Chapter 1 - ACCOUNTANTS

1-101 Repealed. Laws 1957, c. 1, § 65.



1-102 Repealed. Laws 1957, c. 1, § 65.



1-103 Repealed. Laws 1957, c. 1, § 65.



1-104 Repealed. Laws 1957, c. 1, § 65.



1-105 Act, how cited.

Sections 1-105 to 1-171 shall be known and may be cited as the Public Accountancy Act.



1-105.01 Nebraska State Board of Public Accountancy; purpose.

It is the purpose of the Nebraska State Board of Public Accountancy to protect the welfare of the citizens of the state by assuring the competency of persons regulated under the Public Accountancy Act through (1) administration of certified public accountant examinations, (2) issuance of certificates and permits to qualified persons and firms, (3) monitoring the requirements for continued issuance of certificates and permits, and (4) disciplining certificate and permit holders who fail to comply with the technical or ethical standards of the public accountancy profession.

The rules of the Nebraska State Board of Public Accountancy allow the board to both restrict advertising and require the use of a disclaimer by inactive registrants. Walsh v. State, 276 Neb. 1034, 759 N.W.2d 100 (2009).

The Nebraska State Board of Public Accountancy may use its rulemaking authority under section 1-112 to promulgate standards and procedures whereby the character and fitness of an applicant for initial certification may be considered by the board in determining whether the applicant is a qualified person under this section. Troshynski v. Nebraska State Bd. of Pub. Accountancy, 270 Neb. 347, 701 N.W.2d 379 (2005).



1-106 Terms, defined.

For purposes of the Public Accountancy Act, unless the context otherwise requires:

(1) Board means the Nebraska State Board of Public Accountancy;

(2) Certificate means a certificate issued under sections 1-114 to 1-124;

(3) Firm means a partnership, limited liability company, or corporation engaged in the practice of public accountancy in this state entitled to register with the board or a proprietorship engaged in the practice of public accountancy in this state;

(4) Partnership includes, but is not limited to, a limited liability partnership;

(5) Peer review means a review of one or more aspects of the professional work of a firm that either or both performs attest engagements or performs compilations by an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state and who is not affiliated with the firm being reviewed;

(6) Permit means a permit to engage in the practice of public accountancy in this state issued under section 1-136;

(7) Practice privilege means the privilege of an accountant to practice public accountancy or hold himself or herself out as a certified public accountant in this state in accordance with section 1-125.01;

(8) State means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States; and

(9) Temporary practice privilege means the privilege of a foreign accountant to temporarily practice public accountancy in this state in accordance with section 1-125.02.



1-107 Nebraska State Board of Public Accountancy; creation; membership; appointment; qualifications; terms; vacancies; removal; reappointment.

There is hereby created the Nebraska State Board of Public Accountancy. The board shall consist of eight members appointed by the Governor.

Six members of the board shall be holders of permits issued under subdivision (1)(a) of section 1-136, and two members of the board shall be laypersons.

All members of the board shall be citizens of the United States and residents of Nebraska. Two of the members of the board, who are holders of permits, shall reside in each congressional district. Two members shall be appointed to the board each year for terms of four years. Vacancies occurring during a term shall be filled by appointment for the unexpired term. Upon the expiration of his or her term of office a member shall continue to serve until his or her successor has been appointed and qualified. The Governor shall remove from the board any member whose permit has become void or has been revoked or suspended and may, after hearing, remove any member of the board for neglect of duty or other just cause. No person who has served two complete terms of four years shall be eligible for reappointment. Appointment to fill an unexpired term shall not be considered a complete term.



1-108 Board; chairperson; rules and regulations; quorum; seal; records.

The board shall elect annually a chairperson from its members. The board shall receive and account for all fees and other money received by it under the Public Accountancy Act. The board may adopt and promulgate rules and regulations for the orderly conduct of its affairs and the administration of the act. A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall adopt a seal. The board shall keep records of its proceedings, and in any proceedings in court, civil or criminal, arising out of or founded upon any provision of the act, copies of such records certified as correct under the seal of the board shall be admissible in evidence as tending to prove the content of the records.



1-108.01 Board; conflicts of interest; rules and regulations.

The board shall adopt and promulgate rules and regulations which establish definitions of conflicts of interest for its members and which establish procedures to be followed in case such conflicts arise.



1-109 Board; annual register; contents; personnel; executive director; duties.

(1) In December of each year, the board shall make available for public distribution an annual register containing the names, arranged alphabetically by classifications, of all persons holding permits, the names of the members of the board, and such other matters as may be deemed proper by the board. The register shall be made available to each permitholder.

(2) The board shall employ an executive director, additional personnel, and any other assistance as it may require for the performance of its duties. Unless otherwise directed by the board, the executive director shall keep a record of all proceedings, transactions, and official acts of the board, be custodian of all the records of the board, and perform such other duties as the board may require.



1-110 Board member; salary; expenses.

Each member of the board shall be paid one hundred dollars for each day or portion thereof spent in the discharge of his or her official duties and shall be reimbursed for his or her actual and necessary expenses incurred in the discharge of his or her official duties as provided in sections 81-1174 to 81-1177. Such compensation and expenses shall be paid from the Certified Public Accountants Fund.



1-111 Fees, costs, and penalties; collection; Certified Public Accountants Fund; created; use; investment; civil penalties; distribution.

(1) All fees collected under the Public Accountancy Act and all costs collected under subdivision (8) of section 1-148 shall be remitted by the board to the State Treasurer for credit to the Certified Public Accountants Fund which is hereby created. Such fund shall, if and when specifically appropriated by the Legislature during any biennium for that purpose, be paid out from time to time by the State Treasurer upon warrants drawn by the Director of Administrative Services on vouchers approved by the board, and such board and expense thereof shall not be supported or paid from any other fund of the state. Transfers may be made from the fund to the General Fund at the direction of the Legislature through June 30, 2011. Any money in the Certified Public Accountants Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The board shall remit civil penalties collected under subdivision (5) of section 1-148 to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



1-112 Board; professional conduct; rules and regulations.

The board may adopt and promulgate rules and regulations of professional conduct appropriate to establish and maintain a high standard of integrity and dignity in the profession of public accountancy and to govern the administration and enforcement of the Public Accountancy Act. The rules and regulations shall be adopted and promulgated pursuant to the Administrative Procedure Act.

The Nebraska State Board of Public Accountancy may use its rulemaking authority under this section to promulgate standards and procedures whereby the character and fitness of an applicant for initial certification may be considered by the board in determining whether the applicant is a qualified person under section 1-105.01. Troshynski v. Nebraska State Bd. of Pub. Accountancy, 270 Neb. 347, 701 N.W.2d 379 (2005).



1-113 Advisory committee; membership.

(1) The board shall appoint an advisory committee consisting of at least seven members. A majority of the members shall be appointed as representatives of the postsecondary educational institutions of Nebraska engaged in the instruction of accounting and auditing, including the University of Nebraska, the Nebraska state colleges, and private universities and colleges. One member of the advisory committee shall be a certified public accountant who is a member of the board.

(2) The advisory committee shall meet at the direction of the board and shall advise the board upon the rules and regulations for section 1-116 relating to educational requirements. The board may also consult the advisory committee on any other issues which it deems appropriate.



1-114 Certificate as a certified public accountant; granted; qualifications.

(1) Prior to January 1, 1998, the board shall issue a certificate of certified public accountant to any person (a) who is a resident of this state or has a place of business therein or, as an employee, is regularly employed therein, (b) who has graduated from a college or university of recognized standing, and (c) who has passed a written examination in accounting, auditing, and such other related subjects as the board determines to be appropriate.

(2) On and after January 1, 1998, the board shall issue a certificate as a certified public accountant to any person (a) who is a resident of this state or has a place of business in this state or, as an employee, is regularly employed in this state, (b) who has passed an examination in accounting, auditing, and such other related subjects as the board determines to be appropriate, and (c) who has completed the educational requirements specified in section 1-116.

The term "shall" as used in this provision is permissive rather than mandatory. Troshynski v. Nebraska State Bd. of Pub. Accountancy, 270 Neb. 347, 701 N.W.2d 379 (2005).



1-115 Certified public accountant; examinations, when held; use of prepared questions and grading service.

The examinations described in section 1-114 shall be held by the board and shall take place as often as the board determines to be desirable, but such examinations shall be held not less frequently than once each year. The board may make such use of all or any part of the Uniform Certified Public Accountants' Examination or Advisory Grading Service, or either of them, as it deems appropriate to assist it in performing its duties.



1-116 Certified public accountant; examination; eligibility.

Prior to January 1, 1998, a person shall be eligible to take the examination described in section 1-114 if he or she meets the requirements of subdivision (1)(a) of section 1-114.

Any person making initial application on or after January 1, 1998, to take the examination described in section 1-114 shall be eligible to take the examination if he or she has completed at least one hundred fifty semester hours or two hundred twenty-five quarter hours of postsecondary academic credit and has earned a baccalaureate or higher degree from a college or university accredited by a regional accrediting agency recognized by the United States Department of Education or a similar agency as determined to be acceptable by the board. The person shall demonstrate that accounting, auditing, business, and other subjects at the appropriate academic level as required by the board are included within the required hours of postsecondary academic credit. A person who expects to complete the postsecondary academic credit and earn the degree as required by this section within sixty days following when the examination is held shall be eligible to take such examination, but such person shall not receive any credit for such examination unless evidence satisfactory to the board showing that such person has completed the postsecondary academic credit and earned the degree as required by this section is received by the board within ninety days following when the examination is held. The board shall not prescribe the specific curricula of colleges or universities. If the applicant is an individual, the application shall include the applicant's social security number.



1-117 Certified public accountant; completion of examination; additional requirements.

Any person who has successfully completed the examination described in section 1-114 shall have no status as a certified public accountant unless and until he or she has the requisite experience and also has been issued a certificate as a certified public accountant.



1-118 Certified public accountant; reexamination; waiting period.

(1) The board may by rule and regulation prescribe the terms and conditions under which a person who does not pass the examination may be reexamined. The board may also provide by rule and regulation for a reasonable waiting period for reexamination.

(2) A person shall be entitled to any number of reexaminations under section 1-114 subject to the rules and regulations of the board.



1-119 Certified public accountant; examination fee.

The board shall charge a fee as established by the board not to exceed two hundred dollars for the examination provided for under the Public Accountancy Act. An applicant for the examination may be required to pay additional fees as charged by and remitted or paid to a third party for administering the examination, if required by the board.



1-120 Certified public accountant; reexamination fee.

The board shall charge fees as established by the board for reexaminations under the Public Accountancy Act. Such fees shall not exceed fifty dollars for each subject in which a person is reexamined. An applicant for the reexamination may be required to pay additional fees as charged by and remitted or paid to a third party for administering the reexamination, if required by the board.



1-121 Certified public accountant; fees; when payable.

The applicable fee shall be paid by the applicant at the time he or she applies for examination or reexamination.



1-122 Certified public accountant; certificate; use of abbreviation C.P.A.; list.

Any person who has been issued a certificate as a certified public accountant and who holds a permit issued under subdivision (1)(a) of section 1-136, which is in full force and effect, and any person who is classified as inactive under section 1-136, shall be styled and known as a certified public accountant and may also use the abbreviation C.P.A. The board shall maintain a list of active certified public accountants.



1-123 Repealed. Laws 2009, LB 31, § 43.



1-124 Certified public accountant; reciprocal certificate; waiver of examination; fee.

(1)(a) The board may, in its discretion, waive the examination described in section 1-114 and may issue a reciprocal certificate as a certified public accountant to any person who possesses the qualifications specified in subdivision (2)(a) of section 1-114 and section 1-116 and who is the holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any state or is the holder of a certificate, license, or degree in a foreign country constituting a recognized qualification for the practice of public accountancy in such country, comparable to that of a certified public accountant of this state, which is then in full force and effect.

(b) The board shall waive the examination described in section 1-114 and the educational requirements specified in section 1-116 and shall issue a reciprocal certificate as a certified public accountant to any person who possesses the qualifications specified in subdivision (2)(a) of section 1-114, who is the holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any state, who meets all other current requirements of the board for issuance of a certificate as a certified public accountant, and who, at the time of the application for a reciprocal certificate as a certified public accountant, has had, within the ten years immediately preceding application, at least four years' experience in the practice of public accountancy specified in subsection (1) of section 1-136.02.

(2) The board shall charge each person obtaining a reciprocal certificate issued under this section a fee as established by the board not to exceed four hundred dollars.



1-125 Repealed. Laws 2009, LB 31, § 43.



1-125.01 Certified public accountant in another state; practice privilege; conditions; limitations.

(1) A person who does not hold a certificate as a certified public accountant or a permit issued under subdivision (1)(a) of section 1-136 and who possesses an active permit, certificate, or license which allows the person to engage in the practice of public accountancy as a certified public accountant in another state and whose principal place of business is outside this state shall have all the practice privileges of a certified public accountant who holds a permit issued under subdivision (1)(a) of section 1-136, including the use of the title or designation certified public accountant or C.P.A., without the need to hold a certificate or a permit issued under subdivision (1)(a) of section 1-136, or to notify or register with the board or pay any fee. However, a person is not eligible to exercise the practice privilege afforded under this section if the person has a permit, certificate, or license under current suspension or revocation for reasons other than nonpayment of fees or failure to comply with continuing professional educational requirements in another state.

(2) Any person of another state exercising the practice privilege afforded under this section and any partnership, limited liability company, or other allowed entity of certified public accountants which employ that person hereby simultaneously consent, as a condition of the exercise of the practice privilege:

(a) To the personal and subject-matter jurisdiction and disciplinary authority of the board;

(b) To comply with the Public Accountancy Act and the rules and regulations adopted and promulgated under the act;

(c) That in the event the authorization to engage in the practice of public accountancy in the state of the person's principal place of business is no longer valid, the person will cease offering or rendering professional services in this state individually and on behalf of the person's partnership, limited liability company, or other allowed entity of certified public accountants; and

(d) To the appointment of the state entity which issued the person's authorization to engage in the practice of public accountancy as the person's agent upon whom process may be served in any action or proceeding by the board against the person.

(3) The practice privilege afforded under this section or any other section shall not be interpreted to prevent any governmental body from requiring that public accounting services performed for a governmental body or for an entity regulated by a governmental body be performed by a person or firm holding a permit issued under section 1-136.

(4) Any person who exercises the practice privilege afforded under this section and who, for any entity with its home office in this state, performs attestation services, may only do so through a firm or an affiliated entity which holds a permit issued under section 1-136.



1-125.02 Foreign accountant; temporary practice privilege; conditions; limitations; fee.

(1) The board may, in its discretion, grant a person who holds a certificate, degree, or license in a foreign country constituting a recognized qualification for the practice of public accountancy in such country, and who does not hold a certificate or permit issued by this state or any other state and whose principal place of business is outside this state, the privilege to temporarily practice in this state on professional business incident to his or her regular practice outside this state, if such privilege to temporarily practice is conducted in conformity with the rules and regulations of the board.

(2) Any person of another country exercising the temporary practice privilege granted under this section and any partnership, limited liability company, or other allowed entity of certified public accountants which employ that person hereby simultaneously consent, as a condition of the grant of the temporary practice privilege:

(a) To the personal and subject-matter jurisdiction and disciplinary authority of the board;

(b) To comply with the Public Accountancy Act and the rules and regulations adopted and promulgated under the act;

(c) That in the event the authorization to engage in the practice of public accountancy in the country of the person's principal place of business is no longer valid, the person will cease offering or rendering professional services in this state individually and on behalf of the person's partnership, limited liability company, or other allowed entity of certified public accountants; and

(d) To the appointment of the board as his or her agent upon whom process may be served in any action or proceeding by the board against the person.

(3) The temporary practice privilege afforded under this section or any other section shall not be interpreted to prevent any governmental body from requiring that public accounting services performed for a governmental body or for an entity regulated by a governmental body be performed by a person or firm who holds a permit issued under section 1-136.

(4) Any person who has been granted the temporary practice privilege afforded under this section and who, for any entity with its home office in this state, performs attestation services, may only do so through a firm or affiliated entity which holds a permit issued under section 1-136.

(5) Any person who has been granted the temporary practice privilege afforded under this section shall use only the title or designation under which he or she is generally known in his or her own country, followed by the name of his or her foreign country.

(6) The board shall charge each person who has been granted the temporary practice privilege afforded under this section a fee as established by the board not to exceed fifty dollars.



1-126 Certified public accountant; partnership or limited liability company; registration; requirements.

A partnership or limited liability company engaged in this state in the practice of public accountancy may register with the board as a partnership or limited liability company of certified public accountants if it meets the following requirements:

(1) At least one partner of the partnership or member of the limited liability company shall be a certified public accountant of this state in good standing;

(2) Each partner of the partnership who is a certified public accountant or member of the limited liability company who is a certified public accountant personally engaged within this state in the practice of public accountancy as a partner or member thereof shall be a certified public accountant of this state in good standing;

(3) Each partner of the partnership who is a certified public accountant or member of the limited liability company who is a certified public accountant shall be a certified public accountant of some state in good standing; and

(4) Each resident manager in charge of an office of the partnership or limited liability company in this state shall be a certified public accountant of this state in good standing.

An application for such registration shall be made upon the affidavit of a general partner of such partnership or a member of such limited liability company who is a certified public accountant of this state in good standing. The board shall in each case determine whether the applicant is eligible for registration.

A partnership or limited liability company which is so registered and which holds a permit issued under subdivision (1)(b) of section 1-136 may use the words certified public accountants or the abbreviation C.P.A.'s in connection with its partnership or limited liability company name.

Notification shall be given to the board, pursuant to board rules and regulations, regarding the admission to or withdrawal of a partner from any partnership or a member from any limited liability company so registered.



1-127 Repealed. Laws 1993, LB 41, § 7.



1-128 Repealed. Laws 1984, LB 473, § 27.



1-129 Repealed. Laws 1984, LB 473, § 27.



1-130 Repealed. Laws 1997, LB 114, § 65.



1-131 Repealed. Laws 1997, LB 114, § 65.



1-132 Repealed. Laws 1997, LB 114, § 65.



1-133 Repealed. Laws 2009, LB 31, § 43.



1-134 Public accountant; corporation; registration.

A corporation organized pursuant to the Nebraska Professional Corporation Act which has a place of business in this state may register with the board as a corporation engaged in the practice of public accountancy. Application for such registration must be made upon the affidavit of an officer of such corporation. The board shall in each case determine whether the applicant is eligible for registration. A corporation which is so registered and which holds a permit issued under subdivision (1)(c) of section 1-136 may practice public accountancy and, in that connection, may use a corporate name which indicates, as a part of such name, that it is engaged in such practice.



1-135 Public accountant; offices; registration; fee; manager.

Each office established or maintained in this state for the practice of public accountancy in this state by a certified public accountant, by a partnership of certified public accountants or a limited liability company of certified public accountants registered under section 1-126, or by a corporation registered under section 1-134 shall be registered annually under the Public Accountancy Act with the board. The board shall charge an annual fee for the registration of each office as established by the board not to exceed one hundred dollars. The board shall by rule and regulation prescribe the procedure to be followed in effecting such registrations.

Each office shall be under the supervision of a manager who holds a permit issued under section 1-136 which is in full force and effect. Such manager may serve in such capacity at one office only, with the exception of a manager who is a sole owner of a firm or a sole proprietor, who may manage one additional office only. Such manager shall be directly responsible for the supervision and management of each office and may be subject to disciplinary action for the actions of the person or firm or any persons employed by each office of the person or firm within the State of Nebraska which relate to the practice of public accountancy.



1-136 Public accountant; permits; issuance; fees; failure to renew; effect; inactive list.

(1) Permits to engage in the practice of public accountancy in this state shall be issued by the board to (a) persons who are holders of the certificate of certified public accountant issued under sections 1-114 to 1-124 and who have met the experience requirements of section 1-136.02, (b) partnerships and limited liability companies of certified public accountants registered under section 1-126, and (c) corporations registered under section 1-134 as long as all offices of such certificate holders or registrants in this state for the practice of public accountancy are maintained and registered as required under section 1-135.

(2)(a) Except as provided in the case of permits subject to subdivision (2)(b) of this section, the board shall charge an annual permit fee as established by the board not to exceed one hundred fifty dollars. All permits subject to this subdivision shall expire on June 30 of each year and may be renewed annually for a period of one year by certificate holders and registrants in good standing upon payment of an annual renewal fee as established by the board not to exceed one hundred fifty dollars. The board may prorate the fee for any permit subject to this subdivision issued for less than one year.

(b) The board shall charge a biennial permit fee as established by the board not to exceed three hundred dollars for permits issued under subdivision (1)(a) of this section. All permits subject to this subdivision shall expire on June 30 of the first calendar year after the calendar year of issuance in which the age of the certificate holder or the registrant becomes divisible by two, and may be renewed biennially for a period of two years by certificate holders and registrants in good standing upon payment of a biennial renewal fee as established by the board not to exceed three hundred dollars. The board may prorate the fee for any permit subject to this subdivision issued for less than two years.

(3) Failure of a certificate holder or registrant to apply for a permit within (a) three years from the expiration date of the permit last obtained or renewed or (b) three years from the date upon which the certificate holder or registrant was issued a certificate or registration if no permit was ever issued to such person shall deprive him or her of the right to issuance or renewal of a permit unless the board, in its discretion, determines such failure to have been excusable. In such case the renewal fee or the fee for the issuance of the original permit, as the case may be, shall be such amount as established by the board not to exceed three hundred dollars.

(4) Any certificate holder or registrant who has not lost his or her right to issuance or renewal of a permit and who is not actively engaged in the practice of public accountancy in this state may file a written application with the board to be classified as inactive. A person so classified shall not be issued a permit or be deemed the holder of a permit but shall be carried upon an inactive roll to be maintained by the board upon the payment of an inactive fee as established by the board not to exceed fifty percent of the fee charged persons actively engaged in the practice of public accountancy as provided in this section. A person so classified shall not be deprived of the right to the issuance or renewal of a permit and may, upon application to the board and upon payment of the current permit fee, be issued a current permit.

A public accountancy "certificate holder or registrant who has not lost his or her right to issuance or renewal of a permit," who may be classified as inactive pursuant to subsection (4) of this section, is a person who is otherwise entitled to issuance of a permit under the requirements set forth in the Public Accountancy Act. Forget v. State, 265 Neb. 488, 658 N.W.2d 271 (2003).



1-136.01 Permit; renewal; professional development; rules and regulations.

(1) As a condition for renewal of a permit issued under subdivision (1)(a) of section 1-136, the board, pursuant to rules and regulations adopted and promulgated by the board, may require permitholders to furnish evidence of participation in professional development in accounting, auditing, or related areas for fifteen days within the preceding three calendar years or, in order to facilitate the issuance of biennial permits as provided in subdivision (2)(b) of section 1-136, for ten days within the preceding two calendar years. The board may adopt and promulgate rules and regulations regarding such professional development.

(2) In determining compliance with the professional development requirement, the board may include credits earned during the current calendar year in addition to those earned in the preceding calendar years in which professional development is required under subsection (1) of this section. If such credits are included they shall not count toward the next succeeding permit renewal requirement.



1-136.02 Permit; when issued.

(1) The board shall issue a permit under subdivision (1)(a) of section 1-136 to a holder of a certificate as a certified public accountant when such holder has had:

(a) Two years of accounting experience satisfactory to the board, in any state or foreign country, in employment as an accountant in a firm, proprietorship, partnership, corporation, limited liability company, or other business entity authorized in any state to engage in the practice of public accountancy under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state;

(b) Except as provided in subdivision (c) of this subsection, three years of accounting experience satisfactory to the board, in any state or foreign country, in employment as (i) an accountant in government or business under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state or (ii) faculty at a college or university of recognized standing under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state; or

(c) Two years of accounting experience satisfactory to the board in employment as an accountant in the office of the Auditor of Public Accounts or the Department of Revenue under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state.

(2) The board shall issue a permit under subdivision (1)(a) of section 1-136 to a holder of a reciprocal certificate issued under section 1-124 upon a showing that:

(a) He or she meets all current requirements in this state for issuance of a permit at the time the application is made; and

(b) At the time of the application for a permit the applicant, within the ten years immediately preceding application, meets the experience requirement in subdivision (1)(a), (b), or (c) of this section.



1-136.03 Repealed. Laws 2009, LB 31, § 43.



1-136.04 Permit issuance; experience in lieu of being a college or university graduate.

Any person who has passed the examination described in section 1-114 may qualify for issuance of a permit under subdivision (1)(a) of section 1-136 by (1) having four years of public accounting experience satisfactory to the board in any state or foreign country in practice as a certified public accountant or as a public accountant or in any state or foreign country in employment as a staff accountant by anyone engaging in the practice of public accountancy, or any combination of either of such types of experience, or (2) having five years of auditing experience satisfactory to the board in the office of the Auditor of Public Accounts or in the Department of Revenue, in lieu of being a graduate from a college or university of recognized standing.



1-137 Individual certificates, practice privilege, temporary practice privilege, registration, and permits; disciplinary action; grounds.

After notice and hearing as provided in sections 1-140 to 1-149, the board may take disciplinary action as provided in section 1-148 for any one or any combination of the following causes:

(1) Fraud or deceit in obtaining a certificate as a certified public accountant or the practice privilege or temporary practice privilege, registration, or a permit under the Public Accountancy Act;

(2) Dishonesty, fraud, or gross negligence in the practice of public accountancy;

(3) Violation of any of the provisions of sections 1-151 to 1-161;

(4) Violation of a rule of professional conduct adopted and promulgated by the board under the authority granted by the act;

(5) Conviction of a felony under the laws of any state or of the United States;

(6) Conviction of any crime, an element of which is dishonesty or fraud, under the laws of any state or of the United States;

(7) Cancellation, revocation, suspension, or refusal to renew authority to practice as a certified public accountant or a public accountant in any other state, for any cause other than failure to pay a registration fee in such other state;

(8) Suspension or revocation of the right to practice before any state or federal agency; or

(9) Failure of a certificate holder or registrant to obtain a permit issued under section 1-136, within either (a) three years from the expiration date of the permit last obtained or renewed by the certificate holder or registrant or (b) three years from the date upon which the certificate holder or registrant was issued his or her certificate or registration if no permit was ever issued to him or her, unless under section 1-136 such failure was excused by the board pursuant to section 1-136.

When a certified public accountant is an officer and shareholder of a corporation, the accountant's actions related to the corporation may reflect adversely on the accountant's fitness to practice as a certified public accountant and be subject to discipline by the Board of Public Accountancy. Zwygart v. State, 273 Neb. 406, 730 N.W.2d 103 (2007).

The power to revoke the certificate of a certified public accountant is in the State Board of Public Accountancy, not in the executive director. Bohling v. State Bd. of Pub. Accountancy, 243 Neb. 666, 501 N.W.2d 714 (1993).



1-137.01 Actions in another state; disciplinary action; grounds; board; investigatory duty.

A holder of a certificate as a certified public accountant or a permit issued under subdivision (1)(a) of section 1-136 who offers or renders services or uses his or her C.P.A. title or designation in another state shall be subject to disciplinary action in this state for such an act committed in either state for which the certificate holder or permitholder would be subject to discipline for such an act committed in this state. The board shall investigate any complaint made by the board of accountancy or equivalent regulatory authority of another state.



1-138 Partnership or limited liability company; disciplinary action; grounds.

After notice and hearing as provided in sections 1-140 to 1-149, the board shall revoke the registration and permit or the practice privilege of a partnership or a limited liability company of certified public accountants if at any time it does not have all the qualifications prescribed by section 1-126 or sections 1-125.01 and 1-125.02, under which it qualified for registration or for the practice privilege or temporary practice privilege, respectively.

After notice and hearing as provided in sections 1-140 to 1-149, the board may take disciplinary action as provided in section 1-148 for any of the causes enumerated in section 1-137 or for any of the following additional causes:

(1) The revocation or suspension of the certificate or registration or the revocation or suspension or refusal to renew the permit of any partner or member; or

(2) The cancellation, revocation, suspension, or refusal to renew the authority of the partnership or any partner thereof or the limited liability company or any member thereof to practice public accountancy in any other state for any cause other than failure to pay a registration fee in such other state.



1-139 Corporation; disciplinary action; grounds.

After notice and hearing as provided in sections 1-140 to 1-149, the board may take disciplinary action as provided in section 1-148 if the corporation, or any of its officers, employees, or agents, while acting for or on behalf of such corporation, is guilty of any act, neglect, or failure to act which would have been cause for such act as against an individual under section 1-137.



1-140 Disciplinary action; board; initiation of proceedings.

The board may initiate proceedings under the Public Accountancy Act either on its own motion or on the complaint of any person.



1-141 Disciplinary action; notice to accused; how given.

A written notice stating the nature of the charge or charges against the accused and the time and place of the hearing before the board on such charges shall be served on the accused not less than thirty days prior to the date of said hearing either personally or by mailing a copy thereof by either registered or certified mail to the address of the accused last known to the board.



1-142 Disciplinary action; failure of accused to appear and defend; hearing; order.

If, after having been served with the notice of hearing pursuant to section 1-141, the accused fails to appear at the hearing and defend, the board may proceed to hear evidence against him or her and may enter such order as is justified by the evidence, which order shall be final unless he or she petitions for a review as set forth in section 1-149, except that within thirty days from the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the accused to submit evidence in his or her behalf.



1-143 Disciplinary action; appearance by accused; privileges.

At any hearing the accused may appear in person and by counsel, produce evidence and witnesses on his or her own behalf, cross-examine witnesses, and examine such evidence as may be produced against him or her. The accused shall be entitled, on application to the board, to the issuance of subpoenas to compel the attendance of witnesses on his or her behalf.



1-144 Disciplinary action; hearing; board; powers.

The board, or any member thereof, may issue subpoenas to compel the attendance of witnesses and the production of documents and may administer oaths, take testimony, hear proofs, and receive exhibits in evidence in connection with or upon hearing under the Public Accountancy Act. In case of disobedience to a subpoena the board may invoke the aid of any court of this state in requiring the attendance and testimony of witnesses and the production of documentary evidence.



1-145 Disciplinary action; board; rules of evidence.

The board shall not be bound by rules of evidence.



1-146 Disciplinary action; record of hearing.

A stenographic record of the hearing shall be kept and a transcript thereof filed with the board.



1-147 Disciplinary action; board; legal representation.

At all hearings, the Attorney General of this state, or one of his assistants designated by him, or such other legal counsel as may be employed, shall appear and represent the board.



1-148 Disciplinary action; action of board.

Upon the completion of any hearing, the board, by majority vote, shall have the authority through entry of a written order to take in its discretion any or all of the following actions:

(1) Issuance of censure or reprimand;

(2) Suspension of judgment;

(3) Placement of the permitholder, certificate holder, registrant, or person exercising the practice privilege or the temporary practice privilege on probation;

(4) Placement of a limitation or limitations on the permit, certificate, or registration and upon the right of the permitholder, certificate holder, registrant, or person exercising the practice privilege or the temporary practice privilege to practice the profession to such extent, scope, or type of practice for such time and under such conditions as are found necessary and proper;

(5) Imposition of a civil penalty not to exceed ten thousand dollars, except that the board shall not impose a civil penalty under this subdivision for any cause enumerated in subdivisions (5) through (9) of section 1-137 and subdivisions (1) and (2) of section 1-138. The amount of the penalty shall be based on the severity of the violation;

(6) Entrance of an order of suspension of the permit, certificate, registration, or practice privilege or temporary practice privilege;

(7) Entrance of an order of revocation of the permit, certificate, registration, or practice privilege or temporary practice privilege;

(8) Imposition of costs as in ordinary civil actions in the district court, which may include attorney and hearing officer fees incurred by the board and the expenses of any investigation undertaken by the board; or

(9) Dismissal of the action.

The Board of Public Accountancy has discretion to impose attorney fees incurred by the board, which may include fees for an attorney who represents the board and serves as the "prosecutor" in a disciplinary case. Zwygart v. State, 273 Neb. 406, 730 N.W.2d 103 (2007).



1-149 Disciplinary action; appeal; procedure.

Any decision of the board may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



1-150 Disciplinary action; additional board powers.

Upon application in writing and after hearing pursuant to notice, the board may issue a new certificate to a certified public accountant whose certificate has been revoked, may permit the reregistration of a person whose registration has been revoked, or may reissue or modify the suspension of any permit which has been revoked or suspended.



1-151 Certified public accountant; person; use of term C.P.A.; requirements.

No person shall assume or use the title or designation certified public accountant or the abbreviation C.P.A. or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such person is a certified public accountant unless such person (1) is classified as inactive under section 1-136 or (2) has been issued a certificate as a certified public accountant under sections 1-114 to 1-124 and holds a permit issued under subdivision (1)(a) of section 1-136 which is not revoked or suspended and all of such person's offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135.



1-152 Certified public accountant or public accountant; partnership or limited liability company; use of titles or term C.P.A.; requirements.

No partnership or limited liability company shall assume or use the title or designation certified public accountant or public accountant or the abbreviation C.P.A. or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such partnership or limited liability company is composed of certified public accountants unless such partnership or limited liability company is registered as a partnership of certified public accountants or a limited liability company of certified public accountants under section 1-126 and holds a permit issued under subdivision (1)(b) of section 1-136 which is not revoked or suspended and all of such partnership's or limited liability company's offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135.



1-153 Peer review; rules and regulations.

The board may adopt and promulgate rules and regulations to require a firm to enroll in and comply with all requirements of a board-approved program of peer review and comply with all restrictions placed on any permit by the board in response to the results of a peer review.



1-154 Repealed. Laws 2009, LB 31, § 43.



1-155 Use of terms, prohibited; exception.

Except as otherwise provided in this section, no person, partnership, or limited liability company shall assume or use the title or designation certified accountant, public accountant, chartered accountant, enrolled accountant, licensed accountant, or registered accountant or any other title or designation likely to be confused with certified public accountant or any of the abbreviations C.A., P.A., E.A., R.A., or L.A. or similar abbreviations likely to be confused with C.P.A. No person shall assume or use the title or designation enrolled agent or E.A. except a person so designated by the Internal Revenue Service. Any person who holds a permit issued under section 1-136 which is not revoked or suspended and all of whose offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135 may hold himself or herself out to the public as an accountant or auditor.



1-156 Corporation; use of terms, prohibited; exception.

No corporation shall assume or use the title or designation certified public accountant or public accountant nor shall any corporation assume or use the title or designation certified accountant, chartered accountant, enrolled accountant, licensed accountant, registered accountant, or any other title or designation likely to be confused with certified public accountant or any of the abbreviations C.P.A., P.A., C.A., E.A., R.A., L.A., or similar abbreviations likely to be confused with C.P.A., except that a corporation which is registered under section 1-134 and holds a permit issued under subdivision (1)(c) of section 1-136 which is not revoked or suspended and all of such corporation's offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135, may use the words accountant, auditor, and other appropriate words to indicate that it is engaged in the practice of public accountancy but may not use the title or designation certified public accountant, public accountant, certified accountant, chartered accountant, enrolled accountant, licensed accountant, registered accountant, or any other title or designation likely to be confused with certified public accountant or any of the abbreviations C.P.A., C.A., E.A., L.A., R.A., or similar abbreviations likely to be confused with C.P.A.



1-157 Accountant or auditor; use of terms; when permitted.

No person shall sign or affix his or her name or any trade or assumed name used by him or her in his or her profession or business with any wording indicating that he or she is an accountant or auditor or with any wording indicating that he or she has expert knowledge in accounting or auditing to any accounting or financial statement or to any opinion on, report on, or certificate to any accounting or financial statement unless he or she holds a permit issued under subdivision (1)(a) of section 1-136 which is not revoked or suspended and all of his or her offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135. This section shall not prohibit any officer, employee, partner, limited liability company member, or principal of any organization from affixing his or her signature to any statement or report in reference to the financial affairs of the organization with any wording designating the position, title, or office which he or she holds in the organization, nor shall this section prohibit any act of a public official or public employee in the performance of his or her duties as such.



1-158 Partnership or limited liability company; use of terms; requirements.

No person shall sign or affix a partnership or limited liability company name, with any wording indicating that it is a partnership or limited liability company composed of accountants, auditors, or persons having expert knowledge in accounting or auditing, to any accounting or financial statement, or to any report on or certificate to any accounting or financial statement, unless the partnership or limited liability company holds a permit issued under subdivision (1)(b) of section 1-136 which is not revoked or suspended and all of its offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135.



1-159 Corporation; use of terms; requirements.

No person shall sign or affix a corporate name with any wording indicating that it is a corporation performing services as accountants or auditors or composed of accountants or auditors or persons having expert knowledge in accounting or auditing, to any accounting or financial statement, or to any report on or certificate to any accounting or financial statement, except that a corporation which is registered under section 1-134 and holds a permit issued under subdivision (1)(c) of section 1-136 which is not revoked or suspended may affix its corporate name with the wording indicated above.



1-160 Public accountant; absence of permit; requirement to so state; exceptions.

No person, partnership, limited liability company, or corporation not holding a permit issued under section 1-136 which is not revoked or suspended shall hold himself, herself, or itself out to the public as an accountant or auditor by use of either or both of such words on any sign, card, or letterhead or in any advertisement or directory without indicating thereon or therein that such person, partnership, limited liability company, or corporation does not hold such a permit. This section shall not prohibit any officer, employee, partner, member, or principal of any organization from describing himself or herself by the position, title, or office he or she holds in such organization nor any act of any public official or public employee in the performance of his or her duties as such.



1-161 Certified public accountant; public accountant; false use of partnership or limited liability company designation; prohibition.

No person shall assume or use the title or designation certified public accountant or public accountant in conjunction with names indicating or implying that there is a partnership or a limited liability company or in conjunction with the designation "and company" or "and Co." or a similar designation if, in any such case, there is in fact no bona fide partnership or limited liability company registered under section 1-126.



1-162 Certified public accountant; employees and assistants; not prohibited.

Nothing contained in the Public Accountancy Act shall prohibit any person not a certified public accountant from serving as an employee of, or an assistant to, a certified public accountant or partnership or limited liability company of certified public accountants holding a permit issued under section 1-136 or a foreign accountant exercising the temporary practice privilege under section 1-125.02, except that such employee or assistant shall not issue any accounting or financial statement over his or her name.



1-162.01 Firms; owners permitted; conditions; rules and regulations.

Notwithstanding the Nebraska Professional Corporation Act or the Public Accountancy Act or any other provision of law inconsistent with this section, firms may have persons as owners who are not certified public accountants if the following conditions are met:

(1) Such persons shall not exceed forty-nine percent of the total number of owners of such firm;

(2) Such persons shall not hold, in the aggregate, more than forty-nine percent of such firm's equity capital or voting rights or receive, in the aggregate, more than forty-nine percent of such firm's profits or losses;

(3) Such persons shall not hold themselves out as certified public accountants;

(4) Such persons shall not hold themselves out to the general public or to any client as an owner, partner, shareholder, limited liability company member, director, officer, or other official of the firm except in a manner specifically permitted by the rules and regulations of the board;

(5) Such persons shall not have ultimate responsibility for the performance of any audit, review, or compilation of financial statements or other forms of attestation related to financial information;

(6) Such persons shall not be owners of a firm engaged in the practice of public accountancy without board approval if such persons (a) have been convicted of any felony under the laws of any state, of the United States, or of any other jurisdiction, (b) have been convicted of any crime, an element of which is dishonesty or fraud, under the laws of any state, of the United States, or of any other jurisdiction, (c) have had their professional or vocational licenses, if any, suspended or revoked by a licensing agency of any state of the United States or of any other jurisdiction or such persons have otherwise been the subject of other final disciplinary action by any such agency, or (d) are in violation of any rule or regulation regarding character or conduct adopted and promulgated by the board relating to owners who are not certified public accountants; and

(7) Such persons, regardless of where located, shall actively participate in the business of the firm.

The board shall adopt and promulgate rules and regulations for purposes of interpretation and enforcement of compliance with this section.



1-163 Repealed. Laws 2009, LB 31, § 43.



1-164 Banking, law, and agricultural services; not prohibited.

Nothing contained in the Public Accountancy Act shall prohibit any person from carrying on the regular business of banking, nor prohibit any person from carrying on the regular practice of law, nor prohibit any farm organization or agricultural cooperative association, or the employees thereof, from rendering accounting, auditing, or business analysis services when such services are rendered only to its members or to other farm organizations or agricultural cooperative associations.



1-164.01 Services related to financial statements; not prohibited.

Nothing in the Public Accountancy Act or the rules and regulations adopted and promulgated under the act shall be construed to prohibit any person who does not hold a permit issued under subdivision (1)(a) of section 1-136 from preparing, compiling, or signing financial statements if an accompanying report, letter, or other statement does not express an opinion or other form of assurance as to the fairness, accuracy, or reliability of such statements.



1-164.02 Formation of business partnership or limited liability company; not prohibited.

Nothing in the Public Accountancy Act or the rules and regulations adopted and promulgated under the act shall be construed to prohibit a person holding a certificate as a certified public accountant from forming a business partnership or limited liability company with a person not holding a certificate or permit.



1-164.03 Use of title accountant; not prohibited.

Nothing in the Public Accountancy Act or the rules and regulations adopted and promulgated under the act shall be construed to prohibit a person not holding a certificate or permit from using the title accountant in his or her business practices.



1-165 Board; unlawful practice; injunction.

Whenever, in the judgment of the board, any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of sections 1-151 to 1-161, the board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the board that such person has engaged, or is about to engage, in any such acts or practices, an injunction, a restraining order, or such other order as may be appropriate shall be granted by such court without bond.



1-166 Unlawful use of terms; penalty.

Any person who violates sections 1-151 to 1-161 shall be guilty of a Class II misdemeanor. If a member of the board has reason to believe that any person is liable to punishment under this section, the board may certify the facts to the Attorney General of this state, who may in his or her discretion cause appropriate proceedings to be brought.



1-167 Unlawful use of terms; advertising; prima facie evidence of violation.

The display or uttering by a person of a card, sign, advertisement, or other printed, engraved, or written instrument or device, bearing a person's name in conjunction with the words certified public accountant or any abbreviation thereof or public accountant or any abbreviation thereof shall be prima facie evidence in any action brought under section 1-165 or 1-166 that the person whose name is so displayed caused or procured the display or uttering of such card, sign, advertisement, or other printed, engraved, or written instrument or device and that such person is holding himself or herself out to be a certified public accountant holding a permit issued under section 1-136. In any such action evidence of the commission of a single act prohibited by the Public Accountancy Act shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.



1-168 Certified public accountant; working papers and memoranda; property rights.

All statements, records, schedules, working papers, and memoranda made by a certified public accountant incident to or in the course of professional service to clients by such accountant, except reports submitted by a certified public accountant to a client, shall be and remain the property of such accountant in the absence of an express agreement between such accountant and the client to the contrary. No such statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or his or her personal representative or assignee, to anyone other than one or more surviving partners or limited liability company members or new partners or limited liability company members of such accountant.



1-169 Transferred to section 1-105.



1-170 Audit, report, or financial statement; public agency of state; made by whom.

Whenever any statute or rule or regulation adopted and promulgated by authority of any statute requires that any audit, report, financial statement, or other document for any department, division, board, commission, agency, or officer of this state be prepared by certified public accountants, such requirement, except as provided in section 1-171, shall be construed to mean certified public accountants holding a permit issued under subdivision (1)(a) of section 1-136 or a person exercising the practice privilege or temporary practice privilege.



1-171 Audit, report, or financial statement; federal regulation; made by whom.

Whenever any federal regulation requires any audit, report, financial statement, or other document to be prepared by a certified public accountant, such requirement shall be construed to mean a certified public accountant holding a permit issued under subdivision (1)(a) of section 1-136 or a person exercising the practice privilege or temporary practice privilege.



1-172 Repealed. Laws 1992, LB 859, § 1.






Chapter 2 - AGRICULTURE

2-101 Nebraska State Fair Board; purpose; meetings; state fair; location; plan to relocate.

(1) The Nebraska State Fair Board, formerly known as the State Board of Agriculture, shall hold an annual meeting for the purpose of deliberating and consulting as to the wants, prospects, and conditions of the agricultural, horticultural, industrial, mechanical, and other interests throughout the state, as well as those interests in the encouragement and perpetuation of the arts, skilled crafts, and sciences.

(2) The Nebraska State Fair Board may provide in its constitution and bylaws for the qualification and participation of delegates at the annual meeting from such associations incorporated under the laws of the state for purposes of promoting and furthering the interests of participants in agricultural, horticultural, industrial, mechanical, or other pursuits or for the encouragement and perpetuation of the arts, skilled crafts, and sciences, and from such associations as provide for the training, encouragement, and competition of the youth of Nebraska in such endeavors. The annual meeting shall be held in every odd-numbered year at the capital of the state and in every even-numbered year at such location as the board determines. The chairperson of the board shall also have the power to call meetings of the board whenever he or she may deem it expedient. All meetings of the board shall be conducted in accordance with the Open Meetings Act.

(3) The Nebraska State Fair shall be under the direction and supervision of the Nebraska State Fair Board. The board may, at its discretion, hold or dispense with the holding of the fair, in any year.

(4)(a) It is the intent of the Legislature that no later than 2010 the Nebraska State Fair be permanently located within the city of Grand Island upon the site and tract of land owned by the Hall County Livestock Improvement Association and known as Fonner Park and, as available and necessary, upon other parcels of land adjacent to Fonner Park. The Nebraska State Fair Board shall cooperate and coordinate with the Hall County Livestock Improvement Association, the city of Grand Island, and other appropriate entities to provide for and carry out any plan of improvements to such location, including the construction of buildings and other capital facilities, the relocation of existing improvements, and other enhancements, necessary to develop the site as a location suitable for conducting the Nebraska State Fair. Such cooperation and coordination may include financial participation in the costs of site development, new construction, and other capital improvements upon such location and includes the execution of any agreement for site governance, revenue sharing, and facility utilization between and among the Nebraska State Fair Board, the Hall County Livestock Improvement Association, and other appropriate entities.

(b) The Nebraska State Fair Board, the Department of Administrative Services, and the Board of Regents of the University of Nebraska shall cooperate with each other and with other appropriate entities to provide for and carry out the plan to relocate the Nebraska State Fair and transfer the Nebraska State Fairgrounds in Lancaster County to the Board of Regents, including activities by the Board of Regents to obtain due diligence surveys, reports, and site assessments at the Nebraska State Fairgrounds in Lancaster County and by the Nebraska State Fair Board in connection with providing marketable title to the same in a form acceptable to the Board of Regents.

The Nebraska State Board of Agriculture is essentially a private corporation possessing no exemption from suit or liability. The Crete Mills v. Nebraska State Board of Agriculture, 132 Neb. 244, 271 N.W. 684 (1937).

State Board of Agriculture has duty to provide rules and regulations agreeable to which the constitution and bylaws of county agricultural societies must be framed. State ex rel. Otoe County Agricultural Assn. v. Wallen, 117 Neb. 397, 220 N.W. 688 (1928).



2-101.01 Legislative findings.

The Legislature finds that the Nebraska State Fair has been held annually for the exhibition and dissemination of agricultural, horticultural, industrial, mechanical, and other products and innovations and for exhibitions in the arts, skilled crafts, and sciences and is a beneficial cultural and educational event for the state and its citizens. The Legislature declares it to be in the public interest that management of the Nebraska State Fair be based upon a dynamic public-private partnership that includes the active participation of the state and local governments, the private sector, and the citizens of Nebraska. In order to achieve this goal, the Legislature finds that the Nebraska State Fair Board should endeavor to:

(1) Place a priority on the development of private funding sources, including corporate donations and sponsorships;

(2) Work with municipal officials to enhance the board's participation in local planning efforts and to create a partnership with local economic development and tourism officials;

(3) Maintain a policy of openness and accountability that allows for citizen participation in the operation of the Nebraska State Fair; and

(4) Regularly provide the Governor, the Legislature, and appropriate state agencies with information, including, but not limited to, the development of private funding sources, the use of state appropriations, the fiscal management of the Nebraska State Fair, and the activities and goals established for the Nebraska State Fair.



2-102 Repealed. Laws 2002, LB 1236, § 23.



2-103 Membership; term.

(1) The Nebraska State Fair Board shall be a board consisting of the following members:

(a) Seven members nominated and selected by district as provided in the constitution and bylaws of the board; and

(b) Four members appointed by the Governor and confirmed by the Legislature, three members selected from the business community of the state with one such member residing in each of the three congressional districts, as such districts existed on January 1, 2009, and one member selected from the business community of the most populous city within the county in which the Nebraska State Fair is located.

(2) The term of office for members of the board shall be for three years. Members selected by gubernatorial appointment pursuant to subdivision (1)(b) of this section as it existed prior to January 1, 2009, who continue to be qualified to serve shall continue their term of appointment and shall be eligible for reappointment subject to the limit of terms served prescribed in subsection (3) of this section. In the event that the Nebraska State Fair is to be relocated to a new host community, the term of the member appointed or designated from the business community of the previous host community shall be vacated and the Governor shall appoint a new member from the business community of the most populous city within the county in which the Nebraska State Fair is located to fulfill the remainder of the term of the vacating member.

(3) No person may serve more than three consecutive terms as a member of the board. No member of the Legislature may serve on the board.

(4) The board shall annually elect from its membership a chairperson, a vice-chairperson, a secretary, and such other officers as the board deems necessary. The officers shall be elected at the annual meeting of the board, or any other meeting of the board called for such purpose, and shall hold their offices for one year and until their successors are elected and qualified.

(5) The State 4-H Program Administrator of the Cooperative Extension Service of the University of Nebraska, or his or her designee, and the Executive Director of the Nebraska FFA, or his or her designee, shall be ex officio, nonvoting members of the Nebraska State Fair Board.



2-104 Repealed. Laws 2008, LB 1116, § 14.



2-104.01 Repealed. Laws 2008, LB 1116, § 14.



2-105 State Fair Foundation; authorized.

It is the intent of the Legislature that the Nebraska State Fair Board establish the State Fair Foundation as a nonprofit foundation operated exclusively as a corporation for charitable purposes as contemplated by sections 170(c)(2) and 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01, and organized and operated for the benefit of and to carry out the purposes of the board. The foundation may solicit, receive, hold, invest, and contribute funds and property for the use and benefit of the board in a manner consistent with the public good and primarily for capital expenditure and other needs not funded by other means.



2-106 Repealed. Laws 2008, LB 1116, § 14.



2-107 State Fair Cash Fund; created; use; investment.

The State Fair Cash Fund is created. The Tax Commissioner may use the fund to defray the cost of implementing the check-off program under section 77-27,119.05. The Nebraska State Fair shall use the fund to carry out the public-private partnerships established to enhance the work of the Nebraska State Fair. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-108 Nebraska State Fair Support and Improvement Cash Fund; created; use; investment.

The Nebraska State Fair Support and Improvement Cash Fund is created. The fund shall be maintained in the state accounting system as a cash fund. The State Treasurer shall credit to the fund the disbursement of state lottery proceeds designated for the Nebraska State Fair and matching funds from the most populous city within the county in which the state fair is located. The balance of any fund that is administratively created to receive lottery proceeds designated for the Nebraska State Fair and matching fund revenue prior to May 25, 2005, shall be transferred to the Nebraska State Fair Support and Improvement Cash Fund on such date. The Nebraska State Fair Support and Improvement Cash Fund shall be expended by the Nebraska State Fair Board to provide support for operating expenses and capital facility enhancements, including new construction and other capital improvements and other enhancements to and upon any exhibition facility utilized as the location of the Nebraska State Fair. Expenditures from the fund shall not be limited to the amount appropriated. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-109 Report regarding lottery revenue.

The Department of Revenue shall, at the conclusion of each calendar quarter, provide to the most populous city within the county in which the Nebraska State Fair is held written notification of the amount estimated by the department to equal ten percent of the lottery revenue collected during the calendar quarter to be transferred to the Nebraska State Fair Support and Improvement Cash Fund. If the state fair is scheduled to be held in a different county from that in which the most recent state fair was held, the written notification required by this section shall be made to the most populous city within the county in which the state fair is scheduled to be held beginning with the written notification made at the conclusion of the first calendar quarter during the calendar year in which the state fair is held or scheduled to be held in such county. The department shall provide a copy of the written notification to the Department of Administrative Services.



2-110 Matching fund requirements.

The most populous city within the county in which the Nebraska State Fair is held or scheduled to be held that calendar year shall remit quarterly payments to the State Treasurer in amounts equal to the matching fund requirement established by the Department of Revenue under section 2-109. The State Treasurer shall credit the matching funds to the Nebraska State Fair Support and Improvement Cash Fund. The city shall provide written notification to the Department of Administrative Services regarding its compliance with the matching fund requirement. Upon verification by the Department of Administrative Services that a quarterly transfer of lottery proceeds to the Nebraska State Fair Support and Improvement Cash Fund has been executed and that the full amount of the matching funds requirement has been received from the city, the Department of Administrative Services shall authorize the expenditure of the fund by the Nebraska State Fair Board. Matching fund requirements shall not apply to investment income accruing to the fund and investment income may be expended by the board.



2-111 Annual report.

The Nebraska State Fair Board shall, no later than November 1 of each year, provide an annual report to the Governor and the Legislature regarding the use of the Nebraska State Fair Support and Improvement Cash Fund. The report submitted to the Legislature shall be submitted electronically. The report shall include (1) a detailed listing of how the proceeds of the fund were expended in the prior fiscal year and (2) any distributions from the fund that remain unexpended and on deposit in Nebraska State Fair accounts.



2-112 Nebraska State Fair Relocation Cash Fund; created; use; investment.

The Nebraska State Fair Relocation Cash Fund is created. The State Treasurer shall credit to the fund such money as is transferred to the fund by the Legislature or donated as gifts, bequests, or other contributions to such fund from public or private entities. The fund shall be expended by the Nebraska State Fair Board to provide funding to assist in the construction and improvement of capital facilities necessary to develop a location suitable for the operation of the Nebraska State Fair. Expenditures from the fund shall not be limited to the amount appropriated. The money in the fund shall not be subject to any fiscal year or biennium limitation requiring reappropriation of the unexpended balance at the end of the fiscal year or biennium. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-113 Transfer of Nebraska State Fairgrounds; conditions; Nebraska State Fair relocated to city of Grand Island; Nebraska State Fair Board; duties.

(1) Upon completion of the conditions specified in subsection (2) of this section, the Director of Administrative Services shall, on or before December 31, 2009, transfer by warranty deed the site and tract of land in Lancaster County known as the Nebraska State Fairgrounds, to the Board of Regents of the University of Nebraska. Such transfer shall occur notwithstanding sections 72-811 to 72-818 or any other provision of law.

(2) The transfer described in subsection (1) of this section shall be contingent upon:

(a) Funds for the purpose of carrying out subsection (4) of section 2-101 having been provided by or on behalf of the University of Nebraska in a total amount of no less than twenty-one million five hundred thousand dollars in cash or legally binding commitments. Such funds may be provided over time, but they shall in cumulative increments equal at least seven million five hundred thousand dollars by October 1, 2008, fourteen million five hundred thousand dollars by February 1, 2009, and twenty-one million five hundred thousand dollars by July 1, 2009;

(b) The University of Nebraska providing a master plan and business plan to carry out the master plan for the Innovation Campus to the Department of Administrative Services and to the Clerk of the Legislature on or before December 1, 2009, and a commitment to provide on or before December 1 of each year thereafter an annual update of the master plan and business plan to the Clerk of the Legislature; and

(c) Funds for the purpose of carrying out subsection (4) of section 2-101 having been provided by or on behalf of the city of Grand Island in a total amount of no less than eight million five hundred thousand dollars in cash or legally binding commitments. Up to one million five hundred thousand dollars in cash or legally binding commitments provided by or on behalf of the city of Grand Island for the purpose of relocating and reconstructing recreational facilities displaced by the relocation of the Nebraska State Fair to Grand Island may be considered part of the eight-million-five-hundred-thousand-dollar contribution required by this subdivision. Such funds may be provided over time, but they shall in cumulative increments equal at least three million dollars by October 1, 2008, six million dollars by February 1, 2009, and eight million five hundred thousand dollars by July 1, 2009.

(3) The University of Nebraska and the city of Grand Island shall provide certification to the Department of Administrative Services on October 1, 2008, February 1, 2009, and July 1, 2009, of all funds provided to carry out subsection (4) of section 2-101. All amounts as certified in subdivisions (2)(a) and (c) of this section shall be held and expended as determined by agreement between the Hall County Livestock Improvement Association and the Nebraska State Fair Board.

(4)(a) The Nebraska State Fair shall be relocated to the city of Grand Island pursuant to subsection (4) of section 2-101 contingent upon completion of the conditions specified in subdivisions (2)(a) and (c) of this section.

(b) The Nebraska State Fair Board shall be responsible for any remaining costs associated with site improvements for relocating the Nebraska State Fair, not to exceed seven million dollars.

(c) On or before December 31, 2009, the Nebraska State Fair Board shall provide written release or other written instrument acceptable to the State Building Administrator in consultation with the President of the University of Nebraska in connection with the transfer of the Nebraska State Fairgrounds to the Board of Regents.



2-114 Repealed. Laws 1984, LB 641, § 1.



2-115 Repealed. Laws 2002, LB 1236, § 23.



2-116 Repealed. Laws 2002, LB 1236, § 23.



2-117 Repealed. Laws 2002, LB 1236, § 23.



2-118 Repealed. Laws 2002, LB 1236, § 23.



2-119 Repealed. Laws 1983, LB 1, § 1.



2-120 Repealed. Laws 1983, LB 1, § 1.



2-121 Repealed. Laws 1983, LB 1, § 1.



2-122 Repealed. Laws 1983, LB 1, § 1.



2-123 Repealed. Laws 1983, LB 1, § 1.



2-124 Repealed. Laws 1983, LB 1, § 1.



2-125 Repealed. Laws 2002, LB 1236, § 23.



2-126 Repealed. Laws 2002, LB 1236, § 23.



2-127 Repealed. Laws 2002, LB 1236, § 23.



2-128 Repealed. Laws 2002, LB 1236, § 23.



2-129 Repealed. Laws 1983, LB 1, § 1.



2-130 Repealed. Laws 1983, LB 1, § 1.



2-131 Repealed. Laws 2009, LB 224, § 10.



2-201 Repealed. Laws 1997, LB 469, § 35.



2-202 Transferred to section 2-258.



2-203 Repealed. Laws 1997, LB 469, § 35.



2-203.01 Transferred to section 2-257.



2-203.02 Repealed. Laws 1997, LB 469, § 35.



2-203.03 Repealed. Laws 1997, LB 469, § 35.



2-203.04 Repealed. Laws 1997, LB 469, § 35.



2-203.05 Repealed. Laws 1997, LB 469, § 35.



2-203.06 Transferred to section 2-259.



2-204 Transferred to section 2-260.



2-205 Repealed. Laws 1997, LB 469, § 35.



2-206 Transferred to section 2-261.



2-207 Transferred to section 2-262.



2-208 Repealed. Laws 1997, LB 469, § 35.



2-209 Transferred to section 2-263.



2-210 Transferred to section 2-264.



2-211 Repealed. Laws 1997, LB 469, § 35.



2-212 Repealed. Laws 1997, LB 469, § 35.



2-213 Repealed. Laws 1997, LB 469, § 35.



2-214 Repealed. Laws 1997, LB 469, § 35.



2-215 Repealed. Laws 1997, LB 469, § 35.



2-216 Repealed. Laws 1997, LB 469, § 35.



2-217 Repealed. Laws 1997, LB 469, § 35.



2-218 Repealed. Laws 1997, LB 469, § 35.



2-219 State, district, and county fairs; prohibited activities; penalty; exceptions; sale of liquor, when.

No person shall be permitted to exhibit or conduct indecent shows or dances or to engage in any gambling or other games of chance or horseracing, either inside the enclosure where any state fair or district or county agricultural society fair is being held or within forty rods thereof, during the time of holding such fairs. Nothing in this section shall be construed to prohibit wagering on the results of horseraces by the parimutuel or certificate method when conducted by licensees within the racetrack enclosure at licensed horserace meetings, to prohibit the operation of bingo games as provided in the Nebraska Bingo Act, to prohibit the conduct of lotteries pursuant to the Nebraska County and City Lottery Act, to prohibit the conduct of lotteries or raffles pursuant to the Nebraska Lottery and Raffle Act or the Nebraska Small Lottery and Raffle Act, or to prohibit the sale of pickle cards pursuant to the Nebraska Pickle Card Lottery Act. Nothing in this section shall be construed to prohibit the sale of intoxicating liquors, wine, or beer by a person properly licensed pursuant to Chapter 53 on premises under the control of the Nebraska State Fair Board or any county agricultural society. Any person who violates this section shall be guilty of a Class V misdemeanor. The trial of speed of horses under direction of the society shall not be included in the term horseracing. Upon the filing of proof with the State Treasurer of a violation of this section inside the enclosure of such fair, the amount of money appropriated shall be withheld from any money appropriated for the ensuing year.

Amendment of this section in 1935 was made to show legislative intent that nothing therein should prohibit parimutuel wagering on horse races. State ex rel. Hunter v. The Araho, 137 Neb. 389, 289 N.W. 545 (1940).

Prior to amendment of Constitution of Nebraska in 1934, parimutuel system of betting on horse races was not authorized by this section. State ex rel. Sorensen v. Ak-Sar-Ben Exposition Co., 121 Neb. 248, 236 N.W. 736 (1931), affirming 118 Neb. 851, 226 N.W. 705 (1929).



2-220 State, district, and county fairs; offenders; illegal devices; obstructions; penalties.

The president of any district or county agricultural society, a marshal, or any police officer appointed by the Nebraska State Fair Board shall be empowered to arrest, or cause to be arrested, any person or persons engaged in violating section 2-219. He or she may seize, or cause to be seized, all intoxicating liquors, wine, or beer, of any kind, with the vessels containing the same, and all tools or other implements used in any gambling or other game of chance, and may remove, or cause to be removed, all shows, swings, booths, tents, carriages, wagons, vessels, boats, or any other nuisance that may obstruct, or cause to be obstructed, by collecting persons around or otherwise, any thoroughfare leading to the enclosure in which such fair is being held. Any person owning or occupying any of such causes of obstruction, who may refuse or fail to remove such obstruction or nuisance when ordered to do so by the president or officer, shall be guilty of a Class V misdemeanor.



2-220.01 State and county fairs; carnival companies, booking agencies, and shows; contracts; security required.

All carnival companies, booking agencies, or shows that enter into any contract with the Nebraska State Fair Board, any county agricultural society, or any county fair board may be required, within thirty days after the execution of the contract, to either deposit cash or a certified check payable to the State of Nebraska, the county agricultural society, or the county fair board, as appropriate, or execute and file with the chairperson of the Nebraska State Fair Board, the county agricultural society, or the county fair board, as appropriate, a good and sufficient bond with a corporate surety. The Nebraska State Fair Board, the county agricultural society, or the county fair board, as appropriate, shall determine the amount of the deposit or bond required. Such security shall run to the State of Nebraska, the county agricultural society, or the county fair board, as appropriate, on the condition that the carnival company, booking agency, or show will faithfully perform any contract entered into by it during a period of one year from the date of execution of the contract and shall, at the time of the filing of the cash, certified check, or bond, file a sworn statement giving the names and addresses of the owners of the carnival company, booking agency, or show. Further cash, certified check, or bond shall not be required on signing any subsequent contract during the year such bond is in force.



2-220.02 State and county fairs; carnival companies, booking agencies, and shows; security; action for damages.

The Nebraska State Fair Board, county agricultural society, or county fair board may bring suit upon the deposit or bond required by section 2-220.01 in the county where such contract was to have been performed to recover any damages sustained by reason of breach of contract or failure to carry out the terms thereof.



2-220.03 State and county fairs; carnival companies, booking agencies, and shows; security; failure to execute and file; violation; penalty.

Each officer, owner, or manager of any carnival company, booking agency, or show who willfully fails to cause cash, certified check, or bond to be executed and filed as required by section 2-220.01, or who willfully fails to cause the receipt or certificate to be filed as provided by section 2-220.01, shall be guilty of a Class IV misdemeanor.



2-220.04 State and county fairs; carnival companies, booking agencies, and shows; cash deposit; certified check; return; when.

If cash or certified check is deposited with the Nebraska State Fair Board, a county agricultural society, or a county fair board under section 2-220.01, such deposit shall be returned to the person or company making the deposit within sixty days after the completion of the last performance of the contract unless a written, signed, and verified complaint has been filed within such time.



2-221 County fairs; county powers.

Counties in the State of Nebraska are hereby authorized to establish and maintain county fair boards, to purchase, hold, and improve real estate for the purpose of holding county fairs, to convey the same, to levy and collect taxes for such purposes, and to do all other things necessary for the proper management of such county fairs. Property acquired for such purpose by an elected county fair board shall be held in the name of the (name of county) County Fair.

A county which has not accepted in the manner prescribed statute authorizing it to establish and maintain county fair is without authority to levy taxes therefor. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

Under this section, counties may establish and maintain county fairs by going through certain procedure and by vote of the people as provided in subsequent sections. Wilson v. Thayer County Agricultural Society, 115 Neb. 579, 213 N.W. 966 (1927), 52 A.L.R. 1393 (1927).



2-221.01 County fairs; joint fairs; permitted.

The boards of county agricultural societies and county fair boards of two or more adjoining counties may hold joint fairs at one location. Such authority shall not disturb their right to purchase, hold, and improve real estate for that purpose, to convey the same, to levy and collect taxes for such purposes, and to do all things necessary for the proper management of such joint county fairs.



2-222 County fair; election to establish.

Any county may accept the provisions of and proceed under sections 2-221 to 2-231 by resolution duly adopted by the county board. The resolution shall indicate whether the membership of the county fair board to be established under such sections would be elected or appointed pursuant to section 2-224. If, after the adoption of a resolution for such purpose, fifteen percent of the registered voters of the county file with the county board a petition requesting that the acceptance of the provisions of such sections be submitted to the voters of the county, the county board shall submit the same to a vote of the people in like manner as the question of voting courthouse bonds may be submitted. During the time such question is pending for the vote of the people, no further proceedings shall be had for the establishment of a county fair board. If ten percent of the registered voters of the county file a petition with the county board asking that the question of the acceptance of the provisions of such sections and specifying whether the membership of the county fair board to be established under such sections would be elected or appointed pursuant to section 2-224 be submitted to a vote of the people, the county board shall submit such question to the voters in like manner as the question of voting courthouse bonds may be submitted. If a majority of the votes cast upon the question are in favor of such proposition, the county board shall immediately proceed to establish a county fair board.

Under this section, two methods are provided by which a county may accept the provisions of the County Fair Act, and when proceeding under the second method, publication of notice required herein is mandatory. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).



2-223 County fair; bonds; special tax.

In any county accepting the provisions of sections 2-221 to 2-231, an elected county fair board or the county board for an appointed county fair board may propose the issuance of bonds or levy a special tax for the purchase and improvement of real estate for county fair purposes in like manner as for the building of a courthouse.

Levy of special tax under this section cannot be made where county is not authorized to carry on a county fair. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).



2-224 County fair board; membership.

(1) If the membership of the county fair board to be established under sections 2-221 to 2-231 is to be appointed, the county board shall appoint from the residents of the county a county fair board, consisting of nine members who shall in the first instance be appointed as follows: Three for a term of one year, three for a term of two years, and three for a term of three years. Thereafter there shall be appointed each year three members for a term of three years. Vacancies occurring upon such board shall be filled by the county board. No person while a member of the county board shall be a member of the county fair board, nor shall more than two members of the county fair board be residents of the same township, precinct, or incorporated city or village at the time of appointment. An appointed county fair board is a division of the county.

(2)(a) If the membership of the county fair board to be established under sections 2-221 to 2-231 is to be elected, the procedures of this subsection shall be followed.

(b) The county board shall by resolution provide for the election of a nine-member county fair board at a public meeting. The resolution shall designate a time and place for the meeting and shall provide for a notice of the meeting to be published twice in a newspaper of general circulation in the county, the last publication to appear at least five days prior to the meeting. The notice shall be addressed to all registered voters of the county. The registered voters present at the meeting shall elect by majority vote persons who reside in the county as members of the county fair board. The election commissioner or county clerk shall administer the initial election.

(c) At the first meeting of the county fair board, the member receiving the highest number of votes shall preside until officers have been selected as provided in section 2-225. The three persons receiving the highest number of votes shall serve for terms of three years. The three persons receiving the next highest number of votes shall serve for terms of two years. The three persons receiving the next highest number of votes shall serve for terms of one year. As the terms expire, their successors shall be elected for three-year terms at an annual meeting of the registered voters of the county held for that purpose and shall hold office until their successors have been elected.

(d) The county fair board may increase its membership by up to six additional members after the initial election and organization by adoption of a resolution stating the number of additional members and designating the applicable election cycles. The new members shall be elected for three-year terms beginning as provided in the resolution.

(e) If any person offering to vote at any meeting is challenged as unqualified by any voter of such county, the person administering the election or presiding at the meeting shall explain to the person challenged the qualifications of a registered voter. If such person states that he or she is qualified and the challenge is not withdrawn, the person shall take an oath, reduced to writing, in substance as follows: "I do solemnly swear (or affirm) that I am a citizen of the United States, that I am of the constitutionally prescribed age of an elector or upwards, that I am domiciled in this county, and that I am registered to vote in this county, so help me God." Every person taking such oath and signing his or her name to it shall be permitted to vote on all questions proposed at the meeting.

(f) Notice of the annual meeting shall be published once in a newspaper of general circulation in the county, such publication to appear at least five days prior to the meeting. A vacancy occurring due to resignation, death, or removal of a member because of malfeasance or nonfeasance shall be elected by the remaining board members for the unexpired term.

(g) An elected county fair board constitutes a body politic and corporate and is a political subdivision of the state.



2-225 County fair board; officers; employees.

The county fair board shall select a president, vice president, and treasurer from its own number. The county fair board shall select a county fair secretary who may be a member of the county fair board or may be selected from among other persons. The county fair board may employ such persons as it deems necessary for the proper management of the fair and shall have complete charge and supervision of the real estate and other property. All actions of an elected county fair board shall be taken in the name of the (name of county) County Fair. Actions by an appointed county fair board shall be taken in the name of the county.



2-226 County fair board; expenses of members; compensation of secretary.

The members of the county fair board, other than the secretary if he or she is selected from the board members, shall receive no pay for their services but shall be paid all necessary expenses. The secretary shall receive such salary payable at such times as the county fair board may provide.



2-227 County fair board; rules and regulations; fair management; duties.

The county fair board may adopt from time to time, and when adopted shall publish, such bylaws, rules and regulations as it may deem necessary, and shall publish a premium list, and shall do all things necessary and proper for the successful management of the fair.



2-228 County fair board; report.

If the county fair board is appointed by the county board, the county fair board shall report in writing to the county board as directed by the county board showing a complete statement and report of its actions. The report shall be kept in the office of the county clerk and shall be open to public inspection.



2-229 County fair; tax levy; amount; collection; budget statement.

(1) During the month of November each year, each appointed county fair board shall prepare and submit to the county board an estimate, itemized as far as possible, of the amount of money which is necessary to be collected by taxation for the support and management of the fair for the ensuing year. The county board may, subject to section 77-3442, levy such amount of taxes as may be necessary but not to exceed the amount actually required for county fair purposes, including capital construction on and renovation, repair, improvement, and maintenance of county fairgrounds. Such tax shall be levied and collected in like manner as general taxes for the county.

(2) Each elected county fair board shall annually prepare a budget statement setting forth the amount of money necessary for the operation of the county fair board. On or before August 1, the president and the secretary of the board shall certify the amount of tax to be levied upon all the taxable property within the county for the operation of the county fair board for the ensuing year subject to allocation under section 77-3443. The tax shall be assessed, levied, and collected as other county taxes. The proceeds of such tax shall be paid by the county treasurer to the treasurer of the county fair board. The county fair board may act to exceed the allocation provided by the county board under section 77-3444, but if the county fair board acts to exceed the allocation, the total levy shall not exceed three and one-half cents per one hundred dollars of valuation.



2-229.01 County fair; additional tax levy; amount.

Pursuant to a request by an elected county fair board, the county board of any county may levy an additional levy of three and five-tenths cents on each one hundred dollars of taxable valuation, or any part thereof, for the purpose of capital construction on and renovation, repair, improvement, and maintenance of the county fairgrounds, over and above the operational tax levy authorized in section 2-229. Such levy shall not exceed the amount actually required for such work. In counties having a population of more than sixty thousand inhabitants but not more than three hundred fifty thousand inhabitants and also containing a city of the primary class, such additional levy or any part thereof may be levied for the purpose of capital construction on and renovation, repair, improvement, and maintenance of the county fairgrounds. The additional levy shall be subject to section 77-3443.



2-230 County fair; county aid; restriction.

Whenever any county shall have established a county fair under the provisions of sections 2-221 to 2-231, no money shall be paid by the county to any other society or association maintaining a fair within the county.



2-231 County fair board; claims filed with county board; payment.

Each appointed county fair board shall cause to be filed with the county board from time to time all claims to be paid from money raised by taxation, and such claims shall be allowed and paid in like manner as general claims against the county.



2-232 County fair; dissolution; sale of property.

Any county in this state which has established a county fair board pursuant to sections 2-221 to 2-231, or which has taken any steps or made any expenditures or investments to establish and maintain a county fair under the terms and provisions of such sections, may dissolve such county fair board and may dispose in whole or in part of the property, real and personal, purchased by the county or county fair board for the purpose of such county fair.



2-233 County fair; dissolution; procedure.

Whenever it is deemed expedient to dissolve any county fair board established in any county with less than one hundred twenty-five thousand people in this state under sections 2-221 to 2-231 as determined by (1) the county board upon its own motion in counties with appointed county fair boards, (2) the county fair board upon its own motion in counties with elected county fair boards, or (3) petition of not less than twenty-five percent of the registered voters of the county as shown by the list of registered voters of the last general election, the county board shall submit to the people of the county, to be voted upon at a general or special election called by the county board for that purpose, a proposition to dissolve such county fair board. The question of dissolving any such county fair shall not be submitted until the expiration of three years after the vote to establish such fair has been taken.



2-234 County fair; dissolution; submission to voters.

The manner of submitting such proposition shall be governed by the provisions of section 23-126.



2-235 County fair; dissolution; duty of county board.

(1) Upon being satisfied that sections 2-232 to 2-234 have been substantially complied with and that sixty percent of all the votes cast on the proposition are in favor of the dissolution, the county board shall cause such proposition and all the proceedings had thereon to be entered upon the records of the county board and shall notify the county fair board of the results of the election.

(2) Upon receiving such notice, an elected county fair board shall transfer by deed all real property and by bill of sale all personal property to the county for disposition pursuant to section 2-236.



2-236 County fair; dissolution; disposition of property.

Upon the dissolution of such appointed county fair board, all the property, both real and personal, which had been purchased by such county or county fair board or transferred to the county board under subsection (2) of section 2-235 for such county fair purposes may be sold or disposed of by the county board in whole or in part and from time to time in the same manner as other properties of the county may lawfully be sold or disposed of. If any of such property is appropriate for any other lawful use or purpose of such county, such property may be held for or transferred to the county.



2-237 County fair; dissolution; final report.

Upon the dissolution of any such county fair board in the manner provided in sections 2-232 to 2-236, the county fair board in such county shall cease to exist as an official body of such county, except for the purpose of making its final report and accounting and returning its records. An appointed county fair board shall make its report and accounting and return its records to the county board. An elected county fair board shall publish its final report and accounting one time in a newspaper of general circulation in the county and shall file such report and accounting and its records with the county clerk for inspection by the public.



2-237.01 Reformation; procedure.

(1) An elected county fair board may be dissolved and reformed as either a county agricultural society or an appointed county fair board as provided in this section. An appointed county fair board may be dissolved and reformed as either a county agricultural society or an elected county fair board as provided in this section.

(2) An elected county fair board may by resolution request the county board to place the question of reformation of the county fair board before the registered voters of the county. The county board may on its own resolution place the question of reformation of an appointed county fair board before the registered voters of the county.

(3) Upon the adoption of a resolution under subsection (2) of this section, the county board shall call a general or special election on the question of reformation. If a majority of those voting on the question vote for reformation, the county board or the county fair board shall proceed with the statutory requirements to form the new entity.

(4) Any contract, action, rule, regulation, resolution, or other matter made, done, or performed by and within the scope of the previous board's authority shall remain in force and effect. Any real or personal property, rights, or credits and any duty, debt, or liability of the previous board shall automatically transfer to the new entity on the date of the entity's first meeting. Upon such transfer, the previous board shall automatically be dissolved. The previous board shall file notice of transfers and dissolutions with the register of deeds.



2-238 County fair board; compliance with Open Meetings Act and Records Management Act.

County fair boards established under sections 2-221 to 2-231 shall comply with the Open Meetings Act and the Records Management Act.



2-239 County fair board; budget; requirements.

(1) The budget of each appointed county fair board shall be subject to annual review, audit, and approval by the county board of the county in which such fair board is located.

(2) The budget of each elected county fair board shall be subject to the Nebraska Budget Act.



2-240 County fair board; internal election; proxy vote prohibited.

The vote of a member of a county fair board for any election held within such board shall be cast by the member personally and shall not be cast by a proxy vote.



2-241 Transferred to section 2-267.



2-242 Transferred to section 2-268.



2-243 Transferred to section 2-269.



2-244 Transferred to section 2-270.



2-245 Transferred to section 2-271.



2-246 Repealed. Laws 1997, LB 469, § 35.



2-247 Repealed. Laws 1997, LB 469, § 35.



2-248 Transferred to section 2-272.



2-249 Transferred to section 2-273.



2-250 Act, how cited.

Sections 2-250 to 2-273 shall be known and may be cited as the County Agricultural Society Act.



2-251 County agricultural societies; compliance with act required.

All county agricultural societies existing, organized, or reinstated on or after January 1, 1998, shall comply with the County Agricultural Society Act and shall annually offer and award premiums and perform such other acts which such society deems will be for the improvement of agriculture, industry, homes, and communities of the state. For purposes of the act, county agricultural society means all county agricultural societies existing, organized, or reinstated on or after January 1, 1998.



2-252 Formation; constitution; bylaws.

A county agricultural society shall adopt a constitution and bylaws and may, upon approval of its board of directors, file articles of incorporation with the Secretary of State pursuant to the Nebraska Nonprofit Corporation Act. Any agricultural society forming itself as a nonprofit corporation shall incorporate as a public benefit corporation as defined in section 21-1914.



2-253 Annual meeting; notice; voting.

A county agricultural society shall hold an annual meeting open to all registered voters of the county for the purpose of electing a board of directors and conducting any other business of the county agricultural society. Only registered voters of the county are eligible to participate and vote at the annual meeting of the county agricultural society. The board of directors of the county agricultural society shall give notice of the annual meeting in a newspaper of general circulation within the county once at least five days before the scheduled annual meeting. The notice shall state the time and place of the annual meeting and that all registered voters of the county are eligible to participate and vote at the annual meeting. The vote for any election held in connection with the county agricultural society shall be cast personally and not by proxy vote. At the annual meeting of the county agricultural society, all questions upon motions made at the annual meeting shall be determined by a majority of the registered voters voting and the presiding officer shall ascertain and declare the result of the votes upon each question. If the result of a vote is questioned, the presiding officer shall make the vote certain by recount. If any person offering to vote at the annual meeting is challenged as an unqualified voter, the presiding officer shall explain to the person challenged the qualifications of a registered voter. If such person states that he or she is qualified and the challenge is not withdrawn, the person shall take an oath, reduced to writing, in substance as follows: "I do solemnly swear (or affirm) that I am a citizen of the United States, that I am of the constitutionally prescribed age of an elector or upwards, that I am domiciled in this county, and that I am registered to vote in this county, so help me God." Every person taking such oath and signing his or her name to it shall be permitted to vote on all questions proposed at the meeting.



2-254 Organization of county agricultural society; petition.

Subject to sections 2-267 to 2-273, the registered voters of a county may petition the county board to organize a county agricultural society in a county where a county agricultural society has not already been organized. The petition shall be signed by registered voters of the county equal in number to fifteen percent of the whole number of registered voters of the county who cast votes for Governor at the statewide general election next preceding the submission of the petition to the county board. The petition shall be in the form required by section 32-628 and the Secretary of State shall provide such forms upon request.



2-255 Petition; signature verification; organizational meeting; notice.

Upon receipt of a petition to create a county agricultural society, the county board shall have the signatures verified by the election commissioner or county clerk pursuant to section 32-631. The election commissioner or county clerk shall return the verified petition within fifteen days after receipt of the petition from the county board. If the number of signatures required under section 2-254 are verified, the county board shall declare the petition approved at the next regularly scheduled meeting following the submission of the petition by the petitioners to the county board. If the petition is approved, the county board shall schedule an organizational meeting for the county agricultural society and shall give notice of the organizational meeting in a newspaper of general circulation within the county once each week for three weeks before the scheduled organizational meeting. The notice shall state the time and place of the organizational meeting and that all registered voters of the county are eligible to participate and vote at the organizational meeting. At the organizational meeting, the registered voters present shall, by majority vote, (1) determine the size of the board of directors for the county agricultural society, an odd number not less than five and not larger than nineteen, and (2) elect the board members.



2-256 Board of directors; officers; members.

(1) The board of directors shall annually elect from its membership a chairperson and such other officers as may be necessary. The term of office for members of the board shall be for three years, except that the term of the members of the board first taking office shall be for one, two, or three years as determined by lot.

(2) The bylaws adopted by a county agricultural society shall state whether the board of directors of the county agricultural society will nominate candidates for membership on the board from districts or from the county at large. The members of the board shall be elected by the registered voters of the entire county whether the candidates are nominated from districts or from the county at large. If nominating districts are used, the board of directors shall divide the county into districts of substantially equal population. Such districts shall be consecutively numbered. The boundaries and numbering of such districts shall be designated at least three months prior to the annual meeting.

(3) If the county agricultural society replaces an existing county fair board as provided in section 2-237.01, the county fair board shall remain in existence until the county agricultural society has its first annual meeting. After the first annual meeting of the county agricultural society, any existing county fair board shall cease to exist.



2-257 Tax levy.

(1) The county board may, at the time other levies and assessments for taxation are made and subject to section 77-3443, levy a tax upon all of the taxable property within the county for the operation of the county agricultural society. The tax shall be assessed, levied, and collected as other county taxes. The proceeds of such tax shall be paid by the county treasurer to the treasurer of the board of directors of such county agricultural society on or before the fifteenth day of each month or more frequently as provided in section 77-1759.

(2) The county agricultural society may act to exceed the allocation provided by the county board under section 77-3444, but if the county agricultural society acts to exceed the allocation, the total levy shall not exceed three and one-half cents per one hundred dollars of valuation.



2-258 Use of tax money.

The money raised by the operational tax levy authorized in section 2-257 shall be used for the purpose of paying premiums and for permanent improvements for such fair, for the purpose of purchasing the necessary fair supplies, advertising, and the paying of necessary labor in connection therewith, and for other necessary expenses for the operation of the fair. In the county in which the Nebraska State Fair is located, the money so raised may be used for permanent improvements on the state and county fairgrounds or for leasing, contracting for, or in any manner acquiring use of fairground facilities for such fairs.



2-259 County fairgrounds; equipment purchase; additional tax levy.

Pursuant to a request by a county agricultural society, the county board of any county may levy an additional levy of three and five-tenths cents on each one hundred dollars of taxable valuation, or any part thereof, for the purpose of acquiring an interest in real property to comprise a portion or all of the county fairgrounds, for the purpose of capital construction on and renovation, repair, improvement, and maintenance of the county fairgrounds, over and above the operational tax levy authorized in section 2-257, or for the purpose of purchasing equipment. Such levy shall not exceed the amount actually required for such acquisition or work and shall be subject to section 77-3443.



2-260 Failure to hold fair; effect.

If an existing county agricultural society fails to hold a fair for at least three successive days, no money so levied for that year shall be paid to the use of such levy, but the same shall be paid into the general fund of the county and expended as other funds therein. Such money shall be paid by the county treasurer to the board of directors of such county agricultural society only after a sworn statement has been filed with the county clerk of such county, which statement shall be signed by the chairperson of the county agricultural society and shall set out when and where such county fair is to be held.



2-261 County agricultural society; budget; meetings; records.

(1) County agricultural societies are subject to the Nebraska Budget Act. County agricultural societies shall comply with the Open Meetings Act and the Records Management Act.

(2) The budget of each county agricultural society is subject to annual review, audit, and approval by the county board of the county in which such society is located.

Nebraska State Board of Agriculture is still authorized to adopt rules and regulations which county agricultural societies must comply with and obey to entitle them to financial support from county board. State ex rel. Otoe County Agr. Assn. v. Wallen, 117 Neb. 397, 220 N.W. 688 (1928).



2-262 County agricultural society; right of eminent domain; procedure.

Each county agricultural society may acquire, take, hold, and appropriate so much real estate as may be necessary for the purpose of holding county fairs. No appropriation of private property for the use of such society shall be made until full and just compensation therefor be first made to the owner thereof, and not more than forty acres shall be taken without the consent of the owner. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Section quoted in tracing history of act. Owen v. Main, 92 Neb. 258, 138 N.W. 154 (1912).



2-263 County agricultural society; neglect of duties; cease to exist; effect.

In all cases when county agricultural societies neglect for two years to hold a county fair or cease to exist, in any county where payments have been made for real estate or improvements upon such real estate for the use of a county agricultural society, then all such real estate and improvements shall vest in fee simple in the county, and the district court of the county, upon proof thereof, shall, upon petition of the county board, make a proper decree vesting the title of such property in the county.

Upon dissolution of society under this section, only the real estate purchased and improvements made by money paid out of county treasury vest in the county. Owen v. Main, 92 Neb. 258, 138 N.W. 154 (1912).



2-264 County agricultural society; powers relating to real estate.

With the consent of the county board of the county within which the real estate is located, a county agricultural society may exchange its real estate and improvements for other real estate and improvements or may lease or sell its real estate and improvements and may make, execute, deliver, and accept all proper or necessary conveyances relating to such exchange, lease, sale, or purchase. County board approval is not required for leases having a term of less than ninety days. The right of the county to real estate and improvements as provided in section 2-263 shall extend to real estate, improvements, or proceeds derived from any exchange, sale, or purchase of real estate or improvements acquired with the additional tax levy provided in section 2-259.

A county agricultural society may purchase real estate and improve the same. The payment of the purchase price may be secured by mortgage or deed of trust.



2-265 County agricultural society; dissolution; procedure.

(1) To dissolve a county agricultural society established or sought to be established under the County Agricultural Society Act, the county board shall, upon petition of not less than fifteen percent of the registered voters of the county as shown by the poll books of the last previous general election, submit to the people of the county to be voted upon at a general or special election called by the county board for that purpose, a proposition to dissolve such county agricultural society. Such proposition shall be submitted as provided in section 23-126.

(2) If a majority of all the votes cast on the proposition are in favor of the dissolution, the county board shall cause the record of such proposition and all the proceedings thereon to be entered upon the records of the county agricultural society and shall make an order that such county agricultural society is dissolved.



2-266 County agricultural society; dissolution; effect.

Upon the dissolution and the abandonment under section 2-265:

(1) All the real and personal property which has been purchased for or by the county agricultural society may be sold or disposed of by the county board in whole or in part and from time to time in the same manner as other properties of the county may lawfully be sold or disposed of. If any of such property is appropriate or available for any other lawful use or purpose of such county, the county board may appropriate, use, and apply any of such property to any such other lawful use or purpose; and

(2) Such county agricultural society shall cease to exist as an official body of such county except for the purpose of making its final report and accounting and returning its records to the county board.



2-266.01 County agricultural society; dissolution; reformation; procedure.

(1) A county agricultural society may be dissolved and reformed as either an elected or appointed county fair board as provided in this section in addition to any other procedure for dissolution provided by law.

(2) A county agricultural society board may by resolution request the county board to place the question of reformation of the society before the registered voters of the county.

(3) Upon the adoption of a resolution under subsection (2) of this section, the county board shall place the question of reformation on the ballot at any primary, general, or special election. If a majority of those voting on the question vote for reformation, the county board shall proceed with the statutory requirements to form the new entity.

(4) Any contract, action, rule, regulation, resolution, or other matter made, done, or performed by and within the scope of the county agricultural society's authority shall remain in force and effect. Any real or personal property, rights, or credits and any duty, debt, or liability of the society shall automatically transfer to the new entity on the date of the entity's first meeting. Upon such transfer, the society shall automatically be dissolved. The county agricultural society shall file the notice of transfers and dissolutions with the register of deeds.



2-267 County agricultural society; reinstatement authorized.

A county agricultural society operating or organized under the County Agricultural Society Act, which has become inoperative because of neglect in the discharge of its duties devolved upon it by law, or for any other reason, may at any time procure an extension, restoration, renewal, or revival of its corporate existence, together with all the rights, franchises, privileges, and immunities and subject to all of its duties, debts, and liabilities which had been secured or imposed by its original articles of incorporation and its amendments, by filing with the Secretary of State a certificate of its last acting president and secretary or treasurer, chairperson and other officers, or officers elected or appointed as provided in section 2-271.



2-268 County agricultural society; reinstatement; certificate; contents; filing.

The certificate filed pursuant to section 2-267 shall set forth (1) the name of the county agricultural society, which name shall be the existing name of the society or the name it bore when its corporate existence expired, except as otherwise provided in sections 2-267 to 2-271, (2) whether the renewal, restoration, or revival is to be perpetual and if not the time for which the renewal, restoration, or revival is to continue, (3) that the society desiring to be renewed or revived and so renewing or reviving its corporate existence was duly organized under the laws of the State of Nebraska, and (4) the date when the society became inoperative and that this certificate for renewal or revival is filed by authority of those who were directors or managers of the society at the time its corporate existence expired or who were elected or appointed directors of the society as provided in section 2-271. A copy of the certificate, certified by the Secretary of State, shall be recorded in the office of the clerk in and for the county in which the original articles of incorporation of the society are recorded. Upon filing and recording the original of the certificate of revival in the office of the Secretary of State, the society shall be renewed and revived with the same force and effect as if its corporate existence had not become inoperative.



2-269 County agricultural society; reinstatement; effect.

The reinstatement of a county agricultural society shall validate all contracts, acts, matters, and things made, done, and performed within the scope of its articles of incorporation, its officers, and its agents during the time when the corporate existence was inoperative with the same force and effect and to all intents and purposes as if the corporate existence had at all times remained in full force and effect. All real and personal property, rights, and credits which were of the county agricultural society at the time its corporate existence became inoperative and which were not disposed of prior to the time of the revival or renewal shall be vested in the society, after the revival and renewal, as fully and completely as they were held by the society at and before the time its corporate existence became inoperative. The corporation, after such renewal and revival, shall be as exclusively liable for all contracts, acts, matters, and things made, done, or performed in its name and on its behalf by its officers and agents prior to the reinstatement as if its corporate existence had at all times remained in full force and effect.



2-270 County agricultural society; reinstatement; name change; when.

If, since the corporate existence of a county agricultural society became inoperative, any other county agricultural society organized under the laws of the State of Nebraska adopted the same name as the society sought to be renewed or revived or shall have adopted a name so nearly similar to it as not to distinguish it from the society renewed or revived under the provisions of sections 2-267 to 2-271, then, in such case, the renewed or revived society shall not be renewed under the same name which it bore when its corporate existence became inoperative, but shall adopt and be renewed under a new name which, under existing law, could be adopted by a society formed and organized under the County Agricultural Society Act, and in such case the certificate to be filed under section 2-272 shall set forth the name borne by such society at the time its existence became inoperative and the new name under which the society is to be renewed or revived.



2-271 County agricultural society; reinstatement; reformation of board.

If the last president and secretary or treasurer, chairperson and other officers, or the officers performing the functions of the offices, or any of them, of the county agricultural society renewing or reviving its corporate existence are dead at the time of the renewal or refuse or neglect to act pursuant to section 2-267, the directors of the society or the successors of them, if not less than two, may elect a successor to the officer or officers who are dead or who refuse or neglect to act pursuant to section 2-267. In any case where there are less than two directors of the society living or if any of them refuse or neglect to act for the purpose of renewing or reviving the corporate existence, the county board may appoint as many directors as necessary, together with the surviving director who is ready and willing to act, to constitute a board of five directors to conduct necessary business until, within ninety days, an annual meeting is held and new directors are elected pursuant to the County Agricultural Society Act.



2-272 County agricultural society; reinstatement; certificate; recording; requirements; effect.

The certificate for the renewal and continuance of the existence of a county agricultural society shall be filed in the office of the Secretary of State, who shall furnish a certified copy of the certificate under his or her hand and seal of office. The certified copy shall be recorded in the office of the clerk of the county in which the principal office of the society is located in this state in a book kept for the purpose. The certificate or a certified copy of the certificate duly certified under the hand of the Secretary of State and his or her seal of office, accompanied with the certificate of the clerk of the county where it is recorded under the clerk's hand and seal of his or her office, stating that it had been recorded, the record of the same in the office of the clerk, or a copy of such record duly certified by the clerk, or the record of such certified copy, recorded in the county clerk's office, is evidence in all courts of law and equity of this state.



2-273 County agricultural society; reinstatement; effect.

A county agricultural society renewing, extending, and continuing its corporate existence shall, upon complying with sections 2-267 to 2-272, be a corporation and continue its existence for the time stated in its certificate of renewal and shall, in addition to the rights, privileges, and immunities conferred by its original articles of incorporation, possess and enjoy all of the benefits of the laws of this state which are applicable to the nature of its business and shall be subject to the restrictions and liabilities imposed on such societies by the laws of this state.



2-301 Act, how cited.

Sections 2-301 to 2-304 shall be known and may be cited as the Community Gardens Act.



2-302 Legislative findings and declarations; legislative intent; purpose of act.

(1) The Legislature finds and declares that:

(a) Community gardens provide significant health, educational, and social benefits to the general public, especially for those who reside in urban and suburban areas of this state;

(b) The community garden movement (i) continues to provide low-cost food that is fresh and nutritious for those who may be unable to readily afford fresh fruits and vegetables for themselves or their families, (ii) promotes public health and healthier individual lifestyles by encouraging better eating habits and increased physical activity by growing food, (iii) fosters the retention and expansion of open spaces, particularly in urban environments, (iv) enhances urban and suburban environmental quality and community beautification, (v) provides inexpensive community building activities, recreation, and physical exercise for all age groups, (vi) establishes a safe place for community involvement and helps to reduce the incidence of crime, (vii) engenders a closer relationship between urban residents, nature, and the local environment, and (viii) fosters green job training and ecological education at all levels; and

(c) It is the public policy of this state to promote and foster growth in the number of community gardens and the acreage of such gardens.

(2) It is the intent of the Legislature and the purpose of the Community Gardens Act to foster growth in the number, size, and scope of community gardens in this state by encouraging state agencies, municipalities, and private parties in their efforts to promote community gardens.



2-303 Terms, defined.

For purposes of the Community Gardens Act:

(1) Community garden means public or private land upon which individuals have the opportunity to raise a garden on land which they do not themselves own;

(2) Garden means a piece or parcel of land appropriate for cultivation of herbs, fruits, flowers, nuts, honey, poultry for egg production, maple syrup, ornamental or vegetable plants, nursery products, or vegetables;

(3) Municipality means any county, village, or city or any office or agency of a county, village, or city;

(4) State agency means any department or other agency of the State of Nebraska;

(5) Use means to avail oneself of or to employ without conveyance of title gardens on vacant public land by any individual or organization; and

(6) Vacant public land means any land owned by the state or another governmental subdivision, including a municipality, that is not in use for a public purpose, is otherwise unoccupied, idle, or not being actively utilized for a period of at least six months, and is suitable for garden use.



2-304 Use of vacant public land; conditions; application; response.

(1) A state agency or municipality having title to vacant public land may permit community organizations to use such lands for community garden purposes. Such use of vacant public land may be conditioned on the community organization having liability insurance and accepting liability for injury or damage resulting from use of the vacant public land for community garden purposes. State agencies and municipalities may adopt and promulgate rules, regulations, ordinances, or resolutions to establish an application process for a community garden. The applicant may include a request for access to a fire hydrant or other source of water owned or operated by the state agency or municipality or by a utility district in order to provide water to the community garden. The state agency, municipality, or utility district shall consider whether to supply the water to the applicant at a reduced or fixed rate.

(2) A state agency or municipality which receives an application pursuant to this section shall respond to the applicant within sixty days from the date on which the application is received and shall make a final determination within one hundred eighty days from such date.



2-305 Repealed. Laws 2017, LB644, § 21.



2-401 Repealed. Laws 1985, LB 264, § 1.



2-402 Repealed. Laws 1985, LB 264, § 1.



2-403 Repealed. Laws 1985, LB 264, § 1.



2-404 Repealed. Laws 1985, LB 264, § 1.



2-501 Repealed. Laws 1969, c. 2, § 14.



2-502 Repealed. Laws 1969, c. 2, § 14.



2-503 Repealed. Laws 1969, c. 2, § 14.



2-504 Repealed. Laws 1969, c. 2, § 14.



2-505 Repealed. Laws 1969, c. 2, § 14.



2-601 Repealed. Laws 1969, c. 2, § 14.



2-602 Repealed. Laws 1969, c. 2, § 14.



2-603 Repealed. Laws 1969, c. 2, § 14.



2-701 Repealed. Laws 1969, c. 2, § 14.



2-702 Repealed. Laws 1969, c. 2, § 14.



2-703 Repealed. Laws 1969, c. 2, § 14.



2-704 Repealed. Laws 1969, c. 2, § 14.



2-705 Repealed. Laws 1969, c. 2, § 14.



2-801 Repealed. Laws 1969, c. 2, § 14.



2-802 Repealed. Laws 1969, c. 2, § 14.



2-803 Repealed. Laws 1969, c. 2, § 14.



2-804 Repealed. Laws 1969, c. 2, § 14.



2-901 Repealed. Laws 1965, c. 7, § 15.



2-902 Repealed. Laws 1965, c. 7, § 15.



2-903 Repealed. Laws 1965, c. 7, § 15.



2-904 Repealed. Laws 1965, c. 7, § 15.



2-905 Repealed. Laws 1965, c. 7, § 15.



2-906 Repealed. Laws 1965, c. 7, § 15.



2-907 Repealed. Laws 1945, c. 2, § 24.



2-908 Repealed. Laws 1945, c. 2, § 24.



2-909 Repealed. Laws 1945, c. 2, § 24.



2-910 Repealed. Laws 1965, c. 7, § 15.



2-911 Repealed. Laws 1965, c. 7, § 15.



2-912 Repealed. Laws 1965, c. 7, § 15.



2-913 Repealed. Laws 1965, c. 7, § 15.



2-914 Repealed. Laws 1965, c. 7, § 15.



2-915 Repealed. Laws 1965, c. 7, § 15.



2-916 Repealed. Laws 1965, c. 7, § 15.



2-917 Repealed. Laws 1965, c. 7, § 15.



2-918 Repealed. Laws 1965, c. 7, § 15.



2-919 Repealed. Laws 1965, c. 7, § 15.



2-920 Repealed. Laws 1965, c. 7, § 15.



2-920.01 Repealed. Laws 1965, c. 7, § 15.



2-921 Repealed. Laws 1965, c. 7, § 15.



2-922 Repealed. Laws 1965, c. 7, § 15.



2-923 Repealed. Laws 1965, c. 7, § 15.



2-924 Repealed. Laws 1965, c. 7, § 15.



2-925 Repealed. Laws 1965, c. 7, § 15.



2-926 Repealed. Laws 1965, c. 7, § 15.



2-927 Repealed. Laws 1965, c. 7, § 15.



2-928 Repealed. Laws 1965, c. 7, § 15.



2-929 Repealed. Laws 1959, c. 3, § 5.



2-930 Repealed. Laws 1959, c. 3, § 5.



2-931 Repealed. Laws 1959, c. 3, § 5.



2-932 Repealed. Laws 1959, c. 3, § 5.



2-933 Repealed. Laws 1959, c. 3, § 5.



2-934 Repealed. Laws 1959, c. 3, § 5.



2-935 Repealed. Laws 1959, c. 3, § 5.



2-936 Repealed. Laws 1965, c. 7, § 15.



2-937 Repealed. Laws 1959, c. 3, § 5.



2-938 Repealed. Laws 1959, c. 3, § 5.



2-939 Repealed. Laws 1959, c. 3, § 5.



2-940 Repealed. Laws 1965, c. 7, § 15.



2-941 Repealed. Laws 1965, c. 7, § 15.



2-942 Repealed. Laws 1965, c. 7, § 15.



2-943 Repealed. Laws 1965, c. 7, § 15.



2-943.01 Repealed. Laws 1965, c. 7, § 15.



2-944 Repealed. Laws 1965, c. 7, § 15.



2-945 Repealed. Laws 1965, c. 7, § 15.



2-945.01 Act, how cited.

Sections 2-945.01 to 2-970 shall be known and may be cited as the Noxious Weed Control Act.



2-945.02 Legislative findings and declarations.

The Legislature finds and declares that:

(1) The failure to control noxious weeds on lands in this state is a serious problem which is detrimental to the production of crops and livestock and to the welfare of residents of this state and which may devalue land and reduce tax revenue;

(2) It is the purpose of the Noxious Weed Control Act to establish a workable framework, delineate responsibilities, encourage education of the public concerning noxious weeds, and provide the necessary authority to effectively control noxious weeds;

(3) It is the duty of each person who owns or controls land to effectively control noxious weeds on such land. County boards or control authorities are responsible for administration of noxious weed control laws at the county level;

(4) The Department of Agriculture should have responsibility for (a) establishing basic standards such as designating which plants are to be considered noxious weeds and which control measures are to be used in particular situations and (b) monitoring implementation of the act by the control authorities; and

(5) A state noxious weed advisory committee shall be convened by the director with broad representation to advise the director.



2-946 Repealed. Laws 1965, c. 8, § 58.



2-946.01 Counties; appropriate funds.

Counties may appropriate and expend funds for the purchase of materials, machinery and equipment to assist the districts organized under this section and section 2-946.02. Cities or villages may appropriate and expend funds for the purchase of materials, machinery and equipment to assist districts organized within their corporate limits.



2-946.02 Noxious weed control; cities and villages; provide funds.

All cities and villages in this state shall provide for the control of noxious weeds within their jurisdiction and may appropriate money for and make the necessary expenditures for noxious weed control. The director shall advise cities and villages concerning noxious weed control.



2-947 Repealed. Laws 1965, c. 7, § 15.



2-948 Repealed. Laws 1965, c. 7, § 15.



2-949 Repealed. Laws 1965, c. 7, § 15.



2-950 Repealed. Laws 1965, c. 7, § 15.



2-951 Repealed. Laws 1965, c. 7, § 15.



2-952 Methods.

It shall be the duty of every person to control the spread of noxious weeds on lands owned or controlled by him or her and to use such methods for that purpose as are specified in rules and regulations adopted and promulgated by the director.



2-953 Terms, defined.

For purposes of the Noxious Weed Control Act:

(1) Person means any individual, partnership, firm, limited liability company, corporation, company, society, or association, the state or any department, agency, or subdivision thereof, or any other public or private entity;

(2)(a) Control, with respect to land, means the authority to operate, manage, supervise, or exercise jurisdiction over or any similar power. The state or federal government or a political subdivision shall not be deemed to control land on which it has an easement as long as it does not otherwise operate, manage, supervise, or exercise jurisdiction over the land; and

(b) Control, with respect to weeds, means the prevention, suppression, or limitation of the growth, spread, propagation, or development or the eradication of weeds;

(3) County board means the county board of commissioners or supervisors;

(4) Noxious weeds means and includes any weeds designated and listed as noxious in rules and regulations adopted and promulgated by the director;

(5) Control authority means the county weed district board or the county board if it is designated as the control authority pursuant to section 2-953.01, which board shall represent all rural areas and cities, villages, and townships within the county boundaries;

(6) Director means the Director of Agriculture or his or her designated representative; and

(7) Weed management entity means an entity recognized by the director as being established by and consisting of local stakeholders, including tribal governments, for the purpose of controlling or eradicating harmful, invasive weeds and increasing public knowledge and education concerning the need to control or eradicate harmful, invasive weeds.



2-953.01 County weed district board; elections; membership.

The county board may, following an election in which a majority of the votes cast are in favor of such action, function as and exercise the authority and carry out the duties of the county weed district board. To initiate such an election, the county board may, by resolution, require the county clerk of such county to have placed upon the ballot at the election next following such resolution, the question, Shall the county weed district board be dissolved and its duties and authority be exercised by the county board?

Yes .... No ....

If a majority of the votes cast on this question are opposed to dissolution of the county weed district board, the county shall remain subject to the direction and authority of the elected county weed district board. If a majority of the votes cast on this question are in favor of the dissolution of the county weed district board, the county board shall function as and exercise the authority and carry out the duties of the county weed district board. If, at any time following the dissolution of the county weed district board, county residents, representing at least ten percent of the votes cast in the preceding general election in such county, submit a petition to the county clerk for reestablishment of the county weed district board as an independent elected body, the clerk shall place the following question on the next general election ballot: Shall the county weed district board be reestablished and elected independent of other county officials?

Yes .... No ....

If a majority of the ballots favor reestablishment of the independent board, the county board shall appoint an initial county weed district board and thereafter the county weed district board members shall be elected in conformity with section 32-531.

When the county board does not function as the county weed district board, such board shall be composed of five members, three of whom shall be from rural areas and two of whom shall be from cities, villages, or townships.



2-953.02 County weed district board; per diem; expenses; ex officio member; appointment; when.

The members of the county weed district board shall be paid a per diem of not less than twelve dollars for each day actually and necessarily engaged in the performance of their official duties as members of such board and shall be allowed mileage reimbursement on the same basis as provided in section 81-1176. The chairperson of the county board may appoint one additional member from the county board to serve as an ex officio member of the county weed district board to provide coordination between such boards, except that the county board member or commissioner so appointed shall not be entitled to the expense reimbursement allowed county weed district board members. The ex officio member shall possess the same authority as other members, including the right to vote.



2-954 Act; enforcement; director, control authorities, and superintendents; powers and duties; expenses.

(1)(a) The duty of enforcing and carrying out the Noxious Weed Control Act shall be vested in the director and the control authorities as designated in the act. The director shall determine what weeds are noxious for purposes of the act. A list of such noxious weeds shall be included in the rules and regulations adopted and promulgated by the director. The director shall prepare, publish, and revise as necessary a list of noxious weeds. The list shall be distributed to the public by the director, the Cooperative Extension Service, the control authorities, and any other body the director deems appropriate. The director shall, from time to time, adopt and promulgate rules and regulations on methods for control of noxious weeds and adopt and promulgate such rules and regulations as are necessary to carry out the act. Whenever special weed control problems exist in a county involving weeds not included in the rules and regulations, the control authority may petition the director to bring such weeds under the county control program. The petition shall contain the approval of the county board. Prior to petitioning the director, the control authority, in cooperation with the county board, shall hold a public hearing and take testimony upon the petition. Such hearing and the notice thereof shall be in the manner prescribed by the Administrative Procedure Act. A copy of the transcript of the public hearing shall accompany the petition filed with the director. The director may approve or disapprove the request. If approval is granted, the control authority may proceed under the forced control provisions of sections 2-953 to 2-955 and 2-958.

(b) The director shall (i) investigate the subject of noxious weeds, (ii) require information and reports from any control authority as to the presence of noxious weeds and other information relative to noxious weeds and the control thereof in localities where such control authority has jurisdiction, (iii) cooperate with control authorities in carrying out other laws administered by him or her, (iv) cooperate with agencies of federal and state governments and other persons in carrying out his or her duties under the Noxious Weed Control Act, (v) with the consent of the Governor, conduct investigations outside this state to protect the interest of the agricultural industry of this state from noxious weeds not generally distributed therein, (vi) with the consent of the federal agency involved, control noxious weeds on federal lands within this state, with reimbursement, when deemed by the director to be necessary to an effective weed control program, (vii) advise and confer as to the extent of noxious weed infestations and the methods determined best suited to the control thereof, (viii) call and attend meetings and conferences dealing with the subject of noxious weeds, (ix) disseminate information and conduct educational campaigns with respect to control of noxious weeds, (x) procure materials and equipment and employ personnel necessary to carry out the director's duties and responsibilities, and (xi) perform such other acts as may be necessary or appropriate to the administration of the act.

(c) The director may (i) temporarily designate a weed as a noxious weed for up to eighteen months if the director, in consultation with the advisory committee created under section 2-965.01, has adopted criteria for making temporary designations and (ii) apply for and accept any gift, grant, contract, or other funds or grants-in-aid from the federal government or other public and private sources for noxious weed control purposes and account for such funds as prescribed by the Auditor of Public Accounts.

(d) When the director determines that a control authority has substantively failed to carry out its duties and responsibilities as a control authority or has substantively failed to implement a county weed control program, he or she shall instruct the control authority regarding the measures necessary to fulfill such duties and responsibilities. The director shall establish a reasonable date by which the control authority shall fulfill such duties and responsibilities. If the control authority fails or refuses to comply with instructions by such date, the Attorney General shall file an action as provided by law against the control authority for such failure or refusal.

(2)(a) Each control authority shall carry out the duties and responsibilities vested in it under the act with respect to land under its jurisdiction in accordance with rules and regulations adopted and promulgated by the director. Such duties shall include the establishment of a coordinated program for control of noxious weeds within the county.

(b) A control authority may cooperate with any person in carrying out its duties and responsibilities under the act.

(3)(a) Each county board shall employ one or more weed control superintendents. Each such superintendent shall, as a condition precedent to employment, be certified in writing by the federal Environmental Protection Agency as a commercial applicator under the Federal Insecticide, Fungicide, and Rodenticide Act. Each superintendent shall be bonded for such sum as the county board shall prescribe. The same person may be a weed control superintendent for more than one county. Such employment may be for such tenure and at such rates of compensation and reimbursement for travel expenses as the county board may prescribe. Such superintendent shall be reimbursed for mileage at a rate equal to or greater than the rate provided in section 81-1176.

(b) Under the direction of the control authority, it shall be the duty of every weed control superintendent to examine all land under the jurisdiction of the control authority for the purpose of determining whether the Noxious Weed Control Act and the rules and regulations adopted and promulgated by the director have been complied with. The weed control superintendent shall: (i) Compile such data on infested areas and controlled areas and such other reports as the director or the control authority may require; (ii) consult and advise upon matters pertaining to the best and most practical methods of noxious weed control and render assistance and direction for the most effective control; (iii) investigate or aid in the investigation and prosecution of any violation of the act; and (iv) perform such other duties as required by the control authority in the performance of its duties. Weed control superintendents shall cooperate and assist one another to the extent practicable and shall supervise the carrying out of the coordinated control program within the county.

(c) In cases involving counties in which municipalities have ordinances for weed control, the control authority may enter into agreements with municipal authorities for the enforcement of local weed ordinances and may follow collection procedures established by such ordinances. All money received shall be deposited in the noxious weed control fund or, if no noxious weed control fund exists, in the county general fund.



2-954.01 Repealed. Laws 1975, LB 14, § 13.



2-954.02 Superintendent; continuing education.

Beginning January 1, 1988, each county weed control superintendent shall be required to complete twenty hours of annual continuing education. The cost of continuing education shall be included in the annual budget of the weed control authority. Such continuing education shall focus on the use of equipment, drift control, calibration, proper selection of pesticides, legal responsibilities, and duties of office. Any statewide association of county weed control superintendents or of local governments responsible for weed control may sponsor the required continuing education program. All continuing education programs shall be submitted to the director for review and approval. The sponsoring organization shall maintain records of attendance and notify each county board of the hours completed by its weed control superintendent by January 1 of each year. Failure to complete the required number of hours of continuing education shall subject such weed control superintendent to removal from office by the county board.



2-955 Notice; kinds; effect; failure to comply; powers of control authority.

(1) Notices for control of noxious weeds shall consist of two kinds: General notices, as prescribed by rules and regulations adopted and promulgated by the director, which notices shall be on a form prescribed by the director; and individual notices, which notices shall be on a form prescribed by this section. Failure to publish general weed notices or to serve individual notices as provided in this section shall not relieve any person from the necessity of full compliance with the Noxious Weed Control Act and rules and regulations adopted and promulgated pursuant to the act.

(a) General notice shall be published by each control authority, in one or more newspapers of general circulation throughout the area over which the control authority has jurisdiction, on or before May 1 of each year and at such other times as the director may require or the control authority may determine.

(b) Whenever any control authority finds it necessary to secure more prompt or definite control of weeds on particular land than is accomplished by the general published notice, it shall cause to be served individual notice upon the owner of record of such land at his or her last-known address, giving specific instructions and methods when and how certain named weeds are to be controlled. Such methods may include definite systems of tillage, cropping, management, and use of livestock.

Each control authority shall use one or both of the following forms for all individual notices: (i)

................. County Weed Control Authority

OFFICIAL NOTICE

Section 2-952, Reissue Revised Statutes of Nebraska, places an affirmative duty upon every person to control noxious weeds on land under such person's ownership or control. Information received by the control authority, including an onsite investigation by the county weed control superintendent or a deputy, indicated the existence of an uncontrolled noxious weed infestation on property owned by you at: ................................... .

The noxious weed or weeds are ............ . The method of control recommended by the control authority is as follows: .................................. .

Other appropriate control methods are acceptable if approved by the county weed control superintendent.

Because the stage of growth of the noxious weed infestation on the above-specified property warrants immediate control, if such infestation remains uncontrolled after ten days from the date specified at the bottom of this notice, the control authority may enter upon such property for the purpose of taking the appropriate weed control measures. Costs for the control activities of the control authority shall be at the expense of the owner of the property and shall become a lien on the property as a special assessment levied on the date of control.

......................... Weed Control Superintendent

Dated.............;

or (ii)

............. County Weed Control Authority

OFFICIAL NOTICE

Section 2-952, Reissue Revised Statutes of Nebraska, places an affirmative duty upon every person to control noxious weeds on land under such person's ownership or control. Information received by the control authority, including an onsite investigation by the county weed control superintendent or a deputy, indicates the existence of an uncontrolled noxious weed infestation on property owned by you at: .............................. .

The noxious weed or weeds are ............... . The method of control recommended by the control authority is as follows: ................................. .

Other appropriate control methods are acceptable if approved by the county weed control superintendent. If, within fifteen days from the date specified at the bottom of this notice, the noxious weed infestation on such property, as specified above, has not been brought under control, you may, upon conviction, be subject to a fine of $100.00 per day for each day of noncompliance beginning on .............., up to a maximum of fifteen days of noncompliance (maximum $1,500).

Upon request to the control authority, within fifteen days from the date specified at the bottom of this notice, you are entitled to a hearing before the control authority to challenge the existence of a noxious weed infestation on property owned by you at ........................ .

....................... Weed Control Superintendent

Dated............. .

In all counties having a population of four hundred thousand or more inhabitants as determined by the most recent federal decennial census, the control authority may dispense with the individual notices and may publish general notices if published in one or more newspapers of general circulation throughout the area over which such control authority has jurisdiction. Such notice shall be published weekly for four successive weeks prior to May 1 of each year or at such other times as the control authority deems necessary. In no event shall a fine be assessed against a landowner as prescribed in subdivision (3)(a) of this section unless the control authority has caused individual notice to be served upon the landowner as specified in this subdivision.

(2) At the request of any owner served with an individual notice pursuant to subdivision (1)(b)(ii) of this section, the control authority shall hold an informal public hearing to allow such landowner an opportunity to be heard on the question of the existence of an uncontrolled noxious weed infestation on such landowner's property.

(3) Whenever the owner of the land on which noxious weeds are present has neglected or failed to control them as required pursuant to the act and any notice given pursuant to subsection (1) of this section, the control authority having jurisdiction shall proceed as follows:

(a) If, within fifteen days from the date specified on the notice required by subdivision (1)(b)(ii) of this section, the owner has not taken action to control the noxious weeds on the specified property and has not requested a hearing pursuant to subsection (2) of this section, the control authority shall notify the county attorney who shall proceed against such owner as prescribed in this subdivision. A person who is responsible for an infestation of noxious weeds on particular land under his or her ownership and who refuses or fails to control the weeds on the infested area within the time designated in the notice delivered by the control authority shall, upon conviction, be guilty of an infraction pursuant to sections 29-431 to 29-438, except that the penalty shall be a fine of one hundred dollars per day for each day of violation up to a total of one thousand five hundred dollars for fifteen days of noncompliance; or

(b) If, within ten days from the date specified in the notice required by subdivision (1)(b)(i) of this section, the owner has not taken action to control the noxious weeds on the specified property and the stage of growth of such noxious weeds warrants immediate control to prevent spread of the infestation to neighboring property, the control authority may cause proper control methods to be used on such infested land, including necessary destruction of growing crops, and shall advise the record owner of the cost incurred in connection with such operation. The cost of any such control shall be at the expense of the owner. In addition the control authority shall immediately cause notice to be filed of possible unpaid weed control assessments against the property upon which the control measures were used in the register of deeds office in the county where the property is located. If unpaid for two months, the control authority shall certify to the county treasurer the amount of such expense and such expense shall become a lien on the property upon which the control measures were taken as a special assessment levied on the date of control. The county treasurer shall add such expense to and it shall become and form a part of the taxes upon such land and shall bear interest at the same rate as taxes.

Nothing contained in this section shall be construed to limit satisfaction of the obligation imposed hereby in whole or in part by tax foreclosure proceedings. The expense may be collected by suit instituted for that purpose as a debt due the county or by any other or additional remedy otherwise available. Amounts collected under subdivision (3)(b) of this section shall be deposited to the noxious weed control fund of the control authority or, if no noxious weed control fund exists, to the county general fund.

Pursuant to subsection (3)(a) of this section, proof of proper notice is an element of the State's prima facie case. Pursuant to subsection (3)(a) of this section, in order to prove notice, it must be shown that the county control authority made a finding of uncontrolled noxious weeds and issued proper notice to defendant or delegated its statutory duty to the weed control superintendent to make such findings and to give such notice. State v. Beethe, 249 Neb. 743, 545 N.W.2d 108 (1996); State v. Brozovsky, 249 Neb. 723, 545 N.W.2d 98 (1996).

A court may not impose probation upon a defendant convicted under subsection (3)(a) of this section. State v. Martin, 3 Neb. App. 555, 529 N.W.2d 545 (1995).



2-956 Public lands; cost of control.

The cost of controlling noxious weeds on all land, including highways, roadways, streets, alleys, and rights-of-way, owned or controlled by a state department, agency, commission, or board or a political subdivision shall be paid by the state department, agency, commission, or board in control thereof or the political subdivision out of funds appropriated to the state department, agency, commission, or board or budgeted by the political subdivision for its use.



2-957 List; publication; equipment; treatment; disposition; violation; penalty.

To prevent the dissemination of noxious weeds through any article, including machinery, equipment, plants, materials, and other things, the director shall, from time to time, adopt and promulgate rules and regulations which shall include a list of noxious weeds which may be disseminated through articles and a list of articles capable of disseminating such weeds and shall designate in such rules and regulations treatment of such articles as, in the director's opinion, would prevent such dissemination. Until any such article is treated in accordance with the applicable rules and regulations, it shall not be moved from such premises except under and in accordance with the written permission of the control authority having jurisdiction of the area in which such article is located, and the control authority may hold or prevent its movement from such premises. The movement of any such article which has not been so decontaminated, except in accordance with such written permission, may be stopped by the control authority having jurisdiction over the place in which such movement is taking place and further movement and disposition shall only be in accordance with such control authority's direction. Any further movement of any such article not in accordance with the control authority's direction shall constitute a Class IV misdemeanor.



2-958 Noxious weed control fund; authorized; Noxious Weed Cash Fund; created; use; investment.

(1) A noxious weed control fund may be established for each control authority, which fund shall be available for expenses authorized to be paid from such fund, including necessary expenses of the control authority in carrying out its duties and responsibilities under the Noxious Weed Control Act. The weed control superintendent within the county shall (a) ascertain and tabulate each year the approximate amount of land infested with noxious weeds and its location in the county, (b) ascertain and prepare all information required by the county board in the preparation of the county budget, including actual and expected revenue from all sources, cash balances, expenditures, amounts proposed to be expended during the year, and working capital, and (c) transmit such information tabulated by the control authority to the county board not later than June 1 of each year.

(2) The Noxious Weed Cash Fund is created. The fund shall consist of proceeds raised from fees imposed for the registration of pesticides and earmarked for the fund pursuant to section 2-2634, funds credited or transferred pursuant to sections 81-201 and 81-201.05, any gifts, grants, or donations from any source, and any reimbursement funds for control work done pursuant to subdivision (1)(b)(vi) of section 2-954. An amount from the General Fund may be appropriated annually for the Noxious Weed Control Act. The fund shall be administered and used by the director to maintain the noxious weed control program and for expenses directly related to the program. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-958.01 Noxious Weed and Invasive Plant Species Assistance Fund; created; use; investment.

The Noxious Weed and Invasive Plant Species Assistance Fund is created. The fund may be used to carry out the purposes of section 2-958.02. The State Treasurer shall credit to the fund any funds transferred or appropriated to the fund by the Legislature and funds received as gifts or grants or other private or public funds obtained for the purposes set forth in section 2-958.02. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-958.02 Grant program; applications; selection; considerations; priority; section, how construed; director; duties.

(1) From funds available in the Noxious Weed and Invasive Plant Species Assistance Fund, the director may administer a grant program to assist local control authorities and other weed management entities in the cost of implementing and maintaining noxious weed control programs and in addressing special weed control problems as provided in this section.

(2) The director shall receive applications by local control authorities and weed management entities for assistance under this subsection and, in consultation with the advisory committee created under section 2-965.01, award grants for any of the following eligible purposes:

(a) To conduct applied research to solve locally significant weed management problems;

(b) To demonstrate innovative control methods or land management practices which have the potential to reduce landowner costs to control noxious weeds or improve the effectiveness of noxious weed control;

(c) To encourage the formation of weed management entities;

(d) To respond to introductions or infestations of invasive plants that threaten or potentially threaten the productivity of cropland and rangeland over a wide area;

(e) To respond to introductions and infestations of invasive plant species that threaten or potentially threaten the productivity and biodiversity of wildlife and fishery habitats on public and private lands;

(f) To respond to special weed control problems involving weeds not included in the list of noxious weeds promulgated by rule and regulation of the director if the director has approved a petition to bring such weeds under the county control program;

(g) To conduct monitoring or surveillance activities to detect, map, or determine the distribution of invasive plant species and to determine susceptible locations for the introduction or spread of invasive plant species; and

(h) To conduct educational activities.

(3) The director shall select and prioritize applications for assistance under subsection (2) of this section based on the following considerations:

(a) The seriousness of the noxious weed or invasive plant problem or potential problem addressed by the project;

(b) The ability of the project to provide timely intervention to save current and future costs of control and eradication;

(c) The likelihood that the project will prevent or resolve the problem or increase knowledge about resolving similar problems in the future;

(d) The extent to which the project will leverage federal funds and other nonstate funds;

(e) The extent to which the applicant has made progress in addressing noxious weed or invasive plant problems;

(f) The extent to which the project will provide a comprehensive approach to the control or eradication of noxious weeds or invasive plant species as identified and listed by the Nebraska Invasive Species Council;

(g) The extent to which the project will reduce the total population or area of infestation of a noxious weed or invasive plant species as identified and listed by the Nebraska Invasive Species Council;

(h) The extent to which the project uses the principles of integrated vegetation management and sound science; and

(i) Such other factors that the director determines to be relevant.

(4) The director shall receive applications for grants under this subsection and shall award grants to recipients and programs eligible under this subsection. Priority shall be given to grant applicants whose proposed programs are consistent with vegetation management goals and priorities and plans and policies of the Riparian Vegetation Management Task Force established under section 2-970. Beginning in fiscal year 2016-17, it is the intent of the Legislature to appropriate one million dollars annually for the management of vegetation within the banks of a natural stream or within one hundred feet of the banks of a channel of any natural stream. Such funds shall only be used to pay for activities and equipment as part of vegetation management programs that have as their primary objective improving conveyance of streamflow in natural streams. Grants from funds appropriated as provided in this subsection shall be disbursed only to weed management entities, local weed control authorities, and natural resources districts whose territory includes river basins, with priority given to river basins that are the subject of an interstate compact or decree. The Game and Parks Commission shall assist grant recipients in implementing grant projects under this subsection, and interlocal agreements under the Interlocal Cooperation Act or the Joint Public Agency Act shall be utilized whenever possible in carrying out the grant projects.

(5) Nothing in this section shall be construed to relieve control authorities of their duties and responsibilities under the Noxious Weed Control Act or the duty of a person to control the spread of noxious weeds on lands owned and controlled by him or her.

(6) The Department of Agriculture may adopt and promulgate necessary rules and regulations to carry out this section.

(7) The director may annually apply for conservation funding from the Natural Resources Conservation Service of the United States Department of Agriculture.



2-959 Control authorities; equipment and machinery; purchase; use; record.

Control authorities, independently or in combination, may purchase or provide for needed or necessary equipment for the control of weeds, whether or not declared noxious, on land under their jurisdiction and may make available the use of machinery and other equipment and operators at such cost as may be deemed sufficient to cover the actual cost of operations, including depreciation, of such machinery and equipment. All funds so received shall be deposited to the noxious weed control fund or, if no noxious weed control fund exists, to the county general fund. Each control authority shall keep a record showing the procurement and rental of equipment, which record shall be open to inspection by citizens of this state.



2-960 Charges; protest; hearing; appeal.

If any person is dissatisfied with the amount of any charge made against him or her by a control authority for control work or for the purchase of materials or use of equipment, he or she may, within fifteen days after being advised of the amount of the charge, file a protest with the county board. The county board shall hold a hearing to determine whether the charges were appropriate, taking into consideration whether the control measures were conducted in a timely fashion. Following the hearing, the county board shall have the power to adjust or affirm such charge. If any person is dissatisfied with the decision of the county board or with charges made by the county board for control work performed, such person may appeal the decision, and the appeal shall be in accordance with the Administrative Procedure Act.



2-961 Entry upon land.

The director, any control authority, any weed control superintendent, or anyone authorized thereby may enter upon all land under his, her, or its respective jurisdiction for the purpose of performing the duties and exercising the powers under the rules and regulations adopted and promulgated by the director and the Noxious Weed Control Act, including the taking of specimens of weeds or other materials, without the consent of the person owning or controlling such land and without being subject to any action for trespass or damages, including damages for destruction of growing crops, if reasonable care is exercised.



2-962 Notices; how served.

All individual notices, service of which is provided for in the Noxious Weed Control Act, shall be in writing. Service of such notices shall be in the same manner as service of a summons in a civil action in the district court or by certified mail to the last-known address to be ascertained, if necessary, from the last tax list.



2-963 Violations; penalty; county attorney; duties.

(1) Any person who intrudes upon any land under quarantine, who moves or causes to be moved any article covered by section 2-957 except as provided in such section, who prevents or threatens to prevent entry upon land as provided in section 2-961, or who interferes with the carrying out of the Noxious Weed Control Act shall be guilty of a Class IV misdemeanor in addition to any penalty imposed pursuant to section 2-955.

(2) It shall be the duty of the county attorney of the county in which any violation of section 2-955 or this section occurs, when notified of such violation by the county board or control authority, to cause appropriate proceedings to be instituted and pursued in the appropriate court without delay.



2-964 Repealed. Laws 1987, LB 138, § 14.



2-964.01 Action for failure to comply; authorized.

Any person or public agency may institute legal action for the failure to comply with the Noxious Weed Control Act.



2-965 Project of control without individual notice; control authority; powers.

A control authority may direct and carry out projects of control for one or more specific noxious weeds without individual notice as prescribed in section 2-955 if the control authority has caused publication of notices of such project as provided in this section. The notice shall be published in one or more newspapers of general circulation throughout the area over which such control authority has jurisdiction and shall be published weekly for four successive weeks prior to the project commencement date specified in the notice for the control project. Such notice shall state the noxious weed or weeds to be controlled by the project, the date the project will commence, and the approximate period of time when the project will be carried out. In no event shall a fine or lien be assessed against a landowner as prescribed in section 2-955 for a project under this section unless the control authority has caused individual notice to be served upon the landowner as specified in section 2-955.



2-965.01 Advisory committee; membership.

The director shall convene an advisory committee to advise the director concerning his or her responsibilities under the noxious weed control program. Representatives from the Nebraska Weed Control Association, the leafy spurge task force, state or federal agencies actively concerned with the control of noxious weeds, the University of Nebraska Institute of Agriculture and Natural Resources, and cities and villages of this state, persons actively involved in agriculture, and others in the public and private sector may serve on such committee at the request of the director. If an advisory committee is convened, members shall not receive any reimbursement for expenses.



2-966 Certain noxious weed control districts; dissolution; title to real estate.

Title to any real estate standing in the name of any noxious weed control district created under sections 2-910 to 2-951, which district was dissolved by the repeal of such sections by Laws 1965, chapter 7, section 15, is hereby quieted in the county in which such real estate is located. Any such real estate shall be held by the county for the use of the control authority created pursuant to sections 2-952 to 2-963 or may be sold and the proceeds from such sale deposited to the credit of the control authority.



2-967 Repealed. Laws 2016, LB1038, § 19.



2-968 Repealed. Laws 2016, LB1038, § 19.



2-969 Riparian Vegetation Management Task Force; created; members.

The Riparian Vegetation Management Task Force is created. The Governor shall appoint the members of the task force. The members shall include one surface water project representative from each river basin that has ever been determined to be fully appropriated pursuant to section 46-714 or 46-720 or is designated as overappropriated pursuant to section 46-713 by the Department of Natural Resources; one surface water project representative from a river basin that has not been determined to be fully appropriated pursuant to section 46-714 or 46-720 or is not designated as overappropriated pursuant to section 46-713 by the Department of Natural Resources; one representative from the Department of Agriculture, the Department of Environmental Quality, the Department of Natural Resources, the office of the State Forester, the Game and Parks Commission, and the University of Nebraska; three representatives selected from a list of at least ten individuals nominated by the Nebraska Association of Resources Districts; two representatives selected from a list of at least five individuals nominated by the Nebraska Weed Control Association; one riparian landowner from each of the state's congressional districts; and one representative from the Nebraska Environmental Trust. In addition to such members, any member of the Legislature may serve as a nonvoting, ex officio member of the task force at his or her option. For administrative and budgetary purposes only, the task force shall be housed within the Department of Agriculture.



2-970 Riparian Vegetation Management Task Force; duties; meetings; report.

The Riparian Vegetation Management Task Force, in consultation with appropriate federal agencies, shall develop and prioritize vegetation management goals and objectives, analyze the cost-effectiveness of available vegetation treatment, and develop plans and policies to achieve such goals and objectives. Any plan shall utilize the principles of integrated vegetation management and sound science. The task force shall convene within thirty days after the appointment of the members is complete to elect a chairperson and conduct such other business as deemed necessary. An annual report shall be submitted to the Governor and the Legislature by June 30 each year with the first report due on June 30, 2017. The report submitted to the Legislature shall be submitted electronically. It is the intent of the Legislature that expenses of the task force not exceed twenty-five thousand dollars of the total appropriation to the program per fiscal year.



2-1001 Repealed. Laws 1988, LB 874, § 49.



2-1002 Repealed. Laws 1988, LB 874, § 49.



2-1003 Repealed. Laws 1988, LB 874, § 49.



2-1004 Repealed. Laws 1988, LB 874, § 49.



2-1005 Repealed. Laws 1988, LB 874, § 49.



2-1006 Repealed. Laws 1988, LB 874, § 49.



2-1007 Repealed. Laws 1988, LB 874, § 49.



2-1008 Repealed. Laws 1988, LB 874, § 49.



2-1009 Repealed. Laws 1988, LB 874, § 49.



2-1010 Repealed. Laws 1988, LB 874, § 49.



2-1011 Repealed. Laws 1988, LB 874, § 49.



2-1012 Repealed. Laws 1988, LB 874, § 49.



2-1013 Repealed. Laws 1988, LB 874, § 49.



2-1014 Repealed. Laws 1988, LB 874, § 49.



2-1015 Repealed. Laws 1988, LB 874, § 49.



2-1016 Repealed. Laws 1988, LB 874, § 49.



2-1017 Repealed. Laws 1988, LB 874, § 49.



2-1018 Repealed. Laws 1979, LB 537, § 4.



2-1019 Repealed. Laws 1988, LB 874, § 49.



2-1019.01 Repealed. Laws 1988, LB 874, § 49.



2-1020 Repealed. Laws 1988, LB 874, § 49.



2-1021 Repealed. Laws 1988, LB 874, § 49.



2-1022 Repealed. Laws 1988, LB 874, § 49.



2-1023 Repealed. Laws 1988, LB 874, § 49.



2-1024 Repealed. Laws 1988, LB 874, § 49.



2-1025 Repealed. Laws 1988, LB 874, § 49.



2-1026 Repealed. Laws 1988, LB 874, § 49.



2-1027 Repealed. Laws 1988, LB 874, § 49.



2-1028 Repealed. Laws 1988, LB 874, § 49.



2-1029 Repealed. Laws 1988, LB 874, § 49.



2-1030 Repealed. Laws 1988, LB 874, § 49.



2-1031 Repealed. Laws 1988, LB 874, § 49.



2-1032 Repealed. Laws 1988, LB 874, § 49.



2-1033 Repealed. Laws 1988, LB 874, § 49.



2-1034 Repealed. Laws 1988, LB 874, § 49.



2-1035 Repealed. Laws 1988, LB 874, § 49.



2-1036 Repealed. Laws 1988, LB 874, § 49.



2-1037 Repealed. Laws 1988, LB 874, § 49.



2-1038 Repealed. Laws 1988, LB 874, § 49.



2-1039 Repealed. Laws 1979, LB 537, § 4.



2-1040 Repealed. Laws 1979, LB 537, § 4.



2-1041 Repealed. Laws 1979, LB 537, § 4.



2-1042 Repealed. Laws 1979, LB 537, § 4.



2-1043 Repealed. Laws 1979, LB 537, § 4.



2-1044 Repealed. Laws 1979, LB 537, § 4.



2-1045 Repealed. Laws 1979, LB 537, § 4.



2-1046 Repealed. Laws 1988, LB 874, § 49.



2-1047 Repealed. Laws 1988, LB 874, § 49.



2-1048 Repealed. Laws 1988, LB 874, § 49.



2-1049 Repealed. Laws 1988, LB 874, § 49.



2-1050 Repealed. Laws 1988, LB 874, § 49.



2-1051 Repealed. Laws 1988, LB 874, § 49.



2-1052 Repealed. Laws 1988, LB 874, § 49.



2-1053 Repealed. Laws 1988, LB 874, § 49.



2-1054 Repealed. Laws 1988, LB 874, § 49.



2-1055 Repealed. Laws 1988, LB 874, § 49.



2-1056 Repealed. Laws 1988, LB 874, § 49.



2-1057 Repealed. Laws 1988, LB 874, § 49.



2-1058 Repealed. Laws 1988, LB 874, § 49.



2-1059 Repealed. Laws 1988, LB 874, § 49.



2-1060 Repealed. Laws 1945, c. 3, § 3.



2-1061 Repealed. Laws 1945, c. 3, § 3.



2-1062 Repealed. Laws 1995, LB 87, § 1.



2-1063 Repealed. Laws 1995, LB 87, § 1.



2-1064 Repealed. Laws 1984, LB 969, § 2.



2-1065 Repealed. Laws 1984, LB 969, § 2.



2-1066 Repealed. Laws 2017, LB274, § 6.



2-1067 Repealed. Laws 2017, LB274, § 6.



2-1068 Repealed. Laws 2017, LB274, § 6.



2-1069 Repealed. Laws 2017, LB274, § 6.



2-1070 Repealed. Laws 2017, LB274, § 6.



2-1071 Repealed. Laws 2017, LB274, § 6.



2-1072 Act, how cited.

Sections 2-1072 to 2-10,117 shall be known and may be cited as the Plant Protection and Plant Pest Act.



2-1073 Public policy declaration.

It is hereby declared to be the public policy of the State of Nebraska and the purpose of the Plant Protection and Plant Pest Act to protect and foster the health, prosperity, and general welfare of Nebraska residents by preserving and protecting the plant industry and the agricultural interests of the state. Because of the importance of the plant industry and agricultural interests to the welfare and economy of the state and the damage which can result from the uncontrolled proliferation of plant pests, there is a need to impose standards and restrictions on the movement and care of plants and the movement, treatment, control, and eradication of plant pests within the state. The Department of Agriculture shall be charged with administering and enforcing such standards and restrictions through the act.



2-1074 Definitions, where found.

For purposes of the Plant Protection and Plant Pest Act, unless the context otherwise requires, the definitions found in sections 2-1074.01 to 2-1089 shall be used.



2-1074.01 Biological control, defined.

Biological control shall mean:

(1) The use by humans of living organisms to control or suppress undesirable animals, plants, or microorganisms which affect plants or plant pests; or

(2) The action of parasites, predators, pathogens, or competitive organisms on a host or prey population which affect plants or plant pests to produce a lower general equilibrium than would prevail in the absence of the biological control agents.



2-1075 Biological control agent, defined.

Biological control agent shall mean a parasite, predator, pathogen, or competitive organism intentionally released by humans for the purposes of biological control with the intent of causing a reduction of a host or prey population.



2-1075.01 Repealed. Laws 2013, LB 68, § 23.



2-1075.02 Certified seed potatoes, defined.

Certified seed potatoes means seed potatoes which have been certified by a certification entity recognized by the department to certify that the seed potatoes are free of regulated plant pests.



2-1075.03 Certification inspection of Nebraska-grown nursery stock, defined.

Certification inspection of Nebraska-grown nursery stock shall mean an inspection performed pursuant to section 2-1095.



2-1076 Collector, defined.

Collector shall mean any person who only gathers wild plants for the purpose of distribution.



2-1077 Repealed. Laws 2013, LB 68, § 23.



2-1078 Department, defined.

Department shall mean the Department of Agriculture.



2-1078.01 Director, defined.

Director shall mean the Director of Agriculture or his or her designated employee, representative, or authorized agent.



2-1079 Distribute, defined.

Distribute shall mean selling, exchanging, bartering, moving, or transporting; offering to sell, exchange, barter, move, or transport; holding nursery stock for sale, exchange, or barter; acting as a broker; or otherwise supplying. Distribute shall not include moving or transporting on contiguous real estate that is owned, leased, or controlled by the same person.



2-1079.01 Distribution location, defined.

Distribution location shall mean each place nursery stock is offered for sale or sold and shall also include all locations of a vehicle from which nursery stock is offered for sale or sold directly. Distribution location shall not include each location from which an order is made by a purchaser ordering by mail, telephone, or facsimile transmission but shall include the location where such orders are received within the state.



2-1079.02 Genetically engineered plant organism, defined.

Genetically engineered plant organism shall mean an organism altered or produced through genetic modification from a donor, vector, or recipient organism using recombinant deoxyribonucleic acid techniques.



2-1079.03 Grow, defined.

Grow shall mean to produce a plant or plant product, by propagation or cultivation, including, but not limited to, division, transplant, seed, or cutting, generally over a period of one year or greater. Grow does not include transferring nursery stock from one container to another or potting bare-root nursery stock, if the stock will be distributed within twelve months.



2-1080 Repealed. Laws 2013, LB 68, § 23.



2-1080.01 Harmonization plan, defined.

Harmonization plan shall mean any agreement between states, or a state or states and the federal government, designed to limit the spread of a plant pest into or out of a designated area.



2-1081 Nuisance plant, defined.

Nuisance plant shall mean any plant not economically essential to the welfare of the people of Nebraska, as determined by the department, and which may serve as a favorable host of plant pests or may be detrimental to the agricultural interests of the State of Nebraska.



2-1082 Nursery, defined.

Nursery shall mean any property where nursery stock is grown, propagated, collected, or distributed and shall include, but not be limited to, private property or any property owned, leased, or managed by any agency of the United States, the State of Nebraska or its political subdivisions, or any other state or its political subdivisions where nursery stock is fumigated, treated, packed, or stored by any person.



2-1083 Nursery stock, defined.

Nursery stock shall mean all botanically classified hardy perennial or biennial plants, trees, shrubs, and vines, either domesticated or wild, cuttings, grafts, scions, buds, bulbs, rhizomes, or roots thereof, and such plants and plant parts for, or capable of, propagation, excluding plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, potatoes, or seeds of any such plant.



2-1083.01 Nursery stock distributor, defined.

Nursery stock distributor shall mean any person involved in:

(1) The acquisition and further distribution of nursery stock;

(2) The utilization of nursery stock for landscaping or purchase of nursery stock for other persons;

(3) The distribution of nursery stock with a mechanical digger, commonly known as a tree spade, or by other means;

(4) The solicitation of or taking orders for sales of nursery stock in the state; or

(5) The growing and distribution of nursery stock or active involvement in the management or supervision of a nursery.



2-1084 Person, defined.

Person shall mean any body politic or corporate, society, community, the public generally, any individual, partnership, limited liability company, joint-stock company, or association, or any agent of any such entity.



2-1084.01 Place of origin, defined.

Place of origin shall mean the county and state where nursery stock was most recently grown for a period of not less than one cycle of active growth.



2-1085 Plant, defined.

Plant shall mean any plant, plant product, plant part, or reproductive or propagative part of a plant, plant product, or plant part including, but not limited to, trees, shrubs, vines, forage and cereal plants, fruit, seeds, grain, wood, or lumber. This shall include all growing media, packing material, or containers associated with the plants, plant parts, or plant products named in this section.



2-1086 Plant pest, defined.

Plant pest shall mean any insect, arthropod, nematode, mollusk, fungus, bacteria, virus, mycoplasma, parasitic plant, physiological disorder, or other infectious agent which can directly or indirectly injure or cause damage or a pathological condition to plants.



2-1087 Property, defined.

Property shall mean any real estate or personal property, including any vessel, automobile, aircraft, rail car, other vehicle, machinery, building, dock, nursery, orchard, or other place where plants are grown or maintained or the contents of such place.



2-1088 Rules and regulations, defined.

Rules and regulations shall mean rules and regulations adopted and promulgated by the department pursuant to the Plant Protection and Plant Pest Act.



2-1089 Wild plants, defined.

Wild plants shall mean nursery stock from any place other than a nursery.



2-1090 State Entomologist; position created; duties.

There is hereby created in the department and under the direction of the Director of Agriculture the position of State Entomologist. Such person shall be a graduate of a recognized university with a major, or its equivalent, in entomology, plant pathology, or an equivalent biological science and have not less than two years of experience in such field and administrative work. It shall be the duty of the State Entomologist through the Plant Protection and Plant Pest Act to protect the interest of Nebraska as stated in section 2-1073, to regulate the distribution of plants, and to assist exporters of plants in meeting the requirements imposed by other states or countries.



2-1091 Implementation or enforcement of act; department; powers.

For the purpose of implementation or enforcement of the Plant Protection and Plant Pest Act or any rule or regulation, the department may:

(1) Enter at reasonable times and in a reasonable manner without being subject to any action for trespass or damages, if reasonable care is exercised, all property where plants are grown, packed, held prior to distribution, or distributed for the purpose of inspecting all plants, structures, vehicles, equipment, packing materials, containers, records, and labels on such property or otherwise implementing or enforcing the act. The department may inspect and examine all records and property relating to compliance with the act. Such records and property shall be made available to the department for review at all reasonable times;

(2) In a reasonable manner, hold for inspection and take samples of any plants and associated materials which may not be in compliance with the act;

(3) Inspect or reinspect at any time or place any plants that are in the state or being shipped into or through the state and treat, seize, destroy, require treatment or destruction of, or return to the state of origin any plants in order to inhibit or prevent the movement of plant pests throughout the state;

(4) Obtain an inspection warrant in the manner prescribed in sections 29-830 to 29-835 from a court of record if any person refuses to allow the department to inspect pursuant to this section;

(5) Issue a written or printed withdrawal-from-distribution order and post signs to delineate sections not marked pursuant to subsection (3) of section 2-1095 or sections of distribution locations and to notify persons of any withdrawal-from-distribution order when the department has reasonable cause to believe any lot of nursery stock is being distributed in violation of the act or any rule or regulation;

(6) Apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond;

(7) Issue a quarantine or establish a quarantine area;

(8) Cooperate and enter into agreements, including harmonization plans, with any person in order to carry out the purpose of the act;

(9) Establish a restricted plant pest list to prohibit the movement into the state of plant pests not known to occur in Nebraska and to prohibit the movement of those plant pests present in the state but known to be destructive to the plant industry;

(10) Issue European corn borer quarantine certificates, phytosanitary certificates, and export certificates on plants for individual shipment to other states or foreign countries if those plants comply with the requirements or regulations of such state or foreign country or issue quarantine compliance agreements or European corn borer quarantine certification licenses;

(11) Inspect plants that any person desires to ship into another state or country when such person has made an application to the department for such inspection. The inspection shall determine the presence of plant pests to determine the acceptance of the plants into other states or countries. The department may accept the inspections of laboratories authorized by the department or field inspectors of the department;

(12) Certify plants or property to meet the requirements of specific quarantines imposed on Nebraska or Nebraska plants. The quarantine certification requirements shall be set forth in the rules and regulations;

(13) Until increased or decreased by rules or regulations, assess and collect fees set forth in section 2-1091.02 for inspections, services, or work performed in carrying out subdivisions (8) and (10) through (12) of this section. Inspection time shall include the driving to and from the location of the inspection in addition to the time spent conducting the inspection, and the mileage charge shall be for the purpose of inspection. Any fee charged to the department relating to such subdivisions shall be paid by the person requesting the inspection, services, or work. The department may, for purposes of administering such subdivisions, establish in rules and regulations inspection requirements, standards, and issuance, renewal, or revocation of licenses, certificates, or agreements necessitated by such subdivisions;

(14) Conduct continuing survey and detection programs on plant pests to monitor the population or spread of plant pests;

(15) Implement programs or plans to eradicate, manage, treat, or control plant pests;

(16) Issue, place on probation, suspend, or revoke licenses issued or agreements entered into pursuant to the act or deny applications for such licenses or agreements pursuant to the act; and

(17) Issue orders imposing administrative fines or cease and desist orders pursuant to the act.



2-1091.01 Nursery stock distributor license; application; contents; fees; licensee duties; nursery stock; requirements; license; posting; lapse of license.

(1) A person shall not operate as a nursery stock distributor without a valid license issued by the department. Any person validly licensed as a grower, a dealer, or a broker under the Plant Protection and Plant Pest Act as it existed on the day before September 6, 2013, shall remain validly licensed until December 31, 2013.

(2) Each nursery stock distributor shall apply for a license required by subsection (1) of this section on forms furnished by the department due on January 1 for the current license year. Such application shall include the full name and mailing address of the applicant, the names and addresses of any partners, limited liability company members, or corporate officers, the name and address of the person authorized by the applicant to receive notices and orders of the department as provided in the Plant Protection and Plant Pest Act, whether the applicant is an individual, partnership, limited liability company, corporation, or other legal entity, the location of the operation, and the signature of the applicant. A person distributing greenhouse plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, or potatoes, or seeds of any such plant, shall not be required to obtain a license but may do so pursuant to section 2-10,105.

(3) A nursery stock distributor license shall expire on December 31 of each year unless previously lapsed or revoked.

(4) All applications shall be accompanied by a license fee for the first acre on which nursery stock is located. If the nursery stock distributor does not have physical possession of nursery stock, the nursery stock distributor shall pay a license fee based on one acre. Additionally the applicant shall pay an acreage fee for each additional acre on which nursery stock is located. The license fees are set forth in section 2-1091.02. If the applicant has distributed nursery stock prior to applying for a license, the applicant shall pay an additional administrative fee as set forth in section 2-1091.02.

(5) All nursery stock distributed by a nursery stock distributor shall be only sound, healthy nursery stock that is reasonably capable of growth, labeled correctly, free from injurious plant pests, and stored or displayed under conditions which maintain its vigor as provided in the rules and regulations. Any fee charged to the department for diagnostic services or shipping costs shall be paid by the nursery stock distributor.

(6) A valid copy of the nursery stock distributor's license shall be posted in a conspicuous place at the distribution location.

(7) A nursery stock distributor shall obtain a license for each distribution location.

(8) Each applicant for a nursery stock distributor license shall furnish a signed written statement that such person will acquire and distribute only nursery stock which has been distributed by a person who is duly licensed pursuant to the act or approved by an authorizing agency within the state of origin recognized by the department.

(9) Every nursery stock distributor shall continually maintain a complete and accurate list with the department of all sources from which nursery stock is received.

(10) Each nursery stock distributor shall keep and make available for examination by the department for a period of three years an accurate record of all transactions conducted in the ordinary course of business. Records pertaining to such business shall at a minimum include the names of the persons from which nursery stock was received, the receiving date, the amount received, and the variety and place of origin of the nursery stock received and all documents accompanying each shipment indicating compliance with state or federal requirements and quarantines.

(11) A nursery stock distributor license shall lapse automatically upon a change of ownership, and the subsequent owner must obtain a new license. The nursery stock distributor license shall lapse automatically upon a change of location, and such licensee must obtain a new license. A licensee shall notify the department in writing at least thirty days prior to any change in ownership, name, or address. A nursery stock distributor shall notify the department in writing before there is a change of the name or address of the person authorized to receive notices and orders of the department. When a nursery stock distributor permanently ceases operating, he or she shall return the license to the department.



2-1091.02 Fees; department; powers.

(1) License fees for the Plant Protection and Plant Pest Act due on January 1, 2014, shall be the amount in column A of subsection (3) of this section.

(2) The license fees due January 1, 2015, and each January 1 thereafter shall be set by the director on or before July 1 of each year. The director may raise or lower such fees each year to meet the criteria in this subsection, but the fee shall not be greater than the amount in column B of subsection (3) of this section. The same percentage shall be applied to each category for all fee increases or decreases. The director shall use the fees in column A of subsection (3) of this section as a base for future fee increases or decreases. The director shall determine the fees based on estimated annual revenue and fiscal year-end cash fund balances as follows:

(a) The estimated annual revenue shall not be greater than one hundred seven percent of program cash fund appropriations allocated for the Plant Protection and Plant Pest Act; and

(b) The estimated fiscal year-end cash fund balance shall not be greater than seventeen percent of program cash fund appropriations allocated for the act.

(3) License Fees.

(4) Other fees for the Plant Protection and Plant Pest Act under subsection (5) of this section in effect on January 1, 2014, shall be the amount in column A of such subsection. The department may increase or decrease such fees by rules or regulations adopted and promulgated by the department. Such increases shall not result in fees greater than the amount in column B of subsection (5) of this section.

(5) Other Fees.

(6) Any fee remaining unpaid for more than one month shall be considered delinquent and the person owing the fee shall pay an additional administrative fee of twenty-five percent of the delinquent amount for each month it remains unpaid, not to exceed one hundred percent of the original amount due. The department may waive the additional administrative fee based upon the existence and extent of any mitigating circumstances that have resulted in the late payment of such fee. The purpose of the additional administrative fee is to cover the administrative costs associated with collecting fees, and all money collected as an additional administrative fee shall be remitted to the State Treasurer for credit to the Plant Protection and Plant Pest Cash Fund.



2-1092 Repealed. Laws 2013, LB 68, § 23.



2-1093 Repealed. Laws 2013, LB 68, § 23.



2-1094 Repealed. Laws 2013, LB 68, § 23.



2-1095 Nursery stock distributors; nursery stock; certification inspection; application; distribution; restrictions; treatment or destruction of stock; department; powers.

(1) All nursery stock distributors that distribute any nursery stock that they grow shall apply for an additional inspection for the certification of the Nebraska-grown nursery stock as provided in this section. The nursery stock distributor shall apply for such certification inspection of the Nebraska-grown nursery stock as part of the application for the nursery stock distributor license described in section 2-1091.01.

(2)(a) Applications for certification inspection of Nebraska-grown nursery stock that are due on January 1 pursuant to section 2-1091.01 and are not received prior to February 1 and initial applications not received prior to beginning of distribution shall be considered delinquent. Such applications shall have an inspection fee as set forth in section 2-1091.02.

(b) Inspection time shall include the driving time to and from the location of the inspection in addition to the time spent conducting the inspection, and the mileage charge shall be for the purpose of inspection.

(3) Each nursery stock distributor shall post signs delineating sections of all growing areas. A section shall be not larger than five acres.

(4) All growing areas within the state shall be inspected by the department at least once per year for certification and compliance with the Plant Protection and Plant Pest Act.

(5) Following the certification inspection of Nebraska-grown nursery stock, the department shall provide a copy of the plant inspection report to the nursery stock distributor specifying any area of the nursery from which nursery stock cannot be distributed or any plants which may not be distributed as nursery stock. When deemed necessary to maintain compliance with the purposes of the Plant Protection and Plant Pest Act, the department shall require the nursery stock distributor to withdraw from distribution any variety or amount of nursery stock. A reinspection may be conducted by the department at the nursery stock distributor's request and cost. The department may also reinspect to determine compliance with the act. To determine the cost of any reinspection, the department shall use fees as outlined in subsection (2) of this section. The nursery stock distributor shall comply with the recommendations of the department as to the treatment or destruction of nursery stock.

(6) The department may require the treatment or destruction of any nursery stock that is infested or infected with plant pests, nonviable, damaged, or desiccated to the point of not being reasonably capable of growth.

(7) Any nursery stock on which a withdrawal-from-distribution order has been issued shall be released for distribution only by authorized department employees or after written permission has been obtained from the department. Each nursery stock distributor shall promptly report to the department, in writing, the amount and type of plants treated or destroyed under requirements on withdrawal-from-distribution orders. The department may withhold a license or certification of Nebraska-grown nursery stock until conditions have been met by the nursery stock distributor as specified in the plant inspection report or any other order issued by the department. A certification of Nebraska-grown stock may be issued covering portions of the nursery which are not infested or infected if the nursery stock distributor agrees to treat, destroy, or remove as specified by the department those plants found to be infested or infected.



2-1096 Repealed. Laws 2013, LB 68, § 23.



2-1097 Repealed. Laws 2013, LB 68, § 23.



2-1098 Repealed. Laws 2013, LB 68, § 23.



2-1099 Repealed. Laws 2013, LB 68, § 23.



2-10,100 Repealed. Laws 2013, LB 68, § 23.



2-10,100.01 Repealed. Laws 2013, LB 68, § 23.



2-10,100.02 Repealed. Laws 2013, LB 68, § 23.



2-10,101 Repealed. Laws 2013, LB 68, § 23.



2-10,102 Collectors; nursery stock distributor's license required; inspection.

Collectors shall be required to obtain a nursery stock distributor's license and shall be required to apply for an additional inspection for the certification of the collected nursery stock as provided in section 2-1095. All collected nursery stock shall be labeled as such.



2-10,103 Nursery stock distributor; duties.

A nursery stock distributor shall:

(1) Comply with the Plant Protection and Plant Pest Act and the rules and regulations:

(a) In the care of nursery stock;

(b) In the distribution of nursery stock including nursery stock that has been withdrawn from distribution;

(c) Regarding treatment or destruction of nursery stock as required by a withdrawal-from-distribution order;

(d) In maintaining the nursery stock in a manner accessible to the department; and

(e) In the payment of license fees;

(2) Comply with any order of the director issued pursuant to the act;

(3) Not distribute nursery stock obtained from an unlicensed nursery stock distributor;

(4) Not allow the license to be used by any person other than the person to whom it was issued; and

(5) Not interfere with the department in the performance of its duties.



2-10,103.01 Nursery stock distributor; disciplinary actions; procedures.

(1) A nursery stock distributor may be placed on probation requiring such person to comply with the conditions set out in an order of probation issued by the director or be ordered to cease and desist from failing to comply or be ordered to pay an administrative fine pursuant to section 2-10,103.02 after:

(a) The director determines the nursery stock distributor has not complied with section 2-10,103;

(b) The nursery stock distributor is given written notice to comply and written notice of the right to a hearing to show cause why the specified order should not be issued; and

(c) The director finds that issuing the specified order is appropriate based on the hearing record or the available information if the hearing is waived by the nursery stock distributor.

(2) A nursery stock distributor may be suspended after:

(a) The director determines the nursery stock distributor has not complied with section 2-10,103;

(b) The nursery stock distributor is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be suspended; and

(c) The director finds that issuing an order suspending the license is appropriate based on the hearing record or the available information if the hearing is waived by the nursery stock distributor.

(3) A license may be immediately suspended and the director may order the nursery stock distributor's operation to cease prior to hearing when:

(a) The director determines an immediate danger to the public health, safety, or welfare exists; and

(b) The nursery stock distributor receives written notice to comply and written notice of the right to a hearing to show cause why the suspension should not be sustained. Within fifteen days after the suspension, the nursery stock distributor may request in writing a date for a hearing and the director shall consider the interests of the nursery stock distributor when the director establishes the date and time of the hearing, except that no hearing shall be held sooner than is reasonable under the circumstances. When a nursery stock distributor does not request a hearing date within such fifteen-day period, the director shall establish a hearing date and notify the nursery stock distributor of the date and time of such hearing.

(4) A license may be revoked after:

(a) The director determines the nursery stock distributor has committed serious, repeated, or multiple violations of any of the requirements of section 2-10,103;

(b) The nursery stock distributor is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be revoked; and

(c) The director finds that issuing an order revoking the license is appropriate based on the hearing record or on the available information if the hearing is waived by the nursery stock distributor.

(5) Any nursery stock distributor whose license has been suspended shall cease operations until the license is reinstated. Any nursery stock distributor whose license is revoked shall cease operating until a new license is issued.

(6) The director may terminate a proceeding to suspend or revoke a license or subject a nursery stock distributor to an order of the director described in subsection (1) of this section at any time if the reasons for such proceeding no longer exist. A license which has been suspended may be reinstated, a person with a revoked license may be issued a new license, or a nursery stock distributor may no longer be subject to the director's order if the director determines that the conditions which prompted the suspension, revocation, or order of the director no longer exist.

(7) Proceedings to suspend or revoke a license or subject a nursery stock distributor to an order of the director described in subsection (1) of this section shall not preclude the department from pursuing other civil or criminal actions.



2-10,103.02 Administrative fine; collection; use.

(1) The director may issue an order imposing an administrative fine on any person who has violated any provision, requirement, condition, limitation, or duty imposed by the Plant Protection and Plant Pest Act or rules and regulations adopted and promulgated pursuant to the act in an amount which shall not exceed one thousand dollars for each violation. A violation means each action which violates any separate or distinct provision, requirement, condition, limitation, or duty imposed by the act or such rules and regulations. In determining whether to impose an administrative fine and, if a fine is imposed, the amount of the fine, the director shall take into consideration (a) the seriousness of the violation, (b) the extent to which the person derived financial gain as a result of his or her failure to comply, (c) the extent of intent, willfulness, or negligence by the person in the violation, (d) the likelihood of the violation reoccurring, (e) the history of the person's failure to comply, (f) the person's attempts to prevent or limit his or her failure to comply, (g) the person's willingness to correct violations, (h) the nature of the person's disclosure of violations, (i) the person's cooperation with investigations of his or her failure to comply, and (j) any factors which may be established by the rules and regulations.

(2) The department shall remit administrative fines collected under the act to the State Treasurer on a monthly basis for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(3) Any administrative fine imposed under the Plant Protection and Plant Pest Act and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property. The lien shall attach to the real estate of the violator when notice of such lien is filed and indexed against the real estate in the office of the register of deeds or county clerk in the county where the real estate is located.



2-10,103.03 Cease and desist order; hearing.

Whenever the director has reason to believe that any person has violated any provision of the Plant Protection and Plant Pest Act or any rule or regulation, an order may be entered requiring the person to appear before the director to show cause why an order should not be entered requiring such person to cease and desist from the violation charged. Such order shall set forth notice of such hearing. Hearings shall be conducted as provided in section 2-10,103.04. After such hearing, if the director finds such person to be in violation, he or she shall enter an order requiring the person to cease and desist from the specific act, practice, or omission which violated the act.



2-10,103.04 Notice or order; service; notice; contents; hearings; procedure; new hearing.

(1) Any notice or order provided for in the Plant Protection and Plant Pest Act shall be personally served on the person holding the nursery stock distributor license, the person named in the notice, or the person authorized by the person holding the nursery stock distributor license to receive notices and orders of the department or shall be sent by certified mail, return receipt requested, to the last-known address of the person holding the nursery stock distributor license, the person named in the notice, or the person authorized to receive such notices and orders. A copy of the notice and the order shall be filed in the records of the department.

(2) Any notice to comply provided for in the act shall set forth the acts or omissions with which the person holding the nursery stock distributor license or the person named in the notice is charged.

(3) A notice of the right of the person holding the nursery stock distributor license or the person named in the notice to a hearing provided for in the act shall set forth the time and place of the hearing except as otherwise provided in subsection (3) of section 2-10,103.01. A notice of the right of the person holding the nursery stock distributor license or the person named in the notice to such hearing shall include notice that the right of the person holding the nursery stock distributor license or the person named in the notice to a hearing may be waived pursuant to subsection (5) of this section. A notice of such right to a hearing shall include notice of the potential actions that may be taken against the person holding the nursery stock distributor license or the person named in the notice.

(4) The hearings provided for in the act shall be conducted by the director at a time and place he or she designates. The director shall make a final finding based upon the complete hearing record and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-10,103.01, the director shall sustain, modify, or rescind the order. All hearings shall be in accordance with the Administrative Procedure Act.

(5) The person holding the nursery stock distributor license or the person named in the notice shall be deemed to waive the right to a hearing if such person does not come to the hearing at the time and place set forth in the notice described in subsection (3) of this section without requesting the director at least two days before the designated time to change the time and place for the hearing, except that before an order of the director becomes final, the director may designate a different time and place for the hearing if the person shows the director that the person had a justifiable reason for not coming to the hearing and not timely requesting a change in the time and place for such hearing. If the person holding the nursery stock distributor license or the person named in the notice waives the right to a hearing, the director shall make a final finding based upon the available information and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-10,103.01, the director shall sustain, modify, or rescind the order.

(6) Any person aggrieved by the finding of the director shall have ten days from the entry of the director's order to request a new hearing if such person can show that a mistake of fact has been made which affected the director's determination. Any order of the director shall become final upon the expiration of ten days after its entry if no request for a new hearing is made.



2-10,104 Foreign distributor; reciprocity; department; reciprocal agreements.

(1) Any person residing outside the state and desiring to solicit orders or distribute nursery stock in Nebraska may do so if:

(a) Such person is duly licensed under the nursery laws of the state where the nursery stock originates and the laws of that state are essentially equivalent to the laws of Nebraska as determined by the department; and

(b) Such person complies with the Plant Protection and Plant Pest Act and the rules and regulations on all nursery stock distributed in Nebraska.

(2) The department may cooperate with and enter into reciprocal agreements with other states regarding licensing and movement of nursery stock. Reciprocal agreements with other states shall not prevent the department from prohibiting the distribution in Nebraska of nursery stock which fails to meet the minimum criteria for nursery stock of Nebraska-licensed nursery stock distributors.



2-10,105 Optional inspections; nursery stock distributor's license; optional issuance.

(1) Optional inspections of plants may be conducted by the department upon request by any persons desiring such inspection. A fee as set forth in subsection (2) of section 2-1095 shall be charged for such an inspection.

(2) Any person who desires a nursery stock distributor's license for any greenhouse plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, or potatoes, or seeds of any such plant, may apply for such license to the department. The inspection of such plants shall conform to the same requirements that apply to the inspection of nursery stock as set forth in section 2-1095. For persons who grow or distribute both nursery stock and greenhouse plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, or potatoes, or seeds of any such plant, one license shall be issued if the annual inspection of such plants is conducted concurrently with the nursery stock inspection and the other requirements of the Plant Protection and Plant Pest Act are met. If a reinspection trip is required, the applicant shall be assessed a reinspection fee as outlined in subsection (2) of section 2-1095.



2-10,106 Importation and distribution; labeling requirements; exception; department; powers.

(1) It shall be unlawful for any person, including any carrier transporting nursery stock, to bring into or cause to be brought into Nebraska any nursery stock unless such shipment is plainly and legibly marked with a label showing the name and address of the consignor and consignee, the nature and quantity of the contents, the place of origin, and the license or its equivalent issued by the recognized authorizing agency stating that the nursery from which the nursery stock originates has been inspected.

(2) It shall be unlawful for any person to distribute in Nebraska nursery stock for the purpose of resale in Nebraska without meeting the labeling criteria stated in this section.

(3) The requirements of this section shall not apply to nursery stock distributed to the final consumer at a distribution location where a valid nursery stock distributor's license has been conspicuously posted.

(4) The department may cause to be held for inspection any plants, regardless of proper labeling according to the Plant Protection and Plant Pest Act, if there is reason to believe they are infested or infected with plant pests. Such plants shall be held only for a period of time reasonable for proper inspection and any treatment deemed necessary by the department. The department shall not be held responsible for costs incurred by treatment or delay.

(5) In carrying out this section, the department may intercept or detain any person or property including vehicles or vessels reasonably believed to be carrying any plants or any other articles capable of carrying plant pests. The department may hold for treatment, destroy, or otherwise dispose of any plants, if found infested or infected with plant pests, at the owner's cost.



2-10,107 Nuisance plants; department; powers.

Any person owning or controlling property shall keep such property free from all species of plants declared by the department to be nuisance plants. If the department determines that any species or variety of plant is a nuisance plant and that such plant should be eradicated in order to safeguard the agricultural interests of the state, the department shall give public notice of proposed eradication by publication in one or more newspapers of general circulation throughout the area over which such nuisance plant exists, designating the species or variety in question, the proposed eradication area, and the reasons for the eradication. Such notice shall designate a place and time for a public hearing at which all interested parties may be heard. After such hearing has been held, the department may cause to be served by first-class mail individual notices upon the owner of record of such land at that person's last-known address stating (1) that the species or variety of plant is a nuisance plant and (2) that the department is authorized to destroy or order the destruction of such plant. It shall be the duty of every person affected by the notice to use measures of arrest and control required of such person by the instructions of the department.



2-10,108 Plant pests; department; powers.

(1) Whenever the department finds that there exists, in any other state, territory, country, or part thereof, any plant pests detrimental to the agricultural interests of the state and that the control, eradication, retarding, or prevention of such pests is necessary to protect the plant industry of the state, the department may impose and enforce a quarantine prohibiting the transportation into, within, or through Nebraska of such pests. Quarantine enforcement shall apply to any plants or any other property capable of carrying such plant pests regardless of whether the plants are distributed by a person holding a valid license or its equivalent issued by an authorizing agency within the state of origin recognized by the department. Nursery stock and all other plants shall be subject to any quarantine measures deemed necessary by the department.

(2) When it has been determined that an area of the state is infected or infested with plant pests which may be detrimental to the agricultural interests of the state, such area may be quarantined by the department. Under such quarantine the department may restrict or prevent the movement or transportation of any plants or any other property capable of carrying such plant pests originating in or having been maintained in any area infested or infected with such plant pests. Public notice of any quarantine shall be given by the department by publication in one or more newspapers in circulation within the area of the state affected by such order.

(3) Any plants or other property moved or transported in violation of a quarantine imposed pursuant to this section may be seized, treated, destroyed, or returned to the state of origin without compensation by the department.



2-10,109 Withdrawal-from-distribution order; issuance.

If the department finds that plants are distributed in violation of the Plant Protection and Plant Pest Act, the department may issue a written or printed withdrawal-from-distribution order to the person in charge of such plants for the protection of the public health, safety, or welfare and may enforce such order. Such an order shall specify the nature of each violation and the precise action required to bring the plants into compliance with the applicable provisions of the act. Such an order shall advise the person that he or she may request an immediate hearing before the department on the specified violation.

The department may issue a withdrawal-from-distribution order on plants that are perishable, even if the result of such order will bring about the involuntary disposal of such items, when, in the opinion of the person issuing such order, no alternative course of action would sufficiently protect the public health, safety, or welfare under the circumstances.



2-10,110 Implementation or enforcement agreements authorized.

The department may receive grants-in-aid or receive and disperse pass-through funds or otherwise cooperate and enter into agreements with the United States Department of Agriculture or any other person in the department's implementation or enforcement of the Plant Protection and Plant Pest Act or federal programs related to plant protection or plant pests in the state.



2-10,111 Costs; liability.

(1) All costs associated with treating, seizing, or destroying any plant or issuing and enforcing any withdrawal-from-distribution order for any plant, which plant is in violation of the Plant Protection and Plant Pest Act or the rules and regulations adopted and promulgated pursuant to the act, shall be the responsibility of the person in possession of the plant. The department shall be reimbursed by the person in possession of the plant for the actual cost incurred by the department in enforcing the act or such rules and regulations.

(2) All costs related to enforcement of the act and such rules and regulations shall be the responsibility of the person violating the act. The department shall be reimbursed by persons violating the act or such rules and regulations for the actual cost incurred by the department in enforcing the act.

(3) The department shall not be liable for any costs incurred by any person due to any departmental actions relating to the enforcement of the act or such rules and regulations.



2-10,112 Excess fees; disposition.

If the department determines that any fee has been erroneously collected or computed, the department shall credit the excess amount collected or paid to any fees then due and owing from the person under the Plant Protection and Plant Pest Act. Any remaining balance may be refunded to the person by whom it was paid.



2-10,113 Foreign nursery stock; foreign soil or plant pests for research or educational purposes; biological control agent or genetically engineered plant organism; permit requirements; trade secrets; confidentiality.

(1) Any person receiving any shipment of nursery stock from any foreign country that has not been inspected and released by the United States Department of Agriculture at the port of entry shall notify the department of the arrival of such shipment, its contents, and the name of the consignor. Such person shall hold the shipment unopened until inspected or released by the department.

(2) No person shall import or cause to be brought into Nebraska any soils or plant pests or distribute within the state any nonindigenous plant pests to be used in the open environment for research purposes or other educational uses without permission from the department.

(3) No person shall import or cause to be brought into Nebraska or distribute within the state any nonindigenous biological control agent or genetically engineered plant organism to be used in the open environment without a permit as set forth in rules and regulations. Such rules and regulations may provide for reasonable exemptions from permit requirements. A permit shall not be required under this section if a permit has been issued under the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq., or any regulations adopted and promulgated pursuant to such act.

An application for a permit shall include information regarding where the biological control agent or genetically engineered plant organism will be released and any other information required by the department. An application for a permit to import or distribute an arthropod to be used as a biological control agent shall be accompanied by a voucher specimen. Permits may be issued only after the department determines that the proposed shipment or use will not create sufficient hazard to warrant the refusal of a permit. Sufficient hazard shall include, but not be limited to, a substantial hazard to the environment or to plant or animal life not intended to be affected by the agent or organism. The department may rely upon the findings of interested federal agencies or any experts that the department may deem appropriate in making a determination about the threat posed by such agents or organisms. The department may also request confidential business information.

(4) An applicant submitting information required by this section may mark clearly portions of data which in his or her opinion are trade secrets and submit the marked material separately from other material required to be submitted under this section. The department shall keep such material confidential and in a manner that makes it not accessible to anyone who does not need to have access to it in order to adequately protect the public health, safety, or welfare.



2-10,114 Agents or employees; liability of principal.

In construing and enforcing the Plant Protection and Plant Pest Act, omission or failure of any individual acting for or employed by any other person or other principal within the scope of his or her employment or office shall in every case be deemed the act, omission, or failure of such person or other principal as well as that of the individual.



2-10,115 Violations; penalties; appeal of department order; procedure.

(1) Any person shall be guilty of a Class IV misdemeanor for the first violation and a Class II misdemeanor for any subsequent violation of the same nature and in violation of the Plant Protection and Plant Pest Act if that person:

(a) Distributes nursery stock without a nursery stock distributor license issued under the Plant Protection and Plant Pest Act;

(b) Receives nursery stock for further distribution from any person who has not been duly licensed or approved under the act;

(c) Uses any license issued by the department after it has been revoked or has expired, while the licensee was under suspension, or for purposes other than those authorized by the act;

(d) Offers any hindrance or resistance to the department in the carrying out of the act, including, but not limited to, denying or concealing information or denying access to any property relevant to the proper enforcement of the act;

(e) Allows any plant declared a nuisance plant as outlined in section 2-10,107 to exist on such person's property or distributes any such plants or materials capable of harboring plant pests;

(f) Acts as a nursery stock distributor and:

(i) Fails to comply with provisions for treatment or destruction of nursery stock as required by withdrawal-from-distribution orders;

(ii) Distributes any quarantined nursery stock or nursery stock for which a withdrawal-from-distribution order has been issued;

(iii) Distributes nursery stock for the purpose of further distribution to any person in Nebraska not licensed as a nursery stock distributor; or

(iv) Fails to pay all fees required by the act and the rules and regulations;

(g) Distributes nursery stock which is not sound, healthy, reasonably capable of growth, labeled correctly, and free from injurious plant pests;

(h) Distributes plants which have been quarantined or are in a quarantined area;

(i) Violates any item set forth as unlawful in section 2-10,106;

(j) Distributes biological control agents or genetically engineered plant organisms without a permit if a permit is required by the act;

(k) Fails to keep and make available for examination by the department all books, papers, and other information necessary for the enforcement of the act;

(l) Violates any order of the director after such order has become final or upon termination of any review proceeding when the order has been sustained by a court of law; or

(m) Violates any other provision of the Plant Protection and Plant Pest Act.

(2) Any lot or shipment of plants not in compliance with the Plant Protection and Plant Pest Act, the rules and regulations, or both shall be subject to seizure on complaint of the department to a court of competent jurisdiction in the county in which such plants are located. If the court finds the plants to be in violation of the act, the rules and regulations, or both and orders the condemnation of the plants, such plants shall be disposed of in any manner deemed necessary by the department. In no instance shall the disposition of the plants be ordered by the court without first giving the claimant an opportunity to apply to the court for release of such plants or for permission to treat or relabel the plants to bring such plants into compliance with the act, the rules and regulations, or both.

(3) It shall be the duty of the Attorney General or the county attorney of the county in which any violation occurs or is about to occur, when notified by the department of a violation or threatened violation, to pursue appropriate proceedings without delay pursuant to this section, subdivision (6) of section 2-1091, or subsection (3) of section 2-10,103.02 or any combination thereof.

(4) Any person adversely affected by an order made by the department pursuant to the Plant Protection and Plant Pest Act may appeal such order, and the appeal shall be in accordance with the Administrative Procedure Act.



2-10,115.01 Political subdivision; ordinance or resolution; restrictions.

A political subdivision shall not enact an ordinance or resolution which is in conflict with the Plant Protection and Plant Pest Act.



2-10,116 Rules and regulations.

The department shall have authority to adopt and promulgate such rules and regulations as are necessary to the effective discharge of its duties under the Plant Protection and Plant Pest Act. The rules and regulations may include, but shall not be limited to, provisions governing:

(1) The issuance and revocation of licenses as authorized by the Plant Protection and Plant Pest Act;

(2) The assessment and collection of license, inspection, reinspection, and delinquent fees;

(3) The withdrawal from distribution of nursery stock;

(4) The care, viability, and standards for nursery stock;

(5) The labeling and shipment of nursery stock;

(6) The issuance and release of plant pest quarantines and withdrawal-from-distribution orders;

(7) The establishment of a restricted plant pest list;

(8) The preparation, maintenance, handling, and filing of reports by persons subject to the act;

(9) The adoption of the American Association of Nurserymen's American Standard for Nursery Stock insofar as it does not conflict with any provision of the act;

(10) Factors to be considered when the director issues an order imposing an administrative fine;

(11) The planting of certified seed potatoes in the state; and

(12) The implementation of programs or plans involving the movement, treatment, control, and eradication of plant pests in the state.



2-10,116.01 Repealed. Laws 2013, LB 68, § 23.



2-10,117 Plant Protection and Plant Pest Cash Fund; created; use; investment.

All money received from any source pursuant to the Plant Protection and Plant Pest Act shall be remitted by the department to the State Treasurer and by the State Treasurer credited to the Plant Protection and Plant Pest Cash Fund which is hereby created. The fund also shall include funds transferred pursuant to section 81-201.05. The fund shall be used by the department to aid in defraying the expenses of administering the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1101 Repealed. Laws 1947, c. 179, § 1.



2-1102 Repealed. Laws 1947, c. 179, § 1.



2-1103 Repealed. Laws 1947, c. 179, § 1.



2-1104 Repealed. Laws 1947, c. 179, § 1.



2-1105 Repealed. Laws 1947, c. 179, § 1.



2-1106 Repealed. Laws 1947, c. 179, § 1.



2-1107 Repealed. Laws 1947, c. 179, § 1.



2-1108 Repealed. Laws 1947, c. 179, § 1.



2-1109 Repealed. Laws 1947, c. 179, § 1.



2-1110 Repealed. Laws 1947, c. 179, § 1.



2-1111 Repealed. Laws 1947, c. 179, § 1.



2-1201 State Racing Commission; creation; members; terms; qualifications; bond or insurance.

(1) There hereby is created a State Racing Commission.

(2) Until July 15, 2010, the commission shall consist of three members who shall be appointed by the Governor and subject to confirmation by a majority of the members elected to the Legislature and may be for cause removed by the Governor. One member shall be appointed each year for a term of three years. The members shall serve until their successors are appointed and qualified.

(3) On and after July 15, 2010, the commission shall consist of five members who shall be appointed by the Governor and subject to confirmation by a majority of the members elected to the Legislature and may be for cause removed by the Governor. One member of the commission shall be appointed from each congressional district, as such districts existed on January 1, 2010, and two members of the commission shall be appointed at large for terms as follows:

(a) The member representing the second congressional district who is appointed on or after April 1, 2010, shall serve until March 31, 2014, and until his or her successor is appointed and qualified. Thereafter the term of the member representing such district shall be four years and until his or her successor is appointed and qualified;

(b) The member representing the third congressional district who is appointed on or after April 1, 2011, shall serve until March 31, 2015, and until his or her successor is appointed and qualified. Thereafter the term of the member representing such district shall be four years and until his or her successor is appointed and qualified;

(c) The member representing the first congressional district who is appointed on or after April 1, 2012, shall serve until March 31, 2016, and until his or her successor is appointed and qualified. Thereafter the term of the member representing such district shall be four years and until his or her successor is appointed and qualified;

(d) Not later than sixty days after July 15, 2010, the Governor shall appoint one at-large member who shall serve until March 31, 2013, and until his or her successor is appointed and qualified. Thereafter the term of such member shall be four years and until his or her successor is appointed and qualified; and

(e) Not later than sixty days after July 15, 2010, the Governor shall appoint one at-large member who shall serve until March 31, 2014, and until his or her successor is appointed and qualified. Thereafter the term of such member shall be four years and until his or her successor is appointed and qualified.

(4) Not more than three members of the commission shall belong to the same political party. No more than two of the members shall reside, when appointed, in the same congressional district. No more than two of the members shall reside in any one county. Any vacancy shall be filled by appointment by the Governor for the unexpired term. The members shall serve without compensation but shall be reimbursed for their actual expenses incurred in the performance of their duties as provided in sections 81-1174 to 81-1177. The members of the commission shall be bonded or insured as required by section 11-201.



2-1201.01 Commission; purposes.

The purpose of the State Racing Commission is to provide statewide regulation of horseracing in order to prevent and eliminate corrupt practices and fraudulent behavior, and thereby maintain a high level of integrity and honesty in the horseracing industry of Nebraska and to insure that all funds received by the commission are properly distributed.



2-1202 Commission; chairman; secretary; compensation; duties; bond.

The commission shall elect one of its members to be chairman thereof, and it shall be authorized to employ a secretary and such other assistants and employees as may be necessary to carry out the purposes of sections 2-1201 to 2-1218. Such secretary shall have no other official duties. The secretary shall keep a record of the proceedings of the commission, preserve the books, records and documents entrusted to his care, and perform such other duties as the commission shall prescribe; and the commission shall require the secretary to give bond in such sum as it may fix, conditioned for the faithful performance of his duties. The commission shall be authorized to fix the compensation of its secretary, and also the compensation of its other employees, subject to the approval of the Governor. The commission shall have an office at such place within the state as it may determine, and shall meet at such times and places as it shall find necessary and convenient for the discharge of its duties.

Secretary of Racing Commission is an employee thereof and is subject to such duties as commission may prescribe. Neff v. Boomer, 149 Neb. 361, 31 N.W.2d 222 (1948).



2-1202.01 Repealed. Laws 1971, LB 33, § 1.



2-1203 Commission; powers; fines; board of stewards; powers; appeal; fine.

The State Racing Commission shall have power to prescribe and enforce rules and regulations governing horseraces and race meetings licensed as provided in sections 2-1201 to 2-1229. Such rules and regulations shall contain criteria to be used by the commission for decisions on approving and revoking track licenses and setting racing dates.

The commission may revoke or suspend licenses issued to racing industry participants and may, in lieu of or in addition to such suspension or revocation, impose a fine in an amount not to exceed five thousand dollars upon a finding that a rule or regulation has been violated by a licensed racing industry participant. The exact amount of the fine shall be proportional to the seriousness of the violation and the extent to which the licensee derived financial gain as a result of the violation.

The commission may delegate to a board of stewards such of the commission's powers and duties as may be necessary to carry out and effectuate the purposes of sections 2-1201 to 2-1229.

Any decision or action of such board of stewards may be appealed to the commission or may be reviewed by the commission on its own initiative. The board of stewards may impose a fine not to exceed fifteen hundred dollars upon a finding that a rule or regulation has been violated.

The commission shall remit administrative fines collected under this section to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



2-1203.01 State Racing Commission; duties.

The State Racing Commission shall:

(1) Enforce all state laws covering horseracing as required by sections 2-1201 to 2-1229 and enforce rules and regulations adopted and promulgated by the commission under the authority of section 2-1203;

(2) License racing industry participants, race officials, mutuel employees, concessionaires, and such other persons as deemed necessary by the commission if the license applicants meet eligibility standards established by the commission;

(3) Prescribe and enforce security provisions, including, but not limited to, the restricted access to areas within track enclosures and backstretch areas, and prohibitions against misconduct or corrupt practices;

(4) Determine or cause to be determined by chemical testing and analysis of body fluids whether or not any prohibited substance has been administered to the winning horse of each race and any other horse selected by the board of stewards;

(5) Verify the certification of horses registered as being Nebraska-bred under section 2-1213; and

(6) Collect and verify the amount of revenue received by the commission under section 2-1208.



2-1203.02 Licensees, administrators, and managers; application; fingerprinting and criminal history record check; costs.

(1) Any person applying for or holding a license to participate in or be employed at a horserace meeting licensed by the State Racing Commission shall be subject to fingerprinting and a check of his or her criminal history record information maintained by the Identification Division of the Federal Bureau of Investigation for the purpose of determining whether the commission has a basis to deny the license application or to suspend, cancel, or revoke the person's license, except that the commission shall not require a person to be fingerprinted if such person has been previously fingerprinted in connection with a license application in this state or any other state within the last five years prior to the application for such license. Any person involved in the administration or management of a racetrack, including the governing body, shall be subject to fingerprinting and a check of his or her criminal history record information maintained by the Identification Division of the Federal Bureau of Investigation. The applicant, licensee, or person involved in the administration or management of a racetrack shall pay the actual cost of any fingerprinting or check of his or her criminal history record information. The requirements of this subsection shall not apply to employees of concessions who do not work in restricted-access areas, admissions employees whose duties involve only admissions ticket sales and verification or parking receipts sales and verification, and medical or emergency services personnel authorized to provide such services at the racetrack.

(2) If the applicant is an individual who is applying for a license to participate in or be employed at a horserace meeting, the application shall include the applicant's social security number.



2-1204 Horseracing; licenses; applications.

The Nebraska State Fair Board, a county fair board, a county agricultural society for the improvement of agriculture organized under the County Agricultural Society Act, or a corporation or association of persons organized and carried on for civic purposes or which conducts a livestock exposition for the promotion of the livestock or horse-breeding industries of the state and which does not permit its members to derive personal profit from its activities by way of dividends or otherwise may apply to the State Racing Commission for a license to conduct horseracing at a designated place within the state. Such application shall be filed with the secretary of the commission at least sixty days before the first day of the horserace meeting which such corporation or association proposes to hold or conduct, shall specify the day or days when and the exact location where it is proposed to conduct such racing, and shall be in such form and contain such information as the commission shall prescribe.



2-1205 License; terms and conditions; revocation.

If the commission is satisfied that its rules and regulations and all provisions of sections 2-1201 to 2-1218 have been and will be complied with, it may issue a license for a period of not more than one year. The license shall set forth the name of the licensee, the place where the races or race meetings are to be held, and the time and number of days during which racing may be conducted by such licensee. Any such license issued shall not be transferable or assignable. The commission shall have the power to revoke any license issued at any time for good cause upon reasonable notice and hearing. No license shall be granted to any corporation or association except upon the express condition that it shall not, by any lease, contract, understanding, or arrangement of whatever kind or nature, grant, assign, or turn over to any person, corporation, or association the operation or management of any racing or race meeting licensed under such sections or of the parimutuel system of wagering described in section 2-1207 or in any manner permit any person, corporation, or association other than the licensee to have any share, percentage, or proportion of the money received for admissions to the racing or race meeting or from the operation of the parimutuel system; and any violation of such conditions shall authorize and require the commission immediately to revoke such license.

Because a relicensure decision would involve a consideration of any rule violations by an equine veterinarian during prior periods of licensure, it is reasonable and consistent with the State Racing Commission's statutory purpose to promptly investigate and resolve alleged rule violations committed during a period of licensure, even if the process of doing so extends into a period when the subject is not licensed. Brunk v. Nebraska State Racing Comm., 270 Neb. 186, 700 N.W.2d 594 (2005).

Because relicensure of an equine veterinarian involves a consideration of prior rule violations, the State Racing Commission has authority to determine that a person who has violated its rules will not be eligible for relicensure for a specified period. Brunk v. Nebraska State Racing Comm., 270 Neb. 186, 700 N.W.2d 594 (2005).



2-1206 Licensee; bond.

Every corporation or association licensed under sections 2-1201 to 2-1218 shall, before said license is issued, give a bond to the State of Nebraska in such reasonable sum as the commission shall fix, with a surety or sureties to be approved by the commission, conditioned to faithfully make the payments prescribed by said sections, to keep its books and records and make reports as herein provided, and to conduct its racing in conformity with the provisions of said sections and the rules and regulations prescribed by the commission.



2-1207 Horseracing; parimutuel wagering; how conducted; certificate, contents; deductions; licensee; duties; person under nineteen years of age prohibited; penalty.

(1) Within the enclosure of any racetrack where a race or race meeting licensed and conducted under sections 2-1201 to 2-1218 is held or at a racetrack licensed to simulcast races or conduct interstate simulcasting, the parimutuel method or system of wagering on the results of the respective races may be used and conducted by the licensee. Under such system, the licensee may receive wagers of money from any person present at such race or racetrack receiving the simulcast race or conducting interstate simulcasting on any horse in a race selected by such person to run first in such race, and the person so wagering shall acquire an interest in the total money so wagered on all horses in such race as first winners in proportion to the amount of money wagered by him or her. Such licensee shall issue to each person so wagering a certificate on which shall be shown the number of the race, the amount wagered, and the number or name of the horse selected by such person as first winner. As each race is run, at the option of the licensee, the licensee may deduct from the total sum wagered on all horses as first winners not less than fifteen percent or more than eighteen percent from such total sum, plus the odd cents of the redistribution over the next lower multiple of ten. At the option of the licensee, the licensee may deduct up to and including twenty-five percent from the total sum wagered by exotic wagers as defined in section 2-1208.03. The State Racing Commission may authorize other levels of deduction on wagers conducted by means of interstate simulcasting. The licensee shall notify the commission in writing of the percentages the licensee intends to deduct during the live race meet conducted by the licensee and shall notify the commission at least one week in advance of any changes to such percentages the licensee intends to make. The licensee shall also deduct from the total sum wagered by exotic wagers, if any, the tax plus the odd cents of the redistribution over the next multiple of ten as provided in subsection (1) of section 2-1208.04. The balance remaining on hand shall be paid out to the holders of certificates on the winning horse in the proportion that the amount wagered by each certificate holder bears to the total amount wagered on all horses in such race to run first. The licensee may likewise receive such wagers on horses selected to run second, third, or both, or in such combinations as the commission may authorize, the method, procedure, and authority and right of the licensee, as well as the deduction allowed to the licensee, to be as specified with respect to wagers upon horses selected to run first.

(2) At all race meets held pursuant to this section, the licensee shall deduct from the total sum wagered one-third of the amount over fifteen percent deducted pursuant to subsection (1) of this section on wagers on horses selected to run first, second, or third and one percent of all exotic wagers to be used to promote agriculture and horse breeding in Nebraska and for the support and preservation of horseracing pursuant to section 2-1207.01.

(3) No person under nineteen years of age shall be permitted to make any parimutuel wager, and there shall be no wagering except under the parimutuel method outlined in this section. Any person, association, or corporation who knowingly aids or abets a person under nineteen years of age in making a parimutuel wager shall be guilty of a Class IV misdemeanor.

This section only permits a definite form of gambling, known as parimutuel horserace betting, conducted in strict accordance with conditions and limitations set out in act of which this section is a part, and does not throw down the bars to permit gambling generally in connection with horseraces of any kind, wherever held. State ex rel. Hunter v. The Araho, 137 Neb. 389, 289 N.W. 545 (1940).



2-1207.01 Deduction from wagers; distribution; costs.

The amount deducted from wagers pursuant to subsection (2) of section 2-1207 may be used to promote agriculture and horsebreeding in Nebraska and shall be distributed as purse supplements and breeder and stallion awards for Nebraska-bred horses, as defined and registered pursuant to section 2-1213, at the racetrack where the funds were generated, except that if a racetrack does not continue to conduct live race meets, amounts deducted may be distributed as purse supplements and breeder and stallion awards at racetracks that conduct live race meets and amounts deducted pursuant to a contract with the organization representing the majority of the licensed owners and trainers at the racetrack's most recent live race meet shall be used by that organization to promote live thoroughbred horseracing in the state or as purse supplements at racetracks that conduct live race meets in the state. Any costs incurred by the State Racing Commission pursuant to this section and subsection (2) of section 2-1207 shall be separately accounted for and be deducted from such funds.



2-1208 Race meetings; tax; fees.

For all race meetings, every corporation or association licensed under the provisions of sections 2-1201 to 2-1218 shall pay the tax imposed by section 2-1208.01 and shall also pay to the State Racing Commission the sum of sixty-four one hundredths of one percent of the gross sum wagered by the parimutuel method at each licensed racetrack enclosure during the calendar year. For race meetings devoted principally to running live races, the licensee shall pay to the commission the sum of fifty dollars for each live racing day that the licensee serves as the host track for intrastate simulcasting and twenty-five dollars for any other live racing day.

No other license tax, permit tax, occupation tax, or excise tax or racing fee, except as provided in this section and in sections 2-1203 and 2-1208.01, shall be levied, assessed, or collected from any such licensee by the state or by any county, township, district, city, village, or other governmental subdivision or body having power to levy, assess, or collect any such tax or fee.

This section imposes a tax directly upon the licensee racetrack. Section 77-2701 et seq. impose a sales tax upon the purchaser. Thus, section 77-2701 does not conflict with the provisions of this section which prohibit any additional taxes from being imposed upon the licensee. Governors of Ak-Sar-Ben v. Department of Rev., 217 Neb. 518, 349 N.W.2d 385 (1984).



2-1208.01 Parimutuel wagering; tax; rates; return.

(1) There is hereby imposed a tax on the gross sum wagered by the parimutuel method at each race enclosure during a calendar year as follows:

(a) The first ten million dollars shall not be taxed;

(b) Any amount over ten million dollars but less than or equal to seventy-three million dollars shall be taxed at the rate of two and one-half percent; and

(c) Any amount in excess of seventy-three million dollars shall be taxed at the rate of four percent.

(2)(a) Except as provided in subdivision (2)(b) of this section, an amount equal to two percent of the first taxable seventy million dollars at each race meeting shall be retained by the licensee for capital improvements and for maintenance of the premises within the licensed racetrack enclosure and shall be a credit against the tax levied in subsection (1) of this section. This subdivision includes each race meeting held after January 1, 2010, within the licensed racetrack enclosure located in Lancaster County where the Nebraska State Fair was held prior to 2010.

(b) For race meetings conducted at the location where the Nebraska State Fair is held, an amount equal to two and one-half percent of the first taxable seventy million dollars at each race meeting shall be retained by the licensee for the purpose of maintenance of the premises within the licensed racetrack enclosure and maintenance of other buildings, streets, utilities, and existing improvements at the location where the Nebraska State Fair is held. Such amount shall be a credit against the tax levied in subsection (1) of this section.

(3) A return as required by the Tax Commissioner shall be filed for a racetrack enclosure for each month during which wagers are accepted at the enclosure. The return shall be filed with and the net tax due pursuant to this section shall be paid to the Department of Revenue on the tenth day of the following month.



2-1208.02 Parimutuel wagering; Department of Revenue; taxes due; duties.

(1) The Department of Revenue shall audit and verify the amount of the tax that is due the state as provided by sections 2-1208 to 2-1208.02.

(2) The pertinent provisions of sections 77-2708 to 77-2713, 77-27,125 to 77-27,131, and 77-27,133 to 77-27,135, shall be applicable to the administration and collection of the tax imposed by section 2-1208.01, except that the information obtained by the Department of Revenue in its audit and enforcement activities shall continue to be public records as defined in section 84-712.01.



2-1208.03 Exotic wagering; terms, defined.

For purposes of sections 2-1208.03 and 2-1208.04, unless the context otherwise requires:

(1) Exotic wagers shall mean daily double, exacta, quinella, trifecta, pick six, and other similar types of bets which are approved by the State Racing Commission;

(2) Gross exotic daily receipts shall mean the total sum of all money wagered, on a daily basis, by means of exotic wagers at race meets;

(3) Race meet shall mean any exhibition of racing of horses at which the parimutuel or certificate method of wagering is used;

(4) Racetrack shall mean any racetrack licensed by the State Racing Commission to conduct race meets; and

(5) Recipient track shall mean a racetrack with a total annual parimutuel handle, based on the previous racing year, of twelve million dollars or less.

For purposes of determining a racetrack's eligibility to receive funds from the track distribution fund, the State Racing Commission must include the total dollar amount of all wagers placed at the track over the course of a calendar year, including amounts wagered on races which are simulcast to the track from another location. State Bd. of Ag. v. State Racing Comm., 239 Neb. 762, 478 N.W.2d 270 (1992).



2-1208.04 Exotic wagering; withholding; Track Distribution Fund; created; distributed; investment.

(1) Racetracks shall separately account for their gross exotic daily receipts. For all meets commencing after July 16, 1994, any racetrack that had for its previous race meet a total parimutuel handle of less than fifty million dollars shall withhold an amount equal to one-half of one percent of such receipts and any racetrack that had for its previous race meet a total parimutuel handle of fifty million dollars or more shall withhold an amount equal to one percent of such receipts, except that for all meets commencing on or after January 1, 1995, each racetrack shall withhold an amount equal to one-fourth of one percent of such receipts, which amount shall be deducted from purses at the withholding track. Such amount withheld shall be paid to the State Racing Commission on the last day of each month during each race meeting for deposit in the Track Distribution Fund, which fund is hereby created.

(2) The fund shall be distributed monthly to recipient racetracks which conduct wagering by the parimutuel method on thoroughbred horseracing. Such racetracks shall receive the percentage which the total number of days of horseraces run at such racetrack in the year of distribution bears to the total number of days of horseraces run at all such racetracks in the year of distribution. Before January 1, 1995, one-half of the amount received under this subsection by a racetrack shall be used to supplement purses at the track, and on and after January 1, 1995, the entire amount received by a racetrack shall be used to supplement purses at the track.

(3) Any money in the Track Distribution Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Any money in the fund which is not distributed at the end of the calendar year shall be available for expenditure by the commission to defray its expenses pursuant to section 2-1209.

(4) The assessment required by this section shall be in addition to the assessments, taxes, and fees required by Chapter 2, article 12.



2-1209 State Racing Commission; funds; disbursement; reserve fund balance; limitation.

Out of the funds received pursuant to section 2-1208, the expenses of the commissioners, the compensation and reasonable expenses of the secretary, assistants, and employees, and the other reasonable expenses of the State Racing Commission, including suitable furniture, equipment, supplies, and office expenses, shall first be paid. The commission shall maintain a reserve fund balance which shall not exceed ten percent of the appropriation for the commission for the calendar year. If the commission has unexpended funds in excess of its appropriation and authorized reserve fund balance at the end of the calendar year, such funds shall be credited to the General Fund. Sums paid out by the commission shall be subject to the general policy for disbursement of funds by agencies of the state, including regular audit.



2-1210 Repealed. Laws 1994, LB 1153, § 8.



2-1211 Licensees; records; reports; audit.

Every corporation or association licensed under sections 2-1201 to 2-1218 shall so keep its books and records as to clearly show the total number of admissions to races conducted by it on each racing day, including the number of admissions upon free passes or complimentary tickets, and the amount received daily from admission fees and the total amount of money wagered during the race meeting, including wagers at locations to which its races were simulcast and at races which it received via simulcast from other racetracks, and shall furnish to the State Racing Commission such reports and information as it may require with respect thereto. At the end of each race meeting, the licensee shall furnish to the commission and the Governor a complete audit by a certified public accountant detailing all expenses and disbursements. Such audit shall be in the form specified by the commission and shall be filed on or before February 1 following such meet.



2-1212 Repealed. Laws 1981, LB 545, § 52.



2-1213 Horseracing; Sunday racing forbidden; exceptions; voter disapproval; issuance of licenses limited; race of Nebraska-bred horses; commission designate registrar; fees.

(1)(a) No racing under sections 2-1201 to 2-1218 shall be permitted on Sunday except when approved by a majority of the members of the State Racing Commission upon application for approval by any racetrack. Such approval shall be given after the commission has considered: (i) Whether Sunday racing at the applicant track will tend to promote and encourage agriculture and horse breeding in Nebraska; (ii) whether the applicant track operates under a license granted by the commission; (iii) whether the applicant track is in compliance with all applicable health, safety, fire, and police rules and regulations or ordinances; (iv) whether the denial of Sunday racing at the applicant track would impair such track's economic ability to continue to function under its license; and (v) whether the record of the public hearing held on the issue of Sunday racing at the applicant track shows reasonable public support. Notice of such public hearing shall be given at least ten days prior thereto by publication in a newspaper having general circulation in the county in which the applicant track is operating, and the commission shall conduct a public hearing in such county. The commission may adopt, promulgate, and enforce rules and regulations governing the application and approval for Sunday racing in addition to its powers in section 2-1203. If the commission permits racing on Sunday, the voters may prohibit such racing in the manner prescribed in section 2-1213.01. If approval by the commission for Sunday racing at the applicant track is granted, no racing shall occur on Sunday until after 1 p.m.

(b) No license shall be granted for racing on more than one racetrack in any one county, except that the commission may, in its discretion, grant a license to any county agricultural society to conduct racing during its county fair notwithstanding a license may have been issued for racing on another track in such county.

(c) Since the purpose of sections 2-1201 to 2-1218 is to encourage agriculture and horse breeding in Nebraska, every licensee shall hold at least one race on each racing day limited to Nebraska-bred horses, including thoroughbreds or quarter horses. Three percent of the first money of every purse won by a Nebraska-bred horse shall be paid to the breeder of such horse. Beginning September 1, 2005, through January 1, 2008, each licensee who holds a license for quarter horseracing shall, for each live racing day, give preference to Nebraska-bred quarter horses in at least one race in lieu of the requirements of this subdivision.

(2) For purposes of this section, Nebraska-bred horse shall mean a horse registered with the Nebraska Thoroughbred or Quarter Horse Registry and meeting the following requirements: (a) It shall have been foaled in Nebraska; (b) its dam shall have been registered, prior to foaling, with the Nebraska Thoroughbred or Quarter Horse Registry; and (c) its dam shall have been continuously in Nebraska for ninety days immediately prior to foaling, except that such ninety-day period may be reduced to thirty days in the case of a mare in foal which is purchased at a nationally recognized thoroughbred or quarter horse blood stock sale, the name and pedigree of the mare being listed in the sale catalog, and which is brought into this state and remains in this state for thirty days immediately prior to foaling.

The requirement that a dam shall be continuously in Nebraska for either ninety days or thirty days, as specified in subdivision (2)(c) of this section, shall not apply to a dam which is taken outside of Nebraska to be placed for sale at a nationally recognized thoroughbred or quarter horse blood stock sale, the name and pedigree of the mare being listed in the sale catalog, or for the treatment of an extreme sickness or injury, if written notice of such proposed sale or treatment is provided to the secretary of the commission within three days of the date such horse is taken out of the state.

The commission may designate official registrars for the purpose of registration and to certify the eligibility of Nebraska-bred horses. An official registrar shall perform such duties in accordance with policies and procedures adopted and promulgated by the commission in the current rules and regulations of the commission. The commission may authorize the official registrar to collect specific fees as would reasonably compensate the registrar for expenses incurred in connection with registration of Nebraska-bred horses. The amount of such fee or fees shall be established by the commission and shall not be changed without commission approval. Fees shall not exceed one hundred dollars per horse.

Any decision or action taken by the official registrar shall be subject to review by the commission or may be taken up by the commission on its own initiative.



2-1213.01 Sunday horseracing; submission of question; election; manner.

The voters of any county shall have the right to vote on the question of prohibiting or allowing the conducting of racing on Sunday within such county. The question may be submitted at any general state election whenever petitions calling for its submission, signed by at least ten percent of the number of persons voting in the county at the last preceding general state election, are presented to the county clerk or election commissioner not less than thirty days prior to the date of such election. The question shall be placed on the ballot in substantially the following form:

A majority of the voters voting on the issue shall determine such issue.



2-1214 Sections, how construed.

No part of sections 2-1201 to 2-1218 shall be construed to apply to horseracing or horserace meetings at any state or county fair or elsewhere unless the parimutuel system of wagering hereinbefore described is used or intended to be used in connection therewith; but no person, association or corporation shall hold, conduct or operate any such race or meeting in connection with which said parimutuel system is used or intended to be used without a license as hereinbefore provided.



2-1215 Violations; penalty.

Any person, corporation or association holding or conducting any horserace or horserace meeting in connection with which the said parimutuel system of wagering is used or to be used, without a license duly issued by the State Racing Commission; or any person, corporation or association holding or conducting horseraces or horserace meetings in connection with which any wagering is permitted otherwise than in the manner hereinbefore specified; or any person, corporation or association violating any of the provisions of sections 2-1201 to 2-1218 or any of the rules and regulations prescribed by the commission, shall be guilty of a Class I misdemeanor.



2-1216 Parimutuel wagering legalized; fees paid, how construed.

The parimutuel system of wagering on the results of horseraces, when conducted within the racetrack enclosure at licensed horserace meetings, shall not under any circumstances be held or construed to be unlawful, any other statutes of the State of Nebraska to the contrary notwithstanding. The money inuring to the State Racing Commission under sections 2-1201 to 2-1218 from permit fees or from other sources shall never be considered as license money. It is the intention of the Legislature that the funds arising under such sections be construed as general revenue to be appropriated and allocated exclusively for the specific purposes set forth in such sections.



2-1217 Drugging of horses prohibited.

It shall be unlawful for any person to use, or permit to be used a narcotic of any kind to stimulate or retard any horse that is to run in a race in this state to which the provisions of sections 2-1201 to 2-1218 apply, or for a person having the control of such horse and knowledge of such stimulation or retardation to allow it to run in any such race. The owners of such horse, their agents or employees shall permit any member of the State Racing Commission or any person appointed by said commission for that purpose to make such tests as the commission deems proper in order to determine whether any such animal has been so stimulated or retarded. The findings of said commission that a horse has been stimulated or retarded by a narcotic or narcotics shall be prima facie evidence of such fact.



2-1218 Violation; penalty.

Any person who shall violate any provisions of section 2-1217 shall be guilty of a Class I misdemeanor.



2-1219 State Racing Commission; members; employees; activities prohibited; conflict of interest; penalty.

(1) When any matter comes before the State Racing Commission that may cause financial benefit or detriment to a member of the commission, a member of his or her immediate family, or a business with which the member is associated, which is distinguishable from the effects of such matter on the public generally or a broad segment of the public, such member shall take the following actions as soon as he or she is aware of such potential conflict or should reasonably be aware of such potential conflict, whichever is sooner:

(a) Prepare a written statement describing the matter requiring action or decision and the nature of the potential conflict;

(b) Deliver a copy of the statement to the secretary of the commission; and

(c) Recuse himself or herself from taking any action or making any decision relating to such matter in the discharge of his or her official duties as a member of the commission.

(2) No horse in which any employee of the State Racing Commission has any interest shall be raced at any meet under the jurisdiction of the commission.

(3) No employee of the State Racing Commission shall have a pecuniary interest or engage in any private employment in a profession or business which is regulated by or interferes or conflicts with the performance or proper discharge of the duties of the commission.

(4) No employee of the State Racing Commission shall wager or cause a wager to be placed on the outcome of any race at a race meeting which is under the jurisdiction and supervision of the commission.

(5) No employee of the State Racing Commission shall have a pecuniary interest or engage in any private employment in a business which does business with any racing association licensed by the commission or in any business issued a concession operator license by the commission.

(6) Any commission employee violating this section shall forfeit his or her employment.

(7) The commission shall include in its rules and regulations prohibitions against actual or potential specific conflicts of interest on the part of racing officials and other individuals licensed by the commission.



2-1220 Racehorses; fraudulent acts; penalty.

It shall be unlawful for any person knowingly and willfully to falsify, conceal, or cover up by any trick, scheme, or device a material fact, or make any false, fictitious, or fraudulent statements or representations, or make or use any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry regarding the prior racing record, pedigree, identity or ownership of a registered animal in any matter related to the breeding, buying, selling, or racing of such animal. Whoever violates any provision of this section shall be fined not more than ten thousand dollars or imprisoned for not more than five years, or be both so fined and imprisoned.



2-1221 Accepting anything of value to be wagered, transmitted, or delivered for wager; delivering off-track wagers; prohibited; penalty.

Except as provided in section 2-1207, whoever directly or indirectly accepts anything of value to be wagered or to be transmitted or delivered for wager in any parimutuel system of wagering on horseraces or delivers anything of value which has been received outside of the enclosure of a racetrack holding a race meet licensed under sections 2-1201 to 2-1247 to be placed as wagers in the parimutuel pool within such enclosure shall be guilty of a Class II misdemeanor.

Statute upheld as constitutional against attacks that it violates the constitutional right to freely contract, is unconstitutionally vague and overbroad, and denies equal protection of the law. Midwest Messenger Assn. v. Spire, 223 Neb. 748, 393 N.W.2d 438 (1986).

A racetrack messenger service, whether or not it actually engages in gambling, is so intertwined with gambling that it falls within the state's plenary police power to regulate gaming activity. Pegasus of Omaha, Inc. v. State, 203 Neb. 755, 280 N.W.2d 64 (1979).

Prohibition by the Legislature of operation of a racetrack messenger service bears a reasonable relationship to the legitimate state interest in the regulation of gambling. No constitutional provision renders such prohibition unlawful. Pegasus of Omaha, Inc. v. State, 203 Neb. 755, 280 N.W.2d 64 (1979).

This statute regulates commercial and business affairs of the state and, therefore, must be held valid under the due process clause of the 14th Amendment because it does bear a rational relation to a legitimate state objective. Nebraska Messenger Services Ass'n v. Thone, 611 F.2d 250 (8th Cir. 1979).

This section only prohibits messenger services which deliver wagers to the race track for a fee; it does not prevent reasonable use of the messenger service's property. Therefore, the prohibitory effect of this section is not sufficient to render it an unconstitutional taking under the 14th Amendment to the United States Constitution. Nebraska Messenger Services Ass'n v. Thone, 478 F.Supp. 1036 (D. Neb. 1979).

Under this section, the state may prohibit any person from placing monies of another into a parimutuel wagering pool for a fee, and since this does not involve a "fundamental right", but rather is a regulation of commercial and business affairs of the state and since the state has some rational basis, this section is not invalid under the due process clause of the 14th Amendment of the United States Constitution. Nebraska Messenger Services Ass'n v. Thone, 478 F.Supp. 1036 (D. Neb. 1979).



2-1221.01 Repealed. Laws 1987, LB 1, § 16.



2-1222 Racing Commission's Cash Fund; created; receipts; use; investment.

There is hereby created the Racing Commission's Cash Fund from which shall be appropriated such amounts as are available therefrom and as shall be considered incident to the administration of the State Racing Commission's office. The fund shall contain all license fees and gross receipt taxes collected by the commission as provided under sections 2-1203, 2-1203.01, and 2-1208 but shall not include taxes collected pursuant to section 2-1208.01, and such fees and taxes collected shall be remitted to the State Treasurer for credit to the Racing Commission's Cash Fund. Money in the fund may be transferred to the General Fund at the direction of the Legislature. The State Treasurer shall transfer one hundred fifty thousand dollars from the fund to the General Fund on or before June 15, 2018, on such dates and in such amounts as directed by the budget administrator of the budget division of the Department of Administrative Services. Any money in the Racing Commission's Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1223 Licensees; exempt from Uniform Disposition of Unclaimed Property Act.

Those corporations or associations eligible for licenses to conduct horseracing by the parimutuel method as defined in section 2-1204, shall be exempt from the provisions of the Uniform Disposition of Unclaimed Property Act.



2-1224 Simulcast; authorized; legislative findings.

(1) The Legislature finds that:

(a) The horseracing, horse breeding, and parimutuel wagering industry is an important sector of the agricultural economy of the state, provides substantial revenue for state and local governments, and employs many residents of the state;

(b) The simultaneous telecast of live audio and visual signals of horseraces conducted within the state on which parimutuel betting is permitted holds the potential to strengthen and further these economic contributions and it is in the best interest of the state to permit such live telecasts;

(c) Permitting parimutuel wagering on the results of horseracing conducted at racetracks outside the state also holds the potential to strengthen and further these economic contributions and it is in the best interest of the state to permit such wagering; and

(d) No simulcast or interstate simulcast shall be authorized which would jeopardize present live racing, horse breeding, or employment opportunities or which would infringe on current operations or markets of the racetracks which generate significant revenue for local governments in the state.

(2) The Legislature hereby authorizes the telecasts of horseraces conducted within the state on which parimutuel wagering shall be permitted and interstate simulcasting under rules and regulations adopted and promulgated by the State Racing Commission in the manner and subject to the conditions provided in sections 2-1207 and 2-1224 to 2-1229.



2-1225 Terms, defined.

For purposes of sections 2-1207 and 2-1224 to 2-1229, unless the context otherwise requires:

(1) Commission shall mean the State Racing Commission;

(2) Interstate simulcast shall mean parimutuel wagering at any licensed racetrack within the state on the results of any horserace conducted outside the state;

(3) Licensed horserace meeting shall include, but not be limited to, licensed racetracks at which simulcasts or interstate simulcasts are conducted;

(4) Operator shall mean any licensee issued a license under sections 2-1201 to 2-1223 operating a simulcast facility in accordance with sections 2-1224 to 2-1229;

(5) Receiving track shall mean any track which displays a simulcast which originates from another track or which conducts interstate simulcasts;

(6) Sending track shall mean any track from which a simulcast or interstate simulcast originates;

(7) Simulcast shall mean the telecast of live audio and visual signals of any horserace conducted in the state for the purpose of parimutuel wagering;

(8) Simulcast facility shall mean a facility within the state which is authorized to display simulcasts for parimutuel wagering purposes under sections 2-1224 to 2-1227 or to conduct interstate simulcasts under sections 2-1228 and 2-1229; and

(9) Track shall mean the grounds or enclosures within which horseraces are conducted by licensees authorized to conduct such races in accordance with sections 2-1201 to 2-1223.



2-1226 Simulcast facility license; application.

Any racetrack issued a license under sections 2-1201 to 2-1223 which operates at least one live race meet during each calendar year except as provided in section 2-1228 may apply to the commission for a simulcast facility license. An application for such license shall be in such form as may be prescribed by the commission and shall contain such information, material, or evidence as the commission may require. Any racetrack issued a simulcast facility license may display the simulcast of a horserace on which parimutuel wagering shall be allowed.



2-1227 Simulcast; license; agreement between tracks; sections applicable; wagering; how conducted.

(1) The commission may authorize and approve one or more applications by any racetrack issued a license under sections 2-1201 to 2-1223 for a license to provide the simulcast of horseraces for wagering purposes from a track operated by the applicant which is conducting a race to a receiving track which is also licensed pursuant to sections 2-1201 to 2-1223 and has applied for a simulcast facility license. No application shall be approved by the commission without a written agreement between the receiving track and the sending track relating to the simulcast. The written agreement between the receiving track and the sending track shall have the consent of the organization representing a majority of the licensed owners and trainers at both the sending and the receiving track.

(2) Every licensee authorized to accept wagers on simulcast racing events pursuant to sections 2-1224 to 2-1227 shall be deemed to be conducting a licensed horserace meeting and shall be subject to all appropriate provisions of sections 2-1201 to 2-1223 relating to the conduct of horserace meetings.

(3) The sums retained by any receiving track from the total deposits in pools wagered on simulcast racing events conducted pursuant to sections 2-1201 to 2-1227 shall be equal to the retained percentages applicable to the sending track. Of the sums retained by the receiving track from simulcast pools, the parimutuel tax shall be levied in accordance with sections 2-1201 to 2-1223. Of the sums retained by the receiving track, an amount as determined by agreement between the sending track and receiving track shall be distributed to the sending track.

(4) Any simulcast between a sending track located in the state and receiving track located in the state as provided in this section shall result in the combination of all wagers placed at the receiving track located in the state with the wagers placed at the sending track located in the state so as to produce common parimutuel betting pools for the calculation of odds and the determination of payouts from such pools, which payout shall be the same for all winning tickets, irrespective of whether the wager is placed at a sending track located in the state or receiving track located in the state.



2-1228 Interstate simulcast facility license; application.

Any racetrack issued a license under sections 2-1201 to 2-1223 (1) conducting primarily quarterhorse races in the year immediately preceding the year for which application is made, regardless of the total number of days of live racing conducted in such year, or (2) conducting primarily thoroughbred horseraces in the year immediately preceding the year for which application is made which conducted live racing on at least seventy percent of the days for which it was authorized to conduct live racing in 1988 unless the commission determines that such racetrack was unable to conduct live racing on the required number of days due to factors beyond its control, including, but not limited to, fire, earthquake, tornado, or other natural disaster, may apply to the commission for an interstate simulcast facility license. An application for such license shall be in a form prescribed by the commission and shall contain such information, material, or evidence as the commission may require. Any racetrack issued an interstate simulcast facility license may conduct the interstate simulcast of any horserace permitted under its license, and parimutuel wagering shall be allowed on such horserace. The commission shall not authorize interstate simulcasting for any racetrack pursuant to sections 2-1201 to 2-1223 unless all of the thoroughbred racetracks together applied for and received authority to conduct at least one hundred eighty live racing days in the calendar year in which the application is made. If any racetrack conducts live racing for less than seventy percent of the days assigned such racetrack in 1988, (a) such racetrack shall be precluded from conducting interstate simulcasts and (b) the number of live racing days conducted by such racetrack shall be subtracted from an amount equal to seventy percent of all the days assigned such racetrack in 1988 and the amount remaining shall be deducted from the one-hundred-eighty-day total required by this section. If any racetrack ceases to conduct live racing, seventy percent of the days assigned such racetrack in 1988 shall be deducted from the one-hundred-eighty-day total required by this section.



2-1229 Interstate simulcast facility license; issuance; agreement between tracks.

(1) The commission may authorize and approve an application for an interstate simulcast facility license by a receiving track within the state to receive the interstate simulcast of horseraces for parimutuel wagering purposes from any track located outside of the state. In determining whether such application should be approved, the commission shall consider whether such interstate simulcast would have a significant effect upon either live racing or the simulcasting of live racing of the same type and at the same time conducted in this state and whether it would expand the access to or availability of simulcasting to areas of the state or markets which are not at the time of the application fully served. Prior to approving any such application, the commission shall confer with and receive any recommendations of the organization which represents the majority of the thoroughbred breeders in Nebraska as to what effect an interstate simulcast would have upon horse breeding and horseracing in this state. No application submitted under section 2-1228 shall be approved by the commission without:

(a) The prior written approval of any other racetrack issued a license under sections 2-1201 to 2-1223 and conducting live racing of the same type on the same day at the same time as the proposed interstate simulcast race or races and of the organization which represented a majority of the licensed owners and trainers at the racetrack's immediately preceding live thoroughbred race meeting;

(b) The prior written approval of any other racetrack issued a license under sections 2-1224 to 2-1227 which is simulcasting the racing program of any licensee conducting live racing in this state of the same type on the same day at the same time as the proposed interstate simulcast race or races and of the organization which represented a majority of the licensed owners and trainers at the racetrack's immediately preceding live thoroughbred race meeting; and

(c) A written agreement between the receiving track and the sending track located outside of the state in any other state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico setting forth the division of all proceeds between the sending and receiving tracks and all other conditions under which such interstate simulcast will be conducted. Such written agreement shall have the consent of the group representing the majority of horsepersons racing at the sending track and of the organization which represented a majority of the licensed owners and trainers at the receiving track's immediately preceding live thoroughbred race meeting.

(2) Every licensee authorized to accept wagers on interstate simulcast events pursuant to this section shall be deemed to be conducting a licensed horserace meeting and shall also be subject to all appropriate provisions of sections 2-1201 to 2-1223 relating to the conduct of horserace meetings.



2-1230 Repealed. Laws 2014, LB 656, § 9.



2-1231 Repealed. Laws 2014, LB 656, § 9.



2-1232 Repealed. Laws 2014, LB 656, § 9.



2-1233 Repealed. Laws 2014, LB 656, § 9.



2-1234 Repealed. Laws 2014, LB 656, § 9.



2-1235 Repealed. Laws 2014, LB 656, § 9.



2-1236 Repealed. Laws 2014, LB 656, § 9.



2-1237 Repealed. Laws 2014, LB 656, § 9.



2-1238 Repealed. Laws 2014, LB 656, § 9.



2-1239 Repealed. Laws 2014, LB 656, § 9.



2-1240 Repealed. Laws 2014, LB 656, § 9.



2-1241 Repealed. Laws 2014, LB 656, § 9.



2-1242 Repealed. Laws 2014, LB 656, § 9.



2-1243 Horseracing industry participants; legislative findings.

The Legislature finds that the horseracing industry is an important facet of economic and recreational development in Nebraska. Breeders, owners, and trainers are an important and integral part of the live horseracing industry in Nebraska.



2-1244 Horseracing industry participant, defined.

For purposes of sections 2-1243 to 2-1246, horseracing industry participant shall mean an individual who currently holds a valid license from the State Racing Commission and who owns, trains, cares for, or rides horses stabled at a Nebraska-licensed racetrack for the purpose of horseracing at the live race meeting at such racetrack.



2-1245 Horseracing industry participants; rights.

(1) A horseracing industry participant shall be entitled to reasonable treatment from those licensed to conduct thoroughbred race meets.

(2) Private property belonging to a horseracing industry participant at a racetrack facility shall not unlawfully be converted, seized, damaged, or destroyed by racetrack employees or agents without compensation.

(3) A horseracing industry participant shall not be deemed to forfeit or waive any right to privacy without reasonable cause guaranteed by law by virtue of being licensed by the state, by entry upon licensed horseracing facilities, or by engaging in the sport of horseracing in this state.

(4) A horseracing industry participant may not be excluded from the grounds of any licensed racetrack by track management without a hearing by the stewards at such racetrack unless there are reasonable grounds to believe such participant has committed a felony or is posing a physical danger to himself or herself, to others, or to animals in his or her care or his or her physical presence will bring immediate harm to horseracing. Such hearing shall be held as soon as practicable and shall be given first priority and precedence by the stewards. This subsection shall not apply to the allocation of stalls pursuant to an agreement between the horseracing industry participant and the licensed racetrack.

(5) A horseracing industry participant shall be free from unreasonable searches and seizures of his or her person without probable cause and shall be free from unreasonable searches and seizures of his or her housing, vehicle, papers, and effects.

(6) If a horseracing industry participant has been charged with a violation of a rule of racing which involves a substantial risk of loss or suspension of his or her license or which involves a criminal penalty, he or she shall be entitled to the following protections as a matter of right:

(a) To remain silent;

(b) To the benefit of counsel, including the opportunity to confer with counsel in preparation of a defense;

(c) To a speedy and public hearing;

(d) To present evidence and to testify in person at his or her hearing;

(e) To cross-examine the witnesses who testify against him or her; and

(f) To have prospective witnesses excluded from the hearing room during the hearing.

Nothing in this section shall prevent a horseracing industry participant from knowingly waiving any rights afforded under this subsection.

(7) A horseracing industry participant shall not be required to waive his or her constitutional rights nor the rights granted pursuant to sections 2-1243 to 2-1246 as a condition of pursuing a livelihood in this state or at any licensed thoroughbred horseracing facility.



2-1246 Rules and regulations; sections; how construed.

(1) The State Racing Commission shall adopt and promulgate rules and regulations which provide for dismissal, license revocation or suspension, fines, or other suitable penalties necessary to enforce sections 2-1243 to 2-1245.

(2) Nothing in such sections shall affect in any way the right of any horseracing industry participant to bring any action in any appropriate forum for the violation of any law of this state or any rule of racing.



2-1247 Interstate Compact on Licensure of Participants in Horse Racing with Pari-Mutuel Wagering.

The Interstate Compact on Licensure of Participants in Horse Racing with Pari-Mutuel Wagering is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

ARTICLE I. PURPOSES

Section 1. Purposes.

The purposes of this compact are to:

1. Establish uniform requirements among the party states for the licensing of participants in live horse racing with pari-mutuel wagering, and ensure that all such participants who are licensed pursuant to this compact meet a uniform minimum standard of honesty and integrity.

2. Facilitate the growth of the horse racing industry in each party state and nationwide by simplifying the process for licensing participants in live racing, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts live horse racing with pari-mutuel wagering.

3. Authorize the Nebraska State Racing Commission to participate in this compact.

4. Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by this compact, to enter into contracts with governmental agencies and nongovernmental persons to carry out the purposes of this compact.

5. Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and other state and local law enforcement agencies.

ARTICLE II. DEFINITIONS

Section 2. Definitions.

"Compact committee" means the organization of officials from the party states that is authorized and empowered by this compact to carry out the purposes of this compact.

"Official" means the appointed, elected, designated or otherwise duly selected member of a racing commission or the equivalent thereof in a party state who represents that party state as a member of the compact committee.

"Participants in live racing" means participants in live horse racing with pari-mutuel wagering in the party states.

"Party state" means each state that has enacted this compact.

"State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and each territory or possession of the United States.

ARTICLE III. ENTRY INTO FORCE, ELIGIBLE PARTIES AND WITHDRAWAL

Section 3. Entry into force.

This compact shall come into force when enacted by any four (4) states. Thereafter, this compact shall become effective as to any other state upon both (i) that state's enactment of this compact and (ii) the affirmative vote of a majority of the officials on the compact committee as provided in Section 8.

Section 4. States eligible to join compact.

Any state that has adopted or authorized horse racing with pari-mutuel wagering shall be eligible to become party to this compact.

Section 5. Withdrawal from compact and impact thereof on force and effect of compact.

Any party state may withdraw from this compact by enacting a statute repealing this compact, but no such withdrawal shall become effective until the head of the executive branch of the withdrawing state has given notice in writing of such withdrawal to the head of the executive branch of all other party states. If as a result of withdrawals participation in this compact decreases to less than three (3) party states, this compact no longer shall be in force and effect unless and until there are at least three (3) or more party states again participating in this compact.

ARTICLE IV. COMPACT COMMITTEE

Section 6. Compact committee established.

There is hereby created an interstate governmental entity to be known as the "compact committee," which shall be comprised of one (1) official from the racing commission or its equivalent in each party state. The Nebraska State Racing Commission shall designate one of its members to represent the State of Nebraska as the compact committee official. A compact committee official shall be appointed, serve and be subject to removal in accordance with the laws of the party state he represents. Pursuant to the laws of his party state, each official shall have the assistance of his state's racing commission or the equivalent thereof in considering issues related to licensing of participants in live racing and in fulfilling his responsibilities as the representative from his state to the compact committee. If an official representing the State of Nebraska is unable to perform any duty in connection with the powers and duties of the compact committee, the Nebraska State Racing Commission shall designate another of its members or its executive secretary as an alternate who shall serve and represent the State of Nebraska as its official on the compact committee until the commission determines that the original representative official is able once again to perform the duties as that party state's representative official on the compact committee. The designation of an alternate shall be communicated by the Nebraska State Racing Commission to the compact committee as the committee's bylaws may provide.

Section 7. Powers and duties of compact committee.

In order to carry out the purposes of this compact, the compact committee is hereby granted the power and duty to:

1. Determine which categories of participants in live racing, including but not limited to owners, trainers, jockeys, grooms, mutuel clerks, racing officials, veterinarians, and farriers, should be licensed by the committee, and establish the requirements for the initial licensure of applicants in each such category, the term of the license for each category, and the requirements for renewal of licenses in each category. Provided, however, that with regard to requests for criminal history record information on each applicant for a license, and with regard to the effect of a criminal record on the issuance or renewal of a license, the compact committee shall determine for each category of participants in live racing which licensure requirements for that category are, in its judgment, the most restrictive licensure requirements of any party state for that category and shall adopt licensure requirements for that category that are, in its judgment, comparable to those most restrictive requirements.

2. Investigate applicants for a license from the compact committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, necessary to determine whether a license should be issued under the licensure requirements established by the committee as provided in paragraph 1 above. Only officials on, and employees of, the compact committee may receive and review such criminal history record information, and those officials and employees may use that information only for the purposes of this compact. No such official or employee may disclose or disseminate such information to any person or entity other than another official on or employee of the compact committee. The fingerprints of each applicant for a license from the compact committee shall be taken by the compact committee, its employees, or its designee and, pursuant to Public Law 92-544 or Public Law 100-413, shall be forwarded to a state identification bureau, or to the Association of Racing Commissioners, International, an association of state officials regulating pari-mutuel wagering designated by the Attorney General of the United States, for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted on a fingerprint card or by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

3. Issue licenses to, and renew the licenses of, participants in live racing listed in paragraph 1 of this section who are found by the committee to have met the licensure and renewal requirements established by the committee. The compact committee shall not have the power or authority to deny a license. If it determines that an applicant will not be eligible for the issuance or renewal of a compact committee license, the compact committee shall notify the applicant that it will not be able to process his application further. Such notification does not constitute and shall not be considered to be the denial of a license. Any such applicant shall have the right to present additional evidence to, and to be heard by, the compact committee, but the final decision on issuance or renewal of the license shall be made by the compact committee using the requirements established pursuant to paragraph 1 of this section.

4. Enter into contracts or agreements with governmental agencies and with nongovernmental persons to provide personal services for its activities and such other services as may be necessary to effectuate the purposes of this compact.

5. Create, appoint, and abolish those offices, employments, and positions, including an executive director, as it deems necessary for the purposes of this compact, prescribe their powers, duties and qualifications, hire persons to fill those offices, employments and positions, and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits and other conditions of employment of its officers, employees and other positions.

6. Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation or other entity.

7. Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or in other similar manner, in furtherance of the purposes of this compact.

8. Charge a fee to each applicant for an initial license or renewal of a license.

9. Receive other funds through gifts, grants and appropriations.

Section 8. Voting requirements.

A. Each official shall be entitled to one (1) vote on the compact committee.

B. All action taken by the compact committee with regard to the addition of party states as provided in Section 3, the licensure of participants in live racing, and the receipt and disbursement of funds shall require a majority vote of the total number of officials (or their alternates) on the committee. All other action by the compact committee shall require a majority vote of those officials (or their alternates) present and voting.

C. No action of the compact committee may be taken unless a quorum is present. A majority of the officials (or their alternates) on the compact committee shall constitute a quorum.

Section 9. Administration and management.

A. The compact committee shall elect annually from among its members a chairman, a vice-chairman, and a secretary/treasurer.

B. The compact committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the total number of officials (or their alternates) on the committee at that time and shall have the power by the same vote to amend and rescind these bylaws. The committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the secretary of state or equivalent agency of each of the party states.

C. The compact committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and his support staff.

D. Employees of the compact committee shall be considered governmental employees.

Section 10. Immunity from liability for performance of official responsibilities and duties.

No official of a party state or employee of the compact committee shall be held personally liable for any good faith act or omission that occurs during the performance and within the scope of his responsibilities and duties under this compact.

ARTICLE V. RIGHTS AND RESPONSIBILITIES OF EACH PARTY STATE

Section 11. Rights and responsibilities of each party state.

A. By enacting this compact, each party state:

1. Agrees (i) to accept the decisions of the compact committee regarding the issuance of compact committee licenses to participants in live racing pursuant to the committee's licensure requirements, and (ii) to reimburse or otherwise pay the expenses of its official representative on the compact committee or his alternate.

2. Agrees not to treat a notification to an applicant by the compact committee under paragraph 3 of Section 7 that the compact committee will not be able to process his application further as the denial of a license, or to penalize such applicant in any other way based solely on such a decision by the compact committee.

3. Reserves the right (i) to charge a fee for the use of a compact committee license in that state, (ii) to apply its own standards in determining whether, on the facts of a particular case, a compact committee license should be suspended or revoked, (iii) to apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in live racing that the compact committee determines not to license and for individual participants in live racing who do not meet the licensure requirements of the compact committee, and (iv) to establish its own licensure standards for the licensure of non-racing employees at horse racetracks and employees at separate satellite wagering facilities. Any party state that suspends or revokes a compact committee license shall, through its racing commission or the equivalent thereof or otherwise, promptly notify the compact committee of that suspension or revocation.

B. No party state shall be held liable for the debts or other financial obligations incurred by the compact committee.

ARTICLE VI. CONSTRUCTION AND SEVERABILITY

Section 12. Construction and severability.

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable, and, if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or the applicability of this compact to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If all or some portion of this compact is held to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



2-1301 Refunding of bonded indebtedness; section, how construed.

Any corporation organized and existing under and by virtue of the laws of the State of Nebraska if created not for private gain or profit and under legal restrictions which preclude it from being organized for private gain or profit, and if organized and existing for the purpose of promoting and advancing the interests of agriculture and farm husbandry in the State of Nebraska, having outstanding any bonds or debentures matured or about to mature, may refund such bond indebtedness or debentures in an amount not exceeding the existing unpaid principal and interest due on such bonds or debentures, by issuing new bonds or new debentures in exchange for bonds or debentures maturing or about to mature, or to be sold for the purpose of securing funds to redeem principal and interest of the bonds or debentures maturing or about to mature. Such new bonds or debentures shall not be issued in excess of the amount required to refund the existing indebtedness, shall not be sold or exchanged at less than par and shall not draw interest at a rate in excess of three percent per annum, which interest may be made payable annually or semiannually. No authority is hereby granted nor shall this section be construed to grant authority to any such corporation to increase its indebtedness, the sole object and purpose of this section being to authorize refunding of existing indebtedness.



2-1302 Refunding debentures; form.

Said refunding debentures shall be in substantially the form as provided in section 2-111, Compiled Statutes of Nebraska, 1929.



2-1401 Repealed. Laws 1979, LB 25, § 1.



2-1501 Terms, defined.

As used in sections 2-1501 to 2-15,123, unless the context otherwise requires:

(1) Commission means the Nebraska Natural Resources Commission;

(2) State means the State of Nebraska;

(3) Agency of this state means the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

(4) United States or agencies of the United States means the United States of America, the Natural Resources Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America;

(5) Government or governmental means the government of this state, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them;

(6) Lands, easements, and rights-of-way means lands and rights or interests in lands whereon channel improvements, channel rectifications, or water-retarding or gully-stabilization structures are located, including those areas for flooding and flowage purposes, spoil areas, borrow pits, access roads, and similar purposes;

(7) Local organization means any natural resources district, drainage district, irrigation district, or other public district, county, city, or state agency;

(8) Subwatershed means a portion of a watershed project as divided by the department on a complete hydrologic unit;

(9) Rechanneling means the channeling of water from one watercourse to another watercourse by means of open ditches;

(10) Watercourse means any depression two feet or more below the surrounding land serving to give direction to a current of water at least nine months of the year, having a bed and well-defined banks and, upon order of the commission, also includes any particular depression which would not otherwise be within the definition of watercourse;

(11) Director means the Director of Natural Resources;

(12) Department means the Department of Natural Resources; and

(13) Combined sewer overflow project means a municipal project to reduce overflows from a combined sewer system pursuant to a long-term control plan approved by the Department of Environmental Quality.



2-1502 Soil and water conservation and flood control needs; state financial assistance; conditions.

(1) The purpose of the Small Watersheds Flood Control Fund is to assist local organizations by paying all or part of the cost of purchase of needed lands, easements, and rights-of-way for soil and water conservation and flood control needs when the following conditions have been met:

(a) The local organizations have agreed on a program of work;

(b) Such a program of work has been found to be feasible, practicable, and will promote the health, safety, and general welfare of the people of the state;

(c) The department has either participated in the planning or reviewed the plans and has approved the program of work;

(d) Local organizations have obtained a minimum of seventy-five percent of the needed number of easements and rights-of-way in the project or a subwatershed prior to the use of state funds for this purpose;

(e) Local organizations have made a formal request or application to the department for state funds for the purpose of purchasing lands, easements, and rights-of-way;

(f) Local organizations and the department have entered into an agreement on the administration and expenditure of these state funds;

(g) The purchase price of the land, easement, or right-of-way has been established either by the courts or by one credentialed real property appraiser approved by the department, which appraisal costs shall be a nonstate cost; and

(h) Local organizations have given assurance to the department that they have obtained any water rights or other permits required under state or federal law and complied with all other applicable state laws.

(2) State funds to be used for lands, easements, and rights-of-way shall be granted to the local organizations in whose name the land, easement, or right-of-way shall be recorded. Rental or lease revenue from these lands may be used subject to the approval of the department by the local organization in the proper management of these lands, such management to include, but not be limited to, weed control, construction, and maintenance of conservation measures, seeding of grass, planting of trees, and construction and maintenance of fences. Within ten years from the purchase date of lands and rights-of-way, and if the lands and rights-of-way are not granted or retained for public purposes as otherwise provided by this section, it shall be the duty of the local organization to sell the property purchased wholly or partially from state funds and to remit to the department a pro rata share of the proceeds of such sale equal to the percentage of the total cost of the acquisition of such real property made from any state allocation made hereunder and all such remittances shall be deposited in the Small Watersheds Flood Control Fund. The local organization shall retain any easement or right-of-way needed to assure the continued operation, maintenance, inspection, and repair of the works of improvement constructed on the land to be sold. The commission and local organization may grant for public purposes title to lands and rights-of-way acquired in whole or in part with funds from the Small Watersheds Flood Control Fund to any public district, city, county, political subdivision of the state, or agency of the state or federal government, or the local organization, with approval of the commission, may retain for public purposes the title to such lands and rights-of-way. Whenever any such grant or retention is approved, the department shall be reimbursed in the amount of the pro rata share of the appraised fair market value that is equal to the percentage of the total cost of acquisition paid from the Small Watersheds Flood Control Fund. All such proceeds to the department shall be remitted to the State Treasurer for credit to the Small Watersheds Flood Control Fund.



2-1503 Transferred to section 2-1501.



2-1503.01 Small Watersheds Flood Control Fund; created; use; investment.

The Small Watersheds Flood Control Fund is created. The State Treasurer shall credit to the fund such money as is specifically appropriated during any session of the Legislature. The State Treasurer shall also credit such fund with money contributed to or remitted by local organizations which was obtained through the sale or lease of property procured through the use of state funds as authorized in sections 2-1502 to 2-1503.03. In addition, funds, services, and properties made available by the United States or one of its departments or agencies may be credited to the fund. The money in the fund shall not be subject to fiscal year or biennium limitations. Transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Small Watersheds Flood Control Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1503.02 Commission; flood control funds; allocations; acquisition of land or easements.

The commission shall adopt and promulgate rules and regulations for the administration of the Small Watersheds Flood Control Fund. The commission may allocate to any local organization in this state, from the Small Watersheds Flood Control Fund, such sum or sums as in the judgment of the commission may be necessary to enable such local organization to acquire real property or easements needed to permit the local organizations to install upstream flood control or watershed protection and flood prevention structures on rivers, tributaries, streams, or watersheds thereof, including cooperative projects between the local organization and the United States. When any property or easement has been acquired by the use of any funds allocated under this section and the property is thereafter sold or leased, it shall be the duty of the local organization to remit to the department a pro rata share of the proceeds of such sale or lease equal to the percentage of total state funds involved.



2-1503.03 Commission; department; powers; authority.

The commission shall have sole power and authority to specify the date and all other terms for the sale of any lands or rights-of-way acquired wholly or in part with funds from the Small Watersheds Flood Control Fund and to require the execution of all necessary documents to complete such sales. The department shall, upon acquisition by the local organization of any such lands or rights-of-way, prepare and file with the register of deeds in the county where such lands or rights-of-way are located an affidavit stating that state funds were utilized for the acquisition of such lands or rights-of-way by the organization receiving such funds and that such lands or rights-of-way cannot be sold, conveyed, granted, or in any way transferred by such organization except at the direction of the commission and in compliance with its rules and regulations.



2-1504 Nebraska Natural Resources Commission; creation; functions; membership; selection; terms; vacancy.

(1) The Nebraska Natural Resources Commission is established. The commission shall advise the department as requested by the director and shall perform such other functions as are specifically conferred on the commission by law. The commission shall have no jurisdiction over matters pertaining to water rights.

(2) The voting members of the commission, all of whom shall have attained the age of majority, shall be:

(a) One resident of each of the following river basins, with delineations being those on the Nebraska river basin map officially adopted by the commission and on file with the department: (i) The Niobrara River, White River, and Hat Creek basin, (ii) the North Platte River basin, (iii) the South Platte River basin, (iv) the middle Platte River basin, (v) the lower Platte River basin, (vi) the Loup River basin, (vii) the Elkhorn River basin, (viii) the Missouri tributaries basin, (ix) the Republican River basin, (x) the Little Blue River basin, (xi) the Big Blue River basin, and (xii) the Nemaha River basin;

(b) One additional resident of each river basin which encompasses one or more cities of the metropolitan class; and

(c) Fourteen members appointed by the Governor, subject to confirmation by the Legislature. Of the members appointed by the Governor, one shall represent each of the following categories: Agribusiness interests; agricultural interests; ground water irrigators; irrigation districts; manufacturing interests; metropolitan utilities districts; municipal users of water from a city of the primary class; municipal users of water from a city of the first or second class or a village; outdoor recreation users; public power districts; public power and irrigation districts; range livestock owners; surface water irrigators; and wildlife conservation interests.

(3) Members of the commission described in subdivision (2)(a) of this section shall be selected for four-year terms at individual caucuses of the natural resources district directors residing in the river basin from which the member is selected. Such caucuses shall be held for each basin within ten days following the first Thursday after the first Tuesday of the year the term of office of the member from that basin expires. The dates and locations for such caucuses shall be established by the commission, and the commission shall provide notice to the public by issuing press releases for publication in a newspaper of general circulation in each county that comprises the river basin for which a caucus election will be held. Terms of office of such members shall follow the sequence originally determined by the river basin representatives to the commission at their first meeting on the third Thursday after the first Tuesday in January 1975. All river basin members shall take office on the third Thursday after the first Tuesday in January following their selection and any vacancy shall be filled for the unexpired term by a caucus held within thirty days following the date such vacancy is created. Each member of the commission representing a river basin shall qualify by filing with the other members of the commission an acceptance in writing of his or her selection.

(4) Members of the commission described in subdivision (2)(b) of this section shall be residents of natural resources districts which encompass one or more cities of the metropolitan class and shall be selected in the same manner, at the same time, and for a four-year term having the same term sequence as provided for the other members from such basin under subsection (3) of this section.

(5) For members of the commission described in subdivision (2)(c) of this section:

(a) The Governor shall appoint the eleven additional members added by Laws 2014, LB1098, within thirty days after April 17, 2014. The eleven additional appointments shall be for staggered four-year terms, as determined by the Governor. The Governor shall also set the terms of the current members of the commission appointed under such subdivision and serving on April 17, 2014, to staggered four-year terms. Future appointments shall be for four-year terms. Members whose terms have expired shall continue to serve until their successors have been appointed. In the case of a vacancy, the Governor shall appoint a successor for the unexpired term. Members may be removed for cause. Initial appointees shall begin serving immediately following notice of appointment, except that the member appointed representing municipal users of water from the class of city or a village that is being represented by the current member representing municipal users of water and the members representing surface water irrigators and ground water irrigators shall not begin serving until the term of the current member representative of the category expires or such member resigns or is otherwise removed; and

(b) In appointing such members, the Governor shall:

(i) Create a broad-based commission which has knowledge of, has experience with, and is representative of Nebraska's water use and economy;

(ii) Give recognition to the importance of both water quantity and water quality; and

(iii) Appoint members who represent diverse geographic regions of the state, including urban and rural areas, and represent, to the extent possible, the racial and ethnic diversity of the state.

(6) After the members have been appointed as required under this section, the commission shall revise or adopt and promulgate rules and regulations as necessary to administer the Water Sustainability Fund pursuant to sections 2-1506 to 2-1513.

Designation by Legislature of University of Nebraska officers as members of Natural Resources Commission was a legislative appointment in violation of Constitution; but designation of Director of Water Resources was valid as simply adding to the duties of a state officer. Neeman v. Nebraska Nat. Resources Commission, 191 Neb. 672, 217 N.W.2d 166 (1974).



2-1505 Commission; organization; compensation of members.

The commission shall designate a chairperson, a vice-chairperson, and such other officers as it may desire and may, from time to time, change such designation. A majority of the commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. Each of the members of the commission shall receive a per diem of fifty dollars per day for each day in the performance of his or her duties on the commission, but no member shall receive more than two thousand dollars in any one year, and in addition shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of his or her duties on the commission, as provided in sections 81-1174 to 81-1177.



2-1506 Water Sustainability Fund; goals; legislative findings.

(1) The goals of the Water Sustainability Fund are to: (a) Provide financial assistance to programs, projects, or activities that increase aquifer recharge, reduce aquifer depletion, and increase streamflow; (b) remediate or mitigate threats to drinking water; (c) promote the goals and objectives of approved integrated management plans or ground water management plans; (d) contribute to multiple water supply management goals including flood control, reducing threats to property damage, agricultural uses, municipal and industrial uses, recreational benefits, wildlife habitat, conservation, and preservation of water resources; (e) assist municipalities with the cost of constructing, upgrading, developing, and replacing sewer infrastructure facilities as part of a combined sewer overflow project; (f) provide increased water productivity and enhance water quality; (g) use the most cost-effective solutions available; and (h) comply with interstate compacts, decrees, other state contracts and agreements and federal law.

(2) The Legislature finds that the goals of the Water Sustainability Fund can be met by equally considering programs, projects, or activities in the following categories: (a) Research, data, and modeling; (b) rehabilitation or restoration of water supply infrastructure, new water supply infrastructure, or water supply infrastructure maintenance or flood prevention for protection of critical infrastructure; (c) conjunctive management, storage, and integrated management of ground water and surface water; and (d) compliance with interstate compacts or agreements or other formal state contracts or agreements or federal law.



2-1507 Water Sustainability Fund; distribution; allocation; natural resources district; eligibility; report.

(1) It is the intent of the Legislature that the Water Sustainability Fund be equitably distributed statewide to the greatest extent possible for the long term and give priority funding status to projects which are the result of federal mandates.

(2) Distributions to assist municipalities with the cost of constructing, upgrading, developing, and replacing sewer infrastructure facilities as part of a combined sewer overflow project shall be based on a demonstration of need and shall equal ten percent of the total annual appropriation to the Water Sustainability Fund if (a) applicants have applied for such funding as required under section 2-1509 and (b) any such application has been recommended for further consideration by the director and is subsequently approved for allocation by the commission pursuant to subsection (1) of section 2-1511. If more than one municipality demonstrates a need for funds pursuant to this subsection, funds shall be distributed proportionally based on population.

(3) Any money in the Water Sustainability Fund may be allocated by the commission to applicants in accordance with sections 2-1506 to 2-1513. Such money may be allocated in the form of grants or loans for water sustainability programs, projects, or activities undertaken within the state. The allocation of funds to a program, project, or activity in one form shall not of itself preclude additional allocations in the same or any other form to the same program, project, or activity.

(4) When the commission has approved an allocation of funds to a program, project, or activity, the Department of Natural Resources shall establish a subaccount in the Water Sustainability Fund and credit the entire amount of the allocation to the subaccount. Individual subaccounts shall be established for each program, project, or activity approved by the commission. The commission may approve a partial allocation to a program, project, or activity based upon available unallocated funds in the Water Sustainability Fund, but the amount of unfunded allocations shall not exceed eleven million dollars. Additional allocations to a program, project, or activity shall be credited to the same subaccount as the original allocation. Subaccounts shall not be subject to transfer out of the Water Sustainability Fund, except that the commission may authorize the transfer of excess or unused funds from a subaccount and into the unreserved balance of the fund.

(5) A natural resources district is eligible for funding from the Water Sustainability Fund only if the district has adopted or is currently participating in the development of an integrated management plan pursuant to subdivision (1)(a) or (b) of section 46-715.

(6) The commission shall utilize the resources and expertise of and collaborate with the Department of Natural Resources, the University of Nebraska, the Department of Environmental Quality, the Nebraska Environmental Trust Board, and the Game and Parks Commission on funding and planning for water programs, projects, or activities.

(7) A biennial report shall be made to the Clerk of the Legislature describing the work accomplished by the use of funds towards the goals of the Water Sustainability Fund beginning on December 31, 2015. The report submitted to the Clerk of the Legislature shall be submitted electronically.



2-1508 Commission; rank and score applications for funding; criteria.

The commission shall rank and score applications for funding based on criteria that demonstrate the extent to which a program, project, or activity:

(1) Remediates or mitigates threats to drinking water;

(2) Meets the goals and objectives of an approved integrated management plan or ground water management plan;

(3) Contributes to water sustainability goals by increasing aquifer recharge, reducing aquifer depletion, or increasing streamflow;

(4) Contributes to multiple water supply management goals, including, but not limited to, flood control, agricultural use, municipal and industrial uses, recreational benefits, wildlife habitat, conservation of water resources, and preservation of water resources;

(5) Maximizes the beneficial use of Nebraska's water resources for the benefit of the state's residents;

(6) Is cost-effective;

(7) Helps the state meet its obligations under interstate compacts, decrees, or other state contracts or agreements or federal law;

(8) Reduces threats to property damage or protects critical infrastructure that consists of the physical assets, systems, and networks vital to the state or the United States such that their incapacitation would have a debilitating effect on public security or public health and safety;

(9) Improves water quality;

(10) Has utilized all available funding resources of the local jurisdiction to support the program, project, or activity;

(11) Has a local jurisdiction with plans in place that support sustainable water use;

(12) Addresses a statewide problem or issue;

(13) Contributes to the state's ability to leverage state dollars with local or federal government partners or other partners to maximize the use of its resources;

(14) Contributes to watershed health and function; and

(15) Uses objectives described in the annual report and plan of work for the state water planning and review process issued by the department.



2-1509 Application; form; contents; director; duties; state participation; request.

(1) Applicants for funds may file an application with the department for a grant or loan from the Water Sustainability Fund. Applications for grants to the department itself shall be filed by the department. Each application shall be filed in such manner and form and be accompanied by such information as may be prescribed by the director and the commission.

(2) Any such application shall:

(a) Describe the nature and purpose of the proposed program, project, or activity;

(b) Set forth or be accompanied by a plan for development of the proposed program, project, or activity, together with engineering, economic, and financial feasibility data and information, and such estimated costs of construction or implementation as may be required by the director and the commission;

(c) State whether money other than that for which the application is made will be used to help in meeting program, project, or activity costs and whether such money is available or has been sought for this purpose;

(d) When appropriate, state that the applicant holds or can acquire title to all lands or has the necessary easements and rights-of-way for the program, project, or activity and related lands and has or may acquire all water rights necessary for the proposed program, project, or activity;

(e) Show that the applicant possesses all necessary authority to undertake or participate in the proposed program, project, or activity; and

(f) Demonstrate the probable environmental and ecological consequences that may result from such proposed program, project, or activity.

(3) Upon receipt of an application, the director shall evaluate and investigate all aspects of the proposed program, project, or activity and the proposed schedule for development and completion of such program, project, or activity, determine eligibility for funding, and make appropriate recommendations to the commission pursuant to sections 2-1506 to 2-1513. As a part of his or her investigation, the director shall consider whether the plan for development of the program, project, or activity is satisfactory. If the director determines that the plan is unsatisfactory or that the application does not contain adequate information upon which to make determinations, the director shall return the application to the applicant and may make such recommendations to the applicant as are considered necessary to make the plan or the application satisfactory.

(4) Requests for utilization of the Water Sustainability Fund for state participation in any water and related land-water resources projects shall also be filed with the department for the director's evaluation, investigation, and recommendations. Such requests shall be filed in the manner and form and be accompanied by such information as shall be prescribed by the department and the commission.



2-1510 Program, project, or activity; funding request; director; powers; findings; conflict of interest.

(1) Each program, project, or activity for which funding is requested, whether such request has as its origin an application or the action of the department itself, shall be reviewed as provided in sections 2-1506 to 2-1513 by the director prior to the approval of any allocation for such program, project, or activity by the commission.

(2) The director may recommend approval of and the commission may approve grants or loans, including the appropriate repayment period and the rate of interest, for program, project, or activity costs or acquisition of interests in programs, projects, or activities if after investigation and evaluation the director finds that:

(a) The plan does not conflict with any existing Nebraska state land plan;

(b) The proposed program, project, or activity is economically and financially feasible based upon standards adopted by the commission pursuant to sections 2-1506 to 2-1513;

(c) The plan for development of the proposed program, project, or activity is satisfactory;

(d) The plan of development minimizes any adverse impacts on the natural environment;

(e) The applicant is qualified, responsible, and legally capable of carrying out the program, project, or activity;

(f) In the case of a loan, the borrower has demonstrated the ability to repay the loan and there is assurance of adequate operation, maintenance, and replacement during the repayment life of the program, project, or activity;

(g) The plan considers other plans and programs of the state and resources development plans of the political subdivisions of the state; and

(h) The money required from the Water Sustainability Fund is available.

(3) The director and staff of the department shall carry out their powers and duties under sections 2-1506 to 2-1513 independently of and without prejudice to their powers and duties under other provisions of law.

(4) No member of the commission shall be eligible to participate in the action of the commission concerning an application for funding to any entity in which such commission member has any interest. The director may be delegated additional responsibilities consistent with the purposes of sections 2-1506 to 2-1513. It shall be the sole responsibility of the commission to determine the priority in which funds are allocated for eligible programs, projects, or activities under section 2-1508.



2-1511 Director; recommendations; agreement; contents; loan; repayment period; successor; contract; lien; filing.

(1) The director shall make recommendations based upon his or her review of the criteria set forth in section 2-1510 of whether an application should be considered further or rejected and the form of allocation he or she deems appropriate. The commission shall act in accordance with such recommendations according to the application procedures adopted and promulgated in rules and regulations.

(2) If, after review of the recommendation by the director, the commission determines that an application for a grant, loan, acquisition of an interest, or combination thereof pursuant to sections 2-1506 to 2-1513 is satisfactory and qualified to be approved, before the final approval of such application may be given and the funds allocated, the department shall enter into an agreement in the name of the state with the applicant agency or organization and with any other organizations it deems to be involved in the program, project, or activity to which funds shall be applied. The department shall also enter into such agreements as are appropriate before allocation of any funds for the acquisition of an interest in any qualified program, project, or activity when such acquisition is initiated by the department itself pursuant to section 2-1512. All agreements entered into pursuant to this section shall include, but not be limited to, a specification of the amount of funds involved, whether the funds are considered as a grant or loan or for the acquisition of an interest in the name of the state, and, if a combination of these is involved, the amount of funds allocated to each category, the specific purpose for which the allocation is made, the terms of administration of the allocated funds, and any penalties to be imposed upon the applicant organization should it fail to apply or repay the funds in accordance with the agreement.

(3) If the allocation to be approved is a loan, the department and the applicant or applicants shall include in the agreement provisions for repayment to the Water Sustainability Fund of money loaned together with any interest at reasonable rates as established by the commission. The agreement shall further provide that repayment of the loan together with any interest thereon shall commence no later than one full year after construction of the project or implementation of the program or activity is completed and that repayment shall be completed within the time period specified by the commission. The repayment period shall not exceed fifty years, except that the commission may extend the time for making repayment in the event of extreme emergency or hardship. Such agreement shall also provide for such assurances of and security for repayment of the loan as shall be considered necessary by the department.

(4) With the express approval of the commission, an applicant may convey its interest in a program, project, or activity to a successor. The department shall contract with the qualified successor in interest of the original obligor for repayment of the loan together with any interest thereon and for succession to its rights and obligations in any contract with the department.

(5) The state shall have a lien upon a program, project, or activity constructed, improved, or renovated with money from the Water Sustainability Fund for the amount of the loan together with any interest thereon. This lien shall attach to all program, project, or activity facilities, equipment, easements, real property, and property of any kind or nature in which the loan recipient has an interest and which is associated with the program, project, or activity. The department shall file a statement of the lien, its amount, terms, and a description of the program, project, or activity with the register of deeds of each county in which the program, project, or activity or any part thereof is located. The register of deeds shall record the lien, and it shall be indexed as other liens are required by law to be indexed. The lien shall be valid until paid in full or otherwise discharged. The lien shall be foreclosed in accordance with applicable state law governing foreclosure of mortgages and liens. Any lien provided for by this section may be subordinate to that which secures federal assistance or other secured assistance received on the same program, project, or activity.



2-1512 Department; powers; Water Sustainability Fund; use.

In order to develop Nebraska's water resources, the department, using the process provided for in subsection (4) of section 2-1509, and with the approval of the commission, may acquire interests in water and related land resources projects in the name of the state utilizing the Water Sustainability Fund. Such use of the fund shall be made when the public benefits obtained from the projects or a part thereof are statewide in nature and when associated costs are determined to be more appropriately financed by other than a local organization. Such use of the fund may be made upon the determination by the department and the commission that such acquisition is appropriate under sections 2-1506 to 2-1513. The department, with the approval of the commission, may also acquire interests in water resource projects in the name of the state to meet future demands for usable water. Such water resource projects may include, but not be limited to, the construction of dams and reservoirs to provide surplus water storage capacity for municipal and industrial water demands and for other projects to assure an adequate quantity of usable water. In furtherance of these goals, the department may contract with the federal government or any of its agencies or departments for the inclusion of additional water supply storage space behind existing or proposed structures.



2-1513 Water Sustainability Fund; legislative analysis.

The Appropriations Committee of the Legislature shall, beginning with the FY2023-25 biennial budget review process, conduct a biennial analysis of the financial status of the Water Sustainability Fund, including a review of the committed and uncommitted balance of the fund and the financial impact of pending programs, projects, or activities. The committee shall base its recommendation for transfers to the Water Sustainability Fund upon information provided in the review process.



2-1514 Repealed. Laws 1977, LB 510, § 10.



2-1515 Repealed. Laws 1977, LB 510, § 10.



2-1516 Repealed. Laws 1977, LB 510, § 10.



2-1517 Repealed. Laws 1977, LB 510, § 10.



2-1517.01 Repealed. Laws 1977, LB 510, § 10.



2-1517.02 Repealed. Laws 1977, LB 510, § 10.



2-1517.03 Repealed. Laws 1977, LB 510, § 10.



2-1517.04 Repealed. Laws 1973, LB 335, § 5.



2-1518 Repealed. Laws 1977, LB 510, § 10.



2-1519 Repealed. Laws 1977, LB 510, § 10.



2-1520 Repealed. Laws 1977, LB 510, § 10.



2-1521 Repealed. Laws 1977, LB 510, § 10.



2-1522 Repealed. Laws 1977, LB 510, § 10.



2-1523 Repealed. Laws 1977, LB 510, § 10.



2-1524 Repealed. Laws 1977, LB 510, § 10.



2-1525 Repealed. Laws 1977, LB 510, § 10.



2-1526 Repealed. Laws 1977, LB 510, § 10.



2-1527 Repealed. Laws 1977, LB 510, § 10.



2-1528 Repealed. Laws 1977, LB 510, § 10.



2-1529 Repealed. Laws 1983, LB 36, § 5.



2-1530 Repealed. Laws 1977, LB 510, § 10.



2-1530.01 Repealed. Laws 1977, LB 510, § 10.



2-1531 Repealed. Laws 1977, LB 510, § 10.



2-1532 Repealed. Laws 1977, LB 510, § 10.



2-1533 Repealed. Laws 1977, LB 510, § 10.



2-1534 Repealed. Laws 1977, LB 510, § 10.



2-1535 Repealed. Laws 1977, LB 510, § 10.



2-1536 Repealed. Laws 1977, LB 510, § 10.



2-1537 Repealed. Laws 1977, LB 510, § 10.



2-1538 Repealed. Laws 1977, LB 510, § 10.



2-1539 Repealed. Laws 1977, LB 510, § 10.



2-1540 Repealed. Laws 1977, LB 510, § 10.



2-1541 Repealed. Laws 1977, LB 510, § 10.



2-1542 Repealed. Laws 1977, LB 510, § 10.



2-1543 Repealed. Laws 1977, LB 510, § 10.



2-1544 Repealed. Laws 1977, LB 510, § 10.



2-1545 Repealed. Laws 1977, LB 510, § 10.



2-1546 Repealed. Laws 1977, LB 510, § 10.



2-1547 Transferred to section 61-210.



2-1548 Repealed. Laws 1977, LB 510, § 10.



2-1549 Repealed. Laws 1977, LB 510, § 10.



2-1549.01 Repealed. Laws 1977, LB 510, § 10.



2-1549.02 Repealed. Laws 1977, LB 510, § 10.



2-1549.03 Repealed. Laws 1977, LB 510, § 10.



2-1549.04 Repealed. Laws 1977, LB 510, § 10.



2-1550 Repealed. Laws 1977, LB 510, § 10.



2-1551 Repealed. Laws 1977, LB 510, § 10.



2-1552 Repealed. Laws 1977, LB 510, § 10.



2-1553 Repealed. Laws 1977, LB 510, § 10.



2-1554 Repealed. Laws 1977, LB 510, § 10.



2-1555 Repealed. Laws 1977, LB 510, § 10.



2-1556 Repealed. Laws 1977, LB 510, § 10.



2-1557 Repealed. Laws 1977, LB 510, § 10.



2-1558 Repealed. Laws 1977, LB 510, § 10.



2-1559 Repealed. Laws 1977, LB 510, § 10.



2-1560 Repealed. Laws 1977, LB 510, § 10.



2-1561 Repealed. Laws 1977, LB 510, § 10.



2-1562 Repealed. Laws 1977, LB 510, § 10.



2-1563 Repealed. Laws 1977, LB 510, § 10.



2-1564 Repealed. Laws 1977, LB 510, § 10.



2-1565 Repealed. Laws 1977, LB 510, § 10.



2-1566 Repealed. Laws 1977, LB 510, § 10.



2-1567 Repealed. Laws 1977, LB 510, § 10.



2-1568 Department; data bank; establish; maintain; administer; available to other agencies.

The department shall maintain and administer a data bank in the field of soil and water resources in the State of Nebraska. The collection of basic data and necessary interpretations of these data in the area of soil and water resources by agencies, departments, and political subdivisions of the State of Nebraska shall not be affected by this section. Such data and necessary interpretations of them shall be made available to the department for inclusion in the data bank when published or earlier if deemed by the originator to be suitable for inclusion. The source of data shall be identified in the data bank and when appropriate shall be associated with subsequent publication or other use. Processing and interpretation of the basic data shall be carried out by the department, except that this section does not preclude the independent processing and interpretation of such data by the collecting agency or other agencies. The resources of the data bank shall be made available to all interested agencies and persons.



2-1569 Basic data, defined.

For purposes of section 2-1568, basic data means recorded observations, calculations, or other information concerning: (1) Climatological, meteorological, hydrologic, hydraulic, topographic, and geologic conditions and phenomena, including soils and land use, as these relate to or affect surface and ground water resources, developed water supplies, water demands, and hydraulic structures; (2) occurrence, quantity, and quality of surface water resources, including variations with time, both short term and long range; (3) occurrence, quantity, and quality of ground water resources, including variations with time, natural and artificial recharge, natural and artificial disposal, and information as to the hydraulic characteristics of underground aquifers and reservoirs; (4) sediment production, transport, and disposition; (5) biologic data for streams, lakes, and reservoirs; (6) water rights; (7) occurrence, types, locations, and amounts of consumptive and nonconsumptive uses and demands for water, including diversions and extractions therefor, and variations over time; (8) occurrence, quantity, and quality of waste discharges and return flows, and variations thereof over time; (9) locations, characteristics, and operational criteria of works constructed to store, replenish, regulate, divert, extract, transport, distribute, protect, and improve surface and ground water resources; (10) project and facility operation data; (11) demographic data; and (12) economic and fiscal information.



2-1570 Repealed. Laws 2005, LB 342, § 4.



2-1571 Repealed. Laws 1983, LB 36, § 5.



2-1572 Repealed. Laws 1983, LB 36, § 5.



2-1573 Repealed. Laws 1983, LB 36, § 5.



2-1574 Repealed. Laws 1983, LB 36, § 5.



2-1575 Act, how cited.

Sections 2-1575 to 2-1585 shall be known and may be cited as the Nebraska Soil and Water Conservation Act.



2-1576 Legislative intent.

The Legislature recognizes and hereby declares that it is the public policy of this state to properly conserve, protect, and utilize the water and related land resources of the state, to better utilize surface waters and available precipitation, to encourage ground water recharge to protect the state's dwindling ground water supply, to protect the quality of surface water and ground water resources, and to reduce soil erosion and sediment damages. The Legislature further declares that it is in the public interest of this state to financially assist in encouraging water and related land resource conservation and protection measures on privately owned land and that this will produce long-term benefits for the general public.



2-1577 Nebraska Soil and Water Conservation Fund; created; investment.

(1) There is hereby created the Nebraska Soil and Water Conservation Fund to be administered by the department. The State Treasurer shall credit to the fund such money as is (a) appropriated to the fund by the Legislature, (b) paid to the state as fees, deposits, payments, and repayments relating to the fund, both principal and interest, and (c) donated as gifts, bequests, or other contributions to such fund from public or private entities. Funds made available by any agency of the United States may also be credited to such fund if so directed by such agency.

(2) The money in the fund shall not be subject to any fiscal-year limitation or lapse provision of unexpended balance at the end of any such fiscal year or biennium. Transfers may be made from the fund to the General Fund at the direction of the Legislature.

(3) Any money in the Nebraska Soil and Water Conservation Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1578 Commission; rules and regulations.

The commission shall adopt and promulgate appropriate rules and regulations necessary for the administration of the Nebraska Soil and Water Conservation Fund.



2-1579 Fund; grants; conditions; acceptance, how construed.

(1) Except as provided in subsection (2) of this section, expenditures may be made from the Nebraska Soil and Water Conservation Fund as grants to individual landowners of not to exceed seventy-five percent of the actual cost of eligible projects and practices for soil and water conservation or water quality protection, with priority given to those projects and practices providing the greatest number of public benefits.

(2) The department shall reserve at least two percent of the funds credited to the fund for grants to landowners ordered by a natural resources district pursuant to the Erosion and Sediment Control Act to install permanent soil and water conservation practices. Such funds shall be made available for ninety percent of the actual cost of the required practices and shall be granted on a first-come, first-served basis until exhausted. Applications not served shall receive priority in ensuing fiscal years.

(3) The commission shall determine which specific projects and practices are eligible for the funding assistance authorized by this section and shall adopt, by reference or otherwise, appropriate standards and specifications for carrying out such projects and practices. A natural resources district assisting the department in the administration of the program may, with commission approval, further limit the types of projects and practices eligible for funding assistance in that district.

(4) As a condition for receiving any cost-share funds pursuant to this section, the landowner shall be required to enter into an agreement that if a conservation practice is terminated or a project is removed, altered, or modified so as to lessen its effectiveness, without prior approval of the department or its delegated agent, for a period of ten years after the date of receiving payment, the landowner shall refund to the fund any public funds used for the practice or project. When deemed necessary by the department or its delegated agent, the landowner may as a further condition for receiving such funds be required to grant a right of access for the operation and maintenance of any eligible project constructed with such assistance. Acceptance of money from the fund shall not in any other manner be construed as affecting land ownership rights unless the landowner voluntarily surrenders such rights.

(5) To the extent feasible, the department and the commission shall administer the fund so that federal funds available within the state for the same general purposes are supplemented and not replaced with state funds.



2-1580 Fund; erosion and sediment control payments; conditions.

Payments may be made from the Nebraska Soil and Water Conservation Fund to owners of private land which is being converted to urban use for the purpose of controlling erosion and sediment loss from construction and development. As a condition for receiving any funds pursuant to this section, the landowner shall agree in writing that the erosion and sediment control practices will be installed prior to the land-disturbing activity, when possible, and that the practices will be adequately maintained or replaced at the landowner's expense until ninety-five percent of the site is permanently stabilized. Payments made pursuant to this section shall be in accordance with and conditional upon such terms as are established by the commission. Such terms may be different from those established by section 2-1579 for payments relating to other types of projects and practices.



2-1581 Fund; payments to reduce consumptive use of water; conditions.

Payments may be made from the Nebraska Soil and Water Conservation Fund to the owners of private land for the purpose of adopting or implementing practices or measures to reduce the consumptive use of water in river basins in which an interstate agreement, compact, or decree could require reduction in water usage.

Payments made pursuant to this section may be made as part of research, cost-sharing, or other programs implemented by natural resources districts, irrigation districts, or other entities to develop incentive-based practices or measures to reduce the consumptive use of water.

Payments made pursuant to this section shall be in accordance with terms and conditions established by the commission. The commission may establish terms and conditions for receipt of payments under this section which are different than those established for receipt of payments pursuant to section 2-1579.



2-1582 Repealed. Laws 1983, LB 1, § 1.



2-1583 Fund; land diversion payments; authorized.

Expenditures may be made from the Nebraska Soil and Water Conservation Fund to individual landowners as land diversion payments for the purpose of encouraging alternate cropping patterns which, when implemented, will assure a longer conservation practice construction period. No such payments shall be made until the intended projects or practices have been completed.



2-1584 Department; assistance from local, state, or federal agencies.

The department may request and utilize assistance in the administration of the Nebraska Soil and Water Conservation Fund from natural resources districts, from the Natural Resources Conservation Service and the Farm Service Agency of the United States Department of Agriculture, and from any other appropriate local, state, or federal agencies. Such assistance may include accepting and approving applications for funds and designing, laying out, and certifying the proper completion of projects and practices.



2-1585 Long-term agreements; authorized; conditions.

If the commission determines that more effective soil and water conservation or water quality protection could be achieved if financial assistance from the Nebraska Soil and Water Conservation Fund were available for multiyear implementation of comprehensive conservation plans, the department may enter into long-term agreements with landowners for such purposes. Such long-term agreements shall be for a term not to exceed ten years and shall specify the eligible projects and practices to be installed and applied, the year of intended installation, and the estimated cost of each such project or practice. Such agreements shall also provide that financial assistance in any year of the agreement be subject to the appropriation of adequate funds by the Legislature and may provide that priority shall be given to funding such projects and practices over those not identified in other long-term agreements and over those identified in more recently executed long-term agreements. The department shall not in any biennium approve any long-term agreements which would cause the total of then existing state obligations under all such agreements to exceed the amount of new funds appropriated for that biennium.



2-1586 Statement of purpose.

The Legislature finds that it is a public purpose of the state to properly develop the water and related land resources of the state and that it is in the public interest (1) to provide financial assistance to programs and projects essential to the development, preservation, and maintenance of the state's water and related land resources, including programs and projects for the (a) abatement of pollution, (b) reduction of potential flood damages, (c) reservation of lands for resource development projects, (d) provision of public irrigation facilities, (e) preservation and development of fish and wildlife resources, (f) protection and improvement of public lands, (g) provision of public outdoor recreation lands and facilities, (h) provision and preservation of the waters of the state for all beneficial uses, including domestic, agricultural, and manufacturing uses, (i) conservation of land resources, and (j) protection of the health, safety, and general welfare of the people, and (2) to provide financial assistance to natural resources districts in the preparation of management plans pursuant to section 46-709.



2-1587 Nebraska Resources Development Fund; created; reserve fund; administration; investment.

(1) There is hereby created the Nebraska Resources Development Fund to be administered by the department. The State Treasurer shall credit to the fund, to carry out sections 2-1586 to 2-1595, such money as is (a) appropriated to or transferred into the fund by the Legislature, (b) paid to the state as fees, deposits, payments, and repayments relating to the fund, both principal and interest, and (c) donated as gifts, bequests, or other contributions to such fund from public or private entities. Funds made available by any department or agency of the United States may also be credited to this fund if so directed by such department or agency. The money in the fund shall not be subject to any fiscal year or biennium limitation requiring reappropriation of the unexpended balance at the end of the fiscal year or biennium. Transfers may be made from the fund to the General Fund at the direction of the Legislature.

(2) To aid in the funding of projects and to prevent excessive fluctuations in appropriation requirements for the Nebraska Resources Development Fund, the department shall create a reserve fund to be used only for projects requiring total expenditures from the Nebraska Resources Development Fund in excess of five million dollars. Unless disapproved by the Governor, the department may credit to such reserve fund that portion of any appropriation to the Nebraska Resources Development Fund which exceeds five million dollars. The department may also credit to the reserve fund such other funds as it determines are available.

(3) Any money in the Nebraska Resources Development Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1588 Fund; allocation; report; projects; costs.

(1) No money in the Nebraska Resources Development Fund may be reallocated by the commission in accordance with sections 2-1586 to 2-1595 for utilization by the department, by any state office, agency, board, or commission, or by any political subdivision of the state which has the authority to develop the state's water and related land resources after March 30, 2014. The commission may commit appropriated funds to projects approved as of March 30, 2014, not to exceed amounts specifically allocated to such projects prior to March 30, 2014, unless specific appropriations or transfers to exceed the March 30, 2014, allocation amounts are approved by the Legislature. If such specific appropriations or transfers are made, the commission shall develop procedures to allocate the additional funding to projects approved as of March 30, 2014. Allocations shall not exceed funds appropriated for such purpose. Any of such funds remaining after all such project costs have been completely funded shall be transferred to the Water Sustainability Fund by the State Treasurer. Prior to March 30, 2014, the Nebraska Resources Development Fund may be allocated in the form of grants or loans or for acquiring state interests in water and related land resources programs and projects undertaken within the state. The allocation of funds to a program or project in one form shall not of itself preclude additional allocations in the same or any other form to the same program or project. Funds may also be allocated to assist natural resources districts in the preparation of management plans as provided in section 46-709. Funds so allocated shall not be subject to sections 2-1589 to 2-1595.

(2) No project, including all related phases, segments, parts, or divisions, shall receive more than ten million dollars from the fund. On July 1 of each year after 1993, the director shall adjust the project cost and payment limitation of this subsection by an amount equal to the average percentage change in a readily available construction cost index for the prior three years.

(3) Prior to September 1 of each even-numbered year, a biennial report shall be made to the Governor and the Clerk of the Legislature describing the work accomplished by the use of such development fund during the immediately preceding two-year period. The report submitted to the Clerk of the Legislature shall be submitted electronically. The report shall include a complete financial statement. Each member of the Legislature shall receive an electronic copy of such report upon making a request to the director.



2-1589 Fund; allocations, grants, loans; conditions.

(1) The commission shall adopt and promulgate rules and regulations governing the administration of the Nebraska Resources Development Fund. The commission may make an allocation from the fund as a grant to an agency or political subdivision if the commission determines that such an allocation will not be reimbursed from revenue or receipts and when the program or project appears to be of general public benefit, thereby making reimbursement of such money from local tax funds inappropriate or impossible, or when the funds are intended for a state or local contribution to a program or project requiring such contribution to meet the requirements for a matching federal grant.

(2) The commission may make an allocation from the fund as a loan to an agency or political subdivision for any program or project or any part thereof consistent with the purposes of the fund which will directly generate revenue or receipts, which can be anticipated to culminate in a program or project which will generate revenue or receipts, or which would not generate revenue or receipts but would be of general public benefit to the applicant making repayment from local tax funds appropriate.

The adoption and implementation of a general benefit project by a natural resources district is an exercise of a power which is legislative in nature, and the requirements of due process that apply to judicial or quasi-judicial proceedings are not applicable. Fisher & Trouble Creek v. Lower Platte No. Nat. Resources Dist., 212 Neb. 196, 322 N.W.2d 403 (1982).



2-1590 Department; commission; fund; powers.

In order to develop Nebraska's land and water resources, the department, with the approval of the commission, may acquire interests in water and related land resources projects in the name of the state utilizing the Nebraska Resources Development Fund. Such use of the fund shall be made when the public benefits obtained from the project or a part thereof are statewide in nature and when associated costs are determined to be more appropriately financed by other than a local organization. Such use of the fund may be made upon the determination by the department and the commission that such acquisition is appropriate under sections 2-1586 to 2-1595 and may be initiated upon a request filed in accordance with section 2-1593 or by the department itself without such a request. The department, with the approval of the commission, may also acquire interests in water resource projects in the name of the state to meet future demands for usable water. Such resource projects may include, but not be limited to, the construction of dams and reservoirs to provide surplus water storage capacity for municipal and industrial water demands and for other projects to assure an adequate quantity of usable water. In furtherance of these goals the department may contract with the federal government or any of its agencies or departments for the inclusion of additional water supply storage space behind existing or proposed structures.



2-1591 Repealed. Laws 1984, LB 1106, § 73.



2-1592 Grant or loan; application; deadline; procedure.

(1) Any organization qualified to apply for and receive funds from the Nebraska Resources Development Fund may file an application with the department for a grant or loan from such fund. Applications for grants to the department itself shall be filed by the department. Each application shall be filed in such manner and form and be accompanied by such information as may be prescribed by the director and the commission. No applications may be made to receive funds by grant or loan from the Nebraska Resources Development Fund after March 30, 2014.

(2) Any such application shall:

(a) Describe the nature and purpose of the proposed program or project;

(b) Set forth or be accompanied by a plan for development of the proposed program or project, together with engineering, economic, and financial feasibility data and information, and such estimated costs of construction or implementation as may be required by the director and the commission;

(c) State whether money other than that for which the application is made will be used to help in meeting program or project costs and whether such money is available or has been sought for this purpose;

(d) When appropriate, state that the applicant holds or can acquire title to all lands or has the necessary easements and rights-of-way for the project and related lands and has or may acquire all water rights necessary for the proposed project;

(e) Show that the applicant possesses all necessary authority to undertake or participate in the proposed program or project; and

(f) Demonstrate the probable environmental and ecological consequences that may result from such proposed program or project.

(3) Upon receipt of an application, the director shall evaluate and investigate all aspects of the proposed program or project and the proposed schedule for development and completion of such program or project, determine the eligibility of the program or project for funding, and make appropriate recommendations to the commission pursuant to sections 2-1586 to 2-1595. As a part of his or her investigation, the director shall consider whether the plan for development of the program or project is satisfactory. If the director determines that the plan is unsatisfactory or that the application does not contain adequate information upon which to make determinations, the director shall return the application to the applicant and may make such recommendations to the applicant as are considered necessary to make the plan or the application satisfactory.

(4) Requests for utilization of the Nebraska Resources Development Fund for state participation in any water and related land-water resources projects through acquisition of a state interest therein shall also be filed with the department for the director's evaluation, investigation, and recommendations. Such requests shall be filed in the manner and form and be accompanied by such information as shall be prescribed by the department and the commission.



2-1593 Program or project; funding; review; approve or reject; procedure.

Each program or project for which funding is requested, whether such request has as its origin an application or the action of the department itself, shall be reviewed as provided in sections 2-1586 to 2-1595 by the director prior to the approval of any allocation for such program or project by the commission. The director shall within a reasonable time, not to exceed six months, after receipt of such request report to the commission the results of his or her review and shall recommend approval or rejection of funding for the program or project. The director shall indicate what form of allocation he or she deems to be appropriate. In the case of an approved application recommended for a loan, the commission shall indicate the appropriate repayment period and the rate of interest. The commission shall act in accordance with such recommendations unless action to the contrary is approved by each commission member eligible to vote on the specific recommendation under consideration. No member of the commission shall be eligible to participate in the action of the commission concerning an application for funding to any entity in which such commission member has any interest. The director may be delegated additional responsibilities consistent with the purposes of sections 2-1586 to 2-1595. It shall be the sole responsibility of the commission to determine the priority in which funds are allocated for eligible programs and projects under sections 2-1586 to 2-1595.



2-1594 Program or project; costs or acquisition of interest; approval.

The director may recommend approval of and the commission may approve grants or loans for program or project costs or acquisition of interests in projects if after investigation and evaluation the director finds that:

(1) The plan does not conflict with any existing Nebraska state land plan;

(2) The proposed program or project is economically and financially feasible based upon standards adopted by the commission pursuant to sections 2-1586 to 2-1595;

(3) The plan for development of the proposed program or project is satisfactory;

(4) The plan of development minimizes any adverse impacts on the natural environment;

(5) The applicant is qualified, responsible, and legally capable of carrying out the program or project;

(6) In the case of a loan, the borrower has demonstrated the ability to repay the loan and there is assurance of adequate operation, maintenance, and replacement during the repayment life of the project;

(7) The plan considers other plans and programs of the state in accordance with section 84-135 and resources development plans of the political subdivisions of the state; and

(8) The money required from the Nebraska Resources Development Fund is available.

The director and staff of the department shall carry out their powers and duties under sections 2-1586 to 2-1595 independently of and without prejudice to their powers and duties under other provisions of law.



2-1595 Application for a grant, loan, or acquisition; agreement; provisions; successor in interest; lien; filing; foreclosure.

(1) If after review of the recommendation by the director the commission determines that an application for a grant, loan, acquisition of an interest, or combination thereof pursuant to sections 2-1586 to 2-1595 is satisfactory and qualified to be approved, before the final approval of such application may be given and the funds allocated, the department shall enter into an agreement in the name of the state with the applicant agency or organization and with any other organizations it deems to be involved in the program or project to which funds shall be applied. The department shall also enter into such agreements as are appropriate before allocation of any funds for the acquisition of interest in any qualified project when such acquisition is initiated by the department itself pursuant to section 2-1590. All agreements entered into pursuant to this section shall include, but not be limited to, a specification of the amount of funds involved, whether the funds are considered as a grant, loan, or for the acquisition of an interest in the name of the state, and, if a combination of these is involved, the amount of funds allocated to each category, the specific purpose for which the allocation is made, the terms of administration of the allocated funds, and any penalties to be imposed upon the applicant organization should it fail to apply or repay the funds in accordance with the agreement.

(2) If the allocation to be approved is a loan, the department and the applicant or applicants shall include in the agreement provisions for repayment to the Nebraska Resources Development Fund of money loaned together with any interest at reasonable rates as established by the commission. The agreement shall further provide that repayment of the loan together with any interest thereon shall commence no later than one full year after construction of the project is completed and that repayment shall be completed within the time period specified by the commission. The repayment period shall not exceed fifty years, except that the commission may extend the time for making repayment in the event of extreme emergency or hardship. Such agreement shall also provide for such assurances of and security for repayment of the loan as shall be considered necessary by the department.

(3) With the express approval of the commission, an applicant may convey its interest in a project to a successor. The department shall contract with the qualified successor in interest of the original obligor for repayment of the loan together with any interest thereon and for succession to its rights and obligations in any contract with the department.

(4) The state shall have a lien upon a project constructed, improved, or renovated with money from the fund for the amount of the loan together with any interest thereon. This lien shall attach to all project facilities, equipment, easements, real property, and property of any kind or nature in which the loan recipient has an interest and which is associated with the project. The department shall file a statement of the lien, its amount, terms, and a description of the project with the county register of deeds of each county in which the project or any part thereof is located. The county register of deeds shall record the lien and it shall be indexed as other liens are required by law to be indexed. The lien shall be valid until paid in full or otherwise discharged. The lien shall be foreclosed in accordance with applicable state law governing foreclosure of mortgages and liens. Any lien provided for by this section may be subordinate to that which secures federal assistance or other secured assistance received on the same project.



2-1596 Legislative intent.

The Legislature finds that an accelerated completion of modern soil surveys will be an asset to the State of Nebraska and good for the general welfare of the citizens of the state. The Legislature further finds that the completion of modern soil surveys can be most appropriately accomplished by accelerating, in a manner deemed appropriate by the department, state financial input into the combined state and federal effort currently being conducted cooperatively by the Natural Resources Conservation Service of the United States Department of Agriculture and the Conservation and Survey Division of the University of Nebraska. It is therefor the intent of this Legislature to embark upon an accelerated program for the completion of Nebraska's modern soil surveys and to recommend that the State of Nebraska and the Legislature appropriate the funds necessary to carry out this accelerated program during the years required for its completion.



2-1597 Nebraska Soil Survey Fund; created; purposes; administration.

The Nebraska Soil Survey Fund is created. The State Treasurer shall credit to such fund for the uses and purposes of sections 2-1596 to 2-1598 such money as is specifically appropriated, and such funds, fees, donations, gifts, services, devises, or bequests of real or personal property received by the department from any source, federal, state, public or private, to be used by the department for the purposes of accelerating the completion of modern soil surveys. The department shall allocate money from the fund for the purposes of sections 2-1596 to 2-1598. The Director of Administrative Services, upon receipt of proper vouchers approved by the department, shall issue warrants on such fund, and the State Treasurer shall countersign and pay from, but not in excess of, the amounts to the credit of such fund.



2-1598 Nebraska Soil Survey Fund; how expended.

The Nebraska Soil Survey Fund shall be expended by contractual agreement with the Conservation and Survey Division of the University of Nebraska for the purposes of accelerating the program of modern soil survey throughout the state in such manner as the department deems proper and necessary.



2-1599 Statement of purpose.

In order to provide for the effective conservation and management of Nebraska's water resources, the Legislature hereby endorses the concept of a state water planning and review process. The purpose of this planning process shall be to coordinate and direct the planning efforts of the state agencies and university divisions with responsibilities and interest in the water resources field. This interagency planning process shall be designed to: (1) Provide the Legislature and the citizens of Nebraska with information and alternative methods of addressing important water policy issues and areawide or statewide water resources problems; (2) provide coordinated interagency reviews of proposed local, state, and federal water resources programs and projects; (3) develop and maintain the data, information, and analysis capabilities necessary to provide state agencies and other water interests with a support base for water planning and management activities; (4) provide the state with the capacity to plan and design water resources projects; and (5) conduct any other planning activities necessary to protect and promote the interests of the state and its citizens in the water resources of Nebraska.



2-15,100 Water planning and review; how conducted; assistance.

The state water planning and review process shall be conducted under the guidance and general supervision of the director. The director shall be assisted in the state water planning and review process by the Game and Parks Commission, the Department of Agriculture, the Governor's Policy Research Office, the Department of Health and Human Services, the Department of Environmental Quality, the Water Center of the University of Nebraska, and the Conservation and Survey Division of the University of Nebraska. In addition, the director may obtain assistance from any private individual, organization, political subdivision, or agency of the state or federal government.



2-15,101 Appropriations; procedure.

Appropriations may be made to the department for all or part of the costs incurred by agencies other than the department in conducting the state water planning and review process. The state budget administrator shall create a separate budget program within each agency that is to receive a portion of such appropriations. To properly account for such funds, recipients shall submit to the department, in the form prescribed by the department, documentation of all costs incurred in rendering services determined by the department to be eligible for reimbursement.



2-15,102 Repealed. Laws 1985, LB 102, § 22.



2-15,103 Commission; duties.

The commission shall provide the director and the Legislature upon request with the opinion of the general public and various water interests in the state. It is the intent of the Legislature that the commission consider the different opinions of the individual members but, as a body, it shall provide the director with input and comments on state water planning and review process activities as they relate to the overall use of Nebraska's water resources. The functions of the commission shall include providing upon request advice and assistance in the planning process by: (1) Identifying legislative and administrative policy issues; (2) developing and reviewing alternative solutions for legislative and administrative policy problems, including impact assessment; (3) recommending the types of problems needing analysis and where such problems are located or likely to be located; (4) disseminating information and materials generated by the planning process to the public; (5) determining the conditions under which and the methods by which additional public input is to be obtained; and (6) reviewing and commenting on reports produced through the planning process.



2-15,104 Repealed. Laws 2000, LB 900, § 256.



2-15,105 Public hearings; materials; made available to public.

It is the intent of the Legislature that the public have maximum input into the formulation of state water policy. The director shall conduct one or more public hearings prior to the completion of any recommendations to the Legislature on methods of addressing water policy issues. All materials produced as part of the state water planning and review process shall be available to interested persons and groups upon request. The department or other agency providing such material may make a charge therefor which does not exceed the actual cost of providing the same.



2-15,106 Annual report; contents.

On or before September 15 for each odd-numbered year and on or before the date provided in subsection (1) of section 81-132 for each even-numbered year, the director shall submit an annual report and plan of work for the state water planning and review process to the Legislature and Governor. The report submitted to the Legislature shall be submitted electronically. The report shall include a listing of expenditures for the past fiscal year, a summary and analysis of work completed in the past fiscal year, funding requirements for the next fiscal year, and a projection and analysis of work to be completed and estimated funding requirements for such work for the next succeeding four years. The explanation of future funding requirements shall include an explanation of the proposed use of such funds and the anticipated results of the expenditure of such funds. The report shall, to the extent possible, identify such information as it affects each agency or other recipient of program funds. The explanation of future funding requirements shall be in a form suitable for providing an explanation of that portion of the budget request pertaining to the state water planning and review process.



2-15,107 Repealed. Laws 1991, LB 772, § 8.



2-15,108 Repealed. Laws 1991, LB 772, § 8.



2-15,109 Repealed. Laws 1991, LB 772, § 8.



2-15,110 Repealed. Laws 1991, LB 772, § 8.



2-15,111 Repealed. Laws 1991, LB 772, § 8.



2-15,112 Repealed. Laws 1991, LB 772, § 8.



2-15,113 Repealed. Laws 1991, LB 772, § 8.



2-15,114 Repealed. Laws 1991, LB 772, § 8.



2-15,115 Repealed. Laws 1991, LB 772, § 8.



2-15,116 Repealed. Laws 1991, LB 772, § 8.



2-15,117 Repealed. Laws 1991, LB 772, § 8.



2-15,118 Repealed. Laws 1989, LB 710, § 2.



2-15,119 Repealed. Laws 1989, LB 710, § 2.



2-15,120 Repealed. Laws 1989, LB 710, § 2.



2-15,121 Repealed. Laws 2000, LB 900, § 256.



2-15,122 Natural Resources Water Quality Fund; created; use; investment.

There is hereby created the Natural Resources Water Quality Fund. The State Treasurer shall credit to the fund for the uses and purposes of section 2-15,123 such money as is specifically appropriated, such funds, fees, donations, gifts, services, or devises or bequests of real or personal property received by the department from any source, federal, state, public, or private, to be used by the department for the purpose of funding programs listed in subsection (2) of section 2-15,123, and such money credited under sections 2-2634, 2-2638, and 2-2641. The department shall allocate money from the fund pursuant to section 2-15,123. The fund shall be exempt from provisions relating to lapsing of appropriations, and the unexpended and unencumbered balance existing in the fund on June 30 each year shall be reappropriated, except that transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Natural Resources Water Quality Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-15,123 Natural Resources Water Quality Fund; allocation; programs; rules and regulations.

(1) The Natural Resources Water Quality Fund shall be allocated by contractual agreement with natural resources districts for the purpose of funding programs listed in subsection (2) of this section. A natural resources district receiving an allocation shall provide a one hundred fifty percent match of district funds. The initial allocations each fiscal year shall be made by the department, based on needs of individual natural resources districts relative to needs of other districts, to districts which have qualifying programs. The director shall have sole discretion to decide whether a district's program qualifies for funding pursuant to this section. The unused allocations may be reallocated to another district if the director determines that one or more districts cannot reasonably be expected to use their full allocation for that fiscal year. The commission shall adopt and promulgate rules and regulations to administer the Natural Resources Water Quality Fund.

(2) The fund shall be allocated to natural resources districts for programs related to water quality, including, but not limited to:

(a) Natural resources districts' water quality programs;

(b) Natural resources districts' illegal water wells decommissioning programs;

(c) Inspections by natural resources districts conducted pursuant to the Nebraska Chemigation Act;

(d) Source water protection programs undertaken by natural resources districts;

(e) Purchases of special equipment required by natural resources districts in management areas and control areas formed pursuant to the Nebraska Ground Water Management and Protection Act; and

(f) Application of soil and water conservation practices.



2-1601 Agricultural extension work authorized.

In order to aid in diffusing among the people of Nebraska useful and practical information on subjects relating to agriculture, home economics, and rural life and to encourage the application of the same, there may be inaugurated, in each of the several counties of the State of Nebraska, extension work which shall be carried on in cooperation with the University of Nebraska Institute of Agriculture and Natural Resources and the United States Department of Agriculture as provided in the Act of Congress of May 8, 1914.



2-1602 Extension work; scope.

Cooperative extension work shall consist of the giving of practical demonstrations in agriculture and home economics and imparting information on such subjects through field and home demonstrations, 4-H clubs, public meetings, publications, and otherwise. The work shall be carried on in each county under the direction of the executive board of the extension organization in the county in such manner as may be mutually agreed upon by the executive board of such county provided for in section 2-1603 and the Regents of the University of Nebraska Institute of Agriculture and Natural Resources, through their duly appointed extension representatives.



2-1603 County extension society; formation; petition for appropriation.

For the purpose of carrying out the provisions of sections 2-1601 to 2-1608, there may be created in each county or combination of counties within the State of Nebraska an organization to be created in the following manner: Whenever a number of farm operators of a county or counties effect an organization for doing extension work in agriculture and home economics, adopt a constitution and bylaws as are not inconsistent with the Cooperative Extension Service of the University of Nebraska, and are recognized by the extension service as the official body within the county or counties for carrying on extension work in agriculture and home economics within the county or counties, such organization may make such regulations and bylaws for its government and the carrying on of its work as are not inconsistent with the provisions of such sections, except that for the purposes of such sections only one such organization shall be recognized in any one county or counties so affiliated. Any farm operator or spouse of a farm operator who is a legal voter in the county may at any time petition the county board to appropriate a sum of money from the general fund of the county, as provided by section 2-1604, for the purpose of employing and maintaining a county agricultural agent and for carrying out generally the purposes as expressed in sections 2-1601 and 2-1602. It shall be understood that for each family operating a farm, there shall be only one person whose name shall be counted in judging the sufficiency of such petition. When any farm operator or spouse of a farm operator has so petitioned the county board, both spouses shall be deemed members of the county extension organization provided for in sections 2-1601 to 2-1603 and shall be entitled to all voting and participating rights thereto.



2-1604 County extension work; funds to aid; referendum; amount.

If on or before September 1 of any even-numbered year a petition is filed with the county clerk containing the names of twenty percent or more of the farm operators of any county, as determined by the last available federal census, asking the submission to the voters of the question of whether county funds should be appropriated for the continuance or support of county agricultural extension work in the county on January 1 after the filing of the petition, the clerk of the county shall place upon the ballot at the election following the filing of the petition the question, Shall an appropriation be made annually from the general fund of the county for the support of agricultural extension work? Yes ... No ...

If a majority of the votes cast on this question are opposed to such appropriation, the county board shall deny the appropriation. If a majority of the votes cast on this question are in favor of the appropriation, the county board may annually set aside in the general fund of the county an amount equal to the county extension budget established under section 2-1606 or 2-1607. Such amount shall not exceed thirty thousand dollars or an amount equal to a levy of two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such county, whichever is the greater. As claims are approved by the board of directors or by a joint board established pursuant to section 2-1607 and filed with the county clerk, the county board may order warrants to be drawn upon the general fund of the county in payment of such claims. In counties where extension work is being conducted in accordance with sections 2-1110 to 2-1117, C.S.Supp., 1937, which sections have been repealed, the county board may continue to appropriate funds for the continuance of extension work until such support is denied by vote as provided for in this section. If any county has an organization recognized as the sponsoring organization for extension work by the director of extension service within a county not then receiving a county appropriation and can show on August 1 of any odd-numbered year that it has a membership of not less than twenty-five percent of the farm operators of the county included within the organization as petitioners and members, the county board of commissioners or supervisors may appropriate funds for extension work within that county for one year and the county clerk shall submit the question of continued support at the next general election.

After favorable vote by county for agricultural extension service, the county board shall annually set aside in county general fund the amount equal to county extension service budget. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).

Under prior act, where a petition of fifty-one percent or more of the qualified voters was filed requesting discontinuance of appropriation for extension work, the county board was required to discontinue such appropriation. Thurston County Farm Bureau v. Thurston County, 136 Neb. 575, 287 N.W. 180 (1939).



2-1605 Farm operator, defined; determination of number.

In sections 2-1601 to 2-1608 the term farm operator shall mean any person who actually manages, and either by his or her own or other's labor, operates a tract of agricultural land of not less than three acres, and whose name appears on the tax rolls of the county as owning property or equipment such as might be used in operating such tract of agricultural land. The number of farmers in a county shall be determined by the report of the last federal census.



2-1606 County extension society; annual report; budget.

The president and secretary of the organization shall on or before January 1 of each year file with the county clerk (1) a report of their work during the preceding year; (2) a sworn itemized statement of expenditures under sections 2-1601 to 2-1608 during the preceding year; and (3) a budget or estimate of the funds necessary for the carrying on of such work in the county during the ensuing year.

The president and secretary of the county extension service submit proposed budget to county board. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).



2-1607 County extension work; counties may join; joint board; duties.

(1) Whenever two or more counties which have complied with the provisions of sections 2-1601 to 2-1608 desire to unite for the purpose of continuance, support, and management of extension work, they may do so. The participating county organizations shall form a joint board to direct combined extension work in the participating counties and annually select a president and a secretary. The joint board shall each year establish a combined annual budget for such extension work, and each participating county shall pay its proportionate share of expenses under each combined annual budget as such share of expenses shall be determined by the joint board, except that the share of annual expenses to be paid by a participating county shall not exceed the maximum annual extension budget authorized for it under section 2-1604. The participating counties shall be recognized as but one organization for state and federal aid.

(2) The president and secretary of the joint board shall on or before January 1 of each year file with the county clerk of each participating county (a) a report of the combined extension work of the participating counties for the preceding year, (b) a sworn statement of itemized expenditures under sections 2-1601 to 2-1608 during the preceding year, and (c) the extension budget for each participating county which shall be the amount to be set aside in the general fund of each participating county to pay its proportionate share of the expenses of the combined extension work during the ensuing year.



2-1608 Joint county extension organizations; employees; retirement system; organizations; duties.

Whenever two or more county extension organizations have united as provided in section 2-1607 for the purpose of support and management of extension work, county extension employees jointly employed by the participating extension organizations shall be considered persons employed by a county for the purpose of subdivision (10) of section 23-2301 and shall participate in the Retirement System for Nebraska Counties under the County Employees Retirement Act. To accomplish such participation, the participating county extension organizations shall (1) pick up employee contributions as salary deductions on behalf of such county extension employees in the manner required for a county in section 23-2307 and (2) pay to the Public Employees Retirement Board or an entity designated by the board an amount in accordance with the provisions of section 23-2308. In all other respects the participation of such county extension employees in the retirement system shall be in accordance with the act.



2-1701 Repealed. Laws 1980, LB 633, § 10; Laws 1980, LB 741, § 1.



2-1801 Act, how cited.

Sections 2-1801 to 2-1811 may be cited as the Nebraska Potato Development Act.



2-1802 Division of Potato Development; established.

There is hereby established a Division of Potato Development in the Department of Agriculture. The Director of Agriculture shall appoint the division head and any assistants as may be necessary to carry out the provisions of the Nebraska Potato Development Act.



2-1803 Nebraska Potato Development Committee; membership; appointment; term; powers; expenses.

With the exception of the ex officio member, the Governor shall appoint an advisory committee to be known as the Nebraska Potato Development Committee. The committee shall be composed of three shippers and four growers from the industry and the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources who shall be an ex officio member. The Director of Agriculture shall be the chairperson. The committee shall adopt and provide rules and regulations for the conduct of the affairs of the Division of Potato Development and advise the director regarding the appointment of the division head and any assistants as may be appointed. The members of the committee shall serve without pay but shall receive actual and necessary expenses incurred while on official business as provided in sections 81-1174 to 81-1177. As the terms of office of such appointees expire, successors shall be appointed by the Governor for a period of two years and until their successors are appointed and qualified.



2-1804 Statement of policy; department; powers and duties.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by conserving, developing, and promoting the state's potato industry. The Department of Agriculture shall be the agency of the State of Nebraska for such purpose. In connection therewith and in furtherance thereof, such department shall have the power, among other things, to: (1) Adopt and devise a program of education to promote better practices and methods in the production, storage, grading, and transportation of potatoes grown within the state; (2) disseminate information to landowners and to producers and shippers of potatoes that will enable them to increase the yield and improve the quality of potatoes; (3) undertake, at such times and in such manner as the department shall determine, an active advertising campaign to acquaint the general public with the high quality and the desirability of the use of potatoes grown in the State of Nebraska; (4) encourage and foster research designed to determine new and better methods of improving the yield and quality of Nebraska potatoes and of converting potatoes to various commercial and industrial uses; (5) enter into such contracts as may be necessary in carrying out the purposes of the Nebraska Potato Development Act and the Nebraska Potato Inspection Act; (6) pay inspection and grading fees prescribed by the Nebraska Potato Inspection Act; and (7) conduct, in addition to the things enumerated, any other work for the improvement of Nebraska potatoes.



2-1805 Potato shipper; license required.

After sections 2-1801 to 2-1811 shall have been in effect thirty days, it shall be unlawful for any person to act as or conduct the business of a potato shipper without having obtained and being the holder of a license from the Department of Agriculture as hereinafter provided.



2-1806 Potato shipper; license; application; issuance; display; records; cancellation and annulment of license; grounds; violations; penalty.

Every person desiring to engage in business as a potato shipper shall file with the Department of Agriculture an application for a license in such form and detail as the department may prescribe. If it is found that there has been compliance with the provisions of sections 2-1801 to 2-1811 and the rules and regulations of the department issued in conformance therewith, a license shall forthwith be issued to the applicant. Every person who engages in business as a potato shipper without having a license shall be guilty of a Class IV misdemeanor. Each licensed potato shipper shall display conspicuously in his place of business the license granted to him. Should the licensed potato shipper change his place of business he shall immediately notify the department. Each licensed potato shipper shall keep such records with respect to shipments of potatoes by him as the department may by regulation require. Such records shall be preserved for a period of not less than two years and be, at all times during business hours, subject to inspection by authorized agents of the department. In the event that a licensed potato shipper shall violate any of the provisions of sections 2-1801 to 2-1811 or the regulations of the department issued in conformance therewith, the department may, upon due notice and after full hearing, cancel and annul his license.



2-1807 Potato shipper; annual statement; excise tax; amount; administrative fee; violations; penalty.

(1) Beginning July 1, 1997, every potato shipper shall render and have on file with the Department of Agriculture by the last day of July an annual statement under oath, on forms prescribed by the department, which shall set forth the number of pounds of potatoes grown in Nebraska which were sold or shipped by him or her during the preceding fiscal year beginning on July 1 and ending on June 30. For every potato shipper who was required to file an annual statement for calendar year 1996, a short period statement covering January 1, 1997, through June 30, 1997, shall be filed and the excise taxes paid by July 31, 1997, as required by this section. For every potato shipper who was required to file a quarterly statement for the period of January 1, 1997, through March 31, 1997, a final quarterly statement covering April 1, 1997, through June 30, 1997, shall be filed and the excise taxes paid by July 31, 1997, as required by this section. At the time the sworn statement is filed and in connection therewith, each such potato shipper shall pay and remit to the department an excise tax of not to exceed two cents per one hundred pounds upon the potatoes shown in such statement to have been sold, which tax is hereby levied and imposed. The tax shall be set in the manner prescribed in subsection (3) of this section. The department shall transmit to the State Treasurer all money, checks, drafts, or other mediums of exchange thus received. The department shall have authority to adjust all errors in making payment. Any such potato shipper who shall neglect or refuse to file such statement, or to pay the tax herein imposed, within the time prescribed, shall be guilty of a Class IV misdemeanor. No potatoes shall be subject to tax more than once under the Nebraska Potato Development Act.

(2) All excise taxes imposed by this section are delinquent on August 1 of the year due. The department shall impose an additional administrative fee of five percent per month of the excise taxes for each month or portion thereof such taxes are delinquent not to exceed one hundred percent of such taxes. The purpose of the additional administrative fee is to cover the administrative costs associated with collecting the excise taxes. All money collected as an additional administrative fee shall be remitted to the State Treasurer for credit to the Nebraska Potato Development Fund.

(3) The department shall, upon the recommendation of the committee, have the power to set the excise tax prescribed in subsection (1) of this section. The tax shall be one cent per one hundred pounds from July 19, 1980, until adjusted by the department. Adjusted rates shall be effective for periods of not less than one year. The applicable rate of the excise tax shall be prescribed in rules and regulations adopted by the department in the manner prescribed by law.



2-1808 Nebraska Potato Development Fund; creation; disbursement; investment.

The State Treasurer is hereby directed to establish and set up in the treasury of the State of Nebraska a fund to be known as the Nebraska Potato Development Fund, to which fund shall be credited, for the uses and purposes of the Nebraska Potato Development Act and its enforcement, all taxes and fees collected by the Department of Agriculture. After appropriation, the Director of Administrative Services, upon receipt of proper vouchers approved by the director of the department, shall issue his or her warrants on such funds and the State Treasurer shall pay the same out of the money credited to the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1809 Department; rules and regulations; duties; criminal actions.

The Department of Agriculture shall have authority to promulgate such rules and regulations as are necessary to promptly and effectively enforce the provisions of sections 2-1801 to 2-1811. The department may call upon the Attorney General of Nebraska for legal assistance. All criminal actions for the violation of any provisions of sections 2-1801 to 2-1811 shall be prosecuted by the Attorney General. It shall be the duty of the department to immediately report to the Attorney General any information coming into its possession concerning any violation of sections 2-1801 to 2-1811 or the failure or refusal of any person to comply therewith.



2-1810 Terms, defined.

As used in the Nebraska Potato Development Act:

(1) Person shall mean and include any natural person, firm, partnership, limited liability company, association, or corporation;

(2) Potato shipper shall mean and include any person engaged in the business of shipping potatoes who, in any calendar year, sells one hundred eighty thousand pounds of potatoes grown in Nebraska, including potato growers who sell one hundred eighty thousand pounds of potatoes not through licensed shippers and any person who utilizes for any purpose in any calendar year one hundred eighty thousand pounds of potatoes grown in Nebraska not purchased from licensed shippers;

(3) Potato grower shall mean the actual grower within the State of Nebraska of at least three acres of potatoes during the crop year; and

(4) Department shall mean the Department of Agriculture.



2-1811 Violation; penalty.

Any person violating any of the provisions of sections 2-1801 to 2-1811 shall be guilty of a Class II misdemeanor.



2-1812 Applicability of sections.

Section 2-1807 and subdivision (2) of section 2-1810 shall not apply to the shipping or utilizing of seed potatoes grown in Nebraska and planted in the state by the grower or shipper.



2-1813 Act, how cited.

Sections 2-1813 to 2-1825 may be cited as the Nebraska Potato Inspection Act.



2-1814 Terms, defined.

As used in sections 2-1813 to 2-1825, unless the context otherwise requires:

(1) Department shall mean the Department of Agriculture;

(2) Director shall mean the Director of Agriculture;

(3) Nebraska Potato Development Committee shall mean the advisory committee established by section 2-1803;

(4) Commercial potato growing area shall mean a geographic area in which potatoes are produced and offered for sale in commercial quantities;

(5) Commercial shipment shall mean any potatoes shipped in commerce or processed and destined for human consumption, and noncertified seed potatoes shipped out of the state;

(6) Commercial potato acreage shall mean a potato field of three acres or more; and

(7) Preceding crop year shall mean the last calendar year for which official acreage statistics have been compiled by the state-federal division of agricultural statistics.



2-1815 Seed potatoes; when exempt from act.

The provisions of sections 2-1813 to 2-1825 shall not include seed potatoes officially designated by law as Nebraska Certified.



2-1816 Inspection fee; estimate, how obtained; compulsory potato inspection; establishment; termination.

Any person, for the purpose of obtaining information relative to the cost of potato inspection and grading services for a designated area, may request in writing that an estimate be prepared by the director of the costs of such a service. The director may consult with the Nebraska Potato Development Committee to establish an estimated inspection fee based upon the inspector's salary, mileage and other travel expenses, cost of inspection certificates, and other necessary expenses to cover the inspection service and the administration thereof.

To establish compulsory inspection of commercial shipments of potatoes in a designated area, a petition, signed by potato growers representing fifty-one percent or more of the commercial potato acreage of the last preceding crop year, with an estimate of inspection costs attached, may be presented to the director requesting that all commercial shipments of potatoes originating in the designated area be officially inspected and graded by the department at the point of origin or at locations approved by the director. The director shall fix a time and place for hearing on the petition and shall publish notice thereof in a newspaper having general circulation in the area designated in the petition for three consecutive weeks. At the time and place established by such notice, the director or his or her designate shall hold a public hearing upon the petition at which time evidence will be taken in support of or in opposition to the petition. If the evidence reveals that potato growers representing fifty-one percent or more of the commercial potato acreage of the last preceding crop year are in favor of the compulsory program set forth in the petition request, the director shall enter an order establishing compulsory inspection of commercial shipments of potatoes in the area designated in the petition. A petition to terminate compulsory inspection, signed by potato growers representing fifty-one percent or more of the commercial potato acreage of the last preceding crop year, may be filed with the director at any time and such petition shall be set for public hearing in the manner aforesaid. If the director finds from the evidence submitted at such hearing to terminate inspection services that the petition to terminate represents fifty-one percent or more of the commercial potato acreage of the last preceding crop year, he or she shall enter an order declaring that compulsory potato inspection is terminated. In order to determine the commercial potato acreage of the last preceding crop year, the director shall use the tabulated crop acreage reports of the county assessors, compiled by the state-federal division of agricultural statistics.



2-1817 Petition; contents; prima facie evidence.

A petition filed pursuant to section 2-1816 shall be prima facie evidence that (1) it has been properly circulated, (2) the signatures thereon are genuine, (3) the signatures thereon reflect the correct representation of the number of acres specified, (4) the land described therein was devoted to potato production in the last preceding crop year, (5) such petition represents fifty-one percent or more of the commercial acreage in the area designated therein, and (6) each and every other allegation contained therein is true. Any fact contained therein may be rebutted at the hearing before the director.



2-1818 Potato inspection; director; powers.

The director is empowered to make all arrangements to implement the inspection service or terminate existing inspection service following entry of an order establishing or terminating such services and to this extent he is authorized to appoint persons or designate agents as may be necessary to carry out the duties of the department and to expend such funds as are necessary to accomplish the purposes of sections 2-1813 to 2-1825. The director may require that all persons assigned to inspection and grading duties possess a federal potato inspector's license.



2-1819 Director; rules and regulations; cooperate; agreements.

The director may promulgate rules and regulations necessary to carry out the provisions, purposes, and intent of sections 2-1813 to 2-1825; and is authorized to cooperate with the United States Department of Agriculture, the University of Nebraska Institute of Agriculture and Natural Resources, and other public or private agencies or groups and to enter into agreements with the same in carrying out the provisions of sections 2-1813 to 2-1825.



2-1820 Director; provide for inspection and grading services; expense.

The director may, upon written request of any potato grower, provide for inspection and grading services for commercial shipments of potatoes in areas where compulsory inspection and grading are not in force. In all such cases, the inspection and grading service shall be at the expense of the potato grower requesting the same and shall be determined in the manner prescribed in section 2-1816.



2-1821 Inspection; certificate; grades used.

An official certificate evidencing official inspection and designating the grade of potatoes inspected shall be issued by the appointed inspector or agent of the director to the person or persons for whom the inspection and grading service was completed. All inspections shall be made on the basis of the official grades established from time to time by the United States Department of Agriculture and such additional grades as may be duly adopted by the director; Provided, that when United States grades are used, they shall conform in all respects to the requirements and standards prescribed by the United States Department of Agriculture.



2-1822 Inspection; grade; appeal; procedure.

Any person having a direct financial interest, who is dissatisfied with the grade established by inspection under the Nebraska Potato Inspection Act, may appeal to the director in writing for reinspection. Such appeal shall be made within ten days after inspection and before shipment of the inspected potatoes. Upon receipt of such appeal, the director shall cause a reinspection to be completed to determine the grade in dispute, and upon completion of the reinspection, he or she shall make known his or her findings to all persons having a direct financial interest. All parties shall be bound by the findings following the reinspection. In the event that the reinspection does not determine a new or different grade, all costs of the reinspection shall be paid to the director by the person requesting reinspection. Any official inspection certificate issued as the result of a reinspection shall supersede the original official certificate. The findings may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



2-1823 Compulsory inspection and grading; special permits; application; issuance.

In any area designated for compulsory inspection and grading by order of the director pursuant to the provisions of sections 2-1813 to 2-1825, special permits may be issued authorizing shipment of uninspected potatoes when an official inspection cannot be made. Application to the director for special permits authorizing shipment must establish an emergency in which delay may cause substantial financial injury to the applicant.



2-1824 Department; official inspection and grade legend; adopt.

The department may adopt an official Nebraska inspection and grade legend, assign official inspection numbers to persons or establishments under inspection and require that such numbers be exclusive to them, and otherwise control the use of the official Nebraska legend. United States grade designations and authorized legends in connection therewith shall be used in accordance with the requirements of the United States Department of Agriculture.



2-1825 Violations; penalties.

(1) Any person, firm, corporation, limited liability company, association, or officer or member thereof who (a) destroys or alters any official certificate, (b) ships or attempts to ship any potatoes out of any designated area where compulsory inspection is maintained without first obtaining a special permit or without first complying with section 2-1816, or (c) violates any other provision of the Nebraska Potato Inspection Act or the rules and regulations promulgated thereunder for which no specific penalty is provided shall be guilty of a Class III misdemeanor.

(2) Any inspector or agent of the director who fails to remit to the department all fees collected in his or her official capacity shall be guilty of a Class III misdemeanor.

(3) Any person, firm, corporation, limited liability company, association, or officer or member thereof who forges or counterfeits any official inspection legend or official certificate adopted by the director for use under the Nebraska Potato Inspection Act or who, not being an inspector or appointed agent of the director, attaches any certificate of inspection whether or not forged or counterfeited to any commercial shipment of potatoes shall be guilty of a Class IV felony.



2-1826 Acts; how designated.

The Nebraska Potato Development Act and the Nebraska Potato Inspection Act shall become one act in two parts with the Nebraska Potato Development Act designated as Part I and the Nebraska Potato Inspection Act designated as Part II thereof and the Revisor of Statutes shall make appropriate changes in the statutes necessitated by such redesignation.



2-1901 Repealed. Laws 1967, c. 566, § 15.



2-1902 Repealed. Laws 1967, c. 566, § 15.



2-1903 Repealed. Laws 1967, c. 566, § 15.



2-1904 Repealed. Laws 1967, c. 566, § 15.



2-1905 Repealed. Laws 1967, c. 566, § 15.



2-1906 Repealed. Laws 1967, c. 566, § 15.



2-1907 Repealed. Laws 1967, c. 566, § 15.



2-1908 Repealed. Laws 1967, c. 566, § 15.



2-1909 Repealed. Laws 1967, c. 566, § 15.



2-1910 Repealed. Laws 1967, c. 566, § 15.



2-1911 Repealed. Laws 1967, c. 566, § 15.



2-1912 Repealed. Laws 1967, c. 566, § 15.



2-1913 Repealed. Laws 1967, c. 566, § 15.



2-2001 Formation; name; title.

Any agricultural association formed for the purpose of developing and improving some form of agriculture in this state which files with the Secretary of State a copy of its constitution and bylaws, shall be declared a corporation under the name and title designated in such constitution.



2-2002 Annual statement; contents; filing.

Each of such associations shall file with the Secretary of State prior to February 1 of each year an annual statement for the previous calendar year. The statement shall contain (1) a list of its members, (2) names and addresses of its officers, and (3) an itemization of its receipts and disbursements.



2-2003 Annual report; failure to file; effect.

Any association formed as provided by section 2-2001 failing to file the annual statement as provided in section 2-2002 shall cease to exist as such.



2-2004 Filing fee; waived.

No fee of any kind shall be required by the Secretary of State for any filings made under sections 2-2001 and 2-2002.



2-2101 Nebraska Rural Rehabilitation Corporation; dissolved; acceptance of federal law.

The State of Nebraska hereby accepts the provisions of Public Law 499, enacted by the Eighty-first Congress of the United States, and entitled An Act to provide for the liquidation of the trusts under the transfer agreements with the state rural rehabilitation corporations, and for other purposes. In connection with such acceptance, the State of Nebraska finds and declares that the Nebraska Rural Rehabilitation Corporation has been dissolved.



2-2102 Director of Agriculture; agent.

The State of Nebraska hereby designates the Director of Agriculture as the sole agent to represent the State of Nebraska in the administration of any funds made available under the provisions of the federal act specified in section 2-2101.



2-2103 Director; authority.

The Director of Agriculture, on behalf of the State of Nebraska, is authorized to enter into an agreement with the Secretary of Agriculture of the United States, upon such terms and conditions and for such periods of time as may be mutually agreeable, to accept, administer, expend, and use in the State of Nebraska all or any part of the trust assets or any other funds made available under the provisions of the federal act specified in section 2-2101.



2-2104 Director; powers; agreements authorized.

The Director of Agriculture, on behalf of the State of Nebraska, is specifically authorized to agree that:

(1) The State of Nebraska and the Director of Agriculture as its agent will abide by the determinations and apportionments of the Secretary of Agriculture of the United States provided for in the federal act specified in section 2-2101 and the payments made by the Secretary of Agriculture pursuant thereto;

(2) The returned assets of the Nebraska Rural Rehabilitation Corporation and the income therefrom will be used only for such of the rural rehabilitation purposes permissible under the charter of the Nebraska Rural Rehabilitation Corporation as may from time to time be agreed upon by the Director of Agriculture of Nebraska and the Secretary of Agriculture of the United States; and

(3) The Nebraska Rural Rehabilitation Corporation funds may be distributed to public colleges, universities, or vocational or technical schools exclusively owned and controlled by the State of Nebraska or a governmental subdivision thereof. The agreement may provide for the qualifications of recipients to be benefited by the funds and for the method of their selection, but nothing in this section shall be construed to limit the director from agreeing to any other reasonable provisions in such agreement. Administrative costs for the distribution of these funds shall not exceed five percent of the book value of the entire fund and the administrative costs may include clerical and administrative services.

The Director of Agriculture is further authorized and empowered, upon behalf of the State of Nebraska, to make such provisions as may be necessary to hold the United States and its Secretary of Agriculture free from liability by virtue of the transfer of the assets and income therefrom to him or her under sections 2-2101 to 2-2107.



2-2105 Director; agreements with federal government; execute.

The Director of Agriculture is further authorized to enter into an agreement or agreements with the Secretary of Agriculture of the United States to use the assets and funds received under sections 2-2101 to 2-2107 to carry out the provisions of the Bankhead-Jones Farm Tenant Act, enacted by the Congress of the United States, and in accordance with the applicable provisions thereof.



2-2106 Director; reports.

The Director of Agriculture shall make reports to the Secretary of Agriculture of the United States, in such form, and containing such information, as the secretary may from time to time reasonably require. The Secretary of Agriculture of the United States, upon request, shall be given access to the records upon which such information is based.



2-2107 Director; notice of acceptance.

The State of Nebraska shall transmit, through the Director of Agriculture, to the Secretary of Agriculture of the United States notice of acceptance of the provisions of the federal act specified in section 2-2101, and accompany such acceptance with a certified copy of sections 2-2101 to 2-2107.



2-2201 Repealed. Laws 1980, LB 633, § 10.



2-2202 Repealed. Laws 1980, LB 633, § 10.



2-2203 Repealed. Laws 1980, LB 633, § 10.



2-2204 Repealed. Laws 1980, LB 633, § 10.



2-2205 Repealed. Laws 1980, LB 633, § 10.



2-2301 Act, how cited.

Sections 2-2301 to 2-2321 shall be known and may be cited as the Nebraska Wheat Resources Act.



2-2302 Nebraska Wheat Development, Utilization, and Marketing Board; created; members.

There is hereby established the Nebraska Wheat Development, Utilization, and Marketing Board. Members shall be appointed by the Governor to the board pursuant to section 2-2305.



2-2303 Terms, defined.

For purposes of the Nebraska Wheat Resources Act, unless the context otherwise requires:

(1) Board means the Nebraska Wheat Development, Utilization, and Marketing Board;

(2) Commercial channels means the sale of wheat for any use when sold to any commercial buyer, dealer, processor, cooperative, or any person, public or private, who resells any wheat or product produced from wheat;

(3) First purchaser means any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property in or to wheat from a grower and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower when the actual or constructive possession of such wheat is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim;

(4) Grower means any landowner personally engaged in growing wheat, a tenant of the landowner personally engaged in growing wheat, and both the owner and the tenant jointly and includes a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and other business units, devices, and arrangements;

(5) Net market price means the sales price, or other value, per volumetric unit received by a producer for wheat after adjustment for any premium or discount;

(6) Net market value means the value found by multiplying the net market price by the appropriate quantity of the volumetric units or the minimum value in a production contract received by a producer for wheat after adjustments for any premium or discount. For wheat pledged as collateral for a loan issued under any Commodity Credit Corporation price support loan program, net market value means the principal amount of the loan; and

(7) Sale includes any pledge or mortgage of wheat after harvest to any person, public or private.



2-2304 Board; membership; qualifications; appointment; districts; enumerated.

(1) The board shall be composed of seven members who shall (a) be citizens of Nebraska, (b) be at least twenty-one years of age, (c) have been actually engaged in growing wheat in this state for a period of at least five years, and (d) derive a substantial portion of their income from growing wheat. The Director of Agriculture and the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources shall serve as nonvoting members of the board. With the exception of the nonvoting members, the Governor shall appoint the members to the board.

(2) The seven appointed members shall be appointed from the following districts:

(a) District 1: The counties of Sioux, Scotts Bluff, Dawes, Box Butte, Morrill, Sheridan, and Garden;

(b) District 2: The counties of Kimball, Banner, and Cheyenne;

(c) District 3: The counties of Perkins, Deuel, Keith, Arthur, McPherson, Logan, Grant, Hooker, Thomas, and Cherry;

(d) District 4: The counties of Lincoln, Chase, Dundy, Hayes, Hitchcock, and Frontier;

(e) District 5: The counties of Buffalo, Dawson, Phelps, Custer, Gosper, Kearney, Red Willow, Furnas, Harlan, and Franklin;

(f) District 6: The counties of Adams, Webster, Nuckolls, Thayer, Jefferson, Gage, Johnson, Nemaha, Pawnee, Richardson, Otoe, Cass, Lancaster, Seward, York, Hamilton, Hall, Sherman, Howard, Merrick, Nance, Polk, Butler, Saunders, Sarpy, Douglas, Washington, Dodge, Colfax, Platte, Burt, Cuming, Stanton, Madison, Boone, Valley, Greeley, Antelope, Pierce, Wayne, Thurston, Dakota, Dixon, Cedar, Knox, Wheeler, Garfield, Loup, Blaine, Brown, Rock, Holt, Boyd, Keya Paha, Clay, Fillmore, and Saline; and

(g) District 7: The at-large district.



2-2305 Board; transitional provisions; vacancy; how filled; term.

The member serving former district 1 will assume the role of serving new district 1 on February 28, 2002, and his or her term shall expire on June 30, 2004. The member serving former district 2 will assume the role of serving new district 2 on February 28, 2002, and his or her term shall expire on June 30, 2003. The term of the member serving district 3 shall expire on June 30, 2002. The term of the member serving district 4 shall expire on June 30, 2006. The term of the member serving district 5 shall expire on June 30, 2005. The member serving former district 6 will assume the role of serving new district 6 on February 28, 2002, and his or her term shall expire on June 30, 2004. The member serving former district 7 will assume the role of serving new district 7 on February 28, 2002, and his or her term shall expire on June 30, 2005. As the terms of office of the members serving on February 28, 2002, expire as provided in this section, their successors shall be appointed to serve for terms of five years and until their successors are appointed and qualified. Terms of office shall commence on July 1. A member appointed to fill a vacancy, occurring before the expiration of the term of a member separated from the board for any cause, shall be appointed for the remainder of the term of the member whose office has been so vacated in the same manner as his or her predecessor.



2-2306 Board; voting members; expenses.

All voting members of the board shall be entitled to actual and necessary expenses, as provided for in sections 81-1174 to 81-1177, while attending meetings of the board or while engaged in the performance of official responsibilities as determined by the board.



2-2307 Board; removal of member; grounds.

A member of the board shall be removable by the Governor for cause. He or she shall first be given a copy of written charges against him or her and also an opportunity to be heard publicly. In addition to all other causes, a member ceasing to (1) be a resident of the state, (2) live in the district from which he or she was appointed, or (3) be actually engaged in growing wheat in the state shall be deemed sufficient cause for removal from office.



2-2308 Board; chairperson; meetings; conduct of business.

At the first meeting of the board, it shall elect a chairperson from among its members. The board shall meet at least once every three months and at such other times as called by the chairperson or by any three members of the board. The majority of the members of the board shall constitute a quorum for transaction of business. The affirmative vote of the majority of all members of the board shall be necessary for the adoption of rules and regulations.



2-2309 Declaration of policy; board; powers and duties.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the wheat industry and the economy of the areas producing wheat. The Nebraska Wheat Development, Utilization, and Marketing Board shall be the agency of the State of Nebraska for such purpose. In connection with and in furtherance of such purpose, such board shall have the power to:

(1) Formulate the general policies and programs of the State of Nebraska respecting the discovery, promotion, and development of markets and industries for the utilization of wheat grown within the State of Nebraska;

(2) Adopt and devise a program of education and publicity;

(3) Cooperate with local, state, or national organizations, whether public or private, in carrying out the purposes of the Nebraska Wheat Resources Act and to enter into such contracts as may be necessary;

(4) Adopt and promulgate such rules and regulations as are necessary to promptly and effectively enforce the Nebraska Wheat Resources Act. The rules and regulations shall include provisions which prescribe the procedure for adjustment of the excise tax by the board pursuant to section 2-2311;

(5) Conduct, in addition to the things enumerated, any other program for the development, utilization, and marketing of wheat grown in the State of Nebraska. Such programs may include a program to make grants and enter into contracts for research, accumulation of data, and construction of ethanol production facilities;

(6) Make refunds for overpayments of the excise tax according to rules and regulations adopted and promulgated by the board; and

(7) Employ personnel and contract for services which are necessary for the proper operation of the program.



2-2310 Board; administrative office.

The board may establish an administrative office in the State of Nebraska at such place as may be suitable for the furtherance of the Nebraska Wheat Resources Act. The board shall not purchase, construct, or otherwise obtain title to its own administrative office, but shall be limited to leasing state or commercial office space.



2-2311 Excise tax; amount; adjustment.

(1) Commencing July 1, 1990, the board may levy an excise tax of not to exceed one and one-half cents per bushel upon all wheat sold through commercial channels in the State of Nebraska. Commencing on October 1, 2012, there is hereby levied an excise tax of four-tenths percent of the net market value of wheat sold through commercial channels in the State of Nebraska. The tax shall be levied and imposed on the grower at the time of sale or delivery and shall be collected by the first purchaser. Under the Nebraska Wheat Resources Act, no wheat shall be subject to the tax more than once.

(2) After October 1, 2014, the board may, whenever it determines that the excise tax levied by this section is yielding more or less than is required to carry out the intent and purposes of the Nebraska Wheat Resources Act, reduce or increase such levy for such period as it deems justifiable, but not less than one year, and such levy shall not exceed five-tenths percent of the net market value. Any adjustment to the levy shall be by rule and regulation adopted and promulgated by the board in accordance with the Administrative Procedure Act.



2-2312 Excise tax; deduct from loan proceeds.

In the case of a pledge or mortgage of wheat as security for a loan under the federal price support program, the tax shall be deducted from the proceeds of such loan at the time the loan is made.



2-2313 Excise tax; stored wheat.

The tax provided for by section 2-2311 shall be deducted as provided by the Nebraska Wheat Resources Act, whether such wheat is stored in this or any other state.



2-2314 Excise tax; federal government; sale; exception.

The tax, herein levied and imposed by the provisions of section 2-2311, shall not apply to the sale of wheat to the federal government for ultimate use or consumption by the people of the United States, where the State of Nebraska is prohibited from imposing such tax by the Constitution of the United States and laws enacted pursuant thereto.



2-2315 Excise tax; purchaser; records; reports; forms; remittance.

(1) The purchaser, at the time of settlement therefor, shall deduct the wheat excise tax as provided in section 2-2311 and shall maintain the necessary record of the excise tax for each purchase of wheat on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the purchaser shall provide the following information: (a) Name and address of the grower and seller; (b) the date of the purchase; (c) the number of bushels of wheat sold; and (d) the amount of wheat excise tax collected on each purchase. Such records shall be open for inspection and audit by authorized representatives of the board during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the board by the last day of each January, April, July, and October on forms prescribed by the board, a statement of the number of bushels of wheat purchased in Nebraska. At the time the statement is filed, the purchaser shall pay and remit to the board the tax as provided for in section 2-2311.



2-2316 Repealed. Laws 1981, LB 545, § 52.



2-2316.01 Repealed. Laws 1981, LB 11, § 38.



2-2317 Nebraska Wheat Development, Utilization, and Marketing Fund; created; use; investment.

The Nebraska Wheat Development, Utilization, and Marketing Fund is created. All taxes collected by the board pursuant to the Nebraska Wheat Resources Act and any repayments relating to the fund, including license fees or royalties, shall be remitted to the State Treasurer for credit to the fund. The fund shall be used to carry out the act. The board shall at each regular meeting review and approve all expenditures made since its last regular meeting. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-2318 Board; restriction on authority; cooperate with University of Nebraska and other organizations.

The Nebraska Wheat Development, Utilization, and Marketing Board shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the Department of Agriculture, University of Nebraska Institute of Agriculture and Natural Resources, or other proper local, state, or national organizations, public or private, in carrying out the Nebraska Wheat Resources Act.



2-2319 Violations; penalty.

Any person violating the Nebraska Wheat Resources Act shall be guilty of a Class III misdemeanor.



2-2320 Repealed. Laws 1987, LB 1, § 16.



2-2321 Board; use of funds; restriction.

No funds collected by the board shall be expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation.



2-2401 Repealed. Laws 1996, LB 966, § 4.



2-2402 Repealed. Laws 1996, LB 966, § 4.



2-2403 Repealed. Laws 1996, LB 966, § 4.



2-2404 Repealed. Laws 1982, LB 542, § 8.



2-2405 Repealed. Laws 1996, LB 966, § 4.



2-2406 Repealed. Laws 1996, LB 966, § 4.



2-2407 Repealed. Laws 1996, LB 966, § 4.



2-2408 Repealed. Laws 1996, LB 966, § 4.



2-2408.01 Repealed. Laws 1996, LB 966, § 4.



2-2408.02 Repealed. Laws 1996, LB 966, § 4.



2-2409 Repealed. Laws 1996, LB 966, § 4.



2-2410 Repealed. Laws 1959, c. 9, § 24.



2-2411 Repealed. Laws 1959, c. 9, § 24.



2-2412 Repealed. Laws 1959, c. 9, § 24.



2-2413 Repealed. Laws 1959, c. 9, § 24.



2-2414 Repealed. Laws 1959, c. 9, § 24.



2-2415 Repealed. Laws 1959, c. 9, § 24.



2-2416 Repealed. Laws 1959, c. 9, § 24.



2-2417 Repealed. Laws 1959, c. 9, § 24.



2-2418 Repealed. Laws 1959, c. 9, § 24.



2-2419 Repealed. Laws 1959, c. 9, § 24.



2-2420 Repealed. Laws 1959, c. 9, § 24.



2-2421 Repealed. Laws 1959, c. 9, § 24.



2-2422 Repealed. Laws 1959, c. 9, § 24.



2-2423 Repealed. Laws 1959, c. 9, § 24.



2-2424 Repealed. Laws 1959, c. 9, § 24.



2-2425 Repealed. Laws 1959, c. 9, § 24.



2-2426 Repealed. Laws 1959, c. 9, § 24.



2-2427 Repealed. Laws 1959, c. 9, § 24.



2-2428 Repealed. Laws 1998, LB 1161, § 98.



2-2429 Repealed. Laws 1998, LB 1161, § 98.



2-2430 Repealed. Laws 1998, LB 1161, § 98.



2-2431 Repealed. Laws 1998, LB 1161, § 98.



2-2432 Repealed. Laws 1998, LB 1161, § 98.



2-2433 Repealed. Laws 1998, LB 1161, § 98.



2-2434 Repealed. Laws 1998, LB 1161, § 98.



2-2435 Repealed. Laws 1998, LB 1161, § 98.



2-2436 Repealed. Laws 1998, LB 1161, § 98.



2-2437 Repealed. Laws 1998, LB 1161, § 98.



2-2438 Repealed. Laws 1998, LB 1161, § 98.



2-2439 Repealed. Laws 1998, LB 1161, § 98.



2-2440 Repealed. Laws 1998, LB 1161, § 98.



2-2441 Repealed. Laws 1998, LB 1161, § 98.



2-2442 Repealed. Laws 1998, LB 1161, § 98.



2-2443 Repealed. Laws 1998, LB 1161, § 98.



2-2444 Repealed. Laws 1998, LB 1161, § 98.



2-2445 Repealed. Laws 1998, LB 1161, § 98.



2-2446 Repealed. Laws 1998, LB 1161, § 98.



2-2447 Repealed. Laws 1998, LB 1161, § 98.



2-2448 Repealed. Laws 1998, LB 1161, § 98.



2-2449 Repealed. Laws 1998, LB 1161, § 98.



2-2501 Transferred to section 81-1278.



2-2502 Transferred to section 81-1279.



2-2503 Repealed. Laws 1967, c. 11, § 8.



2-2504 Transferred to section 81-1280.



2-2504.01 Repealed. Laws 1987, LB 1, § 16.



2-2505 Repealed. Laws 1989, LB 10, § 5.



2-2506 Repealed. Laws 1989, LB 10, § 5.



2-2507 Repealed. Laws 1987, LB 1, § 16.



2-2508 Transferred to section 2-3816.



2-2509 Transferred to section 2-3817.



2-2510 Transferred to section 2-3818.



2-2511 Transferred to section 2-3819.



2-2512 Transferred to section 2-3820.



2-2513 Transferred to section 2-3821.



2-2514 Transferred to section 2-3822.



2-2515 Transferred to section 2-3823.



2-2516 Transferred to section 2-3815.



2-2601 Repealed. Laws 1993, LB 588, § 39.



2-2602 Repealed. Laws 1993, LB 588, § 39.



2-2603 Repealed. Laws 1993, LB 588, § 39.



2-2604 Repealed. Laws 1993, LB 588, § 39.



2-2605 Repealed. Laws 1993, LB 588, § 39.



2-2606 Repealed. Laws 1993, LB 588, § 39.



2-2607 Repealed. Laws 1993, LB 588, § 39.



2-2608 Repealed. Laws 1993, LB 588, § 39.



2-2609 Repealed. Laws 1993, LB 588, § 39.



2-2610 Repealed. Laws 1993, LB 588, § 39.



2-2611 Repealed. Laws 1993, LB 588, § 39.



2-2612 Repealed. Laws 1993, LB 588, § 39.



2-2613 Repealed. Laws 1993, LB 588, § 39.



2-2614 Repealed. Laws 1993, LB 588, § 39.



2-2615 Repealed. Laws 1978, LB 692, § 6.



2-2616 Repealed. Laws 1993, LB 588, § 39.



2-2617 Repealed. Laws 1993, LB 588, § 39.



2-2618 Repealed. Laws 1993, LB 588, § 39.



2-2619 Repealed. Laws 1993, LB 588, § 39.



2-2620 Repealed. Laws 1993, LB 588, § 39.



2-2621 Repealed. Laws 1993, LB 588, § 39.



2-2622 Act, how cited.

Sections 2-2622 to 2-2659 shall be known and may be cited as the Pesticide Act.



2-2623 Legislative intent.

The intent of the Pesticide Act is to regulate, in the public interest, the labeling, distribution, storage, transportation, use, application, and disposal of pesticides for the protection of human health and the environment. The Legislature hereby finds that pesticides are valuable to our state's agricultural production and to the protection of humans and the environment from insects, rodents, weeds, and other forms of life which may be pests but that it is essential to the public health and the welfare that pesticides be regulated to prevent adverse effects on humans and the environment. New pesticides are continually being discovered, synthesized, or developed which are valuable for the control of pests and for use as defoliants, desiccants, and plant regulators, but such pesticides may be ineffective, may cause injury to humans, or may cause unreasonably adverse effects on the environment if not properly used. Pesticides may injure humans or animals, either by direct poisoning or by gradual accumulation of pesticide residues in the tissues. Crops or other plants may also be injured by improper use of pesticides, and the drifting or washing of pesticides into streams or lakes may cause appreciable damage to aquatic life. A pesticide used for the purpose of exerting pesticidal action in a crop which is not itself injured by the pesticide may drift and injure other crops or nontarget organisms with which it comes in contact. The monitoring of pesticides in ground water and surface water is essential for human health and the environment. Therefor, it is deemed necessary to provide for regulation of pesticides.



2-2624 Terms, defined.

For purposes of the Pesticide Act:

(1) Active ingredient means:

(a) In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient that prevents, destroys, repels, or mitigates a pest;

(b) In the case of a plant regulator, an ingredient that, through physiological action, accelerates or retards the rate of growth or rate of maturation or otherwise alters the behavior of an ornamental or crop plant or a product of an ornamental or crop plant;

(c) In the case of a defoliant, an ingredient that causes leaves or foliage to drop from a plant; or

(d) In the case of a desiccant, an ingredient that artificially accelerates the drying of plant tissue;

(2) Administrator means the Administrator of the United States Environmental Protection Agency;

(3) Adulterated means:

(a) That the strength or purity of a pesticide falls below the professed standard of quality as expressed on the labeling under which a pesticide is sold;

(b) That any substance is substituted wholly or in part for the pesticide; or

(c) That any valuable constituent of the pesticide has been wholly or in part abstracted;

(4) Animal means a vertebrate or invertebrate species, including humans, other mammals, birds, fish, and shellfish;

(5) Antidote means a practical treatment used in preventing or lessening ill effects from poisoning, including first aid;

(6) Biological control agent means any living organism applied to or introduced into the environment that is intended to function as a pesticide against another organism;

(7) Bulk means any distribution of a pesticide in a refillable container designed and constructed to accommodate the return and refill of greater than fifty-five gallons of liquid measure or one hundred pounds of dry net weight of the product;

(8) Commercial applicator means any applicator required by the act to obtain a commercial applicator license;

(9) Dealer means any manufacturer, registrant, or distributor who is required to be licensed as such under section 2-2635;

(10) Defoliant means a substance or mixture of substances intended to cause the leaves or foliage to drop from a plant, with or without causing abscission;

(11) Department means the Department of Agriculture;

(12) Desiccant means a substance or mixture of substances intended to artificially accelerate the drying of plant tissue;

(13) Device means an instrument or contrivance, other than a firearm, that is used to trap, destroy, repel, or mitigate a pest or other form of plant or animal life, other than a human or a bacteria, virus, or other microorganism on or in living humans or other living animals. Device does not include equipment intended to be used for the application of pesticides when sold separately from a pesticide;

(14) Director means the Director of Agriculture or his or her designee;

(15) Distribute means to offer for sale, hold for sale, sell, barter, exchange, supply, deliver, offer to deliver, ship, hold for shipment, deliver for shipment, or release for shipment;

(16) Environment includes water, air, land, plants, humans, and other animals living in or on water, air, or land and interrelationships which exist among these;

(17) Federal act means the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq., and any regulations adopted and promulgated under it, as the act and regulations existed on January 1, 2013;

(18) Federal agency means the United States Environmental Protection Agency;

(19) Fungus means any non-chlorophyll-bearing thallophyte, including rust, smut, mildew, mold, yeast, and bacteria, but does not include non-chlorophyll-bearing thallophytes on or in living humans or other living animals or those on or in a processed food or beverage or pharmaceuticals;

(20) Inert ingredient means an ingredient that is not an active ingredient;

(21) Ingredient statement means a statement which contains the name and percentage of each active ingredient and the total percentage of all inert ingredients in the pesticide. If the pesticide contains arsenic in any form, a statement of the percentage of total water-soluble arsenic calculated as elementary arsenic shall be included;

(22) Insect means any of the numerous small invertebrate animals generally having a segmented body and for the most part belong to the class Insecta, comprising six-legged, usually winged forms such as beetles, bugs, bees, and flies. Insect includes allied classes of arthropods, the members of which are wingless and usually have more than six legs, such as spiders, mites, ticks, centipedes, and wood lice;

(23) Label means the written, printed, or graphic matter on or attached to a pesticide or device or any of its containers or wrappers;

(24) Labeling means all labels and any other written, printed, or graphic matter (a) accompanying the pesticide or device at any time or (b) to which reference is made on a label or in literature accompanying or referring to a pesticide or device, except accurate, nonmisleading references made to a current official publication of a federal or state institution or agency authorized by law to conduct research in the field of pesticides;

(25) License holder means any person licensed under the Pesticide Act;

(26) Licensed certified applicator means any person licensed and certified under the act as a commercial applicator, noncommercial applicator, or private applicator;

(27) Misbranded means that any pesticide meets one or more of the following criteria:

(a) Its labeling bears any statement, design, or graphic representation relative to the pesticide or to its ingredients which is false or misleading in any particular;

(b) It is contained in a package or other container or wrapping which does not conform to the standards established by the administrator pursuant to 7 U.S.C. 136w(c) of the federal act;

(c) It is an imitation of or distributed under the name of another pesticide;

(d) Its label does not bear the registration number assigned under 7 U.S.C. 136e of the federal act to each establishment in which it was produced;

(e) Any word, statement, or other information required by or under authority of the Pesticide Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(f) The labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and if complied with, together with any requirements imposed under 7 U.S.C. 136a(d) of the federal act, are adequate to protect health and the environment;

(g) The label does not contain a warning or caution statement which may be necessary and if complied with, together with any requirements imposed under the Pesticide Act or 7 U.S.C. 136a(d) of the federal act, is adequate to protect health and the environment;

(h) In the case of a pesticide not registered in accordance with sections 2-2628 and 2-2629 and intended for export, the label does not contain, in words prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, as to render it likely to be noted by the ordinary individual under customary conditions of purchase and use, the words Not Registered for Use in the United States of America;

(i) The label does not bear an ingredient statement on that part of the immediate container, and on the outside container or wrapper of the retail package, if any, through which the ingredient statement on the immediate container cannot be clearly read, which is presented or displayed under customary conditions of purchase, except that a pesticide is not misbranded under this subdivision if:

(i) The size or form of the immediate container or the outside container or wrapper of the retail package makes it impracticable to place the ingredient statement on the part which is presented or displayed under customary conditions of purchase; and

(ii) The ingredient statement appears prominently on another part of the immediate container or outside container or wrapper, permitted by the administrator;

(j) The labeling does not contain a statement of the use classification under which the product is registered;

(k) There is not affixed to its container, and to the outside container or wrapper of the retail package, if any, through which the required information on the immediate container cannot be clearly read, a label bearing:

(i) The name and address of the producer, registrant, or person for whom produced;

(ii) The name, brand, or trademark under which the pesticide is sold;

(iii) The net weight or measure of the content, except that the administrator may permit reasonable variations; and

(iv) When required by regulations of the administrator to effectuate the purposes of the federal act, the registration number assigned to the pesticide under such act and the use classification; or

(l) The pesticide contains any substance or substances in quantities highly toxic to humans, unless the label bears, in addition to any other matter required by the Pesticide Act:

(i) The skull and crossbones;

(ii) The word poison prominently in red on a background of distinctly contrasting color; and

(iii) A statement of a practical first-aid or other treatment in case of poisoning by the pesticide;

(28) Nematode means an invertebrate animal of the phylum Nemathelminthes and class Nematode, an unsegmented roundworm with an elongated, fusiform, or sac-like body covered with cuticle, inhabiting soil, water, plants, or plant parts;

(29) Noncommercial applicator means (a) any applicator who is not a commercial applicator and uses restricted-use pesticides only on property owned or controlled by his or her employer or for a federal entity or state agency or a political subdivision of the state or (b) any employee or other person acting on behalf of a political subdivision of the state who is not a commercial applicator who uses pesticides for outdoor vector control;

(30) Person means any individual, partnership, limited liability company, association, corporation, or organized group of persons, whether incorporated or not;

(31) Pest means:

(a) Any insect, snail, slug, rodent, bird, nematode, fungus, weed, or other form of terrestrial or aquatic plant or animal life, excluding humans; or

(b) Any virus, bacteria, or other microorganism, other than a virus, bacteria, or microorganism in or on living humans or other living animals, as defined by the department;

(32) Pesticide means a substance or mixture of substances intended to prevent, destroy, repel, or mitigate any pest or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, including any biological control agent. Pesticide does not include any article that is a new animal drug within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321(v), as the section existed on January 1, 2013, that has been determined by the Secretary of Health and Human Services to be a new animal drug by regulation establishing conditions of use for the article, or that is an animal feed within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321(w), as the section existed on January 1, 2013, bearing or containing a new animal drug;

(33) Pesticide management plan means a management plan for a specific, identified pesticide to implement a strategy to prevent, monitor, evaluate, and mitigate (a) any occurrence of the pesticide or pesticide breakdown products in ground water and surface water in the state or (b) any other unreasonable adverse effect of the pesticide on humans or the environment;

(34) Plant regulator means a substance or mixture of substances intended through physiological action to accelerate or retard the rate of growth or rate of maturation or otherwise to alter the behavior of an ornamental or crop plant or the product of an ornamental or crop plant but does not include a substance to the extent that it is intended as a plant nutrient, trace element, nutritional chemical, plant inoculant, or soil amendment;

(35) Pollute means to alter the physical, chemical, or biological quality of or to contaminate water in the state, which alteration or contamination renders the water harmful, detrimental, or injurious to humans, the environment, or the public health, safety, or welfare;

(36) Private applicator means an applicator who is not a commercial applicator or a noncommercial applicator and uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by him or her or his or her employer or, if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person;

(37) Property means any land or water area, including airspace, and any plant, animal, structure, building, contrivance, commodity, or machinery, whether fixed or mobile, appurtenant to or situated on a land or water area or airspace, including any vehicle used for transportation;

(38) Restricted-use pesticide means a pesticide classified as a restricted-use pesticide by the federal agency, a state-limited-use pesticide, or any pesticide for which an exemption under section 136p of the federal act has been granted;

(39) State management plan means a generic plan developed by the department to implement a strategy to prevent, monitor, evaluate, and mitigate any occurrence of pesticides in ground water and surface water in the state and any specific plans developed when an occurrence has been detected;

(40) State pesticide plan means the plan developed by the department to enter into a cooperative agreement with the federal agency to assume the responsibility for the primary enforcement of pesticide use and the training and licensing of certified applicators;

(41) State-limited-use pesticide means any pesticide included on a list of state-limited-use pesticides by the department pursuant to a pesticide management plan;

(42) Unreasonable adverse effect on humans or the environment means any unreasonable risk to humans or the environment taking into account the severity and longevity of adverse effects of use of the pesticide and also taking into account the economic, social, and environmental costs and benefits of the use of the pesticide. The costs and benefits of a public health pesticide shall also weigh any risks of the use of the pesticide against the health risks to be mitigated or controlled by the use of the pesticide;

(43) Vector means any organism capable of transmitting the causative agent of human disease or capable of producing human discomfort or injury, including mosquitoes, flies, fleas, cockroaches, ticks, mites, other insects, mice, and rats; and

(44) Weed means any plant that grows where not wanted.



2-2625 Local ordinances and resolutions; preemption; regulatory functions; contracts authorized.

Except as specifically provided in the Pesticide Act, the provisions of the act shall preempt ordinances and resolutions by political subdivisions that prohibit or regulate any matter relating to the registration, labeling, distribution, sale, handling, use, application, or disposal of pesticides. The department may contract with a city of the metropolitan or primary class it deems qualified to conduct, on a case-by-case basis, any regulatory functions authorized pursuant to the act relating to the disposal of pesticides except those functions relating to the issuance, suspension, or revocation of permits or any order of probation, suspension, immediate suspension, or revocation.



2-2626 Department; powers and duties.

The department shall have the following powers, functions, and duties:

(1) To administer, implement, and enforce the Pesticide Act and serve as the lead state agency for the regulation of pesticides. The department shall involve the natural resources districts and other state agencies, including the Department of Environmental Quality, the Department of Natural Resources, or the Department of Health and Human Services, in matters relating to water quality. Nothing in the act shall be interpreted in any way to affect the powers of any other state agency or of any natural resources district to regulate for ground water quality or surface water quality as otherwise provided by law;

(2) To be responsible for the development and implementation of a state management plan and pesticide management plans. The Department of Environmental Quality shall be responsible for the adoption of standards for pesticides in surface water and ground water, and the Department of Health and Human Services shall be responsible for the adoption of standards for pesticides in drinking water. These standards shall be established as action levels in the state management plan and pesticide management plans at which prevention and mitigation measures are implemented. Such action levels may be set at or below the maximum contaminant level set for any product as set by the federal agency under the federal Safe Drinking Water Act, 42 U.S.C. 300f et seq., as the act existed on January 1, 2013. The Department of Agriculture shall cooperate with and use existing expertise in other state agencies when developing the state management plan and pesticide management plans and shall not hire a hydrologist within the department for such purpose;

(3) After notice and public hearing, to adopt and promulgate rules and regulations providing lists of state-limited-use pesticides for the entire state or for a designated area within the state, subject to the following:

(a) A pesticide shall be included on a list of state-limited-use pesticides if:

(i) The Department of Agriculture determines that the pesticide, when used in accordance with its directions for use, warnings, and cautions and for uses for which it is registered, may without additional regulatory restrictions cause unreasonable adverse effects on humans or the environment, including injury to the applicator or other persons because of acute dermal or inhalation toxicity of the pesticides;

(ii) The water quality standards set by the Department of Environmental Quality or the Department of Health and Human Services pursuant to this section are exceeded; or

(iii) The Department of Agriculture determines that the pesticide requires additional restrictions to meet the requirements of the Pesticide Act, the federal act, or any plan adopted under the Pesticide Act or the federal act;

(b) The Department of Agriculture may regulate the time and conditions of use of a state-limited-use pesticide and may require that it be purchased or possessed only:

(i) With permission of the department;

(ii) Under direct supervision of the department or its designee in certain areas and under certain conditions;

(iii) In specified quantities and concentrations or at specified times; or

(iv) According to such other restrictions as the department may set by regulation;

(c) The Department of Agriculture may require a person authorized to distribute or use a state-limited-use pesticide to maintain records of the person's distribution or use and may require that the records be kept separate from other business records;

(d) The state management plan and pesticide management plans shall be coordinated with the Department of Agriculture and other state agency plans and with other state agencies and with natural resources districts;

(e) The state management plan and pesticide management plans may impose progressively more rigorous pesticide management practices as pesticides are detected in ground water or surface water at increasing fractions of the standards adopted by the Department of Environmental Quality or the Department of Health and Human Services; and

(f) A pesticide management plan may impose progressively more rigorous pesticide management practices to address any unreasonable adverse effect of pesticides on humans or the environment. When appropriate, a pesticide management plan may establish action levels for imposition of such progressively more rigorous management practices based upon measurable indicators of the adverse effect on humans or the environment;

(4) To adopt and promulgate such rules and regulations as are necessary for the enforcement and administration of the Pesticide Act. The regulations shall include, but not be limited to, regulations providing for:

(a) The collection of samples, examination of records, and reporting of information by persons subject to the act;

(b) The safe handling, transportation, storage, display, distribution, use, and disposal of pesticides and their containers;

(c) Labeling requirements of all pesticides required to be registered under provisions of the act, except that such regulations shall not impose any requirements for federally registered labels contrary to those required pursuant to the federal act;

(d) Classes of devices which shall be subject to the Pesticide Act;

(e) Reporting and record-keeping requirements for persons distributing or using pesticide products made available under 7 U.S.C. 136i-1 of the federal act and for persons required to keep records under the Pesticide Act;

(f) Methods to be used in the application of pesticides when the Department of Agriculture finds that such regulations are necessary to carry out the purpose and intent of the Pesticide Act. Such regulations may include methods to be used in the application of a restricted-use pesticide, may relate to the time, place, manner, methods, materials, amounts, and concentrations in connection with the use of the pesticide, may restrict or prohibit use of the pesticides in designated areas during specified periods of time, and may provide specific examples and technical interpretations of subdivision (4) of section 2-2646. The regulations shall encompass all reasonable factors which the department deems necessary to prevent damage or injury by drift or misapplication to (i) plants, including forage plants, or adjacent or nearby property, (ii) wildlife in the adjoining or nearby areas, (iii) fish and other aquatic life in waters in reasonable proximity to the area to be treated, (iv) surface water or ground water, and (v) humans, animals, or beneficial insects. In adopting and promulgating such regulations, the department shall give consideration to pertinent research findings and recommendations of other agencies of the state, the federal government, or other reliable sources. The department may, by regulation, require that notice of a proposed use of a pesticide be given to landowners whose property is adjacent to the property to be treated or in the immediate vicinity thereof if the department finds that such notice is necessary to carry out the purpose of the act;

(g) State-limited-use pesticides for the state or for designated areas in the state;

(h) Establishment of the amount of any fee or fine as directed by the act;

(i) Establishment of the components of any state management plan or pesticide management plan;

(j) Establishment of categories for licensed pesticide applicators in addition to those established in 40 C.F.R. 171, as the regulation existed on January 1, 2013; and

(k) Establishment of a process for the issuance of permits for emergency-use pesticides made available under 7 U.S.C. 136p of the federal act;

(5) To enter any public or private premises at any reasonable time to:

(a) Inspect and sample any equipment authorized or required to be inspected under the Pesticide Act or to inspect the premises on which the equipment is kept or stored;

(b) Inspect or sample any area exposed or reported to be exposed to a pesticide or where a pesticide use has occurred;

(c) Inspect and sample any area where a pesticide is disposed of or stored;

(d) Observe the use and application of and sample any pesticide;

(e) Inspect and copy any records relating to the distribution or use of any pesticide or the issuance of any license, permit, or registration under the act; or

(f) Inspect, examine, or take samples from any application equipment, building, or place owned, controlled, or operated by any person engaging in an activity regulated by the act if, from probable cause, it appears that the application equipment, building, or place contains a pesticide;

(6) To sample, inspect, make analysis of, and test any pesticide found within this state;

(7) To issue and enforce a written or printed order to stop the sale, removal, or use of a pesticide if the Department of Agriculture has reason to believe that the pesticide is in violation of any provision of the act. The department shall present the order to the owner or custodian of the pesticide. The person who receives the order shall not distribute, remove, or use the pesticide until the department determines that the pesticide is in compliance with the act. This subdivision shall not limit the right of the department to proceed as authorized by any other provision of the act;

(8)(a) To sue in the name of the director to enjoin any violation of the act. Venue for such action shall be in the county in which the alleged violation occurred, is occurring, or is threatening to occur; and

(b) To request the county attorney or the Attorney General to bring suit to enjoin a violation or threatened violation of the act;

(9) To impose or levy an administrative fine of not more than five thousand dollars for each violation on any person who has violated any provision, requirement, condition, limitation, or duty imposed by the act or rules and regulations adopted and promulgated pursuant to the act. A violation means each action which violates any separate or distinct provision, requirement, condition, limitation, or duty imposed by the act or rules and regulations adopted and promulgated pursuant to the act;

(10) To cause a violation warning letter to be served upon the alleged violator or violators pursuant to the act;

(11) To take reasonable measures to assess and collect all fees and fines prescribed by the act and the rules or regulations adopted under the act;

(12) To access, inspect, and copy all books, papers, records, bills of lading, invoices, and other information relating to the use, manufacture, repackaging, and distribution of pesticides necessary for the enforcement of the act;

(13) To seize, for use as evidence, without formal warrant if probable cause exists, any pesticide which is in violation of the act or is not approved by the Department of Agriculture or which is found to be used or distributed in the violation of the act or the rules and regulations adopted and promulgated under it;

(14) To declare as a pest any form of plant or animal life, other than humans and other than bacteria, viruses, and other microorganisms on or in living humans or other living animals, which is injurious to health or the environment;

(15) To adopt classifications of restricted-use pesticides as determined by the federal agency under the federal act. In addition to the restricted-use pesticides classified by the administrator, the Department of Agriculture may also determine state-limited-use pesticides for the state or for designated areas within the state as provided in subdivision (3) of this section;

(16) To receive grants-in-aid from any federal entity, and to enter into cooperative agreements with any federal entity, any agency of this state, any subdivision of this state, any agency of another state, any Indian tribe, or any private person for the purpose of obtaining consistency with or assistance in the implementation of the Pesticide Act. The Department of Agriculture may reimburse any such entity from the Pesticide Administrative Cash Fund for the work performed under the cooperative agreement. The department may delegate its administrative responsibilities under the act to cities of the metropolitan and primary classes if it reasonably believes that such cities can perform the responsibilities in a manner consistent with the act and the rules and regulations adopted and promulgated under it;

(17) To prepare and adopt such plans as are necessary to implement any requirements of the federal agency under the federal act;

(18) To request the assistance of the Attorney General or the county attorney in the county in which a violation of the Pesticide Act has occurred with the prosecution or enforcement of any violation of the act;

(19) To enter into a settlement agreement with any person regarding the disposition of any license, permit, registration, or administrative fine;

(20) To issue a cease and desist order pursuant to section 2-2649;

(21) To deny an application or cancel, suspend, or modify the registration of a pesticide pursuant to section 2-2632;

(22) To issue, cancel, suspend, modify, or place on probation any license or permit issued pursuant to the act; and

(23) To make such reports to the federal agency as are required under the federal act.



2-2627 Pesticide Administrative Cash Fund; created; use; investment.

The Pesticide Administrative Cash Fund is hereby created. The fund shall be used by the department to aid in defraying the expenses of administering the act. Any money in the Pesticide Administrative Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-2628 Registration required; when.

(1) Except as provided by subsection (2) or (3) of this section, no pesticide shall be distributed in this state or delivered for transportation or transported in intrastate commerce or between points within the state through a point outside the state unless it is registered with the department pursuant to section 2-2629. The manufacturer or other person whose name appears on the label of the pesticide shall register the pesticide.

(2) Registration shall not be required for the transportation of a pesticide from one plant or warehouse to another plant or warehouse operated by the same person if the pesticide is used solely at the second plant or warehouse as a constituent of a pesticide that is registered under such section.

(3) Registration shall not be required if the pesticide is distributed under the provisions of an experimental-use permit issued by the federal agency.



2-2629 Registration; application; contents; department; powers; confidentiality; agent for service of process.

(1) The application for registration of a pesticide shall include:

(a) The name and address of the applicant and the name and address of the person whose name shall appear on the pesticide label, if not the applicant's;

(b) The name of the pesticide;

(c) Two complete copies of all labeling to accompany the pesticide and a statement of all claims to be made for it, including the directions for use;

(d) The use classification, whether for restricted or general use, as provided by the federal act;

(e) The use classification proposed by the applicant if the pesticide is not required by federal law to be registered under a use classification;

(f) A designation of a resident agent for service of process in actions taken in the administration and enforcement of the Pesticide Act. In lieu of designating a resident agent, the applicant may designate in writing the Secretary of State as the recipient of service of process for the applicant in this state; and

(g) Other information required by the department for determining the eligibility for registration.

(2) Application information may be provided in electronic format acceptable to the department.

(3) The department may require the applicant to submit the complete formula for a pesticide, including active and inert ingredients, as a prerequisite to registration.

(4) The department may require additional information including a full description of the tests conducted and the results of the tests on which claims are based, either before or after approving the registration of a pesticide. The department may request that additional tests or field monitoring be conducted in Nebraska ecosystems, or reasonably similar ecosystems, in order to determine the validity of assumptions used to register pesticides under the federal act.

(5) Information collected under subsection (3) or (4) of this section shall not be public records. The department shall not reveal such information to other than representatives of the department, the Attorney General or other legal representative of the department when relevant in any judicial proceeding, or any other officials of another Nebraska agency, the federal government, or other states who are similarly prohibited from revealing this information.



2-2630 Label; contents; requirements.

(1) Each pesticide distributed in this state shall bear a label containing the following information relating to the pesticide:

(a) The name, brand, or trademark under which the pesticide is distributed;

(b) The name and percentage of each active ingredient and the total percentage of inert ingredients;

(c) Directions for use that are necessary for effecting the purpose for which the product is intended and, if complied with, are adequate for the protection of health and the environment;

(d) If the pesticide contains any form of arsenic, the percentage of total water-soluble arsenic, calculated as elementary arsenic;

(e) The name and address of the manufacturer, registrant, or person for whom the pesticide was manufactured;

(f) Numbers or other symbols to identify the lot or batch of the manufacturer of the contents of the package; and

(g) A clear display of appropriate warnings, symbols, and cautionary statements commensurate with the toxicity or use classification of the pesticide.

(2) The labeling of each pesticide distributed in this state shall state the use classification for which the product is registered.

(3) The label bearing the ingredient statement under subdivision (1)(b) of this section shall be on or attached to that part of the immediate container that is presented or displayed under customary conditions of purchase and, if the ingredient statement cannot be clearly read without removing the outer wrapping, on any outer container or wrapper of a retail package.

(4) Any word, statement, or information required by the Pesticide Act to appear on a label or in labeling of a pesticide or device shall be prominently and conspicuously placed so that, if compared with other material on the label or in the labeling, it is likely to be understood by the ordinary individual under customary condition of use.



2-2631 Registration; expiration; renewal.

Registration of a pesticide shall expire annually on December 31 unless sooner canceled. A person who applies for renewal of registration shall include in the renewal application only information that is different from the information furnished at the time of the most recent registration or renewal. A registration in effect on December 31 for which a renewal application has been filed and renewal fees have been paid shall continue in effect until the department notifies the applicant that the registration has been renewed or denied renewal.



2-2632 Registration; denial or change in status; grounds; procedure.

(1) The department may deny an application for registration of a pesticide under the Pesticide Act or may cancel, suspend, or modify such registration if the department finds that:

(a) The composition of the pesticide does not warrant the proposed claims made for it;

(b) The pesticide, its labeling, or other materials required to be submitted do not comply with the requirements of the Pesticide Act; or

(c) The department has reason to believe that any use of a registered pesticide is in violation of a provision of the act or is dangerous or harmful.

(2) The department shall issue written notice of its denial, cancellation, suspension, or modification and shall give such registrant or applicant an opportunity to make necessary corrections or to have a hearing pursuant to the procedure in section 2-2649.02.

(3) After an opportunity at a hearing for presentation of evidence by interested parties, the department may deny, cancel, suspend, or modify the registration of the pesticide if the department finds that:

(a) Use of the pesticide has demonstrated uncontrollable adverse environmental effects;

(b) Use of the pesticide is a detriment to the environment that outweighs the benefits derived from its use;

(c) Even if properly used, the pesticide is detrimental to vegetation except weeds, to domestic animals, or to public health and safety;

(d) A false or misleading statement about the pesticide has been made or implied by the registrant or the registrant's agent, in writing, verbally, or through any form of advertising literature;

(e) The registrant has not complied or the pesticide does not comply with a requirement of the act or the rules and regulations adopted and promulgated under the act;

(f) The composition of the pesticide does not warrant the proposed claims made for it; or

(g) The pesticide, its labeling, or other materials required to be submitted do not comply with the requirements of the act.



2-2633 Registration for special local need; procedure.

(1) The department may register a pesticide for additional uses and methods of application not covered by federal regulation but not inconsistent with federal law for the purpose of meeting a special local need.

(2) Before approving a registration under this section, the department shall determine that the applicant meets the other requirements of the Pesticide Act and that a special local need exists.

(3) The department shall notify the federal agency of the issuance of any special local need registration. If the federal agency disapproves of any special local need registration within ninety days after issuance, such registration shall not be effective longer than such time.



2-2634 Registration and renewal fees; late registration fee.

(1) As a condition to registration or renewal of registration as required by sections 2-2628 to 2-2633, an applicant shall pay to the department a fee of one hundred sixty dollars for each pesticide to be registered, except that the fee may be increased or decreased by rules and regulations adopted and promulgated pursuant to the Pesticide Act. In no event shall such fee exceed two hundred ten dollars for each pesticide to be registered.

(2) All fees collected under subsection (1) of this section shall be remitted to the State Treasurer for credit as follows:

(a) Thirty dollars of such fee to the Noxious Weed Cash Fund as provided in section 2-958;

(b) Sixty dollars of such fee to the Buffer Strip Incentive Fund as provided in section 2-5106;

(c) Fifty-five dollars of such fee to the Natural Resources Water Quality Fund; and

(d) The remainder of such fee to the Pesticide Administrative Cash Fund.

(3) If a person fails to apply for renewal of registration before January 1 of any year, such person, as a condition to renewal, shall pay a late registration fee equal to twenty-five percent of the fee due and owing per month, not to exceed one hundred percent, for each product to be renewed in addition to the renewal fee. The purpose of the late registration fee is to cover the administrative costs associated with collecting fees, and all money collected as a late registration fee shall be remitted to the State Treasurer for credit to the Pesticide Administrative Cash Fund.



2-2635 Pesticide dealer license; when required; application; fee; expiration; display; department; powers; disciplinary actions; restricted-use pesticides; records required; registered agent for service of process.

(1) Except as provided in subsection (2) of this section, a person shall not distribute at wholesale or retail or possess pesticides with an intent to distribute them without a pesticide dealer license for each distribution location. Any manufacturer, registrant, or distributor who has no pesticide dealer outlet licensed within this state and who distributes such pesticides directly into this state shall obtain a pesticide dealer license for his, her, or its principal out-of-state location or outlet.

(2) The requirements of subsection (1) of this section shall not apply to:

(a) A commercial applicator or noncommercial applicator licensed under sections 2-2636 to 2-2642 who uses restricted-use pesticides only as an integral part of a pesticide application service and does not distribute any unapplied pesticide;

(b) A federal, state, county, or municipal agency using restricted-use pesticides only for its own program; or

(c) Persons who sell only pesticide products in containers holding fifty pounds or less by weight or one gallon or less by volume and do not sell any restricted-use pesticides or bulk pesticides.

(3) A pesticide dealer may distribute restricted-use pesticides only to:

(a) A licensed pesticide dealer;

(b) A licensed certified applicator issued a license with the appropriate category for using the restricted-use pesticide being distributed;

(c) An applicator issued a license by another state with the appropriate category for using the restricted-use pesticide being distributed;

(d) A noncertified applicator authorized by the Pesticide Act to apply restricted-use pesticides if the licensed certified applicator supervising the noncertified applicator is issued a license with the appropriate category for using the restricted-use pesticide being distributed; or

(e) Any other person if the pesticide dealer maintains records set out in rules and regulations adopted and promulgated pursuant to the act requiring the person to verify in writing that:

(i) The restricted-use pesticide will be delivered to an applicator described in subdivision (3)(b), (c), or (d) of this section; and

(ii) The applicator receiving the restricted-use pesticide acknowledges and agrees to the distribution.

(4) A pesticide dealer license shall expire on December 31 of each year, unless it is suspended or revoked before that date. Such license shall not be transferable to another person or location and shall be prominently displayed to the public in the pesticide dealer's place of business.

(5) If the pesticide dealer has had a license suspended or revoked, or has otherwise had a history of violations of the Pesticide Act, the department may require an additional demonstration of dealer qualifications prior to issuance or renewal of a license to such person.

(6) Application for an initial pesticide dealer license shall be submitted to the department prior to commencing business as a pesticide dealer. Application for renewal of a pesticide dealer license shall be submitted to the department by January 1 of each year. All applications shall be accompanied by an annual license fee of twenty-five dollars. The fee may be increased by the director by rules and regulations adopted and promulgated pursuant to the act. The fee shall not exceed one hundred dollars per license. Application shall be on a form prescribed by the department and shall include the full name of the person applying for such license. If such applicant is a partnership, limited liability company, association, corporation, or organized group of persons, the full name of each member of the firm, partnership, or limited liability company or of the principal officers of the association or corporation shall be given on the application. Such application shall further state the address of each outlet to be licensed, the principal business address of the applicant, the name of the person domiciled in this state authorized to receive and accept service of summons of legal notices of all kinds for the applicant, and any other necessary information prescribed by the department.

An applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the act. In lieu of designating a resident agent, the applicant may designate the Secretary of State as the recipient of service of process for the applicant in this state.

If an application for renewal of a pesticide dealer license is not filed before January 1 of the year for which the license is to be issued, an additional fee equal to twenty-five percent of the fee due and owing per month, not to exceed one hundred percent, shall be paid by the applicant before the license may be issued. The purpose of the additional fee is to cover the administrative costs associated with collecting fees.

An application for a duplicate pesticide dealer's license shall be accompanied by a nonrefundable application fee of ten dollars.

All fees collected pursuant to this subsection shall be remitted to the State Treasurer for credit to the Pesticide Administrative Cash Fund.

(7) Each licensed pesticide dealer shall be responsible for the acts of each person employed by him or her in the solicitation and distribution of pesticides and all claims and recommendations for use of pesticides. The dealer's license shall be subject to denial, suspension, modification, or revocation after a hearing for any violation of the act, whether committed by the dealer or by the dealer's officer, agent, or employee.

(8) The department shall require each pesticide dealer to maintain records of the dealer's purchases and distribution of all restricted-use pesticides and may require such records to be kept separate from other business records. The department may prescribe by rules and regulations the information to be included in the records. The dealer shall keep such records for a period of three years and shall provide the department access to examine such records and a copy of any record on request.



2-2636 Pesticide applicators; restrictions; department; duties; reciprocity.

(1) The department shall license pesticide applicators involved in the categories established in 40 C.F.R. 171, as the regulation existed on January 1, 2013, and any other categories established pursuant to rules and regulations necessary to meet the requirements of the state. The department may issue a reciprocal license to a pesticide applicator licensed or certified in another state or by a federal agency. Residents of the State of Nebraska are not eligible for reciprocal certification. The department may waive part or all of any license certification examination requirements for a reciprocal license if the other state or federal agency that licensed or certified the pesticide applicator has substantially the same certification examination standards and procedural requirements as required under the Pesticide Act.

(2) A person shall not use a restricted-use pesticide unless the person is:

(a) Licensed as a commercial or noncommercial applicator and authorized by the license to use the restricted-use pesticide in the category covering the proposed pesticide use;

(b) Licensed as a private applicator; or

(c) At least sixteen years of age and working under the direct supervision of a licensed certified applicator pursuant to subsection (5) of section 2-2642.

(3) A person shall not use lawn care or structural pest control pesticides on the property of another person for hire or compensation unless the person is:

(a) Licensed as a commercial applicator; or

(b) At least sixteen years of age and working under the direct supervision of a licensed certified applicator pursuant to subsection (5) of section 2-2642.

(4) An employee or other person acting on behalf of any political subdivision of the state shall not use pesticides for outdoor vector control unless the applicator is:

(a) Licensed as a commercial applicator or a noncommercial applicator; or

(b) At least sixteen years of age and working under the direct supervision of a licensed certified applicator pursuant to subsection (5) of section 2-2642.

(5) In order to receive a commercial, noncommercial, or private applicator license, a person shall be at least sixteen years of age.



2-2637 Commercial and noncommercial licenses; classification; testing; Cooperative Extension Service; conduct training sessions.

(1) The department may classify commercial and noncommercial licenses under subcategories within categories according to the subject, method, or place of pesticide application.

(2) The director shall establish separate testing requirements for certification and licensing in each category for which the department is responsible and may establish separate testing requirements for licensing in subcategories within a category. All written examinations for certification shall be the property of the department. Any person taking such an examination shall return the examination to the director's authorized agent prior to leaving the examination site.

(3) The Cooperative Extension Service of the University of Nebraska, through its county extension educators and specialists in the State of Nebraska, shall conduct training sessions on the use of restricted-use pesticides for private, commercial, and noncommercial applicators. The programs shall be directed toward thorough comprehension and knowledge on the safe use of restricted-use pesticides. The Cooperative Extension Service shall schedule regular and frequent training sessions and shall issue recommendations to the director of satisfactory training for private, commercial, and noncommercial applicators completing the training.



2-2638 Commercial applicator license; when required; application; denial, when; fee; resident agent for service of process.

(1) An individual who uses restricted-use pesticides on the property of another person in the State of Nebraska for hire or compensation shall meet all certification requirements of the Pesticide Act and shall be a commercial applicator license holder of a license issued for the categories and subcategories in which the pesticide use is to be made.

(2) Any person who uses lawn care or structural pest control pesticides on the property of another person in the State of Nebraska for hire or compensation shall be a commercial applicator license holder, regardless of whether such person uses any restricted-use pesticide.

(3) Application for an original or renewal commercial applicator license shall be made to the department on forms prescribed by the department. The application shall include information as required by the director and be accompanied by a license fee of ninety dollars. If the applicant is an individual, the application shall include the applicant's date of birth. The fee may be increased by the director by rules and regulations adopted and promulgated pursuant to the act. The fee shall not exceed one hundred fifty dollars per license. All fees collected shall be remitted to the State Treasurer for credit to the Natural Resources Water Quality Fund.

(4) The department may deny a commercial applicator license if it has determined that:

(a) The applicant has had a license as a licensed certified applicator issued by this state or another state revoked within the last two years;

(b) The applicant has been unable to satisfactorily fulfill certification or licensing requirements;

(c) The applicant for any other reason cannot be expected to be able to fulfill the provisions of the Pesticide Act applicable to the category for which application is made; or

(d) An applicant for an original commercial applicator license has not passed an examination under sections 2-2637 and 2-2640.

(5) An individual to whom a commercial applicator license is issued shall be a licensed certified applicator authorized to use restricted-use pesticides in the categories and subcategories in which the individual is licensed.

(6) As a condition to issuance of a commercial applicator license, an applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the act. In lieu of designating a resident agent, the applicant may designate in writing the Secretary of State as the recipient of service of process for the applicant in this state.



2-2639 Noncommercial applicator license; application; denial, when; resident agent for service of process.

(1) A noncommercial applicator shall meet all certification requirements of the Pesticide Act and shall be a noncommercial applicator license holder of a license issued for the categories and subcategories in which the pesticide use is to be made.

(2) Application for an original or renewal noncommercial applicator license shall be made to the department on forms prescribed by the department. If the applicant is an individual, the application shall include the applicant's date of birth. The department shall not charge a noncommercial applicant a license fee.

(3) The director shall not issue an original noncommercial applicator license before the applicant has passed an examination under sections 2-2637 and 2-2640.

(4) A person to whom a noncommercial applicator license is issued shall be a licensed certified applicator authorized to use restricted-use pesticides in the categories and subcategories in which the individual is licensed.

(5) As a condition to issuance of a noncommercial applicator license, an applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the Pesticide Act. In lieu of designating a resident agent the applicant may designate the Secretary of State as the recipient of service of process for the applicant in this state.



2-2640 Commercial and noncommercial applicator licenses; examination required.

Each person applying for a license as a commercial or noncommercial applicator shall meet the certification requirement of passing an examination demonstrating that the person:

(1) Is properly qualified to perform functions associated with pesticide use to a degree directly related to the nature of the activity and the associated responsibility; and

(2) Has knowledge of the use and effects of restricted-use pesticides in the categories and subcategories in which the person is to be licensed.



2-2641 Private applicator; qualifications; application for license; requirements; fee.

(1) A person shall be deemed to be a private applicator if the person uses a restricted-use pesticide in the State of Nebraska for the purpose of producing an agricultural commodity:

(a) On property owned or rented by the person or person's employer or under the person's general control; or

(b) On the property of another person if applied without compensation other than the trading of personal services between producers of agricultural commodities.

(2) An employee shall qualify as a private applicator under subdivision (1)(a) of this section only if he or she provides labor for the pesticide use but does not provide the necessary equipment or pesticides.

(3) Every person applying for a license as a private applicator shall meet the certification requirement of (a) undertaking a training session approved by the department or (b) passing an examination showing that the person is properly qualified to perform functions associated with pesticide use to a degree directly related to the nature of the activity and the associated responsibility. The examination shall be approved by the department and monitored by the department or its authorized agent. If the applicant is an individual, the application shall include the applicant's date of birth.

(4) Application for an original or renewal private applicator license shall be made to the department and accompanied by a license fee of twenty-five dollars. All fees collected shall be remitted to the State Treasurer for credit to the Natural Resources Water Quality Fund.



2-2642 Commercial, noncommercial, and private applicator licenses; expiration; renewal; procedure; noncertified applicator; restrictions.

(1) Each commercial, noncommercial, and private applicator license shall expire on April 15 following the third year in which it was issued.

(2) Except as provided by subsection (3) of this section, a person having a valid commercial or noncommercial applicator license may renew the license for another three-year period by:

(a) Paying to the department an amount equal to the license fee required by section 2-2638 for commercial applicator licenses or section 2-2639 for noncommercial applicator licenses, if any; and

(b)(i) Undertaking the training approved by the department; or

(ii) Submitting to retesting prior to renewal of the license.

(3) Any person who allows his or her commercial or noncommercial applicator license to expire shall be required to submit to testing prior to the renewal of the license.

(4) The application for renewal of a private applicator license shall be the same as the application for an initial license.

(5) Notwithstanding sections 2-2636 to 2-2642, any individual required to be a licensed certified applicator may use pesticides as a noncertified applicator for only one consecutive sixty-day period of time if:

(a) The individual or his or her employer applies to the department for a license as a licensed certified applicator within ten days of making the first pesticide use. Such license application shall include the name and license number of the licensed certified applicator who is supervising the noncertified applicator;

(b) All pesticide uses made by an individual as a noncertified applicator are made under the direct supervision of a licensed certified applicator; and

(c) The licensed certified applicator provides such training and supervision as is necessary to:

(i) Determine the level of experience and knowledge of the noncertified applicator in the use of a pesticide;

(ii) Provide verifiable, detailed guidance on how to conduct each individual pesticide use performed under his or her direct supervision;

(iii) Accompany the noncertified applicator to at least one site which would be typical of each type of pesticide use that the noncertified applicator performs;

(iv) Be accessible by voice or electronic means to provide further instructions at all times during the noncertified applicator's use of the pesticide; and

(v) Be able to be physically on the site, should the need arise, where the pesticide use or storage is taking place within a reasonable period of time as established by the director by rules and regulations. Both the licensed certified applicator and noncertified applicator shall be responsible for the acts of the noncertified applicator and each shall be subject to all fines, license actions, and other enforcement actions prescribed by the Pesticide Act for violations under the act. The department may deny or suspend the use of pesticides by a noncertified applicator if it has reasonable cause to believe that such person may not become eligible to become a licensed certified applicator or uses any pesticide in violation of the act.



2-2643 Records; requirements.

(1) The department shall require each licensed certified applicator to maintain records of the use of all restricted-use pesticides. The department may by rules and regulations prescribe the information to be included in the records.

(2) The department may require a license holder to keep records of the licensee's use of general-use pesticides. The department may by rules and regulations prescribe the information to be included in the records.

(3) The license holder shall keep records required under this section for a period of three years from the date of the pesticide use.

(4) The license holder shall provide the department access to such records and a copy of any requested record pertaining to the use of pesticides.



2-2643.01 License holder; prohibited acts.

A license holder shall not:

(1) Make a pesticide recommendation or use a pesticide in a manner inconsistent with the pesticide's labeling or with the restrictions on the use of the pesticide imposed by the state, the federal agency, or the federal act;

(2) Operate in a faulty, careless, or negligent manner;

(3) Refuse or neglect to keep and maintain the records required by the Pesticide Act or to make reports as required;

(4) Make false or fraudulent records, invoices, or reports;

(5) Use fraud or misrepresentation in making an application for a license or renewal of a license; or

(6) Aid or abet a license holder or an unlicensed person to evade the Pesticide Act, conspire with a license holder or an unlicensed person to evade the act, or allow the license holder's license to be used by another person.



2-2643.02 License holder; duties.

A license holder shall comply with the Pesticide Act, the rules and regulations adopted and promulgated pursuant to the act, and any order of the director issued pursuant to the act. A license holder shall not interfere with the department in the performance of its duties.



2-2643.03 License holder; disciplinary actions; procedure.

(1) A license holder may be put on probation requiring such person to comply with the conditions set out in an order of probation issued by the director or be ordered to cease and desist from failing to comply or be ordered to pay an administrative fine pursuant to subdivision (9) of section 2-2626 after: (a) The director determines the license holder has not complied with section 2-2643.02; (b) the license holder is given written notice to comply and written notice of the right to a hearing to show cause why an order should not be issued; and (c) the director finds that issuing an order is appropriate based on the hearing record or on the available information if the hearing is waived by the license holder.

(2) A license issued under the Pesticide Act may be modified or suspended until the license holder complies with the conditions set out in an order issued by the director or for a specific period of time after: (a) The director determines the license holder has not complied with section 2-2643.02; (b) the license holder is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be modified or suspended; and (c) the director finds that issuing an order modifying or suspending the license is appropriate based on the hearing record or on the available information if the hearing is waived by the license holder.

(3) A license may be immediately suspended prior to hearing if: (a) The director determines an immediate danger to the public health, safety, or welfare exists; and (b) the license holder receives the written notice to comply and written notice of the right to a hearing to show cause why the suspension should not be sustained. If a license is suspended under this subsection, the license holder may request a date and time for hearing. The director shall accommodate the requested date and time, if possible. In any event, if the license holder requests that the hearing be held within two business days, the director shall set the date and time for the hearing within two business days of the request. If a license holder does not request a hearing date within fifteen days after the suspension, the director shall establish a hearing date and shall notify the license holder of the date and time of such hearing.

(4) A license may be revoked after: (a) The director determines the license holder has committed serious, repeated, or multiple violations of any of the requirements of section 2-2643.02; (b) the license holder is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be revoked; and (c) the director finds that issuing an order revoking the license is appropriate based on the hearing record or on the available information if the hearing is waived by the license holder.

(5) Any license holder who has a license which has been suspended shall cease operating as a license holder until the license is reinstated. Any license holder who has a license which has been revoked shall cease operating as a license holder until a new license is issued.

(6) The director may terminate any proceedings to suspend or revoke a license or to subject a license holder to an order of the director at any time if the reasons for such proceedings no longer exist. A license which has been suspended may be reinstated, a person with a revoked license may be issued a new license, or a license holder may no longer be subject to an order of the director if the director determines the conditions which prompted the suspension, revocation, or probation no longer exist.

(7) Proceedings for license modification, suspension, revocation, or probation shall not preclude the department from pursuing other administrative, civil, or criminal actions.



2-2644 Repealed. Laws 2002, LB 436, § 29.



2-2645 Violation of act; claim of damages; inspection; failure to file report or cooperate with department; effect.

(1) A person claiming damages from a pesticide use may file with the department a written report claiming that the person has been damaged. The report shall be filed as soon as possible following the day of the alleged occurrence.

(2) Except as otherwise provided in the Pesticide Act, upon receipt of a report if the department has reasonable cause to believe that a violation of the act has occurred, it shall investigate such report to determine if any violation has occurred and if any further enforcement action shall be taken under the act. The department is not required to investigate any complaint that the department determines is made more than ninety days after the person complaining knew of the damages, is outside the scope of the Pesticide Act, or is frivolous or minor. If a complaint is investigated, the department shall notify the licensee, owner, or lessee of the property on which the alleged act occurred and any other person who may be charged with responsibility for the damages claimed. The department shall furnish copies of the report to such licensee, owner, lessee, or other person upon written request.

(3) The department shall inspect damages whenever possible and shall report its findings to the person claiming damage and to the person alleged to have caused the damage. The claimant shall permit the department and the licensee to observe, within reasonable hours, the property alleged to have been damaged.

(4) Failure to file a report shall not bar maintenance of a civil or criminal action. If a person fails to file a report or cooperate with the department and is the only person claiming injury from the particular use of a pesticide, the department may, if in the public interest, refuse to take action or hold a hearing for the denial, suspension, or revocation of a license issued under the act to the person alleged to have caused the damage.



2-2646 Prohibited acts.

It shall be unlawful for any person:

(1) To distribute within the state or deliver for transportation or transport in intrastate commerce or between points within this state through a point outside this state, any of the following:

(a) A pesticide that has not been registered or whose registration has been canceled or suspended under the Pesticide Act;

(b) A pesticide that has a claim, a direction for its use, or labeling that differs from the representations made in connection with its registration;

(c) A pesticide that is not in the registrant's or manufacturer's unbroken immediate container and that is not labeled with the information and in the manner required by the act and any regulations adopted under the act;

(d) A pesticide that is adulterated;

(e) A pesticide or device that is misbranded;

(f) A pesticide in a container that is unsafe due to damage;

(g) A pesticide which differs from its composition as registered; or

(h) A pesticide that has not been colored or discolored as required by the Pesticide Act or the federal act;

(2) To detach, alter, deface, or destroy, wholly or in part, any label or labeling provided for by the Pesticide Act or a rule or regulation adopted under the act;

(3) To add any substance to or take any substance from a pesticide in a manner that may defeat the purpose of the act or any rule or regulation adopted and promulgated under the act;

(4) To use or cause to be used a pesticide contrary to the act, to the labeling of the pesticide, or to a rule or regulation of the department limiting the use of the pesticide, except that it shall not be unlawful to:

(a) Use a pesticide at any dosage, concentration, or frequency less than that specified or recommended on the labeling if the labeling does not specifically prohibit deviation from the specified or recommended dosage, concentration, or frequency or, if the pesticide is a termiticide, it is not used at a rate below the minimum concentration specified or recommended on the label for preconstruction treatments;

(b) Use a pesticide against any target pest not specified on the labeling if the use is for the crop, animal, or site specified or recommended on the labeling and the labeling does not specifically state that the pesticide may be used only for the pests specified or recommended on the labeling;

(c) Employ any method of use not prohibited by the labeling if (i) the labeling does not specifically state that the product may be used only by the methods specified or recommended on the labeling, (ii) the method of use is consistent with the method specified on labeling, and (iii) the method of use does not more than minimally increase the exposure of the pesticide to humans or the environment;

(d) Mix a pesticide or pesticides with a fertilizer when such mixture is not prohibited by the labeling if such mixing is consistent with the method of application specified or recommended on the labeling and does not more than minimally increase the exposure of the pesticide to humans or the environment;

(e) Use a pesticide in conformance with 7 U.S.C. 136c, 136p, or 136v of the federal act or section 2-2626; or

(f) Use a pesticide in a manner that the director determines to be consistent with the purposes of the Pesticide Act;

(5) To use a pesticide at any dosage, concentration, or frequency greater than specified or recommended on the labeling unless the labeling allows the greater dosage, concentration, or frequency;

(6) To handle, transport, store, display, or distribute a pesticide in a manner that violates any provision of the Pesticide Act or a rule or regulation adopted and promulgated under the act;

(7) To use, cause to be used, dispose, discard, or store a pesticide or pesticide container in a manner that the person knows or should know is:

(a) Likely to adversely affect or cause injury to humans, the environment, vegetation, crops, livestock, wildlife, or pollinating insects;

(b) Likely to pollute a water supply or waterway; or

(c) A violation of the Environmental Protection Act or a rule or regulation adopted and promulgated pursuant to the act;

(8) To use for the person's advantage or reveal, other than to a properly designated state or federal official or employee, to a physician, or in an emergency to a pharmacist or other qualified person for the preparation of an antidote, any information relating to pesticide formulas, trade secrets, or commercial or financial information acquired under the Pesticide Act and marked as privileged or confidential by the registrant;

(9) To commit an act for which a licensed certified applicator's license may be suspended, modified, revoked, or placed on probation under the Pesticide Act whether or not the person committing the act is a licensed certified applicator;

(10) To knowingly or intentionally use, cause to be used, handle, store, or dispose of a pesticide in a manner that causes bodily injury to or the death of a human or that pollutes ground water, surface water, or a water supply;

(11) To fail to obtain a license or to pay all fees and fines as prescribed by an order of the director, the act, and the rules and regulations adopted and promulgated pursuant to the act;

(12) To fail to keep or refuse to make available for examination and copying by the department all books, papers, records, and other information necessary for the enforcement of the act;

(13) To hinder, obstruct, or refuse to assist the director in the performance of his or her duties;

(14) To violate any state management plan or pesticide management plan developed or approved by the department;

(15) To distribute or advertise any restricted-use pesticide for some other purpose other than in accordance with the Pesticide Act and the federal act;

(16) To use any pesticide which is under an experimental-use or emergency-use permit which is contrary to the provisions of such permit;

(17) To fail to follow any order of the department;

(18) Except as authorized by law, to knowingly or intentionally use, cause to be used, handle, store, or dispose of a pesticide on property without the permission of the owner or lawful tenant. Applications for outdoor vector control authorized by a federal or state agency or political subdivision shall not be in violation of this subdivision when the application is made from public access property and cannot practically be confined to public property;

(19) To knowingly falsify all or part of any application for registration or licensing or any other records required to be maintained pursuant to the Pesticide Act;

(20) To alter or falsify all or part of a license issued by the department; and

(21) To violate any other provision of the act.



2-2646.01 Pesticide business; owner or operator; liability.

Any person who owns or operates a business that uses pesticides on the property of another person for hire or compensation shall be responsible for the acts or omissions of anyone using a pesticide for such business. Such person shall be subject to the same fines, license actions, and other enforcement actions prescribed by the Pesticide Act for violations under the act as the applicator.



2-2647 Violations; penalties; Attorney General or county attorney; duties.

(1) Any person who commits an unlawful act under the Pesticide Act, any rules and regulations adopted and promulgated under the act, or any final order of the department shall (a) be guilty of a Class III misdemeanor and, upon a subsequent conviction thereof, be guilty of a Class I misdemeanor and (b) be subject to a restraining order, a temporary or permanent injunction, or a mandatory injunction if such person has violated, is violating, or is threatening to violate the act, the rules and regulations adopted and promulgated pursuant to the act, or any final order of the department. The district court of the county where the violation has occurred, is occurring, or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.

(2) It shall be the duty of the Attorney General or the county attorney of the county in which the violation of the act has occurred, is occurring, or is about to occur, when notified by the director of such violation or threatened violation, to pursue appropriate proceedings without delay pursuant to this section.

(3) Nothing in this section shall be construed to require the director to report all acts for prosecution if in the opinion of the director the public interest will best be served through other administrative or civil procedures.



2-2648 Violations; civil fine; jurisdiction; Attorney General or county attorney; duties.

(1) Any person who violates any provision of the Pesticide Act, the rules and regulations adopted and promulgated under the act, or any final order of the department may be subject to a civil fine of not more than fifteen thousand dollars for each offense, and in the case of a continuing violation, each day of violation shall constitute a separate offense. The district court of the county where the violation has occurred, is occurring, or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.

(2) It shall be the duty of the Attorney General or the county attorney of the county in which the violation of the act has occurred, is occurring, or is about to occur, when notified by the director of such violation or threatened violation, to pursue appropriate proceedings without delay pursuant to this section.



2-2649 Violations; hearing; order.

Whenever the director has reason to believe that any person has violated any provision of the Pesticide Act, any rule or regulation adopted and promulgated pursuant to the act, or any order of the department, the director may issue a notice of hearing as provided for in section 2-2649.02 requiring the person to appear before the director (1) to show cause why an order should not be entered requiring such person to cease and desist from the violation charged. If after a hearing the director finds such person to be in violation of the act or the rules and regulations, he or she shall enter an order requiring the person to cease and desist from the specific act, practice, or omission, (2) to determine whether an administrative fine should be imposed or levied against the person pursuant to subdivision (9) of section 2-2626, or (3) to determine whether the license of such person should be denied. Proceedings initiated pursuant to this section shall not preclude the department from pursuing other administrative, civil, or criminal actions.



2-2649.01 Violation warning letter; contents.

Whenever the director has reason to believe that a violation of any provision of the Pesticide Act, any rule or regulation adopted and promulgated pursuant to the act, or any order of the director has occurred, the director may issue a violation warning letter. A violation warning letter shall specify all provisions of the act, rules and regulations, or order alleged to have been violated and the acts or omissions with which the person named in the violation warning letter is charged. A violation warning letter shall become final unless the person named in the violation warning letter, within twenty days after receiving the violation warning letter, requests a hearing before the director. Whenever a hearing is requested pursuant to this section, the director shall issue a notice of hearing as provided for in section 2-2649.02.



2-2649.02 Notice; requirements; hearings; procedure; request for new hearing.

Under the Pesticide Act:

(1) Any notice or order shall be personally served on the license holder, the person named in the notice, or a person authorized by the license holder to receive notices and orders of the department or shall be sent by registered or certified mail, return receipt requested, to the last-known address of the license holder, the person named in the notice, or the person authorized to receive such notices and orders. A copy of the notice and the order shall be filed in the records of the department;

(2) A notice to comply under the act shall set forth the acts or omissions with which the license holder or person named in the notice is charged;

(3) A notice of the right of the license holder or person named in the notice to a hearing shall set forth the time and place of the hearing except as provided in subsection (3) of section 2-2643.03. A notice of such right to a hearing shall include notice that the right to a hearing may be waived pursuant to subsection (5) of this section. A notice of the right to a hearing shall include notice of the potential actions that may be taken against the license holder or person named in the notice;

(4) The hearings shall be conducted by the director at the time and place he or she designates. The director shall make a final finding based upon the complete hearing record and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-2643.03, the director shall sustain, modify, or rescind the order. All hearings shall be in accordance with the Administrative Procedure Act;

(5) A license holder or person named in the notice shall be deemed to waive the right to a hearing if such license holder or person does not come to the hearing at the time and place set forth in the notice described in subsection (3) of this section without requesting the director at least two days before the designated time to change the time and place for the hearing, except that before an order of the director becomes final, the director may designate a different time and place for the hearing if the license holder or person named in the notice shows the director that he or she had a justifiable reason for not coming to the hearing and not timely requesting a change in the time and place for such hearing. If the license holder or person named in the notice waives the right to a hearing, the director shall make a final finding based upon the available information and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-2643.03, the director shall sustain, modify, or rescind the order; and

(6) Any person aggrieved by the finding of the director has ten days after the entry of the director's order to request a new hearing if such person can show that a mistake of fact has been made which affected the director's determination. An order of the director becomes final upon the expiration of ten days after the entry of the order if no request for a new hearing is made.



2-2650 Violations; severity of penalty; considerations.

Whenever a violation of the Pesticide Act has occurred, the following shall be considered when determining the severity or amount of any administrative or civil fine, the issuance of a cease and desist order, or the disposition of any license:

(1) The culpability and good faith of and any past violations by such person;

(2) The seriousness of the violation, including the amount of any actual or potential risk to human health or environment; and

(3) The extent to which the person derived financial gain as a result of permitting or committing the violation, including a determination of the size of the company itself and the impact on it.



2-2651 Fines; distribution and collection.

(1) All money collected as a civil or an administrative fine shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(2) Any civil or administrative fine which remains unpaid for more than sixty days shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper forum of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property.



2-2652 Final judgments; failure to satisfy; effect.

(1) A pesticide dealer or a commercial, noncommercial, or private applicator or an applicant for any such license shall not allow a final judgment against the applicant or licensee for damages arising from a violation of a provision of the Pesticide Act to remain unsatisfied for a period of more than thirty days.

(2) Failure to satisfy within thirty days a final judgment resulting from any activity regulated under the act shall result in automatic suspension or denial of the applicable license.



2-2653 Duties and responsibilities of department; subject to appropriation.

Notwithstanding any other provision of the Pesticide Act, the duties and responsibilities of the department under the act shall be subject to adequate federal, cash, and general funding appropriation being made by the Legislature. If adequate funds are not made available under the act, the department shall submit a revised state pesticide plan to the federal agency outlining the current program.



2-2654 Department order; appeal.

Any person aggrieved by any order of the department may appeal such order to the district court. Such appeal shall be in accordance with the Administrative Procedure Act.



2-2655 Nebraska aerial pesticide business license; when required; liability; exempt operations.

(1) A person shall not apply pesticides by use of an aircraft or cause or arrange aerial pesticide spraying operations to occur on the property of another unless such person holds a Nebraska aerial pesticide business license for the principal departure location of the aircraft to be used. Any person applying pesticides without a principal departure location licensed in this state and who applies pesticides by use of an aircraft within this state may obtain a Nebraska aerial pesticide business license for the principal out-of-state departure location. An individual licensed as a commercial applicator shall apply pesticides by use of an aircraft only under the direct supervision of a person holding a Nebraska aerial pesticide business license. Such supervising license holder is jointly liable with the commercial applicator for any damages caused by the commercial applicator. An individual who is licensed as a commercial applicator with an aerial pest control category may perform aerial operations without the supervision by a person holding a Nebraska aerial pesticide business license if the commercial aerial applicator acquires a Nebraska aerial pesticide business license. For purposes of sections 2-2655 to 2-2659, unless utilizing a licensed aerial pesticide business to perform the application of pesticides by use of an aircraft, a person causing or arranging aerial pesticide spraying operations shall include a person performing billing and collection of payment for aerial spraying services performed, employing or contracting with pilots to perform aerial applications, assigning aerial spraying work orders to pilots, or paying compensation to pilots for aerial spraying services performed whether or not such person is licensed as a commercial applicator.

(2) Sections 2-2655 to 2-2659 shall not apply to aerial spraying operations conducted by federal, state, or local government with public aircraft.



2-2656 Nebraska aerial pesticide business license; application; form; contents; fee; resident agent.

(1) An application for an initial or renewal Nebraska aerial pesticide business license shall be submitted to the department prior to the commencement of aerial spraying operations, and an application for renewal of a Nebraska aerial pesticide business license shall be submitted to the department before commencement of application of pesticides. The application shall be accompanied by an annual license fee of one hundred dollars. The license fee may be increased by the director after a public hearing is held outlining the reason for any proposed change in the fee, except that the fee shall not exceed one hundred fifty dollars. All fees collected pursuant to this section shall be remitted to the State Treasurer for credit to the Pesticide Administrative Cash Fund. The application shall be on a form prescribed by the department and shall include the following:

(a) The full name and permanent mailing address of the person applying for such license. If such applicant is an individual, the application shall include the applicant's personal mailing address. If such applicant is not an individual, the full name of each partner or member or the full name of the principal officers shall be given on the application;

(b) The location of the applicant's principal departure location and any additional departure locations utilized for aerial spraying operations to be conducted within Nebraska identified by one of the following: Global Positioning System coordinates, legal description, local address of the site, or airport identifier;

(c) A copy of the applicant's agricultural aircraft operator certificate issued pursuant to 14 C.F.R. part 137 or evidence the applicant holds such a certificate issued by the Federal Aviation Administration;

(d) The aircraft registration number issued by the Federal Aviation Administration pursuant to 14 C.F.R. part 47 of all aircraft owned, rented, or leased by the applicant to be utilized for aerial pesticide applications and all other aircraft utilized in aerial spraying operations conducted by the applicant;

(e) The Nebraska commercial applicator certificate number and current Federal Aviation Administration commercial pilot certificate number of all persons operating aircraft for the aerial application of pesticides during any aerial spraying operations conducted by the applicant; and

(f) Such other information as deemed necessary by the director to determine the suitability of the applicant for licensure as an aerial pesticide business.

(2) An applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the Pesticide Act. In lieu of designating a resident agent, the applicant may designate the Secretary of State as the recipient of service of process for the applicant in this state.



2-2657 Nebraska aerial pesticide business license; reports and notice required.

Prior to commencing aerial spraying operations, a person holding a Nebraska aerial pesticide business license shall immediately report all aircraft, pilots, and departure locations utilized for the operation if different from or in addition to the information provided in the person's initial or renewal license application. If a pilot or aircraft is to be utilized for seasonal operations or on a temporary basis, the license holder shall notify the director of the approximate dates of commencement and termination of the utilization of supplemental pilots or aircraft.



2-2658 Nebraska aerial pesticide business license holder; responsibility; disciplinary actions; hearing.

Each Nebraska aerial pesticide business license holder is responsible for the acts of each person applying pesticides on lands within this state under the direction and supervision of the business. The aerial pesticide business's license is subject to denial, suspension, modification, or revocation after a hearing for any violation of the Pesticide Act, whether committed by the license holder, the license holder's agent, or the license holder's employee.



2-2659 Aerial pesticide business; records.

Each aerial pesticide business shall maintain records of applications of pesticides by use of an aircraft that are required by the department, and the department may require such records to be kept separate from other business records. The department may adopt and promulgate rules and regulations regarding the information to be included in the records. The aerial pesticide business shall keep such records for a period of at least three years, provide the department with access to examine such records, and provide the department a copy of any such record upon request.



2-2701 Current tractor model; testing required; application; procedure; sales and use tax exemption; eligibility; temporary permit; failure to meet requirements; effect.

(1) No person shall be permitted to sell or dispose of any current tractor model of one hundred or more horsepower in the State of Nebraska without first having (a) made application for a permit and obtained a permit to sell the tractor model, (b) the model tested by the University of Nebraska onsite or offsite or by any Organization for Economic Cooperation and Development test station, and (c) the model passed upon by the board.

(2) A person may obtain a permit to sell or dispose of a current tractor model of less than one hundred horsepower by meeting the permit requirements of sections 2-2701 to 2-2711. A purchaser of a current tractor model is not eligible to claim the exemption from sales and use tax for agricultural machinery and equipment under section 77-2704.36 unless the current tractor model has been permitted for sale pursuant to sections 2-2701 to 2-2711.

(3) Each and every tractor model presented for testing shall be a stock model and shall not be equipped with any special accessory unless regularly supplied to the trade. Any tractor model not complying with this section shall not be tested under sections 2-2701 to 2-2711. Applications shall be made to the board and shall be accompanied by specifications of the tractor model required by the board and by the applicable fees specified in sections 2-2705 and 2-2705.01.

(4) If an official test application, with the required specifications and fees, is submitted to any Organization for Economic Cooperation and Development test station or to the University of Nebraska and an application for a temporary permit and the fee prescribed in section 2-2705.01 are submitted, the department, with the approval of the board, may issue a temporary permit for the sale of the tractor model specified in the official test application. The date on which the temporary permit terminates shall be fixed by the board. All temporary permits shall be conditioned upon such tractor model being tested at a mutually agreed-upon date, and the person to whom a temporary permit has been issued shall submit a tractor model for testing which conforms to the specifications filed with the official test application. Such tractor model shall be delivered for testing at the mutually agreed-upon date. Upon failure so to do, all such fees deposited by such person shall be forfeited to the University of Nebraska Tractor Test Cash Fund, except that the fee imposed in section 2-2705.01 shall be deposited in and forfeited to the Tractor Permit Cash Fund, and in addition such person shall not be issued any temporary permit for a period of five years from the date such tractor was to be delivered for testing and until such person meets the obligations required under subsection (5) of this section to the department's satisfaction.

(5) All sales of tractors upon which a temporary permit has been issued shall be made subject to the final official test and approval of the tractor model as follows:

(a) If a tractor model upon which a temporary permit has been issued was not submitted for the official test and approval on the mutually agreed-upon date, the person to whom the temporary permit was issued shall repurchase any such tractor sold in Nebraska under the temporary permit. A claim by a purchaser under this subdivision shall be brought within two years after the date of the expiration of the temporary permit; and

(b) If a tractor model upon which a temporary permit has been issued fails in the official test to meet the specifications of the tractor model which were filed with the application and fees, the person to whom the temporary permit was issued shall send a notice, as approved by the department, to any person in Nebraska who has purchased a tractor sold under the temporary permit. The person to whom the temporary permit was issued shall either modify the tractor to meet the specifications filed with the board or remedy to the satisfaction of the purchaser any injury incurred by the purchaser which was caused by the failure of the tractor to meet the specifications claimed. Such person shall be prohibited from modifying sales literature, advertisement claims, or specifications of the tractor to avoid such notice.



2-2701.01 Terms, defined.

For purposes of sections 2-2701 to 2-2711, unless the context otherwise requires:

(1) Board means the University of Nebraska Board of Tractor Test Engineers which shall consist of three engineers under the control of the university;

(2) Current tractor model means any model included in the manufacturer's annual price list of tractors being offered for sale by its dealers or distributors;

(3) Department means the Department of Agriculture;

(4) Director means the Director of Agriculture or his or her authorized representative;

(5) Person means bodies politic and corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, and associations; and

(6) Tractor means a traction machine designed and advertised primarily to supply power to agricultural implements and farmstead equipment. An agricultural tractor propels itself and provides a force in the direction of travel and may provide mechanical, hydraulic, and electrical power and control to enable attached soil-engaging and other agricultural implements to perform their intended function.



2-2701.02 Sales permit; information required; notice to purchaser; liability for damages.

(1) Any person who applies for a permit to sell a tractor model in the state shall provide to the department at the time of application information on the availability and accessibility of service and replacement parts for such tractor model. Such information shall include the names and addresses of any regional service, parts, or supply dealers, instructions on how to order parts and supplies, and any limitations as to the availability and accessibility of service and replacement parts. Any person who fails to provide the information required in this section shall not be issued a sales permit for the tractor model. The information received by the department pursuant to this section shall be public information.

(2) Any person who initially sells to the ultimate consumer a current tractor model for which a sales permit has been issued after April 17, 1986, shall provide to the purchaser written notice that the information required in subsection (1) of this section has been filed with and is available at the department. Any remedy for failure to comply with this subsection shall be as provided in subsection (3) of this section.

(3) Any person who provides to the department information required in subsection (1) of this section which is inaccurate at the time of application shall be liable for damages to any injured purchaser of the tractor for which a sales permit has been issued, and any person who fails to provide the notice required in subsection (2) of this section shall be liable for damages to the person who purchased such tractor from such person. For purposes of this section, damages may include, but shall not be limited to, loss of profits, the additional cost of shipment of parts, and the additional cost of obtaining parts or services from another provider. In any action brought under this section, the court may award reasonable attorney's fees to the prevailing party.



2-2702 Board of Regents of the University of Nebraska; powers and duties.

(1)(a) The Board of Regents of the University of Nebraska shall adopt and promulgate rules and regulations setting forth codes for the official testing of tractors.

(b) The Board of Regents of the University of Nebraska shall adopt procedures for the official testing of agricultural tractors as prescribed by the Organization for Economic Cooperation and Development.

(c) The Board of Regents of the University of Nebraska shall also adopt and promulgate rules and regulations for the testing of tractors as published by the Society of Automotive Engineers and the American Society of Agricultural Engineers.

(2) In addition to the powers and duties prescribed in sections 2-2701 to 2-2711, the University of Nebraska shall have the power to:

(a) Authorize the use of the Nebraska Tractor Testing Laboratory facilities to conduct Organization for Economic Cooperation and Development testing;

(b) Cooperate with the United States Department of Commerce when planning and conducting Organization for Economic Cooperation and Development testing;

(c) Conduct offsite tractor tests; and

(d) Submit and certify tractor test results to the federal government.



2-2703 Tractor model test results; board; duties.

After a tractor model has been duly tested by the University of Nebraska or by any Organization for Economic Cooperation and Development test station, the board shall submit the results of such test to the department. Prior to the issuance of a permanent sales permit by the department to any person for the sale of a tractor model, the board shall compare the test results with the manufacturer's representations as to power, fuel, and other ratings of the tractor model. If any such representations are found to be false, the board shall recommend that the department deny a permit for the sale of such tractor model. Any representation which a person makes with regard to the performance of its tractor at other than the customarily used power outlets shall be subject to test at the option of the board.



2-2703.01 Supplemental sale permit; issuance; testing; when required.

Upon application by any person and payment of the fee required in section 2-2705.01, the board may recommend to the department that a supplemental permit be issued to such person for the sale of a new tractor model based upon the official test results of a previous tractor model. The specifications and performance representations of the new tractor model shall be compared to the official test results of the previous tractor model, and if there are no substantial changes in specifications, performance representations, and the capacity of the new tractor model to meet such specifications and representations of performance, the board shall recommend to the department the issuance of a supplemental permit. The board may require further testing of the new tractor model upon which a permit is sought and may require the person making application to provide for reimbursement for the cost of such tests pursuant to section 2-2705. If further testing is performed, the board shall certify the results of such tests and forward them to the department.



2-2704 Repealed. Laws 1986, LB 768, § 15.



2-2705 Tractor model tests; fees; University of Nebraska Tractor Test Cash Fund; created; use; investment.

Application to the board for the testing of a tractor model by the University of Nebraska shall be accompanied by the fee prescribed in section 2-2705.01 and such fee as is prescribed by the Board of Regents of the University of Nebraska as a partial reimbursement for making the application.

Fees collected for the testing of tractors by the Nebraska Tractor Testing Laboratory shall be credited to the University of Nebraska Tractor Test Cash Fund, which fund is hereby created. The fund shall be used by the Nebraska Tractor Testing Laboratory to defray the expenses of testing tractors. Any accrued interest shall also be credited to the fund, except that the cash carryover of such fund from one biennium to the next biennium shall not exceed, by more than fifteen percent, the total cash fund expenditures for the average of the five preceding years. Any amount in excess of such fifteen percent shall be forwarded to the University of Nebraska. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

The Board of Regents of the University of Nebraska may establish and change from time to time as it determines advisable a schedule of fees for such tractor tests, except that such fee schedule shall not include the application fee prescribed in section 2-2705.01.



2-2705.01 Application fee; Tractor Permit Cash Fund; created; use; investment.

There is hereby imposed a fee of fifty dollars for each application for any permit made to the board pursuant to sections 2-2701 to 2-2711. Such fee shall be in addition to the fees provided for in section 2-2705 and shall be paid to the department. All fees collected by the department pursuant to this section shall be remitted to the State Treasurer for credit to the Tractor Permit Cash Fund, which fund is hereby created. The fund shall be used by the department to defray the expenses of administering sections 2-2701 to 2-2711. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-2706 Tractor model; failure to meet specifications; retesting permitted; effect on sale of other models; permit specify model.

The failure of any tractor model to meet the specifications and representations made by the applicant shall not prevent the applicant from placing on the market other tractor models that do comply with the permit requirements of sections 2-2701 to 2-2711. Any tractor model that fails in the official test to meet the applicant's own specifications and representations may be retested upon submission of a new test application and the fees prescribed in sections 2-2705 and 2-2705.01. Each and every permit issued under sections 2-2701 to 2-2711 shall specify the model or models included in such permit to sell.



2-2707 Tractor model tests; report; publication; public record.

The report of the official test required by section 2-2701 shall be published by the board and made available in the Biological Systems Engineering Department of the University of Nebraska and in such other places as may be designated by the board. All information pertaining to the official testing of a tractor shall be public record and available for inspection during normal business hours.



2-2708 Tractor model tests results; improper use; penalty.

No person shall use the results of such tests in such manner as would cause it to appear that the University of Nebraska or the department intended to recommend the use of any given tractor model in preference to any other model. For any violation of this section the department may suspend any permit issued to that person or deny such person the right of obtaining future permits to sell tractors in the state.



2-2709 Tractor model testing order; discrimination prohibited; exception.

Except when a temporary permit has been issued pursuant to subsection (4) of section 2-2701, tractors shall be tested by the board in the order in which they are presented for such tests, and no discrimination shall be made for or against any person in any manner whatsoever. Complaints alleging a violation of this section shall be heard by the department.



2-2710 Sales without permit; penalty; limitation on claim.

Any person selling a current tractor model of one hundred or more horsepower for use in the State of Nebraska without a permit issued by the department for such tractor model shall be required to repurchase any such tractor model sold in Nebraska for which a permit has not been issued. A claim by a purchaser under this section shall be brought within two years from the date of purchase.



2-2711 Department; enforcement; rules and regulations.

The department shall have full authority to enforce sections 2-2701 to 2-2711 both by denial of a permit to sell tractors in the state and by injunctive relief in the district court having jurisdiction. The department shall adopt and promulgate rules and regulations as are necessary to enforce the intent and purposes of such sections.



2-2712 Repealed. Laws 1986, LB 768, § 15.



2-2713 Repealed. Laws 1986, LB 768, § 15.



2-2801 Agricultural organizations; purpose.

The purpose of sections 2-2801 to 2-2812 is to provide for the organization, procedure, and financial support of associations or societies of Nebraska citizens who seek (1) to improve segments of the agricultural industry, homes, and communities of the state, and (2) to cooperate with and to supplement and complement the programs of the University of Nebraska Institute of Agriculture and Natural Resources and other state or local organizations.



2-2802 Qualifying organizations; constitution and bylaws or articles of incorporation; file; Attorney General; duties.

Qualifying organizations shall adopt and file with the Secretary of State a constitution and bylaws or articles of incorporation which are consistent with the purposes of sections 2-2801 to 2-2812. The Attorney General shall render an opinion as to the eligibility of each association or society to receive and use appropriated funds.



2-2803 Qualifying organizations; enumerated.

Qualifying organizations shall include, but not be limited to the Nebraska Dairymen's Association, the State Horticultural Society, the Nebraska Livestock Feeders and Breeders Association, the Nebraska Home Economics Association of Organized Agriculture, the Nebraska Crop Improvement Association, the Western Nebraska Organized Agriculture Association, the Nebraska Poultry Improvement Association, and the Nebraska Potato Council.



2-2804 Nebraska Dairymen's Association; purpose.

The general purposes of the Nebraska Dairymen's Association are (1) to encourage efficient and profitable production through an awards program that recognizes outstanding production in herds and individual animals, (2) to provide dairymen with latest technical and research information to help them improve their herds, and (3) to generate interest in youth by encouraging their participation in junior dairy programs and recognizing their achievements.



2-2805 State Horticultural Society; purpose.

The general purposes of the State Horticultural Society are (1) to unify horticulturists and organizations throughout the state in cooperation with the University of Nebraska for mutual development, and (2) to promote and develop horticulture in the state through education and research with producers and processors in the areas of ornamentals, fruits and vegetables.



2-2806 Nebraska Livestock Feeders and Breeders Association; purpose.

The general purposes of the Nebraska Livestock Feeders and Breeders Association are (1) to disseminate information on the principles and practices of improved breeding, feeding, management and marketing of all classes of livestock and livestock products, (2) to assist in the promotion of the general interests of the livestock industry of Nebraska, and (3) to improve the quality of Nebraska livestock products, by cooperation with processors and increase their acceptance by consumers.



2-2807 Nebraska Home Economics Association of Organized Agriculture; purpose.

The general purpose of the Nebraska Home Economics Association of Organized Agriculture is to acquaint homemakers with new developments in home economics and to stimulate interest in home economics. The program carried on by such organization to achieve this purpose shall be (1) to hold an annual Home Economics Day for homemakers with well-qualified speakers discussing research and new trends in home economics, (2) to prepare exhibits and other visuals for use at the annual meeting and other state and district meetings to acquaint the public with home economics information, and (3) to recognize volunteer leaders in the home economics extension program.



2-2808 Nebraska Crop Improvement Association; purpose.

The general purposes of the Nebraska Crop Improvement Association are (1) to carry on all activities incident to the certification of crop seeds as authorized by the University of Nebraska Institute of Agriculture and Natural Resources under rules and regulations approved by such college, (2) to maintain and make available to the public, through certification, high quality seeds of superior crop varieties so grown and distributed as to ensure genetic identity and genetic purity, (3) to publicize, advertise, and otherwise promote the merits and use of certified seed, and (4) to carry on educational work for improving the agronomic practices and furthering agricultural interests in the state.



2-2809 Western Nebraska Organized Agriculture Association; purpose.

The general purpose of the Western Nebraska Organized Agriculture Association is to cooperate with the State of Nebraska, the University of Nebraska Institute of Agriculture and Natural Resources, and other organizations by bringing to the people of rural communities assistance in solving the problems peculiar to western Nebraska through educational meetings, exhibits, demonstrations, and other means.



2-2810 Nebraska Poultry Improvement Association; purpose.

The general purpose of the Nebraska Poultry Improvement Association is to foster, promote, improve, and protect all branches of the poultry, turkey, egg, and allied industries. For uses appropriate to its purpose and business, such association may take by gift, purchase, devise, or bequest real and personal property, and may handle, manage, control, sell, lease, and mortgage the same. It may employ such necessary agents, servants, fiduciaries, and assistants as may be necessary to care for its business and property.



2-2811 Nebraska Potato Council; purpose.

The general purpose of the Nebraska Potato Council is to coordinate the interests and objectives of all segments of the Nebraska potato industry. It shall be the official organization representing potato growers, shippers, processors, and dealers in specialized supplies within the state. The council shall foster improvements in the production and marketing of seed and table stock and the processing of potatoes, and shall sponsor the annual Nebraska Potato Show.



2-2812 Appropriations; use; budget.

Funds may be appropriated by the Legislature for the use of the qualifying organizations enumerated in section 2-2803 and shall be made available through the University of Nebraska budgeting and accounting facilities or such other channel as the Legislature may direct. Each organization shall electronically file a separate biennial budget request with the Legislature.



2-2813 Repealed. Laws 1981, LB 545, § 52.



2-2901 Repealed. Laws 1987, LB 102, § 9.



2-2902 Repealed. Laws 1987, LB 102, § 9.



2-2903 Repealed. Laws 1987, LB 102, § 9.



2-2904 Repealed. Laws 1987, LB 102, § 9.



2-2905 Repealed. Laws 1987, LB 102, § 9.



2-2906 Repealed. Laws 1987, LB 102, § 9.



2-2907 Repealed. Laws 1987, LB 102, § 9.



2-2908 Repealed. Laws 1987, LB 102, § 9.



2-3001 Act, how cited.

Sections 2-3001 to 2-3008 may be cited as the Nebraska Poultry Disease Control Act.



2-3002 Terms, defined.

As used in the Nebraska Poultry Disease Control Act, unless the context otherwise requires:

(1) Breeding poultry flock means two or more individuals of the same species and different sexes maintained together for the purpose of producing fertile eggs for the hatching of offspring;

(2) Commercial poultry flock means meat-type chickens, meat-type turkeys, or table-egg layers;

(3) Hatchery means hatchery equipment on one premises operated or controlled by any person;

(4) Hatching eggs means eggs of poultry for hatching purposes including embryonated eggs;

(5) Noncommercial poultry means backyard flocks and hobby and pet birds;

(6) Person means an individual, corporation, firm, partnership, or limited liability company or any member or officer thereof;

(7) Poultry means domesticated fowl which are bred for the primary purpose of producing eggs or meat, including chickens, turkeys, ostriches, emus, rheas, cassowaries, waterfowl, and game birds, except doves and pigeons; and

(8) Pullorum and typhoid clean means poultry in which no pullorum-typhoid reactors were found on the first official blood test or which have been subjected to official retesting which produced two consecutive negative results.



2-3003 Intent of act.

The intent of the Nebraska Poultry Disease Control Act shall be to control and eradicate diseases of poultry, to provide for cooperation with the United States Department of Agriculture and other states to that end, and to provide authority to test breeding poultry flocks and commercial poultry flocks and quarantine infected flocks.



2-3004 Prohibited acts; exception.

No person shall sell, offer for sale, ship or import into this state, or buy from another state hatching eggs or poultry, except for immediate slaughter, unless the flock or hatchery of origin is following a disease control program officially approved or recognized by the State Veterinarian.



2-3005 State Veterinarian; rules and regulations; powers.

(1) The State Veterinarian, subject to the approval of the Director of Agriculture, shall adopt and promulgate such rules and regulations to carry out the purposes and intent of the Nebraska Poultry Disease Control Act. As far as practical, the disease provisions of the rules and regulations officially promulgated by the United States Department of Agriculture, commonly known and cited as the National Poultry Improvement Plan and Auxiliary Provisions, shall be adopted (a) to establish and maintain breeding poultry flocks and hatcheries as pullorum and typhoid clean, (b) to establish requirements for poultry being exhibited, (c) to assure that only breeding poultry flocks and hatching eggs which are pullorum and typhoid clean are moved into and within Nebraska, (d) to establish testing requirements to monitor the presence of pullorum and typhoid in Nebraska, and (e) to establish testing requirements to monitor the presence of H5/H7 subtypes of low pathogenic avian influenza Type A in breeding poultry flocks and commercial poultry flocks.

(2) The State Veterinarian shall have authority to monitor for the presence of various subtypes of avian influenza in noncommercial poultry and any other dangerous, infectious, contagious, or otherwise transmissible disease of poultry. For fiscal year 2006-07, the State Veterinarian shall carry out a program of surveillance of noncommercial poultry flocks for the presence of various subtypes of avian influenza and may cooperate with the University of Nebraska to develop and carry out such program of surveillance. The State Veterinarian may continue such program of surveillance beyond fiscal year 2006-07 as deemed necessary subject to the availability of funds for such purpose. Any activities carried out by or on behalf of the State Veterinarian pursuant to this section shall be conducted with the voluntary cooperation of noncommercial poultry flock owners or the property owner where such poultry are located to the extent that this section does not conflict with the State Veterinarian's disease surveillance authorities pursuant to section 54-701.02.

(3) The State Veterinarian shall have quarantine power and may require reports and records from persons subject to the act as established in the rules and regulations.



2-3006 Field sampling and testing; expense of owner; no state-funded indemnity.

Field sampling and testing required by the provisions of the Nebraska Poultry Disease Control Act and the rules and regulations duly promulgated under the provisions of the act, and the costs of maintaining quarantined poultry shall be at the expense of the owner. No state-funded indemnity shall be paid to owners of pullorum-or typhoid-infected flocks slaughtered or disposed of in any manner. No state-funded indemnity shall be paid to owners of poultry flocks infected with avian influenza that are slaughtered or disposed of in any manner.



2-3007 Inspection; hindrance; unlawful.

The State Veterinarian or anyone authorized thereby, upon contacting the person in charge, may enter upon all land or enter any building maintained for the production of poultry or hatching eggs to examine the poultry or hatching eggs to ascertain the existence of pullorum, typhoid, avian influenza, or any other dangerous, infectious, contagious, or otherwise transmissible disease in poultry. It shall be unlawful to hinder, impede, or prevent any authorized agent of the Department of Agriculture from entering any building maintained for the production of poultry or hatching eggs in the performance of his or her duty or from making any examination duly ordered by the State Veterinarian.



2-3008 Violations; penalty; enforcement.

(1) Any person violating the Nebraska Poultry Disease Control Act or the rules and regulations adopted and promulgated under the act shall be guilty of a Class III misdemeanor.

(2) It shall be the duty of the county attorney of the county in which any violation occurs or is about to occur, when notified by the Department of Agriculture of such violation or threatened violation, to pursue appropriate proceedings pursuant to subsection (1) or (3) of this section without delay.

(3) In order to insure compliance with the Nebraska Poultry Disease Control Act, the Department of Agriculture may apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations adopted and promulgated pursuant to the act. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.



2-3101 Act, how cited.

Sections 2-3101 to 2-3110 may be cited as the Nebraska Soil and Plant Analysis Laboratory Act.



2-3102 Terms, defined.

As used in the Nebraska Soil and Plant Analysis Laboratory Act, unless the context otherwise requires:

(1) Authorized proficiency testing service means proficiency testing done by the department or any person the department approves to perform proficiency testing;

(2) Department means the Department of Agriculture;

(3) Director means the Director of Agriculture or his or her designated employee, representative, or authorized agent;

(4) Laboratory includes, but is not restricted to, facilities or parts of facilities maintained and utilized for the purpose of performing soil and plant analysis and may be either fixed or mobile;

(5) Person includes an individual, partnership, limited liability company, firm, association, corporation, or body corporate or any officer or member of the same;

(6) Proficiency testing means the process of providing check samples to laboratories, collecting check sample test results from the laboratories, and compiling and analyzing check sample test results; and

(7) Soil and plant analysis means the use of biological, chemical, or physical procedures in determining amounts of elements or compounds in the soil or in plants for the express purpose of providing a basis for plant nutrient application.



2-3103 Registration; application; renewal; fees.

It shall be unlawful for any person to operate a laboratory in this state for conducting soil and plant analysis for others unless such laboratory is registered with the department. Application for registration shall be made to the director upon forms furnished by him or her for that purpose. On each initial or renewal application for registration, the director may cause the laboratory facilities, methods, procedures, and equipment to be inspected and shall review the qualifications of personnel. Each application shall specify the types of analysis to be conducted and the names of the analytical methods used. All registrations shall be personal to the holder thereof and shall be nontransferable. Registrations shall expire on June 30 of each year. Each initial and renewal application for registration shall be accompanied by a fee of one hundred dollars.



2-3104 Enforcement of act; inspection; hindrance; unlawful.

The director may appoint qualified personnel to enforce the provisions of the Nebraska Soil and Plant Analysis Laboratory Act and any duly authorized representative of the director may at any reasonable time enter any laboratory for the purpose of reviewing qualifications of personnel, for examination of equipment in use for soil and plant analysis, and for inspection of the laboratory facilities, methods, and procedures. Every laboratory shall be inspected at least once every two years. It shall be unlawful to hinder, impede, or prevent entry by the director or his or her authorized representatives for the performance of their duties.



2-3105 Proficiency testing; samples; check; report; fees.

(1) Each laboratory shall be required by the department to participate in proficiency testing provided by an authorized proficiency testing service four times each calendar year. The authorized proficiency testing service shall require the laboratory to analyze at least three soil samples and one plant sample supplied quarterly by the authorized proficiency testing service. Each laboratory receiving check samples shall report check sample test results to the authorized proficiency testing service pursuant to the requirements of such service. The authorized proficiency testing service shall submit to the director all check sample test results. The director may require each laboratory to submit to the department a copy of the check sample test results reported to the authorized proficiency testing service. The director shall evaluate check sample test results submitted by each laboratory or the authorized proficiency testing service to determine if the laboratory's analysis is accurate within an acceptable range.

(2) When the department is the authorized proficiency testing service, the director shall fix and collect fees for the proficiency testing, which charges shall not exceed the cost of such testing.



2-3106 Samples; results; rules and regulations; standards; conform.

All results obtained from all soil or plant analysis shall be reported in accordance with standard reporting units as established by rule and regulation. Such standard units shall conform insofar as is practical to uniform standards which may be adopted on a regional or national basis.



2-3107 Registration; disciplinary actions; procedure; appeal.

If the director determines that a laboratory does not meet the requirements, as established by rule and regulation, with respect to qualified personnel, quality assurance procedures, reporting format, laboratory facilities, equipment, or analytical procedures or methods or that analysis being performed by a laboratory is inaccurate as evidenced by analytical results which are outside of an acceptable range, he or she may issue an order for a hearing pursuant to and in accordance with the Administrative Procedure Act. Following the hearing, the director may suspend or revoke registration or issue a compliance order against the respondent laboratory. Any person aggrieved by the decision of the director may appeal the decision, and the appeal shall be in accordance with the Administrative Procedure Act.



2-3108 Director of Agriculture; rules and regulations.

The director is authorized and directed to adopt and promulgate rules and regulations for the establishment of minimum standards for laboratories, equipment, personnel, reporting format, and procedures and methods used in soil or plant analysis to ensure that test results will be accurate within an acceptable range and such other rules and regulations as are necessary to the proper administration and enforcement of the Nebraska Soil and Plant Analysis Laboratory Act. In formulating proposed rules and regulations, the director shall consult with representatives of the fertilizer industry, representatives of the laboratories in this state, and the University of Nebraska Institute of Agriculture and Natural Resources. All rules and regulations shall be established in accordance with the procedure defined in the Administrative Procedure Act.



2-3109 Violations; penalty; enforcement.

(1) Any person who violates any provision of the Nebraska Soil and Plant Analysis Laboratory Act for which no specific penalty is provided or any rule or regulation made pursuant thereto shall be guilty of a Class IV misdemeanor.

(2) It shall be the duty of the county attorney of the county in which any violation occurs or is about to occur, when notified by the department of such violation or threatened violation, to pursue appropriate proceedings pursuant to subsection (1) or (3) of this section without delay.

(3) In order to insure compliance with the Nebraska Soil and Plant Analysis Laboratory Act, the department may apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations adopted and promulgated pursuant to the act. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.



2-3110 Soil and Plant Analysis Laboratory Cash Fund; created; use; investment.

All fees collected by the director under the Nebraska Soil and Plant Analysis Laboratory Act shall be remitted to the State Treasurer for credit to the Soil and Plant Analysis Laboratory Cash Fund, which fund is hereby created. Such fund shall be used by the department to aid in defraying the expenses of administering the Nebraska Soil and Plant Analysis Laboratory Act. Any money in the Soil and Plant Analysis Laboratory Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3201 Natural resources, declaration of intent.

The Legislature hereby recognizes and declares that it is essential to the health and welfare of the people of the State of Nebraska to conserve, protect, develop, and manage the natural resources of this state. The Legislature further recognizes the significant achievements that have been made in the conservation, protection, development, and management of our natural resources and declares that the most efficient and economical method of accelerating these achievements is by creating natural resources districts encompassing all of the area of the state. The Legislature further declares that the functions performed by soil and water conservation districts, watershed conservancy districts, watershed districts, advisory watershed improvement boards, and watershed planning boards shall be consolidated and made functions of natural resources districts. The governing boards of such districts and boards shall complete, before July 1, 1972, the necessary transfers and other arrangements so that such boards may on that date begin the operation of natural resources districts. The Legislature further declares that other special-purpose districts, including rural water districts, drainage districts, reclamation districts, and irrigation districts, are hereby encouraged to cooperate with and, if appropriate, to merge with natural resources districts.

This statute does not expressly grant or imply the power to represent the public interest in litigation in which a natural resources district does not otherwise have standing. Metropolitan Utilities Dist. v. Twin Platte NRD, 250 Neb. 442, 550 N.W.2d 907 (1996).

The statutes providing for natural resources districts held to be constitutional. Neeman v. Nebraska Nat. Resources Commission, 191 Neb. 672, 217 N.W.2d 166 (1974).



2-3202 Terms, defined.

For purposes of Chapter 2, article 32, unless the context otherwise requires:

(1) Commission means the Nebraska Natural Resources Commission;

(2) Natural resources district or district means a natural resources district operating pursuant to Chapter 2, article 32;

(3) Board means the board of directors of a district;

(4) Director means a member of the board;

(5) Other special-purpose districts means rural water districts, drainage districts, reclamation districts, and irrigation districts;

(6) Manager means the chief executive hired by a majority vote of the board to be the supervising officer of the district; and

(7) Department means the Department of Natural Resources.



2-3203 Natural resources districts; establishment.

In furtherance of the policy set forth in section 2-3201, the entire area of the State of Nebraska shall be divided into natural resources districts. The Nebraska Natural Resources Commission is hereby authorized and directed to determine and establish the exact number, and the boundaries of such districts. Boundaries of natural resources districts shall be established on or before October 1, 1971. When establishing such boundaries the commission shall employ the following guidelines and criteria:

(1) The primary objective shall be to establish boundaries which provide effective coordination, planning, development and general management of areas which have related resources problems. Such areas shall be determined according to the hydrologic patterns. The recognized river basins of the state shall be utilized in determining and establishing the boundaries for districts and where necessary for more efficient development and general management two or more districts shall be created within a basin;

(2) Boundaries of districts shall follow approximate hydrologic patterns except where doing so would divide a section, a city or village, or produce similar incongruities which might hinder the effective operation of the districts;

(3) Existing boundaries of political subdivisions or voting precincts may be followed wherever feasible. Districts shall be of sufficient size to provide adequate finances and administration for plans of improvement; and

(4) The number of districts shall be not less than sixteen nor more than twenty-eight.



2-3203.01 Repealed. Laws 1982, LB 592, § 2.



2-3203.02 Repealed. Laws 2000, LB 900, § 256.



2-3204 Budget.

A natural resources district may adopt either an annual or a biennial budget pursuant to the Nebraska Budget Act.



2-3205 Repealed. Laws 1987, LB 1, § 16.



2-3206 Districts; assumption of assets and liabilities; apportionment; taxes; special fund.

(1) Each district established pursuant to section 2-3203 shall assume, on July 1, 1972, all assets, liabilities, and obligations of any soil and water conservation district, watershed conservancy district, watershed district, advisory watershed improvement board, and watershed planning board, whose territory is included within the boundaries of such natural resources district. When the jurisdiction of any soil and water conservation district, watershed conservancy district, watershed district, advisory watershed improvement board, or watershed planning board, is included within two or more natural resources districts, the commission shall determine the apportionment of any assets, liabilities, and obligations. Such apportionment shall be based on the proportionate land area included in each district. Physical assets attached to the land shall be assumed by the district in which they are located. The value of attached physical assets shall be considered in the apportionment of the assets, liabilities and obligations, and any such assets may be encumbered or otherwise liquidated by the assuming district to effect the proper apportionment. When any other special-purpose district is merged with a natural resources district as contemplated by section 2-3201 and in the manner provided in sections 2-3207 to 2-3212, the assets, liabilities, and obligations of such special-purpose district shall similarly be assumed by the natural resources district.

(2) All taxes levied in 1971 by the counties of this state pursuant to sections 2-1560 and 31-827 for watershed districts and watershed conservancy districts shall be treated as assets of such watershed districts and watershed conservancy districts and when funds are not available or paid to such districts on account of such levies until after July 1, 1972, such funds shall be paid to the order of the natural resources district or districts within the boundaries of which such watershed district or watershed conservancy district lies, and in the proportionate amounts as other assets are to be divided. Tax funds in possession of or payable to each watershed district and watershed conservancy district at the time of merger shall be put in a special fund of the natural resources district or districts receiving the assets of such watershed district or watershed conservancy district and such funds shall be expended within the boundaries of such watershed district or watershed conservancy district and for projects begun or planned by such districts.



2-3207 Districts; change of boundaries, division, or merger.

With the approval of the affected natural resources districts, the commission may change the boundaries of natural resources districts, merge two or more such districts into a single district, divide one district into two or more new districts, or divide and merge one district into two or more other existing districts. The commission may also provide for the merger with such districts of other special-purpose districts as enumerated in section 2-3201. In exercising such powers, the commission shall be bound by the criteria and procedures provided by sections 2-3201 to 2-3212.



2-3208 Districts; proposed changes; procedure.

A hearing by the commission on proposed changes as provided by section 2-3207 may be initiated by any of the following methods:

(1) By the commission on its own motion;

(2) By written request of a majority of the directors of any or each natural resources district the boundaries of which are proposed to be changed or which is proposed to be merged or divided;

(3) By petition, signed by twenty-five percent of the legal voters residing within an area proposed to be transferred from one district to an adjoining district by a change in boundaries; or

(4) By formal written request of a majority of the directors or supervisors of any other special-purpose district wishing to merge with a natural resources district.

Such proposals shall be filed with the department and shall set forth any proposed new boundaries and such other information as the commission requires.



2-3209 Repealed. Laws 1988, LB 1045, § 12.



2-3210 Districts; change of boundaries, division, or merger; notice.

Within sixty days after such proposal for a change of boundaries, division, or merger is made and filed with the department, the department shall begin publication of the notices for a public hearing by the commission on the question. Notice requirements shall be satisfied by publishing such notice at least once a week for three consecutive weeks in a legal newspaper published or of general circulation in the areas affected. A public hearing shall then be held as set forth in the notice and in accord with law and the rules and regulations of the commission.



2-3211 Districts; change of boundaries, division, or merger; hearing; order; notice.

After the hearing, as provided in section 2-3210, the commission shall determine, upon the basis of the proposed change, upon the facts and evidence presented at such hearing, upon consideration of the standards provided in section 2-3203 relative to the organization of districts, and upon such other relevant facts and information as may be available, whether such changes in boundaries, division, or merger would promote the public interest and would be administratively and financially practicable and feasible. The commission shall make and record such determination and shall make such other determinations as are required by sections 2-3211.01 and 2-3211.02. The department shall notify the boards of the affected districts of such determinations in writing. No change in boundaries, division, or merger as provided for by sections 2-3207 to 2-3212 shall take place unless the boards of the affected districts favor such change, division, or merger.



2-3211.01 Districts; change of boundaries, division, or merger; assets, liabilities, obligations, and tax receipts; treatment.

(1) Each new natural resources district established by merging two or more natural resources districts in their entirety shall assume all assets, liabilities, and obligations of such merged districts on the effective date of the merger.

(2) Whenever a change of boundaries, division of one district into two or more new districts, or division and merger of one district into two or more existing districts takes place, the commission shall determine the apportionment of any assets, liabilities, and obligations. Such apportionment shall be based on all relevant factors, including, but not limited to, the proportionate land areas involved in the change, division, or merger and the extent to which particular assets, liabilities, or obligations are related to specific land areas. Interests in real estate and improvements to real estate shall be assumed by the district in which they are located on the effective date of the change, division, or merger. The value of such interests in real estate and improvements shall be considered in the apportionment, and any such assets may be encumbered or otherwise liquidated by the assuming district to effect the proper apportionment.

(3) All taxes levied pursuant to section 2-3225 and all assessments levied pursuant to sections 2-3254 to 2-3254.06 prior to the change of boundaries, division, or merger shall be apportioned by the commission on the basis of the relationship between the intended uses of such taxes or assessments and the land areas involved in the change, division, or merger. Taxes or assessments levied pursuant to sections 2-3254 to 2-3254.06 which are in the possession of or payable to a district at the time of the change, division, or merger and taxes or assessments in the possession of or payable to any other special-purpose district merged into a natural resources district shall be put into a special fund by the district receiving such assets and shall be expended as nearly as practicable for the purposes for which they were levied or assessed.



2-3211.02 Districts; change of boundaries, division, or merger; naming or renaming.

If a change of boundaries, division, or merger requires the naming of a newly created natural resources district or the renaming of one or more existing districts, names shall be given by the commission at the time the change, division, or merger is approved. The board of directors of a district may recommend that a specific name be approved.



2-3211.03 Districts; change of boundaries, division, or merger; commission; duties.

In making the determinations required by sections 2-3211 to 2-3211.02, the commission shall, whenever consistent with applicable law and the state's interests, give effect to the desires of the affected natural resources districts including the terms of any written agreements between or among such districts.



2-3212 Districts; change of boundaries, division, or merger; application; contents; filing; when effective; Secretary of State; duties.

If the boards of the affected districts favor a change of boundaries, division, or merger as provided by sections 2-3211 to 2-3211.02, the various affected district boards shall each present to the Secretary of State an application, signed by them, for a certificate evidencing the change, division, or merger. The application shall be filed with the Secretary of State accompanied with a statement by the department certifying that the change, division, or merger is in accordance with the procedures prescribed in sections 2-3207 to 2-3212 and setting forth any new boundary line or other information as in the judgment of the department and Secretary of State is adequate to describe such change, division, or merger. When the application and statement have been filed with the Secretary of State, the change, division, or merger shall be deemed effective and the Secretary of State shall issue to the directors of each of the districts a certificate evidencing the change, division, or merger.



2-3212.01 Merger and transfer of existing districts or boards; effect.

Mergers and transfers of existing districts or boards into natural resources districts pursuant to sections 2-3207 to 2-3212 shall not be construed as being discontinuances or dissolutions of those districts or boards as may be provided for by statute outside such sections.



2-3213 Board of directors; membership; number of directors; executive committee; terms.

(1) Except as provided in subsections (2) and (3) of this section, each district shall be governed by a board of directors of five, seven, nine, eleven, thirteen, fifteen, seventeen, nineteen, or twenty-one members. The board of directors shall determine the number of directors and in making such determination shall consider the complexity of the foreseeable programs and the population and land area of the district. Districts shall be political subdivisions of the state, shall have perpetual succession, and may sue and be sued in the name of the district.

(2) At least six months prior to the primary election, the board of directors of any natural resources district may change the number of directors for the district and may change subdistrict boundaries to accommodate the increase or decrease in the number of directors. The board of directors shall utilize the criteria found in subsection (1) of this section and in subsection (2) of section 2-3214 when changing the number of directors. Except as provided in subsection (5) of this section, no director's term of office shall be shortened as a result of any change in the number of directors. Any reduction in the number of directors shall be made as directors take office during the two succeeding elections or more quickly if the reduction can be made by not filling vacancies on the board and if desired by the board. If necessary to preserve staggered terms for directors when the reduction in number is made in whole or in part through unfilled vacancies, the board may provide for a one-time election of one or more directors for a two-year term. The board of directors shall inform the Secretary of State whenever any such one-time elections have been approved. Notwithstanding subsection (1) of this section, the district may be governed by an even number of directors during the two-year transition to a board of reduced number.

(3) Whenever any change of boundaries, division, or merger results in a natural resources district director residing in a district other than the one to which such director was elected to serve, such director shall automatically become a director of the board of the district in which he or she then resides. Except as provided in subsection (5) of this section, all such directors shall continue to serve in office until the expiration of the term of office for which they were elected. Directors or supervisors of other special-purpose districts merged into a natural resources district shall not become members of the natural resources district board but may be appointed as advisors in accordance with section 2-3228. No later than six months after any change, division, or merger, each affected board, in accordance with the procedures and criteria found in this section and section 2-3214, shall determine the number of directors for the district as it then exists, the option chosen for nomination and election of directors, and, if appropriate, new subdistrict boundaries.

(4) To facilitate the task of administration of any board increased in size by a change of boundaries or merger, such board may appoint an executive committee to conduct the business of the board in the interim until board size reductions can be made in accordance with this section. An executive committee shall be empowered to act for the full board in all matters within its purview unless specifically limited by the board in the establishment and appointment of the executive committee.

(5) Notwithstanding the provisions of section 2-3214 and subsections (3) and (4) of this section, the board of directors of any natural resources district established by merging two or more districts in their entirety may provide that all directors be nominated and elected at the first primary and general elections following the year in which such merger becomes effective. In districts which have one director elected from each subdistrict, each director elected from an even-numbered subdistrict shall be elected for a two-year term and each director from an odd-numbered district and any member to be elected at large shall be elected for a four-year term. In districts which have two directors elected from each subdistrict, the four candidates receiving the highest number of votes at the primary election shall be carried over to the general election, and at such general election the candidate receiving the highest number of votes shall be elected for a four-year term and the candidate receiving the second highest number of votes shall be elected for a two-year term. Thereafter each director shall be elected for a four-year term.



2-3214 Board of directors; nomination; election; subdistricts; oath.

(1) District directors shall be elected as provided in section 32-513. Elections shall be conducted as provided in the Election Act. Registered voters residing within the district shall be eligible for nomination as candidates for any at-large position or, in those districts that have established subdistricts, as candidates from the subdistrict within which they reside.

(2) The board of directors may choose to: (a) Nominate candidates from subdistricts and from the district at large who shall be elected by the registered voters of the entire district; (b) nominate and elect each candidate from the district at large; or (c) nominate and elect candidates from subdistricts of substantially equal population except that any at-large candidate would be nominated and elected by the registered voters of the entire district. Unless the board of directors determines that the nomination and election of all directors will be at large, the board shall strive to divide the district into subdistricts of substantially equal population, except that no subdistrict shall have a population greater than three times the population of any other subdistrict within the district. Such subdistricts shall be consecutively numbered and shall be established with due regard to all factors including, but not limited to, the location of works of improvement and the distribution of population and taxable values within the district. The boundaries and numbering of such subdistricts shall be designated at least six months prior to the primary election. Unless the district has been divided into subdistricts with substantially equal population, all directors shall be elected by the registered voters of the entire district and all registered voters shall vote on the candidates representing each subdistrict and any at-large candidates. If a district has been divided into subdistricts with substantially equal population, the board of directors may determine that directors shall be elected only by the registered voters of the subdistrict except that an at-large director may be elected by registered voters of the entire district.

(3) Except in districts which have chosen to have a single director serve from each subdistrict, the number of subdistricts for a district shall equal a number which is one less than a majority of directors for the district. In districts which have chosen to have a single director serve from each subdistrict, the number of subdistricts shall equal a number which is equal to the total number of directors of the district or which is one less than the total number of directors for the district if there is an at-large candidate. If the number of directors to be elected exceeds the number of subdistricts or if the term of the at-large director expires in districts which have chosen to have a single director serve from each subdistrict, candidates may file as a candidate from the district at large. Registered voters may each cast a number of votes not larger than the total number of directors to be elected.

(4) Elected directors shall take their oath of office in the same manner provided for county officials.

(5) At least six months prior to the primary election, the board of directors may choose to have a single director serve from each subdistrict.

(6) The board of directors shall certify to the Secretary of State and the election commissioners or county clerks the number of directors to be elected at each election and the length of their terms as provided in section 32-404.



2-3215 Board; vacancy; how filled.

(1) In addition to the events listed in section 32-560, a vacancy on the board shall exist in the event of the removal from the district or subdistrict of any director. After notice and hearing, a vacancy shall also exist in the event of the absence of any director from more than two consecutive regular meetings of the board unless such absences are excused by a majority of the remaining board members.

(2) In the event of a vacancy from any of such causes or otherwise, the board of directors shall give notice of the date the vacancy occurred, the office vacated, and the length of the unexpired term (a) in writing to the Secretary of State and (b) to the public by a notice published in a newspaper of general circulation within the district or by posting in three public places in the district. The vacancy shall be filled by the board of directors. The person so appointed shall have the same qualifications as the person whom he or she succeeds. Such appointments shall be in writing and until a successor is elected and qualified. The written appointment shall be filed with the Secretary of State.

(3)(a) If the vacancy occurs during the first year of the unexpired term or prior to August 1 of the second year of the unexpired term, the appointee shall serve until the first Thursday after the first Tuesday in January next succeeding the next regular general election and at such regular general election a director shall be elected to succeed the appointee and serve the remainder of the unexpired term.

(b) If the vacancy occurs on or after August 1 of the second year of the unexpired term or during the third or fourth year of the unexpired term, the appointee shall serve until the term expires.



2-3216 Repealed. Laws 1984, LB 975, § 14.



2-3216.01 Repealed. Laws 1986, LB 548, § 15.



2-3216.02 Repealed. Laws 1986, LB 548, § 15.



2-3216.03 Repealed. Laws 1986, LB 548, § 15.



2-3216.04 Repealed. Laws 1986, LB 548, § 15.



2-3216.05 Repealed. Laws 1986, LB 548, § 15.



2-3216.06 Repealed. Laws 1986, LB 548, § 15.



2-3217 Officers; election; bond; premium.

The board shall elect the officers of the district, including a chairman, vice-chairman, secretary, and treasurer. The offices of secretary and treasurer may be held by one person, and such person need not be a member of the board. The officers and employees of the district authorized to handle funds shall furnish and maintain a corporate surety bond in an amount not less than fifty thousand dollars, nor more than the amount of all money coming into their possession or control, to be determined by the governing board. Such bond shall be in a form and with sureties approved by the board of directors, and after approval shall be filed with the Secretary of State. The premium on such bond shall be paid by the district.



2-3218 Members of board; compensation; expenses.

Board members shall be reimbursed for their actual and necessary expenses incurred in connection with their duties. Each board may provide a per diem payment for directors not to exceed seventy dollars for each day that a director attends meetings of the board or is engaged in matters concerning the district, but no director shall receive more than three thousand six hundred dollars in any one year. Such per diem payments shall be in addition to and separate from reimbursement for expenses.



2-3219 Board; meetings; time; place; notice.

(1) The board shall hold regularly scheduled monthly meetings. A majority of the voting members of the board shall constitute a quorum, and the concurrence of a majority of a quorum shall be sufficient to take action and make determinations. Within ninety days after the creation of any natural resources district, the board thereof shall, by appropriate rules and regulations, designate the regular time and place such meetings are to be held. At the first meeting of each year, the board shall review its program for the preceding year and outline its plans for the following year. At the first regularly scheduled meeting after the completion of the yearly audit required by section 2-3223, it shall present a report of the financial condition of the district and open discussion relevant to the same. Notice shall be given of all board meetings pursuant to section 84-1411.

(2) The boards of directors of the natural resources districts within each river basin shall meet jointly at least twice a year at such times and places as may be mutually agreed upon for the purpose of receiving and coordinating their efforts for the maximum benefit of the basin.



2-3220 Board; minutes; records; monthly publication of expenditures; publication fee; public inspection.

The board shall cause to be kept accurate minutes of its meetings and accurate records and books of account, conforming to approved methods of bookkeeping prescribed by the Auditor of Public Accounts, clearly setting out and reflecting the entire operation, management and business of the district. It shall be the duty of the board to prepare and publish each month in a newspaper or newspapers which provide general coverage of the district, a detailed list of all expenditures of the district for the preceding month. Any newspaper utilized by the district shall publish such list of expenditures for a fee no greater than the rate provided by law for the publication of proceedings of county boards. Such publication shall set forth the amount of each claim approved, the purpose of the claim, and the name of the claimant. Such books and records shall be kept at the principal office of the district or at such other regularly maintained office or offices of the district as shall be designated by the board, with due regard to the convenience of the district, its customers, and electors. Such books and records shall at reasonable business hours be open to public inspection.



2-3221 Repealed. Laws 1972, LB 543, § 18.



2-3222 Board; copy of certain documents; furnish to department.

The board shall furnish to the department copies of its rules, regulations, audits, meeting minutes, and other documents as the department may require in the performance of its duties.



2-3223 Fiscal year; audit; filing; failure to file; withhold funds.

The fiscal year of the district shall begin July 1 and end June 30. The board of directors, at the close of each year's business, shall cause an audit of the books, records and financial affairs of the district to be made by a public accountant or firm of such accountants, who shall be selected by the district. The audit shall be in a form prescribed by the Auditor of Public Accounts. Such audits shall show (1) the gross income from all sources of the district for the previous year; (2) the amount expended during the previous year for maintenance; (3) the amount expended during the previous year for improvements and other such programs, including detailed information on bidding and notices of requests for bids and the disposition thereof; (4) the amount of depreciation of the property of the district during the previous year; (5) the number of employees as of June 30 of each year; (6) the salaries paid employees; and (7) all other facts necessary to give an accurate and comprehensive view of the cost of operating, maintaining, and improving the district.

An authenticated copy of the audit shall be filed with the Auditor of Public Accounts within six months after the end of the fiscal year. Upon the failure by the district to file the audit report within such time, the Auditor of Public Accounts shall notify the county treasurer or treasurers within the district who shall withhold distribution of all tax funds to which the district may be entitled pursuant to section 2-3225.



2-3223.01 Audit; failure to file; publication of failure; individuals responsible; penalty.

(1) If any district fails to file a copy of the audit within the required time, pursuant to section 2-3223, the name of the district, the officers, and the board of directors of the district shall be published in a newspaper or newspapers which provide general coverage of the district, which publication shall state the failure of the district and its directors, with publication costs to be paid by the district.

(2) Any officer or member of the board of directors responsible for such failure to file shall be guilty of a Class IV misdemeanor.



2-3224 Funds of districts; disbursement; treasurer's bond; secretary report changes.

Funds of the district shall be paid out or expended only upon the authorization or approval of the board of directors and by check, draft, warrant, or other instrument in writing, signed by the treasurer, assistant treasurer, or such other officer, employee or agent of the district as shall be authorized by the treasurer to sign in his behalf; Provided, such authorization shall be in writing and filed with the secretary of the district; and provided further, in the event that the treasurer's bond shall not expressly insure the district against loss resulting from the fraudulent, illegal, negligent, or otherwise wrongful or unauthorized acts or conduct by or on the part of any and every person thus authorized, there shall be procured and filed with the secretary of the district, together with the authorization, a corporate surety bond, effective for protection against such loss, in such form and amount and with such corporate surety as shall be approved in writing by the signed endorsement thereon of any two officers of the district other than the treasurer. The secretary shall report to the board at each meeting any such bonds filed, or any change in the status of any such bonds, since the last previous meeting of the board.



2-3225 Districts; tax; levies; limitation; use; collection.

(1)(a) Each district shall have the power and authority to levy a tax of not to exceed four and one-half cents on each one hundred dollars of taxable valuation annually on all of the taxable property within such district unless a higher levy is authorized pursuant to section 77-3444.

(b) Each district shall also have the power and authority to levy a tax equal to the dollar amount by which its restricted funds budgeted to administer and implement ground water management activities and integrated management activities under the Nebraska Ground Water Management and Protection Act exceed its restricted funds budgeted to administer and implement ground water management activities and integrated management activities for FY2003-04, not to exceed one cent on each one hundred dollars of taxable valuation annually on all of the taxable property within the district.

(c) In addition to the power and authority granted in subdivisions (1)(a) and (b) of this section, each district located in a river basin, subbasin, or reach that has been determined to be fully appropriated pursuant to section 46-714 or designated overappropriated pursuant to section 46-713 by the Department of Natural Resources shall also have the power and authority to levy a tax equal to the dollar amount by which its restricted funds budgeted to administer and implement ground water management activities and integrated management activities under the Nebraska Ground Water Management and Protection Act exceed its restricted funds budgeted to administer and implement ground water management activities and integrated management activities for FY2005-06, not to exceed three cents on each one hundred dollars of taxable valuation on all of the taxable property within the district for fiscal year 2006-07 and each fiscal year thereafter through fiscal year 2017-18.

(d) In addition to the power and authority granted in subdivisions (a) through (c) of this subsection, a district with jurisdiction that includes a river subject to an interstate compact among three or more states and that also includes one or more irrigation districts within the compact river basin may annually levy a tax not to exceed ten cents per one hundred dollars of taxable valuation of all taxable property in the district. The proceeds of such tax may be used for the payment of principal and interest on bonds and refunding bonds issued pursuant to section 2-3226.01. Such levy is not includable in the computation of other limitations upon the district's tax levy.

(2) The proceeds of the tax levies authorized in subdivisions (1)(a) through (c) of this section shall be used, together with any other funds which the district may receive from any source, for the operation of the district. When adopted by the board, the tax levies authorized in subdivisions (1)(a) through (d) of this section shall be certified by the secretary to the county clerk of each county which in whole or in part is included within the district. Such levy shall be handled by the counties in the same manner as other levies, and proceeds shall be remitted to the district treasurer. Such levy shall not be considered a part of the general county levy and shall not be considered in connection with any limitation on levies of such counties.

Section (1)(d) of this section violates the prohibition against levying a property tax for state purposes found in Neb. Const. art. VIII, sec. 1A, and such provision is therefore unconstitutional. Garey v. Nebraska Dept. of Nat. Resources, 277 Neb. 149, 759 N.W.2d 919 (2009).



2-3226 Districts; bonds; issuance.

Each district shall have the power and authority to issue revenue bonds for the purpose of financing construction of facilities authorized by law. Issuance of revenue bonds must be approved by two-thirds of the members of the board of directors of the district. The district shall pledge sufficient revenue from any revenue-producing facility constructed with the aid of revenue bonds for the payment of principal and interest on such bonds and shall establish rates for such facilities at a sufficient level to provide for the operation of such facilities and for the bond payments.



2-3226.01 River-flow enhancement bonds; authorized; natural resources districts; powers and duties; acquisition of water rights by purchase or lease; agreements; contents.

(1) In order to implement its duties and obligations under the Nebraska Ground Water Management and Protection Act and in addition to other powers authorized by law, the board of a district with jurisdiction that is part of a river basin for which the district has, in accordance with section 46-715, adopted an integrated management plan which references section 2-3226.04 and explicitly states its intent in the plan to utilize qualified projects described in section 2-3226.04 may issue negotiable bonds and refunding bonds of the district and entitled river-flow enhancement bonds, with terms determined appropriate by the board, payable by (a) funds granted to such district by the state or federal government for one or more qualified projects, (b) the occupation tax authorized by section 2-3226.05, or (c) the levy authorized by section 2-3225. The district may issue the bonds or refunding bonds directly, or such bonds may be issued by any joint entity as defined in section 13-803 whose member public agencies consist only of qualified natural resources districts or by any joint public agency as defined in section 13-2503 whose participating public agencies consist only of qualified natural resources districts, in connection with any joint project which is to be owned, operated, or financed by the joint entity or joint public agency for the benefit of its member natural resources districts. For the payment of such bonds or refunding bonds, the district may pledge one or more permitted payment sources.

(2) Within forty-five days after receipt of a written request by the Natural Resources Committee of the Legislature, the qualified natural resources districts shall submit an electronic report to the committee containing an explanation of existing or planned activities for river-flow enhancement, the revenue source for implementing such activities, and a description of the estimated benefit or benefits to the district or districts.

(3) If a district uses the proceeds of a bond issued pursuant to this section for the purposes described in subdivision (1) of section 2-3226.04 or the state uses funds for those same purposes, the agreement to acquire water rights by purchase or lease pursuant to such subdivision shall identify (a) the method of payment, (b) the distribution of funds by the party or parties receiving payments, (c) the water use or rights subject to the agreement, and (d) the water use or rights allowed by the agreement. If any irrigation district is party to the agreement, the irrigation district shall allocate funds received under such agreement among its users or members in a reasonable manner, giving consideration to the benefits received and the value of the rights surrendered for the specified contract period.



2-3226.02 River-flow enhancement bonds; termination of authority; effect on existing bonds and refunding bonds.

The authority to issue bonds for qualified projects granted in section 2-3226.01 terminates on January 1, 2023, except that (1) any bonds already issued and outstanding for qualified projects as of such date are permitted to remain outstanding and the district shall retain all powers of taxation provided for in section 2-3226.01 to provide for the payment of principal and interest on such bonds and (2) refunding bonds may continue to be issued and outstanding as of January 1, 2023, including extension of principal maturities if determined appropriate.



2-3226.03 River-flow enhancement bonds; board issuing bonds; powers; terms and conditions.

The board of a district issuing bonds pursuant to section 2-3226.01 may agree to pay fees to fiscal agents in connection with the placement of bonds of the district. Such bonds shall be subject to the same terms and conditions as provided by section 2-3254.07 for improvement project area bonds and such other terms and conditions as the board determines appropriate.



2-3226.04 River-flow enhancement bonds; use of proceeds.

The proceeds of bonds issued pursuant to section 2-3226.01 shall only be used to pay or refinance the costs of (1) acquisition by purchase or lease of water rights in accordance with Chapter 46, article 6, pertaining to ground water, and Chapter 46, article 2, pertaining to surface water, including storage water rights with respect to a river or any of its tributaries, (2) acquisition by purchase or lease or the administration and management, pursuant to mutual agreement, of canals and other works, including reservoirs, constructed for irrigation from a river or any of its tributaries, (3) vegetation management, including, but not limited to, the removal of invasive species in or near a river or any of its tributaries, and (4) the augmentation of river flows consistent with the authority granted under Chapter 2, article 32.



2-3226.05 River-flow enhancement bonds; costs and expenses of qualified projects; occupation tax authorized; exemption; collection; accounting; lien; foreclosure.

(1) A district with an integrated management plan as described in subsection (1) of section 2-3226.01 may levy an occupation tax upon the activity of irrigation of agricultural lands within such district on an annual basis, not to exceed ten dollars per irrigated acre, the proceeds of which may be used for (a) repaying principal and interest on any bonds or refunding bonds issued pursuant to section 2-3226.01 for one or more projects under section 2-3226.04 or (b) payment of all or any part of the costs and expenses of one or more qualified projects described in section 2-3226.04. If such district has more than one river basin as described in section 2-1504 within its jurisdiction, such district shall confine such occupation tax authorized in this section to the geographic area affected by an integrated management plan adopted in accordance with section 46-715.

(2)(a) Acres classified by the county assessor as irrigated shall be subject to such district's occupation tax unless on or before June 1 in each calendar year the record owner certifies to the district the nonirrigation status of such acres for the same calendar year.

(b) A district may exempt from the occupation tax acres that are enrolled in local, state, or federal temporary irrigation retirement programs that prohibit the application of irrigation water in the year for which the tax is levied.

(c) Except as provided in subdivisions (2)(a) and (b) of this section, a district is prohibited from providing an exemption from, or allowing a request for a local refund of, an occupation tax on irrigated acres regardless of the irrigation source while the record owner maintains irrigated status on such acres in the year for which the tax is levied.

(3) Any such occupation tax shall remain in effect so long as the natural resources district has bonds outstanding which have been issued stating such occupation tax as an available source for payment and for the purpose of paying all or any part of the costs and expenses of one or more projects authorized pursuant to section 2-3226.04.

(4) Such occupation taxes shall be certified to, collected by, and accounted for by the county treasurer at the same time and in the same manner as general real estate taxes, and such occupation taxes shall be and remain a perpetual lien against such real estate until paid. Such occupation taxes shall become delinquent at the same time and in the same manner as general real property taxes. The county treasurer shall publish and post a list of delinquent occupation taxes with the list of real property subject to sale for delinquent property taxes provided for in section 77-1804. In addition, the list shall be provided to natural resources districts which levied the delinquent occupation taxes. The list shall include the record owner's name, the parcel identification number, and the amount of delinquent occupation tax. For services rendered in the collection of the occupation tax, the county treasurer shall receive the fee provided for collection of general natural resources district money under section 33-114.

(5) Such lien shall be inferior only to general taxes levied by political subdivisions of the state. When such occupation taxes have become delinquent and the real property on which the irrigation took place has not been offered at any tax sale, the district may proceed in district court in the county in which the real estate is situated to foreclose in its own name the lien in the same manner and with like effect as a foreclosure of a real estate mortgage, except that sections 77-1903 to 77-1917 shall govern when applicable.



2-3226.06 Repealed. Laws 2014, LB 906, § 23.



2-3226.07 Repealed. Laws 2014, LB 906, § 23.



2-3226.08 Repealed. Laws 2014, LB 906, § 23.



2-3226.09 Repealed. Laws 2014, LB 906, § 23.



2-3226.10 Flood protection and water quality enhancement bonds; authorized; natural resources district; powers and duties; special bond levy authorized.

In addition to other powers authorized by law, the board of directors of a natural resources district encompassing a city of the metropolitan class, upon an affirmative vote of two-thirds of the members of the board of directors, may issue negotiable bonds and refunding bonds of the district, entitled flood protection and water quality enhancement bonds, with terms determined appropriate by the board of directors, payable from an annual special flood protection and water quality enhancement bond levy upon the taxable value of all taxable property in the district. Such special bond levy is includable in the computation of other limitations upon the district's tax levy and shall not exceed one cent on each one hundred dollars of taxable valuation annually on all of the taxable property within the district without approval by a majority of registered voters of the district at an election in accordance with the Election Act called by the board of directors and held in conjunction with a statewide primary or general election.



2-3226.11 Flood protection and water quality enhancement bonds; use of proceeds; certain projects; county board; powers.

(1) The proceeds of bonds issued pursuant to section 2-3226.10 shall be used to pay costs of design, rights-of-way acquisition, and construction of multipurpose projects and practices for storm water management within the natural resources district issuing such bonds, including flood control and water quality. For purposes of this section, flood control and water quality projects and practices include, but are not limited to, low-impact development best management measures, flood plain buyout, dams, reservoir basins, and levees. The proceeds of bonds issued pursuant to section 2-3226.10 shall not be used to fund combined sewer separation projects in a city of the metropolitan class. No project for which bonds are issued under section 2-3226.10 shall include a reservoir or water quality basin having a permanent pool greater than four hundred surface acres. Any project having a permanent pool greater than twenty surface acres shall provide for public access.

(2) A district shall only convey real property that is acquired for a project described in subsection (1) of this section by eminent domain proceedings pursuant to sections 76-704 to 76-724 to a political subdivision or an agency of state or federal government.

(3)(a) Prior to the issuing of bonds pursuant to section 2-3226.10 or expending funds of a natural resources district encompassing a city of the metropolitan class to pay costs of a reservoir or water quality basin project or projects greater than twenty surface acres, a county board of the affected county may pass a resolution stating that it does not approve of the construction of such reservoir or water quality basin project or projects within its exclusive zoning jurisdiction. The county board shall hold a public hearing and shall vote on the resolution within ninety days after notice from the board of directors of the natural resources district of its intent to issue bonds.

(b) No proceeds from bonds issued pursuant to section 2-3226.10 or funds of a natural resources district encompassing a city of the metropolitan class may be used to pay costs of a reservoir or water quality basin project or projects greater than twenty surface acres if the county board of the affected county passes such a resolution.

(c) Sections 2-3226.10 to 2-3226.14 do not (i) limit the authority of a natural resources district with regard to reservoirs, water quality basin projects, or other projects of less than twenty surface acres or (ii) prohibit use of funds of a natural resources district for preliminary studies or reports necessary, in the discretion of the board of directors of the natural resources district, to determine whether a reservoir or water quality basin project should be presented to a county board pursuant to this section.

(4) Proceeds of bonds issued pursuant to section 2-3226.10 shall not be used to fund any project in any city or county (a) located within a watershed in which is located a city of the metropolitan class and (b) which is party to an agreement under the Interlocal Cooperation Act, unless such city or county has adopted a storm water management plan approved by the board of directors of the natural resources district encompassing a city of the metropolitan class.

(5) A natural resources district encompassing a city of the metropolitan class shall only issue bonds for projects in cities and counties that have adopted zoning regulations or ordinances that comply with state and federal flood plain management rules and regulations.



2-3226.12 Flood protection and water quality enhancement bonds; warrants authorized.

For the purpose of making partial payments, the board of directors of a natural resources district issuing bonds pursuant to section 2-3226.10 may issue warrants having terms as determined appropriate by the board, payable from the proceeds of such bonds.



2-3226.13 Flood protection and water quality enhancement bonds; fees to fiscal agents authorized; warrants and bonds; conditions.

The board of directors of a natural resources district issuing bonds pursuant to section 2-3226.10 may agree to pay fees to fiscal agents in connection with the placement of warrants or bonds of the district. Such warrants and bonds shall be subject to the same conditions as provided by section 2-3254.07 for improvement project area bonds and such other conditions as the board of directors determines appropriate.



2-3226.14 Flood protection and water quality enhancement bonds; authority to issue; termination.

The authority to issue bonds for qualified projects granted in section 2-3226.10 terminates on December 31, 2019, except that (1) any bonds already issued and outstanding for qualified projects as of such date are permitted to remain outstanding and the district shall retain all powers of taxation provided for in section 2-3226.10 to provide for the payment of principal and interest on such bonds and (2) refunding bonds may continue to be issued and outstanding as of December 31, 2019, including extension of principal maturities if determined appropriate.



2-3227 Districts; funds; investment.

Each district may invest any surplus money in the district treasury, including such money as may be in any sinking fund established for the purpose of providing for the payment of the principal or interest of any contract, bond, or other indebtedness or for any other purpose, not required for the immediate needs of the district as provided in sections 77-2341, 77-2365.01, and 77-2366. The functions and duties authorized by this section shall be performed under such rules and regulations as shall be prescribed by the board.



2-3228 Districts; powers; Nebraska Association of Resources Districts; retirement plan reports; duties.

(1) Each district shall have the power and authority to:

(a) Receive and accept donations, gifts, grants, bequests, appropriations, or other contributions in money, services, materials, or otherwise from the United States or any of its agencies, from the state or any of its agencies or political subdivisions, or from any person as defined in section 49-801 and use or expend all such contributions in carrying on its operations;

(b) Establish advisory groups by appointing persons within the district, pay necessary and proper expenses of such groups as the board shall determine, and dissolve such groups;

(c) Employ such persons as are necessary to carry out its authorized purposes and, in addition to other compensation provided, establish and fund a pension plan designed and intended for the benefit of all permanent full-time employees of the district. Any recognized method of funding a pension plan may be employed. Employee contributions shall be required to fund at least fifty percent of the benefits, and past service benefits may be included. The district shall pay all costs of any such past service benefits, which may be retroactive to July 1, 1972, and the plan may be integrated with old age and survivors' insurance, generally known as social security. A uniform pension plan, including the method for jointly funding such plan, shall be established for all districts in the state. A district may elect not to participate in such a plan but shall not establish an independent plan;

(d) Purchase liability, property damage, workers' compensation, and other types of insurance as in the judgment of the board are necessary to protect the assets of the district;

(e) Borrow money to carry out its authorized purposes;

(f) Adopt and promulgate rules and regulations to carry out its authorized purposes; and

(g) Invite the local governing body of any municipality or county to designate a representative to advise and counsel with the board on programs and policies that may affect the property, water supply, or other interests of such municipality or county.

(2) Beginning December 31, 1998, through December 31, 2017:

(a) The Nebraska Association of Resources Districts as organized under the Interlocal Cooperation Act shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the association may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the association shall cause to be prepared an annual report and shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the association does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the association. All costs of the audit shall be paid by the association. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.



2-3229 Districts; purposes.

The purposes of natural resources districts shall be to develop and execute, through the exercise of powers and authorities granted by law, plans, facilities, works, and programs relating to (1) erosion prevention and control, (2) prevention of damages from flood water and sediment, (3) flood prevention and control, (4) soil conservation, (5) water supply for any beneficial uses, (6) development, management, utilization, and conservation of ground water and surface water, (7) pollution control, (8) solid waste disposal and sanitary drainage, (9) drainage improvement and channel rectification, (10) development and management of fish and wildlife habitat, (11) development and management of recreational and park facilities, and (12) forestry and range management.

As to development and management of fish and wildlife habitat and development and management of recreational and park facilities, such plans, facilities, works, and programs shall be in conformance with any outdoor recreation plan for Nebraska and any fish and wildlife plan for Nebraska as developed by the Game and Parks Commission.

Standing is not implied in, incident to, or indispensably essential to any express powers or declared objects and purposes of a natural resources district. Metropolitan Utilities Dist. v. Twin Platte NRD, 250 Neb. 442, 550 N.W.2d 907 (1996).



2-3230 Districts; facilities and works; powers.

Each district shall have the power and authority to construct and maintain works and establish and maintain facilities across or along any public street, alley, road, or highway and in, upon, or over any public lands which are now, or may hereafter become, the property of the State of Nebraska, and to construct works and establish and maintain facilities across any stream of water or watercourse; Provided, that the district shall promptly restore any such street, highway, or other property to its former state of usefulness as nearly as may be possible, and shall not use the same in such manner as to completely or unnecessarily impair the usefulness thereof. In the use of streets, the district shall be subject to the reasonable rules and regulations of the county, city, or village where such streets lie concerning excavation and the refilling of excavation, the relaying of pavements, and the protection of the public during periods of construction. The district shall not be required to pay any license or permit fees, or file any bonds, but may be required to pay reasonable inspection fees.



2-3230.01 Natural resources districts; construction; approval of other special-purpose district affected.

A natural resources district having within, or partially within its boundary, the irrigation service area of an operational irrigation district, reclamation district, or public power and irrigation district, shall, prior to construction of any project within such irrigation service area that would have a direct effect upon the conveyance, distribution, use, recovery, reuse and drainage of water, obtain approval of such project by the governing board of the irrigation district, reclamation district or public power and irrigation district whose irrigation service area is so affected.



2-3231 Districts; contracts; powers.

Each district shall have the power and authority to:

(1) Contract for the construction, preservation, operation, and maintenance of tunnels, reservoirs, regulating or reregulating basins, diversion works and canals, dams, drains, drainage systems, or other projects for a purpose mentioned in section 2-3229, and necessary works incident thereto, and to hold the federal government or any agency thereof free from liability arising from any construction;

(2) Contract with the United States for a water supply and water distribution and drainage systems under any Act of Congress providing for or permitting such contract;

(3) Acquire by purchase, lease, or otherwise mutually arrange to administer and manage any project works undertaken by the United States or any of its agencies, or by this state or any of its agencies; except that this section shall not apply to any project being administered or managed by any public power district, public power and irrigation district, or metropolitan utilities district; and

(4) Act as agent of the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, maintenance, or management of any project within its boundaries.



2-3232 Districts; studies, investigations, surveys, and demonstrations; powers.

Each district shall have the power and authority to:

(1) Make studies, investigations, or surveys and do research as may be necessary to carry out its authorized purposes, enter upon any land, after notifying the owner or occupier, for the purpose of conducting such studies, investigations, surveys, and research, and publish and disseminate the results. Entry upon any property pursuant to this section shall not be considered trespass, and damages are not recoverable on that account alone. In case of any actual or demonstrable damage to premises, the district shall pay the owner of the premises the amount of the damages. Upon failure of the landowner and the district to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided in section 76-705. To avoid duplication of effort, any such studies, investigations, surveys, research, or dissemination shall be in cooperation and coordination with the programs of the University of Nebraska, or any department thereof, and any other appropriate state agencies; and

(2) Conduct demonstration projects within the district on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district, upon obtaining the consent of the owners of such land or the necessary rights and interest in such lands, in order to demonstrate by example the means, methods, and measures by which soil and water resources may be conserved and soil erosion in the form of soil blowing and soil washing may be prevented and controlled. Demonstration projects shall be coordinated with the programs of the Agricultural Research Division of the University of Nebraska Institute of Agriculture and Natural Resources.



2-3233 Districts; water rights, waterworks, and property; acquisition; disposal.

Each district shall have the power and authority to acquire and dispose of water rights in accordance with Chapter 46, article 2, to acquire by grant, purchase, bequest, devise, or lease and to hold and use waterworks, personal property, and interests in or title to real property, and to sell, lease, encumber, or otherwise dispose of such waterworks and property. Each district shall also have the power and authority to acquire, construct, own, operate, control, maintain, and use any and all such works and facilities, both within and without the district, necessary to carry out its authorized purposes and furnish water service for domestic, irrigation, power, manufacturing, and other beneficial purposes.

A water right applicant has no transferable property right in a mere application to divert water. In re Applications A-15145, A-15146, A-15147, and A-15148, 230 Neb. 580, 433 N.W.2d 161 (1988).



2-3234 Districts; eminent domain; powers.

Except as provided in sections 2-3226.11 and 2-3234.02 to 2-3234.09, each district shall have the power and authority to exercise the power of eminent domain when necessary to carry out its authorized purposes within the limits of the district or outside its boundaries. Exercise of eminent domain shall be governed by the provisions of sections 76-704 to 76-724, except that whenever any district seeks to acquire the right to interfere with the use of any water being used for power purposes in accordance with sections 46-204, 70-668, 70-669, and 70-672 and is unable to agree with the user of such water upon the compensation to be paid for such interference, the procedure to condemn property shall be followed in the manner set forth in sections 76-704 to 76-724 and no other property shall be included in such condemnation. No district shall contract for delivery of water to persons within the corporate limits of any village, city, or metropolitan utilities district, nor in competition therewith outside such corporate limits, except by consent of and written agreement with the governing body of such political subdivision. A village, city, or metropolitan utilities district may negotiate and, if necessary, exercise the power of eminent domain for the acquisition of water supply facilities of the district which are within its boundaries.



2-3234.01 Districts; grant easements.

A district may grant easements across real estate under its ownership for purposes which are in the public interest and do not adversely affect the primary purpose for which such real estate is owned by the district.



2-3234.02 Trails; procedures.

Sections 2-3234.02 to 2-3234.09 are procedures for the use of eminent domain by a natural resources district to take private real property for a trail.



2-3234.03 Trails; terms, defined.

For purposes of sections 2-3234.02 to 2-3234.09:

(1) District means a natural resources district;

(2) Private real property does not include any public land such as real property under the general management of the Board of Educational Lands and Funds;

(3) Supermajority means sixty-seven percent or more; and

(4) Trail means a thoroughfare or track across real property used for recreational purposes.



2-3234.04 Trails; public hearing; considerations.

Before establishing a trail, the district shall consider, at a public hearing, all of the following:

(1) The proposed route for the trail, including maps and illustrations, and the mode of travel to be permitted;

(2) The areas adjacent to such route to be utilized by the district for scenic, historic, natural, cultural, or developmental purposes;

(3) The characteristics that make the proposed route suitable as a trail;

(4) The plans for developing, operating, and maintaining the proposed trail;

(5) Any anticipated problems enforcing the proper use of the proposed trail or hazards to private real property adjacent to such trail;

(6) The current status of the real property ownership and current and potential use of the real property in and along the proposed route;

(7) The estimated cost of acquisition of the real property, or an interest therein, needed for the proposed route; and

(8) The extent and type of private real property interest needed to establish the proposed trail, the right-of-way acquisition process to be followed, and the circumstances under which eminent domain may be utilized.



2-3234.05 Trails; establishment; district; powers; findings.

If the district decides to establish the trail after following the procedure under section 2-3234.04, the district may acquire private real property, or an interest therein, to develop and maintain the trail by:

(1) Seeking to secure the written consent of the private real property owners affected by the trail to enter into negotiations and proceeding in good faith to reach negotiated agreements with such owners for the private real property, or an interest therein needed; or

(2) If all reasonable efforts to secure written consent and negotiated agreements to acquire private real property, or an interest therein, have failed, the district board may, by resolution adopted by a supermajority of the district board at a public meeting, elect to conduct a proceeding to determine whether to use the power of eminent domain to acquire such property. Such proceeding shall be a public hearing with general notice to the public and specific notice by registered mail to all private real property owners whose property would be subject to condemnation by eminent domain. The public hearing shall be held no sooner than forty-five days after the date the resolution is adopted. At the public hearing, the district board shall receive evidence on the question of whether to acquire private real property by eminent domain for the purpose of constructing the trail. The district board may, by vote of a supermajority of its members, elect to proceed with eminent domain to acquire such property if the district board finds, by clear and convincing evidence received at the public hearing, that all of the following criteria are met:

(a) Whether the trail has been publicized at a public hearing held in accordance with section 2-3234.04 in the area where the trail is planned and reasonable notice of the hearing was provided to affected private real property owners;

(b) Whether good faith attempts to negotiate agreements meeting the requirements of subdivision (1) of this section with the affected private real property owners have been made and have failed for some or all of the private real property that is determined by the district board to be necessary for the trail to be developed;

(c) Whether all other trail route alternatives have been considered, with an evaluation of the extent to which private real property may be involved and which may require the exercise of eminent domain for each alternate route;

(d) Whether in locating the proposed trail consideration was given to the directness of the route; potential benefit to communities and public facilities adjacent to the trail route; trail design and costs; safety to trail users, vehicle operators, and adjacent persons; and adverse impacts and intrusions upon private real property owners or persons using such property;

(e) Whether good faith attempts have been made to address the concerns of affected private real property owners regarding trail design, privacy, land protection, management, and maintenance; and

(f) Whether any development and management of the trail is designed to harmonize with and complement any established forest or agricultural plan for the affected private real property.



2-3234.06 Trails; right of access.

When the acquisition of a parcel of private real property, or an interest therein, for a trail divides the private real property in such a manner that the owner has no reasonable access to one part of the divided parcel, the district shall allow reasonable access across the trail at a location mutually agreed upon by the owner of such divided parcel and the district.



2-3234.07 Trails; applicability of other law.

Acquisition of private real property, or an interest therein, and any utilization of eminent domain approved under sections 2-3234.02 to 2-3234.09 to establish a proposed trail shall be conducted in the manner and subject to the requirements provided in sections 25-2501 to 25-2506 and 76-701 to 76-726.



2-3234.08 Trails; owner or lessee; duties; negotiated written agreement; requirements.

(1) A private real property owner or lessee of property adjoining a trail has no duty (a) to maintain or repair the trail or (b) to protect users of the trail from danger resulting from conditions on the trail unless such conditions are the result of an intentional or negligent act of such owner or lessee.

(2) A negotiated written agreement between a district and a private real property owner regarding the acquisition of real property, or an interest therein, by the district to establish and maintain a trail shall clearly express both parties' rights and obligations, including the obligation of the district to maintain the trail and the liability of the district for property damage or personal injury, or both, to users of the trail.



2-3234.09 Trails; decision of district board; appeal.

An affected private real property owner may appeal the decision of the district board to use eminent domain under sections 2-3234.02 to 2-3234.09 by petition in error to the district court of the county where the affected private real property is located. No petition to condemn private real property affected by the proposed trail shall be filed in county court until any error proceeding under this section is final.



2-3235 Districts; cooperation; agreements; authorized; contributions; materials and services to landowners; terms.

(1) Each district shall have the power and authority to cooperate with or to enter into agreements with and, within the limits of appropriations available, to furnish financial or other aid to any cooperator, any agency, governmental or otherwise, or any owner or occupier of lands within the district for the carrying out of projects for benefit of the district as authorized by law, subject to such conditions as the board may deem necessary.

(2) As a condition to the extending of any benefits to or the performance of work upon any lands not owned or controlled by this state or any of its agencies, the directors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits and may require landowners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon.

(3) Each district may make available, on such terms as it shall prescribe, to landowners within the district specialized equipment, materials, and services which are not readily available from other sources and which will assist such landowners to carry on operations upon their lands for the conservation of soil and water resources and for the prevention and control of soil erosion. Whenever reasonably possible, purchases or contracts for such equipment shall be made from retail establishments.

This section gives a natural resources district express authority to cooperate, enter agreements, and furnish aid to private developers and landowners to carry out projects that benefit the district. Japp v. Papio-Missouri River NRD, 273 Neb. 779, 733 N.W.2d 551 (2007).



2-3236 Districts; appointment as fiscal agent of United States; powers.

Each district shall have the power and authority to accept appointment of the district as fiscal agent of the United States, or authorization of the district by the United States to make collections of money for and on behalf of the United States in connection with any federal project, whereupon the district shall have full power to do any and all things required by the federal statutes in connection therewith, and all things required by the rules and regulations established by any department of the federal government in regard thereto.



2-3237 Districts; weather modification programs; authorized.

A natural resources district may establish weather modification programs. A district may enter into agreements with companies, service organizations, municipalities, political subdivisions, public or private postsecondary educational institutions, or state or federal agencies to establish or participate in such programs.



2-3238 Districts; develop, store, and transport water; water service; powers; limitation.

Each district shall have the power and authority to develop, store and transport water, and to provide, contract for, and furnish water service for domestic purposes, irrigation, milling, manufacturing, mining, metallurgical, and any and all other beneficial uses, and to fix the terms and rates therefor. Each district may acquire, construct, operate, and maintain dams, reservoirs, ground water storage areas, canals, conduits, pipelines, tunnels, and any and all works, facilities, improvements, and property necessary therefor. No district shall contract for delivery of water for irrigation uses within any area served by any irrigation district, public power and irrigation district, or reclamation district, except by consent of and written agreement with such irrigation district, public power and irrigation district, or reclamation district.



2-3239 Districts; assessment of benefits; powers.

Each district shall have the power and authority to list in separate ownership the lands within the district which are susceptible of irrigation from the district sources, to enter into contracts to furnish water service to all such lands, and to levy assessments against the lands within the district to which water service is furnished on the basis of the value per acre-foot of water service furnished to the lands within the district; Provided, the board may divide the district into units and fix a different value per acre-foot of water in the respective units, and in such case shall assess the lands within each unit upon the same basis of value per acre-foot of water service furnished to lands within such unit.



2-3240 Districts; certain activities; laws, rules, and regulations applicable.

In matters pertaining to applications for appropriation and use of surface water, construction of dams, drainage and channel rectification projects, and installation of ground water wells, districts shall comply with Chapter 46, articles 2, 6, and 7, and the applicable rules and regulations of the department.



2-3241 Districts; additional powers.

Each district shall have the power and authority to provide technical and other assistance as may be necessary or desirable in rural areas to abate the lowering of water quality in the state caused by sedimentation, effluent from feedlots, and runoff from cropland areas containing agricultural chemicals. Such assistance shall be coordinated with the programs and the stream quality standards as established by the Department of Environmental Quality.



2-3242 Districts; water projects; powers.

Each district shall have the power and authority to (1) build or construct, operate and maintain, any reservoir, dike or levee to prevent overflow of water, (2) drain any cropland subject to overflow by water, or drain wet land when desirable to make reasonable use of such land whether such condition is caused by surface water or ground water, or drain any land which will be improved by drainage, (3) locate and construct, straighten, widen, deepen, or alter and maintain any ditch, drain, stream, or watercourse, (4) riprap or otherwise protect the bank of any stream or ditch, and (5) construct, enlarge, extend, improve, or maintain any stream of drainage or system of control of surface water.



2-3243 Districts; lands owned or controlled by state; preventive and control measures; powers.

Each district shall have the power and authority to carry out preventive and control measures within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and other measures as may be determined feasible on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owners of such lands or the necessary rights or interests in such lands.



2-3244 Repealed. Laws 1986, LB 474, § 16.



2-3245 Repealed. Laws 1986, LB 474, § 16.



2-3246 Repealed. Laws 1986, LB 474, § 16.



2-3247 Repealed. Laws 1986, LB 474, § 16.



2-3248 Repealed. Laws 1986, LB 474, § 16.



2-3249 Repealed. Laws 1986, LB 474, § 16.



2-3250 Repealed. Laws 1986, LB 474, § 16.



2-3251 Repealed. Laws 1972, LB 543, § 18.



2-3252 Districts; improvement project areas; powers; project funding.

(1) Projects or portions of projects which the board determines to be of general benefit to the district shall be carried out with any available funds of the district, including proceeds from the district's tax levy pursuant to section 2-3225. Projects or portions of projects which the board determines to be of special benefit to a certain area within the district may be established and maintained pursuant to subsection (2) of this section.

(2) Each district may establish improvement project areas within the district for the purpose of carrying out projects authorized by law which result in special benefits to lands and property within such improvement project areas. Improvement project areas may include land within an adjoining district with the written consent of the board of directors of the adjoining district. When only a portion of a project results in special benefits to an area, an improvement project area may be established to finance and maintain such portion of the project, and the district shall finance and maintain the other portions of the project pursuant to subsection (1) of this section. Such improvement project areas may be established, existing improvement project area boundaries may be altered, and the projects may be authorized after a hearing by the board, upon its own motion or by petitions, in the manner provided for by sections 2-3253 to 2-3255. The cost of any construction, capital improvements, or operation and maintenance involved in such special benefit portions of a project shall be recovered by the board by special assessment as provided in sections 2-3252 to 2-3254, 2-3254.04, and 2-3254.06. Any other costs related to such special benefit portion of a project may also be recovered by similar assessments. The board shall determine the amount of such special assessments and the period of time over which such special assessments shall be paid. When such projects result in the provision of continuing services such as the supply of revenue-producing water for any beneficial use, the persons receiving such special services shall be assessed for the cost of the service received in the manner provided in subsection (2) of section 2-3254. The reimbursable cost of the special benefit portions of such projects authorized in accordance with this section and as determined by the board of directors shall be assessed against the land within the improvement project area on the basis of benefits received in the manner provided in subsection (3) of section 2-3254 and section 2-3254.03. When a special-purpose district is merged with a natural resources district as provided by sections 2-3207 to 2-3212, the board may, without complying with the procedures outlined in sections 2-3252 to 2-3254.07, establish an improvement project area to carry out the functions of such special-purpose district and may adopt as its own any fee or assessment schedule or schedules previously adopted pursuant to law by such special-purpose district and in force and effect at the time of such merger. Any fees or assessments which are due or which become due under such adopted schedule or schedules shall be collected by the district in the manner provided by sections 2-3254 and 2-3254.03.

(3) Projects of a predominantly general benefit to a district with only an incidental special benefit, as determined by the board, may be developed and executed using any available funds of the district, including those from the tax levied pursuant to section 2-3225, without the establishment of an improvement project area or the levying of assessments or other charges.

The determination of the feasibility of a general benefit project by the board of directors of a natural resources district, and the adoption and implementation of such a project, is a legislative function and is not within the scope of judicial review where the specific statutory requirements for such action have been met. Fisher & Trouble Creek v. Lower Platte No. Nat. Resources Dist., 212 Neb. 196, 322 N.W.2d 403 (1982).



2-3252.01 Repealed. Laws 1978, LB 783, § 7.



2-3253 Improvement project areas; petition; contents; hearing.

(1) A hearing on a proposed improvement project area, on altering the boundaries of an existing improvement project area, or on adopting a proposed project may be initiated by petition of landowners. All petitions filed with the board of the natural resources district must contain:

(a) A statement of the problem involved;

(b) A presentation of the project proposed;

(c) A description of the area to be affected by the project; and

(d) A request for a hearing.

(2) If there are twenty or less landowners in the improvement project area, then the signatures of at least one-fourth must be on the petition. If there are more than twenty, then the signature of ten landowners shall be sufficient. Any petition regarding a project which would provide a revenue-producing continuing service shall contain so many signatures of landowners as shall in the board's discretion indicate enough interest to generate sufficient revenue to recover any reimbursable costs should a project be authorized.



2-3254 Improvement project areas; petition; hearing; notice; findings of board; apportionment of benefits; lien.

(1) The board shall hold a hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the establishment of or altering the boundaries of an existing improvement project area and the undertaking of such a project, upon the question of the appropriate boundaries describing affected land, upon the propriety of the petition, and upon all relevant questions regarding such inquiries. When a hearing has been initiated by petition, such hearing shall be held within one hundred twenty days of the filing of such petition. Notice of such hearing shall be published prior thereto once each week for three consecutive weeks in a legal newspaper published or of general circulation in the district. Landowners within the limits of the territory described in the petition and all other interested parties, including any appropriate agencies of state or federal government, shall have the right to be heard. If the board finds, after consultation with such appropriate agencies of state and federal government and after the hearing, that the project conforms with all applicable law and with the district's goals, criteria, and policies, it shall enter its findings in the board's official records and shall, with the aid of such engineers, surveyors, and other assistants as it may have chosen, establish an improvement project area or alter the boundaries of an existing improvement project area, proceed to make detailed plans and cost estimates, determine the total benefits, and carry out the project as provided in subsections (2) and (3) of this section. If the board finds that the project does not so conform, the findings shall be entered in the board's records and copies of such findings shall be furnished to the petitioners and the commission.

(2) When any such special project would result in the provision of revenue-producing continuing services, the board shall, prior to commencement of construction of such project, determine, by circulation of petitions or by some other appropriate method, if such project can be reasonably expected to generate sufficient revenue to recover the reimbursable costs thereof. If it is determined that the project cannot be reasonably expected to generate sufficient revenue, the project and all work in connection therewith shall be suspended. If it is determined that the project can be reasonably expected to generate sufficient revenue, the board shall divide the total benefits of the project as provided in sections 2-3252 to 2-3254. If the proposed project involves the supply of water for any beneficial use, all plans and specifications for the project shall be filed with the secretary of the district and the Director of Natural Resources, except that if such project involves a public water system as defined in section 71-5301, the filing of the information shall be with the Department of Health and Human Services rather than the Director of Natural Resources. No construction of any such special project shall begin until the plans and specifications for such improvement have been approved by the Director of Natural Resources and the Department of Health and Human Services, if applicable, except that if such special project involves a public water system as defined in section 71-5301, only the Department of Health and Human Services shall be required to review such plans and specifications and approve the same if in compliance with the Nebraska Safe Drinking Water Act and departmental rules and regulations adopted and promulgated under the act. All prescribed conditions having been complied with, each landowner within the improvement project area shall, within any limits otherwise prescribed by law, subscribe to a number of benefit units in proportion to the extent he or she desires to participate in the benefits of the special project. As long as the capacity of the district's facilities permit, participating landowners may subscribe to additional units, within any limits otherwise prescribed by law, upon payment of a unit fee for each such unit. The unit fees made and charged pursuant to this section shall be levied and fixed by rules and regulations of the district. The service provided may be withheld during the time such charges levied upon such parcel of land are delinquent and unpaid. Such charges shall be cumulative, and the service provided by the project may be withheld until all delinquent charges for the operation and maintenance of such works of improvement are paid for past years as well as for the current year. All such charges, due and delinquent according to the rules and regulations of such district and unpaid on June 1 after becoming due and delinquent, may be certified by the governing authority of such district to the county clerk of such county in which are situated the lands against which such charges have been levied, and when so certified such charges shall be entered upon the tax list and spread upon the tax roll the same as other special assessment taxes are levied and assessed upon real estate, shall become a lien upon such real estate along with other real estate taxes, and shall be collectible at the same time, in the same manner, and in the same proceeding as other real estate taxes are levied.

(3) When the special project would not result in the provision of revenue-producing continuing services, the board shall apportion the benefits thereof accruing to the several tracts of land within the district which will be benefited thereby, on a system of units. The land least benefited shall be apportioned one unit of assessment, and each tract receiving a greater benefit shall be apportioned a greater number of units or fraction thereof, according to the benefits received. Nothing contained in this section shall prevent the district from establishing separate areas within the improvement project area so as to permit future allocation of costs for particular portions of the work to specific subareas. This subarea method of allocation shall not be used in any improvement project area which has heretofore made a final apportionment of units of benefits and shall not thereafter be changed except by compliance with the procedure prescribed in this section.

(4) A notice shall be inserted for at least one week in a newspaper published or of general circulation in the improvement project area stating the time when and the place where the directors shall meet for the purpose of hearing all parties interested in the apportionment of benefits by reason of the improvement, at which time and place such parties may appear in person or by counsel or may file written objections thereto. The directors shall then proceed to hear and consider the same and shall make the apportionments fair and just according to benefits received from the improvement. The directors, having completed the apportionment of benefits, shall make a detailed report of the same and file such report with the county clerk. The board of directors shall include in such report a statement of the actual expenses incurred by the district to that time which relate to the proposed project and the actual cost per benefit unit thereof. Thereupon the board of directors shall cause to be published, once each week for three consecutive weeks in a newspaper published or of general circulation in the improvement project area, a notice that the report required in this subsection has been filed and notice shall also be sent to each party appearing to have a direct legal interest in such apportionment, which notice shall include the description of the lands in which each party notified appears to have such interest, the units of benefit assigned to such lands, the amount of actual costs assessable to date to such lands, and the estimated total costs of the project assessable to such lands upon completion thereof, as provided by sections 25-520.01 to 25-520.03. If the owners of record title representing more than fifty percent of the estimated total assessments file with the board within thirty days of the final publication of such notice written objections to the project proposed, such project and work in connection therewith shall be suspended, such project shall not be done in such project area, and all expenses relating to such project incurred by and accrued to the district may, at the direction of the board of directors, be assessed upon the lands which were to have been benefited by the completion of such improvement project in accordance with the apportionment of benefits determined and procedures established in this section. Upon completing the establishment of an improvement project area or altering the boundaries of an existing improvement project area as provided in this subsection and upon determining the reimbursable cost of the project and the period of time over which such cost shall be assessed, the board of directors shall determine the amount of money necessary to raise each year by special assessment within such improvement project area and apportion the same in dollars and cents to each tract benefited according to the apportionment of benefits as determined by this section. The board of directors shall also, from time to time as it deems necessary, order an additional assessment upon the lands and property benefited by the project, using the original apportionment of benefits as a basis to ascertain the assessment to each tract of land benefited, to carry out a reasonable program of operation and maintenance upon the construction or capital improvements involved in such project. The chairperson and secretary shall thereupon return lists of such tracts with the amounts chargeable to each of the county clerks of each county in which assessed lands are located, who shall place the same on duplicate tax lists against the lands and lots so assessed. Such assessments shall be collected and accounted for by the county treasurer at the same time as general real estate taxes, and such assessments shall be and remain a perpetual lien against such real estate until paid. All provisions of law for the sale, redemption, and foreclosure in ordinary tax matters shall apply to such special assessments.



2-3254.01 Improvement project; determination of special benefits; effect.

When determining the apportionment of benefits under section 2-3254, the board shall also make a determination as to what portion of the project will result in special benefits to lands and property and such determination, if not appealed as provided in section 2-3255, shall be conclusive as establishing the authority of the district to levy special assessments and issue bonds and warrants for such project.



2-3254.02 Improvement project; bonds; issued; when.

When a project which would not result in the provision of revenue-producing continuing services has been completed, the district shall have the power to issue its negotiable bonds entitled improvement project area bonds for the purpose of paying the cost of the special benefit portion of the project. Such bonds shall be payable from money in the sinking fund established in section 2-3254.05, and be issued under the conditions in section 2-3254.07.



2-3254.03 Improvement project; financed with bonds; requirements; warrants issued; when.

(1) Prior to awarding contracts for work in connection with any project the board proposes to finance in whole or in part by improvement project area bonds issued pursuant to section 2-3254.02, there shall be placed on file with the board an engineer's estimate of the total cost of such project. After any award of a contract for any such project, there shall be placed on file with the board a revised engineer's estimate of the total cost of that part of such project for which an award has been made. Such revised estimate shall be based upon the prices provided for in such contract. The revised estimate shall specifically state the estimated total cost of that part of the project for which awards have been made and which relates to that portion of the project which will result in special benefits to an area.

(2) For the purpose of making partial payments as the work progresses, warrants may be issued by the district. Such warrants shall not be issued in an amount which exceeds the engineer's revised estimate for that part of the project for which awards have been made and which relates to that portion of the project which will result in special benefits to an area. Such warrants shall become due and payable not later than five years from the date of their issuance and shall draw interest at a rate fixed by the board and stated in such warrants from the date of presentation for registration and payment. The warrants shall be redeemed and paid from the proceeds of special assessments, from the sale of bonds issued and sold as provided for in section 2-3254.02, or from other available funds of the district, including proceeds from the tax levied pursuant to section 2-3225. The district may agree to pay annual or semiannual interest on all warrants issued by the district, and may issue warrants to pay such interest or issue warrants in return for cash to pay such interest. If determined appropriate by the board, the district may pay fees to fiscal agents in connection with the placement of warrants or bonds issued by the district.



2-3254.04 Improvement project areas; issuance of bonds; special assessment levy; hearing; notice; delinquent; interest.

Before issuing any improvement project area bonds pursuant to section 2-3254.02, special assessments shall be levied by resolution of the board for the improvement project area. Such levy of special assessments shall be made after the holding of a hearing by the board for which notice shall be published at least once a week for three weeks in a newspaper of general circulation in the improvement project area. Such notice shall state the time and place for such meeting and that such meeting shall be held for the purpose of hearing all parties interested in the levying of assessments for special benefits by reason of the improvements. All special assessments shall become due within fifty days after the date of levy and may be paid within that time without interest. If not paid within the fifty days, they shall bear interest therefrom at the rate established by the board. Such assessment shall become delinquent in equal annual installments over a period of years which the board may determine at the time of making the levy. Delinquent installments shall bear interest until paid at the rate established by the board. If three or more installments shall become delinquent, the board may declare all of the remaining installments to be delinquent and such installments shall bear interest at the rate established by the board for delinquent installments and may be collected in the same manner as other delinquent installments.



2-3254.05 Improvement project; special assessment proceeds; sinking fund; use.

The proceeds of all special assessments for an improvement project area shall constitute a sinking fund for the purposes of paying the cost of the special benefit portion of the project and for paying warrants and bonds issued pursuant to sections 2-3252 and 2-3254.01 to 2-3254.07 and shall, together with the interest payable upon such special assessments, be set aside and used to pay such costs, bonds, and warrants. Any money remaining in the sinking fund after fully discharging such costs, bonds, and warrants may be applied by the board for operation and maintenance expenses relating to such project or may be transferred to the general fund of the district. In any resolution authorizing the issuance of bonds or warrants, the board may provide that general funds of the district, including the proceeds from such district's tax levied pursuant to section 2-3225, shall be transferred and paid into the sinking fund to provide for the prompt payment of principal and interest on any bonds and warrants of the district which are to be paid from such sinking fund, as they become due.



2-3254.06 Improvement project; special assessments; lien; delinquency; foreclosure; sale final; when.

(1) The natural resources district shall have a lien upon the real estate within its boundaries for all special assessments for improvement project areas which are due. Such lien shall be inferior only to general taxes levied by political subdivisions of the state. When such special assessments have become delinquent and the real property against which they are assessed has not been offered at any tax sale, the district may proceed in the district court in the county in which the real estate is situated to foreclose in its own name upon the lien in the same manner and with like effect as a foreclosure of a real estate mortgage, except that sections 77-1903 to 77-1917, shall govern in every case when applicable.

(2) Final confirmation of sale in such foreclosure proceedings and the issuance of a deed of sale to the district, or its assignee, cannot be had until two years have expired from the date of the sale held by the sheriff and until personal notice has been served on the occupants of the real property after such two-year period. The remedy granted in this section to a natural resources district for the collection of delinquent special assessments shall be cumulative and in addition to other existing methods.



2-3254.07 Improvement project; issuance of warrants or bonds; conditions.

The following conditions shall apply when the board issues warrants or improvement project area bonds to fund the special benefit portion of a project:

(1) Neither the members of the board nor any person executing the warrants or bonds shall be liable personally thereon by reason of their issuance;

(2) The warrants or bonds shall be a debt of the district only and shall state this on their face;

(3) Warrants and bonds of the district are declared to be issued for an essential public and governmental purpose and to be public instruments, and together with interest and income thereon, shall be exempt from all taxes;

(4) Bonds shall be authorized by a majority vote of the board which shall determine the manner and place of their execution. The bonds may be issued in one or more series and shall bear such a date, be payable upon demand or mature at such a time, bear interest at such a rate, be in such a denomination, be in such form, be payable at such a place, and be subject to redemption prior to maturity upon such a term and with such notice, as the board may direct; and

(5) Bonds and warrants issued pursuant to sections 2-3252 and 2-3254.01 to 2-3254.07 may be sold in any manner and for such price as the board of directors may determine.



2-3255 Improvement projects; apportionment of benefits; appeal.

From any order or decision of the board of directors of the natural resources district, an appeal may be taken to the district court by any person aggrieved by filing an undertaking in the sum of two hundred dollars with such sureties as may be approved by the clerk of the district court. Such undertaking shall be conditioned that the appellant will prosecute such appeal without delay and will pay all costs adjudged against him in the district court. Such undertaking shall be executed to the board of directors of the natural resources district and may be sued on in the name of the obligee. Where the project area is confined to the limits of one county, the appeal shall be taken to the district court of that county. When such project includes lands in two or more counties, the appeal shall be taken to the district court of the county in which the largest portion of the land which is claimed to be affected adversely by the order or decision appealed from lies. The appeal must be taken within thirty days after such decision or order has been entered by the secretary of the board of directors.

The provisions of this section are a mechanism for appeal solely from decisions or orders of a board of directors of a natural resources district regarding special improvement projects and are not applicable to decisions of the board that do not arise in the context of special improvement projects. Japp v. Papio-Missouri River NRD, 271 Neb. 968, 716 N.W.2d 707 (2006).



2-3256 Structural works; supervision by licensed engineer; when.

All design or construction by a district of structural works costing more than one hundred thousand dollars shall be under the supervision of a licensed engineer except as otherwise provided in the Engineers and Architects Regulation Act. The Board of Engineers and Architects shall adjust the dollar amount in this section every fifth year. The first such adjustment after August 27, 2011, shall be effective on July 1, 2014. The adjusted amount shall be equal to the then current amount adjusted by the cumulative percentage change in the Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period preceding the adjustment date. The amount shall be rounded to the next highest one-thousand-dollar amount.



2-3257 Structural works; design; submit to department; approve or disapprove.

Detailed plans for the design of certain structural works by a district shall be submitted to the department as outlined in the Safety of Dams and Reservoirs Act and section 46-256. The department shall review the plans and shall approve or disapprove such plans within thirty days after submission. No construction work shall be started until the department has approved such plans.



2-3258 Repealed. Laws 1987, LB 1, § 16.



2-3259 Transferred to section 2-3212.01.



2-3260 Repealed. Laws 1985, LB 18, § 1.



2-3261 Repealed. Laws 1977, LB 510, § 10.



2-3262 Repealed. Laws 1994, LB 480, § 31.



2-3263 Transferred to section 2-1586.



2-3264 Transferred to section 2-1587.



2-3265 Transferred to section 2-1588.



2-3266 Transferred to section 2-1589.



2-3267 Transferred to section 2-1590.



2-3268 Transferred to section 2-1591.



2-3269 Transferred to section 2-1592.



2-3270 Transferred to section 2-1593.



2-3271 Transferred to section 2-1594.



2-3272 Transferred to section 2-1595.



2-3273 Transferred to section 2-1596.



2-3274 Transferred to section 2-1597.



2-3275 Transferred to section 2-1598.



2-3276 Districts; master plan; prepare and adopt; contents; review; filed.

By August 1, 1979, each natural resources district shall prepare and adopt a master plan to include but not be limited to a statement of goals and objectives for each of the purposes stated in section 2-3229. The master plan shall be reviewed and updated as often as deemed necessary by the district, but in no event less often than once each ten years. A copy of the master plan as adopted and all revisions and updates thereto shall be filed with the department.



2-3277 Districts; long-range implementation plan; prepare and adopt; contents; review; filing; department; develop guidelines.

Each district shall also prepare and adopt a long-range implementation plan which shall summarize planned district activities and include projections of financial, personnel, and land rights needs of the district for at least the next five years and the specific needs assessment upon which the current budget is based. Such long-range implementation plan shall be reviewed and updated annually. A copy of the long-range implementation plan and all revisions and updates thereto as adopted shall be filed with the department, the Governor's Policy Research Office, and the Game and Parks Commission on or before October 1 of each year. The department shall develop and make available to the districts suggested guidelines regarding the format and general content of such long-range implementation plans.



2-3278 Districts; individual project plans; file; coordinate plans.

Each district shall also prepare and adopt any individual project plans as it deems necessary to carry out projects approved by the district. Project plans as developed involving state regulations or financing shall be filed with the appropriate agency. A project plan for any project shall also be filed with any of the agencies named in section 2-3277, if a timely request in writing is made by such agency. Each district shall consult with and coordinate its plans with those of other local implementation agencies.



2-3279 Districts; plans; period for review and comment; alteration of plans.

All plans submitted by a district under sections 2-3276 to 2-3278, except those filed in compliance with state requirements or for the purpose of state financial assistance, shall be accorded a thirty-day period for review and comment. Failure to reply within thirty days shall be conclusive that the plans have been endorsed by the reviewing agency. All comments on plans shall be reviewed by the district and alterations of the plans may be made as the district deems appropriate. If any state agency comments indicate a lack of conformance with the goals, criteria, and policies of any outdoor recreation plan, any fish and wildlife plan, or indicate a conflict with state policies or plans approved by the Legislature, such plans shall be altered as deemed necessary by the district prior to proceeding with implementation.



2-3280 State funds; allocated or disbursed; when.

No state funds shall be allocated or disbursed to a district unless that district has submitted its master plan in accordance with sections 2-3229 and 2-3276 to 2-3280 and until the disbursing agency has determined that such funds are for plans, facilities, works, and programs which are in conformance with the plans of the agency.



2-3281 Court action; district, officer, or employee; party litigant; no bond required.

No bond for cost, appeal, supersedeas, injunction, or attachment shall be required of any natural resources district or any officer, board, agent, or employee of any such district in any proceeding or court action in which the natural resources district or its officer, board, agent, or employee is a party litigant in its or his or her official capacity.



2-3282 Transferred to section 2-1599.



2-3283 Transferred to section 2-15,100.



2-3284 Transferred to section 2-15,101.



2-3285 Transferred to section 2-15,102.



2-3286 Transferred to section 2-15,103.



2-3287 Transferred to section 2-15,104.



2-3288 Transferred to section 2-15,105.



2-3289 Transferred to section 2-15,106.



2-3290 District; land; use for recreational purposes; fees.

Except as otherwise provided in section 2-3290.01, a district which owns land or has a lease or an easement permitting the use of land for public recreational purposes may adopt and promulgate rules and regulations governing the use of such land as provided in sections 2-3292 to 2-32,100. For purposes of sections 2-3234.01 and 2-3290 to 2-32,101, unless the context otherwise requires, recreation area means land owned by the district or over which a district has a lease or an easement permitting the use thereof for public recreational purposes which the board authorizes to be used for such purposes.

In addition to the authority provided in section 2-3292 to establish and collect fees, a district may establish and collect permit fees for public access to such land.



2-3290.01 Water project; public use; public access; district; duties; conditions.

(1) A district shall permit public use of those portions of a water project located on lands owned by the district and on land over which the district has a lease or an easement permitting use thereof for public recreational purposes. All recreational users of such portions of a water project shall abide by the applicable rules and regulations adopted and promulgated by the board.

(2) The district shall provide public access for recreational use at designated access points at any water project. Recreational users, whether public or private, shall abide by all applicable rules and regulations for use of the water project adopted and promulgated by the district or the political subdivision in which the water project is located. Public recreational users may only access the water project through such designated access points. Nothing in this subsection shall require public access when the portion of the project cost paid by the natural resources district with public funds does not exceed twenty percent of the total cost of the project.

(3) For purposes of this section, water project means a project with cooperators or others, as authorized in section 2-3235, that results in construction of a reservoir or other body of water having a permanent pool suitable for recreational purposes greater than one hundred fifty surface acres, the construction of which commenced after July 14, 2006. Water project shall not mean soil conservation projects, wetlands projects, projects described in section 2-3226.11, or other district projects with cooperators or others that do not have a recreational purpose.

(4) For projects funded under section 2-3226.11 that result in a reservoir or other body of water having a permanent pool suitable for recreational purposes greater than twenty surface acres, the district shall provide public access for recreational use at designated access points and shall include access to the land area a minimum distance of one hundred feet from the permanent pool. Recreational users, whether public or private, shall abide by all applicable rules, regulations, ordinances, or resolutions for use of the project adopted by the district or the political subdivision in which the project is located. Public recreational users may only access the project through such designated access points.



2-3291 District; recreation area; emergency permission and revocation; procedure.

The rules and regulations adopted and promulgated by a district to permit, prohibit, or otherwise govern activities in a recreation area as provided in sections 2-3292 to 2-32,100 may set out the circumstances under which the manager of the district may give permission for an activity in emergency situations or may, by the posting of appropriate signs, temporarily revoke permission for an activity or temporarily or permanently close a recreation area when revocation or closing is in the interest of public health, safety, or welfare or is for the protection or preservation of property. If the manager is unable, because of absence, to give or revoke permission as authorized in this section, or the manager's position is vacant, such authority shall vest in the chairperson of the board. If for the same reasons, the chairperson of the board is unable to give or revoke permission as authorized in this section, such authority shall vest in a district representative designated by a majority vote of the board, and such action shall be recorded in the board minutes.



2-3292 District; recreation area; designation of camping and other areas; violation; penalty.

(1) A district may designate camping areas in a recreation area, permit camping in a camping area, and prescribe such conditions as are reasonable and proper governing public use of a camping area, including, but not limited to, access to the camping area, area capacity, sanitation, opening and closing hours, public safety, fires, establishment and collection of fees where appropriate, protection of property, and zoning of activities. A district may also designate picnicking, hiking, backpacking, and other noncamping areas. The conditions for use of all such designated areas shall be posted on appropriate signs at the recreation area.

(2) Any person who camps, picnics, hikes, backpacks, or engages in any other unauthorized activity in a recreation area on land not designated as a camping, picnicking, hiking, backpacking, or similar area by the district or fails to observe the posted conditions governing use of such area shall be guilty of a Class V misdemeanor.



2-3293 District; recreation area; regulate use of fire; violation; penalty.

(1) A district may regulate the use of any type of fire, including the smoking of tobacco in any form, and provide for the size, location, and conditions under which a fire may be established in a recreation area. A district may regulate the possession or use in a recreation area of any type of fireworks not prohibited by law.

(2) Any person who lights any type of fire, uses any fireworks, smokes tobacco in any form, or leaves unattended and unextinguished any fire of any type in any location in a recreation area when not permitted by a district shall be guilty of a Class V misdemeanor.



2-3294 District; recreation area; regulate pets and other animals; violation; penalty.

(1) A district may permit pets, domestic animals, and poultry to be brought upon, possessed, grazed, maintained, or run at large in all or any portion of a recreation area.

(2) Any person who brings upon, possesses, grazes, maintains, or allows to run at large any pet, domestic animal, or poultry in a recreation area when not permitted by the district shall be guilty of a Class V misdemeanor.



2-3295 District; recreation area; permit hunting, fishing, trapping, weapons; violation; penalty.

(1) A district may on a temporary or permanent basis permit hunting, fishing, trapping or other forms of fur harvesting, or the public use of firearms, bow and arrow, or any other projectile weapons or devices in all or any portion of a recreation area.

(2) Any person who hunts, fishes, traps, harvests fur, or uses firearms, bow and arrow, or any other projectile weapon or device in a recreation area when not permitted by the district shall be guilty of a Class V misdemeanor.



2-3296 District; recreation area; permit water-related activities; violation; penalty.

(1) Except as otherwise provided in section 2-3290.01, a district may permit and regulate swimming, bathing, boating, wading, waterskiing, the use of any floatation device, or any other water-related recreational activity in all or any portion of a recreation area and may provide for special conditions to apply to specific swimming, bathing, boating, wading, or waterskiing areas. Any special conditions shall be posted on appropriate signs in the areas to which they apply.

(2) Any person who swims, bathes, boats, wades, water-skis, uses any floatation device, or engages in any other water-related recreational activity in a recreation area when not permitted by a district shall be guilty of a Class V misdemeanor.



2-3297 District; recreation area; regulate real and personal property; violation; penalty.

(1) A district may provide for the protection, use, or removal of any public real or personal property in a recreation area and may regulate or prohibit the construction or installation of any privately owned structure in a recreation area. Except as otherwise provided in section 2-3290.01, a district may close all or any portion of a recreation area to any form of public use or access with the erection of appropriate signs, without the adoption and promulgation of formal written rules and regulations.

(2) Any person who, without the permission of the district, damages, destroys, uses, or removes any public real or personal property in a recreation area, constructs or installs any privately owned structure in a recreation area, or enters or remains upon all or any portion of a recreation area when appropriate signs or public notices prohibiting such activity have been erected or displayed shall be guilty of a Class V misdemeanor.



2-3298 Recreation area; abandoned vehicle; penalty.

Any person who abandons any motor vehicle, trailer, or other conveyance in a recreation area shall be guilty of a Class V misdemeanor.



2-3299 District; recreation area; permit sales; violation; penalty.

(1) A district may permit the sale, trade, or vending of any goods, products, or commodities of any type in a recreation area.

(2) Any person who sells, trades, or vends any goods, products, or commodities of any type in a recreation area when not permitted by the district shall be guilty of a Class V misdemeanor.



2-32,100 District; recreation area; regulate vehicle traffic; violation; penalty.

A district may adopt and promulgate rules and regulations governing vehicle traffic in a recreation area as provided in the Nebraska Rules of the Road. Any person who violates any such rule or regulation shall be guilty of a Class V misdemeanor.



2-32,101 District; recreation area; enforcement; procedures; expenditure of funds for services or contracts, authorized.

(1) Any law enforcement officer, including, but not limited to, any Game and Parks Commission conservation officer, local police officer, member of the Nebraska State Patrol, or sheriff or deputy sheriff, is authorized to enforce sections 2-3292 to 2-32,100 and any rules and regulations adopted and promulgated pursuant to such sections. A district shall not employ law enforcement personnel and shall be prohibited from expending any funds for such purpose except as provided in subsection (2) of this section. Each district shall provide a copy of its rules and regulations to the appropriate law enforcement officer. Any law enforcement officer may arrest and detain any person committing a violation of the rules and regulations in a recreation area or committing any misdemeanor or felony as provided by the laws of this state.

(2) A district may expend funds to enter into agreements pursuant to the Interlocal Cooperation Act for the services of certified law enforcement personnel or to contract for the services of private security services to patrol and protect district-owned or district-managed recreation areas and to assist law enforcement officers in enforcing sections 2-3292 to 2-32,100 and any rules and regulations adopted and promulgated pursuant to such sections.



2-32,102 Natural resources; agreements with other states; authorized.

The State of Nebraska may enter into agreements for the purpose of providing interstate cooperation and coordination in matters relating to natural resources with two or more of the following states: South Dakota, North Dakota, Montana, Wyoming, and Colorado. These states have cultural, economic, social, agricultural, and natural resources similarities as evidenced by such states' (1) past affiliations in interstate organizations such as the Old West Regional Commission and the Missouri River Basin Commission and (2) identity as reclamation states in the Upper and Lower Regions of the United States Bureau of Reclamation.



2-32,103 Missouri Basin Natural Resources Council; authorized.

For purposes of fostering interstate cooperation and coordination between the states listed in section 2-32,102 on matters relating to natural resources, when two or more of such states agree to participate in any agreement pursuant to section 2-32,102, Nebraska may participate in the formation of a Missouri Basin Natural Resources Council, which is hereby authorized.



2-32,104 Council; member states; costs; how shared.

Each state participating in the Missouri Basin Natural Resources Council shall pay an equal and proportionate share of money to (1) establish the council, (2) provide for the council's operations and overhead, (3) cover the expense of the member states' participating representatives who are not elected officials or state employees whose expenses are otherwise covered by the states, and (4) carry out the council's purposes.



2-32,105 Council; membership.

The Missouri Basin Natural Resources Council shall consist of the following members:

(1) One senator appointed in the manner prescribed by the senate of such state, except that two senators may be appointed by the Governor of the State of Nebraska from the Unicameral Legislature of the State of Nebraska;

(2) One member of the house of representatives appointed in the manner prescribed by the house of representatives of such state;

(3) The director or head of the principal state agency that coordinates and regulates matters relating to natural resources in each state;

(4) The director or head of the principal state agency that conducts geological and ground water research, investigations, and monitoring in each state; and

(5) One member appointed by the Governor of each state who shall serve at the pleasure of the Governor.



2-32,106 Council; duties.

The duties of the Missouri Basin Natural Resources Council shall be to:

(1) Collect and disseminate information on natural resources including studies, research, and policies between the states;

(2) Engender cooperation among and between the states on matters and issues relating to natural resources;

(3) Promote greater understanding and public awareness of the issues relating to natural resources in the states; and

(4) Make recommendations to the governors and legislatures of the states on matters relating to natural resources of mutual interest and concern in and between the states.



2-32,107 Council; powers.

The Missouri Basin Natural Resources Council may establish offices, employ the necessary staff, sponsor activities and programs, and conduct such meetings as the council deems advisable.



2-32,108 Council; funding authorized; Governor; duty.

For purposes of sections 2-32,102 to 2-32,108 there is hereby authorized an initial amount of fifty thousand dollars for the State of Nebraska to enter into agreements with the states listed in section 2-32,102 and to carry out the purpose and intent of sections 2-32,102 to 2-32,108 if such sum is matched by at least two other states listed in section 2-32,102. It is the intent of the Legislature that the funds authorized by this section shall be appropriated to the Governor, who shall be responsible for the implementation of sections 2-32,102 to 2-32,108.



2-32,109 Flood control improvement corridor; board; adopt or amend map.

The board, upon its own motion or upon a petition filed with the district by at least five owners of land within the district and after a public hearing, may adopt or amend flood control improvement corridor maps which show the watercourses as defined in section 31-202 within the district or the reaches of watercourses which the district in the future may determine to improve with levees or other flood control improvements. The maps shall show the corridors of land on either side of the centerlines of the watercourses which the board determines should be reserved for the future construction, operation, or maintenance of flood control improvements and shall show the approximate location of the corridors on each parcel of land traversed.



2-32,110 Flood control improvement corridor; hearing on adoption or amendment of map; notice.

At least ten days prior to the district's public hearing on the adoption or amendment of any flood control improvement corridor map, the district shall publish, in a newspaper of general circulation within the district, a notice of the public hearing together with a diagram showing the general location and width of each flood control improvement corridor which is proposed to be adopted or amended. The notice shall identify the place within the district where the detailed flood control improvement corridor maps which are proposed to be adopted or amended are available for public inspection. At least fifteen days prior to the public hearing, the district shall send such notice of public hearing and copies of the flood control improvement corridor map by certified mail to the owner of each parcel of land traversed by the corridor at the address shown for such owner on the county tax records.



2-32,111 Flood control improvement corridor; map; filing, recording, and indexing required.

The district shall file a copy of each adopted or amended flood control improvement corridor map, together with a copy of the board resolution adopting or amending such map and containing the legal descriptions of all parcels of land traversed, with the county, city, or village officer responsible for the receipt of requests for the issuance of building permits for each county, city, and village traversed by the flood control improvement corridors depicted upon the map. The district shall also record each adopted or amended flood control improvement corridor map and each board resolution adopting or amending such map with the register of deeds of each county traversed by such corridors. A notice of the existence of the map and board resolution shall be indexed against all parcels of land included in whole or in part on such map and, in addition, shall indicate to the landowner where the map may be reviewed.



2-32,112 Flood control improvement corridor; building permit; issuance; procedure.

A building permit shall be required for all structures within an adopted flood control improvement corridor if the actual cost of the structure will exceed one thousand dollars.

Upon the filing of a request for a building permit for a structure on a parcel of land located within a flood control improvement corridor, the officer responsible for issuance of building permits shall give the district notice of the filing of the request for a building permit. The officer shall not issue a permit for a period of sixty days from the date of mailing such notice to the district unless the district waives the time period in writing.

Within the sixty-day period, the district may file with the officer and send by certified mail to the landowner a statement of the district's intent to negotiate with the owner of the land involved. Upon the filing and mailing of such a statement of intent, the district shall be allowed six months for negotiations with the landowner.

At the end of the six-month period, if the landowner has not withdrawn the application for a permit, the permit shall be issued if it meets all other applicable codes, ordinances, and laws.



2-32,113 Flood control improvement corridor; acquisition of rights-of-way; sections; how construed.

Nothing in sections 2-32,109 to 2-32,112 shall be deemed a condition precedent to the acquisition of rights-of-way by purchase or by eminent domain.



2-32,114 Flood control improvement corridor; building permit requirement; applicability of sections.

Sections 2-32,109 to 2-32,112 shall only apply in counties, cities, or villages which have a requirement that a building permit be obtained prior to construction of a structure whether the requirement is adopted before, on, or after July 16, 1994.



2-32,115 Immediate temporary stay imposed by natural resources district; department; powers and duties.

(1) Whenever a natural resources district imposes an immediate temporary stay for one hundred eighty days in accordance with subsection (2) of section 46-707, the department may place an immediate temporary stay without prior notice or hearing on the issuance of new surface water natural-flow appropriations for one hundred eighty days in the area, river basin, subbasin, or reach of the same area included in the natural resources district's temporary stay, except that the department shall not place a temporary stay on new surface water natural-flow appropriations that are necessary to alleviate an emergency situation involving the provision of water for human consumption or public health or safety.

(2) The department shall hold at least one public hearing on the matter within the affected area within the period of the one-hundred-eighty-day temporary stay, with the notice of hearing given as provided in section 46-743, prior to making a determination as to imposing a stay or conditions in accordance with section 46-234 and subsection (11) of section 46-714. The department may hold the public hearing in conjunction with the natural resources district's hearing.

(3) Within forty-five days after a hearing pursuant to this section, the department shall decide whether to exempt from the immediate temporary stay the issuance of appropriations for which applications were pending prior to the declaration commencing the stay but for which the application was not approved prior to such date, to continue the stay, or to allow the issuance of new surface water appropriations.



2-3301 Repealed. Laws 1995, LB 434, § 13.



2-3302 Repealed. Laws 1995, LB 434, § 13.



2-3303 Repealed. Laws 1995, LB 434, § 13.



2-3304 Repealed. Laws 1995, LB 434, § 13.



2-3305 Repealed. Laws 1995, LB 434, § 13.



2-3306 Repealed. Laws 1995, LB 434, § 13.



2-3307 Repealed. Laws 1995, LB 434, § 13.



2-3308 Repealed. Laws 1995, LB 434, § 13.



2-3309 Repealed. Laws 1995, LB 434, § 13.



2-3310 Repealed. Laws 1995, LB 434, § 13.



2-3311 Repealed. Laws 1995, LB 434, § 13.



2-3312 Repealed. Laws 1981, LB 11, § 38.



2-3313 Repealed. Laws 1981, LB 11, § 38.



2-3314 Repealed. Laws 1981, LB 11, § 38.



2-3315 Repealed. Laws 1995, LB 434, § 13.



2-3316 Repealed. Laws 1995, LB 434, § 13.



2-3317 Repealed. Laws 1995, LB 434, § 13.



2-3318 Repealed. Laws 1995, LB 434, § 13.



2-3319 Repealed. Laws 1995, LB 434, § 13.



2-3320 Repealed. Laws 1995, LB 434, § 13.



2-3321 Repealed. Laws 1995, LB 434, § 13.



2-3322 Repealed. Laws 1995, LB 434, § 13.



2-3323 Repealed. Laws 1995, LB 434, § 13.



2-3324 Repealed. Laws 1995, LB 434, § 13.



2-3325 Legislative findings.

The Legislature finds that:

(1) The federal government has enacted the Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., which provides for the establishment of a national program of promotion, research, consumer information, and industry information designed to strengthen the soybean industry's position in the marketplace and to maintain and expand existing domestic and foreign markets and uses for soybeans and soybean products;

(2) To carry out the program, assessments are made on the first marketing of soybeans. The federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., permits a qualified state soybean board to collect such assessments from producers. A qualified state soybean board may be a state agency or an entity governed by soybean producers;

(3) In 1975 the Nebraska Legislature enacted the Nebraska Soybean Resources Act which created the Soybean Development, Utilization, and Marketing Board to develop, carry out, and participate in programs of research, education, market development, and promotion of the soybean industry. The board is an agency of the state and carries out the duties of a qualified state soybean board for Nebraska, including collecting assessments as described in subdivision (2) of this section and depositing the qualified state soybean board's portion of such assessments in the Soybean Development, Utilization, and Marketing Fund;

(4) A state may have only one qualified state soybean board under the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq.;

(5) There would be many advantages in using a private nonprofit corporation rather than a state agency to carry out the purposes of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., including expediting business matters, eliminating duplication in accounting and auditing procedures, simplifying the appropriations process, and streamlining the disbursement of funds. The advantages provided to the public by operating as a state agency can be obtained by a private nonprofit corporation. A private nonprofit corporation can include in its bylaws procedures for open meetings, public notice of corporate programs and decisions, access to records, and a means by which a producer of soybeans has the opportunity to offer his or her ideas and suggestions relative to corporate policy;

(6) There are adequate protections provided by the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., and the rules and regulations promulgated under the act to ensure that the assessments made are used for the purposes of the act. These provisions apply to the qualified state soybean board regardless of whether the board is a state agency or a private nonprofit corporation;

(7) All money in the Soybean Development, Utilization, and Marketing Fund comes from assessments on the marketing of soybeans and none of the money comes from tax funds;

(8) All equipment, furniture, and other property of the Soybean Development, Utilization, and Marketing Board was purchased with money from the fund and not with tax funds; and

(9) Continuity to the soybean industry development program in Nebraska is important, and if changes in the program occur at the federal level, the Legislature can respond with appropriate legislation.



2-3326 Legislative intent.

(1) It is the intent of the Legislature to encourage the formation of a private nonprofit corporation which meets the criteria of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., as a qualified state soybean board to continue Nebraska's soybean industry development program and to take over from the Soybean Development, Utilization, and Marketing Board the duties of the qualified state soybean board under the federal act.

(2) It is the intent of the Legislature that a smooth transition of Nebraska's soybean development program from the Soybean Development, Utilization, and Marketing Board to the private nonprofit corporation be made.



2-3327 Transition to private nonprofit corporation; Soybean Development, Utilization, and Marketing Board; duties.

(1) The private nonprofit corporation described in section 2-3326 seeking designation as a qualified state soybean board pursuant to the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., shall have initial articles of incorporation and bylaws which include provisions providing that:

(a) The members of the Soybean Development, Utilization, and Marketing Board serving immediately prior to October 1, 1995, become the initial directors of the corporation and shall serve until their terms would have expired pursuant to the Nebraska Soybean Resources Act;

(b) Except for the election of an at-large member who shall be elected by the board, elections of subsequent members of the board of directors of the corporation shall be by districts to provide adequate representation of producers and such elections will be conducted by the Cooperative Extension Service of the University of Nebraska pursuant to a contract with the corporation, which contract provides for use of absentee ballots in the election;

(c) Any employee of the Soybean Development, Utilization, and Marketing Board immediately prior to October 1, 1995, becomes, at the option of the employee, an employee of the corporation on October 1, 1995;

(d) The financial records of the corporation are audited annually by a certified public accountant in accordance with any requirements of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., and any regulations under such act;

(e) The duties of the corporation are the duties provided for a qualified state soybean board under the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., or any substantially similar successor federal act which provides for an assessment on the marketing of soybeans for purposes similar to the purposes provided in the federal Soybean Promotion, Research, and Consumer Information Act of 1990;

(f) The corporation assumes all existing and future liabilities of the Soybean Development, Utilization, and Marketing Board;

(g) The expenditure of any funds paid or transferred to the corporation will be used in a manner consistent with the original purposes of the Nebraska Soybean Resources Act;

(h) The corporation submits quarterly reports to the Auditor of Public Accounts detailing the expenditures of funds received or transferred to it from the state until all the funds are expended; and

(i) Any amendment to the articles and bylaws of the corporation shall not become effective until approved by a two-thirds vote of the directors of the private nonprofit corporation.

(2) The Soybean Development, Utilization, and Marketing Board shall:

(a) Utilize the existing appropriation to the Soybean Development, Utilization, and Marketing Fund to carry out its duties under the Nebraska Soybean Resources Act through September 30, 1995, and may contract with the private nonprofit corporation for transitional programs and services in addition to the contracts authorized under section 2-3311;

(b) Contract for the transfer of furniture, equipment, and other property from the board to the corporation; and

(c) Transfer all books, files, and records from the board to the corporation.



2-3328 Private nonprofit corporation; transfer of program; conditions; Director of Agriculture; duties.

(1) If a private nonprofit corporation as described in section 2-3326 (a) is formed, (b) submits to the Director of Agriculture on or before August 1, 1995, copies of its articles of incorporation and bylaws which the director determines comply with subsection (1) of section 2-3327, (c) provides to the director written documentation showing that the corporation has been certified by the United Soybean Board as a qualified state soybean board, and (d) provides to the Director of Administrative Services a contractual guarantee that the corporation accepts and agrees to pay out of any funds available to it all existing and future liabilities of the Soybean Development, Utilization, and Marketing Board which have not been extinguished prior to October 1, 1995, including unpaid bills and claims for goods and services, claims for refunds of fees and assessments, accrued salaries and benefits, unemployment compensation claims, and claims relating to wrongful action, and upon compliance with sections 2-3326 to 2-3328, the transfer of Nebraska's soybean industry development program from the Soybean Development, Utilization, and Marketing Board to the private nonprofit corporation shall be arranged.

(2) The Director of Agriculture shall complete the review of the articles and bylaws not later than September 1, 1995. Upon determining that the articles and bylaws contain the items required by section 2-3327, the director shall so notify the corporation in writing and shall send a copy of the articles and bylaws to the Soybean Development, Utilization, and Marketing Board.



2-3329 Repealed. Laws 2000, LB 692, § 13.



2-3330 Private nonprofit corporation; designation.

On October 1, 1995, if all provisions of sections 2-3326 to 2-3328 have been complied with, the private nonprofit corporation shall become the qualified state soybean board for Nebraska for the purposes of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq.



2-3331 State Treasurer; transfer of funds.

The State Treasurer shall transfer any funds remaining in or accruing to the Soybean Development, Utilization, and Marketing Fund on or after October 1, 1995, to the private nonprofit corporation. Such transfers shall be in payment of any contract between the Soybean Development, Utilization, and Marketing Board and the corporation which provides for the corporation to carry out the responsibilities and programs of the board under the Nebraska Soybean Resources Act. The State Treasurer shall make such transfers only if sections 2-3326 to 2-3328 have been complied with.



2-3401 Act, how cited.

Sections 2-3401 to 2-3416 shall be known and may be cited as the Nebraska Poultry and Egg Resources Act.



2-3402 Division of Poultry and Egg Development, Utilization, and Marketing; created.

There is hereby established a Division of Poultry and Egg Development, Utilization, and Marketing in the Department of Agriculture.



2-3403 Terms, defined.

For purposes of the Nebraska Poultry and Egg Resources Act, unless the context otherwise requires:

(1) Department shall mean the Department of Agriculture;

(2) Director shall mean the Director of Agriculture;

(3) Committee shall mean the advisory committee created by section 2-3404;

(4) Nebraska Poultry Industries, Inc. shall mean a body corporate formed under the provisions of the Nonprofit Corporation Act, the articles of incorporation of which were received by the Secretary of State and filed for record on January 13, 1970, and recorded as film roll number 35, Miscellaneous Incorporations at page 2206. Its purpose and objective is to promote, improve, and protect all branches of the poultry and egg industry and to coordinate all the activities of its member divisions of the poultry industry and to act as their agent in promoting such activities favorably to the poultry industry as a whole for the entire State of Nebraska;

(5) Person shall mean any individual, firm, group of individuals, partnership, limited liability company, corporation, unincorporated association, cooperative, or other entity, public or private;

(6) Egg producer shall mean any person engaged in the production of commercial eggs who owns or contracts for the care of layer-type chickens;

(7) Turkey producer shall mean a person who owns or contracts for the care of turkeys sold through commercial channels;

(8) First purchaser shall mean any person who receives or otherwise acquires poultry or eggs from a producer and processes, prepares for marketing, or markets such poultry or eggs, including the poultry or eggs of his or her own production, and shall include a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the producer when the actual or constructive possession of such poultry or eggs is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim;

(9) Poultry shall mean domestic chickens and turkeys;

(10) Commercial eggs shall mean, in the case of eggs produced in this state, eggs from domesticated chickens that are sold for human consumption either in shell egg form or for further processing and, in the case of eggs produced outside of this state, graded eggs sold to retailers, wholesalers, distributors, or food purveyors;

(11) Egg products shall mean commercial products produced, in whole or in part, from shell eggs;

(12) Market development shall mean research and educational programs which are directed toward (a) better and more efficient production, marketing, and utilization of poultry, eggs, and the products thereof produced for resale, (b) better methods, to include, but not be limited to, public relations and other promotion techniques, for the maintenance of present markets and for the development of new or larger domestic or foreign markets and for the sale of poultry, eggs, and the products thereof, and (c) the prevention, modification, or elimination of trade barriers which obstruct the free flow of poultry, eggs, and the products thereof to market;

(13) Commercial channels shall mean the sale of poultry, eggs, or the products thereof for any use when sold to any commercial buyer, dealer, processor, or cooperative or to any person who resells any poultry, eggs, or the products thereof;

(14) Case shall mean a unit of thirty dozen eggs;

(15) Breaker shall mean a person engaged in the further processing of commercial eggs;

(16) Sale shall include any pledge or mortgage of poultry, eggs, or the products thereof to any person;

(17) Retailer shall mean a person who sells eggs or offers eggs for sale directly to consumers;

(18) Wholesaler or distributor shall mean a person who sells eggs to retailers, food purveyors, other wholesalers, or other distributors; and

(19) Food purveyor shall mean a person who operates a restaurant, cafeteria, hotel, hospital, nursing home, boarding house, school, government institution, or other place where eggs are served in the shell or broken out for immediate consumption.



2-3404 Nebraska Poultry and Egg Development, Utilization, and Marketing Committee; members.

(1) With the exception of the ex officio members, the duly elected directors of Nebraska Poultry Industries, Inc. shall serve as an advisory committee to be known as the Nebraska Poultry and Egg Development, Utilization, and Marketing Committee who shall advise the director on matters relevant to the poultry and egg industry.

(2) The ex officio members shall be designated by the committee. Ex officio members may include, but not be limited to:

(a) The director;

(b) Vice chancellor, University of Nebraska Institute of Agriculture and Natural Resources;

(c) Chairperson, Department of Animal Sciences, University of Nebraska;

(d) Extension Poultry Specialist, Department of Animal Sciences, University of Nebraska;

(e) General Manager, Nebraska Poultry Industries, Inc.; and

(f) A representative of a consumer organization.



2-3405 Committee; members; compensation.

Members of the committee shall receive no salary, but shall be paid a per diem of twenty-five dollars for each day they are actually and necessarily engaged in the transaction of business, together with their actual and necessary expenses incurred while on official business.



2-3406 Committee; chairman; meetings.

The President of Nebraska Poultry Industries, Inc. shall be chairman of the committee. The committee shall meet at least once every three months and at such other times as called by the chairman, the director, or by any three members of the committee.



2-3407 Department; powers.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the poultry and egg industry and the economy of the areas producing poultry and eggs. The department shall be the agency of the State of Nebraska for such purpose. In connection with and in furtherance of such policy and purpose, such department, only upon the approval of a majority of the committee, may:

(1) Formulate the general policies and programs of the State of Nebraska respecting the discovery, promotion, and development of markets and industries for the utilization of poultry, eggs, and the products thereof;

(2) Adopt and devise a program of education and publicity;

(3) Cooperate with local, state, regional, or national organizations, whether public or private, in carrying out the purposes of the Nebraska Poultry and Egg Resources Act and to enter into such agreements as may be necessary;

(4) Adopt and promulgate such rules and regulations as are necessary to promptly and effectively enforce the act;

(5) Conduct, in addition, any other program that would enhance the image of poultry, eggs, and the products thereof. Such programs may include, but not be limited to, consumer education, research, information, advertising, promotion, and market development of poultry, eggs, and the products thereof;

(6) Make refunds for overpayment of fees according to rules and regulations adopted by the department;

(7) Appoint the head of the Division of Poultry and Egg Development, Utilization, and Marketing and assistants as may be necessary to carry out the intent and purposes of the act;

(8) Develop a biennial budget with fiscal year estimates of requirements to conduct the affairs of the division;

(9) Establish annually the fees to be collected; and

(10) Establish an administrative office, suitable for the furtherance of the intent and purposes of the act, with Nebraska Poultry Industries, Inc.



2-3408 Commercially sold eggs and turkeys; fee; how computed and assessed.

(1) There shall be paid to the director a fee of not to exceed five cents per case upon all commercial eggs sold through commercial channels to carry out the intent and purposes of sections 2-3401 to 2-3416. The fee for commercial eggs produced in this state shall be paid by the egg producer who owns the eggs and shall be collected and remitted to the director by the first purchaser. The fee for commercial eggs produced outside of this state and sold in this state to retailers, wholesalers, distributors, or food purveyors shall be paid to the director by the person importing such eggs into the state. Under the provisions of sections 2-3401 to 2-3416, no eggs shall be subject to the fee more than once.

(2) There shall be paid to the director a fee of not to exceed three cents per turkey grown in the State of Nebraska and sold through commercial channels. The fee shall be paid by the turkey producer and shall be collected by the first purchaser. Under the provisions of sections 2-3401 to 2-3416, no turkeys shall be subject to the fee more than once.

(3) The director may, subject to the approval of a majority of the members of the advisory committee, whenever he or she determines that the fees provided by this section are yielding more than is required to carry out the intent and purposes of sections 2-3401 to 2-3416, reduce such fees for such period as the director shall deem justified. In the event that the director, after reducing such fees, finds that sufficient revenue is not being produced by such reduced fees, he or she may restore in full or in part such fees to such rates as will in his or her judgment produce sufficient revenue to carry out the intent and purposes of sections 2-3401 to 2-3416.



2-3409 Fees; deducted; when.

The fee, provided for by the provisions of section 2-3408, shall be deducted, as provided by sections 2-3401 to 2-3416, whether such poultry and eggs are stored in this state or any other state. Any fees remitted to the director may be refunded by the director upon the written application of any producer for a refund of the amount deducted by the first purchaser. The application for refund shall be submitted to the director within sixty days from the date of assessment of fees and shall have attached thereto proof of the fee deduction claim by the applicant.



2-3410 First purchaser; deduct fees; maintain records; public inspection; statement.

(1) The first purchaser, at the time of settlement, shall deduct the poultry and egg fees as provided in section 2-3408 and shall maintain records as specified in the rules and regulations promulgated under sections 2-3401 to 2-3416. Such records shall be open for inspection and audit by authorized representatives of the department during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the department a statement of the number of poultry or cases of eggs purchased in Nebraska in accordance with the rules and regulations promulgated under sections 2-3401 to 2-3416. At the time the statement is filed, the purchaser shall pay and remit to the department the fees as provided for in section 2-3408.



2-3411 Director; annual report; contents; public record.

The director shall make an annual report, at least thirty days prior to January 1 of each year, showing all income and expenses and any other facts relevant to sections 2-3401 to 2-3416. The report shall be available to the public.



2-3412 Director; power to exempt purchasers; when; eggs exempt from act.

(1) The director may exempt from the provisions of section 2-3408 and subsection (2) of section 2-3410 first purchasers whose annual average weekly volume is less than twenty-five thirty-dozen cases per week whenever the administrative cost of collecting and processing the fees received from such sources exceeds the amount of income derived therefrom.

(2) Eggs utilized for the production of baby chicks shall be exempt from sections 2-3401 to 2-3416.



2-3413 Nebraska Poultry and Egg Development, Utilization, and Marketing Fund; created; administration; department; accept funds.

(1) The State Treasurer is hereby directed to establish in the treasury of the State of Nebraska a fund to be known as the Nebraska Poultry and Egg Development, Utilization, and Marketing Fund, to which shall be credited all fees collected by the department pursuant to the Nebraska Poultry and Egg Resources Act. After appropriation, the Director of Administrative Services shall, upon receipt of proper vouchers approved by the director, issue warrants on such fund including refund payments authorized by section 2-3409 and the State Treasurer shall pay the warrants out of the money credited to such fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The department may accept grants, contributions, or other funds from any private or federal, state, or other public source to be used to administer the Nebraska Poultry and Egg Resources Act and to conduct programs under such act.



2-3414 Hearing before Legislature's Committee on Agriculture; when; purpose.

The director shall request a hearing by the Legislature's Committee on Agriculture when petitioned by either fifteen percent of the egg or turkey producers or any number of producers representing thirty percent of the eggs or turkeys upon which fees are being collected to determine whether or not there is need to amend or repeal sections 2-3401 to 2-3416.



2-3415 Committee; research or development; limitation on authority.

The Poultry and Egg Development, Utilization, and Marketing Committee shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources and other proper local, state, regional, or national organizations, public or private, in carrying out the purposes of sections 2-3401 to 2-3416.



2-3416 Violations; penalties.

Any person violating any of the provisions of sections 2-3401 to 2-3416 shall be guilty of a Class III misdemeanor.



2-3501 Repealed. Laws 2017, LB134, § 15.



2-3502 Repealed. Laws 2017, LB134, § 15.



2-3503 Repealed. Laws 2017, LB134, § 15.



2-3504 Repealed. Laws 2017, LB134, § 15.



2-3505 Repealed. Laws 2017, LB134, § 15.



2-3506 Repealed. Laws 2017, LB134, § 15.



2-3507 Repealed. Laws 2017, LB134, § 15.



2-3508 Repealed. Laws 2017, LB134, § 15.



2-3509 Repealed. Laws 2017, LB134, § 15.



2-3510 Repealed. Laws 2017, LB134, § 15.



2-3511 Repealed. Laws 2017, LB134, § 15.



2-3512 Repealed. Laws 2017, LB134, § 15.



2-3513 Repealed. Laws 2017, LB134, § 15.



2-3514 Repealed. Laws 2017, LB134, § 15.



2-3515 Repealed. Laws 2017, LB134, § 15.



2-3516 Repealed. Laws 2017, LB134, § 15.



2-3517 Repealed. Laws 2003, LB 250, § 29.



2-3518 Repealed. Laws 2017, LB134, § 15.



2-3519 Repealed. Laws 2017, LB134, § 15.



2-3520 Repealed. Laws 2017, LB134, § 15.



2-3521 Repealed. Laws 2017, LB134, § 15.



2-3522 Repealed. Laws 2017, LB134, § 15.



2-3523 Repealed. Laws 2017, LB134, § 15.



2-3524 Repealed. Laws 2017, LB134, § 15.



2-3525 Repealed. Laws 2017, LB134, § 15.



2-3526 Graded Egg Fund; transfer.

The State Treasurer shall transfer any money in the Graded Egg Fund to the Pure Food Cash Fund on August 24, 2017.



2-3601 Act, how cited.

Sections 2-3601 to 2-3635 shall be known and may be cited as the Nebraska Corn Resources Act.



2-3602 Intent and purpose of act.

It is declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the corn industry and the economy of the areas producing corn. The Corn Development, Utilization, and Marketing Board shall be the agency of the State of Nebraska for such purpose. In connection with and in furtherance of such purpose, it is declared to be in the interest of the public welfare of the state that the producers of corn be permitted and encouraged to develop, carry out, and participate in programs of research, education, market development, and promotion. It is the purpose of the Nebraska Corn Resources Act to provide the authorization and to prescribe the necessary procedures whereby corn producers in this state may finance programs to achieve the activities expressed in the act.



2-3603 Definitions, where found.

For purposes of the Nebraska Corn Resources Act, unless the context otherwise requires, the definitions found in sections 2-3604 to 2-3610 shall be used.



2-3604 Board, defined.

Board shall mean the Corn Development, Utilization, and Marketing Board.



2-3605 Grower, defined.

Grower shall mean any landowner personally engaged in growing corn, a tenant of the landowner personally engaged in growing corn, and both the owner and tenant jointly and shall include a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and other business unit, device, and arrangement.



2-3606 First purchaser, defined.

First purchaser shall mean any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property in or to corn from a grower, and shall include a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower, when the actual or constructive possession of such corn is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim.



2-3607 Commercial channels, defined.

Commercial channels shall mean the sale of corn for any use, to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any corn or product produced from corn.



2-3608 Delivered or delivery, defined.

Delivered or delivery shall mean receiving corn for any use, except for storage, and includes receiving corn for consumption, for utilization, or as a result of sale in the State of Nebraska.



2-3609 Sale, defined.

Sale shall include any pledge or mortgage of corn after harvest to any person, public or private.



2-3610 Corn, defined.

Corn shall not include popcorn or sweet corn.



2-3611 Board; members.

The board shall be composed of nine members who (1) are citizens of Nebraska, (2) are at least twenty-one years of age, (3) have been actually engaged in growing corn in this state for a period of at least five years, and (4) derive a substantial portion of their income from growing corn.

The Director of Agriculture, the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources, and the president of the Nebraska Corn Growers Association shall be ex officio members of the board but shall have no vote in board matters.



2-3612 Board; vacancy; how filled.

Except for the position of the at-large member, whenever a vacancy occurs on the board for any reason, the Governor shall appoint an individual to fill such vacancy from the district in which the vacancy exists. If the vacant position is that of the at-large member, the appointment to fill such vacancy shall be made at large by the board.



2-3613 Repealed. Laws 1992, LB 971, § 2.



2-3614 Board; appointment of members; procedure.

Members of the board shall be appointed by the Governor on a nonpartisan basis. Candidates for appointment by the Governor to the initial board may place their names on a candidacy list for the respective district by filing a petition signed by at least fifty growers of such district with the Governor. Candidates for appointment to subsequent boards or to fill a vacancy in either a district or at-large membership position shall file such petitions with the existing board. Qualified individuals residing within their district shall be eligible for nomination as candidates from such district.



2-3615 Board; membership districts.

One member shall be appointed from each of the following districts:

(a) District 1. The counties of Butler, Saunders, Douglas, Sarpy, Seward, Lancaster, Cass, Otoe, Saline, Jefferson, Gage, Johnson, Nemaha, Pawnee, and Richardson;

(b) District 2. The counties of Adams, Clay, Fillmore, Franklin, Webster, Nuckolls, and Thayer;

(c) District 3. The counties of Merrick, Polk, Hamilton, and York;

(d) District 4. The counties of Knox, Cedar, Dixon, Dakota, Pierce, Wayne, Thurston, Madison, Stanton, Cuming, Burt, Colfax, Dodge, and Washington;

(e) District 5. The counties of Sherman, Howard, Dawson, Buffalo, and Hall;

(f) District 6. The counties of Hayes, Frontier, Gosper, Phelps, Kearney, Hitchcock, Red Willow, Furnas, and Harlan;

(g) District 7. The counties of Boyd, Holt, Antelope, Garfield, Wheeler, Boone, Platte, Valley, Greeley, and Nance; and

(h) District 8. The counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Banner, Kimball, Morrill, Cheyenne, Garden, Deuel, Cherry, Keya Paha, Brown, Rock, Grant, Hooker, Thomas, Blaine, Loup, Arthur, McPherson, Logan, Custer, Keith, Lincoln, Perkins, Chase, and Dundy.



2-3616 Board; meeting; appoint member.

Within thirty days after the appointment of the initial board, such board shall conduct its first regular meeting. At this meeting, the board shall appoint the ninth member to the board. Such appointment shall be made at large and the appointee shall meet the same qualifications as the other members on the board.



2-3617 Board; members; terms.

(1) The initial term of office for members of the appointed board shall be as follows: Three district members shall be appointed for one year; three district members shall be appointed for two years; and two district members shall be appointed for three years. The term of the member appointed at large shall be three years.

(2) Upon completion of the initial term, the term of office for members of the board shall be for three years.



2-3618 Board; elect officers.

The board shall elect from its members a chairperson and such other officers as may be necessary.



2-3619 Board; compensation; expenses.

The voting members of the board, while engaged in the performance of their official duties, shall receive compensation at the rate of twenty-five dollars per day while so serving, including travel time. In addition, members of the board shall receive reimbursement for actual and necessary expenses on the same basis and subject to the same conditions as provided in sections 81-1174 to 81-1177 for state employees.



2-3620 Board; removal of member; grounds.

A member of the board shall be removable by the Governor for cause. He shall first be given a copy of written charges against him and also an opportunity to be heard publicly. In addition to all other causes, a member ceasing to (1) be a resident of the state, (2) live in the district from which he was appointed, or (3) be actually engaged in growing corn in the state shall be deemed sufficient cause for removal from office.



2-3621 Board; meetings.

The board shall meet at least once every three months and at such other times as called by the chairperson or by any four members of the board.



2-3622 Board; duties and responsibilities.

The duties and responsibilities of the board shall be prescribed in the authority for the corn program and to the extent applicable shall include the following:

(1) To develop and direct any corn development, utilization, and marketing program. Such program may include a program to make grants and enter into contracts for research, accumulation of data, and construction of ethanol production facilities;

(2) To prepare and approve a budget consistent with limited receipts and the scope of the corn commodity program;

(3) To adopt and promulgate such rules and regulations as are necessary to enforce the Nebraska Corn Resources Act in accordance with the Administrative Procedure Act;

(4) To procure and evaluate data and information necessary for the proper administration and operation of the corn commodity program;

(5) To employ personnel and contract for services which are necessary for the proper operation of the program;

(6) To establish a means whereby any grower of corn has the opportunity at least annually to offer his or her ideas and suggestions relative to board policy for the upcoming year;

(7) To authorize the expenditure of funds and contracting of expenditures to conduct proper activities of the program;

(8) To bond the treasurer and such other persons necessary to insure adequate protection of funds;

(9) To keep minutes of its meetings and other books and records which will clearly reflect all of the acts and transactions of the board, and to keep these records open to examination by any grower-participant during normal business hours;

(10) To prohibit any funds collected by the board from being expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation; and

(11) To make refunds for overpayment of fees according to rules and regulations adopted and promulgated by the board.



2-3623 Sale of corn; fee; when paid.

There is hereby levied a fee of five-tenths of a cent per bushel upon all corn sold through commercial channels in Nebraska or delivered in Nebraska. The fee shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. Under the Nebraska Corn Resources Act, no corn shall be subject to the fee more than once.



2-3624 Repealed. Laws 1981, LB 11, § 38.



2-3625 Repealed. Laws 1981, LB 11, § 38.



2-3626 Repealed. Laws 1981, LB 11, § 38.



2-3627 Fees; adjusted by board; when.

Until December 31, 1978, the fee levied pursuant to section 2-3623 shall not exceed one-tenth of one cent per bushel. Beginning January 1, 1979, the board may, whenever it shall determine that the fees provided by section 2-3623 are yielding more than is required to carry out the intent and purposes of sections 2-3601 to 2-3635, reduce such fees for such period as it shall deem justified, but not less than one year. If the board, after reducing such fees finds that sufficient revenue is not being produced by such reduced fees, it may restore in full or in part such fees not to exceed four-tenths of a cent per bushel.



2-3628 Pledge or mortgage; corn used as security; fee; refund; procedure.

In the case of a pledge or mortgage of corn as security for a loan under the federal price support program or other government agricultural loan programs, the fee shall be deducted from the proceeds of such loan at the time the loan is made. If, within the life of the loan plus thirty days after the collection of a fee for corn that is mortgaged as security for a loan under the federal price support program or other government agricultural loan programs, the grower decides to purchase the corn and use it as feed, the grower shall be entitled to a refund of the checkoff fee previously paid. The refund shall be payable by the board upon the grower's written application to the board for a refund of the amount deducted. Each application for a refund by a grower shall have attached thereto proof of the tax deducted.



2-3629 Fee; when assessed.

The fee, provided for by section 2-3623, shall be deducted, as provided by sections 2-3601 to 2-3635, whether such corn is stored in this state or any other state.



2-3630 Fee; when not applicable.

The fee imposed by section 2-3623 shall not apply to the sale of corn to the federal government for the ultimate use of consumption by the people of the United States when the State of Nebraska is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.



2-3631 Purchaser deduct fee; maintain records; public information; quarterly statement.

(1) The purchaser, at the time of settlement, shall deduct the corn fee and shall maintain the necessary record of the fee for each purchase of corn on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the purchaser shall provide the following information:

(a) Name and address of the grower and seller;

(b) The date of the purchase;

(c) The number of bushels of corn sold; and

(d) The amount of fees collected on each purchase.

Such records shall be open for inspection during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the board by the last day of each January, April, July, and October, on forms prescribed by the board, a statement of the number of bushels of corn purchased in Nebraska. At the time the statement is filed, the purchaser shall pay and remit to the board the fee as provided for in section 2-3623.



2-3632 Board; annual report; contents; public information.

The board shall prepare and make available an annual report on or before January 1 of each year, which report shall set forth in detail the income received from the corn assessment for the previous year and shall include:

(1) The expenditure of all funds by the board during the previous year for the administration of the Nebraska Corn Resources Act;

(2) The action taken by the board on all contracts requiring the expenditure of funds by the board;

(3) A description of all such contracts;

(4) A detailed explanation of all programs relating to the discovery, promotion, and development of markets and industries for the utilization of corn, the direct expense associated with each program, and copies of such programs if in writing; and

(5) The name and address of each member of the board and a copy of all rules and regulations promulgated by the board.

Such report and a copy of all contracts requiring expenditure of funds by the board shall be available to the public upon request.



2-3633 Nebraska Corn Development, Utilization, and Marketing Fund; created; use; investment.

The Nebraska Corn Development, Utilization, and Marketing Fund is created. All fees collected pursuant to the Nebraska Corn Resources Act and any repayments relating to the fund, including license fees or royalties, shall be credited to the fund for the uses and purposes of the act and its enforcement. Such fund shall be expended solely for the administration of the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3634 Board; cooperate with University of Nebraska and other organizations; purpose.

The board shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources and other proper local, state, or national organizations, public or private, in carrying out the purposes of sections 2-3601 to 2-3635.



2-3635 Violations; penalty.

Any person violating any of the provisions of sections 2-3601 to 2-3635 shall be guilty of a Class III misdemeanor.



2-3701 Repealed. Laws 1980, LB 633, § 10.



2-3702 Repealed. Laws 1980, LB 633, § 10.



2-3703 Repealed. Laws 1980, LB 633, § 10.



2-3704 Repealed. Laws 1980, LB 633, § 10.



2-3705 Repealed. Laws 1980, LB 633, § 10.



2-3706 Repealed. Laws 1980, LB 633, § 10.



2-3707 Repealed. Laws 1980, LB 633, § 10.



2-3708 Repealed. Laws 1980, LB 633, § 10.



2-3709 Repealed. Laws 1980, LB 633, § 10.



2-3710 Repealed. Laws 1980, LB 633, § 10.



2-3711 Repealed. Laws 1980, LB 633, § 10.



2-3712 Repealed. Laws 1980, LB 633, § 10.



2-3713 Repealed. Laws 1980, LB 633, § 10.



2-3714 Repealed. Laws 1980, LB 633, § 10.



2-3715 Repealed. Laws 1980, LB 633, § 10.



2-3716 Repealed. Laws 1980, LB 633, § 10.



2-3717 Repealed. Laws 1980, LB 633, § 10.



2-3718 Repealed. Laws 1980, LB 633, § 10.



2-3719 Repealed. Laws 1980, LB 633, § 10.



2-3720 Repealed. Laws 1980, LB 633, § 10.



2-3721 Repealed. Laws 1980, LB 633, § 10.



2-3722 Repealed. Laws 1980, LB 633, § 10.



2-3723 Repealed. Laws 1980, LB 633, § 10.



2-3724 Repealed. Laws 1980, LB 633, § 10.



2-3725 Repealed. Laws 1980, LB 633, § 10.



2-3726 Repealed. Laws 1980, LB 633, § 10.



2-3727 Repealed. Laws 1980, LB 633, § 10.



2-3728 Repealed. Laws 1980, LB 633, § 10.



2-3729 Repealed. Laws 1980, LB 633, § 10.



2-3730 Repealed. Laws 1980, LB 633, § 10.



2-3731 Repealed. Laws 1980, LB 633, § 10.



2-3732 Repealed. Laws 1980, LB 633, § 10.



2-3733 Repealed. Laws 1980, LB 633, § 10.



2-3734 Repealed. Laws 1980, LB 633, § 10.



2-3735 Act, how cited.

Sections 2-3735 to 2-3765 shall be known and may be cited as the Dry Bean Resources Act.



2-3736 Purpose of act.

The Legislature finds and declares that it is in the public welfare of the State of Nebraska that growers and processors of dry beans be permitted and encouraged to develop, carry out, and participate in programs of research, education, and promotion of dry beans and bean products. It is the purpose of the Dry Bean Resources Act to provide the authorization and the necessary procedures by which dry bean growers and processors in this state may finance programs to achieve the purposes expressed in this section.



2-3737 Definitions, where found.

For purposes of the Dry Bean Resources Act, unless the context otherwise requires, the definitions found in sections 2-3738 to 2-3744 shall be used.



2-3738 Commercial channels, defined.

Commercial channels shall mean the sale of dry beans for any use to any commercial buyer, dealer, processor, or cooperative or to any person who resells such dry beans or any product produced from such dry beans.



2-3739 Commission, defined.

Commission shall mean the Dry Bean Commission.



2-3740 Dry bean, defined.

Dry bean shall mean any dry edible bean.



2-3741 First purchaser, defined.

First purchaser shall mean any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring dry beans from a grower and shall include, but not be limited to, a mortgagee, pledgee, lienor, or other person having a claim against the grower when the actual or constructive possession of such dry beans is taken as part payment or in satisfaction of the mortgage, pledge, lien, or claim.



2-3742 Grower, defined.

Grower shall mean any landowner personally engaged in growing dry beans, a tenant of a landowner personally engaged in growing dry beans, or both the owner and tenant jointly and shall include, but not be limited to, any person, partnership, limited liability company, association, corporation, cooperative, trust, or sharecropper or any other business unit, device, or arrangement.



2-3743 Processor, defined.

Processor shall mean any person or business or a representative thereof who receives, stores, ships, or otherwise handles dry beans.



2-3744 Sale, defined.

Sale shall include, but not be limited to, any pledge or mortgage of dry beans after harvest to any person.



2-3745 Dry Bean Commission; created; members; qualifications.

There is hereby created the Dry Bean Commission which shall be composed of nine members, two of whom shall be selected by the commission and seven of whom shall be appointed by the Governor. Commission members shall be appointed on a nonpartisan basis. Six members shall be growers who (1) are citizens of Nebraska, (2) are at least twenty-one years of age, (3) have actually been engaged in growing dry beans in this state for at least three years, and (4) derive a substantial portion of their income from growing dry beans. Three members shall be dry bean processors who have been in business in Nebraska for at least three years, and the Director of the University of Nebraska Panhandle Research and Extension Center shall be an ex officio member but shall have no vote in commission matters.



2-3746 Commission; grower members; districts; processor members.

(1) The Governor shall appoint one grower member from each of the following four districts:

(a) District 1 which shall consist of the counties of Sioux, Dawes, Sheridan, and Box Butte;

(b) District 2 which shall consist of the county of Scotts Bluff;

(c) District 3 which shall consist of the counties of Banner, Morrill, Kimball, Cheyenne, Garden, and Deuel; and

(d) District 4 which shall consist of the remaining counties in which dry bean production occurs in the state.

(2) The commission shall appoint two grower members to the commission, one of whom resides within district 1 or 2 who shall represent districts 1 and 2 and one of whom resides within district 3 or 4 who shall represent districts 3 and 4. Members serving as representatives of such districts on May 18, 2011, shall continue as members of the commission until the end of their terms and until their successors are appointed and qualified and, except as provided in section 2-3748, shall be eligible for reappointment.

(3) The three processor members of the commission shall be appointed by the Governor. Insofar as possible, the geographic locations of such appointed members shall be representative of the Nebraska dry bean industry. Any processor may place his or her name on a candidacy list for appointment by written notice to the commission.



2-3747 Commission; appointment of grower member; candidacy list; petition.

Any grower may place his or her name on a candidacy list for appointment as a grower member of the commission by filing a petition signed by at least ten resident bean growers (1) from the district in which he or she resides for an appointment under subsection (1) of section 2-3746 or (2) from the district in which he or she resides or the other district to be represented for an appointment under subsection (2) of section 2-3746. The petition shall be filed with the commission. The Governor and the commission shall make appointments from the candidacy list unless there are no names on the list.



2-3748 Commission; members; terms.

The term of a member of the commission shall be three years and until his or her successor is appointed and qualified. No member shall serve more than three consecutive three-year terms.



2-3749 Commission; vacancy.

Whenever a vacancy occurs on the commission for any reason, the Governor shall appoint a person with the same qualifications as the initial appointee unless the vacant position is that of a member appointed by the commission, in which case the appointment to fill such vacancy shall be made by the commission.



2-3750 Commission; member; removal.

A member of the commission shall be removed for ceasing to (1) be a resident of the state, (2) live in the district from which he or she was appointed, (3) in the case of a grower member, be actually engaged in the growing of dry beans in the state, or (4) in the case of a processor member, be actually engaged in the processing or shipping of dry beans in the state.



2-3751 Commission; officers; meetings; expenses.

The commission shall elect from its members a chairperson and such other officers as may be necessary. The commission shall meet at least once every three months and at such other times as called by the chairperson or by any three members of the commission. The members shall receive no compensation for their services, but appointed members shall receive reimbursement for actual, necessary, and reasonable expenses incurred in the discharge of their official duties as provided in sections 81-1174 to 81-1177 for state employees.



2-3752 Commission; employees.

The commission may appoint and fix the salary of such support staff and employees, who shall serve at the pleasure of the commission, as may be required for the proper discharge of the functions of the commission.



2-3753 Commission; powers and duties.

The commission shall have the following powers and duties:

(1) To adopt and devise a dry bean program consisting of research, education, advertising, publicity, and promotion to increase total consumption of dry beans on a state, national, and international basis;

(2) To prepare and approve a budget consistent with limited receipts and the scope of the dry bean program;

(3) To adopt and promulgate reasonable rules and regulations necessary to carry out the dry bean program;

(4) To procure and evaluate data and information necessary for the proper administration and operation of the dry bean program;

(5) To employ personnel and contract for services which are necessary for the proper operation of the dry bean program;

(6) To establish a means whereby the grower and processor of dry beans has the opportunity at least annually to offer his or her ideas and suggestions relative to commission policy for the coming year;

(7) To authorize the expenditure of funds and contracting of expenditures to conduct proper activities of the program;

(8) To bond such persons as may be necessary in order to insure adequate protection of funds;

(9) To keep minutes of its meetings and other books and records which will clearly reflect all of the acts and transactions of the commission and to keep such records open to examination by any grower or processor participant during normal business hours;

(10) To prohibit any funds collected by the commission from being expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The commission shall not expend more than fifteen percent of its annual budget to influence federal legislation. The purpose of such expenditures for federal lobbying activity shall be limited to activity supporting the underlying objectives of the dry bean program relating to market development, education, and research;

(11) To establish an administrative office at such place in the state as may be suitable for the proper discharge of the functions of the commission; and

(12) To adopt and promulgate rules and regulations to carry out the Dry Bean Resources Act.



2-3754 Commission; prohibited acts.

The commission shall not:

(1) Engage in marketing of dry beans or any activity which would result in the formation of a marketing order;

(2) Be a party to a procedure which includes price setting or production quotas; and

(3) Purchase, construct, or otherwise obtain title to its own administrative office but shall be limited to leasing state or commercial office space.



2-3755 Dry beans; fee; adjustment; payment.

(1) Beginning August 1, 1987, there shall be paid to the commission a fee of six cents per hundredweight upon all dry beans grown in the state during 1987 and thereafter and sold through commercial channels. Beginning January 1, 1989, until July 31, 2015, the commission may, whenever it determines that the fees provided by this section are yielding more or less than is required to carry out the intent and purposes of the Dry Bean Resources Act, reduce or increase such fee for such period as it shall deem justifiable, but not less than one year and not to exceed ten cents per hundredweight.

(2) Beginning August 1, 2015, the fee imposed by this section shall be fifteen cents per hundredweight. Beginning January 1, 2017, the commission may, whenever it determines that the fees provided by this section are yielding more or less than is required to carry out the intent and purposes of the act, reduce or increase such fee for such period as it shall deem justifiable, but not less than one year and not to exceed twenty-four cents per hundredweight.

(3) Two-thirds of the fee levied under this section shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. The first purchaser shall pay the remaining one-third of the fee. No dry beans shall be subject to the fee more than once.



2-3756 Pledge or mortgage under federal program; deduction of fee.

In the case of a pledge or mortgage of dry beans as security for a loan under the federal price support program, the fee shall be deducted from the proceeds of such loan at the time the loan is made.



2-3757 Fee; collection.

The fee provided for by section 2-3755 shall be deducted, as provided by the Dry Bean Resources Act, whether such dry beans are stored or marketed in this state or any other state. The commission may enter into reciprocal agreements with other states for the collection of such fee.



2-3758 Fee; when prohibited.

The fee imposed by section 2-3755 shall not apply to the sale of dry beans to the federal government for ultimate use or consumption by the people of the United States when the State of Nebraska is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.



2-3759 First purchaser; deduct fee; maintain records; inspection and audit; contract for collection of fee; quarterly statement; confidentiality.

(1) The first purchaser at the time of settlement shall deduct the dry bean fee and shall maintain the necessary record of the fee for each purchase of dry beans on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the first purchaser shall provide the following information: (a) Name and address of the grower and seller; (b) the date of the purchase; (c) the number of hundredweight of dry beans sold; and (d) the amount of fees collected on each purchase. Such records shall be open for inspection and audit during the normal business hours observed by the purchaser. The inspection and audit shall be conducted by qualified and independent representatives authorized by the commission.

(2) The commission shall contract with an independent agency or organization to collect the fee. The first purchaser shall render and have on file with such independent collection agency by the last day of each January, April, July, and October, on forms prescribed by the commission, a statement of the number of hundredweight of dry beans purchased in Nebraska for the preceding three months. The independent collection agency shall keep first purchaser statements confidential and report only the total of all statements to the commission for the preceding three months. Purchaser records and other such statements shall be confidential and shall not be released to any person or agency, except that the Attorney General shall have access to such statements during a bona fide investigation. At the time the statement is filed, the purchaser shall pay and remit to the independent collection agency the fee as provided for in section 2-3755 for the dry beans purchased in the preceding three months.



2-3760 Repealed. Laws 2015, LB 242, § 6.



2-3761 Commission; contracts authorized.

The commission may contract with the proper local, state, or national organizations, public or private, in carrying out the purposes of the Dry Bean Resources Act.



2-3762 Commission; annual report; contents.

(1) The commission shall prepare and make available an annual report at least thirty days prior to January 1 of each year which shall set forth in detail the income received from the dry bean assessment for the previous year and shall include:

(a) The expenditure of all funds by the commission during the previous year for the administration of the Dry Bean Resources Act;

(b) The action taken by the commission on all contracts requiring the expenditure of funds by the commission;

(c) A description of all such contracts;

(d) Detailed explanation of all programs relating to the discovery, promotion, and development of bean products and industries for the utilization of dry beans, the direct expense associated with each program, and copies of such programs if in writing; and

(e) The name and address of each member of the commission and a copy of all rules and regulations adopted and promulgated by the commission.

(2) The report and a copy of all contracts requiring expenditure of funds by the commission shall be available to the public upon request. Notice of availability of such report shall be provided to the Director of Agriculture, the Clerk of the Legislature, and each grower and first purchaser subject to the checkoff.



2-3763 Dry Bean Development, Utilization, Promotion, and Education Fund; created; use; investment.

The State Treasurer shall establish in the treasury of the State of Nebraska a fund to be known as the Dry Bean Development, Utilization, Promotion, and Education Fund, to which fund shall be credited funds collected by the commission pursuant to the Dry Bean Resources Act, including license fees, royalties, or any repayments relating to the fund. The fund shall be expended for the administration of such act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3764 Commission; cooperate with University of Nebraska and other organizations; purpose.

The commission shall not set up research or development units or agencies of its own but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources and other local, state, or national organizations, public or private, in carrying out the purposes of the Dry Bean Resources Act.



2-3765 Violations; penalty.

Any person violating the Dry Bean Resources Act shall be guilty of a Class III misdemeanor.



2-3801 Act, how cited.

Sections 2-3801 to 2-3812 shall be known and may be cited as the Nebraska Agricultural Products Marketing Act.



2-3802 Legislative findings.

The Legislature hereby finds that the general welfare of the people of Nebraska will significantly benefit from the conduct of programs designed and intended to enhance the effective marketing of Nebraska's many agricultural commodities.

The Legislature further finds that the meaningful realization of such benefits will result through the administration of programs and policies conceived, desired, and formulated by and for those persons who produce, process, or distribute such commodities as an integral part of their livelihood. It is necessary that the programs conducted by and for the various segments of the agricultural industry be efficiently coordinated, so that the marketing efforts expended on behalf of each commodity will complement the marketing programs in the state.



2-3803 Definitions, where found.

For purposes of the Nebraska Agricultural Products Marketing Act, unless the context otherwise requires, the definitions found in sections 2-3804 to 2-3807 shall be used.



2-3804 Agricultural product or commodity, defined.

Agricultural product or commodity shall include all products resulting from the conduct of farming or ranching activities, dairying, beekeeping, aquaculture, poultry or egg production, or comparable activities, and any byproducts resulting from such activities.



2-3804.01 Aquaculture, defined.

Aquaculture shall mean the agricultural practice of controlled propagation and cultivation of aquatic plants or animals for commercial purposes. Unless the context otherwise requires, the term agriculture shall be construed to include aquaculture.



2-3805 Department, defined.

Department shall mean the Department of Agriculture.



2-3806 Director, defined.

Director shall mean the Director of Agriculture or his or her designee.



2-3807 Marketing, defined.

Marketing shall include any and all activities intended to directly or indirectly facilitate the sale, exchange, or other distribution of a product or commodity in an economic, efficient, and profitable manner, including research, market development, publicity, promotion, education, product utilization, and comparable activities.



2-3808 Department; marketing activities; powers and duties.

To achieve the purposes of the Nebraska Agricultural Products Marketing Act, the department may perform the following marketing activities:

(1) Coordinating the various marketing programs and policies of each of the state's agricultural commodities so that they will complement one another;

(2) Assisting the producers, processors, and distributors of agricultural products and commodities in conducting and administering marketing programs and policies conceived, desired, and formulated by and for such persons;

(3) Conducting activities designed to locate and study trade barriers adversely affecting the marketing of Nebraska agricultural products and conducting activities aimed at eliminating or mitigating any such barriers;

(4) Collecting and disseminating information relevant and beneficial to the economical, efficient, and profitable marketing of agricultural products by the Nebraska producers, processors, and distributors thereof;

(5) Assisting in matching up potential buyers and sellers of agricultural products produced in Nebraska;

(6) Cooperating with other local, state, or national agricultural marketing entities, public or private, in carrying out the act and entering into such contracts as may be necessary;

(7) Adopting and promulgating such reasonable rules and regulations as are necessary to effectively carry out the intent of the act;

(8) Accepting funds or fees from any source, including federal, state, public, or private, to be used in carrying out the act;

(9) Expending funds for purposes of carrying out the act; and

(10) Conducting any other programs for the development, utilization, and marketing of agricultural products grown or produced in the state.



2-3809 Act, how construed.

The Nebraska Agricultural Products Marketing Act shall not be construed:

(1) As altering the provisions of any other act or acts dealing with the marketing of agricultural products or as detracting from the authorities provided for in any such acts;

(2) As empowering the department to require cooperative marketing efforts of persons or groups within any segment of the agriculture industry, but shall be construed only to authorize such cooperative marketing efforts; or

(3) As empowering the department to purchase or otherwise obtain agricultural products or commodities for the purpose of resale.



2-3810 Department; contracts; limitations.

The department in entering into contracts authorized under the Nebraska Agricultural Products Marketing Act shall not be authorized to set up marketing units or agencies of its own. Only contracts necessary to the furtherance of the intent and purposes of the act shall be entered into.



2-3811 Repealed. Laws 1981, LB 545, § 52.



2-3812 Nebraska Agricultural Products Marketing Cash Fund; created; use; investment.

There is hereby created the Nebraska Agricultural Products Marketing Cash Fund. The fund shall consist of administrative costs collected under subsection (4) of section 54-742 and money appropriated by the Legislature which is received as gifts or grants or collected as fees or charges from any source, including federal, state, public, and private. The fund shall be utilized for the purpose of carrying out the Nebraska Agricultural Products Marketing Act and for purposes of subsection (4) of section 54-742. Any money in such fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3813 Terms, defined.

For purposes of sections 2-3813 and 2-3814, unless the context otherwise requires:

(1) Grain shall mean wheat, corn, soybeans, and sorghum grains;

(2) Quality factors shall mean:

(a) Heat-damaged kernels which include kernels that have been discolored or damaged by high heat from respiring grain;

(b) Total-damaged kernels which represent the percentage, by weight, of kernels damaged by weather, disease, insects, molds, and moisture and includes heat damage;

(c) Foreign material which is all matter other than the grain being examined which remains in a sample after removal of dockage and shrunken and broken kernels;

(d) Shrunken and broken kernels which are kernels, kernel pieces, and other matter that pass through a sixty-four thousandths by three-eighths inch oblong-hole sieve;

(e) Total defects which are the sum of heat-damaged kernels, shrunken and broken kernels, and foreign material;

(f) Wheat of other classes which is any class that is mixed with the predominant class;

(g) Dockage, though not a grading factor, which appears on the certificate if it exceeds forty-nine hundredths of one percent. Dockage shall be rounded down to the nearest one-half percent. Dockage shall include chaff, dust, and items removed from a sample by an initial screening with a dockage tester; and

(h) Grade which is determined by analyzing the physical and biological factors present in the sample. Limits for the grading factors shall be established for each numerical grade. Numerical grades shall range from number 1, highest, to sample grade, lowest. Factors that exceed the established limits shall lower the numerical grade. Higher test weights shall be acceptable; and

(3) Department shall mean the Department of Agriculture.



2-3814 Department; grain inspections; special certificate; fee; powers; Nebraska Origin and Premium Quality Grain Cash Fund; created; use; investment.

(1) In order to assist Nebraska grain producers and the state's grain industry in competing for a larger share of the international grain trade against the more stringent grain standards of other exporting nations, the department shall, upon request, provide inspection of grain shipments assembled by farmers and grain dealers who are arranging or attempting to arrange grain sales with foreign buyers. As a means of expediting such sales and to insure the quality of grain shipments for export originating in Nebraska, the department shall provide grain inspections. Such inspections shall include a certificate stating the quality factors present in the grain shipments destined for export points. A special certificate shall be designed by the department for shipments that substantially exceed grade and quality factors required under current United States grain standards. Such special certificate shall be designated as Nebraska Origin and Premium Quality Grain and shall be issued only on grain shipments containing levels of grade and quality factors totaling not more than fifty percent of the maximum allowable limits of total defects and other quality factors as required by current United States Grade Number One.

(2) The department shall assess and collect a fee for the inspections made. The fee shall be in an amount equal to the costs of the inspections.

(3) The department may:

(a) Contract for services which are necessary to carry out its duties under sections 2-3813 and 2-3814;

(b) Accept funds or fees from any source, including, but not limited to, federal, state, public, and private, to be used in carrying out such sections;

(c) Expend funds for purposes of carrying out such sections; and

(d) Enter upon public or private land for the purpose of inspecting such grain.

(4) The department may adopt and promulgate rules and regulations to aid in implementing such sections. The rules and regulations may include, but shall not be limited to, provisions governing: (a) Assignment of responsibilities; (b) the charges and fees to be assessed; (c) setting the grades; and (d) methods for determining quality factors.

(5) There is hereby created the Nebraska Origin and Premium Quality Grain Cash Fund. The fund shall consist of money appropriated by the Legislature which is received as gifts or grants or collected as fees from any source, including, but not limited to, federal, state, public, and private. The fund shall be utilized for the purpose of carrying out sections 2-3813 and 2-3814. Any money in such fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3815 Agriculture promotion and development program; established; purposes; employment of specialists.

(1) The Department of Agriculture shall establish an agriculture promotion and development program. The department shall employ a program director and one specialist in research techniques and market development. Both individuals shall report directly to the Director of Agriculture.

(2) The program shall concentrate on the identification and development of opportunities to enhance profitability in agriculture and to stimulate agriculture-related economic development. Program activities may include, but not be limited to, (a) promotion and market development, (b) value-added processing of alternative and traditional commodities, (c) agricultural diversification, including poultry development and aquaculture, (d) agricultural cooperatives, and (e) alternative crops.

(3) The Department of Agriculture shall serve as the facilitator, coordinator, and catalyst for developments through and with the Nebraska Food Processing Center, the Cooperative Extension Service of the University of Nebraska, the commodity boards, the Department of Economic Development, other state agencies, the United States Department of Agriculture grant programs, and the private sector. It is the intent of the Legislature that the department foster close working relationships between production agriculture and existing programs for the purposes of agricultural development and promotion. The department may enter into such contracts as may be necessary to carry out the purposes of this section.

(4) For purposes of this section, unless the context otherwise requires, private sector includes, but is not limited to, representatives of food industry associations, lenders, or venture capital groups.



2-3816 Repealed. Laws 1993, LB 364, § 26.



2-3817 Repealed. Laws 1993, LB 364, § 26.



2-3818 Repealed. Laws 1993, LB 364, § 26.



2-3819 Repealed. Laws 1993, LB 364, § 26.



2-3820 Repealed. Laws 1993, LB 364, § 26.



2-3821 Repealed. Laws 1993, LB 364, § 26.



2-3822 Repealed. Laws 1993, LB 364, § 26.



2-3823 Repealed. Laws 1993, LB 364, § 26.



2-3901 Transferred to section 2-3965.



2-3902 Transferred to section 2-3967.



2-3902.01 Repealed. Laws 1997, LB 201, § 7.



2-3903 Transferred to section 2-3969.



2-3904 Transferred to section 2-3970.



2-3905 Repealed. Laws 2007, LB 111, § 31.



2-3906 Transferred to section 2-3971.



2-3907 Transferred to section 2-3972.



2-3908 Transferred to section 2-3973.



2-3909 Transferred to section 2-3974.



2-3910 Transferred to section 2-3975.



2-3911 Transferred to section 2-3976.



2-3912 Repealed. Laws 1997, LB 201, § 7.



2-3913 Transferred to section 2-3978.



2-3914 Transferred to section 2-3966.



2-3915 Transferred to section 2-3979.



2-3916 Transferred to section 2-3980.



2-3917 Transferred to section 2-3981.



2-3917.01 Transferred to section 2-3982.



2-3917.02 Repealed. Laws 2007, LB 111, § 31.



2-3918 Repealed. Laws 2007, LB 111, § 31.



2-3919 Transferred to section 2-3983.



2-3920 Transferred to section 2-3984.



2-3921 Transferred to section 2-3985.



2-3922 Transferred to section 2-3986.



2-3923 Transferred to section 2-3987.



2-3924 Transferred to section 2-3988.



2-3925 Transferred to section 2-3989.



2-3926 Repealed. Laws 2007, LB 111, § 31.



2-3927 Repealed. Laws 2007, LB 111, § 31.



2-3928 Repealed. Laws 2007, LB 111, § 31.



2-3929 Repealed. Laws 2007, LB 111, § 31.



2-3930 Repealed. Laws 2007, LB 111, § 31.



2-3931 Repealed. Laws 2007, LB 111, § 31.



2-3932 Repealed. Laws 2007, LB 111, § 31.



2-3933 Repealed. Laws 1986, LB 900, § 38.



2-3934 Repealed. Laws 2007, LB 111, § 31.



2-3935 Transferred to section 2-3990.



2-3936 Repealed. Laws 2007, LB 111, § 31.



2-3937 Transferred to section 2-3991.



2-3937.01 Repealed. Laws 2007, LB 111, § 31.



2-3938 Repealed. Laws 2007, LB 111, § 31.



2-3939 Repealed. Laws 2007, LB 111, § 31.



2-3940 Repealed. Laws 2007, LB 111, § 31.



2-3941 Repealed. Laws 2007, LB 111, § 31.



2-3942 Transferred to section 2-3992.



2-3943 Repealed. Laws 2007, LB 111, § 31.



2-3944 Repealed. Laws 2007, LB 111, § 31.



2-3945 Repealed. Laws 2007, LB 111, § 31.



2-3946 Repealed. Laws 2007, LB 111, § 31.



2-3947 Transferred to section 2-3917.02.



2-3948 Act, how cited.

Sections 2-3948 to 2-3963 shall be known and may be cited as the Dairy Industry Development Act.



2-3949 Terms, defined.

For purposes of the Dairy Industry Development Act:

(1) Board shall mean the Nebraska Dairy Industry Development Board;

(2) Commercial use shall mean sale for retail consumption or sale for resale, for manufacture for resale, or for processing for resale;

(3) First purchaser of milk shall mean a person who buys milk from a producer and resells to another person the milk or products manufactured or processed from the milk;

(4) Milk shall mean any class of cow's milk produced in the State of Nebraska;

(5) Milk production unit shall mean any producer licensed by the Department of Agriculture;

(6) Producer shall mean any person engaged in the production of milk for commercial use;

(7) Producer-processor shall mean a producer who processes and markets the producer's own milk; and

(8) Qualified program shall mean any state or regional dairy product promotion, research, or nutrition education program which is certified pursuant to 7 C.F.R. 1150.153, as amended. Such program shall: (a) Conduct activities as defined in 7 C.F.R. 1150.114, 1150.115, and 1150.116 intended to increase consumption of milk and dairy products generally; (b) except for programs operated under the laws of the United States or any state, have been active and ongoing before November 29, 1983; (c) be financed primarily by producers, either individually or through cooperative associations; (d) not use any private brand or trade name in advertising and promotion of dairy products unless the National Dairy Promotion and Research Board established pursuant to 7 C.F.R. 1150.131 and the United States Secretary of Agriculture concur that such requirement should not apply; (e) certify to the United States Secretary of Agriculture that any request from a producer for a refund under the program will be honored by forwarding that portion of such refund equal to the amount of credit that otherwise would be applicable to the program pursuant to 7 C.F.R. 1150.152(c) to either the National Dairy Promotion and Research Board or a qualified program designated by the producer; and (f) not use program funds for the purpose of influencing governmental policy or action.



2-3950 Legislative findings.

The Legislature declares it to be in the public interest that producers in Nebraska be permitted and encouraged to maintain and expand domestic sales of milk and dairy products, develop new products and new markets, improve methods and practices relating to marketing or processing of milk and dairy products, and inform and educate consumers of sound nutritional principles including the role of milk in a balanced diet. It is the purpose of the Dairy Industry Development Act to provide the authorization and to prescribe the necessary procedures by which the dairy industry in Nebraska may finance programs to achieve the purposes expressed in this section. The Nebraska Dairy Industry Development Board shall be the agency of the State of Nebraska for such purpose.



2-3951 Nebraska Dairy Industry Development Board; created; members; qualifications.

The Nebraska Dairy Industry Development Board is hereby created. Members of the board shall (1) be residents of Nebraska, (2) be at least twenty-one years of age, (3) have been actually engaged in the production of milk in this state for at least five years, and (4) derive a substantial portion of their income from the production of milk in Nebraska. Board members shall be nominated and appointed as provided in sections 2-3951.01 to 2-3951.04.



2-3951.01 Board members; appointment; terms; officers; expenses.

(1) Members of the board shall, as nearly as possible, be representative of all first purchasers of milk and individual producer-processors in the state and, to the extent practicable, result in equitable representation of the various interests of milk producers both in terms of the manner in which milk is marketed and geographic distribution of milk production units in the state.

(2) The terms of the members of the board shall be three years, except that the first term of the initial and additional members of the board shall be staggered so that one-third of the members are appointed each year. The number of years for the first term of new and additional members shall be determined by the Governor. Once duly appointed and qualified, no member's term shall be shortened or terminated by any subsequent certification by the Department of Agriculture of milk production units from which a first purchaser of milk purchases milk.

(3) The Director of Agriculture or his or her designee shall be an ex officio member of the board but shall have no vote in board matters.

(4) Members of the board shall elect from among the members a chairperson, a vice-chairperson, and such other officers as they deem necessary and appropriate.

(5) Members of the board shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



2-3951.02 Board members; nomination and appointment.

(1) Members of the board shall be nominated and appointed as follows:

(a) Each first purchaser of milk which purchases milk from at least twenty-one milk producers may submit to the Governor the names of up to two nominees for each forty milk production units, or major portion thereof, from which the first purchaser purchases milk. The Governor shall appoint one member for each forty production units, or major portion thereof, from nominees submitted pursuant to this subdivision, except that if milk production units certified by the Department of Agriculture have decreased so that each board member appointed pursuant to this subdivision represents less than a major portion of forty production units, the Governor shall maintain representation of one member for each forty production units, or major portion thereof, by not filling a vacancy caused by a member's term expiring; and

(b) All other first purchasers of milk and individual producer-processors who are not included among milk production units claimed by a first purchaser of milk entitled to submit nominees under subdivision (1)(a) of this section shall be combined as a group for the purpose of submitting nominees, and each first purchaser and individual producer-processor of the group may nominate up to two nominees. The Governor shall appoint two members from nominees submitted pursuant to this subdivision.

(2) Whenever the number of members of the board as determined by subsection (1) of this section results in less than seven members, the Governor shall appoint a member or members from the state at large to maintain membership of the board at seven members. Whenever such appointment is required, the board shall call for and submit a list of two or more nominees for each additional member needed to the Governor, and the Governor shall appoint a member or members from the nominees submitted pursuant to this subsection.

(3) Nominations in the case of term expiration or new or at-large membership and for all other vacancies shall be provided according to the process prescribed in section 2-3951.04. The Governor may choose the members of the board from the nominees submitted or may reject all nominees. If the Governor rejects all nominees, names of nominees shall again be provided to the Governor until the appointment is filled.



2-3951.03 Board members; vacancies.

(1) A vacancy on the board exists in the event of the death, incapacity, removal, or resignation of any member; when a member ceases to be a resident of Nebraska; when a member ceases to be a producer in Nebraska; or when the member's term expires. Members whose terms have expired shall continue to serve until their successors are appointed and qualified, except that if such a vacancy will not be filled, as determined by the Governor under section 2-3951.02, the member shall not serve after the expiration of his or her term.

(2) For purposes of filling vacancies on the board, the Governor shall appoint one member from up to two nominees submitted by the vacating member's nominator under section 2-3951.02. In the event of a vacancy, the board shall certify to the vacating member's nominator that such a vacancy exists and shall request nominations to fill the vacancy for the remainder of the unexpired term or for a new term, as the case may be.



2-3951.04 Board members; nominations; notification; procedure.

(1) When nominations for board members are required, written notification shall be given to each producer represented or to be represented by such member, including an at-large member. The first purchaser or purchasers of milk shall notify each producer from whom the first purchaser buys milk that each producer may submit written nominations. If the group represented is a combination of first purchasers of milk and individual producer-processors or if the member is an at-large member, the individual producer-processors shall receive notification from the Department of Agriculture.

(2) Nominations shall be in writing and shall contain an acknowledgment and consent by the producer being nominated. The nomination shall be returned by the producer to the first purchaser of milk or to the department from whom the producer received notification within fifteen days after the receipt of the notification. For nominations to replace a member whose term is to expire or for a new member, the producers shall receive notification between August 1 and August 15 preceding the expiration of the term of the member or the beginning of the term of a new member. For all other vacancies, the producers shall receive notification within thirty days after the member vacates his or her position on the board or within thirty days after the board calls for an at-large member or members as provided in section 2-3951.02.

(3) The first purchasers of milk, the department, or the board shall submit nominations to the Governor by September 30, in the case of term expiration or new or at-large member, or forty-five days after the member vacates his or her position for all other vacancies. The Governor shall make the appointments within thirty days after receipt of the nominations.

(4) All nominees shall meet the qualifications provided in section 2-3951.



2-3952 Repealed. Laws 2004, LB 836, § 8.



2-3952.01 Repealed. Laws 2004, LB 836, § 8.



2-3953 Repealed. Laws 2004, LB 836, § 8.



2-3954 Repealed. Laws 2004, LB 836, § 8.



2-3955 Board; meetings; minutes.

(1) The board shall meet at least once every six months at a time and place fixed by the board. Special meetings may be called by the chairperson and shall be called by the chairperson upon request of at least twenty-five percent of the members of the board. Written notice of the time and place of all meetings shall be mailed in advance to each member of the board. A majority of members of the board shall constitute a quorum for the transaction of business. The affirmative vote of a majority of all members of the board shall be necessary for the adoption of rules and regulations.

(2) The board shall at each regular meeting review all expenditures made since its last regular meeting.

(3) The board shall keep minutes of its meetings and other books and records which shall clearly reflect all of the acts and transactions of the board. Such records shall be open to examination during normal business hours.



2-3956 Board; administration; limitation on expenses.

The board may contract for the necessary office space, furniture, stationery, printing, and personnel services useful or necessary for the administration of the Dairy Industry Development Act. The total administrative costs and expenses of the board shall not exceed five percent of the annual assessments collected in accordance with section 2-3958.



2-3957 Board; powers and duties.

The board shall:

(1) Arrange or contract for administrative and audit services which are necessary for the proper operation of the Dairy Industry Development Act;

(2) Procure and evaluate data and information necessary for the appropriate distribution of funds collected;

(3) Direct the distribution of funds collected;

(4) Prepare and approve a yearly budget;

(5) Adopt and promulgate rules and regulations to carry out the act;

(6) Establish a means by which all producers are informed annually on board members, policy, expenditures, and programs for the preceding year;

(7) Authorize the expenditure of funds to conduct activities provided for by the act;

(8) Bond such persons as necessary to ensure adequate protection of funds;

(9) Make refunds to other qualified programs in other states and disburse as directed by producers pursuant to subdivision (8)(e) of section 2-3949;

(10) Require that all books and records which clearly reflect all the transactions of its funded qualified programs be made available for audit by the board;

(11) Initiate appropriate enforcement of the act and the rules, regulations, and orders promulgated under the act;

(12) Accept remittances or credits and apply for and accept advances, grants, contributions, and any other forms of assistance from the federal government, the state, or any public or private source for administering the act and execute contracts or agreements in connection therewith;

(13) When necessary, appoint committees and advisory committees, the membership of which reflects the different funding regions of the United States and of the State of Nebraska in which milk is produced and delegate to such committees the authority reasonably necessary to administer the act under the direction of the board and within the policies determined by the board; and

(14) Exercise all incidental powers useful or necessary to carry out the act.



2-3958 Mandatory assessment; board; duties.

(1) There shall be paid to the board a mandatory assessment of ten cents per hundredweight on all milk produced in the State of Nebraska for commercial use.

(2) The board may audit financial and other records of first purchasers of milk, producers, and their agents pertaining to the assessment provided for in this section and otherwise ensure compliance with the Dairy Industry Development Act.

(3) For purposes of the act, when milk is sold to an out-of-state purchaser, the sale shall be deemed to have occurred in Nebraska if the milk was otherwise produced within Nebraska immediately prior to such sale and such sale is the first purchase of the milk for commercial use.

(4) For purposes of the act, when milk is produced out-of-state but sold to a first purchaser of milk in Nebraska, the assessment provided for in this section may be assessed and retained in Nebraska only if the producer consents.



2-3959 Assessment; payment; procedures.

The assessment prescribed in section 2-3958 shall be paid by producers at the time of first sale or delivery of milk for commercial use and shall be collected by the first purchaser of milk except as provided in this section. The first purchaser of milk shall remit the assessment to the board when the first purchaser of milk issues the milk payroll to producers. When milk is sold by producers to nonresident first purchasers of milk, the nonresident first purchaser of milk shall remit the assessments to the board. Producer-processors shall remit the assessments to the board. All assessments shall be remitted to the board not later than the last day of the month following the month in which the milk was commercially used, and a report shall be filed by the person responsible for remitting the assessment at the time that the assessment is remitted. The board shall make proper refunds to producers pursuant to subdivision (8)(e) of section 2-3949 at least quarterly. The board shall promulgate rules and regulations concerning the payment, remittance, refunding, and reporting of assessments. All money collected by the board shall be remitted to the State Treasurer for credit to the Nebraska Dairy Industry Development Fund.



2-3960 Nebraska Dairy Industry Development Fund; created; use; investment.

The Nebraska Dairy Industry Development Fund is hereby created. Money in the fund shall be used for the administration of the Dairy Industry Development Act, including advertising and promotion, market research, nutrition and product research and development, and nutrition and educational programs. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3961 Use of funds; limitations.

The board shall not set up programs or agencies of its own but shall fund active, ongoing, qualified programs as stated in section 114 of the Dairy Production Stabilization Act of 1983, Public Law 98-180, as amended, and the regulations promulgated pursuant thereto. Funds may be used by qualified programs to jointly sponsor projects with any private or public organization to meet the objectives of the Dairy Industry Development Act.



2-3962 Board; report; contents.

The board shall prepare a report on or before October 1 of each year setting forth the income received from the assessments collected in accordance with section 2-3958 for the preceding fiscal year, and the report shall include:

(1) The expenditure of funds by the board during the year for the administration of the Dairy Industry Development Act;

(2) A brief description of all contracts requiring the expenditure of funds by the board;

(3) The action taken by the board on all such contracts;

(4) An explanation of all programs relating to the discovery, promotion, and development of markets and industries for the utilization of dairy products and the direct expense associated with each program;

(5) The name and address of each member of the board; and

(6) A brief description of the rules, regulations, and orders adopted and promulgated by the board.

The board shall submit the report electronically to the Clerk of the Legislature and shall make the report available to the public upon request.



2-3963 Violations; penalties; unpaid assessment; late payment fee.

(1) Any person violating any of the provisions of the Dairy Industry Development Act shall be guilty of a Class III misdemeanor.

(2) Any unpaid assessment shall be increased one and one-half percent each month beginning with the day following the date such assessment was due. Any remaining amount due, including any unpaid charges previously made pursuant to this section, shall be increased at the same rate on the corresponding day of each succeeding month until paid.

(3) For purposes of this section, any assessment that was determined at a date later than prescribed by section 2-3959 because of the failure to submit a report to the board when due shall be considered to have been payable on the date it would have been due if the report had been timely filed. The timeliness of a payment to the board shall be based on the applicable postmarked date or the date actually received by the board, whichever is earlier. Any assessments and late payment fees may be recovered by action commenced by the board.

(4) The remedies provided in this section shall be in addition to and not exclusive of other remedies that may be available by law or in equity.



2-3964 Repealed. Laws 2004, LB 836, § 8.



2-3965 Act, how cited; provisions adopted by reference; copies.

(1) Sections 2-3965 to 2-3992 and the publications adopted by reference in subsections (2) and (3) of this section shall be known and may be cited as the Nebraska Milk Act.

(2) The Legislature adopts by reference the following official documents of the National Conference on Interstate Milk Shipments as published by the United States Department of Health and Human Services, United States Public Health Service/Food and Drug Administration:

(a) Grade A Pasteurized Milk Ordinance, 2011 Revision, as delineated in subsection (3) of this section;

(b) Methods of Making Sanitation Ratings of Milk Shippers, 2011 Revision;

(c) Procedures Governing the Cooperative State-Public Health Service/Food and Drug Administration Program of the National Conference on Interstate Milk Shipments, 2011 Revision; and

(d) Evaluation of Milk Laboratories, 2011 Revision.

(3) All provisions of the Grade A Pasteurized Milk Ordinance, 2011 Revision, including footnotes relating to requirements for cottage cheese, and the appendixes with which the ordinance requires mandatory compliance are adopted with the following exceptions:

(a) Section 9 of the ordinance is replaced by section 2-3969;

(b) Section 15 of the ordinance is replaced by section 2-3970;

(c) Section 16 of the ordinance is replaced by section 2-3974;

(d) Section 17 of the ordinance is not adopted;

(e) Section 3 of the ordinance, Administrative Procedures, Issuance of Permits, is adopted with the following modifications:

(i) The department may suspend a permit for a definite period of time or place the holder of a permit on probation upon evidence of violation by the holder of any of the provisions of the Nebraska Milk Act; and

(ii) Decisions of the department may be appealed and such appeals shall be in accordance with the Administrative Procedure Act; and

(f) Section 1 of the ordinance, Definitions, is adopted except for paragraph W.

(4) Copies of the Ordinance, the Appendixes, and the publications, adopted by reference, shall be filed in the offices of the Secretary of State, Clerk of the Legislature, and Department of Agriculture. The copies filed with the Clerk of the Legislature shall be filed electronically.



2-3966 Terms, defined.

For purposes of the Nebraska Milk Act, unless the context otherwise requires:

(1) 3-A Sanitary Standards means the standards for dairy equipment promulgated jointly by the Sanitary Standards Subcommittee of the Dairy Industry Committee, the Committee on Sanitary Procedure of the International Association for Food Protection, and the Milk Safety Team, Food and Drug Administration, Public Health Service, Center for Food Safety and Applied Nutrition, Department of Health and Human Services in effect on January 1, 2013;

(2) Acceptable milk means milk that qualifies under sections 2-3979 to 2-3982 as to sight and odor and that is classified acceptable for somatic cells, bacterial content, drug residues, and sediment content;

(3) Components of milk means whey, whey and milk protein concentrate, whey cream, cream, butter, skim milk, condensed milk, ultra-filtered milk, milk powder, dairy blends that are at least fifty-one percent dairy components, and any similar milk byproduct;

(4) C-I-P or cleaned-in-place means the procedure by which sanitary pipelines or pieces of dairy equipment are mechanically cleaned in place by circulation;

(5) Dairy products means products allowed to be made from milk for manufacturing purposes and not required to be of Grade A quality;

(6) Department means the Department of Agriculture;

(7) Director means the Director of Agriculture or his or her duly authorized agent or designee;

(8) Field representative means an individual qualified and trained in the sanitary methods of production and handling of milk as set forth in the Nebraska Milk Act and who is generally employed by a processing or manufacturing milk plant or cooperative for the purpose of quality control work;

(9) First purchaser means a person who purchases raw milk directly from the farm for processing or for resale to a processor, who purchases milk products or components of milk for processing or resale to a processor, or who utilizes milk from the first purchaser's own farm for the manufacturing of milk products or dairy products;

(10) Grade A Pasteurized Milk Ordinance means the documents delineated in subsection (3) of section 2-3965;

(11) Milk for manufacturing purposes means milk produced for processing and manufacturing into products not required by law to be of Grade A quality;

(12) Milk distributor means a person who distributes milk, fluid milk, milk products, or dairy products whether or not the milk is shipped within or into the state. The term does not include a milk plant, a bulk milk hauler/sampler, or a milk producer, as such terms are defined in the Grade A Pasteurized Milk Ordinance, or a food establishment, as defined in the Nebraska Pure Food Act;

(13) Probational milk means milk classified undergrade for somatic cells, bacterial content, or sediment content that may be accepted by plants for specific time periods; and

(14) Reject milk means milk that does not qualify under sections 2-3979 to 2-3982.



2-3967 Activities regulated.

The Nebraska Milk Act shall be used for the regulation of: (1) The production, transportation, processing, handling, sampling, examination, grading, labeling, and sale of all milk and milk products; (2) the inspection of dairy herds, dairy farms, milk plants, plants fabricating single-service articles, transfer stations, receiving stations, milk haulers, and milk distributors; and (3) the issuance, suspension, and revocation of permits.



2-3968 Grade A milk producer permit; manufacturing grade milk producer permit; label restrictions.

(1) A milk producer shall receive a Grade A milk producer permit if the milk produced is in conformance with all requirements of the Nebraska Milk Act for Grade A milk or milk products.

(2) A milk producer shall receive a manufacturing grade milk producer permit if the milk produced is in conformance with all requirements of the Nebraska Milk Act for manufacturing grade milk or dairy products.

(3) Dairy products made from milk for manufacturing purposes shall not be labeled with the Grade A designation.



2-3969 Sale of milk and milk products; conditions.

(1) Except as provided in subsections (2) and (3) of this section, only milk and milk products from approved sources with an appropriate permit issued by the department or a similar regulatory authority of another state shall be sold to the final consumer or to restaurants, soda fountains, grocery stores, or similar establishments.

(2) In an emergency, the sale of pasteurized milk and milk products which have not been graded or the grade of which is unknown may be authorized by the regulatory agency, in which case such milk and milk products shall be labeled as ungraded.

(3) Milk and cream produced by farmers exclusively for sale at the farm directly to customers for consumption and not for resale shall be exempt from the Nebraska Milk Act.

(4) If the permit of a Grade A milk producer is suspended for sanitary or milk quality violations, the producer may market milk, for manufacturing purposes only, for an interim period not to exceed sixty days with the approval of the department, if the milk meets the criteria of manufacturing grade milk.



2-3970 Act; administration and enforcement.

The Nebraska Milk Act shall be administered and enforced by the department.



2-3971 Permit fees; inspection fees; other fees; rate.

(1)(a) As a condition precedent to the issuance of a permit pursuant to the Nebraska Milk Act, the annual permit fees shall be paid to the department on or before August 1 of each year as follows:

(i) Milk plant processing 100,000 or less pounds per month...$100.00;

(ii) Milk plant processing 100,001 to 2,000,000 pounds per month...$500.00;

(iii) Milk plant processing more than 2,000,000 pounds per month...$1,000.00;

(iv) Receiving station.........................$200.00;

(v) Plant fabricating single-service articles..$300.00;

(vi) Milk distributor..........................$150.00;

(vii) Transfer station.........................$100.00;

(viii) Milk tank truck cleaning facility.......$100.00;

(ix) Bulk milk hauler/sampler...................$25.00;

(x) Field representative........................$25.00;

(xi) Grade A Milk producer..............................No Fee; and

(xii) Manufacturing milk producer........................No Fee.

(b) On or before each August 1 a Milk Transportation Company shall pay twenty-five dollars for each milk tank truck in service on July 1 of the current year, but in no case shall the fee be less than one hundred dollars.

(2)(a) All milk or components of milk produced or processed in Nebraska and milk or components of milk shipped in for processing shall be subject to the payment of inspection fees as provided in this subsection.

(b) There shall be three categories of inspection fees as follows:

(i) The inspection fee for raw milk purchased directly off the farm by first purchasers shall have a maximum inspection fee of two and five-tenths cents per hundredweight for raw milk and shall be paid by first purchasers;

(ii) The inspection fee for milk processed by a milk plant shall be seventy-five percent of the fee paid by first purchasers and shall be paid by the milk plant; and

(iii) The inspection fee for components of milk processed shall be fifty percent of the fee paid by first purchasers and shall be paid by the milk plant.

(c) All fees shall be paid on or before the last day of the month for milk or components of milk produced or processed during the preceding month. Any unpaid fee shall be increased one and one-half percent each month beginning with the day following the date the fee was due. Any remaining amount due, including any unpaid charges previously made pursuant to this section, shall be increased at the same rate on the corresponding day of each succeeding month until paid. The purpose of increasing the fees is to cover the administrative costs associated with collecting fees, and all money collected as increased fees shall be remitted to the State Treasurer for credit to the Pure Milk Cash Fund.

(d) The director may raise or lower the inspection fees each year, but the fees shall not exceed the maximum fees set out in subdivision (b) of this subsection. The director shall determine the fees based on the estimated annual revenue and fiscal year-end fund balance determined as follows:

(i) The estimated annual revenue shall not be greater than one hundred seven percent of the program cash fund appropriations allocated for the Nebraska Milk Act;

(ii) The estimated fiscal year-end cash fund balance shall not be greater than seventeen percent of the program cash fund appropriations allocated for the act; and

(iii) All fee increases or decreases shall be equally distributed between categories to maintain the percentages set forth in subdivision (b) of this subsection.

(3) If any person required to have a permit pursuant to the act has been operating prior to applying for a permit, an additional fee of one hundred dollars shall be paid upon application.



2-3972 Adulteration or misbranding; stop-sale, stop-use, or removal order; issuance; hearing.

Whenever a regulatory agency finds milk or milk products being manufactured, processed, transported, distributed, offered for sale, or sold, in violation of the adulteration or misbranding provisions of the Nebraska Milk Act, it shall have the authority to issue and enforce a written or printed stop-sale, stop-use, or removal order to the person in charge of such milk or milk product only if the issuance of such an order is necessary for the protection of the public health, safety, or welfare. Such an order shall specifically describe the nature of the violation found and the precise action necessary to bring the milk or milk products into compliance with the applicable provisions of the act. Such an order shall clearly advise the person in charge of the milk or milk products that he or she may request an immediate hearing before the director or his or her designee on the matter. The issuance of orders under this section shall be limited to instances in which no alternative course of action would sufficiently protect the public health, safety, or welfare.



2-3973 Department; rules and regulations.

The department may adopt and promulgate reasonable rules and regulations to carry out the Nebraska Milk Act.



2-3974 Violation; restraining order or injunction; prohibited acts; penalty; county attorney; duties.

(1) The department may apply for a restraining order or a temporary or permanent injunction against any person violating or threatening to violate the Nebraska Milk Act or the rules and regulations adopted and promulgated pursuant to the act in order to insure compliance with the provisions thereof. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of other remedies at law and shall be granted without bond.

(2) Any person violating the act or who impedes, obstructs, hinders, or otherwise prevents or attempts to prevent the director in the performance of his or her duties in connection with the enforcement of the act or the rules and regulations adopted and promulgated by the department is guilty of a Class V misdemeanor.

(3) It shall be the duty of the county attorney of the county in which violations of the act are occurring or are about to occur, when notified of such violations or threatened violations by the department, to cause appropriate proceedings under subsection (1) of this section to be instituted and pursued in the district court without delay.



2-3975 Director; surveys of milksheds; make and publish results.

The director shall make and publish the results of periodic surveys of milksheds to determine the degree of compliance with the sanitary requirements for the production, processing, handling, distribution, sampling, and hauling of milk and milk products as provided in the Nebraska Milk Act. The director shall have the power to adopt and promulgate reasonable rules and regulations in accordance with the procedure defined in the Administrative Procedure Act for the interpretation and enforcement of this section. Such a survey or rating of a milkshed shall follow the procedures prescribed by the United States Department of Health and Human Services, United States Food and Drug Administration, in its documents, as delineated in section 2-3965, entitled Methods of Making Sanitation Ratings of Milk Shippers and Procedures Governing the Cooperative State-Public Health Service/Food and Drug Administration Program of the National Conference on Interstate Milk Shipments.



2-3976 Pure Milk Cash Fund; created; use; investment.

All fees paid to the department in accordance with the Nebraska Milk Act shall be remitted to the State Treasurer for credit to the Pure Milk Cash Fund, which fund is hereby created. All money credited to the fund shall be appropriated to the uses of the department to aid in defraying the expenses of administering the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3977 Field representative; powers; field representative permit; applicant; qualifications.

(1) Milk plants or any entity purchasing raw milk from producers holding a permit under the Nebraska Milk Act may employ, contract with, or otherwise provide for the services of a competent and qualified field representative who may:

(a) Inform new producers about the requirements of dairy farm sanitation and assist dairy producers with milk quality problems;

(b) Collect and submit samples at the request of the department; and

(c) Advise the department of any circumstances that could be of public health significance.

(2) An applicant for a field representative permit shall be trained in the sanitation practices for the sampling, care of samples, and milk hauling requirements of the Nebraska Milk Act. Prior to obtaining a field representative permit, the applicant shall take and pass an examination approved by the department and shall pay the permit fee set forth in section 2-3971. The permit shall expire on July 31 of the year following issuance.



2-3978 Public policy.

It is hereby recognized and declared as a matter of legislative determination that in the field of human nutrition, safe, clean, wholesome milk is indispensable to the health and welfare of the citizens of the State of Nebraska; that milk is a perishable commodity susceptible to contamination and adulteration; that the production and distribution of an adequate supply of clean, safe, and wholesome milk are significant to sound health; and that minimum standards are declared to be necessary for the production and distribution of milk and milk products.



2-3979 Classification of raw milk.

The classification of raw milk for manufacturing purposes shall be based on sight and odor and quality control tests for somatic cells, bacterial content, sediment content, and drug residues. Classification shall be either acceptable, probational, or reject.



2-3980 Flavor and odor of acceptable raw milk for manufacturing purposes.

The odor of acceptable raw milk for manufacturing purposes shall be fresh and sweet. The milk shall be free from objectionable feed and other off-odors that would adversely affect the finished product, and it shall not show any abnormal condition, including, but not limited to, curdled, ropy, bloody, or mastitic condition, as indicated by sight or odor.



2-3981 Dairy plants, milk for manufacturing purposes, and pickup tankers; quality tests; standards.

(1) All dairy plants using milk for manufacturing purposes shall run the quality tests set out in this section in a state-certified laboratory and report the results to the department upon request. The test methods shall be those stated in laboratory procedures.

(2) Milk for manufacturing purposes shall be classified for bacterial content by the standard plate count or plate loop count. Bacterial count limits of individual producer milk shall not exceed five hundred thousand per milliliter.

(3) Bacterial counts for milk for manufacturing purposes shall be run at least four times in six consecutive months at irregular intervals at times designated by the director on representative samples of each producer's milk. Whenever any two out of four consecutive bacterial counts exceed five hundred thousand per milliliter, the producer shall be sent a written notice by the department. Such notice shall be in effect so long as two of the last four consecutive samples exceed the limit of the standard set out in subsection (2) of this section. A producer sample shall be taken between three and twenty-one days after the second excessive count. If that sample indicates an excessive bacterial count, the producer's milk shall be rejected until subsequent testing indicates a bacterial count of five hundred thousand per milliliter or less.

(4) All standards and procedures of the Grade A Pasteurized Milk Ordinance relating to somatic cells shall apply to milk for manufacturing purposes.

(5) The industry shall test all producer's milk and bulk milk pickup tankers for drug residues in accordance with Appendix N, Drug Residue Testing and Farm Surveillance, of the Grade A Pasteurized Milk Ordinance.



2-3982 Classification for sediment content; sediment standards; determination; effect.

(1) Milk for manufacturing purposes shall be classified for sediment content, regardless of the results of the appearance and odor examination described in section 2-3980, according to sediment standards as follows:

(a) No. 1: Acceptable, not to exceed fifty-hundredths milligrams or its equivalent;

(b) No. 2: Acceptable, not to exceed one and fifty-hundredths milligrams or its equivalent;

(c) No. 3: Probational, not over ten days, not to exceed two and fifty-hundredths milligrams or its equivalent; and

(d) No. 4: Reject, over two and fifty-hundredths milligrams or its equivalent.

(2) Methods for determining the sediment content of the milk of individual producers shall be the methods described in 7 C.F.R. 58.134, as such section existed on July 1, 2011.

(3) Sediment testing shall be performed at least four times every six months at irregular intervals as designated by the director.

(4) If the sediment disc is classified as No. 1, No. 2, or No. 3, the producer's milk may be accepted. If the sediment disc is classified as No. 4, the milk shall be rejected. A producer's milk that is classified as No. 3 may be accepted for a period not to exceed ten calendar days. If at the end of ten days the producer's milk does not meet acceptable sediment classification No. 1 or No. 2, it shall be rejected from the market. If the sediment disc is classified as No. 4, the milk shall be rejected and no further shipments accepted unless the milk meets the requirements of No. 3 or better.



2-3982.01 Grade A Pasteurized Milk Ordinance requirements; facility in existence prior to July 1, 2013; other facilities; requirements applicable.

A facility producing milk for manufacturing purposes in existence prior to July 1, 2013, which does not meet all of the requirements of the Grade A Pasteurized Milk Ordinance shall be acceptable for use only if it meets the requirements of sections 2-3983 to 2-3989. After July 1, 2013, all new facilities that produce milk and facilities that produce milk that are under new ownership shall be required to meet the requirements of the Grade A Pasteurized Milk Ordinance.



2-3983 Milking facility requirements.

A milking facility producing milk for manufacturing purposes of adequate size and arrangement shall be provided to permit normal sanitary milking operations. Such milking facility shall be physically separated by solid partitions or doors from other parts of the barn or building which do not meet the requirements of this section. A milking facility shall meet the following requirements:

(1) Sufficient space shall be provided for each dairy animal during the milking operation. If housed in the same area, the individual dairy animal should be able to lie down comfortably without being substantially in the gutter or alley. There shall not be overcrowding of the dairy animals;

(2) Maternity pens and calf, kid, and lamb pens, if provided, shall be properly maintained and cleaned regularly;

(3) Walls and ceilings shall be of solid and tight construction and in good repair;

(4) Only dairy animals shall be permitted in any part of the milking facility;

(5) The floors and gutters of the milking facility shall be constructed of concrete or other impervious material, graded to drain, and in good repair;

(6) The milking facility shall be well lighted and well ventilated to accommodate day or night milking;

(7) The milking facility shall be kept clean with walls and ceilings kept free of filth, cobwebs, and manure. The floor shall be scraped or washed after each milking and the manure stored to prevent access by dairy animals;

(8) Only articles directly related to the normal milking operation may be stored in the milking facility; and

(9) Feed storage rooms and silo areas shall be partitioned from the milking facility.



2-3984 Yard or loafing area requirements.

The yard or loafing area of a facility producing milk for manufacturing purposes shall be of ample size to prevent overcrowding, shall be drained to prevent forming of water pools, and shall be kept clean. Manure piles shall not be accessible to the dairy animals. Swine shall not be allowed in the yard or loafing area.



2-3985 Udders; teats of dairy animals; milk stools; antikickers; surcingles; drugs; requirements.

All facilities producing milk for manufacturing purposes shall meet the following requirements:

(1) The udders and teats of all dairy animals shall be washed or wiped immediately before milking with a clean damp cloth or paper towel moistened with a sanitizing solution and wiped dry or by any other sanitary method. The milker's clothing shall be clean and his or her hands clean and dry. Dairy animals treated with drugs shall be milked last and the milk excluded from the supply for such period of time as is necessary to have the milk free from drug residues;

(2) Milk stools, antikickers, and surcingles shall be kept clean and properly stored. Dusty hay shall not be fed in the milking facility immediately before milking. Strong flavored feeds should not be fed before milking; and

(3) Drugs shall be stored in such manner that they cannot contaminate the milk or dairy products or milk contact areas. Unapproved or improperly labeled drugs shall not be used to treat dairy animals and shall not be stored in the barn or milking facility. Drugs intended for the treatment of nonlactating dairy animals shall be segregated from drugs used for lactating dairy animals. All drugs shall be properly labeled to include:

(a) The name and address of the manufacturer or distributor for drugs or veterinary practitioners dispensing the product for prescription and extra-labeling-use drugs;

(b) The established name of the active ingredient, or if formulated from more than one ingredient, the established name of each ingredient;

(c) Directions for use, including the class or species or identification of the animals, and the dosage, frequency, route of administration, and duration of therapy;

(d) Any cautionary statements; and

(e) The specified withdrawal or discard time for meat, milk, eggs, or any food which might be derived from the treated animal.



2-3986 Milk in farm bulk tanks; cooled; temperature.

Milk for manufacturing purposes in farm bulk tanks shall be cooled to forty degrees Fahrenheit or lower within two hours after milking and maintained at fifty degrees Fahrenheit or lower until transferred to the transport tank. Milk offered for sale for manufacturing purposes shall be in a farm bulk tank that meets all 3-A Sanitary Standards.



2-3987 Milkhouse or milkroom; sanitation requirements.

A milkhouse or milkroom at a facility producing milk for manufacturing purposes shall be conveniently located and properly constructed, lighted, and ventilated for handling and cooling milk in farm bulk tanks. The milkhouse or milkroom shall meet the following requirements:

(1) Adequate natural or artificial lighting shall be provided for conducting milkhouse or milkroom operations. Light fixtures shall not be installed directly above farm bulk milk tanks in areas where milk is drained or in areas where equipment is washed or stored. A minimum of thirty footcandles of light intensity shall be provided where the equipment is washed. All artificial lighting shall be from permanent fixtures;

(2) Adequate ventilation shall be provided to prevent odors and condensation on walls and ceilings;

(3) The milkhouse or milkroom shall be used for no other purpose;

(4) Adequate facilities for washing and storing milking equipment shall be provided in the milkhouse or milkroom. Only C-I-P equipment shall be stored in the milking area or milking parlor. Hot and cold running water under pressure shall be provided in the milkhouse or milkroom;

(5) If the milkhouse or milkroom is part of the milking facility or other building, it shall be partitioned and sealed to prevent the entrance of dust, flies, or other contamination. Walls, floors, and ceilings shall be kept clean and in good repair;

(6) Feed concentrates, if stored in the building, shall be kept in a tightly covered box or bin;

(7) The floor of the building shall be of concrete or other impervious material and graded to provide drainage;

(8) All doors in the milkhouse or milkroom shall be self-closing. Outer screen doors shall open outward and be maintained in good repair;

(9) No animals shall be allowed in the milkhouse or milkroom;

(10) A farm bulk tank shall be properly located in the milkhouse or milkroom for access to all areas for cleaning and servicing. It shall not be located over a floor drain or under a ventilator or a light fixture;

(11) A suitable hoseport opening shall be provided in the milkhouse or milkroom for hose connections and the hoseport shall be fitted with a tight-fitting door which shall be kept closed except when the port is in use. An easily cleanable surface shall be constructed under the hoseport adjacent to the outside wall large enough to protect the milkhose from contamination;

(12) The truck approach to the milkhouse or milkroom shall be properly graded and surfaced to prevent mud or pooling of water at the point of loading. It shall not pass through any livestock holding area;

(13) All windows, if designed to be opened, shall be adequately screened;

(14) Surroundings shall be neat, clean, and free of harborage and pooled water; and

(15) Handwashing facilities shall be provided which shall include soap, single-service towels, running water under pressure, a sink, and a covered refuse container.



2-3988 Milk utensils; sanitation requirements.

At a facility producing milk for manufacturing purposes, utensils, milk cans, milking machines, including pipeline systems, and other equipment used in the handling of milk shall be maintained in good condition, shall be free from rust, open seams, milkstone, or any unsanitary condition, and shall be washed, rinsed, and drained after each milking, stored in suitable facilities, and sanitized immediately before use. New or replacement can lids shall be umbrella type. All new utensils, new farm bulk tanks, and equipment shall meet 3-A Sanitary Standards and comply with applicable rules and regulations of the department. Equipment manufactured in conformity with 3-A Sanitary Standards complies with the sanitary design and construction standards of the Nebraska Milk Act.



2-3989 Water supply requirements; testing.

The water supply at a facility producing milk for manufacturing purposes shall be safe, clean, and ample for the cleaning of dairy utensils and equipment. The water supply shall meet the bacteriological standards established by the Department of Health and Human Services at all times. Water samples shall be taken, analyzed, and found to be in compliance with the requirements of the Nebraska Milk Act prior to the issuance of a permit to the producer and whenever any major change to the well or water source occurs. Wells or water sources which do not meet the construction standards of the Department of Health and Human Services shall be tested annually, and wells or water sources which do meet the construction standards of the Department of Health and Human Services shall be tested every three years. Whenever major alterations or repairs occur or a well or water source repeatedly recontaminates, the water supply shall be unacceptable until such time as the construction standards are met and an acceptable supply is demonstrated. All new producers issued permits under the Nebraska Milk Act shall be required to meet the construction standards established by the Department of Health and Human Services for private water supplies.



2-3990 Cream for buttermaking; pasteurization.

Cream for buttermaking shall be pasteurized at a temperature of not less than one hundred sixty-five degrees Fahrenheit and held continuously in a vat at such temperature for not less than thirty minutes, or at a temperature of not less than one hundred eighty-five degrees Fahrenheit for not less than fifteen seconds, or any other temperature and holding time approved by the director that will assure pasteurization and comparable keeping-quality characteristics.



2-3991 Dairy products; packaging; containers; labeling.

Dairy products shall be packaged in commercially acceptable containers or packaging material that will protect the quality of the contents in regular channels of trade. Prior to use packaging materials shall be protected against dust, mold, and other possible contamination.

Commercial bulk shipping containers for dairy products shall be legibly marked with the name of the product, net weight or content, name and address of processor, manufacturer, or distributor, and plant code number. Consumer-packaged products shall be legibly marked with the name of the product, net weight or content, plant code number, and name and address of the packer or distributor.



2-3992 Director; access to facilities, books, and records; inspections authorized.

(1) The director or his or her duly authorized agent shall have access during regular business hours to any milking facility or dairy plant for which a permit is held in which milk is used or stored for use in the manufacture, processing, packaging, or storage of milk or milk products or to enter any vehicle being used to transport or hold such milk or milk products for the purpose of inspection and to secure specimens or samples of any milk or milk product after paying or offering to pay for such sample or specimen. The director may analyze and inspect samples of raw milk and dairy products.

(2) The director or his or her duly authorized agent shall have access during regular business hours to the books and records of any permitholder under the Nebraska Milk Act when such access is necessary to properly administer and enforce such act.



2-3993 Repealed. Laws 2017, LB2, § 3.



2-4001 Act, how cited.

Sections 2-4001 to 2-4020 shall be known and may be cited as the Grain Sorghum Resources Act.



2-4002 Terms, defined.

For purposes of the Grain Sorghum Resources Act, unless the context otherwise requires:

(1) Board means the Grain Sorghum Development, Utilization, and Marketing Board;

(2) Commercial channels means the sale of grain sorghum for any use to any commercial buyer, dealer, processor, or cooperative or to any person, public or private, who resells any grain sorghum or product produced from grain sorghum;

(3) Delivered or delivery means receiving grain sorghum for any use, except for storage, and includes receiving grain sorghum for consumption, for utilization, or as a result of a sale in the State of Nebraska;

(4) First purchaser means any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property rights in or to grain sorghum from a grower and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower when the actual or constructive possession of such grain sorghum is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim;

(5) Grower means any landowner personally engaged in growing grain sorghum, a tenant of the landowner personally engaged in growing grain sorghum, and both the owner and tenant jointly and includes a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and other business unit, device, or arrangement; and

(6) Sale includes any pledge or mortgage of grain sorghum after harvest to any person, public or private.



2-4003 Intent and purpose of act.

It is declared to be in the interest of the public welfare that the producers of grain sorghum be permitted and encouraged to develop, carry out, and participate in programs of research, education, market development, and promotion. It is the purpose of sections 2-4001 to 2-4020 to provide the authorization and to prescribe the necessary procedures whereby grain sorghum producers in this state may finance programs to achieve the purposes expressed in this section.



2-4004 Board; members; membership districts; officers; terms; vacancy; how filled.

(1) The board shall be composed of grower members who (a) are citizens of Nebraska, (b) are at least twenty-one years of age, and (c) derive a portion of their income from growing grain sorghum. The Director of Agriculture and the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources shall be ex officio members of the board but shall have no vote in board matters.

(2) Except as provided in section 2-4006 or 2-4007, the members shall be appointed as follows:

(a) One member shall be appointed by the Governor from each of the following districts:

(i) District 1: The counties of Cedar, Dixon, Dakota, Wayne, Thurston, Stanton, Cuming, Burt, Colfax, Dodge, Washington, Douglas, Butler, Saunders, Sarpy, Seward, Saline, Lancaster, Cass, Otoe, Jefferson, Gage, Johnson, Nemaha, Pawnee, and Richardson;

(ii) District 2: The counties of Knox, Antelope, Pierce, Madison, Boone, Platte, Nance, Merrick, Polk, Hamilton, York, Adams, Clay, Fillmore, Webster, Nuckolls, and Thayer;

(iii) District 3: The counties of Keya Paha, Boyd, Brown, Rock, Holt, Blaine, Loup, Garfield, Wheeler, Custer, Valley, Greeley, Sherman, Howard, Dawson, Buffalo, Hall, Gosper, Phelps, Kearney, Furnas, Harlan, and Franklin; and

(iv) District 4: The counties of Sioux, Dawes, Box Butte, Sheridan, Cherry, Scotts Bluff, Banner, Kimball, Morrill, Cheyenne, Garden, Deuel, Grant, Hooker, Thomas, Arthur, McPherson, Logan, Keith, Perkins, Lincoln, Chase, Hayes, Frontier, Dundy, Hitchcock, and Red Willow; and

(b) Three members shall be appointed from the state at large, two of whom shall be appointed by the Governor and one appointed by the board. When making at-large appointments, the Governor and the board shall, to the extent practicable, seek to achieve an equitable representation of grain sorghum producers in terms of the geographic distribution of grain sorghum production in the state. No more than two at-large members may reside in a single district as defined by subdivision (a) of this subsection.

(3) The board shall elect from its members a chairperson, treasurer, and such other officers as may be necessary. Except as provided in section 2-4006, the term of office for members of the board shall be three years and until their successors are appointed and qualified.

(4) Whenever a vacancy occurs on the board for any reason, the remaining board members shall appoint an individual to fill such vacancy from the district in which the vacancy exists. If the vacant position is that of an at-large member, the appointment to fill such vacancy shall be made at large subject to subdivision (2)(b) of this section.



2-4005 Board; appointment of members; procedure.

Members shall be appointed to the board on a nonpartisan basis. Candidates for appointment to the board may place their names on a candidacy list for the respective district or for at-large appointment by submitting to the board an application for gubernatorial appointment obtained from the Governor's office, a statement of interest in serving on the board, two letters of endorsement of the candidate's appointment by grain sorghum growers, and documentation substantiating qualification to serve as a member of the board. The board may publish guidelines regarding the forms of documentation suitable to substantiate qualification to serve on the board. The board shall perform a review of each candidate's qualification to serve and shall without undue delay forward all applications for appointment to the Governor along with the board's assessment of the candidate's qualification to serve the appointment. Qualified individuals residing within their district shall be eligible for nomination as candidates from such district, and qualified individuals residing in the state shall be eligible for at-large appointment.



2-4006 Board; membership; transitional provisions.

The member serving district 1 as it existed prior to May 18, 2011, shall assume the role of serving district 1 as defined by section 2-4004, and his or her term shall expire on July 1, 2014. The member serving district 3 as it existed prior to May 18, 2011, shall assume the role of serving new district 2 as defined by section 2-4004, and his or her term shall expire on July 1, 2013. The member serving as the at-large member prior to May 18, 2011, shall assume the role of serving district 3 as defined by section 2-4004, and his or her term shall expire on July 1, 2013. The Governor shall appoint a member to serve district 4 as defined by section 2-4004, and the term of such member shall expire on July 1, 2012. The member serving district 2 as it existed prior to May 18, 2011, shall assume the role of serving as the at-large member appointed by the board as defined by section 2-4004, and his or her term shall expire on July 1, 2012. The member serving district 4 as it existed prior to May 18, 2011, shall assume the role of serving as an at-large member appointed by the Governor as defined by section 2-4004, and the term of such member shall expire on July 1, 2013. The member serving district 5 as it existed prior to May 18, 2011, shall assume the role of serving as an at-large member appointed by the Governor as defined by section 2-4004, and the term of such member shall expire on July 1, 2014.



2-4007 Board; responsibility; powers.

The board shall be responsible for the administration of all subsequent appointments and may adopt rules and regulations to carry out such responsibility. The composition of the board as defined by section 2-4004 shall continue until such time as the board determines that the districts and at-large membership as defined by such section are incompatible with an equitable representation of producers of grain sorghum due to changing geographic distribution of grain sorghum production in the state, changing marketing patterns, or availability of qualified individuals to serve as board members. The board may, from time to time as appropriate, by rule and regulation, redesignate districts and the number of at-large members to provide for an equitable representation of producers of grain sorghum, except that the number of appointed members of the board shall be either seven or five and the number of districts shall be no greater than six nor fewer than three.



2-4008 Board; voting members; expenses.

All voting members of the board shall be entitled to actual and necessary expenses, as provided for in sections 81-1174 to 81-1177 for state employees, while attending meetings of the board, or while engaged in the performance of official responsibilities as determined by the board.



2-4009 Board; removal of member; grounds.

A member of the board shall be removable for ceasing to (1) be a resident of the state, (2) live in the district from which appointed, or (3) be actually engaged in growing grain sorghum in the state.



2-4010 Board; meetings.

The board shall meet at least once every three months and at such other times as called by the chairperson or by any three members of the board.



2-4011 Board; duties and responsibilities.

The duties and responsibilities of the board shall be to implement and carry out the grain sorghum program and to the extent applicable shall include the following:

(1) To develop and direct any grain sorghum development, utilization, and marketing program. Such program may include a program to make grants and enter into contracts for research, accumulation of data, and construction of ethanol production facilities;

(2) To prepare and approve a budget consistent with limited receipts and the scope of the grain sorghum commodity program;

(3) To adopt and promulgate reasonable rules and regulations;

(4) To procure and evaluate data and information necessary for the proper administration and operation of the grain sorghum commodity program;

(5) To employ personnel and contract for services which are necessary for the proper operation of the program;

(6) To establish a means whereby any grower of grain sorghum has the opportunity at least annually to offer his or her ideas and suggestions relative to board policy for the coming year;

(7) To authorize the expenditure of funds and contracting for expenditures to conduct proper activities of the program;

(8) To bond the treasurer and such other persons necessary to insure adequate protection of funds;

(9) To keep minutes of its meetings and other books and records which will clearly reflect all of the acts and transactions of the board and to keep these records open to examination by any grower-participant during normal business hours;

(10) To prohibit any funds collected by the board from being expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation; and

(11) To make refunds for overpayments of fees according to rules and regulations which may be adopted and promulgated by the board pursuant to this section.



2-4012 Sale of grain sorghum; fee; adjustment.

(1) After August 31, 1981, there shall be paid to the board a fee of not to exceed one cent per hundredweight upon all grain sorghum sold through commercial channels in the State of Nebraska or delivered in the State of Nebraska. The fee shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. Under the provisions of the Grain Sorghum Resources Act, no grain sorghum shall be subject to the fee more than once.

(2) The board may, whenever it shall determine that the fees provided by this section are yielding more than is required to carry out the intent and purposes of the Grain Sorghum Resources Act, reduce such fees for such period as it shall deem justified, but not less than one year. If the board, after reducing such fees, finds that sufficient revenue is not being produced by such reduced fees, it may restore in full or in part such fees not to exceed the amount authorized by subsection (1) of this section.



2-4013 Pledge or mortgage; grain sorghum used as security; fee; refund; procedure.

In the case of a pledge or mortgage of grain sorghum as security for a loan under the federal price support program, the fee shall be deducted from the proceeds of such loan at the time the loan is made. If, within the life of the loan, plus thirty days after the collection of a fee for grain sorghum that is mortgaged as security for a loan under the federal price support program or other government agricultural loan programs, the grower decides to purchase the grain sorghum and use it as feed, the grower shall be entitled to a refund of the checkoff fee previously paid. The refund shall be payable by the board upon the grower's written application to the board for a refund of the amount deducted. Each application for a refund by a grower shall have attached thereto proof of the tax deducted.



2-4014 Fee; when assessed.

The fee, provided for by section 2-4012, shall be deducted, as provided by sections 2-4001 to 2-4020, whether such grain sorghum is stored in this state or any other state.



2-4015 Fee; when not applicable.

The fee imposed by section 2-4012 shall not apply to the sale of grain sorghum to the federal government for ultimate use or consumption by the people of the United States when the State of Nebraska is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.



2-4016 Purchaser; deduct fee; maintain records; public inspection; quarterly statement.

(1) The purchaser, at the time of settlement, shall deduct the grain sorghum fee and shall maintain the necessary record of the fee for each purchase of grain sorghum on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the purchaser shall provide the following information: (a) Name and address of the grower and seller; (b) the date of the purchase; (c) the number of hundredweights of grain sorghum sold; and (d) the amount of fees collected on each purchase. Such records shall be open for inspection during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the board by the last day of each January, April, July, and October, on forms prescribed by the board, a statement of the number of hundredweights of grain sorghum purchased in Nebraska during the preceding quarter. At the time the statement is filed, the purchaser shall pay and remit to the board the fee as provided for in section 2-4012.



2-4017 Board; annual report; contents.

The board shall make and publish an annual report on or before January 1 of each year, which report shall set forth in detail the income received from the grain sorghum assessment for the previous year and shall include:

(1) The expenditure of all funds by the board during the previous year for the administration of sections 2-4001 to 2-4020;

(2) The action taken by the board on all contracts requiring the expenditure of funds by the board;

(3) Copies of all such contracts;

(4) A detailed explanation of all programs relating to the discovery, promotion, and development of markets and industries for the utilization of grain sorghum, the direct expense associated with each program, and copies of such programs if in writing; and

(5) The name and address of each member of the board and a copy of all rules and regulations promulgated by the board.

Such report shall be available to the public upon request.



2-4018 Grain Sorghum Development, Utilization, and Marketing Fund; created; purpose; investment.

The State Treasurer shall establish in the state treasury a fund to be known as the Grain Sorghum Development, Utilization, and Marketing Fund, to which fund shall be credited all fees collected by the board pursuant to the Grain Sorghum Resources Act. Such fund shall be expended solely for the administration of the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-4019 Board; cooperate with University of Nebraska and other organizations; purpose.

The board shall not set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources, and other proper local, state, or national organizations, public or private, in carrying out the purposes of sections 2-4001 to 2-4020.



2-4020 Violations; penalty.

Any person violating any of the provisions of sections 2-4001 to 2-4020 shall be guilty of a Class III misdemeanor.



2-4101 Repealed. Laws 1983, LB 626, § 79.



2-4102 Repealed. Laws 1983, LB 626, § 79.



2-4103 Repealed. Laws 1983, LB 626, § 79.



2-4104 Repealed. Laws 1983, LB 626, § 79.



2-4105 Repealed. Laws 1983, LB 626, § 79.



2-4106 Repealed. Laws 1983, LB 626, § 79.



2-4107 Repealed. Laws 1983, LB 626, § 79.



2-4108 Repealed. Laws 1983, LB 626, § 79.



2-4109 Repealed. Laws 1983, LB 626, § 79.



2-4110 Repealed. Laws 1983, LB 626, § 79.



2-4111 Repealed. Laws 1983, LB 626, § 79.



2-4112 Repealed. Laws 1983, LB 626, § 79.



2-4113 Repealed. Laws 1983, LB 626, § 79.



2-4114 Repealed. Laws 1983, LB 626, § 79.



2-4115 Repealed. Laws 1983, LB 626, § 79.



2-4116 Repealed. Laws 1983, LB 626, § 79.



2-4117 Repealed. Laws 1983, LB 626, § 79.



2-4118 Repealed. Laws 1983, LB 626, § 79.



2-4119 Repealed. Laws 1983, LB 626, § 79.



2-4120 Repealed. Laws 1983, LB 626, § 79.



2-4121 Repealed. Laws 1983, LB 626, § 79.



2-4122 Repealed. Laws 1983, LB 626, § 79.



2-4123 Repealed. Laws 1983, LB 626, § 79.



2-4124 Repealed. Laws 1983, LB 626, § 79.



2-4125 Repealed. Laws 1983, LB 626, § 79.



2-4126 Repealed. Laws 1983, LB 626, § 79.



2-4127 Repealed. Laws 1983, LB 626, § 79.



2-4128 Repealed. Laws 1983, LB 626, § 79.



2-4129 Repealed. Laws 1983, LB 626, § 79.



2-4130 Repealed. Laws 1983, LB 626, § 79.



2-4131 Repealed. Laws 1983, LB 626, § 79.



2-4132 Repealed. Laws 1983, LB 626, § 79.



2-4133 Repealed. Laws 1983, LB 626, § 79.



2-4134 Repealed. Laws 1983, LB 626, § 79.



2-4135 Repealed. Laws 1983, LB 626, § 79.



2-4136 Repealed. Laws 1983, LB 626, § 79.



2-4137 Repealed. Laws 1983, LB 626, § 79.



2-4138 Repealed. Laws 1983, LB 626, § 79.



2-4139 Repealed. Laws 1983, LB 626, § 79.



2-4140 Repealed. Laws 1983, LB 626, § 79.



2-4141 Repealed. Laws 1983, LB 626, § 79.



2-4142 Repealed. Laws 1983, LB 626, § 79.



2-4143 Repealed. Laws 1983, LB 626, § 79.



2-4144 Repealed. Laws 1983, LB 626, § 79.



2-4145 Repealed. Laws 1983, LB 626, § 79.



2-4146 Repealed. Laws 1983, LB 626, § 79.



2-4147 Repealed. Laws 1983, LB 626, § 79.



2-4148 Repealed. Laws 1983, LB 626, § 79.



2-4149 Repealed. Laws 1983, LB 626, § 79.



2-4150 Repealed. Laws 1983, LB 626, § 79.



2-4151 Repealed. Laws 1983, LB 626, § 79.



2-4152 Repealed. Laws 1983, LB 626, § 79.



2-4153 Repealed. Laws 1983, LB 626, § 79.



2-4154 Repealed. Laws 1983, LB 626, § 79.



2-4155 Repealed. Laws 1983, LB 626, § 79.



2-4156 Repealed. Laws 1983, LB 626, § 79.



2-4201 Act, how cited.

Sections 2-4201 to 2-4246 shall be known and may be cited as the Conservation Corporation Act.



2-4202 Legislative policy.

It is hereby declared to be the policy of the Legislature to provide for the conservation and protection of the natural resources of this state through control and prevention of soil erosion, reduction of sediment damage, control of flood waters, enhancement of domestic water supply, improvement of water quality, and collection and containment of water. Within this state, the landowners involved in farm and ranch operations and the political subdivisions must be provided with financial assistance to encourage conservation of the state's water and related land resources. Without such conservation incentives, the control, containment, and utilization of our water resources and the productivity of our soil will be greatly threatened.

Assistance provided to landowners under the Conservation Corporation Act will enhance farm and ranch operations, one of the chief industries of this state, by protecting or enhancing agricultural productivity and will protect, preserve, and promote the source of food supplies to the citizens of this state. Assistance provided to political subdivisions under the Conservation Corporation Act will promote the general welfare of the citizens of such political subdivisions and further promote the productivity of business enterprises and the general health, welfare, and safety. The necessity for the Conservation Corporation Act to protect the health, safety, and general welfare of all people of this state is hereby declared as a matter of legislative determination.



2-4203 Nebraska Conservation Corporation; purpose.

The purpose of the Nebraska Conservation Corporation created in section 2-4205 shall be to provide conservation assistance to Nebraska landowners involved in farm and ranch operations in the form of low-cost conservation loans to facilitate the implementation of land treatment and water conservation practices and to assist the political subdivisions of the State of Nebraska by financing arrangements in connection with natural resource development practices.



2-4204 Terms, defined.

As used in the Conservation Corporation Act, unless the context otherwise requires:

(1) Conservation practice shall mean any work of improvement to farm and ranch land made by a landowner to protect or enhance agricultural productivity by controlling soil erosion or reducing sediment damage;

(2) Conservation loan shall mean a loan made by the corporation or a lender to a landowner to assist the landowner in the implementation of land treatment and water conservation practices;

(3) Corporation shall mean the Nebraska Conservation Corporation created by section 2-4205;

(4) Bond shall mean any bonds, notes, debentures, interim certificates, bond anticipation notes, or other evidences of financial indebtedness issued by the corporation;

(5) Landowner shall mean any resident of the state, any partnership of which eighty percent or more of the partnership interest is owned by residents of the state, any limited liability company of which eighty percent or more of the membership is owned by residents of the state, or any corporation of which more than eighty percent of the shares are owned by residents of the state, which resident, partnership, limited liability company, or corporation owns real estate in Nebraska which is utilized in the production of crops or raising of livestock;

(6) Mortgage shall mean a mortgage deed, deed of trust, or other instrument securing a conservation loan and constituting a lien on the real property or on the leasehold interest under a lease having a remaining term, at the time such mortgage is acquired, of not less than a term for repayment of the conservation loan secured by such mortgage, which is improved by conservation practices;

(7) Insurer shall mean an agency, department, administration, or instrumentality, corporate or otherwise, of or in any government agency in general, any private insurance company, or any other public or private agency which insures or guarantees payment of debt service on loans or bonds;

(8) Lender or lending institution shall mean any bank, trust company, savings and loan association, mortgage banker, insurance company, federal agency, or other financial institutions authorized to transact business in the State of Nebraska;

(9) Loan shall mean an interest-bearing obligation evidencing the money borrowed from the corporation;

(10) Board of directors shall mean the Board of Directors of the Nebraska Association of Resources Districts as organized under the Interlocal Cooperation Act which shall serve as the board of directors for the corporation. Such board shall consist of one representative director from each natural resources district in Nebraska. Selection and terms of office of such board of directors shall be governed by the interlocal cooperation agreement and by the articles and bylaws of such organization;

(11) Administrator shall mean the person appointed by the board of directors pursuant to section 2-4208;

(12) Natural resource development practice shall mean any work or program of improvement undertaken by a political subdivision, within its authorized powers, relating to soil erosion prevention and control; prevention and control of damage from storm water, flood water, and sediment; soil conservation; water supply for beneficial uses; management and conservation of ground water and surface water; pollution control; sanitary and solid waste disposal; drainage improvement and channel rectification; development and management of fish and wildlife habitat; development and management of recreational and park facilities; and forestry and range management;

(13) Natural resource development loan shall mean a loan made by the corporation to a political subdivision to assist the political subdivision with any natural resource development practice; and

(14) Political subdivision shall mean any natural resources district, drainage district, rural water district, irrigation district, public power and irrigation district, county, city, or village of the State of Nebraska.



2-4205 Nebraska Conservation Corporation; created; board of directors; officers.

There is hereby created a body politic and corporate, not a state agency, but an independent instrumentality exercising essential public functions to be known as the Nebraska Conservation Corporation. The board of directors shall administer the corporation. The board shall have the authority to determine the administrative structure and procedure of the corporation. The board shall select a chairperson and a secretary-treasurer from among its members. Selection and terms of office for the chairperson and secretary-treasurer shall be governed by the interlocal cooperation agreement and the articles and bylaws of the Nebraska Association of Resources Districts.



2-4206 Board of directors; quorum; action; executive committee.

The powers of the corporation shall be vested in the board of directors. Thirteen members of the board shall constitute a quorum for the transaction of business. The affirmative vote of at least thirteen members shall be necessary for any action to be taken by the board pursuant to the Conservation Corporation Act. The board of directors in a bylaw or other written procedure shall establish an executive committee composed of the administrator and three members of the board of directors, one of whom shall be a director from a natural resources district in which is located a city of the primary class or a city of the metropolitan class, for purposes of conducting hearings and reviewing and approving applications for conservation loans and natural resource development loans.



2-4207 Meetings.

Meetings of the members of the corporation shall be held at the call of the administrator or whenever any thirteen members so request.



2-4208 Administrator; appointment; duties; members; expenses.

The board of directors shall appoint an administrator who shall be an employee of the corporation, but not a member of the board, and who shall serve at the pleasure of the board and receive such compensation and benefits as shall be fixed by the board. The administrator shall administer, manage, and direct the affairs and the activities of the corporation in accordance with policies and under the control and direction of the board. The administrator shall approve all accounts for salaries, allowable expenses of the corporation or of any employee or consultant thereof, and expenses incidental to the operation of the corporation. He or she shall perform such duties as may be directed by the members in carrying out sections 2-4201 to 2-4246. Members of the board of directors and any employees of the corporation shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177 for state employees. All employees of the corporation shall be administratively responsible to the administrator.



2-4209 Administrator; meetings; records; seal; certified copies; effect.

The administrator shall attend the meetings of the board of directors of the corporation, shall keep a record of the proceedings of the corporation, and shall maintain and be custodian of all books, documents, and papers filed with the corporation, the minutes book or journal of the corporation, and its official seal. He or she may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under seal of the corporation to the effect that such copies are true copies and all persons dealing with the corporation may rely upon such certificates.



2-4210 Personnel; contract for services.

The corporation with advice of the administrator may employ legal counsel, technical experts, and such other officers, agents, and employees, permanent or temporary, as it deems necessary to carry out the efficient operation of the corporation, and shall determine their qualifications, duties, compensation, and terms of office. The board may delegate to one or more agents or employees of the corporation such administrative duties as it deems proper. The corporation may contract for any service deemed necessary for its beneficial purposes.



2-4211 Member or employee; conflict of interest; disclosure; officer or employee of state; membership on or service to corporation; how treated.

Any board member or employee of the corporation who has, will have, or later acquires an interest, direct or indirect, in any transaction with the corporation shall immediately disclose the nature and extent of such interest in writing to the corporation as soon as he or she has knowledge of such actual or prospective interest. Such disclosure shall be entered upon the minutes of the corporation. Upon such disclosure, such member or employee shall not participate in any action by the corporation authorizing such transactions.

Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his or her office or employment by reason of his or her acceptance of office as a director of the corporation or by reason of providing services to such corporation. The fact that a member of the board of directors is a director of a natural resources district which is to receive a natural resource development loan or which may participate with the corporation in identifying and approving owners of real estate in such natural resources district who qualify for assistance from the corporation shall not be deemed an interest, direct or indirect, that would disqualify such board member from participating in transactions affecting such natural resources district or such landowners.



2-4212 Members; administrator; surety bond.

Before the transaction of any business under sections 2-4201 to 2-4246, each member of the board of directors and the administrator shall execute a surety bond in the penal sum of fifty thousand dollars. To the extent any member of the board of directors or the administrator of the corporation is already covered by a bond required by state law, such member or the administrator need not obtain another bond so long as the bond required by the state law is in at least the penal sum specified in this section and covers the activities for the corporation by the member or administrator. In lieu of such bond, the administrator may execute a blanket surety bond covering each member and the administrator. Each surety bond shall be conditioned upon the faithful performance of the duties of the member or administrator, and shall be issued by a surety company authorized to transact business in this state as surety. At all times after the issuance of any surety bond, each member and the administrator shall maintain such surety bonds in full force and effect. All costs of the surety bonds shall be borne by the corporation.



2-4213 Powers; enumerated.

The corporation is hereby granted all powers necessary or appropriate to carry out and effectuate its public and corporate purposes, including, but not limited to, the following:

(1) To have perpetual succession as a body politic and corporate and an independent instrumentality exercising essential public functions;

(2) To adopt, amend, and repeal bylaws, rules, and regulations, consistent with the Conservation Corporation Act, to regulate its affairs and carry into effect the powers and purposes of the corporation and conduct its business;

(3) To sue and be sued in its own name;

(4) To have an official seal and alter it at will;

(5) To maintain an office at such place or places within the state as it may designate;

(6) To make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under the Conservation Corporation Act;

(7) To contract with any additional contractor, engineer, attorney, inspector, and financial expert, and such advisors, consultants, and agents, other than the corporation staff, as may be necessary in its judgment, and to fix their compensation;

(8) To procure insurance against any loss in connection with its property and other assets, including mortgages, conservation loans, and natural resource development loans, in such amounts and from such insurers as it may deem advisable;

(9) To borrow money;

(10) To issue bonds as provided by the Conservation Corporation Act;

(11) To procure insurance or guarantees from any insurer for payment of any bonds issued by the corporation, including the power to pay premiums on any such insurance;

(12) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of the Conservation Corporation Act subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States of America, or the State of Nebraska or subdivisions thereof, for any purposes consistent with the Conservation Corporation Act;

(13) To enter into agreements with any department, agency, or instrumentality of the United States of America or the State of Nebraska or subdivisions thereof, including political subdivisions, and with lending institutions for the purpose of planning, regulating, and providing for the financing and refinancing of any conservation practice for a landowner or for any natural resource development practice of a political subdivision undertaken with the assistance of the corporation under the Conservation Corporation Act;

(14) To enter into contracts or agreements with lending institutions for the servicing and processing of mortgages, conservation loans, and natural resource development loans pursuant to the Conservation Corporation Act;

(15) To provide technical assistance to local public bodies and to profit and nonprofit entities in the development of conservation practices for landowners and natural resource development practices for political subdivisions, based on current soil and conservation guidelines, and distribute data and information concerning the conservation and natural resource needs of landowners and political subdivisions within the State of Nebraska;

(16) To the extent permitted under its contract with the holders of bonds of the corporation, to consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, mortgage, conservation loan, natural resource development loan, loan commitment, contract, or agreement of any kind to which the corporation is a party; and

(17) To the extent permitted under its contract with the holders of bonds of the corporation, to enter into contracts with any lending institution containing provisions enabling it to reduce the carrying charges to landowners unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States of America or of the State of Nebraska, the reduction can be made without jeopardizing the economic stability of the farmland or range area being financed.



2-4214 Duties; enumerated.

The corporation shall have the following duties:

(1) To invest any funds not needed for immediate disbursement, including any funds held in reserve, in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States of America; obligations issued by agencies of the United States of America; obligations of this state or of any political subdivision except obligations of sanitary and improvement districts organized under Chapter 31, article 7; certificates of deposit of banks whose deposits are insured or guaranteed by the Federal Deposit Insurance Corporation or collateralized by deposit of securities with the secretary-treasurer of the corporation, as, and to the extent not covered by insurance or guarantee, with securities which are eligible for securing the deposits of the state or counties, school districts, cities, or villages of the state; certificates of deposit of capital stock financial institutions as provided by section 77-2366; certificates of deposit of qualifying mutual financial institutions as provided by section 77-2365.01; repurchase agreements which are fully secured by any of such securities or obligations which may be unsecured and unrated, including investment agreements, of any corporation, national bank, capital stock financial institution, qualifying mutual financial institution, bank holding company, insurance company, or trust company which has outstanding debt obligations which are rated by a nationally recognized rating agency in one of the three highest rating categories established by such rating agency; or any obligations or securities which may from time to time be legally purchased by governmental subdivisions of this state pursuant to subsection (1) of section 77-2341;

(2) To collect fees and charges the corporation determines to be reasonable in connection with its loans, advances, insurance commitments, and servicing;

(3) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agencies;

(4) To sell, assign, or otherwise dispose of at public or private sale, with or without public bidding, any mortgage or other obligations held by the corporation; and

(5) To do any act necessary or convenient to the exercise of the powers granted by the Conservation Corporation Act or reasonably implied from it.



2-4215 Coordinate activities with state and natural resources districts.

In exercising any powers granted by the Conservation Corporation Act, the corporation shall coordinate its activities with the land and water resources policies, programs, and planning efforts of the state, particularly the Department of Environmental Quality and the Department of Natural Resources, and with the several natural resources districts throughout the state.



2-4216 Loans to or deposits with lenders; conditions.

The corporation may make and undertake commitments to make loans to or deposits with lenders under terms and conditions requiring the lenders to make conservation loans to landowners or natural resource development loans to political subdivisions in an aggregate amount equal to the amount of the loan or deposit made by the corporation with the lenders. The conservation loans or natural resource development loans may be originated through and serviced by any lender authorized to transact business in the State of Nebraska. Any lender making conservation loans or natural resource development loans pursuant to this section with funds borrowed from or deposited by the corporation may secure such loans in any manner such lender deems advisable.



2-4217 Investment in, purchase of, or assignment of loans; conditions.

The corporation may invest in, purchase, or make commitments to invest in or purchase, and take assignments or make commitments to take assignments of, conservation loans made to landowners for the construction or implementation of conservation practices by such landowners. No conservation loans shall be eligible for investment in, purchase, or assignment by the corporation if the conservation loan was made more than three years prior to the date of investment, purchase, or assignment by the corporation. A conservation loan invested in, purchased, or assigned by the corporation under this section may be secured by a mortgage or such other security device as the corporation deems necessary to secure the payment of principal and interest on such conservation loan.

The corporation may make, invest in, purchase, or make a commitment to make, invest in, or purchase natural resource development loans to any political subdivision. Such loans may be evidenced by any debt obligation which the political subdivision is authorized to issue in connection with any natural resource development practice and may be secured by such general or special revenue sources as the political subdivision is authorized to pledge or commit.



2-4218 Loans to lenders; requirements.

Prior to exercising any of the powers authorized in sections 2-4216 and 2-4217 in connection with any conservation loan, the corporation shall require the lender to certify and agree that:

(1) Any conservation loan made by the lender to the landowner under section 2-4216, or originated by the lender for sale or assignment to the corporation under section 2-4217, is, or if the same has not been made will at the time of making be, in all respects a prudent investment;

(2) The lender will, within a reasonable period of time after receipt of a loan amount or deposit from the corporation under section 2-4216, make conservation loans or purchase mortgages made to secure conservation loans in an aggregate amount equal to the amount of the loan or deposit made by the corporation to the lender or, if such lender has made a commitment to make conservation loans to landowners on the basis of a commitment from the corporation to purchase such conservation loans under section 2-4217, the lender will make such conservation loans and sell the same to the corporation within a reasonable period of time.



2-4219 Loans; optional requirements.

Prior to exercising any of the powers conferred by sections 2-4216 and 2-4217, the corporation may:

(1) Require that the conservation loan or natural resource development loan involved be insured by an insurer;

(2) Require any other type of security that it deems reasonable and necessary and which, in the case of a political subdivision, such political subdivision is authorized by law to grant; and

(3) Require appropriate evidence in the form of an opinion of counsel that any natural resource development loan is duly authorized and valid under the statutes governing the powers and procedures of such political subdivision.



2-4220 Rules and regulations; subject matter.

Prior to carrying out any of the powers granted under sections 2-4216 and 2-4217, the corporation shall adopt and promulgate rules and regulations governing its activities authorized under the Conservation Corporation Act, including rules and regulations relating to any or all of the following:

(1) The number and location of the conservation practices and natural resource development practices, including, to the extent reasonably possible, assurance that the conservation practices or natural resource development practices to be financed by an issue of bonds or series of issues will be adequate, as determined by the corporation, to be financed directly or indirectly by the lenders or by an issue of bonds of the corporation;

(2) Rates, fees, charges, and other terms and conditions of making, originating, or servicing conservation loans in order to protect against realization of an excessive financial return or benefit by the originator or servicer;

(3) The type and the amount of collateral or security to be provided to assure repayment of conservation loans or natural resource development loans or of deposits made to lenders under section 2-4216;

(4) The type of collateral, payment bond, performance bond, or other security to be provided by the lending institutions making conservation loans under section 2-4216 or originating and servicing conservation loans under section 2-4217;

(5) The nature and amount of fees to be charged by the corporation to provide for expenses and reserves of the corporation;

(6) Standards and requirements for the allocation of available money and the determination of the maturities, terms, conditions, and interest rates for conservation loans or natural resource development loans made, purchased, sold, assigned, or committed;

(7) Commitment requirements for conservation practices and financing for landowners by lending institutions involving money provided directly or indirectly by the lender; or

(8) Any other matters related to the duties or exercise of the corporation's powers or duties under the Conservation Corporation Act.



2-4221 Corporation; borrow money; issue bonds; purposes.

The corporation shall have the power to borrow money and to issue from time to time its bonds in such principal amounts as the corporation determines shall be necessary to provide sufficient funds to carry out its purposes as provided in sections 2-4201 to 2-4246, including:

(1) To carry out the powers provided in sections 2-4216 and 2-4217;

(2) The payment of interest on bonds of the corporation;

(3) The establishment of reserves to secure the bonds; and

(4) All other expenditures of the corporation incident to or necessary and convenient to carrying out its purposes and powers.



2-4222 Bond issuance; pay or refund bonds.

The corporation shall have the power to issue from time to time bonds to pay bonds, including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds used partly to refund outstanding bonds and partly for any other of its corporate purposes. The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded. The proceeds from the bonds may also be used for capitalized interest, legal and consulting fees, and issuance expenses.



2-4223 Bond issuance; general obligation; how paid and secured.

Except as may otherwise be expressly provided by the corporation, every issue of its bonds shall be a general obligation of the corporation payable solely out of any revenue or money of the corporation, subject only to any agreements with the holders of particular bonds pledging any particular money or revenue. The bonds may be additionally secured by a pledge of any grant or contribution from the federal government, state or local government, or any corporation, association, institution, or person or a pledge of any money, income, or revenue of the corporation from any source.



2-4224 Bond issuance; not obligation of state; statement required.

No bonds issued by the corporation under sections 2-4201 to 2-4246 shall constitute a debt, liability, or general obligation of this state, or a pledge of the faith and credit of this state, but shall be payable solely as provided by section 2-4223. Each bond issued under sections 2-4201 to 2-4246 shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on such bond.



2-4225 Acceptance of money; when.

The corporation shall have the authority to accept money from any county or any natural resources district, and any other funds, including private funds, solely for the purpose of reducing the interest on conservation loans or in specific geographic areas wherein lies a designated critical need for conservation practices.



2-4226 Bonds; authorized; resolution; contents; sale; manner.

The bonds shall be authorized by resolution of the corporation, shall bear such date or dates, and shall mature at such time or times as such resolution may provide, except that no bond shall mature more than fifty years from the date of its issue, as the resolution shall provide. The bonds shall bear interest at such rates, or rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution may provide. Section 10-126 shall not apply to bonds issued by the corporation. Bonds of the corporation may be sold by the corporation at public or private sale and at such price or prices as the corporation shall determine. Such bonds shall be executed in the name and on behalf of the corporation and signed by the manual or facsimile signatures of the chairperson and secretary-treasurer with the seal of the corporation affixed thereto. Coupons attached to the bonds may bear facsimile or lithographic signatures of the chairperson and secretary-treasurer of the corporation.



2-4227 Bond issuance; resolution; provisions; part of contract with bond holders.

Any resolution authorizing the issuance of bonds may contain provisions, which shall be a part of the contract or contracts with the holders of such bonds, as to:

(1) Pledging all or any part of the revenue of the corporation to secure the payment of the bonds, subject to such agreements with bondholders as may then exist;

(2) Pledging all or any part of the assets of the corporation, including conservation loans or natural resource development loans, to secure the principal of and the interest on such bonds, subject to such agreement with bondholders as may then exist;

(3) The use and disposition of the gross income from conservation loans or natural resource development loans owned by the corporation and payment of the principal of conservation loans or natural resource development loans owned by the corporation;

(4) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(5) Limitations on the purposes to which the proceeds from the sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which may consent thereto, and the manner in which the consent may be given;

(8) Limitations on the amount of money to be expended by the corporation for operating expenses of the corporation;

(9) Vesting in a trustee or trustees such property, rights, powers, and duties in trust as the corporation may determine, and limiting or abrogating the right of bondholders to appoint a trustee or limiting the rights, powers, and duties of the trustee;

(10) Defining the acts or omissions to act which shall constitute a default and the obligations or duties of the corporation to the holders of the bonds, and providing for the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver; but the rights and remedies shall not be inconsistent with the general laws of this state and other provisions of the Conservation Corporation Act; and

(11) Any other matter, of like or different character, which in any way affects the security or protection of the holders of the bonds.



2-4228 Pledge; effect; lien; recording not required.

Any pledge made by the corporation shall be valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



2-4229 Corporation; purchase bonds of corporation; canceled; price.

The corporation, subject to such agreements with bondholders as may then exist, shall have power out of any funds available therefor to purchase bonds of the corporation, which shall thereupon be canceled, at any reasonable price which, if the bonds are then redeemable, shall not exceed the redemption price then applicable plus accrued interest to the next interest payment thereon.



2-4230 Bonds; secured by trust indenture; expenses; how treated.

The bonds may be secured by a trust indenture by and between the corporation and a corporate trustee which may be any bank having the power of a trust company or any trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the corporation in relation to the exercise of its powers and the custody, safekeeping, and application of all money. The corporation may provide by the trust indenture for the payment of the proceeds of the bonds and revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the corporation may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the corporation. If the bond shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.



2-4231 Bonds; negotiable instruments.

Whether or not the bonds are in the form and character of negotiable instruments, such bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.



2-4232 Bonds; signatures of prior officers or members; validity.

In the event that any of the officers or members of the board of directors shall cease to be members or officers of the corporation prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.



2-4233 Person executing bonds; not subject to personal liability.

Neither the members of the board of directors of the corporation nor any other person executing the bonds issued under the Conservation Corporation Act shall be subject to personal liability or accountability by reason of the issuance thereof.



2-4234 Capital reserve fund; creation; expenditures.

The corporation may, if it deems the same desirable, create and establish a capital reserve fund for an issue of bonds or more than one issue of bonds. The corporation may create and establish one or more than one capital reserve fund. The capital reserve fund may be created and established from:

(1) Any proceeds of the sale of bonds, to the extent provided in the resolution of the corporation authorizing the issuance of such bonds;

(2) Money directed by the corporation to be transferred to such capital reserve fund; and

(3) Any other money which may be made available to the corporation for such fund from any other source or sources.

All money held in any capital reserve fund shall be used, as required, solely for the payment of the principal of bonds or of the sinking fund payments with respect to the bonds, the purchase or redemption of bonds, the payment of the interest on the bonds, or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity.



2-4235 Capital reserve fund; withdrawals; when; income or interest earned; use.

Money in any capital reserve fund, if such fund is created, shall not be withdrawn therefrom at any time in an amount that would reduce the level of money in such fund to less than the applicable capital reserve fund requirement, as such requirement is defined in the trust indenture creating the same, except for the purposes of paying the principal and the redemption price of or interest on the bonds and the sinking fund payment with respect to the bonds, as the same become due, and for the payment of which other money of the corporation is not available. Any income or interest earned by the investment of money held in any such capital reserve fund may be transferred by the corporation to other funds or accounts of the corporation to the extent that the transfer does not reduce the amount of such capital reserve fund to below the capital reserve fund requirement applicable thereto.



2-4236 Bond issuance; capital reserve fund; applicability.

The corporation may provide by resolution that it shall not issue bonds under a resolution at any time if upon issuance the amount in the capital reserve fund which will secure the bonds shall be less than the applicable capital reserve fund requirement, unless the corporation at the time of issuance of the bonds shall deposit in such capital reserve fund from the proceeds of the bonds to be issued, or other sources, an amount which, together with the amount then in such capital reserve fund, shall not be less than the applicable capital reserve fund requirement.



2-4237 Capital reserve fund; value; how computed.

In computing the amount of the capital reserve fund for the purposes of sections 2-4201 to 2-4246, securities in which all or a portion of the fund shall be invested shall be valued at a par, cost, or by such other method of valuation as the corporation may provide by resolution.



2-4238 Creation of other funds.

The corporation may also create and establish any other funds as may be necessary or desirable for its purposes.



2-4239 Money; deposits; secured; expenditures.

All money of the corporation, except as otherwise authorized or provided in sections 2-4201 to 2-4246, shall be deposited as soon as practical in a separate account or accounts in banks or trust companies organized under the laws of this state or in the national banking associations. The money in such accounts shall be paid out on checks signed by the administrator or other officers or employees of the corporation as the corporation shall authorize. All deposits of money shall, if required by the corporation, be secured in such a manner as the corporation determines to be prudent, and all banks or trust companies are authorized to give security for the deposits.



2-4240 Contract with bondholders; purposes; money; how secured.

Notwithstanding the provisions of section 2-4239, the corporation shall have the power to contract with the holders of any of its bonds as to the custody, collection, security, investment, and payment of any money of the corporation and of any money held in trust or otherwise for the payment of bonds, and to carry out such contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of money may be secured in the same manner as money of the corporation, and all banks and trust companies are authorized to give security for the deposits.



2-4241 Bondholders; pledge of the state.

The state does hereby pledge to and agree with the holder of any bonds issued under sections 2-4201 to 2-4246 that the state will not limit or alter the rights vested in the corporation to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest or any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The corporation is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.



2-4242 Expenses; how paid; liability of state prohibited.

All expenses incurred by the corporation in carrying out the Conservation Corporation Act shall be payable solely from funds provided under such act, and nothing in such act shall be construed to authorize the corporation to incur debts, indebtedness, or liability on behalf of or payable by this state.



2-4243 Property, income, and bonds; exempt from taxation; dissolution; assets; how treated.

All property acquired or held by the corporation under the Conservation Corporation Act is declared to be public property. The property to the extent used for a public purpose, all the income therefrom, bonds issued under the act, interest payable thereon, and income derived therefrom, shall at all times be exempt from all taxes imposed by this state or any county, any city, or any other political subdivision of this state. The corporation may, in the resolution authorizing the issuance of any series of bonds, elect to have the income on such bonds be subject to personal income taxation imposed by this state. If the corporation is dissolved after all indebtedness and other obligations of the corporation are discharged, its remaining assets shall inure to the benefit of the State of Nebraska.



2-4244 Bonds; legal investment; considered securities.

The bonds issued by and under the authority of sections 2-4201 to 2-4246 by the corporation are declared to be legal investments in which all public officers or public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or in other obligations of this state, may invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and received by all public officials and bodies of this state or any agency or political subdivision of this state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of this state is now or may be later authorized by law.



2-4245 Annual report; contents; audit.

The corporation shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor and the Clerk of the Legislature. The report submitted to the Clerk of the Legislature shall be submitted electronically. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the administrator of the corporation. Each report shall set forth a complete operating and financial statement for the corporation during the fiscal year it covers. An independent certified public accountant shall at least once in each year audit the books and accounts of the corporation.



2-4246 Sections, how construed.

Nothing in sections 2-4201 to 2-4246 is or shall be construed as a restriction or limitation upon any power which the corporation might otherwise have under any other law of this state, and sections 2-4201 to 2-4246 is cumulative to such powers. Sections 2-4201 to 2-4246 do and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws. Issuance of bonds under the provisions of sections 2-4201 to 2-4246 need not comply with the requirements of any other state laws applicable to the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval shall be required for the issuance of any bonds or any instrument or the security thereof, except as provided in sections 2-4201 to 2-4246. All conservation practices for which funds are advanced, loaned, or otherwise provided by the corporation under sections 2-4201 to 2-4246 must be in compliance with any land-use, zoning, and other laws of this state applicable to the land upon which such conservation practices are to be constructed or implemented.



2-4301 Act, how cited.

Sections 2-4301 to 2-4327 shall be known and may be cited as the Agricultural Liming Materials Act.



2-4302 Definitions, where found.

As used in the Agricultural Liming Materials Act, unless the context otherwise requires, the definitions in sections 2-4303 to 2-4318.01 shall apply.



2-4303 Agricultural liming material, defined.

Agricultural liming material shall mean material which is distributed for agricultural purposes whose calcium and magnesium compounds are capable of neutralizing soil acidity, including limestone, burnt lime, hydrated lime, marl, an industrial byproduct, and agricultural lime slurry.



2-4304 Limestone, defined.

Limestone shall mean a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.



2-4305 Burnt lime, defined.

Burnt lime shall mean a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.



2-4306 Hydrated lime, defined.

Hydrated lime shall mean a material made from burnt lime which consists of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide or magnesium hydroxide.



2-4307 Marl, defined.

Marl shall mean a granular or loosely consolidated earthy material composed largely of seashell fragments and calcium carbonate.



2-4308 Industrial byproduct, defined.

Industrial byproduct shall mean any industrial waste or byproduct containing calcium or calcium and magnesium in forms that will neutralize soil acidity.



2-4309 Brand, defined.

Brand shall mean the term, designation, trademark, product name, or other specific designation under which individual agricultural liming material is offered for sale.



2-4310 Fineness, defined.

Fineness shall mean the percentage by weight of the material which will pass standard sieves of specified sizes to be determined by the director pursuant to section 2-4319.



2-4311 Ton, defined.

Ton shall mean a net weight of two thousand pounds avoirdupois.



2-4312 Bulk, defined.

Bulk shall mean in a nonpackaged form.



2-4313 Label, defined.

Label shall mean any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.



2-4314 Calcium carbonate equivalent, defined.

Calcium carbonate equivalent shall mean the acid-neutralizing capacity of an agricultural liming material expressed as a weight percentage of calcium carbonate. The weight of water contained by the liming material shall be included when calculating the calcium carbonate equivalent.



2-4315 Weight, defined.

Weight shall mean the weight of undried material as offered for sale.



2-4316 Agricultural lime slurry, defined.

Agricultural lime slurry shall mean pulverized limestone suspended in water and which may contain up to two percent by weight of appropriate clay and surfactant to maintain the liming material in suspension.



2-4317 Department, defined.

Department shall mean the Department of Agriculture.



2-4318 Director, defined.

Director shall mean the Director of Agriculture.



2-4318.01 Manufacturer, distributor, retailer; defined.

(1) Manufacturer shall mean a person who quarries, crushes, or grinds agricultural liming materials.

(2) Distributor shall mean one who sells agricultural liming material to any but the ultimate consumer.

(3) Retailer shall mean one who sells agricultural liming material to the ultimate consumer.

(4) Any person can be either a manufacturer, distributor, or seller, or any combination thereof, depending upon the function performed by such person in any given transaction.



2-4319 Rules and regulations.

The department shall adopt, promulgate, and enforce such rules and regulations as may be necessary to carry out the provisions of the Agricultural Liming Materials Act pursuant to the Administrative Procedure Act.

The director shall adopt and promulgate rules and regulations relating to fineness as defined in section 2-4310 and he or she shall refer in adopting such rules and regulations to specifications used by national testing and materials organizations.



2-4320 Sale; label, statement, or delivery slip; information requirements.

(1) Agricultural liming materials sold, offered, or exposed for sale in this state by any manufacturer, distributor, or retailer shall have affixed to each package in a conspicuous manner on the outside of such package a plainly printed, stamped, or otherwise marked label, tag, or statement or, in the case of bulk sales, a delivery slip, setting forth the following information:

(a) The name and principal office address of the manufacturer or distributor;

(b) The brand or trade name of the material;

(c) The identification of the product as to the type of the agricultural liming material;

(d) The net weight of the agricultural liming material;

(e) The minimum effective calcium carbonate equivalent, which is a percentage of weight function of calcium carbonate equivalent and fineness as prescribed by the rules and regulations of the director; and

(f) The pounds of effective calcium carbonate per ton.

Additional information may also be listed on the package including the minimum percentage by weight of calcium carbonate and magnesium carbonate.

(2) No information or statement shall appear on any package, label, delivery slip, or advertising matter which is false or misleading to the purchaser as to the quality, analysis type, or composition of the agricultural liming material.

(3) In the case of any material which has been changed in any way as to render inaccurate or misleading any of the information required by subsection (1) of this section subsequent to its packaging, labeling, or loading and before its delivery to the consumer, a plainly marked notice of the change shall be affixed by the manufacturer, distributor, or retailer to the package or delivery slip to identify the kind and degree of such change in such package.

(4) At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statements required by subsections (1) and (3) of this section for each brand of material.



2-4321 Sale or offer for sale; restrictions.

(1) No agricultural liming material shall be sold or offered for sale in this state unless it complies with the Agricultural Liming Materials Act or the rules and regulations promulgated pursuant to the act.

(2) No agricultural liming material shall be sold or offered for sale in this state which contains toxic materials in quantities injurious to plants or animals.



2-4322 Registration; license; when required; application; license fee.

(1) Each separately identified agricultural liming material shall be registered before being distributed in this state. The person who first causes the distribution of the agricultural liming material into or within this state shall be responsible for compliance with the registration requirements of this section. The application for registration shall be submitted to the department on forms furnished and approved by the department. Upon approval by the department a copy of the registration shall be furnished to the applicant. All registrations shall expire on December 31 of the same year. Agricultural lime slurry as defined in section 2-4316 shall be exempt from the registration requirements of this section.

A person shall not be required to register any brand of agricultural liming material which is already registered pursuant to the Agricultural Liming Materials Act by another person.

(2) Any out-of-state manufacturer, distributor, or retailer who has no distribution facility within this state shall obtain a registration for its principal out-of-state office if it markets or distributes agricultural liming materials in the State of Nebraska.

(3) Every manufacturer, distributor, or retailer of agricultural liming materials to be distributed in this state shall file with the department an application for a license on or before January 1 of each year or prior to manufacture, distribution, or sale of such liming materials. Upon acceptance of the application and proper fee, the department shall issue a license for the current year. The annual license fee shall be five dollars and the license shall expire on December 31 of the same year.



2-4323 Retailer licensee; tonnage report; inspection fee; additional administrative fee; department; powers; director; duties.

(1) Every retailer licensee shall file, not later than the last day of January and July of each year, a semiannual tonnage report on forms provided by the department, setting forth the number of net tons of each agricultural liming material sold in Nebraska during the preceding six-month period, which report shall cover the periods from July 1 to December 31 and January 1 to June 30, and such other information as the director shall deem necessary. All persons required to be licensed pursuant to the Agricultural Liming Materials Act shall file such report regardless of whether any inspection fee is due. Upon filing the report, such person shall pay the inspection fee at the rate prescribed pursuant to this section. The inspection fee shall be at the rate fixed by the director but not exceeding ten cents per ton. The fee shall be set at an amount to cover the expenses of the inspection provided in section 2-4325 and the costs of administering this section. The minimum inspection fee required pursuant to this section shall be five dollars, and no inspection fee shall be paid more than once for any one product. In the case of agricultural lime slurry, the fee shall be paid on the base lime material only.

(2) If a person fails to report and pay the fee required by subsection (1) of this section by January 31 and July 31, the fee shall be considered delinquent and the person owing the fee shall pay an additional administrative fee of twenty-five percent of the delinquent amount for each month it remains unpaid, not to exceed one hundred percent of the original amount due. The department may waive the additional administrative fee based upon the existence and extent of any mitigating circumstances that have resulted in the late payment of such fee. The purpose of the additional administrative fee is to cover the administrative costs associated with collecting fees, and all money collected as an additional administrative fee shall be remitted to the State Treasurer for credit to the Fertilizers and Soil Conditioners Administrative Fund. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided in this subsection shall constitute sufficient cause for the cancellation of all product registrations or licenses on file for such person.

(3) The director shall annually make information available in such form as he or she may deem proper concerning the tons of agricultural liming material sold in this state. Such report shall in no way divulge the operation of any registrant or licensee.



2-4324 Fees; disbursement.

All fees paid to the department pursuant to the Agricultural Liming Materials Act shall be remitted to the State Treasurer for credit to the Fertilizers and Soil Conditioners Administrative Fund. All money credited to the fund shall be used by the department to aid in defraying expenses of administering the Agricultural Liming Materials Act and the Nebraska Commercial Fertilizer and Soil Conditioner Act.



2-4325 Director; enforcement of act; inspections; testing; methods of analysis; results; distribution.

(1) To enforce the Agricultural Liming Materials Act or the rules and regulations adopted pursuant to the act, the director may:

(a) For purposes of inspection, enter any location, vehicle, or both in which agricultural liming materials are manufactured, processed, packed, transported, or held for distribution during normal business hours, except that in the event such locations and vehicles are not open to the public, the director shall present his or her credentials and obtain consent before making entry thereto unless a search warrant has previously been obtained. Credentials shall not be required for each entry made during the period covered by the inspection. The person in charge of the location or vehicle shall be notified of the completion of the inspection. If the owner of such location or vehicle or his or her agent refuses to admit the director to inspect pursuant to this section, the director may obtain a search warrant from a court of competent jurisdiction directing such owner or agent to submit the location, vehicle, or both as described in such search warrant to inspection;

(b) Inspect any location or vehicle described in this subsection, all pertinent equipment, finished and unfinished materials, containers and labeling, all records, books, papers, and documents relating to the distribution and production of agricultural liming materials, and other information necessary for the enforcement of the act;

(c) Obtain samples of agricultural liming materials. The owner, operator, or agent in charge shall be given a receipt describing the samples obtained; and

(d) Make analyses of and test samples obtained pursuant to subdivision (c) of this subsection to determine whether such agricultural liming materials are in compliance with the act.

For purposes of this subsection, location shall include a factory, warehouse, or establishment.

(2) Sampling and analysis shall be conducted in accordance with methods published by the AOAC International or in accordance with other generally recognized methods.

(3) The results of official analyses of agricultural liming materials and portions of official samples shall be distributed by the department as provided in the rules and regulations.



2-4326 Director; department; enforcement; orders; seizure of material; procedure.

(1) When the director has reasonable cause to believe agricultural liming materials are being sold in violation of the Agricultural Liming Materials Act or the rules and regulations adopted and promulgated pursuant to the act, he or she may issue and enforce a written or printed stop-sale, stop-use, or removal order to the owner or custodian of any lot of agricultural liming material. The department may order the owner or custodian to hold such material at a designated place when the department finds such material is being offered or exposed for sale by the owner or custodian in violation of the act or the rules and regulations. Such material shall be released when the act or the rules and regulations have been complied with, such violations have otherwise been legally disposed of in writing, and all costs and expense incurred in connection with such material's holding have been paid. This section shall not apply if the owner or custodian is the ultimate consumer of the agricultural liming material and he or she has title to such materials.

(2) Any agricultural liming materials not in compliance with the act or the rules and regulations shall be subject to seizure on complaint of the director to a court of competent jurisdiction in the area in which the agricultural liming materials are located. If the court finds the agricultural liming materials to be in violation of the act or the rules and regulations and orders the condemnation of the agricultural liming materials, such agricultural liming materials shall be disposed of in any manner consistent with the quality of the agricultural liming materials and the laws of the State of Nebraska. The court shall not order disposition without first giving the claimant an opportunity to apply to the court for release of the agricultural liming materials or for permission to process or relabel such product to bring it into compliance with the act.



2-4327 Violations; penalty; written warning; Attorney General or county attorney; duties; enforcement; appeal.

(1) Any person violating the Agricultural Liming Materials Act shall be guilty of a Class IV misdemeanor upon the first conviction thereof, and a Class II misdemeanor for each subsequent conviction thereof.

(2) Nothing in the act shall be construed to require the director or his or her duly authorized agent to report a violation in order to prosecute or to institute seizure proceedings as a result of minor violations of the act when he or she believes that the public interest will best be served by a suitable written warning to the violator.

(3) The Attorney General or the county attorney of the county in which any violation occurs or is about to occur, when notified by the department of such violation or threatened violation, shall pursue appropriate proceedings pursuant to section 2-4326 or this section or both without delay.

(4) In order to insure compliance with the act, the department may apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations adopted and promulgated pursuant to the act. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.

(5) Any person adversely affected by an action, order, or ruling made by the department pursuant to the act may appeal the action, order, or ruling, and the appeal shall be in accordance with the Administrative Procedure Act.



2-4401 Act, how cited.

Sections 2-4401 to 2-4404 shall be known and may be cited as the Nebraska Right to Farm Act.



2-4402 Terms, defined.

As used in the Nebraska Right to Farm Act, unless the context otherwise requires:

(1) Farm or farm operation means any tract of land over ten acres in area used for or devoted to the commercial production of farm products;

(2) Farm product means those plants and animals useful to man and includes, but is not limited to, forages and sod crops, grains and feed crops, dairy and dairy products, poultry and poultry products, livestock, including breeding and grazing, fruits, vegetables, flowers, seeds, grasses, trees, fish, apiaries, equine and other similar products, or any other product which incorporates the use of food, feed, fiber, or fur; and

(3) Public grain warehouse or public grain warehouse operation means any grain elevator building or receptacle in which grain is held for longer than ten days and includes, but is not limited to, all buildings, elevators, and warehouses consisting of one or more warehouse sections within the confines of a city, township, county, or state that are considered a single delivery point with the capability to receive, load out, weigh, and store grain.



2-4403 Farm; farm operation; public grain warehouse; public grain warehouse operation; not a nuisance; when.

A farm or farm operation or a public grain warehouse or public grain warehouse operation shall not be found to be a public or private nuisance if the farm or farm operation or public grain warehouse or public grain warehouse operation existed before a change in the land use or occupancy of land in and about the locality of such farm or farm operation or public grain warehouse or public grain warehouse operation and before such change in land use or occupancy of land the farm or farm operation or public grain warehouse or public grain warehouse operation would not have been a nuisance.

This section, as amended by 1998 Neb. Laws, LB1193, contains no language evidencing an intent that it should be applied retrospectively and thus operates prospectively only. Soukop v. ConAgra, Inc., 264 Neb. 1015, 653 N.W.2d 655 (2002).

The Nebraska Right to Farm Act applies only where there has been a change in land use or occupancy of land in and about the locality of such farm or farm operation, not where the change has taken place on the farm itself. Flansburgh v. Coffey, 220 Neb. 381, 370 N.W.2d 127 (1985).



2-4404 Applicability of other statutes.

Sections 2-4401 to 2-4404 shall not affect the application of state and federal statutes.



2-4501 Repealed. Laws 1991, LB 772, § 8.



2-4502 Repealed. Laws 1991, LB 772, § 8.



2-4503 Repealed. Laws 1991, LB 772, § 8.



2-4504 Repealed. Laws 1991, LB 772, § 8.



2-4505 Repealed. Laws 1991, LB 772, § 8.



2-4506 Repealed. Laws 1991, LB 772, § 8.



2-4507 Repealed. Laws 1991, LB 772, § 8.



2-4508 Repealed. Laws 1991, LB 772, § 8.



2-4509 Repealed. Laws 1991, LB 772, § 8.



2-4510 Repealed. Laws 1991, LB 772, § 8.



2-4511 Repealed. Laws 1991, LB 772, § 8.



2-4512 Repealed. Laws 1991, LB 772, § 8.



2-4513 Repealed. Laws 1991, LB 772, § 8.



2-4514 Repealed. Laws 1991, LB 772, § 8.



2-4515 Repealed. Laws 1991, LB 772, § 8.



2-4516 Repealed. Laws 1991, LB 772, § 8.



2-4517 Repealed. Laws 1991, LB 772, § 8.



2-4518 Repealed. Laws 1991, LB 772, § 8.



2-4519 Repealed. Laws 1991, LB 772, § 8.



2-4520 Repealed. Laws 1991, LB 772, § 8.



2-4520.01 Repealed. Laws 1991, LB 772, § 8.



2-4521 Repealed. Laws 1991, LB 772, § 8.



2-4522 Repealed. Laws 1991, LB 772, § 8.



2-4523 Repealed. Laws 1991, LB 772, § 8.



2-4524 Repealed. Laws 1991, LB 772, § 8.



2-4525 Repealed. Laws 1991, LB 772, § 8.



2-4526 Repealed. Laws 1991, LB 772, § 8.



2-4527 Repealed. Laws 1991, LB 772, § 8.



2-4528 Repealed. Laws 1991, LB 772, § 8.



2-4601 Act, how cited.

Sections 2-4601 to 2-4613 shall be known and may be cited as the Erosion and Sediment Control Act.



2-4602 Legislative findings.

The Legislature recognizes that erosion and sedimentation are serious problems throughout the state. Changes in farm and ranch enterprises, operations, and ownership, demands made upon farm and ranch enterprises which do not encourage sound resource utilization, rapid shifts in land use from agricultural and rural to nonagricultural and urban uses, construction of streets, highways, pipelines, recreation areas, schools and universities, public utilities and facilities, conversion of grasslands to croplands, and other land-disturbing activities have caused excessive wind erosion and water runoff and accelerated the process of soil erosion and sediment deposition. This has resulted in the pollution of the waters of the state and damage to domestic, agricultural, industrial, recreational, fish and wildlife, and other resources. It is declared to be the policy of the state to strengthen and extend the present erosion and sediment control activities and programs of the state for both rural and urban lands, to improve water quality, and to establish and implement, through the Director of Natural Resources and the Nebraska Natural Resources Commission, a statewide, comprehensive, and coordinated erosion and sediment control program to reduce damage from wind erosion and storm water runoff, to retard nonpoint pollution from sediment and related pollutants, and to conserve and protect land, air, and other resources of the state. This program shall be carried out by the natural resources districts in cooperation with the counties, municipalities, and other local governments and political subdivisions of the state and other public and private entities.



2-4603 Terms, defined.

For purposes of the Erosion and Sediment Control Act, unless the context otherwise requires:

(1) Commission means the Nebraska Natural Resources Commission;

(2) Conservation agreement means an agreement between the owner or operator of a farm unit and the district in which the owner or operator agrees to implement a farm unit conservation plan or, with the approval of the district within which the farm unit is located, a portion of a farm unit conservation plan. The agreement shall include a schedule for implementation and may be conditioned on the district or other public entity furnishing technical, planning, or financial assistance in the establishment of the soil and water conservation practices necessary to implement the plan or a portion of the plan;

(3) Director means the Director of Natural Resources;

(4) District means a natural resources district;

(5) Erosion or sediment control practice means:

(a) The construction or installation and maintenance of permanent structures or devices necessary to carry, to a suitable outlet away from any building site, any commercial or industrial development, or any publicly or privately owned recreational or service facility not served by a central storm sewer system, any water which would otherwise cause erosion in excess of the applicable soil-loss tolerance level and which does not carry or constitute sewage or industrial or other waste;

(b) The employment of temporary devices or structures, temporary seeding, fiber mats, plastic, straw, diversions, silt fences, sediment traps, or other measures adequate either to prevent erosion in excess of the applicable soil-loss tolerance level or to prevent excessive downstream sedimentation from land which is the site of or is directly affected by any nonagricultural land-disturbing activity; or

(c) The establishment and maintenance of vegetation upon the right-of-way of any completed portion of any public street, road, or highway or the construction or installation thereon of permanent structures or devices or other measures adequate to prevent erosion of the right-of-way in excess of the applicable soil-loss tolerance level;

(6) Excess erosion means the occurrence of erosion in excess of the applicable soil-loss tolerance level which causes or contributes to an accumulation of sediment upon the lands of any other person to the detriment or damage of such other person;

(7) Farm unit conservation plan means a plan jointly developed by the owner and, if appropriate, the operator of a farm unit and the district within which the farm unit is located based upon the determined conservation needs for the farm unit and identifying the soil and water conservation practices which may be expected to prevent soil loss by erosion from that farm unit in excess of the applicable soil-loss tolerance level. The plan may also, if practicable, identify alternative practices by which such objective may be attained;

(8) Nonagricultural land-disturbing activity means a land change, including, but not limited to, tilling, clearing, grading, excavating, transporting, or filling land, which may result in soil erosion from wind or water and the movement of sediment and sediment-related pollutants into the waters of the state or onto lands in the state but does not include the following:

(a) Activities related directly to the production of agricultural, horticultural, or silvicultural crops, including, but not limited to, tilling, planting, or harvesting of such crops;

(b) Installation of aboveground public utility lines and connections, fenceposts, sign posts, telephone poles, electric poles, and other kinds of posts or poles;

(c) Emergency work to protect life or property;

(d) Activities related to the construction of housing, industrial, and commercial developments on sites under two acres in size; and

(e) Activities related to the operation, construction, or maintenance of industrial or commercial public power district or public power and irrigation district facilities or sites when such activity is conducted pursuant to state or federal law or is part of the operational plan for such facility or site;

(9) Person means any individual, partnership, limited liability company, firm, association, joint venture, public or private corporation, trust, estate, commission, board, institution, utility, cooperative, municipality or other political subdivision of this state, interstate body, or other legal entity;

(10) Soil and water conservation practice means a practice which serves to prevent erosion of soil by wind or water in excess of the applicable soil-loss tolerance level from land used only for agricultural, horticultural, or silvicultural purposes. Soil and water conservation practice includes, but is not limited to:

(a) Permanent soil and water conservation practice, including the planting of perennial grasses, legumes, shrubs, or trees, the establishment of grassed waterways, the construction of terraces, and other permanent soil and water practices approved by the district; and

(b) Temporary soil and water conservation practice, including the planting of annual or biennial crops, use of strip-cropping, contour planting, minimum or mulch tillage, and other cultural practices approved by the district; and

(11) Soil-loss tolerance level means the maximum amount of soil loss due to erosion by wind or water, expressed in terms of tons per acre per year, which is determined to be acceptable in accordance with the Erosion and Sediment Control Act. Soil loss may be impacted by water erosion which may include (a) sheet and rill erosion which includes relatively uniform soil loss across the entire field slope which may leave small channels located at regular intervals across the slope and (b) ephemeral gully erosion which occurs in well-defined depressions or natural drainageways where concentrated overland flow results in the convergence of rills forming deeper and wider channels.



2-4604 State program; director; duties; program contents; revisions; hearings.

(1) The director shall, in cooperation with the commission, the Department of Environmental Quality, the Natural Resources Conservation Service of the United States Department of Agriculture, and other appropriate state and federal agencies, develop and coordinate a comprehensive state erosion and sediment control program designed to reduce soil erosion in this state to tolerable levels. The program, which shall be reasonable and attainable, shall include:

(a) The soil-loss tolerance level for the various types of soils in the state;

(b) State goals and a state strategy for reducing soil losses on all lands in the state to an amount no more than the applicable soil-loss tolerance level;

(c) Guidelines for establishing priorities for implementation of the program at the state and local levels;

(d) Types of assistance to be provided by the state to districts, cities, and counties in the implementation of the state and local erosion and sediment control programs; and

(e) Such other elements as the director deems appropriate in accordance with the objectives of the Erosion and Sediment Control Act, including any recommendations for further legislative or administrative action.

(2) The state erosion and sediment control program may be revised by the director and the commission at any time. Before approving any such changes, the director and the commission shall conduct at least four public hearings or meetings to receive information from interested persons in different parts of the state.



2-4605 District program; contents; review.

(1) Each district shall, with the approval of the director, adopt a district program for implementation of the state erosion and sediment control program. Each district's program shall include the:

(a) Soil-loss tolerance levels for the various types of soils in the district. The soil-loss tolerance levels shall be adopted and promulgated as rules and regulations and may be more but not less stringent than those adopted by the director. It is the intent of the Legislature that no land within the state be assigned a soil-loss tolerance level that cannot reasonably be applied to such land;

(b) Recommended erosion or sediment control practices and soil and water conservation practices which are suitable for controlling erosion and sedimentation within the district; and

(c) Programs, procedures, and methods the district plans to adopt and employ to implement the state erosion and sediment control program. Each district may subsequently amend or modify the program as necessary, subject to the approval of the director.

(2) The director with the advice and recommendation of the commission shall review each district's program and all amendments thereto and shall approve the program or amendments if the director determines that the district's program is reasonable, attainable, and in conformance with the state erosion and sediment control program.



2-4606 Municipal or county rules and regulations; authorized; conformance with state program; enforcement; failure to conform, effect.

Any municipality or county may adopt and promulgate rules and regulations governing erosion and sediment control within their respective jurisdictions. Any such municipal or county rules and regulations shall be in substantial conformance with the state erosion and sediment control program. If a municipality or county adopts and promulgates rules and regulations, it shall enforce such rules and regulations within the regulatory jurisdiction of such municipality or county. Whenever the rules and regulations of any municipality or county are deemed by the director not to be in substantial conformance with the state erosion and sediment control program, the municipality or county may either amend such rules and regulations to conform, adopt rules and regulations which are in conformance, or defer responsibility to adopt, administer, and enforce such rules and regulations to the appropriate district.



2-4607 District; adoption or revision of rules and regulations; procedure; availability.

Before adopting or revising its rules and regulations, each district shall, after publishing notice once each week for three consecutive weeks in a newspaper or newspapers having general circulation within the district, conduct a public hearing on the proposed rules and regulations or changes. The rules and regulations of the district shall be made available for public inspection at the principal office of the district.



2-4608 Excess soil erosion; complaint; inspection; remedial action; failure to comply; cease and desist order.

(1) Except to the extent jurisdiction has been assumed by a municipality or county in accordance with section 2-4606, the district may inspect or cause to be inspected any land within the district upon receipt of a written and signed complaint which alleges that soil erosion is occurring in excess of the applicable soil-loss tolerance level. Complaints shall be filed on a form provided by the director. Complaints may be filed by any owner or operator of land being damaged by sediment, by any state agency or political subdivision whose roads or other public facilities are being damaged by sediment, by any state agency or political subdivision with responsibility for water quality maintenance if it is alleged that the soil erosion complained of is adversely affecting water quality, or by a staff member or other agent of the district authorized by the board of directors to file such complaints. Inspections following receipt of a written and signed complaint may be made only after notice to the owner and, if appropriate, the operator of the land involved, and such person shall be given an opportunity to accompany the inspector.

(2) The owner, the operator if appropriate, and the district may agree to a plan and schedule for eliminating excess erosion on and sedimentation from the land involved. Any such agreement may be enforced in district court in the same manner as an administrative order issued pursuant to the Erosion and Sediment Control Act. If no agreement is reached, the findings of the inspection shall be presented to the district board of directors and the owner and, if appropriate, the operator of the land shall be given a reasonable opportunity to be heard at a meeting of the board or, if requested, at a public hearing. If the district finds that the alleged sediment damage is occurring and that excess erosion is occurring on the land inspected, it shall issue an administrative order to the owner of record and, if appropriate, to the operator describing the land and stating as nearly as possible the extent to which the soil erosion exceeds the applicable soil-loss tolerance level. When the complained-of erosion is the result of agricultural, horticultural, or silvicultural activities, the district shall direct the owner and, if appropriate, the operator to bring the land into conformance with the applicable soil-loss tolerance level. When the complained-of erosion is the result of a nonagricultural land-disturbing activity, the district may authorize the owner and, if appropriate, the operator to either bring such land into conformance with the soil-loss tolerance level or to prevent sediment resulting from excess erosion from leaving such land.

(3) The district may specify, as applicable, alternative soil and water conservation practices or erosion or sediment control practices which the owner and, if appropriate, the operator may use to comply with the administrative order. A copy of the administrative order shall be delivered by either personal service or certified or registered mail to each person to whom it is directed and shall:

(a) In the case of erosion occurring on the site of any nonagricultural land-disturbing activity, state a reasonable time after service or mailing of the order when the work necessary to establish or maintain erosion or sediment control practices shall be commenced and the time, not more than forty-five days after service or mailing of the order, when the work shall be satisfactorily completed;

(b) In all other cases, state the time, not more than six months after service or mailing of the order, the work needed to establish or maintain the necessary soil and water conservation practices or permanent erosion control practices shall be commenced and the time, not more than one year after the service or mailing of the order, the work shall be satisfactorily completed, unless the requirements of the order are superseded by section 2-4610; and

(c) State any reasonable requirements regarding the operation, utilization, and maintenance of the practices to be installed, constructed, or applied.

(4) Following refusal of a landowner to discontinue an activity causing erosion described in this section and to establish a plan and schedule for eliminating excess erosion pursuant to subsection (2) of this section, and if the immediate discontinuance of such activity is necessary to reduce or eliminate damage to neighboring property, the district may petition the district court for an order to the owner and, if appropriate, the operator, to immediately cease and desist such activity until excess erosion can be brought into conformance with the soil-loss tolerance level or sediment resulting from excess erosion is prevented from leaving the property.

(5) Upon failure to comply with the order, the owner or, if appropriate, the operator shall be deemed in violation of the Erosion and Sediment Control Act and subject to further actions as provided by such act.

A landowner, who was required to implement conservation measures on his land, did not have standing to sue a city in an inverse condemnation action where the city filed a complaint under this section but the natural resources district was responsible for prosecuting the complaint. Strom v. City of Oakland, 255 Neb. 210, 583 N.W.2d 311 (1998).



2-4609 Filing of complaint; effect.

The filing of a complaint shall not preclude the complainant from pursuing any other remedy available to the complainant under the Erosion and Sediment Control Act, other law, or equity.



2-4610 Conformance with farm unit conservation plan or soil-loss tolerance level; effect; cost-sharing assistance; availability; lack of cost-sharing assistance; effect.

(1) Any person owning or operating private agricultural, horticultural, or silvicultural lands who has a farm unit conservation plan approved by the district and is implementing and maintaining the plan in strict compliance with a conservation agreement or any person whose normal agricultural, horticultural, and silvicultural practices are in conformance with the applicable soil-loss tolerance level shall, for purposes of such land, be deemed to be in compliance with the requirements of the Erosion and Sediment Control Act and any approved erosion and sediment control program.

(2) To prevent excess erosion and sediment from leaving the land due to any agricultural or nonagricultural land-disturbing activity, cost-sharing assistance may be available from any district. Such assistance may be used for any erosion or sediment control practice. The lack of available cost-sharing assistance does not offset the requirement that the owner and, if appropriate, the operator of such land comply with the terms of an approved plan of compliance or an administrative order.



2-4611 Administrative order; appeal.

Any owner or operator served with an administrative order of a district may, within thirty days after service of the administrative order, appeal to the district court in the county in which a majority of the land is located. The appeal shall be de novo and shall be conducted in accordance with section 2-4613.



2-4612 Order for immediate compliance; when authorized.

The district shall petition the district court for a court order requiring immediate compliance with an administrative order previously issued by the district if:

(1) The work necessary to comply with the administrative order is not commenced on or before the date specified in such order or in any supplementary orders subsequently issued unless, in the judgment of the district, the failure to commence or complete the work as required by the administrative order is due to factors beyond the control of the person to whom such order is directed and the person can be relied upon to commence and complete the necessary work at the earliest possible time;

(2) The work is not being performed with due diligence or is not satisfactorily completed by the date specified in the administrative order or the practices are not being operated, utilized, or maintained as required;

(3) The work is not of a type or quality specified by the district and, when completed, it will not or does not reduce soil erosion from such land below the soil-loss tolerance level or, to the extent excess erosion is permitted by the district for a nonagricultural land-disturbing activity, will not or does not prevent sediment resulting from such excess erosion from leaving the land involved; or

(4) The person to whom the administrative order is directed advises the district that he or she does not intend to commence or complete such work.



2-4613 District court action; procedures; order; appeal; failure to comply with order; effect.

In the district court action, the burden of proof shall be upon the district to show that soil erosion is occurring in excess of the applicable soil-loss tolerance level and that the landowner or operator has not established or maintained soil and water conservation practices or erosion or sediment control practices in compliance with the district's erosion and sediment control program. Upon receiving satisfactory proof, the court shall issue an order directing the owner or operator to comply with the administrative order previously issued by the district. The court may modify the administrative order if deemed necessary. Notice of the court order shall be given by either personal service or certified or registered mail to each person to whom the order is directed, who may, within thirty days from the date of the court order, appeal to the Court of Appeals. Any person who fails to comply with the court order issued within the time specified in such order, unless the order has been stayed pending an appeal, shall be deemed in contempt of court and punished accordingly.



2-4701 Repealed. Laws 1996, LB 966, § 4.



2-4702 Repealed. Laws 1996, LB 966, § 4.



2-4703 Repealed. Laws 1996, LB 966, § 4.



2-4704 Repealed. Laws 1996, LB 966, § 4.



2-4705 Repealed. Laws 1996, LB 966, § 4.



2-4706 Repealed. Laws 1996, LB 966, § 4.



2-4707 Repealed. Laws 1996, LB 966, § 4.



2-4708 Repealed. Laws 1996, LB 966, § 4.



2-4709 Repealed. Laws 1996, LB 966, § 4.



2-4710 Repealed. Laws 1996, LB 966, § 4.



2-4711 Repealed. Laws 1996, LB 966, § 4.



2-4712 Repealed. Laws 1996, LB 966, § 4.



2-4713 Repealed. Laws 1996, LB 966, § 4.



2-4714 Repealed. Laws 1996, LB 966, § 4.



2-4715 Repealed. Laws 1996, LB 966, § 4.



2-4716 Repealed. Laws 1996, LB 966, § 4.



2-4717 Repealed. Laws 1996, LB 966, § 4.



2-4718 Repealed. Laws 1996, LB 966, § 4.



2-4719 Repealed. Laws 1996, LB 966, § 4.



2-4720 Repealed. Laws 1996, LB 966, § 4.



2-4721 Repealed. Laws 1996, LB 966, § 4.



2-4722 Repealed. Laws 1996, LB 966, § 4.



2-4723 Repealed. Laws 1996, LB 966, § 4.



2-4724 Repealed. Laws 1996, LB 966, § 4.



2-4725 Repealed. Laws 1996, LB 966, § 4.



2-4726 Repealed. Laws 1996, LB 966, § 4.



2-4727 Repealed. Laws 1996, LB 966, § 4.



2-4728 Repealed. Laws 1996, LB 966, § 4.



2-4729 Repealed. Laws 1996, LB 966, § 4.



2-4730 Repealed. Laws 1996, LB 966, § 4.



2-4731 Repealed. Laws 1996, LB 966, § 4.



2-4732 Repealed. Laws 1996, LB 966, § 4.



2-4733 Repealed. Laws 1996, LB 966, § 4.



2-4734 Repealed. Laws 1996, LB 966, § 4.



2-4735 Repealed. Laws 1996, LB 966, § 4.



2-4736 Repealed. Laws 1996, LB 966, § 4.



2-4737 Repealed. Laws 1996, LB 966, § 4.



2-4738 Repealed. Laws 1996, LB 966, § 4.



2-4739 Repealed. Laws 1996, LB 966, § 4.



2-4740 Repealed. Laws 1996, LB 966, § 4.



2-4741 Repealed. Laws 1996, LB 966, § 4.



2-4742 Repealed. Laws 1996, LB 966, § 4.



2-4743 Repealed. Laws 1996, LB 966, § 4.



2-4744 Repealed. Laws 1996, LB 966, § 4.



2-4745 Repealed. Laws 1996, LB 966, § 4.



2-4746 Repealed. Laws 1996, LB 966, § 4.



2-4747 Repealed. Laws 1996, LB 966, § 4.



2-4748 Repealed. Laws 1996, LB 966, § 4.



2-4801 Act, how cited.

Sections 2-4801 to 2-4815 shall be known and may be cited as the Farm Mediation Act.



2-4802 Terms, defined.

As used in the Farm Mediation Act, unless the context otherwise requires:

(1) Administrator means the Department of Agriculture or any other appropriate state agency designated by the Governor;

(2) Borrower means an individual, limited liability company, corporation, trust, cooperative, joint venture, or other entity entitled to contract who is engaged in farming or ranching, who derives more than fifty percent of his or her gross income from farming or ranching, and who holds an agricultural loan;

(3) Creditor means any individual, organization, cooperative, partnership, limited liability company, trust, or state or federally chartered corporation to whom an agricultural loan is owed;

(4) Farm mediation service means an entity with which the administrator contracts to conduct mediation and related services pursuant to the act;

(5) Mediation means a process by which the parties present, discuss, and explore practical and realistic alternatives to the resolution of a dispute; and

(6) Mediator means anyone responsible for and engaged in the performance of mediation pursuant to the act.



2-4803 Administrator; duties.

The administrator shall serve as the farm mediation program coordinator and shall be responsible for placing into effect and implementing the Farm Mediation Act.



2-4804 Financial, legal, and farm mediation services; contracts to provide.

(1) Borrowers involved in mediation under the Farm Mediation Act shall be offered assistance, at no cost to borrowers, in the analysis of their business and personal financial situation. The administrator shall contract with one or more eligible persons to provide such assistance. A person shall be eligible to contract to provide services pursuant to this subsection if he or she has staff trained and experienced in farm and ranch financial analysis, is familiar with the unique aspects of production agriculture, is able to work effectively with borrowers and creditors, and demonstrates an ability to assist each borrower in developing alternatives and to evaluate such alternatives for potential viability.

(2) The administrator shall provide any available information regarding legal assistance programs for borrowers and may contract with one or more eligible persons to provide such assistance. A person shall be eligible to contract to provide services pursuant to this subsection if such assistance is provided by attorneys who are qualified in agricultural credit problems of borrowers.

(3) The administrator shall contract with one or more eligible persons to provide farm mediation services pursuant to the Farm Mediation Act. A person shall be eligible to contract to provide farm mediation services if he or she is qualified or provides agricultural mediation training of mediators to a level of expertise specified by the administrator and ensures that all mediation sessions are confidential.

(4) Any person contracting with the administrator to provide services pursuant to this section shall demonstrate an ability to perform high quality service for the least cost within the time limits established by the administrator.

(5) The contract or contracts entered into pursuant to this section may be terminated by either party upon written notice. Any person awarded a contract shall be designated as the contractor for the service area of the state set forth in such contract for the duration of the contract.



2-4805 Farm mediation service; advise borrower of assistance programs.

After receiving a mediation request, the farm mediation service shall advise the borrower that financial and legal preparation assistance may be available. The farm mediation service shall provide any other available information regarding assistance programs to farmers.



2-4806 Fees.

The administrator shall adopt and promulgate rules and regulations setting appropriate fee guidelines for the services provided under the Farm Mediation Act, which fees shall not exceed actual costs and shall be borne equally by all parties, and setting forth any procedures or requirements necessary to implement the act. The rules and regulations shall provide that the fees shall be collected by the farm mediation service and retained by the farm mediation service to offset its costs and that the farm mediation service may require payment of the fees or a portion thereof prior to a mediation meeting. The administrator may adopt and promulgate rules and regulations that allow a separate fee schedule for mediation services that are not eligible for partial or full federal reimbursement.



2-4807 Creditor; provide notification of availability of mediation; when.

(1) At least thirty days prior to the initiation of a proceeding on an agricultural debt in excess of forty thousand dollars, a creditor, except as provided in subsection (2) or (3) of this section, shall provide written notice directly to the borrower of the availability of mediation and the address and telephone number of the farm mediation service in the service area of the borrower.

(2) Subsection (1) of this section shall not apply to creditors subject to the federal Agricultural Credit Act of 1987 if such act and the rules and regulations adopted and promulgated thereunder require otherwise.

(3) Subsection (1) of this section shall not apply if a court of competent jurisdiction determines that the time delay required would cause the creditor to suffer irreparable harm because there are reasonable grounds to believe the borrower may dissipate or divert collateral.



2-4808 Mediation; request; participants.

(1) Any borrower or creditor may request mediation of any indebtedness incurred in relation to an agricultural loan by applying to the farm mediation service. Any party involved in an adverse decision from a United States Department of Agriculture agency may request mediation by applying to the farm mediation service. The farm mediation service may also accept disputes regarding division fences, including disputes referred by a court pursuant to section 34-112.02.

(2) The farm mediation service shall notify all the parties and, upon their consent, schedule a meeting with a mediator. The parties shall not be required to attend any mediation meetings under this section, and failure to attend any mediation meetings or to participate in mediation under this section shall not affect the rights of any party in any manner. Participation in mediation under this section shall not be a prerequisite or a bar to the institution of or prosecution of legal proceedings by any party.



2-4809 Initial mediation meeting.

After receiving a mediation request under section 2-4808, the farm mediation service shall send a mediation meeting notice to all the consenting parties setting a time and place for an initial mediation meeting between the parties and a mediator associated with the farm mediation service. Adequate preparation by all parties shall be advised by the farm mediation service prior to the mediation meeting. An initial mediation meeting shall be held within forty days after receiving the mediation request or as otherwise agreed by the parties.



2-4810 Mediation period; duration; continuation.

The farm mediation service shall conduct and conclude a mediation meeting during the mediation period which extends for sixty days after the farm mediation service receives the mediation request. If all parties consent, mediation may continue after the end of the mediation period. If any party elects not to participate in mediation, the farm mediation service shall so notify all parties.



2-4811 Agreement; mediator; powers; enforcement.

If an agreement is reached between the parties, the mediator may (1) draft a written mediation agreement encompassing the agreement, (2) have it signed by the parties, and (3) file the agreement with the farm mediation service. Any party to the mediation agreement may enforce the agreement as a legal contract.



2-4812 Mediator; duties; confidentiality required.

(1) At the initial mediation meeting and any subsequent meetings, the mediator associated with the farm mediation service shall:

(a) Listen to every party desiring to be heard;

(b) Attempt to mediate between the parties;

(c) Allow for exploration of legitimate and fair interests of the parties; and

(d) Advise the parties as to the existence of any available assistance programs including financial preparation and legal assistance.

(2) All documents and data regarding the finances of borrowers and creditors or the involvement of parties in an adverse decision from a United States Department of Agriculture agency which are created, collected, and maintained by the farm mediation service shall not be public records and shall be held in strict confidence by the farm mediation service and all parties to the mediation. If all parties consent to disclosure, such information may be disclosed pursuant to the terms of the consent.

(3) No mediation shall commence until the mediator makes a statement to the effect of language contained in subsection (2) of this section. At the end of a mediation session, the mediator shall obtain a signed statement by all parties to the mediation agreeing to abide by the requirements of this section.



2-4813 Administrator; farm mediation service; promote services.

The administrator and the farm mediation service shall make an extensive effort to educate borrowers and creditors and other eligible participants on the mediation process; financial, legal, and federal agricultural program issues; and the availability of farm mediation services.



2-4814 Applicability of act.

Except as otherwise provided in the Farm Mediation Act, nothing in the act shall be applicable to or shall affect any legal proceedings filed by any party in mediation.



2-4815 Farm mediation service; maintain statistical records.

The farm mediation service shall maintain complete statistical records of program participation and costs and make them available upon request.



2-4816 Repealed. Laws 2009, LB 101, § 3.



2-4901 Climate Assessment Response Committee; created; members; expenses; meetings.

(1) The Climate Assessment Response Committee is hereby created. The office of the Governor shall be the lead agency and shall oversee the committee and its activities. The committee shall be composed of representatives appointed by the Governor with the approval of a majority of the Legislature from livestock producers, crop producers, the Nebraska Emergency Management Agency, and the Conservation and Survey Division and Cooperative Extension Service of the University of Nebraska. The Director of Agriculture or his or her designee, the chief executive officer of the Department of Health and Human Services or his or her designee, and the Director of Natural Resources or his or her designee shall be ex officio members of the committee. Representatives from the federal Consolidated Farm Service Agency and Federal Crop Insurance Corporation may also serve on the committee at the invitation of the Governor. The chairperson of the Committee on Agriculture of the Legislature and the chairperson of the Committee on Natural Resources of the Legislature shall be nonvoting, ex officio members of the committee. The Governor may appoint a member of the Governor's Policy Research Office and any other state agency representatives or invite any other federal agencies to name representatives as he or she deems necessary. The Governor shall appoint one of the Climate Assessment Response Committee members to serve as the chairperson of the committee. Committee members shall be reimbursed for actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(2) The committee shall meet at least twice each year and shall meet more frequently (a) at the call of the chairperson, (b) upon request of a majority of the committee members, and (c) during periods of drought or other severe climate situations.

(3) The chairperson may establish subcommittees and may invite representatives of agencies other than those with members on the committee to serve on such subcommittees.

(4) Any funds for the activities of the committee and for other climate-related expenditures may be appropriated directly to the office of the Governor for contracting with other agencies or persons for tasks approved by the committee.



2-4902 Climate Assessment Response Committee; duties.

The Climate Assessment Response Committee shall:

(1) Provide timely and systematic data collection, analysis, and dissemination of information about drought and other severe climate occurrences to the Governor and to other interested persons;

(2) Provide the Governor and other interested persons with information and advice relevant to requests for federal disaster declarations and to the use of funds and other types of assistance available to the state because of such declarations;

(3) Establish criteria for startup and shutdown of various assessment and response activities by state and federal agencies during drought and other climate-related emergencies;

(4) Provide an organizational structure that assures information flow and defines the duties and responsibilities of all agencies during times of drought and climate-related emergencies;

(5) Maintain a current inventory of state and federal agency responsibilities in assessing and responding to drought and other climate-related emergencies;

(6) Provide a mechanism for the improvement of methods of assessing impacts of drought on agriculture and industry;

(7) Provide such other coordination and communication among federal and state agencies as is deemed appropriate by such committee;

(8) Provide the Governor and other interested persons with information and research on the impacts of cyclical climate change in Nebraska, including impacts on physical, ecological, and economic areas, and attempt to anticipate the unintended consequences of climate adaptation and mitigation;

(9) Facilitate communication between stakeholders and the state about cyclical climate change impacts and response strategies;

(10) By December 1, 2014, provide a report on cyclical climate change in Nebraska to the Governor and electronically to the Legislature which includes key points, overarching recommendations, and options that emerge from other reports and recommendations submitted to the Climate Assessment Response Committee; and

(11) Perform such other climate-related assessment and response functions as are desired by the Governor.



2-5001 Legislative findings.

The Legislature finds that it is in the interest of the people of the state that the practice of aquaculture be encouraged in order to promote agricultural diversification, augment food supplies, expand employment opportunities, promote economic activity, increase stocks of fish and other aquatic life, protect and better use and manage the natural resources of the state, and provide other benefits to the state.



2-5002 Terms, defined.

For purposes of sections 2-5002 to 2-5006:

(1) Aquaculture shall have the definition found in section 2-3804.01;

(2) Aquaculture facility shall mean any facility, structure, lake, pond, tank, or tanker truck used for the purpose of propagating, selling, brokering, trading, or transporting live fish or viable gametes;

(3) Aquaculturist shall mean any individual, partnership, limited liability company, or corporation, other than an employee of a state or federal hatchery, involved in producing, transporting, or marketing cultured aquatic stock or products thereof;

(4) Aquatic disease shall mean any departure from a normal state of health of aquatic organisms caused by disease agents;

(5) Aquatic organism shall mean an individual member of any species of fish, mollusk, crustacean, aquatic reptile, aquatic amphibian, aquatic insect, or other aquatic invertebrate. Aquatic organism shall include the viable gametes, eggs or sperm, of an aquatic organism;

(6) Board shall mean the Nebraska Aquaculture Board;

(7) Commercial aquaculturist shall mean an aquaculturist engaged in the business of growing, selling, brokering, or processing live or viable aquatic organisms for commercial purposes;

(8) Commission shall mean the Game and Parks Commission;

(9) Cultured aquatic stock shall mean aquatic organisms raised from privately owned stocks and aquatic organisms lawfully acquired and held in private ownership until they become intermingled with wild aquatic organisms;

(10) Department shall mean the Department of Agriculture; and

(11) Director shall mean the Director of Agriculture.



2-5003 Nebraska Aquaculture Board; created; members; terms; expenses.

There is hereby created the Nebraska Aquaculture Board. The board shall consist of (1) one employee of the commission who is familiar with aquatic disease, appointed by the secretary of the commission, (2) one employee of the department appointed by the director, (3) three aquaculturists, appointed by the Governor, and (4) a representative of an industry or product which is related to or used in aquaculture, appointed by the Governor. The board shall elect from its members a chairperson. The terms of the members of the board shall be three years, except that the terms of the initial aquaculturist members of the board appointed by the Governor shall be staggered so that one member is appointed for a term of one year, one for a term of two years, and one for a term of three years, as determined by the Governor. Members appointed under subdivisions (3) and (4) of this section shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



2-5004 Repealed. Laws 1994, LB 1165, § 22.



2-5005 Board; proposed legislation.

The board may consider and recommend to the Legislature appropriate legislation, including, but not limited to, legislation concerning the following:

(1) Fees to fund all direct and indirect costs of the administration and enforcement of the legislation;

(2) Standards applicable to products of cultured aquatic stock offered for sale;

(3) The establishment of standards for and certification of private aquaculture facilities which may include, but need not be limited to, standards for commercial aquaculturists with respect to sanitation, financial stability, disease control, and the movement of aquaculture products offered for sale;

(4) Procedures regarding granting, denying, suspending, or revoking an aquaculture facility permit and appeals processes relating thereto;

(5) Procedures and responsibilities for quarantine of aquaculture facilities upon the determination that a situation exists which threatens imminent danger to existing wild aquatic populations or to human health and safety and that no more reasonable means exist to control the situation including, but not limited to, controlling unwanted aquatic species and procedures for controlling aquatic infectious diseases that may affect wild aquatic or cultured aquatic stock;

(6) Procedures for contracting services of any specialist in this state or in any other state or with any other government agency, through intergovernmental agreement, contract, or memorandum of understanding, to implement and enforce the legislation;

(7) Penalties for violations of the aquaculture plan developed by the board;

(8) The evaluation and consideration of which terms of the aquaculture industry need further definition as well as an evaluation of the impact of such legislation;

(9) Barriers to entry in the business of aquaculture and ways to reduce or eliminate such barriers which may include an evaluation of tax exemptions and education; and

(10) The interrelationship between the department in promotion of and the commission in the regulation of cultured aquatic stock.



2-5006 Board; duties.

The board shall:

(1) Advise the commission, the department, and the University of Nebraska Institute of Agriculture and Natural Resources on current and future regulations and issues which may enhance the development of the aquaculture industry;

(2) Conduct public meetings for the purpose of addressing current issues affecting aquaculture, as well as obtaining feedback from the commercial aquaculturists;

(3) Join in consultation with the commission and department on all matters pertaining to commercial aquaculturists and aquaculture, including the importation of nonindigenous species into Nebraska for commercial use; and

(4) Review any orders of the commission for the quarantine or destruction of aquatic organisms which are affected with prohibited pathogens. The board may make recommendations to the commission regarding such orders.



2-5101 Act, how cited.

Sections 2-5101 to 2-5111 shall be known and may be cited as the Buffer Strip Act.



2-5102 Legislative findings.

The Legislature finds and declares that:

(1) Buffer strips help to reduce the levels of sediment, crop nutrient, pesticides, and other chemicals introduced into surface water resources; and

(2) Both wildlife and people benefit as a result of improved water quality.



2-5103 Terms, defined.

For purposes of the Buffer Strip Act:

(1) Buffer strip means a strip of vegetation used to intercept or trap field sediment, organics, pesticides, and other potential pollutants before they reach surface water;

(2) Department means the Department of Agriculture;

(3) District means a natural resources district; and

(4) Person means any individual, partnership, firm, corporation, company, society, or association, the state or any department, agency, or subdivision thereof, or any other public or private entity.



2-5104 Repealed. Laws 2000, LB 1135, § 34.



2-5105 Repealed. Laws 2000, LB 1135, § 34.



2-5106 Buffer Strip Incentive Fund; created; use; investment.

The Buffer Strip Incentive Fund is created. Proceeds raised from fees imposed for the registration of pesticides and earmarked for the fund pursuant to section 2-2634, proceeds raised from federal grants earmarked for the fund, and any proceeds raised from public or private donations made to the fund shall be remitted to the State Treasurer for credit to the fund. The fund shall be administered by the department to maintain the buffer strip program and for expenses directly related to the program, including necessary expenses of the department in carrying out its duties and responsibilities under the Buffer Strip Act, except that transfers may be made from the fund to the General Fund at the direction of the Legislature. The annual cost of administering the buffer strip program shall not exceed ten percent of the total annual proceeds credited to the Buffer Strip Incentive Fund. Such administrative costs shall include funds allocated by the department to the districts for their administrative costs. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-5107 Buffer strip; creation; application for reimbursement; procedure; district; duties.

(1) Any person who desires to create a buffer strip adjacent to surface water on his or her property may submit an application for buffer strip reimbursement to the district. The application shall include the location of the proposed buffer strip and the total number of acres to be included in the proposed buffer strip. If the person will receive any money from any other source for use of the land proposed for the buffer strip, the application shall include the identity of the source or sources, the amount of money to be received, and the length of time the money will be received.

(2) All applications for buffer strip reimbursement under the Buffer Strip Act shall be submitted by a date established by rules and regulations adopted and promulgated pursuant to section 2-5111.

(3) Upon receipt of an application for buffer strip reimbursement, the district shall review the application for compliance with the requirements set forth in the rules and regulations adopted and promulgated pursuant to section 2-5111.

(4) If the district determines that the application is not in compliance with the requirements established by the department, the district shall inform the applicant of the deficiencies in the plan and, if feasible, recommend an alternate plan which complies with the rules and regulations of the department. The applicant may then submit a new application consistent with the recommendation of the district.

(5) If the district determines that the application is in compliance with the standards established by the department, the district shall forward the application to the department. The application shall include a written evaluation of the applicant's compliance with the requirements set forth in rules and regulations adopted and promulgated pursuant to section 2-5111.



2-5108 Buffer strip reimbursement; department; duties.

(1) Upon receipt of the application for buffer strip reimbursement, the department shall review the application for compliance with the rules and regulations adopted and promulgated pursuant to section 2-5111.

(2) If the department determines that the application is not in compliance with the rules and regulations adopted and promulgated pursuant to section 2-5111, the department shall inform the district of the deficiencies. The district shall then inform the applicant of the deficiencies and allow the applicant to submit a new application.

(3) The department shall determine which applications are in compliance with the rules and regulations adopted and promulgated under section 2-5111 and shall compile a list of all such applications according to the factors set forth in the rules and regulations. From such prioritized list, and based upon the amount of funds available, the department shall notify the districts which applications are approved. Funds approved by the department for buffer strip reimbursement shall only be for buffer strips created after January 1, 1996. The total amount of funds available for all new and existing agreements shall not exceed the projected available cash balance of the Buffer Strip Incentive Fund for the entire term of the agreements.



2-5109 Contractual agreement; terms; payments; renewal.

(1) Upon approval of an application by the district and the department, the district shall enter into a contractual agreement with the applicant for the land included in the buffer strip. The agreement shall include a provision that the applicant shall maintain the buffer strip in accordance with the approved plan during the term of the rental agreement. The agreement may also include a provision that the applicant shall not apply specified fertilizers on buffered fields between designated dates. Failure to maintain the buffer strip in accordance with the plan shall be cause for all future payments under the agreement to be forfeited and shall be cause for the recovery by the department of any payments previously made. Upon submission of a copy of the agreement to the department, it shall authorize the State Treasurer to transfer funds to the district from the Buffer Strip Incentive Fund in an amount equal to the total amount of funds due for the agreement in that district that year. Such transfer shall be made as soon as funds are available.

(2) If the applicant does not receive reimbursement from any other source for the land included in the buffer strip, the district shall pay the applicant annually an amount not to exceed two hundred fifty dollars per acre or fraction thereof included in the buffer strip.

(3) If the applicant receives reimbursement from any other source for the land included in the buffer strip, the district shall pay the applicant annually an amount not to exceed two hundred fifty dollars per acre included in the buffer strip, minus the amount of the other reimbursement.

(4) The actual amount of any payment made to an applicant under subsection (2) or (3) of this section shall be determined by the district using the sliding scale provided in rules and regulations adopted and promulgated pursuant to section 2-5111. Such amount shall be included as part of the application submitted to the department.

(5) Contractual agreements pursuant to this section shall be for a minimum term of five years and a maximum term of ten years.

(6) Following the expiration of any contractual agreement pursuant to this section, the applicant may apply to renew the agreement. Any application for renewal of an agreement shall be made in accordance with sections 2-5107 to 2-5109 and shall be considered with any new applications.



2-5110 Contractual agreements; compliance; effect.

Each district shall take reasonable steps to ensure that contractual agreements pursuant to section 2-5109 are complied with by the applicant. The department shall adequately reimburse the districts for the costs of such purposes. If the applicant does not comply with the terms of the agreement, the district shall discontinue any payments to the applicant.



2-5111 Rules and regulations; department; powers and duties.

The department shall adopt and promulgate such rules and regulations as are necessary for the enforcement and administration of the Buffer Strip Act. The rules and regulations shall include, but not be limited to, rules and regulations providing for:

(1) Types of vegetation suitable for buffer strips;

(2) Appropriate width of buffer strips;

(3) Types of surface water appropriate for protection by buffer strips;

(4) Soil types and classifications appropriate for protection by buffer strips;

(5) A sliding scale, based on land value and potential environmental benefit, to determine the amount to be paid as payment under the act for the buffer strip;

(6) An index to rank those applications that meet the technical requirements of the act to determine priority of funding. Such index shall, at a minimum, identify the factors that will be considered in scoring an application and assign a numerical value for each of those factors. In addition to those items listed in subdivisions (1) to (5) of this section, such factors shall also include an evaluation of each application for the water quality benefits from reduced soil erosion and runoff, the on-farm benefits of reduced soil erosion, and the cost per acre of an application. Priority may be given to those applications which create buffer strips at the lowest possible cost, assuming environmental protection benefits are equal in other respects;

(7) The minimum requirements necessary for any contractual agreement entered into between a district and applicant;

(8) A project map of the buffer strip program created by the Buffer Strip Act showing the location of buffer strips in each watershed; and

(9) Any other rule and regulation deemed appropriate for implementation of the Buffer Strip Act.



2-5201 Repealed. Laws 2004, LB 940, § 4.



2-5301 Repealed. Laws 2017, LB644, § 21.



2-5302 Repealed. Laws 2017, LB644, § 21.



2-5303 Repealed. Laws 2017, LB644, § 21.



2-5304 Repealed. Laws 2012, LB 782, § 253.



2-5305 Repealed. Laws 2017, LB644, § 21.



2-5306 Repealed. Laws 2017, LB644, § 21.



2-5401 Repealed. Laws 2005, LB 90, § 21.



2-5402 Repealed. Laws 2005, LB 90, § 21.



2-5403 Repealed. Laws 2005, LB 90, § 21.



2-5404 Repealed. Laws 2005, LB 90, § 21.



2-5405 Repealed. Laws 2005, LB 90, § 21.



2-5406 Repealed. Laws 2005, LB 90, § 21.



2-5407 Repealed. Laws 2005, LB 90, § 21.



2-5408 Repealed. Laws 2005, LB 90, § 21.



2-5409 Repealed. Laws 2005, LB 90, § 21.



2-5410 Repealed. Laws 2005, LB 90, § 21.



2-5411 Repealed. Laws 2005, LB 90, § 21.



2-5412 Repealed. Laws 2005, LB 90, § 21.



2-5413 Repealed. Laws 2011, LB 387, § 18.



2-5414 Repealed. Laws 2011, LB 387, § 18.



2-5415 Repealed. Laws 2011, LB 387, § 18.



2-5416 Repealed. Laws 2011, LB 387, § 18.



2-5417 Repealed. Laws 2011, LB 387, § 18.



2-5418 Repealed. Laws 2011, LB 387, § 18.



2-5419 Repealed. Laws 2011, LB 387, § 18.



2-5420 Repealed. Laws 2011, LB 387, § 18.



2-5421 Repealed. Laws 2011, LB 387, § 18.



2-5422 Repealed. Laws 2011, LB 387, § 18.



2-5423 Repealed. Laws 2011, LB 387, § 18.



2-5424 Repealed. Laws 2011, LB 387, § 18.



2-5501 Act, how cited.

Sections 2-5501 to 2-5508 shall be known and may be cited as the Agricultural Suppliers Lease Protection Act.



2-5502 Legislative findings.

The Legislature finds that agricultural production in this state is highly dependent upon businesses providing inputs for agricultural producers and markets for agricultural commodities which have historically located on lands owned and served by railroads. It is vital to the continued prosperity of agriculture that such businesses maintain reasonable access to rail service and maintain reasonable terms of tenancy upon land owned by railroads or their successors in interest. The Legislature also finds that agribusiness leaseholders' substantial investments in structures and improvements unique to their rail location, as well as dependency on rail access, place them at a disadvantage in negotiating lease renewals. The Legislature further finds that given the substantial investment in structures and improvements made by agribusiness leaseholders, it is equitable that such agribusiness leaseholders have a right of first refusal to purchase the land they lease, should it be offered for sale. The purpose of the Agricultural Suppliers Lease Protection Act is to establish a system for fair resolution of lease disputes that may arise between railroad property owners or their successors and agribusiness tenants and to guard against unreasonable lease renewal terms or unjust lease termination.



2-5503 Terms, defined.

For purposes of the Agricultural Suppliers Lease Protection Act:

(1) Agricultural tenant means any public warehouse licensee as defined in section 88-526, any livestock auction market as defined in section 54-1158, or any other persons primarily engaged in the sale or distribution of fertilizer or agricultural chemicals or farm implements, machinery, or equipment occupying railroad land owned or controlled by a railroad or its grantee or successor in interest;

(2) Fair market lease rate means the lease rate of comparable commercial properties adjusted according to accepted appraisal standards which may include, but are not necessarily limited to, lease terms, market conditions, location, physical characteristics, economic characteristics stipulated in the lease, and nonrealty components or, in the absence of comparability, the lease rate as determined by comparable rates of return realized on the lease of other commercial property in proximity to the lease site;

(3) Good faith means honesty in fact in the conduct of the transaction concerned;

(4) Lease means any agreement between a railroad and a tenant under the terms of which a tenant occupies the surface of railroad land;

(5) Railroad land means any land acquired by a railroad in strips for right-of-way and any parcel or tract acquired by a railroad adjacent to its right-of-way to aid in the construction, maintenance, and accommodation of its railway and which is occupied pursuant to a lease by a tenant who owns substantial improvements thereon;

(6) Substantial improvements means buildings or other structures or fixtures to structures that are permanent in nature and includes equipment that is affixed to real property or structures; and

(7) Successor in interest includes any agent, successor, assignee, trustee, receiver, or other person acquiring interests or rights in railroad land, including, but not limited to, the owner or holder of any servient estate or right of reversion relating to railroad land.



2-5504 Railroad land; lease renewal; conditions; controversy; department; duties.

(1) Except when an owner of railroad land has received a bona fide third-party offer to lease the property that the owner desires to accept, at the expiration of an existing lease, the agricultural tenant shall be given the opportunity to renew the lease at fair market lease rate. If a bona fide third-party offer has been made to lease the property that the owner desires to accept, then the agricultural tenant shall be given first opportunity for a period of thirty days after receipt of written notice of such third-party offer to renew the lease at a rate that is substantially equal in value to the third-party offer.

(2) All controversies regarding application and reasonableness of lease terms and conditions or fair market lease rate arising between a railroad or its successor in interest and an agricultural tenant who is the owner, lessee, or licensee of a substantial improvement situated on railroad land owned or controlled by the railroad or its successor in interest shall be resolved by negotiation or by Department of Agriculture action.

(3) The parties shall first negotiate in good faith to resolve any controversy. If any such controversy is not resolved within sixty days after notification is given to an agricultural tenant by a railroad or its successor in interest that it wishes to (a) renew a lease upon new terms, (b) terminate a lease, (c) not renew a lease upon the expiration of a current lease, or (d) change the terms of an existing lease, then either party may file a complaint with the department setting forth facts upon which such complaint is based.

(4) The department, after reasonable notice to the parties, shall hear and determine all matters in controversy and make such order as the facts of the controversy warrant. In conducting its hearing, the department shall have those powers granted to it under the Administrative Procedure Act. Any person shall have the right to appeal from such order in accordance with the act.



2-5505 Railroad land; substantial improvements; offer to sell; agricultural tenant; rights; department; duties.

(1)(a) Except when an owner of railroad land has received a bona fide third-party offer to purchase the property that the owner desires to accept, if a railroad or its successor in interest wishes to sell or offer to sell property leased to an agricultural tenant upon which substantial improvements owned by the agricultural tenant are located, then, except when the sale or offer to sell is made to a purchaser who is a common carrier who intends to operate a railroad on railroad right-of-way adjacent to the leased property for the public benefit or a purchaser who intends to use the railroad land for interim trail use under the National Trails System Act, 16 U.S.C. 1243, as such act existed on July 20, 2002, the railroad or its successor in interest shall first extend to the agricultural tenant a written offer to sell the railroad land to the agricultural tenant at fair market value.

(b) If a bona fide third-party offer that a railroad or its successor in interest desires to accept has been made to purchase property leased to an agricultural tenant upon which substantial improvements owned by the agricultural tenant are located, the railroad or its successor in interest shall first extend to the agricultural tenant a written offer to sell the railroad land at a price that is substantially equal in value to such third-party offer of purchase. If the agricultural tenant does not accept such written offer within thirty days after receipt of the offer, then the railroad or its successor in interest may sell the property to the third party, and such third party is not bound under this section.

(2) The agricultural tenant shall have thirty days after a written offer made to the agricultural tenant pursuant to subdivision (1)(a) of this section to give written notice of either (a) acceptance of the offer to sell and of the offerer's determination of fair market value or (b) acceptance of the offer to sell and rejection of the offerer's determination of fair market value in which case the parties shall negotiate the fair market value and, if the parties cannot agree, the agricultural tenant shall have sixty days after the agricultural tenant gives notice of rejection to file a complaint with the Department of Agriculture seeking determination of fair market value.

(3) The Department of Agriculture, after reasonable notice to the parties, shall hear and determine the fair market value of the land offered for sale and make such order as the facts of the controversy warrant. In conducting its hearing, the department shall have those powers granted it under the Administrative Procedure Act. Any person shall have the right to appeal from such order in accordance with the act.

(4) If the agricultural tenant fails to give timely notice or to file a timely complaint under subsection (2) of this section or fails to complete the purchase of the railroad land within sixty days after the fair market value has been accepted by the agricultural tenant or determined by the department, unless the delay in completing the purchase is attributable to the railroad or its successor in interest, the railroad or its successor in interest may sell or offer to sell the railroad land to any purchaser and such purchaser shall not be bound by this section. If the railroad land is sold to a purchaser which will use the railroad land for railroad operating purposes or for interim trail use as described in subdivision (1)(a) of this section, then the purchaser shall be bound by all of the provisions of the Agricultural Suppliers Lease Protection Act.



2-5506 Department of Agriculture; employ appraiser; costs.

(1) The Department of Agriculture, in consultation with the parties, may employ the services of a certified general real property appraiser when determination of market value is a matter in controversy or relevant to the hearing and determination of the matter in controversy.

(2) All costs incurred by the department hearing and determining all matters in controversy pursuant to the Agricultural Suppliers Lease Protection Act shall be paid equally by the parties.



2-5507 Act; applicability; effect.

(1) The Agricultural Suppliers Lease Protection Act shall not apply to any valid lease entered into prior to July 20, 2002, or any renewal or extension thereof on the same terms and conditions, but the provisions of the act shall apply to and govern any renewal or extension of such lease on any different terms or conditions or any material modifications of any such lease effected on or after July 20, 2002.

(2) Any party having a right of first refusal or right of renewal under the Agricultural Suppliers Lease Protection Act shall be barred from making any subsequent claim to possession or title to the railroad land if it fails to bring an action asserting that it has been denied its right of first refusal or right of renewal in violation of the act within six months after the date of a lease or after the expiration of a lease or sale by the railroad to a party other than the agricultural tenant.



2-5508 Agricultural Suppliers Lease Protection Cash Fund; created; use; investment.

The Agricultural Suppliers Lease Protection Cash Fund is created. All funds collected by the Department of Agriculture under the Agricultural Suppliers Lease Protection Act shall be remitted to the State Treasurer for credit to the fund. The fund shall be used by the department to aid in defraying the expenses of administering the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-5601 Terms, defined.

For purposes of sections 2-5601 to 2-5604:

(1) Commercial channels means the sale or delivery of grapes for any use, except grapes intended for ultimate consumption as table grapes, to any commercial buyer, dealer, processor, or cooperative or to any person, public or private, who resells any grapes or product produced from grapes;

(2) Delivered or delivery means receiving grapes for utilization or as a result of sale in the State of Nebraska but excludes receiving grapes for storage;

(3) First purchaser means any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property in or to grapes from a grower;

(4) Grower means any landowner personally engaged in growing grapes, a tenant of the landowner personally engaged in growing grapes, and both the owner and tenant jointly and includes a person, a partnership, a limited liability company, an association, a corporation, a cooperative, a trust, or any other business unit, device, or arrangement; and

(5) Table grapes means grapes intended for ultimate consumption as produce in fresh, unprocessed form and not intended for wine production, juice production, or drying.



2-5602 Excise tax; amount; payment.

(1) Except as provided in subsection (2) of this section, an excise tax of one cent per pound is levied upon all grapes sold through commercial channels in Nebraska or delivered in Nebraska. The excise tax shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. Grapes shall not be subject to the excise tax imposed by this section more than once.

(2) The excise tax imposed by this section shall not apply to the sale of grapes to the federal government for the ultimate use or consumption by the people of the United States when the State of Nebraska is prohibited from imposing such excise tax by the United States Constitution and the laws enacted pursuant thereto.



2-5603 Excise tax; first purchaser; deduction; records; contents; statement; remitted to State Treasurer.

(1) The first purchaser, at the time of settlement, shall deduct the excise tax imposed by section 2-5602. The excise tax shall be deducted whether the grapes are stored in this state or any other state. The first purchaser shall maintain the necessary records of the excise tax for each purchase or delivery of grapes on the settlement form or check stub showing payment to the grower for each purchase or delivery. Such records maintained by the first purchaser shall provide the following information:

(a) The name and address of the grower and seller;

(b) The date of the purchase or delivery;

(c) The number of pounds of grapes purchased; and

(d) The amount of excise taxes collected on each purchase or delivery.

Such records shall be open for inspection during normal business hours observed by the first purchaser.

(2) The first purchaser shall render and have on file with the Department of Agriculture by the last day of January and July of each year, on forms prescribed by the department, a statement of the number of pounds of grapes purchased in Nebraska. At the time the statement is filed, such first purchaser shall pay and remit to the department the excise tax imposed by section 2-5602.

(3) All excise taxes collected by the department pursuant to this section shall be remitted to the State Treasurer for credit to the Winery and Grape Producers Promotional Fund. The department shall remit the excise tax collected to the State Treasurer within ten days after receipt.



2-5604 Department of Agriculture; calculate costs; report.

For each fiscal year beginning with FY2007-08, the Department of Agriculture shall calculate its costs in collecting and enforcing the excise tax imposed by section 2-5602 and shall report such costs to the Department of Administrative Services within thirty days after the end of the calendar quarter. Sufficient funds to cover such costs shall be transferred from the Winery and Grape Producers Promotional Fund to the Management Services Expense Revolving Fund at the end of each calendar quarter. Funds shall be transferred upon the receipt by the Department of Administrative Services of a report of costs incurred by the Department of Agriculture for the previous calendar quarter.



2-5605 Violation; penalty.

Any person violating sections 2-5601 to 2-5603 shall be guilty of a Class III misdemeanor.



2-5701 Postsecondary institution or Department of Agriculture; industrial hemp; grown or cultivated for purposes of research; sites; certification.

(1) A postsecondary institution in this state or the Department of Agriculture may grow or cultivate industrial hemp if the industrial hemp is grown or cultivated for purposes of research conducted under an agricultural pilot program or other agricultural or academic research.

(2) Sites used for growing or cultivating industrial hemp must be certified by, and registered with, the Department of Agriculture.

(3) The Department of Agriculture shall adopt and promulgate rules and regulations with respect to the growth or cultivation of industrial hemp and the certification and registration of sites growing or cultivating industrial hemp as authorized under this section.

(4) For purposes of this section:

(a) Agricultural pilot program means a pilot program to study the growth, cultivation, or marketing of industrial hemp;

(b) Industrial hemp means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than three-tenths percent on a dry weight basis; and

(c) Postsecondary institution means a postsecondary institution as defined in section 85-2403 that also meets the requirements of 20 U.S.C. 1001, as such section existed on January 1, 2014.






Chapter 3 - AERONAUTICS

3-101 Terms, defined.

For purposes of the State Aeronautics Act and the laws of this state relating to aeronautics, the following words, terms, and phrases shall have the meanings given in this section, unless otherwise specifically defined or unless another intention clearly appears or the context otherwise requires:

(1) Aeronautics means transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants, and accessories, including the repair, packing, and maintenance of parachutes; and the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities, and air instruction;

(2) Aircraft means any contrivance now known, hereafter invented, used, or designed for navigation of or flight in the air;

(3) Airport means (a) any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the sheltering, servicing, or repairing of aircraft or for receiving or discharging passengers or cargo, (b) all appurtenant areas used or suitable for airport buildings or other airport facilities, and (c) all appurtenant rights-of-way, whether heretofore or hereafter established;

(4) Air navigation facility means any facility, other than one owned or controlled by the federal government, used in, available for use in, or designed for use in aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid or constituting an advantage or convenience to the safe takeoff, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or restricted landing area and any combination of any or all of such facilities;

(5) Air navigation means the operation or navigation of aircraft in the air space over this state or upon any airport or restricted landing area within this state;

(6) Airman means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way and (excepting individuals employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by him or her) any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances and any individual who serves in the capacity of aircraft dispatcher or air traffic control-tower operator;

(7) Air instruction means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club;

(8) Aeronautics instructor means any individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for hire or reward, without advertising such occupation, without calling his or her facilities an air school or anything equivalent thereto, and without employing or using other instructors. It does not include any instructor in any public school or university of this state or any institution of higher learning duly accredited and approved for carrying on collegiate work while engaged in his or her duties as such instructor;

(9) Airport protection privileges means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports or restricted landing areas, and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof;

(10) Airport hazard means any structure, object of natural growth, or use of land which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off;

(11) Civil aircraft means any aircraft other than a public aircraft;

(12) Commission means the Nebraska Aeronautics Commission;

(13) Director means the Director of Aeronautics;

(14) Division means the Division of Aeronautics of the Department of Transportation;

(15) Flying club means any person, other than an individual, who, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction or pleasure or both;

(16) Location means the general vicinity to be served by a specific airport;

(17) Municipality means any county, city, village, or town of this state and any other political subdivision, public corporation, authority, or district in this state which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and other air navigation facilities;

(18) Navigable air space means air space above the minimum altitudes of flight prescribed by the laws of this state or by the rules and regulations adopted and promulgated by the division consistent therewith;

(19) Operation of aircraft or operate aircraft means the use of aircraft for the purpose of air navigation and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control, in the capacity of owner, lessee, or otherwise, of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of the statutes of this state;

(20) Privately owned public use airport means any airport owned by a person which is primarily engaged in the business of providing necessary services and facilities for the operation of civil aircraft and which (a) has at least one paved runway, (b) is engaged in the retail sale of aviation gasoline or aviation jet fuel, and (c) possesses facilities for the sheltering, servicing, or repair of aircraft;

(21) Public aircraft means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory, or possession of the United States or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes;

(22) Restricted landing area means any area of land, water, or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the commission;

(23) Site means the specific land area to be used as an airport; and

(24) State airway means a route in the navigable air space over and above the lands or waters of this state, designated by the division as a route suitable for air navigation.

Department of Aeronautics is created by this article. State ex rel. Beck v. Obbink, 172 Neb. 242, 109 N.W.2d 288 (1961).



3-102 Purpose of act.

The purpose of the State Aeronautics Act is to further the public interest and aeronautical progress by (1) providing for the protection and promotion of safety in aeronautics, (2) cooperating in effecting a uniformity of the laws relating to the development and regulation of aeronautics in the several states, (3) revising existing statutes relative to the development and regulation of aeronautics so as to grant such powers to and impose such duties upon the division in order that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within such jurisdiction, may assist in the promotion of a statewide system of airports, may cooperate with and assist the political subdivisions of this state and others engaged in aeronautics, and may encourage and develop aeronautics, (4) establishing uniform regulations, consistent with federal regulations and those of other states, in order that those engaged in aeronautics of every character may so engage with the least possible restriction, consistent with the safety and the rights of others, and (5) providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state by assisting in accomplishing the purposes of federal legislation and eliminating costly and unnecessary duplication of functions properly in the province of federal agencies.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Statute creating Department of Aeronautics was enacted for the promotion of safety and for cooperating in effecting uniformity of legislation in the several states consistent with federal regulations. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



3-103 Division of Aeronautics; director; appointment; qualifications; duties; oath.

(1) The Division of Aeronautics shall be a division of the Department of Transportation.

(2)(a) Until December 31, 2017, the chief administrative officer of the division shall be the director, to be known as the Director of Aeronautics, and shall be appointed by the Governor, subject to confirmation by the Legislature, with due regard to his or her fitness through aeronautical education and by knowledge of and recent practical experience in aeronautics. The director shall devote full time to the performance of his or her official duties and shall not have any pecuniary interest in, stock in, or bonds of any civil aeronautics enterprise. The director shall, before assuming the duties of the office, take and subscribe an oath, such as is required by state officers. The director shall be bonded or insured as required by section 11-201. The director shall receive such compensation as the Governor, with the approval of the commission, shall determine, subject to the provisions of the legislative appropriations bill.

(b) Beginning January 1, 2018, the chief administrative officer of the division shall be the Director of Aeronautics who shall be appointed by and report directly to the Director-State Engineer, subject to confirmation by the Legislature, with due regard to his or her fitness through aeronautical education and by knowledge of and recent practical experience in aeronautics. The director shall devote full time to the performance of his or her official duties and shall not have any pecuniary interest in, stock in, or bonds of any civil aeronautics enterprise. The director shall, before assuming the duties of the office, take and subscribe an oath, such as is required by state officers.

Director of Aeronautics has no definite term and is removable at will by Governor. State ex rel. Beck v. Obbink, 172 Neb. 242, 109 N.W.2d 288 (1961).



3-104 Nebraska Aeronautics Commission; created; members, appointment; term; qualification; chairperson; quorum; meetings; compensation; duties.

(1) There is hereby created the Nebraska Aeronautics Commission which shall consist of five members, who shall be appointed by the Governor. The terms of office of the members of the commission initially appointed shall expire on March 1 of the years 1946, 1947, 1948, 1949, and 1950, as designated by the Governor in making the respective appointments. As the terms of members expire, the Governor shall, on or before March 1 of each year, appoint a member of the commission for a term of five years to succeed the member whose term expires. Each member shall serve until the appointment and qualification of his or her successor. In case of a vacancy occurring prior to the expiration of the term of a member, the appointment shall be made only for the remainder of the term. All members of the commission shall be citizens and bona fide residents of the state and, in making such an appointment, the Governor shall take into consideration the interest or training of the appointee in some one or all branches of aviation. The commission shall, in December of each year, select a chairperson for the ensuing year. The Director of Aeronautics shall serve as secretary as set forth in section 3-127. Three members shall constitute a quorum, and no action shall be taken by less than a majority of the commission.

(2) The commission shall meet upon the written call of the chairperson, the director, or any two members of the commission. Regular meetings shall be held at the office of the division but, whenever the convenience of the public or of the parties may be promoted or delay or expense may be prevented, the commission may hold meetings or proceedings at any other place designated by it. All meetings of the commission shall be open to the public. No member shall receive any salary for his or her service, but each shall be reimbursed for actual and necessary expenses incurred by him or her in the performance of his or her duties as provided in sections 81-1174 to 81-1177.

(3)(a) Until December 31, 2017, it shall be the duty of the commission to advise the Governor relative to the appointment of the Director of Aeronautics, and the commission shall report to the Governor whenever it feels that the Director of Aeronautics is not properly fulfilling his or her duties.

(b) Beginning January 1, 2018, the commission shall advise the Director-State Engineer relative to the appointment of the Director of Aeronautics, and the commission shall report to the Director-State Engineer whenever the commission feels that the Director of Aeronautics is not properly fulfilling his or her duties. The commission shall also advise the Governor on the general status and state of aviation in Nebraska.

(c) The commission shall further act in an advisory capacity to the Director of Aeronautics and Director-State Engineer.

(4) The commission shall have, in addition, the following specific duties: (a) To allocate state funds and approve the use of federal funds to be spent for the construction or maintenance of airports; (b) to designate the locations and approve sites of airports; (c) to arrange and authorize the purchase of aircraft upon behalf of the state; (d) to select and approve pilots to be employed by the state, if any; and (e) to assist the Director of Aeronautics in formulating the regulations and policies to be carried out by the division under the terms of the State Aeronautics Act. The commission may allocate state funds for the promotion of aviation as defined for the purpose of this section by the division by rule and regulation. The director may designate one or more members of the commission to represent the division in conferences with officials of the federal government, of other states, of other agencies or municipalities of this state, or of persons owning privately owned public use airports.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

It is the duty of the Nebraska Aeronautics Commission to designate the locations and sites of airports in this state. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).



3-105 Division; seal; rules and regulations; adopt.

The division shall adopt a seal and adopt and promulgate rules and regulations for its administration. All rules, regulations, and orders of the Department of Aeronautics adopted prior to July 1, 2017, in connection with the powers, duties, and functions transferred to the Division of Aeronautics of the Department of Transportation pursuant to Laws 2017, LB339, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.

Department of Aeronautics has power to adopt rules and regulations in conformity, as nearly as may be, with federal regulations. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



3-106 Division; aircraft; purchase; use; report; contents.

(1) The division may purchase aircraft for the use of state government and may sell any state aircraft that is not needed or suitable for state uses. State aircraft shall be subject at all times to the written orders of the Governor for use and service in any branch of the state government. The division shall establish an hourly rate for use of a state aircraft by a state official or agency. The hourly rate shall not include an amount to recover the cost of acquisition by purchase, but shall include amounts for items such as variable fuel and oil costs, routine maintenance costs, landing fees, and preventive maintenance reserves. Such funds shall only be expended for the purposes provided for by this section.

(2) It is the intent of the Legislature that the use of state-owned, chartered, or rented aircraft by the division shall be for the sole purpose of state business. The division shall electronically file with the Clerk of the Legislature a quarterly report on the use of all state-owned, chartered, or rented aircraft by the division that includes the following information for each trip: The name of the agency or other entity traveling; the name of each individual passenger; all purposes of the trip; the destination and intermediate stops; the miles flown; and the duration of the trip.



3-107 Division; general supervision; state funds; expenditure; recovery.

The division shall have general supervision over aeronautics within this state. It is empowered and directed to encourage, foster, and assist in the development of aeronautics in this state and encourage the establishment of airports and other air navigation facilities. No state funds for the acquisition, engineering, construction, improvement, or maintenance of airports shall be expended upon any project or for any work upon any such project which is not done under the supervision of the division. When any airport which has received state grant funds pursuant to the State Aeronautics Act ceases to be an airport or a privately owned public use airport, the division shall, consistent with all other provisions of state and federal law, seek to recover so much of the state funds provided to the airport as it may and shall deposit any such funds so recovered into the Aeronautics Cash Fund.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



3-108 Division; cooperate with federal government, political subdivisions, and others engaged in aeronautics; hearings; reports; contents.

The division shall cooperate with and assist the federal government, the political subdivisions of this state, and others engaged in aeronautics or the promotion of aeronautics and seek to coordinate the aeronautical activities of these bodies. To this end, the division is empowered to confer with or to hold joint hearings with any federal aeronautical agency in connection with any matter arising under the State Aeronautics Act, or relating to the sound development of aeronautics, and to avail itself of the cooperation, services, records, and facilities of such federal agencies, as fully as may be practicable, in the administration and enforcement of the act. The division shall reciprocate by furnishing to the federal agencies its cooperation, services, records, and facilities, insofar as may be practicable. The division shall report to the appropriate federal agency all accidents in aeronautics in this state of which it is informed and preserve, protect, and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until a federal agency institutes an investigation. The division shall report to the appropriate federal agency all refusals to register federal licenses, certificates, or permits and all revocations of certificates of registration, and the reasons therefor, and all penalties, of which it has knowledge, imposed upon airmen for violations of the laws of this state relating to aeronautics or for violations of the rules, regulations, or orders of the division.



3-109 Division; powers; rules and regulations; applicability to federal government.

The division may (1) perform such acts, (2) issue and amend such orders, (3) adopt and promulgate such reasonable general or special rules, regulations, and procedure, and (4) establish such minimum standards, consistent with the State Aeronautics Act, as it shall deem necessary to carry out the act and to perform its duties under the act as commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, using, or traveling in aircraft, and of persons and property on land or water, and to develop and promote aeronautics in this state. No rule or regulation of the division shall apply to airports or other air navigation facilities owned or controlled by the federal government within this state.

1947 amendment to this section was unconstitutional. State ex rel. State Railway Commission v. Ramsey, 151 Neb. 333, 37 N.W.2d 502 (1949).



3-110 Rules and regulations; conform to federal regulation.

All rules and regulations adopted and promulgated by the division under the authority of the State Aeronautics Act shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics, the regulations duly promulgated thereunder, and rules and standards issued from time to time pursuant thereto.

Power to adopt rules in conformity with federal regulations already in existence did not involve delegation of power by state to federal government. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



3-111 Rules and regulations; where kept.

The division shall keep on file with the Secretary of State and at the principal office of the division a copy of all its rules and regulations for public inspection.



3-112 Division; airways system.

It may designate, design, establish, expand or modify a state airways system which will best serve the interests of the state. It may chart such airways system and arrange for the publication and distribution of such maps, charts, notices and bulletins, relating to such airways, as may be required in the public interest. The system shall be supplementary to and coordinated in design and operation with the federal airways system. It may include all types of air navigation facilities, whether publicly or privately owned; Provided, that such facilities conform to federal safety standards.



3-113 Division; engineering and technical services; availability.

The division may, insofar as is reasonably possible, offer its engineering or other technical services, without charge, to any municipality or to any person owning a privately owned public use airport desiring them in connection with the construction, maintenance, or operation or the proposed construction, maintenance, or operation of an airport or restricted landing area.



3-114 Division; represent state in aeronautical matters.

The division may represent the state in aeronautical matters before federal agencies and other state agencies.



3-115 Actions by or against division; intervention.

The division may participate as party plaintiff or defendant, or as intervenor on behalf of this state, or any municipality or citizen thereof, in any controversy having to do with any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.



3-116 Enforcement; intergovernmental cooperation.

The division, the director, and every state, county, and municipal officer, charged with the enforcement of state and municipal laws, shall enforce and assist in the enforcement of the State Aeronautics Act, all rules and regulations adopted and promulgated pursuant thereto, and all other laws of this state relating to aeronautics. In the aid of such enforcement, general police powers are hereby conferred upon the director, and such of the officers and employees of the division as may be designated by it, to exercise such powers. The division is further authorized, in the name of this state, to enforce the act and the rules and regulations adopted and promulgated pursuant thereto by injunction in the courts of this state. Municipalities and persons owning privately owned public use airports are authorized to cooperate with the division in the development of aeronautics and aeronautical facilities in this state. The division may use the facilities and services of other agencies of the state to the utmost extent possible and such agencies are authorized and directed to make available such facilities and services.



3-117 Director; investigations; hearings; oaths; certify official acts; subpoenas; compel attendance of witnesses; violation; penalty.

The director, or any officer or employee of the division designated by it, shall have the power to hold investigations, inquiries, and hearings concerning matters covered by the State Aeronautics Act and orders, rules, and regulations of the division and concerning accidents in aeronautics within this state. All hearings so conducted shall be open to the public. The director, and every officer or employee of the division designated by it to hold any inquiry, investigation, or hearing, shall have power to administer oaths and affirmations, certify to all official acts, issue subpoenas, and compel the attendance and testimony of witnesses and the production of papers, books, and documents. In case of a failure to comply with any subpoena or order issued under the authority of the act, the division or its authorized representative may invoke the aid of any court of this state of general jurisdiction. The court may thereupon order the witness to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Any failure to obey the order of the court may be punished by the court as a contempt thereof.



3-118 Division; reports of investigations or hearings; evidence; how used.

In order to facilitate the making of investigations by the division, in the interest of public safety and the promotion of aeronautics, the public interest requires, and it is, therefor, provided, that the reports of investigations or hearings, or any part thereof, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding, growing out of any matter referred to in the investigation, hearing, or report thereof, except in case of criminal or other proceedings instituted on behalf of the division or this state under the State Aeronautics Act and other laws of this state relating to aeronautics, nor shall any member of the commission, the director, or any officer or employee of the division be required to testify to any facts ascertained in, or information gained by reason of, his or her official capacity, or be required to testify as an expert witness in any suit, action, or proceeding involving any aircraft. Subject to the foregoing provisions, the division may, in its discretion, make available to appropriate federal and state agencies information and material developed in the course of its hearings and investigations.



3-119 Division; assist in acquisition, development, operation, or maintenance of airports.

The division may render assistance in the acquisition, development, operation, or maintenance of privately owned public use airports or airports owned, controlled, or operated or to be owned, controlled, or operated by municipalities in this state out of appropriations made by the Legislature for that purpose.



3-120 Division; contracts; authorized.

The division may enter into any contracts necessary to the execution of the powers granted it by the State Aeronautics Act.



3-121 Division; airway and airport; exclusive right prohibited.

The division shall grant no exclusive right for the use of any airway, airport, restricted landing area, or other air navigation facility under its jurisdiction. This section shall not prevent the making of leases in accordance with other provisions of the State Aeronautics Act.



3-122 Transferred to section 75-202.



3-123 Division; cooperate with federal government; comply with federal laws.

The division is authorized to cooperate with the government of the United States, and any agency or department thereof, in the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities in this state and to comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal money upon such airports and other navigation facilities.



3-124 Division; acceptance of gifts of money, authorized; terms and conditions.

The division is authorized to accept federal and other money, either public or private, for and on behalf of this state, any municipality, or any person owning a privately owned public use airport, for the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities, whether such work is to be done by the state, by such municipalities, or by any person owning a privately owned public use airport, or jointly, aided by grants of aid from the United States, upon such terms and conditions as are or may be prescribed by the laws of the United States and any regulations thereunder. The division may act as agent of any municipality of this state or any person owning a privately owned public use airport, upon the request of such municipality or person, in accepting such money in its behalf for airports or other air navigation facility purposes, and in contracting for the acquisition, construction, improvement, maintenance, or operation of airports or other air navigation facilities, financed either in whole or in part by federal money, and such person or the governing body of any such municipality is authorized to designate the division as its agent for such purposes and to enter into an agreement with the division prescribing the terms and conditions of such agency in accordance with federal laws, rules, and regulations and with the State Aeronautics Act. Such money as is paid over by the United States Government shall be retained by the state or paid over to the municipalities or persons under such terms and conditions as may be imposed by the United States Government in making such grants.



3-125 Division; contracts; laws governing.

All contracts for the acquisition, construction, improvement, maintenance, and operation of airports or other air navigation facilities made by the division, either as the agent of this state, as the agent of any municipality, or as the agent of any person owning a privately owned public use airport, shall be made pursuant to the laws of this state governing the making of like contracts. When the acquisition, construction, improvement, maintenance, and operation of any airport, landing strip, or other air navigation facility is financed wholly or partially with federal money, the division, as agent of the state, of any municipality, or of any person owning a privately owned public use airport, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.



3-125.01 Transferred to section 55-181.



3-126 Aeronautics Cash Fund; created; use; investment.

The Aeronautics Cash Fund is created. All money received by the division pursuant to the State Aeronautics Act shall be remitted to the State Treasurer for credit to the fund. The division is authorized, whether acting for this state, as the agent of any of its municipalities, or as the agent of any person owning a privately owned public use airport, or when requested by the United States Government or any agency or department thereof, to disburse such money. Any money in the Aeronautics Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. The State Treasurer shall transfer any money in the Department of Aeronautics Cash Fund on July 1, 2017, to the Aeronautics Cash Fund.



3-127 Director; duties.

The director shall (1) administer the State Aeronautics Act, the rules and regulations adopted and promulgated under the act, orders established under the act, and all other laws of the state relative to aeronautics, (2) attend and serve as secretary, but not vote, at all meetings of the commission, (3) appoint, subject to section 3-104, such experts, field and office assistants, clerks, and other employees as may be required and authorized for the proper discharge of the functions of the division and for whose services funds have been appropriated, (4) be in charge of the offices of the division and responsible for the preparation of reports and collection and dissemination of data and other public information relating to aeronautics, and (5) execute all contracts entered into by the division which are legally authorized and for which funds are appropriated.



3-128 Division; regulation of airports.

In order to safeguard and promote the general public interest and safety, the safety of persons using or traveling in aircraft and of persons and property on the ground, and the interest of aeronautical progress requiring that airports, restricted landing areas, and air navigation facilities be suitable for the purposes for which they are designed and to carry out the purposes of the State Aeronautics Act, the division may: Recommend airport and restricted landing area sites; license airports, restricted landing areas, or other air navigation facilities; and provide for the renewal and revocation of such licenses in accordance with rules and regulations adopted and promulgated by the division.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



3-129 Aircraft; license, certificate, or permit required.

Except as provided in section 3-130, it shall be unlawful for any person to operate or cause or authorize to be operated any civil aircraft within this state unless such aircraft has an appropriate effective license, certificate, or permit issued by the United States Government.



3-129.01 Repealed. Laws 2010, LB 216, § 1.



3-130 License, certificate, or permit; exceptions.

The provisions of section 3-129 shall not apply to:

(1) An aircraft which has been licensed by a foreign country with which the United States has a reciprocal agreement covering the operations of such licensed aircraft;

(2) An airman operating military or public aircraft or any aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft;

(3) Persons operating model aircraft or to any person piloting an aircraft which is equipped with fully functioning dual controls when a licensed instructor is in full charge of one set of said controls and such flight is solely for instruction or for the demonstration of said aircraft to a bona fide prospective purchaser;

(4) A nonresident operating aircraft in this state who is lawfully entitled to operate aircraft in the state of residence; or

(5) An airman while operating or taking part in the operation of an aircraft engaged principally in commercial flying constituting an act of interstate or foreign commerce.



3-131 License, certificate, permit, or registration; duty to carry, present for inspection, and exhibit.

The federal license, certificate, or permit, and the evidence of registration in this or another state, if any, required for an airman shall be kept in the personal possession of the airman when the airman is operating within this state and must be presented for inspection upon the demand of any passenger, peace officer of this state, authorized official or employee of the division, or official, manager, or person in charge of any airport in this state upon which the airman shall land or the reasonable request of any other person. The federal aircraft license, certificate, or permit required for aircraft must be carried in every aircraft operating in this state at all times and must be conspicuously posted therein where it may readily be seen by passengers or inspectors and must be presented for inspection upon the demand of any passenger, peace officer of this state, authorized official or employee of the division, or official, manager, or person in charge of any airport in this state upon which the airman shall land or the reasonable request of any person.



3-132 Repealed. Laws 1976, LB 460, § 10.



3-133 Airports; license; requirement; approval of site; operation without license unlawful.

Any proposed airport or restricted landing area shall be first licensed by the division before such airport or area shall be used or operated. Any municipality or person acquiring property for the purpose of constructing or establishing an airport or restricted landing area shall, prior to such acquisition, make application to the division for a certificate of approval of the site selected and the general purpose or purposes for which the property is to be acquired, to insure that the property and its use shall conform to minimum standards of safety and shall serve the public interest. It shall be unlawful for any municipality or officer or employee thereof, or for any person, to operate an airport or restricted landing area for which a license has not been issued by the division.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

The Revised Airports Act required the licensing of airports and restricted landing areas except restricted landing areas designed for personal use. Bruns v. City of Seward, 186 Neb. 658, 185 N.W.2d 853 (1971).



3-134 Air navigation facility; certificate of approval; hearing; notice; order; license.

Whenever the division makes an order granting or denying a certificate of approval of an airport or a restricted landing area, or an original license to use or operate an airport, restricted landing area, or other air navigation facility, and the applicant or any interested municipality, within fifteen days after notice of such order has been sent the applicant by registered or certified mail, demands a public hearing, or whenever the division desires to hold a public hearing, before making an order, such a public hearing in relation thereto shall be held in the municipality applying for the certificate of approval or license or, in case the application was made by anyone other than a municipality, at the county seat of the county in which the proposed airport, restricted landing area, or other air navigation facility is proposed to be situated, or the major portion thereof, if located in more than one county, at which hearing all parties in interest and other persons shall have an opportunity to be heard. Notice of the hearing shall be published by the division in a legal newspaper in or of general circulation in the county in which the hearing is to be held, at least twice, the first publication to be at least fifteen days prior to the date of hearing. After a proper and timely demand has been made, the order shall be stayed until after the hearing, when the division may affirm, modify, or reverse it, or make a new order. If no hearing is demanded, the order shall become effective upon the expiration of the time permitted for making a demand. Where a certificate of approval of an airport or restricted landing area has been issued by the division, it may grant a license for its operation and use, and no hearing may be demanded thereon.



3-135 Air navigation facility; certificate of approval; hearing; standards to be considered.

In determining whether to issue a certificate of approval or license for the use or operation of any proposed airport or restricted landing area, the division shall take into consideration (1) its proposed location, size, and layout, (2) the relationship of the proposed airport or restricted landing area to a comprehensive plan for statewide and nationwide development, (3) whether there are safe areas available for expansion purposes, (4) whether the adjoining area is free from obstructions based on a proper glide ratio, (5) the nature of the terrain, (6) the nature of the uses to which the proposed airport or restricted landing area will be put, and (7) the possibilities for future development.



3-136 Certificate of approval; restricted landing area for personal use; exception.

The provisions of sections 3-133 to 3-135 shall not apply to restricted landing areas designed for personal use.

This section specifically exempts from licensing requirements restricted landing areas designed for personal use and therefore the Department of Aeronautics is without authority to issue licenses for such landing areas. Nebraska Public Power Dist. v. Huebner, 202 Neb. 587, 276 N.W.2d 228 (1979).



3-137 Air navigation facility; certificate of approval; revocation, grounds.

The division is empowered to temporarily or permanently revoke any certificate of approval or license issued by it when it shall determine that an airport, restricted landing area, or other navigation facility is not being maintained or used in accordance with the State Aeronautics Act and the rules and regulations lawfully adopted and promulgated pursuant thereto.



3-138 Certificate of approval; federal government; exception.

The provisions of sections 3-133 to 3-136 shall not apply to any airport, restricted landing area or other air navigation facility owned or operated by the federal government within this state.



3-139 Division; certificate of approval, permit, or license; refuse to issue; notice; set forth reasons; inspection of premises.

If the division refuses to (1) issue a certificate of approval of a license or the renewal of a license for an airport, restricted landing area, or other air navigation facility or (2) permit the registration of any license, certificate, or permit, the division shall set forth its reasons therefor and shall state the requirements to be met before such approval will be given, registration permitted, license granted, or order modified or changed. Any order made by the division pursuant to the State Aeronautics Act shall be served upon the interested persons by either registered or certified mail or in person. To carry out the act, the director, officers, and employees of the division and any officers, state or municipal, charged with the duty of enforcing the act may inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where airports, restricted landing areas, flying clubs, or other air navigation facilities or aeronautical activities are operated or carried on.



3-140 Appeal; procedure.

Any person aggrieved by an order of the division or by the granting or denial of any license, certificate, or registration may appeal the order or such granting or denial, and the appeal shall be in accordance with the Administrative Procedure Act.



3-141 Division; air navigation facilities; acquire by purchase, gift, or condemnation; establish; improve; operate; dispose of property; exception.

The division is authorized and empowered, on behalf of and in the name of this state, within the limitation of available appropriations, to (1) acquire, by purchase, gift, devise, lease, condemnation proceedings, or otherwise, real or personal property for the purpose of establishing and constructing airports, restricted landing areas, and other air navigation facilities, (2) acquire in like manner, own, control, establish, construct, enlarge, improve, maintain, equip, operate, regulate, and police such airports, restricted landing areas, and other air navigation facilities either within or without this state, (3) make, prior to any such acquisition, investigations, surveys, and plans, (4) erect, install, construct, and maintain at such airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers, and (5) dispose of any such property, airport, or restricted landing area or any other air navigation facility by sale, lease, or otherwise, in accordance with the laws of this state governing the disposition of other like property of the state. The division may not, however, acquire or take over any airport, restricted landing area, or other air navigation facility owned or controlled by a municipality of this state without the consent of such municipality. The division may erect, equip, operate, and maintain on any airport such buildings and equipment as are necessary and proper to establish, maintain, and conduct such airport and air navigation facilities connected therewith.



3-142 Division; airports; easements; acquire by condemnation.

Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports and restricted landing areas acquired or operated under the State Aeronautics Act, the division may acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air space over land or water, interest in airport hazards outside the boundaries of the airports or restricted landing areas, and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of the airports and restricted landing areas and the safe and efficient operation thereof. The division may acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from such airport hazards for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit the right, power, or authority of the state or any municipality to zone property adjacent to any airport or restricted landing area pursuant to any law of this state.



3-143 Division; joint activities; authorized.

The division may engage in all activities jointly with the United States, with other states, with municipalities or other agencies of this state, and with persons owning privately owned public use airports.



3-144 Division; right of eminent domain; procedure.

The division may exercise the right of eminent domain, in the name of the state, for the purpose of acquiring any property which it is authorized to acquire by condemnation. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The fact that the property so needed has been acquired by the owner under power of eminent domain shall not prevent its acquisition by the division by the exercise of the right of eminent domain conferred in the State Aeronautics Act. The division shall not be precluded from abandoning the condemnation of any such property in any case where possession thereof has not been taken. Nothing in the State Aeronautics Act shall be construed as granting to privately owned public use airports the authority to exercise the power of eminent domain nor shall anything in the State Aeronautics Act be construed as granting to the division or any municipality the authority to exercise the right of eminent domain for the purpose of acquiring lands or easements for the sole use or benefit of privately owned public use airports.



3-145 Division; airport; lease; sell; supplies.

The division may (1) lease, for a term not exceeding ten years, such airports, other air navigation facilities, or real property acquired or set apart for airport purposes, to private parties, any municipal or state government, the national government, or any department of any such government for operation, (2) lease or assign, for a term not exceeding ten years, to private parties, any municipal or state government, the national government, or any department of any such government for operation or other use consistent with the purposes of the State Aeronautics Act, space, area, improvements, or equipment on such airports, (3) sell any part of such airports, other air navigation facilities, or real property to any municipal or state government, or to the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto, and (4) confer the privilege or concession of supplying, upon the airports, goods, commodities, things, services, and facilities, so long as in each case in so doing the public is not deprived of its rightful, equal, and uniform use thereof.



3-146 Division; rentals; power to determine; charges; lien; enforce.

The division may determine the charges or rental for the use of any properties and the charges for any service or accommodations under its control and the terms and conditions under which such properties may be used, so long as in all cases the public shall not be deprived of its rightful, equal, and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expenses of operation to the state. To enforce the payment of charges, the state shall have a lien which the division may enforce, substantially as is provided by law for liens and the enforcement thereof, for repairs to or the improvement, storage, or care of any personal property.



3-147 Airports; acquisition of land; purpose.

The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of any airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation of airports and other air navigation facilities, whether by the state separately or jointly with any municipality, municipalities, or any person owning a privately owned public use airport; the assistance of this state in any such acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation; and the exercise of any other powers granted to the division are hereby declared to be public and governmental functions exercised for a public purpose and matters of public necessity. Such lands and other property and privileges acquired are declared to be public property.



3-148 Aircraft fuel tax; Aircraft Fuel Tax Fund; created; distribution; terms, defined.

There is hereby imposed a tax of five cents per gallon upon aviation gasoline and a tax of three cents per gallon upon aviation jet fuel purchased for and used in aircraft within the State of Nebraska. Such aircraft tax shall be levied, collected, and refunded in the manner provided in Chapter 66, article 4, with reference to other motor fuel. The State Treasurer shall credit the aircraft tax and fees so collected and remitted to a special fund to be known as the Aircraft Fuel Tax Fund, which fund shall be distributed as provided in this section. The State Treasurer shall make all refunds as provided in sections 3-150 and 3-151 from the fund, and the balance of the aircraft tax shall be credited to the Aeronautics Cash Fund.

For purposes of this section, aviation gasoline means fuel used in aircraft meeting the criteria established for motor vehicle fuel in section 66-482. The terms aviation fuel and aircraft fuel as used in the statutes include both aviation gasoline and aviation jet fuel.



3-149 Aircraft fuel tax; collection; violation; penalty.

The suppliers, distributors, wholesalers, and importers defined in Chapter 66, article 4, shall collect the tax as prescribed in section 3-148, keep an account thereof separately from other fuel tax, and remit the tax collected accordingly to the Tax Commissioner. The Tax Commissioner shall remit the tax to the State Treasurer in the same manner as is provided by law for the collection and remittance of motor vehicle fuel tax. No other or different tax shall be imposed for fuel bought for and used in aircraft. Such tax shall be used for the purposes set forth in the State Aeronautics Act. The penalty for violation of the provisions of this section relating to the collection and remittance of the tax shall be the same as set forth for the violation of the law with reference to the motor fuel tax contained in Chapter 66, article 7, and the right of enforcement and the penalties shall be likewise applicable as set forth therein.



3-150 Aircraft fuel tax; repayment; fuel used for air school purposes.

Any person, firm, partnership, limited liability company, company, agency, corporation, body politic, municipality, or National Guard or reserve officer of the United States Army who buys and uses aircraft fuel meeting the specifications set by the Motor Fuel Tax Enforcement and Collection Division of the Department of Revenue, bought for and used only in aircraft in connection with any air school approved by the federal government, on which the tax has been paid or which is chargeable under section 3-148 and who consumes the same for purposes of operating or propelling aircraft used strictly for air school purposes shall be reimbursed the amount of tax so paid in the manner and subject to the conditions provided in this section and section 3-151.



3-150.01 Repealed. Laws 1985, LB 272, § 4.



3-151 Aircraft fuel tax; repayment; presentation of claims.

All claims for reimbursement shall be made by affidavit in such form and containing such information as the Tax Commissioner shall prescribe. Such claims shall be accompanied by the original invoices of sales and receipts and shall be filed with the commissioner within seven months from the date of purchase or invoice. The commissioner may require such further information as he shall deem necessary for the determination of such claims. He shall transmit all claims approved by him to the Director of Administrative Services, who shall forthwith draw his warrant against the proceeds of the tax levied under section 3-148 and credited to the Aircraft Fuel Tax Fund in the state treasury upon the presentation of proper vouchers for each claim for reimbursement; and the State Treasurer shall pay such warrants out of money in such fund without specific appropriation.



3-152 Violations; penalty.

Any person violating any of the provisions of the State Aeronautics Act, or any of the rules, regulations, or orders adopted, promulgated, or issued pursuant thereto, shall be guilty of a Class II misdemeanor.



3-153 Repealed. Laws 1963, c. 339, § 1.



3-154 Act, how cited.

Sections 3-101 to 3-164 shall be known and may be cited as the State Aeronautics Act.



3-155 Real property formerly used as army airfields; disposal; conditions.

(1) The division is hereby authorized and directed to dispose of all real property held by the division and formerly used by the United States as army airfields, and which is not required for airport operational use purposes. The division shall seek approval from the Federal Aviation Administration to dispose of such property. The property may be platted and subdivided into lots or parcels to be sold separately so as to obtain the greatest total sale price.

(2) The division shall dedicate the necessary roads for airport access and shall reserve such easements for access, utilities, drainage, and other purposes as may be necessary or convenient to maintain the airports as operational. The sales may be made subject to such terms, conditions, and restrictions as may be required by the deeds by which such property was conveyed to the State of Nebraska by the Federal Aviation Administration. When approval is received, the division shall have such property appraised by noninterested appraisers qualified to make appraisals based on experience and who have professional status as appraisers of real property. The appraisers shall be selected by the division based on competitive bids received after three weeks' notice of invitation for bids has been published in at least two newspapers of general circulation throughout the state. The notice shall state that the selection shall be made of the lowest and best qualified bidders and that the division reserves the right to reject any and all bids and to readvertise for further bids.

(3) Each appraiser's report shall contain (a) an opinion as to the fair market value of the lands appraised, showing a segregation of actual land value, elements and basis of damage, and depreciated in place value of buildings and improvements, if any, (b) a report of income derived from the land in recent years, (c) the adaptability of the land, including the most profitable or highest and best use, (d) a report of a personal inspection of the lands appraised, including a detailed description of their physical characteristics and conditions, (e) the general history of the property and its environs, and a statement of the character of the area surrounding the land being appraised, indicating any of the favorable and unfavorable influences, (f) a listing of recent sales of similar property in the area, showing seller, purchaser, date of sale, selling price, acreage involved, buildings and improvements involved, if any, and an estimate of the value of such improvements, and if there is a difference in value between comparable sales and the property appraised, a discussion of the difference in value to be included, (g) a listing of recent offerings for sale of property in the same general area, including the property being appraised, if recently offered, and the prices quoted, if any, (h) a trend of land values in the area and current land or real estate market conditions, (i) the actual valuation of real property in the community, (j) the effective date of valuation, (k) a statement of the qualifications of the appraiser including a statement by the appraiser that he or she has no personal interest, present or prospective, in the land being appraised, and (l) the signature of the appraiser and date of report.

(4) Such property shall be sold to the highest bidder, but in no case shall such property be sold at less than the appraised value. Notice of such sale and time and place where the same will be held shall be given as provided in section 72-258. When the highest bid is less than the appraised value, the sale shall be canceled and except for property leased pursuant to section 3-157 the property shall be offered for sale again within one year after the date of the previous offering.



3-156 Aeronautics Trust Fund; created; real property; proceeds of sale; how used; investment.

The Aeronautics Trust Fund is created. The necessary expenses incurred in the sale of property under section 3-155 shall be paid from the Aeronautics Cash Fund, and the proceeds from the sale of such property shall be credited to the Aeronautics Trust Fund after reimbursement of costs of sale have been made to the Aeronautics Cash Fund. The net proceeds from the disposal of such property shall be used by the division in conformance with any agreements upon which the Federal Aviation Administration conditions its consent to the sale of the aforementioned land and the quit claim deeds (1) filed in the office of the register of deeds of Dodge County on November 17, 1947, and recorded in Deeds Record 89 on page 342 and September 16, 1948, and recorded in Deeds Record 89 on page 578, (2) filed in the office of the register of deeds of Red Willow County on September 16, 1948, in Deeds Record 71 on page 17, September 14, 1966, in Deeds Record 91 on page 281, and December 17, 1968, in Deeds Record 93 on page 549, (3) filed in the office of the register of deeds of Clay County on November 17, 1947, in Deeds Record 86 on page 561, September 16, 1948, in Deeds Record 87 on page 148, and March 14, 1968, in Deeds Record 95 on page 321, (4) filed in the office of the register of deeds of Fillmore County on September 16, 1948, in Deeds Record 39 on page 229, February 21, 1968, in Deeds Record 25 on page 90, January 26, 1948, in Deeds Record 39 on page 189, September 21, 1948, in Deeds Record 39 on page 236, and February 13, 1968, in Deeds Record 25 on page 83, and (5) filed in the office of the register of deeds of Thayer County on January 31, 1948, in Deeds Record 48 on page 493, September 16, 1948, in Deeds Record 48 on page 581, and December 29, 1967, in Deeds Record 58 on page 531, and the rules and regulations of the Federal Aviation Administration, part 155, adopted December 7, 1962. Any money in the Aeronautics Trust Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. The State Treasurer shall transfer any money in the Department of Aeronautics Trust Fund on July 1, 2017, to the Aeronautics Trust Fund.



3-157 Division; real property; lease; when; requirements.

The division may lease for a period not exceeding twelve years real property held by the division that has been offered for sale for two consecutive years and has not been sold. The lease shall provide for annual rental payments based on fair rental value. The rental payments shall be deposited in the Aeronautics Cash Fund. The division shall cause reappraisals to be made of the land under lease when it deems it necessary due to changes in buildings or improvements, changes in the land, or for other reasons. The division may, after the expiration of any lease, offer such land for sale by public auction as set forth in section 3-155 or may enter into another lease.



3-158 Person renting aircraft; insurance information; notice.

Any person who in the ordinary course of his or her business rents an aircraft to another person shall deliver to the renter a written notice stating the nature and extent of insurance coverage provided, if any, for the renter against loss of or damage to the hull of the aircraft or liability arising out of the ownership, maintenance, or use of the aircraft. The notice shall contain the name of the person giving the notice and shall be in the form prescribed by rule or regulation which the division shall adopt and promulgate.



3-159 Authorization to purchase new aircraft; sale of aircraft.

The Executive Board of the Legislative Council pursuant to the authority granted in Laws 2013, LB194, section 9, commissioned an independent study to enable the Legislature to determine whether the state should purchase or otherwise acquire an aircraft for state purposes and what type of aircraft should be acquired, if any. After completion and review of the study, the Legislature authorized the Department of Aeronautics to purchase a new aircraft in 2014. It is the intent of the Legislature to fund the purchase with General Funds and other funds. The Legislature also directed the department, upon taking possession of a new aircraft, to sell the state's 1982 Piper Cheyenne aircraft, with the proceeds retained for use for preventive maintenance funding for the new aircraft.



3-160 Employees of Department of Aeronautics; transfer to Division of Aeronautics; how treated.

On and after July 1, 2017, positions of employment in the Department of Aeronautics related to the powers, duties, and functions transferred pursuant to Laws 2017, LB339, are transferred to the Division of Aeronautics of the Department of Transportation. For purposes of the transition, employees of the Department of Aeronautics shall be considered employees of the Department of Transportation and shall retain their rights under the state personnel system or pertinent bargaining agreement, and their service shall be deemed continuous. This section does not grant employees any new rights or benefits not otherwise provided by law or bargaining agreement or preclude the division or the director from exercising any of the prerogatives of management set forth in section 81-1311 or as otherwise provided by law. This section is not an amendment to or substitute for the provisions of any existing bargaining agreements.



3-161 Reference to Department of Aeronautics in contracts or other documents; how construed; contracts and property; how treated.

On and after July 1, 2017, whenever the Department of Aeronautics is referred to or designated by any contract or other document in connection with the duties and functions transferred to the Division of Aeronautics of the Department of Transportation pursuant to Laws 2017, LB339, such reference or designation shall apply to such division. All contracts entered into by the Department of Aeronautics prior to July 1, 2017, in connection with the duties and functions transferred to the division are hereby recognized, with the division succeeding to all rights and obligations under such contracts. Any cash funds, custodial funds, gifts, trusts, grants, and any appropriations of funds from prior fiscal years available to satisfy obligations incurred under such contracts shall be transferred and appropriated to the division for the payments of such obligations. All documents and records transferred, or copies of the same, may be authenticated or certified by the division for all legal purposes.



3-162 Actions and proceedings; how treated.

No suit, action, or other proceeding, judicial or administrative, lawfully commenced prior to July 1, 2017, or which could have been commenced prior to that date, by or against the Department of Aeronautics, or the director or any employee thereof in such director's or employee's official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the transfer of duties and functions from the Department of Aeronautics to the Division of Aeronautics of the Department of Transportation.



3-163 Provisions of law; how construed.

On and after July 1, 2017, unless otherwise specified, whenever any provision of law refers to the Department of Aeronautics in connection with duties and functions transferred to the Division of Aeronautics of the Department of Transportation, such law shall be construed as referring to such division.



3-164 Property of Department of Aeronautics; transfer to Division of Aeronautics; appropriation and salary limit; how treated.

On July 1, 2017, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the Department of Aeronautics pertaining to the duties and functions transferred to the Division of Aeronautics of the Department of Transportation pursuant to Laws 2017, LB339, shall become the property of such division.

Any appropriation and salary limit provided in any legislative bill enacted by the One Hundred Fifth Legislature, First Session, to Agency No. 17, Department of Aeronautics, in the following program classifications, shall be null and void, and any such amounts are hereby appropriated to Agency No. 27, Department of Transportation: Program No. 26, Administration and Services; Program No. 301, Public Airports; and Program No. 596, State-Owned Aircraft. Any financial obligations of the Department of Aeronautics that remain unpaid as of June 30, 2017, and that are subsequently certified as valid encumbrances to the accounting division of the Department of Administrative Services pursuant to sections 81-138.01 to 81-138.04, shall be paid by the Division of Aeronautics of the Department of Transportation from the unexpended balance of appropriations existing in such program classifications on June 30, 2017.



3-201 Terms, defined.

For the purpose of the Revised Airports Act, unless specifically otherwise provided in the act, the definitions of words, terms, and phrases appearing in the State Aeronautics Act are hereby adopted. The following words, terms, and phrases shall in the Revised Airports Act have the meanings given in this section, unless otherwise specifically defined, or unless another intention clearly appears, or the context otherwise requires: (1) Municipality means any county, city, or village of this state or any city airport authority established pursuant to the Cities Airport Authorities Act and (2) airport purposes means and includes airport, restricted landing area, and other air navigation facility purposes.

Municipal airport authorities are authorized to acquire property by condemnation for establishing airports. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Municipalities were empowered to acquire, establish, construct, improve, operate, and regulate municipal airports. City of Ord v. Biemond, 175 Neb. 333, 122 N.W.2d 6 (1963).

Constitutionality of Revised Airports Act raised but not decided. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

Under former law municipality was defined as village, city, or county. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-201.01 Temporary airports and landing fields; approval; application; purpose of landing area.

Any proposed airport, restricted landing area, or other air navigation facility which will be in existence for less than thirty consecutive days shall first be approved by the Division of Aeronautics of the Department of Transportation before any such airport, landing area, or other facility shall be used or operated. Any municipality or person proposing the use of property for such purpose shall first make application for a temporary permit for the site selected and the general purpose or purposes for which the property will be used, to insure that the property and its use shall conform to minimum standards of safety and shall serve the public interest. Designation of the location and approval of sites for the proposed temporary airports, restricted landing areas, and other air navigation facilities as provided in section 3-104 may be delegated to the division by the Nebraska Aeronautics Commission. The provisions of this section shall not apply to restricted landing areas designated for personal use pursuant to section 3-136.



3-202 Municipality; powers.

Every municipality is hereby authorized, through its governing body, to (1) acquire property, real or personal, for the purpose of establishing, constructing, and enlarging airports and other air navigation facilities, (2) acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate such airports and other air navigation facilities and structures and other property incidental to their operation, either within or without the territorial limits of such municipality and within or without this state, (3) make, prior to any such acquisition, investigations, surveys, and plans, (4) construct, install, and maintain airport facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and (5) purchase and sell equipment and supplies as an incident to the operation of its airport properties. It may not, however, acquire or take over any airport or other air navigation facility owned or controlled by any other municipality of the state without the consent of such municipality. It may use for airport purposes any available property that is now or may at any time hereafter be owned or controlled by it. Such air navigation facilities as are established on airports shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.



3-203 Municipality; property, territorial or extraterritorial; acquire; right of eminent domain; procedure; effect.

Property needed by a municipality for an airport or restricted landing area, for the enlargement of either, or for other airport purposes may be acquired by purchase, gift, devise, lease, or other means, if such municipality is able to agree with the owners of the property on the terms of such acquisition, and otherwise by condemnation. Full power to exercise the right of eminent domain for such purposes is hereby granted every municipality both within and without its territorial limits. For all property which is to be acquired by a city of the metropolitan class outside of its zoning jurisdiction, approval must be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The title to real property so acquired shall be in fee simple, absolute, and unqualified in any way. The fact that the property needed has been acquired by the owner under power of eminent domain shall not prevent its acquisition by the municipality by the exercise of the right of eminent domain herein conferred. It shall not be precluded from abandoning the condemnation of any such property in any case where possession thereof has not been taken.

Where but one municipality is involved and charter thereof prescribes procedure for condemnation, that procedure must be followed. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-204 Airport hazards; municipality; easements; acquire; right of eminent domain; effect on zoning.

Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports or restricted landing areas acquired or operated under the provisions of sections 3-201 to 3-238 and 18-1502, every municipality is authorized to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air spaces over land or water, interests in airport hazards outside the boundaries of the airports or restricted landing areas and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of said airports or restricted landing areas and the safe and efficient operation thereof. It is also hereby authorized to acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from such airport hazards, for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit any right, power or authority to zone property adjacent to airports and restricted landing areas under the provisions of any law of this state.

Airport authority was authorized to acquire by eminent domain an aviation easement. Johnson v. Airport Authority, 173 Neb. 801, 115 N.W.2d 426 (1962).



3-205 Encroachment upon airport protection privileges; unlawful; removal.

It shall be unlawful for anyone to build, rebuild, create, or cause to be built, rebuilt, or created any object, or plant, cause to be planted or permit to grow higher any tree or trees or other vegetation, which shall encroach upon any airport protection privileges acquired pursuant to the provisions of sections 3-202 to 3-204. Any such encroachment is declared to be a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances, or the municipality in charge of the airport or restricted landing area for which airport protection privileges have been acquired as in sections 3-202 to 3-204 provided may go upon the land of others and remove any such encroachment without being liable for damages in so doing.



3-206 Acquisition of property; purposes.

(1) The acquisition of any lands for the purpose of establishing airports or other air navigation facilities, (2) the acquisition of airport protection privileges, (3) the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation of airports and other air navigation facilities, and (4) the exercise of any other powers herein granted to municipalities are hereby declared to be public, governmental, and municipal functions exercised for a public purpose and matters of public necessity. Such lands and other property, easements, and privileges acquired and used by such municipalities in the manner and for the purposes enumerated in the Revised Airports Act shall and are hereby declared to be public property.

The statutes governing airports were not expressly or impliedly repealed by the passage of the 1998 constitutional amendment to Neb. Const. art. VIII, sec. 2, or subsection (1)(a) of section 77-202. Airports owned and operated by municipalities are exempt from taxation. City of York v. York Cty. Bd. of Equal., 266 Neb. 297, 664 N.W.2d 445 (2003).

Declaration of public purpose does not determine whether operation of airport is in a governmental or in a proprietary capacity. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-207 Repealed. Laws 1969, c. 138, § 28.



3-208 Acquisition of property; prior acts validated.

Any acquisition of property, within or without the limits of any municipality, for airports and other air navigation facilities, or of airport protection privileges, heretofore made by any such municipality in any manner, together with the conveyance and acceptance thereof, is hereby legalized and made valid and effective.



3-209 Municipality; acquired property and income; exempt from taxation.

Any property acquired by a municipality pursuant to the provisions of sections 3-201 to 3-238 and 18-1502 shall be exempt from taxation to the same extent as other property used for public purposes. All income received in connection with the operation by a municipality of any airport or other air navigation facility shall also be exempt from taxation.



3-210 Municipality; costs; paid by appropriation of funds or bonds; cost, defined.

The cost of investigating, surveying, planning, acquiring, establishing, constructing, enlarging or improving or equipping airports and other air navigation facilities, and the sites therefor, including structures and other property incidental to their operation, in accordance with the provisions of sections 3-201 to 3-238 and 18-1502 may be paid for by appropriation of money available therefor, or wholly or partly from the proceeds of bonds of the municipality, as the governing body of the municipality shall determine. The word cost includes awards in condemnation proceedings and rentals where an acquisition is by lease.



3-211 Bonds; issuance; limitation.

Any bonds to be issued by any municipality pursuant to the provisions of sections 3-201 to 3-238 and 18-1502 shall be authorized and issued in the manner and within the limitation, except as herein otherwise provided, prescribed by the laws of this state or the charter of the municipality for the issuance and authorization of bonds thereof for the construction of works of internal improvements.



3-212 Bonds; issuance; prior issues validated; issuance of additional bonds; legal obligations.

In all cases where a municipality has heretofore issued any bonds for the purpose of investigating, surveying, planning, acquiring, establishing, constructing, enlarging, equipping, or improving any airport, or other air navigation facility, or site therefor, or to meet the cost of structures of other property incidental to their operation, whether such airport or other air navigation facility was termed, under the law existing at the time of the issuance of such bonds, an airport, a landing field, a landing strip, an aviation field, or a flying field, or has incurred any other indebtedness, or entered into any lease or other contract in connection with the acquisition, establishment, construction, ownership, enlargement, control, leasing, equipment, improvement, maintenance, operation, or regulation of any such airport or other air navigation facility, or site therefor, or structure or other property incidental to its operation, the proceedings heretofore taken in all such cases are hereby in all respects validated and confirmed. Any bonds already issued thereunder are validated and made legal obligations of such municipality and such municipality is hereby authorized and empowered, pursuant to such proceedings, to issue further bonds for such purposes up to the limit fixed in the original authorization thereof, without limitation of the general power herein granted to all municipalities in this state, which bonds when issued shall be legal obligations of such municipality according to their terms.



3-213 Municipalities; power to raise funds; use.

The governing bodies having power to appropriate money within the municipalities in this state acquiring, establishing, constructing, enlarging, improving, maintaining, equipping or operating airports and other air navigation facilities under the provisions of sections 3-201 to 3-238 and 18-1502, are hereby authorized to appropriate and cause to be raised by taxation or otherwise in such municipalities, sufficient money to carry out the provisions of sections 3-201 to 3-238 and 18-1502.



3-214 Revenue; disposition; excess.

The revenue obtained from the ownership, control and operation of any such airport or other air navigation facility shall be used, first, to finance the maintenance, improvement and operating expenses thereof and, second, to make payments of interest on and current principal requirements of any outstanding bonds or certificates issued for the acquisition or improvement thereof, and to make payment of interest on any mortgage heretofore made. Revenue in excess of the foregoing requirements may be applied to finance the extension or improvement of the airport or other air navigation facilities.



3-215 Municipality; general powers; rules and regulations; adopt.

In addition to the general power conferred in the Revised Airports Act and section 18-1502 and without limitation thereof, a municipality which has established or may hereafter establish airports, restricted landing areas, or other air navigation facilities, or which has acquired or set apart or may hereafter acquire or set apart real property for such purpose or purposes, is hereby authorized:

(1) To vest authority for the construction, enlargement, improvement, maintenance, equipment, operation, and regulation thereof in an officer, a board, or a body of such municipality by ordinance or resolution which shall prescribe the powers and duties of such officer, board, or body. The expense of such construction, enlargement, improvement, maintenance, equipment, operation, and regulation shall be a responsibility of the municipality;

(2) To adopt and amend all needful rules, regulations, and ordinances for the management, government, and use of any properties under its control, whether within or without the territorial limits of the municipality; to appoint airport guards or police, with full police powers; to fix by ordinance or resolution, as may be appropriate, penalties for the violation of the rules, regulations, and ordinances, and enforce the penalties in the same manner in which penalties prescribed by other rules, regulations, and ordinances of the municipality are enforced. For purposes of such management, government, and direction of public use, such part of all highways, roads, streets, avenues, boulevards, and territory as adjoins or lies within five hundred feet of the limits of any airport or restricted landing area acquired or maintained under the Revised Airports Act and section 18-1502 shall be under like control and management of the municipality. It may also adopt and enact rules, regulations, and ordinances designed to safeguard the public upon or beyond the limits of private airports or landing strips within such municipality or its police jurisdiction against the perils and hazards of instrumentalities used in aerial navigation. Rules, regulations, and ordinances shall be published as provided by general law or the charter of the municipality for the publication of similar rules, regulations, and ordinances. They must conform to and be consistent with the laws of this state and the rules and regulations of the Division of Aeronautics of the Department of Transportation and shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the regulations duly promulgated thereunder and rules and standards issued from time to time pursuant thereto;

(3) To lease for a term not exceeding ten years such airports, other air navigation facilities, or real property acquired or set apart for airport purposes to private parties, any municipal or state government, the national government, or any department of any such government for operation; to lease or assign space, area, improvements, or equipment on such airports for a term not exceeding ten years to private parties, any municipal or state government, the national government, or any department of any such government for operation or use consistent with the purposes of the Revised Airports Act and section 18-1502; to sell any part of such airports, other air navigation facilities, or real property to any municipal or state government, or to the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto, and to confer the privileges or concessions of supplying upon its airports goods, commodities, things, services, and facilities, so long as, in each case, the public is not thereby deprived of its rightful, equal, and uniform use thereof;

(4) To sell or lease any real or personal property, acquired for airport purposes and belonging to the municipality, which, in the judgment of its governing body, may not be required for aeronautic purposes, in accordance with the laws of this state, or the provisions of the charter of the municipality, governing the sale or leasing of similar municipally owned property. The proceeds of the sale of any property the purchase price of which was obtained by the sale of bonds shall be deposited in the sinking fund from which funds have been authorized to be taken to finance such bonds. In the event all the proceeds of such sale are not needed to pay the principal of the bonds remaining unpaid, the remainder shall be paid into the general fund of the municipality. The proceeds of sales of property the purchase price of which was paid from appropriations shall be paid into the general fund of the municipality;

(5) To determine the charges or rental for the use of any properties under its control and the charges for any services or accommodations, and the terms and conditions under which such properties may be used, so long as in all cases the public shall not be deprived of its rightful, equal, and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expense of operation to the municipality. To enforce the payment of charges, the municipality shall have a lien and may enforce it, substantially as is provided by law for liens and the enforcement thereof, for repairs to or the improvement, storage, or care of any personal property; and

(6) To exercise all powers necessarily incidental to the exercise of the general and special powers granted in the Revised Airports Act.

The Legislature has empowered municipalities to impose use charges for the privilege of using municipal airport facilities. City of Ord v. Biemond, 175 Neb. 333, 122 N.W.2d 6 (1963).

City is given power to enact rules and regulations governing use of airport. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-216 Municipality; accept gifts of money; expend.

A municipality is authorized to accept, receive, and receipt for federal money, and other money, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal money upon such airports and other air navigation facilities.



3-217 Repealed. Laws 1947, c. 8, § 2.



3-218 Contracts; laws governing.

All contracts for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports or other air navigation facilities, made by the municipality itself or through the agency of the Division of Aeronautics of the Department of Transportation, shall be made pursuant to the laws of this state governing the making of like contracts, except that where such acquisition, construction, improvement, enlargement, maintenance, equipment, or operation is financed wholly or partly with federal money, the municipality or the division as its agent may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder.



3-219 Municipality; public waters; powers.

The power herein granted to a municipality to establish and maintain airports shall include the power to establish and maintain such airports in, over and upon any public waters of this state within the limits or jurisdiction of or bordering on the municipality, any submerged land under such public waters, and any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of the submerged land under such public waters, and as well the power to construct and maintain terminal buildings, landing floats, causeways, roadways and bridges for approaches to or connecting with the airport, and landing floats and breakwaters for the protection of any such airport.



3-220 Municipalities; public waters; additional powers.

All the other powers herein granted municipalities with reference to airports on land are granted to them with reference to such airports in, over and upon public waters, submerged land under public waters, and artificial or reclaimed land.



3-221 Joint exercise of powers, authorized; when.

All powers, rights and authority granted to any municipality in sections 3-201 to 3-238 and 18-1502 may be exercised and enjoyed by two or more municipalities, or by this state and one or more municipalities therein, acting jointly, either within or without the territorial limits of either or any of said municipalities and within or without this state, or by this state or any municipality therein, acting jointly with any other state or municipality therein, either within or without this state, if the laws of such other state permit such joint action.

Power to condemn may be exercised jointly by village and county. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-222 Municipality; terms, defined.

For purposes of sections 3-221 to 3-232 only, unless another intention clearly appears or the context otherwise requires, this state shall be included in the term municipality, and all the powers conferred upon municipalities in the Revised Airports Act and section 18-1502, if not otherwise conferred by law, are hereby conferred upon this state when acting jointly with any municipality or municipalities. Where reference is made to the governing body of a municipality, that term shall mean, as to the state, the Division of Aeronautics of the Department of Transportation.

State of Nebraska and municipality may act jointly in acquiring airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-223 Municipality; joint agreements and action; authorized.

Any two or more municipalities may enter into agreements with each other, duly authorized by ordinance or resolution, as may be appropriate, for joint action pursuant to the provisions of sections 3-221 to 3-232. Concurrent action by the governing bodies of the municipalities involved shall constitute joint action.

Two or more municipalities may agree with each other for joint action in establishing airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-224 Joint agreements; contents.

Each such agreement shall (1) specify its terms, (2) the proportionate interest which each municipality shall have in the property, facilities and privileges involved, (3) the proportion of the preliminary costs, costs of acquisition, establishment, construction, enlargement, improvement and equipment, and of the expenses of maintenance, operation and regulation to be borne by each, (4) make such other provisions as may be necessary to carry out the provisions of sections 3-221 to 3-232, (5) provide for amendments thereof, (6) the conditions and methods of termination and (7) the disposition of all or any part of the property, facilities and privileges jointly owned if said property, facilities and privileges, or any part thereof, shall cease to be used for the purposes herein provided or if the agreement shall be terminated, and for the distribution of the proceeds received upon any such disposition, and of any funds or other property jointly owned and undisposed of, and the assumption or payment of any indebtedness arising from the joint venture which remains unpaid, upon any such disposition or upon a termination of the agreement.

Two or more municipalities may agree for joint ownership and operation of an airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-225 Joint agreements; board, created; members; terms; compensation.

Municipalities acting jointly as herein authorized shall create a board from the inhabitants of such municipalities for the purpose of acquiring property for, establishing, constructing, enlarging, improving, maintaining, equipping, operating and regulating the airports and other air navigation facilities and airport protection privileges to be jointly acquired, controlled, and operated. Such board shall consist of members to be appointed by the governing body of each municipality involved, the number to be appointed by each to be provided for by the agreement for the joint venture. Each member shall serve for such time and upon such terms as to compensation, if any, as may be provided for in the agreement.



3-226 Board; officers; adopt rules of procedure.

Each such board shall organize, select officers for terms to be fixed by the agreement, and adopt and from time to time amend rules of procedure.



3-227 Board; powers.

Such board may exercise, on behalf of the municipalities acting jointly by which it is appointed, all the powers of each of such municipalities granted by the Revised Airports Act, except as otherwise provided in the act. Real property, airports, restricted landing areas, air protection privileges, or personal property costing in excess of a sum to be fixed by the joint agreement, may be acquired, and condemnation proceedings may be instituted, only by authority of the governing bodies of each of the municipalities involved. The total amount of expenditures to be made by the board for any purpose in any calendar year shall be determined by the municipalities involved by the approval by each on or before the preceding May 1, of a budget for the ensuing fiscal year. Rules and regulations provided for by subdivision (2) of section 3-215 shall become effective only upon approval of each of the appointing governing bodies and the Division of Aeronautics of the Department of Transportation. No real property and no airport, other air navigation facility, or air protection privilege, owned jointly, shall be disposed of by the board, by sale, lease, or otherwise, except by authority of all the appointing governing bodies, but the board may lease space, area, or improvements and grant concessions on airports for aeronautical purposes or purposes incidental thereto, subject to subdivision (3) of section 3-215. This section shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12.



3-228 Joint agreements; ordinances enacted concurrent with each other; effect; publication.

Each municipality, acting jointly with another, pursuant to the Revised Airports Act, is authorized and empowered to enact, concurrently with the other municipalities involved, such ordinances as are provided for by subdivision (2) of section 3-215, and to fix by such ordinances penalties for the violation thereof. Such ordinances, when so concurrently adopted, shall have the same force and effect within the municipalities and on any property jointly controlled by them or adjacent thereto, whether within or without the territorial limits of either or any of them, as ordinances of each municipality involved, and may be enforced in any one of the municipalities in like manner as are its individual ordinances. The consent of the Division of Aeronautics of the Department of Transportation to any such ordinance, where the state is a party to the joint venture, shall be equivalent to the enactment of the ordinance by a municipality. The publication provided for in subdivision (2) of section 3-215 shall be made in each municipality involved in the manner provided by law or charter for publication of its individual ordinances.



3-229 Joint agreements; condemnation proceedings; property acquired held as tenants in common.

Condemnation proceedings shall be instituted, in the names of the municipalities jointly, and the property acquired shall be held by the municipalities as tenants in common. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Condemnation may be instituted by municipalities jointly. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-230 Joint agreements; funds; revenue, use.

For the purpose of providing funds for necessary expenditures in carrying out the provisions of sections 3-221 to 3-232, a joint fund shall be created and maintained, into which each of the municipalities involved shall deposit its proportionate share as provided by the joint agreement. Such funds are to be provided by bond issues, tax levies and appropriations made by each municipality in the same manner as though it were acting separately under the authority of sections 3-201 to 3-238 and 18-1502. The revenue obtained from the ownership, control and operation of the airports and other air navigation facilities jointly controlled shall be paid into such fund, to be expended as provided in section 3-214. Revenue in excess of the cost of maintenance and operating expenses of the joint properties shall be divided as may be provided in the original agreement for the joint venture.



3-231 Joint agreements; funds; disbursed by order of board.

All disbursements from such fund shall be made by order of the board in accordance with such rules and regulations and for such purposes as the appointing governing bodies, acting jointly, shall prescribe.



3-232 Joint agreements; specific performance authorized.

Specific performance of the provisions of any joint agreement entered into as provided for in sections 3-221 to 3-231 may be enforced as against any party thereto by the other party or parties thereto.



3-233 Municipality; assist another municipality; gift; lease; appropriation of money by taxation or bonds.

Whenever the governing body of any municipality determines that the public interest and the interests of the municipality will be served by assisting any other municipality in exercising the powers and authority granted by sections 3-201 to 3-238 and 18-1502, such first-mentioned municipality is expressly authorized and empowered to furnish such assistance by gift, or lease with or without rental, of real property, by the donation, lease with or without rental, or loan, of personal property, and by the appropriation of money, which may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purposes if the municipality were exercising the powers heretofore granted in its own behalf.



3-234 Purpose of sections.

The purposes of sections 3-201 to 3-238 and 18-1502 are specifically declared to be county purposes as well as generally public, governmental and municipal.



3-235 Powers granted counties.

The powers herein granted to all municipalities are specifically declared to be granted to counties in this state, any other statute to the contrary notwithstanding.



3-236 Airport and air navigational facility; laws governing; jurisdiction.

Every airport and other air navigation facility controlled and operated by any municipality, or jointly controlled and operated pursuant to the provisions of sections 3-201 to 3-238 and 18-1502, shall, subject to federal and state laws, rules, and regulations, be under the exclusive jurisdiction and control of the municipality or municipalities controlling and operating it and no other municipality in which such airport or air navigation facility shall have any police jurisdiction of the same or any authority to charge or exact any license fees or occupation taxes for the operations thereon. Such municipality or municipalities shall have concurrent jurisdiction over the adjacent territory described in subdivision (2) of section 3-215.



3-237 Sections, how construed.

Sections 3-201 to 3-238 and 18-1502 shall be so interpreted and construed as to make uniform so far as possible the laws and regulations of this state and other states and of the government of the United States having to do with the subject of aeronautics.

Uniformity of construction of act is sought. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-238 Act, how cited.

Sections 3-201 to 3-238 and 18-1502 may be cited as the Revised Airports Act.

Scope and manner of citation of act is set out. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-239 Airport authorities or municipalities; project applications under federal act; approval by division; required; division, act as agent; direct receipt of federal funds; when.

(1) No city airport authority, county airport authority, joint airport authority, or municipality in this state, whether acting alone or jointly with another city airport authority, county airport authority, joint airport authority, or municipality, or with the state, shall submit to any federal agency or department any project application under the provisions of any act of Congress which provides airport planning or airport construction and development funds for the expansion and improvement of the airport system, unless the project and the project application have been first approved by the Division of Aeronautics of the Department of Transportation.

(2) Except as provided in subsection (3) of this section, no city airport authority, county airport authority, joint airport authority, or municipality shall directly accept, receive, receipt for, or disburse any funds granted by the United States under any act of Congress pursuant to subsection (1) of this section, but it shall designate the division as its agent and in its behalf to accept, receive, receipt for, and disburse such funds. Such authorities and municipalities shall enter into an agreement with the division prescribing the terms and conditions of such agency in accordance with federal laws, rules, and regulations, and applicable laws of this state. Such money as is paid by the United States shall be retained by the state or paid over to the city airport authority, county airport authority, joint airport authority, or municipality under such terms and conditions as may be imposed by the United States in making such grant.

(3) Any city airport authority, county airport authority, joint airport authority, or municipality operating a primary airport may directly accept, receive, receipt for, and disburse any funds granted by the United States for the primary airport under the provisions of any act of Congress pursuant to subsection (1) of this section by informing the division, in writing, of its intent to do so. If an airport loses its status as a primary airport before signing a grant agreement with the United States, the airport shall be subject to subsection (2) of this section.

(4) For purposes of this section:

(a) City airport authority means an authority established pursuant to the Cities Airport Authorities Act;

(b) County airport authority means an authority established under sections 3-601 to 3-622;

(c) Joint airport authority means an authority established under the Joint Airport Authorities Act;

(d) Municipality means any county, city, or village of this state and any other political subdivision, public corporation, authority, or district in this state which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and other air navigation facilities; and

(e) Primary airport means any airport which:

(i) Receives scheduled passenger air service;

(ii) Has at least ten thousand revenue passenger enplanements or boardings, as officially recorded by the United States, in at least one of the most recent five calendar years for which official numbers are available; and

(iii) Does not receive any funds apportioned by the United States for nonprimary airports.



3-240 Extraterritorial airport; terms, defined.

As used in sections 3-240 to 3-244, unless the context otherwise requires:

(1) Airport means any area of land or water which is used or intended for use, for the landing and taking off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon.

(2) Air navigation facility means any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(3) Governmental agency means any municipality, city, village, county, public corporation, or other public agency.



3-241 Extraterritorial airport; state or governmental agency; powers.

This state or any governmental agency of this state having any powers with respect to planning, establishing, acquiring, developing, constructing, enlarging, improving, maintaining, equipping, operating, regulating, or protecting airports or air navigation facilities within this state, may exercise those powers within any state or jurisdiction adjoining this state, subject to the laws of that state or jurisdiction.



3-242 Extraterritorial airport; adjoining state; powers; right of eminent domain; reciprocity.

Any state adjoining this state or any governmental agency thereof may plan, establish, acquire, develop, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities within this state, subject to the laws of this state applicable to airports and air navigation facilities. The adjoining state or governmental agency shall have the power of eminent domain in this state, if the adjoining state authorizes the exercise of that power therein by this state or any governmental agency thereof having any of the powers mentioned in section 3-241. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



3-243 Extraterritorial airport; joint exercise of powers.

The powers granted by sections 3-241 and 3-242 may be exercised jointly by two or more states or governmental agencies, including this state and its governmental agencies, in such combination as may be agreed upon by them.



3-244 Act, how cited.

Sections 3-240 to 3-244 may be cited as the Extraterritorial Airports Act.



3-301 Terms, defined.

For purposes of the Airport Zoning Act, unless the context otherwise requires:

(1)(a) Airport means an area of land or water that is used or intended to be used for the landing and takeoff of aircraft and includes any related buildings and facilities;

(b) Airport includes only public-use airports with state or federally approved airport layout plans and military airports with military service-approved military layout plans;

(2) Airport hazard means any structure or tree or use of land that penetrates any approach, operation, transition, or turning zone;

(3) Airport hazard area means any area of land or water upon which an airport hazard might be established if not prevented as provided in the act, but such area shall not extend in any direction a distance in excess of the limits provided for approach, operation, transition, and turning zones;

(4) Airport layout plan means a scaled drawing of existing and proposed land, buildings, and facilities necessary for the operation and development of an airport prepared in accordance with state rules and regulations and federal regulations and guidelines;

(5) Approach zone means a zone that extends from the end of each operation zone and is centered along the extended runway centerlines. Approach zone dimensions are as follows:

(a) For an existing or proposed instrument runway:

(i) An approach zone extends ten miles from the operation zone, measured along the extended runway centerline. The approach zone is one thousand feet wide at the end of the zone nearest the runway and expands uniformly to sixteen thousand eight hundred forty feet wide at the farthest end of the zone; and

(ii) The height limit of an approach zone begins at the elevation of the runway end for which it is the approach and rises one foot vertically for every fifty feet horizontally, except that the height limit shall not exceed one hundred fifty feet above the nearest existing or proposed runway end elevation within three miles of the end of the operation zone at that runway end. At three miles from such operation zone, the height limit resumes sloping one foot vertically for every fifty feet horizontally and continues to the ten-mile limit; and

(b) For an existing or proposed visual runway:

(i) An approach zone extends from the operation zone to the limits of the turning zone, measured along the extended runway centerline. The approach zone is five hundred feet wide at the end of the zone nearest the runway and expands uniformly so that at a point on the extended runway centerline three miles from the operation zone, the approach zone is three thousand seven hundred feet wide; and

(ii) The height limit of an approach zone begins at the elevation of the runway end for which it is the approach and rises one foot vertically for every forty feet horizontally, except that the height limit shall not exceed one hundred fifty feet above the nearest existing or proposed runway end elevation within three miles of the end of the operation zone at that runway end;

(6) Electric facility means an overhead electrical line, including poles or other supporting structures, owned or operated by an electric supplier as defined in section 70-1001.01, for the transmission or distribution of electrical power to the electric supplier's customers;

(7) Existing runway means an instrument runway or a visual runway that is paved or made of turf that has been constructed or is under construction;

(8) Instrument runway means an existing runway with precision or nonprecision instrument approaches as developed and published by the Federal Aviation Administration or an existing or proposed runway with future precision or nonprecision instrument approaches reflected on the airport layout plan. After September 6, 2013, an airport shall not designate an existing or proposed runway as an instrument runway if the runway was not previously designated as such without the approval of the airport's governing body after a public hearing on such designation;

(9) Operation zone means a zone that is longitudinally centered on each existing or proposed runway. Operation zone dimensions are as follows:

(a) For existing and proposed paved runways, the operation zone extends two hundred feet beyond the ends of each runway. For existing and proposed turf runways, the operation zone begins and ends at the same points as the runway begins and ends;

(b) For existing and proposed instrument runways, the operation zone is one thousand feet wide, with five hundred feet on either side of the runway centerline. For all other existing and proposed runways, the operation zone is five hundred feet wide, with two hundred fifty feet on either side of the runway centerline; and

(c) The height limit of the operation zone is the same as the height of the runway centerline elevation on an existing or proposed runway or the surface of the ground, whichever is higher;

(10) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof;

(11) Political subdivision means any municipality, city, village, or county;

(12) Proposed runway means an instrument runway or a visual runway that has not been constructed and is not under construction but that is depicted on the airport layout plan that has been conditionally or unconditionally approved by, or has been submitted for approval to, the Federal Aviation Administration;

(13) Runway means a defined area at an airport that is prepared for the landing and takeoff of aircraft along its length;

(14) Structure means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission or distribution lines;

(15) Transition zone means a zone that extends outward at a right angle to the runway centerline and upward at a rate of one foot vertically for every seven feet horizontally. The height limit of a transition zone begins at the height limit of the adjacent approach zone or operation zone and ends at a height of one hundred fifty feet above the highest elevation on the existing or proposed runway;

(16) Tree means any object of natural growth;

(17) Turning zone's outer limit means the area located at a distance of three miles as a radius from the corners of the operation zone of each runway and connecting adjacent arcs with tangent lines, excluding any area within the approach zone, operation zone, or transition zone. The height limit of the turning zone is one hundred fifty feet above the highest elevation on the existing or proposed runway; and

(18) Visual runway means a runway intended solely for the operation of aircraft using visual approach procedures, with no straight-in instrument approach procedure and no instrument designation indicated on an airport layout plan approved by the Federal Aviation Administration, a military service-approved military layout plan, or any planning documents submitted to the Federal Aviation Administration by a competent authority.



3-302 Airport hazard; public nuisance; prevention.

(1) It is hereby found that an airport hazard endangers the lives and property of the users of an airport and occupants of land in its vicinity and also, if of the obstruction type, in effect reduces the size of the area available for the landing, takeoff, and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein.

(2) Accordingly, it is hereby declared that (a) the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question, (b) it is necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented, and (c) the prevention of airport hazards should be accomplished, to the extent legally possible, by the exercise of the police power, without compensation.

(3) It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.



3-303 Airport hazard; zoning regulations; modifications and exceptions.

In order to prevent the creation or establishment of airport hazards, every political subdivision that has an airport hazard area within the area of its zoning jurisdiction shall adopt, administer, and enforce, under the police power and in the manner and upon the conditions prescribed in the Airport Zoning Act, airport zoning regulations for such airport hazard area. The regulations shall meet the minimum regulations as prescribed by the Division of Aeronautics of the Department of Transportation and may divide such area into zones and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures may be erected and trees allowed to grow, except that a political subdivision or a joint airport zoning board provided for in section 3-304 may include modifications or exceptions to the airport zoning regulations adopted under the Airport Zoning Act that the political subdivision or joint airport zoning board deems appropriate. Such modifications and exceptions shall not be considered a conflict for purposes of section 3-306. The authority of a political subdivision to adopt airport zoning regulations shall not be conditional upon prior adoption of a comprehensive development plan or a comprehensive zoning ordinance.



3-304 Joint airport zoning board; airport zoning regulation; filing.

If an airport is owned or controlled by a political subdivision and any airport hazard area appertaining to such airport is located outside of the political subdivision's zoning jurisdiction, the political subdivision owning or controlling the airport and the political subdivision or political subdivisions within whose zoning jurisdiction the airport hazard area or areas are located may, by ordinance or resolution duly adopted, create a joint airport zoning board, which board shall have the same power to adopt, by resolution approved by a majority of the board, airport zoning regulations applicable to an airport hazard area as that vested by section 3-303 in any political subdivision within whose zoning jurisdiction such area is located. Any airport zoning regulation, or any amendment thereto, adopted by a joint airport zoning board shall be filed with the official or administrative agency responsible for the enforcement of zoning regulations in each of the political subdivisions participating in the creation of the joint airport zoning board and shall be enforced as provided in section 3-319.



3-304.01 Joint airport zoning board; members; term.

If a joint airport zoning board is created pursuant to section 3-304, such board shall have two representatives appointed by each political subdivision participating in its creation as members thereof and also a chairperson elected by a majority of the members so appointed. The term of each member shall be four years.



3-305 Zoning regulations; comprehensive zoning ordinance.

In the event that a political subdivision has adopted or hereafter adopts a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof may be incorporated in and made a part of such comprehensive zoning regulations and be administered and enforced in connection therewith.



3-306 Zoning regulations; conflict; stringent limitation or requirement prevails.

In the event of any conflict between any airport zoning regulations adopted under the Airport Zoning Act and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivision which adopted the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement shall govern and prevail.



3-307 Zoning regulations; adoption; notice; hearing.

No airport zoning regulations shall be adopted, amended, or changed under the Airport Zoning Act except by the action of the legislative body of the political subdivision in question, or the joint airport zoning board provided for in section 3-304, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least ten days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which the airport hazard area is located.



3-308 Zoning regulations; procedure for adoption; commission; appointment; preliminary report; public hearings; final report.

Prior to the initial zoning of any airport hazard area under the Airport Zoning Act, the political subdivision or joint airport zoning board which is to adopt the regulations shall appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report. The legislative body of the political subdivision or the joint airport zoning board shall not hold its public hearings or take other action until it has received the final report of such commission. If a city or county planning commission or a joint or interjurisdictional planning commission already exists, it may be appointed as the airport zoning commission.



3-309 Zoning regulations; requirements; reasonable.

All airport zoning regulations adopted under the Airport Zoning Act shall be reasonable and not impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of the act. In determining what regulations it may adopt, each political subdivision and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable. If an airport layout plan has been submitted for approval to the Federal Aviation Administration with a proposed instrument runway depicted thereon and such airport layout plan is conditionally or unconditionally approved without such proposed instrument runway, the political subdivision shall adopt or revise, as necessary, airport zoning regulations to protect any approach zone for a visual runway only.



3-310 Zoning regulations; nonconforming use; exception.

(1) No airport zoning regulations adopted under the Airport Zoning Act shall require the removal, lowering, or other change or alteration of any existing structure or tree not conforming to the regulations when adopted or amended or otherwise interfere with the continuance of any nonconforming use, except as provided in section 3-311.

(2) Any structure that has not yet been constructed but that has received, prior to August 1, 2013, zoning approval from the political subdivision exercising zoning jurisdiction over such structure may be constructed and shall thereafter be considered an existing structure for purposes of this section.



3-311 Zoning regulations; new or changed structure; nonconforming use; permit.

(1) Airport zoning regulations adopted under the Airport Zoning Act may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed, altered, or repaired.

(2) Except as provided in subsection (3) of this section for certain electric facilities, all airport zoning regulations adopted under the act shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit authorizing any replacement, alteration, repair, reconstruction, growth, or replanting must be secured from the administrative agency authorized to administer and enforce the regulations. A permit shall be granted under this subsection if the applicant shows that the replacement, alteration, repair, reconstruction, growth, or replanting of the nonconforming structure, tree, or nonconforming use would not result in an increase in height or a greater hazard to air navigation than the condition that existed when the applicable regulation was adopted. For nonconforming structures other than electric facilities, no permit under this subsection shall be required for repairs necessitated by fire, explosion, act of God, or the common enemy or for repairs which do not involve expenditures exceeding more than sixty percent of the fair market value of the nonconforming structure, so long as the height of the nonconforming structure is not increased over its preexisting height.

(3) An electric supplier owning or operating an electric facility made nonconforming by the adoption of airport zoning regulations under the Airport Zoning Act may, without a permit or other approval by the political subdivision adopting such regulations, repair, reconstruct, or replace such electric facility if the height of such electric facility is not increased over its preexisting height. Any construction, repair, reconstruction, or replacement of an electric facility, the height of which will exceed the preexisting height of such electric facility, shall require a permit from the political subdivision adopting such regulations. The permit shall be granted only upon a showing that the excess height of the electric facility will not establish or create an airport hazard or become a greater hazard to air navigation than the electric facility that previously existed.



3-312 Zoning regulations; property inconsistent with regulations; variance; allowance; exception.

Any person desiring to erect any structure, increase the height of any structure, permit the growth of any tree, or otherwise use his or her property in a manner inconsistent with the airport zoning regulations adopted under the Airport Zoning Act may apply to the board of adjustment for a variance from the zoning regulations in question. Such variances shall be allowed only if the board of adjustment makes the same findings for the granting of variances generally as set forth in subsection (2) of section 19-910, except that if the applicant demonstrates that the proposed structure or alteration of a structure does not require any modification or revision to any approach or approach procedure as approved or written by the Federal Aviation Administration on either an existing or proposed runway and the applicant provides signed documentation from the Federal Aviation Administration that the proposed structure or alteration of the structure will not require any modification or revision of any airport minimums, such documentation may constitute evidence of undue hardship and the board of adjustment may grant the requested variance without such findings. Any variance may be allowed subject to any reasonable conditions that the board of adjustment may deem necessary to effectuate the purposes of the act.



3-313 Zoning regulations; permit or variance; hazard marking and lighting.

In granting any permit under or variance from any airport zoning regulation adopted under the Airport Zoning Act, the administrative agency or board of adjustment may, if it deems it advisable to effectuate the purposes of the act and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.



3-314 Transferred to section 3-319.01



3-315 Repealed. Laws 2013, LB 140, § 23.



3-316 Repealed. Laws 2013, LB 140, § 23.



3-317 Repealed. Laws 2013, LB 140, § 23.



3-318 Repealed. Laws 2013, LB 140, § 23.



3-319 Zoning regulations; provide for administration and enforcement.

All airport zoning regulations adopted under the Airport Zoning Act shall provide for the administration and enforcement of such regulations by an administrative agency which may be an agency created by such regulations or any official, board, or other existing agency of the political subdivision adopting the regulations. In the case of airport zoning regulations adopted by a joint airport zoning board, each of the political subdivisions which participated in the creation of the joint airport zoning board shall create or designate an official or an administrative agency to administer and enforce the airport zoning regulations within its respective zoning jurisdiction. The duties of any official or administrative agency designated pursuant to the act shall include that of reviewing and acting upon all applications for permits under the airport zoning regulations, but such agency shall not have or exercise any of the powers herein delegated to the board of adjustment. In no event shall such official or administrative agency be or include any member of the board of adjustment.



3-319.01 Zoning regulations; appeal; hearing; procedure; board; duties.

(1) Any person aggrieved or taxpayer affected by any decision of an administrative agency made in its administration of airport zoning regulations adopted under the Airport Zoning Act, or any governing body of a political subdivision which is of the opinion that a decision of such an administrative agency is an improper application of airport zoning regulations of concern to such governing body, may appeal to the board of adjustment authorized to hear and decide appeals from the decisions of such administrative agency.

(2) Any appeal taken under this section shall be taken within a reasonable amount of time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(3) An appeal shall stay any proceeding in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such cases the proceedings shall not be stayed except by an order of the board after notice to the agency from which the appeal is taken and upon due cause shown.

(4) The board shall fix a reasonable time for the hearing of appeals, give public notice thereof, give due notice to the parties in interest, and decide the appeal within sixty days after the date of filing such appeal. Any party may appear in person or by an agent or attorney at the hearing.



3-320 Zoning regulations; board of adjustment; members; terms; powers.

(1) All airport zoning regulations adopted under the Airport Zoning Act shall provide for a board of adjustment to have and exercise the following powers:

(a) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of the airport zoning regulations;

(b) To hear and decide any special exceptions to the terms of the airport zoning regulations upon which such board may be required to pass under such regulations; and

(c) To hear and decide petitions for variances from the strict application of airport zoning regulations.

(2) A board of adjustment shall consist of five regular members, each to be appointed for a term of three years by the political subdivision or joint airport zoning board adopting the regulations. Any member thereof may be removed by the appointing authority for cause, upon written charges and after a public hearing. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of the administrative agency or to decide in favor of the applicant on any matter upon which the board is required to pass under the airport zoning regulations or to effect any variation in such regulations.

(3) The board of adjustment may, consistent with the Airport Zoning Act, reverse or affirm wholly or partly or modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as it deems right and proper under the circumstances.

(4) A board of adjustment, board of zoning appeals, or similar zoning appeals board that exists on September 6, 2013, may be designated as and shall exercise the power of the board of adjustment for airport zoning regulations as required by this section.



3-321 Repealed. Laws 2013, LB 140, § 23.



3-322 Repealed. Laws 2013, LB 140, § 23.



3-323 Board of adjustment; adopt rules; meetings; oaths; public hearings; record of proceedings.

The board shall adopt rules in accordance with the provisions of the ordinance or resolution by which it was created. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All hearings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question or, if absent or failing to vote, indicating such fact. It shall also keep records of its examinations and other official actions. Such minutes and records shall immediately be filed in the office of the board and be a public record.



3-324 Board of adjustment; judicial review; petition; grounds.

Any (1) person aggrieved or taxpayer affected by any decision of a board of adjustment, (2) governing body of a political subdivision, or (3) joint airport zoning board, which is of the opinion that a decision of a board of adjustment is arbitrary or capricious, illegal, or unsupported by evidence, may obtain judicial review of such decision by filing a petition in error in the district court of the county in which the structure or tree that is the subject of the decision is located. The filing of and proceeding on the petition in error shall be in accordance with sections 25-1901 to 25-1937.



3-325 Repealed. Laws 2013, LB 140, § 23.



3-326 Repealed. Laws 2013, LB 140, § 23.



3-327 Repealed. Laws 2013, LB 140, § 23.



3-328 Judicial review; costs.

Costs shall not be allowed against the board of adjustment unless it appears to the court that it acted with gross negligence, in bad faith or with malice in making the decision appealed from.



3-329 Judicial review; effect of decision on other structures.

In any case in which airport zoning regulations adopted under the Airport Zoning Act, although generally reasonable, are held by a court to interfere with the use or enjoyment of a particular structure or parcel of land to such an extent or to be so onerous in their application to such a structure or parcel of land as to constitute a taking or deprivation of that property in violation of the Constitution of Nebraska or the Constitution of the United States, such holding shall not affect the application of such regulations to other structures and parcels of land.



3-330 Violation; penalty; injunctions.

Each violation of the Airport Zoning Act or of any regulations, orders, or rulings promulgated or made pursuant to the act shall constitute a Class IV misdemeanor. Each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision or agency adopting zoning regulations under the act may institute, in any court of competent jurisdiction, an action to prevent, restrain, correct, or abate any violation of (1) the act, (2) airport zoning regulations adopted under the act, or (3) any order or ruling made in connection with the administration or enforcement of the act or such regulations. The court in such proceedings shall adjudge to the plaintiff such relief by way of injunction, which may be mandatory or otherwise, as may be proper under all the facts and circumstances of the case in order to fully effectuate the purposes of the act and of the regulations adopted and orders and rulings made pursuant thereto.



3-331 Acquisition of property interest; purchase; grant; condemnation; procedure.

In any case in which (1) it is desired to remove, lower, or otherwise terminate a nonconforming structure or use, (2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under the Airport Zoning Act, or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision within which the property or nonconforming use is located or the political subdivision owning or operating the airport or served by it may acquire by purchase, grant, or condemnation, such air right, aviation easement, or other estate or interest in the property or nonconforming structure or use in question as may be necessary to effectuate the purposes of the act. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



3-332 Division of Aeronautics; municipalities and political subdivisions; assist in planning and developing.

The Division of Aeronautics of the Department of Transportation may aid and assist municipalities and other political subdivisions of the state in planning, developing, and carrying out programs for airport zoning in order to secure uniformity therein as far as possible.



3-333 Act, how cited.

Sections 3-301 to 3-333 shall be known and may be cited as the Airport Zoning Act.



3-401 Obstructions to air navigation; regulation; purpose.

There is hereby recognized, declared, and found (1) to exist, in behalf of the citizens of the United States, a public right of freedom of transit in air commerce through the air space of the State of Nebraska, (2) that any obstruction to air navigation (a) interferes with the public right of freedom of transit in air commerce, (b) endangers the lives and property of those using the air space for travel and transportation by air, and (c) endangers the lives and property of the occupants of land in the State of Nebraska, and (3) that the public health, safety, and welfare require that the erection and maintenance of obstructions to air navigation be regulated and controlled.



3-402 Terms, defined.

As used in sections 3-401 to 3-409, unless the context otherwise requires:

(1) Structure means any manmade object which is built, constructed, projected, or erected upon, from, and above the surface of the earth, including, but not limited to, towers, antennas, buildings, wires, cables, and chimneys;

(2) Meteorological evaluation tower means an anchored structure, including all guy wires and accessory facilities, on which one or more meteorological instruments are mounted for the purpose of meteorological data collection;

(3) Obstruction means any structure which obstructs the air space required for the flight of aircraft and in the landing and taking off of aircraft at any airport or restricted landing area; and

(4) Person means any public utility, public district, or other governmental division or subdivision or any person, corporation, partnership, or limited liability company.



3-403 Structures; erection, maintenance in excess of one hundred fifty feet; permit required.

It shall be unlawful for any person, firm, or corporation, without having first applied for and obtained a permit in writing from the Division of Aeronautics of the Department of Transportation, to build, erect, or maintain any structure within the State of Nebraska, the height of which exceeds one hundred fifty feet above the surface of the ground at point of installation.



3-404 Structures; erection, maintenance in excess of one hundred fifty feet; application; form; contents; permit; issuance; considerations.

The application for the permit, required by section 3-403, shall be made in writing on forms prescribed by the Division of Aeronautics of the Department of Transportation and shall contain or be accompanied by details as to the location, construction, height, and dimensions of the proposed structure, the nature of its intended use, and such other information as the Director of Aeronautics may require. Upon the filing of such application, the director shall make an investigation and an aeronautical study of such proposed construction and its effect, if any, upon air navigation, and the health, welfare, and safety of the public. If the director, upon such investigation, shall determine that such proposed structure will not constitute a hazard to air navigation and will not interfere unduly with the public right of freedom of transit in commerce through the air space affected thereby, the director shall issue to the applicant a permit, required by section 3-403, authorizing the erection and construction of such structure, subject to such conditions as to marking and lighting as the division may prescribe by its rules and regulations, authorized by section 3-407. If the director does not so determine, the director shall deny the application. In making such investigation, aeronautical study, and determination, the director shall consider (1) the character of flying operations expected to be conducted in the area concerned, (2) the nature of the terrain, (3) the character of the neighborhood, (4) the uses to which the property concerned is devoted or adaptable, (5) the proximity to existing airports, airways, control areas, and control zones, (6) the height of existing adjacent structures, and (7) all the facts and circumstances existing. The director shall impose only such restrictions or requirements as may be reasonably necessary to effectuate the purposes of sections 3-401 to 3-409.



3-405 Appeal; procedure.

Any person aggrieved by any action of the Division of Aeronautics of the Department of Transportation in granting or denying a permit under the terms of sections 3-401 to 3-409 may appeal the action, and the appeal shall be in accordance with the Administrative Procedure Act.



3-406 Existing structures; structures erected under authority of federal or state agency; zoning regulations; applicability of sections.

The provisions of sections 3-403 to 3-405 shall not apply to structures hereafter erected under the authority of a license or permit issued by a federal agency or other state agency now having specific statutory jurisdiction over the air space, including authority to prohibit or regulate the height of structures for the promotion of safety in aviation, nor to existing structures. Nothing in sections 3-401 to 3-409 shall be construed to limit or abridge any right, power, or authority to zone property under the provisions of any other law of this state or of the federal government except, that in the event of any conflict between the regulations for height limits of structures, lighting, and marking adopted under the provisions of sections 3-401 to 3-409, and any other regulations applicable to the same area, the more stringent limitation or requirement shall govern and prevail.



3-407 Structures; lighting; rules and regulations; division adopt.

All structures outside the corporate limits of cities and villages, exceeding a height of two hundred feet above the surface of the ground, and all structures within the corporate limits of cities and villages exceeding a height of five hundred feet shall be marked and lighted in accordance with rules and regulations adopted and promulgated by the Division of Aeronautics of the Department of Transportation. The division may adopt and promulgate rules and regulations for the marking and lighting of such structures in a manner calculated to prevent collisions with such structures by aircraft. It shall be the duty of the persons, firms, and corporations owning, maintaining, or using such structures to provide and maintain such marking and lighting.



3-407.01 Meteorological evaluation tower; marking; owner; registration; contents; duties; failure to comply; effect.

(1) A meteorological evaluation tower, the height of which is at least fifty feet above the surface of the ground at point of installation, shall be marked according to subsection (2) of this section. This section applies to a meteorological evaluation tower that is located outside the corporate limits of a city or village.

(2) A meteorological evaluation tower described in subsection (1) of this section shall: (a) Be painted in seven equal-width and alternating bands of aviation orange and white beginning with orange at the top of the tower and ending with orange at the base; (b) have two or more spherical marker balls at least twenty-one inches in diameter that are aviation orange in color and attached to each outer guy wire connected to the tower with the top ball no further than twenty feet from the top wire connection and the remaining ball or balls at or below the midpoint of the tower on the outer guy wires; and (c) have yellow safety sleeves installed on each outer guy wire extending at least fourteen feet above the anchor point of the guy wire.

(3) The owner of a meteorological evaluation tower subject to this section shall, not less than ten business days prior to erecting the tower, register with the Division of Aeronautics of the Department of Transportation the name and address of the owner, the height and location of the tower, and any other information that the division deems necessary for aviation safety. The owner of a tower subject to this section shall also report the removal of the tower to the division not more than thirty business days after its removal. The division shall make the information received pursuant to this subsection available to the public within five business days.

(4) The owner of a meteorological evaluation tower described in subsection (1) of this section that was erected prior to May 28, 2015, and which is either lighted, marked with balls at least twenty-one inches in diameter, painted, or modified in some other manner so it is recognizable in clear air during daylight hours from a distance of not less than two thousand feet, shall mark the tower as required by subsection (2) of this section within two years after May 28, 2015, or at such time the tower is taken down for maintenance or other purposes, whichever comes first, except that the owner of a tower erected prior to May 28, 2015, which is not lighted, marked, painted, or modified as described in this subsection shall mark such tower as required by subsection (2) of this section within ninety days after May 28, 2015. The registration requirements of subsection (3) of this section shall be performed by the owner of a tower erected prior to May 28, 2015, within fifteen business days after May 28, 2015.

(5) A material failure to comply with the marking and registration requirements of this section shall be admissible as evidence of negligence on the part of an owner of a meteorological evaluation tower in an action in tort for property damage, bodily injury, or death resulting from an aerial collision with such unmarked or unregistered tower.

(6) The division may adopt and promulgate rules and regulations for carrying out the purposes of this section.



3-408 Violations; penalty.

Any person, firm, or corporation (1) violating any of the provisions of sections 3-401 to 3-409, (2) submitting false information in the application for a permit, (3) violating any rule or regulation adopted and promulgated by the Division of Aeronautics of the Department of Transportation pursuant to sections 3-401 to 3-409, (4) failing to do and perform any act required by sections 3-401 to 3-409, or (5) violating the terms of any permit issued pursuant to sections 3-401 to 3-409, shall be guilty of a Class III misdemeanor. Each day any violation continues or any structure erected in violation of sections 3-401 to 3-409 shall continue in existence shall constitute a separate offense.



3-409 Structure; violations; injunction; removal.

In addition to the penalties provided for by section 3-408, the erection and maintenance of any structure in violation of sections 3-401 to 3-409 may be enjoined by any court of competent jurisdiction in an action for that purpose commenced by the Division of Aeronautics of the Department of Transportation or any other interested person. The erection of such structure and permitting the same to stand or remain, in violation of sections 3-401 to 3-409, is hereby declared to be a nuisance and the division, or its authorized agent, is authorized to go upon the premises and abate such nuisance by removing such structure after five days' notice to the interested parties, to be served by mail addressed to them at their last-known place of business or residence. The expense incident to the removal of such structure shall be paid by the owners thereof, and if the division removes such structures as provided in this section, the expense incurred by the division may be recovered from the sale of the structure or its salvage material.



3-501 Terms, defined.

As used in the Cities Airport Authorities Act, unless the context otherwise requires:

(1) Authority means an airport authority which shall be a body politic and corporate organized pursuant to section 3-502;

(2) City means any city or village of the State of Nebraska;

(3) Bonds means bonds issued by the authority pursuant to the provisions of the Cities Airport Authorities Act;

(4) Board means the members of the authority;

(5) Mayor and city council means, in the case of a village, the chairperson of the board of trustees and the board of trustees, respectively;

(6) Real property means lands, structures, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the term real property, including not only fee simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest, or right, legal or equitable, pertaining to real property; and

(7) Project means any airport operated by the authority, including all real and personal property, structures, machinery, equipment, and appurtenances or facilities which are part of such airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers, and freight or as part of aviation operation, air navigation, and air safety operation.

An airport authority is a body corporate and politic. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).

The Airport Authority Act sustained as constitutional. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



3-502 Airport authority; created; board; members; expenses; delegation of authority; period of corporate existence; jurisdiction.

(1) Any city may create an airport authority to be managed and controlled by a board. The board, when and if appointed, shall have full and exclusive jurisdiction and control over all facilities owned or thereafter acquired by such city for the purpose of aviation operation, air navigation, and air safety operation.

(2) The Cities Airport Authorities Act shall not become operative as to any city unless the mayor and city council in their discretion activate the airport authority by the mayor appointing and the council approving the board members as provided in this section. Each such board shall be a body corporate and politic, constituting a public corporation and an agency of the city for which such board is established.

(3) Each board in cities of the primary, first, and second classes and in villages shall consist of five members to be appointed by the mayor with the approval of the city council to serve until their successors elected pursuant to section 32-547 take office. Members of such board shall be residents of the city for which such authority is created. Any vacancy on such board shall be filled by appointment by the mayor, with the approval of the city council, to serve the unexpired portion of the term. A member of such board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for the removal of such officer may be brought, upon resolution of the city council, in the district court of the county in which such city is located.

(4) Each board in cities of the metropolitan class shall consist of five members who shall be nominated by the mayor and approved by the city council and shall serve for terms of five years. Any vacancy on such board shall be filled by appointment by the mayor, with the approval of the city council, and such appointee shall serve the unexpired portion of the term of the member whose office was vacated. Any member of such board may be removed from office by the mayor, for incompetence, neglect of duty, or malfeasance in office, with the consent and approval of the city council.

(5) The members of the board hereby created shall not be entitled to compensation for their services but shall be entitled to reimbursement of expenses paid or incurred in the performance of the duties imposed upon them by the Cities Airport Authorities Act, to be paid as provided in section 23-1112 for county officers and employees. A majority of the members of the board then in office shall constitute a quorum. The board may delegate to one or more of the members, or to its officers, agents, and employees, such powers and duties as it may deem proper.

(6) The board and its corporate existence shall continue only for a period of twenty years from the date of appointment of the members thereof and thereafter until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged. When all liabilities incurred by the authority of every kind and character have been met and all its bonds have been paid in full or such liabilities and bonds have otherwise been discharged, all rights and properties of the authority shall pass to and be vested in the city. The authority shall have and retain full and exclusive jurisdiction and control over all projects under its jurisdiction, with the right and duty to charge and collect revenue therefrom, for the benefit of the holders of any of its bonds or other liabilities. Upon the authority's ceasing to exist, all its remaining rights and properties shall pass to and vest in the city.

This section gives an airport authority full jurisdiction over all aspects of getting an aircraft and its occupants safely into and out of an airport. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).

The word airport herein means an airport qualified and licensed for public use. Elliott v. City of Plattsmouth, 187 Neb. 165, 188 N.W.2d 684 (1971).

Under former law the word airport in this section means an airport qualified and licensed for public use. Bruns v. City of Seward, 186 Neb. 658, 185 N.W.2d 853 (1971).

Airport authority's existence dependent upon city which created it and is an agency of that city, existence of airport authority does not prevent parent city from being annexed. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).



3-502.01 Repealed. Laws 1969, c. 25, § 3.



3-502.02 Repealed. Laws 1969, c. 25, § 3.



3-503 Airport authority; acquisition of property; terms; eminent domain; relinquishment; insurance.

(1) Any city creating an authority shall by resolution convey or transfer to it any existing airport or any other property of the city for use in connection with a project, including real and personal property owned or leased by the city and used or useful in connection therewith. In case of real property so conveyed, the title thereto shall remain in the city, but the authority shall have the use and occupancy of such real property for so long as its corporate existence shall continue. In the case of personal property so conveyed, the title shall pass to the authority. Any conveyance of an existing airport shall be subject to any leases or agreements duly and validly made by the city affecting such airports or the property so conveyed, except that any such lease or agreement which is inconsistent with the ability of the authority to issue negotiable bonds may be renegotiated by the authority.

(2) Such city may acquire by purchase or condemnation real property in the name of the city for the projects or for the widening of existing roads, streets, parkways, avenues, or highways, or for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes and partly for other city purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such city, except that if property is to be acquired outside the zoning jurisdiction of the city creating the authority when such city is of the metropolitan class, approval shall be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised. Such city may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of a project.

(3) Contracts may be entered into between the city and an authority, or between other political subdivisions of the State of Nebraska and such city or authority, or between each and any of them, providing for the conveyance of property to such city or authority for use in connection with a project, and for the closing of streets, roads, parkways, avenues, or highways. The amounts, terms, and conditions of payment if any shall be made by such city or authority in connection with the conveyances. The contracts may also contain covenants by such city or such political subdivision, as to the road, street, parkway, avenue, or highway improvements to be made by such city or such political subdivision. Any city council may authorize such contracts between the city and the authority by resolution, and no other authorization on the part of the city for such contracts shall be necessary. All obligations of the city for the payment of money to an authority incurred in carrying out the Cities Airport Authorities Act shall be included in and provided for by each annual or biennial budget of such city thereafter made until fully discharged. In the case of other political subdivisions of the state, such contracts shall be authorized as provided by law.

(4) An authority operating under the act may acquire real property for a project in the name of the city in which it was established at the cost and expense of the authority by purchase or condemnation pursuant to the laws relating to the condemnation of land by cities and subdivision (4) of section 3-504, except that if property is to be acquired outside the zoning jurisdiction of the city creating the authority when such city is of the metropolitan class, approval shall be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised. The authority shall have the use and occupancy of such real property so long as its corporate existence shall continue.

(5) In case an authority shall have the use and occupancy of any real property which it shall determine is no longer required for a project then, if such real property was acquired at the cost and expense of the city, the authority shall have the power to surrender its use and occupancy thereof to the city. If such real property was acquired at the cost and expense of the authority, then the authority shall have power to sell, lease, or otherwise dispose of the real property. The authority shall retain the proceeds of sale, rentals, or other money derived from the disposition of such real property for its corporate purposes.

(6) If the authority does not provide insurance coverage for the real property improvements to real property and the real property of which it has the use and occupancy and the city provides insurance coverage for such improvements and property and names the authority as the named insured, the authority shall reimburse the city for purchasing the insurance coverage if reimbursement is requested by the city.

An airport authority acquiring real property must bring an action in the name of the city in which it was established for and on behalf, of the airport authority. Airport Auth. of Village of Greeley v. Dugan, 259 Neb. 860, 612 N.W.2d 913 (2000).

Municipal airport authorities are authorized to acquire property by condemnation for establishing airports. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



3-504 Airport authority; powers.

Any authority established under the Cities Airport Authorities Act shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of personal property for its corporate purposes;

(4) To acquire in the name of the city, by purchase or condemnation, real property or rights or easements therein necessary or convenient for its corporate purposes and, except (a) as may otherwise be provided in the act and (b) that if property is to be acquired outside the zoning jurisdiction of the city when such city is a city of the metropolitan class, approval must be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised, to use the same so long as its corporate existence continues. Such power shall not be exercised by authorities of cities of the primary, first, and second classes and of villages created after September 2, 1973, without further approval until such time as at least three members of the authority have been elected. If the exercise of such power is necessary while three or more appointed members remain on the authority of cities of the primary, first, and second classes and of villages, the appointing body shall approve all proceedings under this subdivision;

(5) To make bylaws for the management and regulation of its affairs and, subject to agreements with bondholders, to make rules and regulations for the use of projects and the establishment and collection of rentals, fees, and all other charges for services or commodities sold, furnished, or supplied by such authority. Any person violating such rules shall be guilty of a Class III misdemeanor;

(6) With the consent of the city, to use the services of agents, employees, and facilities of the city, for which the authority may reimburse the city a proper proportion of the compensation or cost thereof, and also to use the services of the city attorney as legal advisor to the authority;

(7) To appoint officers, agents, and employees and fix their compensation;

(8) To make contracts, leases, and all other instruments necessary or convenient to the corporate purposes of the authority;

(9) To design, construct, maintain, operate, improve, and reconstruct, so long as its corporate existence continues, such projects as are necessary and convenient to the maintenance and development of aviation services to and for the city in which such authority is established, including landing fields, heliports, hangars, shops, passenger and freight terminals, control towers, and all facilities necessary or convenient in connection with any such project, to contract for the construction, operation, or maintenance of any parts thereof or for services to be performed thereon, and to rent parts thereof and grant concessions thereon, all on such terms and conditions as the authority may determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(10) To include in such project, subject to zoning restrictions, space and facilities for any or all of the following: Public recreation; business, trade, or other exhibitions; sporting or athletic events; public meetings; conventions; and all other kinds of assemblages and, in order to obtain additional revenue, space and facilities for business and commercial purposes. Whenever the authority deems it to be in the public interest, the authority may lease any such project or any part or parts thereof or contract for the management and operation thereof or any part or parts thereof. Any such lease or contract may be for such period of years as the authority shall determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(11) To charge fees, rentals, and other charges for the use of projects under the jurisdiction of such authority subject to and in accordance with such agreement with bondholders as may be made as hereinafter provided. Subject to contracts with bondholders, all fees, rentals, charges, and other revenue derived from any project shall be applied to the payment of operating, administration, and other necessary expenses of the authority properly chargeable to such project and to the payment of the interest on and principal of bonds or for making sinking-fund payments therefor. Subject to contracts with bondholders, the authority may treat one or more projects as a single enterprise with respect to revenue, expenses, the issuance of bonds, maintenance, operation, or other purposes;

(12) To certify annually to the governing body of the city the amount of tax to be levied for airport purposes which the authority requires under its adopted budget statement to be received from taxation, not to exceed three and five-tenths cents on each one hundred dollars of taxable valuation of all the taxable property in such city subject to section 77-3443. The governing body may levy and collect the taxes so certified at the same time and in the same manner as other taxes are levied and collected, and the proceeds of such taxes when due and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the authority is deposited. An authority in a city of the first or second class or a village shall have power to certify annually to the governing body of such a city or village an additional amount of tax to be levied for airport purposes, not to exceed three and five-tenths cents on each one hundred dollars of taxable value, to be levied, collected, set aside, and deposited as specified in this subdivision, and if negotiable bonds of the authority are thereafter issued, this power shall continue until such bonds are paid in full. When such additional amount of tax is first certified, the governing body may then require, but not thereafter, approval of the same by a majority vote of the governing body or by a majority vote of the electors voting on the same at a general or special election. The additional levy shall be subject to section 77-3443. The provisions of this subdivision shall not apply to cities of the metropolitan class;

(13) To construct and maintain under, along, over, or across a project, telephone, telegraph, or electric wires and cables, fuel lines, gas mains, water mains, and other mechanical equipment not inconsistent with the appropriate use of such project, to contract for such construction and to lease the right to construct and use the same, or to use the same on such terms for such periods of time and for such consideration as the authority shall determine;

(14) To accept grants, loans, or contributions from the United States, the State of Nebraska, any agency or instrumentality of either of them, or the city in which such authority is established and to expend the proceeds thereof for any corporate purposes;

(15) To incur debt and issue negotiable bonds and to provide for the rights of the holders thereof;

(16) To enter on any lands, waters, and premises for the purposes of making surveys, soundings, and examinations; and

(17) To do all things necessary or convenient to carry out the powers expressly conferred on such authorities by the act.

An airport authority acquiring real property must bring an action in the name of the city in which it was established for and on behalf of the airport authority. Airport Auth. of Village of Greeley v. Dugan, 259 Neb. 860, 612 N.W.2d 913 (2000).

Municipal airport authorities are authorized to acquire property by condemnation for establishing airports. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Inclusion of an airport authority budget in general city budget hearing did not meet requirement of public budget hearing, after notice, by airport authority. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).

An airport authority has broad powers to include all facilities necessary or convenient in constructing an airport project. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).



3-504.01 Airport authority; authority for creation; election not required; supremacy over city charter; validation of proceedings.

Sections 3-501 to 3-514 shall be full authority for the creation of airport authorities by cities, and for the exercise of the powers therein granted to cities and to such authorities, and no action, proceeding or election shall be required prior to the creation of airport authorities hereunder or to authorize the exercise of any of the powers herein granted, any provision of law or of any city charter to the contrary notwithstanding, and the proceedings of the mayor and council of any city heretofore taken for the creation and establishment of an airport authority are hereby ratified, validated and confirmed.



3-504.02 Airport authority; cities of primary class; development of commercial aviation; representation in commercial air service hearings; additional tax levy.

An airport authority may, and in cities of the primary class shall, in addition to the powers enumerated in section 3-504, encourage, foster, and promote the development of commercial and general aviation for the city which it serves, and advance the interests of such city in aeronautics and in commercial air transportation and its scheduling. An airport authority in cities of the primary class, under direction of the mayor, shall represent the interests of such city in commercial air service hearings, except that representation in the name of the city shall be only by the consent of such city. In cities of the primary class the city council may establish a fund for the purposes of this section by an annual levy of not to exceed three-tenths of one cent on each one hundred dollars which shall be levied and collected upon the same property and in addition to the levy provided in subdivision (12) of section 3-504. The levy in this section shall be subject to section 77-3443.



3-505 Airport authority; city officers and employees; transfer; retention of privileges; social security and pension plans; continuance of coverage.

Officers and employees of any board or department in or of a city may be transferred to the authority established in the city, and shall be eligible for such transfer and appointment without examination to offices and positions under the authority. Officers or employees of such city, who shall have accepted such transfer and who are at the time of such transfer members or beneficiaries of any existing pension or retirement system, shall continue to have the rights, privileges, obligations, and status with respect to such system or systems as are now prescribed by law. In a city of the metropolitan or of the primary class, the authority may enter into an agreement with the city to provide for the continued coverage of officers and employees of the authority, and for the coverage of such officers and employees not formerly employed by the city, under the city's social security system, pension plan, or retirement plan, and shall pay its proportionate cost of such pension or retirement plan and expense of social security coverage.



3-506 Airport authority; finances; how handled.

All income, revenue, receipts, profits, and money of an authority from whatever source derived shall be paid either to the treasurer of the city in which such authority is established as ex officio treasurer of the authority who shall not commingle such money with any other money under his or her control or to the person appointed as treasurer of the airport authority in accordance with section 3-506.01. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts. Such money shall be withdrawn only by check, draft, or order signed by the treasurer on requisition of the chairperson of the authority or of such other person or persons as the authority may authorize to make such requisitions, approved by the board. The chief auditing officer of the city and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such authority, including its receipts, disbursements, contracts, leases, sinking funds, and investments and any other matters relating to its financial standing. Notwithstanding the provisions of this section, such authority may contract with the holders of any of its bonds as to collection, custody, securing, investment, and payment of any money of the authority or any money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The authority may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of authorities pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



3-506.01 Airport authority; treasurer; appointed; bond.

(1) An airport authority may appoint a treasurer.

(2) If a treasurer is appointed by the authority, the treasurer of the city in which such authority is established shall no longer serve as ex officio treasurer of the authority.

(3) If a treasurer is appointed, such treasurer shall furnish bond, in an amount to be determined by the authority, running to the authority conditioned upon the faithful performance of such treasurer's duties.



3-507 Airport authority; bonds; general; limited purposes; bond anticipation notes; issuance; powers conferred; personal liability.

(1) An authority shall have the power and is hereby authorized from time to time to issue its negotiable bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such authority is established. Such authorities shall have power, from time to time and whenever refunding is deemed expedient, to issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed or may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. All bonds shall be general obligations of the authority issuing the same and shall be payable out of any revenue, income, receipts, profits, or other money of the authority unless the authority expressly provides otherwise in the resolution authorizing issuance in which event the bonds shall be limited obligations of the authority and shall be payable only out of that part of the revenue, income, receipts, profits, or other money of the authority as is specified in such resolution. All bonds issued pursuant to the Cities Airport Authorities Act shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code subject only to any provisions contained in such bonds for the registration of the principal thereof.

(2) All such bonds shall be authorized by a resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place or places within or without the State of Nebraska, and be subject to such terms of redemption and at such redemption premiums as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the authority shall determine. No proceedings for the issuance of bonds of an authority shall be required other than those required by the act, and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale, or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by authorities pursuant to the act.

(3) Any resolution or resolutions authorizing any bonds or any issue of bonds of an authority may contain covenants and agreements on the part of the authority to protect and safeguard the security and payment of such bonds, which covenants and agreements shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(a) Pledging all or any part of the revenue, income, receipts, profits, and other money derived by the authority issuing such bonds from the operation, management, or sale of property of any or all such projects of the authority to secure the payment of the bonds or of any issue of the bonds;

(b) The rates, rentals, tolls, charges, license fees, and other fees to be charged by the authority, the amounts to be raised in each year for the services and commodities sold, furnished, or supplied by the authority, and the use and disposition of the revenue of the authority received therefrom;

(c) The setting aside of reserves or sinking funds and the regulation, investment, and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter issued may be applied and pledging such proceeds to secure the payment of bonds or of any issue of bonds;

(e) Limitations on the issuance of additional bonds of the authority, the terms and conditions upon which such additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(f) The procedure if any by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of money derived from any project to be expended for operating, administrative, or other expenses of the authority; and

(h) Any other matters of like or different character which in any way affect the security or protection of bonds of the authority.

(4) An authority shall have power from time to time to issue bond anticipation notes, referred to as notes in the act, and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding the total estimated cost of the project for which the notes are to be issued including issuance expenses. Payment of such notes shall be made from any money or revenue which the authority may have available for such purpose or from the proceeds of the sale of bonds of the authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the authority, subject to prior pledges thereof, if any, for the payment of such notes and may in addition secure the notes in the same manner as provided for bonds in this section. All notes shall be issued and sold in the same manner as bonds, and any authority shall have power to make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts. The authority shall have power to pay such consideration as it shall deem proper for any commitments to purchase notes in the future. Such notes may also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing authority sufficient to provide for the payment of the notes in full at the maturity thereof. The authority issuing such notes may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes or that the trustee may sell the bonds if the notes are not otherwise paid at maturity and apply the proceeds of such sale to the payment of the notes. The notes may be sold at public or private sale for such price or prices as the authority shall determine.

(5) It is the intention hereof that any pledge of revenue, income, receipts, profits, charges, fees, or other money made by an authority for the payment of bonds shall be valid and binding from the time such pledge is made, that the revenue, income, receipts, profits, charges, fees, and other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the members of a board nor any person executing bonds or notes shall be liable personally thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) An authority shall have power out of any funds available therefor to purchase bonds or notes of such authority. Any bonds so purchased may be held, canceled, or resold by the authority subject to and in accordance with any agreements with bondholders.



3-508 Airport authority; bondholders; no impairment of rights or remedies.

The State of Nebraska does covenant and agree with the holders of bonds issued by an authority that the state will not limit or alter the rights hereby vested in an authority to acquire, maintain, construct, reconstruct, and operate projects, to establish and collect such rates, rentals, tolls, charges, license fees, and other fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such projects and to fulfill the terms of any agreements made with holders of bonds of the authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully met and discharged. The provisions of section 3-239 and the Cities Airport Authorities Act and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of the bonds.

Sole purpose of this section to protect sources of income of authority and insure eventual payment of outstanding bonds, purpose served when debts of authority become debts of annexing city. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).



3-509 Airport authority; obligations of authority; limited liability.

The bonds, notes, and other obligations of an authority shall not be a debt of the State of Nebraska or of the city in which such authority is established, and neither the state nor the city shall be liable thereon, nor shall such bonds be payable out of any funds other than funds of the authority issuing same.

City is not liable for debts or other obligations of airport authority which it creates. Lock v. City of Imperial, 182 Neb. 526, 155 N.W.2d 924 (1968).

Issuance of bonds was not unlawful because of this section. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



3-510 Airport authority; bonds; eligibility for investment; use as security.

Bonds of authorities are hereby made securities in which all public officers and bodies of this state, all municipalities and municipal subdivisions, and all other political subdivisions of this state, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state, all municipalities and municipal subdivisions, and other political subdivisions of this state for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



3-511 Airport authority; declaration of public purpose; exemption of property from taxation.

It is hereby found, determined, and declared that the creation of an authority and the carrying out of its corporate purposes is for the benefit of the people of the State of Nebraska, for the improvement of their welfare and prosperity, and for the promotion of their transportation, and is a public purpose and a matter of statewide concern, and that aviation projects operated by authorities are essential parts of the public transportation system. The State of Nebraska covenants with the holders of such bonds that authorities shall be required to pay no taxes or assessments upon any of the property acquired by them or under their respective jurisdictions, control, possession, or supervision, or upon the activities of authorities in the operation and maintenance of projects, or upon any charges, fees, revenue, or other income received by authorities except motor vehicle fuel and aviation fuel taxes, and that the bonds and notes of authorities and the income therefrom shall at all times be exempt from taxation, except for transfer and estate taxes. This section shall constitute a covenant and agreement with the holders of all bonds and notes issued by authorities. This section shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12.



3-512 Repealed. Laws 1969, c. 138, § 28.



3-513 Airport authority; applicability of sections.

Insofar as the provisions of section 3-239 and the Cities Airport Authorities Act are inconsistent with the provisions of any other act or of any city charter, if any, the provisions of section 3-239 and the Cities Airport Authorities Act shall be controlling.

This section is to be read as a type of supremacy clause, nullifying any inconsistent statutory or municipal charter provisions. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).



3-514 Act, how cited.

Sections 3-501 to 3-514 shall be known and may be cited as the Cities Airport Authorities Act.



3-601 Real property; acquire; improvements; schedule of charges.

Any county may acquire by lease, for a term not to exceed thirty years, purchase, condemnation, or otherwise, the necessary land within or without such county for the purpose of establishing an aviation field and to erect thereon such buildings and make such improvements as may be necessary for the purpose of adapting the field to the use of aerial traffic, and may, from time to time, fix and establish a schedule of charges for the use thereof, which charges shall be used in connection with the maintenance and operation of any such field and the activities thereof. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



3-602 Bonds; issuance; terms; election.

For the purpose of acquiring and improving an aviation field, any such county may issue and sell bonds of such county to be designated aviation field bonds, to provide the necessary funds therefor. Such bonds shall become due in not to exceed twenty years from the date of issuance, and shall draw interest, payable semiannually or annually. Such bonds may not be sold for less than par, and in no case without the proposition of issuing the same having first been submitted to the legal electors of such county at a general or special election held therein, and a majority of the votes cast upon the question of issuing such bonds being in favor thereof. The authority to sell such bonds shall not be limited by any other or special provision of law.



3-603 Tax; limitation; use; election.

For the purpose of acquiring and improving such aviation field, such county may, in lieu of issuing and selling bonds, levy an annual tax of not to exceed seven cents on each one hundred dollars of taxable value of all the taxable property within such county subject to section 77-3443. The tax shall not be levied or collected until the proposition of levying the same has first been submitted to the legal electors of such county at a general or special election held therein and received a majority of the votes cast upon the question of levying such tax. Such levy shall be authorized for a term not exceeding ten years, and the proposition submitted to the electors shall specify the number of years for which it is proposed to levy such tax. If funds for such purposes are raised by the levy of tax, no part of the funds so accruing shall be used for any other purpose.



3-604 Real property; acquisition by lease; election unnecessary.

It shall not be necessary, in order to acquire the necessary land for an aviation field by lease, to submit the proposition of such acquisition by lease to the legal voters of such county.



3-605 Construction; leasing; improvement; maintenance; management; labor; tax; levy.

For the purpose of the construction, leasing, improvement, maintenance, and management of an aviation field and for the payment of persons employed in the performance of labor in connection therewith, any county may, without a vote of the legal electors, levy an annual tax of not to exceed three and five-tenths cents on each one hundred dollars of taxable value of all the taxable property in such county subject to section 77-3443. No part of the funds so levied and collected shall be used for any other purpose.



3-606 Repealed. Laws 2001, LB 173, § 22.



3-607 Airport, landing field, airdrome; location and specifications; approval.

No airport, landing field, or airdrome shall be acquired by any county through the issue and sale of bonds, or the levy of taxes, until the location and specifications thereof shall have been approved by the appropriate department or agency of the United States Government.



3-608 County board; powers.

The governing body of any county shall have power to make and enforce such resolutions, rules, and regulations as shall lawfully be made for the control and supervision of any airport, landing field, or airdrome acquired, established, or operated by it, and for the control of aircraft and airmen, but such resolutions, rules, and regulations shall not conflict with the rules and regulations for the navigation of aircraft promulgated by the United States Government. This power shall extend to the space above the lands and waters included within the limits of such county, and to the space above any airport, landing field, or airdrome outside its limits.



3-609 County board; lease; disposal; powers.

The governing body of any county authorized by section 3-601 to acquire an aviation field shall have power to lease or dispose of the same or any portion thereof when the public need will not thereby be injured.



3-610 Project, defined.

As used in sections 3-611 to 3-621, project shall mean any airport operated by the authority, including all real and personal property, structures, machinery, equipment, and appurtenances or facilities which are part of such airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers, and freight, or as part of aviation, air navigation, and air safety operation.



3-611 Airport authority; creation; authorized; board; powers and duties; members; election; vacancy; removal; expenses; quorum.

In addition to the powers granted by sections 3-601 to 3-609, any county may create an airport authority. Such authority shall be managed and controlled by a board which shall have full and exclusive jurisdiction and control over all facilities owned or thereafter acquired by such county for airport purposes. Each such board shall be a body corporate and politic, constituting a public corporation and an agency of the county for which such board is established. Each board shall consist of five members. The county board creating the authority shall appoint board members to serve until their successors elected pursuant to section 32-548 take office. Members of the board must be residents of the county for which the authority is created. Any vacancy on a board shall be filled by temporary appointment by the county board until a successor can be elected at the next general election. A member of such board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for removal of such member may be brought, upon resolution by the county board, in the district court of the county in which the authority is located.

The members of the board shall not be entitled to compensation for their services but shall be entitled to reimbursement of expenses paid or incurred in the performance of the duties imposed upon them by the provisions of sections 3-601 to 3-622 with reimbursement for mileage to be made at the rate provided in section 81-1176. A majority of the members of the board then in office shall constitute a quorum. The board may delegate to one or more of the members, or to its officers, agents, and employees, such powers and duties as it may deem proper. The board and its corporate existence shall continue only for a period of twenty years from the date of appointment of the members thereof and thereafter until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged. When all liabilities incurred by the authority of every kind and character have been met and all its bonds have been paid in full or such liabilities and bonds have otherwise been discharged, all rights and properties of the authority shall pass to and be vested in the county. The authority shall have and retain full and exclusive jurisdiction and control over all projects under its jurisdiction, with the right and duty to charge and collect revenue therefrom, for the benefit of the holders of any of its bonds or other liabilities. Upon the authority's ceasing to exist, all its remaining rights and properties shall pass to and vest in the county.

The board may enter into leases for nonaviation purposes for periods longer than the corporate existence of the board for a maximum period of twenty years. Such leases shall be subject to the approval of the county at the time the leases are entered into. At the conclusion of the corporate existence of the board, such leases shall pass to the control of the county.

The board may enter into leases for nonaviation purposes with the State of Nebraska or any political subdivision for land and land improvements. Such leases may be entered into for a maximum of forty years. At the conclusion of the corporate existence of the board, such leases shall pass to the control of the county.

An airport authority has no duty by statute nor common law to provide fire protection for property it leases to another. The Geer Co. v. Hall County Airport Authority, 193 Neb. 17, 225 N.W.2d 32 (1975).



3-612 Property; county; authority; powers and duties.

(1) Any county creating an authority shall by resolution or resolutions, convey or transfer to it any existing airport or any other property of the county for use in connection with a project, including real and personal property owned or leased by the county and used or useful in connection therewith. In case of real property so conveyed, the title thereto shall remain in the county, but the authority shall have the use and occupancy thereof for so long as its corporate existence shall continue. In the case of personal property so conveyed, the title shall pass to the authority. Any conveyance of an existing airport shall be subject to any leases or agreements duly and validly made by the county affecting such airport or the property so conveyed; Provided, that any such lease or agreement which is inconsistent with the ability of the authority to issue negotiable bonds may be renegotiated by the authority.

(2) Such county may acquire by purchase or condemnation real property in the name of the county for the projects or for the widening of existing roads, streets, parkways, avenues, or highways, or for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes and partly for other county purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such county. Such county may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of a project.

(3) Contracts may be entered into between the county and an authority, or between other political subdivisions of the State of Nebraska and such county or authority, or between each and any of them, providing for the conveyance of property to such county or authority for use in connection with a project, and for the closing of streets, roads, parkways, avenues, or highways. The amounts, terms, and conditions of payment if any shall be made by such county or authority in connection with such conveyances. Such contracts may also contain covenants by such county, or such political subdivision, as to the road, street, parkway, avenue, or highway improvements to be made by such county or such political subdivision. Any county board may authorize such contracts between the county and the authority by resolution, and no other authorization on the part of such county for such contracts shall be necessary. All obligations of such county for the payment of money to an authority incurred in carrying out the provisions of sections 3-601 to 3-622 shall be included in and provided for by each annual budget of such county thereafter made until fully discharged. In the case of other political subdivisions of the state, such contracts shall be authorized as provided by law.

(4) An authority operating under the provisions of sections 3-601 to 3-622 may acquire real property for a project in the name of the county in which it was established at the cost and expense of the authority by purchase or condemnation pursuant to the laws relating to the condemnation of land by counties and subdivision (4) of section 3-613. The authority shall have the use and occupancy of such real property so long as its corporate existence shall continue.

(5) In case an authority shall have the use and occupancy of any real property which it shall determine is no longer required for a project then, if such real property was acquired at the cost and expense of the county, the authority shall have the power to surrender its use and occupancy thereof to the county. If such real property was acquired at the cost and expense of the authority, then the authority shall have power to sell, lease, or otherwise dispose of such real property. Such authority shall retain the proceeds of sale, rentals, or other money derived from the disposition thereof for its corporate purposes.



3-613 Authority; powers.

Any authority established under sections 3-601 to 3-622 shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of personal property for its corporate purposes;

(4) To acquire in the name of the county, by purchase or condemnation, real property or rights or easements therein necessary or convenient for its corporate purposes and, except as may otherwise be provided in such sections, to use the same so long as its corporate existence continues. Such power shall not be exercised by authorities created after September 2, 1973, without further approval until such time as three or more members of the authority have been elected. If the exercise of such power is necessary while three or more appointed members remain on the authority, the appointing body shall approve all proceedings under this subdivision;

(5) To make bylaws for the management and regulation of its affairs and, subject to agreements with bondholders, to make rules and regulations for the use of projects and the establishment and collection of rentals, fees, and all other charges for services or commodities sold, furnished, or supplied by such authority. Any person violating such rules shall be guilty of a Class III misdemeanor;

(6) With the consent of the county, to use the services of agents, employees, and facilities of the county, for which the authority may reimburse the county a proper proportion of the compensation or cost thereof, and also to use the services of the county attorney as legal advisor to the authority;

(7) To appoint officers, agents, and employees and fix their compensation;

(8) To make contracts, leases, and all other instruments necessary or convenient to the corporate purposes of the authority;

(9) To design, construct, maintain, operate, improve, and reconstruct, so long as its corporate existence continues, such projects as are necessary and convenient to the maintenance and development of aviation services to and for the county in which such authority is established, including landing fields, heliports, hangars, shops, passenger and freight terminals, control towers, and all facilities necessary or convenient in connection with any such project, to contract for the construction, operation, or maintenance of any parts thereof or for services to be performed thereon, and to rent parts thereof and grant concessions thereon, all on such terms and conditions as the authority may determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(10) To include in such project, subject to zoning restrictions, space and facilities for any or all of the following: Public recreation; business, trade, or other exhibitions; sporting or athletic events; public meetings; conventions; and all other kinds of assemblages and, in order to obtain additional revenue, space and facilities for business and commercial purposes. Whenever the authority deems it to be in the public interest, the authority may lease any such project or any part or parts thereof or contract for the management and operation thereof or any part or parts thereof. Any such lease or contract may be for such period of years as the authority shall determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(11) To charge fees, rentals, and other charges for the use of projects under the jurisdiction of such authority subject to and in accordance with such agreement with bondholders as may be made as hereinafter provided. Subject to contracts with bondholders, all fees, rentals, charges, and other revenue derived from any project shall be applied to the payment of operating, administration, and other necessary expenses of the authority properly chargeable to such project and to the payment of the interest on and principal of bonds or for making sinking-fund payments therefor. Subject to contracts with bondholders, the authority may treat one or more projects as a single enterprise with respect to revenue, expenses, the issuance of bonds, maintenance, operation, or other purposes;

(12) To annually request of the county board the amount of tax to be levied for airport purposes subject to section 77-3443, not to exceed three and five-tenths cents on each one hundred dollars of taxable valuation of all the taxable property in such county. Property tax levies for bonds issued by the authority pursuant to section 3-617 are not included in the levy limits established by this subdivision. The governing body shall levy and collect the taxes so requested at the same time and in the same manner as other taxes are levied and collected, and the proceeds of such taxes when due and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the authority is deposited;

(13) To construct and maintain under, along, over, or across a project, telephone, telegraph, or electric wires and cables, fuel lines, gas mains, water mains, and other mechanical equipment not inconsistent with the appropriate use of such project, to contract for such construction and to lease the right to construct and use the same, or to use the same on such terms for such period of time and for such consideration as the authority shall determine;

(14) To accept grants, loans, or contributions from the United States, the State of Nebraska, any agency or instrumentality of either of them, or the county in which such authority is established and to expend the proceeds thereof for any corporate purposes;

(15) To incur debt and issue negotiable bonds and to provide for the rights of the holders thereof;

(16) To enter on any lands, waters, and premises for the purposes of making surveys, soundings, and examinations; and

(17) To do all things necessary or convenient to carry out the powers expressly conferred on such authorities by sections 3-601 to 3-622.

An airport authority has no duty by statute nor common law to provide fire protection for property it leases to another. The Geer Co. v. Hall County Airport Authority, 193 Neb. 17, 225 N.W.2d 32 (1975).



3-614 Authority; promote commercial and general aviation.

An airport authority may in addition to the powers enumerated in section 3-613, encourage, foster, and promote the development of commercial and general aviation for the county which it serves, and advance the interests of such county in aeronautics and in commercial air transportation and its scheduling.



3-615 Officers and employees of county; transfer to authority; effect.

Officers and employees of any board or department in or of a county may be transferred to the authority established in the county, and shall be eligible for such transfer and appointment without examination to offices and positions under the authority. Officers or employees of such county, who shall have accepted such transfer and who are at the time of such transfer members or beneficiaries of any existing pension or retirement system, shall continue to have the rights, privileges, obligations, and status with respect to such system or systems as are now prescribed by law.



3-616 Funds; deposit; withdrawal; audits; effect on bonds and contracts.

All income, revenue, receipts, profits, and money of an authority from whatever source derived shall be paid to the treasurer of the authority who shall not commingle such money with any other money under his or her control. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts. Such money shall be withdrawn only by check, draft, or order signed by such treasurer on requisition of the chairperson of the authority or of such other person or persons as the authority may authorize to make such requisitions, approved by the board. The chief auditing officer of the county and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such authority, including its receipts, disbursements, contracts, leases, sinking funds, and investments and any other matters relating to its financial standing. Notwithstanding the provisions of this section, such authority may contract with the holders of any of its bonds as to collection, custody, securing, investment, and payment of any money of the authority or any money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The authority may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of authorities pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



3-617 Authority; bonds; notes; issuance; requirements; terms; effects of pledge; personal liability; repurchase.

(1) An authority shall have the power and is hereby authorized from time to time to issue its negotiable bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such authority is established. Such authorities shall have power, from time to time and whenever refunding is deemed expedient, to issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed, or may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. All bonds shall be general obligations of the authority issuing the same and shall be payable out of any revenue, income, receipts, profits, or other money of the authority, unless the authority shall expressly provide otherwise in the resolution authorizing their issuance, in which event the bonds shall be limited obligations of the authority issuing the same and shall be payable only out of that part of the revenue, income, receipts, profits, or other money of the authority as shall be specified by the authority in such resolution. All bonds issued pursuant to the provisions of sections 3-601 to 3-622 shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to any provisions contained in such bonds for the registration of the principal thereof.

(2) All such bonds shall be authorized by a resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places within or without the State of Nebraska, and be subject to such terms of redemption and at such redemption premiums as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the authority shall determine. No proceedings for the issuance of bonds of an authority shall be required other than those required by the provisions of sections 3-601 to 3-622, and the provisions of all other laws, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale, or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by authorities pursuant to sections 3-601 to 3-622.

(3) Any resolution or resolutions authorizing any bonds or any issue of bonds of an authority may contain covenants and agreements on the part of the authority to protect and safeguard the security and payment of such bonds, which shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(a) Pledging all or any part of the revenue, income, receipts, profits, and other money derived by the authority issuing such bonds from the operation, management, or sale of property of any or all such projects of the authority to secure the payment of the bonds or of any issue of the bonds;

(b) The rates, rentals, tolls, charges, license fees, and other fees to be charged by the authority and the amounts to be raised in each year for the services and commodities sold, furnished, or supplied by the authority, and the use and disposition of the revenue of the authority received therefrom;

(c) The setting aside of reserves or sinking funds and the regulation, investment, and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter issued may be applied, and pledging such proceeds to secure the payment of bonds, or of any issue of bonds;

(e) Limitations on the issuance of additional bonds of the authority, the terms and conditions upon which such additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(f) The procedure if any by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of money derived from any project to be expended for operating, administrative, or other expenses of the authority; and

(h) Any other matters, of like or different character, which in any way affect the security or protection of bonds of the authority.

(4) An authority shall have power from time to time to issue bond anticipation notes, referred to as notes herein, and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding the total estimated cost of the project for which the notes are to be issued including issuance expenses. Payment of such notes shall be made from any money or revenue which the authority may have available for such purpose or from the proceeds of the sale of bonds of the authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the authority, subject to prior pledges thereof, if any, for the payment of such notes, and may in addition secure the notes in the same manner as herein provided for bonds. All notes shall be issued and sold in the same manner as bonds, and any authority shall have power to make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts, and the authority shall have power to pay such consideration as it shall deem proper for any commitments to purchase notes in the future. Such notes may also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing authority sufficient to provide for the payment of the notes in full at the maturity thereof. The authority issuing such notes may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes, or that the trustee may sell the bonds if the notes are not otherwise paid at maturity, and apply the proceeds of such sale to the payment of the notes. The notes may be sold at public or private sale for such price or prices as the authority shall determine.

(5) It is the intention hereof that any pledge of revenue, income, receipts, profits, charges, fees, or other money made by an authority for the payment of bonds shall be valid and binding from the time such pledge is made, that the revenue, income, receipts, profits, charges, fees, and other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the members of a board nor any person executing bonds or notes shall be liable personally thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) An authority shall have power out of any funds available therefor to purchase bonds or notes of such authority. Any bonds so purchased may be held, canceled, or resold by the authority subject to and in accordance with any agreements with bondholders.



3-618 Bonds; state; not to impair obligations.

The State of Nebraska does covenant and agree with the holders of bonds issued by an authority that the state will not limit or alter the rights hereby vested in an authority to acquire, maintain, construct, reconstruct, and operate projects, to establish and collect such rates, rentals, tolls, charges, license fees, and other fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such projects and to fulfill the terms of any agreements made with holders of bonds of the authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully met and discharged. The provisions of sections 3-601 to 3-622 and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of such bonds.



3-619 Bonds, notes, obligations of authority; not debts of State of Nebraska or any county.

The bonds, notes, and other obligations of an authority shall not be a debt of the State of Nebraska or of the county in which such authority is established, and neither the state nor the county shall be liable thereon, nor shall such bonds be payable out of any funds other than funds of the authority issuing the same.



3-620 Bonds; who may purchase.

Bonds of authorities are hereby made securities in which all public officers and bodies of this state, all municipalities and municipal subdivisions, and all other political subdivisions of this state, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state, all municipalities and municipal subdivisions, and other political subdivisions of this state for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



3-621 Authorities; public purpose; property; bonds; tax exempt.

It is hereby found, determined, and declared that the creation of an authority and the carrying out of its corporate purposes is for the benefit of the people of the State of Nebraska, for the improvement of their welfare and prosperity, and for the promotion of their transportation, and is a public purpose and a matter of statewide concern, and that projects operated by authorities are essential parts of the public transportation system. The State of Nebraska covenants with the holders of bonds, issued under the provisions of sections 3-610 to 3-621, that authorities shall be required to pay no taxes or assessments upon any of the property acquired by them or under their respective jurisdictions, control, possession, or supervision, or upon the activities of authorities in the operation and maintenance of projects, or upon any charges, fees, revenue, or other income received by authorities except motor vehicle fuel and aviation fuel taxes, and that the bonds and notes of authorities and the income therefrom shall at all times be exempt from taxation, except for transfer and estate taxes. This section shall constitute a covenant and agreement with the holders of all bonds and notes issued by authorities. This section shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12.



3-622 Airport authority; applicability of sections.

Sections 3-610 to 3-621 shall be full authority for the creation of airport authorities by counties, and for the exercise of powers therein granted to counties and to such authorities, and no action, proceeding or election shall be required prior to the creation of such airport authorities other than those provided for in sections 3-610 to 3-621.



3-701 Terms, defined.

For purposes of the Joint Airport Authorities Act, unless the context otherwise requires:

(1) Authority shall mean a joint airport authority which shall be a body politic and corporate organized pursuant to the act and shall be deemed to embrace the geographical area included within each municipality joining in its organization or thereafter becoming associated therewith as provided in the act;

(2) Political subdivision shall mean any county, city, or village of this state, any airport authority created by any county, city, or village pursuant to law, or any joint airport authority;

(3) Governing body, in the case of a county, shall mean the chairperson and board of commissioners or supervisors thereof, as the case may be, in the case of a city, shall mean the mayor and council thereof, in the case of a village, shall mean the chairperson and board of trustees thereof, and, in the case of an airport authority or a joint airport authority, shall mean the governing board thereof;

(4) Agreement shall mean an agreement entered into pursuant to section 3-702;

(5) Bonds shall mean bonds issued by the joint authority pursuant to the act;

(6) Board shall mean the governing body of the joint authority;

(7) Real property shall mean lands, structures, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the term real property, including not only fee simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest, or right, legal or equitable, pertaining to real property;

(8) Project shall mean any airport leased, constructed, owned, and operated by the joint authority, including all real and personal property, structures, machinery, equipment, and appurtenances or facilities which are part of such airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers, and freight or as part of aviation operation, air navigation, and air safety operation;

(9) General election shall mean the statewide general election specified in section 32-403; and

(10) Primary election shall mean the statewide primary election specified in section 32-401.



3-702 Joint airport authority; agreement; governed by a board.

Any political subdivision otherwise authorized by law to own or operate an airport is hereby authorized to enter into an agreement with any other municipality or combination of municipalities pursuant to the provisions of the Interlocal Cooperation Act, with respect to the creation of a joint airport authority of the political subdivisions concerned. Such joint authority shall be governed by a five-member board having full and exclusive jurisdiction and control over all facilities specified in such agreement, whether then in existence or to be thereafter acquired, and having to do with aviation, air navigation, and air safety.



3-703 Joint airport authority; agreement; contents; board; members; election; qualifications; vacancies; how filled.

The agreement shall specify, in addition to those things required by section 13-804, (1) the date upon which the initial board is to organize, (2) the geographic boundaries or limits of the districts into which the joint authority shall be divided, of which there may be no more than five, from which the members of the initial board shall be appointed and from which their successors shall be elected, (3) the number of board members to be initially appointed, and thereafter elected, from each district designated pursuant to subdivision (2) of this section, and (4) the method by which the five members of the initial board shall be appointed and the duration of their respective terms of office. The limits of each district may be changed only upon the affirmative vote of a majority of the whole membership of the board. Each member of the board shall be a registered voter and reside within the district from which he or she is appointed or elected. The terms of office of the members of the initial board shall expire at such time as their successors shall have been elected and qualified pursuant to section 32-549. Vacancies on the board, other than those resulting from expiration of a term of office, may be filled by a majority vote of the remaining members of the board. Any member so appointed shall serve until a successor is elected at the next general election to serve the unexpired portion of the term if any.



3-704 Repealed. Laws 1994, LB 76, § 615.



3-705 Board; members; expenses; quorum; delegation; term of existence; disposition of rights and properties; jurisdiction.

The members of the board shall not be entitled to compensation for their services, but shall be entitled to reimbursement for expenses paid or incurred in the performance of the duties imposed upon them by the provisions of sections 3-701 to 3-716 with reimbursement to be made in the same manner as provided in section 23-1112 for county officers and employees. A majority of the members of the board then in office shall constitute a quorum. The board may delegate to one or more of its members, or to its officers, agents, and employees, such powers and duties as it may deem proper. The joint authority and its corporate existence shall continue only for a period of thirty years from the date of its initial organization and thereafter until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged or arrangements for such payment or discharge duly made and provided for. When all liabilities incurred by the joint authority of every kind and character have been met and all its bonds have been paid in full, or such liabilities and bonds have otherwise been discharged or arrangements for such payment or discharge duly made and provided for, all rights and properties of the joint authority shall pass to and be vested in such public body as the board may deem advisable and in the best public interest, and the board may make such agreements and take such actions as it shall determine upon with respect thereto. Provision for ultimate disposition of the rights and properties of the joint authority may also be set forth in the agreement pursuant to which the joint authority is organized, and any such provisions shall be controlling. The joint authority shall have and retain full and exclusive jurisdiction and control over all projects under its jurisdiction, with the right and duty to charge and collect revenue therefrom, for the benefit of the holders of any of its bonds or other liabilities.



3-706 Joint authority; property; control; convey; transfer; title; acquire.

(1) Any political subdivision participating in the creation of a joint authority may, by resolution or resolutions, convey or transfer to it in accordance with the provisions of the agreement, any existing airport or any other property of such political subdivision for use in connection with a project, including real and personal property owned or leased by such political subdivision and used or useful in connection therewith. The title to any such property shall pass to the joint authority. Any conveyance of an existing airport shall be subject to any leases or agreements duly and validly made by the political subdivision affecting such airports or the property so conveyed, but any such lease or agreement which is inconsistent with the ability of the joint authority to issue negotiable bonds may be renegotiated by the authority.

(2) Any county, city, or village participating in the creation of a joint authority may acquire by purchase or condemnation real property in its name for the project or for the widening of existing roads, streets, parkways, avenues, or highways, or for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes, by purchase or condemnation in the manner provided in sections 76-704 to 76-724. Such county, city, or village may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of a project.

(3) Contracts may be entered into between any political subdivision and a joint authority, or between other public bodies of the State of Nebraska and such political subdivision or joint authority, or between each and any of them, providing for the conveyance of property to such political subdivision or joint authority for use in connection with a project, and for the closing of streets, roads, parkways, avenues, or highways. The amounts, terms, and conditions of payment, if any, shall be prescribed by such political subdivision or joint authority in connection with such conveyances. Such contracts may also contain covenants by such political subdivision or such public body as to the road, street, parkway, avenue, or highway improvements to be made by such political subdivision or such public body. The governing body of any political subdivision may authorize such contracts between such political subdivision and the joint authority by resolution, and no other authorization on the part of such political subdivision for such contracts shall be necessary. All obligations of any county, city, or village for the payment of money to a joint authority incurred in carrying out the provisions of the Joint Airport Authorities Act shall be included in and provided for by each annual or biennial budget of any county, city, or village thereafter made until fully discharged. In the case of other public bodies of the state, such contracts shall be authorized as provided by law.

(4) A joint authority operating under the provisions of the Joint Airport Authorities Act may acquire real property for a project in its own name at the cost and expense of the joint authority by purchase or condemnation pursuant to the provisions of sections 76-704 to 76-724 and subdivision (4) of section 3-707. The joint authority shall have the use and occupancy of such real property for so long as its corporate existence shall continue.

(5) If a joint authority shall have the use and occupancy of any real property which it shall determine is no longer required for a project the joint authority shall have power to sell, lease, or otherwise dispose thereof. Such joint authority shall retain the proceeds of sale, rentals, or other money derived from the disposition thereof for its corporate purposes.



3-707 Joint authority; powers.

Any joint authority established under the Joint Airport Authorities Act shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of personal property for its corporate purposes;

(4) To acquire, by purchase or condemnation, real property or rights or easements therein necessary or convenient for its corporate purposes and, except as may otherwise be provided in the act, to use the same so long as its corporate existence continues. Such power shall not be exercised by authorities created after September 2, 1973, without further approval until such time as three or more members of the authority have been elected. If the exercise of such power is necessary while three or more appointed members remain on the authority, the appointing body shall approve all proceedings under this subdivision;

(5) To make bylaws for the management and regulation of its affairs and, subject to agreements with bondholders, to make rules and regulations for the use of projects and the establishment and collection of rentals, fees, and all other charges for services or commodities sold, furnished, or supplied by such joint authority;

(6) To appoint officers, agents, and employees and fix their compensation;

(7) To make contracts, leases, and all other instruments necessary or convenient to the corporate purposes of the joint authority;

(8) To design, construct, maintain, operate, improve, and reconstruct, so long as its corporate existence continues, such projects as are necessary and convenient to the maintenance and development of aviation services to and for the political subdivisions by which such joint authority was established, including landing fields, heliports, hangars, shops, passenger and freight terminals, control towers, and all facilities necessary or convenient in connection with any such project, to contract for the construction, operation, or maintenance of any parts thereof or for services to be performed thereon, and to rent parts thereof and grant concessions thereon, all on such terms and conditions as the joint authority may determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(9) To include in such project, subject to zoning restrictions, space and facilities for any or all of the following: Public recreation; business, trade, or other exhibitions; sporting or athletic events; public meetings; conventions; and all other kinds of assemblages and, in order to obtain additional revenue, space and facilities for business and commercial purposes. Whenever the joint authority deems it to be in the public interest, it may lease any such project or any part or parts thereof or contract for the management and operation thereof or any part or parts thereof. Any such lease or contract may be for such period of years as the joint authority shall determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(10) To charge fees, rentals, and other charges for the use of projects under its jurisdiction subject to and in accordance with such agreements with bondholders as may be made as provided in the act. Subject to contracts with bondholders, all fees, rentals, charges, and other revenue derived from any project shall be applied to the payment of operating, administration, and other necessary expenses of the joint authority properly chargeable to such project and to the payment of the interest on and principal of bonds or for making sinking-fund payments therefor. Subject to contracts with bondholders, the joint authority may treat one or more projects as a single enterprise with respect to revenue, expenses, the issuance of bonds, maintenance, operation, or other purposes;

(11) To certify annually to each tax-levying body the amount of tax to be levied for airport purposes subject to section 77-3443, not to exceed three and five-tenths cents on each one hundred dollars of taxable valuation of all of the taxable property therein, to insure that all of the taxable property within each county, city, and village which has become interested in a joint airport authority, directly or indirectly, as set forth in section 3-702, whether at the time of the authority's initial organization or thereafter, becomes subject to taxation for the purposes of such authority. Whenever a city or village so interested in a joint authority is situated within a county which is likewise interested in the same joint authority, the joint authority shall, in order to avoid the possibility of double taxation, certify the tax only to the tax-levying body of the county and shall not certify any tax to the tax-levying body of such city or village. Such tax-levying bodies shall request the county board to levy and collect the taxes so certified at the same time and in the same manner as other taxes of such county, city, or village, as the case may be, are levied and collected, and the proceeds of such taxes as collected shall be set aside and deposited in the special account or accounts in which other revenue of the joint authority is deposited;

(12) To covenant in any resolution or other instrument pursuant to which it issues any of its bonds or other obligations that the joint authority will, for so long as any such bonds or obligations and the interest thereon remain outstanding and unpaid, annually certify to each tax-levying body referred to in subdivision (11) of this section the maximum tax which the joint authority is, at the time of issuing such bonds or other obligations, authorized to so certify and that it will, in the event of any change in the method of assessment, so certify such tax as will raise the same amount in dollars as such maximum tax would have raised at the time such bonds or other obligations were issued;

(13) To pledge for the security of the principal of any bonds or other obligations issued by the joint authority and the interest thereon any revenue derived by the joint authority from taxation;

(14) To construct and maintain under, along, over, or across a project, telephone, telegraph, or electric wires and cables, fuel lines, gas mains, water mains, and other mechanical equipment not inconsistent with the appropriate use of such project, to contract for such construction and to lease the right to construct and use the same, or to use the same on such terms, for such periods of time, and for such consideration as the joint authority shall determine;

(15) To accept grants, loans, or contributions from the United States, the State of Nebraska, or any agency or instrumentality of either of them and to expend the proceeds thereof for any corporate purposes;

(16) To incur debt and issue negotiable bonds and to provide for the rights of the holders thereof;

(17) To enter on any lands, waters, and premises for the purposes of making surveys, soundings, and examinations; and

(18) To do all things necessary or convenient to carry out the powers expressly conferred by the act.



3-708 Joint authority; foster, promote, and develop commercial and general aviation.

A joint airport authority shall, in addition to the powers enumerated in section 3-707, encourage, foster, and promote the development of commercial and general aviation for the area which it serves, and advance the interest of such area in aeronautics and in commercial air transportation and its scheduling. A joint airport authority may represent the interest of such area in commercial air service hearings.



3-709 Funds; deposit; withdrawals; security; contracts authorized.

All income, revenue, receipts, profits, and money of a joint authority, from whatever source derived, shall be paid to the treasurer of the joint authority who shall not commingle such money with any other money under his or her control. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts. Such money shall be withdrawn only by check, draft, or order signed by the treasurer on requisition of the chairperson of the joint authority or of such other person or persons as the joint authority may authorize to make such requisitions, approved by the board. Notwithstanding the provisions of this section, such joint authority may contract with the holders of any of its bonds as to collection, custody, securing, investment, and payment of any money of the joint authority or any money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The joint authority may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of joint authorities pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



3-710 Bonds; notes; issuance; requirements; terms; effects of pledge; personal liability; repurchase.

(1) A joint authority may from time to time issue its negotiable bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such joint authority is established. Such authority may, from time to time and whenever refunding is deemed expedient, issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed, or may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. All bonds shall be general obligations of the joint authority issuing the same and shall be payable out of any revenue, income, receipts, profits, or other money of the joint authority, unless the joint authority shall expressly provide otherwise in the resolution authorizing their issuance, in which event the bonds shall be limited obligations of the joint authority issuing the same and shall be payable only out of that part of the revenue, income, receipts, profits, or other money of the joint authority as shall be specified by the joint authority in such resolution. All bonds and appurtenant interest coupons, if any, issued pursuant to the provisions of sections 3-701 to 3-716 shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to any provisions contained in such bonds for the registration of the principal and interest thereof.

(2) All such bonds shall be authorized by resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places within or without this state, and be subject to such terms of redemption and at such redemption premiums as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the joint authority shall determine. No proceedings for the issuance of bonds of a joint authority shall be required other than those required by the provisions of sections 3-701 to 3-716, and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale, or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by joint airport authorities pursuant to sections 3-701 to 3-716.

(3) Any resolution or resolutions authorizing any bonds or any issue of bonds of a joint authority may contain covenants and agreements on the part of the joint authority to protect and safeguard the security and payment of such bonds, which shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(a) Pledging all or any part of the revenue, income, receipts, profits, and other money derived by the joint authority issuing such bonds from the operation, management, or sale of property of any or all such projects of the joint authority to secure the payment of the bonds or of any issue of the bonds;

(b) The rates, rentals, tolls, charges, license fees, and other fees to be charged by the joint authority and the amounts to be raised in each year for the services and commodities sold, furnished, or supplied by the joint authority, and the use and disposition of the revenue of the joint authority received therefrom;

(c) The setting aside of reserves or sinking funds and the regulation, investment, and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter issued may be applied, and pledging such proceeds to secure the payment of bonds or of any issue of bonds;

(e) Limitations on the issuance of additional bonds of the joint authority, the terms and conditions upon which such additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(f) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of money derived from any project to be expended for operating, administrative, or other expenses of the joint authority; and

(h) Any other matters, of like or different character, which in any way affect the security or protection of bonds of the joint authority.

(4) A joint authority may from time to time issue bond anticipation notes, referred to in this subsection as notes, and from time to time issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding the total estimated cost of the project for which the notes are to be issued including issuance expenses. Payment of such notes shall be made from any money or revenue which the joint authority may have available for such purpose or from the proceeds of the sale of bonds of the joint authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the joint authority, subject to prior pledges thereof, if any, for the payment of such notes, and may in addition secure the notes in the same manner as provided for bonds. All notes shall be issued and sold in the same manner as bonds, and any joint authority may make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts, and pay such consideration as it shall deem proper for any commitments to purchase notes in the future. Such notes may also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing joint authority sufficient to provide for the payment of the notes in full at the maturity thereof. The joint authority issuing such notes may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes, or that the trustee may sell the bonds if the notes are not otherwise paid at maturity, and apply the proceeds of such sale to the payment of the notes. The notes may be sold at public or private sale for such price or prices as the authority shall determine.

(5) It is the intention of sections 3-701 to 3-716 that any pledge of revenue, income, receipts, profits, charges, fees, or other money made by a joint authority for the payment of bonds shall be valid and binding from the time such pledge is made, that the revenue, income, receipts, profits, charges, fees, and other money so pledged and thereafter received by the joint authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having subsequently arising claims of any kind in tort, contract, or otherwise against the joint authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the members of a board nor any person executing bonds or notes shall be liable personally thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) A joint authority may, out of any funds available therefor, purchase bonds or notes of such joint authority. Any bonds so purchased may be held, canceled, or resold by the joint authority subject to and in accordance with any agreements with bondholders.



3-711 Bonds; state; not to impair obligations.

The State of Nebraska does hereby covenant and agree with the holders of bonds issued by a joint authority that the state will not limit or alter the rights hereby vested in a joint authority to acquire, maintain, construct, reconstruct, and operate projects, to establish and collect such rates, rentals, tolls, charges, license fees, and other fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such projects and to fulfill the terms of any agreements made with the holders of bonds of the joint authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders are fully met and discharged. The provisions of sections 3-701 to 3-716 and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of such bonds.



3-712 Bonds; not debt of State of Nebraska or political subdivision.

The bonds, notes, and other obligations of a joint authority shall not be a debt of the State of Nebraska or of the political subdivisions creating or otherwise interested in such joint authority, and neither the state nor any such political subdivision shall be liable thereon, nor shall such bonds be payable out of any funds other than funds of the joint authority issuing the same.



3-713 Bonds; who may purchase.

Bonds of joint airport authorities are hereby made securities in which all public officers and bodies of this state, all municipal subdivisions and all other political subdivisions of this state, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state, all municipalities and municipal subdivisions, and other political subdivisions of this state for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



3-714 Joint authority; public purpose; property; bonds; tax exempt.

It is hereby found, determined, and declared that the creation of a joint authority and the carrying out of its corporate purposes is for the benefit of the people of the State of Nebraska, for the improvement of their welfare and prosperity, and for the promotion of their transportation, and is a public purpose and a matter of statewide concern, that aviation projects operated by joint authorities are essential parts of the public transportation system. The State of Nebraska covenants with the holders of such bonds that joint authorities shall be required to pay no taxes or assessments upon any of the property acquired by them or under their respective jurisdictions, control, possession, or supervision to the extent such property is used for a public purpose, or upon the activities of joint authorities in the operation and maintenance of projects, or upon any charges, fees, revenue, or other income received by authorities except motor vehicle fuel and aviation fuel taxes, and that the bonds and notes of joint authorities and the income therefrom shall at all times be exempt from taxation, except for transfer and estate taxes. This section shall constitute a covenant and agreement with the holders of all bonds and notes issued by authorities.



3-715 Sections, how construed.

Insofar as the provisions of sections 3-701 to 3-716 are inconsistent with the provisions of any other act or of any city charter, if any, the provisions of sections 3-701 to 3-716 shall be controlling.



3-716 Act, how cited.

Sections 3-701 to 3-716 may be cited as the Joint Airport Authorities Act.



3-801 Repealed. Laws 2013, LB 78, § 23.



3-802 Repealed. Laws 2013, LB 78, § 23.



3-803 Repealed. Laws 2013, LB 78, § 23.



3-804 Repealed. Laws 2013, LB 78, § 23.



3-805 Repealed. Laws 2013, LB 78, § 23.



3-806 Repealed. Laws 2012, LB 782, § 253.






Chapter 4 - ALIENS

4-101 Repealed. Laws 1974, LB 811, § 21.



4-102 Repealed. Laws 1974, LB 811, § 21.



4-103 Repealed. Laws 1974, LB 811, § 21.



4-104 Repealed. Laws 1974, LB 811, § 21.



4-105 Repealed. Laws 1974, LB 811, § 21.



4-106 Aliens; labor or educational organization; appointment or election to office; unlawful; penalty.

It shall be unlawful for any alien to be elected to or hold any office in a labor or educational organization in the State of Nebraska. Any person, officer, or any member of any labor organization knowingly or willfully violating the provisions of this section shall be guilty of a Class III misdemeanor.



4-107 Nonresident alien; property by succession or testamentary disposition; taking of property in this state; conditions; escheat; disposition of escheated property.

(1) The right of an alien not residing within the United States or its territories to take either real or personal property or the proceeds thereof in this state by succession or testamentary disposition, upon the same terms and conditions as inhabitants and citizens of the United States, is dependent in each case:

(a) Upon the existence of a reciprocal right upon the part of citizens of the United States to take real and personal property and the proceeds thereof upon the same terms and conditions as inhabitants and citizens of the country of which such alien is an inhabitant;

(b) Upon the rights of citizens of the United States to receive by payment to them within the United States or its territories money originating from the estates of persons dying within such foreign country; and

(c) Upon proof that such nonresident alien heirs, distributees, devisees, or legatees may receive the benefit, use, or control of property or proceeds from estates of persons dying in this state without confiscation in whole or in part, by the governments of such foreign countries.

(2) The burden is upon such nonresident alien to establish the fact of existence of the reciprocal rights set forth in subsection (1) of this section.

(3) If such reciprocal rights are not found to exist, the property shall be delivered to the State Treasurer to be held for a period of five years from date of death during which time such nonresident alien may show that he has become eligible to receive such property. If at the end of such period of five years no showing of eligibility is made by such nonresident alien, his rights to such property or proceeds shall be barred.

(4) At any time within the one year following the date the rights of such nonresident alien have been barred, any other person other than an ineligible nonresident alien who, in the case of succession or testamentary disposition, would have been entitled to the property or proceeds by virtue of the laws of Nebraska governing intestate descent and distribution had the nonresident alien predeceased the decedent, may petition the district court of Lancaster County for payment or delivery of such property or proceeds to those entitled thereto.

(5) If no person has petitioned the district court of Lancaster County for payment or delivery of such property or proceeds within six years from the date of death of decedent, such property or proceeds shall be disposed of as escheated property.

(6) All property other than money delivered to the State Treasurer under this section may within one year after delivery be sold by him to the highest bidder at public sale in whatever city in the state affords in his judgment the most favorable market for the property involved. The State Treasurer may decline the highest bid and reoffer the property for sale if he considers the price bid insufficient. He need not offer any property for sale if, in his opinion, the probable cost of sale exceeds the value of the property. Any sale held under this section shall be preceded by a single publication of notice thereof at least three weeks in advance of sale in an English language newspaper of general circulation in the county where the property is to be sold and the cost of such publication and other expenses of sale paid out of the proceeds of such sale. The purchaser at any sale conducted by the State Treasurer pursuant to this section shall receive title to the property purchased, free from all claims of the owner or prior holder thereof and of all persons claiming through or under them. The State Treasurer shall execute all documents necessary to complete the transfer of title.

Prior to 1963, when the method by which nonresident aliens may take land by inheritance was provided, nonresident aliens could not inherit lands in Nebraska but were to be paid the full value therefor by the state. Shames v. State, 192 Neb. 614, 223 N.W.2d 481 (1974).



4-108 Public benefits; state agency or political subdivision; verification of lawful presence; employee; participation in retirement system; restriction.

(1) Notwithstanding any other provisions of law, unless exempted from verification under section 4-110 or pursuant to federal law, no state agency or political subdivision of the State of Nebraska shall provide public benefits to a person not lawfully present in the United States.

(2) Except as provided in section 4-110 or if exempted by federal law, every agency or political subdivision of the State of Nebraska shall verify the lawful presence in the United States of any person who has applied for public benefits administered by an agency or a political subdivision of the State of Nebraska. This section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(3) On and after October 1, 2009, no employee of a state agency or political subdivision of the State of Nebraska shall be authorized to participate in any retirement system, including, but not limited to, the systems provided for in the Class V School Employees Retirement Act, the County Employees Retirement Act, the Judges Retirement Act, the Nebraska State Patrol Retirement Act, the School Employees Retirement Act, and the State Employees Retirement Act, unless the employee (a) is a United States citizen or (b) is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.



4-109 Public benefits, defined.

For purposes of sections 4-108 to 4-113, public benefits means any grant, contract, loan, professional license, commercial license, welfare benefit, health payment or financial assistance benefit, disability benefit, public or assisted housing benefit, postsecondary education benefit involving direct payment of financial assistance, food assistance benefit, or unemployment benefit or any other similar benefit provided by or for which payments or assistance are provided to an individual, a household, or a family eligibility unit by an agency of the United States, the State of Nebraska, or a political subdivision of the State of Nebraska.



4-110 Public benefits; verification of lawful presence; exemptions; legislative findings.

Verification of lawful presence in the United States pursuant to section 4-108 is not required for:

(1) Any purpose for which lawful presence in the United States is not restricted by law, ordinance, or regulation;

(2) Assistance for health care services and products, not related to an organ transplant procedure, that are necessary for the treatment of an emergency medical condition, including emergency labor and delivery, manifesting itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in (a) placing the patient's health in serious jeopardy, (b) serious impairment to bodily functions, or (c) serious dysfunction of any bodily organ or part;

(3) Short-term, noncash, in-kind emergency disaster relief;

(4) Public health assistance for immunizations with respect to diseases and for testing and treatment of symptoms of communicable diseases, whether or not such symptoms are caused by a communicable disease; or

(5) Programs, services, or assistance necessary for the protection of life or safety, such as soup kitchens, crisis counseling and intervention, and short-term shelter, which (a) deliver in-kind services at the community level, including those which deliver such services through public or private, nonprofit agencies and (b) do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the income or resources of the recipient.

The Legislature finds that unborn children do not have immigration status and therefor are not within the scope of section 4-108. Prenatal care services available pursuant to sections 68-915 and 68-972 to unborn children, whose eligibility is independent of the mother's eligibility status, shall not be deemed to be tied to the immigration status of the mother and therefor are not included in the restrictions imposed by section 4-108.



4-111 Public benefits; verification of lawful presence; attestation required; professional or commercial license; requirements.

(1) Verification of lawful presence in the United States pursuant to section 4-108 requires that the applicant for public benefits attest in a format prescribed by the Department of Administrative Services that:

(a) He or she is a United States citizen; or

(b) He or she is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.

(2) A state agency or political subdivision of the State of Nebraska may adopt and promulgate rules and regulations or procedures for the electronic filing of the attestation required under subsection (1) of this section if such attestation is substantially similar to the format prescribed by the Department of Administrative Services.

(3)(a) The Legislature finds that it is in the best interest of the State of Nebraska to make full use of the skills and talents in the state by ensuring that a person who is work-authorized is able to obtain a professional or commercial license and practice his or her profession.

(b) For purposes of a professional or commercial license, the Legislature finds that a person not described in subdivision (1)(a) or (1)(b) of this section who submits (i) an unexpired employment authorization document issued by the United States Department of Homeland Security, Form I-766, and (ii) documentation issued by the United States Department of Homeland Security, the United States Citizenship and Immigration Services, or any other federal agency, such as one of the types of Form I-797 used by the United States Citizenship and Immigration Services, demonstrating that such person is described in section 202(c)(2)(B)(i) through (ix) of the federal REAL ID Act of 2005, Public Law 109-13, has demonstrated lawful presence pursuant to section 4-108 and is eligible to obtain such license. Such license shall be valid only for the period of time during which such person's employment authorization document is valid. Nothing in this subsection shall affect the requirements to obtain a professional or commercial license that are unrelated to the lawful presence requirements demonstrated pursuant to this subsection.

(c) Nothing in this subsection shall be construed to grant eligibility for any public benefits other than obtaining a professional or commercial license.

(d) Any person who has complied with the requirements of this subsection shall have his or her employment authorization document verified through the Systematic Alien Verification for Entitlements Program operated by the United States Department of Homeland Security or an equivalent program designated by the United States Department of Homeland Security.

(e) The Legislature enacts this subsection pursuant to the authority provided in 8 U.S.C. 1621(d), as such section existed on January 1, 2016.



4-112 Public benefits; applicant; eligibility; verification; presumption.

For any applicant who has executed a document described in subdivision (1)(b) of section 4-111, eligibility for public benefits shall be verified through the Systematic Alien Verification for Entitlements Program operated by the United States Department of Homeland Security or an equivalent program designated by the United States Department of Homeland Security. Until such verification of eligibility is made, such attestation may be presumed to be proof of lawful presence for purposes of sections 4-108 to 4-113 unless such verification is required before providing the public benefit under another provision of state or federal law.



4-113 Public benefits; state agency; annual report.

Each state agency which administers any program of public benefits shall provide an annual report not later than January 31 for the prior year to the Governor and the Clerk of the Legislature with respect to compliance with sections 4-108 to 4-113. The report submitted to the Clerk of the Legislature shall be submitted electronically. The report shall include, but not be limited to, the total number of applicants for benefits and the number of applicants rejected pursuant to such sections.



4-114 Public employer and public contractor; register with and use federal immigration verification system; Department of Labor; duties.

(1) For purposes of this section:

(a) Federal immigration verification system means the electronic verification of the work authorization program of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 8 U.S.C. 1324a, known as the E-Verify Program, or an equivalent federal program designated by the United States Department of Homeland Security or other federal agency authorized to verify the work eligibility status of a newly hired employee pursuant to the Immigration Reform and Control Act of 1986;

(b) Public contractor means any contractor or his or her subcontractor who is awarded a contract by a public employer for the physical performance of services within the State of Nebraska; and

(c) Public employer means any agency or political subdivision of the State of Nebraska.

(2) Every public employer and public contractor shall register with and use a federal immigration verification system to determine the work eligibility status of new employees physically performing services within the State of Nebraska. Every contract between a public employer and public contractor shall contain a provision requiring the public contractor to use a federal immigration verification system to determine the work eligibility status of new employees physically performing services within the State of Nebraska.

(3) For two years after October 1, 2009, the Department of Labor shall make available to all private employers information regarding the federal immigration verification system and encouraging the use of the federal immigration verification system. The department shall report to the Legislature no later than December 1, 2011, on the use of a federal immigration verification system by Nebraska employers.

(4) This section does not apply to contracts awarded by a public employer prior to October 1, 2009.






Chapter 5 - APPORTIONMENT

5-101 Repealed. Laws 1968, Spec. Sess., c. 1, § 3.



5-101.01 Transferred to section 32-1501.



5-102 Transferred to section 32-1503.



5-103 Repealed. Laws 1965, c. 22, § 6.



5-103.01 Repealed. Laws 1988, LB 789, § 4.



5-104 Repealed. Laws 1963, c. 23, § 4.



5-104.01 Repealed. Laws 1965, c. 22, § 6.



5-104.02 Repealed. Laws 1965, c. 22, § 6.



5-104.03 Repealed. Laws 1971, LB 954, § 5.



5-104.04 Transferred to section 32-305.



5-104.05 Repealed. Laws 1971, LB 954, § 5.



5-104.06 Repealed. Laws 1971, LB 954, § 5.



5-104.07 Repealed. Laws 1981, LB 406, § 53.



5-104.08 Repealed. Laws 1981, LB 406, § 53.



5-104.09 Repealed. Laws 1981, LB 406, § 53.



5-104.10 Repealed. Laws 1981, LB 406, § 53.



5-105 Transferred to section 24-301.02.



5-105.01 Repealed. Laws 1984, LB 640, § 1.



5-105.02 Repealed. Laws 1963, c. 128, § 13.



5-105.03 Repealed. Laws 1984, LB 640, § 1.



5-105.04 Repealed. Laws 1984, LB 640, § 1.



5-105.05 Repealed. Laws 1984, LB 640, § 1.



5-106 Repealed. Laws 1972, LB 1032, § 287.



5-106.01 Repealed. Laws 1963, c. 340, § 1.



5-107 Transferred to section 75-101.01.



5-107.01 Transferred to section 75-101.02.



5-108 Transferred to section 32-1057.



5-108.01 Transferred to section 32-4,158.



5-108.02 Transferred to section 32-1059.



5-109 Transferred to section 24-201.02.



5-109.01 Repealed. Laws 1988, LB 789, § 4.



5-110 Repealed. Laws 1988, LB 789, § 4.



5-201 Transferred to section 50-1101.



5-202 Transferred to section 50-1102.



5-203 Transferred to section 50-1103.



5-204 Transferred to section 50-1104.



5-205 Transferred to section 50-1105.



5-206 Transferred to section 50-1106.



5-207 Transferred to section 50-1107.



5-208 Transferred to section 50-1108.



5-209 Transferred to section 50-1109.



5-210 Transferred to section 50-1110.



5-211 Transferred to section 50-1111.



5-212 Transferred to section 50-1112.



5-213 Transferred to section 50-1113.



5-214 Transferred to section 50-1114.



5-215 Transferred to section 50-1115.



5-216 Transferred to section 50-1116.



5-217 Transferred to section 50-1117.



5-218 Transferred to section 50-1118.



5-219 Transferred to section 50-1119.



5-220 Transferred to section 50-1120.



5-221 Transferred to section 50-1121.



5-222 Transferred to section 50-1122.



5-223 Transferred to section 50-1123.



5-224 Transferred to section 50-1124.



5-225 Transferred to section 50-1125.



5-226 Transferred to section 50-1126.



5-227 Transferred to section 50-1127.



5-228 Transferred to section 50-1128.



5-229 Transferred to section 50-1129.



5-230 Transferred to section 50-1130.



5-231 Transferred to section 50-1131.



5-232 Transferred to section 50-1132.



5-233 Transferred to section 50-1133.



5-234 Transferred to section 50-1134.



5-235 Transferred to section 50-1135.



5-236 Transferred to section 50-1136.



5-237 Transferred to section 50-1137.



5-238 Transferred to section 50-1138.



5-239 Transferred to section 50-1139.



5-240 Transferred to section 50-1140.



5-241 Transferred to section 50-1141.



5-242 Transferred to section 50-1142.



5-243 Transferred to section 50-1143.



5-244 Transferred to section 50-1144.



5-245 Transferred to section 50-1145.



5-246 Transferred to section 50-1146.



5-247 Transferred to section 50-1147.



5-248 Transferred to section 50-1148.



5-249 Transferred to section 50-1149.



5-250 Transferred to section 50-1150.



5-251 Transferred to section 50-1151.



5-252 Transferred to section 50-1152.






Chapter 6 - ASSIGNMENT FOR CREDITORS

6-101 Repealed. Laws 1945, c. 6, § 1.



6-102 Repealed. Laws 1945, c. 6, § 1.



6-103 Repealed. Laws 1945, c. 6, § 1.



6-104 Repealed. Laws 1945, c. 6, § 1.



6-105 Repealed. Laws 1945, c. 6, § 1.



6-106 Repealed. Laws 1945, c. 6, § 1.



6-107 Repealed. Laws 1945, c. 6, § 1.



6-108 Repealed. Laws 1945, c. 6, § 1.



6-109 Repealed. Laws 1945, c. 6, § 1.



6-110 Repealed. Laws 1945, c. 6, § 1.



6-111 Repealed. Laws 1945, c. 6, § 1.



6-112 Repealed. Laws 1945, c. 6, § 1.



6-113 Repealed. Laws 1945, c. 6, § 1.



6-114 Repealed. Laws 1945, c. 6, § 1.



6-115 Repealed. Laws 1945, c. 6, § 1.



6-116 Repealed. Laws 1945, c. 6, § 1.



6-117 Repealed. Laws 1945, c. 6, § 1.



6-118 Repealed. Laws 1945, c. 6, § 1.



6-119 Repealed. Laws 1945, c. 6, § 1.



6-120 Repealed. Laws 1945, c. 6, § 1.



6-121 Repealed. Laws 1945, c. 6, § 1.



6-122 Repealed. Laws 1945, c. 6, § 1.



6-123 Repealed. Laws 1945, c. 6, § 1.



6-124 Repealed. Laws 1945, c. 6, § 1.



6-125 Repealed. Laws 1945, c. 6, § 1.



6-126 Repealed. Laws 1945, c. 6, § 1.



6-127 Repealed. Laws 1945, c. 6, § 1.



6-128 Repealed. Laws 1945, c. 6, § 1.



6-129 Repealed. Laws 1945, c. 6, § 1.



6-130 Repealed. Laws 1945, c. 6, § 1.



6-131 Repealed. Laws 1945, c. 6, § 1.



6-132 Repealed. Laws 1945, c. 6, § 1.



6-133 Repealed. Laws 1945, c. 6, § 1.



6-134 Repealed. Laws 1945, c. 6, § 1.



6-135 Repealed. Laws 1945, c. 6, § 1.



6-136 Repealed. Laws 1945, c. 6, § 1.



6-137 Repealed. Laws 1945, c. 6, § 1.



6-138 Repealed. Laws 1945, c. 6, § 1.



6-139 Repealed. Laws 1945, c. 6, § 1.



6-140 Repealed. Laws 1945, c. 6, § 1.



6-141 Repealed. Laws 1945, c. 6, § 1.



6-142 Repealed. Laws 1945, c. 6, § 1.



6-143 Repealed. Laws 1945, c. 6, § 1.



6-144 Repealed. Laws 1945, c. 6, § 1.



6-145 Repealed. Laws 1945, c. 6, § 1.






Chapter 7 - ATTORNEYS AT LAW

7-101 Unauthorized practice of law; penalty.

Except as provided in section 7-101.01, no person shall practice as an attorney or counselor at law, or commence, conduct or defend any action or proceeding to which he is not a party, either by using or subscribing his own name, or the name of any other person, or by drawing pleadings or other papers to be signed and filed by a party, in any court of record of this state, unless he has been previously admitted to the bar by order of the Supreme Court of this state. No such paper shall be received or filed in any action or proceeding unless the same bears the endorsement of some admitted attorney, or is drawn, signed, and presented by a party to the action or proceeding. It is hereby made the duty of the judges of such courts to enforce this prohibition. Any person who shall violate any of the provisions of this section shall be guilty of a Class III misdemeanor, but this section shall not apply to persons admitted to the bar under preexisting laws.

1. Practice of law

2. Admission and disbarment

1. Practice of law

A licensed member of the Nebraska bar must represent a limited liability company in the courts of this state. Steinhausen v. HomeServices of Neb., 289 Neb. 927, 857 N.W.2d 816 (2015).

In the narrow context of child custody proceedings pursuant to the Indian Child Welfare Act, the Indian tribe's representative does not have to be a Nebraska licensed attorney. In re Interest of Elias L., 277 Neb. 1023, 767 N.W.2d 98 (2009).

A trustee's duties in connection with his or her office do not include the right to present argument pro se in courts of the state because in this capacity such trustee would be representing interests of others and would therefore be engaged in the unauthorized practice of law. Back Acres Pure Trust v. Fahnlander, 233 Neb. 28, 443 N.W.2d 604 (1989).

Only a person who has been admitted to the practice of law may participate in a trial by the examination of witnesses unless he appears in his own behalf. State v. Warford, 223 Neb. 368, 389 N.W.2d 575 (1986).

To be convicted under this statute, the statute requires only that a pleading be drafted with the intent that it will be filed in court, not that it is actually filed. State v. Thierstein, 220 Neb. 766, 371 N.W.2d 746 (1985).

The conducting of a hearing before the State Railway Commission constitutes the practice of law where it requires the exercise of legal training, knowledge and skill. State ex rel. Johnson v. Childe, 147 Neb. 527, 23 N.W.2d 720 (1946).

Person engaging in "ambulance chasing" is guilty of illegal practice of law. State ex rel. Wright v. Hinckle, 137 Neb. 735, 291 N.W. 68 (1940).

Practice of law includes preparing and filing of pleadings in justice court, trial of cases, examination of witnesses, argument, and giving advice to persons as to their legal rights. State ex rel. Hunter v. Kirk, 133 Neb. 625, 276 N.W. 380 (1937).

One may be guilty of practice of law without a license notwithstanding he receives no fee for services performed. State ex rel. Wright v. Barlow, 131 Neb. 294, 268 N.W. 95 (1936).

A responsive letter filed by the registered agent on behalf of the defendant corporation was a nullity and did not constitute an answer, because the registered agent is not a party to the lawsuit and is not authorized to practice law. Turbines Ltd. v. Transupport, Inc., 19 Neb. App. 485, 808 N.W.2d 643 (2012).

A parent who is not an attorney may not provide legal representation on behalf of his or her minor child in a negligence action. Goodwin v. Hobza, 17 Neb. App. 353, 762 N.W.2d 623 (2009).

Where nonattorney signed and filed responsive letter on behalf of corporation, responsive letter did not constitute an answer so as to avoid default judgment. Galaxy Telecom v. SRS, Inc., 13 Neb. App. 178, 689 N.W.2d 866 (2004).

A nonattorney personal representative is engaged in the unauthorized practice of law if he personally brings a wrongful death action for medical negligence on behalf of the deceased's estate. Waite v. Carpenter, 1 Neb. App. 321, 496 N.W.2d 1 (1992).

2. Admission and disbarment

One who is suspended from the practice of law is no longer an admitted attorney within the meaning of this section. State ex rel. NSBA v. Frank, 219 Neb. 271, 363 N.W.2d 139 (1985).

Disbarred attorney could not conduct representative suit. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

Court which has the power to license attorneys to practice law has inherent power to disbar them from further practice by judicial act. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

Section is declarative of the common law as far as it goes, but does not circumscribe the powers of the court. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Nonresident cannot be admitted to practice generally. In re Robinson, 82 Neb. 172, 117 N.W. 352 (1908).

Supreme Court has sole power to pass upon the qualifications of applicants for admission to the bar, and has sole power to annul admission. In re Disbarment Proceedings of Newby, 76 Neb. 482, 107 N.W. 850 (1906).

Applicant for admission generally must be citizen of United States and resident of state. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).



7-101.01 Practice of law; students; Supreme Court; rule or order.

The Supreme Court may by rule or order authorize students pursuing a course in instruction in a law school in the State of Nebraska and who have successfully completed their junior year of instruction which students when graduated are eligible to take the examination for admission to the bar of this state to practice as attorneys or counselors at law upon such terms and conditions, and with such supervision, as the Supreme Court may prescribe.

Except as provided in this section, relating to certified law students, no person shall practice as an attorney or counselor at law, or commence, conduct, or defend any action or proceeding to which he or she is not a party, by using or subscribing his or her own name. Anderzhon/Architects v. 57 Oxbow II Partnership, 250 Neb. 768, 553 N.W.2d 157 (1996).



7-102 Admission to bar; requirements; examinations; bar commission.

(1) Admission to the Nebraska bar shall be governed by admission standards and procedures established by rules adopted by the Supreme Court. Such standards may include, without limitation, educational requirements, character and fitness standards, and satisfactory performance on a bar examination testing the applicant's knowledge of such legal principles as the court may determine. No person shall be admitted to the Nebraska bar, nor permitted to retain such admittance, unless it is shown to the satisfaction of the Supreme Court that such person is of good moral character. The Supreme Court may appoint a bar commission, designated as the Nebraska State Bar Commission, composed of not less than six persons learned in the law to assist in or conduct any bar examination and, by rule of court, to assist the Supreme Court in matters pertaining to bar admission.

(2) The application for admission to the bar shall include the applicant's social security number. Each applicant shall submit to the bar commission with the application for admission a complete set of his or her legible fingerprints along with written permission authorizing the set of fingerprints to be forwarded to the Identification Division of the Federal Bureau of Investigation, through the Nebraska State Patrol. Upon request by the bar commission, the Nebraska State Patrol shall undertake a search for criminal history record information relating to the applicant, including transmittal of the applicant's fingerprints to the Identification Division of the Federal Bureau of Investigation for a national criminal history record information check. The criminal history record information check shall include information concerning the applicant from federal repositories of such information and repositories of such information in other states if authorized by federal law. The Nebraska State Patrol shall issue a report to the bar commission and to the applicant which includes the criminal history record information concerning the applicant. The fingerprint record check provided for in this subsection shall be solely for the purpose of evaluating and confirming information provided by the applicant for admission, except that if the applicant appeals a denial of admission to the bar or a refusal of permission to take the bar examination, the filing of such an appeal with the Supreme Court shall constitute a release of the information obtained from such a fingerprint record check for purposes of the appeal.

The Supreme Court has delegated administrative responsibility for bar admissions solely to the Nebraska State Bar Commission. In re Application of Ybarra, 279 Neb. 758, 781 N.W.2d 446 (2010).

The Nebraska Supreme Court is vested with the sole power to admit persons to the practice of law in this state and to fix qualifications for admission to the Nebraska bar. In re Application of Roseberry, 270 Neb. 508, 704 N.W.2d 229 (2005).

Misconduct of an attorney indicative of moral unfitness to practice law, although not committed in a professional relationship, justifies disbarment. State ex rel. Hunter v. Marconnit, 134 Neb. 898, 280 N.W. 216 (1938).

The Supreme Court has exclusive power to determine qualifications of persons who may be permitted to practice law. State ex rel. Hunter v. Kirk, 133 Neb. 625, 276 N.W. 380 (1937).

Supreme Court is vested with sole power to fix qualifications for admission to bar. State ex rel. Wright v. Barlow, 131 Neb. 294, 268 N.W. 95 (1936).

Good moral character is a requirement for admission to bar and to retention of license to practice. State ex rel. Sorensen v. Scoville, 123 Neb. 457, 243 N.W. 269 (1932).

Applicant must be of age when examined. Under former law study in office must have been in this state. Admission without examination applied only to graduates of designated colleges. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).

In granting a license to practice law, it is implied in license that attorney will properly conduct himself. State ex rel. Attorney General v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).



7-103 Practice by nonresident attorneys; requirements; reciprocity.

Any regularly admitted practicing attorney in the courts of record of another state or territory, having professional business in the courts of record of this state may, on motion, be admitted to practice for the purpose of said business only in any of said courts upon taking the oath as required by section 7-104, and upon it being made to appear to the court by a written showing filed therein that he has associated and appearing with him in the action an attorney who is a resident of Nebraska duly and regularly admitted to practice in the courts of record of this state upon whom service may be had in all matters connected with said action with the same effect as if personally made on such foreign attorney within this state; Provided, regularly licensed practicing attorneys of other states, the laws of which states permit the practice in its courts of attorneys from this state without a local attorney being associated with such attorney, shall not be required to comply with the provisions of this section.

The courts of this state look primarily to members of its bar for the conduct of litigation in which they appear. That is one of the reasons for the requirement of this section that the attorneys admitted to practice in other states first associate with members of the Nebraska bar when appearing in this state. State ex rel. Douglas v. Bigelow, 214 Neb. 464, 334 N.W.2d 444 (1983).

Nonresident, assisting county attorney in prosecution of a felony, must qualify. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Nonresident may not be admitted to practice generally. In re Robinson, 82 Neb. 172, 117 N.W. 352 (1908).

Court may admit nonresident attorney interested in case for purpose of that business only. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).



7-104 Admission to bar; oath; form.

Every attorney upon being admitted to practice in the Supreme Court or district courts of this state, shall take and subscribe an oath substantially in the following form: You do solemnly swear that you will support the Constitution of the United States, and the Constitution of this state, and that you will faithfully discharge the duties of an attorney and counselor, according to the best of your ability.

1. Requirements of oath

2. Violation of oath

3. Administration of oath

1. Requirements of oath

Conduct of an attorney in a courtroom must at all times conform to his oath. State ex rel. Nebraska State Bar Assn. v. Rhodes, 177 Neb. 650, 131 N.W.2d 118 (1964).

Oath taken by an attorney requires him to faithfully discharge his duties. State ex rel. Nebraska State Bar Assn. v. Jensen, 171 Neb. 1, 105 N.W.2d 459 (1960).

Oath requires lawyers to observe canons of professional ethics. State ex rel. Nebraska State Bar Assn. v. Fitzgerald, 165 Neb. 212, 85 N.W.2d 323 (1957).

Oath requires attorney to observe established codes of professional ethics. State ex rel. Nebraska State Bar Assn. v. Richards, 165 Neb. 80, 84 N.W.2d 136 (1957).

Oath requires attorney to refrain from impeding or obstructing the administration of justice. State ex rel. Nebraska State Bar Assn. v. Palmer, 160 Neb. 786, 71 N.W.2d 491 (1955).

Oath of attorney requires him to observe standards and codes of professional ethics and honor. State ex rel. Nebraska State Bar Assn. v. Wiebusch, 153 Neb. 583, 45 N.W.2d 583 (1951).

Oath administered to attorney requires him faithfully to discharge his duties, one of which is to abstain from all offensive practices. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

2. Violation of oath

A lawyer who was convicted of public indecency had violated his oath of office as an attorney under this section. State ex rel. Counsel for Dis. v. Cording, 285 Neb. 146, 825 N.W.2d 792 (2013).

An attorney who misappropriates client trust funds to cover deficits in business account violates his oath of office under this section, as well as the Code of Professional Responsibility. State ex rel. NSBA v. Veith, 238 Neb. 239, 470 N.W.2d 549 (1991).

To determine whether and to what extent discipline should be imposed in a disciplinary proceeding against an attorney, it is necessary that the Supreme Court consider the nature of the offense, the need for deterring others, the maintenance of the reputation of the bar as a whole, the protection of the public, the attitude of the offender generally, and his present or future fitness to continue in the practice of law. State ex rel. NSBA v. Miller, 225 Neb. 261, 404 N.W.2d 40 (1987).

Attorney who secured forged endorsement of his client's bond receipt and then cashed the receipt violated his oath to faithfully discharge his duties as an attorney to the best of his abilities. State ex rel. NSBA v. Kelly, 221 Neb. 8, 374 N.W.2d 833 (1985).

Cumulative acts of deception upon a client are distinguishable from isolated incidents of neglect and therefor justify more serious sanctions. State ex rel. NSBA v. Frank, 214 Neb. 825, 336 N.W.2d 557 (1983).

A party has failed to faithfully discharge his duties as an attorney and counselor when he conceals material facts from a court and presents a report known by him to be less than a true, accurate, and full account. State ex rel. Nebraska State Bar Assn. v. McArthur, 212 Neb. 815, 326 N.W.2d 173 (1982).

Attorney's violation of a disciplinary rule and failure to act competently by neglecting a matter entrusted to him is conduct violative of an attorney's oath as a member of the bar. State ex rel. Nebraska State Bar Assn. v. Divis, 212 Neb. 699, 325 N.W.2d 652 (1982).

An attorney who fails to use a trust account for client's funds, and who fails to properly transmit client's funds to the client, is guilty of unprofessional conduct and violates the Canons of Ethics and his oath as a member of the bar of this court. State ex rel. Nebraska State Bar Assn. v. Conley, 209 Neb. 717, 310 N.W.2d 520 (1981).

Failure to use a trust account for client's funds and to promptly transmit client's funds to the client is a violation of the Canons of Ethics and oath as a member of the bar. State ex rel. Nebraska State Bar Assn. v. James, 209 Neb. 306, 307 N.W.2d 524 (1981).

An attorney who fails to fully explain to a client the nature of the client's claim and to adequately represent the client has violated his oath of office under this section as well as the Code of Professional Responsibility. State ex rel. Nebraska State Bar Association v. Walsh, 206 Neb. 737, 294 N.W.2d 873 (1980).

An attorney who performs an illegal act, such as knowingly writing an insufficient funds check, may be in violation of his oath under this section as well as the Code of Professional Responsibility even if he isn't prosecuted. State ex rel. Nebraska State Bar Association v. Walsh, 206 Neb. 737, 294 N.W.2d 873 (1980).

Where conduct of attorneys violates the Code of Professional Responsibility and their oath as attorneys, but does not involve moral turpitude, a judgment of reprimand and censure is appropriate. State ex rel. Nebraska State Bar Assn. v. Addison & Levy, 198 Neb. 61, 251 N.W.2d 717 (1977).

Misconduct of a lawyer acting as a judge may justify disbarment. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

3. Administration of oath

Under former act, for purpose of admission, either district court or Supreme Court had authority to administer the required oath. In re Robinson, 82 Neb. 172, 117 N.W. 352 (1908).



7-105 Duties of attorneys and counselors.

It is the duty of an attorney and counselor: (1) To maintain the respect due to the courts of justice and to judicial officers; (2) to counsel or maintain no other actions, proceedings or defenses than those which appear to him legal and just, except the defense of a person charged with a public offense; (3) to employ, for the purpose of maintaining the cause confided to him, such means only as are consistent with the truth; (4) to maintain inviolate the confidence, and, at any peril to himself, to preserve the secrets of his clients; (5) to abstain from all offensive practices and to advise no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which he is charged; (6) not to encourage the commencement or continuance of an action or proceeding from any motive of passion or interest.

1. Contract of employment

2. Dealing with property

3. Misconduct

4. Negligence

5. Privileged communication

6. Miscellaneous

1. Contract of employment

The duty of an attorney is personal in its nature, and therefore a contract for legal services cannot be assigned by the attorney without the consent of the client. Corson v. Lewis, 77 Neb. 446, 109 N.W. 735 (1906); Hilton v. Crooker, 30 Neb. 707, 47 N.W. 3 (1890).

Where one member of a firm of attorneys is retained, the retainer is of the entire firm, and it is the duty of the member retained to inform his partners of all engagements he has undertaken on behalf of the firm, and impart to them all of the facts within his knowledge bearing on the case. Ganzer v. Schiffbauer, 40 Neb. 633, 59 N.W. 98 (1894).

Employment terminates with judgment and exhaustion of legal process thereon, and does not extend to subsequent proceedings to reach property of debtor or enforce liability against sureties. Lamb v. Wilson, 3 Neb. Unof. 505, 97 N.W. 325 (1903).

2. Dealing with property

Where attorneys purchase property from their client, there is a presumption against the validity of the transaction which can only be overcome by clear evidence of good faith, of full knowledge and of independent consent and action. Hamilton v. Allen, 86 Neb. 401, 125 N.W. 610 (1910).

Purchase of subject matter of suit is voidable by client, unless attorney shows by clear and conclusive proof that no advantage was taken, that matter was explained to client, and price was fair and reasonable. Levara v. McNeny, 73 Neb. 414, 102 N.W. 1042 (1905).

An attorney may not purchase at judicial sale property in which his client is interested, and if he does so, the client at his election may treat the attorney as trustee. Olson v. Lamb, 56 Neb. 104, 76 N.W. 433 (1898).

3. Misconduct

A law firm should be disqualified from representing its client when it hires as temporary clerical help a disbarred attorney who previously worked as an attorney on the same case for another firm which represents the opposing party, because such action has the appearance of impropriety. State ex rel. Creighton Univ. v. Hickman, 245 Neb. 247, 512 N.W.2d 374 (1994).

Violation of the provisions of this section constituted grounds for disbarment of attorney. State ex rel. Nebraska State Bar Assn. v. Rhodes, 177 Neb. 650, 131 N.W.2d 118 (1964).

Enlarging size of bullet hole in belt received in evidence was misconduct. State ex rel. Nebraska State Bar Assn. v. Fisher, 170 Neb. 483, 103 N.W.2d 325 (1960).

Giving of false testimony by an attorney is an act of moral turpitude and justifies suspension or disbarment. State ex rel. Nebraska State Bar Assn. v. Butterfield, 169 Neb. 119, 98 N.W.2d 714 (1959).

Misappropriation by an attorney of money belonging to his client is such a disregard of duty as to warrant disbarment. State ex rel. Hunter v. Hatteroth, 134 Neb. 451, 279 N.W. 153 (1938).

An attorney's failure to account to his client for money received in a professional capacity constitutes a violation of his duty to client and to public, and warrants disbarment. State ex rel. Hunter v. Boe, 134 Neb. 162, 278 N.W. 144 (1938).

Attorneys upon admission assume duties as officers of the court, and in performance thereof they must conform to certain ethical standards generally recognized by the profession. State ex rel. Hunter v. Crocker, 132 Neb. 214, 271 N.W. 444 (1937).

"Ambulance chasing" by attorney is violation of duty to abstain from all offensive practices. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

Attorneys, in performance of duties assumed, must conform to certain standards in relation to clients, to courts, to profession, and to public. State ex rel. Sorensen v. Ireland, 125 Neb. 570, 251 N.W. 119 (1933).

Improper and offensive statements by attorneys are violation of requirement to maintain due respect to courts of justice. Flannigan v. State, 125 Neb. 519, 250 N.W. 908 (1933).

Delinquency in accounting for money received in professional capacity is ground for disbarment as violating duty to maintain respect due courts. State ex rel. Spillman v. Priest, 118 Neb. 47, 223 N.W. 635 (1929).

Drawing pleadings and preparing case for trial is violation of duty of an attorney who has been suspended from practice. State v. Fisher, 103 Neb. 736, 174 N.W. 320 (1919).

Court will disbar for professional misconduct in relations of attorney with court, but will not investigate charge of crime while matter pending on indictment. In re Disbarment Proceedings of Newby, 76 Neb. 482, 107 N.W. 850 (1906).

Contract to share fees with layman who procures third parties to employ attorney and who secures evidence is violation of duties of attorney and is void. Langdon v. Conlin, 67 Neb. 243, 93 N.W. 389 (1903).

Attorney cannot represent both sides without consent of the clients. Cox v. Barnes, 45 Neb. 172, 63 N.W. 394 (1895).

Propriety of methods of defense rests largely with attorney, but aiding escape of defendant is not "defense". State ex rel. Attorney General v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).

4. Negligence

Expression of an opinion by an attorney as to the probabilities of realizing a certain sum upon the sale of real property does not render the attorney liable because of mistake in such estimate. Reumping v. Wharton, 56 Neb. 536, 76 N.W. 1076 (1898).

5. Privileged communication

A communication concerning the date, time, and place of a scheduled trial is not confidential in nature and is not protected from disclosure by subsection (4) of this section. State v. Hawes, 251 Neb. 305, 556 N.W.2d 634 (1996).

Obligation of secrecy is not violated where attorney is called upon to testify to facts showing a purpose of perpetrating a conscious intentional fraud upon the court. In re Watson, 83 Neb. 211, 119 N.W. 451 (1909).

6. Miscellaneous

Violation of this section authorized disbarment. State ex rel. Nebraska State Bar Assn. v. Palmer, 160 Neb. 786, 71 N.W.2d 491 (1955).

Obligation rests upon attorneys to maintain the respect due to the courts of justice and to judicial officers, and to abstain from all offensive practices. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Damages for unauthorized appearance in action not concerning collections are not recoverable in suit against attorney for failure to account for collections. Scott v. Kirschbaum, 47 Neb. 331, 66 N.W. 443 (1896).

An attorney has the right to refuse a retainer which would require his appearance before a particular judge. Hawes v. State, 46 Neb. 149, 64 N.W. 699 (1895).



7-106 Deceit or collusion; penalty.

An attorney and counselor who is guilty of deceit or collusion, or consents thereto, with intent to deceive a court, or judge, or a party to an action or proceeding, is liable to be disbarred.

1. Disbarment

2. Suspension

3. Civil liability

1. Disbarment

Supreme Court reporter who was also attorney violated this section by demanding $2,500 from printer to guarantee renewal of contract to print Nebraska Reports; respondent disbarred. State ex rel. Nebraska State Bar Assn. v. Green, 210 Neb. 878, 317 N.W.2d 97 (1982).

Manipulation of transfer of judgment to mislead court into allowance of a wrongful set-off warrants disbarment. State ex rel. Nebraska State Bar Assn. v. Hendrickson, 138 Neb. 846, 295 N.W. 892 (1941), on rehearing, 139 Neb. 522, 298 N.W. 148 (1941).

Attorney who obtains loan from client by false representations respecting the mortgage security is guilty of such misconduct as to justify disbarment. State ex rel. Nebraska State Bar Assn. v. Basye, 138 Neb. 806, 295 N.W. 816 (1941).

Failure of attorney to account for, or the misappropriation of, money of his clients received in his professional capacity is ground for disbarment of attorney. State ex rel. Nebraska State Bar Assn. v. McGan, 138 Neb. 665, 294 N.W. 430 (1940).

Conversion of funds of client received from settlement of judgment and refusal to give client information as to status of judgment required disbarment of attorney. State ex rel. Nebraska State Bar Association v. Hyde, 138 Neb. 541, 293 N.W. 408 (1940).

Deceit practiced upon client in sale of stock sustains disbarment. State ex rel. Hunter v. Marconnit, 134 Neb. 898, 280 N.W. 216 (1938).

Misappropriation of money belonging to client warrants disbarment. State ex rel. Hunter v. Hatteroth, 134 Neb. 451, 279 N.W. 153 (1938).

Failure to account to client for money received in a professional capacity is sufficient to justify disbarment. State ex rel. Hunter v. Boe, 134 Neb. 162, 278 N.W. 144 (1938).

Conviction of attorney of embezzlement is conclusive evidence warranting disbarment. State ex rel. Wright v. Sowards, 134 Neb. 159, 278 N.W. 148 (1938).

An attorney, representing a defendant in a criminal prosecution, who procures or induces a material witness for the prosecution to absent himself from the trial and conceal his whereabouts is guilty of such conduct as to merit disbarment. State ex rel. Good v. Cooper, 131 Neb. 771, 270 N.W. 310 (1936).

Misappropriation of money belonging to client is such disregard of duty as to warrant disbarment of attorney. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

Securing of money from clients for court costs in promised litigation where attorney knew, through lapse of time and other causes that claims were uncollectible, is equivalent to fraud and deceit and justifies disbarment. State ex rel. Sorensen v. Ireland, 125 Neb. 570, 251 N.W. 119 (1933).

Conversion of money of minors by attorney while acting as their guardian sustained disbarment. State ex rel. Good v. Black, 125 Neb. 382, 251 N.W. 109 (1933).

Restitution of money embezzled does not justify reinstatement of attorney disbarred for misappropriation of funds. State ex rel. Spillman v. Priest, 123 Neb. 241, 242 N.W. 433 (1932).

Attorney who fails to account for money collected by him for client and entrusted to him by client for purpose of investment is guilty of misconduct justifying disbarment. State ex rel. Spillman v. Priest, 118 Neb. 47, 223 N.W. 635 (1929).

An attorney who knowingly uses forgery of another to impose upon a court is guilty of such conduct as to warrant disbarment. State v. Fisher, 103 Neb. 736, 174 N.W. 320 (1919).

This section was not intended to limit the inherent powers of the court. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Preparation of false affidavit where there is no attempt to make use of it in any way to deceive court is not ground for disbarment. In re Watson, 83 Neb. 211, 119 N.W. 451 (1909).

Evidence offered insufficient to establish by clear preponderance that attorney attempted to deceive court. In re Newby, 82 Neb. 235, 117 N.W. 691 (1908).

District court can disbar an attorney from practice before it for deceit practiced upon that court, but Supreme Court has sole power to disbar generally. In re Disbarment Proceedings of Newby, 76 Neb. 482, 107 N.W. 850 (1906).

Disbarment is a special proceeding. Morton v. Watson, 60 Neb. 672, 84 N.W. 91 (1900).

Conspiracy to bribe juror participated in by attorney warranted disbarment. Blodgett v. State, 50 Neb. 121, 69 N.W. 751 (1897).

Validity and effectiveness of judicial power to disbar attorneys is recognized. Niklaus v. Simmons, 196 F.Supp. 691 (D. Neb. 1961).

2. Suspension

Tampering with exhibit received in evidence was conduct justifying suspension from practice. State ex rel. Nebraska State Bar Assn. v. Fisher, 170 Neb. 483, 103 N.W.2d 325 (1960).

Presentation of claim to Legislature supported by an appraisement that attorney knew had been fraudulently altered was sufficient to justify suspension. State v. Fisher, 82 Neb. 361, 117 N.W. 882 (1908).

Attorney, who removed case to federal court by filing affidavit of local prejudice when his real reason was to secure allowance of attorney's fees not recoverable in state court, was subject to reprimand. In re Breckenridge, 31 Neb. 489, 48 N.W. 142 (1891).

Procuring release of prisoner under sentence of death through imposition on a United States Commissioner was such conduct as to justify suspension for two years. State ex rel. Attorney General v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).

3. Civil liability

Recovery of treble the actual damages sustained is unconstitutional. Abel v. Conover, 170 Neb. 926, 104 N.W.2d 684 (1960).

In civil action to recover treble damages under this section, evidence did not disclose any fraud, deceit or any unprofessional conduct. Martin v. Reavis, 117 Neb. 219, 220 N.W. 238 (1928).



7-107 Powers of attorneys.

An attorney or counselor has power: (1) To execute, in the name of his client, a bond for an appeal, certiorari, writ of error, or any other paper necessary and proper for the prosecution of a suit already commenced; (2) to bind his client by his agreement in respect to any proceeding within the scope of his proper duties and powers; but no evidence of any such agreement is receivable except the statement of the attorney himself, his written agreement signed and filed with the clerk, or an entry thereof upon the records of the court; (3) to receive money claimed by his client, in an action or proceeding, during the pendency thereof or afterwards, unless he has been previously discharged by his client, and upon payment thereof, and not otherwise, to discharge the claim or acknowledge satisfaction of the judgment.

1. Appearance

2. Powers

3. Agreements

4. Miscellaneous

1. Appearance

After discharge, an attorney may appear in case as amicus curiae and suggest facts necessary to the protection of minors whose rights have been disregarded. Jones v. Hudson, 93 Neb. 561, 141 N.W. 141 (1913), 44 L.R.A.N.S. 1182 (1913).

Where an attorney appears in an action, the presumption is that he was authorized to appear. Ebel v. Stringer, 73 Neb. 249, 102 N.W. 466 (1905).

The authority of an attorney to appear will be presumed even though appearance is upon behalf of plaintiff and one defendant. Union P. Ry. Co. v. Vincent, 58 Neb. 171, 78 N.W. 457 (1899).

The authority of an attorney who enters an appearance will be presumed to justify him in doing so. Missouri P. Ry. Co. v. Fox, 56 Neb. 746, 77 N.W. 130 (1898).

Where judgment is rendered against a party whose appearance is entered by an unauthorized attorney, the presumption of jurisdiction arising from the appearance of the attorney is not conclusive, and in a direct attack on the judgment, the fact that the appearance was unauthorized may be shown. Kaufmann v. Drexel, 56 Neb. 229, 76 N.W. 559 (1898).

When an attorney appears in a cause, the presumption is that he has authority and that presumption continues until the want of authority is shown. Vorce v. Page, 28 Neb. 294, 44 N.W. 452 (1889).

Unauthorized appearance of attorney may be ratified before judgment. Little v. Giles, 27 Neb. 179, 42 N.W. 1044 (1889).

The right of an attorney to enter an appearance for a party can be called in question only by the party himself. Baldwin v. Foss, 14 Neb. 455, 16 N.W. 480 (1883).

Although authority will be presumed when an attorney appears for a defendant not served with process, yet if the defendant proves attorney had no authority, his rights cannot be affected by the attorney's acts. Kepley v. Irwin, 14 Neb. 300, 15 N.W. 719 (1883).

Unauthorized bringing of action resulting in decree of foreclosure may be repudiated by client. McDowell v. Gregory, 14 Neb. 33, 14 N.W. 899 (1883).

Appearance of attorney, who had no authority to waive process or defend the suit, may be explained, and showing made that court pronouncing judgment did not have jurisdiction of the cause or person. Eaton v. Hasty, 6 Neb. 419, 29 Am. R. 365 (1877).

2. Powers

A lawyer's proper duties and powers, within the meaning of this section, do not include settling a lawsuit without a client's express authority. Luethke v. Suhr, 264 Neb. 505, 650 N.W.2d 220 (2002).

An attorney's power to bind his client extends to administrative hearings and proceedings. Brennan v. School Dist. No. 21, 235 Neb. 948, 458 N.W.2d 227 (1990).

The waiver of foundation for certain evidence is a matter of trial strategy within the scope of counsel's duty and such action is binding on a defendant who has voluntarily absented himself from the trial. State v. Sayers, 211 Neb. 555, 319 N.W.2d 438 (1982).

Attorneys employed by counties could receive money due county under court decree. State ex rel. Heintze v. County of Adams, 162 Neb. 127, 75 N.W.2d 539 (1956).

While the relationship of attorney and client exists, the attorney has authority to receive money due his client in an action or proceeding in which the attorney rightly appears, but that authority ceases with the severance of the relationship. Gordon v. Hennings, 89 Neb. 252, 131 N.W. 228 (1911).

An attorney may receive and receipt for money due his client in a case in which he is employed, and the act will bind his client, unless the party paying had notice of revocation of the attorney's authority to act. Gordon v. City of Omaha, 77 Neb. 556, 110 N.W. 313 (1906).

Attorney cannot bind client by acts in another action in his own behalf. Hamilton Brown Shoe Co. v. Milliken, 62 Neb. 116, 86 N.W. 913 (1901).

An attorney cannot, without actual authority, sell and assign his client's judgment. Henry & Coatsworth Co. v. Halter, 58 Neb. 685, 79 N.W. 616 (1899).

A debtor is bound to take notice of the authority of an attorney employed to collect a debt, and unless specially authorized by client, the attorney has no authority to accept in payment of debt anything but money, nor to release one of two joint debtors in consideration of the other giving security for the debt. Cram v. Sickel, 51 Neb. 828, 71 N.W. 724 (1897).

Attorney employed to collect debt has no power, without express authority, to compromise claim or release a debtor except upon payment of full amount of debt in money. Smith v. Jones, 47 Neb. 108, 66 N.W. 19 (1896).

Implied authority of an attorney to bind his client does not authorize him to execute indemnity bond to sheriff when client is readily available. Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894).

Attorney has authority to confess judgment for costs in order to have default judgment set aside. Stanton & Co. v. Spence, 22 Neb. 191, 34 N.W. 359 (1887).

Attorney cannot compromise judgment and accept payment in a debt owing by the attorney. Hamrick v. Combs, 14 Neb. 381, 15 N.W. 731 (1883).

Attorney having notes and mortgage in his possession for collection has authority to receive payment, surrender the notes, and agree to release the mortgage. Ward v. Beals, 14 Neb. 114, 15 N.W. 353 (1883).

An attorney, by virtue of his employment to make collections, has no authority to release a surety on a promissory note without payment. Stoll v. Sheldon, 13 Neb. 207, 13 N.W. 201 (1882).

Authority to give notice of termination of agency upon behalf of principal is not within the express or implied powers of an attorney, at least before the commencement of action. Tingley v. Parshall, 11 Neb. 443, 9 N.W. 571 (1881).

Attorney, by virtue of his general authority, cannot authorize an execution to issue against the property of his client while a supersedeas bond is on file. State Bank of Nebraska v. Green, 8 Neb. 297 (1879).

Joint employment of an attorney by principal and surety to defend suit does not give authority to sign a stay bond on behalf of the surety. Anderson v. Hendrickson, 1 Neb. Unof. 610, 95 N.W. 844 (1901).

An attorney employed to prosecute action has no authority to dismiss it contrary to the desire and over the objection of the client. Steinkamp v. Gaebel, 1 Neb. Unof. 480, 95 N.W. 684 (1901).

3. Agreements

Subsection (2) of this statute does not make an oral contract invalid, but only relates to the character of evidence by which it may be established. Heese Produce Co. v. Lueders, 233 Neb. 12, 443 N.W.2d 278 (1989).

Statements of attorney, made out of court, as to existence of oral agreement upon behalf of client, are not admissible in evidence. Oddo v. Fred F. Shields, 144 Neb. 111, 12 N.W.2d 659 (1944).

Oral agreements between attorneys, entered into out of court, will not be recognized or considered. Drake v. Ralston, 137 Neb. 72, 288 N.W. 377 (1939).

Second subdivision of this section does not make oral agreement invalid, but prescribes character of evidence to prove it and, if proved, without objection, by incompetent evidence, it may be enforced. Anderson v. Walsh, 109 Neb. 759, 192 N.W. 328 (1923).

Attorney has no authority to make agreement that purchaser at judicial sale shall pay amount of his bid to a third person instead of to the officer making the sale. Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

Written stipulations of counsel in regard to trial of cause may be set aside in the discretion of the court when their enforcement would result in serious injury to one party and would not be prejudicial to the other party. Keens v. Robertson, 46 Neb. 837, 65 N.W. 897 (1896).

Oral agreement of attorney to arbitrate matters in litigation cannot be proved by testimony of person who heard the agreement made. German-American Ins. Co. v. Buckstaff, 38 Neb. 135, 56 N.W. 692 (1893).

Written agreements of attorneys, or oral agreements entered into by them in open court, in regard to the disposition of cases, will be enforced, but oral agreements entered into out of court will not be recognized. Rich v. State Nat. Bank of Lincoln, 7 Neb. 201, 29 Am. R. 382 (1878).

Agreement as to conduct of suit made in open court and entered on record, binds client. McCann v. McLennan, 3 Neb. 25 (1873).

4. Miscellaneous

The State's comments during a juvenile court proceeding are not judicial admissions and do not bind the State to use the same theory in a criminal proceeding. State v. Canady, 263 Neb. 552, 641 N.W.2d 43 (2002).

Stipulation of attorneys in injunction suit for later determination of issue of damages was binding. Kuhlmann v. Platte Valley Irr. Dist., 166 Neb. 493, 89 N.W.2d 768 (1958).

Where money is paid to an attorney upon a claim of a third party, he cannot withhold the money from the third person upon the ground that he is also a creditor of the person paying the money. Wilder v. Millard, 93 Neb. 595, 141 N.W. 156 (1913).

Where attorney was authorized to collect judgment by a levy upon and sale of land, and client advises attorney it does not want to bid on land but desires its money, attorney may purchase at execution sale where full amount of judgment is bid. Washburn v. Osgood, 38 Neb. 804, 57 N.W. 529 (1894).

Attorney cannot be compelled by summary order to pay into court money in his hands collected as a fee and as to which there is a dispute between attorneys over division of fees. Baldwin v. Foss, 16 Neb. 80, 19 N.W. 496 (1884).



7-108 Attorney's liens.

An attorney has a lien for a general balance of compensation upon any papers of his client which have come into his possession in the course of his professional employment; and upon money in his hands belonging to his client, and in the hands of the adverse party in an action or proceeding in which the attorney was employed from the time of giving notice of the lien to that party.

1. Attaches

2. Does not attach

3. Priority

4. Destruction

5. Intervention

6. Notice

7. Miscellaneous

1. Attaches

When an attorney has given appropriate notice of an attorney's lien under this section, the lien is perfected and attaches to funds in the hands of the adverse party and belonging to the attorney's client. Stover v. County of Lancaster, 271 Neb. 107, 710 N.W.2d 84 (2006).

To be entitled to an attorney's lien, it is necessary that an attorney-client relationship exists, either express or implied. Hammond v. Nebraska Nat. Gas Co., 209 Neb. 616, 309 N.W.2d 75 (1981).

An action to enforce an attorney's charging lien is equitable in nature and will not be tried before a jury. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).

Attorney's lien extends to the whole indebtedness covering the general balances due. Anderson v. Lamme, 174 Neb. 398, 118 N.W.2d 339 (1962).

Charging lien may be enforced by action in equity. Neighbors & Danielson v. West Nebraska Methodist Hospital, 162 Neb. 816, 77 N.W.2d 667 (1956).

An attorney's charging lien is confined to fees and costs due for services rendered in the particular action in which it is sought to enforce the lien. Nicholson v. Albers, 144 Neb. 253, 13 N.W.2d 145 (1944).

To the extent of his reasonable charges and disbursements, an attorney is entitled to a lien upon money in his hands belonging to his client. State ex rel. Nebraska State Bar Assn. v. Bachelor, 139 Neb. 253, 297 N.W. 138 (1941).

Attorney's lien is confined to fees and costs due for services rendered in particular case in which lien is sought to be enforced. Reynolds v. Warner, 128 Neb. 304, 258 N.W. 462 (1935), 97 A.L.R. 1128 (1935).

Lien is valid on full amount of judgment where settlement made while appeal pending. Griggs v. Chicago, R. I. & P. Ry. Co., 104 Neb. 301, 177 N.W. 185 (1920).

An attorney has a charging lien upon money in the hands of an adverse party, but an attorney discharged by client before collection of money, although lien is not dissolved, cannot collect money over client's objection. Gordon v. Hennings, 89 Neb. 252, 131 N.W. 228 (1911).

An attorney's lien, when filed in a pending action, binds real estate previously attached, and client cannot prevent enforcement of lien by dismissal of action. Zentmire v. Brailey, 89 Neb. 158, 130 N.W. 1047 (1911).

Judgment in favor of a prosecutrix in a bastardy proceeding is subject to the lien of her attorney for services in obtaining the judgment, and an assignment of the judgment after filing of attorney's lien does not affect lien and assignee takes subject thereto. Taylor v. Stull, 79 Neb. 295, 112 N.W. 577 (1907).

An attorney has lien for his compensation and disbursements on money received in client's behalf, and the right of lien is not affected by the fact that the client is an executor or trustee and the services were rendered and money received on behalf of an estate. Burleigh v. Palmer, 74 Neb. 122, 103 N.W. 1068 (1905).

This section, declaratory of common law, gives attorney a retaining lien upon all papers, books, documents and money of client which come into his possession in the course of his professional employment, and a charging lien upon money in the hands of adverse party where notice of existence of claim of lien is given. Cones v. Brooks, 60 Neb. 698, 84 N.W. 85 (1900).

Attorney may recover property fraudulently conveyed upon which lien attached. Chamberlain v. Grimes, 42 Neb. 701, 60 N.W. 948 (1894).

An attorney has a lien for a general balance upon money in his hands belonging to his client, and until the lien is discharged he is not liable to a prosecution for embezzlement. Van Etten v. State, 24 Neb. 734, 40 N.W. 289 (1888), 1 L.R.A. 669 (1888).

Where a judgment debtor, with knowledge of an attorney's lien, pays the judgment direct to the creditor, he cannot evade the payment of amount due attorney for services. Griggs & Ashby v. White, 5 Neb. 467 (1877).

An attorney, prosecuting a claim before a county board, has a lien without filing a claim or giving notice thereof, and an assignee of the claim takes subject thereto. Maloney v. Douglas County, 2 Neb. Unof. 396, 89 N.W. 248 (1902).

2. Does not attach

To be valid against subsequent purchasers, agreement creating lien on real estate must meet requirements of section 76-211. Marechale v. Burr, 195 Neb. 306, 237 N.W.2d 860 (1976).

Property in the hands of a court-appointed receiver is not subject to attorney's lien. Lewis v. Gallemore, 175 Neb. 279, 121 N.W.2d 388 (1963).

An attorney has only such lien for services performed as provided by statute and is not entitled to a lien on real estate owned by client. Young v. Card, 145 Neb. 857, 18 N.W.2d 302 (1945).

This section does not give a right to a lien upon real estate involved in a foreclosure action. Marshall v. Casteel, 143 Neb. 68, 8 N.W.2d 690 (1943).

Attorney, prior to settlement of his claim for services, has a lien only upon the money of client which comes into his hands. State ex rel. Nebraska State Bar Association v. Rein, 141 Neb. 758, 4 N.W.2d 829 (1942).

Except as provided by statute, an attorney has no lien for services performed by him. Card v. George, 140 Neb. 426, 299 N.W. 487 (1941).

Assistant or associate counsel employed by attorney without client's knowledge or consent is not entitled to lien. Snyder v. Smith, 132 Neb. 504, 272 N.W. 401 (1937).

Lien does not attach where attorney fails to comply with statute. Vanderlip v. Barnes, 101 Neb. 573, 163 N.W. 856 (1917); Lavender v. Atkins, 20 Neb. 206, 29 N.W. 467 (1886).

Award paid into court in condemnation proceedings for present owners of land is not subject to lien of attorney for former owner. Clay County v. Howard, 95 Neb. 389, 145 N.W. 982 (1914).

Attorney for defendant has no lien upon funds in the hands of third party garnished by plaintiff. Phillips v. Hogue, 63 Neb. 192, 88 N.W. 180 (1901).

Attorney's lien cannot be enforced where there is nothing to which such lien can attach. Yeiser v. Lowe, 50 Neb. 310, 69 N.W. 847 (1897).

Filing of attorney's lien after settlement is completed does not confer any rights in favor of attorney against adverse party. Sheedy v. McMurtry, 44 Neb. 499, 63 N.W. 21 (1895).

Attorney's lien cannot be asserted against money appropriated to client by Legislature while money is in the custody of State Treasurer. State ex rel. Sayre v. Moore, 40 Neb. 854, 59 N.W. 755 (1894), 25 L.R.A. 774 (1894).

An attorney is not entitled to a lien before judgment upon a cause of action for tort which in case of the death of the parties would not survive. Abbott v. Abbott, 18 Neb. 503, 26 N.W. 361 (1886).

Federal court receiver is not "adverse party" within meaning of this section, and money in his hands is not subject to attorney's lien. Culhane v. Anderson, 17 F.2d 559 (8th Cir. 1927).

3. Priority

Where two judgments, arising out of the same transaction, have been obtained by each of two parties against the other, attorney's lien is subordinate to the right of setoff. Dalton State Bank v. Eckert, 135 Neb. 500, 282 N.W. 490 (1938).

Lien of attorney for services in procuring judgment will not be allowed to reduce the amount of a setoff if the judgment is sufficient to satisfy both the setoff and the attorney's lien. Stone v. Snell, 86 Neb. 581, 125 N.W. 1108 (1910).

Attorney's lien is subject to proper setoff or defense pleaded. Field v. Maxwell, 44 Neb. 900, 63 N.W. 62 (1895).

The assignee of a judgment takes it subject to the rights of an attorney who has properly filed a lien. Yates v. Kinney, 33 Neb. 853, 51 N.W. 230 (1892).

Lien of attorney upon judgment to the extent of his reasonable fees and disbursements is paramount to any rights of the parties in the suit or to setoff. Rice v. Day, 33 Neb. 204, 49 N.W. 1128 (1891).

Vendor's lien is superior to attorney's lien for services rendered vendee. Smith v. Mesarvey, 22 Neb. 756, 36 N.W. 137 (1888).

Lien of attorney, upon judgment obtained by him, to the extent of his reasonable fees and disbursements, is paramount to any rights of the parties in the suit or to any setoff. Boyer v. Clark & McCandless, 3 Neb. 161 (1873).

Lien of attorneys upon judgment is paramount to any setoff not pleaded. Finney v. Gallop, 2 Neb. Unof. 480, 89 N.W. 276 (1902).

Where a decree enjoining collection of judgment and allowing a setoff conditions the injunction on payment into court of a sum more than sufficient to satisfy lien, it is unnecessary to consider relative priorities of setoff and the attorney's lien. Commercial State Bank of Crawfordsville v. Ketchum, 1 Neb. Unof. 454, 96 N.W. 614 (1901).

4. Destruction

After an attorney's lien has attached, a party adverse to the attorney's client cannot, if he has notice thereof, destroy the lien by voluntary settlement made without the consent or knowledge of the attorney. Spethman v. Hofeldt, 141 Neb. 83, 2 N.W.2d 620 (1942).

An attorney may have a lien upon the claim of his client in action for personal injuries, and the lien, once attached, cannot be destroyed by voluntary settlement made without knowledge or consent of the attorney. Heinisch v. Travelers Mut. Casualty Co., 135 Neb. 13, 280 N.W. 234 (1938).

Attorneys have lien upon judgment for amount agreed which cannot be defeated by recovery of judgment against client by adverse party and attempted setoff thereof. Ward v. Watson, 27 Neb. 768, 44 N.W. 27 (1889).

5. Intervention

Where attorney claims lien on money belonging to a minor plaintiff which is subsequently, by agreement of the parties, paid into court, the proper practice is for attorney to file an intervening petition to have the amount and extent of his lien judicially determined. Myers v. Miller, 134 Neb. 824, 279 N.W. 778 (1938), 117 A.L.R. 977 (1938).

An attorney may have a lien upon the claim of his client in an action for personal injury prior to judgment, and after settlement has been made with notice of his lien, may intervene as a party plaintiff to establish his lien. Corson v. Lewis, 77 Neb. 449, 114 N.W. 281 (1907).

Where parties to divorce action become reconciled, court may dismiss suit and attorney is not entitled to intervene to enforce fees after dismissal. Petersen v. Petersen, 76 Neb. 282, 107 N.W. 391 (1906), 124 A.S.R. 812 (1906).

Attorney may appeal in client's name to enforce lien on fund. Counsman v. Modern Woodmen of America, 69 Neb. 710, 96 N.W. 672 (1903), reversed on rehearing, 69 Neb. 713, 98 N.W. 414 (1904).

When a judgment to which an attorney's lien has attached is compromised in fraud of the attorney's rights, proper method of procedure is for the attorney to intervene and have amount of his lien determined. Jones v. Duff Grain Co., 69 Neb. 91, 95 N.W. 1 (1903).

Attorney having a lien on a judgment may intervene to revive judgment, and filing of petition is sufficient notice of the lien to the judgment debtor. Greek v. McDaniel, 68 Neb. 569, 94 N.W. 518 (1903).

Dismissal of suit will not be set aside and cause reinstated to protect attorney's lien where charge of fraud to defeat lien was not established. Kretsinger v. Weber, 43 Neb. 468, 61 N.W. 718 (1895).

Attorney may set aside fraudulent dismissal or settlement with notice of lien. Aspinwall v. Sabin, 22 Neb. 73, 34 N.W. 72 (1887), 3 A.S.R. 258 (1887).

To entitle an attorney to become a party to an action for the purpose of protecting and enforcing his lien, it must appear that fees are due him for services in that case. Oliver v. Sheeley, 11 Neb. 521, 9 N.W. 689 (1881).

After settlement and dismissal of action by client, action may be continued for purpose of protecting and enforcing lien of attorney. Reynolds v. Reynolds, 10 Neb. 574, 7 N.W. 322 (1880).

Where attorney has obtained judgment for client and perfected lien, he may enforce it notwithstanding a compromise and settlement made by his client with other party, and court may permit him to intervene to protect his lien. Patrick v. Leach, 17 F. 476 (Cir. Ct., D. Neb. 1881).

6. Notice

That an attorney filed notice of an attorney's lien under this section after discharge by the client does not affect the lien's enforceability; the attorney need not file notice of the lien before discharge. Meister v. Meister, 274 Neb. 705, 742 N.W.2d 746 (2007).

The purpose of the notice requirement of this section is to protect innocent persons who have no notice or knowledge that an attorney claims a lien on the judgment. Stover v. County of Lancaster, 271 Neb. 107, 710 N.W.2d 84 (2006).

Although an attorney's lien on funds in the hands of an adverse party is not perfected until notice is given, such notice need not be express or in any specific form. Rather, it need be only understood by the parties that the attorney is entitled to the funds as compensation. Kleager v. Schaneman, 212 Neb. 333, 322 N.W.2d 659 (1982).

In order to perfect a lien against assets in the hands of an adverse party, an attorney must give to the adverse party notice of the existence of the claim and that it will be asserted. Such notice need not be in any specific form. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).

Notice of attorney's lien is not required to be in any specific form or to be given in any particular manner. Tuttle v. Wyman, 149 Neb. 769, 32 N.W.2d 742 (1948).

Attorney has lien upon money in the hands of adverse party from time of giving notice of lien to that party. In re Estate of Linch, 139 Neb. 761, 298 N.W. 697 (1941).

An attorney is entitled to a lien upon money in the hands of an adverse party only from the time of giving notice to that party. In re Estate of Alexander, 133 Neb. 218, 274 N.W. 551 (1937).

Notice of lien filed with papers is good, and binds adverse party. Hoyt v. C., R. I. & P. Ry. Co., 88 Neb. 161, 129 N.W. 292 (1911).

Claim in suit on insurance policy to recover attorney's fees as part of the costs is not notice of claim of attorney's lien. Cobbey v. Dorland, 50 Neb. 373, 69 N.W. 951 (1897).

In order to render an adverse party liable to a lien for services of attorney, claim of lien must be filed with the papers or notice given, and mere knowledge of existence of contingent fee agreement is not notice. Elliott v. Atkins, 26 Neb. 403, 42 N.W. 403 (1889).

Actual notice to adverse party is sufficient. Sayre v. Thompson, 18 Neb. 33, 24 N.W. 383 (1885).

Attorney has no lien on judgment obtained by him in favor of his client which he can enforce against a third party, and to secure a lien he must give personal notice in writing. Patrick v. Leach, 12 F. 661 (Cir. Ct., D. Neb. 1881).

7. Miscellaneous

Under this section, money in the hands of a court-appointed receiver is not in the hands of an adverse party. Holste v. Burlington Northern R.R. Co., 256 Neb. 713, 592 N.W.2d 894 (1999).



7-109 Admission of attorneys from other states without examination.

Any person producing a license, or other satisfactory voucher, proving either that he has been regularly admitted an attorney at law in the courts of record of any state where the requirements for admission when he was admitted were equal to those prescribed in this state, or so proving that he has practiced law five full years in courts of record under license in any state, and proving also that he is a person of good moral character, may be admitted by the Supreme Court to the bar in this state without examination.

Section was not repealed as a whole by Chapter 6, Laws of 1895, but power of district court to admit was taken away by that act. In re Burton, 76 Neb. 752, 107 N.W. 1015 (1906).

District courts cannot admit, except in case pending. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).



7-110 Parties acting in their own behalf.

Plaintiffs shall have the liberty of prosecuting, and defendants shall have the liberty of defending, in their proper persons.

In absence of unusual circumstances, defendant who is sui juris and mentally competent has right to conduct his defense in person without assistance of counsel. State v. Beasley, 183 Neb. 681, 163 N.W.2d 783 (1969).

Plaintiffs have the liberty of prosecuting, and defendants have the liberty of defending, in their own proper persons without the assistance of an attorney. Weiner v. Schrempp, 177 Neb. 583, 129 N.W.2d 518 (1964).

Disbarred attorney could not prosecute representative action in his own name. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

Party to suit may act as his own attorney. Vielehr v. Malone, 158 Neb. 436, 63 N.W.2d 497 (1954).



7-111 Practice of law by judge and certain officials; prohibited; exceptions; penalty.

No person shall be permitted to practice as an attorney in any of the courts of this state while holding the office of judge of the Supreme Court, Clerk of the Supreme Court, judge of the Court of Appeals, judge of the district court, judge of the Nebraska Workers' Compensation Court, or judge of the county court. No sheriff, constable, county clerk, clerk of the district court, or jailer shall practice as an attorney in any court in the county where he or she holds office. Such prohibition shall not apply to acting judges of the Nebraska Workers' Compensation Court appointed under section 48-155.01. An attorney at law who holds the office of clerk magistrate shall not be permitted to practice as an attorney in any action, matter, or proceeding brought before himself or herself or appealed from his or her decision to a higher court, nor shall any county judge draw any paper or written instrument to be filed in his or her own court except such as he or she is required by law to draw. No clerk magistrate shall draw any paper or written instrument in any matter assigned to him or her except such as he or she is required by law to draw. Any person who violates any of the provisions of this section shall be guilty of a Class V misdemeanor.

Attorney holding office of county judge cannot practice in own court. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

County judge cannot practice in any proceeding brought in his own court. State ex rel. Nebraska Bar Assn. v. Wiebusch, 153 Neb. 583, 45 N.W.2d 583 (1951).



7-112 Endorsement of original papers.

Upon filing original papers in any case, it shall be the duty of an attorney to endorse thereon his name.



7-113 Attorneys as guardians; duties.

It shall be the duty of every attorney to act as the guardian of a minor or incompetent defendant in any suit pending against him when appointed for that purpose by an order of the court. He shall prepare himself to make the proper defense, to guard the rights of such defendant, and shall be entitled to such compensation as the court shall deem reasonable.

1. Compensation

2. Miscellaneous

1. Compensation

Guardian for incompetent person in proceedings under Chapter 83, article 5, who carries out functions of guardian ad litem on appeal is entitled to reasonable compensation to be taxed as costs. State v. Cavitt, 182 Neb. 712, 157 N.W.2d 171 (1968).

Attorney acting as guardian ad litem is entitled to reasonable compensation for his services. White v. Ogier, 175 Neb. 883, 125 N.W.2d 68 (1963).

Guardian ad litem of an infant defendant is entitled to such compensation as the court shall deem reasonable taxed as costs. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

Guardian ad litem is entitled to such compensation as the court shall deem reasonable. Peterson v. Skiles, 173 Neb. 470, 113 N.W.2d 628 (1962).

Fee for guardian ad litem in divorce suit may be taxed as costs. Weesner v. Weesner, 168 Neb. 346, 95 N.W.2d 682 (1959).

Courts are authorized to tax as costs a reasonable fee for services of a guardian ad litem, the litigant to whom such fee is taxed depending on the circumstances of the case and discretion of the court. Ben B. Wood Realty Co. v. Wood, 132 Neb. 817, 273 N.W. 493 (1937).

Fees for guardian ad litem are properly allowed, though appeal in will contest is dismissed by district court. Shelby v. Meikle, 62 Neb. 10, 86 N.W. 939 (1901).

Services rendered by guardian ad litem do not furnish consideration for deed by the ward, since for performing the services the attorney must look only for the amount of his compensation to the court, which taxes the compensation allowed as part of the costs. Englebert v. Troxell, 40 Neb. 195, 58 N.W. 852 (1894), 26 L.R.A. 177 (1894), 42 A.S.R. 665 (1894).

2. Miscellaneous

In suit for specific performance of contract, guardian ad litem fee for representing minor defendants cannot be taxed to adult defendants, but are costs taxable to plaintiff. Hajek v. Hajek, 108 Neb. 503, 188 N.W. 181 (1922).

Guardian ad litem may take appeal. Hunter v. Buchanan, 87 Neb. 277, 127 N.W. 166 (1910), 29 L.R.A.N.S. 147 (1910), Ann. Cas. 1912A 1072 (1910).

It is the duty of an attorney acting as guardian ad litem to submit to court for its consideration every relevant fact involving the rights of his ward. In re Estate of Manning, 85 Neb. 60, 122 N.W. 711 (1909).

A guardian ad litem has no authority to make stipulations for allowances against estate of ward, and at every stage of proceedings it is his duty to insist upon strict proof of everything which affects the rights of the ward. Court has no authority to appoint guardian ad litem until ward is served with process. In re Estate of Manning, 83 Neb. 417, 119 N.W. 672 (1909).



7-114 Disbarment and contempt cases; costs.

In all proceedings instituted for the suspension, censure, or disbarment of attorneys at law, and in all contempt proceedings, the court costs shall be taxed as the court shall deem equitable.

Informers acting in good faith are not liable for costs. Morton v. Watson, 60 Neb. 672, 84 N.W. 91 (1900).

Provision for taxation of costs applies to disbarment and contempt proceedings. Niklaus v. Simmons, 196 F.Supp. 691 (D. Neb. 1961).



7-115 Disbarment and contempt cases; court costs, defined.

As used in sections 7-114 to 7-116, unless the context otherwise requires, court costs shall be deemed to include, but not be limited to: (1) Costs and fees otherwise authorized by statute; (2) all costs and expenses approved by the court which are incurred by reason of reference of the matter to a referee for the taking of testimony in accordance with the rules of the Supreme Court; and (3) all necessary costs and expenses incurred in investigation and preparation of charges leading to the institution of proceedings for suspension, censure, or disbarment, or all necessary costs and expenses incurred by the respondent in defending against such proceedings; Provided, the costs and expenses referred to in subdivision (3) shall be claimed by the successful party in the proceeding within thirty days after final disposition of the charges, after which the losing party shall have fifteen days in which to prepare and submit to the court objections to all or any part of such claim, whereupon the court without further hearing shall allow or disallow all or any part of such claim as costs, in its discretion.



7-116 Disbarment and contempt cases; judgment for costs; transcript to district court; lien; effect.

Judgments for costs herein provided for may be filed in the district court of any county in this state, and shall thereupon become a lien and be enforceable in such county in the same manner as other money judgments.



7-201 Act, how cited.

Sections 7-201 to 7-210 shall be known and may be cited as the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Act.



7-202 Legislative findings.

The Legislature finds that many attorneys graduate from law school with substantial educational debt that prohibits many from considering public legal service work or work in less-populated rural areas of Nebraska. A need exists for public legal service entities and rural clients to hire competent attorneys. The public is better served by competent and qualified attorneys working in the area of public legal service and serving underserved rural areas. Programs providing educational loan repayment assistance will encourage law students and other attorneys to seek employment in the area of public legal service and in designated legal profession shortage areas in rural Nebraska and will enable public legal service entities and rural communities to attract and retain qualified attorneys.



7-203 Terms, defined.

For purposes of the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Act:

(1) Board means the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Board;

(2) Designated legal profession shortage area means a rural area located within any county in Nebraska having a population of less than fifteen thousand inhabitants and not included within a metropolitan statistical area as defined by the United States Department of Commerce, Bureau of the Census, and determined by the board to be underserved by available legal representation;

(3) Educational loans means loans received as an educational benefit, scholarship, or stipend toward a juris doctorate degree and either (a) made, insured, or guaranteed by a governmental unit or (b) made under a program funded in whole or in part by a governmental unit or nonprofit institution; and

(4) Public legal service means providing legal service to indigent persons while employed by a tax-exempt charitable organization.



7-204 Legal Education for Public Service and Rural Practice Loan Repayment Assistance Board; created; members.

The Legal Education for Public Service and Rural Practice Loan Repayment Assistance Board is created. The board shall consist of the director of Legal Aid of Nebraska, the deans of Creighton School of Law and the University of Nebraska College of Law, a student from each law school selected by the dean of the law school, at least one of whom intends to work for a tax-exempt charitable organization primarily doing public legal service and at least one of whom is from or intends to practice in a designated legal profession shortage area, a member of the Nebraska State Bar Association who practices in a designated legal profession shortage area selected by the president of the association, and the chief counsel of the Commission on Public Advocacy.



7-205 Board; chairperson; meetings; expenses.

The board shall select one of its members to be chairperson. The board shall meet as necessary to carry out its duties, but shall meet at least annually. The members shall serve without compensation but shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



7-206 Legal education for public legal service and rural practice loan repayment assistance program; rules and regulations; contents.

The board shall develop and recommend to the Commission on Public Advocacy rules and regulations that will govern the legal education for public legal service and rural practice loan repayment assistance program. The rules and regulations shall include:

(1) Recipients shall be either: (a) Full-time, salaried attorneys working for a tax-exempt charitable organization and whose primary duties are public legal service or (b) full-time attorneys primarily serving in a designated legal profession shortage area;

(2) Loan applicants shall pay an application fee established by the rules and regulations at a level anticipated to cover all or most of the administrative costs of the program. All application fees shall be remitted to the State Treasurer for credit to the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund. Every effort shall be made to minimize administrative costs and the application fee;

(3) The maximum annual loan amount, which initially shall not exceed six thousand dollars per year per recipient, shall be an amount which is sufficient to fulfill the purposes of recruiting and retaining public legal service attorneys in occupations and areas with unmet needs, including public legal service attorneys with skills in languages other than English and attorneys committed to working in designated legal profession shortage areas. The board may recommend adjustments of the loan amount annually to the commission to account for inflation and other relevant factors;

(4) Loans shall be made only to refinance existing educational loans;

(5) Information on the potential tax consequences of income from discharge of indebtedness;

(6) Recipients shall agree to practice the equivalent of at least three years of full-time practice in public legal service or a designated legal profession shortage area; and

(7) Other criteria for loan eligibility, application, payment, and repayment assistance necessary to carry out the purposes of the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Act.



7-207 Commission on Public Advocacy; applications; board; recommendations; certification of recipients.

The Commission on Public Advocacy shall accept applications for loan repayment assistance on an annual basis from qualified persons and shall present those applications to the board for its consideration. The board shall make recommendations for loans to the commission, and the commission shall certify the eligible recipients and the loan amount per recipient. The loans awarded to the recipients shall come from funds appropriated by the Legislature and any other funds that may be available from the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund.



7-208 Commission on Public Advocacy; solicit and receive donations.

The Commission on Public Advocacy may solicit and receive donations from law schools, corporations, nonprofit organizations, bar associations, bar foundations, law firms, individuals, or other sources for purposes of the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Act. The donations shall be remitted to the State Treasurer for credit to the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund.



7-209 Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund; created; investment.

The Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund is created. The fund shall consist of funds appropriated or transferred by the Legislature, funds donated to the legal education for public legal service and rural practice loan repayment assistance program pursuant to section 7-208, and application fees collected under the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Act. Any money in the Legal Education for Public Service Loan Repayment Fund on July 18, 2014, shall be transferred to the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

The unexpended, unobligated balance in the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Fund existing on June 30, 2017, shall be transferred to the General Fund on or before July 30, 2017, as directed by the budget administrator of the budget division of the Department of Administrative Services.



7-210 Commission on Public Advocacy; identify designated legal profession shortage areas; considerations.

The Commission on Public Advocacy shall periodically determine and identify designated legal profession shortage areas within Nebraska. The board shall develop and recommend to the commission legal profession shortage areas. In making such recommendations, the board shall consider, after consultation with other appropriate agencies concerned with legal and rural services and with appropriate professional organizations, factors including, but not limited to:

(1) The latest reliable statistical data available regarding the number of attorneys practicing in an area and the population served by such attorneys;

(2) Distances between client populations and attorney locations;

(3) Particular local needs for legal services;

(4) Capacity of local attorneys providing services and scope of practice being provided; and

(5) Past and future demographic trends in an area.






Chapter 8 - BANKS AND BANKING

8-101 Transferred to section 8-101.03.



8-101.01 Transferred to section 8-101.02.



8-101.02 Act, how cited.

Sections 8-101.02 to 8-1,140 shall be known and may be cited as the Nebraska Banking Act.



8-101.03 Terms, defined.

For purposes of the Nebraska Banking Act, unless the context otherwise requires:

(1) Access device means a code, a transaction card, or any other means of access to a customer's account, or any combination thereof, that may be used by a customer for the purpose of initiating an electronic funds transfer at an automatic teller machine or a point-of-sale terminal;

(2) Acquiring financial institution means any financial institution establishing a point-of-sale terminal;

(3) Automatic teller machine means a machine established and located in the State of Nebraska, whether attended or unattended, which utilizes electronic, sound, or mechanical signals or impulses, or any combination thereof, and from which electronic funds transfers may be initiated and at which banking transactions as defined in section 8-157.01 may be conducted. An unattended automatic teller machine shall not be deemed to be a branch operated by a financial institution;

(4) Automatic teller machine surcharge means a fee that an operator of an automatic teller machine imposes upon a consumer for an electronic funds transfer, if such operator is not the financial institution that holds an account of such consumer from which the electronic funds transfer is to be made;

(5) Bank or banking corporation means any incorporated banking institution which was incorporated under the laws of this state as they existed prior to May 9, 1933, and any corporation duly organized under the laws of this state for the purpose of conducting a bank within this state under the act. Bank means any such banking institution which is, in addition to the exercise of other powers, following the practice of repaying deposits upon check, draft, or order and of making loans;

(6) Bank subsidiary corporation means a corporation which has a bank as a shareholder and which is organized for purposes of engaging in activities which are part of the business of banking or incidental to such business except for the receipt of deposits. A bank subsidiary corporation is not to be considered a branch of its bank shareholder;

(7) Capital or capital stock means capital stock;

(8) Data processing center means a facility, wherever located, at which electronic impulses or other indicia of a transaction originating at an automatic teller machine are received and either authorized or routed to a switch or other data processing center in order to enable the automatic teller machine to perform any function for which it is designed;

(9) Department means the Department of Banking and Finance;

(10) Director means the Director of Banking and Finance;

(11) Financial institution means a bank, savings bank, building and loan association, savings and loan association, or credit union, whether chartered by the United States, the department, or a foreign state agency; any other similar organization which is covered by federal deposit insurance; or a trust company;

(12) Financial institution employees includes parent holding company and affiliate employees;

(13) Foreign state agency means any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any other state, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia;

(14) Impulse means an electronic, sound, or mechanical impulse, or any combination thereof;

(15) Insolvent means a condition in which (a) the actual cash market value of the assets of a bank is insufficient to pay its liabilities to its depositors, (b) a bank is unable to meet the demands of its creditors in the usual and customary manner, (c) a bank, after demand in writing by the director, fails to make good any deficiency in its reserves as required by law, or (d) the stockholders of a bank, after written demand by the director, fail to make good an impairment of its capital or surplus;

(16) Making loans includes advances or credits that are initiated by means of credit card or other transaction card. Transaction card and other transactions, including transactions made pursuant to prior agreements, may be brought about and transmitted by means of an electronic impulse. Such loan transactions including transactions made pursuant to prior agreements shall be subject to sections 8-815 to 8-829 and shall be deemed loans made at the place of business of the financial institution;

(17) Order includes orders transmitted by electronic transmission;

(18) Point-of-sale terminal means an information processing terminal which utilizes electronic, sound, or mechanical signals or impulses, or any combination thereof, which are transmitted to a financial institution or which are recorded for later transmission to effectuate electronic funds transfer transactions for the purchase or payment of goods and services and which are initiated by an access device. A point-of-sale terminal is not a branch operated by a financial institution. Any terminal owned or operated by a seller of goods and services shall be connected directly or indirectly to an acquiring financial institution; and

(19) Switch means any facility where electronic impulses or other indicia of a transaction originating at an automatic teller machine are received and are routed and transmitted to a financial institution or data processing center, wherever located. A switch may also be a data processing center.

When a corporation is conducting business as a bank, that corporation falls within the purview of Nebraska's banking statutes which regulate banks and banking in this state. In re Invol. Dissolution of Battle Creek State Bank, 254 Neb. 120, 575 N.W.2d. 356 (1998).

Notwithstanding interest rate limits under Nebraska statutes, national bank in Nebraska can legally charge, on credit card transactions, same rates allowed by section 45-114 et seq. Fisher v. First Nat. Bank of Omaha, 548 F.2d 255 (8th Cir. 1977).



8-102 Department of Banking and Finance; supervision and control of specified financial institutions; declaration of public purpose.

The department shall, under the laws of this state specifically made applicable to each, have general supervision and control over banks, trust companies, credit unions, building and loan associations, and savings and loan associations, all of which are hereby declared to be quasi-public in nature and subject to regulation and control by the state.

Supervision and control extends to branches. First Fed. Sav. & Loan Assn. v. Department of Banking, 187 Neb. 562, 192 N.W.2d 736 (1971).



8-103 Director; financial institutions; supervision and examination; director and department employees; prohibited acts; exception; penalty.

(1)(a) The director shall have charge of and full supervision over the examination of banks and the enforcement of compliance with the statutes by banks and their holding companies in their business and functions and shall constructively aid and assist banks in maintaining proper banking standards and efficiency.

(b) The director shall also have charge of and full supervision over the examination of and the enforcement of compliance with the statutes by trust companies, building and loan associations, savings and loan associations, and credit unions in their business and functions and shall constructively aid and assist trust companies, building and loan associations, savings and loan associations, and credit unions in maintaining proper standards and efficiency.

(2) If the director is financially interested directly or indirectly in any financial institution chartered by the department, the financial institution shall be under the direct supervision of the Governor, and as to such financial institution, the Governor shall exercise all the supervisory powers otherwise vested in the director by the laws of this state, and reports of examination by state bank examiners, foreign state bank examiners, examiners of the Federal Reserve Board, examiners of the Office of the Comptroller of the Currency, examiners of the Federal Deposit Insurance Corporation, and examiners of the Consumer Financial Protection Bureau shall be transmitted to the Governor.

(3)(a) No person employed by the department shall borrow money from any financial institution chartered by the department, except that any such person may borrow money in the normal course of business from the Nebraska State Employees Credit Union. If the credit union is acquired by, or merged into, a Nebraska state-chartered credit union, persons employed by the department may borrow money in the normal course of business from the successor credit union.

(b) In the event a loan to a person employed by the department is sold or otherwise transferred to a financial institution chartered by the department, no violation of this section occurs if (i) such person did not solicit the sale or transfer of the loan and (ii) such person gives notice to the director of such sale or transfer. The director, in his or her discretion, may require such person to make all reasonable efforts to seek another lender.

(4) Any person who intentionally violates this section or who aids, abets, or assists in a violation of this section is guilty of a Class IV felony.



8-103.01 Repealed. Laws 2002, LB 1094, § 19.



8-104 Director; oath; bond or insurance.

The director shall, before assuming the duties of office, take and subscribe to the constitutional oath of office, file the oath in the office of the Secretary of State, and be bonded or insured as required by section 11-201.

Department of Banking is a legal entity, and as receiver and liquidating agent of bank, had authority, by proceeding in court, to prosecute action to collect stockholders' liability. Department of Banking v. Foe, 136 Neb. 422, 286 N.W. 264 (1939).

Under this section, the Department of Banking is a legal entity and has authority to sue. In re Estate of Hall, 136 Neb. 417, 286 N.W. 262 (1939); Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Under 1929 act, Department of Banking was ineligible to be appointed a judicial receiver because it was not a qualified legal entity. State ex rel. Sorensen v. Hoskins State Bank, 132 Neb. 878, 273 N.W. 834 (1937).



8-105 Deputies; counsels, examiners, and assistants; salaries; bond or insurance.

(1) The director may employ such deputies, counsels, examiners, and other assistants as he or she may need to discharge in a proper manner the duties imposed upon him or her by law. The deputies, counsels, examiners, and other assistants shall perform such duties as are assigned to them. The employment of any person in the work of the department is subject to section 49-1499.07.

(2) Deputies and financial institution examiners shall hold office at the will of the director and shall receive such salary as set by the director and approved by the Governor based upon the level of credentials for the positions.

(3) The deputies, counsels, examiners, and other assistants, before assuming the duties of office, shall be bonded or insured as required by section 11-201.



8-106 Director; rules and regulations; standards.

The director may adopt and promulgate rules and regulations for the governance of banks under his or her supervision as may in his or her judgment seem wise and expedient and which do not in any way conflict with any of the provisions of law. In adopting and promulgating such rules and regulations, the director shall consider generally recognized sound banking principles, the financial soundness of banks, competitive conditions, and general economic conditions.



8-107 Banks; books and accounts; failure to keep; penalty.

The department has the authority to require the officers of any bank, or any of them, to open and keep such books or accounts as the department in its discretion may determine and prescribe for the purpose of keeping accurate and convenient records of the transactions and accounts of such bank. Any bank that refuses or neglects to open and keep such books or accounts as may be prescribed by the department shall be subject to a penalty of ten dollars for each day it neglects or fails to open and keep such books and accounts after receiving written notice from the department. Such penalty may be collected in the manner prescribed for the collection of fees for the examination of such bank.

Bank officer must enter up transaction at once. State ex rel. Sorensen v. Citizens State Bank of Wahoo, 124 Neb. 846, 248 N.W. 388 (1933).



8-108 Director; financial institution examination; powers; procedure; charge.

(1)(a) The director, his or her deputy, or any duly appointed examiner has the authority to make a thorough examination into all the books, papers, and affairs of any bank or other financial institution chartered by the department or its holding company, if any, and in so doing to administer oaths and affirmations, to examine on oath or affirmation the officers, agents, and clerks of such financial institution or its holding company, if any, touching the matter which they may be authorized and directed to inquire into and examine, and to subpoena the attendance of any person or persons in this state to testify under oath or affirmation in relation to the affairs of such financial institution or its holding company, if any. The director, deputy, or examiner has the authority to examine and monitor by electronic means the books, papers, and affairs of any financial institution or the holding company of a financial institution. The director may provide any examination or report to the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency.

(b) The director may accept any examination or report from a foreign state agency and may accept any examination or report from the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, or the Consumer Financial Protection Bureau in lieu of an examination or report required under the Nebraska Banking Act. Any such examination or report accepted by the director remains the property and confidential record of the foreign state agency or federal agency which provided the examination or report to the director. A request or subpoena for any such examination or report shall be directed to the foreign state agency or federal agency which provided the examination or report to the director.

(2) The department has the authority to examine the books, papers, and affairs of any electronic data processing center which has contracted with a financial institution to conduct the financial institution's electronic data processing business. The department may charge the electronic data processing center for the time spent by examiners in such examination at the rate set forth in section 8-606 for examiners' time spent in examinations of financial institutions.



8-109 Financial institution examiner; failure to report unlawful conduct or unsafe condition; penalty.

If any financial institution examiner has knowledge of the insolvency or unsafe condition of any financial institution chartered by the department, that there are bad or doubtful assets in any such financial institution, that any such financial institution or any of its officers has violated any law governing the conduct of the financial institution, or that it is unsafe and inexpedient to permit any such financial institution to continue business, and the financial institution examiner fails to immediately report such fact in writing over his or her signature to the director, he or she is guilty of a Class II misdemeanor and shall forfeit his or her office.



8-110 Banks; bonds; filing; approval; requirements; open to inspection.

The department shall require each bank to obtain a fidelity bond, naming the bank as obligee, in an amount to be fixed by the director. The bond shall be issued by an authorized insurer and shall be conditioned to protect and indemnify the bank from loss which it may sustain, of money or other personal property, including that for which the bank is responsible through or by reason of the fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or any other dishonest or criminal act of or by any of its officers or employees. Such bond may contain a deductible clause in an amount to be approved by the director. An executed copy of the bond shall be filed with and approved by the director and shall remain a part of the records of the department. The director may provide for such copies to be filed electronically. If the premium of the bond is not paid, the bond shall not be canceled or subject to cancellation unless at least ten days' advance notice, in writing, is filed with the department. No bond which is current with respect to premium payments shall be canceled or subject to cancellation unless at least forty-five days' advance notice, in writing, is filed with the department. The bond shall be open to public inspection during the office hours of the department. In the event a bond is canceled, the director may take whatever action he or she deems appropriate in connection with the continued operation of the bank involved.

Each executive officer of a state bank is required by this section to give a surety bond to protect it from pecuniary loss sustained by it through forbidden acts committed directly by him or by connivance with others. Luikart v. Flannigan, 130 Neb. 901, 267 N.W. 165 (1936).



8-111 Director; real estate; power to convey; execution of conveyance.

The director may convey any real estate title which is vested in the department by operation of law or otherwise. Such conveyance shall be signed by the director, sealed with the seal of the department, and acknowledged by the director.



8-112 Director; records required; disclosures prohibited; confidential records.

(1) The director shall keep, as records of his or her office, proper books showing all acts, matters, and things done under the jurisdiction of the department. Neither the director nor anyone connected with the department shall in any instance disclose the name of any customer, including a depositor, debtor, beneficiary, member, or account holder of any financial institution or other entity regulated by the department or the amount of any deposit, debt, or account holdings of any of them, except insofar as may be necessary in the performance of his or her official duty, except that the department may maintain a record of debtors from the financial institutions and may give information concerning the total liabilities of any such debtor to any financial institution owning obligations of such debtor.

(2) Examination reports, investigation reports, and documents and information relating to such reports are confidential records of the department and may be released or disclosed only (a) insofar as is necessary in the performance of the official duty of the department or (b) pursuant to a properly issued subpoena to the department and upon entry of a protective order from a court of competent jurisdiction to protect and keep confidential the names of borrowers or depositors or to protect the public interest.

(3) Examination reports, investigation reports, and documents and information relating to such reports remain confidential records of the department, even if such examination reports, investigation reports, and documents and information relating to such reports are transmitted to a financial institution or other entity regulated by the department which is the subject of such reports or documents and information, and may not be otherwise released or disclosed by any such financial institution or other entity regulated by the department.

(4) The restrictions listed in subsections (2) and (3) of this section shall also apply to any representative or agent of the financial institution or other entity regulated by the department.

(5) If examination reports, investigation reports, or documents and information relating to such reports are subpoenaed from the department, the party issuing the subpoena shall give notice of the issuance of such subpoena at least three business days in advance of the entry of a protective order to the financial institution or other entity regulated by the department which is the subject of such reports or documents and information, unless the financial institution or other entity regulated by the department is already a party to the underlying proceeding or unless such notice is otherwise prohibited by law or by court order.



8-113 Unauthorized use of word bank or its derivatives; penalty.

(1) No individual, firm, company, corporation, or association doing business in the State of Nebraska, unless organized as a bank under the Nebraska Banking Act or the authority of the federal government, or as a building and loan association, savings and loan association, or savings bank under Chapter 8, article 3, or the authority of the federal government, shall use the word bank or any derivative thereof as any part of a title or description of any business activity.

(2) This section does not apply to:

(a) Banks, building and loan associations, savings and loan associations, or savings banks chartered and supervised by a foreign state agency;

(b) Bank holding companies registered pursuant to section 8-913 if the term holding company is also used as any part of the title or description of any business activity or if the derivative banc is used;

(c) Affiliates or subsidiaries of (i) a bank organized under the Nebraska Banking Act or the authority of the federal government or chartered and supervised by a foreign state agency, (ii) a building and loan association, savings and loan association, or savings bank organized under Chapter 8, article 3, or the authority of the federal government or chartered and supervised by a foreign state agency, or (iii) a bank holding company registered pursuant to section 8-913 if the term holding company is also used as any part of the title or description of any business activity or if the derivative banc is used;

(d) Organizations substantially owned by (i) a bank organized under the Nebraska Banking Act or the authority of the federal government or chartered and supervised by a foreign state agency, (ii) a building and loan association, savings and loan association, or savings bank organized under Chapter 8, article 3, or the authority of the federal government or chartered and supervised by a foreign state agency, (iii) a bank holding company registered pursuant to section 8-913 if the term holding company is also used as any part of the title or description of any business activity or if the derivative banc is used, or (iv) any combination of entities listed in subdivisions (i) through (iii) of this subdivision;

(e) Mortgage bankers licensed or registered under the Residential Mortgage Licensing Act, if the word mortgage immediately precedes the word bank or its derivative;

(f) Organizations which are described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01, which are exempt from taxation under section 501(a) of the code, and which are not providing or arranging for financial services subject to the authority of the department, a foreign state agency, or the federal government;

(g) Trade associations which are exempt from taxation under section 501(c)(6) of the code and which represent a segment of the banking or savings and loan industries, and any affiliate or subsidiary thereof;

(h) Firms, companies, corporations, or associations which sponsor incentive-based solid waste recycling programs that issue reward points or credits to persons for their participation therein; and

(i) Such other firms, companies, corporations, or associations as have been in existence and doing business prior to December 1, 1975, under a name composed in part of the word bank or some derivative thereof.

(3) This section does not apply to an individual, firm, company, corporation, or association doing business in Nebraska which uses the word bank or any derivative thereof as any part of a title or description of any business activity if such use is unlikely to mislead or confuse the public or give the impression that such individual, firm, company, corporation, or association is lawfully organized and operating as a bank under the Nebraska Banking Act or the authority of the federal government, or as a building and loan association, savings and loan association, or savings bank under Chapter 8, article 3, or the authority of the federal government.

(4) Any violation of this section is a Class V misdemeanor.



8-114 Banks; corporate status required; unlawful banking; penalty.

(1) It is unlawful for any person to conduct a bank within this state except by means of a corporation duly organized for such purpose under the laws of this state. It is unlawful for any corporation to receive money upon deposit or conduct a bank under the laws of this state until such corporation has complied with all the provisions and requirements of the Nebraska Banking Act.

(2) Any violation of this section is a Class V misdemeanor for each day of the continuation of such offense and is cause for the appointment of a receiver as provided in the act to wind up such banking business.

Where a federal savings and loan association installs a computer in a store to facilitate electronic transfer of funds between the association and its depositors, the store operator, by manning the computer, is not engaging in a banking or savings and loan business. State ex rel. Meyer v. American Community Stores Corp., 193 Neb. 634, 228 N.W.2d 299 (1975).

It is unlawful to conduct a bank except by means of a corporation. First Nat. Bank & Trust Co. v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).



8-115 Banks; charter required.

No corporation shall conduct a bank in this state without having first obtained a charter in the manner provided in the Nebraska Banking Act.

When application is made for charter, it is the duty of state officials to investigate and determine integrity and responsibility of applicants for charter. Shumway v. Warrick, 108 Neb. 652, 189 N.W. 301 (1922).

State Banking Board did not abuse discretion in refusing charter where evidence of unfitness and unfavorable financial ability was presented. In re Commercial State Bank, 105 Neb. 248, 179 N.W. 1021 (1920).

Refusal to grant charter is not justified where required capital paid in and proposed stockholders show requisite qualifications. State ex rel. Woolridge v. Morehead, 100 Neb. 864, 161 N.W. 569 (1917), L.R.A. 1917D 310 (1917).

Discretionary power given to state officials to refuse charter to savings bank to be conducted in same room and with same directors as national bank. State ex rel. Chamberlin v. Morehead, 99 Neb. 146, 155 N.W. 879 (1915).

Even though issued a charter under state law, state bank which becomes a member of Federal Deposit Insurance Corporation thereby becomes an instrumentality of United States, and federal statute forbidding embezzlement of funds of member bank applies to officer of such bank. United States v. Doherty, 18 F.Supp. 793 (D. Neb. 1937), affirmed 94 F.2d 495 (8th Cir. 1938).



8-115.01 Banks; new charter; transfer of charter; procedure.

When an application required by section 8-120 is made by a corporation, the following procedures shall be followed:

(1) Except as provided for in subdivision (2) of this section, when application is made for a new bank charter, a public hearing shall be held on each application. Notice of the filing of the application shall be published by the department for three weeks in a legal newspaper published in or of general circulation in the county where the applicant proposes to operate the bank. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after the application has been accepted for filing by the director as substantially complete unless the applicant agrees to a later date. Notice of the filing of the application shall be sent by the department to all financial institutions located in the county where the applicant proposes to operate;

(2) When application is made for a new bank charter and the director determines, in his or her discretion, that the conditions of subdivision (3) of this section are met, then the public hearing requirement of subdivision (1) of this section shall only be required if, (a) after publishing a notice of the proposed application in a newspaper of general circulation in the county where the main office of the applicant is to be located and (b) after giving notice to all financial institutions located within such county, the director receives a substantive objection to the application within fifteen days after the first day of publication;

(3) The director shall consider the following in each application before the public hearing requirement of subdivision (1) of this section may be waived:

(a) Whether the experience, character, and general fitness of the applicant and of the applicant's officers and directors are such as to warrant belief that the applicant will operate the business honestly, fairly, and efficiently;

(b) Whether the length of time that the applicant or a majority of the applicant's officers, directors, and shareholders have been involved in the business of banking in this state has been for a minimum of five consecutive years; and

(c) Whether the condition of financial institutions currently owned by the applicant, the applicant's holding company, if any, or the applicant's officers, directors, or shareholders is such as to indicate that a hearing on the current application would not be necessary;

(4) Except as provided in subdivision (6) of this section, when application is made for transfer of a bank charter and move of the main office of a bank to any location other than within the corporate limits of the city or village of its original charter or, if such bank charter is not located in a city or village, then for transfer outside the county in which it is located, the director shall hold a hearing on the matter if he or she determines, in his or her discretion, that the condition of the applicant warrants a hearing. If the director determines that the condition of the applicant does not warrant a hearing, the director shall (a) publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed main office and charter of the applicant would be located and (b) give notice of such application to all financial institutions located within the county where the proposed main office and charter would be located and to such other interested parties as the director may determine. If the director receives any substantive objection to the proposed relocation within fifteen days after the first day of publication, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subdivision shall be published for two consecutive weeks in a newspaper of general circulation in the county where the main office would be located. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after the application has been accepted for filing by the director as substantially complete unless the applicant agrees to a later date. When the persons making application for transfer of a main office and charter are officers or directors of the bank, there is a rebuttable presumption that such persons are parties of integrity and responsibility;

(5) Except as provided in subdivision (6) of this section, when application is made for a move of any bank's main office within the city, village, or county, if not chartered within a city or village, of its original charter, the director shall publish notice of the proposed move in a newspaper of general circulation in the county where the main office of the applicant is located and shall give notice of such intended move to all financial institutions located within the county where such bank is located. If the director receives a substantive objection to such move within fifteen days after publishing such notice, he or she shall publish an additional notice and hold a hearing as provided in subdivision (1) of this section;

(6) With the approval of the director, a bank may move its main office and charter to the location of a branch of the bank without public notice or hearing as long as (a) the condition of the bank, in the discretion of the director, does not warrant a hearing and (b) the branch (i) is located in Nebraska, (ii) has been in operation for at least one year as a branch of the bank or was acquired by the bank pursuant to section 8-1506 or 8-1516, and (iii) is simultaneously relocated to the original main office location;

(7) The director shall send any notice to financial institutions required by this section by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent;

(8) The expense of any publication and mailing required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director; and

(9) Notwithstanding any provision of this section, the director shall take immediate action on any charter application or applications concerned without the benefit of a hearing in the case of an emergency so declared by the Governor, the Secretary of State, and the director.



8-116 Banks; capital stock; amount required.

(1) Except as provided in subsection (2) of this section, a charter for a bank shall not be issued unless the corporation applying therefor has surplus and paid-up capital stock in an amount not less than the amount necessary for compliance with subsection (1) of section 8-702 for the insurance of deposits.

(2) The director has the authority to determine the minimum amount of paid-up capital stock and surplus required for any corporation applying for a bank charter, which amount shall not be less than the amount provided in subsection (1) of this section.



8-116.01 Banks; capital notes and debentures; issuance; conditions.

With the approval of the director, any bank may at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. Such capital notes or debentures shall be subordinate and subject to the claims of depositors and may be subordinated and subjected to the claims of other creditors. Before any such capital notes or debentures are retired or paid by the bank, any existing deficiency of its capital, disregarding the notes or debentures to be retired, must be paid in, in cash, to the end that the sound capital assets shall at least equal the capital or capital stock of the bank. Such capital notes or debentures shall in no case be subject to any assessment. The holders of such capital notes or debentures shall not be held individually responsible as such holders for any debts, contracts, or engagements of such bank and shall not be held liable for assessments to restore impairments in the capital of such bank.



8-117 Conditional bank charter; application; contents; hearing; notice; expenses; conversion to full bank charter; extension; written request; notice of expiration.

(1)(a) The director may grant approval for a conditional bank charter which may remain inactive for an initial period of up to eighteen months.

(b) The purpose for which a conditional bank charter may be granted is limited to the acquisition or potential acquisition of a financial institution which (i) is located in this state or which has a branch in this state and (ii) has been determined to be troubled or failing by its primary state or federal regulator.

(2) A person or persons organizing for and desiring to obtain a conditional bank charter shall make, under oath, and transmit to the department an application prescribed by the department, to include, but not be limited to:

(a) The name of the proposed bank;

(b) A draft copy of the articles of incorporation of the proposed bank;

(c) The names, addresses, financial condition, and business history of the proposed stockholders, officers, and directors of the proposed bank;

(d) The sources and amounts of capital that would be available to the proposed bank; and

(e) A preliminary business plan describing the operations of the proposed bank.

(3) Upon receipt of a substantially completed application for a conditional bank charter and payment of the fee required by section 8-602, the director may, in his or her discretion, hold a public hearing on the application. If a hearing is to be held, notice of the filing of the application and the date of hearing thereon shall be published by the department for three weeks in a minimum of two newspapers with general circulation in Nebraska. The newspapers shall be selected at the director's discretion, except that the director shall consider the county or counties of residence of the proposed members of the board of directors of the proposed conditional bank charter in making such selection. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing. Notice shall also be sent by first-class mail to the main office of all financial institutions doing business in the state. Electronic mail may be used if a financial institution agrees in advance to receive such notice by electronic mail.

(4) If the director determines that a hearing on the application for a conditional bank charter is not necessary, then the department shall publish a notice of the proposed application in a minimum of two newspapers of general circulation in Nebraska. The newspapers shall be selected in accordance with subsection (3) of this section. The department shall send notice of the application by first-class mail to the main office of all financial institutions doing business in the state. Electronic mail may be used if a financial institution agrees in advance to receive such notice by electronic mail. If the director receives a substantive objection to the application within fifteen days after the publication or notice, whichever occurs last, a hearing shall be scheduled on the application.

(5) The expense of any publication and mailing required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director.

(6) If the director upon investigation and after any public hearing on the application is satisfied that (a) the stockholders, officers, and directors of the proposed corporation applying for such conditional bank charter are parties of integrity and responsibility, (b) the applicant has sufficient sources and amounts of capital available to the proposed bank, and (c) the applicant has a business plan describing the operations of the proposed bank that indicates the proposed bank has a reasonable probability of usefulness and success, the department shall, upon the payment of any required fees and costs, grant a conditional bank charter effective for a period not to exceed eighteen months from the date of issuance.

(7) A conditional bank charter may be converted to a full bank charter upon proof satisfactory to the director that:

(a) The financial institution to be acquired is in a troubled or failing status as required by subsection (1) of this section;

(b) The requirements of section 8-110 have been met;

(c) The requirements of section 8-702 have been met;

(d) Capital stock and surplus in amounts determined pursuant to section 8-116 have been paid in;

(e) The fees required by section 8-602 have been paid to the department; and

(f) Any other conditions imposed by the director have been complied with.

(8) A conditional bank charter may be extended for successive periods of one year if the holder of the charter files a written request for an extension of such charter at least ninety days prior to the expiration date of such charter. Such request shall be accompanied by (a) any information deemed necessary by the director to assure the department that the requirements of subsection (6) of this section continue to be met and (b) the fee required by section 8-602.

(9) The department shall issue a notice of expiration of a conditional bank charter if eighteen months have passed since the issuance of such charter and the holder of such charter (a) has not converted to a full bank charter pursuant to subsection (7) of this section, (b) has not made a request for an extension pursuant to subsection (8) of this section, or (c) has made a request for an extension pursuant to subsection (8) of this section which was not approved by the director.



8-117.01 Repealed. Laws 2002, LB 1094, § 19.



8-118 Banks; unlawful promotion; sale of stock prior to issuance of charter; penalty.

(1) It shall be unlawful for any person for hire (a) to promote or attempt to promote the organization of a corporation to conduct the business of a bank in this state or (b) to sell the capital stock of such a corporation prior to the issuance of a charter to such corporation authorizing its operation as a bank.

(2) Any person violating the provisions of this section is guilty of a Class II misdemeanor.



8-119 Capital stock; sale; compensation prohibited; false statement; penalties.

No corporation organized for the purpose of conducting a bank under the laws of this state shall be granted the charter provided in section 8-122 until the corporation has filed with the department a statement, under oath, of the president or cashier of such corporation that no premium, bonus, commission, compensation, reward, salary, or other form of remuneration has been paid, or promised to be paid, to any person for selling the stock of such corporation. The president or cashier of any such corporation who shall be found guilty of filing a false statement under the provisions of this section is guilty of a Class I misdemeanor. If, after such charter has been delivered, the director determines, after a public hearing, that such statement is false, the department shall cancel such charter, and a receiver shall be appointed for such corporation in the manner provided for in case of a corporation which is conducting a bank in an unsafe or unauthorized manner.

This section is referred to as providing penalty of fine and imprisonment, in contrasting this section with another section of the banking act which failed to provide a penalty, and holding that the failure to provide a penalty disclosed legislative intent that statute should be directory rather than mandatory. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-120 Corporation; application to conduct, merge, or transfer bank; contents.

(1) Every corporation organized for and desiring to conduct a bank or to conduct a bank for purposes of a merger with an existing bank shall make under oath and transmit to the department a complete detailed application giving (a) the name of the proposed bank; (b) a copy of the proposed articles of incorporation; (c) the names of the stockholders; (d) the county, city, or village and the exact location therein in which such bank is proposed to be located; (e) the nature of the proposed banking business; (f) the proposed amounts of paid-up capital stock and surplus, and the items of actual cash and property, as reported and approved at a meeting of the stockholders, to be included in such amounts; and (g) a statement that at least twenty percent of the amounts stated in subdivision (f) of this subsection have in fact been paid in to the corporation by its stockholders.

(2) In the case of a merger, the existing bank which is to be merged into shall complete an application and meet the requirements of this section.

(3) This section also applies when application is made for transfer of a bank charter and move of a bank's main office to any location other than (a) within the corporate limits of the city or village of its original charter, (b) within the county in which it is located if such bank charter is not located in a city or village, or (c) as provided in subdivision (6) of section 8-115.01.

Where it appears in an error proceeding that an administrative agency acted within its jurisdiction and there is some competent evidence to sustain its findings and order, the order will be sustained. First Nat. Bank of Bellevue v. Southroads Bank, 189 Neb. 748, 205 N.W.2d 346 (1973).

Preliminary statement, without articles of incorporation, was sufficient. First Nat. Bank & Trust Co. of Beatrice v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).



8-121 Repealed. Laws 2017, LB140, § 163.



8-122 Issuance of charter to transact business.

(1) After the examination and approval by the Director of Banking and Finance of the application required by section 8-120, if the director upon investigation and after any public hearing on the application held pursuant to section 8-115.01 shall be satisfied that the stockholders, directors, and officers of the corporation applying for such charter are parties of integrity and responsibility, that the requirements of section 8-702 have been met, and that the public necessity, convenience, and advantage will be promoted by permitting such corporation to engage in business as a bank, the department shall, upon the payment of the required fees, and, upon the filing with the department of a statement, under oath, of the president, secretary, or treasurer, that the paid-up capital stock and surplus have been paid in, as determined by the Director of Banking and Finance in accordance with section 8-116, issue to such corporation a charter to transact the business of a bank in this state provided for in its articles of incorporation. In the case of a bank organized to merge with an existing bank, there shall be a rebuttable presumption that the public necessity, convenience, and advantage will be met by the merger of the two banks, except that such presumption shall not apply when the new bank that is formed by the merger is at a different location than that of the former existing bank. Any application for merger under this subsection shall be subject to section 8-1516.

(2) On payment of the required fees and the receipt of the charter, such corporation may begin to conduct a bank.

The Department of Banking and Finance is required to hold a public hearing to determine, among other things, the integrity of the parties applying for a bank merger and the fairness of the merger to minority shareholders. Schmid v. Clarke, Inc., 245 Neb. 856, 515 N.W.2d 665 (1994).

When more than one application is filed for a given license, the Department of Banking and Finance should compare the applications rather than follow a strict first-to-file rule. Southwestern Bank & Trust Co. v. Department of Banking and Finance, 206 Neb. 599, 294 N.W.2d 343 (1980).

This section involves the granting of a bank charter and not the removal of one. Douglas County Bank v. Department of Banking, 187 Neb. 545, 192 N.W.2d 401 (1971).

Finding of Department of Banking in the language of this section is adequate to sustain the issuance of a charter. First Nat. Bank & Trust Co. v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).

When an application is made to Department of Banking for a charter to do a banking business, it is its duty to determine, after proper investigation, the integrity and responsibility of the persons making the application. Shumway v. Warrick, 108 Neb. 652, 189 N.W. 301 (1922).

Where it appears that Department of Banking, in granting a charter, has acted within its jurisdiction, and all the jurisdictional facts essential to uphold its final order are sustained by competent evidence, its action will be upheld on review in error proceedings. In re Commercial State Bank, 105 Neb. 248, 179 N.W.1021 (1920).

Under this section, prior to its amendment in 1921, where a corporation filed the oath that the capital stock had been paid in, and if parties were of integrity and responsibility and paid the fees required by law, the corporation was entitled to a charter irrespective of the number of banks in the locality. State ex rel. Woolridge v. Morehead, 100 Neb. 864, 161 N.W. 569 (1917), L.R.A. 1917D 310 (1917).



8-122.01 Repealed. Laws 2002, LB 1094, § 19.



8-123 Transferred to section 8-1902.



8-124 Banks; board of directors; president; meetings; examination; audit.

(1) The affairs and business of any bank shall be managed or controlled by a board of directors of not less than five and not more than twenty-five members, who shall be selected at such time and in such manner as may be provided by the articles of incorporation of the corporation and in conformity with the Nebraska Banking Act. The board of directors shall select a president. No person shall act as president if he or she is not a member of the board of directors.

(2) The board of directors shall hold at least one regular meeting in each calendar quarter, and at one of such meetings in each year a thorough examination of the books, records, funds, and securities held by the bank shall be made and recorded in detail upon its record book. In lieu of the one annual examination required, the board of directors may accept one annual audit by an accountant or accounting firm approved by the Director of Banking and Finance.

Terms of office of a bank officer are required to be for one year. Sullivan v. David City Bank, 181 Neb. 395, 148 N.W.2d 844 (1967).

Person who permits himself to be held out as director of bank is estopped to deny that he was owner of sufficient shares in his own right to qualify as director. Kienke v. Kirsch, 121 Neb. 688, 238 N.W. 33 (1931).

Buying capital stock of rival bank not an ordinary banking transaction within the powers of a stockholder, the president, a single director, or all combined. Cooper v. Bane, 110 Neb. 83, 196 N.W. 119 (1923).



8-124.01 Banks; board of directors; vacancy; notice; filling; application for approval.

At any time that a vacancy on the board of directors of a bank occurs, the bank shall, within thirty days, notify the department of the vacancy. Vacancies shall be filled within ninety days by appointment by the remaining directors, and any director so appointed shall serve until the next election of directors, except that if the vacancy created leaves a minimum of five directors, appointment shall be optional. When the vacancy has been filled, the bank shall make application to the department for approval of the director appointed in accordance with section 8-126.



8-125 Banks; board of directors; meetings; record; contents; publication.

A full and complete record of the proceedings and business of all meetings of the board of directors shall be recorded in the bank's minutes. Such record of the meetings shall show the gross earnings and disposition thereof by indicating expenses and taxes paid, worthless items charged off, depreciation in assets, amount carried to surplus fund, and amount of dividend, and shall also indicate the amount of undivided profits remaining. Published statements of assets and liabilities shall show for undivided profits only the net amount after deducting all expenses.



8-126 Bank directors; qualifications; approval by department; revocation of approval; procedure.

(1) A majority of the members of the board of directors of any bank shall have their residences in this state or within twenty-five miles of the main office of the bank. Reasonable efforts shall be made to acquire members of such board of directors from the county in which the main office of such bank is located and from counties in which branches of such bank are located.

(2) Directors of banks shall be persons of good moral character, known integrity, business experience, and responsibility. No person shall act as a member of the board of directors of any bank until such bank applies for and obtains approval from the department.

(3) If the department, upon investigation, determines that any director of a bank is conducting the business of the bank in an unsafe or unauthorized manner or is endangering the interests of the stockholders or depositors, the Director of Banking and Finance has the authority, following notice and opportunity for hearing, to revoke such approval to act as a member of the board of directors.

(4) The Director of Banking and Finance may adopt and promulgate rules and regulations and prescribe forms to carry out this section.

Under former law a director of commercial state bank must have been the owner of at least four percent of its capital stock in his own name and right, and a person having acted as director was estopped to deny ownership of stock standing in his name. Kienke v. Hudson, 122 Neb. 475, 240 N.W. 562 (1932); Kienke v. Kirsch, 121 Neb. 688, 238 N.W. 33 (1931).



8-127 List of stockholders; open to inspection; violation; penalty.

(1) Every bank shall cause to be kept at all times a full and correct list of the names and residences of all its stockholders, the number of shares held by each, and the amount of paid-up capital represented thereby. Such list shall be subject to the inspection of all stockholders of the bank during all business hours, and shall be kept in the business office where all stockholders may have ready access to it.

(2) Any person violating this section is guilty of a Class III misdemeanor.



8-128 Capital stock; increase; decrease; notice; publication; denial by director, when.

The paid-in capital stock of any bank may be increased or decreased in the following manner: The stockholders at any regular meeting or at any special meeting duly called for such purpose shall by vote of those owning two-thirds of the capital stock authorize an officer of the bank to notify the department of the proposed increase or reduction of paid-in capital stock, and a notice containing a statement of the amount of any proposed reduction of paid-in capital stock shall be published for two weeks in some newspaper published and of general circulation in the county where the main office of such bank is located. Reduction of paid-in capital stock shall be discretionary with the director, but shall be denied if granting the same would reduce the paid-in capital stock below the requirements of the Nebraska Banking Act or would impair the security of the depositors. The bank shall notify the department when the proposed increase or decrease of the paid-in capital stock has been consummated.



8-129 Stockholders' meeting; director may call; notice; expense.

Whenever the director deems it expedient, he or she may call a meeting of the stockholders of any bank by sending notice of such meeting to each stockholder five days previous thereto. All necessary expenses incurred in the giving of such notice shall be borne by the bank whose stockholders are required to convene.



8-130 Federal reserve system; membership by state banks and trust companies authorized; examinations.

Any bank or trust company, organized under the laws of this state, may subscribe to the capital stock of the Federal Reserve Bank of Kansas City, Missouri, and become a member of the federal reserve system created and organized under an act of Congress of the United States, approved December 23, 1913, and known as the Federal Reserve Act, and may assume such liabilities and exercise such powers as a member of such system as are prescribed by the provisions of such act, or amendments thereto. So long as such bank or trust company shall remain a member of such system, it shall be subject to examination by the legally constituted authorities, and to all provisions of such Federal Reserve Act and regulations made pursuant thereto by the Federal Reserve Board which are applicable to such bank or trust company as a member of the federal reserve system. The director may, in his or her discretion, accept examinations and audits made under the provisions of the Federal Reserve Act in lieu of examinations required of banks or trust companies organized under the laws of this state.



8-131 Repealed. Laws 2003, LB 217, § 50.



8-132 Banks; available funds; deficient reserve; impairment of capital; duty of bank; powers and duties of department; notice to bank.

(1) The available funds of a bank shall consist of cash on hand and balances due from other solvent banks. Cash shall include lawful money of the United States and exchange for any clearinghouse association. Whenever the available funds or any reserve of any bank are deemed deficient by the director, such bank shall not make any new loans or discount otherwise than by discounting or purchasing bills of exchange payable at sight or make any dividends of its profits until it has on hand available funds and reserve deemed sufficient for operation by the director. The department shall notify any bank, in case its available funds or reserves are deemed deficient or its capital is impaired, to make good such available funds, reserves, or capital within such time as the director may direct, and any failure of such bank to make good any deficiency in the amount of its available funds, reserve, or capital within the time directed shall be cause for the department to take possession of such bank, declare it insolvent, and liquidate it as provided in the Nebraska Banking Act.

(2) The capital of any bank shall be deemed to be unimpaired when the amount of capital notes and debentures as represented by cash or sound assets exceeds an impairment as found by the department.



8-132.01 Repealed. Laws 2011, LB 74, § 9.



8-133 Rate of interest; prohibited acts; penalties; pledge of letters of credit authorized.

(1)(a) Except as provided in this section, a bank may pay interest at any rate on any deposits made or retained in the bank.

(b) A bank shall not pay to any officer, director, principal stockholder, or employee a greater rate of interest on the deposits of such officer, director, principal stockholder, or employee than that paid to other depositors on similar deposits with such bank. Any person who causes the payment of a greater rate of interest on such deposits is guilty of a Class IV felony. Any officer, director, principal stockholder, or employee who requests or receives a greater rate of interest on his or her deposits than that paid to other depositors on similar deposits with such bank is guilty of a Class IV felony.

(2) Any officer, director, principal stockholder, or employee of a bank or any other person who, directly or indirectly, and either personally or for the bank, pledges any assets of the bank, except as provided in this section or otherwise by law, for making or retaining a deposit in the bank is guilty of a Class IV felony. Any depositor who accepts any such pledge of assets is guilty of a Class IV felony. Deposits made in violation of this section are not entitled to priority of payment from the assets of the bank.

(3) A bank may secure deposits made by a trustee under 11 U.S.C. 101 et seq. by pledge of the assets of the bank or by furnishing a surety bond as provided in 11 U.S.C. 345.

(4) A bank may secure deposits made by the United States Secretary of the Interior on behalf of any individual Indian or any Indian tribe under 25 U.S.C. 162a by a pledge of the assets of the bank or by furnishing an acceptable bond as provided in 25 U.S.C. 162a.

(5) A bank may secure deposits by a pledge of the assets of the bank or by furnishing an acceptable bond as provided in the Public Funds Deposit Security Act.

(6) Nothing in this section shall prohibit a bank or any officer, director, stockholder, or employee thereof from providing to a depositor a guaranty bond which provides coverage for the deposits of the depositor which are in excess of the amounts insured by the Federal Deposit Insurance Corporation.

(7) Nothing in this section shall prohibit a bank or any officer, director, stockholder, or employee thereof from providing to a depositor an irrevocable, nontransferable, unconditional standby letter of credit issued by the Federal Home Loan Bank of Topeka which provides coverage for the deposits of the depositor which are in excess of the amounts insured by the Federal Deposit Insurance Corporation.

(8) For purposes of this section, principal stockholder means a person owning ten percent or more of the voting shares of the bank.

1. Excessive interest

2. Other inducements

1. Excessive interest

To make a prima facie case on claim against receiver of insolvent state bank, claimant need only plead and prove ownership of duly issued certificate of deposit. State ex rel. Sorensen v. State Bank of Bee, 128 Neb. 491, 259 N.W. 641 (1935).

Where interest at a greater rate than the maximum allowed by law is paid on certificates of deposit, the claim of the depositor in receivership is not entitled to priority. State ex rel. Sorensen v. State Bank of Bee, 128 Neb. 442, 259 N.W. 172 (1935).

Where holder of certificate on which excess interest has been paid surrenders such certificate to the bank and receives a bill payable, which is transferred to another, and such other person presents it to the bank while it is a going concern and receives in exchange a certificate of deposit drawing interest at the legal rate, such certificate is entitled to priority. State ex rel. Spillman v. Farmers Bank of Crawford, 116 Neb. 445, 217 N.W. 950 (1928).

Where certificate draws lawful rate but from date anterior to its issuance, transaction was not a deposit entitled to priority. State ex rel. Spillman v. Security Bank of Eddyville, 116 Neb. 165, 216 N.W. 169 (1927).

Where money was placed in a state bank and certificate of deposit issued bearing lawful rate of interest with understanding that bank should pay bonus of one percent above legal rate, transaction was not a deposit entitled to priority. State ex rel. Spillman v. Security State Bank of Eddyville, 115 Neb. 667, 214 N.W. 293 (1927); Iams v. Farmers State Bank of Decatur, 101 Neb. 778, 165 N.W. 145 (1917).

Where agreement was that bank officer individually should pay the excess interest, but, without knowledge of certificate holder, the bank actually pays it, deposit was entitled to priority. State ex rel. Spillman v. Atlas Bank of Neligh, 114 Neb. 781, 210 N.W. 152 (1926); State ex rel. Davis v. Farmers State Bank of Benedict, 112 Neb. 474, 199 N.W. 839 (1924).

Where interest at a rate greater than the maximum allowed has been paid by a state bank, but such practice is abandoned while the bank is a going concern, certificates issued in renewal at a lawful rate are entitled to priority, even though such renewals include accumulations of excess interest. State ex rel. Spillman v. American Exchange Bank of Bristow, 114 Neb. 626, 209 N.W. 217 (1926).

Where agreement for excess interest is a closed transaction, it may be abandoned without tainting future deposits. State ex rel. Davis v. Newcastle State Bank, 114 Neb. 389, 207 N.W. 683 (1926).

Where holder of certificates drawing excessive rate exchanges them for new certificates drawing legal rate, while bank is going concern, the new certificates are entitled to priority. State ex rel. Spillman v. American Exchange Bank of Bristow, 112 Neb. 834, 201 N.W. 895 (1924).

Prohibition of this section does not prevent an officer of a bank, while acting in good faith, from paying additional interest on his personal account, and deposit made under such arrangement is not deprived of priority. State ex rel. Davis v. Wayne County Bank, 112 Neb. 792, 201 N.W. 907 (1924).

Where secret agreement for excess interest has been abandoned, new certificate for actual amount deposited, bearing lawful rate, not vitiated. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 788, 201 N.W. 899 (1924).

This section bearing penalty contrasted with section providing no penalty. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).

Where bank issued certificates of deposit bearing interest at maximum legal rate and received in exchange an amount less than the face of the certificates, deposit was not entitled to priority. State ex rel. Davis v. Farmers State Bank of Halsey, 111 Neb. 117, 196 N.W. 908 (1923).

Where deposit is represented by cashier's check which includes excess interest, it is not entitled to priority. State ex rel. Davis v. Banking House of A. Castetter, 110 Neb. 564, 194 N.W. 784 (1923).

2. Other inducements

Agreement between stockholders of bank and its depositors and creditors that bank was to be liquidated by its officers, did not contravene this section. Department of Banking v. Walker, 131 Neb. 732, 269 N.W. 907 (1936).

Where another statutory provision requires deposit of public money in bank to be secured, deposit subject to negotiations between bank and city, provisions of this section do not apply. Luikart v. City of Aurora, 125 Neb. 263, 249 N.W. 590 (1933).

Pledge of assets by bank to secure or retain deposit is inducement to depositor to make such deposit, and both the bank official and depositor are subject to criminal prosecution. Bliss v. Pathfinder Irrigation District, 122 Neb. 203, 240 N.W. 291 (1932).

Arrangement for "parring" checks, resulting in slight advantage above legal rate to depositor, does not deprive him of priority. State ex rel. Spillman v. Nebraska State Bank of Harvard, 118 Neb. 660, 225 N.W. 778 (1929).



8-134 Deposits; repayment only on presentation of pass book, when; notice.

Banks may, by agreement, provide that deposits received under agreement shall be repaid only on presentation of pass books and may require notice to be given before such deposits are repaid.



8-135 Deposits; withdrawal methods authorized; lease of safe deposit box; section; how construed.

(1) All persons, regardless of age, may become depositors in any bank and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by any bank in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:

(a) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if the check or other instrument in writing is signed by the depositor and constitutes a valid release and discharge to the bank for all payments so made; or

(b) Electronic means through:

(i) Preauthorized direct withdrawal;

(ii) An automatic teller machine;

(iii) A debit card;

(iv) A transfer by telephone;

(v) A network, including the Internet; or

(vi) Any electronic terminal, computer, magnetic tape, or other electronic means.

(2) All persons, individually or with others and regardless of age, may enter into an agreement with a bank for the lease of a safe deposit box and shall be bound by the terms of the agreement.

(3) This section shall not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act, 15 U.S.C. 1693 et seq., as the act existed on January 1, 2017, and shall not affect the legal relationships between a minor and any person other than the bank.



8-136 Repealed. Laws 1974, LB 354, § 316.



8-137 Checks; certification; requirements; effect.

No officer or employee of any bank shall certify any check drawn upon such bank unless the person, firm, or corporation drawing the check has on deposit with the bank at the time such check is certified an amount of credit, on the depositors' ledger of such bank, subject to the payment of such check, equal to the amount specified in such check. The amount of such check shall not be recoverable from the payee or holder except in case of fraud. Whenever a check drawn upon any bank is certified by any officer or employee of such bank, the amount of the check shall be immediately charged against the account of the person, firm, or corporation drawing the check.



8-138 Deposits; receiving when insolvent; prohibition; penalty.

No bank shall accept or receive on deposit for any purpose any money, bank bills, United States treasury notes or currency, or other notes, bills, checks, drafts, credits, or currency, when such bank is insolvent. If any bank receives or accepts on deposit any such deposits when such bank is insolvent, the officer, agent, or employee knowingly receiving or accepting or being accessory to, permitting, or conniving at the receiving or accepting on deposit of such bank any such deposit, is guilty of a Class III felony.

Insolvent bank has no power to receive deposits. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

In prosecution against banker for receiving deposits knowing bank to be insolvent, intentional fraud, deceit, false reports and wrongful entries on bank books are not elements of the offense as defined by statute. Flannigan v. State, 125 Neb. 519, 250 N.W. 908 (1933).

Instruction to jury defining insolvency of bank as being when the actual cash value of its assets was insufficient to pay its liabilities to depositors, or when it was unable to meet the demands of its creditors in the usual and ordinary manner, was not prejudicial to defendant. Gutru v. State, 125 Neb. 506, 250 N.W. 913 (1933).

Conviction under this section sustained upon evidence that deposits were received when real value of assets were less than liabilities of bank, and defendant had knowledge of the deposits and insolvency. Flannigan v. State, 125 Neb. 163, 249 N.W. 609 (1933).

Banking department has no authority to authorize a bank, its officers or employees, to violate this section. State v. Kastle, 120 Neb. 758, 235 N.W. 458 (1931).

Constitutionality of this section sustained. Westbrook v. State, 120 Neb. 625, 234 N.W. 579 (1931).

This section bearing penalty contrasted with section providing no penalty. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-139 Executive officers; approval of loans and investments; qualifications; license; revocation; violations; penalty; civil penalty; election to exempt active executive officers from license; procedure.

(1) No loan or investment shall be made by a bank, directly or indirectly, without the approval of an active executive officer.

(2) Executive officers of banks shall be persons of good moral character, known integrity, business experience and responsibility, and be capable of conducting the affairs of a bank on sound banking principles.

(3) Except as provided in subsection (6) of this section, no person shall act as an active executive officer of any bank until such bank has applied for and obtained from the department a license for such person to act as an active executive officer. If the director, upon investigation, is satisfied that any active executive officer of a bank is conducting the business of the bank in an unsafe or unauthorized manner or is endangering the interests of the stockholders or depositors of the bank, the department may revoke the license of such active executive officer or suspend the ability of such active executive officer to continue to act as an active executive officer.

(4) Any person (a) whose license has been revoked or whose authority has been suspended by the department under subsection (3) of this section or who lacks a license and on whose behalf no election was made under subsection (6) of this section and (b) who acts or attempts to act as an active executive officer of a bank is guilty of a Class III felony.

(5) As part of any order of revocation or suspension under subsection (3) of this section, the director may levy a civil penalty against the active executive officer personally in an amount not to exceed ten thousand dollars. The civil penalty shall not be paid out of the assets of the bank in which the active executive officer is employed or otherwise performing services pursuant to contract. The department shall remit the civil penalty collected to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska. Any person whose authority has been revoked or suspended with prejudice under this section shall not be eligible to act as an executive officer at any other bank without authorization to do so from the department.

(6) A bank has the right, on or after August 24, 2017, to elect for its active executive officers to be exempt from the requirement to apply for and obtain a license from the department. An election, once made, shall remain in effect with respect to all active executive officers of the bank until and unless the election is revoked by the bank. An election or revocation shall be made in a form and manner established by the department. Within thirty days after revoking such election, such bank shall apply for and obtain from the department a license for any person acting or desiring to act as an active executive officer of the bank.

(7) For purposes of this section, active executive officer means any employee of a bank or any person under contract to perform services for a bank who is determined by the department to be a policy-dominant individual in the bank or who exercises (a) management functions, (b) major policymaking functions, or (c) substantial employee supervision, including the power to terminate employment. An active executive officer includes, but is not limited to, a president, a vice-president, a cashier, an assistant cashier, a chief executive officer, a loan officer, or an investment officer.

(8) The director may adopt and promulgate rules and regulations and prescribe forms to be used to carry out the intent of this section.



8-140 Mortgage loan originator; registration.

Any financial institution chartered by the department that employs a mortgage loan originator, as defined in section 45-702, shall register such employee with the Nationwide Mortgage Licensing System and Registry, as defined in section 45-702, by furnishing the following information concerning the employee's identity to the Nationwide Mortgage Licensing System and Registry:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information, for a state and national criminal history background check; and

(2) Personal history and experience, including authorization for the Nationwide Mortgage Licensing System and Registry to obtain information related to any administrative, civil, or criminal findings by any governmental jurisdiction.



8-141 Loans; limits; exceptions.

(1) No bank shall directly or indirectly loan to any single corporation, limited liability company, firm, or individual, including in such loans all loans made to the several members or shareholders of such corporation, limited liability company, or firm, for the use and benefit of such corporation, limited liability company, firm, or individual, more than twenty-five percent of the paid-up capital, surplus, and capital notes and debentures or fifteen percent of the unimpaired capital and unimpaired surplus of such bank, whichever is greater. Such limitations shall be subject to the following exceptions:

(a) Obligations of any person, partnership, limited liability company, association, or corporation in the form of notes or drafts secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock, when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen percent of the face amount of the notes covered by such documents, shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus;

(b) Obligations of any person, partnership, limited liability company, association, or corporation secured by not less than a like amount of bonds or notes of the United States issued since April 24, 1917, or certificates of indebtedness of the United States, treasury bills of the United States, or obligations fully guaranteed both as to principal and interest by the United States shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus;

(c) Obligations of any person, partnership, limited liability company, association, or corporation which are secured by negotiable warehouse receipts in an amount not less than one hundred fifteen percent of the face amount of the note or notes secured by such documents shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus; or

(d) Obligations of any person, partnership, limited liability company, association, or corporation which are secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, in an amount at least equal to the face amount of the note or notes secured by such collateral, shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus.

(2)(a) For purposes of this section, the discounting of bills of exchange, drawn in good faith against actually existing values, and the discounting of commercial paper actually owned by the persons negotiating the bills of exchange or commercial paper shall not be considered as the lending of money.

(b) Loans or obligations shall not be subject to any limitation under this section, based upon such capital and surplus or such unimpaired capital and unimpaired surplus, to the extent that such capital and surplus or such unimpaired capital and unimpaired surplus are secured or covered by guaranties, or by commitments or agreements to take over or to purchase such capital and surplus or such unimpaired capital and unimpaired surplus, made by any federal reserve bank or by the United States Government or any authorized agency thereof, including any corporation wholly owned directly or indirectly by the United States, or general obligations of any state of the United States or any political subdivision of the state. The phrase general obligation of any state or any political subdivision of the state means an obligation supported by the full faith and credit of an obligor possessing general powers of taxation, including property taxation, but does not include municipal revenue bonds and sanitary and improvement district warrants which are subject to the limitations set forth in this section.

(c) Any bank may subscribe to, invest in, purchase, and own single-family mortgages secured by the Federal Housing Administration or the United States Department of Veterans Affairs and mortgage-backed certificates of the Government National Mortgage Association which are guaranteed as to payment of principal and interest by the Government National Mortgage Association. Such mortgages and certificates shall not be subject under this section to any limitation based upon such capital and surplus or such unimpaired capital and unimpaired surplus.

(d) Obligations representing loans to any national banking association or to any banking institution organized under the laws of any state, when such loans are approved by the director by rule and regulation or otherwise, shall not be subject under this section to any limitation based upon such capital and surplus or such unimpaired capital and unimpaired surplus.

(e) Loans or extensions of credit secured by a segregated deposit account in the lending bank shall not be subject under this section to any limitation based on such capital and surplus or such unimpaired capital and unimpaired surplus. The director may adopt and promulgate rules and regulations governing the terms and conditions of such security interest and segregated deposit account.

(f) For the purpose of determining lending limits, partnerships shall not be treated as separate entities. Each individual shall be charged with his or her personal debt plus the debt of every partnership in which he or she is a partner, except that for purposes of this section (a) an individual shall only be charged with the debt of any limited partnership in which he or she is a partner to the extent that the terms of the limited partnership agreement provide that such individual is to be held liable for the debts or actions of such limited partnership and (b) no individual shall be charged with the debt of any general partnership in which he or she is a partner beyond the extent to which (i) his or her liability for such partnership debt is limited by the terms of a contract or other written agreement between the bank and such individual and (ii) any personal debt of such individual is incurred for the use and benefit of such general partnership.

(3) A loan made within lending limits at the initial time the loan was made may be renewed, extended, or serviced without regard to changes in the lending limit of a bank following the initial extension of the loan if (a) the renewal, extension, or servicing of the loan does not result in the extension of funds beyond the initial amount of the loan or (b) the accrued interest on the loan is not added to the original amount of the loan in the process of renewal, extension, or servicing.

(4) Any bank may purchase or take an interest in life insurance contracts for any purpose incidental to the business of banking. A bank's purchase of any life insurance contract, as measured by its cash surrender value, from any one life insurance company shall not at any time exceed twenty-five percent of the paid-up capital, surplus, and capital notes and debentures of such bank or fifteen percent of the unimpaired capital and unimpaired surplus of such bank, whichever is greater. A bank's purchase of life insurance contracts, as measured by their cash surrender values, in the aggregate from all life insurance companies shall not at any time exceed thirty-five percent of the paid-up capital, surplus, undivided profits, and capital notes and debentures of such bank. The limitations under this subsection on a bank's purchase of life insurance contracts, in the aggregate from all life insurance companies, shall not apply to any contract purchased prior to April 5, 1994.

(5) On and after January 21, 2013, the director has the authority to determine the manner and extent to which credit exposure resulting from derivative transactions, repurchase agreements, reverse repurchase agreements, securities lending transactions, and securities borrowing transactions shall be taken into account for purposes of determining compliance with this section. In making such determinations, the director may, but is not required to, act by rule and regulation or order.

(6) For purposes of this section:

(a) Derivative transaction means any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets;

(b) Loan includes:

(i) All direct and indirect advances of funds to a person made on the basis of any obligation of that person to repay the funds or repayable from specific property pledged by or on behalf of that person;

(ii) To the extent specified by rule and regulation or order of the director, any liability of a state bank to advance funds to or on behalf of a person pursuant to a contractual commitment; and

(iii) Any credit exposure to a person arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between the bank and the person; and

(c) Unimpaired capital and unimpaired surplus means (i) the bank's tier 1 and tier 2 capital included in the bank's risk-based capital under the capital guidelines of the appropriate federal banking agency, based on the bank's most recent consolidated report of condition filed under 12 U.S.C. 1817(a)(3), and (ii) the balance of the bank's allowance for loan and lease losses not included in the bank's tier 2 capital for purposes of the calculation of risk-based capital by the appropriate federal banking agency, based on the bank's most recent consolidated report of condition filed under 12 U.S.C. 1817(a)(3). Notwithstanding the provisions of section 8-1,140, the director may, by order, deny or limit the inclusion of goodwill in the calculation of a bank's unimpaired capital and unimpaired surplus or in the calculation of a bank's paid-up capital and surplus.

A violation of this section does not nullify a bank loan which exceeds the statutory limit; status as a loan in excess of a statutory limit is not a defense for a debtor or the debtor's guarantor in an action by a bank to recover the statutorily excessive loan. Schuyler State Bank v. Cech, 228 Neb. 588, 423 N.W.2d 464 (1988).

Language of this section including partnership within its purview contrasted with section 8-140 before 1931 amendment. State v. Pielsticker, 118 Neb. 419, 225 N.W. 51 (1929).

Excessive borrower cannot avail himself of this section to defeat collection of his debt. Bank of College View v. Nelson, 106 Neb. 129, 183 N.W. 100 (1921).



8-142 Loans; excessive amount; violations; penalty.

Any officer, employee, director, or agent of any bank who knowingly violates or knowingly permits a violation of section 8-141 is guilty of:

(1) A Class IV felony when the violation, either separately or as part of one scheme or course of conduct, results in the insolvency of the bank;

(2) A Class I misdemeanor when the violation, either separately or as part of one scheme or course of conduct, (a) results in a monetary loss to the bank of over twenty thousand dollars or (b) exceeds the authorized limit under section 8-141 by forty thousand dollars or more;

(3) A Class II misdemeanor when the violation, either separately or as part of one scheme or course of conduct, (a) results in a monetary loss to the bank of ten thousand dollars or more, but not more than twenty thousand dollars, or (b) exceeds the authorized limit under section 8-141 by twenty thousand dollars or more, but less than forty thousand dollars; or

(4) A Class III misdemeanor when the violation, either separately or as part of one scheme or course of conduct, (a) results in no monetary loss to the bank or a monetary loss to the bank of less than ten thousand dollars, or (b) exceeds the authorized limit under section 8-141 by ten thousand dollars or more, but less than twenty thousand dollars.



8-143 Loans; excessive amount; violations; forfeiture of charter; directors' personal liability.

If the directors of any bank knowingly violate or knowingly permit any of the officers, employees, or agents of the bank to violate section 8-141, all rights, privileges, and franchises of the bank shall be forfeited. Before the charter of the bank is declared forfeited, the violation shall be determined and adjudged by a court of competent jurisdiction in an action brought for that purpose by the Director of Banking and Finance in his or her own name. In case of such violation, every director of the bank who participated in or knowingly assented to the violation or permission to violate section 8-141 shall be liable in his or her personal and individual capacity for all damages which the bank, its shareholders, or any other person has sustained in consequence of such violation.

To state a cause of action under this section against bank directors, a plaintiff must factually allege that (1) the loan exceeds the limit imposed by section 8-141; (2) the directors participated in or knowingly assented to the violation of section 8-141; (3) the plaintiff is a person entitled to relief under this section; and (4) the plaintiff has sustained damages as the result of the excessive loan. Schuyler State Bank v. Cech, 228 Neb. 588, 423 N.W.2d 464 (1988).

That part of this section imposing personal liability upon bank directors for damages sustained as the result of knowingly making excessive loans is remedial in character, and a cause of action therefor is complete the moment the excessive loan is made. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

This section bearing penalty contrasted with section 8-147. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-143.01 Extension of credit; limits; written report; credit report; violation; penalty; powers of director.

(1) No bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons in an amount that, when aggregated with the amount of all other extensions of credit by the bank to that person and to all related interests of that person, exceeds the higher of twenty-five thousand dollars or five percent of the bank's unimpaired capital and unimpaired surplus unless (a) the extension of credit has been approved in advance by a majority vote of the entire board of directors of the bank, a record of which shall be made and kept as a part of the records of such bank, and (b) the interested party has abstained from participating directly or indirectly in such vote.

(2) No bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons in an amount that, when aggregated with the amount of all other extensions of credit by the bank to that person and to all related interests of that person, exceeds five hundred thousand dollars except by complying with the requirements of subdivisions (1)(a) and (b) of this section.

(3) No bank shall extend credit to any of its executive officers, and no such executive officer shall borrow from or otherwise become indebted to his or her bank, except in the amounts and for the purposes set forth in subsection (4) of this section.

(4) A bank shall be authorized to extend credit to any of its executive officers:

(a) In any amount to finance the education of such executive officer's children;

(b)(i) In any amount to finance or refinance the purchase, construction, maintenance, or improvement of a residence of such executive officer if the extension of credit is secured by a first lien on the residence and the residence is owned or is expected to be owned after the extension of credit by the executive officer and (ii) in the case of a refinancing, only the amount of the refinancing used to repay the original extension of credit, together with the closing costs of the refinancing, and any additional amount thereof used for any of the purposes enumerated in this subdivision are included within this category of credit;

(c) In any amount if the extension of credit is (i) secured by a perfected security interest in bonds, notes, certificates of indebtedness, or Treasury Bills of the United States or in other such obligations fully guaranteed as to principal and interest by the United States, (ii) secured by unconditional takeout commitments or guarantees of any department, agency, bureau, board, commission, or establishment of the United States or any corporation wholly owned directly or indirectly by the United States, or (iii) secured by a perfected security interest in a segregated deposit account in the lending bank; or

(d) For any other purpose not specified in subdivisions (a), (b), and (c) of this subsection if the aggregate amount of such other extensions of credit to such executive officer does not exceed, at any one time, the greater of two and one-half percent of the bank's unimpaired capital and unimpaired surplus or twenty-five thousand dollars, but in no event greater than one hundred thousand dollars or the amount of the bank's lending limit as prescribed in section 8-141, whichever is less.

(5)(a) Except as provided in subdivision (b) or (c) of this subsection, any executive officer shall make, on an annual basis, a written report to the board of directors of the bank of which he or she is an executive officer stating the date and amount of all loans or indebtedness on which he or she is a borrower, cosigner, or guarantor, the security therefor, and the purpose for which the proceeds have been or are to be used.

(b) Except as provided in subdivision (c) of this subsection, in lieu of the reports required by subdivision (a) of this subsection, the board of directors of a bank may obtain a credit report from a recognized credit agency, on an annual basis, for any or all of its executive officers.

(c) Subdivisions (a) and (b) of this subsection do not apply to any executive officer if such officer is excluded by a resolution of the board of directors or by the bylaws of the bank from participating in the major policymaking functions of the bank and does not actually participate in the major policymaking functions of the bank.

(6) No bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons in an amount that, when aggregated with the amount of all other extensions of credit by the bank to that person and to all related interests of that person, exceeds the lending limit of the bank as prescribed in section 8-141.

(7)(a) Except as provided in subdivision (b) of this subsection, no bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons unless the extension of credit (i) is made on substantially the same terms, including interest rates and collateral, as, and following credit-underwriting procedures that are not less stringent than, those prevailing at the time for comparable transactions by the bank with other persons that are not covered by this section and who are not employed by the bank and (ii) does not involve more than the normal risk of repayment or present other unfavorable features.

(b) Nothing in subdivision (a) of this subsection shall prohibit any extension of credit made by a bank pursuant to a benefit or compensation program under the provisions of 12 C.F.R. 215.4(a)(2).

(8) For purposes of this section:

(a) Executive officer means a person who participates or has authority to participate, other than in the capacity of director, in the major policymaking functions of the bank, whether or not the officer has an official title, the title designates such officer as an assistant, or such officer is serving without salary or other compensation. Executive officer includes the chairperson of the board of directors, the president, all vice presidents, the cashier, the corporate secretary, and the treasurer, unless the executive officer is excluded by a resolution of the board of directors or by the bylaws of the bank from participating, other than in the capacity of director, in the major policymaking functions of the bank, and the executive officer does not actually participate in such functions. A manager or assistant manager of a branch of a bank shall not be considered to be an executive officer unless such individual participates or is authorized to participate in the major policymaking functions of the bank; and

(b) Unimpaired capital and unimpaired surplus means the sum of:

(i) The total equity capital of the bank reported on its most recent consolidated report of condition filed under section 8-166;

(ii) Any subordinated notes and debentures approved as an addition to the bank's capital structure by the appropriate federal banking agency; and

(iii) Any valuation reserves created by charges to the bank's income reported on its most recent consolidated report of condition filed under section 8-166.

(9) Any executive officer, director, or principal shareholder of a bank or any other person who intentionally violates this section or who aids, abets, or assists in a violation of this section is guilty of a Class IV felony.

(10) The Director of Banking and Finance may adopt and promulgate rules and regulations to carry out this section, including rules and regulations defining or further defining terms used in this section, consistent with the provisions of 12 U.S.C. 84 and implementing Regulation O as such section and regulation existed on January 1, 2017.



8-144 Loans or extension of credit; improper; willful and knowing violation; liability.

Any officer or employee of any bank who willfully and knowingly violates any provision of sections 8-141 to 8-143.01 shall be liable under his or her bond for any loss to the bank resulting therefrom.



8-145 Loans; other improper solicitation or receipt of benefits; unlawful inducement; penalty.

Any stockholder or director, officer, agent, or employee of any bank who, for the use or benefit of himself or herself or any person other than the bank, solicits, asks for, or receives or agrees to receive from any person any gift or compensation or reward or inducement of any kind for (1) procuring or endeavoring to procure any loan from such bank to any person, (2) procuring or endeavoring to procure the purchase by such bank from any person of any negotiable or nonnegotiable instrument of any kind by discount or otherwise, (3) procuring or endeavoring to procure the purchase by such bank from any person of any real or personal property of any kind, or (4) procuring or endeavoring to procure such bank to permit any person to overdraw his or her account with such bank, is guilty of a Class I misdemeanor.



8-146 Repealed. Laws 1972, LB 1358, § 1.



8-147 Direct borrowing of bank; loans and investments; limitation on amounts; illegal transfer of assets; violation; penalty.

(1) The aggregate amount of direct borrowing of any bank shall at no time exceed the amount of its paid-up capital, surplus, undivided profits, capital reserves, capital notes, and debentures, except with the prior written permission of the director. Direct borrowing does not include:

(a) Money borrowed on the bank's bills payable secured by (i) direct or indirect obligations of the United States Government or (ii) obligations guaranteed by agencies of the United States Government;

(b) Rediscounts, bills payable, borrowings, or other liabilities with or to the federal reserve system or the federal reserve banks, if the bank is a member of the federal reserve system;

(c) Rediscounts, bills payable, borrowings, or other liabilities with or to the Federal Home Loan Bank System or the Federal Home Loan Banks, if the bank is a member of the Federal Home Loan Bank System; or

(d) Rediscounts, bills payable, borrowings, or other liabilities with or to the federal intermediate credit banks.

(2) The aggregate amount of the loans and investments of any bank shall at no time exceed fifteen times the amount of its paid-up capital, surplus, undivided profits, capital reserves, capital notes, and debentures. For purposes of this section, loans and investments shall not include a bank's (a) cash reserves, (b) real estate and buildings at which the bank is authorized to conduct its business, (c) furniture and fixtures, and (d) obligations set forth in subdivisions (1)(a), (b), and (c) of this section.

(3) Any bank becoming a member of the federal reserve system or the Federal Home Loan Bank System shall have the same privileges to the same extent as national banks.

(4) With the prior written permission of the director, a bank may rediscount paper in an amount in excess of its paid-up capital stock.

(5) Any transfer of assets of a bank in violation of this section is void as against the creditors of the bank.

(6) Any officer, director, or employee of a bank who does, or permits to be done, any act in violation of this section and any other person who knowingly assists in the violation of this section is guilty of a Class IV felony.

Query made by court as to whether borrowing of money upon behalf of bank through execution of individual obligations of directors to third parties was a transaction in violation of this section. State ex rel. Sorensen v. Farmers State Bank of Wood River, 127 Neb. 139, 254 N.W. 728 (1934).

Bank may rediscount note and mortgage beyond the limits provided in this section by permission of the banking department. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).

Execution by bank officer of bills payable in behalf of bank in excess of the amount of its capital stock and surplus justified conviction under this section. Hinds v. State, 121 Neb. 508, 237 N.W. 617 (1931).

Prior to amendment of this section in 1923, in absence of provision for penalty, loan to bank made in violation of this section was not void, and where contract was completely executed by lending of money and execution and delivery of notes therefor, borrowing bank could not refuse payment of notes. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-148 Banks; own capital stock; loans on, purchase, or use as collateral by bank prohibited; exceptions.

(1) Except as provided in subsection (2) or (3) of this section, a bank shall not make any loan or discount on the security of the shares of its own capital stock or the capital stock of its holding company, if any, be the purchaser or holder of any such shares, or purchase any securities convertible into stock or, except as provided in this section and sections 8-148.01, 8-148.02, 8-148.04, 8-148.06, 8-149, and 21-2109, the shares of any corporation, unless such security or purchase is necessary to prevent loss upon a debt previously contracted in good faith. Such stock so purchased or acquired shall, within six months after the time of its purchase unless written approval of a longer holding period is obtained from the director, be sold or disposed of at public or private sale, or in default thereof, a receiver may be appointed to close up the business of the bank, except that such stock, if shares of another bank or a bank holding company, shall be sold or disposed of as required by the director. In no case shall the amount of stock so held at any one time exceed ten percent of the paid-up capital of such bank.

(2) Any bank may subscribe to, invest, purchase, and own shares of investment companies registered under the Investment Company Act of 1940 when the investment companies' assets consist of and are limited to obligations that are eligible for investment by the bank. The director may adopt and promulgate rules and regulations governing the amounts, terms, and conditions of such subscriptions, investments, purchases, and ownership.

(3) Any bank may subscribe to, invest, purchase, and own Student Loan Marketing Association stock, Government National Mortgage Association stock, Federal National Mortgage Association stock, Federal Agricultural Mortgage Corporation stock, Federal Home Loan Mortgage Corporation stock, or stock issued by any authorized agency of the United States Government, including any corporation or enterprise wholly owned directly or indirectly by the United States, or with the authority to borrow directly from the United States treasury, which the director has approved by rule and regulation or order. The director may adopt and promulgate rules and regulations governing the amounts, terms, and conditions of such subscriptions, investments, purchases, and ownerships, except that a bank shall not obligate more than five percent of its capital, surplus, undivided profits, and unencumbered reserves for such stock.

Except to prevent loss upon a debt previously contracted in good faith, a state bank is without power, directly or through agent, to buy or hold capital stock of another bank. Cooper v. Bane, 110 Neb. 83, 196 N.W. 119 (1923).



8-148.01 Corporation operating a computer center; investment of funds; limitation.

Any bank may invest not more than ten percent of its capital and surplus either in stock of a corporation operating a computer center or directly, alone or with others, in a computer center. With written approval of the director, such additional percentage of its capital and surplus may be so invested as the director shall approve. Such investment is not subject to the provisions of sections 8-148, 8-149, and 8-150.



8-148.02 Banks; subscribe, invest, buy, and own stock; agricultural credit corporation; livestock loan company; limitation.

Any bank may subscribe to, invest, buy, and own stock in any agricultural credit corporation or livestock loan company, or its affiliate, the principal business of which corporation must be the extension of short and intermediate term credit to farmers and ranchers, including partnerships, limited liability companies, and corporations engaged in farming and ranching, for agricultural purposes, including the breeding, raising, fattening, or marketing of livestock. The bank shall not obligate more than thirty-five percent of its paid-up capital, surplus, undivided profits, capital reserves, capital notes, and debentures for such purposes, except that if the bank owns at least eighty percent of the voting stock of such agricultural credit corporation or livestock loan company, the limitation on the amount of obligation for such purposes shall not apply. Such subscription, investment, possession, or ownership is not subject to the provisions of sections 8-148, 8-149, and 8-150.



8-148.03 Bonds of the State of Israel; securities; banks; savings and loan associations, insurance companies, credit unions; invest funds.

Bonds of the State of Israel are hereby made securities in which banks, savings and loan associations, insurance companies, and credit unions may properly and legally invest funds.



8-148.04 Community development investments; conditions.

(1) Any bank may make a community development investment or investments either directly or through purchasing an equity interest in or an evidence of indebtedness of an entity primarily engaged in making community development investments, if the following conditions are satisfied:

(a) An investment under this subsection does not expose the bank to unlimited liability; and

(b) The bank's aggregate investment under this subsection does not exceed fifteen percent of its capital and surplus. If the bank's investment in any one entity will exceed five percent of its capital and surplus, the prior written approval of the director must be obtained.

(2) Nothing in this section prevents a bank from charging off as a contribution an investment made pursuant to subsection (1) of this section.

(3) The subscription, investment, possession, or ownership is not subject to sections 8-148, 8-149, and 8-150.

(4) For purposes of this section, community development investments means investments of a predominantly civic, community, or public nature and not merely private and entrepreneurial.



8-148.05 Qualified Canadian Government obligations; investment.

(1) Any bank may deal in, underwrite, and purchase for its own account qualified Canadian Government obligations to the same extent that such bank may deal in, underwrite, and purchase for its own account obligations of the United States Government or general obligations of any state thereof.

(2) For purposes of this section:

(a) Qualified Canadian Government obligation means any debt obligation which is backed by Canada or any Canadian province to a degree which is comparable to the liability of the United States Government or any state thereof for any obligation which is backed by the full faith and credit of the United States Government or any state thereof. Qualified Canadian Government obligations also includes any debt obligation of any agent of Canada or any Canadian province if:

(i) The obligation of the agent is assumed in such agent's capacity as agent for Canada or any Canadian province; and

(ii) Canada or any Canadian province, on whose behalf such agent is acting with respect to such obligation, is ultimately and unconditionally liable for such obligation; and

(b) The term Canadian province means a province of Canada and includes the Yukon Territory and the Northwest Territories and their successors.



8-148.06 Banks; subscribe, invest, buy, own, and sell stock; bank subsidiary corporation; limitation.

Any bank may subscribe to, invest in, buy, own, and sell the common stock, obligations, and other securities of one or more bank subsidiary corporations organized under the laws of the State of Nebraska. A bank shall not obligate more than thirty-five percent of its paid-up capital stock, surplus, undivided profits, capital reserves, and capital notes and debentures for such purposes. An additional percentage of its paid-up capital stock, surplus, undivided profits, capital reserves, and capital notes and debentures may be invested with written approval of the director. The subscription, investment, possession, or ownership is not subject to sections 8-148, 8-149, and 8-150.



8-148.07 Bank subsidiary corporation; authorized activities.

A bank subsidiary corporation shall engage in only those activities prescribed under subdivision (6) of section 8-101.03 or that its bank shareholder or shareholders are authorized to perform under the laws of this state and shall engage in those activities only at locations in this state where the bank shareholder or shareholders could be authorized to perform activities.



8-148.08 Bank subsidiary corporation; examination and regulation.

A bank subsidiary corporation is subject to examination and regulation by the department to the same extent as its bank shareholder or shareholders.



8-148.09 Bank; financial institution; merger, acquisition, or asset acquisition; transactions authorized.

(1) Any bank may subscribe to, invest, buy, and own stock of another financial institution if the transaction is part of the merger or consolidation of the other financial institution with the acquiring bank, or the acquisition of substantially all of the assets of the other financial institution by the acquiring bank, and if:

(a) The merger, consolidation, or asset acquisition occurs on the same day as the acquisition of the shares of the other financial institution and the other financial institution will not be operated by the acquiring bank as a separate entity; and

(b) The transaction receives the prior approval of the director.

(2) Any bank may subscribe to, invest, buy, and own stock of a company controlling another financial institution if the transaction is part of (a) the merger or consolidation of the company controlling the other financial institution with the company controlling the acquiring bank, or the acquisition of substantially all of the assets of the company controlling the other financial institution by the company controlling the acquiring bank, and (b) the merger or consolidation of the other financial institution with the acquiring bank, or the acquisition of substantially all of the assets of the other financial institution by the acquiring bank, and if:

(i) The merger, consolidation, or asset acquisition occurs on the same day as the acquisition of the shares of the company controlling the other financial institution, and neither the company controlling the other financial institution nor the other financial institution will be operated by the acquiring bank as a separate entity; and

(ii) The transaction receives the prior approval of the director.

(3) Any bank that acquires stock of another financial institution or company controlling another financial institution pursuant to this section shall not be deemed to be a bank holding company for purposes of the Nebraska Bank Holding Company Act of 1995, so long as the conditions of subdivision (1)(a) or (2)(b)(i) of this section, as applicable, are satisfied.

(4) For purposes of this section, financial institution means a bank, savings bank, credit card bank, savings and loan association, building and loan association, trust company, or credit union organized under the laws of any state or organized under the laws of the United States.



8-149 Banks; investment in bank premises or holding corporations; loans upon security of stock of holding corporation; written approval of Director of Banking and Finance required; when.

(1) No bank shall, without the written approval of the director, (a) invest in bank premises or in the stock, bonds, debentures, or other such obligations of any corporation holding the premises of such bank, or (b) make loans to or upon the security of the stock of any such corporation, if the aggregate of all such investments and loans will exceed the paid-up capital stock, surplus, and capital notes and debentures of such bank. Stock held as authorized by this section shall not be subject to the provisions of section 8-148.

(2) Investments by a bank in bank premises necessary for the transaction of its business shall include, but not be limited to:

(a) Premises that are owned and occupied, or to be occupied if under construction, by the bank, its branches, or its consolidated subsidiaries;

(b) Real estate acquired and intended, in good faith, for use in future expansions;

(c) Parking facilities that are used by customers or employees of the bank, its branches, or its consolidated subsidiaries;

(d) Residential property for the use of officers or employees of the bank, its branches, or its consolidated subsidiaries who are:

(i) Located in areas where suitable housing at a reasonable price is not readily available; or

(ii) Temporarily assigned to a foreign country, including foreign nationals temporarily assigned to the United States; and

(e) Property for the use of officers, employees, or customers of the bank, its branches, and its consolidated subsidiaries or for the temporary lodging of such persons in areas where suitable commercial lodging is not readily available, if the purchase and operation of the property qualifies as a deductible business expense for federal tax purposes.



8-150 Banks; real estate; power to acquire and convey; limitations and conditions.

(1) Any bank may purchase, hold, and convey real estate that is (a) acquired pursuant to section 8-149, (b) conveyed to it for debts due the bank, or (c) purchased at sale under judgments, decrees, deeds of trust, or mortgages held by the bank or purchased to secure debts due to it upon its securities, but the bank at such sale shall not bid a larger amount than required to satisfy such judgments or decrees with costs. Real estate acquired in satisfaction of debts or at a sale upon judgments, decrees, deeds of trust, or mortgages shall be sold at private or public sale within five years unless authority shall be given in writing by the director to hold it for a longer period.

(2) The total amount of real estate held by any bank for purposes of subdivisions (1)(b) and (c) of this section shall not be entered on the records of the bank as an asset at a value greater than (a) the unpaid balance of the debts due the bank plus its out-of-pocket expenses incurred in acquiring clear title, (b) its judgments or decrees with costs, or (c) the appraised value of such real estate, whichever is less, except that a bank may expend funds as necessary for repairs or to complete a project in order to market such property.

(3) A bank may utilize property acquired by it under subdivisions (1)(b) and (c) of this section in any manner authorized by the director.



8-151 Repealed. Laws 2017, LB140, § 163.



8-152 Banks; loans on real estate; authorized.

A bank may make loans secured by real estate or may participate with other financial institutions in such loans whether such participation occurs at the inception of the loan or at any time after the loan was made.



8-153 Checks; preprinted information; cleared at par; exception.

All checks, unless sent to banks as special collection items, shall have preprinted the magnetically encoded routing and transit symbol of the bank and either the name of the maker or the magnetically encoded account number of the maker. Except for checks sent to banks as special collection items or checks presented for payment by the payee in person, all checks drawn on any bank shall be cleared at par by the bank on which they are drawn. The term at par applies only to the settlement of checks between collecting and paying or remitting banks and does not apply to or prohibit a bank from deducting a fee from the face amount of the check for paying the check if the check is presented to the bank by the payee in person.

Special collection items are those which in fact actually require the employment of unusual and individual treatment. Placek v. Edstrom, 151 Neb. 225, 37 N.W.2d 203 (1949).

Act sustained as constitutional. Placek v. Edstrom, 148 Neb. 79, 26 N.W.2d 489 (1947).



8-154 Repealed. Laws 1981, LB 199, § 1.



8-155 Repealed. Laws 2014, LB 714, § 1.



8-156 Repealed. Laws 2014, LB 714, § 1.



8-157 Branch banking; Director of Banking and Finance; powers.

(1) Except as otherwise provided in this section and section 8-2103, the general business of every bank shall be transacted at the place of business specified in its charter.

(2)(a)(i) Except as provided in subdivision (2)(a)(ii) of this section, with the approval of the director, any bank located in this state may establish and maintain in this state an unlimited number of branches at which all banking transactions allowed by law may be made.

(ii) Any bank that owns or controls more than twenty-two percent of the total deposits in Nebraska, as described in subdivision (2)(c) of section 8-910 and computed in accordance with subsection (3) of section 8-910, or any bank that is a subsidiary of a bank holding company that owns or controls more than twenty-two percent of the total deposits in Nebraska, as described in subdivision (2)(c) of section 8-910 and computed in accordance with subsection (3) of section 8-910, shall not establish and maintain an unlimited number of branches as provided in subdivision (2)(a)(i) of this section. With the approval of the director, a bank as described in this subdivision may establish and maintain in the county in which the main office of such bank is located an unlimited number of branches at which all banking transactions allowed by law may be made, except that if the main office of such bank is located in a Class I or Class III county, such bank may establish and maintain in Class I and Class III counties an unlimited number of branches at which all banking transactions allowed by law may be made.

(iii) Any bank which establishes and maintains branches pursuant to subdivision (2)(a)(i) of this section and which subsequently becomes a bank as described in subdivision (2)(a)(ii) of this section shall not be subject to the limitations as to location of branches contained in subdivision (2)(a)(ii) of this section with regard to any such established branch and shall continue to be entitled to maintain any such established branch as if such bank had not become a bank as described in subdivision (2)(a)(ii) of this section.

(b) With the approval of the director, any bank or any branch may establish and maintain a mobile branch at which all banking transactions allowed by law may be made. Such mobile branch may consist of one or more vehicles which may transact business only within the county in which such bank or such branch is located and within counties in this state which adjoin such county.

(c) For purposes of this subsection:

(i) Class I county means a county in this state with a population of four hundred thousand or more as determined by the most recent federal decennial census;

(ii) Class II county means a county in this state with a population of at least two hundred thousand and less than four hundred thousand as determined by the most recent federal decennial census;

(iii) Class III county means a county in this state with a population of at least one hundred thousand and less than two hundred thousand as determined by the most recent federal decennial census; and

(iv) Class IV county means a county in this state with a population of less than one hundred thousand as determined by the most recent federal decennial census.

(3) With the approval of the director, a bank may establish and maintain branches acquired pursuant to section 8-1506 or 8-1516. All banking transactions allowed by law may be made at such branches.

(4) With the approval of the director, a bank may acquire the assets and assume the deposits of a branch of another financial institution in Nebraska if the acquired branch is converted to a branch of the acquiring bank. All banking transactions allowed by law may be made at a branch acquired pursuant to this subsection.

(5) With the approval of the director, a bank may establish a branch pursuant to subdivision (6) of section 8-115.01. All banking transactions allowed by law may be made at such branch.

(6) The name given to any branch established and maintained pursuant to this section shall not be substantially similar to the name of any existing bank or branch which is unaffiliated with the newly created branch and is located in the same city, village, or county. The name of such newly created branch shall be approved by the director.

(7) A bank which has a main chartered office or an approved branch located in the State of Nebraska may, through any of its executive officers, including executive officers licensed as such pursuant to section 8-139, or designated agents, conduct a loan closing at a location other than the place of business specified in the bank's charter or any branch thereof.

(8) A bank which has a main chartered office or approved branch located in the State of Nebraska may, upon notification to the department, establish savings account programs at any elementary or secondary school, whether public or private, that has students who reside in the same city or village as the main chartered office or branch of the bank, or, if the main office of the bank is located in an unincorporated area of a county, at any school that has students who reside in the same unincorporated area. The savings account programs shall be limited to the establishment of individual student accounts and the receipt of deposits for such accounts.

(9) Upon receiving an application for a branch to be established pursuant to subdivision (2)(a) of this section, to establish a mobile branch pursuant to subdivision (2)(b) of this section, to acquire a branch of another financial institution pursuant to subsection (4) of this section, to establish or acquire a branch pursuant to subsection (1) of section 8-2103, or to move the location of an established branch other than a move made pursuant to subdivision (6) of section 8-115.01, the director shall hold a public hearing on the matter if he or she determines, in his or her discretion, that the condition of the applicant bank warrants a hearing. If the director determines that the condition of the bank does not warrant a hearing, the director shall publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed branch or mobile branch would be located, the expense of which shall be paid by the applicant bank. If the director receives any substantive objection to the proposed branch or mobile branch within fifteen days after publication of such notice, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subsection shall be published for two consecutive weeks in a newspaper of general circulation in the county where the proposed branch or mobile branch would be located. The date for hearing the application shall not be more than ninety days after the filing of the application and not less than thirty days after the last publication of notice of hearing. The expense of any publication required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director.

Subsection (3) of this section does not indicate that the approval of the director of the Department of Banking and Finance absolves a bank from any obligations it may owe to the minority shareholders, that the director is required to disapprove a merger that is unfair to the minority shareholders, or that the director is empowered to require a bank to pay the fair value of a dissenter's shares. Stoneman v. United Neb. Bank, 254 Neb. 477, 577 N.W.2d 271 (1998).

Detached facility approximately one block from bank, providing drive-in and walk-in teller stations offering most banking services, is a branch bank. Nebraskans for Independent Banking, Inc. v. Omaha Nat. Bank, 530 F.2d 755 (8th Cir. 1976). (Opinion vacated and cause remanded to district court for further proceedings in light of Supreme Court per curiam opinion, 426 U.S. 310, dated June 7, 1976.)

Federal district court would not abstain from deciding whether state banking statute was properly adopted by Nebraska Legislature where analysis of the applicable Nebraska case law left no doubt that such statute was invalid. Nebraskans for Independent Banking, Inc. v. Omaha Nat. Bank, 423 F.Supp. 519 (D. Neb. 1976).

Branch banking is illegal in Nebraska. Farris v. Indian Hills Nat. Bank, 244 F.Supp. 594 (D. Neb. 1964).



8-157.01 Establishing financial institution; automatic teller machines; use; availability; user financial institution; switch; use and access; duties; department; enforcement action; limitation.

(1) Any establishing financial institution may establish and maintain any number of automatic teller machines at which all banking transactions, defined as receiving deposits of every kind and nature and crediting such to customer accounts, cashing checks and cash withdrawals, transferring funds from checking accounts to savings accounts, transferring funds from savings accounts to checking accounts, transferring funds from either checking accounts and savings accounts to accounts of other customers, transferring payments from customer accounts into accounts maintained by other customers of the financial institution or the financial institution, including preauthorized draft authority, preauthorized loans, and credit transactions, receiving payments payable at the financial institution or otherwise, account balance inquiry, and any other transaction incidental to the business of the financial institution or which will provide a benefit to the financial institution's customers or the general public, may be conducted. Any automatic teller machine owned by a nonfinancial institution third party shall be sponsored by an establishing financial institution. Neither such automatic teller machines nor the transactions conducted thereat shall be construed as the establishment of a branch or as branch banking.

(2) Any financial institution may become a user financial institution by agreeing to pay the establishing financial institution the automatic teller machine usage fee. Such agreement shall be implied by the use of such automatic teller machines.

(3)(a) Beginning November 1, 2016, (i) all automatic teller machines shall be made available on a nondiscriminating basis for use by Nebraska customers of a user financial institution and (ii) all Nebraska automatic teller machine transactions initiated by Nebraska customers of a user financial institution shall be made on a nondiscriminating basis.

(b) It shall not be deemed discrimination if (i) an automatic teller machine does not offer the same transaction services as other automatic teller machines, (ii) there are no automatic teller machine usage fees charged between affiliate financial institutions for the use of automatic teller machines, (iii) the automatic teller machine usage fees of an establishing financial institution that authorizes and directly or indirectly routes Nebraska automatic teller machine transactions to multiple switches, all of which comply with the requirements of subdivision (3)(d) of this section, differ solely upon the fact that the automatic teller machine usage fee schedules of such switches differ from one another, (iv) automatic teller machine usage fees differ based upon whether the transaction initiated at an automatic teller machine is subject to a surcharge or provided on a surcharge-free basis, (v) the manner in which an establishing financial institution authorizes and directly or indirectly routes Nebraska automatic teller machine transactions results in the same automatic teller machine usage fees for all user financial institutions for essentially the same service routed over the same switch, or (vi) the automatic teller machines established or sponsored by an establishing financial institution are made available for use by Nebraska customers of any user financial institution which agrees to pay the automatic teller machine usage fee and which conforms to the operating rules and technical standards established by the switch to which a Nebraska automatic teller machine transaction is directly or indirectly routed.

(c) The director, upon notice and after a hearing, may terminate or suspend the use of any automatic teller machine if he or she determines that the automatic teller machine is not made available on a nondiscriminating basis or that Nebraska automatic teller machine transactions initiated at such automatic teller machine are not made on a nondiscriminating basis.

(d) A switch (i) shall provide to all financial institutions that have a main office or approved branch located in the State of Nebraska and that conform to the operating rules and technical standards established by the switch an equal opportunity to participate in the switch for the use of and access thereto; (ii) shall implement the same automatic teller machine usage fee for all user financial institutions for essentially the same service; (iii) shall be capable of operating to accept and route Nebraska automatic teller machine transactions, whether receiving data from an automatic teller machine, an establishing financial institution, or a data processing center; and (iv) shall be capable of being directly or indirectly connected to every data processing center for any automatic teller machine.

(e) The director, upon notice and after a hearing, may terminate or suspend the operation of any switch with respect to all Nebraska automatic teller machine transactions if he or she determines that the switch is not being operated in the manner required under subdivision (3)(d) of this section.

(f) Subject to the requirement for a financial institution to comply with this subsection, no user financial institution or establishing financial institution shall be required to become a member of any particular switch.

(4) Any consumer initiating an electronic funds transfer at an automatic teller machine for which an automatic teller machine surcharge will be imposed shall receive notice in accordance with the provisions of 15 U.S.C. 1693b(d)(3)(A) and (B), as such section existed on January 1, 2017. Such notice shall appear on the screen of the automatic teller machine or appear on a paper notice issued from such machine after the transaction is initiated and before the consumer is irrevocably committed to completing the transaction.

(5) A point-of-sale terminal may be established at any point within this state by a financial institution, a group of two or more financial institutions, or a combination of a financial institution or financial institutions and a third party or parties. Such parties may contract with a seller of goods and services or any other third party for the operation of point-of-sale terminals.

(6) A seller of goods and services or any other third party on whose premises one or more point-of-sale terminals are established shall not be, solely by virtue of such establishment, a financial institution and shall not be subject to the laws governing, or other requirements imposed on, financial institutions, except for the requirement that it faithfully perform its obligations in connection with any transaction originated at any point-of-sale terminal on its premises.

(7) Nothing in this section shall be construed to prohibit nonbank employees from assisting in transactions originated at automatic teller machines or point-of-sale terminals, and such assistance shall not be deemed to be engaging in the business of banking.

(8)(a) Beginning September 1, 2015, and thereafter annually by September 1, any entity operating as a switch in Nebraska prior to September 1, 2015, regardless of whether the switch had been approved by the department, shall file a notice with the department setting forth its name, address, and contact information for an officer authorized to answer inquiries related to its operations in Nebraska.

(b) On or after September 1, 2015, any entity intending to operate in Nebraska as a switch shall file a notice with the department setting forth its name, address, and contact information for an officer authorized to answer inquiries related to its operations in Nebraska. Such notice shall be filed at least thirty days prior to the date on which the switch commences operations, and thereafter annually by September 1.

(9) Nothing in this section prohibits ordinary clearinghouse transactions between financial institutions.

(10) Nothing in this section shall prevent any financial institution which has a main chartered office or an approved branch located in the State of Nebraska from participating in a national automatic teller machine program to allow its customers to use automatic teller machines located outside of the State of Nebraska which are established by out-of-state financial institutions or foreign financial institutions or to allow customers of out-of-state financial institutions or foreign financial institutions to use its automatic teller machines. Such participation and any automatic teller machine usage fees charged or received pursuant to the national automatic teller machine program or usage fees charged for the use of its automatic teller machines by customers of out-of-state financial institutions or foreign financial institutions shall not be considered for purposes of determining (a) if an automatic teller machine has been made available or Nebraska automatic teller machine transactions have been made on a nondiscriminating basis for use by Nebraska customers of a user financial institution or (b) if a switch complies with subdivision (3)(d) of this section.

(11) An agreement to operate or share an automatic teller machine may not prohibit, limit, or restrict the right of the operator or owner of the automatic teller machine to charge a customer conducting a transaction using an account from a foreign financial institution an access fee or surcharge not otherwise prohibited under state or federal law.

(12) Switch fees shall not be subject to this section or be regulated by the department.

(13) Nothing in this section shall prevent a group of two or more credit unions, each of which has a main chartered office or an approved branch located in the State of Nebraska, from participating in a credit union service organization organized on or before January 1, 2015, for the purpose of owning automatic teller machines, provided that all participating credit unions have an ownership interest in the credit union service organization and that the credit union service organization has an ownership interest in each of the participating credit unions' automatic teller machines. Such participation and any automatic teller machine usage fees associated with Nebraska automatic teller machine transactions initiated by customers of participating credit unions at such automatic teller machines shall not be considered for purposes of determining if such automatic teller machines have been made available on a nondiscriminating basis or if Nebraska automatic teller machine transactions initiated at such automatic teller machines have been made on a nondiscriminating basis, provided that all Nebraska automatic teller machine transactions initiated by customers of participating credit unions result in the same automatic teller machine usage fees for essentially the same service routed over the same switch.

(14)(a) Except for any violation of this subsection, the department shall take no enforcement action under this section between May 14, 2015, and November 1, 2016, with respect to access to automatic teller machines, Nebraska automatic teller machine usage fees, or any agreements relating to Nebraska automatic teller machine usage fees which existed on May 14, 2015, except for changes in automatic teller machine usage fees announced prior to May 14, 2015.

(b) Nebraska automatic teller machine usage fees or agreements relating to Nebraska automatic teller machine usage fees in effect on May 14, 2015, shall remain unchanged until April 1, 2016, except for changes in automatic teller machine usage fees announced prior to May 14, 2015.

(c) There shall be a moratorium on the implementation of any agreement with new members relating to Nebraska automatic teller machine usage fees between May 14, 2015, and April 1, 2016, except for changes in automatic teller machine usage fees announced prior to May 14, 2015.

(d) Any agreement implemented on or after April 1, 2016, relating to Nebraska automatic teller machine usage fees shall comply with subsection (3) of this section.

(e) Commencing November 1, 2016, Nebraska automatic teller machine usage fees and any agreements relating to Nebraska automatic teller machine usage fees shall comply with subsection (3) of this section.

(15) For purposes of this section:

(a) Access means the ability to utilize an automatic teller machine or a point-of-sale terminal to conduct permitted banking transactions or purchase goods and services electronically;

(b) Account means a checking account, a savings account, a share account, or any other customer asset account held by a financial institution. Such an account may also include a line of credit which a financial institution has agreed to extend to its customer;

(c) Affiliate financial institution means any financial institution which is a subsidiary of the same bank holding company;

(d) Automatic teller machine usage fee means any per transaction fee established by a switch or otherwise established on behalf of an establishing financial institution and collected from the user financial institution and paid to the establishing financial institution for the use of the automatic teller machine. An automatic teller machine usage fee shall not include switch fees;

(e) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through a point-of-sale terminal, an automatic teller machine, or a personal terminal for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account;

(f) Essentially the same service means the same Nebraska automatic teller machine transaction offered by an establishing financial institution irrespective of the user financial institution, the Nebraska customer of which initiates the Nebraska automatic teller machine transaction. A Nebraska automatic teller machine transaction that is subject to a surcharge is not essentially the same service as the same banking transaction for which a surcharge is not imposed;

(g) Establishing financial institution means any financial institution which has a main chartered office or approved branch located in the State of Nebraska that establishes or sponsors an automatic teller machine or any out-of-state financial institution that establishes or sponsors an automatic teller machine;

(h) Financial institution means a bank, savings bank, building and loan association, savings and loan association, or credit union, whether chartered by the department, the United States, or a foreign state agency; any other similar organization which is covered by federal deposit insurance; or a subsidiary of any such entity;

(i) Foreign financial institution means a financial institution located outside the United States;

(j) Nebraska automatic teller machine transaction means a banking transaction as defined in subsection (1) of this section which is (i) initiated at an automatic teller machine established in whole or in part or sponsored by an establishing financial institution, (ii) for an account of a Nebraska customer of a user financial institution, and (iii) processed through a switch regardless of whether it is routed directly or indirectly from an automatic teller machine;

(k) Personal terminal means a personal computer and telephone, wherever located, operated by a customer of a financial institution for the purpose of initiating a transaction affecting an account of the customer;

(l) Sponsoring an automatic teller machine means the acceptance of responsibility by an establishing financial institution for compliance with all provisions of law governing automatic teller machines and Nebraska automatic teller machine transactions in connection with an automatic teller machine owned by a nonfinancial institution third party;

(m) Switch fee means a fee established by a switch and assessed to a user financial institution or to an establishing financial institution other than an automatic teller machine usage fee; and

(n) User financial institution means any financial institution which has a main chartered office or approved branch located in the State of Nebraska which avails itself of and provides its customers with automatic teller machine services.



8-158 Banks; appointment as personal representative or special administrator; authorized.

Any bank may be appointed and shall have power to act, either by itself or jointly with any natural person or persons, as personal representative of the estate of any deceased person or as special administrator of the estate of any deceased person under the appointment of a court of record having jurisdiction of the estate of such deceased person. When a bank is so appointed and an oath is required to be made, whether in order to qualify or for any other purpose, the president, vice president, or secretary of the bank may, on behalf of the bank, make and subscribe to the required oath.



8-159 Banks; trust department; authorization.

Any bank, having adopted or amended its articles of incorporation to authorize the conduct of a trust business as defined in the Nebraska Trust Company Act, may be further chartered by the director to transact a trust company business in a trust department in connection with such bank.



8-160 Banks; trust department; amendment of charter; supervision.

The director has the authority to issue to banks amendments to their charters of authority to transact trust business as defined in the Nebraska Trust Company Act and has general supervision and control over such trust department of banks.



8-161 Banks; trust department; application; investigation; authorization.

The director, before granting to any bank the right to operate a trust department, shall require such bank to make an application for amendment of its charter, setting forth such information as the director may require. If, upon investigation, the director is satisfied that the trust department of the bank requesting such amendment will be operated by officers of integrity and responsibility, the department shall, with such additional capital as the director shall require, issue to such bank an amendment to its charter, entitling it to operate a trust department and entitling it to transact the business provided for in the Nebraska Trust Company Act.



8-162 Banks; trust department; separation from other departments; powers; duties.

The trust department of a bank when chartered under sections 8-159 to 8-161 shall be separate and apart from every other department of the bank and shall have all of the powers, duties, and obligations of a trust company provided in the Nebraska Trust Company Act.



8-162.01 Banks; trust department; conduct of business; location.

Any bank authorized to transact a trust company business in a trust department pursuant to sections 8-159 to 8-162 may conduct such trust company business at the office of any bank which is a subsidiary of the same bank holding company as the authorized bank.



8-162.02 Bank; fiduciary account controlled by trust department; collateral; public funds exempt.

(1) A bank may deposit or have on deposit funds of a fiduciary account controlled by the bank's trust department unless prohibited by applicable law.

(2) To the extent that the funds are awaiting investment or distribution and are not insured or guaranteed by the Federal Deposit Insurance Corporation, a bank shall set aside collateral as security under the control of appropriate fiduciary officers and bank employees. The bank shall place pledged assets of fiduciary accounts in the joint custody or control of not fewer than two of the fiduciary officers or employees of the bank designated for that purpose by the board of directors. The bank may maintain the investments of a fiduciary account off-premises if consistent with applicable law and if the bank maintains adequate safeguards and controls. The market value of the collateral shall at all times equal or exceed the amount of the uninsured or unguaranteed fiduciary funds awaiting investment or distribution.

(3) A bank may satisfy the collateral requirements of this section with any of the following: (a) Direct obligations of the United States or other obligations fully guaranteed by the United States as to principal and interest; (b) readily marketable securities of the classes in which banks, trust companies, or other corporations exercising fiduciary powers are permitted to invest fiduciary funds under applicable state law; and (c) surety bonds, to the extent the surety bonds provide adequate security, unless prohibited by applicable law.

(4) A bank, acting in its fiduciary capacity, may deposit funds of a fiduciary account that are awaiting investment or distribution with an affiliated insured depository institution unless prohibited by applicable law. The bank may set aside collateral as security for a deposit by or with an affiliate of fiduciary funds awaiting investment or distribution, as it would if the deposit was made at the bank, unless such action is prohibited by applicable law.

(5) Public funds deposited in and held by a bank are not subject to this section.

(6) This section does not apply to a fiduciary account in which, pursuant to the terms of the governing instrument, full investment authority is retained by the grantor or is vested in persons or entities other than the bank and the bank, acting in its fiduciary capacity, does not have the power to exert any influence over investment decisions.



8-163 Dividends; withdrawal of capital or surplus prohibited; not made; when.

(1) No bank shall withdraw or permit to be withdrawn, either in the form of dividends or otherwise, any part of its capital or surplus without the written permission of the director. If losses have at any time been sustained equal to or exceeding the undivided profits on hand, no dividends shall be made without the written permission of the director. No dividend shall be made by any bank in an amount greater than the net profits on hand without the written permission of the director.

(2) As used in this section, net profits on hand means the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets after deducting from the total thereof all current operating expenses, losses, and bad debts, accrued dividends on preferred stock, if any, and federal and state taxes, for the present and two immediately preceding calendar years.



8-164 Dividends declared; conditions.

The board of directors of any bank may declare dividends on its capital stock but only under the following conditions:

(1) All bad debts required to be charged off by either the board of directors or the department shall first have been charged off. All debts due any bank on which interest is past due and unpaid for a period of six months, unless such debts are well secured or in the process of collection, shall be considered bad debts within the meaning of this section; and

(2) Twenty percent of the net profits accumulated since the preceding dividend shall first have been carried to the surplus fund unless such surplus fund equals or exceeds the amount of the paid-up capital stock.

Stockholders ordinarily are entitled to share equally in the distribution of dividends, which should go to the record owners of the stock when such dividends are declared, but this may be varied by agreement between the stockholders, and a purchaser of corporate stock, with notice of such an agreement, takes title to the stock subject thereto. Empson v. Deuel County State Bank, 134 Neb. 597, 279 N.W. 293 (1938).



8-165 Losses; charged to surplus fund; restoration of surplus fund; effect on dividends.

Any losses sustained by any bank in excess of its undivided profits shall be charged to its surplus fund. Its surplus fund shall thereafter be reimbursed from the earnings, and no dividends shall thereafter be declared or paid by any such bank, without the written permission of the director, until such surplus fund shall be fully restored to its former amount.



8-166 Banks; reports to department; form; number required; verification; waiver.

(1) Every bank shall make to the department not less than two reports during each year according to the form which may be prescribed by the department, which report shall be certified as correct, in the manner prescribed by the department, by the president, vice president, cashier, or assistant cashier and in addition by two members of the board of directors.

(2) The director may waive the requirements of this section if a bank files its reports electronically with the Federal Deposit Insurance Corporation, the Federal Reserve Board, or an electronic collection agent of the Federal Deposit Insurance Corporation or the Federal Reserve Board.



8-167 Banks; reports to department; contents; publication.

Each report required by section 8-166 shall exhibit in detail and under appropriate headings the resources and liabilities of the bank at the close of business on any past day specified by the call for report and shall be submitted to the department within thirty days, or as may be required by the department, after the receipt of requisition for the report. A summary of such report in the form prescribed by the department shall be published one time in a legal newspaper in the place where the main office of such bank is located. If there is no legal newspaper in the place where the main office of the bank is located, then such summary shall be published in a legal newspaper published in the same county or, if none is published in the county, in a legal newspaper of general circulation in the county. Such publication shall be at the expense of such bank. Proof of such publication shall be transmitted to the department within thirty days, or as may be required by the director, from the date fixed for such report.

Purpose of Legislature was to require a full statement of the transactions of the officers concerning the business done by them in their official capacities as officers and agents of the bank. Wentz v. State, 108 Neb. 597, 188 N.W. 467 (1922).



8-167.01 Banks; publication requirements not applicable; when.

The publication requirements of section 8-167 shall not apply to any bank that makes a disclosure statement available to any member of the general public upon request in compliance with the disclosure of financial information provisions of 12 C.F.R. part 350, as such part existed on January 1, 2017.



8-168 Banks; special reports to director.

A bank shall furnish special reports as may be required by the director to enable the department to obtain full and complete knowledge of the condition of the bank.



8-169 Banks; reports; published statements; failure to make; penalty, recovery.

Any bank that fails, neglects, or refuses to make or furnish any report or any published statement required by the Nebraska Banking Act shall pay to the department a penalty of fifty dollars for each day such failure shall continue, unless the director shall extend the time for filing such report.

This section is referred to as providing penalty in contrasting this section with another section of the banking act which failed to provide a penalty, and holding that the failure to provide a penalty disclosed legislative intent that statute should be directory rather than mandatory. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-170 Records and files; time required to be kept; destroy, when.

(1) Banks shall not be required to preserve or keep their records or files or copies thereof for a period longer than six years next after the first day of January of the year following the time of the making or filing of such records or files except as provided in subsection (2) of this section.

(2)(a) Ledger sheets showing unpaid balances in favor of depositors of banks shall not be destroyed unless the bank has remitted such unpaid balances to the State Treasurer in accordance with the Uniform Disposition of Unclaimed Property Act. Banks shall retain a record of every such remittance for ten years following the date of such remittance.

(b) Corporate records that relate to the corporation or the corporate existence of the bank shall not be destroyed.

(3) All records or files or copies thereof shall be readable or legible.



8-171 Records; destruction; liability; excuse for failure to produce.

No liability shall accrue against any bank destroying any records or files in accordance with sections 8-170 to 8-174. In any cause or proceedings in which any such records or files may be called into question or be demanded of the bank or any officer or employee of the bank, a showing that such records or files have been destroyed in accordance with the terms of sections 8-170 to 8-174 shall be a sufficient excuse for the failure to produce such records or files.



8-172 Repealed. Laws 1975, LB 279, § 75.



8-173 Actions against bank on claims inconsistent with records; accrual of cause of action; limitations.

All causes of action against a bank based upon a claim or claims inconsistent with an entry or entries in any bank record or ledger, made in the regular course of business, shall accrue one year after the date of such entry or entries. No action founded upon such a cause shall be brought after the expiration of five years from the date of such accrual.



8-174 Records and files; destruction; applicable to national banks.

Sections 8-170 to 8-174, so far as may be permitted by the laws of the United States, shall apply to the records and files of national banks.



8-175 Banks; false entry or statement; other offenses relating to books and records; penalty.

Any person who willfully and knowingly subscribes to, or makes, or causes to be made, any false statement or false entry in the books of any bank, knowingly subscribes to or exhibits false papers with the intent to deceive any person or persons authorized to examine into the affairs of any such bank, makes, states, or publishes any false statement of the amount of the assets or liabilities of any such bank, fails to make true and correct entry in the books and records of such bank of its business and transactions in the manner and form prescribed by the department, mutilates, alters, destroys, secretes, or removes any of the books or records of such bank without the written consent of the director, or makes, states, or publishes any false statement of the amount of the assets or liabilities of any such bank, is guilty of a Class III felony.

Crime of making a false statement of condition of a bank with intent to deceive was a felony. State v. Hylton, 175 Neb. 828, 124 N.W.2d 230 (1963).

Mere making of false report is not sufficient to sustain conviction under this section, but in addition intent to deceive must be charged and proved. Foreman v. State, 127 Neb. 824, 257 N.W. 237 (1934).

In prosecution hereunder it is not essential to the commission of the offense that the statement be made in the presence of two directors of bank. Flannigan v. State, 124 Neb. 748, 248 N.W. 92 (1933).

Intent to deceive is an element of the felony described herein. Foreman v. State, 124 Neb. 74, 245 N.W. 422 (1932), 85 A.L.R. 821 (1932).

This section applies to minutes of meetings of board of directors. Kienke v. Kirsch, 121 Neb. 688, 238 N.W. 33 (1931).

To be guilty under this section, bank officer must willfully and knowingly make the entry, the entry must be false, and it must have been made with intent to deceive. Spearman v. State, 120 Neb. 799, 235 N.W. 465 (1931).

Omission by bank officer to include in report to banking department a certificate of deposit caused to be issued by him to pay a personal obligation is making false statement under this section. Wentz v. State, 108 Neb. 597, 188 N.W. 467 (1922).



8-176 Repealed. Laws 1965, c. 141, § 2, p. 482.



8-177 Banks; consolidation; approval required; creditors' claims.

Any bank, which is in good faith winding up its business for the purpose of consolidating with some other financial institution, may transfer its resources and liabilities to the financial institution with which it is in the process of consolidation, but no consolidation shall be made without the consent of the director, nor shall such consolidation operate to defeat the claim of any creditor or hinder any creditor in the collection of his or her debt against any such bank or financial institution.

An indebtedness of a bank incurred in an attempted liquidation in violation of this section is ultra vires and does not furnish the foundation for stockholders' double liability. Luikart v. Jones, 138 Neb. 472, 293 N.W. 346 (1940).

This section does not, of itself, make a consolidated bank liable for debts of old banks. Wilson v. Continental National Bank, 130 Neb. 614, 266 N.W. 68 (1936).

Two state banks cannot consolidate without consent of banking department, and sale of entire capital stock to stockholder, president and director of rival bank is not necessarily a consolidation within the meaning of this section. Cooper v. Bane, 110 Neb. 83, 196 N.W. 119 (1923).



8-178 National bank; reorganization as state bank; authorization; vote required; trust company business; conversion; public hearing; when.

(1) Any national bank located and doing business within the State of Nebraska which follows the procedure prescribed by the laws of the United States may convert into a state bank or merge or consolidate with a state bank upon a vote of the holders of at least two-thirds of the capital stock of such state bank when the resulting state bank meets the requirements of the state law as to the formation of a new state bank. If the national bank has been further chartered to conduct a trust company business within a trust department of the bank, the trust department to be converted shall meet the requirements of state law as to the formation of a trust company business within a trust department of a state bank.

(2) The public hearing requirement of subdivision (1) of section 8-115.01 and the rules and regulations of the director shall be required only if (a) after publishing a notice of the proposed conversion in a newspaper of general circulation in the county where the main office of the national bank is located, the expense of which shall be paid by the applicant bank, the director receives an objection to the conversion within fifteen days after such publication or (b) in the discretion of the director, the condition of the bank warrants a hearing. If the national bank has been further chartered to conduct a trust company business within a trust department of the bank, the notice of the proposed conversion of the national bank shall include notice that the trust department will be converted in connection with the national bank conversion.



8-179 National bank; reorganization as state bank; procedure; trust company business; charter.

(1) The resulting state bank under section 8-178 shall file a statement with the department, under the oath of its president or cashier, (a) showing that the procedure prescribed by the laws of the United States and by this state have been followed, (b) setting forth in the statement the matter prescribed by sections 8-1901 to 8-1903, and (c) if the national bank has been further chartered to conduct a trust company business within a trust department of the bank, setting forth the matter prescribed by sections 8-159 to 8-162.01. Upon payment of all applicable fees, the department shall issue to such corporation, a charter to transact the business provided for in its articles of incorporation, and, if applicable, a charter to conduct a trust company business within a trust department of the bank.

(2) The department may accept good assets of any such national bank, worth not less than par, in lieu of the payment otherwise provided by law for the stock of such resulting bank. When the parties requesting the conversion, merger, or consolidation are officers or directors of either the national bank or of the state bank, they shall be accepted without investigation as parties of integrity and responsibility. Unless the resulting bank is at a different location than the former national or state bank, the department shall recognize the public necessity, convenience, and advantage of permitting the resulting bank and, if applicable, the trust company business within a trust department of the bank, to engage in business.



8-180 State bank; reorganization as national bank; vote required.

Any state bank, without the approval of any state authority, may, upon a vote of the holders of at least two-thirds of its capital stock, convert into and merge or consolidate with a national bank as provided by federal law.



8-181 National or state bank; conversion, merger, or consolidation; resulting bank; considered same corporate entity; termination of franchise.

When a national bank has converted into or merged or consolidated with a state bank, or a state bank has converted into or merged or consolidated with a national bank, the resulting bank shall be considered the same business and corporate entity as the former bank or banks and as a continuation thereof, and the ownership and title to all properties and assets and the obligations and liabilities of the converting, merging, or consolidating banks shall automatically pass to and become the properties and assets and the obligations and liabilities of the resulting bank. Upon the conversion, merger, or consolidation, when the resulting bank is a national bank, the franchise of the converting, merging, or consolidating state bank shall automatically terminate.



8-182 State bank; conversion, merger, or consolidation with a national bank; objecting stockholders; stock; payment.

The owner of shares of a state bank which were voted against a conversion into or a merger or consolidation with a national bank under section 8-181 shall be entitled to receive, from the assets of such state bank, the value of such stock in cash, when the conversion, merger, or consolidation becomes effective, upon written demand made to the resulting bank at any time within thirty days after the effective date of the conversion, merger, or consolidation, accompanied by the surrender of the stock certificates. The value of such shares shall be determined, as of the date of the shareholders' meeting approving the conversion, merger, or consolidation, by three appraisers, one to be selected by the owners of two-thirds of the shares voting against the conversion, merger, or consolidation, one by the board of directors of the resulting state bank, and the third by the two so chosen. If the appraisal is not completed within sixty days after the conversion, merger, or consolidation becomes effective the department shall cause an appraisal to be made and such appraisal shall then govern. The expenses of appraisal shall be paid by the resulting bank.



8-183 National or state bank; conversion, merger, or consolidation; resulting bank; assets; valuation.

Without approval by the director, no asset shall be carried on the books of the bank resulting pursuant to section 8-181, when the resulting bank is a state bank, at a valuation higher than that on the books of the converting, merging, or consolidating bank at the time of the examination, by a state or national bank examiner, last occurring before the effective date of the conversion, merger, or consolidation.



8-183.01 State or federal savings association; conversion to state bank; plan of conversion; procedure.

(1) Any state or federal savings association, whether formed as a mutual association or a capital stock association, may apply to the director to convert to a state bank.

(2) Any savings association seeking to convert its form of organization pursuant to this section shall first obtain approval of a plan of conversion by resolution adopted by not less than a two-thirds majority vote of the total number of directors authorized to vote.

(3) Upon approval of a plan of conversion by the board of directors, such plan and the resolution approving it shall be submitted to the director. The director shall approve the plan of conversion if he or she finds, after appropriate investigation, that:

(a) The plan of conversion is fair and equitable;

(b) The interests of the applicant, its members or shareholders, its savings account holders, and the public are adequately protected; and

(c) The converting savings association has complied with the requirements of this section.

(4) If the director approves the plan of conversion, the approval shall be in writing and sent to the home office of the converting savings association. As part of its approval, the director may prescribe terms and conditions to be fulfilled either before or after the conversion to cause the converting savings association to conform to the requirements of the Nebraska Banking Act.

(5) If the director disapproves the plan of conversion, the reasons for such disapproval shall be stated in writing and sent to the home office of the converting savings association, which shall be afforded an opportunity to amend and resubmit the plan within a reasonable period of time as prescribed by the director. In the event the director disapproves the plan after such resubmission, written notice of such final disapproval shall be sent by certified mail to the savings association's home office.



8-183.02 State or federal savings association; plan of conversion; approval.

(1) If the director approves a plan of conversion in accordance with section 8-183.01, such plan shall be submitted for adoption to the members or shareholders of the converting savings association by vote at a meeting called to consider such action. At least three weeks prior to such meeting, a copy of the plan, together with an accurate summary plan description explaining the operation of the plan and the rights, duties, obligations, liabilities, conditions, and requirements which may be imposed upon such members or shareholders and the converted association as a result of the operation of the plan, shall be mailed to each member or shareholder eligible to vote at such meeting.

(2) The plan of conversion must be approved by not less than sixty percent of the total outstanding shares, which may be voted by proxy or in person at the meeting called to consider such conversion.

(3) A certified copy of the proceedings at such meeting shall be filed with the director within thirty days after such meeting.

(4) If the plan of conversion is approved, the board of directors of the savings association shall take action to obtain a state bank charter, adopt articles of incorporation, adopt bylaws, elect directors and officers, and take such other action as is required or appropriate for a state bank corporation.



8-183.03 State or federal savings association; conversion to state bank; requirements.

(1) To obtain a state bank charter, a savings association shall meet the requirements of state law as to the formation of a new state bank. The public hearing requirement of subdivision (1) of section 8-115.01 shall only be required if (a) after publishing a notice of the proposed conversion in a newspaper of general circulation in the county where the main office of the converting savings association is located, the expense of which shall be paid by the applicant savings association, the director receives a substantive objection to the conversion within fifteen days after such publication or (b) in the discretion of the director, the condition of the savings association warrants a hearing.

(2) If the savings association is a federal association, compliance with the procedure for conversion to a state bank prescribed by the laws of the United States, if any, shall be demonstrated to the director.

(3) When the persons requesting the conversion of the savings association are officers or directors of the savings association, there shall be a rebuttable presumption that such persons are parties of integrity and responsibility.

(4) If the main office of the resulting state bank is to be at the same location as the main office of the converting savings association, the director shall recognize that the public necessity, convenience, and advantage of the community will be met by permitting the resulting bank to engage in business.

(5) The director may make an examination of the applicant savings association prior to his or her decision on the application for a state bank charter. The cost of such examination shall be paid by the applicant savings association.



8-183.04 State or federal savings association; mutual savings association; retention of mutual form authorized.

(1) Notwithstanding any other provision of the Nebraska Banking Act or any other Nebraska law, a state or federal savings association which was formed and in operation as a mutual savings association as of July 15, 1998, may elect to retain its mutual form of corporate organization upon conversion to a state bank.

(2) All references to shareholders or stockholders for state banks shall be deemed to be references to members for such a converted savings association.

(3) The amount and type of capital required for such a converted savings association shall be as required for federal mutual savings associations in 12 C.F.R. part 567, as such part existed on January 1, 2017, except that if at any time the department determines that the capital of such a converted savings association is impaired, the director may require the members to make up the capital impairment.

(4) The director may adopt and promulgate rules and regulations governing such converted mutual savings associations. In adopting and promulgating such rules and regulations, the director may consider the provisions of sections 8-301 to 8-384 governing savings associations in mutual form of corporate organization.



8-183.05 State or federal savings association; issuance of state bank charter; effect; section, how construed.

(1) Upon the issuance of a state bank charter to a converting savings association, the corporate existence of the converting savings association shall not terminate, but such bank shall be a continuation of the entity so converted and all property of the converted savings association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted savings association, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting savings association.

(2) Upon issuance of the charter, the new state bank shall continue to have and succeed to all the rights, obligations, and relations of the converting savings association.

(3) All pending actions and other judicial proceedings to which the converting savings association is a party shall not be abated or discontinued by reason of such conversion but may be prosecuted to final judgment, order, or decree in the same manner as if such conversion had not been made, and such converted savings association may continue the actions in its new corporate name. Any judgment, order, or decree may be rendered for or against the converting savings association theretofore involved in the proceedings.

(4) Nothing in this section shall be construed to authorize a converted savings association to establish branches except as permitted by section 8-157 and the Interstate Branching and Merger Act. This subsection shall not be construed to require divestiture of any branches of a savings association in existence at the time of the conversion to a state bank charter.



8-184 Voluntary liquidation; approval required; examination; fees.

Whenever any bank shall desire to go into voluntary liquidation, it shall first obtain the written consent of the director who may, before granting such request, order a special examination of the affairs of such bank, for which the same fees may be collected as in regular examination.



8-185 Voluntary liquidation; procedure.

Any bank may voluntarily liquidate by paying off all its depositors in full. The bank so liquidating shall file a certified statement with the department, setting forth the fact that all its liabilities have been paid and naming its stockholders with the amount of stock held by each, and surrender its charter. The department shall cause an examination to be made of any such bank for the purpose of determining that all of its liabilities, except liabilities to stockholders, have been paid. Upon such examination, if it appears that all liabilities other than liabilities to stockholders have been paid, the bank shall cease to be subject to the Nebraska Banking Act.



8-186 Bank; possession; voluntary surrender to department; notice; posting; liens dissolved.

Any bank may place its affairs and assets under the control of the department by posting on its door the following notice: This bank is in the hands of the Department of Banking and Finance. The posting of such notice, or the taking possession of any bank by the department or by any financial institution examiner shall be sufficient to place all of its assets of whatever nature immediately in the possession of the department, and shall operate as a bar to the levying of attachments or executions thereon, and shall operate to dissolve and release all levies, judgment liens, attachments, or other liens obtained through legal proceedings within sixty days next preceding the posting of such notice or the taking possession of such bank by the department.



8-187 Banks; department may take possession; when; examination of affairs; liens dissolved; retention of possession.

Whenever it appears to the director from any examination or report provided for by the laws of this state that (1) the capital of any bank is impaired, (2) a bank is conducting its business in an unsafe or unauthorized manner, (3) a bank is endangering the interests of its depositors, (4) a bank, upon its failure, refuses to make any of the reports or statements required by the laws of this state, (5) the officers or employees of any bank refuse to submit its books, papers, and affairs to the inspection of any examiner, (6) any officer of a bank refuses to be examined upon oath touching the affairs of the bank, (7) from any examination or report provided for by law, the director has reason to conclude that a bank is in an unsafe or unsound condition to transact the business for which it is organized or that it is unsafe and inexpedient for the bank to continue its business, or (8) a bank neglects or refuses to observe any order of the director, the department may immediately take possession of the property and business of the bank, conduct the affairs of the bank, and retain possession of all money, rights, credits, assets, and property of every description belonging to the bank, as against any mesne or final process issued by any court against the bank whose property has been taken and retain possession for a sufficient time to make an examination of its affairs and dispose of such property as provided by law. All levies, judgment liens, attachments, or other liens obtained through legal proceedings against the bank or its property, acquired within sixty days next preceding the taking of possession of the bank, in the event the bank is liquidated and the business of the bank is not resumed or carried on after the taking of possession of the bank by the department, shall be void and the property affected by the levy, judgment lien, attachment, or other lien so obtained shall be wholly discharged and released from any levy, judgment lien, attachment, or other lien. The department shall retain possession of the property and business of the bank until the bank resumes business or its affairs are finally liquidated under the Nebraska Banking Act.

1. Taking possession

2. Liens

3. Liquidation

4. Reorganization

5. Miscellaneous

1. Taking possession

This section empowers the Department of Banking and Finance to take possession of the property and business of a bank and conduct its affairs, retaining possession of all money, rights, credits, assets, and property of every description belonging to the bank, whenever it finds that a bank is conducting its business in an unsafe or unauthorized manner. Even after a court has appointed a receiver to liquidate a banking corporation's assets and business, this section still empowers the Department of Banking and Finance to take possession of that bank and conduct its affairs, since the corporation continues its legal existence. In re Invol. Dissolution of Battle Creek State Bank, 254 Neb. 120, 575 N.W.2d. 356 (1998).

Taking over of bank was authorized under this section, and acts performed in reference to closed transactions wherein fraud was not charged were not subject to collateral attack. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Taking over of bank by Department of Banking to manage or liquidate does not effect dissolution of corporation, which retains identity and is subject to suit, provided there is no interference with assets. Svoboda v. Snyder State Bank, 117 Neb. 431, 220 N.W. 566 (1928).

In case of noncompliance with provisions for payment of guaranty fund assessments, Department of Banking was authorized to forthwith take possession of property and business of the bank. Abie State Bank v. Bryan, 282 U.S. 765 (1930).

Upon first taking possession of bank under this section, and pending determination of what course to pursue, state banking officials are entitled to hold assets as against any mesne or final process issued by any court. Metropolitan Savings Bank & Trust Co. v. Farmers' State Bank, 20 F.2d 775 (8th Cir 1927).

2. Liens

Whenever the practices or condition of a state bank is such that it is taken in charge by Department of Banking, all attachment liens acquired within thirty days are dissolved. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).

Judgment obtained against bank while in hands of state banking officials is not a lien upon real estate of the bank. Brownell v. Svoboda, 118 Neb. 76, 223 N.W. 641 (1929).

3. Liquidation

Under this section, prior to 1929 amendment, Guaranty Fund Commission was required to determine within a reasonable time whether it would operate bank as going concern or liquidate it through a receiver. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Under prior act, this section did not grant to Department of Banking authority to wind up the affairs of an insolvent state bank without the aid of a court. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).

Conveyance of property of bank to trustee for purpose of liquidation and distribution to depositors creates express trust and constitutes equitable conversion of real estate into money. Jensen v. Ballmer, 121 Neb. 488, 237 N.W. 613 (1931).

Court was not authorized to appoint receiver in foreclosure action to take charge of mortgaged real estate of bank, where its entire assets are already under control of Department of Banking as receiver of bank. Wells v. Farmers State Bank of Overton, 121 Neb. 462, 237 N.W. 402 (1931).

State banking officials in charge of bank are entitled to reasonable time to determine whether to turn it back or operate it, and in meantime assets immune from execution; creditor seeking to levy must allege and prove state banking officials have been in charge longer than reasonable. McBride v. Taylor, 117 Neb. 381, 220 N.W. 683 (1928).

Where state bank was taken over by Department of Banking and a receiver appointed, the fact of actual insolvency, coupled with admissions by bank directors in statement to department, constituted "voluntary assignment" giving United States priority as to postal funds. Bliss v. United States, 44 F.2d 909 (8th Cir. 1930).

This section summarized in reviewing statutory provisions bearing on right of receiver of bank to sue in foreign jurisdiction to recover stockholder's liability. Luikart v. Spurck, 1 F.Supp. 53 (D. Ill. 1932).

4. Reorganization

City not consenting to reorganization plan under this section was entitled to recover balance of deposit unpaid from surety on bond of city treasurer, where bond to secure the deposit had not been given. City of Cozad v. Thompson, 126 Neb. 79, 252 N.W. 606 (1934).

Reorganization, recapitalization and reopening of bank taken over by banking officials under this section do not result in the dissolution of the old bank or in the creation of a new bank. Barber v. Bryan, 123 Neb. 566, 243 N.W. 834 (1932).

Reorganization of insolvent bank is not binding on nonconsenting depositor, who is entitled to sue reorganized bank and liquidation association, but can recover against reorganized bank only to extent of proportionate share of assets taken over by it. Hessen Siak Shams v. Nebraska State Bank of Bloomfield, 48 F.2d 894 (D. Neb. 1931).

5. Miscellaneous

Under facts in this case, denial of motion for continuance under section 8-195 was not erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).

Department of Banking is vested with general supervision and control of state banks with authority to do all things necessary for protection of depositors therein. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

Offense of receiving deposits when bank insolvent is not modified by statute permitting Department of Banking to operate bank as going concern. State v. Kastle, 120 Neb. 758, 235 N.W. 458 (1931).

Suit against bank being operated as going concern by Guaranty Fund Commission is not suit against the state. Svoboda v. Snyder State Bank, 117 Neb. 431, 220 N.W. 566 (1928); Metropolitan Savings Bank & Trust Co. of Pittsburgh, Pa. v. Farmers' State Bank of Rosalie, Neb., et al., 20 F.2d 775 (8th Cir. 1927).

This section summarized in reviewing statutory provisions bearing upon general supervisory power of Department of Banking over state banks. State ex rel. Davis v. Exchange Bank of Ogallala, 114 Neb. 664, 209 N.W. 249 (1926).

This section summarized in reviewing statutory provisions bearing upon duty of Department of Banking to see that banking business is conducted in safe manner and that interests of depositors are protected. State ex rel. Chamberlin v. Morehead, 99 Neb. 146, 155 N.W. 879 (1915).



8-188 Banks; possession by department; effective upon notice.

The director or any deputy, counsel, or examiner authorized by the director may, on behalf of the department, take possession of a bank by handing to the president, cashier, or any person in charge of the bank, a written notice that the bank is in the possession of the department.

Under facts in this case, denial of motion for continuance under section 8-195 was not erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).



8-189 Banks; attempted prevention of possession by department; penalty.

Any officer, director, or employee of a bank who attempts to prevent the department from taking possession of such bank is guilty of a Class I misdemeanor.



8-190 Banks; possession by department; refusal to deliver; possession by banks; application for court order.

Whenever any bank refuses or neglects to deliver possession of its affairs, assets, or property of whatever nature to the department or to any person ordered or appointed to take charge of such bank according to the Nebraska Banking Act, the director shall make an application to the district court of the county in which the main office of such bank is located or to any judge of such court for an order placing the department or such person in charge thereof and of its affairs and property. If the judge of the district court having jurisdiction is absent from the district at the time such application is to be made, any judge of the Court of Appeals or Supreme Court may grant such order, but the petition and order of possession shall be immediately transmitted to the clerk of the district court of the county in which the main office of such bank is located.



8-191 Banks; possession by department; notice to banks and trust companies; notice or knowledge of possession forestalls liens.

Upon taking possession of the property and business of any bank, the department shall immediately give notice of such fact by letter or electronic mail to all banks or trust companies holding or in possession of any assets of such bank, so far as known by the department. No bank or trust company so notified or knowing of such possession by the department shall have a lien or charge for any payment, advance, or clearance thereafter made, or liability thereafter incurred, against any of the assets of the bank of whose property and business the department shall have taken possession unless the bank be continued as a going concern.

Act of Department of Banking in taking over insolvent bank is not subject to collateral attack. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Notice of possession of bank by Department of Banking forestalls all future liens, unless the bank be continued as a going concern. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).



8-192 Banks; possession by department; inventory of assets and liabilities; filing.

Upon taking charge of any bank, the director shall cause to be made an inventory in triplicate of all the property, assets, and liabilities of the bank so far as the property, assets, and liabilities of the bank can be ascertained. One copy of the inventory shall be filed with the director, one copy of the inventory retained in the bank, and, after the declaration of insolvency of the bank as provided in section 8-194, one copy of the inventory shall be filed with the clerk of the district court of the county in which the main office of the bank is located.

Under facts in this case, denial of motion for continuance under section 8-195 was not erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).



8-193 Banks; redelivery of possession; bond; departmental supervision; repossession by department.

Whenever the officers, directors, stockholders, or owners of any insolvent bank give good and sufficient bond running to the department with an incorporated surety company authorized by the laws of this state to transact such business, conditioned upon the full settlement of all the liabilities of such bank by such officers, directors, stockholders, or owners within a stated time, and the bond is approved by the director, then the department shall turn over all the assets of such bank to the officers, directors, stockholders, or owners of the bank furnishing the bond, reserving the same right to require report of the condition and to examine into the affairs of the bank as existed in the department previous to its closing. If, upon such examination, it is found by the department that the officers, directors, stockholders, or owners are not closing up the affairs of the bank in such manner as to discharge its liabilities and to close up its affairs in a manner satisfactory to the department within a reasonable time, the department shall take immediate possession of the bank for liquidation under the Nebraska Banking Act.

Agreement between stockholders of bank and its depositors and creditors under which bank officers were to liquidate bank does not contravene statute where Department of Banking accepted bank officers' joint and several liability in lieu of surety bond. Department of Banking v. Walker, 131 Neb. 732, 269 N.W. 907 (1936).



8-194 Insolvent banks; determination; declaration by director; filing.

Upon determination of insolvency of any bank by the director and failure of the stockholders or owners to restore solvency within the time and in the manner provided by law, or upon violation of the laws of the state by the bank, the director shall make a finding in writing of the condition of the affairs of such bank and a declaration of insolvency and such finding and declaration shall be filed with the clerk of the district court of the county in which the main office of such bank is located.

1. Priority of deposits

2. Appointment of receiver

3. Miscellaneous

1. Priority of deposits

Receiver takes and holds assets of insolvent bank subject to liens against them as they exist at time court enters decree of insolvency. Wells v. Farmers State Bank of Overton, 124 Neb. 386, 246 N.W. 714 (1933).

Priority of unsecured deposits is fixed by status at time of actual closing of bank when court, under this section, adjudges it insolvent and orders it liquidated. State ex rel. Sorensen v. Thurston State Bank, 121 Neb. 407, 237 N.W. 293 (1931).

Upon taking possession of bank under this section, priority of United States attaches for debts due from bank. United States v. Bliss, 40 F.2d 935 (D. Neb. 1930), affirmed on appeal, Bliss v. United States, 44 F.2d 909 (8th Cir. 1930).

2. Appointment of receiver

Amendment of 1933 manifested legislative intent to provide for administrative rather than judicial receivership of banks. Farmers State Bank of Clarks v. Luikart, 131 Neb. 692, 269 N.W. 627 (1936).

Appointment of receiver for purposes of liquidation includes power in receiver to sue for recovery of assets and for losses which bank has suffered by wrongful acts of its officers in violation of their bonds. Luikart v. Flannigan, 130 Neb. 901, 267 N.W. 165 (1936).

Appointment of receiver and judicial determination of deficiency of assets does not vest court appointing receiver with exclusive jurisdiction to try an equity suit for purpose of determining liability of stockholders. Parker v. Luehrmann, 126 Neb. 1, 252 N.W. 402 (1934).

3. Miscellaneous

In a proceeding by a state bank under section 8-195, the bank has the burden to establish that declaration of insolvency hereunder was erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Taking over of banking corporation by Department of Banking does not effect a dissolution of corporation; it retains its corporate capacity and may be sued on its contracts. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Receiver of insolvent Nebraska state bank may sue to recover stockholder's double liability in foreign jurisdiction. Luikart v. Spurck, 1 F.Supp. 53 (D. Ill. 1932).



8-195 Insolvent banks; possession by department; petition to enjoin; show cause order; findings by district court; disposition of case.

Whenever any bank of whose property and business the department has taken possession or whose insolvency has been declared under section 8-194 deems itself aggrieved by such actions, it may, at any time not later than ten days after such declaration of insolvency has been filed with the clerk of the district court of the county in which the main office of the bank is located, petition the district court to enjoin further proceedings. The court, after citing the Director of Banking and Finance to show cause why further proceedings should not be enjoined, hearing the allegations and proofs of the parties, and determining the facts, may, upon proof by the bank, its officers, or its directors that it is solvent, that the business of the bank has been and is being conducted as provided by law, that it is not endangering the interests of its depositors and other creditors, and that the Director of Banking and Finance has acted arbitrarily and abused his or her discretion either by taking possession of the bank or by finding and declaring the bank to be insolvent and ordering its liquidation, set aside such declaration of insolvency and enjoin the director from proceeding further, and direct him or her to surrender the business and property to the bank. On proof that the bank is insolvent and that its stockholders or owners have failed to restore solvency as provided by law, or that the bank is being operated in violation of law, and that the director has acted within his or her powers, the petition shall be dismissed by the court.

In a proceeding by a state bank hereunder, the bank has burden to establish that a declaration of insolvency under section 8-194 was erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).



8-196 Insolvent banks; liquidation; injunction; appeal; bond.

An appeal under section 8-195 shall operate as a stay of judgment of the district court, and no bond need be given if the appeal is taken by the director. If the appeal is taken by the bank, a bond shall be given as required by law for an appeal in civil cases.



8-197 Insolvent banks; liquidation by Federal Deposit Insurance Corporation or by liquidating trustees.

(1) Pending final judgment on the petition to enjoin under section 8-195, the department shall retain possession of the property and business of the bank. If not enjoined, the director shall proceed to liquidate the affairs of the bank as provided in the Nebraska Banking Act, except that: (a) The Federal Deposit Insurance Corporation may, under the laws of this state, accept the appointment as receiver or liquidating agent of any insolvent bank the deposits of which are insured by the Federal Deposit Insurance Corporation; or (b) when any bank is declared insolvent and ordered to be liquidated and the deposits of such bank are not insured by the Federal Deposit Insurance Corporation, then depositors and other creditors of such insolvent bank, representing fifty-one percent or more of the deposits and other claims in number and in amount of the total thereof, shall have the right to liquidate such insolvent bank by and through liquidating trustees, who shall have the same power as the department and the director to liquidate such bank if, within thirty days after the filing of the declaration of insolvency, articles of trusteeship executed and acknowledged by fifty-one percent or more of the depositors and other creditors in number, representing fifty-one percent or more of the total of all deposits and claims in such bank, are filed with the director. The articles creating the trusteeship shall be in writing, shall name the trustees, shall state the terms and conditions of such trust, and shall become effective when it is determined by the director that fifty-one percent or more of the depositors and other creditors in number, representing fifty-one percent or more of the total of all deposits and claims in such bank, have signed and acknowledged the same. All nonconsenting depositors and other creditors of the insolvent bank shall be held to be subject to the terms and conditions of such trusteeship to the same extent and with the same effect as if they had joined in the execution thereof, and their respective claims shall be treated in all respects as if they had joined in the execution of such articles of trusteeship. Upon finding that such articles have been executed and acknowledged as provided in this section, the director shall thereupon transfer all of the assets of the insolvent bank to such liquidating trustees and take their receipt therefor, and all duties and responsibilities of the department and the director as otherwise provided by law with respect to such liquidation shall be assumed by such liquidating trustees. The director shall then be relieved from further responsibility in connection therewith, and the director and the person who issued the applicable bond or equivalent commercial insurance policy shall be released from further liability on the director's official bond or equivalent commercial insurance policy in respect to such liquidation. The trustees shall then proceed to liquidate such bank as nearly as may be in the manner provided by law for the liquidation of insolvent banks by the department acting as receiver and liquidating agent.

(2) When the Federal Deposit Insurance Corporation or any party other than the department is appointed receiver and liquidating agent of an insolvent bank or other financial institution chartered by the department, all references to the department or the director as provided in the act for the liquidation of such banks and financial institutions shall mean the Federal Deposit Insurance Corporation or other appointed receiver and liquidating agent.



8-198 Financial institutions; designation of receiver and liquidating agent; department; powers.

The department may be designated the receiver and liquidating agent for any financial institution chartered by the department and, subject to the district court's supervision and control, may proceed to liquidate such financial institution or reorganize it in accordance with the Nebraska Banking Act.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Under 1929 act, Department of Banking was ineligible to be appointed judicial receiver as it is not a qualified legal entity. State ex rel. Sorensen v. Hoskins State Bank, 132 Neb. 878, 273 N.W. 834 (1937).

Under 1929 act, the appointment of a receiver was a judicial act to be performed by the courts. State ex rel. Sorensen v. Nebraska State Bank, 124 Neb. 449, 247 N.W. 31 (1933).

Under 1929 act, this section in a judicial proceeding amounted to no more than a legislative recommendation to the judiciary to appoint secretary as receiver. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).



8-199 Financial institutions; department as receiver; powers; no compensation to director.

Whenever the department has been designated receiver for a financial institution chartered by the department, the department shall have all the powers and privileges provided by the laws of this state with respect to any other receiver and such incidental powers as shall be necessary to carry out an orderly and efficient liquidation or reorganization of any such financial institution for which the department may have become receiver, either by operation of law or by judicial appointment. Acting by and through the director, the department may in its own name as such receiver enforce on behalf of such financial institution or its creditors, shareholders, or owners, by actions at law or in equity, all debts or other obligations of whatever kind or nature due to such financial institution or the creditors or shareholders thereof. In like manner, the department may make, execute, and deliver any and all deeds, assignments, and other instruments necessary and proper to effectuate any sale of real or personal property, or the settlement of any obligations belonging or due to such financial institution for which the department may have become receiver, or its creditors, shareholders, or owners, when such sale or settlement is approved by the district court of the county in which the main office of such financial institution is located. The director shall receive no fees, salary, or other compensation for his or her services in connection with the liquidation or reorganization of such financial institutions other than his or her salary.

In the absence of an allegation of an individual harm upon which a claimant can directly bring suit, claims are derivative and are properly pursued by the receiver under section 8-199 (Reissue 1983). Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).

Section 8-199 (Reissue 1983) does not unconstitutionally deny access to the courts, violate due process, nor take property for a public purpose without just compensation. Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).

Section 8-199 (Reissue 1983) granted the receiver broad authority to enforce all debts or other obligations of whatever kind or nature due to the creditors of the failed institution which arose by virtue of the institution's insolvency. Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).



8-1,100 Insolvent banks; liquidation; special deputies, assistants, counsel; appointment; compensation; discharge.

The director may, under his or her hand and official seal, appoint such special deputies or assistants as he or she may find necessary for the efficient and economical liquidation of insolvent banks, with powers specified in the certificate of appointment, to assist him or her in the liquidation. The certificate shall be filed with the director and a certified copy with the clerk of the district court of the county in which the main office of such bank is located. He or she may also employ such counsel and expert assistance as may be necessary to perform the work of liquidation. He or she shall, subject to the approval of the district court of the county in which the main office of the insolvent bank is located, fix the compensation for the services rendered by such special deputies, assistants, and counsel, which shall be taxed as costs of the liquidation. He or she may discharge such special deputies, assistants, or counsel at any time or may assign them to one or more liquidations or transfer them from one liquidation to another.

Under this section, the Director of Banking is given power to appoint deputies and assistants, with powers specified in a certificate of appointment, to assist him in the liquidation. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

This section referred to in stating contentions of parties that former method of liquidating insolvent banks had been changed by 1929 act. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).



8-1,101 Insolvent banks; liquidation; special deputies, assistants; bond or insurance; conditions.

Upon the declaration of insolvency, the director shall require bonds or equivalent commercial insurance policies from the special deputies or assistants in sums and with such condition as the director shall specify, to be approved by the district court. The costs of any such bond or policy shall be taxed as costs in the liquidation. Such bond or policy shall be conditioned for the faithful performance of duty, and include indemnity to the department as receiver and liquidating agent.



8-1,102 Insolvent banks; department as receiver and liquidating agent; liens dissolved; assets; transfers to defraud creditors; preferences.

Upon the declaration of insolvency of a bank by the director, the department shall become the receiver and liquidating agent to wind up the business of that bank, and the department shall be vested with the title to all of the assets of such bank wherever the assets may be situated and whatever kind and character such assets may be, as of the date of the filing of the declaration of insolvency with the clerk of the district court of the county in which the main office of such bank is located. All levies, judgment liens, attachments, or other liens obtained through legal proceedings against such bank or its property acquired within sixty days next preceding the filing of the declaration of insolvency shall be void, and the property affected by the levy, judgment lien, attachment, or other lien obtained through legal proceedings, shall be wholly discharged and released therefrom. If at any time within sixty days prior to the taking over by the director of a bank which is later declared insolvent any transfers of the assets of such bank are made to prevent liquidation and distribution of such assets to the bank's creditors as provided in the Nebraska Banking Act or if any transfers are made so as to create a preference of one creditor over another, such transfers shall be void and the director shall be entitled to recover such assets for the benefit of the trust.



8-1,103 Insolvent banks; liquidation; Director of Banking and Finance; powers.

For the purpose of executing and performing any of the powers and duties hereby conferred upon him or her, the director may, in the name of the department or the insolvent bank or in his or her own name as director, prosecute and defend any and all actions and other legal proceedings and may, in the name of the department or the insolvent bank or in his or her own name as director, execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary and proper to effectuate any sale of real or personal property or sale or compromise authorized by order of the court as provided in the Nebraska Banking Act. Any deed or other instrument executed pursuant to such authority shall be valid and effectual for all purposes as though the same had been executed by the officers of the insolvent bank by authority of its board of directors.

Department of Banking is a legal entity entitled to sue and defend under this section. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,104 Insolvent banks; liquidation; director; collection of debts; sale or compromise of certain debts; procedure; deposit or investment of funds.

Upon taking possession of the property and business of any bank, the director shall collect all money due to such bank and do such other acts as are necessary to conserve its assets and business and, on declaration of insolvency, he or she shall proceed to liquidate the affairs of the bank under the Nebraska Banking Act. He or she shall collect all debts due to and belonging to the bank. If he or she desires to sell or compromise any or all bad or doubtful debts or any or all of the real and personal property of such bank, he or she shall apply to the district court of the county in which the main office of the bank is located for an order permitting such sale or compromise on such terms and in such manner as the court may direct. All money so collected by the director may be, from time to time, deposited in one or more state banks or national banks. No deposits of such money shall be made unless a pledge of assets, a guaranty bond, or both are given as security for such deposit. All depository banks are authorized to give such security. The director may invest a portion or all of such money in short-time interest-bearing securities of the federal government.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,105 Insolvent banks; reorganization or liquidation proceedings; district judge; jurisdiction.

In any proceeding in connection with the insolvency, liquidation, or reorganization of a bank of which a district court has jurisdiction, a judge of the district court shall exercise such jurisdiction in any county in the judicial district for which he or she was appointed to perform any official act in the manner and with the same effect as he or she might exercise in the county in which the matter arose, or to which it may have been transferred, and he or she may perform any such act in chambers with the same effect as in open court.

Powers of district judge may be exercised at chambers. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Under this section, jurisdiction is conferred upon a judge of the district court to act in chambers in connection with the insolvency, liquidation, or reorganization of a bank with the same effect as in open court. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Appointment of receiver and judicial determination of deficiency of assets does not vest court appointing receiver with exclusive jurisdiction to try an equity suit for purpose of determining liability of stockholders. Parker v. Luehrmann, 126 Neb. 1, 252 N.W. 402 (1934).

Section sustained as constitutional, and suit for accounting brought by depositor against receiver of bank and state banking officials is a proceeding which may be tried in chambers under this section. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

This section referred to in stating contentions of parties that former method of liquidating insolvent banks had been changed by 1929 act. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).

On order to show cause, filed by bank receiver in district court of county where receivership proceedings are pending, court has jurisdiction, at chambers in another county, to adjudicate whether possession of land should be surrendered to receiver. State ex rel. Spillman v. Neligh State Bank, 116 Neb. 858, 219 N.W. 392 (1928).



8-1,106 Insolvent banks; claims; filing; time limit.

The director, within twenty days after the declaration of insolvency of a bank, shall file with the clerk of the district court of the county in which the main office of such bank is located, a list setting forth the name and address of each of the creditors of such bank as shown by the books thereof or who are known by the director to be creditors, and within thirty days after filing the list of creditors, he or she shall also file an order fixing the time and place for filing claims against such bank. The time fixed for filing claims shall not be more than sixty days nor less than thirty days from the date of the filing of the order, and within seven days after the filing of such order, the director shall mail to each known creditor of such bank a copy of the order and a blank form for proof of claim. The director shall also post a copy of the order on the door of the bank, and within two weeks from the date of the order he or she shall cause notice to be given by publication, in such newspapers as he or she may direct, once each week for two successive weeks, calling on all persons who may have claims against the bank to present them to the director within the time and the place provided for in the order and to make proof thereof. Such claims shall be sworn to by the creditor or his or her representative. Any claim, other than claims for deposits and exchange, not presented and filed within the time fixed by such order shall be forever barred. Claims for deposits or exchange as shown by the books of the bank presented after the expiration of the time fixed in the order for filing claims may be allowed by the director upon a showing being made by the creditor, within six months from the date of the expiration of the time for filing claims as fixed by the order, that he or she did not have knowledge of the closing of the bank and did not receive notice within time to permit the filing of his or her claim before the time fixed for filing claims had expired.

Section applies not only to depositor's claims but to all claims against assets in hands of receiver, and allowance of claim constitutes judgment. State ex rel. Spillman v. Platte Valley State Bank, 128 Neb. 562, 259 N.W. 643 (1935).

Special time limit for filing claims against insolvent state bank will be applied to bar claims only when the record affirmatively shows compliance with statutory procedure and conditions. State ex rel. Spillman v. State Bank of Papillion, 119 Neb. 525, 232 N.W. 585 (1930).

Duty of receiver to pay taxes before depositors whether claim for taxes filed or not, notwithstanding order of court barring claims not filed. State ex rel. Spillman v. Ord State Bank, 117 Neb. 189, 220 N.W. 265 (1928).



8-1,107 Insolvent banks; claims; listing and classification; notice to claimant; filing of objection; powers and duties of director.

(1) Upon the expiration of the time fixed for presentation of claims, the director shall thoroughly investigate all claims and file with the clerk of the district court of the county in which the main office of the insolvent bank is located a complete list of all claims against which he or she knows of no defense and which, in his or her judgment, are valid, designating their priority of payment, together with a list of the claims which, in his judgment, are invalid. He or she shall also file an order allowing or rejecting such claims as classified.

(2) When the director reclassifies or rejects a claim, which rejection shall be made when he or she doubts the legality of a claim, he or she shall serve written notice of such reclassification or rejection upon the claimant by either registered or certified mail and file, with the clerk of the district court of the county in which the main office of the bank is located, an affidavit of the service of such notice, which affidavit shall be prima facie evidence of such service. Such notice shall state the time and place for the filing by claimant of his or her objections to the classification, reclassification, or rejection of his or her claim.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,108 Insolvent banks; claims; objections to classification; hearing.

Any person objecting to the classification of his or her claim and the order based thereon must, within thirty days of the filing of the classification and order with the clerk of the district court, begin an action in that court asking to reclassify his or her claim and to set aside the order of the director. Notice of this action shall be given by the service of a copy of the petition therein upon the director, who shall, within thirty days of such service, file his or her answer or other pleading. The court shall then set the matter for hearing at the earliest convenient date and shall try and determine the issues according to the usual procedure in matters of equity.

When payment of a dividend is deferred by reason of an unsuccessful contest of an alleged setoff, the creditor so delayed should be allowed interest on the dividend to put that creditor on an equality with the other creditors in his class. Colburn v. Ley, 191 Neb. 427, 215 N.W.2d 869 (1974).

Where any controversy over allowance of claims arises under this section, judicial power is invoked. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

An order fixing a time for filing of petitions of intervention by claimants under this section is not a final judgment, and may be modified at a subsequent term without compliance with the general statute authorizing modification of final judgments at subsequent terms. State ex rel. Sorensen v. South Omaha State Bank, 135 Neb. 478, 282 N.W. 382 (1938).



8-1,109 Insolvent banks; claims; certificate of indebtedness; assignment; payments endorsed on certificate.

Upon the allowance of a claim against an insolvent bank, the director shall, upon request of the claimant, issue and deliver to the claimant a certificate of indebtedness showing the amount of the claim, the date of the allowance thereof, and whether such claim is one having priority of payment or is a general claim. Any assignment of a claim or certificate of indebtedness shall be filed with the director and shall not be binding until so filed. Upon payment of any distribution on a claim, evidenced by a certificate of indebtedness, such certificate shall be presented and an endorsement of such payment shall be made on the certificate.



8-1,110 Insolvent banks; claims; priority.

The claims of depositors for deposits not otherwise secured and claims of holders of exchange shall have priority over all other claims, except federal, state, county, and municipal taxes. Such claims shall, at the time of the declaration of insolvency of a bank, be a first lien on all the assets of the bank from which they are due. No claim to priority shall be allowed which is based upon any evidence of indebtedness in the hands of or originally issued to any stockholder, officer, or employee of such bank and which represents money obtained by such stockholder, officer, or employee from himself, herself, or some other person, firm, corporation, or bank in lieu of or for the purpose of effecting a loan of funds to such failed bank.

1. Priority allowed

2. Priority disallowed

3. Trust fund

4. Miscellaneous

1. Priority allowed

Statute impresses on assets of failed state bank a first lien for depositors and holders of exchange. State ex rel. Sorensen v. State Bank of Omaha, 128 Neb. 148, 258 N.W. 260 (1934).

By use of term "otherwise secured" Legislature intended to exclude from participation in the lien only such depositors as take security for their deposits and in some degree deplete the assets of the bank. State ex rel. Sorensen v. Bank of Campbell, 125 Neb. 485, 251 N.W. 101 (1933).

Priority of lien hereunder fixed by status at time of adjudication of insolvency. Wells v. Farmers State Bank of Overton, 124 Neb. 386, 246 N.W. 714 (1933).

A judgment lien upon the guaranty fund was created by allowance of claim for deposits, and Legislature could not transfer assets of the guaranty fund subject to such lien to depositors' final settlement fund. Bliss v. Bryan, 123 Neb. 461, 243 N.W. 625 (1932).

Payee of draft drawn by bank becoming insolvent before draft paid is holder of exchange hereunder and entitled to payment as a depositor. State ex rel. Sorensen v. First State Bank of Alliance, 123 Neb. 23, 241 N.W. 783 (1932).

Proceeds of forged notes fraudulently endorsed and negotiated by payee may become deposit, chargeable upon guaranty fund, in bank operated and controlled by him. State ex rel. Spillman v. Dunbar State Bank, 120 Neb. 325, 232 N.W. 578 (1930).

County deposit, not protected by bank depository bond, held not otherwise secured, and therefore entitled to priority. State ex rel. Spillman v. Dunbar State Bank, 119 Neb. 335, 228 N.W. 868 (1930).

Renewal of certificate held by officer did not effect loan to bank and was, therefore, entitled to priority. State ex rel. Spillman v. Citizens State Bank of Potter, 117 Neb. 358, 220 N.W. 593 (1928).

Bank paying drafts drawn upon it by correspondent bank which fails is subrogated to rights of original holders of the drafts, and entitled to priority under this section. Nebraska Nat. Bank v. Bruning, 114 Neb. 719, 209 N.W. 510 (1926).

Deposits by bank officer, as trustee, of trust funds raised to assist bank as well as another corporation with which officer is connected, although erroneously credited to officer individually, are entitled to priority. State ex rel. Davis v. Exchange Bank of Ogallala, 114 Neb. 664, 209 N.W. 249 (1926).

Notes discounted by solvent bank for another, and credited to the latter, constitute deposit entitled to priority. State ex rel. Davis v. Newcastle State Bank, 114 Neb. 389, 207 N.W. 683 (1926).

Deposit of own money by stockholder, who does nothing to effect loan to bank from any source is entitled to priority; otherwise, where he deposits money borrowed from another to assist bank. State ex rel. Davis v. Farmers State Bank, 113 Neb. 348, 203 N.W. 572 (1925).

Certificate of deposit issued in payment for negotiable paper in good faith sold to bank by stockholder without fraud or collusion is entitled to priority. State ex rel. Davis v. Farmers State Bank of Allen, 113 Neb. 82, 201 N.W. 893 (1925).

Certificates of deposit are not deprived of priority, although excessive interest paid thereon, where bank officer agrees individually to pay the excess and holder had no knowledge that bank paid it. State ex rel. Davis v. Farmers State Bank of Benedict, 112 Neb. 474, 199 N.W. 839 (1924).

Entire county deposit, although in excess of fifty percent of bank's capital as limited by general revenue statute, is entitled to priority. State ex rel. Davis v. Peoples State Bank of Anselmo, 111 Neb. 126, 196 N.W. 912 (1923), opinion vacated 111 Neb. 136, 198 N.W. 1018 (1924).

Good faith deposit subject to check, drawing interest not exceeding statutory rate, is entitled to priority. Central State Bank v. Farmers State Bank, 101 Neb. 210, 162 N.W. 637 (1917).

United States held entitled to priority over depositors as to postal funds. Bliss v. United States, 44 F.2d 909 (8th Cir. 1930).

2. Priority disallowed

Sureties who are liable on bond given to secure deposit of village in bank which becomes insolvent, and recoup part of their loss by selling bonds given them by the bank for their protection, are not entitled to preferred claim against assets of bank. Shumway v. Department of Banking, 130 Neb. 491, 265 N.W. 553 (1936), opinion withdrawn 131 Neb. 246, 267 N.W. 469 (1936).

Municipal funds deposited in state bank and protected by depository bond, premium of which is paid by bank, becomes, on failure of bank, a deposit "otherwise secured" within the statute, and precludes municipality from obtaining preference or participating in distribution of assets on par with unsecured creditors. State ex rel. Sorensen v. South Omaha State Bank, 129 Neb. 43, 260 N.W. 278 (1935).

Deposit of city funds in state bank is "otherwise secured" where city requires bank to give depository bond and pay premium therefor. State ex rel. Sorensen v. State Bank of Omaha, 125 Neb. 492, 251 N.W. 99 (1933).

Insolvent bank may not prefer a depositor by exchange of note and mortgage taken from its assets for depositor's certificate of deposit. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).

City exacting security for deposits is to be classified as "otherwise secured" under this section and is not entitled to share as preferred creditor in assets of bank and depositor's final settlement fund, and city's claim as to unsecured balance of deposits should be allowed as general claim only. State ex rel. Sorensen v. First State Bank of Alliance, 122 Neb. 109, 239 N.W. 646 (1931).

Where bonds left with bank for safekeeping were sold and proceeds converted by bank officers, certificates of deposit being substituted therefor without the owner's knowledge or authority, claim was not entitled to priority, because the money or its equivalent was not shown to have been placed in or at the command of the bank, and therefore no deposit was created. State ex rel. Spillman v. Dunbar State Bank, 119 Neb. 763, 230 N.W. 687 (1930).

Stockholder who procures and places in bank money to meet pressing demand or to replenish reserve, not for his own use or convenience, is not depositor entitled to priority. State ex rel. Spillman v. Farmers State Bank of Wolbach, 117 Neb. 448, 220 N.W. 569 (1928); State ex rel. Spillman v. Citizens State Bank of Potter, 117 Neb. 358, 220 N.W. 593 (1928); State ex rel. Spillman v. Security State Bank of Eddyville, 116 Neb. 521, 218 N.W. 408 (1928); State ex rel. Spillman v. Farmers State Bank of Dix, 115 Neb. 574, 214 N.W. 4 (1927); State ex rel. Spillman v. Atlas Bank of Neligh, 114 Neb. 646, 209 N.W. 333 (1926).

Stockholder depositing liberty bonds which bank wrongfully converts, who later accepts certificate of deposit therefor, knowing bank to be insolvent, is not protected. State ex rel. Spillman v. Atlas Bank of Neligh, 114 Neb. 650, 209 N.W. 334 (1926).

Promissory note, secured by worthless third mortgage is not money or equivalent entitling deposit to priority, and subsequent holder of assigned certificate is not innocent purchaser. State ex rel. Davis v. Kilgore State Bank, 113 Neb. 772, 205 N.W. 297 (1925).

Where officers of bank converted their stock into ostensible deposits by series of questionable transactions, claim was not entitled to priority. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 380, 199 N.W. 812 (1924).

Where certificates of deposit are issued to officer to negotiate for replenishing cash reserve, and the bank receives nothing at time of issuance, the claim is not entitled to priority. State ex rel. Davis v. Farmers State Bank of Halsey, 111 Neb. 117, 196 N.W. 908 (1923).

Where certificate of deposit is issued with understanding that bank will pay bonus in addition to statutory interest, the transaction amounts to a loan of funds not entitled to priority of payment. Iams v. Farmers State Bank, 101 Neb. 778, 165 N.W. 145 (1917).

No preference or priority for the claims of the state against insolvent banks is provided except claims for taxes. City of Lincoln, Neb. v. Ricketts, 84 F.2d 795 (8th Cir. 1936).

3. Trust fund

Fund created by delivery of notes by stockholders to bank to cover contingent reserve was an asset of bank upon which the statutory lien of this section attached upon closing of bank, and was not a trust fund reclaimable by the stockholders. Jorgenson v. Department of Banking, 136 Neb. 1, 284 N.W. 747 (1939).

Basis for giving trust fund priority over depositors under this section is that trust fund does not constitute assets of the bank, but is really property of the claimant held by the bank as trustee. State ex rel. Sorensen v. Citizens Bank of Stuart, 124 Neb. 575, 248 N.W. 82 (1933).

Statute is not applicable to claim based upon trust fund unlawfully converted by bank as trustee. State ex rel. Sorensen v. Farmers State Bank of Polk, 121 Neb. 532, 237 N.W. 857 (1931), 82 A.L.R. 7 (1931).

4. Miscellaneous

Contract for liquidation of bank did not violate this section. Department of Banking v. Walker, 131 Neb. 732, 269 N.W. 907 (1936).

Statute does not apply to fund unlawfully converted by the bank as trustee to its own use. State ex rel. Sorensen v. Citizens Bank of Stuart, 124 Neb. 717, 247 N.W. 427 (1933).

Statutory lien hereunder does not foreclose constitutional powers of equity court to direct a disposition of bank assets in contravention thereof. State ex rel. Sorensen v. Nebraska State Bank, 124 Neb. 449, 247 N.W. 31 (1933).

This section violates neither state constitutional prohibition of special and class legislation (Art. III, sec. 18) nor the 14th amendment to federal Constitution, equal protection clause. State ex rel. Sorensen v. First State Bank of Alliance, 122 Neb. 502, 240 N.W. 747 (1932), 79 A.L.R. 576 (1932).

This section was intended to prevent state banks from securing deposits, by the pledging of assets, except in the cases specified where pledging is authorized. Bliss v. Pathfinder Irrigation District, 122 Neb. 203, 240 N.W. 291 (1932).

Priority of unsecured deposits fixed by status at time of actual closing of bank when court adjudges it insolvent and orders liquidation. State ex rel. Sorensen v. Thurston State Bank, 121 Neb. 407, 237 N.W. 293 (1931).

Under this and other sections cited, the Department of Banking is vested with general supervision and control of state banks with authority to do all things reasonably necessary for protection of depositors therein. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

This section gives to depositors of a failed bank a lien only on the assets of the bank. State ex rel. Spillman v. Citizens State Bank of Royal, 118 Neb. 337, 224 N.W. 868 (1929).

This section is referred to as showing that some form of deposits was contemplated as an integral part of the business of banks. Gamble v. Daniel, 39 F.2d 451 (8th Cir. 1930), appeal dismissed 281 U.S. 705 (1930).



8-1,111 Insolvent banks; priority; not affected by federal deposit insurance.

When a bank whose deposits are insured by the Federal Deposit Insurance Corporation becomes insolvent, neither the deposits in the bank nor the exchange of such bank shall be deemed to be otherwise secured by reason of such insurance for purposes of section 8-1,110.



8-1,112 Insolvent banks; director; payment of dividends.

At any time after the expiration of the date fixed for the presentation of claims, the district court may by order, upon the application of the director, authorize the director to declare out of the funds remaining in his or her hands, after the payment of expenses, one or more distributions, and at the earliest possible date the director shall declare a final distribution as may be directed by the district court of the county in which the main office of such bank is located.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,113 Insolvent banks; liquidation expenses; allocation; certification.

The director shall from time to time allocate to the various banks in liquidation the expenses of the department by reason of such liquidation, other than the compensation and expense of the special deputy or assistant in charge and the fees for legal services directly incident to the bank in liquidation. The director shall certify to the various district courts of the counties in which the banks in process of liquidation are located the amount of the expenses allocated, which shall be taxed and paid as costs in the liquidation.



8-1,114 Repealed. Laws 1973, LB 164, § 25.



8-1,115 Insolvent banks; liquidation; reports to district court; dissolution of bank; cancellation of charter.

The director shall from time to time make and file with the clerk of the district court of the county in which the main office of the insolvent bank is located a report of his or her acts of liquidation of each insolvent bank. He or she shall, upon the completion of the liquidation, file a final report, notice of which shall be given as the court may direct, and on hearing thereon and approval thereof by the court such liquidation shall be declared closed and the corporation dissolved. The director shall then cancel the charter issued to such bank pursuant to section 8-122.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,116 Insolvent banks; stockholders; restoration of solvency; conditions.

After the department has taken possession of any bank under the Nebraska Banking Act, the stockholders of the bank may repair its credit, restore or substitute its reserves, and otherwise place it in safe condition. Such bank shall not be permitted to reopen its business until the director, after careful investigation of its affairs, is of the opinion that its stockholders have complied with the law, that the bank's credit and funds are in all respects repaired, that its reserves are restored or are sufficiently substituted, and that it should be permitted again to reopen for business, at which time the director may issue written permission for resumption of business under its charter.

Under this section, power to assess fully paid-up capital stock of a state bank to recoup losses or to restore depleted capital was committed to the directors of the bank upon authority from the stockholders, and fund voluntarily raised by stockholders and used by a holding company in eliminating bad paper and maintaining reserve is not an assessment. State ex rel. Spillman v. Citizens State Bank of Chadron, 115 Neb. 776, 214 N.W. 933 (1927).

Directors are not empowered to levy assessment where bank not taken over by Department of Banking, and stockholders have not authorized same. McMillan v. Chadron State Bank, 115 Neb. 767, 214 N.W. 931 (1927).

Directors have power to levy assessment only where stockholders have exercised their option to repair capital, restore reserves, and continue business, rather than to liquidate. Citizens State Bank of Stratton v. Strayer, 114 Neb. 567, 208 N.W. 662 (1926).



8-1,117 Banks; impaired capital; assessments on stock to restore; preferred stock excepted.

If the capital of a bank becomes impaired, whether the department has taken possession of the bank or not, and if stockholders representing eighty-five percent or more of the common capital stock of the bank, with a view of restoring the impaired capital, shall, with the approval of the department, authorize the board of directors of the bank to levy and collect assessments on the common capital stock in such amount as the board of directors may determine necessary for such purpose, the board of directors shall levy the assessments so authorized and shall notify all common stockholders of record of the assessments by either registered or certified mail. If any common stockholder fails to pay his or her assessment within three weeks from the date of mailing such notice, the pro rata amount of such assessment shall be a lien upon his or her common capital stock and the board of directors shall immediately sell such shares of common capital stock at public or private sale without further notice and apply the proceeds of the sale to the payment of such assessment. Any balance shall be paid to the delinquent shareholder. Nothing in this section shall be construed to authorize the levy and collections of assessments on the preferred capital stock of the bank.



8-1,118 Insolvent banks; restoration of solvency; reopening for limited business; conditions; costs; new deposits treated as a trust fund; expenses.

If the director, with a view to restoring the solvency of any bank which the department has taken possession of pursuant to law, approves a contract or plan whereby the bank is permitted to receive deposits and pay checks and do a limited banking business, entered into between the unsecured depositors and unsecured creditors representing eighty-five percent or more of the total amount of deposits and unsecured claims of such bank on the one hand and the bank or its board of directors on the other, all other depositors and unsecured creditors shall be held subject to such agreement to the same extent and with the same effect as if they had joined in the execution of the agreement, and their claims shall be treated in all other respects as if they had joined in the execution of such agreement in the event such bank is permitted to reopen for business as limited by such contract. All deposits received after the adoption of such plan and the assets of the bank created thereby, and before the restoration of the bank to solvency, shall be a trust fund for the security and the repayment of the deposits so received and shall not be subject to the payment of any deposit, debt, claim, or demand of the bank previously created. Such money and assets shall be kept and invested in the manner directed by the director. Section 8-138 does not apply to banks operating under this section. Any county, city, village, township, or school district through its governing body, and the state through the Governor, may enter into such contract except when the funds of such county, city, village, township, or school district are adequately secured. Whenever a bank is permitted to operate under the provisions of this section, such bank shall pay all costs incurred by the department in the approval of such plan, including examiners' expenses, attorneys' fees, and clerk hire, and incurred in special examinations required by the director.

Judicial notice taken of general condition existing which, by this act, was sought to be remedied. State ex rel. Nebraska State Bar Assn. v. Bachelor, 139 Neb. 253, 297 N.W. 138 (1941).

Approval of plan of restricted operation does not restrict right of Department of Banking to liquidate insolvent bank. Farmers State Bank of Clarks v. Luikart, 131 Neb. 692, 269 N.W. 627 (1936).

Status of claim of sureties for village deposit made in bank prior to being allowed to reopen for a limited banking business under this section discussed. Shumway v. Department of Banking, 131 Neb. 246, 267 N.W. 469 (1936).



8-1,119 Violations; general penalty.

Where no other punishment is provided in the Nebraska Banking Act, any person violating any provision of the act is guilty of a Class III misdemeanor.



8-1,120 Repealed. Laws 2017, LB140, § 163.



8-1,121 Repealed. Laws 2017, LB140, § 163.



8-1,122 Repealed. Laws 1987, LB 2, § 22.



8-1,123 Repealed. Laws 2007, LB 124, § 77.



8-1,124 Emergencies; terms, defined.

As used in sections 8-1,124 to 8-1,129, unless the context otherwise requires:

(1) Emergency means any condition or occurrence, actual or threatened, which interferes physically with the conduct of normal business operations at one or more or all of the offices of a financial institution, or which poses an imminent or existing threat to the safety or security of persons or property, or both, including, but not limited to, fire, flood, earthquake, hurricane, wind, rain, snow storm, labor dispute and strike, power failure, transportation failure, interruption of a communication facility, shortage of fuel, housing, food, transportation, or labor, robbery or attempted robbery, actual or threatened enemy attack, epidemic or other catastrophe, riot, civil commotion, and any other act of lawlessness or violence, actual or threatened;

(2) Financial institution means a bank, savings bank, building and loan association, savings and loan association, credit union, or trust company, or any office thereof, chartered by the department;

(3) Office means any place at which a financial institution transacts its business or conducts operations related to its business; and

(4) Officers means the person or persons designated by the board of directors, supervisory committee, or other governing body of a financial institution, to act for such financial institution in an emergency or, in the absence of any such designation or of such officer or officers, the president or any other officer in charge of such financial institution or of such office or offices.



8-1,125 Emergencies; proclamation; director; effect; temporary office.

(1) Whenever the director is of the opinion that an emergency exists, or is impending, he or she may, by proclamation, authorize any financial institution located in the affected area to close any or all of its offices. In addition, if the director is of the opinion that an emergency exists, or is impending, which affects, or may affect, a particular financial institution, or a particular office of such financial institution, but not banks located in the area generally, he or she may authorize the particular financial institution or office of the financial institution affected to close. Any office so closed shall remain closed until the director proclaims that the emergency has ended or until such time as the officers of the financial institution determine that one or more offices closed because of the emergency should reopen, whichever occurs first, and, in either event, for such further time thereafter as may reasonably be required to reopen.

(2)(a) Whenever the director authorizes a financial institution to close pursuant to subsection (1) of this section or to remain closed pursuant to section 8-1,126, he or she, in writing, may further authorize the financial institution to open a temporary office at a designated location for the period of time during which the financial institution or office is to remain closed, subject to extensions requested by the financial institution and authorized by the director, except that in no event may the director authorize a temporary office to operate for a total period of longer than thirty months.

(b) The director may authorize a financial institution to open a temporary office after consideration of (i) the ability of the financial institution to conduct its business in the area where the financial institution or the office of the financial institution was closed without opening a temporary office and (ii) the proximity of the financial institution or office of the financial institution to the proposed temporary office.

(c) The director may authorize a mobile branch to operate as a temporary office for any closed office of a financial institution other than its main office.

(d) The director may orally authorize a financial institution to open a temporary office to operate for a period no longer than four business days.



8-1,126 Emergencies; officers; powers.

Whenever the officers of a financial institution are of the opinion that an emergency exists, or is impending, which affects, or may affect, one or more or all of a financial institution's offices, they shall have the authority, in the reasonable and proper exercise of their discretion, to determine not to open any one or more or all of such offices on any business or banking day or, if having opened, to close any one or more or all of such offices during the continuation of such emergency, even if the director has not issued and does not issue a proclamation of emergency. Any such closed office may remain closed until such time as the officers determine that the emergency has ended, and for such further time thereafter as may reasonably be required to reopen. In no case shall such office remain closed for more than forty-eight consecutive hours, excluding other legal holidays, without requesting the approval of the director pursuant to section 8-1,125.



8-1,127 Emergency; proclamation; President of United States; Governor; effect.

The officers of a financial institution may close any one or all of the financial institution's offices on any day, designated by proclamation of the President of the United States or the Governor, as a day or days of mourning, rejoicing, or other special observance.



8-1,128 Emergency; closing; notice; contents.

A financial institution closing an office pursuant to the authority granted under section 8-1,126 shall give as prompt notice of its action as conditions will permit and by any means available, to the director.



8-1,129 Emergencies; laws applicable.

(1) Any day on which a financial institution, or any one or more of its offices, is closed during all or any part of its normal business hours pursuant to the authorization granted under sections 8-1,124 to 8-1,129 shall be, with respect to such financial institution or, if not all of its offices are closed, with respect to any office or offices which are closed, a legal holiday for all purposes with respect to any financial institution business of any character. No liability, or loss of rights of any kind, on the part of any financial institution, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by sections 8-1,124 to 8-1,129.

(2) Sections 8-1,124 to 8-1,129 shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States authorizing the closing of a financial institution or excusing delay by a financial institution in the performance of its duties and obligations because of emergencies or conditions beyond its control or otherwise.



8-1,130 Investments in savings accounts in name of fiduciary; open account; withdrawal; death of fiduciary; effect.

Any bank, building and loan association, or savings and loan association may accept investments in savings accounts or shares in the name of any administrator, personal representative, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. Any such fiduciary shall have the power to open, make additions to, and withdraw any such account, in whole or in part, or to purchase such shares, purchase additional shares, or sell all or any part of such shares, and any such fiduciary who is the owner of shares shall have power to vote as a member as if the membership were held absolutely. The withdrawal value of any such account or shares, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of right is made shall be a valid and sufficient release and discharge of the bank or association for the payment or delivery so made. Whenever a person holding an account or shares in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to the bank or association and the bank or association has no written notice of any other disposition of the beneficial estate, the withdrawal value of such account or shares, and earnings thereon, or other rights relating thereto may, at the option of the bank or association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. Whenever an account or share shall be designated by any person describing himself or herself in opening such account or acquiring such share as trustee for another and no other or further notice of the existence and terms of a legal and valid trust than such description has been given in writing to the bank or association, or whenever an account is opened or shares are acquired specifically designated as a trust account or share held in trust and which contains a trust agreement as a part thereof, in the event of the death of the person so described as trustee, the withdrawal value of such account or shares or any part thereof, together with the earnings thereon, may be paid to the person for whom the account or shares are so described. The payment or delivery to any such beneficiary, beneficiaries, or designated person or a receipt or acquittance signed by any such beneficiary, beneficiaries, or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of the bank or association for the payment or delivery so made. No bank or association paying any such fiduciary, beneficiary, or designated person in accordance with this section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.



8-1,131 Retirement plan, medical savings account, or health savings account, investments; bank as trustee or custodian; powers and duties; account, how treated.

(1) All banks are qualified to act as trustee or custodian under the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended, or under the terms and provisions of section 408(a) of the Internal Revenue Code, if the provisions of such retirement plan require the funds of such trust or custodianship to be invested exclusively in shares or accounts in the bank or in other banks. If any such retirement plan, within the judgment of the bank, constitutes a qualified plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, or under the terms and provisions of section 408(a) of the Internal Revenue Code and the regulations promulgated thereunder at the time the trust was established and accepted by the bank, and is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the bank may continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the member and beneficiaries thereof. No bank, in respect to savings made under this subsection, shall be required to segregate such savings from other liabilities of the bank. The bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subsection.

(2)(a) All banks are qualified to act as trustee or custodian of a medical savings account created within the provisions of section 220 of the Internal Revenue Code and a health savings account created within the provisions of section 223 of the Internal Revenue Code. If any such medical savings account or health savings account, within the judgment of the bank, constitutes a medical savings account under section 220 of the Internal Revenue Code or a health savings account under section 223 of the Internal Revenue Code and the regulations promulgated thereunder at the time the trust was established and accepted by the bank, and is subsequently determined not to be such a medical savings account or health savings account, in whole or in part, the bank may continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the account holder. No bank, in respect to savings made under this subsection, shall be required to segregate such savings from other liabilities of the bank. The bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subsection.

(b) Except for judgments against the medical savings account holder or health savings account holder or his or her dependents for qualified medical expenses as defined under section 223(d)(2) of the Internal Revenue Code, funds credited to a medical savings account or health savings account below twenty-five thousand dollars are not susceptible to levy, execution, judgment, or other operation of law, garnishment, or other judicial enforcement and are not an asset or property of the account holder for purposes of bankruptcy law.



8-1,132 Repealed. Laws 1987, LB 2, § 22.



8-1,133 Bank; business of leasing personal property; subject to rules and regulations.

Any bank may engage, directly or indirectly, in the business of leasing personal property subject to rules and regulations as may be adopted and promulgated by the director.



8-1,134 Violations; director; powers; fines; notice; hearing; closure; emergency powers; service; procedures.

(1) Whenever the director has reason to believe that a violation of any provision of Chapter 8 or of the Credit Union Act or any rule and regulation or order of the director has occurred, he or she may cause a written complaint to be served upon the alleged violator. The complaint shall specify the statutory provision or rule and regulation or order alleged to have been violated and the facts alleged to constitute a violation thereof and shall order that necessary corrective action be taken within a reasonable time to be prescribed in such order. Any such order shall become final as to any person named in the order unless such person requests, in writing, a hearing before the director no later than ten days after the date such order is served. In lieu of such order, the director may require that the alleged violator appear before the director at a time and place specified in the notice and answer the charge complained of. The notice shall be delivered to the alleged violator or violators in accordance with subsection (4) of this section not less than ten days before the time set for the hearing.

(2) The director shall provide an opportunity for a fair hearing to the alleged violator at the time and place specified in the notice or any modification of the notice. On the basis of the evidence produced at the hearing, the director shall make findings of fact and conclusions of law and enter such order as in his or her opinion will best further the purposes of Chapter 8 or the Credit Union Act and the rules and regulations and orders of the director. Written notice of such order shall be given to the alleged violator and to any other person who appeared at the hearing and made written request for notice of the order. If the hearing is held before any person other than the director, such person shall transmit a record of the hearing together with findings of fact and conclusions of law to the director. The director, prior to entering his or her order on the basis of such record, shall provide opportunity to the parties to submit for his or her consideration exceptions to the findings or conclusions and supporting reasons for such exceptions. The order of the director shall become final and binding on all parties unless appealed to the district court of Lancaster County as provided in section 8-1,135. As part of such order, the director may impose a fine, in addition to the costs of the investigation, upon a person found to have violated any provision of Chapter 8, the Credit Union Act, or the rules and regulations or orders of the director. The fine shall not exceed ten thousand dollars per violation for the first offense and twenty-five thousand dollars per violation for a second or subsequent offense involving a violation of the same provision of Chapter 8, the Credit Union Act, the rules and regulations of the director, or the same order of the director. The fines and costs shall be in addition to all other penalties imposed by the laws of this state. The director shall collect the fines and costs and remit them to the State Treasurer. The State Treasurer shall credit the costs to the Financial Institution Assessment Cash Fund and distribute the fines in accordance with Article VII, section 5, of the Constitution of Nebraska. If a person fails to pay the fine or costs of the investigation, a lien in the amount of the fine and costs shall be imposed upon all of the assets and property of such person in this state and may be recovered by an action by the director. The lien shall attach to the real property of such person when notice of the lien is filed and indexed against the real property in the office of the register of deeds in the county where the real property is located. The lien shall attach to any other property of such person when notice of the lien is filed against the property in the manner prescribed by law.

(3) Whenever the director finds that an emergency exists requiring immediate action to protect the safety and soundness of the financial institutions chartered by the department, the director may, without notice or hearing, issue an order reciting the existence of an emergency and requiring that such action be taken as the director deems necessary to meet the emergency. Notwithstanding the provisions of subsection (2) of this section, the order shall be effective immediately. Any person to whom such order is directed shall comply immediately, but on application to the director shall be afforded a hearing as soon as possible and not later than ten days after such application by the affected person. On the basis of the hearing, the director shall continue the order in effect, revoke it, or modify it. This subsection shall not apply to a determination of necessary acquisition made by the department pursuant to sections 8-1506 to 8-1510.

(4) Except as otherwise expressly provided, any notice, order, or other instrument issued by or under authority of the director shall be served on any person affected thereby either personally or by certified mail, return receipt requested. Proof of service shall be filed with the office of the director.

Every certificate or affidavit of service made and filed as provided in this subsection shall be prima facie evidence of the facts stated in the certificate or affidavit, and a certified copy shall have the same force and effect as the original.

(5) Any hearing provided for in this section may be conducted by the director, or by any member of the department acting on behalf of the director, or the director may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the director at any time and place. A verbatim record of the proceedings of such hearings shall be taken and filed with the director, together with findings of fact and conclusions of law made by the director or hearing officer. The director may subpoena witnesses, and any witness who is subpoenaed shall receive the same fees as in civil actions in the district court and mileage as provided in section 81-1176. In case of contumacy or refusal to obey a notice of hearing or subpoena issued under this section, the district court of Lancaster County shall have jurisdiction, upon application of the director, to issue an order requiring such person to appear and testify or produce evidence as the case may require. Failure to obey such order of the court may be punished by such court as contempt.

If requested to do so by any party concerned with such hearing, the full stenographic notes, or tapes of an electronic transcribing device, of the testimony presented at such hearing shall be taken and filed. The stenographer shall, upon the payment of the stenographer's fee allowed by the court, furnish a certified transcript of all or any part of the stenographer's notes to any party to the action requiring and requesting such notes.

(6) The director may close to the public the hearing, or any portion of the hearing, provided for in this section when he or she finds that the closure is (a) necessary to protect any person against unwarranted injury or (b) in the public interest. The director shall close no more of the public hearing than is necessary to attain the objectives of this subsection.



8-1,135 Appeal; procedure.

Any person aggrieved by a final order of the director made pursuant to section 8-1,134 may appeal the order, and the appeal shall be in accordance with the Administrative Procedure Act.



8-1,136 Action to enjoin and enforce compliance.

Whenever it appears to the director that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of Chapter 8 or the Credit Union Act, he or she may bring an action in the name of the director and the department in any court of competent jurisdiction to enjoin any such acts or practices and to enforce compliance with the provisions of Chapter 8 or the Credit Union Act. Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant's assets. The director shall not be required to post a bond.



8-1,137 Evidence of violation; refer to prosecuting attorney.

The director may refer such evidence as may be available concerning violations of the Nebraska Criminal Code or of any rule and regulation or order under Chapter 8 or under the Credit Union Act to the Attorney General or the proper county attorney. It shall be the duty of each county attorney or the Attorney General to whom the director reports a violation to cause appropriate proceedings to be instituted, if appropriate, without delay.



8-1,138 Violation of final order; liability; penalty.

(1) Any person who violates any of the provisions of a final order issued by the director shall be liable to any person or entity who suffers damage proximately caused by such violation.

(2) Any person who knowingly violates any final order issued by the director pursuant to section 8-1,134 is guilty of a Class I misdemeanor.



8-1,139 Misapplication of funds or assets; penalty.

An officer, director, agent, or employee of a bank, trust company, building and loan association, savings and loan association, credit union, or other similar entity which is chartered, licensed, regulated, or examined by the department who willfully misapplies any of the money, funds, or credits of any such entity or any money, funds, assets, or securities entrusted to the care or custody of such entity or the custody or care of any such officer, director, agent, or employee is guilty of a Class IV felony.



8-1,140 Federally chartered bank; bank organized under laws of Nebraska; rights, privileges, benefits, and immunities; exception.

Notwithstanding any of the other provisions of the Nebraska Banking Act or any other Nebraska statute, any bank incorporated under the laws of this state and organized under the provisions of the act, or under the laws of this state as they existed prior to May 9, 1933, shall directly, or indirectly through a subsidiary or subsidiaries, have all the rights, powers, privileges, benefits, and immunities which may be exercised as of January 1, 2017, by a federally chartered bank doing business in Nebraska, including the exercise of all powers and activities that are permitted for a financial subsidiary of a federally chartered bank. Such rights, powers, privileges, benefits, and immunities shall not relieve such bank from payment of state taxes assessed under any applicable laws of this state.



8-201 Charter required; exception; powers of Department of Banking and Finance; rules and regulations; fee.

The Director of Banking and Finance shall have the power to issue to corporations desiring to transact business as trust companies charters of authority to transact trust company business as defined in the Nebraska Trust Company Act. He or she shall have general supervision and control over such trust companies. Any three or more persons may adopt articles of incorporation and become a body corporate for the purpose of engaging in and conducting the business of a trust company, upon complying with the requirements of the act and the general laws of this state relating to the organization of corporations and upon obtaining a charter to transact business as a trust company from the director.

Every corporation organized for and desiring to transact a trust company business shall, before commencing such business, make under oath and transmit to the Department of Banking and Finance a complete statement including:

(1) The name of the proposed trust company;

(2) A certified copy of the articles of incorporation;

(3) The names of the stockholders;

(4) The name of the county, city, or village in which the trust company is located;

(5) The amount of paid-up capital stock; and

(6) A statement sworn to by the president and secretary that the capital stock has been paid in as provided for.

The corporation shall also pay the fee prescribed by section 8-602 for investigation of such statement.

If upon investigation the department is satisfied that the parties requesting the charter are parties of integrity and responsibility, that the corporation will apply safe and sound methods for the purpose of carrying out trust company duties, and that the public necessity, convenience, and advantage will be promoted by permitting the corporation to transact business as a trust company, the department shall issue to the corporation a charter entitling it to transact the business provided for in the act. Upon payment of the required fees, the pledging of assets required by section 8-209, and the receipt of the charter, the corporation may begin to transact business as a trust company. It shall be unlawful for any corporation, except a foreign corporate trustee to the extent authorized under section 30-3820, to engage in business as a trust company or to act in any other fiduciary capacity unless it has first obtained from the Department of Banking and Finance a charter of authority to do business.

The Department of Banking and Finance may adopt and promulgate rules and regulations to carry out the governance of trust companies under its supervision.

Corporations organized under this article were empowered to accept and execute trusts and to discharge the duties imposed thereby. First Trust Company v. Airedale Ranch & Cattle Company, 136 Neb. 521, 286 N.W. 766 (1939).

The officers of a trust company are responsible for the fraudulent acts of the corporation in which they participate. Wells v. Carlsen, 130 Neb. 773, 266 N.W. 618 (1936).

Contract of trust company for handling and payment of life insurance premiums did not create trust relationship. Crancer v. Reichenbach, 130 Neb. 645, 266 N.W. 57 (1936).

Individuals who are permitted to create trust companies to handle other people's money must use the same fidelity that one uses in his own business to see that the trust company does not defraud the public. Masonic Bldg. Corporation v. Carlsen, 128 Neb. 108, 258 N.W. 44 (1934).

Trust company organized under state law is not "banking corporation" within meaning of state law or of bankruptcy law, and is subject to bankruptcy. Gamble v. Daniel, 39 F.2d 447 (8th Cir. 1930), appeal dismissed 281 U.S. 705 (1930).



8-201.01 Act, how cited.

Sections 8-201 to 8-235 shall be known and may be cited as the Nebraska Trust Company Act.



8-202 Articles of incorporation; filing.

The articles of incorporation shall be filed in the office of the Secretary of State, and a certified copy shall be filed and recorded in the office of the county clerk of the county in which the corporation has its principal office. Articles of incorporation and other records relating to the corporate existence of the trust company shall be maintained as a permanent record of the trust company.



8-203 General powers.

The trust company shall have power:

(1) To have a corporate name;

(2) To have a corporate seal;

(3) To sue and be sued and complain and defend in all courts of law and equity;

(4) To receive reasonable compensation for all services performed by it under the Nebraska Trust Company Act;

(5) To make bylaws not inconsistent with the act or its articles of incorporation for the management of its affairs; and

(6) To appoint or elect such officers and agents as the business of the corporation may require.



8-204 Directors; qualifications; duties; vacancies.

The control of the business affairs of a trust company shall be vested in a board of directors of not less than five persons who shall be selected at such time and in such manner as may be provided by the articles of incorporation of the trust company and in conformity with the Nebraska Trust Company Act. Any vacancy on the board shall be filled within ninety days by appointment by the remaining directors, and any director so appointed shall serve until the next election of directors, except that if the vacancy leaves a minimum of five directors, appointment shall be optional. The board shall select from among its number a president and secretary and shall appoint trust officers and committees as it deems necessary. The officers and committee members shall hold their positions at the discretion of the board of directors. The board of directors shall hold at least one regular meeting in each calendar quarter and shall prepare and maintain complete and accurate minutes of the proceedings at such meetings.

The board of directors shall make or cause to be made each year a thorough examination of the books, records, funds, and securities held for the trust company and customer accounts. The examination may be conducted by the members of the board of directors or the board may accept an annual audit by an accountant or accounting firm approved by the Department of Banking and Finance. Any such examination or audit must comply in scope with minimum standards established by the department.

Unless the department otherwise approves, a majority of the members of the board of directors of any trust company shall be residents of this state. Reasonable efforts shall be made to acquire members of the board of directors from the county in which the trust company is located. Directors of trust companies shall be persons of good moral character and known integrity, business experience, and responsibility. No person shall act as such member of the board of directors of any trust company until the corporation applies for and obtains approval from the Department of Banking and Finance.

Control of business of a trust company is vested under this section in the board of directors. First Trust Company v. Airedale Ranch & Cattle Company, 136 Neb. 521, 286 N.W. 766 (1939).



8-205 Capital stock; amount required; exception; impairment of capital stock; department; powers.

(1) No corporation, except a bank authorized by the Director of Banking and Finance to operate a trust department, shall be authorized to transact business as a trust company under the Nebraska Trust Company Act on or after August 1, 2000, unless it has capital stock of at least five hundred thousand dollars, all of which shall be fully paid up in cash before the corporation is authorized to commence business.

(2)(a) Corporations, except a bank authorized to operate a trust department, authorized to transact business as a trust company under the act before August 1, 2000, shall, on or after such date, maintain a capital stock of at least two hundred thousand dollars in cities of one hundred thousand inhabitants or more, one hundred thousand dollars in cities of fifty thousand and less than one hundred thousand inhabitants, fifty thousand dollars in cities of more than ten thousand and less than fifty thousand inhabitants, and twenty-five thousand dollars in cities and villages having ten thousand inhabitants or less. The population of a city for purposes of this subsection shall be the population as determined by the most recent federal decennial census.

(b) A corporation, except a bank authorized to operate a trust department, authorized to transact business as a trust company under the act before August 1, 2000, subject to the capital stock requirement of subdivision (2)(a) of this section, which complies with the capital stock requirement of subsection (1) of this section, shall be subject to the capital stock requirement of subsection (1) of this section and shall maintain a capital stock of at least the minimum amount required by subsection (1) of this section.

(c) A corporation, except a bank authorized to operate a trust department, authorized to transact business as a trust company under the act before August 1, 2000, subject to the capital stock requirement of subdivision (2)(a) of this section, which complies with the capital stock requirement of a corporation located in a larger city pursuant to subdivision (2)(a) of this section, shall be subject to the capital stock requirement of such a corporation located in a larger city pursuant to subdivision (2)(a) of this section and shall maintain a capital stock of at least the minimum amount required for such a corporation located in a larger city pursuant to subdivision (2)(a) of this section.

(d) A capital stock requirement once attained by a corporation pursuant to either this subsection or subsection (1) of this section shall not be reduced.

(3) If at any time the department determines that the capital stock of a trust company is impaired, it may require the shareholders of the trust company to make up the capital stock impairment.



8-205.01 Fidelity bond; requirements; director; powers and duties.

Each trust company doing business under the Nebraska Trust Company Act shall obtain a fidelity bond, naming the trust company as obligee, in an amount to be fixed by the department. The bond shall be issued by an authorized insurer and shall be conditioned to protect and indemnify the trust company from loss of money or other personal property, including that for which the trust company is responsible, which it may sustain through or by reason of fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or other dishonest or criminal act of or by any of its officers or employees. The bond may contain a deductible clause in an amount to be approved by the Director of Banking and Finance. An executed copy of the bond shall be filed with and approved by the director and shall remain a part of the records of the department. If the premium of the bond is not paid, the bond shall not be canceled or subject to cancellation unless at least ten days' advance notice, in writing, is filed with the department. No bond which is current with respect to premium payments shall be canceled or subject to cancellation unless at least forty-five days' advance notice, in writing, is filed with the department. The bond shall always be open to public inspection during the office hours of the department. In the event a bond is canceled, the department may take whatever action it deems appropriate in connection with the continued operation of the trust company involved.



8-206 Specific powers.

A trust company created under the Nebraska Trust Company Act shall have power:

(1) To receive trust funds for investment or in trust upon such terms and conditions as may be agreed upon and to purchase, hold, and lease fireproof and burglar-proof and other vaults and safes from which revenue may be derived;

(2) To accept and execute all such trusts as may be committed to it by any corporation, person, or persons, act as assignee, receiver, trustee, and depositor, and accept and execute all such trusts as may be committed or referred to it by order, judgment, or decree of any court of record;

(3) To take, accept, and hold by the order, judgment, or decree of any such court or by gift, grant, assignment, transfer, devise, or bequest any real or personal property in trust, to care for, manage, and convey the same in accordance with such trusts, and to execute and perform any and all such trusts;

(4) To act as attorney in fact for any person or corporation, public or private;

(5) To act either by itself or jointly with any natural person or persons or with any other trust company or state or national bank doing business in this state as administrator of the estate of any deceased person, as personal representative, or as conservator or guardian of the estate of any incapacitated person;

(6) To act as trustee for any person or of the estate of any deceased person under the appointment of any court of record having jurisdiction of the estate of such person;

(7) To act as agent or in an agency capacity for any person or entity, public or private;

(8) To loan money upon real estate and upon collateral security when the collateral would of itself be a legal investment for such corporation;

(9) To buy, hold, own, and sell securities issued or guaranteed by the United States Government or any authorized agency thereof, including any corporation or enterprise wholly owned directly or indirectly by the United States, or with the authority to borrow directly from the United States treasury, or securities secured by obligations of any of the foregoing, securities of any state or political subdivision thereof which possesses general powers of taxation, stock, warrants, bills of exchange, notes, mortgages, banker's acceptances, certificates of deposit in institutions whose accounts are insured by the Federal Deposit Insurance Corporation, securities issued pursuant to the Nebraska Business Development Corporation Act, and other investment securities, negotiable and nonnegotiable, except stock or other securities of any corporation organized under the Nebraska Trust Company Act;

(10) To purchase, own, or rent real estate needed in the conduct of the business and to erect thereon buildings deemed expedient and necessary, the cost of such real estate and buildings not to exceed one hundred percent of the paid-up capital stock, except as otherwise approved in writing by the director, and to purchase, own, and improve such other real estate as it may be required to bid in under foreclosure or in payment of other debts;

(11) To borrow money, to execute and issue its notes payable at a future date, and to pledge its real estate, mortgages, or other securities therefor. With the approval of the Director of Banking and Finance, any trust company may at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. Such capital notes or debentures shall be subordinate and subject to the claims of trustors and beneficiaries of estates and trusts and may be subordinated and subject to the claims of other creditors. The holders of such capital notes or debentures shall not be held individually responsible as such holders for any debts, contracts, or engagements of the trust company and shall not be held liable for assessments to restore impairments in the capital of the trust company as may be from time to time determined by the director; and

(12) To perform all acts and exercise all powers connected with, belonging to or incident to, or necessary for the full and complete exercise and discharge of the rights, powers, and responsibilities granted in the Nebraska Trust Company Act, and all provisions of the act shall be liberally construed. None of the powers hereby granted shall extend to or be construed to authorize any such corporation to accept deposits or conduct the business of banking as defined in the Nebraska Banking Act.

A loan by a trust company to one of its managing officers is prohibited by this section. Burke v. Munger, 138 Neb. 74, 292 N.W. 53 (1940).

Under this section, trust companies organized under this article were empowered to accept and execute trusts and to discharge the duties imposed thereby. First Trust Company v. Airedale Ranch & Cattle Company, 136 Neb. 521, 286 N.W. 766 (1939).

In criminal prosecution of officer of trust company for embezzlement of trust funds, court properly instructed jury that trust company had no power to assent to a loan to one of its officers. Buckley v. State, 131 Neb. 752, 269 N.W. 892 (1936).

Power of petitioner as trustee, upon the death of the insured, to accept and receive the proceeds of the life insurance policy payable to it as trustee, plainly conferred hereunder. Federal Trust Co. v. Damron, 124 Neb. 655, 247 N.W. 589 (1933).

Under terms of debenture, trust company empowered, under subdivision 7 hereof, to substitute, for farm mortgages originally deposited with it, stocks, bonds, etc., and obligation fulfilled by safely holding same. Myers v. Union Nat. Bank of Fremont, 115 Neb. 49, 211 N.W. 343 (1926).

Where the next of kin disagree as to who shall be appointed, county court has power to appoint duly authorized trust company as administrator. In re Estate of Anderson, 102 Neb. 170, 166 N.W. 261 (1918).



8-207 Appointment as fiduciary, authorized; oath.

Courts of this state may appoint a trust company receiver, assignee, trustee, guardian, conservator, personal representative, custodian, or special administrator. When a trust company is so appointed and an oath is required to be made, whether in order to qualify or for any other purpose, the president, vice president, secretary, or trust officer may, on behalf of the trust company, make and subscribe the required oath.



8-207.01 Repealed. Laws 1988, LB 795, § 8.



8-208 Conveyances; execution.

All conveyance of or other instruments affecting real estate owned or held in trust by a trust company shall be authorized, prior to or within ninety days after the conveyance or execution of an instrument affecting real estate owned or held in trust, by a resolution of the board of directors or a committee appointed by the board of directors and signed in the name of the trust company by its president or vice president.



8-209 Pledge of securities with Department of Banking and Finance; amount required.

(1) Any corporation organized to do business as a trust company under the Nebraska Trust Company Act shall make a pledge with the Department of Banking and Finance of approved securities.

(2) The amount of securities required to be pledged shall be based on the market value of trust assets held by the trust company as follows:

(a) Trust companies with trust assets with a market value of less than twenty-five million dollars shall pledge securities in the amount of one hundred thousand dollars in par value;

(b) Trust companies with trust assets with a market value of at least twenty-five million dollars but less than two hundred fifty million dollars shall pledge securities in the amount of two hundred thousand dollars in par value;

(c) Trust companies with trust assets with a market value of at least two hundred fifty million dollars but less than two billion five hundred million dollars shall pledge securities in the amount of three hundred thousand dollars in par value;

(d) Trust companies with trust assets with a market value of at least two billion five hundred million dollars but less than five billion dollars shall pledge securities in the amount of four hundred thousand dollars in par value; and

(e) Trust companies with trust assets with a market value of five billion dollars or more shall pledge securities in the amount of five hundred thousand dollars in par value.

(3) A trust company shall determine the market value of its trust assets at the end of each calendar year. If such valuation shows that the pledge of securities is less than is required by subsection (2) of this section, the trust company shall increase the amount of the securities pledged with the department within sixty days following the end of the calendar year.

(4) If at any time the market value of pledged assets is determined to have depreciated to less than ninety percent of par value or the trust company has trust funds deposited with itself or its supporting commercial bank in excess of those deposits referred to by section 8-212, the Director of Banking and Finance may require additional pledges in amounts deemed necessary to fully secure pledging requirements or excessive trust fund depository balances.

(5) Any national bank authorized by the Office of the Comptroller of the Currency or the Board of Governors of the Federal Reserve System to act in a fiduciary capacity in this state, any out-of-state bank authorized by its home state regulator to act in a fiduciary capacity in this state, any federal savings association authorized by the Office of Thrift Supervision or the Office of the Comptroller of the Currency to act in a fiduciary capacity in this state, any federally chartered trust company, any out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, and any out-of-state entity acting in a fiduciary capacity in this state shall make similar pledges with the department, and all such deposits held by the department shall be considered as having been lawfully so pledged and subject to the Nebraska Trust Company Act.



8-210 Securities; kinds authorized; pledge with Department of Banking and Finance.

Securities pledged pursuant to section 8-209 shall consist of any securities which constitute a legal investment for the trust company except for bills of exchange, notes, mortgages, banker's acceptances, or certificates of deposit. State, county, municipal, and corporate bond issues must be of investment quality and be rated in the three top categories of investment by at least one nationally recognized rating service, except that all issues of counties and municipalities of Nebraska shall be acceptable.

Such securities shall not be accepted for purpose of pledge at a rate above par value and if their market value is less than par value they shall not be accepted for such purpose above their actual market value. The safekeeping of such securities and all other expenses incidental to the pledging of such securities shall be at the expense of the trust company.



8-211 Pledge of securities with Department of Banking and Finance; certificate of compliance; effect on obligation to furnish bond as fiduciary.

The required pledges having been made, the Department of Banking and Finance shall issue a receipt and a certificate showing that the trust company has complied with the Nebraska Trust Company Act. Having thus qualified, the trust company may be permitted to act as assignee, receiver, trustee, either by appointment of court or under will, or depository of money in court without bond. Upon presentation of the certificate that the trust company has complied with the act and has made a pledge as provided in section 8-209, the court or other officer charged with the duty of making such appointment or of approving bonds may, in his or her discretion, make the appointment and permit the trust company to qualify without bond or require such bond as is required from natural persons.

The fact that trust company has given general bond does not prevent county court from requiring another bond as testamentary trustee. In re Estate of Grainger, 151 Neb. 555, 38 N.W.2d 435 (1949).



8-212 Pledged securities; primarily liable for trust or fiduciary obligations and losses.

Securities pledged as provided in section 8-209 shall be primarily liable for the obligations of the trust company, state or national bank, federal savings association, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or an out-of-state entity acting in a fiduciary capacity in this state, incurred while acting in any fiduciary capacity, for depository of money in court, and for losses arising from trust funds deposited with failed financial institutions in excess of deposit insurance limits and shall not be liable for any other debt or obligation of the financial institution or out-of-state entity until all such trust liabilities have been discharged.



8-213 Pledged securities of insolvent trust companies or out-of-state entity acting in fiduciary capacity; transfer to fiduciary; conditions.

In the case of national banks and federal savings associations doing business as trust companies, trust companies, federally chartered trust companies, out-of-state trust companies authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, and out-of-state entities acting in a fiduciary capacity in this state, which upon insolvency are not liquidated by the Department of Banking and Finance, upon the appointment of a receiver, trustee in bankruptcy, or other liquidating agent, the department shall turn over to the receiver, trustee in bankruptcy, or other liquidating agent any securities pledged to it by the national bank, federal savings association, trust company, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or any out-of-state entity acting in a fiduciary capacity in this state, upon:

(1) The entry of an order by a court having jurisdiction over a receiver, trustee in bankruptcy, or other liquidating agent of the national bank, federal savings association, trust company, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or any out-of-state entity acting in a fiduciary capacity in this state, ordering the department to turn over to a receiver, trustee in bankruptcy, or other liquidating agent the securities pledged to the department; and

(2) The publication of a notice for three successive weeks in some legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county in which the principal place of business of the national bank, federal savings association, trust company, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or any out-of-state entity acting in a fiduciary capacity in this state, is located that all claims for the trust liabilities must be filed with the receiver, trustee in bankruptcy, or other liquidating agent within thirty days. In the case of national banks the notice provided for in 12 U.S.C. 193, and in the case of trust companies liquidated in bankruptcy court, the notice provided for in 11 U.S.C. 342, shall be sufficient without further notice being given and shall be in lieu of the notice required in this subdivision. In the case of out-of-state trust companies authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or in the case of any out-of-state entity acting in a fiduciary capacity in this state, an additional notice shall be published in each county in Nebraska where the out-of-state trust company or out-of-state entity maintains an office, does business, or acts in a fiduciary capacity, or maintained an office, conducted business, or acted in a fiduciary capacity, within one year prior to the insolvency.



8-214 Pledged securities; release upon surrender of fiduciary powers; conditions.

Any national bank, federal savings association, federally chartered trust company, or out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, which has surrendered its right to exercise such fiduciary powers in this state may have its pledged securities released to it upon furnishing to the Department of Banking and Finance a certificate by its primary financial institution regulator that such financial institution is no longer authorized to exercise such powers and has been relieved, in accordance with the laws of this state, of all duties and obligations as assignee, receiver, or trustee, either by appointment of court or under will, and for depository of money in court. Any out-of-state entity acting in a fiduciary capacity in this state which has surrendered its right to exercise such fiduciary powers in this state may have its pledged securities released to it upon furnishing to the department such proof as the department may require to show that such out-of-state entity is no longer acting as a fiduciary in this state.



8-215 Pledged securities; release upon liquidation; conditions.

Any trust company, state or national bank or federal savings association with a trust department, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or out-of-state entity acting in a fiduciary capacity in this state, upon liquidating its business and affairs for reasons other than insolvency, may have its pledged securities released to it upon satisfying the Department of Banking and Finance that it has been lawfully relieved of all its duties and obligations as assignee, receiver, or trustee, either by appointment of court or under will, and for depository of money in court, after first having published notice three successive weeks in some legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county in which the principal place of business of the trust company, trust department of a state or national bank or federal savings association, or federally chartered trust company is located that all claims against such securities, whether absolute or contingent, must be filed with the department by a day certain, not less than thirty days after the last publication of such notice. In the case of an out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or in the case of any out-of-state entity acting in a fiduciary capacity in this state, the notice shall be published in each county in Nebraska where the out-of-state trust company or out-of-state entity maintains an office, does business, or acts in a fiduciary capacity, or maintained an office, conducted business, or acted in a fiduciary capacity, within one year prior to the liquidation of its affairs.

Department of Banking, as liquidating agent for trust company by proceedings hereunder, is not "adverse holder", and is required to obey summary order to turn over property to bankruptcy receiver. Gamble v. Daniel, 39 F.2d 447 (8th Cir. 1930), appeal dismissed 281 U.S. 705 (1930).



8-216 Pledged securities; interest; company's right to collect.

The trust company may collect and retain the interest of all securities pledged as provided in section 8-209.



8-217 Pledged securities; substitute; when required.

If the interest on any security pledged as provided in section 8-209 remains unpaid for thirty days after maturity, the trust company shall substitute other securities therefor.



8-218 Examination; powers and duties of Department of Banking and Finance.

The Department of Banking and Finance or any duly appointed examiner authorized by it may make a full examination into all the books, papers, and affairs of any trust company doing business under the Nebraska Trust Company Act as often as deemed necessary. In so doing, the department shall have power to administer oaths and affirmations and to examine on oath or affirmation the officers, agents, and clerks of the trust company, touching the matter which they may be authorized to inquire into and examine, and to summon and by subpoena compel the attendance of any person or persons in this state to testify under oath in relation to the affairs of the trust company. In lieu of any examination authorized by the laws of this state, the Director of Banking and Finance may accept, in his or her discretion, a report of an examination made of a trust company by the Federal Deposit Insurance Corporation, the Federal Reserve Bank, or the Office of Thrift Supervision or he or she may examine any such trust company jointly with any such federal agency.



8-218.01 Inactive company; charter revoked; when; release of assets.

Any trust company which fails to exercise trust powers for three years or which voluntarily surrenders duties associated with fiduciary accounts so that no activity is reported for a period of three years, as determined by the consecutive annual reports submitted to the Department of Banking and Finance, shall be deemed inactive. Trust charters determined to be inactive as described in this section shall be revoked and the pledged assets released in accordance with section 8-215.



8-219 Liquidation; reorganization; adjudication of insolvency; grounds; powers and duties of Department of Banking and Finance.

Whenever (1) it appears to the Department of Banking and Finance from any examination or report provided for by the Nebraska Trust Company Act that the capital stock of any trust company transacting business under the act is impaired, or that the trust company is conducting its business in an unsafe or unauthorized manner, or that the trust company is endangering the interest of the beneficiaries for whom it holds property in trust, (2) the officers or employees of the trust company refuse to submit its books, papers, and affairs to the inspection of any examiner, (3) any officer thereof refuses to be examined upon oath touching the affairs of the trust company, or (4) from any examination or report provided for by law, the department has reason to conclude that the trust company is in an unsafe or unsound condition to transact the business for which it is organized or that it is unsafe and inexpedient for it to continue its business, the department shall take charge of the trust company and proceed to reorganize or to liquidate the trust company in the manner provided for the liquidation of insolvent banks. If the trust company neglects or refuses to observe any lawful order of the department, then the department may cause a suit to be brought in the name of the State of Nebraska upon the relation of the Department of Banking and Finance against the trust company in the district court of the county in which the trust company is chartered for the purpose of having the trust company adjudged insolvent and its business wound up.



8-220 Liquidation; adjudication of insolvency; procedure; powers of district court; liens dissolved.

The suit referred to in section 8-219 shall be conducted as a civil action under the laws of Nebraska. If in the suit the court finds that the trust company is insolvent, it shall enter a judgment of insolvency and order that the business of the trust company shall be wound up. The court or any judge thereof may, after notice to the trust company, enjoin the trust company from continuing to transact business pending the hearing and entry of a judgment in the case. If the court finds and adjudges that the trust company is insolvent, the Department of Banking and Finance shall thereupon become the liquidating agent to wind up the business of the trust company, and the department shall be vested with the title to all of the assets and the property of the trust company wherever such property may be situated and whatever the kind and character of the assets and property may be, as of the date of the filing of the petition in court. Any attachment lien against the property of the trust company, acquired within sixty days next preceding the filing of the suit, shall be thereby released and dissolved.



8-221 Liquidation; insolvency; injunction to prevent transaction of business.

If the judge of the district court of the county where the suit is filed is absent therefrom, any judge of the Court of Appeals or Supreme Court may grant the injunction as provided in section 8-220 with the same force and effect as if it had been granted by the district judge. All the proceedings for the conduct of the suit and an entry of judgment shall be conducted in the district court of the county where the trust company was chartered. If the trust company is adjudged insolvent, its affairs shall be wound up by the Department of Banking and Finance under and subject to the order of the district court in the manner provided in the case of insolvent banks.



8-222 Maximum liability.

The maximum liability which may be incurred by any trust company organized under the Nebraska Trust Company Act, exclusive of money or properties held in trust and exclusive of money borrowed for investment and actually invested in real estate mortgages and other securities in which trust companies are authorized to invest under the act, shall not exceed one hundred percent of the paid-up capital stock.



8-223 Statements required; when; annual report, defined; penalty.

(1) The trust company shall file with the Department of Banking and Finance during the months of January and July of each year a statement under oath of the condition of the trust company on the last business day of the preceding December and June in the manner and form required by the department. For purposes of the Nebraska Trust Company Act, the trust company's annual report shall be deemed to be the report filed with the Department of Banking and Finance during the month of January.

(2) Any trust company that fails, neglects, or refuses to make or furnish any report or any published statement required by the Nebraska Trust Company Act shall pay to the department fifty dollars for each day such failure continues, unless the department extends the time for filing such report.

(3) The filing requirements of this section shall not apply to the trust department of a bank if the report of condition of the trust department is included in the reports of the bank required by the Nebraska Banking Act.



8-224 Reports; form; publication; trust company; disclosure statement.

(1) The reports required by section 8-223 shall be verified by one of the managing officers, and a summary of the annual report, in a form prescribed by the Department of Banking and Finance, shall, within thirty days after the filing of the statement with the department, be published in a newspaper of general circulation in the county where the trust company is chartered.

(2) The publication required by this section shall not apply to any trust company that makes an annual disclosure statement available to any member of the general public upon request in accordance with the following provisions:

(a) The annual disclosure statement shall be in a form prescribed by the department;

(b) In the lobby of its main office, in every branch trust office, and in every representative trust office, the trust company shall at all times display a notice that the annual disclosure statement may be obtained from the trust company;

(c) If the trust company maintains an Internet web site, the home page of the web site shall at all times contain a notice that the annual disclosure statement may be obtained from the trust company;

(d) The notice described in subdivisions (b) and (c) of this subsection shall include, at a minimum, an address and telephone number to which requests for an annual disclosure statement may be made;

(e) The first requested copy of the annual disclosure statement shall be provided to a requester free of charge; and

(f) A trust company shall make its annual disclosure statement available to the public beginning not later than the following March 31 or, if the trust company mails an annual disclosure statement to its shareholders, beginning not later than five days after the mailing of the disclosure statement, whichever occurs first. A trust company shall make its annual disclosure statement available continuously until (i) the annual disclosure statement for the succeeding year becomes available or (ii) a summary of its annual report is published for the succeeding year in accordance with this section.

(3) The publication required by this section shall not apply to reports of the trust department of a bank if the report of condition of the trust department is included in the reports of the bank required by the Nebraska Banking Act.



8-224.01 Prohibited acts; violation; penalties.

(1) No charge shall be allowed against an estate or trust for legal services performed by an attorney who is a salaried employee of the trust company or when a portion of the charge for legal service is retained by the trust company. Any officer or employee of the trust company causing or consenting to such division of fee for legal service shall be guilty of a Class I misdemeanor. No investments of an estate or trust shall be made in the capital stock or securities of the trust company, in the stock or securities of its affiliated companies, or in obligations, either direct or indirect, of any director, officer, or employee of the trust company. The trust company shall not substitute any of the assets of an estate or trust under its control for securities of the trust company. A trust company may administer, in a fiduciary capacity, an estate or trust which contains such capital stock, securities, or obligations as part of its assets if such assets are received in kind from the grantor of the estate or trust and retention of such capital stock, securities, or obligations is properly authorized by the terms of the governing document. Any officer or employee of the trust company making such an investment or consenting to such an investment or causing such substitution or consenting to such substitution shall be guilty of a Class III felony.

(2) No loan of the assets of the trust company shall be made to any officer or director of such corporation. No trust company shall cause or allow funds of any account entrusted to the trust company to be loaned, directly or indirectly, to any director, officer, or employee of the trust company except when the director, officer, or employee has a specific beneficial interest in the account and such loans are allowed in governing account documents and are not prohibited by other state or federal law. Any director, officer, or employee of the trust company causing, consenting to, or receiving funds from a loan made in violation of this section shall be guilty of a Class III felony.



8-225 False statement or book entry; destruction or secretion of records; penalty.

Any person who swears to any of the statements required by the Nebraska Trust Company Act, knowing them to be false, who subscribes to, makes, or causes to be made any false statement or false entry in the books of any trust company transacting a business under the act, who subscribes to or exhibits false papers or fails to make true and correct entry in the books and records of the trust company of its business and transactions in the manner and form prescribed by the Department of Banking and Finance, who mutilates, alters, destroys, secretes, or removes any of the books or records of the trust company without the written consent of the Director of Banking and Finance, or who makes, states, or publishes any false statement of the amount of the assets or liabilities of the trust company shall be guilty of a Class IV felony.



8-226 Trust terms; use restricted; penalty.

(1) No individual, firm, corporation, or association doing business directly or indirectly in the State of Nebraska shall use the words trust, trust company, trust association, or trust fund as any part of its title except:

(a) A trust company as defined in section 8-230;

(b) A trust company chartered and supervised under the laws of the United States or any other state;

(c) A bank or savings association chartered and supervised under the laws of the United States or any other state, if such bank or savings association has been further chartered to conduct a trust company business;

(d) A limited partnership to the extent authorized by subdivision (5) of section 67-234;

(e) An entity required by any other law to use such words; or

(f) Except as provided in subsection (2) of this section.

(2) Notwithstanding the provisions of subsection (1) of this section:

(a) An organization described in section 501(c)(3) of the Internal Revenue Code and exempt from taxation under section 501(a) of the code may use the words trust or trust fund;

(b) A trust created by a testamentary or fiduciary document may use the word trust; and

(c) An account in a financial institution established by or on behalf of trusts referenced in subdivision (b) of this subsection may use the words trust or trust fund.

(3) A violation of this section is a Class V misdemeanor.



8-227 State trust company; merger or consolidation with national banking association; procedure.

Any state trust company, with the approval of the Department of Banking and Finance, may, upon a vote of the holders of at least two-thirds of its capital stock, merge or consolidate with a national banking association, as provided by federal law, by causing a certificate to be filed with the Department of Banking and Finance setting forth the resolution of the stockholders of the state trust company and that the resolution has been duly adopted by the holders of at least two-thirds of the capital stock of the trust company.



8-228 State trust company; merger or consolidation with a national bank; effect.

When a state trust company has merged or consolidated with a national bank, the resulting national bank and trust company shall be considered the same business and corporate entity as the former national bank and the former trust company and as a continuation thereof and the ownership and title to all properties, assets, obligations, and liabilities of the merging or consolidating trust company shall automatically pass to and become the properties, assets, obligations, and liabilities of the resulting national bank and trust company and shall be deemed to be transferred to and vested in the resulting national bank and trust company without any deed or other transfer. The resulting national bank and trust company, by virtue of such consolidation or merger and without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all rights of property, franchises, and interests, including appointments, designations, and nominations and all other rights and interests as trustee, personal representative, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in every other fiduciary capacity, in the same manner and to the same extent as such rights, franchises, and interests were held or enjoyed by any such merging or consolidating trust company at the time of such merger or consolidation. Upon the merger or consolidation, the state charter of the merging or consolidating state trust company shall automatically terminate and the charter shall be returned to the Department of Banking and Finance. Securities pledged to the department in accordance with section 8-209 shall be transferred to the name of the resulting national bank and trust company.



8-229 State trust company; merger or consolidation with a national bank; redemption of stock; when; value, how determined.

When the merger or consolidation becomes effective, the owner of shares of a state trust company which were voted against a merger or consolidation with a national bank shall be entitled to receive the value of the stock in cash from the assets of the state trust company when the merger or consolidation becomes effective, upon written demand made to the resulting national bank and trust company at any time within thirty days after the effective date of the merger or consolidation, accompanied by the surrender of the stock certificates. The value of the shares shall be determined as of the date of the shareholders' meeting approving the merger or consolidation, by three appraisers, one to be selected by the owners of two-thirds of the shares voting against the merger or consolidation, one by the board of directors of the resulting national bank and trust company, and the third by the two so chosen. If the appraisal is not completed within sixty days after the merger or consolidation becomes effective, the Department of Banking and Finance may cause an appraisal to be made and the resulting appraisal shall then govern. The expenses of the appraisal caused to be made by the department shall be paid by the resulting national bank and trust company.



8-229.01 State trust company; merger or consolidation with state bank; procedure.

Any state trust company, with the approval of the Department of Banking and Finance, may, upon a vote of the holders of at least two-thirds of its capital stock, merge or consolidate with any state bank which has obtained powers to conduct a trust business pursuant to the Nebraska Trust Company Act. The merging trust company must file with the department a certificate of the stockholders of the trust company that the resolution to merge or consolidate has been duly adopted by the holders of at least two-thirds of the capital stock of the trust company.



8-229.02 State trust company; merger or consolidation with a state bank; effect.

When a state trust company has merged or consolidated with a state bank, the resulting state bank and trust company shall be considered the same business and corporate entity as the former state bank and the former trust company and as a continuation thereof. The ownership and title to all properties, assets, obligations, and liabilities of the merging or consolidating trust company shall automatically pass to and become the properties, assets, obligations, and liabilities of the resulting state bank and trust company and shall be deemed to be transferred to and vested in the resulting state bank and trust company without any deed or other transfer. The resulting state bank and trust company, by virtue of such consolidation or merger and without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all right of property, franchises, and interests, including appointments, designations, and nominations and all other rights and interests as trustee, personal representative, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in every other fiduciary capacity, in the same manner and to the same extent as such rights, franchises, and interests were held or enjoyed by any such merging or consolidating trust company at the time of such merger or consolidation. Upon the merger or consolidation, the state charter of the merging or consolidating state trust company shall automatically be transferred to the resulting state bank and trust company.



8-229.03 State trust company; merger or consolidation with a state bank; redemption of stock; when; value, how determined.

When the merger or consolidation becomes effective, the owner of shares of a trust company which were voted against a merger or consolidation with a state bank shall be entitled to receive the value of the stock in cash from the assets of the state trust company upon written demand made to the resulting state bank and trust company at any time within thirty days after the effective date of the merger or consolidation accompanied by the surrender of the stock certificates. The value of the shares shall be determined as of the date of the shareholders' meeting approving the merger or consolidation. An appraisal shall be conducted by three appraisers, one to be selected by the owners of two-thirds of the shares voting against the merger or consolidation, one by the board of directors of the resulting state bank and trust company, and the third by the two so chosen. If the appraisal is not completed within sixty days after the merger or consolidation becomes effective, the Department of Banking and Finance may cause an appraisal to be made and the resulting appraisal shall then govern. The expenses of the appraisal caused to be made by the department shall be paid by the resulting state bank and trust company.



8-230 Terms, defined.

For purposes of the Nebraska Trust Company Act, unless the context otherwise requires:

(1) Agency capacity means a capacity resulting from an undertaking to act alone or jointly with others primarily as agent for another in all matters connected with its undertaking, including the capacities of registrar, paying agent, or transfer agent with respect to stocks, bonds, or other evidences of indebtedness of any corporation, association, municipality, state, or public authority, escrow agent, or agent for the investment of money or any other similar capacity;

(2) Branch trust office means an office of a trust company, other than the main or principal office of a trust company, at which a trust company may act in any fiduciary capacity or conduct any activity permitted under the Nebraska Trust Company Act;

(3) Fiduciary capacity means a capacity resulting from an undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with the undertaking and includes the capacities of trustee, including trustee of a common trust fund, administrator, personal representative, guardian of an estate, conservator, receiver, attorney in fact, and custodian and any other similar capacity;

(4) Representative trust office means an office at which a trust company does not act in any fiduciary capacity or conduct or engage in any activity related to its fiduciary capacities but may otherwise engage in any other activity permitted under the Nebraska Trust Company Act; and

(5) Trust company means any trust company which is incorporated under the laws of this state, any national banking association having its principal office in this state and authorized to conduct a trust company business as defined in the Nebraska Trust Company Act, any bank authorized to conduct a trust company business in a trust department pursuant to sections 8-159 to 8-162, any federal savings association authorized to conduct a trust company business, and any federally chartered trust company.



8-231 Trust company; substituted in fiduciary capacity for affiliated bank; application; court order; filing.

(1) Any trust company which has been duly authorized to commence the business for which it is organized and which has made the pledge of securities required by sections 8-209 and 8-210 may file an application in the county court of the county in which an affiliated bank is located requesting that it be substituted, except as may be expressly excluded in such application, in every fiduciary capacity for such affiliated bank specified in the application, and such specified affiliated bank shall join in such application. Such application may be made by the trust company seeking substitution and need not list the fiduciary capacities in which substitution is proposed to be made. For purposes of this section, affiliated bank with respect to a trust company shall mean any bank incorporated under the laws of this state and any national banking association having its principal office in this state, more than fifty percent of the voting stock of which is owned directly or indirectly by the same bank holding company as defined in the United States Bank Holding Company Act, as amended, that owns directly or indirectly more than fifty percent of the voting stock of such trust company. The county court may require such notice as it deems necessary.

(2) When the county court finds that such trust company has been duly authorized to commence the business for which it is organized and that it has made a pledge of securities in accordance with sections 8-209 and 8-210, the county court may enter an order substituting such trust company in every fiduciary capacity for the specified affiliated bank except as may be otherwise specified in the application.

(3) Upon entry of such order, such trust company shall, without further act, be substituted in every such fiduciary capacity, and such application may be evidenced by filing a copy of the order with the clerk of any county court in this state.



8-232 Designation of bank as fiduciary in a will or other instrument; effect.

Each designation in a will or other instrument executed either before, on, or after September 9, 1993, in which a bank is designated as fiduciary shall be deemed a designation of the trust company substituted for the bank pursuant to sections 8-230 to 8-233 except when the will or other instrument is executed after such substitution. Any grant in a will or other instrument of any discretionary power shall be deemed conferred upon the trust company deemed designated as the fiduciary pursuant to this section.



8-233 Trust company; substituted as fiduciary; accounting; transfer of assets.

A bank shall account jointly with the trust company which has been substituted as fiduciary for the bank pursuant to sections 8-230 to 8-233 for the accounting period during which the trust company is initially so substituted. Upon substitution pursuant to sections 8-230 to 8-233, the bank shall deliver to the trust company all assets held by the bank as fiduciary, except assets held for accounts with respect to which there has been no substitution pursuant to sections 8-230 to 8-233, and upon substitution all the assets shall become the property of the trust company without the necessity of any instrument of transfer or conveyance.



8-234 Branch trust offices authorized; procedure.

(1) With the approval of the Director of Banking and Finance, a corporation organized to do business as a trust company under the Nebraska Trust Company Act may establish and maintain branch trust offices within this state and in any other state pursuant to section 8-2303.

(2) A corporation organized to do business as a trust company under the Nebraska Trust Company Act, in order to establish a branch trust office in Nebraska pursuant to subsection (1) of this section, shall apply to the Director of Banking and Finance on a form prescribed by the director. Upon receipt of a substantially complete application, the director shall hold a public hearing on the matter if he or she determines, in his or her discretion, that the condition of the corporation organized to do business as a trust company warrants a hearing. If the director determines that the condition of the corporation organized to do business as a trust company does not warrant a hearing, the director shall (a) publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed branch trust office would be located and (b) give notice of such application for a branch trust office to all financial institutions within the county where the proposed branch trust office would be located and to such other interested parties as the director may determine. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent. If the director receives a substantive objection to the proposed branch trust office within fifteen days after publication of such notice, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subsection shall be published for two consecutive weeks in a newspaper of general circulation in the county where the proposed branch trust office would be located. The expense of any publication and mailing required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director. The date for hearing the application shall not be more than ninety days after the filing of the application and not less than thirty-one days after the last publication of notice of hearing. The costs of the hearing shall be assessed in accordance with the rules and regulations of the Department of Banking and Finance.

(3) The director shall approve the application for a branch trust office if he or she finds that (a) the establishment of the branch trust office would not adversely affect the financial condition of the corporation organized to do business as a trust company, (b) there is a need in the community for the branch trust office, and (c) establishment of the branch trust office would be in the public interest.

(4) With the approval of the director, a state-chartered bank authorized to conduct a trust business pursuant to sections 8-159 to 8-162 may establish and maintain branch trust offices within this state and in any other state pursuant to section 8-2303. The procedure for the establishment of any branch trust office under this subsection shall be the same as provided in subsections (2) and (3) of this section. The activities at the branch trust office shall be limited to the activities permitted by the Nebraska Trust Company Act, and the general business of banking shall not be conducted at the branch trust office. Nothing in this subsection is intended to prohibit the establishment of a branch pursuant to section 8-157 at which trust business may be conducted.

(5) A branch trust office of a corporation organized to do business as a trust company or of a state-chartered bank shall not be closed without the prior written approval of the director.



8-235 Representative trust offices authorized; procedure.

(1) With the approval of the Director of Banking and Finance, a corporation organized to do business as a trust company under the Nebraska Trust Company Act may establish and maintain representative trust offices within this state and in any other state pursuant to section 8-2304.

(2) A corporation organized to do business as a trust company under the Nebraska Trust Company Act, in order to establish a representative trust office in Nebraska pursuant to subsection (1) of this section, shall apply to the Director of Banking and Finance on a form prescribed by the director. Within sixty days after receipt of a substantially complete application, the director shall notify the trust company of his or her decision on the application. If the director does not act on the application, the application shall be deemed approved on the sixty-first day after receipt of a substantially complete application.

(3) The director shall approve the application for a representative trust office if he or she finds that:

(a) The establishment of the representative trust office would not adversely affect the financial condition of the trust company;

(b) The activities at the representative trust office will be limited to nonfiduciary trust activities; and

(c) Establishment of the representative trust office would be in the public interest.

(4) A state-chartered bank authorized to conduct a trust business pursuant to sections 8-159 to 8-162 may establish and maintain representative trust offices within this state and in any other state pursuant to section 8-2304. The procedure for the establishment of any representative trust offices under this subsection shall be the same as provided in subsections (2) and (3) of this section. The activities at the representative trust office shall be limited to the activities permitted by the Nebraska Trust Company Act, except that no fiduciary activities may be conducted at the representative trust offices. The general business of banking shall not be conducted at the representative trust offices.

(5) A representative trust office shall not be closed unless the trust company or state-chartered bank provides sixty days' prior written notice to the director.



8-301 Supervision and control; powers of Department of Banking and Finance.

The Department of Banking and Finance shall have power to issue permits to and shall have general supervision and control of all building and loan associations as defined in sections 8-301 to 8-340.01.

Supervision and control extends to branches. First Fed. Sav. & Loan Assn. v. Department of Banking, 187 Neb. 562, 192 N.W.2d 736 (1971).



8-301.01 Repealed. Laws 1984, LB 899, § 7.



8-302 Power to require and receive payments from members; limitations.

Any association of not less than five persons, which shall be organized within this state for the purpose of raising money to be loaned among its members, shall be authorized and empowered to levy, assess and collect from its members such sums of money by rates of stated dues, fines, interest and premiums on loans, as the corporation may provide in its articles of incorporation or bylaws, and to exercise such other powers as are hereinafter conferred. Every such corporation may, however, receive payments from its members in any amount, which together with the balance, if any, formerly to the credit of the member thus paying, upon the books of the corporation, shall not exceed the par value of the shares of stock held by him.

Failure of foreign association to renew its authority to transact business in this state does not invalidate prior contracts. Eastern B. & L. Assn. v. Tonkinson, 76 Neb. 470, 107 N.W. 762 (1906).

A building and loan association may deduct from a loan made to one of its members the premium bid for the right of precedence in taking a loan, provided such loan was made under a system of open competitive bidding. South Omaha L. & B. Assn. v. Wirrick, 63 Neb. 598, 88 N.W. 694 (1902).

Section held constitutional. Nebraska L. & B. Assn. v. Perkins, 61 Neb. 254, 85 N.W. 67 (1901); Livingston L. & B. Assn. v. Drummond, 49 Neb. 200, 68 N.W. 375 (1896).

Stockholder cannot rescind, recover money paid for stock, and repudiate obligations assumed on account of mismanagement of officers. American B. & L. Assn. v. Bear, 48 Neb. 455, 67 N.W. 500 (1896).

Act cannot affect contracts made before its passage. American B. & L. Assn. v. Rainbolt, 48 Neb. 434, 67 N.W. 493 (1896).

Subscribers seeking rescission of contract must return stock as condition to right to rescind. Building & L. Assn. of Dakota v. Cameron, 48 Neb. 124, 66 N.W. 1109 (1896).

Corporations, not building and loan associations, though similar in character, may incorporate under general law. York Park Bldg. Assn. v. Barnes, 39 Neb. 834, 58 N.W. 440 (1894).

Company will be bound by that construction of the contract which it understood and knew the other party placed upon it, by which the other party was induced to enter into contract. People's B. L. & S. Assn. v. Klauber, 1 Neb. Unof. 676, 95 N.W. 1072 (1901).



8-303 Stock; ownership; limit; investment shares; loans.

(1) No person shall hold in his own right, or jointly with others, a total of withdrawal value of investment stock of more than sixty thousand dollars or an amount representing two percent of the total assets of the association, whichever is greater, except that investment shares which, when issued by an association, are within the limits prescribed in this subsection, may continue to be lawfully held irrespective of any shrinkage in the assets of the association.

(2) In any association, borrowing members may hold stock to the amount of sixty thousand dollars or an amount equal to five percent of the assets of the association, whichever amount is greater, except that (a) no borrowing member may hold stock in excess of one hundred thousand dollars unless that association has a reserve fund of at least five percent of the total assets of the association; and (b) if stock held by borrowing members which, when issued by an association, is within the limits prescribed in this subsection, it shall continue to be lawfully held irrespective of any shrinkage in the assets of the association.

(3) Notwithstanding the provision of this section, an association may issue any investment shares and make any loan to borrowing members which is or may be permitted to a federal association doing business in this state.



8-304 Stockholders; voting; limitations.

Subject to the limitations set forth in section 8-303, each investing member shall be permitted to cast one vote for each hundred dollars of withdrawal value of his stock. Each borrowing member shall be permitted as a borrower to cast one vote, or to cast one vote for each one hundred dollars of the credit value of his stock. Fifteen or more members present at a regular or special meeting of members constitute a quorum. Voting may be by proxy if the instrument authorizing the proxy to vote shall have been executed by a member.



8-305 Corporate name; requirements; penalty.

The words loan and building association, building association, building and loan association, savings and loan association, or loan and savings association, shall form part of the corporate name of every such corporation. No individual, firm, company, corporation, or association operating in the State of Nebraska, unless (1) organized under authority of the federal government, (2) organized as a building and loan association under the authority of any foreign state and complying with the provisions of the Nebraska statutes, (3) organized and incorporated under and in accordance with the provisions of sections 8-301 to 8-384, or (4) having been in existence and doing business in Nebraska under its present name for a period of ten years prior to January 1, 1949, shall, after August 27, 1949, use in its name the words loan and building association, building and loan association, savings and loan association, loan and savings association, loan and building, building and loan, savings and loan, loan and savings, building and savings, or savings and building, in combination with any other word or words. Any person, firm, company, corporation, or association violating this section shall be guilty of a Class V misdemeanor for each offense. Each day such person, firm, or corporation shall use any such prohibited words shall be deemed a separate and distinct offense in violation of this section.



8-306 Capital stock; amount; articles of incorporation; filing fees.

The capital stock of an association is not limited and shall consist of the aggregate of payments made by its members and dividends credited thereon, less withdrawals, and shall be represented by shares. It shall not be necessary for any association organized in and operating under the laws of the State of Nebraska to state in its articles of incorporation, or an amendment or amendments thereto, any amount of authorized capital stock. Upon the filing of articles of incorporation, or an amendment or amendments thereto, an association shall pay a filing fee of twenty-five dollars to the Secretary of State.

Under prior law, law required building and loan association to file articles with Secretary of State and pay filing fee in advance based upon authorized capital stock. State ex rel. Equitable Bldg. L. & S. Assn. v. Amsberry, 104 Neb. 843, 178 N.W. 828 (1920).



8-307 Repealed. Laws 1978, LB 717, § 7.



8-307.01 Pensions and retirement plans; adoption.

A building and loan association may provide for pensions, retirement plans, and other benefits for its officers and employees, and may contribute to the cost thereof in accordance with the plan adopted by a two-thirds vote of the board of directors, and approved by a vote of a majority of all the stockholders represented at an annual meeting of such association upon written notice mailed ten days prior to the annual meeting to the last-known address of each stockholder as shown by the books of the association that a pension or retirement plan, or other plan for benefits for its officers and employees will be presented at such meeting, and approved by the Department of Banking and Finance.



8-308 Stock; credit value; right of shareholder to withdraw; conditions; withdrawal notice; exception for liquidation.

Any shareholder of an association shall be permitted to withdraw any or all of the credit value of his or her stock as shown by the books of the association, provided such stock is not pledged as security for a loan, by giving written notice of such intention to the secretary or managing officer of the association, and, at the expiration of thirty days following such notice, the member so withdrawing, or, if deceased, his legal representative, shall be entitled to receive the credit value of the stock at the time such notice was given, together with such proportion of the net profits accruing since the last dividend date, if the bylaws so provide and determine, less the admission fee, if any, or other just and lawful charges; Provided, the right to so withdraw shall not apply to shareholders of an association in process of liquidation.



8-309 Stock; withdrawal; limit; funds applicable.

At no time shall more than one-half of the unloaned funds in the treasury of the association and one-half of the accumulations thereto be applicable to the demands of the withdrawing shareholders without the consent by resolution of the board of directors. If there is delay in meeting payment to withdrawing members due to insufficient funds applicable to such purpose, such members shall be paid, and their stock thus repurchased retired, in the order of the filing of their withdrawal notices as funds applicable therefor are available.



8-310 Stock; withdrawal; insufficient funds to meet notices; limit of loans; requirements.

So long as any association is delayed in meeting payment to withdrawing members due to insufficient funds applicable to such purpose, any loan made to a member shall be from funds not applicable for payment to withdrawing members, and shall not exceed one-half of the credit value of the member's stock unless secured also by the pledge of real estate. If the only security for such a loan be a pledge of the member's stock, the association shall take from the borrower a note for the payment thereof with interest, payable on demand, and a notice for withdrawal of sufficient of the stock to pay such note and interest unless such notice is already on file, and the association shall not demand payment of such note until it has funds available for the payment of the withdrawal notice in the sequence of its filing.



8-311 Stock; withdrawals by borrowing members; funds applicable.

Withdrawals by a borrowing member from credits on stock pledged as security in connection with a real estate loan made by the association shall be permitted only at the discretion of the association, and if the association is delayed in meeting payments to withdrawing members due to insufficient funds applicable to such purpose, withdrawals permitted to such a borrowing member shall be paid only out of the funds of the association available for the making of real estate loans.



8-312 Stock; enforcement of withdrawals by directors.

If the association has funds applicable for withdrawals and more than needed to retire the shares of members who have given written notice of an intention to withdraw, the directors may, if in their discretion it shall be for the best interests of the association, retire any unpledged shares by enforcing withdrawals of the same, subject to the approval and consent of the Department of Banking and Finance, and the owner or owners shall be paid the full credit value of such shares, which shall be the total of payments and dividends credited thereon less prior withdrawals, if any.



8-313 Stock; enforced withdrawal; time; notice of intention.

Such retirements, if made, shall be made immediately after a period fixed by the bylaws of the association for the declaration and payment of dividends of earnings, and the association shall, at least sixty days before so retiring any shares, send written notice to each person shown by the books of the association to be an owner of such shares, mailed to such person's last-known address, which notice shall inform such persons of the intent of the association to make the retirement on a designated date.



8-314 Stock; enforced withdrawal; notice of intention; contents.

The association shall without delay, upon so retiring shares by order of its board of directors, send a written notice to each person shown by the books of the association to be an owner of shares thus retired, mailed to such person's last-known address, which notice shall contain information of the retirement of the shares and of the number of the certificate representing said shares, and of the amount to be paid to such owner upon delivery to the association of said certificate.



8-315 Loans; prepayment; required provisions; procedure.

The bylaws shall also contain equitable provisions permitting the payment of loans before maturity, as follows: The borrower shall be charged with the full amount of his loan, together with all arrearages due thereon or on the shares pledged, or appertaining to the security given, and shall thereupon be allowed, as a credit, the withdrawal value of the shares pledged as security together with an equitable share of the premium, if any, paid in advance, and such other credits as may be returnable on account thereof, and the balance shall be received by the association in full settlement and discharge of such loan. The credits on shares pledged in connection with a loan secured by mortgage on real estate, may at any time, and in whole or in part, be appropriated by any association and applied in reduction of such loan. The withdrawal value of shares pledged as a part of a loan transaction, where such loan is secured by mortgage on real estate, shall be the total amount of the payments on such shares as shown by the books of the association, together with such proportionate share of the earnings as the borrower may be entitled to under the bylaws of the association, less the amounts of previous appropriations and applications on the loan and withdrawals, if any. The association shall not directly or indirectly charge any membership, admission, withdrawal, or any other fee or sum of money for the privilege of becoming, remaining, or ceasing to be a member of the association, except charges upon the making or modification of a loan authorized by section 8-330. Except as authorized by this section and section 8-316, the association shall not charge any member any sum of money by way of fine or penalty for any cause. Payments on real estate loans shall be applied first to the payment of interest on the unpaid balance of the loan and the remainder on the reduction of principal. Any delinquent real estate taxes, both regular and special, which become a prior lien to the association's mortgage, may be paid by the association and added to the unpaid balance of the loan.



8-316 Loans; delinquency; required provisions; association's rights; computation of balance due.

The bylaws shall further provide that if any member has become delinquent in his payment on any shares pledged for the security of any loan from the association, which delinquency shall include delinquent real estate taxes both regular or special irrespective of whether paid by the association and charged to principal or unpaid and a prior lien on the property, and such delinquency represents more than two monthly payments, such shares may be canceled, and he shall, as to such shares, cease to be a member of the association, and the withdrawal value, if any, of such shares at the date of cancellation, shall be credited on his loan. If, after the aforesaid credits, or other credits, a balance remains due the association on account of said loan, it may recover the balance either by the foreclosure and sale of the security given or by an action at law upon the evidence of indebtedness. The withdrawal value of shares pledged as a part of a loan transaction, where such loan is secured by mortgage on real estate, shall be the total amount of the payments on such shares as shown by the books of the association, together with such proportionate share of earnings as the borrower may be entitled to under the bylaws of the association, less the amounts of previous appropriations and applications on the loan and withdrawals, if any.

Receiver of insolvent association can recover from member amount loaned, with interest at legal rate, less amount paid on interest and premium, with interest from date of the several payments. Anselme v. American S. & L. Assn., 63 Neb. 525, 88 N.W. 665 (1902).

Mortgage stipulating that borrower should receive credits for withdrawal value of shares in case of foreclosure, gives right to have same fixed and credited according to contract. Equitable B. & L. Assn. v. Bidwell, 60 Neb. 169, 82 N.W. 384 (1900).



8-317 Certificates of stock; records; payments; matured stock; right to withdraw.

Certificates of stock or other written evidence thereof shall be issued for each account in conformity with sections 8-301 to 8-340.01 and the bylaws. Every stockholder shall receive credit on the books of the association for all amounts paid by the stockholder upon the stockholder's subscription for stock, together with the stockholder's pro rata share of all dividends declared, as hereinafter provided, and when the sum of such payments and dividends, less all fines or other charges, equal the par value of the shares of stock held by the stockholder, the stockholder shall be entitled to receive such par value, with such interest not exceeding the legal rate, as the directors may determine, from the time of maturity until paid. Holders of stock thus matured and members desiring to withdraw before such maturity shall be paid the value of their stock in the order of the maturity of or notice of withdrawal of such stock. At no time shall more than two-thirds of the unloaned funds in the treasury of the association, inclusive of such funds applicable to the demands of withdrawing stockholders, as hereinbefore provided, be applicable to the demands of holders of matured stock without the consent of the board of directors.

This section only fixes property rights of persons named; strangers to deposit allowed to establish oral trust in the account. Eden v. Eden, 182 Neb. 768, 157 N.W.2d 543 (1968).

Certificates issued by building and loan association to two or more persons are payable to any one of them. Rose v. Hooper, 175 Neb. 645, 122 N.W.2d 753 (1963).

Joint tenancy as to building and loan shares of stock is controlled by this section. Kindler v. Kindler, 169 Neb. 153, 98 N.W.2d 881 (1959).

When building and loan stock certificate is made to the joint account of two or more persons, the survivor or survivors are entitled to the full title thereto. Tobas v. Mutual Building & Loan Assn., 147 Neb. 676, 24 N.W.2d 870 (1946).



8-318 Stock; share account; deposits; withdrawal methods authorized; investments by fiduciaries; rights; retirement plan, investments; building and loan association as trustee or custodian; powers and duties.

(1)(a) Shares of stock in any association, or in any federal savings and loan association incorporated under the provisions of the federal Home Owners' Loan Act of 1933, with its principal office and place of business in this state, may be subscribed for, held, transferred, surrendered, withdrawn, and forfeited and payments thereon received and receipted for by any person, regardless of age, in the same manner and with the same binding effect as though such person were of the age of majority, except that a minor or his or her estate shall not be bound on his or her subscription to stock except to the extent of payments actually made thereon.

(b) Whenever a share account is accepted by any building and loan association in the name of any person, regardless of age, the deposit may be withdrawn by the shareholder by any of the following methods:

(i) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if the check or other instrument in writing is signed by the shareholder and constitutes a valid release in discharge to the building and loan association for all payments so made; or

(ii) Electronic means through:

(A) Preauthorized direct withdrawal;

(B) An automatic teller machine;

(C) A debit card;

(D) A transfer by telephone;

(E) A network, including the Internet; or

(F) Any electronic terminal, computer, magnetic tape, or other electronic means.

(c) This section shall not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act, 15 U.S.C. 1693 et seq., as it existed on January 1, 2017, and shall not affect the legal relationships between a minor and any person other than the building and loan association.

(2) All trustees, guardians, personal representatives, administrators, and conservators appointed by the courts of this state may invest and reinvest in, acquire, make withdrawals in whole or in part, hold, transfer, or make new or additional investments in or transfers of shares of stock in any (a) building and loan association organized under the laws of the State of Nebraska or (b) federal savings and loan association incorporated under the provisions of the federal Home Owners' Loan Act of 1933, having its principal office and place of business in this state, without an order of approval from any court.

(3) Trustees created solely by the terms of a trust instrument may invest in, acquire, hold, and transfer such shares, and make withdrawals, in whole or in part, therefrom, without any order of court, unless expressly limited, restricted, or prohibited therefrom by the terms of such trust instrument.

(4) All building and loan associations referred to in this section are qualified to act as trustee or custodian within the provisions of the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended, or under the terms and provisions of section 408(a) of the Internal Revenue Code, if the provisions of such retirement plan require the funds of such trust or custodianship to be invested exclusively in shares or accounts in the association or in other associations. If any such retirement plan, within the judgment of the association, constitutes a qualified plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, or under the terms and provisions of section 408(a) of the Internal Revenue Code, and the regulations promulgated thereunder at the time the trust was established and accepted by the association, is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the association may continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the member and beneficiaries thereof. No association, in respect to savings made under this section, shall be required to segregate such savings from other assets of the association. The association shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this section.



8-319 Loans; restricted to members; secured and unsecured; purposes; limit; parity with federal associations; security; participation in other loans; exceptions; educational loans.

(1) No loan shall be made by such association except to its own members, and no loan shall be made to any member for any sum in excess of the par value of his or her stock. The borrower shall pledge to the association, as security for the loan, shares of a maturity value equal to the principal of the loan and, except as otherwise provided in this section, ample security by mortgage or deeds of trust on real estate. For purposes of this section, real property and real estate shall include a leasehold or subleasehold estate in real property under a lease or sublease the term of which does not expire, or which is renewable automatically or at the option of the holder or of the association so as not to expire for at least five years beyond the maturity of the debt. Loans made upon improved real estate, except as otherwise provided in this section, shall not exceed ninety-five percent of the reasonable normal cash value thereof, and all loans made on any other real estate shall not exceed three-fourths of the reasonable normal cash value thereof.

(2) An association may make a loan or loans in an amount exceeding ninety-five percent of the reasonable normal cash value of the real estate security (a) if such loan or loans are made to a veteran in accord with the provisions of 38 U.S.C., as now existing or as hereafter amended, (b) if the proceeds of the loan or loans are to be used in purchasing residential property or in constructing a dwelling on unimproved property owned by such veteran to be occupied as his or her home, used for the purpose of making repairs, alterations, or improvements in or paying delinquent indebtedness, taxes, or special assessments on residential property owned by the veteran and used by him or her as his or her home, or used in purchasing any land and buildings to be used by the applicant in pursuing a gainful occupation other than farming, and (c) if the Secretary of Veterans Affairs guarantees that portion of such loan or loans in excess of ninety-five percent of the reasonable normal cash value of the real estate security.

(3) An association is authorized to obtain insurance of its loans by the Federal Housing Administrator under Title II of the National Housing Act, as amended, and such loans so made upon improved real estate and so insured shall not be subject to the restrictions set forth in this section with reference to the maximum authorized amount of a loan.

(4) An association may make unsecured loans to its members if such loans (a) are insured under Title I and Title II of the National Housing Act, as amended, or (b) are for property alterations, repair, or improvements. The aggregate amount of loans made under subdivisions (a) and (b) of this subsection shall not at any time exceed twenty percent of the association's assets. Each loan made under subdivision (b) of this subsection shall be repayable in regular monthly installments within a period of twenty years and shall be supported by a written property statement on forms to be prescribed by the Department of Banking and Finance. An association may make secured loans to its members and may make loans under 38 U.S.C., as amended, under Chapter V, subchapter C of the Home Owners' Loan Act of 1933, as amended (12 U.S.C.), and on the security of mobile homes.

(5) The stock of such association may be accepted as security for a loan of the amount of the withdrawal value of such stock without other security.

(6) An association when so licensed may make loans to its own members upon the terms and security set forth in the Nebraska Installment Loan Act.

(7) Any provisions of this section to the contrary notwithstanding, an association may make any loan that a federal savings and loan association doing business in this state is or may be authorized to make.

(8) An association may invest in loans, obligations, and advances of credit, all of which are referred to in this subsection as loans, made for the payment of expenses of business school, technical training school, college, or university education, but no association shall make any investment in loans under this subsection if the principal amount of its investment in such loans, exclusive of any investment which is or which at the time of its making was otherwise authorized, would thereupon exceed five percent of its assets. Such loans may be secured, partly secured, or unsecured, and the association may require a comaker or comakers, insurance, guaranty under a governmental student loan guarantee plan, or other protection against contingencies. The borrower shall certify to the association that the proceeds of the loan are to be used by a full-time student solely for the payment of expenses of business, technical training school, college, or university education.

(9) An association may participate with other lenders in making loans of any type that an association may otherwise make if (a) each of the lenders is either an instrumentality of the United States Government or is insured by the Federal Deposit Insurance Corporation or, in the case of another lender, the interest of the association in such loan is superior to the participating interests of the other participants and (b) an association whose accounts are insured by the Federal Deposit Insurance Corporation which may be a federal association or an association chartered by this state, or another association chartered by this state which is not so insured, has otherwise complied with subsection (1) of this section with respect to loans to members.

(10) An association may sell to or purchase from any institution which is a savings association chartered by this state or the accounts of which are insured by the Federal Deposit Insurance Corporation a participating interest in any loan, whether or not, in the case of a purchase, the security is located within the association's regular lending area.



8-320 Reserve funds; idle funds; investments authorized; deposit of funds in banks.

Any association may invest its reserve fund for the payment of contingent losses, any reserve fund created to protect against any other contingency, and any portion of its idle funds, not immediately needed to carry on its proper functions, as follows:

(1) In bonds, notes, warrants, or other direct obligations of the United States or of any city, village, county, township, or school, road, water, sewer, paving, drainage, or sanitary and improvement district or any other political subdivision of the State of Nebraska;

(2) In any securities and obligations issued by the Federal Home Loan Bank, the Federal National Mortgage Association, or successor corporations, bonds and debentures issued either singly or collectively by any of the twelve federal land banks, the twelve intermediate credit banks, or the thirteen banks for cooperatives under the supervision of the Farm Credit Administration, and securities of any other federal agency corporation; and

(3) In securities issued pursuant to the Nebraska Business Development Corporation Act.

Any provision of this section to the contrary notwithstanding, an association may make any investment that a federal savings and loan association doing business in this state is or may be authorized to make.

Any association may deposit its funds, or any part thereof, in any national or state bank insured by the Federal Deposit Insurance Corporation or any corporation successor thereto and receive therefor certificates of time or savings deposit or the usual bank passbook credit subject to check or in share accounts of any state or federal savings and loan association the accounts of which are insured by the Federal Deposit Insurance Corporation or any corporation successor thereto.



8-320.01 Investments; service corporations.

An association organized under the provisions of Chapter 8, article 3, may purchase, hold, and sell stock in any service corporation organized under the laws of the State of Nebraska whose stock is owned exclusively by building and loan associations whose operations are subject to audit by the Department of Banking and Finance and, if insured, by the Federal Home Loan Bank Board and whose activities are restricted to:

(1) The providing of clerical, bookkeeping, accounting, statistical, and data processing services primarily for building and loan associations;

(2) The purchase, development, and conveyance of real estate for the purpose of renovating and rehabilitating substandard housing including enrollment in state and federal programs in connection therewith, and for other lawful purposes;

(3) The servicing, purchasing, selling, and making of loans upon real estate and participating interests therein; and

(4) The investment in corporations whose principal activities are community development, urban renewal and industrial development.



8-321 Loans; evidence of indebtedness; form; parity with federal associations.

No evidence of indebtedness taken by said association for the return of any loan shall be negotiable in form, and whatever be its form, every such evidence of indebtedness shall be nonnegotiable in law, except as hereinafter provided, and no such debt or evidence of debt shall be assignable or transferable in any manner so as to prevent the discharge thereof by payments to the association, except as hereinafter provided, except that bonds and interest-bearing obligations, in which temporary investments may be made as hereinbefore provided, may be converted into cash in due course.

Notwithstanding the provision of this section, an association may sell or purchase such loans, and enter into such participation loans, as are or may be permitted to federal savings and loan associations doing business in this state.

Provision hereof against assigning or transferring evidence of debt was inserted for protection of borrowing member and does not prevent equitable transfer by association. Nebraska Central B. & L. Assn. v. H. J. Hughes & Co., 121 Neb. 266, 236 N.W. 699 (1931).



8-322 Membership in Federal Home Loan Bank authorized; power to utilize federal agencies; power to obtain advances; use of funds.

Any building and loan association is hereby authorized (1) to subscribe for the stock of and to become a member of the Federal Home Loan Bank for the district in which it may be located or for the stock of a Federal Home Loan Bank of an adjoining district if demanded by convenience; (2) to obtain advances from the Federal Home Loan Bank System, under the rules and regulations promulgated by the bank of which the association is a member, to obtain advances from any other corporation or agency established by or under authority of the United States Government, and to assign its mortgages or such other assets as may be required as security therefor; and (3) to do and perform such acts as may be necessary and required to avail to it all the advantages and privileges offered by the Federal Home Loan Bank or offered by any other corporation or agency established under the authority of the United States Government or any instrumentality of the United States Government.



8-323 Mortgages; assignment to Home Owners' Loan Corporation authorized; condition.

Any building and loan association is hereby authorized, with the approval of its board of directors, to assign its mortgages and the evidence of debt secured thereby to the Home Owners' Loan Corporation created by act of Congress of the United States under the act cited as the Home Owners' Loan Act of 1933, or such other corporation as may be created by authority of the United States Government, or as an instrumentality of the United States Government, and to accept as consideration for such assignment, cash or bonds of such Home Owners' Loan Corporation or such other corporation as may be created by authority of the United States Government, or as an instrumentality of the United States Government; Provided, that no mortgage given by any member of such association shall be so assigned without the written consent of the borrowing member.



8-324 Stock; availability for purchase of real estate or payment of loan.

Any association, at the discretion of its officers and directors, and with the consent and approval of the Department of Banking and Finance, may accept its stock at the withdrawal value of such shares, to apply on the purchase at its fair market value, of any real estate owned by such association, or to apply in payment or reduction of any loans or contracts of sale on which, in the judgment of the officers and directors, there may be an eventual loss, whether or not notice for withdrawal of such shares shall have been filed, and such action shall not be considered prejudicial to the rights of any stockholders to whom payment on withdrawal notices is being delayed.



8-325 Real estate; acquisition and disposal; powers; limitations.

Such association may purchase, hold, lease and convey real estate or stock for the following purposes and no others:

(1) Such real estate as it may need to occupy as a place of business;

(2) Such as shall in good faith be conveyed to it in satisfaction of debts contracted in the ordinary course of business;

(3) Such as it shall purchase at sales under judgments, decrees or mortgages held by the association, or shall purchase in good faith to secure debts due;

(4) Such as it shall in good faith acquire as a part of the consideration for the sale or exchange of real estate owned by it;

(5) Such as shall be acquired in salvaging the value of property owned by the association; and

(6) Such as is permitted building and loan service corporations under section 8-320.01. Nothing in this section shall be construed to forbid the mortgaging of real estate to such associations.

Association must dispose of title and possession to property held for five years. State ex rel. Johnson v. Conservative Savings and Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).



8-326 Reserve fund; requirements; replenishment; increase; reduction; division for federal tax purposes; special increase; approval by department.

Every association organized under the laws of this state for the purposes set forth in section 8-302, except such associations as are conducted upon the serial plan and in which the various series are operated wholly separate and distinct from each other, shall provide a reserve fund for the payment of contingent losses, by setting aside at least five percent of the net earnings for each year to such fund until it reaches at least five percent of the total assets of the association exclusive of cash on hand. Any credit to a reserve account required by any federal agency shall be considered to apply to the reserve fund requirement of this section.

All losses shall be paid out of such fund until the same is exhausted, and whenever the amount in the fund falls below five percent of the total assets, it shall be replenished by annual appropriations of at least five percent of the net earnings until it again reaches the amount. The board of directors shall have power to increase the reserve above five percent, but not to exceed twelve percent, if determined that it is to the best interest of the association and its shareholders. An association may establish such other and additional undivided profits accounts or special reserves as may be ordered by its board of directors. The board of directors may, for federal tax purposes, divide the reserve fund, surplus account, and undivided profits account, in accordance with the provisions of the Internal Revenue Code and regulations adopted pursuant thereto. If, in the opinion of a majority of the board of directors of any such association, a reserve fund of twelve percent is insufficient at any time to cover the probable losses among the assets, or if for other good and sufficient reason they determine it to be for the best interests of the association and its shareholders that the reserve fund be maintained or increased, they shall have power to maintain or increase the fund from the net earnings to an amount not greater than the sum of such probable losses or greater than sufficient to best serve the interest of the association and its shareholders as by them determined. Such special increase of the reserve fund shall first be approved by the Department of Banking and Finance, and if, in the opinion of the department after an examination, such special increase of the reserve fund is deemed necessary or advisable for the protection of stockholders, the department may order such reserve fund increased in like manner and within the same limits as aforesaid. Such reserve fund may at any time, with the consent of the department, be reduced to not less than five percent of the assets.



8-327 Dividends; how and when paid.

Every association of the character defined in section 8-326, shall be required, at least annually, to transfer the residue of earnings, after paying expenses and setting aside a sum for the reserve funds as herein provided, as a dividend to members holding share accounts. All such members shall participate in earnings pro rata to the withdrawal value of their respective accounts, except that an association may classify its share accounts according to the character, amount, or duration thereof, or regularity of additions thereto, and may agree in advance to pay an additional rate of earnings, over and above the minimum rate of earnings paid on share accounts, on accounts based on such classifications, and shall regulate such earnings in such manner that each share account in the same classification shall receive the same ratable portion of such additional earnings. Earnings may be declared on the withdrawal value of each share account at the beginning of the accounting period, plus additions thereto made during the period, less amounts previously withdrawn and amounts covered by notice for withdrawal which for earnings purposes shall be deducted from the latest previous additions thereto, computed at the declared rate for the time the funds have been invested determined as next provided. The date of investment shall be the date of actual receipt by the association of an account or an addition to an account, except that if the board of directors shall so determine, accounts in one or more classifications or additions thereto received by the association on or before a date not later than the twentieth day of the month, unless the day determined is not a business day and in such case it may be the next succeeding business day, shall receive earnings as if invested on the first day of the month in which such payments were received; and if the board shall make such determination, it also shall determine that payments received subsequent to such determination date shall either (1) receive earnings as if invested on the first day of the next succeeding month, or (2) receive earnings from the date of actual receipt by the association. The directors shall determine by resolution the method of calculating the amount of any earnings on share accounts as herein provided, and the time or times when earnings are to be declared, paid, or credited, but the association shall not be required to credit or pay dividends on inactive share accounts of fifty dollars or less.



8-328 Records; requirements.

(1) Complete and adequate records of all accounts and of all minutes of proceedings of the members, directors and executive committee shall be maintained at all times at the office of the association. Records may be kept by hand, mechanical or electronic means.

(2) Every association shall maintain membership records, which shall show the name and address of the member, whether the member is a share account holder, or a borrower, or a share account holder and borrower, and the date of membership thereof. In the case of account-holding members, the association shall obtain a card containing the signature of the owner of such account or his duly authorized representative and shall preserve such signature card in the records of the association.

(3) Associations shall not be required to preserve or keep their records or files for a longer period than five years next after the first day of January of the year following the payment in full of a mortgage or other loan or the closing of a savings or investment account or the final closing or completion of any other contract or transaction; Provided, that ledger sheets showing unpaid accounts in favor of members of such savings and loan associations shall not be destroyed.

(4) No liability shall accrue against any association destroying any such records after the expiration of the time provided in subsection (3) of this section, and in any cause or proceedings in which any such records or files may be called in question or be demanded of the association or any officer or employee thereof, a showing that such records and files have been destroyed in accordance with the terms of subsection (3) of this section shall be a sufficient excuse for the failure to produce them.

(5) All causes of action against an association based upon a claim or claims inconsistent with an entry or entries in any savings and loan association record or ledger, made in the regular course of business, shall be deemed to have accrued, and shall accrue, one year after the date of such entry or entries; and no action founded upon such a cause may be brought after the expiration of five years from the date of such accrual.

(6) The provisions of this section, so far as applicable, shall apply to the records of federal savings and loan associations.

(7) Any association may cause any or all records kept by such association to be copied or reproduced by any photostatic, photographic or microfilming process which correctly and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material and such association may thereafter dispose of the original record. Any such copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such copy or reproduction reproduced from a film record shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original.



8-329 Taxation; real estate.

The real estate of such associations shall be subject to taxation in the same manner as provided by law in the case of other corporations and individuals.



8-330 Loans; charges authorized; statement; interest rate.

Every association may require borrowing members to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of real estate loans. Such expenses may include abstract, recording, and registration fees, title examinations, survey, escrow services, and taxes or charges imposed upon or in connection with the making and recording of any mortgage. Such reasonable charges may be collected by the association from the borrower and shall not be considered interest or a charge for the use of the money loaned. A charge not exceeding one percent or that allowed a federally chartered association for the premature prepayment may be made. The rate of interest on any loan of money shall be determined and computed upon the assumption that the debt will be paid according to the agreed terms and in the event the loan is paid or collected by court action prior to the term of the loan, any payment charged, received, or taken as an advance or forbearance which is in the nature of and taken into account in the calculation of interest, shall be spread over the stated term of the loan for the purpose of determining the rate of interest. Any amounts paid or contracted to be paid by persons other than the borrower shall not be considered interest and shall not be taken into account in the calculation of interest. Interest may be paid on escrow accounts held for the payment of taxes, insurance, and similar payments, if agreed to in writing by the borrower and association. Loans may be made by an association under a license granted it pursuant to the Nebraska Installment Loan Act, to borrowing members whose loans are secured by real estate, to the same extent and in the same amount as such loans may lawfully be made to nonborrowing members. The association shall furnish a loan settlement statement to each borrower, indicating in detail the charges and fees such borrower has paid or obligated himself or herself to pay to the association or to any other person in connection with such loan. A copy of such statement shall be retained in the records of the association.

An association may charge and receive interest, on property improvement loans including loans made under Title I of the National Housing Act, as amended, and unsecured loans authorized in section 5(c) of the Home Owners' Loan Act, as amended.

Payments contracted for as interest and premium on loan only are to be considered in determining usury. Eastern B. & L. Assn. v. Tonkinson, 76 Neb. 470, 107 N.W. 762 (1906).

Foreign associations doing business in this state are subject to penalties against usury. Anselme v. American S. & L. Assn., 66 Neb. 520, 92 N.W. 745 (1902); People's B. L. & S. Assn. v. Parish, 1 Neb. Unof. 505, 96 N.W. 243 (1901).

Under former act, section was only applicable to domestic associations, and foreign associations were governed by general usury statute. National Mut. B. & L. Assn. of New York v. Keeney, 57 Neb. 94, 77 N.W. 442 (1898).

Interest may be reserved at highest rate permitted by law on face of loan, premiums deducted from that, and difference only paid to borrower. Livingston L. & B. Assn. v. Drummond, 49 Neb. 200, 68 N.W. 375 (1896).



8-331 Articles of incorporation; bylaws; filing; certificate of approval; application; contents; approval by Department of Banking and Finance.

Every association shall adopt articles of incorporation and bylaws. A copy of the articles of incorporation and bylaws of every such association shall be filed in the office of the Department of Banking and Finance, together with an application for a certificate of approval and payment of the examination fee prescribed by section 8-602. The application shall furnish and set forth facts and information desired by the Department of Banking and Finance. The department, upon completion of its investigations and its examination of the articles, bylaws, and application for certificate of approval, shall issue a certificate of approval of the association and articles of incorporation and bylaws, but no such certificate of approval shall be issued unless and until the department has determined:

(1) That the articles of incorporation and bylaws conform to the requirements of sections 8-301 to 8-384 and contain a just and equitable plan for the management of the association's business;

(2) That the persons organizing the association are of good character and responsibility;

(3) That in its judgment a need exists for such an institution in the community to be served;

(4) That there is a reasonable probability of its usefulness and success; and

(5) That the same can be established without undue injury to properly conducted existing local building and loan associations.

No such association shall transact any business, except the execution of its articles of incorporation, the adoption of bylaws, and the election of directors and officers, until it has procured a certificate of approval under this section. No amendment of the articles of incorporation or bylaws of any such association shall become operative until a copy of the amendment has been filed and a certificate of approval obtained under this section in regard to the original articles of incorporation and bylaws.

Requirements hereof apply to application for branch office. First Fed. Sav. & Loan Assn. v. Department of Banking, 187 Neb. 562, 192 N.W.2d 736 (1971).



8-332 Annual statement; publication; special reports; violation; penalty.

Every such association shall, at the close of business on June 30 of each year and at such other times as required by the Department of Banking and Finance, file in the office of the department, within thirty days after the receipt of a request for a requisition therefor, a statement verified by the oath of its president or secretary and approved by three of its directors in such form as may be prescribed by the department, setting forth its actual financial condition and the amount of its assets and liabilities and furnishing such other information as to its affairs as the department may require. A copy of such annual statement shall be published in a newspaper of general circulation, in the county where such association is located, three consecutive times, and due proof of such publication, by affidavit, shall be filed with the department. The department may call for special reports from any such association whenever in its judgment such reports may be necessary or advisable, but no other or further notice or statement of the amount of the existing debts of such corporation shall be required to be published than that on June 30. Any association failing to comply with this section shall pay to the department fifty dollars for each day such noncompliance continues unless the department extends the filing deadlines for such reports and proofs of publication.

A false entry under this section is one that is knowingly made with intent to deceive examiner, and an incorrect entry made to correct a mistake in bookkeeping and to make account more nearly speak the truth is not made criminal. Fricke v. State, 112 Neb. 767, 201 N.W. 667 (1924).



8-333 False statement or book entry; penalty.

Every person who shall willfully or knowingly subscribe, or make, or cause to be made, any false statement or any false entries in any book of any association organized for the purpose set forth in section 8-302, or exhibit any false paper with the intent to deceive any person authorized to examine into the affairs of such association, or shall make, state or publish any false statement of the financial condition of such association, shall be guilty of a Class IV felony.



8-334 Liquidation; insolvency; powers and duties of Department of Banking and Finance; writs of assistance.

Whenever it appears to the Department of Banking and Finance that the assets of any association or corporation organized under the laws of this state for the purpose set forth in section 8-302 do not equal the liabilities, that it is conducting its business in an unsafe or unauthorized manner, that it is jeopardizing the interest of its members, or that it is unsafe for such association or corporation to transact business, the department shall take possession of the books, records, and assets of every description of such association or corporation, and the department shall have full authority to retain such possession as against any mesne or final process issued by any court against such association or corporation whose property has been taken possession of by the department, pending the further proceedings specified in sections 8-301 to 8-340.01. If such possession is refused by the secretary, managing officer, or person in charge of such association or corporation, the department shall communicate such fact to the Attorney General together with a copy of such order of possession and it shall become the duty of the Attorney General to apply to the Court of Appeals or to the district court or county court of the county where such association or corporation is located or to a judge of any such court for a writ of assistance in placing the department in immediate possession of such association or corporation. It shall be sufficient to authorize the issuance of the writ and the taking possession of such association or corporation under the writ if it is made to appear that possession was refused.

A borrowing member upon insolvency is required to repay what he actually received, with interest, and is entitled, after debts are paid, to a pro rata dividend with nonborrowing member for what he has paid. Saunders v. State Savings & Loan Assn., 121 Neb. 473, 237 N.W. 572 (1931).

Alleged sovereign right of city of Lincoln to priority of payment out of assets of bankrupt trust company is inconsistent with Nebraska legislation and not within the common law of the state. City of Lincoln, Neb. v. Ricketts, 84 F.2d 795 (8th Cir. 1936).



8-335 Liquidation; insolvency; special shareholders' meeting; report of department.

The Department of Banking and Finance shall, within ten days next after acquiring possession of such association, convene a special meeting of the shareholders. Notice of such special meeting shall be given by publication in a newspaper of general circulation in the county where such association is located and by written or printed notice posted in a conspicuous place in the office or place of business of the association. At such meeting the department shall present a full report of the affairs and condition of such association as found by its examination thereof.



8-336 Liquidation; insolvency; inventory; collection of assets; expenses.

The Department of Banking and Finance, or any person authorized by it, shall, after having taken possession of the association under section 8-334, and pending the further proceedings specified in sections 8-301 to 8-340.01, prepare, or have prepared, a full and true exhibit of the affairs, property, and condition of such association, including an itemized statement of all its assets and liabilities. The department shall also receive and collect all debts, dues, and claims belonging to it, pay the immediate and reasonable expense of its trust, receive and receipt for all monthly payments becoming due after the date of coming into possession of the association, and keep the same separate and apart from the other money and effects of such association.



8-337 Insolvency; reorganization; surrender of assets by Department of Banking and Finance.

If at the special meeting of the shareholders they shall vote to reorganize such association, the Department of Banking and Finance, upon the consummation of the reorganization thereof, and the approval of the department, shall turn over to the new management all the books, papers and effects of every description in its hands belonging to such association.



8-338 Voluntary liquidation; disposition of payments, other property; duty of Department of Banking and Finance.

If at the special meeting of the shareholders they shall vote to go into voluntary liquidation or to otherwise close up or discontinue the business of such association, the Department of Banking and Finance shall return to the shareholders all monthly payments and other payments on subscriptions for stock received and receipted for by it, and which became due and payable after the date of taking possession. All books, papers and effects of every description in its hands, belonging to such association not so returnable, shall be turned over and delivered to the person or persons entitled thereto.

Borrowing member is entitled to pro rata dividend on shares after assets reduced to money and debts paid. Saunders v. State Savings & Loan Assn., 121 Neb. 473, 237 N.W. 572 (1931).



8-339 Involuntary liquidation; duty of Department of Banking and Finance.

If the Department of Banking and Finance after having called a meeting of the shareholders as herein provided, shall find that the association cannot be reorganized or that voluntary liquidation by the shareholders cannot be had or consummated, the department shall take charge of such building and loan association and proceed to liquidate such association in the manner provided for the liquidation of insolvent banks.

Alleged sovereign right to city of Lincoln to priority of payment out of assets of bankrupt trust company is inconsistent with Nebraska legislation and not within the common law of the state. City of Lincoln, Neb. v. Ricketts, 84 F.2d 795 (8th Cir. 1936).



8-340 Rules and regulations.

The Department of Banking and Finance has power to make such rules and regulations for the government of all associations of the character defined in sections 8-301 to 8-340.01 as may, in its judgment, seem wise and expedient.



8-340.01 Executive officers and employees; bonding requirements.

Each and every executive officer and such other employees as the Department of Banking and Finance deems necessary of each building and loan association shall execute to such association and to the State of Nebraska, jointly, a corporate surety bond in an amount fixed by the department, said amount to be equal or uniform as to all associations in accordance with their size. In lieu of individual corporate surety bonds, the Director of Banking and Finance may accept a blanket corporate surety bond. All surety bonds shall be conditioned to protect and indemnify the association from any and all pecuniary loss, which the association may sustain, of money or other personal property, including that for which the association is responsible, through or by reason of the fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or any other dishonest or criminal act, of or by any of said executive officers or employees of the association. Such bond or bonds shall be filed with and approved by the director, remain a part of the records of the department, and be open to public inspection during the office hours of the department.



8-341 Repealed. Laws 1949, c. 9, § 2.



8-342 Repealed. Laws 2000, LB 932, § 56.



8-343 Repealed. Laws 2000, LB 932, § 56.



8-344 Repealed. Laws 2000, LB 932, § 56.



8-345 Repealed. Laws 2000, LB 932, § 56.



8-345.01 Automatic teller machines; authorized.

Nothing in section 8-157.01 shall prohibit building and loan associations as defined in sections 8-301 to 8-340.01 from establishing and operating new automatic teller machines for the purpose of transmitting savings and loan transactions.



8-345.02 New branch; limitation.

No building and loan association organized under the provisions of Chapter 8, article 3, shall establish any new branch on or after March 26, 1992, except to the extent provided for banks in section 8-157.



8-346 Books; examination.

(1) The Director of Banking and Finance, his or her deputy, or any duly appointed examiner shall have power to make a thorough examination into all the books, records, business, and affairs of every building and loan association organized under the laws of this state as often as deemed necessary. The director may accept in his or her discretion, in lieu of any examination authorized by the laws of this state, a report of an examination made of a building and loan association by the Federal Deposit Insurance Corporation or the Office of Thrift Supervision, or the director may examine any such association jointly with either of these federal agencies.

(2) The director may, at his or her discretion, make available to the Federal Deposit Insurance Corporation or the Office of Thrift Supervision copies of reports of any such examination or any information furnished to or obtained by him or her in such examination. The rights, powers, duties, and privileges of the director, his or her deputy, or any duly appointed examiner in connection with such examinations shall be the same as is or may be provided by law in reference to the examinations of banks.



8-347 State association; conversion into federal savings and loan association; procedure.

Any building and loan association or other home financing organization by whatever name or style it may be designated, eligible to become a federal savings and loan association, may convert itself into a federal savings and loan association by following the procedure hereinafter outlined:

(1) At any regular meeting of the shareholders of any such association or at any special meeting of the shareholders of such association, in either case called to consider such action and held in accordance with the laws governing such association, such shareholders by an affirmative record vote of the shareholders owning and voting two-thirds of the total number of shares outstanding, present in person or by proxy, may declare by resolution the determination to convert said association into a federal savings and loan association;

(2) A copy of the minutes of such meeting of the shareholders verified by the affidavit of the president or vice president and the secretary of the meeting, shall be filed within ten days after said meeting in the office or department of this state having supervision of such association; and such verified copy of the minutes of such meeting when so filed shall be presumptive evidence of the holding and of the action of such meeting;

(3) Within a reasonable time and without any unnecessary delay after the adjournment of such meeting of shareholders, such association shall take such action as may be necessary to make it a federal savings and loan association, and within ten days after receipt of the federal charter there shall be filed in the office or department of this state having supervision of such association, a copy of the charter issued to such association by the Federal Home Loan Bank Board or a certificate showing the organization of such association as a federal savings and loan association certified by, or on behalf of, the Federal Home Loan Bank Board. Upon the filing of such instrument such association shall cease to be a state association and shall thereafter be a federal savings and loan association.



8-348 State association; conversion into federal association; transfer of supervision; status of property owned; continuation of association.

At the time when such conversion becomes effective as provided in section 8-347, such association shall cease to be supervised by this state and all of the property of such association, including all of its right, title and interest in and to all property of every kind and character whether real, personal or mixed, shall immediately by operation of law and without any conveyance or transfer whatsoever and without any further act or deed, continue to be vested in said association under its new name and style as a federal savings and loan association and under its new jurisdiction. Said federal savings and loan association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by it as a state association, and said federal savings and loan association at the time of the taking effect of such conversion shall continue responsible for all of the obligations of said state association to the same extent as though said conversion had not taken place. It is hereby expressly declared that the said federal savings and loan association shall be merely a continuation of the said state association under a new name and new jurisdiction and such revision of its corporate structure as may be considered necessary for its proper operation under said new jurisdiction.



8-349 State associations; consolidation or merger; procedure; powers and duties of Department of Banking and Finance.

When any savings and loan association or building and loan association organized under the laws of this state shall, by its duly qualified officers and board of directors, propose to consolidate or merge with any other savings and loan association or building and loan association or associations, each such association shall present the proposed plan of consolidation or merger, together with a statement of the condition of the affairs of such association to the Department of Banking and Finance for its approval. Should the plan be approved by the department, the same shall be submitted to a regular or special meeting of the shareholders of each such association; and notice of such meeting shall be given as the department may direct. Such plan for consolidation or merger may include and provide for a reduction in the capital stock of the association or associations and of the nominal or book value of the shares, thereof, for the issuance of new certificates in lieu thereof, and for the distribution of any part of the assets of such association among its shareholders. If, at such meeting of the shareholders of any such association, not less than one-third of the shareholders vote affirmatively, either in person or by proxy, to adopt the proposed plan, as the same is approved and submitted by the Department of Banking and Finance, the department shall, upon notice of the favorable result of the shareholders meeting, direct each of such associations to put into effect the plan of consolidation or merger so approved; and such plan shall be in force and effect from and after the date of such order; Provided, that such consolidation or merger shall not be approved and put into effect unless approved by a majority of those voting on the consolidation or merger. There is hereby vested in the Department of Banking and Finance full power and authority to issue and enforce such orders having to do with carrying out of the plan of consolidation or merger adopted as shall be necessary and requisite for the protection of the shareholders, and distribution of the assets of the associations involved in the consolidation or merger.



8-350 Federal savings and loan association; conversion into state association; procedure.

Any federal savings and loan association, having its principal place of business and home office in the State of Nebraska, if permitted by federal law, may convert itself into a state association under Chapter 8, article 3, and amendments thereto, in accordance with the following procedure:

(1) At any regular meeting of the shareholders of any such association, or at any special meeting of the shareholders of such association, in either case called to consider such action and held in accordance with the laws governing such association, such shareholders by an affirmative record vote of the shareholders owning and voting two-thirds of the total number of shares outstanding, present in person or by proxy, may declare by resolution the determination to convert said association into a state association as provided in Chapter 8, article 3, and amendments thereto.

(2) A copy of the minutes of such meeting of the shareholders certified by the president or vice president and the secretary of the meeting, shall be filed within ten days after such meeting in the office of the Department of Banking and Finance, and a copy shall be mailed to the Federal Home Loan Bank Board, Washington, D.C., within ten days after such meeting. Such certified copy of the minutes of such meeting when so filed in the office of the Department of Banking and Finance shall be presumptive evidence that such meeting was held and that it took the action therein set forth.

(3) Within a reasonable time and without any unnecessary delay after the adjournment of such meeting of shareholders, such association shall take all necessary action to comply with requirements of the federal law for conversion to a state association.

(4) At the meeting at which conversion is voted upon, the members shall vote upon and elect in the usual manner the persons who shall be the directors of the state association as provided by sections 8-350 to 8-353; and shall by a majority vote adopt proposed articles of incorporation, constitution, and bylaws to be effective upon conversion into a state-chartered association. The elected directors within a reasonable time and without any unnecessary delay shall sign and acknowledge said proposed articles of incorporation, constitution, and bylaws as subscribers thereto, which shall be filed in the office of the Department of Banking and Finance in compliance with Chapter 8, article 3, and amendments thereto.

(5) The Department of Banking and Finance within a reasonable time following receipt of a verified copy of the minutes of said meeting, and said proposed articles of incorporation, constitution, and bylaws, shall examine the same carefully, and if it finds that the requirements of the provisions of sections 8-350 to 8-353 are satisfied, that said articles of incorporation, constitution, and bylaws conform to the requirements of Chapter 8, article 3, and amendments thereto, and contain a just and equitable plan for the management of the association's business, it shall issue to such association a certificate of its approval of such articles of incorporation, constitution, and bylaws; Provided, that no such certificate of approval shall be issued until a thorough examination into all the books, papers, and affairs of such association has been made by the Director of Banking and Finance, his deputies, or duly appointed examiners and the director, after a careful consideration of such examination, has found said association (a) to be in sound condition, (b) to be conducting its business in a manner conforming to the laws of Nebraska governing state-chartered building and loan associations, (c) is not committed to any obligations or liabilities which a similar association chartered under the laws of Nebraska might not properly incur, and (d) does not carry as assets on its books any assets which a similar association chartered under the laws of Nebraska could not properly so carry. The department shall charge such federal savings and loan association for such examination upon the same basis as charges are made for examination of state associations.



8-351 Federal savings and loan association; conversion into state association; certificate of approval; supervision.

Upon the issuance by the Department of Banking and Finance of a certificate of its approval of said articles of incorporation, constitution, and bylaws, the conversion of any such federal savings and loan association into a state association shall become effective, and said association shall thereupon be subject to the exclusive supervision and control of the department as provided in Chapter 8, article 3, and amendments thereto.



8-352 Federal savings and loan association; conversion into state association; status of property owned; obligation.

All of the property of such association, including all of its right, title, and interest in and to all property of every kind and character whether real, personal, or mixed, shall immediately, by operation of law, without any conveyance or transfer whatsoever, and without any further act or deed, continue to be vested in said association under its new name and style as a state association and under its new jurisdiction. Such state association shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by it as a federal savings and loan association. The said state association at the time of the taking effect of such conversion shall continue to be responsible for all the obligations of said federal savings and loan association to the same extent as though said conversion had not taken place.



8-353 Federal savings and loan association; conversion into state association; effect.

It is hereby expressly declared that said state association shall be merely a continuation of said federal savings and loan association under a new name and new jurisdiction, and such revision of its corporate structure as may be considered necessary for its proper operation under said state jurisdiction.



8-354 Repealed. Laws 1975, LB 58, § 1.



8-355 Federal savings and loan; associations organized under laws of Nebraska; rights, privileges, benefits, and immunities; exception.

Notwithstanding any of the provisions of Chapter 8, article 3, or any other Nebraska statute, except as provided in section 8-345.02, any association incorporated under the laws of the State of Nebraska and organized under the provisions of such article shall have all the rights, powers, privileges, benefits, and immunities which may be exercised as of January 1, 2017, by a federal savings and loan association doing business in Nebraska. Such rights, powers, privileges, benefits, and immunities shall not relieve such association from payment of state taxes assessed under any applicable laws of this state.



8-356 Capital stock savings and loan association, defined; capital stock; how treated.

(1) A capital stock savings and loan association, referred to in sections 8-356 to 8-384 as a capital stock association, shall mean a financial institution incorporated under sections 8-356 to 8-384 having for its purposes the encouragement of home financing, the accumulation of capital through the issuance and sale of its stock, the acceptance of such accounts, referred to in sections 8-356 to 8-384 as deposits, as may be authorized for mutual savings and loan associations, and the lending of funds so accumulated in accordance with the powers conveyed to mutual associations by Chapter 8, article 3. A capital stock association shall issue a class of stock known as capital stock. The par value shall be stated in the articles of association and bylaws and approved by the Department of Banking and Finance. The consideration for capital stock which has a par value shall be credited to the capital stock account at its par value and any excess shall be credited to paid-in surplus and both shall be maintained as the fixed and permanent capital of the association. Participation in the management of the association shall be limited to the holders of capital stock.

(2) Capital stock shall be a reserve to absorb losses after all surplus, undivided profits, and other reserves available for losses have been depleted.

(3) Capital stock shall not be subject to redemption except on dissolution and shall then be eligible for redemption only after all accounts, deposits, and other creditors, including the Federal Deposit Insurance Corporation in the case of an insured institution, have been paid in full, together with accrued interest.



8-357 Definitions, sections found.

For purposes of sections 8-356 to 8-384, unless the context otherwise requires, the definitions found in sections 8-358 to 8-370 shall be used.



8-358 Association, defined.

Association shall mean a savings and loan association, referred to as a building and loan association, or loan and building association, building association, savings and loan association, or loan and savings association, incorporated and now existing under the laws of this state or incorporated under sections 8-356 to 8-384.



8-359 Department, defined.

Department shall mean the Department of Banking and Finance.



8-360 Capital accounts, defined.

Capital accounts shall mean capital stock, undivided profits, surplus, and reserves.



8-361 Certificate of approval, defined.

Certificate of approval shall mean a certificate issued by the Department of Banking and Finance and approved by the director.



8-362 Director, defined.

Director shall mean the Director of Banking and Finance.



8-363 Existing mutual association, defined.

Existing mutual association shall mean a mutual association which was authorized to do business in Nebraska on August 30, 1981.



8-364 Foreign association, defined.

Foreign association shall mean any firm, company, association, partnership, limited liability company, or corporation actually engaged in the business of a savings and loan association which is not organized under the laws of this state or of the United States.



8-365 Net worth of a stock association, defined.

Net worth of a stock association shall mean the aggregate of the capital stock account, paid-in surplus, earned surplus, legal and federal insurance reserves, and undivided profits.



8-366 Capital stock, defined.

Capital stock shall mean that part of the capital or liabilities of an association representing ownership of the association and which is not subject to being withdrawn or the value paid to the holder of such stock until all other liabilities of the association have been fully liquidated and paid.



8-367 Savings deposit, defined.

Savings deposit shall mean a savings account in an association qualified to accept deposits and on which the association pays interest or dividends, whether at a fixed or indeterminate rate.



8-368 Stockholder, defined.

Stockholder shall mean a person who is a holder of record of shares in a corporation.



8-369 Withdrawable account, defined.

Withdrawable account shall mean a savings deposit or other authorized account or deposit of an association which does not represent capital stock.



8-370 Withdrawal value, defined.

Withdrawal value shall mean the amount paid to an association on a savings deposit plus earnings credited to such account or deposit less lawful deductions.



8-371 Capital stock association; organization; prerequisites.

No capital stock association may be organized unless, prior to the filing of its articles of incorporation and bylaws, such amounts of its capital stock set forth in department rules and regulations or as the director shall deem adequate, shall have been subscribed for and paid into the association. Every stock association shall also obtain insurance of accounts from an agency of the federal government prior to commencing operation.



8-372 Capital stock association; application; contents.

Every corporation organized for and desiring to conduct a capital stock association shall make under oath and transmit to the department a complete detailed application, giving the name of the proposed capital stock association, a certified copy of the articles of incorporation, the names of the stockholders, the county, city, or village and the exact location within such city or village where such association is proposed to be located, the nature of the proposed capital stock association business, the proposed amounts of capital stock, surplus, and undivided profits, and the items of actual cash and property, as reported and approved at a meeting of the stockholders.



8-373 Capital stock association; articles of incorporation; application; file information with department; examination fee.

A copy of the articles of incorporation and bylaws of every association applying under section 8-372 shall be filed with the department together with an application for a certificate of approval and payment of the examination fee prescribed by section 8-602. The application shall furnish and set forth information as may be required by the department's rules and regulations and the information required by sections 8-356 to 8-384.



8-374 Department; hearing on application; notice; purpose.

(1) Prior to issuing a certificate of approval, the department, upon receiving an application for a stock savings and loan association, shall (a) publish notice of filing of the application for a period of three weeks in a legal newspaper published in or of general circulation in the county where the applicant proposes to operate the savings and loan association and (b) give notice of such application for a stock savings and loan association to all financial institutions within the county where the proposed main office of the stock savings and loan would be located and to such other interested parties as the director may determine. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent.

(2) A public hearing shall be held on each application. The date for hearing the application shall be not more than ninety days after filing the application and not less than thirty days after the last publication of notice. Such hearing shall be held to determine:

(a) Whether the articles of incorporation and bylaws conform to the requirements of sections 8-356 to 8-384 and contain a just and equitable plan for the management of the association's business;

(b) Whether the persons organizing such association are of good character and responsibility;

(c) Whether in the department's judgment a need exists for such an institution in the community to be served;

(d) Whether there is a reasonable probability of its usefulness and success; and

(e) Whether the same can be established without undue injury to properly conducted existing local savings and loan associations, whether mutual or capital stock in formation.

(3) The expense of any publication and mailing required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director.



8-375 Department; issue certificate of approval; when.

If the department, upon completion of its investigation and the public hearing of the application, is satisfied that such corporation has complied with the requirements of sections 8-356 to 8-384 and department rules and regulations, it shall issue a certificate of approval stating that such corporation has complied with the laws of this state, and granting such savings and loan association the authority to commence business.



8-376 Capital stock association; transaction of business; conditions.

No capital stock association shall transact any business, except the execution of its articles of incorporation, the adoption of the bylaws, and the election of directors and officers, until such association has been approved by the department and such association has submitted to the department evidence of insurance of accounts by an agency of the federal government. This section shall not apply to existing mutual associations operating without such insurance as of August 30, 1981, if they continue to operate as mutual associations.



8-377 Payment to person selling stock prohibited; exception.

No corporation organized for the purpose of conducting a savings and loan association under the laws of this state shall be granted a certificate of approval if there have been any premium, bonus, commission, compensation, reward, salary, or other forms of remuneration paid or promised to be paid, to any person for selling the stock of such corporation, except that reasonable compensation in the form of commissions may be paid to persons or organizations authorized by law to act as brokers of stock for acting in such capacity.



8-378 Mutual association; conversion to capital stock association; authorized; plan of conversion; approval required.

(1) Any state or federal mutual association, if substantial business benefit to the applicant will result, and if otherwise permitted by federal law and regulations, may apply to convert to a state or federal capital stock association, in accordance with the provisions set forth in sections 8-356 to 8-384 and in any rules and regulations that may be adopted or promulgated by the Department of Banking and Finance.

(2) Any applicant subject to subsection (1) of this section seeking to convert its corporate form pursuant to this section shall first obtain approval of a plan of conversion by resolution adopted by not less than a two-thirds majority vote of the total number of directors authorized.

(3) Upon approval of a plan of conversion by the board of directors, such plan and the resolution approving it shall be submitted to the department. The department may approve or disapprove the plan of conversion in its discretion, but shall not approve the plan unless a finding is made, after appropriate examination, that substantial business benefit to the applicant will result, that the plan of conversion is fair and equitable, that the interests of the applicant, its members or stockholders, its savings account holders and the public are adequately protected, and that the converting applicant has complied with the requirements of this section. If the department approves the plan of conversion, the approval, which shall be in writing and sent to the home office of the converting applicant, may prescribe terms and conditions to be fulfilled either before or after the conversion to cause the applicant to conform with the requirements of sections 8-356 to 8-384. If the department disapproves the plan of conversion, the objections shall be stated in writing and sent to the home office of the converting applicant, and the applicant afforded an opportunity to amend and resubmit the plan within a reasonable time as prescribed by the department. In the event that the department disapproves the plan after such resubmission, written notice of such final disapproval shall be sent by certified mail to the applicant's home office.



8-379 Mutual association; conversion to capital stock association; plan of conversion; approval of members or stockholders; procedure.

If the department approves a plan to conversion in accordance with section 8-378, such plan shall be submitted for adoption to the members or stockholders of the converting association by vote at an annual or special meeting called to consider such action. At least three weeks prior to such meeting, a copy of the plan, together with an accurate summary plan description explaining the operation of the plan and the rights, duties, obligations, liabilities, conditions, and requirements which may be imposed upon such members or stockholders and the converted association as a result of the adoption of such plan, shall be mailed to each member or stockholder eligible to vote at such meeting. The plan of conversion must be approved by not less than sixty percent of the total outstanding shares, which may be voted by proxy or in person at the meeting called to consider such a conversion. If such plan is so approved, action shall be taken to obtain a charter, articles of incorporation, articles of association, or similar instrument, adopt bylaws, elect directors and officers and take such other action as is prescribed or appropriate for the type of corporation into which the converting applicant will be converted. A certified report of the proceedings at such meeting shall be filed promptly with the department.



8-380 Conversion; plan of conversion; requirements.

In any plan of conversion from a capital stock form of organization to a mutual form:

(1) Each savings account holder shall receive without payment a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to his or her withdrawable account in the converting capital stock institution;

(2) The plan shall specify how and in what amount the return of capital to each class of stockholder in the form of an exchange of stock for savings accounts shall be effectuated;

(3) The plan shall provide for allocation of voting rights to the holders of savings accounts and the manner of exercise thereof; and

(4) The plan shall provide for evidence of insurance of deposits and other accounts of a withdrawable type by an agency of the federal government.



8-381 Mutual association; conversion; certificate of conversion; issuance; when effective.

If the department finds that a conversion proceeding has been completed in accordance with the requirements of sections 8-378 to 8-380 and any other applicable law and regulations, the department shall issue to the applicant a certificate of conversion, attaching as a part of such certificate a copy of the charter, articles of incorporation, articles of association, or similar instrument. Such conversion shall not become effective until the issuance of the certificate as provided in this section.



8-382 Mutual association; conversion; effect.

Upon the issuance to any applicant of a certificate of conversion as provided in section 8-381, the corporate existence of the converting association shall not terminate, but such association shall be a continuation of the entity so converted and all property of the converted association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted applicant, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting applicant, and such converted association, upon issuance of the certificate of such conversion, shall continue to have and succeed to all the rights, obligations, and relations of the converting association. All pending actions and other judicial proceedings to which the converting association is a party shall not be abated or discontinued by reason of such conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if such conversion had not been made, and such converted applicant may continue the actions in its new corporate name. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting applicant theretofore involved in the proceedings.



8-383 State associations; consolidation or merger; procedure; proposed plan; approval; department; powers.

When any savings and loan association or building and loan association organized under the laws of this state shall, by its duly qualified officers and board of directors, propose to consolidate or merge with any other savings and loan association or building and loan association or associations, each such association shall present the proposed plan of consolidation or merger, together with a statement of the condition of the affairs of such association to the department for its approval. Should the plan be approved by the department, the same shall be submitted to a regular or special meeting of the shareholders of each such association and notice of such meeting shall be given as the department may direct. If, at such meeting of the shareholders of any such association, not less than fifty-one percent of the shareholders vote affirmatively, either in person or by proxy, to adopt the proposed plan, as the same is approved and submitted by the department, the department shall, upon notice of the favorable result of the shareholders' meeting, direct each of such associations to put into effect the plan of consolidation or merger so approved. Such plan shall be in force and effect from and after the date of such order, except that such consolidation or merger shall not be approved and put into effect unless approved by a majority of those voting on the consolidation or merger. There is hereby vested in the department full power and authority to issue and enforce such orders having to do with carrying out the plan of consolidation or merger adopted as shall be necessary for the protection of the shareholders and distribution of the assets of the associations involved in the consolidation or merger.



8-384 Sections, how construed.

In the event of an inconsistency between the provisions of sections 8-356 to 8-384 and the provisions of Chapter 8, article 3, such other provisions shall, to the extent of the inconsistency, be construed to be applicable to mutual associations only and not to the capital stock association.



8-385 Repealed. Laws 2005, LB 533,§70.



8-401 Repealed. Laws 2003, LB 131, § 40.



8-401.01 Repealed. Laws 2003, LB 131, § 40.



8-401.02 Repealed. Laws 2003, LB 131, § 40.



8-402 Repealed. Laws 2003, LB 131, § 40.



8-403 Repealed. Laws 2003, LB 131, § 40.



8-403.01 Repealed. Laws 2003, LB 131, § 40.



8-403.02 Repealed. Laws 2003, LB 131, § 40.



8-403.03 Repealed. Laws 2003, LB 131, § 40.



8-403.04 Repealed. Laws 2003, LB 131, § 40.



8-403.05 Repealed. Laws 2003, LB 131, § 40.



8-404 Repealed. Laws 2003, LB 131, § 40.



8-404.01 Repealed. Laws 2003, LB 131, § 40.



8-404.02 Repealed. Laws 2003, LB 131, § 40.



8-405 Transferred to section 8-403.01.



8-406 Repealed. Laws 2003, LB 131, § 40.



8-407 Repealed. Laws 2003, LB 131, § 40.



8-407.01 Repealed. Laws 2003, LB 131, § 40.



8-407.02 Repealed. Laws 2003, LB 131, § 40.



8-407.03 Repealed. Laws 2003, LB 131, § 40.



8-408 Repealed. Laws 2003, LB 131, § 40.



8-408.01 Repealed. Laws 2003, LB 131, § 40.



8-408.02 Repealed. Laws 2003, LB 131, § 40.



8-408.03 Repealed. Laws 2003, LB 131, § 40.



8-409 Repealed. Laws 2003, LB 131, § 40.



8-409.01 Repealed. Laws 2003, LB 131, § 40.



8-409.02 Repealed. Laws 2003, LB 131, § 40.



8-409.03 Repealed. Laws 2003, LB 131, § 40.



8-409.04 Repealed. Laws 2003, LB 131, § 40.



8-409.05 Repealed. Laws 2003, LB 131, § 40.



8-409.06 Repealed. Laws 2003, LB 131, § 40.



8-410 Repealed. Laws 2003, LB 131, § 40.



8-410.01 Repealed. Laws 1974, LB 354, § 316.



8-410.02 Repealed. Laws 2003, LB 131, § 40.



8-410.03 Repealed. Laws 2003, LB 131, § 40.



8-411 Repealed. Laws 2003, LB 131, § 40.



8-412 Repealed. Laws 2003, LB 131, § 40.



8-413 Repealed. Laws 2003, LB 131, § 40.



8-414 Repealed. Laws 2003, LB 131, § 40.



8-415 Repealed. Laws 2003, LB 131, § 40.



8-416 Repealed. Laws 2003, LB 131, § 40.



8-417 Repealed. Laws 2003, LB 131, § 40.



8-417.01 Repealed. Laws 2003, LB 131, § 40.



8-418 Repealed. Laws 1965, c. 30, § 18.



8-419 Repealed. Laws 1965, c. 30, § 18.



8-420 Repealed. Laws 1965, c. 30, § 18.



8-421 Repealed. Laws 1965, c. 30, § 18.



8-422 Repealed. Laws 1965, c. 30, § 18.



8-423 Repealed. Laws 1965, c. 30, § 18.



8-424 Repealed. Laws 1965, c. 30, § 18.



8-425 Repealed. Laws 1965, c. 30, § 18.



8-426 Repealed. Laws 1965, c. 30, § 18.



8-427 Repealed. Laws 1965, c. 30, § 18.



8-428 Repealed. Laws 1965, c. 30, § 18.



8-429 Repealed. Laws 1965, c. 30, § 18.



8-430 Repealed. Laws 1965, c. 30, § 18.



8-431 Repealed. Laws 1965, c. 30, § 18.



8-432 Repealed. Laws 1965, c. 30, § 18.



8-433 Repealed. Laws 1965, c. 30, § 18.



8-434 Repealed. Laws 1965, c. 30, § 18.



8-435 Repealed. Laws 2003, LB 131, § 40.



8-436 Repealed. Laws 2003, LB 131, § 40.



8-437 Repealed. Laws 2003, LB 131, § 40.



8-438 Repealed. Laws 2003, LB 131, § 40.



8-439 Repealed. Laws 2003, LB 131, § 40.



8-440 Repealed. Laws 2003, LB 131, § 40.



8-441 Repealed. Laws 2003, LB 131, § 40.



8-442 Repealed. Laws 2003, LB 131, § 40.



8-443 Repealed. Laws 2003, LB 131, § 40.



8-444 Repealed. Laws 2003, LB 131, § 40.



8-445 Repealed. Laws 2003, LB 131, § 40.



8-446 Repealed. Laws 2003, LB 131, § 40.



8-447 Repealed. Laws 2003, LB 131, § 40.



8-448 Repealed. Laws 2003, LB 131, § 40.



8-449 Repealed. Laws 2003, LB 131, § 40.



8-450 Repealed. Laws 2003, LB 131, § 40.



8-451 Transferred to section 8-410.02.



8-501 Limitation of liability by contract; lease agreement; limitation of amount; assumption of risk; limitation of use; burden of proof.

Any corporation, partnership, limited liability company, or person engaged in the business of maintaining and operating safety deposit boxes for storage or deposit for safekeeping of securities or valuables within this state may, in any written lease or contract governing or regulating the use of any such box or boxes by any user or customer, create either the relationship of lessor and lessee or the relationship of bailor and bailee, and to the relationship so created the general laws of the state applicable thereto shall apply, except that where the relationship of lessor and lessee is created the liability of the lessor may be limited in any or all of the following particulars:

(1) By limitation of liability for any loss to the lessee for and on account of negligence on the part of the lessor, his, her, or its agents or servants, to such maximum amount as may be stipulated, not less, however, than three hundred times the annual rental of such box or boxes;

(2) By limitation of the use of such safety deposit box or boxes to exclude therefrom money, currency, jewelry, or securities payable to bearer and other tangible property of value and choses in action and to provide that if any such money, currency, jewelry, securities payable to bearer, or other tangible property of value or choses in action are placed therein by the lessee, the lessee shall assume the entire risk of loss thereof or damage thereto without any liability on the part of the lessor for any such loss or damage in any event or for any cause whatsoever;

(3) By stipulation by the parties that evidence tending to prove that property left in any such safety deposit box upon the last entry by the lessee or his or her authorized agent or any part thereof was found missing upon subsequent entry shall not raise any presumption that the same was lost by any negligence or wrongdoing on the part of the lessor, his, her, or its agents or servants or to put upon the lessor of such safety deposit box the burden of proof that such alleged loss was not the fault of the lessor.



8-502 Liability; determination of applicable law.

The liabilities of the parties to any such contract shall in all other respects be governed either by the law applicable to lessor and lessee or the law applicable to bailor and bailee, whichever basis is stipulated in the contract between the owner of the safety deposit box and the user or customer thereof.



8-601 Director of Banking and Finance; employees; financial institutions; levy of assessment authorized.

The Director of Banking and Finance may employ deputies, examiners, attorneys, and other assistants as may be necessary for the administration of the provisions and purposes of the Credit Union Act, Delayed Deposit Services Licensing Act, Interstate Branching and Merger Act, Interstate Trust Company Office Act, Nebraska Bank Holding Company Act of 1995, Nebraska Banking Act, Nebraska Installment Loan Act, Nebraska Installment Sales Act, Nebraska Money Transmitters Act, Nebraska Trust Company Act, and Residential Mortgage Licensing Act; Chapter 8, articles 3, 5, 6, 7, 8, 13, 14, 15, 16, 19, 20, 24, and 25; and Chapter 45, articles 1 and 2. The director may levy upon financial institutions, namely, the banks, trust companies, building and loan associations, savings and loan associations, savings banks, and credit unions, organized under the laws of this state, and holding companies, if any, of such financial institutions, an assessment each year based upon the asset size of the financial institution, except that in determining the asset size of a holding company, the assets of any financial institution or holding company otherwise assessed pursuant to this section and the assets of any nationally chartered financial institution shall be excluded. The assessment shall be a sum determined by the director in accordance with section 8-606 and approved by the Governor.



8-602 Department of Banking and Finance; services; schedule of fees.

The Director of Banking and Finance shall charge and collect fees for certain services rendered by the Department of Banking and Finance according to the following schedule:

(1) For filing and examining articles of incorporation, articles of association, and bylaws, except credit unions, one hundred dollars, and for credit unions, fifty dollars;

(2) For filing and examining an amendment to articles of incorporation, articles of association, and bylaws, except credit unions, fifty dollars, and for credit unions, fifteen dollars;

(3) For issuing to banks, credit card banks, trust companies, and building and loan associations a charter, authority, or license to do business in this state, a sum which shall be determined on the basis of one dollar and fifty cents for each one thousand dollars of authorized capital, except that the minimum fee in each case shall be two hundred twenty-five dollars;

(4) For issuing an executive officer's or loan officer's license, fifty dollars at the time of the initial license and fifteen dollars on or before January 15 each year thereafter, except credit unions for which the fee shall be twenty-five dollars at the time of the initial license and fifteen dollars on or before January 15 each year thereafter;

(5) For affixing certificate and seal, five dollars;

(6) For making substitution of securities held by it and issuing a receipt, fifteen dollars;

(7) For issuing a certificate of approval to a credit union, ten dollars;

(8) For investigating the applications required by sections 8-117, 8-120, 8-331, and 8-2402 and the documents required by section 8-201, the cost of such examination, investigation, and inspection, including all legal expenses and the cost of any hearing transcript, with a minimum fee under (a) sections 8-117, 8-120, and 8-2402 of two thousand five hundred dollars, (b) section 8-331 of two thousand dollars, and (c) section 8-201 of one thousand dollars. The department may require the applicant to procure and give a surety bond in such principal amount as the department may determine and conditioned for the payment of the fees provided in this subdivision;

(9) For the handling of pledged securities as provided in sections 8-210 and 8-2727 at the time of the initial deposit of such securities, one dollar and fifty cents for each thousand dollars of securities deposited and a like amount on or before January 15 each year thereafter. The fees shall be paid by the entity pledging the securities;

(10) For investigating an application to move its location within the city or village limits of its original license or charter for banks, trust companies, and building and loan associations, two hundred fifty dollars;

(11) For investigating an application under subdivision (6) of section 8-115.01, five hundred dollars;

(12) For investigating an application for approval to establish or acquire a branch pursuant to section 8-157 or 8-2103 or to establish a mobile branch pursuant to section 8-157, two hundred fifty dollars;

(13) For investigating a notice of acquisition of control under subsection (1) of section 8-1502, five hundred dollars;

(14) For investigating an application for a cross-industry merger under section 8-1510, five hundred dollars;

(15) For investigating an application for a merger of two state banks, a merger of a state bank and a national bank in which the state bank is the surviving entity, or an interstate merger application in which the Nebraska state chartered bank is the resulting bank, five hundred dollars;

(16) For investigating an application or a notice to establish a branch trust office, five hundred dollars;

(17) For investigating an application or a notice to establish a representative trust office, five hundred dollars;

(18) For investigating an application to establish a credit union branch under section 21-1725.01, two hundred fifty dollars;

(19) For investigating an applicant under section 8-1513, five thousand dollars; and

(20) For investigating a request to extend a conditional bank charter under section 8-117, one thousand dollars.



8-603 Assessments, fees, and money collected by Director of Banking and Finance; use.

The assessments referred to in sections 8-605 and 8-606, examination fees, investigation fees, filing fees, registration fees, licensing fees, and all other fees and money, except fines, collected by or paid to the Director of Banking and Finance under any of the laws specified in section 8-601, shall be remitted to the State Treasurer for credit to the Financial Institution Assessment Cash Fund. Fines collected by the director under such laws shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



8-604 Financial Institution Assessment Cash Fund; created; use; investment.

(1) The Financial Institution Assessment Cash Fund is hereby created. The fund shall be used solely for the purposes of administering and enforcing the laws specified in section 8-601.

(2) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



8-605 Director of Banking and Finance; assessment; proration; special assessment.

(1) As soon as reasonably possible after June 30 of each year, the Director of Banking and Finance shall estimate the total sum required for the purposes set forth in section 8-604 for the succeeding fiscal year. The director shall also estimate the total sum expected to be collected pursuant to section 8-603. The director shall use the difference between the estimate of the total sum required and the estimate of the total sum to be collected as the basis for the assessment to be levied.

(2) The assessment upon each financial institution shall be based upon the total assets of each financial institution, as reported in each financial institution's report of condition prepared for the period ending June 30 of each year, and, after June 30, 2009, may further be based upon the total amount of fiduciary and related assets and the total amount of off-balance-sheet receivables as reported in each financial institution's report of condition prepared for the period ending June 30 of each year.

(3) The director shall have the authority to prorate the assessment for any financial institution or entity which surrenders its charter or license or receives its charter or license during the assessment period. Proration shall be based on the number of months the financial institution held its charter or license. Any portion of a month shall be counted as one month.

(4) If the estimated sum levied and collected is insufficient to defray the expenditures for the fiscal year for which it was made, a special assessment may be levied and collected in like manner for the balance of the fiscal year.



8-606 Department of Banking and Finance; costs of examination of financial institution or entity; billing; travel costs.

(1) As soon as reasonably possible following the examination of a financial institution or entity pursuant to the laws specified in section 8-601, the Department of Banking and Finance shall bill the financial institution or entity the costs of the examination. Such costs may include an hourly fee for examiner time, which shall be determined once each year by the Director of Banking and Finance, with the approval of the Governor, and which shall take into consideration whether the financial institution or entity is subject to the assessment.

(2) In case an extra examination or an investigation of any financial institution or entity becomes necessary and is made pursuant to the laws specified in section 8-601, the costs thereof shall be paid by the financial institution or entity examined or investigated.

(3) In the case of a financial institution or entity organized under the law of a state other than this state or a financial institution or entity organized under the law of this state but which maintains an office in another state or states, travel expenses involved in conducting an examination or investigation may also be billed to the financial institution or entity, if the examination or investigation involves travel outside this state.



8-607 Failure to pay assessment, fee, or cost; Department of Banking and Finance; collection procedures; suspension or revocation of charter or license.

(1) If a financial institution or entity fails to pay an annual assessment, special assessment, examination fee, examination cost, investigation fee, investigation cost, or travel expense by a date specified by the Department of Banking and Finance, which shall be not less than thirty days from the date of billing, the department may, following notice and opportunity for hearing pursuant to the Administrative Procedure Act, impose a fine in accordance with section 8-1,134 for each day the financial institution or entity is in arrears.

(2) If the financial institution or entity is in arrears for sixty days or more, the department may, in addition to any fine imposed under this section, following notice and opportunity for hearing pursuant to the Administrative Procedure Act, suspend or revoke the charter or license of any financial institution or entity or the license or authority of any person responsible for such failure.

(3) The Director of Banking and Finance may, in his or her discretion and for good cause shown, permit the payment of any annual assessment, special assessment, examination fee, examination cost, investigation fee, investigation cost, travel expense, or fine, in installments.



8-701 Banking institution; definition.

For purposes of sections 8-701 to 8-709, banking institution means any bank, stock savings bank, mutual savings bank, building and loan association, or savings and loan association, which is now or may hereafter be organized under the laws of this state.

A state bank which becomes a member of Federal Deposit Insurance Corporation thereby becomes an instrumentality of the United States, and federal statute forbidding embezzlement of funds of member bank applies to officer of such bank. United States v. Doherty, 18 F.Supp. 793 (D. Neb. 1937), affirmed, 94 F.2d 495 (8th Cir. 1938).



8-702 Banking institutions; maintain membership in Federal Deposit Insurance Corporation; automatic forfeiture of charter; prohibited acts; penalty.

(1) Any banking institution organized under the laws of this state shall, before a charter may be issued, enter into such contracts, incur such obligations, and generally do and perform any and all such acts and things whatsoever as may be necessary or appropriate in order to obtain membership in the Federal Deposit Insurance Corporation and provide for insurance of deposits in the banking institution. Any banking institution may take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights, or privileges which may at any time be available or inure to banking institutions or to their depositors, creditors, stockholders, conservators, receivers, or liquidators by virtue of those provisions of section 8 of the Federal Banking Act of 1933 (section 12B of the Federal Reserve Act, as amended) which establish the Federal Deposit Insurance Corporation and provide for the insurance of deposits or of any other provisions of that or of any other act or resolution of Congress to aid, regulate, or safeguard banking institutions and their depositors, including any amendments of the same or any substitutions therefor. Any banking institution may also subscribe for and acquire any stock, debentures, bonds, or other types of securities of the Federal Deposit Insurance Corporation and comply with the lawful regulations and requirements from time to time issued or made by such corporation.

(2) The charter of any banking institution which fails to maintain membership in the Federal Deposit Insurance Corporation shall be automatically forfeited and such banking institution shall be liquidated and dissolved, either voluntarily by its board of directors under the supervision of the department or involuntarily by the department as in cases of insolvency. Any banking institution whose charter is automatically forfeited under the provisions of this subsection which continues to engage in the business for which it had been chartered after such forfeiture, as well as the directors and officers thereof, is guilty of a Class III felony.



8-703 Insolvent banks; appointment of Federal Deposit Insurance Corporation as receiver or liquidator.

The Federal Deposit Insurance Corporation created by section 8 of the Federal Banking Act of 1933 (section 12B of the Federal Reserve Act, as amended) is hereby authorized and empowered to be and act without bond as receiver or liquidator of any banking institution, the deposits in which are to any extent insured by said corporation, and which shall have been closed on account of inability to meet the demands of its depositors. The appropriate state authority, having the right to appoint a receiver or liquidator of a banking institution, may, in the event of such closing, tender to said corporation the appointment as receiver or liquidator of such banking institution, and, if the corporation accepts such appointment, the corporation shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator respectively of a banking institution, its depositors and other creditors, and be subject to all the duties of such receiver or liquidator except insofar as such powers, privileges or duties are in conflict with the provisions of subsection (1) of section 12B of the Federal Reserve Act, as amended (section 8 of the Banking Act of 1933).

Where the FDIC is acting as a receiver of a state-chartered banking institution, in dealing with the rights or obligations of depositors, creditors, or stockholders, its powers, privileges, and duties are controlled by state law. Northern Bank v. Federal Dep. Ins. Corp., 242 Neb. 591, 496 N.W.2d 459 (1993).



8-704 Insolvent banks; Federal Deposit Insurance Corporation subrogated to depositors' rights.

Whenever any banking institution shall have been closed as aforesaid, and the Federal Deposit Insurance Corporation shall pay or make available for payment the insured deposit liabilities of such closed institution, the corporation, whether or not it shall have become receiver or liquidator of such closed banking institution as herein provided, shall be subrogated to all rights against such closed banking institution of the owners of such deposits in the same manner and to the same extent as subrogation of the corporation is provided for in subsection (1) of section 12B of the Federal Reserve Act, as amended (being section 8, of the Banking Act of 1933) in the case of the closing of a national bank; Provided, that the rights of depositors and other creditors of such closed institution shall be determined in accordance with the applicable provisions of the laws of this state.



8-705 Examinations, reports of other examiners; Director of Banking and Finance may accept.

The Director of Banking and Finance is authorized to accept in his or her discretion, in lieu of any examination authorized by the laws of this state to be conducted by his or her department of a banking institution, the examination that may have been made of such banking institution within a reasonable period by the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency if a copy of the examination is furnished to the director. The director may also in his or her discretion accept any report relative to the condition of a banking institution which may have been obtained by the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency within a reasonable period in lieu of a report authorized by the laws of this state to be required of such institution by his or her department if a copy of such report is furnished to the director.

As used in this section, unless the context otherwise requires, foreign state agency shall mean any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any other state, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.



8-706 Examinations, reports of Director of Banking and Finance; may be furnished to other examiners.

The Director of Banking and Finance may furnish to the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency, or to any official or examiner thereof, a copy or copies of any or all examinations made of any such banking institution and of any or all reports made by it and shall give access and disclose to the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency, or to any official or examiner thereof, any and all information possessed by the office of the director with reference to the conditions or affairs of any such insured institution. Nothing in this section shall be construed to limit the duty of any banking institution in this state, deposits in which are to any extent insured under the provisions of section 8 of the Banking Act of 1933 (section 12B of the Federal Reserve Act, as amended), or of any amendment of or substitution for the same, to comply with the provisions of such act, its amendments or substitutions, or the requirements of the Federal Deposit Insurance Corporation relative to examinations and reports, nor to limit the powers of the director with reference to examinations and reports under existing law.

As used in this section, unless the context otherwise requires, foreign state agency shall mean any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any other state, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.



8-707 Insolvent banks; loans from Federal Deposit Insurance Corporation; security; sale of assets to corporation; conditions.

With respect to any banking institution which is now or may hereafter be closed on account of inability to meet the demands of its depositors, or by action of the Director of Banking and Finance, or of a court, or by action of its directors, or in the event of its insolvency or suspension, the Director of Banking and Finance, or the receiver or liquidator of such institution with the permission of the Director of Banking and Finance may borrow from the Federal Deposit Insurance Corporation and furnish any part or all of the assets of said institution to the corporation as security for a loan from the same; Provided, that where the corporation is acting as such receiver or liquidator, the order of a court of record of competent jurisdiction shall be first obtained approving such loan. The Director of Banking and Finance, upon the order of a court of record of competent jurisdiction, and upon a like order and with the permission of the Director of Banking and Finance the receiver or liquidator of any such institution, may sell to the corporation any part or all of the assets of such institution. The provisions of this section shall not be construed to limit the power of any banking institution, the Director of Banking and Finance, or receivers or liquidators, to pledge or sell assets in accordance with any existing law.



8-708 Insolvent bank; Federal Deposit Insurance Corporation as receiver or liquidator; title to property.

Upon the acceptance of the appointment of receiver or liquidator aforesaid by the Federal Deposit Insurance Corporation, the possession of and title to all the assets, business and property of such banking institution of every kind and nature shall pass to and vest in said corporation and without the execution of any instruments of conveyance, assignment, transfer or endorsement.



8-709 Insolvent bank; Federal Deposit Insurance Corporation as receiver or liquidator; enforcement of stockholders' liability.

Among its other powers, the Federal Deposit Insurance Corporation in the performance of its powers and duties as such receiver or liquidator, shall have the right and power upon the order of a court of record of competent jurisdiction to enforce the individual liability of the stockholders and directors of any such banking institution.



8-710 Transferred to section 8-116.01.



8-711 Banks, trust companies, insurance companies; loans under National Housing Act; authority to make.

Notwithstanding any more general or special law of the State of Nebraska to the contrary, banks, savings banks, trust companies and insurance companies are authorized (1) to make such loans and advances of credit, and purchases of obligations representing loans and advances of credit, as are eligible for insurance by the Federal Housing Administrator, and to obtain such insurance; and (2) to make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes a commitment to insure, and to obtain such insurance.

Insurance company upon becoming member of Federal Home Loan Bank may make loans insured by Federal Housing Administration. Service Life Ins. Co. v. United States, 189 F.Supp. 282 (D. Neb. 1960).



8-712 Banks, trust companies, insurance companies, fiduciaries; investments in National Housing Act securities; authority to make.

It shall be lawful for banks, savings banks, trust companies, insurance companies, personal representatives, administrators, guardians, trustees, and other fiduciaries, the State of Nebraska and its political subdivisions, and institutions and agencies thereof, to invest their funds and the money in their custody or possession, eligible for investment, in bonds or notes secured by mortgages insured by the Federal Housing Administrator, in debentures issued by the Federal Housing Administrator, and in securities issued by national mortgage associations.



8-713 Investments in National Housing Act securities; general laws not applicable.

No law of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting interest rates upon loans or investments, or prescribing or limiting the periods for which loans or investments may be made, shall be deemed to apply to loans or investments made pursuant to sections 8-711 and 8-712.



8-714 Federal Home Loan Bank; members authorized.

In addition to all other powers and investments authorized by law, every institution incorporated under the laws of this state and eligible for membership in a Federal Home Loan Bank may become a member of a Federal Home Loan Bank, as permitted by and in accordance with the Federal Home Loan Bank Act.



8-715 Federal Home Loan Bank members; powers.

In addition to all other powers and investments authorized by law, any institution, upon becoming a member of a Federal Home Loan Bank, may (1) purchase stock in, (2) obtain advances from, (3) pledge collateral to, and (4) perform such acts which are necessary and required to make available to it all the advantages and privileges offered by such Federal Home Loan Bank to the extent provided by and in accordance with the Federal Home Loan Bank Act.



8-716 Federal Home Loan Bank members; tax exemption prohibited.

No institution incorporated under the laws of this state which is or becomes a member of a Federal Home Loan Bank shall be exempt from any taxes of this state, including any contributions required to be paid under sections 48-648 to 48-654.



8-801 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-802 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-803 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-804 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-805 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-806 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-807 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-808 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-809 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-810 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-811 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-812 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-813 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-814 Repealed. Laws 1965, c. 31, § 16, p. 219.



8-815 Terms, defined.

As used in sections 8-815 to 8-829, unless the context otherwise requires:

(1) Department means the Department of Banking and Finance;

(2) Bank means the banks and trust companies organized under the laws of this state, and national banking associations doing business in this state and shall include national banking associations;

(3) Personal loan means a loan, and the contract evidencing the same, which is repayable, pursuant to a contract or understanding, in two or more equal or unequal installments, and within one hundred forty-five months, but shall not include any loan on which the interest does not exceed sixteen percent per annum. Personal loan includes loans for the purchase of mobile homes even though the loan is not repayable within one hundred forty-five months. Personal loan includes loans or advances initiated by credit card or other type of transaction card, including, but not limited to, those loan transactions initiated through electronic impulse; and

(4) Transaction card means a device or means used to access a prearranged revolving credit plan account.



8-816 Repealed. Laws 2017, LB140, § 163.



8-817 Transferred to section 45-115.



8-818 Personal loans; rate of interest allowed.

Except as provided in section 8-820, no bank shall contract for or receive on or in connection with any personal loan a higher rate of interest than would otherwise be permitted by law, whether such rate is obtained by making charges on discounts without due allowance for partial repayments of principal, by taking deposits in lieu of repayments or by imposing fees or charges pretended to be for investigation, brokerage, service, other subterfuge or by any other device or means.



8-819 Repealed. Laws 2017, LB140, § 163.



8-820 Personal loans; credit cards; interest; service fee; fee in lieu of interest.

Subject to the provisions of sections 8-815 to 8-829, any bank may contract for and receive, on any personal loan, charges at a rate not exceeding nineteen percent simple interest per year. In the case of loans initiated by credit card or other type of transaction card, the rate may be any amount agreed to by the parties. Any bank acquired pursuant to sections 8-1512 and 8-1513 may also charge commercially reasonable fees for service and use of a credit card or other type of transaction card on a per transaction and monthly or annual basis. For purposes of this section, section 85 of the National Bank Act, 12 U.S.C. 85, and section 522 of the Depository Institutions Deregulation and Monetary Control Act of 1980, 12 U.S.C. 1831d, all interest, charges, fees, and other amounts permitted under sections 8-815 to 8-829 for loans initiated by credit card or other type of transaction card shall be deemed to be, and may be charged and collected as, interest by the bank, and all other terms and conditions of the agreement between the bank and the borrower that are not prohibited by such sections shall be deemed material to the determination of interest. Notwithstanding the provisions of this section, in the case of loans not initiated by credit card or other type of transaction card, a bank may charge a minimum fee of up to seven dollars and fifty cents in lieu of interest on personal loans and reasonable loan service costs as defined in subdivision (2) of section 45-101.02. Such loan service costs shall not be construed as interest.

Notwithstanding interest rate limits under Nebraska statutes, national bank in Nebraska can legally charge, on credit card transactions, same rates allowed by section 45-114 et seq. Fisher v. First Nat. Bank of Omaha, 548 F.2d 255 (8th Cir. 1977).



8-820.01 Bank credit cards; federal most-favored-lender doctrine; public policy declaration.

It is hereby declared to be the public policy of the State of Nebraska that for purposes of applying the federal most-favored-lender doctrine, the bank credit card rate contained in section 8-820 is not comparable or analogous to the small loan rate found in sections 45-1024 and 45-1025. The Legislature finds that the institutions making small loans and the institutions administering a bank credit card are categorically different. The transactions carried on by these institutions are categorically different. The Legislature finds that small loan borrowers and bank credit card users are not synonymous or comparable. In establishing a small loan rate, the Legislature has recognized a risk factor that is different and greater than other financial transactions and therefor justifies the charging of a higher interest rate than installment loans, personal loans, retail revolving credit plans, or bank credit card interest rates.



8-821 Personal loans; additional charges.

In addition to the charges permitted by section 8-820, no further amount or exaction shall be directly or indirectly contracted for or received, except:

(1) Lawful fees actually and necessarily paid to a public officer for filing, recording, or releasing an instrument securing the loan;

(2) Taxable costs to which the bank is adjudged to be entitled in judicial proceedings instituted to collect the loan;

(3) Premiums paid for insurance policies covering tangible personal property securing the loan. Such insurance shall be only in such amount and nature as is customary and reasonable, having regard to all the circumstances of the loan, and the premium shall not exceed standard rates. If insurance is procured by or through the bank, an executed copy of the insurance policy or certificate of insurance shall be delivered to the borrower within fifteen days;

(4) Premiums paid for insurance policies covering tangible personal property acquired, in whole or in part, with the proceeds of the loan;

(5) The actual costs of nonfiling insurance;

(6) Premiums paid for credit life, health, disability, sickness and accident, or involuntary unemployment or job protection insurance policies or any one or more of them;

(7) Charges permitted by section 8-822;

(8) Fees agreed to by the parties for loan service costs for exceeding authorized limits, replacing lost cards, returning checks, or delinquency on the account; and

(9) In the case of loans initiated by credit card or other type of transaction card, any other fees agreed to by the parties.

Notwithstanding interest rate limits under Nebraska statutes, national bank in Nebraska can legally charge, on credit card transactions, same rates allowed by section 45-114 et seq. Fisher v. First Nat. Bank of Omaha, 548 F.2d 255 (8th Cir. 1977).



8-822 Personal loans; method of computation; prepayment; rebates; delinquency charges.

(1) Charges under section 8-820 shall be computed by application of the rate charged to the outstanding principal balance for the number of days actually elapsed without adding any additional charges, except that at the time the loan is made charges may be computed as a percentage per month of unpaid principal balances for the number of days elapsed on the assumption that the unpaid principal balance will be reduced, as provided in the loan contract, and such charges may be included in the scheduled installments. In the case of loans initiated by credit card or other type of transaction card, charges may be computed in any other manner agreed to by the parties and may include compounding of fees and charges.

(2) If a loan is prepaid in full by cash, a new loan, or otherwise after the first installment due date, the borrower shall receive a rebate of an amount which shall be not less than the amount obtained by applying to the unpaid principal balances as originally scheduled or, if deferred, as deferred, for the period following prepayment, according to the actuarial method, the annual percentage rate previously stated to the borrower pursuant to the federal Consumer Credit Protection Act. The licensee may round the annual percentage rate to the nearest one-half of one percent if such procedure is not consistently used to obtain a greater yield than would otherwise be permitted. Any default and deferment charges which are due and unpaid may be deducted from any rebate. No rebate shall be required for any partial prepayment. No rebate of less than one dollar need be made. Acceleration of the maturity of the contract shall not in itself require a rebate. If judgment is obtained before the final installment date the contract balance shall be reduced by the rebate which would be required for prepayment in full as of the date judgment is obtained.

(3) The charges retained by the bank may be increased to the extent that delinquency charges are computed on earned charges in accordance with the next succeeding sentence. Delinquency charges on any scheduled installment or portion thereof, if contracted for, may be taken, or in lieu thereof, interest after maturity on each such installment not exceeding the highest permissible interest rate.



8-823 Personal loans; when repayable; exception; confession of judgment, power of attorney, and agreements; prohibited.

The following provisions shall apply to loans made under section 8-820:

(1) With the exception of loans for mobile homes, every such loan shall be repayable within a period of one hundred forty-five months and may be prepaid in whole or in part at any time. One or more of the installments may be accelerated or deferred when the borrower's chief source of income makes such arrangement necessary, if the note or contract so provides;

(2) The bank shall give the borrower a receipt showing the date and amount of each payment made on account of any such loan; and

(3) No bank shall take, in connection with any such loan, any confession of judgment, power of attorney to confess judgment, power of attorney to appear for a borrower in a judicial proceeding, or agreement to pay the costs of collection or the attorney's fees.



8-824 Repealed. Laws 1969, c. 45, § 3.



8-825 Repealed. Laws 1978, LB 641, § 4.



8-826 Personal loans; duties of department.

(1) The department shall:

(a) Be responsible for obtaining proper administration of sections 8-815 to 8-829 and take or cause to be taken such lawful steps as may be necessary and appropriate for the enforcement thereof; and

(b) Arrange for investigation and examination of the papers and records, pertaining to loans made under section 8-820, for the purpose of discovering violations of sections 8-815 to 8-829 or securing information lawfully required under it.

(2) The Director of Banking and Finance may adopt and promulgate rules and regulations to carry out and obtain compliance with sections 8-815 to 8-829.



8-827 Repealed. Laws 2017, LB140, § 163.



8-828 Personal loans; bank; purchasing and discounting commercial, negotiable, or installment paper.

Nothing contained in sections 8-815 to 8-826 shall be construed as preventing a bank from purchasing or discounting from established business concerns any commercial, negotiable or installment paper, or as preventing any such bank from accepting from, or requiring such persons selling or offering to discount such instruments to execute, contracts guaranteeing the ultimate collection of all of such items so sold or discounted or requiring such persons to assume the burden of making collections of the individual items so sold as agent of the bank.



8-829 Violations; penalty.

If a bank violates any provision of sections 8-820 to 8-823 in making or collecting any loan made under section 8-820, no charges of any kind shall be collected on such loan. If any charges have been collected, the bank shall forfeit to the borrower all interest collected on the loan involved and a sum equal thereto. The bank so offending shall be guilty of a Class V misdemeanor.



8-901 Repealed. Laws 1995, LB 384, § 35.



8-902 Repealed. Laws 1995, LB 384, § 35.



8-902.01 Repealed. Laws 1995, LB 384, § 35.



8-902.02 Repealed. Laws 1995, LB 384, § 35.



8-902.03 Repealed. Laws 1995, LB 384, § 35.



8-902.04 Repealed. Laws 1995, LB 384, § 35.



8-902.05 Repealed. Laws 1995, LB 384, § 35.



8-903 Repealed. Laws 1995, LB 384, § 35.



8-904 Repealed. Laws 1995, LB 384, § 35.



8-905 Transferred to section 8-1512.



8-906 Transferred to section 8-1513.



8-907 Transferred to section 8-1514.



8-908 Act, how cited.

Sections 8-908 to 8-918 shall be known and may be cited as the Nebraska Bank Holding Company Act of 1995.



8-909 Terms, defined.

For purposes of the Nebraska Bank Holding Company Act of 1995, unless the context otherwise requires:

(1) Bank means any bank which is chartered to conduct a bank in this state pursuant to the Nebraska Banking Act or any national bank authorized to do business in this state;

(2) Company means any corporation, partnership, limited liability company, business trust, association, or similar organization or entity, but does not include:

(a) An individual; or

(b) Any corporation, the majority of the shares of which are owned by the United States or by any state;

(3)(a) Bank holding company means any company, including an out-of-state bank holding company, which, except as provided in subdivision (b) of this subdivision:

(i) Directly or indirectly owns or controls twenty-five percent or more of the voting shares of any bank;

(ii) Controls in any manner the election of the majority of the directors of any bank; or

(iii) For the benefit of whose shareholders or members twenty-five percent or more of the voting shares of any bank or bank holding company are held by trustees.

(b)(i) No estate, trust, guardianship, or conservatorship or fiduciary thereof shall be a bank holding company by virtue of its ownership or control of a bank or banks if such trust is not a business trust or voting trust. It shall be unlawful for any such estate, trust, guardianship, or conservatorship to acquire, by purchase, ownership, or control, twenty-five percent of the shares of any additional bank;

(ii) No company shall be a bank holding company by virtue of its ownership or control of shares acquired by it in connection with its underwriting of bank shares and which are held only for such period of time as will permit the sale thereof on a reasonable basis; and

(iii) No company shall be a bank holding company by virtue of its ownership or control of shares acquired and held in the ordinary course of securing or collecting a debt previously contracted in good faith, except that such shares shall be disposed of within a period of two years from the date on which they were acquired, unless the director, upon good cause shown, extends the two-year period. Any extensions granted by the director shall be for no more than one year at a time and, in the aggregate, for no more than three years;

(4) Adequately capitalized means a level of capitalization which meets or exceeds all applicable federal regulatory capital standards;

(5) Department means the Department of Banking and Finance;

(6) Director means the Director of Banking and Finance;

(7) Foreign state means any state of the United States other than Nebraska, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the District of Columbia;

(8) Home state means, with respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of such company are the largest on the later of: (a) July 1, 1966; or (b) the date on which the company becomes a bank holding company under 12 U.S.C. 1842;

(9) Out-of-state bank holding company means a bank holding company whose home state is a foreign state, except an out-of-state bank holding company, as defined in 12 U.S.C. 1842(d) as it existed on August 26, 1983, which owned at least two banks in Nebraska as of March 12, 1963; and

(10) Foreign state agency means any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any state of the United States other than Nebraska, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.



8-910 Unlawful acts; authorized ownership or control of banks; limitation.

(1) It shall be unlawful, except as provided in this section, for:

(a) Any action to be taken that causes any company to become a bank holding company;

(b) Any action to be taken that causes a bank to become a subsidiary of a bank holding company;

(c) Any bank holding company to acquire direct or indirect ownership or control of any voting shares of any bank if, after such acquisition, such company will directly or indirectly own or control more than twenty-five percent of the voting shares of such bank;

(d) Any bank holding company or subsidiary thereof, other than a bank, to acquire all or substantially all of the assets of a bank; or

(e) Any bank holding company to merge or consolidate with any other bank holding company.

(2) The prohibition set forth in subsection (1) of this section shall not apply if:

(a)(i) The bank holding company is registered with the department as of September 29, 1995, as a bank holding company for any bank or banks; or (ii) the bank holding company registers with the department in accordance with the provisions of section 8-913 as a bank holding company;

(b) The bank holding company does not have a name deceptively similar to an existing unaffiliated bank or bank holding company located in Nebraska;

(c) Upon any action referred to in subsection (1) of this section and subject to subsection (3) of this section, the bank or banks so owned or controlled would have deposits in Nebraska in an amount no greater than twenty-two percent of the total deposits of all banks in Nebraska plus the total deposits, savings accounts, passbook accounts, and shares in savings and loan associations and building and loan associations in Nebraska as determined by the director on the basis of the most recent midyear reports, except as provided in subsections (4), (5), and (6) of this section;

(d) The bank holding company is adequately capitalized and adequately managed;

(e) The bank holding company complies with sections 8-1501 to 8-1505 if the bank or banks to be acquired are chartered in this state under the Nebraska Banking Act; and

(f) The bank holding company, if an out-of-state bank holding company, complies with the limitations of section 8-911.

(3) If any person, association, partnership, limited liability company, or corporation owns or controls twenty-five percent or more of the voting stock of any bank holding company acquiring a bank and any such person, association, partnership, limited liability company, or corporation owns or controls twenty-five percent or more of the voting stock of any other bank or bank holding company in Nebraska, then the total deposits of such other bank or banks and of all banks in Nebraska owned or controlled by such bank holding company shall be included in the computation of the total deposits of a bank holding company acquiring a bank.

(4) A bank or bank holding company which acquires and holds all or substantially all of the voting stock of one credit card bank under sections 8-1512 and 8-1513 shall not have such acquisition count against the limitations set forth in subdivision (2)(c) of this section.

(5) A bank holding company which acquired an institution or which formed a bank which acquired an institution under sections 8-1506 to 8-1510 or which acquired any assets and liabilities from the Resolution Trust Corporation or the Federal Deposit Insurance Corporation prior to January 1, 1994, shall not have such acquisition or formation count against the limitations set forth in subdivision (2)(c) of this section.

(6) A bank which accepts deposits from nonresidents of Nebraska and voluntarily segregates the reporting of such deposits in such a manner as to allow the director to determine the amounts of such deposits shall not have such deposits count against the limitations set forth in subdivision (2)(c) of this section. The bank shall report the amount of such deposits, if so segregated, to the director prior to October 1 of each year.



8-911 Out-of-state bank holding company; acquisition of banks; conditions.

(1) Upon compliance with all other provisions of the Nebraska Bank Holding Company Act of 1995 and any other applicable law, an out-of-state bank holding company may acquire a bank or banks under the act only if the bank or banks to be acquired have been chartered for five years or more.

(2) An out-of-state bank holding company shall not, directly or indirectly, form, charter, or establish a bank in Nebraska or cause a bank in Nebraska to be formed, chartered, or established unless (a) the bank is formed, chartered, or established solely for the purpose of acquiring all or substantially all of the assets of a bank which has been chartered for five years or more and (b) the bank does not open for business prior to such acquisition.



8-912 Ownership, acquisition, or control of subsidiary in foreign state; when.

Upon approval of the Federal Reserve Board and upon compliance with section 8-913, a bank holding company whose home state is Nebraska may own, acquire, or control a depository institution subsidiary in any foreign state.



8-913 Bank holding company; registration required; when.

Every bank holding company shall register with the department within thirty days after the consummation of an action set forth in section 8-910 on forms provided by the department. The forms provided by the department shall include such information with respect to the financial condition, operations, management, and intercompany relationship of the bank holding company and its subsidiaries and related matters, as the director may deem necessary or appropriate to carry out the purposes of the Nebraska Bank Holding Company Act of 1995. Upon good cause shown, the director may, in his or her discretion, extend the time within which a bank holding company shall register. A bank holding company shall amend its registration within thirty days after any additional action under section 8-910, 8-911, or 8-912.



8-914 Reports required.

The director may require reports made under oath to be filed in the department to keep it informed as to the operation of any bank holding company.



8-915 Examinations; costs; reports in lieu of examination; director; powers.

The director may make examinations of any bank holding company with one or more state-chartered bank subsidiaries and each state-chartered bank subsidiary thereof, the cost of which shall be assessed, in the manner set forth in sections 8-605 and 8-606, against and paid for by such bank holding company. The director may accept reports of examination made by the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, the Federal Deposit Insurance Corporation, or a foreign state agency in lieu of making an examination by the department. The director may provide reports of examination conducted by the department or other confidential information to any of such regulatory entities. The director may contract with any of such regulatory entities to conduct and pay for such an examination for the department. The director may contract with any of such regulatory entities to conduct and receive payment for such an examination for any of such regulatory entities. The director may enter into cooperative agreements with any or all of such regulatory entities to foster the purposes of the Nebraska Bank Holding Company Act of 1995.



8-916 Bank subsidiary; powers; depository institution; limitations; agency relationship; limitations.

(1) Any bank subsidiary of a bank holding company may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for a depository institution without regard to the location of the depository institution.

(2) Notwithstanding any other provision of law, a bank acting as an agent in accordance with this section for another depository institution shall not be considered to be a branch of the other depository institution.

(3) A depository institution shall not:

(a) Conduct any activity as an agent under subsection (1) or (6) of this section which such institution is prohibited from conducting as a principal under any applicable law; or

(b) As a principal, have an agent conduct any activity under subsection (1) or (6) of this section which the institution is prohibited from conducting under any applicable law.

(4) No provision of this section shall be construed as affecting:

(a) The authority of any depository institution to act as an agent on behalf of any other depository institution under any other provision of law; or

(b) Whether a depository institution which conducts any activity as an agent on behalf of any other depository institution under any other provision of law shall be considered to be a branch of such other depository institution.

(5) An agency relationship between depository institutions under subsection (1) or (6) of this section shall be on terms that are consistent with safe and sound banking practices and all applicable rules and regulations of the department, any appropriate federal banking regulatory agency, and, if applicable, any foreign state agency.

(6) A savings association insured by the Federal Deposit Insurance Corporation which was an affiliate of a bank on or before July 1, 1994, may conduct activities as an agent on behalf of such bank in the same manner as an insured bank affiliate of such bank may act as an agent for such bank under this section to the extent such activities are conducted only in:

(a) Nebraska or any foreign state in which:

(i) The bank is not prohibited from operating a branch under any provision of law; and

(ii) The savings association maintained an office or branch and conducted business on or before July 1, 1994; or

(b) Nebraska or any foreign state in which:

(i) The bank is not expressly prohibited from operating a branch under applicable Nebraska or foreign state law; and

(ii) The savings association maintained a main office and conducted business on or before July 1, 1994.

(7) For purposes of this section:

(a) Bank means any bank, in addition to those defined in section 8-909, chartered by the United States or by any foreign state agency and insured by the Federal Deposit Insurance Corporation;

(b) Savings institution means any savings and loan association, building and loan association, capital stock savings association, savings bank, or similar entity, chartered under Chapter 8, article 3, chartered by the United States, or chartered by any foreign state agency and insured by the Federal Deposit Insurance Corporation;

(c) Depository institution means either a bank as defined in subdivision (a) of this subsection or a savings institution as defined in subdivision (b) of this subsection;

(d) Affiliate means any entity that controls, is controlled by, or is under common control with another entity; and

(e) Control means to own directly or indirectly or to control in any manner twenty-five percent of the voting shares of any bank, savings institution, or holding company or to control in any manner the election of the majority of directors of any bank, savings institution, or holding company.



8-917 Rules and regulations.

The department may adopt and promulgate rules and regulations to administer and to carry out the purposes of the Nebraska Bank Holding Company Act of 1995.



8-918 Unsafe or unauthorized activities; powers of department.

If the department, upon investigation, determines that any officer or director of a bank holding company which owns or controls a state-chartered bank is conducting the business of the bank holding company or the business of its subsidiary state-chartered bank or banks in an unsafe or unauthorized manner or is endangering the interest of the bank holding company or the interest of its subsidiary state-chartered bank or banks, the department shall have authority, after notice and opportunity for hearing, to do any or all of the following: (1) Remove such officer or director of the bank holding company from acting as an officer or director of the bank holding company; and (2) impose fines and order any other necessary corrective action against such officer or director pursuant to sections 8-1,134 to 8-1,139. The department may adopt and promulgate rules and regulations to carry out this section.



8-1001 Repealed. Laws 2013, LB 616, § 53.



8-1001.01 Repealed. Laws 2013, LB 616, § 53.



8-1002 Repealed. Laws 2013, LB 616, § 53.



8-1003 Repealed. Laws 2013, LB 616, § 53.



8-1004 Repealed. Laws 2013, LB 616, § 53.



8-1005 Repealed. Laws 2013, LB 616, § 53.



8-1006 Repealed. Laws 2013, LB 616, § 53.



8-1007 Repealed. Laws 2013, LB 616, § 53.



8-1008 Repealed. Laws 2013, LB 616, § 53.



8-1009 Repealed. Laws 2013, LB 616, § 53.



8-1010 Repealed. Laws 2013, LB 616, § 53.



8-1011 Repealed. Laws 2013, LB 616, § 53.



8-1012 Repealed. Laws 2013, LB 616, § 53.



8-1012.01 Repealed. Laws 2013, LB 616, § 53.



8-1013 Repealed. Laws 2013, LB 616, § 53.



8-1014 Repealed. Laws 2013, LB 616, § 53.



8-1015 Transferred to section 8-1001.01.



8-1016 Repealed. Laws 2013, LB 616, § 53.



8-1017 Repealed. Laws 2013, LB 616, § 53.



8-1018 Repealed. Laws 2013, LB 616, § 53.



8-1019 Repealed. Laws 2013, LB 616, § 53.



8-1101 Terms, defined.

For purposes of the Securities Act of Nebraska, unless the context otherwise requires:

(1) Agent means any individual other than a broker-dealer who represents a broker-dealer or issuer in effecting or attempting to effect sales of securities, but agent does not include an individual who represents (a) an issuer in (i) effecting a transaction in a security exempted by subdivision (6), (7), or (8) of section 8-1110, (ii) effecting certain transactions exempted by section 8-1111, (iii) effecting transactions in a federal covered security as described in section 18(b)(3) of the Securities Act of 1933, or (iv) effecting transactions with existing employees, limited liability company members, partners, or directors of the issuer or any of its subsidiaries if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state or (b) a broker-dealer in effecting transactions described in section 15(h)(2) of the Securities Exchange Act of 1934. A partner, limited liability company member, officer, or director of a broker-dealer is an agent only if he or she otherwise comes within this definition;

(2) Broker-dealer means any person engaged in the business of effecting transactions in securities for the account of others or for his or her own account. Broker-dealer does not include (a) an issuer-dealer, agent, bank, savings institution, or trust company, (b) an issuer effecting a transaction in its own security exempted by subdivision (5)(a), (b), (c), (d), (e), or (f) of section 8-1110 or which qualifies as a federal covered security pursuant to section 18(b)(1) of the Securities Act of 1933, (c) a person who has no place of business in this state if he or she effects transactions in this state exclusively with or through the issuers of the securities involved in the transactions, other broker-dealers, or banks, savings institutions, credit unions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, (d) a person who has no place of business in this state if during any period of twelve consecutive months he or she does not direct more than five offers to sell or to buy into this state in any manner to persons other than those specified in subdivision (2)(c) of this section, or (e) a person who is a resident of Canada and who has no office or other physical presence in Nebraska if the following conditions are satisfied: (i) The person must be registered with, or be a member of, a securities self-regulatory organization in Canada or a stock exchange in Canada; (ii) the person must maintain, in good standing, its provisional or territorial registration or membership in a securities self-regulatory organization in Canada, or stock exchange in Canada; (iii) the person effects, or attempts to effect, (A) a transaction with or for a Canadian client who is temporarily present in this state and with whom the Canadian broker-dealer had a bona fide customer relationship before the client entered this state or (B) a transaction with or for a Canadian client in a self-directed tax advantaged retirement plan in Canada of which that client is the holder or contributor; and (iv) the person complies with all provisions of the Securities Act of Nebraska relating to the disclosure of material information in connection with the transaction;

(3) Department means the Department of Banking and Finance. Director means the Director of Banking and Finance of the State of Nebraska except as further provided in section 8-1120;

(4) Federal covered adviser means a person who is (a) registered under section 203 of the Investment Advisers Act of 1940 or (b) is excluded from the definition of investment adviser under section 202 of the Investment Advisers Act of 1940;

(5) Federal covered security means any security described as a covered security under section 18(b) of the Securities Act of 1933 or rules and regulations under the act;

(6) Guaranteed means guaranteed as to payment of principal, interest, or dividends;

(7) Investment adviser means any person who for compensation engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities or who for compensation and as a part of a regular business issues or promulgates analyses or reports concerning securities. Investment adviser also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. Investment adviser does not include (a) an investment adviser representative, (b) a bank, savings institution, or trust company, (c) a lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of his or her profession, (d) a broker-dealer or its agent whose performance of these services is solely incidental to its business as a broker-dealer and who receives no special compensation for them, (e) an issuer-dealer, (f) a publisher of any bona fide newspaper, news column, newsletter, news magazine, or business or financial publication or service, whether communicated in hard copy form, by electronic means, or otherwise which does not consist of the rendering of advice on the basis of the specific investment situation of each client, (g) a person who has no place of business in this state if (i) his or her only clients in this state are other investment advisers, federal covered advisers, broker-dealers, banks, savings institutions, credit unions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, or (ii) during the preceding twelve-month period, he or she has had five or fewer clients who are residents of this state other than those persons specified in subdivision (g)(i) of this subdivision, (h) any person that is a federal covered adviser, or (i) such other persons not within the intent of this subdivision as the director may by rule and regulation or order designate;

(8) Investment adviser representative means any partner, limited liability company member, officer, or director or any person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser that is registered or required to be registered under the Securities Act of Nebraska or who has a place of business located in this state and is employed by or associated with a federal covered adviser, and who (a) makes any recommendations or otherwise renders advice regarding securities, (b) manages accounts or portfolios of clients, (c) determines which recommendation or advice regarding securities should be given, (d) solicits, offers, or negotiates for the sale of or sells investment advisory services, or (e) supervises employees who perform any of the foregoing;

(9) Issuer means any person who issues or proposes to issue any security, except that (a) with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors, or persons performing similar functions, or of the fixed, restricted management, or unit type, the term issuer means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued and (b) with respect to a fractional or pooled interest in a viatical settlement contract, issuer means the person who creates, for the purpose of sale, the fractional or pooled interest. In the case of a viatical settlement contract that is not fractionalized or pooled, issuer means the person effecting a transaction with a purchaser of such contract;

(10) Issuer-dealer means (a) any issuer located in the State of Nebraska or (b) any issuer which registered its securities by qualification who proposes to sell to the public of the State of Nebraska the securities that it issues without the benefit of another registered broker-dealer. Such securities shall have been approved for sale in the State of Nebraska pursuant to section 8-1104;

(11) Nonissuer means not directly or indirectly for the benefit of the issuer;

(12) Person means an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust in which the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government;

(13) Sale or sell includes every contract of sale of, contract to sell, or disposition of a security or interest in a security for value. Offer or offer to sell includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value. Any security given or delivered with or as a bonus on account of any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value. A purported gift of assessable stock shall be considered to involve an offer and sale. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, shall be considered to include an offer of the other security;

(14) Securities Act of 1933, Securities Exchange Act of 1934, Investment Advisers Act of 1940, Investment Company Act of 1940, and Commodity Exchange Act means the acts as they existed on January 1, 2017;

(15) Security means any note, stock, treasury stock, bond, debenture, units of beneficial interest in a real estate trust, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, viatical settlement contract or any fractional or pooled interest in such contract, membership interest in any limited liability company organized under Nebraska law or any other jurisdiction unless otherwise excluded from this definition, voting-trust certificate, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, in general any interest or instrument commonly known as a security, or any certificate of interest or participation in, temporary or interim certificate for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing. Security does not include any insurance or endowment policy or annuity contract issued by an insurance company. Security also does not include a membership interest in a limited liability company when all of the following exist: (a) The member enters into a written commitment to be engaged actively and directly in the management of the limited liability company; and (b) all members of the limited liability company are actively engaged in the management of the limited liability company. For the limited purposes of determining professional malpractice insurance premiums, a security issued through a transaction that is exempted pursuant to subdivision (23) of section 8-1111 shall not be considered a security;

(16) State means any state, territory, or possession of the United States as well as the District of Columbia and Puerto Rico; and

(17) Viatical settlement contract means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of all or any portion of the death benefit or ownership of a life insurance policy or contract for consideration which is less than the expected death benefit of the life insurance policy or contract. Viatical settlement contract does not include (a) the assignment, transfer, sale, devise, or bequest of a death benefit of a life insurance policy or contract made by the viator to an insurance company or to a viatical settlement provider or broker licensed pursuant to the Viatical Settlements Act, (b) the assignment of a life insurance policy or contract to a bank, savings bank, savings and loan association, credit union, or other licensed lending institution as collateral for a loan, or (c) the exercise of accelerated benefits pursuant to the terms of a life insurance policy or contract and consistent with applicable law.

Pursuant to subsection (15) of this section, in order to constitute an "investment contract", it is not required that the profits be derived solely from the entrepreneurial or managerial efforts of others. State v. Irons, 254 Neb. 18, 574 N.W.2d 144 (1998).

An ordinary certificate of deposit with a fixed interest rate, issued by a heavily regulated and federally insured bank, which involves little risk of loss and virtually guaranteed payment, does not constitute a "security" as defined by subsection (12) (now subsection (15) of this section) of this section. Wrede v. Exchange Bank of Gibbon, 247 Neb. 907, 531 N.W.2d 523 (1995).

Under subsection (12) of this section (now subsection (15) of this section), "share" means a part or definite portion of a thing owned by a number of persons in common, contemplates something owned in common by two or more persons, and has reference to that part of the undivided interest which belongs to some one of them. A share is a unit of stock representing ownership in a corporation. State v. Jones, 235 Neb. 1, 453 N.W.2d 447 (1990).

In suit by customer against brokerage firm for damages from stock speculations, the questions of fraud and arrangement of credit were fact questions for the trial court. Shull v. Dain, Kalman & Quail, Inc., 561 F.2d 152 (8th Cir. 1977).



8-1101.01 Federal rules and regulations adopted under the Investment Advisors Act of 1940 or the Securities Act of 1933, defined.

For purposes of the Securities Act of Nebraska, federal rules and regulations adopted under the Investment Advisors Act of 1940 or the Securities Act of 1933 means such rules and regulations as they existed on January 1, 2017, except that references to Rule 147 and Rule 147A adopted under the Securities Act of 1933 shall be to such rules as published in the Federal Register on November 21, 2016.



8-1102 Fraudulent and other prohibited practices.

(1) It shall be unlawful for any person, in connection with the offer, sale, or purchase of any security, directly or indirectly:

(a) To employ any device, scheme, or artifice to defraud;

(b) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(c) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(2) It shall be unlawful for any person who receives any consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise:

(a) To employ any device, scheme, or artifice to defraud any person;

(b) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person;

(c) To knowingly sell any security to or purchase any security from a client while acting as principal for his or her own account, act as a broker for a person other than the client, or knowingly effect any sale or purchase of any security for the account of the client, without disclosing to the client in writing before the completion of the transaction the capacity in which he or she is acting and obtaining the consent of the client to the transaction. This subdivision shall not apply to any transaction involving a broker-dealer's client if the broker-dealer is not acting as an investment adviser in the transaction;

(d) To engage in dishonest or unethical practices as the director may define by rule and regulation or order; or

(e) In the solicitation of advisory clients, to make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading.

(3) Except as may be permitted by rule and regulation or order of the director, it shall be unlawful for any investment adviser or investment adviser representative to enter into, extend, or renew any investment advisory contract:

(a) Which provides for the compensation of the investment adviser or investment adviser representative on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of any client;

(b) Unless the investment advisory contract prohibits in writing the assignment of the contract by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(c) Unless the investment advisory contract provides in writing that if the investment adviser is a partnership or a limited liability company, the other party to the contract shall be notified of any change in the membership of the partnership or limited liability company within a reasonable time after the change.

(4) Subdivision (3)(a) of this section shall not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period or as of definite dates or taken as of a definite date. Assignment, as used in subdivision (3)(b) of this section, shall include any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor, except that if the investment adviser is a partnership or a limited liability company, no assignment of an investment advisory contract shall be considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser or from the admission to the investment adviser of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(5) It shall be unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of any client if:

(a) The director by rule and regulation or order prohibits the taking or custody; or

(b) In the absence of any rule and regulation or order by the director, the investment adviser or investment adviser representative fails to notify the director that he or she has or may have custody.

(6) The director may by rule and regulation or order adopt and promulgate exemptions from subdivisions (2)(c), (3)(a), (3)(b), and (3)(c) of this section when the exemptions are consistent with the public interest and are within the purposes fairly intended by the Securities Act of Nebraska.

Proof of specific intent, evil motive, or knowledge that the law was being violated is not required to sustain a conviction under the Securities Act of Nebraska. State v. Jones, 235 Neb. 1, 453 N.W.2d 447 (1990).



8-1103 Broker-dealers, issuer-dealers, agents, investment advisers, and investment adviser representatives; registration; procedure; exceptions; conditions; renewal; fees; accounts and other records; revocation or withdrawal of registration; when; powers of

(1) It shall be unlawful for any person to transact business in this state as a broker-dealer, issuer-dealer, or agent, except in certain transactions exempt under section 8-1111, unless he or she is registered under the Securities Act of Nebraska. It shall be unlawful for any broker-dealer to employ an agent for purposes of effecting or attempting to effect transactions in this state unless the agent is registered. It shall be unlawful for an issuer to employ an agent unless the issuer is registered as an issuer-dealer and unless the agent is registered. The registration of an agent shall not be effective unless the agent is employed by a broker-dealer or issuer-dealer registered under the act. When the agent begins or terminates employment with a registered broker-dealer or issuer-dealer, the broker-dealer or issuer-dealer shall promptly notify the director.

(2)(a) It shall be unlawful for any person to transact business in this state as an investment adviser or as an investment adviser representative unless he or she is registered under the act.

(b) Except with respect to federal covered advisers whose only clients are those described in subdivision (7)(g)(i) of section 8-1101, it shall be unlawful for any federal covered adviser to conduct advisory business in this state unless such person files with the director the documents which are filed with the Securities and Exchange Commission, as the director may by rule and regulation or order require, a consent to service of process, and payment of the fee prescribed in subsection (6) of this section prior to acting as a federal covered adviser in this state.

(c)(i) It shall be unlawful for any investment adviser required to be registered under the Securities Act of Nebraska to employ an investment adviser representative unless the investment adviser representative is registered under the act.

(ii) It shall be unlawful for any federal covered adviser to employ, supervise, or associate with an investment adviser representative having a place of business located in this state unless such investment adviser representative is registered under the Securities Act of Nebraska or is exempt from registration.

(d) The registration of an investment adviser representative shall not be effective unless the investment adviser representative is employed by a registered investment adviser or a federal covered adviser. When an investment adviser representative begins or terminates employment with an investment adviser, the investment adviser shall promptly notify the director. When an investment adviser representative begins or terminates employment with a federal covered adviser, the investment adviser representative shall promptly notify the director.

(3) A broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative may apply for registration by filing with the director an application and payment of the fee prescribed in subsection (6) of this section. If the applicant is an individual, the application shall include the applicant's social security number. Registration of a broker-dealer or issuer-dealer shall automatically constitute registration of all partners, limited liability company members, officers, or directors of such broker-dealer or issuer-dealer as agents, except any partner, limited liability company member, officer, or director whose registration as an agent is denied, suspended, or revoked under subsection (9) of this section, without the filing of applications for registration as agents or the payment of fees for registration as agents. The application shall contain whatever information the director requires concerning such matters as:

(a) The applicant's form and place of organization;

(b) The applicant's proposed method of doing business;

(c) The qualifications and business history of the applicant and, in the case of a broker-dealer or investment adviser, the qualifications and business history of any partner, limited liability company member, officer, director, person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director, or person directly or indirectly controlling the broker-dealer or investment adviser;

(d) Any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony;

(e) The applicant's financial condition and history; and

(f) Information to be furnished or disseminated to any client or prospective client if the applicant is an investment adviser.

(4)(a) If no denial order is in effect and no proceeding is pending under subsection (9) of this section, registration shall become effective at noon of the thirtieth day after an application is filed, complete with all amendments. The director may specify an earlier effective date.

(b) The director shall require as conditions of registration:

(i) That the applicant, except for renewal, and, in the case of a corporation, partnership, or limited liability company, the officers, directors, partners, or limited liability company members pass such examination or examinations as the director may prescribe as evidence of knowledge of the securities business;

(ii) That an issuer-dealer and its agents pass an examination prescribed and administered by the department. Such examination shall be administered upon request and upon payment of an examination fee of five dollars. Any applicant for issuer-dealer registration who has satisfactorily passed any other examination approved by the director shall be exempted from this requirement upon furnishing evidence of satisfactory completion of such examination to the director;

(iii) That an issuer-dealer have a minimum net capital of twenty-five thousand dollars. In lieu of a minimum net capital requirement of twenty-five thousand dollars, the director may require an issuer-dealer to post a corporate surety bond with a surety company licensed to do business in Nebraska in an amount equal to such capital requirements. When the director finds that a surety bond with a surety company would cause an undue burden on an issuer-dealer, the director may require the issuer-dealer to post a signature bond. Every such surety or signature bond shall run in favor of Nebraska, shall provide for an action thereon by any person who has a cause of action under section 8-1118, and shall provide that no action may be maintained to enforce any liability on the bond unless brought within the time periods specified by section 8-1118;

(iv) That a broker-dealer have such minimum net capital as the director may by rule and regulation or order require, subject to the limitations provided in section 15 of the Securities Exchange Act of 1934. In lieu of any such minimum net capital requirement, the director may by rule and regulation or order require a broker-dealer to post a corporate surety bond with a surety company licensed to do business in Nebraska in an amount equal to such capital requirement, subject to the limitations of section 15 of the Securities Exchange Act of 1934. Every such surety bond shall run in favor of Nebraska, shall provide for an action thereon by any person who has a cause of action under section 8-1118, and shall provide that no action may be maintained to enforce any liability on the bond unless brought within the time periods specified by section 8-1118; and

(v) That an investment adviser have such minimum net capital as the director may by rule and regulation or order require, subject to the limitations of section 222 of the Investment Advisers Act of 1940, which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over such funds or securities and those investment advisers who do not. In lieu of any such minimum net capital requirement, the director may require by rule and regulation or order an investment adviser to post a corporate surety bond with a surety company licensed to do business in Nebraska in an amount equal to such capital requirement, subject to the limitations of section 222 of the Investment Advisers Act of 1940. Every such surety bond shall run in favor of Nebraska, shall provide for an action thereon by any person who has a cause of action under section 8-1118, and shall provide that no action may be maintained to enforce any liability on the bond unless brought within the time periods specified by section 8-1118.

(c) The director may waive the requirement of an examination for any applicant who by reason of prior experience can demonstrate his or her knowledge of the securities business. Registration of a broker-dealer, agent, investment adviser, and investment adviser representative shall be effective for a period of not more than one year and shall expire on December 31 unless renewed. Registration of an issuer-dealer shall be effective for a period of not more than one year and may be renewed as provided in this section. Notice filings by a federal covered adviser shall be effective for a period of not more than one year and shall expire on December 31 unless renewed.

(d) The director may restrict or limit an applicant as to any function or activity in this state for which registration is required under the Securities Act of Nebraska.

(5) Registration of a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative may be renewed by filing with the director or with a registration depository designated by the director prior to the expiration date such information as the director by rule and regulation or order may require to indicate any material change in the information contained in the original application or any renewal application for registration as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative previously filed with the director by the applicant, and payment of the prescribed fee. A federal covered adviser may renew its notice filing by filing with the director prior to the expiration thereof the documents filed with the Securities and Exchange Commission, as the director by rule and regulation or order may require, a consent to service of process, and the prescribed fee.

(6) The fee for initial or renewal registration shall be two hundred fifty dollars for a broker-dealer, two hundred dollars for an investment adviser, one hundred dollars for an issuer-dealer, forty dollars for an agent, and forty dollars for an investment adviser representative. The fee for initial or renewal filings for a federal covered adviser shall be two hundred dollars. When an application is denied or withdrawn, the director shall retain all of the fee.

(7)(a) Every registered broker-dealer, issuer-dealer, and investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books, and other records as the director may prescribe by rule and regulation or order, except as provided by section 15 of the Securities Exchange Act of 1934, in connection with broker-dealers, and section 222 of the Investment Advisers Act of 1940, in connection with investment advisers. All records so required shall be preserved for such period as the director may prescribe by rule and regulation or order.

(b) All the records of a registered broker-dealer, issuer-dealer, or investment adviser shall be subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the director, within or without this state, as the director deems necessary or appropriate in the public interest or for the protection of investors and advisory clients. For the purpose of avoiding unnecessary duplication of examinations, the director, insofar as he or she deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934. Costs of such examinations shall be borne by the registrant.

(c) Every registered broker-dealer, except as provided in section 15 of the Securities Exchange Act of 1934, and investment adviser, except as provided by section 222 of the Investment Advisers Act of 1940, shall file such financial reports as the director may prescribe by rule and regulation or order.

(d) If any information contained in any document filed with the director is or becomes inaccurate or incomplete in any material respect, a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative shall promptly file a correcting amendment or a federal covered adviser shall file a correcting amendment when such amendment is required to be filed with the Securities and Exchange Commission.

(8) With respect to investment advisers, the director may require that certain information be furnished or disseminated to clients as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the director in his or her discretion, information furnished to clients of an investment adviser that would be in compliance with the Investment Advisers Act of 1940 and the rules and regulations under such act may be used in whole or in part to satisfy the information requirement prescribed in this subsection.

(9)(a) The director may by order deny, suspend, or revoke registration of any broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative or bar, censure, or impose a fine pursuant to subsection (4) of section 8-1108.01 on any registrant or any partner, limited liability company member, officer, director, or person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director for a registrant from employment with any broker-dealer, issuer-dealer, or investment adviser if he or she finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer, issuer-dealer, or investment adviser, any partner, limited liability company member, officer, director, person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director, or person directly or indirectly controlling the broker-dealer, issuer-dealer, or investment adviser:

(i) Has filed an application for registration under this section which, as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(ii) Has willfully violated or willfully failed to comply with any provision of the Securities Act of Nebraska or any rule and regulation or order under the act;

(iii) Has been convicted, within the past ten years, of any misdemeanor involving a security or commodity or any aspect of the securities or commodities business or any felony;

(iv) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities or commodities business;

(v) Is the subject of an order of the director denying, suspending, or revoking registration as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative;

(vi) Is the subject of an adjudication or determination, after notice and opportunity for hearing, within the past ten years by a securities or commodities agency or administrator of another state or a court of competent jurisdiction that the person has willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act, or the securities or commodities law of any other state;

(vii) Has engaged in dishonest or unethical practices in the securities or commodities business;

(viii) Is insolvent, either in the sense that his or her liabilities exceed his or her assets or in the sense that he or she cannot meet his or her obligations as they mature, but the director may not enter an order against a broker-dealer, issuer-dealer, or investment adviser under this subdivision without a finding of insolvency as to the broker-dealer, issuer-dealer, or investment adviser;

(ix) Has not complied with a condition imposed by the director under subsection (4) of this section or is not qualified on the basis of such factors as training, experience, or knowledge of the securities business;

(x) Has failed to pay the proper filing fee, but the director may enter only a denial order under this subdivision, and he or she shall vacate any such order when the deficiency has been corrected;

(xi) Has failed to reasonably supervise his or her agents or employees, if he or she is a broker-dealer or issuer-dealer, or his or her investment adviser representatives or employees, if he or she is an investment adviser, to assure their compliance with the Securities Act of Nebraska;

(xii) Has been denied the right to do business in the securities industry, or the person's respective authority to do business in an investment-related industry has been revoked by any other state, federal, or foreign governmental agency or self-regulatory organization for cause, or the person has been the subject of a final order in a criminal, civil, injunctive, or administrative action for securities, commodities, or fraud-related violations of the law of any state, federal, or foreign governmental unit; or

(xiii) Has refused to allow or otherwise impedes the department from conducting an examination under subsection (7) of this section or has refused the department access to a registrant's office to conduct an examination under subsection (7) of this section.

(b) The director may by order bar any person from engaging in the securities business in this state if the director finds that the order is in the public interest and that the person has:

(i) Willfully violated or willfully failed to comply with any provision of the Securities Act of Nebraska or any rule and regulation or order under the act; or

(ii) Engaged in dishonest or unethical practices in the securities business, which activity at the time was subject to regulation by the Securities Act of Nebraska.

(c)(i) For purposes of subdivisions (9)(a)(vii) and (9)(b)(ii) of this section, the director may, by rule and regulation or order, determine that a violation of any provision of the fair practice or ethical rules or standards promulgated by the Securities and Exchange Commission, the Financial Industry Regulatory Authority, or a self-regulatory organization approved by the Securities and Exchange Commission, in effect on January 1, 2017, constitutes a dishonest or unethical practice in the securities or commodities business.

(ii) The director may not institute a proceeding under this section on the basis of a final judicial or administrative order made known to him or her by the applicant prior to the effective date of the registration unless the proceeding is instituted within the next ninety days following registration. For purposes of this subdivision, a final judicial or administrative order does not include an order that is stayed or subject to further review or appeal. This subdivision shall not apply to renewed registrations.

(iii) The director may by order summarily postpone or suspend registration pending final determination of any proceeding under this subsection. Upon the entry of the order, the director shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, that it has been entered and of the reasons therefor and that within fifteen business days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order. No order may be entered under this section denying or revoking registration without appropriate prior notice to the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, and opportunity for hearing.

(10)(a) If the director finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative, is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the director may by order cancel the registration or application.

(b) If an applicant for registration does not complete the registration application and fails to respond to a notice or notices from the department to correct the deficiency or deficiencies for a period of one hundred twenty days or more after the date the department sends the initial notice to correct the deficiency, the department may deem the registration application as abandoned and may issue a notice of abandonment of the registration application to the applicant in lieu of proceedings to deny the application.

(c) Withdrawal from registration as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative shall become effective thirty days after receipt of an application to withdraw or within a shorter period of time as the director may determine unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within thirty days after the application is filed. If a revocation or suspension proceeding is pending or instituted, withdrawal shall become effective at such time and upon such conditions as the director shall order.

An agent is no longer registered when the issuer-dealer's registration has been revoked. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1103.01 Repealed. Laws 2003, LB 217, § 50.



8-1104 Registration of securities; exceptions.

It shall be unlawful for any person to offer or sell any security in this state unless (1) such security is registered by coordination under section 8-1106 or by qualification under section 8-1107, (2) the security is exempt under section 8-1110 or is sold in a transaction exempt under section 8-1111, or (3) the security is a federal covered security.

It is unlawful to offer or sell unregistered securities which are not exempt from registration or unless the securities are sold in an exempt transaction. Labenz v. Labenz, 198 Neb. 548, 253 N.W.2d 855 (1977).



8-1105 Repealed. Laws 2013, LB 214, § 13.



8-1106 Registration by coordination.

(1) Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(2) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to payment of the registration fee prescribed in section 8-1108 and, if required under section 8-1112, a consent to service of process meeting the requirements of that section:

(a) One copy of the prospectus filed under the Securities Act of 1933 together with all amendments thereto;

(b) The amount of securities to be offered in this state;

(c) The states in which a registration statement or similar document in connection with the offering has been or is expected to be filed;

(d) Any adverse order, judgment, or decree previously entered in connection with the offering by any court or the Securities and Exchange Commission;

(e) If the director by rule and regulation or order requires, a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(f) If the director requests, any other information or copies of any other documents filed under the Securities Act of 1933; and

(g) An undertaking to forward promptly all amendments to the federal registration statement, other than an amendment which merely delays the effective date.

(3) A registration statement under this section shall automatically become effective at the moment the federal registration statement or qualification becomes effective if all the following conditions are satisfied:

(a) No stop order is in effect and no proceeding is pending under the Securities Act of 1933, as amended, or under section 8-1109;

(b) The registration statement has been on file with the director for at least ten days; and

(c) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been filed and the offering is made within those limitations. The registrant shall promptly notify the director by facsimile transmission or electronic mail of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a posteffective amendment containing the information and documents in the price amendment. Price amendment means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(4) Upon failure to receive the required notification and posteffective amendment with respect to the price amendment, the director may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until there has been compliance with this subsection, if he or she promptly notifies the registrant by telephone or electronic mail and promptly confirms by letter sent postage prepaid when he or she notifies by telephone or electronic mail of the issuance of the order. If the registrant proves compliance with the requirements of this subsection as to notice and posteffective amendment, the stop order shall be void as of the time of its entry.

(5) The director may by rule and regulation or order waive either or both of the conditions specified in subsections (2) and (3) of this section. If the federal registration statement or qualification becomes effective before all these conditions have been satisfied and they are not waived, the registration statement shall automatically become effective as soon as all the conditions have been satisfied.



8-1107 Registration by qualification.

(1) Any security may be registered by qualification.

(2) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to payment of the registration fee prescribed in section 8-1108 and, if required under section 8-1112, a consent to service of process meeting the requirements of that section:

(a) With respect to the issuer and any significant subsidiary, its name, address, and form of organization, the state or foreign jurisdiction and date of its organization, the general character and location of its business, and a description of its physical properties and equipment;

(b) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions, his or her name, address, and principal occupation for the past five years, the amount of securities of the issuer held by him or her as of a specified date within ninety days of the filing of the registration statement, the remuneration paid to all such persons in the aggregate during the past twelve months, and estimated to be paid during the next twelve months, directly or indirectly, by the issuer together with all predecessors, parents and subsidiaries;

(c) With respect to any person not named in subdivision (e) of this subsection, owning of record, or beneficially if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in subdivision (b) of this subsection other than his or her occupation;

(d) With respect to every promoter, not named in subdivision (b) of this subsection, if the issuer was organized within the past three years, the information specified in subdivision (b) of this subsection, any amount paid to him or her by the issuer within that period or intended to be paid to him or her, and the consideration for any such payment;

(e) The capitalization and long-term debt, on both a current and a pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration whether in the form of cash, physical assets, services, patents, goodwill, or anything else for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(f) The kind and amount of securities to be offered, the amount to be offered in this state, the proposed offering price and any variation therefrom at which any portion of the offering is to be made to any persons except as underwriting and selling discounts and commissions, the estimated aggregate underwriting and selling discounts or commissions and finders' fees including separately cash, securities, or anything else of value to accrue to the underwriters in connection with the offering, the estimated amounts of other selling expenses, and legal, engineering, and accounting expenses to be incurred by the issuer in connection with the offering, the name and address of every underwriter and every recipient of a finders' fee, a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(g) The estimated cash proceeds to be received by the issuer from the offering, the purposes for which the proceeds are to be used by the issuer, the amount to be used for each purpose, the order or priority in which the proceeds will be used for the purposes stated, the amounts of any funds to be raised from other sources to achieve the purposes stated, and the sources of any such funds, and, if any part of the proceeds is to be used to acquire any property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors and the purchase price;

(h) A description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in subdivision (b), (c), (d), (e) or (g) of this subsection and by any person who holds or will hold ten percent or more in the aggregate of any such options;

(i) Any adverse order, judgment or decree previously entered in connection with the offering by any court or the Securities and Exchange Commission, and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets including any such litigation or proceeding known to be contemplated by governmental authorities;

(j) A specimen or copy of the security being registered, a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalent as currently in effect, and a copy of any indenture or other instrument covering the security to be registered;

(k) A signed or conformed copy of an opinion of counsel, if available, as to the legality of the security being registered;

(l) A balance sheet of the issuer as of a date within four months prior to the filing of the registration statement, a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years, and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant;

(m) If a report or valuation, other than an official record that is public, is used in connection with the registration statement, a signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified the report or valuation;

(n) The states in which a registration statement or similar document in connection with the offering has been or is expected to be filed; and

(o) A copy of any prospectus or circular intended as of the effective date to be used in connection with the offering.

(3) In the case of a nonissuer distribution, information may not be required under this section unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(4) A registration statement under this section shall become effective when the director so orders. The director shall require as a condition of registration under this section that a prospectus containing substantially the information specified in subdivisions (a) to (m) of subsection (2) of this section be sent or given to each person to whom an offer is made before or concurrently with the first written offer made to him or her otherwise than by means of a public advertisement by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by him or her as a participant in the distribution, the confirmation of any sale made by or for the account of any such person, payment pursuant to any such sale, or delivery of the security pursuant to any such sale, whichever first occurs, but the director shall accept for use under any such requirement a current prospectus or offering circular regarding the same securities filed under the Securities Act of 1933 or rules and regulations under such act.



8-1108 Registration of securities; requirements; fees; effective date; reports; director, powers.

(1) A registration statement may be filed by the issuer, by any other person on whose behalf the offering is to be made, or by a registered broker-dealer. Any document filed under the Securities Act of Nebraska within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate. The director may by rule and regulation or order permit the omission of any item of information or document from any registration statement.

(2) The director may require as a condition of registration by qualification (a) that the proceeds from the sale of the registered security be impounded until the issuer receives a specified amount, (b) that the applicant comply with the Securities Act of 1933 if it appears to the director to be in the public interest or that the registered security is or will be offered in such manner as to be subject to such act, (c) such reasonable conditions, restrictions, or limitations upon the offering as may be in the public interest, or (d) that any security issued within the past three years, or to be issued, to a promoter for a consideration substantially different from the public offering price or to any person for a consideration other than cash, be delivered in escrow to him or her or to some other depository satisfactory to him or her under an escrow agreement that the owners of such securities shall not be entitled to sell or transfer such securities or to withdraw such securities from escrow until all other stockholders who have paid for their stock in cash shall have been paid a dividend or dividends aggregating not less than six percent of the initial offering price shown to the satisfaction of the director to have been actually earned on the investment in any common stock so held. The director shall not reject a depository solely because of location in another state. In case of dissolution or insolvency during the time such securities are held in escrow, the owners of such securities shall not participate in the assets until after the owners of all other securities shall have been paid in full.

(3) For the registration of securities by coordination or qualification, there shall be paid to the director a registration fee of one-tenth of one percent of the aggregate offering price of the securities which are to be offered in this state, but the fee shall in no case be less than one hundred dollars. When a registration statement is withdrawn before the effective date or a preeffective stop order is entered under section 8-1109, the director shall retain one hundred dollars of the fee. Any issuer who sells securities in this state in excess of the aggregate amount of securities registered may, at the discretion of the director and while such registration is still effective, apply to register the excess securities sold to persons within this state by paying a registration fee of three-tenths of one percent for the difference between the initial fee paid and the fee required in this subsection. Registration of the excess securities, if granted, shall be effective retroactively to the date of the existing registration.

(4) When securities are registered by coordination or qualification, they may be offered and sold by a registered broker-dealer. Every registration shall remain effective for one year or until sooner revoked by the director or sooner terminated upon request of the registrant with the consent of the director. All outstanding securities of the same class as a registered security shall be considered to be registered for the purpose of any nonissuer transaction. A registration statement which has become effective may not be withdrawn for one year from its effective date if any securities of the same class are outstanding.

(5) The director may require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering with respect to registered securities which are being offered and sold directly by or for the account of the issuer.

(6) A registration of securities shall be effective for a period of one year or such shorter period as the director may determine.



8-1108.01 Securities; sale without registration; cease and desist order; fine; lien; hearing.

(1) Whenever it appears to the director that the sale of any security is subject to registration under the Securities Act of Nebraska and is being offered or has been offered for sale without such registration, he or she may order the issuer or offerer of such security to cease and desist from the further offer or sale of such security unless and until it has been registered under the act.

(2) Whenever it appears to the director that any person is acting as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative without registration as such or acting as a federal covered adviser without making a notice filing under the act, he or she may order such person to cease and desist from such activity unless and until he or she has been registered as such or has made the required notice filing under the act.

(3) Whenever it appears to the director that any person is violating section 8-1102, he or she may order the person to cease and desist from such activity.

(4) The director may, after giving reasonable notice and an opportunity for a hearing under this section, impose a fine not to exceed twenty-five thousand dollars per violation, in addition to costs of the investigation, upon a person found to have engaged in any act or practice which would constitute a violation of the act or any rule and regulation or order under the act, except that the director shall not impose a fine upon any person in connection with a transaction made pursuant to subdivision (23) of section 8-1111 for any statement of a material fact made or for an omission of a material fact required to be stated or necessary to make the statement made not misleading unless such statement or omission was made with the intent to defraud or mislead. The fine and costs shall be in addition to all other penalties imposed by the laws of this state. The director shall collect the fines and costs and remit them to the State Treasurer. The State Treasurer shall credit the costs to the Securities Act Cash Fund and distribute the fines in accordance with Article VII, section 5, of the Constitution of Nebraska. Imposition of any fine and payment of costs under this subsection may be appealed pursuant to section 8-1119. If a person fails to pay the fine or costs of the investigation referred to in this subsection, a lien in the amount of the fine and costs shall be imposed upon all of the assets and property of such person in this state and may be recovered by an action by the director and remitted to the State Treasurer. The State Treasurer shall credit the costs to the Securities Act Cash Fund and distribute the fines in accordance with Article VII, section 5, of the Constitution of Nebraska. Failure of the person to pay a fine and costs shall also constitute a forfeiture of his or her right to do business in this state under the Securities Act of Nebraska.

(5) After such an order has been made under subsection (1), (2), (3), or (4) of this section, if a request for a hearing is filed in writing within fifteen business days of the issuance of the order by the person to whom such order was directed, a hearing shall be held by the director within thirty business days after receipt of the request, unless both parties consent to a later date or the director or a hearing officer sets a later date for good cause. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order.



8-1108.02 Federal covered security; filing; director; powers; sales; requirements; fees; consent to service of process.

(1) The director, by rule and regulation or order, may require the filing of any or all of the following documents with respect to a federal covered security under section 18(b)(2) of the Securities Act of 1933:

(a) Prior to the initial offer of such federal covered security in this state, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, together with a consent to service of process signed by the issuer and with a filing fee as prescribed by section 8-1108.03;

(b) After the initial offer of such federal covered security in this state, all documents which are part of any amendment to the federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933; and

(c) A sales report of the total amount of such federal covered securities offered or sold in this state, together with the filing fee prescribed by section 8-1108.03.

(2)(a) The director, by rule and regulation or order, may require the filing of any document required to be filed with the Securities and Exchange Commission under the Securities Act of 1933 with respect to a federal covered security under section 18(b)(3) of the Securities Act of 1933 together with a filing fee of two hundred dollars.

(b) The director, by rule and regulation or order, may require the filing of any document required to be filed with the Securities and Exchange Commission under the Securities Act of 1933 with respect to a federal covered security under section 18(b)(4) of the Securities Act of 1933 together with a filing fee of two hundred dollars. In addition, for federal covered securities under section 18(b)(4)(E) of the Securities Act of 1933, the director may also require the submission of a consent to service of process signed by the issuer and may require that such filing be made no later than fifteen days after the first sale of such federal covered security in this state.

(c) In connection with filings made pursuant to subdivisions (a) and (b) of this subsection, the director, by rule and regulation or order, may require the filing of all documents which are part of any amendment which the issuer is required to file with the Securities and Exchange Commission.

(3) The director may issue a stop order suspending the offer and sale of a federal covered security, except a federal covered security under section 18(b)(1) of the Securities Act of 1933, if he or she finds that (a) the order is in the public interest and (b) there is a failure to comply with any condition established under this section or with any other applicable provision of the Securities Act of Nebraska.

(4) The director, by rule and regulation or order, may waive any or all of the provisions of this section, except that the director does not have the authority to waive the payment of fees as required by this section.

(5) No person may bring an action pursuant to section 8-1118 based on the failure of an issuer to file any notice or pay any fee required by this section.

(6) All federal covered securities offered or sold in this state must be sold through a registered agent of a broker-dealer registered under the Securities Act of Nebraska or by persons duly exempted or excluded from such registration, except that this subsection shall not apply to the offer or sale of a federal covered security under section 18(b)(4)(E) of the Securities Act of 1933 if no commission or other remuneration is paid directly or indirectly for soliciting any prospective buyer.



8-1108.03 Federal covered security; filing fee; notice; open-end management company, face-amount certificate company, or unit investment trust; issue indefinite amount of securities; when.

(1) Except as provided in subsections (2) and (3) of this section, there shall be paid to the director a filing fee of one-tenth of one percent of the aggregate offering price of the federal covered securities under section 18(b)(2) of the Securities Act of 1933 which are to be offered in this state, but the filing fee shall in no case be less than one hundred dollars. If an issuer of securities covered by section 8-1108.02 sells securities in this state in excess of the aggregate amount of securities for which a filing fee has been paid, the director may allow the issuer to amend its filing to include the excess securities sold to persons within this state if the issuer pays a filing fee of three-tenths of one percent for the difference between the initial filing fee paid and the filing fee required under this section for the total amount of securities sold. Any such amendment of a filing to cover the excess securities, if granted, shall be effective retroactively to the date of the existing filing.

Any notice filed pursuant to this section shall be effective for a period of one year from the date received by the director or from such later date as indicated on the notice unless sooner terminated by the issuer. Notice filings must be renewed annually. Notices may be amended by submitting an amended notice filing indicating any material changes and paying any fees, pursuant to this section, that may be required by an increase in the amount of securities covered by the notice.

(2) An open-end management company or a face-amount certificate company, as those terms are defined in the Investment Company Act of 1940, may choose to issue an indefinite amount of securities, if the following conditions are met:

(a) The filing made pursuant to subsection (1) of section 8-1108.02 states the company intends to issue an indefinite amount of securities in this state and is accompanied by a filing fee of one thousand dollars;

(b) Within ninety calendar days after the expiration of the notice, the company files a sales report containing the actual sales that occurred in this state for the one-year notice period just expired. During such ninety-day period, the notice filing shall be considered continuous;

(c) If the sales report required by subdivision (b) of this subsection shows that the company sold securities in excess of the amount of securities for which the filing fee was paid, the company must pay an additional fee to be calculated as follows: One-tenth of one percent of the aggregate amount of securities sold up to the first ten million dollars; and one-twentieth of one percent of the remainder of the aggregate amount of securities sold. The initial filing fee of one thousand dollars shall be deducted from the fee required to be paid pursuant to such subdivision. If this calculation results in a negative amount, no payment shall be made and no credit or refund shall be allowed or returned for such negative amount;

(d) A company may continue the effectiveness of its notice to issue an indefinite amount of securities for another notification period if, upon the filing of a sales report required by subdivision (b) of this subsection, the company pays the renewal filing fee of one thousand dollars pursuant to subdivision (a) of this subsection, plus any additional fee which may be owed pursuant to subdivision (c) of this subsection;

(e) The notification shall be effective for a period of one year beginning on the date the notice is received by the director unless a later date is indicated on the notice; and

(f) Failure to file the sales report and pay any additional fees owed shall be cause for the director to issue an order suspending sales of the securities for which the sales report has not been filed and the appropriate fee has not been paid.

(3) A unit investment trust, as that term is defined in the Investment Company Act of 1940, may choose to issue an indefinite amount of securities for a period of one year or less if the following conditions are met:

(a) The unit investment trust issuer electing to offer an indefinite amount of securities files a notice pursuant to subsection (1) of section 8-1108.02, stating that it intends to issue an indefinite amount of securities for a period of one year or less in this state, and pays an initial filing fee of one hundred dollars with the notice filing;

(b) Within ninety calendar days after the occurrence of the earlier of the expiration of the trust's notice filing period, the termination of the offering by the issuer, or the completion of the offering, each trust files a sales report containing the total aggregate offering price of the securities sold in this state for the offering period just expired or terminated;

(c) If the sales report required by subdivision (b) of this subsection shows that the trust sold securities in excess of the amount of securities for which the filing fee was paid, the trust must pay an additional fee of one-tenth of one percent of the aggregate offering price of the excess securities sold. The initial fee of one hundred dollars shall be deducted from the filing fee paid pursuant to this subdivision. If this calculation results in a negative amount, no payment need be made and no credit or refund shall be allowed or returned for that negative amount; and

(d) Failure to file the sales report and pay any additional fees owed shall be cause for the director to issue an order suspending sales of the securities for which the sales report has not been filed and the appropriate fee has not been paid.



8-1109 Registration of securities; denial, suspension, or revocation; grounds.

The director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement to register securities by coordination if he or she finds that the order is in the public interest and that:

(1) Any such registration statement registering securities, as of its effective date or as of any earlier date in the case of an order denying effectiveness, is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of the Securities Act of Nebraska or any rule and regulation or order, or condition under the act has been violated, in connection with the offering by the person filing the registration statement, the issuer, any partner, limited liability company member, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer or any underwriter;

(3) The security registered or sought to be registered is the subject of a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering. The director may not institute a proceeding against an effective registration statement under this subdivision more than one year from the date of the injunction relied on, and he or she may not enter an order under this subdivision on the basis of an injunction entered under any other state act unless the injunction was based on facts which would currently constitute a ground for a stop order under this section;

(4) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by subdivision (2)(g) of section 8-1106;

(5) The applicant or registrant has failed to pay the proper registration fee. The director may enter only a denial order under this subdivision and shall vacate any such order when the deficiency has been corrected. The director may not enter an order against an effective registration statement on the basis of a fact or transaction known to him or her when the registration statement became effective;

(6) The authority of the applicant or registrant to do business has been denied or revoked by any other governmental agency;

(7) The issuer's or registrant's literature, circulars, or advertising is misleading, incorrect, incomplete, or calculated to deceive the purchaser or investor;

(8) All or substantially all the enterprise or business of the issuer, promoter, or guarantor has been found to be unlawful by a final order of a court or administrative agency of competent jurisdiction; or

(9) There is a refusal to furnish information required by the director within a reasonable time to be fixed by the director.



8-1109.01 Registration of securities; denial, suspension, or revocation; additional grounds.

The director may issue an order denying effectiveness to, or suspend or revoke the effectiveness of, a registration statement to register securities by qualification if he or she finds that the conditions in subdivision (1) of section 8-1109, or if he or she finds that any of the following conditions exist:

(1) Such order is in the public interest;

(2) The issuer's plan of business, or the plan of financing is either unfair, unjust, inequitable, dishonest, oppressive, or fraudulent or would tend to work a fraud upon the purchaser;

(3) The issuer's or registrant's literature, circulars, or advertising is misleading, incorrect, incomplete, or calculated to deceive the purchaser or investor;

(4) The securities offered or to be offered, or issued or to be issued, in payment for property, patents, formulas, goodwill, promotion, or intangible assets, are in excess of the reasonable value thereof, or the offering has been, or would be, made with unreasonable amounts of options;

(5) The offering has been or would be made with unreasonable amounts of underwriters' or sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options. However, in an application to register the securities for a holding company which is organized for one of its purposes to acquire or start an insurance company, the total commissions, organization and promotion expenses shall not exceed ten percent of the money paid upon stock subscriptions;

(6) The authority of the applicant or registrant to do business has been denied or revoked by any other governmental agency;

(7) The enterprise or business of the issuer, promoter, or guarantor is unlawful;

(8) There is a refusal to furnish information required by the director within a reasonable time to be fixed by the director;

(9) There has been a violation of the Securities Act of Nebraska, any rule and regulation under the act, or an order of the director of which such issuer or registrant has notice;

(10) There has been a failure to keep and maintain sufficient records to permit an audit satisfactorily disclosing to the director the true situation or condition of such issuer;

(11) The applicant or registrant has failed to pay the proper registration, filing, or investigation fee;

(12) Any registration statement registering securities by qualification, as of its effective date or as of any earlier date in the case of an order denying effectiveness, is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(13) The security registered or sought to be registered is the subject of a permanent or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering.



8-1109.02 Registration of securities; order of denial, suspension, or revocation; notice; request for hearing; modification of order.

Upon the entry of an order denying effectiveness to or suspending or revoking the effectiveness of a registration statement to register securities under any part of section 8-1109 or 8-1109.01, the director shall promptly notify the issuer of the securities and the applicant or registrant that the order has been entered and of the reasons therefor and that any person to whom the order is directed may request a hearing within fifteen business days after the issuance of the order. Upon receipt of a written request the matter will be set down for hearing to commence within thirty business days after the receipt unless the parties consent to a later date or the director or a hearing officer sets a later date for good cause. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to the issuer and to the applicant or registrant, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order. The director may modify or vacate a stop order if he or she finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

Failure of the Department of Banking and Finance to produce certified mail receipt is not conclusive proof that no notice was given. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).

The alleged failure of the department to comply with the hearing requirements of this section were collateral matters in this criminal action and could not be raised on appeal. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1110 Securities exempt from registration.

Sections 8-1104 to 8-1109 shall not apply to any of the following securities:

(1) Any security, including a revenue obligation, issued or guaranteed by the State of Nebraska, any political subdivision, or any agency or corporate or other instrumentality thereof or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued or guaranteed by any federal credit union or any credit union or similar association organized and supervised under the laws of this state;

(4) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is (a) regulated in respect of its rates and charges by a governmental authority of the United States or any state or municipality or (b) regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(5)(a) Any federal covered security specified in section 18(b)(1) of the Securities Act of 1933 or by rule adopted under that provision;

(b) Any security listed or approved for listing on another securities market specified by rule and regulation or order under the Securities Act of Nebraska;

(c) Any put or a call option contract, a warrant, or a subscription right on or with respect to securities described in subdivisions (a) or (b) of this subdivision;

(d) Any option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934;

(e) Any offer or sale of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or

(f) Any option or a derivative security designated by the Securities and Exchange Commission under section 9(b) of the Securities Exchange Act of 1934;

(6) Any security which meets all of the following conditions:

(a) The issuer is organized under the laws of the United States or a state or has appointed a duly authorized agent in the United States for service of process and has set forth the name and address of such agent in its prospectus;

(b) A class of the issuer's securities is required to be and is registered under section 12 of the Securities Exchange Act of 1934 and has been so registered for the three years immediately preceding the offering date;

(c) Neither the issuer nor a significant subsidiary has had a material default during the last seven years, or during the issuer's existence if such existence is less than seven years, in the payment of (i) principal, interest, dividends, or sinking-fund installments on preferred stock or indebtedness for borrowed money or (ii) rentals under leases with terms of three or more years;

(d) The issuer has had consolidated net income, without taking into account extraordinary items and the cumulative effect of accounting changes, of at least one million dollars in four of its last five fiscal years, including its last fiscal year, and if the offering is of interest-bearing securities the issuer has had for its last fiscal year net income before deduction for income taxes and depreciation of at least one and one-half times the issuer's annual interest expense, taking into account the proposed offering and the intended use of the proceeds. However, if the issuer of the securities is a finance company which has liquid assets of at least one hundred five percent of its liabilities, other than deferred income taxes, deferred investment tax credit, capital stock, and surplus, at the end of its last five fiscal years, the net income requirement before deduction for interest expense shall be one and one-fourth times its annual interest expense. For purposes of this subdivision: (i) Last fiscal year means the most recent year for which audited financial statements are available, if such statements cover a fiscal period ending not more than fifteen months from the commencement of the offering; (ii) finance company means a company engaged primarily in the business of wholesale, retail, installment, mortgage, commercial, industrial, or consumer financing, banking, or factoring; and (iii) liquid assets means (A) cash, (B) receivables payable on demand or not more than twelve months following the close of the company's last fiscal year less applicable reserves and unearned income, and (C) readily marketable securities less applicable reserves and unearned income;

(e) If the offering is of stock or shares other than preferred stock or shares, such securities have voting rights which include (i) the right to have at least as many votes per share and (ii) the right to vote on at least as many general corporate decisions as each of the issuer's outstanding classes of stock or shares, except as otherwise required by law; and

(f) If the offering is of stock or shares other than preferred stock or shares, such securities are owned beneficially or of record on any date within six months prior to the commencement of the offering by at least one thousand two hundred persons, and on such date there are at least seven hundred fifty thousand such shares outstanding with an aggregate market value of at least three million seven hundred fifty thousand dollars based on the average bid price for such day. When determining the number of persons who are beneficial owners of the stock or shares of an issuer, for purposes of this subdivision, the issuer or broker-dealer may rely in good faith upon written information furnished by the record owners;

(7) Any security issued or guaranteed as to both principal and interest by an international bank of which the United States is a member; or

(8) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, as a chamber of commerce, or as a trade or professional association.



8-1111 Transactions exempt from registration.

Except as provided in this section, sections 8-1103 to 8-1109 shall not apply to any of the following transactions:

(1) Any isolated transaction, whether effected through a broker-dealer or not;

(2)(a) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days if, at the time of the transaction:

(i) The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

(ii) The security is sold at a price reasonably related to the current market price of the security;

(iii) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

(iv) A nationally recognized securities manual designated by rule and regulation or order of the director or a document filed with the Securities and Exchange Commission which is publicly available through the Electronic Data Gathering, Analysis, and Retrieval System (EDGAR) contains:

(A) A description of the business and operations of the issuer;

(B) The names of the issuer's officers and the names of the issuer's directors, if any, or, in the case of a non-United-States issuer, the corporate equivalents of such persons in the issuer's country of domicile;

(C) An audited balance sheet of the issuer as of a date within eighteen months or, in the case of a reorganization or merger when parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

(D) An audited income statement for each of the issuer's immediately preceding two fiscal years, or for the period of existence of the issuer if in existence for less than two years, or, in the case of a reorganization or merger when the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

(v) The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 unless:

(A) The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

(B) The issuer of the security has been engaged in continuous business, including predecessors, for at least three years; or

(C) The issuer of the security has total assets of at least two million dollars based on an audited balance sheet as of a date within eighteen months or, in the case of a reorganization or merger when parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; or

(b) Any nonissuer transaction in a security by a registered agent of a registered broker-dealer if:

(i) The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons; and

(ii) The security is senior in rank to the common stock of the issuer both as to payment of dividends or interest and upon dissolution or liquidation of the issuer and such security has been outstanding at least three years and the issuer or any predecessor has not defaulted within the current fiscal year or the three immediately preceding fiscal years in the payment of any dividend, interest, principal, or sinking fund installment on the security when due and payable.

The director may by order deny or revoke the exemption specified in subdivision (a) or (b) of subdivision (2) of this section with respect to a specific security. Upon the entry of such an order, the director shall promptly notify all registered broker-dealers that such order has been entered and the reasons for such order and that within fifteen business days after receipt of a written request the matter will be set for hearing. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until modified or vacated by the director. If a hearing is requested or ordered, the director shall, after notice of and opportunity for hearing to all interested persons, enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order. No such order shall operate retroactively. No person may be considered to have violated the Securities Act of Nebraska by reason of any offer or sale effected after the entry of any such order if he or she sustains the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the order;

(3) Any nonissuer transaction effected by or through a registered agent of a registered broker-dealer pursuant to an unsolicited order or offer to buy, but the director may by rule and regulation or order require that the customer acknowledge upon a specified form that the sale was unsolicited and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust or by an agreement for the sale of real estate or chattels if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured thereby, are offered and sold as a unit. Such exemption shall not apply to any transaction in a bond or other evidence of indebtedness secured by a real estate mortgage or deed of trust or by an agreement for the sale of real estate if the real estate securing the evidences of indebtedness are parcels of real estate the sale of which requires the subdivision in which the parcels are located to be registered under the federal Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 et seq., as such act existed on January 1, 2017;

(6) Any transaction by an executor, personal representative, administrator, sheriff, marshal, receiver, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading the Securities Act of Nebraska;

(8)(a) Any offer or sale to any of the following, whether the purchaser is acting for itself or in some fiduciary capacity:

(i) A bank, savings institution, credit union, trust company, or other financial institution;

(ii) An insurance company;

(iii) An investment company as defined in the Investment Company Act of 1940;

(iv) A pension or profit-sharing trust;

(v) A broker-dealer;

(vi) A corporation with total assets in excess of five million dollars, not formed for the specific purpose of acquiring the securities offered;

(vii) A Massachusetts or similar business trust with total assets in excess of five million dollars, not formed for the specific purpose of acquiring the securities offered;

(viii) A partnership with total assets in excess of five million dollars, not formed for the specific purpose of acquiring the securities offered;

(ix) A trust with total assets in excess of five million dollars, not formed for the specific purpose of acquiring the securities, whose purchase is directed by a person who has such knowledge and experience in financial and business matters that he or she is capable of evaluating the merits and risks of the prospective investment;

(x) Any entity in which all of the equity owners are individuals who are individual accredited investors as defined in subdivision (b) of this subdivision;

(xi) An institutional buyer as may be defined by the director by rule and regulation or order; or

(xii) An individual accredited investor.

(b) For purposes of subdivision (8)(a) of this section, individual accredited investor means (i) any director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer, (ii) any manager of a limited liability company that is the issuer of the securities being offered or sold, (iii) any natural person whose individual net worth, or joint net worth with that person's spouse, at the time of his or her purchase, exceeds one million dollars, excluding the value of the primary residence of such person, or (iv) any natural person who had an individual income in excess of two hundred thousand dollars in each of the two most recent years or joint income with that person's spouse in excess of three hundred thousand dollars in each of those years and has a reasonable expectation of reaching the same income level in the current year;

(9)(a) Any transaction pursuant to an offering in which sales are made to not more than fifteen persons, other than those designated in subdivisions (8), (11), and (17) of this section, in this state during any period of twelve consecutive months if (i) the seller reasonably believes that all the buyers are purchasing for investment, (ii) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer except to a registered agent of a registered broker-dealer, (iii) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director within thirty days after the first sale for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, and (iv) no general or public advertisements or solicitations are made.

(b) If a seller (i) makes sales pursuant to this subdivision for five consecutive twelve-month periods or (ii) makes sales of at least one million dollars from an offering or offerings pursuant to this subdivision, the seller shall, within ninety days after the earlier of either such occurrence, file with the director audited financial statements and a sales report which lists the names and addresses of all purchasers and holders of the seller's securities and the amount of securities held by such persons. Subsequent thereto, such seller shall file audited financial statements and sales reports with the director each time an additional one million dollars in securities is sold pursuant to this subdivision or after the elapse of each additional sixty-month period during which sales are made pursuant to this subdivision;

(10) Any offer or sale of a preorganization certificate or subscription if (a) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, (b) the number of subscribers does not exceed ten, and (c) no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than ninety days of their issuance, if (a) no commission or other remuneration, other than a standby commission, is paid or given directly or indirectly for soliciting any security holder in this state or (b) the issuer first files a notice specifying the terms of the offer and the director does not by order disallow the exemption within the next five full business days;

(12) Any offer, but not a sale, of a security for which registration statements have been filed under both the Securities Act of Nebraska and the Securities Act of 1933 if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under either the Securities Act of Nebraska or the Securities Act of 1933;

(13) The issuance of any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by the stockholders for the distribution other than the surrender of a right to a cash dividend when the stockholder can elect to take a dividend in cash or stock;

(14) Any transaction incident to a right of conversion or a statutory or judicially approved reclassification, recapitalization, reorganization, quasi-reorganization, stock split, reverse stock split, merger, consolidation, or sale of assets;

(15) Any transaction involving the issuance for cash of any evidence of ownership interest or indebtedness by a cooperative formed as a corporation under section 21-1301 or 21-1401 or a limited cooperative association formed under the Nebraska Limited Cooperative Association Act if the issuer has first filed a notice of intention to issue with the director and the director has not by order, mailed to the issuer by certified or registered mail within ten business days after receipt thereof, disallowed the exemption;

(16) Any transaction in this state not involving a public offering when (a) there is no general or public advertising or solicitation, (b) no commission or remuneration is paid directly or indirectly for soliciting any prospective buyer, except to a registered agent of a registered broker-dealer or registered issuer-dealer, (c) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director within thirty days after the first sale for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, (d) a filing fee of two hundred dollars is paid at the time of filing the notice, and (e) any such transaction is effected in accordance with rules and regulations of the director relating to this section when the director finds in adopting and promulgating such rules and regulations that the applicability of sections 8-1104 to 8-1107 is not necessary or appropriate in the public interest or for the protection of investors. For purposes of this subdivision, not involving a public offering means any offering in which the seller has reason to believe that the securities purchased are taken for investment and in which each offeree, by reason of his or her knowledge about the affairs of the issuer or otherwise, does not require the protections afforded by registration under sections 8-1104 to 8-1107 in order to make a reasonably informed judgment with respect to such investment;

(17) Any security issued in connection with an employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees, if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer except to a registered agent of a registered broker-dealer. This subdivision shall apply to offers and sales to the following individuals:

(a) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(b) Family members who acquire such securities from those persons through gifts or domestic relations orders;

(c) Former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(d) Insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty percent of their annual income from those organizations;

(18) Any interest in a common trust fund or similar fund maintained by a bank or trust company organized and supervised under the laws of any state or a bank organized under the laws of the United States for the collective investment and reinvestment of funds contributed to such common trust fund or similar fund by the bank or trust company in its capacity as trustee, personal representative, administrator, or guardian and any interest in a collective investment fund or similar fund maintained by the bank or trust company for the collective investment of funds contributed to such collective investment fund or similar fund by the bank or trust company in its capacity as trustee or agent which interest is issued in connection with an employee's savings, pension, profit-sharing, or similar benefit plan or a self-employed person's retirement plan, if a notice generally describing the terms of the collective investment fund or similar fund is filed by the bank or trust company with the director within thirty days after the establishment of the fund. Failure to give the notice may be cured by an order issued by the director in his or her discretion;

(19) Any transaction in which a United States Series EE Savings Bond is given or delivered with or as a bonus on account of any purchase of any item or thing;

(20) Any transaction in this state not involving a public offering by a Nebraska issuer selling solely to Nebraska residents, when (a) any such transaction is effected in accordance with rules and regulations of the director relating to this section when the director finds in adopting and promulgating such rules and regulations that the applicability of sections 8-1104 to 8-1107 is not necessary or appropriate in the public interest or for the protection of investors, (b) no commission or remuneration is paid directly or indirectly for soliciting any prospective buyer, except to a registered agent of a registered broker-dealer or registered issuer-dealer, (c) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director no later than twenty days prior to any sales for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, (d) a filing fee of two hundred dollars is paid at the time of filing the notice, and (e) there is no general or public advertising or solicitation;

(21) Any transaction by a person who is an organization described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01 involving an offering of interests in a fund described in section 3(c)(10)(B) of the Investment Company Act of 1940 solely to persons who are organizations described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01 when (a) there is no general or public advertising or solicitation, (b) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director within thirty days after the first sale for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, and (c) any such transaction is effected by a trustee, director, officer, employee, or volunteer of the seller who is either a volunteer or is engaged in the overall fundraising activities of a charitable organization and receives no commission or other special compensation based on the number or the value of interests sold in the fund;

(22) Any offer or sale of any viatical settlement contract or any fractionalized or pooled interest therein in a transaction that meets all of the following criteria:

(a) Sales of such securities are made only to the following purchasers:

(i) A natural person who, either individually or jointly with the person's spouse, (A) has a minimum net worth of two hundred fifty thousand dollars and had taxable income in excess of one hundred twenty-five thousand dollars in each of the two most recent years and has a reasonable expectation of reaching the same income level in the current year or (B) has a minimum net worth of five hundred thousand dollars. Net worth shall be determined exclusive of home, home furnishings, and automobiles;

(ii) A corporation, partnership, or other organization specifically formed for the purpose of acquiring securities offered by the issuer in reliance upon this exemption if each equity owner of the corporation, partnership, or other organization is a person described in subdivision (22)(a)(i) of this section;

(iii) A pension or profit-sharing trust of the issuer, a self-employed individual retirement plan, or an individual retirement account, if the investment decisions made on behalf of the trust, plan, or account are made solely by persons described in subdivision (22)(a)(i) of this section; or

(iv) An organization described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01, or a corporation, Massachusetts or similar business trust, or partnership with total assets in excess of five million dollars according to its most recent audited financial statements;

(b) The amount of the investment of any purchaser, except a purchaser described in subdivision (a)(ii) of this subdivision, does not exceed five percent of the net worth, as determined by this subdivision, of that purchaser;

(c) Each purchaser represents that the purchaser is purchasing for the purchaser's own account or trust account, if the purchaser is a trustee, and not with a view to or for sale in connection with a distribution of the security;

(d)(i) Each purchaser receives, on or before the date the purchaser remits consideration pursuant to the purchase agreement, the following information in writing:

(A) The name, principal business and mailing addresses, and telephone number of the issuer;

(B) The suitability standards for prospective purchasers as set forth in subdivision (a) of this subdivision;

(C) A description of the issuer's type of business organization and the state in which the issuer is organized or incorporated;

(D) A brief description of the business of the issuer;

(E) If the issuer retains ownership or becomes the beneficiary of the insurance policy, an audit report from an independent certified public accountant together with a balance sheet and related statements of income, retained earnings, and cash flows that reflect the issuer's financial position, the results of the issuer's operations, and the issuer's cash flows as of a date within fifteen months before the date of the initial issuance of the securities described in this subdivision. The financial statements shall be prepared in conformity with generally accepted accounting principles. If the date of the audit report is more than one hundred twenty days before the date of the initial issuance of the securities described in this subdivision, the issuer shall provide unaudited interim financial statements;

(F) The names of all directors, officers, partners, members, or trustees of the issuer;

(G) A description of any order, judgment, or decree that is final as to the issuing entity of any state, federal, or foreign governmental agency or administrator, or of any state, federal, or foreign court of competent jurisdiction (I) revoking, suspending, denying, or censuring for cause any license, permit, or other authority of the issuer or of any director, officer, partner, member, trustee, or person owning or controlling, directly or indirectly, ten percent or more of the outstanding interest or equity securities of the issuer, to engage in the securities, commodities, franchise, insurance, real estate, or lending business or in the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (II) permanently restraining, enjoining, barring, suspending, or censuring any such person from engaging in or continuing any conduct, practice, or employment in connection with the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (III) convicting any such person of, or pleading nolo contendere by any such person to, any felony or misdemeanor involving a security, commodity, franchise, insurance, real estate, or loan, or any aspect of the securities, commodities, franchise, insurance, real estate, or lending business, or involving dishonesty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property, or (IV) holding any such person liable in a civil action involving breach of a fiduciary duty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property. This subdivision does not apply to any order, judgment, or decree that has been vacated or overturned or is more than ten years old;

(H) Notice of the purchaser's right to rescind or cancel the investment and receive a refund;

(I) A statement to the effect that any projected rate of return to the purchaser from the purchase of a viatical settlement contract or any fractionalized or pooled interest therein is based on an estimated life expectancy for the person insured under the life insurance policy; that the return on the purchase may vary substantially from the expected rate of return based upon the actual life expectancy of the insured that may be less than, may be equal to, or may greatly exceed the estimated life expectancy; and that the rate of return would be higher if the actual life expectancy were less than, and lower if the actual life expectancy were greater than, the estimated life expectancy of the insured at the time the viatical settlement contract was closed;

(J) A statement that the purchaser should consult with his or her tax advisor regarding the tax consequences of the purchase of the viatical settlement contract or any fractionalized or pooled interest therein; and

(K) Any other information as may be prescribed by rule and regulation or order of the director; and

(ii) The purchaser receives in writing at least five business days prior to closing the transaction:

(A) The name, address, and telephone number of the issuing insurance company and the name, address, and telephone number of the state or foreign country regulator of the insurance company;

(B) The total face value of the insurance policy and the percentage of the insurance policy the purchaser will own;

(C) The insurance policy number, issue date, and type;

(D) If a group insurance policy, the name, address, and telephone number of the group and, if applicable, the material terms and conditions of converting the policy to an individual policy, including the amount of increased premiums;

(E) If a term insurance policy, the term and the name, address, and telephone number of the person who will be responsible for renewing the policy if necessary;

(F) That the insurance policy is beyond the state statute for contestability and the reason therefor;

(G) The insurance policy premiums and terms of premium payments;

(H) The amount of the purchaser's money that will be set aside to pay premiums;

(I) The name, address, and telephone number of the person who will be the insurance policyowner and the person who will be responsible for paying premiums;

(J) The date on which the purchaser will be required to pay premiums and the amount of the premium, if known; and

(K) Any other information as may be prescribed by rule and regulation or order of the director;

(e) The purchaser may rescind or cancel the purchase for any reason by giving written notice of rescission or cancellation to the issuer or the issuer's agent within (i) fifteen calendar days after the date the purchaser remits the required consideration or receives the disclosure required under subdivision (d)(i) of this subdivision and (ii) five business days after the date the purchaser receives the disclosure required by subdivision (d)(ii) of this subdivision. No specific form is required for the rescission or cancellation. The notice is effective when personally delivered, deposited in the United States mail, or deposited with a commercial courier or delivery service. The issuer shall refund all the purchaser's money within seven calendar days after receiving the notice of rescission or cancellation;

(f) A notice of the issuer's intent to sell securities pursuant to this subdivision, signed by a duly authorized officer of the issuer and notarized, together with a filing fee of two hundred dollars, is filed with the department before any offers or sales of securities are made under this subdivision. Such notice shall include:

(i) The issuer's name, the issuer's type of organization, the state in which the issuer is organized, the date the issuer intends to begin selling securities within or from this state, and the issuer's principal business;

(ii) A consent to service of process; and

(iii) An audit report of an independent certified public accountant together with a balance sheet and related statements of income, retained earnings and cash flows that reflect the issuer's financial position, the results of the issuer's operations, and the issuer's cash flows as of a date within fifteen months before the date of the notice prescribed in this subdivision. The financial statements shall be prepared in conformity with generally accepted accounting principles and shall be examined according to generally accepted auditing standards. If the date of the audit report is more than one hundred twenty days before the date of the notice prescribed in this subdivision, the issuer shall provide unaudited interim financial statements;

(g) No commission or remuneration is paid directly or indirectly for soliciting any prospective purchaser, except to a registered agent of a registered broker-dealer or registered issuer-dealer; and

(h) At least ten days before use within this state, the issuer files with the department all advertising and sales materials that will be published, exhibited, broadcast, or otherwise used, directly or indirectly, in the offer or sale of a viatical settlement contract in this state;

(23) Any transaction in this state not involving a public offering by a Nebraska issuer selling solely to Nebraska residents when:

(a) The proceeds from all sales of securities by the issuer in any two-year period do not exceed seven hundred fifty thousand dollars or such greater amount as from time to time may be set in accordance with rules and regulations adopted and promulgated by the director to adjust the amount to reflect changes in the Consumer Price Index for All Urban Consumers as prepared by the United States Department of Labor, Bureau of Labor Statistics, and at least eighty percent of the proceeds are used in Nebraska;

(b) No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer except to a registered agent of a registered broker-dealer;

(c) The issuer, any partner or limited liability company member of the issuer, any officer, director, or any person occupying a similar status of the issuer, any person performing similar functions for the issuer, or any person holding a direct or indirect ownership interest in the issuer or in any way a beneficial interest in such sale of securities of the issuer, has not been:

(i) Found by a final order of any state or federal administrative agency or a court of competent jurisdiction to have violated any provision of the Securities Act of Nebraska or a similar act of any other state or of the United States;

(ii) Convicted of any felony or misdemeanor in connection with the offer, purchase, or sale of any security or any felony involving fraud or deceit, including, but not limited to, forgery, embezzlement, obtaining money under false pretenses, larceny, or conspiracy to defraud;

(iii) Found by any state or federal administrative agency or court of competent jurisdiction to have engaged in fraud or deceit, including, but not limited to, making an untrue statement of a material fact or omitting to state a material fact; or

(iv) Temporarily or preliminarily restrained or enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice in connection with the purchase or sale of any security or involving the making of any false filing with any state or with the Securities and Exchange Commission;

(d)(i) At least fifteen business days prior to the offer or sale, the issuer files a notice with the director, which notice shall include:

(A) The name, address, telephone number, and email address of the issuer;

(B) The name and address of each person holding direct or indirect ownership or beneficial interest in the issuer;

(C) The amount of the offering; and

(D) The type of security being offered, the manner in which purchasers will be solicited, and a statement made upon oath or affirmation that the conditions of this exemption have been or will be met.

(ii) Failure to give such notice may be cured by an order issued by the director in his or her discretion;

(e) Prior to payment of consideration for the securities, the offeree receives a written disclosure statement containing (i) a description of the proposed use of the proceeds of the offering; (ii) the name of each partner or limited liability company member of the issuer, officer, director, or person occupying a similar status of the issuer or performing similar functions for the issuer; and (iii) the financial condition of the issuer;

(f) The purchaser signs a subscription agreement in which the purchaser acknowledges that he or she:

(i) Has received the written disclosure statement;

(ii) Understands the investment involves a high level of risk; and

(iii) Has the financial resources to withstand the total loss of the money invested; and

(g) The issuer, within thirty days after the completion of the offering, files with the department a statement indicating the number of investors, the total dollar amount raised, and the use of the offering proceeds; or

(24)(a) An offer or a sale of a security made after August 30, 2015, by an issuer if the offer or sale is conducted in accordance with all the following requirements:

(i) The issuer of the security is a business entity organized under the laws of Nebraska and authorized to do business in Nebraska;

(ii) The transaction meets the requirements of the federal exemption for intrastate offerings in section 3(a)(11) of the Securities Act of 1933 and Rule 147 adopted under the Securities Act of 1933, or complies with Rule 147A adopted under the Securities Act of 1933;

(iii) Except as provided in subdivision (c) of this subdivision, the sum of all cash and other consideration to be received for all sales of the security in reliance on the exemption under this subdivision, excluding sales to any accredited investor, does not exceed the following amount:

(A) If the issuer has not undergone, and made available to each prospective investor and the director the documentation resulting from, a financial audit of its most recently completed fiscal year that complies with generally accepted accounting principles, one million dollars, less the aggregate amount received for all sales of securities by the issuer within the twelve months before the first offer or sale made in reliance on the exemption under this subdivision; or

(B) If the issuer has undergone, and made available to each prospective investor and the director the documentation resulting from, a financial audit of its most recently completed fiscal year that complies with generally accepted accounting principles, two million dollars, less the aggregate amount received for all sales of securities by the issuer within the twelve months before the first offer or sale made in reliance on the exemption under this subdivision;

(iv) The issuer does not accept more than five thousand dollars from any single purchaser except that such limitation shall not apply to an accredited investor;

(v) Unless waived by written consent by the director, not less than ten days before the commencement of an offering of securities in reliance on the exemption under this subdivision, the issuer must do all the following:

(A) Make a notice filing with the department on a form prescribed by the director;

(B) Pay a filing fee of two hundred dollars. However, no filing fee is required to file amendments to the form;

(C) Provide the director a copy of the disclosure document to be provided to prospective investors under subdivision (a)(xi) of this subdivision;

(D) Provide the director a copy of an escrow agreement with a bank, regulated trust company, savings bank, savings and loan association, or credit union authorized to do business in Nebraska in which the issuer will deposit the investor funds or cause the investor funds to be deposited. The bank, regulated trust company, savings bank, savings and loan association, or credit union in which the investor funds are deposited is only responsible to act at the direction of the party establishing the escrow agreement and does not have any duty or liability, contractual or otherwise, to any investor or other person;

(E) The issuer shall not access the escrow funds until the aggregate funds raised from all investors equals or exceeds the minimum amount specified in the escrow agreement; and

(F) An investor may cancel the investor's commitment to invest if the target offering amount is not raised before the time stated in the escrow agreement;

(vi) The issuer is not, either before or as a result of the offering, an investment company, as defined in section 3 of the Investment Company Act of 1940, an entity that would be an investment company but for the exclusions provided in section 3(c) of the Investment Company Act of 1940, or subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934;

(vii) The issuer informs all prospective purchasers of securities offered under an exemption under this subdivision that the securities have not been registered under federal or state securities law and that the securities are subject to limitations on resale. The issuer shall display the following legend conspicuously on the cover page of the disclosure document:

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION, DEPARTMENT, OR DIVISION OR OTHER REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED BY SUBSECTION (e) OF SEC RULE 147 OR SUBSECTION (e) OF RULE 147A ADOPTED UNDER THE SECURITIES ACT OF 1933 AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.;

(viii) The issuer requires each purchaser to certify in writing or electronically as follows:

I understand and acknowledge that I am investing in a high-risk, speculative business venture. I may lose all of my investment, or under some circumstances more than my investment, and I can afford this loss. This offering has not been reviewed or approved by any state or federal securities commission, department, or division or other regulatory authority and no such person or authority has confirmed the accuracy or determined the adequacy of any disclosure made to me relating to this offering. The securities I am acquiring in this offering are illiquid, there is no ready market for the sale of such securities, it may be difficult or impossible for me to sell or otherwise dispose of this investment, and, accordingly, I may be required to hold this investment indefinitely. I may be subject to tax on my share of the taxable income and losses of the company, whether or not I have sold or otherwise disposed of my investment or received any dividends or other distributions from the company.;

(ix) The issuer obtains from each purchaser of a security offered under an exemption under this subdivision evidence that the purchaser is a resident of Nebraska and, if applicable, is an individual accredited investor;

(x) All payments for purchase of securities offered under an exemption under this subdivision are directed to and held by the financial institution specified in subdivision (a)(v)(D) of this subdivision. The director may request from the financial institutions information necessary to ensure compliance with this section. This information is not a public record and is not available for public inspection;

(xi) The issuer of securities offered under an exemption under this subdivision provides a disclosure document to each prospective investor at the time the offer of securities is made to the prospective investor that contains all the following:

(A) A description of the company, its type of entity, the address and telephone number of its principal office, its history, its business plan, and the intended use of the offering proceeds, including any amounts to be paid, as compensation or otherwise, to any owner, executive officer, director, managing member, or other person occupying a similar status or performing similar functions on behalf of the issuer;

(B) The identity of all persons owning more than twenty percent of the ownership interests of any class of securities of the company;

(C) The identity of the executive officers, directors, managing members, and other persons occupying a similar status or performing similar functions in the name of and on behalf of the issuer, including their titles and their prior experience;

(D) The terms and conditions of the securities being offered and of any outstanding securities of the company; the minimum and maximum amount of securities being offered, if any; either the percentage ownership of the company represented by the offered securities or the valuation of the company implied by the price of the offered securities; the price per share, unit, or interest of the securities being offered; any restrictions on transfer of the securities being offered; and a disclosure of any anticipated future issuance of securities that might dilute the value of securities being offered;

(E) The identity of any person who has been or will be retained by the issuer to assist the issuer in conducting the offering and sale of the securities, including any portal operator but excluding persons acting solely as accountants or attorneys and employees whose primary job responsibilities involve the operating business of the issuer rather than assisting the issuer in raising capital;

(F) For each person identified as required in subdivision (a)(xi)(E) of this subdivision, a description of the consideration being paid to the person for such assistance;

(G) A description of any litigation, legal proceedings, or pending regulatory action involving the company or its management;

(H) The names and addresses of each portal operator that will be offering or selling the issuer's securities under an exemption under this subdivision;

(I) The Uniform Resource Locator for each funding portal that will be used by the portal operator to offer or sell the issuer's securities under an exemption under this subdivision; and

(J) Any additional information material to the offering, including, if appropriate, a discussion of significant factors that make the offering speculative or risky. This discussion must be concise and organized logically and may not be limited to risks that could apply to any issuer or any offering;

(xii) The offering or sale exempted under this subdivision is made exclusively through one or more funding portals and each funding portal is subject to the following:

(A) Before any offer or sale of securities, the issuer must provide to the portal operator evidence that the issuer is organized under the laws of Nebraska and is authorized to do business in Nebraska;

(B) Subject to subdivisions (a)(xii)(C) and (E) of this subdivision, the portal operator must register with the department by filing a statement, accompanied by a two-hundred-dollar filing fee, that includes the following information:

(I) Documentation which demonstrates that the portal operator is a business entity and authorized to do business in Nebraska;

(II) A representation that the funding portal is being used to offer and sell securities pursuant to the exemption under this subdivision; and

(III) The identity and location of, and contact information for, the portal operator;

(C) The portal operator is not required to register as a broker-dealer if all of the following apply with respect to the funding portal and its portal operator:

(I) It does not offer investment advice or recommendations;

(II) It does not solicit purchases, sales, or offers to buy the securities offered or displayed on the funding portal;

(III) It does not compensate employees, agents, or other persons for the solicitation or based on the sale of securities displayed or referenced on the funding portal;

(IV) It is not compensated based on the amount of securities sold, and it does not hold, manage, possess, or otherwise handle investor funds or securities;

(V) The fee it charges an issuer for an offering of securities on the funding portal is a fixed amount for each offering, a variable amount based on the length of time that the securities are offered on the funding portal, or a combination of the fixed and variable amounts;

(VI) It does not identify, promote, or otherwise refer to any individual security offered on the funding portal in any advertising for the funding portal;

(VII) It does not engage in any other activities that the director, by rule and regulation or order, determines are prohibited of the funding portal; and

(VIII) Neither the portal operator, nor any director, executive officer, general partner, managing member, or other person with management authority over the portal operator, has been subject to any conviction, order, judgment, decree, or other action specified in Rule 506(d)(1) adopted under the Securities Act of 1933, that would disqualify an issuer under Rule 506(d) adopted under the Securities Act of 1933, from claiming an exemption specified in Rule 506(a) to Rule 506(c) adopted under the Securities Act of 1933. However, this subdivision does not apply if both of the following are met:

(1) On a showing of good cause and without prejudice to any other action by the Director of Banking and Finance, the director determines that it is not necessary under the circumstances that an exemption is denied; and

(2) The portal operator establishes that it made a factual inquiry into whether any disqualification existed under this subdivision but did not know, and in the exercise of reasonable care, could not have known, that a disqualification existed under this subdivision. The nature and scope of the requisite inquiry will vary based on the circumstances of the issuer and the other offering participants;

(D) If any change occurs that affects the funding portal's registration exemption, the portal operator must notify the department within thirty days after the change occurs;

(E) A registered broker-dealer who also serves as a portal operator must register with the department as a portal operator pursuant to subdivision (a)(xii)(B) of this subdivision, except that the fee for registration shall be waived;

(F) The issuer and the portal operator must maintain records of all offers and sales of securities effected through the funding portal and must provide ready access to the records to the department, upon request. The records of a portal operator under this subdivision are subject to the reasonable periodic, special, or other audits or inspections by a representative of the director, in or outside Nebraska, as the director considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The director may copy, and remove for audit or inspection copies of, all records the director reasonably considers necessary or appropriate to conduct the audit or inspection. The director may assess a reasonable charge for conducting an audit or inspection under this subdivision;

(G) The portal operator shall limit web site access to the offer or sale of securities to only Nebraska residents;

(H) The portal operator shall not hold, manage, possess, or handle investor funds or securities; and

(I) The portal operator may not be an investor in any Nebraska offering under this subdivision.

(b) An issuer of a security, the offer and sale of which is exempt under this subdivision, shall provide, free of charge, a quarterly report to the issuer's investors until no securities issued under an exemption under this subdivision are outstanding. An issuer may satisfy the reporting requirement of this subdivision by making the information available on a funding portal if the information is made available within forty-five days after the end of each fiscal quarter and remains available until the succeeding quarterly report is issued. An issuer shall file each quarterly report under this subdivision with the department and, if the quarterly report is made available on a funding portal, the issuer shall also provide a written copy of the report to any investor upon request. The report must contain all the following:

(i) Compensation received by each director and executive officer, including cash compensation earned since the previous report and on an annual basis and any bonuses, stock options, other rights to receive securities of the issuer or any affiliate of the issuer, or other compensation received; and

(ii) An analysis by management of the issuer of the business operations and financial condition of the issuer.

(c) An offer or a sale under this subdivision to an officer, director, partner, trustee, or individual occupying similar status or performing similar functions with respect to the issuer or to a person owning ten percent or more of the outstanding shares of any class or classes of securities of the issuer does not count toward the monetary limitations in subdivision (a)(iii) of this subdivision.

(d) The exemption under this subdivision may not be used in conjunction with any other exemption under the Securities Act of Nebraska, except for offers and sales to individuals identified in the disclosure document, during the immediately preceding twelve-month period.

(e) The exemption under this subdivision does not apply if an issuer or any director, executive officer, general partner, managing member, or other person with management authority over the issuer, has been subject to any conviction, order, judgment, decree, or other action specified in Rule 506(d)(1) adopted under the Securities Act of 1933, that would disqualify an issuer under Rule 506(d) adopted under the Securities Act of 1933, from claiming an exemption specified in Rule 506(a) to Rule 506(c) adopted under the Securities Act of 1933. However, this subdivision does not apply if both of the following are met:

(i) On a showing of good cause and without prejudice to any other action by the Director of Banking and Finance, the director determines that it is not necessary under the circumstances that an exemption is denied; and

(ii) The issuer establishes that it made a factual inquiry into whether any disqualification existed under this subdivision but did not know, and in the exercise of reasonable care, could not have known, that a disqualification existed under this subdivision. The nature and scope of the requisite inquiry will vary based on the circumstances of the issuer and the other offering participants.

(f) For purposes of this subdivision:

(i) Accredited investor means a bank, a savings institution, a trust company, an insurance company, an investment company as defined in the Investment Company Act of 1940, a pension or profit-sharing trust or other financial institution or institutional buyer, an individual accredited investor, or a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(ii) Funding portal means an Internet web site that is operated by a portal operator for the offer and sale of securities pursuant to this subdivision;

(iii) Individual accredited investor means (A) any director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer, (B) any manager of a limited liability company that is the issuer of the securities being offered or sold, (C) any natural person whose individual net worth, or joint net worth with that person's spouse, at the time of his or her purchase, exceeds one million dollars, excluding the value of the primary residence of such person, or (D) any natural person who had an individual income in excess of two hundred thousand dollars in each of the two most recent years or joint income with that person's spouse in excess of three hundred thousand dollars in each of those years and has a reasonable expectation of reaching the same income level in the current year; and

(iv) Portal operator means an entity authorized to do business in this state which operates a funding portal and has registered with the department as required by this subdivision.

Exemption for a transaction under subsection (9) of this section contemplates only a situation where no remuneration in any form is to be given the offeror of the stock. Labenz v. Labenz, 198 Neb. 548, 253 N.W.2d 855 (1977).



8-1112 Registrant; subject to personal jurisdiction.

Registering as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative under the Securities Act of Nebraska or directly or indirectly offering a security or investment adviser services in this state shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such a person in any action which arises under the act.



8-1113 False or misleading filings; unlawful.

It shall be unlawful for any person to make or cause to be made, in any document filed with the director or in any proceeding under the Securities Act of Nebraska, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.



8-1114 Unlawful representation concerning merits of registration or exemption.

Neither the fact that an application for registration or notice filing under section 8-1103, a notice filing under section 8-1108.02, or a registration statement under section 8-1106 or 8-1107 has been filed, nor the fact that a person or security is effectively registered, shall constitute a finding by the director that any document filed under the Securities Act of Nebraska is true, complete, and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction shall mean that the director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction. It shall be unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with this section.



8-1115 Investigations; subpoena; director; powers.

(1) The director in his or her discretion (a) may make such public or private investigations within or without this state as he or she deems necessary to determine whether any registration should be granted, denied, or revoked or whether any person has violated or is about to violate the Securities Act of Nebraska or any rule and regulation or order under the act or to aid in the enforcement of the act or in the adopting and promulgating of rules and regulations and the prescribing of forms under the act, (b) may require or permit any person to file a statement in writing, under oath or otherwise as the director may determine, as to all the facts and circumstances concerning the matter to be investigated, and (c) may publish information concerning any violation of the act or any rule and regulation or order under the act. In the discretion of the director, the actual expense of any such investigation may be charged to the applicant or person who is the subject of the investigation.

(2) For the purpose of any investigation or proceeding under the act, the director or any person designated by him or her may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director deems relevant or material to the inquiry.

(3) At the request of an administrator responsible for enforcement of the securities laws of another state, the director may issue subpoenas to compel the attendance of any person or require the production of records in this state if the alleged violation being investigated would be a violation of the Securities Act of Nebraska if the activities had occurred in this state.

(4) In case of contumacy by or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the director, may issue to such person an order requiring him or her to appear before the director, or the officer designated by the director, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.



8-1115.01 Investigation or other proceeding; prohibited acts.

It shall be unlawful for any person with respect to any investigation or other proceeding under the Securities Act of Nebraska to: (1) Alter, destroy, mutilate, or conceal; (2) make a false entry in or by any means falsify; or (3) remove from any place or withhold from investigators or officials any record, document, or electronic or physical evidence with the intent to impede, obstruct, avoid, evade, or influence the investigation or administration of any other proceeding under the act.



8-1116 Violations; injunction; receiver; appointment; additional court orders authorized.

Whenever it appears to the director that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of the Securities Act of Nebraska or any rule and regulation or order under the act, the director may in his or her discretion bring an action in any court of competent jurisdiction to enjoin any such acts or practices and to enforce compliance with the Securities Act of Nebraska or any rule and regulation or order under the act. Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant's assets. Upon a proper showing by the director, the court may invoke its equitable powers under the law and issue an order of rescission, restitution, or disgorgement, an order freezing assets, an order requiring an accounting, or a writ of attachment or writ of general or specific execution, directed to any person who has engaged in or is engaging in any act constituting a violation of any provision of the Securities Act of Nebraska or any rule and regulation or order under the act. The director shall not be required to post a bond.



8-1117 Violations; penalty.

(1) Any person who willfully violates any provision of the Securities Act of Nebraska except section 8-1113, or who willfully violates any rule and regulation or order under the act, or who willfully violates the provisions of section 8-1113 knowing the statement made to be false or misleading in any material respect is guilty of a Class IV felony. No indictment may be returned or information filed under the act more than five years after the alleged violation.

(2) The director may refer such evidence as may be available concerning violations of the act or any rule and regulation or order under the act to the Attorney General or the proper county attorney, who may in his or her discretion, with or without such a reference, institute the appropriate criminal proceedings under the act.

(3) Nothing in the act shall limit the power of the state to punish any person for any conduct which constitutes a crime by statute or at common law.

To sustain a conviction under either the fraud or registration provisions of the Uniform Securities Act, specific intent need not be proved, and "willful" may mean no more than that the actor was aware of what he or she was doing. State v. Irons, 254 Neb. 18, 574 N.W.2d 144 (1998).

Proof of a specific intent, evil motive, or knowledge that the law was being violated is not required to sustain conviction of willful violation of the securities act. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1118 Violations; damages; statute of limitations.

(1) Any person who offers or sells a security in violation of section 8-1104 or offers or sells a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made in the light of the circumstances under which they are made not misleading, the buyer not knowing of the untruth or omission, and who does not sustain the burden of proof that he or she did not know and in the exercise of reasonable care could not have known of the untruth or omission, shall be liable to the person buying the security from him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with interest at six percent per annum from the date of payment, costs, and reasonable attorney's fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security, except that in actions brought based on a transaction exempt from registration under subdivision (23) of section 8-1111, no person shall be liable for any statement of a material fact made or for an omission of a material fact required to be stated or necessary to make the statement made not misleading unless such statement or omission was made with the intent to defraud or mislead, with the burden of proof in such cases being on the claimant. Damages shall be the amount that would be recoverable upon a tender less (a) the value of the security when the buyer disposed of it and (b) interest at six percent per annum from the date of disposition.

(2) Any investment adviser who provides investment adviser services to another person which results in a willful violation of subsection (2), (3), or (4) of section 8-1102, subsection (2) of section 8-1103, or section 8-1114 or any investment adviser who employs any device, scheme, or artifice to defraud such person or engages in any act, practice, or course of business which operates or would operate as a fraud or deceit on such person shall be liable to such person. Such person may sue either at law or in equity to recover the consideration paid for the investment adviser services and any loss due to such investment adviser services, together with interest at six percent per annum from the date of payment of the consideration plus costs and reasonable attorney's fees, less the amount of any income received from such investment adviser services and any other economic benefit.

(3) Every person who directly or indirectly controls a person liable under subsections (1) and (2) of this section, including every partner, limited liability company member, officer, director, or person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director, or employee of such person who materially aids in the conduct giving rise to liability, and every broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative who materially aids in such conduct shall be liable jointly and severally with and to the same extent as such person, unless able to sustain the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There shall be contribution as in cases of contract among the several persons so liable.

(4) Any tender specified in this section may be made at any time before entry of judgment. Every cause of action under the Securities Act of Nebraska shall survive the death of any person who might have been a plaintiff or defendant. No person may sue under this section more than three years after the contract of sale or the rendering of investment advice. No person may sue under this section (a) if the buyer received a written offer, before an action is commenced and at a time when he or she owned the security, to refund the consideration paid together with interest at six percent per annum from the date of payment, less the amount of any income received on the security, and the buyer failed to accept the offer within thirty days of its receipt, or (b) if the buyer received such an offer before an action is commenced and at a time when he or she did not own the security, unless the buyer rejected the offer in writing within thirty days of its receipt.

(5) No person who has made or engaged in the performance of any contract in violation of any provision of the act or any rule and regulation or order under the act, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any action on the contract. Any condition, stipulation, or provision binding any person acquiring any security or receiving any investment advice to waive compliance with any provision of the act or any rule and regulation or order under the act shall be void.

A buyer's sophistication is irrelevant to a claim under subsection (1) of this section. DMK Biodiesel v. McCoy, 290 Neb. 286, 859 N.W.2d 867 (2015).

Reliance is not an element of an investor's claim against the seller of a security under subsection (1) of this section. DMK Biodiesel v. McCoy, 290 Neb. 286, 859 N.W.2d 867 (2015).

Expert testimony is not required to prove that a party offered or sold an unregistered security which was required by law to be registered or sold a security by means of an untrue statement or omission of a material fact. Hooper v. Freedom Fin. Group, 280 Neb. 111, 784 N.W.2d 437 (2010).

Officers and directors of a corporation which violated the law are strictly liable for a violation of the Securities Act of Nebraska unless the statutory defense of lack of knowledge is proved. Hooper v. Freedom Fin. Group, 280 Neb. 111, 784 N.W.2d 437 (2010).

Liability under the Securities Act of Nebraska extends only to a person who successfully solicits purchase of securities, motivated at least in part by desire to serve his or her own financial interests or those of the securities owner. Wilson v. Misko, 244 Neb. 526, 508 N.W.2d 238 (1993).

Person who offers or sells security in violation of section 8-1104 shall be liable to buyer of security, who may recover consideration paid, together with interest, costs, and attorneys' fees. Labenz v. Labenz, 198 Neb. 548, 253 N.W.2d 855 (1977).



8-1119 Appeal; procedure.

Any person aggrieved by a final order of the director may appeal the order, and the appeal shall be in accordance with the Administrative Procedure Act.



8-1120 Administration of act; Director of Banking and Finance; powers and duties; use of information for personal benefit prohibited; Securities Act Cash Fund; created; use; investment; transfers; document filed, when.

(1) Except as otherwise provided in this section, the Securities Act of Nebraska shall be administered by the Director of Banking and Finance who may employ such deputies, examiners, assistants, or counsel as may be reasonably necessary for the purpose thereof. The employment of any person for the administration of the act is subject to section 49-1499.07. The director may delegate to a deputy director or counsel any powers, authority, and duties imposed upon or granted to the director under the act, such as may be lawfully delegated under the common law or the statutes of this state. The director may also employ special counsel with respect to any investigation conducted by him or her under the act or with respect to any litigation to which the director is a party under the act.

(2) A security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company shall be registered, pursuant to the provisions of sections 8-1104 to 8-1109, with the Director of Insurance who shall as to such registrations administer and enforce the act, and as pertains to the administration and enforcement of such registration of such securities all references in the act to director shall mean the Director of Insurance.

(3)(a) It shall be unlawful for the director or any of his or her employees to use for personal benefit any information which is filed with or obtained by the director and which is not made public. Neither the director nor any of his or her employees shall disclose any confidential information except among themselves, when necessary or appropriate in a proceeding, examination, or investigation under the act, or as authorized in subdivision (3)(b) of this subsection. No provision of the act shall either create or derogate from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the director or any of his or her employees.

(b)(i) In administering the act, the director may also:

(A) Enter into agreements or relationships with other government officials, including, but not limited to, the securities administrator of a foreign state and the Securities and Exchange Commission, or self-regulatory organizations, to share resources, standardized or uniform methods or procedures, and documents, records, and information; or

(B) Accept and rely on examination or investigation reports made by other government officials, including, but not limited to, the securities administrator of a foreign state and the Securities and Exchange Commission, or self-regulatory organizations.

(ii) For purposes of this subdivision, foreign state means any state of the United States, other than the State of Nebraska, any territory of the United States, including Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands, and the District of Columbia.

(4) The director may adopt and promulgate rules and regulations and prescribe forms to carry out the act. No rule and regulation may be adopted and promulgated or form may be prescribed unless the director finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of the act. In adopting and promulgating rules and regulations and prescribing forms the director may cooperate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of the Securities Act of Nebraska to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable. All rules and regulations and forms of the director shall be published and made available to any person upon request.

(5) No provision of the act imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule and regulation, form, or order of the director, notwithstanding that the rule and regulation or form may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(6) Every hearing in an administrative proceeding shall be public unless the director in his or her discretion grants a request joined in by all the respondents that the hearing be conducted privately.

(7) The Securities Act Cash Fund is created. All filing fees, registration fees, and all other fees and all money collected by or paid to the director under any of the provisions of the act shall be remitted to the State Treasurer for credit to the fund, except that registration fees collected by or paid to the Director of Insurance pursuant to the provisions of the act shall be credited to the Department of Insurance Cash Fund. The Securities Act Cash Fund shall be used for the purpose of administering and enforcing the provisions of the act, except that transfers may be made to the General Fund at the direction of the Legislature. Any money in the Securities Act Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(8) A document is filed when it is received by the director. The director shall keep a register of all applications for registration and registration statements which are or have ever been effective under the Securities Act of Nebraska and all denial, suspension, or revocation orders which have ever been entered under the act. The register shall be open for public inspection. The information contained in or filed with any registration statement, application, or report may be made available to the public under such conditions as the director may prescribe.

(9) The director may, by rule and regulation or order, authorize or require the filing of any document required to be filed under the act by electronic or other means, processes, or systems.

(10) Upon request and at such reasonable charges as he or she shall prescribe, the director shall furnish to any person photostatic or other copies, certified under his or her seal of office if requested, of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under the act, any copy so certified shall be prima facie evidence of the contents of the entry or document certified.

(11) The director in his or her discretion may honor requests from interested persons for interpretative opinions.



8-1121 Exemption or exception; burden of proof.

In any proceeding under the Securities Act of Nebraska, the burden of proving an exemption or an exception from a definition shall be upon the person claiming it.

Defendant bears the burden of proving a claim of exemption when raising the issue as a defense to a charge of unlawful sale of unregistered securities. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1122 Act; how construed.

The Securities Act of Nebraska shall be construed as to effectuate its general purpose to make uniform the law of those states which enact it and to coordinate the interpretation and administration of the act with the related federal regulation.



8-1122.01 Federal limits rejected.

The federal limits on the registration of securities, dealers, brokers, broker-dealers, agents, and investment advisers as provided in the federal Philanthropy Protection Act of 1995, Public Law 104-62, shall not apply in Nebraska and are hereby rejected by the State of Nebraska pursuant to section 6(c) of such act. The State of Nebraska elects to retain the authority to require or not require such registration under the Securities Act of Nebraska and to retain the authority to have such registration requirements apply in all administrative and judicial actions commenced after July 15, 1998.



8-1123 Act, how cited.

Sections 8-1101 to 8-1123 shall be known and may be cited as the Securities Act of Nebraska.



8-1124 Repealed. Laws 1988, LB 795, § 8.



8-1201 Repealed. Laws 1995, LB 384, § 35.



8-1202 Repealed. Laws 1995, LB 384, § 35.



8-1203 Repealed. Laws 1995, LB 384, § 35.



8-1204 Repealed. Laws 1995, LB 384, § 35.



8-1205 Repealed. Laws 1995, LB 384, § 35.



8-1206 Repealed. Laws 1995, LB 384, § 35.



8-1301 Terms, defined.

For the purposes of sections 8-1302 and 8-1303, unless the context otherwise requires:

(1) Fiduciary shall mean a trustee under any trust, expressed, implied, resulting, or constructive, personal representative, administrator, guardian, committee, conservator, curator, tutor, custodian, nominee, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, member, agent, officer of any corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust, or estate; and

(2) Person shall mean any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association, two or more persons having a joint or common interest, or other legal or commercial entity.



8-1302 Deposit in a clearing corporation; procedure; rules and regulations; applicability.

(1) Notwithstanding any other provision of law, any fiduciary holding securities in its fiduciary capacity, any bank or trust company holding securities as a custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of such securities in a clearing corporation, as defined in section 8-102, Uniform Commercial Code, or with any other agency or organization. When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation, agency or other organization with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities. Certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such bank or trust company acting as custodian, as managing agent, or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation, agency or other organization without physical delivery of certificates representing such securities. A bank or trust company so depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of state-chartered institutions, the Director of Banking and Finance or, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company in such clearing corporation, agency or other organization for the account of such fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of such fiduciary's account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary in such clearing corporation, agency or other organization for its account as such fiduciary.

(2) This section shall apply to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary, acting on September 2, 1977, or who thereafter may act regardless of the date of the agreement, instrument, or court order by which it is appointed and regardless of whether or not such fiduciary, custodian, managing agent, or custodian for a fiduciary owns capital stock of such clearing corporation.



8-1303 Deposit of United States Government securities with a federal reserve bank; procedure; rules and regulations; applicability.

(1) Notwithstanding any other provision of law, any bank or trust company, when acting as a fiduciary and any bank or trust company, when holding securities as custodian for a fiduciary, is authorized to deposit, or arrange for the deposit, with the federal reserve bank in its district of any securities the principal and interest of which the United States or any department, agency, or instrumentality thereof has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of such federal reserve bank in the name of such bank or trust company, to be designated fiduciary or safekeeping accounts, to which account other similar securities may be credited. A bank or trust company so depositing securities with a federal reserve bank shall be subject to such rules and regulations with respect to the making and maintenance of such deposit as, in the case of state-chartered institutions, the Director of Banking and Finance or, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. The records of such bank or trust company shall at all times show the ownership of the securities held in such account. Ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of such federal reserve bank without physical delivery of any securities. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company with such federal reserve bank for the account of such fiduciary. A fiduciary shall, on demand by any party to its accounting or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary with such federal reserve bank for its account as such fiduciary.

(2) This section shall apply to all fiduciaries, and custodians for fiduciaries, acting on September 2, 1977, or who thereafter may act regardless of the date of the instrument or court order by which they are appointed.



8-1401 Disclosure of confidential records or information; court order; not applicable, when; immunity.

(1) No person organized under the Credit Union Act, the Nebraska Banking Act, the Nebraska Industrial Development Corporation Act, the Nebraska Model Business Corporation Act, the Nebraska Nonprofit Corporation Act, the Nebraska Professional Corporation Act, the Nebraska Trust Company Act, or Chapter 8, article 3, or otherwise authorized to conduct business in Nebraska or organized under the laws of the United States, shall be required to disclose any records or information, financial or otherwise, that it deems confidential concerning its affairs or the affairs of any person with which it is doing business to any person, party, agency, or organization, unless:

(a) The disclosure relates to a lawyers trust account and is required to be made to the Counsel for Discipline of the Nebraska Supreme Court pursuant to a rule adopted by the Nebraska Supreme Court;

(b) The disclosure is governed by rules for discovery promulgated pursuant to section 25-1273.01;

(c) The disclosure is made pursuant to section 8-1404;

(d) The request for disclosure is made by a law enforcement agency regarding a crime, a fraud, or any other unlawful activity in which the person to whom the request for disclosure is made is or may be a victim of such crime, fraud, or unlawful activity;

(e) The request for disclosure is made by a governmental agency which is a duly constituted supervisory regulatory agency of the person to whom the request for disclosure is made and the disclosure relates to examinations, audits, investigations, or inquiries of such persons;

(f) The request for disclosure is made pursuant to subpoena issued under the laws of this state by a governmental agency exercising investigatory or adjudicative functions with respect to a matter within the agency's jurisdiction;

(g) The production of records is pursuant to a written demand of the Tax Commissioner under section 77-375;

(h) There is first presented to such person a subpoena, summons, or warrant issued by a court of competent jurisdiction;

(i) A statute by its terms or rules and regulations adopted and promulgated thereunder requires the disclosure, other than by subpoena, summons, warrant, or court order;

(j) There is presented to such person an order of a court of competent jurisdiction setting forth the exact nature and limits of such required disclosure and a showing that all persons to be affected by such order have had reasonable notice and an opportunity to be heard upon the merits of such order;

(k) The request for disclosure relates to information or records regarding the balance due, monthly payments due, payoff amounts, payment history, interest rates, due dates, or similar information for indebtedness owed by a deceased person when the request is made by a person having an ownership interest in real estate or personal property which secures such indebtedness owed to the person to whom the request for disclosure is made; or

(l) There is first presented to such person the written permission of the person about whom records or information is being sought authorizing the release of the requested records or information.

(2) Any person who makes a disclosure of records or information as required by this section shall not be held civilly or criminally liable for such disclosure in the absence of malice, bad faith, intent to deceive, or gross negligence.

(3) This section does not prohibit:

(a) The disclosure of records or information to a certified public accountant while engaged to perform an independent audit;

(b) The disclosure of records or information or the making of reports pursuant to a statute which, by its terms or rules and regulations adopted and promulgated thereunder, permits the disclosure or reports; or

(c) The disclosure, in the regular course of business, of records or information for the purpose of conducting due diligence pursuant to a proposed purchase or sale of a person subject to the provisions of this section or of the assets or liabilities of such a person.



8-1402 Provide records or information; costs.

(1) Any person, party, agency, or organization requesting disclosure of records or information pursuant to section 8-1401 shall pay the costs of providing such records or information unless:

(a) The request for disclosure is made pursuant to subdivision (1)(a) of section 8-1401 and a Nebraska Supreme Court rule provides for the method of payment;

(b) The request for disclosure is made pursuant to subdivision (1)(d) or (1)(e) of section 8-1401;

(c) Otherwise ordered by a court of competent jurisdiction; or

(d) The person making the disclosure waives any or all of the costs.

(2)(a) The requesting person, party, agency, or organization shall pay the actual cost of providing the records or information.

(b) For purposes of this subsection, actual cost means:

(i) Search and processing costs, including the total amount of personnel direct time incurred in locating and retrieving, reproducing, packaging, and preparing records or information for shipment or delivery. Search and processing costs may include the actual cost of extracting information stored by computer in the format in which it is normally produced, based on computer time and necessary supplies;

(ii) Reproduction costs incurred in making copies of records or information requested. The rate for reproduction costs for making copies of requested records or information shall be the usual rate charged by the person making the disclosure to its customers for reproducing copies, including copies produced by reader-printer reproduction processes. Photographs, films, and other materials shall be reimbursed at actual cost; and

(iii) Transportation costs, including transport of personnel to locate and retrieve the records or information requested and including all other reasonably necessary costs to convey the records or information.

(3) No person authorized to receive payment pursuant to subsection (1) of this section has an obligation to provide any records or information pursuant to section 8-1401 until assurances are received that the costs due under this section will be paid, except for requests made pursuant to subdivisions (1)(d), (1)(e), (1)(f), and (1)(g) of section 8-1401.



8-1403 Terms, defined.

For purposes of sections 8-1401, 8-1402, and 8-1404:

(1) Governmental agency means any agency, department, or commission of this state or any authorized officer, employee, or agent of such agency, department, or commission;

(2) Law enforcement agency means an agency or department of this state or of any political subdivision of this state that obtains, serves, and enforces arrest warrants or that conducts or engages in prosecutions for violations of the law; and

(3) Person means any individual, corporation, partnership, limited liability company, association, joint stock association, trust, unincorporated organization, and any other legal entity.



8-1404 Death of decedent; information regarding financial or property interests; furnished; to whom; affidavit; contents; immunity from liability; applicability of section.

(1) This section does not apply to:

(a) Real property owned by a decedent; or

(b) The contents of a safe deposit box rented by a decedent from a state-chartered or federally chartered bank, savings bank, building and loan association, savings and loan association, or credit union.

(2) After the death of a decedent, a person (a) indebted to the decedent or (b) having possession of (i) personal property, (ii) an instrument evidencing a debt, (iii) an obligation, (iv) a chose in action, (v) a life insurance policy, (vi) a bank account, (vii) a certificate of deposit, or (viii) intangible property, including annuities, fixed income investments, mutual funds, cash, money market accounts, or stocks, belonging to the decedent, shall furnish the value of the indebtedness or property on the date of death and the names of the known or designated beneficiaries of property described in this subsection to a person who is (A) an heir at law of the decedent, (B) a devisee of the decedent or a person nominated as a personal representative in a will of the decedent, or (C) an agent or attorney authorized in writing by any such person described in subdivision (A) or (B) of this subdivision, with a copy of such authorization attached to the affidavit, and who also presents an affidavit containing the information required by subsection (3) of this section.

(3) An affidavit presented under subsection (2) of this section shall state:

(a) The name, address, social security number if available, and date of death of the decedent;

(b) The name and address of the affiant and that the affiant is (i) an heir at law of the decedent, (ii) a devisee of the decedent or a person nominated as a personal representative in a will of the decedent, or (iii) an agent or attorney authorized in writing by any such person described in subdivision (i) or (ii) of this subdivision;

(c) That the disclosure of the value on the date of death is necessary to determine whether the decedent's estate can be administered under the summary procedures set forth in section 30-24,125, to assist in the determination of the inheritance tax in an estate that is not subject to probate, or to assist a conservator or guardian in the preparation of a final accounting subsequent to the death of the decedent;

(d) That the affiant is answerable and accountable for the information received to the decedent's personal representative, if any, or to any other person having a superior right to the property or indebtedness;

(e) That the affiant swears or affirms that all statements in the affidavit are true and material and further acknowledges that any false statement may subject the person to penalties relating to perjury under section 28-915; and

(f) That no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction.

(4) A person presented with an affidavit under subsection (2) of this section shall provide the requested information within five business days after being presented with the affidavit.

(5) A person who acts in good faith reliance on an affidavit presented under subsection (2) of this section is immune from liability for the disclosure of the requested information.



8-1501 Terms, defined.

For purposes of sections 8-1501 to 8-1505, unless the context otherwise requires:

(1) Person means an individual, corporation, partnership, limited liability company, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or other form of entity not specifically listed in this subdivision; and

(2) Control means to own directly or indirectly or to control in any manner twenty-five percent or more of the voting shares of any bank, trust company, or holding company or to control in any manner the election of the majority of directors of any bank, trust company, or holding company.



8-1502 Acquisition; notice required; exception; Director of Banking and Finance; duties.

(1) Except as provided in subsection (2) of this section, no person acting personally or as agent shall acquire control of any state-chartered bank or trust company without first giving sixty days' notice to the Department of Banking and Finance on forms provided by the department of such proposed acquisition.

The Director of Banking and Finance, upon receipt of such notice, shall act upon it within thirty days, and, unless he or she disapproves the proposed acquisition within that period of time, it may become effective on the sixty-first day after receipt without his or her approval, except that the director may extend the thirty-day period an additional thirty days if in his or her judgment any material information submitted is substantially inaccurate or the acquiring party has not furnished all the information required by sections 8-1501 to 8-1505 or by the director.

An acquisition may be made prior to the expiration of the disapproval period if the director issues written notice of his or her intent not to disapprove the action.

Within three days after his or her decision to disapprove any proposed acquisition, the director shall notify the acquiring party in writing of the disapproval. The notice shall provide a statement of the basis for the disapproval.

(2) The notice requirements of subsection (1) of this section shall not apply when:

(a) Shares of a state-chartered bank or trust company are acquired by a person in the regular course of securing or collecting a debt previously contracted in good faith or through inheritance or a bona fide gift if notice of such acquisition is given to the department, on forms provided by the department, within ten days after the acquisition;

(b) Shares of a state-chartered bank or trust company are transferred from an individual or individuals to a trust formed by the individual or individuals for estate-planning purposes if (i) there is no change in the proportion of shares held by the trust for such individual or individuals compared to the ownership of such individual or individuals prior to the formation of the trust, (ii) the individual or individuals control the trust, and (iii) notice of the proposed transfer is given to the department, on forms provided by the department, at least thirty days prior to the proposed transfer and the department does not disapprove the transfer for the reason that the transfer is an attempt to subvert the requirements of sections 8-1501 to 8-1505; or

(c) The director, the Governor, and the Secretary of State jointly determine that an emergency exists which requires expeditious action or that the department must act immediately to prevent probable failure of the institution to be acquired.



8-1503 Acquisition; hearing; when required; procedure.

Within ten days after receipt of notice of disapproval pursuant to section 8-1502, the acquiring party may request an agency hearing on the proposed acquisition. At such hearing, all issues shall be determined on the record pursuant to the administrative rules of procedure and the rules and regulations as may be issued by the Department of Banking and Finance in accordance with the Administrative Procedure Act. At the conclusion of such hearing, the Director of Banking and Finance shall by order approve or disapprove the proposed acquisition on the basis of the record made at such hearing.



8-1504 Acquisition; notice; contents.

Except as otherwise provided by rule and regulation of the department, a notice filed pursuant to section 8-1502 shall contain the following information:

(1) The identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including his or her material business activities and affiliations during the past five years, and a description of any material pending legal or administrative proceedings in which he or she is a party and any criminal indictment or conviction of such person by a state or federal court;

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year immediately preceding the date of the notice;

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) The identity, source, and amount of the funds or other consideration used or to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with such persons;

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the bank or trust company, to sell its assets or merge it with any company, or to make any other major change in its business or corporate structure or management;

(6) The identification of any person employed, retained, or to be compensated by the acquiring party, or by any person on his or her behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of such employment, retainer, or arrangement for compensation;

(7) Copies of all invitations, tenders, or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

(8) Any additional relevant information in such form as the Director of Banking and Finance may require by rule and regulation or by specific request in connection with any particular notice.



8-1505 Acquisition; disapproval; grounds.

The Director of Banking and Finance may disapprove any proposed acquisition if:

(1) The financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or trust company or prejudice the interests of the depositors of the bank or trust company;

(2) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the bank or trust company or in the interest of the public to permit such person to control the bank or trust company; or

(3) Any acquiring person neglects, fails, or refuses to furnish the Director of Banking and Finance all the information required by him or her.



8-1506 Failing financial institution; Director of Banking and Finance; powers; hearing; order; appeal.

(1) Whenever the Department of Banking and Finance determines the acquisition of any financial institution is necessary because its capital is impaired, it is conducting its business in an unsafe or unauthorized manner, or it is endangering the interest of depositors or savers, the Director of Banking and Finance may take immediate action in the case of an emergency so declared by the Governor, the Secretary of State, and the Director of Banking and Finance, without the benefit of a hearing, to convert or merge the charter, form of ownership or operating powers, some or all of the assets and liabilities, or one or more of the branches of the financial institution into the charter, form of ownership, or operating powers of one or more financial institutions to facilitate the acquisition. In the case of a financial institution chartered under the laws of Nebraska, such immediate action may include the ability by the director to take possession of the institution.

(2) Any stockholder, depositor, or creditor of any state-chartered financial institution shall, upon application to the director within five days of the entry of the order, be afforded a hearing relating to the department's order and determination not later than ten days after such application has been filed. On the basis of such hearing, the director shall enter a final order which may continue the original order in effect, revoke it, or modify it. Any person aggrieved by a final order of the director made pursuant to this section may appeal the order by filing, within ten days after the entry of the final order, a written petition praying that the final order be modified or set aside in whole or in part. Upon service of the petition, the director shall within fifteen days certify and file in such court a copy of the original order, the application for hearing, all exhibits and testimony, and the final order from which the appeal is taken. Such appeal shall otherwise be governed by the Administrative Procedure Act.



8-1506.01 Financial institution, defined.

For purposes of sections 8-1506 to 8-1510, financial institution shall mean a bank, savings bank, savings and loan association, building and loan association, trust company, or credit union, organized under the laws of this state or organized under the laws of the United States to do business in this state.



8-1507 Cross-industry acquisition; acquisition and operation as bank subsidiary; when authorized.

Pursuant to section 8-1506, the Department of Banking and Finance may permit cross-industry acquisition of any failing financial institution or permit acquisition and operation of such financial institution as a bank subsidiary by a bank holding company when the department determines the acquisition of any of the financial institutions is necessary because its capital is impaired, it is conducting its business in an unsafe or unauthorized manner, or it is endangering the interests of depositors or savers. If the acquiring institution is a bank, it may continue to operate such financial institution in its original form notwithstanding its denomination as a bank subsidiary. Acquisitions by any financial institution under sections 8-1506 to 8-1510 or section 8-1516 shall be deemed to be of the same nature as an acquisition of a state-chartered bank and shall follow such rules or regulations as may be established by the Director of Banking and Finance for acquisition of state-chartered banks by a bank holding company.



8-1508 Application by bank or bank holding company; terms and conditions.

Whenever an application by a bank or a bank holding company is received by the Department of Banking and Finance to acquire any other financial institution, the following terms and conditions shall be met and such acquisitions shall be valid only when and for as long as these conditions are satisfied:

(1) The acquiring bank holding company may not apply for and it shall not operate such a financial institution as a nonbank subsidiary under section 4 of the federal Bank Holding Company Act of 1956, as such act existed on July 20, 2002, unless such financial institution is a savings association as defined by section 2(j) of the federal Bank Holding Company Act of 1956, as such act existed on July 20, 2002;

(2) The financial institution to be acquired by a bank or a bank holding company shall be subject to the conditions upon which a bank incorporated under the laws of this state may establish, maintain, relocate, or close any of its offices pursuant to the Nebraska Banking Act, but nothing in sections 8-1506 to 8-1510 or any other provision of law shall require divestiture of any branch or office in operation at the time of acquisition; and

(3) A financial institution to be acquired by a bank holding company shall be subject to the provisions of section 3 of the federal Bank Holding Company Act of 1956, as such act existed on July 20, 2002, and those rules and regulations that apply to bank subsidiaries of bank holding companies as are or may be established by both the Board of Governors of the Federal Reserve System and the Director of Banking and Finance.



8-1509 Acquisition by bank holding company; prohibited; exceptions.

A bank holding company shall not acquire, hold, or operate a financial institution acquired under sections 8-1506 to 8-1510 or section 8-1516 located in this state as a nonbank subsidiary under section 4 of the federal Bank Holding Company Act of 1956, as amended, unless such financial institution is a savings association as defined by section 2(j) of the federal Bank Holding Company Act of 1956, as amended. The Director of Banking and Finance shall not either accept or approve an application for acquisition under sections 8-1506 to 8-1510 or section 8-1516 which contains as a term or condition thereof the approval of the Board of Governors of the Federal Reserve System under section 4(c)(8) of the federal Bank Holding Company Act of 1956, as amended, unless such financial institution is a savings association as defined by section 2(j) of the federal Bank Holding Company Act of 1956, as amended.



8-1510 Cross-industry acquisition or merger; application; notice; hearing.

(1) The Director of Banking and Finance may permit cross-industry acquisition or merger of one or more financial institutions under its supervision upon the application of such institutions to the Department of Banking and Finance. The application shall be made on forms prescribed by the department.

(2) Except as provided for in subsection (3) of this section, when an application is made for such an acquisition or merger, notice of the filing of the application shall be published by the department three weeks in a legal newspaper in or of general circulation in the county where the applicant proposes to operate the acquired or merged financial institution. A public hearing shall be held on each application. The date for hearing the application shall be not more than ninety days after the filing of the application and not less than thirty days after the last publication of notice after the examination and approval by the department of the application. If the department, upon investigation and after public hearing on the application, is satisfied that the stockholders and officers of the financial institution applying for such acquisition or merger are parties of integrity and responsibility, that the requirements of section 8-702 have been met or some alternate form of protection for depositors has been met, and that the public necessity, convenience, and advantage will be promoted by permitting such acquisition or merger, the department shall, upon payment of the required fees, issue to such institution an order of approval for the acquisition or merger.

(3) When application is made for cross-industry acquisition or merger and the director determines, in his or her discretion, that the financial condition of the financial institution surviving the acquisition or merger is such as to indicate that a hearing on the application would not be necessary, then the hearing requirement of subsection (2) of this section shall only be required if, (a) after publishing a notice of the proposed application in a newspaper of general circulation in the county or counties where the offices of the financial institution to be merged or acquired are located and (b) after giving notice to all financial institutions located within such county or counties, the director receives a substantive objection to the application within fifteen days after the first day of publication. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent.

(4) The expense of any publication and mailing required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director.



8-1511 Terms, defined.

For purposes of sections 8-1511 to 8-1513, unless the context otherwise requires:

(1) Affiliated bank or thrift institution means (a) if the bank or thrift institution is a subsidiary of a state bank, national banking association, or thrift institution, the parent bank or thrift institution as the case may be and (b) if the bank or thrift institution is a subsidiary of a bank or thrift institution holding company, the principal subsidiary of the holding company which is a bank or thrift institution as the case may be;

(2) Association of banks or thrift institutions means two or more banks or thrift institutions formed for the purpose of acquiring and holding all or substantially all of the voting stock of one credit card bank pursuant to sections 8-1512 and 8-1513;

(3) Bank or banking corporation means the principal office of (a) any national bank doing business in this state, (b) any corporation which is chartered to conduct a bank in this state as provided in the Nebraska Banking Act, (c) any association of banks, (d) a bank holding company as defined in the Nebraska Bank Holding Company Act of 1995, or (e) an out-of-state bank holding company as defined in the Nebraska Bank Holding Company Act of 1995;

(4) Qualifying association means an association, corporation, partnership, limited liability company, or other entity which at all times maintains an office in this state at which it employs at least fifty persons in this state and which pursuant to contract or otherwise offers at least the following services to banks: (a) The distribution, as agent for a bank, of credit cards or transaction cards; (b) the preparation of periodic statements of amounts due under such account; (c) the receipt from credit card or transaction card holders of amounts paid on or with respect to such accounts; and (d) the maintenance of financial records reflecting the status of such accounts from time to time;

(5) Thrift institution means (a) any corporation which is chartered as a building and loan association, savings and loan association, savings bank, or credit union under the laws of the United States, any other state, or the District of Columbia and whose operations are principally conducted outside of Nebraska, (b) any holding company of a thrift institution with subsidiaries whose operations are principally conducted outside of Nebraska, or (c) any association of thrift institutions; and

(6) Transaction card means a device or means used to access a prearranged revolving credit plan account.



8-1512 Bank or thrift institution; acquire credit card bank; conditions; sections, how construed.

(1) Notwithstanding any other provisions of law and subject to the provisions of this section and to the approval of the Director of Banking and Finance, any bank or thrift institution may acquire and hold all or substantially all of the voting stock of one credit card bank located in this state when and so long as the credit card bank meets the conditions set forth in section 8-2401.

(2) Sections 8-1511 to 8-1513 and 8-2401 to 8-2403 shall not be construed so as to limit the acquisition or ownership of a credit card bank to banks or thrift institutions.



8-1513 Application; contents; approval; considerations; director; powers and duties.

(1) Any bank or thrift institution proposing any acquisition pursuant to section 8-1512 shall file an application with the Department of Banking and Finance for approval to make the acquisition. The application shall contain such information as the Director of Banking and Finance may by regulation require and shall specifically acknowledge the applicant's agreement to be bound by the conditions set forth in section 8-2401. In addition, the application shall designate a resident of this state as the applicant's agent for the service of any paper, notice, or legal process upon the applicant in connection with the matters arising out of the laws of this state and shall be accompanied by the filing fee provided in section 8-602.

(2) In determining whether to approve an acquisition by a bank or thrift institution of any voting stock of a credit card bank located in this state, the director shall consider: (a) The financial and managerial resources of such bank or thrift institution; (b) whether the acquisition may result in undue concentration of resources or substantial lessening of competition; and (c) whether the convenience and benefit to the public outweigh any adverse competitive effects.

(3) Any approval granted to a bank or thrift institution by the director is subject to such reasonable conditions as the director deems necessary and to the director's continuing authority to ascertain such financial institution's compliance with the provisions of the laws of this state and the conditions of approval.

(4) Whenever the director determines after notice and hearing that any bank or thrift institution is not in compliance with the laws of this state or the conditions of approval, the director shall order such bank or thrift institution to divest itself of all stock of the credit card bank acquired pursuant to section 8-1512 and such bank or thrift institution shall be liable for a penalty of ten thousand dollars per day from the date such divestiture is ordered until it is completed.



8-1514 Repealed. Laws 1995, LB 384, § 35.



8-1515 Repealed. Laws 2002, LB 1089, § 14.



8-1516 Bank; purchase or merger; financial institution; cross-industry merger or acquisition; when.

(1)(a) With the approval of the director, a bank may only acquire another bank in Nebraska as a result of a purchase or merger if the acquired bank and its branches are converted to branches of the acquiring bank.

(b) With the approval of the director, a financial institution may only acquire another financial institution in Nebraska as a result of a cross-industry merger or acquisition under section 8-1510 if (i) the acquired financial institution and its branches are converted to branches of the acquiring financial institution and (ii) section 8-1510 has been satisfied.

(2) For purposes of this section:

(a) Bank means a bank organized under the laws of this state or organized under the laws of the United States to do business in this state; and

(b) Financial institution means a bank, savings bank, savings and loan association, building and loan association, trust company, or credit union, organized under the laws of this state or organized under the laws of the United States to do business in this state.



8-1601 Terms, defined.

For purposes of sections 8-1601 to 8-1605, unless the context otherwise requires:

(1) Bank has the same meaning as in section 8-909;

(2) Bank holding company has the same meaning as in section 8-909;

(3) Bankers bank means a bank formed pursuant to section 8-1602;

(4) Department means the Department of Banking and Finance;

(5) Foreign bank holding company has the same meaning as out-of-state bank holding company in section 8-909;

(6) Foreign bankers bank means a bank which is chartered in a foreign state and which is:

(a) Insured by the Federal Deposit Insurance Corporation;

(b) Owned substantially by banks in the state in which the bank was chartered; and

(c) Directly and through its subsidiaries engaged exclusively in providing services for other banks and their officers, directors, and employees;

(7) Foreign state means any state of the United States other than the State of Nebraska, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the District of Columbia; and

(8) Owned substantially means at least eighty percent of the outstanding voting stock is owned.



8-1602 Formation of bankers bank; requirements.

A bankers bank may be formed with the approval of the department and subject to requirements and procedures for the issuance of a new bank charter or the transfer of an existing bank charter as provided in the Nebraska Banking Act. A bankers bank shall be a bank which is:

(1) Insured by the Federal Deposit Insurance Corporation;

(2) Owned substantially by other Nebraska banks, bank holding companies, foreign bank holding companies, or a combination of such entities; and

(3) Directly and through all its subsidiaries engaged exclusively in providing services for other banks and their officers, directors, and employees.



8-1603 Provisions applicable.

A bankers bank shall be subject to the Nebraska Banking Act and any rules and regulations adopted and promulgated by the department.



8-1604 Repurchase of capital stock; limitation.

A bankers bank may repurchase, for its own account, shares of its own capital stock, but the outstanding capital stock may not be reduced below the minimum required by law.



8-1605 Acquisition of stock; limitation.

A bank may subscribe to, invest in, buy, or own voting stock of one or more bankers banks, foreign bankers banks, bank holding companies, or foreign bank holding companies of such bankers bank or foreign bankers bank in an amount not to exceed five percent of any class of voting stock of each such bankers bank, foreign bankers bank, bank holding company, or foreign bank holding company of such bankers bank or foreign bankers bank. In no event shall such bank's holdings of the stock of a bankers bank, foreign bankers bank, bank holding company, or foreign bank holding company of such bankers bank or foreign bankers bank exceed ten percent of the capital stock and paid-in and unimpaired surplus of the bank holding such stock.



8-1701 Code, how cited.

Sections 8-1701 to 8-1737 shall be known and may be cited as the Commodity Code.



8-1702 Definitions, sections found.

For purposes of the Commodity Code, unless the context otherwise requires, the definitions found in sections 8-1703 to 8-1716 shall be used.



8-1703 Board of trade, defined.

Board of trade shall mean any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange, or other form of marketplace.



8-1704 CFTC rule, defined.

CFTC rule shall mean any rule, regulation, or order of the Commodity Futures Trading Commission in effect on January 1, 2011.



8-1705 Commodity, defined.

(1) Commodity shall mean, except as otherwise specified by the director by rule, regulation, or order:

(a) Any agricultural, grain, or livestock product or byproduct;

(b) Any metal or mineral, including a precious metal;

(c) Any gem or gemstone, whether characterized as precious, semi-precious, or otherwise;

(d) Any fuel, whether liquid, gaseous, or otherwise;

(e) Any foreign currency; and

(f) All other goods, articles, products, or items of any kind.

(2) Commodity shall not include:

(a) A numismatic coin, the fair market value of which is at least fifteen percent higher than the value of the metal it contains;

(b) Real property or any timber, agricultural, or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property; or

(c) Any work of art offered or sold by art dealers at public auction or offered or sold through a private sale by the owner of such work.



8-1706 Commodity contract, defined.

Commodity contract shall mean any account, agreement, or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. Any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes.



8-1707 Commodity Exchange Act, defined.

Commodity Exchange Act shall mean the act of Congress known as the Commodity Exchange Act, 7 U.S.C. 1, as amended on January 1, 2011.



8-1708 Commodity Futures Trading Commission, defined.

Commodity Futures Trading Commission shall mean the independent regulatory agency established by Congress to administer the Commodity Exchange Act.



8-1709 Commodity merchant, defined.

Commodity merchant shall mean any of the following, as defined or described in the Commodity Exchange Act or by CFTC rule:

(1) Futures commission merchant;

(2) Commodity pool operator;

(3) Commodity trading advisor;

(4) Introducing broker;

(5) Leverage transaction merchant;

(6) An associated person of any of the foregoing;

(7) Floor broker; and

(8) Any other person, other than a futures association, required to register with the Commodity Futures Trading Commission.



8-1710 Commodity option, defined.

Commodity option shall mean any account, agreement, or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise, but shall not include an option traded on a national securities exchange registered with the Securities and Exchange Commission.



8-1711 Director, defined.

Director shall mean the Director of Banking and Finance.



8-1712 Financial institution, defined.

Financial institution shall mean a bank, savings institution, or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.



8-1713 Offer, defined.

Offer shall mean every offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.



8-1714 Person, defined.

Person shall mean an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust in which the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government, but shall not include a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof or a national securities exchange registered with the Securities and Exchange Commission or any employee, officer, or director of such contract market, clearinghouse, or exchange acting solely in that capacity.



8-1715 Precious metal, defined.

Precious metal shall mean the following in either coin, bullion, or other form:

(1) Silver;

(2) Gold;

(3) Platinum;

(4) Palladium;

(5) Copper; and

(6) Such other items as the director may specify by rule, regulation, or order.



8-1716 Sale or sell, defined.

Sale or sell shall mean every sale, contract of sale, contract to sell, or disposition, for value.



8-1717 Sale or purchase of commodity; prohibited; exception.

Except as otherwise provided in section 8-1718 or 8-1719, no person shall sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or any commodity option.



8-1717.01 Failure to make physical delivery; defense.

It shall be a defense in any complaint, information, indictment, writ, or proceeding brought under the Commodity Code alleging a violation of section 8-1717 based solely on the failure in an individual case to make physical delivery within the applicable time period under subdivisions (1)(b) and (e) of section 8-1719 if (1) the failure to make physical delivery was due solely to factors beyond the control of the seller, the seller's officers, directors, partners, limited liability company members, agents, servants, or employees, every person occupying a similar status or performing similar functions, every person who directly or indirectly controls or is controlled by the seller or any of them, or the seller's affiliates, subsidiaries, or successors and (2) physical delivery was completed within a reasonable time under the applicable circumstances.



8-1718 Transactions; authorized purchaser or seller.

(1) Section 8-1717 shall not apply to any transaction offered by and in which any of the following persons, or any employee, officer, or director of such person acting solely in that capacity, is the purchaser or seller:

(a) A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

(b) A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require such registration;

(c) A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in subdivision (1)(a) or (b) of this section;

(d) A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof;

(e) A financial institution; or

(f) A person registered under the laws of this state as a securities broker-dealer whose activities require such registration.

(2) This section shall not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or CFTC rule.



8-1719 Transaction; accounts or contracts authorized; director; adopt rules and regulations.

(1) Section 8-1717 shall not apply to the following:

(a) An account, agreement, or transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act;

(b) A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment of any portion of the purchase price, physical delivery of the total quantity of the precious metals purchased. For purposes of this subsection, physical delivery shall be deemed to have occurred if, within such twenty-eight-day period, the total quantity of precious metals purchased is delivered, whether in specifically segregated or fungible bulk form, into the possession of a depository, other than the seller, which is either (i) a financial institution, (ii) a depository, the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission, (iii) a storage facility licensed or regulated by the United States or any agency thereof, or (iv) a depository designated by the director, and such depository issues and the purchaser receives, a certificate, document of title, confirmation, or other instrument evidencing that the total quantity of precious metals purchased has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(c) A commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants, each commodity subject to such contract or any byproduct of such commodity;

(d) A commodity contract under which the offeree or the purchaser is a person referred to in section 8-1718, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit-sharing or benefit plan other than a self-employed individual retirement plan or individual retirement account; or

(e) A commodity contract which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(2) The director may adopt and promulgate or issue rules, regulations, or orders prescribing the terms and conditions of all transactions and contracts covered by the Commodity Code, which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of the Commodity Code conditionally or unconditionally and otherwise implementing such code for the protection of purchasers and sellers of commodities.



8-1720 Commodity merchant; board of trade; requirements.

(1) No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person (a) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired or been suspended or revoked or (b) is exempt from such registration by virtue of the Commodity Exchange Act or of a CFTC rule.

(2) No board of trade shall trade or provide a place for the trading of any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation shall not have been vacated, suspended, or revoked.



8-1721 Prohibited acts.

(1) No person shall directly or indirectly (a) cheat, defraud, or attempt to cheat or defraud any other person or employ any device, scheme, or artifice to defraud any other person, (b) make any false report, enter any false record, or make any untrue statement of a material fact or omit to state a material fact, (c) engage in any transaction, act, practice, or course of business, including, but not limited to, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person, or (d) misappropriate or convert the funds, security, or property of any other person in or in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of any commodity contract or commodity option subject to section 8-1717 or 8-1718 or subdivision (1)(b) or (d) of section 8-1719.

(2) No person shall sell a commodity contract under the terms of which the purchaser, other than a person referred to in section 8-1718 or subdivision (1)(d) of section 8-1719, finances the transaction (a) through a lender affiliated with or related to the seller, (b) through a lender who directly supplies the seller with the contract documents used by the purchaser to evidence the loan and the seller has knowledge of the credit terms and participates in the preparation of the document, (c) through a lender who knowingly participates with the seller in the sale, or (d) under an agreement which conditions the granting of the loan on the purchase of the commodity from a particular seller.



8-1721.01 Cause of action under commodity contract authorized; exception; statute of limitations; waiver of compliance with code; void.

(1) Any person who violates section 8-1721 shall be liable to the purchaser who may sue either at law or in equity to recover the consideration paid under the commodity contract, including interest paid under a financing agreement in connection with the purchase, costs, and reasonable attorney's fees, less (a) the amount received upon the disposition of the commodity or (b) the value of the commodity on the date of the entry of judgment.

(2) Every cause of action under this section shall survive the death of any person who might have been a plaintiff or defendant. No person may sue under this section more than three years after the contract of sale. If the cause of action is not discovered and could not be reasonably discovered within the three-year period, then the action may be commenced within two years from the date of the discovery or from the date of discovery of facts which would reasonably lead to the discovery, whichever is earlier. In no event may a person sue under this section more than five years after the contract of sale.

(3) No person who has made or engaged in the performance of any contract in violation of any provision of the Commodity Code or any rule or order under the code or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation of the code may base any suit on the contract. Any condition, stipulation, or provision purportedly binding any purchaser to waive compliance with any provision of the code or any rule or order under the code shall be void.



8-1722 Liability; joint and several.

(1) The act, omission, or failure of any official, agent, or other person acting for any individual, association, partnership, limited liability company, corporation, or trust within the scope of his or her employment or office shall be deemed the act, omission, or failure of such individual, association, partnership, limited liability company, corporation, or trust as well as of such official, agent, or other person.

(2) Every person who directly or indirectly controls another person liable under any provision of the Commodity Code, every partner, member, officer, or director of such other person, every person occupying a similar status or performing similar functions, and every employee of such other person who materially aids in the violation shall also be liable jointly and severally with and to the same extent as such other person unless the person who is also liable by virtue of this section sustains the burden of proof that he or she did not know and in exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist.



8-1723 Securities Act of Nebraska; applicability of code.

Nothing in the Commodity Code shall impair, derogate, or otherwise affect the authority or powers of the director under the Securities Act of Nebraska or the application of any provision of the act to any person or transaction subject to such act.



8-1724 Code, how construed.

The Commodity Code may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts, and to maximize coordination with federal and other states' law and the administration and enforcement thereof.



8-1725 Director; investigation; enforcement; powers.

(1) The director may make investigations, within or without this state, as he or she finds necessary or appropriate to:

(a) Determine whether any person has violated or is about to violate any provision of the Commodity Code or any rule, regulation, or order of the director; or

(b) Aid in enforcement of the Commodity Code.

(2) The director may publish information concerning any violation of the code or any rule, regulation, or order of the director.

(3) For purposes of any investigation or proceeding under the Commodity Code, the director or any officer or employee designated by rule, regulation, or order may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director finds to be relevant or material to the inquiry.

(4)(a) In case of contumacy by or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the director, may issue to that person an order requiring him or her to appear before the director or the officer designated by the director to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(b) The request for order of compliance may be addressed to either (i) the district court of Lancaster County or the district court in the county where service may be obtained on the person refusing to testify or produce, if the person is within this state, or (ii) the appropriate district court of this state having jurisdiction over the person refusing to testify or produce, if the person is outside this state.



8-1726 Violations of code; director; powers.

(1) If the director believes, whether or not based upon an investigation conducted under section 8-1725, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of the Commodity Code or any rule, regulation, or order under the code, the director may:

(a) Issue a cease and desist order;

(b) Issue an order imposing a civil penalty in an amount which may not exceed twenty-five thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings; or

(c) Initiate any of the actions specified in subsection (2) of this section.

(2) The director may institute any of the following actions in the appropriate district court of this state or in the appropriate courts of another state in addition to any legal or equitable remedies otherwise available:

(a) An action for a declaratory judgment;

(b) An action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with the Commodity Code or any rule, regulation, or order of the director;

(c) An action for disgorgement or restitution; or

(d) An action for appointment of a receiver or conservator for the defendant or the defendant's assets.

(3)(a) Any fine and costs imposed under this section shall be in addition to all other penalties imposed by the laws of this state and shall be collected by the director and remitted to the State Treasurer. Costs shall be credited to the Securities Act Cash Fund, and fines shall be credited to the permanent school fund.

(b) If a person fails to pay the administrative fine or investigation costs referred to in this section, a lien in the amount of such fine and costs may be imposed upon all assets and property of such person in this state and may be recovered by suit by the director. Failure of the person to pay such fine and costs shall constitute a separate violation of the code.



8-1727 Violations of code; civil remedies.

(1) Upon a proper showing by the director that a person has violated or is about to violate any provision of the Commodity Code or any rule, regulation, or order of the director, the court may grant appropriate legal or equitable remedies.

(2) Upon a showing of a violation of the Commodity Code or a rule, regulation, or order of the director, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) Imposition of a civil penalty in an amount which may not exceed twenty-five thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings;

(b) Disgorgement;

(c) Declaratory judgment;

(d) Restitution to investors wishing restitution; and

(e) Appointment of a receiver or conservator for the defendant or the defendant's assets.

(3) Appropriate remedies when the defendant is shown only about to violate the Commodity Code or a rule, regulation, or order of the director shall be limited to:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; or

(d) An order appointing a receiver or conservator for the defendant or the defendant's assets.

(4) The court shall not require the director to post a bond in any official action under the Commodity Code.



8-1728 Violations of commodity code of foreign state; remedies.

(1) Upon a proper showing by the director or securities or commodity agency of a foreign state that a person other than a government or governmental agency or instrumentality has violated or is about to violate any provision of the commodity code of such state or any rule, regulation, or order of the director or securities or commodity agency of the foreign state, the court may grant appropriate legal and equitable remedies.

(2) Upon a showing of a violation of the securities or commodity act of the foreign state or a rule, regulation, or order of the director or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) Disgorgement; and

(b) Appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

(3) Appropriate remedies when the defendant is shown only about to violate the securities or commodity act of the foreign state or a rule, regulation, or order of the director or securities or commodity agency of the foreign state shall be limited to:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; or

(d) An order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.



8-1729 Violations of code; criminal penalties; enforcement.

(1) Any person who willfully violates any provision of the Commodity Code or any rule, regulation, or order of the director under the code shall, upon conviction, be guilty of a Class IV felony.

(2) Any person convicted of violating a rule, regulation, or order under the code may be fined but may not be imprisoned if the person proves he or she had no knowledge of the rule, regulation, or order.

(3) The director may refer such evidence as is available concerning violations of the code or any rule, regulation, or order of the director to the Attorney General or county attorney who may, with or without reference from the director, initiate criminal proceedings pursuant to the code.



8-1730 Code; administration; use of information for personal gain or benefit prohibited; public information; confidentiality; privilege.

(1) The Commodity Code shall be administered by the Department of Banking and Finance. Neither the director nor any employees of the director shall use any information which is filed with or obtained by the director which is not public information for personal gain or benefit, nor shall the director or any employees of the director conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

(2) Except as provided in subsection (3) of this section, all information collected, assembled, or maintained by the director shall be public information and shall be available for the examination of the public as provided by sections 84-712 to 84-712.09.

(3) The following information shall be deemed to be confidential:

(a) Information obtained in investigations pursuant to section 8-1725;

(b) Information made confidential by sections 84-712 to 84-712.09; or

(c) Information obtained from federal agencies which may not be disclosed under federal law.

(4) The director may disclose any information made confidential under subdivision (3)(a) of this section to persons identified in section 8-1731.

(5) No provision of the Commodity Code shall either create or derogate any privilege which exists at common law, by statute, or otherwise, when any documentary or other evidence is sought under subpoena directed to the director or any employee of the director.



8-1731 Uniform application and interpretation of code; securities regulation and enforcement; governmental cooperation; authorized.

(1) To encourage uniform application and interpretation of the Commodity Code and securities regulation and enforcement in general, the director and the employees of the director may cooperate, including bearing the expense of the cooperation, with the securities agencies or director of another jurisdiction, Canadian province, or territory or such other agencies administering its commodity code, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies, and any governmental law enforcement agency.

(2) The cooperation authorized by subsection (1) of this section may include, but need not be limited to, the following:

(a) Making joint examinations or investigations;

(b) Holding joint administrative hearings;

(c) Filing and prosecuting joint litigation;

(d) Sharing and exchanging personnel;

(e) Sharing and exchanging information and documents;

(f) Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases; and

(g) Issuing and enforcing subpoenas at the request of the agency administering such code in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission, or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this state.



8-1732 Director; adopt rules and regulations; standards.

(1) In addition to specific authority granted elsewhere in the Commodity Code, the director may adopt and promulgate rules, regulations, and orders as are necessary to carry out the code. Such rules and regulations shall include, but not be limited to, rules and regulations defining any terms, whether or not used in the code, insofar as the definitions are not inconsistent with the code. For the purpose of rules and regulations, the director may classify commodities and commodity contracts, persons, and matters within the director's jurisdiction.

(2) Unless specifically provided in the Commodity Code, no rule, regulation, or order may be adopted and promulgated unless the director finds that the action is:

(a) Necessary or appropriate in the public interest or for the protection of investors; and

(b) Consistent with the purposes fairly intended by the policy and provisions of the code.

(3) All rules and regulations of the director shall be published.

(4) No provision of the Commodity Code imposing any liability shall apply to any act done or omitted in good faith in conformity with a rule, regulation, or order adopted and promulgated by the director, notwithstanding that the rule, regulation, or order may later be amended, rescinded, or determined by judicial or other authority to be invalid for any reason.



8-1733 Service of process.

When a person, including a nonresident of this state, engages in conduct prohibited or made actionable by the Commodity Code or any rule, regulation, or order of the director, the engaging in the conduct shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such a person in any action which arises under the Commodity Code. Service may be made by leaving a copy of the process in the office of the director, but it shall not be effective unless (1) the plaintiff, who may be the director in a suit, action, or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last address on file with the director and (2) the plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.



8-1734 Purchase, sale, or offer within state; laws applicable; exceptions.

(1) Sections 8-1717, 8-1720, and 8-1721 shall apply to persons who sell or offer to sell when (a) an offer to sell is made in this state or (b) an offer to buy is made and accepted in this state.

(2) Sections 8-1717, 8-1720, and 8-1721 shall apply to persons who buy or offer to buy when (a) an offer to buy is made in this state or (b) an offer to sell is made and accepted in this state.

(3) For the purpose of this section, an offer to sell or to buy shall be made in this state, whether or not either party is then present in this state, when the offer (a) originates from this state or (b) is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(4) For the purpose of this section, an offer to buy or to sell shall be accepted in this state when acceptance (a) is communicated to the offeror in this state and (b) has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance shall be communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state, reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

(5) An offer to sell or to buy shall not be made in this state when (a) the publisher circulates, or there is circulated on his or her behalf, in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state or which is published in this state but has had more than two-thirds of its circulation outside this state during the past twelve months or (b) a radio or television program originating outside this state is received in this state.



8-1735 Administrative proceeding; notice of intent; summary order; notice; hearing.

(1) The director shall commence an administrative proceeding under the Commodity Code by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but shall be in writing.

(2) Upon entry of a notice of intent or summary order, the director shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the director shall inform all interested parties of the date, time, and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the director shall inform all interested parties that they have fifteen business days from the entry of the order to file a written request for a hearing on the matter with the director and that the hearing will be scheduled to commence within thirty business days after the receipt of the written request, unless the parties consent to a later date or the hearing officer sets a later date for good cause.

(3) If the proceeding is pursuant to a summary order, the director, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the director's own motion.

(4) If no hearing is requested and none is ordered by the director, the summary order shall automatically become a final order after thirty business days.

(5) If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.

(6) No final order or order after hearing may be returned without (a) appropriate notice to all interested persons, (b) opportunity for hearing by all interested persons, and (c) entry of written findings of fact and conclusions of law.

(7) Every hearing in an administrative proceeding under the Commodity Code shall be public unless the director grants a request joined in by all the respondents that the hearing be conducted privately.



8-1736 Appeal; procedure.

(1) Any person aggrieved by a final order of the director may obtain a review of the order in the district court of Lancaster County by filing, within sixty days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition for review shall be served upon the director.

(2) Upon the filing of a petition for review, except when the taking of additional evidence is ordered by the court pursuant to subsection (5) or (6) of this section, the court shall have exclusive jurisdiction of the matter, and the director may not modify or set aside the order in whole or in part.

(3) The filing of a petition for review under subsection (1) of this section shall not, unless specifically ordered by the court, operate as a stay of the director's order, and the director may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

(4) Upon receipt of the petition for review, the director shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which it was based. If the order became final by operation of law under subsection (4) of section 8-1735, the director shall certify and file in court the summary order, evidence of its service upon the parties to it, and an affidavit certifying that no hearing has been held and the order became final pursuant to such section.

(5) If either the aggrieved party or the director applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the director or other good cause, the court may order the additional evidence to be taken by the director under such conditions as the court considers proper.

(6) If new evidence is ordered taken by the court, the director may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

(7) The court shall review de novo the petition based upon the original record before the director as amended under subsections (5) and (6) of this section. The findings of the director as to the facts, if supported by competent, material, and substantive evidence, shall be conclusive. Based upon such review, the court may affirm, modify, enforce, or set aside the order, in whole or in part.

(8) The judgment of the court may be appealed to the Court of Appeals.



8-1737 Exemption; burden of proof.

It shall not be necessary to refute the existence of any of the exemptions of the Commodity Code in any complaint, information, or indictment or any writ or proceeding brought under the code, and the burden of proof of any such exemption shall be upon the party claiming the same.



8-1801 Repealed. Laws 2004, LB 999, § 56.



8-1802 Repealed. Laws 2004, LB 999, § 56.



8-1803 Repealed. Laws 2004, LB 999, § 56.



8-1804 Repealed. Laws 2004, LB 999, § 56.



8-1805 Repealed. Laws 2004, LB 999, § 56.



8-1806 Repealed. Laws 2004, LB 999, § 56.



8-1807 Repealed. Laws 2004, LB 999, § 56.



8-1901 Terms, defined.

For purposes of sections 8-1901 to 8-1903, unless the context otherwise requires:

(1) Department means the Department of Banking and Finance; and

(2) Financial institution means:

(a) A bank, savings bank, building and loan association, savings and loan association, credit union, or trust company, whether chartered by the department, the United States, or a foreign state agency;

(b) A subsidiary of a bank holding company or out-of-state bank holding company; or

(c) A branch of a financial institution described in subdivision (a) or (b) of this subdivision.



8-1902 Name of financial institution; use of similar names unlawful; power of department.

It shall be unlawful for two or more financial institutions in the same city, village, or county in this state to have or use the same name or names so nearly alike as to cause confusion in transacting business. In all cases in which a similarity of names now exists, or may hereafter exist, a complaint may be made to the department. If in the judgment of the department a similarity does exist and creates confusion in conducting the business of either or both financial institutions, the department may by order require the financial institution which is junior in time in the use of its name in such city, village, or county to change or modify its name to prevent confusion. The change of name shall be approved by the department.



8-1903 Rules and regulations.

The department may adopt and promulgate rules and regulations to carry out the purposes of sections 8-1901 and 8-1902.



8-2001 Terms, defined.

For purposes of sections 8-2001 to 8-2005, the following definitions are used:

(1) Depository institution means a state-chartered or federally chartered financial institution located in this state that is authorized to maintain deposit accounts;

(2) Compliance review committee means:

(a) An audit, loan review, or compliance committee appointed by the board of directors of a depository institution; or

(b) Any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

(3) Compliance review documents means written reports prepared for or created by a compliance review committee for the purpose of ascertaining compliance with federal or state statutory or regulatory requirements or for the performance of any function described in subdivisions (1) through (3) of section 8-2002, which is not a policy otherwise in violation of any other state or federal regulatory requirements;

(4) Loan review committee means a person or group of persons who, on behalf of a depository institution, reviews loans held by the depository institution for the purpose of assessing the credit quality of the loans, compliance with the depository institution's loan policies, and compliance with applicable laws and rules and regulations; and

(5) Person means an individual, group of individuals, board, committee, partnership, firm, association, corporation, limited liability company, or other entity.



8-2002 Sections; applicability.

Sections 8-2001 to 8-2005 apply to a compliance review committee whose functions are to evaluate and seek to improve:

(1) Loan underwriting standards;

(2) Asset quality;

(3) Financial reporting to federal or state regulatory agencies; or

(4) Compliance with federal or state statutory or regulatory requirements.



8-2003 Compliance review documents; confidentiality, exception; use in evidence.

Except as provided in section 8-2004:

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee. Compliance review committee members shall treat compliance review documents and all proceedings of the compliance review committee as confidential and shall not be compelled to testify regarding such confidential documents or proceedings in any civil action arising out of matters evaluated by the compliance review committee, except that information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or admissibility in any civil action merely because such information, documents, or records were evaluated by the compliance review committee; and

(2) Compliance review documents delivered to a federal or state governmental agency are to remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.



8-2004 Compliance review documents; confidentiality; held by governmental agency; effect.

Section 8-2003 does not apply to any information required by statute or rule and regulation to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.



8-2005 Sections; how construed.

Sections 8-2001 to 8-2004 are not to be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents and shall not preclude a depository institution's primary state or federal regulator from obtaining compliance review documents.



8-2101 Act, how cited.

Sections 8-2101 to 8-2108 shall be known and may be cited as the Interstate Branching and Merger Act.



8-2102 Terms, defined.

For purposes of the Interstate Branching and Merger Act, unless the context otherwise requires:

(1) Bank means a bank as defined in 12 U.S.C. 1813, as such section existed on January 1, 2012;

(2) Department means the Department of Banking and Finance;

(3) Director means the Director of Banking and Finance;

(4) Home state means (a) with respect to a state chartered bank, the state in which the bank is chartered and (b) with respect to a national bank, the state in which the main office of the bank is located;

(5) Home state regulator means, with respect to an out-of-state state chartered bank, the bank supervisory agency of the state in which such bank is chartered;

(6) Host state means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain, a branch;

(7) Interstate merger transaction means a merger or consolidation of two or more banks, at least one of which is a Nebraska bank and at least one of which is an out-of-state bank, and the conversion of the main office and the branches of any bank involved in such merger or consolidation into branches of the resulting bank;

(8) Nebraska bank means a bank whose home state is Nebraska;

(9) Nebraska state chartered bank means a corporation which is chartered to conduct a bank in this state pursuant to the Nebraska Banking Act;

(10) Out-of-state bank means a bank whose home state is a state other than Nebraska;

(11) Out-of-state state chartered bank means a bank chartered under the laws of any state other than Nebraska;

(12) Resulting bank means a bank that has resulted from an interstate merger transaction under the Interstate Branching and Merger Act; and

(13) State means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.



8-2103 Nebraska state chartered bank; powers.

(1) A Nebraska state chartered bank may establish and maintain a branch or acquire a branch in any other state with the prior approval of the director and upon payment of the branch application fee set forth in section 8-602.

(2) A Nebraska state chartered bank may engage in an interstate merger transaction in any other state in which it is the resulting bank and establish one or more branches in such other state with the prior approval of the director and upon payment of the merger and branch application fees set forth in section 8-602.

(3) A Nebraska state chartered bank may conduct any activities at any branch outside the State of Nebraska that are permissible under the laws of the host state where the branch is located or of the United States.



8-2104 Out-of-state bank; powers; interstate merger transaction; notice; powers and duties.

(1) An out-of-state bank may establish and maintain a branch or acquire a branch in this state upon compliance with any applicable requirements of the Nebraska Model Business Corporation Act for registration or qualification to do business in this state.

(2) An out-of-state bank may engage in an interstate merger transaction in this state in which it is the resulting bank and establish one or more branches in this state. The out-of-state bank shall notify the department of the proposed interstate merger transaction involving a Nebraska state chartered bank within fifteen days after the date it files an application for an interstate merger transaction with its primary regulator.

(3) An out-of-state bank may conduct only those activities at its branch or branches in this state that are permissible under the laws of Nebraska or of the United States, except that an out-of-state bank with trust powers may exercise all trust powers in this state as a Nebraska bank with trust powers subject to the requirements of section 8-209.

(4) All branches of an out-of-state bank shall comply with all applicable Nebraska laws and regulations in the conduct of their business in this state to the maximum extent authorized by federal law.



8-2105 Repealed. Laws 2012, LB 963, § 24.



8-2106 Interstate merger transaction; when prohibited.

An interstate merger transaction shall not be permitted if, upon consummation of such transaction, the resulting bank or its bank holding company would have direct or indirect ownership or control of deposits in Nebraska in excess of twenty-two percent of the total deposits of all banks in Nebraska, plus the total deposits, savings accounts, passbook accounts, and share accounts in savings and loan associations and building and loan associations in Nebraska, as determined by the director on the basis of the most recent midyear reports, except as provided in subsection (4), (5), or (6) of section 8-910.



8-2107 Director; powers and duties; costs.

(1) The director may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Nebraska of an out-of-state state chartered bank or any branch of a Nebraska state chartered bank in a host state, and the director may accept such reports of examination and reports of investigation in lieu of conducting his or her own examinations or investigations.

(2) The director may enter into contracts with any bank supervisory agencies that have concurrent jurisdiction over a Nebraska state chartered bank or an out-of-state state chartered bank operating a branch in this state to engage the services of such agencies' examiners or to provide the services of department examiners to such agency.

(3) The director may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Nebraska of an out-of-state state chartered bank or any branch of a Nebraska state chartered bank in any host state. The director may, at any time, take such actions independently if he or she deems such actions to be necessary or appropriate to carry out his or her responsibilities under the Interstate Branching and Merger Act or to ensure compliance with the laws of this state. In the case of an out-of-state state chartered bank, the director shall recognize the exclusive authority of the home state regulator over corporate government matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(4) The cost of any examination conducted under this section shall be assessed against such out-of-state state chartered bank in the manner set forth in sections 8-605 and 8-606 and paid for by such out-of-state state chartered bank.



8-2108 Branch closing or disposal; act; how construed.

Nothing in the Interstate Branching and Merger Act shall prevent the resulting bank in an interstate merger transaction from closing or disposing of any branches acquired in the transaction in accordance with state law subject to applicable federal law regarding branch closures.



8-2201 Repealed. Laws 2003, LB 130, § 143.



8-2202 Transferred to section 30-3883.



8-2203 Transferred to section 30-3884.



8-2204 Transferred to section 30-3885.



8-2205 Transferred to section 30-3886.



8-2206 Repealed. Laws 2003, LB 130, § 143.



8-2207 Repealed. Laws 2003, LB 130, § 143.



8-2208 Repealed. Laws 2003, LB 130, § 143.



8-2209 Transferred to section 30-3887.



8-2210 Transferred to section 30-3888.



8-2211 Transferred to section 30-3889.



8-2212 Repealed. Laws 2003, LB 130, § 143.



8-2213 Repealed. Laws 2003, LB 130, § 143.



8-2301 Act, how cited.

Sections 8-2301 to 8-2313 shall be known and may be cited as the Interstate Trust Company Office Act.



8-2302 Terms, defined.

For purposes of the Interstate Trust Company Office Act, unless the context otherwise requires:

(1) Branch trust office means an office of a trust company, other than the main or principal office of a trust company, at which a trust company may act in any fiduciary capacity or conduct any activity permitted under the Nebraska Trust Company Act;

(2) Department means the Department of Banking and Finance;

(3) Director means the Director of Banking and Finance;

(4) Fiduciary capacity means a capacity resulting from a trust company undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with the undertaking and includes the capacities of trustee, including trustee of a common trust fund, administrator, personal representative, guardian of an estate, conservator, receiver, attorney in fact, and custodian and any other similar capacity;

(5) Home state means (a) with respect to a state-chartered trust company, the state in which the trust company is chartered, and (b) with respect to a federally chartered trust company, the state in which the main or principal office of the federally chartered trust company is located;

(6) Home state regulator means the supervisory agency with primary responsibility for chartering and supervising an out-of-state trust company;

(7) Host state means a state, other than the home state of a trust company, in which the trust company maintains, or seeks to establish and maintain, a branch trust office or a representative trust office;

(8) Nebraska state-chartered trust company means (a) a corporation which is chartered to conduct a trust company business and engage in any fiduciary capacity pursuant to the Nebraska Trust Company Act or (b) a corporation which is chartered to conduct a bank in this state pursuant to the Nebraska Banking Act and which has been authorized to conduct a trust company business in the bank pursuant to sections 8-159 to 8-162;

(9) Nebraska trust company means a trust company whose home state is Nebraska;

(10) Out-of-state state trust company means a trust company chartered under the laws of any state other than Nebraska;

(11) Out-of-state trust company means a trust company whose home state is a state other than Nebraska;

(12) Representative trust office means an office at which a trust company does not act in any fiduciary capacity or conduct or engage in any activity related to its fiduciary capacities but may otherwise engage in any other activity permitted under the Nebraska Trust Company Act;

(13) State means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands; and

(14) Trust company means (a) a company chartered and supervised under the laws of any state or the United States to act in a fiduciary capacity, (b) a bank chartered and supervised under the laws of any state or the United States if such bank has been further chartered or authorized to conduct a trust company business within the bank, or (c) a savings association chartered and supervised under the laws of any state or the United States if such savings association has been further chartered or authorized to engage in a trust company business within the savings association.



8-2303 Nebraska state-chartered trust company; out-of-state branch trust offices; authorized.

A Nebraska state-chartered trust company may establish and maintain branch trust offices in any other state in accordance with the laws of the other state and with the prior approval of the director. A Nebraska state-chartered trust company may conduct any activities at any branch trust office outside the State of Nebraska that are permissible for a trust company chartered by the host state where the branch trust office is located or for a national bank authorized to conduct a trust company business within the host state.



8-2304 Nebraska state-chartered trust company; out-of-state representative trust offices; authorized.

A Nebraska state-chartered trust company may establish and maintain representative trust offices in any other state in accordance with the laws of the other state and with the prior approval of the director. A Nebraska state-chartered trust company may not act in a fiduciary capacity but may conduct any other trust company activities at any representative trust office outside the State of Nebraska that are permissible for a representative trust office of a trust company chartered by the host state where the representative trust office is located or for a national bank authorized to conduct a trust company business within the host state.



8-2305 Out-of-state trust company; instate branch trust offices; authorized.

An out-of-state trust company may establish and maintain branch trust offices in Nebraska only if (1) the requirements of sections 8-2306 and 8-2307 are met and (2) the home state of the out-of-state trust company authorizes the establishment and maintenance of branch trust offices in that state by a Nebraska trust company under conditions no more restrictive than those imposed by the laws of Nebraska, as determined by the director.



8-2306 Out-of-state trust company; instate branch trust offices; requirements; procedure.

(1) An out-of-state trust company, in order to establish and maintain branch trust offices in Nebraska pursuant to section 8-2305, shall file written notice of the proposed transaction with the director on a form prescribed by the director on or after the date on which the out-of-state trust company applies to its home state regulator for approval to establish and maintain the branch trust office in this state. The notice shall include a copy of the application made to its home state regulator, a copy of a resolution of its board of directors authorizing the branch trust office, and the filing fee prescribed by section 8-602.

(2) An out-of-state trust company shall provide with the notice satisfactory evidence to the director of compliance with (a) any applicable requirements of the Nebraska Model Business Corporation Act and (b) the applicable requirements of its home state regulator for establishing and maintaining a branch trust office.

(3) An out-of-state trust company shall provide with the notice an affidavit from its president stating that for as long as it maintains a branch trust office in this state the trust company will comply with Nebraska law.

(4) An out-of-state trust company shall obtain a fidelity bond in accordance with section 8-205.01. Submission of a rider to an existing bond indicating that the required coverage is outstanding and evidencing the beneficiaries described in section 8-205.01 shall satisfy the requirements of this subsection. The bond or a substitute bond shall remain in effect during all periods in which the trust company conducts business in Nebraska.



8-2307 Out-of-state trust company; instate branch trust offices; director; approval.

(1) The director shall act within ninety days after receipt of notice under section 8-2306. The director may extend the ninety-day period if he or she determines that the notice raises issues that require additional information or additional time for analysis.

(2) The director may deny approval of the proposed branch trust office if he or she finds that the out-of-state trust company lacks sufficient financial resources to establish the branch trust office without adversely affecting its safety or soundness or that the establishment of the proposed branch trust office would not be in the public interest.

(3) If the out-of-state trust company is not insured by an agency of the federal government, the director may condition his or her approval on the satisfaction by the out-of-state trust company of any requirement applicable to a Nebraska state-chartered trust company pursuant to the Nebraska Trust Company Act.

(4) If the director does not extend the ninety-day period pursuant to subsection (1) of this section, he or she shall certify his or her approval or denial of the notice to the out-of-state trust company's home state regulator on or before the ninetieth day after receipt of notice. If the director imposes conditions pursuant to subsection (3) of this section, the conditions shall be satisfied prior to the director's certification of approval. A copy of the certification of approval shall be sent to the out-of-state trust company. If the notice is approved, the out-of-state trust company may commence business at the branch trust office upon compliance with sections 8-209 and 8-210.

(5) If the director does extend the ninety-day period pursuant to subsection (1) of this section, he or she shall act on the notice as soon as reasonably possible. Upon reaching a decision on the notice, the director shall certify his or her approval or denial of the notice to the out-of-state trust company's home state regulator. If the director imposes conditions pursuant to subsection (3) of this section, the conditions shall be satisfied prior to the director's certification of approval. A copy of such certification shall be sent to the out-of-state trust company. If the notice is approved, the out-of-state trust company may commence business at the branch trust office upon compliance with sections 8-209 and 8-210.



8-2308 Out-of-state trust company with instate branch trust office; representative trust offices; authorized; when.

An out-of-state trust company which has established and maintains at least one branch trust office in this state pursuant to the Interstate Trust Company Office Act may establish and maintain representative trust offices in Nebraska only if (1) the requirements of section 8-2309 are met and (2) the home state of the out-of-state trust company authorizes the establishment and maintenance of representative trust offices in that state by a Nebraska trust company under conditions no more restrictive than those imposed by the laws of Nebraska, as determined by the director.



8-2309 Out-of-state trust company with instate branch trust office; representative trust offices; requirements; procedure.

(1) An out-of-state trust company, in order to establish and maintain representative trust offices in Nebraska pursuant to section 8-2308, shall file written notice of the proposed transaction with the director on a form prescribed by the director. The notice shall include a list of the proposed activities to be conducted at the representative trust office, procedures to ensure that no fiduciary activities will be conducted at the representative trust office, a copy of a resolution of its board of directors authorizing the representative trust office, satisfactory evidence that the bond required pursuant to subsection (4) of section 8-2306 will cover the activities at the representative trust office, any other information which the director may require, and the filing fee prescribed by section 8-602.

(2) The director shall act within sixty days after receipt of the notice under subsection (1) of this section. The director may extend the sixty-day period if he or she determines that the notice raises issues that require additional information or additional time for analysis. If the sixty-day period is extended, the out-of-state trust company may establish a representative trust office only on prior written approval of the director.

(3) The director may deny approval of the proposed representative trust office if he or she finds that the trust company lacks sufficient financial resources to establish the representative trust office without adversely affecting its safety or soundness or that the establishment of the proposed representative trust office would not be in the public interest.

(4) If the director does not extend the sixty-day period pursuant to subsection (2) of this section and does not act within sixty days, the out-of-state trust company may establish representative trust offices on the sixty-first day following the director's receipt of notice.



8-2310 Out-of-state trust company without instate branch trust office; representative trust offices; authorized; when.

An out-of-state trust company which has not established and does not maintain a branch trust office in this state may establish and maintain representative trust offices in Nebraska only if (1) the requirements of section 8-2311 are met and (2) the home state of the out-of-state trust company authorizes the establishment and maintenance of representative trust offices in that state by a Nebraska trust company under conditions no more restrictive than those imposed by the laws of Nebraska, as determined by the director.



8-2311 Out-of-state trust company without instate branch trust office; representative trust offices; requirements; procedure.

(1) An out-of-state trust company, in order to establish and maintain representative trust offices in Nebraska pursuant to section 8-2310, shall file written notice of the proposed transaction with the director on a form prescribed by the director. The notice shall include, in addition to the information and fee prescribed in subsection (1) of section 8-2309:

(a) Satisfactory evidence that the out-of-state trust company is a trust company;

(b) Satisfactory evidence of compliance with any applicable requirements of the Nebraska Model Business Corporation Act;

(c) An affidavit from its president stating that for as long as it maintains a representative trust office in this state the trust company will comply with Nebraska law; and

(d) Submission of a fidelity bond in accordance with section 8-205.01. Submission of a rider to an existing bond indicating that the required coverage is outstanding and evidencing the beneficiaries described in section 8-205.01 shall satisfy the requirements of this subdivision. The bond or a substitute bond shall remain in effect during all periods in which the trust company conducts business in Nebraska.

(2) The director shall act within ninety days after receipt of notice under subsection (1) of this section. The director may extend the ninety-day period if he or she determines that the notice raises issues that require additional information or additional time for analysis. If the ninety-day period is extended, the out-of-state trust company may establish representative trust offices only on prior written approval of the director.

(3) The director may deny approval of the proposed representative trust office if he or she finds that the trust company lacks sufficient financial resources to establish the representative trust office without adversely affecting its safety or soundness, that the trust company does not have adequate fidelity bond coverage, or that the proposed representative trust office would not be in the public interest.

(4) If the director does not extend the ninety-day period pursuant to subsection (2) of this section and does not act within ninety days, the out-of-state trust company may, upon compliance with sections 8-209 and 8-210, establish representative trust offices on the ninety-first day following the director's receipt of notice.



8-2312 Branch trust office; representative trust office; director; powers.

(1) The director may examine any branch trust office or representative trust office established and maintained in this state by any out-of-state state trust company as he or she deems necessary to determine whether the branch trust office or representative trust office is being operated in compliance with Nebraska law and in accordance with safe and sound practices.

(2) The director may prescribe requirements for periodic reports by an out-of-state trust company that operates branch trust offices or representative trust offices pursuant to the Interstate Trust Company Office Act. Any such reporting requirements shall be consistent with the reporting requirements applicable to Nebraska trust companies and appropriate for the purpose of enabling the director to carry out his or her responsibilities under the act.

(3) The director may enter into cooperative, coordinating, and information-sharing agreements with any other trust company supervisory agency that has concurrent jurisdiction over a Nebraska state-chartered trust company or an out-of-state state trust company operating a branch trust office or representative trust office in this state to engage the services of such supervisory agency's examiners or to provide the services of department examiners to such supervisory agency.

(4) The director may enter into joint examinations or joint enforcement actions with other trust company supervisory agencies having concurrent jurisdiction over any branch trust office or representative trust office of an out-of-state state trust company or any branch trust office or representative trust office of a Nebraska state-chartered trust company in any host state. The director may, at any time, take such actions independently if he or she deems such actions to be necessary or appropriate to carry out his or her responsibilities under the act or to ensure compliance with Nebraska law. In the case of an out-of-state state trust company, the director shall recognize the exclusive jurisdiction of the home state regulator over corporate government matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(5) The cost of any examination conducted under this section shall be assessed against the out-of-state state trust company in the manner set forth in sections 8-605 and 8-606 and paid for by the out-of-state state trust company.



8-2313 Act, how construed.

Nothing in the Interstate Trust Company Office Act shall be construed to authorize any Nebraska trust company or any out-of-state trust company to conduct the general business of banking at any branch trust office or representative trust office.



8-2401 Formation; conditions.

A credit card bank may be formed under the Nebraska Banking Act if all of the following conditions are met:

(1) A credit card bank shall not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties;

(2) A credit card bank may not accept any savings or time deposits of less than one hundred thousand dollars, except that savings or time deposits of any amount may be accepted from affiliated financial institutions;

(3) The services of a credit card bank shall be limited to the solicitation, processing, and making of loans instituted by credit card or transaction card and matters relating or incidental thereto;

(4) A credit card bank shall not make commercial loans;

(5) A credit card bank shall, on the date of commencement of banking business in this state, have a minimum capital stock and paid-in surplus of two million five hundred thousand dollars;

(6) A credit card bank shall (a) employ on the date of commencement of its banking business in this state or within one year after such date not less than fifty persons in this state in its business or (b) contract with a qualifying association as defined in subdivision (4) of section 8-1511 to provide for the processing of its credit card or transaction card operations;

(7) A credit card bank shall maintain only one office that accepts deposits;

(8) A credit card bank may maintain one or more processing centers in this state;

(9) A credit card bank shall operate in a manner and at a location that is not likely to attract customers from the general public in this state to the substantial detriment of existing financial institutions as defined in section 8-101.03 located in this state; and

(10) A credit card bank shall provide for the insurance of deposits as described in subsection (1) of section 8-702.



8-2402 Charter; grant; when.

The Department of Banking and Finance may grant a charter to transact the business of a credit card bank if the Director of Banking and Finance is satisfied that the applicant has met the conditions set forth in section 8-2401 and the Nebraska Banking Act as to the formation of a new bank.



8-2403 Provisions applicable.

A credit card bank shall be subject to the Interstate Branching and Merger Act, the Nebraska Bank Holding Company Act of 1995, the Nebraska Banking Act, and Chapter 8, articles 5, 6, 7, 8, 13, 14, 15, 16, 19, and 20, unless otherwise limited or excluded or the context otherwise requires.



8-2501 Written solicitation; restrictions.

(1) Except as provided in section 8-2503, no person shall include the name, trade name, logo, or symbol of a financial institution in a written solicitation for financial products or services directed to a consumer who has obtained a loan from the financial institution without the consent of the financial institution, unless the solicitation clearly and conspicuously states that the person is not sponsored by or affiliated with the financial institution and that the solicitation is not authorized by the financial institution, which shall be identified by name. The statement shall be made in close proximity to, and in the same or larger font size as, the first and most prominent use or uses of the name, trade name, logo, or symbol in the statement, including on an envelope or through an envelope window containing the statement.

(2) No person shall use the name of a financial institution or a name similar to that of a financial institution in a written solicitation for financial products or services directed to consumers, if that use could cause a reasonable person to be confused, mistaken, or deceived initially or otherwise as to either of the following:

(a) The financial institution's sponsorship, affiliation, connection, or association with the person using the name; or

(b) The financial institution's approval or endorsement of the person using the name or the person's products or services.



8-2502 Written solicitation; restriction on use of loan information; exception.

Except as provided in section 8-2503, no person shall include a consumer's loan number, loan amount, or other specific loan information, whether or not publicly available, in a written solicitation for products or services without the consent of the consumer, unless the solicitation clearly and conspicuously states, when applicable, that the person is not sponsored by or affiliated with the financial institution, that the statement is not authorized by the financial institution, and that the consumer's loan information was not provided to that person by the financial institution. The statement shall be made in close proximity to, and in the same or larger font as, the first and the most prominent use or uses of the consumer's loan information in the statement, including on an envelope or through an envelope window containing the statement. The prohibition in this section does not apply to communications by a financial institution or any of its affiliates, subsidiaries, or agents with a current customer of the financial institution or with a person who has been a customer of the financial institution.



8-2503 Advertisement or written solicitation; comparison authorized.

It is not a violation of section 8-2501 or 8-2502 for a person in an advertisement or written solicitation for products or services to use the name, trade name, logo, or symbol of a financial institution without the statement described in section 8-2501 or 8-2502, if that use is exclusively part of a comparison of like products or services in which the person clearly and conspicuously identifies itself. Nothing in section 8-2501 or 8-2502 shall be deemed or interpreted to alter or modify the trade name and trademark laws of this state.



8-2504 Violation; cease and desist order; fine.

(1) The Department of Banking and Finance may order any person to cease and desist whenever the Director of Banking and Finance determines that such person has violated section 8-2501 or 8-2502. Upon entry of a cease and desist order, the director shall promptly notify the affected person that such order has been entered and provide opportunity for hearing in accordance with the Administrative Procedure Act.

(2) If a person violates section 8-2501 or 8-2502 after receiving such cease and desist order, the director may, following notice and opportunity for hearing in accordance with the Administrative Procedure Act, impose a fine of up to one thousand dollars for each violation, plus the costs of investigation. Each instance in which a violation of section 8-2501 or 8-2502 takes place after receiving a cease and desist order constitutes a separate violation.

(3) The director shall remit all fines collected under this section to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska. All costs collected shall be remitted to the Financial Institution Assessment Cash Fund.

(4) This section does not affect the availability of any remedies otherwise available to a financial institution.



8-2505 Financial institution, defined.

For purposes of sections 8-2501 to 8-2504, financial institution means a state or federally chartered bank, savings and loan association, savings bank, or credit union or any affiliate, subsidiary, or agent thereof.



8-2601 Act, how cited.

Sections 8-2601 to 8-2615 shall be known and may be cited as the Credit Report Protection Act.



8-2602 Terms, defined.

For purposes of the Credit Report Protection Act:

(1) Consumer reporting agency means any person which, for monetary fees, for dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports;

(2) Credit report has the same meaning as consumer report as defined in 15 U.S.C. 1681a(d);

(3) File, when used in connection with information on any consumer or protected consumer, means all of the information on that consumer or protected consumer recorded and retained by a consumer reporting agency regardless of how the information is stored. File does not include a record;

(4) Protected consumer means an individual who is (a) under sixteen years of age at the time a request for the placement of a security freeze is made or (b) an incapacitated person for whom a guardian or guardian ad litem has been appointed;

(5) Record means a compilation of information that (a) identifies a protected consumer, (b) is created by a consumer reporting agency solely for the purpose of complying with section 8-2603.01, and (c) may not be created or used to consider the protected consumer’s credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living;

(6) Representative means a person who provides to a consumer reporting agency sufficient proof of authority to act on behalf of a protected consumer;

(7) Security freeze means:

(a) A notice placed in a consumer's file as provided in section 8-2603 that prohibits the consumer reporting agency from releasing a credit report, or any other information derived from the file, in connection with the extension of credit or the opening of a new account, without the express authorization of the consumer;

(b) If a consumer reporting agency does not have a file pertaining to a protected consumer, a restriction that:

(i) Is placed on the protected consumer’s record in accordance with section 8-2603.01; and

(ii) Prohibits the consumer reporting agency from releasing the protected consumer’s record except as provided in the Credit Report Protection Act; or

(c) If a consumer reporting agency has a file pertaining to the protected consumer, a restriction that:

(i) Is placed on the protected consumer’s credit report in accordance with section 8-2603.01; and

(ii) Prohibits the consumer reporting agency from releasing the protected consumer’s credit report or any information derived from the protected consumer’s credit report except as provided in section 8-2608.01;

(8) Sufficient proof of authority means documentation that shows a representative has authority to act on behalf of a protected consumer. Sufficient proof of authority includes, but is not limited to, an order issued by a court of law, a lawfully executed and valid power of attorney, or a written notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer. A representative who is a parent may establish sufficient proof of authority by providing a certified or official copy of the protected consumer’s birth certificate;

(9) Sufficient proof of identification means information or documentation that identifies a consumer, a protected consumer, or a representative of a protected consumer. Sufficient proof of identification includes, but is not limited to, a social security number or a copy of a social security card, a certified or official copy of a birth certificate, a copy of a valid driver's license, or any other government-issued identification; and

(10) Victim of identity theft means a consumer or protected consumer who has a copy of an official police report evidencing that the consumer or protected consumer has alleged to be a victim of identity theft.



8-2603 Security freeze; request.

A consumer may elect to place a security freeze on his or her file by submitting a request at the address or other point of contact and in the manner specified by the consumer reporting agency.



8-2603.01 Protected consumer; security freeze; request; fee; creation of record for protected consumer; placement of freeze.

(1) A consumer reporting agency shall place a security freeze for a protected consumer if:

(a) The consumer reporting agency receives a request from the representative for the placement of the security freeze under this section; and

(b) The representative:

(i) Submits the request to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency;

(ii) Provides to the consumer reporting agency:

(A) Sufficient proof of identification of the protected consumer and the representative; and

(B) Sufficient proof of authority to act on behalf of the protected consumer; and

(iii) Pays to the consumer reporting agency a fee as provided in section 8-2609.01.

(2) If a consumer reporting agency does not have a file pertaining to a protected consumer when the consumer reporting agency receives a request described in subdivision (1)(a) of this section, the consumer reporting agency shall create a record for the protected consumer.

(3) Within thirty days after receiving a request that meets the requirements of this section, a consumer reporting agency shall place a security freeze for the protected consumer.



8-2604 Consumer reporting agency; release of credit report or other information prohibited without authorization.

If a security freeze is in place with respect to a consumer's or protected consumer's file, the consumer reporting agency shall not release a credit report or any other information derived from the file to a third party without the prior express authorization of the consumer, protected consumer, or representative. This section does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to a consumer's or protected consumer's file.



8-2605 Consumer reporting agency; placement of security freeze; when; written confirmation to consumer.

(1) A consumer reporting agency shall place a security freeze on a file no later than three business days after receiving a request under section 8-2603.

(2) Until July 1, 2008, a consumer reporting agency shall, within ten business days after receiving a request under section 8-2603, send a written confirmation of the security freeze to the consumer and provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of a credit report or any other information derived from his or her file for a specified period of time. Beginning July 1, 2008, a consumer reporting agency shall send such confirmation and provide such identification number or password to the consumer within five business days after receiving a request under section 8-2603.

(3) The written confirmation required under subsection (2) of this section shall include a warning which shall read as follows: WARNING TO PERSONS SEEKING A CREDIT FREEZE AS PERMITTED BY THE CREDIT REPORT PROTECTION ACT: YOU MAY BE DENIED CREDIT AS A RESULT OF A FREEZE PLACED ON YOUR CREDIT.



8-2606 Consumer reporting agency; disclose process of placing and temporarily lifting security freeze; consumer request to lift freeze; when.

(1) When a consumer requests a security freeze under section 8-2603, the consumer reporting agency shall disclose the process of placing and temporarily lifting the security freeze, including the process for allowing access to his or her credit report or any other information derived from his or her file for a specified period of time by temporarily lifting the security freeze.

(2) If a consumer wishes to allow his or her credit report or any other information derived from his or her file to be accessed for a specified period of time by temporarily lifting the security freeze placed under section 8-2603, the consumer shall contact the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:

(a) Sufficient proof of identification of the consumer;

(b) The unique personal identification number or password provided by the consumer reporting agency under section 8-2605; and

(c) The proper information regarding the specified time period.

(3)(a) Until January 1, 2009, a consumer reporting agency that receives a request from a consumer to temporarily lift a security freeze placed under section 8-2603 on his or her file shall comply with the request no later than three business days after receiving the request.

(b) A consumer reporting agency shall develop procedures involving the use of a telephone, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a security freeze placed under section 8-2603 on his or her file in an expedited manner. By January 1, 2009, a consumer reporting agency shall comply with a request to temporarily lift a security freeze within fifteen minutes after receiving such request by telephone or through a secure electronic method.

(4) A consumer reporting agency is not required to temporarily lift a security freeze within the time provided in subsection (3) of this section if:

(a) The consumer fails to meet the requirements of subsection (2) of this section; or

(b) The consumer reporting agency's ability to temporarily lift the security freeze within the time provided in subsection (3) of this section is prevented by:

(i) An act of God, including fire, earthquake, hurricane, storm, or similar natural disaster or phenomena;

(ii) An unauthorized or illegal act by a third party, including terrorism, sabotage, riot, vandalism, labor strike or dispute disrupting operations, or similar occurrence;

(iii) Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failure inhibiting response time, or similar disruption;

(iv) Governmental action, including an emergency order or regulation, judicial or law enforcement action, or similar directive;

(v) Regularly scheduled maintenance, during other than normal business hours, of the consumer reporting agency's system or updates to such system;

(vi) Commercially reasonable maintenance of, or repair to, the consumer reporting agency's system that is unexpected or unscheduled; or

(vii) Receipt of a removal request outside of normal business hours.

For purposes of this subsection, normal business hours means Sunday through Saturday, between the hours of 6:00 a.m. and 9:30 p.m., in the applicable time zone in this state.



8-2607 Security freeze; duration; consumer reporting agency; place hold on file; release; notice; temporarily lift security freeze; removal of freeze; request from consumer.

(1) A security freeze shall remain in place, subject to being put on hold or temporarily lifted as otherwise provided in this section, until the consumer reporting agency receives a request from the consumer to remove the freeze under section 8-2608.

(2) A consumer reporting agency may place a hold on a file due to a material misrepresentation of fact by the consumer. When a consumer reporting agency intends to release a hold on a file, the consumer reporting agency shall notify the consumer in writing three business days prior to releasing the hold on the file.

(3) A consumer reporting agency shall temporarily lift a security freeze only upon request by the consumer under section 8-2606.

(4) A consumer reporting agency shall remove a security freeze upon the date that the consumer reporting agency receives a request from the consumer to remove the freeze under section 8-2608.



8-2608 Consumer reporting agency; mandatory removal of security freeze; conditions.

A consumer reporting agency shall remove a security freeze placed under section 8-2603 within three business days after receiving a request for removal from the consumer who provides both of the following:

(1) Sufficient proof of identity of the consumer; and

(2) The unique personal identification number or password referred to in subdivision (2)(b) of section 8-2606.



8-2608.01 Protected consumer; security freeze; duration; consumer reporting agency; restrictions on release of information.

A security freeze for a protected consumer shall remain in effect unless removed in accordance with section 8-2608.02 or 8-2608.03. A consumer reporting agency may not release the protected consumer’s credit report, any information derived from the protected consumer’s credit report, or any record created for the protected consumer.



8-2608.02 Protected consumer; removal of security freeze; request; fee.

If a protected consumer or the representative wishes to remove a security freeze placed under section 8-2603.01 for the protected consumer, the protected consumer or the representative shall:

(1) Submit a request for the removal of the security freeze to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency; and

(2) Provide to the consumer reporting agency:

(a)(i) In the case of a request by the protected consumer:

(A) Proof that the sufficient proof of authority for the representative to act on behalf of the protected consumer is no longer valid; and

(B) Sufficient proof of identification of the protected consumer; or

(ii) In the case of a request by the representative:

(A) Sufficient proof of identification of the protected consumer and the representative; and

(B) Sufficient proof of authority to act on behalf of the protected consumer; and

(b) Payment of a fee as provided in section 8-2609.01.

Within thirty days after receiving a request that meets the requirements of this section, the consumer reporting agency shall remove the security freeze for the protected consumer.



8-2608.03 Protected consumer; remove security freeze; delete record of protected consumer; when.

A consumer reporting agency may remove a security freeze for a protected consumer or delete a record of a protected consumer if the security freeze was placed or the record was created based on a material misrepresentation of fact by the protected consumer or the protected consumer’s representative.



8-2609 Consumer reporting agency; fee authorized; exceptions.

(1) A consumer reporting agency may charge a fee of three dollars for placing, temporarily lifting, or removing a security freeze placed under section 8-2603 unless:

(a) The consumer is a victim of identity theft; and

(b) The consumer provides the consumer reporting agency with a copy of an official police report documenting the identity theft.

(2) A consumer reporting agency shall reissue the same or a new personal identification number or password required under section 8-2605 one time without charge and may charge a fee of no more than five dollars for subsequent reissuance of the personal identification number or password.



8-2609.01 Protected consumer; consumer reporting agency; fee authorized; exceptions.

(1) A consumer reporting agency may charge a fee of three dollars for each placement or removal of a security freeze for a protected consumer.

(2) A consumer reporting agency shall not charge any fee under this section if:

(a)(i) The protected consumer is a victim of identity theft; and

(ii) The protected consumer’s representative provides the consumer reporting agency with a copy of an official police report documenting the identity theft; or

(b)(i) A request for the placement or removal of a security freeze is for a protected consumer who is under the age of sixteen years at the time of the request; and

(ii) The consumer reporting agency has a credit report pertaining to the protected consumer.



8-2610 Consumer reporting agency; changes to official information in file; written confirmation required; exceptions.

If a security freeze is in place, a consumer reporting agency may not change any of the following official information in a file without sending a written confirmation of the change to the consumer, protected consumer, or representative within thirty days after the change is made: Name, date of birth, social security number, and address. In the case of an address change, the written confirmation shall be sent to both the new address and the former address. Written confirmation is not required for technical modifications of a consumer's or protected consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters.



8-2611 Consumer reporting agency; restrictions with respect to third parties; request by third party; how treated.

(1) A consumer reporting agency may not suggest or otherwise state or imply to a third party that a security freeze on a consumer's or protected consumer's file reflects a negative credit score, history, report, or rating.

(2) If a third party requests access to a credit report or any other information derived from a file in connection with an application for credit or the opening of an account and the consumer, protected consumer, or representative has placed a security freeze on his or her file and does not allow his or her file to be accessed during that specified period of time, the third party may treat the application as incomplete.



8-2612 Consumer reporting agency; information furnished to governmental agency.

The Credit Report Protection Act does not prohibit a consumer reporting agency from furnishing to a governmental agency a consumer's or protected consumer's name, address, former address, place of employment, or former place of employment.



8-2613 Act; use of credit report or information derived from file; applicability.

The Credit Report Protection Act does not apply to the use of a credit report or any information derived from the file by any of the following:

(1) A person or entity, a subsidiary, affiliate, or agent of that person or entity, an assignee of a financial obligation owing by the consumer or protected consumer to that person or entity, or a prospective assignee of a financial obligation owing by the consumer or protected consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer or protected consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer or protected consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this subdivision, reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under section 8-2606 for purposes of facilitating the extension of credit or other permissible use;

(3) Any federal, state, or local governmental entity, including, but not limited to, a law enforcement agency, a court, or an agent or assignee of a law enforcement agency or court;

(4) A private collection agency acting under a court order, warrant, or subpoena;

(5) Any person or entity for the purposes of prescreening as provided for by the federal Fair Credit Reporting Act, 15 U.S.C. 1681, as such act existed on September 1, 2007;

(6) Any person or entity administering a credit file monitoring subscription service to which the consumer or protected consumer has subscribed;

(7) Any person or entity for the purpose of providing a consumer, protected consumer, or representative with a copy of the consumer's or protected consumer's credit report or any other information derived from his or her file upon the consumer's, protected consumer's, or representative's request; and

(8) Any person or entity for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes.



8-2614 Entities not considered consumer reporting agencies; not required to place security freeze on file.

The following entities are not consumer reporting agencies for purposes of the Credit Report Protection Act and are not required to place a security freeze under section 8-2603 or 8-2603.01:

(1) A check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment;

(2) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse, or similar negative information regarding a consumer or protected consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer's, protected consumer's, or representative's request for a deposit account at the inquiring bank or financial institution; and

(3) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the data base of another consumer reporting agency, or multiple consumer reporting agencies, and does not maintain a permanent data base of credit information from which new credit reports are produced. A consumer reporting agency shall honor any security freeze placed on a file by another consumer reporting agency.



8-2614.01 Protected consumer provisions; applicability.

Sections 8-2603.01, 8-2608.01, 8-2608.02, 8-2608.03, and 8-2609.01 shall not apply to any person or entity that maintains a data base used solely for the following:

(1) Criminal record information;

(2) Personal loss history information;

(3) Fraud prevention or detection;

(4) Employment screening; or

(5) Tenant screening.



8-2615 Enforcement of act; Attorney General; powers and duties; violation; civil penalty; recovery of damages.

The Attorney General shall enforce the Credit Report Protection Act. For purposes of the act, the Attorney General may issue subpoenas, adopt and promulgate rules and regulations, and seek injunctive relief and a monetary award for civil penalties, attorney's fees, and costs. Any person who violates the act shall be subject to a civil penalty of not more than two thousand dollars for each violation. The Attorney General may also seek and recover actual damages for each consumer or protected consumer injured by a violation of the act.



8-2701 Act, how cited.

Sections 8-2701 to 8-2747 shall be known and may be cited as the Nebraska Money Transmitters Act.



8-2702 Definitions, where found.

For purposes of the Nebraska Money Transmitters Act, the definitions found in sections 8-2703 to 8-2723 shall be used.



8-2703 Applicant, defined.

Applicant means a person filing an application for a license under the Nebraska Money Transmitters Act.



8-2704 Authorized delegate, defined.

Authorized delegate means an entity designated by the licensee or an exempt entity under the Nebraska Money Transmitters Act to engage in the business of money transmission on behalf of the licensee or exempt entity.



8-2705 Breach of security of the system, defined.

Breach of security of the system means unauthorized acquisition of data that compromises the security, confidentiality, or integrity of the information maintained by the Nationwide Mortgage Licensing System and Registry, its affiliates, or its subsidiaries.



8-2706 Control, defined.

Control means the power, directly or indirectly, to direct the management or policies of a licensee, whether through ownership of securities, by contract, or otherwise. Any person who (1) has the power to elect a majority of executive officers, managers, directors, trustees, or other persons exercising managerial authority of a licensee or any person in control of a licensee, (2) directly or indirectly has the right to vote ten percent or more of a class of stock or directly or indirectly has the power to sell or direct the sale of ten percent or more of a class of stock, (3) in the case of a limited liability company, is a managing member, or (4) in the case of a partnership, has the right to receive, upon dissolution, or has contributed, ten percent or more of the capital, is presumed to control that licensee.



8-2707 Controlling person, defined.

Controlling person means any person in control of a licensee.



8-2708 Department, defined.

Department means the Department of Banking and Finance.



8-2709 Director, defined.

Director means the Director of Banking and Finance.



8-2710 Electronic instrument, defined.

Electronic instrument means a card or other tangible object for the transmission or payment of money that contains a microprocessor chip, magnetic strip, or other means for the storage of information, that is prefunded, and the value of which is decremented upon each use. Electronic instrument does not include a card or other tangible object that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.



8-2711 Executive officer, defined.

Executive officer means the president, chairperson of the executive committee, senior officer responsible for business decisions, chief financial officer, and any other person who performs similar functions for a licensee.



8-2712 Key shareholder, defined.

Key shareholder means any person or group of persons acting in concert owning ten percent or more of any voting class of an applicant's stock.



8-2713 Licensee, defined.

Licensee means a person licensed pursuant to the Nebraska Money Transmitters Act.



8-2714 Material litigation, defined.

Material litigation means any litigation that, according to generally accepted accounting principles, is deemed significant to an applicant's or licensee's financial health and would be required to be referenced in an applicant's or licensee's annual audited financial statements, report to shareholders, or similar documents.



8-2715 Monetary value, defined.

Monetary value means a medium of exchange, whether or not redeemable in money.



8-2716 Money transmission, defined.

Money transmission means the business of the sale or issuance of payment instruments or stored value or of receiving money or monetary value for transmission to a location within or outside the United States by any and all means, including wire, facsimile, or electronic transfer. Notwithstanding any other provision of law, money transmission also includes bill payment services not limited to the right to receive payment of any claim for another but does not include bill payment services in which an agent of a payee receives money or monetary value on behalf of such payee.



8-2717 Nationwide Mortgage Licensing System and Registry, defined.

Nationwide Mortgage Licensing System and Registry means a licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of mortgage loan originators, mortgage bankers, installment loan companies, and other state-regulated financial services entities and industries.



8-2718 Outstanding payment instrument, defined.

Outstanding payment instrument means any payment instrument issued by a licensee which has been sold in the United States directly by the licensee or any payment instrument issued by a licensee which has been sold by an authorized delegate of the licensee in the United States, which has been reported to the licensee as having been sold, and which has not yet been paid by or for the licensee.



8-2719 Payment instrument, defined.

Payment instrument means any electronic or written check, draft, money order, travelers check, or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not such instrument is negotiable. Payment instrument does not include any credit card, any voucher, any letter of credit, or any instrument that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.



8-2720 Permissible investments, defined.

Permissible investments means:

(1) Cash;

(2) Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(3) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, which are eligible for purchase by member banks of the federal reserve system;

(4) Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

(5) Investment securities that are obligations of the United States or its agencies or instrumentalities, obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state or political subdivision thereof;

(6) Shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities or a fund composed of one of more permissible investments as set forth in this section;

(7) Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8) Receivables that are due to a licensee from its authorized delegates pursuant to a contract described in section 8-2739 which are not past due or doubtful of collection; or

(9) Any other investment or similar security approved by the director.



8-2721 Person, defined.

Person means any individual, partnership, limited liability company, association, joint-stock association, trust, or corporation. Person does not include the United States or the State of Nebraska.



8-2722 Remit, defined.

Remit, except as used in section 8-2747, means either to make direct payment of the funds to a licensee or its representatives authorized to receive those funds or to deposit the funds in a bank, credit union, or savings and loan association or other similar financial institution in an account specified by a licensee.



8-2723 Stored value, defined.

Stored value means monetary value that is evidenced by an electronic record. Stored value does not include any item that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.



8-2724 Licensure requirement; applicability.

(1) The requirement for a license under the Nebraska Money Transmitters Act does not apply to:

(a) The United States or any department, agency, or instrumentality thereof;

(b) Any post office of the United States Postal Service;

(c) A state or any political subdivision thereof;

(d)(i) Banks, credit unions, building and loan associations, savings and loan associations, savings banks, or mutual banks organized under the laws of any state or the United States;

(ii) Subsidiaries of the institutions listed in subdivision (d)(i) of this subsection;

(iii) Bank holding companies which have a banking subsidiary located in Nebraska and whose debt securities have an investment grade rating by a national rating agency; or

(iv) Authorized delegates of the institutions and entities listed in subdivision (d)(i), (ii), or (iii) of this subsection, except that authorized delegates that are not banks, credit unions, building and loan associations, savings and loan associations, savings banks, mutual banks, subsidiaries of any of the foregoing, or bank holding companies shall comply with all requirements imposed upon authorized delegates under the act;

(e) The provision of electronic transfer of government benefits for any federal, state, or county governmental agency, as defined in Consumer Financial Protection Bureau Regulation E, 12 C.F.R. part 1005, as such regulation existed on January 1, 2013, by a contractor for and on behalf of the United States or any department, agency, or instrumentality thereof or any state or any political subdivision thereof; or

(f) An operator of a payment system only to the extent that the payment system provides processing, clearing, or settlement services between or among persons who are all exempt under this section in connection with wire transfers, credit card transactions, debit card transactions, automated clearinghouse transfers, or similar fund transfers.

(2) An authorized delegate of a licensee or of an exempt entity, acting within the scope of its authority conferred by a written contract as described in section 8-2739, is not required to obtain a license under the Nebraska Money Transmitters Act, except that such an authorized delegate shall comply with the other provisions of the act which apply to money transmission transactions.



8-2725 License required; license not transferable or assignable.

(1) Except as otherwise provided in section 8-2724, a person shall not engage in money transmission without a license issued pursuant to the Nebraska Money Transmitters Act.

(2) A person is engaged in money transmission if the person provides money transmission services to any resident of this state even if the person providing money transmission services has no physical presence in this state.

(3) If a licensee has a physical presence in this state, the licensee may conduct its business at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee.

(4) A license issued pursuant to the act is not transferable or assignable.



8-2726 License; applicant; qualifications; requirements.

To qualify for a license under the Nebraska Money Transmitters Act, an applicant, at the time of filing for a license, and a licensee at all times after a license is issued, shall satisfy the following requirements:

(1) Each applicant or licensee must have a net worth of not less than fifty thousand dollars, calculated in accordance with generally accepted accounting principles;

(2) The financial condition and responsibility, financial and business experience, and character and general fitness of the applicant or licensee must reasonably warrant the belief that the applicant's or licensee's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community. In determining whether this requirement is met and for purposes of investigating compliance with the act, the director may review and consider the relevant business records and capital adequacy of the applicant or licensee;

(3) Each corporate applicant or licensee must be in good standing in the state of its incorporation; and

(4) Each applicant or licensee must be registered or qualified to do business in the state.



8-2727 License applicant; surety bond; alternate security; duration.

(1)(a) Except as provided in subsection (2) of this section, an applicant shall submit, with the application, a surety bond issued by a bonding company or insurance company authorized to do business in this state and acceptable to the director in the principal sum of one hundred thousand dollars. The director may increase the amount of the bond to a maximum of two hundred fifty thousand dollars for good cause.

(b) The bond shall be in a form satisfactory to the director and shall run to the state for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with money transmission. In the case of a bond, the aggregate liability of the surety shall not exceed the principal sum of the bond. Any claimant against the licensee may bring suit directly on the bond or the director may bring suit on behalf of any claimant, either in one action or in successive actions.

(2) Upon filing of the report required by section 8-2734 and the information required by subdivision (2)(b) of such section, a licensee shall maintain or increase its surety bond to reflect the total dollar amount of money transmitter transactions by the licensee in this state in the most recent four calendar quarters for which data is available before the date of the filing of the renewal application in accordance with the following table. A licensee may decrease its surety bond in accordance with the following table if the surety bond required is less than the amount of the surety bond on file with the department:

(3) If the department determines that a licensee does not maintain a surety bond in the amount required by subsection (2) of this section, the department shall give written notification to the licensee requiring it to increase the surety bond within thirty days to the amount required by such subsection.

(4) The director may at any time require the filing of a new or supplemental bond in the form as provided in subsection (1) of this section if he or she determines that the bond filed under this section is exhausted or is inadequate for any reason, including, but not limited to, the financial condition of a licensee or an applicant for a license or violations of the Nebraska Money Transmitters Act, any rule and regulation or order thereunder, or any state or federal law applicable to a licensee or an applicant for a license. The new or supplemental bond shall not exceed five hundred thousand dollars.

(5)(a) In lieu of the corporate surety bond or bonds required by this section or of any portion of the principal thereof, the applicant or licensee may deposit, with the director or with such banks or trust companies located in this state or with any federal reserve bank as the applicant or licensee may designate and the director may approve, interest-bearing stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, village, school district, or instrumentality of this state, or guaranteed by this state, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the required corporate surety bond or portion thereof. The securities shall be deposited and held to secure the same obligations as would the surety bond.

(b) The licensee shall have the right, with the approval of the director, to substitute other securities for those deposited and shall be required to do so on written order of the director made for good cause shown. The licensee shall pay the fees prescribed in section 8-602 for pledging and substitution of securities. So long as the licensee so depositing shall continue solvent and is not in violation of the Nebraska Money Transmitters Act, such licensee shall be permitted to receive the interest or dividends on such deposit.

(c) The safekeeping of such securities and all other expenses incidental to the pledging of such securities shall be paid by the licensee. All such securities shall be subject to sale and transfer and to the disposal of the proceeds by the director only on the order of a court of competent jurisdiction.

(6) The surety bond shall remain in effect until cancellation, which may occur only after thirty days' written notice to the director. Cancellation shall not affect any liability incurred or accrued during the period the surety bond was in effect.

(7) The surety bond shall remain in place for at least five years after the licensee ceases money transmission in this state, except that the director may permit the surety bond to be reduced or eliminated before that time to the extent that the amount of the licensee's payment instruments outstanding in this state are reduced. The director may also permit a licensee to substitute a letter of credit or such other form of security acceptable to the director for the surety bond in place at the time the licensee ceases money transmission in the state.



8-2728 Licensee; investments required; waiver.

(1) Each licensee shall at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments and stored value issued or sold by the licensee in the United States. This requirement may be waived by the director if the dollar volume of a licensee's outstanding payment instruments and stored value does not exceed the bond or other security posted by the licensee pursuant to section 8-2727.

(2) Permissible investments, even if commingled with other assets of the licensee, are deemed by operation of law to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee.



8-2729 License application; form; contents.

Each application for a license under the Nebraska Money Transmitters Act shall be made in writing and in a form prescribed by the director. Each application shall state or contain:

(1) For all applicants:

(a) The exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records;

(b) The history of the applicant's criminal convictions and material litigation for the five-year period before the date of the application;

(c) A description of the activities conducted by the applicant and a history of operations;

(d) A description of the business activities in which the applicant seeks to be engaged in this state;

(e) A list identifying the applicant's proposed authorized delegates in this state, if any, at the time of the filing of the application;

(f) A sample authorized delegate contract, if applicable;

(g) A sample form of payment instrument, if applicable;

(h) The locations at which the applicant and its authorized delegates, if any, propose to conduct money transmission in this state; and

(i) The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which the payment instruments will be payable;

(2) If the applicant is a corporation, the applicant shall also provide:

(a) The date of the applicant's incorporation and state of incorporation;

(b) A certificate of good standing from the state in which the applicant was incorporated;

(c) A certificate of authority from the Secretary of State to conduct business in this state;

(d) A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and a disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(e) The name, business and residence addresses, and employment history for the five-year period immediately before the date of the application of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed under the act;

(f) The name, business and residence addresses, and employment history for the five-year period immediately before the date of the application of any key shareholder of the applicant;

(g) The history of criminal convictions and material litigation for the five-year period immediately before the date of the application of every executive officer or key shareholder of the applicant;

(h) A copy of the applicant's most recent audited financial statement including balance sheet, statement of income or loss, statement of changes in shareholder equity, and statement of changes in financial position and, if available, the applicant's audited financial statements for the immediately preceding two-year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding two-year period or the parent corporation's Form 10-K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this subdivision; and

(i) Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application; and

(3) If the applicant is not a corporation, the applicant shall also provide:

(a) The name, business and residence addresses, personal financial statement, and employment history, for the five-year period immediately before the date of the application, of each principal of the applicant and the name, business and residence addresses, and employment history for the five-year period immediately before the date of the application of any other person or persons who will be in charge of the applicant's money transmission activities;

(b) A copy of the applicant's registration or qualification to do business in this state;

(c) The history of criminal convictions and material litigation for the five-year period immediately before the date of the application for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities; and

(d) Copies of the applicant's audited financial statements including balance sheet, statement of income or loss, and statement of changes in financial position for the current year and, if available, for the immediately preceding two-year period.



8-2730 Licensee; license and registration through Nationwide Mortgage Licensing System and Registry; department; powers; director; reports; duties; department; duties.

(1) Effective July 1, 2014, the department shall require licensees under the Nebraska Money Transmitters Act to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the department is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the department may establish, by adopting and promulgating rules and regulations or by order, requirements as necessary. The requirements may include, but are not limited to:

(a) Background checks of applicants and licensees, including, but not limited to:

(i) Checks of an applicant's or a licensee's criminal history through fingerprint or other data bases, except that the department shall not require the submission of fingerprints by (A) an executive officer or director of an applicant or licensee which is either a publicly traded company or a wholly owned subsidiary of a publicly traded company or (B) an applicant or licensee who has previously submitted the fingerprints of an executive officer or director directly to the Nationwide Mortgage Licensing System and Registry and the Federal Bureau of Investigation will accept such fingerprints for a criminal background check;

(ii) Checks of civil or administrative records;

(iii) Checks of an applicant's or a licensee's credit history; or

(iv) Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry;

(b) The payment of fees to apply for or renew a license through the Nationwide Mortgage Licensing System and Registry;

(c) The setting or resetting, as necessary, of renewal processing or reporting dates;

(d) Information and reports pertaining to authorized delegates; and

(e) Amending or surrendering a license or any other such activities as the director deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(2) In order to fulfill the purposes of the act, the department is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to the act. The department may allow such system to collect licensing fees on behalf of the department and allow such system to collect a processing fee for the services of the system directly from each licensee or applicant for a license.

(3) The director is required to regularly report enforcement actions and other relevant information to the Nationwide Mortgage Licensing System and Registry subject to the provisions contained in section 8-2731.

(4) The director shall establish a process whereby applicants and licensees may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the director.

(5) The department shall ensure that the Nationwide Mortgage Licensing System and Registry adopts a privacy, data security, and breach of security of the system notification policy. The director shall make available upon written request a copy of the contract between the department and the Nationwide Mortgage Licensing System and Registry pertaining to the breach of security of the system provisions.

(6) The department shall upon written request provide the most recently available audited financial report of the Nationwide Mortgage Licensing System and Registry.



8-2731 Supervisory information sharing; information and material; how treated; applicability; director; powers.

(1) In order to promote more effective regulation and reduce the regulatory burden through supervisory information sharing:

(a) Except as otherwise provided in this section, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. Such information and material may be shared with all federal and state regulatory officials with money transmitter industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law;

(b) Information or material that is subject to privilege or confidentiality under subdivision (a) of this subsection shall not be subject to:

(i) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(ii) Subpoena or discovery or admission into evidence in any private civil action or administrative process unless, with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person, that privilege;

(c) Any state statute relating to the disclosure of confidential supervisory information or any information or material described in subdivision (a) of this subsection that is inconsistent with such subdivision shall be superseded by the requirements of this section; and

(d) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, applicants and licensees that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.

(2) For these purposes, the director is authorized to enter into agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, the Money Transmitter Regulators Association, or other associations representing governmental agencies as established by adopting and promulgating rules and regulations or an order of the director.



8-2732 Application fee; processing fee.

Each applicant shall submit, with the application, an application fee of one thousand dollars, and any processing fee allowed under subsection (2) of section 8-2730 which shall not be subject to refund but which, if the license is granted, shall constitute the license fee for the first license year or part thereof.



8-2733 Application; director; duties; powers; onsite investigation; costs; denial of application; reasons; hearing.

(1) Upon the filing of a complete application under the Nebraska Money Transmitters Act, the director shall investigate the financial condition and responsibility, financial and business experience, character, and general fitness of the applicant. The director may conduct an onsite investigation of the applicant, the reasonable cost of which shall be borne by the applicant. If the director finds that the applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community and that the applicant has fulfilled the requirements imposed by the act and has paid the required application or license fee, the director shall issue a license to the applicant authorizing the applicant to engage in money transmission in this state. If these requirements have not been met, the director shall deny the application in writing, setting forth the reasons for the denial.

(2) The director shall approve or deny every application for an original license within one hundred twenty days after the date a complete application is submitted, which period may be extended by the written consent of the applicant. The director shall notify the applicant of the date when the application is deemed complete.

(3) Any applicant aggrieved by a denial issued by the director under the act may, at any time within fifteen business days after the date of the denial, request a hearing before the director. The hearing shall be held in accordance with the Administrative Procedure Act and rules and regulations of the department.

(4) If an applicant for a license under the Nebraska Money Transmitters Act does not complete the license application and fails to respond to a notice or notices from the department to correct the deficiency or deficiencies for a period of one hundred twenty days or more after the date the department sends the initial notice to correct the deficiency or deficiencies, the department may deem the application as abandoned and may issue a notice of abandonment of the application to the applicant in lieu of proceedings to deny the application.



8-2734 License; renewal application; licensing fee; processing fee; report; contents.

(1) Initial licenses shall remain in full force and effect until the next succeeding December 31. Each licensee shall, annually on or before December 31 of each year, file a license renewal application and pay to the director a license fee of two hundred fifty dollars and any processing fee allowed under subsection (2) of section 8-2730, both of which shall not be subject to refund.

(2) The renewal application and license fee shall be accompanied by a report, in a form prescribed by the director, which shall include:

(a) A copy of the licensee's most recent audited consolidated annual financial statement including balance sheet, statement of income or loss, statement of changes in shareholders' equity, and statement of changes in financial position, or, if a licensee is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement;

(b) The number of payment instruments sold by the licensee in the state, the dollar amount of those instruments, and the dollar amount of payment instruments currently outstanding, for the most recent quarter for which data is available before the date of the filing of the renewal application, but in no event more than one hundred twenty days before the renewal date;

(c) Any material changes to any of the information submitted by the licensee on its original application which have not previously been reported to the director on any other report required to be filed under the Nebraska Money Transmitters Act;

(d) A list of the licensee's permissible investments; and

(e) A list of the locations, if any, within this state at which money transmission is being conducted by either the licensee or its authorized delegates.



8-2735 Licensee; notice to director; when; report; contents.

(1) A licensee shall file notice with the director within thirty calendar days after any material change in information provided in a licensee's application as prescribed by the director.

(2) A licensee shall file a report with the director within five business days after the licensee has reason to know of the occurrence of any of the following events:

(a) The filing of a petition by or against the licensee under any bankruptcy law of the United States for liquidation or reorganization;

(b) The filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors;

(c) The filing of an action to revoke or suspend the licensee's license in a state or country in which the licensee engages in business or is licensed;

(d) The cancellation or other impairment of the licensee's bond or other security;

(e) A charge or conviction of the licensee or of an executive officer, manager, or director of, or controlling person of, the licensee, for a felony; or

(f) A charge or conviction of an authorized delegate for a felony.



8-2736 Acquisition of control of licensee; notice to director; director; duties; powers; disapproval; grounds; notice; hearing.

(1) No person acting personally or as an authorized delegate shall acquire control of any licensee under the Nebraska Money Transmitters Act without first giving thirty days' notice to the director on forms prescribed by the director of such proposed acquisition.

(2) The director, upon receipt of such notice, shall act upon the proposed acquisition within thirty days, and unless he or she disapproves the proposed acquisition within that period of time, the acquisition shall become effective on the thirty-first day after receipt without the director's approval, except that the director may extend the thirty-day period an additional thirty days if, in his or her judgment, any material information submitted is substantially inaccurate or the acquiring person has not furnished all the information required by the director.

(3) An acquisition may be made prior to the expiration of the disapproval period if the director issues written notice of his or her intent not to disapprove the action.

(4)(a) The director may disapprove any proposed acquisition if:

(i) The financial condition of any acquiring person is such as might jeopardize the financial stability of the acquired licensee;

(ii) The business experience, character, and general fitness of any acquiring person or of any of the proposed management personnel of the acquiring person indicate that the acquired licensee would not be operated honestly, carefully, or efficiently; or

(iii) Any acquiring person neglects, fails, or refuses to furnish all information required by the director.

(b) The director may require that any acquiring person comply with the application requirements of section 8-2729.

(c) The director shall notify the acquiring person in writing of disapproval of the acquisition. The notice shall provide a statement of the basis for the disapproval.

(d) Within fifteen business days after receipt of written notice of disapproval, the acquiring person may request a hearing on the proposed acquisition. The hearing shall be in accordance with the Administrative Procedure Act and rules and regulations of the department. Following such hearing, the director shall, by order, approve or disapprove the proposed acquisition on the basis of the record made at the hearing.



8-2737 Onsite examination of licensee; notice; examination fee; costs; director; powers.

(1) The director may conduct an annual onsite examination of a licensee upon reasonable written notice to the licensee. The director may examine a licensee without prior notice if the director has a reasonable basis to believe that the licensee is in noncompliance with the Nebraska Money Transmitters Act. If the director concludes that an onsite examination of a licensee is necessary, the licensee shall pay an examination fee and the director shall charge for the actual cost of the examination at an hourly rate set by the director which is sufficient to cover all reasonable expenses associated with the examination. The onsite examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states. The director, in lieu of an onsite examination, may accept the examination report of an agency of another state or a report prepared by an independent accounting firm. Reports so accepted are considered for all purposes as an official report of the director. The licensee shall be responsible for the reasonable expenses incurred by the department, the agencies of another state, or an independent licensed or certified public accountant in making the examination or report.

(2) The director may request financial data from a licensee in addition to that required under section 8-2734 or conduct an onsite examination of any authorized delegate or location of a licensee within this state without prior notice to the authorized delegate or licensee only if the director has a reasonable basis to believe that the licensee or authorized delegate is in noncompliance with the Nebraska Money Transmitters Act. When the director examines an authorized delegate's operations, the authorized delegate shall pay all reasonably incurred costs of such examination. When the director examines a licensee's location, the licensee shall pay all reasonably incurred costs of such examination.



8-2738 Licensee; books, accounts, and records.

(1) Each licensee shall make, keep, and preserve the following books, accounts, and other records for a period of three years which shall be open to inspection by the director:

(a) A record of each payment instrument and stored value sold;

(b) A general ledger containing all assets, liability, capital, income, and expense accounts, which general ledger shall be posted at least monthly;

(c) Settlement sheets received from authorized delegates;

(d) Bank statements and bank reconciliation records;

(e) Records of outstanding payment instruments and stored value;

(f) Records of each payment instrument and stored value paid;

(g) A list of the names and addresses of all of the licensee's authorized delegates; and

(h) Any other records the director reasonably requires by rule or regulation or order.

(2) Maintenance of such documents as are required by this section in a photographic, electronic, or other similar form constitutes compliance with this section.

(3) Records may be maintained at a location other than within this state so long as the records are made accessible to the director on seven business days' written notice.



8-2739 Licensee; authorized delegate; contract; contents.

A licensee desiring to conduct money transmission through an authorized delegate shall authorize each authorized delegate to operate pursuant to an express written contract which, for contracts entered into on or after January 1, 2014, shall provide the following:

(1) That the licensee appoints the person as its authorized delegate with authority to engage in the sale and issue of payment instruments or engage in the business of money transmission on behalf of the licensee;

(2) That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the director; and

(3) That the licensee is subject to supervision and regulation by the director.



8-2740 Authorized delegate; duties.

(1) An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the director.

(2) An authorized delegate shall conduct all money transmission strictly in accordance with the licensee's written procedures provided to the authorized delegate.

(3) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate.

(4) An authorized delegate is deemed to consent to the director's inspection with or without prior notice to the licensee or authorized delegate.

(5) An authorized delegate is under a duty to act only as authorized under the contract with the licensee and the Nebraska Money Transmitters Act. An authorized delegate who exceeds its authority is subject to cancellation of its contract and further disciplinary action by the director.

(6) All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission shall, from the time such funds are received by such authorized delegate until such time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any such funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property is impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.



8-2741 License; suspension or revocation; grounds; director; powers and duties; hearing; surrender; cancellation; expiration.

(1) The director may, following a hearing in accordance with the Administrative Procedure Act, suspend or revoke any license issued pursuant to the Nebraska Money Transmitters Act if he or she finds:

(a) Any fact or condition exists that, if it had existed at the time when the licensee applied for its original or renewal license, would have been grounds for denying such application;

(b) The licensee's net worth has become inadequate and the licensee, after ten days' written notice from the director, failed to take such steps as the director deems necessary to remedy such deficiency;

(c) The licensee knowingly violated any material provision of the act or any rule or order validly adopted and promulgated under the act;

(d) The licensee conducted money transmission in an unsafe or unsound manner;

(e) The licensee is insolvent;

(f) The licensee has suspended payment of its obligations, made an assignment for the benefit of its creditors, or admitted in writing its inability to pay its debts as they became due;

(g) The licensee filed for liquidation or reorganization under any bankruptcy law;

(h) The licensee refused to permit the director to make any examination authorized by the act; or

(i) The licensee willfully failed to make any report required by the act.

(2) In determining whether a licensee is engaging in an unsafe or unsound practice, the director may consider the size and condition of the licensee's money transmission, the magnitude of the loss, if any, the gravity of the violation of the act, and the previous conduct of the licensee.

(3) A licensee may voluntarily surrender a license by delivering to the director written notice of the surrender, but a surrender shall not affect civil or criminal liability for acts committed before the surrender or liability for any fines which may be levied against the licensee or any of its officers, directors, key shareholders, partners, or members for acts committed before the surrender.

(4)(a) If a licensee fails to renew its license as required by section 8-2734 and does not voluntarily surrender the license pursuant to this section, the department may issue a notice of expiration of the license to the licensee in lieu of revocation proceedings.

(b) If a licensee fails to maintain a surety bond as required by section 8-2727, the department may issue a notice of cancellation of the license in lieu of revocation proceedings.

(5) Revocation, suspension, surrender, cancellation, or expiration of a license shall not impair or affect the obligation of a preexisting lawful contract between the licensee and any person.

(6) Revocation, suspension, cancellation, or expiration of a license shall not affect civil or criminal liability for acts committed before the revocation, suspension, cancellation, or expiration or liability for any fines which may be levied against the licensee or any of its officers, directors, key shareholders, partners, or members for acts committed before the revocation, suspension, cancellation, or expiration.



8-2742 Authorized delegate; suspension or revocation of designation; grounds; director; powers and duties; hearing; final order; application to modify or rescind.

(1) The director may, following a hearing in accordance with the Administrative Procedure Act, issue an order suspending or revoking the designation of an authorized delegate if the director finds that:

(a) The authorized delegate violated the Nebraska Money Transmitters Act or a rule or regulation adopted and promulgated or an order issued under the act;

(b) The authorized delegate did not cooperate with an examination or investigation by the director;

(c) The authorized delegate engaged in fraud, intentional misrepresentation, or gross negligence;

(d) The authorized delegate is convicted of a violation of a state or federal anti-money laundering statute;

(e) The competence, experience, character, or general fitness of the authorized delegate or a controlling person of the authorized delegate indicates that it is not in the public interest to permit the authorized delegate to engage in money transmission services; or

(f) The authorized delegate is engaged in an unsafe or unsound practice.

(2) In determining whether an authorized delegate is engaging in an unsafe or unsound practice, the director may consider the size and condition of the authorized delegate's money transmission, the magnitude of the loss, if any, the gravity of the violation of the act, and the previous conduct of the authorized delegate.

(3) Any authorized delegate to whom a final order is issued under this section may apply to the director to modify or rescind the order. The director shall not grant the application unless the director finds that (a) it is in the public interest to do so and (b) it is reasonable to believe that the person will comply with the act and any rule, regulation, or order issued under the act if and when that person is permitted to resume being an authorized delegate of a licensee.



8-2743 Cease and desist order; notice; hearing; vacation or modification of order; when; judicial review; enforcement.

(1) The department may order any person to cease and desist whenever the department determines that the person has violated the Nebraska Money Transmitters Act. Upon entry of a cease and desist order, the director shall promptly notify the affected person that such order has been entered, of the reasons for such order, and that upon receipt, within fifteen business days after the date of the order, of a written request from the affected person, a hearing will be scheduled within thirty business days after the date of receipt of the written request, unless the parties consent to a later date or the hearing officer sets a later date for good cause. The hearing shall be held in accordance with the Administrative Procedure Act and rules and regulations of the department. If a hearing is not requested and none is ordered by the director, the order shall remain in effect until it is modified or vacated.

(2) The director may issue an order against a licensee to cease and desist from engaging in money transmission through an authorized delegate that is the subject of a separate order pursuant to section 8-2742.

(3) The director may vacate or modify a cease and desist order if he or she finds that the conditions which caused its entry have changed or that it is otherwise in the public interest to do so.

(4) A person aggrieved by a cease and desist order of the department may obtain judicial review of the order. The review shall be in the manner prescribed in the Administrative Procedure Act. The director may obtain an order from the district court of Lancaster County for enforcement of the cease and desist order.



8-2744 Violations; orders authorized.

If the director finds, after notice and hearing in accordance with the Administrative Procedure Act, that any person has violated the Nebraska Money Transmitters Act or any rule, regulation, or order of the director thereunder, the director may order such person to pay (1) an administrative fine of not more than five thousand dollars for each separate violation and (2) the costs of investigation.



8-2745 Violations; penalties.

(1) Except as provided in subsections (2) and (3) of this section, any person violating the Nebraska Money Transmitters Act or any rule, regulation, or order of the director made pursuant to the act or who engages in any act, practice, or transaction declared by the Nebraska Money Transmitters Act to be unlawful is guilty of a Class III misdemeanor.

(2) A person who intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under the act or who intentionally makes a false entry or omits a material entry in such a record is guilty of a Class I misdemeanor.

(3) An individual who knowingly engages in money transmission for which a license is required under the act without being licensed under the act is guilty of a Class I misdemeanor.



8-2746 Rules and regulations.

The director may adopt and promulgate rules and regulations and issue orders, rulings, findings, and demands as may be necessary to carry out the purposes of the Nebraska Money Transmitters Act.



8-2747 Fees, charges, costs, and fines; disposition.

(1) The department shall remit all fees, charges, and costs collected by the department pursuant to the Nebraska Money Transmitters Act to the State Treasurer for credit to the Financial Institution Assessment Cash Fund.

(2) The department shall remit fines collected under the act to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



8-2748 Repealed. Laws 2016, LB778, § 9.



8-2801 Real estate loan agreement, mortgage, deed of trust, security instrument; enforcement and servicing; local ordinance or resolution; limitation.

(1) The enforcement and servicing of any real estate loan agreement or any mortgage, deed of trust, or other security instrument by which the loan is secured shall be pursuant only to state and federal law. No local ordinance or resolution may add to, change, interfere with any rights or obligations of, impose upon, or require payment of fees or taxes of any kind by, a lender, mortgagee, beneficiary, or trustee in a trust deed or servicer relating to, or delay or affect the enforcement and servicing of, any real estate loan agreement or any mortgage, deed of trust, or other security instrument by which the loan is secured.

(2) Subsection (1) of this section shall not apply to any ordinance or resolution adopted pursuant to the Community Development Law.






Chapter 9 - BINGO AND OTHER GAMBLING

9-101 Repealed. Laws 1978, LB 351, § 52.



9-102 Repealed. Laws 1978, LB 351, § 52.



9-103 Repealed. Laws 1978, LB 351, § 52.



9-104 Repealed. Laws 1978, LB 351, § 52.



9-105 Repealed. Laws 1978, LB 351, § 52.



9-106 Repealed. Laws 1978, LB 351, § 52.



9-107 Repealed. Laws 1978, LB 351, § 52.



9-108 Repealed. Laws 1978, LB 351, § 52.



9-109 Repealed. Laws 1978, LB 351, § 52.



9-110 Repealed. Laws 1978, LB 351, § 52.



9-111 Repealed. Laws 1978, LB 351, § 52.



9-112 Repealed. Laws 1978, LB 351, § 52.



9-113 Repealed. Laws 1978, LB 351, § 52.



9-114 Repealed. Laws 1978, LB 351, § 52.



9-115 Repealed. Laws 1978, LB 351, § 52.



9-116 Repealed. Laws 1978, LB 351, § 52.



9-117 Repealed. Laws 1978, LB 351, § 52.



9-118 Repealed. Laws 1978, LB 351, § 52.



9-119 Repealed. Laws 1978, LB 351, § 52.



9-120 Repealed. Laws 1978, LB 351, § 52.



9-121 Repealed. Laws 1978, LB 351, § 52.



9-121.01 Repealed. Laws 1978, LB 351, § 52.



9-122 Repealed. Laws 1978, LB 351, § 52.



9-123 Repealed. Laws 1978, LB 351, § 52.



9-124 Transferred to section 9-202.



9-125 Transferred to section 9-203.



9-126 Transferred to section 9-211.



9-127 Transferred to section 9-204.



9-128 Transferred to section 9-205.



9-129 Transferred to section 9-206.



9-130 Repealed. Laws 1983, LB 259, § 64.



9-131 Repealed. Laws 1984, LB 949, § 79.



9-132 Transferred to section 9-210.



9-133 Transferred to section 9-213.



9-134 Transferred to section 9-214.



9-135 Transferred to section 9-216.



9-136 Transferred to section 9-217.



9-137 Transferred to section 9-218.



9-138 Transferred to section 9-219.



9-139 Transferred to section 9-222.



9-140 Transferred to section 9-223.



9-140.01 Transferred to section 9-346.



9-140.02 Repealed. Laws 1986, LB 1027, § 225.



9-140.03 Transferred to section 9-308.



9-140.04 Transferred to section 9-209.



9-140.05 Transferred to section 9-317.



9-140.06 Transferred to section 9-224.



9-140.07 Transferred to section 9-225.



9-140.08 Transferred to section 9-207.



9-140.09 Transferred to section 9-220.



9-140.10 Transferred to section 9-212.



9-140.11 Transferred to section 9-221.



9-140.12 Transferred to section 9-208.



9-140.13 Transferred to section 9-320.



9-140.14 Transferred to section 9-316.



9-140.15 Transferred to section 9-313.



9-140.16 Transferred to section 9-215.



9-141 Transferred to section 9-231.



9-142 Transferred to section 9-232.



9-143 Transferred to section 9-233.



9-143.01 Transferred to section 9-329.



9-143.02 Transferred to section 9-332.



9-143.03 Transferred to section 9-335.



9-143.04 Transferred to section 9-341.



9-143.05 Transferred to section 9-333.



9-143.06 Transferred to section 9-334.



9-144 Transferred to section 9-246.



9-145 Transferred to section 9-243.



9-146 Transferred to section 9-244.



9-147 Transferred to section 9-245.



9-148 Transferred to section 9-257.



9-149 Transferred to section 9-242.



9-150 Transferred to section 9-250.



9-151 Transferred to section 9-248.



9-152 Transferred to section 9-249.



9-153 Transferred to section 9-261.



9-154 Transferred to section 9-256.



9-155 Transferred to section 9-251.



9-156 Transferred to section 9-247.



9-157 Transferred to section 9-260.



9-158 Transferred to section 9-258.



9-159 Transferred to section 9-259.



9-160 Transferred to section 9-241.



9-161 Transferred to section 9-254.



9-162 Transferred to section 9-255.



9-163 Transferred to section 9-253.



9-164 Transferred to section 9-237.



9-165 Transferred to section 9-239.



9-166 Transferred to section 9-236.



9-167 Transferred to section 9-238.



9-168 Repealed. Laws 1986, LB 1027, § 225.



9-169 Repealed. Laws 1986, LB 1027, § 225.



9-170 Transferred to section 9-262.



9-171 Transferred to section 9-230.



9-172 Transferred to section 9-263.



9-173 Transferred to section 9-201.



9-174 Transferred to section 9-264.



9-175 Transferred to section 9-265.



9-176 Repealed. Laws 1986, LB 1027, § 225.



9-177 Transferred to section 9-342.



9-178 Transferred to section 9-235.



9-178.01 Transferred to section 9-234.



9-179 Transferred to section 9-351.



9-180 Repealed. Laws 1984, LB 949, § 79.



9-181 Transferred to section 9-348.



9-182 Transferred to section 9-349.



9-183 Transferred to section 9-343.



9-184 Transferred to section 9-344.



9-185 Transferred to section 9-427.



9-186 Transferred to section 9-340.



9-186.01 Transferred to section 9-337.



9-186.02 Transferred to section 9-338.



9-186.03 Transferred to section 9-336.



9-186.04 Transferred to section 9-339.



9-187 Transferred to section 9-226.



9-187.01 Transferred to section 9-227.



9-187.02 Transferred to section 9-350.



9-188 Transferred to section 9-228.



9-189 Transferred to section 9-229.



9-190 Transferred to section 9-252.



9-191 Repealed. Laws 1986, LB 1027, § 225.



9-192 Repealed. Laws 1986, LB 1027, § 225.



9-193 Repealed. Laws 1986, LB 1027, § 225.



9-193.01 Repealed. Laws 1986, LB 1027, § 225.



9-194 Repealed. Laws 1986, LB 1027, § 225.



9-195 Transferred to section 9-433.



9-196 Transferred to section 9-429.



9-197 Transferred to section 9-240.



9-198 Transferred to section 9-431.



9-199 Transferred to section 9-422.



9-199.01 Transferred to section 9-426.



9-1,100 Repealed. Laws 1985, LB 408, § 41.



9-1,101 Department of Revenue; Charitable Gaming Division; created; duties; Charitable Gaming Operations Fund; created; use; investment; investigators; powers; fees authorized; administration of Nebraska Commission on Problem Gambling.

(1) The Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, and section 9-701 shall be administered and enforced by the Charitable Gaming Division of the Department of Revenue, which division is hereby created. The Department of Revenue shall make annual reports to the Governor, Legislature, Auditor of Public Accounts, and Attorney General on all tax revenue received, expenses incurred, and other activities relating to the administration and enforcement of such acts. The report submitted to the Legislature shall be submitted electronically.

(2) The Charitable Gaming Operations Fund is hereby created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3)(a) Forty percent of the taxes collected pursuant to sections 9-239, 9-344, 9-429, and 9-648 shall be available to the Charitable Gaming Division for administering and enforcing the acts listed in subsection (1) of this section and providing administrative support for the Nebraska Commission on Problem Gambling. The remaining sixty percent shall be transferred to the General Fund. Any portion of the forty percent not used by the division in the administration and enforcement of such acts and section shall be distributed as provided in this subsection.

(b) On or before November 1 each year, the State Treasurer shall transfer fifty thousand dollars from the Charitable Gaming Operations Fund to the Compulsive Gamblers Assistance Fund, except that no transfer shall occur if the Charitable Gaming Operations Fund contains less than fifty thousand dollars.

(c) Any money remaining in the Charitable Gaming Operations Fund after the transfer pursuant to subdivision (b) of this subsection not used by the Charitable Gaming Division in its administration and enforcement duties pursuant to this section may be transferred to the General Fund at the direction of the Legislature.

(4) The Tax Commissioner shall employ investigators who shall be vested with the authority and power of a law enforcement officer to carry out the laws of this state administered by the Tax Commissioner or the Department of Revenue and to enforce sections 28-1101 to 28-1117 relating to possession of a gambling device. For purposes of enforcing sections 28-1101 to 28-1117, the authority of the investigators shall be limited to investigating possession of a gambling device, notifying local law enforcement authorities, and reporting suspected violations to the county attorney for prosecution.

(5) The Charitable Gaming Division may charge a fee for publications and listings it produces. The fee shall not exceed the cost of publication and distribution of such items. The division may also charge a fee for making a copy of any record in its possession equal to the actual cost per page. The division shall remit the fees to the State Treasurer for credit to the Charitable Gaming Operations Fund.

(6) For administrative purposes only, the Nebraska Commission on Problem Gambling shall be located within the Charitable Gaming Division. The division shall provide office space, furniture, equipment, and stationery and other necessary supplies for the commission. Commission staff shall be appointed, supervised, and terminated by the director of the Gamblers Assistance Program pursuant to section 9-1004.



9-1,102 Repealed. Laws 2000, LB 1135, § 34.



9-1,103 Invalidity of acts; effect.

If any provision of the Nebraska Bingo Act, the Nebraska Pickle Card Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Small Lottery and Raffle Act, or the Nebraska County and City Lottery Act or the application of such acts to any person or circumstance is held invalid, the remainder of the acts or the application of the provision to other persons or circumstances shall not be affected.



9-1,104 Contract or license applicant or holder; fingerprinting; criminal history record information check; personal history report; background investigation; facilities inspection; required; when; payment of costs; refusal to comply; effect.

(1) Any person applying for or holding a contract or license (a) as a distributor, gaming manager, or manufacturer pursuant to the Nebraska Bingo Act, (b) as a distributor, manufacturer, pickle card operator, or sales agent pursuant to the Nebraska Pickle Card Lottery Act, (c) as a lottery operator, lottery worker who is designated as a keno manager or who has authority over the verification of winning number selection by an electrically operated blower machine, manufacturer-distributor, or sales outlet location pursuant to the Nebraska County and City Lottery Act, or (d) pursuant to the State Lottery Act shall be subject to fingerprinting and a check of his or her criminal history record information maintained by the Identification Division of the Federal Bureau of Investigation through the Nebraska State Patrol for the purpose of determining whether the Department of Revenue has a basis to deny the contract or license application or to suspend, cancel, revoke, or terminate the person's contract or license. Each applicant for or party holding a license as a manufacturer, distributor, manufacturer-distributor, or lottery operator shall also submit a personal history report to the department on a form provided by the department and may be subject to a background investigation, an inspection of the applicant's or licensee's facilities, or both. If the applicant is an individual, the application shall also include the applicant's social security number.

(2)(a) If the applicant, party to the contract, or licensee is a corporation, the persons subject to such requirements shall include any officer or director of the corporation, his or her spouse, any person or entity directly or indirectly associated with such corporation in a consulting or other capacity which may impair the security, honesty, or integrity of the operation or conduct of the activities for which the application is made or contract or license is held, and, if applicable, any person or entity holding in the aggregate ten percent or more of the debt or equity of the corporation. If any person or entity holding ten percent or more of the debt or equity of the applicant, contractor, or licensee corporation is a corporation, partnership, or limited liability company, every partner of such partnership, every member of such limited liability company, every officer or director of such corporation or partnership, every person or entity holding ten percent or more of the debt or equity of such corporation, partnership, or limited liability company, and every person or entity directly or indirectly associated with such corporation, partnership, or limited liability company in a consulting or other capacity which may impair the security, honesty, or integrity of the operation or conduct of the activities for which the application is made or contract or license is held may also be subject to such requirements. If the applicant, party to the contract, or licensee is a partnership, the persons subject to such requirements shall include any partner, his or her spouse, any officer or director of the partnership, or any person or entity directly or indirectly associated with such partnership in a consulting or other capacity which may impair the security, honesty, or integrity of the operation or conduct of the activities for which the application is made or contract or license is held. If the applicant, party to the contract, or licensee is a limited liability company, the persons subject to such requirement shall include any member and his or her spouse. If the applicant, party to the contract, or licensee is a nonprofit organization or nonprofit corporation, the person subject to such requirement shall be the person designated by such nonprofit organization or nonprofit corporation as the manager.

(b) Notwithstanding the provisions of this section, background investigations shall not be required of any debt holder which is a financial institution organized or chartered under the laws of this state, any other state, or the United States relating to banks, savings institutions, trust companies, savings and loan associations, credit unions, installment loan licensees, or similar associations organized under the laws of this state and subject to supervision by the Department of Banking and Finance.

(c) Notwithstanding the provisions of this section, if an applicant for or party holding a license as a pickle card operator, sales agent, gaming manager, lottery operator, lottery worker, or sales outlet location is issued a license by the Nebraska Liquor Control Commission, the Department of Revenue may waive the fingerprinting requirements for criminal history record investigation purposes.

(3)(a) The applicant, party to the contract, or licensee shall pay the actual cost of any fingerprinting or check of his or her criminal history record information.

(b) The Department of Revenue may require an applicant or licensee subjected to a background investigation, a facilities inspection, or both to pay the actual costs incurred by the department in conducting the investigation or inspection. The department may require payment of the estimated costs in advance of beginning the investigation or inspection. If an applicant does not wish to pay the estimated costs, it may withdraw its application and its application fee will be refunded. After completion of the investigation or inspection, the department shall refund any overpayment or shall charge and collect an amount sufficient to reimburse the department for any underpayment of actual costs. The department may establish by rule and regulation the conditions and procedures for payment of the costs.

(4) Refusal to comply with this section by any person contracted with, licensed, or seeking a contract or license under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Pickle Card Lottery Act, or the State Lottery Act shall be a violation of the act under which such person is contracted with, licensed, or seeking a contract or license.



9-1,105 Charitable Gaming Investigation Petty Cash Fund; authorized; use; records; investment.

(1) The Tax Commissioner may apply to the Director of Administrative Services and the Auditor of Public Accounts to establish and maintain a Charitable Gaming Investigation Petty Cash Fund. The funds used to initiate and maintain the Charitable Gaming Investigation Petty Cash Fund shall be drawn solely from the Charitable Gaming Operations Fund. The Tax Commissioner shall determine the amount of money to be held in the Charitable Gaming Investigation Petty Cash Fund, consistent with carrying out the duties and responsibilities of the Charitable Gaming Division of the Department of Revenue but not to exceed five thousand dollars for the entire division. This restriction shall not apply to funds otherwise appropriated to the Charitable Gaming Operations Fund for investigative purposes. When the Director of Administrative Services and the Auditor of Public Accounts have approved the establishment of the Charitable Gaming Investigation Petty Cash Fund, a voucher shall be submitted to the Department of Administrative Services accompanied by such information as the department may require for the establishment of the fund. The Director of Administrative Services shall issue a warrant for the amount specified and deliver it to the Charitable Gaming Division. The fund may be replenished as necessary, but the total amount in the fund shall not exceed ten thousand dollars in any fiscal year. The fund shall be audited by the Auditor of Public Accounts.

(2) Any prize amounts won, less any charitable gaming investigative expenditures, by Charitable Gaming Division personnel with funds drawn from the Charitable Gaming Investigation Petty Cash Fund or reimbursed from the Charitable Gaming Operations Fund shall be deposited into the Charitable Gaming Investigation Petty Cash Fund.

(3) For the purpose of establishing and maintaining legislative oversight and accountability, the Department of Revenue shall maintain records of all expenditures, disbursements, and transfers of cash from the Charitable Gaming Investigation Petty Cash Fund.

(4) By September 15 of each year, the department shall report to the budget division of the Department of Administrative Services and to the Legislative Fiscal Analyst the unexpended balance existing on June 30 of the previous fiscal year relating to investigative expenses in the Charitable Gaming Investigation Petty Cash Fund and any funds existing on June 30 of the previous fiscal year in the possession of Charitable Gaming Division personnel involved in investigations. The report submitted to the Legislative Fiscal Analyst shall be submitted electronically. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



9-1,106 Tribal-state compact governing gaming; Governor; powers.

(1) Upon request of an Indian tribe having jurisdiction over Indian lands in Nebraska, the Governor or his or her designated representative or representatives shall, pursuant to 25 U.S.C. 2710 of the federal Indian Gaming Regulatory Act, negotiate with such Indian tribe in good faith for the purpose of entering into a tribal-state compact governing the conduct of Class III gaming as defined in the act. A compact which is negotiated pursuant to this section shall be executed by the Governor without ratification by the Legislature.

(2) It shall be the policy of this state that any compact negotiated pursuant to this section shall (a) protect the health, safety, and welfare of the public and (b) promote tribal economic development, tribal self-sufficiency, and strong tribal government.

(3) Such compact negotiations shall be conducted pursuant to the provisions of 25 U.S.C. 2710 of the federal Indian Gaming Regulatory Act.



9-201 Act, how cited.

Sections 9-201 to 9-266 shall be known and may be cited as the Nebraska Bingo Act.



9-202 Purpose and intent.

(1) The purpose of the Nebraska Bingo Act is to protect the health and welfare of the public, to protect the economic welfare and interest in the fair play of bingo, to insure that the gross receipts derived from the conduct of bingo are accurately reported in order that their revenue-raising potential be fully exposed, to insure that the profits of bingo are used for lawful purposes, and to prevent the purposes for which the profits of bingo are to be used from being subverted by improper elements. Bingo shall be played and conducted only by those methods permitted by the act or by rules and regulations adopted pursuant to the act. No other form, means of selection, or method of play shall be authorized or permitted.

(2) The purpose of the act is also to completely and fairly regulate each level of the marketing, conducting, and playing of bingo to insure fairness, quality, and compliance with the Constitution of Nebraska. To accomplish such purpose, the regulation and licensure of manufacturers and distributors of bingo equipment, nonprofit organizations, utilization-of-funds members, gaming managers, commercial lessors, and any other person involved in the marketing, conducting, and promoting of bingo are necessary.

(3) The intent of the act is that if facilities or equipment used for bingo occasions regulated by the act are leased or rented pursuant to the act (a) they shall be leased or rented at not more than their fair market value, (b) no lease or rental agreement shall provide a means for providing or obtaining a percentage of the receipts or a portion of the profits from the bingo operation, and (c) rental or lease agreements entered into for facilities shall be separate and apart from lease and rental agreements for bingo equipment.



9-203 Definitions, where found.

For purposes of the Nebraska Bingo Act, unless the context otherwise requires, the definitions found in sections 9-204 to 9-225.02 shall be used.



9-204 Bingo, defined.

(1) Bingo shall mean that form of gambling in which:

(a) The winning numbers are determined by random selection from a pool of seventy-five or ninety numbered designators; and

(b) Players mark by physically daubing or covering or, with the aid of a bingo card monitoring device, otherwise concealing those randomly selected numbers which match on bingo cards which they have purchased or leased only at the time and place of the bingo occasion.

(2) Bingo shall not mean or include:

(a) Any scheme which uses any mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value;

(b) Any activity which is authorized or regulated under the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12; or

(c) Any activity which is prohibited under Chapter 28, article 11.



9-204.01 Bingo card, defined.

Bingo card shall mean:

(1) In the case of seventy-five-number bingo, a disposable paper bingo card, a facsimile of a bingo card electronically displayed on a bingo card monitoring device, or a reusable hard bingo card or shutter card, which has letters and numbers preprinted or predetermined by a manufacturer and which:

(a) Contains five columns with five squares in each column;

(b) Identifies the five columns from left to right by the letters B-I-N-G-O; and

(c) Contains in each square, except for the center square identified as "free", one number from a pool of seventy-five numbers; or

(2) In the case of ninety-number bingo, a disposable paper bingo card or facsimile of a bingo card electronically displayed on a bingo card monitoring device which has numbers preprinted or predetermined by a manufacturer and which:

(a) Contains six faces with each face containing twenty-seven squares arranged in nine columns of three squares each; and

(b) Contains in fifteen squares of each face a number from one to ninety which is not repeated on the same card.

The department may approve variations to the card formats described in subdivisions (1) and (2) of this section if such variations result in a bingo game which is conducted in a manner that is consistent with section 9-204.



9-204.02 Bingo chairperson, defined.

Bingo chairperson shall mean one individual member of a licensed organization who is designated as responsible for overseeing the organization's bingo activities.



9-204.03 Bingo equipment, defined.

Bingo equipment shall mean all devices, machines, and parts used in and which are an integral part of the conduct of bingo, including, but not limited to, bingo cards, disposable paper bingo cards, bingo balls, bingo blower devices, and computerized accounting systems.



9-204.04 Bingo card monitoring device, defined.

Bingo card monitoring device shall mean a technological aid which allows a bingo player to enter bingo numbers as they are announced at a bingo occasion and which marks or otherwise conceals those numbers on bingo cards which are electronically stored in and displayed on the device. A bingo card monitoring device shall not mean or include any device into which currency, coins, or tokens may be inserted or from which currency, coins, tokens, or any receipt for monetary value can be dispensed or which, once provided to a bingo player, is capable of communicating with any other bingo card monitoring device or any other form of electronic device or computer.



9-205 Bingo occasion, defined.

Bingo occasion shall mean a single gathering or session at which a bingo game or series of successive bingo games are played.



9-206 Bingo supplies, defined.

Bingo supplies shall mean any items other than bingo equipment which may be used by a player to assist in the playing of bingo, including, but not limited to, daubers, chips, and glue sticks.



9-207 Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license or permit for up to three years.



9-207.01 Commercial lessor, defined.

Commercial lessor shall mean a person, partnership, limited liability company, corporation, or organization which owns or is a lessee of premises which are offered for leasing to a licensed organization on which bingo is or will be conducted.



9-208 Department, defined.

Department shall mean the Department of Revenue.



9-209 Distributor, defined.

Distributor shall mean any person who purchases or otherwise obtains bingo equipment from a licensed manufacturer to sell, lease, distribute, or otherwise provide in this state to a licensed organization or licensed commercial lessor for use in a bingo occasion regulated by the Nebraska Bingo Act.



9-209.01 Gaming manager, defined.

Gaming manager shall mean any person who is licensed by a Class II bingo licensee to be responsible for the supervision and operation of all gaming activities authorized and regulated under Chapter 9 which are conducted at the bingo occasions of a Class II bingo licensee.



9-209.02 Excursion or dinner train, defined.

Excursion or dinner train shall mean a train which has all of its passengers board and depart from the same location and is operated for trips of short duration for sightseeing, dining, entertainment, or other recreational purposes.



9-210 Gross receipts, defined.

Gross receipts shall mean the total receipts received from admissions to the premises where bingo is conducted, when such admissions are directly related to the participation in bingo, and from the sale, rental, or use of all bingo cards.



9-211 Lawful purpose, defined.

(1) Lawful purpose, for a licensed organization or a qualifying nonprofit organization making a donation of its profits derived from the conduct of bingo solely for its own organization, shall mean donating such profits for any activity which benefits and is conducted by the organization, including any charitable, benevolent, humane, religious, philanthropic, youth sports, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.

(2) Lawful purpose, for a licensed organization or a qualifying nonprofit organization making a donation of its profits derived from the conduct of bingo outside of its organization, shall mean donating such profits only to:

(a) The State of Nebraska or any political subdivision of the state but only if the donation is made exclusively for public purposes;

(b) A corporation, trust, community chest, fund, or foundation:

(i) Created or organized under the laws of Nebraska which has been in existence for five consecutive years immediately preceding the date of the donation and which has its principal office located in Nebraska;

(ii) Organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, for the prevention of cruelty to children or animals, or to foster national or international amateur sports competition;

(iii) No part of the net earnings of which inures to the benefit of any private shareholder or individual;

(iv) Which is not disqualified for tax exemption under section 501(c)(3) of the Internal Revenue Code by reason of attempting to influence legislation; and

(v) Which does not participate in any political campaign on behalf of any candidate for political office;

(c) A post or organization of war veterans or an auxiliary unit or society of, trust for, or foundation for any such post or organization:

(i) Organized in the United States or in any territory or possession thereof; and

(ii) No part of the net earnings of which inures to the benefit of any private shareholder or individual; or

(d) A volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad serving any city, village, county, township or rural or suburban fire protection district in Nebraska.

(3) No donation of profits under this section shall (a) inure to the benefit of any individual member of the organization making the donation except to the extent it is in furtherance of the purposes described in this section or (b) be used for any activity which attempts to influence legislation or for any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

Facilitating the recruitment and retention of volunteer firefighters cannot be said to constitute a charitable activity, and therefore, retirement plan contributions inuring to the benefit of individual members do not constitute a use for a lawful purpose. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-212 License, defined.

License shall mean any license to conduct bingo as provided in section 9-233, any license for a utilization-of-funds member as provided in section 9-232.01, any manufacturer's license as provided in section 9-255.09, any distributor's license as provided in section 9-255.07, any gaming manager's license as provided in section 9-232.01, or any commercial lessor's license as provided in section 9-255.06.



9-213 Licensed organization, defined.

Licensed organization shall mean a nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad licensed to conduct bingo under the Nebraska Bingo Act.



9-214 Limited period bingo, defined.

Limited period bingo shall mean a bingo occasion, authorized by the department to be conducted, which is in addition to a licensed organization's regularly scheduled bingo occasions.



9-214.01 Manufacturer, defined.

(1) Manufacturer shall mean any person who assembles, produces, makes, or prints any bingo equipment.

(2) Manufacturer shall not mean or include a licensed distributor who places, finishes, or configures disposable paper bingo cards, which have been produced by a licensed manufacturer, into a looseleaf or book form or some other format for distribution to an organization licensed to conduct bingo.



9-215 Member, defined.

Member shall mean a person who has qualified for and been admitted to membership in a licensed organization pursuant to its bylaws, articles of incorporation, charter, rules, or other written statement for purposes other than conducting activities under the Nebraska Bingo Act. Member shall not include social or honorary members.



9-215.01 Permit, defined.

Permit shall mean a special event bingo permit as provided in section 9-230.01.



9-216 Premises, defined.

Premises shall mean a building, a distinct portion of a building, or a railroad coach car of an excursion or dinner train in which bingo is being played and shall not include any area of land surrounding the building or excursion or dinner train.

No premises shall be subdivided to provide multiple premises where games of bingo are managed, operated, or conducted whether or not such premises have different mailing addresses or legal descriptions.



9-217 Profit, defined.

Profit shall mean the gross receipts collected from one or more bingo games, less reasonable sums necessarily and actually expended for prizes, taxes, license and permit fees, bingo equipment, the cost of renting or leasing a premises for the conduct of bingo, and other allowable expenses.



9-217.01 Qualifying nonprofit organization, defined.

(1) Qualifying nonprofit organization, for the purpose of special event bingo, shall mean a nonprofit organization:

(a) Which holds a certificate of exemption under section 501 of the Internal Revenue Code or the major activities of which, exclusive of conducting gaming activities regulated under Chapter 9, are conducted for charitable or community betterment purposes; and

(b) Which has been in existence in this state for a period of at least five years immediately preceding its application for a permit.

(2) Qualifying nonprofit organization shall not mean or include any organization which holds a license pursuant to the Nebraska Bingo Act.



9-218 Repealed. Laws 1994, LB 694, § 126.



9-219 Repealed. Laws 1994, LB 694, § 126.



9-220 Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges of an organization or a person to obtain a license or a permit.



9-221 Repealed. Laws 1994, LB 694, § 126.



9-222 Repealed. Laws 1994, LB 694, § 126.



9-223 Repealed. Laws 1994, LB 694, § 126.



9-224 Special event bingo, defined.

Special event bingo shall mean the conduct of bingo as provided in section 9-230.01 by a qualifying nonprofit organization in conjunction with a special event.



9-225 Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or the renewal thereof and all rights and privileges to obtain a permit.



9-225.01 Utilization-of-funds member, defined.

Utilization-of-funds member shall mean a member of the organization who shall be responsible for the proper utilization of the gross receipts derived from the conduct of bingo by the licensed organization.



9-225.02 Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall mean a volunteer association or organization serving any city, village, county, township, or rural or suburban fire protection district in Nebraska by providing fire protection or emergency response services for the purpose of protecting human life, health, or property.



9-226 Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses, temporary licenses, and permits;

(2) To deny any license or permit application or renewal license application for cause. Cause for denial of an application or renewal of a license shall include instances in which the applicant individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the applicant, licensee, or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant, licensee, or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such applicant for past or present services in a consulting capacity or otherwise, the licensee, or any person with a substantial interest in the applicant, licensee, or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act or any rules or regulations adopted and promulgated pursuant to the acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to such acts by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where bingo activity required to be licensed or for which a permit is required under the Nebraska Bingo Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed or granted a permit in accordance with the Nebraska Bingo Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska Bingo Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license or permit. Cause for revocation, cancellation, or suspension of a license or permit shall include instances in which the licensee or permittee individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the licensee or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee or permittee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska Bingo Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license or permit pursuant to the Nebraska Bingo Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon the charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or a misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where bingo activity required to be licensed or for which a permit is required under the Nebraska Bingo Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee, permittee, or other person to cease and desist from violations of the Nebraska Bingo Act or any rules and regulations adopted and promulgated pursuant to such act. The order shall give reasonable notice of the rights of the licensee, permittee, or other person to request a hearing and shall state the reason for the entry of the order. The notice of order to cease and desist shall be mailed to or personally served upon the licensee, permittee, or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee, permittee, or other person. A request for a hearing by the licensee, permittee, or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee, permittee, or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee, permittee, or other person shall be deemed in default and the proceeding may be determined against the licensee, permittee, or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act, rules, or regulations. A fine levied on a violator under this section shall not exceed one thousand dollars for each violation of the act or any rule or regulation adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from bingo gross receipts of an organization and shall be remitted by the violator to the department within thirty days after the date of the order issued by the department levying such fine;

(6) To enter or to authorize any law enforcement officer to enter at any time upon any premises where bingo activity required to be licensed or for which a permit is required under the act is being conducted to determine whether any of the provisions of the act or any rules or regulations adopted and promulgated under the act have been or are being violated and at such time to examine such premises;

(7) To require periodic reports of bingo activity from licensees under the act as the department deems necessary to carry out the act;

(8) To examine or to cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to bingo activities of any licensee or permittee, to require by administrative order or summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to acquire proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. If the documents requested by the department are in the custody of a limited liability company, the court order may be directed to any member when management is reserved to the members or otherwise to any manager. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(9) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid to the state as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(10) To collect license application, license renewal application, and permit fees imposed by the Nebraska Bingo Act and to prorate license fees on an annual basis. The department shall establish by rule and regulation the conditions and circumstances under which such fees may be prorated;

(11) To confiscate and seize bingo supplies and equipment pursuant to section 9-262.01; and

(12) To adopt and promulgate such rules and regulations, prescribe such forms, and employ such staff, including inspectors, as are necessary to carry out the act.

The Department of Revenue has the authority to deny licenses for reasons of unlawful donations to a retirement plan and unlawful salary advances. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-226.01 Denial of application; procedure.

(1) Before any application is denied pursuant to section 9-226, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the application denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.

Administrative bodies have only that authority specifically conferred upon them by statute or by construction necessary to achieve the purpose of the relevant act, and as such, the Department of Revenue is not statutorily authorized to grant motions for summary judgment. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-226.02 Administrative fines; disposition; collection.

(1) All money collected by the department as an administrative fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund.

(2) Any administrative fine levied under section 9-226 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property.



9-227 Suspension of license or permit; limitation; procedure.

(1) The Tax Commissioner may suspend any license or permit, except that no order to suspend any license or permit shall be issued unless the department determines that the licensee or permittee is not operating in accordance with the purposes and intent of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts.

(2) Before any license or permit is suspended prior to a hearing, notice of an order to suspend a license or permit shall be mailed to or personally served upon the licensee or permittee at least fifteen days before the order of suspension takes effect.

(3) The order of suspension may be withdrawn if the licensee or permittee provides the department with evidence that any prior findings or violations have been corrected and that the licensee or permittee is now in full compliance, whether before or after the effective date of the order of suspension.

(4) The Tax Commissioner may issue an order of suspension pursuant to subsections (1) and (2) of this section when an action for suspension, cancellation, or revocation is pending. The Tax Commissioner may also issue an order of suspension after a hearing for a limited time of up to one year without an action for cancellation or revocation pending.

(5) The hearing for suspension, cancellation, or revocation of the license or permit shall be held within twenty days after the date the suspension takes effect. A request by the licensee or permittee to hold the hearing after the end of the twenty-day period shall extend the suspension until the hearing.

(6) The decision of the department shall be made within twenty days after the conclusion of the hearing. The suspension shall continue in effect until the decision is issued. If the decision is that an order of suspension, revocation, or cancellation is not appropriate, the suspension shall terminate immediately by order of the Tax Commissioner. If the decision is an order for the suspension, revocation, or cancellation of the license or permit, the suspension shall continue pending an appeal of the decision of the department.

(7) Any period of suspension prior to the issuance of an order of suspension issued by the Tax Commissioner shall count toward the total amount of time a licensee or permittee shall be suspended from gaming activities under the Nebraska Bingo Act. Any period of suspension prior to the issuance of an order of cancellation shall not reduce the period of the cancellation. Any period of suspension after the issuance of the order and during an appeal shall be counted as a part of the period of cancellation.



9-228 Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license or permit, or the levying of any administrative fine pursuant to section 9-226, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be considered contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice upon the licensee, permittee, or violator by personal service or mail of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.

This section shall not apply to an order of suspension by the Tax Commissioner prior to a hearing as provided in section 9-227.



9-229 Proceeding before department; service; security; appeal.

(1) A copy of the order or decision of the department in any proceeding before it, certified under the seal of the department, shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding to such party at such address shall be deemed to be service upon such party.

(2) At the time of making an appearance before the department, each party shall deposit in cash or furnish a sufficient security for costs in an amount the department deems adequate to cover all costs liable to accrue, including costs for (a) reporting the testimony to be adduced, (b) making up a complete transcript of the hearing, and (c) extending reporter's original notes in typewriting.

(3) Any decision of the department in any proceeding before it may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-230 Operation without license; public nuisance; penalties.

No person, except a licensed organization or qualifying nonprofit organization operating pursuant to the Nebraska Bingo Act, shall conduct any game of bingo for which a charge is made, and no person except a licensed organization shall award any prize with a value in excess of twenty-five dollars for any bingo game. Any such game conducted in violation of this section is hereby declared to be a public nuisance. Any person violating the provisions of this section shall be guilty of a Class III misdemeanor for the first offense and a Class I misdemeanor for the second or subsequent offense.



9-230.01 Special event bingo; permit; application; form; fee; issuance; restrictions.

(1) A qualifying nonprofit organization may apply to the department for a permit to conduct a special event bingo in conjunction with a special event at which bingo is not the primary function. Such special event bingo shall be exempt from (a) the licensing requirements found in the Nebraska Bingo Act for Class I and Class II licenses, (b) the record-keeping and reporting requirements found in the act for licensed organizations, and (c) any tax on the gross receipts derived from the conduct of bingo as provided in the act for licensed organizations.

(2) A qualifying nonprofit organization may apply for and obtain two special event bingo permits per calendar year, not to exceed a total of fourteen days in duration. An application for a permit shall be made, on a form prescribed by the department, at least ten days prior to the desired starting date of the special event bingo. The form shall be accompanied by a permit fee of fifteen dollars and shall contain:

(a) The name and address of the nonprofit organization applying for the permit;

(b) Sufficient facts relating to the nature of the organization to enable the department to determine if the organization is eligible for the permit;

(c) The date, time, place, duration, and nature of the special event at which the special event bingo will be conducted;

(d) The name, address, and telephone number of the individual who will be in charge of the special event bingo; and

(e) Any other information which the department deems necessary.

(3) An organization must have a permit issued by the department before it can conduct a special event bingo. The permit shall be clearly posted and visible to all participants at the special event bingo.

(4) Special event bingo shall be subject to the following:

(a) Special event bingo shall be conducted only within the county in which the qualifying nonprofit organization has its principal office;

(b) Bingo equipment, other than disposable paper bingo cards, necessary to conduct bingo may be obtained from any source. Disposable paper bingo cards may be obtained only from (i) a licensed distributor or (ii) a licensed organization as provided in subdivision (4)(e) of section 9-241.05;

(c) No bingo card used at a special event bingo shall be sold, rented, or leased for more than twenty-five cents per card;

(d) No single prize shall be offered or awarded at a special event bingo which exceeds twenty-five dollars in value;

(e) A special event bingo shall be conducted by individuals who are at least eighteen years of age. The qualifying nonprofit organization may permit individuals under eighteen years of age to play special event bingo when no alcoholic beverages are served, sold, or consumed in the immediate vicinity of where the special event bingo is conducted;

(f) No wage, commission, or salary shall be paid to any person in connection with the conduct of a special event bingo; and

(g) The gross receipts from the conduct of a special event bingo shall be used solely for the awarding of prizes and reasonable and necessary expenses associated with the conduct of the special event bingo such as the permit fee and the purchase or rental of bingo cards or other equipment needed to conduct bingo. The remaining receipts shall be used solely for a lawful purpose.



9-231 License; qualified applicants.

(1) Any nonprofit organization holding a certificate of exemption under section 501(c)(3), (c)(4), (c)(5), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad may apply for a license to conduct bingo.

(2) Prior to applying for any license, an organization shall:

(a) Be incorporated in this state as a not-for-profit corporation or organized in this state as a religious or not-for-profit organization. For purposes of this subsection, a domesticated foreign corporation shall not be considered incorporated in this state as a not-for-profit corporation;

(b) Conduct activities within this state in addition to the conduct of bingo;

(c) Be authorized by its constitution, articles, charter, or bylaws to further in this state a lawful purpose;

(d) Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual; and

(e) Have been in existence for five years immediately preceding its application for a license, and shall have had during that five-year period a bona fide membership actively engaged in furthering a lawful purpose. A society defined in section 21-608 which is chartered in Nebraska under a state, grand, supreme, national, or other governing body may use the charter date of its parent organization to satisfy such five-year requirement.

(3) None of the provisions of this section shall prohibit a senior citizens group from organizing and conducting bingo pursuant to the Nebraska Bingo Act when bingo is played only by members of the senior citizens group conducting the bingo. For purposes of this section, senior citizens group shall mean any organization the membership of which consists entirely of persons who are at least sixty years old.



9-232 Repealed. Laws 1994, LB 694, § 126.



9-232.01 License; application; contents; restrictions on conduct of bingo; gaming manager license; fee; utilization-of-funds member; license.

(1) Each organization applying for a license to conduct bingo shall file with the department an application on a form prescribed by the department. Each application shall include:

(a) The name and address of the applicant organization;

(b) Sufficient facts relating to the incorporation or organization of the applicant organization to enable the department to determine if the organization is eligible for a license pursuant to section 9-231;

(c) The name and address of each officer of the applicant organization;

(d) The name, address, social security number, years of membership, and date of birth of one bona fide and active member of the organization who will serve as the organization's bingo chairperson; and

(e) The name, address, social security number, years of membership, and date of birth of no more than three bona fide and active members of the organization who will serve as alternate bingo chairpersons.

(2) In addition, each applicant organization shall include with the application:

(a) The name, address, social security number, date of birth, and years of membership of an active and bona fide member of the applicant organization to be licensed as the utilization-of-funds member. Such person shall have been an active and bona fide member of the applicant organization for at least one year preceding the date the application is filed with the department unless the applicant organization can provide evidence that the one-year requirement would impose an undue hardship on the organization. All utilization-of-funds members shall sign a sworn statement indicating that they agree to comply with all provisions of the Nebraska Bingo Act and all rules and regulations adopted pursuant to the act, that they will insure that no commission, fee, rent, salary, profits, compensation, or recompense will be paid to any person or organization, except payments authorized by the act, and that all profits will be spent only for lawful purposes. A fee of forty dollars shall be charged for a license for each utilization-of-funds member, and the department may prescribe a separate application form for such license;

(b) For a Class II license only, the name, address, social security number, and date of birth of the individual to be licensed as the gaming manager. Such person shall sign a sworn statement indicating that he or she agrees to comply with all provisions of the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, and all rules and regulations adopted pursuant to such acts. A fee of one hundred dollars shall be charged for a license for each gaming manager, and the department may prescribe a separate application form for such license;

(c) The name and address of the owner or lessor of the premises in which bingo will be conducted; and

(d) Any other information which the department deems necessary, including, but not limited to, copies of any and all lease or rental agreements and contracts entered into by the organization relative to its bingo activities.

(3) The information required by this section shall be kept current. A licensed organization shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(4) Except for a limited period bingo, a licensed organization shall not conduct any bingo game or occasion at any time, on any day, at any location, or in any manner different from that described in its most recent filing with the department unless prior approval has been obtained from the department. A request for approval to change the day, time, or location of a bingo occasion shall be made by the bingo chairperson, in writing, at least thirty days in advance of the date the proposed change is to become effective.

(5) No bingo chairperson, alternate bingo chairperson, utilization-of-funds member, or gaming manager for an organization shall be connected with, interested in, or otherwise concerned directly or indirectly with any party licensed as a manufacturer, distributor, or commercial lessor pursuant to the Nebraska Bingo Act or with any party licensed as a manufacturer or distributor pursuant to the Nebraska Pickle Card Lottery Act.

(6) No person shall act as a gaming manager until he or she has received a license from the department. A gaming manager may apply for a license to act as a gaming manager for more than one licensed organization by completing a separate application and paying the license fee for each organization for which he or she intends to act as a gaming manager. No gaming manager shall be a bingo chairperson or alternate bingo chairperson, and no gaming manager shall hold any other type of license issued under the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act.

(7) No person shall act as a utilization-of-funds member until he or she has received a license from the department. A utilization-of-funds member shall not hold any other type of license issued under the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, and the Nebraska Pickle Card Lottery Act, except that a utilization-of-funds member may also be designated as the bingo chairperson or alternate bingo chairperson for the same organization.



9-232.02 Licenses; renewal; procedure; fee.

(1) All licenses to conduct bingo and licenses issued to utilization-of-funds members, gaming managers, or commercial lessors shall expire as provided in this section and may be renewed biennially. An application for license renewal shall be submitted at least forty-five days prior to the expiration date of the license. The department may prescribe a separate application form for renewal purposes for any license application required by the Nebraska Bingo Act. The renewal application may require such information as the department deems necessary for the proper administration of the act.

(2) A license to conduct bingo issued to a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code and any license issued to a utilization-of-funds member or gaming manager for such nonprofit organization shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation. The biennial license fee for a utilization-of-funds member shall be forty dollars and the biennial license fee for a gaming manager shall be one hundred dollars.

(3) A license to conduct bingo issued to a nonprofit organization holding a certificate of exemption under section 501(c)(5), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad and any license issued to a utilization-of-funds member or gaming manager for such nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation. The biennial license fee for a utilization-of-funds member shall be forty dollars and the biennial license fee for a gaming manager shall be one hundred dollars.

(4) A license issued to a commercial lessor shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation.



9-232.03 Limited period bingo; authorization.

A licensed organization may request authorization from the department to conduct a limited period bingo. A licensed organization may conduct no more than four limited period bingos with an aggregate total of no more than twelve days in any twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation.

The request shall be in writing and shall contain the date and time when and the location where the limited period bingo is to be conducted. The request shall be submitted to the department at least ten days prior to the desired starting date of the limited period bingo.

Except as otherwise provided in the Nebraska Bingo Act, a limited period bingo shall be conducted in the same manner as prescribed for regular bingo occasions.



9-233 Licenses; classes; fees.

(1) The department may issue an applicant organization one of the following classes of bingo licenses:

(a) A Class I license which shall include organizations with gross receipts from the conduct of bingo which are less than one hundred thousand dollars per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation; or

(b) A Class II license which shall include organizations with gross receipts from the conduct of bingo equal to or greater than one hundred thousand dollars per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation.

(2) For purposes of this section, when bingo occasions are conducted on a joint basis by two or more licensed organizations, the class of license required shall be determined based upon the combined gross receipts of all licensed organizations involved in the conduct of the bingo occasion.

(3) A biennial fee of thirty dollars shall be charged for a Class I license, and a biennial fee of one hundred dollars shall be charged for a Class II license.

(4) The department shall adopt and promulgate rules and regulations to establish reporting requirements for each class of license issued.



9-233.01 Repealed. Laws 1994, LB 694, § 126.



9-233.02 Repealed. Laws 1994, LB 694, § 126.



9-233.03 Repealed. Laws 1994, LB 694, § 126.



9-233.04 Repealed. Laws 1994, LB 694, § 126.



9-233.05 Repealed. Laws 1994, LB 694, § 126.



9-234 Repealed. Laws 1994, LB 694, § 126.



9-234.01 Repealed. Laws 1994, LB 694, § 126.



9-235 Repealed. Laws 1994, LB 694, § 126.



9-235.01 Repealed. Laws 1994, LB 694, § 126.



9-235.02 Repealed. Laws 1994, LB 694, § 126.



9-235.03 Repealed. Laws 1994, LB 694, § 126.



9-236 Repealed. Laws 2007, LB 638, § 21.



9-237 Information; copies; with whom filed.

A copy of all information filed with the department pursuant to section 9-232.01 shall also be filed with the county clerk of the county in which the bingo is to be conducted, and if the bingo is conducted within the limits of an incorporated city or village, a copy shall also be filed with the city or village clerk. Such information shall be filed within five days after its filing with the department.



9-238 Repealed. Laws 1994, LB 694, § 126.



9-239 Bingo; taxation.

(1) The department shall collect a state tax of three percent on the gross receipts received from the conducting of bingo within the state. The tax shall be remitted to the department. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. The tax shall be remitted quarterly, not later than thirty days after the close of the preceding quarter, together with any other reports as may be required by the department.

(2) Unless otherwise provided in the Nebraska Bingo Act, no occupation tax on any receipts derived from the conduct of bingo shall be levied, assessed, or collected from any licensee under the act by any county, township, district, city, village, or other governmental subdivision or body having power to levy, assess, or collect such tax.



9-240 Tax; deficiency; interest; penalty.

All deficiencies of the tax prescribed in subsection (1) of section 9-239 shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.



9-241 Repealed. Laws 1989, LB 767, § 97.



9-241.01 Conduct of bingo; authorized location.

A licensed organization shall conduct bingo only within the county in which the licensed organization has its principal office.



9-241.02 Bingo occasion; restrictions; exceptions.

(1) A licensed organization shall not hold more than ten bingo occasions per calendar month nor shall a licensed organization use any premises more than two times per calendar week for the conduct of bingo.

(2) No bingo occasion, except for a limited period bingo or a special event bingo, shall last for longer than six consecutive hours, and no bingo occasion, except for a limited period bingo or special event bingo, shall begin within three hours of the completion of another bingo occasion conducted within the same premises.

(3) Bingo occasions held as part of a limited period bingo shall not be counted in determining whether a licensed organization has complied with subsection (1) of this section.

(4) Nothing in this section or section 9-241.03 shall prohibit the department from approving a request by a licensed organization to reschedule a bingo occasion that was canceled due to an act of God. Such request shall be made in writing by the organization's bingo chairperson at least thirty days prior to the desired reschedule date.



9-241.03 Bingo occasions; additional restrictions; department; powers.

(1) Irrespective of the number of organizations authorized to hold bingo occasions within a premises:

(a) No more than two bingo occasions per calendar week shall be held within a premises except as otherwise provided in subsection (3) of this section; and

(b) No more than four limited period bingos with an aggregate of no more than twelve days per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation and no more than two special event bingos with an aggregate of no more than fourteen days per calendar year shall be held within a premises.

(2) Bingo occasions held as part of a limited period bingo or special event bingo, or a bingo occasion that was canceled due to an act of God and rescheduled pursuant to section 9-241.02, shall not be counted in determining whether the use of a premises is in compliance with subdivision (1)(a) of this section.

(3) Notwithstanding the restriction contained in subdivision (1)(a) of this section, the department may authorize more than two bingo occasions per calendar week to be held within a premises if a licensed organization or commercial lessor can demonstrate in writing to the department that utilizing the premises for the conduct of bingo more than two times per calendar week will result in a cost savings for each of the licensed organizations who would be utilizing the premises. If the department authorizes a premises to be used more than two times per calendar week, the department shall not permit more than one bingo occasion per calendar day to be held in a premises except when one of the occasions is a limited period bingo or a special event bingo.



9-241.04 Premises; rental or lease; requirements.

A premises may be rented or leased by a licensed organization for the purpose of conducting bingo. Such rental or lease agreement shall be in writing and may include the rental or lease of personal property, excluding bingo equipment, which is necessary in order to conduct a bingo occasion. Such rental or lease agreement shall be in accordance with the rules and regulations adopted by the department and the following:

(1) Except as provided in section 9-255.06, the premises must be rented or leased from a licensed commercial lessor;

(2) All bingo occasions shall be conducted only by the organization which holds the rental or lease agreement;

(3) No rental or lease payments shall be based on a percentage of the gross receipts or profits from bingo or on the number of persons attending or playing at any bingo occasion;

(4) No rental or lease agreement for real or personal property shall be in excess of fair market value;

(5) No rental or lease agreement for a premises shall contain any right to use bingo supplies or bingo equipment. A rental or lease agreement for bingo equipment shall be separate and distinct from that for a premises; and

(6) All rental and lease agreements shall be subject to prior approval by the department.



9-241.05 Bingo equipment; obtain from licensed distributor; exceptions.

(1) A licensed organization shall purchase or otherwise obtain bingo equipment only from a licensed distributor, except that a licensed organization may rent or lease bingo equipment, excluding disposable paper bingo cards, only from:

(a) A licensed distributor; or

(b) The licensed commercial lessor from whom the organization is leasing a premises for the conduct of bingo.

(2) All rental or lease agreements for bingo equipment shall be in writing and shall be subject to prior approval by the department.

(3) No purchase, rental, or lease of bingo equipment shall be in excess of fair market value.

(4) Nothing in this section shall prohibit:

(a) Two licensed organizations which may be conducting bingo within the same premises from equally sharing the cost of purchasing bingo equipment, excluding disposable paper bingo cards, and sharing its use;

(b) A licensed organization from lending its bingo equipment, excluding disposable paper bingo cards, without charge to another licensed organization in an emergency situation or to a qualifying nonprofit organization to use at a special event bingo;

(c) A licensed organization which has purchased or intends to purchase new bingo equipment from selling or donating its old bingo equipment to another licensed organization if prior written approval has been obtained from the department;

(d) An organization which has voluntarily canceled or allowed its license to conduct bingo to lapse or an organization which has had its license to conduct bingo suspended, canceled, or revoked from selling or donating its bingo equipment to another licensed organization if prior written approval has been obtained from the department; or

(e) A licensed organization from selling or donating its disposable paper bingo cards, when authorization has been obtained from the department, to another licensed organization in an emergency situation or to a qualifying nonprofit organization to use at a special event bingo.



9-241.06 Bingo occasion; alcoholic beverages prohibited; exception; food; beverages; sale; expenses.

No alcoholic beverages shall be sold or served to the public during a bingo occasion unless it is a limited period bingo or special event bingo at which no one under eighteen years of age is permitted to play bingo. Nonalcoholic beverages, as well as food, may be served and sold during any bingo occasion conducted by a licensed organization if all of the profits from the sales are paid to such licensed organization. The proceeds from the sale of such food and beverage items shall not be commingled with the organization's bingo receipts or placed in the bingo checking account. No expense associated with the purchase, preparation, serving, or selling of such food and beverage items shall be paid using bingo receipts.



9-241.07 Advertising; limitations; exception.

Only a licensed organization or a qualifying nonprofit organization may advertise a bingo occasion, a limited period bingo, or a special event bingo. No advertising for any bingo occasion or occasions conducted by any organization shall include any reference to an aggregate value of bingo prizes exceeding four thousand dollars.



9-241.08 Bingo game; participation; conduct of bingo; restrictions.

(1) No person under eighteen years of age shall play or participate in any bingo game, except that any person may play bingo at a limited period bingo or special event bingo if (a) no alcoholic beverages are served and (b) no prize or prizes to be awarded exceed twenty-five dollars in value per game.

(2) All persons involved in the conduct of bingo must be at least eighteen years of age.

(3) No person who is conducting or assisting in the conduct of a bingo occasion shall be permitted to participate as a player at that bingo occasion.

(4) No licensed commercial lessor, distributor, or manufacturer, person having a substantial interest in a licensed commercial lessor, distributor, or manufacturer, or employee or agent of a licensed commercial lessor, distributor, or manufacturer shall operate, manage, conduct, advise, or assist in the operating, managing, conducting, promoting, or administering of any bingo game or occasion. For purposes of this subsection, the term assist shall include, but not be limited to, the payment of any expense of a licensed organization, whether such payment is by loan or otherwise.

(5) No person, licensee, or permittee or employee or agent thereof shall knowingly permit an individual under eighteen years of age to play or participate in any way in a bingo game conducted pursuant to the Nebraska Bingo Act, excluding those individuals allowed by law to play at a limited period bingo or special event bingo when (a) no alcoholic beverages are served and (b) no prize or prizes that will be awarded exceed twenty-five dollars in value per game.



9-241.09 Bingo chairperson or alternate bingo chairperson; licensed gaming manager; presence during bingo occasion; when required.

(1) A bingo chairperson or another member of the licensed organization who has been designated as an alternate bingo chairperson shall be present during the duration of each bingo occasion conducted pursuant to a Class I license.

(2) A licensed gaming manager shall be present during the duration of each bingo occasion conducted pursuant to a Class II license, except that in the case of an emergency, the licensed organization's bingo chairperson or alternate bingo chairperson may substitute for the gaming manager.



9-241.10 Bingo cards; requirements; department; rules and regulations.

(1) An organization licensed to conduct bingo under a Class II license shall not use any reusable hard bingo card or shutter card to conduct bingo.

(2) All licensed organizations shall accurately account for and report the sale, use, rental, or lease of all bingo cards used at each bingo occasion. The department shall prescribe by rule and regulation the method by which such sale, use, rental, or lease is to be recorded, including, but not limited to, the manner in which all bingo cards are to be issued and receipted at a bingo occasion.

(3) The department shall establish by rule and regulation the manner in which bingo shall be conducted, including rules for the methods of conducting and playing bingo and for the utilization of bingo supplies and bingo equipment to insure that each player is afforded a fair and equal opportunity to win.



9-242 Repealed. Laws 1994, LB 694, § 126.



9-243 Repealed. Laws 1994, LB 694, § 126.



9-244 Repealed. Laws 1994, LB 694, § 126.



9-245 Repealed. Laws 1994, LB 694, § 126.



9-246 Repealed. Laws 1994, LB 694, § 126.



9-247 Repealed. Laws 1994, LB 694, § 126.



9-248 Repealed. Laws 1994, LB 694, § 126.



9-249 Repealed. Laws 1994, LB 694, § 126.



9-250 Repealed. Laws 1994, LB 694, § 126.



9-251 Repealed. Laws 1994, LB 694, § 126.



9-252 Repealed. Laws 1994, LB 694, § 126.



9-253 Repealed. Laws 1994, LB 694, § 126.



9-254 Repealed. Laws 1994, LB 694, § 126.



9-255 Bingo games; selection of designators.

Only the following means of random selection of the numbered designators shall be used in the conduct of any bingo game:

(1) An electrically operated blower machine containing balls which the operator may take from the air one at a time while the blower is in operation, or which provides a trap or other mechanical means for automatically catching not more than one ball at a time while the blower is in operation; or

(2) A mechanically or manually operated cage which provides a trap or other mechanical means for automatically catching not more than one ball at a time while the cage is in operation.

For any means of selection permitted by subdivisions (1) and (2) of this section, the balls to be drawn shall be essentially the same in size, shape, weight, balance, and all other characteristics so that at all times during the conduct of bingo each ball possesses the capacity for equal agitation with any other ball within the receptacle. All balls within the total set shall be subject to random selection at the beginning of each bingo game.



9-255.01 Bingo cards, equipment, and supplies; requirements.

All bingo cards and any other bingo equipment or supplies furnished, sold, rented, or leased for use at any bingo occasion subject to regulation under the Nebraska Bingo Act shall conform in all respects to the specifications imposed by rule and regulation by the department, including, but not limited to, the proper manufacture, assembly, packaging, and numbering of bingo cards. All bingo cards and any other bingo equipment or supplies which do not conform to such specifications shall be considered contraband goods pursuant to section 9-262.01.



9-255.02 Prizes; limitations.

(1) Irrespective of whether a bingo game or a bingo occasion is conducted jointly by two or more licensed organizations, no prize for a single bingo game shall exceed one thousand dollars in value and the aggregate value of all bingo prizes at any bingo occasion shall not exceed four thousand dollars.

(2) A winner shall be determined for each bingo game, and each winner shall be awarded and delivered the prize on the same day that the bingo occasion is conducted.

(3) At least fifty percent of the gross receipts derived from the conduct of bingo shall be awarded in bingo prizes during each quarterly reporting period. The licensed organization shall clearly post at each bingo occasion the percentage of gross receipts paid out in prizes for the last preceding quarter.

(4) In addition to the prizes permitted by subsection (1) of this section, a licensed organization may award promotional prizes in cash or merchandise to players at a bingo occasion if:

(a) No consideration is charged in order to be eligible to win a promotional prize except that given to participate as a player in the bingo occasion;

(b) The total fair market value of all promotional prizes awarded at a bingo occasion does not exceed one hundred dollars in value or, in the case of a limited period bingo, does not exceed two hundred fifty dollars in value;

(c) The winner of any promotional prize is a bingo player who is present at the bingo occasion; and

(d) The winners are determined by an element of chance or some other factor which does not involve any scheme which utilizes any type of pickle card, the game of keno, a scratch-off or rub-off ticket, any promotional game tickets authorized by section 9-701, any non-telecommunication-related, player-activated electronic or electromechanical facsimile of any game of chance, or any slot machine of any kind.

(5) The total fair market value of all promotional prizes awarded at a bingo occasion shall be excluded from determination of the fifty-percent prize payout requirement in subsection (3) of this section.

(6) The licensed organization's cost of promotional prizes permitted by subsection (4) of this section shall not be included in determining compliance with the expense limitation of fourteen percent of bingo gross receipts provided in section 9-255.04.



9-255.03 Gross receipts; segregation; books and records; commingling of funds.

(1) The gross receipts, less the amount awarded in prizes at each bingo occasion, shall be segregated from all other revenue of a licensed organization and placed in a separate bingo checking account of the licensed organization. All lawful purpose donations and all bingo expenses, including expenses for the management, operation, or conduct of bingo but excluding the payment of prizes, shall be paid by a check from such account. Prizes may be paid out in cash by the licensed organization if prize payments in cash of five hundred dollars or more are receipted in a manner prescribed by the department in rule and regulation.

(2) Separate books of the bingo operations shall be maintained by the licensed organization. Records, reports, lists, and all other information required by the Nebraska Bingo Act and any rules and regulations adopted pursuant to the act shall be preserved for at least three years.

(3) A licensed organization may commingle funds received from the conduct of bingo with any general operating funds of the licensed organization by means of a check or electronic funds transfer, but the burden of proof shall be on the licensed organization to demonstrate that such commingled funds are not used to make any payments associated with the conduct of bingo and are used for a lawful purpose.



9-255.04 Expenses; limitations; allocation; payment of workers; expenses; how paid.

(1) No expense shall be incurred or amounts paid in connection with the conduct of bingo by a licensed organization except those which are reasonable and necessary.

(2) A licensed organization shall not spend more than fourteen percent of its bingo gross receipts to pay the expenses of conducting bingo. The actual cost of (a) license and local permit fees, (b) any taxes authorized by the Nebraska Bingo Act, (c) bingo and promotional prizes, (d) the purchase, rental, or lease of bingo equipment, and (e) the rental or lease of a premises for the conduct of bingo and the purchase, rental, or lease of personal property as allowed by the department in rule and regulation which is necessary for the conduct of bingo shall not be included in determining compliance with the expense limitation contained in this section.

(3) A licensed organization which is also licensed to conduct a lottery by the sale of pickle cards pursuant to the Nebraska Pickle Card Lottery Act may allocate a portion of the expenses associated with the conduct of its bingo occasions to its lottery by the sale of pickle cards conducted at such bingo occasions. Such allocation shall be based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the previous annual reporting period. An organization licensed to conduct bingo that has not been previously licensed shall determine such allocation based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the initial three consecutive calendar months of operation.

(4) The total amount of expenses that may be allocated to the organization's lottery by the sale of pickle cards shall be subject to the limitations on bingo expenses as provided for in the Nebraska Bingo Act with respect to the fourteen-percent expense limitation and the fair-market-value limitation on the purchase, rental, or lease of bingo equipment and the rental or lease of personal property or of a premises for the conduct of bingo. No portion of the twelve percent of the definite profit of a pickle card unit as allowed by section 9-347 to pay the allowable expenses of operating a lottery by the sale of pickle cards shall be used to pay any expenses associated with the sale of pickle cards at a bingo occasion.

(5) All persons paid for working at a bingo occasion, including pickle card sellers but excluding concession workers, shall be paid only by a check written from the licensed organization's bingo checking account and shall not receive any other compensation or payment for working at a bingo occasion from any other source. Such wages shall be at an hourly or occasion rate and shall be included in the amount allowed by the expense limitation provided in subsection (2) of this section. No person shall receive any compensation or payment from a licensed organization based upon a percentage of the organization's bingo gross receipts or profit.

(6) No expenses associated with the conduct of bingo may be paid directly from the licensed organization's pickle card checking account. A licensed organization may transfer funds from its pickle card checking account to its bingo checking account as permitted by subsection (3) of this section by a check drawn on the pickle card checking account or by electronic funds transfer as provided only by section 9-347.



9-255.05 Licensed organization; reports required.

(1) A licensed organization shall report annually to the department, on a form prescribed by the department, a complete and accurate accounting of its gross receipts. The annual report shall demonstrate that the gross receipts less cash prizes paid have been retained in the organization's bingo checking account or expended solely for authorized expenses pursuant to section 9-255.04 or lawful purpose donations.

(2) The annual report shall cover the organization's bingo activities from July 1 through June 30 of each year or such other period as the department may prescribe by rule and regulation. Such report shall be submitted to the department by August 15 of each year or such other date as the department may prescribe by rule and regulation.

(3) A copy of the report shall be submitted to the organization's membership.

(4) Upon dissolution of a licensed organization or if a previously licensed organization does not renew its license to conduct bingo, its license renewal application is denied, or its license is canceled or revoked, all remaining profits derived from the conduct of bingo shall be utilized for a lawful purpose and shall not be distributed to any private individual or shareholder. A complete and accurate report of the organization's bingo activity shall be filed with the department, on a form prescribed by the department, no later than forty-five days after the date the organization is dissolved or no later than forty-five days after the expiration date of the license or the effective date of the license renewal application denial or license cancellation or revocation. The report shall cover the period from the end of the organization's most recent annual report filed through the date the organization is dissolved or the date the license renewal application has been denied or the license has been canceled or revoked or has otherwise expired. The organization shall include with the report a plan for the disbursement of any remaining profits which shall be subject to approval by the department. Such plan shall identify the specific purposes for which the remaining profits will be utilized.

(5) In addition to the reports required by subsections (1) and (4) of this section, the department may prescribe by rule and regulation the filing of a bingo revenue status report by August 15 of each year or such other date as the department may prescribe by rule and regulation, on a form prescribed by the department, listing all disbursements of bingo revenue until all such revenue has been expended either for allowable expenses or for a lawful purpose.



9-255.06 Commercial lessor's license; when required; application; form; contents; fee; bingo equipment; restrictions; conduct of bingo; restrictions; exemption.

(1) An individual, partnership, limited liability company, corporation, or organization which will be leasing a premises to one or more organizations for the conduct of bingo and which will receive more than two hundred fifty dollars per month as aggregate total rent from leasing such premises for the conduct of bingo shall first obtain a commercial lessor's license from the department. The license shall be applied for on a form prescribed by the department and shall contain:

(a) The name and home address of the applicant;

(b) If the applicant is an individual, the applicant's social security number;

(c) If the applicant is not a resident of this state or is not a corporation, the full name, business address, and home address of a natural person, at least nineteen years of age, who is a resident of and living in this state designated by the applicant as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the applicant;

(d) A designated mailing address and legal description of the premises intended to be covered by the license sought;

(e) The lawful capacity of the premises for public assembly purposes;

(f) The amount of rent to be paid or other consideration to be given directly or indirectly for each bingo occasion to be conducted; and

(g) Any other information which the department deems necessary.

(2) An application for a commercial lessor's license shall be accompanied by a biennial fee of two hundred dollars for each premises the applicant is seeking to lease pursuant to subsection (1) of this section. A commercial lessor who desires to lease more than one premises for the conduct of bingo shall file a separate application and pay a separate fee for each such premises.

(3) The information required by this section shall be kept current. The commercial lessor shall notify the department within thirty days of any changes to the information contained on or with the application.

(4) A commercial lessor who will be leasing or renting bingo equipment in conjunction with his or her premises shall obtain such equipment only from a licensed distributor, except that a commercial lessor shall not purchase or otherwise obtain disposable paper bingo cards from any source.

(5) A commercial lessor, the owner of a premises, and all parties who lease or sublease a premises which ultimately is leased to an organization for the conduct of bingo shall not be involved directly with the conduct of any bingo occasion regulated by the Nebraska Bingo Act which may include, but not be limited to, the managing, operating, promoting, advertising, or administering of bingo. Such persons shall not derive any financial gain from any gaming activities regulated by Chapter 9 except as provided in subsection (4) of section 9-347 if the individual is licensed as a pickle card operator, if the individual is licensed as a lottery operator or authorized sales outlet location pursuant to the Nebraska County and City Lottery Act, or if the individual is contracted with as a lottery game retailer pursuant to the State Lottery Act.

(6) A nonprofit organization owning its own premises which in turn rents or leases its premises solely to its own auxiliary shall be exempt from the licensing requirements contained in this section.



9-255.07 Distributor's license; application; form; contents; renewal; fee; exemption; distributor, spouse, or employee; restrictions on activities.

(1) Any individual, partnership, limited liability company, or corporation which desires to sell, lease, distribute, or otherwise provide bingo equipment in this state to a licensed commercial lessor or a licensed organization for use in a bingo occasion which is regulated by the Nebraska Bingo Act shall first apply for and obtain a distributor's license from the department. Distributors' licenses may be renewed biennially. The expiration date shall be September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license. An applicant for a distributor's license shall have its principal office located within this state. The license shall be applied for on a form prescribed by the department and shall contain:

(a) The name and home address of the applicant;

(b) If the applicant is an individual, the applicant's social security number;

(c) The address and legal description of each location where the applicant stores or distributes bingo equipment;

(d) A sworn statement by the applicant or appropriate officer of the applicant that the applicant will comply with all provisions of the act and all rules and regulations adopted pursuant to the act; and

(e) Any other information which the department deems necessary.

(2) The information required by this section shall be kept current. The distributor shall notify the department within thirty days of any changes to the information contained on or with the application.

(3) The application shall be accompanied by a biennial license fee of three thousand fifty dollars.

(4) Any person licensed as a distributor pursuant to section 9-330 may act as a distributor pursuant to this section without filing a separate application or submitting the license fee required by this section.

(5) A licensed distributor or person having a substantial interest therein shall not hold any other type of license issued pursuant to Chapter 9 except as provided in sections 9-330 and 9-632.

(6) No distributor or spouse or employee of any distributor shall participate in the conduct or operation of any bingo game or occasion or any other kind of gaming activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed distributor as provided by this section and except as provided in sections 9-330 and 9-632. No distributor or employee or spouse of any distributor shall have a substantial interest in another distributor, a manufacturer, a manufacturer-distributor as defined in section 9-616 other than itself, a licensed organization, or any other licensee regulated under Chapter 9. Membership in a licensed organization shall not be deemed a violation of this section.



9-255.08 Distributor; purchase or sale of bingo equipment; restrictions; records; reporting.

(1) A licensed distributor shall purchase or otherwise obtain bingo equipment only from a licensed manufacturer.

(2) A licensed distributor shall sell or otherwise supply bingo equipment for use in a bingo game regulated by the Nebraska Bingo Act only to a licensed organization, a qualifying nonprofit organization, a licensed commercial lessor, or a federally recognized Indian tribe, except that a licensed distributor shall not sell disposable paper bingo cards in this state to anyone other than a licensed organization, a qualifying nonprofit organization, or a federally recognized Indian tribe. Notwithstanding the restrictions in this subsection, a licensed distributor may, with prior authorization from the department, sell disposable paper bingo cards for use in a bingo game not regulated by the Nebraska Bingo Act.

(3) A licensed distributor shall keep and maintain a complete set of records which shall include all details of all activities of the distributor related to the conduct of the licensed activity as may be required by the department, including the quantities and types of all bingo equipment purchased and sold. Such records shall be available upon request for inspection by the department. All records required by the department shall be maintained for at least three years after the last day of the distributor's fiscal year.

(4) The department may require by rule and regulation periodic reporting from the licensed distributor relative to its bingo activities in this state.



9-255.09 Manufacturer's license; application; form; contents; renewal; fee; exemption; manufacturer, spouse, or employee; restriction on activities.

(1) Any individual, partnership, limited liability company, or corporation which desires to sell or otherwise supply bingo equipment in this state to a licensed distributor shall first apply for and obtain a manufacturer's license from the department. Manufacturers' licenses may be renewed biennially. The expiration date shall be September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license. The license shall be applied for on a form prescribed by the department and shall contain:

(a) The business name and address of the applicant and the name and address of each of the applicant's separate locations which manufacture or store bingo equipment and any location from which the applicant distributes or promotes bingo equipment;

(b) The name and home address of the applicant;

(c) If the applicant is an individual, the applicant's social security number;

(d) If the applicant is not a resident of this state or is not a corporation, the full name, business address, and home address of a natural person, at least nineteen years of age, who is a resident of and living in this state designated by the applicant as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the applicant;

(e) A sworn statement by the applicant or appropriate officer of the applicant that the applicant will comply with all provisions of the Nebraska Bingo Act and all rules and regulations adopted pursuant to the act; and

(f) Any other information which the department deems necessary.

(2) The application shall be accompanied by a biennial license fee of three thousand fifty dollars.

(3) The information required by this section shall be kept current. The manufacturer shall notify the department within thirty days of any changes to the information contained on or with the application.

(4) Any person licensed as a manufacturer pursuant to section 9-332 may act as a manufacturer pursuant to this section without filing a separate application or submitting the license fee required by this section.

(5) A licensed manufacturer shall not hold any other type of license issued pursuant to Chapter 9 except as provided in sections 9-332 and 9-632.

(6) No manufacturer or spouse or employee of the manufacturer shall participate in the conduct or operation of any bingo game or occasion or any other kind of gaming activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed manufacturer or employee thereof as provided by this section and except as provided in sections 9-332 and 9-632 and the State Lottery Act. No manufacturer or employee or spouse of any manufacturer shall have a substantial interest in another manufacturer, a distributor, a manufacturer-distributor as defined in section 9-616 other than itself, a licensed organization, or any other licensee regulated under Chapter 9.



9-255.10 Manufacturer; sale of bingo equipment; restrictions; records; department; powers.

(1) A licensed manufacturer shall sell or otherwise supply bingo equipment in this state only to a licensed distributor or a federally recognized Indian tribe, except that nothing in this section shall prohibit a licensed manufacturer from selling or otherwise supplying bingo equipment, excluding disposable paper bingo cards, to a qualifying nonprofit organization as provided for in section 9-230.01.

(2) A licensed manufacturer shall keep and maintain a complete set of records which shall include all details of all activities of the licensee relating to the conduct of the licensed activity as may be required by the department, including the quantities and types of all bingo equipment sold to each Nebraska-licensed distributor. Such records shall be made available for inspection upon request by the department. All records required by the department shall be maintained for a period of at least three years after the last day of the licensee's fiscal year.

(3) The department may require, by rule and regulation, periodic reporting from the manufacturer relative to its bingo activities in this state.

(4) The department may require departmental approval of bingo equipment prior to the manufacturer offering or marketing such equipment in this state. Approval by the department shall be based upon conformance with specifications imposed by the department by rule and regulation adopted pursuant to the Nebraska Bingo Act.

(5) The department may require a manufacturer seeking approval of any bingo equipment to pay the actual costs incurred by the department in examining the equipment. If required, the anticipated costs shall be paid in advance by the manufacturer. After completion of the examination, the department shall refund overpayments or charge and collect amounts sufficient to reimburse the department for underpayment of actual costs.



9-256 Repealed. Laws 1994, LB 694, § 126.



9-257 Repealed. Laws 1994, LB 694, § 126.



9-258 Repealed. Laws 1994, LB 694, § 126.



9-259 Repealed. Laws 1994, LB 694, § 126.



9-260 Repealed. Laws 1994, LB 694, § 126.



9-261 Repealed. Laws 1994, LB 694, § 126.



9-262 Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person, licensee, or permittee, or employee or agent thereof, who violates any provision of the Nebraska Bingo Act, or who causes, aids, abets, or conspires with another to cause any person, licensee, or permittee, or any employee or agent thereof, to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating any provision of the act more than once in a twelve-month period may have its license canceled or revoked.

(2) Each of the following violations of the Nebraska Bingo Act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official, employee, or agent of this state, or any agencies or political subdivisions of the state, any compensation or reward or share of the money for property paid or received through gambling activities regulated under Chapter 9 in consideration for obtaining any license, authorization, permission, or privilege to participate in any gaming operation except as authorized by the Nebraska Bingo Act or any rules or regulations adopted and promulgated pursuant to such act;

(b) Knowingly filing a false report under the Nebraska Bingo Act; or

(c) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the conduct of bingo activity.

(3) Intentionally employing or possessing any device to facilitate cheating in a bingo game or using any fraudulent scheme or technique in connection with any bingo game is a violation of the Nebraska Bingo Act. The offense is a:

(a) Class II misdemeanor when the amount gained or intended to be gained through the use of such items, schemes, or techniques is less than five hundred dollars;

(b) Class I misdemeanor when the amount gained or intended to be gained through the use of such items, schemes, or techniques is five hundred dollars or more but less than one thousand five hundred dollars; and

(c) Class IV felony when the amount gained or intended to be gained through the use of such items, schemes, or techniques is one thousand five hundred dollars or more.

(4) In all proceedings initiated in any court or otherwise under the Nebraska Bingo Act, it shall be the duty of the Attorney General and appropriate county attorney to prosecute and defend all such proceedings.

(5) The failure to do any act required by or under the Nebraska Bingo Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(6) In the enforcement and investigation of any offense committed under the Nebraska Bingo Act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-262.01 Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state:

(a) Any bingo supplies and equipment which do not conform in all respects to specifications imposed by the Nebraska Bingo Act or any rules or regulations adopted and promulgated pursuant to the act;

(b) Any bingo equipment purchased by any licensed organization from any source other than a licensed distributor or as provided in section 9-241.05; and

(c) Any bingo equipment furnished, sold, or rented for use in a bingo occasion subject to regulation under the act without the proper licenses or approval.

(2) The Tax Commissioner may, upon satisfactory proof, direct return of any confiscated bingo supplies and equipment when he or she has reason to believe that the owner has not willfully or intentionally failed to comply with the act.

(3) The Tax Commissioner may, upon finding that an owner of contraband goods has willfully or intentionally failed to comply with the act, confiscate such goods. Any bingo supplies and equipment confiscated may be destroyed.

(4) The seizure and destruction of bingo supplies and equipment shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the seizure or confiscation of any bingo supplies and equipment pursuant to this section.



9-263 Violations; standing to sue.

Any person in this state, including any law enforcement official, who has cause to believe that (1) any licensed organization, (2) any lessor of facilities or bingo equipment and supplies used for a bingo occasion, (3) any person conducting any game of bingo, (4) any employee or agent of such licensed organization, lessor, or person, or (5) any person acting in concert with such licensed organization, lessor, or person has engaged in or is engaging in any conduct in violation of the Nebraska Bingo Act or has aided or is aiding another in any conduct in violation of such act may commence a civil action in any district court of this state.



9-264 Civil action; relief permitted.

In any civil action commenced pursuant to section 9-263, a court may allow:

(1) A temporary restraining order or injunction, with or without a bond as the court may direct, prohibiting a party to the action from continuing or engaging in such conduct, aiding in such conduct, or doing any act in furtherance of such conduct;

(2) A declaration that the conduct by a licensed organization or a qualifying nonprofit organization or employee or agent of the organization, which is a party to the action, constitutes a violation of the Nebraska Bingo Act and a determination of the number and times of violations for certification to the department for appropriate license or permit revocation purposes;

(3) A permanent injunction under principles of equity and on reasonable terms;

(4) An accounting of the profits, earnings, or gains resulting directly and indirectly from such violations, with restitution or a distribution of such profits, earnings, or gains to all licensed organizations or qualifying nonprofit organizations affected by such violations which apply to the court and show that they suffered monetary losses by reason of such violations and with distribution of any remaining profits, earnings, or gains to the state; and

(5) Reasonable attorney's fees and court costs.



9-265 Civil procedure statutes; applicability.

Proceedings under section 9-263 shall be subject to and governed by the district court civil procedure statutes. Issues properly raised shall be tried and determined as in other civil actions in equity. All orders, judgments, and decrees may be reviewed as other orders, judgments, and decrees.



9-266 Reports and records; disclosure; limitations; violation; penalty.

(1) Except in accordance with a proper judicial order or as otherwise provided by this section or other law, it shall be a Class I misdemeanor for the Tax Commissioner or any employee or agent of the Tax Commissioner to make known, in any manner whatsoever, the contents of any reports or records submitted by a licensed distributor or manufacturer or the contents of any personal history reports submitted by any licensee or license applicant to the department pursuant to the Nebraska Bingo Act and any rules and regulations adopted and promulgated pursuant to such act.

(2) Nothing in this section shall be construed to prohibit (a) the delivery to a licensee, his or her duly authorized representative, or his or her successors, receivers, trustees, personal representatives, administrators, assignees, or guarantors, if directly interested, a certified copy of any report or record, (b) the publication of statistics so classified as to prevent the identification of particular reports or records, (c) the inspection by the Attorney General, a county attorney, or other legal representative of the state of reports or records submitted by a licensed distributor or manufacturer when information on the reports or records is considered by the Attorney General, county attorney, or other legal representative to be relevant to any action or proceeding instituted by the licensee or against whom an action or proceeding is being considered or has been commenced by any state agency or county, (d) the furnishing of any information to the United States Government or to states allowing similar privileges to the Tax Commissioner, (e) the disclosure of information and records to a collection agency contracting with the Tax Commissioner for the collection of delinquent taxes under the Nebraska Bingo Act, (f) the publication or disclosure of final administrative opinions and orders made by the Tax Commissioner in the adjudication of license or permit denials, suspensions, cancellations, or revocations, (g) the release of any application, without the contents of any submitted personal history report or social security number, filed with the department to obtain a license or permit to conduct activities under the act, which shall be deemed a public record, (h) the release of any report filed pursuant to section 9-255.05 or any other report filed by a licensee pursuant to the act, which shall be deemed a public record, or (i) the notification of an applicant, a licensee, or a licensee's duly authorized representative of the existence of and the grounds for an administrative action to deny the license application of, to revoke, cancel, or suspend the license of, or to levy an administrative fine upon any agent or employee of the applicant, the licensee, or any other person upon whom the applicant or licensee relies to conduct activities authorized by the act.

(3) Nothing in this section shall prohibit the Tax Commissioner or any employee or agent of the Tax Commissioner from making known the names of persons, firms, or corporations licensed or issued a permit to conduct activities under the act, the locations at which such activities are conducted by licensees or permittees, or the dates on which such licenses or permits were issued.

(4) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the Postal Inspector of the United States Postal Service or his or her delegates to inspect reports or records submitted by a licensed distributor or manufacturer pursuant to the act when information on the reports or records is relevant to any action or proceeding instituted or being considered by the United States Postal Service against such person for the fraudulent use of the mails to carry and deliver false and fraudulent tax returns to the Tax Commissioner with the intent to defraud the State of Nebraska or to evade the payment of Nebraska state taxes.

(5) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit other tax officials of this state to inspect reports or records submitted pursuant to the act, but such inspection shall be permitted only for purposes of enforcing a tax law and only to the extent and under the conditions prescribed by the rules and regulations of the Tax Commissioner.



9-301 Act, how cited.

Sections 9-301 to 9-356 shall be known and may be cited as the Nebraska Pickle Card Lottery Act.



9-302 Purposes of act.

(1) The purpose of the Nebraska Pickle Card Lottery Act is to protect the health and welfare of the public, to protect the economic welfare and interest in pickle card sales and winnings, to insure that the profits derived from the operation of lottery by the sale of pickle cards are accurately reported in order that their revenue-raising potential be fully exposed, to insure that the profits are used for legitimate purposes, and to prevent the purposes for which the profits of lottery by the sale of pickle cards are to be used from being subverted by improper elements. Lottery by the sale of pickle cards shall be played and conducted only by those methods permitted in the Nebraska Pickle Card Lottery Act. No other form, means of selection, or method of play shall be authorized or permitted.

(2) The purpose of the Nebraska Pickle Card Lottery Act is also to completely and fairly regulate each level of the traditional marketing scheme of pickle cards to insure fairness, quality, and compliance with the Constitution of the State of Nebraska. To accomplish such purpose, the regulation and licensure of manufacturers of pickle cards, nonprofit organizations, distributors, sales agents, pickle card operators, and any other person involved in the marketing scheme are necessary.



9-303 Definitions, where found.

For purposes of the Nebraska Pickle Card Lottery Act, unless the context otherwise requires, the definitions found in sections 9-304 to 9-321.03 shall be used.



9-304 Allowable expenses, defined.

Allowable expenses shall mean:

(1) All costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed to participants;

(2) All office expenses;

(3) All promotional expenses;

(4) All salaries of persons employed to operate the lottery by the sale of pickle cards;

(5) Any rental or lease expense;

(6) Any fee paid to any person associated with the operation of any lottery by the sale of pickle cards, including any commission paid to a sales agent and any expense for which a sales agent is reimbursed;

(7) Any delivery or shipping charge incurred by a licensed organization in connection with the lottery by the sale of pickle cards;

(8) Any license fees paid to the department to license the organization, each utilization-of-funds member, and each sales agent and any pickle card dispensing device registration fees paid to the department to register devices utilized at the licensed organization's designated premises or its bingo occasions; and

(9) Any pickle card dispensing device repairs or maintenance paid by the licensed organization.



9-305 Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license for up to three years.



9-305.01 Definite profit, defined.

Definite profit shall mean the gross proceeds from a pickle card unit less all of the possible prizes in the unit.



9-306 Department, defined.

Department shall mean the Department of Revenue.



9-306.01 Designated premises, defined.

Designated premises shall mean one location selected by a licensed organization at which individual pickle cards may be sold as opportunities for participation in a lottery by the sale of pickle cards. Only one of the following types of locations may be selected as a designated premises: (1) In the case of an organization holding a certificate of exemption under section 501(c)(3), (c)(4), or (c)(5) of the Internal Revenue Code or a volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, one piece of real property which is owned, leased, or used by the organization as its principal office, which is in use by the organization primarily for purposes other than the conduct of gaming activities, and which is not used in connection with any other type of retail business activity other than an occasional sale as defined in section 77-2701.24; or (2) in the case of an organization holding a certificate of exemption under section 501(c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code, one piece of real property which is owned, leased, or used by the organization as its principal office and which is in use by the organization primarily for purposes other than the conduct of gaming activities. For purposes of this section, principal office shall mean the place where the principal affairs and business of the licensed organization are transacted, including where the officers and members assemble to discuss and transact the business of the organization, where its meetings are held, and generally where its records are kept.



9-307 Distributor, defined.

Distributor shall mean any person licensed pursuant to section 9-330, who purchases or otherwise obtains pickle card units from manufacturers and sells, distributes, or otherwise provides pickle card units in this state to licensed organizations.



9-308 Gross proceeds, defined.

Gross proceeds shall mean the total possible receipts from the sale of all pickle cards in any pickle card unit.



9-308.01 Gross profit, defined.

Gross profit shall mean the definite profit from the sale of a pickle card unit less any commission paid by a licensed organization to a pickle card operator selling individual pickle cards on behalf of the licensed organization.



9-309 Lawful purpose, defined.

(1) Lawful purpose, for a licensed organization making a donation of its net profits derived from its lottery by the sale of pickle cards solely for its own organization, shall mean donating such net profits for any activity which benefits and is conducted by the organization, including any charitable, benevolent, humane, religious, philanthropic, youth sports, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.

(2) Lawful purpose, for a licensed organization making a donation of its net profits derived from its lottery by the sale of pickle cards outside of its organization, shall mean donating such net profits only to:

(a) The State of Nebraska or any political subdivision thereof, but only if the contribution or gift is made exclusively for public purposes;

(b) A corporation, trust, community chest, fund, or foundation:

(i) Created or organized under the laws of Nebraska which has been in existence for five consecutive years immediately preceding the date of the donation and which has its principal office located in Nebraska;

(ii) Organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, for the prevention of cruelty to children or animals, or to foster national or international amateur sports competition;

(iii) No part of the net earnings of which inures to the benefit of any private shareholder or individual;

(iv) Which is not disqualified for tax exemption under section 501(c)(3) of the Internal Revenue Code by reason of attempting to influence legislation; and

(v) Which does not participate in any political campaign on behalf of any candidate for political office;

(c) A post or organization of war veterans or an auxiliary unit or society of, trust for, or foundation for any such post or organization:

(i) Organized in the United States or in any territory or possession thereof; and

(ii) No part of the net earnings of which inures to the benefit of any private shareholder or individual; or

(d) A volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad serving any city, village, county, township, or rural or suburban fire protection district in Nebraska.

(3) No donation of net profits under this section shall (a) inure to the benefit of any individual member of the licensed organization making the donation except to the extent it is in furtherance of the purposes described in this section or (b) be used for any activity which attempts to influence legislation or for any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

Facilitating the recruitment and retention of volunteer firefighters cannot be said to constitute a charitable activity, and therefore, retirement plan contributions inuring to the benefit of individual members do not constitute a use for a lawful purpose. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-310 License, defined.

License shall mean any license to conduct a lottery by the sale of pickle cards as provided in section 9-326, any license for a utilization-of-funds member as provided in section 9-327, any sales agent's license as provided in section 9-329, any pickle card operator's license as provided in section 9-329.02, any distributor's license as provided in section 9-330, or any manufacturer's license as provided in section 9-332.



9-311 Licensed organization, defined.

Licensed organization shall mean a nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad licensed to conduct a lottery by the sale of pickle cards under the Nebraska Pickle Card Lottery Act.



9-312 Lottery by the sale of pickle cards, defined.

Lottery by the sale of pickle cards shall mean any gambling scheme in which participants pay or agree to pay something of value for a pickle card. Any lottery by the sale of pickle cards shall be conducted pursuant to and in accordance with the Nebraska Pickle Card Lottery Act.

Lottery by the sale of pickle cards shall not mean or include any activity authorized or regulated under the Nebraska Bingo Act, except as provided in section 9-346, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, nor shall lottery by the sale of pickle cards mean or include any activity prohibited under Chapter 28, article 11.



9-313 Manufacturer, defined.

Manufacturer shall mean any person who assembles from raw materials or subparts a completed piece or pieces of pickle cards and pickle card units.



9-314 Member, defined.

Member shall mean a person who has qualified for and been admitted to membership in a licensed organization pursuant to its bylaws, articles of incorporation, charter, rules, or other written statement for purposes other than conducting activities under the Nebraska Pickle Card Lottery Act. Member shall not include social or honorary members.



9-314.01 Net profit, defined.

Net profit shall mean the gross profit from the sale of a pickle card unit less the unit cost and allowable expenses incurred by a licensed organization in connection with the sale of a pickle card unit.



9-315 Pickle card, defined.

Pickle card shall mean any disposable card, board, or ticket which accords a person an opportunity to win a cash prize by opening, pulling, detaching, or otherwise removing one or more tabs from the card, board, or ticket to reveal a set of numbers, letters, symbols, or configurations, or any combination thereof, and shall include, but not be limited to, any card known as a pickle ticket, pickle, break-open, pull-tab, pull-tab board, punchboard, seal card, pull card, or any other similar card, board, or ticket which is included under this section, whether referred to by any other name.

Pickle card shall not mean or include any:

(1) Card used in connection with bingo conducted pursuant to the Nebraska Bingo Act, except as provided in section 9-346;

(2) Racing ticket or wager in connection with any horserace conducted pursuant to Chapter 2, article 12;

(3) Scrape-off or rub-off ticket;

(4) Card, ticket, or other device used in connection with any kind of gambling, lottery, raffle, or gift enterprise authorized or regulated under the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701; or

(5) Card, ticket, or other device prohibited under Chapter 28, article 11.



9-316 Pickle card operator, defined.

Pickle card operator shall mean any sole proprietorship, partnership, limited liability company, or corporation which sells individual pickle cards on behalf of the licensed organization.



9-317 Pickle card unit, defined.

Pickle card unit shall mean a series or complete set of pickle cards, which consists of all winning and losing cards in a particular unit, set, series, deal, or scheme for a lottery by the sale of pickle cards, in the receptacle or box in and with which the unit of pickle cards is sold by a distributor.



9-317.01 Premises, defined.

Premises shall mean a building or a distinct portion of a building and shall not include any area of land surrounding the building.



9-318 Repealed. Laws 1988, LB 1232, § 54.



9-319 Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges of an organization or a person to obtain a license.



9-320 Sales agent, defined.

Sales agent shall mean any person who markets, sells, or delivers any pickle card unit on behalf of a licensed organization to any licensed pickle card operator.



9-321 Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or the renewal thereof.



9-321.01 Unit cost, defined.

Unit cost shall mean the total cost of a pickle card unit paid by a licensed organization to a distributor. Unit cost shall include the tax on definite profit prescribed in section 9-344 and any applicable sales tax. Unit cost shall also include any applicable federal gaming tax for which the licensed organization is liable in connection with its purchase or sale of a pickle card unit.



9-321.02 Utilization-of-funds member, defined.

Utilization-of-funds member shall mean a member of the organization who shall be responsible for supervising the conduct of the lottery by the sale of pickle cards and for the proper utilization of the gross proceeds derived from the conduct of the lottery by the sale of pickle cards.



9-321.03 Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall mean a volunteer association or organization serving any city, village, county, township, or rural or suburban fire protection district in Nebraska by providing fire protection or emergency response services for the purpose of protecting human life, health, or property.



9-322 Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses and temporary licenses;

(2) To deny any license application or renewal application for cause. Cause for denial of an application for or renewal of a license shall include instances in which the applicant individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the applicant or licensee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant or licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code, from such applicant or licensee for past or present services in a consulting capacity or otherwise, the licensee, or any person with a substantial interest in the applicant or licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to such acts by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where pickle card activity required to be licensed under the Nebraska Pickle Card Lottery Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed in accordance with the Nebraska Pickle Card Lottery Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska Pickle Card Lottery Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license. Cause for revocation, cancellation, or suspension of a license shall include instances in which the licensee individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the licensee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska Pickle Card Lottery Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license pursuant to the Nebraska Pickle Card Lottery Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where pickle card activity required to be licensed under the act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee or other person to cease and desist from violations of the Nebraska Pickle Card Lottery Act or any rules or regulations adopted and promulgated pursuant to such act. The order shall give reasonable notice of the rights of the licensee or other person to request a hearing and shall state the reason for the entry of the order. The notice of order shall be mailed to or personally served upon the licensee or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee or other person. A request for a hearing by the licensee or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee or other person shall be deemed in default and the proceeding may be determined against the licensee or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act, rules, or regulations. A fine levied on a violator under this section shall not exceed one thousand dollars for each violation of the act or any rule or regulation adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from pickle card lottery gross proceeds of an organization and shall be remitted by the violator to the department within thirty days after the date of the order issued by the department levying such fine;

(6) To enter or to authorize any law enforcement officer to enter at any time upon any premises where lottery by the sale of pickle cards activity required to be licensed under the act is being conducted to determine whether any of the provisions of such act or any rules or regulations adopted and promulgated under such act have been or are being violated and at such time to examine such premises;

(7) To require periodic reports of lottery by the sale of pickle cards activity from licensed manufacturers, distributors, nonprofit organizations, sales agents, pickle card operators, and any other persons, organizations, limited liability companies, or corporations as the department deems necessary to carry out the act;

(8) To require annual registration of coin-operated and currency-operated devices used for the dispensing of pickle cards, to issue registration decals for such devices, to prescribe all forms necessary for the registration of such devices, and to impose administrative penalties for failure to properly register such devices;

(9) To examine or to cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to the conduct of lottery by the sale of pickle cards of any licensee, to require by administrative order or summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to require proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. If the documents requested by the department are in the custody of a limited liability company, the court order may be directed to any member when management is reserved to the members or otherwise to any manager. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(10) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(11) To collect license application and license renewal application fees imposed by the Nebraska Pickle Card Lottery Act and to prorate license fees on an annual basis. The department shall establish by rule and regulation the conditions and circumstances under which such fees may be prorated;

(12) To inspect pickle cards and pickle card units as provided in section 9-339;

(13) To confiscate, seize, or seal pickle cards, pickle card units, or coin-operated or currency-operated pickle card dispensing devices pursuant to section 9-350;

(14) To adopt and promulgate such rules and regulations and prescribe all forms as are necessary to carry out the Nebraska Pickle Card Lottery Act; and

(15) To employ staff, including auditors and inspectors, as necessary to carry out the act.

Documents belonging to a donee of pickle card proceeds that describe the donee's disposition of those proceeds are documents relating to the conduct of lottery by the sale of pickle cards within the meaning of subsection (9) of this section. This section requires that a contested hearing be held before judicial enforcement of a request for documents may be obtained. Central States Found. v. Balka, 256 Neb. 369, 590 N.W.2d 832 (1999).



9-322.01 Administrative fine; disposition; collection.

(1) All money collected by the department as an administrative fine shall be transmitted on a monthly basis to the State Treasurer who shall deposit such money in the permanent school fund.

(2) Any administrative fine levied under section 9-322 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure, or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property.



9-322.02 Denial of application; procedure.

(1) Before any application is denied pursuant to section 9-322, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for a hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the application denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.

Administrative bodies have only that authority specifically conferred upon them by statute or by construction necessary to achieve the purpose of the relevant act, and as such, the Department of Revenue is not statutorily authorized to grant motions for summary judgment. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-322.03 Repealed. Laws 2007, LB 638, § 21.



9-323 Suspension of license; limitation; procedure.

(1) The Tax Commissioner may suspend any license issued pursuant to the Nebraska Pickle Card Lottery Act except a license issued pursuant to section 9-326, except that no order to suspend any license shall be issued unless the department determines that the licensee is not operating in accordance with the purposes and intent of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts. The Tax Commissioner may suspend a license issued pursuant to section 9-326 after a hearing upon a finding by the department that the licensee is not operating in accordance with the purposes and intent of such acts.

(2) Before any license is suspended prior to a hearing, notice of an order to suspend a license shall be mailed to or personally served upon the licensee at least fifteen days before the order of suspension takes effect.

(3) The order of suspension may be withdrawn if the licensee provides the department with evidence that any prior findings or violations have been corrected and that the licensee is now in full compliance, whether before or after the effective date of the order of suspension.

(4) The Tax Commissioner may issue an order of suspension pursuant to subsections (1) and (2) of this section when an action for suspension, cancellation, or revocation is pending. The Tax Commissioner may also issue an order of suspension after a hearing for a limited time of up to one year without an action for cancellation or revocation pending.

(5) The hearing for suspension, cancellation, or revocation of the license shall be held within twenty days after the date the suspension takes effect. A request by the licensee to hold the hearing after the end of the twenty-day period shall extend the suspension until the hearing.

(6) The decision of the department shall be made within twenty days after the conclusion of the hearing. The suspension shall continue in effect until the decision is issued. If the decision is that an order of suspension, revocation, or cancellation is not appropriate, the suspension shall terminate immediately by order of the Tax Commissioner. If the decision is an order for the suspension, revocation, or cancellation of the license, the suspension shall continue pending an appeal of the decision of the department.

(7) Any period of suspension prior to the issuance of an order of suspension issued by the Tax Commissioner shall count toward the total amount of time a licensee shall be suspended from gaming activities under the Nebraska Pickle Card Lottery Act. Any period of suspension prior to the issuance of an order of cancellation shall not reduce the period of the cancellation. Any period of suspension after the issuance of the order and during an appeal shall be counted as a part of the period of cancellation.



9-324 Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license pursuant to section 9-322, or the levying of an administrative fine pursuant to section 9-322, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice upon the licensee or violator by personal service or mail of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.

This section shall not apply to an order of suspension by the Tax Commissioner prior to a hearing as provided in section 9-323.



9-325 Proceeding before department; service; security; appeal.

(1) A copy of the order or decision of the department in any proceeding before it, certified under the seal of the department, shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding, to such party at such address, shall be deemed to be service upon such party.

(2) At the time of making an appearance before the department, each party shall deposit in cash or furnish a sufficient security for costs in an amount the department deems adequate to cover all costs liable to accrue, including costs for (a) reporting the testimony to be adduced, (b) making up a complete transcript of the hearing, and (c) extending reporter's original notes in typewriting.

(3) Any decision of the department in any proceeding before it may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-326 License; qualified applicants.

(1) Any nonprofit organization holding a certificate of exemption under section 501(c)(3), (c)(4), (c)(5), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad may apply for a license to conduct a lottery by the sale of pickle cards.

(2) Prior to applying for any license, an organization shall:

(a) Be incorporated in this state as a not-for-profit corporation or organized in this state as a religious or not-for-profit organization. For purposes of this subsection, a domesticated foreign corporation shall not be considered incorporated in this state as a not-for-profit corporation;

(b) Conduct activities within this state in addition to the conduct of lottery by the sale of pickle cards;

(c) Be authorized by its constitution, articles, charter, or bylaws to further in this state a lawful purpose;

(d) Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual; and

(e) With the exception of a volunteer fire company, a volunteer first-aid, rescue, ambulance, or emergency squad, or a not-for-profit corporation whose primary purpose is to support a volunteer fire company, first-aid squad, rescue squad, ambulance squad, or emergency squad, have been in existence in this state for five years immediately preceding its application for a license and have had during that five-year period a bona fide membership actively engaged in furthering a lawful purpose. A society defined in section 21-608 which is chartered in Nebraska under a state, grand, supreme, national, or other governing body may use the charter date of its parent organization to satisfy such five-year requirement.



9-327 License; application; contents; enumerated; duty to keep current.

(1) Each applicant for a license to conduct a lottery by the sale of pickle cards shall file with the department an application on a form prescribed by the department.

(2) Each application shall include:

(a) The name and address of the applicant;

(b) Sufficient facts relating to the incorporation or organization of the applicant to enable the department to determine if the applicant is eligible for a license under section 9-326;

(c) The name and address of each officer of the applicant organization;

(d) The name, address, social security number, date of birth, and years of membership of a bona fide and active member of the applicant organization to be licensed as a utilization-of-funds member. Such person shall have been an active and bona fide member of the applicant organization for at least one year preceding the date the application is filed with the department unless the applicant organization can provide evidence that the one-year requirement would impose an undue hardship on the organization. Such person shall sign a sworn statement indicating that he or she agrees to comply with all provisions of the Nebraska Pickle Card Lottery Act and all rules and regulations adopted pursuant to the act, that no commission, fee, rent, salary, profits, compensation, or recompense will be paid to any person or organization, except payments authorized by the Nebraska Pickle Card Lottery Act, and that all net profits will be spent only for lawful purposes. The department may prescribe a separate application for such license;

(e) A roster of members if the department deems it necessary and proper; and

(f) Other information which the department deems necessary.

(3) The information required by this section shall be kept current. An organization shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(4) The department may prescribe a separate application form for renewal purposes.



9-328 Licenses; renewal; application; requirements; classes; fees.

(1) All licenses to conduct a lottery by the sale of pickle cards and licenses issued to utilization-of-funds members shall expire as provided in this section and may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license unless such application only pertains to the conduct of a lottery by the sale of pickle cards at a special function as provided in section 9-345.01.

(2) A license to conduct a lottery by the sale of pickle cards issued to a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code and any license issued to a utilization-of-funds member for such nonprofit organization shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation.

(3) A license to conduct a lottery by the sale of pickle cards issued to a nonprofit organization holding a certificate of exemption under section 501(c)(5), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad and any license issued to a utilization-of-funds member for such nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation.

(4) The department shall establish classes of licenses for licensed organizations based upon the manner in which the licensed organization intends to sell the pickle cards. The classes shall include:

(a) Class I licenses which shall include organizations which sell individual pickle cards only at the organization's designated premises and at the organization's licensed regularly scheduled bingo occasions pursuant to the Nebraska Bingo Act; and

(b) Class II licenses which shall include organizations which sell the pickle cards on the premises of one or more licensed pickle card operators.

A licensed organization holding a Class II license shall be required to market and deliver its pickle cards by a licensed sales agent.

(5) A biennial license fee of two hundred dollars shall be charged for each Class I license, three hundred dollars for each Class II license, and forty dollars for a license for each utilization-of-funds member.

(6) The department shall adopt and promulgate rules and regulations establishing reporting requirements for each class of license.



9-329 Sales agent; license required; application; contents; fee; temporary license.

(1) Unless otherwise authorized by the department, no person shall market, sell, or deliver any pickle card unit to any pickle card operator without first obtaining a sales agent license.

(2) Any person wishing to operate as a sales agent in this state shall file an application with the department for a license on a form prescribed by the department. Each application for a license shall include (a) the name, address, and social security number of the person applying for the license, (b) the name and state identification number of the licensed organization for which any pickle card units are to be marketed or sold by the applicant, and (c) such other information which the department deems necessary.

(3) A statement signed by the person licensed as a utilization-of-funds member signifying that such licensed organization approves the applicant to act as a sales agent on behalf of such organization shall accompany each sales agent's application for a license. No person licensed as a utilization-of-funds member shall be licensed as a sales agent.

(4)(a) A biennial fee of one hundred dollars shall be charged for each license issued pursuant to this section. The department shall remit the proceeds from such fee to the State Treasurer for credit to the Charitable Gaming Operations Fund. Such licenses shall expire as prescribed in this section and may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.

(b) A sales agent license issued to a person on behalf of a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation. A sales agent license issued to a person on behalf of a nonprofit organization holding a certificate of exemption under section 501(c)(5), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation.

(5) The information required by this section shall be kept current. A sales agent shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(6) The department may prescribe a separate application form for renewal purposes.

(7) The department may issue a temporary license pending receipt of additional information or further inquiry.



9-329.01 Sales agent; license applicant; qualifications; licensee; limitations.

(1) Prior to applying for a license as a sales agent for a licensed organization, the applicant shall have been an active and bona fide member of the licensed organization for one year preceding the date the application is filed with the department.

(2) No person applying for a license under this section shall hold a license as a sales agent for more than one licensed organization. This subsection shall not prohibit a licensed sales agent from applying for a license to represent another licensed organization as a sales agent if he or she has ceased being a sales agent for and will not continue to market pickle card units on behalf of the organization for which he or she is currently licensed and has obtained a written release of any legal obligations he or she has to such licensed organization. Such release shall be signed by a person licensed as a utilization-of-funds member and an officer of the licensed organization and shall state that the sales agent has satisfied all legal obligations he or she has to the licensed organization in connection with the lottery by the sale of pickle cards. When applicable, a copy of the written release shall accompany any application for a license to become a sales agent.

(3) Any sales agent licensed under the Nebraska Pickle Card Lottery Act shall not be connected with or interested in, directly or indirectly, any person, partnership, limited liability company, firm, corporation, or other party licensed as a distributor, manufacturer, or pickle card operator under section 9-329.03, 9-330, or 9-332 and, unless such sales agent does not directly or indirectly receive payment of any commission, salary, or fee for the sale, marketing, or delivery of pickle cards on behalf of the licensed organization or any other service on behalf of the licensed organization, shall not be a director, manager, trustee, or member of any governing committee, board, or body of the licensed organization on behalf of which the sales agent sells pickle card units.



9-329.02 Pickle card operator; license required; application; contents; fee; restrictions; authorization required; equipment requirements.

(1) A pickle card operator shall not be eligible to sell individual pickle cards as opportunities to participate in a lottery by the sale of pickle cards without first obtaining a license.

(2) Any sole proprietorship, partnership, limited liability company, or corporation wishing to operate as a pickle card operator in this state shall file an application with the department for a license on a form prescribed by the department. Each application for a license shall include (a) the name, address, and state identification number of the sole proprietorship, partnership, limited liability company, or corporation applying for the license, (b) a description of the premises on which the pickle cards will be sold or offered for sale, (c) if the applicant is an individual, the applicant's social security number, and (d) such other information which the department deems necessary. The information required by this subsection shall be kept current. A pickle card operator shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(3) A biennial fee of one hundred dollars shall be charged for each license issued pursuant to this section and shall be paid for by the applicant. A licensed organization shall not pay the required licensing fees of a pickle card operator as an inducement for the pickle card operator to sell individual pickle cards on its behalf. Such licenses shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation and may be renewed biennially. The department shall remit the proceeds from such license fees to the State Treasurer for credit to the Charitable Gaming Operations Fund. An application for license renewal shall be submitted to the department at least sixty days prior to the expiration date of the license.

(4) One license issued to any sole proprietorship, partnership, limited liability company, or corporation under this section as a pickle card operator shall cover the sole proprietorship, partnership, limited liability company, or corporation and the employees of the licensed pickle card operator. Any license issued pursuant to this section shall be valid only for the sole proprietorship, partnership, limited liability company, or corporation in the name of which it was issued and shall allow the sale of individual pickle cards only on the premises described in the pickle card operator's application for a license. A pickle card operator's license may not be transferred under any circumstances including change of ownership.

(5) The department may prescribe a separate application form for renewal purposes.

(6) A licensed pickle card operator shall not sell individual pickle cards on behalf of a licensed organization until an authorization has been obtained from the department by the licensed organization. The licensed organization shall file an application with the department for such authorization on a form prescribed by the department. Each application for an authorization shall include (a) the name, address, and state identification number of the licensed pickle card operator and (b) such other information which the department deems necessary. The application shall include a statement signed by a person licensed as a utilization-of-funds member signifying that such licensed organization approves the pickle card operator to sell individual pickle cards on behalf of such organization.

(7) A pickle card operator may sell individual pickle cards on behalf of more than one licensed organization. Each licensed organization for which the pickle card operator desires to sell individual pickle cards shall obtain the authorization described in subsection (6) of this section.

(8) A pickle card operator who sells individual pickle cards through a coin-operated or currency-operated dispensing device shall purchase, lease, or rent its own equipment. If such equipment is obtained from a licensed organization or distributor, it shall be purchased, leased, or rented at a rate not less than fair market value. A licensed organization or distributor shall not provide such equipment to a pickle card operator free of charge or at a rate less than fair market value as an inducement for the pickle card operator to sell a licensed organization's individual pickle cards. The department may require a licensed organization, distributor, or pickle card operator to provide such documentation as the department deems necessary to verify that a pickle card operator has purchased, leased, or rented the equipment for a rate not less than fair market value.

(9) No pickle card operator shall generate revenue from the sale of individual pickle cards which exceeds the revenue generated from other retail sales on an annual basis. For purposes of this subsection, retail sales shall not include revenue generated from other charitable gaming activities authorized by Chapter 9.



9-329.03 Pickle card operator; qualified applicant; licensee; limitations.

(1) Any sole proprietorship, partnership, limited liability company, or corporation, which holds a retail license for the sale of alcoholic liquor for consumption on the premises issued by the Nebraska Liquor Control Commission pursuant to the Nebraska Liquor Control Act or which holds a retail license for the sale of alcoholic liquor for consumption off the premises, may apply for a pickle card operator's license to sell individual pickle cards as opportunities to participate in a lottery by the sale of pickle cards.

(2) A pickle card operator licensed under the Nebraska Pickle Card Lottery Act shall not be connected with or interested in, directly or indirectly, any person, partnership, limited liability company, firm, corporation, or other party licensed as a distributor or manufacturer under section 9-330 or 9-332.

(3) A sole proprietor, partner in a partnership, member in a limited liability company, or officer or director of a corporation licensed as a pickle card operator shall not be licensed as a sales agent.

(4) A sole proprietor, partner in a partnership, member in a limited liability company, or officer or director of a corporation licensed as a pickle card operator shall not be a director, manager, trustee, or member of any governing committee, board, or body of the licensed organization on behalf of which the pickle card operator sells individual pickle cards.



9-329.04 Repealed. Laws 1997, LB 248, § 39.



9-330 Distributor's license; application; requirements; fee; renewal.

Any applicant for a distributor's license, including renewal thereof, shall file an application with the department on a form prescribed by the department. Each application shall be accompanied by a biennial license fee of three thousand fifty dollars. At a minimum, the application shall include the name and address of the applicant, including all shareholders who own ten percent or more of the outstanding stock if the applicant is a corporation, the location of its office or business, a current list, if requested, of those organizations within the state to whom the applicant is selling pickle card units, and, if the applicant is an individual, the applicant's social security number. All applications shall include a sworn statement by the applicant or the appropriate officer thereof that the applicant will comply with all provisions of the Nebraska Pickle Card Lottery Act and all rules and regulations adopted and promulgated under such act.

The principal office of an applicant for a distributor's license or of a licensed distributor shall be located in Nebraska.

No person shall be issued a distributor's license if such person is not doing business or authorized to do business in this state.

Distributors' licenses shall expire on September 30 of every odd-numbered year or such other date as the department may prescribe by rule or regulation. Distributors' licenses may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.



9-331 Distributor; employee or spouse; participation in gambling; restrictions.

(1) No person, except a distributor operating pursuant to the Nebraska Pickle Card Lottery Act, shall sell or distribute any pickle card units to any licensed organization.

(2) No distributor shall hold a license to conduct a lottery by the sale of pickle cards or any other kind of gambling activity which is authorized or regulated under Chapter 9 or a license to act as a sales agent, pickle card operator, or manufacturer of pickle cards or pickle card units except as provided in sections 9-255.07 and 9-632.

(3) If a distributor delivers any pickle card unit, he or she shall deliver such unit only to a licensed utilization-of-funds member for pickle cards, a licensed sales agent, a licensed gaming manager, a bingo chairperson designated by an organization licensed to conduct bingo pursuant to the Nebraska Bingo Act, or a person who serves as a manager for a licensed organization which is exempt under section 501(c)(8), (c)(10), or (c)(19) of the Internal Revenue Code and shall not deliver any pickle card unit to any other person, including a pickle card operator.

(4) No distributor shall offer or agree to offer anything of value to any person in exchange for an agreement or commitment by such person to exclusively sell pickle cards sold by such distributor. Nothing in this section shall prohibit a licensed organization or pickle card operator from exclusively selling pickle cards sold by a single distributor. No licensed organization or pickle card operator shall accept or agree to accept anything of value from a distributor in exchange for an agreement or commitment by such licensed organization or pickle card operator to exclusively sell pickle cards sold by such distributor.

(5) No distributor or employee or spouse of any distributor shall participate in the conduct or operation of any lottery by the sale of pickle cards or any other kind of gambling activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed distributor and as provided in sections 9-255.07 and 9-632. No distributor or employee or spouse of any distributor shall have a substantial interest in another distributor, a manufacturer, a manufacturer-distributor as defined in section 9-616 other than itself, or a licensed organization or any other licensee regulated under Chapter 9. Membership in any organization shall not be deemed a violation of this section.

(6) A distributor shall purchase or otherwise obtain pickle card units only from a licensed manufacturer and shall pay for such units by check within thirty days of delivery.



9-332 Manufacturer of pickle cards; license required; application; fee; change in information; renewal.

A manufacturer shall obtain a license from the department prior to manufacturing or selling or supplying to any licensed distributor in this state any pickle cards or pickle card units or engaging in any interstate activities relating to such pickle cards or pickle card units, except that nothing in this section shall prohibit a manufacturer from marketing, selling, or otherwise providing pickle cards or pickle card units to a federally recognized Indian tribe for use in a Class II gaming activity authorized by the federal Indian Gaming Regulatory Act. The applicant shall include with the application form prescribed by the department a biennial license fee of three thousand fifty dollars, a sworn statement by the applicant or appropriate officer of the applicant that the applicant will comply with all provisions of the Nebraska Pickle Card Lottery Act and all rules and regulations adopted and promulgated pursuant to the act, and such other information as the department deems necessary. If the applicant is an individual, the application shall include the applicant's social security number.

The applicant shall notify the department within thirty days of any change in the information submitted on or with the application form. The applicant shall comply with all applicable laws of the United States and the State of Nebraska and all applicable rules and regulations of the department.

Manufacturers' licenses shall expire on September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. Manufacturers' licenses may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.



9-332.01 Manufacturer; preselling activities; approval required.

Each manufacturer shall receive departmental approval prior to selling in this state any type of pickle card, pickle card unit, punchboard, or other similar card, board, or ticket included in section 9-315 whether referred to by any other name intended for resale in Nebraska. Approval by the department shall be based upon, but not limited to, the manufacture, assembly, and packaging of pickle cards or pickle card units and any other specifications imposed by the Nebraska Pickle Card Lottery Act or any rule or regulation adopted and promulgated pursuant to the act.



9-333 Manufacturer; records.

Each manufacturer shall keep and maintain a complete set of records detailing the manufacturer's pickle card activities, including the name and state identification number of each distributor purchasing pickle card units, the quantity and type of each pickle card unit sold, and any other information concerning pickle card units which the department deems necessary. Such records shall be made available to the department upon request. The department may require by rule and regulation periodic reporting from a manufacturer relative to its pickle card activities.



9-334 Nonresident manufacturer; designated agent for service of process.

Each manufacturer selling pickle cards and pickle card units in this state that is not a resident or corporation shall designate a natural person who is a resident of and living in this state and is nineteen years of age or older as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the manufacturer. The name, business address where service of process and delivery of mail can be made, and home address of such agent shall be filed with the department.



9-335 Manufacturer; employee or spouse; restriction on activities.

No manufacturer shall be licensed to conduct any other activity under the Nebraska Pickle Card Lottery Act. No manufacturer shall hold a license to conduct any other kind of gambling activity which is authorized or regulated under Chapter 9 except as provided in sections 9-255.09 and 9-632. No manufacturer or employee or spouse of any manufacturer shall participate in the conduct or operation of any lottery by the sale of pickle cards or any other kind of gambling activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed manufacturer or employee thereof, as a lottery contractor pursuant to the State Lottery Act, and as provided in sections 9-255.09 and 9-632. No manufacturer or employee or spouse of any manufacturer shall have a substantial interest in any other manufacturer, any distributor, any manufacturer-distributor as defined in section 9-616 other than itself, or any licensed organization or any other licensee regulated under Chapter 9.



9-336 Pickle card or pickle card unit; serial number required; manufacturer; duties.

Each manufacturer of pickle cards or pickle card units shall assign a serial number to each unit of pickle cards he or she manufactures and place such number on each flare card supplied by such manufacturer and on each pickle card in the unit. No manufacturer shall sell or furnish to any person a unit of pickle cards with the same serial number as a unit which such manufacturer has previously distributed in this or any other state within the three years prior to such sale or furnishing.



9-337 Pickle cards; construction standards.

(1) Pickle cards shall be constructed so that it is impossible to determine the covered or concealed number, letter, symbol, configuration, or combination thereof on the pickle card until it has been dispensed to and opened by the player, by any method or device, including, but not limited to, the use of a marking, variance in size, variance in paper fiber, or light.

(2) All pickle cards shall be constructed to ensure that, when offered for sale to the public, the pickle card is virtually opaque and free of security defects so that winning pickle cards cannot be determined, prior to being opened, through the use of high-intensity lights or any other method.

(3) All pickle cards shall be constructed to conform in all other respects to the provisions and specifications imposed by the Nebraska Pickle Card Lottery Act or by rule or regulation as to the manufacture, assembly, or packaging of pickle cards or pickle card units.



9-338 Pickle card or pickle card unit; restrictions on manufacturer; contraband.

(1) No manufacturer or representative thereof, with knowledge or in circumstances under which he or she reasonably should have known, shall manufacture, possess, display, sell, or otherwise furnish to any person any pickle card or pickle card unit:

(a) In which the winning tab or tabs have not been completely and randomly distributed and mixed among all other tabs in a series;

(b) In which the location or approximate location of any of the winning tab or tabs can be determined in advance of opening the tab or tabs in any manner or by any device, including, but not limited to, any pattern in the manufacture, assembly, or packaging of the tabs or pickle cards by the manufacturer, by any markings on the tabs or container, or by the use of a light;

(c) Which offers both a chance for an instant prize and a possible chance to participate in a subsequent lottery activity, except that pickle card units (i) may utilize a seal card to award prizes or (ii) may utilize numbers drawn or selected in the conduct of bingo pursuant to the Nebraska Bingo Act to award prizes; or

(d) Which does not conform in all other respects to the requirements of the Nebraska Pickle Card Lottery Act and any other specifications imposed by the department by rule and regulation as to the manufacture, assembly, or packaging of pickle cards.

Any such cards or units shall be contraband goods for purposes of section 9-350.

(2) No manufacturer or representative thereof shall use as a sales promotion any statement, demonstration, or implication that any certain portion of a series of pickle cards contains more winners than other portions of the series or that any series of pickle cards or pickle card units may be sold by the organization or its designated sales agent or pickle card operator in a particular manner that would give the seller any advantage in selling more of the pickle cards before having to pay out winners.



9-339 Pickle card or pickle card unit; department; examination.

In addition to any other authority of the department and its authorized agents to conduct inspections, the department and its agents shall have the authority to select any pickle card or pickle card unit held by a distributor, licensed organization, sales agent, pickle card operator, or manufacturer and to examine the quality and integrity of such card or unit in any manner, including pulling all chances remaining thereon. If the pickle card or pickle card unit so inspected is thereby altered in any manner and no defect, alteration, deceptive condition, or other violation is discovered, the owner shall be reimbursed by the department for the cost of the pickle card or pickle card unit and the pickle card or pickle card unit shall become property of the department.



9-340 Pickle card or pickle card unit; restrictions; costs of examination.

(1) No manufacturer shall sell or otherwise provide any pickle cards or pickle card units to any person in Nebraska except a licensed distributor or a federally recognized Indian tribe for use in a Class II gaming activity authorized by the federal Indian Gaming Regulatory Act. No distributor licensed in Nebraska shall purchase or otherwise obtain any pickle cards or pickle card units except from manufacturers licensed in Nebraska.

(2) No distributor shall sell or otherwise provide any pickle card units except to an organization licensed to conduct a lottery by the sale of pickle cards pursuant to the Nebraska Pickle Card Lottery Act or to a federally recognized Indian tribe for use in a Class II gaming activity authorized by the federal Indian Gaming Regulatory Act. No pickle cards shall be sold by a distributor except in the form of pickle card units. No distributor shall market or sell any pickle card unit for use in this state:

(a) Which has not been approved and authorized by the department;

(b) Which has a card or play count in excess of six thousand per pickle card unit;

(c) Which offers less than sixty-five percent or more than eighty percent of the gross proceeds to be paid out in prizes;

(d) Which contains any pickle card or punch on a punchboard, the individual purchase price of which exceeds one dollar;

(e) In which any individual pickle card awards a prize or prizes in excess of one thousand dollars;

(f) Which may be used for any gift enterprise as defined in section 9-701;

(g) Unless and until a stamp obtained from the department containing an identifying number has been permanently and conspicuously affixed upon the flare card supplied by the manufacturer for identification purposes. Once placed, such stamp shall not be removed or tampered with by any person. The state identification stamp shall be placed on each punchboard such that the complete number, together with the symbol appearing thereon, is plainly visible. State identification stamps shall be obtained only from the department and only by a licensed distributor for ten cents each. Such stamps shall be placed by the licensed distributor only on items sold or furnished to licensed organizations in this state. Such stamps shall not be transferred or furnished to any other person unless already placed upon a punchboard or pickle card unit; or

(h) Without the information required in section 9-346.

(3) The department may require a manufacturer seeking approval of any pickle card unit to pay the actual costs incurred by the department in examining the unit. If required, the anticipated costs shall be paid in advance by the manufacturer. After completion of the examination, the department shall refund overpayments or charge and collect amounts sufficient to reimburse the department for underpayment of actual costs.



9-340.01 Distributor; provide purchaser with invoice.

Each distributor shall, in a manner prescribed by the department, provide each purchaser of a pickle card unit or punchboard with an invoice of sale. The invoice shall contain the purchaser's name and complete address and any other information the department deems necessary.



9-340.02 Pickle card units; dispensing devices; payment; definite profit; how remitted; delivery; credit; limitations.

(1) All pickle card units purchased by a licensed organization from a licensed distributor shall be paid for by a check drawn on the pickle card bank account of the licensed organization either in advance of or upon delivery of the pickle card units.

(2) A licensed pickle card operator shall remit the definite profit, less not more than thirty percent of the definite profit as allowed by subsection (4) of section 9-347, of all pickle card units received to the sponsoring licensed organization by check either in advance of or upon delivery of the pickle card units from the sales agent to the pickle card operator. Upon delivery of the pickle card units, the sales agent shall issue the pickle card operator a standard receipt prescribed by the department.

(3) Unless otherwise authorized by the department, pickle card units shall be delivered to a pickle card operator only by a sales agent's personal delivery or by delivery arranged by a sales agent through the mail or by a common carrier.

(4) No licensed organization conducting a lottery by the sale of pickle cards shall extend credit in any form, including, but not limited to, the extension of any credit with regard to the receipt of the definite profit, less not more than thirty percent of the definite profit as allowed by subsection (4) of section 9-347, of a pickle card unit from a pickle card operator upon delivery of a pickle card unit to the pickle card operator and the extension of any credit with regard to the sale or lease of any equipment or coin-operated or currency-operated pickle card dispensing device used in connection with a lottery by the sale of pickle cards.

(5) All payments for the purchase, lease, or rental of a coin-operated or currency-operated pickle card dispensing device by a licensed organization shall be made by a check drawn on the organization's pickle card checking account.

(6) All payments for the purchase, lease, or rental of a coin-operated or currency-operated pickle card dispensing device by a licensed pickle card operator from a licensed organization shall be made by a check drawn on the business checking account of the pickle card operator or a personal checking account of an owner, partner, or officer of the pickle card operator, either at the time of or before placement of the device or on or before the first day of the period of the lease, whichever comes first.

(7) All lease or rental agreements between a licensed organization and a licensed pickle card operator for coin-operated or currency-operated pickle card dispensing devices shall be subject to approval by the department.



9-341 Licensed manufacturer; duty to keep records.

Every licensed manufacturer shall keep and maintain a complete set of records which shall include all details of all activities of the licensee related to the conduct of the licensed activity as may be required by the department, including the total number of pickle card units sold to any Nebraska-licensed distributor. Such records shall be available for inspection by the department. The records shall be maintained for a period of not less than three years from the date of the end of the licensee's fiscal year.



9-342 Licensed organization; pickle cards; powers and duties; purchases; limitation.

(1) Any organization licensed to conduct a lottery by the sale of pickle cards shall purchase units for such purposes from a distributor and shall use the net profit from the sale of the pickle cards for a lawful purpose.

(2) When any organization licensed to conduct a lottery by the sale of pickle cards purchases units from a distributor, such organization shall provide the distributor with a copy of the organization's license or other adequate identification indicating that such organization has a valid license issued pursuant to section 9-327.

(3) Only a person (a) licensed pursuant to section 9-327 as a utilization-of-funds member, (b) licensed pursuant to section 9-329 as a sales agent, (c) licensed pursuant to section 9-232.01 as a gaming manager, (d) designated as a bingo chairperson by an organization licensed to conduct bingo pursuant to the Nebraska Bingo Act, or (e) who serves as a manager for a licensed organization which is exempt under section 501(c)(8), (c)(10), or (c)(19) of the Internal Revenue Code shall order pickle card units from a distributor on behalf of the organization. Only a person licensed as a utilization-of-funds member shall purchase pickle card units from a distributor on behalf of the organization. No pickle card operator shall order or purchase any pickle card or pickle card unit from a distributor.



9-343 Distributor; records; reports.

(1) A distributor shall maintain records of total sales of pickle card units and, within thirty days after the end of the calendar month or by the last day of the month following each monthly period, whichever comes first, shall report to the department, in a manner prescribed by the department, detailed information concerning each sale, which information shall include, but not be limited to, (a) the total number of units sold by such distributor, (b) the aggregate price for which such cards will be sold by the purchasing organization, and (c) any other information the department deems necessary.

(2) A distributor shall maintain a record of the serial number of each unit sold and the corresponding state identification stamp number assigned to each unit. Such information shall be made available to the department upon request.



9-344 Distributor; taxation; deficiencies.

(1) Accompanying the monthly reports required in section 9-343, the distributor shall remit to the department a tax equal to ten percent of the definite profit of each pickle card unit sold by the distributor. Such tax shall be remitted with and reported on a form prescribed by the department on a monthly basis and shall be due and payable within thirty days after each monthly period or by the last day of the month following each monthly period, whichever comes first. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. The distributor shall include the tax due under this section in the selling price of units and shall separately state such tax on the invoice. All deficiencies of the tax prescribed in this section shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.

(2) Unless otherwise provided in the Nebraska Pickle Card Lottery Act, no occupation tax on any proceeds derived from the conduct of a lottery by the sale of pickle cards shall be levied, assessed, or collected from any licensee under the act by any county, township, district, city, village, or other governmental subdivision or body having power to levy, assess, or collect such tax.

(3) For purposes of proper administration of the tax imposed by this section and to prevent evasion of the tax, it shall be presumed that each pickle card unit sold by a distributor or obtained from a manufacturer and not accounted for by a distributor is subject to the tax until the contrary is established. The burden of proving the contrary shall be upon the distributor.



9-345 Participation; age limitation.

(1) No person under eighteen years of age shall play or participate in any way in any lottery by the sale of pickle cards.

(2) No person or licensee, or employee or agent thereof, shall knowingly permit an individual under eighteen years of age to play or participate in any way in any lottery by the sale of pickle cards conducted pursuant to the Nebraska Pickle Card Lottery Act.



9-345.01 Conduct of lottery; location; special function.

A licensed organization may conduct a lottery by the sale of pickle cards only at its designated premises, at its regularly scheduled bingo occasion and its limited period bingo conducted pursuant to the Nebraska Bingo Act, and at the premises of one or more pickle card operators.

A licensed organization may obtain an authorization from the department to sell its individual pickle cards at a festival, bazaar, picnic, carnival, or similar special function conducted by the licensed organization outside of the organization's designated premises one time per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation not to exceed seven consecutive days if the special function is conducted within the county in which the licensed organization has its principal office and the pickle cards are sold only by volunteer members of the licensed organization. A licensed organization shall make written request to the department for such authorization at least ten days prior to the start of the special function.



9-345.02 Flare cards; punchboards; posting; identification.

(1) Licensed organizations and pickle card operators selling individual pickle cards or punchboards shall conspicuously post the flare card for each pickle card unit in play at that location.

(2) Licensed organizations and pickle card operators shall identify each flare card or punchboard in a manner prescribed by the department indicating the name and state identification number of each nonprofit organization on behalf of which individual pickle cards and punches from punchboards are sold at such location.



9-345.03 Pickle cards; dispensing device; registration; application; fee; decal; nontransferable; access; violations; penalties.

(1) Any person who places a coin-operated or currency-operated pickle card dispensing device in operation in this state without a current registration decal affixed permanently and conspicuously to the device shall be subject to an administrative penalty of thirty dollars for each violation. The department shall remit the proceeds from such penalties to the State Treasurer for credit to the Charitable Gaming Operations Fund.

(2) Registration of the device with the department shall be made by application to the department and shall be the responsibility of the licensed organization when such device is to be used in a licensed organization's designated premises or at the location of its regularly scheduled bingo occasion or of the licensed pickle card operator when such device is to be used on the premises of the pickle card operator.

(3) Each application for registration shall include (a) the name and address of the licensed pickle card operator or licensed organization registering the device, (b) the state identification number of the licensed pickle card operator or licensed organization registering the device, (c) a detailed description of the physical appearance and operation of the device, and (d) such other information which the department deems necessary.

(4) A fee of fifty dollars shall be charged for each decal issued pursuant to this section. The department shall remit the proceeds from the fee to the State Treasurer for credit to the Charitable Gaming Operations Fund. All decals issued by the department pursuant to this section shall expire on December 31 of each year or such other date as the department may prescribe by rule and regulation and shall be renewed annually.

(5) The registration decal issued by the department pursuant to this section shall not be transferable.

(6) Upon request by the Tax Commissioner or his or her agents or employees, the licensed organization or pickle card operator responsible for registering the device shall provide the requesting individual immediate access to any pickle cards contained within such device.

(7) Any person violating any provision of this section shall be deemed guilty of a Class II misdemeanor. Each day on which any person engages in or conducts the business of operating any device subject to this section without having paid the penalty or the registration as provided constitutes a separate offense.



9-345.04 Seal cards; authorized; requirements.

A lottery by the sale of pickle cards may be conducted utilizing a seal card comprised of a board or placard that contains a seal or seals which, when removed or opened, reveal predesignated winning numbers, letters, symbols, or any combination thereof. All rules governing the handling of prizes awarded in conjunction with seal cards shall be posted prominently in the area where such pickle card units are played.



9-346 Determination of winner; pickle cards; requirements.

(1) The winning cards, boards, or tickets in any lottery by the sale of pickle cards shall be determined by a comparison of those numbers, letters, symbols, or configurations, or combination thereof, which are revealed on the pickle cards, to a set of numbers, letters, symbols, or configurations, or combination thereof, which has been previously specified as a winning combination. Whenever the winning combinations do not comprise a statement of the cash prize won, the winning combinations shall be printed on every pickle card that is wider than one inch or longer than two and one-half inches. Pickle cards that are smaller than such dimensions shall have the winning combinations printed on a flare card that is publicly displayed at the point of sale of the pickle cards.

(2) The winning chances of any pickle card shall not be determined or otherwise known until after its purchase and only upon opening, pulling, detaching, breaking open, or otherwise removing the tab or tabs to clearly reveal or otherwise appropriately revealing the combination. The winning chances shall be determined by and based upon an element of chance.

(3) Any person possessing a winning pickle card shall receive the appropriate cash prize previously determined and specified for that winning combination.

(4) All pickle cards shall legibly bear on the outside of each pickle card the name of the licensed organization conducting the lottery by the sale of pickle cards and such organization's state identification number.

(5) Nothing in this section shall prohibit (a) punchboards which allow the person who purchases the last punch on the punchboard to receive a cash prize predetermined by the manufacturer as a result of purchasing the last punch, (b) pickle card units which utilize a seal card which allows a seal card winner to receive a cash prize predetermined by the manufacturer, (c) pickle card units which utilize a seal card as described in this section which allow the person who purchases the last pickle card of such a unit to receive a cash prize predetermined by the manufacturer as a result of purchasing the last pickle card, or (d) pickle card units which are designed by a manufacturer to utilize bingo numbers drawn during the conduct of bingo to determine a winning combination. Such pickle card units shall be sold by a licensed distributor only to an organization licensed to conduct a lottery by the sale of pickle cards which is also licensed to conduct bingo and shall be played only at the bingo premises of the licensed organization during a bingo occasion conducted pursuant to the Nebraska Bingo Act.



9-347 Gross proceeds; definite profit; use; restrictions; allocation of expenses.

(1) The gross proceeds of any lottery by the sale of pickle cards shall be used solely for lawful purposes, awarding of prizes, payment of the unit cost, any commission paid to a pickle card operator, allowable expenses, and allocations for bingo expenses as provided by subsection (5) of this section.

(2) Not less than sixty-five percent or more than eighty percent of the gross proceeds of any lottery by the sale of pickle cards shall be used for the awarding of prizes.

(3) Not more than twelve percent of the definite profit of a pickle card unit shall be used by the licensed organization to pay the allowable expenses of operating a lottery by the sale of pickle cards, except that license fees paid to the department to license the organization, each utilization-of-funds member, and any sales agent and pickle card dispensing device registration fees shall not be included in determining the twelve-percent limitation on expenses and no portion of such twelve percent shall be used to pay any expenses associated with the sale of pickle cards at a bingo occasion conducted pursuant to the Nebraska Bingo Act, and of such twelve percent not more than six percent of the definite profit may be used by the licensed organization for the payment of any commission, salary, or fee to a sales agent in connection with the marketing, sale, and delivery of a pickle card unit. When determining the twelve percent of definite profit that is permitted to pay the allowable expenses of operating a lottery by the sale of pickle cards, the definite profit from the sale of pickle cards at the organization's bingo occasions shall not be included.

(4) Not more than thirty percent of the definite profit of a pickle card unit shall be used by a licensed organization to pay a pickle card operator a commission, fee, or salary for selling individual pickle cards as opportunities for participation in a lottery by the sale of pickle cards on behalf of the licensed organization.

(5) An organization licensed to conduct bingo pursuant to the Nebraska Bingo Act may allocate a portion of the expenses associated with the conduct of its bingo occasions to its lottery by the sale of pickle cards conducted at such bingo occasions. Such allocation shall be based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the previous annual reporting period. An organization licensed to conduct bingo that has not been previously licensed shall determine such allocation based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the initial three consecutive calendar months of operation. The total amount of expenses that may be allocated to the organization's lottery by the sale of pickle cards shall be subject to the limitations on bingo expenses as provided for in the Nebraska Bingo Act with respect to the fourteen-percent expense limitation and the fair-market-value limitation on the purchase, rental, or lease of bingo equipment and the rental or lease of personal property or of a premises for the conduct of bingo. No expenses associated with the conduct of bingo may be paid directly from the pickle card checking account. A licensed organization which needs to allocate a portion of the expenses associated with the conduct of its bingo occasions to its lottery by the sale of pickle cards conducted at such bingo occasions to pay bingo expenses as provided by this section shall transfer funds from the pickle card checking account to the bingo checking account by a check drawn on the pickle card checking account or by electronic funds transfer.



9-347.01 Definite profit; distribution; net profit; use.

(1) For each type of pickle card unit marketed in this state, the department shall determine the following: (a) When a licensed organization sells pickle cards through pickle card operators, the portion of the definite profit from that pickle card unit which shall go to the licensed organization, such amount to be not less than seventy percent of the definite profit from such pickle card unit; (b) the maximum amount of the definite profit from the sale of a pickle card unit that a licensed organization may pay a pickle card operator as a commission, fee, or salary to sell its pickle cards, such amount not to exceed thirty percent of the definite profit from such pickle card unit; (c) the portion of the definite profit from the sale of a pickle card unit which may be expended by a licensed organization for allowable expenses, such amount not to exceed twelve percent of the definite profit from such pickle card unit; and (d) the portion of the definite profit from the sale of a pickle card unit which may be utilized by a licensed organization for payment of the organization's sales agent, such amount to be a portion of the allowable expenses and not to exceed six percent of the definite profit from such pickle card unit.

(2) The licensed organization's net profit from the sale of a pickle card unit shall be used exclusively for a lawful purpose. A licensed organization shall not donate or promise to donate its net profit or any portion of the net profit to a recipient outside of its organization as an inducement for or in exchange for (a) a payment, gift, or other thing of value from the recipient to any person, organization, or corporation, including, but not limited to, the licensed organization or any of its members, employees, or agents, or (b) a pickle card operator's agreement to sell pickle cards on behalf of the licensed organization.



9-348 Segregation of definite profit; manner of payment; records; requirements.

(1) The definite profit, less not more than thirty percent of the definite profit as allowed by subsection (4) of section 9-347, of any lottery by the sale of pickle cards and all amounts received by any licensed organization from the sale, lease, or rental of coin-operated or currency-operated pickle card dispensing devices shall be segregated from other revenue of any licensed organization conducting the lottery and placed in a separate checking account. All lawful purpose donations and expenses relating to the licensed organization's lottery by the sale of pickle cards, including the allowable expenses, any license fees paid to the department to license the organization, each utilization-of-funds member, and any sales agent, coin-operated or currency-operated pickle card dispensing device registration fees, and the unit cost but excluding the payment of prizes for winning pickle cards, shall be paid by check from such account and shall be made payable to the ultimate use of such lawful purpose donations or expenses.

(2) Separate records shall be maintained by any licensed organization conducting a lottery by the sale of pickle cards. Each nonprofit organization conducting a lottery by the sale of pickle cards shall keep a record of all locations or persons who are paid to sell pickle cards. Records and lists required by the Nebraska Pickle Card Lottery Act shall be preserved for at least three years. Any law enforcement agency or other agency of government shall have the authority to investigate the records relating to lotteries by the sale of pickle cards and gross proceeds from such lotteries at any time. Organizations shall, upon proper written request, deliver all such records to the department, law enforcement agency, or other agency of government for investigation.



9-348.01 Lottery by the sale of pickle cards; sources of funding; payments; restrictions.

(1) A lottery by the sale of pickle cards shall fund itself after its first year of existence and shall not receive money from any other source, including the operation of other charitable gaming activities, for the payment of prizes, unit cost, allowable expenses, any commission paid to a pickle card operator, lawful purpose donations, or any other expense associated with the operation of the lottery by the sale of pickle cards except as provided in subsection (2) of this section.

(2) A licensed organization establishing a lottery by the sale of pickle cards may finance such lottery with money from the general fund of the licensed organization during the first year of operation of the lottery by the sale of pickle cards. General fund money used to finance a lottery by the sale of pickle cards may be repaid from funds received by the lottery by the sale of pickle cards.

(3) A licensed organization may commingle funds received from the sale of pickle cards with any general operating funds of the licensed organization by means of a check drawn on the pickle card checking account or by electronic funds transfer from that account, but the burden of proof shall be on the licensed organization to demonstrate that such commingled funds are not used to make any payments associated with the operation of the lottery by the sale of pickle cards and are used for a lawful purpose.



9-349 Lottery by the sale of pickle cards; reports.

(1) A licensed organization conducting a lottery by the sale of pickle cards shall report annually to the department, on a form prescribed by the department, a complete and accurate accounting of its gross proceeds from the lottery by the sale of pickle cards. The annual report shall demonstrate that the organization's definite profit from pickle card sales has been retained in the organization's pickle card checking account or expended solely for allowable expenses, unit costs, any pickle card operator commissions, lawful purpose donations, any license fees paid to the department to license the organization, each utilization-of-funds member, and any sales agent, coin-operated or currency-operated pickle card dispensing device registration fees, or any bingo expenses allocated to the sale of pickle cards as provided for in section 9-347.

(2) The annual report shall cover the organization's lottery by the sale of pickle cards activities from July 1 through June 30 of each year or such other period as the department may prescribe by rule and regulation. Such report shall be submitted to the department on or before August 15 of each year or such other date as the department may prescribe by rule and regulation.

(3) A copy of the report shall be submitted to the organization's membership.

(4) Upon dissolution of a licensed organization or if a previously licensed organization does not renew its license to conduct a lottery by the sale of pickle cards, its license renewal application is denied, or its license is canceled or revoked, all remaining profits derived from the conduct of the lottery by the sale of pickle cards shall be utilized for a lawful purpose and shall not be distributed to any private individual or shareholder. A complete and accurate report of the organization's pickle card activity shall be filed with the department, on a form prescribed by the department, no later than forty-five days after the date the organization is dissolved or no later than forty-five days after the expiration date of the license or the effective date of the license renewal application denial or license cancellation or revocation. The report shall cover the period from the end of the organization's most recent annual report filed through the date the organization is dissolved or the date the license renewal application has been denied or the license has been canceled or revoked or has otherwise expired. The organization shall include with the report a plan for the disbursement of any remaining profits which shall be subject to approval by the department. Such plan shall identify the specific purposes for which the remaining profits will be utilized.

(5) In addition to the reports required by subsections (1) and (4) of this section, the department may prescribe by rule and regulation the filing of a pickle card revenue status report by August 15 of each year or such other date as the department may prescribe by rule and regulation, on a form prescribed by the department, listing all disbursements of pickle card revenue until all such revenue has been expended either for allowable expenses or for a lawful purpose.



9-350 Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state: (a) Any pickle cards and pickle card units declared to be contraband goods in section 9-338; (b) any pickle cards that are not properly printed as required in section 9-346 or on which the tax has not been paid, except for pickle cards in the possession of a licensed distributor or licensed manufacturer; (c) any pickle cards or pickle card units purchased by any licensed organization from any source other than a licensed distributor; (d) any pickle cards or pickle card units that are being sold without all of the proper licenses; (e) any pickle card units or pickle cards that have been sold in violation of the Nebraska Pickle Card Lottery Act or any rules or regulations adopted and promulgated pursuant to such act; (f) any pickle cards or pickle card units in the possession of any licensee whose license has been revoked, canceled, or suspended or any pickle cards or pickle card units in the possession of any former licensee whose license has expired; or (g) any coin-operated or currency-operated pickle card dispensing device which contains any pickle cards deemed to be contraband goods pursuant to this subsection or any such device which does not have permanently and conspicuously affixed to it a current registration decal required by section 9-345.03.

(2) The Tax Commissioner may, upon satisfactory proof, direct return of any confiscated pickle cards or pickle card units when he or she has reason to believe that the entity from whom the pickle cards or pickle card units were confiscated has not willfully or intentionally evaded any tax or failed to comply with the Nebraska Pickle Card Lottery Act. Upon receipt of an affidavit of ownership, the Tax Commissioner shall relinquish possession of a seized coin-operated or currency-operated pickle card dispensing device to the lawful owners of the device if the device is not needed as evidence by the department, any county attorney, or the Attorney General at an administrative or judicial hearing, if contraband pickle cards have been removed from the device, and in the event the device was seized due to a violation of subsection (2) of section 9-345.03, if the entity who was utilizing the device has applied for and has received a current registration decal for the seized device.

(3) The Tax Commissioner may, upon finding that an entity in possession of contraband goods has willfully or intentionally evaded any tax or failed to comply with the act, confiscate such goods. Any pickle cards or pickle card units confiscated shall be destroyed.

(4) The seizure and destruction of coin-operated or currency-operated pickle card dispensing devices, pickle cards, or pickle card units shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, may seal any pickle cards, pickle card units, or coin-operated or currency-operated pickle card dispensing devices deemed to be contraband goods pursuant to this section. Such seal shall not be broken until authorized by the Tax Commissioner or his or her agents or employees. If the seal on a coin-operated or currency-operated pickle card dispensing device is broken prior to payment of the penalty and registration of the device required under section 9-345.03, the device shall be subject to forfeiture and sale by the Tax Commissioner.

(6) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the sealing, seizure, or confiscation of any coin-operated or currency-operated pickle card dispensing device, pickle card, or pickle card unit pursuant to this section.

(7) Possession of pickle cards or pickle card units which are deemed to be contraband goods pursuant to this section shall be a violation of the Nebraska Pickle Card Lottery Act.



9-351 Unauthorized sale or possession of pickle cards; violation; penalty.

(1) No person or organization other than those qualifying under section 9-326 and licensed pursuant to section 9-327 shall be permitted to conduct a lottery by the sale of pickle cards in this state.

(2) No person other than a licensed distributor or manufacturer shall possess pickle cards that are not properly printed with the information required in section 9-346.

(3) Any person who violates this section shall be guilty of a Class I misdemeanor.



9-352 Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person or licensee, or employee or agent thereof, who violates any provision of the Nebraska Pickle Card Lottery Act, or who causes, aids, abets, or conspires with another to cause any person or licensee or any employee or agent thereof to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating any provision of the act more than once in a twelve-month period may have its license canceled or revoked. Such matters may also be referred to any other state licensing agencies for appropriate action.

(2) Each of the following violations of the Nebraska Pickle Card Lottery Act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official, employee, or agent of this state, or any agencies or political subdivisions of this state, any compensation or reward or share of the money for property paid or received through gambling activities regulated under Chapter 9 in consideration for obtaining any license, authorization, permission, or privilege to participate in any gaming operations except as authorized under Chapter 9 or any rules and regulations adopted and promulgated pursuant to such chapter;

(b) Making or receiving payment of a portion of the purchase price of pickle cards by a seller of pickle cards to a buyer of pickle cards to induce the purchase of pickle cards or to improperly influence future purchases of pickle cards;

(c) Using bogus, counterfeit, or nonopaque pickle cards, pull tabs, break opens, punchboards, jar tickets, or any other similar card, board, or ticket or substituting or using any pickle cards, pull tabs, or jar tickets that have been marked or tampered with;

(d) Knowingly filing a false report under the Nebraska Pickle Card Lottery Act;

(e) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the conduct of a lottery by the sale of pickle cards; or

(f) Knowingly selling or distributing or knowingly receiving with intent to sell or distribute pickle cards or pickle card units without first obtaining a license in accordance with the Nebraska Pickle Card Lottery Act pursuant to section 9-329, 9-329.03, 9-330, or 9-332.

(3) Intentionally employing or possessing any device to facilitate cheating in any lottery by the sale of pickle cards or use of any fraudulent scheme or technique in connection with any lottery by the sale of pickle cards is a violation of the Nebraska Pickle Card Lottery Act. The offense is a:

(a) Class II misdemeanor when the amount gained or intended to be gained through the use of such items, schemes, or techniques is less than five hundred dollars;

(b) Class I misdemeanor when the amount gained or intended to be gained through the use of such items, schemes, or techniques is five hundred dollars or more but less than one thousand five hundred dollars; and

(c) Class IV felony when the amount gained or intended to be gained through the use of such items, schemes, or techniques is one thousand five hundred dollars or more.

(4) In all proceedings initiated in any court or otherwise under the act, it shall be the duty of the Attorney General and appropriate county attorney to prosecute and defend all such proceedings.

(5) The failure to do any act required by or under the Nebraska Pickle Card Lottery Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(6) In the enforcement and investigation of any offense committed under the act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-353 Violations; standing to sue.

Any person in this state, including any law enforcement official, who has cause to believe that (1) any licensed organization, (2) any employee or agent of such licensed organization, (3) any person acting in concert with such licensed organization, or (4) any person in connection with a lottery by the sale of pickle cards has engaged in or is engaging in any conduct in violation of the Nebraska Pickle Card Lottery Act or has aided or is aiding another in any conduct in violation of the act may commence a civil action in any district court of this state.



9-354 Civil action; relief permitted.

In any civil action commenced pursuant to section 9-353, a court may allow:

(1) A temporary restraining order or injunction, with or without a bond as the court may direct, prohibiting a party to the action from continuing or engaging in such conduct, aiding in such conduct, or doing any act in furtherance of such conduct;

(2) A declaration that the conduct by a licensed organization or employee or agent of a licensed organization, which is a party to the action, constitutes a violation of the Nebraska Pickle Card Lottery Act and a determination of the number and times of violations for certification to the department for appropriate license revocation purposes;

(3) A permanent injunction under principles of equity and on reasonable terms;

(4) An accounting of the profits, earnings, or gains resulting directly and indirectly from such violations, with restitution or a distribution of such profits, earnings, or gains to all licensed organizations existing at the time of such violations which apply to the court and show that they suffered monetary losses by reason of such violations and with distribution of any remaining profits, earnings, or gains to the state; and

(5) Reasonable attorney's fees and court costs.



9-355 Civil procedure statutes; applicability.

Proceedings under section 9-353 shall be subject to and governed by the district court civil procedure statutes. Issues properly raised shall be tried and determined as in other civil actions in equity. All orders, judgments, and decrees rendered may be reviewed as other orders, judgments, and decrees.



9-356 Returns, reports, and records; disclosure; limitations; violation; penalty.

(1) Except in accordance with a proper judicial order or as otherwise provided by this section or other law, it shall be a Class I misdemeanor for the Tax Commissioner or any employee or agent of the Tax Commissioner to make known, in any manner whatsoever, the contents of any tax return or any reports or records submitted by a licensed distributor or manufacturer or the contents of any personal history reports submitted by any licensee or license applicant to the department pursuant to the Nebraska Pickle Card Lottery Act and any rules and regulations adopted and promulgated pursuant to such act.

(2) Nothing in this section shall be construed to prohibit (a) the delivery to a taxpayer, licensee, or his or her duly authorized representative or his or her successors, receivers, trustees, executors, administrators, assignees, or guarantors, if directly interested, a certified copy of any tax return or report or record, (b) the publication of statistics so classified as to prevent the identification of particular tax returns or reports or records, (c) the inspection by the Attorney General, a county attorney, or other legal representative of the state of tax returns or reports or records submitted by a licensed distributor or manufacturer when information on the tax returns or reports or records is considered by the Attorney General, county attorney, or other legal representative to be relevant to any action or proceeding instituted by the taxpayer or licensee or against whom an action or proceeding is being considered or has been commenced by any state agency or county, (d) the furnishing of any information to the United States Government or to states allowing similar privileges to the Tax Commissioner, (e) the disclosure of information and records to a collection agency contracting with the Tax Commissioner for the collection of delinquent taxes under the Nebraska Pickle Card Lottery Act, (f) the publication or disclosure of final administrative opinions and orders made by the Tax Commissioner in the adjudication of license denials, suspensions, cancellations, or revocations or the levying of fines, (g) the release of any application, without the contents of any submitted personal history report or social security number, filed with the department to obtain a license to conduct activities under the act, which shall be deemed a public record, (h) the release of any report filed pursuant to section 9-349 or any other report filed by a licensed organization, sales agent, or pickle card operator pursuant to the act, which shall be deemed a public record, or (i) the notification of an applicant, a licensee, or a licensee's duly authorized representative of the existence of and the grounds for any administrative action to deny the license application of, to revoke, cancel, or suspend the license of, or to levy an administrative fine upon any agent or employee of the applicant, the licensee, or any other person upon whom the applicant or licensee relies to conduct activities authorized by the act.

(3) Nothing in this section shall prohibit the Tax Commissioner or any employee or agent of the Tax Commissioner from making known the names of persons, firms, or corporations licensed to conduct activities under the act, the locations at which such activities are conducted by license holders, or the dates on which such licenses were issued.

(4) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the Postal Inspector of the United States Postal Service or his or her delegates to inspect a tax return or reports or records submitted by a licensed distributor or manufacturer pursuant to the act when information on the returns or reports or records is relevant to any action or proceeding instituted or being considered by the United States Postal Service against such person for the fraudulent use of the mails to carry and deliver false and fraudulent tax returns to the Tax Commissioner with the intent to defraud the State of Nebraska or to evade the payment of Nebraska state taxes.

(5) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit other tax officials of this state to inspect a tax return or reports or records submitted pursuant to the act, but such inspection shall be permitted only for purposes of enforcing a tax law and only to the extent and under the conditions prescribed by the rules and regulations of the Tax Commissioner.



9-401 Act, how cited.

Sections 9-401 to 9-437 shall be known and may be cited as the Nebraska Lottery and Raffle Act.



9-402 Purpose of act.

(1) The purpose of the Nebraska Lottery and Raffle Act is to protect the health and welfare of the public, to protect the economic welfare and interest in certain lotteries with gross proceeds greater than one thousand dollars and certain raffles with gross proceeds greater than five thousand dollars, to insure that the profits derived from the operation of any such lottery or raffle are accurately reported in order that their revenue-raising potential be fully exposed, to insure that the profits are used for legitimate purposes, and to prevent the purposes for which the profits of any such lottery or raffle are to be used from being subverted by improper elements.

(2) The purpose of the Nebraska Lottery and Raffle Act is also to completely and fairly regulate each level of the traditional marketing scheme of tickets or stubs for such lotteries and raffles to insure fairness, quality, and compliance with the Constitution of Nebraska. To accomplish such purpose, the regulation and licensure of nonprofit organizations and any other person involved in the marketing scheme are necessary.

(3) The Nebraska Lottery and Raffle Act shall apply to all lotteries with gross proceeds in excess of one thousand dollars, except for lotteries by the sale of pickle cards conducted in accordance with the Nebraska Pickle Card Lottery Act, lotteries conducted by a county, city, or village in accordance with the Nebraska County and City Lottery Act, and lottery games conducted in accordance with the State Lottery Act, and to all raffles with gross proceeds in excess of five thousand dollars. All such lotteries and raffles shall be played and conducted only by the methods permitted in the act. No other form, means of selection, or method of play shall be allowed.



9-403 Definitions, where found.

For purposes of the Nebraska Lottery and Raffle Act, unless the context otherwise requires, the definitions found in sections 9-404 to 9-417.02 shall be used.



9-404 Allowable expenses, defined.

Allowable expenses shall mean:

(1) All costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed to participants such as tickets;

(2) All office expenses;

(3) All promotional expenses;

(4) The tax on gross proceeds prescribed in section 9-429;

(5) All license and permit fees prescribed by the Nebraska Lottery and Raffle Act;

(6) Any tax or fee imposed pursuant to section 9-433; and

(7) Any fee paid to any person associated with the operation of any lottery or raffle.



9-405 Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license or permit for up to three years.



9-406 Department, defined.

Department shall mean the Department of Revenue.



9-407 Gross proceeds, defined.

Gross proceeds shall mean the total receipts received from the conduct of the lottery or raffle without any reduction for prizes, discounts, taxes, or allowable expenses. Gross proceeds shall include receipts from any required admission costs or any other required purchase, to the extent such admission cost or purchase itself constitutes a chance in the lottery or raffle, and the value of any free tickets or stubs or free plays used.



9-408 Lawful purpose, defined.

(1) Lawful purpose shall mean charitable or community betterment purposes, including, but not limited to, one or more of the following:

(a) Benefiting persons by enhancing their opportunity for religious or educational advancement, by relieving or protecting them from disease, suffering, or distress, by contributing to their physical well-being, by assisting them in establishing themselves in life as worthy and useful citizens, or by increasing their comprehension of and devotion to the principles upon which this nation was founded;

(b) Initiating, performing, or fostering worthy public works or enabling or furthering the erection or maintenance of public structures; and

(c) Lessening the burdens borne by government or voluntarily supporting, augmenting, or supplementing services which government would normally render to the people.

(2) Lawful purpose shall not include any activity consisting of an attempt to influence legislation or participate in any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

(3) Nothing in this section shall prohibit any organization licensed pursuant to the Nebraska Lottery and Raffle Act from using its proceeds or profits derived from activities under the act in any activity which benefits and is conducted by the organization, including any charitable, benevolent, humane, religious, philanthropic, recreational, social, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.



9-409 License, defined.

License shall mean any license to conduct a lottery or raffle as provided in section 9-424 or any license for a utilization-of-funds member as provided in such section.



9-410 Licensed organization, defined.

Licensed organization shall mean a nonprofit organization or a volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad licensed to conduct a lottery or raffle under the Nebraska Lottery and Raffle Act.



9-411 Lottery, defined.

(1) Lottery shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, and (c) winners are determined by a random drawing of the tickets or by the method set forth in section 9-426.01.

(2) Lottery shall not include (a) any raffle as defined in section 9-415, (b) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (c) any activity which is authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (d) any activity which is prohibited under Chapter 28, article 11.



9-412 Member, defined.

Member shall mean a person who is recognized and acknowledged by a licensed organization as a member for purposes other than conducting activities under the Nebraska Lottery and Raffle Act. Member shall not include social or honorary members.



9-413 Permit, defined.

Permit shall mean a special permit to conduct one raffle and one lottery as provided in section 9-426.



9-414 Profit, defined.

Profit shall mean the gross proceeds less reasonable sums necessarily and actually expended for prizes, taxes, and allowable expenses.



9-415 Raffle, defined.

(1) Raffle shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, (c) winners are determined by a random drawing of the tickets or by the method set forth in section 9-426.01, and (d) at least eighty percent of all of the prizes to be awarded are merchandise prizes which are not directly or indirectly redeemable for cash by the licensed organization conducting the raffle or any agent of the organization.

(2) Raffle shall not include (a) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (b) any activity which is authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (c) activity which is prohibited under Chapter 28, article 11.



9-416 Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges to obtain a license or permit.



9-417 Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or permit or the renewal thereof.



9-417.01 Utilization-of-funds member, defined.

Utilization-of-funds member shall mean a member of the organization who shall be responsible for supervising the conduct of a lottery or raffle and for the proper utilization of the gross proceeds derived from the conduct of a lottery or raffle.



9-417.02 Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall mean a volunteer association or organization serving any city, village, county, township, or rural or suburban fire protection district in Nebraska by providing fire protection or emergency response services for the purpose of protecting human life, health, or property.



9-418 Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses, temporary licenses, and permits;

(2) To deny any license or permit application or renewal application for cause. Cause for denial of an application or renewal of a license or permit shall include instances in which the applicant individually or, in the case of a nonprofit organization, any officer, director, or employee of the applicant, licensee, or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant, licensee, or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such applicant, licensee, or permittee for past or present services in a consulting capacity or otherwise, the licensee, the permittee, or any person with a substantial interest in the applicant, licensee, or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where lottery or raffle activity required to be licensed under the Nebraska Lottery and Raffle Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed in accordance with the Nebraska Lottery and Raffle Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or, in the case of a nonprofit organization, through its managers or employees, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska Lottery and Raffle Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license or permit. Cause for revocation, cancellation, or suspension of a license or permit shall include instances in which the licensee or permittee individually or, in the case of a nonprofit organization, any officer, director, or employee of the licensee or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee or permittee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska Lottery and Raffle Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license or permit pursuant to the act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where lottery or raffle activity required to be licensed under the Nebraska Lottery and Raffle Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or, in the case of a nonprofit organization, through its managers or employees, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee, permittee, or other person to cease and desist from violations of the Nebraska Lottery and Raffle Act or any rules or regulations adopted and promulgated pursuant to such act. The order shall give reasonable notice of the rights of the licensee, permittee, or other person to request a hearing and shall state the reason for the entry of the order. The notice of order shall be mailed to or personally served upon the licensee, permittee, or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee, permittee, or other person. A request for a hearing by the licensee, permittee, or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee, permittee, or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee, permittee, or other person shall be deemed in default and the proceeding may be determined against the licensee, permittee, or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To examine or to cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to lottery or raffle activities required to be licensed pursuant to the Nebraska Lottery and Raffle Act, to require by summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to require proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(6) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act, rules, or regulations. A fine levied on a violator under this section shall not exceed one thousand dollars for each violation of the act or any rule or regulation adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from lottery or raffle gross proceeds of an organization and shall be remitted by the violator to the department within thirty days after the date of the order issued by the department levying such fine;

(7) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid to the state as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(8) To collect license application, license renewal application, and permit fees imposed by the Nebraska Lottery and Raffle Act and to prorate license fees on an annual basis. The department shall establish, by rule and regulation, the conditions and circumstances under which such fees may be prorated;

(9) To confiscate and seize lottery or raffle tickets or stubs pursuant to section 9-432; and

(10) To adopt and promulgate such rules and regulations, prescribe such forms, and employ such staff, including inspectors, as are necessary to carry out the act.



9-418.01 Denial of application; procedure.

(1) Before any application is denied pursuant to section 9-418, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for a hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.



9-418.02 Administrative fines; disposition; collection.

(1) All money collected by the department as an administrative fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund.

(2) Any administrative fine levied under section 9-418 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property.



9-419 Suspension of license or permit; limitation; procedure.

(1) The Tax Commissioner may suspend any license or permit, except that no order to suspend any license or permit shall be issued unless the department determines that the licensee or permittee is not operating in accordance with the purposes and intent of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts.

(2) Before any license or permit is suspended prior to a hearing, notice of an order to suspend a license or permit shall be mailed to or personally served upon the licensee or permittee at least fifteen days before the order of suspension takes effect.

(3) The order of suspension may be withdrawn if the licensee or permittee provides the department with evidence that any prior findings or violations have been corrected and that the licensee or permittee is now in full compliance, whether before or after the effective date of the order of suspension.

(4) The Tax Commissioner may issue an order of suspension pursuant to subsections (1) and (2) of this section when an action for suspension, cancellation, or revocation is pending. The Tax Commissioner may also issue an order of suspension after a hearing for a limited time of up to one year without an action for cancellation or revocation pending.

(5) The hearing for suspension, cancellation, or revocation of the license or permit shall be held within twenty days after the date the suspension takes effect. A request by the licensee or permittee to hold the hearing after the end of the twenty-day period shall extend the suspension until the hearing.

(6) The decision of the department shall be made within twenty days after the conclusion of the hearing. The suspension shall continue in effect until the decision is issued. If the decision is that an order of suspension, revocation, or cancellation is not appropriate, the suspension shall terminate immediately by order of the Tax Commissioner. If the decision is an order for the suspension, revocation, or cancellation of the license or permit, the suspension shall continue pending an appeal of the decision of the department.

(7) Any period of suspension prior to the issuance of an order of suspension shall count toward the total amount of time a licensee may be suspended from gaming activities under the Nebraska Lottery and Raffle Act. Any period of suspension prior to the issuance of an order of cancellation shall not reduce the period of the cancellation. Any period of suspension after the issuance of the order and during an appeal shall be counted as a part of the period of cancellation.



9-420 Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license or permit, or the levying of an administrative fine pursuant to section 9-418, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be considered contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice by personal service or mail upon the licensee, permittee, or violator of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.

This section shall not apply to an order of suspension by the Tax Commissioner prior to a hearing as provided in section 9-419.



9-421 Proceeding before department; service; security; appeal.

(1) A copy of the order or decision of the department in any proceeding before it, certified under the seal of the department, shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding, to such party at such address, shall be deemed to be service upon such party.

(2) At the time of making an appearance before the department, each party shall deposit in cash or furnish a sufficient security for costs in an amount the department deems adequate to cover all costs liable to accrue, including costs for (a) reporting the testimony to be adduced, (b) making up a complete transcript of the hearing, and (c) extending reporter's original notes in typewriting.

(3) Any decision of the department in any proceeding before it may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-422 Lottery or raffle; restriction on gross proceeds; violation; penalty.

No person, except a licensed organization operating pursuant to the Nebraska Lottery and Raffle Act, shall conduct any lottery with gross proceeds in excess of one thousand dollars or any raffle with gross proceeds in excess of five thousand dollars. Any lottery or raffle conducted in violation of this section is hereby declared to be a public nuisance. Any person who violates this section shall be guilty of a Class III misdemeanor. Nothing in this section shall be construed to apply to any lottery conducted in accordance with the Nebraska County and City Lottery Act, any lottery by the sale of pickle cards conducted in accordance with the Nebraska Pickle Card Lottery Act, or any lottery game conducted pursuant to the State Lottery Act.



9-423 License; qualified applicants.

(1) Any nonprofit organization holding a certificate of exemption under section 501 of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad may apply for a license to conduct a lottery or raffle.

(2) Prior to applying for any license, an organization shall:

(a) Be incorporated in this state as a not-for-profit corporation or organized in this state as a religious or not-for-profit organization;

(b) Have at least ten members in good standing;

(c) Conduct activities within this state in addition to the conduct of lotteries or raffles;

(d) Be authorized by its constitution, articles, charter, or bylaws to further in this state a lawful purpose; and

(e) Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual.



9-424 License; application; contents; fee; duty to keep current.

(1) Each applicant for a license to conduct a lottery or raffle shall file with the department an application on a form prescribed by the department. Each application shall include:

(a) The name and address of the applicant and, if the applicant is an individual, his or her social security number;

(b) Sufficient facts relating to the incorporation or organization of the applicant to enable the department to determine if the applicant is eligible for a license under section 9-423;

(c) The name and address of each officer of the applicant organization;

(d) The name, address, social security number, date of birth, and years of membership of a bona fide and active member of the applicant organization to be licensed as a utilization-of-funds member. Such person shall have been an active and bona fide member of the applicant organization for at least one year preceding the date the application is filed with the department unless the applicant organization can provide evidence that the one-year requirement would impose an undue hardship on the organization. Such person shall sign a sworn statement indicating that he or she agrees to comply with all provisions of the Nebraska Lottery and Raffle Act and all rules and regulations adopted pursuant to the act, that no commission, fee, rent, salary, profits, compensation, or recompense will be paid to any person or organization except payments authorized by the act, and that all net profits will be spent only for lawful purposes. The department may prescribe a separate application for such license;

(e) A roster of members, if the department deems it necessary and proper;

(f) Other information which the department deems necessary; and

(g) A thirty-dollar biennial license fee for the organization and a forty-dollar biennial license fee for each utilization-of-funds member.

(2) The information required by this section shall be kept current. An organization shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.



9-425 Licenses; renewal; application; requirements; temporary license; fee.

(1) All licenses to conduct a lottery or raffle and licenses issued to utilization-of-funds members shall expire as provided in this section and may be renewed biennially. An application for license renewal shall be submitted to the department at least thirty days prior to the starting date of the first lottery or raffle ticket sales for the biennial licensing period. The department may issue a temporary license prior to receiving all necessary information from the applicant.

(2) A license to conduct a lottery or raffle issued to a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code and any license issued to a utilization-of-funds member for such nonprofit organization shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation. A license to conduct a lottery or raffle issued to a nonprofit organization holding a certificate of exemption under section 501 of the Internal Revenue Code, other than a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the code, or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, and any license issued to a utilization-of-funds member for such nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation.



9-426 Special permit to conduct raffle and lottery; fee.

(1) A licensed organization may obtain from the department a special permit to conduct one raffle and one lottery. The cost of the special permit shall be ten dollars. The special permit shall exempt the licensed organization from subsections (2) and (3) of section 9-427 and from section 9-430. The organization shall comply with all other requirements of the Nebraska Lottery and Raffle Act.

(2) The special permit shall be valid for three calendar months and shall be issued by the department upon the proper application by the licensed organization. The special permit shall become invalid upon termination, revocation, or cancellation of the organization's license to conduct a lottery or raffle. The application shall be in such form and contain such information as the department may prescribe. No licensed organization may obtain more than one special permit for each twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation.

(3) No licensed organization conducting a raffle or lottery pursuant to a special permit shall pay persons selling tickets or stubs for the raffle or lottery, except that nothing in this subsection shall prohibit the awarding of prizes to such persons based on ticket or stub sales.



9-426.01 Race utilizing floating objects; requirements.

(1) Pursuant to a special permit obtained in accordance with section 9-426, a licensed organization may conduct a lottery or raffle in which the winners are to be determined by a race utilizing inanimate, buoyant objects floated along a river, canal, or other waterway. The objects shall each bear a number or other unique identifying mark which corresponds to sequentially numbered tickets which are sold to participants in the lottery or raffle. A licensed organization utilizing this method of winner determination shall comply with all other requirements of the Nebraska Lottery and Raffle Act and any rules and regulations adopted and promulgated pursuant to the act.

(2) The department may adopt and promulgate rules and regulations for the conduct of a lottery or raffle utilizing the method of winner determination provided by this section.



9-427 Lottery or raffle; gross proceeds; use; restrictions.

(1) The gross proceeds of any lottery or raffle shall be used solely for lawful purposes, awarding of prizes, and allowable expenses.

(2) Not less than sixty-five percent of the gross proceeds of any lottery shall be used for the awarding of prizes, and not more than ten percent of the gross proceeds shall be used to pay the allowable expenses of operating such scheme.

(3) Not less than sixty-five percent of the gross proceeds of any raffle shall be used for the awarding of prizes, and not more than ten percent of the gross proceeds shall be used to pay the allowable expenses of operating such scheme, except that if prizes are donated to the licensed organization to be awarded in connection with such raffle, the prizes awarded shall have a fair market value equal to at least sixty-five percent of the gross proceeds and the licensed organization shall use the proceeds for allowable expenses, optional additional prizes, and a lawful purpose.



9-428 Segregation of gross proceeds; records; requirements.

The gross proceeds of any lottery or raffle shall be segregated from other revenue of any licensed organization conducting the lottery or raffle and placed in a separate account. Separate records shall be maintained by any licensed organization conducting a lottery or raffle. Each licensed organization conducting a lottery or raffle shall keep a record of all persons who are paid to sell tickets or stubs. Records required by the Nebraska Lottery and Raffle Act shall be preserved for at least three years. Any law enforcement agency or other agency of government shall have the authority to investigate the records relating to lotteries or raffles and gross proceeds from such lottery or raffle at any time. Organizations shall, upon proper written request, deliver all such records to the department or other law enforcement agency for investigation.



9-429 Lottery or raffle; gross proceeds; tax; deficiencies.

Any licensed organization or any other organization or person conducting a lottery or raffle activity required to be licensed pursuant to the Nebraska Lottery and Raffle Act shall pay to the department a tax of two percent of the gross proceeds of each lottery having gross proceeds of more than one thousand dollars or raffle having gross proceeds of more than five thousand dollars. Such tax shall be remitted quarterly, within thirty days of the end of the quarter, on forms approved and provided by the department. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. All deficiencies of the tax imposed by this section shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.



9-430 Participation; age limitation.

(1) No person under eighteen years of age shall participate in any way in any lottery or raffle, except that a person under eighteen years of age may participate in a lottery or raffle conducted by a licensed organization pursuant to a permit issued under section 9-426.

(2) No person, licensee, or permittee or employee or agent thereof shall knowingly permit an individual under eighteen years of age to play or participate in any way in a lottery or raffle conducted pursuant to the Nebraska Lottery and Raffle Act, excluding those conducted by a licensed organization with a special permit issued under section 9-426.



9-431 Lottery or raffle ticket or stub; requirements.

Each licensed organization conducting a lottery or raffle conducted pursuant to the Nebraska Lottery and Raffle Act shall have its name and identification number clearly printed on each lottery or raffle ticket or stub used in such lottery or raffle. No such ticket or stub shall be sold unless such name and identification number is so printed thereon. In addition, all lottery or raffle tickets or stubs shall bear a number, which numbers shall be in sequence and clearly printed on the ticket or stub.

Each ticket or stub shall have an equal chance of being chosen in the drawing. Each ticket or stub shall be constructed of the same material, shall have the same surface, and shall be substantially the same shape, size, form and weight.

Each licensed organization conducting a lottery or raffle shall keep a record of all locations where its tickets or stubs are sold.



9-432 Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state: (a) Any lottery or raffle tickets or stubs that are being sold which are not properly printed as required in section 9-431 or which do not meet the other requirements of such section; (b) any lottery or raffle tickets or stubs that are being sold without the proper license or permit; or (c) any lottery or raffle tickets or stubs that have been sold in violation of the Nebraska Lottery and Raffle Act or any rule or regulation adopted and promulgated pursuant to the act.

(2) The Tax Commissioner may, upon satisfactory proof, direct return of any confiscated lottery or raffle tickets or stubs when he or she has reason to believe that the owner has not willfully or intentionally failed to comply with the Nebraska Lottery and Raffle Act.

(3) The Tax Commissioner may, upon finding that an owner of contraband goods has willfully or intentionally failed to comply with the act, confiscate such goods. Any lottery or raffle tickets or stubs confiscated shall be destroyed.

(4) The seizure of lottery or raffle tickets or stubs under this section shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the seizure or confiscation of any lottery or raffle ticket or stub pursuant to this section.



9-433 Lottery or raffle; local control; section, how construed.

(1) Any county or incorporated municipality may, by resolution or ordinance, tax, regulate, control, or prohibit any lottery or raffle within the boundaries of such county or the corporate limits of such incorporated municipality. No county may impose a tax or otherwise regulate, control, or prohibit any lottery within the corporate limits of an incorporated municipality. Any tax imposed pursuant to this subsection shall be remitted to the general fund of the county or incorporated municipality imposing such tax.

(2) Nothing in this section shall be construed to authorize any lottery or raffle not otherwise authorized under Nebraska law.



9-434 Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person, licensee, or permittee, or employee or agent thereof, who violates any provision of the Nebraska Lottery and Raffle Act, or who causes, aids, abets, or conspires with another to cause any person, licensee, or permittee or employee or agent thereof to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating any provision of the act more than once in a twelve-month period may have its license canceled or revoked.

(2) Each of the following violations of the Nebraska Lottery and Raffle Act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official or employee or agent of this state, or any agencies or political subdivisions of this state, any compensation or reward or share of the money for property paid or received through gambling activities authorized under Chapter 9 in consideration for obtaining any license, authorization, permission, or privileges to participate in any gaming operations except as authorized under Chapter 9 or any rules and regulations adopted and promulgated pursuant to such chapter; or

(b) Knowingly filing a false report under the Nebraska Lottery and Raffle Act.

(3) Intentionally employing or possessing any device to facilitate cheating in any lottery or raffle or using any fraudulent scheme or technique in connection with any lottery or raffle is a violation of the Nebraska Lottery and Raffle Act. The offense is a:

(a) Class II misdemeanor when the amount gained or intended to be gained through the use of such items, schemes, or techniques is less than five hundred dollars;

(b) Class I misdemeanor when the amount gained or intended to be gained through the use of such items, schemes, or techniques is five hundred dollars or more but less than one thousand five hundred dollars; and

(c) Class IV felony when the amount gained or intended to be gained through the use of such items, schemes, or techniques is one thousand five hundred dollars or more.

(4) In all proceedings initiated in any court or otherwise under the act, it shall be the duty of the Attorney General and appropriate county attorney to prosecute and defend all such proceedings.

(5) The failure to do any act required by or under the Nebraska Lottery and Raffle Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(6) In the enforcement and investigation of any offense committed under the act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-435 Violations; standing to sue.

Any person in this state, including any law enforcement official, who has cause to believe that (1) any licensed organization, (2) any employee or agent of such licensed organization, (3) any person acting in concert with such licensed organization, or (4) any person in connection with a lottery or raffle has engaged in or is engaging in any conduct in violation of the Nebraska Lottery and Raffle Act or has aided or is aiding another in any conduct in violation of such act may commence a civil action in any district court of this state.



9-436 Civil action; relief permitted.

In any civil action commenced pursuant to section 9-435, a court may allow:

(1) A temporary restraining order or injunction, with or without a bond as the court may direct, prohibiting a party to the action from continuing or engaging in such conduct, aiding in such conduct, or doing any act in furtherance of such conduct;

(2) A declaration that the conduct by a licensed organization or employee or agent of a licensed organization, which is a party to the action, constitutes a violation of the Nebraska Lottery and Raffle Act and a determination of the number and times of violations for certification to the department for appropriate license or permit revocation purposes;

(3) A permanent injunction under principles of equity and on reasonable terms;

(4) An accounting of the profits, earnings, or gains resulting directly and indirectly from such violations, with restitution or a distribution of such profits, earnings, or gains to all licensed organizations existing at the time of such violations which apply to the court and show that they suffered monetary losses by reason of such violations and with distribution of any remaining profits, earnings, or gains to the state; and

(5) Reasonable attorney's fees and court costs.



9-437 Civil procedure statutes; applicability.

Proceedings under section 9-435 shall be subject to and governed by the district court civil procedure statutes. Issues properly raised shall be tried and determined as in other civil actions in equity. All orders, judgments, and decrees rendered may be reviewed as other orders, judgments, and decrees.



9-501 Act, how cited.

Sections 9-501 to 9-513 shall be known and may be cited as the Nebraska Small Lottery and Raffle Act.



9-502 Act, purpose.

The purpose of the Nebraska Small Lottery and Raffle Act is to allow qualifying nonprofit organizations to conduct lotteries with gross proceeds not greater than one thousand dollars or raffles with gross proceeds not greater than five thousand dollars subject to minimal regulation. The Nebraska Small Lottery and Raffle Act shall apply to all lotteries with gross proceeds not greater than one thousand dollars, except for lotteries by the sale of pickle cards conducted in accordance with the Nebraska Pickle Card Lottery Act, lotteries conducted by a county, city, or village in accordance with the Nebraska County and City Lottery Act, and lottery games conducted pursuant to the State Lottery Act, and to all raffles with gross proceeds not greater than five thousand dollars. All such lotteries and raffles shall be played and conducted only by the methods permitted in the act. No other form or method shall be authorized or permitted.



9-503 Definitions, sections found.

For purposes of the Nebraska Small Lottery and Raffle Act, unless the context otherwise requires, the definitions found in sections 9-504 to 9-509 shall be used.



9-504 Charitable or community betterment purposes, defined.

(1) Charitable or community betterment purposes shall mean (a) benefiting persons by enhancing their opportunity for religious or educational advancement, by relieving or protecting them from disease, suffering, or distress, by contributing to their physical well-being, by assisting them in establishing themselves in life as worthy and useful citizens, or by increasing their comprehension of and devotion to the principles upon which this nation was founded, (b) initiating, performing, or fostering worthy public works or enabling or furthering the erection or maintenance of public structures, and (c) lessening the burdens borne by government or voluntarily supporting, augmenting, or supplementing services which government would normally render to the people.

(2) Charitable or community betterment purposes shall not include any activity consisting of an attempt to influence legislation or participate in any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

(3) Nothing in this section shall prohibit any qualifying nonprofit organization from using its proceeds or profits derived from activities under the Nebraska Small Lottery and Raffle Act in any activity which benefits and is conducted by the qualifying nonprofit organization, including any charitable, benevolent, humane, religious, philanthropic, recreational, social, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.



9-505 Expenses, defined.

Expenses shall mean (1) all costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed in the lottery or raffle, (2) all office or clerical expenses in connection with the lottery or raffle, (3) all promotional expenses, (4) all salaries of persons employed to operate, conduct, or supervise any lottery or raffle, (5) any rental or lease expense, and (6) any fee or commission paid to any person associated with the lottery or raffle.



9-506 Gross proceeds, defined.

Gross proceeds shall mean the total aggregate receipts received from the conduct of any lottery or raffle conducted by any qualifying nonprofit organization without any reduction for prizes, discounts, or expenses and shall include receipts from admission cost, any consideration necessary for participation, and the value of any free tickets, games, or plays used.



9-507 Lottery, defined.

(1) Lottery shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, (c) the winners are to be determined by a random drawing of the tickets or by the method set forth in section 9-511.01, and (d) the holders of the winning tickets are to receive something of value.

(2) Lottery shall not include (a) any raffle, (b) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (c) any activity authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (d) any activity prohibited under Chapter 28, article 11.



9-508 Qualifying nonprofit organization, defined.

Qualifying nonprofit organization shall mean any nonprofit organization holding a certificate of exemption under section 501 of the Internal Revenue Code or whose major activities, exclusive of conducting any lottery or raffle, are conducted for charitable and community betterment purposes. A qualifying nonprofit organization shall have its principal office located in this state and shall conduct a majority of its activities in Nebraska.



9-509 Raffle, defined.

(1) Raffle shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, (c) winners are to be determined by a random drawing of tickets or by the method set forth in section 9-511.01, and (d) at least eighty percent of all of the prizes to be awarded are merchandise prizes which are not directly or indirectly redeemable for cash by the qualifying nonprofit organization conducting the raffle or any agent of the organization.

(2) Raffle shall not include (a) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (b) any activity authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (c) any activity prohibited under Chapter 28, article 11.



9-510 Nonprofit organization; conduct lotteries; conditions.

Any qualifying nonprofit organization may conduct a lottery that has gross proceeds not greater than one thousand dollars. Each chance in such lottery shall have an equal likelihood of being a winning chance. The gross proceeds of the lottery shall be used solely for charitable or community betterment purposes, awarding of prizes, and expenses. No more than one lottery shall be conducted by any qualifying organization within any calendar month.



9-511 Nonprofit organization; conduct raffles; conditions.

Any qualifying nonprofit organization may conduct a raffle that has gross proceeds not greater than five thousand dollars. Each chance in such raffle shall have an equal likelihood of being a winning chance. The gross proceeds shall be used solely for charitable or community betterment purposes, awarding of prizes, and expenses. Any qualifying nonprofit organization may conduct one or more raffles in a calendar month if the total gross proceeds from such raffles do not exceed five thousand dollars during such month.



9-511.01 Nonprofit organization; conduct lottery or raffle with winners determined by racing objects; conditions.

(1) A qualifying nonprofit organization may conduct a lottery or raffle in which the winners are to be determined by a race utilizing inanimate, buoyant objects floated along a river, canal, or other waterway. The objects shall each bear a number or other unique identifying mark which corresponds to sequentially numbered tickets which are sold to participants in the lottery or raffle. A qualifying nonprofit organization utilizing this method of winner determination shall comply with all other requirements of the Nebraska Small Lottery and Raffle Act and any rules and regulations adopted and promulgated pursuant to the act.

(2) The Department of Revenue may adopt and promulgate rules and regulations for the conduct of a lottery or raffle utilizing the method of winner determination provided by this section.



9-512 Department of Revenue; law enforcement agency; powers and duties.

The Department of Revenue or any law enforcement agency may require any proper investigation or audit of any qualifying nonprofit organization which conducts any lottery or raffle under the Nebraska Small Lottery and Raffle Act, either for the specific purpose of determining whether the provisions of the Nebraska Small Lottery and Raffle Act are being complied with or for the specific purpose of ensuring that the provisions of the Nebraska Bingo Act, the Nebraska Pickle Card Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska County and City Lottery Act are not being violated. No audit or investigation shall be conducted under this section except as is absolutely necessary for the department or the agency to fulfill its necessary and proper duties.



9-513 Violations; penalties.

Any person who violates any provision of the Nebraska Small Lottery and Raffle Act shall be guilty of a Class IV misdemeanor for the first offense and of a Class II misdemeanor for any second or subsequent offense.



9-601 Act, how cited.

Sections 9-601 to 9-653 shall be known and may be cited as the Nebraska County and City Lottery Act.



9-602 Purpose of act.

The purpose of the Nebraska County and City Lottery Act is to allow any county, city, or village to conduct a lottery for community betterment purposes. Any lottery conducted by a county, city, or village shall be conducted only by those methods and under those circumstances prescribed in the act. No other form or method shall be authorized or allowed.



9-603 Definitions, where found.

For purposes of the Nebraska County and City Lottery Act, the definitions found in sections 9-603.02 to 9-618 shall be used.



9-603.01 Transferred to section 9-603.03.



9-603.02 Authorized representative, defined.

Authorized representative shall mean any person designated by the county, city, or village or a joint entity created by the county, city, or village by entering into an agreement pursuant to the Interlocal Cooperation Act to examine, sign, and approve a lottery worker license application for submission to the department.



9-603.03 Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license for up to three years.



9-603.04 Activation, defined.

Activation, with regard to lottery equipment, means initiating the selection of winning numbers.



9-604 Community betterment purposes, defined.

(1) Community betterment purposes shall mean (a) benefiting persons by enhancing their opportunity for educational advancement, by relieving or protecting them from disease, suffering, or distress, by contributing to their physical well-being, by assisting them in establishing themselves in life as worthy and useful citizens, by providing them with opportunities to contribute to the betterment of the community, or by increasing their comprehension of and devotion to the principles upon which this nation was founded, (b) initiating, performing, or fostering worthy public works or enabling or furthering the erection or maintenance of public structures, (c) lessening the burdens borne by government or voluntarily supporting, augmenting, or supplementing services which government would normally render to the people, or (d) providing tax relief for the community.

(2) Community betterment purposes shall not include any activity consisting of an attempt to influence legislation or participate in any political campaign on behalf of any elected official or person who is or has been a candidate for public office.



9-604.01 Department, defined.

Department shall mean the Department of Revenue.



9-605 Expenses, defined.

Expenses shall mean (1) all costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed in the lottery, (2) all office or clerical expenses in connection with the lottery, (3) all promotional expenses for the lottery, (4) all salaries of persons employed to operate, conduct, or supervise the lottery, (5) any rental or lease expense related to the lottery, (6) any fee or commission paid to any person associated with the lottery, (7) license fees paid to the department, and (8) any other costs associated with the conduct of a lottery by a county, city, or village. Expenses shall not include taxes paid pursuant to section 9-648 or prizes awarded to participants.



9-605.01 Governing official, defined.

Governing official shall mean the chief executive officer of a county, city, village or any other elected or appointed official, including a governing board member, who has any decisionmaking responsibility regarding the conduct of the lottery.



9-606 Gross proceeds, defined.

Gross proceeds shall mean the total aggregate receipts received from the conduct of any lottery conducted by any county, city, or village without any reduction for prizes, discounts, taxes, or expenses and shall include receipts from admission costs, any consideration necessary for participation, and the value of any free tickets, games, or plays used.



9-606.01 License, defined.

License shall mean a license issued to any county, city, or village to conduct a lottery for community betterment purposes, any license issued to any lottery operator, any license issued to any manufacturer-distributor, any license issued to any authorized sales outlet location, and any license issued to any lottery worker.



9-606.02 Keno manager, defined.

Keno manager shall mean the shift manager, supervisor, or person in charge of the daily operation of a keno game at a location.



9-606.03 Keno writer, defined.

(1) Keno writer means a person whose primary responsibilities include accepting inside tickets or other requests for wagers and payments of wagers from players, issuing outside tickets, voiding tickets, and redeeming winning tickets.

(2) Keno writer does not include a keno manager, a lottery operator, or any other person who is directly in charge of the manual selection of numbers.



9-607 Lottery, defined; manner of play; designation.

(1) Lottery shall mean a gambling scheme in which:

(a) The players pay or agree to pay something of value for an opportunity to win;

(b) Winning opportunities are represented by tickets;

(c) Winners are solely determined by one of the following two methods:

(i) By a random drawing of tickets differentiated by sequential enumeration from a receptacle by hand whereby each ticket has an equal chance of being chosen in the drawing; or

(ii) By use of a game known as keno in which a player selects up to twenty numbers from a total of eighty numbers on a paper ticket and a computer, other electronic selection device, or electrically operated blower machine which is not player-activated randomly selects up to twenty numbers from the same pool of eighty numbers and the winning players are determined by the correct matching of the numbers on the paper ticket selected by the players with the numbers randomly selected by the computer, other electronic selection device, or electrically operated blower machine, except that (A) no keno game shall permit or require player activation of lottery equipment and (B) the random selection of numbers by the computer, other electronic selection device, or electrically operated blower machine shall not occur within five minutes of the completion of the previous selection of random numbers; and

(d) The holders of the winning paper tickets are to receive cash or prizes redeemable for cash. Selection of a winner or winners shall be predicated solely on chance.

(2) Lottery shall not include:

(a) Any gambling scheme which uses any mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value;

(b) Any activity authorized or regulated under the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12; or

(c) Any activity prohibited under Chapter 28, article 11.

(3) Notwithstanding the requirement in subdivision (1)(c)(ii) of this section that a player select up to twenty numbers, a player may select more than twenty numbers on a paper ticket when a top or bottom, left or right, edge, or way ticket is played. For a top or bottom ticket, the player shall select all numbers from one through forty or all numbers from forty-one through eighty. For a left or right ticket, the player shall select all numbers ending in one through five or all numbers ending in six through zero. For an edge ticket, the player shall select all of the numbers comprising the outside edge of the ticket. For a way ticket, the player shall select a combination of groups of numbers in multiple ways on a single ticket.

(4) A county, city, or village conducting a keno lottery shall designate the method of winning number selection to be used in the lottery and submit such designation in writing to the department prior to conducting a keno lottery. Only those methods of winning number selection described in subdivision (1)(c)(ii) of this section shall be permitted, and the method of winning number selection initially utilized may only be changed once during that business day as set forth in the designation. A county, city, or village shall not change the method or methods of winning number selection filed with the department or allow it to be changed once such initial designation has been made unless (a) otherwise authorized in writing by the department based upon a written request from the county, city, or village or (b) an emergency arises in which case a ball draw method of number selection would be switched to a number selection by a random number generator. An emergency situation shall be reported by the county, city, or village to the department within twenty-four hours of its occurrence.



9-608 Transferred to section 9-625.



9-609 Transferred to section 9-629.



9-610 Transferred to section 9-648.



9-611 Transferred to section 9-651.



9-612 Transferred to section 9-619.



9-613 Lottery equipment, defined.

Lottery equipment shall mean all proprietary devices, machines, and parts used in the manufacture or maintenance of equipment which is used in and is an integral part of the conduct of any lottery activity authorized or regulated under the Nebraska County and City Lottery Act.



9-614 Lottery operator, defined.

Lottery operator shall mean any individual, sole proprietorship, partnership, limited liability company, or corporation which operates a lottery on behalf of a county, city, or village.

A lottery operator shall be a resident of Nebraska or, if a partnership, limited liability company, or corporation, shall be organized under the laws of this state as a partnership, formed under the Nebraska Uniform Limited Liability Company Act, or incorporated under the Nebraska Model Business Corporation Act.



9-615 Lottery supplies, defined.

Lottery supplies shall mean all tickets, cards, boards, sheets, or other supplies which are used in and are an integral part of the conduct of any lottery activity authorized or regulated under the Nebraska County and City Lottery Act.



9-615.01 Lottery worker, defined.

Lottery worker shall mean any person, other than a keno writer, who performs work directly related to the conduct of a lottery, including, but not limited to, winning number selection, winning number verification, record keeping, shift checkout and review of keno writer banks, and security.



9-616 Manufacturer-distributor, defined.

Manufacturer-distributor shall mean any individual, sole proprietorship, partnership, limited liability company, or corporation which assembles, produces, makes, prints, or supplies lottery equipment or supplies for sale, use, or distribution in this state.



9-617 Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges to obtain or hold a license.



9-618 Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or renewal thereof.



9-619 Regulation of lotteries; department; duty.

The department shall regulate lotteries conducted by counties, cities, and villages to insure fairness, equity, and uniformity.



9-620 Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses and temporary licenses;

(2) To deny any license application or renewal application for cause. Cause for denial of an application or renewal of a license shall include instances in which the applicant individually, or in the case of a business entity, any officer, director, employee, or limited liability company member of the applicant or licensee other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant or licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such applicant or licensee for past or present services in a consulting capacity or otherwise, the licensee, or any person with a substantial interest in the applicant or licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to such acts by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or a misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where activity required to be licensed under the Nebraska County and City Lottery Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed in accordance with the Nebraska County and City Lottery Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or in the case of a business entity through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska County and City Lottery Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license. Cause for revocation, cancellation, or suspension of a license shall include instances in which the licensee individually, or in the case of a business entity, any officer, director, employee, or limited liability company member of the licensee other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska County and City Lottery Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license pursuant to the Nebraska County and City Lottery Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or a misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where activity required to be licensed under the Nebraska County and City Lottery Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or in the case of a business entity through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee or other person to cease and desist from violations of the Nebraska County and City Lottery Act or any rules or regulations adopted and promulgated pursuant to the act. The order shall give reasonable notice of the rights of the licensee or other person to request a hearing and shall state the reason for the entry of the order. The notice of order shall be mailed to or personally served upon the licensee or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee or other person. A request for a hearing by the licensee or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee or other person shall be deemed in default and the proceeding may be determined against the licensee or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act and regulations. A fine levied on a violator under this section shall not exceed twenty-five thousand dollars for each violation of the act or any rules and regulations adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from lottery gross proceeds of the county, city, or village and shall be remitted by the violator to the department within thirty days from the date of the order issued by the department levying such fine;

(6) To enter or to authorize any law enforcement officer to enter at any time upon any premises where lottery activity required to be licensed under the act is being conducted to determine whether any of the provisions of the act or any rules or regulations adopted and promulgated under it have been or are being violated and at such time to examine such premises;

(7) To require periodic reports of lottery activity from licensed counties, cities, villages, manufacturer-distributors, and lottery operators and any other persons, organizations, limited liability companies, or corporations as the department deems necessary to carry out the act;

(8) To audit, examine, or cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to the conduct of a lottery, to require by administrative order or summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to require proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. If the documents requested by the department are in the custody of a limited liability company, the court order may be directed to any member when management is reserved to the members or otherwise to any manager. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(9) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(10) To collect license application and license renewal application fees imposed by the Nebraska County and City Lottery Act and to prorate license fees on an annual basis. The department shall establish by rule and regulation the conditions and circumstances under which such fees may be prorated;

(11) To confiscate and seize lottery equipment or supplies pursuant to section 9-649;

(12) To investigate the activities of any person applying for a license under the act or relating to the conduct of any lottery activity under the act. Any license applicant or licensee shall produce such information, documentation, and assurances as may be required by the department to establish by a preponderance of the evidence the financial stability, integrity, and responsibility of the applicant or licensee, including, but not limited to, bank account references, business and personal income and disbursement schedules, tax returns and other reports filed with governmental agencies, business entity and personal accounting records, and check records and ledgers. Any such license applicant or licensee shall authorize the department to examine bank accounts and other such records as may be deemed necessary by the department;

(13) To adopt and promulgate such rules and regulations and prescribe all forms as are necessary to carry out the act; and

(14) To employ staff, including auditors and inspectors, as necessary to carry out the act.



9-621 Administrative fines; disposition; collection.

(1) All money collected by the department as an administrative fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund.

(2) Any administrative fine levied under section 9-620 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property.



9-622 Application; denial; hearing.

(1) Before any application is denied pursuant to section 9-620, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for a hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the application denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.



9-623 Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license pursuant to section 9-620, or the levying of an administrative fine pursuant to such section, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice upon the licensee or violator by personal service or mail of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.



9-624 Proceeding before department; service; decision; appeal.

(1) A copy of the order or decision of the department in any proceeding before it pursuant to the Nebraska County and City Lottery Act shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding, to such party at such address, shall be deemed to be service upon such party.

(2) Any decision of the department in any proceeding before it pursuant to the act may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-625 Lotteries; established by political subdivision; election; approval required; joint lottery.

Any county, city, or village may establish and conduct a lottery if an election is first held pursuant to this section. Only one scheme or type of lottery may be conducted by a county, city, or village at one time. No county, city, or village shall establish and conduct a lottery until such course of action has been approved by a majority of the registered voters of such county, city, or village casting ballots on the issue at a regular election or a special election called by the governing board of the county, city, or village for such purpose. This section shall not be construed to prohibit any county, city, or village from conducting a lottery if such course of action was approved prior to July 17, 1986, by a majority of the registered voters of such county, city, or village casting ballots on the issue.

Any lottery established pursuant to this section which is authorized by an election held on or after October 1, 1989, pursuant to this section that is not in operation for any ten consecutive years shall no longer be authorized under this section. If the voters in a county, city, or village approve a lottery on or after October 1, 1989, pursuant to this section but the lottery does not actually begin operation within ten years of the date that the results of the election are certified, the lottery shall no longer be authorized under this section. Any lottery no longer authorized under this section because it did not operate within the ten-year period provided in this section may be reauthorized by a majority vote of the registered voters of the county, city, or village casting ballots on the issue at a subsequent election pursuant to this section.

Except for any restriction imposed pursuant to section 9-643, any county, city, or village may conduct a lottery only within the boundaries of such county, city, or village, or within a licensed racetrack enclosure which abuts the corporate limits thereof or which is within the zoning jurisdiction of a city, except that nothing in this section shall prohibit a county, city, or village from entering into an agreement pursuant to the Interlocal Cooperation Act to conduct a joint lottery with another county, city, or village which has established a lottery in accordance with this section.

If any county, city, or village is conducting a lottery at the time it is consolidated into a municipal county and such county, city, or village is abolished as of the date of creation of the municipal county, the municipal county shall be subject to the same rights and obligations with respect to such lottery or lotteries as the counties, cities, and villages which were abolished, including any rights or obligations under lottery contracts of such counties, cities, and villages. Such lottery shall continue to be subject to all other provisions of the Nebraska County and City Lottery Act, except that such lottery shall not be expanded to any new location in any area of the municipal county where such lottery was not previously authorized before the consolidation unless such expansion has been approved by a majority of the registered voters of such municipal county voting at a regular election or a special election called by the governing board of the municipal county for such purpose.



9-626 Continuation of lottery; election; form; restrictions.

(1) A governing board of a county, city, or village may submit to the registered voters of such county, city, or village the question whether an existing lottery should be continued. The question may be submitted at a regular election or a special election called by the governing board of the county, city, or village for such purpose.

(2) The question shall be submitted in substantially the following form:

Shall the (county, city, or village) of (here insert the name of the county, city, or village) continue operating a lottery pursuant to the Nebraska County and City Lottery Act?

...... For continued operation of lottery

...... Against continued operation of lottery

(3) A majority of the voters voting on the issue shall determine such issue. The vote shall be binding on the affected county, city, or village, and if the majority vote is to discontinue the lottery, such county, city, or village shall discontinue the lottery within sixty days of the certification of the election results.

(4) An election pursuant to this section shall not be held within two years of the election authorized under section 9-625 and shall not be held more often than once every two years.

(5) An election held by a county, city, or village pursuant to section 9-625 shall not be held within two years of an election authorized under this section and section 9-627 if such election results in the discontinuation of the lottery in the county, city, or village.



9-627 Continuation of lottery; petition; election.

(1) The registered voters of any county, city, or village shall have the right to vote on the question of whether an existing lottery should be continued. The question shall be submitted to such voters whenever petitions calling for its submission, signed by at least twenty percent of the number of persons voting in the county, city, or village at the last preceding general election, are presented to the governing board of the county, city, or village.

(2) Upon receipt of the petitions provided under subsection (1) of this section, it shall be the duty of the governing board to submit the question at a special election to be held not less than thirty nor more than forty-five days after receipt of the petitions, except that if any other election is to be held in such county, city, or village within ninety days of receipt of the petitions, the governing board may provide for the holding of the lottery election on the same day.

(3) The governing board shall give notice of the submission of the question of whether an existing lottery should be continued, not more than twenty days nor less than ten days prior to the election, by publication one time in one or more newspapers published in or of general circulation in the county, city, or village in which such question is to be submitted. Such notice shall be in addition to any other notice required under the general election laws of this state.

(4) The question shall be submitted to the registered voters in the form provided in subsection (2) of section 9-626.

(5) A majority of the voters voting on the issue shall determine such issue. The vote shall be binding on the affected county, city, or village, and if the majority vote is to discontinue the lottery, such county, city, or village shall discontinue the lottery within sixty days of the certification of the election results.



9-628 Contract; termination provision required.

On and after October 1, 1989, any contract entered into by a county, city, or village relating to the conduct of a lottery shall include a provision permitting the county, city, or village to terminate the contract by giving thirty days' notice to the other party if such lottery has been discontinued by an election authorized under section 9-626 or 9-627.



9-629 Gross proceeds; use; audit and legal expenses, defined.

(1) The gross proceeds of any lottery conducted by a county, city, or village shall be used solely for community betterment purposes, awarding of prizes, taxes, and expenses.

(2) Not less than sixty-five percent of the gross proceeds shall be used for the awarding of prizes, except that for purposes of conducting a lottery authorized by subdivision (1)(c)(ii) of section 9-607, not less than sixty-five percent of the gross proceeds during an annual period from July 1 to June 30 of each year shall be used for the awarding of prizes.

(3) Not more than fourteen percent of the gross proceeds shall be used to pay the expenses of operating the lottery, except that license fees paid to the department and audit or legal expenses incurred by the county, city, or village which relate directly to the conduct of operating such lottery need not be included in determining the fourteen-percent limitation on expenses.

(4) For purposes of this section, audit and legal expenses shall include all expenses relating to: (a) The governmental organization of the lottery; (b) government maintenance, monitoring, and examination of lottery records; and (c) enforcement, regulatory, administrative, investigative, and litigation functions undertaken by government, but shall not include the expenses of the actual conduct of the game. Audit and legal expenses during an annual period from July 1 to June 30 of each year in excess of one percent of gross proceeds or five thousand dollars, whichever is greater, shall be subject to the fourteen-percent limitation on expenses under subsection (3) of this section. In the case of a joint lottery conducted pursuant to an interlocal agreement as provided for in section 9-625, the combined gross proceeds of the joint lottery shall be used to determine that portion of audit and legal expenses that are not subject to the fourteen-percent limitation on expenses.



9-629.01 Gross proceeds; use; professional baseball organization.

As authorized in section 19-4701, a city of the metropolitan or primary class or a county in which a city of the metropolitan class is located which conducts a lottery pursuant to the Nebraska County and City Lottery Act may use a portion of the gross proceeds from such lottery for the acquisition, purchase, and maintenance of a professional baseball organization.



9-629.02 Repealed. Laws 1995, LB 344, § 36.



9-630 Conduct of lottery; license required; application; contents; enumerated; duty to keep current.

(1) No county, city, village, or lottery operator shall conduct a lottery without having first been issued a license by the department. An applicant for such license shall apply on a form prescribed by the department.

(2) Each application by any county, city, or village shall include:

(a) The name and address of the applicant;

(b) A certified copy of the election results at which the lottery was approved by a majority of the registered voters of the county, city, or village in the manner prescribed in section 9-625;

(c) Any approval by ordinance or resolution approved by a governing board of a county, city, or village sanctioning the conduct of a lottery;

(d) The names, addresses, and dates of birth of each person employed by the county, city, or village to conduct the lottery;

(e) The name and address of at least one person employed by the county, city, or village who shall represent the county, city, or village in all matters with the department regarding the conduct of the lottery;

(f) A written statement describing the type of lottery to be conducted by the county, city, or village;

(g) If the county, city, or village enters into a written agreement with a lottery operator, a copy of the proposed contract or written agreement between the county, city, or village and the chosen lottery operator; and

(h) Any other information which the department deems necessary.

(3) Each application by any lottery operator shall include:

(a) The name, address, social security number, and date of birth of every individual who is the lottery operator, the sole proprietor, a partner, a member, or a corporate officer of the lottery operator, or a person or entity holding in the aggregate ten percent or more of the debt or equity of the lottery operator if a corporation;

(b) The name and state identification number of the county, city, or village on whose behalf a lottery will be conducted;

(c) A statement signed by an authorized representative of the county, city, or village signifying that such county, city, or village approves the applicant to act as a lottery operator on behalf of such county, city, or village; and

(d) Any other information which the department deems necessary.

A separate license shall be obtained by a lottery operator for each county, city, or village on whose behalf a lottery will be conducted.

(4) The information required by this section shall be kept current. A county, city, village, or lottery operator shall notify the department within thirty days of any changes in the information originally submitted in the application form.

(5) The department may prescribe a separate application form for renewal purposes.



9-631 License to conduct lottery; renewal; fee.

(1) All licenses issued to any county, city, or village to conduct a lottery and licenses issued to any lottery operator or any authorized sales outlet location shall expire on May 31 of every even-numbered year, or such other date as the department may prescribe by rule and regulation, and may be renewed biennially. All licenses issued to any lottery worker shall expire on May 31 of every odd-numbered year, or such other date as the department may prescribe by rule and regulation, and may be renewed biennially. Applications for renewal of a county, city, or village license, a lottery operator license, an authorized sales outlet location license, or a lottery worker license shall be submitted to the department at least sixty days prior to the expiration date of the license.

(2) A biennial license fee of one hundred dollars shall be charged for each license issued to any county, city, or village to conduct a lottery. A biennial license fee of five hundred dollars shall be charged for each license issued to a lottery operator. No license fee shall be charged for an authorized sales outlet location or a lottery worker license.



9-631.01 Lottery workers; application; contents; duty to keep current; investigation; probationary license; regular license.

(1) No person shall be a lottery worker unless a lottery worker license application has been filed with the department. The application shall be on a form prescribed by the department and shall include:

(a) The name, address, date of birth, and social security number of the applicant;

(b) The name and state identification number of the county, city, or village, lottery operator, and sales outlet location or locations for which the applicant will be performing work;

(c) A description of the applicant's duties;

(d) A statement that the applicant has not been convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony within ten years preceding the date of the application or any felony or misdemeanor involving fraud, theft, or any gambling activity, willful failure to make required payments or reports, or filing false reports to a governmental agency at any level;

(e) The date of signing and the signature of the applicant, under penalty of perjury, verifying that the information is true and accurate;

(f) A statement signed by a governing official of the county, city, or village or the authorized representative signifying that such county, city, or village or authorized representative has examined the completed application and approved the application for submission to the department; and

(g) Any other information which the department deems necessary.

(2) The applicant shall complete and forward the application to the county, city, or village or authorized representative. Upon receipt of the completed application the governing official of the county, city, or village or the authorized representative shall examine the application and, if the governing official of the county, city, or village or the authorized representative approves the application for submission to the department, shall sign and file the application with the department. If the application is approved by an authorized representative, a copy of the application or the information contained in the application shall be filed with the county, city, or village.

(3) The department and the county, city, or village shall have the right to conduct an investigation concerning the applicant as may be necessary or appropriate to maintain the integrity of the game.

(4) The information required by this section shall be kept current, and a new application shall be filed with the department if any information on the application is no longer correct. A county, city, village, or lottery operator shall notify the department if the person to whom the license was originally issued is no longer working for such county, city, village, or lottery operator.

(5) Falsification of information on the application by the applicant shall disqualify such applicant from being a lottery worker in addition to any other penalties which may be imposed under the laws of this state.

(6) The applicant shall be granted a probationary license as a lottery worker which shall be valid for a period of one hundred twenty days after the application is filed with the department unless such application is denied by the department. An application shall be considered filed with the department upon receipt by the department or as of the date postmarked or transmitted by electronic facsimile to the department if the application is received by the department within ten days after the date postmarked or electronically transmitted. An application postmarked or electronically transmitted but not received by the department after ten days shall not be considered filed. If proceedings to deny the license application pursuant to section 9-622 have not been initiated by the department during such probationary period, the applicant shall be granted a regular lottery worker license. The license shall be valid to allow such person to perform work for the county, city, village, lottery operator, or sales outlet location or locations unless otherwise suspended, canceled, revoked, or denied by the department or unless the license otherwise becomes invalid upon notification by the county, city, village, or lottery operator that the person to whom the license was originally issued is no longer working for such county, city, village, or lottery operator.

(7) An applicant may obtain a license as a lottery worker for more than one county, city, or village conducting a lottery pursuant to the Nebraska County and City Lottery Act if a separate application has been filed for such applicant with respect to each such county, city, or village.

(8) A lottery worker license is nontransferable and shall no longer be valid if a person is no longer employed as a lottery worker by the county, city, or village for which the lottery worker license was obtained.

(9) A person holding a license as a lottery worker under the Nebraska County and City Lottery Act shall not be connected with or interested in, directly or indirectly, any individual, sole proprietorship, partnership, limited liability company, corporation, or other party licensed as a distributor, manufacturer, or manufacturer-distributor under section 9-255.07, 9-255.09, 9-330, 9-332, or 9-632.



9-631.02 Keno writer; exemption from licensure.

A person who is a keno writer and has no direct responsibility for the selection of numbers shall not be considered a lottery worker and shall not be required to be licensed for purposes of the Nebraska County and City Lottery Act.



9-632 Manufacturer-distributor; license required; application; fee; expiration; renewal.

(1) No individual, sole proprietorship, partnership, limited liability company, or corporation shall manufacture, sell, print, or distribute lottery equipment or supplies for use or play in this state without having first been issued a manufacturer-distributor license by the department.

(2) The department shall charge a biennial license fee of one thousand five hundred twenty-five dollars for the issuance or renewal of a manufacturer-distributor license. The department shall remit the proceeds from such license fees to the State Treasurer for credit to the Charitable Gaming Operations Fund. All manufacturer-distributor licenses may be renewed biennially. The biennial expiration date shall be September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.

(3) An applicant for issuance or renewal of a manufacturer-distributor license shall apply for a license on a form prescribed by the department. The application form shall include:

(a) The name and address of the applicant and the name and address of each of its separate locations manufacturing or distributing lottery equipment or supplies;

(b) The name and home address of all owners or members of the manufacturer-distributor business if the business is not a corporation. If the business is a corporation, the name and home address of each of the officers and directors of the corporation and of each stockholder owning ten percent or more of any class of stock in the corporation shall be supplied;

(c) If the applicant is an individual, the applicant's social security number;

(d) If the applicant is a foreign manufacturer-distributor, the full name, business address, and home address of the agent who is a resident of this state designated pursuant to section 9-633; and

(e) Such other information as the department deems necessary.

(4) The applicant shall notify the department within thirty days of any change in the information submitted on or with the application form. The applicant shall comply with all applicable laws of the United States and the State of Nebraska and all applicable rules and regulations of the department.

(5) Any person licensed as a manufacturer pursuant to section 9-255.09 or 9-332 or as a distributor pursuant to section 9-255.07 or 9-330 may act as a manufacturer-distributor pursuant to this section upon the filing of the proper application form and payment of a biennial license fee of one thousand five hundred twenty-five dollars.



9-633 Manufacturer-distributor; resident agent; when required.

Each manufacturer-distributor selling lottery equipment or supplies in this state that is not a resident of this state or is not a corporation shall designate a natural person who is a resident of and living in this state and is nineteen years of age or older as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the manufacturer-distributor. The name, business address where service of process and delivery of mail can be made, and home address of such agent shall be filed with the department.



9-634 Manufacturer-distributor; lottery supplies; approval required.

Each manufacturer-distributor shall receive departmental approval of lottery supplies prior to offering or marketing in this state any type of lottery supplies for use in a lottery conducted pursuant to the Nebraska County and City Lottery Act. Approval by the department shall be based upon, but not be limited to, conformance with specifications imposed by the department regarding the manufacture, assembly, and packaging of lottery supplies, the provisions of the act, and any other specifications imposed by rule or regulation adopted and promulgated pursuant to the act.



9-635 Manufacturer-distributor; lottery equipment; approval required; costs of examination.

(1) Each manufacturer-distributor shall receive departmental approval of lottery equipment prior to offering or marketing in this state any type of lottery equipment for use in a lottery conducted pursuant to the Nebraska County and City Lottery Act. Approval by the department shall be based upon, but not be limited to, conformance with the provisions of the act and any other specifications imposed by rule or regulation adopted and promulgated pursuant to the act.

(2) Lottery equipment shall not be submitted for approval by the department until the manufacturer-distributor has obtained a license as required in section 9-632.

(3) The department may require a manufacturer-distributor seeking approval of any lottery equipment to pay the anticipated actual costs of the examination of the equipment by the department. If required, such costs shall be paid in advance by the manufacturer-distributor. After completion of the examination, the department shall refund overpayments or charge and collect amounts sufficient to reimburse the department for underpayments of actual costs.

(4) Lottery equipment which does not conform in all respects to the requirements of the act and any other specifications imposed by the department by rule and regulation shall be contraband goods for purposes of section 9-649.



9-636 Lottery supplies; requirements.

(1) All lottery supplies shall be constructed to conform in all respects to the provisions and specifications imposed by the Nebraska County and City Lottery Act and the rules and regulations adopted and promulgated pursuant to the act as to the manufacture, assembly, printing, and packaging of lottery supplies.

(2) Any lottery supplies which do not conform in all respects to the requirements of the act and any other specifications imposed by the department by rule and regulation shall be contraband goods for purposes of section 9-649.



9-637 Ticket; purchase price limitation.

No ticket used in the conduct of any lottery shall have an individual purchase price in excess of one hundred dollars.



9-638 Manufacturer-distributor; information requirements.

Each manufacturer-distributor shall maintain the following information: (1) The name of each purchaser of lottery equipment or supplies; (2) relative to each sale, the quantity and type of lottery equipment or supplies sold; and (3) any other information concerning lottery equipment or supplies sold which the department deems necessary. Such information shall be made available to the department upon request.



9-639 Manufacturer-distributor; employee, agent, or spouse; restriction on activities.

No manufacturer-distributor shall be licensed to conduct any other activity under the Nebraska County and City Lottery Act. No manufacturer-distributor shall hold a license to conduct any other kind of gambling activity which is authorized or regulated under Chapter 9 except as provided in section 9-632. No manufacturer-distributor or employee, agent, or spouse of any manufacturer-distributor shall play in any lottery conducted by any county, city, or village or participate in the conduct or operation of any lottery conducted by any county, city, or village or any other kind of gambling activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed manufacturer-distributor and as provided in sections 9-255.07, 9-255.09, 9-330, and 9-332.



9-640 Manufacturer-distributor; lottery equipment or supplies sales and leases; restrictions.

(1) No manufacturer-distributor shall sell, lease, or otherwise provide any lottery equipment or supplies to any person in Nebraska except a county, city, or village licensed to conduct a lottery, a licensed lottery operator, or another licensed manufacturer-distributor. No county, city, or village licensed to conduct a lottery or a licensed lottery operator shall purchase, lease, or otherwise obtain any lottery equipment or supplies except from a manufacturer-distributor licensed in Nebraska.

(2) Nothing in this section shall prohibit (a) a licensed county, city, village, or lottery operator which has purchased or intends to purchase new lottery equipment from selling or donating its old lottery equipment to another licensed county, city, village, or lottery operator if prior written approval has been obtained from the department or (b) a county, city, village, or lottery operator which has voluntarily canceled its license or allowed its license to lapse or which has had its license suspended, canceled, or revoked from selling or donating its lottery equipment to another licensed county, city, village, or lottery operator if prior written approval has been obtained from the department.



9-641 Manufacturer-distributor; records required.

Every licensed manufacturer-distributor shall keep and maintain a complete set of records which shall include all details of all activities of the licensee related to the conduct of the licensed activity as may be required by the department, including the total quantity and types of lottery equipment or supplies sold to any county, city, or village, to any licensed lottery operator, and to other licensed manufacturer-distributors. Such records shall be available for inspection by the department. The records shall be maintained for a period of not less than three years from the date of the end of the licensee's fiscal year.



9-642 Lottery operator; conflict of interest prohibited.

(1) No sole proprietor, partner in a partnership, member in a limited liability company, officer or director of a corporation, or individual with a substantial interest in a sole proprietorship, partnership, limited liability company, or corporation applying for a lottery operator license or licensed as a lottery operator shall be connected with or interested in, directly or indirectly, any person, partnership, limited liability company, firm, corporation, or other party licensed as a distributor, manufacturer, or manufacturer-distributor under section 9-255.07, 9-255.09, 9-330, 9-332, or 9-632.

(2) No member of the governing board or governing official of a county, city, or village shall be connected with or interested in, directly or indirectly, any lottery operator with whom the county, city, or village contracts to conduct its lottery or any manufacturer-distributor.



9-642.01 Sales outlet location; qualification standards; notice to department; license; application; renewal.

(1) Prior to a county, city, village, or lottery operator conducting a lottery at a location other than the location of the lottery operator (a) the county, city, or village shall, by ordinance or resolution, establish qualification standards which shall be met by any individual, sole proprietorship, partnership, limited liability company, or corporation seeking to have its location qualify as an authorized sales outlet location for conducting a lottery and (b) the county, city, or village shall approve or disapprove each sales outlet location and individual, sole proprietorship, partnership, limited liability company, or corporation which desires to conduct the lottery at its sales outlet location solely on the basis of the qualification standards. A copy of the ordinance or resolution setting forth the qualification standards shall be filed with the department within thirty days of its adoption. A county, city, or village shall notify the department of all approved lottery locations within thirty days of approval.

(2) An authorized sales outlet location shall obtain a license issued by the department prior to conducting any lottery activity at such location pursuant to the Nebraska County and City Lottery Act. An applicant for a license as an authorized sales outlet location shall apply on a form prescribed by the department containing the information the department deems necessary, including documentation that reflects that the location has been approved by the county, city, or village in accordance with the qualification standards required by this section. If the applicant is an individual, the application shall include the applicant's social security number.

(3) The information required by this section shall be kept current and a new application shall be filed with the department if any information on the application is no longer correct.



9-643 Lottery; local control; section, how construed.

(1) Any county, city, or village may, by resolution or ordinance, tax, regulate, control, or prohibit any lottery conducted pursuant to the Nebraska County and City Lottery Act within the boundaries of such county, city, or village, except that no county may impose a tax or otherwise regulate, control, or prohibit any lottery within the corporate limits of a city or village. Any tax imposed pursuant to this subsection shall be remitted to the general fund of the county, city, or village imposing such tax.

(2) Nothing in this section shall be construed to authorize any lottery not otherwise authorized under Nebraska law.



9-644 Local control; annexation; effect.

If a city or village which has exercised its authority under section 9-643 to prohibit lotteries within its boundaries annexes any area in which a lottery is being lawfully conducted by a county, the county may continue the lottery for a period not to exceed the shorter of (1) the remainder of the term of the county's agreement with the lottery operator or (2) two years. The lottery shall be subject to all taxes, regulations, and controls imposed by the city or village under such section, whether imposed before or after annexation.



9-645 Licensees; exempt from Uniform Disposition of Unclaimed Property Act.

Any county, city, or village licensed to conduct a lottery pursuant to the Nebraska County and City Lottery Act shall be exempt from the Uniform Disposition of Unclaimed Property Act solely with respect to unclaimed lottery prizes.



9-646 Participation; restrictions.

(1) No person under nineteen years of age shall play or participate in any way in any lottery conducted pursuant to the Nebraska County and City Lottery Act.

(2) A county, city, or village which authorizes the conduct of a lottery shall establish by ordinance or resolution the limitations, if any, on the playing of any lottery conducted by the county, city, or village by any member of the governing board, a governing official, or the immediate family of such member or official.

(3) No owner or officer of a lottery operator with whom the county, city, or village contracts to conduct its lottery shall play any lottery conducted by such county, city, or village. An owner or officer of an authorized sales outlet location for such county, city, or village may be prohibited from playing any lottery conducted by such county, city, or village by ordinance or resolution. No employee or agent of a county, city, village, lottery operator, or authorized sales outlet location shall play the lottery of the county, city, or village for which he or she performs work during such time as he or she is actually working at such lottery or while on duty.

(4) No person or licensee, or employee or agent thereof, shall knowingly permit an individual under nineteen years of age to play or participate in any way in any lottery conducted pursuant to the Nebraska County and City Lottery Act.



9-646.01 No extension of credit.

No person or licensee, or any employee or agent thereof, accepting wagers on a lottery conducted pursuant to the Nebraska County and City Lottery Act shall extend credit from the gross proceeds of a lottery to participants in the lottery for the purchase of lottery tickets. No person shall purchase or be allowed to purchase any lottery ticket or make or be allowed to make any wager pursuant to the act unless he or she pays for such ticket or wager with cash. For purposes of this section, cash shall mean United States currency having the same face value as the price of the ticket or wager.



9-647 Lottery; time limitation.

No lottery shall be conducted between the hours of 1 a.m. and 6 a.m., except that if alcoholic liquor is allowed to be sold later than 1 a.m. pursuant to a vote under subdivision (1)(b) of section 53-179, no lottery shall be conducted between the hour established pursuant to such vote and 6 a.m. within the area affected by the vote.



9-648 Gross proceeds; tax; collection.

Any county, city, or village which conducts a lottery shall submit to the department on a quarterly basis a tax of two percent of the gross proceeds. Such tax shall be remitted not later than thirty days from the close of the preceding quarter on forms provided by the department. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. All deficiencies of the tax imposed by this section shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.



9-649 Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state: (a) Any lottery equipment or supplies which do not conform in all respects to the requirements of the Nebraska County and City Lottery Act and any other specifications imposed by the department by rule and regulation; (b) any lottery equipment or supplies that are being sold without the proper license; (c) any lottery equipment or supplies that have been sold in violation of the act or any rule or regulation adopted and promulgated pursuant to the act; or (d) any lottery equipment or supplies used in connection with any lottery that has been or is being conducted in violation of the act or any rule or regulation adopted and promulgated pursuant to the act.

(2) The Tax Commissioner may, upon satisfactory proof, direct the return of any seized lottery equipment or supplies when he or she has reason to believe that the owner has not willfully or intentionally failed to comply with the act.

(3) The Tax Commissioner may, upon finding that an owner of contraband goods has willfully or intentionally failed to comply with the act, confiscate such goods. Any lottery equipment or supplies confiscated shall be destroyed.

(4) The seizure of contraband goods under this section shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the seizure or confiscation of any lottery equipment or supplies pursuant to this section.



9-650 Segregation of gross proceeds; use of interest; records; requirements.

The gross proceeds of any lottery, less the amount awarded in prizes and any salary, fee, or commission paid to a licensed lottery operator plus any interest on such funds, shall be segregated from any other revenue and placed in a separate account of the lottery operator and the county, city, or village. If a lottery operator is conducting a lottery on behalf of a county, city, or village, such proceeds, including any interest, shall be transferred from the lottery operator's separate account to a separate account of the county, city, or village. Any interest received by a county, city, or village from the proceeds of the lottery shall be used solely for community betterment purposes.

Separate records shall be maintained by such licensed county, city, or village. Records required by the Nebraska County and City Lottery Act shall be preserved for at least three years unless otherwise provided by rules and regulations adopted and promulgated by the department. Any law enforcement agency or other agency of government shall have the authority to investigate the records relating to lotteries and gross proceeds from such lottery at any time. Any county, city, or village shall, upon proper written request, deliver all such records to the department or other law enforcement agency for investigation.



9-651 Lottery ticket; requirements.

Each county, city, or village conducting a lottery shall have its name clearly printed on each ticket used in the lottery. No such ticket shall be sold unless the name is printed thereon.



9-652 Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person or licensee, or employee or agent thereof, who knowingly or intentionally violates any provision of the Nebraska County and City Lottery Act, or who causes, aids, abets, or conspires with another to cause any person or licensee or any employee or agent thereof to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating the act more than once in a twelve-month period may have its license canceled or revoked.

(2) Each of the following violations of the act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official, employee, or agent of this state or any agencies or political subdivisions of this state any compensation or reward or share of the money for property paid or received through gambling activities regulated under the act in consideration for obtaining any license, authorization, permission, or privilege to participate in any gaming operations except as authorized under the act or any rules and regulations adopted and promulgated pursuant to such act;

(b) Knowingly filing a false report under the act; or

(c) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the conduct of a lottery.

(3) Intentionally employing or possessing any device to facilitate cheating in any lottery or using any fraudulent scheme or technique in connection with any lottery is a violation of the act. The offense is a:

(a) Class II misdemeanor when the amount gained or intended to be gained through the use of such device, scheme, or technique is less than five hundred dollars;

(b) Class I misdemeanor when the amount gained or intended to be gained through the use of such device, scheme, or technique is five hundred dollars or more but less than one thousand five hundred dollars; and

(c) Class IV felony when the amount gained or intended to be gained through the use of such device, scheme, or technique is one thousand five hundred dollars or more.

(4) It shall be the duty of the Attorney General or appropriate county attorney to prosecute and defend all proceedings initiated in any court or otherwise under the act.

(5) The failure to do any act required by or under the Nebraska County and City Lottery Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(6) In the enforcement and investigation of any offense committed under the act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-653 Reports and records; disclosure; limitations; violation; penalty.

(1) Except in accordance with a proper judicial order or as otherwise provided by this section or other law, it shall be a Class I misdemeanor for the Tax Commissioner or any employee or agent of the Tax Commissioner to make known, in any manner whatsoever, the contents of any reports or records submitted by a licensed manufacturer-distributor or the contents of any personal history reports submitted by any licensee or license applicant to the department pursuant to the Nebraska County and City Lottery Act and any rules and regulations adopted and promulgated pursuant to the act.

(2) Nothing in this section shall be construed to prohibit (a) the delivery to a licensee, his or her duly authorized representative, or his or her successors, receivers, trustees, personal representatives, administrators, assignees, or guarantors, if directly interested, of a certified copy of any report or record, (b) the publication of statistics so classified as to prevent the identification of particular reports or records, (c) the inspection by the Attorney General, a county attorney, or other legal representative of the state of reports or records submitted by a licensed manufacturer-distributor when information on the reports or records is considered by the Attorney General, county attorney, or other legal representative to be relevant to any action or proceeding instituted by the licensee or against whom an action or proceeding is being considered or has been commenced by any state agency or county, (d) the furnishing of any information to the United States Government or to states allowing similar privileges to the Tax Commissioner, (e) the disclosure of information and records to a collection agency contracting with the Tax Commissioner for the collection of delinquent taxes under the act, (f) the publication or disclosure of final administrative opinions and orders made by the Tax Commissioner in the adjudication of license denials, suspensions, cancellations, or revocations or the levying of fines, (g) the release of any application, without the contents of any submitted personal history report or social security number, filed with the department to obtain a license to conduct activities under the act, which application shall be deemed a public record, (h) the release of any report filed by a licensed county, city, village, or lottery operator pursuant to the act, which report shall be deemed a public record, or (i) the notification of an applicant, a licensee, or a licensee's duly authorized representative of the existence of and the grounds for any administrative action to deny the license application of, to revoke, cancel, or suspend the license of, or to levy an administrative fine upon any agent or employee of the applicant, the licensee, or any other person upon whom the applicant or licensee relies to conduct activities authorized by the act.

(3) Nothing in this section shall prohibit the Tax Commissioner or any employee or agent of the Tax Commissioner from making known the names of persons, firms, or corporations licensed to conduct activities under the act, the locations at which such activities are conducted by licensees, or the dates on which such licenses were issued.

(4) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the Postal Inspector of the United States Postal Service or his or her delegates to inspect reports or records submitted by a licensed manufacturer-distributor pursuant to the act when information on the reports or records is relevant to any action or proceeding instituted or being considered by the United States Postal Service against such person for the fraudulent use of the mails to carry and deliver false and fraudulent tax returns to the Tax Commissioner with the intent to defraud the State of Nebraska or to evade the payment of Nebraska state taxes.

(5) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the other tax officials of this state to inspect reports or records submitted pursuant to the act, but such inspection shall be permitted only for purposes of enforcing a tax law and only to the extent and under the conditions prescribed by the rules and regulations of the Tax Commissioner.



9-701 Conduct of gift enterprises; conditions; prohibited acts; violation; penalties; venue; enforcement.

(1) For purposes of this section:

(a) Financial institution means a bank, savings bank, building and loan association, or savings and loan association, whether chartered by the United States, the Department of Banking and Finance, or a foreign state agency as defined in section 8-101.03; or any other similar organization which is covered by federal deposit insurance;

(b) Gift enterprise means a contest, game of chance, savings promotion raffle, or game promotion which is conducted within the state or throughout the state and other states in connection with the sale of consumer or trade products or services solely as business promotions and in which the elements of chance and prize are present. Gift enterprise does not include any scheme using the game of bingo or keno; any non-telecommunication-related, player-activated electronic or electromechanical facsimile of any game of chance; or any slot machine of any kind. A gift enterprise shall not utilize pickle cards as defined in section 9-315. Promotional game tickets may be utilized subject to the following:

(i) The tickets utilized shall be manufactured or imprinted with the name of the operator on each ticket;

(ii) The tickets utilized shall not be manufactured with a cost per play printed on them; and

(iii) The tickets utilized shall not be substantially similar to any type of pickle card approved by the Department of Revenue pursuant to section 9-332.01;

(c) Operator means any person, firm, corporation, financial institution, association, governmental entity, or agent or employee thereof who promotes, operates, or conducts a gift enterprise. Operator does not include any nonprofit organization or any agent or employee thereof, except that operator includes any credit union chartered under state or federal law or any agent or employee thereof who promotes, operates, or conducts a gift enterprise; and

(d) Savings promotion raffle means a contest conducted by a financial institution or credit union chartered under state or federal law or any agent or employee thereof in which a chance of winning a designated prize is obtained by the deposit of a specified amount of money in a savings account or other savings program if each entry has an equal chance of winning.

(2) Any operator may conduct a gift enterprise within this state in accordance with this section.

(3) An operator shall not:

(a) Design, engage in, promote, or conduct a gift enterprise in connection with the promotion or sale of consumer products or services in which the winner may be unfairly predetermined or the game may be manipulated or rigged;

(b) Arbitrarily remove, disqualify, disallow, or reject any entry;

(c) Fail to award prizes offered;

(d) Print, publish, or circulate literature or advertising material used in connection with such gift enterprise which is false, deceptive, or misleading; or

(e) Require an entry fee, a payment or promise of payment of any valuable consideration, or any other consideration as a condition of entering a gift enterprise or winning a prize from the gift enterprise, except that a contest, game of chance, or business promotion may require, as a condition of participation, evidence of the purchase of a product or service as long as the purchase price charged for such product or service is not greater than it would have been without the contest, game of chance, or business promotion. For purposes of this section, consideration shall not include (i) filling out an entry blank, (ii) entering by mail with the purchase of postage at a cost no greater than the cost of postage for a first-class letter weighing one ounce or less, (iii) entering by a telephone call to the operator of or for the gift enterprise at a cost no greater than the cost of postage for a first-class letter weighing one ounce or less. When the only method of entry is by telephone, the cost to the entrant of the telephone call shall not exceed the cost of postage for a first-class letter weighing one ounce or less for any reason, including (A) whether any communication occurred during the call which was not related to the gift enterprise or (B) the fact that the cost of the call to the operator was greater than the cost to the entrant allowed under this section, or (iv) the deposit of money in a savings account or other savings program, regardless of the interest rate earned by such account or program.

(4) An operator shall disclose to participants all terms and conditions of a gift enterprise.

(5)(a) The Department of Revenue may adopt and promulgate rules and regulations necessary to carry out the operation of gift enterprises.

(b) Whenever the department has reason to believe that a gift enterprise is being operated in violation of this section or the department's rules and regulations, it may bring an action in the district court of Lancaster County in the name of and on behalf of the people of the State of Nebraska against the operator of the gift enterprise to enjoin the continued operation of such gift enterprise anywhere in the state.

(6)(a) Any person, firm, corporation, association, or agent or employee thereof who engages in any unlawful acts or practices pursuant to this section or violates any of the rules and regulations promulgated pursuant to this section is guilty of a Class II misdemeanor.

(b) Any person, firm, corporation, association, or agent or employee thereof who violates any provision of this section or any of the rules and regulations promulgated pursuant to this section shall be liable to pay a civil penalty of not more than one thousand dollars imposed by the district court of Lancaster County for each such violation which shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska. Each day of continued violation shall constitute a separate offense or violation for purposes of this section.

(7) A financial institution or credit union may limit the number of chances that a participant in a savings promotion raffle may obtain for making the required deposits but shall not limit the number of deposits.

(8) In all proceedings initiated in any court or otherwise under this section, the Attorney General or appropriate county attorney shall prosecute and defend all such proceedings.

(9) This section shall not apply to any activity authorized and regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.



9-801 Act, how cited.

Sections 9-801 to 9-841 shall be known and may be cited as the State Lottery Act.



9-802 Purpose of act.

The purpose of the State Lottery Act is to establish lottery games which will raise revenue for the purposes set forth in section 9-812.



9-803 Terms, defined.

For purposes of the State Lottery Act:

(1) Director shall mean the Director of the Lottery Division;

(2) Division shall mean the Lottery Division of the Department of Revenue;

(3) Lottery contractor shall mean a lottery vendor or lottery game retailer with whom the division has contracted for the purpose of providing goods or services for the state lottery;

(4) Lottery game shall mean any variation of the following types of games:

(a) An instant-win game in which disposable tickets contain certain preprinted winners which are determined by rubbing or scraping an area or areas on the tickets to match numbers, letters, symbols, or configurations, or any combination thereof, as provided by the rules of the game. An instant-win game may also provide for preliminary and grand prize drawings conducted pursuant to the rules of the game. An instant-win game shall not include the use of any pickle card as defined in section 9-315; and

(b) An online lottery game in which lottery game retailer terminals are hooked up to a central computer via a telecommunications system through which (i) a player selects a specified group of numbers or symbols out of a predetermined range of numbers or symbols and purchases a ticket bearing the player-selected numbers or symbols for eligibility in a drawing regularly scheduled in accordance with game rules or (ii) a player purchases a ticket bearing randomly selected numbers for eligibility in a drawing regularly scheduled in accordance with game rules.

Lottery game shall not be construed to mean any video lottery game;

(5) Lottery game retailer shall mean a person who contracts with or seeks to contract with the division to sell tickets in lottery games to the public;

(6) Lottery vendor shall mean any person who submits a bid, proposal, or offer as part of a major procurement;

(7) Major procurement shall mean any procurement or contract unique to the operation of the state lottery in excess of twenty-five thousand dollars for the printing of tickets used in any lottery game, security services, consulting services, advertising services, any goods or services involving the receiving or recording of number selections in any lottery game, or any goods or services involving the determination of winners in any lottery game. Major procurement shall include production of instant-win tickets, procurement of online gaming systems and drawing equipment, or retaining the services of a consultant who will have access to any goods or services involving the receiving or recording of number selections or determination of winners in any lottery game; and

(8) Ticket or lottery ticket shall mean any tangible evidence authorized by the division to prove participation in a lottery game.



9-804 Lottery Division of the Department of Revenue; established; Director of the Lottery Division.

The Lottery Division of the Department of Revenue is hereby established. The division shall be administered by the Director of the Lottery Division who shall be appointed by and serve at the pleasure of the Tax Commissioner. The division shall administer and regulate the lottery games conducted pursuant to the State Lottery Act.



9-804.01 Repealed. Laws 1995, LB 275, § 27.



9-804.02 Transferred to section 83-162.01.



9-804.03 Transferred to section 83-162.02.



9-804.04 Transferred to section 83-162.03.



9-804.05 Transferred to section 83-162.04.



9-805 Tax Commissioner; agreements authorized.

The Tax Commissioner may enter into written agreements with one or more government-authorized lotteries to participate in the conduct and operation of lottery games and may enter into written agreements with one or more government-authorized lotteries or other persons, entities, organizations, or associations to purchase goods or services in support of lottery games when necessary or desirable to make lottery games more remunerative for the State of Nebraska so long as the games and purchases are consistent with the State Lottery Act. Major procurement purchase requirements under the act shall only apply to the Nebraska portion of any purchase made through the agreements.



9-806 Legislative intent.

In construing the State Lottery Act, it is the intent of the Legislature that the following policies be implemented:

(1) The lottery games shall be operated by the division;

(2) The lottery games shall be operated as a self-sufficient, revenue-raising operation after money generated from the conduct of the lottery is used to repay the initial appropriation plus interest;

(3) All contracts entered into by the division for the provision of goods and services shall be subject to the act and shall be exempt from any other state law concerning the purchase of goods or services;

(4) Preference for contracts shall be given to bidders and applicants based in Nebraska if the costs and benefits are equal or superior to those available from competing persons. All major procurements of goods or services essential to the operation of a lottery shall require that the person awarded the contract establish a permanent office in this state;

(5) Every entity submitting a bid, proposal, or offer to the division shall disclose all information required by the Tax Commissioner; and

(6) Every entity submitting a bid, proposal, or offer to the division shall be required to meet such other requirements as established by the Tax Commissioner, including the posting of a bond.



9-807 Division; personnel; bond or insurance.

(1) Other than the director, all employees of the division shall be classified employees under the rules and regulations of the personnel division of the Department of Administrative Services.

(2) Before entering upon the duties of the office, the director and each employee of the division shall be bonded or insured as required by section 11-201.



9-808 Division; personnel; investigators or security personnel; powers and duties; confidentiality; exception.

(1) The Tax Commissioner shall employ or contract with such personnel as necessary to carry out the responsibilities of the division. The Tax Commissioner shall employ investigators or security personnel who shall be vested with the authority and power of a law enforcement officer to carry out the laws of this state administered by the Tax Commissioner or the Department of Revenue.

(2) Investigators or security personnel of the division may enter and search premises and seize all relevant materials pursuant to a warrant issued by a court.

(3)(a) Investigators or security personnel shall, as deemed necessary, conduct background investigations of all individuals seeking employment in the division. Such background investigations shall include, but not be limited to, police records checks, conviction records checks, national and statewide criminal records clearinghouse checks, and fingerprint checks.

(b) It shall be a condition of employment in the division that an individual supply investigators or security personnel with his or her fingerprints for the purpose of conducting a background investigation for employment purposes.

(c) Any individual convicted of any crime involving moral turpitude, fraud, theft, theft of services, and theft by deception and any individual whose constitutional rights have been forfeited and not restored shall not be eligible for employment in the division.

(d) All information obtained through a background investigation performed by the division shall be confidential, except that the Tax Commissioner may exchange such confidential information with state, federal, and local law enforcement agencies.



9-809 Auditor of Public Accounts; audit; Tax Commissioner; reports.

(1) The books, records, funds, and accounts of the division shall be audited at least annually by or under the direction of the Auditor of Public Accounts who shall submit a report of the audit to the Governor and the Legislature. The report submitted to the Legislature shall be submitted electronically. The expenses of the audit shall be paid from the State Lottery Operation Cash Fund.

(2) The Tax Commissioner shall make an annual written report by November 1 of each year to the Governor and the Legislature, which report shall include a summary of the activities of the division for the previous fiscal year through June 30, a statement detailing lottery revenue, prize disbursements, expenses of the division, and allocation of remaining revenue, and any recommendations for change in the statutes which the Tax Commissioner deems necessary or desirable. The report submitted to the Legislature shall be submitted electronically. The report shall be a public record.



9-810 Lottery ticket; restrictions on sale and purchase; computation of retail sales; termination of liability; prize credited against certain tax liability or debt; procedure.

(1) A person under nineteen years of age shall not purchase a lottery ticket. No lottery ticket shall be sold to any person under nineteen years of age. No person shall purchase a lottery ticket for a person under nineteen years of age, and no person shall purchase a lottery ticket for the benefit of a person under nineteen years of age.

(2) No lottery ticket shall be sold and no prize shall be awarded to the Tax Commissioner, the director, or any employee of the division or any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of abode of the Tax Commissioner, the director, or any employee of the division.

(3) With respect to a lottery game retailer under contract to sell lottery tickets whose rental payment for premises is contractually computed in whole or in part on the basis of a percentage of retail sales and when the computation of retail sales is not explicitly defined to include the sale of lottery tickets, the amount of retail sales for lottery tickets by the retailer for purposes of such a computation may not exceed the amount of compensation received by the retailer from the division.

(4) Once any prize is awarded in conformance with the State Lottery Act and any rules and regulations adopted under the act, the state shall have no further liability with respect to that prize.

(5) Prior to the payment of any lottery prize in excess of five hundred dollars for a winning lottery ticket presented for redemption to the division, the division shall check the name and social security number of the winner with a list provided by the Department of Revenue of people identified as having an outstanding state tax liability and a list of people certified by the Department of Health and Human Services as owing a debt as defined in section 77-27,161. The division shall credit any such lottery prize against any outstanding state tax liability owed by such winner and the balance of such prize amount, if any, shall be paid to the winner by the division. The division shall credit any such lottery prize against any certified debt in the manner set forth in sections 77-27,160 to 77-27,173. If the winner has both an outstanding state tax liability and a certified debt, the division shall add the liability and the debt together and pay the appropriate agency or person a share of the prize in the proportion that the liability or debt owed to the agency or person is to the total liability and debt.



9-811 Exemption from occupation tax.

Lottery games conducted pursuant to the State Lottery Act shall be exempt from any local or occupation tax levied or assessed by any political subdivision having the power to levy, assess, or collect such a tax.



9-811.01 Lottery Investigation Petty Cash Fund; establishment; use; investment; Tax Commissioner; department; duties; records and reports.

(1) The Tax Commissioner may apply to the Director of Administrative Services and the Auditor of Public Accounts to establish and maintain a Lottery Investigation Petty Cash Fund. The money used to initiate and maintain the fund shall be drawn solely from the State Lottery Operation Cash Fund. The Tax Commissioner shall determine the amount of money to be held in the Lottery Investigation Petty Cash Fund, consistent with carrying out the duties and responsibilities of the division but not to exceed five thousand dollars for the entire division. This restriction shall not apply to funds otherwise appropriated to the State Lottery Operation Cash Fund for investigative purposes. When the Director of Administrative Services and the Auditor of Public Accounts have approved the establishment of the Lottery Investigation Petty Cash Fund, a voucher shall be submitted to the Department of Administrative Services accompanied by such information as the department may require for the establishment of the fund. The Director of Administrative Services shall issue a warrant for the amount specified and deliver it to the division. The fund may be replenished as necessary, but the total amount in the fund shall not exceed ten thousand dollars in any fiscal year. The fund shall be audited by the Auditor of Public Accounts.

(2) Any prize amounts won, less any investigative expenditures, by department personnel with funds drawn from the Lottery Investigation Petty Cash Fund or reimbursed from the State Lottery Operation Cash Fund shall be deposited into the Lottery Investigation Petty Cash Fund.

(3) For the purpose of establishing and maintaining legislative oversight and accountability, the Department of Revenue shall maintain records of all expenditures, disbursements, and transfers of cash from the Lottery Investigation Petty Cash Fund.

(4) By September 15 of each year, the department shall report to the budget division of the Department of Administrative Services and to the Legislative Fiscal Analyst the unexpended balance existing on June 30 of the previous fiscal year relating to investigative expenses in the Lottery Investigation Petty Cash Fund and any funds existing on June 30 of the previous fiscal year in the possession of division personnel involved in investigations. The report submitted to the Legislative Fiscal Analyst shall be submitted electronically. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



9-812 State Lottery Operation Trust Fund; State Lottery Operation Cash Fund; State Lottery Prize Trust Fund; created; transfers; Nebraska Education Improvement Fund; created; use; investment; unclaimed prize money; use.

(1) All money received from the operation of lottery games conducted pursuant to the State Lottery Act in Nebraska shall be credited to the State Lottery Operation Trust Fund, which fund is hereby created. All payments of the costs of establishing and maintaining the lottery games shall be made from the State Lottery Operation Cash Fund. In accordance with legislative appropriations, money for payments for expenses of the division shall be transferred from the State Lottery Operation Trust Fund to the State Lottery Operation Cash Fund, which fund is hereby created. All money necessary for the payment of lottery prizes shall be transferred from the State Lottery Operation Trust Fund to the State Lottery Prize Trust Fund, which fund is hereby created. The amount used for the payment of lottery prizes shall not be less than forty percent of the dollar amount of the lottery tickets which have been sold.

(2) A portion of the dollar amount of the lottery tickets which have been sold on an annualized basis shall be transferred from the State Lottery Operation Trust Fund to the Education Innovation Fund, the Nebraska Opportunity Grant Fund, the Nebraska Education Improvement Fund, the Nebraska Environmental Trust Fund, the Nebraska State Fair Board, and the Compulsive Gamblers Assistance Fund as provided in subsection (3) of this section. The dollar amount transferred pursuant to this subsection shall equal the greater of (a) the dollar amount transferred to the funds in fiscal year 2002-03 or (b) any amount which constitutes at least twenty-two percent and no more than twenty-five percent of the dollar amount of the lottery tickets which have been sold on an annualized basis. To the extent that funds are available, the Tax Commissioner and director may authorize a transfer exceeding twenty-five percent of the dollar amount of the lottery tickets sold on an annualized basis.

(3) Of the money available to be transferred to the Education Innovation Fund, the Nebraska Opportunity Grant Fund, the Nebraska Education Improvement Fund, the Nebraska Environmental Trust Fund, the Nebraska State Fair Board, and the Compulsive Gamblers Assistance Fund:

(a) The first five hundred thousand dollars shall be transferred to the Compulsive Gamblers Assistance Fund to be used as provided in section 9-1006;

(b) Beginning July 1, 2016, forty-four and one-half percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska Education Improvement Fund;

(c) Forty-four and one-half percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska Environmental Trust Fund to be used as provided in the Nebraska Environmental Trust Act;

(d) Ten percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska State Fair Board if the most populous city within the county in which the fair is located provides matching funds equivalent to ten percent of the funds available for transfer. Such matching funds may be obtained from the city and any other private or public entity, except that no portion of such matching funds shall be provided by the state. If the Nebraska State Fair ceases operations, ten percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the General Fund; and

(e) One percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Compulsive Gamblers Assistance Fund to be used as provided in section 9-1006.

(4) The Nebraska Education Improvement Fund is created. The fund shall consist of money transferred pursuant to subsection (3) of this section, money transferred pursuant to section 85-1920, and any other funds appropriated by the Legislature. The fund shall be allocated, after actual and necessary administrative expenses, as provided in this section for fiscal years 2016-17 through 2020-21. A portion of each allocation may be retained by the agency to which the allocation is made or the agency administering the fund to which the allocation is made for actual and necessary expenses incurred by such agency for administration, evaluation, and technical assistance related to the purposes of the allocation, except that no amount of the allocation to the Nebraska Opportunity Grant Fund may be used for such purposes. On or before December 31, 2019, the Education Committee of the Legislature shall electronically submit recommendations to the Clerk of the Legislature regarding how the fund should be allocated to best advance the educational priorities of the state for the five-year period beginning with fiscal year 2021-22. For fiscal year 2016-17, an amount equal to ten percent of the revenue allocated to the Education Innovation Fund and to the Nebraska Opportunity Grant Fund for fiscal year 2015-16 shall be retained in the Nebraska Education Improvement Fund. For fiscal years 2017-18 through 2020-21, an amount equal to ten percent of the revenue received by the Nebraska Education Improvement Fund in the prior fiscal year shall be retained in the fund. For fiscal years 2016-17 through 2020-21, the remainder of the fund, after payment of any learning community transition aid pursuant to section 79-10,145, shall be allocated as follows:

(a) One percent of the allocated funds to the Expanded Learning Opportunity Grant Fund to carry out the Expanded Learning Opportunity Grant Program Act;

(b) Seventeen percent of the allocated funds to the Department of Education Innovative Grant Fund to be used (i) for competitive innovation grants pursuant to section 79-1054 and (ii) to carry out the purposes of section 79-759;

(c) Nine percent of the allocated funds to the Community College Gap Assistance Program Fund to carry out the community college gap assistance program;

(d) Eight percent of the allocated funds to the Excellence in Teaching Cash Fund to carry out the Excellence in Teaching Act;

(e) Sixty-two percent of the allocated funds to the Nebraska Opportunity Grant Fund to carry out the Nebraska Opportunity Grant Act in conjunction with appropriations from the General Fund; and

(f) Three percent of the allocated funds to fund distance education incentives pursuant to section 79-1337.

(5) Any money in the State Lottery Operation Trust Fund, the State Lottery Operation Cash Fund, the State Lottery Prize Trust Fund, the Nebraska Education Improvement Fund, or the Education Innovation Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(6) Unclaimed prize money on a winning lottery ticket shall be retained for a period of time prescribed by rules and regulations. If no claim is made within such period, the prize money shall be used at the discretion of the Tax Commissioner for any of the purposes prescribed in this section.



9-813 Lottery game retailer; Tax Commissioner; powers and duties; deposit of funds; liability for tickets.

(1) The Tax Commissioner may require each lottery game retailer to deposit all money received by the lottery game retailer from the sale of lottery tickets, less the amount, if any, retained as compensation for the sale of lottery tickets and less the amount, if any, paid in prizes, in financial institutions designated by the State Treasurer for credit to the State Lottery Operation Trust Fund and to file with the Tax Commissioner or his or her designated agent reports of the lottery game retailer's receipts and transactions regarding the sale of lottery tickets in such form and containing such information as the Tax Commissioner requires.

(2) The Tax Commissioner may make such arrangements for any person, including a financial institution, to perform any functions, activities, or services in connection with the operation of lottery games pursuant to the State Lottery Act and the rules and regulations as he or she deems advisable, and such functions, activities, or services shall constitute lawful functions, activities, and services of such person.

(3) The Tax Commissioner may authorize the electronic transfer of funds from the accounts of lottery game retailers to the State Lottery Operation Trust Fund.

(4) All lottery game retailers shall be fully liable for the face value of all lottery tickets in their possession and shall deliver to the division upon demand all unsold lottery tickets or all money that would have been received by the lottery game retailers had the lottery tickets been sold less the amount, if any, retained as compensation for the sale of lottery tickets and less the amount, if any, paid in prizes.



9-814 Prohibited acts; violations; penalties.

(1) It shall be a Class II misdemeanor for a lottery game retailer to fail to separate and keep separate all money received from the sale of lottery tickets less the amount, if any, retained as compensation for the sale of lottery tickets and less the amount, if any, paid in prizes or to fail to make available to the division all records pertaining to separate accounts maintained for revenue derived from the sale of lottery tickets.

(2) It shall be a Class II misdemeanor for any lottery game retailer or his or her employee to knowingly sell a lottery ticket to any person under nineteen years of age.

(3) It shall be a Class IV misdemeanor for a person under nineteen years of age to knowingly purchase a lottery ticket under the State Lottery Act.

(4) It shall be a Class I misdemeanor for any person to sell lottery tickets without holding a valid contract with the division to sell such tickets.

(5) It shall be a Class I misdemeanor for a lottery game retailer to sell lottery tickets at any price other than that established by the division.

(6) It shall be a Class I misdemeanor to release any information obtained through a background investigation performed by the division without the prior written consent of the subject of the investigation except as provided in subdivision (3)(d) of section 9-808.

(7) It shall be a Class III felony to alter or attempt to alter a lottery ticket for the purpose of defrauding a lottery game conducted pursuant to the State Lottery Act.

(8) It shall be a Class IV felony to falsify information provided to the division for purposes of applying for a contract with the division or for purposes of completing a background investigation pursuant to the act.



9-815 Repealed. Laws 1993, LB 138, § 83.



9-816 Conflicts of interest; enumerated; compliance with other laws; violation; removal from office.

(1) The Tax Commissioner, the director, and other employees of the division or their immediate families shall not, while employed with the division, directly or indirectly (a) knowingly hold a financial interest or acquire stocks, bonds, or any other interest in any entity which is a party or subcontracts with a party to a major procurement with the division or (b) have a financial interest in the ownership or leasing of property used by or for the division.

(2) Neither the director, any employee of the division, nor any member of their immediate families shall ask for, offer to accept, or receive any gift, gratuity, or other thing of value which would inure to that person's benefit from (a) any entity contracting or seeking to contract with the state to supply equipment or materials for use by the division, (b) any applicant for a contract to act as a lottery game retailer to be awarded by the division, or (c) any lottery game retailer.

(3) No (a) person, corporation, association, or organization contracting or seeking to contract to supply equipment or materials for use by the division, (b) applicant for a contract to act as a lottery game retailer to be awarded by the division, or (c) lottery game retailer shall offer or give the Tax Commissioner, the director, or any employee of the division or a member of his or her immediate family any gift, gratuity, or other thing of value which would inure to the recipient's personal benefit.

(4) For purposes of this section:

(a) Gift, gratuity, or other thing of value shall mean a payment, subscription, advance, forbearance, honorarium, campaign contribution, or rendering of deposit of money, services, or anything of value, the value of which exceeds twenty-five dollars in any one-month period, unless consideration of equal or greater value is received in return. Gift, gratuity, or other thing of value shall not include:

(i) A campaign contribution otherwise reported as required by the Nebraska Political Accountability and Disclosure Act;

(ii) A commercially reasonable loan made in the ordinary course of business;

(iii) A gift received from a member of the recipient's immediate family or the spouse of any such family member;

(iv) A breakfast, luncheon, dinner, or other refreshment consisting of food and beverage provided for immediate consumption;

(v) Any admission to a facility or event;

(vi) Any occasional provision of transportation within the State of Nebraska; or

(vii) Anything of value received in legitimate furtherance of the objectives of the State Lottery Act; and

(b) Member of his or her immediate family shall mean such person's parent, child, brother, sister, or spouse.

(5) The director and other employees of the division shall comply with all state laws applicable to ethics in government, conflict of interest, and financial disclosure.

(6) Any employee of the division other than the director who violates this section may be removed from his or her position after notice and a hearing before the Tax Commissioner or his or her representative.



9-817 Director and employees of the division; investigatory and enforcement powers; application to district court; contempt.

The director and any employee of the division, when authorized by the director or Tax Commissioner, shall have the power (1) to make a thorough investigation into all the records and affairs of any person, organization, or corporation when, in the judgment of the director, such investigation is necessary to the proper performance of the division's duties and the efficient enforcement of the laws, including the power to administer oaths, (2) to examine under oath any person or any officer, employee, or agent of any organization or corporation, (3) to compel by subpoena the production of records, and (4) to compel by subpoena the attendance of any person in this state to testify before the Tax Commissioner or his or her designated representative. If any person willfully refuses to testify or obey a subpoena, the director may apply to a judge of the district court of Lancaster County for an order directing such person to comply with the subpoena. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court.



9-818 Attorney General and other law enforcement authority; powers and duties.

The Tax Commissioner or the director may confer with the Attorney General or his or her designee as he or she deems necessary and advisable to carry out the responsibilities of the division. Upon request of the director with the approval of the Tax Commissioner, it shall be the duty of the Attorney General and any other law enforcement authority to whom a violation is reported to investigate and cause appropriate proceedings to be instituted without delay.



9-819 Lottery administration; hearings; rules and regulations; director; Tax Commissioner; duties; exempt from Administrative Procedure Act.

(1) The director shall develop rules and regulations concerning lottery administration for consideration by the Tax Commissioner. Rules and regulations shall be adopted, promulgated, amended, or repealed only after a public hearing by the Tax Commissioner. Notice of the hearing shall be given at least twenty days in advance in a newspaper of general circulation in the state. The Tax Commissioner shall either approve or disapprove the proposed adoption, promulgation, amendment, or repeal of such rules and regulations within ten days of the hearing.

(2) Certified copies of any rules and regulations, for informational purposes only, shall be submitted to the Attorney General and the Secretary of State. Copies of the rules and regulations in force shall be made available to any person upon request.

(3) The Tax Commissioner shall adopt and promulgate rules and regulations for the conduct of all hearings.

(4) For the purpose of adopting, amending, or repealing rules and regulations pursuant to the State Lottery Act, the Tax Commissioner and the division shall be exempt from the Administrative Procedure Act.



9-820 Contracts awarded by Tax Commissioner; notices of hearings; orders and decisions; delivery.

Notices of hearings related to contracts awarded by the Tax Commissioner and copies of all orders and decisions of the Tax Commissioner concerning such contracts shall be mailed to the address of record of the appropriate party or parties.



9-821 District court of Lancaster County; jurisdiction; appeal.

The district court of Lancaster County shall have exclusive original jurisdiction of all legal proceedings, except criminal actions, related to the administration, enforcement, or fulfillment of the responsibilities, duties, or functions of the division. An aggrieved party seeking review of an order or decision of the Tax Commissioner shall file an appeal with the district court of Lancaster County within thirty days after the date of such order or decision. All such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.



9-822 Books and records; requirements.

The director shall make and keep books and records which accurately and fairly reflect transactions of the lottery games conducted pursuant to the State Lottery Act, including the distribution of tickets to lottery game retailers, receipt of funds, prize claims, prizes paid, expenses, and all other activities and financial transactions involving revenue generated by such lottery games, so as to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain daily accountability.



9-823 Rules and regulations; enumerated; Tax Commissioner; duties.

The Tax Commissioner shall adopt and promulgate rules and regulations necessary to carry out the State Lottery Act. The rules and regulations shall include provisions relating to the following:

(1) The lottery games to be conducted subject to the following conditions:

(a) No lottery game shall use the theme of dog racing or horseracing;

(b) In any lottery game utilizing tickets, each ticket in such game shall bear a unique number distinguishing it from every other ticket in such lottery game;

(c) No name of an elected official shall appear on the tickets of any lottery game; and

(d) In any instant-win game, the overall estimated odds of winning some prize shall be printed on each ticket and shall also be available at the office of the division at the time such lottery game is offered for sale to the public;

(2) The retail sales price for lottery tickets;

(3) The types and manner of payment of prizes to be awarded for winning tickets in lottery games;

(4) The method for determining winners, the frequency of drawings, if any, or other selection of winning tickets subject to the following conditions:

(a) No lottery game shall be based on the results of a dog race, horserace, or other sports event;

(b) If the lottery game utilizes the drawing of winning numbers, a drawing among entries, or a drawing among finalists (i) the drawings shall be witnessed by an independent certified public accountant, (ii) any equipment used in the drawings shall be inspected by the independent certified public accountant and an employee of the division or designated agent both before and after the drawing, and (iii) the drawing shall be recorded on videotape with an audio track; and

(c) Drawings in an instant-win game, other than grand prize drawings or other runoff drawings, shall not be held more often than weekly. Drawings or selections in an online game shall not be held more often than daily;

(5) The validation and manner of payment of prizes to the holders of winning tickets subject to the following conditions:

(a) The prize shall be given to the person who presents a winning ticket, except that for awards in excess of five hundred dollars, the winner shall also provide his or her social security number or tax identification number;

(b) A prize may be given to only one person per winning ticket, except that a prize shall be divided between the holders of winning tickets if there is more than one winning ticket per prize;

(c) For the convenience of the public, the director may authorize lottery game retailers to pay winners of up to five hundred dollars after performing validation procedures on their premises appropriate to the lottery game involved;

(d) No prize shall be paid to any person under nineteen years of age, and any prize resulting from a lottery ticket held by a person under nineteen years of age shall be awarded to the parent or guardian or custodian of the person under the Nebraska Uniform Transfers to Minors Act;

(e) No prize shall be paid for tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the division by acceptable deadlines, lacking in captions that confirm and agree with the lottery play symbols as appropriate to the lottery game involved, or not in compliance with additional specific rules and regulations and public or confidential validation and security tests appropriate to the particular lottery game involved;

(f) No particular prize in any lottery game shall be paid more than once. In the event of a binding determination by the director that more than one claimant is entitled to a particular prize, the sole right of such claimants shall be the award to each of them of an equal share in the prize; and

(g) After the expiration of the claim period for prizes for each lottery game, the director shall make available a detailed tabulation of the total number of tickets actually sold in the lottery game and the total number of prizes of each prize denomination that were actually claimed and paid;

(6) Requirements for eligibility for participation in grand prize drawings or other runoff drawings, including requirements for submission of evidence of eligibility;

(7) The locations at which tickets may be sold except that no ticket may be sold at a retail liquor establishment holding a license for the sale of alcoholic liquor at retail for consumption on the licensed premises unless the establishment holds a Class C liquor license with a sampling designation as provided in subsection (6) of section 53-124;

(8) The method to be used in selling tickets;

(9) The contracting with persons as lottery game retailers to sell tickets and the manner and amount of compensation to be paid to such retailers;

(10) The form and type of marketing of informational and educational material;

(11) Any arrangements or methods to be used in providing proper security in the storage and distribution of tickets or lottery games; and

(12) All other matters necessary or desirable for the efficient and economical operation and administration of lottery games and for the convenience of the purchasers of tickets and the holders of winning tickets.



9-824 Lottery game retailer; contract with division; considerations.

No person shall sell tickets without first contracting with the division as a lottery game retailer. Persons shall be awarded contracts as lottery game retailers in a manner which best serves the public convenience. Before awarding a contract, the director shall consider the financial responsibility and security of the applicant, the applicant's business or activity, the accessibility of the applicant's place of business or activity to the public, the efficiency of existing lottery game retailers in serving the public convenience, and the volume of expected sales. Political subdivisions or agencies or departments of such political subdivisions may be awarded contracts as lottery game retailers. Notwithstanding this or any other section of the State Lottery Act, nothing shall prohibit an onsite employee of a lottery game retailer from selling lottery tickets.



9-825 Lottery game retailer; division; sale of tickets; when.

A lottery game retailer shall not engage in business exclusively to sell tickets, except that the director or Tax Commissioner may award a temporary contract to permit a lottery game retailer to sell tickets to the public at special events approved by the Tax Commissioner. Nothing in the State Lottery Act shall prohibit the division or employees of the division from selling tickets to the public.



9-826 Lottery game retailer; award of contract; director; findings required.

A contract may be awarded to an applicant to operate as a lottery game retailer only after the director finds all of the following:

(1) The applicant is at least nineteen years of age;

(2) The applicant has not been convicted of a felony or misdemeanor involving gambling, moral turpitude, dishonesty, or theft and the applicant has not been convicted of any other felony within ten years preceding the date such applicant applies for a contract;

(3) The applicant has not been convicted of a violation of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or Chapter 28, article 11;

(4) The applicant has not previously had a license revoked or denied under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or Chapter 28, article 11;

(5) The applicant has not had a license or contract to sell tickets for a lottery in another jurisdiction revoked by the authority regulating such lottery or by a court of such jurisdiction;

(6) The applicant has demonstrated financial responsibility, as determined in rules and regulations of the division, sufficient to meet the requirements of a lottery game retailer;

(7) All persons holding at least a ten percent ownership interest in the applicant's business or activity have been disclosed;

(8) The applicant has been in substantial compliance with Nebraska tax laws as determined by the director based on the severity of any possible violation for the five years prior to applying, is not delinquent in the payment of any Nebraska taxes at the time of application, and is in compliance with Nebraska tax laws at the time of application; and

(9) The applicant has not knowingly made a false statement of material fact to the director.

For purposes of this section, applicant shall include the entity seeking the contract and every sole proprietor, partner in a partnership, member in a limited liability company, officer of a corporation, shareholder owning in the aggregate ten percent or more of the stock of a corporation, and governing officer of an organization or political subdivision.



9-827 Lottery game retailer; cooperation with director; termination of contract.

A lottery game retailer shall cooperate with the director by using point-of-purchase materials, posters, and other educational, informational, and marketing materials when requested to do so by the director. Lack of cooperation shall be sufficient cause for termination of a contract.



9-828 Director; powers relating to contracts and fees.

The director may contract with lottery game retailers on a permanent, seasonal, or temporary basis and may require payment of an initial application fee or an annual fee, or both, as provided in rules and regulations. All fees shall be credited to the State Lottery Operation Trust Fund.



9-829 Ticket sales; restrictions.

A lottery game retailer shall sell tickets only on the premises stated in the contract. No ticket shall be sold over a telephone or through the mail. No credit shall be extended by the lottery game retailer for the purchase of a ticket. No lottery tickets shall be sold through a vending or dispensing device.



9-830 Lottery game retailer; bond; requirements.

(1) The director may require a bond from each lottery game retailer in an amount, as provided by rule or regulation, graduated according to the volume of expected sales of tickets by the retailer or may purchase a blanket surety bond or bonds covering the activities of all or selected retailers. The total and aggregate liability of a surety on any bond shall be limited to the amount specified in the bond.

(2) A bond shall not be canceled by a surety on less than thirty days' notice in writing to the director. If a bond is canceled following proper written notice, the lottery game retailer shall file a new bond with the director in the required amount on or before the effective date of cancellation of the previous bond. Failure to do so shall result in the automatic suspension of the lottery game retailer's contract. A suspended contract shall be terminated upon proper notice if the requirements of this subsection are not met within thirty days of the suspension.



9-831 Advertising on problem gambling prevention, education, and awareness messages; requirements.

The division shall spend not less than five percent of the advertising budget for the state lottery on problem gambling prevention, education, and awareness messages. The division shall coordinate messages developed under this section with the prevention, education, and awareness messages in use by or developed in conjunction with the Gamblers Assistance Program established pursuant to section 9-1005. For purposes of this section, the advertising budget for the state lottery includes amounts budgeted and spent for advertising, promotions, incentives, public relations, marketing, or contracts for the purchase or lease of goods or services that include advertising, promotions, incentives, public relations, or marketing, but does not include in-kind contributions by media outlets.



9-832 Refusal to award contract; termination of contract; fine; procedure; appeal.

The director may refuse to award a contract to any applicant and may terminate the contract of or initiate an administrative action to levy a fine against a lottery game retailer who violates any provision of the State Lottery Act or any rule or regulation adopted pursuant to the act. A fine may be levied against a lottery game retailer by the Tax Commissioner and shall not exceed one thousand dollars per violation. In determining whether to impose a fine and the amount of the fine if any fine is imposed, the Tax Commissioner shall take into consideration the seriousness of the violation and the extent to which the lottery game retailer derived financial gain as a result of the violation. All money collected by the division as a fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund. Any fine imposed by the Tax Commissioner and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property. If the director decides to terminate a contract or initiate an administrative action to levy a fine, the aggrieved party shall be entitled to a hearing before the Tax Commissioner or his or her designee by filing a written request with the Tax Commissioner within ten days after notification of the director's intention to terminate a contract or initiate an administrative action to levy a fine. Upon receipt of such request, the Tax Commissioner shall set a hearing date which shall be within thirty days of receipt of the request and shall notify the aggrieved party, in writing, of the time and place for the hearing. Such notice shall be given as soon as the date is set and at least seven days in advance of the hearing date. The Tax Commissioner or his or her designee may stay the termination of a contract pending the outcome of the hearing if so requested by the aggrieved party at the time of filing the written request for hearing.

The Tax Commissioner may affirm, reverse, or modify the action of the director. The order or decision of the Tax Commissioner may be appealed to the district court of Lancaster County in the manner prescribed in section 9-821.



9-833 Procurement of goods or services; director; powers; limitation.

The director may contract for, purchase, or lease goods or services necessary for effectuating the purpose of the State Lottery Act. All procurements shall be subject to the act and shall be exempt from any other state law concerning the purchase of any goods or services, and all purchases in excess of twenty-five thousand dollars shall be subject to approval by the Tax Commissioner.



9-834 Major procurement; lottery vendor; disclosures required; contract approval; requirements; section, how construed.

(1) To enable the division to review and evaluate the competence, integrity, background, character, qualifications, and nature of the ownership and control of lottery vendors for major procurements, such vendors shall disclose the following information:

(a) The lottery vendor's name, address, and type of business entity and, as applicable, the name and address of the following:

(i) If the lottery vendor is a corporation, the officers, directors, and each stockholder in the corporation, except that in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own or have a beneficial interest in ten percent or more of such securities need to be disclosed;

(ii) If the lottery vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust;

(iii) If the lottery vendor is a subsidiary, the officers, directors, and each stockholder of the parent corporation, except that in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own or have a beneficial interest in ten percent or more of such securities need to be disclosed;

(iv) If the lottery vendor is a limited liability company, the members and any managers;

(v) If the lottery vendor is a partnership or joint venture, the general partners, limited partners, or joint venturers;

(vi) If the parent company, general partner, limited partner, or joint venturer of the lottery vendor is itself a corporation, trust, association, subsidiary, partnership, limited liability company, or joint venture, all the information required in subdivision (a) of this subsection shall be disclosed for such other entity as if it were itself a lottery vendor so that full disclosure of ultimate ownership is achieved;

(vii) If any parent, child, brother, sister, or spouse of the lottery vendor is involved in the vendor's business in any capacity, all of the information required in subdivision (a) of this subsection shall be disclosed for such family member as if he or she were a lottery vendor; and

(viii) If the lottery vendor subcontracts any substantial portion of the work to be performed to a subcontractor, all of the information required in subdivision (a) of this subsection shall be disclosed for each subcontractor as if it were itself a lottery vendor;

(b) The place of the lottery vendor's incorporation, if any;

(c) The name, address, and telephone number of a resident agent to contact regarding matters of the lottery vendor and for service of process;

(d) The name, address, and telephone number of each attorney and law firm representing the lottery vendor in this state;

(e) The name, address, and telephone number of each of the lottery vendor's accountants;

(f) The name, address, and telephone number of each attorney, law firm, accountant, accounting firm, public relations firm, consultant, sales agent, or other person engaged by the lottery vendor or involved in aiding the vendor's efforts to obtain the contract and the procurement involved at the time of disclosure or during the prior year;

(g) The states and jurisdictions in which the lottery vendor does business or has contracts to supply goods or services related to lottery games, the nature of the business or the goods or services involved for each such state or jurisdiction, and the entities to which the vendor is supplying goods or services;

(h) The states and jurisdictions in which the lottery vendor has applied for, sought renewal of, received, been denied, or had revoked a gaming contract or license of any kind, and the status of such application, contract, or license in each state or jurisdiction. If any gaming contract or license has been revoked or has not been renewed or if any gaming contract or license application either has been denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying the failure to receive or retain such a contract or license shall be disclosed. For purposes of this subdivision, gaming contract or license shall mean a contract or license for the conduct of or any activity related to the operation of any lottery game or other gambling scheme;

(i) The details of any conviction or judgment of any state or federal court against the lottery vendor relating to any felony and any other criminal offense other than a traffic violation;

(j) The details of any bankruptcy, insolvency, reorganization, or pending litigation involving the lottery vendor;

(k) The identity of any entity with which the lottery vendor has a joint venture or other contractual agreement to supply any state or jurisdiction with goods or services related to lottery games, including, with regard to such entity, all the information requested under subdivisions (a) through (j) of this subsection;

(l) The lottery vendor's financial statements for the three years prior to disclosure and a list of all liens filed on or filed against the entity or filed on or filed against persons with a substantial interest in the entity;

(m) At the director's request, the lottery vendor's federal and state income tax returns for the three years prior to disclosure. Such information shall be considered confidential in any review in conjunction with any pending major procurement and shall not be disclosed except pursuant to appropriate judicial order;

(n) The identity and nature of any interest known to the lottery vendor of any past or present director or other employee of the division who, directly or indirectly, is an officer, director, limited liability company member, agent, consultant, independent contractor, stockholder, debt holder, principal, or employee of or who has any direct or indirect financial interest in any lottery vendor. For purposes of this subdivision, financial interest shall mean ownership of any interest or involvement in any relationship from which or as a result of which a person within the five years prior to disclosure has received, is receiving at the time of disclosure, or in the future will be entitled to receive over a five-year period more than one thousand dollars or its equivalent;

(o) The details of any contribution to or independent expenditure for a candidate for a state elective office as defined in section 49-1444 made by the lottery vendor after March 1, 1995, and within three years prior to disclosure. The lottery vendor shall be considered to have made a contribution or independent expenditure if the contribution or independent expenditure was made by the lottery vendor, by an officer of the lottery vendor, by a separate segregated political fund established by the lottery vendor as provided in section 49-1469, or by a person acting on behalf of the vendor, officer, or fund;

(p) The names, street addresses, and mailing addresses of all lobbyists representing the vendor in Nebraska, and all accounts and money managed by those lobbyists; and

(q) Such additional disclosures and information as the Tax Commissioner may determine to be appropriate for the major procurement involved.

(2) The disclosures required by subsection (1) of this section may be required only once of a lottery vendor. The vendor shall file an addendum to the original filing by August 1 of each year showing any changes from the original filing or the latest addendum.

(3) No contract shall be approved by the Tax Commissioner or signed or entered into by the director unless the lottery vendor has complied with this section. Any contract entered into with a vendor who has not complied with this section shall be void.

(4) If a contract is to be entered into as a result of competitive procurement procedures, the required disclosures, if not already on file with the director, shall be made prior to or concurrent with the submission of a bid, proposal, or offer. If the contract is entered into without a competitive procurement procedure, such disclosures shall be required prior to execution of the contract.

(5) No major procurement with any lottery vendor shall be entered into if any person with a substantial interest in the lottery vendor has been convicted of a felony or misdemeanor involving gambling, moral turpitude, dishonesty, or theft. No major procurement with any lottery vendor shall be entered into if any person with a substantial interest in the lottery vendor has been convicted of any other felony within ten years preceding the date of submission of information required under this section. For purposes of this subsection, person with a substantial interest shall mean any sole proprietor, partner in a partnership, member or manager of a limited liability company, officer of a corporation, shareholder owning in the aggregate ten percent or more of the stock in a corporation, or governing officer of an organization or other entity.

(6) This section shall be construed broadly and liberally to achieve the end of full disclosure of all information necessary to allow for a full and complete evaluation by the director of the competence, integrity, background, character, qualifications, and nature of the ownership and control of lottery vendors for major procurements.



9-835 Major procurement; director; Tax Commissioner; powers and duties; limitation; assignment of contract.

(1) Subject to the approval of the Tax Commissioner, the director may request proposals for or enter into major procurements for effectuating the purpose of the State Lottery Act. In awarding contracts in response to requests for proposals, the director shall award such contracts to the responsible vendor who submits the lowest and best proposal which maximizes the benefits to the state in relation to the cost in the areas of security, competence, quality of product, capability, timely performance, and maximization of net revenue to benefit the public purpose of the act. All contract awards made by the director exceeding twenty-five thousand dollars shall be approved by the Tax Commissioner.

(2) The director may not award and the Tax Commissioner may not approve a contract with a person to serve as a lottery contractor for a major procurement if the person has made a contribution to a candidate for a state elective office as defined in section 49-1444 after March 1, 1995, and within three years preceding the award of the contract. A person shall be considered to have made a contribution if the contribution is made by the person, by an officer of the person, by a separate segregated political fund established and administered by the person as provided in section 49-1469, or by anyone acting on behalf of the person, officer, or fund. Any contract awarded in violation of the subsection shall be void.

(3) No contract may be assigned by a lottery contractor except by a written agreement approved by the Tax Commissioner and signed by the director.



9-836 Major procurement; lottery contractor; performance bond.

Each lottery contractor for a major procurement shall, at the time of executing the contract with the director, post a performance bond with the director, using a surety acceptable to the director, in an amount equal to the full amount estimated to be paid annually to the contractor under the contract.



9-836.01 Division; sale of tangible personal property; distribution of profits.

The division may endorse and sell for profit tangible personal property related to the lottery. Any money received as profit by the division pursuant to this section shall be remitted to the State Treasurer for credit to the State Lottery Operation Trust Fund to be distributed to the Education Innovation Fund, the Nebraska Opportunity Grant Fund, the Nebraska Education Improvement Fund, the Nebraska Environmental Trust Fund, and the Compulsive Gamblers Assistance Fund pursuant to the requirements of section 9-812.



9-837 Lottery contractor; perform contract in compliance with other laws; failure; effect.

Each lottery contractor shall perform its contract consistent with the laws of this state, federal laws, and the laws of the state or states in which such contractor is performing or producing, in whole or in part, any of the goods or services for which the division contracted. No contracts with any lottery contractor who fails to comply with such laws shall be entered into by the director or shall be enforceable by the contractor.



9-838 Attorney General; Nebraska State Patrol; duties.

Upon request of the director or Tax Commissioner, the Attorney General and the Nebraska State Patrol shall furnish to the director any information which they may have in their possession as may be necessary to ensure security, honesty, fairness, and integrity in the operation and administration of lottery games conducted pursuant to the State Lottery Act, including investigative reports and computerized information or data. For the purpose of requesting and receiving such information, the division shall be considered to be a criminal justice agency and shall be furnished such information without charge upon proper written request.



9-839 Civil and criminal proceedings; jurisdiction.

The failure to do any act required by or pursuant to or the performance of any act prohibited by the State Lottery Act shall be deemed an act in part in the principal office of the division. Any criminal prosecution under the act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred or is deemed to have occurred.



9-840 Director; studies and report.

(1) The director shall make a continuous study of the State Lottery Act to ascertain any defects in the act or in the rules and regulations promulgated pursuant to the act which could result in abuses in the administration and operation of lottery games or the act or in any evasion of such act or rules and regulations and shall report his or her findings to the Tax Commissioner for the purpose of making recommendations for improvement in the act.

(2) The director shall make a continuous study of the operation and the administration of similar laws which may be in effect in other states, any written materials on the subject which are published or available, any federal laws which may affect the operation of the state lottery, and the reaction of citizens to existing and potential features of the state lottery in order to recommend changes which will serve the purposes of the act.



9-841 Act; intent; preemption of state or local laws or regulations.

It is the intent of the State Lottery Act that all matters related to the operation of the lottery games conducted pursuant to the act shall be governed solely by the act and shall be free from regulation or legislation by all local governments. No other state or local law or regulation providing any penalty, restriction, regulation, or prohibition on the manufacture, transportation, storage, distribution, advertisement, possession, or sale of any tickets or for the operation of any lottery game shall apply to the tickets or lottery games conducted pursuant to the act.



9-842 Repealed. Laws 1993, LB 138, § 83.



9-901 Repealed. Laws 2007, LB 64, § 1.



9-902 Repealed. Laws 2007, LB 64, § 1.



9-903 Repealed. Laws 2007, LB 64, § 1.



9-904 Repealed. Laws 2007, LB 64, § 1.



9-1001 Funding for assistance to problem gamblers; legislative findings and intent.

The Legislature finds that the main sources of funding for assistance to problem gamblers are the Charitable Gaming Operations Fund as provided in section 9-1,101 and the State Lottery Operation Trust Fund as provided in section 9-812. It is the intent of the Legislature that such funding be used primarily for counseling and treatment services for problem gamblers and their families who are residents of Nebraska.



9-1002 Terms, defined.

For purposes of sections 9-1001 to 9-1007:

(1) Commission means the Nebraska Commission on Problem Gambling;

(2) Division means the Charitable Gaming Division of the Department of Revenue;

(3) Problem gambling means maladaptive gambling behavior that disrupts personal, family, or vocational pursuits; and

(4) Program means the Gamblers Assistance Program.



9-1003 Nebraska Commission on Problem Gambling; created; members; terms; vacancies; meetings.

(1) The Nebraska Commission on Problem Gambling is created. For administrative purposes only, the commission shall be within the division. The commission shall have nine members appointed by the Governor as provided in this section, subject to confirmation by a majority of the members of the Legislature. The members of the commission shall have no pecuniary interest, either directly or indirectly, in a contract with the program providing services to problem gamblers and shall not be employed by the commission or the Department of Revenue.

(2) By July 1, 2013, the Governor shall appoint members of the commission as follows:

(a) One member with medical care or mental health expertise;

(b) One member with expertise in banking and finance;

(c) One member with legal expertise;

(d) One member with expertise in the field of education;

(e) Two members who are consumers of problem gambling services;

(f) One member with data analysis expertise; and

(g) Two members who are residents of the state and are representative of the public at large.

(3) The terms of the members shall be for three years, except that the Governor shall designate three of the initial appointees to serve initial terms beginning on July 1, 2013, and ending on March 1, 2014, three of the initial appointees to serve initial terms beginning on July 1, 2013, and ending on March 1, 2015, and three of the initial appointees to serve initial terms beginning on July 1, 2013, and ending on March 1, 2016. The Governor shall appoint members to fill vacancies in the same manner as the original appointments, and such appointees shall serve for the remainder of the unexpired term.

(4) Beginning July 1, 2013, the commission shall adopt bylaws governing its operation and the commission shall meet at least four times each calendar year and may meet more often on the call of the chairperson. Each member shall attend at least two meetings each calendar year and shall be subject to removal for failure to attend at least two meetings unless excused by a majority of the members of the commission. Meetings of the commission are subject to the Open Meetings Act.



9-1004 Commission; officers; expenses; duties; director; duties; rules and regulations; report.

(1) The commission shall appoint one of its members as chairperson and such other officers as it deems appropriate. Members shall be reimbursed for their actual and necessary expenses in carrying out their duties as members of the commission as provided in sections 81-1174 to 81-1177.

(2) The commission shall develop guidelines and standards for the operation of the program and shall direct the distribution and disbursement of money in the Compulsive Gamblers Assistance Fund.

(3) The commission shall appoint a director of the program, provide for office space and equipment, and support and facilitate the work of the program. The director may hire, terminate, and supervise commission and program staff, shall be responsible for the duties of the office and the administration of the program, and shall electronically provide an annual report to the General Affairs Committee of the Legislature which includes issues and policy concerns that relate to problem gambling in Nebraska. All documents, files, equipment, effects, and records belonging to the State Committee on Problem Gambling on June 30, 2013, shall become the property of the commission on July 1, 2013.

(4) The commission shall (a) provide for a process for the evaluation and approval of provider applications and contracts for treatment and other services funded from the Compulsive Gamblers Assistance Fund and (b) develop standards and guidelines for training and certification of problem gambling counselors.

(5) The commission shall provide for (a) the review and use of evaluation data, (b) the use and expenditure of funds for education regarding problem gambling and prevention of problem gambling, and (c) the creation and implementation of outreach and educational programs regarding problem gambling for Nebraska residents.

(6) The commission may adopt and promulgate rules and regulations and engage in other activities it finds necessary to carry out its duties under sections 9-1001 to 9-1007.

(7) The commission shall submit a report within sixty days after the end of each fiscal year to the Governor and the Clerk of the Legislature that provides details of the administration of the program and distribution of funds from the Compulsive Gamblers Assistance Fund. The report submitted to the Legislature shall be submitted electronically.



9-1005 Gamblers Assistance Program; created; duties.

The Gamblers Assistance Program is created. The program shall:

(1) Contract with providers of problem gambling treatment services to Nebraska consumers;

(2) Promote public awareness of the existence of problem gambling and the availability of treatment services;

(3) Evaluate the existence and scope of problem gambling in Nebraska and its consequences through means and methods determined by the commission; and

(4) Perform such other duties and provide such other services as the commission determines.



9-1006 Compulsive Gamblers Assistance Fund; created; use; investment.

The Compulsive Gamblers Assistance Fund is created. The fund shall include revenue transferred from the State Lottery Operation Trust Fund under section 9-812 and the Charitable Gaming Operations Fund under section 9-1,101 and any other revenue received by the division or commission for credit to the fund from any other public or private source, including, but not limited to, appropriations, grants, donations, gifts, devises, bequests, fees, or reimbursements. The commission shall administer the fund for the operation of the Gamblers Assistance Program. The Director of Administrative Services shall draw warrants upon the Compulsive Gamblers Assistance Fund upon the presentation of proper vouchers by the commission. Money from the Compulsive Gamblers Assistance Fund shall be used exclusively for the purpose of providing assistance to agencies, groups, organizations, and individuals that provide education, assistance, and counseling to individuals and families experiencing difficulty as a result of problem gambling, to promote the awareness of problem gamblers assistance programs, and to pay the costs and expenses of the Gamblers Assistance Program, including travel. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



9-1007 Division of Behavioral Health of Department of Health and Human Services or department; restriction on expenditures; contracts; how treated; Compulsive Gamblers Assistance Fund; use.

(1) Except as otherwise provided in subsection (2) of this section, no person acting on behalf of the Division of Behavioral Health of the Department of Health and Human Services or the department shall make expenditures not required by contract obligations entered into before July 1, 2013, until the Gamblers Assistance Program created in section 9-1005 commences its duties.

(2) Any contract between the State of Nebraska and a provider of problem gambling services in existence on July 1, 2013, shall remain in full force and effect and is binding and effective upon the parties to the contract until the contract is terminated according to its terms or renegotiated by the commission.

(3) The Compulsive Gamblers Assistance Fund shall not be subject to any nonstatutory expenditure limitation from any source and shall be available for expenditure as provided in sections 9-1001 to 9-1006.






Chapter 10 - BONDS

10-101 State and county treasurers as fiscal agents; exception; bonds; where payable; coupon notes, interest on.

Except as provided in sections 10-134 to 10-141, the State Treasurer shall be the state fiscal agent, and all bonds and coupons issued by the state shall be made payable at the office of the State Treasurer. Except as provided in sections 10-134 to 10-141, the county treasurer shall be the county fiscal agent, and all bonds and coupons issued by any county, township, precinct, city, village, school district, or other political subdivision of a county shall be made payable at the office of the county treasurer, except that all revenue bonds and coupons of cities of the first class may at the discretion of such city be payable at the office of the city treasurer. If the interest on any such bonds is represented by coupon notes, such coupon notes shall contain a provision fixing the rate of interest they shall bear after due until they are paid. When any of the political subdivisions as above enumerated lies in two or more counties, the bonds shall be payable at the office of either one of the county treasurers as may be provided in the history and in the bonds or as provided in sections 10-134 to 10-141.



10-102 Remittances; how made; expenses.

All officers, designated by law for the purpose, shall remit to the State Treasurer, or county treasurer, at least ten days before maturity of any bonds or coupons heretofore or hereafter made payable at the office of the State Treasurer, or the office of any county treasurer, sufficient money out of the tax collected for the purpose, for the redemption of such bonds and coupons. All expenses for exchange and postage, shall be a proper charge against the state, county, city, township, precinct, village, school district or other political subdivision, for which such money is remitted, and shall be allowed the treasurer in his settlement. Any and all such bonds and coupons as shall be paid by any county treasurer shall be a charge against the proper fund of any township, precinct, city, village, school district or other political subdivision for which he has collected taxes or received the funds. Each county treasurer in making remittance for the payment of bonds and coupons shall make such remittance either in New York bank exchange or federal reserve bank exchange or its equivalent.



10-103 Payment; cancellation and return; duty of state agent.

On receipt of any funds by the state agent, it shall be the duty of such agent to notify the officer from whom received, of the receipt thereof; and immediately on the payment of such bonds or coupons for which funds were remitted, said coupons or bonds shall be canceled and returned to the officer from whom such funds were received.



10-104 Repealed. Laws 1983, LB 421, § 18.



10-105 Donations to railroad corporations; conditions; noncompliance; effect.

No proposition shall be submitted to the electors of any county for donations of bonds or any other valuables to any railroad corporation, unless said railroad corporation, through its authorized and responsible agent, files for record in the county clerk's office, where such donations of bonds or any other valuables are to be voted upon, a plat of the survey showing the exact line of route through said county, within at least two weeks previous to such election; and no such bonds, or other evidences of indebtedness, or donations, shall be valid if they are voted, unless said railroad corporation builds its line of road within forty rods of the survey as filed in the county clerk's office.



10-106 County bonds; registration; procedure; certified statement; record.

The officers of any county in this state issuing bonds shall register in a book kept for that purpose (1) the notice of election, the manner and time of publication, the question submitted, and the adoption of the proposition pursuant to which such bonds were issued and (2) the date, the amount, the number, the maturity, and the place of payment of such bonds, the rate of interest thereon, and the time when and place where such interest is payable. They shall, at the time such bonds are issued, make out and transmit to the county clerk a certified statement of such registry, which shall be attested by the county clerk under his or her official seal. The county clerk, upon the receipt of such statement, shall, in a book kept for that purpose, make an accurate record of the same.

This section applies to refunding bonds. State ex rel. Niles v. Weston, 67 Neb. 175, 93 N.W. 182 (1903).



10-107 County bonds; statement of county indebtedness; duties of county clerk; compensation.

At such times as the Auditor of Public Accounts may request, the county clerk shall make out, certify, and transmit to the auditor a full and complete statement of the bonded indebtedness of every description of such county at the date of such statement, particularly setting forth the nature of such bonds and the purpose for which the same were issued. The county clerk shall receive the same compensation for services rendered under this section and section 10-106 as is allowed by law for a copy of like records. Such compensation shall be paid by the county.

Mandamus petition must show that Auditor of Public Accounts was furnished with necessary data. State ex rel. Niles v. Weston, 67 Neb. 175, 93 N.W. 182 (1903).



10-108 Repealed. Laws 2001, LB 420, § 38.



10-109 Repealed. Laws 2001, LB 420, § 38.



10-110 County bonds; retirement; taxes; levy and collection; duties of county clerk.

The county clerk shall ascertain from the assessment roll of the county the amount of taxable property in such county and the percentage required to be levied thereon to pay the interest and to create a sinking fund. The county clerk shall levy such percentage upon the taxable property of the county and shall place the same upon the tax roll of the county in a separate column or columns, designating the purposes for which the taxes are levied. The taxes shall be collected by the county treasurer in the same manner that other taxes are collected.

Sinking fund tax is levied for public loans, not for floating indebtedness. Union P. Ry. Co. v. York County, 10 Neb. 612, 7 N.W. 270 (1880); Union P. R. R. Co. v. Buffalo County, 9 Neb. 449, 4 N.W. 53 (1880).



10-111 County bonds; retirement; interest; payment; sinking fund; investment; conditions.

Upon the receipt of such money by the county treasurer, he shall, out of the same, at once proceed to pay off the interest accrued upon such registered bonds, at the place where such interest is made payable. The county treasurer shall cause the coupons for all interest thus paid to be surrendered, which coupons shall be filed with and canceled by the county clerk, and his receipt taken therefor and retained by said treasurer. The money thus collected and remaining in the hands of the county treasurer after the payment of the said interest as herein provided, except a sufficient amount to pay the accruing interest upon such bonds for the current year, shall be retained as a sinking fund for the final redemption of such bonds, and shall be invested by the county treasurer, when so ordered by the county board, (1) in redeeming the bonds of the county issuing the same, (2) in the bonds of the State of Nebraska, and (3) in the bonds of the United States; Provided, the bonds thus purchased shall in all cases be purchased at the lowest market price, after twenty days' notice by publication in at least one newspaper published and in general circulation at the capital city or town of the state; the cost of which advertising, at legal rates, shall be paid out of the sinking fund for the redemption of such bonds.



10-112 County bonds; retirement; payment out of state; procedure.

When the interest and principal, or interest only, of any registered bonds are payable in New York City, or elsewhere out of the state, payment shall be then made at the place so designated in such bond or coupon, or at the financial agency of the state for such purposes. In order that the funds may not be misapplied, the county treasurer shall procure a draft for the amount, to be transmitted by drawing his check on some bank in this state, and both check and draft shall be so endorsed as to show upon what bond or bonds the funds shall be applied; or at the request of the party holding or owning such bonds, payment may be made at the office of said treasurer.



10-113 County treasurer; liability for bond funds.

The tax and funds so collected shall be deemed pledged and appropriated to the payment of the interest and principal of the registered bonds herein provided for, until fully satisfied, and the county treasurer shall be liable on his official bond for the faithful disbursement of all money so collected or received by him.



10-114 County bonds; payment; cancellation at maturity; procedure; expenses.

When any registered bonds mature, they shall be paid off by the county treasurer at the place where payable out of any money in his or her hands or under his or her control for that purpose, and when so paid the bonds shall be endorsed Canceled by the county treasurer on the face thereof, together with the date of payment, and filed with the county clerk, who shall enter satisfaction of such bonds. If the bonds are payable out of the state, an allowance of one-fourth of one percent shall be made to the county treasurer for the expense attendant in making such payment, to be deducted from any money in his or her hands remaining after payment of such matured bonds.



10-115 Statement of business transacted; duties of county treasurer and county clerk.

The county treasurer and county clerk shall, when ordered by the county board, publish a detailed statement of the business transacted by them under the provisions of sections 10-101 to 10-125.



10-116 Repealed. Laws 1983, LB 421, § 18.



10-117 Village and city of the second class; certified transcript of proceedings; duties of village or city clerk; lost records.

The clerk of any village or city of the second class in which any bonds are issued shall furnish a duly certified transcript to the holder of any bond of any such village or city on demand of such holder, except that if the records of such proceedings have been destroyed by fire or other public calamity, a certified statement of the clerk of all proceedings had prior to the issuance of such bonds shall, when approved by resolution of the city council or village board, have the same force and effect as such certified transcript would have had.

Certified history of proceedings for issuance of bonds is required. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

This section requires city clerk to furnish Auditor of Public Accounts with a certified transcript of all proceedings had previous to the issuance of bonds, and when it appears therefrom that bonds were legally issued for a lawful purpose it is the auditor's duty to register them. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).



10-118 Repealed. Laws 2001, LB 420, § 38.



10-118.01 Repealed. Laws 2001, LB 420, § 38.



10-119 Precinct bonds; retirement; taxes; levy and collection; duties of county board and county treasurer.

The county board shall, at the usual time of levying taxes in each year, levy a tax upon all the property of the proper precinct, sufficient to pay the annual interest on the bonds and the principal thereof, in accordance with the terms of the proposition under which the bonds were issued. Taxes so levied shall be collected by the county treasurer as other taxes are collected, and the proceeds of the levy shall be retained by the county treasurer and used for the payment of interest on the bonds and the principal thereof as the same become due to the holder thereof, except that in cities having a population of more than fifty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the money so collected shall be forwarded to or retained in the treasury of the city for the payment of bonds and interest for which the money was collected.



10-120 Precinct refunding bonds; sale authorized; use of proceeds.

When the county board of any county issues bonds to refund the bonded indebtedness of any precinct in the State of Nebraska, and in case an exchange of said refunding bonds cannot be effected, the county board is hereby authorized to sell said refunding bonds from time to time, in such sums as may be necessary to create a fund for the redemption of the outstanding bonds aforesaid and pay interest on such bonds to the date of redemption. The money realized from the sale of said refunding bonds shall not be expended or used for any other purpose than for refunding said outstanding bonds and interest on the bonds.



10-121 Repealed. Laws 2001, LB 420, § 38.



10-122 Repealed. Laws 2001, LB 420, § 38.



10-123 Precinct, township, or school district bonds; duty of local boards.

Precinct, township, or school district boards or officers shall file for record with the county clerk the question submitted, the notice and proof of publication, and the return of votes for and against all bonds issued by such precinct, township, or school district.

Certificate of registration on back of bonds is evidence of corporate existence of school district. State ex rel. Hopkins v. School Dist. No. 7, of Sherman County, 21 Neb. 725, 33 N.W. 266 (1887).

Act of 1875, amending this section and relating to levy of taxes, was invalid because it contained more than one subject and was broader than the title. B. & M. R. R. Co. v. Board of County Comrs. of Saunders County, 9 Neb. 507, 4 N.W. 240 (1880).

Power to borrow money to erect schoolhouse did not authorize issuance of negotiable bonds. Ashuelot Nat. Bank of Keene v. School Dist. No. 7, of Valley County, 56 F. 197 (8th Cir. 1893).



10-124 Precinct, township, or school district bonds; duty of county clerk; record; contents; fee.

It shall be the duty of the county clerk, in a book prepared for that purpose, to record the question submitted, the notice and proof of publication, the return of votes for and against; and the fee for so doing, to be paid by the precinct, township, or school district board or officers, as the case may be, shall be the same as charged for the recording of deeds and mortgages.



10-125 Repealed. Laws 1949, c. 12, § 1.



10-126 Bonds; when redeemable; exceptions; call premium, when authorized; procedure for calling; resolution, when required; notice; prepayment.

(1) All bonds of indebtedness, issued after September 7, 1947, by any county, precinct, city, village, school district, drainage district, or irrigation district or any other municipal corporation or governmental subdivision of the state shall be redeemable at the option of the governmental subdivision or municipal corporation issuing such bonds at any time on or after five years from the date of issuance, except that this provision shall not apply to (a) bonds of public power districts, public power and irrigation districts, metropolitan utilities districts, cities of the metropolitan and primary classes, and housing authorities of any city or village, (b) issues of revenue bonds exceeding one million dollars of cities of the first and second classes and of villages, (c) issues of bonds exceeding ten million dollars of any school district of one thousand or more students in membership as provided in the fall school district membership report pursuant to subsection (4) of section 79-528 immediately preceding the issuance of bonds, or (d) bonds issued by the Board of Regents of the University of Nebraska or the Board of Trustees of the Nebraska State Colleges. Bonds of a district created under Chapter 31 or 39 shall in addition, after annexation of the district by any municipality, be redeemable at the option of the annexing municipality at any time after annexation of such district if at the time of redemption at least five years have elapsed from date of issuance. Such condition shall be plainly set forth in all bonds of any governmental subdivision of the state or municipal corporation hereafter issued to which it applies.

(2) The issuer, except districts organized under Chapter 31 or 39, of any such bonds of indebtedness, when the total amount of bonds at par value authorized as a single issue is five hundred thousand dollars or more, may agree to pay a call premium of not to exceed four percent of the par value for the redemption of such bonds. Districts organized under Chapter 31 or 39 may agree to pay a call premium of not to exceed two percent of the par value of such bonds when a single issue is five hundred thousand dollars or more, and bonds of such districts shall have no other bond redemption call or prepayment restrictions except as provided in this section. Bonds listed in subdivisions (1)(a) through (1)(d) of this section may contain such provisions with respect to their redemption as the public power district, public power and irrigation district, metropolitan utilities district, city, village, housing authority, school district, Board of Regents, or Board of Trustees shall provide.

(3) All bonds issued which do not provide a special procedure for calling and prepayments shall be called by a resolution passed by the governing body of the obligor, which resolution shall designate the bond or bonds to be prepaid by stating the date of the bonds, the purpose for which the bonds were issued, the bond numbers of the bonds so called, and the date set for prepayment. The issuer of any bonds which are required by this section to be issued subject to an option of redemption shall, at least thirty days prior to the date set for prepayment of such bonds, send notice by mail of the call to each holder of the called bonds as shown in its records. A true copy of the resolution shall be filed by the obligor with the paying agent on or before the call date.

(4) If the obligor deposits sufficient funds with the paying agent to pay the called bonds and accrued interest to date of call in full on or before the call date, the bonds shall cease to be a liability of the obligor, otherwise the call shall be revoked, and the bonds continue in effect the same as though no call had been made.



10-127 Replacement bond; issuance authorized; when.

The State Highway Commission, any county, city, village, municipal county, school district, drainage district, irrigation district, public power district, public power and irrigation district, metropolitan utilities district, the Board of Regents of the University of Nebraska, the Board of Trustees of the Nebraska State Colleges, community colleges, sanitary and improvement districts, rural water districts, airport authorities, hospital authorities, or any other municipal corporation or governmental subdivision of the state which has the power to issue bonds or other evidences of indebtedness may issue bonds or other evidences of indebtedness of like date, tenor, amount, and maturity to replace mutilated, destroyed, stolen, or lost bonds or other evidences of indebtedness previously issued and having attached thereto the same corresponding unmatured coupons, if any, as were attached to the mutilated, destroyed, stolen, or lost bonds or other evidences of indebtedness. Issuance of replacement bonds or other evidences of indebtedness of like date, tenor, amount, and maturity may be made (1) in exchange and in substitution for such mutilated bond or other evidence of indebtedness and attached unmatured coupons, if any, upon surrender of such mutilated bond or other evidence of indebtedness and attached unmatured coupons, if any, or (2) in lieu of and in substitution for the destroyed, stolen, or lost bond or other evidence of indebtedness and attached unmatured coupons. In the event such bond or other evidence of indebtedness and attached unmatured coupons, if any, have been destroyed, stolen, or lost, the holder thereof shall first file with the issuer evidence satisfactory to it that such bond or other evidence of indebtedness and attached unmatured coupons have been destroyed, stolen, or lost and of such holder's ownership thereof and shall in any event furnish the issuer with indemnity satisfactory to it and shall comply with any statutory requirements and with such other requirements as the issuer may require. A charge, not exceeding the actual cost thereof, shall be imposed upon such owner to reimburse the issuer for the expenses for issuing each such new bond or evidence of indebtedness, which cost shall be paid before the delivery of the new bond or evidence of indebtedness. Instead of issuing a substituted bond or evidence of indebtedness or instead of delivery of any coupon for a bond or evidence of indebtedness, as the case may be, which has matured or which is about to mature and instead of issuing a substituted bond or other evidence of indebtedness for a bond or other evidence of indebtedness which has been called for redemption, the issuer, upon receiving evidence and being indemnified as provided in this section, at its option may pay the bond or other evidence of indebtedness or such coupon from any source lawfully available therefor without the surrender thereof.



10-128 Replacement bond; issuance; procedure.

Each replacement bond or other evidence of indebtedness shall be authorized by a resolution of the governing body of the issuer and shall be executed by the then appropriate officers thereof.



10-129 Replacement bond; issuance; notice.

Upon the issuance of any replacement bond or other evidence of indebtedness the issuer shall notify the paying agent with respect thereto and such paying agent shall not make payment of any portion of the principal or interest of any such mutilated, destroyed, stolen or lost bond or other evidence of indebtedness which has been replaced and shall promptly notify the issuer of such bond or other evidence of indebtedness if and when any such bond or other evidence of indebtedness so replaced is ever presented for payment.



10-130 Replacement bond; blank bond; printing authorized.

When any of the issuing bodies described in section 10-127 issues bonds or other evidences of indebtedness after April 30, 1971, such body may cause to be printed a sufficient number of blank bonds or other evidences of indebtedness as it shall deem necessary to provide for future requirements with respect to the issuance of replacement bonds or other evidences of indebtedness.



10-131 Bonds of municipal corporation or political subdivision; signatures.

Notwithstanding any other provisions of the statutes of the State of Nebraska with respect to the issuance of bonds, interest coupons, and other evidence of indebtedness by any county, city, village, municipal county, school district, public power district, public power and irrigation district, airport authority, sanitary and improvement district, or any other municipal corporation or political subdivision, if any bond or other evidence of indebtedness is signed by more than one officer of such issuer, one of the signatures shall be manually affixed thereto and the other signatures may be facsimile signatures of such officers, and with respect to any interest coupons appertaining to any bond or evidence of indebtedness, the signatures on such interest coupon may be facsimile signatures.



10-132 Bonds of municipal corporation or political subdivision; seal.

If any public officer, county clerk, city clerk, or secretary of any governing body is required to affix the seal of his or her office to any such bond or evidence of indebtedness, the seal may be a facsimile of such seal printed on the bond or evidence of indebtedness.



10-133 Bonds of municipal corporation or political subdivision; fiscal and consultant fees; how paid.

Any county, city, village, municipal county, school district, public power district, public power and irrigation district, airport authority, sanitary and improvement district, or any other municipal corporation or political subdivision is hereby authorized to pay fiscal and consultant fees incurred with respect to issuance and sale of any bonds, notes, or other evidence of indebtedness out of the proceeds from the sale of such bonds or any other funds available to the issuer, and such payment shall not constitute or be considered as a discount with respect to the sale price of the bonds, notes, or other evidence of indebtedness.



10-134 Terms, defined.

As used in sections 10-134 to 10-141, unless the context otherwise requires:

(1) Bond shall mean any bonds, notes, interim certificates, evidences of bond ownership, bond anticipation notes, warrants, or other evidence of indebtedness;

(2) Bond ordinance shall mean the ordinance or resolution adopted by the governing body of an issuer authorizing an issue of bonds and shall include any indenture or similar instrument executed by the issuer in connection with a bond issue;

(3) Fully registered bond shall mean a bond, without interest coupons, as to which the principal and interest are payable to the person shown on the records of the registrar as the owner of the bond as of each interest or principal record payment date designated by the issue in the bond ordinance;

(4) Governing body shall mean the council, board, or other legislative body having charge of the governance of the issuer;

(5) Issuer shall mean any county, city, village, school district, sanitary and improvement district, fire protection district, public corporation, or any other governmental body or political subdivision of the State of Nebraska; and

(6) Paying agent or registrar shall mean: (a) The treasurer or finance officer of the issuer; (b) any national or state bank having trust powers or any trust company; (c) any municipal securities dealer registered under Section 15B of the Securities Exchange Act of 1934, except that such a dealer may act as a paying agent or registrar only with respect to warrants or an issue of bonds maturing within five years from the date of issuance; or (d) the county treasurer of the county in which the issuer is located if such treasurer shall agree to perform such duty. The paying agent and registrar for a bond issue may be, but are not required to be, the same person or entity.



10-135 Fully registered bonds; issuance authorized.

Any issuer, otherwise authorized to issue bonds, is hereby authorized to issue such bonds as fully registered bonds pursuant to sections 10-134 to 10-141. Fully registered bonds shall be issued on such terms as the authorizing laws shall permit, except as otherwise specifically provided in sections 10-134 to 10-141, and in cases of conflict, the terms of sections 10-134 to 10-141 shall govern. Fully registered bonds shall bear interest at such rate or rates, be in such denominations, be in such form and contain such provisions for registration, reissue, and transfer, be executed in such manner, be payable at such place and by any such paying agent, and be sold in such manner and for such prices as the governing body of the issuer shall determine. Fully registered bonds may be executed with the facsimile signature of the officers of the issuer designated to execute such bonds and need not be manually executed by any officers of the issuers, except that each bond shall be authenticated as to its validity in the manner designated by the governing body of the issuer in the bond ordinance. Fully registered bonds may bear the facsimile seal of the issuer printed on the bond.



10-136 Fully registered bonds; issuer; registrar; powers and duties.

For each issue of fully registered bonds, the issuer shall designate a registrar and one or more paying agents. The registrar shall have such duties with respect to maintaining records as to ownership of fully registered bonds and handling transfers of ownership as the governing body shall determine and the registrar shall accept. To carry out transfers of ownership of bonds, the registrar may be authorized to issue replacement bonds to replace previously issued bonds or to issue other evidence of ownership of bonds, and all replacement bonds or ownership documents shall be on the same terms as the bonds initially issued by the issuer for which the replacement bonds or other ownership documents are issued. No issuer shall be responsible for payment on any bonds of any issue in excess of (1) the principal amount of the bonds of such issue plus interest on the principal, (2) any applicable redemption premium, and (3) any fees and expenses of the registrar and paying agents which the issuer has agreed to pay. An issuer may designate in the bond ordinance a record payment date for payment of interest and the record payment date may be prior to the due date for interest on any bond. Any issuer may authorize and provide for ownership of fully registered bonds to be in book-entry form with ownership being evidenced only on the books of the registrar or in such other manner as the issuer shall provide in the bond ordinance.



10-137 Bond anticipation notes; issuance authorized; conditions.

Any issuer, except a sanitary and improvement district, which is authorized to issue warrants to pay costs of any water, sanitary, or storm sewer or other utility improvement or any street improvement, pending permanent financing by issuance of bonds, is hereby authorized to provide temporary financing for costs of such improvements by issuance of bond anticipation notes in lieu of issuing warrants. Such notes may be issued in the amount of the estimated cost of the improvements to be financed, including interest to accrue on such notes, as such estimated costs shall be determined by the governing body. Such notes shall be paid from the proceeds of bonds which the issuer is otherwise authorized to issue for such improvements and from any other funds available for the purpose. Bond anticipation notes may be issued on such terms and conditions and sold in such manner and at such prices as the governing body of the issuer shall determine. An issuer which has issued and has outstanding bond anticipation notes pursuant to this section may issue refunding notes with which to call and redeem all or any part of the outstanding notes at or before maturity or the redemption day of the notes. Such refunding notes may be issued in an amount sufficient to pay any redemption premium and interest to accrue and become payable on the notes being refunded to the date of payment of such notes. The refunding notes may be issued on such terms and conditions and sold in such manner and at such prices as the governing body of the issuer shall determine and shall be payable from the same sources as would have been available for payment of the notes being refunded.



10-138 Refunding warrants; issuance authorized; conditions.

Any issuer, except a sanitary and improvement district, which has issued outstanding warrants may issue refunding warrants with which to pay and redeem all or any part of the outstanding warrants, including interest to accrue and become payable on the warrants being refunded. Such refunding warrants may be issued on such terms and conditions and sold at such prices as the governing body of the issuer shall determine. Refunding warrants shall be payable from the same sources as would have been available for payment of the warrants being refunded.



10-139 County treasurer or other officer holding funds; duties.

Any county treasurer or other officer holding any funds of an issuer shall transfer to the issuer or to a paying agent all or such portion of such funds as the governing body or treasurer of the issuer shall request. The county treasurer or officer making payment to the issuer or to a paying agent as requested shall have no further responsibility for the funds so transferred. Upon request, one payment shall be for the funds collected or received during the previous calendar month and shall be paid not later than the fifteenth of the following month. A second demand may be made prior to the fifteenth of the month on taxes and special assessments collected or received, during the first fifteen days of the month. The second demand shall be paid not later than the last day of the month.



10-140 Issuance of bonds; recording requirements.

Within sixty days after the initial issuance and delivery of all fully registered bonds, the issuer shall maintain a record of the issuance including (1) the following information: (a) The name of the issuer; (b) the title or designation of the bonds; (c) the total principal amount of such bonds initially issued; (d) the date or dates of maturity of principal and the amount of principal maturing on such date or dates; (e) the interest rate or rates and the date or dates such interest is payable; (f) the place or places where the principal of and interest on the bonds are payable; (g) the costs of issuance paid and to whom; and (h) the principal purpose for which such bonds were issued and (2) a copy of the form filed for the bonds pursuant to section 149(e) of the Internal Revenue Code. Within sixty days after the initial issuance and delivery of all fully registered bonds, the issuer shall also file a record of the information required by this section with the Auditor of Public Accounts who shall maintain such information for public inspection.



10-141 Registrar's records; available for inspection; when.

The records of ownership of fully registered bonds maintained by a registrar shall not be deemed to be public records and shall be available for inspection solely pursuant to a court order or a subpoena of any governmental agency having jurisdiction to issue such subpoena or in accordance with the bond ordinance governing the fully registered bonds.



10-142 Refunding bonds; issuance; conditions; application of proceeds.

Any county, city, village, municipal county, school district, drainage district, irrigation district, metropolitan utilities district, rural water district, airport authority, or hospital authority, the Board of Regents of the University of Nebraska, the Board of Trustees of the Nebraska State Colleges, the governing board of any community college, or any other municipal or public corporation, governmental subdivision, or body politic or corporate created under Nebraska law exercising essential public functions of the state which has issued or shall issue bonds for any purpose, and such bonds or any part of such bonds remain unpaid and are a legal liability against such issuer and are bearing interest, is hereby authorized to issue refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date of such bonds. Such issuer may include various series and issues of the outstanding bonds in a single issue of refunding bonds and issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the governing body of such issuer determines to be in its best interests. The proceeds derived from the sale of the refunding bonds issued pursuant to this section may be invested in obligations of or guaranteed by the United States Government pending the time the proceeds are required for the purposes for which such refunding bonds were issued. To further secure the refunding bonds, any such issuer may enter into a contract with any bank or trust company within or without the state with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment. All bonds issued under the provisions of this section shall be redeemable at such times and under such conditions as the governing body of the issuer shall determine at the time of issuance.

Any outstanding bonds or other evidences of indebtedness issued by any such issuer for which sufficient funds or obligations of or guaranteed by the United States Government have been pledged and set aside in safekeeping to be applied for the complete payment of such bonds or other evidence of indebtedness at maturity or upon redemption prior to maturity, interest thereon, and redemption premium, if any, shall not be considered as outstanding and unpaid.

Each new refunding bond so issued shall state on the bond (1) the object of its issue, (2) this section or sections of the law under which such issue was made, including a statement that the issue is made in pursuance of such section or sections, and (3) the date and principal amount of the bond or bonds for which the refunding bonds are being issued.



10-143 Sections, how construed.

Sections 10-134 to 10-142 shall be deemed to provide an additional alternative and complete method for doing of the things authorized in such sections and shall be deemed and construed to be supplemental and additional to powers conferred by any other laws or home rule charters and shall not be regarded to be in degradation of any powers existing on March 10, 1983, except that insofar as provisions of sections 10-134 to 10-142 are inconsistent with any other law or home rule charter, the provisions of sections 10-134 to 10-142 shall be controlling.



10-144 Bonds issued by agency or political subdivision; registration not required.

Bonds issued after May 8, 2001, by any agency or political subdivision of the state shall not be registered in the office of the Auditor of Public Accounts.



10-145 Political subdivision; Internet auction system; authorized.

Any political subdivision may, at the discretion of the governing body of the subdivision, sell bonds which the political subdivision is authorized to issue under any provision of law using an Internet auction system. The governing body shall comply with all other statutory requirements for the issuance of the bonds.



10-201 Repealed. Laws 2001, LB 420, § 38.



10-201.01 Repealed. Laws 2001, LB 420, § 38.



10-202 Repealed. Laws 2001, LB 420, § 38.



10-203 Repealed. Laws 1990, LB 924, § 7.



10-204 Repealed. Laws 1990, LB 924, § 7.



10-205 Repealed. Laws 1990, LB 924, § 7.



10-206 Repealed. Laws 1990, LB 924, § 7.



10-207 Repealed. Laws 1990, LB 924, § 7.



10-208 Repealed. Laws 1990, LB 924, § 7.



10-209 Registration by paying agent; when; content; interest requirement; procedure; order of payment.

Except as otherwise expressly specified by statute or the ordinance, resolution, or instrument authorizing the issuance of any bond or interest coupon mentioned in this section, whenever a bond or an interest coupon appertaining thereto issued by a county, city, village, school district, irrigation district, or other municipal or public corporation or political subdivision of the State of Nebraska is presented for payment to the county treasurer, city treasurer, or other person or corporation designated as the paying agent and there is not sufficient money to pay the same in the fund out of which such bond or coupon is payable, the county treasurer, city treasurer, or other person or corporation designated by law as the paying agent shall register such bond or coupon in a book kept by him or her for that purpose. No such bond or coupon shall be presented or registered prior to its maturity date. Each such bond or coupon so registered shall be registered in order of its presentation for payment, and in the event that several of such bonds or coupons are presented for payment simultaneously, such bonds or coupons shall be registered in accordance with the numbers assigned to such bonds at the time of their issue or in accordance with the numbers assigned to the bonds to which such coupons appertain at the time of their issue. Thereafter money coming into such fund shall be applied to payment of such bonds or interest coupons, as the case may be, in the order of their registration. The county treasurer, city treasurer, or other person or corporation designated by law as the paying agent shall keep a record of such registrations showing the time, date, and serial number of each registration, the name of the county, city, village, irrigation district, or other municipal or public corporation or political subdivision of the state or the corporate name of the school district as described in section 79-405 issuing such bond or coupon, the date, kind, and serial number of such registered bond and of the bond to which each registered coupon appertains, the maturity date, the principal amount of the bond or coupon so registered, and the name and address of the person presenting such bond or coupon for payment. On the back of each of such bonds or coupons, the county treasurer, city treasurer, or other person or corporation designated by law as the paying agent shall enter the word Registered with the time, date, and serial number of such registration and return such bond or coupon to the person who has so presented the same for payment. All such bonds and coupons shall contain a provision fixing the rate of interest they shall bear after due if the paying agent does not have sufficient money to pay such bonds or coupons on the due date thereof, but if any such bonds or coupons shall not contain such provision, such bonds or coupons shall bear interest at the rate of nine percent per annum from due date until the paying agent has funds to pay such bonds or coupons and interest thereon.



10-301 Power and duty of political subdivisions.

Any county, precinct, township or town, city, village or school district is hereby authorized and required to compromise its indebtedness in the manner hereinafter provided.



10-302 Conditions; procedure.

Whenever the county board of any county, the city council of any city, the board of trustees of any village, or the school board of any school district, shall be satisfied by petition or otherwise, that any such county, precinct, township or town, city, village or school district, is unable to pay in full its indebtedness, and one-third of the resident freeholders of such county, precinct, township or town, city, village or school district shall by petition ask that such county, precinct, township or town, city, village or school district compromise such indebtedness, it is hereby required to enter into negotiations with the owner or owners, holder or holders of any such indebtedness, of whatever form, for scaling, discounting or compromising the same.



10-303 Coupon bonds; issuance; conditions; limitations.

Whenever satisfactory arrangements are made with the owner or owners, holder or holders, or any of them, of such indebtedness, for the payment of the same, the county board, for and on behalf of any such county, precinct, township or town, or the city council of any such city, or the board of trustees of any such village, or the school board of any such school district, upon petition of two-thirds of the resident freeholder of such county, precinct, township or town, village or school district shall have the authority, and it is hereby required to issue the coupon bonds of such county, precinct, township or town, city, village or school district, and after registration to deliver the same to the owner or owners, holder or holders of such indebtedness, in satisfaction of the same, not exceeding the amount of the original indebtedness; Provided, the amount of bonds issued under sections 10-301 to 10-305 shall not exceed the total amount of bonded indebtedness which any such county, precinct, township or town, city, village or school district may be empowered to issue by law; Provided further, sections 10-301 to 10-305 shall not be construed to permit the issuance under any form or authority whatever of a greater bonded indebtedness than is specifically authorized by law; Provided further, that said sections shall not be used as a subterfuge or for any purpose for the payment of any claims for which the county, precinct, township or town, city, village or school district is authorized to issue bonds by virtue of any other specific act, nor to satisfy any claim or debt which has been wrongfully or illegally authorized.



10-304 Coupon bonds; terms; rate of interest; tax levy.

Before issuing bonds under the provisions of sections 10-301 to 10-303, the board issuing the same shall by resolution entered upon its records recite the number and denomination of the bonds to be issued, the rate of interest, and to whom and when payable. Such bonds shall be payable in not more than twenty years from the date of their issue, or at any time on or after five years from the date of issuance thereof, at the option of the board issuing the same. They shall bear interest payable annually or semiannually, as provided in said bonds. Said board shall levy a tax on all the taxable property in such county, precinct, township or town, city, village or school district in addition to other taxes, to pay the interest and principal of said bonds as the same shall mature.



10-305 Coupon bonds; record; duty of local board.

Every board issuing bonds under the provisions of sections 10-301 to 10-304 shall keep a complete record of all transactions connected therewith.



10-401 County and city bonds; issuance; conditions; limitations.

Any county or city in the State of Nebraska is hereby authorized to issue bonds to aid in the construction of any railroad or other work of internal improvement in an amount to be determined by the county board of such county or the city council of such city not exceeding three and five-tenths percent of the taxable valuation of all taxable property in the county or city. The county board or city council shall first submit the question of the issuing of such bonds to a vote of the legal voters of the county or city in the manner provided by law for submitting to the people of a county the question of borrowing money.

1. Constitutionality

2. Internal improvements

3. Submission of proposition

4. Issuance of bonds

5. Limitation on amount

6. Miscellaneous

1. Constitutionality

Act constituting this article sustained as constitutional. Colburn v. McDonald, 72 Neb. 431, 100 N.W. 961 (1904); Dawson County v. McNamar, 10 Neb. 276, 4 N.W. 991 (1880); Hollenbeck v. Hahn, 2 Neb. 377 (1871).

2. Internal improvements

Beet sugar mill not grinding for toll is not work of internal improvement, and bonds cannot be issued to aid in construction. Getchell v. Benton, 30 Neb. 870, 47 N.W. 468 (1890).

A bridge across a river is a work of internal improvement, and county bonds voted to erect it are valid even though entire bridge is within limits of county. State ex rel. Peterson v. Keith County, 16 Neb. 508, 20 N.W. 856 (1884).

A steam gristmill is not a work of internal improvement for which bonds may be voted. State ex rel. Bowen v. Adams County, 15 Neb. 568, 20 N.W. 96 (1884).

A water gristmill is a work of internal improvement for which bonds may be voted. Traver v. Merrick County, 14 Neb. 327, 15 N.W. 690 (1883).

A courthouse is not a work of internal improvement under this article. Dawson County v. McNamar, 10 Neb. 276, 4 N.W. 991 (1880).

Precinct may issue bonds for bridge as internal improvement. South Platte Land Co. v. Buffalo County, 7 Neb. 253 (1878).

Precinct bonds may be issued to aid in building wagon bridge across river as work of internal improvement, even though builders of bridge are authorized to collect tolls. Fremont Bldg. Assn. v. Sherwin, 6 Neb. 48 (1877).

What constitutes a work of internal improvement must be tested by the benefits to be derived by the public, and not by its extent or cost, and under this test a bridge across the Platte River is a work of internal improvement. Union P. Ry. Co. v. Colfax County Comrs., 4 Neb. 450 (1876).

Bonds to aid on construction of irrigation canal are authorized. Date of issuance is when county parts with money and recital of date in bonds is not conclusive. Chicago, B. & Q. R. R. Co. v. Dundy County, 3 Neb. Unof. 391, 91 N.W. 554 (1902).

Bonds may be issued to aid in improving the water power of a river for the purpose of propelling public gristmills as a work of internal improvement. Blair v. Cuming County, 111 U.S. 363 (1884).

A steam gristmill is not a work of internal improvement. Osborne v. Adams County, 106 U.S. 181 (1882) affirmed on rehearing 109 U.S. 1 (1883).

A bridge may be a work of internal improvement for which a precinct may issue bonds, notwithstanding it is to be maintained as a toll bridge. County Commissioners v. Chandler, 96 U.S. 205 (1877).

Bonds may be issued as a donation to a railroad company outside of county, and even outside of state, if the purpose of the road is to give to the county a connection which is desirable with some other region. Railroad Co. v. County of Otoe, 83 U.S. 667 (1872).

Bonds may be issued as a work of internal improvement to aid in construction of canals for irrigation purposes. Keith County v. Citizen's Saving & Loan Assn., 116 F. 13 (8th Cir. 1902).

Statutory authorization to construct canals for irrigation and water power as works of internal improvement is not invalid on ground that a canal so constructed might be devoted primarily to private use, since aid can only be given to construction of waterworks devoted to public use. City of Kearney v. Woodruff, 115 F. 90 (8th Cir. 1902).

A canal constructed for the purpose of irrigating lands in the State of Nebraska is a work of internal improvement for which a county may issue bonds, although its waters are drawn from sources outside of the state. Perkins County v. Graff, 114 F. 441 (8th Cir. 1902).

Building of courthouse is not a work of internal improvement for which bonds may be issued, while building of bridges is. Lewis v. Board of County Comrs. of Sherman County, 5 F. 269 (Cir. Ct., D. Neb. 1881).

3. Submission of proposition

Issuance of revenue bonds by county to defray cost of construction of interstate bridge requires affirmative approval at an election duly held. Ahern v. Richardson County, 127 Neb. 659, 256 N.W. 515 (1934).

Where vote upon issuance of bonds by county to aid railroad is induced by false representations of ownership of railroad by another railroad, bond issue will be enjoined. Nash v. Baker, 37 Neb. 713, 56 N.W. 376 (1893).

Proposition submitted must provide for levying of tax to pay principal as well as interest of bonds sought to be issued. Cook v. City of Beatrice, 32 Neb. 80, 48 N.W. 828 (1891).

A city created out of a village may, prior to election of mayor and council, order an election and issue bonds through the instrumentality of village officers. State ex rel. Fremont, E. & M. V. R. R. Co. v. Babcock, 25 Neb. 709, 41 N.W. 654 (1889).

Under this section, question of issuing bonds must be submitted to a vote of the legal voters. State ex rel. City of Fremont v. Babcock, 25 Neb. 500, 41 N.W. 450 (1889).

4. Issuance of bonds

Bonds authorized by electors to be issued to two individuals to aid in building mill cannot be issued to a partnership having additional members. George v. Cleveland, 53 Neb. 716, 74 N.W. 266 (1898).

The provisions of section 10-104 apply to bonds issued under this article. Brinkworth v. Grable, 45 Neb. 647, 63 N.W. 952 (1895).

Where road is not built by donee, neither donee nor vendee is entitled to bonds. Township of Midland v. Gage County Board, 37 Neb. 582, 56 N.W. 317 (1893).

Bonds issued to alternative donee are voidable only, and innocent purchaser can enforce them. North v. Platte County, 29 Neb. 447, 45 N.W. 692 (1890).

Where bonds are to be issued when railroad is completed and ready for running of trains, railroad company is entitled to bonds although it fails to construct depot within specified time. Townsend v. Lamb, 14 Neb. 324, 15 N.W. 727 (1883).

Bonds signed and sealed outside county may be valid. Jones v. Hurlburt, 13 Neb. 125, 13 N.W. 5 (1882).

Precincts may issue bonds in aid of works of internal improvement, and remedy to enforce payment of bonds is to mandamus county commissioners to levy and collect tax. State ex rel. Chandler v. Bd. of County Comrs. of Dodge County, 10 Neb. 20, 4 N.W. 370 (1880).

Bonds sought to be issued in excess of ten percent of the assessed valuation of county are invalid. Reineman v. C. C. & B. H. Ry., 7 Neb. 310 (1878).

Authorization by vote to subscribe for stock in a railroad company did not empower county commissioners of county to donate bonds to railroad company. Hamlin v. Meadville, 6 Neb. 227 (1877).

Bonds issued under this article without registration and certification are unenforceable. Frank v. Butler County, 139 F. 119 (8th Cir. 1905).

5. Limitation on amount

Precinct may issue bonds in addition to county limit. State ex rel. A. & N. R. R. v. County Comrs. of Lancaster County, 6 Neb. 214 (1877).

Bonds issued in excess of ten percent of assessed valuation are invalid, and fact that bonds were registered and stated they were issued according to law does not estop county from asserting invalidity. Dixon County v. Field, 111 U.S. 83 (1884).

6. Miscellaneous

Issuance of bonds by sanitary district is not controlled by this section. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

Bonds issued by a city for waterworks which are owned by the city are not donations, and are not to be included in determining aggregate of evidences of indebtedness donated for works of internal improvements. State ex rel. City of Lincoln v. Babcock, 19 Neb. 230, 27 N.W. 98 (1886).

Electors cannot delegate to commissioners power to decide between two donees. Spurck v. L. & N. W. R. R. Co., 14 Neb. 293, 15 N.W. 701 (1883); Jones v. Hurlburt, 13 Neb. 125, 13 N.W. 5 (1882).

Unpaid interest not figured in aggregate. Jones v. Hurlburt, 13 Neb. 125, 13 N.W. 5 (1882).

Petition for mandamus must show particular description of works of internal improvement. State ex rel. Osborne v. Thorne, 9 Neb. 458, 4 N.W. 63 (1880).

In federal court, county may be sued at law on bonds issued by precinct to aid in construction of internal improvements. Nemaha County v. Frank, 120 U.S. 41 (1887).

Action at law lies in federal court against county on bonds issued by precinct, as mandamus is only granted in federal courts in aid of existing jurisdiction. Davenport v. County of Dodge, 105 U.S. 377 (1881).

Bonds issued by precinct are obligations of the county, and suit thereon against county may be maintained at law in federal court. Clapp v. Otoe County, 104 F. 473 (8th Cir. 1900).



10-402 County and city bonds; election; proposition; contents.

The proposition of the question must be accompanied by a provision to levy a tax annually for the payment of the interest on said bonds as it becomes due; Provided, an additional amount shall be levied and collected to pay the principal of said bonds when it shall become due.

Where proposition submitted provides for levying tax to pay interest but fails to provide levy for principal, bond issue may be enjoined. Cook v. City of Beatrice, 32 Neb. 80, 48 N.W. 828 (1891).

Submission of proposition to levy tax is mandatory and must be complied with in issuing bonds. State ex rel. Berry v. Babcock, 21 Neb. 599, 33 N.W. 247 (1887).

If proposition submitted does not include provision to levy tax for payment of interest, bonds are void. Hamlin v. Meadville, 6 Neb. 227 (1877).



10-403 County and city bonds; proposition; rate of interest.

The proposition shall state the rate of interest such bond shall draw, and when the principal and interest shall be made payable.



10-404 County and city bonds; publication required; resubmission limited.

Upon a majority of the votes cast being in favor of the proposition submitted, the county board, in the case of a county, and the city council, in the case of a city, shall cause the proposition and the result of the vote to be entered upon the records of said county or city, and a notice of its adoption to be published for two successive weeks in any newspaper in said county or city, if there be one, and if not, then without such publication; and shall thereupon issue said bonds, which shall be and continue a subsisting debt against such county or city until they are paid and discharged; Provided, that the question of bond issues in such county or city, when defeated, shall not be resubmitted in substance for a period of six months from and after the date of said election.

Section is specifically limited to counties and cities. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

If notice is not published, bonds are void. Wilbur v. Wyatt, 63 Neb. 261, 88 N.W. 499 (1901).



10-405 County and city bonds; payment; tax levy.

It shall be the duty of the proper officers of such county or city to cause to be annually levied, collected and paid to the holders of such bonds a special tax on all taxable property within said county or city sufficient to pay the annual interest as the same becomes due. When the principal of said bonds becomes due such officers shall in like manner levy and collect an additional amount sufficient to pay the same as it becomes due; Provided, not more than twenty percent of the principal of said bonds shall be collected in any one year.

Sanitary districts never have been included. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

Where bonds are issued by county to aid in construction of a railroad, taxable property in territory added to the county after the voting of bonds is liable to taxation for their payment. Chicago, St. P., M. & O. Ry. Co. v. Cuming County, 31 Neb. 374, 47 N.W. 1121 (1891).



10-406 Railroad aid bonds; precinct, township, city of the second class, or village; petition; election; issuance; conditions; limitations.

Any precinct, township, city of the second class, or village organized according to law is hereby authorized to issue bonds in aid of the construction of steam railroads, or railroads using electricity or gasoline as motive power, of standard gauge, to an extent not exceeding three and five-tenths percent of the taxable value of the taxable property at the last assessment within such precinct, township, city of the second class, or village, in the manner provided in this section:

(1) A petition for such purpose signed by not less than fifty freeholders or by not less than ten percent of all the freeholders, whichever number is the least, of the precinct, township, city of the second class, or village shall be presented to the county board, city council of cities of the second class, board of trustees of villages, or the board authorized by law to conduct the business of such precinct, township, city of the second class, or village. Such petition shall set forth the nature of the work contemplated, the amount of bonds sought to be voted, the rate of interest, and the length of time the bonds will run, which in no event shall be less than five years nor more than twenty years from the date thereof. The petitioners shall give bond, to be approved by the county board, city council of cities of the second class, or board of trustees of villages, for the payment of expenses of the election in the event that the proposition fails to receive a majority of the votes cast at such election;

(2) Upon receiving such petition, the county board, city council of cities of the second class, or board of trustees of villages shall give notice and call an election in the precinct, township, city of the second class, or village, as the case may be. The notice, call, and election shall be governed by the laws regulating the election for voting bonds for a county; and

(3) Upon a majority of the votes cast being in favor of the proposition submitted, the county board, city council of cities of the second class, or board of trustees of villages, as the case may be, shall issue the bonds in accordance with the petition and notice of election. Such bonds shall be signed by the chairperson of the county board and attested by the county clerk in the case of precinct or township bonds, by the mayor and city clerk in the case of city bonds, and by the chairperson of the board of trustees and village clerk in case of village bonds and shall be attested by their respective seals. Such bonds shall be a subsisting debt against such precinct, township, city of the second class, or village until they are paid and discharged.



10-407 Courthouse bonds; city of the second class; election; proposition; issuance; conditions; limitations; resubmission.

The mayor and council of cities of the second class shall have the power to borrow money and pledge the property and credit of such city upon its negotiable bonds in an amount not to exceed one and eight-tenths percent of the taxable valuation of the taxable property within the limits of such city for the purpose of aiding in the building, erecting, constructing, or repairing and furnishing of a county courthouse, in addition to bonds already voted by the county, if authority for the issuance of such bonds has first been obtained by a majority vote of the qualified electors of such city voting on a proposition for such purpose at any general or special election. Such proposition shall be submitted to such electors in the manner provided by law for the submission of propositions to aid in the construction of railroads and other internal improvements. Such bonds shall be sold for not less than par and shall run not to exceed twenty years. The proposition to submit the issue of creating bonded indebtedness therein shall not be resubmitted on the same subject at an election within six months after such proposition has failed to pass.



10-408 Courthouse bonds; election; procedure.

The election at which any such proposition shall be voted upon shall in all respects be conducted and the returns shall be canvassed and declared in the manner now provided by law for such purposes at general elections held in such cities.



10-409 Precinct, township, city of the second class, or village bonds; petition; election; issuance; conditions; limitations; tax levy.

Any precinct, township, city of the second class, or village organized according to law is hereby authorized to issue bonds in aid of works of internal improvements, such as improving streets in cities of the second class and villages, highways, bridges, jails, city and town halls, high schools, county high schools, school dormitories, and the drainage of swamp and wet lands, within such municipal divisions, and for the construction or purchase of a telephone system for use of the inhabitants thereof, in an amount not exceeding seven-tenths of one percent of the taxable valuation of all the taxable property as shown by the last assessment within such precinct, township, city of the second class, or village, in the manner directed in this section:

(1) A petition signed by not less than fifty freeholders of the precinct, township, city of the second class, or village shall be presented to the county board, city council of cities of the second class, board of trustees of villages, or the board authorized by law to conduct the business of such precinct, township, city of the second class, or village. Such petition shall set forth the nature of the work contemplated, the amount of bonds sought to be voted, the rate of interest, and the length of time the bonds will run, which in no event shall be less than two years nor more than twenty years from the date thereof. The petitioners shall give bond, to be approved by the county board, city council of cities of the second class, or board of trustees of villages, for the payment of the expenses of the election in the event that the proposition fails to receive a majority of the votes cast at such election; and

(2) Upon the receipt of such petition, the county board, city council of cities of the second class, or board of trustees of villages shall give notice and call an election in the precinct, township, city of the second class, or village, as the case may be. Such notice, call, and election shall be governed by the laws regulating an election for voting bonds for a county. When a proposition is submitted for the issuance of bonds for the acquisition of a site or the construction of a single building to be used as a city hall, auditorium, fire station, or community house in cities of the second class, it shall be required, as a condition precedent to the issuance of such bonds, that a majority of the votes cast shall be in favor of such proposition. Bonds in such a city shall not be issued for such purpose in the aggregate to exceed one and four-tenths percent of the taxable valuation of all the taxable property in such city as shown by the last assessment within such city. The mayor and council in cities of the second class upon the issuance of bonds shall have the power to levy a tax each year not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city for the purpose of maintaining the city hall constructed as provided in this section.

1. Election proceeding

2. Bonds authorized

3. Miscellaneous

1. Election proceeding

Precinct special election to issue bridge bonds held valid. Petition, notice, and official ballot considered and held sufficient. Lewis v. Eyerly, 120 Neb. 343, 232 N.W. 570 (1930).

Nonresident freeholders owning land in precinct may join in petition. Brooks v. MacLean, 95 Neb. 16, 144 N.W. 1067 (1914).

Terms of proposition set forth in notice of election define authority of county board in contracting with reference to work of internal improvement. Keith County v. Ogallala Power Irrigation Co., 64 Neb. 35, 89 N.W. 375 (1902).

Married woman who is freeholder is lawful petitioner. Cummings v. Hyatt, 54 Neb. 35, 74 N.W. 411 (1898).

To confer jurisdiction on county commissioners to order election to vote bonds by a township in aid of internal improvements, it is necessary that a petition be presented signed by not less than fifty freeholders of the township. Hoxie v. Scott, 45 Neb. 199, 63 N.W. 387 (1895).

Where signing of petition is induced by false representations, bond issue will be enjoined. Wullenwaber v. Dunigan, 30 Neb. 877, 47 N.W. 420 (1890).

President and board of trustees, before election of mayor and council, may call election. State ex rel. Fremont, E. & M. V. R. R. Co. v. Babcock, 25 Neb. 709, 41 N.W. 654 (1889).

In absence of petition signed by fifty freeholders setting forth the nature of the work contemplated, the amount of bonds to be voted, the rate of interest, and date when principal and interest become due, proceedings are invalid. Adoption of amount of tax to be levied is mandatory. State ex rel. Omaha & R. V. R. R. Co. v. Babcock, 21 Neb. 187, 31 N.W. 682 (1887).

2. Bonds authorized

Authority is provided for issuance of bonds for minor political subdivisions. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

Bonds for normal school are not authorized, as it is not one of the objects enumerated in qualifying clause for which bonds may be issued. State ex rel. Ainsworth Precinct v. Weston, 69 Neb. 695, 96 N.W. 668 (1903).

Bonds for irrigation purposes are authorized. Cummings v. Hyatt, 54 Neb. 35, 74 N.W. 411 (1898); Chicago, B. & Q. R.R. Co. v. Dundy County, 3 Neb. Unof. 391, 91 N.W. 554 (1902).

Bonds issued under this section to aid in construction of courthouse are valid in hands of bona fide purchaser, even though petition asking for calling of election was signed by less than fifty freeholders. Chilton v. Town of Gratton, 82 F. 873 (Cir. Ct., D. Neb. 1897).

3. Miscellaneous

County is liable for expense of publishing notice of township election. Kearney County v. Stein, 26 Neb. 132, 41 N.W. 1071 (1889).



10-410 Precinct, township, city of the second class, or village bonds; issuance; conditions; record.

If a majority of the votes cast at such election are in favor of the proposition, the county board, city council of cities of the second class, or board of trustees of villages shall, as the case may be, without delay, cause to be prepared and shall issue the bonds in accordance with the petition and notice of election. The bonds shall be signed by the chairperson of the county board, or the person authorized to sign county bonds, and be attested by the county clerk, mayor and city clerk of cities of the second class, chairperson of the board of trustees and village clerk of villages, and be attested by the respective seals. The county clerk, village clerk of villages, or city clerk of cities of the second class, as the case may be, shall enter upon the records of the board or council, the petition, bond, notice and call for the election, canvass of the vote, the number, amount, and interest, and the date at which each bond issued shall become payable.

Two-thirds majority vote is required to give validity to bonds. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).



10-411 Precinct, township, city of the second class, or village bonds; payment; taxes; levy and collection.

The county boards, city councils of cities of the second class, or boards of trustees of villages or the person charged with levying the taxes, shall each year until the bonds issued under the authority of section 10-409 be paid, levy upon the taxable property in the precinct, township, city of the second class or village, a tax sufficient to pay the interest and five percent of the principal as a sinking fund; and at the tax levy preceding the maturity of any such bonds, levy an amount sufficient to pay the principal and interest due on said bonds.

Levy of tax for sanitary drainage district authorized. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).



10-501 Issuance; conditions; limitations.

The county board of any county in the State of Nebraska is hereby empowered to issue coupon bonds of any denomination, as it deems best, sufficient to pay the outstanding and unpaid bonds, warrants, and indebtedness of such county. The county board of any county may limit the provisions of sections 10-501 to 10-509 to any fund or funds of the county. No bonds shall be issued to a greater amount than three and five-tenths percent of the taxable valuation of such county, and the county board shall first submit the question of issuing bonds to a vote of the qualified electors of such county.

There was no authority to issue refunding bonds prior to act of 1883. State ex rel. Otoe County v. Babcock, 23 Neb. 802, 37 N.W. 645 (1888).

Bonds held valid by federal court in hands of a bona fide holder may be compromised and bonds issued under this article to refund prior issue. State ex rel. Leese v. Wilkinson, 20 Neb. 610, 31 N.W. 376 (1887).

County commissioners have no authority to employ private parties to refund county bonds, and divert a portion of the amount received therefor from the public treasury. State ex rel. Webster v. Board of County Comrs. of Lancaster County, 20 Neb. 419, 30 N.W. 538 (1886).

Total issues restricted to ten percent of assessed valuation. State ex rel. Wiant v. Babcock, 18 Neb. 141, 24 N.W. 556 (1885).

This section does not authorize levy of sinking fund tax to pay floating indebtedness. Union P. R. R. Co. v. Buffalo County, 9 Neb. 449, 4 N.W. 53 (1880).

Limitation of amount of bonds to ten percent of assessed valuation applies only to bonds issued under this article without regard to bonds previously issued. Valley County v. McLean, 79 F. 728 (8th Cir. 1897).



10-502 Terms; conditions.

Any bonds hereafter issued under the provisions of sections 10-501 to 10-509 shall be for the payment by the county issuing the same of the sum specified therein, made payable at the office of the county treasurer, and to run not more than twenty years nor less than five years, with interest payable semiannually; the bonds and coupons shall be signed by the chairman of the board, and countersigned by the county clerk of the county; Provided, such bonds may be made redeemable at any time after five years, at the option of the county board.

Antedating, not to evade law, does not invalidate bonds. State ex rel. Hoffman v. Moore, 46 Neb. 590, 65 N.W. 193 (1895).



10-503 Sale; price; duties of county board; vote.

It shall be the duty of the county board of any county issuing bonds under the provisions of sections 10-501 to 10-509 to ascertain the highest price at which said bonds can be negotiated and to embrace in the proposition submitted to the qualified electors under said sections the minimum price at which said bonds shall be sold. If by the issuance of the proposed bonds, the rate of interest on the said indebtedness will be reduced, and the amount of the indebtedness will not be increased, a majority of the votes cast shall be sufficient to adopt the proposition.

Constitutionality of 1883 amendment sustained permitting issuance of refunding bonds by majority vote. State ex rel. Douglas County v. Cornell, 54 Neb. 72, 74 N.W. 432 (1898).



10-504 Sale; proceeds; disposition; exchange.

It shall be the duty of the board issuing bonds under the provisions of sections 10-501 to 10-509 to negotiate said bonds, and all the proceeds arising from the sale of said bonds shall be paid into the county treasury of said county, and shall be applied solely to the redemption and payment of the unpaid bonds, warrants and indebtedness of said county; Provided, the county board of any county may exchange such bonds at not less than their par value, for the outstanding indebtedness of such county; Provided further, no bonds shall be issued, for the purpose of such exchange, for a less sum than fifty dollars.



10-505 Payment; notice to holders; cancellation; form.

Whenever bonds subject to sections 10-501 to 10-509 are sold and the proceeds paid into the county treasury, it shall be the duty of the county treasurer to immediately notify the holders of all bonds, warrants, orders, certificates, or audited accounts intended to be redeemed and paid under the provisions of sections 10-501 to 10-509; and the holders of such bonds, warrants, orders, certificates, or audited accounts, dated prior to the issuing of such bonds, shall present the same for payment, and the county treasurer shall pay the same out of the funds so provided, and the county treasurer shall forthwith cancel such bonds, warrants, orders, certificates, or audited accounts so presented and paid, by writing across the face of each of them with red ink, plainly and legibly, the following words (properly filling the blank): "Canceled from bonds and warrants, bond funds this .......... day of .......... 20.... .

Signed ....................., county treasurer. Signed ......................., holder."



10-506 Record; contents; duty of county treasurer.

The treasurer of said county shall record in a book kept for that purpose a statement of all the bonds issued, giving the number, amount, date, and to whom issued; and shall also keep and record in said book a statement of all the bonds, warrants, orders, certificates and audited accounts so taken, giving their number, date, amount of principal and interest, if any, to whom issued, by whom presented for redemption, and as often as he may be called upon by the said board so to do, he shall present a statement thereof, and of all his doings in the premises, to the said county board.



10-507 Tax levy; limit.

The county board of any county issuing bonds under the provisions of sections 10-501 to 10-509 shall levy a tax annually for the payment of the interest on said bonds as it becomes due; Provided, an additional amount shall be levied and collected sufficient to pay the principal of such bonds at maturity; and provided, not more than twenty percent of the principal of said bonds shall be levied and collected in any one year.



10-508 County board; adopt rules and regulations.

The county board is hereby directed to adopt such rules and regulations governing all officers and other persons in the payment, redemption, cancellation and destruction of such warrants, orders, certificates and audited accounts as it deems necessary and sufficient to protect the interests of the county in furtherance of the provisions of sections 10-501 to 10-509.



10-509 Prohibited acts; penalty.

If any person or officer, contrary to the provisions of sections 10-501 to 10-509, shall knowingly issue or deliver, or put in circulation, use, or in any manner dispose of, contrary to law, any warrant, order, certificate or audited account, intended to be redeemed or paid under the provisions of said sections, either before or after the same has been paid or canceled, and thereby defraud, or attempt to defraud, any corporation, county, state or person, he shall be guilty of a Class IV felony.



10-601 Repealed. Laws 1983, LB 421, § 18.



10-602 Repealed. Laws 1983, LB 421, § 18.



10-603 Repealed. Laws 1983, LB 421, § 18.



10-604 Repealed. Laws 1983, LB 421, § 18.



10-605 Repealed. Laws 1983, LB 421, § 18.



10-606 City of the second class and village; issuance; limitations; election; notice.

Any city of the second class and any village in the State of Nebraska may issue bonds for the purpose of funding any and all indebtedness now existing or hereafter created, now due or to become due; Provided, said bonds shall be payable in not less than two years and not more than twenty years from date of their issue, and that said bonds shall bear interest at a rate set by the governing body, with interest coupons attached, payable annually or semiannually; and may levy a tax on all the taxable property in the city or village in addition to other taxes for the payment of said coupons as they respectively become due, and the taxes levied to pay the same shall be payable only in cash or coupons; Provided, the city council of said cities or said board of trustees of said villages shall further authorize the issuing of said bonds by ordinance when so instructed by a majority of all of the votes cast at an election held in such city or village for that purpose; notice of said election shall be published in four issues of some legal newspaper, published in the city or village seeking to issue bonds, or if there be no newspaper published in said city or village then by posting said notices in five conspicuous places in said city or village for at least four weeks prior to the date of said election.

A claim sounding in contract, which may be enforced in the courts, is an indebtedness for the payment of which funding bonds may be issued. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).



10-607 City of the second class; internal improvement and railroad aid refunding bonds; issuance; conditions; limitations; election.

Any city of the second class in the State of Nebraska which has heretofore voted and issued bonds to aid in the construction of any railroad or other work of internal improvement and which bonds or any part thereof still remain unpaid and are a legal liability against such city, and have been finally so determined by a court of competent jurisdiction, and bearing interest at ten percent per annum, is hereby authorized to issue coupon bonds at a rate of interest set by the governing body, to be substituted in place of and exchanged for such bonds heretofore issued, whenever such city can effect such substitution and exchange, which substitution and exchange shall not exceed dollar for dollar; Provided, such substitution and exchange shall have first been duly authorized by a majority vote of the people of said city at an election to be held for the purpose as provided in section 10-606.



10-608 City of the second class; internal improvement and railroad aid refunding bonds; issuance; requirements.

The bonds issued under the provisions of section 10-607 shall have recited therein the object of their issue, and the section of the law under which the issue is made, stating the issue to be in pursuance thereof, and shall also state the number, date and amount of the bond or bonds for which it was substituted, and such new bond shall not be delivered until the surrender of the bond or bonds so designated.



10-609 Precinct refunding bonds; issuance; condition.

Whenever it shall be determined by the final judgment of any court of competent jurisdiction, that any bonds purporting to have been issued by the county board of any county not under township organization for or on behalf of any precinct or de facto precinct within said county, for a lawful debt of said county payable by a tax levy upon the property in the said precinct or de facto precinct, said county board is hereby authorized to issue special precinct refunding bonds for the purpose of paying said indebtedness.



10-610 Precinct refunding bonds; terms; recitals; remedies.

The said funding bonds shall be in such denominations as the board shall elect, shall mature not later than twenty years from their date, and may be payable at an earlier date if the county board so decides, shall bear interest which in rate and amount per annum shall not be greater than that of the bonds originally issued, payable annually or semiannually, shall bear coupons for the amount of the annual interest, shall contain a recital of the indebtedness for which they were issued, and shall have the same remedies for the enforcement as the original debt which they are intended to refund.



10-611 Precinct refunding bonds; payable to bearer; delivery; sale; price.

The said bonds shall be payable to bearer and may be delivered either to the holders and owners of the judgments for the payment of which they are issued, or may be sold under the direction of the county board and delivered to the purchasers and the proceeds used to pay the judgments; but the said funding bonds shall not be sold for less than their par value.



10-612 Precinct refunding bonds; payment; tax levy.

For the purpose of meeting the indebtedness evidenced by the said funding bonds the county board shall cause to be annually levied upon all the real and personal property within the precinct or within the limits of the former or de facto precinct against which the said bonds have been adjudged to be a liability, a tax sufficient to pay the annual interest upon the said funding bonds, and not less than five percent of the principal, for the purpose of creating a sinking fund to pay the principal at maturity, and at the tax levy preceding the maturity of such bonds shall levy an amount sufficient to pay the principal and the remaining interest due on said bonds.



10-613 Repealed. Laws 1987, LB 623, § 4.



10-614 Repealed. Laws 1987, LB 623, § 4.



10-615 Refunding bonds; sanitary and improvement district; road improvement district; fire protection district; issuance; conditions.

Any sanitary and improvement district, any road improvement district, and any fire protection district in the State of Nebraska which has issued or which will issue bonds for any purpose, and such bonds or any part of such bonds are unpaid, are a legal liability against such district, and are bearing interest, may issue refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date of such bonds, may include various series and issues of the outstanding bonds in a single issue of refunding bonds, and may issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded or refunding bonds issued. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the governing body or the administrator determines to be in the best interest of any such district. The proceeds derived from the sale of the refunding bonds issued pursuant to this section may be invested in obligations of or guaranteed by the United States Government pending the time the proceeds are required for the purpose for which such refunding bonds were issued. To further secure the refunding bonds, any such district may enter into a contract with any bank or trust company, within or without the state, with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment of such proceeds. Any outstanding bonds, which shall have been called for redemption and which have sufficient funds or obligations of or guaranteed by the United States Government set aside in safekeeping to be applied for the complete payment of such bonds, interest on such bonds, and redemption premium, if any, on the redemption date, shall not be considered as outstanding and unpaid, and such bonds shall be fully secured by and be payable from such funds or obligations so deposited. Each new refunding bond so issued shall state on the bond (1) the object of its issue, (2) this section of the law under which such issue was made, including a statement that the issue is made pursuant to such section, and (3) the date and principal amount of the bond or bonds for which the refunding bonds are being issued.



10-616 Refunding bonds; issuance by annexing city or village.

Any city or village which has annexed all or part of any sanitary and improvement district, any road improvement district, or any fire protection district and has become legally liable for the bonds or warrants of the district or any part thereof shall also be authorized to exercise the powers set forth in section 10-615 with respect to such bonds or to issue refunding bonds upon such terms as the governing body shall deem appropriate to call and redeem such warrants at or before maturity.



10-617 Refunding bonds; construction of sections.

Sections 10-615 and 10-616 shall be deemed to provide an additional, alternative, and complete method for doing the things authorized in such sections, shall be deemed and construed to be supplemental and additional to the powers conferred by any other laws, and shall not be regarded to be in degradation of any powers existing on April 7, 1987, except that insofar as sections 10-615 and 10-616 are inconsistent with any other law or home rule charter, such sections shall be controlling.



10-701 Issuance; purposes; power of district officers.

The district officers of any school district in Nebraska shall have power, on the terms and conditions set forth in sections 10-702 to 10-716, to issue the bonds of the district for the purpose of (1) purchasing a site for and erecting thereon a schoolhouse or schoolhouses or a teacherage or teacherages, or for such purchase or erection, or purchasing an existing building or buildings for use as a schoolhouse or schoolhouses, including the site or sites upon which such building or buildings are located, and furnishing the same, in such district, (2) retiring registered warrants, and (3) paying for additions to or repairs for a schoolhouse or schoolhouses or a teacherage or teacherages.

Procedure for issuance of bonds by school district is authorized. State ex rel. School Dist. v. Board of Equalization, 166 Neb. 785, 90 N.W.2d 421 (1958).

Posted notices of election to vote school bonds is sufficient in districts of less than one hundred fifty pupils. Union P. R. R. Co. v. School Dist. No. 9, of Merrick County, 114 Neb. 578, 208 N.W. 738 (1926).

Prior to 1879, upon division of school district which was subject to bonded indebtedness, territory detached from district was liable for its proportionate share of indebtedness. Manahan v. Adams County, 77 Neb. 829, 110 N.W. 860 (1906).

Where every voter then in the district was present at school meeting at which bonds were voted, lack of request for calling of special meeting and want of notice did not invalidate bonds. State ex rel. Hopper v. School Dist. No. 13 of Webster County, 13 Neb. 466, 14 N.W. 382 (1882).



10-702 Issuance; election required; resubmission limited; submission at a statewide election; resolution; notice; counting boards.

The question of issuing school district bonds may be submitted at a special election or such question may be voted on at an election held in conjunction with the statewide primary or statewide general election. No bonds shall be issued until the question has been submitted to the qualified electors of the district and a majority of all the qualified electors voting on the question have voted in favor of issuing the same, at an election called for the purpose, upon notice given by the officers of the district at least twenty days prior to such election. If the election for issuing bonds is held as a special election, the procedures provided in section 10-703.01 shall be followed. The question of bond issues in such districts, when defeated, shall not, except in case of fire or other disaster or in the case of a newly created district, be resubmitted in substance for a period of six months from and after the date of such election.

When the question of issuing bonds is to be submitted at a statewide primary or statewide general election as ordered by a resolution of a majority of the members of the board of education, such order shall be made in writing and filed with the county clerk or election commissioner not less than fifty days prior to the statewide primary or statewide general election. The order calling for the school bond election shall be filed with the county clerk or election commissioner in the county having the greatest number of electors entitled to vote on the question. The county clerk or election commissioner receiving such order shall conduct the school bond election for the school district as provided in the Election Act.

A special notice of the election shall be published by the board of education in a newspaper or newspapers of general circulation within the district stating the day of the election, the hours during which the polls will be open, and any other information deemed necessary in informing the public of the bond issue. The notice shall be made at least twenty days prior to the election.

If the question of submitting bonds for the school district is voted upon in one or more counties and the ballots have been certified across county lines, the election boards in the counties where the ballots are cast shall count the ballots on election day the same as all other ballots are counted and seal the same in their ballots-cast container along with other ballots.

The canvassing boards in each county shall canvass the returns in the same manner as other returns are canvassed.

The county clerk or election commissioner in any adjoining county voting on the bond issue shall certify the returns to the county clerk or election commissioner of the county having the greatest number of electors entitled to vote on the question of issuing bonds.

The county clerk or election commissioner in such county shall enter the total returns from any adjoining county or counties to the total votes recorded in his or her official book of votes cast and shall certify the returns to the board of education for which such bond election was held.

Issuance of bonds by school district required authorization by fifty-five percent of legal votes cast at election. Haggard v. Misko, 164 Neb. 778, 83 N.W.2d 483 (1957).

Ballots improperly cast or rejected for illegality cannot be counted in determining vote cast. Greathouse v. Dix Rural High School Dist., 155 Neb. 883, 54 N.W.2d 58 (1952).

Under a requirement that a proposal for issuance of school district bonds be adopted by three-fifths of the ballots cast, ballots improperly cast or rejected for illegality cannot be counted. Miller v. Mersch, 152 Neb. 746, 42 N.W.2d 652 (1950).

This section is not the only valid legislation under which bonds may be voted for repairing, remodeling, and enlarging schoolhouse. Taxpayers League of Wayne County v. Benthack, 136 Neb. 277, 285 N.W. 577 (1939).

Posted notices of election to vote school bonds is sufficient in districts of less than one hundred fifty pupils. Union P. R. R. Co. v. School Dist. No. 9, of Merrick County, 114 Neb. 578, 208 N.W. 738 (1926).

Statutory provision for publishing notice of school bond election is directory, and posting of notice did not invalidate election where result of election could not possibly have been changed. State ex rel. School Dist. No. 2 of Pierce County v. Marsh, 108 Neb. 749, 189 N.W. 283 (1922).

Notice of election published in a weekly paper for a period of twenty days was sufficient. State ex rel. School Dist. of the City of Lincoln v. Barton, 91 Neb. 357, 136 N.W. 22 (1912).

Under prior act, two-thirds of those present and voting was necessary to vote bonds. Allen v. School Dist. Nos. 19 and 41, Joint, of Buffalo and Hall Counties, 89 Neb. 205, 130 N.W. 1050 (1911).

Women, entitled to vote at school elections, may vote on bonds. Olive v. School Dist. No. 1, 86 Neb. 135, 125 N.W. 141 (1910).



10-703 Issuance; election; resolution of board; petition; form; content; exception.

A vote shall be ordered upon the issuance of such bonds, either (1) upon resolution of a majority of the members of the school board or board of education, or (2) whenever a petition shall be presented to the district board suggesting that a vote be taken for or against the issuing of such amount of bonds as may therein be asked for (a) to purchase a site for or build a schoolhouse or schoolhouses or a teacherage or teacherages, or to purchase an existing building or buildings for use as a schoolhouse or schoolhouses, including the site or sites upon which such building or buildings are located, (b) for furnishing the necessary furniture and apparatus for the same, (c) for retiring registered warrants, (d) for paying for additions to or repairs for a schoolhouse or schoolhouses or a teacherage or teacherages, or (e) for all of these purposes, which petition shall be signed by at least ten percent of the qualified voters of such district.

This section does not apply to school district of Lincoln. State ex rel. School Dist. of the City of Lincoln v. Barton, 91 Neb. 357, 136 N.W. 22 (1912).

School board is without power to call an election to issue bonds for any purpose not suggested in petition signed by the necessary number of electors of district. Allen v. School Dist. Nos. 19 and 41, Joint, of Buffalo and Hall Counties, 89 Neb. 205, 130 N.W. 1050 (1911).

Petition to call election is condition precedent to issuance of bonds, and decision of board on sufficiency of petition is not conclusive but is a judicial question cognizable by the courts. Fullerton v. School Dist. of the City of Lincoln, 41 Neb. 593, 59 N.W. 896 (1894).

Bonds may be issued for either one or all of the purposes stated in this section. School Dist. No. 11, of Dakota County v. Chapman, 152 F. 887 (8th Cir. 1907).



10-703.01 Issuance; election; notice; counting of ballots; canvass of vote.

In all special elections called for voting on the question of issuing bonds of the school district, the county clerk or election commissioner or, if the school district lies in more than one county, the county clerk or election commissioner in the county having the greatest number of electors entitled to vote on the question shall designate the polling places and appoint the election officials, who need not be the regular election officials, and otherwise conduct the election as provided under the Election Act except as otherwise specifically provided in this section. Any special election held under this section shall be subject to section 32-405. The school district shall designate the form of ballot and reimburse the county clerk or election official for the expenses of conducting the election as provided in sections 32-1201 to 32-1208 and at the minimum rate as described in subdivision (2)(d) of section 32-1203. The school district officers shall give notice of the election at least twenty days prior to the election and cause the sample ballot to be published in a newspaper of general circulation in the school district one time not more than ten days nor less than three days prior to the election, and no notice of the election shall be required to be given by the county clerk or election commissioner. The notice of election shall state where ballots for early voting may be obtained.

The ballots shall be counted by the county clerk or election commissioner conducting the election and two disinterested persons appointed by him or her. When the polls are closed, the receiving board shall deliver the ballots to the county clerk or election commissioner conducting the election who, with the two disinterested persons appointed by him or her, shall proceed to count the ballots.

Ballots for early voting shall be furnished to the county clerk or election commissioner and ready for distribution by the county clerk or election commissioner conducting the election not less than fifteen days prior to the election.

When a school district lies in more than one county, the county clerk or election commissioner in any other county containing part of such school district shall, upon request, certify its registration books for those precincts in which the school district is located to the county clerk or election commissioner conducting the election and shall immediately forward all requests for ballots for early voting to the county clerk or election commissioner charged with the issuing of such ballots. Not less than five days prior to the election, the school district officers shall certify to the county clerk or election commissioner conducting the election a list of all registered voters of the school district in any other county or counties qualified to vote on the bond issue.

All ballots cast at the election shall be counted by the same board. When all the ballots have been counted, the returns of such election shall be turned over to the school board or board of education of the district in which the election was held for the purpose of making a canvass thereof.

The two disinterested persons appointed on the counting board shall receive wages at no less than the minimum rate set in section 48-1203 for each hour of service rendered.

In school district election, mail ballots are required to be endorsed by election official. Mommsen v. School Dist. No. 25, 181 Neb. 187, 147 N.W.2d 510 (1966).

This section is not unconstitutional because it delegates to school board the power to designate the polling places at which election is held. Peterson v. Cook, 175 Neb. 296, 121 N.W.2d 399 (1963).



10-704 Issuance; amount; exceptions.

Except as otherwise provided in this section, the aggregate amount of school bonds issued for all purposes in Class I or Class II school districts shall in no event exceed fourteen percent of the taxable valuation of all property in such school district. This section does not apply (1) to the issuance of refunding or compromise of indebtedness bonds by any such school district for the purpose of retiring outstanding bonds, warrants, or other indebtedness or (2) to any Class II school district which currently receives or has received in either of the two previous school fiscal years federal funds in excess of twenty-five percent of its general fund budget of expenditures as defined in section 79-1003.



10-705 Terms; rate of interest.

The bonds issued under sections 10-701 to 10-716 shall draw such interest as shall be agreed upon.



10-706 Repealed. Laws 1983, LB 421, § 18.



10-707 Issuance; statement; contents; certification.

It shall be the duty of the proper officers of any school district in which any bonds may be voted under the authority of any law of this state, before the issuance of such bonds, to make a written statement of all proceedings relative to the vote upon the issuance of such bonds and the notice of the election, the manner and time of giving notice, the question submitted, and the result of the canvass of the vote on the proposition pursuant to which it is proposed to issue such bonds, together with a full statement of the taxable valuation, the number of children of school age residing in the district, and the total bonded indebtedness of the school district voting such bonds. Such statement shall be certified to under oath by the proper school board of the district.

This section, generally described, requires certification under oath of the procedures and results of a bond election. It does not require certification of the preliminary proceedings that led to the election, including the school board vote that called for it. Pierce v. Drobny, 279 Neb. 251, 777 N.W.2d 322 (2010).



10-708 Repealed. Laws 1983, LB 421, § 18.



10-709 Repealed. Laws 1983, LB 421, § 18.



10-710 Repealed. Laws 1983, LB 421, § 18.



10-711 Tax levy; sinking fund; exception; funds; distribution.

It shall be the duty of the county board in each county to levy annually upon all the taxable property in each school district in such county a tax sufficient to pay the interest accruing upon any bonds issued by such school district and to provide a sinking fund for the final redemption of the same. Such levy shall be made with the annual levy of the county and the taxes collected with other taxes and when collected shall be paid over to the county treasurer of the county in which the administrative office of such school district is located and shall remain in the hands of such county treasurer as a specific fund for the payment of the interest upon such bonds and for the final payment of the same at maturity. At the request of the school board of any district, the county board shall omit making a levy to pay the principal of the bonds when no bonds will be due within fifteen years thereafter.

In absence of an order by the school board to county treasurer to pay school bonds out of sinking fund, county is not liable for interest accruing on such bonds even though bonds were payable and sinking fund sufficient to discharge them. School District No. 22, of Harlan County v. Harlan County, 127 Neb. 4, 254 N.W. 701 (1934).

Levy of tax for bonds is subject to tax limitation for all school purposes. School Dist. of Central City v. Chicago, B. & Q. R. R. Co., 60 Neb. 454, 83 N.W. 667 (1900).

District liable to holder of bond where county treasurer deposited fund in insolvent bank. Jacobson v. Cary, 51 Neb. 762, 71 N.W. 723 (1897).

Where levy of taxes in one year to pay bonds issued by a school district would be a burden on taxpayers, court on mandamus may apportion the levy over a number of years. State ex rel. Gregory v. School Dist. No. 7, of Sherman County, 22 Neb. 700, 36 N.W. 278 (1888).

Transfer from sinking fund to general fund enjoined. Levy beyond limit is not authorized. Union P. Ry. Co. v. Dawson County, 12 Neb. 254, 11 N.W. 307 (1882).



10-712 School district, defined.

The phrase school district, as used in section 10-711, is hereby declared to mean the school district as it existed immediately prior to and at the time of the issuance of any bonds by said school district, including all lands, property and inhabitants contained in said school district at the time of the issuance of any bonds, and all portions of said district subsequently separated from said district, whether by the formation of a new district or by any change of boundaries of the original district.

New consolidated district held liable for bonds of one of two former districts comprised therein, notwithstanding this section. Clother v. Maher, 15 Neb. 1, 16 N.W. 902 (1883).



10-713 Sinking fund; investment; requirements; interest earned; how credited.

Any money in the hands of any treasurer as a sinking fund for the redemption of bonds which are a valid and legal obligation of the school district to which such money belongs or for the payment of interest on any such bonds, and which is not currently required to retire bonds and pay interest on bonds, shall be invested by the treasurer, when so ordered by the school board or board of education, (1) in bonds, treasury bills or notes of the United States, or (2) in interest-bearing time certificates of deposit in depositories approved and authorized to receive county money, but in no greater amount in any such depository than the same is authorized to receive deposits of county funds. The interest earned on such investments shall be credited to the sinking fund from which the invested funds were drawn.

School district sinking fund should be invested by county treasurer only when ordered by school board. School District No. 22, of Harlan County v. Harlan County, 127 Neb. 4, 254 N.W. 701 (1934).



10-714 Payment out of state; procedure.

When the interest and principal, or interest only, of such registered bonds are payable in New York City, or elsewhere out of the state, payment shall be therein made at the place so designated in such bond or coupon, or at the commercial agency of the state for such purposes. In order that the funds may not be misapplied, the treasurer shall procure a draft for the amount to be transmitted by drawing his check on some bank in this state, and both check and draft shall be so endorsed as to show upon what bond or bonds the funds shall be applied; or, at the request of the party holding or owning said bonds, payment may be made at the office of said treasurer.



10-715 Sinking fund; liability of county treasurer; unexpended balance; disposition.

The tax and funds so collected shall be deemed pledged and appropriated to the payment of the interest and principal of the registered bonds herein provided for, until fully satisfied, and the treasurer shall be liable on his official bond for the faithful disbursement of all money so collected or received by him. After the principal and interest of such bonds shall have been fully paid, and all obligations for which such fund and taxes were raised have been discharged, the county clerk, upon the order of the county board, shall notify the county treasurer to transfer all such funds remaining in his hands to the credit of the district to which they belong.

Failure to make provision for transfer from general fund to building fund indicates legislative intent to withhold authority for such transfer. State ex rel. School Dist. v. Board of Equalization, 166 Neb. 785, 90 N.W.2d 421 (1958).



10-716 Payment; duty of county treasurer; expenses; record; duty of county clerk.

When any registered bonds shall mature, the same shall be paid off by the treasurer at the place where the same shall be payable out of any money in his hands or under his control for that purpose, and when so paid the same shall be endorsed by the treasurer on the face thereof Canceled, together with the date of such payment; and thereupon be filed with the clerk, who shall enter satisfaction of such bonds upon the records of such school district. In case such bonds are payable out of the state, an allowance of one-fourth of one percent shall be made to the treasurer for the expense attendant in making such payment, to be deducted from any money in his hands remaining after payment of such matured bonds.



10-716.01 Affiliated districts; issuance; purposes; levy prorated.

Following the affiliation of two or more school districts, bonds may be issued pursuant to sections 10-701 to 10-716 for purposes of capital additions to or improvements or replacement of high school facilities upon the approval of a majority of the legal voters of the high school district and affiliated Class I district or districts or portions thereof voting on the issue as a combined voting unit. The bond levy necessary to redeem the bonds issued pursuant to this section shall be prorated to reflect projected student utilization of planned facilities based on criteria established by the State Department of Education if the facility will be used by elementary as well as high school students. The pro rata share of the costs of the facility to be assigned to the high school program shall be included in the statement required pursuant to section 10-707.



10-717 Refunding bonds; authorized; limitation.

Any school district in the State of Nebraska which has heretofore voted and issued, or which shall hereafter vote and issue, bonds to build or furnish a schoolhouse, or for any other purpose, and which bonds, or any part thereof, still remain unpaid, and remain and are a legal liability against such district and are bearing interest, is hereby authorized to issue refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date thereof, and may include various series and issues of the outstanding bonds in a single issue of refunding bonds, and issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the school district determines to be in the best interest of the district. The proceeds derived from the sale of refunding bonds issued pursuant to this section may be invested in obligations of, or guaranteed by, the United States Government pending the time the proceeds are required for the purposes for which such refunding bonds were issued. To further secure the refunding bonds, the school district may enter into a contract with any bank or trust company, within or without the state, with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment. Any outstanding bonds, which shall have been called for redemption and which have sufficient funds or obligations of, or guaranteed by, the United States Government set aside in safekeeping to be applied for the complete payment of such bonds, interest thereon, and redemption premium, if any on the redemption date, shall not be considered as outstanding and unpaid bonds. All bonds issued under the provisions of sections 10-717 to 10-719 must, on their face, contain a clause that the district issuing such bonds shall have the right to redeem such bonds at the expiration of five years from the date of the issuance thereof.



10-718 Refunding bonds; required statement.

Each new refunding bond so issued shall state therein (1) the object of its issue, (2) the section or sections of the law under which the issue thereof was made, including a statement that the issue is made in pursuance thereof, and (3) the date and principal amount of the bond or bonds for which the refunding bonds are being issued.



10-719 Refunding bonds; election not required; payment; tax levy.

The new bonds as issued shall not require a vote of the people to authorize such issue, and they shall be paid, and the levy be made and tax collected for their payment, in accordance with laws governing the said bonds heretofore issued.



10-801 Issuance; purposes; limit; election required; power of county board.

The county board of any county of this state shall have authority to issue the bonds of such county in an amount not to exceed one and eight-tenths percent of the taxable valuation of the county and not to exceed one million dollars for the purpose of raising money to be advanced or loaned by such county to destitute and needy sufferers from cyclone, tornado, or destructive windstorm in such county. No such bonds shall be issued until the question of the issuing of the same has been submitted to the electors of the county at a general or special election as provided by sections 10-801 to 10-807.



10-802 Issuance; terms; election; notice; vote.

If the people of any county in the State of Nebraska, or a considerable number thereof, shall be in destitute, dependent, or needy circumstances on account of any cyclone, tornado or destructive windstorm, the county board of such county may call an election, and said board and the county clerk of such county shall give notice of such election by publication in two consecutive issues of one or more newspapers published and of general circulation in such county, and by posting a notice at the polling places in each election precinct therein. If a majority of the votes cast at such election shall be in favor of issuing said bonds, the county board shall issue the bonds of the county payable in not more than ten years, with interest payable semiannually. The county shall reserve to itself the privilege of paying off all or any part of said bonds, at any time on or after five years, by inserting a provision to that effect in the proposition submitting said bonds, and in the bonds when issued.



10-803 Election; proposition; contents; proceeds of sale of bonds; disposition; procedure; expenses.

The proceeds of such bonds shall be used for the purpose of assisting destitute or needy sufferers from any cyclone, tornado or destructive windstorm, to repair or rebuild their homes or dwelling houses, damaged or destroyed by such cyclone, tornado or windstorm, such assistance to be provided in the following manner: The county may loan or advance to any such destitute or needy sufferer, for the purpose of repairing or rebuilding his or her dwelling house, such sum as may be determined upon by the county board or by the board named by the county board for that purpose, upon the borrower executing his or her note to the county, secured by a mortgage upon the premises upon which such dwelling house or home is or is to be located. The county may at any time transfer or assign such note and mortgage for a valuable consideration, upon approval by the county board. Such note and mortgage may be executed for a period of not more than ten years. The loans of such money shall be made by a board of five resident freeholders of such county, who shall be appointed by the county board thereof, and shall be named in the proposition submitting such bonds to the vote of the electors of the county. The county board shall provide the details for effecting the loans, and the manner in which and the conditions under which the same shall be made; but all such provisions shall be determined upon by the county board prior to the submission of such bonds, and shall be set forth in the proposition submitting the same to the vote of the electors. The county board may use or set aside not more than five percent of the proceeds of the sale of such bonds for the purpose of paying the expenses of the board provided for, and its employees, in administering and carrying out the provisions of sections 10-801 to 10-807.



10-804 Election; proposition; contents; payment; tax levy.

The proposition, when submitted, shall state the amount necessary to be raised each year for the payment of the interest on said bonds, and for the payment of the principal thereof at maturity. When such bonds shall have been issued, the proper officers of such county shall cause to be annually levied and collected a special tax upon all taxable property of such county to raise the annual amount designated in said proposition, and to pay the interest and principal of said bonds as the same become due and payable.



10-805 Election; proposition; contents; sinking fund; creation; use.

The proposition, when submitted to the electors, shall provide for a sinking fund, to which shall be credited the proceeds of loans sold by or repaid to the county; and such fund, when available, shall be used to pay the interest on said bonds and the principal thereof at maturity; Provided, however, any part of the sinking fund may be reloaned for the purposes specified in sections 10-801 to 10-807, when authorized by the county board.



10-806 Bondholders' rights.

Any county which shall have issued its bonds pursuant to sections 10-801 to 10-807 shall be estopped from pleading want of consideration therefor, and the proper officers of such county may be compelled by mandamus, or otherwise, to levy the tax herein authorized.



10-807 Misrepresentations for aid; penalty.

Any person who shall make any false statement to the county board or to the board provided for in sections 10-801 to 10-807, or to any of its assistants or employees, for the purpose of obtaining a loan or aid of any kind, as a sufferer from cyclone, tornado or destructive windstorm, shall be guilty of a Class I misdemeanor.



10-901 Repealed. Laws 1947, c. 179, § 3.



10-902 Repealed. Laws 1947, c. 179, § 3.



10-903 Repealed. Laws 1947, c. 179, § 3.



10-904 Repealed. Laws 1947, c. 179, § 3.



10-905 Repealed. Laws 1947, c. 179, § 3.



10-906 Repealed. Laws 1947, c. 179, § 3.



10-907 Repealed. Laws 1947, c. 179, § 3.



10-908 Repealed. Laws 1947, c. 179, § 3.



10-909 Repealed. Laws 1947, c. 179, § 3.



10-910 Repealed. Laws 1947, c. 179, § 3.



10-911 Repealed. Laws 1947, c. 179, § 3.



10-1001 Governor; powers.

To permit the orderly continuation of the issuance of private activity bonds pursuant to the Internal Revenue Code, the Governor may by executive order:

(1) Allocate or establish a method for the allocation of the private activity bond state ceiling set forth in the Internal Revenue Code among any or all entities in the State of Nebraska having the authority to issue private activity bonds or governmental bonds; and

(2) Delegate any administrative authority vested in him or her under this section to any state agency or any instrumentality which exercises essential public functions.



10-1101 Act, how cited.

Sections 10-1101 to 10-1106 shall be known and may be cited as the Nebraska Governmental Unit Security Interest Act.



10-1102 Applicability of act.

The creation of security interests and pledges by governmental units is controlled by other provisions of law. The Nebraska Governmental Unit Security Interest Act governs the perfection, priority, and enforcement of all security interests created by governmental units.



10-1103 Terms, defined.

For purposes of the Nebraska Governmental Unit Security Interest Act:

(1) Authorizing statute means any statute which authorizes the issuance of bonds;

(2) Bond means any bond, note, warrant, loan agreement, lease, lease-purchase agreement, pledge agreement, agreement authorized by the governing body of a generating power agency pursuant to section 70-682, or other evidence of indebtedness for which a security interest is granted or a pledge made upon revenue or other property, including any limited tax revenue, to provide for payment or security;

(3) Governmental unit means the State of Nebraska, any county, school district, city, village, public power district, sanitary and improvement district, educational service unit, community college area, natural resources district, airport authority, fire protection district, hospital authority, joint entity created under the Interlocal Cooperation Act, joint public agency, instrumentality, or any other district, authority, or political subdivision of the State of Nebraska and governmental units as defined in subdivision (a)(45) of section 9-102, Uniform Commercial Code;

(4) Measure means any ordinance, resolution, or other enactment authorizing the issuance of bonds or authorizing an indenture with respect to bonds pursuant to an authorizing statute; and

(5) Owner means any holder, registered owner, or beneficial owner of a bond.



10-1104 Perfection.

Any security interest created by a governmental unit pursuant to an authorizing statute is perfected by the adoption of the measure or measures from the date on which the measure takes effect without the need for any physical delivery, filing, or recording in any office.



10-1105 Priority.

The priority of any security interest created by a governmental unit shall be governed by the contractual terms set forth in the measure or measures, including the terms of any indenture or any other agreement approved by the measure or measures, adopted by the governmental unit. No security interest having priority over an existing security interest may be created in violation of the terms of an existing measure governing outstanding bonds.



10-1106 Enforcement; determination of default.

The terms of any applicable authorizing statute shall govern the enforcement of any security interest to the extent that the authorizing statute contains express provisions relating to enforcement or authorizes a governmental unit to contract with respect to enforcement. In the absence of any such express provisions in an authorizing statute, the following provisions apply:

(1) Any measure may include provisions determining what events constitute events of default. In the absence of any express provision relating to default in any measure, the governmental unit is in default so long as any default in payment with respect to principal, interest, or premium on a bond has occurred and remains uncured;

(2) Any trustee designated in or under the terms of a measure shall have the right, if a default has occurred, to have a receiver appointed for the collection of any revenue or property in which a security interest is granted, and if the revenue is from any revenue-producing undertaking, any such receiver may also be appointed to operate and manage such revenue-producing undertaking for the benefit of the owners of the bonds in accordance with the terms of the measure or measures authorizing their issuance;

(3) If there is no trustee designated in or under the terms of a measure, any owner of a bond shall have the right, if a default has occurred, to have a receiver appointed for the collection of any revenue or property in which a security interest is granted and, if the revenue is from any revenue-producing undertaking, any such receiver may also be appointed to operate and manage such revenue-producing undertaking for the benefit of the owners of the bonds in accordance with the terms of the measure or measures authorizing their issuance;

(4) Any trustee designated in or under the terms of any measure or any owner of a bond, if there is no trustee designated, shall have the right to bring proceedings against the governing body of the governmental unit to order the imposing of rates or charges with respect to any revenue-producing undertaking sufficient to provide for payment of principal, interest, and premium on a bond or bonds as the same fall due; and

(5) Any trustee designated in or under the terms of any measure or any owner of a bond shall have the right to exercise any other remedy provided by law.



10-1201 Act, how cited.

Sections 10-1201 to 10-1206 shall be known and may be cited as the Nebraska Governmental Unit Credit Facility Act.



10-1202 Legislative findings.

The Legislature hereby finds and declares that there currently exist and may hereafter exist conditions which make it difficult for governmental units to issue and sell their bonds or other evidences of indebtedness and to obtain credit at reasonable interest rates and that the United States Government has authorized certain of its agencies and instrumentalities to provide credit support for state and local governmental units under more favorable terms.



10-1203 Terms, defined.

For purposes of the Nebraska Governmental Unit Credit Facility Act:

(1) Authorizing statute means any statute which authorizes the issuance of bonds by a governmental unit;

(2) Bank means any federally chartered or state-chartered bank, savings and loan association, building and loan association, insurance company, or any other public or private agency which insures or guarantees the indebtedness of other persons or governmental units;

(3) Bond means any bond, note, interim certificate, evidence of bond ownership, bond anticipation note, warrant, or other evidence of indebtedness issued under any authorizing statute;

(4) Credit facility means any agreement or other instrument providing for a guarantee or other contractual arrangement providing direct or indirect assurance for payment of principal or interest or both principal and interest on any bond issued by a governmental unit, including, but not limited to, any letter of credit, contract of guarantee, contract of insurance, standby purchase contract, or any other contract for purchase or other agreement as to assurance of payment;

(5) Governmental unit means any county, school district, city, village, public power district, public power and irrigation district, sanitary and improvement district, educational service unit, community college area, natural resources district, airport authority, fire protection district, hospital district, hospital authority, housing authority, joint entity created under the Interlocal Cooperation Act, joint public agency created under the Joint Public Agency Act, instrumentality, or any other district, authority, or political subdivision of the State of Nebraska;

(6) Measure means any ordinance, resolution, or other enactment by a governmental unit, or any amendment or supplement to any such ordinance, resolution, or other enactment authorizing the issuance of bonds or authorizing an indenture with respect to bonds pursuant to an authorizing statute;

(7) Terms and conditions means the terms and conditions of a credit facility, which may include, but are not limited to, (a) representations and warranties; (b) payment of fees and expenses; (c) reimbursement of amounts advanced and payment of interest on amounts advanced; (d) holding harmless for additional taxes or increased costs payable by the credit facility provider; (e) remarketing or resale of purchased bonds; (f) indemnification for liabilities incurred by a credit facility provider; (g) affirmative and negative covenants relating to bonds for which assurance is provided; (h) provisions relating to defaults and remedies upon default; and (i) such other provisions as may be determined by the governing body of a governmental unit to be either customary or appropriate in obtaining a credit facility; and

(8) United States governmental enterprise means any agency or instrumentality of the United States Government. For all purposes of the Nebraska Governmental Unit Credit Facility Act, the term United States governmental enterprise shall be conclusively construed as including, but not limited to, any of the Federal Home Loan Banks, the Federal National Mortgage Association, and the Federal Home Loan Mortgage Corporation.



10-1204 Credit facility; authorized; approval; terms and conditions.

Any governmental unit in the State of Nebraska may obtain credit support for its bonds by entering into or obtaining a credit facility for any of its bonds from any United States governmental enterprise or from any bank providing a credit facility which is confirmed or otherwise supported by a credit facility provided by a United States governmental enterprise. Any credit facility shall be approved by a measure adopted before or after issuance of any bonds. Each credit facility shall have such terms and conditions as shall be approved by a measure adopted by the governmental unit before or after the issuance of bonds.



10-1205 Credit facility or related agreement; payments authorized.

Any credit facility or related agreement may provide for payment of amounts owing by the governmental unit from any resources of the governmental unit as may be deemed appropriate by the governing body, including taxes and other revenue. Any amounts required to reimburse the provider of a credit facility for amounts advanced for payment of principal and interest or for purchase of a bond or for related fees and expenses shall have the same status under sections 13-520 and 77-3442 as the indebtedness for which the credit facility has been provided. Such indebtedness includes, without limitation, the payments of principal and interest for which the advance or purchase was made or the fees and expenses incurred.



10-1206 Act; construction with other law or home rule charters.

The Nebraska Governmental Unit Credit Facility Act shall be independent of and in addition to any other provision of law of the State of Nebraska or provisions of home rule charters, and any credit facility may be obtained under the act for any purpose authorized in the act even though other laws of the State of Nebraska or provisions of home rule charters may provide for the obtaining of a credit facility for the same or similar purposes. The act shall not be considered amendatory of or limited by any other law of the State of Nebraska or provisions of home rule charters, and any credit facility may be obtained under the act without complying with the restrictions or requirements of any other law of the State of Nebraska, except when specifically required by the act, or without complying with the restrictions or requirements of home rule charters. Nothing in the act shall prohibit or limit the obtaining of any credit facility in accordance with other applicable laws of the State of Nebraska or of home rule charters, if the governing body of a governmental unit determines to obtain such credit facility under such other laws or charter or otherwise limit the provisions of any home rule charter.






Chapter 11 - BONDS AND OATHS, OFFICIAL

11-101 Oath of office; officers of state and political subdivisions, except constitutional officers; form; endorsement on bonds; filing.

All state, district, county, precinct, township, municipal, and especially appointed officers, except those mentioned in Article XV, section 1, of the Constitution of the State of Nebraska, shall, before entering upon their respective duties, take and subscribe the following oath, which shall be endorsed upon their respective bonds:

I, ......................, do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of Nebraska, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely and without mental reservation or for purpose of evasion; and that I will faithfully and impartially perform the duties of the office of ........................, according to law, and to the best of my ability. And I do further swear that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am in this position I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence. So help me God.

If any such officer is not required to give bond, the oath shall be filed in the office of the Secretary of State, or of the clerk of the county, city, village, or other municipal subdivision of which he shall be an officer.

1. Effect of failure to take oath

2. Officers required to take oath

3. Officers not required to take oath

1. Effect of failure to take oath

Failure of acting county attorney to take oath and give bond does not subject his acts to collateral attack. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

County judge justified in refusing to approve bond of county officer where oath not endorsed thereon, and mandamus will not lie to compel approval unless bond complies with statute. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

Failure of acting deputy clerk of district court to take oath and give bond does not deprive court of jurisdiction to enter judgment in cases where the acting deputy clerk filed petition and issued summons. Haskell v. Dutton, 65 Neb. 274, 91 N.W. 395 (1902).

2. Officers required to take oath

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Road overseer of township must take and subscribe oath under section 23-242, and filing of oath and bond under this section is not sufficient. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).

County judge should take the oath provided by Article XV, section 1, of the Constitution, and not the oath under this section, but taking wrong oath does not operate to vacate office. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).

3. Officers not required to take oath

A person designated by court to make sale of mortgaged premises under foreclosure decree need not take and file oath. Wright v. Stevens, 55 Neb. 676, 76 N.W. 441 (1898).

Person designated by court to hold sale need not take the oath prescribed by this section. Northwestern Mutual Life Ins. Co. v. Mulvihill, 53 Neb. 538, 74 N.W. 78 (1898).

Special master appointed by court in foreclosure proceedings need not take and file an oath, or execute a bond. Omaha L. & T. Co. v. Bertrand, 51 Neb. 508, 70 N.W. 1120 (1897).

School district officers are not required to take oath prescribed by this section, as the term "district" applies only to judicial districts, and the term "municipal" to villages, towns, and cities. Frans v. Young, 30 Neb. 360, 46 N.W. 528 (1890).



11-101.01 Oath of office; state and political subdivisions; employees; form.

All persons in Nebraska, with the exception of executive and judicial officers and members of the Legislature who are required to take the oath prescribed by Article XV, section 1, of the Constitution of Nebraska, who are paid from public funds for their services, including teachers and all other employees paid from public school funds, shall be required to take and subscribe an oath in writing, before a person authorized to administer oaths in this state, and file same with the Department of Administrative Services, or the county clerk of the county where such services are performed, which oath shall be as follows:

I, .........., do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of Nebraska, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or for purpose of evasion; and that I will faithfully and impartially perform the duties of the office of .......... according to law, and to the best of my ability. And I do further swear that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am in this position I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence. So help me God.



11-101.02 Oath of office; false statement; penalty.

If any false statement is made in taking either of the oaths prescribed in sections 11-101 and 11-101.01, the person making such false statement shall be deemed guilty of a Class IV felony. No person convicted of perjury in taking the oath as prescribed in either section 11-101 or 11-101.01, shall hold any nonelective position, job, or office for the State of Nebraska, or any political subdivision thereof, where the remuneration of such position, job, or office is paid in whole or in part by public money or funds of the State of Nebraska, or of any political subdivision thereof.



11-101.03 Oath; affirmation; effect.

Whenever an oath is required by section 11-101 or 11-101.01, the affirmation of a person conscientiously scrupulous of taking an oath shall have the same effect.



11-101.04 Repealed. Laws 1985, LB 7, § 1.



11-102 Bonds; state officers; form.

All official bonds of state officers must be in form joint and several, and made payable to the State of Nebraska in such penalty and with such conditions as required by sections 11-101 to 11-122, or the law creating or regulating the office; Provided, however, all bonds of state officers in excess of one hundred thousand dollars, when executed by more than one guaranty, surety, fidelity or bonding company as sureties, may be several in form and limit the liability of any one company to an amount less than the total penalty of the bond, provided that the aggregate amount shall not be less than the penalty required by law.

Bond of village treasurer, joint and several in form, is not void as to surety because of failure of principal to sign it. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).



11-103 Bonds; county, township, school district, precinct officers; form.

All official bonds of county, township, school district, and precinct officers must be in form joint and several, and made payable to the county in which the officer giving the same shall be elected or appointed, in such penalty and with such conditions as required by sections 11-101 to 11-122 or the law creating or regulating the duties of the office.

1. Form

2. Validity

3. Effect

1. Form

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Term of office need not be set out in bond. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898).

Bond of deputy sheriff must run to county. Riggs v. Miller, 34 Neb. 666, 52 N.W. 567 (1892).

Failure to insert names of sureties in body of bond is immaterial. Stewart v. Carter, 4 Neb. 564 (1876).

2. Validity

Bond given by one entrusted with state or county funds is an official bond, and a provision therein which is in violation of statute and requires an official duty of the officer which is not required by law is against public policy and void. United States F. & G. Co. v. McLaughlin, 76 Neb. 307, 107 N.W. 577 (1906).

Joint bond is good as to sureties. Clark v. Douglas, 58 Neb. 571, 79 N.W. 158 (1899).

Official bond being in form joint, instead of joint and several, is not void. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898).

Until delivery of bond to proper officer and its approval, bond is not binding upon the obligors, and withdrawal of surety and erasure of name prior to delivery without knowledge or consent of others releases all. Hagler v. State, 31 Neb. 144, 47 N.W. 692 (1891).

A constable's bond, voluntarily given with a reasonable sum fixed as penalty therein, is binding on sureties. Noble v. Himeo, 12 Neb. 193, 10 N.W. 499 (1881); Williams v. Golden, 10 Neb. 432, 6 N.W. 766 (1880).

Bond running to "the people of the State of Nebraska", instead of to Dodge County was merely irregular, which could not be taken advantage of by officer or his surety in action on bond. Kopplekom v. Huffman, 12 Neb. 95, 10 N.W. 577 (1881).

Official bond of sheriff is not void because given to state instead of proper county as obligee. Huffman v. Koppelkom, 8 Neb. 344, 1 N.W. 243 (1879).

3. Effect

While all official bonds of county officers must be payable to county, one who performs duties of deputy county officer, holding himself out as such, is officer de facto and liable to prosecution, notwithstanding failure to take oath or give bond. Baker v. State, 112 Neb. 654, 200 N.W. 876 (1924).

Sureties on official bond are not liable for acts which are not required by law to be performed by officers. Ottenstein v. Alpaugh, 9 Neb. 237, 2 N.W. 219 (1879).



11-104 Bonds or insurance coverage; municipal officers; form.

(1) All official bonds of officers of cities, towns, and villages shall be executed pursuant to section 11-103, except that they shall be made payable to the city, town, or village in which the officers giving such bonds shall be elected or appointed, in such penalty as the city council or board of trustees of the village may fix.

(2) In any city or village, in place of the individual bonds required to be furnished by municipal officers, a schedule, position, blanket bond or undertaking, or evidence of equivalent insurance may be given by municipal officers, or a single corporate surety fidelity, schedule, position, or blanket bond or undertaking, or evidence of insurance coverage covering all the officers, including officers required by law to furnish an individual bond or undertaking, may be furnished. The municipality may pay the premium for the bond or insurance coverage. The bond or insurance coverage shall be, at a minimum, an aggregate of the amounts fixed by law or by the person, council, or board authorized by law to fix the amounts and with such terms and conditions as may be required.

Police officers of Omaha are required to give bond to city as obligee for faithful performance of official duty. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).



11-105 Bonds and oaths; filing; time.

(1) Official bonds, with the oath endorsed thereon, shall be filed in the proper office within the following time:

(a) Of all officers elected at any general election, following receipt of their election certificate and not later than ten days before the first Thursday after the first Tuesday in January next succeeding the election;

(b) Of all appointed officers, within thirty days after their appointment; and

(c) Of officers elected at any special election and city and village officers, within thirty days after the canvass of the votes of the election at which they were chosen.

(2) The filing of the bond with the oath endorsed thereon does not authorize a person to take any official action prior to the beginning of his or her term of office pursuant to Article XVII, section 5, of the Constitution of Nebraska.

(3) In counties which provide a bond for county officers pursuant to subdivision (22) of section 11-119, such county officers are not required to comply with the timing requirements of subsection (1) of this section with regard to their official bond but shall file their oaths of office in the proper offices prior to the beginning of their terms of office.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

It is the duty of person elected to county office to file bond in amount required by statute, with oath endorsed thereon, on or before specified time. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

Sureties have right at any time before bond is delivered to revoke their principal's authority to bind them, but until such revocation the right of the principal to deliver bond is presumed to continue. The failure of officer to file his bond and have it approved within time creates a vacancy in the office. Paxton v. State, 59 Neb. 460, 81 N.W. 383 (1899).

Failure to file is excused by neglect or omission of officers to issue certificate of election. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

One who is reelected to office is required to file a new oath and bond. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895).

When an incumbent of an office holds over on account of the nonelection of a successor he must file oath and bond within ten days from time at which his successor, if elected, should have qualified. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).



11-106 Bonds; state and district officers; approval; filing; place; recording.

The official bonds of all state and district officers except Governor shall be approved by the Governor, and filed and recorded in the office of the Secretary of State. The official bond of the Governor shall be approved by the Chief Justice of the Supreme Court. The official bond of the Secretary of State shall be filed and recorded in the office of the Director of Administrative Services.

The Governor, not the Secretary of State, approves the bond of State Treasurer, and Secretary of State can only receive, file, and record the bond. State v. Paxton, 65 Neb. 110, 90 N.W. 983 (1902); Paxton v. State, 60 Neb. 763, 84 N.W. 254 (1900).



11-107 Bonds; county, precinct, township officers; approval; filing; place; recording.

The official bonds of all county, precinct and township officers shall be approved by the county board, except the official bonds of the county commissioners or supervisors, which shall be approved by the county judge. All such bonds shall be filed and recorded in the office of the county clerk, except the bonds of the county clerk and members of the county board, which shall be filed and recorded in the office of the county judge. The official bond of a school district treasurer must be approved by the president and secretary, and filed in the office of the treasurer of the county.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

County judge will not be compelled by mandamus to approve bond of county commissioner where oath not endorsed thereon. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

Bond must be filed and approved, or no action can be had against sureties. Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

All bonds of county officers, except commissioners and supervisors, are required to be approved by the county board and filed and recorded in the office of the county clerk, but sureties cannot escape liability because bond was not filed and approved in time. Holt County v. Scott, 53 Neb. 176, 73 N.W. 681 (1897).

In approving bonds, county board acts as a body, and the approval is not the act of a member or individual members thereof as persons. Board must approve bond of county treasurer. Stoner v. Keith County, 48 Neb. 279, 67 N.W. 311 (1896).

Until bond of officer is filed and approved, he is not a de jure officer. McMillin v. Richards, 45 Neb. 786, 64 N.W. 242 (1895).



11-108 Bonds; state officers; sureties; number; qualification; affidavits required.

Each official bond of a state officer shall be executed by the officer as principal and by at least three residents of the state as sureties who shall be worth in the aggregate the amount of the bond over and above all their present indebtedness; and affidavits of the sureties, showing the value of the property owned by each and subject to levy and sale under execution in this state, shall be made and presented to the officer approving such bond, and shall be filed therewith; or the bond of any state officer may be executed by the officer as principal and by a guaranty, surety, fidelity or bonding company as surety, or by two or more of such companies as sureties. Only such companies as are legally authorized to transact business in this state shall be eligible to suretyship on the bond of a state officer.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

When an officer writes his name in the body of paper prepared by himself as an official bond, and subscribes his oath of office endorsed thereon, which instrument is delivered, accepted and approved as his official bond, it is valid even though the signature of the officer is omitted at the bottom of the bond. State v. Hill, 47 Neb. 456, 66 N.W. 541 (1896).



11-109 Bonds; county and precinct officers; sureties; number; qualification.

All official bonds of county, precinct and other local officers shall be executed by the principal named in such bonds and by at least two sufficient sureties who shall be freeholders of the county in which such bonds are given; or any official bond of a county, precinct or local officer may be executed by the officer as principal and by a guaranty, surety, fidelity or bonding company as surety, or by two or more of such companies. Only such companies as are legally authorized to transact business in this state shall be eligible to suretyship on the bond of a county, precinct or other local officer.

Principal is required to execute bond. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Expense of county treasurer's bond, when legally executed, with qualified bonding company as surety, and approved is a binding obligation of county. Haase v. Buffalo County, 86 Neb. 145, 124 N.W. 1130 (1910).



11-110 Bonds; recording; copies; fee.

The officers with whom any official bonds are required by law to be filed shall carefully record and preserve the same in their respective offices, and shall give certified copies thereof, when required, under the seal of their office, and shall be entitled to receive for the same the usual fee allowed by law for certified copies of records in other cases.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-111 Bonds; endorsement of approval required.

The approval of each official bond shall be endorsed upon such bond by the officer approving the same, and no bond shall be filed and recorded until so approved.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

County judge will not be compelled by mandamus to approve bond of county commissioner where oath not endorsed thereon. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

If bond is executed by sufficient competent sureties, approval may be compelled by mandamus. Woodward v. State ex rel. Thomssen, 58 Neb. 598, 79 N.W. 164 (1899).



11-112 Bonds; terms.

All official bonds shall obligate the principal and sureties for the faithful discharge of all duties required by law of such principal, and shall inure to the benefit of any persons injured by a breach of the conditions of such bonds.

Sheriff and surety on his official bond are required to respond in damages to any person for a breach of duty imposed by law. O'Dell v. Goodsell, 149 Neb. 261, 30 N.W.2d 906 (1948).

Statute, by construction, constitutes part of bond, and the scope of statutory obligation cannot validly be limited by any other provision in the instrument. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

County judge is liable on his official bond for trust funds lost by reason of insolvency of bank in which he deposited them though he acted in good faith and without negligence in selecting depository. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Recovery authorized thereon by person injured by negligent acts committed by policeman in exercise of municipal authority, although bond runs to city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

A bond given for the faithful discharge of the duties of one legally entrusted with state and county funds is an official bond, and the statutory provisions relative thereto enter and become a part of the contract. United States Fidelity & Guaranty Co. v. McLaughlin, 76 Neb. 307, 107 N.W. 577 (1906).

This section requires of a principal, who is a custodian of public money, the absolute accounting for and payment over of money coming into his official position. Adams v. Weisberger, 62 Neb. 326, 87 N.W. 16 (1901).

Money paid to the clerk of district court by referee in partition proceeding, in obedience to court order directing money to be brought into court, is received by the clerk in his official capacity. Dirks v. Juel, 59 Neb. 353, 80 N.W. 1045 (1899).

Counties may recover on official bonds of their officers for all damages caused by their neglect of duty. Toncray v. Dodge County, 33 Neb. 802, 51 N.W. 235 (1892).

Liability on bond is original and primary, and action may be brought against both principal and sureties without suit having first been brought against the officer for the tort. Kane v. Union Pacific Railroad, 5 Neb. 105 (1876).



11-113 Bonds; irregularities; effect.

No official bond shall be rendered void by reason of any informality or irregularity in its execution or approval.

Bond of public officer, joint and several in form, is not void as to surety because of failure of principal to sign it. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

Approval of bond after instead of before filing thereof is an irregularity which has no effect upon its validity. State v. Paxton, 65 Neb. 110, 90 N.W. 983 (1902).

The making of official bond joint in form, instead of joint and several, is a mere irregularity which does not invalidate the instrument. Term need not be stated. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898).



11-114 Bonds; sureties; public officers or deputies and attorneys, ineligible.

No state or county officers, or their deputies, shall be taken as security on the bond of any administrator, executor, or other officer from whom by law bond is or may be required, and no practicing attorney shall be taken as surety on any official bond, or bond in any legal proceedings in the district in which he may reside.

A practicing attorney should not sign in a legal proceeding as surety, but if bond is approved, the attorney is estopped from alleging its invalidity and it may be enforced against him. In re Estate of Kothe, 131 Neb. 531, 268 N.W. 464 (1936), judgment of affirmance vacated on rehearing, 131 Neb. 780, 270 N.W. 117 (1936).

A practicing attorney is not a proper surety on an appeal bond, but bond is not invalid. Chase v. Omaha L. & T. Co., 56 Neb. 358, 76 N.W. 896 (1898).

Attorney should not become a surety upon a bond in a legal proceeding, and if he signs such a bond the clerk should not approve it. If it is approved, the surety is bound thereby. Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894); Tessier v. Crowley, 17 Neb. 207, 22 N.W. 422 (1885).



11-115 Bonds; failure to furnish; show cause order; effect.

If any person elected or appointed to any office neglects to have his or her official bond executed and approved as provided by law and filed for record within the time limited by sections 11-101 to 11-122, the officer with whom the bond is required to be filed shall immediately issue an order to such person to show cause why he or she has failed to properly file such bond and why his or her office should not be declared vacant. If such person properly files the official bond within ten days of the issuance of the show cause order for appointed officials or before the date for taking office for elected officials, such filing shall be deemed to be in compliance with sections 11-101 to 11-122. If such person does not file the bond within ten days of the issuance of such order for appointed officials or before the date for taking office for elected officials and sufficient cause is not shown within that time, his or her office shall thereupon ipso facto become vacant, and such vacancy shall thereupon immediately be filled by election or appointment as the law may direct in other cases of vacancy in the same office. This section does not apply to county officers covered pursuant to subdivision (22) of section 11-119.

1. Vacancy

2. Effect

3. Miscellaneous

1. Vacancy

Where school district treasurer fails to have official bond executed, approved, and filed, the office becomes ipso facto vacant. School District of Omaha v. Adams, 151 Neb. 741, 39 N.W.2d 550 (1949).

Failure of person reelected or reappointed to take oath and give bond within time provided creates vacancy the same as with newly elected or appointed officer. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895).

2. Effect

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Where person elected to county office fails to file bond in required amount, with oath endorsed thereon, on or before time specified, approval will not be compelled by mandamus. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

If newly appointed officer fails to qualify, incumbent may qualify anew under section 11-117. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).

Where bond was presented in time but not approved by reason of neglect of approving officer, no forfeiture of office results. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).

Incumbent has right, within ten days after his successor is declared ineligible, to give bond, qualify, and hold over until successor is elected and qualified. Richards v. McMillin, 36 Neb. 352, 54 N.W. 566 (1893).

3. Miscellaneous

Official bond, after approval, should be returned to obligor, and by him filed in proper office, and until so filed, it is not effective. Paxton v. State, 59 Neb. 460, 81 N.W. 383 (1899).

This section does not apply to a claimant who through carelessness, negligence or willful omission of election board failed to receive certificate of election. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

This section does not apply where the incumbent holds over on account of the failure to elect a successor. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).

This section does not apply to school district officers. Frans v. Young, 30 Neb. 360, 46 N.W. 528 (1890).



11-116 Bonds; officers appointed to fill vacancies; requirements.

Any person appointed to fill a vacancy, before entering upon the duties of the office, must give a bond corresponding in substance and form with the bond required of the officer originally elected or appointed, as herein provided.



11-117 Bonds and oaths; officers reelected, reappointed, holding over; requirements.

When the incumbent of an office is reelected or reappointed he shall qualify by taking the oath and giving the bond as above directed, but when such officer has had public funds or property in his control, his bond shall not be approved until he has produced and fully accounted for such funds and property. When it is ascertained that the incumbent of an office holds over by reason of the nonelection or nonappointment of a successor, or of the neglect or refusal of the successor to qualify, he shall qualify anew within ten days from the time at which his successor, if elected, should have qualified.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Township officer must in addition to filing oath and bond under this section comply with requirements of section 23-242. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).

Death of newly elected officer before beginning of term, without qualifying, does not create a vacancy where there is a qualified member who qualifies anew and whose term of office does not expire until successor is elected. State ex rel. Schroeder v. Swanson, 121 Neb. 459, 237 N.W. 407 (1931).

Where officer appointed to fill vacancy is entitled to hold over, and files proper bond in due time, fact that county board refused to act upon same within time prescribed by law will not create vacancy. State ex rel. County Attorney v. Willott, 103 Neb. 798, 174 N.W. 429 (1919).

If newly elected or appointed officer fails to qualify, present incumbent may qualify anew. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).

Provisions of section are mandatory; incumbents reelected must qualify anew; and must render an accounting of all public funds on hand before bond can be approved. Woodward v. State ex rel. Thomssen, 58 Neb. 598, 79 N.W. 164 (1899).

Officers or incumbents, reelected, reappointed, or holding over where successor has been elected but fails to qualify, must qualify in same manner as newly elected officers. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895).

Incumbent holding over must qualify anew within ten days from time at which his successor should have qualified. State ex rel. Roche v. Cosgrove, 34 Neb. 386, 51 N.W. 974 (1892).



11-118 Bonds; successive terms; sureties; qualification.

No person shall be surety for the same officer for more than two successive terms of the same office; but this provision shall not apply to incorporated surety companies.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-119 Bonds; officers; penal sums.

The following named officers shall execute a bond with penalties of the following amounts:

(1) The Governor, one hundred thousand dollars;

(2) The Lieutenant Governor, one hundred thousand dollars;

(3) The Auditor of Public Accounts, one hundred thousand dollars;

(4) The Secretary of State, one hundred thousand dollars;

(5) The Attorney General, one hundred thousand dollars;

(6) The State Treasurer, not less than one million dollars and not more than double the amount of money that may come into his or her hands, to be fixed by the Governor;

(7) Each county attorney, a sum not less than one thousand dollars to be fixed by the county board;

(8) Each clerk of the district court, not less than five thousand dollars or more than one hundred thousand dollars to be determined by the county board;

(9) Each county clerk, not less than one thousand dollars or more than one hundred thousand dollars to be determined by the county board, except that when a county clerk also has the duties of other county offices the minimum bond shall be two thousand dollars;

(10) Each county treasurer, not less than ten thousand dollars and not more than the amount of money that may come into his or her hands, to be determined by the county board;

(11) Each sheriff, in counties of not more than twenty thousand inhabitants, five thousand dollars, and in counties over twenty thousand inhabitants, ten thousand dollars;

(12) Each district superintendent of public instruction, one thousand dollars;

(13) Each county surveyor, five hundred dollars;

(14) Each county commissioner or supervisor, in counties of not more than twenty thousand inhabitants, one thousand dollars, in counties over twenty thousand and not more than thirty thousand inhabitants, two thousand dollars, in counties over thirty thousand and not more than fifty thousand inhabitants, three thousand dollars, and in counties over fifty thousand inhabitants, five thousand dollars;

(15) Each register of deeds in counties having a population of more than sixteen thousand five hundred inhabitants, not less than two thousand dollars or more than one hundred thousand dollars to be determined by the county board;

(16) Each township clerk, two hundred fifty dollars;

(17) Each township treasurer, two thousand dollars;

(18) Each county assessor, not more than five thousand dollars and not less than two thousand dollars;

(19) Each school district treasurer, not less than five hundred dollars or more than double the amount of money that may come into his or her hands, the amount to be fixed by the president and secretary of the district;

(20) Each road overseer, two hundred fifty dollars;

(21) Each member of a county weed district board and the manager thereof, such amount as may be determined by the county board of commissioners or supervisors of each county with the same amount to apply to each member of any particular board;

(22) In any county, in lieu of the individual bonds required to be furnished by county officers, a schedule, position, or blanket bond or undertaking may be given by county officers, or a single corporate surety fidelity, schedule, position, or blanket bond or undertaking covering all the officers, including officers required by law to furnish an individual bond or undertaking, may be furnished. The county may pay the premium for the bond. The bond shall be, at a minimum, an aggregate of the amounts fixed by law or by the person or board authorized by law to fix the amounts, and with such terms and conditions as may be required by sections 11-101 to 11-130; and

(23) Each learning community coordinating council treasurer, not less than five hundred dollars or more than double the amount of money that may come into his or her hands, the amount to be fixed by the learning community coordinating council.

All other state officers, department heads, and employees shall be bonded or insured as required by section 11-201.

Deputy attorney general is required to give bond while assistant attorney general is not. Carlsen v. State, 127 Neb. 11, 254 N.W. 744 (1934).

Approval of bond in double amount required for particular office will not be compelled by mandamus. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

The amendment of 1901 to this section was unconstitutional because broader than title. Prowett v. Nance County, 82 Neb. 400, 117 N.W. 996 (1908); Knight v. Lancaster County, 74 Neb. 82, 103 N.W. 1064 (1905).



11-120 Repealed. Laws 1978, LB 653, § 40.



11-121 Bond or insurance; persons entrusted with public funds; penal sum; approval.

Any officer or person who is entrusted with funds belonging to the State of Nebraska or any county thereof, which may come into his or her possession by any appropriation or otherwise, shall be responsible for the same upon his or her bond or equivalent commercial insurance policy. When any officer or person is entrusted with any such fund and there is no provision of law requiring him or her to give a bond or equivalent commercial insurance policy in a certain specified sum, he or she shall give bond or equivalent commercial insurance policy in double the amount of the sum so entrusted to him or her, which in the case of state funds shall be approved by the Chief Justice of the Supreme Court, and deposited in the office of the Secretary of State. In the case of county funds, such bonds or equivalent commercial insurance policy shall be approved by the county board and deposited in the county clerk's office. No warrant shall be issued or money paid over to such officer or person until the bond is filed as provided in this section. This section shall not be construed to require any additional bond or insurance to be furnished by state officers or employees bonded or insured as specified in section 11-201.

It is the duty of board to effect a settlement with county treasurer and approve his bond, if on a settlement, all funds in his hands are accounted for. State ex rel. Clark v. Vinnedge, 79 Neb. 270, 112 N.W. 858 (1907).

Bonds given by state or county officers are official bonds, and statutory provisions relative thereto enter into and become part of contract. United States F. & G. Co. v. McLaughlin, 76 Neb. 307, 107 N.W. 577 (1906), affirmed on rehearing 76 Neb. 310, 109 N.W. 390 (1906).

Purpose of Legislature was to make the county treasurer an insurer. Thomssen v. Hall County, 63 Neb. 777, 89 N.W. 389, 57 L.R.A. 303 (1902).

Sureties, executing county treasurer's bond with this section in view as forming part of their contract, are not released by board requiring and taking additional sureties. Holt County v. Scott, 53 Neb. 176, 73 N.W. 681 (1897).

Treasurer is insurer of all money officially coming into his hands; bondsmen are liable for all money lost. Bush v. Johnson County, 48 Neb. 1, 66 N.W. 1023 (1896).

This section does not impliedly prohibit the deposit for safekeeping of funds received by officer. State v. Hill, 47 Neb. 456, 66 N.W. 541 (1896).



11-122 Bonds; county treasurer; power of county board to require; failure to furnish; effect.

The county board of any one of the counties of this state may require the county treasurer to give additional surety or sureties whenever in its opinion the existing security shall have become insufficient, and such board is hereby also empowered to demand and receive from such county treasurer an additional bond as required by law with good and sufficient surety or sureties in such sum as said board, or a majority thereof, may direct, whenever in its opinion more money shall have passed or is about to pass into the hands of such treasurer than is or would be recovered under the penalty in the previous bond. If any county treasurer shall fail or refuse to give such additional security or bond for and during the time of ten days from and after the day on which said board shall have required such treasurer so to do, his office shall be considered vacant, and another treasurer shall be appointed agreeable to the provisions of law.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

No officer of the state is authorized to demand additional sureties of the State Treasurer after his bond has been approved and filed. Paxton v. State, 59 Neb. 460, 81 N.W. 383 (1899).

Provision for requiring and receiving additional bond is sufficient consideration for execution of second bond. Stoner v. Keith County, 48 Neb. 279, 67 N.W. 311 (1896).



11-123 Bonds; guaranty companies; eligibility; approval.

Whenever any recognizance, stipulation, bond or undertaking, conditioned for the faithful performance of any duty or for doing or refraining from doing anything in such recognizance, stipulation, bond or undertaking specified, is, by the laws of this state, required or permitted to be given with one surety or with two or more sureties, the execution of the same, or the guaranteeing of the performance of the conditions thereof, shall be sufficient when executed or guaranteed solely by a corporation duly organized and existing under the laws of this state, or of any state of the United States, having a paid-up capital of not less than one hundred thousand dollars and having power under its charter to guarantee or insure the fidelity of persons holding places of public and private trust, to become surety on bonds and obligations of persons and corporations, and to become surety on any bond, recognizance or other writing in the nature of a bond, in the same manner that natural persons may, subject to all the rights and liabilities of such persons; Provided, such corporation is approved as surety upon such recognizance, stipulation, bond or undertaking by the head of the department, court, judge, officer, board or body executive, legislative or judicial, required or authorized to approve or accept the same.

This section as originally enacted in 1895 was unconstitutional. Fidelity & Deposit Co. of Maryland v. Libby, 72 Neb. 850, 101 N.W. 994 (1904).

Surety company must be empowered to transact business in Nebraska before mandamus will lie to compel approval of bond. Woodward v. State ex rel. Thomssen, 58 Neb. 598, 79 N.W. 164 (1899).



11-124 Bonds; guaranty companies; failure to pay judgment; penalty.

If any such corporation fails, neglects, or refuses to pay any fine, judgment, or decree rendered against it upon any such recognizance, stipulation, bond, or undertaking, from which no appeal, writ of error, or supersedeas is taken for ninety days after the entry of such judgment or decree, it shall forfeit all rights to do business in this state until such judgment or decree is fully paid or satisfied.



11-125 Bonds; county officers; premium paid by county; conditions.

If any county treasurer, county attorney, clerk of the district court, county clerk, county judge, clerk magistrate, county assessor, register of deeds, county sheriff, county commissioner or supervisor, or acting officer who is appointed as provided by section 32-561 furnishes a bond executed by a surety company authorized by the laws of this state to execute such bond and such bond is approved by the county board, then the county may pay the premium for such bond. Any surety bond so executed and approved shall contain a covenant to the effect that when the stated term of the bond is reduced to a shorter term by reason of the death, resignation, or removal from office of such official for a cause not imposing liability on the bond, the obligor shall refund to the county the unearned portion of the premium so paid for the term of the bond subject to a reasonable minimum premium charge.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

It is mandatory that county board pays premiums upon bonds of officers and employees designated, if and when bonds are approved. Douglas County v. Belitz, 142 Neb. 376, 6 N.W.2d 370 (1942).

The expense of county treasurer's bond legally executed by qualified bonding company as surety, approved and accepted by board, is a binding obligation of county. Haase v. Buffalo County, 86 Neb. 145, 124 N.W. 1130 (1910).



11-126 Bonds; deputies or employees of county officers; alternatives.

Whenever any deputy or employee of any county treasurer, county attorney, clerk of the district court, county clerk, county assessor, register of deeds, county sheriff, or county commissioner or supervisor shall be required by law or the order of the county board of any county to supply bond, either (1) such deputy or employee shall furnish a bond by a surety company, which bond shall be approved by the county board, and the county may pay the premium for such bond; or (2) the county board may arrange and pay for the writing of a blanket corporate surety bond for the benefit of the county, bonding (a) all such employees of the county or (b) all such deputy county officials or (c) both subdivisions (a) and (b) of this subdivision.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-127 Bonds; premium paid by county; manner of paying.

Upon the execution and approval of the bonds upon which the county pays premium, the county board shall direct the county clerk to draw warrants upon the county treasurer in payment of such premiums against the general fund of the county, such warrants to be signed by the chairman of the county board, countersigned by the county clerk, and sealed with the county seal.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-128 Bond; State Treasurer; premium paid by state; conditions.

Whenever the State Treasurer in giving the bond required from him by law shall furnish a bond executed by a surety company authorized by the laws of this state to execute such bond, and such bond shall be approved by the Governor, then in each case the state shall pay the premium for such bond, not to exceed one-half of one percent per annum of the penalty in the bond so executed and approved.



11-129 Bond; premium paid by state; manner of paying.

Upon the execution of such bond it shall be the duty of the Director of Administrative Services to draw a warrant for the payment of such premium, countersigned by the State Treasurer and paid out of the appropriation made therefor.



11-130 Bonds; suretyship; joint control of funds.

It shall be lawful for any person of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all money and assets for which he and his surety or sureties are or may be held responsible, with a bank, savings bank, safe-deposit or trust company, authorized by law to do business as such, or with other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such sureties, or upon an order of court, or a judge thereof, made on such notice to such surety or sureties as such court or judge may direct. Such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-201 Bonds or insurance; state officers and employees; Risk Manager; Secretary of State; Attorney General; powers and duties.

It shall be the duty of the Risk Manager:

(1) To prescribe the amount, terms, and conditions of any bond or equivalent commercial insurance when the amount or terms are not fixed by any specific statute. The Risk Manager, in prescribing the amount, deductibles, conditions, and terms, shall consider the type of risks, the relationship of the premium to risks involved, the past and projected trends for premiums, the ability of the Tort Claims Fund, the State Self-Insured Property Fund, and state agencies to pay the deductibles, and any other factors the manager may, in his or her discretion, deem necessary in order to accomplish the provisions of sections 2-1201, 3-103, 8-104, 8-105, 9-807, 11-119, 11-121, 11-201, 11-202, 37-110, 48-158, 48-609, 48-618, 48-721, 48-804.03, 53-109, 54-191, 55-123, 55-126, 55-127, 55-150, 57-917, 60-1303, 60-1502, 71-222.01, 72-1241, 77-366, 80-401.02, 81-111, 81-151, 81-8,128, 81-8,141, 81-1108.14, 81-2002, 83-128, 84-106, 84-206, and 84-801;

(2) To pass upon the sufficiency of and approve the surety on the bonds or equivalent commercial insurance of all officers and employees of the state, when approval is not otherwise prescribed by any specific statute;

(3) To arrange for the writing of corporate surety bonds or equivalent commercial insurance for all the officers and employees of the state who are required by statute to furnish bonds;

(4) To arrange for the writing of the blanket corporate surety bond or equivalent commercial insurance required by this section; and

(5) To order the payment of corporate surety bond or equivalent commercial insurance premiums out of the State Insurance Fund created by section 81-8,239.02.

All state employees not specifically required to give bond by section 11-119 shall be bonded under a blanket corporate surety bond or insured under equivalent commercial insurance for faithful performance and honesty in an amount determined by the Risk Manager.

The Risk Manager may separately bond any officer, employee, or group thereof under a separate corporate surety bond or equivalent commercial insurance policy for performance and honesty pursuant to the standards set forth in subdivision (1) of this section if the corporate surety or commercial insurer will not bond or insure or excludes from coverage any officer, employee, or group thereof under the blanket bond or commercial insurance required by this section, or if the Risk Manager finds that the reasonable availability or cost of the blanket bond or commercial insurance required under this section is adversely affected by any of the following factors: The loss experience, types of risks to be bonded or insured, relationship of premium to risks involved, past and projected trends for premiums, or any other factors.

Surety bonds of collection agencies, as required by section 45-608, and detective agencies, as required by section 71-3207, shall be approved by the Secretary of State. The Attorney General shall approve all bond forms distributed by the Secretary of State.



11-201.01 Bonds or insurance; officers and employees; benefits; inure to state; exception.

No bond or equivalent commercial insurance determined by the Risk Manager to be furnished by officers and employees pursuant to subdivision (1) of section 11-201 shall be considered an official bond or insurance policy of such officers or employees, and no bond or policy so required by the Risk Manager shall inure to the benefit of other than the State of Nebraska, unless otherwise provided by the provisions of such bond or policy.



11-202 Bonds or insurance; officers and employees; premiums; payment.

The premiums written pursuant to section 11-201, shall be paid by the State of Nebraska out of such funds as may be appropriated therefor by the Legislature, upon the order of the Risk Manager. No officer, department, board, commission, or other agency of the state shall pay, or cause to be paid, the cost of or the premium of any officer or employee of the state out of public funds unless an order for such payment has been obtained from the Risk Manager.



11-203 Bonds; state officers and employees; Risk Manager; file list with Clerk of the Legislature.

The Risk Manager shall, during each regular session of the Legislature, file electronically with the Clerk of the Legislature a complete list of the officers and employees who are bonded and the amount of each bond.



11-204 Repealed. Laws 1959, c. 264, § 1.






Chapter 12 - CEMETERIES

12-101 Wyuka Cemetery; declared a public charitable corporation; powers; trustees; appointment; terms; vacancies; reports; retirement plan reports; duties.

(1) The cemetery in Lincoln, Nebraska, known as Wyuka Cemetery, is hereby declared to be a public charitable corporation. The general control and management of the affairs of such cemetery shall be vested in a board of three trustees until July 1, 2009, and thereafter shall be vested in a board of five trustees. The trustees shall serve without compensation and shall be a body corporate to be known as Wyuka Cemetery, with power to sue and be sued, to contract and to be contracted with, and to acquire, hold, and convey both real and personal property for all purposes consistent with the provisions of sections 12-101 to 12-105, and shall have the power of eminent domain to be exercised in the manner provided in section 12-201.

(2) The trustees of Wyuka Cemetery shall have the power, by resolution duly adopted by a majority vote, to authorize one of their number to sign a petition for paving, repaving, curbing, recurbing, grading, changing grading, guttering, resurfacing, relaying existing pavement, or otherwise improving any street, streets, alley, alleys, or public ways or grounds abutting cemetery property. When such improvements have been ordered, the trustees shall pay, from funds of the cemetery, such special taxes or assessments as may be properly determined.

(3) The trustees of Wyuka Cemetery shall be appointed by the Governor of the State of Nebraska at the expiration of each trustee's term of office. The two trustees appointed for their initial terms of office beginning July 1, 2009, shall be appointed by the Governor to serve a five-year term and a six-year term, respectively. Thereafter, each of the five trustees shall be appointed by the Governor for a term of six years. In the event of a vacancy occurring among the members of the board, the vacancy shall be filled by appointment by the Governor, and such appointment shall continue for the unexpired term.

(4) The board of trustees of Wyuka Cemetery shall file with the Auditor of Public Accounts, on or before the second Tuesday in June of each year, an itemized report of all the receipts and expenditures in connection with its management and control of the cemetery.

(5) The trustees of Wyuka Cemetery shall have the power to provide, in their discretion, retirement benefits for present and future employees of the cemetery, and to establish, participate in, and administer plans for the benefit of its employees or its employees and their dependents, which may provide disability, hospitalization, medical, surgical, accident, sickness and life insurance coverage, or any one or more coverages, and which shall be purchased from a corporation or corporations authorized and licensed by the Department of Insurance.

(6) Beginning December 31, 1998, through December 31, 2017:

(a) The trustees shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the trustees may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the trustees shall cause to be prepared an annual report and shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the trustees do not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, Wyuka Cemetery. All costs of the audit shall be paid by Wyuka Cemetery. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

This section authorizes Wyuka Cemetery to sell personal property so closely connected to its cemetery operation as grave markers and monuments. Speidell Monuments v. Wyuka Cemetery, 242 Neb. 134, 493 N.W.2d 336 (1992).

Wyuka Cemetery is a body politic and corporate, and legacy to it is subject to inheritance tax. In re Estate of Rudge, 114 Neb. 335, 207 N.W. 520 (1926).



12-101.01 Trustee; potential conflict of interest; actions required.

Any trustee of Wyuka Cemetery who would be required to take any action or make any decision in the discharge of his or her official duties that may cause financial benefit or detriment to him or her, a member of his or her immediate family, or a business with which he or she is associated, which is distinguishable from the effects of such action on the public generally or a broad segment of the public, shall take the following actions as soon as he or she is aware of such potential conflict or should reasonably be aware of such potential conflict, whichever is sooner:

(1) Prepare a written statement describing the matter requiring action or decision and the nature of the potential conflict;

(2) Deliver a copy of the statement to the person in charge of keeping records for the board of trustees of Wyuka Cemetery who shall enter the statement onto the public records of the board of trustees; and

(3) Abstain from participating or voting on the matter in which the trustee has a conflict of interest.



12-102 Portion under joint control of trustees and Department of Health and Human Services.

The trustees shall subdivide, set apart and dedicate that portion of said cemetery located at Lincoln which has heretofore been used for the burial of the dead from the various state institutions and which is legally described as follows, to wit: Beginning at a point 749 feet North and 392 feet East of the S.W. corner of the E 1/2 of the SE 1/4 of Section 19, T. 10, N.R. 7, E. 6th P.M. which is 46 1/2 feet North of the S.W. corner of lot 2911 in burial Section No. 9 in Wyuka Cemetery, thence North 75 feet to the N.W. corner of the Home for the Friendless Plot, according to the original plat of said cemetery, thence on a curve through an arc of 58 degrees 25′ having a radius of 128 feet, the center of which is 183 feet North and 60 feet East of the place of beginning, to a point 77 feet North and 126 feet East of the place of beginning, and thence on a curve through an arc of 81 degrees 06′ having a radius of 100 feet the center of which is 17 feet South and 163 feet East of the place of beginning, to a point at the East end of the Home for the Friendless Plot aforesaid, which is 37 1/2 feet North and 250 feet East of the place of beginning; thence on a curve through an arc of 81 degrees 06′ having a radius of 100 feet the center of which is 88 feet North and 165 feet East of the place of beginning to a point 3 feet South and 125 feet East, of the place of beginning; thence on a curve through an arc of 58 degrees 25′ having a radius of 128 feet the center of which is 107 feet South and 57 feet East of the place of beginning, to the place of beginning, containing 15,835 square feet, or 0.36 acres, situated in Lancaster County, Nebraska. The part so set aside and dedicated shall be under the joint control of the trustees of Wyuka Cemetery and the Department of Health and Human Services.



12-103 Rules and regulations; revenue; investment; treasurer; bond.

The trustees shall have power to prescribe all needful rules and regulations for the government of said cemetery. The trustees shall set aside a part of the purchase price of each burial lot sold, for the permanent maintenance of said cemetery, to be invested in any of the investments authorized by the provisions of section 30-3201. No part of the principal of this fund shall be used except for investment purposes as aforesaid. Each investment shall be approved by the unanimous vote of the board of trustees and entered upon the records of Wyuka Cemetery. The trustees shall appoint a treasurer to have custody of its funds who shall give a surety company bond in a sum not less than the amount of cash in his hands, conditioned for the safekeeping of such funds.



12-104 Soldiers burial grounds; selection; acquisition; use.

A piece or parcel of land not exceeding in extent one acre not otherwise used or appropriated, in such place and in such form as shall be selected and agreed upon between the trustees of Wyuka Cemetery and a committee to be selected by the Grand Army of the Republic of Lincoln, Nebraska, is hereby appropriated and dedicated to the use and for the purpose of a soldiers burial ground. Such ground shall be selected in the manner described in this section, out of the South Half of the East Half of the Southeast Quarter of Section Nineteen, Township Ten, Range Seven East of the Sixth P.M., otherwise known as Wyuka Cemetery, and such plot of ground shall be used for the burial of all discharged or separated soldiers, sailors, marines, and army nurses, as they or their friends shall desire to bury therein, together with such members of their immediate families as the committee from the Grand Army of the Republic shall direct. The trustees of Wyuka Cemetery may appropriate and dedicate for the use and purpose of soldiers burial grounds such other pieces or parcels of ground in Wyuka Cemetery, acquired by the cemetery, as may in the opinion of such trustees be proper and sufficient. Such pieces or parcels of ground so appropriated and dedicated shall be used for the burial of all discharged or separated soldiers, sailors, marines, and army nurses who served in the army or navy of the United States in any war, together with such members of their immediate families as shall be selected by William Lewis Camp of Lincoln, Nebraska, of the United Spanish War Veterans, by Lincoln Post No. 3 of the Department of Nebraska of the American Legion, or by the Lincoln, Nebraska, camp, post, or other local body of any other national organization of war veterans, to be designated by the trustees of Wyuka Cemetery, which admits all discharged or separated soldiers, sailors, marines, and nurses who served in any war of the United States without limitation as to the branch, time, or place of service, or the sex, color, nativity, or religion of the member.



12-105 Soldiers burial grounds; joint control.

Such soldiers burial grounds shall at all times be subject to all rules and regulations of Wyuka Cemetery; all such soldiers burial grounds selected and appropriated prior to January 1, 1927, shall be under the joint control of the trustees of Wyuka Cemetery and such committee as shall be designated by the Lincoln, Nebraska, post of the Grand Army of the Republic, so long as there shall be a post of the Grand Army of the Republic in Lincoln, Nebraska; and all such soldiers burial grounds selected and appropriated on or after January 1, 1927, shall be under the joint control of the trustees of Wyuka Cemetery and of such officers or committees as shall be from time to time appointed for that purpose by William Lewis Camp of United Spanish War Veterans, by Lincoln Post No. 3, American Legion, Department of Nebraska, and by such other war veterans local body as shall hereafter be designated by the trustees as provided in section 12-104.



12-201 Condemnation; conditions; procedure.

Any incorporated city or village, any incorporated cemetery association, and any religious or church parish exercising ownership or control over any existing cemetery or burial ground may secure additional lands adjoining for cemetery and burial purposes in the manner hereinafter set forth. Whenever it shall become necessary to enlarge any such cemetery grounds by adding thereto lands adjoining the same and the owner or owners of such lands will not or cannot sell and convey the same to the city or village, cemetery association or parish, or where the owner or owners and the authorities controlling such cemetery cannot agree upon the price to be paid for such land so needed for cemetery extension, such land may be acquired by the exercise of the power of eminent domain. The procedure to condemn property shall be exercised as set forth in sections 76-704 to 76-724.

Village was authorized to condemn land for cemetery purposes. Hueftle v. Eustis Cemetery Assn., 171 Neb. 293, 106 N.W.2d 400 (1960).



12-202 Repealed. Laws 1951, c. 101, § 127.



12-203 Repealed. Laws 1951, c. 101, § 127.



12-204 Repealed. Laws 1951, c. 101, § 127.



12-205 Repealed. Laws 1973, LB 276, § 2.



12-301 Endowments authorized.

Any person or corporation, private or municipal, or the state, any city, any county or subdivision thereof, owning or managing any cemetery, mausoleum or burial place in this state, is hereby authorized and empowered to receive by gift, grant, deed of conveyance, bequest or devise, money, stocks, bonds, or other valuable income-producing personal property, or any real estate, from any person, firm or corporation, for the purpose of endowing such cemetery, mausoleum, or burial place with a permanent fund, for any lawful purpose, the income from which shall be used for the exclusive benefits and purposes, and in the manner designated by the endower.



12-302 Endowments; exemption from taxation and certain claims.

Such endowment funds or property shall be exempt from all taxation, attachment, execution and claims whatsoever except for labor and material furnished in the performance of the purposes of the endowment.



12-401 Cemetery board; members; appointment; terms; vacancies.

The mayor of any city having fewer than twenty-five thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, by and with the consent of the council or a majority thereof, and the chairperson of the board of trustees of any village, by and with the consent of the village board or a majority thereof, may appoint a board of not fewer than three nor more than six members, to be known as the cemetery board, from among the citizens at large of such city, or from among the citizens at large from the county or counties in which the village is located for such village, who shall serve without pay and shall have entire control and management of any cemetery belonging to such city or village. Neither the mayor nor any member of the council nor the chairperson nor any member of the village board of trustees may be a member of the cemetery board. At the time of establishing such cemetery board, approximately one-third of the members shall be appointed for a term of one year, one-third for a term of two years, and one-third for a term of three years, and thereafter members shall be appointed for terms of three years. Vacancies in the membership of the board other than through the expiration of a term shall be filled for the unexpired portion of the term.



12-402 Cemetery fund; disbursement; tax levy; limit; collection; perpetual fund; use authorized.

(1) The mayor and council or the board of trustees, for the purpose of defraying the cost of the care, management, improvement, beautifying, and welfare of such cemeteries and the inhabitants thereof, may each year levy a tax not exceeding five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village subject to taxation for general purposes. The tax shall be collected and paid to the city or village as taxes for general purposes are collected and paid to the city or village. All taxes collected for this purpose shall constitute and be known as the cemetery fund and shall be used for the general care, management, improvement, beautifying, and welfare of such cemetery and the inhabitants thereof. Warrants upon this fund shall be drawn by the cemetery board and shall be paid by the city or village treasurer. The city council or the board of trustees may issue a warrant from the cemetery fund if a payment is due and the cemetery board is not scheduled to meet prior to such due date to authorize the warrant.

(2) The mayor and council or the board of trustees may set aside the proceeds of the sale of lots as a perpetual fund to be invested as provided by ordinance. The income from the fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery. The principal of the perpetual fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal of the perpetual fund may also be used for the purchase and development of additional land to be used for cemetery purposes as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(3) The mayor and council or the board of trustees may receive money by donation, bequest, or otherwise for credit to the perpetual fund to be invested as provided by ordinance or as conditioned by the donor. The income therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate. The principal therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal therefrom may also be used for the purchase and development of additional land to be used for cemetery purposes as the donor may designate as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(4) This section does not limit the use of any money that comes to the city or village by donation, bequest, or otherwise that is not designated to be credited to the perpetual fund or that allows greater use for purchase or development of additional land to be used for cemetery purposes.



12-403 Cemetery board; officers; employees.

The members of the cemetery board may select such officers from among their own number as they may deem necessary, and shall have the power to employ such labor and assistants as they may deem necessary from persons not belonging to said board.



12-501 Formation; trustees; election; notice; clerk; right to establish cemetery limited.

(1) For purposes of sections 12-501 to 12-532, cemetery association means an association formed under such sections.

(2) Every cemetery, other than those owned, operated, and maintained by the state, by towns, villages, and cities, by churches, by public charitable corporations, by cemetery districts, and by fraternal and benevolent societies, shall be owned, conducted, and managed by cemetery associations organized and incorporated as provided in sections 12-501 to 12-532 except as specifically provided in sections 12-530 and 12-812.

(3) The establishment of a cemetery by any agency other than those enumerated in this section shall constitute a nuisance, and its operation may be enjoined at the suit of any taxpayer in the state.

(4) It shall be lawful for any number of persons, not less than five, who are residents of the county in which they desire to form themselves into an association, to form themselves into a cemetery association and to elect any number of their members, not less than three, to serve as trustees, and one member as clerk, who shall continue in office during the pleasure of the association. All such elections shall take place at a meeting of four or more members of such association by a majority vote of those present. A notice for such meeting shall be published in a local newspaper, or posted in three places within the precinct or township in which the cemetery is or will be located, at least fifteen days prior to the meeting.

Under Nebraska's cemetery association laws, it is apparent that there is a public nature to certain of the statutory authority given cemetery associations with regard to cemetery property. Sjuts v. Granville Cemetery Assn., 272 Neb. 103, 719 N.W.2d 236 (2006).

This section contains the provisions under which cemetery association is established. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Presumption of continued existence arises after proper organization. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).

Amendment to bylaws of association organized under this article (sections 12-501 to 12-529), made without any notice whatever to members, is void, where bylaws required notice, but did not prescribe the manner thereof. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).

Property involved belonged to a private corporation organized under this section. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).

Receiver denied for corporation organized under this article. Youngers v. Exeter Cemetery Assn., 85 Neb. 314, 123 N.W. 95 (1909).

Corporations organized under this article are private corporations. Pokrok Zapadu Publishing Co. v. Zizkovsky, 42 Neb. 64, 60 N.W. 358 (1894).

This article divests cities of control of cemeteries. State ex rel. Wyuka Cemetery Assn. v. Bartling, 23 Neb. 421, 36 N.W. 811 (1888).



12-502 Formation; record of proceedings; certification; effect; certified transcript as evidence; duty of county clerk; fees.

The clerk of the cemetery association shall make out a true record of the proceedings of the meeting provided for by section 12-501 and certify and deliver the same to the clerk of the county in which such meeting is held, together with the name by which such association shall be known. The county clerk, immediately upon the receipt of such certified statement, shall record the same in a book provided by the county clerk for that purpose at the expense of the county and shall be entitled to the same fees for the services as the county clerk is entitled to demand for other similar services. After the making of such record by the county clerk, the trustees and the associated members and successors shall be invested with the powers, privileges, and immunities incident to aggregate corporations. A certified transcript of the record made by the county clerk shall be deemed and taken in all courts and places whatsoever within this state as prima facie evidence of the existence of such cemetery association.

This section contains directions as to the details of organization and recording of articles of association. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

As soon as the county clerk enters of record the true record of the meeting at which the association is organized and the first trustees are elected, the association is a corporation. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).



12-503 Trustees; perpetual succession; general powers; service of process.

The trustees who may be appointed under the provisions of section 12-501 shall have perpetual succession, and shall be capable in law of contracting, and prosecuting and defending suits at law and in equity. The cemetery association may be served in the manner provided for service of a summons on a corporation.

Trustees of the association chosen from time to time have perpetual succession. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).



12-504 General powers.

Such association may have power to prescribe the terms on which members may be admitted, the number of its trustees and other officers (subject to the limitations set forth in section 12-501), and the time and manner of their election and appointment, and the time and place of meeting for the trustees and for the association, and to pass all such other bylaws as may be necessary for the good government of such association, not inconsistent with this or any other statutes of the state, nor in violation of the Constitution.

Association has power to prescribe terms of membership, number of trustees, time and manner of their election, time and place of meetings, and to pass bylaws. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).



12-505 Lots; resale or reclamation; conditions; notice; requirements.

(1) If the purchase price, or any portion thereof, of any lot or subdivision of a lot shall remain unpaid for three years or more, or if the general assessments, annual care assessments, or other levies or charges made by such association shall remain unpaid on any lot or subdivision of a lot for three years or more, such association shall have authority to sell the unused portion of such lot or fractional part thereof as though the original title remained in such association, proceeding under the general bylaws of the association. Such association shall distinctly mark and set off the used portion of any such lot or subdivision and shall give notice of its intention to sell such lot or subdivision. Such notice shall be in writing and served personally upon the owner of such lot or subdivision, not less than sixty days before such lot or subdivision shall be held for sale, and proof thereof filed and recorded in the office of the register of deeds. If it is impossible to serve such notice personally, notice shall be given by publication in a legal newspaper published in the county where the cemetery is located, or if none is published in such county in a legal newspaper of general circulation in the county where the cemetery is located, for three successive weeks. The last publication shall be not less than sixty days before such lot or subdivision shall be offered for sale. Proof of publication shall be filed and recorded in the office of the register of deeds, together with the affidavit of the secretary of the association showing that diligent effort has been made to locate the owner and that personal notice cannot be given to such owner. The association may purchase any such lot or subdivision sold pursuant to this subsection.

(2) When there has been no burial in any such lot or subdivision and no payment of annual assessments for a period of twenty years, the association may reclaim the unused portion of such lot or subdivision after publishing notice of its intention to do so. Such notice shall be published once each week for four weeks in a legal newspaper of general circulation throughout the county in which the cemetery is located, shall describe the lot or subdivision proposed to be reclaimed, and shall be addressed to the person in whose name such portion stands of record or, if there is no owner of record, to all persons claiming any interest. If no person appears to claim such lot or subdivision and pay all delinquent assessments with interest within fifteen days after the last date of such publication, the association may by resolution reclaim such lot or subdivision. Such reclamation shall be complete upon a filing of a verified copy of such resolution, together with proof of publication, in the office of the register of deeds.



12-506 Real estate; power to acquire; exemption from taxation and legal process; revenue; disbursement.

Such association shall have the power to purchase or take by gift, devise, or by exercising the power of eminent domain, and to hold lands, not exceeding three hundred and sixty acres, and improvements thereon, exempt from taxation, execution, or from any appropriation of public purchasers, if the same are used exclusively for cemetery purposes and in nowise with a view to profit. After such land is paid for, all the future receipts and income of such association, whether from the sale of lots, from donations, or otherwise, shall be applied exclusively to laying out, protecting, preserving, and embellishing the cemetery and the avenues leading thereto, to the erection of such building or buildings, vault or vaults, chapel, crematory, mausoleum, and other structures as may be deemed necessary for the cemetery purposes, and to paying the necessary expenses of the association. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

This section does not prohibit a devise of land to cemetery association in excess of three hundred sixty acres. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Receipts from sale of lots are subject to the payment of any debt contracted for the purchase price of the cemetery property, and extends to money borrowed to take up purchase money notes. Townsend v. Beatrice Cemetery Assn., 188 F. 1 (8th Cir. 1911).



12-507 Debts; power to contract; limitations.

No debts shall be contracted in the anticipation of future receipts except for purchasing, laying out, enclosing and embellishing the grounds and avenues, and erecting buildings, vaults, a chapel, a crematory, a mausoleum and other structures, for which a debt or debts may be contracted, not exceeding eighty-five thousand dollars in the aggregate, to be paid out of future receipts.

Cemetery association is authorized to incur indebtedness not exceeding eighty-five thousand dollars. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Funds may be appropriated to improvement of avenues leading thereto. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).



12-508 Lots; receptacles; sale; power to regulate.

Such association shall have power to adopt such rules and regulations as it deems expedient for disposing of and conveying burial lots, crypts, niches and other places for the disposal of the dead.



12-509 Perpetual care fund; power to establish; sources; investment; protection; disbursement of income; requirements.

Such association shall have the power to establish a fund to be known as the perpetual care fund, placing therein such money as it may from time to time determine, out of its general funds; and it shall have the authority to receive gifts or bequests of money and other personal property, and devises of real estate and interests therein, to be placed in the perpetual care fund. The principal of the perpetual care fund shall be forever held inviolate as a perpetual trust by said association, and shall be maintained separate and distinct from any other funds. The principal of the perpetual care fund shall be invested and from time to time reinvested and kept invested (1) in securities authorized by section 30-3209, for the investment of retirement and pension funds other than funds held by corporate trustees or (2) as provided in the trust agreement or articles of incorporation of the association, and the income earned therefrom shall be used solely for the general care, maintenance, and embellishment of the cemetery, and shall be applied in such manner as the association may from time to time determine to be for the best interest of the cemetery.

Cemetery association is authorized to establish a perpetual care fund. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Mausoleum association may create a perpetual care fund. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).

Cemetery association had authority to create a perpetual care fund. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).



12-510 Perpetual special care trusts; power to act as trustee; investment of funds; disbursement of income.

Such association shall be authorized to receive as trustee, money and other personal property, and real estate and interests therein, transferred or conveyed to it in trust for the purpose of providing for the care, embellishment or decoration of burial lots, graves, tombs, vaults, crypts, niches, tombstones, and other monuments and decorations. It shall have power to administer such trust and to invest and perpetuate such trust funds, under such terms and conditions as may be prescribed by the bylaws of such association, and shall have power to enter into contracts with the owners of such graves, vaults, burial lots, crypts, niches, or other places for the disposal of the dead, for the perpetual care thereof. Said trusts shall be known as perpetual special care trusts, and shall be invested and from time to time reinvested and kept invested in securities authorized by the laws of Nebraska for the investment of trust funds. The income earned thereon shall be used solely for the purposes of perpetual special care as set forth in the respective trust agreements made between the association and said donors. A separate individual account shall be kept by the association of each of the perpetual special care trusts so that the condition of each may be determined on the books of the association at any time; but said perpetual special care trust funds may be commingled for investment, in which event the income therefrom shall be divided between the various perpetual special care trusts in the proportion that each trust fund contributes to the principal sum so invested. All such funds shall be held in the name of the cemetery association as trustee, except as hereinafter provided.

This section deals with the subject of specific gifts for special purposes. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Cemetery association had authority to receive property as trustee. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).



12-511 Perpetual care funds; perpetual special care trusts; use; exemption from taxation and certain claims; declaration of policy.

The perpetual care funds and perpetual special care trusts shall be used and administered solely for cemetery purposes, and shall be subject to the rules prescribed by the association. They shall be exempt from taxation, execution, attachment or any other claim, lien or process whatever, if used for the purpose hereinbefore stated, and not for profit. The perpetual care funds and perpetual special care trusts authorized by section 12-510 are hereby expressly permitted and shall be deemed to be for charitable and benevolent uses. Such contributions are a provision for the discharge of a duty due from the persons contributing to the person or persons interred or to be interred in the cemetery, and likewise a provision for the benefit and protection of the public by aiding to preserve, beautify and keep cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are situated.

This section deals with the subject of specific gifts for special purposes. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

The fact that Nebraska law defined bequest in favor of nonprofit cemetery as charitable did not necessarily mean that bequest was deductible for federal estate tax purposes. First Nat. Bank of Omaha v. United States, 532 F.Supp. 251 (D. Neb. 1981).



12-512 Perpetual care funds; perpetual special care trusts; acquisition of property under; validity.

No payment, gift, grant, bequest, or other contribution for such purpose shall be deemed to be invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating such funds, nor shall any of such funds or any contribution thereto be invalidated as violating any rule against perpetuities or suspension of the power of alienation of title to property.

Bequest for maintenance of cemetery was valid. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).



12-512.01 Perpetual care trust fund; trustees; duties.

Every cemetery association shall provide for and select trustees, other than officers or members of the association, who shall be selected, as provided for in section 12-512.03, to invest, safeguard, and look after certain funds of the association, including the sums provided for by section 12-512.02 and any other money acquired for the purposes of such fund, in a perpetual care trust fund, the income therefrom to be used for the perpetual care of the cemetery by the association.



12-512.02 Perpetual care trust fund; proceeds; investment.

The cemetery association shall place at least one hundred dollars for each cemetery lot sold into the perpetual care trust fund. Such funds shall be paid by the cemetery association to the trustees of the perpetual care trust fund, who shall invest the funds under the same conditions and restrictions as trust funds are invested under section 30-3201. If any lots are sold on contract, thirty percent of all payments received on the contract shall be paid to the trustee or trustees of the perpetual care trust fund until the entire payments required by this section are made.



12-512.03 Perpetual care trust fund; trustees; qualifications; appointment; bond.

The trustee or trustees of the perpetual care trust fund shall consist of (1) at least three disinterested persons, who have been residents of the county in which the cemetery is located for a period of at least one year prior to their appointment, or (2) a disinterested trust company organized to do business in and located in the State of Nebraska. The trustees or trustee, as the case may be, shall be selected by the officers of the cemetery association. If individual trustees are selected, they shall give a corporate surety bond in a sum not less than one thousand dollars.



12-512.04 Perpetual care trust fund; audit; exception; filing; expense.

On June 30 of each year, the individual trustees or corporate trustee, as the case may be, of a perpetual care trust fund shall have an audit of the perpetual care trust fund made by a certified public accountant except as otherwise provided in section 12-531. The report of such audit by the auditor shall be filed within thirty days after June 30 of such year with the county clerk of the county in which the cemetery is located. The expense of the audit and the filing fee of the report shall be paid by the cemetery association.



12-512.05 Perpetual care and maintenance guarantee fund; establish; amount required.

Every cemetery association shall, before selling or disposing of any interment space or lots, establish a minimum perpetual care and maintenance guarantee fund of not less than two thousand five hundred dollars in cash to be administered by the trustee or trustees of the perpetual care trust fund selected as provided in section 12-512.03.



12-512.06 Perpetual care trust fund; withdrawal; when authorized; amount.

The initial perpetual care fund established for any cemetery shall remain an irrevocable trust fund until such time as this fund, together with accumulations and additions thereto from funds derived as provided in section 12-512.02, shall have reached twenty-five thousand dollars when it may be withdrawn at the rate of one thousand dollars from the original five thousand dollars for each additional two thousand dollars added to the fund, until all of the five thousand dollars has been withdrawn.



12-512.07 Perpetual care trust fund; violations; penalty.

Any person, firm or corporation violating any of the provisions of sections 12-512.01 to 12-512.08 shall be guilty of a Class IV misdemeanor.



12-512.08 Perpetual care trust fund; violations; separate offenses; what constitutes.

Each day any person, firm, or corporation violates any provisions of sections 12-512.01 to 12-512.08 shall be deemed to be a separate and distinct offense.



12-513 Repealed. Laws 1951, c. 101, § 127.



12-514 Repealed. Laws 1951, c. 101, § 127.



12-515 Real estate; acquisition by condemnation; lands subject.

No land shall be thus taken by eminent domain either for the location of or addition to any cemetery which shall be within one mile of the limits of any city. Whenever a cemetery association organized in the state has been in existence twenty years or more and has within its burial ground one hundred or more bodies interred, and lands adjoining the cemetery ground are within corporate limits of a city or village but are used for agricultural and pasturage purposes, condemnation proceedings may be maintained against such lands as provided in section 12-506.

Prohibition against acquisition of land within one mile of the limits of any city did not apply to a village. Hueftle v. Eustis Cemetery Assn., 171 Neb. 293, 106 N.W.2d 400 (1960).



12-516 Trustees; bond; terms; approval; filing; fee; cost paid by association.

If the trustees of any cemetery association receive the gift of any property, real or personal, in their own name, in trust, for the perpetual care of the cemetery, or anything connected therewith, the trustees shall, upon the enactment of bylaws to that effect by the association, give a bond to the association of at least one thousand dollars, conditioned for the faithful administration of the trust and care of the funds and property. The bond shall be filed with and approved by the county clerk of the county in which the association is located, and the clerk shall be paid the same fee for approving and filing the bond as fixed by law for approving and filing official bonds. The cost of the bond shall be paid by the cemetery association.



12-517 Lots; use; exemption from taxation and other claims.

Burial lots sold by such association shall be for the sole purpose of interments, shall be subject to the rules prescribed by the association, and shall be exempt from taxation, execution, attachment, or any other claim, lien or process whatever, if used exclusively for burial purposes and in nowise with a view to profit.

Unsold burial lots are not exempt from special improvement assessment. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).



12-518 Lots; plat; care, improvement, adornment; annual exhibit; powers and duties of association.

A cemetery association shall cause a plat of the cemetery grounds, and of the lots laid out in the cemetery, to be made and recorded, such lots to be numbered by regular consecutive numbers. It shall have power to enclose, improve, and adorn the grounds and avenues and erect buildings for the use of the association, to prescribe rules for the enclosing and adorning of lots and for erecting monuments in the cemetery, and to prohibit any use, division, improvement, or adornment of a lot which it may deem improper. An annual exhibit shall be made of the affairs of the association.

This section makes definite the purposes for which expenditure of funds may be made. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).



12-519 Repealed. Laws 1984, LB 1045, § 1.



12-520 Grounds; sale on execution; taxation; partition; exemption.

Lands appropriated and set apart as burial grounds, either for public or private use, and so recorded in the county clerk's office of the county where such lands are situated, shall not be subject to sale on execution on any judgment to be hereafter recovered, to taxation, nor to compulsory partition.

Exemption from sale on execution and from taxation does not include special assessments for a public improvement. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).

Real estate dedicated as cemetery is exempt from execution though owner receives revenue from sale of lots. First Nat. Bank of Pawnee City v. Hazels, 63 Neb. 844, 89 N.W. 378 (1902).

This section does not exempt proceeds of sale of cemetery lots from being subjected to payment of debt for money borrowed and used to take up purchase money notes. Townsend v. Beatrice Cemetery Assn., 188 F. 1 (8th Cir. 1911).



12-521 Grounds; abandonment; sale; disposition; procedure; petition; contents; requirements.

When any cemetery association in this state owning or having title to any real estate therein which has been used or set apart as a cemetery or a place of burial for the dead, or intended for such use, shall for any reason deem it prudent and for the best interests of the association and the public that the same shall not be used for such purposes, but that the use of the same as a burial place for the dead should be prohibited and the said real estate, or such portion thereof as shall not be actually occupied by graves of persons buried therein by permission or authority of said association, be sold or otherwise disposed of and the proceeds of any sale turned over to and transferred to some other like association having a place of burial for the dead in actual use in the vicinity of the one so desired to be prohibited from future use, or the proceeds set apart to be used for the establishment of a new cemetery in the vicinity of the one so desired to be prohibited from future use, such cemetery association, or the majority of its members or a majority of its board of trustees, may, by resolution for that purpose, direct its president or some other chief officer of said association, to file a petition in the district court of the county in which said real estate is situated, in the name of said association, setting forth (1) the reasons why said real estate, or any part thereof, should be discontinued from use as a cemetery or prohibited from future use as a cemetery or as a place of burial for the dead, (2) the desire of such association to sell or otherwise dispose of such portion of its said real estate as shall not be actually occupied by graves of persons buried therein by permission or authority of such association, (3) its desire as to what disposition shall be made of the proceeds of any such sale, and what disposition of or provisions for the future care and management of such portion of any such real estate as shall be actually occupied by graves of persons buried therein by permission or authority of such association, if any, it desires made, and (4) a prayer for an order or decree of said court that the said cemetery association be allowed to discontinue or prohibit the use of said real estate as a place of burial for the dead, for license to sell or otherwise dispose of any portion of such real estate not actually occupied by graves of persons buried therein by permission or authority of such association, to dispose of the proceeds of any such sale, and of any other funds and property of such association, in the manner desired by such association, to wind up the affairs and business of such association, and to dissolve the same if desired, and such other and further relief in the premises as to the court shall seem just and proper. If the trustees deem it prudent and for the best interests of the association that all or a portion of its real estate be given to another nonprofit entity organized solely for educational, charitable, historic, conservation, or religious purposes or to the State of Nebraska rather than being sold, the district court may authorize such conveyance after such compliance with the provisions of sections 12-522 to 12-529 as the court shall deem applicable.



12-522 Grounds; abandonment; sale; notice of petition; contents; form.

Upon the filing of such petition, due notice of the same shall be given all the members of such association, and all other persons interested therein, and in the real estate or other property of such association, by causing a notice of the application to be published in some weekly newspaper printed and published and of general circulation in the county where the action is brought for three successive weeks, which notice shall be substantially in the following form:

The members of the ................... Cemetery Association of ...................., Nebraska, and all other persons interested in the association and in the real estate or other property of the association, are hereby notified that on the ..... day of ........ 20...., the association, filed its petition in the district court of ............... County, Nebraska, the object and prayer of which is (here set forth in at least a general way the object sought and relief prayed for in the petition).

Any person desiring to oppose the granting of the relief sought by or the prayer of the petition is required to file an objection in writing with the clerk of the district court as required by law on or before Monday, the .... day of ............ 20.... . Dated ........., 20.... .



12-523 Grounds; abandonment; sale; objections; reply.

Any person desiring to oppose the said application may, within the time specified in such notice, which shall not be sooner than the third Monday nor longer than the fifth Monday next after the last publication thereof, file a statement of his objections duly verified, and the said applicant may on or before the second Monday after the time specified for filing such objection, reply thereto, which reply shall be verified.



12-524 Grounds; abandonment; sale; time for hearing.

Said application and proceeding shall stand for hearing before the district court at any time after issue joined therein; or if no objection has been filed, then any time after the time for filing objections shall have expired, satisfactory proof having been made to the court of the publication of the notice required by section 12-522.



12-525 Grounds; abandonment; sale; hearing; finding; decree.

If, upon the hearing of said petition before the court, the court shall be of the opinion that it is for the best interest of said association and the public that the said real estate, or any part thereof, should be prohibited from use as a cemetery and prohibited from future use for cemetery purposes, and that the same or any part thereof should be sold, it shall so find and decree. It may in that event also order and direct the manner in which and by whom the sale of the said real estate shall be conducted and upon what terms, and require the person making such sale to report and return the proceeds of said sale to the district court; and in the event of a decree for the sale of any such real estate, the court shall also determine and direct what disposition shall be made of the proceeds of such sale. The court shall have full authority in such proceedings to make all such orders and decrees as it may deem necessary or proper to fully wind up the affairs and business of such association, to dispose of its assets and property, and to dissolve said corporation; Provided, however, the court shall order that sufficient of the money received from the proceeds of such sale shall be preserved and held in trust for the maintenance, in suitable condition, of that part of the cemetery actually occupied by graves.



12-526 Grounds; abandonment; sale; confirmation of sale.

When any sale shall have been made as hereinbefore provided, and reported to the court, the court shall examine the record of the proceedings of such sale, and if the court shall find that the sale has been regularly and fairly made, it shall confirm the same, and direct that a deed in the name of such association be duly executed, acknowledged and delivered by the president thereof, or some other officer of such association designated by the court, to the purchaser of said real estate, and that the proceeds of such sale be by said association disposed of and transferred in conformity to the order of the court made in the premises. If for any reason such sale should be set aside, said real estate shall be again offered for sale and such further proceedings had as may be necessary to carry out the orders and decrees of the court made in said proceeding.



12-527 Grounds; abandonment; sale; costs and expenses.

The court shall make such order in regard to the taxation and payment of costs in the premises as to the court shall seem just and proper, and the court shall have authority in such case to provide for the payment of the costs and expenses of said proceeding out of the funds belonging to the said cemetery association or the proceeds of the sale of any such real estate.



12-528 Grounds; abandonment; sale; appeal.

Any person aggrieved by the order or decree of the district court in any such case shall have the right of appeal to the Court of Appeals, which appeal shall be taken within the time and proceeded with in the manner provided by law for appeals in other civil actions.



12-529 Grounds; abandonment; sale; scope and application of law.

The provisions of sections 12-521 to 12-529 shall apply only to such cemetery associations, and to the real estate and property thereof, as the court shall find should be prohibited from further using any of its real estate as a place to bury the dead, and where the court shall find that a portion of its real estate may be sold without detriment to or impairing the usefulness of that portion of its grounds actually occupied by graves of persons theretofore buried therein by permission or authority of such association, and where the court shall also find that it is for the best interest of the persons interested in said association and cemetery and the public, that such portion should be sold and the proceeds of such sale turned over and transferred in trust to some other like association, having a place of burial for the dead in actual use in the same vicinity, or used for the establishment of a new cemetery in the same vicinity.



12-530 Transfer of cemetery to city or village; powers and duties; effect.

(1) The mayor and council of a city or the board of trustees of a village may accept ownership of a cemetery from a cemetery association formed under the provisions of sections 12-501 to 12-529 or 17-944 to 17-947 and may manage and operate the cemetery as a municipal cemetery.

(2) Upon the transfer of the cemetery from the cemetery association to the city or village, the following shall occur:

(a) All property and money under the control of the cemetery association shall vest in the city or village, and all money in the control of the cemetery association shall be turned over to the city or village;

(b) The deeds to all burial lots and other property of the cemetery association shall be transferred to the city or village. If any real estate of the cemetery association was acquired by gift or devise, the city or village shall take title subject to the conditions imposed by the donor. Upon acceptance by the city or village, the conditions shall be binding on such city or village;

(c) Any funds or any money credited to the cemetery association's perpetual care fund created under section 12-509 shall be transferred by the cemetery association to the city or village and placed in a new or existing fund dedicated to the general care, management, maintenance, improvement, beautification, and welfare of the cemetery; and

(d) All endowments received by the cemetery association under section 12-301 shall vest absolutely in the city or village to whom the control and management of such cemetery has been transferred. The city or village shall use any such endowment for the exclusive benefits and purposes designated by the endower.

(3) After the transfer of the cemetery from the cemetery association to the city or village is complete, the cemetery association shall be deemed to be disbanded.



12-531 Abandoned or neglected pioneer cemetery; management and operation; cemetery association; duties; map; perpetual care trust fund; duties.

(1) A cemetery association which takes over the management and operation of a cemetery pursuant to section 12-812 shall, within one year after taking over, prepare a map of the cemetery and make a good faith effort to identify the remains buried in the cemetery according to the headstones and the owner of all lots. The cemetery association shall file the map and identifying information and a record of all business conducted by the cemetery association in the prior calendar year with the county clerk at the time it files the audit, compilation, or statement of accounts under subsection (2) of this section.

(2)(a) On June 30 of each year, the individual trustees or corporate trustee, as the case may be, of a perpetual care trust fund for a cemetery association described in subsection (1) of this section which has a balance of one hundred thousand dollars or more on such date shall have an audit of the perpetual care trust fund made by a certified public accountant. The report of such audit by the auditor shall be filed within thirty days after June 30 of such year with the county clerk of the county in which the cemetery is located. The expense of the audit and the filing fee of the report shall be paid by the cemetery association.

(b) On June 30 of each year, the individual trustees or corporate trustee, as the case may be, of a perpetual care trust fund for a cemetery association described in subsection (1) of this section which has a balance of more than ten thousand dollars and less than one hundred thousand dollars on such date shall have a compilation of the perpetual care trust fund made by a certified public accountant. The report of such compilation by the certified public accountant shall be filed within thirty days after June 30 of such year with the county clerk of the county in which the cemetery is located. The expense of the compilation and the filing fee of the report shall be paid by the cemetery association.

(c) On June 30 of each year, the individual trustees or corporate trustee, as the case may be, of a perpetual care trust fund for a cemetery association described in subsection (1) of this section which has a balance of ten thousand dollars or less on such date shall file a statement of accounts of the perpetual care trust fund within thirty days after June 30 of such year with the county clerk of the county in which the cemetery is located. There shall be no filing fee for filing the statement of accounts.



12-532 Mowing.

Any cemetery association shall provide for at least one mowing annually of the cemetery it manages, and one of such mowings shall occur within two weeks prior to Memorial Day. Additional mowings shall be at the discretion of the cemetery association.



12-601 Formation; trustees; election; notice; terms; officers.

It shall be lawful for any number of persons not less than five, who are residents of the State of Nebraska, to form themselves into a mausoleum association, and to elect not less than three nor more than five trustees, who shall conduct the business of the association, except as may be directed by a majority of all the members of the association, at a meeting called by personal notice through the mail, where addresses of members are known, and by publication, or both, when addresses are in part unknown, at least fifteen days prior to said meeting. Said trustees shall be elected at a meeting of the members called as above provided, for a term to be fixed by the bylaws, and shall require a plurality vote of all members present. The trustees shall immediately thereafter organize by the election of the necessary officers from their own membership.

Powers of a mausoleum association are such only as the statutes confer. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).

Association involved in case was tax-free, nonprofit association organized under this article. Bigelow v. Bigelow, 131 Neb. 201, 267 N.W. 409 (1936).



12-602 Formation; certificate; contents; filing; effect; certified copy as evidence; amendments to bylaws; certification; filing.

Upon organization, and before commencing business, the trustees shall cause to be filed in the office of the county clerk of the county in which the association shall have its principal place of business, a certificate showing the names of the incorporators and officers authorized to conduct its business, with their addresses, the name of the association, its principal place of business, and a copy of its bylaws. A copy of the certificate shall be filed in the office of the Secretary of State. Upon the filing of this certificate, the trustees and their associated members and successors, shall be invested with full corporate powers, and a certified copy of said certificate shall be deemed and taken in all courts as prima facie proof of the existence of such association. Amendments of the bylaws must likewise be filed and recorded in the office of the county clerk, when properly certified as having been legally adopted, before becoming operative.

Filing of certificate is required. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-603 Powers; rights; laws governing.

The association shall have all the powers and rights, now conferred by law upon cemetery associations organized with no view to profit, and shall be governed by the provisions of law applicable to such associations, except that, as to the provisions for a perpetual care fund, such association shall comply with the provisions of this section and sections 12-606 to 12-618, and shall not be subject to the provisions of sections 12-501 to 12-512.08, except as modified by the provisions of sections 12-601 to 12-605, or laws amendatory thereto.

Unsold crypts, rights, and lots are subject to payment of indebtedness. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-604 Bonds and other evidences of indebtedness; acquisition of property; contracts with members; powers; limitations.

The association is empowered to issue bonds and other evidences of indebtedness, to an amount, including all indebtedness of whatever nature, not exceeding ninety percent of the taxable value of the real property of the association and improvements thereon or to be placed thereon from the proceeds thereof, not including the parts sold to individual owners, and to pledge the unsold crypts, rights, or lots and the future receipts of the association, such obligations to be paid out of the future receipts of the association. Real property, money, and other personalty received by the association as trustees may also be received for the purpose of providing crypts, lots, and monuments as may thereafter be selected and as provided in the bylaws. The association shall have the power to enter into contracts with its members or other persons for providing burial lots, monuments, crypts, tombs, vaults, niches, and other places for the disposal of the dead or for the embellishment or perpetual care thereof and for the payment of burial expenses.

Future receipts from sales of crypts, rights, or lots may be used to satisfy mortgage. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-605 Lots, receptacles; sale; limitation; exempt from taxation and other claims.

Crypts, lots, tombs, niches or vaults sold by such associations or contracted therefor, shall be for the sole purpose of interment and expenses incident thereto, and shall be subject to the rules prescribed by the association. They shall be exempt from taxation, execution, attachment or any other lien or process whatever, if used or held for burial purposes only and in nowise with a view to profit.

Mausoleum property is not subject to sale by mortgage foreclosure. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-606 Construction; location.

No person, firm, partnership, limited liability company, corporation, or association shall construct any vault, crypt, columbarium, or mausoleum for public use, wholly or partially above the surface of the ground, to be used to contain the body of any dead person unless the same is located within the confines of an established cemetery, which cemetery has been in existence and operation for a period of at least five years immediately preceding the time of erection thereof.



12-607 Repealed. Laws 1996, LB 1155, § 121.



12-608 Repealed. Laws 1996, LB 1155, § 121.



12-609 Repealed. Laws 1996, LB 1155, § 121.



12-610 Repealed. Laws 1996, LB 1155, § 121.



12-611 Repealed. Laws 1996, LB 1155, § 121.



12-612 Repealed. Laws 1996, LB 1155, § 121.



12-612.01 Repealed. Laws 1996, LB 1155, § 121.



12-613 Trust fund for perpetual care.

It shall be unlawful for any person, firm, partnership, limited liability company, corporation, or association to sell, transfer, or assign any niche or crypt in a columbarium or mausoleum without establishing a trust fund for the perpetual care and maintenance of such columbarium or mausoleum as provided by sections 12-603 and 12-606 to 12-618.



12-614 Sale of crypts or niches; amount set aside for maintenance.

Any person, partnership, limited liability company, firm, corporation, or association which sells, assigns, or transfers any crypt or niche in a mausoleum or columbarium shall set aside a sum of not less than fifty dollars for each crypt and not less than twenty-five dollars for each niche or ten percent of the sale price of each crypt or niche whichever sum is the greater. In the event that sales of crypts, rooms, or niches shall be made upon a partial payment plan there shall be set apart and applied to the maintenance fund from each such payment such proportion thereof as the number of partial payments bears to the total amount of the sum required to be set aside for such fund.



12-615 Trustees of perpetual care trust fund; appointment; bond.

The trustee or trustees of the perpetual care trust fund shall consist of:

(1) At least three disinterested persons, who have been residents of the county in which the mausoleum or columbarium is located for a period of at least one year prior to their appointment; or

(2) A disinterested trust company organized to do business in and located in the State of Nebraska. The trustee or trustees, as the case may be, shall be selected by the officers of the cemetery association. If individual trustees are selected, they shall give a corporate surety bond, in the sum of not less than the total amount of the perpetual care trust fund, conditioned for the safekeeping of such funds.



12-616 Trustees of perpetual care trust fund; authority to receive gifts; investment of funds.

The trustee or trustees shall have the authority to receive gifts or bequests of money and other personal property and devises of real estate and any interest therein, to be placed in the perpetual care fund. The principal of the perpetual care fund shall be forever held inviolate as a perpetual trust, by said trustee or trustees, and shall be maintained separate and distinct from any other funds. The principal of the perpetual care fund shall be invested and, from time to time, reinvested and kept invested in securities, authorized by the State of Nebraska, for the investment of trust funds, and the income earned therefrom shall be used solely for the general care, maintenance, and embellishment of the mausoleum or columbarium, and shall be applied in such manner as the person or persons owning or operating the mausoleum or columbarium may, from time to time, determine to be for the best interests of such mausoleum or columbarium.



12-617 Violations; penalty.

Any person, firm, corporation, or association violating any of the provisions of sections 12-603 and 12-606 to 12-618 shall be guilty of a Class IV misdemeanor.



12-618 Violations; cumulative offenses.

Each day any person, firm, corporation, or association violates any of the provisions of sections 12-603 and 12-606 to 12-618, shall be deemed to be a separate and distinct offense.



12-701 Abandonment; failure to maintain; presumption; reversion; notice; service.

(1) The ownership of or right in or to an unoccupied cemetery lot or part of a lot in any cemetery in the state shall, upon abandonment, revert to the city, village, township, or cemetery association having the ownership and charge of the cemetery containing such lot or part of a lot. The continued failure to maintain or care for a cemetery lot or part of a lot for a period of ten years shall create and establish a presumption that the same has been abandoned. Abandonment shall not be deemed complete unless, after such period of ten years, there shall be given by the reversionary owner to the owner of record or, if he or she be deceased or his or her whereabouts unknown, to the heirs of such deceased person, as far as they are known or can be ascertained with the exercise of reasonable diligence, or to one or more of the near relatives of such owner of record, whose whereabouts are unknown, notice declaring the lot or part of a lot to be abandoned. This notice shall be served as provided by subsection (2) of this section.

(2) The notice, referred to in subsection (1) of this section, may be served personally upon the owner or his or her heirs or near relatives or may be served by the mailing of the notice by either registered or certified mail to the owner or to his or her heirs or near relatives, as the case may be, to his, her, or their last-known addresses. In the event that the addresses of the owner and his or her heirs and near relatives are unknown or cannot be found with reasonable diligence, the notice of such abandonment shall be given by publishing the same one time in a legal newspaper published in and of general circulation in the county or, if none is published in the county, in a legal newspaper of general circulation in the county in which the cemetery is located.



12-702 Abandonment; presumption; rebuttal by notice; sale authorized; proceeds; disposition.

If within one year from the time of serving or publishing the notice referred to in section 12-701, the record owner or his heirs or near relatives shall give the reversionary owner, referred to in subsection (1) of such section, notice in writing that in fact there has been no such abandonment and shall pay the cost of service or publication of the notice of abandonment, then a presumption of abandonment shall no longer exist. In case abandonment has been complete as hereinbefore provided, the reversionary owner of the abandoned lot, part of lot, lots, or parts of lots may sell the same and convey title thereto. Any funds realized from the sale of such lot, part of lot, lots, or parts of lots shall constitute a fund to be used solely for the care and upkeep of the used portion of such lot, part of lot, lots, or parts of lots and for the general maintenance of such cemetery.



12-801 Trustees; change or improve conditions of lot; repair and remove property; powers; procedure.

The trustees of any cemetery, as hereinafter defined, may change or improve the condition of any burial lot in a cemetery, under the management or control of such trustees, if such burial lot is overgrown with weeds or is otherwise so unsightly as to seriously disfigure the burial ground. The trustees of any cemetery may also remove or repair any monument, curbing, marker or other property placed or located on any burial lot in a cemetery, except metal markers provided for war veterans as provided in section 80-107, which has become so unsightly, dilapidated or decayed as to disfigure the rest of the cemetery, if the owner or owners of record, or their next of kin, shall fail to do so within thirty days after notice is given as is set forth in section 12-802. Metal markers provided for veterans graves may be moved on the grave for the purpose of permanent placement.



12-802 Notice; contents; how served.

The notice shall state the legal description of such burial lot, the property located on such lot which is claimed to be so unsightly, dilapidated, or decayed, and that if the property is not repaired or removed within thirty days after such notice is given, the trustees will proceed to either repair or remove the same. The notice shall be given to, served upon, or sent by certified or registered mail to the owner of record. If the owner of record is deceased or his or her whereabouts are unknown, such notice shall be given to, served upon, or sent by certified or registered mail to any one of the next of kin of the owner of record of such lot. In the event that neither an owner of record nor any one of the next of kin of an owner of record of such lot can be found, the notice may be given by publishing the same one time in a legal newspaper published in and of general circulation in the county in which the cemetery is located or, if none is published in such county, in a legal newspaper of general circulation in the county in which the cemetery is located. Such notice shall be addressed to the record owner and to all persons having or claiming any interest in or to the burial lot, which shall be set forth in such notice by its legal description. The notice shall date from the date of the delivery or service of such notice, the date of mailing such notice by certified or registered mail, or the date of the publication in the newspaper.



12-803 Terms, defined.

The terms trustees of any cemetery or the trustees, as used in sections 12-801 to 12-804, shall include trustees of a cemetery association, cemetery boards, or other persons, public or private corporations, municipalities, townships, boards or governing bodies having the management or control of a cemetery or cemeteries in this state. The term lot, as used in sections 12-801 to 12-804, shall include part or all of one or more lots owned of record by the same person or persons.



12-804 Sections, how construed.

The provisions of sections 12-801 to 12-804 shall be deemed cumulative with and supplemental to any laws of the State of Nebraska relating to the establishment or operation of cemeteries and the powers of the trustees or other governing bodies thereof.



12-805 Abandoned or neglected cemeteries; care and maintenance.

The county board shall expend money from the general fund of the county for the care and maintenance of each abandoned or neglected cemetery. Such amount shall not exceed one thousand dollars per cemetery in a calendar year. Such care and maintenance may include the repair or building of fences and annual spraying for the control of weeds and brush.



12-806 Abandoned or neglected cemeteries; care; item in county budget.

The county board may include in the budget for the next fiscal year an item for care of abandoned or neglected cemeteries as provided in section 12-805.



12-806.01 Repealed. Laws 2008, LB 995, § 12.



12-807 Abandoned or neglected pioneer cemeteries; preservation.

The county board shall expend money from the general fund of the county for the continuous preservation and maintenance, including mowing, of an abandoned or neglected pioneer cemetery when petitioned to do so by thirty-five adult residents of the county. The county board shall publish notice of such petition in one issue of the official newspaper published and of general circulation in the county at least ten days prior to the day when the matter will be heard by the county board.



12-808 Abandoned or neglected pioneer cemetery, defined.

For purposes of sections 12-807 to 12-810 and 12-812, an abandoned or neglected pioneer cemetery shall be defined according to the following criteria:

(1) Such cemetery was founded or the land upon which such cemetery is situated was given, granted, donated, sold, or deeded to the founders of the cemetery prior to January 1, 1900;

(2) Such cemetery contains the grave or graves of a person or persons who were homesteaders, immigrants from a foreign nation, prairie farmers, pioneers, sodbusters, first generation Nebraskans, or Civil War veterans; and

(3) Such cemetery has been generally abandoned or neglected for a period of at least five consecutive years.



12-808.01 Abandoned and neglected pioneer cemeteries; access; when.

An owner of property upon which is located a pioneer cemetery affected by sections 12-807 to 12-810 shall not deny pedestrian access to such cemetery as prescribed by this section. Pedestrian access to a pioneer cemetery affected by sections 12-807 to 12-810 shall be granted on Memorial Day and from November 1 through March 1. When possible, visitors to such a pioneer cemetery shall notify the property owner of their presence prior to accessing the cemetery. The property owner may specify a pathway to the cemetery if such pathway is reasonable in direction and accessibility.



12-809 Abandoned and neglected pioneer cemeteries; maintenance.

Care given to such cemetery by a county under sections 12-807 to 12-810 may include the removal of shrubbery, trees, or brush, the erection of adequate fences, the planting of grass, flowers, trees, and shrubbery, repair and uprighting of tombstones and gravemarkers, and any other care normally accorded to cemeteries.



12-810 Abandoned or neglected pioneer cemeteries; mowing; historical and directional markers.

Any county affected by sections 12-807 to 12-810 shall provide for at least one mowing annually of such cemetery each year, and one of such mowings shall occur within a period of two weeks prior to Memorial Day. Additional mowings shall be at the discretion of the county board, and each additional mowing may be subject to a public hearing at which the need for the additional mowing shall be presented to the county board. Within five years after maintenance and preservation of such cemetery is commenced by such county, a historical marker giving the date of the establishment of the cemetery and a short history of the cemetery may be placed at the site of such cemetery. One directional marker showing the way to such cemetery may be placed on the nearest state highway to such cemetery.



12-811 Repealed. Laws 1996, LB 932, § 6.



12-812 Abandoned or neglected pioneer cemetery; county transfer management; conditions.

A county which is maintaining an abandoned or neglected pioneer cemetery may transfer the management of the cemetery to a cemetery association formed under sections 12-501 to 12-532 or to a cemetery district organized under sections 12-909 to 12-923 if:

(1) The county has been maintaining the cemetery pursuant to sections 12-807 to 12-810 for at least five years;

(2) The planning commission appointed pursuant to section 23-114.01, if any, reviews the proposed transfer; and

(3) The county board approves the transfer of the cemetery by resolution after a public hearing for which notice is provided to the public.



12-901 Repealed. Laws 1961, c. 27, § 14.



12-902 Repealed. Laws 1961, c. 27, § 14.



12-903 Repealed. Laws 1961, c. 27, § 14.



12-904 Repealed. Laws 1961, c. 27, § 14.



12-905 Repealed. Laws 1961, c. 27, § 14.



12-906 Repealed. Laws 1961, c. 27, § 14.



12-907 Repealed. Laws 1961, c. 27, § 14.



12-908 Repealed. Laws 1961, c. 27, § 14.



12-909 Organization; territory.

A majority of the resident taxpayers in any compact and contiguous district, territory, neighborhood, or community in the State of Nebraska, which is equivalent in area to one township or more, is hereby authorized to form, organize, and establish a cemetery district which shall be empowered to equip and maintain a cemetery or cemeteries when the organization thereof is completed.



12-910 Petition; filing; contents.

Whenever a majority of the resident taxpayers of any such district, territory, neighborhood, or community intends or desires to form, organize, and establish a cemetery district which will be empowered to equip and maintain a cemetery or cemeteries when the organization thereof is completed, they shall signify such intention or desire by presenting to the county board of the county in which the greater portion of the land proposed to be included in such district is situated a petition setting forth the desires and intentions of such petitioners. Such petition may be in the form of two or more separate petitions which read substantially the same except for the different signatures and addresses thereon. Such petition shall contain the full names and post office addresses of such petitioners, the area in square miles, and the complete description of the boundaries of the real properties to be embraced in the proposed cemetery district. When such proposed district includes any municipality, the petitions must be signed by a majority of the resident taxpayers within such municipality and by a majority of the resident taxpayers outside such municipality and within the boundaries of the proposed district.



12-911 County board; examine petition; hearing; notice.

Upon receipt of such petition, the county board shall examine it to determine whether it complies with the requirements of section 12-910. Upon finding that such petition complies with such requirements, the county board shall set a hearing thereon and cause notice thereof to be published at least three successive weeks in a newspaper of general circulation throughout the area to be included in such proposed district. Such notice shall contain a statement of the information contained in such petition and of the date, time, and place at which such hearing shall be held and that at such hearing proposals may be submitted for the exclusion of land from, or the inclusion of additional land in such proposed district. If the proposed district lies in two or more counties, such hearing shall be held before the combined boards of all counties interested and the time and place thereof shall be as mutually agreed by such boards.



12-912 Completion of organization; meeting; notice.

After completion of the hearing required by section 12-911, the county board, if it determines that formation of the proposed district would promote public health, convenience, or welfare, shall order such changes in the boundaries of such proposed district or of the areas into which such proposed district is to be divided as it shall deem proper. The county board shall thereupon designate a time and place for all taxpayers to meet at a place within such district to complete the organization thereof. Notice of such meeting shall be published once each week for two successive weeks in a newspaper of general circulation in the district.



12-913 Board of trustees; officers; election; terms; compensation.

At the public meeting held under section 12-912, permanent organization shall be effected by the election of a board of trustees consisting of three or five residents of the district if the district includes territory in five townships or less. If the district shall embrace or include territory in more than five townships, each township may be represented on the board of trustees by one trustee who shall be a resident of the township. All trustees shall be elected for two years and hold office until their successors have been elected, except at the first election at least two trustees shall be elected for one-year terms. The board of trustees shall organize by electing a president, vice president, and secretary-treasurer from the members of the board for a term of one year. All officers shall serve without pay.



12-914 Budget; adoption; certification of tax; levy; collection; use.

The board of trustees shall annually fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary for carrying out the proposed policy with regard to the contemplated cemetery or cemeteries for the ensuing fiscal year. After the adoption of the district's budget statement, the president and secretary shall certify the amount to be received from taxation, according to the adopted budget statement, to the proper county clerk or county clerks and the proper county board or boards which may levy a tax subject to section 77-3443, not to exceed the amount so certified nor to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such district, for the maintenance of the cemetery or cemeteries in the district for the fiscal year as provided by law. Such tax shall be collected as other taxes are collected in the county by the county treasurer, shall be placed to the credit of the cemetery district so authorizing the same, and shall be paid to the treasurer of the cemetery district upon warrants drawn upon the fund by the board of trustees of the district. Such warrants shall bear the signature of the president and the counter-signature of the secretary of the cemetery district. The amount of the tax levy shall not exceed the amount of funds required to defray the expenses of the district for a period of one year, as embraced in the adopted budget statement which forms the basis of the assessment and levy. For purposes of section 77-3443, the county board of each county in which the district is situated shall approve the budget.



12-915 Bylaws; adoption.

The board of trustees of the cemetery district may adopt such bylaws as may be deemed necessary for the government of said district.



12-916 Warrants; amount authorized; rate of interest.

All warrants for the payment of any indebtedness of such a cemetery district, which are unpaid for want of funds, shall bear interest, but not to exceed six percent per annum, from the date of the registering of such unpaid warrants with the cemetery district treasurer. The amount of such warrants shall not exceed the revenue provided for the year in which the indebtedness was incurred.



12-917 Area; addition; withdrawal; procedure.

Lands may be added to or withdrawn from such district in the manner provided for its formation, but no withdrawal may be allowed if the result thereof would be to reduce the remaining territory included in the district below the minimum area provided in section 12-909.



12-918 Area withdrawn; outstanding obligations; assessment.

Any area withdrawn from a district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all of the obligations outstanding at the time of the filing of the petition for the withdrawal of the area as fully as though the area had not been withdrawn. All provisions which could be used to compel the payment by a withdrawn area of its portion of the outstanding obligations had the withdrawal not occurred may be used to compel the payment on the part of the area of the portion of the outstanding obligations of the district for which it is liable.



12-919 Area withdrawn; obligations incurred after withdrawal; not subject to assessment.

An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred after the withdrawal of the area from the district.



12-920 Powers; duties; liabilities.

When a district has been organized under the provisions of sections 12-909 to 12-921, it shall have all the powers and duties and be subject to all the liabilities and restrictions incident to cemetery associations organized under Chapter 12, article 5, and amendments thereto, except as changed, enlarged or restricted by the provisions of sections 12-909 to 12-921.



12-921 Organization under unconstitutional law; reorganization; procedure.

The board of trustees of any cemetery district organized under the provisions of any law which has been held unconstitutional may petition the county board of the county containing the greater portion of the land included in such district for approval of its organization. After notice and hearing as provided in section 12-911, the county board, if it determines that such district complies with the requirements of section 12-909 and that the approval of its organization would promote public health, convenience, or welfare, shall approve its organization and it shall thereupon become subject to all the provisions of sections 12-909 to 12-921. If necessary to insure compliance with the requirements of section 12-909, the county board, as a part of its order of approval, may order the addition to or withdrawal from such district of such land as it may deem necessary to promote public health, convenience, or welfare. When any such district shall be reorganized under the provisions of this section, the county treasurer shall transfer to the reorganized district all funds standing to the credit of the old district. The funds standing to the credit of any district not reorganized under the provisions of this section within one year after October 19, 1963, shall be transferred to the general fund of the county.



12-922 Dissolution; procedure.

Any cemetery district subject to the provisions of Chapter 12, article 9, which has no outstanding indebtedness may be dissolved in the manner provided for formation of such districts. When such dissolution is ordered, any remaining funds of the district shall be transferred to the counties in which the district is situated in the same proportion as the area of the district in each county bears to the total area of the district, and such funds shall be deposited in the general fund of the respective counties.



12-923 Property; acquisition; tax; excess funds.

The board of trustees of each cemetery district organized under sections 12-909 to 12-923 shall annually include in its proposed budget statement the amount of money deemed necessary in order for such district to acquire adequate cemetery land. After the adoption of the district's budget statement, the president and secretary shall certify the amount to be received from taxation for such purpose, according to the adopted budget statement, to the proper county clerk or county clerks and the proper county board or boards which may levy the required tax subject to section 77-3443. The tax so levied for the acquisition of cemetery land in the district shall not exceed the amount so certified in the adopted budget statement nor exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all taxable property in such district. The tax levied pursuant to this section shall be in addition to the tax levy authorized by section 12-914. Such tax shall be collected as other taxes are collected in the county by the county treasurer. The proceeds of the tax so levied and collected shall constitute a special fund for the acquisition of cemetery land in the district, shall be placed to the credit of the cemetery district so authorizing such levy, and shall be paid to the treasurer of the cemetery district upon warrants drawn upon the fund by the board of trustees of the district. The county treasurer shall keep such fund separate and apart from other county funds. In case the amount of money produced by such tax levies exceeds the amount expended or the amount necessary to insure availability of cemetery land, such excess shall be placed into the county general fund. For purposes of section 77-3443, the county board of each county in which the district is situated shall approve the budget.



12-1001 Power to borrow money; issuance of bonds.

Any municipality maintaining and operating a cemetery either within or without its corporate limits shall have the power to borrow money and pledge the property and credit of the municipality upon its municipal bonds or otherwise for the purpose of enlarging or improving such cemetery in an amount not to exceed five percent of the taxable valuation of the property in such municipality. No such bonds shall be issued until they have been authorized by a majority vote of the electors of the municipality voting on the proposition of their issuance at a general municipal election or at a special municipal election called for the submission of such proposition.



12-1002 Bonds; term; interest rate; notice of election.

The bonds, mentioned in section 12-1001, shall be payable in not to exceed twenty years from date. They shall bear interest not exceeding the rate of six percent per annum payable annually. Notice of the time and place of said election shall be given by publication three consecutive weeks prior thereto in some legal newspaper printed in and of general circulation in such municipality or, if no newspaper be printed in such municipality, in a newspaper of general circulation therein, and if there be no newspaper of general circulation in such municipality then by posting written notice in three conspicuous public places in said municipality with such posting to be done at the beginning of the third week prior to such election.



12-1003 Bond election; petition; percentage of voters required.

No election, provided for in sections 12-1001 and 12-1002, shall be held until a petition therefor, signed by at least ten percent of the legal voters of such municipality, has been presented to the city council or board of trustees. The number of voters of the municipality voting for the office of Governor at the last general election prior to the presenting of such petition shall be deemed the number of voters in said municipality for the purpose of determining the sufficiency of such petition.



12-1004 Extension of water supply to cemetery.

Any municipality, maintaining and operating a cemetery beyond its corporate limits, may extend its water supply or water distribution system to such cemetery.



12-1101 Act, how cited.

Sections 12-1101 to 12-1121 shall be known and may be cited as the Burial Pre-Need Sale Act.



12-1102 Terms, defined.

For purposes of the Burial Pre-Need Sale Act, unless the context otherwise requires:

(1) Agent shall mean any person who acts for or on behalf of a pre-need seller in making pre-need sales;

(2) Burial or funeral merchandise or services shall mean all items of real or personal property or a combination of both or services, sold or offered for sale to the general public by any pre-need seller, which may be used in any manner in connection with a funeral or the interment, entombment, inurnment, or other alternate disposition of human remains. Such term shall not include a lot or grave space or a crypt or niche located in a mausoleum, columbarium, or lawn crypt upon which construction has been substantially completed;

(3) Columbarium shall mean an aboveground structure or building which is used or intended to be used for the inurnment of human remains in a niche. A columbarium may be combined with a mausoleum;

(4) Crypt or niche shall mean a chamber in a lawn crypt, columbarium, or mausoleum of sufficient size to inter or entomb cremated or noncremated human remains;

(5) Delivery shall mean the act of performing the service required by or the act of placing the item purchased in the physical possession of the pre-need purchaser, including, but not limited to, the installing or depositing of the item sold on or in real property owned by or designated by the person entitled to receive such item, except that (a) the pre-need burial of a vault shall constitute delivery only if the burial is with the consent of the pre-need purchaser and the pre-need seller has made other pre-need vault burials prior to January 1, 1986, and (b) delivery of a crypt or niche in a mausoleum, lawn crypt, or columbarium or a marker or monument may be accomplished by delivery of a document of title;

(6) Department shall mean the Department of Insurance;

(7) Director shall mean the Director of Insurance;

(8) Document of title shall mean a deed, bill of sale, warehouse receipt, or any other document which meets the following requirements:

(a) The effect of the document is to immediately vest the ownership of the item described in the person purchasing the item;

(b) The document states the exact location of such item; and

(c) The document gives assurances that the item described exists in substantially completed form and is subject to delivery upon request;

(9) Human remains shall mean the body of a deceased person;

(10) Lawn crypt shall mean an inground burial receptacle of single or multiple depth, installed in multiples of ten or more in a large mass excavation, usually constructed of concrete and installed on gravel or other drainage underlayment and which acts as an outer container for the interment of human remains;

(11) Letter of credit shall mean an irrevocable undertaking issued by any financial institution which qualifies as a trustee under the Burial Pre-Need Sale Act, given to a pre-need seller and naming the director as the beneficiary, in which the issuer agrees to honor drafts or other demands for payment by the beneficiary up to a specified amount;

(12) Lot or grave space shall mean a space in a cemetery intended to be used for the inground interment of human remains;

(13) Marker, monument, or lettering shall mean an object or method used to memorialize, locate, and identify human remains;

(14) Master trust agreement shall mean an agreement between a pre-need seller and a trustee, a copy of which has been filed with the department, under which proceeds from pre-need sales may be deposited by the pre-need seller;

(15) Mausoleum shall mean an aboveground structure or building which is used or intended to be used for the entombment of human remains in a crypt. A mausoleum may be combined with a columbarium;

(16) Pre-need purchaser shall mean a member of the general public purchasing burial or funeral merchandise or services or a marker, monument, or lettering from a pre-need seller for personal use;

(17) Pre-need sale shall mean any sale by any pre-need seller to a pre-need purchaser of:

(a) Any items of burial or funeral merchandise or services which are not purchased for the immediate use in a funeral or burial of human remains;

(b) Any unspecified items of burial or funeral merchandise or services which items will be specified either at death or at a later date; or

(c) A marker, monument, or lettering which will not be delivered within six months of the date of the sale;

(18) Pre-need seller shall mean any person, partnership, limited liability company, corporation, or association on whose behalf pre-need sales are made to the general public;

(19) Substantially completed shall mean that time when the mausoleum, columbarium, or lawn crypt being constructed is then ready for the interment, entombment, or inurnment of human remains;

(20) Surety bond shall mean an undertaking given by an incorporated surety company naming the director as the beneficiary and conditioned upon the faithful performance of a contract for the construction of a mausoleum, columbarium, or lawn crypt by a pre-need seller;

(21) Trust account shall mean either a separate trust account established pursuant to the Burial Pre-Need Sale Act for a specific pre-need purchaser by a pre-need seller or multiple accounts held under a master trust agreement when it is required by the act that all or some portion of the proceeds of such pre-need sale be placed in trust by the pre-need seller;

(22) Trustee shall mean a bank, trust company, building and loan association, or credit union within the state whose deposits or accounts are insured or guaranteed by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund;

(23) Trust principal shall mean all deposits, including amounts retained as required by section 12-1114, made to a trust account by a pre-need seller less all withdrawals occasioned by delivery or cancellation; and

(24) Vault shall mean an item of burial or funeral merchandise or services which is an inground burial receptacle installed individually, as opposed to lawn crypts, which is constructed of concrete, steel, or any other material, and which acts as an outer container for the interment of human remains.



12-1103 Pre-need sale; proceeds; trust requirements.

Except as otherwise provided in the Burial Pre-Need Sale Act, proceeds received by any pre-need seller as partial or complete payment on a pre-need sale shall be deposited with a trustee within sixty days after receipt. The proceeds of the pre-need sale required to be deposited with a trustee shall be deposited either with a trustee under the terms of a master trust agreement or with a trustee in a separate trust account in the name of the pre-need purchaser. In either event, the money so deposited shall be held in trust by the trustee pursuant to the terms of the Burial Pre-Need Sale Act.



12-1104 Proceeds of sale; trust requirements; exclusions.

There shall be excluded from the trust requirements of section 12-1103 and the pre-need seller shall be entitled to retain free of trust the following:

(1) All proceeds from the sale of a lot or grave space or a crypt or niche located in a mausoleum, columbarium, or lawn crypt upon which construction has been substantially completed;

(2) All interest that may be charged by the pre-need seller directly to the pre-need purchaser for extending to the pre-need purchaser the right to make payments on an installment basis on a pre-need sale;

(3) Proceeds from the sale of a crypt or niche located in a mausoleum, columbarium, or lawn crypt upon which construction has not been substantially completed as follows: (a) All proceeds, if the pre-need seller has submitted to and received the written approval of the director of a letter of credit or surety bond securing the substantial completion of the mausoleum, columbarium, or lawn crypt; or (b) the first thirty-five percent of the retail sales price of such sale. In either event, the pre-need seller shall agree, in writing, as a part of the pre-need sale that in the event of the death of the person for whose benefit the pre-need sale of a crypt or niche is made prior to the completion of construction of the mausoleum, columbarium, or lawn crypt, that:

(i) Alternate burial will be provided until the completion of the construction; and

(ii) Within a reasonable time after the completion of construction, the body of the decedent will be moved in a dignified manner from the alternate burial place to the crypt or niche so purchased at the sole expense of the pre-need seller;

(4) The first fifteen percent of the retail sales price of all other pre-need sales, including the pre-need sale of markers, monuments, or lettering and the pre-need sale of burial or funeral merchandise or services; and

(5) All amounts required for perpetual care, endowed care, or continual care or the like of the item so purchased if such funds or earnings from the funds will be used for the care and maintenance of the item or items sold in the pre-need sale.



12-1105 Pre-need seller; records required.

Upon the making of a pre-need sale by a pre-need seller when some or all of the proceeds from that sale are required to be placed in trust or a letter of credit or surety bond has been approved in lieu thereof, the pre-need seller in addition to retaining a copy of any written agreement entered into shall prepare and maintain a separate record of each such pre-need sale and the record shall contain the following information:

(1) The name and address of the pre-need purchaser;

(2) The retail sales price of each item purchased in such pre-need sale, exclusive of any interest that may be charged the pre-need purchaser by the pre-need seller;

(3) The date and amount of each payment made by the pre-need purchaser to the pre-need seller, designating such payment as principal or interest and the disposition made by the pre-need seller of each such payment as to whether it was retained in whole or in part by the pre-need seller or deposited in trust and, if deposited in trust, the date of such deposit and the name of the trustee with whom the deposit was made; and

(4) The date of withdrawal and all amounts withdrawn by the pre-need seller pursuant to subsection (2) of section 12-1113 and a designation of the event which permitted such withdrawal.

The record shall be maintained for inspection purposes by the director for at least one year after the pre-need seller has received all proceeds to which the seller is entitled by reason of the pre-need sale.



12-1106 Pre-need purchaser; designate irrevocable funds.

At the written request of the pre-need purchaser, the first four thousand dollars, increased annually as provided in this section, paid by the pre-need purchaser which is placed in trust by the pre-need seller may be designated as irrevocable in accordance with the rules and regulations of the Department of Health and Human Services. The Department of Health and Human Services shall increase such amount annually on September 1 beginning with the year 2006 by the percentage change in the Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics at the close of the twelve-month period ending on August 31 of such year. Upon default or cancellation any trust funds designated as irrevocable shall be governed by section 12-1113.



12-1107 Trustees; acceptance of funds; conditions; powers.

(1) Banks which do not have a separate trust department and building and loan associations and credit unions acting as trustees under the Burial Pre-Need Sale Act shall accept trust funds only to the extent that the full amount of all of such funds is insured or guaranteed by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund.

(2) Banks with a separate trust department and trust companies acting as trustees under the Burial Pre-Need Sale Act when investing or reinvesting trust funds shall have the power to deal with such funds as a prudent trustee would deal with the funds and shall have all of the powers granted to a trustee by the Nebraska Uniform Trust Code, but the Uniform Principal and Income Act shall not be applicable and all income, whether from interest, dividends, capital gains, or any other source, shall be considered as income.



12-1108 Pre-need seller; license required; application; requirements; fee; renewal; records.

(1) No pre-need seller shall make or offer to make a pre-need sale without first obtaining a license from the director. An application for such a license or a renewal of an existing license shall be made in writing, signed by the proposed pre-need seller, duly verified on forms prepared and furnished by the director, and accompanied by an application fee of one hundred dollars. Each application shall contain the following information:

(a) The applicant's full name and his, her, or its home and business address, and if the applicant is a partnership, limited liability company, corporation, or association, the application shall list the names and addresses of all of the officers, directors, members, or trustees thereof;

(b) The names and addresses of all agents, including employees and independent contractors, authorized to make pre-need sales in the name of the applicant;

(c) If the applicant is an individual, the applicant's social security number;

(d) Whether such agents are presently licensed as agents pursuant to section 12-1115 and if not the date upon which application will be made;

(e) Whether the pre-need seller's license has previously been suspended, revoked, or voluntarily surrendered and the reason therefor; and

(f) Whether the applicant or any officers, directors, members, or association trustees have been convicted of fraud or a crime involving misappropriation or misuse of funds within the past ten years.

(2) Upon receipt of the application, the director shall issue a license to the pre-need seller unless the director determines that the applicant (a) is unable to demonstrate its financial ability to meet the requirements of the Burial Pre-Need Sale Act, (b) has made false statements or misrepresentations in the application, (c) is not duly authorized to transact business in the state, (d) has been convicted of fraud or a crime involving misappropriation or misuse of funds within the last ten years, or (e) has failed to comply with any of the terms or conditions of the Burial Pre-Need Sale Act and such is deemed by the director to substantially impede the applicant's ability to abide by such act. If the director determines that an unrestricted license will not be issued or that no license will be issued on the basis of the application, the director may:

(i) Request additional information from the applicant;

(ii) Issue a temporary license with restrictions and reporting requirements as the director deems necessary so as to monitor the actions of the applicant for a period not to exceed six months; or

(iii) Refuse to issue the license.

The director shall notify the applicant of the action taken, and the notification and any protest shall be made in the same manner as provided in subsection (2) of section 12-1116.

(3) A license shall expire five years from the date of the issuance and may be renewed for additional five-year periods upon filing with the director a new application for such license.

(4) The licensee shall maintain accurate accounts, books, and records of all transactions required including copies of all contracts involving pre-need sales and shall make a report as prescribed in section 12-1110.

(5)(a) The licensee shall make all books and records pertaining to trust funds available to the director for examination. The director, or a qualified person designated by the director, may during ordinary business hours examine the books, records, and accounts of the licensee with respect to the funds received by such licensee and may require the attendance at an examination under oath of all persons whose testimony he or she may deem necessary.

(b) The reasonable expenses for the examination of the books, records, and accounts of the licensee shall be fixed and determined by the director. The licensee shall be responsible for the payment of the determined expenses to the director within a reasonable time after the receipt of a statement for such expenses. The expenses shall be limited to a reasonable allocation for the salary of each examiner plus actual expenses.



12-1109 Rules and regulations.

The director may adopt and promulgate rules and regulations necessary to carry out and enforce the Burial Pre-Need Sale Act.



12-1110 Pre-need seller; report; requirements; fee.

Each pre-need seller shall file a report with the director on or before June 1 of each year in such form as the director may require. The report shall contain the name and address of each trustee with which the pre-need seller has trust funds on deposit and the amount on deposit with each such trustee as of December 31 of that year or such other reporting period as the director may establish. The report shall include a list of all amounts retained as required by section 12-1114. Any pre-need seller who has discontinued making pre-need sales but who continues to have trust funds on deposit with a trustee or trustees shall not be required to obtain a renewal of his, her, or its license but shall continue as long as trust funds are being held to make reports to the director. Each such report, when filed with the director, shall be accompanied by a fee of fifty dollars.



12-1111 Contracts; requirements; provisions.

(1) At the time that a pre-need sale is entered into, the pre-need seller shall furnish each pre-need purchaser with a duplicate original of any written contract which the pre-need purchaser is required to sign.

(2) The pre-need seller shall file with the director a copy of each form of contract that is utilized by the pre-need seller in making pre-need sales.

(3) Except in the case of a default or cancellation by the pre-need purchaser, a contract shall contain no provisions limiting the liability of the pre-need seller to less than furnishing the merchandise or services expressed in the contract, except that the contract may provide that a like or better quality item of merchandise shall be substituted for the original in the event merchandise itemized is no longer available and through reasonable efforts cannot be obtained. In the case of default or cancellation of a pre-need sale, a contract shall contain no provisions allowing the pre-need seller to retain, as liquidated damages or otherwise, any amounts not permitted by section 12-1113. Any contractual provisions to the contrary shall be of no force or effect.



12-1112 Act; when applicable.

The terms and conditions of the Burial Pre-Need Sale Act shall govern only those pre-need sales made and contracts entered into by any pre-need seller or his, her, or its agents after January 1, 1987. The Burial Pre-Need Sale Act shall not be construed so as to impair or affect the obligation of any lawful contract in existence on or prior to January 1, 1987.



12-1113 Trust funds; distributions; conditions; accumulation.

(1) After making the calculations required by section 12-1114, any amounts exceeding trust principal, except income earned in the current calendar year, may be distributed to the pre-need seller by the trustee at the pre-need seller's request.

(2) All remaining funds held in trust, including cost-of-living amounts retained as required by section 12-1114, shall be governed by the following:

(a) When the funds held in trust are for the purchase of a crypt or niche in a mausoleum, columbarium, or lawn crypt which is to be constructed or is being constructed, the trustee shall distribute the funds held in trust for such purpose to the pre-need seller as follows:

(i) Twenty-five percent of the funds held in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of the construction, that twenty-five percent of the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed;

(ii) Thirty-three and one-third percent of the funds remaining in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of construction, that fifty percent of the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed;

(iii) Fifty percent of the funds remaining in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of construction, that seventy-five percent of the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed; and

(iv) All funds remaining in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of construction, that the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed;

(b) When the funds are held in trust by reason of a pre-need sale which is not included in subdivision (2)(a) of this section, the trustee shall pay over to the pre-need seller the funds held in trust upon receiving written notification from the pre-need seller that delivery of the merchandise has been completed or services have been performed for which the funds were placed in trust;

(c) Upon cancellation of a pre-need sale, unless the pre-need purchaser has designated the trust as irrevocable pursuant to section 12-1106, the pre-need seller shall give written notification to the trustee and the trustee shall, within ninety days, pay over to the pre-need purchaser an amount equal to the amount required to be held in trust by the pre-need seller for that pre-need purchaser after deducting any reasonable charges made by the trustee caused by the cancellation and then any balance remaining in the pre-need purchaser's trust account shall immediately be paid over to the pre-need seller;

(d) Upon cancellation of a pre-need sale in which the funds were designated by the pre-need purchaser as irrevocable pursuant to section 12-1106, the trustee shall immediately pay over to the pre-need seller any amounts otherwise excludable from trust under section 12-1104 if such amounts have not previously been retained by the pre-need seller. Thereafter, the amount required to be held in trust shall be computed by the trustee and the amount so computed shall be held by the trustee separate from the trust in an individual account in the name of the pre-need purchaser and such account shall:

(i) Be held until the death of the person for whom the pre-need sale was entered into, at which time all funds in the individual account, less any reasonable charges made by the trustee which were caused by such cancellation, shall, within ninety days, be paid to the pre-need purchaser or his or her estate; or

(ii) Be held until the trustee receives written notification from the pre-need purchaser to transfer all of the funds held in the individual account, less any reasonable charges made by the trustee which were caused by such cancellation, to another irrevocable trust established by another licensed pre-need seller as a result of a pre-need sale made by the second pre-need seller to the canceling pre-need purchaser. Such transfer shall take place within ninety days after such written notification is received by the original pre-need seller.

The balance remaining in such pre-need purchaser's trust account after transfer of the computed amount to the individual account shall be paid over to the pre-need seller;

(e) Upon default, the pre-need seller shall be entitled to retain in trust the funds held in trust attributable to the defaulted pre-need sale until notice of cancellation by the pre-need purchaser is received by the pre-need seller or until the death of the person for whom the pre-need sale was entered into, whichever occurs first. In the event of default, the death of the person for whom the pre-need sale was entered into, absent prior notification of cancellation, shall be construed as a cancellation of that pre-need sale;

(f) Receipt of the written notification by the trustee and distribution of the funds after receipt of such written notification shall relieve the trustee of any liability for failure to properly administer the funds held in trust. Failure of the trustee to obtain such written notification may subject the trustee to liability for actual damages limited to the amount of the funds which the trustee erroneously distributed; and

(g) In the administration of the individual trust accounts or the trust accounts held under a master trust agreement, the trustee shall be permitted to pay all of the reasonable costs incurred in the administration of the trusts, including any state or federal income taxes payable by the trusts. The payment of all costs and expenses, including taxes, shall be paid from the trust income and shall be deducted prior to the distribution of such income as provided in subsection (1) of this section. In the event that the income is not sufficient to pay all of such costs, expenses, and taxes, the pre-need seller shall be responsible for such payment out of its own separate funds.



12-1114 Pre-need seller; trust funds; retain cost-of-living amount.

(1) To offset increases in the cost of living as the same may affect the trust accounts, the pre-need seller shall compute each year the total amount of the trust principal of each trust account determined as of December 31 of the immediately preceding year, and then multiply such amount by the percentage increase in the National Consumer Price Index for such year. The amount so determined shall be the amount of the current year's income that is required to be retained in trust by the trustee. Such amount is then considered to be trust principal and shall be retained before any income may be distributed as provided in subsection (1) of section 12-1113.

(2) If there is insufficient income in any given year to fully fund the amount required to be retained pursuant to subsection (1) of this section:

(a) As much of the required amount as possible shall be retained;

(b) The shortage shall be recouped from the income in subsequent years before such income may be distributed as provided in subsection (1) of section 12-1113; and

(c) The calculation required under subsection (1) of this section for subsequent years shall be computed as though the full amount required to be retained for each year had been retained.

(3) If publication of the National Consumer Price Index is discontinued, the director shall select a comparable index for the purposes of determining such percentage increase in the cost of living and notify all licensed pre-need sellers of the index selected.



12-1115 Pre-need sales agent; license required; fee; failure to surrender license; penalty.

(1) No agent shall make any pre-need sales on behalf of a pre-need seller in this state without first obtaining a license from the director. The director shall not issue such a license without requiring the proposed agent to fill out an application form stating his or her name, address, and telephone number and the pre-need seller for whom he or she will be making pre-need sales. The pre-need seller for whom the agent will be making pre-need sales shall also sign the agent's application and agree to be responsible for supervising the agent in conjunction with any pre-need sales. The fee for an agent's license shall be twenty dollars which shall accompany the application.

(2) The agent's license, when issued, shall allow the agent to make pre-need sales only for the pre-need seller whose name appears on the license. If the agency relationship between the pre-need seller and the agent terminates for any reason, the pre-need seller shall immediately notify the department of such termination. Once such notification has been received, the acts of the agent shall no longer be imputed to the pre-need seller and the agent's license shall be considered as void. The agent, upon written request by the department, shall surrender to the department the license within a period of ten days after the receipt of such written notice. Failure on the part of the agent to surrender the license after written notification shall be a Class IV misdemeanor.

(3) It shall be the responsibility of the licensed agent to notify the director of any change of the agent's address.



12-1116 Licenses; disciplinary actions; grounds; notice; administrative fine.

(1) The director may deny, revoke, or suspend any license of any pre-need seller or agent or may levy an administrative fine in accordance with subsection (3) of this section if the director finds that:

(a) The licensee has failed to pay the license fee prescribed for such license;

(b) The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any of the provisions of the Burial Pre-Need Sale Act or any rule or regulation adopted and promulgated by the director pursuant to such act;

(c) An act or condition exists which, if it had existed at the time of the original application of such licensee, would have resulted in the director refusing to issue such license; or

(d) The licensee, upon receipt of a written inquiry from the department, has failed to respond to such inquiry or has failed to request an additional reasonable amount of time to respond to such inquiry within fifteen business days after such receipt.

(2) Written notification shall be provided to the licensee upon the director's making such determination, and the notice shall be mailed by the director to the last address on file for the licensee by certified or registered mail, return receipt requested. The notice shall state the specific action contemplated by the director and the specific grounds for such action. The notice shall allow the licensee receiving such notice twenty days from the date of actual receipt to:

(a) Voluntarily surrender his or her license; or

(b) File a written notice of protest of the proposed action of the director. If a written notice of protest is filed by the licensee, the Administrative Procedure Act shall govern the hearing process and procedure, including all appeals. Failure to file a notice of protest within the twenty-day period shall be equivalent to a voluntary surrender of the licensee's license, and the licensee shall surrender the license to the director.

(3) In addition to or in lieu of any applicable denial, suspension, or revocation of a license, any person violating the Burial Pre-Need Sale Act may, after notice and hearing, be subject to an administrative fine of not more than one thousand dollars per violation. Such fine may be enforced in the same manner as civil judgments. Any person charged with a violation of the act may waive his or her right to a hearing and consent to such discipline as the director determines is appropriate. The Administrative Procedure Act shall govern all hearings held pursuant to the Burial Pre-Need Sale Act.



12-1117 Licenses; surrender; effect; reinstatement.

(1) Any licensee may surrender any license issued by the director by delivering the license to the director with written notice of its surrender. Surrender shall not change the licensee's civil or criminal liability for acts committed prior or subsequent to the surrender of such license. Voluntary surrender shall not constitute an admission against interest or an admission of liability nor shall the same be used in any evidentiary proceeding as such an admission.

(2) The director may reinstate a license or issue a new license to a person whose license has expired, has been revoked, or was voluntarily surrendered if no fact or condition exists which would cause a revocation or would have caused the director to originally refuse to issue such license.



12-1118 Violations; penalty.

Any person who violates any provision of the Burial Pre-Need Sale Act or who makes a report required under such act which is false or fraudulent shall be guilty of a Class II misdemeanor and his or her license shall be revoked.



12-1119 Violations; action to enjoin.

Whenever the director has reasonable cause to believe that any person, whether licensed or not, is violating any provision of the Burial Pre-Need Sale Act or any rule or regulation adopted and promulgated pursuant to such act, he or she may, in addition to all other actions allowed, bring an action in the district court of Lancaster County to enjoin such person from engaging in or continuing such violation or from doing any act in furtherance of such violation. In any such action, the district court may enter any order, judgment, or decree concerning temporary or permanent relief as it deems proper based upon the facts and circumstances presented to it by the director.



12-1120 Pre-need seller; failure to perform obligations; director; powers.

The director may collect the proceeds of any letter of credit, surety bond, or trust funds held pursuant to subdivision (2)(a) of section 12-1113 upon the failure of the pre-need seller to perform the obligations secured thereby. Thereafter, in the director's discretion, he or she may use such proceeds to secure completion of the mausoleum, columbarium, or lawn crypt or take any actions necessary to reimburse all pre-need purchasers of a crypt or niche therein to the extent of money paid or consideration given by the pre-need purchasers.



12-1121 Trust; validity.

No trust created or any interest in such trust shall be invalidated by any existing law or rule against perpetuities, accumulations, or suspension of the power of alienation, and such trust and any interest may continue for such time as may be necessary to accomplish the purposes for which it was created.



12-1201 Act, how cited.

Sections 12-1201 to 12-1212 shall be known and may be cited as the Unmarked Human Burial Sites and Skeletal Remains Protection Act.



12-1202 Legislative findings and declarations.

The Legislature hereby finds and declares that:

(1) Human burial sites which do not presently resemble well-tended and well-marked cemeteries are subject to a higher degree of vandalism and inadvertent destruction than well-tended and well-marked cemeteries;

(2) Although existing law prohibits removal, concealment, or abandonment of any dead human body and provides for the care and maintenance of abandoned or neglected cemeteries and pioneer cemeteries, additional statutory guidelines and protections are in the public interest;

(3) Existing law on cemeteries reflects the value placed on preserving human burial sites but does not clearly provide equal and adequate protection or incentives to assure preservation of all human burial sites in this state;

(4) An unknown number of unmarked human burial sites containing the remains of pioneers, settlers, and Indians are scattered throughout the state;

(5) No adequate procedure regarding the treatment and disposition of human skeletal remains from unmarked graves exists to protect the interests of relatives or other interested persons; and

(6) There are scientific, educational, religious, and cultural interests in the remains of our ancestors and those interests, whenever possible, should be served.



12-1203 Purposes of act.

The purposes of the Unmarked Human Burial Sites and Skeletal Remains Protection Act shall be to:

(1) Assure that all human burials are accorded equal treatment and respect for human dignity without reference to ethnic origins, cultural backgrounds, or religious affiliations by providing adequate protection for unmarked human burial sites and human skeletal remains located on all private and public lands within this state;

(2) Prohibit disturbance of unmarked human burial sites except as expressly permitted by the act;

(3) Establish procedures for the proper care and protection of unmarked human burial sites, human skeletal remains, and burial goods found in this state;

(4) Ensure that all unmarked human burial sites discovered in this state are to be left undisturbed to the maximum extent possible unless such sites are in reasonable danger of destruction, such sites need to be moved for a highway, road, or street construction project, or there is evidence of criminal wrongdoing and, when any unmarked human burial site must be disturbed for any of the reasons listed in this subdivision, ensure that the disposition of the contents of such site is carried out in accordance with the act; and

(5) Permit the scientific study and reinterment of human skeletal remains and burial goods.



12-1204 Terms, defined.

For purposes of the Unmarked Human Burial Sites and Skeletal Remains Protection Act:

(1) Burial goods shall mean any item or items reasonably believed to have been intentionally placed with the human skeletal remains of an individual at the time of burial and which can be traced with a reasonable degree of certainty to the specific human skeletal remains with which it or they were buried;

(2) Human burial site shall mean the specific place where any human skeletal remains are buried and the immediately surrounding area;

(3) Human skeletal remains shall mean the body or any part of the body of a deceased human in any stage of decomposition;

(4) Indian tribe shall mean any federally recognized or state-recognized Indian tribe, band, or community;

(5) Professional archaeologist shall mean a person having a postgraduate degree in archaeology, anthropology, history, or a related field with a specialization in archaeology and with demonstrated ability to design and execute an archaeological study and to present the written results and interpretations of such a study in a thorough, scientific, and timely manner;

(6) Reasonably identified and reasonably identifiable shall mean identifiable, by a preponderance of the evidence, as to familial or tribal origin based on any available archaeological, historical, ethnological, or other direct or circumstantial evidence or expert opinion;

(7) Society shall mean the Nebraska State Historical Society; and

(8) Unmarked human burial shall mean any interment by whatever means of human skeletal remains for which there exists no grave marker, including burials located in abandoned or neglected cemeteries.



12-1205 Person discovering remains or goods; duties; violation; penalty.

(1) Any person who encounters or discovers human skeletal remains or burial goods associated with an unmarked human burial in or on the ground shall immediately cease any activity which may cause further disturbance of the unmarked human burial and shall within forty-eight hours report the presence and location of such remains or goods to a local law enforcement officer in the county in which the remains or goods are found. Any person who knowingly fails to make such a report shall be guilty of a Class III misdemeanor.

(2) If human skeletal remains or burial goods associated with an unmarked human burial in or on the ground are discovered by any employee, contractor, or agent of the Department of Transportation in conjunction with highway construction, any construction in the area immediately adjacent to such remains or goods shall cease. The department or any of its employees, contractors, or agents shall within forty-eight hours of the discovery of the remains or goods report the presence and location of the remains or goods to a local law enforcement officer in the county in which the remains or goods are found. Any remains or goods may then be removed from the site following an examination by the appropriate agency in accordance with section 39-1363 and any applicable federal requirements. Following removal, the remains or goods shall be disposed of in accordance with the Unmarked Human Burial Sites and Skeletal Remains Protection Act. The construction project may continue once the remains or goods have been removed.



12-1206 Discovery of remains or goods; law enforcement officer; notice.

A law enforcement officer who receives notification pursuant to section 12-1205 shall promptly notify the landowner on whose property the human skeletal remains or burial goods were discovered, the county attorney, and the society.



12-1207 Discovery of remains or goods; county attorney; duties.

Upon notification pursuant to section 12-1206, the county attorney shall determine whether the human skeletal remains are associated with or suspected of association with any crime and, if a determination of prosecutable criminal activity is made, shall retain custody of the remains in accordance with routine procedures until such time as the remains may be reburied in accordance with the Unmarked Human Burial Sites and Skeletal Remains Protection Act.



12-1208 Discovery of remains or goods; society; duties.

(1) Upon notification pursuant to section 12-1206, the society shall promptly assist in examining the discovered material to attempt to determine its origin and identity.

(2) If the society finds that the discovered human skeletal remains or burial goods are of non-American-Indian origin with a known or unknown identity, it shall notify the county attorney of the finding. Upon receipt of the finding, the county attorney shall cause the remains and associated burial goods to be interred in consultation with the county coroner. Reburial shall be in accordance with the wishes and at the expense of any known persons in the order listed by section 30-2223 or, if no relatives are known, in an appropriate cemetery at the expense of the county in which the remains were discovered after a one-year scientific study period if such study period is considered necessary or desirable by the society. In no case shall any human skeletal remains that are reasonably identifiable as to familial or tribal origin be displayed by any entity which receives funding or official recognition from the state or any of its political subdivisions. In situations in which human skeletal remains or burial goods that are unidentifiable as to familial or tribal origin are clearly found to be of extremely important, irreplaceable, and intrinsic scientific value, the remains or goods may be curated by the society until the remains or goods may be reinterred as provided in this subsection without impairing their scientific value.

(3) If the society finds that the discovered human skeletal remains or burial goods are of American Indian origin, it shall promptly notify in writing the Commission on Indian Affairs and any known persons in the order listed in section 30-2223 or, if no relatives are known, any Indian tribes reasonably identified as tribally linked to such remains or goods in order to ascertain and follow the wishes of the relative or Indian tribe, if any, as to reburial or other disposition. Reburial by any such relative or Indian tribe shall be by and at the expense of such relative or Indian tribe. In cases in which reasonably identifiable American Indian human skeletal remains or burial goods are unclaimed by the appropriate relative or Indian tribe, the society shall notify all other Indian tribes which can reasonably be determined to have lived in Nebraska in order to ascertain and follow the wishes of the tribe as to reburial or other disposition. Reburial by any such tribe shall be by and at the expense of the tribe. If such remains or goods are unclaimed by the appropriate tribe, the remains or goods shall be reburied, as determined by the commission, by one of the four federally recognized Indian tribes in Nebraska.



12-1209 Entity possessing or controlling remains or goods on August 25, 1989; duties.

Notwithstanding any other provision of Nebraska law, any institution, agency, organization, or other entity in this state which receives funding or official recognition from the state or any of its political subdivisions and which has in its possession or control on August 25, 1989, any disinterred human skeletal remains or burial goods of American Indian origin which are reasonably identifiable as to familial or tribal origin, regardless of their present location, shall return any such remains and goods to the relative or Indian tribe for reburial, upon request of such relative or Indian tribe, or otherwise cause such remains and goods to be reinterred pursuant to subsections (2) and (3) of section 12-1208 within one year of receiving such request, except that any such entity which has, prior to January 1, 1989, received a written request from any relative or Indian tribe for the return of such reasonably identifiable remains and goods shall return to such relative or Indian tribe for reburial all such remains and goods by September 10, 1990.



12-1210 Entity possessing or controlling remains or goods; request for return; duties.

Any institution, agency, organization, or other entity in this state which receives a request for the return of human skeletal remains or burial goods under the Unmarked Human Burial Sites and Skeletal Remains Protection Act shall, at least ninety days prior to the date for return established by statute or otherwise agreed upon pursuant to the act, provide the requesting relative or Indian tribe with an itemized inventory of any human skeletal remains and burial goods that are subject to return to the requesting relative or Indian tribe. At the time the entity transfers possession of such remains or goods to the requesting relative or Indian tribe, the transferor and the transferee shall each sign a transfer document which identifies by inventory number and description each human skeletal remain or burial good being transferred.



12-1211 Dispute; resolution; procedure.

Whenever a dispute arises with regard to the disposition of human skeletal remains or burial goods pursuant to the Unmarked Human Burial Sites and Skeletal Remains Protection Act, the procedure set forth in this section shall be the exclusive remedy available to the aggrieved party under the act. No cause of action shall lie until the procedure set forth in this section is completed.

The aggrieved party shall submit to the adverse party documentation describing the nature of the grievance. The aggrieved party and the adverse party shall meet within sixty days of the mailing of the initial grievance and shall either concur or disagree after reviewing the appropriate documentation.

If after such meeting the parties disagree, they shall, within fifteen days following such meeting, designate a third party, agreed on by both original parties, to assist in the resolution of the dispute. If an agreement as to the designation of the third party is not reached within the fifteen-day period, the Public Counsel shall automatically be designated to serve in that capacity.

Following the designation of a third party, the aggrieved party may submit a petition, together with supporting documentation, to the third party describing the nature of the grievance. The aggrieved party shall serve a copy of the petition and all supporting documents on the adverse party at the time of filing. The adverse party shall have thirty days to respond to the petition by filing a response and supporting documentation with the third party, copies of which shall be served on the aggrieved party by the adverse party at the time of filing the response.

The third party shall review the petition, the response, all supporting documentation submitted by the parties, and other relevant information. Following such review and within ninety days after the filing of the petition, the two original parties and the third party shall, by majority vote, render a decision with regard to the matter in dispute.

The decision may be appealed by either party, and such appeal shall be in accordance with section 25-1937.

When the disposition of any human skeletal remains or burial goods is disputed and subject to arbitration under this section, the party in possession of the remains or goods shall retain possession until the arbitration process and appeals provided for in this section are completed.



12-1212 Civil action; statute of limitation; recovery; attorney's fees.

(1) Any person, Indian tribe, or Indian tribal member shall have a civil cause of action against any person alleged to have intentionally violated the Unmarked Human Burial Sites and Skeletal Remains Protection Act or section 28-1301. The action shall be brought within two years of discovery by the plaintiff of the alleged violation or within two years of August 25, 1989, whichever is later. The action shall be filed either in the district court of the county in which the unmarked human burial, human skeletal remains, or burial goods are located or in which the defendant resides.

(2) If the plaintiff prevails in an action brought pursuant to this section:

(a) The court may award reasonable attorney's fees to the plaintiff and may grant injunctive or other appropriate relief, including forfeiture of any human skeletal remains or burial goods acquired as a result of or equipment used in the violation. The court shall order the disposition of any items forfeited, including the reinterment of any human skeletal remains or burial goods pursuant to the act; and

(b) The plaintiff may recover actual damages for each violation.

(3) If the defendant prevails in an action brought pursuant to this section, the court may award reasonable attorney's fees to the defendant.



12-1301 Director of Veterans' Affairs; powers and duties; Veteran Cemetery Construction Fund; Nebraska Veteran Cemetery System Endowment Fund; Nebraska Veteran Cemetery System Operation Fund; created; investment.

(1) The Director of Veterans' Affairs may establish and operate a state veteran cemetery system consisting of a facility in Box Butte County, a facility in Sarpy County, and the Nebraska Veterans' Memorial Cemetery in Hall County. The director may seek and expend private, state, and federal funds for the establishment, construction, maintenance, administration, and operation of the cemetery system as provided in this section. Any gift, bequest, or devise of real property and any acquisition of real property with the proceeds of a donation, gift, bequest, devise, or grant from an individual, an organization, a corporation, a foundation, or a similar entity or from a nonfederal governmental agency for the cemetery system shall be subject to the approval requirements of section 81-1108.33 notwithstanding the value of the real property. All funds received for the construction of the cemetery system shall be remitted to the State Treasurer for credit to the Veteran Cemetery Construction Fund. Any funds remaining in the Veteran Cemetery Construction Fund following the completion of construction of the three facilities comprising the state veteran cemetery system shall upon such completion be transferred to the Nebraska Veteran Cemetery System Endowment Fund, and the Veteran Cemetery Construction Fund shall thereafter terminate.

(2)(a) A trust fund to be known as the Nebraska Veteran Cemetery System Endowment Fund is hereby created. The fund shall consist of:

(i) Gifts, bequests, grants, or contributions from private or public sources designated for the maintenance, administration, or operation of the state veteran cemetery system;

(ii) Any funds transferred from the Veteran Cemetery Construction Fund following the completion of construction of the three facilities comprising the state veteran cemetery system; and

(iii) Following the termination of the Veteran Cemetery Construction Fund, any funds received by the state from any source for the state veteran cemetery system.

(b) No revenue from the General Fund shall be remitted to the Nebraska Veteran Cemetery System Endowment Fund. The Legislature shall not appropriate or transfer money from the Nebraska Veteran Cemetery System Endowment Fund for any purpose other than as provided in this section. Any money in the Nebraska Veteran Cemetery System Endowment Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. No portion of the principal of the Nebraska Veteran Cemetery System Endowment Fund shall be expended for any purpose except investment pursuant to this subdivision. All investment earnings from the Nebraska Veteran Cemetery System Endowment Fund shall be credited on a quarterly basis to the Nebraska Veteran Cemetery System Operation Fund.

(3) There is hereby created the Nebraska Veteran Cemetery System Operation Fund. Money in the fund shall be used for the operation, administration, and maintenance of the state veteran cemetery system. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(4) The director may make formal application to the federal government regarding federal financial assistance for the construction of any of the facilities comprising the state veteran cemetery system which is located in a county with a population of less than one hundred thousand persons when he or she determines that the requirements for such assistance have been met.

(5) The director may make formal application to the federal government regarding financial assistance for the construction of any facility comprising a portion of the state veteran cemetery system located in a county with a population of more than one hundred thousand persons when sufficient funds have been remitted to the Nebraska Veteran Cemetery System Endowment Fund such that (a) the projected annual earnings from such fund available for transfer to the Nebraska Veteran Cemetery System Operation Fund plus (b) the projected annual value of formal agreements that have been entered into between the state and any political subdivisions or private entities to subsidize or undertake the operation, administration, or maintenance of any of the facilities within the state veteran cemetery system, has a value that is sufficient to fund the operation, administration, and maintenance of any cemetery created pursuant to this subsection.

(6) The director may expend such funds as may be available for any of the purposes authorized in this section.

(7) The director, with the approval of the Governor, may enter into agreements for cemetery construction, administration, operation, or maintenance with qualified persons, political subdivisions, or business entities. The director shall provide lots in the cemetery system for the interment of deceased veterans as defined by the National Cemetery Administration of the United States Department of Veterans Affairs. The director shall provide lots for the interment of those veterans' spouses, minor children, and unmarried adult children who were physically or mentally disabled and incapable of self-support. Section 12-501 does not apply to the state veteran cemetery system.

(8) The Veteran Cemetery Construction Fund is created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. The balance in the Veteran Cemetery Construction Fund shall be transferred to the General Fund on or before June 30, 2018, as directed by the budget administrator of the budget division of the Department of Administrative Services.

(9) The director may adopt and promulgate rules and regulations to carry out this section. The rules and regulations shall include requirements for proof of residency, cost of burial if any, and standards for cemeteries, including decorations and headstones.



12-1401 Statewide Cemetery Registry; established and maintained.

(1) The Nebraska State Historical Society shall establish and maintain the Statewide Cemetery Registry. The registry shall be located in the office of the Nebraska State Historical Society and shall be made available to the public. The purpose of the registry is to provide a central data bank of accurate and current information regarding the location of cemeteries, burial grounds, mausoleums, and columbaria in the state.

(2)(a) Each city, village, township, county, church, fraternal and benevolent society, cemetery district, cemetery association, mausoleum association, and any other person owning, operating, or maintaining a cemetery, pioneer cemetery, abandoned or neglected cemetery, mausoleum, or columbarium shall register with the Statewide Cemetery Registry.

(b) Except as provided in subdivision (c) of this subsection, the registration shall include the following:

(i) The location or address of the cemetery, mausoleum, or columbarium;

(ii) A plat of the cemetery, mausoleum, or columbarium grounds, including any lots, graves, niches, or crypts, if available;

(iii) The name and address of the person or persons representing the entity owning, operating, or maintaining the cemetery, mausoleum, or columbarium;

(iv) The inception date of the cemetery, mausoleum, or columbarium, if available; and

(v) If the cemetery, mausoleum, or columbarium is abandoned, the abandonment date, if available.

(c) The information required in subdivision (b) of this subsection regarding the operation and maintenance of a cemetery, mausoleum, or columbarium prior to January 1, 2006, shall be required only if such information is reasonably available to the registering entity.

(d) The entity owning, operating, or maintaining the cemetery, mausoleum, or columbarium may include information regarding the history of the operation of the cemetery, mausoleum, or columbarium.

(3) The entity owning, operating, or maintaining a registered cemetery, mausoleum, or columbarium shall update its entry in the registry every ten years following the initial registration by the entity.






Chapter 13 - CITIES, COUNTIES, AND OTHER POLITICAL SUBDIVISIONS

13-101 Transferred to section 43-1401.



13-102 Transferred to section 43-1402.



13-103 Transferred to section 43-1403.



13-104 Transferred to section 43-1404.



13-105 Transferred to section 43-1405.



13-106 Transferred to section 43-1406.



13-107 Transferred to section 43-1407.



13-108 Transferred to section 43-1408.



13-109 Transferred to section 43-1409.



13-110 Transferred to section 43-1410.



13-111 Transferred to section 43-1411.



13-112 Transferred to section 43-1412.



13-113 Repealed. Laws 1984, LB 845, § 35.



13-114 Repealed. Laws 1984, LB 845, § 35.



13-115 Transferred to section 43-1413.



13-116 Repealed. Laws 1984, LB 845, § 35.



13-201 Act, how cited.

Sections 13-201 to 13-208 shall be known and may be cited as the Community Development Assistance Act.



13-202 Legislative findings.

The Legislature hereby finds that areas of chronic economic distress in the State of Nebraska are a detriment to the economic well-being, health, and safety of the citizens of Nebraska. The Legislature further contends that current governmental solutions have not been able to completely resolve certain problems such as overcrowding, unemployment, and poor health and sanitary conditions in a community which lead to further deterioration. Such problems cannot be remedied by the government alone, but can be alleviated through a partnership between the government and private enterprise. It is therefor declared to be public policy in this state to encourage contributions by business firms and individuals that offer and provide community and neighborhood assistance and community services.



13-203 Terms, defined.

For purposes of the Community Development Assistance Act, unless the context otherwise requires:

(1) Business firm shall mean any business entity, including a corporation, a fiduciary, a sole proprietorship, a partnership, a limited liability company, a corporation having an election in effect under Chapter 1, subchapter S of the Internal Revenue Code, as defined in section 49-801.01, subject to the state income tax imposed by section 77-2715 or 77-2734.02, an insurance company paying premium or related retaliatory taxes in this state pursuant to section 44-150 or 77-908, or a financial institution paying the tax imposed pursuant to sections 77-3801 to 77-3807;

(2) Community services shall mean any type of the following in a community development area: (a) Employment training; (b) human services; (c) medical services; (d) physical facility and neighborhood development services; (e) recreational services or activities; (f) educational services; or (g) crime prevention activities, including, but not limited to, (i) the instruction of any individual in the community development area that enables him or her to acquire vocational skills, (ii) counseling and advice, (iii) emergency services, (iv) community, youth, day care, and senior citizen centers, (v) in-home services, (vi) home improvement services and programs, and (vii) any legal enterprise which aids in the prevention or reduction of crime;

(3) Department shall mean the Department of Economic Development;

(4) Director shall mean the Director of Economic Development;

(5) Community development area shall mean any village, city, county, unincorporated area of a county, or census tract which has been designated by the department as an area of chronic economic distress;

(6) Community assistance shall mean furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement of any part or all of a community development area;

(7) Community betterment organization shall mean (a) any organization performing community services or offering community assistance in a community development area and to which contributions are tax deductible under the provisions of the Internal Revenue Service of the United States Department of the Treasury and (b) a county, city, or village performing community services or offering community assistance in a community development area; and

(8) Area of chronic economic distress shall mean an area of the state which meets any of the following conditions:

(a) An unemployment rate which exceeds the statewide average unemployment rate;

(b) A per capita income below the statewide average per capita income; or

(c) A population loss between the two most recent federal decennial censuses.



13-204 Community betterment organization; program; tax credit status.

Any community betterment organization which provides community assistance or community services in a community development area may apply any time during the fiscal year to the department to have one or more programs certified for tax credit status as provided in sections 13-205 to 13-208. The proposal shall set forth the program to be conducted, the community development area, the estimated amount to be required for completion of the program or the annual estimated amount required for an ongoing program, the plans for implementing the program, and the amount of contributions committed or anticipated for such activities or services.



13-205 Program proposal; local government subdivision; department; review.

If the subdivision of local government has adopted a community development plan for an area which includes the area in which the community betterment organization is providing community assistance or community services, the organization shall submit a copy of the program proposal to the chief executive officer of such subdivision. If the program proposal is consistent with the adopted community development plan, the chief executive officer shall so certify to the department for the department's approval or disapproval. If the program proposal is not consistent with the adopted community development plan of the local subdivision, the chief executive officer shall so indicate and the proposal shall not be approved by the department. If the proposed activities are consistent with the adopted community development plan, but for other reasons they are not viewed as appropriate by the local subdivision, the chief executive officer shall so indicate and the department shall review the program proposal and approve or disapprove it. The local subdivision shall review the proposal within forty-five days from the date of receipt for review. If the subdivision does not issue its finding concerning the proposal within forty-five days after receipt, the proposal shall be deemed approved. The department shall approve or disapprove a program proposal submitted pursuant to section 13-204 within forty-five days of receipt by the department.



13-206 Director; adopt rules and regulations; tax credits.

(1) The director shall adopt and promulgate rules and regulations for the approval or disapproval of the program proposals submitted pursuant to section 13-205 taking into account the economic need level and the geographic distribution of the population of the community development area. The director shall also adopt and promulgate rules and regulations concerning the amount of the tax credit for which a program shall be certified. The tax credits shall be available for contributions to a certified program which may qualify as a charitable contribution deduction on the federal income tax return filed by the business firm or individual making such contribution. The decision of the department to approve or disapprove all or any portion of a proposal shall be in writing. If the proposal is approved, the maximum tax credit allowance for the certified program shall be stated along with the approval. The maximum tax credit allowance approved by the department shall be final for the fiscal year in which the program is certified. A copy of all decisions shall be transmitted to the Tax Commissioner. A copy of all credits allowed to business firms under sections 44-150 and 77-908 shall be transmitted to the Director of Insurance.

(2) For all business firms and individuals eligible for the credit allowed by section 13-207, except for insurance companies paying premium and related retaliatory taxes in this state pursuant to section 44-150 or 77-908, the Tax Commissioner shall provide for the manner in which the credit allowed by section 13-207 shall be taken and the forms on which such credit shall be allowed. The Tax Commissioner shall adopt and promulgate rules and regulations for the method of providing tax credits. The Director of Insurance shall provide for the manner in which the credit allowed by section 13-207 to insurance companies paying premium and related retaliatory taxes in this state pursuant to sections 44-150 and 77-908 shall be taken and the forms on which such credit shall be allowed. The Director of Insurance may adopt and promulgate rules and regulations for the method of providing the tax credit. The Tax Commissioner shall allow against any income tax due from the insurance companies paying premium and related retaliatory taxes in this state pursuant to section 44-150 or 77-908 a credit for the credit provided by section 13-207 and allowed by the Director of Insurance.



13-207 Business firm or individual; receive tax credit; maximum amount; when.

(1) Any business firm or individual which plans to or which has contributed to a certified program of a community betterment organization may apply to the department for authorization for a tax credit for the contribution to the certified program in an amount up to but not exceeding the maximum tax credit allowed by the department. The maximum tax credit allowed by the department for each approved business firm or individual shall be in an amount which does not exceed forty percent of the total amount contributed by the business firm or individual during its taxable year to any programs certified pursuant to section 13-205. The director shall send a copy of the approved application which includes the amount of the tax credit to be allowed and a certification by the department that the contribution has been paid as proposed by the business firm or individual to the Tax Commissioner who shall grant a tax credit against any tax due under sections 77-2715, 77-2734.02, and 77-3801 to 77-3807 and to the Director of Insurance who shall grant a tax credit against any premium and related retaliatory taxes due under sections 44-150 and 77-908.

(2) No tax credit shall be granted to any business firm or individual in this state pursuant to the Community Development Assistance Act for activities that are a part of its normal course of business. Any tax credit balance may be carried over and applied against the business firm's or individual's tax liability for the next five years immediately succeeding the tax year in which the credit was first allowed.



13-208 Tax credits; limit.

The total amount of tax credit granted for programs approved and certified under the Community Development Assistance Act by the department for any fiscal year shall not exceed three hundred fifty thousand dollars, except that for fiscal year 2016-17, the total amount of tax credit granted under this section shall be reduced by seventy-five thousand dollars.



13-301 Counties containing city of first class; comprehensive development plan; encouraged to prepare; enforcement.

Since counties containing larger municipalities are typically experiencing population and economic growth which promotes increased urban and rural land-use conflicts, the county government of a county that contains some or all portions of a city of the first class is strongly encouraged to prepare a comprehensive development plan that meets the requirements of section 23-114.02, adopt zoning and subdivision regulations covering all portions of its regulatory jurisdiction, and begin an organized and staffed program to enforce such zoning and subdivision regulations.



13-302 County and city of metropolitan or primary class; assistance to enforce zoning and subdivision regulations; assess cost.

Effective July 1, 1976, a county government, city of the metropolitan class, or city of the primary class that is enforcing zoning and subdivision regulations shall, upon request, provide either directly or through an intergovernmental program all the necessary services and staff to assist villages and cities of the second class that are located wholly or partially within the county with the enforcement of their individual zoning and subdivision regulations, and such assistance may, at the option of the county, city of the metropolitan class, or city of the primary class, also be rendered to cities of the first class upon request. The county or municipality may assess the full costs of such assistance to a municipality served. The county or municipality providing the service may require a one-year notice before beginning or terminating such services.



13-303 Counties, cities, and villages; contract; agreement; hearing; notice; cost; levy; fee.

The county boards of counties and the governing bodies of cities and villages may establish an emergency medical service, including the provision of scheduled and unscheduled ambulance service, as a governmental service either within or without the county or municipality, as the case may be. The county board or governing body may contract with any city, person, firm, or corporation licensed as an emergency medical service for emergency medical care by out-of-hospital emergency care providers. Each may enter into an agreement with the other under the Interlocal Cooperation Act or Joint Public Agency Act for the purpose of establishing an emergency medical service or may provide a separate service for itself. Public funds may be expended therefor, and a reasonable service fee may be charged to the user. Before any such service is established under the authority of this section, the county board or the governing bodies of cities and villages shall hold a public hearing after giving at least ten days' notice thereof, which notice shall include a brief summary of the general plan for establishing such service, including an estimate of the initial cost and the possible continuing cost of operating such service. If the board or governing body after such hearing determines that an emergency medical service for emergency medical care by out-of-hospital emergency care providers is needed, it may proceed as authorized in this section. The authority granted in this section shall be cumulative and supplementary to any existing powers heretofore granted. Any county board of counties and the governing bodies of cities and villages may pay their cost for such service out of available general funds or may levy a tax for the purpose of providing the service, which levy shall be in addition to all other taxes and shall be in addition to restrictions on the levy of taxes provided by statute, except that when a rural or suburban fire protection district provides the service, the county shall pay the cost for the county service by levying a tax on that property not in the rural or suburban fire protection district providing the service. The levy shall be subject to subsection (10) of section 77-3442 or section 77-3443, as applicable.



13-304 Recreational facilities; authorization; tax levy.

Any city, village, school district, township, or county shall have the power to join with any other political or governmental subdivision, with any agency or public corporation, whether federal, state, or local, or with any number or combinations thereof by contract or otherwise in the joint ownership, operation, or performance of any property, facility, power, or function or in agreements containing the provisions that one or more thereof operate or perform for the other or others, this power as set forth in this section to be only for the express purpose of acquiring, holding, improving, and operating any park, playground, swimming pool, recreation center, or other recreational use or facility. Each such political or governmental subdivision shall also individually have power to acquire, hold, improve, and operate any park, playground, swimming pool, recreation center, or other recreational use or facility. For the exercise of the powers set forth in this section, each such political or governmental subdivision shall have the power to levy a tax, to be known as a park and recreation tax, upon all the taxable property in its jurisdiction. This levy may be accumulated as a sinking fund from fiscal year to fiscal year to provide funds for the purpose of acquisition, holding, improvement, and operation of any park, playground, swimming pool, recreation center, or other recreational use or facility.

City may join with airport authority in acquisition of property for a park. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).



13-305 Cities, villages, school districts, and counties; joint facilities; powers.

For the specific purposes set forth in section 13-304, any city, village, school district or county shall have the power to receive (1) any grant or devise of real estate, (2) any grant or gift or bequest of money or other personal property, and (3) any other donation in trust or otherwise.

City may acquire real estate for park purposes by gift. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).



13-306 Joint facilities; employees; park board; appointment; bonds; election; issuance.

To carry out the purposes set forth in section 13-304, the county board of any county is authorized to hire such employees as it deems necessary, and to appoint a park and recreation board of not less than three members to serve without compensation and to issue bonds for such purposes; Provided, that no such bonds shall be issued until the question of issuing the same shall have been submitted to the electors of the county at a general election therein, or at a special election called for such purposes, and a majority of electors voting at such election shall have voted in favor of issuing the bonds. Notice of such election shall be given by publication once each week for three successive weeks prior thereto in a legal newspaper published in or of general circulation in such county. Such bonds shall be payable in not less than five nor more than twenty years from the date of issuance thereof, and shall bear interest not exceeding the rate of six percent per annum, payable annually, with interest coupons attached to the bonds.

Whenever five percent of the registered voters voting in the county at the last general election and residing in such county shall file a petition in the office of the county clerk of such county requesting the county board of such county to submit the question of issuing bonds to the electors at the next general election or at a special election; or to submit to such electors the question of levying a park and recreation tax, as authorized by section 13-304, or both such questions, the county clerk shall determine and certify whether such petition has been signed by at least five percent of the registered voters voting in the county in the last general election, and who appear to reside in such county. He shall then present such petition to the county board at its next regular meeting. The county board shall thereupon cause such question of the issuance of bonds or levying such tax or both such questions, according to such petition, to be submitted to the electors of such county at the next general election, or special election called for such purpose if requested in such petition.



13-307 Joint facilities; bonds; authority of county board; eminent domain; powers.

If a majority of the electors voting thereon vote in favor of such question or questions submitted, such county board shall proceed accordingly.

To acquire property for the purposes set forth in section 13-304, each county shall have the power of eminent domain which shall be exercised by the county board of each county in the manner provided in sections 76-704 to 76-724.



13-308 Municipal corporations; powers.

Any municipal corporation may contract with any person and provide funds for home-delivered meals for the elderly and senior volunteer programs.



13-309 Municipal corporation, defined.

For purposes of sections 13-308 and 13-309, municipal corporation shall mean any county, township, city, or village, whether organized and existing under direct provisions of the Constitution of Nebraska or statutes of this state, or by virtue of charters or other corporate articles or instruments executed under authority of the Constitution or statutes of this state.



13-310 Formation of subdivision or district; special assessment; notice; copy to nonresident property owners.

Before any political subdivision, except any city of the metropolitan class, or special taxing district for public works or public improvements shall be formed, and before any political subdivision or special taxing district, excepting any city of the metropolitan class and school districts, may impose any special assessment for public works or public improvements, a copy of any notice required to be published by law shall be mailed to the last-known address of all nonresident property owners as shown on the current tax rolls at the time such notice is first published.



13-311 Formation of district; mailing of notice; requirements.

The county clerk, city clerk, clerk of any political subdivision, except any city of the metropolitan class, or any other person upon whom the duty is imposed by law to publish notice required by law in regard to the formation of a special taxing district for public works or public improvements shall mail by certified mail with return receipt requested a copy of the published notice in regard to the formation of any special taxing district within the county, city, or other political subdivision, except any city of the metropolitan class, to the last-known address as shown on the current tax rolls of each nonresident property owner.



13-312 Special assessment; mailing of notice; requirements.

The county clerk, city clerk, clerk of any political subdivision, except any city of the metropolitan class, or any other person upon whom the duty is imposed by law to publish notice required by law in regard to any special assessment by a special taxing district shall mail by certified mail with return receipt requested a copy of such notice to be published to the last-known address as shown on the current tax rolls of each nonresident property owner.



13-313 Failure to mail copy of published notice; assessment invalidated.

The failure of any county clerk, city clerk, clerk of a political subdivision, except any city of the metropolitan class, or any other person upon whom the duty is imposed by law to mail a copy of a published notice as provided in sections 13-310 to 13-314 shall invalidate the assessment against the property involved while permitting all other assessments and procedures to be lawful.



13-314 Nonresident property owner, defined.

The term nonresident property owner as used in sections 13-310 to 13-314 shall mean any person or corporation whose residence and mailing address as shown on the current tax rolls is outside the boundaries of the county and who is a record owner of property within the boundaries of the political subdivision, except any city of the metropolitan class, special assessment district, or taxing district involved.



13-315 Appropriation or expenditure; purposes; method; limitation.

The city commissioners or council of any city, the board of trustees of any village, and the county board of any county in the state shall have the power to appropriate or expend annually from the general funds or from revenue received from any proprietary functions of their respective political subdivision an amount not to exceed four-tenths of one percent of the taxable valuation of the city, village, or county for the purpose of encouraging immigration, new industries, and investment and to conduct and carry on a publicity campaign, including a publicity campaign conducted for the purpose of acquiring from any source a municipal electrical distribution system or exploiting and advertising the various agricultural, horticultural, manufacturing, commercial, and other resources, including utility services, of the city, village, or county. Such sum may be expended directly by the city, village, or county or may be paid to the chamber of commerce or other commercial organization or a similar county organization or multicounty organization or local development corporation to be expended for the purposes enumerated in this section under the direction of the board of directors of the organization. The total amount levied including the appropriation or expenditure made under this section shall not exceed the amount limited by law.

Provisions under this section for expenditure of tax money and income from proprietary functions for purchase by a municipality or a county of property for industrial development violate the Constitution, but the provisions of expenditures for other purposes by a municipality or county itself or through private organizations are constitutional. Chase v. County of Douglas, 195 Neb. 838, 241 N.W.2d 334 (1976).



13-316 Expenditure; inclusion in budget.

The amount to be expended for the ensuing year or biennial period shall be fixed at the time of making up the annual or biennial budget required by law, and the same shall be included in the budget.



13-317 Juvenile emergency shelter care; contracts authorized.

Any municipal corporation may contract with any person and provide funds for juvenile emergency shelter care. For purposes of this section:

(1) Juvenile emergency shelter care shall mean temporary twenty-four-hour physical care and supervision in crisis situations and at times when an appropriate foster care resource is not available to persons eighteen years of age or younger; and

(2) Municipal corporation shall be as defined in section 13-309.



13-318 Public safety services; joint financing and operation; public safety commission; members; powers and duties.

(1) Any county and any municipalities and fire protection districts within the county may provide for the joint financing and operation of public safety services pursuant to an agreement under the Interlocal Cooperation Act or Joint Public Agency Act.

(2) Joint public safety services shall be operated by a public safety commission consisting of at least three members who represent the county and the participating municipalities and fire protection districts as provided in the agreement. Only elected officials are eligible to serve on the commission. In counties with more than one hundred thousand inhabitants, the county and participating municipalities and fire protection districts may appoint a separate fire protection and emergency services commission of at least three members to operate or coordinate fire protection or emergency services in the county and participating municipalities and fire protection districts. If the public safety services to be provided include fire protection, at least one representative of each fire protection district shall be a member of the commission. The commission may employ officers and other employees necessary to carry out its duties and responsibilities for public safety services or fire protection or emergency services and may enter into contracts, acquire and dispose of property, and receive funds appropriated to it by the county and any participating municipality or fire protection district, granted or appropriated to it by the state or federal government or an agency thereof, given to it by any individual, or collected from the sales and use tax authorized by section 13-319. If fire protection services or emergency services are to be provided, the commission shall appoint an individual trained in fire protection or emergency services with at least five years of experience in providing such services who shall coordinate fire protection and financing of the services in the county. The individual shall serve at the pleasure of the commission. The commission shall have other powers as are granted to the county and any of the participating municipalities or fire protection districts acting independently except as limited by the agreement.



13-319 County; sales and use tax authorized; limitation; election.

Any county by resolution of the governing body may impose a sales and use tax of one-half percent, one percent, or one and one-half percent upon the same transactions sourced as provided in sections 77-2703.01 to 77-2703.04 within the county, but outside any incorporated municipality which has adopted a local sales tax pursuant to section 77-27,142, on which the state is authorized to impose a tax pursuant to the Nebraska Revenue Act of 1967, as amended from time to time. Any sales and use tax imposed pursuant to this section must be used (1) to finance public safety services provided by a public safety commission, (2) to provide the county share of funds required under any other agreement executed under the Interlocal Cooperation Act or Joint Public Agency Act, or (3) to finance public safety services provided by the county. A sales and use tax shall not be imposed pursuant to this section until an election has been held and a majority of the qualified electors have approved the tax pursuant to sections 13-322 and 13-323.



13-320 Public safety services, defined.

For purposes of sections 13-318 to 13-326, public safety services means crime prevention, offender detention, and firefighter, police, medical, ambulance, or other emergency services.



13-321 Repealed. Laws 1997, LB 269, § 80.



13-322 Submission of question to voters; ballot language; procedure.

The powers granted by section 13-319 shall not be exercised unless and until the question has been submitted at a primary, general, or special election held within the area which would be subject to the tax and in which all registered voters are entitled to vote on such question. The officials of the incorporated municipality or county shall order the submission of the question by submitting a certified copy of the resolution proposing the tax to the election commissioner or county clerk. The question may include any terms and conditions set forth in the resolution proposing the tax, such as a termination date or the specific public safety service for which the revenue received from the tax will be allocated, and shall include the following language: Shall the county impose a sales and use tax upon the same transactions within the county, other than in municipalities which impose a local option sales tax, on which the State of Nebraska is authorized to impose a tax to finance public safety services? If a majority of the votes cast upon the question are in favor of the tax, the governing body may impose the tax. If a majority of those voting on the question are opposed to the tax, the governing body shall not impose the tax. Any election under this section shall be conducted in accordance with the procedures provided in the Election Act.



13-323 Submission of question to voters; notice.

The election commissioner or county clerk shall give notice of the submission of the question of imposing a tax under section 13-319 not more than thirty days nor less than ten days before the election, by publication one time in one or more newspapers published in or of general circulation in the municipality or county in which the question is to be submitted. This notice is in addition to any other notice required under the Election Act.



13-324 Tax Commissioner; powers and duties; beginning and termination of taxation; procedure; notice; administrative fee; illegal assessment and collection; remedies.

(1) The Tax Commissioner shall administer all sales and use taxes adopted under section 13-319. The Tax Commissioner may prescribe forms and adopt and promulgate reasonable rules and regulations in conformity with the Nebraska Revenue Act of 1967, as amended, for the making of returns and for the ascertainment, assessment, and collection of taxes. The county shall furnish a certified copy of the adopting or repealing resolution to the Tax Commissioner in accordance with such rules and regulations. The tax shall begin the first day of the next calendar quarter which is at least one hundred twenty days following receipt by the Tax Commissioner of the certified copy of the adopted resolution. The Tax Commissioner shall provide at least sixty days' notice of the adoption of the tax or a change in the rate to retailers. Notice shall be provided to retailers within the county. Notice to retailers may be provided through the web site of the Department of Revenue or by other electronic means.

(2) For resolutions containing a termination date, the termination date is the first day of a calendar quarter. The county shall furnish a certified statement to the Tax Commissioner no more than one hundred eighty days and at least one hundred twenty days before the termination date that the termination date stated in the resolution is still valid. If the certified statement is not furnished within the prescribed time, the tax shall remain in effect, and the Tax Commissioner shall continue to collect the tax until the first day of the calendar quarter which is at least one hundred twenty days after receipt of the certified statement notwithstanding the termination date stated in the resolution. The Tax Commissioner shall provide at least sixty days' notice of the termination of the tax to retailers. Notice shall be provided to retailers within the county. Notice to retailers may be provided through the web site of the department or other electronic means.

(3) The Tax Commissioner shall collect the sales and use tax concurrently with collection of a state tax in the same manner as the state tax is collected. The Tax Commissioner shall remit monthly the proceeds of the tax to the counties imposing the tax, after deducting the amount of refunds made and three percent of the remainder as an administrative fee necessary to defray the cost of collecting the tax and the expenses incident thereto. The Tax Commissioner shall keep full and accurate records of all money received and distributed. All receipts from the three-percent administrative fee shall be deposited in the state General Fund.

(4) Upon any claim of illegal assessment and collection, the taxpayer has the same remedies provided for claims of illegal assessment and collection of the state tax. It is the intention of the Legislature that the provisions of law which apply to the recovery of state taxes illegally assessed and collected apply to the recovery of sales and use taxes illegally assessed and collected under section 13-319.

(5) Boundary changes or the adoption of a sales and use tax by an incorporated municipality that affects any tax imposed by this section shall be governed as provided in subsections (3) through (10) of section 77-27,143.



13-325 County sales and use tax; distribution.

The proceeds of the sales and use tax imposed by a county under section 13-319 shall be distributed to the county for deposit in its general fund.



13-326 County sales and use tax; laws governing; source of sales.

(1) All relevant provisions of the Nebraska Revenue Act of 1967, as amended, not inconsistent with sections 13-319, 13-324, and 13-325, shall govern transactions, proceedings, and activities pursuant to any sales and use tax imposed by a county.

(2) For the purposes of the sales and use tax imposed by a county, all retail sales, rentals, and leases, as defined and described in the Nebraska Revenue Act of 1967, are sourced as provided in sections 77-2703.01 to 77-2703.04.



13-327 County; cede jurisdiction; when; procedure.

(1) The governing body of any city of the first or second class or village may, by majority vote of its members, request that the county board formally cede and transfer to the city or village extraterritorial zoning jurisdiction over land outside the area extending two miles from the corporate boundaries of a city of the first class and one mile from the corporate boundaries of a city of the second class or village. In making its request, the city or village shall describe the territory over which jurisdiction is being sought by metes and bounds or by reference to an official map, except that a village shall not request jurisdiction over any territory that is more than one-quarter mile outside the area extending one mile from the corporate boundaries of a village.

(2) Unless prohibited pursuant to section 13-328, the county board may, by majority vote of its members, grant the request with regard to some or all of the requested territory if:

(a) The county has formally adopted a comprehensive development plan and zoning resolution pursuant to section 23-114 not less than two years immediately preceding the date of the city's or village's request;

(b) The city or village, on the date of the request, is exercising extraterritorial zoning jurisdiction over territory within the boundaries of the county;

(c) The requested territory is within the projected growth pattern of the city or village and would be within the city's or village's extraterritorial zoning jurisdiction by reason of annexation within a reasonable period of years;

(d) Not more than a total of twenty-five percent of the territory of the county located outside the corporate boundaries of any city or village within the county shall be ceded to the jurisdiction of one city or village within ten years after the date upon which the initial request for the cession of territory to the city or village was approved by the governing body of the city or village; and

(e) No portion of the territory ceded to the city's or village's jurisdiction by the county lies within an area extending one-half mile from the extraterritorial zoning jurisdiction of any other city of the first or second class or village on the date the request is approved by the governing body of the city or village unless such other city or village adopts a resolution in support of such request.

(3) If the county board approves the cession and transfer of extraterritorial zoning jurisdiction to a city or village pursuant to this section, such transfer shall take effect on the effective date of the ordinance as provided for in subsection (4) of section 16-902 in the case of a city of the first class or as provided for in subsection (5) of section 17-1002 in the case of a city of the second class or village. Upon the effective date of such transfer, the transferred jurisdiction shall be treated for all purposes as if such land were located within two miles of the corporate boundaries of a city of the first class or within one mile of the corporate boundaries of a city of the second class or village.



13-328 County; cede jurisdiction; limitation.

A county which encompasses a city of the metropolitan class or city of the primary class shall not cede or transfer extraterritorial jurisdiction over land to a city of the first or second class or village if, on the date the county receives a request pursuant to subsection (1) of section 13-327, such land lies within the area extending three miles from the extraterritorial jurisdiction boundaries of such city of the metropolitan class or city of the primary class.



13-329 County, city, village, or public utility; donation of motor vehicle; conditions.

The governing body of a county, city, village, or public utility may authorize the donation of any motor vehicle that is owned by such county, city, village, or public utility, if the governing body has determined that the motor vehicle has reached the end of its useful life, to any charitable organization described in section 501(c)(3) or 501(c)(19) of the Internal Revenue Code that is incorporated pursuant to the Nebraska Nonprofit Corporation Act unless such donation is prohibited by law. The governing body shall not authorize such donation if any employee of the charitable organization or any proposed recipient of the motor vehicle from the charitable organization is a family member of any member of the governing body. For purposes of this section, family member means a spouse, child, parent, brother, sister, grandchild, or grandparent by blood, marriage, or adoption.



13-401 Members and employees; personal liability insurance; authorized.

The governing board of any political subdivision in the State of Nebraska, may provide its members and employees of the political subdivision, either collectively or individually, with personal liability insurance coverage insuring against any liability and claim arising by reason of any act or omission in any manner relating to the performance, attempted performance, or failure of performance of official duties as such member or employee, and may authorize the payment of the premium, cost, and expense of such insurance from the general fund of such political subdivision.



13-402 Political subdivisions, state agency; authorized to file petition in United States Bankruptcy Court; limitation; governing body; duties.

(1) Any county, city, village, school district, agency of the state government, drainage district, sanitary and improvement district, or other political subdivision of the State of Nebraska is hereby permitted, authorized, and given the power to file a petition in the United States Bankruptcy Court under 11 U.S.C. chapter 9 and any acts amendatory thereto and supplementary thereof and to incur and pay the expenses incident to the consummation of a plan of adjustment of debts as contemplated by such petition.

(2)(a) The authority and power to file a petition provided for in subsection (1) of this section shall not apply to any city or village that, at the time of its governing body authorizing the filing of such petition, has its defined benefit retirement plan, if any, with a funded ratio of the actuarial value of assets less than fifty-one and sixty-five hundredths percent for any such petition to be filed during the period between January 1, 2020, and January 1, 2023; fifty-four and forty-one hundredths percent for any such petition to be filed during the period between January 1, 2023, and January 1, 2026; fifty-eight and twenty-one hundredths percent for any such petition to be filed during the period between January 1, 2026, and January 1, 2029; sixty-three and forty-one hundredths percent for any such petition to be filed during the period between January 1, 2029, and January 1, 2032; seventy and seventy-one hundredths percent for any such petition to be filed during the period between January 1, 2032, and January 1, 2035; eighty and sixty-one hundredths percent for any such petition to be filed during the period between January 1, 2035, and January 1, 2038; and ninety percent thereafter.

(b) Within ninety days prior to taking action authorizing the filing of such petition, the governing body of any city or village that has a defined benefit retirement plan shall conduct an actuarial valuation to determine the funded ratio of such defined benefit retirement plan. Such determination shall be prima facie evidence in establishing the authority of the city or village to exercise authority under this section.

(c)(i) A city or village that does not have a defined benefit retirement plan may by ordinance declare and affirm that its general obligation bonds, whether existing before, after, or at the time of such ordinance, shall, unless otherwise provided in the related authorizing measure, be equally and ratably secured by a statutory lien on all ad valorem taxes levied and to be levied from year to year by such city or village and on all proceeds derived therefrom. The statutory lien authorized hereunder shall be deemed to attach and be continuously perfected from the time the bonds are issued without further action or authorization by the city or village. The statutory lien is valid and binding from the time the bonds are issued without any physical delivery thereof or further act required. No filing need be made under the Uniform Commercial Code or otherwise to perfect the statutory lien on any ad valorem taxes or proceeds derived therefrom in favor of any general obligation bonds. Bonds so secured shall have a first priority lien on such ad valorem taxes so levied and on all proceeds derived therefrom and shall have priority against all parties having claims of contract or tort or otherwise against the city or village, whether or not the parties have notice thereof. The absence of such declaration or affirmation shall not reduce or degrade the priority or secured status of such bonds otherwise existing under law.

(ii) For purposes of this subdivision, statutory lien shall have the meaning given to that term under 11 U.S.C. 101(53) of the federal Bankruptcy Reform Act of 1994, as it existed on August 24, 2017.

(d) An actuary performing actuarial valuations pursuant to this subsection shall be a member of the American Academy of Actuaries and shall meet the academy's qualification standards to render a statement of actuarial opinion.



13-403 Real property; purchase, lease-purchase, or acquisition; appraisal required.

Notwithstanding any other provision of law, no political subdivision shall purchase, lease-purchase, or acquire for consideration real property having an estimated value of one hundred thousand dollars or more unless an appraisal of such property has been performed by a certified real property appraiser.



13-404 Civil offices; vacancy; how filled.

Every civil office in a political subdivision filled by appointment shall be vacant upon the happening of any one of the events listed in section 32-560 except as provided in section 32-561. The resignation of the incumbent of such a civil office may be made as provided in section 32-562. Vacancies in such a civil office shall be filled as provided in sections 32-567 and 32-574 and shall be subject to section 32-563.



13-405 Definition or legal status of animal; political subdivision; limitation on power.

No political subdivision may by rule, regulation, ordinance, resolution, or proclamation define or assign a legal status to an animal or animals that is in any manner inconsistent with the status of animals as personal property.



13-501 Act, how cited.

Sections 13-501 to 13-513 shall be known and may be cited as the Nebraska Budget Act.



13-502 Purpose of act; applicability.

(1) The purpose of the Nebraska Budget Act is to require governing bodies of this state to which the act applies to follow prescribed budget practices and procedures and make available to the public pertinent information pertaining to the financial requirements and expectations of such governing bodies so that intelligent and informed support, opposition, criticism, suggestions, or observations can be made by those affected.

(2) The act shall not apply to governing bodies which have a budget of less than five thousand dollars per year.

(3) The act shall not apply to proprietary functions of municipalities for which a separate budget has been approved by the city council or village board as provided in the Municipal Proprietary Function Act.

(4) The Nebraska Budget Act shall not apply to any governing body for any fiscal year in which the governing body will not have a property tax request or receive state aid as defined in section 13-518.

(5) The act shall not apply to any public power district or public power and irrigation district organized pursuant to Chapter 70, article 6, to any rural power district organized pursuant to Chapter 70, article 8, or to any agency created pursuant to sections 18-2426 to 18-2434.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-503 Terms, defined.

For purposes of the Nebraska Budget Act, unless the context otherwise requires:

(1) Governing body means the governing body of any county agricultural society, elected county fair board, joint airport authority formed under the Joint Airport Authorities Act, city or county airport authority, bridge commission created pursuant to section 39-868, cemetery district, city, village, municipal county, community college, community redevelopment authority, county, drainage or levee district, educational service unit, rural or suburban fire protection district, historical society, hospital district, irrigation district, learning community, natural resources district, nonprofit county historical association or society for which a tax is levied under subsection (1) of section 23-355.01, public building commission, railroad transportation safety district, reclamation district, road improvement district, rural water district, school district, sanitary and improvement district, township, offstreet parking district, transit authority, metropolitan utilities district, Educational Service Unit Coordinating Council, and political subdivision with the authority to have a property tax request, with the authority to levy a toll, or that receives state aid;

(2) Levying board means any governing body which has the power or duty to levy a tax;

(3) Fiscal year means the twelve-month period used by each governing body in determining and carrying on its financial and taxing affairs;

(4) Tax means any general or special tax levied against persons, property, or business for public purposes as provided by law but shall not include any special assessment;

(5) Auditor means the Auditor of Public Accounts;

(6) Cash reserve means funds required for the period before revenue would become available for expenditure but shall not include funds held in any special reserve fund;

(7) Public funds means all money, including nontax money, used in the operation and functions of governing bodies. For purposes of a county, city, or village which has a lottery established under the Nebraska County and City Lottery Act, only those net proceeds which are actually received by the county, city, or village from a licensed lottery operator shall be considered public funds, and public funds shall not include amounts awarded as prizes;

(8) Adopted budget statement means a proposed budget statement which has been adopted or amended and adopted as provided in section 13-506. Such term shall include additions, if any, to an adopted budget statement made by a revised budget which has been adopted as provided in section 13-511;

(9) Special reserve fund means any special fund set aside by the governing body for a particular purpose and not available for expenditure for any other purpose. Funds created for (a) the retirement of bonded indebtedness, (b) the funding of employee pension plans, (c) the purposes of the Political Subdivisions Self-Funding Benefits Act, (d) the purposes of the Local Option Municipal Economic Development Act, (e) voter-approved sinking funds, or (f) statutorily authorized sinking funds shall be considered special reserve funds;

(10) Biennial period means the two fiscal years comprising a biennium commencing in odd-numbered or even-numbered years used by a city, village, or natural resources district in determining and carrying on its financial and taxing affairs; and

(11) Biennial budget means (a) a budget by a city of the primary or metropolitan class that adopts a charter provision providing for a biennial period to determine and carry on the city's financial and taxing affairs, (b) a budget by a city of the first or second class or village that provides for a biennial period to determine and carry on the city's or village's financial and taxing affairs, or (c) a budget by a natural resources district that provides for a biennial period to determine and carry on the natural resources district's financial and taxing affairs.



13-504 Proposed budget statement; contents; corrections; cash reserve; limitation.

(1) Each governing body shall annually or biennially, as the case may be, prepare a proposed budget statement on forms prescribed and furnished by the auditor. The proposed budget statement shall be made available to the public by the political subdivision prior to publication of the notice of the hearing on the proposed budget statement pursuant to section 13-506. A proposed budget statement shall contain the following information, except as provided by state law:

(a) For the immediately preceding fiscal year or biennial period, the revenue from all sources, including motor vehicle taxes, other than revenue received from personal and real property taxation, allocated to the funds and separately stated as to each such source: The unencumbered cash balance at the beginning and end of the year or biennial period; the amount received by taxation of personal and real property; and the amount of actual expenditures;

(b) For the current fiscal year or biennial period, actual and estimated revenue from all sources, including motor vehicle taxes, allocated to the funds and separately stated as to each such source: The actual unencumbered cash balance available at the beginning of the year or biennial period; the amount received from personal and real property taxation; and the amount of actual and estimated expenditures, whichever is applicable. Such statement shall contain the cash reserve for each fiscal year or biennial period and shall note whether or not such reserve is encumbered. Such cash reserve projections shall be based upon the actual experience of prior years or biennial periods. The cash reserve shall not exceed fifty percent of the total budget adopted exclusive of capital outlay items;

(c) For the immediately ensuing fiscal year or biennial period, an estimate of revenue from all sources, including motor vehicle taxes, other than revenue to be received from taxation of personal and real property, separately stated as to each such source: The actual or estimated unencumbered cash balances, whichever is applicable, to be available at the beginning of the year or biennial period; the amounts proposed to be expended during the year or biennial period; and the amount of cash reserve, based on actual experience of prior years or biennial periods, which cash reserve shall not exceed fifty percent of the total budget adopted exclusive of capital outlay items;

(d) A statement setting out separately the amount sought to be raised from the levy of a tax on the taxable value of real property (i) for the purpose of paying the principal or interest on bonds issued by the governing body and (ii) for all other purposes;

(e) A uniform summary of the proposed budget statement, including each proprietary function fund included in a separate proprietary budget statement prepared pursuant to the Municipal Proprietary Function Act, and a grand total of all funds maintained by the governing body;

(f) For municipalities, a list of the proprietary functions which are not included in the budget statement. Such proprietary functions shall have a separate budget statement which is approved by the city council or village board as provided in the Municipal Proprietary Function Act; and

(g) For school districts and educational service units, a separate identification and description of all current and future costs to the school district or educational service unit which are reasonably anticipated as a result of any contract, and any adopted amendments thereto, for superintendent services to be rendered to such school district or administrator services to be rendered to such educational service unit.

(2) The actual or estimated unencumbered cash balance required to be included in the budget statement by this section shall include deposits and investments of the political subdivision as well as any funds held by the county treasurer for the political subdivision and shall be accurately stated on the proposed budget statement.

(3) The political subdivision shall correct any material errors in the budget statement detected by the auditor or by other sources.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-504.01 Repealed. Laws 2002, LB 568, § 15.



13-505 Proposed budget statement; estimated expenditures; unencumbered balances; estimated income.

The estimated expenditures plus the required cash reserve for the ensuing fiscal year or biennial period less all estimated and actual unencumbered balances at the beginning of the year or biennial period and less the estimated income from all sources, including motor vehicle taxes, other than taxation of personal and real property shall equal the amount to be received from taxes, and such amount shall be shown on the proposed budget statement pursuant to section 13-504. The amount to be raised from taxation of personal and real property, as determined above, plus the estimated revenue from other sources, including motor vehicle taxes, and the unencumbered balances shall equal the estimated expenditures, plus the necessary required cash reserve, for the ensuing year or biennial period.



13-506 Proposed budget statement; notice; hearing; adoption; certify to board; exceptions; file with auditor.

(1) Each governing body shall each year or biennial period conduct a public hearing on its proposed budget statement. Notice of place and time of such hearing, together with a summary of the proposed budget statement, shall be published at least four calendar days prior to the date set for hearing in a newspaper of general circulation within the governing body's jurisdiction. For purposes of such notice, the four calendar days shall include the day of publication but not the day of hearing. When the total operating budget, not including reserves, does not exceed ten thousand dollars per year or twenty thousand dollars per biennial period, the proposed budget summary may be posted at the governing body's principal headquarters. After such hearing, the proposed budget statement shall be adopted, or amended and adopted as amended, and a written record shall be kept of such hearing. The amount to be received from personal and real property taxation shall be certified to the levying board after the proposed budget statement is adopted or is amended and adopted as amended. If the levying board represents more than one county, a member or a representative of the governing board shall, upon the written request of any represented county, appear and present its budget at the hearing of the requesting county. The certification of the amount to be received from personal and real property taxation shall specify separately (a) the amount to be applied to the payment of principal or interest on bonds issued by the governing body and (b) the amount to be received for all other purposes. If the adopted budget statement reflects a change from that shown in the published proposed budget statement, a summary of such changes shall be published within twenty calendar days after its adoption in the manner provided in this section, but without provision for hearing, setting forth the items changed and the reasons for such changes.

(2) Upon approval by the governing body, the budget shall be filed with the auditor. The auditor may review the budget for errors in mathematics, improper accounting, and noncompliance with the Nebraska Budget Act or sections 13-518 to 13-522. If the auditor detects such errors, he or she shall immediately notify the governing body of such errors. The governing body shall correct any such error as provided in section 13-511. Warrants for the payment of expenditures provided in the budget adopted under this section shall be valid notwithstanding any errors or noncompliance for which the auditor has notified the governing body.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-507 Levy increase; indicate on budget statement.

When a levy increase has been authorized by vote of the electors, the adopted budget statement shall indicate the amount of the levy increase.



13-508 Adopted budget statement; certified taxable valuation; levy.

(1) After publication and hearing thereon and within the time prescribed by law, each governing body, except as provided in subsection (3) of this section, shall file with and certify to the levying board or boards on or before September 20 of each year or September 20 of the final year of a biennial period and file with the auditor a copy of the adopted budget statement which complies with sections 13-518 to 13-522 or 79-1023 to 79-1030, together with the amount of the tax required to fund the adopted budget, setting out separately (a) the amount to be levied for the payment of principal or interest on bonds issued by the governing body and (b) the amount to be levied for all other purposes. Proof of publication shall be attached to the statements. For fiscal years prior to fiscal year 2017-18, learning communities shall also file a copy of such adopted budget statement with member school districts on or before September 1 of each year. If the prime rate published by the Federal Reserve Board is ten percent or more at the time of the filing and certification required under this subsection, the governing body, in certifying the amount required, may make allowance for delinquent taxes not exceeding five percent of the amount required plus the actual percentage of delinquent taxes for the preceding tax year or biennial period and for the amount of estimated tax loss from any pending or anticipated litigation which involves taxation and in which tax collections have been or can be withheld or escrowed by court order. For purposes of this section, anticipated litigation shall be limited to the anticipation of an action being filed by a taxpayer who or which filed a similar action for the preceding year or biennial period which is still pending. Except for such allowances, a governing body shall not certify an amount of tax more than one percent greater or lesser than the amount determined under section 13-505.

(2) Each governing body shall use the certified taxable values as provided by the county assessor pursuant to section 13-509 for the current year in setting or certifying the levy. Each governing body may designate one of its members to perform any duty or responsibility required of such body by this section.

(3)(a) A Class I school district shall do the filing and certification required by subsection (1) of this section on or before August 1 of each year.

(b) For fiscal years prior to fiscal year 2017-18, learning communities shall do such filing and certification on or before September 1 of each year.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-509 County assessor; certify taxable value; when.

(1) On or before August 20 of each year, the county assessor shall certify to each governing body or board empowered to levy or certify a tax levy the current taxable value of the taxable real and personal property subject to the applicable levy. The certification shall be provided to the governing body or board (a) by mail if requested by the governing body or board, (b) electronically, or (c) by listing such certification on the county assessor’s web site.

(2) Current taxable value for real property shall mean the value established by the county assessor and equalized by the county board of equalization and the Tax Equalization and Review Commission. Current taxable value for tangible personal property shall mean the net book value reported by the taxpayer and certified by the county assessor.

(3) The valuation of any real and personal property annexed by a political subdivision on or after August 1 shall be considered in the taxable valuation of the annexing political subdivision the following year.



13-509.01 Cash balance; expenditure authorized; limitation.

On and after the first day of its fiscal year in 1993 and of each succeeding year or on or after the first day of its biennial period and until the adoption of the budget by a governing body in September, the governing body may expend any balance of cash on hand for the current expenses of the political subdivision governed by the governing body. Except as provided in section 13-509.02, such expenditures shall not exceed an amount equivalent to the total amount expended under the last budget in the equivalent period of the prior budget year or biennial period. Such expenditures shall be charged against the appropriations for each individual fund or purpose as provided in the budget when adopted.



13-509.02 Cash balance; expenditure limitation; exceeded; when; section, how construed.

The restriction on expenditures in section 13-509.01 may be exceeded upon the express finding of the governing body of the political subdivision that expenditures beyond the amount authorized are necessary to enable the political subdivision to meet its statutory duties and responsibilities. The finding and approval of the expenditures in excess of the statutory authorization shall be adopted by the governing body of the political subdivision in open public session of the governing body. Expenditures authorized by this section shall be charged against appropriations for each individual fund or purpose as provided in the budget when adopted, and nothing in this section shall be construed to authorize expenditures by the political subdivision in excess of that authorized by any other statutory provision.



13-510 Emergency; transfer of funds; violation; penalty.

Whenever during the current fiscal year or biennial period it becomes apparent to a governing body that due to unforeseen emergencies there is temporarily insufficient money in a particular fund to meet the requirements of the adopted budget of expenditures for that fund, the governing body may by a majority vote, unless otherwise provided by state law, transfer money from other funds to such fund. No expenditure during any fiscal year or biennial period shall be made in excess of the amounts indicated in the adopted budget statement, except as authorized in section 13-511, or by state law. Any officer or officers of any governing body who obligates funds contrary to the provisions of this section shall be guilty of a Class V misdemeanor.

A determination of "emergency" under the Nebraska Budget Act is a question for a county board and will not be disturbed on appeal unless there has been an abuse of discretion. Meyer v. Colin, 204 Neb. 96, 281 N.W.2d 737 (1979).



13-511 Revision of adopted budget statement; when; supplemental funds; hearing; notice; warrants; issuance; correction.

(1) Unless otherwise provided by law, whenever during the current fiscal year or biennial period it becomes apparent to a governing body that (a) there are circumstances which could not reasonably have been anticipated at the time the budget for the current year or biennial period was adopted, (b) the budget adopted violated sections 13-518 to 13-522, such that the revenue of the current fiscal year or biennial period for any fund thereof will be insufficient, additional expenses will be necessarily incurred, or there is a need to reduce the budget requirements to comply with sections 13-518 to 13-522, or (c) the governing body has been notified by the auditor of a mathematical or accounting error or noncompliance with the Nebraska Budget Act, such governing body may propose to revise the previously adopted budget statement and shall conduct a public hearing on such proposal. The public hearing requirement shall not apply to emergency expenditures pursuant to section 81-829.51.

(2) Notice of the time and place of the hearing shall be published at least four calendar days prior to the date set for hearing in a newspaper of general circulation within the governing body's jurisdiction. For purposes of such notice, the four calendar days shall include the day of publication but not the day of hearing. Such published notice shall set forth (a) the time and place of the hearing, (b) the amount in dollars of additional or reduced money required and for what purpose, (c) a statement setting forth the nature of the unanticipated circumstances and, if the budget requirements are to be increased, the reasons why the previously adopted budget of expenditures cannot be reduced during the remainder of the current year or biennial period to meet the need for additional money in that manner, (d) a copy of the summary of the originally adopted budget previously published, and (e) a copy of the summary of the proposed revised budget.

(3) At such hearing any taxpayer may appear or file a written statement protesting any application for additional money. A written record shall be kept of all such hearings.

(4) Upon conclusion of the public hearing on the proposed revised budget and approval of the proposed revised budget by the governing body, the governing body shall file with the county clerk of the county or counties in which such governing body is located, with the learning community coordinating council for fiscal years prior to fiscal year 2017-18 for school districts that are members of learning communities, and with the auditor, a copy of the revised budget, as adopted. The governing body may then issue warrants in payment for expenditures authorized by the adopted revised budget. Such warrants shall be referred to as registered warrants and shall be repaid during the next fiscal year or biennial period from funds derived from taxes levied therefor.

(5) Within thirty calendar days after the adoption of the budget under section 13-506, a governing body may, or within thirty calendar days after notification of an error by the auditor, a governing body shall, correct an adopted budget which contains a clerical, mathematical, or accounting error which does not affect the total amount budgeted by more than one percent or increase the amount required from property taxes. No public hearing shall be required for such a correction. After correction, the governing body shall file a copy of the corrected budget with the county clerk of the county or counties in which such governing body is located and with the auditor. The governing body may then issue warrants in payment for expenditures authorized by the budget.



13-512 Budget statement; taxpayer; contest; basis; procedure.

A taxpayer upon whom a tax will be imposed as a result of the action of a governing body in adopting a budget statement may contest the validity of the budget statement adopted by the governing body by filing an action in the district court of the county in which the governing body is situated. Such action shall be based either upon a violation of or a failure to comply with the provisions and requirements of the Nebraska Budget Act by the governing body. In response to such action, the governing body shall be required to show cause why the budget statement should not be ordered set aside, modified, or changed. The action shall be tried to the court without a jury and shall be given priority by the district court over other pending civil litigation, and by the appellate court on appeal, to the extent possible and feasible to expedite a decision. Such action shall be filed within thirty days after the adopted budget statement is required to be filed by the governing body with the levying board. If the district court finds that the governing body has violated or failed to comply with the requirements of the act, the court shall, in whole or in part, set aside, modify, or change the adopted budget statement or tax levy as the justice of the case may require. The district court's decision may be appealed to the Court of Appeals.

The remedy provided in this section shall not be exclusive but shall be in addition to any other remedy provided by law.

In an action hereunder, the trial court is without authority to award the plaintiff an attorney's fee. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-513 Auditor; request information; late fee; failure to provide information; auditor powers.

(1) The auditor shall, on or before August 1 each year, request information from each governing body in a form prescribed by the auditor regarding (a) trade names, corporate names, or other business names under which the governing body operates and (b) agreements to which the governing body is a party under the Interlocal Cooperation Act and the Joint Public Agency Act. Each governing body shall provide such information to the auditor on or before September 20.

(2) Information requested pursuant to this section that is not received by the auditor on or before September 20 shall be delinquent. The auditor shall notify the political subdivision by facsimile transmission, email, or first-class mail of such delinquency. Beginning on the day that such notification is sent, the auditor may assess the political subdivision a late fee of twenty dollars per day for each calendar day the requested information remains delinquent. The total late fee assessed to a political subdivision under this section shall not exceed two thousand dollars per delinquency.

(3) The auditor shall remit to the State Treasurer for credit to the Auditor of Public Accounts Cash Fund a remedial fee sufficient to reimburse the direct costs of administering and enforcing this section, but such remedial fee shall not exceed one hundred dollars from any late fee received under this section. The auditor shall remit any late fee amount in excess of one hundred dollars received under this section to the State Treasurer to be distributed in accordance with Article VII, section 5, of the Constitution of Nebraska.

(4) If a political subdivision fails to provide the information requested under this section on or before September 20, the auditor may, at his or her discretion, audit such political subdivision. The expense of such audit shall be paid by the political subdivision.



13-514 Repealed. Laws 1992, LB 1063, § 214; Laws 1992, Second Spec. Sess., LB 1, § 182.



13-515 Repealed. Laws 2000, LB 968, § 91.



13-516 Public power district; public power and irrigation district; rural power district; power project agency; proposed budget; contents; notice; meeting; changes.

A public power district or public power and irrigation district organized pursuant to Chapter 70, article 6, a rural power district organized pursuant to Chapter 70, article 8, or any agency created pursuant to sections 18-2426 to 18-2434 shall prepare in writing each year a proposed budget which shall include at a minimum: Revenue from all sources separately stated as to each source and expenditures from the prior two years; estimates of the current year's revenue from all sources separately stated as to each source and expenditures; and a summary which outlines the fiscal policy of the district or agency for the period covered by the budget. Such proposed budget shall be available for inspection by the general public at each district's or agency's principal headquarters at least seven days prior to the meeting of the board of directors at which such budget is to be adopted. The budget shall be in a form approved by the Nebraska Power Review Board.

Notice of the place and time of such meeting of the board of directors shall be published at least seven days prior to the date set for such meeting in a newspaper of general circulation within the district or agency. The notice shall include a statement that the proposed budget is available for public inspection and the location where it is available. Any changes to the proposed budget made between the date the proposed budget is made available for public inspection and the date of the board meeting shall be added to the proposed budget at the principal headquarters of the district or agency prior to the board meeting. At such meeting the public shall have an opportunity to testify before the proposed budget is adopted, and a written record shall be kept of such meeting. If the adopted budget reflects a change from that shown in the proposed budget a summary of such changes shall be available for inspection at the principal headquarters of such district or agency.



13-517 School districts and educational service units; Nebraska Budget Act applicable.

The annual budget of all school districts and educational service units shall be subject to the Nebraska Budget Act.



13-518 Terms, defined.

For purposes of sections 13-518 to 13-522:

(1) Allowable growth means (a) for governmental units other than community colleges, the percentage increase in taxable valuation in excess of the base limitation established under section 77-3446, if any, due to improvements to real property as a result of new construction, additions to existing buildings, any improvements to real property which increase the value of such property, and any increase in valuation due to annexation and any personal property valuation over the prior year and (b) for community colleges, the percentage increase in excess of the base limitation, if any, in full-time equivalent students from the second year to the first year preceding the year for which the budget is being determined;

(2) Capital improvements means (a) acquisition of real property or (b) acquisition, construction, or extension of any improvements on real property;

(3) Governing body has the same meaning as in section 13-503;

(4) Governmental unit means every political subdivision which has authority to levy a property tax or authority to request levy authority under section 77-3443 except sanitary and improvement districts which have been in existence for five years or less and school districts;

(5) Qualified sinking fund means a fund or funds maintained separately from the general fund to pay for acquisition or replacement of tangible personal property with a useful life of five years or more which is to be undertaken in the future but is to be paid for in part or in total in advance using periodic payments into the fund. The term includes sinking funds under subdivision (13) of section 35-508 for firefighting and rescue equipment or apparatus;

(6) Restricted funds means (a) property tax, excluding any amounts refunded to taxpayers, (b) payments in lieu of property taxes, (c) local option sales taxes, (d) motor vehicle taxes, (e) state aid, (f) transfers of surpluses from any user fee, permit fee, or regulatory fee if the fee surplus is transferred to fund a service or function not directly related to the fee and the costs of the activity funded from the fee, (g) any funds excluded from restricted funds for the prior year because they were budgeted for capital improvements but which were not spent and are not expected to be spent for capital improvements, (h) the tax provided in sections 77-27,223 to 77-27,227 beginning in the second fiscal year in which the county will receive a full year of receipts, and (i) any excess tax collections returned to the county under section 77-1776. Funds received pursuant to the nameplate capacity tax levied under section 77-6203 for the first five years after a renewable energy generation facility has been commissioned are nonrestricted funds; and

(7) State aid means:

(a) For all governmental units, state aid paid pursuant to sections 60-3,202 and 77-3523 and reimbursement provided pursuant to section 77-1239;

(b) For municipalities, state aid to municipalities paid pursuant to sections 18-2605, 39-2501 to 39-2520, 60-3,190, and 77-27,139.04 and insurance premium tax paid to municipalities;

(c) For counties, state aid to counties paid pursuant to sections 60-3,184 to 60-3,190, insurance premium tax paid to counties, and reimbursements to counties from funds appropriated pursuant to section 29-3933;

(d) For community colleges, (i) for fiscal years 2010-11, 2011-12, and 2012-13, state aid to community colleges paid pursuant to section 90-517 and (ii) for fiscal year 2013-14 and each fiscal year thereafter, state aid to community colleges paid pursuant to the Community College Aid Act;

(e) For educational service units, state aid appropriated under sections 79-1241.01 and 79-1241.03; and

(f) For local public health departments as defined in section 71-1626, state aid as distributed under section 71-1628.08.



13-519 Governmental unit; adoption of budget; limitations; additional increases authorized; procedure.

(1)(a) Subject to subdivisions (1)(b) and (c) of this section, for all fiscal years beginning on or after July 1, 1998, no governmental unit shall adopt a budget containing a total of budgeted restricted funds more than the last prior year's total of budgeted restricted funds plus allowable growth plus the basic allowable growth percentage of the base limitation established under section 77-3446. For the second fiscal year in which a county will receive a full year of receipts from the tax imposed in sections 77-27,223 to 77-27,227, the prior year's total of restricted funds shall be the prior year's total of restricted funds plus the total receipts from the tax imposed in sections 77-27,223 to 77-27,227 in the prior year. If a governmental unit transfers the financial responsibility of providing a service financed in whole or in part with restricted funds to another governmental unit or the state, the amount of restricted funds associated with providing the service shall be subtracted from the last prior year's total of budgeted restricted funds for the previous provider and may be added to the last prior year's total of restricted funds for the new provider. For governmental units that have consolidated, the calculations made under this section for consolidating units shall be made based on the combined total of restricted funds, population, or full-time equivalent students of each governmental unit.

(b) For all fiscal years beginning on or after July 1, 2008, educational service units may exceed the limitations of subdivision (1)(a) of this section to the extent that one hundred ten percent of the needs for the educational service unit calculated pursuant to section 79-1241.03 exceeds the budgeted restricted funds allowed pursuant to subdivision (1)(a) of this section.

(c) For fiscal year 2017-18, the last prior year’s total of restricted funds for counties shall be the last prior year’s total of restricted funds less the last prior year’s restricted funds budgeted by counties under sections 39-2501 to 39-2520, plus the last prior year’s amount of restricted funds budgeted by counties under sections 39-2501 to 39-2520 to be used for capital improvements.

(2) A governmental unit may exceed the limit provided in subdivision (1)(a) of this section for a fiscal year by up to an additional one percent upon the affirmative vote of at least seventy-five percent of the governing body.

(3) A governmental unit may exceed the applicable allowable growth percentage otherwise prescribed in this section by an amount approved by a majority of legal voters voting on the issue at a special election called for such purpose upon the recommendation of the governing body or upon the receipt by the county clerk or election commissioner of a petition requesting an election signed by at least five percent of the legal voters of the governmental unit. The recommendation of the governing body or the petition of the legal voters shall include the amount and percentage by which the governing body would increase its budgeted restricted funds for the ensuing year over and above the current year's budgeted restricted funds. The county clerk or election commissioner shall call for a special election on the issue within thirty days after the receipt of such governing body recommendation or legal voter petition. The election shall be held pursuant to the Election Act, and all costs shall be paid by the governing body. The issue may be approved on the same question as a vote to exceed the levy limits provided in section 77-3444.

(4) In lieu of the election procedures in subsection (3) of this section, any governmental unit may exceed the allowable growth percentage otherwise prescribed in this section by an amount approved by a majority of legal voters voting at a meeting of the residents of the governmental unit, called after notice is published in a newspaper of general circulation in the governmental unit at least twenty days prior to the meeting. At least ten percent of the registered voters residing in the governmental unit shall constitute a quorum for purposes of taking action to exceed the allowable growth percentage. If a majority of the registered voters present at the meeting vote in favor of exceeding the allowable growth percentage, a copy of the record of that action shall be forwarded to the Auditor of Public Accounts along with the budget documents. The issue to exceed the allowable growth percentage may be approved at the same meeting as a vote to exceed the limits or final levy allocation provided in section 77-3444.



13-520 Limitations; not applicable to certain restricted funds.

The limitations in section 13-519 shall not apply to (1) restricted funds budgeted for capital improvements, (2) restricted funds expended from a qualified sinking fund for acquisition or replacement of tangible personal property with a useful life of five years or more, (3) restricted funds pledged to retire bonded indebtedness, used by a public airport to retire interest-free loans from the Division of Aeronautics of the Department of Transportation in lieu of bonded indebtedness at a lower cost to the public airport, or used to pay other financial instruments that are approved and agreed to before July 1, 1999, in the same manner as bonds by a governing body created under section 35-501, (4) restricted funds budgeted in support of a service which is the subject of an agreement or a modification of an existing agreement whether operated by one of the parties to the agreement or by an independent joint entity or joint public agency, (5) restricted funds budgeted to pay for repairs to infrastructure damaged by a natural disaster which is declared a disaster emergency pursuant to the Emergency Management Act, (6) restricted funds budgeted to pay for judgments, except judgments or orders from the Commission of Industrial Relations, obtained against a governmental unit which require or obligate a governmental unit to pay such judgment, to the extent such judgment is not paid by liability insurance coverage of a governmental unit, or (7) the dollar amount by which restricted funds budgeted by a natural resources district to administer and implement ground water management activities and integrated management activities under the Nebraska Ground Water Management and Protection Act exceed its restricted funds budgeted to administer and implement ground water management activities and integrated management activities for FY2003-04.



13-521 Governmental unit; unused restricted funds; authority to carry forward.

A governmental unit may choose not to increase its total of restricted funds by the full amount allowed by law in a particular year. In such cases, the governmental unit may carry forward to future budget years the amount of unused restricted funds authority. The governmental unit shall calculate its unused restricted funds authority and submit an accounting of such amount with the budget documents for that year. Such unused restricted funds authority may then be used in later years for increases in the total of restricted funds allowed by law. Any unused budget authority existing on April 8, 1998, by reason of any prior law may be used for increases in restricted funds authority.



13-522 Noncompliance with budget limitations; Auditor of Public Accounts; State Treasurer; duties.

The Auditor of Public Accounts shall prepare budget documents to be submitted by governmental units which calculate the restricted funds authority for each governmental unit. Each governmental unit shall submit its calculated restricted funds authority with its budget documents at the time the budgets are due to the Auditor of Public Accounts. If the Auditor of Public Accounts determines from the budget documents that a governmental unit is not complying with the budget limits provided in sections 13-518 to 13-522, he or she shall notify the governing body of his or her determination and notify the State Treasurer of the noncompliance. The State Treasurer shall then suspend distribution of state aid allocated to the governmental unit until such sections are complied with. The funds shall be held for six months until the governmental unit complies, and if the governmental unit complies within the six-month period, it shall receive the suspended funds, but after six months, if the governmental unit fails to comply, the suspended funds shall be forfeited and shall be redistributed to other recipients of the state aid or, in the case of homestead exemption reimbursement, returned to the General Fund.



13-601 Local governments; receive funds from United States Government; expenditures authorized.

It shall be lawful for any unit of local government of the State of Nebraska to receive funds from the United States Government pursuant to Title I of the federal State and Local Fiscal Assistance Act of 1972, Public Law 92-512, 92nd Congress, Second Session, 31 U.S.C. 1221 and following, or any successor act thereto. Such local government may use local assistance and other available resources for any purpose for which other revenue may be lawfully expended including the following:

(1) Ordinary and necessary maintenance and operating expenses for (a) public safety, including law enforcement, fire protection, and building code enforcement, (b) environmental protection, including sewage disposal, sanitation, and pollution abatement, (c) public transportation, including transit systems and streets and roads, (d) health, (e) recreation, (f) libraries, (g) social services as defined in section 68-1202, and (h) financial administration; and

(2) Ordinary and necessary capital expenditures authorized by law.



13-602 Revenue sharing; interpretation.

It is the intent of the Legislature that in construing section 13-601 the courts will be guided by the interpretations given by the Office of Revenue Sharing, U.S. Department of Treasury and by the federal courts to section 103 of the State and Local Fiscal Assistance Act of 1972, 31 U.S.C. 1222, as from time to time amended.



13-603 Revenue sharing; supplemental to existing laws; joint operations authorized.

The provisions of sections 13-601 to 13-603 are supplementary to existing laws relating to any unit of local government and confer upon such units of local government powers not previously granted by state law to permit those governmental subdivisions to use such funds and other available resources for the purposes of sections 13-601 to 13-603, and any unit of local government shall have the power to join with any other governmental subdivision, or with any agency or nonprofit corporation, whether federal, state, or local, or with any number or combinations thereof, by contract or otherwise, in joint ownership, operation of any function, or exercise of any power pursuant to the provisions of sections 13-601 to 13-603, or in agreements containing the provision that one or more operate or perform for the other or others.



13-604 Municipalities and counties; federal and other funds; expenditures authorized.

It shall be lawful for any municipality and for any county to spend its own revenue and other available resources, including funds received under Title I of the federal State and Local Fiscal Assistance Act of 1972 (Public Law 92-512, 23 U.S.C. chapter 24), or any successor act thereto, for any purpose for which other revenue may be lawfully expended including the following:

(1) Ordinary and necessary maintenance and operating expenses for (a) public safety, including law enforcement, fire protection, and building code enforcement; (b) environmental protection, including sewage disposal, sanitation and pollution abatement; (c) public transportation, including transit systems for streets and roads; (d) health; (e) recreation; (f) libraries; (g) social services as defined in section 68-1202; and (h) financial administration; and

(2) Ordinary and necessary capital expenditures authorized by law.



13-605 State, municipalities, and counties; housing and community development programs; funding and administration authorized; restriction.

The Legislature hereby finds and declares that the problems relating to the critical social, economic, and environmental problems of the nation's cities, towns, and smaller urban communities which are found and declared to exist by the Congress of the United States in the Housing and Community Development Act of 1974 as amended through the Housing and Community Development Amendments of 1981 exist within this state and that it is in the public interest for the state, cities of all classes, villages, or counties to be authorized to apply for, receive, or expend federal funds for the eligible activities under such act or to administer such programs. The Legislature hereby declares such activities to be a public purpose within this state. Money received from the federal government for such activities shall be placed in a distinct and separate fund and shall not be commingled with other money of the state, city, village, or county.



13-606 Financial statements; filing requirements.

Every governing body of any political subdivision that is required by law to submit to an audit of its accounts shall provide and file with its secretary or clerk, in the year of its organization and each year thereafter, not later than August 1 of each year, financial statements showing its actual and budgeted figures for the most recently completed fiscal year.



13-607 Repealed. Laws 2016, LB843, § 9.



13-608 Repealed. Laws 2016, LB843, § 9.



13-609 Electronic payments; acceptance; conditions.

(1) Any county treasurer, county official, or political subdivision official may accept credit cards, charge cards, or debit cards, whether presented in person or electronically, or electronic funds transfers as a method of cash payment of any tax, levy, excise, duty, custom, toll, interest, penalty, fine, license, fee, or assessment of whatever kind or nature, whether general or special, as provided by section 77-1702.

(2) The total amount of such taxes, levies, excises, duties, customs, tolls, interest, penalties, fines, licenses, fees, or assessments of whatever kind or nature, whether general or special, paid for by credit card, charge card, debit card, or electronic funds transfer shall be collected by the county treasurer, county official, or political subdivision official.

(3) Any political subdivision operating a facility in a proprietary capacity may choose to accept credit cards, charge cards, or debit cards, whether presented in person or electronically, or electronic funds transfers as a means of cash payment and may adjust the price for services to reflect the handling and payment costs.

(4) The county treasurer, county official, or political subdivision official shall obtain, for each transaction, authorization for use of any credit card, charge card, or debit card used pursuant to this section from the financial institution, vending service company, credit card or charge card company, or third-party merchant bank providing such service.

(5) The types of credit cards, charge cards, or debit cards accepted and the payment services provided shall be determined by the State Treasurer and the Director of Administrative Services with the advice of a committee convened by the State Treasurer and the director. The committee shall consist of the State Treasurer, the Tax Commissioner, the director, and representatives from counties, cities, and other political subdivisions as may be appropriate. The committee shall develop recommendations for the contracting of such services. The State Treasurer and the director shall contract with one or more credit card, charge card, or debit card companies or third-party merchant banks for services on behalf of the state and those counties, cities, and political subdivisions that choose to participate in the state contract for such services. The State Treasurer and the director shall consider, for purposes of this section, any negotiated discount, processing, or transaction fee imposed by a credit card, charge card, or debit card company or third-party merchant bank as an administrative expense. Counties, cities, and other political subdivisions that choose not to participate in the state contract may choose types of credit cards, charge cards, and debit cards and may negotiate and contract independently or collectively as a governmental entity with one or more financial institutions, vending service companies, credit card, charge card, or debit card companies, or third-party merchant banks for the provision of such services. All county officials within each county choosing to accept credit cards, charge cards, and debit cards shall contract for services through the same financial institutions, vending service companies, credit card, charge card, or debit card companies, or third-party merchant banks for the provision of such services. County officials who accept credit cards, charge cards, and debit cards shall notify the county board of such decision and the discount or administrative fees charged for such service.

(6) A county treasurer, county official, or political subdivision official authorizing acceptance of credit card or charge card payments shall be authorized but not required to impose a surcharge or convenience fee upon the person making a payment by credit card or charge card so as to wholly or partially offset the amount of any discount or administrative fees charged to the political subdivision, but the surcharge or convenience fee shall not exceed the surcharge or convenience fee imposed by the credit card or charge card companies or third-party merchant banks which have contracted under subsection (5) of this section. The surcharge or convenience fee shall be applied only when allowed by the operating rules and regulations of the credit card or charge card involved or when authorized in writing by the credit card or charge card company involved. When a person elects to make a payment to a political subdivision by credit card or charge card and such a surcharge or convenience fee is imposed, the payment of such surcharge or convenience fee shall be deemed voluntary by such person and shall be in no case refundable. If a payment is made electronically by credit card, charge card, debit card, or electronic funds transfer as part of a system for providing or retrieving information electronically, the county treasurer, county official, or political subdivision official shall be authorized but not required to impose an additional surcharge or convenience fee upon the person making a payment.

(7) For purposes of this section, electronic funds transfer means the movement of funds by nonpaper means, usually through a payment system, including, but not limited to, an automated clearinghouse or the Federal Reserve's Fedwire system.



13-610 Purchasing card program; authorized; requirements; governing body; duties.

(1) A political subdivision, through its governing body, may create its own purchasing card program. The governing body shall determine the type of purchasing card or cards utilized in the purchasing card program and shall approve or disapprove those persons who will be assigned a purchasing card. Under the direction of its governing body, any political subdivision may contract with one or more financial institutions, card-issuing banks, credit card companies, charge card companies, debit card companies, or third-party merchant banks capable of operating the purchasing card program on behalf of the political subdivision. Expenses associated with the political subdivision's purchasing card program shall be considered, for purposes of this section, as an administrative or operational expense.

(2) Any political subdivision may utilize its purchasing card program for the purchase of goods and services for and on behalf of the political subdivision.

(3) Vendors accepting a political subdivision's purchasing card shall obtain authorization for all transactions. Authorization shall be from the financial institution, card-issuing bank, credit card company, charge card company, debit card company, or third-party merchant bank contracted to provide such service to the political subdivision. Each transaction shall be authorized in accordance with the instructions provided by the political subdivision.

(4) An itemized receipt for purposes of tracking expenditures shall accompany all purchasing card purchases. In the event that a receipt does not accompany such a purchase, purchasing card privileges shall be temporarily or permanently suspended in accordance with rules and regulations adopted and promulgated by the political subdivision.

(5) Upon the termination or suspension of employment of an individual using a purchasing card, such individual's purchasing card account shall be immediately closed and he or she shall return the purchasing card to the political subdivision.

(6) No officer or employee of a political subdivision shall use a political subdivision purchasing card for any unauthorized use as determined by the governing body.



13-701 Act, how cited.

Sections 13-701 to 13-706 shall be known and may be cited as the Nebraska Emergency Seat of Local Government Act.



13-702 Terms, defined.

As used in sections 13-701 to 13-706, and unless otherwise clearly required by the context, the following terms have the respective meanings and connotations shown:

(1) An attack means any action or series of actions by an enemy of the United States, causing, or which may cause, substantial injury or damage to civilian persons or property in the United States in any manner, whether by sabotage, or by the use of bombs, missiles, or shellfire, or by atomic, radiological, chemical, bacteriological, or biological means, or by other weapons or processes;

(2) The term political subdivisions includes counties, townships, cities, villages, districts, authorities, and other public corporations and entities, whether organized and existing under direct provisions of the Constitution of Nebraska or statutes of this state, or by virtue of charters or other corporate articles or instruments executed under authority of such Constitution or laws; and

(3) The term seat of local government, when applied to a political subdivision, usually means the place fixed by law, charter, etc., as the situs of its separate government; as, for example, the county seat of a county. But in any instance where the law, charter, etc., does not fix a specific place therefor, then the term seat of local government means the place at which the separate government of the subdivision usually is maintained in accordance with tradition or custom.



13-703 Temporary location of seat of government; location.

Whenever, due to an emergency resulting from the effects of any enemy attack upon the United States, or the immediate threat thereof, it becomes imprudent, inexpedient, or impossible to conduct the affairs of the government of any political subdivision at the permanent seat of local government, the governing body thereof shall meet at such place, within or without the territorial limits of the subdivision, as the presiding officer or any two members may fix, and then shall proceed to establish and designate, by ordinance, resolution, resolve, or other appropriate manner, a temporary location or locations for an emergency local seat of government. Such location or locations shall be a site or sites which, in the judgment of the governing body, is or are proper and appropriate, under the conditions and circumstances then prevailing, and may be within or without the territorial limits of the political subdivision, or within or without this state. Thereafter, such governing body shall take such action and shall issue such orders and directives as may be necessary for the prompt and orderly transition of the affairs of the local government to such temporary location or locations. Such temporary location or locations shall be and remain the emergency local seat of government until another temporary location or locations shall be designated in the same manner, or until the Governor, by proclamation, or the Legislature, by resolution approved by the Governor, shall declare the emergency to be ended, at which time the seat of local government shall be returned to its permanent location, or shall be removed to a new permanent seat of local government established in accordance with the Constitution of Nebraska and general laws of this state.



13-704 Temporary location of seat of government; validity of acts done.

During such time as such temporary location or locations shall remain the emergency seat of local government of any such political subdivision, all official acts done or performed thereat by or on the part of any officer, office, council, board, court, department, or division, or any other agency or authority of such political subdivision, shall be as valid, effective and binding as if regularly done or performed at the permanent seat of local government.



13-705 Temporary location of seat of government; conditions; rules and regulations; preliminary plans and preparations; construction permitted.

(1) The official designation of the location or locations of an emergency seat of local government, and the removal thereto of the government of the political subdivision concerned, shall be subject to such rules and regulations as may be promulgated by the then Governor; and shall in no instance precede: (a) The inception of an attack; or (b) the inception of a strategic or tactical warning period duly proclaimed by the President of the United States, the Governor of Nebraska, or both such officials and based on the imminence of an attack.

(2) Prior to any such attack or warning period, any political subdivision is hereby authorized and empowered to make such preliminary plans and preparations as may be deemed necessary and advisable to facilitate the subsequent accomplishment, during such emergency, of the actions provided in sections 13-701 to 13-706. Such plans and preparations, which likewise shall be subject to such rules and regulations as may be promulgated by the then Governor, may include any or all of the following steps, but shall not necessarily be limited thereto: (a) Selection, by the governing body as mentioned in section 13-703, of a tentative location or locations for an emergency local seat of government, in the event that as provided in subsection (1) of this section, it subsequently becomes necessary and advisable to designate such tentative location or locations as the official location or locations of the emergency local seat of government; (b) negotiation with local authorities, property owners, and other proper persons, for the possible use and occupancy of specific buildings, areas, or buildings and areas, at or near such tentative location or locations, for the purposes mentioned in sections 13-701 to 13-706 during a subsequent emergency; and (c) storing and stockpiling, at or near the tentative location or locations, of essential supplies and equipment, or vital records or duplicates thereof which would be necessary to permit the continuity of the governmental operation of the political subdivision concerned in an emergency.

(3) Prior to an attack or warning period, as set out in subsection (1) of this section, neither any political subdivision, nor any official or agency of or on behalf thereof, shall, except only for the storage and safeguarding of vital records or duplicates thereof, purchase, contract for the purchase of, or obligate funds of the state or of such political subdivision for the purchase of any real estate or appurtenance thereto, for subsequent use as an emergency local seat of government; Provided, that no political subdivision, nor any official or agency of or on behalf thereof, shall be prevented from constructing an emergency local seat of government on any property owned by such political subdivision or owned jointly with some other political subdivision, and such local seat of government may be constructed as a part of a joint city and county jail authorized under sections 47-302 to 47-308.



13-706 Sections, how construed.

The provisions of sections 13-701 to 13-706, in the event they shall be employed, shall control and take precedence over any provision of any other law, charter, ordinance, or regulation to the contrary or in conflict therewith; Provided, that nothing herein shall be construed as contravening, suspending, or otherwise affecting any provision of the Constitution of Nebraska or laws of this state, or of any local charter or other corporate articles or instrument of the political subdivision concerned, relating to the permanent relocation of any local seat of government.



13-801 Act, how cited.

Sections 13-801 to 13-827 shall be known and may be cited as the Interlocal Cooperation Act.



13-802 Purpose of act.

It is the purpose of the Interlocal Cooperation Act to permit local governmental units to make the most efficient use of their taxing authority and other powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.

The city of Omaha was not authorized by the Interlocal Cooperation Act to divert part of Elmwood Park to the university for a parking lot. Gallagher v. City of Omaha, 189 Neb. 598, 204 N.W.2d 157 (1973).

Interest in holding job with governmental agency not first amendment interest, but first amendment protections come into play when governmental employer makes decision to deprive public employee of benefit of government employment on a basis that infringes his interest in freedom of speech or association. Rose v. Eastern Neb. Human Serv. Agency, 510 F.Supp. 1343 (D. Neb. 1981).



13-803 Terms, defined.

For purposes of the Interlocal Cooperation Act:

(1) Joint entity shall mean an entity created by agreement pursuant to section 13-804;

(2) Public agency shall mean any county, city, village, school district, or agency of the state government or of the United States, any drainage district, sanitary and improvement district, or other municipal corporation or political subdivision of this state, and any political subdivision of another state;

(3) Public safety services shall mean public services for the protection of persons or property. Public safety services shall include law enforcement, fire protection, and emergency response services; and

(4) State shall mean a state of the United States and the District of Columbia.



13-804 Public agencies; powers; agreements.

(1) Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by the Interlocal Cooperation Act upon a public agency.

(2) Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the Interlocal Cooperation Act. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(3) Any such agreement shall specify the following:

(a) Its duration;

(b) The general organization, composition, and nature of any separate legal or administrative entity created by the agreement together with the powers delegated to the entity;

(c) Its purpose or purposes;

(d) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget;

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(f) The manner of levying, collecting, and accounting for any tax authorized under sections 13-318 to 13-326 or 13-2813 to 13-2816; and

(g) Any other necessary and proper matters.

(4) In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to items enumerated in subsection (3) of this section, contain the following:

(a) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, the public agencies party to the agreement shall be represented; and

(b) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.

(5) No agreement made pursuant to the Interlocal Cooperation Act shall relieve any public agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance by a joint board or other legal or administrative entity created by an agreement made pursuant to the act, which performance may be offered in satisfaction of the obligation or responsibility.

(6) In the event that an agreement made pursuant to this section creates a joint entity, such joint entity shall be subject to control by its members in accordance with the terms of the agreement; shall constitute a separate public body corporate and politic of this state, exercising public powers and acting on behalf of the public agencies which are parties to such agreement; and shall have power (a) to sue and be sued, (b) to have a seal and alter the same at pleasure or to dispense with its necessity, (c) to make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and (d) from time to time, to make, amend, and repeal bylaws, rules, and regulations, not inconsistent with the Interlocal Cooperation Act and the agreement providing for its creation, to carry out and effectuate its powers and purposes.

(7) No entity created by local public agencies pursuant to the Interlocal Cooperation Act shall be considered a state agency, and no employee of such an entity shall be considered a state employee.

(8) Any governing body as defined in section 13-503 which is a party to an agreement made pursuant to the Interlocal Cooperation Act shall provide information to the Auditor of Public Accounts regarding such agreements as required in section 13-513.

Under subsection (6) of this section, a joint entity created under the Interlocal Cooperation Act is subject to the control of its members in accordance with the agreement. City of Falls City v. Nebraska Mun. Power Pool, 279 Neb. 238, 777 N.W.2d 327 (2010).



13-805 Public agencies; submission of agreements for approval; when.

In the event that an agreement made pursuant to the Interlocal Cooperation Act deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the officer's or agency's jurisdiction.



13-806 Public agencies; appropriation of funds; supply personnel.

Any public agency entering into an agreement pursuant to the Interlocal Cooperation Act may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board, joint entity, or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.



13-807 Public agencies; contracts authorized; contents.

Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which at least one of the public agencies entering into the contract is authorized by law to perform. Such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully as provided in the Interlocal Cooperation Act the purposes, powers, rights, objectives, and responsibilities of the contracting parties.



13-808 Joint entity; issuance of bonds; powers; purposes.

(1) Any joint entity may issue such types of bonds as its governing body may determine subject only to any agreement with the holders of outstanding bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenue from one or more projects, from one or more revenue-producing contracts, including securities acquired from any person, bonds issued by any qualified public agency under the Public Facilities Construction and Finance Act, or leases made by the joint entity with any person, including any of those public agencies which are parties to the agreement creating the joint entity, or from its revenue generally or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any person or a pledge of any income or revenue, funds, or money of the joint entity from any source whatsoever or a mortgage or security interest in any real or personal property, commodity, product, or service or interest therein.

(2) Any bonds issued by such joint entity shall be issued on behalf of those public agencies which are parties to the agreement creating such joint entity and shall be authorized to be issued for the specific purpose or purposes for which the joint entity has been created. Such specific purposes may include, but shall not be limited to, joint projects authorized by the Public Facilities Construction and Finance Act; solid waste collection, management, and disposal; waste recycling; sanitary sewage treatment and disposal; public safety communications; correctional facilities; water treatment plants and distribution systems; drainage systems; flood control projects; fire protection services; ground water quality management and control; river-flow enhancement; education and postsecondary education; hospital and other health care services; bridges, roads, and streets; and law enforcement.

(3) As an alternative to issuing bonds for financing public safety communication projects, any joint entity may enter into a financing agreement with the Nebraska Investment Finance Authority for such purpose.

(4) Any joint entity formed for purposes of providing or assisting with the provision of public safety communications may enter into an agreement with any other joint entity relating to (a) the operation, maintenance, or management of the property or facilities of such joint entity or (b) the operation, maintenance, or management of the property or facilities of such other joint entity.



13-809 Joint entity; issuance of bonds; amounts; use.

Any joint entity may from time to time issue its bonds in such principal amounts as its governing body shall deem necessary to provide sufficient funds to carry out any of the joint entity's purposes and powers, including the establishment or increase of reserves, the payment of interest accrued during construction of a project and for such period thereafter as the governing body may determine, and the payment of all other costs or expenses of the joint entity incident to and necessary or convenient to carry out its purposes and powers.



13-810 Issuance of bonds; immunity; limitations.

(1) Neither the members of a joint entity's governing body nor any person executing the bonds shall be liable personally on such bonds by reason of the issuance thereof.

(2) The bonds shall not be a debt of any political subdivision or of this state and neither this state nor any political subdivision shall be liable thereon. Bonds shall be payable only out of any funds or properties of the issuing joint entity. Such limitations shall be plainly stated upon the face of the bonds.



13-811 Issuance of bonds; authorization; terms; signature.

Bonds shall be authorized by resolution of the issuing joint entity's governing body and may be issued under a resolution or under a trust indenture or other security instrument in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture, or other security instrument may provide and without limitation by any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature in lieu of his or her manual signature.



13-812 Bonds and coupons; negotiability; sale; price.

(1) Except as the issuing joint entity's governing body may otherwise provide, any bond and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as the issuing joint entity's governing body may provide and at such price or prices as such governing body shall determine.



13-813 Bonds and coupons; validity of signatures.

If any of the officers whose signatures appear on any bonds or coupons cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



13-814 Issuance of bonds; joint entity; powers.

Any joint entity may in connection with the issuance of its bonds:

(1) Covenant as to the use of any or all of its property, real or personal;

(2) Redeem the bonds, covenant for their redemption, and provide the terms and conditions thereof;

(3) Covenant to charge or seek necessary approvals to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the joint entity, and creation and maintenance of any reasonable reserves therefor and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders;

(5) Covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any project or projects or any revenue-producing contract or contracts made by the joint entity with any person to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) Covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the joint entity may have any rights or interest;

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied and the pledge of such proceeds to secure the payment of the bonds;

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Covenant as to the custody, safekeeping, and insurance of any of its properties or investments and the use and disposition of insurance proceeds;

(12) Covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the joint entity may determine;

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) Make all other covenants and do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds or in the absolute discretion of the joint entity tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) Execute all instruments necessary or convenient in the exercise of the powers in the Interlocal Cooperation Act granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



13-815 Joint entity; refunding bonds; authorized.

Any joint entity may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the joint entity's governing body deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the joint entity's governing body in its discretion or to the date or dates of maturity, whichever is determined to be most advantageous or convenient for the joint entity, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the governing body of the issuing joint entity. A determination by the governing body that any refinancing is advantageous or necessary to the joint entity, that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.



13-816 Refunding bonds; exchange.

Refunding bonds may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the issuing joint entity's governing body may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



13-817 Refunding bonds; proceeds; use.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, in obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which have not matured and which are not presently redeemable or, if presently redeemable, have not been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



13-818 Refunding bonds; terms.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the joint entity in respect of the same shall be governed by the provisions of the Interlocal Cooperation Act relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



13-819 Bond issuance; other consent not required.

Bonds may be issued under the Interlocal Cooperation Act without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by the Interlocal Cooperation Act, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



13-820 Joint entity; publication of resolution or other proceeding.

The governing body of the joint entity may provide for the publication of any resolution or other proceeding adopted by it pursuant to the Interlocal Cooperation Act in a newspaper of general circulation published in the political subdivision or county where the principal office or place of business of the joint agency is located or, if no newspaper is so published, in a newspaper qualified to carry legal notices having general circulation in the political subdivision or county.



13-821 Joint entity; notice of intention to issue bonds; contents.

In the case of a resolution or other proceeding providing for the issuance of bonds pursuant to the Interlocal Cooperation Act, the governing body of the joint entity may, either before or after the adoption of such resolution or other proceeding, in lieu of publishing the entire resolution or other proceeding, publish a notice of intention to issue bonds under the act, titled as such, containing:

(1) The name of the joint entity;

(2) The purpose of the issue, including a brief description of the project and the name of the political subdivisions to be serviced by the project;

(3) The principal amount of bonds to be issued;

(4) The maturity date or dates and amount or amounts maturing on such dates;

(5) The maximum rate of interest payable on the bonds; and

(6) The times and place where a copy of the form of the resolution or other proceeding providing for the issuance of the bonds may be examined which shall be at an office of the joint entity, identified in the notice, during regular business hours of the joint entity as described in the notice and for a period of at least thirty days after the publication of the notice.



13-822 Resolution, proceeding, or bonds; right to contest.

For a period of thirty days after such publication, any interested person shall have the right to contest the legality of such resolution or proceeding or any bonds which may be authorized thereby, any provisions made for the security and payment of such bonds, or any contract of purchase, sale, or lease relating to the issuance of such bonds. After such time no one shall have any cause of action to contest the regularity, formality, or legality thereof for any cause whatsoever.



13-823 Bonds; designated as securities; investment authorized.

Bonds issued pursuant to the Interlocal Cooperation Act shall be securities in which all public officers and instrumentalities of the state and all political subdivisions, insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, personal representatives, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



13-824 Joint entity; bonds and property; exempt from taxation; when.

(1) All bonds of a joint entity are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(2) The property of a joint entity to the extent it is used for a public purpose, including any pro rata share of any property owned by a joint entity in conjunction with any other person, is declared to be public property of a governmental subdivision of the state. Such property and the income of a joint entity shall be exempt from all taxes of the state or any political subdivision of the state and shall be exempt from all special assessments of any participating municipality if used for a public purpose.



13-824.01 Contracts relating to electric generating facility and related facilities; estimated cost; bid procedure; advertising; purchases authorized without advertising or sealed bidding.

(1) A joint entity shall cause estimates of the costs to be made by some competent engineer or engineers before the joint entity enters into any contract for the construction, management, ownership, maintenance, or purchase of an electric generating facility and related facilities.

(2) If the estimated cost exceeds the sum of one hundred thousand dollars, no such contract shall be entered into without advertising for sealed bids.

(3)(a) The provisions of subsection (2) of this section and sections 13-824.02 and 13-824.03 relating to sealed bids shall not apply to contracts entered into by a joint entity in the exercise of its rights and powers relating to radioactive material or the energy therefrom, any technologically complex or unique equipment, equipment or supplemental labor procurement from an electric utility or from or through an electric utility alliance, or any maintenance or repair if:

(i) The engineer or engineers certify that, by reason of the nature of the subject matter of the contract, compliance with subsection (2) of this section would be impractical or not in the public interest;

(ii) The engineer's certification is approved by a two-thirds vote of the governing body of the joint entity; and

(iii) The joint entity advertises notice of its intention to enter into such contract, the general nature of the proposed work, and the name of the person to be contacted for additional information by anyone interested in contracting for such work.

(b) Any contract for which the governing body has approved an engineer's certificate described in subdivision (a) of this subsection shall be advertised in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the joint entity is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the governing body in order to give proper notice of its intention to enter into such contract, and any such contract shall not be entered into prior to twenty days after the last advertisement.

(4) The provisions of subsection (2) of this section and sections 13-824.02 and 13-824.03 shall not apply to contracts in excess of one hundred thousand dollars entered into for the purchase of any materials, machinery, or apparatus to be used in facilities described in subsection (1) of this section if, after advertising for sealed bids:

(a) No responsive bids are received; or

(b) The governing body of the joint entity determines that all bids received are in excess of the fair market value of the subject matter of such bids.

(5) Notwithstanding any other provision of subsection (2) of this section or sections 13-824.02 and 13-824.03, a joint entity may, without advertising or sealed bidding, purchase replacement parts or services relating to such replacement parts for any generating unit, transformer, or other transmission and distribution equipment from the original manufacturer of such equipment upon certification by an engineer or engineers that such manufacturer is the only available source of supply for such replacement parts or services and that such purchase is in compliance with standards established by the governing body of the joint entity. A written statement containing such certification and a description of the resulting purchase of replacement parts or services from the original manufacturer shall be submitted to the joint entity by the engineer or engineers certifying the purchase for the governing body's approval. After such certification, but not necessarily before the governing body's review, notice of any such purchase shall be published once a week for at least three consecutive weeks in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the joint entity is located and published in such additional newspapers or trade or technical periodicals as may be selected by the governing body in order to give proper notice of such purchase.

(6) Notwithstanding any other provision of subsection (2) of this section or sections 13-824.02 and 13-824.03, a joint entity may, without advertising or sealed bidding, purchase used equipment and materials on a negotiated basis upon certification by an engineer that such equipment is or such materials are in compliance with standards established by the governing body. A written statement containing such certification shall be submitted to the joint entity by the engineer for the governing body's approval.



13-824.02 Advertisement for sealed bids; requirements.

Prior to advertisement for sealed bids, plans and specifications for the proposed work or materials shall be prepared and filed at the principal office or place of business of the joint entity. Such advertisement shall be made in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the joint entity is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the governing body of the joint entity in order to give proper notice of the receiving of bids. Such advertisement shall designate the nature of the work proposed to be done or materials proposed to be purchased, that the plans and specifications therefor may be inspected at the office of the joint entity, giving the location thereof, the time within which bids shall be filed, and the date, hour, and place the same shall be opened.



13-824.03 Governing body; award of contract; considerations.

The governing body of the joint entity may let the contract for such work or materials to the responsible bidder who submits the lowest and best bid, or in the sole discretion of the governing body, all bids tendered may be rejected, and readvertisement for bids made, in the manner, form, and time as provided in section 13-824.02. In determining whether a bidder is responsible, the governing body may consider the bidder's financial responsibility, skill, experience, record of integrity, ability to furnish repairs and maintenance services, and ability to meet delivery or performance deadlines and whether the bid is in conformance with specifications. Consideration may also be given by the governing body of the joint entity to the relative quality of supplies and services to be provided, the adaptability of machinery, apparatus, supplies, or services to be purchased to the particular uses required, the preservation of uniformity, and the coordination of machinery and equipment with other machinery and equipment already installed. No such contract shall be valid nor shall any money of the joint entity be expended thereunder unless advertisement and letting has been had as provided in sections 13-824.01 to 13-824.03.



13-825 Act, how construed.

The provisions of the Interlocal Cooperation Act shall be deemed to provide an additional, alternative, and complete method for the doing of the things authorized by the act and shall be deemed and construed to be supplemental and additional to, and not in derogation of, powers conferred upon political subdivisions, agencies, and others by law. Insofar as the provisions of the Interlocal Cooperation Act are inconsistent with the provisions of any general or special law, administrative order, or regulation, the provisions of the Interlocal Cooperation Act shall be controlling.



13-826 Pledge of state.

The State of Nebraska does hereby pledge to and agree with the holders of any bonds and with those persons who may enter into contracts with any joint entity or political subdivision under the Interlocal Cooperation Act that the state will not alter, impair, or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in the Interlocal Cooperation Act shall preclude such alteration, impairment, or limitation if and when adequate provisions are made by law for the protection of the holders of the bonds or persons entering into contracts with any joint entity or political subdivision. Each joint entity and political subdivision may include this pledge and undertaking for the state in such bonds or contracts.



13-827 Act, liberal construction.

The Interlocal Cooperation Act is necessary for the welfare of the state and its inhabitants and shall be construed liberally to effect its purposes.



13-901 Act, how cited.

Sections 13-901 to 13-928 shall be known and may be cited as the Political Subdivisions Tort Claims Act.



13-902 Legislative declarations.

The Legislature hereby declares that no political subdivision of the State of Nebraska shall be liable for the torts of its officers, agents, or employees, and that no suit shall be maintained against such political subdivision or its officers, agents, or employees on any tort claim except to the extent, and only to the extent, provided by the Political Subdivisions Tort Claims Act. The Legislature further declares that it is its intent and purpose through this enactment to provide uniform procedures for the bringing of tort claims against all political subdivisions, whether engaging in governmental or proprietary functions, and that the procedures provided by the act shall be used to the exclusion of all others.

1. Suits subject to act

2. Constitutionality

3. Appeals under act

4. Miscellaneous

1. Suits subject to act

Tort actions against political subdivisions of the State of Nebraska are governed exclusively by the Political Subdivisions Tort Claims Act. McKenna v. Julian, 277 Neb. 522, 763 N.W.2d 384 (2009).

The Political Subdivisions Tort Claims Act removes, in part, the traditional immunity of subdivisions for the negligent acts of their employees. Talbot v. Douglas County, 249 Neb. 620, 544 N.W.2d 839 (1996).

A sanitary and improvement district is a "political subdivision" to which the terms of the Political Subdivisions Tort Claims Act apply. West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988).

A drainage district is a political subdivision within the meaning of the Political Subdivisions Tort Claims Act. Parriott v. Drainage District No. 6, 226 Neb. 123, 410 N.W.2d 97 (1987).

An irrigation district properly organized under the statutes is a political subdivision. Peterson v. Gering Irr. Dist., 219 Neb. 281, 363 N.W.2d 145 (1985).

This act specifically excludes from its provisions any claim arising in respect to the detention of goods or merchandise by any law enforcement officer. Nash v. City of North Platte, 198 Neb. 623, 255 N.W.2d 52 (1977).

This section removes, partially, the traditional immunity of subdivisions for the negligent acts of their employees and officers. Koepf v. County of York, 198 Neb. 67, 251 N.W.2d 866 (1977).

Person intoxicated when confined in cell with another who attacked and injured him recovered damages from city under this act. Daniels v. Andersen, 195 Neb. 95, 237 N.W.2d 397 (1975).

The common law rule of governmental immunity has not been completely abrogated in Nebraska, and an action for damages for misrepresentation and deceit is not permitted. Hall v. Abel Inv. Co., 192 Neb. 256, 219 N.W.2d 760 (1974).

Claim for indemnification and contribution from political subdivision of state does not have to be filed pursuant to the Nebraska Political Subdivisions Tort Claims Act, and its one-year statute of limitations does not apply. Waldinger Co. v. P & Z Co., Inc., 414 F.Supp. 59 (D. Neb. 1976).

2. Constitutionality

Political Subdivisions Tort Claims Act including one-year notice of claim requirement and two-year limitation for bringing action held constitutional. Campbell v. City of Lincoln, 195 Neb. 703, 240 N.W.2d 339 (1976).

3. Appeals under act

A district court's factual findings in a case brought under the Political Subdivisions Tort Claims Act will not be set aside unless such findings are clearly incorrect. Zeller v. County of Howard, 227 Neb. 667, 419 N.W.2d 654 (1988); Hughes v. Enterprise Irrigation Dist., 226 Neb. 230, 410 N.W.2d 494 (1987); Lynn v. Metropolitan Utilities Dist., 225 Neb. 121, 403 N.W.2d 335 (1987).

In reviewing a bench trial under the Political Subdivisions Tort Claims Act, sections 23-2401 et seq., the Supreme Court must consider the evidence in the light most favorable to the successful party, resolving any conflicts in the evidence in favor of that party and giving to that party the benefit of all reasonable inferences that can be deduced from the evidence. The findings of fact of the trial court in a proceeding under this act will not be set aside unless such findings are clearly incorrect. Phillips v. City of Omaha, 227 Neb. 233, 417 N.W.2d 12 (1987).

A municipality, sued under the Political Subdivisions Tort Claims Act, may avail itself of the immunity protections established in the Recreational Liability Act as an owner of land. Bailey v. City of North Platte, 218 Neb. 810, 359 N.W.2d 766 (1984).

Findings of fact made by the district court in a case brought under the Political Subdivisions Tort Claims Act, section 23-2401 et seq., will not be disturbed on appeal unless clearly wrong. Watson v. City of Omaha, 209 Neb. 835, 312 N.W.2d 256 (1981); Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).

In a proceeding brought under the Political Subdivisions Tort Claims Act, the findings of fact by the trial court will not be overturned unless clearly wrong. Lee v. City of Omaha, 209 Neb. 345, 307 N.W.2d 800 (1981); Naber v. City of Humboldt, 197 Neb. 433, 249 N.W.2d 726 (1977).

4. Miscellaneous

The trial court was not clearly wrong in inferring from a political subdivision's admission that an action was brought "pursuant to" the Political Subdivisions Tort Claims Act that the plaintiff completely complied with the act, in view of the fact that the political subdivision never challenged compliance through summary judgment, motion for a new trial, or otherwise. Schmid v. Malcolm Sch. Dist., 233 Neb. 580, 447 N.W.2d 20 (1989).

A petition to state a claim against a political subdivision must allege compliance with the terms of the Political Subdivisions Tort Claims Act. West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988).

The Political Subdivisions Tort Claims Act does not foreclose suits against individual employees of a political subdivision for their own personal negligence. Dieter v. Hand, 214 Neb. 257, 333 N.W.2d 772 (1983).

Court held evidence of custom and usage in the electrical industry is pertinent on the question of negligence and is a question of fact in determining whether due care has been exercised. Steel Containers, Inc. v. Omaha P. P. Dist., 198 Neb. 81, 251 N.W.2d 669 (1977).



13-903 Terms, defined.

For purposes of the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610, unless the context otherwise requires:

(1) Political subdivision shall include villages, cities of all classes, counties, school districts, learning communities, public power districts, and all other units of local government, including entities created pursuant to the Interlocal Cooperation Act or Joint Public Agency Act. Political subdivision shall not be construed to include any contractor with a political subdivision;

(2) Governing body shall mean the village board of a village, the city council of a city, the board of commissioners or board of supervisors of a county, the board of directors of a public power district, the governing board or other governing body of an entity created pursuant to the Interlocal Cooperation Act or Joint Public Agency Act, and any duly elected or appointed body holding the power and authority to determine the appropriations and expenditures of any other unit of local government;

(3) Employee of a political subdivision shall mean any one or more officers or employees of the political subdivision or any agency of the subdivision and shall include members of the governing body, duly appointed members of boards or commissions when they are acting in their official capacity, volunteer firefighters, and volunteer rescue squad personnel. Employee shall not be construed to include any contractor with a political subdivision; and

(4) Tort claim shall mean any claim against a political subdivision for money only on account of damage to or loss of property or on account of personal injury or death, caused by the negligent or wrongful act or omission of any employee of the political subdivision, while acting within the scope of his or her office or employment, under circumstances in which the political subdivision, if a private person, would be liable to the claimant for such damage, loss, injury, or death but shall not include any claim accruing before January 1, 1970.

Volunteer firefighters employed by a nonprofit corporation are employees of a political subdivision under subsection (3) of this section. Hatcher v. Bellevue Vol. Fire Dept., 262 Neb. 23, 628 N.W.2d 685 (2001).

The definition of "governing body" under the Political Subdivisions Tort Claims Act does not include an insurance carrier for the political subdivision. Davis v. Town of Clatonia, 231 Neb. 814, 438 N.W.2d 479 (1989).

A contract action does not involve a tort claim, as defined in this section, and thus is not subject to the provisions of the Political Subdivisions Tort Claims Act. Employers Reins. Corp. v. Santee Pub. Sch. Dist. No. C-5, 231 Neb. 744, 438 N.W.2d 124 (1989).

The Political Subdivisions Tort Claims Act eliminates the need for the doctrine by which a claimant is required to prove that the negligent act was committed by the municipal employee in furtherance of a private duty owed to the claimant. Maple v. City of Omaha, 222 Neb. 293, 384 N.W.2d 254 (1986).

The liability of a political subdivision under the Political Subdivisions Tort Claims Act is not absolute, but rather such liability as would exist in a private person without such immunity. Koepf v. County of York, 198 Neb. 67, 251 N.W.2d 866 (1977).



13-904 Governing body; powers.

Authority is hereby conferred upon the governing body of any political subdivision to consider, ascertain, adjust, compromise, settle, determine, and allow any tort claim as defined in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610.



13-905 Tort claims; filing; requirements.

All tort claims under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be filed with the clerk, secretary, or other official whose duty it is to maintain the official records of the political subdivision, or the governing body of a political subdivision may provide that such claims may be filed with the duly constituted law department of such subdivision. It shall be the duty of the official with whom the claim is filed to present the claim to the governing body. All such claims shall be in writing and shall set forth the time and place of the occurrence giving rise to the claim and such other facts pertinent to the claim as are known to the claimant.

1. Constitutionality

2. Notice requirements

3. Affirmative defense

1. Constitutionality

This section is relevant and related to a legitimate governmental interest, and therefore does not violate the uniformity clause of the Nebraska Constitution or the equal protection clause of the U.S. Constitution. Willis v. City of Lincoln, 232 Neb. 533, 441 N.W.2d 846 (1989).

2. Notice requirements

Where the secretary of a county hospital’s board of trustees was the person whose duty it was to maintain the official records of the political subdivision, a claim filed with the county clerk and the county hospital’s chief executive officer did not comply with the notice requirements of the Political Subdivisions Tort Claims Act. Brothers v. Kimball Cty. Hosp., 289 Neb. 879, 857 N.W.2d 789 (2015).

A written claim must make a demand upon a political subdivision for the satisfaction of an obligation rather than merely alerting the political subdivision to the possibility of a claim. Jessen v. Malhotra, 266 Neb. 393, 665 N.W.2d 586 (2003).

For substantial compliance with the written notice requirements of this section, within 1 year from the act or omission on which the claim is based, the written notice of the claim must be filed with an individual or office designated in the Political Subdivisions Tort Claims Act as the authorized recipient for notice of claim against a political subdivision. A notice of claim filed only with one unauthorized to receive a claim pursuant to this section does not substantially comply with the notice requirements of the act. Estate of McElwee v. Omaha Transit Auth., 266 Neb. 317, 664 N.W.2d 461 (2003).

With regard to a claim's content, substantial compliance with the statutory provisions supplies the requisite and sufficient notice to a political subdivision, so long as the written notice is filed with an individual or office designated in the Political Subdivisions Tort Claims Act as the authorized recipient of claims. Woodard v. City of Lincoln, 256 Neb. 61, 588 N.W.2d 831 (1999).

Notice requirements for a claim filed pursuant to the Political Subdivisions Tort Claims Act are to be liberally construed so that one with a meritorious claim may not be denied relief as the result of some technical noncompliance. Mere knowledge of an act or omission, by a nondesignated party, is not sufficient to satisfy this section's notice requirements. If a political subdivision, by an appropriately specific allegation in a demurrer or answer, raises the issue of a plaintiff's failure to comply with the notice requirement of this section, the plaintiff then has the burden to show compliance. Schoemaker v. Metropolitan Utilities Dist., 245 Neb. 967, 515 N.W.2d 675 (1994).

Compliance with the filing or presentment of claim provision in this section is a condition precedent to commencement of a negligence action against a political subdivision. Schmidt v. Omaha Pub. Power Dist., 245 Neb. 776, 515 N.W.2d 756 (1994).

Filing or presentment of a claim under the Political Subdivisions Tort Claims Act is neither a condition precedent to a political subdivision's tort liability nor a substantive element for a claimant's recovery in a negligence action against a political subdivision, but is a condition precedent to commencement of a negligence action against a political subdivision. Millman v. County of Butler, 235 Neb. 915, 458 N.W.2d 207 (1990).

For substantial compliance with the notice requirement of this section, within one year from the act or omission on which the claim is based, the written notice of claim must be filed with an individual designated in the Political Subdivisions Tort Claims Act as the authorized recipient for notice of claim. Willis v. City of Lincoln, 232 Neb. 533, 441 N.W.2d 846 (1989).

The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of a suit to which the act applies. When the act does apply, failure to allege compliance with its provisions is a fatal defect, rendering the petition defective and subject to a demurrer. Employers Reins. Corp. v. Santee Pub. Sch. Dist. No. C-5, 231 Neb. 744, 438 N.W.2d 124 (1989).

Substantial compliance with the statutory provisions pertaining to a claim's content supplies the requisite and sufficient notice to a political subdivision in accordance with this section, when the lack of compliance has caused no prejudice to the political subdivision. Franklin v. City of Omaha, 230 Neb. 598, 432 N.W.2d 808 (1988); West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988); Chicago Lumber Co. v. School Dist. No. 71, 227 Neb. 355, 417 N.W.2d 757 (1988).

The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of suit for an alleged tort against a political subdivision. All that is necessary to be included in a claim under this act is a recitation of the time and place of the occurrence giving rise to the claim and such other facts pertinent to the claim as are known to the claimant; it is not necessary that the claim contain the amount of damages or loss. West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988).

The notice required by this section does not have to state the indicated information, circumstances, or facts with the fullness or precision required in a pleading. Chicago Lumber Co. v. School Dist. No. 71, 227 Neb. 355, 417 N.W.2d 757 (1988).

A notice of a possible future claim does not satisfy the requirements of the statute. Peterson v. Gering Irr. Dist., 219 Neb. 281, 363 N.W.2d 145 (1985).

A substantial compliance analysis is applied when there is a question about whether the content of the required claim meets the requirements of the statute; however, if the notice is not filed with the person designated by statute as the authorized recipient, a substantial compliance analysis is not applicable. Lowe v. Lancaster Cty. Sch. Dist. 0001, 17 Neb. App. 419, 766 N.W.2d 408 (2009).

The filing requirement of this section constitutes a "procedural precedent" to the commencement of a judicial action. Lowe v. Lancaster Cty. Sch. Dist. 0001, 17 Neb. App. 419, 766 N.W.2d 408 (2009).

There is no statutory requirement that a claim filed pursuant to the Political Subdivisions Tort Claims Act need be addressed to a particular individual. Lowe v. Lancaster Cty. Sch. Dist. 0001, 17 Neb. App. 419, 766 N.W.2d 408 (2009).

A motorist's letter to the city substantially complied with the notice provisions of the Political Subdivisions Tort Claims Act, such that the motorist could maintain a negligence action against the city to recover damages for injuries he sustained in a motor vehicle accident with a city employee, where the letter stated the date, location, and circumstances of the accident, that the motorist suffered personal injuries as a result of the accident, and that the letter served as notice to the city under the act. Villanueva v. City of South Sioux City, 16 Neb. App. 288, 743 N.W.2d 771 (2008).

Notification to the insurance carrier of a political subdivision alone is insufficient to constitute substantial compliance with the notice provision of the Political Subdivisions Tort Claims Act. Written notice must be sent to a person or entity designated in the act. The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of a suit to which the act applies. The partial payment of an insurance claim by a political subdivision's insurer standing alone is insufficient to create a question of fact precluding summary judgment as to whether the political subdivision is equitably estopped to assert the 1-year filing requirement. Keene v. Teten, 8 Neb. App. 819, 602 N.W.2d 29 (1999).

3. Affirmative defense

The filing or presentment of a claim under the Political Subdivisions Tort Claims Act is a condition precedent to commencement of a negligence action against a political subdivision. Noncompliance with the notice requirements is an available defense to a political subdivision, provided it is raised as an affirmative defense. Polinski v. Omaha Pub. Power Dist., 251 Neb. 14, 554 N.W.2d 636 (1996).

A general denial in a political subdivision's answer does not raise the issue of noncompliance, which must be raised as an affirmative defense specifically expressing the plaintiff's noncompliance with this section. Schoemaker v. Metropolitan Utilities Dist., 245 Neb. 967, 515 N.W.2d 675 (1994).

A general denial in a political subdivision's answer does not raise the issue of noncompliance, which must be raised as an affirmative defense specifically expressing plaintiff's noncompliance with the notice requirement of this section. Miles v. Box Butte County, 241 Neb. 588, 489 N.W.2d 829 (1992).

A political subdivision must raise an affirmative defense by specifically expressing the plaintiff's noncompliance with the notice requirement. Once the noncompliance issue is properly raised, the plaintiff has the burden to show compliance with the notice requirement. Millman v. County of Butler, 235 Neb. 915, 458 N.W.2d 207 (1990).

Noncompliance with the notice requirement of this section must be raised as an affirmative defense and specifically alleged. A plaintiff has a limited right to commence an action under the Political Subdivisions Tort Claims Act in the form of a precedent filed claim prescribed by this section. Knight v. Hays, 4 Neb. App. 388, 544 N.W.2d 106 (1996).



13-906 Civil suit; when permitted.

No suit shall be permitted under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 unless the governing body of the political subdivision has made final disposition of the claim, except that if the governing body does not make final disposition of a claim within six months after it is filed, the claimant may, by notice in writing, withdraw the claim from consideration of the governing body and begin suit under such act and sections.

Because compliance with the statutory time limits set forth in this section can be determined with precision, the doctrine of substantial compliance has no application. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

In conjunction with section 25-2221 and section 49-801(13), a political subdivision has until the end of the last day of the 6-month period after a claimant has filed a tort claim upon which to make a final disposition of such claim. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

The plain and ordinary meaning of the phrase "within six months" includes the last day of the 6-month time period. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

The word "month" as used in this section means calendar month. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

Because compliance with the statutory time limit can be determined with precision, the doctrine of substantial compliance has no application to this section. Big Crow v. City of Rushville, 266 Neb. 750, 669 N.W.2d 63 (2003).

Noncompliance with this section must be pled as an affirmative defense. Big Crow v. City of Rushville, 266 Neb. 750, 669 N.W.2d 63 (2003).

Absent any consideration of the statute of limitations, filing of a petition is substantial compliance with the terms of this section as to the withdrawal of a claim from consideration. Malzahn v. Transit Authority, 244 Neb. 425, 507 N.W.2d 289 (1993).

Substantial compliance with this section is sufficient when a lack of precise compliance has caused no prejudice to the political subdivision. Big Crow v. City of Rushville, 11 Neb. App. 498, 654 N.W.2d 383 (2002).



13-907 Jurisdiction; venue; procedure; appeal.

Jurisdiction, venue, procedure, and rights of appeal in all suits brought under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be determined in the same manner as if the suits involved private individuals, except that such suits shall be heard and determined by the appropriate court without a jury.

In 1875, there was no right to a jury trial on any issue in a suit against the State or its political subdivisions because the common-law doctrine of sovereign immunity, and the related common-law doctrine of governmental immunity, operated to bar such suits at that time. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

The Legislature has the right to decide the terms under which it will waive its sovereign and governmental immunity for tort actions against the State or its political subdivisions. Because a jury trial is not one of the terms of the State’s waiver of governmental immunity under the Political Subdivisions Tort Claims Act, a party is not entitled to a jury trial on its claim that a defendant is not a political subdivision employee. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

Whether an employee of a political subdivision is acting within his scope of employment is not a question for the jury. Bohl v. Buffalo Cty., 251 Neb. 492, 557 N.W.2d 668 (1997).

An action under the Political Subdivisions Tort Claims Act is tried to the court without a jury. Findings of fact by the trial court will not be overturned unless clearly wrong. Hume v. Otoe County, 212 Neb. 616, 324 N.W.2d 810 (1982); Buttner v. Omaha P. P. Dist., 193 Neb. 515, 227 N.W.2d 862 (1975).

In a proceeding brought under the Political Subdivisions Tort Claims Act, the findings of fact by the trial court will not be overturned unless clearly wrong. Lee v. City of Omaha, 209 Neb. 345, 307 N.W.2d 800 (1981); Lindgren v. City of Gering, 206 Neb. 360, 292 N.W.2d 921 (1980); Daniels v. Andersen, 195 Neb. 95, 237 N.W.2d 397 (1975); Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).



13-908 Political subdivision; liability; no writ of execution; offer of settlement; effect.

Except as otherwise provided in the Political Subdivisions Tort Claims Act, in all suits brought under the act the political subdivision shall be liable in the same manner and to the same extent as a private individual under like circumstances, except that no writ of execution shall issue against a political subdivision. Disposition of or offer to settle any claim made under the act shall not be competent evidence of liability of the political subdivision or any employee or the amount of damages.



13-909 Final judgment; effect.

Final judgment in any suit under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee of the political subdivision whose act or omission gave rise to the claim, but this section shall not apply if the court rules that the claim is not permitted under such act and sections.

Dismissal of claim against employee was correct after final judgment in suit under this act. Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).



13-910 Act and sections; exemptions.

The Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall not apply to:

(1) Any claim based upon an act or omission of an employee of a political subdivision, exercising due care, in the execution of a statute, ordinance, or officially adopted resolution, rule, or regulation, whether or not such statute, ordinance, resolution, rule, or regulation is valid;

(2) Any claim based upon the exercise or performance of or the failure to exercise or perform a discretionary function or duty on the part of the political subdivision or an employee of the political subdivision, whether or not the discretion is abused;

(3) Any claim based upon the failure to make an inspection or making an inadequate or negligent inspection of any property other than property owned by or leased to such political subdivision to determine whether the property complies with or violates any statute, ordinance, rule, or regulation or contains a hazard to public health or safety unless the political subdivision had reasonable notice of such hazard or the failure to inspect or inadequate or negligent inspection constitutes a reckless disregard for public health or safety;

(4) Any claim based upon the issuance, denial, suspension, or revocation of or failure or refusal to issue, deny, suspend, or revoke any permit, license, certificate, or order. Nothing in this subdivision shall be construed to limit a political subdivision's liability for any claim based upon the negligent execution by an employee of the political subdivision in the issuance of a certificate of title under the Motor Vehicle Certificate of Title Act and the State Boat Act except when such title is issued upon an application filed electronically by an approved licensed dealer participating in the electronic dealer services system pursuant to section 60-1507;

(5) Any claim arising with respect to the assessment or collection of any tax or fee or the detention of any goods or merchandise by any law enforcement officer;

(6) Any claim caused by the imposition or establishment of a quarantine by the state or a political subdivision, whether such quarantine relates to persons or property;

(7) Any claim arising out of assault, battery, false arrest, false imprisonment, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights;

(8) Any claim by an employee of the political subdivision which is covered by the Nebraska Workers' Compensation Act;

(9) Any claim arising out of the malfunction, destruction, or unauthorized removal of any traffic or road sign, signal, or warning device unless it is not corrected by the political subdivision responsible within a reasonable time after actual or constructive notice of such malfunction, destruction, or removal. Nothing in this subdivision shall give rise to liability arising from an act or omission of any political subdivision in placing or removing any traffic or road signs, signals, or warning devices when such placement or removal is the result of a discretionary act of the political subdivision;

(10) Any claim arising out of snow or ice conditions or other temporary conditions caused by nature on any highway as defined in section 60-624, bridge, public thoroughfare, or other public place due to weather conditions. Nothing in this subdivision shall be construed to limit a political subdivision's liability for any claim arising out of the operation of a motor vehicle by an employee of the political subdivision while acting within the course and scope of his or her employment by the political subdivision;

(11) Any claim arising out of the plan or design for the construction of or an improvement to any highway as defined in such section or bridge, either in original construction or any improvement thereto, if the plan or design is approved in advance of the construction or improvement by the governing body of the political subdivision or some other body or employee exercising discretionary authority to give such approval;

(12) Any claim arising out of the alleged insufficiency or want of repair of any highway as defined in such section, bridge, or other public thoroughfare. Insufficiency or want of repair shall be construed to refer to the general or overall condition and shall not refer to a spot or localized defect. A political subdivision shall be deemed to waive its immunity for a claim due to a spot or localized defect only if (a) the political subdivision has had actual or constructive notice of the defect within a reasonable time to allow repair prior to the incident giving rise to the claim or (b) the claim arose during the time specified in a notice provided by the political subdivision pursuant to subsection (3) of section 39-1359 and the state or political subdivision had actual or constructive notice; or

(13)(a) Any claim relating to recreational activities for which no fee is charged (i) resulting from the inherent risk of the recreational activity, (ii) arising out of a spot or localized defect of the premises unless the spot or localized defect is not corrected by the political subdivision leasing, owning, or in control of the premises within a reasonable time after actual or constructive notice of the spot or localized defect, or (iii) arising out of the design of a skatepark or bicycle motocross park constructed for purposes of skateboarding, inline skating, bicycling, or scootering that was constructed or reconstructed, reasonably and in good faith, in accordance with generally recognized engineering or safety standards or design theories in existence at the time of the construction or reconstruction. For purposes of this subdivision, a political subdivision shall be charged with constructive notice only when the failure to discover the spot or localized defect of the premises is the result of gross negligence.

(b) For purposes of this subdivision:

(i) Recreational activities include, but are not limited to, whether as a participant or spectator: Hunting, fishing, swimming, boating, camping, picnicking, hiking, walking, running, horseback riding, use of trails, nature study, waterskiing, winter sports, use of playground equipment, biking, roller blading, skateboarding, golfing, athletic contests; visiting, viewing, or enjoying entertainment events, festivals, or historical, archaeological, scenic, or scientific sites; and similar leisure activities;

(ii) Inherent risk of recreational activities means those risks that are characteristic of, intrinsic to, or an integral part of the activity;

(iii) Gross negligence means the absence of even slight care in the performance of a duty involving an unreasonable risk of harm; and

(iv) Fee means a fee to participate in or be a spectator at a recreational activity. A fee shall include payment by the claimant to any person or organization other than the political subdivision only to the extent the political subdivision retains control over the premises or the activity. A fee shall not include payment of a fee or charge for parking or vehicle entry.

(c) This subdivision, and not subdivision (3) of this section, shall apply to any claim arising from the inspection or failure to make an inspection or negligent inspection of premises owned or leased by the political subdivision and used for recreational activities.

1. Discretionary function

2. Due care

3. Governmental immunity

4. Miscellaneous

1. Discretionary function

A county waived its claim that it was entitled to sovereign immunity by failing to identify immunity under the discretionary function exception as an issue for trial in the pretrial order. Hall v. County of Lancaster, 287 Neb. 969, 846 N.W.2d 107 (2014).

Sovereign immunity barred a claim against the State of Nebraska and Cass County concerning a sight-restricted railroad crossing at which a collision occurred because neither the State nor the county had any mandatory legal duty to improve any sight restrictions at the crossing. Shipley v. Department of Roads, 283 Neb. 832, 813 N.W.2d 455 (2012).

Sovereign immunity barred a claim against the State of Nebraska and Cass County concerning the lack of pavement markings at a railroad crossing at which a collision occurred because the decision of whether to place pavement markings at the crossing was discretionary. Shipley v. Department of Roads, 283 Neb. 832, 813 N.W.2d 455 (2012).

Sovereign immunity barred failure-to-warn claim concerning a sight-restricted railroad crossing; neither the State of Nebraska nor Cass County had a nondiscretionary duty to warn where the truck wash facility alleged to be the cause of the sight restriction was built by a private party on private property and was readily apparent to a motorist approaching the crossing. Shipley v. Department of Roads, 283 Neb. 832, 813 N.W.2d 455 (2012).

In order for the discretionary function exception under subsection (2) of this section to apply, the evidence must show facts of the specific policy and conduct in accordance with that policy. Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447 (2007).

Once a city elects to install a pedestrian crosswalk signal, it is required to conform to the Manual on Uniform Traffic Control Devices in determining the pedestrian clearance interval, and the discretionary immunity exception of this section does not apply. Tadros v. City of Omaha, 269 Neb. 528, 694 N.W.2d 180 (2005).

The placement of traffic control devices is a discretionary function of a political subdivision under subsection (2) of this section. McCormick v. City of Norfolk, 263 Neb. 693, 641 N.W.2d 638 (2002).

The discretionary function exemption provided for in subsection (2) of this section extends only to basic policy decisions made in governmental activity, and not to ministerial activities implementing such policy decisions. Norman v. Ogallala Pub. Sch. Dist., 259 Neb. 184, 609 N.W.2d 338 (2000).

The discretionary function exception is expressed in nearly identical language in the State Tort Claims Act and the Political Subdivisions Tort Claims Act; thus, cases construing the state exception apply as well to the exception granted to political subdivisions. The discretionary function exceptions to the general waiver of tort immunity are matters of defense which must be pled and proved by a political subdivision. Lawry v. County of Sarpy, 254 Neb. 193, 575 N.W.2d 605 (1998).

Pursuant to subsection (2) of this section, the discretionary function exemption applies only to basic policy decisions and not to the exercise of discretionary acts at an operational level. A county attorney's actions in collecting unpaid child support are operational in nature rather than a basic policy decision. Talbot v. Douglas County, 249 Neb. 620, 544 N.W.2d 839 (1996).

Under the provisions of subsection (2) of this section, the performance or nonperformance of a discretionary function cannot be the basis of liability. Whether the undisputed facts demonstrate that liability is precluded by the discretionary function exemption is a question of law. As the discretionary function exemption is expressed in nearly identical language in section 81-8,219(1)(a) of the State Tort Claims Act and subsection (2) of this section of the Political Subdivisions Tort Claims Act, cases construing the state exemption apply as well to the exemption given political subdivisions. The county health department's reporting and investigating a reported case of bacterial meningitis fall within the discretionary function precluding liability under the Political Subdivisions Tort Claims Act. Jasa v. Douglas County, 244 Neb. 944, 510 N.W.2d 281 (1994).

Pursuant to subsection (2) of this section, whether undisputed facts demonstrate that liability is precluded by the discretionary function exemption of the Political Subdivisions Tort Claims Act is a question of law. Lemke v. Metropolitan Utilities Dist., 243 Neb. 633, 502 N.W.2d 80 (1993).

The discretionary function or duty exemption in the Political Subdivisions Tort Claims Act extends only to the basic policy decisions made in governmental activity, and not to ministerial activities implementing such policy decisions. In other words, the political subdivision is liable for the negligence of its employees at the operational level, where there is no room for policy judgment. Hamilton v. City of Omaha, 243 Neb. 253, 498 N.W.2d 555 (1993).

Where a county legislative body delegates duties to a county official, and gives that official discretion in performing those duties within broad overall guidelines, actions of that county official in issuing permits are discretionary functions within the meaning of subsection (2) of this section. Allen v. County of Lancaster, 218 Neb. 163, 352 N.W.2d 883 (1984).

Decisions on selection of a foster home for a dependent child are not policy decisions or discretionary functions contemplated as exceptions within this section of the Political Subdivisions Tort Claims Act. Koepf v. County of York, 198 Neb. 67, 251 N.W.2d 866 (1977).

The decision by a government employee as to the manner of operation of a snowblower is the type of discretion exercised at an everyday operational level such that the discretionary function exemption does not apply. Conditions caused by the operation of a snowblower were the underlying cause of the accident, separate and independent from the wind and snow in the area at the time of the accident, and the operation of the snowblower was a proximate cause of the accident and injuries. Thus, the State was not immune from suit under subsection (10) of this section. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).

The performance or nonperformance of a discretionary function cannot be the basis of liability under the Political Subdivisions Tort Claims Act. The discretionary function exemption under the Political Subdivisions Tort Claims Act extends only to basic policy decisions and not to the exercise of discretionary acts at an operational level. A simple decision whether to dispatch an officer to the scene of a crime or to investigate a crime, without more, does not involve a basic policy decision by a high-level executive which would render the decisionmaker immune from suit. Whether the undisputed facts demonstrate that liability is precluded by the discretionary function exemption of the Political Subdivisions Tort Claims Act is a question of law. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).

2. Due care

In order for the due care exception under subsection (1) of this section to apply, an adequate factual record must exist. Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447 (2007).

A police officer's failure to "safely" keep a seized vehicle can give rise to liability under the Political Subdivisions Tort Claims Act. Section 29-818 requires a police officer to exercise reasonable care and diligence for the safekeeping of property within his custody. Nash v. City of North Platte, 205 Neb. 480, 288 N.W.2d 51 (1980).

3. Governmental immunity

The Political Subdivisions Tort Claims Act provides a list of claims for which sovereign immunity is not waived. McKenna v. Julian, 277 Neb. 522, 763 N.W.2d 384 (2009).

The exceptions set forth in this section are affirmative sovereign immunity defenses to claims brought pursuant to the Political Subdivisions Tort Claims Act. If a political subdivision proves that a plaintiff's claim comes within an exception pursuant to this section, then the claim fails based on sovereign immunity, and the political subdivision is not liable. Harris v. Omaha Housing Auth., 269 Neb. 981, 698 N.W.2d 58 (2005).

The common law rule of governmental immunity has not been completely abrogated in Nebraska, and an action for damages for misrepresentation and deceit is not permitted. Hall v. Abel Inv. Co., 192 Neb. 256, 219 N.W.2d 760 (1974).

The common law rule of governmental immunity has not been completely abrogated in this state and actions at law for false arrest, false imprisonment, and libel and slander remain subject thereto. Webber v. Andersen, 187 Neb. 9, 187 N.W.2d 290 (1971).

4. Miscellaneous

"[O]ther public place" under subdivision (10) of this section included a sidewalk leading from a community center to a parking lot. Stick v. City of Omaha, 289 Neb. 752, 857 N.W.2d 561 (2015).

As used in subdivision (9) of this section, the term "malfunction" does not mean lack of efficacy. Blaser v. County of Madison, 288 Neb. 306, 847 N.W.2d 293 (2014).

In deciding whether conduct falls within the battery exception to the Political Subdivisions Tort Claims Act, it is only necessary to determine whether the conduct arises out of a battery; no determination has to be made as to whether the actor ultimately could be held liable for any damage resulting from the battery, based on the presence or absence of affirmative defenses. Britton v. City of Crawford, 282 Neb. 374, 803 N.W.2d 508 (2011).

When the gravamen of the complaint is negligent performance of operational tasks rather than misrepresentation, a political subdivision cannot rely upon the misrepresentation exception in subdivision (7) of this section of the Political Subdivisions Tort Claims Act. Stonacek v. City of Lincoln, 279 Neb. 869, 782 N.W.2d 900 (2010).

Political subdivisions are not liable under subsection (4) of this section for actions based upon the revocation of a license or permit. Rohde v. City of Ogallala, 273 Neb. 689, 731 N.W.2d 898 (2007).

The intentional tort exception under subsection (7) of this section does not apply to bar negligence claims against a defendant alleging a breach of an independent duty, unrelated to any possible employment relationship between the assailant and the defendant, to take reasonable steps to prevent an intentional tort. Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447 (2007).

A claim alleging that an employee acting within the course and scope of his employment caused a motor vehicle accident by failing to stop on a rain-slicked street is a claim within and subject to the provisions of the Political Subdivisions Tort Claims Act. Wise v. Omaha Public Schools, 271 Neb. 635, 714 N.W.2d 19 (2006).

Acts undertaken to assist in the assessment and collection of taxes are immune from liability under subsection (5) of this section. Butler Cty. Sch. Dist. No. 502 v. Meysenburg, 268 Neb. 347, 683 N.W.2d 367 (2004).

The question whether a city is immune from liability depends upon whether the city had reasonable notice of any hazard or whether its failure to inspect or its negligent inspection constituted a reckless disregard for public health or safety. Mondelli v. Kendel Homes Corp., 262 Neb. 263, 631 N.W.2d 846 (2001).

Pursuant to subsection (10) of this section, the snow and ice exemption is not applicable to a plaintiff injured after slipping on snow when the petition alleged negligence in a college's failure to maintain safe ingress and egress to, from, and across property and a failure to monitor and remove hazardously parked vehicles. McDonald v. DeCamp Legal Servs., P.C., 260 Neb. 729, 619 N.W.2d 583 (2000).

Subsection (10) of this section does not exempt a claim arising out of events occurring under darkness because mere darkness is not a temporary condition due to weather. Drake v. Drake, 260 Neb. 530, 618 N.W.2d 650 (2000).

The Political Subdivisions Tort Claims Act eliminates the need for the doctrine by which a claimant is required to prove that the negligent act was committed by the municipal employee in furtherance of a private duty owed to the claimant. Maple v. City of Omaha, 222 Neb. 293, 384 N.W.2d 254 (1986).

When a governmental entity has actual or constructive notice of a dangerous condition or hazard caused by or under the control of the governmental entity and the dangerous condition or hazard is not readily apparent to persons who are likely to be injured by the dangerous condition or hazard, the governmental entity has a nondiscretionary duty to warn of the danger or take other protective measures that may prevent injury as the result of the dangerous condition or hazard. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).



13-911 Vehicular pursuit by law enforcement officer; liability to third parties; reimbursement.

(1) In case of death, injury, or property damage to any innocent third party proximately caused by the action of a law enforcement officer employed by a political subdivision during vehicular pursuit, damages shall be paid to such third party by the political subdivision employing the officer.

(2) Upon payment by a political subdivision of those damages sustained by an innocent third party, whether upon voluntary settlement or in satisfaction of a judgment, the political subdivision shall be entitled to reimbursement of the amount of damages paid by the political subdivision from each and all of the following sources:

(a) The driver of the fleeing vehicle;

(b) Any organization, including a sole proprietorship, partnership, limited liability company, or corporation, liable for the conduct of the driver of the fleeing vehicle;

(c) Every insurer or self-insurance surety of either the driver of the fleeing vehicle or any organization, including a sole proprietorship, partnership, limited liability company, or corporation, liable for the conduct of the driver of the fleeing vehicle, except that no such insurer or self-insurance surety shall be required to pay in excess of the liability limit of its applicable policies or bonds;

(d) Any uninsured or underinsured motorist insurer or self-insurance surety legally liable to the innocent third party, except that the sum recoverable from such insurer or self-insurance surety shall not exceed the highest limit of liability determined in accord with the Uninsured and Underinsured Motorist Insurance Coverage Act;

(e) The state employing law enforcement officers whose actions contributed to the proximate cause of death, injury, or property damage sustained by the innocent third party, except that the liability of the state shall not exceed the damages sustained by the innocent third party apportioned equally among all political subdivisions employing law enforcement officers whose actions contributed to the proximate cause of the death, injury, or property damage sustained by the innocent third party and the state; and

(f) Any political subdivision employing law enforcement officers whose actions contributed to the proximate cause of death, injury, or property damage sustained by the innocent third party, except that the liability of the political subdivision shall not exceed the lesser of (i) its maximum statutory liability pursuant to the Political Subdivisions Tort Claims Act or (ii) damages sustained by the innocent third party apportioned equally among all political subdivisions and the state employing law enforcement officers whose actions contributed to the proximate cause of the death, injury, or property damage sustained by the innocent third party.

(3) This section shall not relieve any public or private source required statutorily or contractually to pay benefits for disability or loss of earned income or medical expenses of the duty to pay such benefits when due. No such source of payment shall have any right of subrogation or contribution against the political subdivision.

(4) This section shall be considered part of the Political Subdivisions Tort Claims Act and all provisions of the act apply.

(5) For purposes of this section, vehicular pursuit means an active attempt by a law enforcement officer operating a motor vehicle to apprehend one or more occupants of another motor vehicle, when the driver of the fleeing vehicle is or should be aware of such attempt and is resisting apprehension by maintaining or increasing his or her speed, ignoring the officer, or attempting to elude the officer while driving at speeds in excess of those reasonable and proper under the conditions.

1. Innocent third party

2. Proximate cause

3. Vehicular pursuit

4. Miscellaneous

1. Innocent third party

Under subsection (1) of this section, a political subdivision is strictly liable for injuries to an “innocent third party” during a vehicular pursuit, regardless of whether the law enforcement officer’s actions were otherwise proper or even necessary. An “innocent third party” is one who has not promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel and one who is not sought to be apprehended in the fleeing vehicle. Werner v. County of Platte, 284 Neb. 899, 824 N.W.2d 38 (2012).

An "innocent third party" is one who has not promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel and one who is not sought to be apprehended in the fleeing vehicle. Henery v. City of Omaha, 263 Neb. 700, 641 N.W.2d 644 (2002).

A passenger in a fleeing vehicle is not an innocent third party if such passenger either (1) promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel or (2) is one who is sought to be apprehended in the fleeing vehicle. Jura v. City of Omaha, 15 Neb. App. 390, 727 N.W.2d 735 (2007).

A police officer's grounds for seeking to apprehend occupants in a vehicular chase situation must have a reasonable basis in the law and facts. Jura v. City of Omaha, 15 Neb. App. 390, 727 N.W.2d 735 (2007).

Apprehension can mean to arrest, catch, or detain. Jura v. City of Omaha, 15 Neb. App. 390, 727 N.W.2d 735 (2007).

A passenger is not an innocent third party if the passenger either (1) has promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel or (2) is sought to be apprehended in the fleeing vehicle. Reed v. City of Omaha, 15 Neb. App. 234, 724 N.W.2d 834 (2006).

2. Proximate cause

A law enforcement officer's decision and action to terminate a vehicular pursuit do not instantaneously eliminate the danger to innocent third parties contemplated in this section. That danger continues until the motorist reasonably perceives that the pursuit has ended and has had an opportunity to discontinue the hazardous, evasive driving behaviors contemplated in this section. Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).

Whether an injury to an innocent third party is "proximately caused by the action of a law enforcement officer . . . during vehicular pursuit" is a question of fact which must necessarily be determined on a case-by-case basis. Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).

In order for a city to be liable for injuries under this section, the first requirement is that the act of the police in pursuing a fleeing motorist must be such that without it the injury would not have occurred, commonly known as the "but for" rule, and the second requirement is that the injury must be the natural and probable result of that act and without an efficient intervening cause. Mid Century Ins. Co. v. City of Omaha, 242 Neb. 126, 494 N.W.2d 320 (1992).

3. Vehicular pursuit

The trial court's finding that prior to a collision, the police officers activated the cruiser's overhead lights and the cruiser was increasing its speed supported the court's conclusion that the officers were making an active attempt to apprehend. Williams v. City of Omaha, 291 Neb. 403, 865 N.W.2d 779 (2015).

This section does not apply where there is no active attempt to apprehend the vehicle. Lalley v. City of Omaha, 266 Neb. 893, 670 N.W.2d 327 (2003).

Pursuant to subsection (5) of this section, an officer's merely following a vehicle in order to provide information to other officers as to the vehicle's location does not constitute a vehicular pursuit. Perez v. City of Omaha, 15 Neb. App. 502, 731 N.W.2d 604 (2007).

4. Miscellaneous

This section has created strict liability on the part of a political subdivision when (1) a claimant suffers death, injury, or property damage; (2) such death, injury, or property damage is proximately caused by the actions of a pursuing law enforcement officer employed by the political subdivision; and (3) the claimant is an innocent third party. Stewart v. City of Omaha, 242 Neb. 240, 494 N.W.2d 130 (1993).



13-912 Defective bridge or highway; damages; liability; limitation.

If any person suffers personal injury or loss of life, or damage to his or her property by means of insufficiency or want of repair of a highway or bridge or other public thoroughfare, which a political subdivision is liable to keep in repair, the person sustaining the loss or damage, or his or her personal representative, may recover in an action against the political subdivision, and if damages accrue in consequence of the insufficiency or want of repair of a road or bridge or other public thoroughfare, erected and maintained by two or more political subdivisions, the action can be brought against all of the political subdivisions liable for the repairs of the same; and damages and costs shall be paid by the political subdivisions in proportion as they are liable for the repairs. The procedure for filing such claims and bringing suit shall be the same for claims under this section as for other claims under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610. No political subdivision shall be liable for damages occasioned by defects in state highways and bridges thereon which the Department of Transportation is required to maintain, but the political subdivision shall not be relieved of liability until the state has actually undertaken construction or maintenance of such highways. It is the intent of the Legislature that minimum maintenance highways and roads shall not be deemed to be insufficient or in want of repair when they meet the minimum standards for such highways and roads pursuant to section 39-2109.

1. Time of bringing action

2. Duty

3. Liability

4. Miscellaneous

1. Time of bringing action

Limitation of time within which to bring action applies to all persons without regard to any kind of disability. Gorgen v. County of Nemaha, 174 Neb. 588, 118 N.W.2d 758 (1962).

Action for death from county road contractor's negligence is not barred by thirty-day limitation under this section. Pratt v. Western Bridge & Constr. Co., 116 Neb. 553, 218 N.W. 397 (1928).

Limitation of time for bringing action is thirty days from date of injury. Swaney v. Gage County, 64 Neb. 627, 90 N.W. 542 (1902).

2. Duty

A county is not an insurer, but it must use reasonable and ordinary care in the construction and maintenance of highways and bridges such that a traveler using them with ordinary and reasonable caution will be reasonably safe. Hume v. Otoe County, 212 Neb. 616, 324 N.W.2d 810 (1982).

Duty of county is fulfilled if a width sufficient for travel is kept in a proper condition. Farmers Coop. Co. v. County of Dodge, 181 Neb. 432, 148 N.W.2d 922 (1967).

In order to recover against county for defect in highway on county line, it is necessary to show that the road was both constructed and maintained by county. Stitzel v. Hitchcock County, 139 Neb. 700, 298 N.W. 555 (1941).

County is not insurer, but must use reasonable, ordinary care to keep highway safe for traveler using ordinary care. Frickel v. Lancaster County, 115 Neb. 506, 213 N.W. 826 (1927); Johnson County v. Carmen, 71 Neb. 682, 99 N.W. 502 (1904).

3. Liability

Even assuming the city had a general duty to use ordinary care in treating its streets for icy conditions, dismissal of the plaintiff's petition was affirmed where the evidence of the city's negligence was insufficient. Hendrickson v. City of Kearney, 210 Neb. 8, 312 N.W.2d 677 (1981).

County held liable for damages caused by insufficiency or want of repair of a bridge when a twenty-four ton truck collapsed a county bridge. Hansmann v. County of Gosper, 207 Neb. 659, 300 N.W.2d 807 (1981).

Defendant village is not liable for injuries suffered by plaintiff when she tripped and fell on a slight irregularity in the sidewalk, where there was no evidence that the village had received any complaint or notice of the condition of the sidewalk, and where the defect was clearly visible to the plaintiff. Doht v. Village of Walthill, 207 Neb. 377, 299 N.W.2d 177 (1980).

The liability of all political subdivisions based on the alleged insufficiency or want of repair of any public thoroughfare is to be determined by the provisions of sections 23-2410 and 23-2411, R.R.S.1943, and judicial interpretations governing the liability of counties under the statute in effect prior to the enactment of the Political Subdivisions Tort Claims Act. Christensen v. City of Tekamah, 201 Neb. 344, 268 N.W.2d 93 (1978).

County was not liable for damages allegedly due to defective stop sign. McKinney v. County of Cass, 180 Neb. 685, 144 N.W.2d 416 (1966).

The liability of a county for defective highways and bridges is statutory. Stevens v. County of Dawson, 172 Neb. 585, 111 N.W.2d 220 (1961).

County is not required to warn of dangers which arise from unusual and extraordinary occurrences. Clouse v. County of Dawson, 161 Neb. 544, 74 N.W.2d 67 (1955).

To impose liability on county, its negligence must be a proximate cause of injury. Shields v. County of Buffalo, 161 Neb. 34, 71 N.W.2d 701 (1955).

This section applies to liability of county to individuals, and not to action by county for injury to bridge. Central Neb. P. P. & I. Dist. v. Boettcher, 154 Neb. 815, 49 N.W.2d 690 (1951).

County is not liable on account of latent defects in bridge. Wittwer v. County of Richardson, 153 Neb. 200, 43 N.W.2d 505 (1950).

"Insufficiency" of highway is defined. Dickenson v. County of Cheyenne, 146 Neb. 36, 18 N.W.2d 559 (1945).

County is not liable for damages to a person injured by reason of want of repair of a highway where whole duty of maintaining and repairing such highway rested on Department of Roads and Irrigation and not on county. Porter v. Lancaster County, 130 Neb. 705, 266 N.W. 584 (1936).

Counties under township organization are liable for defects in highway which county either by statute or contract is under a duty to maintain and keep in repair. Franek v. Butler County, 127 Neb. 852, 257 N.W. 235 (1934), reversing on rehearing, 126 Neb. 797, 254 N.W. 489 (1934).

County is liable although repair of highway delegated to another. Frickel v. Lancaster County, 115 Neb. 506, 213 N.W. 826 (1927); Sharp v. Chicago, B. & Q. R. R. Co., 110 Neb 34, 193 N.W. 150 (1923).

Prior to 1929 amendment, county was liable although injuries occurred on state highway. Saltzgaber v. Morrill County, 111 Neb. 392, 196 N.W. 627 (1923).

County is liable although not actually notified of defective condition of bridge, and notwithstanding mode of travel had changed since original construction. Higgins v. Garfield County, 107 Neb. 482, 186 N.W. 347 (1922).

Where road is on line between two counties, each is jointly and severally liable. Ewh v. Otoe County, 98 Neb. 469, 153 N.W. 509 (1915).

Contributory negligence of driver will not prevent recovery when injured person had no control over him. Loso v. Lancaster County, 77 Neb. 466, 109 N.W. 752 (1906).

Liability of county for damages resulting from defective culvert is discussed. Nielsen v. Cedar County, 70 Neb. 637, 97 N.W. 826 (1903).

County is liable for damages resulting from defective culvert. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).

Where there is no contributory negligence, county is liable. Hollingsworth v. Saunders County, 36 Neb. 141, 54 N.W. 79 (1893).

4. Miscellaneous

Negligence cannot be predicated on curve in highway or location of bridge. Olson v. County of Wayne, 157 Neb. 213, 59 N.W.2d 400 (1953).

Action for death for county's negligence under this section must be brought by administrator. Swift v. Sarpy County, 102 Neb. 378, 167 N.W. 458 (1918).

Requirements of bridge should be to provide for proper accommodation of public at large. O'Chander v. Dakota County, 90 Neb. 3, 132 N.W. 722 (1911); Kovarik v. Saline County, 86 Neb. 440, 125 N.W. 1082 (1910); Seyfer v. Otoe County, 66 Neb. 566, 92 N.W. 756 (1902).

In action for damages, petition must be specific as to the unsafe condition of bridge. Johnson County v. Carmen, 71 Neb. 682, 99 N.W. 502 (1904).

Act of which this section is part is constitutional. Bryant v. Dakota County, 53 Neb. 755, 74 N.W. 313 (1898).



13-913 Defective bridge or highway; legislative intent.

In enacting section 13-912, it is the intent of the Legislature that the liability of all political subdivisions based on the alleged insufficiency or want of repair of any highway or bridge or other public thoroughfare shall be the same liability that previously has been imposed upon counties pursuant to section 13-912. The Legislature further declares that judicial interpretations of section 13-912 governing the liability of counties on January 1, 1970, also shall be controlling on the liability of all political subdivisions for the alleged insufficiency or want of repair of any highway or bridge or other public thoroughfare. Notwithstanding other provisions of the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610, sections 13-912 to 13-914 shall be the only sections governing determination of liability of political subdivisions for the alleged insufficiency or want of repair of highways, or bridges or other public thoroughfares. As used in sections 13-912 and 13-913, public thoroughfares shall include all streets, alleys, and roads designed, intended, and primarily used for the movement of vehicular traffic and dedicated to public use.

County held liable for damages caused by insufficient bridge railing. Millman v. County of Butler, 244 Neb. 125, 504 N.W.2d 820 (1993).

Even assuming the city had a general duty to use ordinary care in treating its streets for icy conditions, dismissal of the plaintiff's petition was affirmed where the evidence of the city's negligence was insufficient. Hendrickson v. City of Kearney, 210 Neb. 8, 312 N.W.2d 677 (1981).

The duty to use reasonable and ordinary care in the construction, maintenance, and repair of highways and bridges so that they will be reasonably safe for the traveler using them while in the exercise of reasonable and ordinary prudence has now been imposed under both the State Tort Claims Act and the Political Subdivisions Tort Claims Act. Hendrickson v. City of Kearney, 210 Neb. 8, 312 N.W.2d 677 (1981).

The liability of all political subdivisions based on the alleged insufficiency or want of repair of any public thoroughfare is to be determined by the provisions of sections 23-2410 and 23-2411, R.R.S.1943, and judicial interpretations governing the liability of counties under the statute in effect prior to the enactment of the Political Subdivisions Tort Claims Act. Christensen v. City of Tekamah, 201 Neb. 344, 268 N.W.2d 93 (1978).



13-914 Defective bridge or highway; compliance with standards; effect.

For purposes of sections 13-912 and 13-913, no minimum maintenance road or highway shall be deemed to be in want of repair or insufficient if it complies with the standards and level of minimum maintenance developed pursuant to section 39-2113.



13-915 Suit for alleged defect in construction or maintenance; defense.

In any suit brought pursuant to the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 and based upon an alleged defect in the construction or maintenance of a sidewalk, public building, or other public facility, an affirmative showing that the claimant had actual knowledge of the alleged defect at the time of the occurrence of the injury, and that an alternate safe route was available and known to the claimant, shall constitute a defense to the suit.

This section provides an affirmative defense to defendant and must be both pled and proved by defendant. Hill v. City of Lincoln, 249 Neb. 88, 541 N.W.2d 655 (1996).

Defendant village is not liable for injuries suffered by plaintiff when she tripped and fell on a slight irregularity in the sidewalk, where there was no evidence that the village had received any complaint or notice of the condition of the sidewalk, and where the defect was clearly visible to the plaintiff. Doht v. Village of Walthill, 207 Neb. 377, 299 N.W.2d 177 (1980).



13-916 Liability insurance; effect.

The governing body of any political subdivision, including any school district, educational service unit, or community college, may purchase a policy of liability insurance insuring against all or any part of the liability which might be incurred under the Political Subdivisions Tort Claims Act and also may purchase insurance covering those claims specifically excepted from the coverage of the act by section 13-910. Any independent or autonomous board or commission in the political subdivision having authority to disburse funds for a particular purpose of the subdivision without approval of the governing body also may procure liability insurance within the field of its operation. The procurement of insurance shall constitute a waiver of the defense of governmental immunity as to those exceptions listed in section 13-910 to the extent and only to the extent stated in such policy. The existence or lack of insurance shall not be material in the trial of any suit except to the extent necessary to establish any such waiver. Whenever a claim or suit against a political subdivision is covered by liability insurance or by group self-insurance provided by a risk management pool, the provisions of the insurance policy on defense and settlement or the provisions of the agreement forming the risk management pool and related documents providing for defense and settlement of claims covered under such group self-insurance shall be applicable notwithstanding any inconsistent provisions of the act.

Exception provided in this section does not, and was not intended to, bar actions based upon negligent destruction, injury, or loss of goods in possession of a political subdivision. Nash v. City of North Platte, 198 Neb. 623, 255 N.W.2d 52 (1977).



13-917 Award; acceptance; effect.

Any award made pursuant to the authority granted by section 13-904 and accepted by the claimant and any final judgment in any suit brought pursuant to the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be final and conclusive on all officers of the political subdivision, except when procured by means of fraud. The acceptance by the claimant of such award shall be final and conclusive on the claimant and shall constitute a complete release by the claimant of any claim against the political subdivision and against the employee whose act or omission gave rise to the claim, by reason of the same subject matter.



13-918 Awards; judgments; payment.

Any awards or judgments pursuant to the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be paid in the same manner as other claims against the political subdivision. If insufficient funds are available to pay such awards or judgments the governing body shall include sufficient funds in the budget for the next fiscal year or biennial period. If constitutional or statutory provisions prevent any political subdivision from budgeting sufficient funds to pay any judgment in its entirety, the governing body shall pay that portion that can be paid under the constitution and laws and then shall make application to the State Treasurer for the loan of sufficient funds to pay the judgment in full. When application is made for such a loan, the State Treasurer shall make such investigation as he or she deems necessary to determine the validity of the judgment and the inability of the political subdivision to make full payment on the judgment, and the period of time during which the political subdivision will be able to repay the loan. After determining that such loan will be proper, the State Treasurer shall make the loan from funds available for investment in the state treasury, which loan shall carry an interest rate of one-half of one percent per annum. The State Treasurer shall determine the schedule for repayment, and the governing body of the political subdivision shall annually budget and levy a sufficient amount to meet this schedule until the loan, with interest, has been repaid in full.



13-919 Claims; limitation of action.

(1) Every claim against a political subdivision permitted under the Political Subdivisions Tort Claims Act shall be forever barred unless within one year after such claim accrued the claim is made in writing to the governing body. Except as otherwise provided in this section, all suits permitted by the act shall be forever barred unless begun within two years after such claim accrued. The time to begin a suit shall be extended for a period of six months from the date of mailing of notice to the claimant by the governing body as to the final disposition of the claim or from the date of withdrawal of the claim from the governing body under section 13-906 if the time to begin suit would otherwise expire before the end of such period.

(2) If a claim is made or filed under any other law of this state and a determination is made by a political subdivision or court that the act provides the exclusive remedy for the claim, the time to make a claim and to begin suit under the act shall be extended for a period of six months from the date of the court order making such determination or the date of mailing of notice to the claimant of such determination by the political subdivision if the time to make the claim and to begin suit under the act would otherwise expire before the end of such period. The time to begin suit may be further extended as provided in subsection (1) of this section.

(3) If a claim is made or a suit is begun under the act and a determination is made by the political subdivision or by the court that the claim or suit is not permitted under the act for any other reason than lapse of time, the time to make a claim or to begin a suit under any other applicable law of this state shall be extended for a period of six months from the date of the court order making such determination or the date of mailing of notice to the claimant of such determination by the political subdivision if the time to make the claim or begin the suit under such other law would otherwise expire before the end of such period.

(4) If a claim is brought under the Nebraska Hospital-Medical Liability Act, the filing of a request for review under section 44-2840 shall extend the time to begin suit under the Political Subdivisions Tort Claims Act an additional ninety days following the issuance of the opinion by the medical review panel if the time to begin suit under the Political Subdivisions Tort Claims Act would otherwise expire before the end of such ninety-day period.

(5) This section and section 25-213 shall be the only statutes of limitations applicable to tort claims as defined in the act.

1. Statute of limitations

2. Cause of action

3. Notice

4. Miscellaneous

1. Statute of limitations

An amended tort claim was time barred where the initial tort claim was timely filed but was not filed with the individual statutorily designated to receive tort claims and the amended tort claim was filed with the proper individual but was not filed within 1 year after the claim accrued. Brothers v. Kimball Cty. Hosp., 289 Neb. 879, 857 N.W.2d 789 (2015).

Pursuant to subsection (1) of this section, the filing of a workers' compensation claim does not toll the limitation period set forth in this subsection. For purposes of subsection (1) of this section, a cause of action accrues, thereby starting the period of limitations, when a potential plaintiff discovers, or in the exercise of reasonable diligence should discover, the political subdivision's negligence. Polinski v. Omaha Pub. Power Dist., 251 Neb. 14, 554 N.W.2d 636 (1996).

Under subsection (1) of this section, the filing or presentment provision bars a plaintiff's action and precludes a remedy only if the claim is not filed or presented within the statutorily specified time. Millman v. County of Butler, 235 Neb. 915, 458 N.W.2d 207 (1990).

Subject to the exception described in section 25-213, the statute of limitations on filing a claim or suit for a political subdivision's tortious conduct is exclusively prescribed by this section. Chicago Lumber Co. v. School Dist. No. 71, 227 Neb. 355, 417 N.W.2d 757 (1988).

Subsection (3) of this section of the Political Subdivisions Tort Claims Act, permitting 6-month extensions brought "under any other applicable law of the state" against a political subdivision after it is determined that a claim is not permitted under the act, does not extend the time for filing a claim under the act against a different or additional political subdivision after one political subdivision denies the claim. Mace-Main v. City of Omaha, 17 Neb. App. 857, 773 N.W.2d 152 (2009).

The discovery rule is applicable to the statute of limitations provisions applicable to prefiling notice requirements under the Political Subdivisions Tort Claims Act. Mace-Main v. City of Omaha, 17 Neb. App. 857, 773 N.W.2d 152 (2009).

2. Cause of action

For the purposes of subsection (1) of this section, a cause of action accrues, and the period of limitations begins to run, when a potential plaintiff discovers, or in the exercise of reasonable diligence should discover, the political subdivision's negligent act or omission. Hutmacher v. City of Mead, 230 Neb. 78, 430 N.W.2d 276 (1988).

A cause of action accrues and the statute of limitations begins to run when the aggrieved party has the right to institute and maintain suit, even though such plaintiff may be ignorant of the existence of the cause of action. Ward v. City of Alliance, 227 Neb. 306, 417 N.W.2d 327 (1988).

A cause of action accrues, thereby starting the period of limitations, when a potential plaintiff discovers, or in the exercise of reasonable diligence should discover, the political subdivision's negligence. Gard v. City of Omaha, 18 Neb. App. 504, 786 N.W.2d 688 (2010).

For purposes of the Political Subdivisions Tort Claims Act, the relevant question is when the cause of action accrued, not when the last injury occurred. Gard v. City of Omaha, 18 Neb. App. 504, 786 N.W.2d 688 (2010).

3. Notice

The primary purpose of notice provisions in connection with actions against political subdivisions is to afford municipal authorities prompt notice of the accident and injury in order that an investigation may be made while the occurrence is still fresh and the municipal authorities are in a position to intelligently consider the claim and to allow it if deemed just or, in the alternative, to adequately protect and defend the public interest. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The notice of claim requirements of the Nebraska Political Subdivisions Tort Claims Act is a condition precedent to the institution of suit against a political subdivision. The failure to allege in the petition that the condition precedent had been met is a fatal defect. Utsumi v. City of Grand Island, 221 Neb. 783, 381 N.W.2d 102 (1986).

4. Miscellaneous

The evident purpose of the 6-month extension of the filing deadline set forth in subsection (2) of this section is to provide claimants who filed timely claims, but filed those claims with the wrong tribunal or pursuant to the wrong statute, enough time to present their claims to the proper political subdivision. This requires, however, that those claimants still act promptly in order to satisfy the public purpose reflected in the notice requirements. A claim "made or filed under any other law of this state," within the meaning of subsection (2) of this section, must still be filed within the 1-year time limit imposed by the appropriate notice provision of either subsection (1) of this section or subsection (1) of section 13-920. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The operation of the Nebraska Hospital-Medical Liability Act, section 44-2840, does not excuse a plaintiff from compliance with the requirement under the Political Subdivisions Tort Claims Act that the claim be presented to the political subdivision prior to filing suit. Keller v. Tavarone, 262 Neb. 2, 628 N.W.2d 222 (2001).

In order for the extended period of limitations section of the Political Subdivisions Tort Claims Act to apply, one of two positive acts must occur: the governmental subdivision must act on the claim, or the claimant must withdraw the claim. Absent the occurrence of either one of those affirmative steps, the statute of limitations runs at the end of two years from and after the time the claim accrued, and the action is barred. Ragland v. Norris P.P. Dist., 208 Neb. 492, 304 N.W.2d 55 (1981).

Political Subdivisions Tort Claims Act including one-year notice of claim requirements and two-year limitation for bringing action held constitutional. Campbell v. City of Lincoln, 195 Neb. 703, 240 N.W.2d 339 (1976).

Because compliance with statutory time limits such as that set forth in this section can be determined with precision, the doctrine of substantial compliance generally has no application. Gard v. City of Omaha, 18 Neb. App. 504, 786 N.W.2d 688 (2010).

A negligence lawsuit brought against an employee of a political subdivision is not a "tort claim" against a "political subdivision" and is not controlled by the 2-year provision of subsection (1) of this section as applied via subsection (5). Gatewood v. Powell, 1 Neb. App. 749, 511 N.W.2d 159 (1993).

Claim for indemnification and contribution from political subdivision of state does not have to be filed pursuant to the Nebraska Political Subdivisions Tort Claims Act, and its one-year statute of limitations does not apply. Waldinger Co. v. P & Z Co., Inc., 414 F.Supp. 59 (D. Neb. 1976).



13-920 Suit against employee; act occurring after May 13, 1987; limitation of action.

(1) No suit shall be commenced against any employee of a political subdivision for money on account of damage to or loss of property or personal injury to or the death of any person caused by any negligent or wrongful act or omission of the employee while acting in the scope of his or her office or employment occurring after May 13, 1987, unless a claim has been submitted in writing to the governing body of the political subdivision within one year after such claim accrued in accordance with section 13-905.

(2) No suit shall be permitted on a claim filed pursuant to this section unless the governing body of the political subdivision has made final disposition of the claim, except that if the governing body does not make final disposition of the claim within six months after the claim is filed, the claimant may, by notice in writing, withdraw the claim from consideration of the governing body and begin suit.

(3) Except as provided in section 13-919, any suit commenced on any claim filed pursuant to this section shall be forever barred unless begun within two years after the claim accrued. The time to begin suit under this section shall be extended for a period of six months (a) from the date of mailing of notice to the claimant by the governing body as to the final disposition of the claim or (b) from the date of withdrawal of the claim from the governing body under this section, if the time to begin suit would otherwise expire before the end of such period.

A claim alleging that an employee acting within the course and scope of his employment caused a motor vehicle accident by failing to stop on a rain-slicked street is a claim within and subject to the provisions of the Political Subdivisions Tort Claims Act. Wise v. Omaha Public Schools, 271 Neb. 635, 714 N.W.2d 19 (2006).

The evident purpose of the 6-month extension of the filing deadline set forth in subsection (2) of section 13-919 is to provide claimants who filed timely claims, but filed those claims with the wrong tribunal or pursuant to the wrong statute, enough time to present their claims to the proper political subdivision. This requires, however, that those claimants still act promptly in order to satisfy the public purpose reflected in the notice requirements. A claim "made or filed under any other law of this state," within the meaning of subsection (2) of section 13-919, must still be filed within the 1-year time limit imposed by the appropriate notice provision of either subsection (1) of section 13-919 or subsection (1) of this section. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The primary purpose of notice provisions in connection with actions against political subdivisions is to afford municipal authorities prompt notice of the accident and injury in order that an investigation may be made while the occurrence is still fresh and the municipal authorities are in a position to intelligently consider the claim and to allow it if deemed just or, in the alternative, to adequately protect and defend the public interest. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of a suit to which the act applies. The partial payment of an insurance claim by a political subdivision's insurer standing alone is insufficient to create a question of fact precluding summary judgment as to whether the political subdivision is equitably estopped to assert the 1-year filing requirement. Keene v. Teten, 8 Neb. App. 819, 602 N.W.2d 29 (1999).

Written notice of the withdrawal of a claim from the consideration of the governing body is not mandatory, but is permissive or discretionary. Notice of withdrawal of a claim is not a requirement for commencing suit and applies only if the plaintiff wishes to extend the time period for filing suit under section 13-919(1). Keating v. Wiese, 1 Neb. App. 865, 510 N.W.2d 433 (1993).



13-921 Suit against employee; act or omission occurring prior to May 13, 1987; limitation of action.

After January 1, 1988, all suits against any employee of a political subdivision for money on account of damage to or loss of property or personal injury to or the death of any person caused by any negligent or wrongful act or omission of the employee while acting within the scope of his or her office or employment and occurring prior to May 13, 1987, shall be forever barred unless the party seeking recovery had, within one year after such claim accrued, submitted a claim in writing to the governing body of the political subdivision in accordance with section 13-905.

A negligence cause of action arising from acts of an employee of a political subdivision which occurred prior to May 13, 1987, is controlled by this section, for which no explicit statute of limitations is provided. Gatewood v. Powell, 1 Neb. App. 749, 511 N.W.2d 159 (1993).



13-922 Suit against employee; recovery; limitation.

The total amount recoverable against any employee for claims filed pursuant to section 13-920 or 13-921 arising out of an occurrence after May 13, 1987, shall be limited to: (1) One million dollars for any person for any number of claims arising out of a single occurrence; and (2) five million dollars for all claims arising out of a single occurrence.



13-923 Remedies; exclusive.

From and after January 1, 1970, the authority of any political subdivision to sue or be sued in its own name shall not be construed to authorize suits against such political subdivision on tort claims except as authorized in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610. The remedies provided by such act and sections in such cases shall be exclusive.



13-924 Act; applicability.

Nothing contained in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be deemed to repeal or restrict any provision of law authorizing any political subdivision to consider, ascertain, adjust, compromise, settle, determine, allow, or pay any claim other than a tort claim as defined in such act and sections.



13-925 Employee; action against; when.

Nothing in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be construed to prevent a political subdivision from bringing an action for recovery from an employee of the political subdivision when the political subdivision has made payment of an award or settlement growing out of the employee's act or omission under such act and sections.



13-926 Recovery under act; limitation; additional sources for recovery.

The total amount recoverable under the Political Subdivisions Tort Claims Act for claims arising out of an occurrence after November 16, 1985, shall be limited to:

(1) One million dollars for any person for any number of claims arising out of a single occurrence; and

(2) Five million dollars for all claims arising out of a single occurrence.

If the damages sustained by an innocent third party pursuant to section 13-911 are not fully recoverable from one or more political subdivisions due to the limitations in this section, additional sources for recovery shall be as follows: First, any offsetting payments specified in subsection (3) of section 13-911 shall be reduced to the extent necessary to fully compensate the innocent third party; and second, if such reduction is insufficient to fully compensate the innocent third party, the right of reimbursement granted to the political subdivision in subsection (2) of section 13-911 shall be reduced to the extent necessary to fully compensate the innocent third party.

When the damages suffered by an “innocent third party” are not fully recoverable because of the damages cap in this section, a political subdivision’s right to reimbursement must be reduced “to the extent necessary to fully compensate” the party. Werner v. County of Platte, 284 Neb. 899, 824 N.W.2d 38 (2012).

Parents of an injured minor have one damage cap, and the minor has a separate damage cap. Connelly v. City of Omaha, 284 Neb. 131, 816 N.W.2d 742 (2012).

The damage cap applies to each person having a claim arising from a single occurrence. Connelly v. City of Omaha, 284 Neb. 131, 816 N.W.2d 742 (2012).

The Legislature had a rational basis for enacting the damage cap in this section, and the cap does not violate an injured party’s right to substantive due process. Connelly v. City of Omaha, 284 Neb. 131, 816 N.W.2d 742 (2012).

The damage cap embodied in this section applies to all political subdivisions of the State of Nebraska, which together create a single class of tort-feasors to which the Legislature has chosen to apply uniform rules and procedures governing tort liability. By limiting the tort liability exposure of all political subdivisions in exactly the same manner, the Legislature has enacted a general law which does not contravene the constitutional prohibition of special legislation. Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).

The fact that an insurer provided liability insurance coverage for that portion of a county's potential liability for a single occurrence which exceeded its legal liability to a single claimant cannot be viewed as creating any rights on the part of injured persons to recover more from the insurer than its insured was legally obligated to pay. Molina v. American Alternative Ins. Corp., 270 Neb. 218, 699 N.W.2d 415 (2005).

When a county's "legal obligation" to an injured party has been paid by the county and its underlying insurer, the county's "legal obligation to pay" has been fully satisfied under subsection (1) of this section, and an insurer providing the county with a commercial umbrella policy could have no contractual liability to an injured party for that portion of his or her proven damages which exceeded the statutory cap. Molina v. American Alternative Ins. Corp., 270 Neb. 218, 699 N.W.2d 415 (2005).



13-927 Skatepark and bicycle motocross park; sign required; warning notice.

(1) A political subdivision shall post and maintain a sign at each skatepark and bicycle motocross park sponsored by the political subdivision containing the following warning notice: Under Nebraska law, a political subdivision is not liable for an injury to or the death of a participant in recreational activities resulting from the inherent risks of the recreational activities pursuant to section 13-910.

(2) The absence of a sign shall not give rise to liability on the part of the political subdivision.



13-928 Political subdivision; state highway use for special event; applicability of act.

The Political Subdivisions Tort Claims Act shall apply to any claim arising during the time specified in a notice provided by a political subdivision pursuant to subsection (3) of section 39-1359.



13-1001 Plans authorized; when; contents.

Whenever in the opinion of any of the governing bodies of any city, town, village or county, acting severally or jointly, it is found desirable in order to properly use, improve and develop a conservation or recreational area which is situated partly within the corporate limits or within the jurisdiction or supervision of any city, town, village or county, and when to properly develop and improve and use said area it is deemed advisable and necessary to correlate said project with the use, development and improvement of an adjacent or contiguous area in an adjoining state or states, the proper governing body or bodies having jurisdiction thereof may have a plan prepared, showing the area or areas under consideration, and the use, development and improvement contemplated, and the relation thereof to the area or areas outside of Nebraska, adjoining or contiguous thereto.



13-1002 Cooperation with other states.

After the preparation of the plan as designated in section 13-1001, the governing body or bodies having jurisdiction thereof are hereby given power and authority to confer and cooperate with the proper authorities of the other state or states involved and to modify or adjust said plan if necessary in order to correlate the use, development and improvement of the entire area involved.



13-1003 Improvement districts.

The proper governing body or governing bodies, having jurisdiction thereof, after making all arrangements above provided, may adopt a final plan, the area included in which shall constitute an interstate conservation or recreational improvement district.



13-1004 Management of districts.

After the interstate conservation improvement or recreational district plan is adopted by the proper authorities having jurisdiction thereof, the proper governing body or bodies may agree with the proper authorities of the other state or states involved as to the organization for management or supervision, development, maintenance, and use of the said area or areas and may exercise the same powers and perform the same duties in connection with the district or districts that are established as is now authorized for such conservation or recreational area located entirely within the state.



13-1005 Acquisition of property.

Such interstate control body as is or may be created by virtue of section 13-1004 shall have the right to acquire or receive, solely as trustees for the use and benefit of such conservation or recreational improvement district, real and personal property by deed, gift, purchase or otherwise to be used exclusively for the purposes defined in section 13-1001.



13-1006 Reversion of property.

In the event that such district or districts as are created under section 13-1003 in relation to one or more states, shall for any reason cease to exist, then all real and personal property acquired by deed, gift, purchase or otherwise shall, in its proportionate share as such territory in one state may bear to the other state, revert to the state or the district or districts having jurisdiction thereof.



13-1101 Terms, defined.

As used in sections 13-1101 to 13-1110, unless the context otherwise requires:

(1) Municipality means any incorporated city or village in the state, including cities operating under home rule charters and entities created by interlocal agreements among cities, villages, and counties;

(2) Nonprofit enterprise means any activity, venture, undertaking, trade, or business conducted or to be conducted by a nonprofit organization incorporated or authorized to do business in this state as permitted under its governing documents and the applicable laws of its jurisdiction of organization;

(3) Project means (a) any land, building, or equipment or other improvement, and all real and personal properties deemed necessary in connection therewith, which shall be suitable for use for manufacturing or industrial enterprises, (b) any land, building, or equipment or other improvement, and all real and personal properties deemed necessary in connection therewith, which shall be suitable for use as a nonprofit enterprise or the refinancing of outstanding debt of a nonprofit enterprise incurred to finance such land, building, equipment, improvement, or other properties, except that a project under this subdivision shall not include any portion of such land, building, equipment, improvement, or other properties or the refinancing thereof to the extent used for sectarian instruction or study or devotional activities or religious worship, or (c) any land, building, or improvements located in a blighted area located within a city of the metropolitan, primary, first, or second class, and all real and personal properties deemed necessary in connection therewith, which shall be suitable for any enterprise, including, but not limited to, profit or nonprofit commercial, business, governmental, or multifamily housing enterprises;

(4) Governing body means the board or body in which the general legislative powers of the municipality or county are vested;

(5) Mortgage means a mortgage or a mortgage and deed of trust, or other security device; and

(6) Blighted area means an area within a municipality (a) which by reason of the presence of a substantial number of deteriorated or deteriorating structures, existence of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the community, retards the provision of housing accommodations, or constitutes an economic or social liability and is detrimental to the public health, safety, morals, or welfare in its present condition and use, and (b) in which there is at least one of the following conditions: (i) Unemployment in the designated area is at least one hundred twenty percent of the state or national average; (ii) the average age of the residential or commercial units in the area is at least forty years; (iii) more than half of the plotted and subdivided property in an area is unimproved land that has been within the municipality for forty years and has remained unimproved during that time; (iv) the per capita income of the area is lower than the average per capita income of the municipality in which the area is designated; or (v) the area has had either stable or decreasing population based on the last two decennial censuses. In no event shall a city of the metropolitan, primary, or first class designate more than thirty-five percent of the city as blighted, a city of the second class shall not designate an area larger than fifty percent of the city as blighted, and a village shall not designate an area larger than one hundred percent of the village as blighted.

The authority of a municipality or county to use public funds to own, acquire, develop, lease, and sell real and personal property for industrial development is measured by the provisions of Article XIII, section 2, of the Nebraska Constitution, and the enabling statutes lawfully enacted by the Legislature. Chase v. County of Douglas, 195 Neb. 838, 241 N.W.2d 334 (1976).

Constitution was amended to authorize Industrial Development Act. Engelmeyer v. Murphy, 180 Neb. 295, 142 N.W.2d 342 (1966).

Industrial Development Act of 1961 was in major part sustained as constitutional. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).



13-1102 Governing body; powers.

(1) In addition to any other powers which it may have, each municipality and each county shall have without any other authority the following powers:

(a) To acquire, whether by construction, purchase, devise, gift, or lease, or any one or more of such methods, one or more projects, which shall be located within this state, and may be located within, without, partially within, or partially without the municipality or county;

(b) To lease to others any or all of its projects for such rentals and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with sections 13-1101 to 13-1110;

(c) To finance the acquisition, construction, rehabilitation, or purchase of projects in blighted areas. The power to finance such projects in blighted areas means and includes the power to enter into any type of agreement, including a loan agreement, when the other party to the agreement agrees (i) to use the proceeds of money provided under the agreement to pay the costs of such acquisition, construction, rehabilitation, or purchase and any costs incident to the issuance of the related bonds and the funding of any reserve funds, (ii) to be bound by the terms of the Age Discrimination in Employment Act, the Nebraska Fair Employment Practice Act, and sections 48-1219 to 48-1227, regardless of the number of employees, and (iii) to make payments to the municipality or county sufficient to enable it to pay on a timely basis all principal, redemption premiums, and interest on the related revenue bonds issued to provide such financing, and any amounts necessary to repay such municipality or county for any and all costs incurred by it that are incidental to such financing. Title to any such project in a blighted area need not be in the name of the municipality or county, but may be in the name of a private party;

(d) To acquire, own, develop, lease, or finance or refinance the acquisition, construction, rehabilitation, or purchase of one or more projects for use as a nonprofit enterprise, regardless of whether such project or projects are within a blighted area. Such projects shall be located within this state and may be located within, without, partially within, or partially without the municipality or county; Provided, for any project located without the municipality or county, such municipality or county shall find that a reasonable relationship exists between such municipality or county and the project, borrower, or other party or parties to the financing agreement, as applicable. The power to finance such projects means and includes the power to enter into any type of agreement, including a loan agreement, when the other party to the agreement agrees (i) to use the proceeds of money provided under the agreement to pay the costs of such acquisition, construction, rehabilitation, or purchase and any costs incident to the issuance of the related bonds and the funding of any reserve funds and (ii) to make payments to the municipality or county sufficient to enable it to pay on a timely basis all principal, redemption premiums, and interest on the related revenue bonds issued to provide such financing and any amounts necessary to repay such municipality or county for any and all costs incurred by it that are incidental to such financing. Title to any such project need not be in the name of the municipality or county but may be in the name of a private party;

(e) To issue revenue bonds for the purpose of defraying the cost of acquiring, improving, or financing any project or projects, including the cost of any real estate previously purchased and used for such project or projects, or the cost of any option in connection with acquiring such property, and to secure the payment of such bonds as provided in sections 13-1101 to 13-1110, which revenue bonds may be issued in two or more series or issues where deemed advisable, and each such series or issue may contain different maturity dates, interest rates, priorities on revenue available for payment of such bonds and priorities on securities available for guaranteeing payment thereof, and such other differing terms and conditions as are deemed necessary and are not in conflict with sections 13-1101 to 13-1110; and

(f) To sell and convey any real or personal property acquired as provided by subdivision (1)(a) of this section and make such order respecting the same as may be deemed conducive to the best interest of the municipality or county, except that such sale or conveyance shall be subject to the terms of any lease but shall be free and clear of any other encumbrance.

(2) No municipality or county shall have the power to (a) operate any project, referred to in this section, as a business or in any manner except as the lessor thereof, (b) lease any project acquired under powers conferred by this section for use principally for commercial feeding of livestock, (c) issue bonds under this section principally for the purpose of financing the construction or acquisition of commercial feeding facilities for livestock, or (d) acquire any project or any part thereof by condemnation.

Power to sell property was within scope of title to act. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).



13-1103 Bonds; restrictions; issuance; sale.

(1) All bonds issued by a municipality or county under the authority of sections 13-1101 to 13-1110 shall be limited obligations of the municipality or county. Bonds and interest coupons, issued under the authority of sections 13-1101 to 13-1110, shall not constitute nor give rise to a pecuniary liability of the municipality or county or a charge against its general credit or taxing powers. Such limitation shall be plainly stated upon the face of each of such bonds.

(2) Such bonds may (a) be executed and delivered at any time and from time to time, (b) be in such form and denominations, (c) be of such tenor, (d) be in registered or bearer form either as to principal or interest or both, (e) be payable in such installments and at such time or times not exceeding thirty years from their date, (f) be payable at such place or places, (g) bear interest at such rate or rates, payable at such place or places, and evidenced in such manner, (h) be redeemable prior to maturity, with or without premium, and (i) contain such provisions not inconsistent with sections 13-1101 to 13-1110, as shall be deemed for the best interest of the municipality or county and provided for in the proceedings of the governing body under which the bonds shall be authorized to be issued.

(3) The authorization, terms, issuance, execution, or delivery of such bonds shall not be subject to sections 10-101 to 10-126.

(4) Such bonds may be sold at public or private sale in such manner and at such time or times as may be determined by the governing body to be most advantageous. The municipality or county may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance thereof from the proceeds of the sale of the bonds or from the revenue of the projects.

(5) Such bonds and all interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



13-1104 Bonds; security; agreements; default; payment; foreclosure.

(1) The principal of and interest on any bonds issued under the authority of sections 13-1101 to 13-1110 (a) shall be secured by a pledge of the revenue out of which such bonds shall be made payable, (b) may be secured by a mortgage covering all or any part of the project, (c) may be secured by a pledge of the lease of such project or by any related financing agreement, or (d) may be secured by such other security device as may be deemed most advantageous by the issuing authority and other parties to the transaction.

(2) The proceedings under which the bonds are authorized to be issued under sections 13-1101 to 13-1110 and any mortgage given to secure the same may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting (a) the fixing and collection of rents for any project covered by such proceedings or mortgage, (b) the terms to be incorporated in the lease or financing of such project, (c) the maintenance and insurance of such project, (d) the creation and maintenance of special funds from the revenue of such project, and (e) the rights and remedies available in the event of a default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with sections 13-1101 to 13-1110. In making any such agreements or provisions, a municipality or county shall not have the power to obligate itself, except with respect to the project and the application of the revenue therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

(3) The proceedings authorizing any bonds under sections 13-1101 to 13-1110 and any mortgage securing such bonds may provide that, in the event of a default in the payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rents and to apply the revenue from the project in accordance with such proceedings or the provisions of such mortgage.

(4) Any mortgage made under sections 13-1101 to 13-1110 to secure bonds issued thereunder may also provide that, in the event of a default in the payment thereof or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed and sold under proceedings in equity or in any other manner now or hereafter permitted by law. Such mortgage may also provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if it is the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a municipality or county or any charge upon their general credit or against their taxing powers.



13-1105 Leasing or financing of project; governing body; powers and duties; hearing.

(1) Prior to the leasing or financing of any project, the governing body must determine and find the following: The amount necessary to pay the principal of and the interest on the bonds proposed to be issued to finance such project; the amount necessary to be paid into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project including taxes; and, with respect to leases, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured.

(2) The determinations and findings of the governing body, required to be made by subsection (1) of this section, shall be set forth in the proceedings under which the proposed bonds are to be issued. Prior to the issuance of the bonds authorized by sections 13-1101 to 13-1110, the municipality or county shall (a) lease the project to a lessee or lessees under an agreement conditioned upon completion of the project and providing for payment to the municipality or county of such rentals as, upon the basis of such determinations and findings, will be sufficient (i) to pay the principal of and interest on the bonds issued to finance the project, (ii) to pay the taxes on the project, (iii) to build up and maintain any reserves deemed by the governing body to be advisable in connection therewith, and (iv) unless the agreement of lease obligates the lessees to pay for the maintenance and insurance of the project, to pay the costs of maintaining the project in good repair and keeping it properly insured or (b) enter into a financing agreement pursuant to subdivision (1)(c) or (d) of section 13-1102. Subject to the limitations of sections 13-1101 to 13-1110, the lease or financing agreement or extensions or modifications thereof may contain such other terms and conditions as may be mutually acceptable to the parties. Notwithstanding any other provisions of law relating to the sale of property owned by municipalities and counties, any such lease may contain an option for the lessees to purchase the project on such terms and conditions as may be mutually acceptable to the parties.

(3) At a public hearing or at the adjournment of such hearing, the governing body of the city in which the proposed project is located shall determine whether the location of the proposed project is within a blighted area and whether the proposed project is within the development plan or plans for the area. Notice of the time and place of the hearing shall be published at least two times not less than seven days prior to the hearing in a legal newspaper having a general circulation within the boundaries of the city. Upon a favorable resolution by the governing body of the city where the proposed project is located, the governing body of the city or county may proceed to issue bonds.

(4) The requirements for notice and public hearing as set forth in subsection (3) of this section shall not apply to projects for manufacturing or industrial enterprises or for nonprofit enterprises as described in subdivision (3)(a) or (b) of section 13-1101 or refunding bonds authorized under section 13-1106.



13-1106 Refunding bonds; issuance; amount; rights of holders.

Any bonds issued under the provisions of sections 13-1101 to 13-1110 and at any time outstanding may at any time and from time to time be refunded by a municipality or county by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, together with any unpaid interest thereon and any premiums and commission necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby; Provided, that the holders of any bonds to be so refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable by maturity date, option to redeem, or otherwise or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption by option or otherwise. Any refunding bonds issued under the authority of sections 13-1101 to 13-1110 shall be subject to the provisions contained in section 13-1103 and may be secured in accordance with the provisions of section 13-1104.



13-1107 Bonds; proceeds from sale; disposition.

The proceeds from the sale of any bonds issued under authority of sections 13-1101 to 13-1110 shall be applied only for the purpose for which the bonds were issued; Provided, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds. The cost of acquiring or improving any project shall be deemed to include the following: The actual cost of acquiring or improving real estate for any project; the actual cost of construction of all or any part of a project which may be constructed, including architects' and engineers' fees, all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition or improvement; and the interest on such bonds for a reasonable time prior to construction, during construction, and for not exceeding six months after completion of construction.



13-1108 Projects; taxation; distress warrant; limitation.

Notwithstanding that title to a project may be in a municipality or county, such projects shall be subject to taxation to the same extent, in the same manner, and under the same procedures as privately owned property in similar circumstances, if such projects are leased to or held by private interests; Provided, that where personal property owned by a municipality or county is taxed under this section and such personal property taxes are delinquent, levy by distress warrant for collection of such delinquent taxes may only be made on personal property against which such taxes were levied.

Portion of this section was unconstitutional as granting greater exemption than was authorized by constitutional amendment permitting tax. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).



13-1109 Powers; cumulative; presumption regarding bonds and agreements.

(1) Sections 13-1101 to 13-1110 shall not be construed as a restriction or limitation upon any powers which a municipality or county might otherwise have under any laws of this state but shall be construed as cumulative.

(2) Sections 13-1101 to 13-1110 shall be full authority for the exercise of the powers described in such sections by a municipality or county, and no action, proceeding, or election shall be required prior to the exercise of such powers under such sections or to authorize the exercise of any of the powers granted in such sections, except as specifically provided in such sections, any provision of law applicable to a municipality or county to the contrary notwithstanding. No proceedings for the issuance of bonds of a municipality or county shall be required other than those required by sections 13-1101 to 13-1110, and the provisions of all other laws and charters of any municipality or county, if any, relative to the terms and conditions for the acquisition, leasing, financing construction, rehabilitation, or purchase of projects as provided in such sections and the issuance, payment, redemption, registration, sale, or delivery of bonds by a municipality or county shall not be applicable to bonds issued by a municipality or county pursuant to such sections. No municipality, county, or governing body or officer thereof shall be subject to the Securities Act of Nebraska with respect to any revenue bonds issued under sections 13-1101 to 13-1110. Insofar as sections 13-1101 to 13-1110 are inconsistent with the provisions of any other law or of any law otherwise applicable to a municipality or county, if any, sections 13-1101 to 13-1110 shall be controlling.

(3) In any suit, action, or proceeding involving the validity or enforceability of any bond of a municipality or county or the security therefor brought after the lapse of thirty days after the issuance of such bonds has been authorized, any such bond reciting in substance that it has been authorized by the municipality or county to aid in financing a project shall be conclusively deemed to have been authorized for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with sections 13-1101 to 13-1110.

(4) In any suit, action, or proceeding involving the validity or enforceability of any agreement of a municipality or county brought after the lapse of thirty days after the agreement has been formally entered into, any such agreement reciting in substance that it has been entered into by the municipality or county to provide financing for a project shall be conclusively deemed to have been entered into for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with sections 13-1101 to 13-1110.



13-1110 Department of Economic Development; furnish advice and information.

The Department of Economic Development shall furnish advice and information in connection with a project when requested to do so by a county or municipality.



13-1111 Terms, defined; application for designation; exceptions.

As used in sections 13-1111 to 13-1120, unless the context otherwise requires: (1) Industrial area shall mean a tract of land used or reserved for the location of industry, except that such land may be used for agricultural purposes until the use is converted for the location of industry as set forth in sections 13-1111 to 13-1120; and (2) industry shall mean (a) any enterprise whose primary function is to manufacture, process, assemble, or blend any agricultural, manufactured, mineral, or chemical products; (b) any enterprise that has as its primary function that of storing, warehousing, or distributing, and specifically excluding those operations whose primary function is to directly sell to the general public; or (c) any enterprise whose primary function is research in connection with any of the foregoing, or primarily exists for the purpose of developing new products or new processes, or improving existing products or known processes. The owner or owners of any contiguous tract of real estate containing twenty acres or more, no part of which is within the boundaries of any incorporated city or village, except cities of the metropolitan or primary class, may file or cause to be filed with the county clerk of the county in which the greater portion of such real estate is situated if situated in more than one county, an application requesting the county board of such county to designate such contiguous tract as an industrial area.

Property involved was designated an industrial area. Lund v. Orr, 181 Neb. 361, 148 N.W.2d 309 (1967).

Right of county board to create industrial areas was superior to right of city to zone under Suburban Development Act. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1112 Municipal bodies; notification of filing; approval; failure to reply; effect.

Upon filing the petition under the provisions of section 13-1111, the county clerk, or if the real estate is situated in more than one county, the county clerk of the county having the greater portion of such real estate, shall notify such municipal legislative bodies in whose area of zoning jurisdiction an industrial tract is located in whole or in part as shall have developed a comprehensive development plan and shall be exercising zoning jurisdiction in the area concerned. Such notification shall request approval or disapproval by the municipal legislative body of the designation of such tract within thirty days after receipt of such notification, which approval may be conditioned upon terms agreed to between the city and county. The designation of any tract as an industrial area shall be in compliance with the zoning ordinances, subdivision regulations, and appropriate ordinances and regulations of such city or village. If formal reply to the notification of the county board's intention to designate such tract as an industrial area is not received within thirty days, the county board shall construe such inaction as approval of such designation.



13-1113 Hearing; notice.

Upon filing the petition, the county clerk, or, if the real estate is situated in more than one county, the county clerk of the county having the greater portion of such real estate, shall designate and endorse thereon a day for the hearing and determination of the petition by the county board of such county which date shall not be less than thirty days nor more than ninety days subsequent to the filing of said petition. The county clerk shall publish a notice once each week three successive weeks in some newspaper published and of general circulation in the county or counties in which the real estate is located and, if no newspaper is published in the county or counties, such notice shall be published in some newspaper having a general circulation therein. The notice shall state the time and place of hearing and the land affected thereby.



13-1114 Designation; procedure.

At the time fixed in the notice or on any adjourned day thereafter, any person interested may appear and be heard at a public hearing before the county board of the county in which the petition is filed. After such hearing, if the county board shall find from the evidence produced that (1) such tract is suitable for use as an industrial area, (2) it will be generally beneficial to the community, and (3) the owners of all the land embraced therein have consented to such designation, such board shall designate such tract as an industrial area and cause a certified copy of such order to be filed and recorded in the offices of the county assessor and the register of deeds of the county or counties in which the real estate is situated. If such tract is located in whole or in part within an unincorporated area over which any city or village exercises zoning control, the designation of such tract as an industrial area must first be approved by the municipal legislative body.

County board has jurisdiction to designate an industrial area. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1115 Designation; use; inclusion within municipality; when.

Upon designation of such tract as an industrial area by the county board of the county in which the petition is filed, such designated area shall thereupon be used or reserved for the location of industry. Such land may be used for agricultural purposes until the use is converted for the location of industry as set forth in sections 13-1111 to 13-1120. If such tract has a taxable valuation of more than two hundred eighty-six thousand dollars, it shall not be subject to inclusion within the boundaries of any incorporated city of the first or second class or village, except that such tract regardless of taxable valuation may be annexed if (1) it is located in a county with a population in excess of one hundred thousand persons and the city or village did not approve the original designation of such tract as an industrial area pursuant to section 13-1112, (2) the annexation is stipulated in the terms and conditions agreed upon between the county and the city or village in any agreement entered into pursuant to section 13-1112, or (3) the owners of a majority in value of the property in such tract as shown upon the last preceding county assessment roll consent to such inclusion in writing or petition the city council or village board to annex such area.

Industrial area was not subject to inclusion within boundaries of city. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1116 Jurisdiction of county board.

During the period any area is designated as an industrial area as provided by sections 13-1111 to 13-1120, the county board in which the greater area of real estate is located shall have exclusive jurisdiction for zoning and otherwise regulating the use of the industrial area in such a way as to confer upon the owners and users thereof the benefits of a designated tract to be held and reserved for industrial purposes only; Provided, such authority shall not be granted to the county board if the zoning of such designated area is within the jurisdiction of any city or village.

County board has authority to designate industrial areas for zoning. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1117 Utility services; fire and police protection.

During the time any tract is designated as an industrial area, as provided by sections 13-1111 to 13-1120, the owners of such designated area shall provide at their expense for water, electricity, sewer, and fire and police protection.

During time a tract is designated as an industrial area, owners of property provide at their own expense for water, electricity, sewer, and fire protection. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1118 Change of boundaries; inclusion of tracts.

The boundaries of the designated industrial area may be changed to include other tracts of real estate containing not less than ten acres when contiguous to the area designated as an industrial area by filing a petition, publishing a notice thereof, and having a hearing on the petition in the same manner as when an original petition to designate a contiguous tract as an industrial area is filed. The county board of the county in which the petition was filed shall designate such additional tract in the industrial area to which the tract is to be attached if the board shall find that the conditions of the provisions of section 13-1114 are complied with. After such designation by such county board, such tract that is designated as part of the industrial area shall be governed by the provisions of sections 13-1111 to 13-1120 as though it was part of the original designated tract as an industrial area.



13-1119 Change of boundaries; exclusion of tracts.

The boundaries of a designated industrial area may be changed to exclude one or more tracts, or parts of tracts, of real estate within the area upon the request of the owner or owners of the tracts, or parts of tracts, proposed to be excluded, and by the owners filing a petition, publishing a notice thereof, and having a hearing on the petition in the same manner as when an original petition to designate a contiguous tract as an industrial area is filed. The county clerk of the county in which the tract proposed to be excluded is situated shall cause a copy of the published notice to be mailed by certified mail, within five days after the first publication of the notice, to each of the owners of record and other persons, if any, in possession of the real estate not proposed to be excluded from the industrial area, whose addresses are known to the county clerk. After the hearing, if the county board shall find that the best interests of the community and the industrial area will be served by the exclusion of the tracts, the county board shall enter an order excluding the tracts, or parts of tracts, requested to be excluded. When a certified copy of such order is filed with the register of deeds and county assessor of the county or counties in which the real estate excluded is located, such tracts, or parts of tracts, shall no longer be an industrial area.



13-1120 Termination of designation.

When the owner or owners of all of the contiguous tracts of real estate designated as an industrial area as provided by sections 13-1111 to 13-1118, shall file with the county board of the county in which such real estate is located, or the greater portion of such real estate, a petition requesting that the designation of the whole of the real estate as an industrial area be terminated, the county board shall enter an order determining that such real estate shall no longer be an industrial area. When a certified copy of such order is filed with the register of deeds and county assessor of the county or counties in which the real estate is located, such real estate shall no longer be an industrial area.



13-1121 Designation; review by county board; notice; hearing; removal of designation.

Beginning in 1980 and every even-numbered year thereafter during the month of March, the appropriate county board may, of its own volition or shall, at the request of the municipal governing body having zoning jurisdiction over the designated industrial tract, review any or all industrial areas in its jurisdiction. When the review is at the request of the municipal governing body having zoning jurisdiction over the designated industrial tract, the county board shall notify such municipal governing body of the date, time, and location of the review. If the county board determines during the review that there is a problem with the industrial area designation of any tract, or a portion of such tract, the county board shall give notice of a hearing by registered or certified mail to the owners of the tract, or a portion of such tract, if such owners are known, within ninety days prior to the hearing, and if the owners are not known or cannot be located, then by publishing a notice three successive weeks in some newspaper published and of general circulation in the county or counties in which the real estate is located, and if no newspaper is published in the county, such notice shall be published in some newspaper having a general circulation in such county. If after the hearing the county board finds that the industrial area or a portion thereof is no longer suitable for industrial purposes, or is being used for nonindustrial enterprises, or has had no improvements or industrial buildings thereon within seven years from the date of original industrial designation, or is not in compliance with the zoning ordinances of any city or village exercising zoning control of it, or is not platted in accordance with such zoning ordinances or is no longer in compliance with the definition of industry as set forth in section 13-1111, such county board shall remove the designation of industrial area from such tract or portion of such tract. Any tract or portion of such tract used or reserved for industry prior to August 24, 1979, shall not be removed from the industrial area designation against the wishes of its owners as long as the use of such tract or portion continues to be in compliance with the definition of industry as set forth in section 13-1111. A certified copy of such order shall be filed with the register of deeds and the county assessor of the county or counties in which the real estate is located.



13-1201 Act, how cited.

Sections 13-1201 to 13-1214 shall be known and may be cited as the Nebraska Public Transportation Act.



13-1202 Legislative findings.

The Legislature finds that: (1) Transportation is a critical need of the elderly, handicapped, and others without access to the private automobile; (2) public transportation is a viable alternative to help meet the transportation needs in urban and rural areas; (3) transportation which promotes fuel conservation and reduces traffic congestion should be encouraged; (4) public transportation in the rural and small urban areas of the state is lacking; (5) public transportation in many instances is no longer a profitable undertaking for private enterprise acting alone; (6) public subsidy of public transportation, whether privately or publicly operated, is often necessary to provide needed transportation services; (7) the variety of federal, state, and local activities in providing public transportation services require maximum coordination for maximum benefit from public resources; (8) providers of public transportation may require technical assistance in addressing their public transportation needs; and (9) it is in the public interest of the people of the state to develop programs which provide for the concerns enumerated in this section and which insure the health, safety, and welfare of Nebraska citizens in both urban and rural areas.



13-1203 Terms, defined.

For purposes of the Nebraska Public Transportation Act, unless the context otherwise requires:

(1) Public transportation shall mean the transport of passengers on a regular and continuing basis by motor carrier for hire, whether over regular or irregular routes, over any public road in this state, including city bus systems, intercity bus systems, special public transportation systems to include portal-to-portal escorted service for the elderly or handicapped, taxi, subscription, dial-a-ride, or other demand-responsive systems, and those motor carriers for hire which may carry elderly or handicapped individuals for a set fare, a donation, or at no cost to such individuals. Public transportation shall not include motor carriers for hire when engaged in the transportation of school children and teachers to and from school and school-related activities and shall not include private car pools;

(2) Department shall mean the Department of Transportation;

(3) Director shall mean the Director-State Engineer;

(4) Elderly shall mean any person sixty-two years of age or older who is drawing social security and every person sixty-five years of age and older;

(5) Handicapped shall mean any individual who is unable without special facilities or special planning or design to utilize public transportation facilities and services;

(6) Municipality shall mean any village or incorporated city, except cities of the metropolitan class operating under home rule charter;

(7) Qualified public-purpose organization shall mean an incorporated private not-for-profit group or agency which:

(a) Has operated or proposes to operate only motor vehicles having a seating capacity of twenty or less for the transportation of passengers in the state;

(b) Has been approved as capable of providing public transportation services by the appropriate city or county governing body; and

(c) Operates or proposes to operate a public transportation service in an area which the department has identified as not being adequately served by existing public or private transportation services pursuant to section 13-1205; and

(8) Intercity bus system shall mean a system of regularly scheduled bus service for the general public which operates with limited stops over fixed routes connecting two or more communities or areas not in close proximity which support public transportation service. At least one terminus of the intercity bus system shall be in an area that makes meaningful connections with intercity service to more distant points.



13-1204 Department; coordinating and technical assistance agency; contracts authorized.

The department shall be the principal state agency responsible for coordinating public transportation activities in the state and, when requested, shall provide technical assistance to improve Nebraska's public transportation system. The department may contract pursuant to the Nebraska Public Transportation Act to assist state agencies, political subdivisions, and public and qualified public-purpose organizations to provide public transportation services as specified in the act.



13-1205 Department; powers, duties, and responsibilities; enumerated.

The department shall have the following powers, duties, and responsibilities:

(1) To collect and maintain data on the level of public transportation services and needs in the state and identify areas not being adequately served by existing public or private transportation services;

(2) To assess the regional and statewide effect of changes, improvement, and route abandonments in the state's public transportation system;

(3) To develop a six-year statewide transit plan and programs for public transportation in coordination with local plans and programs developed by municipalities, counties, and transit authorities;

(4) To provide planning and technical assistance to agencies of the state, political subdivisions, or groups seeking to improve public transportation;

(5) To advise, consult, and cooperate with agencies of the state, the federal government, and other states, interstate agencies, political subdivisions, and groups concerned with public transportation;

(6) To cooperate with the Public Service Commission by providing periodic assessments to the commission when determining the effect of proposed regulatory decisions on public transportation;

(7) To administer federal and state programs providing financial assistance to public transportation, except those federal and state programs in which a municipality, county, transit authority, or other state agency is designated as the administrator; and

(8) To exercise all other powers necessary and proper for the discharge of its duties, including the adoption and promulgation of reasonable rules and regulations to carry out the act.



13-1206 Department; receive gifts, grants, loans, contributions, and other funds; conditions.

The department may receive, contract for, or apply for and receive gifts, grants, loans, contributions, and other funds from the federal or state government or from any public or private sources for the purpose of carrying out the Nebraska Public Transportation Act. Any contract between the department and the federal government entered into pursuant to this section may include all reasonable and appropriate conditions imposed by federal law or regulation which are not inconsistent with the purposes of the act.



13-1207 Department of Health and Human Services; review rules and regulations and the awarding of funds.

Prior to the promulgation of rules and regulations pursuant to section 13-1212, and prior to the awarding of federal or state funds under any program administered by the department or any other state agency which affects the transportation of the elderly, such rules and regulations and the awarding of such funds shall be reviewed by the Department of Health and Human Services.



13-1208 Municipality, county, or qualified public-purpose organization; powers; municipality or county; contract with school district; conditions.

(1) Any municipality, county, or qualified public-purpose organization may lease, purchase, construct, own, maintain, operate, or contract for the operation of public transportation, including special transportation for the elderly or handicapped, and apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state, or any public or private sources for the purpose of providing a public transportation system.

Any special transportation system for the elderly or handicapped shall include transportation of necessary personal escorts of such elderly or handicapped riders.

(2) Any municipality or county in providing public transportation for the elderly under subsection (1) of this section may contract with the school board or board of education of a public school district for the use of a school bus at times other than during the normal school day or on days when school is not in session if all costs incurred by such municipality or county are paid for with money generated from passenger fees or federal or state funds. The contract shall provide that such municipality or county shall be liable for costs of maintenance, operation, insurance, and other reasonable expenses incurred in the use of such bus. No district shall be liable for any damages to any person riding in a school bus under a contract entered into pursuant to this subsection unless such damage is proximately caused by the gross negligence of the district. No district shall be required to modify or alter any school bus because of a contract entered into pursuant to this subsection. Any municipality or county when using a school bus upon a highway under a contract entered into pursuant to this subsection shall cover or conceal all school bus markings on such bus as required by section 60-6,175.

(3) Any municipality or county may contract with the school board or board of education of any public school district for the use of school buses for emergency evacuation of members of the public by qualified law enforcement personnel during emergency or crisis situations that pose a threat to the health, safety, or well-being of the individuals to be evacuated. The contract shall provide that such municipality or county shall be liable for the costs of maintenance, operation, insurance, and other reasonable expenses incurred in the use of such buses. No district shall be liable for any damages to any person riding in a school bus under a contract entered into pursuant to this subsection unless such damage is proximately caused by the gross negligence of the district. No district shall be required to modify or alter any school bus because of a contract entered into pursuant to this subsection.



13-1209 Assistance program; established; state financial assistance; limitation.

(1) A public transportation assistance program is hereby established to provide state assistance for the capital acquisition and operating costs of public transportation systems.

(2) Any municipality, county, transit authority, or qualified public-purpose organization shall be eligible to receive financial assistance for the eligible capital acquisition and operating costs of a public transportation system, whether the applicant directly operates such system or contracts for its operation. A qualified public-purpose organization shall not be eligible for financial assistance under the Nebraska Public Transportation Act if such organization is currently receiving state funds for a program which includes transportation services and such funding and services would be duplicated by the act. Eligible operating costs include those expenses incurred in the operation of a public transportation system which exceed the amount of operating revenue and which are not otherwise eligible for reimbursement from any available federal programs other than those administered by the United States Department of the Treasury. Eligible capital acquisition costs include investments in the purchase, replacement, and rebuilding of buses and other vehicles used for public transportation.

(3) The state grant to an applicant shall not exceed fifty percent of the eligible capital acquisition or operating costs of the public transportation system as provided for in subsection (2) of this section. The amount of state funds shall be matched by an equal amount of local funds in support of capital acquisition or operating costs.



13-1210 Assistance program; department; certify funding; report.

(1) The department shall annually certify the amount of capital acquisition and operating costs eligible for funding under the public transportation assistance program established under section 13-1209.

(2) The department shall submit an annual report to the chairperson of the Appropriations Committee of the Legislature on or before December 1 of each year regarding funds requested by each applicant for eligible capital acquisition and operating costs in the current fiscal year pursuant to subsection (2) of section 13-1209 and the total amount of state grants projected to be awarded in the current fiscal year pursuant to the public transportation assistance program. The report submitted to the committee shall be submitted electronically. The report shall separate into two categories the requests and grants awarded for handicapped vans, otherwise known as paratransit vehicles, and requests and grants awarded for handicapped-accessible fixed-route bus systems.



13-1211 City bus system receiving state funds; reduced fares for elderly or handicapped persons.

The fares charged elderly or handicapped persons shall not exceed one-half of the rates generally applicable to other persons at peak hours for each one-way trip for any city bus system operating over regularly scheduled routes and receiving state funds pursuant to the Nebraska Public Transportation Act. The recipient of state funds under the act may designate certain peak hours during which this section shall not apply.



13-1211.01 City bus system receiving state funds; reduced fares for low-income persons.

Recipients of state funds under the Nebraska Public Transportation Act for any city bus system operating over regularly scheduled routes in cities of the primary and metropolitan classes may provide or designate that fares charged low-income persons may be discounted up to one-half of the rates generally applicable to other persons at peak hours for each one-way trip. Such recipient of state funds under the act may designate certain peak hours during which this section shall not apply. For purposes of this section, low-income persons shall mean persons whose income is at or below one hundred fifty percent of the current amount determined and published periodically by the federal government as the national poverty income level without regard to other resources.



13-1212 Department; rules and regulations; duties; public-purpose organization; denied financial assistance; petition; hearing.

(1) The department shall administer sections 13-1209 to 13-1212, and shall adopt and promulgate such rules and regulations pursuant to the Administrative Procedure Act as are necessary, including but not limited to defining eligible capital acquisition and operating costs, establishing contractual and other requirements including standardized accounting and reporting requirements, which shall include the applicant's proposed service area, the type of service proposed, all routes and schedules, and any further information needed for recipients to ensure the maximum feasible coordination and use of state funds, establishing application procedures, and developing a policy for apportioning funds made available for this program should they be insufficient to cover all eligible projects. Priority on the allocation of all funds shall be given to those proposed projects best suited to serve the needs of the elderly and handicapped and to proposed projects with federal funding participation.

(2) Any public-purpose organization proposing to provide public transportation denied financial assistance as a result of a determination by the department that an area is adequately served by existing transportation services may submit a petition to the department requesting the department to reclassify the proposed service area as not being adequately served by existing public transportation services. The petition submitted to the department by the public-purpose organization shall bear the signatures of at least fifty registered voters residing in the proposed service area. Upon receipt of the petition the department shall hold a public hearing in the proposed service area and after such hearing shall determine whether the proposed service area is already adequately served. In carrying out its duties under this section the department shall comply with the provisions of the Administrative Procedure Act. The department shall not be required to conduct a reevaluation hearing for an area more frequently than once a year.



13-1213 Intercity bus system assistance program; established; financial assistance available; selection; contracts authorized.

(1) An intercity bus system assistance program is hereby established to provide state assistance for the operation of intercity bus systems.

(2) Any municipality, county, transit authority, or qualified public-purpose organization shall be eligible to receive (a) financial assistance for the eligible operating costs of such system, whether the applicant directly operates the system or contracts for its operation, and (b) financial assistance to match federal funds available for the purchase of vehicles and equipment for the start of an intercity bus system or the replacement of vehicles used in the operation of an intercity bus system. The vehicles shall be titled to such municipality, county, transit authority, or qualified public-purpose organization.

(3) The department may contract for an intercity bus system with either a publicly owned provider or a provider owned by a qualified public-purpose organization.

(4) Any intercity bus system to be funded under this section shall be selected based on criteria established by the department.



13-1214 Intercity bus system assistance program; department; certify funding.

The department shall certify biennially the amount of intercity bus system assistance eligible for funding under section 13-1213.



13-1301 Declaration of purpose.

The trend of population growth in the state in recent decades has been to the larger cities and the areas adjacent thereto to the degree that some of such cities contain over one-half the population of the respective counties in which such cities are located. Such growth has given rise to the need for buildings, structures, and facilities to be used jointly by such cities and the respective counties in which they are located, thereby effecting economies of operation and adding to the effectiveness of such cities and counties, aiding in the use by the inhabitants of such cities and counties, and alleviating the inconvenience of separate buildings, structures, and facilities caused by such growth to such inhabitants. The purpose of sections 13-1301 to 13-1312 is to provide a means whereby buildings, structures, and facilities can be acquired, constructed, remodeled, or renovated and financed for use jointly by such cities and the respective counties in which they are located.

This and succeeding sections do not violate the Nebraska Constitution. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



13-1302 Terms, defined.

For purposes of sections 13-1301 to 13-1312, unless the context otherwise requires:

(1) Bonds means bonds issued by the commission pursuant to such sections;

(2) City means a city of the metropolitan class as defined in section 14-101 or a city of the primary class as defined in section 15-101, the population of which according to the most recent federal census was more than one-half in number of the total population, according to such census, of the county in which such city is located;

(3) Commission means a public building commission created by and activated pursuant to sections 13-1301 to 13-1312;

(4) County means a county in which a city of the metropolitan class or primary class is located;

(5) Governing body means the council in the case of the city and the board of county commissioners in the case of the county;

(6) Other governmental units means a city, other than a city as defined in this section, village, district, authority, public agency, board, commission, or other public corporation, political subdivision, or public instrumentality located in whole or in part in the county; and

(7) Project means any building, structure, or facility for public purposes to be used jointly by the city and the county, including the site thereof, all machinery, equipment, and apparatus of or pertaining thereto, including fixtures and furnishings if agreed to by the city and the county, and all other real or personal property necessary or incidental thereto.



13-1303 Commission; created; membership; expenses; quorum; corporate existence.

There is hereby created and established in each county a commission to be known and designated as (name of city) (name of county) public building commission, except that sections 13-1301 to 13-1312 shall not become operative in any county unless and until the governing body of the county by resolution shall activate the commission for such county. A copy of such resolution certified by the county clerk shall be filed with and recorded by the Secretary of State and also filed with the city clerk. Each such commission shall be a body politic and corporate and an instrumentality of the state.

Each commission shall be governed by a board of commissioners of five members, two of whom shall be appointed by the governing body of the county from among the members of such governing body, two of whom shall be appointed by the mayor of the city with the approval of the governing body of the city from among the members of such governing body, and the fifth of whom shall be appointed by the other four members. The fifth member shall be a resident of the county in which the commission is established. In the event the four members appointed by the county and the city cannot appoint the fifth member by a majority, the Governor, upon request of such four members, the city, or the county, shall appoint the fifth member. The term of office of each member of the board, except for the initial members, shall be four years or until a successor is appointed and takes office. Any vacancy on the board shall be filled (1) by the governing body of the county if the person whose membership was vacated was appointed by the governing body of the county, (2) by the mayor of the city with the approval of the governing body of the city if the person whose membership was vacated was appointed by the mayor, and (3) by the remaining four members if the person whose membership was vacated was appointed by the members of the board. The members of the board shall not be entitled to compensation for their services but shall be entitled to reimbursement of expenses paid or incurred in the performance of the duties imposed upon them by sections 13-1301 to 13-1312 with reimbursement for mileage to be made at the rate provided in section 81-1176. A majority of the total number of members of the board shall constitute a quorum, and all action taken by the board shall be taken by a majority of such total number. The board may delegate to one or more of the members or to its officers, agents, and employees such powers and duties as it deems proper. Any member of the board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for the removal of a member of the board may be brought in the district court of the county upon resolution of the governing body of the city or the county.

The terms of office of the two persons initially appointed to the board by the governing body of the county shall be for one and four years, and such governing body shall designate which person shall serve for one year and which person shall serve for four years. The terms of office of the two persons initially appointed to the board by the mayor with the approval of the governing body of the city shall be for two and three years, and such governing body shall designate which person shall serve for two years and which person shall serve for three years. The term of office of the person initially appointed by the other members of the board shall be for four years. Terms of office on the board shall expire on the same day of the year, and the governing body of the county in making the first appointments to the board shall designate such expiration date.

The commission and its corporate existence shall continue until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged and the governing bodies of the city and county jointly determine that the commission is no longer needed. Upon the commission's ceasing to exist all rights or properties of the commission shall pass to and be vested in the city and county.



13-1304 Commission; powers and duties.

Any commission established under sections 13-1301 to 13-1312 shall have power to:

(1) Sue and be sued;

(2) Have a seal and alter the seal;

(3) Acquire, hold, and dispose of personal property for its corporate purposes;

(4) Acquire in the name of the city and county, by gift, grant, bequest, purchase, or condemnation, real property or rights and easements thereon necessary or convenient for its corporate purposes and use such property or rights and easements so long as its corporate existence continues;

(5) Make bylaws for the management and regulation of its affairs and make rules and regulations for the use of its projects;

(6) With the consent of the city or the county, as the case may be, use the services of agents, employees, and facilities of the city or county, for which the commission may reimburse the city or the county its proper proportion of the compensation or cost thereof, and use the services of the city attorney as legal advisor to the commission;

(7) Appoint officers, agents, and employees and fix their compensation, except that the county treasurer shall be the ex officio treasurer of the commission;

(8) Design, acquire, construct, maintain, operate, improve, remodel, remove, and reconstruct, so long as its corporate existence continues, such projects for the use both by the city and county as are approved by the city and the county and all facilities necessary or convenient in connection with any such projects;

(9) Enter into agreements with the city or county, or both, as to the operation, maintenance, repair, and use of its projects. Such agreements may provide that the city or county, or both, has responsibility for a certain area within any building, structure, or facility, including the maintenance, repair, use, furnishing, or management of such area;

(10) With the approval of both the city and the county, enter into agreements with the United States of America, the State of Nebraska, any body, board, agency, corporation, or other governmental entity of either of them, or other governmental units for use by them of any projects to the extent that such use is not required by the city or the county;

(11) Make all other contracts, leases, and instruments necessary or convenient to the carrying out of the corporate purposes or powers of the commission;

(12) Annually levy, assess, and certify to the governing body of the county the amount of tax to be levied for the purposes of the commission subject to section 77-3443, not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable valuation of all the taxable property in the county. The governing body of the county shall collect the tax so certified at the same time and in the same manner as other county taxes are levied and collected, and the proceeds of such taxes when due and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the commission is deposited;

(13) Accept grants, loans, or contributions from the United States of America, the State of Nebraska, any agency or instrumentality of either of them, the city, the county, any other governmental unit, or any private person, firm, or corporation and expend the proceeds thereof for any corporate purposes;

(14) Incur debt, issue bonds and notes and provide for the rights of the holders thereof, and pledge and apply to the payment of such bonds and notes the taxes and other receipts, income, revenue, profits, and money of the commission;

(15) Enter on any lands, waters, and premises for the purpose of making surveys, findings, and examinations; and

(16) Do all things necessary or convenient to carry out the powers specially conferred on the commission by sections 13-1301 to 13-1312.

Statutory condemnation power in public building commissions exists whether exercised or not. City of Omaha v. Matthews, 197 Neb. 323, 248 N.W.2d 761 (1977).

The provision in this section for expenditure for corporate purposes does not contravene Article XIII, section 2, Nebraska Constitution, as authorizing donations to works of internal improvement. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



13-1305 Funds; county treasurer; disposition.

All taxes or other receipts, income, revenue, profits, and money of a commission from whatever source derived shall be paid to the treasurer of the county in which such commission is established as ex officio treasurer of the commission, who shall not commingle such money with any other money under his or her control. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts and shall be withdrawn only by check, draft, or order signed by the treasurer on requisition of the chairperson of the board of the commission or of such other person or persons as the commission may authorize to make such requisition, approved by the board. The chief auditing officer of the county and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such commission, including its receipts, disbursements, contracts, leases, sinking funds, and investments and any other matters relating to its financial standing. Notwithstanding the provisions of this section, the board may contract with the holders of any of its bonds as to the collection, custody, securing, investment, and payment of any money of the commission or money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The board may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of the commission pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



13-1306 Bonds; notes; issuance; refunding; interest; payment.

With the prior approval of both the city and the county for which the commission was created, the commission shall have the power and is hereby authorized from time to time to issue its bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such commission is established. The commission shall have power from time to time and when refunding is deemed expedient to issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded and interest to their redemption date upon the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustment as may be agreed or may be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded. All bonds shall be general obligations of the commission issuing the same and shall be payable out of the tax and other receipts, revenue, income receipts, profits, or other money of the commission.

A commission shall have power from time to time to issue bond anticipation notes referred to as notes in this section and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding in the aggregate at any time outstanding the amount of bonds then or theretofore authorized. Such notes shall be general obligations of the commission. Payment of such notes shall be made from any money or revenue which the commission may have available for such purpose or from the proceeds of the sale of bonds of the commission or such notes may be exchanged for a like amount of such bonds.

All such bonds and notes shall be authorized by a resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such exchange privileges, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Nebraska and be subject to such terms of redemption and at such redemption premiums, as such resolution or resolutions may provide and the provisions of section 10-126, shall not be applicable to such bonds or notes. The bonds and notes may be sold at public or private sale for such price or prices as the commission shall determine. No proceedings for the issuance of bonds or notes of a commission shall be required other than those required by the provisions of sections 13-1301 to 13-1312 and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale or delivery of bonds of public bodies, corporations or political subdivisions of this state shall not be applicable to bonds and notes issued by commissions pursuant to sections 13-1301 to 13-1312.

The full faith and credit of the commission shall be pledged to the payment and security of the bonds and notes issued by it, whether or not such pledge shall be set forth in the bonds or notes. So long as any of its bonds or notes are outstanding, the commission shall have the power and be obligated to levy taxes within the limitation as provided in section 13-1304 to the extent required, together with any other money available to the commission therefor to pay the principal of and interest and premium, if any, on such bonds and notes as the same become due and payable.

All bonds and notes issued pursuant to the provisions of sections 13-1301 to 13-1312 shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code subject only to any provisions contained in such bonds and notes for the registration of the principal thereof.

A commission shall have power to purchase bonds or notes of the commission out of any money available therefor. Any bonds so purchased shall be canceled by the commission.



13-1307 Bonds; notes; legal investment.

The bonds and notes of a commission are hereby made securities in which all public officers, boards, agencies and bodies of the state, its counties, political subdivisions, public corporations, and municipalities and the officers, boards, agencies or bodies of any of them, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or who may hereafter be authorized to invest in notes, bonds or other obligations of this state, may properly and legally invest funds, including capital in their control or belonging to them. Notwithstanding any other provision of law the bonds are also hereby made securities which may be deposited with and shall be received by all public officers, boards, agencies, and bodies of this state, its counties, political subdivisions, public corporations and municipalities and the officers, boards, agencies or bodies of any of them for any purpose for which the deposit of notes, bonds or obligations of the state is now or may be hereafter authorized.



13-1308 Bonds; notes; exempt from taxation.

The bonds and notes of a commission, the interest thereon and the income therefrom, shall at all times be exempt from taxation by this state, or any political subdivision of this state.



13-1309 Commission; property; exempt from taxation.

The commission, its income, revenue and other receipts and all properties or rights and interest therein shall be exempt from all taxation in this state.



13-1310 Commission; obligations; state, county, or city; not liable.

The bonds, notes, obligations or liabilities of a commission shall not be a debt of the State of Nebraska or of the city or county for which the commission is established and neither the state, city, nor the county shall be liable thereon or therefor, nor shall such bonds, notes, obligations or liabilities be payable out of any money other than the money of the commission issuing or incurring the same.



13-1311 City; county; powers.

With respect to the commission created for the city and county and its projects, the city and the county may each:

(1) Operate and maintain any project of the commission;

(2) Appropriate funds for any cost incurred by the commission in acquiring, constructing, reconstructing, improving, extending, equipping, remodeling, renovating, furnishing, operating, or maintaining any project;

(3) Convey or transfer to the commission any property of the city or the county for use in connection with a project, including real and personal property owned or leased by the city or the county and used or useful in connection therewith. In case of real property so conveyed, the title thereto shall remain in the city or the county as the case may be but the commission shall have the use and occupancy thereof so long as its corporate existence continues. In the case of personal property so conveyed, the title shall pass to the commission;

(4) Acquire, by purchase or condemnation, real property in the name of the city or the county as the case may be for the projects of the commission, for the widening of existing roads, streets, parkways, avenues, or highways, for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes and partly for other city or county purposes, in the manner provided by law for acquisition. The city or the county may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction of any project of the commission;

(5) Enter into an agreement with the commission for the use by the city and the county of the project. The agreement shall set forth the respective obligations of the parties thereto as to the operation, maintenance, repair, and replacement of the project; the amount of space in any joint facility to be utilized by the city and county; the method or formula of determining the respective duties and obligations of the city and the county for cost of operation, maintenance, repair, and replacement of the project; and the method or formula for determining the payments to be made by the city to the commission as being applicable to the principal of and interest and premium on the bonds of the commission issued to finance the project. The city shall have the power to levy a tax on all the taxable property in the city sufficient to make the payments to the commission applicable to the principal of and interest and premium on the bonds of the commission issued for the project, which tax shall be in addition to all other taxes now or hereafter authorized by statute or charter. If the city is subject to a limitation by statute or charter on the amount of taxes which may be imposed by the city for its operating expenses, the maximum which may be levied in excess of such limitation pursuant to the authorization of this subdivision shall not exceed one and seven-tenths cents on each one hundred dollars of taxable valuation of all taxable property; and

(6) Enter into agreements with each other and with the commission necessary, desirable, or useful in carrying out the purposes of sections 13-1301 to 13-1312 upon such terms and conditions as determined by the governing body.

If at any time space not for the use and services of any project acquired or constructed or to be acquired or constructed by the commission is in excess of the needs of the city or the county for which the commission was created, the commission with the approval of the city or the county may enter into agreements with the United States of America, the state, or any other governmental unit providing for the use by the United States of America, the State of Nebraska, or such other governmental unit of the project, and such other governmental units shall possess the same powers with respect to the commission and its projects as are possessed by the city and county under the provisions of this section. Any agreement entered into by the state shall be subject to all the terms, provisions, and conditions of sections 72-1401 to 72-1412 with the same effect as though the commission were named as a municipality under such sections.

In view of the history recited in this opinion and the provisions of the act itself, it cannot be said the act is beyond a reasonable doubt unconstitutional. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).

The provision in this section for transfer of any property to the commission does not violate Article XIII, section 2, Constitution of Nebraska. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



13-1312 Sections, how construed.

Sections 13-1301 to 13-1312 are supplemental to existing statutes and shall not be construed as repealing or amending existing statutes but shall be construed harmoniously and implemented compatibly with them.



13-1401 Authorization to establish; members; powers.

The county board or the governing body of any incorporated city or village in the State of Nebraska may, and is hereby authorized and empowered, when in its judgment it is deemed expedient, to establish a board of public docks to be known as Dock Board of .......... (here insert name of county or municipality establishing such board) which shall be a body corporate and politic, and possess all the usual powers of a corporation for public purposes, and in its name may sue and be sued, purchase, hold, and sell personal property and real estate. Such board shall consist of seven members to be known as commissioners of public docks.

Dock board of city of Omaha is a governmental subdivision of the State of Nebraska. Property under its control, under facts in this case, is not taxable. Sioux City & New Orleans Barge Lines, Inc. v. Board of Equalization, 186 Neb. 690, 185 N.W.2d 866 (1971).



13-1402 City or village not more than ten miles from Missouri River; board; authorized; powers; duties.

The governing body of any incorporated city or village in the State of Nebraska, the nearest boundary of which city or village is not more than ten miles from the Nebraska bank of the Missouri River, may, and is hereby authorized and empowered, when in its judgment it is deemed expedient, to establish a board of public docks to be known as Dock Board of .......... (here insert name of municipality establishing such board), which shall be a body corporate and politic and possess all the usual powers of a corporation for public purposes, and in its name may sue and be sued, purchase, hold, and sell personal property and real estate, and shall have all powers, authority and duties now granted under the laws of Nebraska for the establishment of such boards of public docks by incorporated cities or villages in the State of Nebraska whose boundaries abut upon the Nebraska bank of the Missouri River.



13-1403 Members; terms; organization; records; removal; vacancies, how filled.

When it has been determined by the county board or the governing body of any such municipality that it is expedient to establish such board of public docks the county board or the governing body of such municipality shall appoint as members of the dock board, seven such commissioners who shall have been residents of the county or municipality, as the case may be, in which they are appointed for a period of not less than five years and shall be prominently identified with the commercial and business interests of the county or municipality, as the case may be, and who shall not at the time of their appointment or during their term of office be interested in or be employed by any common carrier; and such board shall act without compensation. Of the commissioners initially appointed, three shall serve for a term of one year, three for a term of two years, and one for a term of three years. As the term of office of each commissioner expires, his successor shall be appointed by the county board or the governing body, and the term of office of such commissioner shall be three years. The commissioners shall qualify by taking oath for the faithful performance of their duties. Within ten days after their appointment the commissioners shall meet and organize such board by the election from among their number of a president, a vice president, and a treasurer of the board, and shall elect a secretary who need not be a member of the board. Any two of the offices except president and vice president may be held by one commissioner. The board shall from time to time adopt rules and regulations, consistent with the provisions of sections 13-1401 to 13-1417, for the government of the board and its proceedings, which shall be adopted by resolution and shall be recorded in a book kept by the board and known as the book of rules and regulations. The rules and regulations shall be in force after one publication in some legal newspaper published in or circulating in the municipality. The board shall maintain an office and keep a record of all its proceedings and acts, and books of accounts shall at all times be open to public inspection. If any commissioner shall at any time during his incumbency cease to have the qualifications required by this section for his appointment or shall willfully violate any of his duties under the law, such commissioner shall be removed by the county board or the governing body after written charges have been preferred against him and a due hearing of such charges shall have been had by the county board or the governing body upon reasonable notice to such commissioner. Vacancies occurring in the board through resignation or otherwise shall be filled by the county board or the governing body for the unexpired term.



13-1404 Harbor, waterfront, dock, and terminal facilities; construction; improvement; plan.

The dock board shall have power and it shall be its duty for and in behalf of any such municipality to prepare or cause to be prepared a comprehensive general plan for the construction and improvement of its harbor, water front, dock, and terminal facilities as it may deem necessary, to promote commerce and for the convenient and economical accommodation and handling of watercraft of all kinds and of freight and passengers, and the free interchange, receipt, and delivery of traffic between water and land transportation agencies. Such plan shall be filed in the office of the board and be open to public inspection, and may from time to time be changed, altered or amended by the board, as the requirements of shipping and commerce and the advance of knowledge and information on the subject may suggest. The board shall procure or construct such harbor, water front, dock, and terminal facilities in accord with such plan.



13-1405 Property; purchase; condemnation; procedure.

The dock board shall have power to purchase or acquire by any lawful means, such personal property and lands or rights or interests therein, including easements and leaseholds, as may be necessary for use in the provision and in the construction of any publicly owned harbor and terminal facilities and appurtenances as provided for in such plan as may be adopted by the board. If the board shall deem it proper and expedient that the county or municipality shall acquire possession or ownership of such property and lands or rights or interests therein, including easements and leaseholds, and no price can be agreed upon by the board and the owner or owners thereof, the board may cause legal proceedings to be taken to acquire same for the county or municipality by the exercise of the right of eminent domain hereby conferred. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The title of all lands, property, and rights acquired by the board shall vest in the county or the municipality.



13-1406 Property; control; powers.

The county or municipality may turn over any property owned by it to the dock board to be controlled by it; and the board shall have exclusive charge and control of all such property turned over to it and all harbor and water terminal structures, facilities, and appurtenances connected therewith, and which the county or municipality or board may acquire under the provisions hereof or otherwise. The board shall have the exclusive charge and control of the building, rebuilding, alteration, repairing, operation and leasing of said property, and every part thereof, and of the cleaning, grading, paving, sewering, dredging and deepening necessary in and about the same.

Dock board of city of Omaha is a governmental subdivision of the State of Nebraska. Property under its control, under facts in this case, is not taxable. Sioux City & New Orleans Barge Lines, Inc. v. Board of Equalization, 186 Neb. 690, 185 N.W.2d 866 (1971).



13-1407 Streets; alleys; public grounds; jurisdiction.

The dock board is hereby vested with jurisdiction and authority over that part of any street and alley and public grounds of the county or municipality which may abut upon or intersect its navigable waters, lying between the harbor line and the first intersecting street measuring backward from high watermark, to the extent only that may be necessary or requisite in carrying out the powers vested in it by sections 13-1401 to 13-1417. It is hereby declared that such jurisdiction and authority shall include the right to build retaining or quay walls, docks, levees, wharves, piers, warehouses or other constructions, including belt railways and railway switches, across and upon such streets and alleys and public grounds and all other property owned or acquired by it or by the county or municipality for such purposes, and to grade, fill, and pave the same to conform to the general level of the wharf, or for suitable approaches thereto; Provided, that such improvements shall be paid out of funds in the hands of the board and not by assessment against abutting property.



13-1408 Harbor; waterfront; jurisdiction.

The dock board is also vested with exclusive regulation and control of the harbor and the waterfront within or abutting upon the territorial limits of such county or municipality, consistent with the laws of the United States governing navigation, and may make reasonable rules and regulations governing the traffic and use thereof, and to promote the sanitary condition of said harbor and waterfront and to prevent the pollution of the waters within said harbor and governing the use and improvement of riparian land, and structures thereon, within and abutting upon the territorial limits of such county or municipality.



13-1409 Structures, erections, and artificial constructions; building, repair, and operation; rules and regulations.

The dock board shall have power to make general rules and regulations for the carrying out of the plans prepared and adopted by it for the building, rebuilding, repairing, alteration, maintaining, and operation of all structures, erections or artificial constructions upon or adjacent to the waterfront of the county or municipality, whether the same shall be done by the board or by others; and except as provided by the general rules of the board, no new structures or repairs upon or along said waterfront shall be undertaken, except upon application to the board and under permit by it and in accordance with the general plans of the board and in pursuance of specifications submitted to the board and approved by it upon such application. Said general rules and regulations shall be adopted by resolution and shall be recorded in the board's book of rules and regulations. Certified copies of said general rules and regulations, whenever adopted by the board, shall, forthwith upon their passage, be transmitted to the county clerk or the clerk of the municipality who shall cause the same to be transcribed at length in a book kept for that purpose. Upon filing any such certified copy of any such rules and regulations, the said clerk shall forthwith cause the same to be once published in some legal newspaper of general circulation published in the county or municipality, as the case may be, or if none is there published, then in the next nearest legal newspaper published in this state; and the said rules and regulations shall be in force and effect from and after the date of said publication.



13-1410 Harbors, ports, and facilities; improvement; promotion of commerce.

The dock board shall have authority, either alone or jointly with any similar body, to petition any interstate commerce commission, railway commission, or any like body or any federal, municipal, state or local authority, administrative, executive, judicial or legislative, having jurisdiction in the premises, for any relief, rates, charges, regulations or action which in the opinion of said body may be designed to improve or better the handling of commerce in and through the said harbor or port, or improve terminal or transportation facilities therein. It may intervene before any such body in any proceeding affecting the commerce of said harbor or port and in any such matters, the board shall be considered, along with other interested persons, one of the official representatives of the district in which said harbor or port is situated. The board shall have the authority to promote maritime and commercial interests of the harbor or port by the proper advertisement of its advantages and by the solicitation of business, through agencies established within or without said harbor or port within the United States or in foreign countries; and it shall endeavor to bring to the attention of the people of Nebraska, and of other states which may be properly served by the harbor or port, the economical advantages to be derived from the use of the harbor or port and its facilities.



13-1411 Tolls, fees, and other charges; conditions; procedure for adoption.

The dock board shall have the power to fix and regulate and from time to time to alter the tolls, fees, and other charges for all facilities under its management and control and for the use thereof, which charges shall be collectible by the board and shall be reasonable and with the view of defraying the capital expenditures, interest charges, maintenance and operating expenses, and indebtedness of the board in constructing and operating the improvements and works herein authorized. The charges shall be adopted by resolution and shall be recorded in the board's book of rules and regulations. A schedule of such charges shall be enacted by the board, and a certified copy thereof shall be transmitted to the county clerk or clerk of the municipality, as the case may be, in like manner as other rules and regulations of the board, and the clerk shall forthwith cause the same to be published in the same manner as other rules and regulations of the board, and such charges shall be in force and effect from and after the date of publication.



13-1412 Rules and regulations; violation; penalty.

Obedience to the rules and regulations of the dock board may be enforced in the name of the county or municipality, as the case may be, by a fine not exceeding one hundred dollars or by imprisonment not exceeding thirty days; Provided, the county board shall first adopt the same by regulation or governing body of such municipality shall first adopt the same in ordinance form, as ordinances of the municipality.



13-1413 Officers and employees; employment.

The dock board shall have power to employ such harbor masters, managers, assistants, attorneys, engineers, employees, clerks, workmen, and laborers as may be necessary in the efficient and economical performance of the work authorized by sections 13-1401 to 13-1417. All officers, places, and employment in the permanent service of the board shall be provided for by resolution duly passed by the board and recorded in the board's book of rules and regulations, and a certified copy thereof shall be transmitted to the county clerk or clerk of the municipality, as the case may be, as provided for other rules and regulations of the board.



13-1414 Docks; terminal facilities; construction; plans; bids; contracts.

In the construction of docks, levees, wharves, and their appurtenances, or in contracting for the construction of any work or structures authorized by sections 13-1401 to 13-1417, the dock board shall proceed only after full and complete plans, approved by the board, and specifications for said work, have been prepared and submitted and filed with the board by its engineer for public inspection, and after public notice asking for bids for the construction of such work, based upon such plans and specifications, has been published in some legal newspaper of general circulation published within the county or municipality, as the case may be, or if none is so published, then in the nearest legal newspaper published in this state. Such publications shall be made at least thirty days before the time fixed for the opening of said bids and contracting for such work. A contract may then be made with the lowest responsible bidder therefor, unless the board deems the bids excessive or unsuitable, in which event it may proceed to readvertise for bids, or the board may do the work directly, purchasing such materials and contracting for such labor as may be necessary without further notice or proposal for bids; except that it shall make no purchase of materials in amounts exceeding five hundred dollars except by public letting upon ten days' notice, published as aforesaid, specifying the materials proposed to be purchased; Provided, that said public letting shall not be required in case no satisfactory bids are received, or in case of an emergency where the delay of advertising and public letting might cause serious loss or injury to the work. The board shall, in all cases, have the right to reject any and all bids, and may either readvertise therefor, contract with others at a figure not exceeding that of the lowest bidder without further advertising, or do the work directly as hereinbefore provided.



13-1415 Annual report; expenses; appropriation.

The dock board shall annually make to the county board or the governing body of the municipality, as the case may be, a full and complete report of its activities, including a statement of the commerce passing through the port and a report of the receipts and disbursements made by or on account of said board. The board may, at such times as it may deem necessary, file with the county board or governing body, as the case may be, an estimate of the amounts necessary to be appropriated by the county board or the governing body to defray the expense of the board. The county board or the governing body of such municipality is hereby authorized and empowered, in its discretion, to appropriate from its general fund and to place at the disposal of the board an amount sufficient to defray such expense.



13-1416 Revenue bonds; issuance; payment; dock fund.

Whenever the dock board shall deem it necessary or advisable to issue bonds for the purpose of constructing any of the works or improvements herein authorized, or purchasing property for said purpose or maintaining or operating the same, the board shall petition the county board or the governing body of such municipality, as the case may be, to issue such bonds stating the purpose for which the bonds are requested. Thereupon the county board or the governing body may, in its discretion, issue revenue bonds of such county or municipality, the principal and interest of which shall be payable solely out of revenue to be derived from tolls and other charges and receipts from the use and operation of the docks and other property. The county or city shall incur no indebtedness of any kind or nature upon the issuance of such bonds, and they shall so recite, and to support the use and operation of the docks and other property the county or city shall not pledge its credit nor its taxing power nor any part thereof. The proceeds of the bonds when issued shall be paid to the treasurer of such county or municipality, as the case may be, and credited to the dock fund.



13-1417 Funds; deposit; disbursement; books and records.

All funds collected by the dock board, or appropriated by the county or municipality for dock purposes from the proceeds of bonds or otherwise, shall be deposited with the treasurer of the county or municipality, as the case may be, and disbursed by him only upon warrants or orders duly executed as provided by law for the execution of warrants or orders of such county or municipality and which shall state distinctly the purpose for which the same are drawn; and a permanent record shall be kept by the board of all warrants or orders so drawn, showing the date, amount, consideration, and to whom payable. When paid, the same shall be canceled and kept on file by the treasurer of the county or municipality, as the case may be. The books of the board shall from time to time be audited upon the order of the county board or governing body of the municipality, as the case may be, in such manner as it may direct, and all such books and records of the board shall at all times be open to public inspection.



13-1501 Act, how cited.

Sections 13-1501 to 13-1509 shall be known and may be cited as the State-Tribal Cooperative Agreements Act.



13-1502 Terms, defined.

For purposes of the State-Tribal Cooperative Agreements Act:

(1) Agreement shall mean an agreement authorized under section 13-1503;

(2) Public agency shall mean any political subdivision, including any municipality, county, school district, or agency or department of the state; and

(3) Tribal government shall mean the officially recognized government of any Indian tribe, nation, or other organized group or community located in the state exercising self-government powers and recognized as eligible for services provided by the United States to Indians because of their status as Indians or any Indian tribe located in the state and recognized as an Indian tribe by the state.



13-1503 Public agencies; powers; agreements.

Any one or more public agencies may enter into an agreement with any one or more tribal governments to perform any administrative service, activity, or undertaking that any of the public agencies or tribal governments entering into the contract is authorized by law to perform. The agreement shall be authorized and approved by the governing body of each party to the agreement. The agreement shall fully set forth the powers, rights, obligations, and responsibilities of the parties to the agreement.



13-1504 Agreement; contents.

An agreement shall specify:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal entity created;

(3) Its purpose;

(4) The manner of financing the agreement and establishing and maintaining a budget;

(5) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination, if any;

(6) Provisions for administering the agreement, which may include, but not be limited to, the creation of a joint board responsible for such administration;

(7) The manner of acquiring, holding, and disposing of real and personal property used in the agreement;

(8) When an agreement involves law enforcement:

(a) The minimum training standards and qualifications of law enforcement personnel;

(b) The respective liability of each public agency and tribal government for the actions of law enforcement officers when acting under the provisions of an agreement;

(c) The minimum insurance required of both the public agency and the tribal government; and

(d) The exact chain of command to be followed by law enforcement officers acting under the agreement; and

(9) Any other necessary and proper matters.



13-1505 Agreement; filing.

Within ten days after being signed by the parties, a copy of the agreement shall be filed with:

(1) The area office of the Bureau of Indian Affairs of the United States Department of the Interior having trust responsibility for each tribe the governing body of which is a party to the agreement or its successor agency;

(2) The county clerk of each county where one of the parties to the agreement is located, except that a copy shall not be required to be filed in Lancaster County if an agency or department of the state is a party to the agreement unless another party is located in such county;

(3) The Secretary of State; and

(4) Any affected tribal government.



13-1506 Agreement; revocation.

An agreement shall be subject to revocation by any party to the agreement upon six months' notice to the other unless a different period of time is provided for the agreement. No agreement may provide for a notice period for revocation in excess of five years.



13-1507 Public agency; appropriate funds; provide personnel.

Any public agency entering into an agreement may appropriate funds for, and may sell, lease, or otherwise give or supply material to, any entity created for the purpose of performance of the agreement and may provide such personnel or services as are within its legal power to furnish.



13-1508 Agreements; prohibited provisions.

Nothing in the State-Tribal Cooperative Agreements Act shall be construed to authorize an agreement that:

(1) Is not permitted by federal law. The parties to an agreement should deal with substantive matters and enforcement matters that can be mutually agreed upon, but no agreement shall affect the underlying jurisdictional authority of any party unless expressly authorized by Congress;

(2) Authorizes a public agency or tribal government, either separately or pursuant to agreement, to expand or diminish the jurisdiction presently exercised by the government of the United States to make criminal laws for or enforce criminal laws in Indian country; or

(3) Authorizes a public agency or tribal government to enter into an agreement except as authorized by their own organizational documents or enabling laws.



13-1509 Existing agreements; validity.

The State-Tribal Cooperative Agreements Act shall not affect the validity of any agreement entered into between a tribal government and a public agency prior to August 25, 1989.



13-1601 Act, how cited.

Sections 13-1601 to 13-1626 shall be known and may be cited as the Political Subdivisions Self-Funding Benefits Act.



13-1602 Purpose of act.

The purpose of the Political Subdivisions Self-Funding Benefits Act is to permit political subdivisions to provide employee benefits to employees and their dependents through self-funding by establishing, participating in, and administering employee benefit plans. It is also the purpose of the act to require political subdivisions using self-funding for employee benefit plans to meet certain requirements to protect the benefits of covered employees and covered dependents.



13-1603 Definitions, where found.

For purposes of the Political Subdivisions Self-Funding Benefits Act, the definitions found in sections 13-1604 to 13-1613 shall be used.



13-1604 Accruals, defined.

Accruals shall mean funds to cover all expected claims, reserves, and expenses to operate the self-funded portion of the employee benefit plan for a plan year.



13-1605 Covered dependent, defined.

Covered dependent shall mean a dependent who is enrolled in an employee benefit plan.



13-1606 Covered employee, defined.

Covered employee shall mean an employee who is enrolled in an employee benefit plan.



13-1607 Employee benefit plan, defined.

Employee benefit plan shall mean a plan provided pursuant to section 13-1614 for covered employees and covered dependents.



13-1608 Excess insurance, defined.

Excess insurance shall mean (1) aggregate insurance, (2) specific insurance, or (3) insurance in excess of a deductible, of which the plan sponsor assumes some or all of the risk for the deductible, purchased from an insurer.



13-1609 Independent actuary, defined.

Independent actuary shall mean a member in good standing of the Society of Actuaries or the American Academy of Actuaries who is not an employee of the plan sponsor. Selection of an independent actuary by a plan sponsor shall comply with the conflict of interest provisions of the Nebraska Political Accountability and Disclosure Act.



13-1610 Insurer, defined.

Insurer shall mean an insurer as defined in section 44-103 which holds a certificate of authority to transact the business of insurance in this state.



13-1611 Plan sponsor, defined.

Plan sponsor shall mean any political subdivision providing an employee benefit plan.



13-1612 Political subdivision, defined.

Political subdivision shall include villages, cities, counties, school districts, public power districts, community colleges, natural resources districts, and all other units of local government.



13-1613 Self-funding or self-funded, defined.

Self-funding or self-funded shall mean assumption of primary liability or responsibility for certain risks or benefits rather than transferring the liability or responsibility to some other entity and may include the deductible portion when a plan sponsor assumes some or all of the risk for the deductible of an insured plan.



13-1614 Political subdivision; employee benefit plans; requirements.

Any political subdivision may establish, participate in, and administer employee benefit plans for its employees or its employees and their dependents which will provide hospitalization, medical, surgical, dental, disability, and sickness and accident coverage or any one or more of such coverages. Such coverages shall be provided through self-funding in combination with excess insurance or through self-funding without excess insurance pursuant to subsection (4) of section 13-1622. Such coverages may include employee and dependent deductibles and copayments.

A county is not required to establish benefit plans for its employees which will provide medical coverage. Christiansen v. County of Douglas, 288 Neb. 564, 849 N.W.2d 493 (2014).



13-1615 Plan sponsor; use of self-funding; exemption from other laws.

(1) A plan sponsor shall not be considered an insurer under the laws of this state. The use of any self-funding by a plan sponsor shall not constitute transacting the business of insurance and shall not be subject to regulation by the Department of Insurance.

(2) A plan sponsor shall not be a member of the Nebraska Property and Liability Insurance Guaranty Association or the Nebraska Life and Health Insurance Guaranty Association. The Nebraska Property and Liability Insurance Guaranty Association Act and the Nebraska Life and Health Insurance Guaranty Association Act shall not be applicable to the self-funded portion of an employee benefit plan.



13-1616 Act; applicability.

The Political Subdivisions Self-Funding Benefits Act shall not apply to coverage for workers' compensation.



13-1617 Governing body; self-funded portion of employee benefit plan; requirements; confidentiality; violations; penalty.

(1) The governing body of the plan sponsor shall approve the use of any self-funding for its employee benefit plan.

(2) The self-funded portion of an employee benefit plan shall comply with the Political Subdivisions Self-Funding Benefits Act. The self-funded portion of the employee benefit plan shall be solely for the benefit of the employees and dependents of the plan sponsor and shall not be pooled with the self-funded portion of an employee benefit plan of another plan sponsor.

(3) Each plan sponsor shall be liable for payment of valid claims under its employee benefit plan.

(4) The governing body of the plan sponsor shall annually review the self-funded portion of the employee benefit plan for compliance with section 13-1619.

(5) The plan sponsor shall keep confidential employee benefit plan information held by it which personally identifies employees and their dependents and the nature of any claims submitted by employees and their dependents. Any agent of the plan sponsor shall not use or disclose any such information to any person except to the extent necessary to administer claims or as otherwise authorized by law. No information regarding claims submitted by employees and their dependents and held by the plan sponsor shall be used directly or indirectly to alter the terms and conditions of employment of the employees. Any plan sponsor, member of its governing body, officer, employee, or agent who knowingly or willfully violates this subsection shall be guilty of a Class III misdemeanor.



13-1618 Plan sponsor; summary; contents.

A plan sponsor shall provide each covered employee with a copy of a summary of the self-funded portion of the employee benefit plan. The summary shall contain a written description of the major provisions of the self-funded portion of the plan, including (1) a table of contents, (2) a description of benefits, (3) the funding arrangement, and (4) the claims and appeals procedures required by section 13-1623.



13-1619 Plan sponsor; accruals, reserves, and disbursements; requirements.

(1) A plan sponsor shall establish accruals at a satisfactory level to provide funds to cover one hundred percent of expected claims, reserves as required in subsection (2) of this section, and expenses to operate the self-funded portion of the employee benefit plan. Accruals shall be reevaluated for adequacy at least annually. Accruals shall be funded through contributions by the plan sponsor or through a combination of contributions by the plan sponsor and employee. Accruals which become available during a month when claims are less than projected for that month shall be maintained and available for a month when claims exceed those projected for that month.

(2) A plan sponsor shall establish reserves for claims which have been incurred by covered employees and covered dependents under the self-funded portion of the employee benefit plan but which have not yet been presented for payment. The appropriate amount of the reserves shall be on an actuarially sound basis as determined by (a) an independent actuary or (b) an insurer.

(3) A plan sponsor shall establish a restricted and segregated fund exclusively for the deposit of monthly accruals and other assets pertaining to the self-funded portion of the employee benefit plan. As long as the self-funded portion of an employee benefit plan is in effect, all contributions shall be deposited as collected in the restricted and segregated fund.

(4) Disbursements from the restricted and segregated fund established pursuant to subsection (3) of this section may be made only for the following specified employee benefit plan expenses: (a) Payment of claims; (b) cost of insurance coverage; (c) payment of service fees applicable to employee benefit plan design, payment of claims, materials explaining benefits, actuarial assistance, legal assistance, and accounting assistance; (d) costs of employee wellness programs; and (e) other expenses directly related to the operation of the employee benefit plan. If the plan sponsor is a city of the metropolitan class and if such plan sponsor has a surplus in its restricted and segregated fund at the end of any fiscal year, such surplus may be treated and used as surplus funds in accordance with and pursuant to the city's home rule charter.

(5) If an employee benefit plan is discontinued, the plan sponsor shall maintain the restricted and segregated fund established pursuant to subsection (3) of this section for a period of one year from the date of discontinuation for payment of any claims which have not been filed. At the end of the one-year period, the funds shall no longer be restricted and segregated and may be returned to operational funds of the plan sponsor.



13-1620 Governing body; annual report.

The governing body of a plan sponsor shall approve an annual report showing the beginning and ending balance of the fund established pursuant to section 13-1619, deposits of monthly accruals and other assets of the fund, and a separate accounting to reflect required reserves.



13-1621 Plan sponsor; contributions; when.

If the fund established pursuant to section 13-1619 is not adequate to fully cover all disbursements under the self-funded portion of the employee benefit plan, the plan sponsor shall contribute funds from other sources so that the employee benefit plan continues to comply with the Political Subdivisions Self-Funding Benefits Act.



13-1622 Plan sponsor; obtain excess insurance; when.

(1) Except as provided in subsection (4) of this section, the plan sponsor shall obtain excess insurance which will limit the plan sponsor's total claims liability for each plan year to not more than one hundred twenty-five percent of the expected claims liability as projected by an independent actuary or insurer.

(2) If the expected claims liability of the self-funded portion of the employee benefit plan is exceeded, the plan sponsor shall fund such additional liability by (a) allocating necessary funds from the operating fund of the general fund, (b) setting up an additional reserve in the operating fund of the general fund, or (c) setting up the monthly accruals at a level to fund claims in excess of the expected claims liability.

(3) An insurer shall pay claims for which it is obligated under excess insurance within three months of the time the claims are paid by the plan sponsor.

(4) A city of the metropolitan or primary class or a county with a population of more than two hundred thousand may provide an employee benefit plan without excess insurance if the city or county obtains a determination from an independent actuary or insurer that excess insurance is not necessary to preserve the safety and soundness of the employee benefit plan.



13-1623 Self-funded portion of employee benefit plan; claim procedure; requirements.

The self-funded portion of an employee benefit plan shall provide for the following:

(1) A written claim for benefits shall be furnished to the plan sponsor (a) in case of a claim for benefits which provide any periodic payment contingent upon continuing loss, within ninety days after the termination of the period for which the plan sponsor is liable and (b) in case of a claim for any other loss, within ninety days after the date of such loss. Failure to furnish such written claim within the time required shall not invalidate or reduce any claim if it was not reasonably possible to give proof within such time and if proof is furnished as soon as reasonably possible and in no event later than one year from the time proof is otherwise required except in the absence of legal capacity;

(2) Indemnities payable for any loss, other than loss for which periodic payment is provided, shall be paid immediately upon receipt of a written claim for benefits. All accrued indemnities for loss which provide periodic payment shall be paid at least monthly, and any balance remaining unpaid upon the termination of liability shall be paid immediately upon receipt of a written claim for benefits;

(3) If a claim remains unsettled, the plan sponsor shall send to the covered employee, covered dependent, or authorized representative a letter every ninety days. The letter shall set forth specific reasons additional time is needed for investigation; and

(4) If a claim is denied or partly denied, a written notice of the denial from the plan sponsor, together with specific reason for the denial, shall be sent to the covered employee, covered dependent, or authorized representative. A denial may be appealed directly to the plan sponsor within sixty days after receiving the notice. The plan sponsor shall inform a covered employee, covered dependent, or authorized representative of its decision within sixty days after receipt of written appeal unless an unusual circumstance requires an extension of time to investigate or consider the appeal. If an extension is needed, the plan sponsor shall inform the covered employee, covered dependent, or authorized representative of the reason and the additional time needed which shall not exceed an additional sixty days. If the claim is denied or partly denied by the plan sponsor, a claim denial may be further appealed pursuant to section 13-1625.



13-1624 Employee benefit plans; continuation of coverage; compliance with other laws; school district covered employees; rights.

(1) Employee benefit plans established pursuant to the Political Subdivisions Self-Funding Benefits Act shall comply with sections 44-1640 to 44-1645 relating to continuation of coverage if subject to such sections.

(2) If any covered employee of a plan sponsor which is a school district terminates employment with such plan sponsor and obtains employment with another plan sponsor which is a school district prior to October 1, 1994, such employee or such employee and any dependents shall not be subject to any preexisting condition period or other waiting period of the employee benefit plan of the plan sponsor with which such employment is obtained if both such plan sponsors have obtained excess insurance from the same insurer.



13-1625 Civil action to require compliance; attorney's fees; when.

(1) A covered employee or covered dependent may bring a civil action against a plan sponsor to require compliance with the Political Subdivisions Self-Funding Benefits Act and the self-funded portion of an employee benefit plan. When the covered employee or covered dependent brings an action against a plan sponsor, the court, upon rendering judgment against the plan sponsor, shall allow the plaintiff a reasonable sum as an attorney's fee in addition to the amount of his or her recovery, to be taxed as part of the costs. If such action is appealed, the appellate court shall allow a reasonable sum as an attorney's fee for the appeal if the plaintiff is successful.

(2) If the plaintiff fails to obtain judgment for more than may have been offered by such plan sponsor in accordance with section 25-901, the plaintiff shall not recover the attorney's fees provided in this section.



13-1626 Compliance with act; when required.

Any political subdivision using self-funding to provide hospitalization, medical, surgical, and sickness and accident coverage or any one or more of such coverages for its employees or its employees and their dependents immediately prior to June 8, 1991, shall comply with the Political Subdivisions Self-Funding Benefits Act no later than December 31, 1991.



13-1701 Terms, defined.

For purposes of sections 13-1701 to 13-1714 and 76-2,119:

(1) Applicant shall mean any person as defined in section 81-1502 who is required to obtain a permit from the department for a solid waste disposal area or a solid waste processing facility but shall not include any person applying for renewal of such a permit or any person as defined in such section who proposes to dispose of waste which he or she generates on property which he or she owns as of January 1, 1991;

(2) Department shall mean the Department of Environmental Quality;

(3) Solid waste disposal area shall mean an area used for the disposal of solid waste from more than one residential premises or from one or more recreational, commercial, industrial, manufacturing, or governmental operations; and

(4) Solid waste processing facility shall mean an incinerator or a compost plant receiving material, other than yard waste, in quantities greater than one thousand cubic yards annually.



13-1702 Request for siting approval.

Prior to submitting an application to the department for a solid waste disposal area or solid waste processing facility, the applicant shall submit a request for siting approval to the city council, village board of trustees, or county board of commissioners or supervisors which governs the city, village, or county in which the proposed site is to be located. The city council, village board, or county board shall approve or disapprove the site for each solid waste disposal area or solid waste processing facility.



13-1703 Criteria.

An applicant for siting approval shall submit information to the city council, village board of trustees, or county board of commissioners or supervisors to demonstrate compliance with the requirements of this section regarding a solid waste disposal area or solid waste processing facility. Siting approval shall be granted only if the proposed area or facility meets all of the following criteria:

(1) The solid waste disposal area or solid waste processing facility is necessary to accommodate the solid waste management needs of the area which the solid waste disposal area or solid waste processing facility is intended to serve;

(2) The solid waste disposal area or solid waste processing facility is designed, located, and proposed to be operated so that the public health, safety, and welfare will be protected. The applicant shall provide an evaluation of the potential for adverse health effects that could result from exposure to pollution, in any form, due to the proper or improper construction, operation, or closure of the proposed solid waste disposal area or solid waste processing facility;

(3) The solid waste disposal area or solid waste processing facility is located so as to minimize incompatibility with the character of the surrounding area and to minimize the effect on the value of the surrounding property. The city council, village board, or county board shall consider the advice of the appropriate planning commission regarding the application;

(4) The plan of operations for the solid waste disposal area or solid waste processing facility is designed to minimize the danger to the surrounding area from fire, spills, or other operational accidents;

(5) The traffic patterns to or from the solid waste disposal area or solid waste processing facility are designed to minimize the impact on existing traffic flows; and

(6) Information regarding the previous operating experience of a private agency applicant and its subsidiaries or parent corporation in the area of solid waste management or related activities are made available to the city council, village board, or county board. If a corporation, a parent company or subsidiary thereof, or any officer or board member of the corporation or the parent company or subsidiary applying for approval has been convicted of a felony within ten years of the date the application is filed, site approval shall not be granted.



13-1704 Notice to property owners; publication; failure to notify; effect.

No later than fourteen days prior to a request for siting approval, the applicant shall cause written notice of the request for siting approval to be served either in person or by registered or certified mail on the owners of all property within the proposed site area not solely owned by the applicant and on the owners of all property within one thousand feet in each direction of the lot line of the proposed site if the proposed site is inside or within three miles of the corporate limits of a city or village or on the owners of all property within two miles in each direction of the lot line of the proposed site for all other proposed sites. The owners shall be identified based upon the tax records of the county in which the proposed site is located.

Written notice shall be published in a newspaper of general circulation in the county in which the proposed site is located. The notice shall state the name and address of the applicant, the location of the proposed site, the nature and size of the solid waste disposal area or solid waste processing facility, the probable life of the proposed solid waste disposal area or solid waste processing facility, the date when the request for siting approval will be submitted, and a description of the right of persons to comment on the request.

Failure to notify all landowners and failure to include all information in the publicized notice as required by this section shall not be considered noncompliance if a good faith effort at notice was made by the applicant which results in actual notice to substantially all parties required to be notified.



13-1705 Request for siting approval; filing requirements; comments.

An applicant shall file a copy of its request for siting approval with the city council, village board of trustees, or county board of commissioners or supervisors of the city, village, or county in which the proposed site is located. The request shall include the substance of the applicant's proposal and all documents, if any, submitted as of that date to the department pertaining to the proposed solid waste disposal area or solid waste processing facility. All documents or other materials pertaining to the proposed area or facility on file with the city council, village board, or county board shall be made available for public inspection at the office of the city council, village board, or county board and may be copied upon payment of a fee in an amount equal to the actual cost of reproduction.

Any person may file written comment with the city council, village board, or county board concerning the appropriateness of the proposed site for its intended purpose. Such comment shall be postmarked not later than thirty days after the date of the last public hearing held pursuant to section 13-1706 and shall be included in the record of the public hearing.



13-1706 Public hearing; procedure.

At least one public hearing shall be held by the city council, village board of trustees, or county board of commissioners or supervisors no sooner than ninety days but no later than one hundred twenty days after receipt of the request for siting approval. A hearing shall be preceded by published notice in a newspaper of general circulation in the county, city, or village in which the proposed site is located. The public hearing shall develop a record sufficient to form the basis of an appeal of the decision.



13-1707 Final action; when required; amended application.

Final action shall be taken by the city council, village board, or county board within one hundred eighty days after the filing of the request for site approval.

At any time prior to completion by the applicant of the presentation of the applicant's factual evidence and an opportunity for questioning by the city council, village board, or county board and members of the public, the applicant may file not more than one amended application upon payment of additional fees pursuant to section 13-1710. The time limitations prescribed in sections 13-1706 and 13-1708 for final action on an amended application shall be extended for an additional ninety days.



13-1708 Construction commencement date.

Construction of a solid waste disposal area or solid waste processing facility which is granted siting approval pursuant to sections 13-1701 to 13-1714 and 76-2,119 shall commence within two calendar years from the date approval was granted, or the approval shall be nullified. If the siting decision is appealed, the two-year period shall begin on the date upon which the appeal process is concluded.



13-1709 Procedures; exclusive.

The siting approval procedures, criteria, and appeal procedures provided for in sections 13-1701 to 13-1714 shall be the exclusive siting procedures and appeal procedures. Local zoning ordinances, other local land-use requirements, and other ordinances or resolutions shall be considered in such siting decisions.

Because this section provides that the siting approval procedures, criteria, and appeal procedures provided for in sections 13-1701 to 13-1714 shall be the exclusive siting procedures and appeal procedures, the Administrative Procedure Act is inapplicable. The standard of review is to search only for errors appearing in the record. The district court determines whether the decision conforms to law, is supported by competent and relevant evidence, and is not arbitrary, capricious, or unreasonable. Tri-County Landfill v. Board of Cty. Comrs., 247 Neb. 350, 526 N.W.2d 668 (1995).



13-1710 Fee.

A city council, village board of trustees, or county board of commissioners or supervisors shall charge an applicant for siting approval a fee in an amount equal to the reasonable and necessary costs incurred by the city, village, or county in the siting approval process.



13-1711 Reapplication; restriction.

An applicant shall not file a request for siting approval which is substantially the same as a request which was denied within the immediately preceding two years.



13-1712 Disapproval; hearing before district court.

If the city council, village board of trustees, or county board of commissioners or supervisors does not approve a request for siting approval pursuant to sections 13-1701 to 13-1714 and 76-2,119, the applicant, within sixty days after notice of the decision, may petition for a hearing before the district court of the county in which the proposed site is located to contest the decision. The city council, village board, or county board shall appear as respondent in the hearing. At the hearing, the burden of proof shall be on the petitioner. In making its orders and determinations under this section, the district court shall consider the written decision and reasons for the decision of the city council, village board, or county board and the transcribed record of the hearing held pursuant to section 13-1706. The district court shall transmit a copy of its decision to the office of the city council, village board, or county board where it shall be available for public inspection and may be copied upon payment of a fee in an amount equal to the actual cost of reproduction. Final action by the district court shall be taken within one hundred twenty days.



13-1713 Approval; contest; hearing before district court.

If the city council, village board of trustees, or county board of commissioners or supervisors grants approval pursuant to sections 13-1701 to 13-1714 and 76-2,119, a third party other than the applicant who participated in the public hearing may petition the district court of the county in which the proposed site is located within sixty days after the filing of the written decision by the city council, village board, or county board for a hearing to contest the approval. Unless the district court determines that the petition is duplicitous or frivolous, the district court shall hear the petition in accordance with the procedures prescribed in section 13-1712. The burden of proof shall be on the petitioner, and the city council, village board, or county board and the applicant shall be named as correspondents.

The district court shall transmit a copy of its decision to the office of the city council, village board, or county board where it shall be available for public inspection and may be copied upon payment of a fee in an amount equal to the actual cost of reproduction.



13-1714 Approval; contest; filing fee.

Any person who files a petition with the district court to contest a decision of the city council, village board of trustees, or county board of commissioners or supervisors shall pay the required filing fee.



13-1801 Officers and employees; action against; defense; payment of judgment; liability insurance.

If any legal action shall be brought against any municipal police officer, constable, county sheriff, deputy sheriff, firefighter, out-of-hospital emergency care provider, or other elected or appointed official of any political subdivision, who is an employee as defined in section 48-115, whether such person is a volunteer or partly paid or fully paid, based upon the negligent error or omission of such person while in the performance of his or her lawful duties, the political subdivision which employs, appoints, or otherwise designates such person an employee as defined in section 48-115 shall defend him or her against such action, and if final judgment is rendered against such person, such political subdivision shall pay such judgment in his or her behalf and shall have no right to restitution from such person.

A political subdivision shall have the right to purchase insurance to indemnify itself in advance against the possibility of such loss under this section, and the insurance company shall have no right of subrogation against the person. This section shall not be construed to permit a political subdivision to pay for a judgment obtained against a person as a result of illegal acts committed by such person.

The clear language of this section limits its scope to the defense of civil actions for damages based upon negligent error or omission on the part of certain public officials and has no application to the defense of criminal charges. Guenzel-Handlos v. County of Lancaster, 265 Neb. 125, 655 N.W.2d 384 (2003).



13-1802 Law enforcement activity; insurance required.

Each political subdivision shall self-insure or contract for insurance against liability for personal injuries or property damage that may be incurred by it or by its personnel as a result of law enforcement activity within or without its primary jurisdiction.



13-1901 Nebraska planning and development regions; created.

There are hereby created nine Nebraska planning and development regions as follows:

(1) Region 1 includes the counties of Sioux, Dawes, Sheridan, Box Butte, Scotts Bluff, Morrill, Garden, Banner, Kimball, Cheyenne, and Deuel;

(2) Region 2 includes the counties of Cherry, Keya Paha, Boyd, Brown, Rock, Holt, Blaine, Loup, Garfield, Wheeler, Custer, Valley, Greeley, and Sherman;

(3) Region 3 includes the counties of Grant, Hooker, Thomas, Arthur, McPherson, Logan, Keith, Lincoln, Perkins, Dawson, Chase, Hayes, Frontier, Gosper, Dundy, Hitchcock, Red Willow, and Furnas;

(4) Region 4 includes the counties of Howard, Merrick, Buffalo, Hall, Hamilton, Phelps, Kearney, Adams, Clay, Harlan, Franklin, Webster, and Nuckolls;

(5) Region 5 includes the counties of Knox, Cedar, Dixon, Antelope, Pierce, Wayne, Thurston, Boone, Madison, Stanton, Cuming, Burt, Platte, Colfax, Dodge, and Nance;

(6) Region 6 includes the counties of Polk, Butler, Saunders, York, Seward, Cass, Fillmore, Saline, Otoe, Thayer, Jefferson, Gage, Johnson, Nemaha, Pawnee, and Richardson;

(7) Region 7 includes the county of Lancaster;

(8) Region 8 includes the counties of Washington, Douglas, and Sarpy; and

(9) Region 9 includes the county of Dakota.



13-1902 Development districts; formation; local government, defined.

(1) Within a Nebraska planning and development region, a development district may be formed as a voluntary association by agreement pursuant to the Interlocal Cooperation Act in one of the following ways if the combined membership of the association includes at least fifty-one percent of the local governments in the region:

(a) By local governments within the region; or

(b) By two or more regional councils, each of which is a voluntary association of local governments in the region formed by agreement pursuant to the act between the governing bodies of such governments, the membership of which association does not include at least fifty-one percent of the local governments located in the region.

(2) For purposes of this section and sections 13-1903 to 13-1906, local government shall mean a county, city, or village.



13-1903 Development district; policy board.

Each development district formed pursuant to section 13-1902 shall be governed by a policy board, as described in the development district's interlocal cooperation agreement or bylaws, which shall be the board, body, or persons in which the powers of the local governments forming the development district are vested under the agreement for the purpose of governing the development district.



13-1904 Development district; duties.

A development district shall, as directed by its policy board, serve as a regional resource center and provide planning, community and economic development, and technical assistance to local governments which are members of the district and may provide assistance to industrial development organizations, tourism promotion organizations, community development groups, and similar organizations upon request.



13-1905 Development districts; certification for funding.

If state funding is available for distribution pursuant to section 13-1906, the Department of Economic Development shall certify development districts for funding eligibility. Certification shall be based on the following requirements:

(1) The development district shall be formed as provided in section 13-1902;

(2) The development district shall have a staff which shall at a minimum include a full-time director to provide assistance to the local governments which are members of the development district; and

(3) The agreement creating the development district shall insure that all of the local governments within the Nebraska planning and development region may at any time join in the development district.



13-1906 Distribution of financial assistance.

(1) The Department of Economic Development shall distribute financial assistance from the state, if available, to the various development districts as they are certified in the manner prescribed in subsection (2) of this section.

(2)(a) Fifty percent of the total sum allocated shall be divided equally among the certified development districts. In certified districts formed by regional councils, funds may be prorated among the cooperating regional councils based upon a formula approved by the governing boards of each of the cooperating regional councils and accepted by the department.

(b) Twenty percent of the total sum allocated shall be divided among the certified development districts based upon their proportional share of the population of all certified development districts in the state. For purposes of this subdivision, population shall mean the number of residents as shown by the latest federal decennial census, except that the population of a county shall mean the number of residents in the unincorporated areas of the county.

(c) Thirty percent of the total sum allocated shall be divided among the certified development districts based upon their proportional share of the local governments located within all certified development districts.

(3) Distributions to newly certified development districts shall not reduce financial assistance to previously funded development districts. State financial assistance shall not exceed the total local dollars received by the development district as verified by the department. For purposes of this subsection, local dollars received shall mean the total local dues received by a development district from any local government as a condition of membership in a development district.



13-1907 Rules and regulations; annual reports; evaluation; Governor; powers.

(1) The Department of Economic Development shall adopt and promulgate rules and regulations to carry out sections 13-1901 to 13-1907 which shall include standardized reporting and application procedures. Each development district shall submit annual performance and financial reports to the department which shall address the activities performed and services delivered.

(2) The Governor shall, from time to time, evaluate the effectiveness and activities of the development districts receiving assistance. If the Governor finds a development district to be ineffective, he or she may take action, including the withholding of assistance authorized under section 13-1906.



13-2001 Act, how cited.

Sections 13-2001 to 13-2043 shall be known and may be cited as the Integrated Solid Waste Management Act.



13-2002 Legislative findings and declarations.

The Legislature hereby finds and declares that:

(1) The rapidly rising volume of waste deposited by society threatens the capacity of existing and future landfills. The nature of waste disposal means that unknown quantities of potentially toxic and hazardous materials are being buried and pose a constant threat to the ground water supply. In addition, the nature of the waste and the disposal methods utilized allow the waste to remain basically inert for decades, if not centuries, without decomposition;

(2) Wastes filling Nebraska's landfills may at best represent a potential resource, but without proper management wastes are hazards to the environment and to the public health and welfare;

(3) The growing concern with ground water protection and the desire to avoid financial risks inherent in ground water contamination has caused many smaller landfills to close in favor of using higher-volume facilities. Larger operations allow for better ground water protection at a relatively lower and more manageable cost;

(4) The reduction of solid waste at the source and the recycling of reusable waste materials will reduce the flow of waste to landfills and increase the supply of reusable materials for the use of the public;

(5) Local governments are currently authorized to provide solid waste management services. As a group, counties and municipalities are best positioned to develop efficient solid waste management programs;

(6) An assignment of responsibility for integrated solid waste management should not prohibit governmental entities from procuring services from other units of governments or from private persons. It is the intent of the Legislature that natural resources districts, interlocal cooperative entities, tribal governments, and other statutory and voluntary regional organizations be encouraged to cooperatively provide financing or services to governmental entities responsible for solid waste management; and

(7) A variety of benefits results from a policy of integrated solid waste management, including the following environmental, economic, governmental, and public benefits:

(a) Not producing waste in the first instance is the most certain means for avoiding the widely recognized health and environmental damage associated with waste. Although waste reduction will never eliminate all wastes, to the extent that waste reduction is achieved it results in the most certain form of direct risk reduction;

(b) The government is better able to administer programs which offer a variety of benefits to industry and which reduce the overall cost of government involvement than to administer programs which offer few benefits to industry and require increasingly extensive, complex, and costly governmental actions; and

(c) Public confidence in environmental policies of the government is important for the effectiveness of these policies. Waste reduction and recycling pose no adverse environmental and public health effects and do not therefor lead to increased public concern. Waste reduction and recycling also increase the public confidence that government and industry are doing all that is possible to protect the environment and the public health and welfare.



13-2003 Definitions, where found.

For purposes of the Integrated Solid Waste Management Act, the definitions found in sections 13-2004 to 13-2016.01 shall be used.



13-2004 Agency, defined.

Agency shall mean any combination of two or more municipalities or counties acting together under the Interlocal Cooperation Act or the Joint Public Agency Act, a natural resources district acting alone or together with one or more counties and municipalities under either of such acts, any joint entity as defined in section 13-803, or any joint public agency as defined in section 13-2503.



13-2005 Council, defined.

Council shall mean the Environmental Quality Council.



13-2006 County, defined.

County shall mean any county in the State of Nebraska.



13-2007 County solid waste jurisdiction area, defined.

County solid waste jurisdiction area shall mean all areas of a county not located within the corporate limits of a municipality except a facility which does not serve unincorporated areas of the county.



13-2008 Department, defined.

Department shall mean the Department of Environmental Quality.



13-2009 Director, defined.

Director shall mean the Director of Environmental Quality.



13-2010 Facility, defined.

Facility shall mean any site owned and operated or utilized by any person for the collection, source separation, storage, transportation, transfer, processing, treatment, or disposal of solid waste and shall include a solid waste landfill.



13-2011 Integrated solid waste management, defined.

Integrated solid waste management shall mean solid waste management which is focused on planned development of programs and facilities that reduce waste toxicity and volume, recycle marketable materials, and provide for safe disposal of residuals.



13-2012 Municipal solid waste jurisdiction area, defined.

Municipal solid waste jurisdiction area shall mean all the incorporated areas of a city or of a village.



13-2013 Municipality, defined.

Municipality shall mean any city or village incorporated under the laws of this state.



13-2013.01 Passenger tire equivalent of waste tires, defined.

Passenger tire equivalent of waste tires means twenty pounds of waste tire or processed waste tire.



13-2013.02 Scrap tire or waste tire, defined.

Scrap tire or waste tire means a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect.



13-2014 Solid waste, defined.

Solid waste shall have the definition found in section 81-1502.



13-2015 Solid waste management plan, defined.

Solid waste management plan shall mean a plan adopted by a county or municipality, including a joint plan adopted by an agency, for integrated solid waste management.



13-2016 System, defined.

System shall mean any equipment, vehicles, facilities, personnel, or contractors utilized for the purpose of collection, source separation, storage, transportation, transfer, processing, treatment, or disposal of solid waste.



13-2016.01 Yard waste, defined.

Yard waste shall mean grass and leaves.



13-2017 Policy of the state.

It is the policy of this state:

(1) To encourage the development of integrated solid waste management programs, including waste volume reduction and recycling programs and education, at the local governmental level through incentives, technical assistance, grants, and other practical measures;

(2) To support and encourage the development of new uses and markets for recycled goods, placing emphasis on the development in Nebraska of businesses relating to waste reduction and recycling;

(3) To provide education concerning the components of integrated solid waste management, at the elementary level through the high school level and through community organizations, to enhance the success of local programs requiring public involvement; and

(4) To support and encourage manufacturing methods which are environmentally sustainable, technologically safe, and ecologically sound and which enhance waste reduction by creating products which have longer usage life and which are adaptable to secondary uses, require less input material, and decrease resource consumption.



13-2018 Solid waste management hierarchy; established; cooperative program; established.

(1) An effective and efficient program of integrated solid waste management protects the environment and the public and provides the most practical and beneficial use of the solid waste material. While recognizing the continuing necessity for the existence of landfills, alternative methods of managing solid waste and a reduction in the reliance upon land disposal of solid waste are encouraged. In the promotion of these goals, the following solid waste management hierarchy, in descending order of preference, is established as the integrated solid waste management policy of the state:

(a) Volume reduction at the source;

(b) Recycling, reuse, and vegetative waste composting;

(c) Land disposal;

(d) Incineration with energy resource recovery; and

(e) Incineration for volume reduction.

(2) In the implementation of the integrated solid waste management policy, the state shall establish and maintain a cooperative state and local program of project planning and technical assistance to encourage integrated solid waste management.



13-2019 Tribal governments; assume responsibility for integrated solid waste management; department; duties.

Because of the rights of both tribal sovereignty and Nebraska citizenship of individuals under the jurisdiction of federally recognized tribal governments, such tribal governments are recognized as localities which can assume responsibility for integrated solid waste management. The department shall present the state's comprehensive solid waste management plan completed pursuant to section 81-15,166 to the federally recognized tribal governments in Nebraska and encourage such tribes to adopt the state's laws, rules, regulations, and standards for integrated solid waste management.



13-2020 County, municipality, or agency; provide or contract for disposal of solid waste; joint ownership of facility; governing body; powers and duties; rates and charges.

(1) Effective October 1, 1993, each county and municipality shall provide or contract for facilities and systems as necessary for the safe and sanitary disposal of solid waste generated within its solid waste jurisdiction area. Such disposal shall comply with rules and regulations adopted and promulgated by the council for integrated solid waste management programs.

(2) A county, municipality, or agency may jointly own, operate, or own and operate with any person any facility or system and may enter into cooperative agreements as necessary and appropriate for the ownership, operation, or ownership and operation of any facility or system.

(3) A county, municipality, or agency may, either alone or in combination with any other county, municipality, or agency, contract with any person to provide any service, facility, or system required by the Integrated Solid Waste Management Act.

(4) The governing body of a county, municipality, or agency may make all necessary rules and regulations governing the use, operation, and control of a facility or system. Such governing body may establish just and equitable rates or charges to be paid to it for the use of such facility or system by each person whose premises are served by the facility or system, including charges for late payments, except that no city of the metropolitan class shall impose any rate or charge upon individual residences unless a majority of those voting in a regular or special election vote affirmatively to approve or authorize establishment of such a rate or charge. For purposes of the charges authorized by this section, the premises are served if solid waste collection service is available to the premises or if a community solid waste drop-off location is provided, unless the person who would otherwise be subject to such rates or charges proves to the governing body of the county, municipality, or agency that his or her solid waste was lawfully collected and hauled to a permitted facility. Such proof shall be provided by a receipt from a permitted facility, a statement from a licensed hauler, or other documentation acceptable to the governing body of the county, municipality, or agency. If the service charge so established is not paid when due, such sum may be recovered by the county, municipality, or agency in a civil action or, following notice by regular United States mail to the last-known address of the property owner of record and an opportunity for a hearing, may be certified by the governing body of the county, municipality, or agency to the county treasurer and assessed against the premises served and collected or returned in the same manner as other taxes are certified, assessed, collected, and returned.

(5) If the county, municipality, or agency enters into a contract with a person to provide a facility or system, such contract may authorize the person to charge the owners of premises served such a service rate therefor as the governing body determines to be just and reasonable or the county, municipality, or agency may pay therefor out of its general fund or the proceeds of any tax levy applicable to the purposes of such contract or assess the owners of the premises served a reasonable charge therefor to be collected as provided in this section and paid into a fund to be used to defray such contract charges.

Subsection (4) of this section permits a municipal waste disposal agency to require periodic submissions of proof that a generator not using its system is disposing of waste at an alternate permitted facility on a regular basis, with the frequency of such submissions to be determined under a standard of reasonableness. Jacobson v. Solid Waste Agency of Northwest Neb., 264 Neb. 961, 653 N.W.2d 482 (2002).

Subsection (4) of this section provides a means by which a resident or business may avoid paying a service fee to a municipality having regulatory jurisdiction under the Solid Waste Management Act, but it does not alter the power to regulate conferred by the act. Jacobson v. Solid Waste Agency of Northwest Neb., 264 Neb. 961, 653 N.W.2d 482 (2002).

A municipality can only impose a garbage fee on those persons that actually use the garbage services provided. Village of Winside v. Jackson, 250 Neb. 851, 553 N.W.2d 476 (1996).



13-2020.01 Imposition of lien for nonpayment of rates and charges; vote required.

(1) For purposes of this section, elected official means a mayor or a member of a city council, village board of trustees, or county board.

(2) Beginning August 1, 2008, only elected officials who are members or alternate members of the governing body of a joint entity or joint public agency created pursuant to the Interlocal Cooperation Act or the Joint Public Agency Act that provides services under the Integrated Solid Waste Management Act are authorized to vote on whether a lien should be imposed on real property for nonpayment of rates and charges under subsection (4) of section 13-2020. Notwithstanding any other requirements for action by the governing body, a vote in favor of imposing such a lien by a majority of the members eligible to vote on whether a lien should be imposed is required to impose such a lien.



13-2021 County, municipality, or agency; facility or system; powers and duties; referendum and limited referendum provisions; applicability.

A county, municipality, or agency may purchase, plan, develop, construct, equip, maintain, and improve facilities and systems and may lease or acquire land in fee by gift, grant, purchase, or condemnation as necessary for the construction and operation of a facility or system. A county, municipality, or agency may also make and enter into contracts with any person for the planning, development, construction, maintenance, or operation of such facility or system or any part thereof. Measures adopted or enacted by municipalities with respect to any facility or system shall constitute measures subject to limited referendum under subsection (2) of section 18-2528, and a municipality shall be authorized to exempt all subsequent measures relating to the same project from referendum and limited referendum as provided under subsection (4) of such section.



13-2022 County, municipality, or agency; closure of facility, postclosure care, and investigative and corrective action; powers and duties; tax; special trust funds.

A county, municipality, or agency shall close a facility, provide postclosure care, and undertake investigative and corrective action in accordance with rules and regulations adopted by the council. The costs associated with or reasonably anticipated for such closure, postclosure care, and investigative and corrective action may be included within the rates and charges authorized by section 13-2020 and within the amounts payable under service agreements adopted pursuant to section 13-2024.

Every county, municipality, and agency may approve, execute, and deliver contractual agreements to assume financial responsibility for the payment of costs of closure, postclosure care, or investigative or corrective action with respect to any facility. Such agreements may provide for a binding general obligation of such county, municipality, or agency obligating payments in future years.

For the payment or performance of the terms of any such agreement, any county or municipality may agree to levy or cause to be levied an annual tax upon the taxable property within such county or municipality in an amount sufficient for such purposes. Any such tax shall for all purposes of Nebraska law, including limitations upon budget, revenue, and expenditures of public funds, have the same status as a tax levied for the purpose of paying the bonded indebtedness of such county or municipality.

Every county, municipality, and agency may also approve, execute, and deliver one or more trust agreements, with any bank having trust powers or a trust company, providing for the creation of one or more special trust funds to provide for the payment of costs of closure, postclosure care, or investigative or corrective action.

No county, municipality, or agency shall be required to provide proof of financial responsibility to obtain or renew a permit for a facility which is not used for disposal of solid waste.



13-2023 County, municipality, or agency; regulations authorized; limitations; noncompliance fee.

A county, municipality, or agency may, by ordinance or resolution, adopt regulations governing collection, source separation, storage, transportation, transfer, processing, treatment, and disposal of solid waste within its solid waste jurisdiction area as necessary to protect the public health and welfare and the environment. Regulations authorized by this section shall be equal to or more stringent than the provisions of the Integrated Solid Waste Management Act and rules and regulations adopted and promulgated by the council as authorized by the act. Any person who violates any such regulation shall be subject to a noncompliance fee not to exceed five hundred dollars.



13-2024 County or municipality; service agreement with agency; authorized provisions; special tax authorized.

Notwithstanding any other provision of Nebraska law, any county or municipality may enter into a service agreement with an agency which owns and operates or proposes to own and operate any solid waste management facility or system for obtaining solid waste management services from such agency. Any such service agreement may provide for the following:

(1) The payment of fixed or variable periodic amounts for service or the right to obtain service;

(2) That such service agreement may extend for a term of years as determined by the governing body of the county or municipality and be binding upon such county or municipality over such term of years;

(3) That variable or fixed amounts payable under such contracts may be determined based upon one or more of the following factors:

(a) Operating and maintenance expenses of the agency, including contract renewal and replacement for plant and equipment;

(b) Amounts payable by the agency with respect to debt service on its bonds or other obligations, including margins of coverage if deemed appropriate; and

(c) Amounts necessary for the agency to build or maintain operating reserves, capital reserves, and debt service reserves;

(4) That any such service agreement may require payment to be made in the agreed fixed or variable amounts irrespective of whether such facility or system is completed or operational and notwithstanding any suspension, interruption, interference, reduction, or curtailment of the services of such facility or system; and

(5) Such other provisions as the agency and county or municipality deem appropriate in connection with providing and obtaining solid waste management services.

In order to provide for the payments due under any such service agreement, any county or municipality may pledge the revenue received from any and all rates and charges received or to be received from provision of solid waste management services or from contracts with any other persons or entities, private or public, and may further provide, if determined appropriate by the governing body, that any deficiency in such revenue may be made up from a special tax levied for such purpose upon all taxable property within such county or municipality, which special tax shall for all purposes of Nebraska law, including limitations upon budget, revenue, and expenditures of public funds, have the same status as a tax levied for the purpose of paying the bonded indebtedness of such county or municipality.



13-2025 County, municipality, or agency; service agreement; fees and charges; amount.

Any county, municipality, or agency entering into any service agreement under section 13-2024 shall fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, facilities, or commodities furnished to its customers and users by and through its system as will be sufficient to:

(1) Pay (a) the cost of operating and maintaining the system and renewals or replacements thereto, including all amounts due and payable under such service agreement, and (b) the interest on and principal of any outstanding bonds or other indebtedness of the county, municipality, or agency relative to the service agreement, whether at maturity or upon sinking-fund redemption, which are payable from the revenue of its system; and

(2) Provide, as may be required by any resolution, ordinance, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for such operating and maintenance expenses and for any margins or coverages over and above debt service.



13-2025.01 Joint entity or joint public agency; reporting of budget; filing required.

Any joint entity or joint public agency created to fulfill the purposes of the Integrated Solid Waste Management Act pursuant to the Interlocal Cooperation Act or Joint Public Agency Act shall comply with the Municipal Proprietary Function Act for purposes of reporting its budgets. Proprietary budget statements for the joint entity or joint public agency shall be placed on file with the office of the municipal clerk of each member which is a municipality as required by the Municipal Proprietary Function Act and with the county clerk of each member which is a county.



13-2026 Municipalities, counties, and agencies; regulate solid waste management; when.

In furtherance of the policy of the state as set forth in the Integrated Solid Waste Management Act, municipalities, counties, and agencies may by ordinance or resolution adopt rules and regulations or may adopt bylaws or enter into written agreements between and among themselves or other persons which regulate and govern solid waste management within their solid waste jurisdiction areas, including the establishment of conditions to assure that a specified amount and type of solid waste will be delivered to a specific facility.



13-2027 Municipalities, counties, and agencies; regulation of competition and antitrust; exemption.

In exercising the powers granted in the Integrated Solid Waste Management Act, municipalities, counties, and agencies shall be exempt from all rules and regulations of state regulatory competition. It is intended that municipalities, counties, or agencies carrying out the activities described in the act receive full exemption and immunity from state and federal antitrust laws in light of the public purpose and regulatory provisions provided by the act. The exemption granted pursuant to this section shall not be construed to diminish any other exemption for similar activities authorized through grants of authority to other public bodies even though such exemption may not be stated in terms of antitrust.



13-2028 Exemption; limitation.

The exemption granted under section 13-2027 shall not constitute a waiver of or exemption from the bidding provisions of sections 16-321 and 17-568.01 or any other similar provision.



13-2029 Counties and municipalities; statement of intent; filings; failure to file; effect.

On or before October 1, 1992, each county and municipality shall file a statement of intent with the department describing the way in which it intends to fulfill its responsibility for integrated solid waste management. If a municipality or county intends to enter into a cooperative relationship with another entity to fulfill such responsibility, documentation of the reciprocal intent of those entities shall be included with the statement. If no statement of intent is filed by a municipality or county, the responsibility for integrated solid waste management shall remain with the nonfiling county or municipality.



13-2030 Counties and municipalities; certification of facility and system capacity; filing required; department; approval; restrict access to facilities and systems; when.

On or before October 1, 1993, a certification shall be filed with the department on behalf of each county and municipality with respect to (1) facility and system capacity for solid waste management for the solid waste generated within each solid waste jurisdiction area and (2) facility and system capacity for solid waste generated outside of each solid waste jurisdiction area and disposed of in facilities within each solid waste jurisdiction area. If a county or municipality is unable to certify capacity for waste generated outside its solid waste jurisdiction area, it may restrict access to its facilities and systems for such solid waste. Such certification shall be approved by the department if it is found to be in compliance with the Integrated Solid Waste Management Act and the rules and regulations adopted under the act.



13-2031 Integrated solid waste management plan; filing; approval.

On or before October 1, 1994, an integrated solid waste management plan shall be filed with the department on behalf of each county and municipality. Such plan shall be approved by the department if it is found to be in compliance with the Integrated Solid Waste Management Act and the rules and regulations adopted under the act.



13-2032 Integrated solid waste management plan; minimum requirements; waste reduction and recycling program; priorities; updated plan.

(1) Each integrated solid waste management plan filed pursuant to section 13-2031 shall at a minimum:

(a) Certify facility and system capacity for solid waste management for the solid waste generated within each solid waste jurisdiction area for the twenty years following October 1, 1994;

(b) Certify facility and system capacity for solid waste generated outside of each solid waste jurisdiction area and disposed of in facilities within each solid waste jurisdiction area for the twenty years following October 1, 1994. If a county or municipality is unable to certify capacity for waste generated outside its solid waste jurisdiction area, it may restrict access to its facilities and systems for such solid waste;

(c) Incorporate and reflect the waste management hierarchy of the state integrated solid waste management policy;

(d) State the extent to which solid waste generated within the area covered by the plan is or can be recycled;

(e) State the economic and technical feasibility of using other existing disposal facilities in lieu of initiating new disposal facilities or of continuing the use of disposal facilities in use at the time the plan is filed;

(f) State the expected environmental impact of alternative solid waste disposal methods, including the use of landfills;

(g) State a specific plan and schedule for implementing technically and economically feasible solid waste disposal methods that will result in minimal environmental impact; and

(h) State such additional information, data, and studies as may be required pursuant to rules and regulations adopted by the council.

(2) The integrated solid waste management plan shall provide for a local waste reduction and recycling program. If technically and economically feasible, the volume of materials disposed of in landfills as of July 1, 1994, shall be reduced by twenty-five percent as of July 1, 1996, by forty percent as of July 1, 1999, and by fifty percent as of July 1, 2002. Any county, municipality, or agency which had in effect a recycling or waste reduction program prior to July 1, 1994, shall be credited with the waste-stream reduction achieved prior to July 1, 1994, with respect to the July 1, 1996, goal. The following wastes shall be given first priority when developing reduction and recycling programs and related timetables in relation to an integrated solid waste management plan:

(a) Yard wastes;

(b) Unregulated hazardous wastes, except household hazardous wastes, which are exempt from the regulations under the Environmental Protection Act;

(c) Discarded tires;

(d) Waste oil;

(e) Lead-acid batteries; and

(f) Discarded household appliances.

In addition, such plan shall provide a methodology for implementing a program of separation of wastes, including, but not limited to, glass, plastic, paper, and metal.

(3) The solid waste management plan shall be updated for compliance with federal and state laws and regulations as required by the department and may be updated, subject to approval by the department, at any time to reflect local needs and conditions.



13-2033 Dumping or depositing solid waste; permit; council; powers and duties; exemptions; storage of passenger tire equivalents of waste tires; access to property.

(1) Except as provided in subsections (2) and (3) of this section, no person shall dump or deposit any solid waste at any place other than a landfill approved by the director unless the department has granted a permit which allows the dumping or depositing of solid waste at any other facility. The council may adopt and promulgate rules and regulations regarding the permitting of this activity, which rules and regulations shall protect the public interest but may be based upon criteria less stringent than those regulating a landfill. The council may adopt and promulgate rules and regulations defining beneficial reuse and establishing construction standards and other criteria exempting from permit requirements under this section the following: (a) The use of dirt, stone, brick, or some inorganic compound for landfill, landscaping excavation, or grading purposes; (b) the placement of tires, posts, or ferrous objects, not contaminated with other wastes, for agricultural uses, such as bumpers on agricultural equipment, for ballast to maintain covers or structures on the agricultural site, for blowout stabilization, for fish habitat, or for tire mats for bank stabilization; or (c) such other waste placement or depositing activities that are found not to pose a threat to the public health or welfare. In developing construction standards, the council shall consider standards and practices established by the American Society for Testing and Materials.

(2) No person shall be found to be in violation of this section if (a) the solid waste generated by an individual is disposed of on such individual's property, (b) such property is outside the corporate limits of a municipality, and (c) the department determines that the county has not provided integrated solid waste management facilities for its residents.

(3) No person shall be found to be in violation of this section for storing five hundred or fewer passenger tire equivalents of waste tires. Storage of passenger tire equivalents of waste tires for more than one year without reuse, recycling, or shipment out of state is presumed to constitute disposal of solid waste under subsection (1) of this section. Speculative accumulation of more than five hundred passenger tire equivalents of waste tires shall be deemed disposal of solid waste and is prohibited. Tires are not accumulated speculatively if, in a calendar year beginning on January 1, the amount of tire material that is reused or recycled by weight equals at least seventy-five percent of such material at the beginning of the year. The burden of proof that passenger tire equivalents of waste tires have not been speculatively accumulated rests with the person accumulating the passenger tire equivalents of waste tires to demonstrate through written documentation that the passenger tire equivalents of waste tires have not been accumulated speculatively. Any person, business, or other entity engaged in the business of picking up, hauling, and transporting scrap tires for storage, processing, or recycling shall obtain a permit from the department before engaging in such activity. The council may adopt rules and regulations regarding such permits and may exempt from permit requirements those entities having involvement with scrap tires which is incidental to their primary business activity. Persons holding a permit on August 31, 2003, may continue to operate under such permits until new rules and regulations are established under this section. As a condition for obtaining a permit under this section, the department shall require the permittee to provide the department with an annual report indicating the number of scrap tires hauled, the location of the delivery of such scrap tires, and any additional information the council believes necessary to accomplish the purposes of the Integrated Solid Waste Management Act.

(4) If necessary in the course of an investigation or inspection or during remedial or corrective action and if the owner of the subject property or the owner's agent has specifically denied access to the department for such purposes, the director may order the owner or owner's agent to grant access to such property for the performance of reasonable steps to determine the source and extent of contamination, for remediation, or for other corrective action, including drilling and removal of wastes. Access shall be by the department or by a person conducting the investigation, inspection, or remedial action at the direction of the department. The property shall be restored as nearly as possible to its original condition at the conclusion of the investigation, inspection, or remedial action.



13-2034 Rules and regulations.

The council shall adopt and promulgate rules and regulations which shall include the following:

(1) A permit program for facilities providing for permits to be issued to owners and operators;

(2) Requirements for the collection, source separation, storage, transportation, transfer, processing, recycling, resource recovery, treatment, and disposal of solid wastes as well as developmental and operational plans for facilities. Regulations concerning operations may include waste characterization, composition, and source identification, site improvements, air and methane gas monitoring, ground water and surface water monitoring, daily cover, insect and rodent control, salvage operations, waste tire disposal, safety and restricted access, inspection of loads and any other necessary inspection or verification requirements, reporting of monitoring analysis, record-keeping requirements and other reporting requirements, handling and disposal of wastes with special characteristics, and any other operational criteria, location criteria, or design criteria necessary to minimize environmental and health risks and to provide protection of the air, land, and waters of the state; and

(3) Requirements for closure, postclosure care and monitoring, and investigative and corrective action with respect to landfills. Such rules and regulations shall require financial assurance for such activities after April 9, 1996. Such rules and regulations shall impose any necessary requirements upon owners or operators in order to assure proper closure, care, monitoring, and investigative and corrective action with respect to landfills to minimize the need for future maintenance and eliminate, to the extent necessary to protect humans, animals, and the environment, releases or the threat of releases of contaminants or leachate.



13-2035 Applicant for facility permit; exemption from siting approval requirements; when; application; contents.

Any applicant who applies to the department for a permit for a facility pursuant to the Integrated Solid Waste Management Act shall be exempt from the siting approval requirements of sections 13-1701 to 13-1714 if a county, municipality, or agency is to be the owner of the facility and the facility is to be located in a county the unincorporated areas of which are among the areas to be served by such facility or the facility is to be located in the county of a municipality to be served by such facility if such facility will not serve unincorporated areas of a county.

The application of such county, municipality, or agency shall show that the applicant:

(1) Has considered the siting, operational, and traffic criteria established by section 13-1703;

(2) Has given notice of the proposed siting pursuant to the procedures established by section 13-1704;

(3) Has conducted a public hearing regarding the proposed siting preceded by published notice in a newspaper of general circulation in the county or municipality in which the proposed facility is to be located; and

(4) Has submitted a record of such hearing with its application to the department.



13-2036 Applications for permits; contents; department; powers and duties; contested cases; variance; minor modification; how treated.

(1) The department shall review applications for permits for facilities and provide for the issuance, modification, suspension, denial, or revocation of permits after public notice. Applications shall be on forms provided by the department which solicit information necessary to make a determination on the application. The department shall issue public notice of its intent to grant or deny an application for a permit within sixty days after receipt of an application containing all required information. If an application is granted and the permit is issued or modified, any aggrieved person may file a petition for a contested case with the department within thirty days after the granting or modification of the permit, but such petition shall not act as a stay of the permit. If an application is denied, the department shall provide written rationale therefor to the applicant. Any change, modification, or other deviation from the terms or conditions of an approved permit must be approved by the director prior to implementation. Minor modifications described in subsection (5) of this section shall not require public notice or hearing.

(2) The department shall condition the issuance of permits on terms necessary to protect the public health and welfare and the environment as well as compliance with all applicable regulations. Any applicant may apply to the department for a variance from rules and regulations. The director may grant such variance if he or she finds that the public health and welfare will not be endangered or that compliance with the rules or regulations from which variance is sought would produce serious hardship without equal or greater benefits to the public. The considerations, procedures, conditions, and limitations set forth in section 81-1513 shall apply to any variance granted pursuant to this section.

(3) The director shall require the owner or operator of a facility to undertake investigation and corrective action in the event of contamination or a threat of contamination caused by the facility. Financial assurance for investigative or corrective action may be required in an amount determined by the director following notice and hearing.

(4) In addition to the information required by this section, the following specific areas shall be addressed in detail in any application filed in conjunction with the issuance, renewal, or reissuance of a permit for a facility:

(a) A closure and postclosure plan detailing the schedule for and the methods by which the operator will meet the conditions for proper closure and postclosure of the facility as defined by the council. The plan shall include, but not be limited to, the proposed frequency and types of actions to be implemented prior to and following closure of an operation, the proposed postclosure actions to be taken to return the area to a condition suitable for other uses, and an estimate of the costs of closure and postclosure and the proposed method of meeting the costs;

(b) A plan for the control and treatment of leachate, including financial considerations proposed in meeting the costs of such control and treatment; and

(c) An emergency response and remedial action plan, including provisions to minimize the possibility of fire, explosion, or any release to air, land, or water of pollutants that could threaten human health and the environment and the identification of possible occurrences that may endanger human health and environment.

(5) If such application is modified after approval by the department, the application shall be resubmitted as a new proposal. The director may approve a minor modification of an application if he or she finds that the public health and welfare will not be endangered. The following minor modifications to an application are subject to departmental approval but do not require public notice or hearing:

(a) Correction of typographical errors;

(b) Change of name, address, or telephone number of persons or agencies identified in the application;

(c) Administrative or informational changes;

(d) Changes in procedures for maintaining operating records;

(e) Changes to provide for more frequent monitoring, reporting, sampling, or maintenance;

(f) Request for a compliance date extension if such date is not more than one hundred twenty days after the date specified in the approved permit;

(g) Adjustments to the cost estimates or the financial assurance instrument for inflation;

(h) Changes in the closure schedule for a unit or in the final closure schedule for the facility or an extension of the closure schedule;

(i) Changes to the days or hours of operation if the hours of operation are within the period from 6:00 a.m. to 8:00 p.m.;

(j) Changes to the facility contingency plan;

(k) Changes which improve sampling or analysis methods, procedures, or schedules;

(l) Changes in quality control or quality assurance plans which will better ensure that the specifications for construction, closure, sampling, or analysis will be met;

(m) Changes in the facility plan of operation which conform to guidance or rules approved by the Environmental Quality Council or provide more efficient waste handling or more effective waste screening; or

(n) Replacement of an existing monitoring well with a new well if location is not changed.



13-2037 Comprehensive state plan for solid waste management; department; duties; rules and regulations; requirements; approval of state plan.

(1) The department shall keep current the comprehensive state plan for solid waste management developed pursuant to section 81-15,166, including the rules, regulations, and guidelines adopted by the council for facilities in cooperation with local governments and with agencies.

(2) Rules and regulations adopted and promulgated by the council shall comply with rules and regulations promulgated by the Environmental Protection Agency pursuant to the Hazardous and Solid Waste Amendments of 1984 to the Resource Conservation and Recovery Act, as amended, 42 U.S.C. 6901 et seq., including the exemptions and deadlines provided for in 40 C.F.R. 258.1.

(3) The department shall apply for approval to the Environmental Protection Agency to attain an approved state program for solid waste management.



13-2038 Definition of certain solid wastes; council; adopt rules and regulations.

The council shall adopt and promulgate rules and regulations which define lead-acid batteries, discarded household appliances, waste oil, and unregulated hazardous wastes, except household hazardous wastes, which are exempt from the regulations under the Environmental Protection Act.



13-2039 Land disposal of certain solid wastes; prohibited; when; exceptions.

(1)(a) A landfill may accept yard waste without condition from December 1 through March 31 of each year.

(b) A landfill may accept yard waste year-round if such yard waste:

(i) Will be used for the production and recovery of methane gas for use as fuel (A) with the approval of the department and (B) at a landfill operating as a solid waste management facility with a permit issued pursuant to the department's rules and regulations; or

(ii) Has been separated at its source from other solid waste and will be used for the purpose of soil conditioning or composting.

(c) State and local governmental entities responsible for the maintenance of public lands shall give preference to the use of composted materials in all land maintenance activities. This section does not prohibit the use of yard waste as land cover or as soil-conditioning material.

(2) Land disposal of lead-acid batteries and waste oil is prohibited.

(3)(a) Land disposal of waste tires in any form is prohibited except tires that are nonrecyclable. For purposes of this subsection, nonrecyclable tire means a press-on solid tire, a solid pneumatic shaped tire, or a foam pneumatic tire.

(b) On and after September 1, 2003, placing or causing the placement or disposal of scrap tires in any form into the waters of the state is prohibited except as provided in section 13-2033.

(c) Tires are not considered disposed if they are (i) processed into crumb rubber form and reused or recycled in manufactured products such as, but not limited to, products used for schools, playgrounds, and residential, lawn, and garden applications, (ii) used as safety barriers for race courses for motorized vehicles, on the condition that the tires are bolted together and properly wrapped, and not in loose, compressed, or baled form, (iii) used as tire-derived fuel, (iv) retreaded, (v) processed into chip or shred form and used as drainage media in landfill construction or septic drain fields, (vi) used as a raw material in steelmaking, or (vii) processed into shred form and used as an alternative daily cover in a landfill or for a civil engineering project if such project is designed and constructed in compliance with the Engineers and Architects Regulation Act and prior approval for such project is obtained from the department by the tire shredder and the end user, except that departmental approval is not necessary for a tire project involving three thousand five hundred or fewer passenger tire equivalents of waste tires if the department receives notification of the project not later than thirty days prior to any construction on such project. The notification shall contain the name and address of the tire shredder and end user, the location of the project, a description of the type of project, the number of passenger tire equivalents of waste tires to be used, and any additional information the council determines is necessary to accomplish the purposes of the Integrated Solid Waste Management Act.

A race sponsor using tires as safety barriers pursuant to subdivision (3)(c)(ii) of this section prior to October 1, 2006, shall file an approved tire disposal plan with the department on or before January 1, 2007. A race sponsor using tires as safety barriers on or after October 1, 2006, shall file an approved tire disposal plan with the department prior to the sponsor's first such use of tires. An approved tire disposal plan shall provide for the disposal of tires which cease to be used as safety barriers in accordance with subsection (3) of section 13-2033, and any such race sponsor who ceases to use tires as safety barriers or whose facility ceases operation shall dispose of such tires in accordance with his or her approved tire disposal plan. Any modification to an approved tire disposal plan shall be submitted to and approved by the department prior to implementation of such modified plan. An approved tire disposal plan shall continue in effect as long as such sponsor uses tires as safety barriers.

(4) Land disposal of discarded household appliances is prohibited.

(5) Land disposal of unregulated hazardous wastes, except household hazardous wastes, which are exempt from the regulations under the Environmental Protection Act is prohibited unless such disposal occurs at a licensed hazardous waste disposal facility.

(6) For purposes of this section, land disposal shall include, but not be limited to, incineration at a landfill.



13-2040 Licenses issued under prior law; department review; expiration; permits issued under act; expiration.

The department shall review all licenses for solid waste management facilities which were issued under the Environmental Protection Act prior to July 15, 1992, and which expire after October 1, 1993, to determine whether the licensee is in compliance with the requirements of the Integrated Solid Waste Management Act and the rules and regulations adopted by the council.

The department may require such licensee to furnish written documentation evidencing compliance. If the department determines that the licensee is not in compliance with the Integrated Solid Waste Management Act and the rules and regulations adopted by the council, the department may issue an amended permit as necessary to bring the licensee into compliance with these provisions.

All licenses for solid waste management facilities issued under the Environmental Protection Act prior to July 15, 1992, shall expire at the stated date of expiration if such expiration date is before October 1, 1993, except that the department may extend such licenses to continue until October 1, 1993, if it finds that the facility remains in compliance with the Environmental Protection Act and the rules and regulations adopted thereunder by the council prior to July 15, 1992.

Permits for solid waste processing facilities, as defined in rules and regulations adopted and promulgated by the council, issued pursuant to the Integrated Solid Waste Management Act shall expire not more than ten years following the date of issuance, as determined by the department. Permits may be renewed only if the department determines, upon application, that the permitholder is in compliance with all requirements of the act.

Permits for solid waste disposal areas, as defined in rules and regulations adopted and promulgated by the council, issued pursuant to the act shall expire not more than five years following the date of issuance as determined by the department. Permits may be renewed only if the department determines, upon application, that the permitholder is in compliance with all requirements of the act.



13-2041 Integrated Solid Waste Management Cash Fund; created; use; investment; application fee schedule; council; establish; permitholder; annual fee.

There is hereby created the Integrated Solid Waste Management Cash Fund. All fees collected by the department pursuant to this section or fees designated pursuant to section 13-2042 or money forfeited under subsection (21) of section 81-1505 shall be remitted to the State Treasurer for credit to the fund. Forfeited funds may only be used for purposes specified in the underlying financial assurance instrument. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

The council shall adopt and promulgate rules and regulations establishing a fee schedule to be paid to the department by persons applying for a permit to operate a facility pursuant to the Integrated Solid Waste Management Act or the Environmental Protection Act. Payment shall be made in full to the department before the application is processed.

By October 1 of each year, any person holding a permit under the Integrated Solid Waste Management Act or to operate a solid waste management facility under the Environmental Protection Act shall pay an annual fee in an amount to be determined by the council. The annual fee shall be sufficient to cover the costs of ongoing permit considerations. The fees collected pursuant to this section shall not exceed the amount necessary to pay reasonable costs of administering the permit program pursuant to the Integrated Solid Waste Management Act or the Environmental Protection Act.

The State Treasurer shall transfer one million three hundred eighty-four thousand four hundred eighty-four dollars from the Integrated Solid Waste Management Cash Fund to the Superfund Cost Share Cash Fund on or before June 1, 2006.



13-2042 Landfill disposal fee; payment; interest; use; grants; department; powers; council; duties.

(1) A disposal fee of one dollar and twenty-five cents is imposed for each six cubic yards of uncompacted solid waste, one dollar and twenty-five cents for each three cubic yards of compacted solid waste, or one dollar and twenty-five cents per ton of solid waste (a) disposed of at landfills regulated by the department or (b) transported for disposal out of state from a solid waste processing facility holding a permit under the Integrated Solid Waste Management Act. Each operator of a landfill or solid waste processing facility shall make the fee payment quarterly. The fee shall be paid quarterly to the department on or before the forty-fifth day following the end of each quarter. For purposes of this section, landfill has the same definition as municipal solid waste landfill unit in 40 C.F.R. 258.2.

(2) Each fee payment shall be accompanied by a form prepared and furnished by the department and completed by the permitholder. The form shall state the total volume of solid waste disposed of at the landfill or transported for disposal out of state from the solid waste processing facility during the payment period and shall provide any other information deemed necessary by the department. The form shall be signed by the permitholder.

(3) If a permitholder fails to make a timely payment of the fee, he or she shall pay interest on the unpaid amount at the rate specified in section 45-104.02, as such rate may from time to time be adjusted.

(4) This section shall not apply to a site used solely for the reclamation of land through the introduction of landscaping rubble or inert material.

(5) Fifty percent of the total of such fees collected in each quarter shall be remitted to the State Treasurer for credit to the Integrated Solid Waste Management Cash Fund and shall be used by the department to cover the direct and indirect costs of responding to spills or other environmental emergencies, of regulating, investigating, remediating, and monitoring facilities during and after operation of facilities, or of performance of regulated activities under the Integrated Solid Waste Management Act, the Nebraska Litter Reduction and Recycling Act, and the Waste Reduction and Recycling Incentive Act. The department may seek recovery of expenses paid from the fund for responding to spills or other environmental emergencies or for investigation, remediation, and monitoring of a facility from any person who owned, operated, or used the facility in violation of the Integrated Solid Waste Management Act, the Nebraska Litter Reduction and Recycling Act, and the Waste Reduction and Recycling Incentive Act in a civil action filed in the district court of Lancaster County.

(6)(a) The remaining fifty percent of the total of such fees collected per quarter shall be remitted to the State Treasurer for credit to the Waste Reduction and Recycling Incentive Fund. For purposes of determining the total fees collected, any amount of fees rebated pursuant to section 13-2042.01 shall be included as if the fees had not been rebated, and the amount of the fees rebated pursuant to such section shall be deducted from the amount to be credited to the Waste Reduction and Recycling Incentive Fund.

(b) From the fees credited to the Waste Reduction and Recycling Incentive Fund under this subsection:

(i) Grants shall be awarded to counties, municipalities, and agencies for the purposes of planning and implementing facilities and systems to further the goals of the Integrated Solid Waste Management Act. The grant proceeds shall not be used to fund landfill closure site assessments, closure, monitoring, or investigative or corrective action costs for existing landfills or landfills already closed prior to July 15, 1992. The council shall adopt and promulgate rules and regulations to carry out this subdivision. Such rules and regulations shall base the awarding of grants on a project's reflection of the integrated solid waste management policy and hierarchy established in section 13-2018, the proposed amount of local matching funds, and community need; and

(ii) The department may disburse amounts to political subdivisions for costs incurred in response to and remediation of any solid waste disposed of or abandoned at dump sites or discrete locations along public roadways or ditches and on any contiguous area affected by such disposal or abandonment. Such reimbursement shall be by application to the department on forms prescribed by the department. The department shall prepare and make available a schedule of eligible costs and application procedures which may include a requirement of a demonstration of preventive measures to be taken to discourage future dumping. The department may not disburse to political subdivisions an amount which in the aggregate exceeds five percent of total revenue from the disposal fees collected pursuant to this section in the preceding fiscal year. These disbursements shall be made on a fiscal-year basis, and applications received after funds for this purpose have been exhausted may be eligible during the next fiscal year but are not an obligation of the state. Any eligible costs incurred by a political subdivision which are not funded due to a lack of funds shall not be considered an obligation of the state. In disbursing funds under this subdivision, the director shall make efforts to ensure equal geographical distribution throughout the state and may deny reimbursements in order to accomplish this goal.



13-2042.01 Landfill disposal fee; rebate to municipality or county; application; Department of Environmental Quality; materiel division of Department of Administrative Services; municipality; county; duties; suspension or denial of rebate; appeal; rules and reg

(1) The Department of Environmental Quality shall rebate to the municipality or county of origin ten cents of the disposal fee required by section 13-2042 for solid waste disposed of at landfills regulated by the department or transported for disposal out of state from a solid waste processing facility holding a permit under the Integrated Solid Waste Management Act and when such solid waste originated in a municipality or county with a purchasing policy approved by the department. The fee shall be rebated on a schedule agreed upon between the municipality or county and the department. The schedule shall be no more often than quarterly and no less often than annually.

(2) Any municipality or county may apply to the department for the rebate authorized in subsection (1) of this section if the municipality or county has a written purchasing policy in effect requiring a preference for purchasing products, materials, or supplies which are manufactured or produced from recycled material. The policy shall provide that the preference shall not operate when it would result in the purchase of products, materials, or supplies which are of inadequate quality as determined by the municipality or county. Upon receipt of an application, the Department of Environmental Quality shall submit the application to the materiel division of the Department of Administrative Services for review. The materiel division shall review the application for compliance with this section and any rules and regulations adopted pursuant to this section and to determine the probable effectiveness in assuring that a preference is given to products, materials, or supplies which are manufactured or produced from recycled material. The materiel division shall provide a report of its findings to the Department of Environmental Quality within thirty days after receiving the review request. The Department of Environmental Quality shall approve the application or suggest modifications to the application within sixty days after receiving the application based on the materiel division's report, any analysis by the Department of Environmental Quality, and any factors affecting compliance with this section or the rules and regulations adopted pursuant to this section.

(3) A municipality or county shall file a report complying with the rules and regulations adopted pursuant to this section with the Department of Environmental Quality before April 1 of each year documenting purchasing practices for the past calendar year in order to continue receiving the rebate. The report shall include, but not be limited to, quantities of products, materials, or supplies purchased which were manufactured or produced from recycled material. The department shall provide copies of each report to the materiel division in a timely manner. If the department determines that a municipality or county is not following the purchasing policy presented in the approved application or that the purchasing policy presented in the approved application is not effective in assuring that a preference is given to products, materials, or supplies which are manufactured or produced from recycled material, the department shall suspend the rebate until it determines that the municipality or county is giving a preference to products, materials, or supplies which are manufactured or produced from recycled material pursuant to a written purchasing policy approved by the department subsequent to the suspension. The materiel division may make recommendations to the department regarding suspensions and reinstatements of rebates. The Department of Administrative Services may adopt and promulgate rules and regulations establishing procedures for reviewing applications and for annual reports.

(4) Any suspension of the rebate or denial of an application made under this section may be appealed. The appeal shall be in accordance with the Administrative Procedure Act.

(5) The council shall adopt and promulgate rules and regulations establishing criteria for application procedures, for accepting and denying applications, for required reports, and for suspending and reinstating the rebate. The materiel division shall recommend to the council criteria for accepting and denying applications and for suspending and reinstating the rebate. The materiel division may make other recommendations to the council regarding rules and regulations authorized under this section.



13-2043 Construction of act.

Nothing in the Integrated Solid Waste Management Act shall be construed to apply to any operations or activities regulated by the Nebraska Oil and Gas Conservation Commission or to operations or activities regulated under subsection (10) of section 81-1505.



13-2101 Legislative findings.

The Legislature finds that:

(1) There exist in this state distressed areas where unemployment is higher than the state or national average, where poverty levels are higher than the state or national average, where the population is declining, where property is being abandoned, and where other forms of economic distress are occurring which adversely affect the general welfare of the people of this state;

(2) Such unemployment and other problems cause the distressed areas of the state to deteriorate and become substandard and blighted, making the areas economic or social liabilities which are harmful to the social and economic well-being of the state and the counties and communities in which they exist. Such distressed areas cause a needless increase in public expenditures, impose an onerous burden on the state and its political subdivisions, decrease the tax base, reduce tax revenue, substantially impair or arrest the sound growth of the state and its political subdivisions, depreciate general statewide and community-wide values, and contribute to the spread of disease and crime. This in turn necessitates excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, and punishment, for the treatment of juvenile delinquency, for the maintenance of adequate police, fire, and accident protection, and for other public services and facilities;

(3) From time to time, various communities in the state suffer extensive economic distress from the loss of a major employer in the area or from a major cut-back in employment by such an employer resulting in high local unemployment and threatening the economic balance of the community if not its continued existence; and

(4) Stimulation of economic development in the distressed areas is a matter of state policy, public interest, and concern and is within the power and authority inherent in and reserved to the state. Economic development is needed to insure that the state will not continue to be endangered by areas which consume an excessive proportion of revenue and that the economic base of the state may be broadened and stabilized by providing jobs and increasing the tax base.



13-2101.01 Act, how cited.

Sections 13-2101 to 13-2112 shall be known and may be cited as the Enterprise Zone Act.



13-2102 Terms, defined.

For purposes of the Enterprise Zone Act:

(1) Census shall mean the federal decennial census;

(2) Department shall mean the Department of Economic Development;

(3) Economic distress shall mean conditions of unemployment, poverty, and declining population existing within the area of a proposed enterprise zone considered in the stated order as an order of priority from most to least significant;

(4) Enterprise zone or zone shall mean an area which is at least one but no more than sixteen square miles in total area composed of one or more discrete areas which have a combined total resident population of not less than two hundred fifty persons. If it is composed of more than one discrete area, each separate area must meet the eligibility criteria established by this subdivision and (a) must be no more than five miles from another area if the zone is located within a city of the metropolitan or primary class, (b) must be located within the same county if the zone is located outside of the boundaries of a city of the metropolitan or primary class, or (c) must be located within the boundaries of the applying political subdivisions if the application for zone designation is made jointly by counties or tribal government areas pursuant to subsection (4) of section 13-2103. No area or portion of an area located in a city of the metropolitan or primary class shall include any portion of a central business district. For purposes of this subdivision, central business district shall mean an area comprised of a high concentration of office, service, financial, lodging, entertainment, and retail businesses and government facilities and possessing a high traffic flow or an area composed of one or more complete federal census tracts defined as a central business district by the United States Bureau of the Census.

To qualify as an enterprise zone under this subdivision (4), such area must meet at least two of the following three criteria as measured by data from the United States Bureau of the Census:

(i) Population in the area or within a reasonable proximity to the area has decreased by at least ten percent between the date of the most recent census and the date of the immediately preceding census;

(ii) The average rate of unemployment in the area or within a reasonable proximity to the area is at least two hundred percent of the average rate of unemployment in the state during the same period covered by the most recent census; or

(iii) The average poverty rate in the area exceeds twenty percent for the total federal census tract or tracts or federal census block group or block groups in the area or within a reasonable proximity to the area when the area is located within the legal boundaries of a city of the metropolitan or primary class or the average poverty rate in the area exceeds twenty percent for the total federal census tract or tracts or federal census block group or block groups which encompass the legal boundaries of a city of the first class, city of the second class, village, or tribal government area when the area is located in such political subdivision.

For purposes of this subdivision (4), reasonable proximity shall refer to the federal census tracts or federal census block groups which either in whole or in part are within the boundaries of any portion of the proposed zone;

(5) Political subdivision shall mean any incorporated village, city, county, or tribal government area; and

(6) Tribal government area shall mean (a) that portion of Knox County under the jurisdiction of the Santee Sioux Tribe, (b) that portion of Thurston County under the jurisdiction of the Omaha Tribe, and (c) that portion of Thurston County under the jurisdiction of the Winnebago Tribe.



13-2103 Designation; application; requirements; limitation; term.

(1)(a) Beginning on the date the rules and regulations updated in accordance with section 13-2112 become effective as provided in section 84-908, the department shall, for a period of one hundred eighty days, accept formal applications for the designation of enterprise zones. Within sixty days after the end of such application period, the department may designate not more than five areas as enterprise zones based on eligible applications it has received.

(b) If the department has received fewer than five applications for the designation of enterprise zones after the end of the application period described in subdivision (1)(a) of this section, the department may establish a period of time within which to accept additional applications. Within sixty days after the end of such extended application period, the department may designate additional areas as enterprise zones based on additional eligible applications received, but not more than a total of five areas may be designated as enterprise zones pursuant to this section.

(c) In the application period, the department may reject from consideration any application which does not fully and completely comport with the provisions of section 13-2104 at the end of the designated application period. In choosing among eligible applications for enterprise zone designation, the department shall consider the levels of distress existing within the applicant areas and the contents of the applicant's formal enterprise zone application.

(d) Each area designated as an enterprise zone shall meet all eligibility criteria. Of the enterprise zones authorized, no more than one shall be located inside the boundaries of a city of the metropolitan class and no more than one inside a city of the primary class.

(2) Any city, village, tribal government area, or county may apply for designation of an area within such city, village, tribal government area, or county as an enterprise zone, except that if a county seeks to have an area within an incorporated city or village or a tribal government area designated as an enterprise zone, the consent of the governing body of such city, village, or tribal government area shall first be required.

(3) If an incorporated city or village or a tribal government area consents, a county may apply on behalf of the city, village, or tribal government area for certification of an area within such city, village, or tribal government area as an enterprise zone. Both a county and a city, village, or tribal government area shall not apply for certification of the same area.

(4) Two or more counties or tribal government areas may jointly apply for designation of an area as an enterprise zone which is located on both sides of their common boundaries.

(5) Political subdivisions wishing to file an application for designation of an enterprise zone shall first follow the procedures set out in sections 13-2106 to 13-2108. An application for designation as an enterprise zone shall be in a form and contain information prescribed by the department pursuant to section 13-2104.

(6) An area designated as an enterprise zone shall retain such designation for a period of ten years from the date of such designation.

(7) All enterprise zones designated as such within a single county shall not exceed a total of sixteen square miles in area.



13-2104 Application; contents.

An application for designation of an area as an enterprise zone shall contain at least the following:

(1) A description of the geographic location of the proposed zone;

(2) Documentation that the area of the proposed enterprise zone represents the area with the greatest level of economic distress within the boundaries of the applying political subdivision;

(3) An enterprise zone economic development plan containing goals, objectives, and a description of current and new actions to be undertaken to encourage private investment in the area, including: (a) Job training to be provided to new and existing businesses in the zone and to unemployed and displaced worker residents; (b) the provision of technical assistance to businesses in the zone, such as management training, marketing assistance, engineering or technology assistance, and business plan preparation; (c) efforts to be made to assure the safety of businesses and employees in the zone; (d) efforts to be made to market the zone to new and existing businesses as an appropriate place for location or expansion; (e) infrastructure investments to be made to lead to economic development; and (f) organizational structures to be created and processes to be undertaken which will lead toward economic development;

(4) A plan to insure that resources are available to assist residents of the area with self-help development;

(5) A description of any projected positive or negative effects of designation of the area as an enterprise zone;

(6) A plan to provide assistance to persons or businesses displaced as a result of zone activity;

(7) Documentation of substantial commitments to be made by the private sector of resources and contributions to the operation or development of the zone;

(8) Documentation that the requirements in sections 13-2106 to 13-2108 have been completed;

(9) Cities of the metropolitan, primary, and first classes shall provide documentation of the commitment of funds for expenditure in the proposed enterprise zone during the first three years of its existence if it is designated an enterprise zone by the department. Such funds shall be for the purpose of directly or indirectly assisting or enabling businesses to locate or expand existing operations within the area of the proposed enterprise zone. The funds to be committed and expended shall be from revenue of the city or any other local political subdivision, from private nongovernmental sources, or from any other nonstate government sources. For cities of the metropolitan and primary classes, such commitments from all permitted sources shall not be less than five hundred thousand dollars. For cities of the first class, such commitments from all permitted sources shall not be less than one hundred thousand dollars. No application for enterprise zone designation from a city of the metropolitan, primary, or first class shall be approved until commitments at the level designated have been documented to the department;

(10) Counties, tribal governments, cities of the second class, and villages shall document commitments to be made from private sector sources of resources and funds for the operation and development of the enterprise zone and commitments by the applicant and other local political subdivisions of local revenue and other nonstate government resources to encourage economic development in the area. Such commitments of funds shall be consistent with local government capabilities to raise additional funds from local sources and shall reflect the applicant's commitment to the proposed enterprise zone. If a county is making an application for designation of an area located in whole or in part within the boundaries of a city of the metropolitan, primary, or first class, the county shall provide documentation of the commitment of funds for expenditure in the proposed enterprise zone as provided in subdivision (9) of this section as if the application were being made by the city; and

(11) A description of any actions to be taken with regard to the removal, reduction, or simplification of any resolutions, regulations, ordinances, fees, or other items pursuant to the authority granted by section 13-2111.



13-2105 State government interagency response team.

The Governor shall provide a state government interagency response team to work with local governments and enterprise zone associations on effective ways to use new and existing resources from all levels of government to improve development capacity in enterprise zones and accomplish the purposes of the Enterprise Zone Act.



13-2106 City council, village board, county board, or tribal government; resolution to establish zone.

A city council, village board, county board, or tribal government may propose the creation of one or more enterprise zones by adopting a resolution of intention to establish a zone or zones. The resolution shall contain a description of the boundaries of the zone or zones, the time and place of a hearing to be held by the city council, village board, county board, or tribal government, a basic summary of the information to be provided to the department as specified in section 13-2104, and such other additional information as the proposing body may desire to include.



13-2107 Public hearing; notice.

Any city council, village board, county board, or tribal government proposing to create an enterprise zone or zones shall hold a public hearing on the question. A notice of the hearing shall be given by one publication of the resolution of intention in a newspaper of general circulation in the city, village, county, or tribal government area at least ten days prior to the hearing.



13-2108 City council, village board, county board, or tribal government; vote to make formal application.

Following the public hearing held pursuant to section 13-2107, the city council, village board, county board, or tribal government may vote to make formal application to the department for the creation of an enterprise zone or zones and take any additional appropriate action with regard to the creation of such zone or zones.



13-2109 Enterprise zone association; board; membership; vacancies; powers and duties; dissolution.

(1) There shall be created an enterprise zone association within each proposed enterprise zone upon the decision by the political subdivision to submit an enterprise zone application. Such enterprise zone association shall be governed by an enterprise zone association board which shall consist of seven members. The initial members of the board shall be appointed by the mayor of the city or village with the approval of the city council or village board, by the county board, or by the tribal chairperson. The city council, village board, county board, or tribal government shall establish the length of the terms and shall establish staggered terms so that no more than four members of the enterprise zone association board shall be appointed in any one-year period.

(2) The city council, village board, county board, or tribal government shall, by majority vote, nominate candidates and appoint from the candidates qualified persons to fill each vacant, open, or opening seat on the enterprise zone association board. A member of the enterprise zone association board, not otherwise disqualified, whose term of office has ended shall continue to serve as a member of the board until his or her successor is properly qualified and appointed.

(3) Vacancies on the enterprise zone association board shall be filled in the same manner as provided for appointments other than initial appointments, and such members shall serve for the balance of the unexpired terms. A board member may serve more than one term. Any board member appointed as a resident of the area constituting the enterprise zone shall cease to be a member of the enterprise zone association board at such time as he or she ceases to be a resident within the area constituting the zone, and at such time his or her seat shall be vacant.

(4) The enterprise zone association board shall select its own officers and may exercise such other additional powers and authority as may be granted it by the department or the city, village, county, or tribal government. The presence of at least four members of the enterprise zone association board shall be necessary to transact any business.

(5) Individuals chosen to serve as members of the enterprise zone association board shall include property owners, business operators, and users of space within the area of the enterprise zone as well as individuals representing groups or organizations with an interest in furthering the purposes and goals of the enterprise zone. Not less than two-thirds of the members of the enterprise zone association board shall be residents of the area constituting the enterprise zone. For purposes of this section, residents of the area constituting the enterprise zone shall be construed to include those persons residing within a county in which an enterprise zone is located when the enterprise zone is not located in a city of the primary or metropolitan class.

(6) The city, village, county, or tribal government establishing the enterprise zone association shall provide appropriate staff assistance and support to the association.

(7) If an applicant for designation as an enterprise zone does not receive such designation, the association of such applicant shall be dissolved.



13-2110 Enterprise zone association; powers and duties.

(1) An enterprise zone association created pursuant to section 13-2109 shall:

(a) Approve the application to be submitted by the political subdivision to the department for enterprise zone designation;

(b) Promote the enterprise zone to outside groups and individuals;

(c) Establish a formal line of communication with residents and businesses in the enterprise zone;

(d) Act as a liaison between residents, businesses, and the city, village, county, or tribal government for any development activity that may affect the enterprise zone or zone residents; and

(e) By majority vote of the full enterprise zone association board:

(i) Approve the acceptance by the city, village, county, or tribal government of any state or federal grant or loan for the enterprise zone;

(ii) Approve the purposes for and the conditions surrounding such grants or loans;

(iii) Approve any expenditures of funds by the city, village, county, or tribal government which are to be made for the purpose of complying with the Enterprise Zone Act; and

(iv) Approve the appointment of any staff member designated to work exclusively with the enterprise zone association board.

The city council, village board, county board, or tribal government shall not act affirmatively with regard to any matter requiring the approval of the enterprise zone association board until such time as it has received the approval of the enterprise zone association board.

(2) An enterprise zone association may:

(a) Initiate and coordinate any community development activities that aid in the employment of enterprise zone residents, improve the physical environment, or encourage the turnover or retention of capital in the enterprise zone. Such additional activities may include recommendations to the city, village, county, or tribal government and the department; and

(b) Make recommendations to the city, village, county, tribal government, state agency, or other political subdivision for the establishment of a plan or plans for public improvements or programs.



13-2111 Political subdivision; remove, reduce, or simplify certain resolutions, regulations, or ordinances; when.

In order to accomplish the purposes of the Enterprise Zone Act, any political subdivision may remove, reduce, or simplify, in whole or in part, the provisions of any resolution, regulation, or ordinance relating to fees or administrative or procedural requirements as they relate to enterprise zones or entities or persons within the boundaries of an enterprise zone, except that such removal, reduction, or simplification shall not occur unless there is a finding by the political subdivision that the proposed action would not endanger the health or safety of the public.



13-2112 Rules and regulations.

The department shall adopt and promulgate rules and regulations to carry out the Enterprise Zone Act. The department shall update such rules and regulations within six months after July 18, 2014.



13-2113 Repealed. Laws 2003, LB 608, § 14.



13-2114 Repealed. Laws 2013, LB 222, § 48.



13-2201 Act, how cited.

Sections 13-2201 to 13-2204 shall be known and may be cited as the Local Government Miscellaneous Expenditure Act.



13-2202 Terms, defined.

For purposes of the Local Government Miscellaneous Expenditure Act:

(1) Elected and appointed officials and employees shall mean the elected and appointed officials and employees of any local government;

(2) Governing body shall mean, in the case of a city of any class, the council; in the case of a village, cemetery district, community hospital for two or more adjoining counties, county hospital, road improvement district, sanitary drainage district, or sanitary and improvement district, the board of trustees; in the case of a county, the county board; in the case of a municipal county, the council; in the case of a township, the town board; in the case of a school district, the school board; in the case of a rural or suburban fire protection district, reclamation district, natural resources district, or hospital district, the board of directors; in the case of a health district, the board of health; in the case of an educational service unit, the board; in the case of a community college, the Community College Board of Governors for the area the board serves; in the case of an airport authority, the airport authority board; in the case of a weed control authority, the board; in the case of a county agricultural society, the board of governors; and in the case of a learning community, the learning community coordinating council;

(3) Local government shall mean cities of any class, villages, cemetery districts, community hospitals for two or more adjoining counties, county hospitals, road improvement districts, counties, townships, sanitary drainage districts, sanitary and improvement districts, school districts, rural or suburban fire protection districts, reclamation districts, natural resources districts, hospital districts, health districts, educational service units, community colleges, airport authorities, weed control authorities, county agricultural societies, and learning communities;

(4) Public funds shall mean such public funds as defined in section 13-503 as are under the direct control of governing bodies of local governments;

(5) Public meeting shall mean all regular, special, or called meetings, formal or informal, of any governing body for the purposes of briefing, discussion of public business, formation of tentative policy, or the taking of any action of the governing body; and

(6) Volunteer shall mean a person who is not an elected or appointed official or an employee of a local government and who, at the request or with the permission of the local government, engages in activities related to the purposes or functions of the local government or for its general benefit.



13-2203 Additional expenditures; governing body; powers; procedures.

In addition to other expenditures authorized by law, each governing body may approve:

(1)(a) The expenditure of public funds for the payment or reimbursement of actual and necessary expenses incurred by elected and appointed officials, employees, or volunteers at educational workshops, conferences, training programs, official functions, hearings, or meetings, whether incurred within or outside the boundaries of the local government, if the governing body gave prior approval for participation or attendance at the event and for payment or reimbursement either by the formal adoption of a uniform policy or by a formal vote of the governing body. Authorized expenses may include:

(i) Registration costs, tuition costs, fees, or charges;

(ii) Mileage at the rate allowed by section 81-1176 or actual travel expense if travel is authorized by commercial or charter means; and

(iii) Meals and lodging at a rate not exceeding the applicable federal rate unless a fully itemized claim is submitted substantiating the costs actually incurred in excess of such rate and such additional expenses are expressly approved by the governing body; and

(b) Authorized expenditures shall not include expenditures for meals of paid members of a governing body provided while such members are attending a public meeting of the governing body unless such meeting is a joint public meeting with one or more other governing bodies;

(2) The expenditure of public funds for:

(a) Nonalcoholic beverages provided to individuals attending public meetings of the governing body; and

(b) Nonalcoholic beverages and meals:

(i) Provided for any individuals while performing or immediately after performing relief, assistance, or support activities in emergency situations, including, but not limited to, tornado, severe storm, fire, or accident;

(ii) Provided for any volunteers during or immediately following their participation in any activity approved by the governing body, including, but not limited to, mowing parks, picking up litter, removing graffiti, or snow removal; or

(iii) Provided at one recognition dinner each year held for elected and appointed officials, employees, or volunteers of the local government. The maximum cost per person for such dinner shall be established by formal action of the governing body, but shall not exceed twenty-five dollars. An annual recognition dinner may be held separately for employees of each department or separately for volunteers, or any of them in combination, if authorized by the governing body; and

(3) The expenditure of public funds for plaques, certificates of achievement, or items of value awarded to elected or appointed officials, employees, or volunteers, including persons serving on local government boards or commissions. Before making any such expenditure, the governing body shall, by official action after a public hearing, establish a uniform policy which sets a dollar limit on the value of any plaque, certificate of achievement, or item of value to be awarded. Such policy, following its initial adoption, shall not be amended or altered more than once in any twelve-month period.



13-2204 Expenditures; limitations; exception.

Nothing in the Local Government Miscellaneous Expenditure Act shall authorize the expenditure of public funds to pay for any expenses incurred by a spouse of an elected or appointed official, employee, or volunteer unless the spouse is also an elected or appointed official, employee, or volunteer of the local government. Nothing in the act shall be construed to limit, restrict, or prohibit the governing body of any local government from making any expenditure authorized by statute, ordinance, resolution, or home rule charter or pursuant to any authority granted by law, either express or implied, except to the extent that such statute, ordinance, resolution, home rule charter, or other grant of authority by law, express or implied, may conflict with the act.



13-2301 Repealed. Laws 2003, LB 8, § 4.



13-2302 Repealed. Laws 2003, LB 8, § 4.



13-2303 Repealed. Laws 2003, LB 8, § 4.



13-2304 Repealed. Laws 2003, LB 8, § 4.



13-2305 Repealed. Laws 2003, LB 8, § 4.



13-2306 Repealed. Laws 2003, LB 8, § 4.



13-2307 Repealed. Laws 2003, LB 8, § 4.



13-2401 Transfer between political subdivisions; rights of employee; transferring and receiving entities; powers and duties.

(1) For purposes of this section:

(a) Political subdivision includes villages, cities of all classes, counties, municipal counties, school districts, and all other units of local government, including entities created pursuant to the Interlocal Cooperation Act or Joint Public Agency Act. Political subdivision does not include any contractor with a political subdivision;

(b) Receiving entity means a political subdivision which receives transferred employees from a separate political subdivision; and

(c) Transferring entity means a political subdivision which is transferring employees to a separate political subdivision.

(2) For transfers involving a retirement system which maintains a defined benefit plan, the transfer value of the transferring employee's accrued benefit shall be calculated by one or both of the retirement systems involved as follows:

(a) If the retirement system of the transferring entity maintains a defined benefit plan, an initial benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit based on the employee's years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the transferring entity so that the effect on the retirement system of the transferring entity will be actuarially neutral; and

(b) If the retirement system of the receiving entity maintains a defined benefit plan, the final benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit as if the employee were employed on the date of transfer and had completed the same amount of service with the same compensation as the employee actually completed at the transferring entity prior to transfer. The calculation shall then be based on the employee's assumed years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the receiving entity so that the effect on the retirement system of the receiving entity will be actuarially neutral.

(3) A full-time or part-time employee of a transferring entity who becomes an employee of a receiving entity pursuant to a merger of services shall receive credit for his or her years of participation in the retirement system of the transferring entity for purposes of membership in the retirement system of the receiving entity.

(4) An employee referred to in subsection (3) of this section shall have his or her participation in the retirement system of the transferring entity transferred to the retirement system of the receiving entity through one of the following options:

(a) If the retirement system of the receiving entity maintains a defined contribution plan, the employee shall transfer all of his or her funds by paying to the retirement system of the receiving entity from funds held by the retirement system of the transferring entity an amount equal to one of the following: (i) If the retirement system of the transferring entity maintains a defined benefit plan, an amount not to exceed the initial benefit transfer value, leaving no funds attributable to the transferred employee within the retirement system of the transferring entity, or (ii) if the retirement system of the transferring entity maintains a defined contribution plan, an amount not to exceed the employee and employer accounts of the transferring employee plus earnings during the period of employment with the transferring entity. The employee shall receive eligibility and vesting credit for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the transferring entity. Payment shall be made within five years after employment begins with the receiving entity or prior to retirement, whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization; or

(b) If the retirement system of the receiving entity maintains a defined benefit plan, the employee shall transfer all of his or her funds out of the retirement system of the transferring entity to purchase service credits that will generate a final benefit transfer value not to exceed the employee's initial benefit transfer value in the retirement system of the transferring entity. After such purchase, the employee shall receive eligibility and vesting credit in the retirement system of the receiving entity for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the transferring entity. The amount to be paid by the member for such service credit shall equal the actuarial cost to the retirement system of the receiving entity for allowing such additional service credit to the employee. If any funds remain in the retirement system of the transferring entity after the employee has purchased service credits in the retirement system of the receiving entity, such remaining funds shall be rolled over into another qualified trust under section 401(a) of the Internal Revenue Code, an individual retirement account, or an individual retirement annuity. Payment shall be made within five years after the transfer of services, but prior to retirement, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization.

(5) The transferring entity, the receiving entity, and the employees who are being transferred may by binding agreement determine which parties will provide funds to pay any amount needed to purchase creditable service in the retirement system of the receiving entity sufficient to provide a final benefit transfer value not to exceed the employee's initial benefit transfer value, if the amount of a direct rollover from the retirement system of the transferring entity is not sufficient to provide a final benefit transfer value in the retirement system of the receiving entity.

(6) The retirement system of the receiving entity may accept cash rollover contributions from a member who is making payment pursuant to this section if the contributions do not exceed the amount of payment required for the service credits purchased by the member and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified trust under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, all of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified trust under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection must be transferred to the retirement system within sixty days after the date of the distribution from the qualified trust, individual retirement account, or individual retirement annuity.

(7) Cash transferred to the retirement system of the receiving entity as a rollover contribution shall be deposited as other contributions.

(8) The retirement system of the receiving entity may accept direct rollover distributions made from a qualified trust pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(9) The receiving entity or its retirement system shall adopt provisions defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.

(10) Any retirement system authorized pursuant to section 14-1805, 15-1017, 16-1004, 16-1023, 19-3501, 23-1118, or 23-2330.04 or any retirement system for a city of the metropolitan class authorized pursuant to home rule charter shall be modified to conform with this section prior to any merger of service involving such system.



13-2402 Political subdivision with defined benefit plan; notification required; actuarial experience study; valuation report; filing; report required; when; contents; failure to file; audit; costs.

(1) On or before November 1, 2014, each political subdivision which offers a defined benefit plan pursuant to section 401(a) of the Internal Revenue Code which was open to new members on or after January 1, 2004, shall submit written notification to the Nebraska Retirement Systems Committee of the Legislature that it offers such a plan.

(2) Each political subdivision which offers such a defined benefit plan shall conduct an experience study at least once every four years to review the actuarial assumptions used to determine funding needs for its defined benefit plan. Each such political subdivision shall electronically file a copy of the most recent actuarial experience study with the committee by October 15, 2016, and shall electronically file a copy of each study completed pursuant to this subsection by the next October 15 after completion of the study.

(3) Beginning November 15, 2014, and each October 15 thereafter, the governing entity of the retirement plan of each political subdivision that offers such a defined benefit retirement plan shall file with the committee a copy of the most recent annual actuarial valuation of the retirement plan. The valuation report shall be filed electronically.

(4)(a) Beginning November 15, 2014, and each October 15 thereafter, the governing entity of the retirement plan of each political subdivision that offers such a defined benefit retirement plan shall file a report with the committee if either of the following conditions exists as of the latest annual actuarial valuation of the retirement plan: (i) The contributions do not equal the actuarial requirement for funding; or (ii) the funded ratio is less than eighty percent.

(b) The report shall include, but not be limited to, an analysis of the conditions and a recommendation for the circumstances and timing of any future benefit changes, contribution changes, or other corrective action, or any combination of actions, to improve the conditions. The committee may require a governing entity to present its report to the committee at a public hearing. The report shall be submitted electronically.

(5) If a governing entity does not file the reports required by subsection (2), (3), or (4) of this section with the committee by October 15, the Auditor of Public Accounts may audit, or cause to be audited, the political subdivision offering the retirement plan. All costs of the audit shall be paid by the political subdivision.

(6) For purposes of this section, political subdivision means any local governmental body formed and organized under state law and any joint entity or joint public agency created under state law to act on behalf of political subdivisions.



13-2501 Act, how cited.

Sections 13-2501 to 13-2550 shall be known and may be cited as the Joint Public Agency Act.



13-2502 Purpose of act.

It is the purpose of the Joint Public Agency Act to permit local governmental units to make the most efficient use of their taxing authority and other powers by enabling them to cooperate with other governmental units on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.



13-2503 Terms, defined.

For purposes of the Joint Public Agency Act:

(1) Board means the board of representatives of a joint public agency;

(2) Governing body has the same meaning as in section 13-503 and, when referring to state agencies, includes the governing board of a state agency or the Governor and, when referring to federal agencies, includes the governing board of a federal agency or the President of the United States;

(3) Joint public agency means an entity created by agreement pursuant to the act;

(4) Person means a natural person, public authority, private corporation, association, firm, partnership, limited liability company, or business trust of any nature whatsoever organized and existing under the laws of this state or of the United States or any other state thereof. The term does not include a joint public agency;

(5) Public agency means any county, city, village, school district, or agency of the state government or of the United States, any drainage district, sanitary and improvement district, or other municipal corporation or political subdivision of this state, and any political subdivision of another state;

(6) Representative means a member of the board and includes an alternate representative; and

(7) State means a state of the United States and the District of Columbia.



13-2504 Agreements authorized; conditions; transfer of property and employees.

(1) Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the Joint Public Agency Act. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(2) Any such agreement shall specify the following:

(a) Its duration;

(b) The general organization, composition, and nature of any joint public agency created by the agreement together with the powers delegated to the entity;

(c) Its purpose or purposes;

(d) The manner of financing the joint undertaking and of establishing and maintaining a budget;

(e) The permissible method or methods to be employed in amending the agreement or accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination consistent with section 13-2518;

(f) The manner of levying, collecting, and accounting for any tax authorized under sections 13-318 to 13-326 or 13-2813 to 13-2816 and any allocation of tax authority under section 13-2507; and

(g) Any other necessary and proper matters.

(3) No agreement made pursuant to the Joint Public Agency Act shall relieve any public agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance by a joint public agency created by an agreement made pursuant to the act, which performance may be offered in satisfaction of the obligation or responsibility.

(4) Participating public agencies may transfer property, other assets, and employees to a joint public agency as provided in the agreement. Notwithstanding other provisions of law, if employees are transferred any vested employment rights shall be transferred with the employee and the employee shall be vested with the joint public agency at the time of transfer.

(5) Any governing body as defined in section 13-503 which is a party to an agreement made pursuant to the Joint Public Agency Act shall provide information to the Auditor of Public Accounts regarding such agreements as required in section 13-513.



13-2505 Joint exercise of powers.

Notwithstanding any restrictions contained in a city charter, any power, privilege, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by the Joint Public Agency Act upon a public agency.



13-2506 Legislative power; limitation.

The Legislature may amend or repeal the Joint Public Agency Act or any law governing public agencies, and any agreement which creates a joint public agency is subject to the amendment or repeal of a law governing participating public agencies by subsequent acts of the Legislature, the United States, or another state, except that no act of the Legislature may impair any contractual obligation of a joint public agency or any participant thereof, including a contract for bonded indebtedness.



13-2507 Power to tax; election; when required.

(1) Subject to subsection (4) of this section, a joint public agency shall have only those powers of taxation as one or more of the participating public agencies has and only as specifically provided in the agreement proposing creation of the joint public agency, except that a joint public agency shall not levy a local option sales tax. Participating public agencies may agree to allow the joint public agency to levy a property tax rate not to exceed a limit as provided in the agreement if the agreement also limits the levy authority of the overlapping participating public agencies collectively to the same amount. The levy authority of a joint public agency shall be allocated by the city or county as provided in section 77-3443, and the agreement may require allocation of levy authority by the city or county.

(2) If one or more of the participating public agencies is a municipality, the agreement may allow any occupation or wheel tax to be extended over the area encompassed by the joint public agency at a rate uniform to that of the city or village for the purpose of providing revenue to finance the services to be provided by the joint public agency. The tax shall not be extended until the procedures governing enactment by the municipality are followed by the joint public agency, including any requirement for a public vote.

(3) If the agreement calls for the allocation of property tax levy authority to the joint public agency, the amount of the allocation to the joint public agency and from each participating public agency shall be reported to the Property Tax Administrator.

(4)(a) Prior to the issuance of bonds and the pledge of property tax levy authority allocated to a joint public agency to pay the principal of and interest on bonds to be issued by the joint public agency, the joint public agency shall hold an election to present the question of issuing such bonds and levying such tax to the registered voters of the participating public agency which allocated such property tax levy authority. Such election shall be held at a special election called for such purpose or an election held in conjunction with a statewide or local primary or general election.

(b) If a ballot question is required to be submitted to the registered voters of more than one participating public agency pursuant to subdivision (a) of this subsection and if the participating public agencies have overlapping jurisdiction of any geographic area, the registered voters residing in the geographic area subject to overlapping jurisdiction shall only be entitled to one vote on the ballot question.

(c) A joint public agency may issue refunding bonds as authorized in section 13-2537 which are payable from the same security and tax levy authority as bonds being refunded without holding an election as required by this subsection if the issuance of the refunding bonds does not allow additional principal and does not allow extension of the final maturity date of the indebtedness.



13-2508 Joint public agencies; creation authorized.

Any combination of two or more public agencies may create one or more joint public agencies to exercise the powers and authority prescribed by the Joint Public Agency Act.



13-2509 Creation; procedure; appointment of representatives.

(1) The governing body of each public agency participating in the creation of a joint public agency shall adopt a resolution determining that there is a need for a joint public agency and setting forth the names of the proposed participating public agencies. The resolution shall be published in three issues, not less than seven days between issues, of a legal newspaper for each proposed participating public agency or a newspaper having general circulation in the area served by a proposed participating public agency if no legal newspaper exists for the participating public agency and of one or more newspapers of general circulation in the area to be served by the joint public agency. Any such resolution shall not be adopted by a public agency prior to five days after the last publication by the proposed participating public agency. In the case of a state agency, the governing board shall adopt the resolution, or if there is no governing board, the Governor shall issue a proclamation without notice in lieu of a resolution. In the case of a federal agency, the governing board shall adopt the resolution or, if there is no governing board, the President of the United States shall issue a proclamation without notice in lieu of a resolution. The resolution may be adopted by a governing body on its own motion upon determining, in its discretion, that a need exists for a joint public agency. In determining whether such a need exists, a governing body may take into consideration the present and future needs of the public agency with respect to the materials, goods, property, and services which a joint public agency may utilize or provide, the adequacy, suitability, and availability of such materials, goods, property, and services to meet the needs of the participating public agency if no joint public agency is formed, and economic or other advantages or efficiencies which may be realized by cooperative action through a joint public agency.

(2) Upon issuance of a certificate of creation by the Secretary of State, the Governor in the case of a participating state agency which does not have a governing board, the President of the United States or federal agency head in the case of a federal agency, the mayor or city manager in the case of a city which has not elected to be governed as a village, or the chairperson of the governing body of each participating public agency shall appoint representatives as provided by the agreement for creation of the joint public agency. Representatives, other than representatives appointed by the Governor, the President of the United States, or a federal agency head, must be members of the governing body of the participating public agency which they are appointed to represent. Upon issuance of an amended certificate of creation pursuant to section 13-2513, a representative shall be appointed by each additional participating public agency as provided in this section. An alternate representative with the same qualifications may be appointed in the same manner as a representative and shall serve and exercise all powers of a representative in the absence of the representative for whom he or she is the alternate. The representatives shall constitute the board in which shall be vested all powers of the joint public agency.



13-2510 Creation; statement; contents.

Within thirty days after adoption of the resolutions for creation of a joint public agency by the proposed participating public agencies, the board shall file with the Secretary of State a statement signed by the representatives setting forth (1) the names of all the proposed participating public agencies, (2) a certified copy of each of the resolutions of the participating public agencies determining the need for such a joint public agency, (3) proof of publication as required in subsection (1) of section 13-2509, (4) a brief description of the nature of the joint public agency's activities, and (5) the name of the joint public agency.



13-2511 Creation; Secretary of State; duties; certificate of creation; issuance.

The Secretary of State shall examine the statement and, if he or she finds that the name proposed for the joint public agency is distinguishable from any other entity name registered or on file with the Secretary of State pursuant to Nebraska law and that the statement conforms to the requirements of the Joint Public Agency Act, the Secretary of State shall record it and issue and record a certificate of creation. The certificate shall state the name of the joint public agency, the fact and date of creation, and the names of the participating public agencies. Upon the issuance of the certificate, the existence of the joint public agency as a political subdivision and a body corporate and politic of this state shall commence. Notice of the issuance of the certificate shall be given to all of the proposed participating public agencies by the Secretary of State and shall be published in one issue of a legal newspaper for each proposed participating public agency or a newspaper having general circulation in the area served by a proposed participating public agency if no legal newspaper exists for the participating public agency and of one or more newspapers of general circulation in the area to be served by the joint public agency.



13-2512 Certificate of creation; proof of establishment.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the joint public agency, the joint public agency shall be conclusively deemed to have been established, except as against the state, in accordance with the Joint Public Agency Act upon proof of the filing of the certificate of creation by the Secretary of State. A copy of the certificate or amended certificate, duly certified by the Secretary of State, shall be admissible in evidence in any suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.



13-2513 Participation by other public agencies; procedure.

After the creation of a joint public agency, any other public agency may become a participating public agency therein upon (1) the adoption of a resolution by the governing body of the public agency setting forth the determination prescribed in section 13-2509 and authorizing the public agency to become a participating public agency after notice as described in subsection (1) of section 13-2509, (2) application to the joint public agency, and (3) adoption by a majority vote of the representatives, unless the joint public agency's rules of governance require a greater percentage, of a resolution by the board admitting the public agency as a participating public agency. Thereupon the public agency shall become a participating public agency entitled to appoint a representative or representatives in the manner prescribed by sections 13-2509 and 13-2515 and to otherwise participate in the joint public agency to the same extent as if the public agency had participated in the creation of the joint public agency. Upon the filing with the Secretary of State of certified copies of the resolutions described in this section and proof of publication of notice, the Secretary of State shall issue an amended certificate of creation setting forth the names of the participating public agencies, the date of creation, and the name of the joint public agency. Notice shall be given as provided in section 13-2511.



13-2514 Representatives; terms; vacancy; expenses.

Each representative shall serve for a term specified in the agreement creating the joint public agency, not to exceed four years, or until his or her successor has been appointed and has qualified in the same manner as the original appointment. A representative shall be eligible for reappointment upon the expiration of his or her term. A certificate of the appointment or reappointment of any representative or alternate representative shall be issued by the governing body and shall be filed with the clerk or secretary of the public agency for which the representative acts and the joint public agency. The certificate shall be conclusive evidence of the due and proper appointment of the representative. A representative may be removed for any cause at any time by the governing body of the participating public agency for which the representative acts. A representative shall be removed if he or she is no longer a member of the governing body of the public agency which makes the appointment. A vacancy shall be filled for the balance of the unexpired term of a person who is no longer eligible to hold office in the same manner as the original appointment, until the term as representative expires, or until removed by the participating public agency which appointed him or her. A representative shall receive no compensation for his or her services but shall be entitled to actual and necessary expenses incurred in the discharge of his or her official duties, including mileage at the rate provided in section 81-1176.



13-2515 Representatives; number; voting; quorum; meetings.

(1) Each participating public agency shall at all times be entitled to appoint at least one representative. A joint public agency's rules of governance may allow any participating public agency to appoint additional representatives and shall specify the number of representatives to be appointed by each participating public agency. The number of representatives may be increased or decreased from time to time by an amendment to the rules of governance approved by each participating public agency as evidenced by a resolution of the governing body thereof unless the agreement provides for approval by less than all participating public agencies.

(2) Each representative shall be entitled to one vote. With the approval of each participating public agency as evidenced by a resolution of the governing body thereof unless the agreement provides for approval by less than all participating public agencies, a joint public agency's rules of governance may allow the representative of any participating public agency to cast more than one vote and shall specify the number of votes such representative may cast.

(3) A quorum of the board is required for conducting the business and exercising the powers of the joint public agency and for all other purposes. Unless the rules of governance require a larger quorum, the presence at the meeting of the number of representatives entitled to cast a majority of the total votes which may be cast by all of the representatives constitutes a quorum. Action may be taken upon a vote of a majority of the votes which the representatives present are entitled to cast unless the rules of governance require a larger vote.

(4) The manner of scheduling regular meetings and the method of calling special board meetings, including the giving or waiving of notice, shall be as provided in the rules of governance within the constraints of the Open Meetings Act.



13-2516 Board; officers; employees.

The board shall elect a chairperson and vice-chairperson from among its representatives. The joint public agency may employ an executive director. The board shall elect a secretary who shall either be from among the representatives or the executive director. The joint public agency may employ or obtain the services of legal counsel, technical experts, and such other officers, agents, and employees as it may require and shall determine their qualifications, duties, compensation, and term of office. The board may delegate to its officers, agents, or employees such powers and duties as the board deems proper.



13-2517 Committees; meetings.

(1) The board may create an executive committee the composition of which shall be set forth in the joint public agency's rules of governance. The executive committee shall have and exercise the power and authority of the board during intervals between the board's meetings in accordance with the rules of governance, motions, or resolutions creating the executive committee. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the rules of governance.

(2) The board may also create one or more committees to which the board may delegate such powers and duties as the board shall specify. In no event shall any committee be empowered to authorize the issuance of bonds. The membership and voting requirements for action by a committee shall be specified by the board.

(3) The board shall be subject to the Open Meetings Act.



13-2518 Dissolution; withdrawal.

Unless the agreement provides for dissolution, a joint public agency shall be dissolved upon the adoption, by the governing bodies of at least one-half of the participating public agencies, of a resolution setting forth the determination that the need for the public agencies to act cooperatively through a joint public agency no longer exists. A joint public agency shall not be dissolved so long as the agency has bonds outstanding unless provision for full payment of the bonds and interest thereon, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, indenture, or security instrument securing the bonds. If the governing bodies of one or more, but less than a majority, of the participating public agencies adopt such a resolution, such public agencies shall be permitted to withdraw from participation in the joint public agency, but withdrawal shall not affect the obligations of the withdrawing public agency pursuant to any contracts or other agreements with the joint public agency. Withdrawal shall not impair the payment of any outstanding bonds or interest thereon. In the event of the dissolution of a joint public agency, its board shall provide for the disposition, division, or distribution of the joint public agency's assets among the participating public agencies by such means as the board shall determine, in its sole discretion, to be fair and equitable or as provided in the agreement for creation of the joint public agency.



13-2519 Status as political subdivision.

A joint public agency shall constitute a political subdivision and a public body corporate and politic of this state exercising public powers separate from the participating public agencies. A joint public agency shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a political subdivision and a public body corporate and politic exercising powers and acting on behalf of the participating public agencies.



13-2520 Applicability of Political Subdivisions Tort Claims Act.

A joint public agency may be sued subject to the Political Subdivisions Tort Claims Act.



13-2521 Powers.

The powers of a joint public agency shall include the power:

(1) To sue;

(2) To have a seal and alter the same at pleasure or to dispense with the necessity thereof;

(3) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(4) From time to time, to make, amend, and repeal rules of governance not inconsistent with the Joint Public Agency Act or the terms of the agreement for its creation to carry out and effectuate its powers and purposes;

(5) To adopt and promulgate rules and regulations as authorized for at least one of the participating public agencies and as provided in the agreement;

(6) To acquire, own, hold, use, lease, as lessor or lessee, sell, or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity, product, or service or any interest therein or right thereto as provided by law;

(7) To incur debts, liabilities, or obligations, including the borrowing of money and the issuance of bonds, secured or unsecured, pursuant to the Joint Public Agency Act;

(8) To borrow money or accept contributions, grants, or other financial assistance from a public agency and to comply with such conditions and enter into such contracts, covenants, mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable;

(9) To fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, or facilities provided by the joint public agency;

(10) Subject to any agreements with holders of outstanding bonds, to invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities, and other investments as the board shall deem proper;

(11) To join and pay dues to organizations, membership in which is deemed by the board to be beneficial to the accomplishment of the joint public agency's purposes; and

(12) To exercise any other powers which are deemed necessary and convenient to carry out the Joint Public Agency Act.

A joint public agency may perform any governmental service, activity, or undertaking which at least one of the participating public agencies is authorized to perform. In exercising its powers under this section to perform any governmental service, activity, or undertaking, a joint public agency shall be subject to the same procedures, regulations, and restrictions as the participating public agency which is granted the power by law to perform the governmental service, activity, or undertaking.



13-2522 Liability insurance coverage.

The board may provide its representatives, its officers, and agents and employees of the joint public agency and participating public agencies, either collectively or individually, with personal liability insurance coverage insuring against any liability and claim arising by reason of any act or omission in any manner relating to the performance, attempted performance, or failure of performance of official duties as a participating public agency, representative, officer, agent, or employee and may authorize the payment of the premium, cost, and expense of insurance from the general fund of the joint public agency. The agreement may provide that such coverage be the responsibility of one or more of the participating public agencies.



13-2523 Benefits.

The agreement creating a joint public agency may provide that insurance, retirement, indemnification, and other benefits be provided by one or more participating public agencies. If the agreement so provides, the insurance, retirement, indemnification, or other benefits applicable to the participating public agencies shall include the officers or employees of the joint public agency as provided in the agreement.



13-2524 Bankruptcy petition; authorized.

A joint public agency may file a petition in the United States Bankruptcy Court under 11 U.S.C. chapter 9 and any acts amendatory thereto and supplementary thereof and may incur and pay the expenses incident to the consummation of a plan of adjustment of debts as contemplated by the petition.



13-2525 Biennial report; fee.

(1) Commencing in 2001 and each odd-numbered year thereafter, each joint public agency shall deliver to the Secretary of State a biennial report on a form prescribed and furnished by the Secretary of State that sets forth:

(a) The name of the joint public agency;

(b) The street address of its principal office and the name of its manager or executive director, if any, at the office in this state;

(c) The names and business or residence addresses of its representatives and principal officers;

(d) A brief description of the nature of its activities; and

(e) The names of the participating public agencies.

(2) The information in the biennial report must be current on the date the biennial report is executed on behalf of the joint public agency.

(3) The first biennial report must be delivered to the Secretary of State between January 1 and April 1 of the odd-numbered year following the calendar year in which the joint public agency was authorized to transact business. Subsequent biennial reports must be delivered to the Secretary of State between January 1 and April 1 of the following odd-numbered years. The biennial report is due on April 1 of the odd-numbered year in which it must be delivered to the Secretary of State as required by this section.

(4) If a biennial report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting joint public agency in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within thirty days after the effective date of notice, it is deemed to be timely filed.

(5) Upon the delivery of the biennial report as provided in this section, the Secretary of State shall charge and collect a fee of twenty dollars. The fee is due on April 1 of the odd-numbered year in which the biennial report must be delivered to the Secretary of State as required by this section.

(6) A correction or an amendment to the biennial report may be delivered to the Secretary of State for filing at any time.



13-2526 Bidding procedures.

If all participating public agencies are of the same type, the bidding procedures for that type of public agency apply to the joint public agency. If the participating public agencies are not all of the same type, the bidding requirements set out in the County Purchasing Act apply to the joint public agency.



13-2527 Expenditures; bond requirements.

(1) All money of the joint public agency shall be paid out or expended only by check, draft, warrant, or other instrument in writing, signed by the chairperson and the treasurer, assistant treasurer, or such other officer, employee, or agent of the joint public agency as is authorized by the treasurer to sign in his or her behalf. The authorization by the treasurer shall be in writing and filed with the secretary of the joint public agency.

(2) In the event that there is no treasurer's bond that expressly insures the joint public agency against loss resulting from the fraudulent, illegal, negligent, or otherwise wrongful or unauthorized acts or conduct by or on the part of any person authorized to sign checks, drafts, warrants, or other instruments in writing, there shall be procured and filed with the secretary of the joint public agency, together with the written authorization filed with the secretary, a surety bond, effective for protection against the loss, in such form and penal amount and with such corporate surety as shall be approved in writing by the signed endorsement thereon of any two officers of the joint public agency other than the treasurer. The secretary shall report to the board at each meeting any such bonds filed, or any change in the status of any such bonds, since the last previous meeting of the board.



13-2528 Agreement; approval by state officer or agency; when required.

In the event that an agreement made pursuant to the Joint Public Agency Act deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the officer's or agency's jurisdiction.



13-2529 Public agencies; powers.

Any public agency entering into an agreement pursuant to the Joint Public Agency Act may appropriate funds and may sell, lease, give, or otherwise supply the board, joint public agency, or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as it may employ or contract to furnish.



13-2530 Revenue bonds authorized.

(1) Any joint public agency may issue such types of bonds as its board may determine subject only to any agreement with the holders of outstanding bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenue from one or more projects, from one or more revenue-producing contracts, including securities acquired from any person, bonds issued by any qualified public agency under the Public Facilities Construction and Finance Act, or leases made by the joint public agency with any person, including any of the public agencies which are parties to the agreement creating the joint public agency, or from its revenue generally or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any person or a pledge of any income or revenue, funds, or money of the joint public agency from any source whatsoever or a mortgage or security interest in any real or personal property, commodity, product, or service or interest therein.

(2) Any bonds issued by such joint public agency shall be issued on behalf of the joint public agency solely for the specific purpose or purposes for which the joint public agency has been created. Such specific purposes may include, but shall not be limited to, joint projects authorized by the Public Facilities Construction and Finance Act; solid waste collection, management, and disposal; waste recycling; sanitary sewage treatment and disposal; public safety communications; correctional facilities; water treatment plants and distribution systems; drainage systems; flood control projects; fire protection services; ground water quality management and control; river-flow enhancement; education and postsecondary education; hospital and other health care services; bridges, roads, and streets; and law enforcement.

(3) As an alternative to issuing bonds for financing public safety communication projects, any joint public agency may enter into a financing agreement with the Nebraska Investment Finance Authority for such purpose.

(4) Any joint public agency formed for purposes of providing or assisting with the provision of public safety communications may enter into an agreement with any other joint public agency relating to (a) the operation, maintenance, or management of the property or facilities of such joint public agency or (b) the operation, maintenance, or management of the property or facilities of such other joint public agency.



13-2531 General obligation bonds.

Any joint public agency may from time to time issue its bonds in such principal amounts as its board determines is necessary to provide sufficient funds to carry out any of the joint public agency's purposes and powers, including the establishment or increase of reserves, the payment of interest accrued during construction of a project and for such period thereafter as the board may determine, and the payment of all other costs or expenses of the joint public agency incident to and necessary or convenient to carry out its purposes and powers. Except as provided in section 72-2304, bonds issued for purposes of the Public Facilities Construction and Finance Act may be issued with no requirement for a vote.



13-2532 Bonds; treatment.

(1) The representatives or agents of the board and a person executing the bonds shall not be liable personally on such bonds by reason of the issuance thereof.

(2) The bonds shall not be a debt of any political subdivision other than the joint public agency or of this state, and neither this state nor any other political subdivision shall be liable thereon. Bonds shall be payable only out of any funds or properties of the issuing joint public agency. Such limitations shall be plainly stated upon the face of the bonds.



13-2533 Bond issuance; procedure.

Bonds shall be authorized by resolution of the board and may be issued under a resolution, indenture, or other security instrument in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, indenture, or other security instrument may provide and without limitation by any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature.



13-2534 Bonds; negotiation; sale.

(1) Except as the board may otherwise provide, any bond and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as the issuing board may provide and at such price or prices as such board shall determine.



13-2535 Bonds; signatures.

If any of the officers whose signatures appear on any bonds or coupons cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



13-2536 Bond issuance; covenants.

Any joint public agency may in connection with the issuance of its bonds:

(1) Covenant as to the use of any or all of its property, real or personal;

(2) Redeem the bonds, covenant for their redemption, and provide the terms and conditions thereof;

(3) Covenant to charge or seek necessary approvals to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the joint public agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the joint public agency, and creation and maintenance of any reasonable reserves therefor and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders;

(5) Covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any project or projects or any revenue-producing contract or contracts made by the joint public agency with any person to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) Covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the joint public agency may have any rights or interest;

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied and the pledge of such proceeds to secure the payment of the bonds;

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Covenant as to the custody, safekeeping, and insurance of any of its properties or investments and the use and disposition of insurance proceeds;

(12) Covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the joint public agency may determine;

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) Make all other covenants and do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds or in the absolute discretion of the joint public agency tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) Execute all instruments necessary or convenient in the exercise of the powers in the Joint Public Agency Act granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



13-2537 Refunding bonds authorized.

Any joint public agency may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the board deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the board in its discretion or to the date or dates of maturity, whichever is determined to be most advantageous or convenient for the joint public agency, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the board. A determination by the board that any refinancing is advantageous or necessary to the joint public agency, that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.



13-2538 Refunding bonds; proceeds.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, in obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which have not matured and which are not presently redeemable or, if presently redeemable, have not been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



13-2539 Refunding bonds; exchange for other bonds.

Refunding bonds may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the board may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



13-2540 Other bond provisions applicable.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the joint public agency in respect of the same shall be governed by the Joint Public Agency Act relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



13-2541 Bond issuance; consent not required.

Bonds may be issued under the Joint Public Agency Act without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by the act, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



13-2542 Notice; proceeding.

The board may provide for the publication of any resolution or other proceeding adopted by it pursuant to the Joint Public Agency Act in a newspaper of general circulation published in the area served by the joint public agency or, if no newspaper is so published, in a newspaper qualified to carry legal notices having general circulation in the area served by the joint public agency.



13-2543 Issuance of bonds; notice.

In the case of a resolution or other proceeding providing for the issuance of bonds pursuant to the Joint Public Agency Act, the board may, either before or after the adoption of such resolution or other proceeding, in lieu of publishing the entire resolution or other proceeding, publish a notice of intention to issue bonds under the act, titled as such, containing:

(1) The name of the joint public agency;

(2) The purpose of the issue, including a brief description of the project and the name of the public agencies to be serviced by the project;

(3) The principal amount of bonds to be issued;

(4) The maturity date or dates and amount or amounts maturing on such dates;

(5) The maximum rate of interest payable on the bonds; and

(6) The times and place where a copy of the form of the resolution or other proceeding providing for the issuance of the bonds may be examined which shall be at an office of the joint public agency, identified in the notice, during regular business hours of the joint public agency as described in the notice and for a period of at least thirty days after the publication of the notice.



13-2544 Issuance of bonds; right to contest; procedure.

For a period of thirty days after such publication, any interested person shall have the right to contest the legality of such resolution or proceeding or any bonds which may be authorized thereby, any provisions made for the security and payment of such bonds, or any contract of purchase, sale, or lease relating to the issuance of such bonds. After such time no one shall have any cause of action to contest the regularity, formality, or legality thereof for any cause whatsoever.



13-2545 Bonds; investment authorized.

Bonds issued pursuant to the Joint Public Agency Act shall be securities in which all public officers and instrumentalities of the state and all political subdivisions, insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, personal representatives, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



13-2546 Bonds, property, and income; exempt from taxes; when.

(1) All bonds of a joint public agency are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(2) The property of a joint public agency, including any pro rata share of any property owned by a joint public agency in conjunction with any other person, is declared to be public property of a governmental subdivision of the state. Such property and the income of a joint public agency shall be exempt from all taxes and assessments of the state or any political subdivision of the state if used for a public purpose.



13-2547 Act; how construed.

The provisions of the Joint Public Agency Act shall be deemed to provide an additional, alternative, and complete method for the doing of the things authorized by the act and shall be deemed and construed to be supplemental and additional to, and not in derogation of, powers conferred upon political subdivisions, agencies, and others by law. Insofar as the provisions of the Joint Public Agency Act are inconsistent with the provisions of any general or special law, administrative order, or regulation, the provisions of the Joint Public Agency Act shall be controlling.



13-2548 Pledge of state.

The State of Nebraska does hereby pledge to and agree with the holders of any bonds and with those persons who may enter into contracts with any joint public agency under the Joint Public Agency Act that the state will not alter, impair, or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in the Joint Public Agency Act shall preclude such alteration, impairment, or limitation if and when adequate provisions are made by law for the protection of the holders of the bonds or persons entering into contracts with any joint public agency. Each joint public agency may include this pledge and undertaking for the state in such bonds or contracts.



13-2549 Joint public agency; status.

A joint public agency created by public agencies pursuant to the Joint Public Agency Act shall not be considered a state agency, and an employee of such an entity or agency shall not be considered a state employee.



13-2550 Liberal construction.

The Joint Public Agency Act is necessary for the welfare of the state and its inhabitants and shall be construed liberally to effect its purposes.



13-2601 Act, how cited.

Sections 13-2601 to 13-2613 shall be known and may be cited as the Convention Center Facility Financing Assistance Act.



13-2602 Legislative findings.

(1) The Legislature finds that it will be beneficial to the economic well-being of the people of this state that there be convention and meeting center facilities and sports arena facilities of appropriate size and quality to host regional, national, or international events. Regional refers to states that border Nebraska; national refers to states other than those that border Nebraska; and international refers to nations other than the United States.

(2) The Legislature further finds that such facilities may (a) generate new economic activity as well as additional state and local taxes from persons residing within and outside the state and (b) create new economic opportunities for residents.

(3) In order that the state may receive any long-term economic and fiscal benefits from such facilities, a need exists to provide some state assistance to political subdivisions endeavoring to construct, acquire, substantially reconstruct, expand, operate, improve, or equip such facilities.

(4) Therefor, it is deemed to be in the best interest of both the state and its political subdivisions that the state assist political subdivisions in financing the construction, acquisition, substantial reconstruction, expansion, operation, improvement, or equipping of such facilities.

(5) The amount of state assistance shall be limited to a designated portion of state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels.



13-2603 Terms, defined.

For purposes of the Convention Center Facility Financing Assistance Act:

(1) Associated hotel means any publicly or privately owned facility in which the public may, for a consideration, obtain sleeping accommodations and which is located, in whole or in part, within six hundred yards of an eligible facility, measured from any point of the exterior perimeter of the eligible facility but not from any parking facility or other structure;

(2) Board means a board consisting of the Governor, the State Treasurer, the chairperson of the Nebraska Investment Council, the chairperson of the Nebraska State Board of Public Accountancy, and a professor of economics on the faculty of a state postsecondary educational institution appointed to a two-year term on the board by the Coordinating Commission for Postsecondary Education. For administrative and budget purposes only, the board shall be considered part of the Department of Revenue;

(3) Bond means a general obligation bond, redevelopment bond, lease-purchase bond, revenue bond, or combination of any such bonds;

(4) Convention and meeting center facility means a temperature-controlled building and personal property primarily used as a convention and meeting center, including an auditorium, an exhibition hall, a facility for onsite food preparation and serving, an onsite, directly connected parking facility for the use of the convention and meeting center facility, and an onsite administrative office of the convention and meeting center facility;

(5)(a) Eligible facility means any publicly owned convention and meeting center facility approved for state assistance on or before June 1, 2007, any publicly owned sports arena facility attached to such convention and meeting center facility, or any publicly or privately owned convention and meeting center facility or publicly or privately owned sports arena facility acquired, constructed, improved, or equipped after June 1, 2007; and

(b) Beginning with applications for financial assistance received on or after February 1, 2008, eligible facility does not include any publicly or privately owned sports arena facility with a seating capacity greater than sixteen thousand seats;

(6) General obligation bond means any bond or refunding bond issued by a political subdivision and which is payable from the proceeds of an ad valorem tax;

(7) Political subdivision means any local governmental body formed and organized under state law and any joint entity or joint public agency created under state law to act on behalf of political subdivisions which has statutory authority to issue general obligation bonds;

(8) Revenue bond means any bond or refunding bond issued by a political subdivision which is limited or special rather than a general obligation bond of the political subdivision and which is not payable from the proceeds of an ad valorem tax; and

(9) Sports arena facility means any enclosed temperature-controlled building primarily used for competitive sports, including arenas, dressing and locker facilities, concession areas, parking facilities, and onsite administrative offices connected with operating the facilities.



13-2604 State assistance.

Any political subdivision that has acquired, constructed, improved, or equipped or has approved a general obligation bond issue to acquire, construct, improve, or equip eligible facilities may apply to the board for state assistance. The state assistance shall be used:

(1) To pay back amounts expended or borrowed through one or more issues of bonds to be expended by the political subdivision to acquire, construct, improve, and equip eligible facilities until repayment in full of the amounts expended or borrowed by the political subdivision, including the principal of and interest on bonds, for eligible facilities; and

(2) To pay for capital improvements to eligible facilities.



13-2605 State assistance; application; contents.

(1) All applications for state assistance under the Convention Center Facility Financing Assistance Act shall be in writing and shall include a certified copy of the approving action of the governing body of the applicant describing the proposed eligible facility and the anticipated financing.

(2) The application shall contain:

(a) A description of the proposed financing of the eligible facility, including the estimated principal and interest requirements for the bonds proposed to be issued in connection with the eligible facility or the amounts necessary to repay the original investment by the applicant in the eligible facility;

(b) Documentation of local financial commitment to support the project, including all public and private resources pledged or committed to the project; and

(c) Any other project information deemed appropriate by the board.

(3) Upon receiving an application for state assistance, the board shall review the application and notify the applicant of any additional information needed for a proper evaluation of the application.

(4) Any state assistance received pursuant to the act shall be used only for public purposes.

(5) Each political subdivision that had an application for state assistance approved prior to October 1, 2016, shall submit a map to the Department of Revenue showing the area that lies within six hundred yards of the eligible facility as such area is described in subdivision (1) of section 13-2603. The department shall approve such area if it satisfies the requirements of subdivision (1) of section 13-2603.



13-2606 Board; powers and duties; hearing.

(1) After reviewing an application submitted under section 13-2605 and upon reasonable notice to the applicant, the board shall hold a public hearing on the application.

(2) The board shall give notice of the time, place, and purpose of the public hearing by publication three times in a newspaper of statewide circulation. Such publication shall be not less than ten days prior to the hearing. The notice shall describe generally the facilities for which state assistance has been requested. The applicant shall pay the cost of the notice.

(3) At the public hearing, representatives of the applicant and any other interested persons may appear and present evidence and argument in support of or in opposition to the application or neutral testimony. The board may seek expert testimony and may require testimony of persons whom the board desires to comment on the application. The board may provide for the acceptance of additional evidence after conclusion of the public hearing.



13-2607 Board; assistance approved; when; quorum.

(1) After consideration of the application and the evidence, the board shall issue a finding of whether the convention and meeting center facility or sports arena facility described in the application is eligible for state assistance.

(2) If the board finds that the facility described in the application is an eligible facility and that state assistance is in the best interest of the state, the application shall be approved.

(3) In determining whether state assistance is in the best interest of the state, the board shall consider the fiscal and economic capacity of the applicant to finance the local share of the eligible facility.

(4) A majority of the board members constitutes a quorum for the purpose of conducting business. All actions of the board shall be by a majority vote of all the board members, one of whom must be the Governor.



13-2608 Repealed. Laws 2007, LB 551, § 10.



13-2609 Tax Commissioner; duties; certain retailers and operators; reports required.

(1) If an application is approved, the Tax Commissioner shall:

(a) Audit or review audits of the approved convention and meeting center facility, sports arena facility, or associated hotel to determine the state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels; and

(b) Certify annually the amount of state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels, to the State Treasurer.

(2) State sales tax revenue collected by retailers and operators that are not eligible facilities but are doing business at eligible facilities shall be reported on informational returns developed by the Department of Revenue and provided to any such retailers and operators by the eligible facility. The informational returns shall be submitted to the department by the retailer or operator by the twentieth day of the month following the month the sales taxes are collected. The Tax Commissioner shall use the data from the informational returns and sales tax returns of eligible facilities and associated hotels to determine the appropriate amount of state sales tax revenue.

(3) Changes made to the Convention Center Facility Financing Assistance Act by Laws 2007, LB 551, shall apply to state sales tax revenue collected commencing on July 1, 2006.



13-2610 Convention Center Support Fund; created; use; investment; distribution to certain areas; development fund; committee.

(1) Upon the annual certification under section 13-2609, the State Treasurer shall transfer after the audit the amount certified to the Convention Center Support Fund. The Convention Center Support Fund is created. Transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Convention Center Support Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) It is the intent of the Legislature to appropriate from the fund to any political subdivision for which an application for state assistance under the Convention Center Facility Financing Assistance Act has been approved an amount not to exceed (a) seventy percent of the state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels, (b) seventy-five million dollars for any one approved project, or (c) the total cost of acquiring, constructing, improving, or equipping the eligible facility. State assistance shall not be used for an operating subsidy or other ancillary facility.

(3)(a) Ten percent of such funds appropriated to a city of the metropolitan class under subsection (2) of this section shall be equally distributed to areas with a high concentration of poverty to (i) showcase important historical aspects of such areas or areas within close geographic proximity of the area with a high concentration of poverty or (ii) assist with the reduction of street and gang violence in such areas.

(b) Each area with a high concentration of poverty that has been distributed funds under subdivision (3)(a) of this section shall establish a development fund and form a committee which shall identify and research potential projects to be completed in the area with a high concentration of poverty or in an area within close geographic proximity of such area if the project would have a significant or demonstrable impact on such area and make final determinations on the use of state sales tax revenue received for such projects.

(c) A committee formed under subdivision (3)(b) of this section shall include the following three members:

(i) The member of the city council whose district includes a majority of the census tracts which each contain a percentage of persons below the poverty line of greater than thirty percent, as determined by the most recent federal decennial census, within the area with a high concentration of poverty;

(ii) The commissioner of the county whose district includes a majority of the census tracts which each contain a percentage of persons below the poverty line of greater than thirty percent, as determined by the most recent federal decennial census, within the area with a high concentration of poverty; and

(iii) A resident of the area with a high concentration of poverty, appointed by the other two members of the committee.

(d) A committee formed under subdivision (3)(b) of this section shall solicit project ideas from the public and shall hold a public hearing in the area with a high concentration of poverty. Notice of a proposed hearing shall be provided in accordance with the procedures for notice of a public hearing pursuant to section 18-2115. The committee shall research potential projects and make the final determination regarding the annual distribution of funding to such projects.

(e) For purposes of this subsection, an area with a high concentration of poverty means an area within the corporate limits of a city of the metropolitan class consisting of one or more contiguous census tracts, as determined by the most recent federal decennial census, which contain a percentage of persons below the poverty line of greater than thirty percent, and all census tracts contiguous to such tract or tracts, as determined by the most recent federal decennial census.

(4)(a) Ten percent of such funds appropriated to a city of the primary class under subsection (2) of this section may, if the city determines by consent of the city council that such funds are not currently needed for the purposes described in section 13-2604, be used as follows:

(i) For investment in the construction of qualified low-income housing projects as defined in 26 U.S.C. 42, including qualified projects receiving Nebraska affordable housing tax credits under the Affordable Housing Tax Credit Act; or

(ii) If there are no such qualified low-income housing projects as defined in 26 U.S.C. 42 being constructed or expected to be constructed within the political subdivision, for investment in areas with a high concentration of poverty to assist with low-income housing needs.

(b) For purposes of this subsection, an area with a high concentration of poverty means an area within the corporate limits of a city of the primary class consisting of one or more contiguous census tracts, as determined by the most recent American Community Survey 5-Year Estimate, which contain a percentage of persons below the poverty line of greater than thirty percent, and all census tracts contiguous to such tract or tracts, as determined by the most recent American Community Survey 5-Year Estimate.

(5) State assistance to the political subdivision shall no longer be available upon the retirement of the bonds issued to acquire, construct, improve, or equip the facility or any subsequent bonds that refunded the original issue or when state assistance reaches the amount determined under subsection (2) of this section, whichever comes first.

(6) The remaining thirty percent of state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels, shall be appropriated by the Legislature to the Civic and Community Center Financing Fund. Upon the annual certification required pursuant to section 13-2609 and following the transfer to the Convention Center Support Fund required pursuant to subsection (1) of this section, the State Treasurer shall transfer an amount equal to the remaining thirty percent from the Convention Center Support Fund to the Civic and Community Center Financing Fund.

(7) Any municipality that has applied for and received a grant of assistance under the Civic and Community Center Financing Act may not receive state assistance under the Convention Center Facility Financing Assistance Act.



13-2611 Bonds; issuance; election.

(1) The applicant political subdivision may issue from time to time its bonds and refunding bonds to finance and refinance the acquisition, construction, improving, and equipping of eligible facilities and appurtenant public facilities that are a part of the same project. The bonds may be sold by the applicant in such manner and for such price as the applicant determines, at a discount, at par, or at a premium, at private negotiated sale or at public sale, after notice published prior to the sale in a legal newspaper having general circulation in the political subdivision or in such other medium of publication as the applicant deems appropriate. The bonds shall have a stated maturity of thirty years or less and shall bear interest at such rate or rates and otherwise be issued in accordance with the respective procedures and with such other terms and provisions as are established, permitted, or authorized by applicable state laws and home rule charters for the type of bonds to be issued. Such bonds may be secured as to payment in whole or in part by a pledge, as shall be determined by the applicant, from the income, proceeds, and revenue of the eligible facilities financed with proceeds of such bonds, from the income, proceeds, and revenue of any of its eligible facilities, or from its revenue and income, including its sales, use, or occupation tax revenue, fees, or receipts, as may be determined by the applicant. The applicant may further secure the bonds by a mortgage or deed of trust encumbering all or any portion of the eligible facilities and by a bond insurance policy or other credit support facility. No general obligation bonds, except refunding bonds, shall be issued until authorized by greater than fifty percent of the applicant's electors voting on the question as to their issuance at any election as defined in section 32-108. The face of the bonds shall plainly state that the bonds and the interest thereon shall not constitute nor give rise to an indebtedness, obligation, or pecuniary liability of the state nor a charge against the general credit, revenue, or taxing power of the state. Bonds of the applicant are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all state income taxes.

(2) All payments to political subdivisions under the Convention Center Facility Financing Assistance Act are made subject to specific appropriation for such purpose. Nothing in the act precludes the Legislature from amending or repealing the act at any time.



13-2612 Act; applications; limitation.

The board shall not accept applications for assistance under the Convention Center Facility Financing Assistance Act after December 31, 2012.



13-2613 Rules and regulations.

The Department of Revenue may adopt and promulgate rules and regulations to carry out the Convention Center Facility Financing Assistance Act.



13-2701 Act, how cited.

Sections 13-2701 to 13-2710 shall be known and may be cited as the Civic and Community Center Financing Act.



13-2702 Purpose of act.

The purpose of the Civic and Community Center Financing Act is to support the development of civic, community, and recreation centers throughout Nebraska. Furthermore, the act is intended to support projects that foster maintenance or growth of communities.



13-2703 Terms, defined.

For purposes of the Civic and Community Center Financing Act:

(1) Civic center means a facility that is primarily used to host conventions, meetings, and cultural events and a library;

(2) Community center means the traditional center of a community, typically comprised of a cohesive core of residential, civic, religious, and commercial buildings, arranged around a main street and intersecting streets;

(3) Department means the Department of Economic Development;

(4) Fund means the Civic and Community Center Financing Fund;

(5) Historic building means a building eligible for listing on or currently listed on the National Register of Historic Places; and

(6) Recreation center means a facility used for athletics, fitness, sport activities, or recreation that is owned by a municipality and is available for use by the general public with or without charge. Recreation center does not include any facility that requires a person to purchase a membership to utilize such facility.



13-2704 Civic and Community Center Financing Fund; created; use; investment.

(1) The Civic and Community Center Financing Fund is created. The fund shall be administered by the department. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Transfers may be made from the fund to the General Fund, the Department of Revenue Enforcement Fund, and the State Colleges Sport Facilities Cash Fund at the direction of the Legislature.

(2)(a) The department shall use the Civic and Community Center Financing Fund for the following purposes:

(i) For grants of assistance as described in section 13-2704.01;

(ii) For grants of assistance as described in section 13-2704.02; and

(iii) For reasonable and necessary costs of the department directly related to the administration of the fund, not to exceed the amount needed to employ a one-half full-time equivalent employee.

(b) The fund may not be used for programming, marketing, advertising, or facility-staffing activities.

(3) The State Treasurer shall transfer two hundred fifty thousand dollars from the Civic and Community Center Financing Fund to the State Colleges Sport Facilities Cash Fund on October 1 of 2012, 2013, and 2014. Commencing October 1, 2015, and every year thereafter, the State Treasurer shall transfer three hundred thousand dollars from the Civic and Community Center Financing Fund to the State Colleges Sport Facilities Cash Fund.



13-2704.01 Grants of assistance; purposes; applications; evaluation.

(1) The department shall use the fund to provide grants of assistance for the following purposes:

(a) To assist in the construction of new civic centers and recreation centers or the renovation or expansion of existing civic centers and recreation centers;

(b) To assist in the conversion, rehabilitation, or reuse of historic buildings; or

(c) To upgrade community centers, including the demolition of substandard and abandoned buildings.

(2) Applications for grants of assistance pursuant to this section shall be evaluated by the department pursuant to section 13-2707.



13-2704.02 Grants of assistance; engineering and technical studies.

(1) The department shall use the fund to provide grants of assistance for engineering and technical studies directly related to projects described in section 13-2704.01.

(2) Applications for grants of assistance pursuant to this section shall be evaluated by the department pursuant to section 13-2707.01.



13-2705 Conditional grant approval; limits.

The department may conditionally approve grants of assistance from the fund to eligible and competitive applicants within the following limits:

(1) Except as provided in subdivision (2) of this section, a grant request shall be in an amount meeting the following requirements:

(a) For a grant of assistance under section 13-2704.01, at least ten thousand dollars but no more than:

(i) For a city of the primary class, one million five hundred thousand dollars;

(ii) For a city with a population of more than forty thousand but less than one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, seven hundred fifty thousand dollars;

(iii) For a city with a population of more than twenty thousand but less than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, five hundred thousand dollars;

(iv) For a city with a population of more than ten thousand but less than twenty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, four hundred thousand dollars; and

(v) For a municipality with a population of less than ten thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, two hundred fifty thousand dollars; and

(b) For a grant of assistance under section 13-2704.02, at least two thousand dollars but no more than ten thousand dollars;

(2) Upon the balance of the fund reaching two million five hundred thousand dollars, and until the balance of the fund falls below one million dollars, a grant request shall be in an amount meeting the following requirements:

(a) For a grant of assistance under section 13-2704.01, at least ten thousand dollars but no more than:

(i) For a city of the primary class, two million two hundred fifty thousand dollars;

(ii) For a city with a population of more than forty thousand but less than one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, one million one hundred twenty-five thousand dollars;

(iii) For a city with a population of more than twenty thousand but less than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, seven hundred fifty thousand dollars;

(iv) For a city with a population of more than ten thousand but less than twenty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, six hundred thousand dollars; and

(v) For a municipality with a population of less than ten thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, three hundred seventy-five thousand dollars; and

(b) For a grant of assistance under section 13-2704.02, at least two thousand dollars but no more than ten thousand dollars;

(3) Assistance from the fund shall not amount to more than fifty percent of the cost of the project for which a grant is requested; and

(4) A municipality shall not be awarded more than one grant of assistance under section 13-2704.01 and one grant of assistance under section 13-2704.02 in any five-year period.



13-2706 Eligibility for grant; grant application.

(1) Except as provided in subsection (2) of this section for a city of the primary class, any municipality that has applied for and received a grant of assistance under the Sports Arena Facility Financing Assistance Act shall not receive state assistance under the Civic and Community Center Financing Act for the same project for which the grant was awarded under the Sports Arena Facility Financing Assistance Act.

(2) A city of the primary class shall not be eligible to receive a grant of assistance from the Civic and Community Center Financing Act if the city has applied for and received a grant of assistance under the Sports Arena Facility Financing Assistance Act.

(3) Any city that has received funding under the Convention Center Facility Financing Assistance Act shall not receive state assistance under the Civic and Community Center Financing Act.

(4) Any municipality eligible for a grant of assistance as provided in this section may apply for a grant of assistance from the fund. Application shall be made on forms developed by the department.



13-2707 Department; evaluation criteria; match required; location.

(1) The department shall evaluate all applications for grants of assistance under section 13-2704.01 based on the following criteria, which are listed in no particular order of preference:

(a) Retention Impact. Funding decisions by the department shall be based on the likelihood of the project retaining existing residents in the community where the project is located, developing, sustaining, and fostering community connections, and enhancing the potential for economic growth in a manner that will sustain the quality of life and promote long-term economic development;

(b) New Resident Impact. Funding decisions by the department shall be based on the likelihood of the project attracting new residents to the community where the project is located;

(c) Visitor Impact. Funding decisions by the department shall be based on the likelihood of the project enhancing or creating an attraction that would increase the potential of visitors to the community where the project is located from inside and outside the state;

(d) Readiness. The applicant's fiscal and economic capacity to finance the local share and ability to proceed and implement its plan and operate the civic center, community center, or recreation center; and

(e) Project Planning. Projects with completed technical assistance and feasibility studies shall be preferred to those with no prior planning.

(2) Any grant of assistance under section 13-2704.01 shall be matched at least equally from local sources. At least fifty percent of the local match must be in cash.

(3) To receive a grant of assistance under section 13-2704.01, the project for which the grant is requested shall be located in the municipality that applies for the grant.



13-2707.01 Grant; engineering and technical studies; evaluation criteria.

The department shall evaluate all applications for grants of assistance under section 13-2704.02 based on the following criteria:

(1) Financial Support. Assistance from the fund shall be matched at least equally from local sources. At least fifty percent of the local match must be in cash. Projects with a higher level of local matching funds shall be preferred as compared to those with a lower level of matching funds; and

(2) Project Location. Assistance from the fund shall be for engineering and technical studies related to projects that will be located in the municipality that applies for the grant.



13-2708 Grant; approval.

If a grant of assistance is approved by the department, the applicant shall receive conditional approval of the level of assistance. Projects shall receive funding from the fund in the order conditional approval is received and whenever there is sufficient money in the fund to provide the assistance. It is the intent of the Legislature to appropriate funds to support projects which have received conditional approval from the department. A grant of assistance shall be finally approved when funds for the project are appropriated by the Legislature.



13-2709 Information on grants; department; duties; Political Subdivision Recapture Cash Fund; created; use; investment.

(1) The department shall submit, as part of the department's annual status report under section 81-1201.11, the following information regarding the Civic and Community Center Financing Act:

(a) Information documenting the grants conditionally approved for funding by the Legislature in the following fiscal year;

(b) Reasons why a full application was not sent to any municipality seeking assistance under the act;

(c) The amount of sales tax revenue generated for the fund pursuant to subsection (6) of section 13-2610 and subsection (9) of section 13-3108, the total amount of grants applied for under the act, the year-end fund balance, the amount of the year-end fund balance which has not been committed to funding grants under the act, and, if all available funds have not been committed to funding grants under the act, an explanation of the reasons why all such funds have not been so committed;

(d) The amount of appropriated funds actually expended by the department for the year;

(e) The department's current budget for administration of the act and the department's planned use and distribution of funds, including details on the amount of funds to be expended on grants and the amount of funds to be expended by the department for administrative purposes; and

(f) Grant summaries, including the applicant municipality, project description, grant amount requested, amount and type of matching funds, and reasons for approval or denial based on evaluation criteria from section 13-2707 or 13-2707.01 for every application seeking assistance under the act.

(2) If the amount of the year-end fund balance which has not been committed to funding grants under the act as reported under subdivision (1)(c) of this section, excluding any amount required to be transferred under subsection (3) of section 13-2704, is more than one million dollars, the department shall notify the State Treasurer of the amount in excess of one million dollars. The State Treasurer shall transfer the amount in excess of one million dollars from the Civic and Community Center Financing Fund to the Political Subdivision Recapture Cash Fund.

(3) The Political Subdivision Recapture Cash Fund is created and shall consist of money transferred under subsection (2) of this section. Any money in the Political Subdivision Recapture Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. By October 1 of each year, the State Treasurer shall distribute the money in the Political Subdivision Recapture Cash Fund to the political subdivisions which have an application for state assistance for an eligible facility or an eligible sports arena facility approved under the Convention Center Facility Financing Assistance Act or the Sports Arena Facility Financing Assistance Act. Each political subdivision shall receive a proportionate share of the amount to be distributed under this subsection, and such proportionate share shall be based on the amount of sales tax revenue generated for the Civic and Community Center Financing Fund during the most recently completed fiscal year by the political subdivision’s facility. The Tax Commissioner shall supply the State Treasurer with any information needed to make the distributions required in this subsection.



13-2710 Rules and regulations.

The department shall adopt and promulgate rules and regulations to carry out the Civic and Community Center Financing Act.



13-2801 Municipal county; creation; procedure.

(1) One or more counties and at least one of the municipalities in each county may create a municipal county to carry out all county services and all municipal services. The process of creating a municipal county shall begin by passage of a joint resolution by the governing bodies of the counties and municipalities involved. The joint resolution may be initiated by the governing bodies or by petition as provided in subsection (2) of this section.

(2) Whenever registered voters of any county and of at least one municipality in the county, equal in number to ten percent of the total vote cast for Governor in the county or municipality at the preceding election, petition the respective county board and city council or village board of trustees to pass a resolution as contemplated by this section, it shall be the duty of the county board and city council or village board to pass a joint resolution creating an interjurisdictional planning commission. Petitions shall be filed with the county clerk, election commissioner, city clerk, or other officer having charge of the records of the governing body. The official shall ascertain the number of registered voters signing such petitions and transmit his or her findings, along with the petition, to the county board and city council or village board of trustees.

(3) Within ninety days after the passage of the joint resolution or within ninety days after receipt of a petition by the registered voters, the governing bodies of the counties and municipalities involved shall create an interjurisdictional planning commission. A commission may also be created by the district court having jurisdiction over the counties and municipalities involved upon the failure by the counties and municipalities to pass a joint resolution after submission of a petition by the registered voters. The commission shall have no less than nine members and no more than twenty-one members representing the counties and municipalities involved as determined by the governing bodies of the counties and municipalities involved in order to achieve proportionate representation. The governing bodies shall select the members. Representation on the commission shall be prorated based upon population of the counties and municipalities involved, except that (a) each county and each municipality involved shall have at least one representative selected by its respective governing body and (b) not more than forty percent of the total membership shall be public officials. Meetings of the commission shall be subject to the Open Meetings Act.

(4)(a) The commission shall hold at least one public hearing prior to preparing the plan for the creation of the municipal county, study all governmental subdivisions in the affected area, and then make a determination of whether creation of a municipal county is in the public interest. If it is not in the public interest to do so, the commission shall issue a report stating its findings, including, but not limited to, any recommendations regarding (i) interlocal agreements, (ii) agreements to provide for the joint delivery of services, or (iii) any other such recommendations. If it is in the public interest to do so, the commission shall prepare one plan for the creation of the municipal county. Such plan shall be approved by the governing body of each county and each municipality involved prior to submission of the issue to a vote of the registered voters unless the commission was created by a petition of the registered voters.

(b) The plan shall specify (i) which counties and municipalities will be dissolved upon creation of the municipal county, (ii) the form of government, with an elected executive officer, a professional municipal county manager or administrator appointed by the commission, or both, to operate the executive functions of the municipal county, (iii) the number of council members of the municipal county and whether they will be elected by district or at large, and (iv) which elected officials, if any, will be eliminated.

(c) At least ninety days prior to submission of the issue to a vote of the registered voters, the commission and the governing body of each county and each municipality involved shall hold at least one public hearing in its respective jurisdiction and make available for review by residents of the county and municipality all material terms and conditions set forth in the resolution to create the municipal county, including information regarding the tax implications and quality and cost of services to be provided by the proposed plan to create the municipal county.

(5) Upon approval of the plan by the governing body of each county and each municipality involved, if required, or upon the governing bodies' approval or failure to approve if the commission was created by a petition of the registered voters, the county clerks or election commissioners shall place the issue on the ballot at the next primary, general, or special election.



13-2802 Metropolitan utilities district; how treated.

Whenever creation of a municipal county is proposed involving a city of the metropolitan class, the interjurisdictional planning commission shall include in its plan a recommendation with regard to the territory within which any metropolitan utilities district shall have and may exercise the power of eminent domain pursuant to subsection (2) of section 14-2116. The plan shall further include a recommendation with regard to the territory which shall be deemed to be within the corporate boundary limits or extraterritorial zoning jurisdiction of a municipality or a municipality dissolved by the creation of the municipal county for purposes of the State Natural Gas Regulation Act. The question of creation of the municipal county shall not be submitted to a vote under section 13-2810 until a law adopting the provisions required by this section has been enacted.



13-2803 Council; members; quorum; election; executive officer.

(1)(a) Except as provided in subdivision (1)(b) of this section, a municipal county created under section 13-2801 shall be governed by a council of five to nine members, at least two-thirds of whom shall be elected by district. The council members shall be elected on a nonpartisan ballot. The area involved in the consolidation shall be divided into districts of as equal population as possible so that at least a majority of the members of the council are elected by district. The division shall be made by the county board members of each county involved by January 31 of the year in which the council members are to be elected. A majority of the council members shall constitute a quorum for the purpose of transacting business. The council shall annually elect a chairperson from among its members. Each council member shall be elected to a four-year term beginning with the first general election following the formation, except that at the first election, fifty to sixty percent of the members shall be elected to four-year terms and the others shall be elected to two-year terms. If there are to be at-large members, the district-elected members shall be elected to four-year terms and the at-large members shall be elected to two-year terms. If there are to be no at-large members, the members elected to four-year terms and the members elected to two-year terms shall be selected by lot.

(b) A municipal county created under section 13-2801, in which is situated a city of the metropolitan class, shall be governed by a council of fifteen members who shall be elected by districts. The council members shall be elected on a nonpartisan ballot. The area involved in the consolidation shall be divided into fifteen council districts of compact and contiguous territory. Such districts shall be numbered consecutively from one to fifteen. One council member shall be elected from each district. The division shall be made by the county board members of each county involved, by January 31 of the year in which the council members are to be elected. Each council member shall be elected to a four-year term, except that at the first general election following the formation, the members elected from even-numbered districts shall be elected to four-year terms and members elected from odd-numbered districts shall be elected to two-year terms and to four-year terms thereafter. A majority of the council members shall constitute a quorum for the purpose of transacting business. The council shall annually elect a chairperson from among its members. The council shall be responsible for redrawing the council district boundaries pursuant to section 32-553.

(c) Initial elections of the council members and the executive officer, if applicable, shall be completed by May 15 of the year the municipal county is created.

(2) If the plan to create the municipal county provides for an executive officer to operate the executive functions of the municipal county, the executive officer shall be elected to a four-year term beginning with the first general election following the formation of the municipal county.

(3) The resolution proposing creation of the municipal county may retain, as an elected position, any elected county office in any county to be consolidated into the municipal county. If such elected officials are to be retained, the officials in such offices at the time the municipal county is created may be retained or, if more than one such elected official are in office at the time the municipal county is created, the officials shall be elected together with the council members and executive officer of the municipal county.



13-2804 Municipal county; powers and duties; provisions governing transition.

(1) A municipal county has the powers and duties of a county and shall fulfill the same role as other counties and county officials of the municipal county as would be applicable to a county of the same population as the municipal county. Any reference in law to counties shall be deemed to refer to a municipal county. A municipal county has the powers and duties of cities and villages as would be applicable to the largest municipality consolidated into the municipal county. Any reference in law to cities, villages, or municipalities shall be deemed to apply also to a municipal county.

(2) On the date of creation of a municipal county, all ordinances, bylaws, acts, motions, rules, resolutions, and proclamations enacted by the governing body of each county or municipality involved shall continue in full force and effect, with respect to the counties and municipalities consolidated into the municipal county, until amended, repealed, or otherwise superseded by the council of the municipal county. All obligations, leases, and contracts of the counties or municipalities consolidated into the municipal county, except for bonded indebtedness, shall become obligations, leases, and contracts of the municipal county. In the event any utility, lease, franchise, or service area agreement has been entered into by or is applicable to a county or municipality involved, the utility, lease, franchise, or service area agreement shall be unaffected by the creation of the municipal county and unchanged by the elimination of the municipal or county boundaries. In the event any service area or territory in which powers of a political subdivision could be exercised or boundaries of a political subdivision were previously defined by reference, in whole or in part, to the boundaries of a participating municipality or county, the boundaries of such service area or territory or political subdivision, and the exercise of the powers of the political subdivision, shall be unaffected by the creation of a municipal county and unchanged by the elimination of the municipal or county boundaries.



13-2805 Ordinances; adoption; procedure.

(1) A municipal county may adopt ordinances, and any such ordinances shall supersede those of any municipality or county consolidated into the municipal county.

(2) All ordinances shall be passed pursuant to such rules and regulations as the council may provide, and all such ordinances may be proved by the certificate of the council. When printed or published in book or pamphlet form and purporting to be published by authority of the municipal county, such ordinances shall be read and received in evidence in all courts and places without further proof. The passage, approval, and publication or posting of an ordinance shall be sufficiently proved by a certificate from the council showing that the ordinance was passed and approved and when and in what newspaper the ordinance was published or when, by whom, and where the ordinance was posted. When ordinances are published in book or pamphlet form, purporting to be published by authority of the council, the same need not be otherwise published, and the book or pamphlet shall be received as evidence of the passage and legal publication of the ordinances, as of the dates mentioned in the book or pamphlet, in all courts without further proof.



13-2806 Ordinances; requirements.

(1) All ordinances and resolutions or orders for the appropriation or payment of money shall require for their passage or adoption the concurrence of a majority of all members of the council.

(2) Ordinances of a general or permanent nature shall be read by title on three different days unless three-fourths of the members vote to suspend this requirement.

(3) Ordinances shall contain no subject which is not clearly expressed in the title, and, except as provided in section 19-915, no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section so amended is repealed, except that for an ordinance revising all the ordinances of the municipal county the only title necessary shall be: "An ordinance of the municipal county of .........., revising all the ordinances of the municipal county." Under such title, all the ordinances may be revised in sections and chapters or otherwise, may be corrected, added to, and any part suppressed, and may be repealed with or without a saving clause as to the whole or any part without other title.



13-2807 Ordinance; form; publication; emergency.

The style of ordinances shall be: "Be it ordained by the council of the municipal county of ................," and all ordinances of a general nature shall, within fifteen days after they are passed, be published in one or more newspapers in general circulation within the municipal county, or in pamphlet form, to be distributed or sold, as may be provided by ordinance. Every ordinance fixing a penalty or forfeiture for its violation shall, before the same takes effect, be published for at least one week in one or more newspapers in general circulation within the municipal county. In cases of riots, infectious diseases, or other impending danger, or any other emergency requiring its immediate operation, such ordinance shall take effect upon the proclamation of the council immediately upon its first publication.



13-2808 Levy authorized; allocations.

A municipal county may levy up to one dollar per one hundred dollars of taxable value, not including bonded indebtedness. From the levy authority of the municipal county, the municipal county may allocate to miscellaneous political subdivisions as provided in section 77-3443. In no event shall the levies of the municipal county and any miscellaneous political subdivisions allocated levy authority by the municipal county total more than one dollar per one hundred dollars of taxable value on any one parcel in the municipal county, except for bonded indebtedness approved according to law, lease-purchase agreements approved prior to July 1, 1998, and judgments obtained against the municipal county or one of its predecessors which obligate the municipal county to pay the judgments to the extent not paid by liability insurance and except as provided in section 77-3444.



13-2809 Municipalities and fire protection districts within municipal county; treatment.

(1) An area within the boundaries of a municipality which remains within the boundaries of a municipal county and is not consolidated into the municipal county at the time of the formation of the municipal county shall not be considered to be part of the municipal county for any purpose. Such a municipality shall not be annexed by the municipal county, and such a municipality shall not annex any territory, for at least four years after the date of creation of the municipal county. Such a municipality shall retain:

(a) The authority to levy property taxes, not to exceed ninety cents per one hundred dollars of taxable value except as provided in sections 77-3442 and 77-3444; and

(b) All the other powers and duties applicable to a municipality of the same population with the same form of government in effect on the date of creation of the municipal county, including, but not limited to, its zoning jurisdiction and the authority to impose a tax as provided in the Local Option Revenue Act.

(2) In order to provide economical and efficient services, a municipality within the boundaries of a municipal county may annex adjacent territory within the municipal county if the municipal county consents. Consent shall be granted if the services will be provided by the municipality within the annexed territory at less cost than similar services provided by the municipal county.

(3) All fire protection districts which are within the boundaries of a municipal county shall continue to exist after formation of the municipal county.



13-2810 Election; requirements.

(1) The powers granted by sections 13-2801 to 13-2809 shall not be exercised unless and until the question has been submitted at a primary, general, or special election held within the county or counties involved and in which registered voters within the boundaries of the proposed municipal county are entitled to vote on such question. The ballot question may combine the issues of creation of the municipal county, the merger of the county or counties and its offices, the merger of each municipality proposed to be merged, and the authorization of a local sales and use tax under section 13-2813.

(2) The officials of each county and each municipality seeking to form the municipal county shall order the submission of the question for creation by submitting a certified copy of the resolution calling for creation to the election commissioner or county clerk. The question may include any terms or conditions set forth in the resolution, such as the timing of the consolidation implementation, the number and method of election of council members, and any proposed name for the municipal county, and shall specifically state any offices to be eliminated.

(3) The election commissioner or county clerk shall give notice of the submission of the question not more than thirty days nor less than ten days before the election by publication one time in one or more newspapers published in or of general circulation within the boundaries of the proposed municipal county in which the question is to be submitted. This notice is in addition to any other notice required under the Election Act.

(4)(a) The vote shall be tabulated for (i) all those voting on the question, (ii) those voting who reside in each county and any municipality which would be consolidated into the municipal county, (iii) those voting who reside in each county but outside any municipality, and (iv) those voting who reside in each county but outside any municipality or any sanitary and improvement district.

(b) If a majority of those voting on the question, a majority of those voting who reside in at least one county to be consolidated, a majority of those voting who reside in at least one municipality which is in one county voting in favor of consolidation, a majority of those voting who reside in areas in the county to be consolidated which are outside any municipality to be consolidated, and a majority of those voting who reside in each county but outside any municipality or any sanitary and improvement district vote in favor of consolidation, the municipal county shall be deemed to be created for each county and municipality which had a majority of those voting in favor of consolidation according to the terms of the resolution. If no date of creation is provided in the resolution, the municipal county shall be deemed to be created on the following July 1. Any county in which a majority of those voting approve the consolidation shall be deemed to be abolished, and any municipality in such county which was proposed to be consolidated and in which a majority of those voting who reside in such municipality approve the consolidation shall be deemed to be abolished.

(c) The municipal county shall not be created (i) if a majority of those voting on the question are opposed, (ii) if a majority of those voting who reside in every county to be consolidated are opposed, (iii) if a majority of those voting who reside in every municipality to be consolidated which is in a county which approved are opposed, (iv) if a majority of those voting who reside in areas in a county which approved which are outside any municipality are opposed, or (v) if a majority of those voting who reside in a county which approved but outside any municipality or sanitary and improvement district are opposed.

(5) If a municipality within the boundaries of a municipal county is not a part of the municipal county either because the governing body of the municipality did not approve the resolution seeking inclusion or because the voters of the municipality disapproved the consolidation, the municipality may later seek inclusion into an existing municipal county by passing a resolution seeking inclusion and approval by those voting at a primary, general, or special election. The officials of the municipality shall deliver a certified copy of the resolution to the appropriate officer of the municipal county proposing inclusion. If a majority of those voting in the municipality approve inclusion and a majority of the elected council members of the municipal county vote to approve inclusion of such municipality, the municipality shall be merged into the municipal county. If a majority of those voting in the municipality disapprove or a majority of the elected council members of the municipal county do not vote to approve inclusion of such municipality, it shall not be merged.

(6) Any election under this section shall be conducted in accordance with the procedures provided in the Election Act.



13-2811 Approval of formation of municipal county; effect.

Approval of the formation of a municipal county shall abolish all county and municipal offices at the end of the then current officeholders' terms except as provided in subsection (3) of section 13-2803 and shall terminate all townships located within the municipal county. All debt of abolished counties and municipalities consolidated into a municipal county shall remain the responsibility of the county or municipality responsible at the time consolidation is approved.



13-2812 Dissolution; procedure.

(1) A municipal county may be dissolved by submitting the question of dissolution at a primary, general, or special election held within the county or counties involved and in which all registered voters are entitled to vote on such question. The ballot question may combine the issues of dissolution of the municipal county, the division of the municipal county into the county or counties and its offices, and the division of each merged municipality. The process of dissolving a municipal county shall begin by passage of a resolution by the council of the municipal county. The resolution may be initiated by the council or by petition as provided in subsection (2) of this section.

(2) Whenever registered voters of the municipal county, equal in number to ten percent of the total vote cast for Governor in the municipal county at the preceding election, petition the council to pass a resolution as contemplated by this section, it shall be the duty of the council to pass a resolution creating a dissolution planning commission. Petitions shall be filed with the election official. The election official shall ascertain the number of registered voters signing such petitions and transmit his or her findings, along with the petition, to the council.

(3) Within ninety days after the passage of the resolution or within ninety days after receipt of a petition by the registered voters, the council shall create a dissolution planning commission. A commission may also be created by the district court having jurisdiction over the municipal county upon the failure by the municipal county to pass a resolution after submission of a petition by the registered voters. The commission shall have no less than nine members and no more than twenty-one members representing the proposed counties and proposed municipalities to be reestablished as determined by the council in order to achieve proportionate representation. The council shall select the members. Representation on the commission shall be prorated based upon population of the proposed counties and proposed municipalities involved, except that (a) each proposed county and each proposed municipality involved shall have at least one representative selected by the council and (b) not more than forty percent of the total membership shall be public officials. Meetings of the commission shall be subject to the Open Meetings Act.

(4) The commission shall hold at least one public hearing prior to preparing the plan for the dissolution of the municipal county, study the affected area, and then make a determination of whether dissolution of a municipal county is in the public interest. If it is not in the public interest to do so, the commission shall issue a report stating its findings. If it is in the public interest to do so, the commission shall prepare one plan for the dissolution of the municipal county. Such plan shall be approved by the council prior to submission of the issue to a vote of the registered voters unless the commission was created by a petition of the registered voters. The plan shall specify (a) which counties and municipalities will be reestablished upon dissolution of the municipal county, and (b) which elected officials, if any, will be reestablished. At least ninety days prior to submission of the issue to a vote of the registered voters, the commission and the council shall hold at least one public hearing in each county and municipality proposed to be reestablished and make available for review by residents of the municipal county all material terms and conditions set forth in the resolution to dissolve the municipal county, including information regarding the tax implications and quality and cost of services to be provided by the proposed plan to dissolve the municipal county.

(5) Upon approval of the plan by the council, if required, or upon the council's approval or failure to approve if the commission was created by a petition of registered voters, the election official shall place the issue on the ballot at the next primary, general, or special election. The question may include any terms or conditions set forth in the resolution, such as the services to be provided by the municipalities and the timing of the dissolution implementation, and shall include any offices to be reestablished.

(6) The election official shall give notice of the submission of the question not more than thirty days nor less than ten days before the election by publication one time in one or more newspapers published in or of general circulation in the municipal county in which the question is to be submitted. This notice is in addition to any other notice required under the Election Act.

(7) The vote shall be tabulated in each municipality which is proposed to be created by the dissolution separately from the areas outside the boundaries of the proposed municipalities. If a majority of those voting on the question in the area within the boundaries of any proposed municipality and the areas outside the proposed municipalities vote in favor of dissolution, the municipal county shall be deemed to be dissolved according to the terms of the resolution. If the dissolution is not approved by a majority of those voting in the election in the area within the boundaries of any proposed municipality or the areas outside the proposed municipalities, the dissolution shall be deemed rejected.

(8) Any election under this section shall be conducted in accordance with the procedures provided in the Election Act.



13-2813 Sales and use tax authorized.

(1) A municipal county by ordinance of its council may impose a sales and use tax of one-half percent, one percent, or one and one-half percent upon the same transactions within the entire municipal county on which the state is authorized to impose a tax pursuant to the Nebraska Revenue Act of 1967, as amended from time to time.

(2) A municipal county shall not impose a new sales and use tax, increase the tax, or extend the territory of an existing sales and use tax until an election is held and a majority of the registered voters as provided in section 13-2810 have approved the tax, increase, or extension. The ballot issue proposing approval of a new sales and use tax or the increase or territorial extension of an existing sales and use tax may be combined with the issue proposing creation of a municipal county.



13-2814 Sales and use tax; administration.

(1) The Tax Commissioner shall administer all sales and use taxes adopted under section 13-2813. The Tax Commissioner may prescribe forms and adopt and promulgate rules and regulations in conformity with the Nebraska Revenue Act of 1967, as amended, for the making of returns and for the ascertainment, assessment, and collection of taxes. The council shall furnish a certified copy of the adopting or repealing resolution to the Tax Commissioner in accordance with such rules and regulations. The tax shall begin the first day of the next calendar quarter following receipt by the Tax Commissioner of the certified copy of the adopted resolution if the certified copy of the adopted resolution is received sixty days prior to the start of the next calendar quarter.

(2) For resolutions containing a termination date, the termination date is the first day of a calendar quarter. The council shall furnish a certified statement to the Tax Commissioner no more than one hundred twenty days and at least sixty days before the termination date stating that the termination date in the resolution is still valid. If the certified statement is not furnished within the prescribed time, the tax shall remain in effect and the Tax Commissioner shall continue to collect the tax until the first day of the calendar quarter which is at least sixty days after receipt of the certified statement notwithstanding the termination date stated in the resolution.

(3) The Tax Commissioner shall collect the sales and use tax concurrently with collection of a state tax in the same manner as the state tax is collected. The Tax Commissioner shall remit monthly the proceeds of the tax to the municipal county imposing the tax, after deducting the amount of refunds made and three percent of the remainder as an administrative fee necessary to defray the cost of collecting the tax and the expenses incident thereto. The Tax Commissioner shall keep full and accurate records of all money received and distributed. All receipts from the three percent administrative fee shall be deposited in the Municipal Equalization Fund.

(4) Upon any claim of illegal assessment and collection, the taxpayer has the same remedies as provided for claims of illegal assessment and collection of the state tax. It is the intention of the Legislature that the provisions of law which apply to the recovery of state taxes illegally assessed and collected apply to the recovery of sales and use taxes illegally assessed and collected under section 13-2813.



13-2815 Sales and use tax proceeds; use.

The proceeds of the sales and use tax imposed by a municipal county under section 13-2813 shall be distributed to the municipal county for deposit in its general fund.



13-2816 Nebraska Revenue Act of 1967; applicability.

(1) All relevant provisions of the Nebraska Revenue Act of 1967, as amended, not inconsistent with sections 13-2813 to 13-2815, shall govern transactions, proceedings, and activities pursuant to any sales and use tax imposed by a municipal county.

(2) For purposes of the sales and use tax imposed by a municipal county, all retail sales, rentals, and leases, as defined and described in the Nebraska Revenue Act of 1967, are consummated:

(a) At the place where title, possession, or segregation takes place, with the exception of sales or leases or rentals for more than one year of motor vehicles, trailers, semitrailers, and motorboats, if a purchaser takes possession of tangible personal property within a municipal county, which has enacted a tax under section 13-2813, regardless of the business location of the Nebraska retailer;

(b) At the point of delivery of utility services and community antenna television services or where such services are provided, with the exception that Nebraska intrastate message toll telephone and telegraph services which are consummated in the county where the customer is normally billed for such services;

(c) At the physical location of individual vending machines; and

(d) At the place designated on the application for registration for motor vehicles, trailers, semitrailers, and motorboats sold or leased or rented for more than one year.



13-2817 Municipality; payments to municipal county; when; amount; how determined.

(1) Any municipality that is within the boundaries of a municipal county that is not merged into the municipal county shall be required to pay the municipal county for services that were previously provided by the county and are not ordinarily provided by a municipality. Except as provided in subsection (2) of this section, the amount paid shall be equal to the attributable cost of county services times a ratio, the numerator of which is the total valuation of all municipalities that are within the boundaries of the municipal county and the denominator of which is the total valuation of the municipal county and all municipalities and unconsolidated sanitary and improvement districts that are within the boundaries of the municipal county that are not merged into the municipal county, times a ratio the numerator of which is the valuation of the particular municipality and the denominator of which is the total valuation of all municipalities that are within the boundaries of the municipal county, except that (a) the amount paid shall not exceed the total taxable valuation of the municipality times forty-five hundredths of one percent and (b) the municipality shall not be required to pay the municipal county for fire protection or ambulance services.

(2) The amount paid for law enforcement by a municipality that is within the boundaries of a municipal county but is not merged into the municipal county shall be as follows: (a) If the county did not provide law enforcement services prior to the formation of the municipal county or if the municipality continues its own law enforcement services after formation of the municipal county, the total cost of services budgeted by the municipal county for law enforcement shall be the net cost of services that are the express and exclusive duties and responsibilities of the county sheriff by law times the same ratios calculated in subsection (1) of this section; (b) if the municipality discontinues providing law enforcement services after the formation of the municipal county (i) the municipal county shall provide a level of service in such municipality that is equal to the level provided in the area or areas of the municipal county that were municipalities prior to the formation of the municipal county and (ii) the municipality shall pay the municipal county for the cost of county services for law enforcement as calculated in subsection (1) of this section, except that for the first five years, the amount shall be no more than the amount budgeted by the municipality for law enforcement services in the last year the municipality provided the services for itself; and (c) if the municipal county has deputized the police force of the municipality to perform the express and exclusive duties and responsibilities of the county sheriff by law, there shall be no amount paid to the municipal county for law enforcement services.

(3) Disputes regarding the amounts any municipality that is within the boundaries of a municipal county that is not merged into the municipal county must pay to the municipal county for services that were previously provided by the county and are not ordinarily provided by a municipality shall be heard in the district court of such municipal county.

(4) For purposes of this section and section 13-2818, attributable cost of county services means the total budgeted cost of services that were previously provided by the county for the immediately prior fiscal year times a ratio, the numerator of which is the property tax request of the municipal county or the county and all cities to be consolidated for the prior fiscal year, not including any tax for bonded indebtedness, and the denominator of which is the total of the restricted funds as defined in section 13-518 plus inheritance taxes, fees, and charges and other revenue that were budgeted for the immediately prior fiscal year by the municipal county or the county and all cities to be consolidated.



13-2818 Sanitary and improvement districts; treatment; payments to municipal county; when; amount; how determined.

(1) Sanitary and improvement districts located within a municipal county created under sections 13-2801 to 13-2819, unless consolidated into a municipal county in accordance with section 13-2819, shall be deemed to be unconsolidated sanitary and improvement districts and shall continue to exist after approval of the formation of the municipal county except as provided in this section.

(2) An unconsolidated sanitary and improvement district shall have and retain its authority to levy property taxes, and the municipal county shall have no authority to levy property taxes on the lands within an unconsolidated sanitary and improvement district other than for bonded indebtedness incurred by the county prior to creation of the municipal county. The area of the unconsolidated sanitary and improvement district shall not be considered to be within the municipal county except as provided by law.

(3) Parcels of land which are contiguous to each other and are included within the municipal county, but not included in an unconsolidated municipality, may be included in a sanitary and improvement district with the approval of the council of the municipal county.

(4) Each unconsolidated sanitary and improvement district shall pay the municipal county for services that were previously provided by the county. The amount paid shall be equal to the attributable cost of county services times a ratio, the numerator of which is the total valuation of all unconsolidated sanitary and improvement districts that are within the boundaries of the municipal county and the denominator of which is the total valuation of the municipal county and all unconsolidated sanitary and improvement districts and unconsolidated municipalities that are within the boundaries of the municipal county, times a ratio the numerator of which is the valuation of the particular unconsolidated sanitary and improvement district and the denominator of which is the total valuation of all unconsolidated sanitary and improvement districts that are within the boundaries of the municipal county, except that the amount paid shall not exceed the total taxable valuation of the unconsolidated sanitary and improvement district times forty-five hundredths of one percent. Any disputes arising under this subsection shall be heard in the district court of such municipal county.

(5) Unless the unconsolidated sanitary and improvement district is located wholly within the extraterritorial zoning jurisdiction of an unconsolidated municipality, an unconsolidated sanitary and improvement district shall be deemed to be within the zoning jurisdiction of the municipal county.

(6) Any municipal county sales and use tax that has been approved under section 13-2813 shall be imposed upon transactions within the entire municipal county, including all unconsolidated sanitary and improvement districts.



13-2819 Sanitary and improvement district; consolidated with municipal county; procedure.

A municipal county may by ordinance cause any unconsolidated sanitary and improvement district located (1) within the extraterritorial zoning jurisdiction of an unconsolidated municipality with the consent of the governing body of the unconsolidated municipality, or (2) within any portion of the municipal county, to be consolidated, in whole or part, into the municipal county, and thereafter the municipal county shall succeed to the property and property rights of every kind, contracts, obligations, and choses in action of every kind, held by or belonging to the sanitary and improvement district, and the municipal county shall be liable for and recognize, assume, and carry out the valid contracts and obligations of the district. Any such consolidation, in whole or in part, shall be accomplished by the municipal county and the sanitary and improvement district in accordance with sections 31-763 to 31-766, and other applicable law, as if the municipal county were a city and the consolidation were an annexation or partial annexation.



13-2901 Act, how cited.

Sections 13-2901 to 13-2914 shall be known and may be cited as the Political Subdivisions Construction Alternatives Act.



13-2902 Purpose.

The purpose of the Political Subdivisions Construction Alternatives Act is to authorize a political subdivision to enter into a design-build contract which is subject to qualification-based selection or a construction management at risk contract for a public project if the political subdivision adheres to the procedures set forth in the act.



13-2903 Terms, defined.

For purposes of the Political Subdivisions Construction Alternatives Act:

(1) Construction management at risk contract means a contract by which a construction manager (a) assumes the legal responsibility to deliver a construction project within a contracted price to the political subdivision, (b) acts as a construction consultant to the political subdivision during the design development phase of the project when the political subdivision's architect or engineer designs the project, and (c) is the builder during the construction phase of the project;

(2) Construction manager means the legal entity which proposes to enter into a construction management at risk contract pursuant to the act;

(3) Design-build contract means a contract which is subject to qualification-based selection between a political subdivision and a design-builder to furnish (a) architectural, engineering, and related design services for a project pursuant to the act and (b) labor, materials, supplies, equipment, and construction services for a project pursuant to the act;

(4) Design-builder means the legal entity which proposes to enter into a design-build contract which is subject to qualification-based selection pursuant to the act;

(5) Letter of interest means a statement indicating interest to enter into a design-build contract or a construction management at risk contract for a project pursuant to the act;

(6) Performance-criteria developer means any person licensed or any organization issued a certificate of authorization to practice architecture or engineering pursuant to the Engineers and Architects Regulation Act who is selected by a political subdivision to assist the political subdivision in the development of project performance criteria, requests for proposals, evaluation of proposals, evaluation of the construction under a design-build contract to determine adherence to the performance criteria, and any additional services requested by the political subdivision to represent its interests in relation to a project;

(7) Political subdivision means a city, village, county, school district, community college, or state college;

(8) Project performance criteria means the performance requirements of the project suitable to allow the design-builder to make a proposal. Performance requirements include the following, if required by the project: Capacity, durability, standards, ingress and egress requirements, description of the site, surveys, soil and environmental information concerning the site, interior space requirements, material quality standards, design and construction schedules, site development requirements, provisions for utilities, storm water retention and disposal, parking requirements, applicable governmental code requirements, and other criteria for the intended use of the project;

(9) Proposal means an offer in response to a request for proposals (a) by a design-builder to enter into a design-build contract for a project pursuant to the Political Subdivisions Construction Alternatives Act or (b) by a construction manager to enter into a construction management at risk contract for a project pursuant to the act;

(10) Qualification-based selection process means a process of selecting a design-builder based first on the qualifications of the design-builder and then on the design-builder's proposed approach to the design and construction of the project;

(11) Request for letters of interest means the documentation or publication by which a political subdivision solicits letters of interest;

(12) Request for proposals means the documentation by which a political subdivision solicits proposals; and

(13) School district means any school district classified under section 79-102.



13-2904 Contracts authorized; governing body; resolution required.

(1) Notwithstanding the procedures for public lettings in sections 73-101 to 73-106 or any other statute relating to the letting of bids by a political subdivision, a political subdivision which follows the Political Subdivisions Construction Alternatives Act may solicit and execute a design-build contract or a construction management at risk contract.

(2) The governing body of the political subdivision shall adopt a resolution selecting the design-build contract or construction management at risk contract delivery system provided under the act prior to proceeding with the provisions of sections 13-2905 to 13-2914. The resolution shall require the affirmative vote of at least two-thirds of the governing body of the political subdivision.



13-2905 Political subdivision; policies; requirements.

The political subdivision shall adopt policies for entering into a design-build contract or construction management at risk contract. The policies shall require that such contracts include the following:

(1) Procedures for selecting and hiring on its behalf a performance-criteria developer when soliciting and executing a design-build contract. The procedures shall be consistent with the Nebraska Consultants' Competitive Negotiation Act and shall provide that the performance-criteria developer (a) is ineligible to be included as a provider of any services in a proposal for the project on which it has acted as performance-criteria developer and (b) is not employed by or does not have a financial or other interest in a design-builder or construction manager who will submit a proposal;

(2) Procedures for the preparation and content of requests for proposals;

(3) Procedures and standards to be used to prequalify design-builders and construction managers. The procedures and standards shall provide that the political subdivision will evaluate prospective design-builders and construction managers based on the information submitted to the political subdivision in response to a request for letters of interest and will select design-builders or construction managers who are prequalified and consequently eligible to respond to the request for proposals;

(4) Procedures for preparing and submitting proposals;

(5) Procedures for evaluating proposals in accordance with sections 13-2908, 13-2910, and 13-2911;

(6) Procedures for negotiations between the political subdivision and the design-builders or construction managers submitting proposals prior to the acceptance of a proposal if any such negotiations are contemplated;

(7) Procedures for filing and acting on formal protests relating to the solicitation or execution of design-build contracts or construction management at risk contracts; and

(8) Procedures for the evaluation of construction under a design-build contract by the performance-criteria developer to determine adherence to the performance criteria.



13-2906 Letters of interest; requirements.

(1) A political subdivision shall prepare a request for letters of interest for design-build proposals and shall prequalify design-builders in accordance with this section. The request for letters of interest shall describe the project in sufficient detail to permit a design-builder to submit a letter of interest.

(2) The request for letters of interest shall be (a) published in a newspaper of general circulation within the political subdivision at least thirty days prior to the deadline for receiving letters of interest and (b) sent by first-class mail to any design-builder upon request.

(3) Letters of interest shall be reviewed by the political subdivision in consultation with the performance-criteria developer. The political subdivision shall select prospective design-builders in accordance with the procedures and standards adopted by the political subdivision pursuant to section 13-2905. The political subdivision shall select at least three prospective design-builders, except that if only two design-builders have submitted letters of interest, the political subdivision shall select at least two prospective design-builders. The selected design-builders shall then be considered prequalified and eligible to receive requests for proposals.



13-2907 Design-build contract; request for proposals; requirements.

A political subdivision shall prepare a request for proposals for each design-build contract in accordance with this section. Notice of the request for proposals shall be published in a newspaper of general circulation within the political subdivision at least thirty days prior to the deadline for receiving and opening proposals. A notice of the request for proposals by a school district shall be filed with the State Department of Education at least thirty days prior to the deadline for receiving and opening proposals. The request for proposals shall contain, at a minimum, the following elements:

(1) The identity of the political subdivision for which the project will be built and the political subdivision that will execute the design-build contract;

(2) Policies adopted by the political subdivision in accordance with section 13-2905;

(3) The proposed terms and conditions of the design-build contract, including any terms and conditions which are subject to further negotiation. The proposed general terms and conditions shall be consistent with nationally recognized model general terms and conditions which are standard in the design and construction industry in Nebraska. The proposed terms and conditions may set forth an initial determination of the manner by which the design-builder selects any subcontractor and may require that any work subcontracted be awarded by competitive bidding;

(4) A project statement which contains information about the scope and nature of the project;

(5) Project performance criteria;

(6) Budget parameters for the project;

(7) Any bonds and insurance required by law or as may be additionally required by the political subdivision;

(8) The criteria for evaluation of proposals and the relative weight of each criterion;

(9) A requirement that the design-builder provide a written statement of the design-builder's proposed approach to the design and construction of the project, which may include graphic materials illustrating the proposed approach to design and construction but shall not include price proposals;

(10) A requirement that the design-builder agree to the following conditions:

(a) An architect or engineer licensed to practice in Nebraska will participate substantially in those aspects of the offering which involve architectural or engineering services;

(b) At the time of the design-build offering, the design-builder will furnish to the governing body of the political subdivision a written statement identifying the architect or engineer who will perform the architectural or engineering work for the design-build project;

(c) The architect or engineer engaged by the design-builder to perform the architectural or engineering work with respect to the design-build project will have direct supervision of such work and may not be removed by the design-builder prior to the completion of the project without the written consent of the governing body of the political subdivision;

(d) A design-builder offering design-build services with its own employees who are design professionals licensed to practice in Nebraska will (i) comply with the Engineers and Architects Regulation Act by procuring a certificate of authorization to practice architecture or engineering and (ii) submit proof of sufficient professional liability insurance; and

(e) The rendering of architectural or engineering services by a licensed architect or engineer employed by the design-builder will conform to the Engineers and Architects Regulation Act and rules and regulations adopted under the act; and

(11) Other information which the political subdivision chooses to require.



13-2908 Design-build contract; evaluation of proposals; requirements; negotiations.

(1) A political subdivision shall evaluate proposals for a design-build contract in accordance with this section.

(2) The request for proposals shall be sent only to the prequalified design-builders selected pursuant to section 13-2906.

(3) Design-builders shall submit proposals as required by the request for proposals. The political subdivision may only proceed to negotiate and enter into a design-build contract if there are at least two proposals from prequalified design-builders.

(4) Proposals shall be sealed and shall not be opened until expiration of the time established for making proposals as set forth in the request for proposals.

(5) Proposals may be withdrawn at any time prior to acceptance. The political subdivision shall have the right to reject any and all proposals except for the purpose of evading the provisions and policies of the Political Subdivisions Construction Alternatives Act. The political subdivision may thereafter solicit new proposals using the same or a different project performance criteria.

(6) The political subdivision shall rank in order of preference the design-builders pursuant to the criteria in the request for proposals and taking into consideration the recommendation of the selection committee pursuant to section 13-2911.

(7) The political subdivision may attempt to negotiate a design-build contract with the highest ranked design-builder selected by the political subdivision and may enter into a design-build contract after negotiations. The negotiations shall include a final determination of the manner by which the design-builder selects a subcontractor. If the political subdivision is unable to negotiate a satisfactory design-build contract with the highest ranked design-builder, the political subdivision may terminate negotiations with that design-builder. The political subdivision may then undertake negotiations with the second highest ranked design-builder and may enter into a design-build contract after negotiations. If the political subdivision is unable to negotiate a satisfactory contract with the second highest ranked design-builder, the political subdivision may undertake negotiations with the third highest ranked design-builder, if any, and may enter into a design-build contract after negotiations.

(8) A school district shall file a copy of all design-build contract documents with the State Department of Education within thirty days after their full execution. Within thirty days after completion of the project, the design-builder shall file a copy of all contract modifications and change orders with the department.

(9) If the political subdivision is unable to negotiate a satisfactory contract with any of the ranked design-builders, the political subdivision may either revise the request for proposals and solicit new proposals or cancel the design-build process under the act.



13-2909 Construction management at risk contract; request for proposals; requirements.

A political subdivision shall prepare a request for proposals for each construction management at risk contract in accordance with this section. At least thirty days prior to the deadline for receiving and opening proposals, notice of the request for proposals shall be published in a newspaper of general circulation within the political subdivision. A notice of the request for proposals by a school district shall be filed with the State Department of Education at least thirty days prior to the deadline for receiving and opening proposals. The request for proposals shall contain, at a minimum, the following elements:

(1) The identity of the political subdivision for which the project will be built and the political subdivision that will execute the contract;

(2) Policies adopted by the political subdivision in accordance with section 13-2905;

(3) The proposed terms and conditions of the contract, including any terms and conditions which are subject to further negotiation. The proposed general terms and conditions shall be consistent with nationally recognized model general terms and conditions which are standard in the design and construction industry in Nebraska. The proposed terms and conditions may set forth an initial determination of the manner by which the construction manager selects any subcontractor and may require that any work subcontracted be awarded by competitive bidding;

(4) Any bonds and insurance required by law or as may be additionally required by the political subdivision;

(5) General information about the project which will assist the political subdivision in its selection of the construction manager, including a project statement which contains information about the scope and nature of the project, the project site, the schedule, and the estimated budget;

(6) The criteria for evaluation of proposals and the relative weight of each criterion; and

(7) A description of any other information which the political subdivision chooses to require.



13-2910 Construction management at risk contract; evaluation of proposals; requirements; negotiations.

(1) A political subdivision shall evaluate proposals for a construction management at risk contract in accordance with this section.

(2) The political subdivision shall evaluate and rank each proposal on the basis of best meeting the criteria in the request for proposals and taking into consideration the recommendation of the selection committee pursuant to section 13-2911.

(3) The political subdivision shall attempt to negotiate a construction management at risk contract with the highest ranked construction manager and may enter into a construction management at risk contract after negotiations. The negotiations shall include a final determination of the manner by which the construction manager selects a subcontractor. If the political subdivision is unable to negotiate a satisfactory contract with the highest ranked construction manager, the political subdivision may terminate negotiations with that construction manager. The political subdivision may then undertake negotiations with the second highest ranked construction manager and may enter into a construction management at risk contract after negotiations. If the political subdivision is unable to negotiate a satisfactory contract with the second highest ranked construction manager, the political subdivision may undertake negotiations with the third highest ranked construction manager, if any, and may enter into a construction management at risk contract after negotiations.

(4) A school district shall file a copy of all construction management at risk contract documents with the State Department of Education within thirty days after their full execution. Within thirty days after completion of the project, the construction manager shall file a copy of all contract modifications and change orders with the department.

(5) If the political subdivision is unable to negotiate a satisfactory contract with any of the ranked construction managers, the political subdivision may either revise the request for proposals and solicit new proposals or cancel the construction management at risk process under the Political Subdivisions Construction Alternatives Act.



13-2911 Contract proposals; evaluation; selection committee; duties.

(1) In evaluating proposals in accordance with sections 13-2908 and 13-2910, the political subdivision shall refer the proposals for recommendation to a selection committee. The selection committee shall be a group of at least five persons designated by the political subdivision. Members of the selection committee shall include (a) members of the governing body of the political subdivision, (b) members of the administration or staff of the political subdivision, (c) the performance-criteria developer when evaluating proposals from design-builders under section 13-2908 or the political subdivision's architect or engineer when evaluating proposals from construction managers under section 13-2910, (d) any person having special expertise relevant to selection of a design-builder or construction manager under the Political Subdivisions Construction Alternatives Act, and (e) a resident of the political subdivision other than an individual included in subdivisions (a) through (d) of this subsection. A member of the selection committee designated under subdivision (d) or (e) of this subsection shall not be employed by or have a financial or other interest in a design-builder or construction manager who has a proposal being evaluated and shall not be employed by the political subdivision or the performance-criteria developer.

(2) The selection committee and the political subdivision shall evaluate proposals taking into consideration the criteria enumerated in subdivisions (a) through (g) of this subsection with the maximum percentage of total points for evaluation which may be assigned to each criterion set forth following the criterion. The following criteria shall be evaluated, when applicable:

(a) The financial resources of the design-builder or construction manager to complete the project, ten percent;

(b) The ability of the proposed personnel of the design-builder or construction manager to perform, thirty percent;

(c) The character, integrity, reputation, judgment, experience, and efficiency of the design-builder or construction manager, thirty percent;

(d) The quality of performance on previous projects, thirty percent;

(e) The ability of the design-builder or construction manager to perform within the time specified, thirty percent;

(f) The previous and existing compliance of the design-builder or construction manager with laws relating to the contract, ten percent; and

(g) Such other information as may be secured having a bearing on the selection, twenty percent.

(3) The records of the selection committee in evaluating proposals and making recommendations shall be considered public records for purposes of section 84-712.01.



13-2912 Contracts; refinements; changes authorized.

A design-build contract and a construction management at risk contract may be conditioned upon later refinements in scope and price and may permit the political subdivision in agreement with the design-builder or construction manager to make changes in the project without invalidating the contract. Later refinements under this section shall not exceed the scope of the project statement contained in the request for proposals pursuant to section 13-2907 or 13-2909.



13-2913 Act; bonding or insurance requirements.

Nothing in the Political Subdivisions Construction Alternatives Act shall limit or reduce statutory or regulatory requirements regarding bonding or insurance.



13-2914 Projects excluded.

A political subdivision shall not use a design-build contract or construction management at risk contract for a project, in whole or in part, for road, street, highway, water, wastewater, utility, or sewer construction, except that a city of the metropolitan class may use a design-build contract or construction management at risk contract for the purpose of complying with state or federal requirements to control or minimize overflows from combined sewers.



13-3001 Peace officer; production or disclosure of personal financial records; restrictions.

After an applicant is hired by any municipality or county as a peace officer, no municipality or county may require the peace officer to produce or disclose the peace officer's personal financial records except pursuant to a valid search warrant or subpoena. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3002 Peace officer; release of photograph; restrictions.

No municipality or county shall publicly release a photograph of a peace officer who is the subject of an investigation without the written permission of the peace officer, except that the municipality or county may display a photograph of a peace officer to a prospective witness as part of an investigation and the municipality or county may provide a photograph of a peace officer to the investigating individual to display to a prospective witness as part of the investigation. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3003 Peace officer; disciplinary action; inclusion in personnel record; restrictions.

No disciplinary action by any municipality or county may be included in a peace officer's personnel record unless such disciplinary action has been reduced to writing and the peace officer has been given a copy, and no correspondence may be included in a peace officer's personnel record unless the peace officer has been given a copy of the correspondence. The peace officer shall sign a written acknowledgement of receipt for any copy of a disciplinary action. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3004 Peace officer; exercise of rights; no retaliation.

No peace officer of any municipality or county may be discharged, subject to disciplinary action, or threatened with discharge or disciplinary action as retaliation for or solely by reason of the peace officer's exercise of his or her rights provided in section 17-107, 17-208, or 23-1734 or sections 13-3001 to 13-3004. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3005 City of first class and county sheriff; adopt rules and regulations governing peace officer removal, suspension, or demotion.

(1) Except as otherwise provided in a collective-bargaining agreement, Chapter 19, article 18, or Chapter 23, article 17, any city of the first class and all county sheriffs shall adopt rules and regulations governing the removal, suspension with or without pay, or demotion of any peace officer, including the chief of police. Such rules and regulations shall include: (a) Provisions for giving notice and a copy of the written accusation to the peace officer; (b) the peace officer's right to have an attorney or representative retained by the peace officer present with him or her at all hearings or proceedings regarding the written accusation; (c) the right of the peace officer or his or her attorney or representative retained by the peace officer to be heard and present evidence; (d) the right of the peace officer as well as the individual imposing the action or their respective attorneys or representatives to record all hearings or proceedings regarding the written accusation; and (e) a procedure for making application for an appeal. Nothing in this section shall be construed to prevent the preemptory suspension or immediate removal from duty of an officer by the appropriate authority, pending the hearing authorized by this section, in cases of gross misconduct, neglect of duty, or disobedience of orders.

(2) This section does not apply to a peace officer during his or her probationary period.



13-3101 Act, how cited.

Sections 13-3101 to 13-3109 shall be known and may be cited as the Sports Arena Facility Financing Assistance Act.



13-3102 Terms, defined.

For purposes of the Sports Arena Facility Financing Assistance Act:

(1) Board means a board consisting of the Governor, the State Treasurer, the chairperson of the Nebraska Investment Council, the chairperson of the Nebraska State Board of Public Accountancy, and a professor of economics on the faculty of a state postsecondary educational institution appointed to a two-year term on the board by the Coordinating Commission for Postsecondary Education. For administrative and budget purposes only, the board shall be considered part of the Department of Revenue;

(2) Bond means a general obligation bond, redevelopment bond, lease-purchase bond, revenue bond, or combination of any such bonds;

(3) Eligible sports arena facility means:

(a) Any publicly owned, enclosed, and temperature-controlled building primarily used for sports that has a permanent seating capacity of at least three thousand but no more than seven thousand seats and in which initial occupancy occurs on or after July 1, 2010. Eligible sports arena facility includes stadiums, arenas, dressing and locker facilities, concession areas, parking facilities, and onsite administrative offices connected with operating the facilities; and

(b) Any racetrack enclosure licensed by the State Racing Commission in which initial occupancy occurs on or after July 1, 2010, including concession areas, parking facilities, and onsite administrative offices connected with operating the racetrack;

(4) General obligation bond means any bond or refunding bond issued by a political subdivision and which is payable from the proceeds of an ad valorem tax;

(5) Increase in state sales tax revenue means the amount of state sales tax revenue collected by a nearby retailer during the fiscal year for which state assistance is calculated minus the amount of state sales tax revenue collected by the nearby retailer in the fiscal year that ended immediately preceding the date of occupancy of the eligible sports arena facility, except that the amount of state sales tax revenue of a nearby retailer shall not be less than zero;

(6) Nearby retailer means a retailer as defined in section 77-2701.32 that is located within the program area. The term includes a subsequent owner of a nearby retailer operating at the same location;

(7) New state sales tax revenue means:

(a) For nearby retailers that commenced collecting state sales tax during the period of time beginning twenty-four months prior to occupancy of the eligible sports arena facility and ending forty-eight months after the occupancy of the eligible sports arena facility or, for applications for state assistance approved prior to October 1, 2016, forty-eight months after October 1, 2016, one hundred percent of the state sales tax revenue collected by the nearby retailer and sourced under sections 77-2703.01 to 77-2703.04 to the program area; and

(b) For nearby retailers that commenced collecting state sales tax prior to twenty-four months prior to occupancy of the eligible sports arena facility, the increase in state sales tax revenue collected by the nearby retailer and sourced under sections 77-2703.01 to 77-2703.04 to the program area;

(8) Political subdivision means any city, village, or county;

(9) Program area means:

(a) For applications for state assistance submitted prior to October 1, 2016, the area that is located within six hundred yards of an eligible sports arena facility, measured from any point of the exterior perimeter of the facility but not from any parking facility or other structure; or

(b) For applications for state assistance submitted on or after October 1, 2016, the area that is located within six hundred yards of an eligible sports arena facility, measured from any point of the exterior perimeter of the facility but not from any parking facility or other structure, except that if twenty-five percent or more of such area is unbuildable property, then the program area shall be adjusted so that:

(i) It avoids as much of the unbuildable property as is practical; and

(ii) It contains contiguous property with the same total amount of square footage that the program area would have contained had no adjustment been necessary.

Approval of an application for state assistance by the board pursuant to section 13-3106 shall establish the program area as that area depicted in the map accompanying the application for state assistance as submitted pursuant to subdivision (2)(c) of section 13-3104.

(10) Revenue bond means any bond or refunding bond issued by a political subdivision which is limited or special rather than a general obligation bond of the political subdivision and which is not payable from the proceeds of an ad valorem tax; and

(11) Unbuildable property means any real property that is located in a floodway, an environmentally protected area, a right-of-way, or a brownfield site as defined in 42 U.S.C. 9601 that the political subdivision determines is not suitable for the construction or location of residential, commercial, or other buildings or facilities.



13-3103 State assistance; limitation.

(1) Any political subdivision or its governing body that has (a) acquired, constructed, improved, or equipped, (b) approved a revenue bond issue or a general obligation bond issue to acquire, construct, improve, or equip, or (c) adopted a resolution authorizing the political subdivision to pursue a general obligation bond issue to acquire, construct, improve, or equip an eligible sports arena facility may apply to the board for state assistance. The state assistance shall only be used to pay back amounts expended or borrowed through one or more issues of bonds to be expended by the political subdivision to acquire, construct, improve, and equip the eligible sports arena facility.

(2) For applications for state assistance approved on or after October 1, 2016, no more than fifty percent of the final cost of the eligible sports arena facility shall be funded by state assistance received pursuant to section 13-3108.



13-3104 Application; contents; board; duties.

(1) All applications for state assistance under the Sports Arena Facility Financing Assistance Act shall be in writing and shall include a certified copy of the approving action of the governing body of the applicant describing the proposed eligible sports arena facility and the anticipated financing.

(2) The application shall contain:

(a) A description of the proposed financing of the eligible sports arena facility, including the estimated principal and interest requirements for the bonds proposed to be issued in connection with the facility or the amounts necessary to repay the original investment by the applicant in the facility;

(b) Documentation of local financial commitment to support the project, including all public and private resources pledged or committed to the project and including a copy of any operating agreement or lease with substantial users of the facility;

(c) For applications submitted on or after October 1, 2016, a map identifying the program area, including any unbuildable property within the program area or taken into account in adjusting the program area as described in subdivision (9)(b) of section 13-3102; and

(d) Any other project information deemed appropriate by the board.

(3) Upon receiving an application for state assistance, the board shall review the application and notify the applicant of any additional information needed for a proper evaluation of the application.

(4) Any state assistance received pursuant to the act shall be used only for public purposes.



13-3105 Public hearing; notice.

(1) After reviewing an application submitted under section 13-3104, the board shall hold a public hearing on the application.

(2) The board shall give notice of the time, place, and purpose of the public hearing by publication three times in a newspaper of general circulation in the area where the applicant is located. Such publication shall be not less than ten days prior to the hearing. The notice shall describe generally the eligible sports arena facility for which state assistance has been requested. The applicant shall pay the cost of the notice.

(3) At the public hearing, representatives of the applicant and any other interested persons may appear and present evidence and argument in support of or in opposition to the application or neutral testimony. The board may seek expert testimony and may require testimony of persons whom the board desires to comment on the application. The board may accept additional evidence after conclusion of the public hearing.



13-3106 Application; approval; board; findings; temporary approval; when; board; quorum.

(1) After consideration of the application and the evidence, if the board finds that the facility described in the application is eligible and that state assistance is in the best interest of the state, the application shall be approved, except that an approval of an application submitted because of the requirement in subdivision (1)(c) of section 13-3103 is a temporary approval. If the general obligation bond issue is subsequently approved by the voters of the political subdivision, the approval by the board becomes permanent. If the general obligation bond issue is not approved by such voters, the temporary approval shall become void.

(2) In determining whether state assistance is in the best interest of the state, the board shall consider the fiscal and economic capacity of the applicant to finance the local share of the facility.

(3) A majority of the board members constitutes a quorum for the purpose of conducting business. All actions of the board shall be by a majority vote of all the board members, one of whom must be the Governor.



13-3107 Tax Commissioner; duties; Department of Revenue; rules and regulations.

(1) If an application is approved, the Tax Commissioner shall:

(a) Audit or review audits of the approved eligible sports arena facility to determine the (i) state sales tax revenue collected by retailers doing business at such facility on sales at such facility, (ii) state sales tax revenue collected on primary and secondary box office sales of admissions to such facility, and (iii) new state sales tax revenue collected by nearby retailers;

(b) Certify annually the amount of state sales tax revenue and new state sales tax revenue determined under subdivision (a) of this subsection to the Legislature; and

(c) Determine if more than one facility is eligible for state assistance from state sales tax revenue collected by the same nearby retailers. If the Tax Commissioner has made such a determination, the facility that was first determined to be eligible for state assistance shall be the only facility eligible to receive such funds.

(2) State sales tax revenue collected by retailers that are doing business at an eligible sports arena facility and new state sales tax revenue collected by nearby retailers shall be reported on informational returns developed by the Department of Revenue and provided to any such retailers by the facility. The informational returns shall be submitted to the department by the retailer by the twentieth day of the month following the month the sales taxes are collected. The Tax Commissioner shall use the data from the informational returns and sales tax returns of both such categories of retailers and the sports arena facility for purposes of the Sports Arena Facility Financing Assistance Act.

(3) On or before April 1, 2014, the Tax Commissioner shall certify to the State Treasurer, for each eligible sports arena facility for which state assistance has been approved, the total amount of state sales tax revenue and new state sales tax revenue described in subdivisions (1)(a)(i) through (iii) of this section that was collected from July 1, 2013, through December 31, 2013. The certified amount shall be used for purposes of making the transfer required under subdivision (2)(a) of section 13-3108 and making the distribution of state assistance described in subsection (4) of section 13-3108.

(4) Beginning in 2014, the Tax Commissioner shall use data from the informational returns and sales tax returns described in subsection (2) of this section to certify quarterly, for each eligible sports arena facility for which state assistance has been approved, the total amount of state sales tax revenue and new state sales tax revenue described in subdivisions (1)(a)(i) through (iii) of this section that was collected in the preceding calendar quarter. The Tax Commissioner shall certify such amount to the State Treasurer within sixty days after the end of each calendar quarter, and such certification shall be used for purposes of making the transfers required under subdivision (2)(b) of section 13-3108 and making the quarterly distributions of state assistance described in subsection (5) of section 13-3108.

(5) The Department of Revenue may adopt and promulgate rules and regulations to carry out the Sports Arena Facility Financing Assistance Act.



13-3108 Sports Arena Facility Support Fund; created; investment; State Treasurer; duties; state assistance; use.

(1) The Sports Arena Facility Support Fund is created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2)(a) Upon receiving the certification described in subsection (3) of section 13-3107, the State Treasurer shall transfer the amount certified to the fund.

(b) Upon receiving the quarterly certification described in subsection (4) of section 13-3107, the State Treasurer shall transfer the amount certified to the fund.

(3)(a) It is the intent of the Legislature to appropriate from the fund money to be distributed as provided in subsections (4) and (5) of this section to any political subdivision for which an application for state assistance under the Sports Arena Facility Financing Assistance Act has been approved an amount not to exceed seventy percent of the (i) state sales tax revenue collected by retailers doing business at eligible sports arena facilities on sales at such facilities, (ii) state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and (iii) new state sales tax revenue collected by nearby retailers and sourced under sections 77-2703.01 to 77-2703.04 to the program area.

(b) The amount to be appropriated for distribution as state assistance to a political subdivision under this subsection for any one year after the tenth year shall not exceed the highest such amount appropriated under subdivision (3)(a) of this section during any one year of the first ten years of such appropriation. If seventy percent of the state sales tax revenue as described in subdivision (3)(a) of this section exceeds the amount to be appropriated under this subdivision, such excess funds shall be transferred to the General Fund.

(4) The amount certified under subsection (3) of section 13-3107 shall be distributed as state assistance on or before April 15, 2014.

(5) Beginning in 2014, quarterly distributions and associated transfers of state assistance shall be made. Such quarterly distributions and transfers shall be based on the certifications provided under subsection (4) of section 13-3107 and shall occur within fifteen days after receipt of such certification.

(6) The total amount of state assistance approved for an eligible sports arena facility shall neither (a) exceed fifty million dollars nor (b) be paid out for more than twenty years after the issuance of the first bond for the sports arena facility.

(7) State assistance to the political subdivision shall no longer be available upon the retirement of the bonds issued to acquire, construct, improve, or equip the facility or any subsequent bonds that refunded the original issue or when state assistance reaches the amount determined under subsection (6) of this section, whichever comes first.

(8) State assistance shall not be used for an operating subsidy or other ancillary facility.

(9) The thirty percent of state sales tax revenue remaining after the appropriation and transfer in subsection (3) of this section shall be appropriated by the Legislature and transferred quarterly beginning in 2014 to the Civic and Community Center Financing Fund.

(10) Except as provided in subsection (11) of this section for a city of the primary class, any municipality that has applied for and received a grant of assistance under the Civic and Community Center Financing Act shall not receive state assistance under the Sports Arena Facility Financing Assistance Act for the same project for which the grant was awarded under the Civic and Community Center Financing Act.

(11) A city of the primary class shall not be eligible to receive a grant of assistance from the Civic and Community Center Financing Act if the city has applied for and received a grant of assistance under the Sports Arena Facility Financing Assistance Act.



13-3109 Bonds and refunding bonds; issuance; procedure; security; treatment.

(1) The applicant political subdivision may issue from time to time its bonds and refunding bonds to finance and refinance the acquisition, construction, improving, and equipping of eligible sports arena facilities. The bonds may be sold by the applicant in such manner and for such price as the applicant determines, at a discount, at par, or at a premium, at private negotiated sale or at public sale, after notice published prior to the sale in a legal newspaper having general circulation in the political subdivision or in such other medium of publication as the applicant deems appropriate. The bonds shall have a stated maturity of twenty years or less and shall bear interest at such rate or rates and otherwise be issued in accordance with the respective procedures and with such other terms and provisions as are established, permitted, or authorized by applicable state laws and home rule charters for the type of bonds to be issued. Such bonds may be secured as to payment in whole or in part by a pledge, as shall be determined by the applicant, from the income, proceeds, and revenue of the eligible sports arena facilities financed with proceeds of such bonds, from the income, proceeds, and revenue of any of its eligible sports arena facilities, or from its revenue and income, including its sales, use, or occupation tax revenue, fees, or receipts, as may be determined by the applicant. The applicant may further secure the bonds by a mortgage or deed of trust encumbering all or any portion of the eligible sports arena facilities and by a bond insurance policy or other credit support facility. No general obligation bonds, except refunding bonds, shall be issued until authorized by greater than fifty percent of the applicant's electors voting on the question as to their issuance at any election as defined in section 32-108. The face of the bonds shall plainly state that the bonds and the interest thereon shall not constitute nor give rise to an indebtedness, obligation, or pecuniary liability of the state nor a charge against the general credit, revenue, or taxing power of the state. Bonds of the applicant are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all state income taxes.

(2) All payments to political subdivisions under the Sports Arena Facility Financing Assistance Act are made subject to specific appropriation for such purpose.



13-3201 Act, how cited.

Sections 13-3201 to 13-3211 shall be known and may be cited as the Property Assessed Clean Energy Act.



13-3202 Legislative findings.

The Legislature finds that:

(1) Energy efficiency and the use of renewable energy are important for preserving the health and economic well-being of Nebraska’s citizens. Using less energy decreases the cost of living and keeps the cost of public power low by delaying the need for additional power plants. By building the market for energy efficiency and renewable energy products, new jobs will be created for Nebraskans in the energy efficiency and renewable energy job sectors;

(2) To further these goals, the state should promote energy efficiency improvements and renewable energy systems;

(3) The upfront costs for energy efficiency improvements and renewable energy systems prohibit many property owners from making improvements. Therefore, it is necessary to authorize municipalities to implement an alternative financing method through the creation of clean energy assessment districts; and

(4) A public purpose will be served by providing municipalities with the authority to finance the installation of energy efficiency improvements and renewable energy systems through the creation of clean energy assessment districts.



13-3203 Terms, defined.

For purposes of the Property Assessed Clean Energy Act:

(1) Assessment contract means a contract entered into between a municipality, a property owner, and, if applicable, a third-party lender under which the municipality agrees to provide financing for an energy project in exchange for a property owner’s agreement to pay an annual assessment for a period not to exceed the weighted average useful life of the energy project;

(2) Clean energy assessment district means a district created by a municipality to provide financing for energy projects;

(3) Energy efficiency improvement means any acquisition, installation, or modification benefiting publicly or privately owned property that is designed to reduce the electric, gas, water, or other utility demand or consumption of the buildings on or to be constructed on such property or to promote the efficient and effective management of natural resources or storm water, including, but not limited to:

(a) Insulation in walls, roofs, floors, foundations, or heating and cooling distribution systems;

(b) Storm windows and doors; multiglazed windows and doors; heat-absorbing or heat-reflective glazed and coated window and door systems; and additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(c) Automated energy control systems;

(d) Heating, ventilating, or air conditioning and distribution system modifications or replacements;

(e) Caulking, weatherstripping, and air sealing;

(f) Replacement or modification of lighting fixtures to reduce the energy use of the lighting system;

(g) Energy recovery systems;

(h) Daylighting systems;

(i) Installation or upgrade of electrical wiring or outlets to charge a motor vehicle that is fully or partially powered by electricity;

(j) Facilities providing for water conservation or pollutant control;

(k) Roofs designed to reduce energy consumption or support additional loads necessitated by other energy efficiency improvements;

(l) Installation of energy-efficient fixtures, including, but not limited to, water heating systems, escalators, and elevators;

(m) Energy efficiency related items so long as the cost of the energy efficiency related items financed by the municipality does not exceed twenty-five percent of the total cost of the energy project; and

(n) Any other installation or modification of equipment, devices, or materials approved as a utility cost-saving measure by the municipality;

(4) Energy efficiency related item means any repair, replacement, improvement, or modification to real property that is necessary or desirable in conjunction with an energy efficiency improvement, including, but not limited to, structural support improvements and the repair or replacement of any building components, paved surfaces, or fixtures disrupted or altered by the installation of an energy efficiency improvement;

(5) Energy project means the installation or modification of an energy efficiency improvement or the acquisition, installation, or improvement of a renewable energy system;

(6) Municipality means any county, city, or village in this state;

(7) Qualifying property means any of the following types of property located within a municipality:

(a) Agricultural property;

(b) Commercial property, including multifamily residential property comprised of more than four dwelling units;

(c) Industrial property; or

(d) Single-family residential property, which may include up to four dwelling units;

(8)(a) Renewable energy resource means a resource that naturally replenishes over time and that minimizes the output of toxic material in the conversion to energy. Renewable energy resource includes, but is not limited to, the following:

(i) Nonhazardous biomass;

(ii) Solar and solar thermal energy;

(iii) Wind energy;

(iv) Geothermal energy;

(v) Methane gas captured from a landfill or elsewhere;

(vi) Photovoltaic systems; and

(vii) Cogeneration and trigeneration systems; and

(b) Renewable energy resource does not include petroleum, nuclear power, natural gas, coal, or hazardous biomass; and

(9) Renewable energy system means a fixture, product, device, or interacting group of fixtures, products, or devices on the customer's side of the meter that uses one or more renewable energy resources to generate electricity. Renewable energy system includes a biomass stove but does not include an incinerator.



13-3204 Clean energy assessment district; creation; procedures; governing body; public hearing; notice; ordinance; resolution; contents; assessment contracts.

(1) Pursuant to the procedures provided in this section, a municipality may, from time to time, create one or more clean energy assessment districts. Such districts may be separate, overlapping, or coterminous and may be created anywhere within the municipality or its extraterritorial zoning jurisdiction, except that a county shall not create a district that includes any area within the corporate boundaries or extraterritorial zoning jurisdiction of any city or village located in whole or in part within such county. The governing body of the municipality shall be the governing body for any district so created.

(2) Prior to creating any clean energy assessment district, the municipality shall hold a public hearing at which the public may comment on the creation of such district. Notice of the public hearing shall be given by publication in a legal newspaper in or of general circulation in the municipality at least ten days prior to the hearing.

(3) After the public hearing, the municipality may create a clean energy assessment district by ordinance or, for counties, by resolution. The ordinance or resolution shall include:

(a) A finding that the financing of energy projects is a valid public purpose;

(b) A contract form to be used for assessment contracts between the municipality, the owner of the qualifying property, and, if applicable, a third-party lender governing the terms and conditions of financing and annual assessments;

(c) Identification of an official authorized to enter into assessment contracts on behalf of the municipality;

(d) An application process and eligibility requirements for financing energy projects;

(e) An explanation of how annual assessments will be made and collected;

(f) For energy projects involving residential property, a requirement that any interest rate on assessment installments must be a fixed rate;

(g) For energy projects involving residential property, a requirement that the repayment period for assessments must be according to a fixed repayment schedule;

(h) Information regarding the following, to the extent known, or procedures to determine the following in the future:

(i) Provisions for an adequate debt service reserve fund created under section 13-3209, if applicable;

(ii) Provisions for an adequate loss reserve fund created under section 13-3208; and

(iii) Any application, administration, or other program fees to be charged to owners participating in the program that will be used to finance costs incurred by the municipality as a result of the program;

(i) A requirement that the term of the annual assessments not exceed the weighted average useful life of the energy project paid for by the annual assessments;

(j) A requirement that any energy efficiency improvement that is not permanently affixed to the qualifying property upon which an annual assessment is imposed to repay the cost of such energy efficiency improvement must be conveyed with the qualifying property if a transfer of ownership of the qualifying property occurs;

(k) A requirement that, prior to the effective date of any contract that binds the purchaser to purchase qualifying property upon which an annual assessment is imposed, the owner shall provide notice to the purchaser that the purchaser assumes responsibility for payment of the annual assessment as provided in subdivision (3)(d) of section 13-3205;

(l) Provisions for marketing and participant education;

(m) A requirement that after the energy project is completed, the municipality shall obtain verification that the renewable energy system or energy efficiency improvement was properly installed and is operating as intended; and

(n) A requirement that the clean energy assessment district, with respect to single-family residential property, comply with the Property Assessed Clean Energy Act and with directives or guidelines issued by the Federal Housing Administration and the Federal Housing Finance Agency on or after January 1, 2016, relating to property assessed clean energy financing.



13-3205 Assessment contract; contents; recorded with register of deeds; municipality; duties; annual assessments; copy to county assessor and register of deeds.

(1) After passage of an ordinance or resolution under section 13-3204, a municipality may enter into an assessment contract with the record owner of qualifying property within a clean energy assessment district and, if applicable, with a third-party lender to finance an energy project on the qualifying property. The costs financed under the assessment contract may include the cost of materials and labor necessary for installation, permit fees, inspection fees, application and administrative fees, bank fees, and all other fees that may be incurred by the owner pursuant to the installation. The assessment contract shall provide for the repayment of all such costs through annual assessments upon the qualifying property benefited by the energy project. A municipality may not impose an annual assessment under the Property Assessed Clean Energy Act unless such annual assessment is part of an assessment contract entered into under this section.

(2) Before entering into an assessment contract with an owner and, if applicable, a third-party lender under this section, the municipality shall verify:

(a) In all cases involving qualifying property other than single-family residential property, that the owner has obtained an acknowledged and verified written consent and subordination agreement executed by each mortgage holder or trust deed beneficiary stating that the mortgagee or beneficiary consents to the imposition of the annual assessment and that the priority of the mortgage or trust deed is subordinated to the PACE lien established in section 13-3206. The consent and subordination agreement shall be in a form and substance acceptable to each mortgagee or beneficiary and shall be recorded in the office of the register of deeds of the county in which the qualifying property is located;

(b) That there are no delinquent taxes, special assessments, water or sewer charges, or any other assessments levied on the qualifying property; that there are no involuntary liens, including, but not limited to, construction liens, on the qualifying property; and that the owner of the qualifying property is current on all debt secured by a mortgage or trust deed encumbering or otherwise securing the qualifying property;

(c) That there are no delinquent annual assessments on the qualifying property which were imposed to pay for a different energy project under the Property Assessed Clean Energy Act; and

(d) That there are sufficient resources to complete the energy project and that the estimated economic benefit, including, but not limited to, energy cost savings, maintenance cost savings, and other property operating savings expected from the energy project during the financing period, is equal to or greater than the principal cost of the energy project.

(3) Upon completion of the verifications required under subsection (2) of this section, an assessment contract may be executed by the municipality, the owner of the qualifying property, and, if applicable, a third-party lender and shall provide:

(a) A description of the energy project, including the estimated cost of the energy project and a description of the estimated savings prepared in accordance with standards acceptable to the municipality;

(b) A mechanism for:

(i) Verifying the final costs of the energy project upon its completion; and

(ii) Ensuring that any amounts advanced, financed, or otherwise paid by the municipality toward the costs of the energy project will not exceed the final cost of the energy project;

(c) An agreement by the property owner to pay annual assessments for a period not to exceed the weighted average useful life of the energy project;

(d) A statement that the obligations set forth in the assessment contract, including the obligation to pay annual assessments, are a covenant that shall run with the land and be obligations upon future owners of the qualifying property; and

(e) An acknowledgment that no subdivision of qualifying property subject to the assessment contract shall be valid unless the assessment contract or an amendment to such contract divides the total annual assessment due between the newly subdivided parcels pro rata to the special benefit realized by each subdivided parcel.

(4) The total annual assessments levied against qualifying property under an assessment contract shall not exceed the sum of the cost of the energy project, including any energy audits or inspections or portion thereof financed by the municipality, plus such administration fees, interest, and other financing costs reasonably required by the municipality.

(5) Nothing in the Property Assessed Clean Energy Act shall be construed to prevent a municipality from entering into more than one assessment contract with respect to a single parcel of real property so long as each assessment contract relates to a separate energy project and subdivision (2)(c) of this section is not violated.

(6) The municipality shall provide a copy of each signed assessment contract to the county assessor and register of deeds of the county in which the qualifying property is located, and the register of deeds shall record the assessment contract with the qualifying property.

(7) Annual assessments agreed to under an assessment contract shall be levied against the qualifying property and collected at the same time and in the same manner as property taxes are levied and collected, except that an assessment contract for qualifying property other than single-family residential property may allow third-party lenders to collect annual assessments directly from the owner of the qualifying property in a manner prescribed in the assessment contract. Any third-party lender collecting annual assessments directly from the owner of the qualifying property shall notify the municipality within three business days if an annual assessment becomes delinquent.

(8) Collection of annual assessments shall only be sought from the original owners or subsequent purchasers of qualifying property subject to an assessment contract.



13-3206 Annual assessment; PACE lien; notice of lien; contents; priority; sale of property; use of proceeds; release of lien; recording.

(1)(a) For qualifying property other than single-family residential property, any annual assessment imposed on such qualifying property that becomes delinquent, including any interest on the annual assessment and any penalty, shall constitute a PACE lien against the qualifying property on which the annual assessment is imposed until the annual assessment, including any interest and penalty, is paid in full. Any annual assessment that is not paid within the time period set forth in the assessment contract shall be considered delinquent. The municipality shall, within fourteen days after an annual assessment becomes delinquent, record a notice of such lien in the office of the register of deeds of the county in which the qualifying property is located.

(b) For qualifying property that is single-family residential property, all annual assessments imposed on such qualifying property, including any interest on the annual assessments and any penalty, shall, upon the initial annual assessment, constitute a PACE lien against the qualifying property on which the annual assessments are imposed until all annual assessments, including any interest and penalty, are paid in full. Any annual assessment that is not paid within the time period set forth in the assessment contract shall be considered delinquent. The municipality shall, upon imposition of the initial annual assessment, record a notice of such lien in the office of the register of deeds of the county in which the qualifying property is located.

(2) A notice of lien filed under this section shall, at a minimum, include:

(a) The amount of funds disbursed or to be disbursed pursuant to the assessment contract;

(b) The names and addresses of the current owners of the qualifying property subject to the annual assessment;

(c) The legal description of the qualifying property subject to the annual assessment;

(d) The duration of the assessment contract; and

(e) The name and address of the municipality filing the notice of lien.

(3) The PACE lien created under this section shall:

(a) For qualifying property that is single-family residential property, (i) be subordinate to all liens on the qualifying property recorded prior to the time the notice of the PACE lien is recorded, (ii) be subordinate to a first mortgage or trust deed on the qualifying property recorded after the notice of the PACE lien is recorded, and (iii) have priority over any other lien on the qualifying property recorded after the notice of the PACE lien is recorded; and

(b) For qualifying property other than single-family residential property and subject to the requirement in subdivision (2)(a) of section 13-3205 to obtain and record an executed consent and subordination agreement, have the same priority and status as real property tax liens.

(4)(a) Notwithstanding any other provision of law, in the event of a sale pursuant to a foreclosure or a sale pursuant to the exercise of a power of sale under a trust deed relating to qualifying property that is single-family residential property, the holders of any mortgages, trust deeds, or other liens, including delinquent annual assessments secured by PACE liens, shall receive proceeds in accordance with the priorities established under subdivision (3)(a) of this section. In the event there are insufficient proceeds from such a sale, from the loss reserve fund established pursuant to section 13-3208, or from any other means to satisfy the delinquent annual assessments, such delinquent annual assessments shall be extinguished. Any annual assessment that has not yet become delinquent shall not be accelerated or extinguished in the event of a sale pursuant to a foreclosure or a sale pursuant to the exercise of a power of sale under a trust deed relating to qualifying property that is single-family residential property. Upon the transfer of ownership of qualifying property that is single-family residential property, including a sale pursuant to a foreclosure or a sale pursuant to the exercise of a power of sale under a trust deed, the nondelinquent annual assessments shall continue as a lien on the qualifying property, subject to the priorities established under subdivision (3)(a) of this section.

(b) Upon the transfer of ownership of qualifying property other than single-family residential property, including a sale pursuant to a foreclosure or a sale pursuant to the exercise of a power of sale under a trust deed, the obligation to pay annual assessments shall run with the qualifying property.

(5)(a) For qualifying property other than single-family residential property, when the delinquent annual assessment, including any interest and penalty, is paid in full, a release of the PACE lien shall be recorded in the office of the register of deeds of the county in which the notice of the PACE lien was recorded.

(b) For qualifying property that is single-family residential property, when all annual assessments, including any interest and penalty, are paid in full, a release of the PACE lien shall be recorded in the office of the register of deeds of the county in which the notice of the PACE lien was recorded.

(6) If the holder or loan servicer of any existing mortgage or trust deed that encumbers or that is otherwise secured by the qualifying property has established a payment schedule or escrow account to accrue property taxes or insurance, such holder or loan servicer may increase the required monthly payment, if any, by an amount necessary to pay the annual assessment imposed under the Property Assessed Clean Energy Act.



13-3207 Municipality; raise capital; sources; bonds; issuance; statutory lien; vote; when required.

(1) A municipality may raise capital to finance energy projects undertaken pursuant to an assessment contract entered into under the Property Assessed Clean Energy Act. Such capital may come from any of the following:

(a) The sale of bonds;

(b) Amounts to be advanced by the municipality through funds available to it from any other source; or

(c) Third-party lending.

(2) Bonds issued under subsection (1) of this section shall not be general obligations of the municipality, shall be nonrecourse, and shall not be backed by the full faith and credit of the issuer, the municipality, or the state, but shall only be secured by payments of annual assessments by owners of qualifying property within the clean energy assessment district or districts specified who are subject to an assessment contract under section 13-3205.

(3) Any single bond issuance by a municipality for purposes of the Property Assessed Clean Energy Act shall not exceed five million dollars without a vote of the registered voters of such municipality.

(4) A pledge of annual assessments, funds, or contractual rights made in connection with the issuance of bonds by a municipality constitutes a statutory lien on the annual assessments, funds, or contractual rights so pledged in favor of the person or persons to whom the pledge is given without further action by the municipality. The statutory lien is valid and binding against all other persons, with or without notice.

(5) Bonds of one series issued under the Property Assessed Clean Energy Act may be secured on a parity with bonds of another series issued by the municipality pursuant to the terms of a master indenture or master resolution entered into or adopted by the municipality.

(6) Bonds issued under the act, and interest payable on such bonds, are exempt from all taxation by this state and its political subdivisions.

(7) Bonds issued under the act further essential public and governmental purposes, including, but not limited to, reduced energy costs, reduced greenhouse gas emissions, economic stimulation and development, improved property valuation, and increased employment.

(8) The Property Assessed Clean Energy Act shall not be used to finance an energy project on qualifying property owned by a municipality or any other political subdivision of the State of Nebraska without having first been approved by a vote of the registered voters of such municipality or political subdivision owning the qualifying property. Such vote shall be taken at a special election called for such purpose or at an election held in conjunction with a statewide or local primary or general election.



13-3208 Loss reserve fund; created; funding; use.

(1) A municipality that has created a clean energy assessment district shall create a loss reserve fund for:

(a) The payment of any delinquent annual assessments for qualifying property that is single-family residential property in the event that there is a sale pursuant to a foreclosure or a sale pursuant to the exercise of a power of sale under a trust deed of such qualifying property and the proceeds resulting from such a sale are, after all superior liens have been satisfied, insufficient to pay the delinquent annual assessments. Payments from the loss reserve fund under this subdivision may only be made with respect to delinquent annual assessments imposed upon qualifying property that is single-family residential property, with no more than one such payment to be made for the same qualifying property; and

(b) The payment of annual assessments imposed upon qualifying property that is single-family residential property subsequent to a sale pursuant to a foreclosure or a sale pursuant to the exercise of a power of sale under a trust deed in which the mortgagee or beneficiary becomes the owner of such qualifying property. Payments from the loss reserve fund under this subdivision may only be made with respect to annual assessments imposed upon qualifying property that is single-family residential property subsequent to the date on which the mortgagee or beneficiary became the owner of such qualifying property and until the qualifying property is conveyed by the mortgagee or beneficiary, with no more than one such payment to be made for the same qualifying property.

(2) The loss reserve fund may be funded by state and federal sources, the proceeds of bonds issued pursuant to the Property Assessed Clean Energy Act, third-party capital, and participating property owners. The loss reserve fund shall only be used to provide payment of annual assessments as provided in this section and for the costs of administering the loss reserve fund.

(3) The loss reserve fund shall not be funded by, and payment of annual assessments and costs of administering the loss reserve fund shall not be made from, the general fund of any municipality.



13-3209 Debt service reserve fund.

A municipality that has created a clean energy assessment district may create a debt service reserve fund to be used as security for capital raised under section 13-3207.



13-3210 Use of Interlocal Cooperation Act; public hearing; contract authorized.

(1) Two or more municipalities may enter into an agreement pursuant to the Interlocal Cooperation Act for the creation, administration, or creation and administration of clean energy assessment districts.

(2) If the creation of clean energy assessment districts is implemented jointly by two or more municipalities, a single public hearing held jointly by the cooperating municipalities is sufficient to satisfy the requirements of section 13-3204.

(3) A municipality or municipalities may contract with a third party for the administration of clean energy assessment districts.



13-3211 Report; contents.

(1) Any municipality that creates a clean energy assessment district under the Property Assessed Clean Energy Act shall, on or before January 31 of each year, electronically submit a report to the Urban Affairs Committee of the Legislature on the following:

(a) The number of clean energy assessment districts in the municipality and their location;

(b) The total dollar amount of energy projects undertaken pursuant to the act;

(c) The total dollar amount of outstanding bonds issued under the act;

(d) The total dollar amount of annual assessments collected as of the end of the most recently completed calendar year and the total amount of annual assessments yet to be collected pursuant to assessment contracts signed under the act; and

(e) A description of the types of energy projects undertaken pursuant to the act.

(2) If a clean energy assessment district is administered jointly by two or more municipalities, a single report submission by the cooperating municipalities is sufficient to satisfy the requirements of subsection (1) of this section.






Chapter 14 - CITIES OF THE METROPOLITAN CLASS

14-101 Cities of the metropolitan class, defined; population required; general powers.

All cities in this state which have attained a population of three hundred thousand inhabitants or more as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall be cities of the metropolitan class and governed by this act. Whenever the words this act occur in sections 14-101 to 14-138, 14-201 to 14-229, 14-360 to 14-376, 14-501 to 14-556, 14-601 to 14-609, 14-702 to 14-704, and 14-804 to 14-816, they shall be construed as referring exclusively to those sections. The population of a city of the metropolitan class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city. Each city of the metropolitan class shall be a body corporate and politic and shall have power (1) to sue and be sued, (2) to purchase, lease, lease with option to buy, acquire by gift or devise, and hold real and personal property within or without the limits of the city for the use of the city, and real estate sold for taxes, (3) to sell, exchange, lease, and convey any real or personal estate owned by the city, in such manner and upon such terms as may be to the best interests of the city, except that real estate acquired for state armory sites shall be conveyed strictly in the manner provided in sections 18-1001 to 18-1006, (4) to make all contracts and do all other acts in relation to the property and concerns of the city necessary to the exercise of its corporate or administrative powers, and (5) to exercise such other and further powers as may be conferred by law. The powers hereby granted shall be exercised by the mayor and city council of such city except when otherwise specially provided.

1. Home Rule Charter

2. Powers

3. Miscellaneous

1. Home Rule Charter

The chapter of which this section is the beginning section was adopted in toto in 1922 as the Omaha home rule charter. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

This chapter includes legislative act adopted as home rule charter of Omaha. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

City of Omaha became, on July 18, 1922, a home rule city by adopting the existing charter governing it as its home rule charter. Carlberg v. Metcalfe, 120 Neb. 481, 234 N.W. 87 (1930).

2. Powers

Under this section and section 14-102, a city of the metropolitan class has the power to provide firefighting services to an airport authority. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).

The Legislature has impliedly empowered the City of Omaha to obtain a decree in equity abating a public nuisance without proving special damage to city. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).

This section recognizes that metropolitan cities have powers provided by law in addition to those prescribed by charter, and levy may be made to pay judgments when amount of revenue to be derived from maximum levy for general municipal purposes is insufficient. Benner v. County Board of Douglas County, 121 Neb. 773, 238 N.W. 735 (1931).

City has no implied power to license or regulate business of constructing artificial stone walks. Gray v. City of Omaha, 80 Neb. 526, 114 N.W. 600 (1908), 14 L.R.A.N.S. 1033 (1908).

Title to act of 1905 was broad enough to cover all subjects of legislation contained in act, and was sustained as constitutional. Cathers v. Hennings, 76 Neb. 295, 107 N.W. 586 (1906).

Constitutionality of 1897 act sustained incorporating cities of metropolitan class. State ex rel. Wheeler v. Stuht, 52 Neb. 209, 71 N.W. 941 (1897).

3. Miscellaneous

Courts should not interfere with enforcement of ordinance unless its unreasonableness, or want of necessity for such measure, is shown by satisfactory evidence. State ex rel. Krittenbrink v. Withnell, 91 Neb. 101, 135 N.W. 376 (1912), 40 L.R.A.N.S. 898 (1912).

City warrant is not invalidated by recital that it is to be paid out of special unauthorized fund or fund which city negligently fails to provide. Rogers v. City of Omaha, 82 Neb. 118, 117 N.W. 119 (1908).

Act incorporating a city must be accepted as a whole, and the city accepting benefits derived therefrom must perform the duties required by law. City of Omaha v. Olmstead, 5 Neb. 446 (1877).

Nebraska private citizens cannot maintain action under Clayton Act for alleged injury to municipality arising from alleged Sherman Act violations. Cosentino v. Carver-Greenfield Corp., 433 F.2d 1274 (8th Cir. 1970).



14-101.01 Declaration as city of the metropolitan class; when.

Whenever any city of the primary class shall attain a population of three hundred thousand inhabitants or more as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the mayor of such city shall certify such fact to the Secretary of State, who upon the filing of such certificate shall by proclamation declare such city to be of the metropolitan class.



14-102 Additional powers.

In addition to the powers granted in section 14-101, cities of the metropolitan class shall have power by ordinance:

Taxes, special assessments.

(1) To levy any tax or special assessment authorized by law;

Corporate seal.

(2) To provide a corporate seal for the use of the city, and also any official seal for the use of any officer, board, or agent of the city, whose duties require an official seal to be used. Such corporate seal shall be used in the execution of municipal bonds, warrants, conveyances, and other instruments and proceedings as required by law;

Regulation of public health.

(3) To provide all needful rules and regulations for the protection and preservation of health within the city; and for this purpose they may provide for the enforcement of the use of water from public water supplies when the use of water from other sources shall be deemed unsafe;

Appropriations for debts and expenses.

(4) To appropriate money and provide for the payment of debts and expenses of the city;

Protection of strangers and travelers.

(5) To adopt all such measures as they may deem necessary for the accommodation and protection of strangers and the traveling public in person and property;

Concealed weapons, firearms, fireworks, explosives.

(6) To punish and prevent the carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act, and the discharge of firearms, fireworks, or explosives of any description within the city, other than the discharge of firearms at a shooting range pursuant to the Nebraska Shooting Range Protection Act;

Sale of foodstuffs.

(7) To regulate the inspection and sale of meats, flour, poultry, fish, milk, vegetables, and all other provisions or articles of food exposed or offered for sale in the city;

Official bonds.

(8) To require all officers or servants elected or appointed to give bond and security for the faithful performance of their duties; but no officer shall become security upon the official bond of another or upon any bond executed to the city;

Official reports of city officers.

(9) To require from any officer of the city at any time a report, in detail, of the transactions of his or her office or any matter connected therewith;

Cruelty to children and animals.

(10) To provide for the prevention of cruelty to children and animals;

Dogs; taxes and restrictions.

(11) To regulate, license, or prohibit the running at large of dogs and other animals within the city as well as in areas within three miles of the corporate limits of the city, to guard against injuries or annoyance from such dogs and other animals, and to authorize the destruction of the dogs and other animals when running at large contrary to the provisions of any ordinance. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals;

Cleaning sidewalks.

(12) To provide for keeping sidewalks clean and free from obstructions and accumulations, to provide for the assessment and collection of taxes on real estate and for the sale and conveyance thereof, and to pay the expenses of keeping the sidewalk adjacent to such real estate clean and free from obstructions and accumulations as herein provided;

Planting and trimming of trees; protection of birds.

(13) To provide for the planting and protection of shade or ornamental and useful trees upon the streets or boulevards, to assess the cost thereof to the extent of benefits upon the abutting property as a special assessment, and to provide for the protection of birds and animals and their nests; to provide for the trimming of trees located upon the streets and boulevards or when the branches of trees overhang the streets and boulevards when in the judgment of the mayor and council such trimming is made necessary to properly light such street or boulevard or to furnish proper police protection and to assess the cost thereof upon the abutting property as a special assessment;

Naming and numbering streets and houses.

(14) To provide for, regulate, and require the numbering or renumbering of houses along public streets or avenues; to care for and control and to name and rename streets, avenues, parks, and squares within the city;

Weeds.

(15) To require weeds and worthless vegetation growing upon any lot or piece of ground within the city or its three-mile zoning jurisdiction to be cut and destroyed so as to abate any nuisance occasioned thereby, to prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city or its three-mile zoning jurisdiction and to require the removal thereof so as to abate any nuisance occasioned thereby, and if the owner fails to cut and destroy weeds and worthless vegetation or remove litter, or both, after notice as required by ordinance, to assess the cost thereof upon the lots or lands as a special assessment. The notice required to be given may be by publication in the official newspaper of the city and may be directed in general terms to the owners of lots and lands affected without naming such owners;

Animals running at large.

(16) To prohibit and regulate the running at large or the herding or driving of domestic animals, such as hogs, cattle, horses, sheep, goats, fowls, or animals of any kind or description within the corporate limits and provide for the impounding of all animals running at large, herded, or driven contrary to such prohibition; and to provide for the forfeiture and sale of animals impounded to pay the expense of taking up, caring for, and selling such impounded animals, including the cost of advertising and fees of officers;

Use of streets.

(17) To regulate the transportation of articles through the streets, to prevent injuries to the streets from overloaded vehicles, and to regulate the width of wagon tires and tires of other vehicles;

Playing on streets and sidewalks.

(18) To prevent or regulate the rolling of hoops, playing of ball, flying of kites, the riding of bicycles or tricycles, or any other amusement or practice having a tendency to annoy persons passing in the streets or on the sidewalks or to frighten teams or horses; to regulate the use of vehicles propelled by steam, gas, electricity, or other motive power, operated on the streets of the city;

Combustibles and explosives.

(19) To regulate or prohibit the transportation and keeping of gunpowder, oils, and other combustible and explosive articles;

Public sale of chattels on streets.

(20) To regulate, license, or prohibit the sale of domestic animals or of goods, wares, and merchandise at public auction on the streets, alleys, highways, or any public ground within the city;

Signs and obstruction in streets.

(21) To regulate and prevent the use of streets, sidewalks, and public grounds for signs, posts, awnings, awning posts, scales, or other like purposes; to regulate and prohibit the exhibition or carrying or conveying of banners, placards, advertisements, or the distribution or posting of advertisements or handbills in the streets or public grounds or upon the sidewalks;

Disorderly conduct.

(22) To provide for the punishment of persons disturbing the peace and good order of the city by clamor and noise, intoxication, drunkenness, fighting, or using obscene or profane language in the streets or other public places or otherwise violating the public peace by indecent or disorderly conduct or by lewd and lascivious behavior;

Vagrants and tramps.

(23) To provide for the punishment of vagrants, tramps, common street beggars, common prostitutes, habitual disturbers of the peace, pickpockets, gamblers, burglars, thieves, or persons who practice any game, trick, or device with intent to swindle, persons who abuse their families, and suspicious persons who can give no reasonable account of themselves; and to punish trespassers upon private property;

Disorderly houses, gambling, offenses against public morals.

(24) To prohibit, restrain, and suppress tippling shops, houses of prostitution, opium joints, gambling houses, prize fighting, dog fighting, cock fighting, and other disorderly houses and practices, all games and gambling and desecration of the Sabbath, commonly called Sunday, and all kinds of indecencies; to regulate and license or prohibit the keeping and use of billiard tables, ten pins or ball alleys, shooting galleries except as provided in the Nebraska Shooting Range Protection Act, and other similar places of amusement; and to prohibit and suppress all lotteries and gift enterprises of all kinds under whatsoever name carried on, except that nothing in this subdivision shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act;

Police regulation in general.

(25) To make and enforce all police regulations for the good government, general welfare, health, safety, and security of the city and the citizens thereof in addition to the police powers expressly granted herein; and in the exercise of the police power, to pass all needful and proper ordinances and impose fines, forfeitures, penalties, and imprisonment at hard labor for the violation of any ordinance, and to provide for the recovery, collection, and enforcement thereof; and in default of payment to provide for confinement in the city or county prison, workhouse, or other place of confinement with or without hard labor as may be provided by ordinance;

Fast driving on streets.

(26) To prevent horseracing and immoderate driving or riding on the street and to compel persons to fasten their horses or other animals attached to vehicles while standing in the streets;

Libraries, art galleries, and museums.

(27) To establish and maintain public libraries, reading rooms, art galleries, and museums and to provide the necessary grounds or buildings therefor; to purchase books, papers, maps, manuscripts, works of art, and objects of natural or of scientific curiosity, and instruction therefor; to receive donations and bequests of money or property for the same in trust or otherwise and to pass necessary bylaws and regulations for the protection and government of the same;

Hospitals, workhouses, jails, firehouses, etc.; garbage disposal.

(28) To erect, designate, establish, maintain, and regulate hospitals or workhouses, houses of correction, jails, station houses, fire engine houses, asphalt repair plants, and other necessary buildings; and to erect, designate, establish, maintain, and regulate plants for the removal, disposal, or recycling of garbage and refuse or to make contracts for garbage and refuse removal, disposal, or recycling, or all of the same, and to charge equitable fees for such removal, disposal, or recycling, or all of the same, except as hereinafter provided. The fees collected pursuant to this subdivision shall be credited to a single fund to be used exclusively by the city for the removal, disposal, or recycling of garbage and refuse, or all of the same, including any costs incurred for collecting the fee. Before any contract for such removal, disposal, or recycling is let, the city council shall make specifications therefor, bids shall be advertised for as now provided by law, and the contract shall be let to the lowest and best bidder, who shall furnish bond to the city conditioned upon his or her carrying out the terms of the contract, the bond to be approved by the city council. Nothing in this section, and no contract or regulation made by the city council, shall be so construed as to prohibit any person, firm, or corporation engaged in any business in which garbage or refuse accumulates as a byproduct from selling, recycling, or otherwise disposing of his, her, or its garbage or refuse or hauling such garbage or refuse through the streets and alleys under such uniform and reasonable regulations as the city council may by ordinance prescribe for the removal and hauling of garbage or refuse;

Market places.

(29) To erect and establish market houses and market places and to provide for the erection of all other useful and necessary buildings for the use of the city and for the protection and safety of all property owned by the city; and such market houses and market places and buildings aforesaid may be located on any street, alley, or public ground or on land purchased for such purpose;

Cemeteries, registers of births and deaths.

(30) To prohibit the establishment of additional cemeteries within the limits of the city, to regulate the registration of births and deaths, to direct the keeping and returning of bills of mortality, and to impose penalties on physicians, sextons, and others for any default in the premises;

Plumbing, etc., inspection.

(31) To provide for the inspection of steam boilers, electric light appliances, pipefittings, and plumbings, to regulate their erection and construction, to appoint inspectors, and to declare their powers and duties, except as herein otherwise provided;

Fire limits and fire protection.

(32) To prescribe fire limits and regulate the erection of all buildings and other structures within the corporate limits; to provide for the removal of any buildings or structures or additions thereto erected contrary to such regulations, to provide for the removal of dangerous buildings, and to provide that wooden buildings shall not be erected or placed or repaired in the fire limits; but such ordinance shall not be suspended or modified by resolution nor shall exceptions be made by ordinance or resolution in favor of any person, firm, or corporation or concerning any particular lot or building; to direct that all and any building within such fire limits, when the same shall have been damaged by fire, decay, or otherwise, to the extent of fifty percent of the value of a similar new building above the foundation, shall be torn down or removed; and to prescribe the manner of ascertaining such damages and to assess the cost of removal of any building erected or existing contrary to such regulations or provisions, against the lot or real estate upon which such building or structure is located or shall be erected, or to collect such costs from the owner of any such building or structure and enforce such collection by civil action in any court of competent jurisdiction;

Building regulations.

(33) To regulate the construction, use, and maintenance of party walls, to prescribe and regulate the thickness, strength, and manner of constructing stone, brick, wood, or other buildings and the size and shape of brick and other material placed therein, to prescribe and regulate the construction and arrangement of fire escapes and the placing of iron and metallic shutters and doors therein and thereon, and to provide for the inspection of elevators and hoist-way openings to avoid accidents; to prescribe, regulate, and provide for the inspection of all plumbing, pipefitting, or sewer connections in all houses or buildings now or hereafter erected; to regulate the size, number, and manner of construction of halls, doors, stairways, seats, aisles, and passageways of theaters, tenement houses, audience rooms, and all buildings of a public character, whether now built or hereafter to be built, so that there may be convenient, safe, and speedy exit in case of fire; to prevent the dangerous construction and condition of chimneys, fireplaces, hearths, stoves, stovepipes, ovens, boilers, and heating appliances used in or about any building or a manufactory and to cause the same to be removed or placed in safe condition when they are considered dangerous; to regulate and prevent the carrying on of manufactures dangerous in causing and promoting fires; to prevent the deposit of ashes in unsafe places and to cause such buildings and enclosures as may be in a dangerous state to be put in a safe condition; to prevent the disposing of and delivery or use in any building or other structure, of soft, shelly, or imperfectly burned brick or other unsuitable building material within the city limits and provide for the inspection of the same; to provide for the abatement of dense volumes of smoke; to regulate the construction of areaways, stairways, and vaults and to regulate partition fences; to enforce proper heating and ventilation of buildings used for schools, workhouses, or shops of every class in which labor is employed or large numbers of persons are liable to congregate;

Warehouses and street railways.

(34) To regulate levees, depots and depot grounds, and places for storing freight and goods and to provide for and regulate the laying of tracks and the passage of steam or other railways through the streets, alleys, and public grounds of the city;

Lighting railroad property.

(35) To require the lighting of any railway within the city, the cars of which are propelled by steam, and to fix and determine the number, size, and style of lampposts, burners, lamps, and all other fixtures and apparatus necessary for such lighting and the points of location for such lampposts; and in case any company owning or operating such railways shall fail to comply with such requirements, the council may cause the same to be done and may assess the expense thereof against such company, and the same shall constitute a lien upon any real estate belonging to such company and lying within such city and may be collected in the same manner as taxes for general purposes;

City publicity.

(36) To provide for necessary publicity and to appropriate money for the purpose of advertising the resources and advantages of the city;

Offstreet parking.

(37) To erect, establish, and maintain offstreet parking areas on publicly owned property located beneath any elevated segment of the National System of Interstate and Defense Highways or portion thereof, or public property title to which is in the city on May 12, 1971, or property owned by the city and used in conjunction with and incidental to city-operated facilities, and to regulate parking thereon by time limitation devises or by lease;

Public passenger transportation systems.

(38) To acquire, by the exercise of the power of eminent domain or otherwise, lease, purchase, construct, own, maintain, operate, or contract for the operation of public passenger transportation systems, excluding taxicabs and railroad systems, including all property and facilities required therefor, within and without the limits of the city, to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein, to exercise all powers granted by the Constitution of Nebraska and laws of the State of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto, including, but not limited to, receiving and accepting from the government of the United States or any agency thereof, from the State of Nebraska or any subdivision thereof, and from any person or corporation donations, devises, gifts, bequests, loans, or grants for or in aid of the acquisition, operation, and maintenance of such public passenger transportation systems and to administer, hold, use, and apply the same for the purposes for which such donations, devises, gifts, bequests, loans, or grants may have been made, to negotiate with employees and enter into contracts of employment, to employ by contract or otherwise individuals singularly or collectively, to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act, to contract with an operating and management company for the purpose of operating, servicing, and maintaining any public passenger transportation systems any city of the metropolitan class shall acquire, and to exercise such other and further powers as may be necessary, incident, or appropriate to the powers of such city; and

Regulation of air quality.

(39) In addition to powers conferred elsewhere in the laws of the state and notwithstanding any other law of the state, to implement and enforce an air pollution control program within the corporate limits of the city under subdivision (23) of section 81-1504 or subsection (1) of section 81-1528, which program shall be consistent with the federal Clean Air Act, as amended, 42 U.S.C. 7401 et seq. Such powers shall include without limitation those involving injunctive relief, civil penalties, criminal fines, and burden of proof. Nothing in this section shall preclude the control of air pollution by resolution, ordinance, or regulation not in actual conflict with the state air pollution control regulations.

1. Use of streets

2. Health and safety

3. Occupations

4. Miscellaneous

1. Use of streets

This section does not deprive the State Railway Commission of jurisdiction over the regulation of taxicabs in a metropolitan city. In re Yellow Cab & Baggage Company, 126 Neb. 138, 253 N.W. 80 (1934).

A metropolitan city may impose a tax for use of streets upon a "rolling store" as a means of regulating transportation through its streets. Erwin v. City of Omaha, 118 Neb. 331, 224 N.W. 692 (1929).

City has authority to regulate the use of autobuses upon its streets. Omaha & C. B. Street Ry. Co. v. City of Omaha, 114 Neb. 483, 208 N.W. 123 (1926).

City cannot authorize construction in a public street of a canopy that deprives abutting property owner of light, air or view. World Realty Co. v. City of Omaha, 113 Neb. 396, 203 N.W. 574 (1925).

City may regulate housemoving upon its streets, and can compel street railway to pay expense of removal of wires so houses can be moved. State ex rel. Barnum v. Omaha & C. B. Street Ry. Co., 100 Neb. 716, 161 N.W. 170 (1916).

An ordinance prohibiting distribution of dodgers, handbills or circulars upon streets, alleys or sidewalks or public grounds of the city does not violate state Constitution. In re Anderson, 69 Neb. 686, 96 N.W. 149 (1903).

City could not prohibit transportation of munitions by interstate motor carrier. Watson Bros. Transp. Co. v. City of Omaha, 132 F. Supp. 6 (D. Neb. 1955).

2. Health and safety

City is authorized to provide for detention of persons infected with communicable venereal disease. Brown v. Manning, 103 Neb. 540, 172 N.W. 522 (1919).

City cannot arbitrarily classify ashes, manure, or other rubbish having some value as garbage, and grant an exclusive contract for removal. Iler v. Ross, 64 Neb. 710, 90 N.W. 869 (1902).

Authority is conferred to license and regulate the production and sale of milk within the corporate limits, and a reasonable license fee may be exacted. Littlefield v. State, 42 Neb. 223, 60 N.W. 724 (1894).

City can make exclusive contract with party for removing garbage and other noxious and unwholesome matter amounting to nuisances. Smiley v. MacDonald, 42 Neb. 5, 60 N.W. 355 (1894).

3. Occupations

Metropolitan city was authorized to enact ordinance prohibiting sale or exchange of motor vehicles and keeping open a place of business for that purpose on Sunday. Stewart Motor Co. v. City of Omaha, 120 Neb. 776, 235 N.W. 332 (1931).

City ordinance requiring closing grocery and meat markets on Sunday is valid. State v. Somberg, 113 Neb. 761, 204 N.W. 788 (1925).

4. Miscellaneous

Under section 14-101 and this section, a city of the metropolitan class has the power to provide firefighting services to an airport authority. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).

Public officials of cities of the metropolitan class are vested with the power to provide for keeping sidewalks clean and free from obstructions and accumulation. Hartford v. Womens Services, P.C., 239 Neb. 540, 477 N.W.2d 161 (1991).

Under subsection (25) of this section, zoning ordinances enacted by a city, as a lawful exercise of police power, must be consistent with public health, safety, morals, and the general welfare. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

Ordinance regulating advertising signs held not unreasonable or discriminatory. Schaffer v. City of Omaha, 197 Neb. 328, 248 N.W.2d 764 (1977).

This section discussed in connection with expenditure of municipal or county funds, for public purpose, through private agency. Chase v. County of Douglas, 195 Neb. 838, 241 N.W.2d 334 (1976).

City empowered hereunder to require bonds of police officers, and recovery may be had thereon by persons injured as result of negligent acts of policeman in discharge of municipal duties, although bond runs to city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

Mayor and city council are given ample power to make and enforce regulations for the good government, general welfare, health, safety, and security of the city and citizens thereof. State ex rel. Thompson v. Donahue, 91 Neb. 311, 135 N.W. 1030 (1912).

Metropolitan city may enact ordinance forbidding construction of brick kilns within city. State ex rel. Krittenbrink v. Withnell, 91 Neb. 101, 135 N.W. 376 (1912), 40 L.R.A.N.S. 898 (1912).

City is not liable in negligence action on account of original construction of viaduct where plan designed by competent engineers was carried out. Watters v. City of Omaha, 86 Neb. 722, 126 N.W. 308 (1910); Watters v. City of Omaha, 76 Neb. 855, 107 N.W. 1007 (1906), affirmed on rehearing, 76 Neb. 859, 110 N.W. 981 (1907).

Power to establish fire-engine houses, under this section, together with section conferring power to issue bonds for construction and purchase of needful buildings for use of the city, conferred authority upon metropolitan city to issue bonds to pay cost of construction of fire-engine houses. Linn v. City of Omaha, 76 Neb. 552, 107 N.W. 983 (1906).

Unless reasonable notice is given to owner to perform work, all proceedings and assessments by city are void. Shannon v. City of Omaha, 72 Neb. 281, 100 N.W. 298 (1904); Albers v. City of Omaha, 56 Neb. 357, 76 N.W. 911 (1898).

City was not liable for acts of building inspector. Murray v. City of Omaha, 66 Neb. 279, 92 N.W. 299 (1902).

Charter granting power to impound animals running at large is not in conflict with state herd law which is not applicable to cultivated lands within limits of cities. Lingonner v. Ambler, 44 Neb. 316, 62 N.W. 486 (1895).



14-102.01 Cities of the metropolitan class; ordinances, bylaws, rules, regulations, and resolutions; powers.

A city of the metropolitan class may make all such ordinances, bylaws, rules, regulations, and resolutions not inconsistent with the general laws of the state, as may be necessary or expedient, in addition to the special powers otherwise granted by law, for maintaining the peace, good government, and welfare of the city and for preserving order, securing persons or property from violence, danger, and destruction, for protecting public and private property, for promoting the public health, safety, convenience, comfort, morals, and general interests, and welfare of the inhabitants of the city.

Under this section the city of Omaha is given power by the State of Nebraska to enact ordinances relating to the safety and security of its citizens and to impose fines, forfeitures, penalties, and imprisonment for violation thereof. State v. Belitz, 203 Neb. 375, 278 N.W.2d 769 (1979).

The Legislature has impliedly empowered the city of Omaha to obtain a decree in equity abating a public nuisance without proving special damage to city. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).



14-102.02 Fire and police departments; rules and regulations; adoption; duty of city council.

All powers and duties connected with and incident to the appointment, removal, government, and discipline of the officers and members of the fire and police departments of any metropolitan city in the State of Nebraska, under such rules and regulations as may be adopted by the city council, shall be vested in and exercised by said council. Rules and regulations for the guidance of the officers and men of said departments, and for the appointment, promotion, removal, trial or discipline of said officers, men and matrons, shall be such as the council shall consider proper and necessary.

Under this and other sections in this article, firemen are officers and come under workmen's compensation law, even though receiving pension from city. Shandy v. City of Omaha, 127 Neb. 406, 255 N.W. 477 (1934).



14-103 City council; powers; health regulation; jurisdiction.

The council shall have power to define, regulate, suppress and prevent nuisances. The council may create a board of health in cases of a general epidemic or may cooperate with the boards of health provided by the laws of this state. The council may provide rules and regulations for the care, treatment, regulation, and prevention of all contagious and infectious diseases, for the regulation of all hospitals, dispensaries, and places for the treatment of the sick, for the sale of dangerous drugs, for the regulation of cemeteries, and the burial of the dead. The jurisdiction of the council in enforcing the foregoing regulations shall extend over such city and within its three-mile zoning jurisdiction.

The Legislature has impliedly empowered the city of Omaha to obtain a decree in equity abating a public nuisance without proving special damage to city. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).



14-104 City council; powers; bridges; construction; licensing and regulation of toll bridges; jurisdiction.

The council shall have power to construct any bridge declared by ordinance necessary and proper for the passage of railway trains, street cars, motor trains, teams and pedestrians across any stream either adjacent to or wholly within any city of the metropolitan class at any point on such stream or within two miles from the corporate limits of such city, with such conditions and regulations concerning the use of such bridge as may be deemed proper. It shall have power to license and regulate the keeping of toll bridges within or terminating within the city for the passage of persons, teams, and property over any river passing wholly or in part within or running by and adjoining the corporate limits of any such city, to fix and determine the rates of toll over any such bridge, or over the part thereof within the city; and to authorize the owner or owners of any such bridge to charge and collect the rates of toll so fixed and determined, from all persons passing over or using the same.



14-105 City council; powers; drainage of lots; duty of owner; special assessment.

The city council may require any and all lots or pieces of ground within the city to be drained, filled, or graded, and upon the failure of the owners of such lots or pieces of ground to comply with such requirements, after thirty days' notice in writing, the council may cause the lots or pieces of ground to be drained, filled, or graded, and the cost and expense thereof shall be levied upon the property so filled, drained, or graded and shall be equalized, assessed, and collected as a special assessment.

Owner of lot must have been requested to fill lot and failed to comply before cost of drainage can be assessed against lot. If nuisance is caused by negligence of city in grading, cost of filling or drainage cannot be assessed against the lot. Lasbury v. McCague, 56 Neb. 220, 76 N.W. 862 (1898).

This section in charter of 1887, authorizing cost of filling and draining to be assessed where nuisance existed, was held constitutional, and a valid exercise of police power. Horbach v. City of Omaha, 54 Neb. 83, 74 N.W. 434 (1898).

It is within police power of state to authorize a municipal corporation to fill lots within its limits so as to prevent stagnant water thereon and to assess cost against lots so filled. Patrick v. City of Omaha, 1 Neb. Unof. 250, 95 N.W. 477 (1901).



14-106 City council; powers; regulation of utilities; rates.

The council shall have the power to regulate and provide for the lighting of streets, laying down gas and other pipes, and erection of lampposts, electric towers or other apparatus; to regulate the sale and use of gas and electric lights, and fix and determine from time to time the price of gas, the charge of electric lights and power, and the rents of gas meters within the city, when not furnished by public authority, and regulate the inspection thereof; to prohibit or regulate the erection of telegraph, telephone or electric wire poles or other poles for whatsoever purpose desired or used in the public grounds, streets or alleys, and the placing of wires thereon; and to require the removal from the public grounds, streets or alleys, of any or all such poles, and require the removal and placing under ground of any or all telegraph, telephone or electric wires.

Proper for city to grant permits for defendant's private use of streets. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).

Under power conferred by this section, city could grant franchise for distribution of electric current for power and heating purposes as well as lighting purposes. Old Colony Trust Co. v. City of Omaha, 230 U.S. 100 (1913).

Mayor and council were authorized to grant a franchise for twenty-five years to furnish gas at a fixed rate. Omaha Gas Co. v. City of Omaha, 249 F. 350 (D. Neb. 1914).



14-107 City council; powers; public utility plants, subways, landing fields; construction and maintenance; rates and charges.

The city council may erect, construct, purchase, maintain and operate subways or conduits, waterworks, gas works, electric light and power plants, and provide and equip aerial landing fields, and may determine, fix and charge rentals for subways and conduits and fix rates to be charged by such enterprises, except as otherwise provided by general law. As to all the activities authorized in this section, the council may adopt all needful and proper rules and regulations and enforce the same, in connection with the operation of any such enterprises.

Proper for city to grant permits for defendant's private use of streets. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).

Mayor and council were authorized to grant a franchise for twenty-five years to furnish gas at a fixed rate. Omaha Gas Co. v. City of Omaha, 249 F. 350 (D. Neb. 1914).



14-108 City council; powers; utilities; contracts; terms; limitation.

The council shall have power by ordinance to contract with any competent party for the supplying and furnishing of electric light, electric heat or power, or other similar service for the use of the city on its streets and public places. The ordinance shall contain specifically the rates, terms and conditions upon which the same may and shall be supplied and furnished during the period named in the ordinance or contract. Any such contract exceeding the term of forty years shall be void.



14-109 City council; powers; occupation and license taxes; motor vehicle fee; conditions; limitations.

(1)(a) The city council shall have power to tax for revenue, license, and regulate any person within the limits of the city by ordinance except as otherwise provided in this section. Such tax may include both a tax for revenue and license. The city council may raise revenue by levying and collecting a tax on any occupation or business within the limits of the city. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the class upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from taxation, as well as concerts and all other musical entertainments given exclusively by the citizens of the city. It shall be the duty of the city clerk to deliver to the city treasurer the certified copy of the ordinance levying such tax, and the city clerk shall append thereto a warrant requiring the city treasurer to collect such tax.

(b) For purposes of this subsection, limits of the city does not include the extraterritorial zoning jurisdiction of such city.

(2)(a) Except as otherwise provided in subdivision (c) of this subsection, the city council shall also have power to require any individual whose primary residence or person who owns a place of business which is within the limits of the city and that owns and operates a motor vehicle within such limits to annually register such motor vehicle in such manner as may be provided and to require such person to pay an annual motor vehicle fee therefor and to require the payment of such fee upon the change of ownership of such vehicle. All such fees which may be provided for under this subsection shall be credited to a separate fund of the city, thereby created, to be used exclusively for constructing, repairing, maintaining, or improving streets, roads, alleys, public ways, or parts thereof or for the amortization of bonded indebtedness when created for such purposes.

(b) No motor vehicle fee shall be required under this subsection if (i) a vehicle is used or stored but temporarily in such city for a period of six months or less in a twelve-month period, (ii) an individual does not have a primary residence or a person does not own a place of business within the limits of the city and does not own and operate a motor vehicle within the limits of the city, or (iii) an individual is a full-time student attending a postsecondary institution within the limits of the city and the motor vehicle's situs under the Motor Vehicle Certificate of Title Act is different from the place at which he or she is attending such institution.

(c) After December 31, 2012, no motor vehicle fee shall be required of any individual whose primary residence is or person who owns a place of business within the extraterritorial zoning jurisdiction of such city.

(d) For purposes of this subsection, limits of the city includes the extraterritorial zoning jurisdiction of such city.

(3) For purposes of this section, person includes bodies corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, cooperatives, and associations. Person does not include any federal, state, or local government or any political subdivision thereof.

An occupation tax is a tax upon the privilege of doing business in a particular jurisdiction or upon the act of exercising, undertaking, or operating a given occupation, trade, or profession. Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467 (2012).

Both occupation taxes and sales taxes can be "gross receipts taxes." Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467 (2012).

The legal incidence of an occupation tax falls upon the retailer, because it is a tax upon the act or privilege of engaging in business activities. Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467 (2012).

There is no statutory limit on the amount of municipal occupation taxes. Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467 (2012).

Statute does not deprive State Railway Commission of jurisdiction to control operation of taxicab companies in city of Omaha. In re Yellow Cab and Baggage Co., 126 Neb. 138, 253 N.W. 80 (1934).

City may, by ordinance, define "peddlers" and include in such term a "rolling store", and impose a permit fee and occupation tax. Erwin v. City of Omaha, 118 Neb. 331, 224 N.W. 692 (1929).

The municipal year may be declared coextensive with the fiscal year. Johnson v. Leidy, 86 Neb. 818, 126 N.W. 514 (1910).

License tax cannot be exacted from persons, the regulation of whose compensation is not permitted, and the attempt to tax vehicles rented out by the month is not authorized by this section. McCauley v. State, 83 Neb. 431, 119 N.W. 675 (1909).

An ordinance imposing an occupation tax is void if it can only be enforced by illegal methods. City of Omaha v. Harmon, 58 Neb. 339, 78 N.W. 623 (1899).



14-110 City council; supplemental powers; authorized.

If the manner of exercising any power conferred upon the city council is not prescribed, the council may provide by ordinance therefor.

Right to levy taxes having been conferred on municipal authorities, they have power to supply the details necessary to full exercise of such right. Chicago & N. W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).

This section does not deprive State Railway Commission of jurisdiction to control operation of taxicab companies in city of Omaha. In re Yellow Cab & Baggage Co., 126 Neb. 138, 253 N.W. 80 (1934).

City may provide for notice to property owners of a hearing of claims for damages arising from grading of a street. Burkley v. City of Omaha, 102 Neb. 308, 167 N.W. 72 (1918).

In absence of constitutional or statutory restrictions upon its power, city may prescribe by ordinance means of acquiring jurisdiction of a certain subject. Ives v. Irey, 51 Neb. 136, 70 N.W. 961 (1897).

City has only such powers as are expressly conferred upon it by statute, or as are necessary to carry into effect some enumerated power. State ex rel. Ransom v. Irey, 42 Neb. 186, 60 N.W. 601 (1894).



14-111 City council; powers; city property and finances.

The council shall have the care, management and control of the city, its property and finances, and shall have power to pass, amend or repeal any and all ordinances necessary or proper to execute or carry into effect any of the provisions of this act, or any of the powers herein granted, except as otherwise provided herein.

An ordinance, providing that it shall be unlawful to erect a gas reservoir without written consent of all property owners within radius of one thousand feet, is void. State ex rel. Omaha Gas Co. v. Withnell, 78 Neb. 33, 110 N.W. 680 (1907).



14-112 City council; powers; public comfort stations.

In each city of the metropolitan class, the city shall have power by ordinance to erect, establish and maintain public comfort stations. It may locate such public comfort stations on any street, alley, public grounds, or on any lands acquired for such purpose.



14-113 City council; powers; armory; establishment; lease to state authorized.

In each city of the metropolitan class the city council shall have power by ordinance to erect, establish and maintain an armory in said city, and may rent or lease such armory to the State of Nebraska for the purpose of housing the National Guard and State Guard of the state, or any unit thereof, under such terms and conditions as it may deem proper.



14-114 City council; powers; municipal coal yard; establishment; operation; limitation.

In each city of the metropolitan class, the council shall have power to establish, conduct and maintain a municipal coal yard, and for that purpose it may engage in the general business of buying and selling coal; Provided, however, that such city shall not sell coal to any but inhabitants thereof, nor charge for coal sold by it more than the cost thereof to the city, plus the cost of handling the same.

Metropolitan cities have been granted the power to maintain municipal coal yards, disclosing the legislative view that it is for a public purpose. Consumers Coal Co. v. City of Lincoln, 109 Neb. 51, 189 N.W. 643 (1922).



14-115 Real estate; subdividing; procedure; conditions; replatting; powers of city council; vacation of street or alley; effect.

No owner of real estate within the corporate limits of such city shall be permitted to subdivide the real estate into blocks and lots, or parcels, without first having obtained from the city engineer a plat or plan for the avenues, streets, and alleys to be laid out within or across the same and, when applicable, having complied with sections 39-1311 to 39-1311.05. A copy of such plat must be filed in the office of the city clerk for at least two weeks before such plat can be approved. Public notice must be given for two weeks of the filing of the plat, and such plat, if ordered by the council, shall be made so that such avenues, streets, and alleys so far as practicable, shall correspond in width, name, and direction and be continuous of the avenues, streets, and alleys in the city contiguous to or near the real estate to be subdivided. The council shall have power to compel the owner of such real estate, in subdividing the same, to lay out and dedicate to the public the avenues, streets, and alleys, to be within or across such real estate in accordance with the plat. It shall further have the power to prohibit the selling or offering for sale of any lots or parts of such real estate not subdivided and platted as herein required. It shall also have power to establish the grade of all such streets and alleys and to require the same to be graded to such established grade before selling or offering for sale any of the lots or parts of the real estate. Any and all additions to be made to the city shall be made so far as the same relates to the avenues, streets, and alleys therein, under and in accordance with the foregoing provisions. Whenever the owners of all the lots and lands, except streets and alleys, embraced and included in any existing plat or subdivision shall desire to vacate the plat or subdivision for the purpose of replatting the land embraced in the plat or subdivision, and shall present a petition praying for such vacation to the city council, and submit therewith for the approval of the city council a proposed replat of the same, which shall in all things be in conformity with the requirements of this section, the city council may, by concurrent resolution, declare the existing plat and the streets and alleys therein vacated and approve the proposed replat. Thereupon the existing plat or subdivision shall be vacated and the land comprised within the streets and alleys so vacated shall revert to and the title thereto vest in the owners of the abutting property and become a part of such property, each owner taking title to the centerline of the vacated street or alley adjacent to his or her property. When a portion of a street or alley is vacated only on one side of the center thereof, the title to such land shall vest in the owner of the abutting property and become a part of such property. It shall require a two-thirds vote of all the members of the city council to adopt such resolution. Upon the vacation of any plat as aforesaid, it shall be the duty of the owners petitioning for same to cause to be recorded in the office of the register of deeds and county assessor of the county a duly certified copy of the petition, the action of the council therein, and the resolution vacating the plat.

Dedication and plat of addition operated to ratify and confirm a preexisting title of city in certain streets as shown on plat. McCague v. Miller, 55 Neb. 762, 76 N.W. 422 (1898).

Acknowledgment and recording of plat is equivalent to a deed in fee simple to city of the streets and parks therein platted. Jaynes v. Omaha St. Ry. Co., 53 Neb. 631, 74 N.W. 67 (1898).



14-116 Real estate within three miles of city; subdividing; platting; conditions; powers of city council; requirements.

No owner of any real estate located in an area which is within three miles of the corporate limits of any city of the metropolitan class, when such real estate is located in any county in which a city of the metropolitan class is located, and is outside of any organized city or village, shall be permitted to subdivide, plat, or lay out the real estate in building lots and streets or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto without first having obtained the approval thereof by the city council of such city and, when applicable, having complied with sections 39-1311 to 39-1311.05. No plat of such real estate shall be recorded in the office of the register of deeds or have any force or effect unless the same shall have been first approved by the city council of such city. Such city shall have authority within such area to regulate the subdivision of land for the purpose, whether immediate or future, of transfer of ownership or building development; to prescribe standards for laying out subdivisions in harmony with a comprehensive plan; to require the installation of improvements by the owner or by the creation of public improvement districts; by requiring a good and sufficient bond guaranteeing installation of such improvement, or by requiring the execution of a contract with the city insuring the installation of such improvements; and to require the dedication of land for adequate streets, drainage ways, and easements for sewers and utilities. All such requirements for improvements shall operate uniformly throughout the area of jurisdiction of such city. For purposes of this section, subdivision shall mean the division of a lot, tract, or parcel of land into two or more lots, blocks, or other divisions of lands for the purpose, whether immediate or future, of ownership or building developments except that the division of land shall not be considered to be subdivision when the smallest parcel created is more than ten acres in size. The city council of any such city may withhold approval of a plat until the appropriate department of the city has certified that the improvements required by ordinance have been satisfactorily installed or until a sufficient bond guaranteeing installation of the improvements has been posted with the city or until public improvement districts have been created or until a contract has been executed insuring the installation of such improvements.

This section does not govern the subdivision of property within an organized city or village, nor does it apply to the doctrine of adverse possession. Wanha v. Long, 255 Neb. 849, 587 N.W.2d 531 (1998).

This section gives the city of Omaha the power to accept dedication of streets in subdivisions within three miles of its corporate limits. Baker v. Buglewicz, 205 Neb. 656, 289 N.W.2d 519 (1980).

Power of city over platting is restricted to county in which property is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-117 Corporate limits; how fixed; annexation of cities or villages; limitation; powers and duties of city council.

The corporate limits of any city of the metropolitan class shall be fixed and determined by ordinance by the city council. The city council of any city of the metropolitan class may at any time extend the corporate limits of such city over any contiguous or adjacent lands, lots, tracts, streets, or highways, such distance as may be deemed proper in any direction, and may include, annex, merge, or consolidate with such city of the metropolitan class, by such extension of its limits, any adjoining city of the first class having a population of less than ten thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census or any adjoining city of the second class or village. Any other laws and limitations defining the boundaries of cities or villages or the increase of area or extension of limits thereof shall not apply to lots, lands, cities, or villages annexed, consolidated, or merged under this section.

1. Powers of city

2. Constitutionality

3. Miscellaneous

1. Powers of city

Under this section, the Legislature intended to permit a metropolitan city to extend its corporate limits so that it adjoins the corporate limits of a city to be annexed. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

The act of annexation is a matter of statewide concern, and therefore the state statutes, not the city charter provisions, are controlling. S.I.D. No. 95 v. City of Omaha, 221 Neb. 272, 376 N.W.2d 767 (1985).

No restriction on right to extend corporate limits of metropolitan city when properly exercised, and when proper procedures followed taxpayers have no right to intervene in legal actions involving annexation proceedings. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).

Annexation pursuant to this section is a legislative matter, however, courts have power to inquire into and determine whether conditions exist which authorize the annexation. Sullivan v. City of Omaha, 183 Neb. 511, 162 N.W.2d 227 (1968).

This section does not confer power upon a city of the metropolitan class to annex property in an adjoining county. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

This section governs the annexation of territory by a city of the metropolitan class. Bierschenk v. City of Omaha, 178 Neb. 715, 135 N.W.2d 12 (1965).

Annexation of rural lands was denied. Wagner v. City of Omaha, 156 Neb. 163, 55 N.W.2d 490 (1952).

This section authorized merger and consolidation of cities, towns and villages with metropolitan city. Omaha Water Co. v. City of Omaha, 162 F. 225 (8th Cir. 1908).

2. Constitutionality

Constitutional for metropolitan city to annex city of first class operating under home rule charter. City of Millard v. City of Omaha, 185 Neb. 617, 177 N.W.2d 576 (1970).

Annexation ordinance extending corporate limits of metropolitan city was not unconstitutional. Buller v. City of Omaha, 164 Neb. 435, 82 N.W.2d 578 (1957).

3. Miscellaneous

The "contiguous or adjacent" standard for annexations also applies to "adjoining city." City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

The terms "contiguous" and "adjoining" in this section are synonymous. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

Under the "contiguous or adjacent" standard in annexation statutes, municipalities are not required to have common boundaries with the territory to be annexed, and they may annex territory nearby in proximity through the simultaneous annexation of a substantial link of connecting territory. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

Use of land for agricultural purposes does not mean, by itself, that it is rural in character. Location as well as use must be considered in making the determination. Omaha Country Club v. City of Omaha, 214 Neb. 3, 332 N.W.2d 206 (1983).

Method of annexation under this section compared with method of annexation prescribed for cities of the first class. State ex rel. City of Grand Island v. Tillman, 174 Neb. 23, 115 N.W.2d 796 (1962).



14-118 Annexation or merger of city or village; rights and liabilities; rights of franchise holders and licensees.

Whenever any city of the metropolitan class shall extend its boundaries so as to annex or merge with it any city or village, the laws, ordinances, powers, and government of such metropolitan city shall extend over the territory embraced within such city or village so annexed or merged with the metropolitan city from and after the date of annexation. The date of annexation or merger shall be set forth in the ordinance providing for the same, and after said date the metropolitan city shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the city or village annexed or merged with it, and the metropolitan city shall be liable for and recognize, assume, and carry out all valid contracts, obligations and licenses of any city or village so annexed or merged with the metropolitan city. Any city or village so merged or annexed with the metropolitan city shall be deemed fully compensated by virtue of such annexation or merger and assumption of its obligations and contracts, for all its properties and property rights of every kind acquired as aforesaid by the metropolitan city; Provided, however, that any public franchise, license or privilege granted to or held by any person or corporation from any of the cities or villages annexed or merged with any metropolitan city, before such annexation or merger, shall not by virtue of such annexation or merger be extended into, upon or over the streets, alleys or public places of the metropolitan city involved in such consolidation and merger.

Property and obligations of airport authority belonging to annexed city become property and obligation of annexing city. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).

Consolidated city is required to perform all valid, unperformed, subsisting contracts made by city of South Omaha. State ex rel. Parks Co. v. Dahlman, 100 Neb. 416, 160 N.W. 117 (1916).



14-119 Repealed. Laws 1972, LB 1032, § 287.



14-120 Annexed or merged city or village; taxes; fines; fees; claims; payment; collection.

All taxes, assessments, fines, license fees, claims and demands of every kind, due or to become due or owing to any city or village thus annexed or merged with any metropolitan city, shall be paid to and collected by the metropolitan city.



14-121 Annexed or merged city or village; authorized taxes or assessments; city of the metropolitan class; powers.

All taxes or special assessments which any city or village so annexed or merged was authorized to levy or assess, but which are not levied or assessed at the time of such annexation or merger for any kind of public improvements made by it or in process of construction or contracted for, may be levied or assessed by such metropolitan city as consolidated. Such metropolitan city shall have the power to reassess all special assessments or taxes levied or assessed by such city or village thus consolidated with it in all cases where any city or village was authorized to make reassessments or relevies of such taxes or assessments.

Metropolitan city had authority to levy special assessments after annexation and consolidation with city of smaller class to carry out paving contracts entered into by latter city prior to consolidation. State ex rel. Parks Co. v. Dahlman, 100 Neb. 416, 160 N.W. 117 (1916).



14-122 Annexed or merged city or village; licenses; extension for remainder of license year; city of the metropolitan class; powers.

Where, at the time of any such annexation or merger, the municipal license year, for any kind of license, of any city or village so consolidated with the metropolitan city extends beyond or overlaps the municipal license year of the metropolitan city, then the proper authorities of the metropolitan city are hereby authorized to issue to the lawful holder of any yearly license issued by any such city or village annexed or merged with the metropolitan city, or to any new applicants applying for license to continue the business at the place covered by such expiring city or village license, a new license under such conditions as may be provided in the laws or ordinances governing the metropolitan city for the remainder of the metropolitan city license year, extending from the expiration of such city or village license up to the end of the metropolitan city license year, and charging and collecting therefor only such portion of the yearly amount fixed for any such license by the laws or ordinances governing the metropolitan city as will represent proportionately the time for which the new license shall be granted.



14-123 Annexed or merged city or village; actions pending; claims; claimants' rights.

All actions in law or in equity pending in any court in favor of or against any city or village thus annexed or merged with the metropolitan city at the time such annexation or merger takes effect, shall be prosecuted by or defended by such metropolitan city. All rights of action existing against any city or village consolidated with such metropolitan city at the time of such consolidation, or accruing thereafter on account of any transaction had with or under any law or ordinance of such city or village, may be prosecuted against such metropolitan city as existing after annexation or merger.



14-124 Annexed or merged city or village; books, records or property; transfer to city of the metropolitan class; offices; termination.

All officers of any city or village so annexed or merged with the metropolitan city, having books, papers, bonds, funds, effects or property of any kind in their hands or under their control belonging to any such city or village shall, upon the taking effect of such consolidation, deliver the same to the respective officers of the metropolitan city as may be by law or ordinance or resolution of such metropolitan city entitled or authorized to receive the same. Upon such annexation and merger taking effect the terms and tenure of all offices and officers of any city or village so consolidated with the metropolitan city shall terminate and entirely cease except as herein otherwise provided.



14-125 Annexed or merged city or village; rights acquired under earlier consolidation; continuance.

Any rights, power or authority acquired, granted or received or possessed by any person, city or village through consolidation effectuated under the terms of Chapter 212 of the Session Laws of Nebraska for 1915, are hereby granted and continued.



14-126 Board of public welfare; powers and duties; limitations; power of board of education to grant use of property.

In each city of the metropolitan class there may be a board of public welfare, which shall be selected as provided by ordinance. The board of public welfare shall have such power as may be provided, which shall include, subject to such limitations as may be provided by the city council, the authority (1) to provide a unified and comprehensive recreation system and the supervision of such recreation; Provided, that, whenever the council shall authorize such public welfare board to take charge of any part of the recreation system of any such city, it may authorize said board to take charge of and utilize the buildings and grounds under the control of the board of education with the consent of said board of education, and said board of education is hereby given power and authority under such regulations as it may provide, to grant to the public welfare board the right to thus utilize the property under its control; (2) to supervise and regulate commercial amusements; (3) to parole or pardon persons convicted under the ordinances of the city; (4) to establish an employment bureau; (5) to provide for a legal aid bureau to which the poor may go to get protection in their legal rights; (6) to establish a charity bureau to render assistance to the poor of the city as its funds will permit, and to cooperate with other charitable organizations of such city; (7) to establish a municipal farm and workhouse; (8) to establish a welfare loan agency, but no funds of the city shall ever be loaned; (9) to investigate into the housing of inhabitants of the city, especially with reference to tenements, and to provide regulations for the housing of the inhabitants of such city; (10) to provide for the study of and research into causes of poverty, delinquency, crime and disease, and other social problems in the community, and to provide for the necessary publicity; and (11) to provide for regulations to promote the health and general welfare of the city.



14-127 Repealed. Laws 1981, LB 497, § 1.



14-128 Repealed. Laws 1981, LB 497, § 1.



14-129 Repealed. Laws 1981, LB 497, § 1.



14-130 Repealed. Laws 1981, LB 497, § 1.



14-131 Repealed. Laws 1955, c. 20, § 7.



14-132 Repealed. Laws 1981, LB 497, § 1.



14-133 Repealed. Laws 1981, LB 497, § 1.



14-134 Repealed. Laws 1981, LB 497, § 1.



14-135 Repealed. Laws 1981, LB 497, § 1.



14-135.01 Repealed. Laws 1981, LB 497, § 1.



14-135.02 Repealed. Laws 1981, LB 497, § 1.



14-135.03 Repealed. Laws 1981, LB 497, § 1.



14-135.04 Repealed. Laws 1981, LB 497, § 1.



14-135.05 Repealed. Laws 1981, LB 497, § 1.



14-136 City council; investigations; attendance and examination of witnesses; power to compel; oaths.

The council, or any committee of the members thereof, shall have power to compel the attendance of witnesses for the investigation of matters that may come before them, and the presiding officer of the council, or the chairman of such committee for the time being, may administer the requisite oaths, and such council or committee shall have the same authority to compel the giving of testimony as is conferred on courts of justice.



14-137 Ordinances; how enacted.

The enacting clause of all ordinances shall be as follows: Be it ordained by the city council of the city of ........... . All ordinances of the city shall be passed pursuant to such rules and regulations as the council may prescribe; Provided, upon the passage of all ordinances the yeas and nays shall be entered upon the record of the city council, and a majority of the votes of all the members of the council shall be necessary to their passage. No ordinance shall be passed within a week after its introduction, except the general appropriation ordinances for salaries and wages.

An ordinance pending and previously twice read may be passed at special meeting, call for which specifies consideration of ordinance. National Life Ins. Co. v. City of Omaha, 73 Neb. 41, 102 N.W. 73 (1905).



14-138 Ordinances; how proved.

All ordinances of the city may be proved by a certificate of the clerk under the seal of the city, and when printed or published in a book or pamphlet form, and purporting to be published or printed by authority of the city council, shall be read and received in all courts and places without further proof.



14-201 City council members; election; term.

In any city of the metropolitan class, seven council members shall be elected to the city council as provided in section 32-536. The general city election for the election of elective officers of cities of the metropolitan class shall be held on the first Tuesday after the second Monday in May 1993 and every four years thereafter. The terms of office of such council members shall commence on the fourth Monday after such election.



14-201.01 Repealed. Laws 1994, LB 76, § 615.



14-201.02 Legislative findings.

The Legislature finds and declares that the election of the city council at large in cities of the metropolitan class denies representation to some socioeconomic segments of the population. The Legislature further finds and declares that fair and adequate representation of all areas and all socioeconomic segments of the population of cities of the metropolitan class is a matter of general statewide concern, the provisions of any home rule charter notwithstanding.

The primary concern of this statute is to insure proportionate representation to every socioeconomic segment of the population of a metropolitan class city. This statute was enacted to protect the right to vote, which is a legitimate matter of statewide concern for which the Legislature may act without violating Neb. Const., art. XI, § 5, concerning home rule charters. Jacobberger v. Terry, 211 Neb. 878, 320 N.W.2d 903 (1982).



14-201.03 City council districts; duties.

The election commissioner in any county in which is situated a city of the metropolitan class shall divide the city into seven city council districts of compact and contiguous territory. Such districts shall be numbered consecutively from one to seven. One council member shall be elected from each district. The city council shall be responsible for redrawing the city council district boundaries pursuant to section 32-553.



14-201.04 Repealed. Laws 1994, LB 76, § 615.



14-202 Special election; notice; vote; requirements.

The city council is authorized to call, by ordinance, special elections and to submit thereat such questions and propositions as may be authorized by this act to be submitted to the electors at a special election. Unless otherwise specifically directed, it shall be sufficient to give, in the manner required by law, thirty days' notice of the time and place of holding such special election. Unless otherwise specially designated, a majority vote of the electors voting on any proposition shall be regarded sufficient to approve or carry the same. The vote thereat shall be canvassed by the authority or officer authorized to canvass the vote at the general city election and the result thereof certified or declared and certificate of election, if required, shall be issued.

Requirement of sixty percent of vote to carry proposition submitted does not apply where specific statute authorizing submission requires majority only. Rasp v. City of Omaha, 113 Neb. 463, 203 N.W. 588 (1925).



14-203 Repealed. Laws 1979, LB 329, § 13.



14-204 City council; candidates; qualifications; primary election; filing.

(1) A candidate for council member of a city of the metropolitan class shall be a registered voter and a resident of the district from which he or she seeks election and shall have been a resident in the city and district or any area annexed by the city for one year. The primary election for nomination of council members shall be held on the first Tuesday of April preceding the date of the general city election.

(2) Any person desiring to become a candidate for council member shall file a candidate filing form pursuant to sections 32-606 and 32-607.



14-205 City council; primary election; ballot; form.

Notwithstanding any more general law respecting primary elections in force in this state, the official ballot to be prepared and used at the primary election under section 14-204 shall be in substantially the form provided in this section. The names of all candidates shall be placed upon the ballot without any party designation.

Candidate for Nomination for Council Member from City Council District No. .............., of the City of ..............., at the Primary Election Vote for only one:

(Names of candidates).........................

In all other respects the general character of the ballot to be used shall be the same as authorized by the Election Act.

In printing, the names shall not be arranged alphabetically but shall be rotated according to the following plan: The form shall be set up by the printer, with the names in the order in which they are placed upon the sample ballot prepared by the officer authorized to conduct the general city election. In printing the ballots for the various election districts or precincts, the position of the names shall be changed for each election district, and in making the change of position the printer shall take the line of type containing the name at the head of the form and place it at the bottom, shoving up the column so that the name that was second before the change shall be the first after the change. The primary election shall be conducted pursuant to the Election Act except as provided in section 14-204 and unless otherwise provided in the home rule charter or city code.



14-206 City council; election; candidates; number.

The two candidates receiving the highest number of votes in each city council district at the primary election under section 14-204 shall be the candidates and the only candidates whose names shall be placed upon the official ballot for council members in such city council district at the general city election in such city.



14-207 City council; general election; ballot; form; applicable law.

At the general city election at which council members are to be elected, the ballot shall be prepared in substantially the same form as provided in section 14-205, and the person receiving the highest number of votes in each of the city council districts shall be the council member elected. The general city election shall be conducted pursuant to the Election Act unless otherwise provided in the home rule charter or city code.



14-208 City council; members; bond or insurance.

All members of the city council of a city of the metropolitan class shall qualify and give bond or evidence of equivalent insurance in the sum of five thousand dollars.

This section does not apply to "holdover officers", as they are governed by section 11-117. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).



14-209 Repealed. Laws 1984, LB 975, § 14.



14-210 Ordinances; adoption by initiative; procedure.

The right to enact ordinances for any metropolitan city is hereby granted to the qualified electors of such city, but such grant is made upon the following conditions and in addition to the right herein granted to the council to legislate:

Whenever qualified electors of any such city equal in number to fifteen percent of the vote cast at the last preceding city election petition the council to enact a proposed ordinance, it shall be the duty of the council to either enact such ordinance without amendment within thirty days or submit the same to a vote of the people at the next election held within such city regardless of whether such election be a city, county or state election. Whenever such proposed ordinance is petitioned for by qualified electors equal in number to twenty-five percent of the votes cast at the last preceding city election and such petition requests that a special election be called to submit the proposed ordinance to a vote of the people in the event that the council shall fail to enact the same, it shall be the duty of the council to either enact such ordinance without amendment within thirty days or submit such ordinance to a vote of the people at a special election called by the council for that purpose. The date of such election shall not be less than fifty days nor more than seventy days after the filing of the petition for the proposed ordinance. The petition herein provided for shall be in the general form and as to signatures and verification as provided in section 14-212, shall be filed with the city clerk, and if there be no city clerk, then with such other officer having charge of the records of the city council. Said officer shall immediately ascertain the percent of the voters signing such petition and transmit his findings, together with such petition, to the council. In the event the council shall fail to enact such ordinance, the council shall submit the same to a vote of the people of such city as herein provided. The mayor shall issue a proclamation notifying the electors of such election at least fifteen days prior to such election, and the council shall cause to have published a notice of the election, and a copy of such proposed ordinance once in each of the daily newspapers of general circulation in the city, and, if there be no daily newspaper published within such city, then once in each weekly newspaper of general circulation in such city, such publication to be not more than twenty nor less than five days before the submission of the proposed ordinance to the electors. All proposed ordinances shall have a title which shall state in a general way the purpose and intent of such ordinance. The ballots used when voting upon such proposed ordinance shall contain the following: For the ordinance (set forth the title thereof) and Against the ordinance (set forth the title thereof). If a majority of the electors voting on the proposed ordinance shall vote in favor thereof such ordinance shall thereupon become a valid and binding ordinance of the city. An ordinance so adopted shall not be altered or modified by the council within one year after the adoption thereof by the people. Any number of proposed ordinances may be voted upon at the same election in accordance with the provisions of this section; Provided, the same measure, either in form or essential substance, shall not be submitted more often than once in two years.

Electors of a city cannot, under the initiative law, propose an ordinance which the city council does not have the power to enact. State ex rel. Andersen v. Leahy, 189 Neb. 92, 199 N.W.2d 713 (1972).



14-211 Ordinances; repeal by referendum; procedure.

No ordinance passed by any such council, except when otherwise required by the general laws of the state, or by other provisions of sections 14-201 to 14-229, except ordinances appropriating money to pay the salary of officers and employees of the city, emergency ordinances for the immediate preservation of the public peace, health or safety, and which contain a statement of such emergency, shall go into effect before fifteen days from the time of its final passage. If during said fifteen days a petition, signed and verified, as hereinbefore provided, by electors of the city equal in number to at least fifteen percent of the highest number of votes cast for any of such councilmen at the last preceding general city election, protesting against the passage of such ordinance, shall be presented to such council, then such ordinance shall thereupon be suspended from going into operation, and it shall be the duty of the council to reconsider such ordinance. If the same be not entirely repealed by the council, then the council shall proceed to submit to the voters such ordinance at a special election to be called for that purpose or at a general city election, and such ordinance shall not go into effect or become operative unless a majority of the qualified electors voting on the same shall vote in favor thereof. Such petition shall be in all respects in accordance with the provisions of section 14-212 relating to signatures, verification, inspection and certification.

Where no referendum petition is filed as prescribed herein, it appears under the express terms of the statute that no action was taken to delay the effectiveness of the ordinance. State ex rel. Andersen v. Leahy, 189 Neb. 92, 199 N.W.2d 713 (1972).

Referendum did not apply to ordinance establishing location of city auditorium. State ex rel. Ballantyne v. Leeman, 149 Neb. 847, 32 N.W.2d 918 (1948).



14-212 Petitions; signatures; verification.

All petitions provided for in sections 14-204, 14-210, and 14-211 shall be signed by none but legal voters of the city and each petition shall contain, in addition to the names of the petitioners, the street and house number where the petitioner resides. The signatures to such petition need not all be appended to one paper, and at least one of the signatories of each paper shall make oath before some officer, competent to administer oaths, that the statements made in any such petition are true as he or she verily believes, and that the signatories were, at the time of signing such petition, legal voters of the city as he or she verily believes. He or she shall also state in the affidavit the number of signatories upon the petition, or part thereof, sworn to by him or her, at the time he or she makes such affidavit.



14-213 City council; departments; distribution of powers; duties of officers and employees.

The executive and administrative powers, authorities and duties in such cities shall be distributed among departments as follows: (1) Department of public affairs, (2) department of accounts and finances, (3) department of police, sanitation and public safety, (4) department of fire protection and water supply, (5) department of street cleaning and maintenance, (6) department of public improvements, and (7) department of parks and public property. The council shall determine the powers and duties to be exercised and performed by, and assign them to, the appropriate departments. It may prescribe the powers and duties of all officers and employees of the city, and may assign particular officers or employees to more than one of the departments. It may require any officer or employee to perform duties in two or more of the departments, and may make such other rules and regulations as may be necessary or proper for the efficient and economical management of the business affairs of the city.



14-214 City council; powers; how exercised; officers and employees; appointment; removal.

The council shall possess and exercise, by itself or through such methods as it may provide, all executive, legislative or judicial powers of the city, except as otherwise expressly provided by general law or this act. It shall have the power to elect or appoint any officer and define his duties, or any employee it may deem necessary, and any such officer or employee elected or appointed by the council may be removed by it at any time, except as otherwise provided in this act.

The city council of a metropolitan city may exercise executive, legislative and judicial powers. Horbach v. Butler, 135 Neb. 394, 281 N.W. 804 (1938).

Where right of removal is reserved in the appointing power, without necessity of making charges, it may be exercised in discretion of appointing power, even before expiration of term. State ex rel. Gapen v. Somers, 35 Neb. 322, 53 N.W. 146 (1892).



14-215 City council; powers; offices, boards, employment; officers and employees; salaries.

The council shall have power to create any office or board it deems necessary, and shall have power to discontinue any employment or abolish any office at any time when, in the judgment of the council, such employment or office is no longer necessary. It shall have power to fix the salary and compensation of all city officers and employees where such salary or compensation is not fixed or established by this act. It may create a board of three or more members and confer upon such board powers not required to be exercised by the council itself, and may require such other officers to serve upon any such board and perform the services required of it, with or without any compensation or additional compensation for such services or additional services.

Salary of an officer created by the Constitution cannot be increased or diminished during his official term. This applies to police judge. State ex rel. Gordon v. Moores, 61 Neb. 9, 84 N.W. 399 (1900).



14-216 City council; meetings; quorum; majority vote; veto; override.

The regular meetings of the city council shall be held once each week upon such day and hour as the council may designate. Special meetings of the council may be called from time to time by the mayor or two council members, giving notice in such manner as may be fixed or determined by ordinance or resolution. A majority of such council shall constitute a quorum for the transaction of any business, but it shall require a majority vote of the whole council in any such city to pass any measure or transact any business. The vote of five members shall be required to override any veto by the mayor.

No particular form for notice of special meeting of city council is required, nor is it required that object of the meeting shall be stated in call. Call set out in opinion was sufficient. Richardson v. City of Omaha, 74 Neb. 297, 104 N.W. 172 (1905); National Life Ins. Co. v. City of Omaha, 73 Neb. 41, 102 N.W. 73 (1905).



14-217 Repealed. Laws 1979, LB 329, § 13.



14-217.01 Mayor; election.

A city of the metropolitan class shall elect a mayor for such term as may be provided by the laws and ordinances of such city.



14-217.02 Mayor or council members; vacancy; how filled; salaries.

Vacancies in the office of mayor or council shall be filled as provided in section 32-568. Salaries of the mayor and members of the council shall be determined by local law.



14-218 Mayor; general powers and duties.

The mayor shall, in a general way, constantly investigate all public affairs concerning the interest of the city, and shall investigate and ascertain in a general way the efficiency and manner in which all departments of the city government are being conducted. He shall recommend to the city council all such matters as in his judgment should receive the investigation, consideration or action of that body.



14-219 Mayor; executive powers; jurisdiction outside corporate limits.

The mayor shall be the chief executive officer and conservator of the peace throughout the city. He shall have such jurisdiction as may be vested in him by ordinance over all places within three miles of the corporate limits of the city, for the enforcement of any health and quarantine ordinance or the regulations thereof.



14-220 Mayor; executive, administrative powers; absence from city; notice.

The mayor shall have the superintending control of all officers and affairs of the city except when otherwise specially provided. He may, when he deems it necessary, require any officer of the city to exhibit his accounts or any other papers and to make report to the council, in writing, touching any subject or matter he may require pertaining to his office. He shall, from time to time, communicate to the city council such information and recommend such measures as, in his opinion, may tend to the improvement of the finances, police, health, security, ornament, comfort and general prosperity of the city. He shall be active and vigilant in enforcing all laws and ordinances of the city and shall cause all subordinate officers to be dealt with promptly in any neglect or violation of duty. He shall give written notice to the city clerk of his intended absence from the city.

It is duty of mayor and chief of police to interfere for the prevention of public violation of law, such as pool room used for gambling. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-221 Mayor; law, ordinances; duty to enforce; cooperation with county sheriff.

It shall be the duty of the mayor to enforce the laws of the state and the ordinances of the city; to order, direct and enforce, through the officers of the police department, the arrest and prosecution of persons violating such laws and ordinances; to cooperate with and assist the sheriff of the county in suppressing riots and mobs, and in the arrest and prosecution of persons charged with crimes and misdemeanors.

Mayor is required to assist sheriff of county in certain cases. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-222 Repealed. Laws 1979, LB 329, § 13.



14-223 City council; superintendents of departments; power to transfer.

In all such cities, the council may change the superintendency of any of the departments, except that of public affairs, from one of the council members to another, whenever it appears that the public service and management of the business affairs of the city would be benefited by such change.



14-224 City council, officers, employees; receipt or solicitation of gifts; violations; penalty.

The mayor and council members and all other officers, agents, and employees of the city are prohibited from soliciting or receiving, directly or indirectly, any contribution of money or supplies of whatsoever kind, or any valuable or special privilege at the hands of any city contractor, or his or her agents, or from any franchised municipal corporation for any purpose whatsoever, and such conduct shall constitute malfeasance in office. No officer, appointee, agent, or employee shall directly or indirectly solicit or receive any gift or contribution of money or supplies, or any valuable service, from any appointee, agent, or employee of such city, for the benefit of the person asking for such gift or contribution or for the benefit of another. Any violation of this provision shall constitute a Class III misdemeanor.

This section condemns the action of the city official and not the donor to a fund with which the city may acquire by gift real estate for establishing parks and playgrounds. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

This section condemns the act of the city official, and not the purpose of the donor. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).



14-225 City council, officers, employees; solicitation of political support; persons, corporations furnishing same; violations; penalties.

No officer or agent of the city shall solicit, directly or indirectly the political support of any contractor, municipal franchised corporation or railway company, or the officials or agents of such companies, for any municipal election or for any other election or primary election held in the city in pursuance of law. Nor shall any franchised corporation or railway company through its agents or officials, or by any other means, furnish or appropriate any money, directly or indirectly, to promote the success or defeat of any person whomsoever, in any election or primary election held in such city, or to promote or prevent the appointment or confirmation of any appointive officer of such city. A violation of any of these provisions on the part of any officer or agent of the city shall be deemed malfeasance in office, and upon conviction thereof such officer shall be removed from office by the order of the court, and fined in any sum not to exceed five hundred dollars. A violation of any of these provisions on the part of any franchised corporation through its officials or agents, upon conviction by any court of competent jurisdiction, shall subject such corporation to forfeiture of its franchise and the imposition of a fine of not exceeding five hundred dollars upon every officer or agent of such company who shall have been proved guilty of such violation.



14-226 City council, officers, employees; extortion; soliciting bribe; violations; penalty.

If any officer or agent of the city shall make a demand for money or other consideration of a franchised corporation or public contractor, or their agents, with a threat to introduce or support a measure or vote for any specific, or propose a resolution or ordinance, adverse to their interests, if such demand be not complied with, or if such officer or agent shall offer to prepare or introduce or support a resolution or ordinance favorable to such company or contractor for a valuable consideration, such action shall be deemed a malfeasance in office, and upon conviction such offender shall be fined in any sum not exceeding five hundred dollars, and such officer shall be removed from office by direction of the court.



14-227 Fines and penalties; collection; duty to pay to city treasurer; violation; penalty; duty of comptroller to audit.

All fines, penalties, and forfeitures collected for offenses against the ordinances of the city, or for misdemeanors against the laws of the state, committed within the city, shall, unless otherwise provided by law, be paid by the person receiving the same to the city treasurer. Any person receiving such fines, penalties and forfeitures, who shall fail to pay the same over as above provided within thirty days after the receipt of the same by him, or within ten days after being requested by the mayor so to do, shall be deemed guilty of a misdemeanor, and, upon conviction thereof shall be punished by a fine of not to exceed one thousand dollars and imprisonment not to exceed six months in the county jail. Such person shall be guilty of malfeasance in office and shall be removed from office. It shall be the duty of the comptroller to audit the accounts of all such officers at least once each month and to approve or disapprove their reports.

The disposition of forfeited cash bail bonds is controlled by the Constitution and not this section. School Dist. of Omaha v. City of Omaha, 175 Neb. 21, 120 N.W.2d 267 (1963).

This section did not control disposition of fines, penalties, and license money under general laws of the state. School Dist. No. 54 v. School Dist. of Omaha, 171 Neb. 769, 107 N.W.2d 744 (1961).

In charging violation of this section, the time elapsing during which failure to pay over existed, is material and must be stated. Grier v. State, 81 Neb. 129, 115 N.W. 551 (1908).



14-228 Officers; reports at expiration of term; requirements.

It shall be the duty of all officers at the expiration of their terms of office to prepare written detailed abstracts of all books, documents, tools, implements, and materials of every kind belonging to the city in their trust and care, also all work or storehouses owned or leased by the city for storage or other purposes, in duplicate, and to certify as members of such boards, to the correctness thereof. Such certified abstracts shall be delivered to the mayor, who shall file one of each of such copies for record with the city clerk, and the other copies shall be handed to the heads of the respective departments to be used as a basis of checking up the abstract.



14-229 Officers, employees; exercise of political influence; violations; penalty.

Any officer or employee of such city who, by solicitation or otherwise, shall exert his influence directly or indirectly to influence any other officers or employees of such city to adopt his political views shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one hundred dollars or be imprisoned in the county jail not exceeding thirty days.



14-230 City council; mayor; candidate; public officeholder not disqualified from candidacy.

The Legislature, recognizing the importance to the entire State of Nebraska of sound and stable government in cities of the metropolitan class, hereby declares that the qualifications for candidacy for the office of mayor and council member of such cities, whether any such city is governed by a home rule charter or not, are matters of general statewide concern. The provisions of any ordinance or home rule charter of any such city to the contrary notwithstanding, no person shall be disqualified from candidacy for the office of mayor or council member of any such city because of the fact that such person holds any other public office, either elective or appointive except any office subordinate to the mayor and council member of such city, and no holder of any such other office shall be required to resign such other office in order to become and remain a candidate for the office of mayor or council member of any such city.



14-301 Repealed. Laws 1959, c. 36, § 46.



14-302 Repealed. Laws 1959, c. 36, § 46.



14-303 Repealed. Laws 1959, c. 36, § 46.



14-304 Repealed. Laws 1959, c. 36, § 46.



14-305 Repealed. Laws 1959, c. 36, § 46.



14-306 Repealed. Laws 1959, c. 36, § 46.



14-307 Repealed. Laws 1959, c. 36, § 46.



14-308 Repealed. Laws 1959, c. 36, § 46.



14-309 Repealed. Laws 1959, c. 36, § 46.



14-310 Repealed. Laws 1959, c. 36, § 46.



14-311 Repealed. Laws 1959, c. 36, § 46.



14-312 Repealed. Laws 1959, c. 36, § 46.



14-313 Repealed. Laws 1959, c. 36, § 46.



14-314 Repealed. Laws 1959, c. 36, § 46.



14-315 Repealed. Laws 1959, c. 36, § 46.



14-316 Repealed. Laws 1959, c. 36, § 46.



14-317 Repealed. Laws 1959, c. 36, § 46.



14-318 Repealed. Laws 1959, c. 36, § 46.



14-319 Repealed. Laws 1959, c. 36, § 46.



14-320 Repealed. Laws 1959, c. 36, § 46.



14-321 Repealed. Laws 1959, c. 36, § 46.



14-322 Repealed. Laws 1959, c. 36, § 46.



14-323 Repealed. Laws 1959, c. 36, § 46.



14-324 Repealed. Laws 1959, c. 36, § 46.



14-325 Repealed. Laws 1959, c. 36, § 46.



14-326 Repealed. Laws 1959, c. 36, § 46.



14-327 Repealed. Laws 1959, c. 36, § 46.



14-328 Repealed. Laws 1959, c. 36, § 46.



14-329 Repealed. Laws 1959, c. 36, § 46.



14-330 Repealed. Laws 1959, c. 36, § 46.



14-331 Repealed. Laws 1959, c. 36, § 46.



14-332 Repealed. Laws 1959, c. 36, § 46.



14-333 Repealed. Laws 1959, c. 36, § 46.



14-334 Repealed. Laws 1959, c. 36, § 46.



14-335 Repealed. Laws 1959, c. 36, § 46.



14-336 Repealed. Laws 1959, c. 36, § 46.



14-337 Repealed. Laws 1959, c. 36, § 46.



14-338 Repealed. Laws 1959, c. 36, § 46.



14-339 Repealed. Laws 1959, c. 36, § 46.



14-340 Repealed. Laws 1959, c. 36, § 46.



14-341 Repealed. Laws 1959, c. 36, § 46.



14-342 Repealed. Laws 1959, c. 36, § 46.



14-343 Repealed. Laws 1959, c. 36, § 46.



14-344 Repealed. Laws 1959, c. 36, § 46.



14-345 Repealed. Laws 1959, c. 36, § 46.



14-346 Repealed. Laws 1959, c. 36, § 46.



14-347 Repealed. Laws 1959, c. 36, § 46.



14-348 Repealed. Laws 1963, c. 339, § 1.



14-349 Repealed. Laws 1963, c. 339, § 1.



14-350 Repealed. Laws 1963, c. 339, § 1.



14-351 Repealed. Laws 1963, c. 339, § 1.



14-352 Repealed. Laws 1963, c. 339, § 1.



14-353 Repealed. Laws 1963, c. 339, § 1.



14-354 Repealed. Laws 1963, c. 339, § 1.



14-355 Repealed. Laws 1949, c. 28, § 20.



14-356 Repealed. Laws 1949, c. 28, § 20.



14-357 Repealed. Laws 1949, c. 28, § 20.



14-358 Repealed. Laws 1949, c. 28, § 20.



14-359 Repealed. Laws 1949, c. 28, § 20.



14-360 Sewerage and drainage; regulations; creation of districts; powers of city; territory outside corporate limits.

The city shall have power to lay out the city, or parts thereof, or portions of the territory within three miles of the corporate limits thereof, into suitable districts for the purpose of establishing a system of sewerage and drainage; to provide such system and regulate the construction and repair and use of sewers and drains, the reconstruction of sewers in any district or part thereof and all proper house construction and branches; to provide penalties for any obstruction of, or injury to, any sewer or part thereof; and to require and compel sewer connections to be made; Provided, the city shall not create a district outside the corporate limits of such city, when the district includes land already included within an existing district created under the provisions of Chapter 31, article 7, without the consent of the trustees of such district.

City has power to create a sewerage district and construct therein a sewerage system, but the exercise of such power is discretionary. Wilson v. City of Omaha, 138 Neb. 13, 291 N.W. 732 (1940).

City is authorized but is not required to construct storm sewers. Adams v. City of Omaha, 119 Neb. 753, 230 N.W. 680 (1930).

City may create new district within larger one and assess cost on abutting owners according to special benefits derived therefrom, and party seeking to enjoin collection of assessment must show injury by said division. Shannon v. City of Omaha, 73 Neb. 507, 103 N.W. 53 (1905), affirmed on rehearing 73 Neb. 514, 106 N.W. 592 (1906).

Unless finding of board shows that benefits are equal as to all lots within sewerage district, levy according to frontage is void. John v. Connell, 64 Neb. 233, 89 N.W. 806 (1902).

City cannot include property not specially benefited thereby in sewerage district and levy assessment on it for cost of sewer. Hanscom v. City of Omaha, 11 Neb. 37, 7 N.W. 739 (1881).



14-361 Sewerage and drainage; connections; city may require; notice to property owners; construction by city; assessment of cost.

Whenever sewer connections for sewerage or drainage may be deemed necessary or advisable, whether within the corporate limits or within areas within three miles of such corporate limits, the property owners shall be given thirty days from the publication of the ordinance ordering such improvements and connections, to make the same in conformity with approved plans to be kept on file by the city. The publication of such ordinance ordering such connections in the official newspaper shall be the only notice required to be given such property owners. Upon the failure or neglect of the property owners to construct such connections within the time fixed, the city shall cause such work to be done and shall contract therefor with the lowest responsible bidder. The cost thereof, including superintendence and inspection, shall be assessed against the property to which such connections have been made in the same manner as special taxes are levied for other purposes.

Person filing protest against special assessments before time fixed in notice for meeting of board thereby waives all defects in notice. Shannon v. City of Omaha, 73 Neb. 507, 103 N.W. 53 (1905), affirmed on rehearing 73 Neb. 514, 106 N.W. 592 (1906).



14-362 Sewerage and drainage; connections; permit required; assessment of cost; conditions.

The city shall require the issuance of a permit to connect with any sewer on any street, alley or private property within the corporate limits or within three miles thereof, and shall require the sewer assessment on the abutting property to be paid before such permit is issued; Provided, that if such assessment is being paid in installments as by law provided, the city shall require delinquent and current installments to be paid before such permit is issued. In case the cost of the sewer has not been assessed, or such assessment has been declared invalid by any court of competent jurisdiction, the city shall require the payment of the pro rata share of the cost of such sewer before such permit is issued.



14-363 Street sprinkling or armor-coating districts; creation; contracts; bids; special assessments; collection.

The city council may provide for the sprinkling or armor coating of the streets of the city and, for the purpose of accomplishing such work, may by ordinance create suitable districts to be designated sprinkling or armor-coating districts and may order and direct the work, including preparatory grading, to be done upon any or all of the streets in the districts. The work shall be done upon contract in writing let upon advertisement to the lowest responsible bidder. Such advertisement shall specify the district or districts proposed to be so worked, especially describing such district or districts, and bids shall be made and contracts let with reference to such district or districts so specified. For the purpose of paying the cost of the work contemplated and contracted for, the city council may levy and assess the cost upon all lots, lands, and real estate in the district, such tax or assessment to be equal and uniform upon all front footage or property within or abutting upon the streets within the district so created. The assessment shall be a lien upon all such lots, lands, and real estate and shall be enforced and collected as a special assessment.



14-364 Paving repair plant; establishment; cost of operation; payment.

The city council may establish and maintain a paving repair plant and may pave or repair paving. The cost of such repairs may be paid from the funds of the city or may be assessed upon the abutting property, except that the cost may be assessed against abutting property only following the creation of a paving repair or repaving district established and assessed as a special assessment in the same manner provided for a sprinkling or armor-coating district by section 14-363. The assessable paving repairs shall be only those made with asphaltic concrete on streets in previously developed areas which were not constructed to city permanent design standards.



14-365 Public contractors; bonds required.

All persons who contract with the city for work to be done, or material or supplies to be furnished, shall give bond to the city, with not less than two sureties in an amount not less than fifty percent of the amount of the contract price, for the faithful performance of the same. The sureties on the bonds shall be resident freeholders of the county within which the city is situated and shall justify under oath that they are worth double the amount for which they may sign the bond, over and above all debts, liabilities, obligations and exemptions. The city council may, however, accept security from one or more reliable sureties or guaranty companies for the same amount.

Right to recover on bond does not depend upon questions of negligence of city or contractor, but under terms of bond, upon whether city has suffered a damage because of excavations made by contractor. Omaha Gas Co. v. City of South Omaha, 71 Neb. 115, 98 N.W. 437 (1904).



14-365.01 Sewerage systems and sewage disposal plants; construction; operation; territorial limits; tax authorized.

Any city of the metropolitan class in this state is hereby authorized to own, construct, equip, and operate either within or without the corporate limits of such municipality a sewerage system, including any storm sewer system, and plant or plants for the treatment, purification, and disposal in a sanitary manner of the liquid and solid wastes, sewage, and night soil of the area or to extend or improve any existing sewerage system, including any storm sewer system. It shall have authority to acquire by gift, grant, purchase, or condemnation necessary lands therefor, either within or without the corporate limits of such municipality. For the purpose of owning, operating, constructing, maintaining, and equipping such sewage disposal plant and sewerage system, including any storm sewer system, or improving or extending such existing system, any city of the metropolitan class is also authorized and empowered to make a special levy each year of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city, as well as all taxable property within three miles of the corporate limits of such city, which property is within a district established under section 14-360, subject to sections 14-365.12 and 14-365.13. The proceeds of the tax shall be used for any of the purposes enumerated in this section and for no other purpose.

The application of this entire act is discussed with reference to a lease-purchase agreement relating to financing a waste disposal plant. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).



14-365.02 Sewerage systems and sewage disposal plants; mortgage bonds.

For the purpose of owning, operating, constructing, and equipping such sewage disposal plant or sewerage system, including any storm sewer system, or improving or extending such existing system, a municipality may issue mortgage bonds therefor. Such mortgage bonds as provided in this section shall not impose any general liability upon the municipality but shall be secured only on the property and revenue, as provided in section 14-365.04, of such utility including a franchise stating the terms upon which, in case of foreclosure, the purchaser may operate the system. Such franchise shall in no case extend for a longer period than twenty years from the date of the sale thereof on foreclosure. Such mortgage bonds shall be sold for not less than par. The amount of such mortgage bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the said municipality may be authorized to issue under its charter or any statute of this state.



14-365.03 Sewerage systems and sewage disposal plants; rules and regulations; charges; collection; special assessments.

The governing body of such municipality may make all necessary rules and regulations governing the use, operation, and control thereof. The governing body may establish just and equitable rates or charges to be paid to it for the use of such disposal plant and sewerage system by the owner of the property served or by the person, firm, or corporation using the services. If any service charge so established is not paid when due, such sum may be recovered by the municipality in a civil action, or it may be certified to the tax assessor and assessed against the premises served, and collected or returned in the same manner as other municipal taxes are certified, assessed, collected, and returned, or it may be assessed against the premises served in the same manner as special taxes or assessments are assessed by such city and shall be certified, enforced, collected, and returned as other special taxes or assessments of such city.

Sewer use charge is not a special assessment; a city has authority to make necessary rules and regulations including a reasonable processing charge on delinquent accounts. Rutherford v. City of Omaha, 183 Neb. 398, 160 N.W.2d 223 (1968).

Metropolitan utilities district may establish just and equitable rates for use of sewer system. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-365.04 Sewerage systems and sewage disposal plants; mortgage bonds; payment.

Bonds which are issued and secured by a mortgage on the utility, as provided in section 14-365.02, shall not be a general obligation of the municipality, but shall be paid only out of the revenue received from the service charges, as provided in section 14-365.03, or from a sale of the property and the franchise, referred to in section 14-365.02, to operate the system, under a foreclosure proceeding. If a service rate is charged, to be paid as herein provided, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for the payment of the interest on said bonds, and the principal thereof at maturity.



14-365.05 Sewerage systems and sewage disposal plants; franchises; power to grant; service; payment.

For the purpose of providing for such sewage disposal plant and sewerage system, including any storm sewer system, or improving or extending such existing system, any such municipality may also enter into a contract with any corporation organized under or authorized by the laws of this state to engage in the business herein mentioned, to receive and treat, in the manner hereinbefore mentioned, the sewage and night soil thereof, and to construct and provide the facilities and services as hereinbefore described. Such contract may also authorize the corporation to charge the owners of the premises served such a service rate therefor as the governing body of such municipality may determine to be just and reasonable. The municipality may contract to pay the said corporation a flat rate for such service, and pay therefor out of its general fund or the proceeds of any tax levy applicable to the purposes of such contract, or assess the owners of the property served a reasonable charge therefor to be collected, as provided in section 14-365.03, and paid into a fund to be used to defray such contract charges.

A lease-purchase agreement relating to financing of a waste disposal plant and authorized by this section is not a franchise that violates section 14-811. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).



14-365.06 Sewerage systems and sewage disposal plants; general obligation bonds; interest; power to issue.

For the purpose of owning, operating, constructing, and equipping such sewage disposal plant and sewerage system, including any storm sewer system, or improving or extending such existing system, or for the purpose stated in sections 14-365.01 to 14-365.05, any such municipality is also authorized and empowered hereby to issue and sell the general obligation bonds of such municipality upon compliance with section 14-365.07. Such bonds shall not be sold or exchanged for less than the par value thereof and shall bear interest payable semiannually. The governing body of any such municipality shall have power to determine the denominations of such bonds, and the date, time, and manner of payment.



14-365.07 Sewerage systems and sewage disposal plants; revenue bonds; ordinance; general obligation bonds; election; amount.

(1) Revenue bonds authorized by section 14-365.02 may be issued by ordinance duly passed by the mayor and city council of any city of the metropolitan class without any other authority.

(2) General obligation bonds authorized by section 14-365.06 may be issued only (a) after the question of their issuance has been submitted to the electors of the city of the metropolitan class at a general or special election, of which three weeks' notice has been published in a legal newspaper in or of general circulation in such city, and (b) if a majority of the electors voting at the election have voted in favor of the issuance of the bonds. Publication of such a notice in such a newspaper once each week during three consecutive weeks prior to the date of such election shall constitute a compliance with the requirements of this section for notice of such election. General obligation bonds shall not be issued in excess of one and eight-tenths percent of the taxable value of all the taxable property in the city or in excess of the amount authorized by sections 14-365.12 and 14-365.13.



14-365.08 Sewerage systems and sewage disposal plants; minutes; plans; contracts; bids.

Whenever the governing body of any metropolitan city shall have ordered the installation of a sewerage system, including any storm sewer system, and sewage disposal plant or the improvement or extension of an existing system, the fact that such order was issued shall be recited in the official minutes of the governing body. The said body shall thereupon require that plans and specifications be prepared of such sewerage system, including any storm sewer system, and sewage disposal plant, or such improvement or extension. Upon approval of such plans, the governing body shall thereupon advertise for sealed bids for the construction of said improvements once a week three consecutive weeks in a legal paper published in or of general circulation within said municipality. The contract for such construction shall be awarded to the lowest responsible bidder.

Requirements for competitive bidding are strictly construed against public authorities, but where a process or article is patented, public authorities may specify its use without competitive bidding if it possesses such exceptional superiority that it would be a public injury not to use it. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).



14-365.09 Sewerage system and sewage disposal plants; service beyond corporate limits.

The owner of any sewerage system, including any storm sewer system, or sewage disposal plant provided for in sections 14-365.01 to 14-365.08, or the municipality, is hereby authorized to extend the same beyond the limits of the metropolitan city which it serves, under the same conditions, as nearly as may be, as within such corporate limits, and to charge to users of its services reasonable and fair rates consistent with those charged or which might be charged within such corporate limits and consistent with the expense of extending and maintaining the same for the users thereof outside such corporate limits at a fair return to the owner thereof. The mayor and city council of any metropolitan city shall have authority to enter into contracts with users of such sewerage system, including any storm sewer system; Provided, no contract shall call for furnishing of such service for a period in excess of ten years.



14-365.10 Sewerage system; rental or use charges; collection; lien; proceeds; disposition.

The mayor and city council of any metropolitan city, in addition to other sources of revenue available to the city, may by ordinance set up appropriate rental or use charges to be collected from users of any of its system of sanitary sewerage and provide methods of collection thereof; Provided, that users shall include in part any users outside of such city where the sewer is directly or indirectly connected to the sewerage system of such city and users within any sanitary and improvement district now existing or hereafter organized under the laws of this state when the sewerage system, or any part thereof, of the sanitary and improvement district directly or indirectly connects to any part of the sewerage system of the metropolitan city. The charges shall be charged to each property served by its sewerage system, shall be a lien upon the property served, and may be collected either from the owner or the person, firm, or corporation using the service. All money raised from the charges shall be used for maintenance or operation of the existing system, for payment of principal and interest on bonds issued, as is provided for in section 14-365.06, or to create a reserve fund for the payment of future maintenance, operation, or construction of a new sewer system for or additions to the sewerage system of the city. Any funds raised from this charge shall be placed in a separate fund and not be used for any other purpose or diverted to any other fund.

Imposition of sewer use fee pursuant to contract between city and district was authorized. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-365.11 Sewerage systems and sewage disposal plants; terms, defined; powers construed.

The terms sewage system, sewerage system, including storm sewer system, and disposal plant or plants, as used herein are defined to mean and include any system or works above or below ground which has for its purpose any or all of the following: The removal, discharge, conduction, carrying, treatment, purification, or disposal of the liquid and solid waste and night soil of a municipality, surface waters, and storm waters. It is intended that the powers conferred by the terms of sections 14-365.01 to 14-365.13 may also be employed in connection with sewage and sewer projects which do not include the erection or enlargement of a sewage disposal plant.



14-365.12 Sewerage systems and sewage disposal plants; tax levy; general obligation bonds; limitation.

If any tax is levied or general obligation bonds are issued by a metropolitan city as authorized by the provisions of Chapter 18, article 5, the amount of the tax that may be levied by the provisions of section 14-365.01, or the amount of general obligation bonds that may be issued by the provisions of section 14-365.07 by such metropolitan city must be reduced by the amount of the tax levied or bonds issued as authorized by the provisions of Chapter 18, article 5.



14-365.13 Sewerage systems and sewage disposal plants; sections; cumulative.

The provisions of sections 14-365.01 to 14-365.13 shall be independent of and in addition to any other provisions of the laws of the State of Nebraska with reference to sewage disposal plants and sewerage systems, including any storm sewer system, in metropolitan cities. The provisions of sections 14-365.01 to 14-365.13 shall not be considered amendatory of or limited by any other provision of the laws of the State of Nebraska, except as provided in section 14-365.12.



14-366 Property; purchase or acquisition by eminent domain; scope of power; exercise beyond corporate limits.

The city may purchase or acquire by the exercise of the power of eminent domain private property or public property which is not at the time devoted to a specific public use, for the following purposes and uses: (1) For streets, alleys, avenues, parks, recreational areas, parkways, playgrounds, boulevards, sewers, public squares, market places, and for other needed public uses or purposes authorized by this act, and for adding to, enlarging, widening, or extending any of the foregoing; and (2) for constructing or enlarging waterworks, gas plants, or other municipal utility purposes or enterprises authorized by this act. The power to so purchase or appropriate private property or public property, as in this act specified, for parks, recreational areas, parkways, boulevards, sewers, and for the purpose of constructing waterworks, gas works, light plants, or other municipal enterprises authorized by this act, may be exercised by the city within the corporate limits of the city or within seventy-five miles thereof. The power to so purchase or appropriate private property or public property, as in this act specified, for streets, alleys, avenues, and other construction of like kind may be exercised by the city within the corporate limits of the city or within three miles thereof.

1. Authorized purposes

2. Procedure

3. Damages

4. Miscellaneous

1. Authorized purposes

A community college's use of an entrance/exit drive qualified as a "specific public use" under this section. Metropolitan Comm. College Area v. City of Omaha, 277 Neb. 782, 765 N.W.2d 440 (2009).

This section gives the city of Omaha the power to accept dedication of streets in subdivisions within three miles of its corporate limits. Baker v. Buglewicz, 205 Neb. 656, 289 N.W.2d 519 (1980).

City of metropolitan class may exercise power of eminent domain for street purposes. Phillips Petroleum Co. v. City of Omaha, 171 Neb. 457, 106 N.W.2d 727 (1960).

City is given power to acquire by condemnation real property for the purpose of extending streets. Van Patten v. City of Omaha, 167 Neb. 741, 94 N.W.2d 664 (1959).

City may purchase or acquire by the exercise of the power of eminent domain property for parks and playgrounds, and purchase must be authorized by ordinance. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Park board may designate real estate desirable for park purposes, and thereby initiate steps for condemnation. Shannon v. Bartholomew, 83 Neb. 821, 120 N.W. 460 (1909).

This section authorizes cities of the metropolitan class to condemn private property for use as a public street. City of Omaha v. Tract No. 1, 18 Neb. App. 247, 778 N.W.2d 122 (2010).

City was authorized to condemn property for waterworks outside of city limits. Omaha Water Co. v. City of Omaha, 162 F. 225 (8th Cir. 1908).

2. Procedure

Acquisition of property for park purposes must be made by ordinance. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

Aggrieved property owner, failing to pursue statutory remedies, cannot attack validity of special assessments in collateral proceeding except for fraud or some fundamental defect or entire want of jurisdiction. Penn Mutual Life Ins. Co. v. City of Omaha, 129 Neb. 733, 262 N.W. 861 (1935).

This section sustained as constitutional, and city council authorized to sit as a board of equalization and ascertain and levy the amount of special benefits against property especially benefited. Burgess-Nash Bldg. Co. v. City of Omaha, 116 Neb. 862, 219 N.W. 394 (1928).

3. Damages

Measure of damages for land taken without condemnation for boulevard is value of land taken. City of Omaha v. Croft, 60 Neb. 57, 82 N.W. 120 (1900).

4. Miscellaneous

Cited but not discussed. Connor v. City of Omaha, 185 Neb. 146, 174 N.W.2d 205 (1970).

City taking title by eminent domain is estopped to deny the validity of liens deducted from appraisement of property sold at judicial sale. City Safe Deposit & Agency Co. v. City of Omaha, 79 Neb. 446, 112 N.W. 598 (1907).

Where city acquired mortgaged land without making mortgagee party to proceedings and paid condemnation money to mortgagor, it is discharged from its obligation, but takes land subject to mortgage, if recorded. Rieck v. City of Omaha, 73 Neb. 600, 103 N.W. 283 (1905).



14-367 Property; acquisition by eminent domain; procedure.

Whenever property is purchased for any of the purposes stated in section 14-366 the purchase thereof shall be made by ordinance. Whenever it becomes necessary to appropriate property for the purposes stated in section 14-366 the purpose and necessity for such appropriation shall be declared by ordinance. Thereupon the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Amendment to this section providing condemnation procedure be in manner of cited sections repealed by implication succeeding sections. Connor v. City of Omaha, 185 Neb. 146, 174 N.W.2d 205 (1970).

Where city purchases or condemns property for parks or playgrounds, appraisers must be appointed and their award reported to the city council. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Appraisal of property is required when acquired for park purposes. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

Although board of appraisers does not constitute a court, it exercises functions judicial in their nature. In re Appraisement of Omaha Gas Plant, 102 Neb. 782, 169 N.W. 725 (1918).

Award of damages by appraisers, unless appealed from, is conclusive, and city having lien for special assessment and failing to have same established, cannot, after expiration of time for appeal, offset amount of same against warrants issued to property for damages. State ex rel. Katelman v. Fink, 84 Neb. 185, 120 N.W. 938 (1909).

Special tax for opening street cannot be levied until report of appraisement of damages has been confirmed by council. Merrill v. Shields, 57 Neb. 78, 77 N.W. 368 (1898).



14-368 Repealed. Laws 1969, c. 59, § 1.



14-369 Repealed. Laws 1969, c. 59, § 1.



14-370 Repealed. Laws 1969, c. 59, § 1.



14-371 Repealed. Laws 1969, c. 59, § 1.



14-372 Utilities; acquisition by eminent domain; funds; title.

Whenever property is acquired for the purpose of constructing or enlarging waterworks, gas plants, or other municipal utility purposes or enterprises authorized by this act, the same shall be paid for from such funds as may be provided for any such purposes. The title thereto shall be lodged in the city after the condemnation proceedings have been completed and the amount awarded has been paid by the city.

Owner whose land is condemned is not required to look to the fund sought to be raised by special assessment for payment of his damages. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).

Judgment against city for value of land vests title to land in city. City of Omaha v. Redick, 61 Neb. 163, 85 N.W. 46 (1901).

Right of landowner to condemnation money accrues immediately upon termination of condemnation proceedings and taking possession of land by city. Spalding v. City of Omaha, 4 Neb. Unof. 447, 94 N.W. 714 (1903).



14-373 City plan; planning board; scope; lands outside corporate limits.

Each city of the metropolitan class is authorized and required to prepare a plan for its future physical development and growth. Such plan shall be prepared and shall be carried out by an appropriate city board or official. The plan may include such lands outside the corporate limits of the city as may bear a relation to the development of the city. A planning board may be given such other powers and duties by statute or charter as may be appropriate, and on or after January 1, 1998, the planning board shall have one member qualified and appointed as provided in section 14-373.02.

Provisions of this section do not apply where a city of the metropolitan class seeks to adopt an ordinance annexing lands adjacent to the city's boundaries. S.I.D. No. 95 v. City of Omaha, 221 Neb. 272, 376 N.W.2d 767 (1985).

Efficacy of city plan depends on its being adopted by the city council. Van Patten v. City of Omaha, 167 Neb. 741, 94 N.W.2d 664 (1959).

City planning commission has power to carry out and maintain city plan after its adoption by city council. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950); Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

Zoning ordinance, drafted in general terms and providing reasonable margin to secure effective enforcement, is within police power of state and constitutional. Pettis v. Alpha Alpha Chapter of Phi Beta Pi, 115 Neb. 525, 213 N.W. 835 (1927).

Metropolitan city is not permitted to impose unreasonable regulations upon the owners of property with respect to the area sought to be covered by a proposed building. State ex rel. Westminster Presbyterian Church v. Edgecomb, 108 Neb. 859, 189 N.W. 617 (1922), 27 A.L.R. 437 (1922).



14-373.01 Planning board; legislative findings.

The Legislature finds that:

(1) The exercise of zoning, planning, and other concomitant powers by a city of the metropolitan class in the area of extraterritorial jurisdiction described and authorized by state law necessarily affects property outside the corporate boundaries of the city and persons who are not inhabitants of or electors in the city;

(2) The protection of unrepresented persons and property affected by a statutorily created zoning and planning process is a matter of state concern; and

(3) The protection of such unrepresented persons and property would be facilitated by requiring that at least one person residing in the area of extraterritorial jurisdiction and appointed by an elected body of the area of extraterritorial jurisdiction serve as a member of the planning board of the city of the metropolitan class if a planning board exists.



14-373.02 Planning board; extraterritorial member; vacancy; how filled; procedure.

(1) Notwithstanding any provision of a city charter to the contrary, the next vacancy that occurs on a city planning board on or after January 1, 1998, shall be filled by the appointment of a person who resides in the area of extraterritorial jurisdiction as provided in subsection (2) of this section. At all times following the initial appointment of a planning board member who resides in the area of extraterritorial jurisdiction, one member of the planning board shall be so qualified and appointed.

(2) The city clerk shall formally notify the county clerk of the existence of the next vacant position that occurs on the planning board on or after January 1, 1998, within ten days after the date of the vacancy. The county board, within thirty days after such notice, shall hold a meeting to consider nominations for appointment to the vacancy and shall appoint a person qualified under subsection (1) of this section to fill the vacancy. Prior to holding such meeting, the county board shall cause to be published a notice of the vacancy and the date of the meeting. The notice shall be published in a newspaper of general circulation in the county in which such planning board is located at least once in each of the two weeks immediately preceding the week of the meeting. A nominee for the vacancy shall be appointed by majority vote of the county board. The appointee shall become a member of the planning board when the city clerk receives certification from the county clerk of the name of the appointee.

(3) Following the initial appointment of the extraterritorial member to the planning board pursuant to this section, the city clerk shall inform the county clerk of any vacancy occurring in the extraterritorial member's position within ten days after its occurrence or at least thirty days prior to the expiration of the extraterritorial member's term.

(4) Any person qualified and appointed under this section shall serve for terms equal to that of the planning board members who reside within the corporate boundaries of the city and shall become a member of the planning board with all rights, duties, responsibilities, and perquisites appertaining to the position by state law, city charter, or city ordinance.

(5) For purposes of this section:

(a) Area of extraterritorial jurisdiction means the area outside the corporate boundaries of a city of the metropolitan class but within the largest area subject to such city's zoning, planning, and concomitant jurisdiction as described in sections 14-116, 14-418, and 14-419;

(b) City means a city of the metropolitan class;

(c) County board means the county board of a county in which a city of the metropolitan class is located;

(d) County clerk means the county clerk of a county in which a city of the metropolitan class is located; and

(e) Planning board means a planning board as organized pursuant to section 14-407.



14-374 City plan; acquisition and disposition of property; public purposes.

Each city of the metropolitan class shall have the power to acquire by gift, purchase, condemnation, or bequest, such real estate within the corporate limits and within three miles thereof as may be necessary for any public use and may later convey, lease, sell, or otherwise dispose of any real estate thus acquired and not necessary for present use or future development upon such terms as it may deem appropriate. In addition to any other public uses, the following are declared to be for a public purpose and for the public health and welfare: Establishing, laying out, widening, and enlarging waterways, streets, bridges, boulevards, parkways, parks, playgrounds, sites for public buildings, and property for administrative, institutional, educational, and all other public uses, and for reservations in, about, along, or leading to any or all of the same. The powers provided in this section shall be in addition to and not in restriction of any other powers now held by such cities.

A city has the power of eminent domain to acquire real estate for a public use and to later sell portions thereof no longer needed by it. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).

A request for injunction is a proper form in which to present the question of unlawful or improper exercise of the power of eminent domain, because the attempt to deprive a private citizen of an estate in his property, if successful, makes the resulting damage irreparable and legal remedies inadequate. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).

Cities of the metropolitan class are empowered to acquire real estate by gift. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).

This section has application only to those condemnations within a city plan approved by the city council. Van Patten v. City of Omaha, 167 Neb. 741, 94 N.W.2d 664 (1959).



14-375 City planning board; vacation of streets or alleys; procedure; appointment of committees; effect; appeal.

Upon the recommendation of the city planning board, the city council may, by ordinance or resolution, vacate any street or alley within any such city without any petition being filed therefor. Before any such street or alley shall be vacated, the council shall appoint a committee of at least three members thereof, who shall faithfully and impartially and after reasonable notice to the owners and parties interested in property affected by such vacation, assess the damages, if any, to such owners and parties affected. They shall take into consideration the amount of special benefits, if any, arising from such vacation and shall file their report in writing with the city clerk. Any owner or party interested in property affected by such vacation, who shall file a written protest with such committee, may appeal from the adoption by the council of such appraisers' report in the manner provided in section 14-813, but such appeal shall not stay the passage of the ordinance or resolution vacating such street or alley. The award of appraisers shall be final and conclusive as the order of a court of general jurisdiction, unless appealed from. When the city vacates a street or alley, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

This section authorizes the mayor and city council to vacate a street under whatever restrictions and regulations might be provided by law and makes no provision for reversion of the fee title to abutting property owners. Valasek v. Bernardy, 242 Neb. 398, 495 N.W.2d 275 (1993).

Right of appeal is preserved. Hanson v. City of Omaha, 157 Neb. 768, 61 N.W.2d 556 (1953).

Vacation of street was not an exercise of power of eminent domain. Hanson v. City of Omaha, 157 Neb. 403, 59 N.W.2d 622 (1953).

Before street may be vacated under this section, committee must be appointed to assess damages. Hanson v. City of Omaha, 154 Neb. 72, 46 N.W.2d 896 (1951).



14-376 Public utilities; acquisition by eminent domain; procedure.

Whenever the qualified electors of any city of the metropolitan class vote at any general or special election to acquire and appropriate by an exercise of the power of eminent domain, any waterworks, waterworks system, gas plant, electric light plant, or electric light and power plant, or street railway, or street railway system, located or operating within or partly within and partly without such city if the main part of such works, plant or system be within any such city and even though a franchise for the construction and operation of any such works, plant, or system may or may not have expired, then any such city shall have the power and authority by an exercise of the power of eminent domain to appropriate and acquire for the public use of any such city, any such works, plant, or system. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The duly constituted authorities of any such city shall have the power to submit such question or proposition, in the usual manner, to the qualified electors of any such city at any general city election or at any special city election and may submit such proposition in connection with any city special election called for any other purpose, and the votes cast thereon shall be canvassed and the result found and declared as in any other city election. Such city authorities shall submit such question at any of such elections whenever a petition asking for such submission is signed by the legal voters of the city equaling in number fifteen percent of the votes cast at the last general city election, and is filed in the city clerk's office at least fifteen days before the election at which the submission is asked.

Act, of which this section was part, sustained as constitutional against contention that appointment by Supreme Court of board of appraisers violated constitutional provisions as to separation of powers of government. In re Appraisement of Omaha Gas Plant, 102 Neb. 782, 169 N.W. 725 (1918).



14-377 Repealed. Laws 1951, c. 101, § 127.



14-378 Repealed. Laws 1951, c. 101, § 127.



14-379 Repealed. Laws 1951, c. 101, § 127.



14-380 Repealed. Laws 1951, c. 101, § 127.



14-381 Repealed. Laws 1951, c. 101, § 127.



14-382 Repealed. Laws 1959, c. 37, § 4.



14-383 Parks, recreational areas, and playgrounds; special levy; improvement district; creation; election.

Without limiting the applicability of sections 14-366 to 14-372, the city council is authorized to levy special taxes and assessments on properties benefited by parks, recreational areas, and playgrounds acquired either by purchase or condemnation without regard to whether the benefited property is within or without the corporate limits of such city when an improvement district is created by the city council and approved by a majority of the property owners in the district as provided in this section. Each property owner may cast one vote at an election to be held to determine whether such improvement district shall be created for each fifteen thousand dollars of taxable valuation, or fraction thereof, of real property and improvements in the proposed district as determined by the official records of the county assessor for the previous calendar year. When such a district is created by the city council and approved by a majority of the property owners, the special taxes shall be levied proportionately to the taxable valuation of the district. Notice of the election shall be given and the election shall be held in the same manner as other special elections are held in such a city.



14-384 Terms, defined.

As used in sections 14-384 to 14-3,127, unless the context otherwise requires:

(1) Alley shall mean an established public way for vehicles and pedestrians affording a secondary means of access in the rear to properties abutting on a street or highway;

(2) Major traffic street shall mean a street primarily for through traffic and contained as such in the master plan of the city;

(3) City shall mean a city of the metropolitan class;

(4) Connecting link shall mean the roads, streets, and highways designated as part of the State Highway System and which are within the corporate limits of a city of the metropolitan class;

(5) Controlled-access facility shall mean a highway or street especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air, or view by reason of the fact that their property abuts on such controlled-access facility or for any other reason;

(6) Main thoroughfare shall mean a street primarily for through travel having been determined as such by the city and contained as such in the master plan of the city;

(7) Highway shall mean a road or street including the entire area within the right-of-way which has been designated a part of the State Highway System by appropriate authority;

(8) Boulevard shall mean a street for noncommercial traffic with full or partial control of access, usually located within a park or a ribbon of park-like development;

(9) Street shall mean a public way for the purpose of vehicular and pedestrian travel in the city and shall include the entire area within the right-of-way; and

(10) Temporary surfacing shall mean surfacing applied to any major traffic street, connecting link, controlled-access facility, main thoroughfare, highway, boulevard or street wherein it is planned by the city that the grade or surfacing of any of the aforementioned shall be changed within two years from the date of completion of said temporary surfacing and a permanent grade established or surfacing applied.



14-385 Streets; improvements; improvement districts; authorized.

The city shall have the power and is authorized to pave, repave, surface, resurface, and relay paving; to widen, to improve the horizontal and vertical alignment, to insert traffic medians, channels, overpasses, and underpasses; to apply temporary surfacing; to curb; to gutter as provided in sections 14-386 to 14-388; to improve in combinations as authorized in section 14-391; and to recurb and regutter streets, boulevards, alleys, public grounds and parts thereof; to regulate, restrict, eliminate or prohibit access to, and vehicular travel upon any existing or hereafter acquired street or other public way, to construct malls thereon, and landscape, beautify and enhance such streets and other public ways in any manner the council may deem proper, and to create separate or combined street and sidewalk, or street, or sidewalk improvement districts all according to and subject to the requirements of sections 14-384 to 14-3,127; but the city may not be required to make any of the improvements authorized in this section if for good reason it deems the same should not be made even though such be petitioned for as provided in section 14-390.



14-386 Streets; improvement districts; delineation.

To accomplish any of the purposes stated in section 14-385, the city is authorized in all such proceedings to delineate proposed street improvement districts, proposed mall improvement districts, proposed separate or combined street and sidewalk, or street, or sidewalk, or streets and sidewalks improvement districts which shall embrace therein the street or streets, sidewalk or sidewalks, street or sidewalk, or streets and sidewalks, or part or parts thereof, to be improved as well as the abutting, adjacent, and benefited property proposed to be assessed to cover in whole or in part the cost, including land acquisition expenses if any, of the proposed improvement.



14-387 Streets; improvements without petition.

The city is authorized without petition to order any of the improvements specified in section 14-385 within street improvement districts, mall improvement districts, separate or combined street and sidewalk, or street, or sidewalk, or streets and sidewalks improvement districts within the corporate limits of the city or when the improvement is on a controlled-access facility or a major traffic street contained in the approved master plan of the city, and on sidestreets connecting with such major traffic streets for a distance not to exceed one block from such major traffic street.



14-388 Streets; main thoroughfares; major traffic streets; improvement districts; area included; cost.

The city may without petition order any main thoroughfare or major traffic street or part thereof improved in any manner specified in section 14-385 after the city shall determine it to be such a main thoroughfare or major traffic street, which determination shall be conclusive. Such main thoroughfares or major traffic streets shall include all connecting links as well as county highways leading into the city, and may include part or all of any street which lies partly in the city and partly in the abutting county. It may create improvement districts for such purposes, including the abutting, adjacent, or benefited property. The costs of such improvements to the extent of special benefits occasioned by the improvement may be assessed in whole or in part against the property in such districts and the assessments supplemented either by federal or state aid or both or by other municipal funds, but including permanent improvement funds, all other street resurfacing funds, or highway bond funds.



14-389 Streets; controlled-access facilities; property; powers; terms and conditions; frontage roads; access.

The city shall have the power to designate and establish controlled-access facilities, and may design, construct, maintain, improve, alter, and vacate such facilities and may by ordinance regulate, restrict, or prohibit access to such facilities so as best to serve the traffic for which such facilities are intended. The city may provide for the elimination of intersections at grade with existing roads, streets, highways, or alleys if it finds the public interest shall be served thereby. An existing road, street, alley, or other traffic facility may be included within such facilities or such facilities may include new or additional roads, streets, highways, or the like. In order to carry out the purposes of this section, in addition to any other powers it may have, the city may acquire in public or private property such rights of access as are deemed necessary, including but not necessarily limited to air, light, view, ingress, and egress. Such acquisitions may be by gift, devise, purchase, agreement, adverse possession, prescription, condemnation, or otherwise as provided by law and may be in fee simple absolute or in any lesser estate or interest. The city may make provision to mitigate damages caused by such acquisitions, terms and conditions regarding the abandonment or reverter of such acquisitions, and any other provisions or conditions that are desirable for the needs of the city and the general welfare of the public. The city is further authorized to designate, establish, design and construct, maintain, vacate, alter, improve, and regulate frontage roads within the boundaries of any present or hereafter acquired right-of-way and exercise the same powers over such frontage roads as is exercised over controlled-access facilities. Such frontage roads may be connected to or separated from the controlled-access facilities at such places as the city shall determine to be consistent with public safety. Upon the construction of any frontage road, any right of access between the controlled-access facility and property abutting or adjacent to such frontage roads shall terminate and ingress and egress shall be provided to the frontage road at such places as will afford reasonable and safe connections. If the construction or reconstruction of any controlled-access facility results in the abutment of property on such facility that did not theretofore have direct egress from or ingress to it, no rights of direct access shall accrue because of such abutment, but the city may prescribe and define the location of the privilege of access, if any, of properties that then, but not theretofore, abut on such facility.



14-390 Streets; improvements; petition of property owners.

Except as otherwise specified and provided in sections 14-384 to 14-3,127, the city shall not order or cause to be made any of the improvements herein enumerated in any improvement district except upon a petition of the record owners of the majority of the frontage of taxable property in the district abutting upon the streets or parts of streets proposed to be improved.



14-391 Streets; improvements; petition of property owners; improvement districts; create; districts partly within and partly outside city.

The city may, upon a petition of the record owners of a majority of the frontage of taxable property upon the streets or parts of streets within a district created for that purpose, order any of the improvements authorized in section 14-385, on any street or any number of consecutive streets which extend in the same general direction, together with parts of streets, alleys, and ways either intersecting or connecting therewith, within reasonable, appropriate, or necessary limits in one proceeding and in one improvement district, by causing the same in whole or in part to be paved, repaved, curbed, or recurbed, or the grades changed or graded or the paving resurfaced or relaid or any combination of such work to be done, including a change of grade and grading or either or both, construction of malls, street or sidewalk, or streets and sidewalks on any of the streets or ways within such districts. The city may also include in such districts the replacement, or repair of sidewalks. In addition to the creation of districts lying wholly within the corporate limits, the city may create such districts on streets lying partly within the city and partly without the corporate limits.



14-392 Streets; improvements; assessment of cost.

For the purpose of covering in whole or in part the costs of any of the improvements and costs incident thereto, authorized in sections 14-384 to 14-3,127, including grading done in combination with any other improvements, the city may assess the property within the improvement district or the property benefited by change of grade or grading when not made in combination with other improvements, to the full extent of the special benefits thereby conferred upon the respective lots, tracts, and parcels of land, or if the city council finds that there are common benefits enjoyed by the public at large without reference to the ownership of property abutting or adjacent to the improvement or improvements, or that there is a common benefit to the property embraced within the district or districts, the city may assess the costs of such improvement or improvements against all the property included in such district or districts, according to such rules as the city council sitting as a board of equalization, shall adopt for the distribution or adjustment of the costs of the improvement or improvements. All such assessments shall be equalized, levied, and collected as special assessments.



14-393 Streets; establish or change grade; authorization of city; requirements.

Whenever it is desired to establish or to change the previously established grade of any street, highway, boulevard, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof, such establishment or change may be authorized by the city. Such authorization shall state the proposed grade by elevations or other definite data and shall refer to a plat with specifications fully detailing and showing the established grade or the amount of change in the grade line, which plat shall remain on file in the city offices. The authorization for and the order establishing or changing the previous grade may include the establishment of or the change of the previously established grade on any number of intersecting or connecting streets which may be reasonably appropriate and necessary to a proper adjustment of grade lines to the principal grade line proposed to be changed or to include the change of grade on cross streets so that traffic on such cross streets may pass under the street to the principal grade line to be changed by a subway or over the street to the principal grade line on a bridge, viaduct, or overpass.



14-394 Streets; change of grade; petition of property owners; sufficiency.

The city is authorized to change the grade of any street, boulevard, highway, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof when a petition for a proper and satisfactory change of grade has been signed and filed by the record owners of a majority of the frontage of taxable property abutting upon that part of the street of which the change of grade is proposed. A petition for the order changing the grade may include the change of grade of any number of intersecting or connecting streets which may be reasonably appropriate and necessary to a proper adjustment of grades. In such event the sufficiency of the petition shall be determined by a consideration of the total frontage feet of taxable property upon all the streets or parts thereof upon which it is proposed to change the grades.



14-395 Streets; establish or change grade; authority of city.

The city may authorize any street, boulevard, highway, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof graded to a grade as established or changed in accordance with section 14-393.



14-396 Streets; grade; petition of property owners; order of city.

The city may order any street or alley or part thereof graded to an established grade whenever there is filed an approved petition of the record owners of a majority of the frontage of taxable property upon that part of the street proposed to be graded.



14-397 Streets; change of grade; special assessment.

In order to cover the entire cost of changing the grade or grading, as provided by sections 14-384 to 14-3,127, of any street, boulevard, highway, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof, including as well, intersections and damages awarded, the city is authorized to levy special assessments to the extent of the special benefits conferred by the improvement on the lots and parcels of land especially benefited by reason of the grading of any street or part thereof whether such property abuts on or is in the vicinity of the street or the part of the street so graded. All such special assessments shall be equalized, levied, and collected in the manner provided by law for the equalization, levying, and collection of special assessments. All grading shall be done to the full width of the street unless for good and sufficient reason the city directs a different width.



14-398 Streets; change of grade; special assessment; how determined.

Under the methods provided in sections 14-384 to 14-3,127 to grade streets, boulevards, highways, main thoroughfares, controlled-access facilities, connecting links, major traffic streets, alleys, and parts thereof, any number of intersecting and connecting streets reasonably required and proper and necessary to the better and improved use of the streets may be authorized to be graded in one and the same proceeding. The cost thereof as provided in sections 14-384 to 14-3,127 may be assessed upon property specially benefited as a special assessment. In such instances, in determining the sufficiency of either an authorized protest or petition, the total frontage of taxable property on all sides on all of the streets to be graded shall be taken into consideration.



14-399 Streets; grade; petition; contents; requirements.

All petitions authorized by sections 14-384 to 14-3,127 for changing the grade of streets or grading streets shall contain provisions waiving damages on account thereof, and such petitions as well as protests authorized shall be signed and executed and filed in the manner required for petitions for street improvements.



14-3,100 Streets; grade; special assessments; appraisers; fees; damages; award.

After the grade of any street or alley shall be finally changed or the grading thereof finally ordered as provided in sections 14-384 to 14-3,127 and before any assessments are levied, a committee of at least three disinterested residents of the city shall be appointed by the city to appraise the damages caused by the change of grade or grading. The committee shall promptly make an appraisal of and report its award of such damages as it determines have been occasioned by such change of grade or grading. Prior to entering upon their duties, such appraisers shall take and file such oath as may be by law or ordinance required. The committee shall hold meetings on such reasonable notice to the interested parties as the city may from time to time provide, and may take testimony with respect to the question of damages. The committee shall report its award to the city and the city shall thereupon have authority to approve the same, to change or modify any award on reasonable notice to the interested parties, or to reject the entire report or the award as to any particular property. The appraisers appointed under this section shall be entitled to fees for their time spent which shall be determined in such manner as the city shall from time to time provide.



14-3,101 Streets; grade; award of damages; when payable; appeal.

Whenever an award of damages for a change in grade or grading has been finally approved the same may be assessed to the extent of the special benefits conferred by the improvement against the lots and parcels of land abutting upon or in the vicinity of the improvements made. Within sixty days after such assessment the award of damages shall become due and payable and they must be paid by warrants drawn against the special assessment fund thus created. Any person feeling aggrieved by reason of an award of damages or failure to award sufficient damages may appeal to the district court of the county within which the property is located within the time and in the manner provided by law for such appeals.



14-3,102 Streets; improvements; notice; service; protest; effect; special assessment.

Whenever it is desired to make any improvement or improvements authorized in section 14-385, where the costs of such improvement or improvements are to be assessed against the adjacent and abutting property benefited thereby, and no petition has been filed therefor in accordance with section 14-391, the city for that purpose may propose such improvement or improvements stating the specific character of the improvement or improvements thus to be made. The city shall cause to be published in the official newspaper a brief notice of such proposal stating the character of the improvement or improvements proposed thereby, and shall give additional notice to the property owners in the district or districts, or proposed district or districts, as required by section 25-520.01. If within thirty days thereafter the owners of fifty-one percent of the taxable property abutting upon the street or streets, or part or parts thereof proposed to be improved protest against such project, such work shall not be done. In the absence of such protest, the city shall be authorized to proceed with the work as proposed. The cost and expense thereof, as provided by law, may be assessed against the property within the district or districts specially benefited to the extent of such benefits as a special assessment. Where assessment against the property within the district or districts specially benefited is not made, or where the improvement or improvements are on a main thoroughfare, major traffic street, or connecting link, or made pursuant to sections 14-3,103 to 14-3,106, this section shall not apply.



14-3,103 Sidewalks; construction or repair; required, when; assessment of cost; equalization.

The city may construct or repair sidewalks along any street or part thereof, or any boulevard or part thereof, of such material and in such manner as it deems necessary and assess the cost thereof upon abutting property. Such assessments except for temporary sidewalks and sidewalk repairs shall be equalized and levied as special assessments. The city shall cause the construction of sidewalks on at least one side of every major traffic street and main thoroughfare in the city, excluding freeways, expressways, controlled-access facilities, and other streets deemed by the city to demonstrate no or very limited demand for pedestrian use, and may assess the cost thereof upon abutting property. Such construction shall be completed within a reasonable time, based upon an annual review of construction program priorities and available funding sources.



14-3,104 Temporary sidewalks; when.

Where the grade of any street or part of a street has not been established or where a street has not been worked or filled to the established grade or where the street has been graded but does not conform to the established grade the owner of any lots or lands abutting on such street shall only be required to construct or repair such temporary sidewalk along such street with such material as the city may direct.



14-3,105 Sidewalks; construction or repair; notice; service.

Before any sidewalk shall be constructed or repaired by the city, the owner or owners of the lots or lands to be assessed shall be given notice to construct or repair such sidewalk and shall have twenty days after the giving of such notice within which to construct or repair the same. Such notice shall be served or published as directed by ordinance and if the notice be by publication it shall be sufficient to address such notice to the owners generally. The city shall give an additional notice by registered letter or certified mail directed to the last-known address of such owners or their agents, but failure to give such additional notice shall not invalidate the proceedings, or the special assessments for such sidewalk.



14-3,106 Sidewalks; construction or repair; special assessment; failure of owner; effect.

In case the owner or owners shall fail to construct or repair such sidewalk as directed, the city may construct or repair such sidewalk or cause the same to be done and assess the cost thereof upon the abutting property as special assessments. Where the owner or owners of abutting property fail to keep in repair the sidewalk adjacent thereto, they shall be liable for all damages or injuries occasioned or recovered by reason of the defective or dangerous condition of such sidewalk.



14-3,107 Streets; vacation; narrow; reversion to abutting owners; improvements; assessment of benefits; vacation of minimal secondary right-of-way; procedure.

(1) Except as provided in subsection (2) of this section, the city may vacate or narrow any street, highway, main thoroughfare, controlled-access facility, connecting link, boulevard, major traffic street, or alley upon petition of the owners of seventy-five percent of the taxable frontage feet abutting upon such street or alley proposed to be vacated and asking for such vacation, or the city, for purposes of construction of a controlled-access highway or to conform to a master plan of the city, may, without petition having been filed therefor, vacate any street or alley or any part thereof in the city. Whenever a street is vacated or narrowed, the part so vacated shall revert to the abutting owners on the respective sides thereof, except that if part or all of the vacated street lies within the State of Nebraska but one side or any part of the street is adjacent to the boundary of the State of Nebraska, all of the street lying within the State of Nebraska or that part lying within the State of Nebraska shall revert to the owner of the abutting property lying wholly within the State of Nebraska. The city may open, improve, and make passable any street, highway, boulevard, main thoroughfare, controlled-access facility, connecting link, major traffic street, or alley. For purposes of this subsection, open refers to the adaptation of the surface of the street to the needs of ordinary travel but does not necessarily require the grading to an established grade. The costs of any of the improvements mentioned in this subsection, except as otherwise provided in sections 14-384 to 14-3,127, to the extent of special benefits thereby conferred, may be assessed against the property specially benefited thereby as special assessments. When the city vacates all or any portion of a street, highway, main thoroughfare, controlled-access facility, connecting link, boulevard, major traffic street, or alley pursuant to this subsection, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

(2) The city may vacate any minimal secondary right-of-way in the manner described in this subsection. The city may vacate any segment of such right-of-way by ordinance without petition and without convening any committee for the purpose of determining any damages if all affected abutting properties have primary access to an otherwise open and passable public street right-of-way. An abutting property shall not be determined to have primary access if such abutting property has an existing garage and such garage is not accessible without altering or relocating such garage. Title to such vacated rights-of-way shall vest in the owners of abutting property and become a part of such property, each owner taking title to the center line of such vacated street or alley adjacent to such owner's property subject to the following: (a) There is reserved to the city the right to maintain, operate, repair, and renew sewers now existing there and (b) there is reserved to the public utilities and cable television systems the right to maintain, repair, renew, and operate installed water mains, gas mains, pole lines, conduits, electrical transmission lines, sound and signal transmission lines, and other similar services and equipment and appurtenances above, on, and below the surface of the ground for the purpose of serving the general public or abutting properties, including such lateral connection or branch lines as may be ordered or permitted by the city or such other utility or cable television system and to enter upon the premises to accomplish such purposes at any and all reasonable times. The city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots. For purposes of this subsection, minimal secondary right-of-way means any street or alley which either is unpaved, has substandard paving, or has pavement narrower than sixteen feet and which is a secondary means of access to or from any property abutting the portion to be vacated.

This section provides a method by which property owners in a metropolitan city may initiate a petition for vacation of nominal streets. Aro Investment Co. v. City of Omaha, 179 Neb. 569, 139 N.W.2d 349 (1966).



14-3,108 Streets; improvements; control of work; rules and regulations.

The city shall have the right to control and direct all work upon the public streets. The city may adopt any and all reasonable regulations relating to excavations in the streets or public grounds by any and all parties, including waterworks, gas, and other franchised corporations or public contractors and to enforce such regulations and impose such penalties for the violation thereof as may be deemed proper.



14-3,109 Streets; public utilities; connections; power of city to compel; cost.

The city shall have the power to compel any water company, gas company, or other person, corporation, or firm owning or controlling any pipe or other underground conduits or other appliances usually installed under the surface of the streets, to provide for and construct all connections that may be deemed necessary for the future, to the curb or property lines in all streets, highways, boulevards, controlled-access facilities, main thoroughfares, connecting links, major traffic streets, or alleys to be paved, repaved, or otherwise improved in such manner and in conformity with such plans as may be determined upon. If any such companies or other parties shall neglect to carry out such construction or fail to make the connections required within thirty days after the same shall have been ordered, the city shall be empowered to cause the same to be done and for the purpose of paying therefor the cost thereof shall be deducted from such accounts as the city may have with such companies or persons.



14-3,110 Public property; abutting streets; not subject to special assessment; cost, how paid.

Property of the United States Government at the time devoted to governmental uses, property of the State of Nebraska, any county, or the city, abutting upon and adjacent to the streets or parts of streets being improved or included within any improvement district authorized in sections 14-384 to 14-3,127, shall not be subject to special assessment, but the amount of the cost of such improvement which would otherwise be assessable against such property shall be paid from funds created and maintained for that purpose as provided by law and such property shall not be counted in determining the sufficiency of a petition or protest.



14-3,111 Streets and sidewalks; contract for improvements; bids; advertisement.

No contract for any of the improvements provided by sections 14-384 to 14-3,127 shall be let unless first the city shall have made a detailed estimate of the costs of the contemplated improvement, nor shall any such contract be let until after the city has advertised for and received bids for the performance of such work. If no bid is received within the estimate, no award shall be made upon any bids received until after fifteen days after the time for receiving bids under such advertisement shall have expired. Within such time anyone desiring to do so may file a bid within the estimate and award may be made thereon in like manner as if said bid had been received in pursuance to the advertisement calling for bids. All improvements authorized by sections 14-384 to 14-3,127 shall be done under contract with the lowest responsible bidder, except that when bids are called for by advertisement for grading in a street or alley and no bid is received within the estimate, the city may enter into a contract to do such grading without further advertisement for bids if the contract price be within the estimate and the contract be entered into within thirty days after the time for receiving bids under the advertisement calling therefor.



14-3,112 Sections, how construed.

Nothing in sections 14-384 to 14-3,127 shall be construed as in any way abridging, modifying, or limiting the authority or right heretofore granted to and now possessed by any metropolitan city under general law to improve any road, highway, or boulevard leading into such city for a distance not to exceed six miles from the corporate limits thereof, nor as modifying the procedure under such grant or the power or authority to issue bonds in connection therewith, but such authority is hereby expressly recognized and the power so granted by general law shall not be subject to any of the limitations contained in sections 14-384 to 14-3,127.



14-3,113 Intersections, certain lands; improvement by city; priority on use of funds; street improvement districts.

(1) The city is authorized to improve intersections, spaces opposite alleys, and spaces opposite property not subject to special assessment, with the like material in the manner provided in sections 14-384 to 14-3,127 for improving streets whenever a street, highway, boulevard, main thoroughfare, controlled-access facility, major traffic street, or alley is ordered to be improved at the time of improving such street and in such event is authorized to include in such improvement of such intersection and spaces the construction, replacement, or repair of sidewalks therein and, except as may be otherwise provided, pay for all such improvements from funds provided for the purpose of improving intersections if (a) the first priority in the expenditure of funds for such purposes is given to improvements within street improvement districts and (b) the city maintains, in a separate fund, not less than twenty-five thousand dollars to be expended solely for the purpose of improving intersections.

(2) Such sidewalk construction, replacement, or repair may be included either in the contract for curbings at an intersection or in the contract for paving the same.



14-3,114 Petitions; form; contents; signatures.

All petitions for improvements provided for in sections 14-384 to 14-3,127 shall be upon printed blanks and shall describe the street to be improved and improvement desired. The city shall from time to time prescribe the form of such blanks. Signatures to such petitions shall have no conditions attached and all signatures shall be acknowledged before a notary public.



14-3,115 Improvement districts; estimate of cost; bids; advertisement.

The city shall, when it creates an improvement district for paving, repaving, curbing, or guttering, or other improvements of like character, prepare an estimate of the cost of such improvement and shall thereafter advertise for and receive bids upon such material as may be designated by the city for such improvement. The advertisements, specifications for bids, and petitions designating materials shall contain such information and be worded in such language as the city may from time to time direct. All bids shall be received and opened at the same time as provided by ordinance except as otherwise provided in section 14-3,111. The city may reject any and all bids.



14-3,116 Materials; petition to designate; form.

All petitions for the purpose of designating material shall be on printed blanks furnished by the city upon application and shall contain such information and shall be worded in such language as the city may from time to time direct.



14-3,117 Improvements; petition; recording.

Whenever a petition for an improvement is filed with the city, the hour, day, month, and year when so filed shall be officially marked upon such petition and such petition shall be recorded in such manner as the city may from time to time provide.



14-3,118 Improvements; petitions; restrictions.

Petitions after having been filed with the city shall not be returned or withdrawn, nor shall any person be allowed to add, cancel, erase, or withdraw or in any way modify any signature or writing thereon. Where two or more petitions are filed for the same improvement they shall be considered and taken together as one petition.



14-3,119 Improvements; petitions; examination; certification; notice of irregularity; publication; supplemental petitions.

Petitions for improvements shall be examined and certified for sufficiency as the city may provide. Certificates as to sufficiency when properly filed as provided by the city shall be prima facie evidence of the truth and correctness of the matter therein certified. If such certificates show the petition for any improvement to be irregular, illegal, or insufficient it shall be the duty of the city to give notice by publication for three successive days in the official newspaper of the city of such irregularity, illegality, or insufficiency and the property owners within such districts may at any time file supplemental petitions for such improvement and such supplemental petitions shall be considered and taken as a part of the original petition. Such supplemental petitions shall be examined and certified as in the case of the original petition.



14-3,120 Improvements; petition; publication; notice to file protest.

If the certificates required by section 14-3,119 show that the petition is regular, legal, and sufficient the city shall cause a copy of the petition to be published for three days in the official newspaper of the city with a notice thereto attached directing the property owners generally in the district that they shall have thirty days from the first day of publication of the petition and notice to file a protest with the city against the regularity or the sufficiency of the petition or signatures thereon.



14-3,121 Improvements; petition; protest; procedure; supplemental petition; hearing; appeal.

The property owners in any improvement district shall have thirty days from the first day of publication of the petition and notice as provided in section 14-3,120 to file with the city a protest against the regularity, legality, or sufficiency of the petition or any signature thereon. Such protest shall be verified by the party making the same, who shall state under oath and set forth with particularity all the alleged defects in the petition, and if the protest relates to the ownership of any property, it shall give the name and address of the true owner thereof and shall state under oath that such protest is made in good faith. At any time within ten days after the expiration of the time for filing the protest supplemental petitions for the improvement may be filed and when so filed shall be considered as a part of the original petition, but the property owners within such district shall have ten days from the date of the filing of such supplemental petitions in which to file a protest against the regularity, legality, or sufficiency of any of the signatures thereon or against the original petition as so supplemented. No further notice of the filing of such supplemental petition shall be required and such supplemental petition need not be published. When any such protest has been filed with the city within the times specified, the improvement petitioned for shall not be ordered until the city shall have given the party protesting a hearing upon such protest and shall have, upon the evidence, found, adjudged, and determined the petition to be regular, legal, and sufficient and not then until after the time has expired for perfecting an appeal from such finding, judgment, and determination. Any protesting party or parties may appeal from such finding, judgment, and determination in the manner provided by section 14-813.



14-3,122 Protest; filing; hearing.

In case a protest is filed the city shall have power and it shall be its duty to hear, determine, and adjudicate the objections raised by any protest in all matters relating to regularity, legality, and sufficiency of such petition and supplemental petition upon such notice to the party protesting of the time, place, and purpose of the hearing as the city may from time to time provide.



14-3,123 Petition; sufficiency.

In case no protest is filed within the time provided in section 14-3,121, the city shall have the power, without further notice, to find, adjudge, and determine that such petition is regular, legal, and sufficient.



14-3,124 Materials; standards; adopt.

In all specifications for materials to be used in paving, curbing, and guttering of every kind, the city shall establish a standard or standards of strength and quality, to be demonstrated by physical, chemical, or other tests within the limits of reasonable variations. In every instance the materials shall be so described in the specifications, either by standard or quality, to permit genuine competition between contractors so that there may be two or more bids by individuals or companies in no manner connected with each other and no material shall be specified which shall not be subject to such competition.



14-3,125 Improvement district; materials to be used; designate by petition.

The city shall give the property owners within any improvement district such opportunity to designate by petition to be filed with the city the specified material which such property owners desire to be used in the improvement of the street or alley or other grounds within the district.



14-3,126 Streets; improvement or construction; materials to be used; designate by petition.

The property owners may designate the material to be used in the improvement or construction of streets or alleys or other grounds within the district by petition, signed by a majority thereof, filed with the city within thirty days after notice of the proposed improvement.



14-3,127 Improvements; protests by majority of abutting property owners; filing; time; effect.

In any of the improvements or alterations authorized by sections 14-363, 14-364, 14-384 to 14-3,102, and 14-3,108 to 14-3,127 and subsection (1) of section 14-3,107 in which any of the cost of the improvements or alterations is to be assessed in whole or in part to the abutting property owners, the record owners of a majority of the frontage of the taxable abutting property may, by petition filed with the city within thirty days after notice of the improvements or alterations, protest against the improvements or alterations, and when such petition is filed, the improvements or alterations shall not be done.



14-3,128 Public improvements; special assessment bonds; issuance; purpose; sinking fund; limitations.

(1) Any city of the metropolitan class is hereby authorized and empowered to issue and sell special assessment bonds to cover the cost of the work of construction of any and all public improvements to be paid for by special assessments which such city is authorized by law to make.

(2) Any special assessments levied on account of such work shall constitute a sinking fund for the payment of interest and principal on the bonds as the bonds become due.

(3) The city council shall have power to determine the denominations of such bonds, and the date, time, and manner of payment.

(4) Such bonds shall not be sold or exchanged for less than the par value thereof and shall bear interest payable semiannually.

(5) Special assessment bonds issued as authorized in this section shall not be chargeable against the debt limit of any metropolitan-class city issuing such bonds.



14-3,129 Ornamental or decorative street lighting; city; maintain; exception; costs.

When a system of ornamental or decorative street lighting has been continuously maintained in a residential neighborhood in a city of the metropolitan class for forty years or longer, it shall be the duty of such city to preserve and maintain such lighting system unless the city council votes by a four-fifths majority of its members to discontinue such lighting. No special assessment of any kind shall be made to the property owners within an ornamental or decorative street lighting system for the costs of any preservation or maintenance of such system.



14-3,130 Repealed. Laws 2000, LB 1349, § 15.



14-401 Buildings and structures; regulations; board of appeals; powers of city council.

For the purpose of promoting the health, safety, morals or the general welfare of the community, the city council in a city of the metropolitan class is hereby empowered to regulate and restrict the height, number of stories and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes. Such regulations may provide that a board of appeals may determine and vary their application in harmony with their general purpose and intent, and in accordance with general or specific rules therein contained.

The Nebraska Legislature has granted the City of Omaha the power to zone property lying within its jurisdiction. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

Zoning ordinances enacted by a city, as a lawful exercise of police power, must be consistent with public health, safety, morals, and the general welfare. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

This article sets forth the powers and duties of a metropolitan city with respect to planning and zoning. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).

This section is cited as a background for history of zoning power of city of Omaha. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

This section constitutes a grant of power to zone. Davis v. City of Omaha, 153 Neb. 460, 45 N.W.2d 172 (1950).

City council is empowered to regulate and restrict height and size of buildings, and the percentage of lot that may be occupied. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).

This and subsequent sections of this article became a part of city charter subsequent to provisions relating to gifts made to the city for parks and playground purposes. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Ordinance of city of metropolitan class prescribing a restricted zone for high-type residential use was sustained as constitutional under police power. Dundee Realty Co. v. City of Omaha, 144 Neb. 448, 13 N.W.2d 634 (1944).

Zoning ordinance, drafted in general terms and providing reasonable margin to secure effective enforcement, is within police power of state and constitutional. Pettis v. Alpha Alpha Chapter of Phi Beta Pi, 115 Neb. 525, 213 N.W. 835 (1927).

Cities of metropolitan class under this article are not authorized to impose unreasonable regulations upon the owners of city lots with respect to the area which may be occupied for building purposes. State ex rel. Westminster Presbyterian Church v. Edgecomb, 108 Neb. 859, 189 N.W. 617 (1922), 27 A.L.R. 437 (1922).



14-402 Building zones; creation; powers of city council; uniformity; manufactured homes.

(1) For any or all of the purposes listed in section 14-401, the city council may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 14-401 to 14-418. Within such districts the city council may regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations applicable to one district may differ from those applicable to other districts.

(2)(a) The city council shall not adopt or enforce any zoning ordinance or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The city council may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The city council may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The city council may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(3) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

The Nebraska Legislature has granted the City of Omaha the power to zone property lying within its jurisdiction. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

The uniformity requirement in this section does not prohibit reasonable classifications within a district. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

To successfully challenge a rezoning ordinance on the grounds it violates the uniformity requirement of this section, the challengers must prove that the actions of the city in adopting the rezoning ordinance were unreasonable, discriminatory, or arbitrary and that the regulation bears no relationship to the purpose or purposes sought to be accomplished by the ordinance. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

This section is cited as a background for history of zoning power of city of Omaha. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

City is authorized to regulate the use of buildings and land within districts created in the city. Bucholz v. City of Omaha, 174 Neb. 862, 120 N.W.2d 270 (1963).

Spot zoning of block was not authorized. Davis v. City of Omaha, 153 Neb. 460, 45 N.W.2d 172 (1950).



14-403 Building zones; regulations; purposes; limitations.

Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to secure safety from flood; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements, and to promote convenience of access. Such regulations shall be made with reasonable consideration, among other things, as to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality. Whenever the city council shall determine that the use or contemplated use of any building, structure or land will cause congestion in the streets, increase the danger from fire or panic, imperil public safety, cause undue concentration or congregation of people, or impede transportation, the council may include in such regulations requirements for alleviating or preventing such conditions when any change in use or zoning classification is requested by the owner.

The city, in adopting a rezoning ordinance, is not required to accomplish all the objectives of this section. To determine whether a rezoning ordinance complies with a comprehensive plan pursuant to this section, this court will review the land uses surrounding the rezoned property. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

The Nebraska Legislature has granted the City of Omaha the power to zone property lying within its jurisdiction. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

The term "comprehensive plan" in this section is not the same as "city plan", and does not refer to any special document drafted by a city of the metropolitan class. Sasich v. City of Omaha, 216 Neb. 864, 347 N.W.2d 93 (1984).

This section is cited as a background for history of zoning power of city of Omaha. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

Ordinance rezoning property within city to permit construction of regional shopping center was a proper exercise of zoning power. Bucholz v. City of Omaha, 174 Neb. 862, 120 N.W.2d 270 (1963).

Where zoning action did not follow a comprehensive plan, it was an unreasonable and arbitrary exercise of zoning power. Davis v. City of Omaha, 153 Neb. 460, 45 N.W.2d 172 (1950).

Zoning regulations are required to be made in accordance with a comprehensive plan designed to lessen congestion in the streets. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-403.01 New comprehensive plan or full update; requirements.

When a city of the metropolitan class adopts a new comprehensive plan or a full update to an existing comprehensive plan on or after July 15, 2010, but not later than January 1, 2015, such plan or update shall include, but not be limited to, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community.



14-404 Building zones; boundaries; regulations; recommendation of city planning board required; hearing; notice.

The city shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed. The city shall not determine the boundaries of any district or impose any regulations or restrictions until after the appropriate planning board of the city has made recommendations thereon, and no such regulation, restriction or boundary shall become effective until after a public hearing in relation thereto, at which citizens shall have an opportunity to be heard. At least one day's notice of the time, place, and purpose of such hearing shall be published in the official paper or a paper of general circulation in such municipality, and not less than ten days before such hearing.

Much ministerial work is involved in following the statutory directive for planning and zoning. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).



14-405 Building zones; boundaries; change or repeal; protest.

Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. When a protest against a change of boundaries is presented to the city clerk at least six days prior to the city council vote on such change and such change is not in accordance with the comprehensive development plan, such change shall not become effective except by a favorable vote of five-sevenths of all members of the city council. The protest shall be in writing, signed, and sworn and acknowledged pursuant to section 64-206 by the required owners. For purposes of this section, the required owners means those fee simple owners of record as recorded by the register of deeds owning at least twenty percent of the area: (1) Included in the proposed change; (2) abutting either side of the proposed change; (3) abutting the rear of the proposed change; (4) abutting the front of the proposed change; or (5) directly opposite of the proposed change on the other side of a dedicated public right-of-way and extending fifty feet on either side of such opposite lot.



14-406 Building zones; nonconforming use; continuance authorized; changes.

The lawful use of land existing on April 1, 1925, although such use does not conform to the provisions hereof, may be continued, but if such nonconforming use is abandoned, any future use of said premises shall be in conformity with the provisions of sections 14-401 to 14-418. The lawful use of a building existing on April 1, 1925, may be continued, although such use does not conform with the provisions hereof, and such use may be extended throughout the building, provided no structural alterations, except those required by law or ordinance are made therein. If no structural alterations are made, a nonconforming use of a building may be changed to another nonconforming use of the same or a higher classification. Whenever a use district shall be changed, any then existing nonconforming use in such changed district may be continued or changed to a use permitted in that district, provided all other regulations governing the new use are complied with. Whenever a nonconforming use of a building has been changed to a more restricted use or to a conforming use such use shall not thereafter be changed to a less restricted use.

There was no conflict between this section and home rule charter of Omaha with respect to zoning as to dog kennels. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

Dog kennel was not a nonconforming permitted use. City of Omaha v. Gsantner, 162 Neb. 839, 77 N.W.2d 663 (1956).



14-407 Zoning; exercise of powers; planning board or official; notice to military installation; notice to neighborhood association.

(1) A city of the metropolitan class shall exercise the powers conferred by sections 14-401 to 14-418 through such appropriate planning board or official as exists in such city.

(2) When the city is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the city shall notify any military installation which is located within the corporate boundary limits or the extraterritorial zoning jurisdiction of the city if the city has received a written request for such notification from the military installation. The planning board shall deliver the notification to the military installation at least ten days prior to the meeting of the planning board at which the proposal is to be considered.

(3) When the city is considering the adoption or amendment of a zoning ordinance, except for an amendment that serves only to correct a misspelling or other typographical error, the city shall notify any registered neighborhood association whose area of concern is located in whole or in part within the area that will be included in such zoning ordinance. Each neighborhood association desiring to receive such notice shall register with the city the area of concern of such association and provide the name of and contact information for the individual who is to receive notice on behalf of such association and the requested manner of service, whether by email or regular, certified, or registered mail. The registration shall be in accordance with any rules adopted and promulgated by the city. The planning board shall deliver the notification to the neighborhood association (a) in the manner requested by the neighborhood association and (b) at least ten days prior to the meeting of the planning board at which the proposal is to be considered.



14-408 Building zones; board of appeals; members; term; vacancy; removal; meetings; oaths; subpoenas; record; public access.

The city council may provide for the appointment of a board of appeals consisting of five regular members. Two additional alternate members shall be appointed and designated as first alternate and second alternate members, either or both of whom may attend any meeting and may serve as voting and participating members of the board with the authority of a regular board member at any time when less than the full number of regular board members is present and capable of voting. If both alternate members are present when only a single regular member is absent, the first alternate member shall serve for the balance of the meeting. Upon the expiration of the initial terms of such regular and alternate members, all members and alternates shall be appointed for a term of five years. The appointing authority shall have the power to remove any regular or alternate member of the board for cause and after public hearing. Vacancies shall be filled for the unexpired term of a regular or alternate member whose place has become vacant. All meetings of the board of appeals shall be held at the call of the chairperson and at such other times as such board may determine. Such chairperson, or in his or her absence the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of such board shall be open to the public. Such board shall keep minutes of its proceedings, showing the vote of each member upon every question, or if absent or failing to vote, indicating such fact, and shall also keep records of its examinations and other official actions. Every rule or regulation, every amendment or repeal thereof, and every order, requirement, decision, or determination of the board shall immediately be filed in the office of the board and shall be a public record.

Board of appeals is vested with discretion in determination of matters within its province subject to court review for abuse of discretion. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).

This section provides for the appointment of members of a zoning board of appeals, their tenure of office, meetings, hearings, and records. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-409 Board of appeals; powers and duties; vote required for reversal.

Such board of appeals shall hear and decide appeals from and review any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance adopted pursuant to sections 14-401 to 14-418. It shall also hear and decide all matters referred to it or upon which it is required to pass under any such ordinance. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision or determination of any such administrative official, or to decide in favor of the applicant any matter upon which it is required to pass under any such ordinance or to affect any variation in such ordinance.

Zoning board of appeals may review any order made by an administrative official charged with enforcement of a zoning ordinance. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-410 Board of appeals; appeal; procedure; effect.

Such appeal may be taken by any person aggrieved or by an officer, department, board or bureau of the municipality. Such appeal shall be taken within such time as shall be prescribed by the board of appeals by general rule, by filing with the officer from whom the appeal is taken and with the board of appeals a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of appeals, after the notice of appeal shall have been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property, in which case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of appeals or by a court of record on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Regardless of whether a request for variances was termed an "appeal," a zoning board of appeals was exercising appellate jurisdiction when the board granted certain variances. Lamar Co. v. Omaha Zoning Bd. of Appeals, 271 Neb. 473, 713 N.W.2d 406 (2006).

Appeal procedure is provided. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).



14-411 Board of appeals; appeal; notice; hearing; powers of board.

The board of appeals shall fix a reasonable time for the hearing of the appeal or other matter referred to it and give due notice thereof to the parties and decide the same within a reasonable time. Upon the hearing, any party may appear in person or by agent or by attorney. The board of appeals may reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from and shall make such order, requirement, decision or determination as in its opinion ought to be made in the premises, and to that end shall have all the powers of the officer from whom the appeal is taken. Where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of such ordinance, the board of appeals shall have the power in passing upon appeals, to vary or modify the application of any of the regulations or provisions of such ordinance relating to the use, construction or alteration of buildings or structures or the use of land, so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

A property owner has standing to seek a variance from a zoning ordinance that, if strictly enforced, would adversely affect the owner's property rights or interests. Field Club v. Zoning Bd. of Appeals of Omaha, 283 Neb. 847, 814 N.W.2d 102 (2012).

A prospective purchaser has standing to seek a variance from, or a change in, a zoning ordinance if the prospective purchaser has executed a purchase agreement subject to the grant of a variance or rezoning of the property. Similarly, the holder of an option to purchase property has standing to apply for a variance when the holder is bound to purchase the property if the variance is obtained or when the property owner anticipated that the option holder would seek the variance to complete the sale. Field Club v. Zoning Bd. of Appeals of Omaha, 283 Neb. 847, 814 N.W.2d 102 (2012).

This section acts to stay, upon appeal, proceedings, not only in furtherance of the action appealed from, but also in related actions, if resolution of those related actions could alter the circumstances under which the original appeal was taken. Lamar Co. v. Omaha Zoning Bd. of Appeals, 271 Neb. 473, 713 N.W.2d 406 (2006).

Due to the similarity between this section and section 19-910 when Frank v. Russell, 160 Neb. 354, 70 N.W.2d 306 (1955), was decided, Frank is applicable to decisions rendered under both statutes. Eastroads, L.L.C. v. Omaha Zoning Bd. of Appeals, 261 Neb. 969, 628 N.W.2d 677 (2001).

Relief is required hereunder where a certificate of occupancy has been properly obtained and the certificate holder has incurred substantial expenses, commitments and obligations. A. C. Nelsen Enterprises, Inc. v. Cook, 188 Neb. 184, 195 N.W.2d 759 (1972).

Ruling of zoning board of appeal was arbitrary. City of Omaha v. Cutchall, 173 Neb. 452, 114 N.W.2d 6 (1962).

Board of appeals has power to give appropriate relief in hardship cases. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).

Zoning board of appeals has power on appeal to vary or modify the application of zoning regulations. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).

A zoning board of appeals need not find a taking in order to grant a variance from a zoning regulation. Rousseau v. Zoning Bd. of Appeals of Omaha, 17 Neb. App. 469, 764 N.W.2d 130 (2009).

Pursuant to this section, a zoning board of appeals is not precluded from granting a variance to a zoning regulation even though the regulation went in effect before the applicant purchased the property. Rousseau v. Zoning Bd. of Appeals of Omaha, 17 Neb. App. 469, 764 N.W.2d 130 (2009).



14-412 Board of appeals; special permits; power to grant; conditions.

The board of appeals shall have specific power to grant special permits to the state, or any political subdivision thereof, and to public utilities for public service purposes, although the application may be in conflict with the provisions of ordinances or regulations adopted under the authority of sections 14-401 to 14-418; Provided, that the permit shall be granted upon such conditions as the board of appeals may deem necessary, proper or expedient, to promote the objects of said sections.



14-413 Board of appeals; decision; review by district court; procedure.

Any person or persons, jointly or severally aggrieved by any decision of the board of appeals, or any officer, department, board or bureau of the municipality, may present to the district court a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of such illegality. Such petition must be presented to the court within thirty days after the filing of the decision in the office of the board.

A decision of a zoning board of appeals may be reviewed by a district court, but this section limits the scope of the district court's review to the legality or illegality of the board's decision. Kuhlmann v. City of Omaha, 251 Neb. 176, 556 N.W.2d 15 (1996).

Any person aggrieved by order of zoning board of appeals may file petition in district court setting up the illegality of action of board. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-414 Board of appeals; decision; review by district court; priority; evidence; judgment; costs.

If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Costs shall not be allowed against the board, unless it shall appear to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from. All issues in any proceeding under sections 14-408 to 14-414 shall have preference over all other civil actions and proceedings.

Pursuant to this section, the district court is given only the power to reverse, modify, or affirm the decision of the zoning board of appeals brought up for review. Kuhlmann v. City of Omaha, 251 Neb. 176, 556 N.W.2d 15 (1996).

Acts of board of appeals are judicial in nature and subject to court review. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).

On review of action of zoning board of appeals, district court is empowered to reverse or affirm, wholly or partly, or may modify the decision brought up for review. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).

When a district court hears a zoning board decision on appeal, the district court cannot grant a motion of summary judgment. Eastroads, L.L.C. v. Omaha Zoning Bd. of Appeals, 7 Neb. App. 951, 587 N.W.2d 413 (1998).

A district court reviewing a decision of a zoning board of appeals under this section, without taking additional evidence or appointing a referee to do so, functions as an intermediate court of appeals. The filing of a motion for new trial in a court which functions as an intermediate court of appeals does not stop the running of the time within which to perfect an appeal. Morello v. City of Omaha, 5 Neb. App. 785, 565 N.W.2d 41 (1997).



14-415 Building ordinance or regulations; enforcement; inspection; violations; penalty.

The city, in addition to other remedies, may institute any appropriate action or proceedings to prevent an unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use of any building or structure in violation of any ordinance or regulations enacted or issued pursuant to sections 14-401 to 14-418, to restrain, correct, or abate such violation, to prevent the occupancy of the building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises. The ordinance or regulations shall be enforced by the city as it may provide. In addition to and not in restriction of any other powers, the city may cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any provision of the ordinance or regulations made under authority of such sections. The owner, general agent, lessee, or tenant of a building or premises or of any part of such building or premises where a violation of any provision of the ordinance or regulations has been committed or shall exist or the general agent, architect, builder, contractor, or any other person who commits, takes part, or assists in any such violation or who maintains any building or premises in which any such violation shall exist shall be guilty of a Class IV misdemeanor for a first or second violation and a Class II misdemeanor for a third or subsequent violation, if the third or subsequent violation is committed within two years after the commission of the prior violation.



14-416 Building regulations; other laws; applicability.

Wherever the regulations made under authority of sections 14-401 to 14-418 require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute, local ordinance or regulation, the provisions of the regulations made under authority of said sections shall govern. Wherever the provisions of any other statute, local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of said sections, the provisions of such statute, local ordinance or regulation shall govern.



14-417 Existing commission, board of appeals; regulations, decisions; continuance.

Where there already exist a city planning commission and a board of appeals, their continuance is hereby authorized without further act of the city council. All ordinances, rules and regulations, hearings, orders or decisions existing or in effect on April 1, 1925, or substituted or in effect thereafter, shall continue in effect, except insofar as any such shall be in conflict with the provisions hereof.



14-418 Building regulations; scope of operation; jurisdiction of city council.

The powers granted in sections 14-401 to 14-417 may be exercised by the authorities in whom the powers are vested in said sections over such city and all territory not over three miles beyond the limits of such city.

Cities of metropolitan class were authorized to zone territory within three miles of corporate limits. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).

Authority of city to zone may be exercised over all territory not over three miles beyond city limits. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).



14-419 Building regulations; within three miles of corporate limits; jurisdiction of city council; powers granted.

The city council, in cities of the metropolitan class, shall have the power by ordinance to regulate, within the corporate limits of the city or within three miles of the corporate limits, except as to construction on farms for farm purposes, (1) the minimum standards of construction of buildings, dwellings, and other structures, in order to provide safe and sound condition thereof for the preservation of health, safety, security, and general welfare, and as to electric wiring, heating, plumbing, pipefitting, sewer connections, ventilation, size of habitable rooms, and the method of constructing buildings, and to provide for inspection thereof and building permits, (2) the removal and tearing down of buildings, dwellings, and other structures in such areas which constitute nuisances because of the dilapidated, unsafe, or rundown condition or conditions, and (3) except as to the United States of America, the State of Nebraska, any county of the state, or any city or village in the state, the nature, kind, and manner of constructing streets, alleys, sidewalks, curbing or abridging curbs, driveway approaches constructed on public right-of-way, and sewers. Any building or construction code implemented under this section shall be adopted and enforced as provided in section 71-6406.

A district court cannot properly order a zoning board of appeals to issue building permits, as this section provides that issuance of those permits is the province of a city council. Stratbucker Children's Trust v. Zoning Bd. of Appeals, 243 Neb. 68, 497 N.W.2d 671 (1993).

Power was granted to city of metropolitan class to regulate curb cuts within three-mile zoning limits. Jacobs v. City of Omaha, 181 Neb. 101, 147 N.W.2d 160 (1966).



14-420 Request for change in zoning; notice; requirements; failure to give; effect.

(1) A city of the metropolitan class shall provide written notice of any properly filed request for a change in the zoning classification of a subject property to the owners of adjacent property in the manner set out in this section.

(2) Initial notice of the proposed zoning change on the subject property shall be sent to the owners of adjacent property by regular United States mail, postage prepaid, to the owner's address as it appears in the records of the office of the register of deeds, postmarked at least ten working days prior to the planning board public hearing on the proposed change. The initial notice shall also be provided at least ten working days prior to the hearing to any registered neighborhood association when the subject property is located within the boundary of the area of concern of such association in the manner requested by the association. Each neighborhood association desiring to receive such notice shall register with the city the area of concern of such association and provide the name of and contact information for the individual who is to receive notice on behalf of such association and the requested manner of service, whether by email or regular, certified, or registered mail. The registration shall be in accordance with any rules adopted and promulgated by the city. Such notice shall describe the subject property or give its address, describe the nature of the zoning change requested, and contain the date, time, and location of the planning board hearing.

(3) A second notice of the proposed zoning change on the subject property shall be sent to the same owners of adjacent property who were provided with notice under subsection (2) of this section. Such notice shall be sent by regular United States mail, postage prepaid, to the owner's address as it appears in the records of the office of the register of deeds, postmarked at least ten working days prior to the city council public hearing on the proposed change. Such notice shall describe the subject property or give its address, describe the nature of the zoning change requested, and contain the date, time, and location of the city council public hearing.

(4) No additional or further notice beyond that required by subsections (2) and (3) of this section shall be necessary in the event that the scheduled planning board or city council public hearing on the proposed zoning change is adjourned, continued, or postponed until a later date.

(5) The requirements of this section shall not apply to proposed changes in the text of the zoning code itself or any proposed changes in the zoning code affecting whole classes or classifications of property throughout the jurisdiction of the city.

(6) Except for a willful or deliberate failure to cause notice to be given, no zoning decision made by a city of the metropolitan class either to accept or reject a proposed zoning change with regard to a subject property shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made. No action to challenge the validity of the acceptance or rejection of a proposed zoning change on the basis of this section shall be filed more than one year following the date of the formal acceptance or rejection of the zoning change by the city council.

(7) Except for a willful or deliberate failure to cause notice to be given, the city and its employees shall not be liable for any damage to any person resulting from any failure to cause notice to be given as required by this section when a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed zoning change by the city council.

(8) For purposes of this section:

(a) Adjacent property shall mean any piece of real property any portion of which is located within three hundred feet of the nearest boundary line of the subject property or within one thousand feet of the nearest boundary line of the subject property if the proposed zoning change involves a heavy industrial district classification;

(b) Owner shall mean the owner of a piece of adjacent property as indicated on the records of the office of the register of deeds as provided to or made available to the city no earlier than the last business day before the twenty-fifth day preceding the planning board public hearing on the zoning change proposed for the subject property; and

(c) Subject property shall mean any tract of real property located within the boundaries of a city of the metropolitan class or within the zoning jurisdiction of a city of the metropolitan class which is the subject of a properly filed request for a change of its zoning classification.



14-501 Statutory funds; appropriation; limitation.

The city council shall annually or biennially and within the first week of January, if possible, appropriate money and credits of the city in such amounts as may be deemed necessary and proper and set the same aside to the following designated funds to be known as statutory funds: (1) For the fire department of the city, (2) for the police department of the city, (3) for the health department of the city, (4) for the public library, (5) for the purposes of the welfare board, and (6) for the purpose of paying judgments and costs. The amounts so appropriated and set aside to such funds respectively shall be the maximum amounts that may be appropriated to or expended from such funds within the fiscal year or biennial period for the purposes for which such funds respectively are created.

Levy of city and school district taxes within metropolitan city is computed on actual valuation and assessment as returned by county assessor and as equalized for preceding year. Chicago & N. W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).



14-501.01 Biennial budget authorized.

A city of the metropolitan class may adopt biennial budgets for biennial periods if such budgets are provided for by a city charter provision. For purposes of this section:

(1) Biennial budget means a budget that provides for a biennial period to determine and carry on the city's financial and taxing affairs; and

(2) Biennial period means the two fiscal years comprising a biennium commencing in odd-numbered or even-numbered years.



14-502 Department funds; appropriation; miscellaneous expense fund; requirements; use.

The city council shall at the same time appropriate, from the remaining amount of tax levy of such year and from revenue to be derived from all other sources available for such purposes, money and credits of the city and set the same aside to funds to be designated department funds. The department funds shall be of the same number and of the same designation as the departments into which the government of the city is divided for administration under the commission form of government. The amount so appropriated and set aside to each of the funds respectively shall be an amount deemed sufficient and necessary to take care of the expenses in such department for the fiscal year or biennial period for which the appropriation is made. The amount thus appropriated to each of such departments respectively may be divided and subdivided for the purpose of expenditure as the council may direct, but shall be the maximum amount which may be appropriated to any such department for the fiscal year or biennial period, or which may be expended for the purpose of such department for the fiscal year or biennial period. Any transfer of duties or burdens of one department to another, after an appropriation has been made, shall carry with it a just and equitable pro rata proportion of the appropriation. The amounts so appropriated to the several department funds shall be used only for the purpose of paying the expenses and liabilities for which appropriated. The city council shall, at the time of the appropriation, estimate the total credits available from taxes levied and other sources for municipal purposes for the fiscal year or biennial period, and the amount remaining after deducting therefrom the amounts appropriated for statutory and department funds shall be the miscellaneous expense fund. The money and credits in the miscellaneous expense fund may be used from time to time to pay the miscellaneous expenses and obligations of the city for which an appropriation has not been made or which are not properly included within the purposes of the appropriation to any of the other funds.



14-503 Fund balances; disposition.

The balances remaining in any of the funds created by sections 14-501 and 14-502 and against which lawful obligations have not been created shall at the expiration of each fiscal year or biennial period be transferred to the general sinking fund of the city by the department of accounts and finances.



14-504 Funds; separate accounts required; apportionment of income to each.

As soon as the apportionment of funds has been made, the department of accounts and finances shall open an account with each such fund authorized to be established by sections 14-501 and 14-502 and shall place a credit to each such fund of ninety percent of the tax levy apportioned to it. Thereafter the department shall credit such funds pro rata with money coming to the city from taxation and other sources which are applicable to current expense purposes until all such credits shall equal one hundred percent of such apportionment. The foregoing pro rata credits in excess of ninety percent shall not apply to the miscellaneous expense fund, but the miscellaneous expense fund shall be credited with all money collected and applicable to current expense purposes after the other funds have received the full one hundred percent of their appropriation.

When city council has good reason to believe that funds apportioned to a department would be exhausted, it is within the right of the city to suspend an employee of the department, but city cannot, in addition to suspension, arbitrarily deduct additional sums from salary. Bishop v. City of Omaha, 130 Neb. 162, 264 N.W. 447 (1936).



14-505 Income other than taxes; to what funds credited.

All receipts derived from the county road fund shall be credited to the fund provided for the maintenance of parks. All receipts from franchises or royalties derived from lighting companies shall be credited to the funds for lighting streets and public grounds; and all receipts hereafter collected for permits issued by the engineering department or for paving repairs to streets shall be placed in, and credited to the fund for the department of public improvements. Such receipts shall be added to the maximum amounts that may be expended from such funds.



14-506 Funds; limitations upon withdrawals.

The council shall at no time draw warrants or create obligations against any of the funds provided in sections 14-501 and 14-502 in excess of the amount credited thereto at the time of drawing the warrant or creating the obligation. Nor shall the superintendent of any department draw or cause to be drawn a warrant or create or cause to be created an obligation against the appropriation to his department in excess of the amount credited thereto.

Section cited as showing background for action of city council in suspending fireman three days each month and attempting to deduct an additional sum from salary. Bishop v. City of Omaha, 130 Neb. 162, 264 N.W. 447 (1936).



14-507 Funds; transfer or diversion prohibited; exception; liability.

The money and credits in each fund authorized and created by sections 14-501 and 14-502 shall be devoted strictly to the purposes for which the fund is created and no part thereof shall be transferred or diverted in any manner or for any purpose. Any transfer or diversion of the money or credits from any of the funds to another fund or to a purpose other and different from that for which appropriated shall render any city councilman voting therefor liable on his official bond for the amount so diverted or used; Provided, inspectors of public works paid from special funds may receive pay for their services from the general fund of the city monthly as other employees. Upon the completion of such work, and the levy and collection of the special fund to pay for the same, or the sale of bonds for public works or improvements, an amount equal to that paid said inspectors from the general fund may be taken from such special funds and returned to the general fund from which it was temporarily taken; and the council is hereby authorized to include the cost of inspection in such special funds to be levied and collected.



14-508 Funds; obligation and expenditure; limits upon; effect of exceeding; exceptions.

Neither the city council nor any officer of the city or superintendent of a department shall expend or incur obligations for the expenditure of more money than has been provided and appropriated for the purposes for which the expenditure or obligations for expenditure are made. Any contract or obligation calling for an expenditure in excess of the money and credits provided and appropriated to the purposes for which such contract or obligation is created, shall be void and shall not be enforceable against the city, and the city shall refuse to recognize the validity thereof or to pay or satisfy any such obligation. The foregoing limitations and those contained in sections 14-506 and 14-507 shall not apply to additional expenditures and obligations unavoidably made necessary in efforts to abate or control an extreme or unusual outbreak or epidemic of disease or to expenditures made imperatively necessary by the occurrence of some unforeseen or uncontrollable disaster to the city at large or a considerable section thereof. Expenditures for the emergency purposes in this section specified shall be made only in pursuance of an ordinance duly passed reciting the conditions making necessary the further appropriation of funds, and the expenditures of such appropriation, shall be limited exclusively to the purposes for which made.



14-509 Funds; obligation and expenditure; violations; liability of officers; actions to recover; duty of city attorney.

To attempt to incur, to incur, to attempt to pay, or to pay any obligation prohibited by sections 14-501 to 14-508 shall be malfeasance in office on the part of the city officer participating therein. To attempt to transfer, to transfer, or to use any of the money or credits appropriated to a fund, to another fund or to other and different purposes and uses for which appropriated shall be held to be malfeasance in office on the part of the officer participating therein. The creation or attempted creation of obligations not authorized by this act or prohibited thereby shall render the members of the city council voting therefor liable to the city for the amount of the obligation so created or the amount of money or credits unlawfully diverted or used, and the voting for such shall be prima facie evidence of malfeasance in office. Thereupon it shall become the duty of the city attorney forthwith to proceed to enforce by suit in the courts of the state such liability against the delinquent officers and the sureties on their bonds. In the event of the refusal or failure of the city attorney so to proceed as above directed, a taxpayer may demand in writing that the city attorney proceed as directed herein, and on his failure so to do within thirty days thereafter, such taxpayer may commence the action herein authorized on the part of the city attorney in the name of the taxpayer and prosecute the same to final judgment. The taxpayer shall, however, as a condition of his right to commence and prosecute such suit give such security for costs as may be directed by the court.



14-510 Warrants; payments; requirements.

(1) Warrants of the city shall be drawn by the comptroller upon the treasurer and shall be signed by the mayor and comptroller and shall state the particular fund or appropriation to which the same is chargeable and the person to whom payable. Money of the city shall not be otherwise paid except in instances where it is otherwise specifically provided.

(2) The city may adopt by ordinance an imprest system of accounting for the city and authorize the establishment of an imprest vendor, payroll, or other account for the payment of city warrants in accordance with any guidelines issued by the Auditor of Public Accounts for county imprest accounts.



14-511 Obligations; payment; method; requirements.

At the first meeting of the council in each month, it shall provide, by ordinance, for the payment of all indebtedness of the city incurred during the preceding month, or at any time prior thereto, except those liabilities for wages of laborers and allowed claims for overtime, the payment of which may be provided for weekly but in the same manner as provided for in this act. Money of the city shall not be expended except as in this act specified. The ordinance providing for the payment of money shall be duly passed by a majority vote of the entire council, and the ayes and nays thereon shall be called and recorded in the proceedings of the council.



14-512 Sinking fund; purposes; investment.

The council shall provide and maintain a sinking fund for the payment of the general bonds of the city and the interest thereon. Such sinking fund shall be maintained from the following sources of revenue: (1) Amounts raised by taxation for that purpose; (2) balances transferred at the end of each fiscal year or biennial period from the several funds provided for in sections 14-501 and 14-502; and (3) such other amounts and sums as may be transferred thereto by the council. Money and credits in the sinking fund shall be held inviolate, shall not be transferred to any other fund, and shall be used for the purpose of paying (a) the interest on the general bonds of the city, (b) maturing bonds of the city, and (c) bonds of the city which may be paid before maturity. The money and credits thereof when not used or needed for the purposes specified in this section may temporarily be invested in registered general warrants of the city or of the school district situated within the city under such conditions as will enable the same to be obtained and available at any time desired for the purposes specified in this section.



14-513 Obligations; payment; deduction of sums owed city; appeal.

The comptroller shall deduct from the amount of any credit or warrant all amounts which the payee may owe the city, and where there has been an assignment thereof he shall likewise deduct as well all amounts which the assignee may owe the city. Should the amounts owing exceed the amount of the warrant, the amounts thus deducted shall be credited pro tanto on the obligations owing the city. An assignment of the claim shall not defeat the right of the city to deduct the amount of the debt from the amount due the claimant. The claimant or his assignee may appeal from the action of the comptroller in so deducting any amount from the claim in the manner provided for appeals in section 14-813. The city treasurer may likewise deduct from the amount of any warrant city taxes and special assessments which have not been deducted by the comptroller.



14-514 Taxation; annual certification for levy; bonds; limits.

(1) The city council shall annually certify to the county clerk of the county in which the city is located, by resolution, the tax upon the taxable value of all the taxable property in such city, not to exceed fifty cents on each one hundred dollars, which the city desires to be levied as taxation for all municipal purposes for the ensuing year, subject to the levy limitations contained in section 77-3442.

(2) In addition to the tax set forth in subsection (1) of this section, the council shall also and further certify not less than fourteen cents on each one hundred dollars and such tax as may be necessary to pay bond issues maturing within the year or bond issues maturing in the near future, the object of this requirement being to create a fund to accomplish a partial retirement of the bonded obligations of the city in such a manner as to avoid unusual and heavy levies during particular years when large maturities occur.

(3) The proceeds derived from each respective levy provided for in subsections (1) and (2) of this section shall be devoted exclusively and entirely to the purposes for which the levy is made. The certification provided for under such subsections shall be made before the county board of equalization has made its tax levy for each respective year.

It is the duty of county board of equalization to make the levy certified by city council of city of metropolitan class. State ex rel. City of Omaha v. Lynch, 181 Neb. 810, 151 N.W.2d 278 (1967).

Certification of levy of city of metropolitan class is made to county clerk of county in which the city is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

Levy in excess of limitation herein is authorized to pay judgment recovered against municipal corporation. Benner v. County Board of Douglas County, 121 Neb. 773, 238 N.W. 735 (1931).

City council is required to certify annually to the county clerk the amount of general tax required for the ensuing year. Parry Mfg. Co. v. Fink, 93 Neb. 137, 139 N.W. 863 (1913).

A purchaser of municipal bonds must take notice of recitals therein, and is bound by them. Wilbur v. Wyatt, 63 Neb. 261, 88 N.W. 499 (1901).

Proceeds of sale of bonds issued for a particular purpose must be strictly applied to that purpose. Tukey v. City of Omaha, 54 Neb. 370, 74 N.W. 613 (1898).

Under this section, taxes accrued for income tax purposes the year they became a lien, rather than the year the taxes were levied and assessed. Helvering v. Schimmel, 114 F.2d 554 (8th Cir. 1940).



14-515 Bonds; form; issuance; sale; delivery; interest; requirements.

Bonds of the city shall be prepared under the direction of the city council, shall be signed by the mayor and countersigned and registered by the comptroller, and shall be sold and disposed of by and under the direction of the city council. They shall be delivered by the superintendent of the department of accounts and finances, who shall report the proceeds therefrom to the city treasurer in all cases except where an exchange of bonds is directed. The purpose of the issue of bonds shall be stated therein and the proceeds received from the sale shall be used for no other purpose. Whenever an issue of bonds is required to be submitted to the electors for authority to issue the same, the proposition submitting such question shall contain but a single issue and but one subject, shall specify the maximum amount proposed for issue and state distinctly the purpose for which the same is to issue. Bonds of the city shall not be sold or exchanged for less than par value thereof and shall bear interest payable semiannually. Interest coupons at the rate of interest specified may be annexed thereto. Interest coupons may be signed by the lithographed signatures of the mayor and city clerk. Bonds shall be made payable at the office or place provided by general law for the payment of bonds of the city. Where this section, in its application to water bonds or bonds issued for the extension or improvement of a gas plant or other public utility, is in conflict with any provision which has been or may be made by statute respecting such bonds, the latter shall control.



14-516 Sewer bonds; amount authorized; issuance.

The city council may issue annually bonds not to exceed five hundred thousand dollars, for the purpose of constructing main sewers, and to be denominated sewer bonds. Such bonds shall be issued in accordance with the provisions of section 14-515, and the proceeds therefrom shall not be used for any other purpose than to construct main sewers.



14-517 Sewers; special assessment bonds; when authorized; limit; how paid; interest; sinking fund.

Cities of the metropolitan class in the State of Nebraska are hereby authorized and empowered to issue and sell special assessment sewer bonds, said bonds not to exceed two hundred thousand dollars, without a vote of the electors, and to use the proceeds of such bonds for the purpose of constructing or reconstructing storm or sanitary sewers where at least five-sixths of the cost of same will be borne by some agency of the government of the United States of America. All principal and interest of such bonds shall be payable solely from the proceeds of special assessments levied and collected on real estate within special assessment sewer districts and, as shall be recited in such bonds, such city shall incur no liability, obligation, or indebtedness of any kind or nature thereon, and the city shall not pledge its credit, its general taxing power, or any part thereof to support or pay the same. Such bonds shall be sold or exchanged for not less than the par value thereof and shall bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable semiannually. Special assessments levied for the purpose of paying such bonds shall be made payable in ten equal annual installments. The first installment shall be due and delinquent fifty days from the date of levy, the second, one year from date of levy, and a like installment shall be due and delinquent annually thereafter until all such installments are paid. Each of said installments, except such as are paid within fifty days from the date of levy, shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from date of levy aforesaid until the same shall become delinquent, and after the same shall become delinquent, shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. Such assessment shall be collected and enforced as in other cases of special assessments. All such special assessments and all interest accruing thereon in any district in which such bonds are issued and sold shall constitute a sinking fund and shall be used solely for the purpose of paying the interest on the bonds so issued and sold as the same accrues and for paying the principal sum of such bonds at the maturity thereof. All powers herein granted are further and in addition to any other powers which may now have been or hereafter may be conferred upon any such city.



14-518 Sewers; special assessment bonds; special assessment sewer district; creation; petition; notice; withdrawal of signature.

The powers granted in section 14-517 shall be conditioned upon the following: A petition for the creation of such district and the issuance of such bonds shall be filed with the city clerk of such city, signed by the owners of sixty percent of the real estate contained in any such special assessment sewer district. At the time of the filing of such petition the city clerk shall cause to be published in the official newspaper of said city for not less than three consecutive days the plan of assessment and amounts proposed to be assessed against each parcel of real estate in such proposed district. Any person signing such petition shall have the absolute right within ten days after the same shall have been filed with the city clerk to withdraw his name therefrom and in such event his name shall not be counted in computing the sixty percent.



14-519 Public comfort stations; bonds; amount; issuance.

The city council is authorized to issue bonds for the purpose of constructing public comfort stations. The council may issue bonds for such purpose without a vote of the electors in an amount not exceeding fifty thousand dollars in any one year.



14-520 Armory; bonds; issuance; election required; applicability of section.

The city council may issue bonds for the purpose of constructing an armory in any city of the metropolitan class if the issuance of such bonds is first authorized by a majority of the electors of such city voting on such proposition. This section shall not be applicable to the acquisition of real estate for armory purposes and its conveyance to the State of Nebraska as provided in sections 18-1001 to 18-1006.



14-521 Parks and playgrounds; bonds; issuance; amount authorized; use of proceeds.

The city council is authorized to issue bonds, as in this section provided, for the purpose of improving lands, lots, or grounds purchased, appropriated or acquired for parks, parkways, boulevards or playgrounds. Bonds so issued shall be known as park bonds and the issuance thereof except as herein provided shall be governed by the general provisions of section 14-515. The city council may issue in any one year and without a vote of the electors one hundred thousand dollars of such bonds. The city council may issue bonds if the same are authorized by a majority vote of the electors of the city voting on the proposition at a general city election or a special election called for that purpose. A part of the proceeds from the sale of such bonds may be used to pay for improvements upon streets, sidewalks or thoroughfares abutting upon or immediately adjacent to parks, parkways, boulevards, and playgrounds when such costs would otherwise be chargeable to the city.



14-522 Fire engine house; bonds; issuance; amount.

The council may issue bonds of the city not to exceed thirty thousand dollars in any one year for the purpose of erecting fire engine houses.



14-523 Auditorium; bonds; issuance; amount; election required; vote.

The city council may issue bonds not to exceed in amount two hundred and twenty-five thousand dollars for the construction, remodeling or completion of a municipal auditorium. But no such bonds shall be issued until authorized by the electors thereof by a majority of those voting thereon.



14-524 Other municipal purposes; bonds; issuance.

In addition to the authority expressly granted to the city council to issue bonds for stated purposes, the city council is authorized to issue bonds for the following general purposes, on compliance with the requirements of section 14-515: (1) To construct subways and conduits when authorized by a vote of the electors, (2) to renew or to fund or refund outstanding bonds, (3) to construct necessary buildings for the use of the city when authorized by a vote of the electors, (4) to construct necessary bridges when authorized by a vote of the electors, (5) to acquire property and to construct gas works, waterworks, electric light plants or power plants, when authorized by a vote of the electors, (6) to pay off floating indebtedness of the city, but the total amount of bonds issued for such purpose shall not exceed five hundred thousand dollars and not then until authorized by a vote of the electors, and (7) for any necessary or proper municipal purpose or use, when authorized so to do by a vote of the electors of the city.



14-525 Bonds; maximum indebtedness allowed; how computed; deductions allowed.

The bonded indebtedness of the city shall not at any time exceed in the aggregate five percent of the taxable value of the taxable property within its corporate limits. The value shall be determined from the assessment of the taxable value of the property of the city. In order to arrive at the net amount of the aggregate indebtedness referred to in this section, there shall be deducted from the total bonded indebtedness of the city and excepted therefrom bonds issued to acquire the water plant and the gas plant and any bonds which may be issued to acquire or construct electric light or power plants or other utility plants or systems when a charge for the service is provided sufficient to pay the bonded obligations therefor and pledges made to that end, bonds which may be issued to construct subways or conduits when the revenue charged for the use of such may be sufficient to retire the bonds and is pledged to that end, and all other bonds the payment of which is secured by pledges of a special assessment sinking fund in the nature of a sinking fund of any character other than the general sinking fund of the city. There shall be included in such indebtedness all floating indebtedness of the city which under section 14-524 may be funded by the issuance of bonds.



14-526 Bonds; maximum amount authorized annually; exceptions.

Bonds in excess of two hundred and fifty thousand dollars may not be issued in any one year, except for renewal or refunding to fund floating indebtedness or district improvement bonds, to finance grading, to finance public improvements, sewers and intersections, to erect police stations and workhouses, to acquire existing utility property, to construct, remodel or complete a municipal auditorium, to pay for property purchased or acquired in condemnation proceedings, for a public library, subways and conduits, and useful and needed public buildings, to pay for the construction and maintenance of gas works, waterworks, electric light plants or power plants, or any other public utility authorized by this act, or land therefor.



14-527 Bonds; issuance; election required; exceptions.

Bonds of the city shall not be issued without a vote of the electors in the manner provided for in this act except the following which may be issued by the city council without such vote: (1) To finance street improvements, grading, renewal or refunding; (2) police station, not to exceed one hundred thousand dollars in any one year; (3) park, not to exceed one hundred thousand dollars in any one year; (4) sewer, not to exceed five hundred thousand dollars in any one year; (5) public comfort station, not to exceed fifty thousand dollars in any one year; (6) fire engine house, not to exceed thirty thousand dollars in any one year; and (7) to pay for the acquisition of existing utility systems or plants by condemnation proceedings.



14-528 Street improvements; bonds; issuance; amount; use of proceeds.

The city council is authorized to issue and sell bonds of the city, from time to time, to finance street improvements, as in this section specified. The amount of bonds which may be issued and sold at any one time shall not exceed the total amount of bona fide contracts actually entered into for the kinds of street improvements included within this section and for the financing of which provisions have not otherwise been made. The proceeds from bonds sold under the authority of this section may be used and employed to finance or to aid in financing the classes and kinds of improvement, inclusive of all proper intersection charges, designated in this section, to wit: Paving, repaving, surfacing and renewing surfaces, changing character of paving, guttering, reguttering, curbing and recurbing, and improvements made in combination as authorized in section 14-391, and macadamizing streets, avenues, alleys, and public thoroughfares of the city.

Language of resolution, declaring it "expedient and necessary" to grade street, is sufficient compliance. Burkley v. City of Omaha, 102 Neb. 308, 167 N.W. 72 (1918).



14-529 Street improvements; bonds; issuance; interest; term.

Bonds issued under the authority of the provisions of section 14-528 shall be denominated bonds to finance street improvements, shall be issued and sold in accordance with the provisions of section 14-515 governing the issuance and sale of bonds, and shall bear an interest rate not greater than the rate of interest specified in said section as respects general bonds of the city. Such bonds so issued may be made payable in not less than five years and in not more than twenty years from date of issue.



14-530 Street improvements; bonds; proceeds, uses; special assessment sinking fund; purpose.

The proceeds from the sale of bonds herein authorized, together with all special taxes and assessments to be levied for the classes of improvements designated in section 14-528, and the proceeds in the nature of all earnings and income from the investment and use thereof shall be used and employed to finance such classes of improvements, inclusive of all proper intersection charges. All such proceedings shall be credited to a fund to be designated special assessment sinking fund, and, except such part thereof as may be required to pay proper intersection charges, shall be kept and maintained within such fund. The accumulations in this fund, less the amounts thereof necessary to pay proper intersection charges from time to time, shall constitute a sinking fund to pay interest as it accrues and finally to pay at maturity all bonds issued and sold under the provisions hereof, except such part thereof as has been devoted to the payment of proper intersection charges. The proportion of bonds authorized hereunder and necessary to pay proper intersection charges, inclusive of interest thereon, shall be paid and redeemed from the general sinking fund of the city. In all cases where taxes and special assessments levied under section 14-533 have been paid and have been credited to the special assessment sinking fund, such taxes and special assessments as well as all other credits in said fund may be used to finance other improvements, but only to the extent which will leave the fund available to pay all bonds issued to finance street improvements and interest thereon when maturing or due, except such part as by this section is charged to the general sinking fund of the city.



14-531 Street improvements; bonds; fund to finance intersections; requirements.

The department of accounts and finances shall establish and maintain a fund to be designated fund to finance intersections. Immediately upon the completion of the work of any contract for improvements herein authorized, the city engineer shall carefully estimate and correctly certify to the city council the exact amount which has been spent in the performance of such contract for proper intersection purposes. The council shall at once carefully examine such certification and either approve or reject the amount so certified. If it is rejected, further certifications shall be required until a proper amount has been certified, which shall be approved. As soon as approved, the department of accounts and finances shall charge the special assessment sinking fund with the full amount as approved and shall credit the fund to finance intersections with a like amount. Just before each interest payment date an account shall be correctly and exactly stated between said funds so as to apportion as properly and exactly as possible the respective interest charge against each fund. The two funds above mentioned shall be continuously kept and maintained so that the fund to finance intersections will show exactly or approximately the total amount of bonds which has been devoted to the payment of intersection charges.



14-532 Street improvements; bonds; special assessment sinking fund; investment; special use.

The avails and proceeds of the special assessment sinking fund may, when not required for any of the purposes heretofore specified in section 14-530, be temporarily invested in securities of the United States Government, State of Nebraska, Douglas County, metropolitan city, school district of such city, or publicly owned and operated municipal utilities thereof; but all such investments shall be made so as to be closed out and realized upon whenever the proceeds so invested are needed for the purpose specified in said section. The proceeds of the special assessment sinking fund, insofar as required, may be used to complete the work under a contract where the contractor fails or refuses to perform such work.



14-533 Street improvements; special assessments authorized; use.

Upon the completion of the work under any contract authorized by sections 14-528 to 14-532, the city council is authorized to levy and assess, in the usual manner, special taxes and assessments to the extent of benefits conferred thereby to pay the costs of the improvements less the amount of proper intersection costs under such contract, all of which taxes and special assessments shall constitute a sinking fund, as and for the purposes specified in section 14-530.



14-534 Streets; grading; estimate of cost; contract for.

Before any street, avenue, alley or thoroughfare is graded, the city engineer shall make a careful and detailed estimate of the total cost of such grading, and shall report the same to the council as an approximate estimate of such cost. If such estimate is approved by the council, thereupon a contract may be let for the grading in the manner provided for letting improvement contracts, which contract, however, shall not exceed in total amount the approved approximate estimate.



14-535 Streets; grading; bonds; requirements; interest; maturity; sale; use of proceeds.

As soon as any such contract is let, the city council is thereupon authorized to issue and dispose of bonds of the city in amounts sufficient to pay for the total work to be done under such contract. Unless bonds are disposed of for such purpose, the contract shall not be performed and shall not be binding upon the city. Bonds issued under the provisions hereof shall be denominated grading bonds, and shall state upon the face thereof the street or part of street to be graded from the proceeds thereof. Such bonds shall be due and payable in five years from date thereof, shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable semiannually, shall have interest coupons annexed, and shall not be sold or disposed of below par, and the proceeds therefrom shall be used only for the purpose of paying the costs of the grading for which issued. Such bonds may be sold or disposed of in the manner deemed best or advisable. As the work of grading progresses, partial estimates may be allowed and paid and the final estimates paid as soon as allowed.



14-536 Streets; grading; special assessments; rate of interest; sinking fund; use.

Upon the completion of any grading of a street, avenue, alley, or thoroughfare, the city council shall levy in the manner provided in sections 14-501 to 14-566 special assessments, to the extent of the benefits, to cover the total costs of such grading. Special assessments so levied shall be made payable as provided in section 14-537. All installments shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of levy until due, and the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, whenever such become delinquent. All such special assessments and all interest accruing thereon shall constitute a sinking fund and shall be used only for the purpose of paying the interest on the bonds issued in that connection as the same accrues and of paying the principal sum of the bonds at the maturity thereof.



14-537 Special assessments; when payable; rate of interest; collection and enforcement.

Special assessments for improving the streets, alleys, sewers, and sidewalks within any improvement district in a city of the metropolitan class, except where otherwise provided, shall be made in accordance with this section. The total cost of improvements shall be levied at one time upon the property and become delinquent as provided in this section. The city may require that the total amount of such assessment be paid in less than ten years if, in each year of the payment schedule, the maximum amount payable, excluding interest, is five hundred dollars. If the total amount is more than five thousand dollars, then the city shall establish a payment schedule of at least ten years but not longer than twenty years with the total amount payable in equal yearly installments, except that the minimum amount payable shall not be less than five hundred dollars per year, excluding interest. The first installment shall be due and delinquent fifty days from the date of levy, the second, one year from date of levy, and a like installment shall be due and delinquent annually thereafter until all such installments are paid. Each of the installments except the first shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of levy until the installment becomes delinquent and, after the installment becomes delinquent, shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable in advance, as in other cases of special assessments. Such special assessments shall also be collected and enforced as in other cases of special assessments.

Statute authorizes creation of improvement districts and assessment of special taxes for improvement of streets and alleys. Wead v. City of Omaha, 124 Neb. 474, 247 N.W. 24 (1933).



14-538 Special assessments; relevy; when authorized.

Whenever any special tax or assessment upon any lot or lots, lands or parcels of land is found to be invalid, uncollectible and void, or shall be adjudged to be void by a court of competent jurisdiction, or paid under protest and recovered by suit, because of any defect, irregularity or invalidity, in any of the proceedings or on account of the failure to observe and comply with any of the conditions, prerequisites, and requirements of any statute or ordinance, the mayor and council shall have the power to relevy the same upon the said lot or lots, lands or parcels of lands in the same manner as other special taxes and assessments are levied, without regard to whether the formalities, prerequisites, and conditions, prior to equalization, have been had or not.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Omaha charter of 1897 contained sufficient authority for relevy of special assessment which was attempted to be levied but failed because of irregularities. Mercer Co. v. City of Omaha, 76 Neb. 289, 107 N.W. 565 (1906).

Whether property is benefited by park or boulevard is a question of fact. Hart v. City of Omaha, 74 Neb. 836, 105 N.W. 546 (1905).



14-539 Special assessments; depth to which property may be assessed.

In case the lots and real estate abutting upon that part of the street ordered paved as shown upon any such plat or map are not of uniform depth, as well as in all cases where, in the discretion of the board of equalization, it is just and proper so to do, the board shall have the right and authority to fix and determine the depth to which the real estate shall be charged and assessed with the cost of such improvement, without regard to the line of such lots, the same to be fixed and determined upon the basis of benefits accruing to the real estate by reason of such improvement. The provisions of this section, in regard to the depth to which real estate may be charged and assessed, shall apply to all special assessments.



14-540 Special assessments; defects; irregularities; relevy.

In cases of omission, mistake, defect or any irregularity in the preliminary proceedings on any special assessment, the city council shall have power to correct such mistake, omission, defect or irregularity, and levy or relevy a special assessment on any or all property in the district, in accordance with the special benefits to the property on account of such improvement as found by the council sitting as a board of equalization. The city council shall deduct from the benefits and allow as a credit, before such relevy, an amount equal to the sum of the installments paid on the original levy.



14-541 Sewers and drains; special assessments; levy.

Special assessments may be levied by the city council for the purpose of paying the cost of constructing or reconstructing sewers or drains within the city, such assessments to be levied on the real estate benefited by the sewer so constructed or reconstructed to the extent of the benefits to such property, to be determined, equalized, levied, and collected as in other cases for special assessments. Where the city council, sitting as a board of equalization, shall find the benefits to be equal and uniform, the levy may be according to the front footage of lots or real estate benefited, or according to such other rule as the city council, sitting as a board of equalization, may adopt for the distribution or adjustment of cost upon the lots or real estate benefited by the improvement.



14-542 Improvements; property exempt from assessment; cost of improvement; how paid.

When public improvements are made upon a street or part thereof and there are lots or grounds belonging to the city but held or used as a part of any utility system or plant owned by it, either abutting upon or adjacent to such street or embraced within any improvement district, such property shall not be subject to special assessments for the costs of the improvement, but the costs of improving one-half, or such parts of the costs as might otherwise be assessed against such property, shall be paid out of the water fund, gas fund, or other fund available for such purpose and created to pay the costs of operation of such utility. The board or body having charge of such fund is directed to pay such costs of such improvement upon the completion thereof to the city treasurer, and the amount so paid shall be applied to pay the partial costs of such improvement. Whenever any water main is laid by a metropolitan utilities district in a street of a city of the metropolitan class and there are lots or grounds abutting upon such street or embraced within any improvement district which are owned and controlled by the city, one-half the cost of constructing such water main in front of such lot or grounds, if special benefits equal such an amount, to be determined by the metropolitan utilities district, but not to exceed fifty cents per lineal front foot, shall be paid out of the general fund of the city. The city council shall provide for the payment of such costs to the metropolitan utilities district.

Error of city council in including exempt property in improvement district is at most a mere irregularity, not defeating jurisdiction. Penn Mutual Life Ins. Co. v. City of Omaha, 129 Neb. 733, 262 N.W. 861 (1935).

City of Omaha waterworks is exempt from taxation under the Constitution. City of Omaha v. Douglas County, 96 Neb. 865, 148 N.W. 938 (1914).

Public parks belonging to a city are not taxable property. Herman v. City of Omaha, 75 Neb. 489, 106 N.W. 593 (1906).



14-543 Terms, defined.

The word lot as used in this act shall be taken to mean a lot as described and designated upon the recorded plat of any such city, and in case there is no recorded plat of any such city, it shall mean a lot as described and designated upon any generally recognized map of such city. The word lands shall mean any unsubdivided real estate. The word street shall be deemed to include boulevards, avenues, alleys and lanes, or any form of public roadway in the city.

Right-of-way of railroad crossing street at an angle was subject to special assessment. Chicago & N.W. Ry. Co. v. City of Omaha, 154 Neb. 442, 48 N.W.2d 409 (1951).



14-544 Special assessments; cost of improvement; expenses included.

A special assessment shall not be declared void or invalid because said board of equalization has included in the total cost of the improvement (1) the cost of inspection under the direction of the city engineer, (2) the cost of such grading, filling or street repairs incidental to such improvement, (3) the additional cost of maintenance or repair of such improvement included in the contract for such work, (4) the cost of removing obstructions and removing and lowering pipes owned and controlled by the city.



14-545 Special assessments; determination of amounts.

All special assessments to cover the cost of any public improvements herein authorized shall be levied and assessed on all lots, parts of lots, lands, and real estate specially benefited by such improvement, or within the district created for the purpose of making such improvement, to the extent of the benefits to such lots, parts of lots, lands, and real estate by reason of such improvements, such benefits to be determined by the council sitting as a board of equalization. Where they shall find such benefits to be equal and uniform, such assessment may be according to the foot frontage, and may be prorated and scaled back from the line of such improvements according to such rules as the board of equalization shall consider fair and equitable.

1. Benefits

2. Powers

1. Benefits

Section was not unconstitutional as authorizing levy of the full cost of improvement according to front foot rule without regard to special benefits. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).

Determination by city council of special benefits may not be attacked in a collateral proceeding, except for fraud, a fundamental defect, or an entire want of jurisdiction. Wead v. City of Omaha, 124 Neb. 474, 247 N.W. 24 (1933).

All taxes for special improvements must be levied on property specially benefited by the improvement, but no taxes can be levied on property outside of the improvement district. McCaffrey v. City of Omaha, 91 Neb. 184, 135 N.W. 552 (1912).

Front footage cannot be adopted unless finding is made that benefits are equal and uniform. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).

Record of board must show affirmatively that council found that benefits were equal and uniform. John v. Connell, 64 Neb. 233, 89 N.W. 806 (1902).

Special benefits which may be set off against damages are such as increase the value of adjacent property, while common benefits are such as are enjoyed by the public at large without reference to the ownership of property adjacent to the public improvement. Barr v. City of Omaha, 42 Neb. 341, 60 N.W. 591 (1894); Kirkendall v. City of Omaha, 39 Neb. 1, 57 N.W. 752 (1894); City of Omaha v. Schaller, 26 Neb. 522, 42 N.W. 721 (1889).

2. Powers

Special assessments could be levied against railroad right-of-way. Chicago & N.W. Ry. Co. v. City of Omaha, 154 Neb. 442, 48 N.W.2d 409 (1951).

Council will not be restrained from passing ordinance levying special taxes, equalized by it, in absence of proof of fraud or mistake in equalization. Richardson v. City of Omaha, 78 Neb. 79, 110 N.W. 648 (1907).

Board of equalization, when regularly in session, with due notices published of matters to come before it, acts judicially upon matters within its jurisdiction, and such action is not open to collateral attack. Portsmouth Savings Bank v. City of Omaha, 67 Neb. 50, 93 N.W. 231 (1903).

Compensation of appraiser's fees for assessment of damages may be included in special assessment. Kuhns v. City of Omaha, 55 Neb. 183, 75 N.W. 562 (1898).



14-546 Special assessments; land; how described; apportionment.

It shall be sufficient in any case in making a levy or assessment of any tax, to describe the lot or piece of ground as the same is platted and recorded, although the same belongs to several persons; but in case any lot or piece of ground belongs to several persons, the owner of any part thereof may pay his proportion of the tax on such lot or piece of ground, and his proper share may be determined by the city treasurer.



14-547 Special assessments; board of equalization; meetings; notice; procedure; appointment of referee; ordinance; finality.

In all cases when special assessments are authorized by this act, except as otherwise provided, before any special tax or assessment is levied, it shall be the duty of the city council to sit as a board of equalization for one or more days each month as the city council shall elect. The council shall by rule provide for the day or days on which such meetings shall be held and for the opening and closing hours of such meetings. Notice of the date, time, and place of such meeting or meetings shall be published in the official newspaper for at least three days, the first publication to be at least seven days prior to the first session of the board. A majority of all members elected to the council shall constitute a quorum for the transaction of any business properly brought before them, but a less number may adjourn from time to time and compel the attendance of absent members. The proceedings of such board shall not be invalidated by the absence of a quorum during the advertised hours of sitting but the city clerk or some member of the board shall be present to receive complaints and applications and to give information. No final action shall be taken by the board except by a quorum in open session. When sitting as a board of equalization, the council may adopt such reasonable rules as to the manner of presenting complaints and applying for remedy and relief as shall seem just.

The council may appoint one or more suitable persons to act as a referee. The council may direct that any protest filed shall be heard in the first instance by the referee in the manner provided for the hearing of protests by the board of equalization. Upon the conclusion of the hearing in each case, the referee shall transmit to the board of equalization all papers relating to the case, together with his or her findings and recommendations in writing. The board of equalization, after considering all papers relating to the protest and the findings and recommendations of the referee, may make the order recommended by the referee or any other order in the judgment of the board of equalization required by the findings of the referee, may hear additional testimony, or may set aside such findings and hear the protest anew. If a referee is not appointed, the board shall hear and determine all such complaints and shall equalize and correct such assessment. After final deliberation and after all corrections and equalization of assessments have been made, the council may levy such special assessments by ordinance at a regular meeting thereafter. The ordinance levying a special assessment shall be final and binding as the final order or judgment of a court of general jurisdiction. After the passage of such ordinance no court shall entertain any action for relief against such special assessment, except upon appeal from such final order, which remedy shall be deemed exclusive.

1. Authority to levy

2. Notice to property owners

3. Protest

4. Meetings of council

5. Effect of action taken

6. Review

7. Miscellaneous

1. Authority to levy

Above section was adopted and incorporated by reference into Laws 1921, Chapter 110 (sections 18-401 to 18-411). Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).

2. Notice to property owners

Effect of failure to publish notice raised but not decided. Chicago & N.W. Ry. Co. v. City of Omaha, 156 Neb. 705, 57 N.W.2d 753 (1953).

Publication for specified time in three daily papers, one of them in German language in German newspaper, is sufficient. John v. Connell, 71 Neb. 10, 98 N.W. 457 (1904).

Notice is sufficient if it describes lots to be assessed without giving name of owners. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).

3. Protest

A protest filed before or during session of boards is an appearance and waiver of any defects in notice. Shannon v. City of Omaha, 73 Neb. 507, 103 N.W. 53 (1905), affirmed on rehearing, 73 Neb. 514, 106 N.W. 592 (1906); Eddy v. City of Omaha, 72 Neb. 550, 101 N.W. 25 (1904), modified on rehearing 72 Neb. 559, 102 N.W. 70 (1905), modified on rehearing, 72 Neb. 561, 103 N.W. 692 (1905).

4. Meetings of council

City council must meet at place and at time designated in notice. Portsmouth Savings Bank v. City of Omaha, 67 Neb. 50, 93 N.W. 231 (1903); Grant v. Bartholomew, 58 Neb. 839, 80 N.W. 45 (1899).

Council must remain in session all the time specified in notice or proceedings are invalid. Hutchinson v. City of Omaha, 52 Neb. 345, 72 N.W. 218 (1897).

5. Effect of action taken

Aggrieved property owner, failing to pursue statutory remedies, cannot attack validity of special assessments in collateral proceeding except for fraud or some fundamental defect or entire want of jurisdiction. Penn Mutual Life Ins. Co. v. City of Omaha, 129 Neb. 733, 262 N.W. 861 (1935).

City council, sitting as board of equalization, acts judicially, and its decisions are conclusive, unless reversed or modified in manner provided by law. Wead v. City of Omaha, 124 Neb. 474, 247 N.W. 24 (1933).

Board with notice given acts judicially, and its actions are not open to collateral attack except for fraud, gross injustice or mistake. Wead v. City of Omaha, 73 Neb. 321, 102 N.W. 675 (1905).

If council levies special assessment without jurisdiction, it is void, and may be collaterally attacked. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).

Where charter does not require notice and hearing as to sufficiency of petition, the determination reached at such hearing is not in nature of judgment and can be collaterally attacked. Portsmouth Savings Bank v. City of Omaha, 67 Neb. 50, 93 N.W. 231 (1903).

A void special assessment is not validated by voluntary payments made thereon. Wakeley v. City of Omaha, 58 Neb. 245, 78 N.W. 511 (1899).

Where special assessments are void, they cannot be enforced solely on ground of benefit of improvements to owners of abutting lands. Harmon v. City of Omaha, 53 Neb. 164, 73 N.W. 671 (1897).

6. Review

Review of proceeding for equalization and assessment of special taxes by metropolitan water district is by proceedings in error and not by appeal. McCague Inv. Co. v. Metropolitan Water District, 101 Neb. 820, 165 N.W. 158 (1917).

7. Miscellaneous

Where tax is not void but merely irregular and excessive the court should determine amount to be paid as condition of granting relief. Wead v. City of Omaha, 73 Neb. 321, 102 N.W. 675 (1905).

Where a purchaser assumes and agrees to pay special assessments as part of purchase price, or takes advantage of deduction of lien from appraised value of property sold at judicial sale, he is estopped to deny the validity of such assessments. Eddy v. City of Omaha, 72 Neb. 550, 101 N.W. 25 (1904), modified on rehearing 72 Neb. 559, 102 N.W. 70 (1905), modified on rehearing, 72 Neb. 561, 103 N.W. 692 (1905).

Where amount of tax has been deducted from appraised value and purchaser takes for less than two-thirds of appraised value upon assumption that such taxes are valid, he is estopped to deny validity. Omaha Savings Bank v. City of Omaha, 4 Neb. Unof. 563, 95 N.W. 593 (1903).

Covenants in deed, excepting taxes and assessments which the grantee assumed and agreed to pay, will not estop grantee from defending against the payment of illegal and void assessments. Orr v. City of Omaha, 2 Neb. Unof. 771, 90 N.W. 301 (1902).



14-548 Special assessments; board of equalization; appeal to district court; bond; decree.

Any person who has filed a written complaint before the board pursuant to section 14-547 shall have the right to appeal to the district court of the county within which such city is located, by filing a good and sufficient bond in the sum of not less than fifty dollars and not more than double the amount of the assessment complained of, conditioned for the faithful prosecution of such appeal, and if the judgment of special assessment is sustained, to pay the amount of such judgment, interest, and costs. Such bond shall be approved and appeal taken as specified in section 14-813. The district court shall hear the appeal as in equity and without a jury and determine anew all questions raised before the city. If the court finds such assessment to be valid, it shall render a decree for the amount of the assessment, interest, and costs, and declare the same a lien upon the lots or lands so assessed. If the court finds that the tax is invalid it shall order a relevy of such assessment or enter such decree as may be just and equitable.

Appeal from order levying special assessment lies to district court of county within which metropolitan city is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

An appeal from a special assessment by a metropolitan-class city taken as specified in section 14-813 means that proceedings from a district court shall be the same as on appeal from a county board, and under sections 25-1901 through 25-1908, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



14-549 Special assessments; when delinquent; interest.

All special assessments except when payable in installments shall be deemed delinquent if not paid within fifty days after the passage and approval of the ordinance levying the same, and interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable in advance, shall be paid on all delinquent special assessments from the time the same shall become delinquent.



14-550 Special assessments; collection; notice to landowners; duties of city clerk.

When any special assessment is levied it shall be the duty of the city clerk to deliver to the city treasurer a certified copy of the ordinance levying such tax, and the city clerk shall append thereto a warrant requiring the city treasurer to collect such special assessments. It shall be the duty of the city clerk to immediately give notice by mail to the owners of the property so assessed, or their agents, if the addresses of such persons can be ascertained, that such assessments will become delinquent on a certain date.

A mortgagee does not meet the requirements of ownership of affected property necessary to challenge a special assessment as invalid. County of Red Willow v. City of McCook, 243 Neb. 383, 499 N.W.2d 531 (1993).



14-551 Repealed. Laws 2007, LB 206, § 5.



14-552 Repealed. Laws 2007, LB 206, § 5.



14-553 City treasurer; duties.

The city treasurer of a city of the metropolitan class shall be a member of the finance department of such city and shall give bond or evidence of equivalent insurance in an amount as required by the finance director of such city. The treasurer shall be liable for the safekeeping and proper disbursement of all funds and money of the city collected or received by him or her. He or she shall keep his or her books and accounts in such manner as to show the amount of money collected by him or her from all sources, the condition of each fund into which the same has been placed, and the items of disbursement thereof.



14-554 Taxes and assessments; collection; compensation to county.

(1) The county in which any city of the metropolitan class is located shall receive as full compensation an amount equal to one percent of all money collected from taxation by the county for such city. Such fee shall be paid monthly out of the general funds of the city.

(2) Such county shall receive as full compensation for the collection and disbursement of all money from taxation and pursuant to section 77-3523 coming to the board of education an amount equal to one percent thereof, to be paid out of the general fund.

(3) Such county shall receive as full compensation for the collection and disbursement of the funds of the metropolitan utilities district an amount equal to one percent of all money collected by the county treasurer.

County treasurer is ex officio city treasurer of metropolitan city. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-555 Repealed. Laws 2007, LB 206, § 5.



14-556 City treasurer; authorized depositories; securities; conflict of interest.

(1) The city treasurer shall place all funds of the city, as the same accrue, on deposit in such banks, capital stock financial institutions, or qualifying mutual financial institutions within the city as shall agree to pay the highest rate of interest for the use of such funds so deposited. The city council is hereby directed to advertise for bids for rates for the deposit of such funds as is hereby contemplated.

(2) The banks, capital stock financial institutions, or qualifying mutual financial institutions referred to in subsection (1) of this section, so selected, shall:

(a) Give bond to the city for the safekeeping of such funds, and such city shall not have on deposit in any bank, capital stock financial institution, or qualifying mutual financial institution giving a guaranty bond more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus the maximum amount of the bond given by the bank, capital stock financial institution, or qualifying mutual financial institution or in any bank, capital stock financial institution, or qualifying mutual financial institution giving a personal bond more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus one-half of the amount of the bond of the bank, capital stock financial institution, or qualifying mutual financial institution. All bonds of such banks, capital stock financial institutions, or qualifying mutual financial institutions shall be deposited with and held by the city treasurer; or

(b) Give security as provided in the Public Funds Deposit Security Act.

(3) The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution is also serving as mayor, as a member of the city council, as a member of a board of public works, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds.

(4) Section 77-2366 shall apply to deposits in capital stock financial institutions.

(5) Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

City of metropolitan class can make no deposit in bank unless the deposit is protected by bond, and while it may be implied, it is not expressly required, that the bank must pay the premium on the bond. State ex rel. Sorensen v. South Omaha State Bank, 128 Neb. 733, 260 N.W. 278 (1935).



14-557 Taxes and assessments; lien upon real estate.

All general municipal taxes upon real estate shall be a first lien upon the real estate upon which it is levied and take priority over all other encumbrances and liens thereon. All special assessments regularly levied shall be a perpetual lien on the real estate assessed from the date of levy until paid irrespective of the county in which such real estate is situated, but shall be subject to all general taxes. The lien of all general municipal taxes levied on personal and real property shall be governed by the general revenue laws of this state.

A "perpetual lien" is not intended to continue delinquent taxes in force against real estate after a statute has barred a right of action. Rather, the word "perpetual" means that the lien conferred by the statute is fixed upon the land itself and is primary, overriding all other liens, since a sale thereunder if duly made would extinguish all other claims. Real estate can still be discharged from a perpetual lien by payment, sale for taxes, or the neglect of the purchaser to foreclose the lien until after the statute of limitations has run. INA Group v. Young, 271 Neb. 956, 716 N.W.2d 733 (2006).

Levy of city and school district taxes in city of metropolitan class computed on actual valuation and assessment as returned by county assessor and as equalized for preceding year. Chicago & N.W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).

Party buying land subject to lien for special taxes cannot ask to have such taxes set aside as invalid. Eddy v. City of Omaha, 72 Neb. 550, 101 N.W. 25 (1904), modified on rehearing 72 Neb. 559, 102 N.W. 70 (1905), modified on rehearing, 72 Neb. 561, 103 N.W. 692 (1905).

A special assessment against realty creates no personal liability; it is optional with owner whether he will pay assessment or allow land to be sold for it. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).

Taxes are a perpetual lien upon real estate superior to all others until paid. Mutual Benefit Life Ins. Co. v. Siefken, 1 Neb. Unof. 860, 96 N.W. 603 (1901).



14-558 Taxes; collection by distress and sale; duty of city treasurer.

It shall be the duty of the city treasurer to proceed as soon as practicable after any personal tax becomes delinquent, or prior thereto whenever the treasurer shall believe that any person, firm or corporation is about to dispose of any personal property on which a tax has been levied, to collect the same by distress and sale of the personal property of such person, firm or corporation if any such property can be found within such city. No demand of taxes shall be necessary, but it shall be the duty of every person owing any municipal tax or taxes in such cities to attend at the treasurer's office and pay the same.



14-559 Taxes and assessments; payment; collection; suit; powers of city treasurer.

All municipal taxes and all special assessments in such cities shall be paid in cash. The city treasurer may sue for the recovery of any tax, in his own name as treasurer, or in the name of the city, and shall have all the rights of a creditor in such suits and in the enforcement of a judgment or decree.



14-560 Taxes; warrant for collection.

No warrant, other than the warrant of the county clerk issued to the county treasurer under the general revenue law, shall be necessary for the collection of the general taxes levied for such cities.

Section is a part of the general scheme of municipal taxation established by 1905 act, and construction given thereto by taxing authorities as requiring levy to be computed on valuation and assessment as returned by county assessor and as equalized for preceding year, should be followed. Chicago & N.W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).



14-561 Repealed. Laws 2007, LB 206, § 5.



14-562 Taxes; defects in levy or assessment; relevy; correction of errors.

Whenever any municipal tax or taxes levied for any former year shall remain uncollected because of any defect, error or irregularity in either the power or manner of making the levy thereof, it shall be lawful for the council of such city to again levy a tax upon the property so delinquent in lieu of such former tax or taxes, and at the same rate, and upon the same assessment as such former tax or taxes were levied, and such tax or taxes shall be inserted in the tax list, and shall be collected in the same manner as other general taxes. The city council may, at any time, correct any error or defect, or supply any omission in the assessment or listing of any property subject to municipal tax made for the purpose of taxation for the then current fiscal year, and may require any and all persons to appear and answer under oath as to their possession or control of personal property subject to municipal taxation.



14-563 City funds; authorized investments.

Notwithstanding any provision of a home rule charter, funds of the city available for such purpose may be invested in securities of the United States, the State of Nebraska, a city of the metropolitan class, a county in which such city of the metropolitan class is located, or a school district of such city, in the securities of municipally owned and operated public utility property and plants of such city, or in the same manner as funds of the State of Nebraska are invested, except that the city treasurer may purchase certificates of deposit from and make time deposits in banks, capital stock financial institutions, or qualifying mutual financial institutions selected as depositories of city funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



14-564 City supplies; advertisement for bids; sheltered workshop; negotiation; contracts.

During the month of December of each year, the city council shall prepare, or cause to be prepared, a list of all supplies required for each office and department or board for the ensuing year. Such list shall designate clearly the quantity and quality of the articles required, but shall not specify the particular product of any manufacturer. The city council may negotiate directly with a sheltered workshop for such supplies pursuant to section 48-1503. In the event the council does not negotiate with a sheltered workshop, the city clerk shall advertise for bids on the articles in such list for at least three successive days in the official newspaper. Such advertisement shall state, in substance, that at a certain stated regular meeting of the city council, bids will be received and opened for all such supplies, and it shall be sufficient in such advertisement to describe the articles in a general way and refer to such list as being on file in the office of the city clerk. Such bids shall be received at the first regular meeting of the city council held after such advertisement has been completed, and awards shall be made at the next regular meeting thereafter. Bidders shall not be required to bid on all items included in such estimates, nor upon all items in one class. The council may accept the lowest and best bid on any item or items and may reject any and all bids. Other or additional supplies not exceeding the value of one hundred dollars for any officer or board may be purchased on the request of the mayor and comptroller.

Fiscal year for city of metropolitan class begins on January 1, and ends on December 31 of each year. Johnson v. Leidy, 86 Neb. 818, 126 N.W. 514 (1910).

City is liable for reasonable value of benefits received and retained under a contract which it was authorized to make, but which was void because irregularly executed. Cathers v. Moores, 78 Neb. 13, 110 N.W. 689 (1907).



14-565 City supplies; equipment; described.

The list described in section 14-564 shall include any and all supplies or equipment for public improvements, street cleaning or repairs, or horses, hose, engines, vehicles or implements used by the park board, fire department or police department. A list of such supplies may be made and advertised for at any time upon request of the proper board of officers, but subject to said section as to the bids and newspapers and advertisement for bids. The said list shall not include the books, documents or other papers or material purchased by the library board.



14-566 Printing; official newspaper; how designated; failure to print notice.

At the beginning of the term of each council, the purchasing agent shall advertise for three days in each daily newspaper of general circulation in the city for proposals for publishing in some daily newspaper, published in the English language and otherwise meeting the requirements of a legal newspaper fixed by state law, all public advertisements, notices, ordinances, resolutions, council proceedings, and all other matter published by the city. In addition to considering the rate bid for printing, the purchasing agent may give weight to the character of circulation, quality of printing, plant, delivery service, and responsibility of the bidders in determining the lowest and best bid. He may also consider the advantage of the same plant's combining publication of ordinances and providing an ordinance publishing service to subscribers. The purchasing agent shall notify the city clerk of his selection of the official newspaper, which shall continue as such throughout the term of the council. The council may order additional publication of any of its proceedings in any other qualified newspaper or publication. If at any time, the designated official newspaper ceases regular publication or is not giving service satisfactory to the council, the purchasing agent shall recommend another qualified newspaper to the council and, upon approval of the council, it shall become the official newspaper. In case of refusal or neglect of the official newspaper to publish any required notice, the city clerk shall post it in a conspicuous place in the city hall, and he shall keep a written record of such posting witnessed by two persons. The record of such posting shall be evidence that the same was done as required and shall be sufficient to fulfill the requirement of publication. The city shall not be without an official newspaper more than thirty days at a time.

Effect of posting notice raised but not decided. Chicago & N.W. Ry. Co. v. City of Omaha, 156 Neb. 705, 57 N.W.2d 753 (1953).



14-567 Pension board; duties; retirement plan reports.

(1) Beginning December 31, 1998, through December 31, 2017, the pension board of a city of the metropolitan class shall file with the Public Employees Retirement Board an annual report on each retirement plan established by such city pursuant to section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(a) The number of persons participating in the retirement plan;

(b) The contribution rates of participants in the plan;

(c) Plan assets and liabilities;

(d) The names and positions of persons administering the plan;

(e) The names and positions of persons investing plan assets;

(f) The form and nature of investments;

(g) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(h) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the pension board may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(2) Through December 31, 2017, if such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the pension board of a city of the metropolitan class shall cause to be prepared an annual report and shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the pension board does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the city. All costs of the audit shall be paid by the city. The report shall consist of a full actuarial analysis of each such retirement plan established by the city. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(3)(a) Beginning December 31, 2018, and each December 31 thereafter, for a defined benefit plan the pension board or its designee shall prepare and electronically file an annual report with the Auditor of Public Accounts and the Nebraska Retirement Systems Committee of the Legislature. If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, the report shall be in addition to the reports required by section 13-2402. The report shall be on a form prescribed by the Auditor of Public Accounts and shall include, but not be limited to, the following information:

(i) The levels of benefits of participants in the plan, the number of members who are eligible for a benefit, the total present value of such members' benefits, and the funding sources which will pay for such benefits; and

(ii) A copy of a full actuarial analysis of each such defined benefit plan. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization which offers investment advice or provides investment management services to the retirement plan.

(b) The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the pension board does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the pension board. All costs of the audit shall be paid by the pension board.



14-568 Municipal bidding procedure; waiver; when.

Notwithstanding any charter or statutory provisions or restrictions, any municipal bidding procedure may be waived by the city council of a city of the metropolitan class when required to comply with any federal grant, loan, or program.



14-601 Police; appointment; powers and duties of council.

The council shall have power, and it shall be its duty to appoint a chief of police, and all other members of the police force to the extent that funds may be available to pay their salaries, and as may be necessary to protect citizens and property, and maintain peace and good order. The council may appoint and define the duties of not to exceed two police matrons.

Until particular event happens upon which pension is to be paid to police officer, there is no vested right in pension payments. Lickert v. City of Omaha, 144 Neb. 75, 12 N.W.2d 644 (1944).

Provisions of this article are subject to amendment by ordinance adopted by city council and submitted to electors of city of metropolitan class operating under home rule charter. Munch v. Tusa, 140 Neb. 457, 300 N.W. 385 (1941).

Provisions relative to appointment and discharge of fireman are substantially identical with those relating to policeman. Shandy v. City of Omaha, 127 Neb. 406, 255 N.W. 477 (1934).

City is empowered to appoint police officers and require them to give bonds, and persons injured by negligent acts may recover thereon, although bond runs to the city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

A member of the police department of a metropolitan city is an officer and in the service of a governmental agency of the state. Rooney v. City of Omaha, 104 Neb. 260, 177 N.W. 166 (1920), opinion modified 105 Neb. 447, 181 N.W. 143 (1920).

When policeman of metropolitan city is assigned work outside duties of peace officer, but falling within corporate functions of municipality, he becomes servant thereof in its corporate capacity. Levin v. City of Omaha, 102 Neb. 328, 167 N.W. 214 (1918).



14-602 Chief of police; duties.

The chief of police shall have the supervision and control of the police force of the city, subject to the orders of the superintendent of police. All orders relating to the direction of the police force shall be given through the chief of police or, in his absence, the officer in charge of the police force.

It is the duty of mayor and chief of police to interfere actively to prevent open violation of law, and compliance may be compelled by mandamus. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-603 Chief of police; jurisdiction for service of process; bail.

The chief of police shall be the principal ministerial officer of the corporation. His or her jurisdiction and that of his or her officers in the service of process in all criminal cases and in cases for the violation of city ordinances shall be coextensive with the county. The chief of police or his or her officers shall take bail in all bailable cases for the appearance before the county court of persons under arrest, but such bail shall be subject to the approval of the county court.

Jurisdiction of chief of police is restricted to county in which metropolitan city is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-604 Chief of police; riots; subject to order of mayor; arrest powers.

The chief of police shall be subject to the orders of the mayor in the suppression of riots and tumultuous disturbances and breaches of the peace. He or she may pursue and arrest any person fleeing from justice in any part of the state and shall forthwith bring all persons by him or her arrested before the county court for trial or examination. He or she may receive and execute any proper authority for the arrest and detention of criminals fleeing or escaping from other places or states.

This section does not apply to proceedings instituted by complaint for violation of state statutes. Koop v. City of Omaha, 173 Neb. 633, 114 N.W.2d 380 (1962).

It is the duty of the chief of police to interfere for the prevention of public violation of the law, and this duty may be enforced by mandamus. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-605 Chief of police; powers.

The chief of police shall have, in the discharge of his proper duties, like powers and be subject to like responsibilities as sheriffs in similar cases.

The purpose of this section is to give chief of police the same powers and responsibilities to enforce the law as that given to sheriffs; it does not make the chief of police liable for the acts of policemen. Webber v. Andersen, 187 Neb. 9, 187 N.W.2d 290 (1971).

The chief of police has same duty as sheriff to interfere for prevention of public violation of the law. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-606 Police officer; bond; arrest powers.

Each police officer shall give a bond, shall have the same powers as sheriffs in arresting all offenders against the laws of the state, and may arrest all offenders against the ordinances of the city with or without a warrant. In discharge of their duties as police officers, they shall be subject to the immediate orders of the chief of police.

A policeman is an officer who is required to give an official bond, and premium is payable from general funds of the city. Wheeler v. City of Omaha, 111 Neb. 494, 196 N.W. 894 (1924).

Policeman is required to give bond as a public officer. Rooney v. City of Omaha, 104 Neb. 260, 177 N.W. 166 (1920).



14-607 Police officer; reports; duties.

It shall be the duty of police officers to make a daily report to the chief of police of the time of lighting and extinguishing of all public lights and lamps upon their beats, and also any lamps that may be broken or out of repair. They shall also report to the same office any defect in any sidewalk, street, alley, or other public highway or the existence of ice or dangerous obstructions on the walks or streets, or break in any sewer, or disagreeable odors emanating from inlets to sewers, or any violation of the health laws or ordinances of the city. Suitable blanks for making such reports shall be furnished to the chief of police by the city electrician and health commissioner. Such reports shall be by the chief of police transmitted to the proper officers of the city. In case of any violation of laws or ordinances the police officer making report shall report the facts to the appropriate prosecuting authority. They shall also perform such other duties as may be required by ordinance.



14-608 Repealed. Laws 1965, c. 78, § 2.



14-609 Police; removal.

All members or appointees of the police department shall be subject to removal by the city council in the same manner as provided for members of the fire department.

All members of police department are subject to removal by city council in the same manner as provided for members of fire department. State ex rel. Sutton v. Towl, 127 Neb. 848, 257 N.W. 263 (1934).



14-610 Repealed. Laws 1973, LB 420, § 1.



14-611 Repealed. Laws 1973, LB 420, § 1.



14-612 Repealed. Laws 1973, LB 420, § 1.



14-613 Repealed. Laws 1973, LB 420, § 1.



14-614 Repealed. Laws 1973, LB 420, § 1.



14-615 Repealed. Laws 1973, LB 420, § 1.



14-616 Repealed. Laws 1973, LB 420, § 1.



14-617 Repealed. Laws 1973, LB 420, § 1.



14-618 Repealed. Laws 1973, LB 420, § 1.



14-619 Repealed. Laws 1973, LB 420, § 1.



14-620 Repealed. Laws 1973, LB 420, § 1.



14-701 Transferred to section 14-102.02.



14-702 Fire department; officers, employees; appointment; criminal history record information check.

The city council shall employ a chief of the fire department and all other officers, firefighters, and assistants as may be proper and necessary for the effective service of the fire department to the extent and limit that the funds provided by the city council for that purpose will allow. Each fire department applicant shall, as a condition of employment, submit to the city a full set of his or her fingerprints along with written permission authorizing the city to forward the set of fingerprints to the Federal Bureau of Investigation, through either the Nebraska State Patrol or the police department, to facilitate a check of his or her criminal history record information by the Identification Division of the Federal Bureau of Investigation. The fingerprint check provided for in this section shall be solely for the purpose of confirming information provided by the fire department applicant.



14-703 Repealed. Laws 1965, c. 78, § 2.



14-704 Fire department; officers; removal; causes; procedure.

All members or appointees of the fire department shall be subject to removal by the city council under such rules and regulations as may be adopted, and whenever the council shall consider and declare such removal necessary for the proper management or discipline, or for the more effective working or service of the fire department. No member or officer of the fire department shall be discharged for political reasons, nor shall a person be employed or taken into such department for political reasons. Before a fireman can be discharged, charges must be filed against him before the council and a hearing had thereon, and an opportunity given such member to defend against such charges, but this provision shall not be construed to prevent peremptory suspension of such member by his superiors in case of misconduct or neglect of duty or disobedience to orders. Whenever any such suspension is made, charges shall be at once filed before the council by the person ordering such suspension, and a trial had thereon. The council shall have the power to enforce the attendance of witnesses and the production of books and papers, and to administer oaths to them in the same manner and with like effect and under the same penalties as in the case of magistrates exercising civil and criminal jurisdiction under the statutes of the State of Nebraska. It shall have such other powers and perform such other duties as may be authorized or defined by ordinance.

Dismissal is necessary when the employee lacks the qualifications of the position, fails in the performance of his duties, or has been shown to be an unfit or improper person to hold the position. Lewis v. City of Omaha, 153 Neb. 11, 43 N.W.2d 419 (1950).

This section makes members of fire department subject to removal by city council under conditions specified herein. State ex rel. Sutton v. Towl, 127 Neb. 848, 257 N.W. 263 (1934).

Members of police or fire department may be discharged on economic grounds without notice of hearing. State ex rel. Gieseke v. Moores, 63 Neb. 301, 88 N.W. 490 (1901); Moores v. State ex rel. Shoop, 54 Neb. 486, 74 N.W. 823 (1898).

Passage of resolution abolishing office and notification of incumbent that his services were no longer needed is sufficient to constitute discharge of officer. Moores v. State ex rel. Cox, 4 Neb. Unof. 235, 93 N.W. 986 (1903).



14-705 Repealed. Laws 1973, LB 420, § 1.



14-706 Repealed. Laws 1973, LB 420, § 1.



14-707 Repealed. Laws 1973, LB 420, § 1.



14-708 Repealed. Laws 1973, LB 420, § 1.



14-709 Authorized arson investigator; classified as a peace officer; when; powers.

Any person who is a sworn member of an organized and paid fire department of any city of the metropolitan class and who is an authorized arson investigator for such city in order to determine the cause, origin, and circumstances of fires shall be classified as a peace officer while on duty and in the course of any such investigation. Such person shall possess the same powers of arrest, search, and seizure and the securing and service of warrants as police officers of such city.

While on duty and in the course of any such investigation, such person may carry such weapons as may be necessary but only if that person has satisfactorily completed a training program offered or approved by the Nebraska Police Standards Advisory Council or equivalent training offered by such city and certified by the council. Such training need not include exposure to vehicle and traffic law, traffic control and accident investigation, or first aid.

Such person shall in addition have been an active member of an organized fire department for a minimum of six years and shall meet the minimum qualifications and training standards established by the city for all firefighters.

Any person granted the powers enumerated in this section may exercise such powers only while on duty and during the course of investigating the cause, origin, and circumstances of a fire.



14-801 Repealed. Laws 1969, c. 138, § 28.



14-802 Repealed. Laws 1969, c. 138, § 28.



14-803 Repealed. Laws 1969, c. 138, § 28.



14-804 Claims; allowance; procedure; appeal.

Before any claim against the city, except officers' salaries earned within twelve months or interest on the public debt is allowed, the claimant or his agent or attorney shall verify the same by his affidavit, stating that the several items therein mentioned are just and true and the services charged therein or articles furnished, as the case may be, were rendered or furnished as therein charged, and that the amount therein charged and claimed is due and unpaid, allowing all just credits. The city comptroller and his deputy shall have authority to administer oaths and affirmations in all matters required by this section. All claims against the city must be filed with the city comptroller. When the claim of any person against the city is disallowed, in whole or in part, by the city council, such person may appeal from the decision of said city council to the district court of the same county, as provided in section 14-813.

1. Claims required to be filed

2. Claims not required to be filed

3. Provisions of warrant

4. Miscellaneous

1. Claims required to be filed

The filing of a claim pursuant to this section is a procedural prerequisite to the prosecution of a wage claim against a city in the district court. Hawkins v. City of Omaha, 261 Neb. 943, 627 N.W.2d 118 (2001).

Statute requiring all claims against city to be filed with city comptroller includes claims for pension and disability and is mandatory. Schmitt v. City of Omaha, 191 Neb. 608, 217 N.W.2d 86 (1974).

Claim for premiums on policemen's bond must be filed. Wheeler v. City of Omaha, 111 Neb. 494, 196 N.W. 894 (1924).

2. Claims not required to be filed

This section does not require filing of claim with city council for refund of taxes paid under protest. City of Omaha v. Hodgskins, 70 Neb. 229, 97 N.W. 346 (1903).

To collect award of damages on condemnation of property, it is not necessary to file claim with city council. City of Omaha v. Clarke, 66 Neb. 33, 92 N.W. 146 (1902).

3. Provisions of warrant

Warrant is not invalidated by unauthorized recitals. Rogers v. City of Omaha, 82 Neb. 118, 117 N.W. 119 (1908).

Warrant properly issued by the city is written acknowledgment of indebtedness and a promise to pay and arrests running of statute of limitations. Rogers v. City of Omaha, 80 Neb. 591, 114 N.W. 833 (1908).

Warrant which is a valid obligation, payable out of general fund, is not invalidated by a recital that it is payable out of a special fund which city is not authorized to create. Abrahams v. City of Omaha, 80 Neb. 271, 114 N.W. 161 (1907).

4. Miscellaneous

Application of the Wage Payment and Collection Act does not affect the need to satisfy the requisites of pursuing a claim against a city of the metropolitan class. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

The filing of a claim pursuant to this section is a procedural prerequisite to the prosecution of wage claims against the city. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

Requirements of this section must be met before a claim can be filed against the city. Litigants cannot confer subject matter jurisdiction on a judicial tribunal by either acquiescence or consent. Coffelt v. City of Omaha, 223 Neb. 108, 388 N.W.2d 467 (1986).

A condition precedent to seeking relief in district court on a claim against a city of the metropolitan class is that claimants must file a claim with the city comptroller. Halbleib v. City of Omaha, 222 Neb. 844, 388 N.W.2d 60 (1986).

Generally, before any court may acquire jurisdiction over a claim against a city of the metropolitan class, the procedures set out in this section must have been followed. Bolan v. Boyle, 222 Neb. 826, 387 N.W.2d 690 (1986).

A partial estimate by city engineer on paving contract and by him reported for approval and allowance is a claim against city and appeal will lie. Lobeck v. State ex rel. Nebraska Bitulithic Co., 72 Neb. 595, 101 N.W. 247 (1904).



14-805 Claims; disallowance; notice.

Upon the rejection or disallowance of any claim, it shall be the duty of the city clerk to notify the claimant or his agent or attorney of such fact, unless such notice is waived in writing. Such notice may be served by any person authorized by the city clerk and must be served within ten days from the rejection of such claim. The notice and return thereon must be filed with the comptroller.



14-806 Claims; time limit for allowing; payment prohibited, when.

No bill or claim for labor, salary or material, or for extra service or overtime or account of any kind against the city, after it has been adversely reported on and rejected by the administration under which it has been incurred, and no bill, account or claim, not presented or claimed within eighteen months after it was incurred and payable, shall be allowed or authorized to be paid by any mayor and council except through the judgment of a court of competent jurisdiction. These provisions shall apply equally to any modification of the same account in whatever form it may be presented.

This section operates as a statute of limitations for wage claims against a city of the metropolitan class. Under this section, an administration may pay a timely wage claim rejected by a prior administration if ordered to do so by a court. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

This section is a limitation upon the power and jurisdiction of the council itself. Redell v. City of Omaha, 80 Neb. 178, 113 N.W. 1054 (1907).



14-807 Property damage assessments; appeal; exclusive remedy; effect.

In all cases of damage arising under the provisions of this act the party or parties whose property is damaged or sought to be taken by the provisions of this act shall have the right to appeal from such assessment of damages, but such appeal shall not delay the appropriation of the property sought to be taken, or delay the improvement proposed, or retard the change of grade sought to be made. In no case shall the city be liable for the costs or interest on such appeal, unless the party appealing shall be adjudged entitled, upon the appeal, to a greater amount of damage than was awarded. The remedy by appeal herein allowed shall be deemed and held to be exclusive.

Owner failing to appeal from special assessment is estopped to question same unless council without jurisdiction. Burkley v. City of Omaha, 102 Neb. 308, 167 N.W. 72 (1918).

It is necessary to the taking of an appeal that petition be filed in the district court within thirty days after the final order of the council assessing damages. Creighton University v. City of Omaha, 91 Neb. 486, 136 N.W. 829 (1912).

Damages need not be definitely fixed and ascertained before the appropriation of property, as act expressly provides that appeal shall not delay the taking, and until the appeal is determined, the amount of damages involved is a matter of conjecture. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).



14-808 Corporate name; process; service upon city.

The corporate name of each metropolitan city shall be The City of .................., and all process or notice whatever affecting any such city shall be served in the manner provided for service of a summons in a civil action.

Notice must be in writing and be served on mayor or acting mayor or in their absence from city, upon city clerk. Gordon v. City of Omaha, 77 Neb. 556, 110 N.W. 313 (1906).



14-809 Actions; intervention; waiver of service; confession of judgment; power of city attorney.

The city attorney shall have power to intervene in any suit or proceeding when the rights of the city are involved, or where the city is a proper party. He shall also have power to waive the issuance and service of summons and may enter a voluntary appearance when in his opinion the interests of the city may require it. He shall have power to confess judgment when authorized by the city council, and not otherwise.

Nebraska private citizens cannot maintain action under Clayton Act for alleged injury to municipality arising from alleged Sherman Act violations. Cosentino v. Carver-Greenfield Corp., 433 F.2d 1274 (8th Cir. 1970).



14-810 Actions; failure of city to defend; right of taxpayer; costs.

If the city shall refuse or neglect to defend any suit at law or in equity brought against it, any resident taxpayer may defend said suit on its behalf at the cost of the city, not including attorney's fees.

Resident taxpayer may commence and prosecute to judgment an equitable action for enforcement of a claim on behalf of city which its officers have refused to enforce. Pedersen v. Westroads, Inc., 189 Neb. 236, 202 N.W.2d 198 (1972).

If the city neglects or refuses to defend an action, a resident taxpayer may do so on behalf of the city. Lynch v. City of Omaha, 153 Neb. 147, 43 N.W.2d 589 (1950).

Where duly constituted representatives of city refuse or neglect to defend action, resident taxpayer may defend at cost of city, not including attorney's fees. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Where taxpayer with notice fails to appeal, he cannot thereafter bring injunction. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).



14-811 Franchises; grant; modification; procedure; notice; election.

Any ordinance or resolution granting, extending, changing or modifying the terms and conditions of a franchise shall not be passed until at least four weeks shall have elapsed after its introduction or proposal, and not until such resolution or ordinance has been published daily for at least two weeks in the official newspaper of the city. It shall not become effective or binding until submitted to the electors and approved by a majority vote thereof. Submission to the electors shall be made as provided in section 14-202. A new franchise shall not hereafter be granted or any modification or extension of any existing franchise made unless an annuity or royalty be provided and reserved to the city to be based either upon a fixed reasonable amount per year or a fixed percentage of the earnings under the operation of the franchise so granted, and not then until the same has been submitted to a vote and approved by the electors at a general city election or special election called for that purpose.

The power granted by section 18-2204 to the city to levy by ordinance an occupation tax upon community antenna television service is a special statute which takes precedence over the general provisions of this section requiring submission of a franchise annuity or royalty to the electorate. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).

A lease-purchase agreement relating to financing of a waste disposal plant and authorized by section 14-365.05 is not a franchise that violates this section. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).

Defendant's use of streets in supplying steam and chilled water for purposes of heating and air conditioning did not require granting of franchise. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).

State Railway Commission may regulate operation of taxicab company in Omaha. In re Yellow Cab & Baggage Co., 126 Neb. 138, 253 N.W. 80 (1934).

A permit to operate auto buses on streets of a city is not a franchise, and need not be submitted to a vote of the people. Omaha & Council Bluffs St. Ry. Co. v. City of Omaha, 114 Neb. 483, 208 N.W. 123 (1926).

Taxpayer cannot maintain suit to enjoin city from granting franchise to telephone company unless taxation will be increased thereby. Clark v. Interstate Independent Telephone Co., 72 Neb. 883, 101 N.W. 977 (1904).

Ordinance extending time for purchase of plant of water company is an extension of a franchise and must be submitted to popular vote. Poppleton v. Moores, 62 Neb. 851, 88 N.W. 128 (1901), affirmed on rehearing, 67 Neb. 388, 93 N.W. 747 (1903).

Ordinance or resolutions for building sidewalks should be published. Ives v. Irey, 51 Neb. 136, 70 N.W. 961 (1897).



14-812 City property; exemption from taxation, execution; judgments, how paid.

Lands, houses, money, debts due the city, and property, and assets of every description belonging to any metropolitan city, shall be exempt from taxation, execution, and sale. Judgments against the said city shall be paid out of the judgment fund, or out of a special fund created for the purpose.

Municipal waterworks of Omaha is not taxable. City of Omaha v. Douglas County, 96 Neb. 865, 148 N.W. 938 (1914).

Term "special fund" refers to a levy made for payment of specific judgments when general levy is insufficient. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).



14-813 Awards, orders of council; appeals from; procedure; indigent appellant.

Whenever the right of appeal is conferred by this act, the procedure, unless otherwise provided, shall be substantially as follows: The claimant or appellant shall, within twenty days after the date of the order complained of, execute a bond to such city with sufficient surety to be approved by the clerk, conditioned for the faithful prosecution of such appeal, and the payment of all costs adjudged against the appellant. Such bond shall be filed in the office of the city clerk. Upon the request of the appellant and the payment by the appellant to the city clerk or his or her designee of the estimated cost of preparation of the transcript, the city clerk shall cause a complete transcript of the proceedings of the city relating to its decision to be prepared. The cost of preparing the transcript shall be calculated in the same manner as the calculation of the fee for a court reporter for the preparation of a bill of exceptions as specified by rules of practice prescribed by the Supreme Court. At such time as the completed transcript is presented to the appellant, the appellant shall pay the amount of the cost of preparation in excess of the estimated amount already paid or shall receive a refund of any amount in excess of the actual cost. An appellant determined to be indigent shall not be required to pay a bond or any costs associated with such transcript preparation. For purposes of this section, indigent means the inability to financially pursue the appeal without prejudicing the appellant's ability to provide economic necessities for the appellant or the appellant's family. Indigency shall be determined by the court having jurisdiction over the appeal upon motion of the appellant. The court shall make a reasonable inquiry to determine the appellant's financial condition and shall consider such factors as the appellant's income, the availability to the appellant of other resources, including real and personal property, bank accounts, social security benefits, and unemployment or other benefits, the appellant's normal living expenses, the appellant's outstanding debts, the number and age of the appellant's dependents, and other relevant circumstances. It shall be the duty of the claimant or appellant to file a petition in the district court as in the commencement of an action within thirty days after the date of the order or award appealed from, and he or she shall also file such transcript before answer day. The proceedings of the district court shall thereafter be the same as on appeal from the county board. Any taxpayer may appeal from the allowance of any claim against the city by giving a bond and complying with this section.

This section shall not be so construed as to prevent the city council from once reconsidering its action on any claim or award upon ten days' notice to the parties interested.

A city council's disallowance of a claim because it accrued prior to eighteen months before the filing of the claim is not appealable. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

The action of the city council on claims for pension and disability is reviewable in the district court by way of petition in error or appeal. Schmitt v. City of Omaha, 191 Neb. 608, 217 N.W.2d 86 (1974).

Filing of transcript under this section is not jurisdictional. Adams v. City of Omaha, 179 Neb. 684, 139 N.W.2d 885 (1966).

Right to amend appeal bond in eminent domain proceedings is conferred. Ballantyne Co. v. City of Omaha, 173 Neb. 229, 113 N.W.2d 486 (1962).

Railroad company could enjoin illegal special assessment. Chicago & N.W. Ry. Co. v. City of Omaha, 156 Neb. 705, 57 N.W.2d 753 (1953).

Condemnees may appeal to the district court from award of appraisers. Trial in district court is no different with respect to rules of evidence than in any other condemnation proceeding. Papke v. City of Omaha, 152 Neb. 491, 41 N.W.2d 751 (1950).

Petition must be filed in district court within thirty days after final order of council assessing damage. Creighton University v. City of Omaha, 91 Neb. 486, 136 N.W. 829 (1912).

An appeal from a special assessment by a metropolitan-class city taken as specified in this section means that proceedings from a district court shall be the same as on appeal from a county board, and under sections 25-1901 through 25-1908, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



14-814 Utilities district; torts or obligations; exemption of city from liability.

A city of the metropolitan class shall not be liable for any tort or act of negligence of the metropolitan utilities district or of any other utility board or body with full and independent powers of control, or for torts or acts of negligence of any of the officers or employees of such board which may in any way result from, grow out of, or be connected with the maintenance, management, control, or operation of any water system or plant, any gas system or plant, or any other public utility system or plant which the city may acquire or own but which has been placed in the control of and is maintained and operated by any such district or board. The city shall not be liable for the debts and obligations of any such district or board incurred in connection with or in any way pertaining to the maintenance, management, control, or operation of any such plant or system by such board of control with full authority over the revenue and earnings of such system or plant.



14-815 Utilities district; powers and duties exclusive.

Nothing in sections 14-101 to 14-138, 14-201 to 14-229, 14-360 to 14-376, 14-501 to 14-556, 14-601 to 14-609, 14-702, 14-704, and 14-804 to 14-816 shall be construed so as to interfere with the powers, duties, authority, and privileges that are conferred and imposed upon the metropolitan utilities district as prescribed by law, but all matters relating to the powers, duties, authority, and privileges of such metropolitan utilities district so far as elsewhere conferred, imposed, and defined by law shall be exclusive and paramount.

The Metropolitan Utilities District has exclusive authority over the routine inspection of gas furnaces, and this authority is not shared with the City of Omaha. McNally v. City of Omaha, 273 Neb. 558, 731 N.W.2d 573 (2007).



14-816 City records; inspection; reports of city officers.

All citizens of this state and other persons interested in the examination of the records kept by any officer of the city, are hereby fully empowered and authorized to examine the same free of charge during the hours the respective offices may be kept open for the ordinary transaction of business. The city council shall have power to require from any officer of the city at any time a report in detail of the transactions in his office, or any matter connected therewith.



14-817 Bond; cost, appeal, supersedeas, injunction, attachment; when not required.

No bond for cost, appeal, supersedeas, injunction or attachment shall be required of any city of the metropolitan class or of any officer, board, commission, head of any department, agent or employee of any such city in any proceeding or court action in which said city of the metropolitan class or its officer, board, commission, head of department, agent or employee is a party litigant in its or his official capacity.

An appeal by a party described in this section operates as a supersedeas of a lower court judgment. Cummings Enterprises v. Shukert, 231 Neb. 370, 436 N.W.2d 199 (1989).



14-818 Paunch manure, rendering, or sewage plant; refuse area; establish; residential area; restriction.

After July 19, 1980, no person shall establish a paunch manure, rendering, or sewage treatment plant or facility, or an area where refuse, garbage, or rubbish is disposed of within three thousand three hundred feet of a residential area in a metropolitan-class city. For purposes of this section residential area shall mean an area designated as residential under the zoning authority of the city.



14-901 Repealed. Laws 1992, LB 746, § 79.



14-902 Repealed. Laws 1992, LB 746, § 79.



14-903 Repealed. Laws 1992, LB 746, § 79.



14-904 Repealed. Laws 1992, LB 746, § 79.



14-905 Repealed. Laws 1992, LB 746, § 79.



14-906 Repealed. Laws 1992, LB 746, § 79.



14-907 Repealed. Laws 1992, LB 746, § 79.



14-908 Repealed. Laws 1992, LB 746, § 79.



14-909 Repealed. Laws 1992, LB 746, § 79.



14-910 Repealed. Laws 1992, LB 746, § 79.



14-911 Repealed. Laws 1992, LB 746, § 79.



14-912 Repealed. Laws 1992, LB 746, § 79.



14-913 Repealed. Laws 1992, LB 746, § 79.



14-914 Repealed. Laws 1992, LB 746, § 79.



14-915 Repealed. Laws 1992, LB 746, § 79.



14-916 Repealed. Laws 1992, LB 746, § 79.



14-917 Repealed. Laws 1992, LB 746, § 79.



14-918 Repealed. Laws 1992, LB 746, § 79.



14-1001 Transferred to section 14-2101.



14-1002 Transferred to section 14-2112.



14-1003 Transferred to section 14-2102.



14-1004 Transferred to section 14-2103.



14-1005 Transferred to section 14-2104.



14-1006 Transferred to section 14-2105.



14-1007 Transferred to section 14-2106.



14-1008 Transferred to section 14-2113.



14-1009 Transferred to section 14-2120.



14-1010 Transferred to section 14-2118.



14-1011 Transferred to section 14-2119.



14-1012 Transferred to section 14-2107.



14-1013 Transferred to section 14-2137.



14-1014 Repealed. Laws 1957, c. 21, § 3.



14-1015 Transferred to section 14-2114.



14-1016 Transferred to section 14-2121.



14-1017 Transferred to section 14-2148.



14-1018 Transferred to section 14-2108.



14-1019 Transferred to section 14-2149.



14-1020 Transferred to section 14-1101.01.



14-1021 Transferred to section 14-2110.



14-1022 Transferred to section 14-2111.



14-1023 Transferred to section 14-2126.



14-1024 Transferred to section 14-2127.



14-1025 Repealed. Laws 1957, c. 21, § 3.



14-1026 Transferred to section 14-2143.



14-1027 Transferred to section 14-2144.



14-1028 Transferred to section 14-2140.



14-1029 Transferred to section 14-2142.



14-1030 Transferred to section 14-2152.



14-1031 Repealed. Laws 1992, LB 746, § 79.



14-1032 Transferred to section 14-2157.



14-1033 Repealed. Laws 1984, LB 975, § 14.



14-1034 Transferred to section 14-2145.



14-1035 Transferred to section 14-2146.



14-1036 Transferred to section 14-2147.



14-1037 Repealed. Laws 1992, LB 746, § 79.



14-1038 Transferred to section 14-2123.



14-1039 Transferred to section 14-2124.



14-1040 Repealed. Laws 1992, LB 746, § 79.



14-1041 Transferred to section 14-2138.



14-1042 Transferred to section 14-2139.



14-1101 Transferred to section 14-2153.



14-1101.01 Transferred to section 14-2109.



14-1102 Transferred to section 14-2115.



14-1102.01 Transferred to section 14-2154.



14-1103 Repealed. Laws 1992, LB 746, § 79.



14-1103.01 Transferred to section 14-2122.



14-1103.02 Transferred to section 14-2116.



14-1103.03 Transferred to section 14-2125.



14-1104 Transferred to section 14-2141.



14-1105 Transferred to section 14-2133.



14-1106 Repealed. Laws 1957, c. 22, § 1.



14-1107 Repealed. Laws 1957, c. 22, § 1.



14-1108 Transferred to section 14-2134.



14-1109 Transferred to section 14-2135.



14-1110 Transferred to section 14-2136.



14-1111 Transferred to section 14-2128.



14-1111.01 Transferred to section 14-2129.



14-1111.02 Transferred to section 14-2130.



14-1112 Transferred to section 14-2131.



14-1113 Transferred to section 14-2132.



14-1114 Transferred to section 14-2151.



14-1115 Transferred to section 14-2150.



14-1116 Transferred to section 14-2155.



14-1117 Transferred to section 14-2156.



14-1201 Bridges; acquisition; construction; maintenance; operation; powers of city; jurisdiction; exercise of powers.

Any city of the metropolitan class, including one governed under a home rule charter, is hereby authorized and empowered to acquire by purchase, condemnation, bargain and sale, lease, sublease, gift or otherwise, any bridge or viaduct, including approaches and avenues, rights-of-way or easements of access to approaches, necessary real and personal property incident thereto and franchises, special privileges, leases, and contracts in connection with such bridges or viaducts. It is also authorized and empowered to construct and contract for the construction of bridges or viaducts, including all of aforesaid appurtenances, facilities, and property. It is also authorized and empowered thereafter to repair, maintain, extend, renew, reconstruct, replace or enlarge and to mortgage or lease and to use and operate any such bridges or viaducts as toll or free bridges, either or both from time to time for public use and travel of all kinds by railroads, street railways, bus lines, vehicles, and pedestrians, and other uses, any or all as may be determined by the governing body of the city. It may use same for public utility purposes, and fix the rates of toll or the charges for the use of same, and grant nonexclusive franchises for use of same for public utility purposes upon such terms and conditions as may be prescribed by ordinance. It may exercise all such powers within the city limits and five miles outside thereof within the State of Nebraska, and any adjoining state, and across any navigable or nonnavigable stream forming the boundary between such states after having obtained authority, if any be necessary, from such states and from the United States. It may exercise such powers directly through the governing body of the city or any committee thereof or through a bridge commission created as provided in sections 14-1227 and 14-1244 to 14-1246, or part any one and part any other.

Right of city of Omaha to construct bridge across Missouri River and issue revenue bonds payable from bridge tolls upheld. Kirby v. Omaha Bridge Commission, 127 Neb. 382, 255 N.W. 776 (1934).



14-1202 Bridges; powers; joint action authorized.

Any power granted by sections 14-1201 to 14-1252 to such city may be exercised by the city independently or in cooperation with or aid of similar action by any other city or any county in Nebraska, or any city or county in an adjoining state, or the State of Nebraska, or any adjoining states, or state, or the government of the United States, when such other political unit has been authorized by law to exercise the necessary powers. Such joint action may be directly by the governing body of the city through the medium of a joint bridge commission subject to the same conditions provided in said sections for independent action.



14-1203 Bridges; utility franchises; power to grant.

The cities specified in section 14-1201, through the governing bodies thereof, are authorized and empowered to grant franchises for the nonexclusive use of the bridges acquired under sections 14-1201 to 14-1252 to public utilities upon such terms, conditions, and for such consideration as such cities may impose, whether incident to or part of the purchase of an existing bridge and rights of utilities in connection therewith, or otherwise, and thereafter to extend the duration or to amend the terms and conditions thereof. In the case of interstate bridges, any such grant shall be made by the governing body of such city by ordinance and no vote of the electors of the city shall be required. In no case shall such a grant be made by any bridge commission.



14-1204 Bridges; conveyance to state or United States for free bridge; conditions.

In the event that the State of Nebraska, an adjoining state, the government of the United States, either, any or all of them, should agree to take over any bridge acquired by the city or in course of construction under sections 14-1201 to 14-1252 and thereafter maintain and operate same as a free bridge at its or their expense, then such city is authorized to convey such bridge on such conditions to such party or parties. Such conveyance shall not be made unless and until all outstanding bonds issued to finance the bridge have been paid and canceled.



14-1205 Bridges; acquisition; construction; power may be assigned; conditions.

Any such city may grant the exclusive right to purchase an existing bridge or to construct a new bridge, and to maintain any such bridge within a distance not exceeding one mile on each side of the bridge to be so purchased or constructed, for the period necessary to reimburse cost plus not exceeding eight percent thereof for financing charges, together with interest upon said cost and charges, but in no event to exceed ten years, subject to the condition that at the termination of such period, such bridge shall become the sole property of the public and thereafter be maintained and operated by the city as a toll or free bridge as such city may determine from time to time in harmony with the other provisions of sections 14-1201 to 14-1252 and the laws of the United States. Such grant shall be made in the same manner and subject to the same conditions as may be provided in the charter of such city for the granting of franchises. Any such grant or assignment shall by operation of law be subject to the following conditions: The number of officers and employees and the salaries, wages, and compensation thereof shall be reasonable; no person shall be permitted free use of the bridge or use at discriminatory toll; tolls shall be both adequate to hasten payment for the bridge and reasonable to the public; financing costs shall be reasonable and the city may impose requirements and safeguards as to the conservation of funds and insurance of property; complete statements of operations and finances shall be filed with the city clerk on bond interest dates upon completion of the bridge and upon delivery of same to the city; and the city shall have power to require or itself perform audits and examine the books and call for any reports at any time. The city may enforce these obligations in any court of competent jurisdiction. Any such assignment shall by operation of law be subject to the conditions that the plans and specifications, the location, size, type and method of construction, the boundaries and approaches and the estimates of cost of construction and acquisition shall be first submitted to the governing body of the city and receive its approval before any construction shall be commenced or any contract for construction or for financing construction shall be entered into.



14-1206 Bridges; purchase or lease; how conducted.

If any such city shall desire to purchase, lease or sublease any existing bridge and shall have received any such authority as may be necessary from the government of the United States, the governing body of such city may determine the fair value thereof, the appraised value of which shall not exceed two million dollars, including all interests of any nature therein, and may by written resolution tentatively offer the owners thereof jointly the price so determined, and if all such owners within ninety days thereafter shall file with the city clerk of such city a duly authorized and properly executed written tentative acceptance of such offer, binding themselves to accept the same and to assign such lease or sublease or convey good and complete title by warranty deed when and if the necessary funds shall be provided therefor, then upon the filing of such acceptance, the governing body of the city may submit to the electors thereof, at a special election called for that purpose or at any general election of such city or of the State of Nebraska within one hundred and twenty days after the filing of such acceptance, the question whether such purchase shall be made at the price stated on the ballot and the governing body of the city be authorized to issue bonds of the kind or kinds stated in the proposition and in any such amount as may be required to provide the necessary funds. The proposition so submitted shall be carried if the majority of the electors voting on such proposition shall vote in favor thereof; Provided, no election and no vote of electors shall be required upon the question of acquiring by purchase, lease or sublease any existing bridge or issuing revenue bonds, in an amount not to exceed two million dollars as authorized by section 14-1217, for the acquisition by purchase, lease or sublease of any existing bridge, if the governing body of such city shall determine by a vote of a majority of its members to dispense with such election or vote of electors as to such question. If the proposition shall be carried at the election, or if the governing body shall so determine to dispense with such election, the tentative acceptance of the owners of such bridge shall then become final and binding upon them and may be enforced in any court of competent jurisdiction. Such purchase may also be made subject to existing mortgages and the assumption of outstanding bonds. If repairs, reconditioning or reconstruction shall be necessary to place any bridge so purchased or to be purchased in safe, efficient or convenient condition, the governing body of the city shall be empowered to issue additional revenue bonds to provide funds for that purpose in an amount not to exceed fifteen percent of the purchase price of such bridge. Any proposition submitted to the electors shall be published on three consecutive days in the official newspaper of the city to be completed not less than ten days before the date of the election. If and when the governing body of any such city shall determine to dispense with such election or vote of the electors, or if a proposition shall have been submitted to a vote of the electors thereof and carried at such election, such governing body is hereby authorized and empowered to exercise all power and authority reasonably necessary and incidental to the exercise of the powers herein granted.



14-1207 Bridges; right of eminent domain; procedure.

If any such city shall desire to acquire any existing bridge or lease thereof or all interests therein by the exercise of the power of eminent domain, and shall have received any such authority as may be necessary from the government of the United States, it may exercise such power in such manner as Congress may require, and if the manner is not prescribed by Congress, the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



14-1208 Repealed. Laws 1951, c. 101, § 127.



14-1209 Repealed. Laws 1951, c. 101, § 127.



14-1210 Repealed. Laws 1951, c. 101, § 127.



14-1211 Bridges; condemnation; award; submission to electors.

Within ninety days after a final condemnation award has been made the governing body of the city shall, if it elects to proceed further, introduce an ordinance providing for the submission to the electors of the city the question whether such award shall be confirmed and the property be taken and bonds of the kind or kinds determined by the governing body of the city, and stated upon the ballot, shall be issued in the amount of the award. Such proposition shall be submitted within ninety days after the ordinance becomes effective at a special election called for that purpose or at any general city or state election, and shall be carried if a majority of the electors voting thereon shall vote in favor thereof. No election and no vote of electors shall be required upon the question of acquiring by condemnation any bridge or issuing revenue bonds as authorized by section 14-1217 for the acquisition by condemnation of any existing bridge, if the governing body of such city shall determine by a vote of a majority of its members to dispense with such election or vote of electors as to such question.



14-1212 Bridges; condemnation; award; payment; vesting of title.

If such proposition is carried, or if the governing body shall so determine to dispense with such election, title to the property to be appropriated shall at once vest in said city, and the right to possession shall vest in said city as soon as money in the amount of said award is on deposit with the county judge.



14-1213 Repealed. Laws 1951, c. 101, § 127.



14-1214 Repealed. Laws 1951, c. 101, § 127.



14-1215 Bridges; acquisition; preliminary expenses; bonds; amount.

Notwithstanding any limitation or requirement contained in the city charter or imposed by other laws upon the limit of indebtedness, the issuance of bonds, the vote of the electors or the exercise of the power of eminent domain in or by such city, the governing body thereof is authorized and empowered to issue and dispose of general obligation bonds to the amount of fifty thousand dollars, or any part thereof, in any one calendar year, to finance preliminary work, including investigation, soundings, employment of engineers and architects, and any other useful work, or appropriate expenses in connection with the proposed acquisition or construction of any bridge, bridges or viaducts, and the preliminary financing thereof. Such bonds shall be short-term bonds not to exceed three years, redeemable at par on any semiannual interest date upon ten days' notice by publication once in the official newspaper, and may be sold at a discount of not more than two percent. The proceeds of the sale of such bonds may be advanced by the governing body of the city to a bridge commission created as provided in sections 14-1227 and 14-1244 to 14-1246, to be expended by such commission in preliminary work or for costs of operation and maintenance or interest charges as may be necessary. Whether expended by the governing body of the city or by a bridge commission, the amount so expended shall constitute a prior and first lien upon revenue derived from the operation of the bridge in connection with which such expenditures have been had, and shall be repaid as soon as possible and used by the governing body of the city to purchase or redeem said short-term bonds. The amount of such bonds shall be included as a part of the cost of the bridge and shall be repaid out of the proceeds of any bonds issued for permanent financing.



14-1216 Bridges; acquisition; general or revenue bonds authorized.

To finance any of the purposes or powers provided for in sections 14-1201 to 14-1252, the governing body of any such city shall in the first instance determine whether any purchase, condemnation or construction authorized by said sections shall be financed by bonds which are general obligations of the city and which may also be supported by a lien or mortgage on the bridge itself or upon the tolls to be derived therefrom, or both, or by revenue bonds as provided for in section 14-1217 and which are charged solely against the revenue to be derived from such bridge through the collection of tolls, or part one kind of bonds and part the other. It shall not have authority to purchase, condemn nor construct any bridge nor to issue any bonds, except the preliminary bonds specially authorized by section 14-1215, until first authorized by the majority vote of the electors voting on such proposition, which proposition shall indicate the method of acquiring the bridge and the kind or kinds of bonds, at a special election called for that purpose or at any general city or state election; Provided, no election and no vote of electors shall be required upon the question of acquiring or constructing any bridge or issuing revenue bonds as authorized by section 14-1217, for the acquisition or construction of any bridge located more than one mile from any existing bridge, other than a railroad bridge, if the governing body of such city shall determine by a vote of the majority of its members to dispense with such election or vote of electors as to such question. This grant of power to issue bonds is in addition to any other power which may now have been or hereafter may be conferred upon such city, and shall be free from the restrictions now imposed by the charter of the city upon the issuance of bonds and incurring of indebtedness, and subject only to the provisions of the Constitution of Nebraska. At such election the proposition shall be separate as to the bonds for each bridge to be acquired or constructed and the amount of bonds may be either a specific amount equal to the estimated total cost of every nature plus not to exceed twenty-five percent, or may be general and authorize the issuance of bonds in such amount as may be found necessary from time to time to complete the acquisition, construction, and equipment of the bridge and all costs incident thereto, or may be part one and part the other. For all purposes of financing, the total cost of any improvement authorized by sections 14-1201 to 14-1252 may include every item of expense in connection with the project, and among other items shall also include the cost of acquiring every interest of every nature and of every person in any existing bridge, the cost of constructing the superstructure, roadway, and substructure of any bridge, the approaches and avenues or rights-of-way of access thereto and necessary real estate in connection therewith, toll houses and equipment thereof and of the bridge, franchises, easements, rights or damages incident to or consequent upon the complete project expenses preliminary to construction, including investigation and expenses incident thereto, and prior to and during construction the proper traffic estimates, interest upon bonds and all such other expenses as after the beginning of operation would be properly chargeable as cost of operation, maintenance, and repairs.



14-1217 Bridges; acquisition; revenue bonds; power to issue.

Cities of the metropolitan class are hereby authorized to provide funds for the purposes of sections 14-1201 to 14-1252 by the issuance of revenue bonds of such cities, the principal and interest of which bonds shall be payable solely from the special funds herein provided for such payment and as to which, as shall be recited therein, the city shall incur no indebtedness of any kind or nature and to support which the city shall not pledge its credit nor its taxing power nor any part thereof. Such bonds may, at the option of the governing body of such city, be supported by mortgage or by deed of trust.



14-1218 Revenue bonds; interest; maturity.

Such revenue bonds shall bear interest payable semiannually, and shall mature in not more than twenty years from their date or dates and may be made redeemable at the option of the city issuing the same at not more than the par value thereof plus a premium of five percent, under such terms and conditions as the governing body of the city may fix prior to the issuance of such bonds.



14-1219 Revenue bonds; form; denominations; place of payment; powers of city.

The governing body of the city shall provide the form of such bonds including coupons to be attached thereto to evidence interest payments, which bonds shall be signed by the mayor and countersigned and registered by the city comptroller, under the city's seal, and which coupons shall bear the facsimile signature of said mayor and the city clerk, and shall fix the denomination or denominations of such bonds and the place or places of payment of the principal and interest thereof which may be at the office of the city treasurer, or any bank or trust company in the State of Nebraska or in the city of New York, State of New York. All bonds authorized by sections 14-1215 to 14-1217 and 14-1223 shall be and shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the state without, however, constituting the revenue bonds herein authorized an indebtedness of the city issuing the same. The governing body of the city may provide for the registration of such bonds in the name of the owner as to the principal alone or as to both principal and interest.



14-1220 Revenue bonds; sale; terms.

Such bonds may be sold in such manner as the governing body of the city may determine to be for the best interests of the city, taking into consideration the financial responsibility of the purchaser and the terms and conditions of the purchase and the availability of the proceeds of the bonds when required for payment of the costs; such sale to be at not less than ninety-two cents on the dollar and accrued interest.



14-1221 Revenue bonds; proceeds; management and use.

The proceeds of such bonds shall be deposited in the first instance with the city treasurer and thereafter with such depositories as the bridge commission shall direct and the governing body of the city shall approve, shall be secured in such manner and to such extent as the governing body of the city and the bridge commission shall require, shall be used solely for the payment of the cost of the bridges and costs incident thereto, and shall be drawn upon over the signatures of the chairman or vice-chairman of the bridge commission and the secretary and treasurer thereof, and under such further restrictions, if any, as the governing body of the city may provide. If the face amount of such bonds, less any discount on the sale thereof, shall exceed such cost, the surplus shall be paid into the fund hereinafter provided for the payment of the principal and interest of such bonds.



14-1222 Revenue bonds; city may purchase for investment or retirement.

The governing body of the city shall have the right to purchase for investment of other funds, and the bridge commission and the governing body of the city shall have the right to purchase for retirement and cancellation, any of such bonds that may be outstanding, at the market price, but at not exceeding one hundred and five and accrued interest and not exceeding the price, if any, at which the same shall in the same year be redeemable, but all bonds redeemed or purchased out of funds provided by the sale of bridge bonds shall forthwith be canceled and shall not again be issued.



14-1223 Revenue bonds; temporary bonds.

Prior to the preparation of definitive bonds the governing body of the city may, under like restrictions, issue temporary bonds with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



14-1224 Revenue bonds; trust agreements; terms; conditions.

The governing body of the city may enter into an agreement with any competent bank or trust company as trustee for the holders of such bonds, setting forth the duties of the city and the bridge commission in respect to the construction, maintenance, operation and insurance on all funds, the insurance of money on hand or on deposit and the rights and remedies of said trustee and the holders of such bonds, and restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds of corporations. Said trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the trustee and approval by the original bond purchasers of the appointment of consulting engineers and of the security given by the bridge contractors and by any bank or trust company in which the proceeds of bonds or bridge tolls or other money of the bridge commission shall be deposited, and may provide that no contract for construction shall be made without the approval of the consulting engineers. Said trust agreement may further contain provisions and covenants that all or any deposited money shall be secured, as may be therein provided, by surety company bonds or otherwise, and that investments of any or all money shall be prohibited, except as therein provided, or shall be regulated as therein provided, and that insurance upon the bridge and all property connected therewith, also use and occupancy insurance, shall be carried to the extent and under the conditions therein provided. Such trust agreement may also include a covenant that until the revenue bonds secured by such agreement and the interest thereon shall have been paid, the city will charge and collect for transit over any or all other bridges, then or thereafter owned by such city, rates of tolls which may be fixed in such covenant or may be based upon principles and premises set forth in such covenant. The tolls thereafter collected pursuant to such covenant shall be applied as provided in section 14-1226, or for the acquisition or construction or the maintenance and operation, in whole or in part, of any bridge or bridges now owned or hereafter acquired or constructed by such city or as may be otherwise provided by law.



14-1225 Bridges; state and political subdivisions; competing bridges; limitations upon, for protection of bondholders.

Neither the State of Nebraska nor any political subdivision thereof shall limit or restrict the rights and powers granted in sections 14-1201 to 14-1252 to the detriment of owners of outstanding bonds nor shall such state or political subdivision authorize the construction or itself construct any competing bridge within a distance of one mile on either side of the bridge unless and until all of such bonds, together with the interest thereon, have been fully paid and canceled, unless other adequate provisions shall have been made for the protection and guaranty thereof.



14-1226 Bridges; tolls; determination and use; rights of bondholders.

The rates of tolls to be charged for the use of any bridge acquired or constructed under the provisions of sections 14-1201 to 14-1252 shall be fixed and adjusted as may be required by any law of the United States, and shall be so fixed and adjusted as to provide a fund sufficient to pay the interest and principal of any bonds issued under sections 14-1215 to 14-1217 and 14-1223 and to provide an additional fund to pay the cost of maintaining, repairing and operating such bridge. The rates may also be so fixed and adjusted as to provide a reserve fund reasonably sufficient to provide for the cost of the continued operation, supervision, maintenance, and repair of said bridge or bridges for a period not to exceed twenty-five years after the removal of toll charges. After the provision of said funds has been completed, such bridge or bridges shall thereafter be maintained and operated free of toll unless or until the charging of reasonable tolls is continued or resumed by the governing body of the city or its commission in order to finance reconstruction, extension, enlargement, replacement or renewal of that particular bridge or in aid of the acquisition, construction, reconstruction, extension, enlargement, replacement or renewal of any other bridge owned in whole or in part by said city. The owners of outstanding bonds issued to finance the bridge, or the authorized trustee therefor, shall have the right to compel the fixing of adequate tolls by application to any court of competent jurisdiction. In case the city is at the same time providing for the payment of more than one bridge through the collection of tolls, the tolls upon such bridges may be maintained and adjusted so that each bridge shall assist the financing of the other.



14-1227 Bridge commission; members; term; vacancies; compensation; officers and employees; office; powers and duties.

When it has been determined by the governing body of any such city, by resolution or ordinance in the exercise of its discretion, that in the exercise of the powers conferred by sections 14-1201 to 14-1252, it is expedient to create a bridge commission, the mayor of such city, with the approval of the governing body of the city, shall appoint four persons, who, with the mayor, ex officio, shall constitute a bridge commission which shall be a public body corporate and politic under the name of (insert name of city) bridge commission. It shall have power to contract, to sue and be sued, and to adopt a seal and alter same at pleasure, but shall not have power to pledge the credit or taxing power of the city. No officer or employee of said city, except the mayor thereof, whether holding a paid or unpaid office shall be eligible to hold an appointment on said commission. Such appointees shall be originally appointed for terms of four years. Upon the expiration of such terms, appointments shall be made in like manner except that the term of the four appointees shall be for one year, two years, three years and four years, respectively. Not more than two of such appointees shall be members of the same political party. Vacancies shall be filled for any unexpired term in the same manner as the original appointment. Said commission shall elect a chairman and vice-chairman from its members, and a secretary and treasurer who need not be a member of such commission. The members of the commission shall receive no compensation and shall give such bonds as may be required from time to time by the governing body of the city. The commission shall fix the compensation of the secretary and treasurer. The commission shall have power to establish bylaws, rules, and regulations for its own government and to make and enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers. The commission may employ engineering, architectural, and construction experts and inspectors and attorneys, and such other employees as may be necessary in its opinion, and fix their compensation, all of whom shall do such work as the commission shall direct. All salaries and compensation shall be obligations against and be paid solely from funds provided under the authority of sections 14-1201 to 14-1252. The office, records, books and accounts of the bridge commission shall always be maintained in the city which the commission represents. Such commission may be charged by the governing body of the city with the construction of new bridges or the operation, maintenance, repair, renewal, reconstruction, replacement, extension or enlargement of existing bridges, or bridges hereafter constructed.



14-1228 Bridge commission; bridge plans and specifications.

The commission is hereby authorized to prepare the necessary and proper plans and specifications for the construction of such bridges as may be designated by the governing body of the city, to select the location for same, determine the size, type and method of construction thereof, to plan and fix their boundaries and approaches, to make the necessary estimates of the probable cost of construction and the acquisition of the land and rights for the sites of the abutments and approaches and avenues or easements of access to the bridges in a manner hereinafter provided, to enter into the necessary contracts to build and equip the entire bridges and the approaches and avenues or easements of access thereto, to build the superstructures and substructures and all parts thereof, to obtain and exercise such consent or authority as may be necessary from the government of the United States and the approval of the Secretary of the Army and Chief of Engineers, and to cause a survey and map to be made of all lands, structures, rights-of-way, franchises, easements or other interests in lands, including lands under water and riparian rights owned by any persons, corporation or municipality, the acquisition of which may be deemed necessary for the construction of such bridges, and to cause such map and survey to be filed in its office. The members of the commission, or its agents and employees, may enter upon such lands and structures and upon lands under water notwithstanding any interests in such lands or structures, for the purpose of making such surveys and maps; Provided, that the commission shall not proceed to exercise or carry out any authority or power herein given it to bind said commission beyond the extent to which money has been provided.



14-1229 Bridge commission; bids required; when.

No contract or agreement for the acquisition, construction, reconstruction, repair, enlargement, extension, renewal, replacement or equipment of such bridges exceeding in amount the sum of twenty-five hundred dollars shall be made without advertisement for bids, which shall be opened publicly, and an award made to the best bidder, with power in the commission to reject any or all bids.



14-1230 Bridge commission; plans and specifications; submission to city council.

The plans and specifications, the location, size, type and method of construction, the boundaries and approaches, and the estimates of cost of construction and acquisition, provided for in sections 14-1228 and 14-1229, shall be first submitted to the governing body of the city and receive its approval before final adoption by the commission, which shall have no power to proceed further until such approval has been had.



14-1231 Bridge commission; contracts; authorization of bonds required.

No contract for acquisition, construction, or incidents thereto, and no liabilities in connection therewith shall be entered into or incurred until bonds to finance the project have been authorized by the electors of the city in the method provided in section 14-1251, or until revenue bonds, as authorized by section 14-1217, have been issued and disposed of by the governing body of the city.



14-1232 Bridge commission; bridges; control and management.

The commission shall operate, manage, and control the bridges under its charge in their entirety, fix the rate of tolls, establish bylaws and rules and regulations for the use and operation of such bridges, provide for the lighting and policing thereof, and select such employees as it deems necessary and fix their compensation, and if and when authorized by the governing body of the city shall have power to renew, replace, reconstruct, extend and enlarge bridges, but shall not have power to create liens upon or to mortgage any property unless first authorized by the governing body of the city.



14-1233 Bridge commission; records; reports; city council; examinations.

The bridge commission shall keep an accurate record of all its acts, the property entrusted to it, the cost of the bridge or bridges, and incidents thereto, the expenditures for maintaining, repairing and operating same, and the daily tolls collected, which records shall be public records and the property of the city. A semiannual statement shall be published on each bond interest date in the official newspaper of the city. The governing body of the city shall have power to examine the accounts at any time, to call for any reports at any time in its discretion, and to require the commission and its employees to appear before it to report or testify at any time.



14-1234 Bridge commission; members; employees; removal.

The governing body of the city after reasonable notice and hearing may at any time remove any member of the commission or discharge any employee for good cause shown, but not arbitrarily nor for political reasons.



14-1235 Bridge commission; accounts; audits.

The accounts and statements of the commission shall be audited by or under the direction of the city comptroller semiannually and finally upon the completion of the work of the commission and at such other times as may be directed by the governing body of the city, the cost thereof to be charged against the funds provided for in sections 14-1201 to 14-1252.



14-1236 Bridge commission; bonds of officers, depositories; insurance.

The governing body of the city, and in the absence of action by it, the bridge commission shall have power to require bonds of officers and employees to require guarantees of deposited money, and to insure the bridges and all property connected therewith against every manner of loss or injury.



14-1237 Bridge commission; funds; investment.

Funds under control of the commission may be invested in certificates of deposit in national banks, capital stock financial institutions, or qualifying mutual financial institutions or in bonds or other evidences of indebtedness which are general obligations of the United States, the State of Nebraska or other states, or the city or the cities cooperating as provided in section 14-1202, but only in such a manner as to be immediately available for recapture when needed for the purposes authorized in sections 14-1201 to 14-1252. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



14-1238 Bridge commission; property; purchase authorized.

The commission is hereby authorized to purchase in the State of Nebraska and in any adjoining state when authorized by such state or the government of the United States, if such authority be necessary, solely from funds provided under the authority of sections 14-1201 to 14-1252, such lands, structures, rights-of-way, franchises, easements or other interests in lands, including lands under water and riparian rights of any person, railroad, or other public or private corporation, necessary or convenient for the acquisition, construction, extension or enlargement of said bridges and approaches thereto, upon such terms, prices or consideration as may be considered by it to be reasonable and can be agreed upon between it and the owner or owners, title thereto to be taken in the name of and to vest in the city.



14-1239 Bridge commission; property; condemnation; procedure.

Whenever it shall be necessary to condemn property in the State of Nebraska for the purpose of constructing, extending, or enlarging any portion of the bridges or the approaches thereto, or securing avenues of access or rights-of-way leading to the approaches, the commission may condemn any interests, franchises, easements, rights or privileges, land or improvements which may, in its opinion, be necessary for the purpose of constructing the bridges or approaches thereto, or necessary for rights-of-way or avenues of access leading to the approaches. Condemnation shall be certified to the governing body of the city for its action. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The commission is further empowered to exercise in any adjoining state such powers of eminent domain as may be conferred upon the commission by any act of Congress of the United States or as may be authorized by the law of that state. No payments of award in any condemnation proceeds or for the costs of such proceedings or the expense thereof, shall be made except from funds provided under the authority of sections 14-1201 to 14-1252. Title to property condemned shall be taken in the name of and vest in the city.



14-1240 Bridges; obstructions to construction; removal; damages; payment.

All individuals or corporations having buildings, structures, works, conduits, mains, sewers, wires, tracks, or other obstructions in, over, upon, or adjacent to the public streets, lanes, alleys, or highways or in, under, over or adjacent to the river over which the bridges are to be constructed, and which shall interfere with or impede the progress of the bridges and approaches when in process of construction and establishment, shall upon reasonable notice from the commission temporarily so shift, adjust, accommodate, or remove the same, as fully to meet the exigencies occasioning such action. Upon completion of such construction, the actual cost thereof, if reasonable, otherwise the reasonable cost thereof, and other incidental damages, shall be promptly paid to such person by the commission. In case of disagreement as to reasonable cost, the damages sustained shall be ascertained and determined as provided in sections 76-704 to 76-724 and shall be paid at once by the commission out of funds provided for in sections 14-1201 to 14-1252. Similar powers may be exercised in an adjoining state if and in the manner authorized by an act of Congress or the law of that state.



14-1241 Bridges; damage to property; payment; how ascertained.

The governing body of the city shall cause to be assessed the damages to property by reason of the construction and operation of the complete bridge property and appurtenances and to pay same out of funds provided for in sections 14-1201 to 14-1252. The damages sustained shall be ascertained and determined as provided in sections 76-704 to 76-724. Similar powers may be exercised in an adjoining state if and in the manner authorized by an act of Congress or the law of that state.



14-1242 Bridges; injury to public ways, works, or utilities; repair.

Any public ways or public works, including those of the metropolitan utilities district, damaged or destroyed by reason of the building of such bridges or approaches shall be restored or repaired by or at the expense of the commission and placed in their original condition as near as practicable, or at the option of the owners of such property, the same may be repaired or restored by the owner and the commission shall reimburse the owner for the reasonable cost thereof.



14-1243 Bridge commission; dissolution.

Any local commission provided for in sections 14-1227 and 14-1244 may be dissolved by the governing body of the city at any time after the acquisition, construction, and equipment of the complete bridge or bridges within its care have been completed and all the costs thereof have been paid from the funds provided by the bond issues provided for in sections 14-1215 to 14-1217 and 14-1223. Thereupon the governing body of the city shall assume the further duties in connection with such bridge, including the operation, maintenance and repair thereof, the administration of funds, the collection of tolls, and all other necessary or proper acts. At any time thereafter it may create a new bridge commission to effect any of the purposes or objects authorized by sections 14-1201 to 14-1252.



14-1244 Joint bridge commission; organization; powers and duties.

In case the governing body of any city designated in section 14-1201, having been authorized by the electors as required in section 14-1251, shall at any stage of the proceedings determine to cooperate with any such properly authorized political subdivision in this or an adjoining state in the joint acquisition and operation of a bridge or bridges, a joint commission shall be created. Such joint commission shall be created and the members selected by the action of each political unit cooperating, in the same manner provided for the creation of a local commission by the statutes applicable to each political unit, and upon which representation may be proportioned to the respective contribution of funds by the political units cooperating for the purpose of such acquisition; Provided, that the total membership shall not exceed ten. The commission shall select a chairman and a vice-chairman to represent each political subdivision cooperating in the enterprise and shall maintain a single office at the place selected by the commission but for legal purposes shall be domiciled within the jurisdiction of each political unit cooperating and shall have the power to sue and be sued. This commission shall constitute a public body corporate and politic, shall select and adopt its own name, and shall be vested with such powers and subject to such conditions as may be conferred and imposed by the government of the United States and such powers and conditions in the State of Nebraska as are conferred and imposed in sections 14-1201 to 14-1252 upon a local bridge commission, and such powers and subject to such conditions in an adjoining state as may be conferred and imposed by the laws of such state. The plans and specifications, the location, size, type and method of construction, the boundaries and approaches, and the estimates of the costs of construction, acquisition of property, and financing, shall be first submitted to the governing bodies of the political units cooperating and receive their approval by resolution before final adoption by the commission, which shall not enter into contracts and shall have no power to proceed further unless and until such approval has been had. If such joint commission is created after any work has been done, any funds provided or any liabilities incurred by the governing body of the city or by a local commission, such joint commission shall take over, succeed to, assume and be liable therefor.



14-1245 Joint bridge commission; bonds; sale; proceeds; how expended.

The cities specified in section 14-1201 are authorized and empowered to authorize or require said joint commission to conduct and to complete the sale of bonds provided for in sections 14-1215 to 14-1217 and 14-1223 at the same time and to the same purchaser under the best conditions obtainable, together with the bonds of the political subdivision with which it is cooperating so that the benefits of a joint offering and sale may be obtained. The funds derived from the sale of the bonds of all political subdivisions cooperating may be mingled and shall be administered and expended by the joint commission as one common fund. As nearly as may be, and subject to any rules and regulations which may be adopted by the commission for that purpose, the fund shall be deposited and maintained in equitable proportions within the territory of each political subdivision, and applied to the purchase or redemption of the separate bond issues in an equitable manner. All contracts, evidences of indebtedness and payment vouchers shall be signed by the treasurer and countersigned by each vice-chairman.



14-1246 Joint bridge commission; property; title; in whom vested; disagreements; arbitration.

Title to all real and personal property and to the completed bridge and all its appurtenances and incidents shall vest in the political subdivisions cooperating as tenants in common in the same proportion as the contributions made to the joint fund. In the event of the inability of the governing bodies of the political subdivisions cooperating or their joint commission to agree, the specific controversy may be submitted to arbitration in such manner as may be agreed upon.



14-1247 Bridges; joint purchase.

Any city specified in section 14-1201 desiring to exercise the power as granted in section 14-1202 to jointly purchase by bargain and sale any existing bridge may do so either when the electors have authorized such joint purchase or have authorized any independent purchase of such bridge. The governing body of the city is authorized to enter into joint contract with the other political unit as to all the conditions of purchase and the conditions of subsequent reconditioning, operation, toll charges, repair, maintenance, renewal, replacement, enlargement and extension of such bridge. Title to the bridge shall vest in the political units cooperating as tenants in common and operation shall be by the joint commission provided for in section 14-1244 and subject to the conditions provided with reference to such commission.



14-1248 Bridges; joint condemnation; procedure.

Any city specified in section 14-1201 may acquire an existing bridge by entering into joint condemnation proceedings with other political units, as authorized in section 14-1202. Where the property to be condemned is situated within the jurisdiction of more than one political unit or partly in the State of Nebraska and partly in an adjoining state, the political units cooperating shall first enter into contract electing in what jurisdiction and in which state a single joint proceeding to condemn the property as an entirety shall be instituted and the proceedings shall be conducted subject to the law of and in the manner provided for that jurisdiction, or such proceedings may be conducted subject to the law and in the manner provided by an act of Congress conferring the power of condemnation where the property to be acquired is situated in more than one state. For this purpose, cities in this state and specified in section 14-1201 are authorized to become parties to a single proceeding in an adjoining state and to subject themselves to the law of that state governing such proceedings. In the event of such joint proceedings in this state, the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The contract in this section provided for shall be similar to the contract provided for in section 14-1247 and shall also fix the proportionate contribution to be made by each political unit cooperating and shall also provide for the creation of a joint commission to take over the operation of the property in the event of its acquisition, subject to the conditions provided in sections 14-1244 to 14-1250 with reference to such joint commission. Title to the property condemned shall vest in the political units cooperating as tenants in common when, as, and if the approval of the electors has been had as provided in section 14-1251.



14-1249 Bridges; joint construction; joint management and control.

Whenever the electors of any metropolitan city shall have authorized the construction of a bridge as provided in section 14-1201, the governing body of the city shall have power to construct such bridge independently or jointly with any state or political unit as authorized in section 14-1202. Such cities are authorized to enter into any contract which may be necessary to effectuate this purpose. The title to all property acquired shall vest in the political units cooperating as tenants in common. The actual control of all construction and subsequent operation, including all property necessary to the completed bridge, and all maintenance and repair thereof, and all funds and the collection and custody of tolls shall vest in a joint bridge commission as provided in section 14-1244, which commission and its control shall not be terminated until such tenancy in common shall be terminated.



14-1250 Bridges; rights of cities in adjoining states.

Any city in an adjoining state which has been properly authorized by the laws of that state or the United States, may exercise in the State of Nebraska any and all the powers granted in sections 14-1201 to 14-1252 to cities in Nebraska, subject to the conditions and requirements of said sections.



14-1251 Bridges; acquisition; elections; rules governing.

Elections on propositions arising in connection with the exercise of any of the powers granted by sections 14-1201 to 14-1252 may be submitted by the governing body of the city to the electors thereof at any general, city or state election or at any special election called for that purpose, and any proposition shall be carried if a majority of the electors voting thereon vote in favor thereof. No bridge shall be finally or irrevocably acquired whether by purchase or by condemnation, or by construction, until such action and the necessary financing shall have been approved by a majority of the electors voting on the proposition at a general city or state election or at a special election called for that purpose, or shall have been approved by the governing body of the city, as authorized by said sections. Two or more propositions or questions may be submitted at the same election and on the same ballot provided each is so presented that the electors may vote separately upon each proposition. A vote of the electors authorizing independent action shall be held to also authorize joint action for the purpose so authorized but a vote on a proposition of joint action shall not be held to authorize independent action. The governing body of the city is hereby authorized to determine what shall be included in the proposition to be stated in notices of election and upon the ballots in its full discretion except that any proposition must indicate whether the bridge shall be acquired by the purchase or by the condemnation of an existing bridge or by the construction of a new bridge, and the kind of bonds to be issued to finance the same and the amount of such bonds may be set forth in any manner authorized in said sections.



14-1252 Bridges; cities with home rule charter; powers.

If any such city shall have adopted a home rule charter it may exercise any powers granted in sections 14-1201 to 14-1251 in the method herein provided or in such other method, in whole or in part, as may from time to time be provided in whole or in part by said home rule charter. The powers hereby conferred are to be exercised without any restriction or limitation under the city charter or laws of the state except the provisions of the Constitution of the state, and are supplementary and additional to powers which have been or may hereafter be conferred upon the city by the laws of the state or charter of the city. All powers granted or provided to be conferred upon the bridge commissions authorized by said sections are likewise granted to and conferred upon and may be exercised by the governing body of the city and the governing body of the city may delegate to any bridge commission created for such city under said sections, in the discretion of such governing body, any or all of the powers, privileges and rights of approval and restraint conferred upon it by said sections.



14-1301 Repealed. Laws 1978, LB 756, § 59.



14-1302 Repealed. Laws 1978, LB 756, § 59.



14-1303 Repealed. Laws 1978, LB 756, § 59.



14-1304 Repealed. Laws 1978, LB 756, § 59.



14-1305 Repealed. Laws 1978, LB 756, § 59.



14-1306 Repealed. Laws 1978, LB 756, § 59.



14-1307 Repealed. Laws 1978, LB 756, § 59.



14-1308 Repealed. Laws 1978, LB 756, § 59.



14-1309 Repealed. Laws 1978, LB 756, § 59.



14-1310 Repealed. Laws 1978, LB 756, § 59.



14-1311 Repealed. Laws 1978, LB 756, § 59.



14-1312 Repealed. Laws 1978, LB 756, § 59.



14-1313 Repealed. Laws 1978, LB 756, § 59.



14-1314 Repealed. Laws 1978, LB 756, § 59.



14-1315 Repealed. Laws 1978, LB 756, § 59.



14-1316 Repealed. Laws 1978, LB 756, § 59.



14-1317 Repealed. Laws 1978, LB 756, § 59.



14-1318 Repealed. Laws 1978, LB 756, § 59.



14-1319 Repealed. Laws 1978, LB 756, § 59.



14-1320 Repealed. Laws 1978, LB 756, § 59.



14-1321 Repealed. Laws 1978, LB 756, § 59.



14-1322 Repealed. Laws 1978, LB 756, § 59.



14-1323 Repealed. Laws 1978, LB 756, § 59.



14-1324 Repealed. Laws 1978, LB 756, § 59.



14-1325 Repealed. Laws 1978, LB 756, § 59.



14-1326 Repealed. Laws 1978, LB 756, § 59.



14-1327 Repealed. Laws 1978, LB 756, § 59.



14-1328 Repealed. Laws 1978, LB 756, § 59.



14-1329 Repealed. Laws 1978, LB 756, § 59.



14-1330 Repealed. Laws 1978, LB 756, § 59.



14-1331 Repealed. Laws 1978, LB 756, § 59.



14-1401 Repealed. Laws 1969, c. 552, § 40.



14-1402 Repealed. Laws 1969, c. 552, § 40.



14-1403 Repealed. Laws 1969, c. 552, § 40.



14-1404 Repealed. Laws 1969, c. 552, § 40.



14-1405 Repealed. Laws 1969, c. 552, § 40.



14-1406 Repealed. Laws 1969, c. 552, § 40.



14-1407 Repealed. Laws 1969, c. 552, § 40.



14-1408 Repealed. Laws 1969, c. 552, § 40.



14-1409 Repealed. Laws 1969, c. 552, § 40.



14-1410 Repealed. Laws 1969, c. 552, § 40.



14-1411 Repealed. Laws 1969, c. 552, § 40.



14-1412 Repealed. Laws 1969, c. 552, § 40.



14-1413 Repealed. Laws 1969, c. 552, § 40.



14-1414 Repealed. Laws 1969, c. 552, § 40.



14-1415 Repealed. Laws 1969, c. 552, § 40.



14-1416 Repealed. Laws 1969, c. 552, § 40.



14-1417 Repealed. Laws 1969, c. 552, § 40.



14-1418 Repealed. Laws 1969, c. 552, § 40.



14-1419 Repealed. Laws 1969, c. 552, § 40.



14-1420 Repealed. Laws 1969, c. 552, § 40.



14-1421 Repealed. Laws 1969, c. 552, § 40.



14-1422 Repealed. Laws 1969, c. 552, § 40.



14-1423 Repealed. Laws 1969, c. 552, § 40.



14-1424 Repealed. Laws 1969, c. 552, § 40.



14-1425 Repealed. Laws 1969, c. 552, § 40.



14-1426 Repealed. Laws 1969, c. 552, § 40.



14-1427 Repealed. Laws 1969, c. 552, § 40.



14-1428 Repealed. Laws 1969, c. 552, § 40.



14-1429 Repealed. Laws 1969, c. 552, § 40.



14-1430 Repealed. Laws 1969, c. 552, § 40.



14-1501 Repealed. Laws 1945, c. 159, § 1.



14-1502 Repealed. Laws 1945, c. 159, § 1.



14-1503 Repealed. Laws 1945, c. 159, § 1.



14-1504 Repealed. Laws 1945, c. 159, § 1.



14-1505 Repealed. Laws 1945, c. 159, § 1.



14-1506 Repealed. Laws 1945, c. 159, § 1.



14-1507 Repealed. Laws 1945, c. 159, § 1.



14-1508 Repealed. Laws 1945, c. 159, § 1.



14-1509 Repealed. Laws 1945, c. 159, § 1.



14-1510 Repealed. Laws 1945, c. 159, § 1.



14-1511 Repealed. Laws 1945, c. 159, § 1.



14-1512 Repealed. Laws 1945, c. 159, § 1.



14-1513 Repealed. Laws 1945, c. 159, § 1.



14-1514 Repealed. Laws 1945, c. 159, § 1.



14-1515 Repealed. Laws 1945, c. 159, § 1.



14-1516 Repealed. Laws 1945, c. 159, § 1.



14-1517 Repealed. Laws 1945, c. 159, § 1.



14-1518 Repealed. Laws 1945, c. 159, § 1.



14-1519 Repealed. Laws 1945, c. 159, § 1.



14-1520 Repealed. Laws 1945, c. 159, § 1.



14-1521 Repealed. Laws 1945, c. 159, § 1.



14-1522 Repealed. Laws 1945, c. 159, § 1.



14-1523 Repealed. Laws 1945, c. 159, § 1.



14-1601 Transferred to section 18-2101.



14-1602 Transferred to section 18-2102.



14-1603 Transferred to section 18-2103.



14-1604 Transferred to section 18-2104.



14-1605 Transferred to section 18-2105.



14-1606 Transferred to section 18-2106.



14-1607 Transferred to section 18-2107.



14-1608 Transferred to section 18-2108.



14-1609 Transferred to section 18-2109.



14-1610 Transferred to section 18-2110.



14-1611 Transferred to section 18-2111.



14-1612 Transferred to section 18-2112.



14-1613 Transferred to section 18-2113.



14-1614 Transferred to section 18-2114.



14-1615 Transferred to section 18-2115.



14-1616 Transferred to section 18-2116.



14-1617 Transferred to section 18-2117.



14-1618 Transferred to section 18-2118.



14-1619 Transferred to section 18-2119.



14-1620 Transferred to section 18-2120.



14-1621 Transferred to section 18-2121.



14-1622 Transferred to section 18-2122.



14-1623 Transferred to section 18-2123.



14-1624 Transferred to section 18-2124.



14-1625 Transferred to section 18-2125.



14-1626 Transferred to section 18-2126.



14-1627 Transferred to section 18-2127.



14-1628 Transferred to section 18-2128.



14-1629 Transferred to section 18-2129.



14-1630 Transferred to section 18-2130.



14-1631 Transferred to section 18-2131.



14-1632 Transferred to section 18-2132.



14-1633 Transferred to section 18-2133.



14-1634 Transferred to section 18-2134.



14-1635 Transferred to section 18-2135.



14-1636 Transferred to section 18-2136.



14-1637 Transferred to section 18-2137.



14-1638 Transferred to section 18-2138.



14-1639 Transferred to section 18-2139.



14-1640 Transferred to section 18-2140.



14-1641 Transferred to section 18-2141.



14-1642 Transferred to section 18-2142.



14-1643 Transferred to section 18-2143.



14-1644 Transferred to section 18-2144.



14-1701 Act, how cited.

Sections 14-1701 to 14-1725 shall be known and may be cited as the Parking Authority Law.

Parking Authority Law sustained as constitutional. Omaha Parking Authority v. City of Omaha, 163 Neb. 97, 77 N.W.2d 862 (1956).



14-1702 Parking Authority Law; policy.

It is hereby determined and declared as a matter of legislative finding and policy:

(1) That the traffic in the streets of the business section of metropolitan cities has become congested by the great number of motor vehicles entering and traversing such streets, and the trend is for an ever-increasing number of vehicles on such streets and that, unless appropriate action is taken, the congestion will become worse and constitute a public nuisance;

(2) That (a) the traffic congestion has created a hazard to life, limb, and property of those using such streets, (b) the free circulation of traffic of all kinds is necessary to the health, safety, and general welfare of the public, and (c) any impeding of the free flow of traffic might seriously affect the rapid and effective fighting of fires and the disposition of the police force and emergency vehicles;

(3) That there is insufficient space, on the streets or places adjacent thereto, to provide the required parking and that convenient offstreet parking would facilitate the free flow of traffic. The space below the surface of property, owned by the county for courthouse sites or other public uses, and the space below the surface of the streets could properly and beneficially be used for parking areas and such use would promote public safety, convenience, and welfare; and

(4) That providing for the relieving of traffic congestion is a matter of public welfare, of general public interest, statewide concern, and within the powers reserved to the state.



14-1703 Terms, defined.

As used in sections 14-1701 to 14-1725, unless the context otherwise requires:

(1) Authority shall mean the body politic and corporate created pursuant to sections 14-1701 to 14-1725;

(2) Facilities shall mean the entire subsurface parking area and all improvements therein or appurtenances used in connection therewith, including entrances and exits, and all equipment, machinery, and accessories necessary or convenient for the parking of vehicles;

(3) City shall mean the city of the metropolitan class which requested the Governor to establish a parking authority within the city;

(4) County shall mean the county in Nebraska where the authority is located;

(5) The authority shall be deemed located in the county where the city requesting the establishment of the authority is located; and

(6) Board shall mean the governing body of such authority, constituted as is provided by section 14-1705.



14-1704 Parking authority; Governor; establish; when; proclamation; copy filed with Secretary of State; effect.

The Governor shall establish a parking authority whenever requested by the governing body of a city of the metropolitan class in which the county seat is located. The authority shall be established by the Governor issuing a proclamation declaring the existence of such an authority and filing a copy thereof with the Secretary of State. The authority shall be a body corporate and politic to be known as .............. Parking Authority, therein inserting the name of the city requesting the authority. Such an authority shall be a governmental subdivision of the State of Nebraska with the powers and authority provided by sections 14-1701 to 14-1725. Such authority is declared to be an instrumentality of the state exercising public and essential governmental functions in the performance of the powers conferred upon it by sections 14-1701 to 14-1725.



14-1705 Parking authority; members; qualifications; term; vacancy; oath; bond.

The governing body of the authority shall be a board consisting of seven members, two of whom shall, ex officio, be the mayor of the city requesting the establishment of the authority and the chairman of the board of county commissioners wherein the authority is located. Each of these ex officio members shall serve without bond during their respective terms as mayor and chairman. The remaining five members shall be residents of the county in which the authority is located. Two of these members shall be originally appointed for a term of two years and three for a term of four years from the date of their appointment, and thereafter the members shall hold office for a term of four years and until their successors are appointed and have qualified. The Governor, in making the original appointments, shall designate the term of each appointee. Any vacancy, in the appointed members of the board for any reason, shall be filled for the unexpired term by an appointment by the Governor. No appointive member shall hold office for more than three successive full terms. Each appointive member, before entering upon the duties of his office, shall file with the Secretary of State an oath that he will duly and faithfully perform to the best of his ability all duties of his office, as provided in sections 14-1701 to 14-1725, and a bond in the penal sum of five thousand dollars executed by one or more qualified sureties for the faithful performance of all his duties as a member of the board of such authority. If any appointive member fails to file such oath and bond with the Secretary of State within thirty days after written notice of such appointment, the office shall be deemed to be vacant and a new appointment made.



14-1706 Parking authority; organization; quorum; secretary, treasurer; bond; compensation.

The authority shall annually elect a chairperson and vice-chairperson from its members and a secretary and treasurer who shall not be a member of the authority. A quorum for the transaction of business shall consist of four members of the authority. The affirmative vote of four members shall be necessary for any action taken by the authority. No vacancy in the membership shall impair the right of the quorum to exercise all the rights and perform all the duties of the authority. The members of the authority shall receive no compensation for services rendered, but shall be reimbursed for all expenses incurred by them in the exercise of their duties in the same manner as provided in section 23-1112 for county officers and employees and for the cost of their bonds. The secretary and treasurer may be compensated in such amounts as the authority from time to time shall fix, and he or she may be required to give bond, in the amount prescribed by the authority, before entering upon his or her duties as such secretary and treasurer. The premium of such bond shall be paid for by the authority.



14-1707 Parking authority; powers and duties.

For the purpose of accomplishing the object and purpose of sections 14-1701 to 14-1725, the authority shall possess all the necessary powers of a public body corporate and governmental subdivision of the State of Nebraska, including the following powers which shall not be construed as a limitation on the general powers herein conferred:

(1) To adopt bylaws for the regulation of its affairs and for the conduct of its business;

(2) To adopt the official seal of the authority and to alter the same at pleasure;

(3) To maintain an office within the county where the authority is located;

(4) To sue and be sued in its own name;

(5) To make and enter into any and all contracts and agreements with any individual, public or private corporation, or agency of this state or the United States, as may be necessary or incidental to the performance of its duties and the execution of its powers under the provisions of sections 14-1701 to 14-1725;

(6) To acquire, lease, and hold such real or personal property or any rights, interest, or easements therein as may be necessary or convenient for the purpose of the authority and to sell, assign, and convey the same;

(7) To (a) employ a general manager, engineers, accountants, attorneys, financial experts, and such other employees and agents as it may deem to be necessary, (b) fix their compensation, and (c) discharge the same;

(8) To borrow money and issue and sell negotiable bonds, notes, or other evidence of indebtedness, to provide for the rights of the holders thereof, and to pledge all or any part of the income of the authority received, as provided in sections 14-1701 to 14-1725, to secure the payment thereof; Provided, the authority shall not have the power to pledge the credit or taxing power of the state or any political subdivision thereof or to place any lien or encumbrance on property owned by the state, county, or city used by the authority;

(9) To receive and accept from the federal government, or any agency thereof, the State of Nebraska, or any subdivision thereof, or from any person or corporation, donations or grants for or in aid of the construction of the parking facilities, and to hold, use, and apply the same for the purpose for which such grants or donations may have been made;

(10) To have and exercise all powers usually granted to the board of directors of corporations which are necessary or convenient to carry out the powers given the authority under the provisions of sections 14-1701 to 14-1725;

(11) The authority shall operate only in the county in which it is located; and

(12) The authority shall have no rights of eminent domain.



14-1708 Parking authority; use of ground below courthouse site and streets; grants by county and city; adjoining property; acquire by lease, purchase, gift, grant.

Upon establishing the authority, the county, wherein the authority is located, shall grant to the authority the right to use any space below the plot of ground used as a courthouse site and such portion of the surface of said plot not then used by the county for a courthouse located thereon. The city shall likewise grant to the authority the right to use the space below the surface of the streets abutting on said courthouse site including the street intersections connecting said streets. The governing bodies of the county and city shall have authority to execute the required grants without a vote of the electorate or any authorization other than that contained in sections 14-1701 to 14-1725. All such grants shall be for a period of fifty years. The authority may also acquire by lease, purchase, gift, grant, or any lawful manner, such adjoining privately owned property as may be necessary or convenient for the exercise of its powers for the construction of entrances to or exits from its parking facilities.



14-1709 Parking authority; construction and maintenance; duties; city and county cooperate.

The authority shall construct and maintain subsurface parking facilities at the location acquired under section 14-1708, with all necessary entrances, exits, air vents, and other appurtenances required for an efficient subsurface parking facility. In constructing and maintaining the parking facilities the surface above the facility shall not be disturbed more than shall be necessary. Any portion thereof not required by the facility shall, on completion of the facility, be restored to a good usable condition. If it is necessary to relocate or do other work to protect any sewer line or utility, the authority shall do the necessary work or bear the expense thereof and the authority shall reimburse the county and city for any expense or liability incurred as a result of the construction or maintenance of the facility. The authority shall also protect the owners of private property abutting the facility against loss of lateral support for improvements erected on their property at the time of the construction of the facilities or reimburse them for expenses incurred as a result of the removal of said support, but neither the state, county, city, nor authority shall be otherwise liable to such owners. The county and city shall cooperate with the authority and make available to the authority without cost any information it has that would be useful to the authority in the construction of the facilities. The parking authority shall not construct any private entrances or grant the right to others to construct private entrances to its parking facilities.



14-1710 Parking authority; purchases, construction, maintenance, improvement or extension; contract; bids.

All purchases and all contracts relating to the construction, maintenance, improvement, or extension of the facilities, other than contracts relating to the acquiring of real property or some interest therein or contracts of employment or some specialized service, involving the expenditure of two thousand dollars or more, shall be let to the lowest responsible bidder after not less than twenty days' public notice of request for bids.



14-1711 Parking authority; concessions; competitive bidding.

The authority shall lease or grant concessions for the use of the facilities or various portions thereof to one or more operators to provide for the efficient operation of the facilities. All leases or concessions shall be let on a competitive basis and no lease or concession shall run for a period in excess of thirty years. In granting any lease or concession, the authority shall retain such control of the facilities as may be necessary to insure that the facilities will be properly operated in the public interest and that the prices charged are reasonable.

Adequate controls are provided to insure that parking facilities are operated in the public interest. Omaha Parking Authority v. City of Omaha, 163 Neb. 97, 77 N.W.2d 862 (1956).



14-1712 Parking authority; bonds; form; issuance.

The authority may from time to time borrow such money, as authorized in this section or subdivision (8) of section 14-1707, as it may require in the exercise of its powers and duties, and to evidence such borrowings and to fund or refund any bonds or interest thereon or other indebtedness it may have outstanding, issue its negotiable bonds as herein provided:

(1) The principal and interest of the bonds shall be payable only out of the revenue, income, and money of the authority, and shall not constitute a debt or liability of the state or any political subdivision thereof, other than this authority, and neither the credit nor the taxing power of the state or any political subdivision thereof, other than this authority, shall be pledged for the payment of said bonds, and all bonds shall bear on their face a statement to that effect. The bonds shall mature at such time or times, not exceeding twenty-five years from their date, as may be determined by the authority. Such bonds may be redeemable before maturity at the option of the authority at such price or prices, and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds and fix the denominations and place of payment, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairman of the authority, or bear his facsimile signature. The seal of the authority shall be impressed thereon, attested by the secretary and treasurer of the authority. Any coupons attached thereto shall bear the facsimile signature of the chairman of the authority. In case any officer, whose facsimile signature or signature shall appear on any bond or coupon, shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes, the same as if he had remained in office until such delivery;

(2) The bonds issued under the provisions of sections 14-1701 to 14-1725 in negotiable form shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the state. The bonds may be issued in coupon or in registered form, or both. The authority may sell such bonds in such a manner and for such price as it may determine to be for the best interests of the authority; and

(3) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.



14-1713 Bonds; pledging of income; trust agreement; limitations.

In the discretion of the authority, any bonds issued under the provisions of sections 14-1701 to 14-1725 may be secured by trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement may contain provisions which shall be deemed to be for the benefit of the trustee or holders of the bonds as to:

(1) The pledging of all or any part of the income, receipts, and revenue of the authority to secure the payment of the bonds or any issue of bonds, subject to such agreement with bondholders as may then exist;

(2) Provisions for protecting and enforcing the rights and remedies of the bondholders, including the establishment of reasonable charges, construction, improvement, maintenance, and operation of the facilities and insurance upon its properties;

(3) The appointment of a trustee, fiduciary, or depositary for the collection, deposit, and disbursement of the funds of the authority;

(4) Limitations on the issuance of additional bonds and the terms upon which additional bonds may be issued and secured and the issuance of refunding bonds;

(5) The procedure by which any contract with the bondholders may be amended or modified;

(6) The keeping of records and making reports to the trustee or bondholders;

(7) The rights and remedies of the trustee and the bondholders and restrictions on individual actions by the bondholders; and

(8) Any additional provisions which may be reasonable and proper for the security of the bondholders.



14-1714 Bonds; pledging of income; lien.

Any pledge of revenue or other money of the authority made by the authority, in accordance with the provisions of sections 14-1701 to 14-1725, shall be valid and binding from the time when the pledge is made; the revenue or other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind, sort, contract, or otherwise against the authority, irrespective of whether or not such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



14-1715 Bonds; performance of agreement; cause of action; execution, when.

The holder of any bonds or coupons appertaining thereto, unless the trust agreement vests the right of action solely in the trustee, then the trustee, may by civil action or proceedings, protect and enforce any and all rights under the trust agreement covering the issuance of said bonds, and may enforce and compel the performance of all duties required by sections 14-1701 to 14-1725 or trust agreement to be performed by the authority or any officer thereof and the court having jurisdiction of the proceedings may, if necessary for the protection of the bondholders, appoint a receiver or other administrator to operate the facilities until such time as the obligations to the bondholders have been paid in full. No execution shall be levied upon, or sale had, of any properties belonging to the authority which are necessary for the operation of the facilities.



14-1716 Parking authority; alienating or encumbering property; pledging credit; levy of tax; prohibited; when.

Nothing in sections 14-1701 to 14-1725 shall be construed (1) as granting to the authority any power to alienate or encumber any real property belonging to the state or any of its political subdivisions, (2) to grant to the authority any right or power to pledge the credit of the State of Nebraska, or any of its subdivisions, or (3) to give the authority any power to levy or assess taxes.



14-1717 Parking authority; prepare statement.

Before delivering any bonds, the authority shall prepare a written statement under oath setting forth its proceedings authorizing the issuance of the bonds and a copy of the trust or other bond agreement executed in connection therewith.



14-1718 Bonds; legal investment; considered securities.

Bonds issued by the authority under the provisions of sections 14-1701 to 14-1725 are hereby made securities in which the state and all political subdivisions of the state, their officers, boards, commissions, departments, or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control. Such bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.



14-1719 Funds received; deposits authorized.

All money received by the authority from whatever source, including sale of its bonds, shall be deemed to be public trust funds to be held and applied in the manner provided in the Parking Authority Law and under such restrictions, if any, as the authority may provide in any resolution authorizing the issuance of bonds or bond agreement executed by it. The money shall be deposited in such banks, capital stock financial institutions, qualifying mutual financial institutions, or trust companies as may be selected by the authority from time to time. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



14-1720 Bonds and obligations; paid in full; net income; distribution.

After all bonds or other evidence of indebtedness issued by the authority have been paid in full, and after the authority has set aside a reasonable reserve for working capital, maintenance, and necessary improvements of its facilities, the authority shall annually distribute all of its net income between the city and county in proportion to the area contributed by the city and county respectively for the use of the authority.



14-1721 Property; bonds; exempt from taxation; when.

The authority shall not be required to pay any taxes or assessments upon its facilities or properties acquired by it and used for a public purpose. Bonds issued under the Parking Authority Law, their transfer and income therefrom, including any profits made from the sale thereof, shall be exempt from taxation.



14-1722 Parking authority; records; audit; expense.

The authority shall keep a full set of books and records showing all of its transactions according to the best business practices. The Auditor of Public Accounts shall cause the books of the account to be examined and audited annually by a certified public accountant under his direction. The reports of all audits made by the Auditor of Public Accounts shall be made and remain a part of the public records in his office. The expense of such audits shall be paid out of the funds of the authority. The auditor shall be given access to all books, papers, contracts, documents, and memoranda of every kind and character and be furnished all additional information that may be essential to the making of a comprehensive and correct audit.



14-1723 Parking authority; termination; improvements; funds.

The authority shall not be terminated by any act of the state prior to the payment in full of all obligations incurred by the authority. Unless terminated prior thereto, the authority shall terminate at the end of fifty years from the date of its establishment and it shall forthwith liquidate its affairs and convey to the city and county respectively any improvements on the property contributed by them. Any surplus funds shall be distributed to the county and city in the manner provided by section 14-1720 and thereupon the authority shall cease to exist.



14-1724 Parking authority; termination; effect.

In the event the authority fails to commence the construction of the parking facilities within three years from the date of the proclamation issued by the Governor, as provided for by section 14-1704, establishing the authority, the authority shall terminate and any leases, grants, or rights obtained from the city or county shall forthwith terminate and revert to the city and county respectively.



14-1725 Act; supplementary to existing law; severability.

The provisions of sections 14-1701 to 14-1725 shall be independent of and in addition to any other provision of the laws of the State of Nebraska with reference to the matters covered hereby and shall be considered as a complete and independent act and not as amendatory of or limited by any other provision of the laws of the State of Nebraska. If any provision of sections 14-1701 to 14-1725 is held unconstitutional or invalid, it shall not affect the other provisions of sections 14-1701 to 14-1725.



14-1726 Parking facilities; policy.

It is hereby determined and declared as a matter of legislative finding and policy:

(1) That the traffic in the streets of the business section of metropolitan cities has become congested by the great number of motor vehicles entering and traversing such streets, and the trend is for an ever-increasing number of vehicles on such streets and that, unless appropriate action is taken, the congestion will become worse and constitute a public nuisance;

(2) That (a) the traffic congestion has created a hazard to life, limb, and property of those using such streets, (b) the free circulation of traffic of all kinds is necessary to the health, safety, and general welfare of the public, and (c) any impeding of the free flow of traffic might seriously affect the rapid and effective fighting of fires and the disposition of the police force and emergency vehicles;

(3) That there is insufficient space, on the streets or places adjacent thereto, to provide the required parking and that convenient offstreet parking would facilitate the free flow of traffic. The space below the surface of property, owned by the county for courthouse sites or other public uses, the space below the surface of the streets, and the space above and below the surface of an area adjacent to public buildings within the civic center of such city could properly and beneficially be used for parking areas and such use would promote public safety, convenience, and welfare; and

(4) That providing for the relieving of traffic congestion is a matter of public welfare, or general public interest, statewide concern, and within the powers reserved to the state.



14-1727 Terms, defined.

As used in sections 14-1726 to 14-1730, unless the context otherwise requires:

(1) Parking facilities shall mean the entire surface or subsurface parking area and all improvements therein or appurtenances used in connection therewith, including entrances and exits, and all equipment, machinery, and accessories necessary or convenient for the parking of vehicles; and

(2) Civic center shall mean the area designated by the city council in the master plan of the city as the site for city and county administrative, legislative, and judicial headquarters, together with such other governmental functions and subdivisions as may be deemed appropriate.



14-1728 Parking facilities; leased for operation; limitation.

Any city of the metropolitan class, any county in which such city is located, or such city and county jointly may construct parking facilities in conjunction with a civic center. When constructed, such parking facilities shall be leased for operation, in which case the lease shall be granted to the highest and best bidder, after publication and notice of such offering for lease in the same manner as required by law for other contracts awarded by the city or county, or city and county. Such facilities shall not be operated by the city or county, or city and county.



14-1729 Revenue bonds; issuance.

For the purpose of constructing such parking facilities, the city and county may jointly issue revenue bonds. The principal and interest of such bonds shall be payable only out of the revenue and income of such parking facilities.



14-1730 City; air space; leases.

Each city of the metropolitan class shall have the power to lease, upon such terms as it shall deem appropriate for a term not to exceed ninety-nine years, air space above any street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other property owned by such city, to one or more of the owners of the fee title adjoining such air space on either or both sides of such street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard or other city property, but only if the air space to be so leased is not needed for and does not materially interfere with the use of such street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard or other city property.

All leases of such air space shall provide the minimum clearances to be maintained at various points over the street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other city property; the area of the air space to be leased; the location of supports, columns, pillars, foundations or other similar or supporting structures within or on such street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other city property; and that such supporting structures shall be so located as not to materially interfere with the use of the street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other city property. Such leases may contain such other terms and conditions as shall be deemed appropriate by the city.

In determining rental under any such lease, the city may take into account the public purpose or use, if any, to be served by the lessee.



14-1731 Offstreet parking; purpose of sections.

State recognition is hereby given to the hazard created in the streets of cities of the metropolitan class by the great increase in the number of motor vehicles, buses, and trucks. In order to remove or reduce the hazards of life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is hereby deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities to own offstreet vehicle parking facilities exclusively for the parking of motor vehicles.



14-1732 Offstreet parking; location; powers; limitation.

Any city of the metropolitan class is hereby authorized to own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities on property located beneath any elevated segment of the National System of Interstate and Defense Highways or portion thereof, or public property title to which is in the city on May 7, 1971, or property owned by the city and used in conjunction with and incidental to city-operated facilities, or on property situated so as to serve business in the central business district, or business in long-established outlying neighborhood business districts for the use of the general public. The grant of power in this section does not include the power to engage, directly or indirectly, in the sale of gasoline, oil or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided herein. Any such city shall have the authority to acquire by grant, contract, or purchase, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct such facilities, necessary or convenient in the carrying out of this grant of power.



14-1733 Offstreet parking; cost; revenue bonds; parking district assessments; gifts, leases, devises, grants, funds, agreements; conditions; procedure.

In order to pay the cost required by any purchase, construction, or lease of property and equipping of such facilities, or the enlargement of presently owned facilities, the city may: (1) Issue revenue bonds to provide the funds for such improvements. Such revenue bonds shall be a lien only upon the revenue and earnings of parking facilities and onstreet parking meters. Such revenue bonds shall mature in no more than forty years and shall be sold at public or private sale. Any such revenue bonds which may be issued shall not be included in computing the maximum amount of bonds which the issuing city of the metropolitan class may be authorized to issue under its charter or any statute of this state. Such revenue bonds may be issued and sold or delivered to the contractor at par and accrued interest for the amount of work performed. The city may pledge the revenue from any facility or parking meters as security for the bonds; (2) upon an initiative petition of the majority of the record owners of taxable property included in a proposed parking district, create, by ordinance, parking districts and delineate the boundaries thereof. If the city council finds that there are common benefits enjoyed by the public at large without reference to the ownership of property, or that there is a common benefit to the property encompassed within a parking district or districts, the city may assess the costs of such improvement or improvements as special assessments against all the property included in such district or districts, according to such rules as the city council, sitting as a board of equalization, shall adopt for the distribution or adjustment of the costs of such improvement or improvements. All such special assessments shall be equalized, levied, and collected as special assessments. Special assessments levied pursuant to this section shall be due, payable, and bear interest as the city council shall determine by ordinance. Installment payments shall not be allowed for any period in excess of twenty years; or (3) use, independently or together with revenue derived pursuant to subdivision (1) or (2) of this section, gifts, leases, devises, grants, federal or state funds, or agreements with other public entities.

No real property shall be included in any parking district created pursuant to this section when the zoning district in which such property is located is a residential zoning district or a district where the predominant type of land use authorized is residential in nature.



14-1734 Revenue bonds; plans and specifications; prepare.

Before the issuance of any revenue bonds the city of the metropolitan class shall have an independent and qualified firm of engineers prepare plans and specifications for such improvements. In the preparation of the plans and specifications, the independent engineer shall collaborate and counsel with any city engineering or traffic department so as to coordinate the program with the program for the control of traffic within such city.



14-1735 Rules and regulations; contracts; operation.

The governing body of any such city of the metropolitan class shall make all necessary rules and regulations governing the use, operation, and control of the facilities authorized by sections 14-1731 to 14-1740. In the exercise of the grant of power set forth in sections 14-1731 to 14-1740, the city of the metropolitan class shall make contracts with others, if such contracts are necessary and needed for the payment of the revenue bonds authorized in sections 14-1731 to 14-1740 and for the successful operation of the parking facilities. If the city is unable to secure a reasonable lease with another party for operation of the facility, the city may operate the facility itself. The governing body may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention of the provisions of sections 14-1731 to 14-1740.



14-1736 Repealed. Laws 1977, LB 238, § 5.



14-1737 Facility; lease; restrictions.

On the creation of such motor vehicle parking facility for the use of the general public, the city shall lease such facility to one or more operators to provide for the efficient operation of the facility. Such lease shall be let on a competitive basis and no lease shall run for a period in excess of four years; Provided, that leases of facilities in conjunction with office buildings, shopping centers, public facilities, or redevelopment areas may be for any period not to exceed twenty years. In granting any lease, the city shall retain such control of the facility as may be necessary to insure that the facility will be properly operated in the public interest and that the prices charged are reasonable. If the city is unable to secure a reasonable lease with another party for operation of the facility, the city may operate the facility itself. The provisions of sections 14-1731 to 14-1740 shall not be construed to authorize the city or the lessee of the facility to engage in the sale of any commodity, product, or service, or to engage in any business other than the purposes set forth in section 14-1732.



14-1738 Multilevel parking facility; not subject to eminent domain; when.

Multilevel parking structures now used or hereafter acquired for offstreet motor vehicle parking by a private operator shall not be subject to eminent domain for the purpose of creating a parking facility pursuant to sections 14-1733, 14-1735, 14-1737, and 14-1738 when such multilevel structure has a capacity of more than two hundred automobiles.



14-1739 Revenue bonds; contract with holder; conditions.

The provisions of sections 14-1731 to 14-1740 and of any ordinance authorizing the issuance of bonds under the provisions of sections 14-1731 to 14-1740 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality, issued under the provisions of sections 14-1731 to 14-1740, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 14-1731 to 14-1740 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



14-1740 Sections; supplementary to existing law.

Sections 14-1731 to 14-1740 are supplementary to existing statutes relating to cities of the metropolitan class and confer upon such cities powers not heretofore granted.



14-1801 Metropolitan transit authority; declaration of policy.

It is hereby determined and declared as a matter of legislative finding and policy:

(1) That traffic, passenger, truck, and pedestrian, in the streets of cities of the metropolitan class, a county in which such a city is located, adjacent counties, and cities and villages located in such counties, has become severely congested by the great number of motor vehicles operating therein; that such conditions have been accentuating for a period of years, and all signs and indications are that such congestion will continue to increase; that such conditions constitute a hazard and a handicap to the use of streets within such counties, cities, and villages and constitute a continuing detriment to the operation of all characters of business in such counties, cities, and villages; all of which is a matter of statewide concern, and, unless legislative action is taken, will constitute a public nuisance; and these conditions can and should be relieved by mass transportation of passengers, which an authority, as herein created, could provide.

(2) That such street traffic congestion has created a dangerous hazard to the lives and property of pedestrians and those traveling in private and public vehicles.

(3) That uncongested and unobstructed traffic, both of pedestrians and those riding in or transporting merchandise in vehicles, is necessary to the public health, safety, security, prosperity, well-being, and welfare of all the people.

(4) That such existing congestion of the streets in such counties, cities, and villages handicaps and obstructs the administration of firefighting forces and police protection forces.

(5) That the relieving of congestion in the streets of such counties, cities, and villages and the providing of a comprehensive passenger transportation system in such counties, cities, and villages is a matter of public interest and statewide concern and within the powers and authority inhering in and reserved to the state.



14-1802 Terms, defined.

As used in the Transit Authority Law, unless the context otherwise requires:

(1) Authority means any transit authority created under the Transit Authority Law;

(2) Board means the board of directors of any transit authority created under the Transit Authority Law;

(3) City of the metropolitan class means all cities in the State of Nebraska defined to be cities of the metropolitan class by section 14-101;

(4) Municipality and municipal means any city of the metropolitan class in the State of Nebraska; and

(5) Bonds means revenue bonds of any transit authority established under the Transit Authority Law.



14-1803 Metropolitan transit authority; creation; members; appointment; jurisdiction; compensation; expenses; delegation of powers and duties.

(1) Whenever in this state a city of the metropolitan class, a county in which such city is located, one or more adjacent counties, and any city or village located in such counties are served in whole or in part by a common transit system, owned and controlled by a city of the metropolitan class as provided for in the Transit Authority Law, then the territory within the limits of the city of the metropolitan class and such counties, cities, or villages, including any counties, cities, and villages that may be now or hereafter served in whole or in part by the common transit system, shall form and constitute a transit authority. No county, city, or village shall become a part of the transit authority except upon approval of the governing body of the county, city, or village and formal approval and proclamation by the board of directors of the transit authority.

(2) Any city of the metropolitan class may create by ordinance a transit authority to be managed and controlled by a board of five members which shall be appointed as provided in section 14-1813 and shall have full and exclusive jurisdiction and control over all facilities owned or acquired by such city for a public passenger transportation system. The governing body of such city, in the exercise of its discretion, shall find and determine in the ordinance creating such transit authority that its creation is expedient and necessary. The chairperson of such transit authority shall be paid as compensation for his or her services not more than six hundred dollars per month. Each other member of such transit authority shall be paid as compensation for his or her services not more than five hundred dollars per month. All salaries and compensation shall be obligations against and paid solely from the revenue of such transit authority. Members of such transit authority shall also be entitled to reimbursement for expenses paid or incurred in the performance of the duties imposed upon them by the Transit Authority Law with reimbursement for mileage to be made at the rate provided in section 81-1176. The board may delegate to one or more of the members or to officers, agents, and employees of the authority such powers and duties as it may deem proper. Any transit authority created pursuant to such law shall have and retain full and exclusive jurisdiction and control over all public passenger transportation systems in such city, county in which such city is located, adjacent county, or city or village located in such counties served by the authority, excluding taxicabs and railroad systems, with the right and duty to charge and collect revenue for the operation and maintenance of such systems and for the benefit of the holders of any of its bonds or other liabilities. If such authority ceases to exist, its rights and properties shall pass to and vest in such city.

The jurisdiction and powers herein given a transit authority is for local control and does not affect the general control vested in the Public Service Commission by the Constitution. Ritums v. Howell, 190 Neb. 503, 209 N.W.2d 160 (1973).



14-1804 Metropolitan transit authority; establishment; body corporate.

The authority shall be a body corporate and politic and shall be known as Transit Authority of ..................... (filling out the blank with the name of the city), and shall be a governmental subdivision of the State of Nebraska with the powers and authority provided by the Transit Authority Law. The authority is declared to be an instrumentality of the state exercising public and essential governmental functions in the exercise of the powers conferred upon it by the Transit Authority Law.



14-1805 Metropolitan transit authority; general powers.

For the purpose of accomplishing the object and purpose of the Transit Authority Law, the authority shall possess all the necessary powers of a public body corporate and governmental subdivision of the State of Nebraska, including, but not limited to, the following powers:

(1) To maintain a principal office in the city of the metropolitan class in which created;

(2) To adopt the official seal of the authority and to alter the same at its pleasure;

(3) To employ a general manager, engineers, accountants, attorneys, financial experts, and such other employees and agents as may be necessary in its judgment, to fix the compensation of and to discharge the same, to negotiate with employees and enter into contracts of employment, to employ persons singularly or collectively, and, with the consent of such city, to use the services of agents, employees, and facilities of such city, including the city attorney as legal advisor to such authority, for which such authority shall reimburse such city a proper proportion of the compensation or cost thereof;

(4) To adopt bylaws and adopt and promulgate rules and regulations for the regulation of its affairs and for the conduct of its business;

(5) To acquire, lease, own, maintain, and operate for public service a public passenger transportation system, excluding taxicabs and railroad systems, within or without a city of the metropolitan class;

(6) To sue and be sued in its own name, but execution shall not, in any case, issue against any of its property, except that the lessor, vendor, or trustee under any agreement, lease, conditional sales contract, conditional lease contract, or equipment trust certificate, as provided for in subdivision (15) of this section, may repossess the equipment described therein upon default;

(7) To acquire, lease, and hold such real or personal property and any rights, interests, or easements therein as may be necessary or convenient for the purposes of the authority and to sell, assign, and convey the same;

(8) To make and enter into any and all contracts and agreements with any individual, public or private corporation or agency of the State of Nebraska, public or private corporation or agency of any state of the United States adjacent to the city of the metropolitan class, and the United States of America as may be necessary or incidental to the performance of its duties and the execution of its powers under the Transit Authority Law and to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act;

(9) To contract with an operating and management company for the purpose of operating, servicing, and maintaining any public passenger transportation systems of such authority;

(10) To acquire and hold capital stock in any passenger transportation system, excluding taxicabs and railroad systems, solely for the purpose of lawfully acquiring the physical property of such corporation for public use;

(11) To borrow money and issue and sell negotiable bonds, notes, or other evidence of indebtedness, to provide for the rights of the holders thereof, and to pledge all or any part of the income of the authority received as herein provided to secure the payment thereof. The authority shall not have the power to pledge the credit or taxing power of the state or any political subdivision thereof, except such tax receipts as may be authorized herein, or to place any lien or encumbrance on any property owned by the state, county, or city used by the authority;

(12) To receive and accept from the government of the United States of America or any agency thereof, from the State of Nebraska or any subdivision thereof, and from any person or corporation, donations or loans or grants for or in aid of the acquisition or operation of passenger transportation facilities, and to administer, hold, use, and apply the same for the purposes for which such grants or donations may have been made;

(13) To exercise the right of eminent domain under and pursuant to the Constitution, statutes, and laws of the State of Nebraska to acquire private property, including any existing private passenger transportation system, but excluding any taxicabs, railroad, and air passenger transportation systems, which is necessary for the passenger transportation purposes of the authority and including the right to acquire rights and easements across, under, or over the right-of-way of any railroad. Exercise of the right of eminent domain shall be pursuant to sections 76-704 to 76-724;

(14) Subject to the continuing rights of the public to the use thereof, to use any public road, street, or other public way in any city of the metropolitan class, county in which such city is located, adjacent county, or city or village located in such counties served by the authority for transportation of passengers;

(15) To purchase and dispose of equipment, including motor buses, and to execute any agreement, lease, conditional sales contract, conditional lease contract, and equipment trust note or certificate to effect such purpose;

(16) To pay for any equipment and rentals therefor in installments and to give evidence by equipment trust notes or certificates of any deferred installments, and title to such equipment need not vest in the authority until the equipment trust notes or certificates are paid;

(17) To certify annually to the local lawmaking body of the city of the metropolitan class, county in which such city is located, adjacent county, or city or village located in such counties served by the authority such tax request for the fiscal year commencing on the first day of the following January as, in its discretion and judgment, the authority determines to be necessary, pursuant to section 14-1821. The local lawmaking body of such county, city, or village is authorized to levy and collect such taxes in the same manner as other taxes in such county, city, or village subject to section 77-3443;

(18) To apply for and accept grants and loans from the government of the United States of America, or any agency or instrumentality thereof, to be used for any of the authorized purposes of the authority, and to enter into any agreement with the government of the United States of America, or any agency or instrumentality thereof, in relation to such grants or loans, subject to the provisions hereof;

(19) To determine routes and to change the same subject to the provisions hereof;

(20) To fix rates, fares, and charges for transportation. The revenue derived from rates, from the taxation herein provided, and from any grants or loans herein authorized shall at all times be sufficient in the aggregate to provide for the payment of: (a) All operating costs of the transit authority, (b) interest on and principal of all revenue bonds, revenue certificates, equipment trust notes or certificates, and other obligations of the authority, and to meet all other charges upon such revenue as may be provided by any trust agreement executed by such authority in connection with the issuance of revenue bonds or certificates under the Transit Authority Law, and (c) any other costs and charges, acquisition, installation, replacement, or reconstruction of equipment, structures, or rights-of-way not financed through the issuance of revenue bonds or certificates;

(21) To provide free transportation for firefighters and police officers in uniform in the city of the metropolitan class, county in which such city is located, adjacent county, or city or village located in such counties served by the authority in which they are employed and for employees of such authority when in uniform or upon presentation of proper identification;

(22) To enter into agreements with the Post Office Department of the United States of America or its successors for the transportation of mail and letter carriers and the payment therefor;

(23) To exercise all powers usually granted to corporations, public and private, necessary or convenient to carry out the powers granted by the Transit Authority Law; and

(24) To establish pension and retirement plans for officers and employees and to adopt any existing pension and retirement plans and any existing pension and retirement contracts for officers and employees of any passenger transportation system purchased or otherwise acquired pursuant to the Transit Authority Law.

The jurisdiction and powers herein given a transit authority is for local control and does not affect the general control vested in the Public Service Commission by the Constitution. Ritums v. Howell, 190 Neb. 503, 209 N.W.2d 160 (1973).



14-1805.01 Metropolitan transit authority; retirement plan reports; duties.

(1) Beginning December 31, 1998, through December 31, 2017, the chairperson of the board shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to section 14-1805 and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(a) The number of persons participating in the retirement plan;

(b) The contribution rates of participants in the plan;

(c) Plan assets and liabilities;

(d) The names and positions of persons administering the plan;

(e) The names and positions of persons investing plan assets;

(f) The form and nature of investments;

(g) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(h) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(2) Through December 31, 2017, if such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the authority shall cause to be prepared an annual report and the chairperson shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the authority does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the authority. All costs of the audit shall be paid by the authority. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to section 14-1805. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(3)(a) Beginning December 31, 2018, and each December 31 thereafter, for a defined benefit plan the chairperson or his or her designee shall prepare and electronically file an annual report with the Auditor of Public Accounts and the Nebraska Retirement Systems Committee of the Legislature. If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, the report shall be in addition to the reports required by section 13-2402. The report shall be on a form prescribed by the Auditor of Public Accounts and shall include, but not be limited to, the following information:

(i) The levels of benefits of participants in the plan, the number of members who are eligible for a benefit, the total present value of such members' benefits, and the funding sources which will pay for such benefits; and

(ii) A copy of a full actuarial analysis of each such defined benefit plan. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization which offers investment advice or provides investment management services to the retirement plan.

(b) The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the authority does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the authority. All costs of the audit shall be paid by the authority.



14-1806 Metropolitan transit authority; revenue bonds and certificates; issuance; terms and conditions; trust agreements.

The authority shall have the continuing power to borrow money for the purpose of acquiring any transportation system and necessary cash working funds, or for reconstructing, extending, or improving its transportation system or any part thereof, and for acquiring any property and equipment useful for the reconstruction, extension, improvement, and operation of its transportation system or any part thereof. For the purpose of evidencing the obligation of the authority to repay any money borrowed as aforesaid, the authority may pursuant to resolution adopted by the board from time to time issue and dispose of its interest-bearing revenue bonds or certificates. It may also from time to time issue and dispose of its interest-bearing revenue bonds or certificates to refund any bonds or certificates at maturity, or pursuant to redemption provisions, or at any time before maturity with the consent of the holders thereof. All such bonds and certificates shall be payable solely from the revenue or income to be derived from the transportation system, from such tax receipts as may be herein authorized, and from such grants and loans as may be received. Such bonds and certificates may bear such date or dates, may mature at such time or times as may be fixed by the board, may bear interest at such rate or rates as may be fixed by the board, payable semiannually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided in such resolution. Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that they are nonnegotiable, all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by resolution of the board. To secure the payment of any or all of such bonds or certificates, and for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof, and the issuance of any additional bonds or certificates, as well as the use and application of the revenue or income to be derived from the transportation system, and from such tax receipts as may be herein authorized, and from any grants or loans, as provided in the Transit Authority Law, the authority may execute and deliver a trust agreement or agreements. No lien upon any physical property of the authority shall be created by such trust agreement or agreements. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus or other appropriate proceedings in any court of competent jurisdiction to compel performance and compliance therewith. The trust agreement may prescribe by whom or on whose behalf such action may be instituted.



14-1807 Metropolitan transit authority; revenue bonds and certificates; extent of obligation.

Under no circumstances shall any bonds or certificates issued by the authority or any other obligation of the authority be or become an indebtedness or obligation of the State of Nebraska, or of any other political subdivision or body corporate and politic or of any municipality within the state, nor shall any such bond, certificate, or obligation be or become an indebtedness of the authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond and certificate that it does not constitute such an indebtedness or obligation but is payable solely from revenue and income as aforesaid, including such tax revenue as may be received, as herein provided.



14-1808 Metropolitan transit authority; revenue bonds and certificates; sale; advertisement; bids.

Before any such bonds or certificates (excepting refunding bonds or certificates) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least three times in a daily newspaper of general circulation published in the city of the metropolitan class, the last publication to be at least ten days before bids are required to be filed. Copies of such advertisement may also be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed, and opened as provided by resolution adopted by the authority, and the bonds or certificates shall be awarded to the highest and best bidder or bidders therefor. The authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. If no bids are received such bonds or certificates may be sold at the best possible price according to the discretion of the board, without further advertising, within thirty days after the bids are required to be filed pursuant to any advertisement.



14-1809 Metropolitan transit authority; revenue bonds and certificates; legal investment; considered securities.

Bonds issued by the authority under the Transit Authority Law are hereby made securities in which the state and all political subdivisions of the state, their officers, boards, commissions, departments, or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control. Such bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.



14-1810 Metropolitan transit authority; property; exempt from taxation.

An authority created pursuant to the Transit Authority Law being a governmental subdivision of the State of Nebraska to exercise public and essential governmental functions, all property thereof, all operations thereof, and all rights to operate, of whatsoever character, and all bonds and equipment trust notes or certificates issued by it, shall be exempt from any and all forms of assessment and taxation, and from all other governmental and municipal licenses, excises, and charges.



14-1811 Metropolitan transit authority; equipment; purchase; securities.

(1) The authority shall have power to purchase equipment, including motor buses, and may execute agreements, leases, conditional sales contracts, conditional lease contracts, and equipment trust notes or certificates in the form customarily used in such cases appropriate to effect such purchase, and may dispose of such equipment trust notes or certificates. All money required to be paid by the authority under the provisions of such agreements, leases, and equipment notes or trust certificates shall be payable solely from the revenue or income to be derived from the transportation systems, and from such tax receipts as may be herein authorized and from grants and loans received, as provided in the Transit Authority Law. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust notes or certificates payable solely from such sources of income, and title to such equipment need not vest in the authority until the equipment trust notes or certificates are paid, but when payment is accomplished the equipment title shall vest in the authority.

(2) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the State of Nebraska, as trustee, for the benefit and security of the equipment trust notes or certificates, and may direct the trustee to deliver the equipment to one or more designated officers of the authority, and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(3) The agreements, leases, contracts, or equipment trust certificates shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds, and in the form required for acknowledgment of deeds, and such agreements, leases, and equipment trust notes or certificates shall be authorized by resolution of the board, and shall contain such covenants, conditions, and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust notes or certificates from the revenue and income of the authority.

(4) The covenants, conditions, and provisions of the agreements, leases, contracts, and equipment trust notes or certificates shall not conflict with any of the provisions of any trust agreement securing the payment of revenue bonds or certificates of the authority.



14-1812 Metropolitan transit authority; board; name.

The governing body of the authority shall be a board to be known as The Transit Authority of ............., filling out the blank with the name of the city, which shall consist of five members, to be appointed as provided in section 14-1813.



14-1813 Metropolitan transit authority; board; appointment; term; vacancy; oath; bond; removal from office.

(1) Except as provided in subsection (2) of this section, whenever any city of the metropolitan class creates an authority, the board shall consist of five members to be selected as follows: (a) The mayor, with the approval of the city council and the county board of the county in which the city is located, shall appoint one member who shall serve for one year, one member who shall serve for two years, one member who shall serve for three years, one member who shall serve for four years, and one member who shall serve for five years; and (b) upon the expiration of the term of each appointed officer, the mayor, with the approval of the city council and the county board of the county in which the city is located, shall appoint a member who shall serve for a term of five years. Members of such board shall be residents of the transit authority territory described in section 14-1803 and one member of the board shall be nominated and selected as provided in subsection (2) of this section. In cities of the metropolitan class where a board has been heretofore appointed, the mayor, with the approval of the city council and the county board of the county in which the city is located, shall by resolution redesignate the terms of the members of such board in accordance with the provisions of sections 14-1803, 14-1805, 14-1812, and 14-1813, except that until such redesignation is made the terms shall stand as provided for in the original appointment.

(2) Notwithstanding any provisions of the city charter of the city of the metropolitan class to the contrary, when the next vacancy will occur on the board after August 31, 2003, resulting from the expiration of the term of office of a member of the board, notice of such vacancy shall be communicated to the clerk of each county, city, or village which is part of the transit authority territory. Such notice shall be provided at least forty-five days prior to the expiration of the term of office of the member. Each county, city, and village, other than the city of the metropolitan class, may, by majority vote of their governing bodies, recommend the appointment of one or more residents of their respective jurisdictions to fill the board position. Such nominations shall be filed with the mayor of the city of the metropolitan class not later than the thirtieth day following the date of receipt of notice of the vacancy. The mayor shall make the appointment to fill the board position from such nominations. The individual appointed by the mayor, upon approval by the city council of the city of the metropolitan class, shall become a member of the board. Thereafter, any successor to such board member, either by reason of vacancy or the expiration of such board member's term, shall possess the residence qualifications provided for in this subsection, and such board position shall be filled in the manner provided for in this subsection.

(3) Except as provided in subsection (2) of this section, any vacancy on such board, resulting other than from expiration of a term of office, shall be filled by the mayor of the city of the metropolitan class, with the approval of the city council and the county board of the county in which the city is located, and such appointee shall possess the same residence qualifications as the member whose office he or she is to fill and shall serve the unexpired portion, if any, of the term of the member whose office was vacated.

(4) Each member, before entering upon the duties of the office, shall file with the city clerk of the city of the metropolitan class an oath that he or she will duly and faithfully perform all the duties of the office to the best of his or her ability, and a bond in the penal sum of five thousand dollars executed by one or more qualified sureties for the faithful performance of his or her duties. If any member shall fail to file such oath and bond on or before the first day of the term for which he or she was appointed or elected, his or her office shall be deemed to be vacant.

(5) A member of such board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for the removal of such officer may be brought, upon resolution of the city council of the city of the metropolitan class or the county board of the county in which the city is located, in the district court of the county in which such city is located.



14-1814 Metropolitan transit authority; board; organization; officers; quorum; meetings; resolutions; public records.

Not later than seven days after the qualification of the members, the board shall organize for the transaction of business, shall select a chairperson and vice-chairperson from among its members, and shall adopt bylaws, rules, and regulations to govern its proceedings. The chairperson and vice-chairperson and their successors shall be elected annually by the board and shall serve for a term of one year. Any vacancy in the offices of chairperson and vice-chairperson shall be filled by election by the board. A quorum for the transaction of business shall consist of three members of the board. Regular meetings of the board shall be held at least once in each calendar month at the time and place to be fixed by the board. All actions of the board shall be by resolution, except as may otherwise be provided in the Transit Authority Law, and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. Any such resolution shall be approved by the chairperson of the board, or in his or her absence by the vice-chairperson of the board, before taking effect. If he or she shall approve thereof he or she shall sign the same. If he or she shall not approve thereof, he or she shall return the resolution to the board with his or her objections thereto in writing at the next regular meeting of the board occurring after the passage thereof. If the chairperson shall fail to return any resolution with his or her written objections to the board within the time aforesaid, he or she shall be deemed to have approved the same and it shall take effect; any resolution not approved by the chairperson may be passed by the affirmative vote of at least four members of the board. The board shall cause to be kept accurate minutes of all of its proceedings. All resolutions and all proceedings of the authority and all official documents and records of the authority shall be public records and open to public inspection, except such documents and records as shall be prepared and kept for use in negotiations, actions, or proceedings, to which the authority is a party.



14-1815 Repealed. Laws 1972, LB 1275, § 21.



14-1816 Metropolitan transit authority; board; employees; private interest; prohibited.

No member of the board and no officer or employee of the authority shall have any private financial interest, profit, or benefit in any contract, work, or business of the authority and in the sale or lease of any property to or from the authority.



14-1817 Repealed. Laws 1972, LB 1275, § 21.



14-1818 Metropolitan transit authority; receipts; disbursements; books of account.

The board shall provide by resolution for the manner of handling all receipts, the depositing of same in banks, and the investment of same when practicable, and of all disbursements, and shall provide for the keeping of accurate books of account of all of same.



14-1819 Metropolitan transit authority; fiscal year; budget.

The board shall establish a fiscal operating year at least thirty days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board, and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditure for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provision for payment of same from appropriate funds.



14-1820 Metropolitan transit authority; financial statement; publication; filing.

As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, eight copies shall be filed with the Nebraska Publications Clearinghouse, and a copy thereof shall be mailed to the mayor and members of the city council and the governing board of any county in which such city is located, adjacent county, or city or village located within such counties served by the authority, and filed with the clerk of such county, city, or village.



14-1821 Metropolitan transit authority; tax request; certification; levy; collection.

To assist in the defraying of all character of expense of the authority and to such extent as in its discretion and judgment may be necessary, the board shall annually certify a tax request for the fiscal year commencing on the following January 1. Such tax request shall not exceed in any one year ten cents on each one hundred dollars on the taxable value of the taxable property in the city of the metropolitan class or taxable property in any county in which such city is located, adjacent county, or city or village located within such counties served by the authority. The board shall by resolution, on or before September 20 of each year, certify such tax request to the city council of such city and the governing board of any county in which such city is located, adjacent county, or city or village located within such counties served by the authority. Such county, city, or village is hereby authorized to cause such tax to be levied and to be collected as are other taxes by the treasurer of such city or village or county treasurer and paid over by him or her to the treasurer of such board subject to the order of such board and subject to section 77-3443. If in any year the full amount so certified and collected is not needed for the current purposes of such authority, the balance shall be credited to reserves of such authority to be used for acquisition of necessary property and equipment.



14-1822 Metropolitan transit authority; transportation system; operation; rates and fares; adequate revenue.

The board shall make all rules and regulations, according to its discretion, governing the operation of the transportation system, and shall determine all routings and change the same whenever deemed advisable by the board. The board shall fix rates, fares, and charges for transportation, except that such revenue, together with revenue made available through taxation and revenue from any grants or loans received as provided in the Transit Authority Law, shall be at all times sufficient in the aggregate to provide revenue: (1) For the payment of the interest on and principal of all revenue bonds or certificates and equipment trust notes or certificates and other obligations of the authority, and to meet all other charges upon such revenue as provided by any trust agreement executed by the authority in connection with the issuance of revenue bonds or certificates under the Transit Authority Law; (2) for the payment of all operating costs of whatsoever character incidental to the operation of the transportation system; and (3) for the payment of any other costs and charges for the acquisition, installation, replacement, or reconstruction of equipment, structures, or rights-of-way not financed through issuance of revenue bonds or certificates.

The jurisdiction and powers herein given a transit authority is for local control and does not affect the general control vested in the Public Service Commission by the Constitution. Ritums v. Howell, 190 Neb. 503, 209 N.W.2d 160 (1973).



14-1822.01 Expired.



14-1823 Metropolitan transit authority; transportation system; modernization; depreciation policy.

It shall be the duty of the board, as promptly as possible, to rehabilitate, reconstruct, and modernize all portions of any transportation system acquired, and to maintain at all times an adequate and modern transportation system suitable and adapted to the needs of the county, city, or village served by the authority, and for safe, comfortable, convenient, and expeditious service. To assure modern, attractive transportation service the board may establish a depreciation policy which makes provision for the continuous and prompt replacement of worn out and obsolete property and the board may make provision for such depreciation of the property of the authority as is not offset by current expenditures for maintenance, repairs, and replacements, under such rules and regulations as may be prescribed by the board.



14-1824 Repealed. Laws 1972, LB 1275, § 21.



14-1825 Metropolitan transit authority; labor contracts; collective bargaining.

The board may deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, and general working conditions. All employees of all classes serving any passenger transportation company at the time of its acquisition by the authority shall continue in their respective positions and at their respective compensations for three months after any such acquisition. Thereafter, the board shall exercise its discretion as to retention of and compensation of employees of all classes; Provided, the terms and conditions of any existing collective-bargaining agreement between any passenger transportation company, acquired by the authority, and its employees shall be recognized and accepted by the board.



14-1826 Act, how cited.

Sections 14-1801 to 14-1826 shall be known and may be cited as the Transit Authority Law.



14-1901 Repealed. Laws 1973, LB 225, § 1.



14-2001 Landmark heritage preservation district; commission; creation; purpose.

Any city of the metropolitan class may by ordinance provide for the creation and establishment of landmark heritage preservation districts and a landmark heritage preservation commission for the purpose of preserving buildings, lands, areas, or districts within any such city which are determined by the commission to possess particular historical, architectural, cultural, or educational value.



14-2002 Landmark heritage preservation commission; powers and duties; limitation.

(1) The powers and duties of any landmark heritage preservation commission created pursuant to sections 14-2001 to 14-2004 shall be such as are delegated or assigned by the ordinance establishing such commission. The city council shall specifically state in such ordinance which powers the commission shall be allowed to exercise.

(2) The powers of a landmark heritage preservation commission shall not be repugnant to any other provision of law and shall be exercised only in the manner prescribed by the ordinance. No action of the commission shall contravene any provision of a municipal zoning or planning ordinance unless such action is expressly authorized by the city council.



14-2003 City of the metropolitan class; eminent domain; when; procedure.

(1) Each city of the metropolitan class may exercise its power of eminent domain to maintain or preserve buildings, lands, areas, or districts which have been determined by the landmark heritage preservation commission to be of historical, architectural, cultural, or educational value.

(2) Within a landmark heritage preservation district a city of the metropolitan class shall not exercise its power of eminent domain to acquire property for the purpose of demolition and reconveyance for private use. This subsection shall not be applicable to any eminent domain action filed by such city prior to September 6, 1991.

(3) Whenever it becomes necessary to take control of property pursuant to and for the purposes stated in this section, the purpose and necessity for such control shall be declared by ordinance. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



14-2004 Landmark heritage preservation commission; membership; qualifications; appointed by mayor; terms; officers.

(1) A landmark heritage preservation commission created pursuant to sections 14-2001 to 14-2004 shall have nine members. If available, one of the members shall be an architect, one shall be a curator or director of an art or other museum, one shall be a professional artist or historian, three shall be interested and qualified persons chosen, as far as possible, from any existing historical society, preservation group, architectural, landscape architectural, interior design, or planning association, or cultural organization, two shall be laypersons, and one shall be an owner or operator of a business or property within a landmark heritage preservation district, which business or property may be owned or operated by a corporation of which such member is an officer, by a partnership in which such member is a partner, or by a limited liability company in which such member is a member.

(2) Members shall be appointed by the mayor and approved by the city council and shall serve for terms of three years. Members shall serve until their successors are appointed and qualified. Members may be appointed to successive terms.

(3) The commission shall select one of its members as chairperson. The director of the planning department of the city shall act as the executive director of such commission, and staff assistance for the commission shall be provided by the planning department of such city.



14-2101 Public utilities district; what shall constitute.

Whenever in this state a city of the metropolitan class and one or more adjacent municipalities, sanitary and improvement districts, or unincorporated areas are served in whole or in part by a common public utilities system, owned and controlled by a single corporate public entity as provided for in sections 14-2101 to 14-2157, then the territory within the limits of the city of the metropolitan class and such adjacent municipalities, sanitary and improvement districts, or unincorporated areas, including any sanitary and improvement district or unincorporated area without the city of the metropolitan class or adjacent municipalities that may be now or hereafter served in whole or in part by the common public utilities system, shall form and constitute a public utilities district, except as provided in this section, to be known as the Metropolitan Utilities District of ....................... (inserting the name of the city of the metropolitan class). A municipality, not of the metropolitan class, now actually operating a general waterworks system of its own, shall not be included in the utilities district so long as it continues to operate its own water plant. No sanitary and improvement district or unincorporated area without the adjacent municipalities shall become a part of the utilities district except upon formal approval and proclamation by the board of directors.

Sole management and control of all waterworks systems in Omaha have been exercised by district since adoption of this section. Evans v. Metropolitan Utilities Dist., 187 Neb. 261, 188 N.W.2d 851 (1971).



14-2102 Board of directors; qualifications; election; outside member.

(1) In each metropolitan utilities district service area, there shall be a board of directors consisting of seven members. The members shall be elected as provided in section 32-540.

(2) Registered voters within the boundaries of the district shall be registered voters of such district. A registered voter of the district shall be eligible for the office of director subject to the special qualification of residence for the outside member, except that if the board of directors, by resolution, divides the territory of the district into election subdivisions pursuant to subsection (2) of section 32-540, a registered voter of the district shall be eligible for the office of director from the election subdivision in which he or she resides.

(3) The outside member specified in section 32-540 shall be a registered voter residing within the district but outside the corporate limits of the city of the metropolitan class for which the district was created.

In the event of the annexation of the area within which the outside member resides, he or she may continue to serve as the outside member until the expiration of the term of office for which such member was elected and until a successor is elected and qualified.



14-2103 Board of directors; territory outside city; participation in election; filings; where made.

Whenever a metropolitan utilities district is extended to include sanitary and improvement districts, unincorporated area, towns, villages, or territory lying outside the corporate limits of cities of the metropolitan class or so extended as to include sanitary and improvement districts, unincorporated area, towns, or villages in an adjoining county or counties, then such sanitary and improvement districts, unincorporated area, towns, or villages shall have a right to participate in the nomination and in the election of members of the board of directors of the metropolitan utilities district. The election commissioner or county clerk of each of the counties in which ballots are cast pursuant to this section shall within seven days after the election transmit, by mail or otherwise, to the election commissioner of the county in which the city of the metropolitan class is located, a copy of the abstract of the votes cast for members of the board of directors. The election commissioner shall in due course deliver to the candidate receiving the highest number of votes a certificate of election as a member of the board of directors. Any and all filings for such office shall be made with the election commissioner of the county in which the city of the metropolitan class is located notwithstanding that the person wishing to file lives in a county adjoining the one in which the city of the metropolitan class is located.

Election commissioner of Douglas County receives abstract of votes from clerks of adjoining counties as to officers of Metropolitan Utilities District. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-2104 Board of directors; vacancy; compensation; benefits; expenses.

(1) Any vacancy occurring in the board of directors shall be filled for the unexpired term by the remaining members thereof within thirty days after the vacancy occurs. It is the intent and purpose to render the board of directors nonpartisan in character.

(2) The chairperson of the board of directors of a metropolitan utilities district shall be paid, as compensation for his or her services, not to exceed the sum of one thousand two hundred sixty dollars per month. Each of the other members of the board of directors shall be paid, as compensation for his or her services, not to exceed the sum of one thousand one hundred twenty dollars per month. Any adjustments in compensation shall be made only at regular meetings of the board of directors, and the salaries of the chairperson and other members of such board shall not be increased more often than once in any calendar year.

(3) Members of the board of directors may be considered employees of the district for purposes of participation in medical and dental plans of insurance offered to regular employees. The dollar amount of any health insurance premiums paid from the funds of the district for the benefit of a member of the board of directors may be in addition to the amount of compensation authorized to be paid to such director pursuant to this section.

(4) The chairperson and other members of such board of directors shall also be reimbursed for actual and necessary expenses incurred in the performance of their official duties.



14-2105 Board of directors; meetings.

Regular meetings of the board of directors shall be held on the first Wednesday of each calendar month at such hour as the board may designate and at such other stated times as shall be fixed in the bylaws. Special meetings of the board may be held at any time at the call of the chairperson or at the request of any two members filed in writing with the secretary. All meetings of the board, any of its committees, or committees of its employees shall be public.



14-2106 Board of directors; officers; bylaws; quorum.

Upon organization such board of directors shall elect one of its members chairperson and one vice-chairperson, both of whom shall serve for one year, and shall appoint a secretary as provided in section 14-2109. The board shall make such rules governing its procedure and adopt such bylaws governing its business as it may deem proper. A majority of the board shall constitute a quorum for the transaction of business, but a smaller number may adjourn from time to time until a quorum is secured.



14-2107 Board of directors; investigatory powers.

The board of directors of the metropolitan utilities district or any committee of the members of the board shall have power to compel the attendance of witnesses for investigation of any matters that may come before the board, and the presiding officer of the board, or the chairperson of the committee for the time being, may administer the requisite oaths, and the board or committee thereof shall have the same authority to compel the giving of testimony as is conferred on courts of justice.

The word may in this section makes the administration of oaths a discretionary matter for the board. Flood v. Keller, 214 Neb. 797, 336 N.W.2d 549 (1983).



14-2108 Directors and employees; interest in contracts prohibited.

It shall be unlawful for any member of the board of directors or any employee thereof to have any pecuniary interest, either directly or indirectly, in any contract in connection with the construction or maintenance of water or natural gas utilities of such metropolitan utilities district or be in any way connected with the furnishing of supplies required by the district.



14-2109 Utilities district; personnel; duties; salary.

The board of directors of a metropolitan utilities district shall at its first regular meeting appoint an individual with an official title designated by the board who shall (1) act as secretary of such board, (2) have general supervision of the management, construction, operation, and maintenance of the utility plants and property under the jurisdiction of or owned by such metropolitan utilities district, subject to the direction of the board, (3) hold office at the pleasure of the board, (4) possess business training, executive experience, and knowledge of the development and operation of public utilities, (5) receive such compensation as the board may determine, and (6) devote his or her exclusive time to the duties of the office. The board of directors may employ or authorize the employment of such other employees and assistants as may be deemed necessary for the operation and maintenance of the utility plants under its jurisdiction and of the conduct of the affairs of the board and provide for their compensation. The compensation of the appointed individual and such employees shall be paid from funds under control of the board. In no event shall the compensation, as a salary or otherwise, of any employee or officer exceed ten thousand dollars per annum unless approved by a vote of two-thirds or more of the members of the board of directors. The record of such vote of approval, together with the names of the directors so voting, shall be made a part of the permanent records of the board.



14-2110 Utilities district; employees; removal.

No regular appointee or employee of the metropolitan utilities district, except the individual appointed in section 14-2109, who has been in its service consecutively for more than one year shall be subject to removal except upon a two-thirds vote of the full board and then only for cause which shall be stated in writing and filed with the secretary of the board at least ten days prior to a hearing preceding such removal.



14-2111 Utilities district; employees; retirement and other benefits; terms and conditions; reports.

(1) The board of directors of any metropolitan utilities district may also provide benefits for, insurance of, and annuities for the present and future employees and appointees of the district covering accident, disease, death, total and permanent disability, and retirement, all or any of them, under such terms and conditions as the board may deem proper and expedient from time to time. Any retirement plan adopted by the board of directors shall be upon some contributory basis requiring contributions by both the district and the employee or appointee, except that the district may pay the entire cost of the fund necessary to cover service rendered prior to the adoption of any new retirement plan. Any retirement plan shall take into consideration the benefits provided for employees and appointees of metropolitan utilities districts under the Social Security Act, and any benefits provided under a contributory retirement plan shall be supplemental to the benefits provided under the Social Security Act as defined in section 68-602 if the employees entitled to vote in a referendum vote in favor of old age and survivors' insurance coverage. To effectuate any plan adopted pursuant to this authority, the board of directors of the district is empowered to establish and maintain reserves and funds, provide for insurance premiums and costs, and make such delegation as may be necessary to carry into execution the general powers granted by this section. Payments made to employees and appointees, under the authority in this section, shall be exempt from attachment or other legal process and shall not be assignable.

(2) Any retirement plan adopted by the board of directors of any metropolitan utilities district may allow the district to pick up the employee contribution required by this section for all compensation paid on or after January 1, 1986, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the Internal Revenue Code, except that the employer shall continue to withhold federal income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, such contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer shall pay the employee contributions from the same source of funds which is used in paying earnings to the employees. The employer shall pick up the contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. Employee contributions picked up shall be treated in the same manner and to the same extent as employee contributions made prior to the date picked up.

(3) Beginning December 31, 1998, through December 31, 2017:

(a) The chairperson of the board shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the board of directors of any metropolitan utilities district shall cause to be prepared an annual report and shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the board of directors does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the metropolitan utilities district. All costs of the audit shall be paid by the metropolitan utilities district. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(4)(a) Beginning December 31, 2018, and each December 31 thereafter, for a defined benefit plan the chairperson of the board or his or her designee shall prepare and electronically file an annual report with the Auditor of Public Accounts and the Nebraska Retirement Systems Committee of the Legislature. If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, the report shall be in addition to the reports required by section 13-2402. The report shall be on a form prescribed by the Auditor of Public Accounts and shall include, but not be limited to, the following information:

(i) The levels of benefits of participants in the plan, the number of members who are eligible for a benefit, the total present value of such members' benefits, and the funding sources which will pay for such benefits; and

(ii) A copy of a full actuarial analysis of each such defined benefit plan. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization which offers investment advice or provides investment management services to the retirement plan.

(b) The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the board of directors does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the district. All costs of the audit shall be paid by the district.



14-2112 Utilities district; general powers.

A metropolitan utilities district shall be a body corporate and possess all the usual powers of a corporation for public purposes and in its name may sue and be sued and purchase, hold, and sell personal property and real estate. It shall have the sole management and control of its assets, including all utility rents, revenue, and income authorized by law, all utility property, real and personal, now or hereafter owned by the metropolitan utilities district or which may become a part of the common utilities system. It may exercise any and all the powers that are now or may be granted to cities and villages by the general statutes of this state for the construction or extension of utilities.

The Legislature had right to transfer powers hereunder to the metropolitan utilities district. Lynch v. Metropolitan Utilities Dist., 192 Neb. 17, 218 N.W.2d 546 (1974).

A metropolitan water district is a body corporate. Erickson v. Metropolitan Utilities Dist., 171 Neb. 654, 107 N.W.2d 324 (1961).

Operation and maintenance of water and gas plants is not exercise of governmental functions but a private enterprise. Metropolitan Utilities District v. City of Omaha, 112 Neb. 93, 198 N.W. 858 (1924).



14-2113 Board of directors; natural gas and water supply; powers; jurisdiction; relocation of facilities.

The board of directors of the metropolitan utilities district shall have general charge, supervision, and control of all matters pertaining to the natural gas supply and the water supply of the district for domestic, mechanical, public, and fire purposes. This shall include the general charge, supervision, and control of the design, construction, operation, maintenance, and extension or improvement of the necessary plant to supply natural gas, to develop power, and to pump water. It shall have the authority to enter upon and utilize streets, alleys, and public grounds therefor upon due notice to the proper authorities controlling same, subject to the provisions of sections 39-1361 and 39-1362, except that while any permit hereafter granted by the Department of Transportation under such provisions shall not be construed to be a contract as referred to within the provisions of section 39-1304.02, such parties may separately contract in relation to relocation of facilities and reimbursement therefor. The board shall also have the power to appropriate private property required by the district for natural gas and water service, to purchase and contract for necessary materials, labor, and supplies, and to supply water and natural gas without the district upon such terms and conditions as it may deem proper. The authority and power conferred in this section upon the board of directors shall extend as far beyond the corporate limits of the metropolitan utilities district as the board may deem necessary.

This and related sections designed to give metropolitan water district exclusive control of water supply within district. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).



14-2114 Utility service; rates; suspension and resumption of service; powers of board of directors.

The board of directors of the metropolitan utilities district shall have power and authority to determine and fix all water and natural gas rates and to determine what shall be a reasonable rate for any particular service, the conditions and methods of service, and the collection of all charges for service or the sale of water or natural gas. The board of directors shall also have authority to make such rules and regulations for the conduct of the utilities controlled and operated by the metropolitan utilities district and the use and measurement of water or natural gas supplied by the district as it may deem proper, including the authority to cut off any natural gas or water service for nonpayment, for nonmaintenance of the pipes and plumbing connected with the supply main, or for noncompliance on the part of any natural gas or water user with the rules and regulations adopted by the board for the conduct of its business and affairs. The board may authorize its employees to require payments, in addition to the regular rates charged for water or natural gas, before turning on any service that has been turned off because of such nonpayment or noncompliance with the provisions of this section and the rules and regulations adopted by the board.

Power and authority to determine what shall be a reasonable water rate is not without restrictions. Erickson v. Metropolitan Utilities Dist., 171 Neb. 654, 107 N.W.2d 324 (1961).

Officials of M.U.D. in complying with statute providing for shutting off services for nonpayment did not violate civil rights statute. Morgan v. Kennedy, 331 F.Supp 861 (D. Neb. 1971).



14-2115 Utilities district; general powers and duties; operation of utilities separately; actions prohibited.

(1) A metropolitan utilities district shall operate and account for each of its several utilities separately and, as to each separate utility, shall possess all powers granted on behalf of that utility or on behalf of any other utility being operated by such district, or granted generally to such district, and all such powers are hereby declared to be cumulative, though separate, as to each utility, except that limitations or restrictions which by their nature or intent are applicable only to a utility of one type shall not apply to other different utilities. The financial obligations of each utility shall be separate and independent from the financial obligations of any other utility.

(2) A metropolitan utilities district shall keep all funds, accounts, and obligations relating to any one utility under its management separate and independent from the funds and accounts of each other utility under its management. The cost of any consolidated operation shall be allocated to the various utilities upon some reasonable basis which is open to investigation, comment, or protest by members of the public. Such allocation methodologies shall be determined by the board of directors and shall provide for the allocation of costs and expenses in a manner that accurately reflects the actual cost of service for each utility under the management of the board, except that for purposes of this section, the collection of sewer use fees for cities of the metropolitan class shall not be considered as a utility. The district shall have separate power to provide for the cost of operation, maintenance, depreciation, extension, construction, and improvement of any utility under its management, applying thereto standard accounting principles.

(3) A metropolitan utilities district shall not discount its water rates or connection fees to any customer in order to obtain an agreement to provide natural gas service to any customer.

(4) A metropolitan utilities district shall not delay or condition in any manner the installation of water service or other agreements related to water service to the purchase of natural gas service from the district.

(5) The Auditor of Public Accounts shall have the authority to initiate an audit or to take any action necessary to ensure compliance with this section.

Power to convey property of metropolitan water district has been transferred to the metropolitan utilities district. Lynch v. Metropolitan Utilities Dist., 192 Neb. 17, 218 N.W.2d 546 (1974).



14-2116 Utilities district; power of eminent domain; exercise.

(1) In addition to any other rights and powers conferred upon metropolitan utilities districts under sections 14-2101 to 14-2157, such districts shall have and may exercise the power of eminent domain for the purpose of erecting, constructing, locating, maintaining, or supplying such waterworks, gas works, or mains or the extension of any system of waterworks, water supply, gas works, or gas supply, and any such district may go beyond its territorial limits and may take, hold, or acquire rights, property, and real estate, or either or any of the same, by purchase or otherwise. Such a district may for such purposes take, hold, and condemn any and all necessary property.

(2) Any metropolitan utilities district shall have the power to condemn or to exercise the power of eminent domain to acquire parts of an existing utility's facilities only when such facilities are within, annexed to, or otherwise consolidated within the corporate boundary limits of a city of the metropolitan class. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. Within a municipal county, the power to condemn or to exercise the power of eminent domain for purposes of this subsection may be exercised by a metropolitan utilities district to the extent and in the manner provided by the Legislature as required by section 13-2802.



14-2117 Utilities district; extend or enlarge service area; when prohibited; filings required.

No metropolitan utilities district may extend or enlarge its service area unless it is economically feasible to do so. In determining whether or not to extend or enlarge its service area, the district shall take into account the cost of such extension or enlargement to its existing ratepayers.

All books, records, vouchers, papers, contracts, or other data indicating the economic feasibility of such extension or enlargement shall be filed with the secretary of the board of directors of the district and shall be open to public inspection.



14-2118 Utilities district; use of streets, alleys, or public grounds; duty to repair.

After entering the streets, alleys, or public grounds of the district in connection with the operation, construction, and maintenance of the utility facilities, it shall be the duty of the metropolitan utilities district and the board of directors, upon the completion of any such work, to resurface and repave the streets, alleys, or public grounds and leave the streets, alleys, or public grounds in the same condition as they were before the same were utilized by the district and the board of directors for such purpose.



14-2119 Board of directors; water or natural gas; powers over supplier.

In case any portion of the metropolitan utilities district is supplied with natural gas or water for domestic, mechanical, public, or fire purposes by any individual, partnership, limited liability company, or corporation, then the board shall have the power and authority to fix rates and regulate the conditions of service and the conduct of the utility affording such supply.

Section not applicable to defendant supplying steam and chilled water for purposes of heating and air conditioning. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).



14-2120 Board of directors; franchise; power to grant; election required.

No franchise or permit for the use of streets, alleys, or other public property within the metropolitan utilities district for the laying of pipes in connection with a water or natural gas utility designed for public or private service shall be granted except by the board of directors, but no such franchise or permit shall be valid until approved by a majority vote of the registered voters of the metropolitan utilities district at a regular election, or a special election called for such purpose, and of which due notice is given in the case of the submission of a proposal to vote bonds. If the board of directors refuses upon request to grant and submit to a vote of the registered voters of the district such a franchise or permit, then upon the filing of a petition with the board of ten percent or more of the registered voters of the district requesting that the franchise or permit be submitted, it shall be the duty of the board to submit such proposition at a general election or a special election held for that purpose within sixty days of the date of filing the petition, and if a majority of the votes cast upon such proposition are in favor of granting such franchise or permit, the franchise or permit shall be deemed to be granted.

Defendant's use of streets in supplying steam and chilled water for purposes of heating and air conditioning did not require granting of franchise. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).



14-2121 Utilities district; contracts; bids; powers of board of directors.

The board of directors shall have authority to receive bids for all work which it may desire to have done by contract or for material and supplies to be used in connection with such work, which bids shall be received after reasonable advertisement therefor and when opened shall be read in public session. The board of directors may award contracts based upon the bids to the lowest responsible bidders, except that the board of directors may, for such reasons as appear to it good and substantial, reject all bids. The board of directors shall have power and authority to do all of such work and to purchase materials and supplies without advertising for bids and without entering into contract with any other persons or companies in relation thereto.



14-2122 Utilities district; gas mains and service lines; extension.

In addition to any other rights and powers conferred upon metropolitan utilities districts under sections 14-2101 to 14-2157 and Chapter 18, article 4, for the purpose of extending gas mains and service pipes, such districts shall have the power and authority to extend or enlarge gas mains and service pipes whenever it is deemed proper and economically feasible to do so in such nondiscriminatory manner as may be determined from time to time by the board of directors of such districts.



14-2123 Board of directors; power to adopt rules and regulations; fix prices.

The board of directors of a metropolitan utilities district is hereby empowered to (1) adopt all necessary rules and regulations for the operation and conducting of the business and affairs of its natural gas and water utilities for the purpose of supplying gas for heat and power purposes for public and private use and for the purpose of supplying water for domestic, mechanical, public, and fire purposes and (2) fix the prices to be charged therefor.



14-2124 Utilities district; gas utility; rules and regulations.

In addition to all other proper subjects for rules and regulations, the board of directors of a metropolitan utilities district may adopt rules and regulations, in the interest of public health and safety and the conservation of gas, relating to the use, installation, and maintenance of piping, equipment, and appliances for gas on the premises of consumers. Such district may adopt and promulgate rules and regulations to establish priorities for the use of gas, including the curtailment and denial of its use. All rules and regulations shall be published once in the official paper of the particular city within such district and be kept posted at the main office of the district for public inspection. When such rules and regulations are so adopted, published, and posted, they shall have the same legal force and effect as a city ordinance and be binding upon the consumers of the district as one of the conditions to their service. Nothing in this section shall be construed to prevent any qualified person or persons from installing or maintaining appliances in connection with any of the public utilities mentioned in this section.



14-2125 Utilities district; utilization of gas or propane supplies; pipeline for transportation of gas; agreements; purpose.

(1) A metropolitan utilities district may enter into agreements with other companies or municipalities operating gas distribution systems and with gas pipeline companies, whether within or outside the state, for the transportation, purchase, sale, or exchange of available gas supplies or propane supplies held for peak-shaving purposes, so as to realize full utilization of available gas supplies and for the mutual benefit of the contracting parties.

(2) A metropolitan utilities district may own, construct, maintain, and operate an interstate or intrastate pipeline, whether within or outside of the district's boundaries, for purposes of securing and transporting natural gas supplies for itself or others and may enter into contractual agreements with other pipeline companies, gas distribution companies, municipalities, or political subdivisions or any other legal entity whatsoever for such purposes.

Based on the plain language of this section, there is no legal requirement to seek competitive bids before entering into a contract for interstate transmission of natural gas. Bruno v. Metropolitan Utilities Dist., 287 Neb. 551, 844 N.W.2d 50 (2014).



14-2126 Utilities district; hydrants; location; maintenance.

The metropolitan utilities districts shall maintain free of charge the number of hydrants heretofore established for fire protection in the streets of the municipalities constituting such districts and, in addition thereto, maintain regular fire hydrants on service mains in the streets of the municipalities not now equipped therewith and also upon service mains that may hereafter be installed in such municipalities. The board of directors may adopt such rules for the placement and maintenance of such hydrants as long as such rules do not violate any rules and regulations adopted and promulgated by the Department of Health and Human Services. Intermediate hydrants or fire hydrants placed between regular hydrants shall be installed by the district at such points as may be designated and ordered by any one of the municipalities. One-half of the cost of such intermediate hydrants, connections, and installation shall be borne by the municipality ordering the same. The district shall also lower water mains and reset hydrants at their original locations whenever necessary.

Cited but not discussed. R-R Realty Co. v. Metropolitan Utilities Dist., 184 Neb. 237, 166 N.W.2d 746 (1969).

Promise of water company, assumed by city purchasing waterworks, is matured by above statute, though conditions not fulfilled. Creighton Real Estate Co. v. City of Omaha, 112 Neb. 802, 204 N.W. 66 (1925).

Part of section requiring cities to pay the cost of lowering of gas and water mains is unconstitutional. Metropolitan Utilities District v. City of Omaha, 112 Neb. 93, 198 N.W. 858 (1924).



14-2127 Utilities district; water for public use by municipalities and schools; duty to provide.

The metropolitan utilities district may, in its discretion, also afford, free of charge, water required for public use by each of the municipalities and schools within the limits of such municipalities. It shall be the duty of each of the municipalities and schools to reasonably conserve such water and to install and maintain all plumbing and services required in connection with such use in good condition and free from leaks, subject to the rules and bylaws governing water service in such district. If any flush tank maintained in connection with the sewage system of any such municipality uses more than fifty thousand gallons of water per month, as determined by meter measurement, the board of directors of the district may collect for the excess water used at the established rates maintained by the board.

Cited but not discussed. R-R Realty Co. v. Metropolitan Utilities Dist., 184 Neb. 237, 166 N.W.2d 746 (1969).



14-2128 Utilities district; water; sale; cities and villages; authorized.

In addition to any and all powers heretofore granted to metropolitan utilities districts, any such district may, in its discretion, by authorization of its board of directors, contract to sell water for use by a waterworks and water distribution system owned and operated by a city of any class or village except a city of the metropolitan class. The water so sold shall be used for the same domestic, mechanical, public, and fire purposes as water which a metropolitan utilities district supplies the consumers served water directly by it. The rates for water so sold shall be fixed by the metropolitan utilities district, including therein a demand or capacity charge in addition to a charge for the volume of water delivered. All water so delivered shall be metered at its point of delivery. The cost of any main extensions necessary to deliver the water to the city or village contracting for such supply shall be paid by it and set forth in the contract. The term of such contract shall not exceed twenty-five years.



14-2129 Utilities district; water; sale; cities, villages, and sanitary and improvement districts; sewer use; charges; contract; fees.

If a metropolitan utilities district supplies water at retail to residents of a city or village other than a city of the metropolitan class or residents of a sanitary and improvement district, whether or not such city, village, or sanitary and improvement district is within the district boundaries, such city, village, or sanitary and improvement district and metropolitan utilities district shall have power and authority to enter into a contract to obtain the use of facilities and services of the water utility of such district in order to collect from the residents supplied water by the district sewer use or rental fees or charges for other utility services for such city, village, or sanitary and improvement district in the same manner and to the same extent as is provided for such services to cities of the metropolitan class by sections 14-2134 to 14-2136. No utility service under this section shall be discontinued for nonpayment of charges for unrelated services.



14-2130 Utilities district; water; sale; natural resources district; contract; uses.

(1) A metropolitan utilities district may contract to sell water to a natural resources district at such rates, for such charges, and upon such other terms and conditions as may be agreed upon in the contract.

(2) Such water shall be used by the natural resources district in a special improvement project supplying water for any beneficial use. With the consent of the metropolitan utilities district, such water may be used by the natural resources district in a special improvement project to supply the municipal waterworks and distribution system of a city of any class or village outside the boundaries of the metropolitan utilities district.

(3) Such municipalities are hereby empowered to contract with a natural resources district to purchase water at such rates, for such charges, and upon such terms and conditions as may be agreed upon in the contract.



14-2131 Utilities district; water; sale; cities and villages; contract; charges; resolution by governing body.

To accomplish the purposes of section 14-2128, cities of all classes and villages, except cities of the metropolitan class, shall have the power to contract with a metropolitan utilities district and pay the charges and costs in the manner provided in the contract for the purpose of maintaining an adequate supply of water for the waterworks and distribution system serving such municipality, such contract to be approved by resolution of the governing body of such municipality.



14-2132 Utilities district; water; sale; cities and villages; sections; effect.

Notwithstanding any provisions of law applicable to cities, villages, and metropolitan utilities districts to the contrary, sections 14-2128 to 14-2132 shall be deemed to be an act complete within itself, to cover the entire subject to which it relates, and to be an independent act.



14-2133 Utilities district; bills; how rendered.

Metropolitan utilities districts in rendering bills and statements may set forth therein the net amount that shall be due without setting forth the amount of the discount, if any. When bills are so rendered, the metropolitan utilities district may collect an additional charge of not more than ten percent when bills or statements rendered are not paid at maturity, it being understood that the additional charge is not added by way of penalty but as a means of economizing in bookkeeping and in rendering bills and statements by which the items of discount are omitted therefrom.



14-2134 Utilities district; collection of other fees for city authorized; contracts authorized.

In addition to any and all powers granted to cities of the metropolitan class and metropolitan utilities districts within and serving such cities, a city of the metropolitan class may enter into a contract with the metropolitan utilities district within its area in order to obtain the use of facilities and services of the water utility of such a district and in order to collect all or any part of a sewer use or rental fee or all or any part of a garbage and refuse removal, disposal, or recycling fee which such city may lawfully be entitled to charge and collect.

This section and two succeeding sections upheld as constitutional. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-2135 Utilities district; collection of sewer use fee for city; payment; discontinuance of service.

To accomplish the purposes of section 14-2134, a city of the metropolitan class is empowered to pay such metropolitan utilities district the charges for such services as set forth in the contract, and such district may discontinue water service to its customers for failure to pay the sewer rental or use fee.

Officials of M.U.D. in complying with statute providing for shutting off services for nonpayment did not violate civil rights statute. Morgan v. Kennedy, 331 F.Supp. 861 (D. Neb. 1971).



14-2136 Utilities district; collection of sewer use fee for city; powers cumulative.

The powers granted in sections 14-2134 and 14-2135 to cities of the metropolitan class and metropolitan utilities districts are cumulative and not in derogation or amendment of the existing powers of each.



14-2137 Accounts of district; audit and approval; expenditures; records; public inspection.

All accounts of the metropolitan utilities district shall be audited by the secretary and approved by a committee of the board to be styled the committee on accounts and expenditures. No money shall be appropriated out of any fund except on the recorded affirmative vote of a majority of all the members of the board. The records of the metropolitan utilities district shall be at all times subject to inspection and examination by the public during business hours.



14-2138 Utilities district; payment to city of the metropolitan class; allocation.

The metropolitan utilities district shall pay to the city of the metropolitan class a sum equivalent to two percent of the annual gross revenue derived from all retail sales of water and gas sold by such district within such city, except that until January 1, 2020, retail sales of gas shall not include the retail sale of natural gas used as vehicular fuel. Such sum shall be paid on a quarterly basis, the last quarterly payment to be made not later than the thirtieth day of January of the next succeeding year, except that annual payments to such city shall not be less than five hundred thousand dollars. Such city shall not levy or collect any license, occupation, or excise tax upon or from such district. All payments provided by this section shall be allocated by the district among the several utilities operated by it upon such basis as the district shall determine.

Revenue from sale of water and gas by metropolitan utilities district are not taxes and section as amended by L.B. 425 (Laws 1967) is constitutional. Evans v. Metropolitan Utilities Dist., 187 Neb. 261, 188 N.W.2d 851 (1971).

Class action could not be used to test constitutionality of section. Evans v. Metropolitan Utilities Dist., 185 Neb. 464, 176 N.W.2d 679 (1970).

Cited but not discussed. Evans v. Metropolitan Utilities Dist., 184 Neb. 172, 166 N.W.2d 411 (1969).

Allocation of cost of various utilities must be on a reasonable basis. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-2139 Utilities district; payment to cities or villages; allocation.

A metropolitan utilities district shall pay to every city or village of any class, other than metropolitan, in which such district sells water or gas, or both, at retail, a sum equivalent to two percent of the annual gross revenue derived from all retail sales of water or gas, or both, sold by such district within the city or village, except that until January 1, 2020, retail sales of gas shall not include the retail sale of natural gas used as vehicular fuel. Such sums shall be paid not later than the thirtieth day of January of the next succeeding year. Such cities or villages shall not levy or collect any license, occupation, or excise tax upon or from such district. All payments provided by this section shall be allocated by the district among the several utilities operated by it upon such basis as the district shall determine.

Revenue from sale of water and gas by metropolitan utilities district are not taxes and section created by L.B. 425 (Laws 1967) is constitutional. Evans v. Metropolitan Utilities Dist., 187 Neb. 261, 188 N.W.2d 851 (1971).

Cited but not discussed. Evans v. Metropolitan Utilities Dist., 184 Neb. 172, 166 N.W.2d 411 (1969).



14-2140 Repealed. Laws 2001, LB 177, § 11.



14-2141 Utilities district; funds; management and control; power to borrow.

Metropolitan utilities districts may, when deemed necessary by a resolution of the board of directors, temporarily lend the funds of one utility to the fund of another utility under its control, at the current market rate of interest as determined by the board of directors. In the case of emergency, or for the purpose of short-term financing of extensions, improvements, additions, and capital investments, the district may, by resolution of its board of directors, borrow money, for a term not to exceed five years, but the amount so borrowed shall not exceed ten percent of the depreciated plant value of the utility for which such money is borrowed.



14-2142 Utilities district; bonds; issuance; sale; election required; when; obligations without election; when authorized; powers of board of directors.

(1) In case the board of directors deems it necessary and expedient for such metropolitan utilities district to vote mortgage or revenue bonds for the construction, extension, or improvement of a water plant or any other public utility under its control or for any other purpose, to the end of supplying the district with water or other service for domestic, mechanical, public, or other purposes, the board may determine the amount of such bonds, when principal and interest is payable, and the rate of interest and may issue the bonds when voted. The board of directors shall submit a proposition to vote such bonds to the registered voters of the metropolitan utilities district at an election called by the board for such purpose, or at any regular election, notice of which has been given for at least ten days in one or more daily papers published in the district. If a majority of the votes cast upon such proposition is in favor of the issuance of such bonds, the board of directors may issue and sell such bonds in the manner as the board shall determine.

(2) In addition to the power provided in subsection (1) of this section as to issuance of bonds, and notwithstanding such provisions requiring a vote of the registered voters, and in addition to the limited power to borrow heretofore vested in any such district, the board of directors of such district without a vote of the registered voters and at their own discretion (a) may borrow, to be used solely for the purpose of extensions, improvements, additions, and capital investments, such sum as the board of directors by resolution determines to be needed for such purposes and (b) in the exercise of such additional power may issue warrants, notes, debentures, revenue bonds, or refunding obligations of the same classes, each of which shall be payable solely from the revenue of the district. The obligations issued by the district without a vote of the registered voters are hereby declared to be negotiable instruments, and such instruments and the interest paid thereon shall be exempt from any and all forms of taxation.

(3) The district may (a) refund all or any part of the obligations issued by the district without a vote of the registered voters by exchange or other means through the issuance of any of such forms of obligation at any time and in an amount equal to or exceeding the original amount, (b) invest the proceeds of refunding obligations for a temporary period until they are needed for the purpose of retirement of other obligations, (c) covenant as to rates, (d) create and provide for reserves or amortization funds, and (e) covenant as to the limitation of the creation of further indebtedness. All such evidences of indebtedness issued by the district without a vote of the registered voters shall be offered upon such terms and in such manner as the board determines. The same power to covenant and to provide funds shall also exist in the case of obligations authorized by the registered voters. The board of directors of any such district in the exercise of any of the borrowing powers, with or without a vote of the registered voters provided for in this section, may appoint as agents of such district corporations doing business within or without the State of Nebraska to act for it in receiving, redeeming, and paying for any of the securities so issued.



14-2143 Water fund; sources; purposes; tax; how levied.

The water fund shall consist of all money received on account of the water plant owned and operated by the metropolitan utilities district for water service or otherwise, including a water tax for public fire protection purposes levied by the municipal authorities of each municipality forming such metropolitan utilities district or, in the case of a sanitary and improvement district or unincorporated area forming a part of the metropolitan utilities district but outside the limits of a municipality, by the board of county commissioners of the county in which the sanitary and improvement district or unincorporated area is located. Such tax shall be levied at the same time and in the same manner as other funds provided for municipal purposes or county purposes under the provisions of the charter of such municipality or municipalities or of the general laws in the case of a county or a sanitary and improvement district. The amount of the tax shall be certified to the municipal authorities or the county commissioners, as the case may be, by the board of directors of the metropolitan utilities district in time for the annual levy of taxes in each year. The gross amount of such tax shall not exceed the sum of five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such utilities district, and it shall be mandatory upon such municipal authorities or county commissioners to levy same as provided in this section.

Levy imposed pursuant to this section is not a state levy for state purposes, therefore constitutional prohibition on property taxes for state purposes not violated. R-R Realty Co. v. Metropolitan Utilities Dist., 184 Neb. 237, 166 N.W.2d 746 (1969).

Law requiring cities to levy tax to pay hydrant rentals is constitutional. State ex rel. Metropolitan Utilities Dist. v. City of Omaha, 112 Neb. 694, 200 N.W. 871 (1924).



14-2144 Funds of district; authorized investments.

The funds of the metropolitan utilities district may be invested at the discretion of the board of directors in the warrants and bonds of the district and the municipalities constituting the district, including the warrants and bonds of the improvement districts thereof. In addition to such securities, the funds also may be invested in any securities that are legal investments for the school funds of this state.



14-2145 Utilities district; annual audit; filing.

In each metropolitan utilities district in the State of Nebraska, the board of directors shall cause the accounts of the district to be examined and audited annually. Such examination shall show (1) the gross income from all sources of the district for the previous year, (2) the gross amount of water and gas supplied in the district, (3) the amount expended during the previous year for repairs, (4) the amount expended during the previous year for new machinery, (5) the amount expended in the previous year for property purchased, (6) the amount of depreciation of the plant during the previous year, (7) the cost per thousand gallons of supplying water and per thousand cubic feet for supplying natural gas, (8) the amount collected from the sale and rent of meters, (9) the total assessment made against property for the extension of mains, (10) a detailed statement of all items of expense, (11) the number of employees, (12) the salaries paid employees, (13) the total amount of direct taxes levied by such metropolitan utilities district upon the property within the district, and (14) all other facts necessary to give an accurate and comprehensive view of the cost of maintaining and operating the plant. The audit report shall be filed with the Auditor of Public Accounts within six months after the end of the district's fiscal year.



14-2146 Utilities district; annual audit; information; access.

The Auditor of Public Accounts and the person making the examination and audit pursuant to section 14-2145 shall have access to all books, records, vouchers, papers, contracts, or other data containing information on the subject in the office of the board of such metropolitan utilities district, in the office of the individual appointed in section 14-2109, or in the possession or under the control of any of the agents or employees of the district. It is hereby made the duty of all officers, agents, and employees of the district to furnish to the auditor and his or her agents and employees such information regarding the auditing of the metropolitan utilities district as may be demanded.



14-2147 Utilities district; annual audit; reports; filing; expenses.

Upon the completion of such examination and audit, the person making the same shall file and furnish to the village or city clerk of each village or city within the district one copy of his or her report. Another copy shall be furnished to the county board of the counties in which the metropolitan utilities district is located. A copy shall also be placed on file with the individual appointed in section 14-2109. The original copy shall be filed in the office of the Auditor of Public Accounts. The cost and expense of making such audit shall be paid by the metropolitan utilities district in which such audit and examination have been made. The auditor shall make out and certify a bill for the expense of making such an audit. Upon presentation of the bill to the secretary of the board of the metropolitan utilities district, it shall be the duty of the board to allow and pay the claim. The amount thereof shall be paid to the State Treasurer.



14-2148 Utilities district; entry upon private property; when authorized.

Whenever it may be deemed necessary, the board of directors of the metropolitan utilities district or its employees shall have the authority, in the discharge of their duties, to enter upon any lands or premises for the examination or survey thereof, for the purpose of repairing any water or natural gas pipe, for the purpose of inspecting any water or natural gas service or the plumbing connected with any such service, for the purpose of removing or connecting any apparatus required in connection with such service and plumbing under the rules and regulations of the board, for the purpose of reading any meter or meters attached to the service, or for any other purpose whatsoever in connection with or relating to the water or natural gas service.



14-2149 Prohibited acts; penalty.

Any person who willfully interferes with or obstructs any employee of the metropolitan utilities district in the discharge of his or her duties, who willfully tampers with or injures such water or natural gas facilities or the pipes, apparatus, or any service connected therewith, or who changes or alters the plumbing or connection between the water or gas meter and service main affording the water or natural gas supply without securing a permit as required by the rules and regulations of the board of directors shall be deemed guilty of a Class III misdemeanor.



14-2150 Surplus property; sale proceeds; disposition.

Whenever any of the property of a utility under the control of a metropolitan utilities district, whether real property or personal property, is no longer required for the operation of such utility, the district may sell and convey such surplus property, whether the property was acquired directly by the district or as a part of the utility plant or system acquired by the city of the metropolitan class or any municipality or other political subdivision constituting a part of the district. Proceeds of the sale of such surplus property shall be credited to the utility of which the property was a part, or when funds of more than one utility have been invested in property involved in a consolidated operation of the district, proceeds of such sale shall be apportioned among the utilities involved in such consolidated operation upon some reasonable basis determined by the board of directors of the district.

This section removed from metropolitan city any right to sell and convey utility property, gave that right to the metropolitan utilities district, and determined manner of disposition of proceeds of sale. Lynch v. Metropolitan Utilities Dist., 192 Neb. 17, 218 N.W.2d 546 (1974).



14-2151 Utilities district; bonds; when not required.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of any metropolitan utilities district or of any officer, board, head of any department, agent, or employee of any such district in any proceeding or court action in which the metropolitan utilities district or any officer, board, head of department, agent, or employee is a party litigant in its, his, or her official capacity.



14-2152 Utilities district; elections; procedure.

The elections provided for in sections 14-2102, 14-2120, 14-2142, and 14-2157 shall be held according to the Election Act.



14-2153 Utilities district; restriction on sale of equipment or appliances.

A metropolitan utilities district shall not sell any gas-burning equipment or appliances, at either retail or wholesale, if the retail price of that item exceeds fifty dollars, except that newly developed gas-burning appliances may be merchandised and sold during the period of time in which any such appliances are being introduced to the public. New models of existing appliances shall not be deemed to be newly developed appliances. A gas-burning appliance shall be considered to be in such introductory period of time until the particular type of appliance is used by twenty-five percent of all the gas customers served by such district, but such period shall in no event exceed seven years from the date of introduction by the manufacturer of the new appliance to the local market.

Name of existing district was derived from this section. Erickson v. Metropolitan Utilities Dist., 171 Neb. 654, 107 N.W.2d 324 (1961).

Metropolitan utilities district is a municipal corporation created by statute to take over, control and operate the water plant formerly owned by the city of Omaha and certain other public utilities. Keystone Investment Company v. Metropolitan Utilities District, 113 Neb. 132, 202 N.W. 416 (1925), 37 A.L.R. 1507 (1925).

Metropolitan utilities district is a corporation, and as such, it succeeded to the rights, powers and duties of the water board and the metropolitan water district. State ex rel. Metropolitan Utilities District v. City of Omaha, 112 Neb. 694, 200 N.W. 871 (1924), 46 A.L.R. 602 (1924).

In 1921, metropolitan utilities district became the successor of the metropolitan water district and has all the powers and authority conferred upon the district as fully and effectually as though the corporate name had not been changed. Metropolitan Utilities District v. City of Omaha, 112 Neb. 93, 198 N.W. 858 (1924).



14-2154 Utilities district; energy conservation or weatherization programs; establish; powers.

A metropolitan utilities district may establish energy conservation or weatherization programs that will encourage and promote the efficient use of energy supplies. A metropolitan utilities district may enter into agreements with companies, service organizations, municipalities, political subdivisions, or state or federal agencies to establish or participate in such programs. Such participation may include the providing of administrative or other similar services from the district's separate gas utility for the support of such programs.



14-2155 Utilities district; public offstreet motor vehicle parking facilities; location.

A metropolitan utilities district is hereby authorized to own, purchase, construct, equip, and operate public offstreet motor vehicle parking facilities on property owned or leased by such district within the area designated as the civic center by the city council in the master plan of a city of the metropolitan class. Such parking facilities shall be constructed upon land contiguous to the office or administrative headquarters of such district and shall be used in whole or in part in connection therewith.



14-2156 Utilities district; public offstreet motor vehicle parking facilities; bonds; powers.

A metropolitan utilities district shall have authority to issue bonds and evidences of indebtedness for the purposes of acquiring, purchasing, constructing, and equipping such parking facilities as provided in section 14-2142 for other public utilities under its control and may manage the funds of such parking facilities and borrow money as provided by section 14-2141 for other utilities.



14-2157 Utilities district; termination; petition; election.

The existence of a metropolitan utilities district may be terminated by the people of the district in the following manner: Upon the filing of a petition with the board of directors signed by fifteen percent of the registered voters of the district at least thirty days prior to the date of any general state election requesting that the question of the continuance or termination of the existence of such district be submitted to a vote of the registered voters of the district, it shall be the duty of such board to submit the question at such general state election, and if a majority of the votes cast thereon shall be in favor of the continuance of such district, then it shall continue, otherwise its existence shall cease at the close of the thirty-first day of the following month.






Chapter 15 - CITIES OF THE PRIMARY CLASS

15-101 Cities of the primary class, defined; population required.

All cities having more than one hundred thousand and less than three hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall be known as cities of the primary class. The population of a city of the primary class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city.

A city may put into its home rule charter any provisions that it deems proper so long as they do not run contrary to the Constitution or to any general statute. Eppley Hotels Co. v. City of Lincoln, 133 Neb. 550, 276 N.W. 196 (1937).

In matters relating exclusively to local and municipal affairs, home rule charter prevails over conflicting provisions in statute. Pester v. City of Lincoln, 127 Neb. 440, 255 N.W. 923 (1934).

Home rule charter may not contravene Constitution or general statutes. Schroeder v. Zehrung, 108 Neb. 573, 188 N.W. 237 (1922).

Classification is not special legislation although only one city in state falls within class. State ex rel. Pentzer v. Malone, 74 Neb. 645, 105 N.W. 893 (1905).

Act was not void as to tax commissioners, nor was it amendatory of state revenue law. State ex rel. Prout v. Aitken, 62 Neb. 428, 87 N.W. 153 (1901).



15-102 Declaration as city of the primary class; when.

Whenever any city of the first class shall attain a population of more than one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the mayor of such city shall certify such fact to the Secretary of State, who upon the filing of such certificate shall by proclamation declare such city to be of the primary class.



15-103 Declaration as city of the primary class; government pending reorganization.

The government of such city shall continue in authority from the date of such proclamation until reorganization as a city of the primary class.



15-104 Corporate limits; extension; annexation of villages; powers of city council.

The corporate limits of such city shall remain as before and the city council may by ordinance at any time include within the corporate limits of such city any contiguous or adjacent lands, lots, tracts, streets, or highways such distance and in such direction as may be deemed proper, and may include, annex, merge or consolidate with such city by such extension of its corporate limits, any village which is within the limits of such city, and which it serves with water service or supply or with a sanitary sewerage system and service, or both such water and sanitary sewerage service. Such city shall have power by ordinance to compel owners of land so brought within the corporate limits to lay out streets and public ways to conform to and be continuous with the streets and ways of such city, or otherwise as appears best for the convenience of the inhabitants of such city and the public. It may vacate any public road established through such land when necessary to secure regularity in the general system of its public ways.

Lands annexed by city of primary class met all requirements set out in this section. Campbell v. City of Lincoln, 182 Neb. 459, 155 N.W.2d 444 (1968).

Agricultural lands may not be annexed to city where the sole object of annexation is to increase its revenue. Witham v. City of Lincoln, 125 Neb. 366, 250 N.W. 247 (1933).

Under conditions stated, council had power to include plaintiff's land in city. Miller v. City of Lincoln, 94 Neb. 577, 143 N.W. 921 (1913).



15-105 Corporate limits; extension; contiguous territory, defined.

Land shall be deemed contiguous although a stream, embankments, strip or parcel of land, not more than five hundred feet wide, lies between such land and the corporate limits.



15-106 Additions; how platted; approval; filed and recorded; effect; powers of mayor, city planning commission, and city planning director; appeal.

The proprietor of any land within the corporate limits of a city of the primary class or contiguous thereto may lay out such land into lots, blocks, public ways, and other grounds under the name of ................. addition to the city of .................. and shall cause an accurate plat thereof to be made, designating explicitly the land so laid out and particularly describing the lots, blocks, public ways, and grounds belonging to such addition. The lots shall be designated by number and by street. Public ways and other grounds shall be designated by name and by number. Such plat shall be acknowledged before some officer authorized to take acknowledgment of deeds and shall have appended to it a certificate made by a registered land surveyor that he or she has accurately surveyed such addition and that the lots, blocks, public ways, and other grounds are staked and marked as required by such city.

When such plat is made, acknowledged, and certified, complies with the requirements of section 15-901, and is approved by the city planning commission, such plat shall be filed and recorded in the office of the register of deeds and county assessor of the county. In lieu of approval by the city planning commission, the city council may designate specific types of plats which may be approved by the city planning director. No plat shall be recorded in the office of the register of deeds or have any force or effect unless such plat is approved by the city planning commission or the city planning director. The plat shall, after being filed with the register of deeds, be equivalent to a deed in fee simple absolute to the city, from the proprietor, of all streets, all public ways, squares, parks, and commons, and such portion of the land as is therein set apart for public use or dedicated to charitable, religious, or educational purposes.

All additions thus laid out shall remain a part of the city, and all additions, except those additions as set forth in sections 15-106.01 and 15-106.02, laid out adjoining or contiguous to the corporate limits of a city of the primary class shall be included therein and become a part of the city for all purposes. The inhabitants of such addition shall be entitled to all the rights and privileges and subject to all the laws, ordinances, rules, and regulations of the city. The mayor and city council shall have power by ordinance to compel owners of any such addition to lay out streets and public ways to correspond in width and direction and to be continuous with the streets and public ways in the city or additions contiguous to or near the proposed addition.

No addition shall have any validity, right, or privilege as an addition unless the terms and conditions of such ordinance and of this section are complied with, the plats thereof are submitted to and approved by the city planning commission or the city planning director, and the approval of the city planning commission or the city planning director is endorsed thereon. The city council may provide procedures in land subdivision regulations for appeal by any person aggrieved by any action of the city planning commission or city planning director on any plat.

Title conveyed by plat to streets and alleys is a determinable fee. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).



15-106.01 Certain additions with low population density; included within corporate limits of city; when.

Commencing on April 17, 1982, an addition which has been approved pursuant to section 15-106 and is adjoining or contiguous to the corporate boundaries of the city but which includes land which lies wholly or partially (1) outside of the area designated and described as being for future urban uses in the comprehensive plan adopted by the city pursuant to sections 15-1102 and 15-1103 and (2) within a zoning district adopted pursuant to section 15-902 which allows a residential density of not more than one dwelling per acre shall be included within the corporate limits of the city only upon the enactment of a city ordinance specifically annexing such addition.



15-106.02 Certain agricultural-industrial reserve additions; included within corporate limits of city; when.

Commencing on April 17, 1982, an addition which has been approved pursuant to section 15-106 and is adjoining or contiguous to the corporate boundaries of the city, but which (1) includes land which lies wholly or partially within the area designated as being for future urban uses in the comprehensive plan adopted by the city pursuant to sections 15-1102 and 15-1103 and (2) is set aside in such comprehensive plan as an agricultural-industrial reserve shall be included within the corporate limits of the city only upon the enactment of a city ordinance specifically annexing such addition.



15-107 Corporate name; service of process.

The corporate name of each city of the primary class shall be The City of ............. . All process affecting any such city shall be served in the manner provided for service of a summons in a civil action.



15-108 Reorganization; rights and privileges preserved.

When any city shall be incorporated as a city of the primary class, all its trusts, rights, and privileges shall be transmitted to and be invested in such latter corporation.



15-109 Repealed. Laws 1994, LB 76, § 615.



15-110 Precincts; numbering; division.

Precinct lines in that part of the county not under township organization within the corporate limits of a city of the primary class shall correspond in number with the ward and be coextensive therewith; Provided, when a ward is divided into election districts, the precinct corresponding with such ward shall be divided to correspond with the election district.



15-111 Cities and villages; consolidation; petition; election; ballot forms.

A city of the second class or village, which adjoins a city of the primary class, as well as other villages either adjoining such city of the second class or villages, or supplied in whole or in part with gas, electric light, or street transportation service or supply from manufacturing or power plants and systems mainly located in and maintained and operated mainly from chief headquarters or offices within such city of the primary class, may be consolidated with such city of the primary class in the manner hereinafter set out. It shall be the duty of the officers of such cities of the second class and villages twenty days prior to any general city or village election, to submit to the electors thereof at such general city or village election whenever petitioned to do so by twenty percent of the qualified electors thereof, the question of the consolidation of such adjoining cities or villages with the city of the primary class. Such question shall be submitted in substantially the following form:

Shall the city of ........... be consolidated with the city of ........... ? Or, as the case may be, Shall the village of .......... be consolidated with the city of .......... ? The ballot shall provide in the usual manner for a Yes and No vote on the question.

Action of city council, in passing on validity of proceedings for consolidation, was final in absence of fraud or mistake. State ex rel. Loomis v. City of Lincoln, 119 Neb. 352, 229 N.W. 19 (1930).



15-112 Consolidation; approval of electors; certification.

If at such election a majority of the vote cast in such municipality shall be in favor of such consolidation, the result shall be certified to the city council of the city of the primary class. If the city council of such city of the primary class approves of the consolidation, an ordinance shall be passed extending the limits of such city to include all the territory of the city of the second class or village voting for consolidation, and the city or cities, village or villages, so consolidated with the city of the primary class shall become a part thereof.



15-113 Annexed cities and villages; rights and liabilities of city, franchise holders, and licensees.

Whenever any city of the primary class shall extend its boundaries so as to annex any village, or whenever there is consolidation taking effect in the manner herein provided, the charter, laws, ordinances, powers, and government of such city of the primary class, shall at once extend over the territory embraced within any such city or village so annexed or consolidated with it; and such city of the primary class shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the city or village so annexed or consolidated with it; and it shall be liable for and assume and carry out all valid contracts, obligations, franchises, and licenses of any such city or village so annexed or consolidated with it. Such city or village so annexed or consolidated with such city of the primary class shall be deemed fully compensated by virtue of such annexation or consolidation and the said assumption of its obligations and contracts for all its property and property rights of every kind so acquired. Any public franchise granted to or held by any person or corporation from such city of the primary class, before such consolidation or annexation, shall not by virtue of such consolidation or annexation be extended into, upon or over the streets or public places of the city or village so consolidated with or annexed by such city. Any public franchise, license or privilege granted to or held by any person or corporation from any of the cities or villages consolidated with or annexed by such city of the primary class before such consolidation or annexation shall not by virtue of such consolidation be extended into, upon or over the streets, alleys or public places of the city of the primary class involved in such consolidation or annexation.

Upon consolidation of village with city of the primary class, status of streets as to vacation was subject to conditions binding upon the village. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Upon consolidation with another municipality, city of Lincoln became liable for, assumed and was required to carry out all valid obligations of the municipality consolidated with it. Enyeart v. City of Lincoln, 136 Neb. 146, 285 N.W. 314 (1939).



15-114 Repealed. Laws 1961, c. 284, § 1.



15-115 Annexed cities and villages; taxes, fines, fees, claims; inure to city of the primary class.

All taxes, assessments, fines, licenses, fees, claims, and demands of every kind assessed or levied against persons or property within any such city of the second class or village thus consolidated with or annexed by any such city of the primary class, shall be paid to and collected by such city of the primary class.



15-116 Annexed cities and villages; authorized taxes, assessments; right of city of the primary class to assess and levy.

All taxes and special assessments which such city of the second class or village so consolidated or annexed was authorized to levy or assess and which are not levied or assessed at the time of such consolidation or annexation for any kind of public improvements made by it or in process of construction or contracted for, may be levied or assessed by such city of the primary class as consolidated or annexed, and such city of the primary class shall have power to reassess all special assessments or taxes levied or assessed by any such city of the second class or village thus consolidated or annexed with it, in all cases where such city of the second class or village is authorized to make reassessments or relevies of such taxes and assessments.



15-117 Annexed cities and villages; actions pending; claims; claimants' rights.

All actions at law or in equity pending in any court in favor of or against any city of the second class or village thus consolidated with or annexed by such city of the primary class at the time such consolidation or annexation takes effect, shall be prosecuted by or defended by such city of the primary class as the case may be, and all rights of action existing against any city of the second class or village consolidated with or annexed by such city of the primary class at the time of such consolidation or annexation or accruing thereafter on account of any transaction had with or under any law or ordinance of such city of the second class or village, may be prosecuted against such city of the primary class as consolidated.

Right of action on account of injuries received, due to negligence of municipality prior to consolidation with city of Lincoln, could be prosecuted after consolidation against latter city. Enyeart v. City of Lincoln, 136 Neb. 146, 285 N.W. 314 (1939).



15-118 Annexed cities and villages; books, records, property; transfer to city; offices; termination.

All officers of any city of the second class or village so consolidated with or annexed by such city of the primary class having books, papers, records, bonds, funds, effects or property of any kind in their hands or under their control belonging to any such city of the second class or village, shall upon taking effect of such consolidation or annexation deliver the same to the respective officers of such city of the primary class as may be by law or ordinance or limitation of such city entitled or authorized to receive the same. Upon such consolidation or annexation taking effect, the terms and tenure of all offices and officers of any such city of the second class or village so consolidated with or annexed by such city of the primary class shall terminate and entirely cease.



15-201 General powers; how exercised; seal.

Cities of the primary class shall be bodies corporate and politic and shall have power:

(1) To sue and be sued;

(2) To purchase, lease, or otherwise acquire as authorized by their home rule charters or state statutes real estate or personal property within or without the limits of the city for its use for a public purpose;

(3) To purchase real or personal property upon sale for general or special taxes or assessments and to lease, sell, convey, or exchange such property so purchased;

(4) To sell, convey, exchange, or lease real or personal property owned by the city in such manner and upon such terms and conditions as shall be deemed in the best interests of the city as authorized by its home rule charter, except that real estate owned by the city may be conveyed without consideration to the State of Nebraska for state armory sites or, if acquired for state armory sites, shall be conveyed in the manner strictly as provided in sections 18-1001 to 18-1006;

(5) To make contracts and do all acts relative to the property and concerns of the city necessary or incident or appropriate to the exercise of its corporate powers, including powers granted by the Constitution of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto and including the power to execute such bonds and obligations on the part of the city as may be required in judicial proceedings;

(6) To purchase, construct, and otherwise acquire, own, maintain, and operate public service and public utility property and facilities within and without the limits of the city and to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein and to exercise such other and further powers as may be necessary or incident or appropriate to the powers of such city, including powers granted by the Constitution of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto. If the public service or public utility property or facility is located outside the limits of the city but within the zoning jurisdiction of another political subdivision, the city and the other political subdivision may by interlocal agreement provide or exchange services, including utility services, relating to the property or facilities;

(7) To receive grants, devises, donations, and bequests of money or property for public purposes in trust or otherwise; and

(8) To provide for the planting, maintenance, protection, and removal of shade, ornamental, and other useful trees upon the streets or boulevards; to assess the cost thereof, when appropriate, as a special assessment against the property specially benefited to the extent of benefits received; and to provide by general ordinance for the manner in which such benefits are to be measured and the assessments calculated and the means of notice to the owners of the record title of the property proposed to be improved, including a written statement of the proposed benefits and an estimate of the costs to be assessed according to the method of assessment. The city may create districts by ordinance which shall designate the property within the district to be benefited and the method of assessment. Notwithstanding the provisions of any city charter and except as provided below, no such improvement shall be finally ordered by the city council until a petition, signed by the owners of the record title of property within the proposed district which would be subject to more than fifty percent of the total of all special assessments to be levied for the purposes authorized by this subdivision, is presented and filed with the city clerk petitioning therefor. The sufficiency of the petitions and objections so presented and the sufficiency of notice as provided in this subdivision shall be determined by the city council and its determination thereof shall be conclusive in the absence of objections made and presented to the city council prior to the letting of the contract for the improvement. If an assessment district is proposed without a prior authorizing petition as described in this subdivision, the owners of the record title of property within the proposed district which would be subject to more than fifty percent of the total of all special assessments to be levied for the purposes authorized by this subdivision may, by petition, stop formation of such district. Such written protest shall be submitted to the city council or clerk within thirty calendar days after publication of notice concerning the ordinance in a newspaper of general circulation in the city.

The powers shall be exercised by the mayor and council of the city except in cases otherwise specified by law. The mayor and council shall adopt a corporate seal for the use of any officer, board, or agent of the city whose duties require an official seal.

Promise of additional compensation to firemen by member of council does not bind city. Scott v. City of Lincoln, 104 Neb. 546, 178 N.W. 203 (1920).

Municipal corporations engaging in private enterprises are liable the same as private persons. Henry v. City of Lincoln, 93 Neb. 331, 140 N.W. 664 (1913).

Excise board, in providing that common carriers should deliver liquors at one station to consignee personally, did not usurp powers of mayor and council. Barrett v. Rickard, 85 Neb. 769, 124 N.W. 153 (1910).

May sell property acquired at tax sale without vote of electors. State ex rel. Caldwell v. Citizens St. Ry. Co., 80 Neb. 357, 114 N.W. 429 (1907).

Power to sue and be sued includes power to compromise suits. Farnham v. City of Lincoln, 75 Neb. 502, 106 N.W. 666 (1906).

Where suit is commenced by proper law officers of city, authority is presumed. Lincoln Street Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).



15-201.01 Zoning regulations; authority outside of county.

Any jurisdiction or authority which a city of the primary class may exercise outside of its corporate limits by authority of state law may be exercised by such city outside of the county in which it is located.



15-201.02 Purchase of real or personal property; installment contracts authorized.

In addition to any other powers granted to it by law, a city of the primary class may enter into installment contracts for the purchase of real or personal property. Such contracts need not be restricted to a single year and may provide for the purchase of the property in installment payments to be paid over more than one fiscal year. This section shall be in addition to and notwithstanding the provisions of a home rule charter.



15-202 Property and occupation taxes; power to levy; limitations.

A city of the primary class shall have power to levy taxes for general revenue purposes on all property within the corporate limits of the city taxable according to the laws of Nebraska and to levy an occupation tax on public service property or corporations in such amounts as may be proper and necessary, in the judgment of the mayor and council, for purposes of revenue. All such taxes shall be uniform with respect to the class upon which they are imposed. The occupation tax may be based upon a certain percentage of the gross receipts of such public service corporation or upon such other basis as may be determined upon by the mayor and council. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704.

Tax based upon gross receipts, though part received from long distance tolls, is valid. Nebraska Tel. Co. v. City of Lincoln, 82 Neb. 59, 117 N.W. 284 (1908).



15-203 Occupation tax; power to levy; exemptions.

A city of the primary class shall have power to raise revenue by levying and collecting a license or occupation tax on any person, partnership, limited liability company, corporation, or business within the limits of the city and regulate the same by ordinance except as otherwise provided in this section and in section 15-212. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the class upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from such taxation as well as concerts and all other musical entertainments given exclusively by the citizens of the city.

Assessment of occupation tax based on gross earnings and also a franchise tax is not double taxation. Lincoln Traction Co. v. City of Lincoln, 84 Neb. 327, 121 N.W. 435 (1909); Nebraska Tel. Co. v. City of Lincoln, 82 Neb. 59, 117 N.W. 284 (1908).

Payment of an occupation tax cannot be made a condition precedent to obtaining a license to conduct business sought to be taxed. State ex rel. School Dist. of City of Lincoln v. Aitken, 61 Neb. 490, 85 N.W. 395 (1901).



15-204 Additional taxes; authorized.

A primary city shall have power to levy any other tax or special assessment authorized by law, and to appropriate money and provide for the payment of the debts and expenses of the city.



15-205 Safety regulations; sidewalk structures; powers.

A primary city shall have power to remove all obstructions from the sidewalk, curbstones, gutters, and crosswalks at the expense of the owners or occupants of the grounds fronting thereon, or at the expense of the person placing the same there; and to regulate the building of bulkheads, cellars, and basement ways, stairways, railways, window and doorways, awnings, hitching posts and rails, lampposts, awning posts, and all other structures upon or over adjoining excavations through or under the sidewalks of the city.

Allowing and regulating entrances to basements through sidewalks is within reasonable discretion of mayor and council. State ex rel. McNerney v. Armstrong, 97 Neb. 343, 149 N.W. 786 (1914).

Where boiler room was constructed under proper authority from city, after maintenance for fifteen years, authorities could not have same removed as a nuisance. Tiernan v. Thorp, 88 Neb. 662, 130 N.W. 280 (1911).

City must keep streets and walks free of obstructions for entire width. Chapman v. City of Lincoln, 84 Neb. 534, 121 N.W. 596 (1909).



15-206 Repealed. Laws 1967, c. 54, § 1.



15-207 Traffic; regulations; vehicle tax; powers.

A primary city shall have power, by ordinance, to regulate the transportation of articles through the streets, to prevent injuries to the streets from overloaded vehicles, and to provide for a vehicle license or tax.



15-208 Signs and obstructions on streets and public property; traffic and safety regulations; powers.

A primary city shall have power to prevent and remove all encroachments on streets, avenues, alleys, and other city property; prevent and punish horseracing, fast driving or riding in the streets, highways, alleys, bridges or places in the city, and all games, practices or amusements therein likely to result in damage to any person or property; to regulate the riding, driving or passing along any street of the city, and to regulate, prevent and punish the riding, driving or passing of horses, mules, oxen, cattle or teams, or any vehicle drawn thereby over, upon or across sidewalks; to regulate and prevent the use of streets, sidewalks, and public grounds for signs, signposts, awnings, telegraph, telephone or other poles, racks, bulletin boards, and the posting of handbills and advertisements; to regulate traffic and sales upon the streets; to prohibit and punish cruelty to animals; to regulate and prevent the moving of buildings through or upon the streets.

The fact that the Legislature enacts a law making driving a motor vehicle while intoxicated a crime, does not abrogate city ordinance defining and prescribing a penalty for same offense, or deprive municipality of power to legislate on same subject in future. State v. Hauser, 137 Neb. 138, 288 N.W. 518 (1939).

City of Lincoln does not have power under home rule charter to require by ordinance a sign painter to pay ten dollars annual license fee in addition to inspectors' regulatory permit and fee of one dollar for each sign. State v. Wiggenjost, 130 Neb. 450, 265 N.W. 422 (1936).



15-209 Railroads, depots, warehouses; power to regulate.

A primary city shall have power, by ordinance, to regulate levees, depots, depot grounds and places for storing freight and goods, and to provide for and regulate the passing of railways through the streets and public grounds of the city, reserving the rights of all persons injured thereby.

Selection and grading of streets by railway company for its track are subject to regulation and control of city. Omaha, L. & B. Ry. Co. v. City of Lincoln, 97 Neb. 122, 149 N.W. 319 (1914).



15-210 Parks, monuments, recreation centers; acquire; construct; maintain; donations.

A primary city shall have power to acquire, hold, and improve public grounds, parks, playgrounds, swimming pools, recreation centers, or any other park or recreational use or facility within or without the limits of the city, to provide for the protection and preservation and use of such grounds, parks, and other uses and facilities, to provide for the planting and protection of trees, to erect and construct or aid in the erection and construction of statues, memorials, works of art and other structures upon any public grounds of the city or state or political subdivision thereof, and to receive grants, devises, donations and bequests of money or property for the above purposes in trust or otherwise.



15-211 Lots; drainage; costs; special assessment.

A city of the primary class may, by ordinance, require any and all lots or pieces of ground within the city or within its three-mile zoning jurisdiction to be drained or filled so as to prevent stagnant water or any other nuisance accumulating thereon. Upon the failure of the owners of such lots or pieces of ground to fill or drain the lots or pieces when so required, the council may cause such lots or pieces of ground to be drained or filled, and the cost and expenses thereof shall be levied upon the property so filled or drained and collected as a special assessment.



15-212 Peddlers and vendors; regulation.

A primary city shall have power, by ordinance, to prevent forestalling, prohibit or regulate huckstering, prescribe the kind and description of articles which may be sold and places to be occupied by vendors, and may authorize the immediate seizure and arrest or removal from the markets of persons violating regulations fixed by ordinance; together with articles of produce in their possession, and the immediate seizure and destruction of tainted or unsound meat or other provisions. Nothing herein shall be construed to authorize the council by ordinance to assess or impose any tax, assessment, fine or punishment on any farmer or producer for selling at any time within the city any article of provision or vegetables grown or produced by him.



15-213 Repealed. Laws 1991, LB 356, § 36.



15-214 Repealed. Laws 1967, c. 54, § 1.



15-215 Theatres, churches, halls; licenses; safety regulations.

A primary city shall have power to regulate, license or suppress halls, opera houses, churches, places of amusement, entertainment or instruction or other buildings used for the assembly of citizens. It may cause them to be provided with sufficient and ample means of exit and entrance, and to be supplied with necessary and appropriate appliances for the extinguishment of fires and for escape from such places in case of fire. It may prevent overcrowding and regulate the placing of seats, chairs, benches, scenery, curtains, blinds, screens or other appliances therein. It may provide that for any violation of any such regulation a penalty of not to exceed two hundred dollars shall be imposed, and that upon the conviction of any violation of any ordinance regulating such places, the license of such place shall be revoked by the mayor and council. Whenever the mayor or council shall by resolution declare any such place to be unsafe, the license thereof shall be thereby revoked; and the council may provide that in any case where they have so revoked the license, any owner, proprietor, manager, lessee or person, opening, using or permitting such place to be opened or used, involving the assembling of more than twelve persons, shall upon conviction thereof be deemed guilty of a misdemeanor and fined in any sum not exceeding two hundred dollars.



15-216 Buildings; construction; safety devices; regulation.

A primary city shall have power, by ordinance, to prescribe the thickness, strength, and manner of constructing stone, brick and other buildings, the number and construction of means of exit and entrance, and of fire escapes. It may require the keeper and proprietor of any hotel, boarding house or dormitory to provide and maintain such kind and number of ladders, ropes, balconies and stairways, and other appliances, as by ordinance may be prescribed to facilitate the escape of persons from any such building in case of fire.



15-217 Auctions; licensing; regulation.

A city of the primary class shall have power to regulate, license, or prohibit the sale of domestic animals, goods, wares, and merchandise at public auction in the streets, alleys, highways, or any public grounds within the city, and to regulate or license the auctioneering of goods, wares, and merchandise. If the applicant is an individual, an application for a license shall include the applicant's social security number.



15-218 Animals at large; regulation; penalty.

A primary city shall have power, by ordinance, to regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats, dogs, and other animals and to cause such as may be running at large to be impounded and sold to discharge the cost and penalties provided for violation of such prohibitions and the fees and expenses of impounding and keeping the same and of such sale.



15-219 Pounds; power to establish; operation.

A primary city shall have power to provide for the erection of all needful pens, pounds, and buildings for the use of the city, within or without such city limits, to appoint and compensate keepers thereof, and to establish and enforce rules governing the same.



15-220 Dogs and other animals; licensing; regulation.

A primary city shall have power to regulate, license, or prohibit the running at large of dogs and other animals and guard against injuries or annoyances therefrom, and to authorize the destruction of the same when running at large contrary to the provisions of any ordinance. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals.



15-221 Nuisances; prevention; abatement.

A primary city shall have power, by ordinance, to prevent any person from bringing, having, depositing or leaving upon or near his premises or elsewhere within the city any dead carcass, or other putrid beef, pork, fish, hides or skins of any kind, or any other unwholesome substance, and to compel the removal of the same.



15-222 Public utilities; franchises; power to grant; elections required, when.

A primary city shall have power to make contracts with and authorize any person, company or association to erect gas works, electric or other light works in said city, and give such person, company or association the privilege of furnishing light for the streets, lanes, and alleys of said city for any length of time not exceeding one year, or for any time not exceeding five years upon being authorized so to do by a majority vote of the electors of such city. The mayor and council shall not have power to grant a franchise for any purpose for a period longer than twenty-five years. Franchises to be granted for a longer period than twenty-five years shall be submitted to a vote of the people and shall require a majority vote of the electors of the city voting thereon at a general or special election. All franchise ordinances shall require three readings on three separate days before passage by the council.



15-223 Water; rates; regulation.

A primary city shall have power to fix the rate of tax to be paid for the use of water furnished by the city or any person or corporation by means of waterworks, and provide by ordinance that any tax for the use of water furnished by said city shall be a lien upon the property where the same is furnished.



15-224 Watercourses; wells; reservoirs; regulation.

A primary city shall have power to establish, alter, and change the channel of watercourses, and to wall and cover them over, to establish, make, and regulate public wells, cisterns, aqueducts and reservoirs of water, and to provide for the filling of the same.



15-225 Fire department; establishment; government.

A primary city shall have power to provide for the organization of a fire department, to procure fire engines, hooks, ladders, buckets and other apparatus, to organize fire engine, hook, ladder and bucket companies, to prescribe rules of duty, and the government thereof, with such penalties as the council may deem proper, not exceeding a one-hundred-dollar fine, to make all necessary appropriations therefor, and to establish regulations for the prevention and extinguishment of fires.



15-226 Repealed. Laws 1957, c. 24, § 1.



15-227 Repealed. Laws 1967, c. 54, § 1.



15-228 Water districts; water mains; enlarging; construction; assessments.

The city council shall have power to create water districts for the purpose of supplying water for domestic, industrial, or fire purposes, or for the purpose of enlarging any water mains, now existing or hereafter constructed. All such districts, to be known as water districts, shall be created by ordinance and shall designate the property to be benefited. Upon creation of any water district, the city council shall have power to construct or cause to be constructed, either by contract with the lowest responsible bidder or directly by the city, such water main or mains, or extensions or enlargements, including all necessary appliances for fire protection, within such districts as the council shall determine, and assess the costs thereof against the property in such district, not exceeding the special benefits accruing on account thereof. The city council shall have power and authority to fix the period of time, not to exceed twenty years, in which the special assessments against any property for the payment of the cost of such improvements may be made. The city council shall have power and authority to issue bonds in accordance with the provisions of a home rule charter of the city or of state law.



15-229 Eminent domain; power to exercise; procedure; entry to make surveys and tests; damages.

A primary city is hereby authorized to acquire, either temporarily or permanently, lands, real or personal property or any interests therein, or any easements deemed to be necessary or desirable for any present or future necessary or authorized public purpose within or without the city by gift, agreement, purchase, condemnation, or otherwise. In all such cases the city shall make the person or persons whose property shall be taken or injured thereby adequate compensation therefor. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. A primary city shall have authority to enter upon any property to make surveys, examinations, investigations, and tests, and to acquire other necessary and relevant data in contemplation of establishing a location of a necessary or authorized public purpose, acquiring property therefor, or performing other operations incident to construction, reconstruction, or maintenance of such public purpose, and entry upon any property pursuant to this authority shall not be considered to be a legal trespass and no damages shall be recovered on that account alone. In case of any actual or demonstrable damages to the premises, the city shall pay the owner of the premises the amount of the damages. Upon the failure of the landowner and the city to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided for in section 76-705. The entry by the city or its representatives shall be made only after notice of the entry and its purpose.



15-229.01 Acquisition of land, property, or interest; uneconomic remnants of land; acquire, when.

In connection with the acquisition of lands, property, or interests therein for a public purpose, the city may acquire by any lawful means, except through condemnation, an entire lot, block, or tract of land or property if, by so doing, the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for public purposes. Without limiting such authority, this may be done where uneconomic remnants of land would be left the original owner or owners or where severance or consequential damages to a remainder make the acquisition of the entire parcel more economical to the city; Provided, that when any such property is left without access to a street and the cost of acquisition of such landlocked property or land through condemnation would be more economical to the city than the cost of providing a means of reasonable ingress to or egress from the property or land, the city may acquire such landlocked property or land by condemnation.



15-229.02 Real property; acquisition.

The city may acquire additional real property by gift, agreement, purchase, exchange, or condemnation if such additional real property is needed for the purpose of moving and establishing thereon buildings, structures, or other appurtenances which are situated on real property acquired by the city for a public purpose. The city may make agreements for the exchange of property, to make allowances for differences in the value of the properties being exchanged, and move or pay the cost of moving buildings, structures, or other appurtenances.



15-230 Public libraries; establishment.

A primary city may establish, maintain, and operate public library facilities, purchase books, papers, maps and manuscripts therefor, receive donations and bequests of money or property for the same in trust or otherwise, and pass necessary bylaws and regulations for the protection and government of the same.



15-231 Hospital; establishment.

A primary city may purchase or otherwise acquire ground for and erect, establish, operate, regulate, and repair a city hospital or any hospital, the governing board of which is appointed by the mayor or council; to receive donations and bequests of money or property for the same in trust or otherwise; and to issue bonds of the city for acquiring, constructing, reconstructing, improving, extending, equipping, or furnishing such hospital facilities.



15-232 Repealed. Laws 1961, c. 37, § 4.



15-233 Repealed. Laws 1961, c. 37, § 4.



15-234 Hospital; rules; management.

There shall be established such rules for the government of such hospital and admission of persons to its privileges as may be deemed expedient. No religious or sectarian association, organization or body shall be permitted to manage or control such hospital.



15-235 Hospital; contracts to support; when authorized.

The council may enter into an agreement with a corporation or association organized for charitable purposes in such municipal corporation for the erection and management of a hospital for the sick and disabled, and have a permanent interest therein to an extent and upon such terms and conditions as may be agreed upon between the council and such corporation or association. The council shall provide for the payment of the amount agreed upon, for any interests therein so required, either in one payment or in installments, or so much from year to year as the parties may stipulate; Provided, such agreement shall not be made if the city shall have established a hospital as authorized by section 15-231. No such agreement shall extend more than one year.



15-235.01 Hospital; terms, defined.

As used in sections 15-235.01 to 15-235.05, unless the context otherwise requires:

(1) Governmental subdivision shall mean any city of the primary class and also any county in which a city of the primary class is the county seat thereof;

(2) Hospital shall mean any hospital organized pursuant to section 15-231, or any hospital or hospital facility established by a governmental subdivision in conjunction with or adjoining a hospital organized pursuant to section 15-231.



15-235.02 Hospital; sinking fund; levy.

A governmental subdivision shall have the power to levy a tax, known as a hospital sinking-fund tax, upon all of the taxable property in its jurisdiction, which levy shall be in addition to all other authorized levies, for the use and benefit of the hospital, and the proceeds of such taxes when and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the governmental subdivision is deposited. This levy shall be accumulated as a sinking fund by the governmental subdivision from fiscal year to fiscal year to provide funds for hospital improvements, maintenance, and operation.



15-235.03 Hospital; income, revenue, profits; disbursement.

All income, revenue, and profits of the hospital and money derived from such levy, or from grants, loans, or contributions from the United States, the State of Nebraska, or any agency or instrumentality of either of them, shall be held by the treasurer of the governmental subdivision having jurisdiction over the hospital, and the treasurer shall not commingle such money with any other money under his control. Such money shall be deposited in a separate bank account or accounts and shall be withdrawn only by check or draft signed by said treasurer on requisition of the chairman of the hospital board or such other person as the hospital board may authorize. The chief auditing officer of the governmental subdivision and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such hospital board including its receipts, disbursements, contracts, leases, sinking funds, investments, and any other matters relating to its financial standing.



15-235.04 Hospital; sinking fund; investment.

A governmental subdivision shall have the power and authority to invest and reinvest all idle funds in the hospital sinking fund, including but not limited to current tax receipts for such period of time as such funds are not immediately needed, in evidences of indebtedness of the United States Government and agencies thereof.



15-235.05 Act, how cited.

Sections 15-235.01 to 15-235.05 may be cited as the Hospital Sinking Fund Act.



15-236 Contagious diseases; control; board of health; hospitals.

A primary city may make all such ordinances, bylaws, rules and regulations not inconsistent with the general laws of the state as may be necessary or expedient to promote the public health, safety and welfare, including ordinances, bylaws, rules and regulations as may be necessary or expedient to prevent the introduction or spread of contagious, infectious or malignant diseases. This power and authority is granted to such city in the area which is within the city or within three miles of the city and outside of any organized city or village. It may create a department of health, make laws and regulations for that purpose, and enforce all ordinances, bylaws, rules and regulations made as authorized herein as provided in section 15-263.

The city of Lincoln enacted Municipal Code § 8.44.040, which regulates the disposition of refuse pursuant to a grant of authority found in this section. The court held that the authority to enforce ordinances is granted to an area within the city or within three miles of the city and outside any organized city or village. State v. Austin, 209 Neb. 174, 306 N.W.2d 861 (1981).



15-237 Health regulations; nuisances; abatement; slaughterhouses; stockyards; location.

A primary city shall have power to regulate in the area which is within the city or within three miles of the city and outside the zoning jurisdiction of any organized city or village in order to secure the general health; to provide rules for the prevention, abatement and removal of nuisances, including the pollution of air and water; to make and prescribe regulations for the construction, location and regulation of all slaughterhouses, stockyards, warehouses, commercial feed lots, stables or other places where offensive matter is kept, or is likely to accumulate.



15-238 Health regulations; sewer connections; power to compel.

A primary city shall have power by ordinance to regulate and prohibit cesspools and privy vaults in said city, and shall have power to require the owner or owners of any lot, lots or lands within said cities, upon which any building or buildings are located, to connect said building or buildings with a sewer, provide same with a suitable privy or watercloset, to connect said privy or watercloset with a sewer, and to require said owner or owners to keep all privy vaults and cesspools clean. Upon the refusal to connect with a sewer or failure of said owner or owners to provide a suitable watercloset or privy, or to make any sewer connection, or to remove any privy vault or cesspool, or to clean the same, after five days' notice by publication, or in place thereof, personal notice to so do, then said city, through its proper officers, shall have power to make any sewer connection, construct any watercloset or privy, regulate or remove any privy vault or cesspool, or clean the same, or cause the same to be done, and shall have the power to provide by ordinance for assessing the cost thereof by special assessment against the lot, lots or lands of said owner.



15-239 Cemeteries; establishment.

A primary city may purchase, hold and pay for, in the manner herein provided, lands outside the limits of such city for the purpose of burial and cemetery grounds, and avenues leading thereto.



15-240 Cemeteries; improvement.

A primary city may survey, plot, map, grade, fence, ornament and otherwise improve all burial and cemetery grounds and avenues leading thereto owned by said city. It may construct walks, rear and protect ornamental trees therein, and provide for paying the expenses thereof.



15-241 Cemeteries; conveyance of lots.

A city of the primary class may convey cemetery lots owned by such city by certificates signed by the mayor and countersigned by the clerk under seal of the city, specifying that the person to whom the same is issued is owner of the lot or lots described therein by number as laid down on such plat or map, for the purpose of interment. Such certificate shall vest in the proprietor, his or her heirs and assigns, a right in fee simple to such lot or lots for the sole purpose of interment under the regulations of the city council.



15-242 Cemeteries; ownership of lots; monuments.

A primary city may limit the number of cemetery lots which shall be owned by the same person at the same time. It may prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots and prohibit any diversion of the use of such lots and any improper adornment thereof, but no religious test shall be made as to the ownership of such lots, the burial therein, nor the ornamentation of graves or lots.



15-243 Cemeteries; regulation.

A primary city may pass rules and ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and trespassers therein. The officers of such city shall have full jurisdiction and power in the enforcement of such rules and ordinances as though they related to the city itself.



15-244 Money; power to borrow; pledges to secure; issuance of bonds; purposes; conditions.

A primary city may borrow money on the credit of the city and pledge the credit, revenue and public property of the city for the payment thereof when authorized in the manner herein provided, and in the manner otherwise provided by law or by the home rule charter of the city. It shall have the power to issue general obligation bonds of the city, general obligation notes, and refunding bonds, as provided in its home rule charter or as otherwise provided by law. It shall have the power to issue revenue bonds for the purpose of acquiring, constructing, reconstructing, improving, extending, equipping, or furnishing any revenue-producing facility within or without the city which is for a public purpose; Provided, that unless authorized by a majority of the voters of such city voting upon the question, no revenue bonds shall be issued for entering the public transportation, natural gas distribution or telephone fields or functions, or to acquire before 1972 that part of a retail distribution system of a public power district within the corporate limits of such city as those corporate limits existed on March 3, 1959. Such city shall also have the power to contract for the acquisition of the electric facilities and properties used or useful in connection therewith of a public power district within or without the city, and to pay for all or any part of the same out of the earnings of electric facilities and properties.



15-245 Repealed. Laws 1967, c. 54, § 1.



15-246 Repealed. Laws 1967, c. 54, § 1.



15-247 Election districts; establishment.

A primary city may divide the city into election districts, establish the boundaries thereof, and number the same.



15-248 Repealed. Laws 1965, c. 44, § 3.



15-249 Officers; removal; vacancies; how filled.

A city of the primary class may provide for removing officers of the city for misconduct, except as otherwise provided in Chapter 15, and may provide for filling vacancies in any elective office as provided in sections 32-568 and 32-569.

Provisions of general election law for filling vacancies apply to alderman where no ordinance is inconsistent therewith, and appointee holds until successor is chosen at next general election. State ex rel. Castle v. Schroeder, 79 Neb. 759, 113 N.W. 192 (1907).



15-250 Officers; powers, duties; compensation; power to prescribe.

A primary city may regulate and prescribe the powers and duties, and compensation of officers of the city not herein provided.



15-251 Officers and employees; bonds or insurance.

A city of the primary class may require all officers or employees elected or appointed to give bond or evidence of equivalent insurance for the faithful performance of their duties. No officer shall become surety upon the official bond of another or upon any contractor's bond, license, or appeal bond given to the city or under any ordinance thereof. It shall be optional with such officers to give a surety or guaranty company bond.



15-252 Officers; reports required.

A primary city may require of any officer of the city, at any time, a detailed report of the transactions of his office or any matters connected therewith.



15-253 Repealed. Laws 1961, c. 37, § 4.



15-254 Ordinances; revision; publication.

A primary city may provide for the revision of the ordinances from time to time, and for their publication in pamphlet or book form, with or without the statutes relative to cities of the primary class.



15-255 Public safety; measures to protect.

A city of the primary class may prohibit riots, routs, noise, or disorderly assemblies; prevent use of firearms, rockets, powder, fireworks, or other dangerous and combustible material; prohibit carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act; arrest, punish, fine, or set at work on streets or elsewhere vagrants and persons found without visible means of support or legitimate business; regulate and prevent the transportation of gunpowder or combustible articles, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, nitroglycerine, dynamite, petroleum or its products, or other explosives or inflammables; regulate use of lights in stables, shops, or other places and building of bonfires; and regulate and prohibit the piling of building material or any excavation or obstruction of the streets.



15-256 Public safety; disturbing the peace; power to punish.

A primary city may punish disturbance of the peace or good order, clamor, intoxication, drunkenness, fighting, obscene or profane language, or other violations of the public peace by indecent or disorderly conduct, or blockading any street, sidewalk, way or space, or interfering with the passing of people.



15-257 Vagrancy; offenses against public morals; punishment.

A primary city may provide for the punishment of vagrants, tramps or common street beggars, common prostitutes, habitual disturbers of the peace, pickpockets, gamblers, burglars, thieves, ball game players, persons who practice any games, tricks or device with intent to swindle, persons who abuse their families, and suspicious persons who can give no reasonable account of themselves.



15-258 Billiard halls; disorderly houses; desecration of Sabbath.

A city of the primary class may restrain, prohibit, and suppress unlicensed tippling shops, billiard tables, bowling alleys, houses of prostitution, opium joints, dens, and other disorderly houses and practices, games, gambling houses, desecration of the Sabbath day, commonly called Sunday, and may prohibit all public amusements, shows, exhibitions, or ordinary business pursuits upon such day, all lotteries, all fraudulent devices and practices for the purposes of obtaining money or property, all shooting galleries except as provided in the Nebraska Shooting Range Protection Act, and all kinds of public indecencies, except that nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.

Ordinance prohibiting all business except of necessity on Sunday is not void as discriminatory. Liberman v. State, 26 Neb. 464, 42 N.W. 419 (1889).



15-259 Jail facilities; establishment.

A primary city may erect, establish, and regulate houses of correction, jails, community residential centers, work release centers, halfway houses, and such other places of control or confinement as may be designated as a jail facility from time to time by the city, including station houses and other buildings necessary to the keeping and confinement of prisoners, and provide for the government and support of same.



15-260 Repealed. Laws 1967, c. 54, § 1.



15-261 Railroads; railroad crossings; buses; safety regulations; installation of safety devices.

A primary city may regulate railroad crossings, provide precautions, and prescribe rules for running engines or cars, and their speed, for prevention of accidents at crossings or on tracks or by fires from engines. It may regulate the running of buses and require heating and cleaning thereof. It may require reasonable lighting of railway crossings in such manner as the council may prescribe. If the owner or operator fails to comply, it may cause the same to be done and assess expense thereof against such railway company to be collected as other taxes and to be a lien on its property, or it may enforce compliance by action of mandamus. The city may enforce such regulations as are otherwise provided by law. It may require railways to keep flagmen at all railway street crossings where necessary to protect the public against injury to person or property, and require the installation, maintenance, and proper operation of gates, flashing signals, or other warning devices to insure such safety. It may compel railways to conform tracks to grades at any time established, to keep them level with the street surface, and it may compel railways to keep streets open, construct and keep in repair ditches, drains, sewers, and culverts along or under their right-of-way or tracks, and lay and maintain paving upon their whole right-of-way on paved streets.

Selection and grading of streets by railway company for its track are subject to regulation and control of city. Omaha, L. & B. Ry. Co. v. City of Lincoln, 97 Neb. 122, 149 N.W. 319 (1914).



15-262 Census; city may take.

A primary city may provide for and cause to be taken a census of the city.



15-263 General welfare; ordinances to insure; powers; enforcement; penalties; imposition.

A primary city may make all such ordinances, bylaws, rules, and regulations not inconsistent with the general laws of the state as may be necessary or expedient, in addition to the special powers otherwise granted by law, for maintaining the peace, good government, and welfare of the city, its trade, commerce, and manufactories, for preserving order, securing persons or property from violence, danger and destruction, for protecting public and private property, for promoting the public health, safety, convenience, comfort, morals, and general interests and welfare of the inhabitants of the city, and to enforce all ordinances by providing for imprisonment of those convicted of violations thereof at hard labor for a period not to exceed six months and to impose forfeitures, fines, and penalties not exceeding five hundred dollars for any one offense, recoverable with costs, and, in the default of the payment thereof, to provide for confinement in the city prison or county jail, with or without hard labor upon the city streets or elsewhere for the benefit of the city, until the judgment and costs are paid.



15-264 City; keeping prisoners; contract.

Any city shall have the right to contract with any other governmental subdivision or agency, whether local, state or federal for the keeping of prisoners, either in a facility of the city or in a facility of the other governmental subdivision or agency. Payment shall be made as provided in any such contract or agreement.

The 1969 amendments of sections 15-264 and 47-306 did not affect sections 16-252 and 17-566. City of Grand Island v. County of Hall, 196 Neb. 282, 242 N.W.2d 858 (1976).

City is not liable to sheriff but is to county. Douglas County v. Coburn, 34 Neb. 351, 51 N.W. 965 (1892).



15-265 Public grounds and highways; control.

The mayor and council shall have supervision and control of all public ways and public grounds within the city, and shall require the same to be kept open, in repair and free from nuisances.

Performance of duty under this section is part of business of city of Lincoln within contemplation of compensation law. Sentor v. City of Lincoln, 124 Neb. 403, 246 N.W. 924 (1933).

Allowing and regulating entrances to basements through sidewalks is within discretion of city authorities. State ex rel. McNerney v. Armstrong, 97 Neb. 343, 149 N.W. 786 (1914).

City has general control of its streets and of the grades thereof. Omaha, L. & B. Ry. Co. v. City of Lincoln, 97 Neb. 122, 149 N.W. 319 (1914).

City must keep streets and sidewalks free of obstructions for entire width, and is not estopped by past failure to enforce. Chapman v. City of Lincoln, 84 Neb. 534, 121 N.W. 596 (1909).

Owners need not repair until notified. City of Lincoln v. Janesch, 63 Neb. 707, 89 N.W. 280 (1902).



15-266 Streets; lights; telephone lines; regulation.

The mayor and council shall have power to regulate and provide for the lighting of streets, laying down gas, water and other pipes, and the erection of lampposts, electric towers or other apparatus. They may regulate the sale and use of gas and electric lights and fix and determine the price of gas, the charge of electric lights and power, and the rents of gas meters within the city, and regulate the inspection thereof. They may regulate telephone service and the use of telephones within the city, prohibit or regulate the erection of telegraph, telephone or electric wire poles or other poles for whatsoever purpose desired or used in the public grounds, streets or alleys, and the placing of wires thereon, require the removal from the public grounds, streets or alleys of any or all such poles, and require the removal and placing under ground of any or all telegraph, telephone or electric wires.



15-267 Repealed. Laws 1983, LB 44, § 1.



15-268 Weeds; destruction and removal; procedure; special assessment.

A city of the primary class may provide for the destruction and removal of weeds and worthless vegetation growing upon any lot or lots or lands within the corporate limits of such city or within its three-mile zoning jurisdiction or upon the streets and alleys abutting upon any lot or lots or lands, and such city may require the owner or owners of such lot or lots or lands to destroy and remove such weeds and worthless vegetation therefrom and from the streets and alleys abutting thereon. If, after five days' notice by publication, by certified United States mail, or by the conspicuous posting of the notice on the lot or land upon which the nuisance exists, the owner or owners fail, neglect, or refuse to destroy or remove the nuisance, the city, through its proper officers, shall destroy and remove the nuisance, or cause the nuisance to be destroyed or removed, from the lot or lots or lands and streets and alleys abutting thereon and shall assess the cost thereof against such lot or lots or lands as a special assessment.

This section provides local governing bodies with adequate limitations and standards for carrying out the statute's duties. Thus, the statute does not violate constitutional standards regarding delegations of legislative powers. Howard v. City of Lincoln, 243 Neb. 5, 497 N.W.2d 53 (1993).

It is the duty of city to destroy weeds if owner does not. Greenwood v. City of Lincoln, 156 Neb. 142, 55 N.W.2d 343 (1952).



15-268.01 Garbage or refuse; constituting a nuisance; collection and removal; notice.

(1) Any city of the primary class may provide for the collection and removal of garbage or refuse found upon any lot, lots, or land within the corporate limits of such city or within the three-mile jurisdictional limit of the city, or upon the streets, roads, or alleys abutting such lot, lots, or land, which constitutes a public nuisance. The city may require the owner, owners, duly authorized agent, or tenant of such lot, lots, or land to remove the garbage or refuse therefrom and from the streets, roads, or alleys abutting thereon.

(2) Notice that removal of garbage or refuse is necessary shall be given to (a)(i) the owner or owners, or (ii) the duly authorized agent, and (b) the tenant. Such notice shall be provided by personal service or by certified mail. After providing such notice, the city through its proper offices shall, in addition to other proper remedies, remove the garbage or refuse, or cause it to be removed, from such lot, lots, or land, and streets, roads, or alleys abutting thereon.

(3) If the mayor of such city shall declare that the accumulation of such garbage or refuse upon any lot, lots, or land constitutes an immediate nuisance and hazard to public health and safety, the city shall remove the garbage or refuse from such lot, lots, or land twenty-four hours after notice by personal service in accordance with subsection (2) of this section if such garbage or refuse has not been removed.



15-268.02 Garbage or refuse; nuisance; removal by city; assess cost.

Whenever any city of the primary class removes any garbage or refuse from any lot, lots, or land pursuant to section 15-268.01, it shall, after a hearing before and conducted by the city council, assess the cost of the removal against such lot, lots, or land.



15-269 Offstreet parking; necessity.

State recognition is hereby given to the hazard created in the streets of cities of the primary class of Nebraska by the great increase in the number of motor vehicles, including cars, buses, and trucks. In order to remove or reduce the hazards to life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities in Nebraska to own offstreet parking facilities for the parking of motor vehicles.



15-270 Offstreet parking; own, purchase, construct, equip, lease, or operate; right of eminent domain.

Any city of the primary class in Nebraska may own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities for the use of the general public. Any such city shall have the authority to acquire by grant, contract, purchase, or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct such facilities, necessary or convenient in the carrying out of this grant of power.



15-271 Offstreet parking; revenue bonds; authorized.

In order to pay the cost required by any purchase, construction, lease, or condemnation of property and equipping of such facilities, or the enlargement of presently owned facilities, the city may issue revenue bonds to provide the funds for such improvements; Provided, that any such city may not issue revenue bonds under the provisions of sections 15-269 to 15-276 to acquire any privately owned parking garage or privately owned commercial parking lot having space for the parking of two hundred or more motor vehicles.

Any ordinance authorizing such revenue bonds may contain such covenants and provisions to protect and safeguard the security of the holders of such bonds as shall be deemed necessary to assure the prompt payment of the principal thereof and the interest thereon.

Such revenue bonds shall not be sold at discounts exceeding five percent, and such bonds shall not bear interest in excess of the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. Such bonds shall be issued for such terms as the ordinance authorizing them shall prescribe but shall not mature later than fifty years after the date of issuance thereof.

Any such revenue bonds which may be issued shall not be included in computing the maximum amount of bonds which the issuing city of the primary class may be authorized to issue under its charter or any statute of this state. If any city has installed or installs onstreet parking meters, it may pledge all or any part of the revenue of such parking meters, not previously pledged, as security for the bonds authorized by this section.



15-272 Offstreet parking; revenue bonds; agreements; terms.

Such city of the primary class may make and enter into any and all contracts and agreements with any individual, public or private corporation, or agency of this state or of the United States, as may be necessary or incidental to the performance of its duties and the execution of its powers under sections 15-269 to 15-276. In the exercise of this authority, such city may make such contracts and agreements as may be needed for the payment of the revenue bonds authorized by sections 15-269 to 15-276 and for the successful operation of the parking facilities. In the exercise of this authority the city may lease or grant concessions for the use of the facilities or various portions thereof to one or more operators to provide for the efficient operation of the facilities, but no lease or concession shall run for a period in excess of thirty years. In granting any lease or concession, or in making any contract or agreement, the city shall retain such control of the facilities as may be necessary to insure that the facilities will be properly operated in the public interest and that the rates or charges or prices are reasonable.



15-273 Offstreet parking; rules and regulations; security for bonds.

Such city of the primary class is authorized to make all necessary rules and regulations governing the use, operation and control of such facilities. It shall establish and maintain equitable rates sufficient in amount to pay for the cost of the operation, repair and upkeep of the facilities to be purchased, acquired, or leased, and the principal of and interest on any revenue bonds issued pursuant to the provisions of sections 15-269 to 15-276. The city may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention of the provisions of sections 15-269 to 15-276.



15-274 Offstreet parking; revenue bonds; performance; action to compel.

The provisions of sections 15-269 to 15-276 and of any ordinance authorizing the issuance of bonds under the provisions of sections 15-269 to 15-276 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality, issued under the provisions of sections 15-269 to 15-276, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 15-269 to 15-276 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



15-275 Offstreet parking; revenue from onstreet parking meters; use.

Any city of the primary class is authorized to use any or all of the revenue from onstreet parking meters for the purpose set forth in section 15-270 if such revenue has not been pledged for the payment of revenue bonds authorized by the provisions of sections 15-269 to 15-276.



15-276 Offstreet parking; sections; supplementary to existing law.

Sections 15-269 to 15-276 are supplementary to existing statutes relating to cities of the primary class and confer upon such cities powers not heretofore granted.



15-277 Commission on the status of women; establish; fund.

A city of the primary class may establish and fund a commission on the status of women. Such commission shall advise the mayor and city council on the existence of social, economic, and legal barriers affecting women and ways to eliminate such barriers.



15-278 Commission on the status of women; purposes.

The purpose of a commission established under section 15-277 shall be to emphasize studying the changing and developing roles of women in American society including:

(1) Recognition of socioeconomic factors that influence the status of women;

(2) Development of individual potential;

(3) Encouragement of women to utilize their capabilities and assume leadership roles;

(4) Coordination of efforts of numerous women's organizations interested in the welfare of women;

(5) Identification and recognition of contributions made by Nebraska women to the community, state, and nation;

(6) Implementation of this section when improved working conditions, financial security, and legal status of both sexes are involved; and

(7) Promotion of legislation to improve any situation when implementation of subdivisions (1) to (6) of this section indicates a need for change.



15-301 Elections; when held.

The general city elections in cities of the primary class shall be held on the first Tuesday in May of every odd-numbered year. All city elections shall be conducted in accordance with the Election Act.



15-302 Repealed. Laws 1994, LB 76, § 615.



15-303 Repealed. Laws 1961, c. 37, § 4.



15-304 Repealed. Laws 1961, c. 37, § 4.



15-305 Repealed. Laws 1961, c. 37, § 4.



15-306 Repealed. Laws 1961, c. 37, § 4.



15-307 Elective officers; bond or insurance.

All elective officers of the city, except council members, shall give a good and sufficient bond or evidence of equivalent insurance in an amount to be fixed by ordinance, for the faithful performance of their duties. Each council member before entering upon the duties of his or her office shall give a bond or evidence of equivalent insurance in favor of the city in the sum of two thousand dollars. If a bond is given, it shall be signed by a surety company or by two or more good and sufficient sureties who are residents of such city, who shall justify that he or she is worth at least two thousand dollars over and above his or her debts, liabilities, and exemptions, conditioned for the faithful discharge of the duties of the council members and conditioned further that if the council members vote for an expenditure of money or the creation of any liability in excess of the amount allowed by law, or vote for the transfer of any sum of money from one fund to another where such transfer is not allowed by law, such council members and surety or sureties signing the bonds shall be liable thereon.



15-308 Appointive officers; bond or insurance.

All appointive officers of the city before entering upon their respective duties shall give a good and sufficient bond or evidence of equivalent insurance in an amount to be fixed by ordinance in favor of the city, conditioned upon the faithful performance of their duties.



15-309 Officers, employees; compensation.

The council shall have power by ordinance to fix the salaries of the officers and employees of the city and provide by ordinance for the forfeiting of the salary of any officer or employee.



15-309.01 Officer; extra compensation prohibited; exception.

No officer shall receive any pay or perquisite from the city other than his or her salary; and the city council shall not pay or appropriate any money or other valuable thing to any person, not an officer, for the performance of any act, service, or duty, the performance of which shall come within the proper scope of the duties of any officer of the city, unless the same is specially appropriated and ordered by unanimous vote of all members elected to the council.



15-310 Mayor; head of city government; powers and duties.

The mayor shall be the chief executive officer of the city. The executive and administrative power of a city of the primary class shall be vested in and exercised by the mayor, who shall also be the ceremonial head of the city government. The mayor shall enforce the city ordinances and all applicable laws. He may administer oaths, perform all the duties devolving upon a magistrate, and shall sign commissions and appointments of all officers appointed by him with the council approval.



15-311 Mayor; territorial jurisdiction.

The mayor shall have such jurisdiction as may be vested in him by ordinance, over all places within the city or within three miles of the corporate limits of the city and outside of any organized city or village, for the enforcement of the health ordinances and regulations thereof, and for the purpose of carrying out the provisions of all such ordinances except the ordinances respecting taxation shall not be enforced outside of the corporate limits of such primary city.



15-312 Repealed. Laws 1961, c. 37, § 4.



15-313 Repealed. Laws 1994, LB 76, § 615.



15-314 Mayor and chief of police; citizen aid in law enforcement; powers.

The mayor and chief of police shall each have power to call upon any citizen to aid in the enforcement of any ordinance or suppression of any riot, and any person who shall refuse or neglect to obey such call shall forfeit and pay a fine not exceeding one hundred dollars. Such power shall not be construed to include the appointment of special police or special deputies.



15-315 Mayor; remission of fines; pardons.

The mayor shall have power to remit fines and forfeitures and to grant reprieves and pardons for all offenses arising under the ordinances of the city.



15-316 City clerk; duties; deputy.

The city clerk shall have the custody of all laws and ordinances and shall keep a correct journal of the proceedings of the council; Provided, that after the period of time specified by the State Records Administrator pursuant to sections 84-1201 to 84-1220, the clerk may transfer such journal of the proceedings of the council to the State Archives of the Nebraska State Historical Society, for permanent preservation. He shall keep a correct record of all outstanding bonds against the city showing the number and amount of each, for what and to whom issued, when purchased, paid or canceled, and shall make an annual report showing particularly the bonds issued and sold during the year, and the terms of sale, with each item of expense thereof. He shall perform such other or further duties as may be required of him by ordinances of the city. He shall also make a monthly report to the council showing the amount appropriated to each fund, and the whole amount of funds drawn thereon, which report shall be spread at large upon the minutes. He may, if the council deem assistance necessary, appoint a deputy who shall give a bond in favor of the city the same as is required of the clerk himself.



15-317 Treasurer; bond or insurance; deputy; duties.

The treasurer shall be required to give a bond or evidence of equivalent insurance of not less than one hundred fifty thousand dollars or he or she may be required to give a bond or evidence of equivalent insurance double the sum of money estimated by the council to be at any time in his or her hands belonging to the city and school districts, and he or she shall be the custodian of all money belonging to the city and all securities belonging or to be held by the city. He or she shall keep a separate account of each fund or appropriation and debits and credits belonging thereto. He or she shall give every person paying money into the treasury a receipt therefor, specifying the date of payment and on what account paid, and he or she shall also file copies of receipts with his or her monthly report. He or she shall monthly and as often as required render to the city council an account under oath showing the state of the treasury at that date, the amount of money remaining in each fund, the amount paid therefrom, and the balance of money in the treasury. He or she shall also accompany such accounts with a statement of all receipts and disbursements, together with all warrants redeemed and paid by him or her, which warrants, together with any and all vouchers held by him or her, shall be filed in the clerk's office, and if he or she neglects or fails for thirty days from the end of any month to enter such accounts, his or her office may by resolution of the mayor and council be declared vacant, and the mayor with the concurrence of the council shall fill the vacancy by appointment until the next election of the city officers. The treasurer may employ and appoint a deputy and an assistant or assistants as determined by ordinance. The treasurer shall be liable upon his or her official bond for the acts of such appointees.



15-318 Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-319 Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-320 Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-321 Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-322 City attorney; duties; deputy; assistants; appointment.

The city attorney shall be the legal advisor of the mayor, the city council, and city officers. He shall commence, prosecute, and defend actions on behalf of the city, attend the meetings of the council and give opinions, orally or in writing, as required, upon any matter submitted to him by the mayor, the city council, or any officers of the city. He is authorized to prepare, file, and sign the proper complaint when there is sufficient evidence to warrant the belief that a person is guilty and can be convicted of a violation of a city ordinance. He shall draft or review for legal correctness ordinances, contracts, franchises, and other instruments as may be required, and he shall perform such other duties as may be imposed upon him by general law or by ordinance. The city attorney may appoint a deputy city attorney and one or more assistant city attorneys, whose duties may be prescribed by ordinance.



15-323 Repealed. Laws 1961, c. 37, § 4.



15-324 Repealed. Laws 1961, c. 37, § 4.



15-325 Repealed. Laws 1961, c. 37, § 4.



15-326 Marshal or chief of police; powers and duties.

The marshal or chief of police shall have the immediate charge of the police, and he or she and his or her officers shall have the power and duty to arrest all offenders against the laws of the state or the ordinances of the city in the same manner as the sheriff and to keep such offenders in the city jail or other place to prevent their escape until a trial or examination may be had before a proper officer. The jurisdiction of the marshal or chief of police and his or her officers in the service of process, in all criminal cases, and in cases for the violation of city ordinances shall be coextensive with the county.



15-327 Repealed. Laws 1961, c. 37, § 4.



15-328 Repealed. Laws 1961, c. 37, § 4.



15-329 Repealed. Laws 1961, c. 37, § 4.



15-330 Repealed. Laws 1961, c. 37, § 4.



15-331 Repealed. Laws 1961, c. 37, § 4.



15-332 City officers; removal; power of district court; procedure.

The power to remove from office the mayor or any councilman or other officer for good and sufficient cause is hereby conferred upon the district court for the county in which such city is situated, when not otherwise herein provided, and whenever any three councilmen shall make and file with the clerk of said court the proper charges and specifications against the mayor, alleging and showing that he is guilty of malfeasance or misfeasance as such officer, or that he is incompetent or neglects any of his duties as mayor, or that for any other good and sufficient cause stated, he should be removed from office as mayor; or whenever the mayor or any three councilmen shall make and file with the clerk of said court the proper charges and specifications against any councilman or other officer, alleging and showing that he is guilty of malfeasance or misfeasance in office or that he is incompetent or neglects any of his duties, or that from any other good and sufficient cause stated, he should be removed from office, the judge of such court may issue the proper writ, requiring such officer to appear before him on a day named therein, not more than ten days after the service of such writ, together with a copy of such charges and specifications, upon such officer to show cause why he should not be removed from his office. The proceedings in such case shall take precedence over all civil cases, and be conducted according to the rules of such court in such cases made and provided, and such officer may be suspended from the duties of his office during the pendency of such proceedings by order of said court. During the time any officer is suspended the mayor and council, or in case the mayor is suspended, then the council may appoint any competent person to perform the duties of the officer so suspended and provide for his compensation, and require such appointee to execute a good and sufficient bond for the faithful performance of the duties of the office.



15-401 City council; meetings; quorum; vote required to transact business.

Regular meetings of the council shall be held at least once each week on such days and at such times as the council may prescribe in its rules, and special meetings whenever called by the mayor or any four members of the council. The council may choose not to meet during any week in which a federal or state holiday occurs. Four members of the council shall constitute a quorum for the transaction of any business, and four affirmative votes shall be required to pass any measure or to transact any business unless it is otherwise provided by any charter of a city of the primary class.



15-402 Ordinances, passage; publication; proof.

Ordinances shall be passed pursuant to such rules and regulations as the council may provide, and may be proved by the certificate of the clerk under seal of the city. The passage, approval, publication or posting of ordinances shall be sufficiently proved by certificate of the clerk under seal of the city showing when passed and approved, when and in what paper published or when, by whom, and where the same was posted. Ordinances printed or published in book or pamphlet form, purporting to be published under authority of the city, shall be received in evidence in all courts without further proof. All such ordinances need not be otherwise published and shall be received in court as evidence of the passage, approval and publication thereof, as required by law, and of the respective dates thereof.

Courts will not enjoin passage of unauthorized ordinance. Chicago, R. I. & P. Ry. Co. v. City of Lincoln, 85 Neb. 733, 124 N.W. 142 (1910).



15-403 Ordinances; form; publication; when operative.

The style of ordinances shall be: Be it ordained by the city council of the city of ........ . All ordinances shall be published within fifteen days after passage thereof, such publication to be sufficient if published in one issue of a daily or weekly newspaper of general circulation in the city, or posted on the official bulletin board of the city at the city hall, or in book or pamphlet form, as may be provided by ordinance, to be distributed or sold in the city. Ordinances fixing a penalty or forfeiture for the violation thereof shall not take effect until fifteen days after passage, and in no case before one week after the publication thereof in the manner above prescribed; Provided, in case of riots, infectious or contagious diseases or other impending danger or other emergency requiring immediate operation of the ordinance, the same shall take effect immediately upon the publication thereof as above prescribed. All ordinances, except as hereinabove prescribed, shall take effect fifteen days after passage.



15-404 Ordinances; enactment; amendment; reading.

All ordinances, resolutions or orders for the appropriation or payment of money shall require for passage or adoption the concurrence of a majority of the members elected to the council. Ordinances of a general or permanent nature shall be fully and distinctly read on three different days, unless the council shall dispense with this rule by a two-thirds vote of the members elected. No ordinance shall contain a subject which is not clearly expressed in its title. No ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended, and the ordinance or section so amended shall be repealed.

When no vote was taken to dispense with further reading of ordinance after being amended, fact that it passed by more than two-thirds vote of members was substantial compliance. Miller v. City of Lincoln, 94 Neb. 577, 143 N.W. 921 (1913).



15-405 Repealed. Laws 1961, c. 37, § 4.



15-406 Mayor; recommendations to city council.

The mayor shall from time to time communicate to the council such recommendations or information as in his opinion tend to improve the finances, police, health, comfort and general welfare of the city.



15-501 Waterworks; construction; right of eminent domain; procedure.

When a system of waterworks shall have been adopted and the people shall have voted to borrow money to aid their construction, the mayor and council may (1) construct and maintain such system of waterworks, either within or without the corporate limits of the city, (2) make all needful rules and regulations concerning the use of such waterworks, and (3) do all acts necessary for the construction, completion, and management and control of the same, not inconsistent with law, including the exercise of the right of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



15-502 Waterworks; contract for water; option to buy plant.

In case such aid shall not be voted by the people in the manner aforesaid or in case the system of waterworks shall prove inadequate for the needs of the city, both public and private, then the mayor and council may contract with and procure individuals or corporations to construct and maintain a system of waterworks in such city for any time not exceeding twenty years from the date of the contract, and with a reservation to the city of the right to purchase such waterworks at any time after the lapse of ten years from the date of the contract, upon payment to such individuals or corporation of an amount to be determined by the contract not exceeding the cost of construction of such waterworks. In other respects such contracts may be upon such terms as may be agreed upon by a two-thirds vote of the mayor and council, entered upon the minutes; Provided, no such contract shall be made unless authorized by a majority vote of the legal voters at a special election called for such purpose.



15-601 Repealed. Laws 1961, c. 37, § 4.



15-602 Repealed. Laws 1961, c. 37, § 4.



15-603 Transferred to section 15-309.01.



15-604 Repealed. Laws 1959, c. 265, § 1.



15-701 Streets, sidewalks, public ways; improvements; condemnation; vacating; sale, exchange, or lease of property.

The city council shall have power by ordinance to create, open, widen or otherwise improve, vacate, control, name, and rename any street, alley, or public way or ways, including the sidewalk space within the limits of the city, except that all damages sustained by the owners of the property thereon by opening or widening shall be ascertained in the manner set forth in sections 76-704 to 76-724. Whenever any street, alley, or public way shall be vacated, the same shall revert to the owners of the adjacent real estate, one-half on each side thereof, unless the city reserves title thereto in the ordinance vacating such street, alley, or public way. In the event title is retained by the city, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city, as authorized in its home rule charter. When the city vacates all or any portion of a street, alley, or public way or ways, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

Primary class city council action to vacate street or alley, retain title, and later sell property will not be overturned on review unless fraud, illegality of proceedings, absence of jurisdiction, or abuse of discretion clearly shown. Cather & Sons Constr., Inc. v. City of Lincoln, 200 Neb. 510, 264 N.W.2d 413 (1978).

Special proviso in Viaduct Act was enacted in view of this and other articles. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



15-701.01 Streets, sidewalks, public ways; establish grade; special assessment.

The city council shall have the power to grade partially, or to an established grade, curb, recurb, gutter, construct sidewalks, or otherwise improve or repair any street or streets, alley or alleys, public grounds, public way or ways, or parts thereof, including sidewalk space, at public cost, or by levy of special benefits on the property specially benefited thereby, proportionate to the benefits. When the streets, public ways, or public grounds shall have been brought to an established grade, the council shall have power to bring sidewalks and sidewalk space therein to a grade and to construct sidewalks, and shall have power and authority to levy special assessments against the property specially benefited, not to exceed the cost of the improvement. Ordinary repairs, not including repaving or resurfacing or relaying existing pavement or making sidewalk repairs, shall be at public cost.



15-701.02 Streets, sidewalks, public ways; hard surface; special assessments.

The city council shall have power to grade, to change grade, to pave, repave, macadamize, curb, recurb, gravel or regravel, open and widen streets, roadways or public ways, gutter, resurface, or relay existing pavement or otherwise improve any street, streets, alley, alleys, public grounds, public way or ways, or parts thereof, including the sidewalk space, and including improvement by mall or promenade, and by ordinance to create grading, paving, repaving, curbing, recurbing, resurfacing, graveling, regraveling, sidewalk, or improvement districts thereof, to be consecutively numbered and such districts may include two or more connecting or intersecting streets, alleys, or public ways and may include two or more improvements, in this section mentioned, in one proceeding. Cost of so improving the street, streets, alley, alleys, public grounds, public way or ways, including sidewalks, may be in whole or in part assessed, proportionate to benefits, on the property specially benefited. The city council may fix the depth to which property may be charged and assessed for benefits, and to a greater depth than the lots fronting on the street, streets, alley, alleys, public grounds, public way or ways so improved and the determination thereof by the city council shall be conclusive. The city council shall have power and authority to fix the period of time for the payment of the special assessments, and to issue bonds, as authorized by the home rule charter.



15-702 Repealed. Laws 1967, c. 54, § 1.



15-702.01 Controlled-access facilities; designation.

A city of the primary class shall have the power to designate and establish controlled-access facilities, and may design, construct, maintain, improve, alter, and vacate such facilities, and may regulate, restrict, or prohibit access to such facilities so as best to serve the traffic for which such facilities are intended. Such a city may provide for the elimination of intersections at grade with existing roads, streets, highways or alleys, if the public interest shall be served thereby. An existing road, street, alley or other traffic facility may be included within such facilities or such facilities may include new or additional roads, streets, highways, or the like. In order to carry out the purposes of this section, the city, in addition to any other powers it may have, may acquire, in private or public property, such rights of access as are deemed necessary, including but not necessarily limited to air, light, view, egress, and ingress. Such acquisitions may be by gift, devise, purchase, agreement, adverse possession, prescription, condemnation, or otherwise as provided by law and may be in fee simple absolute or in any lesser estate or interest. The city may make provision to mitigate damages caused by such acquisitions, terms, and conditions regarding the abandonment or reverter of such acquisitions, and any other provisions or conditions that are desirable for the needs of the city and the general welfare of the public.

No automotive service stations or other commercial establishments for serving motor vehicle users shall be constructed or located on the publicly owned right-of-way of, or on any publicly owned or publicly leased land used for, or in connection with, a controlled-access facility.



15-702.02 Controlled-access facilities; frontage roads.

A city of the primary class is authorized to designate, establish, design, construct, maintain, vacate, alter, improve and regulate frontage roads within the boundaries of any present or hereafter acquired right-of-way and to exercise the same jurisdiction over such frontage roads as is authorized over controlled-access facilities. Such frontage roads may be connected to or separated from the controlled-access facilities at such places as the city shall determine to be consistent with public safety. Upon the construction of any frontage road, any right of access between the controlled-access facility and property abutting or adjacent to such frontage shall terminate and ingress to and egress from the frontage road shall be provided at such places as will afford reasonable and safe connections.



15-702.03 Streets; egress and ingress; rights to.

The right of reasonably convenient egress to and ingress from lands or lots, abutting on an existing highway, street, or road, may not be denied except with the consent of the owners of such lands or lots, or with the condemnation of such right of access to and from such abutting lands or lots. If the construction or reconstruction of any highway, street, or road, to be paid for in whole or in part with federal or state highway funds, results in the abutment of property on such highway, street, or road that did not theretofore have direct egress from and ingress to it, no rights of direct access shall accrue because of such abutment, but the city may prescribe and define the location of the privilege of access, if any, of properties that then, but not theretofore, abut on such highway, street, or road.

In order for property to "abut" a street, according to the terms of this section, the lot line and street line must be in common; mere touching at a single point is not sufficient. City of Lincoln v. Cather & Sons Const., Inc., 206 Neb. 10, 290 N.W.2d 798 (1980).



15-702.04 Access ways; materials; standards; establish.

In all specifications for materials to be used in paving, curbing, and guttering of every kind, of access ways, the city shall establish a standard or standards of strength and quality, to be demonstrated by physical, chemical, or other tests within the limits of reasonable variations. In every instance the materials shall be so described in the specifications, either by standard or quality, to permit genuine competition between contractors so that there may be two or more bids by individuals or companies in no manner connected with each other and no material shall be specified which shall not be subject to such competition.



15-703 Repealed. Laws 1949, c. 28, § 20.



15-704 Repealed. Laws 1949, c. 28, § 20.



15-705 Repealed. Laws 1967, c. 54, § 1.



15-706 Repealed. Laws 1967, c. 54, § 1.



15-707 Repealed. Laws 1967, c. 54, § 1.



15-708 Streets; improvements; public property, how assessed.

If in any city of the primary class there shall be any real estate belonging to any county, school district, municipal or quasi-municipal corporation, cemetery association, library board or other public board or association, abutting upon the street, streets, alley, alleys, public way or grounds proposed to be improved, the proper officer or officers having control and jurisdiction over such real estate or authorized to purchase, lease, hold or convey real estate, shall have power to sign a petition for paving, repaving, curbing, recurbing, grading, changing grade, guttering, resurfacing, relaying existing pavement, or otherwise improving any street, streets, alley, alleys, public way or public grounds or improvement districts. When such improvements have been ordered, it shall be the duty of the county board of education, library board, cemetery trustees or other proper officers controlling and having jurisdiction over said real estate benefited by said improvement, to pay such special taxes or assessments, or its proportionate share of the cost of said improvements; and in event of neglect or refusal so to do, the city may recover the amount of such special taxes or assessments, or proportionate share of the cost, in any proper action, and the judgment thus obtained may be enforced in the usual manner.



15-709 Streets; improvements; utility service connections; duty of landowner; special assessment.

The city council may order the owner of lots abutting on a street that is to be paved to lay sewer, gas, and water service pipes to connect mains. If the owner fails to lay such pipes, after five days' notice by publication in a newspaper of general circulation in the city, or in place thereof by personal service of such notice, as the council in its discretion may direct, the council may cause the sewer, gas, and water service pipes to be laid as part of the work of the improvement district and assess the cost thereof on the property of such owner as a special assessment. Such assessment to pay the cost of the pavement or improvements in the improvement district shall be collected and enforced as a special assessment.



15-710 Repealed. Laws 1969, c. 66, § 9.



15-711 Repealed. Laws 1969, c. 66, § 9.



15-712 Repealed. Laws 1969, c. 66, § 9.



15-713 Curbing gutter bonds; special assessment.

To pay the cost of curbing and guttering public ways the city council may issue bonds called curbing gutter bonds, district No. ......, payable in not more than twenty years or at the option of the city at any interest-paying date, and assess the cost, not exceeding the special benefits, on abutting property as special assessments. Such assessments shall become due, delinquent, draw interest, and be subject to like penalty and collected as special assessments and shall constitute a sinking fund for the payment of such bonds. No paving bonds and no curbing gutter bonds shall be sold or delivered until necessary to make payments for work done on such improvements.



15-714 Repealed. Laws 1967, c. 54, § 1.



15-715 Repealed. Laws 1967, c. 54, § 1.



15-716 Repealed. Laws 1967, c. 54, § 1.



15-717 Sewers and drains; construction; cost; assessment against property owners.

The city council shall have the power to lay off the city into suitable districts for the purpose of establishing a system of sewerage and drainage; to provide such system and regulate the construction, repairs, and use of sewers and drains, and to provide penalties for any obstruction of, or injury to, any sewers or drains, and for any violation of the rules and regulations with respect thereto that may be prescribed by the city council. The city council shall have power to create sewer districts by ordinance and designate the property to be benefited by the construction of sewers in such districts. The city council shall have power to construct or cause to be constructed such sewer or sewers in such district or districts and assess the cost thereof against the property in such districts, to the extent of the special benefits.

City tax assessments on property owners for approved sewer costs are valid to the extent of benefits to the property, even if the improvement produces no immediate and proportionate increase in market value of the property. Nebco, Inc. v. Speedlin, 198 Neb. 34, 251 N.W.2d 710 (1977).



15-718 Sewers and drains; construction; assessment of benefits; collection.

Special assessments may be levied by the city council for the purpose of paying the cost of constructing such sewers and drains within the city. Such assessments shall be levied upon the real estate within the sewerage districts in which such sewer or drain may be, to the extent of benefits to such property by reason of such improvements. The benefits to such property shall be determined by the city council as in other cases of special assessments. All assessments made for sewerage or drainage purposes shall be levied and collected as special assessments.

City tax assessments on property owners for approved sewer costs are valid to the extent of benefits to the property, even if the improvement produces no immediate and proportionate increase in market value of the property. Nebco, Inc. v. Speedlin, 198 Neb. 34, 251 N.W.2d 710 (1977).



15-719 Repealed. Laws 1969, c. 66, § 9.



15-720 Sewer district bonds.

The mayor and council may issue sewer district bonds to cover the cost of the work of constructing sewers in sewer districts, and the special assessment levied on account of such work shall constitute a sinking fund for the payment of such bonds.



15-721 Repealed. Laws 1961, c. 37, § 4.



15-722 Repealed. Laws 1965, c. 44, § 3.



15-723 Repealed. Laws 1967, c. 54, § 1.



15-724 Public markets; establishment.

The mayor and council may by ordinance purchase and own grounds for, erect and establish market houses and market places, regulate and govern the same, and prescribe the fees to be charged persons for stalls therein; Provided, the revenue so derived shall be applied (1) to the payment of the salaries of the officers appointed to take charge of said market, (2) to the payment of repairs of the market house, and (3) to the payment of the cost of erecting said market house. After all salaries, repairs and costs of construction have been paid, the surplus, if any remaining, shall be disposed of as the council shall direct. The mayor and council may contract with any person or persons, or association of persons, companies or corporations for the erection and regulation of said market house and market place on such terms and conditions and in such manner as the council may prescribe, and raise all necessary revenue therefor as herein provided. They may locate market houses and market places and buildings aforesaid on any street, alley or public ground, or any land purchased for such purpose, and provide for the erection of all other useful and necessary buildings for the use of the city and for the protection and safety of all property owned by the city; Provided, any such improvement, costing in the aggregate a sum greater than five hundred dollars, shall not be authorized until the ordinance providing therefor shall be first submitted to and ratified by a majority of the legal voters thereof.



15-725 Public improvements; special tax assessments.

Special tax assessments to pay cost of local improvements, except special assessments for sidewalk purposes or as herein otherwise provided, shall be made in the manner following: (1) Assessment shall be made on the district by resolution of the council at any meeting, stating cost of the improvement and benefit accruing to the property in the district to be taxed, which, with the vote by yeas and nays, shall be recorded in the minutes. Therewith shall be submitted a proposed distribution of the tax on each separate property to be taxed subject to action of the board of equalization as prescribed therein; and (2) notice of time of assessment shall be published in some newspaper published and of general circulation in the city ten days before the assessment, and that the council will sit as a board of equalization to distribute the tax at a time in such notice fixed, not less than five days after such assessment, and the proper distribution of such special tax shall be open to examination of all persons interested. Property shall not be specially taxed for more than the total cost of the improvement nor more than the special benefit accruing thereto by the improvement. If the aggregate tax be less than the cost of improvement the excess shall be paid from the general fund. Special taxes may be assessed as the improvement progresses and as soon as completed in front of or along property taxed, or when the whole is complete, as the council shall determine. Special assessments for local benefits shall be a lien on all property so specially benefited superior and prior to all other liens save general taxes or other special assessments and equal therewith. If any special assessment be declared void, or doubt of its validity exist, the mayor and council, to pay the cost of improvement, may make a reassessment thereof on the original estate within the district, and any sums paid on the original assessment shall be credited to the property on which it was paid and any excess refunded to the owner paying it, with lawful interest. Taxes reassessed and not paid shall be enforced and collected as other special taxes. No special tax or assessment which the mayor and council acquire jurisdiction to make shall be void for any irregularity, defect, error or informality in procedure, in levy or equalization thereof.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Blanket notice of sitting of council as board of equalization is sufficient. Price v. City of Lincoln, 103 Neb. 366, 171 N.W. 921 (1919).

When lots are subdivided, assessment for paving is made on equitable basis. Lansing v. City of Lincoln, 32 Neb. 457, 49 N.W. 650 (1891).



15-726 Special tax assessments; certificate; warrants.

When any special tax, except sidewalk tax, is levied, it shall be the duty of the city clerk to issue a certificate describing such lot or piece of ground by number and block, and stating the amount of special tax levied thereon and the purpose for which such tax was levied, and when the same shall become due and delinquent. He shall forthwith deliver a duplicate of such certificate to the city treasurer, who shall, without delay, give at least five days' notice through a newspaper published in the city, of the time when such tax will become delinquent. To every such certificate the clerk shall append a warrant in the usual form, requiring such city treasurer to collect such special tax or taxes by distress and sale of goods and chattels of the person, persons or bodies corporate owing any such special tax or taxes, if the same be not paid before the time fixed for the same to become delinquent. The city treasurer shall make his return of such warrants with a report of his doings thereunder on or before the fifteenth day of July next thereafter.



15-727 Special tax assessments; multiple owners; treatment.

It shall be sufficient in any case to describe the lot or piece of ground as the same is platted or recorded, although the same belong to several persons, but in case any lot or piece of ground belong to different persons, the owner of any part thereof may pay his portion of the tax on such lot or piece of ground, and his proper share may be determined by the city treasurer.



15-728 Public improvements; city engineer; inspection and acceptance.

When any public improvement is completed according to contract, it shall be the duty of the city engineer to carefully inspect the same, and if the improvement is found to be properly done, such engineer shall accept the same and forthwith report his acceptance thereof to the council with recommendation that the same be approved or disapproved, and the city council may confirm or reject such acceptance. When the ordinance levying the tax makes the same due as the improvement is completed in front of or along any block or piece of ground, the engineer may accept the same in sections from time to time, if found to be done according to the contract, reporting his acceptance as in other cases.



15-729 Street railways; paving between tracks; duty.

All street railway companies in any city of the primary class shall be required to pave, repave or repair between and to one foot beyond their outer rails. In case any such railway uses more than one track in any street, it shall pave, repave or repair between tracks and to one foot beyond the outer rails where such company owns, at its own cost. Whenever any street shall be ordered paved or repaved by the mayor and council of the city, such paving or repaving shall be done at the same time and shall be of the same material and character as the paving or repaving of the street upon which such railway track is located, unless other material be specially ordered by the mayor and council of the city. Such street railway companies shall be required to keep that portion of the streets required by them to be paved, repaved or repaired, in repair, using for said purpose the same material as the streets upon which the track is laid at the point of repair, or such other material as the mayor and council may require and order upon streets in such city.

The right to levy a special tax against a street railway company to pay the cost of paving along its track is valid and is not class legislation. City of Lincoln v. Lincoln St. Ry. Co., 67 Neb. 469, 93 N.W. 766 (1903); Lincoln Street Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).



15-730 Street railways; tracks; duty to repair; liability for injuries.

Track of all railway companies, when located upon the streets or avenues of the city, shall be kept in repair and safe in all respects for the use of the traveling public, and such companies shall be liable for all damages resulting by reason of neglect to keep such track in repair or for obstructing the streets or avenues of such city. For injuries to persons or property arising wholly from a failure of such companies to keep their tracks in proper repair and free from obstruction, such company shall be liable.



15-731 Street railway company, defined.

The words street railway company, as used in sections 15-729 to 15-732, shall be taken to mean and include any persons, companies, corporations or associations, owning any street railway in said city.



15-732 Street railway; abandonment of line; failure to pay paving tax; forfeiture of charter.

Any street railway company which shall abandon the use of and fail to use its line of railway or any material portion thereof for railway purposes, or shall fail to pay its paving taxes and assessments, shall be subject to forfeiture of its charter; and upon reasonable notice in writing served upon such company, the city council shall have power by ordinance to declare the charter of such company forfeited; and the city council may cause the said unused tracks to be taken up and the street and paving repaired, may assess the cost of the same to the said street railway company, and may collect the said costs as a special tax against said company.



15-733 Street railways; failure to pave or repair; power of city; cost of paving; assessment; collection.

In the event of the refusal or neglect of such street railway companies to pave, repave or repair, when so directed by the mayor and the city council, upon the grading, paving or repaving of any street upon which their track is laid, the mayor and council shall have power to pave, repave or repair the same; and the cost of such paving, repaving or repairing may be collected by levy and sale of any real or personal property of said street railway company, the same as special taxes are collected. Special taxes for paying the cost of such paving, repaving, macadamizing or repairing of any street railway may be levied upon the track, including the ties, iron, roadbed and right-of-way, side tracks and appurtenances, including buildings and real estate belonging to such company or person, and used for the purpose of such street railway business, all as one property, or upon such part of such tracks, appurtenances, and property as may be within the district paved, repaved, macadamized or repaired, or any part thereof, and shall be a lien upon the property of such company in its entirety and as one property from the time of the levy until satisfied. The lien so created shall attach in like manner and with like effect to all property of such company or companies after acquired which shall be used in the operation of such railway. No mortgage, conveyance, pledge, transfer or encumbrance of any such property of any such company shall be made or suffered, except subject to the actual or prospective lien of such special taxes, whether actually levied or not. Such special taxes when levied shall constitute a lien upon the property of such railway in its entirety and as one property prior and superior to all other liens or encumbrances, except liens for taxes or for other special assessments. The treasurer shall have the power and authority to seize any personal property belonging to any such person or company for the satisfaction of any such special taxes when delinquent, and to sell the same upon the same advertisement and in the same manner as constables are now authorized to sell personal property upon execution at law, but failure to do so shall in nowise affect or impair the lien of the tax or any proceeding allowed by law for the enforcement thereof. The railroad track or any other property upon which such special taxes shall be levied, or so much thereof as may be necessary, may be sold for the payment of such special taxes in the same manner and with the same effect as real estate may be sold upon which such special taxes may be levied. It shall also be competent for any such city to bring civil action against any party owning or operating any such street railway and liable to pay said taxes, to recover the amount thereof, or any part thereof delinquent and unpaid, in any court having jurisdiction of the amount, and obtain judgment and have execution therefor, and no property, real or personal, shall be exempt from any such execution; Provided, real estate shall not be levied upon by execution, except by execution out of the district court, on a judgment therein or transcript of a judgment filed therein, as provided by law. No property seized by the treasurer, as hereinbefore provided, or upon any such execution, shall be taken from the officer holding the same upon any order of replevin. No defense shall be allowed in any such civil action, except such as goes to the groundwork, equity and justice of the tax, and the burden of proof shall rest upon the party assailing the tax. In case part of such special assessment shall be shown to be invalid, unjust or inequitable, judgment shall be rendered for such amount as is just and equitable, and costs shall follow the judgment. It shall be competent for the mayor and council, upon the written application of any company, association, corporation or person owning any such street railway, to provide that such special tax shall become delinquent and payable in installments, as in case of taxes levied upon abutting real estate as hereinbefore provided, but such application shall be taken and deemed a waiver of any and all objections to such taxes and to the validity thereof. Such application shall be made at or before the final levy of such taxes. The provisions of this section in regard to the levy, collection, and enforcement of special taxes to pay the cost of paving, repaving, macadamizing or repairing of any such street railways shall apply to all such special taxes.

Mortgage made prior to contemplation of paving is superior to tax lien. City of Lincoln v. Lincoln St. Ry. Co., 67 Neb. 469, 93 N.W. 766 (1903).

Council may make levy independently of petition by abutting owners, and levy by resolution instead of ordinance is valid. Lincoln St. Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).



15-734 Sidewalks; construction; repair; duty of landowner; power of city in case of default; cost; assessment.

The owner of property abutting on public streets is hereby primarily charged with the duty of keeping and maintaining the sidewalks thereon in a safe and sound condition, and free from snow, ice, and other obstructions; and in default thereof, upon notice to such abutting property owner as hereinafter provided, such abutting property owner shall be liable for injuries or damages sustained by reason thereof. The city is given general charge, control, and supervision of the streets and sidewalks thereof, and is required to cause to be maintained or maintain the same in a reasonably safe condition. It is given full power to require owners of abutting property to keep and maintain the sidewalks thereof in a safe and sound condition and free from snow, ice, and other obstructions, and to require such abutting property owners to construct and maintain the sidewalks of such material and of such dimensions and upon such grade as may be determined by the council. In case such abutting property owner refuses or neglects, after five days' notice by publication, or in place thereof, personal service of such notice, to so construct or maintain such sidewalk, the city through the proper officers may construct or repair such sidewalk or cause the same to be constructed or repaired, and report the cost thereof to the council, whereupon the council shall assess the same against such abutting property. The council may receive bids for constructing or repairing any or all such walks, and may let contracts to the lowest responsible bidders for constructing or repairing the same. The contractor or contractors shall be paid therefor from special assessments against the abutting property. The cost of constructing, replacing, repairing, or grading thereof shall be assessed at a regular council meeting by resolution, fixing the cost along abutting property as a special assessment against such property; and the amount charged or the cost thereof, with the vote by yeas and nays, shall be spread upon the minutes. Notice of the time of such meeting of the council and its purpose shall be published once in a newspaper published and of general circulation in the city at least five days before the meeting of the council is to be held, or, in place thereof, personal notice may be given such abutting property owners. Such special assessment shall be known as special sidewalk assessments, and together with the cost of notice, shall be levied and collected as special taxes in addition to the general revenue taxes, and shall be subject to the same penalties and shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the date of the levy thereof until satisfied.

Giving of statutory notice is condition precedent to action based on injury from failure to remove snow and ice. Stump v. Stransky, 168 Neb. 414, 95 N.W.2d 691 (1959).

City is not an insurer of safety of pedestrians using sidewalks, but is required only to keep them in a reasonably safe condition for travel. Anthony v. City of Lincoln, 152 Neb. 320, 41 N.W.2d 147 (1950).

When city contracted for construction of sidewalk but neglected to collect assessment and agreed to release owner, it was liable to contractor. Ward v. City of Lincoln, 87 Neb. 661, 128 N.W. 24 (1910).

In action by city against owner for damages paid for injuries from defective walk, statute of limitations began to run when final judgment was rendered against city. City of Lincoln v. First Nat. Bank of Lincoln, 67 Neb. 401, 93 N.W. 698 (1903).

Not liable unless city, through proper officers, knew of defect or same had existed so long as to constitute notice. Nothdurft v. City of Lincoln, 66 Neb. 430, 92 N.W. 628 (1902), rehearing denied 66 Neb. 434, 96 N.W. 163 (1903).

Owner need not repair until notified by city. City of Lincoln v. Janesch, 63 Neb. 707, 89 N.W. 280 (1902).

The fact that the duty of maintaining sidewalks in repair is imposed upon owner does not relieve city from such duty and consequent liability. City of Lincoln v. Pirner, 59 Neb. 634, 81 N.W. 846 (1900); City of Lincoln v. O'Brien, 56 Neb. 761, 77 N.W. 76 (1898).

Traveler has right to presume walk is safe; city liable for unguarded excavations in street and sidewalks. City of Lincoln v. Walker, 18 Neb. 250, 25 N.W. 66 (1885).



15-735 Special sidewalk assessments; collection.

Special sidewalk assessments may be collected:

(1) In the manner usual for the collection or foreclosure of county or state taxes against real estate;

(2) By foreclosure as in case of county or state taxes against real estate; Provided, however, in the foreclosure of such special sidewalk assessments any number of parties, owners of abutting property against which property a special sidewalk assessment has been made may be made parties defendant, and any number of special sidewalk assessments may be foreclosed in one action, the decree, however, to be separate as to each particular piece of abutting property against which such special sidewalk assessments have been levied; and provided further, a certified copy by the city clerk of the action of the council in making such special sidewalk assessments shall be received in evidence as prima facie evidence of the regularity of all proceedings in the matter of making and levying such special sidewalk assessments, and such special sidewalk assessments shall constitute a lien prior and superior to all other liens except liens for taxes or other special assessments upon such abutting property; and provided further, in the foreclosure of such special assessments, the action may be brought in the name of the city against any and all parties subject to the payment of such special sidewalk assessments in one or more actions, and the city may become a purchaser thereof for an amount not exceeding the amount of the special sidewalk assessment, interest and penalties thereon; or

(3) The city clerk upon the request of the council, shall, under seal of the city, make out a statement containing a description of the property against which special sidewalk assessments are delinquent, the amount of such special sidewalk assessments, together with interest and penalties thereon, the name of the owner of such abutting property at the time of the levy and the date of the levy, and shall transmit the same to the clerk of the district court; and upon request of the city the clerk of the district court shall issue an order of sale of such abutting property and deliver the same to the sheriff, who shall thereupon cause such property to be advertised and sold as in case of sale of real estate under judgment and execution, except that it shall not be necessary for the said sheriff to cause such property to be appraised; upon sale the sheriff shall report the sale thereof to the district court for confirmation.



15-736 Repealed. Laws 1967, c. 54, § 1.



15-737 Repealed. Laws 1967, c. 54, § 1.



15-738 Repealed. Laws 1967, c. 54, § 1.



15-739 Repealed. Laws 1967, c. 54, § 1.



15-740 Repealed. Laws 1967, c. 54, § 1.



15-741 Repealed. Laws 1967, c. 54, § 1.



15-742 Repealed. Laws 1967, c. 54, § 1.



15-743 Repealed. Laws 1967, c. 54, § 1.



15-744 Repealed. Laws 1967, c. 54, § 1.



15-745 Repealed. Laws 1967, c. 54, § 1.



15-746 Repealed. Laws 1967, c. 54, § 1.



15-747 Repealed. Laws 1967, c. 54, § 1.



15-748 Repealed. Laws 1967, c. 54, § 1.



15-749 Repealed. Laws 1967, c. 54, § 1.



15-750 Repealed. Laws 1967, c. 54, § 1.



15-751 Joint city and county facilities; cooperation with other governmental agencies; authorization; dual officers and employees.

(1) Any county and any city of the primary class, which is the county seat thereof, shall have the power to join with each other and with other political or governmental subdivisions, agencies, or public corporations whether federal, state, or local, or with any number of combinations thereof, by contract or otherwise in the joint ownership, operation, or performance of any property, facility, power, or function, or in agreements containing the provisions that one or more thereof operate or perform for the other or others. Any such county and any such city shall also have the power to authorize and undertake research, formulate plans, draft and seek the enactment of legislation, take other actions concerning improvement of the relationships between themselves or between each of them and other political or governmental subdivisions, agencies, or public corporations, whether federal, state or local, for the attainment of voluntary cooperation agreements, annexations, transfers of functions to or from such city, or to or from such county, or city-county consolidation or separation, or any other means of accomplishing changes in governmental organization in which such city or such county has an interest. Such city and such county may undertake such efforts alone or in concert with other political or governmental subdivisions, agencies, or public corporations, whether federal, state, or local, or with public or private research or professional organizations. Such city and such county may appropriate and spend money for such purposes.

(2) Any officer or employee, whether elected or appointed, of any county, may also simultaneously be and serve as an officer or employee of any such city of the primary class, referred to in subsection (1) of this section, which is the county seat of the county where such duties are not incompatible. Any officer or employee, whether elected or appointed, of a city of the primary class which is the county seat of a county may also simultaneously be and serve as an officer or employee of the county of which said city is the county seat where such duties are not incompatible; Provided, that this provision shall not apply to or cover the county board of such county or the mayor or members of the city council of such city.



15-752 Joint city and county facilities; authorization; vote required.

Any action authorized under section 15-751 shall be taken only upon the affirmative vote of a majority of the board of commissioners of such county or a majority of the members of the city council and mayor of such city and when such action is taken by such governing body it shall be binding upon all officers and employees of such county or such city.



15-753 Ornamental lighting districts; bids; letting; special assessment.

The city council shall have power to create ornamental lighting districts for the purpose of acquiring and installing ornamental lights, including poles, fixtures, wiring, underground conduits, and all necessary equipment and accessories, in or along any street, streets, public grounds, public way or ways, within the city. All such districts shall be known as ornamental lighting districts and shall be created by ordinance which shall designate the property within the district to be benefited. The city shall have power to advertise for bids for the installation, construction and equipment therefor, and to contract with the lowest responsible bidder therefor as authorized in its home rule charter. The cost thereof may be, in whole or in part, assessed proportionately to the benefits on the property specially benefited, and the city council shall have power and authority to fix the period of time for the payment of the special assessments, and to issue bonds, as authorized by the home rule charter.



15-754 Public improvement districts; cost; special assessment.

The city council shall have power by ordinance to create public improvement districts for opening, widening, or enlarging of any street, alley, boulevard, or public way or the establishing or enlarging of any park or parkway within the city. Such special improvement district having been created, the city may require, by agreement, purchase, condemnation, or otherwise, the necessary lands, lots, or grounds to carry out the purposes of the district. The cost thereof may be, in whole or in part, assessed proportionate to benefits, on the property specially benefited. The city council shall have power and authority to fix the period of time for the payment of the special assessments, and to issue bonds, as authorized by the home rule charter.



15-755 Repealed. Laws 1983, LB 44, § 1.



15-756 Repealed. Laws 1983, LB 44, § 1.



15-757 Repealed. Laws 1983, LB 44, § 1.



15-758 Repealed. Laws 1983, LB 44, § 1.



15-759 Repealed. Laws 1983, LB 44, § 1.



15-801 Biennial budget authorized.

A city of the primary class may adopt biennial budgets for biennial periods if such budgets are provided for by a city charter provision. For purposes of this section:

(1) Biennial budget means a budget that provides for a biennial period to determine and carry on the city's financial and taxing affairs; and

(2) Biennial period means the two fiscal years comprising a biennium commencing in odd-numbered or even-numbered years.



15-802 Repealed. Laws 1961, c. 37, § 4.



15-803 Repealed. Laws 1961, c. 37, § 4.



15-804 Repealed. Laws 1961, c. 37, § 4.



15-805 Repealed. Laws 1961, c. 37, § 4.



15-806 Repealed. Laws 1972, LB 1150, § 3.



15-807 Board of equalization; procedure; quorum.

The city council shall constitute the board of equalization for the city, and shall have power as such board to equalize all taxes and assessments, to correct any errors in the listing or valuation of property, and to supply any omissions in the same. A majority of all the members elected to the council shall constitute a quorum for the transaction of business properly before the board, but a less number may adjourn from time to time and compel the attendance of absent members. When sitting as a board of equalization on general or special taxes the council may adopt rules and regulations as to the manner of presenting complaints and applying for relief. It shall not invalidate or prejudice the proceedings of the board that a majority of the members thereof after organization as a board do not in fact continue present during the advertised hours for the sitting of such board; Provided, however, the clerk and some member of the board shall be present to receive complaints or applications for relief. No final action shall be taken with respect to any taxes or assessments by the board until a majority of the members of the council sitting as a board of equalization shall be present and in open session.

A tax levied by city of Lincoln on property that is exempt is one levied for an unauthorized purpose and its collection may be enjoined. East Lincoln Lodge No. 210, A.F. & A.M. v. City of Lincoln, 131 Neb. 379, 268 N.W. 91 (1936).



15-807.01 Board of equalization for cities of primary class; delinquency.

Notwithstanding any existing provisions to the contrary, whenever any city of the primary class has the county within which it is situated collect the taxes for the city, the officials of the county as designated by state law shall constitute a board of equalization for the city except as to special assessments of the city, and the dates when taxes of such city except special taxes shall be a lien or shall be due and payable or shall be delinquent shall be as provided by state law for taxes otherwise collected by the county.



15-808 Board of equalization; hearings; duties.

The city council sitting as a board of equalization shall hold a session of not less than three or more than thirty days annually commencing on the first Tuesday after the third Monday in June and shall have power:

(1) To assess any taxable property, real and personal, not assessed;

(2) To review assessments made and correct the same as appears to be just. The board shall not increase the assessment of any person, partnership, limited liability company, or corporation until such person, partnership, limited liability company, or corporation has been notified by the board to appear and show cause, if any, why the assessment should not be increased. If personal service of such notice cannot be made in the city, notice may be given by publication and it shall be sufficient if such notice is published in one issue of a daily paper of general circulation within the city; and

(3) To equalize the assessments of all taxable property in the city and to correct any errors in the listing or value thereof. The city council sitting as a board of equalization shall be authorized and empowered to meet at any time for the purpose of equalizing assessment of any omitted or undervalued property and to add to the assessment rolls any taxable property not included.

Owner of tax exempt real estate is entitled to enjoin collection of taxes thereon even though statute provides a remedy, inasmuch as tax is absolutely void. East Lincoln Lodge No. 210, A.F. & A.M. v. City of Lincoln, 131 Neb. 379, 268 N.W. 91 (1936).

Upon notice, board may assess property omitted from list. White v. City of Lincoln, 79 Neb. 153, 112 N.W. 369 (1907).



15-809 Board of equalization; special assessments; equalization.

The council shall act as a board to equalize all special assessments, except for sidewalks affecting single properties, before special taxes for local improvements be finally levied, distributed and apportioned, and to correct any errors therein, upon notice as provided herein. The board shall be in session not less than two hours on two successive days and until it hears all complaints owners may make to the proposed distribution and levy of the tax, and shall equalize the tax and correct errors therein. If by reduction of the amount charged on any property it is necessary to increase the proposed amount upon other property the owner shall be notified in person or at his residence, or by five days' publication if not a resident, or if changes are many, another distribution may be submitted by any member or any owner interested, and notice by five days' publication be given of a second session for equalization at which time the equalization shall be completed.

Review of decision of board of equalization is by error proceeding. Webster v. City of Lincoln, 50 Neb. 1, 69 N.W. 394 (1896).



15-810 Board of equalization; power to compel testimony.

The council or any committee of the members thereof or the council, when sitting as a board of equalization, shall have power to compel the attendance of witnesses for the investigation of matters that may come before them, and the presiding officer of the council or chairman of such committee, for the time being, may administer the requisite oaths, and such council or committee or the council, when sitting as a board of equalization, shall have the same authority to compel the giving of testimony as is conferred on courts of justice.

In assessment of omitted property, board may place property on tax list from evidence given in nature of judicial proceedings. White v. City of Lincoln, 79 Neb. 153, 112 N.W. 369 (1907).



15-811 Taxes; omitted property; assessment.

If for any reason any taxable property in the city shall escape taxation in any year, it shall be the duty of the city council when sitting as a board of equalization in any subsequent year to assess such property at a fair valuation for the year or years for which such property should have been assessed, and to levy thereon under such assessment a tax at the same rate and upon the same basis that other taxable property was assessed for the year in which such property escaped taxation, which tax and levy shall be in addition to all current or other taxes on the same property.



15-812 Tax list; delivered to city treasurer; errors.

As soon as the assessment roll shall have been equalized, and the annual levy made thereon, the city clerk shall immediately make out a tax list, which shall be as nearly as practicable in the form prescribed by law for the tax list to be furnished county treasurers, and he shall deliver such tax list to the city treasurer on or before the first day of October next after the date of the levy in each year. Errors in the name of persons assessed may be corrected by the treasurer and the tax collected from the person intended, and in case the treasurer finds that any land has been omitted in the assessment, he shall report that fact to the council, who may assess the same and direct the correction of the tax list as provided in this section and in section 15-811.



15-813 Taxes; warrant of city clerk; form.

To each tax list so delivered a warrant under the hand of the city clerk shall be annexed, to be substantially in the following form:

In the name and by the authority of the State of Nebraska: To ............... city treasurer of the city of ............... in Nebraska;

You are hereby commanded to collect from each of the persons and corporations named in the annexed tax list and owners of real estate described therein the taxes set down in such list opposite their respective names, and the several parcels of land described therein; and in case any person or corporation upon whom any such tax or sum is imposed, or who by law is required to pay the same, shall refuse or neglect to pay the full amount thereof before the first day of March (or September), 20.... (insert year after levy), you are to levy and collect the same by distress and sale of the goods and chattels of the person or corporation so taxed as are by law required to pay such tax.

Given under my hand and official seal this ............... day of ............... A.D. 20.... .



15-814 Taxes; warrant of city clerk; authority of city treasurer.

Such warrant shall fully authorize and empower the city treasurer to levy on any personal property belonging to such delinquent, and such warrant shall be a full and complete justification of the treasurer in any action brought to recover damages or costs for any act or proceeding by him done or taken in conformity with the commands thereof.



15-815 Repealed. Laws 1965, c. 460, § 4.



15-816 Delinquent taxes; collection.

All municipal personal taxes shall be collected from the personal property of the person, partnership, limited liability company, or corporation owning the same. All delinquent municipal taxes levied on any real estate within such city shall be collected by sale of such real estate in the same manner as in case of sale for delinquent county taxes.



15-817 Ordinances to enforce collection of taxes; power.

The mayor and council shall have full power and authority to pass ordinances not inconsistent with the laws of this state which they may deem necessary to secure a speedy and thorough collection of all municipal taxes and special assessments.



15-818 Taxes; payable in cash, warrants, and coupons.

All municipal taxes and special assessments in the city shall be paid in cash, or in warrants of the city drawn on the fund for which the same is offered; Provided, coupons on any bonds of the city shall be received in payment of taxes or special assessments.



15-819 Personal property tax; lien upon personal property.

Taxes assessed upon personal property in the city shall be a lien upon the personal property of the person, partnership, limited liability company, or corporation assessed from and after the time the tax books are received by the treasurer. Such lien shall be prior and superior to all other liens thereon except liens for taxes.



15-820 Repealed. Laws 1965, c. 460, § 4.



15-821 Special assessments; lien, when; collection; interest.

Special assessments on real estate shall be a lien from the date of the levy, and interest on all unpaid installments shall be payable annually. Such lien shall be perpetual and superior to all other liens upon the property except liens for taxes. In case of sale of any property for such tax or special assessment the same shall be governed by the general revenue law, except as herein otherwise provided, and the rights and limitations shall be the same as in other tax sales; Provided, each installment shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable annually, from levy until due; and installments delinquent shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid.



15-822 Special assessments; reassessment; procedure.

The council shall have power in all cases where special assessments for any purpose have or may be declared void or invalid for want of jurisdiction in making or levying such special assessments, or on account of any defect or irregularity in the manner of levying the same, or for any cause whatever, to reassess and relevy a new assessment equal to the special benefits or not to exceed the cost of the improvement for which the assessment was made upon the property originally assessed, and such assessment so made shall constitute a lien upon the property prior and superior to all other liens except liens for taxes or other special assessments; Provided, in all cases under the provisions of this section the council before making any such reassessment or relevy of special taxes or assessments shall give five days' notice in a newspaper published and of general circulation in the city of the time when the council will meet to determine the matter of reassessing or relevying all such special assessments.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).



15-823 Taxes; revenue to pay bonds; investment.

All taxes levied for the purpose of raising money to pay interest or to create a sinking fund for the payment of the principal of any funded or bonded debt of the city shall be payable in money only, and except as otherwise expressly provided no money so obtained shall be used for any other purpose than the payment of the interest or debt for the payment of which they shall have been raised; Provided, such sinking fund may, under the direction of the mayor and council, be invested in any of the underdue bonds issued by the city, provided they can be secured by the treasurer at such rate or premiums as shall be prescribed by ordinance. Any due or overdue coupon or bond shall be a sufficient warrant or order for the payment of the same out of any fund specially created for that purpose, without any further order or allowance by the mayor or council.



15-824 Taxes; irregularities; effect.

Irregularities in making assessments and returns thereof, in the equalization of assessments, and in the mode and manner of advertising the sale of any property shall not invalidate or affect the sale thereof when advertised and sold for delinquent city taxes and special assessments as herein provided; nor shall the sale of any real estate or any such tax or assessment be invalid on account of such real estate having been listed in the name of any other person than that of the rightful owner.



15-825 Repealed. Laws 1978, LB 847, § 4.



15-826 Repealed. Laws 1961, c. 37, § 4.



15-827 Repealed. Laws 1961, c. 37, § 4.



15-828 Repealed. Laws 1961, c. 37, § 4.



15-829 Repealed. Laws 1961, c. 37, § 4.



15-830 Repealed. Laws 1961, c. 37, § 4.



15-831 Repealed. Laws 1961, c. 37, § 4.



15-832 Repealed. Laws 1961, c. 37, § 4.



15-833 Repealed. Laws 1961, c. 37, § 4.



15-834 Bonds; sale; terms.

No bonds issued by the city which are general obligation bonds shall be sold for less than par or face value. All such bonds may contain such provisions with respect to their redemption as the city shall provide. There shall be no tax levy to pay more than the interest upon such bonds until the year before they become due, and then only so much as is needed to meet the bonds maturing the year after.



15-835 Special funds; diversion of surplus.

All money received from any special assessments shall be held by the treasurer as a special fund to be applied to the payment of the improvement for which the assessment was made, and such money shall be used for no other purpose; Provided, however, any surplus remaining in any such fund after all obligations against the same shall have been satisfied, may be transferred to any other fund by order of the council.



15-836 Repealed. Laws 1967, c. 54, § 1.



15-837 Repealed. Laws 1965, c. 45, § 2.



15-838 Repealed. Laws 1965, c. 45, § 2.



15-839 Repealed. Laws 1961, c. 37, § 4.



15-840 Claims; how submitted and allowed.

All liquidated and unliquidated claims and accounts payable against the city shall: (1) Be presented in writing; (2) state the name of the claimant and the amount of the claim; and (3) fully and accurately identify the items or services for which payment is claimed or the time, place, nature, and circumstances giving rise to the claim. The finance director shall be responsible for the preauditing and approval of all claims and accounts payable, and no warrant in payment of any claim or account payable shall be drawn or paid without such approval. In order to maintain an action for a claim, other than a tort claim as defined in section 13-903, it shall be necessary, as a condition precedent, that the claimant file such claim within one year of the accrual thereof, in the office of the city clerk, or other official whose duty it is to maintain the official records of a primary-class city.

With regard to those actions subject to the requirements of this section, a cause of action shall be deemed to have accrued when all factors have arisen which would allow the claimant to commence and maintain an action in court with the exception of the filing of the claim pursuant to this section. The conditions precedent to maintaining an action against a city do not apply to actions allegedly arising under 42 U.S.C. section 1983. Bauers v. City of Lincoln, 245 Neb. 632, 514 N.W.2d 625 (1994).

Concerning a contract claim against a city of the primary class, this section requires that such claim be filed with the city clerk and disallowed before a claimant, pursuant to section 15-841, may timely appeal from the city's disallowance and thereby become entitled to invoke a district court's power to adjudicate the merit of the disallowed claim. Andrews v. City of Lincoln, 224 Neb. 748, 401 N.W.2d 467 (1987).

This statute is not an exclusive remedy for a fireman entitled to benefits under Firemen's Pension Act. Hooper v. City of Lincoln, 183 Neb. 591, 163 N.W.2d 117 (1968).



15-841 Claims; allowance; disallowance; appeal.

Any taxpayer of the city, after the allowance in whole or in part of any liquidated or unliquidated claim, or the claimant, after the disallowance in whole or in part of any such claim, may appeal therefrom to the district court of the county in which the city is situated in accordance with the procedures set forth in sections 15-1201 to 15-1205. In an appeal by a taxpayer in case the claimant finally recovers judgment for as great a sum exclusive of interest as was allowed by the council, such appellant shall pay all costs of such appeal. In an appeal by a claimant in case claimant fails to recover as great a sum exclusive of interest as was allowed by the council, such claimant shall pay all costs. No warrant shall issue for the payment of any such claim until the appeal is finally determined. No appeal bond shall be required of the city by any court in case of appeal by the city, and judgment shall be stayed pending such appeal.

In a wage claim brought under this section against a city of the primary class, there is nothing in the plain language of section 48-1231 that requires an employee to plead a specific cause of action for attorney fees or to file a separate proceeding for attorney fees in order to receive an award of attorney fees under the Nebraska Wage Payment and Collection Act. Rauscher v. City of Lincoln, 269 Neb. 267, 691 N.W.2d 844 (2005).

Concerning a contract claim against a city of the primary class, section 15-840 requires that such claim be filed with the city clerk and disallowed before a claimant, pursuant to this section, may timely appeal from the city's disallowance and thereby become entitled to invoke a district court's power to adjudicate the merit of the disallowed claim. Andrews v. City of Lincoln, 224 Neb. 748, 401 N.W.2d 467 (1987).

An appeal from the disallowance of a claim against a city of the primary class is perfected by filing a notice of appeal and bond. The filing of a transcript is not a jurisdictional requirement. Cole Investment Co. v. City of Lincoln, 213 Neb. 422, 329 N.W.2d 356 (1983).



15-842 Repealed. Laws 1983, LB 52, § 6.



15-842.01 Claims; appeal and actions by city; bond not required.

No bond for costs, appeal, supersedeas, injunction or attachment shall be required of any city of the primary class or of any officer, board, commission, head of any department, agent or employee of any such city in any proceeding or court action in which said city of the primary class or officer, board, commission, head of department, agent or employee is a party litigant in its or his official capacity.



15-843 Repealed. Laws 1969, c. 138, § 28.



15-844 Property belonging to city; exempt from taxation; when.

Land, buildings, money, debts due the city, real and personal property, and assets of every kind and description belonging to any city of the primary class shall be exempt from execution liens and sales and shall be exempt from taxation to the extent used for a public purpose. Judgments against a city of the primary class shall be paid out of the judgment fund or out of a special fund created for that purpose.



15-845 Deposit of city funds; conditions.

The city treasurer of a city of the primary class shall deposit and at all times keep on deposit for safekeeping in the banks, in the capital stock financial institutions, in the qualifying mutual financial institutions, or in some of them doing business in such city of approved and responsible standing all money collected, received, or held by him or her as such city treasurer. Any such bank, capital stock financial institution, or qualifying mutual financial institution located in the city may apply for the privilege of keeping such money or any part thereof upon the following conditions: (1) All such deposits shall be subject to payment when demanded by the city treasurer; and (2) such deposits shall be subject to all regulations imposed by law or adopted by the city for the receiving and holding thereof. The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution shall also be serving as mayor, as a member of the city council, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-846 Deposit of funds; bond required; conditions.

For the security of the funds deposited as provided in section 15-845 the city treasurer shall require each depository to give bond for the safekeeping and payment of such deposits and the accretions to the deposit, which bond shall run to the city and be approved by the city attorney for form and legality. Such bond shall be conditioned that such a depository shall, at the end of every quarter, render to the treasurer a statement in duplicate showing the several daily balances, the amount of money of the city held by it during the quarter, the amount of the accretion to the deposit, and how credited. The bond shall also be conditioned that the depository shall pay such deposit and the accretion when demanded by the city treasurer at any time, perform as required by sections 15-845 to 15-847, and faithfully discharge the trust reposed in such depository. Such bond shall be as nearly as practicable in the form provided in section 77-2304. No person in any way connected with any depository as officer or stockholder shall be accepted as a surety on any bond given by the depository of which he or she is an officer or stockholder. Such bond shall be deposited with the city clerk. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-847 Deposit of city funds; security in lieu of bond.

In lieu of the bond required by section 15-846, any bank, capital stock financial institution, or qualifying mutual financial institution making application to become a depository may give security as provided in the Public Funds Deposit Security Act to the city treasurer. The penal sum of such bond or the sum of such security may be reduced in the amount of such deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-848 Deposit of city funds; limitations; city treasurer liability.

The city treasurer shall not have on deposit in any bank, capital stock financial institution, or qualifying mutual financial institution at any time more than the maximum amount of the bond given by such bank, capital stock financial institution, or qualifying mutual financial institution if the bank, capital stock financial institution, or qualifying mutual financial institution gives a surety bond, nor in any bank, capital stock financial institution, or qualifying mutual financial institution giving a personal bond, more than one-half of the amount of the bond of such bank, capital stock financial institution, or qualifying mutual financial institution. The amount on deposit plus accretions at any time with any such bank, capital stock financial institution, or qualifying mutual financial institution shall not in either case exceed the paid-up capital stock and surplus of such bank, capital stock financial institution, or qualifying mutual financial institution. The city treasurer shall not be liable for any loss sustained by reason of the failure of any such bonded depository whose bond shall have been duly approved by the city attorney as provided by section 15-846 or which has, in lieu of a surety bond, given security as provided by section 15-847. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-849 City funds; additional investments authorized.

The city treasurer may purchase certificates of deposit from and make time deposits in banks, capital stock financial institutions, or qualifying mutual financial institutions selected as depositories of city funds pursuant to sections 15-846 to 15-848. The certificates of deposit purchased and time deposits made shall bear interest and shall be secured as prescribed in such sections. The penal sum of such bond or the sum of such security shall be reduced in the amount of the time deposit or certificate of deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-850 Municipal bidding procedure; waiver; when.

Notwithstanding any charter or statutory provisions or restrictions, any municipal bidding procedure may be waived by the city council of a city of the primary class when required to comply with any federal grant, loan, or program.



15-901 Real estate; subdivisions; platting; standards; approval of city planning commission required; bond; appeal.

No owner of real estate located in any city of the primary class or within three miles of the corporate limits of any city of the primary class, when such real estate is located in the same county as the city and outside of any organized city or village, shall be permitted to subdivide, plat, or lay out the real estate in building lots and streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, without first having obtained approval by the city planning commission and, when applicable, having complied with sections 39-1311 to 39-1311.05. No plat or subdivision of such real estate shall be recorded in the office of the register of deeds or have any force or effect unless the same is approved by the city planning commission. A city of the primary class shall have authority within the area to regulate the subdivision of land for the purpose, whether immediate or future, of transferring ownership or building development, except that the city shall have no power to regulate subdivision in those instances where the smallest parcel created is more than ten acres in area. A city of the primary class shall have authority within the area to prescribe standards for laying out subdivisions in harmony with the comprehensive plan; to require the installation of improvements by the owner, by the creation of public improvement districts, or by requiring a good and sufficient bond guaranteeing installation of such improvements; and to require the dedication of land for public purposes.

For purposes of this section, subdivision shall mean the division of a lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be subdivision when the smallest parcel created is more than ten acres in area.

Subdivision plats shall be approved by the city planning commission on recommendation by the city planning director and public works and utilities department. The city planning commission may withhold approval of a plat until the public works and utilities department has certified that the improvements required by the regulations have been satisfactorily installed, until a sufficient bond guaranteeing installation of the improvements has been posted, or until public improvement districts are created. The city council may provide procedures in land subdivision regulations for appeal by any person aggrieved by any action of the city planning commission or city planning director on any plat.

This section does not authorize a city to require a developer to pay the cost of widening a street, while, at the same time, prohibit the developer's subdivision from having direct access to that street. Briar West, Inc. v. City of Lincoln, 206 Neb. 172, 291 N.W.2d 730 (1980).

This section does not authorize cities to use subdivision control as a device to evade constitutional prohibitions of taking of property without compensation. Briar West, Inc., v. City of Lincoln, 206 Neb. 172, 291 N.W.2d 730 (1980).

Approval of plat by municipal authorities is not required where there is no subdivision of land, no dedication of roadways, and no sale of lots to others. Reller v. City of Lincoln, 174 Neb. 638, 119 N.W.2d 59 (1963).



15-902 Building regulations; zoning; powers; comprehensive plan; manufactured homes.

(1) Every city of the primary class shall have power in the area which is within the city or within three miles of the corporate limits of the city and outside of any organized city or village to regulate and restrict: (a) The location, height, bulk, and size of buildings and other structures; (b) the percentage of a lot that may be occupied; (c) the size of yards, courts, and other open spaces; (d) the density of population; and (e) the locations and uses of buildings, structures, and land for trade, industry, business, residences, and other purposes. Such city shall have power to divide the area zoned into districts of such number, shape, and area as may be best suited to carry out the purposes of this section and to regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of buildings, structures, or land within the total area zoned or within districts. All such regulations shall be uniform for each class or kind of buildings throughout each district, but regulations applicable to one district may differ from those applicable to other districts. Such zoning regulations shall be designed to secure safety from fire, flood, and other dangers and to promote the public health, safety, and general welfare and shall be made with consideration having been given to the character of the various parts of the area zoned and their peculiar suitability for particular uses and types of development and with a view to conserving property values and encouraging the most appropriate use of land throughout the area zoned, in accordance with a comprehensive plan. Such zoning regulations may include reasonable provisions regarding nonconforming uses and their gradual elimination.

(2)(a) The city shall not adopt or enforce any zoning ordinance or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The city may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The city may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The city may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(3) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

A zoning ordinance, defining the term "family" as one or more persons related by blood, marriage, or adoption living in a single housekeeping unit but prohibiting more than two unrelated persons from living together, is a constitutional attempt to promote the public health, safety, and general welfare. State v. Champoux, 252 Neb. 769, 566 N.W.2d 763 (1997).

Property lying within three miles of corporate limits may be zoned. Reller v. City of Lincoln, 174 Neb. 638, 119 N.W.2d 59 (1963).



15-903 Repealed. Laws 1959, c. 40, § 5.



15-904 Transferred to section 19-3101.



15-905 Building regulations; zoning; distance from city authorized; powers granted.

Every city of the primary class may regulate in the area which is within the corporate limits of the city or within three miles of the corporate limits of the city and outside of any organized city or village, except as to construction on farms for farm purposes, (1) the minimum standards of construction of buildings, dwellings, and other structures in order to provide safe and sound condition thereof for the preservation of health, safety, security, and general welfare, which standards may include regulations as to electric wiring, heating, plumbing, pipefitting, sewer connections, ventilation, size of habitable rooms, and the method of constructing buildings, dwellings, and other structures, and to provide for inspection thereof and building permits and fees for such permits, (2) the removal and tearing down of buildings, dwellings, and other structures in such areas which constitute nuisances because of the dilapidated, unsafe, or rundown condition or conditions, and (3) except as to the United States of America, the State of Nebraska, a county, or a village, in the area outside of the corporate limits of the city of the primary class, the nature, kind, and manner of constructing streets, alleys, sidewalks, curbing or abridging curbs, driveway approaches constructed on or to public right-of-way, and sewage disposal facilities. Any building or construction code implemented under this section shall be adopted and enforced as provided in section 71-6406.



15-1001 Repealed. Laws 1987, LB 408, § 13.



15-1001.01 Repealed. Laws 1987, LB 408, § 13.



15-1002 Repealed. Laws 1987, LB 408, § 13.



15-1003 Repealed. Laws 1987, LB 408, § 13.



15-1004 Repealed. Laws 1987, LB 408, § 13.



15-1005 Repealed. Laws 1987, LB 408, § 13.



15-1006 Repealed. Laws 1987, LB 408, § 13.



15-1007 Repealed. Laws 1987, LB 408, § 13.



15-1007.01 Repealed. Laws 1987, LB 408, § 13.



15-1007.02 Repealed. Laws 1987, LB 408, § 13.



15-1007.03 Repealed. Laws 1987, LB 408, § 13.



15-1007.04 Repealed. Laws 1987, LB 408, § 13.



15-1007.05 Repealed. Laws 1987, LB 408, § 13.



15-1008 Repealed. Laws 1987, LB 408, § 13.



15-1009 Repealed. Laws 1987, LB 408, § 13.



15-1010 Repealed. Laws 1984, LB 1019, § 14.



15-1011 Repealed. Laws 1987, LB 408, § 13.



15-1012 Firemen; existing system; rights retained.

Notwithstanding any other language in Laws 1947, c. 23, sections 1 to 22, it is specifically provided that the provisions of article 2, Chapter 35, in effect for firemen of cities of the primary class on September 7, 1947, at variance with the provisions of Laws 1947, c. 23, sections 1 to 22, shall be controlling and supersede the provisions of Laws 1947, c. 23, sections 1 to 22, as to all persons who were members of such fire department on such date and the widows and children of all such members.



15-1013 Repealed. Laws 1987, LB 408, § 13.



15-1013.01 Repealed. Laws 1987, LB 408, § 13.



15-1013.02 Repealed. Laws 1987, LB 408, § 13.



15-1013.03 Repealed. Laws 1987, LB 408, § 13.



15-1014 Repealed. Laws 1987, LB 408, § 13.



15-1015 Repealed. Laws 1987, LB 408, § 13.



15-1016 Repealed. Laws 1987, LB 408, § 13.



15-1017 Pension funds; investment; reports.

(1) A city of the primary class which has a city pension and retirement plan or fund, or a city fire and police pension plan or fund, or both, may provide by ordinance as authorized by its home rule charter, and not prohibited by the Constitution of Nebraska, for the investment of any plan or fund, and it may provide that (a) such a city shall place in trust any part of such plan or fund, (b) it shall place in trust any part of any such plan or fund with a corporate trustee in Nebraska, or (c) it shall purchase any part of any such plan from a life insurance company licensed to do business in the State of Nebraska. The powers conferred by this section shall be independent of and in addition and supplemental to any other provisions of the laws of the State of Nebraska with reference to the matters covered hereby and this section shall be considered as a complete and independent act and not as amendatory of or limited by any other provision of the laws of the State of Nebraska.

(2) Beginning December 31, 1998, through December 31, 2017:

(a) The clerk of a city of the primary class shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section, section 15-1026, and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the city clerk may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the city council of a city of the primary class shall cause to be prepared an annual report and shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the city council does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the city. All costs of the audit shall be paid by the city. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section and section 15-1026. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(3)(a) Beginning December 31, 2018, and each December 31 thereafter, for a defined benefit plan, the clerk of a city of the primary class or his or her designee shall prepare and electronically file an annual report with the Auditor of Public Accounts and the Nebraska Retirement Systems Committee of the Legislature. If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, the report shall be in addition to the reports required by section 13-2402. The report shall be on a form prescribed by the Auditor of Public Accounts and shall include, but not be limited to, the following information:

(i) The levels of benefits of participants in the plan, the number of members who are eligible for a benefit, the total present value of such members' benefits, and the funding sources which will pay for such benefits; and

(ii) A copy of a full actuarial analysis of each such defined benefit plan. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization which offers investment advice or provides investment management services to the retirement plan.

(b) The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the city council does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the city. All costs of the audit shall be paid by the city.



15-1018 Repealed. Laws 1987, LB 408, § 13.



15-1019 Repealed. Laws 1987, LB 408, § 13.



15-1020 Repealed. Laws 1987, LB 408, § 13.



15-1021 Repealed. Laws 1987, LB 408, § 13.



15-1022 Repealed. Laws 1987, LB 408, § 13.



15-1023 Repealed. Laws 1987, LB 408, § 13.



15-1024 Repealed. Laws 1987, LB 408, § 13.



15-1025 Repealed. Laws 1987, LB 408, § 13.



15-1026 Fire and police pension fund; authorized; tax levy; authorized.

Any city of the primary class may establish a fire and police pension fund. Such city may anticipate its liability for future pension payments on an actuarial basis and, in order to equalize the tax burden over a period of years, may levy and collect taxes in each fiscal year sufficient to meet current needs and equalize the future payments. The tax so levied and collected, together with contributions made by firefighters and police officers, shall be credited to the fund. Any unexpended balance remaining in the fund at the close of the fiscal year shall be reappropriated for the ensuing year. Pension payments required by law shall be a general obligation of the city and may be made out of, but not limited to, the fund.



15-1027 Pension or benefits; existing system; rights retained.

Nothing in sections 15-1001.01, 15-1007.02, 15-1007.05, 15-1013.02, and 15-1022 to 15-1026, the repeal of any sections in Chapter 15, article 10, or the unilateral action of any city of the primary class shall in any manner diminish the right of any person receiving or entitled to receive, now or in the future, pension or other benefits provided for in Chapter 15, article 10, as the sections of such article existed immediately prior to the repeal of any such sections, to receive such pension or other benefits in all respects the same as if such repealed sections remained in full force and effect.



15-1101 Planning department; commission; planning director; employees.

In any city of the primary class there shall be created a planning department, which shall consist of a city planning commission, a planning director, and such subordinate employees as are required to administer the planning program hereinafter set forth. The planning director shall serve as the secretary of the city planning commission and as the administrative head of the planning department.



15-1102 Comprehensive plan; requirements; contents.

The general plan for the improvement and development of the city of the primary class shall be known as the comprehensive plan. This plan for governmental policies and action shall include the pattern and intensity of land use, the provision of public facilities including transportation and other governmental services, the effective development and utilization of human and natural resources, the identification and evaluation of area needs including housing, employment, education, and health and the formulation of programs to meet such needs, surveys of structures and sites determined to be of historic, cultural, archaeological, or architectural significance or value, long-range physical and fiscal plans for governmental policies and action, and coordination of all related plans and activities of the state and local governments and agencies concerned. The comprehensive plan, with the accompanying maps, plats, charts and descriptive and explanatory materials, shall show the recommendations concerning the physical development pattern of such city and of any land outside its boundaries related thereto, taking into account the availability of and need for conserving land and other irreplaceable natural resources, the preservation of sites of historic, cultural, archaeological, and architectural significance or value, the projected changes in size, movement, and composition of population, the necessity for expanding housing and employment opportunities, and the need for methods of achieving modernization, simplification, and improvements in governmental structures, systems, and procedures related to growth objectives. The comprehensive plan shall, among other things, show:

(1) The general location, character, and extent of existing and proposed streets and highways and railroad, air, and other transportation routes and terminals;

(2) Existing and proposed public ways, parks, grounds, and open spaces;

(3) The general location, character, and extent of schools, school grounds, and other educational facilities and properties;

(4) The general location and extent of existing and proposed public utility installations;

(5) The general location and extent of community development and housing activities;

(6) The general location of existing and proposed public buildings, structures, and facilities; and

(7) When a new comprehensive plan or a full update to an existing comprehensive plan is developed on or after July 15, 2010, but not later than January 1, 2015, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community.

The comprehensive plan shall include a land-use plan showing the proposed general distribution and general location of business and industry, residential areas, utilities, and recreational, educational, and other categories of public and private land uses. The land-use plan shall also show the recommended standards of population density based upon population estimates and providing for activities for which space should be supplied within the area covered by the plan. The comprehensive plan shall include and show proposals for acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale, and other actions affecting public improvements.

A comprehensive plan is a general guide to community development. Holmgren v. City of Lincoln, 199 Neb. 178, 256 N.W.2d 686 (1977).



15-1103 Planning director; prepare comprehensive plan; review by commission; city council; adopt or amend plan; notice to military installation.

The planning director shall be responsible for preparing the comprehensive plan and amendments and extensions thereto and for submitting such plans and modifications to the city planning commission for its consideration and action. The commission shall review such plans and modifications and those which the city council may suggest and, after holding at least one public hearing on each proposed action, shall provide its recommendations to the city council within a reasonable period of time. The city council shall review the recommendations of the planning commission and, after at least one public hearing on each proposed action, shall adopt or reject such plans as submitted, except that the city council may, by an affirmative vote of at least five members of the city council, adopt a plan or amendments to the proposed plan different from that recommended by the planning commission.

When the city is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the planning director shall notify any military installation which is located within the corporate boundary limits or the extraterritorial zoning jurisdiction of the city if the city has received a written request for such notification from the military installation. The planning director shall deliver the notification to the military installation at least ten days prior to the meeting of the planning commission at which the proposal is to be considered.



15-1104 Ordinance or resolution; submit to planning department; report.

No ordinance or resolution which deals with the acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale or other change relating to any public way, transportation route, ground, open space, building or structure, or other public improvement of a character included in the comprehensive plan, the subject matter of which has not been reported on by the planning department under the provisions of section 15-1103, shall be adopted by the council until such ordinance or resolution shall first have been referred to the planning department and that department has reported regarding conformity of the proposed action with the comprehensive plan. The department's report shall specify the character and degree of conformity or nonconformity of each proposed action to the comprehensive plan, and a report in writing thereon shall be rendered to the council within thirty days after the date of receipt of the referral unless a longer period is granted by the council. If the department fails to render any such report within the allotted time, the approval of the department may be presumed by the council.



15-1105 Planning director; duties; commission; hearings.

The planning director shall be responsible for preparing the zoning ordinance and for submitting it to the city planning commission for its consideration and action. The commission shall review the proposed zoning ordinance and, after holding at least one public hearing on each proposed action, shall approve or reject it in whole or in part and with or without modifications. When approved by the commission, the proposed ordinance shall be submitted to the council for its consideration, and the zoning ordinance shall become effective when adopted by the council. The city council of such primary city may amend, supplement, or otherwise modify the zoning ordinance. Any such proposed amendment, supplement or modification shall first be submitted to the planning commission for its recommendations and report. The planning commission shall hold at least one public hearing with relation thereto, before submitting its recommendations and report. After the recommendations and report of the planning commission have been filed, the city council shall, before enacting any proposed amendment, supplement or modification, hold a public hearing in relation thereto. Notice of the time and place of hearings above referred to shall be given by publication thereof in a paper of general circulation in the city at least one time at least five days before the date of hearing. Notice with reference to proposed amendments, supplements or modifications of the zoning ordinance shall also be posted in a conspicuous place on or near the property upon which the action is pending. Such notice shall be easily visible from the street, and shall be posted at least five days before the hearing.



15-1106 Board of zoning appeals; powers; appeals; variances.

There may be created a board of zoning appeals comprised of five members appointed by the mayor and confirmed by the council, which board shall have power to hear and decide appeals from any decision or order of the building inspector or other officers charged with the enforcement of the zoning ordinance in those cases when it is alleged that such decision or order is in error. The board shall also have power to decide upon petitions for variances and, subject to such standards and procedures as the council may provide in the zoning ordinance, to vary the strict application of sign regulations or height, area, parking, or density requirements to the extent necessary to permit the owner a reasonable use of his or her land in those specific instances when there are peculiar, exceptional, and unusual circumstances in connection with a specific parcel of land, which circumstances are not generally found within the locality or neighborhood concerned. The board may also have such related duties as the mayor or council may assign. The council may provide for appeals from a decision of the board.



15-1201 Appeals; exception.

Any person or persons, jointly or severally aggrieved by any final administrative or judicial order or decision of the board of zoning appeals, the board of equalization, the city council, or any officer or department or board of a city of the primary class, shall, except as provided for claims in sections 15-840 to 15-842.01, appeal from such order or decision to the district court in the manner herein prescribed.

This section applies only where the various bodies controlled thereby act judicially or quasi-judicially. Quasi-judicial decisions by various organs of a city are reviewable in both the trial and appellate courts. Whitehead Oil Co. v. City of Lincoln, 245 Neb. 660, 515 N.W.2d 390 (1994).

That municipal code decision shall be final and binding upon appointing authority in collective-bargaining agreement means definitive act of official or agency is binding until and unless set aside by judicial review. City of Lincoln v. Soukup, 215 Neb. 732, 340 N.W.2d 420 (1983).

The enactment of a zoning ordinance by a municipal governing body is an exercise of legislative authority from which no direct appeal lies. This statute applies only where the bodies mentioned therein act judicially or quasi-judicially. An increase in business competition is not sufficient to confer standing to challenge a change of zone. Copple v. City of Lincoln, 210 Neb. 504, 315 N.W.2d 628 (1982).

On appeal of a final decision of a city council, only the subject matter in question may be appealed, not collateral issues beyond the scope of the particular decision. Cather & Sons Constr., Inc. v. City of Lincoln, 200 Neb. 510, 264 N.W.2d 413 (1978).



15-1202 Appeal; procedure; fees; bond; indigent appellant.

(1) The party appealing shall within thirty days after the date of the order or decision complained of (a) file a notice of appeal with the city clerk specifying the parties taking the appeal and the order or decision appealed from and serve a copy of the notice upon the city attorney and (b) deposit the fees and bond or undertaking required pursuant to subsection (2) of this section or file an affidavit pursuant to subsection (3) of this section. The notice of appeal shall serve as a praecipe for a transcript.

(2) Except as provided in subsection (3) of this section, the appellant shall:

(a) Deposit with the city clerk a docket fee in the amount of the filing fee in district court for cases originally commenced in district court;

(b) Deposit with the city clerk a cash bond or undertaking with at least one good and sufficient surety approved by the city clerk, in the amount of two hundred dollars, on condition that the appellant will satisfy any judgment and costs that may be adjudged against him or her; and

(c) Deposit with the city clerk the fees for the preparation of a certified and complete transcript of the proceedings of the city relating to the order or decision appealed.

(3)(a) An appellant may file with the city clerk an affidavit alleging that the appellant is indigent. The filing of such an affidavit shall relieve the appellant of the duty to deposit any fee, bond, or undertaking required by subsection (2) of this section as a condition for the preparation of the transcript or the perfecting of the appeal by the appellant subject to the determination of the court as provided in section 15-1204. In conjunction with the filing of the petition for appeal as provided for in section 15-1204, the appellant shall file a copy of the affidavit alleging his or her indigency and the district court shall rule upon the issue of indigency prior to the consideration of any other matter relating to the appeal as provided in section 15-1204.

(b) An appellant determined to be indigent under this subsection shall not be required to deposit any fee, bond, or undertaking required by subsection (2) of this section. For purposes of this section, indigent means the inability to financially pursue the appeal without prejudicing the appellant's ability to provide economic necessities for the appellant or the appellant's family.

(c) An appellant determined not to be indigent shall, within thirty days after the determination, deposit with the city clerk the fees and bond or undertaking required by subsection (2) of this section. The appeal shall not proceed further until the city clerk notifies the court that the appropriate deposit has been made.

The time for appeal under this section begins to run as of the date the administrative body votes on the action to be taken, rather than the date on which the body finalizes its order. McCorison v. City of Lincoln, 218 Neb. 827, 359 N.W.2d 775 (1984).



15-1203 City clerk; duties.

(1) Except as provided in subsection (2) of this section, the city clerk, on payment to him or her of the costs of the transcript, shall transmit within fifteen days to the clerk of the district court the docket fee and a certified and complete transcript of the proceedings of the city relating to the order or decision appealed. After receipt of such fee and transcript, the clerk of the district court shall docket the appeal.

(2) If the appellant files an affidavit alleging that he or she is indigent pursuant to section 15-1202, the city clerk shall transmit within fifteen days to the clerk of the district court a certified and complete transcript of the proceedings of the city relating to the order or decision appealed. After receipt of the transcript, the clerk of the district court shall docket the appeal.



15-1204 Petition on appeal; time for filing; indigency.

(1) The party appealing shall file a petition within thirty days after the date the transcript is filed in the district court.

(2) Except as provided in subsection (3) of this section, satisfaction of the requirements of subsections (1) and (2) of section 15-1202 and subsection (1) of this section shall perfect the appeal and give the district court jurisdiction of the matter appealed.

(3) Indigency shall be determined by the district court having jurisdiction of the appeal upon motion of the appellant before the court considers any other matter relating to the appeal. The court shall make a reasonable inquiry to determine the appellant's financial condition and shall consider such factors as the appellant's income, the availability to the appellant of other resources, including real and personal property, bank accounts, social security benefits, and unemployment or other benefits, the appellant's normal living expenses, the appellant's outstanding debts, the number and age of the appellant's dependents, and other relevant circumstances. If the appellant is deemed to be indigent, the satisfaction of the requirements of subsections (1) and (3) of section 15-1202 and subsection (1) of this section shall perfect the appeal and give the district court jurisdiction of the matter appealed.



15-1205 District court; hearing; order; appeal.

The district court shall hear the appeal as in equity and without a jury and determine anew all questions raised before the city. The court may reverse or affirm, wholly or partly, or may modify the order or decision brought up for review. Either party may appeal from the decision of the district court to the Court of Appeals.

This section does not limit review to illegality, but provides that appeals from various organs of a city of the primary class shall be considered as in equity. Thus, such decisions are quasi-judicial in nature and reviewable under section 15-1201 as in equity in both the trial and appellate courts. Moulton v. Board of Zoning Appeals, 251 Neb. 95, 555 N.W.2d 39 (1996).

On appeal from an order of the municipal human rights commission, the district court found the evidence insufficient to establish any unlawful employment discrimination by the employer. American Stores v. Jordan, 213 Neb. 213, 328 N.W.2d 756 (1982).



15-1301 Terms, defined.

As used in sections 15-1301 to 15-1307, unless the context otherwise requires:

(1) City shall mean any city of the primary class;

(2) Federal government shall mean the United States of America, or any agency or instrumentality, corporate or otherwise, of the United States of America; and

(3) Community development activity shall mean any activity authorized in sections 18-2101 to 18-2144, construction of community facilities, conservation and rehabilitation of property, neighborhood development, code enforcement and all of the jurisdiction and authority granted a housing authority under Chapter 71, article 15.



15-1302 Community development agency; powers.

A city which has a community development agency as authorized by law is hereby granted power and authority to:

(1) Do all community development activities;

(2) Do all things necessary to cooperate with the federal government in all matters relating to community development activities as a grantee, or as agent or otherwise; and

(3) Exercise the jurisdiction and authority granted under Chapter 71, article 15, acting independently, concurrently or by assisting or cooperating with any existing housing authority within the territorial jurisdiction of the city.



15-1303 Citizen participation.

Whenever a city proposes to exercise the power conferred in sections 15-1301 to 15-1307, the city shall certify that it has afforded adequate opportunity for citizen participation in the development of the annual application and has provided for the meaningful involvement of the residents of areas in which community development activities are to be concentrated in the planning and execution of these activities, including the provision of adequate information and resources.



15-1304 Power to levy taxes and issue bonds and notes.

Whenever the city exercises the power conferred in sections 15-1301 to 15-1307, it shall have the power to levy taxes for the exercise of such jurisdiction and authority, and it shall also have the power to issue general obligation bonds, general obligation notes, revenue bonds and revenue notes including general obligation and revenue refunding bonds and notes for a community development activity under the power granted to any authority described or as otherwise authorized by home rule charter or state law.



15-1305 City jurisdiction and authority; concurrent with and independent of housing authority; report; contents.

Whenever any city shall exercise the jurisdiction and authority granted in sections 15-1301 to 15-1307 with respect to Chapter 71, article 15, it shall have the jurisdiction and authority concurrent with and independent of any existing housing authority for such purposes within the city and its area of jurisdiction; Provided, that in order to coordinate the actions of the local housing authority and the community development agency, the local housing authority shall submit to the city council of such city, prior to the date it submits its annual budget request to the federal government, a complete report of its activities during the past calendar year and a complete description of its proposed actions for the coming calendar year. Such report shall include the number of units added to or removed from the authority's programs, the number of families housed by the authority, the number applying who were not housed and the reasons for their not being housed, the sources and amounts of all funds spent or to be spent and the amounts available for use in its housing programs that have not been used, and the policies of the authority on eligibility, admissions, occupancy, termination of tenancies, and grievance procedures. Such report shall be made available to the public upon its delivery to the city council, and shall be subject to public hearing prior to its formal acceptance by the council.



15-1306 Acquisition of property; procedure.

Whenever any city shall exercise the jurisdiction and authority granted in sections 15-1301 to 15-1307 it shall comply with Chapter 76, article 12, regarding the acquisition of property for publicly financed projects.



15-1307 Sections; supplementary.

The provisions of sections 15-1301 to 15-1307 are supplementary to existing laws relating to cities of the primary class and confer upon such cities powers not heretofore granted.






Chapter 16 - CITIES OF THE FIRST CLASS

16-101 Cities of the first class, defined; population required.

All cities having more than five thousand and not more than one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall be known as cities of the first class. The population of a city of the first class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city.

Where the population of city of first class as shown by the last ten-year United States census drops below population of a city of such classification, it becomes automatically a city of second class. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

A city of the first class that adopts a "home rule" charter is a creature of law, and its corporate acts are governed by this chapter. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).

Provisions of the charter for a city of the first class appear in this chapter. City of Fremont v. Lea, 115 Neb. 565, 213 N.W. 820 (1927).

Classification of cities is constitutional. State ex rel. Jones v. Graham, 16 Neb. 74, 19 N.W. 470 (1884).

City is estopped to defend against waterworks bonds in hands of innocent purchasers where such bonds reflect city certified in bond that they were legally issued, it having plenary power so to do, though the bonds cited the wrong statutory section as authority therefor. City of Beatrice v. Edminson, 117 F. 427 (8th Cir. 1902).



16-102 City of the second class; attainment of required population; incorporation as city of the first class.

Whenever any city of the second class attains a population of more than five thousand inhabitants as provided by section 16-101, the mayor of such city shall certify such fact to the Secretary of State who upon the filing of such certificate shall by proclamation declare such city to be a city of the first class. Upon such proclamation being made by the Secretary of State, every officer of such city shall, within thirty days thereafter, qualify and give bond as provided by sections 16-219, 16-304, and 16-318.



16-103 Reorganization as city of the first class; transitional provisions.

(1) After the proclamation under section 16-102, the city shall be governed by the laws of this state applicable to cities of the first class, except that the government of such city shall continue as organized at the date of such proclamation until the reorganization as a city of the first class.

(2) The mayor and city council members of the city of the second class shall be deemed to be the mayor and city council members of the city of the first class on the date the proclamation is issued. All ordinances, bylaws, acts, rules, regulations, obligations, and proclamations existing and in force in or with respect to the city of the second class at the time of its incorporation as a city of the first class shall remain in full force and effect after such incorporation until repealed or modified by the city within one year after the date of the filing of the certificate pursuant to section 16-102.

(3) For the purpose of electing city officials under the provisions of law relating to cities of the first class, the terms of office for such officials shall be established by the city council so as to conform with the intent and purpose of section 32-534.



16-104 Wards; election districts; staggering of terms; procedure.

If a city of the second class becomes a city of the first class, the mayor and city council shall divide the city into not less than three wards, as compact in form and equal in population as may be, the boundaries of which shall be defined by ordinance, to take effect at the next annual city election after reorganization except as provided in section 32-553. Each ward shall constitute an election district, except that when any ward has over five hundred legal voters, the mayor and city council may divide such ward into two or more election districts. If it is necessary to establish the staggering of terms by nominating and electing council members for terms of different durations at the same elections, the candidates receiving the greatest number of votes shall be nominated and have their names placed on the general election ballot.



16-105 Wards; election precincts.

Precinct lines in any part of any county not under township organization, embraced within the corporate limits of a city of the first class, shall correspond with the ward lines of the city, and such precinct shall correspond in number with the ward of the city and be coextensive with the ward. When a ward is divided into election districts, the precinct corresponding with such ward shall be divided so as to correspond with the election districts.

Provision to substitute municipal courts, in justice of peace districts, is unconstitutional. State ex rel. Woolsey v. Morgan, 138 Neb. 635, 294 N.W. 436 (1940).

Under prior act, county boards could exercise only such powers as were expressly conferred and could not include several wards of a city, with the land adjoining, in one precinct. Morton v. Carlin, 51 Neb. 202, 70 N.W. 966 (1897).

A decision in a former suit, prosecuted years after the bonds were sold, in which suit, neither the purchaser nor his privy were parties, deciding that the precinct issuing them was illegally organized, and that the bonds were void, is not controlling authority, in a suit to collect on such bonds, where the proper authorities at the time of the issuance, certified such bonds were legally issued. Clapp v. Otoe County, 104 F. 473 (8th Cir. 1900).



16-106 Repealed. Laws 1967, c. 64, § 5.



16-107 Repealed. Laws 1967, c. 64, § 5.



16-108 Repealed. Laws 1967, c. 64, § 5.



16-109 Repealed. Laws 1967, c. 64, § 5.



16-110 Repealed. Laws 1967, c. 64, § 5; Laws 1967, c. 65, § 1.



16-110.01 Repealed. Laws 1967, c. 64, § 5.



16-111 Repealed. Laws 1967, c. 64, § 5.



16-112 Transferred to section 19-916.



16-113 Transferred to section 19-917.



16-114 Transferred to section 19-918.



16-114.01 Transferred to section 19-919.



16-114.02 Transferred to section 19-920.



16-114.03 Transferred to section 19-921.



16-115 Corporate name and seal; service of process.

The corporate name of each city of the first class shall be the City of ......................, and all process whatever affecting any such city shall be served in the manner provided for service of a summons in a civil action. The city shall procure and keep a seal with such emblem and device as it may think proper. Such seal may be either an engraved or ink stamp seal. It shall have included thereon the City of ................, together with date of incorporation, which shall be the seal of the city, and no other seal shall be used by the city. The impression or representation of the seal by stamp shall be sufficient sealing in all cases where sealing is required. An impression or representation of such seal shall be filed in the office of the Secretary of State, together with a resolution of the city council that the same has been duly adopted and is the seal of said city.

Provisions for service of process on city officers as herein provided must yield to section 48-813 where jurisdiction of Court of Industrial Relations is invoked. Communication Workers of America, AFL-CIO v. City of Hastings, 198 Neb. 668, 254 N.W.2d 695 (1977).



16-116 Incorporation as city of the first class; applicability of existing law.

All ordinances, bylaws, acts, regulations, rules and proclamations, existing and in force in any city at the time of its incorporation as a city of the first class, shall remain in full force and effect after such incorporation until the same are repealed or modified by such city.

Natural gas ordinance of second-class city remained in force at time it became a first-class city. Nebraska Natural Gas Co. v. City of Lexington, 167 Neb. 413, 93 N.W.2d 179 (1958).



16-117 Annexation; powers; procedure; hearing.

(1) Except as provided in sections 13-1111 to 13-1120 and 16-130 and subject to this section, the mayor and city council of a city of the first class may by ordinance at any time include within the corporate limits of such city any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power upon the mayor and city council to extend the limits of a city of the first class over any agricultural lands which are rural in character.

(2) The invalidity of the annexation of any tract of land in one ordinance shall not affect the validity of the remaining tracts of land which are annexed by the ordinance and which otherwise conform to state law.

(3) The city council proposing to annex land under the authority of this section shall first adopt both a resolution stating that the city is proposing the annexation of the land and a plan for extending city services to the land. The resolution shall state:

(a) The time, date, and location of the public hearing required by subsection (5) of this section;

(b) A description of the boundaries of the land proposed for annexation; and

(c) That the plan of the city for the extension of city services to the land proposed for annexation is available for inspection during regular business hours in the office of the city clerk.

(4) The plan adopted by the city council shall contain sufficient detail to provide a reasonable person with a full and complete understanding of the proposal for extending city services to the land proposed for annexation. The plan shall (a) state the estimated cost impact of providing the services to such land, (b) state the method by which the city plans to finance the extension of services to the land and how any services already provided to the land will be maintained, (c) include a timetable for extending services to the land proposed for annexation, and (d) include a map drawn to scale clearly delineating the land proposed for annexation, the current boundaries of the city, the proposed boundaries of the city after the annexation, and the general land-use pattern in the land proposed for annexation.

(5) A public hearing on the proposed annexation shall be held within sixty days following the adoption of the resolution proposing to annex land to allow the city council to receive testimony from interested persons. The city council may recess the hearing, for good cause, to a time and date specified at the hearing.

(6) A copy of the resolution providing for the public hearing shall be published in a legal newspaper in or of general circulation in the city at least once not less than ten days preceding the date of the public hearing. A map drawn to scale delineating the land proposed for annexation shall be published with the resolution. A copy of the resolution providing for the public hearing shall be sent by first-class mail following its passage to the school board of any school district in the land proposed for annexation.

(7) Any owner of property contiguous or adjacent to a city of the first class may by petition request that such property be included within the corporate limits of such city. The mayor and city council may include such property within the corporate limits of the city without complying with subsections (3) through (6) of this section.

(8) Notwithstanding the requirements of this section, the mayor and city council are not required to approve any petition requesting annexation or any resolution or ordinance proposing to annex land pursuant to this section.

1. Character of land

2. Statute of limitations

3. Miscellaneous

1. Character of land

The use of land for agricultural purposes is not dispositive of the character of the land, nor does it mean it is rural in character. It is the nature of its location as well as its use which determines whether it is rural or urban in character. Swedlund v. City of Hastings, 243 Neb 607, 501 N.W.2d 302 (1993).

A city of the first class may annex land contiguous to its corporate limits which is urban or suburban, including segments of highway, as determined by the characteristic of the land adjacent to that being annexed. Piester v. City of North Platte, 198 Neb. 220, 252 N.W.2d 159 (1977).

Under this section, a city of the first class may annex contiguous urban or suburban lands which are not agricultural lands rural in character. Webber v. City of Scottsbluff, 187 Neb. 282, 188 N.W.2d 814 (1971).

Agricultural lands which are urban not rural in character may be annexed. Voss v. City of Grand Island, 186 Neb. 232, 182 N.W.2d 427 (1970).

Section does not require legislative body to conduct trial-type evidentiary hearing or make express finding on character of land. Meyer v. City of Grand Island, 184 Neb. 657, 171 N.W.2d 242 (1969).

Words "as are urban or suburban in character" used in this section are not so vague and indefinite as to violate due process clause of the Constitution. Plumfield Nurseries, Inc. v. Dodge County, 184 Neb. 346, 167 N.W.2d 560 (1969).

The character of a segment of an interstate highway sought to be annexed by a city of the first class is determined by the characteristic of the land immediately adjacent to the segment sought to be annexed. Adam v. City of Hastings, 12 Neb. App. 98, 668 N.W.2d 272 (2003).

2. Statute of limitations

An action to enjoin a school district or part thereof, consequent upon annexation of territory by a city of the first class, is barred by the statute of limitations unless brought within one year from effective date of annexation ordinance. School Dist. No. 127 of Lincoln County v. Simpson, 191 Neb. 164, 214 N.W.2d 251 (1974).

3. Miscellaneous

So long as a substantial part of the connecting boundary touches the corporate limits, an annexation will not be void simply because parts of the connecting side do not touch the city or because portions of the annexed territory are narrower than the rest. County of Sarpy v. City of Papillion, 277 Neb. 829, 765 N.W.2d 456 (2009).

The valid part of an annexation ordinance may be carried into effect if what remains after the invalid part is eliminated contains the essential elements of a complete ordinance. County of Sarpy v. City of Papillion, 277 Neb. 829, 765 N.W.2d 456 (2009).

A city of the first class must adopt a specified annexation resolution and plan for extending services before annexing land. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

A city of the first class has no power to annex territory which is not contiguous or adjacent. Doolittle v. County of Lincoln, 191 Neb. 159, 214 N.W.2d 248 (1974).

City could not annex strategic air command base where its sole purpose was to increase city's revenue. United States v. City of Bellevue, 474 F.2d 473 (8th Cir. 1973).

United States had no standing to contest validity of city's annexation of alleged agricultural lands not owned and in which it had no interest, though but for such annexation lands of United States would not be lands contiguous to city, subject to annexation as such. United States v. City of Bellevue, 334 F.Supp. 881 (D. Neb. 1971).



16-118 Annexation of land; deemed contiguous; when.

Lands, lots, tracts, streets, or highways shall be deemed contiguous although a stream, embankment, strip, or parcel of land not more than two hundred feet wide lies between the same and the corporate limits.

Although this section states that lands, lots, tracts, streets, or highways shall be deemed contiguous although a stream, embankment, strip, or parcel of land not more than 200 feet wide lies between the same and corporate limits, this section implies a situation where a strip of land is located parallel to the city limits. Johnson v. City of Hastings, 241 Neb. 291, 488 N.W.2d 20 (1992).

A city of the first class may annex land contiguous to its corporate limits which is urban or suburban, including segments of highway, as determined by the characteristic of the land adjacent to that being annexed. Piester v. City of North Platte, 198 Neb. 220, 252 N.W.2d 159 (1977).

An action to enjoin a school district or part thereof, consequent upon annexation of territory by a city of the first class, is barred by the statute of limitations unless brought within one year from effective date of annexation ordinance. School Dist. No. 127 of Lincoln County v. Simpson, 191 Neb. 164, 214 N.W.2d 251 (1974).

Territory purportedly annexed was not contiguous or adjacent as it was separated from city boundary by river over two hundred feet wide. Doolittle v. County of Lincoln, 191 Neb. 159, 214 N.W.2d 248 (1974).

The character of a segment of an interstate highway sought to be annexed by a city of the first class is determined by the characteristic of the land immediately adjacent to the segment sought to be annexed. Adam v. City of Hastings, 12 Neb. App. 98, 668 N.W.2d 272 (2003).



16-119 Annexation; extraterritorial property use; continuation.

Any extraterritorial zoning regulations, property use regulations, or other laws, codes, rules, or regulations imposed upon any annexed lands by the city before such annexation shall continue in full force and effect until otherwise changed.



16-120 Annexation; inhabitants; services; when.

The inhabitants of territories annexed by a city of the first class shall receive substantially the services of other inhabitants of such city as soon as practicable. Adequate plans and necessary city council action to furnish such services shall be adopted not later than one year after the date of annexation, and such inhabitants shall be subject to the ordinances and regulations of such city, except that the one-year period shall be tolled pending final court decision in any court action to contest such annexation.

This section requires a city to furnish city services to newly annexed areas within 1 year after annexation. In re Application of City of Grand Island, 247 Neb. 446, 527 N.W.2d 864 (1995).

Requirement of this section that benefits of annexation be furnished as soon as practicable after annexation meets requirements of due process. Plumfield Nurseries, Inc. v. Dodge County, 184 Neb. 346, 167 N.W.2d 560 (1969).

Where not impossible for city to provide services within one year, action contesting annexation on ground of such alleged inability was premature. United States v. City of Bellevue, 334 F.Supp. 881 (D. Neb. 1971).



16-121 Annexation; validation.

Whenever a city of the first class lawfully reannexes territory which it had formerly annexed but which annexation was illegal because the statutes under which such original annexation was made were unconstitutional and void, (1) all contracts for public improvements, warrants and bonds issued by the city of the first class with respect to such territory and all payments made thereon shall thereby be validated, binding and legal upon such city of the first class in the same manner and with the same effect as if the original annexation had been lawful, (2) all obligations of any sanitary and improvement district assumed by a city of the first class with respect to such territory shall thereby be validated, binding and legal upon such city of the first class in the same manner and with the same effect as if the original annexation had been lawful, and (3) such city of the first class may issue bonds under the appropriate statutes relating to public improvements to refund the warrants, warrant interest and any unpaid cost with respect to public improvements referred to in subdivision (1) of this section in the same manner and with the same effect as if the original annexation had been lawful.

United States had no standing to contest validity of former annexation of land not owned. United States v. City of Bellevue, 334 F.Supp. 881 (D. Neb. 1971).



16-122 Annexation of city of the second class or village; conditions.

In addition to existing annexation powers, the mayor and city council of any city of the first class may by ordinance annex any village or city of the second class which is entirely surrounded by such city of the first class, if the following conditions exist:

(1) The city has water mains adjacent to the village or city of the second class which are available for extension into and have capacity to serve the village or city of the second class;

(2) The city has sanitary sewer lines adjacent to the village or city of the second class which are available for extension into and have capacity to serve the village or city of the second class;

(3) The city has water and sewer treatment facilities which have the capacity to serve the village or city of the second class; and

(4) The city has police, fire, and snow removal facilities which have the capacity to serve the village or city of the second class.

In determining whether a village or city of the second class is entirely surrounded by a city for annexation purposes, any land adjacent to the village or city of the second class which is legally immune from annexation by either the city or the village, or city of the second class, shall not be considered if the village or city of the second class is otherwise surrounded by the city.

The requirement that the annexing city have sewer treatment facilities with capacity to serve the city annexed was to insure the residents of the annexed city sewer treatment service. City of Parkview v. City of Grand Island, 188 Neb. 267, 196 N.W.2d 197 (1972).



16-123 Annexation; powers; when restricted.

Notwithstanding the powers granted by section 16-122, no village or city of the second class may be annexed by a city of the first class when such village or city of the second class has its own sewage disposal plant, sewage disposal system, water well, water tower, water distribution system, and electrical distribution system or contracts for such services and facilities with an entity or entities other than such city of the first class.



16-124 Annexation; succession to property, contracts, obligations, and choses in action.

Whenever any city of the first class extends its boundaries so as to annex any village or city of the second class, the charter, laws, ordinances, powers, and government of such city of the first class shall at once extend over the territory within any village or city of the second class so annexed. Such city of the first class shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the village or city of the second class so annexed, and it shall be liable for and assume and carry out all valid contracts, obligations, franchises, and licenses of any such village or city of the second class so annexed. Any obligations incurred by such village or city of the second class for water, paving, sewer, or sewer treatment purposes shall remain the obligation of the real property in such village or city of the second class as its boundaries existed immediately prior to such annexation. Such village or city of the second class so annexed shall be deemed fully compensated by virtue of such annexation and the assumption of its obligations and contracts for all its property and property rights of every kind so acquired.



16-125 Annexation; taxes, assessments, fines, licenses, fees, claims, demands; paid to and collection by city of the first class.

All taxes, assessments, fines, licenses, fees, claims, and demands of every kind assessed or levied against persons or property within any village or city of the second class annexed under section 16-122 shall be paid to and collected by the city of the first class.



16-126 Taxes and special assessments; annexation; effect.

All taxes and special assessments which a village or city of the second class annexed under section 16-122 was authorized to levy or assess and which are not levied or assessed at the time of such annexation for any kind of public improvements made or in process of construction or contracted for, may be levied or assessed by the city of the first class. Such city of the first class shall have power to reassess or relevy all special assessments or taxes levied or assessed by any such village or city of the second class so annexed where such village or city of the second class is authorized to make reassessments or relevies of such taxes and assessments.



16-127 Annexation; pending actions at law or in equity; prosecution and defense by city of the first class.

All actions at law or in equity pending in any court in favor of or against any village or city of the second class annexed under section 16-122 at the time such annexation takes effect shall be prosecuted by or defended by the city of the first class. All rights of action existing against any village or city of the second class annexed under section 16-122 at the time of such annexation or accruing thereafter on account of any transaction had with or under any law or ordinance of such village or city of the second class may be prosecuted against the city of the first class.



16-128 Annexation; records, books, bonds, funds, and property; property of city of the first class; officers; termination.

All officers of any village or city of the second class annexed under section 16-122 having books, papers, records, bonds, funds, effects, or property of any kind under their control belonging to any such village or city of the second class, shall upon taking effect of such annexation deliver the books, papers, records, bonds, funds, effects, or property to the respective officers of the city of the first class as may be by law or ordinance or limitation of such city entitled or authorized to receive such items. Upon such annexation taking effect, the terms and tenure of all offices and officers of any such village or city of the second class shall terminate and entirely cease.



16-129 Disconnection of property from corporate limits of city; procedure.

Whenever any person or persons owning any real property within and adjacent to the corporate limits of any city of the first class desire to have such property disconnected from the city, they may file a request with the city council asking that such territory be detached. The request shall contain the legal description of the property sought to be detached. If the city council determines that the property meets the requirements of this section and that part or all thereof ought to be detached, it shall by a majority vote of its members order such property detached from the city. A certified copy of such order shall be filed by the city clerk in the office of the register of deeds.



16-130 Annexation by city within county between 100,000 and 250,000 inhabitants; mayor and city council; powers; notice; contents; liability; limitation on action.

(1) The provisions of this section shall govern annexation by a city of the first class located in whole or in part within the boundaries of a county having a population in excess of one hundred thousand inhabitants but less than two hundred fifty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census.

(2) Except as provided in sections 13-1111 to 13-1120 and subject to this section, the mayor and city council of a city of the first class described in subsection (1) of this section may by ordinance at any time include within the corporate limits of such city any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power upon the mayor and city council to extend the limits of such a city over any agricultural lands which are rural in character.

(3) The invalidity of the annexation of any tract of land in one ordinance shall not affect the validity of the remaining tracts of land which are annexed by the ordinance and which otherwise conform to state law.

(4) Any owner of property contiguous or adjacent to such a city may by petition request that such property be included within the corporate limits of such city.

(5) Notwithstanding the requirements of this section, the mayor and city council are not required to approve any petition requesting annexation or any resolution or ordinance proposing to annex land pursuant to this section.

(6) Not later than fourteen days prior to the public hearing before the planning commission on a proposed annexation by the city, the city clerk shall send notice of the proposed annexation by certified mail, return receipt requested, to any of the following entities serving customers in such city or in the area proposed for annexation: Any natural gas public utility as defined in section 66-1802; any natural gas utility owned or operated by the city; any metropolitan utilities district; any public power district; any public power and irrigation district; any municipality; any electric cooperative; and any other governmental entity providing electric service. Such notice shall include a copy of the proposed annexation ordinance, the date, time, and place of the public hearing before the planning commission on the proposed annexation ordinance, and a map showing the boundaries of the area proposed for annexation.

(7) Prior to the final adoption of the annexation ordinance, the minutes of the city council meeting at which such final adoption was considered shall reflect formal compliance with the provisions of subsection (6) of this section.

(8) No additional or further notice beyond that required by subsection (6) of this section shall be necessary in the event (a) that the scheduled city council public hearing on the proposed annexation is adjourned, continued, or postponed until a later date or (b) that subsequent to providing such notice the ordinance regarding such proposed annexation was amended, changed, or rejected by action of the city council prior to formal passage of the annexation ordinance.

(9) Except for a willful or deliberate failure to cause notice to be given, no annexation decision made by a city either to accept or reject a proposed annexation, either in whole or in part, shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made.

(10) Except for a willful or deliberate failure to cause notice to be given, the city and its employees shall not be liable for any damage to any person resulting from any failure to cause notice to be given as required by this section when a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed annexation, either in whole or in part, by the city council.

(11) No action to challenge the validity of the acceptance or rejection of a proposed annexation on the basis of this section shall be filed more than one year following the date of the formal acceptance or rejection of the annexation by the city council.



16-201 General powers.

Each city of the first class shall be a body corporate and politic and shall have power (1) to sue and be sued, (2) to purchase, lease, lease with option to buy, or acquire by gift or devise and to hold real and personal property within or without the limits of the city and real estate sold for taxes for the use of the city in such manner and upon such terms and conditions as may be deemed in the best interests of the city, (3) to sell and convey, exchange, or lease any real or personal property owned by the city, including park land, in such manner and upon such terms and conditions as may be deemed in the best interests of the city, except that real estate owned by the city may be conveyed without consideration to the State of Nebraska for state armory sites or, if acquired for state armory sites, shall be conveyed in the manner strictly as provided in sections 18-1001 to 18-1006, (4) to make all contracts and do all other acts in relation to the property and concerns of the city necessary to the exercise of its corporate powers, and (5) to exercise such other and further powers as may be conferred by law.

Where the population of city of first class, as shown by the last United States census, drops below the numerical requirement for such class, it becomes a city of second class. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

Cities of the first class, which adopt a "home rule" charter, possess no power to remit or cancel interest or penalties on special taxes, though such cities have power to sue and be sued, to make contracts and do all acts in relation to property and concerns of the city, necessary to exercise its corporate functions. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).

City has authority, by ordinance, to make all rules and regulations, not inconsistent with state laws, as are expedient, but council's discretion in such matters must be exercised, in a reasonable and not an arbitrary and discriminating manner. State ex rel. Andruss v. Mayor & Council of City of North Platte, 120 Neb. 413, 233 N.W. 4 (1930).

The city's allowance of a claim will not be set aside by suit of a taxpayer, where the city retains the property, though the manner of entering into said contract was irregular and defective, and where there was no fraud, or lack of consideration. Stickel Lumber Co. v. City of Kearney, 103 Neb. 636, 173 N.W. 595 (1919).

Municipality possesses only such powers as are expressly conferred by statute, or as are necessary to carry into effect the powers enumerated. State ex rel. Ransom v. Irey, 42 Neb. 186, 60 N.W. 601 (1894).



16-202 Real estate; conveyance; how effected; remonstrance; procedure; hearing.

The power to sell and convey any real estate owned by a city of the first class, including park land, except real estate used in the operation of public utilities and except real estate for state armory sites for the use of the State of Nebraska as expressly provided in section 16-201, shall be exercised by ordinance directing the conveyance of such real estate and the manner and terms thereof. Notice of such sale and the terms thereof shall be published for three consecutive weeks in a legal newspaper in or of general circulation in such city immediately after the passage and publication of such ordinance.

If within thirty days after the passage and publication of such ordinance a remonstrance petition against such sale is signed by registered voters of the city equal in number to thirty percent of the registered voters of the city voting at the last regular city election held therein and is filed with the city council, the property shall not then, nor within one year thereafter, be sold. If the date for filing the petition falls upon a Saturday, Sunday, or legal holiday, the signatures shall be collected within the thirty-day period, but the filing shall be considered timely if filed or postmarked on or before the next business day. Upon the receipt of the petition, the city council, with the aid and assistance of the election commissioner or county clerk, shall determine the validity and sufficiency of signatures on the petition. The city council shall deliver the petition to the election commissioner or county clerk by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Upon receipt of the petition, the election commissioner or county clerk shall issue to the city council a written receipt that the petition is in the custody of the election commissioner or county clerk. The election commissioner or county clerk shall compare the signature of each person signing the petition with the voter registration records to determine if each signer was a registered voter on or before the date on which the petition was filed with the city council. The election commissioner or county clerk shall also compare the signer's printed name, street and number or voting precinct, and city, village, or post office address with the voter registration records to determine whether the signer was a registered voter. The signature and address shall be presumed to be valid only if the election commissioner or county clerk determines that the printed name, street and number or voting precinct, and city, village, or post office address matches the registration records and that the registration was received on or before the date on which the petition was filed with the city council. The determinations of the election commissioner or county clerk may be rebutted by any credible evidence which the city council finds sufficient. The express purpose of the comparison of names and addresses with the voter registration records, in addition to helping to determine the validity of the petition, the sufficiency of the petition, and the qualifications of the signer, shall be to prevent fraud, deception, and misrepresentation in the petition process. Upon completion of the comparison of names and addresses with the voter registration records, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name and address of each signer found not to be a registered voter and the signature page number and line number where the name is found, and if the reason for the invalidity of the signature or address is other than the nonregistration of the signer, the election commissioner or county clerk shall set forth the reason for the invalidity of the signature. If the election commissioner or county clerk determines that a signer has affixed his or her signature more than once to the petition and that only one person is registered by that name, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name of the duplicate signature and shall count only the earliest dated signature. The election commissioner or county clerk shall certify to the city council the number of valid signatures necessary to constitute a valid petition. The election commissioner or county clerk shall deliver the petition and the certifications to the city council within forty days after the receipt of the petition from the city council. The delivery shall be by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Not more than twenty signatures on one signature page shall be counted.

The city council shall, within thirty days after the receipt of the petition and certifications from the election commissioner or county clerk, hold a public hearing to review the petition and certifications and receive testimony regarding them. The city council shall, following the hearing, vote on whether or not the petition is valid and shall uphold the petition if sufficient valid signatures have been received.



16-203 Property tax; levy; amount.

A city of the first class may levy taxes for general revenue purposes in any one year, not exceeding forty-two cents on each one hundred dollars upon the taxable value of all the taxable property in the limits of such city. This section shall not be construed so as to affect the limitation on maximum annual levies for all municipal purposes in the city in any one year as set forth in section 16-702.

In absence of a limitation in the act granting it authority to issue bonds, the city has power to levy sufficient taxes to pay the same, and a judgment against the city for the amount of the bonds, puts the question of authority to levy the tax to pay such bonds to rest, and mandamus will enforce such levy. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-204 Other taxes; power to levy.

A city of the first class may levy any other tax or special assessment authorized by law, and appropriate money and provide for the payment of the debts and expenses of the city.

While the burden is upon he who denies a lien for general taxes, to prove them void, yet he who seeks to enforce a lien for special taxes, has the burden of proving their validity. Farmer L. & T. Co. v. Hastings, 2 Neb. Unof. 337, 96 N.W. 104 (1902).

In absence of limitation in the act granting it authority to issue bonds, the city has power to levy sufficient taxes to pay the same, and a judgment against the city for the amount of the bonds, puts the question of authority to levy the tax to pay such bonds to rest, and mandamus will enforce such levy. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-205 License or occupation tax; power to levy; exceptions.

A city of the first class may raise revenue by levying and collecting a license or occupation tax on any person, partnership, limited liability company, corporation, or business within the limits of the city and may regulate the same by ordinance. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the class upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from such taxation as well as concerts and all other musical entertainments given exclusively by the citizens of the city.

City of the first class may impose an excise, license, or occupation tax upon a given class of business, when such tax is definite, reasonable, and uniform. Gooch Food Products Co. v. Rothman, 131 Neb. 523, 268 N.W. 468 (1936).

City by ordinance may levy and collect an occupation tax from a telegraph company though part of its business is interstate, and such tax is not measured by the profits thereof. City of Grand Island v. Postal Telegraph Cable Co., 92 Neb. 253, 138 N.W. 169 (1912).

A property tax, based upon the value of a corporate franchise, and an occupation tax based upon gross earning of such company, are in nowise identical and do not constitute double taxation. Lincoln Traction Co. v. City of Lincoln, 84 Neb. 327, 121 N.W. 435 (1909).

Where a city ordinance imposes an occupation tax, and provides a special means of enforcing it, such method is generally exclusive, and if the only method is illegal, the ordinance as a whole is inoperative as the courts will not substitute a different and legal method of enforcement. City of Omaha v. Harmon, 58 Neb. 339, 78 N.W. 623 (1899).

Under prior act an ordinance for an occupation tax on a telegraph company doing both inter and intrastate business from within the city is valid and will be presumed to be a tax on that part of such business, as is intrastate, unless the act imposes such tax on the gross income. Western Union Telegraph Co. v. City of Fremont, 39 Neb. 692, 58 N.W. 415, 26 L.R.A. 698 (1894).

Statutory provision authorizing cities to levy and collect occupation taxes is not repugnant to the Constitution, and while a provision making it a misdemeanor to conduct business, without first obtaining a license, and declaring a penalty or imprisonment, for such failure, is void, yet so much of the theory as fixes a civil liability is unaffected and valid. Templeton v. City of Tekamah, 32 Neb. 542, 49 N.W. 373 (1891).

The levy and collection of an occupation tax are not repugnant to the terms of the Constitution. Magneau v. City of Fremont, 30 Neb. 843, 47 N.W. 280 (1890), 9 L.R.A. 786 (1890), 27 A.S.R. 436 (1890).

Cities and villages may impose an occupation tax on liquor dealers, but a municipality may not make payment of such tax a condition precedent to the issuance of a license. State ex rel. Sage v. Bennett, 19 Neb. 191, 26 N.W. 714 (1886).



16-206 Dogs and other animals; regulation; license tax; enforcement.

A city of the first class may collect a license tax from the owners and harborers of dogs and other animals in an amount which shall be determined by the city council and enforce the license tax by appropriate penalties. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals. The city may cause the destruction of any dog or other animal for which the owner or harborer shall refuse or neglect to pay such license tax. The city may regulate, license, or prohibit the running at large of dogs and other animals and guard against injuries or annoyances therefrom and authorize the destruction of such dogs and other animals when running at large contrary to any ordinance.



16-207 Streets and sidewalks; removal of obstructions; trees; declaration of nuisance; procedure; special assessment.

(1) A city of the first class may by ordinance provide for the removal of all obstructions from the sidewalks, curbstones, gutters, and crosswalks at the expense of the owners or occupants of the grounds fronting thereon or at the expense of the person placing the obstruction and may require and regulate the planting and protection of shade trees in and along the streets and the trimming and removing of the trees.

(2) A city of the first class may by ordinance declare it to be a nuisance for a property owner to permit, allow, or maintain any dead or diseased trees within the right-of-way of streets within the corporate limits of the city or within its extraterritorial zoning jurisdiction. Notice to abate and remove such nuisance and notice of the right to a hearing and the manner in which it may be requested shall be given to each owner or owner's duly authorized agent and to the occupant, if any. The city shall establish the method of notice by ordinance. If notice is given by first-class mail, such mail shall be conspicuously marked as to its importance. Within five days after receipt of such notice, the owner or occupant of the lot or piece of ground may request a hearing with the city to appeal the decision to abate or remove the nuisance by filing a written appeal with the office of the city clerk. A hearing on the appeal shall be held within fourteen days after the filing of the appeal and shall be conducted by an elected or appointed officer as designated in the ordinance. The hearing officer shall render a decision on the appeal within five business days after the conclusion of the hearing. If the appeal fails, the city may have the work done to abate and remove the dead or diseased trees. If the owner or occupant of the lot or piece of ground does not request a hearing with the city within five days after receipt of such notice or fails to comply with the order to abate and remove the nuisance, the city may have such work done. The city may levy and assess all or any portion of the costs and expenses of the work upon the lot or piece of ground so benefited as a special assessment.

(3) The city may also regulate the building of bulkheads, cellars, basements, ways, stairways, railways, windows, doorways, awnings, hitching posts and rails, lampposts, awning posts, and all other structures projecting upon or over any adjoining excavation through and under the sidewalks in the city.



16-208 Repealed. Laws 1980, LB 741, § 1.



16-209 Transportation of freight; regulation.

A city of the first class by ordinance may regulate the transportation of articles through the streets, and prevent injuries to the streets from overloaded vehicles.



16-210 Streets and sidewalks; use; safety regulations.

A city of the first class may prevent and remove all encroachments into and upon all sidewalks, streets, avenues, alleys, and other city property, and prevent and punish all horseracing, fast driving or riding in the streets, highways, alleys, bridges or places in the city, and all games, practices or amusements therein likely to result in damage to any person or property. It may regulate, prevent, and punish the operation of vehicles or the riding, driving or passing of animals over or upon any streets or sidewalks of the city; regulate and prevent the use of streets, sidewalks, and public grounds for signs, sign posts, awnings, telegraph, telephone or other poles, racks, bulletin boards, and the posting of handbills and advertisements; regulate traffic and sale upon the streets, sidewalks and public places; punish and prohibit cruelty to animals; and regulate and prevent the moving of buildings through or upon the streets.

Where the Legislature has provided a limitation upon the speed of vehicles, the city, by ordinance, may make further restrictions, if the same are reasonable and made necessary by the circumstances, and such ordinances do not prohibit or restrict the free use of the streets. Christensen v. Tate, 87 Neb. 848, 128 N.W. 622 (1910).

Prior to the enactment of this section in 1901, the fee of the streets was in the city in trust for public use, and such city could not sell or permanently obstruct them, without compensation being paid owners of property specially injured thereby. Omaha & R. V. R. R. Co. v. Rogers, 16 Neb. 117, 19 N.W. 603 (1884); Burlington & M. R. R. Co. v. Reinhackle, 15 Neb. 279, 18 N.W. 69 (1883), 48 Am. R. 342 (1883).

A purchaser of a tract by metes and bounds is not entitled to an injunction to restrain claimant from enclosing an alley, where the addition from which purchaser obtained his tract, was not platted, dedicated nor conveyed to public. Bushman v. Gibson, 15 Neb. 676, 20 N.W. 106 (1884).

Court will not by mandamus compel city to remove building temporarily placed in the street, which placement was reasonable and necessary for the erection of a building upon an adjoining lot, provided, the obstruction was not unreasonably prolonged. State ex rel. Beatty v. City of Omaha, 14 Neb. 265, 15 N.W. 210 (1883), 45 Am. R. 108 (1883).

City is primarily liable for injury, though it has recourse from owner, where owner let a contract for excavation of a sidewalk space, and where by reason of the acts of negligence of the contractor in making such excavation, the plaintiff was injured. Palmer v. City of Lincoln, 5 Neb. 136, 25 Am. R. 470 (1876).



16-211 Railroads; depots; power to regulate.

A city of the first class by ordinance may regulate levees, depots, depot grounds, and places for storing freight and goods, and provide for and regulate the passage of railways through the streets and public grounds of the city, reserving the rights of all persons injured thereby.



16-212 Railroads; safety regulations; power to prescribe.

A city of the first class by ordinance may regulate the crossing of railway tracks and provide precautions and prescribe rules regulating the same, regulate the running of railway engines, cars, and trucks within the limits of such city, and prescribe rules relating thereto, and govern the speed thereof, and make other and further provisions, rules, and restrictions to prevent accidents at the crossings and on the tracks of railways, and to prevent fires from engines. A city of the first class may regulate and prescribe the manner of running street cars, require the heating and cleaning of such cars, and fix and determine the fare charged, require the lighting of any railways within the city in such manner as the city shall prescribe, and fix and determine the number, style, and size of the lampposts, burners, lamps, and all other fixtures and apparatus necessary for such lighting, and the points of location for such lampposts. If the company owning or operating such railways shall fail to comply with such requirements, the city council may cause such requirements to be complied with by giving notice of such action and may assess the expense of complying with such requirements against such company, and the expense shall constitute a lien on any real estate belonging to such company, and lying within such city, and may be collected in the same manner as taxes for general purposes. The city may (1) require railroad companies to keep flagmen at all railroad crossings of streets, and provide protection against injury to persons and property in the use of such railroads, (2) compel any railroad to raise or lower their railroad tracks to conform to the general grade, which may at any time be established by such city, and where such tracks run lengthwise through or over any street, alley, or highway, to keep the tracks level with the street surface, and (3) compel and require railroad companies to keep open the streets, and to construct and keep in repair ditches, drains, sewers, and culverts, along and under their railroad tracks, and to pave their whole right-of-way on all paved streets, and keep the right-of-way and tracks in repair.



16-213 Money; power to borrow.

A city of the first class may borrow money on the credit of the city and pledge the credit, revenue, and public property of the city for the payment thereof when authorized in the manner provided by law.



16-214 Bonds; refunding indebtedness.

A city of the first class by ordinance may provide for issuing bonds, for the purpose of funding any and all indebtedness of the city, due or to become due. Floating indebtedness shall be funded only by authority of a vote of the people, but the mayor and city council may by a two-thirds vote issue bonds to pay off any bonded debt without a vote of the people.

Strict compliance with all the prerequisites of the statute must be shown before mandamus will compel Auditor of Public Accounts to register a bond issue, and where notice of bond election was given for twenty days and statute requires four weeks, such notice is not sufficient. State ex rel. City of Fremont v. Babcock, 25 Neb. 500, 41 N.W. 450 (1889).



16-215 Bonds; sinking fund; authorized; tax to retire bonds.

A city of the first class may make provision for a sinking fund to pay accruing interest and to pay at maturity the principal of the bonded indebtedness of the city, levy and collect taxes on all the taxable property in the city, in addition to other taxes, for the purpose of paying the same, and provide that the tax shall be paid in cash.



16-216 Special elections; authorized; regulation.

A city of the first class may provide for the holding and regulation of special elections, the return and canvass of votes cast thereat, and pay the expenses of the same.

In absence of a limitation in the act granting it authority to issue bonds, the city has power to levy sufficient taxes to pay the same, and a judgment against the city for the amount of the bonds puts the question of authority to levy the tax to pay such bonds to rest, and mandamus will enforce such levy. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-217 Officers; removal; vacancies; how filled.

A city of the first class by ordinance may provide for the removal of elective officers of the city for misconduct. The city may create any office that it deems necessary for the good government and interest of the city. The city may provide for filling vacancies which occur in any elective office, except the mayor or member of the city council, by appointment by the mayor with the consent of the city council to hold his or her office for the unexpired term. Whenever the city council fails to consent to any appointment made under this section by the mayor by the close of the second regular city council meeting following the announcement of the appointment, the vacancy shall be filled by a special election to be held as prescribed by ordinance in the ward in which such vacancy exists. A vacancy in the office of the mayor or on the city council shall be filled as provided in section 32-568.

Where a board has authority to remove an officer for cause, a court will not interfere by injunction, where the board has not acted. Cox v. Moores, 55 Neb. 34, 75 N.W. 35 (1898).

Where statute provides "for removing officers of the city for misconduct", the council acting without the mayor, is without power to remove the mayor and such attempted removal is null and void. Stahlhut v. Bauer, 51 Neb. 64, 70 N.W. 496 (1897).



16-218 Officers; regulation.

Except as otherwise provided by law, a city of the first class by ordinance may regulate and prescribe the powers, duties, and compensation of the officers of the city and classify such offices, on the basis of merit as the city council shall provide for that purpose.



16-219 Officers; bonds or insurance; restrictions upon officers as sureties.

A city of the first class by ordinance may require all officers, elected or appointed, to give bond and security or evidence of equivalent insurance for the faithful performance of their duties. No officer shall become surety upon the official bond of another, or upon any contractor's bond, license, or appeal bond given to the city, or under any ordinance thereof, or from conviction in the county court for violation of any ordinance of such city.



16-220 Officers; reports; required; when.

A city of the first class may require from any officer of the city at any time a report in detail of the transactions in his or her office or of any matters connected therewith.



16-221 Watercourses; surface waters; regulation.

A city of the first class may establish, alter, and change the channel of watercourses, and wall and cover them over. No city shall be liable in damages on account of the accumulations of surface waters which fall upon its site, or any portion thereof, unless such accumulations be caused by the act of a city officer while employed in his or her official capacity and by authorization of the mayor and city council first entered of record.

Courts by injunction will prevent a village from accumulating surface waters upon its site or any portion thereof and discharging it by ditches upon lands of another. Andrews v. Village of Steele City, 2 Neb. Unof. 676, 89 N.W. 739 (1902).



16-222 Fire department; establishment authorized; fire prevention; regulations.

A city of the first class may provide for the organization and support of a fire department; procure fire engines, hooks, ladders, buckets, and other apparatus; organize fire engine, hook and ladder, and bucket companies, and prescribe rules for duty and the government of the fire department, with such penalties as the city council may deem proper, not exceeding one hundred dollars; make all necessary appropriations for the fire department; and establish regulations for the prevention and extinguishment of fires. The city may prescribe limits within which no building shall be constructed except of brick, stone, or other incombustible material, with fireproof roof, and impose a penalty for the violation of such ordinance. The city may cause the destruction or removal of any building constructed or repaired in violation of such ordinance, and after such limits are established, no special permits shall be given for the erection or repairing of buildings of combustible material. The city may regulate the construction and inspection of, and order the suppression of and cleaning of, fireplaces, chimneys, stoves, stovepipes, ovens, boilers, kettles, forges, or any apparatus used in any building, business, or enterprise which may be dangerous in causing or promoting fires, and prescribe limits within which dangerous or obnoxious and offensive businesses or enterprises may be conducted.

A city is liable, under the workmen's compensation law, to a fireman injured while attending a firemen's convention with the consent and approval of city authorities. City of Fremont v. Lea, 115 Neb. 565, 213 N.W. 820 (1927).



16-222.01 Emergency response systems; legislative findings.

The Legislature finds that matters relating to emergency medical first response and fire protection are matters of state concern, particularly in larger cities that rely primarily or entirely upon volunteers to provide these services. Recognizing the increasing complexity and difficulty of providing these services, the stringent and growing training demands made upon volunteers, the demographics of an aging population, the economic pressures that deny or inhibit employers from granting the opportunity for volunteers to respond to emergency calls during business hours, and the economic costs to residents and businesses of financing either a paid or partly paid emergency response system, the Legislature hereby declares the necessity of establishing a system and process whereby certain cities of the first class would be required to review, study, and modify on a continuing basis their emergency response systems, with appropriate public input, based upon local conditions and circumstances.



16-222.02 Employment of full-time fire chief; appointment; duties.

Each city of the first class with a population in excess of forty-one thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall employ a full-time fire chief with appropriate training, credentials, and experience and for whom firefighting or emergency medical first response is a full-time career. The fire chief shall be appointed under the Civil Service Act by the mayor with the approval of the city council or by the city manager in cities that have adopted the city manager plan of government. The fire chief shall have the immediate superintendence of the fire prevention, fire suppression, and emergency medical first response services and the facilities and equipment related to such services of the city. The fire chief shall promulgate, implement, and enforce rules governing the actions and conduct of volunteer members of the department so as to be in conformity with the personnel policies of the city.



16-222.03 Fire chief; annual report; contents; report to city council.

(1) In addition to such other duties as may be performed by the fire chief employed pursuant to section 16-222.02, he or she shall keep and maintain full and complete records regarding the twelve-month period ending thirty days prior to the annual report of the chief to the city council as provided for in subsection (2) of this section. Such records include, but are not limited to, the number of volunteers in active volunteer service providing emergency response services to the city including their ages, the amount and type of training received by each volunteer during the course of his or her time of service as an active volunteer, the number of new volunteers recruited during such period, the number of volunteers who ceased to be active volunteers during that period, the basic information regarding each volunteer specified in section 35-1309.01, the number and nature of calls or requests for emergency services, the response time for each call, to be calculated from the time of receipt of the dispatch to the time of arrival of the first fire or rescue emergency response vehicle at the site of the request, the number of volunteers responding to each call, and the time each call was received. The city council may specify any additional information to be gathered or collected by the fire chief or as the fire chief may recommend.

(2) The fire chief shall collate and analyze the information gathered pursuant to subsection (1) of this section and shall, no less than once in any twelve-month period, on a date specified by the city council, provide a report to the city council at a regular council meeting on the prior year's experience regarding the volunteer department and shall make such recommendations as he or she deems appropriate.



16-223 Repealed. Laws 1991, LB 356, § 36.



16-224 Fuel and feed; inspection and sale; regulation.

A city of the first class by ordinance may provide for the inspection of electric light, water and gas meters, the inspection and weighing of hay, grain and coal, and the measuring of wood and fuel to be used in the city, and determine the place or places of the same. It may regulate and prescribe the place or places of exposing for sale of hay, coal and wood, provide for the appointment of an inspector, and fix the fees and duties of the inspector and of other persons authorized to perform such duties.



16-225 Police; regulation; penalties; power to prescribe.

A city of the first class may regulate its police force, establish and support a night watch, impose fines, forfeitures, confinement, and penalties for the breach of any ordinance, and for recovery and collection of such fines, forfeitures, and penalties. In default of payment, it may provide for confinement in the city or county jail or other place of confinement as may be provided by ordinance or as provided under section 16-252.



16-226 Billiard halls; bowling alleys; disorderly houses; gambling; regulation.

A city of the first class by ordinance may regulate, prohibit, and suppress unlicensed billiard tables and bowling alleys, may restrain houses of prostitution, opium joints, dens, and other disorderly houses and practices, games, and gambling houses, may regulate all public amusements, shows, or exhibitions, and may prohibit all lotteries, all fraudulent devices and practices for the purpose of obtaining money or property, all shooting galleries except as provided in the Nebraska Shooting Range Protection Act, and all kinds of public indecencies, except that nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.

Under the terms of a prior act, the Legislature authorized cities to prohibit, or to license, the keeping of billiard and pool tables for hire, and to provide a fine for the violation thereof. In re Langston, 55 Neb. 310, 75 N.W. 828 (1898).



16-227 Riots; disorderly conduct; use of explosives; weapons; vagabonds; lights; bonfires; regulation.

A city of the first class may (1) prevent and restrain riots, routs, noises, disturbances, breach of the peace, or disorderly assemblies in any street, house, or place in the city, (2) regulate, punish, and prevent the discharge of firearms, rockets, powder, fireworks, or any other dangerous combustible material in the streets, lots, grounds, and alleys or about or in the vicinity of any buildings, (3) regulate, prevent, and punish the carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act, (4) arrest, regulate, punish, or fine vagabonds, (5) regulate and prevent the transportation or storage of gunpowder or other explosive or combustible articles, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, nitroglycerine, dynamite, petroleum or any other productions thereof, and other materials of like nature, the use of lights in stables, shops, or other places, and the building of bonfires, and (6) regulate and prohibit the piling of building material or any excavation or obstruction in the street.

City's delegated power hereunder to control storage of petroleum products must be exercised by ordinance. State ex rel. Andruss v. Mayor & Council of City of North Platte, 120 Neb. 413, 233 N.W. 4 (1930).



16-228 Disturbing the peace; punishment.

A city of the first class by ordinance may provide for the punishment of persons disturbing the peace and good order of the city by clamor and noise, by intoxication, drunkenness, fighting, or using obscene or profane language in the streets or other public places, or otherwise violating the public peace by indecent and disorderly conduct, or by lewd or lascivious behavior.

Urinating in public constituted disorderly conduct under ordinance validly enacted pursuant to this section. State v. Cherry, 185 Neb. 103, 173 N.W.2d 887 (1970).



16-229 Vagrants; pickpockets; other offenders; punishment.

A city of the first class by ordinance may provide for the punishment of vagrants, tramps or street beggars, prostitutes, disturbers of the peace, pickpockets, gamblers, burglars, thieves, and persons who practice any game, trick, or device with intent to swindle.



16-230 Drainage; nuisance; weeds; litter; removal; notice; action by city council; hearing; violation; penalty; civil action; special assessment.

(1) A city of the first class by ordinance may require lots or pieces of ground within the city or within the city's extraterritorial zoning jurisdiction to be drained or filled so as to prevent stagnant water or any other nuisance accumulating thereon. The city may require the owner or occupant of all lots and pieces of ground within the city to keep the lots and pieces of ground and the adjoining streets and alleys free of excessive growth of weeds, grasses, or worthless vegetation, and may prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city or within the city's extraterritorial zoning jurisdiction.

(2) Any city of the first class may by ordinance declare it to be a nuisance to permit or maintain excessive growth of weeds, grasses, or worthless vegetation or to litter or cause litter to be deposited or remain thereon except in proper receptacles. The city shall establish by ordinance the height at which weeds, grasses, or worthless vegetation are a nuisance.

(3) Any owner or occupant of a lot or piece of ground shall, upon conviction of violating any ordinance authorized under this section, be guilty of a Class V misdemeanor.

(4) Notice to abate and remove such nuisance shall be given to each owner or owner's duly authorized agent and to the occupant, if any. The city shall establish the method of notice by ordinance. If notice is given by first-class mail, such mail shall be conspicuously marked as to its importance. Within five days after receipt of such notice, the owner or occupant of the lot or piece of ground may request a hearing with the city to appeal the decision to abate or remove a nuisance by filing a written appeal with the office of the city clerk. A hearing on the appeal shall be held within fourteen days after the filing of the appeal and shall be conducted by an elected or appointed officer as designated in the ordinance. The hearing officer shall render a decision on the appeal within five business days after the conclusion of the hearing. If the appeal fails, the city may have such work done. Within five days after receipt of such notice, if the owner or occupant of the lot or piece of ground does not request a hearing with the city or fails to comply with the order to abate and remove the nuisance, the city may have such work done. The costs and expenses of any such work shall be paid by the owner. If unpaid for two months after such work is done, the city may either (a) levy and assess the costs and expenses of the work upon the lot or piece of ground so benefited as a special assessment or (b) recover in a civil action the costs and expenses of the work upon the lot or piece of ground and the adjoining streets and alleys.

(5) For purposes of this section:

(a) Litter includes, but is not limited to: (i) Trash, rubbish, refuse, garbage, paper, rags, and ashes; (ii) wood, plaster, cement, brick, or stone building rubble; (iii) grass, leaves, and worthless vegetation; (iv) offal and dead animals; and (v) any machine or machines, vehicle or vehicles, or parts of a machine or vehicle which have lost their identity, character, utility, or serviceability as such through deterioration, dismantling, or the ravages of time, are inoperative or unable to perform their intended functions, or are cast off, discarded, or thrown away or left as waste, wreckage, or junk;

(b) Weeds includes, but is not limited to, bindweed (Convolvulus arvensis), puncture vine (Tribulus terrestris), leafy spurge (Euphorbia esula), Canada thistle (Cirsium arvense), perennial peppergrass (Lepidium draba), Russian knapweed (Centaurea picris), Johnson grass (Sorghum halepense), nodding or musk thistle, quack grass (Agropyron repens), perennial sow thistle (Sonchus arvensis), horse nettle (Solanum carolinense), bull thistle (Cirsium lanceolatum), buckthorn (Rhamnus sp.) (tourn), hemp plant (Cannabis sativa), and ragweed (Ambrosiaceae); and

(c) Weeds, grasses, and worthless vegetation does not include vegetation applied or grown on a lot or piece of ground outside the corporate limits of the city but inside the city's extraterritorial zoning jurisdiction expressly for the purpose of weed or erosion control.

City owes no duty to provide drainage for property within its limits, where another due to a change in street grade caused inundation of plaintiff's premises. City of Beatrice v. Knight, 45 Neb. 546, 63 N.W. 838 (1895).



16-231 Health; nuisances; regulation.

A city of the first class may prevent any person from bringing, depositing, having, or leaving upon or near his or her premises or elsewhere in the city or within the extraterritorial zoning jurisdiction of the city any carcass or putrid beef, pork, fish, hides, or skins of any kind or any unwholesome substance and may compel the removal of the same.

City had power to contract for removal of refuse, filth, and garbage from public and private premises, within its limits, and to pay therefor from the miscellaneous fund appropriated for such purposes, though it was impossible to estimate the exact amount required at time the appropriation was made. Kelly v. Broadwell, 3 Neb. Unof. 617, 92 N.W. 643 (1902).



16-232 Excavations; regulation.

A city of the first class by ordinance may prevent the digging of holes, pits, or excavations within the city, except for the purpose of building where such excavations are made, prevent the leaving of any holes, pits, or excavations within such city in an exposed condition, and require the filling of same.



16-233 Public buildings; safety regulations; licensing; violations; penalty.

A city of the first class may regulate, license, or suppress halls, opera houses, places of amusement, entertainment, or instruction, or other buildings except churches and schools used for the assembly of citizens, and cause them to be provided with sufficient and ample means of exit and entrance, and to be supplied with necessary and appropriate appliances for the extinguishment of fire and for escape from such places in case of fire, and prevent overcrowding and regulate the placing and use of seats, chairs, benches, scenery, curtains, blinds, screens, or other appliances therein. A city of the first class may provide that for any violation of any such regulation a penalty of two hundred dollars shall be imposed, and upon conviction of any such licensees of any violation of any ordinance regulating such places, the license of any such place shall be revoked by the mayor and city council. Whenever the mayor and city council shall by resolution declare any such place to be unsafe, the license thereof shall be deemed revoked by adoption of such resolution. The city council may provide that in any case where it has so revoked a license, any owner, proprietor, manager, lessee or person opening, using, or permitting such place to be opened or used for any purpose involving the assemblage of more than twelve persons shall upon conviction thereof be deemed guilty of a misdemeanor and fined in any sum not exceeding two hundred dollars.



16-234 Building; construction; safety regulations.

A city of the first class by ordinance may prescribe the thickness, strength, and manner of constructing stone, brick, and other buildings, and the number and construction of means of exit and entrance, and of fire escapes. It may require the keeper or proprietor of any hotel, boarding house or dormitory to provide and maintain such kind and such number of ladders, ropes, balconies, stairways, and other appliances as by ordinance may be prescribed to facilitate the escape of persons from any such building in case of fire.



16-235 Animals and fowl; running at large; regulation.

A city of the first class may regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats, dogs and other animals, chickens, ducks, geese and other fowls, and cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such prohibitions, and the fees and expenses of impounding and keeping the same, and of such sale.



16-236 Pounds; erection; keepers.

A city of the first class may provide for the erection of all necessary pens, pounds, and buildings for the use of the city, within the city limits or within its extraterritorial zoning jurisdiction, appoint and compensate keepers thereof, and establish and enforce rules governing the same.



16-237 Property; sale at auction; regulation.

A city of the first class by ordinance may regulate, license, or prohibit the sale of domestic animals or of goods, wares, and merchandise at public auction on the streets, alleys, highways, or any public grounds within the city; and regulate or license the auctioneering of goods, wares, domestic animals, and merchandise. If the applicant is an individual, an application for a license shall include the applicant's social security number.

The right to enact ordinances regulating auction sales within the corporate limits is conferred by this section, but ordinance enacted cannot place arbitrary and unreasonable restrictions on the conduct of lawful business. Webber v. City of Scottsbluff, 141 Neb. 363, 3 N.W.2d 635 (1942).



16-238 Spread of disease; regulation; board of health; creation; powers; duties.

A city of the first class may make regulations to prevent the introduction and spread of contagious, infectious, or malignant diseases into the city. In cities with a commission form of government as provided in Chapter 19, article 4, and cities with a city manager plan of government as provided in Chapter 19, article 6, a board of health shall be created consisting of five members: The mayor, who shall be chairperson, a physician, who shall be medical adviser, the chief of police, who shall be secretary and quarantine officer, and two other members. In all other cities, a board of health shall be created consisting of five members: The mayor, who shall be chairperson, a physician, who shall be medical adviser, the chief of police, who shall be secretary and quarantine officer, the president of the city council, and one other member. A majority of such board shall constitute a quorum and shall enact rules and regulations, having the force and effect of law, to safeguard the health of the people of such city and prevent nuisances and unsanitary conditions, enforce the same, and provide fines and punishments for the violation of such rules and regulations.



16-239 Hospitals; jails; other institutions; erection; regulation.

A city of the first class may erect, establish, and regulate hospitals, multiunit housing, houses of correction, jails, station houses, and other necessary buildings and provide for the support and government of such buildings and facilities.



16-240 Health; sanitary regulations.

A city of the first class by ordinance may make regulations to secure the general health of the city, prescribe rules for the prevention, abatement, and removal of nuisances, make and prescribe regulations for the construction, location, and keeping in order of all slaughterhouses, stockyards, warehouses, sheds, stables, barns, dairies, or other places where offensive matter is kept, or is likely to accumulate, within the city or within its extraterritorial zoning jurisdiction, and to limit or fix the maximum number of swine or neat cattle that may be kept in sheds, stables, barns, feedlots, or other enclosures.

Ordinance prohibiting keeping classes of livestock within three hundred feet of a residence is constitutional and valid under this section. Beaty v. Baker, 183 Neb. 349, 160 N.W.2d 199 (1968).

City, by ordinance, is authorized to make it unlawful to maintain stockyards within certain limits of city, and such act is not an arbitrary and unreasonable interference with owner's property, though such yards are properly maintained and are not a nuisance. Union Pacific R. R. Co. v. State of Nebraska, 88 Neb. 247, 129 N.W. 290 (1911).

Cities have the power to contract for the removal of refuse, filth, and garbage from public and private premises, within their limits. Kelly v. Broadwell, 3 Neb. Unof. 617, 92 N.W. 643 (1902).



16-241 Cemeteries; hospital grounds; waterworks; acquisition; control.

A city of the first class may purchase, hold, and pay for, as provided in sections 16-241 to 16-245, lands for the purpose of the burial of the dead, and all necessary grounds for hospital grounds and waterworks, and have and exercise police jurisdiction over such lands, grounds, and waterworks, and over any cemetery lying near such city and used by the inhabitants thereof.



16-242 Cemeteries; maintenance; funds; how used.

(1) A city of the first class may survey, plat, map, grade, fence, ornament, and otherwise improve all burial and cemetery grounds and avenues leading thereto owned by such city. It may construct walks, rear and protect ornamental trees therein, and provide for paying the expenses thereof.

(2) After the burial and cemetery grounds are fully paid for, the city may set aside the proceeds of the sale of lots as a perpetual fund to be invested as provided by ordinance. The income from the fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery. The principal of the perpetual fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal of the perpetual fund may also be used for the purchase and development of additional land to be used for cemetery purposes as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(3) The city may receive money by donation, bequest, or otherwise for credit to the perpetual fund to be invested as provided by ordinance or as conditioned by the donor. The income therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate. The principal therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal therefrom may also be used for the purchase and development of additional land to be used for cemetery purposes as the donor may designate as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(4) The city treasurer shall be the custodian of such funds, and the same shall be invested by a board composed of the mayor, city treasurer, and city clerk.

(5) This section does not limit the use of any money that comes to the city by donation, bequest, or otherwise that is not designated to be credited to the perpetual fund or that allows greater use for purchase or development of additional land to be used for cemetery purposes.



16-243 Cemeteries; lots; how conveyed; title.

A city of the first class may convey cemetery lots owned by such city, by certificates signed by the mayor and countersigned by the city clerk under the seal of the city specifying that the person to whom the certificate is issued is the owner of the lot or lots described therein by number as laid down on such plat or map, for the purpose of interment. Such certificate shall vest in the proprietor, his or her heirs and assigns, a right in fee simple of such lot for the sole purpose of interment, under the regulations of the city council.



16-244 Cemeteries; sale of lots; monuments; regulations.

A city of the first class by ordinance may limit the number of cemetery lots which shall be owned by one person at the same time; prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots; prohibit any diversion of the use of such lots and any improper adornment thereof; but no religious test shall be made as to the ownership of lots, the burial therein or the ornamentation of graves or lots.



16-245 Cemeteries; ordinances governing; enforcement.

A city of the first class may pass rules and ordinances imposing penalties and fines not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and trespassers therein. The officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.



16-246 General ordinances; authorized; jurisdiction.

A city of the first class may make all such ordinances, bylaws, rules, regulations, and resolutions not inconsistent with the general laws of the state as may be necessary or expedient, in addition to the special powers otherwise granted by law, for maintaining the peace, good government, and welfare of the city and its trade, commerce, and manufactures, for preserving order and securing persons or property from violence, danger, and destruction, for protecting public and private property, and for promoting the public health, safety, convenience, comfort, and morals and the general interests and welfare of the inhabitants of the city. It may (1) impose fines, forfeitures, and penalties for the violation of any ordinance, (2) provide for the recovery, collection, and enforcement of such fines, forfeitures, or penalties, and (3) in default of payment, provide for confinement in the city or county jail or other place of confinement as may be provided by ordinance. The jurisdiction of the city to enforce such ordinances, bylaws, rules, regulations, and resolutions shall extend over the city and over all places within the extraterritorial zoning jurisdiction of the city.

City was authorized to enact ordinance for parking meters as a regulatory measure. School District of McCook v. City of McCook, 163 Neb. 817, 81 N.W.2d 224 (1957).

Where there is no building or other existing ordinance that prevents the building of an oil station, and where a few doors from the location where plaintiff wishes to construct such station there is a like station, the passing of an ordinance to prohibit plaintiff from building such station is so unreasonable and discriminatory as to be unconstitutional. Standard Oil Company v. City of Kearney, 106 Neb. 558, 184 N.W. 109 (1921).



16-247 Ordinances; revision; publication.

A city of the first class may revise the ordinances of the city from time to time and publish the same in pamphlet or book form. Such revision shall be by one ordinance, embracing all ordinances preserved as changed or added to and perfected by revision, and shall embrace all the ordinances of every nature preserved, and be a repeal of all ordinances in conflict with such revision; but all ordinances then in force shall continue in force after such revision for the purpose of all rights acquired, fines, penalties, forfeitures, and liabilities incurred, and actions therefor. The only title necessary for such revision and repeal shall be An ordinance to revise all the ordinances of the city of ......................, and sections and chapters may be used instead of numbers, and original titles need not be preserved, nor signature of the mayor required.



16-248 Trees, planting; birds, protection of.

A city of the first class may provide for planting and protection of shade, ornamental, and useful trees and for the protection of birds, their nests and eggs.



16-249 Streets, alleys, bridges, and sewers; construction and maintenance.

A city of the first class may provide for the grading, repairing, and sprinkling of any street, avenue, or alley, and the construction of bridges, culverts, and sewers, and shall defray the repairs of the street, avenue, alley, bridge, culvert, or sewer out of the proper fund of such city, but no street shall be graded except the street ordered to be done by the affirmative vote of two-thirds of the city council. On written petition of not less than one-half the owners of street front of the land fronting on any street or any specified part thereof, the mayor and city council may order such street or any specified part thereof to be sprinkled with water at such time or times as the city council may deem proper. Such sprinkling shall be done by contract awarded to the lowest responsible bidder in each case, and for the entire city or specified district thereof. To pay the expenses of such sprinkling the city council may make special assessments upon the lands abutting upon such street or specified part thereof either on the valuation thereof, as listed for taxation, or by foot front. Such assessment shall be collected by special taxation.

City has authority to establish a street grade and to work the streets accordingly, and where there is no evidence that the grade is changed, there being no provisions for payment of damages for injury, no action for damages will lie. Nebraska City v. Lampkin, 6 Neb. 27 (1877).



16-250 Sidewalks; sewers; drains; construction and repair; special assessments.

A city of the first class may construct or repair sidewalks, sewers, and drains on any highway in the city, construct or repair iron railings or gratings for areaways, cellars, or entrances to basements of buildings, and levy a special assessment on lots or parcels of land fronting on such sidewalk, waterway, highway, or alley to pay the expense of such improvements, to be assessed as a special assessment. Unless a majority of the owners of the property subject to assessment for such improvements petition the city council to make the improvements, such improvements shall not be made until three-fourths of all the members of the city council, by vote, assent to the making of the improvements, which vote, by yeas and nays, shall be entered of record.



16-251 Libraries and museums; establishment; maintenance; powers and duties of mayor and city council.

The mayor and city council of any city of the first class may (1) establish and maintain public libraries, reading rooms, art galleries, and museums and provide the necessary grounds or buildings therefor, (2) purchase the papers, books, maps, manuscripts, and works of art and objects of natural or scientific curiosity and instruction therefor, and (3) receive donations and bequests of money or property for the public libraries, reading rooms, art galleries, and museums in trust or otherwise. The mayor and city council may also pass necessary bylaws and regulations for the protection and government of the public libraries, reading rooms, art galleries, and museums. The ownership of the real and personal property of a public library shall be in the city. The mayor and city council shall approve any personnel administrative or compensation policy or procedure applying to a director or employee of a public library, reading room, art gallery, or museum before such policy or procedure is implemented.



16-252 County jail; use by city; compensation.

Any city of the first class shall have the right to use the jail of the county for the confinement of such persons as may be imprisoned under the ordinances of such city. The city shall be liable to the county for the cost of keeping such prisoners as provided by section 47-120.



16-253 Mayor and city council; supplemental powers; authorized.

When the power is conferred upon the mayor and city council of any city of the first class to do and perform any act or thing, and the manner of exercising such power is not specially pointed out, the mayor and city council may provide by ordinance the details necessary for the full exercise of such power.

Appointment of a board of public works is entirely optional. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).

This section is grant in nature of police power exercisable for public benefit, supplementing express powers. City of Fremont v. Lea, 115 Neb. 565, 213 N.W. 820 (1927).



16-254 Ordinance; parking lots and shopping centers; regulation; when authorized.

Any city of the first class may by ordinance provide for regulation of traffic, public use and conduct of invitees upon specified parking lots, shopping centers and similar semipublic but privately owned places located within the city limits of such city when the owners or operators of such semipublic places make written request for the same. Such ordinances may provide for regulation of the flow of traffic, speed limits, offenses against the public morals, unlawful assembly, trespass and similar offenses to the same effect and with the same authority as can be done in public thoroughfares, public parking lots and other public places. Such ordinance shall provide penalties within the limits of authority granted to cities of the first class for violation of city ordinances. Nothing in this section shall require the city to furnish labor, material, supervision, personnel or services in connection with the establishment, supervision or enforcement of such ordinance or the maintenance or upkeep of such parking areas.



16-255 Facilities, programs, and services for elderly persons; authorized.

A city of the first class may plan, initiate, operate, maintain, administer funding for, and evaluate facilities, programs, and services designed to meet the needs of elderly persons. Such city may contract with state agencies, political subdivisions, and private nonprofit agencies to exercise and carry out such powers.



16-301 Repealed. Laws 1969, c. 257, § 44.



16-302 Repealed. Laws 1969, c. 257, § 44.



16-302.01 Officers; election; qualifications; term.

In any city of the first class except any city having adopted the commissioner or city manager plan of government, the mayor and city council members shall be registered voters of the city and the city council members shall be residents of the ward from which elected if elected by ward and residents of the city if elected at large. The city council may also, by a two-thirds vote of its members, provide by ordinance for the election of the treasurer and clerk. All nominations and elections of such officers shall be held as provided in the Election Act. The terms of office of all such members shall commence on the first regular meeting of the city council in December following their election.



16-303 Repealed. Laws 1969, c. 257, § 44.



16-304 City council; members; bond or insurance; payment of premium; amount; conditions.

Each city council member, before entering upon the duties of his or her office, shall be required to give bond or evidence of equivalent insurance to the city. The bond shall be with two or more good and sufficient sureties or some responsible surety company. If by two sureties, they shall each justify that he or she is worth at least two thousand dollars over and above all debts and exemptions. Such bonds or evidence of equivalent insurance shall be in the sum of one thousand dollars, shall be conditioned for the faithful discharge of the duties of the city council member giving such bond or insurance, and shall be further conditioned that if the city council member shall vote for any expenditure or appropriation of money or creation of any liability in excess of the amount allowed by law, such city council member, and the sureties signing such bond, shall be liable thereon. The bond shall be filed with the city clerk and approved by the mayor, and upon the approval, the city may pay the premium for such bond. Any liability sought to be incurred, or debt created in excess of the amount limited or authorized by law, shall be taken and held by every court of the state as the joint and several liability and obligation of the city council member voting for and the mayor approving such liability, obligation, or debt, and not the debt, liability, or obligation of the city. Voting for or approving of such liability, obligation, or debt shall be conclusive evidence of malfeasance in office for which such city council member or mayor may be removed from office.



16-305 Officers and employees; merger of offices or employment; salaries.

All officers and employees of the city shall receive such compensation as the mayor and city council may fix at the time of their appointment or employment, subject to the limitations set forth in this section. The city council may at its discretion by ordinance combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and city council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time. The city manager in a city under the city manager plan of government as provided in Chapter 19, article 6, may in his or her discretion combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and city council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time. The offices or employments so merged and combined shall always be construed to be separate, and the effect of the combination or merger shall be limited to a consolidation of official duties only. The salary or compensation of the officer or employee holding the merged and combined offices or employments or offices and employments shall not be in excess of the maximum amount provided by law for the salary or compensation of the office, offices, employment, or employments so merged and combined.

The city clerk is an elective officer, and cannot be appointed as a disbursing officer or to any other office by the council. City of Scottsbluff v. Southern Surety Co., 124 Neb. 260, 246 N.W. 346 (1933).



16-306 City of the second class; reorganization as city of the first class; city council member; continuance in office.

In any city which becomes a city of the first class, any city council member whose term extends through another year or years by reason of his or her prior election under the provisions governing cities of the second class shall hold his or her office as a city council member from the ward in which he or she is a resident as if he or she were elected for the same term under the provisions of the Election Act governing cities of the first class.



16-307 Repealed. Laws 1994, LB 76, § 615.



16-308 Administrator, departments, and other appointed officers; enumerated; appointment and removal.

Each city of the first class shall have such departments and appointed officers as shall be established by ordinance passed by the city council, which shall include a city clerk, treasurer, engineer, and attorney, and such officers as may otherwise be required by law. Except as provided in Chapter 19, article 6, the mayor may, with the approval of the city council, appoint the necessary officers, as well as an administrator, who shall perform such duties as prescribed by ordinance. Except as provided in Chapter 19, article 6, the appointed officers may be removed at any time by the mayor with approval of a majority of the city council. The office of administrator may not be held by the mayor. The appointed administrator may concurrently hold any other appointive office provided for in this section and section 16-325.

City attorney is appointive officer and not principal officer; may be removed at any time by mayor with approval of majority of city council; and has no statutory power to make governmental decisions which affect the city. Communication Workers of America, AFL-CIO v. City of Hastings, 198 Neb. 668, 254 N.W.2d 695 (1977).



16-309 Appointed officers; terms.

All officers appointed by the mayor and confirmed by the city council shall hold the office to which they may be appointed until the end of the mayor's term of office and until their successors are appointed and qualified, unless sooner removed or the ordinance creating the office is repealed, or as otherwise provided by law.



16-310 Officers and employees; compensation fixed by ordinance.

The officers and employees in cities of the first class shall receive such compensation as the mayor and city council shall fix by ordinance.

The clerk is required to perform all his duties for a compensation not to exceed the amount previously fixed by the council. City of Scottsbluff v. Southern Surety Company, 124 Neb. 260, 246 N.W. 346 (1933).

Where no ordinance fixing salaries was in effect, at time of the election, the fixing of salaries by the council after the election did not constitute raising such salaries. Wheelock v. McDowell, 20 Neb. 160, 29 N.W. 291 (1886).



16-310.01 Repealed. Laws 1959, c. 266, § 1.



16-311 Officers; qualifications.

All elected officers of a city of the first class shall be registered voters of the city.



16-312 Mayor; powers and duties.

The mayor shall preside at all the meetings of the city council and shall have the right to vote when his or her vote will provide the additional vote required to create a number of votes equal to a majority of the number of members elected to the city council. He or she shall have the superintending control of all the officers and affairs of the city and shall take care that the ordinances of the city and the provisions of law relating to cities of the first class are complied with. He or she may administer oaths and shall sign the commissions and appointments of all the officers appointed in the city.

When the population of a city of the first class, at the last United States census, drops below the number required for such classification, it becomes a city of the second class and the duties of the mayor are definite and mandatory. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



16-313 Mayor; veto power; passage over veto.

The mayor shall have the power to approve or veto any ordinance passed by the city council and to approve or veto any order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim. If the mayor approves the ordinance, order, bylaw, resolution, contract, or claim, he or she shall sign it, and it shall become effective. If the mayor vetoes the ordinance, order, bylaw, resolution, contract, or any item or items of appropriations or claims, he or she shall return it to the city council stating that the measure is vetoed. The mayor may issue the veto at the meeting at which the measure passed or within seven calendar days after the meeting. If the mayor issues the veto after the meeting, the mayor shall notify the city clerk of the veto in writing. The city clerk shall notify the city council in writing of the mayor's veto. Any ordinance, order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim vetoed by the mayor, may be passed over his or her veto by a vote of two-thirds of all the members elected to the city council, notwithstanding his or her veto. If the mayor neglects or refuses to sign any ordinance, order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim, but fails to veto the measure within the time required by this section, the measure shall become effective without his or her signature. The mayor may veto any item or items of any appropriation bill or any claims bill, and approve the remainder thereof, and the item or items so vetoed may be passed by the city council over the veto as in other cases.

Under a similar section where four councilmen voted for, and four councilmen against, the issuance of a liquor license, and the mayor voted for its issuance, such vote of the mayor does not come within any exceptions direct or implied, and such mayor has the authority to cast the deciding vote. Rohrer v. Hastings Brewing Company, 83 Neb. 111, 119 N.W. 27 (1908).



16-314 Mayor; legislative recommendations; jurisdiction.

The mayor shall, from time to time, communicate to the city council such information and recommend such measures as in his or her opinion may tend to the improvement of the finances of the city, the police, health, comfort, and general prosperity of the city, and may have such jurisdiction as may be invested in him or her by ordinance over all places within the extraterritorial zoning jurisdiction of the city, for the enforcement of health or quarantine ordinances and the regulation thereof.



16-315 Repealed. Laws 1994, LB 76, § 615.



16-316 Mayor; pardons; remission of fines.

The mayor shall have power after conviction to remit fines and forfeitures, and to grant reprieves and pardons for all offenses arising under the ordinances of the city.



16-317 City clerk; duties.

The city clerk shall have the custody of all laws and ordinances and shall keep a correct journal of the proceedings of the city council. After the period of time specified by the State Records Administrator pursuant to the Records Management Act, the city clerk may transfer such journal of the proceedings of the city council to the State Archives of the Nebraska State Historical Society for permanent preservation. He or she shall also perform such other duties as may be required by the ordinances of the city.

This section does not require that the minutes of a meeting embody the full text of an ordinance adopted thereat, but they should set forth proceedings showing statutory requirements were complied with and that ordinance identified therein is preserved in a volume or file separate from the minutes. Webber v. City of Scottsbluff, 187 Neb. 282, 188 N.W.2d 214 (1971).



16-318 City treasurer; bond or insurance; premium; duties; reports.

(1) The city treasurer shall be required to give bond or evidence of equivalent insurance of not less than twenty-five thousand dollars, or he or she may be required to give bond in double the sum of money estimated by the city council at any time to be in his or her hands belonging to the city. The city treasurer shall be the custodian of all money belonging to the city. The city council shall pay the actual premium of the bond or insurance coverage of such treasurer.

(2) The city treasurer shall keep a separate account of each fund or appropriation and the debts and credits belonging thereto. He or she shall give every person paying money into the treasury a receipt therefor, specifying date of payment and on what account paid. He or she shall also file copies of such receipts, except tax receipts, with his or her monthly reports, and he or she shall at the end of every month, and as often as may be requested, render an account to the city council, under oath, showing the state of the treasury at the date of such account, the amount of money remaining in each fund and the amount paid therefrom, and the balance of money in the treasury. The city treasurer shall also accompany such account with a statement of all receipts and disbursements, together with all warrants redeemed and paid by him or her, which warrants, with all vouchers held by him or her, shall be filed with his or her account in the city clerk's office. He or she shall produce and show all funds shown by such report to be on hand, or satisfy the city council or its committee that he or she has such funds in his or her custody or under his or her control. If the city treasurer fails to render his or her account within twenty days after the end of the month, or by a later date established by the city council, the mayor with the consent of the city council may consider this failure as cause to remove the city treasurer from office.

(3) The city treasurer shall keep a record of all outstanding bonds against the city, showing the number and amount of each bond, for and to whom the bonds were issued, and the date upon which any bond is purchased, paid, or canceled. He or she shall accompany the annual statement submitted pursuant to section 19-1101 with a description of the bonds issued and sold in that year and the terms of sale, with every item of expense thereof.

(4) The city treasurer may employ and appoint a delinquent tax collector, who shall be allowed a percentage upon his or her collections to be fixed by the city council, not to exceed the fees allowed by law to the county treasurer for like services. Upon taxes collected by such delinquent tax collector, the city treasurer shall receive no fees.

(5) The city treasurer shall prepare all special assessment lists and shall collect all special assessments.



16-318.01 City clerk; city treasurer; offices combined; duties; salary.

Cities of the first class may by ordinance combine the offices of clerk and treasurer and provide for the payment of a salary to the person holding such combined offices. Such salary shall not be in excess of the maximum amount provided by law for the salary of the clerk in such city plus the maximum amount provided by law for the salary of the treasurer in such a city. When these offices are so combined, the duties of the treasurer shall be performed by the clerk.



16-319 City attorney; duties; compensation; additional legal assistance.

The city attorney shall be the legal advisor of the city council and other city officers. The city attorney shall commence, prosecute, and defend all suits and actions necessary to be commenced, prosecuted, or defended on behalf of the city, or that may be ordered by the city council. He or she shall attend meetings of the city council and give them his or her opinion upon any matters submitted to him or her, either orally or in writing as may be required. The mayor and city council shall have the right to pay the city attorney additional compensation for legal services performed by him or her for the city or to employ additional legal assistance and to pay for such legal assistance out of the funds of the city. Whenever the mayor and city council have by ordinance so authorized, the board of public works shall have the right to pay the city attorney additional compensation for legal services performed by him or her for it or to employ additional legal assistance other than the city attorney and pay such legal assistance out of funds disbursed under the orders of the board of public works.

City attorney is appointive officer and not principal officer; may be removed at any time by mayor with approval of majority of city council; and has no statutory power to make governmental decisions which affect the city. Communication Workers of America, AFL-CIO v. City of Hastings, 198 Neb. 668, 254 N.W.2d 695 (1977).

Where city attorney joined in resisting action to recover funds, demand to bring action was not required. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).



16-320 City engineer; duties.

The city engineer shall make a record of the minutes of his or her surveys and of all work done for the city, including sewers, extension of water systems and heating systems, electric light and sewerage systems, and power plants, and accurately make such plats, sections, profiles, and maps as may be necessary in the prosecution of any public work, which shall be public records and belong to the city and be turned over to his or her successor.

Appointment of a board of public works is entirely optional. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



16-321 City engineer; public works; prepare estimate of cost; board of public works; powers; contracts; procedure; city council; powers and duties; public emergency.

(1) The city engineer shall, when requested by the mayor or city council, make estimates of the cost of labor and material which may be done or furnished by contract with the city and make all surveys, estimates, and calculations necessary to be made for the establishment of grades, the building of culverts, sewers, electric light systems, waterworks, power plants, public heating systems, bridges, curbing, and gutters, the improvement of streets, and the erection and repair of buildings and shall perform such other duties as the city council may require. When the city has appointed a board of public works, and the mayor and city council have by ordinance so authorized, such board may utilize its own engineering staff and may hire consulting engineers for the design and installation of extensions and improvements of the works under the jurisdiction of the board of public works. Whenever the mayor and city council have authorized the same, the board of public works may purchase material and employ labor for the enlargement or improvement of the systems and works under the jurisdiction of the board.

(2) Except as provided in section 18-412.01, no contract for enlargement or general improvements, such as water extensions, sewers, public heating systems, bridges, work on streets, or any other work or improvement when the cost of such improvement is assessed to the property, costing over thirty thousand dollars shall be made unless it is first approved by the city council.

(3) Except as provided in section 18-412.01, before the city council makes any contract in excess of thirty thousand dollars for enlargement or general improvements, such as water extensions, sewers, public heating systems, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, an estimate of the cost shall be made by the city engineer and submitted to the city council. In advertising for bids as provided in subsections (4) and (6) of this section, the city council may publish the amount of the estimate.

(4) Advertisements for bids shall be required for any contract costing over thirty thousand dollars entered into (a) for enlargement or general improvements, such as water extensions, sewers, public heating systems, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, or (b) for the purchase of equipment used in the construction of such enlargement or general improvements.

(5) A municipal electric utility may enter into a contract for the enlargement or improvement of the electric system or for the purchase of equipment used for such enlargement or improvement without advertising for bids if the price is: (a) Thirty thousand dollars or less; (b) sixty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of one million dollars; (c) ninety thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of five million dollars; or (d) one hundred twenty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of ten million dollars.

(6) The advertisement provided for in subsections (3) and (4) of this section shall be published at least seven days prior to the bid closing in a legal newspaper in or of general circulation in the city. In case of a public emergency resulting from infectious or contagious diseases, destructive windstorms, floods, snow, war, or an exigency or pressing necessity or unforeseen need calling for immediate action or remedy to prevent a serious loss of, or serious injury or damage to, life, health, or property, estimates of costs and advertising for bids may be waived in the emergency ordinance authorized by section 16-405 when adopted by a three-fourths vote of the city council and entered of record.

(7) If, after advertising for bids as provided in subsections (3), (4), and (6) of this section, the city council receives fewer than two bids on a contract or if the bids received by the city council contain a price which exceeds the estimated cost, the mayor and the city council may negotiate a contract in an attempt to complete the proposed enlargement or general improvements at a cost commensurate with the estimate given.

(8) If the materials are of such a nature that, in the opinion of the manufacturer and with the concurrence of the city council or board of public works, no cost can be estimated until the materials have been manufactured or assembled to the specific qualifications of the city, the city council or board of public works may authorize the manufacture and assemblage of such materials and may thereafter approve the estimated cost expenditure when it is provided by the manufacturer.

Engineer may make an estimate of cost of paving without making a separate estimate of individual items going to make up such complete estimate. Wurdeman v. City of Columbus, 100 Neb. 134, 158 N.W. 924 (1916).



16-321.01 Municipal bidding procedure; waiver; when.

Any municipal bidding procedure may be waived by the city council or board of public works (1) when materials or equipment are purchased at the same price and from the same seller as materials or equipment which have formerly been obtained pursuant to the state bidding procedure in sections 81-145 to 81-162, (2) when the contract is negotiated directly with a sheltered workshop pursuant to section 48-1503, or (3) when required to comply with any federal grant, loan, or program.



16-322 Special engineer; when employed.

The mayor and city council may, whenever they deem it expedient, employ a special engineer to make or assist in making any particular estimate or survey, and any estimate or survey made by such special engineer shall have the same validity and serve in all respects as though the same had been made by the city engineer.



16-323 Chief of police; police officers; powers and duties.

The chief of police shall have the immediate superintendence of the police. He or she and the police officers shall have the power and the duty to arrest all offenders against the laws of the state or of the city, by day or by night, in the same manner as a county sheriff and to keep such offenders in the city prison or other place to prevent their escape until a trial or examination may be had before the proper officer. The chief of police and police officers shall have the same power as the county sheriff in relation to all criminal matters arising out of a violation of a city ordinance and all process issued by the county court in connection with a violation of a city ordinance.

Cited but not discussed. Frederickson v. Albertsen, 183 Neb. 494, 161 N.W.2d 712 (1968).

One can infer from this section that police officers may, under proper circumstances, exercise their authority and peacekeeping duties at any time. State v. Wilen, 4 Neb. App. 132, 539 N.W.2d 650 (1995).



16-324 Street commissioner; duties.

The street commissioner shall be subject to the orders of the mayor and city council by resolution, have general charge, direction, and control of all work in the streets, sidewalks, culverts, and bridges of the city, except matters in charge of the board of public works, and shall perform such other duties as the city council may require.



16-325 Board of public works; appointment; oath; terms; duties; removal from office.

(1) There may be in each city of the first class a board of public works which shall consist of three members, each having a three-year term of office, or five members, each having a five-year term of office, the number to be set by ordinance, which members shall be residents of such city and be appointed by the mayor with the assent of the city council. When such board is first established, one member shall be appointed for a term of one year, one for two years, and one for three years and, in the case of a five-member board, an additional member shall be so appointed for four years and another for five years. Thereafter, as their terms expire, all members shall be appointed for a full term of three or five years as the case may be. The mayor, with the assent of the city council, shall designate one of the members of such board to be the chairperson thereof.

(2) Each of the members of the board of public works shall, before entering upon the discharge of his or her duties, take an oath to discharge faithfully the duties of the office.

(3) It shall be the duty of the board of public works to (a) make contracts on behalf of the city for the performance of all such work and erection of all such improvements in the manner provided in section 16-321, (b) superintend the performance of all such work and the erection of all such improvements, (c) approve the estimates of the city engineer, which may be made from time to time, of the value of the work as the same may progress, (d) accept any work done or improvements made when the same shall be fully completed according to contract, subject to the approval of the mayor and city council, and (e) perform such other duties as may be conferred upon such board by ordinance.

(4) Any member of the board of public works may at any time be removed from office by the mayor and a majority of the city council, and the proceedings in regard thereto shall be entered in the journal of the city council.

A member of the board of public works is prohibited from being interested in purchase of any material to be used for municipal purposes. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Appointment of a board of public works is entirely optional. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



16-326 Elective officers; compensation; change during term prohibited; exception.

The salary of any elective officer shall not be increased or diminished during the term for which he or she was elected, except that when there are officers elected to the city council, or to a board or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such city council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who shall have resigned or vacated any office shall be eligible to the same during the time for which he or she was elected when, during the same time, the salary has been increased.

Member of board of public works cannot contract with city or village for additional salary as manager of public utilities. Neisius v. Henry, 142 Neb. 29, 5 N.W.2d 291 (1942).



16-327 Officers; reports required.

The mayor or city council shall have power, when he, she, or it deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers and make reports to the city council, in writing, touching any subject or matter it may require pertaining to the office.



16-328 Transferred to section 19-3501.



16-329 Repealed. Laws 1971, LB 562, § 7.



16-330 Repealed. Laws 1983, LB 237, § 22.



16-331 Repealed. Laws 1983, LB 237, § 22.



16-332 Repealed. Laws 1983, LB 237, § 22.



16-333 Repealed. Laws 1983, LB 237, § 22.



16-334 Repealed. Laws 1983, LB 237, § 22.



16-335 Repealed. Laws 1983, LB 237, § 22.



16-336 Repealed. Laws 1983, LB 237, § 22.



16-336.01 Repealed. Laws 1983, LB 237, § 22.



16-337 Repealed. Laws 1983, LB 237, § 22.



16-401 City council; meetings, regular and special; quorum.

Regular meetings of the city council shall be held at such times as may be fixed by ordinance and special meetings whenever called by the mayor or any four city council members. A majority of all the members elected to the city council shall constitute a quorum for the transaction of any business, except as otherwise required by law, but a less number may adjourn, from time to time, and compel the attendance of absent members. An affirmative vote of not less than one-half of the elected members shall be required for the transaction of any business.

Any business that might have been transacted at the regular meeting may be transacted at an adjournment thereof, where the adjournment is taken to a fixed date, unless a specified provision is made to the contrary. Ex parte Wolf, 14 Neb. 24, 14 N.W. 660 (1883).



16-402 City council; president; acting president; duties.

The city council shall elect one of the city council members as president of the city council, and he or she shall preside at all meetings of the city council in the absence of the mayor. In the absence of the president, the city council members shall elect one of their own body to occupy the place temporarily, who shall be styled acting president of the city council. The president and acting president, when occupying the place of mayor, shall have the same privileges as other members of the city council, and all acts of the president or acting president while so acting shall be as binding upon the city council and upon the city as if done by the mayor.



16-403 City council; ordinances; passage; proof; publication.

All ordinances shall be passed pursuant to such rules and regulations as the city council may provide, and all such ordinances may be proved by the certificate of the city clerk under the seal of the city. When printed or published in book or pamphlet form and purporting to be published by authority of the city, such ordinances shall be read and received in evidence in all courts and places without further proof. The passage, approval, and publication or posting of such ordinance shall be sufficiently proved by a certificate under the seal of the city from the city clerk showing that such ordinance was passed and approved, and when and in what paper the same was published, and when and by whom and where the same was posted. When ordinances are published in book or pamphlet form, purporting to be published by authority of the city council, the same need not be otherwise published and such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, as of the dates mentioned in such book or pamphlet, in all courts without further proof.

Ordinances as published in book form are not competent evidence unless "purported to be published by authority of the city". Christensen v. Tate, 87 Neb. 848, 128 N.W. 622 (1910).

An ordinance that is duly approved and published is in full force and effect. In re Langston, 55 Neb. 310, 75 N.W. 828 (1898).

Where certificate shows ordinance was not properly published, ordinance is not admissible without further proof. Union P. Ry. Co. v. Montgomery, 49 Neb. 429, 68 N.W. 619 (1896).



16-404 City council; ordinances, resolutions, or orders; procedure for passage; vote of mayor, when; amendments; revision ordinances.

(1) All ordinances and resolutions or orders for the appropriation or payment of money shall require for their passage or adoption the concurrence of a majority of all members elected to the city council. The mayor may vote on any such matter when his or her vote will provide the additional vote required to create a number of votes equal to a majority of the number of members elected to the city council, and the mayor shall, for the purpose of such vote, be deemed to be a member of the city council.

(2) Ordinances of a general or permanent nature shall be read by title on three different days unless three-fourths of the city council members vote to suspend this requirement, except that in a city having a commission form of government such requirement may be suspended by a three-fifths majority vote. Regardless of the form of government, such requirement shall not be suspended for any ordinance for the annexation of territory. In case such requirement is suspended, the ordinances shall be read by title or number and then moved for final passage. Three-fourths of the city council members may require a reading of any such ordinance in full before enactment under either procedure set out in this section, except that in a city having a commission form of government, such reading may be required by a three-fifths majority vote.

(3) Ordinances shall contain no subject which is not clearly expressed in the title, and, except as provided in section 19-915, no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section so amended is repealed, except that:

(a) For an ordinance revising all the ordinances of the city, the only title necessary shall be An ordinance of the city of .........., revising all the ordinances of the city. Under such title all the ordinances may be revised in sections and chapters or otherwise, may be corrected, added to, and any part suppressed, and may be repealed with or without a saving clause as to the whole or any part without other title; and

(b) For an ordinance used solely to revise ordinances or code sections or to enact new ordinances or code sections in order to adopt statutory changes made by the Legislature which are specific and mandatory and bring the ordinances or code sections into conformance with state law, the title need only state that the ordinance revises those ordinances or code sections affected by or enacts ordinances or code sections generated by legislative changes. Under such title, all such ordinances or code sections may be revised, repealed, or enacted in sections and chapters or otherwise by a single ordinance without other title.

To be valid, a resolution recommending issuance or refusal of liquor license must be adopted by a majority of all elected members of city council. Hadlock v. Nebraska Liquor Control Commission, 193 Neb. 721, 228 N.W.2d 887 (1975).

Title of condemnation ordinance was sufficient. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Provision of this section does not require a resolution or ordinance for a special election to authorize the construction of waterworks to be read three different days. Hevelone v. City of Beatrice, 120 Neb. 648, 234 N.W. 791 (1931).

To extent that ordinances are plainly repugnant, first is repealed by implication. Ex parte Wolf, 14 Neb. 24, 14 N.W. 660 (1883).



16-405 City council; ordinances; style; publication; emergency ordinances.

The style of ordinances shall be: "Be it ordained by the mayor and city council of the city of ................," and all ordinances of a general nature shall, within fifteen days after they are passed, be published in a legal newspaper in or of general circulation within the city, or in pamphlet form, to be distributed or sold, as may be provided by ordinance. Every ordinance fixing a penalty or forfeiture for its violation shall, before the ordinance takes effect, be published for at least one week in the manner prescribed in this section. In cases of riots, infectious diseases, or other impending danger, or any other emergency requiring its immediate operation, such ordinance shall take effect upon the proclamation of the mayor immediately upon its first publication as provided in this section.

Publication in one regular issue of a legal newspaper in any week was sufficient notwithstanding this section and home rule charter. Skag-Way Department Stores, Inc. v. City of Grand Island, 176 Neb. 169, 125 N.W.2d 529 (1964).

One insertion in a daily paper does not meet the requirement of statute, since a publication must be continued in each issue thereof for a week. Union Pacific Railway Co. v. McNally, 54 Neb. 112, 74 N.W. 390 (1898); Union Pacific Railway Co. v. Montgomery, 49 Neb. 429, 68 N.W. 619 (1896).

One publication is sufficient if in weekly paper. State ex rel. Hahn v. Hardy, 7 Neb. 377 (1878).



16-406 City council; testimony; power to compel; oaths.

The city council or any committee of the members thereof shall have power to compel the attendance of witnesses for the investigation of matters that may come before them. The president or acting president of the city council, or chairperson of such committee for the time being, may administer such requisite oaths. Such city council or committee shall have the same authority to compel the giving of testimony as is conferred on courts of justice.



16-501 Contracts; appropriation a condition precedent.

No contract shall be made by the city council or any committee or member thereof and no expense shall be incurred by any of the officers or departments of the city, whether the object of the expenditure shall have been ordered by the city council or not, unless an appropriation shall have been previously made concerning such expense, except as otherwise expressly provided by law.



16-502 Officer; extra compensation prohibited; exception.

No officer shall receive any pay or perquisites from the city other than his or her salary, as provided by ordinance and the law relating to cities of the first class, and the city council shall not pay or appropriate any money or any valuable thing to any person not an officer for the performance of any act, service, or duty, the doing or performance of which shall come within the proper scope of the duties of any officer of such city, unless the money or valuable thing is specifically appropriated and ordered by a vote of three-fourths of all the members elected to the city council.

Contracts between officer and city are void, and amount paid officer can be recovered. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Salary of clerk was the limit of city clerk's compensation for official services of all kinds. City of Scottsbluff v. Southern Surety Co., 124 Neb. 260, 246 N.W. 346 (1933).

Under former law, the fact that a mayor and member of city council may have been subscribers for stock of the water company and such stock subscriptions were still unpaid, did not void a judgment of the water company against such city, where such city officers were no longer stockholders of such water company. City of Broken Bow v. Broken Bow Water-Works Company, 57 Neb. 548, 77 N.W. 1078 (1899).

Under former law, where a contract was made between the contractor and the city and a member of the city council was a stockholder and officer of the corporation, such contract was illegal and a taxpayer could enjoin the same. McElhinney v. City of Superior, 32 Neb. 744, 49 N.W. 705 (1891).

Under former law, a contract could be canceled at suit of taxpayer where one of the members of the council was also a stockholder in and officer of the corporation contracting with the city, but city must pay for the reasonable value of the services received prior to the commencement of the action. Grand Island Gas Company v. West, 28 Neb. 852, 45 N.W. 242 (1890).



16-503 Contracts; concurrence of majority of city council required; vote of mayor; record.

On the passage or adoption of every resolution or order to enter into a contract, or accepting of work done under contract, by the mayor or city council, the yeas and nays shall be called and entered upon the record. To pass or adopt any bylaw or ordinance or any such resolution or order, a concurrence of a majority of the whole number of the members elected to the city council shall be required. The mayor may vote on any such matter when his or her vote will provide the additional vote required to create a number of votes equal to a majority of the number of members elected to the city council, and the mayor shall, for the purpose of such vote, be deemed to be a member of the city council. The requirements of a roll call or viva voce vote shall be satisfied by a city which utilizes an electronic voting device which allows the yeas and nays of each city council member to be readily seen by the public.

Under former law mayor was not authorized to cast deciding vote on acceptance of bid for public works. Day v. City of Beatrice, 169 Neb. 858, 101 N.W.2d 481 (1960).



16-601 Transferred to section 19-709.



16-602 Repealed. Laws 1951, c. 101, § 127.



16-603 Repealed. Laws 1951, c. 101, § 127.



16-604 Repealed. Laws 1951, c. 101, § 127.



16-605 Property; condemnation for streets; damages; how paid.

Payment of damages assessed for the appropriation of private property for streets, alleys or boulevards in cities of the first class may be made out of the general or any other surplus fund.

Appropriation of lands for streets outside of city and the payment therefor is authorized. Webber v. City of Scottsbluff, 138 Neb. 416, 293 N.W. 276 (1940).



16-606 Property; condemnation for streets; assessments; levy; collection.

The city council may assess and levy the whole expense and damage incurred in the creation of any street, avenue, or alley upon the real property fronting upon the same and other property nearby that may be benefited thereby in proportions according to benefits. Such assessments and levy shall be made by resolution, at a regular meeting of the city council, and notice of the time of such meeting and that such assessments will be made thereat shall be published in a legal newspaper in or of general circulation within the city ten days before such meeting. Such special taxes shall be due and payable to the city treasurer in thirty days after the assessment and levy. At the time of the next certification to the county clerk for general revenue purposes, such special assessment and levy, so far as not then paid, shall be certified to the county clerk and be put upon the tax list and be collected as other real estate taxes are collected, and paid over to the city treasurer to reimburse the city. Such special taxes shall be a lien on the property upon which assessed and levied from the assessment, and shall bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time due until paid. The proceedings for widening streets shall be the same as herein provided for creating new streets, and shall apply to the widening of streets, alleys, and avenues.



16-607 Property; condemnation for other public purposes; bonds; issuance; approval by electors.

(1) Payment of damages assessed for the appropriation of private property for any of the purposes provided in section 19-709 but not provided for in section 16-606 may be made by the sale of the negotiable bonds of the city, and for that purpose the mayor and city council shall have power to borrow money and to pledge the property and credit of the city upon its negotiable bonds or otherwise in an amount not exceeding in the aggregate two hundred thousand dollars.

(2) No such bonds, referred to in subsection (1) of this section, shall be issued by the city council until the question of issuing the same shall have been submitted to the electors of the city at an election called and held for that purpose, notice of which election shall have been given by publication once each week three successive weeks prior thereto in a legal newspaper in or of general circulation in such city, and a majority of the electors voting on the proposition shall have voted in favor of issuing such bonds. The proposition shall not be submitted until after the appraisers referred to in section 76-710 have made their report fixing the amount of the damages for the property appropriated. If the proposition fails to carry, it shall be equivalent to a repeal of the ordinance authorizing the appropriation proceedings, and the city shall not be bound in any way on account of the appropriation proceedings referred to in section 19-709.

(3) When the bonds, referred to in subsections (1) and (2) of this section, are for the purpose of purchasing any system or portion of a system already in existence, it shall not be necessary for the city engineer to make or the city council to adopt any plans or specifications for the work already in existence, but only for proposed changes or additional work.



16-608 Property; condemnation; plat; filing.

All cities of the first class upon condemning private property, shall cause to be recorded an accurate plat and a clear, definite description of the property so taken in the office of the register of deeds for the county within which such city is located, within sixty days after the other legal steps for the acquisition of such title shall have been taken.



16-609 Improvements; power of city council.

The city council shall have power to open, control, name, rename, extend, widen, narrow, vacate, grade, curb, gutter, park, and pave or otherwise to improve and control and keep in good repair and condition, in any manner it may deem proper, any street, avenue, or alley, or public park or square, or part of either, within the limits of the city or within its extraterritorial zoning jurisdiction, and it may grade partially or to the established grade, or park or otherwise improve any width or part of any such street, avenue, or alley. When the city vacates all or any portion of a street, avenue, or alley, or public park or square, or part of either, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

Authority is conferred on cities of the first class to regulate parking of vehicles on the street. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).

Grant of power to city to curb and pave street was a delegation of police power. Hillerege v. City of Scottsbluff, 164 Neb. 560, 83 N.W.2d 76 (1957).

While authority is conferred upon the municipality to control its streets, yet the discretion must be exercised in a reasonable and not in an arbitrary and discriminatory manner. State ex rel. Andruss v. Mayor & Council of City of North Platte, 120 Neb. 413, 233 N.W. 4 (1930).

The mere establishment of grade, without alteration, creates no damage and the statute of limitations does not commence to run against property owners' right by reason thereof, until there is actual alteration. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).

The mere filing of petitions sufficient upon their face, without proof of such allegations, is not sufficient to confer jurisdiction upon the city to make the improvements and to assess the costs upon the abutting property, where the jurisdictional facts are put in issue, and injunction will restrain the taxes therefor. City of South Omaha v. Tighe, 67 Neb. 572, 93 N.W. 946 (1903).

The duty devolves on cities and towns to keep streets and sidewalks reasonably safe and fit for travel, and such duty applies to defects in construction, as well as neglect of repair. Village of Plainview v. Mendelson, 65 Neb. 85, 90 N.W. 956 (1902).



16-609.01 Land abutting street; industrial tract or school site; improvement; agreement.

Whenever any street of any city of the first class is partly inside the city and partly outside the city, and the land outside the city abutting on such street is an industrial tract or a school site, or the property of the state or any political subdivision thereof, such street may be included in any street improvement project of the city upon the written agreement thereto of the owner or owners of such land outside the city, which agreement shall subject such land to the assessment of costs of the benefits resulting from the improvement. Except as provided in this section, any such improvement shall be subject to the provisions of sections 16-609 to 16-655.



16-610 Public ways; maintenance and repair.

The mayor and city council shall have the care, supervision and control of all public highways, bridges, streets, alleys, public squares and commons, and shall cause the same to be kept open and in repair and free from nuisances.

Contract between city and state prohibiting parking on designated street was upheld. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).

Duty devolving on cities and villages to keep streets and sidewalks reasonably safe and fit for travel applies to defects in construction as well as neglect to repair, and the safety required extends to travel by night as well as by day. Village of Plainview v. Mendelson, 65 Neb. 85, 90 N.W. 956 (1902).

It is the duty of a city to keep all its streets and bridges in a reasonably safe condition for travel and such care and diligence is not controlled or affected by the fact that they are not as frequently used as some others in the city. City of South Omaha v. Powell, 50 Neb. 798, 70 N.W. 391 (1897).



16-611 Vacation of street or alley; abutting property; how treated.

(1) Upon the vacation of any street or alley by the city, the title to such property shall vest in the owners of the abutting property and become a part of such property, one-half on each side thereof, unless the city reserves title in the ordinance vacating such street or alley. If title is retained by the city, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city.

(2) When a portion of a street or alley is vacated only on one side of the center thereof, the title to such property shall vest in the owner of the abutting property and become part of such property unless the city reserves title in the ordinance vacating a portion of such street or alley. If title is retained by the city, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city.

(3) When the city vacates all or any portion of a street or alley, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

(4) The title to property vacated pursuant to this section shall be subject to the following:

(a) There is reserved to the city the right to maintain, operate, repair, and renew public utilities existing at the time title to the property is vacated there; and

(b) There is reserved to the city, any public utilities, and any cable television systems the right to maintain, repair, renew, and operate water mains, gas mains, pole lines, conduits, electrical transmission lines, sound and signal transmission lines, and other similar services and equipment and appurtenances, including lateral connections or branch lines, above, on, or below the surface of the ground that are existing as valid easements at the time title to the property is vacated for the purposes of serving the general public or the abutting properties and to enter upon the premises to accomplish such purposes at any and all reasonable times.

Where conveyance describes lot by block and number, contains no reservation of rights in alley, conveyance transfers fee to center line of abutting portion of vacated alley even though conveyance also describes lots by metes and bounds which did not include any part of alley and used edge of alley as boundary. Seefus v. Briley, 185 Neb. 202, 174 N.W.2d 339 (1970).

This section is not applicable to vacation of a nominal street of a platted addition. Trahan v. Council Bluffs Steel Erection Co., 183 Neb. 170, 159 N.W.2d 207 (1968).

This section has no relation to streets which have been platted and dedicated. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Cities own in fee simple, the streets, alleys, etc., and may maintain ejectment, may vacate them, or even sell and dispose of them. Krueger v. Jenkins, 59 Neb. 641, 81 N.W. 844 (1900).

There is no constitutional restraint of the Legislature's plenary power, to vacate or discontinue the public easement on streets. City of Columbus v. Union Pacific R. R. Co., 137 F. 869 (8th Cir. 1905).



16-612 Repealed. Laws 1980, LB 660, § 1.



16-613 Bridges; repair; duty of county; aid by city, when.

All public bridges within a city of the first class, exceeding sixty feet in length, and the approaches thereto, over any stream crossing a county highway, shall be constructed and kept in repair by the county. When any city of the first class has constructed or repaired a bridge over sixty-feet span with approaches thereto, on any county highway within its corporate limits, and has incurred a debt for the same, then the treasurer of the county in which such bridge is located shall pay to the city treasurer seventy-five percent of all bridge taxes collected in such city until such debt and interest upon the same are fully paid. The city council may appropriate a sum not exceeding five dollars per linear foot to aid in the construction of any county bridge within the limits of such city, or may appropriate a like sum to aid in the construction of any bridge contiguous to such city on a highway leading to such bridge.

City is required to exercise reasonable care and diligence in keeping streets and bridges in a safe condition for travel, even though they may not be frequently used by the public. City of South Omaha v. Powell, 50 Neb. 798, 70 N.W. 391 (1897).



16-614 House numbers.

The mayor and city council may provide for regulating and requiring the numbering of houses along public streets or avenues.



16-615 Grade or change of grade; procedure; damages; how ascertained; special assessments.

(1) The mayor and city council may establish the grade of any street, avenue, or alley in the city or within a county industrial area as defined in section 13-1111 contiguous to such city. When the grade of any street, avenue, or alley has been established, the grade of all or any part shall not be changed unless the city clerk has sent notice of the proposed change in grade to the owners of the lots or land abutting upon the street, avenue, or alley or part of a street, avenue, or alley where such change of grade is to be made. The notice shall be sent to the addresses of the owners as they appear in the office of the register of deeds upon the date of the mailing of the notice. The notice shall be sent by regular United States mail, postage prepaid, postmarked at least twenty-one days before the date upon which the city council takes final action on approval of the ordinance authorizing the change in grade. The notice shall inform the owner of the nature of the proposed change, that final action by the city council is pending, and of the location where additional information on the project may be obtained. Following the adoption of an ordinance changing the grade of all or any part of a street, avenue, or alley, no change in grade shall be made until the damages to property owners which may be caused by such change of grade are determined as provided in sections 76-704 to 76-724.

(2) For the purpose of paying the damages, if any, so awarded, the mayor and city council may borrow money from any available fund in the amount necessary, which amount, upon the collection of such amount by special assessment, shall be transferred from such special fund to the fund from which it has been borrowed. No street, avenue, or alley shall be worked to such grade or change of grade until the damages so assessed shall be tendered to such property owners or their agents. Before the mayor and city council enter into any contract to grade any such street, avenue, or alley, the damages, if any, sustained by the property owners, shall be ascertained by condemnation proceedings. For the purpose of paying the damages awarded and the costs of the condemnation proceedings, the mayor and city council may levy a special assessment upon the lots and lands abutting upon such street, avenue, or alley, or part thereof, so graded, as adjudged by the mayor and city council to be especially benefited in proportion to such benefits. Such assessment shall be collected as other special assessments.

Claim for injunctive relief on ground of violation of this section was abandoned in Supreme Court. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Recovery could not be had for change in grade of street where only damage resulted from destruction of shade trees. Weibel v. City of Beatrice, 163 Neb. 183, 79 N.W.2d 67 (1956).

Where a taxpayer was one of the petitioners for the creation of paving district, and stood by while such improvement was in progress, such taxpayer cannot enjoin the collections of special taxes to pay for such improvement. Kister v. City of Hastings, 108 Neb. 476, 187 N.W. 909 (1922).

Provision for filing of petitions, the assessment and payment of damages, to lot owners, refers to new construction in the creation, opening and improvements of streets, and not to ordinary repairs of streets or alleys. Payment of such repairs, may be made without the levy of special taxes. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).

Where a husband had created improvements on his wife's lot he was not entitled to recover damages sustained thereto by city's change in the grade. City of Nebraska City v. Northcutt, 45 Neb. 456, 63 N.W. 807 (1895).

Where land owner joins in petition to grade and pave a street, she is not estopped from claiming damages to her property. City of Beatrice v. Leary, 45 Neb. 149, 63 N.W. 370 (1895).

Church property used exclusively for religious purposes is not exempt from special assessments for local improvements. City of Beatrice v. Brethren Church of Beatrice, 41 Neb. 358, 59 N.W. 932 (1894); Von Steen v. City of Beatrice, 36 Neb. 421, 54 N.W. 677 (1893).



16-616 Repealed. Laws 1951, c. 101, § 127.



16-617 Improvement districts; power to establish.

The mayor and city council of any city of the first class shall have power to make improvements of any street, streets, alley, alleys, or any part of any street, streets, alley or alleys, in the city, a street which divides the corporate limits of the city and the area adjoining the city, or within a county industrial area as defined in section 13-1111 contiguous to such city, and for that purpose to create suitable improvement districts, which shall be consecutively numbered, and such work shall be done under contract. Such districts may include properties within the corporate limits, adjoining the corporate limits, and within county industrial areas as defined in section 13-1111 contiguous to such cities.

City acted within its authority when it made improvements to a street located along the city's corporate limits. Iverson v. City of North Platte, 243 Neb. 506, 500 N.W.2d 574 (1993).

Ordinance is required to state the kind of improvement that is proposed to be made. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Where city council found property owner failed to file sufficient objection within twenty days of creation of district, it acted judicially, and unless appealed from such finding was final. Hiddleson v. City of Grand Island, 115 Neb. 287, 212 N.W. 619 (1927).

Under prior act, a petition of the property owners was not necessary for the creation of a paving district. Broghamer v. City of Chadron, 107 Neb. 532, 186 N.W. 362 (1922).

Description in paving ordinance was sufficient. Chittenden v. Kibler, 100 Neb. 756, 161 N.W. 272 (1917).

In absence of a limitation in the act granting it authority to issue bonds, the city had power to levy sufficient taxes to pay the same. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-617.01 Improvement, defined.

As used in sections 16-617 to 16-649, improvement shall include but shall not be limited to paving, repaving, graveling, grading, curbing, guttering, and the construction and replacement of pedestrian walks, plazas, malls, landscaping, lighting systems and permanent facilities used in connection therewith.



16-618 Improvement districts; property included.

Any improvement district shall include only portions of different streets, or portions of alleys, or portions of each, which abut or adjoin so that such district, when created, makes up one continuous or extended street or more, except that the district may include a cul de sac, any street, alley, or portion thereof which is closed at one end or which connects with only one other existing street, alley, or portion thereof. Any improvement district may include portions of different streets, or portions of different alleys, or portions of each, if they abut or connect with each other, or if the several portions abut on pavement or gravel already laid, or any other of improvements already laid.



16-619 Improvement districts; creation; notice.

The mayor and city council of any city of the first class exercising authority to make improvements as provided under section 16-617 shall, by ordinance, create an improvement district or districts. After the passage, approval, and publication of such ordinance, the city clerk shall publish notice of the creation of any such district or districts one time each week for not less than twenty days in a legal newspaper in or of general circulation in the city.

Attack on sufficiency of paving petition could be made by error proceedings. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Publication of notice is a mandatory and jurisdictional step. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).



16-620 Improvement districts; objections of property owners; effect.

If the owners of the record title representing more than fifty percent of the front footage of the property abutting or adjoining any continuous or extended street, cul de sac, or alley of an improvement district created pursuant to section 16-617, or portion thereof which is closed at one end, and who were such owners at the time the ordinance creating such district was published, shall file with the city clerk, within twenty days from the first publication of such notice, written objections to the improvement of a district, such work shall not be done in such district under such ordinance, but such ordinance shall be repealed. If objections are not filed against any district in the time and manner provided in this section, the mayor and city council shall forthwith proceed to construct such improvement.

In passing on sufficiency of paving petition, city council exercises a judicial function. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Property owners are given right to object to kind of materials used in improving street. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Ordinance creating special improvement district may be repealed before additional steps have been taken. Brasier v. City of Lincoln, 159 Neb. 12, 65 N.W.2d 213 (1954).



16-621 Improvement districts; materials; kind; petition of landowners; bids; advertisement.

In advertising for bids for paving, repaving, graveling, or macadamizing, the mayor and city council may provide for bids on different materials and types of construction, and shall in addition provide for asking bids on any material or materials that may be suggested by petition of owners of the record title representing twenty-five percent of the abutting property owners in an improvement district, if such petition is filed with the city clerk before advertisement for bids is ordered. On opening of bids for paving or repaving in any such district, the mayor and city council shall postpone action thereon for a period of not less than ten days. During such period of postponement, the owners of the record title representing a majority of the abutting property owners in a district may file with the city clerk a petition for the use of a particular material for paving for which a bid has been received, in which event a bid on that material shall be accepted and the work shall be done with that material. The regulations as to advertising for bids and opening of bids and postponing of action thereon and the right of selection of materials shall not apply in case of graveling. In case such owners fail to designate the material they desire used in such paving or repaving, or macadamizing, in the manner and within the time provided in this section, the mayor and city council shall determine the material to be used. The mayor and city council may reject all bids and readvertise if, in their judgment, the public interest requires.



16-621.01 Improvements of streets and alleys; use of salt stabilized base or armor coating, when.

A city of the first class may improve its streets and alleys by the use of salt stabilized base or armor coating in the same manner, to the same extent, and with the same limitations as provided by law for paving or repaving such streets or alleys. All provisions of law respecting paving or repaving by a city of the first class shall apply to any improvements made under the authority of this section.



16-622 Improvement districts; assessments; how levied; when delinquent; interest; collection; procedure.

The cost of making improvements of the streets and alleys within any improvement district created pursuant to section 16-619 or 16-624 shall be assessed upon the lots and lands in such districts specially benefited thereby in proportion to such benefits. The amounts thereof shall, except as provided in sections 19-2428 to 19-2431, be determined by the mayor and city council under section 16-615. The assessment of the special tax for the cost of such improvements, except as provided in this section, shall be levied at one time and shall become delinquent in equal annual installments over such period of years, not to exceed twenty, as the mayor and city council may determine at the time of making the levy, the first such installment to become delinquent in fifty days after the date of such levy. Each installment, including those for graveling and the construction and replacement of pedestrian walks, plazas, malls, landscaping, lighting systems, and permanent facilities used in connection therewith as provided in this section, except the first, shall draw interest at a rate established by the mayor and city council not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of levy until the levy becomes delinquent. After the levy becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon. Should there be three or more installments delinquent and unpaid on the same property the mayor and city council may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the names of its record title owners and shall provide that all future installments shall become delinquent upon the date fixed. A copy of such resolution shall be published one time each week for not less than twenty days in a legal newspaper in or of general circulation in the city and after the fixed date such future installments shall be deemed to be delinquent and the city may proceed to enforce and collect the total amount due and all future installments. For assessments for graveling alone and without guttering or curbing, one-third of the total amount assessed against each lot or parcel of land shall become delinquent in fifty days after the date of the levy of the same, one-third in one year, and one-third in two years.

This section and section 16-669 require that three payments be delinquent before the city may foreclose, and the city is required to pass and publish an acceleration resolution declaring the entire amount due and owing. City of Kearney v. Johnson, 222 Neb. 541, 385 N.W.2d 427 (1986).

Rate of interest on paving assessment was governed by home rule charter and not by this section. State ex rel. Martin v. Cunningham, 158 Neb. 708, 64 N.W.2d 465 (1954).

An unplatted and nonsubdivided tract of land in a city of the first class may be subjected to assessment for special benefits. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).

Cities of the first class that adopt a "home rule" charter possess no power to remit or cancel interest or penalties on special taxes. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).

In absence of a limitation in the act granting it authority to issue bonds, the city had power to levy sufficient taxes to pay the same. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-623 Improvement districts; bonds; interest.

For the purpose of paying the cost of improving the streets, avenues, or alleys in an improvement district created pursuant to section 16-619 or 16-624, exclusive of intersections of streets or avenues, or spaces opposite alleys therein, the mayor and city council shall have power and may, by ordinance, cause to be issued bonds of the city, to be called Street Improvement Bonds of District No. ....., payable in not exceeding twenty years from date, and bearing interest, payable either annually or semiannually, with interest coupons attached. In such cases they shall also provide that the special taxes and assessments shall constitute a sinking fund for the payment of the bonds. The entire cost of improving any such street, avenue, or alley, properly chargeable to any lot or land within any such improvement district according to the front footage thereof, may be paid by the owners of such lots or lands within fifty days from the levying of such special taxes, and thereupon such lot or lands shall be exempt from any lien or charge therefor.



16-624 Improvement districts; creation upon petition; denial; assessments; bonds.

Whenever the owners of lots or lands abutting upon any street, avenue, or alley within the city, representing three-fourths of the front footage thereon, so that an improvement district when created will make up one continuous or extended thoroughfare or more, shall petition the mayor and city council to make improvement of such street, avenue, or alley without cost to the city, and to assess the entire cost of any such improvements in any such street, avenue, or alley, including intersections of streets or avenues and spaces opposite alleys, against the private property within such improvement district or districts, it shall be the duty of the mayor and city council to create the proper improvement district or districts, which shall be consecutively numbered, and to improve the same and to proceed in the same manner and form as provided for in other improvement districts. The mayor and city council shall have power to levy the entire cost of such improvements of any such street, avenue, or alley, including intersections of streets or avenues and spaces opposite alleys, against the private property within such district, and to issue Street Improvement Bonds of District No. ..... to pay for such improvements in the same manner and form as provided for in other improvement bonds. Such bonds shall be issued to cover the entire cost of so improving such streets or avenues, intersections of the same, and spaces opposite alleys. If the assessments provided for, or any part thereof, shall fail, or for any reason shall be invalid, the mayor and city council may make other and further assessments upon such lots or lands as may be required to collect from the same the cost of any improvements properly chargeable thereto, as provided in this section. The mayor and city council shall have the discretion to deny the formation of the proposed district when the area to be improved has not previously been improved with a water system, sewer system, and grading of streets. If the mayor and city council should deny a requested improvement district formation, they shall state their grounds for such denial in a written letter to interested parties.



16-625 Intersections; improvements; railways; duty to pave right-of-way.

The cost of improving the intersections of streets or avenues and spaces opposite alleys in an improvement district, except as specially provided in sections 16-609 to 16-624, shall be paid by the city as provided in sections 16-625 to 16-628. Nothing in sections 16-617 to 16-650 shall be construed to exempt any street or other railway company from improving, with such material as the mayor and city council may order, its whole right-of-way including all space between and one foot beyond the outer rails, at its own cost, whenever any street or avenue shall be ordered improved by the mayor and city council as provided by law. No street or other railway company shall enter upon or occupy any paved street or avenue, within five years after such paving shall have been completed, until it shall pay into the city treasury the original cost of paving between and one foot beyond the outer rails, which sum shall be credited on the special assessment upon the abutted lots. If the special assessment shall have been paid, then the money shall be paid, by warrant, to the party who has already paid such special assessment.



16-626 Intersection improvement bonds; amount; interest; warrants; partial payments; final payment; interest; restrictions on work.

For all improvements of the intersections and areas formed by the crossing of streets, avenues, or alleys, and one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska, or the city, the assessment shall be made upon all the taxable property of the city, and for the payment of such improvements, the mayor and city council are hereby authorized to issue improvement bonds of the city in such denominations as they deem proper, to be called Intersection Improvement Bonds, payable in not to exceed twenty years from date of the bonds and to bear interest payable annually or semiannually. Such bonds shall not be issued in excess of the cost of such improvements. For the purpose of making partial payments as the work progresses in making the improvements of streets, avenues, alleys, or intersections and areas formed by the crossing of streets, avenues, or alleys, or one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska, or the city, warrants may be issued by the mayor and city council upon certificates of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof, and upon completion and acceptance of the work issue a final warrant for the balance of the amount due the contractor, which warrants shall be redeemed and paid upon the sale of bonds authorized by law. The city shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the city council, and running until the date that the warrant is tendered to the contractor. Nothing in this section shall be construed as authorizing the mayor and city council to make improvements of any intersections or areas formed by the crossing of streets, avenues, or alleys, unless in connection with one or more blocks of any of aforesaid kinds or forms of street improvement of which the improvement of such intersection or areas shall form a part.



16-627 Intersections; improvement; cost; tax levy.

The cost and expense of improving, constructing, or repairing streets, avenues, alleys, and sidewalks, at their intersections, may be included in the special tax levied for the construction or improvement of any one street, avenue, alley, or sidewalk, as may be deemed best by the city council.



16-628 Improvements; tax; when due.

Special taxes as provided in section 16-627 shall be due and may be collected as the improvements are completed in front of or along or upon any block or piece of ground, or at the time the improvement is entirely completed or otherwise, as shall be provided in the ordinance levying the tax.



16-629 Curbs and gutters; authorized; petition; formation of district; bonds.

Curbing and guttering shall not be required or ordered to be laid on any street, avenue or alley not ordered to be paved, repaved, graveled or macadamized, except on a petition of the owners of two-thirds of the front footage of property abutting along the line of that portion of the street, avenue or alley which is to be curbed or guttered.

When such petition is presented, a curbing and guttering district shall be formed, which district shall be governed by the provisions of section 16-630. Any bonds issued on account of such district shall be known as Bonds of Curbing and Guttering District No. ........ .



16-630 Curbing and guttering bonds; interest rate; special assessments; how levied.

If curbing, or curbing and guttering, is done upon any street, avenue, or alley in any improvement district in which paving or other such improvement has been ordered, and the mayor and city council shall deem it expedient to do so, the mayor and city council may, for the purpose of paying the cost of such curbing, or curbing and guttering, cause to be issued bonds of the city, to be called Curbing and Guttering Bonds of Improvement District No. ....., payable in not exceeding ten years from date, bearing interest, payable annually or semiannually, with interest coupons attached. In all cases the mayor and city council shall assess at one time as a special assessment the total cost of such curbing, or curbing and guttering, upon the property abutting or adjacent to the portion of the street, avenue, or alley so improved, according to the special benefits. Such special assessments shall become delinquent the same as the special assessments for paving, repaving, graveling, or macadamizing purposes, draw the same rate of interest, be subject to the same penalties, and may be paid in the same manner, as special assessments for such purpose. The special assessment shall constitute a sinking fund for the payment of such bonds and interest, and the bonds shall not be sold for less than their par value.

Under prior act, where street had been reduced to grade, and only limited expense was necessary to complete the work, engineer's estimate, advertisement, etc., for bids was not necessary, and city was permitted to pay for such work out of proper city funds. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).



16-631 Curbing and guttering; cost; paving bonds may include; special assessment.

If an improvement district has been established, an improvement thereon constructed, and curbing, or curbing and guttering, is therewith constructed and it becomes necessary to issue and sell street improvement bonds to pay for the cost of construction of the improvement and the curbing, or curbing and guttering, the mayor and city council may, at their discretion, include the cost of curbing, or curbing and guttering, with the cost of other improvements in the improvement district, and issue bonds for the combined cost of the improvement and curbing, or curbing and guttering, in any of the districts, naming the bonds Street Improvement Bonds of District No. ........ . The amount of money necessary for the payment of such bonds shall be levied upon and collected from abutting and adjacent property and property specially benefited as a special assessment.



16-632 Improvement districts; assessments; when authorized; ordinary repairs excepted.

In order to defray the costs and expenses of improvements in any improvement district, the mayor and city council shall have power and authority to levy and collect special taxes and assessments upon the lots and pieces of ground adjacent to or abutting upon the street, avenue, alley, or sidewalk, thus in whole or in part improved or repaired or which may be specially benefited by such improvements. The provisions in this section shall not apply to ordinary repairs of streets or alleys, and the cost of such repairs shall be paid out of the road fund. The mayor and city council are authorized to draw warrants against such fund not to exceed eighty-five percent of the amount levied as soon as levy shall be made by the county board.

An unplatted and nonsubdivided tract of land in a city of the first class may be subjected to assessment for special benefits. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).

Section refers to proceedings for the creation, opening, and improvements of streets by new construction work, and not to ordinary repairs. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).



16-633 Improvements; assessments against public lands.

If, in any city of the first class, there shall be any real estate belonging to any county, school district, city, village, or other political subdivision abutting upon the street, avenue, or alley whereon paving or other improvements have been ordered, it shall be the duty of the governing body of the political subdivision to pay such special taxes. In the event of the neglect or refusal of such governing body to pay such taxes, or to levy and collect the taxes necessary to pay for such improvements, the city may recover the amount of such special taxes in a proper action. The judgment thus obtained may be enforced in the usual manner, and the signatures of such political subdivisions to all petitions shall have like force and effect as that of other property owners.

Though church property, used exclusively for church purposes, is exempt from general taxation under the Constitution, such property is not exempt from special assessments for local improvements. City of Beatrice v. Brethren Church of Beatrice, 41 Neb. 358, 59 N.W. 932 (1894).

Officers representing state, county, or school districts, may not sign petition for paving on behalf of the property of the district they represent. Von Steen v. City of Beatrice, 36 Neb. 421, 54 N.W. 677 (1893).



16-634 Improvements; real estate owned by minor or protected person; petition; guardian or conservator may sign.

If, in any city of the first class, there shall be any real estate of any minor or protected person, the guardian or conservator of such minor or protected person may sign any petition referred to by law, and such signature shall have like force and effect as that of other property owners.



16-635 Improvements; terms, defined; depth to which assessable.

(1) For purposes of sections 16-617 to 16-650:

(a) Lot means a lot as described and designated upon the record plat of any city of the first class, or within a county industrial area as defined in section 13-1111 contiguous to such city. If there is no recorded plat of any such city or county industrial area, lot means a lot as described and designated upon any generally recognized map of any such city or county industrial area; and

(b) Land means any subdivided or unplatted real estate in such city or county industrial area.

(2) If the lots and real estate abutting upon that part of the street ordered improved, as shown upon any recorded plat or map, are not of uniform depth, or, if for any reason, it shall appear just and proper to the mayor and city council, they are authorized and empowered to determine and establish the depth to which such real estate shall be charged and assessed with the costs of the improvements, which shall be determined and established according to the benefits accruing to the property by reason of such improvements. Real estate may be so charged and assessed to a greater depth than lots as shown on any such plat or map.

An unplatted and nonsubdivided tract of land in a city of the first class may be subjected to assessment for special benefits. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).



16-636 Improvement districts; land which city council may include.

The mayor and city council may, in their discretion, include all the real estate to be charged and assessed with the cost of such improvements in the improvement districts described in sections 16-617 to 16-635 but are not required to do so. The mayor and city council may, in their discretion, in determining whether the requisite majority of owners who are authorized in sections 16-617 to 16-635 to petition for improvements, and to object to the improvements and to determine the kind of material to be used therefor, have joined in such petition, determination, or objections, consider and take into account all the owners of real estate to be charged and assessed with the cost of any of such improvements, or only such as own lots, parts of lots, and real estate which, in fact, abut upon the part of the street, avenue, or alley proposed to be so improved. This section, in regard to the depth to which real estate may be charged and assessed, shall apply to all special taxes that may be levied by the mayor and city council in any such city in proportion to the front footage.



16-637 Improvements; special tax; assessments; action to recover.

Any party feeling aggrieved by any special tax or assessment, or proceeding for improvements, may pay such special taxes assessed and levied upon his, her, or its property, or such installments thereof as may be due at any time before the special tax or assessment shall become delinquent, under protest, and with notice in writing to the city treasurer that he, she, or it intends to sue to recover the special tax or assessment, which notice shall particularly state the alleged grievance and the ground for the grievance. Such party shall have the right to bring a civil action within sixty days to recover so much of the special tax or assessment paid as he, she, or it shows to be illegal, inequitable, and unjust, the costs to follow the judgment or to be apportioned by the court, as may seem proper, which remedy shall be exclusive. The city treasurer shall promptly report all such notices to the city council for such action as may be proper. No court shall entertain any complaint that the party was authorized to make and did not make to the city council, sitting as a board of equalization, nor any complaint not specified in such notice fully enough to advise the city of the exact nature thereof, nor any complaint that does not go to the groundwork, equity, and justness of such tax. The burden of proof to show such tax or part thereof invalid, inequitable, and unjust shall rest upon the party who brings the suit.

A special tax assessment which violates the federal Constitution is illegal, and thus a claim that a special tax assessment violates the federal Constitution can be raised and adjudicated in claims made under this section. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

As a prerequisite to bringing suit for a refund under this section, a party must pay the tax under protest before it becomes delinquent. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

This section provides an adequate remedy for adjudicating a claim that a special tax assessment violates the federal Constitution. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

City may not take property for street improvement by eminent domain, and then nullify the value of the property taken by levying local assessment for the improvement in excess of the special benefits conferred. Hayman v. City of Grand Island, 135 Neb. 873, 284 N.W. 737 (1939).

Where there is a variation between the established gradeline and the permanent street improvement, failure of property owner, who knows such fact while the work is progressing, to file timely objections to the assessment because of such defect, will estop him from raising the question under this section by injunction. Kister v. City of Hastings, 108 Neb. 476, 187 N.W. 909 (1922).



16-638 Repealed. Laws 1963, c. 339, § 1.



16-639 Repealed. Laws 1963, c. 339, § 1.



16-640 Repealed. Laws 1963, c. 339, § 1.



16-641 Repealed. Laws 1963, c. 339, § 1.



16-642 Repealed. Laws 1963, c. 339, § 1.



16-643 Repealed. Laws 1963, c. 339, § 1.



16-644 Repealed. Laws 1963, c. 339, § 1.



16-645 Damages caused by construction; procedure.

In all cases of damages arising from the creation or widening of new streets, avenues, or alleys, from the appropriation of property for sewers, parks, parkways, public squares, public heating plants, power plants, gas works, electric light plants, waterworks, or market places, and from change of grade in streets, avenues, or alleys, the damages sustained shall be ascertained and determined as provided in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable.

Objections as to lack of notice were waived by appeal from award of appraisers. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Damage for opening of street was separate cause of action from annexation of territory. City of Alliance v. Cover-Jones Motor Co., 154 Neb. 900, 50 N.W.2d 349 (1951).

The owner has right of appeal from board's decision to the district court. Stuhr v. City of Grand Island, 123 Neb. 369, 243 N.W. 80 (1932), vacated on rehearing, 124 Neb. 285, 246 N.W. 461 (1933).

Property owner is entitled to a jury trial to determine his damages. Grantham v. City of Chadron, 20 F.2d 40 (8th Cir. 1927).



16-646 Special taxes; lien upon property; collection.

In every case of the levy of special taxes, the special taxes shall be a lien on the property on which levied from date of levy and shall be due and payable to the city treasurer thirty days after such levy when not otherwise provided. At the time of the next certification for general revenue purposes to the county clerk, if not previously paid, the special taxes, except paving, repaving, graveling, macadamizing, and curbing or curbing and guttering shall be certified to the county clerk, placed upon the tax list, collected as other real estate taxes are collected, and paid over to the city treasurer. Paving, repaving, graveling, macadamizing, and curbing, or curbing and guttering taxes may be so certified and collected by the county treasurer at the option of such city.

Special assessment was a lien at time of foreclosure, and could have been included in tax foreclosure proceeding. Dent v. City of North Platte, 148 Neb. 718, 28 N.W.2d 562 (1947).



16-647 Special taxes; payment by part owner.

It shall be sufficient in any case to describe the lot or piece of ground as it is platted and recorded although the lot or piece of ground belongs to several persons. If any lot or piece of ground belongs to different persons, the owner of any part thereof may pay his or her portion of the tax on such lot or piece of ground, and his or her proper share may be determined by the city treasurer.



16-648 Money from special assessments; how used.

All money received from special assessments may be applied to pay for the improvement for which assessed, or applied to reimburse the fund of the city from which the cost of the improvement may have been made.



16-649 Improvements; contracts; bids; requirement.

All improvements of any streets, avenues, or alleys in the city for which, or any part thereof, a special tax shall be levied, shall be done by contract with the lowest responsible bidder to be determined by the city council.

Engineer may estimate total work and need not do so by item, and where bids are called for on four different kinds of material, and the contract is let for one of the kinds shown in the advertisement for bids, such estimate and advertisement for bids are sufficient. Wurdeman v. City of Columbus, 100 Neb. 134, 158 N.W. 924 (1916).



16-650 Public improvements; acceptance by city engineer; approval or rejection by city council.

When any improvement is completed according to contract, it shall be the duty of the city engineer to carefully inspect the improvement and if the improvement is found to be properly done, such engineer shall accept the improvement and report his or her acceptance to the board of public works or mayor, who shall report the same to the city council with recommendation that the same be approved or disapproved. The city council may confirm or reject such acceptance. When the ordinance levying the tax makes the same due as the improvement is completed in front of or along any block or piece of ground, the city engineer may accept the same in sections from time to time, if found to be done according to the contract, reporting his or her acceptance as in other cases.



16-651 Grading and grading districts.

Whenever the owners of lots and lands abutting upon any street or alley, or part thereof, within the city, representing two-thirds of the feet front abutting upon such part of street or alley desired to be graded, shall petition the city council to grade such street or alley, or part thereof, without cost to the city, the mayor and city council shall order the grading done and assess the costs thereof against the property abutting upon such street or alley or such part thereof so graded. For this purpose the mayor and city council shall create suitable grading districts, which shall be consecutively numbered.

Petition signed as required is necessary prerequisite. City of South Omaha v. Tighe, 67 Neb. 572, 93 N.W. 946 (1903).



16-652 Grading; special assessments; when delinquent.

The cost of grading the streets and alleys within any grading district shall be assessed upon the lots and lands specially benefited thereby in such district in proportion to such benefits, to be determined by the mayor and city council under section 16-615, as a special assessment. The special assessment for grading purposes shall be levied at one time and shall become delinquent as follows: One-fifth of the total amount shall become delinquent in fifty days after such levy; one-fifth in one year; one-fifth in two years; one-fifth in three years; and one-fifth in four years. Each of the installments, except the first, shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of the levy until the installment becomes delinquent. If the installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon, as in the case of other special assessments. The cost of grading the intersections of streets and spaces opposite alleys in any such district shall be paid by the city out of the general fund of such city.



16-653 Grading bonds; interest rate.

For the purpose of paying the costs of grading the streets and alleys in a grading district, exclusive of the intersection of streets and spaces opposite alleys therein, the mayor and city council shall have power, and may, by ordinance, cause to be issued bonds of the city, to be called District Grading Bonds of District No. ....., payable in not exceeding five years from date and to bear interest, payable annually or semiannually, with interest coupons attached, and that as nearly as possible an equal amount of the bonds shall be made to mature each year, and in such case shall also provide that such special taxes and assessments shall constitute a sinking fund for the payment of such bonds and interest. The entire cost of grading any such street or alley properly chargeable to any lots or lands within any such grading district, according to feet front thereof, may be paid by the owner of such lots or lands within fifty days from the levy of such special taxes or assessments. Upon payment, such lot or land shall be exempt from any lien or charge therefor.



16-654 Grading upon petition; assessments; bonds.

Whenever the owner of lots and lands abutting upon any street or avenue, alley, or lane, or part thereof, representing three-fourths of the feet front abutting upon any such street, avenue, alley, or lane, or part thereof, shall petition the mayor and city council to grade the street, avenue, alley, or lane, including the intersections of streets, avenues, or lanes and spaces opposite alleys and lanes, without cost to the city, and to assess the entire cost of grading such street, avenue, alley, or lane or part thereof, including the intersections of streets, avenues, or lanes and spaces opposite alleys or lanes, against the lots and lands abutting upon such street, avenue, alley, or lane, or part thereof, so graded, thereupon the mayor and city council shall create grading districts, make assessments, issue bonds, and proceed in the same manner as in cases of grading provided in sections 16-651 and 16-653. Bonds shall be issued to cover the entire cost of grading both the streets, avenues, or alleys, and the intersections of streets or avenues and spaces opposite alleys.



16-655 Grading bonds; amount; sale; damages; how ascertained.

The aggregate amount of bonds issued under sections 16-653 and 16-654 in any one year shall not exceed fifty thousand dollars and shall not be sold for less than their par value. If any assessment or part thereof shall fail or for any reason be invalid, the mayor and city council may make such further assessments upon such lots or lands, as may be required, and collect from the owners the cost of any grading properly chargeable. No street, avenue, alley, or lane shall be so graded until the damages to property owners, if any, shall be ascertained by three disinterested property owners to be appointed by the mayor and city council and the proceedings to be the same in all respects as provided in section 16-615 for cases of change of grade.

Council is without power to grade or change the grade of a street, including the sidewalk space, until damages are ascertained and paid. Shewell v. City of Nebraska City, 52 Neb. 138, 71 N.W. 952 (1897).



16-656 Repealed. Laws 1949, c. 28, § 20.



16-657 Repealed. Laws 1949, c. 28, § 20.



16-658 Repealed. Laws 1949, c. 28, § 20.



16-659 Repealed. Laws 1949, c. 28, § 20.



16-660 Repealed. Laws 1949, c. 28, § 20.



16-661 Construction and repair; materials.

The mayor and city council may construct and repair, or cause and compel the construction and repair, of sidewalks in such city of such material and in such manner as they may deem necessary.



16-662 Construction and repair; failure of property owner; power of city.

In case the owner or owners of any lot, lots, or lands abutting on any street or avenue, or part thereof, shall fail to construct or repair any sidewalk in front of his, her, or their lot, lots, or lands within the time and in the manner as directed and requested by the mayor and city council, after having received due notice to do so, they shall be liable for all damages or injury occasioned by reason of the defective or dangerous condition of any sidewalk, and the mayor and city council shall have power to cause such sidewalk to be constructed or repaired and assess the cost thereof against such property.



16-663 Maintenance; snow and ice removal; duty of landowner; violation of ordinance; cause of action for damages.

The mayor and city council shall have power to provide for keeping the sidewalks clean and free from obstructions and accumulations of snow, ice, mud and slush, and may provide for the assessment and collection of taxes on real estate and for the sale and conveyance thereof to pay expenses of keeping the sidewalks adjacent to such real estate clean and free from obstructions and accumulations of snow, ice, mud and slush, and the mayor and city council shall also have power to provide that the violation of the ordinance relative thereto shall give rise to a cause of action for damages in favor of any person who is injured by the failure or neglect of the owner and occupant of the real estate to comply with the ordinance in question.



16-664 Construction; cost; special assessment; levy; when delinquent; payment.

The mayor and city council may provide for the laying of permanent sidewalks. Upon the petition of any property owner who desires to build such a permanent sidewalk, the mayor and city council may order the sidewalk to be built, the cost of the sidewalk until paid shall be a perpetual lien upon the real estate along which the property owner desires such sidewalk to be constructed, and the city council may assess and levy the costs of the sidewalk against such real estate as a special assessment. The total cost of the building of the permanent sidewalk shall be levied at one time upon the property along which such permanent sidewalk is to be built, and become delinquent as follows: One-seventh of the total cost shall become delinquent in ten days after such levy; one-seventh in one year; one-seventh in two years; one-seventh in three years; one-seventh in four years; one-seventh in five years; and one-seventh in six years. Each of such installments, except the first, shall draw interest at a rate of not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of the levy, until the installment becomes delinquent. If the installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon as in the case of other special assessments. The city council shall pay for the building of such permanent sidewalk out of the general fund. The mayor and city council may pass an ordinance to carry into effect this section.

Cities of the first class that adopt a "home rule" charter possess no power to remit or cancel interest or penalties on special taxes. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).



16-665 Ungraded streets; construction of sidewalks.

The mayor and city council may provide for the laying of permanent sidewalks and of temporary plank sidewalks upon the natural surface of the ground without regard to the grade, on streets not permanently improved, and provide for the assessment of the cost therein on the property in front of which such sidewalks shall be laid.



16-666 Assessments; levy; certification; collection.

Assessments made under sections 16-250 and 16-665 shall be made and assessed in the following manner:

(1) Such assessments shall be made by the city council at any meeting by a resolution fixing the costs of the construction or repair of such work along the lot adjacent thereto as a special assessment thereon, the amount charged against the same, which, with the vote thereon by yeas and nays, shall be recorded in the minutes, and notice of the time of holding such meeting and the purpose for which it is to be held shall be published in a legal newspaper in or of general circulation in the city at least ten days before the same shall be held, or in lieu thereof, personal service may be had upon persons owning or occupying property to be assessed;

(2) All such assessments shall be known as special assessments for improvements, and with the cost of notice shall be levied and collected as a special tax, in addition to the taxes for general revenue purposes, subject to the same penalties and collected in like manner as other city taxes, but such special assessment shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, and the same shall be certified to the county clerk at the same time as the next certification for general revenue purposes.



16-667 Creation of districts; regulations.

A city of the first class may, by ordinance, lay off the city into suitable districts for the purpose of establishing one or more systems of sewerage, drainage, or water service; provide such sewerage, drainage, and water systems and regulate the construction, repair, and use of such systems; compel all proper connections therewith and branches from other streets, avenues, and alleys, and from private property; and provide a penalty not to exceed one hundred dollars for any obstruction or injury to any sewer, drain, or water main or part thereof, or for failure to comply with the regulations therefor prescribed.

This section as it existed in 1975 authorized a city of the first class to create a water district to extend water service within the city limit without giving notice of the creation of the district to property owners affected. First Assembly of God Church v. City of Scottsbluff, 203 Neb. 452, 279 N.W.2d 126 (1979).

To the extent the opinion in Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975), may imply that a city of the first class had no authority to create a water extension district under this section and is in conflict with this case, it is overruled. First Assembly of God Church v. City of Scottsbluff, 203 Neb. 452, 279 N.W.2d 126 (1979).

Sections 16-667 to 16-670 provide procedures for construction and financing for water mains in a water district. Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975).

A city of the first class has statutory authority to create water district and to levy assessments for the payment of the cost thereof. Wiborg v. City of Norfolk, 176 Neb. 825, 127 N.W.2d 499 (1964).

Power to construct local improvements and levy special assessments is strictly construed. Besack v. City of Beatrice, 154 Neb. 142, 47 N.W.2d 356 (1951).

It is the duty of a city issuing warrants in payment of special improvements to create a fund for payment of the warrants and to collect special assessments to retire the same, and upon failure to do so, the warrants become general obligations of the city. Miller v. City of Scottsbluff, 133 Neb. 547, 276 N.W. 158 (1937).

City has independent and complete authority to erect, extend, or improve and maintain a sewer system and to issue bonds in payment thereof, even though such bonds are not the general obligation of the city. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).

Where a city has power to contract for pipe, but the manner of so exercising the contract is irregular, and where such city purchases and retains such pipe, there being no fraud shown, such contract is not ultra vires and a taxpayer will not be permitted by suit to prevent the council's allowance of the seller's claim therefor. Stickel Lumber Company v. City of Kearney, 103 Neb. 636, 173 N.W. 595 (1919).



16-667.01 Prohibit formation of district; procedure.

Upon formation by city ordinance of sewerage, drainage, and water service districts as described by section 16-667, the city shall mail copies of such city ordinance and this section to the owners of the record title of any property abutting upon the streets, avenues, or alleys, or parts thereof, which are within such district within twenty calendar days of the passage of the ordinance. The owners of the record title representing more than fifty percent of the front footage of the property abutting upon the streets, avenues, or alleys, or parts thereof which are within such a proposed district may, by petition, stop formation of such a district. Such written protest shall be submitted to the city council or city clerk within thirty calendar days after publication of notice concerning the ordinance in a legal newspaper in or of general circulation in the city. Publication of such notice shall follow within ten calendar days after passage of such an ordinance. The mailing notice requirement of this section shall be satisfied by mailing a copy of the ordinance and this section by United States mail to the last-known address of the owners of the record title.



16-667.02 Districts; formation; sewer, drainage, or water systems and mains; special assessments; use of other funds.

Upon formation of a district as provided in section 16-667.01, the mayor and city council may order sewer, drainage, or water systems and mains to be laid and constructed in such district and the costs, to the extent of the special benefit, assessed against the lots and parcels of real estate in such district. The cost of sewer, drainage, or water systems or mains in excess of collections from special assessments under this section may be paid out of the sewer fund or water fund, or, if money in such fund is insufficient, out of the general fund of the city.



16-667.03 Sewer, drainage, or water systems and mains; failure to make connections; order; costs assessed.

If, after ten days' notice by certified mail or publication in a legal newspaper in or of general circulation in the city, a property owner fails to make such connections and comply with such regulations as the city council may order in accordance with section 16-667.02, the city council may order such connection be made, and assess the cost thereof against the property so benefited.



16-668 Repealed. Laws 1977, LB 483, § 6.



16-669 Special assessments; when delinquent; interest; future installments; collection.

(1) Except as provided in subsection (2) of this section, special assessments for sewer, drainage, or water improvements in a district created pursuant to section 16-667 shall be levied at one time and shall become delinquent in equal annual installments over a period of years equal to the number of years for which the bonds for such project were issued pursuant to section 16-670. The first installment becomes delinquent fifty days after the making of such levy. Each installment, except the first, shall draw interest from the time of such levy until such installment becomes delinquent. After an installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon until such installment is collected and paid. Such special assessments shall be collected and enforced as in cases of other special assessments and shall be a lien on such real estate from and after the date of the levy thereof. If three or more installments are delinquent and unpaid on the same property, the city council may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the names of its record title owners and shall provide that all future installments shall become delinquent upon the date fixed. A copy of such resolution shall be published one time each week for not less than twenty days in a legal newspaper in or of general circulation in the city and after the fixed date such future installments shall be deemed to be delinquent and the city may proceed to enforce and collect the total amount due and all future installments.

(2) If the city incurs no new indebtedness pursuant to section 16-670 for sewer or water improvements in a district, special assessments for sewer or water improvements shall be levied at one time and shall become delinquent in equal annual installments over such period of years as the city council determines at the time of making the levy to be reasonable and fair.

This section and section 16-622 require that three payments be delinquent before the city may foreclose, and the city is required to pass and publish an acceleration resolution declaring the entire amount due and owing. City of Kearney v. Johnson, 222 Neb. 541, 385 N.W.2d 427 (1986).



16-670 Bonds; amount; interest; maturity; special assessments; revenue bonds.

For the purpose of paying the cost of any sewer, drainage, or water improvements in any district created pursuant to section 16-667, the city council shall have the power and may by ordinance cause bonds of the city to be issued called District Sewer Bonds of District No. ....., District Drainage Bonds of District No. ....., or District Water Bonds of District No. ....., payable in not exceeding twenty years from date and to bear interest payable annually or semiannually with interest coupons attached. All special assessments which may be levied upon properties specially benefited by such work or improvements shall, when collected, be set aside and constitute a sinking fund for the payment of the interest and principal of such bonds. The cost of such sewer, drainage, or water improvements chargeable by special assessment to the private property within such district may be paid by the owners of such property within fifty days from the levy of such special assessments, and thereupon such property shall be exempt from any lien for the special assessment. Such bonds shall not be sold for less than their par value and if any assessment or any part thereof fails or for any reason is invalid, the city council may make such other and further assessments on such lots or lands as may be required to collect from the lots or lands the cost of any such sewer, drainage, or water improvements properly chargeable to the lots or lands as provided in this section. If such assessments or any part thereof fails or for any reason is invalid, the city council may, without further notice, make such other and further assessments on such lots or lands as may be required to collect from the lots or lands the cost of such improvement properly chargeable to the lots or lands as provided in this section. Nothing in this section shall be construed to prevent a city from paying the cost of sewer, drainage, or water improvements from revenue bonds as otherwise provided by law. When revenue bonds are issued to pay the cost of sewer, drainage, or water improvements, the city council may provide that the collections from any related special assessment district shall be allocated to the gross revenue of the appropriate utility system.



16-671 Construction costs; warrants; power to issue; amount; interest; payment; fund; created.

For the purpose of paying the cost of construction of sewer, drainage, or water systems or mains, or any or all of such sewer, drainage, or water systems or mains, the mayor and city council shall have power to issue warrants in amounts not to exceed the total sum of the special assessments provided for in section 16-670, which such warrants shall bear interest at such rate as the mayor and city council shall order. When there are no funds immediately available for the payment thereof, such warrants shall be registered in the manner provided for the registration of other warrants, and called and paid whenever there are funds available for the purpose in the manner provided for the calling and paying of other warrants. For the purpose of paying such warrants and the interest thereon from the time of their registration until paid, the special assessments pursuant to section 16-670 shall be kept as they are paid and collected in a fund to be designated and known as the Sewer and Water Extension Fund into which all money levied for such improvements shall be paid as collected, and out of which all warrants issued for such purposes shall be paid.



16-671.01 Partial payments, authorized; interest; rate; warrants; issuance; payment.

For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and city council upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project in a total amount not to exceed ninety-five percent of the cost thereof and upon the completion and acceptance of the work issue a final warrant for the balance of the amount due the contractor. The city shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval of the governing body, and running until the date that the warrant is tendered to the contractor. The warrants shall be redeemed and paid out of the proceeds received from the special assessments levied under the provisions of section 16-669, or out of the proceeds of the bonds or warrants issued under the provisions of sections 16-670 and 16-671. The warrants shall draw such interest as shall be provided in the warrants from the date of registration until paid.



16-672 Special assessments; equalization; reassessment.

Special assessments may be levied by the mayor and city council for the purpose of paying the cost of constructing sewers, drainage, or water systems or mains within the city. Such assessment shall be levied on the real estate lying and being within the sewerage, drainage, or water service district in which such improvements may be situated to the extent of benefits to such property by reason of such improvement. The benefits to such property shall be determined by the city council sitting as a board of equalization, after notice to property owners is provided as in other cases of special assessment. If the city council, sitting as such board of equalization, shall find such benefits to be equal and uniform, such levy may be according to the front foot of the lots or real estate within such sewerage district, according to such other rule as the city council sitting as such board of equalization may adopt for the distribution or adjustment of such cost upon the lots or real estate in such district benefited by such improvement. All assessments made for sewerage, drainage, or water purposes shall be collected as special assessments and shall be subject to the same penalty as other special assessments. If sewers, drainage, or water systems or mains are constructed and any assessments to cover the costs thereof shall be declared void, or doubts exist as to the validity of such assessment, the mayor and city council, for the purpose of paying the cost of such improvement, may make a reassessment of such costs on lots and real estate lying and being within the district in which such improvements may be situated, to the extent of the benefits to such property by reason of such improvements. Such reassessment shall be made substantially in the manner provided for making original special assessments as provided in this section. Any sums which may have been paid toward such improvement upon any lots or real estate included in such assessment shall be applied under the direction of the city council to the credit of the persons and property on account of which the sums were paid. If the credits exceed the sum reassessed against such persons and property, the city council shall cause such excess, with lawful interest, to be refunded to the party who made payment thereof. The sums so reassessed and not paid under a prior special assessment shall be collected and enforced in the same manner and be subject to the same penalty as other special assessments.

Special taxes cannot be levied upon property outside the district and within another district to pay cost of sewer construction. Besack v. City of Beatrice, 154 Neb. 142, 47 N.W.2d 356 (1951).

Special taxes to pay the cost of sewers may be levied only on real estate within a sewer district and city. City of Scottsbluff v. Acton, 135 Neb. 636, 283 N.W. 374 (1939).



16-672.01 Storm sewer districts; ordinance; contents.

Supplemental to any existing law on the subject, whenever the mayor and city council of any city of the first class shall deem it advisable or necessary to construct storm water sewers and appurtenances in any section of the city and the extraterritorial zoning jurisdiction of the city as established pursuant to section 16-901, together with outlets for such storm water sewers or appurtenances, the advisability and necessity thereof shall be declared in a proposed ordinance, which shall state the kinds of pipe proposed to be used, and shall include concrete pipe and vitrified clay pipe and any other material deemed suitable and shall state the size or sizes and kinds of sewers proposed to be constructed and shall designate the location and terminal points thereof. The ordinance shall refer to the plans and specifications thereof which shall have been made and filed with the city clerk by the city engineer before publication of such ordinance. The city engineer shall also make and file, prior to the publication of such ordinance, an estimate of the total cost of the proposed improvement, which shall be stated in the ordinance. The mayor and city council shall have power to assess, to the extent of special benefits, the cost of such portions of the improvements as are local improvements, upon properties found specifically benefited. The ordinance shall state the outer boundaries of the district or districts in which it is proposed to make special assessments.



16-672.02 Ordinance; hearing; notice.

Notice of the time when any ordinance as provided in section 16-672.01 shall be set for consideration before the mayor and city council shall be given by at least two publications in a legal newspaper in or of general circulation in such city, which publication shall state the entire wording of the ordinance. The last publication shall be not less than five days nor more than two weeks prior to the time set for the hearing of objections to the passage of any such ordinance, at which hearing the owners of real property located in such improvement district and which might become subject to assessment for the cost of the contemplated improvement may appear and make objections to the improvement. Thereafter the ordinance may be amended and passed or passed as proposed.



16-672.03 Ordinance; protest; filing; effect.

If a written protest signed by owners of the property located in an improvement district provided in section 16-672.01 and representing a majority of the front footage which may become subject to assessment for the cost of the improvement is filed with the city clerk within three days before the date of the meeting for the consideration of such ordinance, such ordinance shall not be passed.



16-672.04 Ordinance; adoption.

Upon compliance with sections 16-672.01 to 16-672.03, the mayor and city council may, by ordinance, order the making and construction of the improvements provided for in section 16-672.01. To adopt such ordinance, a majority of the whole number of members elected to the city council shall be required. If the vote is a tie, the mayor may vote to break such tie.



16-672.05 Construction; notice to contractors, when; contents; bids; acceptance.

After ordering improvements as provided in section 16-672.01, the mayor and city council may enter into a contract for the construction of the improvements in one or more contracts, but no work shall be done or contract let, if the estimated cost of the improvements, as determined by the city engineer, is in excess of two thousand dollars, until notice to contractors has been published once each week for three weeks in a legal newspaper in or of general circulation in the city. The notice shall state the extent of the work, and the kind of materials to be bid upon, including in such notice all kinds of material mentioned in the ordinance specified in section 16-672.01, and the time when bids will be received, and may set forth the amount of the engineer's estimate of the cost of such improvements. The work provided for in sections 16-672.01 to 16-672.11 shall be done under a written contract with the lowest responsible bidder on the material selected after the bids are opened and in accordance with the requirements of the plans and specifications. The mayor and city council may reject any or all bids received and advertise for new bids in accordance with this section.



16-672.06 Construction; acceptance; notice of assessments.

After the completion of work in the construction of public improvements as provided in section 16-672.05, the city engineer shall file with the city clerk a certificate of acceptance, which acceptance shall be approved by the mayor and city council by ordinance. The mayor and city council shall then require the city engineer to make a complete statement of all the costs of such improvement and a plat of the property in the storm water sewer district and a schedule of the amount proposed to be assessed against each separate parcel of real property in such district, which shall be filed with the city clerk within ten days from the date of the acceptance of the work. The mayor and city council shall then order the clerk to give notice that the plat and schedules are on file in his or her office and that all objections thereto, or to prior proceedings on account of errors, irregularities, or inequalities, not made in writing and filed with the city clerk within twenty days after the first publication of the notice shall be deemed to have been waived. Such notice shall be given by two publications in a legal newspaper in or of general circulation in the city and by notices posted in three conspicuous places in such storm water sewer district. Such notice shall state the time and place where objections, filed as provided in this section, shall be considered by the mayor and city council.



16-672.07 Assessments; hearing; equalization; delinquent payments; interest.

The hearing on the proposed assessments shall be held by the mayor and city council sitting as a board of adjustment and equalization, at the time and place specified in such notice which shall not be less than twenty days nor more than thirty days after the date of the first publication, unless adjourned. Such session may be adjourned, with provisions for proper notice of such adjournment. At such meeting, the proposed assessment shall be adjusted and equalized with reference to benefits resulting from the improvement and shall not exceed such benefits. If any special assessment is payable in installments, each installment shall draw interest payable annually or semiannually from the date of levy until due. Any delinquent installments shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the date of delinquency until paid.



16-672.08 Special assessments; levy.

After the equalization of special assessments as required under section 16-672.07, the special assessments shall be levied by the mayor and city council upon all lots or parcels of real property within the storm water sewer district, specifically benefited by reason of the improvement. The special assessment may be relevied if, for any reason, the levy thereof is void or not enforceable and in an amount not exceeding the previous levy. Such levy shall be enforced as special assessments for street improvements are enforced in cities of the first class, and any payments thereon, made under previous levies, shall be credited to the property involved. All assessments made for such purposes shall be collected in the same manner as general taxes and shall be subject to the same penalties.



16-672.09 Assessments; maturity; interest; rate.

All special assessments provided for in section 16-672.08 shall become due in fifty days after the date of levy and may be paid within that time without interest, but if not so paid, they shall bear interest at the rate set by the city council until delinquent. Such assessments shall become delinquent in equal annual installments over such period of years as the mayor and city council may determine at the time of making the levy. Delinquent installments shall bear interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid and shall be collected in the usual manner for the collection of general taxes and shall be subject to the same penalties.



16-672.10 Assessments; sinking fund; disbursement.

All the special assessments provided for in section 16-672.08, shall, when levied and collected be placed in a sinking fund for the purpose of paying the cost of the improvements as provided in sections 16-672.01 to 16-672.11 with allowable interest thereon, and shall be solely and strictly applied to such purpose to the extent required; but any excess thereof may be by the mayor and city council, after fully discharging the purposes for which levied, transferred to such other fund or funds as the mayor and city council may deem advisable.



16-672.11 Bonds; maturity; interest; rate; contractor; interest; warrants; tax levy.

For the purpose of paying the cost of the public improvements as provided in sections 16-672.01 to 16-672.11, the mayor and city council of any city of the first class, after such improvements have been completed and accepted, shall have the power to issue negotiable bonds of the city to be called storm water sewer district bonds, payable in not exceeding twenty years and bearing interest payable annually, which may either be sold by the city or delivered to the contractor in payment for the work, but in either case for not less than their par value. For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and city council upon certificates of the engineer in charge, showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuance of the project, in a sum not exceeding ninety-five percent of the cost thereof, and upon the completion and acceptance of the work, a final warrant may be issued for the balance due the contractor, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as provided in this section. The city shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the city council and running until the date that the warrant is tendered to the contractor. All special assessments which may be levied upon property specially benefited by such work or improvements in any such storm water sewer district shall, when collected, be set aside and placed in a sinking fund for the payment of the interest and principal of the bonds. There shall be levied annually upon all of the taxable property in the city a tax which, together with such sinking fund derived from special assessments collected, shall be sufficient to meet payments of interest and principal on the bonds as the same become due. Such tax shall be known as the storm water sewer tax, shall be payable annually, shall be collected in the same manner as general taxes, and shall be subject to the same penalties.



16-673 Construction and operation; contracts; procedures.

The mayor and city council of any city of the first class shall have power to make contracts with and authorize any person, company, or association to erect a gas works, power plant, electric or other light works, heating plant, or waterworks in such city and give such persons, company, or association the privilege of furnishing water, lights, power, or heat for the streets, lanes, alleys, and public places and property of such city and its inhabitants for any length of time not exceeding twenty-five years. Any city of the first class may by resolution of the city council contract for the furnishing of electricity at retail to such city and the inhabitants thereof with any public power district, or an electric cooperative which cooperative has an approved retail service area adjoining such city's retail service area.

Contract with private corporation to supply water to supplement city waterworks system authorized. Hevelone v. City of Beatrice, 120 Neb. 648, 234 N.W. 791 (1931).

Power company that contracted with village, to furnish electric power at a given rate for twenty-five years, is estopped, after operating thereunder for six years, to claim the contract was ultra vires and confiscatory. Village of Davenport v. Meyer Hydro-Electric Power Co., 110 Neb. 367, 193 N.W. 719 (1923).

Under prior act, city's authority to grant a franchise to a gas company was not restricted to such works being built within such city nor need its franchise be limited to a period of five years. Sharp v. City of South Omaha, 53 Neb. 700, 74 N.W. 76 (1898).

City cannot make a contract precluding it from increasing or decreasing the rates for electric power during the life of the contract, but such city cannot make rates that are noncompensatory or confiscatory. Central Power Co. v. City of Kearney, 274 F. 253 (8th Cir. 1921).

Authority granted city to contract to build and operate a waterworks "on such terms and under such regulations as may be agreed on" constitutes authority to agree with water company on water rates for twenty-five years, and city's attempt to alter such rates may be enjoined. Omaha Water Co. v. City of Omaha, 147 F. 1 (8th Cir. 1906).

City is estopped to defend against waterworks bonds in hands of innocent purchasers where such bonds reflect city certified in bond that they were legally issued, it having plenary power so to do, though the bonds cited the wrong statutory section as authority therefor. City of Beatrice v. Edminson, 117 F. 427 (8th Cir. 1902).



16-674 Acquisition of plants or facilities; condemnation; procedure.

The mayor and city council shall have power to purchase or provide for, establish, construct, extend, enlarge, maintain, operate, and regulate for the city any such waterworks, gas works, power plant, including an electrical distribution facility, electric or other light works, or heating plant, or to condemn and appropriate, for the use of the city, waterworks, gas works, power plant, including an electrical distribution facility, electric or other light works, or heating plant. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable. For purposes of this section, an electrical distribution facility shall be located within the retail service area of such city as approved by and on file with the Nebraska Power Review Board, pursuant to Chapter 70, article 10.

Gas company's franchise authorizes it to substitute natural gas for artificial gas, as such substitution carries out the intention of the franchise to insure the best gas available to the users. Central Power Co. v. City of Hastings, 52 F.2d 487 (D. Neb. 1931).



16-675 Acquisition; operation; tax authorized.

The mayor and city council may levy a tax, not exceeding seven cents on each one hundred dollars upon the taxable value of all the taxable property in such city, for the purpose of paying the cost of lighting the streets, lanes, alleys, and other public places or property of the city, for the purpose of furnishing water, heat, or power for the city, or for the purpose of buying, establishing, extending, or maintaining such waterworks, gas, electric, or other light works, or heating or power plant, not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city for any one of the respective purposes.

Provision in prior act, limiting tax levy to five mills on a dollar valuation for purpose stated, repealed by implication, and reduced to one mill on a dollar valuation by reason of the amendment of the general revenue laws. Drew v. Mumford, 114 Neb. 100, 206 N.W. 159 (1925).



16-676 Acquisition; operation; bonds; issuance; amount; approval of electors required.

Where the amount of money which would be raised by the tax levy provided for in section 16-675 would be insufficient to establish or pay for a system of waterworks, gas, electric, or other light works, or heating or power system, the mayor and city council may borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise to an amount not exceeding two hundred and fifty thousand dollars for the purpose of establishing, constructing, extending, enlarging, or paying for, or maintaining the utilities named in this section. No such bonds shall be issued by the city council until the question of issuing the bonds shall have been submitted to the electors of the city at an election held for such purpose, notice of which shall have been given by publication once each week for three successive weeks prior thereto in a legal newspaper in or of general circulation in such city, and a majority of the electors voting upon the proposition shall have voted in favor of issuing such bonds. However, no election shall be called until a petition signed by at least fifty resident property owners shall be presented to the mayor and city council asking that an election be called for the purpose specified in this section.



16-677 Bonds; sinking funds; tax to provide.

When bonds shall have been issued by the city as provided under section 16-676, the mayor and city council shall have power to levy annually upon all taxable property of the city such tax as may be necessary for a sinking fund for the payment of accruing interest on such bonds and the principal thereof at maturity, and to provide for the office of water commissioner, power commissioner, light commissioner, or heat commissioner, and to prescribe the powers and duties of such officers.



16-678 Existing franchises and contracts; rights preserved; tax authorized.

Nothing contained in sections 16-673 to 16-677 shall change or in any way affect existing franchises or existing contracts between any city and any company, corporation, or individual for furnishing the city or its inhabitants with light, power, heat, or water. The mayor and city council shall levy a sufficient tax to pay for such light, power, heat, or water supply in accordance with the terms of such existing contracts, not exceeding four and nine-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city in any one year for any one of the purposes.



16-679 Service; duty to provide; rates; regulation.

The mayor and city council shall have power (1) to require every individual or private corporation operating such works or plants, subject to reasonable rules and regulations, to furnish any person applying therefor, along the line of its pipes, mains, wires, or other conduits, with gas, water, power, light, or heat, and to supply such city with water for fire protection, and with gas, water, power, light, or heat, for other necessary public or private purposes, (2) to regulate and fix the rents or rates of water, power, gas, electric light, or heat, and (3) to regulate and fix the charges for water meters, power meters, gas meters, electric light, or heat meters, or other device or means necessary for determining the consumption of water, power, gas, electric light, or heat. These powers shall not be abridged by ordinance, resolution, or contract.

Under facts in this case, ordinance fixing rates for electrical energy supplied by city-owned plant was not subject to referendum. Hoover v. Carpenter, 188 Neb. 405, 197 N.W.2d 11 (1972).

A city fixing rates acts in a legislative, rather than a judicial capacity. A utility is entitled to a fair return. Rates fixed by city are presumed to be correct and reasonable and burden is on party attacking them to show they are unreasonable. A litigant who invokes the provisions of this statute may not challenge its constitutionality. Kansas-Nebraska Nat. Gas Co., Inc. v. City of Sidney, 186 Neb. 168, 181 N.W.2d 682 (1970).

Cities of the first class may regulate rates to be charged for gas. Nebraska Natural Gas Co. v. City of Lexington, 167 Neb. 413, 93 N.W.2d 179 (1958).

City's authority to erect, extend or to improve and to maintain a sewer system and to issue bonds payable from taxes is independent and complete. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).

City cannot make contract for light and power with provision that precludes it from changing the rates during the life thereof, and a contract so doing is void. Central Power Co. v. City of Kearney, 274 F. 253 (8th Cir. 1921).



16-680 Sewerage system; drainage; waterworks; bonds authorized; amount; approval of electors; sewer or water commissioner; authorized.

The mayor and city council shall have power to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise in an amount not exceeding in the aggregate four hundred thousand dollars for the purpose of constructing or aiding in the construction of a system of sewerage. The city may borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise in any amount, not exceeding in the aggregate seven hundred fifty thousand dollars, for the purpose of constructing culverts and drains for the purpose of deepening, widening, straightening, walling, filling, covering, altering, or changing the channel of any watercourse or any natural or artificial surface waterway or any creek, branch, ravine, ditch, draw, basin, or part thereof flowing or extending through or being within the limits of the city and for the purpose of constructing artificial channels or covered drains sufficient to carry the water theretofore flowing in such watercourse and divert it from the natural channel and conduct the water through such artificial channel or covered drain and fill the old channel. The city may borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise in an amount not exceeding in the aggregate two hundred fifty thousand dollars for the purpose of constructing, maintaining, and operating a system of waterworks for the city. No such bonds shall be issued by the city council until the question of issuing the bonds has been submitted to the electors of the city at an election called and held for that purpose, notice of which shall be given by publication in a legal newspaper in or of general circulation in the city at least thirty days before the date of the election, and a majority of the electors voting upon the proposition have voted in favor of issuing such bonds. When any such bonds have been issued by the city, the city may levy annually upon all taxable property of the city such tax as may be necessary for a sinking fund for the payment of the accruing interest upon the bonds and the principal thereof at maturity. The city may provide for the office of sewer commissioner or water commissioner and prescribe the duties and powers of such offices.

City's authority to erect, extend or to improve and to maintain a sewer system and to issue bonds payable from taxes is independent and complete. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).

City had authority, by ordinance, to contract with others, to operate and construct water system, partly within and partly without city limits for twenty years, and to provide therein that it should have right to purchase the same at a valuation determined by appraisers. Omaha Water Co. v. City of Omaha, 162 F. 225 (8th Cir. 1908).

Authority granted city to contract to build and operate a waterworks "on such terms and under such regulations as may be agreed on" constitutes authority to agree with water company on water rates for twenty-five years, and city's attempt to alter such rates may be enjoined. Omaha Water Co. v. City of Omaha, 147 F. 1 (8th Cir. 1906).



16-681 Municipal utilities; service; rates; regulation.

Any city of the first class owning, operating or maintaining its own gas, water, power, light, or heat system shall furnish any person applying therefor, along the line of its pipes, mains, wires, or other conduits, subject to reasonable rules and regulations, with gas, water, power, light, or heat. Such city shall regulate and fix the rental or rate for gas, water, power, light, or heat and regulate and fix the charges for water meters, power meters, gas meters, light meters, or heat meters or other device or means necessary for determining the consumption of gas, water, power, light, or heat. Such city shall require water meters, gas meters, light meters, power meters, or heat meters to be used, or other device or means necessary for determining the consumption of gas, water, power, light, or heat.

Water service to persons outside the corporate limits of the city is contractual and permissive. Burger v. City of Beatrice, 181 Neb. 213, 147 N.W.2d 784 (1967).



16-682 Municipal utilities; service; delinquent rents; lien; collection.

Any city of the first class operating a municipal utility under section 16-681 shall have the right and power to tax, assess, and collect from the inhabitants of the city such rent or rents for the use and benefit of water, gas, power, light, or heat used or supplied to them by such waterworks, mains, pump, or extension of any system of waterworks, or water supply, or by such gas, light, or heat system, as the city council shall by ordinance deem just or expedient. With respect to water rates, taxes, or rents only, such water rates, taxes, or rents, when delinquent, shall be a lien upon the premises or real estate upon or for which the water is used or supplied, and such water taxes, rents, or rates shall be paid and collected and such lien enforced in such manner as the city council shall by ordinance direct and provide. Any delinquent water rentals which remain unpaid for a period of three months after they become due may be, by resolution of the city council, assessed against such real estate as a special assessment, which special assessment shall be certified by the city clerk to the county clerk of the county in which the city is situated. The county clerk shall place such special assessments on the tax rolls for collection, subject to the same penalties and to be collected in like manner as other city taxes. The city council shall notify in writing nonoccupying owners of premises or their agents whenever their tenants or lessees are sixty days delinquent in the payment of water rent. Thereafter, if the owner of such real estate or his or her agent within the city shall notify the city council in writing to discontinue water service to the real estate or the occupants thereof, it shall be the duty of the officer in charge of the water department promptly to discontinue such service, and rentals for any water furnished to the occupants of such real estate in violation of such notice shall not be a lien thereon.



16-683 Construction; bonds; plan and estimate required; extensions, additions, and enlargements.

Before submitting any proposition for borrowing money for any of the purposes mentioned in sections 16-673, 16-674, and 16-680, the mayor and city council shall determine upon and adopt a system of sewerage, waterworks, heating, lighting, or power, as the case may be, and shall determine upon and adopt a plan for constructing drains or culverts, or for doing other work upon or in connection with watercourses or waterways as authorized in section 16-680. The mayor and city council shall procure from the city engineer an estimate of the actual cost of such system, an estimate of the cost of so much thereof as the mayor and city council may propose to construct with the amount proposed to be borrowed, and plans of such system. The estimate shall be placed and remain in the hands of the city clerk, subject to public inspection during all the times such proposition to borrow money shall be pending. After a system shall have been adopted, no other system or plan shall be adopted in lieu thereof unless authorized by a vote of the people. After construction of any such systems, works, or improvements as are authorized in sections 16-673, 16-674, and 16-680, the city may by vote of the people issue bonds to construct extensions, additions, or enlargements thereof, but not to exceed one hundred twenty-five thousand dollars in any one year, and the total amount of outstanding bonded indebtedness of any such city for the initial construction of any such systems, works, or improvements and for the construction of extensions, additions, and enlargements thereof shall not exceed the respective aggregate limitations of amount imposed under section 16-680.



16-684 Construction; operation; location; eminent domain; procedure.

When a system of waterworks or sewerage, power, heating, lighting, or drainage shall have been adopted as provided under sections 16-680 to 16-683, the mayor and city council may erect and construct and maintain such system of waterworks or sewerage or power plant, lighting, heating, or drainage, either within or without the corporate limits of the city, make all needful rules and regulations concerning their use, and do all acts necessary for their construction, completion, management, and control not inconsistent with law, including the taking of private property for the public use for their construction and operation. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 are applicable.

A city may acquire existing electric and waterworks systems by eminent domain, but such power cannot extend so as to acquire a utilities property which furnishes several kinds of utility service, and is operated as a unit. Central Power Co. v. Nebraska City, 112 F.2d 471 (8th Cir. 1940).



16-684.01 Reserve funds; water mains and equipment; when authorized; labor.

After the establishment of a system of waterworks in any city of the first class, the mayor and city council may expend any accumulated reserve funds in its water department for the purpose of laying and relaying water mains and the installation of water equipment for fire protection. The city shall have the power and authority to employ the necessary labor therefor without the necessity of advertising for bids or of letting a contract or contracts therefor.



16-685 Transferred to section 19-2701.



16-686 Rural lines; when authorized; rates.

Any city of the first class is hereby authorized and empowered, for the purpose of carrying out the provisions of sections 16-684 and 19-2701, to construct, maintain, and operate the necessary rural transmission and distribution lines for a distance of eighteen miles from the corporate limits of such city upon, along, and across any of the public highways of this state under the conditions and provisions prescribed by law for the construction of electric transmission and distribution lines to persons, firms, associations, or corporations. Before the construction of any such rural electric transmission or distribution lines shall be undertaken, such city shall enter into contracts for electric service with persons, firms, associations, or corporations to be served at rates which will produce an annual gross revenue to such city equal to not less than fifteen percent of the cost of such construction. Such city shall thereafter adjust such rates when necessary to produce such gross revenue.



16-686.01 Natural gas distribution system; service to cities of the second class and villages; when authorized.

Any city of the first class owning and operating a natural gas distribution system within such city, and owning and operating its own lateral supply line from its distribution system to a natural gas pipeline source of supply, may by ordinance, where such lateral supply line is so located with reference to any cities of the second class or villages within twenty miles of such city not then being supplied with natural gas and having no other source of gas supply available, make gas service available at retail to such municipalities and for that purpose construct, operate, and maintain connecting lines to and natural gas distribution systems in the municipalities. Such city prior to the construction of such facilities and the rendering of such service shall secure from the respective municipalities to be served a natural gas franchise as provided by law.



16-687 Contracts; terms; special election.

If bonds to finance the construction or acquisition of waterworks, gas, electric, or other light works, or heating or power system, by the city are not approved under section 16-676 or sections 16-680 to 16-683, or if the city fails to obtain an adequate supply of good water, then the mayor and city council may contract with and procure individuals or corporations to construct and maintain a system of waterworks, power, heating, or lighting plant in such city for any time not exceeding twenty years from the date of the contract, with a reservation to the city of the right to purchase such waterworks, lighting, heating, or power plant at any time after the lapse of ten years from the date of the contract upon payment to such individuals or corporations of any amount to be determined from the contract, not exceeding the cost of the construction of such waterworks, power, lighting, or heating plant. In other respects such contract may be on such terms as may be agreed upon by a two-thirds vote of the city council. No such contract shall be made unless authorized by a majority vote of the legal voters of such city at a special election called for that purpose, notice of which shall be given by publication once each week for three successive weeks prior thereto in a legal newspaper in or of general circulation in such city.

After having voted bonds and constructed a waterworks system, and having failed to obtain adequate supply of water, city may contract with private company for supplemental water supply. Hevelone v. City of Beatrice, 120 Neb. 648, 234 N.W. 791 (1931).



16-688 Water; unwholesome supply; purification system; authority to install; election; tax authorized.

When any city of the first class has approved bonds and constructed a system of waterworks and obtained an adequate supply of water but the water is turbid or unwholesome during the whole or a portion of the year, the mayor and city council may without having previously made an appropriation therefor, when authorized by a majority vote of the electors voting on the question, which may be submitted at either a special or a general city election, construct, purchase, or enter into a contract for the construction or purchase of and install, establish, operate, and maintain a system of settling reservoirs, a system of filters, or both, for the purpose of clarifying and purifying such water. Notice of such election shall be given by publication once each week three successive weeks prior thereto in a legal newspaper in or of general circulation in such city. The city may levy taxes on all taxable property of such city, not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value thereof in any one year for the payment of the cost thereof.



16-689 Repealed. Laws 1976, LB 688, § 2.



16-690 Repealed. Laws 1976, LB 688, § 2.



16-691 Board of public works; powers and duties; employees authorized; approval of budget; powers of city council; signing of payroll checks.

The mayor and city council may by ordinance confer upon the board of public works the active direction and supervision of the city's system of waterworks, power plant, or sewerage, heating, or lighting plant and the erection and construction of such system or plant. The board may provide that such duties be performed by such employee or employees as it may direct. The city council shall approve the budget of each proprietary function as provided in the Municipal Proprietary Function Act. The board shall make reports to the mayor and city council as often as the mayor and city council may require. In like manner the mayor and city council may confer upon such board the active direction and supervision of the system of streets and alleys.

The mayor and city council may, by ordinance, authorize and empower the board of public works to employ necessary laborers and clerks, to purchase material for the operation and maintenance of the systems, and to draw its orders on the several funds in the hands of the city treasurer to the credit of the various systems in payment of salaries, labor, and material. The mayor and city council shall establish the dollar amount for all extensions and projects above which the board of public works must obtain the approval of the mayor and city council before expending funds. The mayor and city council may, by ordinance, authorize and empower the board of public works to cooperate and participate in a plan of insurance designed and intended for the benefit of the employees of any public utility operated by the city. For that purpose the board of public works may make contributions to pay premiums or dues under such plan, authorize deductions from salaries of employees, and take such other steps as may be necessary to effectuate such plan of insurance. All orders for the disbursement of funds shall be signed by the chairperson and secretary of the board or by any two members of the board who have previously been designated for that purpose by a resolution duly adopted by such board and shall be paid by the city treasurer, except that payroll checks only may be signed by any one member of the board who has previously been designated for that purpose by a resolution duly adopted by the board. Facsimile signatures of board members may be used to sign such orders and checks.



16-691.01 Board of public works; surplus funds; investment; securities; purchase; sale.

Any surplus funds remaining in the hands of the city treasurer, to the credit of such various funds, may be invested by the board of public works, with the approval of the mayor and city council, in accordance with the provisions of sections 16-712, 16-713, and 16-715, in interest-bearing securities of the State of Nebraska or any political subdivision thereof, in certificates of deposit of banks which are members of the Federal Deposit Insurance Corporation, or in interest-bearing securities of the United States upon an order for that purpose drawn by the board of public works upon the city treasurer. Such securities may be purchased, sold, or hypothecated by the board of public works with the approval of the mayor and city council, at their fair market value, and the interest earned by such securities shall be credited to the account of the utility from which the funds paid for the securities were originally drawn. In cities which have not conferred upon any board of public works the active direction and supervision of the city's system of waterworks, power plant, sewerage, and heating or lighting plant, the powers and duties conferred upon the board of public works as to the purchase, sale, and hypothecation of such securities shall be exercised by the city treasurer. Securities so purchased shall be held by the city treasurer who shall provide adequate bond for their safekeeping. When sold, the treasurer shall deliver such securities to the purchaser and collect the sale price.



16-691.02 Board of public works; surplus funds; disposition; transfer.

The mayor and city council of any city of the first class may, by resolution, direct and authorize the city treasurer to dispose of the surplus electric light, water, or natural gas distribution system funds, or the funds arising from the sale of electric light and water properties, by the payment of outstanding electric light, water, or natural gas distribution system warrants or bonds then due and by the payment of all current amounts required in any revenue bond ordinance in which any part of the earnings of the electric light or water utility or natural gas distribution system are pledged. The excess, if any, after such payments, may be transferred to the general fund of such city at the conclusion of the fiscal year.



16-692 Water commissioner; city council member and mayor ineligible.

No member of the city council or the mayor shall be eligible to the office of water commissioner during the term for which he or she shall be elected.



16-693 Bonds; tax authorized; how used.

When any bonds shall have been issued by the city for the purpose of constructing or aiding in the construction of a system of waterworks, power plant, sewerage, heating, lighting, or drainage, there shall thereafter be levied annually upon all taxable property of such city a tax not exceeding seven cents on each one hundred dollars for every twenty thousand dollars of bonds so issued, which shall be known as the waterworks tax, power tax, sewerage tax, heat tax, light tax, or drainage tax, as the case may be, and shall be payable only in money. The proceeds of such tax, together with all income received by the city from the payment and collection of water, power, heat, or light, rent, taxes, and rates of assessments, shall first be applied to the payment of the current expenses of waterworks, power plant, heating, or lighting, to improvements, extensions, and additions thereto, and interest on money borrowed and bonds issued for their construction. The surplus, if any, shall be retained for a sinking fund for the payment of such loan or bonds at maturity.



16-694 Sewers; maintenance and repairs; annual tax; service rate in lieu of tax; lien.

After the establishment of a system of sewerage in any city of the first class, the mayor and city council may, at the time of levying other taxes for city purposes, levy an annual tax of not more than three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city for the purpose of creating a fund to be used exclusively for the maintenance and repairing of any sewers in such city. In lieu of the levy of a tax, the mayor and city council may establish, by ordinance, such rates for such sewer service as may be deemed by them to be fair and reasonable, to be collected from either the owner or the person, firm, or corporation requesting the service at such times, either monthly, quarterly, or otherwise, as may be specified in the ordinance. All such sewer charges shall be a lien upon the premises or real estate for which the sewer service is used or supplied. Such lien shall be enforced in such manner as the city council provides by ordinance. The charges thus made, when collected, shall be placed in a separate fund and used exclusively for the purpose of maintenance and repairs of any sewers in such city.



16-695 Parks; swimming pool; stadium; other facilities; acquisition of land; bonds; election; issuance; interest; term.

The mayor and city council of any city of the first class are hereby authorized to acquire by purchase or otherwise and hold in the name of the city, lands, lots, or grounds within or without the limits of the city to be used and improved for parks, parkways, or boulevards. To pay for and improve such lands, lots, or grounds, the mayor and city council are authorized to issue bonds for such purposes, except that no such bonds shall be issued until the question of issuing such bonds shall have been submitted to the electors of the city, at a general election therein, or at a special election appointed and called by the mayor and city council for such purposes, and a majority of electors voting at such election shall have voted in favor of issuing the bonds. Notice of such election shall be given by publication once each week for three successive weeks prior thereto in a legal newspaper in or of general circulation in such city. Such bonds shall be payable in not to exceed twenty years from the date of issuance thereof, and shall bear interest payable annually or semiannually, with interest coupons attached to the bonds. The mayor and city council may at their discretion construct in any park a swimming pool, stadium, or other facilities for public use and recreation and pay for such facilities out of the proceeds of such bonds.



16-696 Board of park commissioners; appointment; number; qualifications; powers and duties; recreation board; board of park and recreation commissioners.

(1) In each city of the first class which acquires land for a park or parks, there may be a board of park commissioners, who shall have charge of all the parks belonging to the city, with power to establish rules for the management, care, and use of the same. The board of park commissioners shall be composed of not less than three members, but the total number shall be evenly divisible by three, who shall be residents of the city. In the event of a tie vote, the motion under consideration shall fail to be adopted. They shall be appointed by the mayor and city council at their first regular meeting in January each year except for the original board which may be appointed any time. At the time of the first appointment, one-third of the number to be appointed shall be appointed for a term of one year, one-third for a term of two years, and the rest shall be appointed for a term of three years, which term shall be computed from the first meeting in the preceding January. After the appointment of the original board it shall be the duty of the mayor and city council to appoint or reappoint one-third of the board each year for a term of three years to commence at the time of appointment at the first meeting in January. Each member shall serve until his or her successor is appointed and qualified. A vacancy occurring on such board by death, resignation, or disqualification of a member shall be filled for the remainder of such term at the next regular meeting of the city council. A majority of all the members of the board of park commissioners shall constitute a quorum. It shall be the duty of the board of park commissioners to lay out, improve, and beautify all grounds owned or acquired for public parks, and employ helpers and laborers as may be necessary for the proper care and maintenance of such parks, and the improvement and beautification thereof, to the extent that funds may be provided for such purposes. The members of the board, at its first meeting in each year, shall elect one of their own members as chairperson of such board. Before entering upon his or her duties each member of the board shall take an oath, to be filed with the city clerk, that he or she will faithfully perform the duties of the office and will not in any manner be actuated or influenced therein by personal or political motives.

(2) The board of park commissioners may also be constituted by the mayor and city council as an ex officio recreation board. When so constituted, such recreation board shall have the duty and authority to promote, manage, supervise, and control all recreation activities supported financially by such city to the extent funds are available.

(3) The mayor and city council may abolish the board of park commissioners, if one has been appointed as provided in this section, and may establish a board of park and recreation commissioners, who shall have charge of all parks belonging to the city and all recreational activities supported financially by the city, with power to establish rules for the management, care, supervision, and use of such parks. The board of park and recreation commissioners shall be appointed to such terms of office and in such numbers as provided in this section for appointment of a board of park commissioners. It shall be the duty of the board of park and recreation commissioners to lay out, improve, beautify, and design all grounds, bodies of water, and buildings owned or acquired for public parks and recreational facilities, and employ such persons as may be necessary for the proper direction, care, maintenance, improvement, and beautification thereof, and for program planning and leadership of recreational activities, to the extent that funds may be provided for such purposes. The board shall also have the duty of continued study and promotion of the needs of such city for additional park and recreational facilities. Members of the board of park and recreation commissioners at its first meeting in each year shall elect one of its own members as chairperson of the board. Before entering upon his or her duties each member of the board shall take an oath, to be filed with the city clerk, that he or she will faithfully perform the duties of the office and will not in any manner be actuated or influenced therein by personal or political motives.



16-697 Park fund or park and recreation fund; annual levy; audit of accounts; warrants; contracts; reports.

(1) For the purpose of (a) providing funds for amusements and recreation, (b) providing funds for laying out, purchasing, improving, and beautifying parks and public grounds, and (c) providing for the payment of the salaries and wages of employees of the board of park commissioners or the board of park and recreation commissioners, the mayor and city council shall, each year at the time of making the levy for general city purposes, make a levy upon the taxable value of all the taxable property in such city. Such levy shall be collected and paid into the city treasury and shall constitute the park fund or park and recreation fund as the case may be.

(2) All accounts against the park fund or park and recreation fund of such city, provided for by subsection (1) of this section, for salaries and wages of the employees and all other expenses of such parks or recreational facilities shall be audited and allowed by the park or park and recreation commissioners. All warrants thereon shall be drawn only by the chairperson of the commissioners. Warrants so drawn shall be paid by the city treasurer out of such fund.

(3) The park or park and recreation commissioners of such city, as the case may be, shall enter into any contracts of any nature involving an expenditure in accordance with the policies of the city council.

(4) The chairperson of the board of park or park and recreation commissioners shall, on January 1 and July 1 of each year, file with the city clerk an itemized statement of all the expenditures of the board.



16-697.01 Parks, recreational facilities, and public grounds; acquisition; control.

Any city of the first class is hereby authorized and empowered to take land in fee, within or without its corporate limits, by donation, gift, devise, purchase, or appropriation, and to hold, improve and control such land for parks, recreational facilities, and public grounds. The jurisdiction and police power of the mayor and city council of any city that shall acquire any such real estate shall be at once extended over such real estate. The mayor and city council shall have power to enact bylaws, rules, and ordinances for the protection, preservation, and control of any real estate acquired under this section and provide suitable penalties for the violation of any such bylaws, rules, or ordinances.



16-697.02 Borrowing; authorized; bonds; approval of electors; mayor and city council; duties; issuance of refunding bonds; approval of electors.

(1) The mayor and city council of any city of the first class shall have power to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise, for the purpose of purchasing and improving land for parks, recreational facilities, and public grounds, authority therefor having first been obtained by a majority vote of the qualified electors of the city voting on such question at any general city election of such city or at an election called for that purpose, upon a proposition or propositions submitted in the manner provided by law for the submission of propositions to aid in the construction of railroads and other works of internal improvement.

(2) The mayor and city council shall identify the specific type of security pledge securing any financing or bond issue in the proposition to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise for the purposes described in subsection (1) of this section. The proposition with language identifying the specific type of security pledged to be used shall be placed on the ballot to be voted on by the qualified electors of the city.

(3) If the mayor and city council decide to issue refunding bonds under section 10-142 for bonds issued pursuant to this section that change the specific type of security pledged from revenue bonds to general obligation bonds, authority therefor must first be obtained by a majority vote of the qualified electors of the city voting on such refinancing proposition at any general city election of such city or at an election called for that purpose.



16-698 Markets; construction; operation; location; approval of electors; notice; when required.

Any city of the first class may, by ordinance, (1) purchase and hold grounds for and erect and establish market houses and market places, and regulate and govern such market houses and market places, (2) contract with any person or persons or companies or corporations for the erection and regulation of such market houses and market places on such terms and conditions and in such manner as the city council may prescribe, and (3) raise all necessary revenue for the purposes provided in this section. The city council may provide for the erection of all other useful and necessary buildings for the use of the city and for the protection and safety of all property owned by the city, in connection with such market houses and places. It may locate such market houses, market places, and buildings on any street, alley, or public grounds, or on any land purchased for such purposes, and establish, alter, and change the channel of streams and watercourses within the city, and bridge such streams and watercourses. Any such improvement costing in the aggregate a sum greater than two thousand dollars shall not be authorized until the ordinance providing for the improvement shall first be submitted to and ratified by a majority of the legal voters of such city voting thereon, notice of which shall be given by publication once each week for three successive weeks in a legal newspaper in or of general circulation in such city.



16-699 Regulation of markets.

No charge or assessment of any kind shall be made or levied on any vehicle or on the owner of any vehicle bringing produce or provisions to any market place in the city, or standing in or occupying a place in any of the market places of the city, or in the street contiguous to such market places on market days. The mayor and city council shall have full power to prescribe the kind and description of articles which may be sold and the stand or place to be occupied by the vendors and may authorize the immediate seizure and arrest and removal from the markets of any person violating the regulations as established by ordinance, together with any article of produce in his or her possession, and the immediate seizure and destruction of tainted or unsound meat, provisions, or other articles of food.



16-6,100 Public buildings; construction; bonds authorized; approval of electors required, when.

The mayor and city council shall have the power to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise for the purpose of acquiring, by purchasing or constructing, including site acquisition, or aiding in the acquiring of a city hall, jail, auditorium, buildings for the fire department, and other public buildings, including the acquisition of buildings authorized to be acquired by Chapter 72, article 14, and including acquisition of buildings to be leased in whole or in part by the city to any other political or governmental subdivision of the State of Nebraska authorized by law to lease such buildings. No such bonds shall be issued until after the same have been authorized by a majority vote of the electors of the city voting on the proposition of their issuance at an election called for the submission of such proposition and of which election notice of the time and place thereof shall have been given by publication in a legal newspaper in or of general circulation in the city three successive weeks prior thereto. If the building to be acquired is to be used by the State of Nebraska or its agency or agencies under a lease authorized by Chapter 72, article 14, or the building is to be leased by any other political or governmental subdivision of the State of Nebraska or other governmental agencies and if the combined area of the building to be leased by the state or its agency or agencies and the political or governmental subdivision of the State of Nebraska is more than fifty percent of the area of the building and if the cost of acquisition does not exceed two million dollars, no such vote of the electors will be required.



16-6,100.01 Joint city-county building; authorized; acquisition of land; erect; equip, furnish, maintain, and operate.

Any county in this state may, together with any city of the first class of the county in which the county seat is located, jointly acquire land for, erect, equip, furnish, maintain, and operate a joint city-county building to be used jointly by such county and city.



16-6,100.02 Joint city-county building; expense; bonds; election; approval by electors.

The cost and expense of acquiring land for, erecting, equipping, furnishing, and maintaining a joint city-county building shall be borne by such county and city in the proportion determined by the county board of the county and the city council of the city of the first class. The building shall not be erected or contracted to be erected, no land shall be acquired therefor, and no bonds shall be issued or sold by the county or the city of the first class until the county and the city of the first class have each been authorized to issue bonds to defray its proportion of the cost of such land, building, equipment, and furnishings by the required number of electors of the county and the city of the first class in the manner provided by sections 16-6,100 and 23-3501.



16-6,100.03 Joint city-county building; indebtedness; bonds; principal and interest; in addition to other limitations.

The amount of indebtedness authorized to be incurred by any county or city of the first class for the payment of principal and interest for the bonds authorized by the provisions of sections 16-6,100.01 to 16-6,100.07 shall be in addition to and over and above any limits provided by law.



16-6,100.04 Joint city-county building; county board and city council; building commission; powers; duties.

The members of the county board of the county and the city council of the city of the first class which agree to build a joint city-county building shall be the building commission to purchase the land for the building and to contract for the erection, equipment, and furnishings of the building and, after completion thereof, shall be in charge of its maintenance and repair.



16-6,100.05 Joint city-county building; building commission; plans and specifications; personnel; compensation; contracts.

The building commission shall cause to be prepared building plans and specifications for the joint city-county building, and may employ architects, engineers, draftsmen, and such clerical help as may be deemed necessary for the purpose of preparing such plans and specifications. The compensation of such personnel shall be fixed by the commission and shall be paid in the same proportion as is determined for defraying the cost as set forth in section 16-6,100.02. The contract for erecting the building, for the equipment, and for furnishings shall be let by the commission in the same manner as for other public buildings. The members of the commission shall receive no compensation for their services as members of the commission.



16-6,100.06 Joint city-county building; annual budget of city and county.

The county and the city of the first class shall each provide in their annual budgets an item for their proportion of the expense of maintaining such joint city-county building.



16-6,100.07 Joint city-county building; building commission; accept gifts.

The building commission shall have power to accept gifts, devises, and bequests of real and personal property to carry out the purposes of sections 16-6,100.01 to 16-6,100.07 and, to the extent of the powers conferred upon such board by the provisions of sections 16-6,100.01 to 16-6,100.07, to execute and carry out such conditions as may be annexed to any gift, devises, or bequest.



16-6,101 Acquisition; revenue bonds; approval of electors required.

Supplemental to any existing law on the subject and in lieu of the issuance of general obligation bonds, or the levying of taxes upon property, as by law provided, any city of the first class may construct, purchase, or otherwise acquire a waterworks plant or a water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, either within or without the corporate limits of such city, and real and personal property needed or useful in connection therewith, and pay the cost thereof by pledging and hypothecating the revenue and earnings of any waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, owned or to be owned by such city. In the exercise of the authority granted in this section, any city may issue and sell revenue bonds or debentures and enter into such contracts in connection therewith as may be proper and necessary. Such revenue bonds or debentures shall be a lien only upon the revenue and earnings of the waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, owned or to be owned by such city. No such city shall pledge or hypothecate the revenue and earnings of any waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, nor issue revenue bonds or debentures, as authorized in this section, until the proposition relating thereto has been submitted in the usual manner to the qualified voters of such city at a general or special election and approved by a majority of the electors voting on the proposition submitted. Such proposition shall be submitted whenever requested, within thirty days after a sufficient petition signed by the qualified voters of such city equal in number to twenty percent of the vote cast at the last general municipal election held therein, shall be filed with the city clerk. Three weeks' notice of the submission of the proposition shall be given by publication in a legal newspaper in or of general circulation in such city. The requirement for a vote of the electors, however, shall not apply when such city seeks to pledge or hypothecate such revenue or earnings or issues revenue bonds or debentures solely for the maintenance, extension, or enlargement of any waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, owned by such city.



16-6,102 Districts; created.

In addition to any other provision of state law, whenever the mayor and city council of any city of the first class shall deem it necessary and advisable to construct sanitary sewer mains or water mains, the mayor and city council may, by ordinance passed by not less than three-fourths of all members of the city council, create a district or districts to be known as sanitary sewer connection districts or water connection districts and such district or districts may include properties within the corporate limits of the city and within the city's extraterritorial zoning jurisdiction. Such ordinance shall state the size and kind of sewer mains or water mains proposed to be constructed in such district and shall designate the outer boundaries of the district or districts in which it is proposed to construct the sewer mains or water mains.



16-6,103 Districts; benefits; certification; connection fee.

After sanitary sewer mains or water mains have been constructed in the districts as provided under section 16-6,102, the cost thereof shall be reported to the city council and the city council, sitting as a board of equalization, shall determine benefits to abutting property. The special benefits as determined by the board of equalization shall not be levied as special assessments against the property within the district but shall be certified in a resolution of the city council to the register of deeds of the county in which the improvement district is constructed. A connection fee in the amount of the benefit accruing to the property in the district shall be paid to the city at the time such property becomes connected to the sewer main or water main. The city shall provide that no property thus benefited by sanitary sewer or water main improvements shall be connected to the sanitary sewer or water mains until the connection fee is paid.



16-6,104 Construction of sewer and water mains; cost; payment; connection fees; use.

For the purpose of paying the cost of any sanitary sewer mains or water mains constructed in a connection district created under section 16-6,102, the mayor and city council may spend funds accumulated in any sanitary sewer or water department surplus funds of the city. The connection fees collected by any such city for properties connecting to such sanitary sewer mains or water mains shall be paid into the sanitary sewer or water department surplus fund to replenish such funds for the construction costs.



16-6,105 Construction of sewer and water mains; cost; revenue bonds; issuance authorized.

As an alternative to spending surplus funds as provided in section 16-6,104, or to pay for part of the construction of sanitary sewer mains or water mains, the mayor and city council may issue revenue bonds. Such revenue bonds shall not impose any general liability upon the city but shall be secured by the revenue received by the city for the operation of the sanitary sewer system or waterworks system, and the amount of connection fees collected by the city for connections to such sanitary sewer mains or water mains. Such revenue bonds shall be sold for not less than par and bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. The amount of such revenue bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the city may be authorized to issue under its charter or any statute of this state.



16-6,106 Powers.

Cities of the first class are hereby authorized and empowered to develop and implement and from time to time amend, change, and modify a general plan or program of flood and storm water control, drainage, and disposal for such city. If the plan or program requires works of improvement outside of the city limits, it shall be submitted for review to the boards of the county or counties affected and to the Department of Natural Resources. To accomplish such purposes, or any of them, the city may to the extent deemed needful or useful in the judgment of the city council:

(1) Procure and contract for professional and technical assistance of all kinds;

(2) Build, construct, alter, modify, and improve, using either its own employees, equipment, and facilities or by contract with others, dams, dikes, levees, drainways, channels, structures, devices, storm water sewers and systems, and works of all kinds and appurtenances thereto all without any limitation whatsoever, including extensions, additions, and improvements and alterations of any such existing facilities, for the control, management, drainage, and disposal of flood, storm, or surface waters, both within and without the city as in the discretion of the city council may be required for the protection, benefit, and welfare of the city and its inhabitants and their property; and

(3) Acquire by purchase, lease, gift, and contract and through the exercise of the right of eminent domain all lands, structures, easements, rights-of-way, or other property real or personal both within and without the city as may in the discretion of the city council be required or useful in connection with any such plan or program and the implementation thereof.



16-6,107 Costs; financing.

For carrying out the purposes and powers set forth in section 16-6,106, including payment of the cost thereof, the city may:

(1) Borrow money and issue its negotiable general obligation bonds upon such terms and conditions as the mayor and city council may determine, without a vote of the electors;

(2) Levy a tax upon all taxable property in the city to pay such bonds and interest thereon and establish a sinking fund for such payment;

(3) Issue warrants to contractors and others furnishing services or materials or in satisfaction of other obligations created under section 16-6,106, such warrants to be issued in such amounts and on such terms and conditions as the mayor and city council shall determine, which warrants shall be redeemed and paid upon the sale of bonds or receipt of other funds available for such purpose;

(4) Receive gifts, grants, and funds from any source, including, but not limited to, state, federal, or private sources; and

(5) Cooperate and contract with any other government, governmental agency, or political subdivision, whether state or federal, and any person or organization providing funds for the purposes covered by sections 16-6,106 to 16-6,109.



16-6,108 General obligation bonds; issuance; hearing.

The powers granted by sections 16-6,106 to 16-6,109 may be exercised in whole or in part and from time to time as the city council may in its discretion determine but before general obligation bonds are issued for the purposes of sections 16-6,106 to 16-6,109, the city council shall hold a public hearing after three weeks' notice published in a legal newspaper in or of general circulation in such city, and the referendum provisions of sections 18-2501 to 18-2536 shall apply to any ordinance or resolution authorizing issuance of such bonds. The program for implementation of the plan may be adopted and carried out in parts, sections, or stages.



16-6,109 Sections; supplemental to other laws.

The powers granted by sections 16-6,106 to 16-6,109 are independent of and in addition to all other grants of powers on the same or related subjects but may be exercised jointly with or supplemented by the powers granted by existing state law, including, but not limited to, sections 16-667 to 16-672.11, 16-680, 16-683, 16-693, 18-401 to 18-411, 18-501 to 18-512, 19-1305, 23-320.07 to 23-320.13, and 31-501 to 31-553 and the Combined Improvement Act.



16-6,110 Acquisition of system; acceptance of funds; administration; powers.

A city of the first class shall have the power by ordinance to acquire, by the exercise of the power of eminent domain or otherwise, lease, purchase, construct, own, maintain, and operate, or contract for the operation of public passenger transportation systems, excluding railroad systems, including all property and facilities required therefor, within and without the limits of the city, to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein, to exercise all powers granted by the Constitution and laws of the State of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto, including but not limited to receiving and accepting from the government of the United States or any agency thereof, from the State of Nebraska, or any subdivision thereof, and from any person or corporation, donations, devises, gifts, bequests, loans, or grants for or in aid of the acquisition, operation, and maintenance of such public passenger transportation systems, and to administer, hold, use, and apply the same for the purposes for which such donations, devises, gifts, bequests, loans, or grants may have been made, to negotiate with employees and enter into contracts of employment, to employ by contract or otherwise individuals singularly or collectively, to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act, to contract with an operating and management company for the purpose of operating, servicing, and maintaining any public passenger transportation systems any such city shall acquire under the provisions of sections 16-6,110 and 75-303, and to exercise such other and further powers with respect thereto as may be necessary, incident, or appropriate to the powers of such city.



16-6,111 Repealed. Laws 1999, LB 640, § 1.



16-6,112 Repealed. Laws 1999, LB 640, § 1.



16-6,113 Repealed. Laws 1999, LB 640, § 1.



16-6,114 Repealed. Laws 1999, LB 640, § 1.



16-6,115 Repealed. Laws 1999, LB 640, § 1.



16-6,116 Repealed. Laws 1999, LB 640, § 1.



16-701 Fiscal year, commencement.

The fiscal year of each city of the first class and of any public utility of a city of the first class commences on October 1 and extends through the following September 30 except as provided in the Municipal Proprietary Function Act.



16-702 Property tax; general purposes; levy; collection; maximum authorized; specific purposes; additional levies.

(1) Subject to the limits in section 77-3442, the mayor and city council shall have power to levy and collect taxes for all municipal purposes on the taxable property within the corporate limits of the city. All city taxes, except special assessments otherwise provided for, shall become due on the first day of December of each year.

(2) At the time provided for by law, the city council shall cause to be certified to the county clerk the amount of tax to be levied for purposes of the adopted budget statement on the taxable property within the city for the year then ensuing, as shown by the assessment roll for such year, including all special assessments and taxes assessed as provided by law. The county clerk shall place the same on the proper tax list to be collected in the manner provided by law for the collection of county taxes in the county where such city is situated.

(3) In all sales for delinquent taxes for municipal purposes, if there are other delinquent taxes due from the same person or lien on the same property, the sales shall be for all the delinquent taxes. Such sales and all sales made under and by virtue of this section or the provisions of law referred to in this section shall be of the same validity and, in all respects, shall be deemed and treated as though such sale had been made for the delinquent county taxes exclusively.

(4) The maximum amount of tax which may be certified, assessed, and collected for purposes of the adopted budget statement shall not require a tax levy in excess of eighty-seven and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such city. Any special assessments, special taxes, amounts assessed as taxes, and such sums as may be authorized by law to be levied for the payment of outstanding bonds and debts may be made by the city council in addition to the levy of eighty-seven and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such city. The city council may certify a further amount of tax to be levied which shall not require a tax levy in excess of seven cents on each one hundred dollars upon the taxable value of the taxable property within such city for the purpose of establishing the sinking fund or sinking funds authorized by sections 19-1301 to 19-1304, and in addition thereto, when required by section 18-501, a further levy of ten and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such city may be imposed.

(5) Nothing in this section shall be construed to authorize an increase in the amounts of levies for any specific municipal purpose or purposes elsewhere limited by law, whether limited in specific sums or by tax levies.



16-703 Repealed. Laws 1963, c. 481, § 4.



16-704 Annual appropriation bill; contents.

Each city of the first class shall adopt a budget statement pursuant to the Nebraska Budget Act, to be termed "The Annual Appropriation Bill", in which the city may appropriate such sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such city.

Levy of taxes should be certified to the county clerk for levy by the county. McDonald v. Lincoln County, 141 Neb. 741, 4 N.W.2d 903 (1942).

The term "government" as used in the Constitution in relation to law governing cities of the first class is not limited to the administration of laws or regulation, but includes all activities engaged in lawfully by such city. Mutual Oil Co. v. Zehrung, 11 F.2d 887 (D. Neb. 1925).



16-705 Repealed. Laws 1976, LB 657, § 1.



16-706 Expenditures; how made; limitations; diversion of funds; violation; penalty; payment of judgments.

The mayor and city council shall not have power to appropriate, issue, or draw any order or warrant on the city treasurer for money, unless the order or warrant has been appropriated or ordered by ordinance or the claim for the payment of which such order or warrant is issued has been allowed according to sections 16-726 to 16-729, and a fund has been provided in the adopted budget statement out of which such claim is payable. Any transfer or diversion of the money or credits from any of the funds to another fund or to a purpose other and different from that for which proposed, except as provided in section 16-721, shall render any city council member voting therefor or any officer of the city participating therein guilty of a misdemeanor, and any person shall, upon conviction thereof, be fined twenty-five dollars for each offense, together with costs of prosecution. Should any judgment be obtained against the city, the mayor and finance committee, with the sanction of the city council, may borrow a sufficient amount to pay the judgments, for a period of time not to extend beyond the close of the next fiscal year, which sum and interest thereon shall, in like manner, be added to the amount authorized to be raised in the general tax levy of the next year and embraced therein.

Where city has in its general funds sufficient unappropriated funds, it may use the same for the creation of a lighting system, if sanctioned by a majority of the electors, even where there was no provision therefor in the annual appropriation bill. Christensen v. City of Fremont, 45 Neb. 160, 63 N.W. 364 (1895).



16-707 Board of equalization; meetings; notice; special assessments; grounds for review.

The mayor and city council shall meet as a board of equalization each year at such times as they shall determine to be necessary, giving notice of any such sitting at least ten days prior thereto by publication in a legal newspaper in or of general circulation in the city. When so assembled they shall have power to equalize all special assessments, not herein otherwise provided for, and to supply any omissions in the assessments and at such meeting the assessments shall be finally levied by them. A majority of all the members elected to the city council shall constitute a quorum for the transaction of any business properly brought before them, but a less number may adjourn from time to time and compel the attendance of absent members. When sitting as a board of equalization on special taxes, the city council may adopt such reasonable rules as to the manner of presenting complaints and applying for remedies and relief as shall seem just. It shall not invalidate or prejudice the proceedings of the board that a majority of the members thereof do not, after organization by a majority, continue present during the advertised hours of sitting so long as the city clerk or some member of the board shall be present to receive complaints and applications and give information. No final action shall be taken by the board except by a majority of all the members elected to the city council comprising the same, and in open session. All the special taxes herein authorized shall be levied and assessed on all lots, parts of lots, lands, and real estate to the extent of the special benefit to such lots, parts of lots, lands, and real estate, by reason of such improvement, such benefits to be determined by the city council sitting as a board of equalization, or as otherwise herein provided, after publication and notice to property owners herein provided. In cases where the city council sitting as a board of equalization shall find such benefits to be equal and uniform, such assessments may be according to the feet frontage and may be prorated and scaled back from the line of such improvement according to such rules as the board of equalization may consider fair and equitable and all such assessments and findings of benefits shall not be subject to review in any equitable or legal action except for fraud, injustice, or mistake.

A city of the first class has statutory authority to create water district and to levy assessments for the payment of the cost thereof. Wiborg v. City of Norfolk, 176 Neb. 825, 127 N.W.2d 499 (1964).

A notice of time and place of meeting of council as a board of equalization, to equalize special assessments to pay for paving published in a newspaper of general circulation within the city from 17th to the 27th of the month inclusive, the last day being the date of hearing, is a substantial compliance with the section. Lanning v. City of Hastings, 93 Neb. 665, 141 N.W. 817 (1913).

Notice of hearing is jurisdictional. Cook v. Gage County, 65 Neb. 611, 91 N.W. 559 (1902).



16-708 Special assessments; invalidity; reassessment.

Whenever any special assessment upon any lot or lots or lands or parcels of land in a city of the first class is found to be invalid and uncollectible, shall be adjudged to be void by a court of competent jurisdiction, or is paid under protest and recovered by suit, because of any defect, irregularity, or invalidity in any of the proceedings or on account of the failure to observe and comply with any of the conditions, prerequisites, and requirements of any statute or ordinance, the mayor and city council may relevy or reassess the special assessment upon the lot or lots or lands or parcels of land in the same manner as other special assessments are levied, without regard to whether the formalities, prerequisites, or conditions prior to equalization have been had or not.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).



16-708.01 Special assessments; illegal annexation; validation.

Whenever a city of the first class lawfully reannexes territory which it had formerly annexed but which annexation was illegal because the statutes under which such original annexation was made were unconstitutional and void, (1) all special assessments levied by such city of the first class with respect to such territory shall be validated, binding and legal upon such city of the first class and the inhabitants of such territory in the same manner as if the original annexation had been lawful, (2) all zoning, special use permits and contracts for municipal services made or entered into with respect to such territory by such city of the first class shall be validated, binding and legal upon such city of the first class and the inhabitants of such territory in the same manner as if the original annexation had been lawful, (3) any prior actions by any officials of such city of the first class, including the election of council members from such territory or a part thereof shall be validated, binding and legal upon such city of the first class and the inhabitants of such territory in the same manner as if the original annexation had been lawful, and (4) such city of the first class shall have power to assess or reassess and levy or relevy new assessments equal to the special benefits and not exceeding the cost of improvements for which any assessment was originally made upon such territory to be made in substantially the manner provided for making original assessments of like nature and when so made, shall constitute a lien upon the property prior and superior to all other liens except liens for other special assessments, and taxes or special assessments so assessed or reassessed shall be enforced and collected as other special taxes, and in making such assessment or reassessment, the city council sitting as a board of equalization and assessment shall take into consideration payments, if any, made on behalf of the property reassessed under assessments made prior to the reannexation.



16-709 Special assessments; irregularities; correction.

In cases of any omission, mistake, defect, or irregularity in the preliminary proceedings on any special assessment in a city of the first class, the city council shall have power to correct such mistake, omission, defect, or irregularity, and levy or relevy, as the case may be, a special assessment on any or all property in the district, in accordance with the special benefits received and damages sustained to the property on account of such improvement as found by the city council sitting as a board of equalization. The city council shall deduct from the benefits and allow as a credit, before such relevy, an amount equal to the sum of the installments paid in the original levy.



16-710 Repealed. Laws 1967, c. 58, § 2.



16-711 Road tax; how expended.

All money arising from the levying of a road tax against or upon property in a city of the first class shall belong to such city and shall be expended upon the streets and grades in such city.

The amendment of statute without saving clause, during course of city's litigation for transfer of road funds, is fatal to all rights based on original statute not retained in the amended statute. City of Beatrice v. Gage County, 130 Neb. 850, 266 N.W. 777 (1936).



16-712 City funds; depositories; payment; conflict of interest.

The city treasurer shall deposit, and at all times keep on deposit, for safekeeping, in banks, capital stock financial institutions, or qualifying mutual financial institutions of approved and responsible standing, all money collected, received, or held by him or her as city treasurer. Such deposits shall be subject to all regulations imposed by law or adopted by the city council for the receiving and holding thereof. The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution shall also be serving as mayor, as a member of the city council, as a member of a board of public works, or as any other officer of such city shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such city funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



16-713 City funds; certificates of deposit; time deposits; security required.

The city treasurer may, upon resolution of the mayor and city council authorizing the action, purchase certificates of deposit from and make time deposits in banks, capital stock financial institutions, or qualifying mutual financial institutions selected as depositories of city funds under the provisions of sections 16-712, 16-714, and 16-715. The certificates of deposit purchased and time deposits made shall bear interest and shall be secured as set forth in sections 16-714 and 16-715, except that the penal sum of such bond or the sum of such security shall be reduced in the amount of the time deposit or certificate of deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



16-714 City funds; depository bond; conditions.

For the security of the fund so deposited, the city treasurer shall require each depository to give bond for the safekeeping and payment of such deposits and the accretions thereof, which bond shall run to the city and be approved by the mayor. Such bond shall be conditioned that such a depository shall, at the end of every quarter, render to the city treasurer a statement in duplicate, showing the several daily balances, the amount of money of the city held by it during the quarter, the amount of the accretion thereto, and how credited. The bond shall also be conditioned that the depository shall generally do and perform whatever may be required by the provisions of sections 16-712 to 16-715 and faithfully discharge the trust reposed in such depository. Such bond shall be as nearly as practicable in the form provided in section 77-2304. No person in any way connected with any depository as an officer or stockholder shall be accepted as a surety on any bond given by the depository of which he or she is an officer or stockholder. Such bond shall be deposited with the city clerk. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



16-715 City funds; depository; security in lieu of bond; authorized.

In lieu of the bond required by section 16-714, any bank, capital stock financial institution, or qualifying mutual financial institution making application to become a depository may give security as provided in the Public Funds Deposit Security Act to the city clerk. The penal sum of such bond shall be equal to or greater than the amount of the deposit in excess of that portion of such deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

This section permits banks to pledge certain securities to secure deposits of a city of the first class. Luikart v. City of Aurora, 125 Neb. 263, 249 N.W. 590 (1933).



16-716 City funds; depositories; maximum deposits; liability of treasurer.

The city treasurer shall not have on deposit in any bank, capital stock financial institution, or qualifying mutual financial institution at any time more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus the maximum amount of the bond given by the bank, capital stock financial institution, or qualifying mutual financial institution if the bank, capital stock financial institution, or qualifying mutual financial institution gives a surety bond, nor in any bank, capital stock financial institution, or qualifying mutual financial institution giving a personal bond, more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus one-half of the amount of the bond of such bank, capital stock financial institution, or qualifying mutual financial institution, and the amount so on deposit any time with any such bank, capital stock financial institution, or qualifying mutual financial institution shall not in either case exceed the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus the paid-up capital stock and surplus of such bank, capital stock financial institution, or qualifying mutual financial institution.

The city treasurer shall not be liable for any loss sustained by reason of the failure of any such bonded depository whose bond has been duly approved by the mayor as provided in section 16-714 or which has, in lieu of a surety bond, given security as provided in section 16-715.



16-717 City treasurer; books and accounts.

The city treasurer shall receive all money belonging to the city, and the city clerk and city treasurer shall keep their books and accounts in such a manner as the mayor and city council shall prescribe. The city treasurer shall keep a daily cash book, which shall be footed and balanced daily, and such books and accounts shall always be subject to inspection of the mayor, members of the city council, and such other persons as they may designate.



16-718 City treasurer; warrants; issuance; delivery.

Upon allowance of a claim by the city council, the order for the payment thereof shall specify the particular fund out of which it is payable as specified in the adopted budget statement, and no order or warrant shall be drawn in excess of eighty-five percent of the current levy for the purpose for which it is drawn unless there shall be sufficient money in the treasury to the credit of the proper fund for its payment, and no claim shall be audited or allowed except an order or warrant for the payment thereof may legally be drawn. All warrants drawn upon the treasury must be signed by the mayor and countersigned by the city clerk and shall state the particular fund to which the same is chargeable, the person to whom payable, and for what particular object. No money shall be otherwise paid than upon such warrant so drawn. Such warrants may be delivered immediately when so drawn.



16-719 City treasurer; conversion of funds; penalty.

The city treasurer shall keep all money in his or her hands belonging to the city separate and distinct from his or her own money. He or she is expressly prohibited from using, either directly or indirectly, the city money or warrants in his or her custody and keeping for his or her own use and benefit or that of any other person. Any violation of this section shall subject him or her to immediate removal from office by the city council, and the council may declare such office vacant. The mayor shall appoint a successor, who shall be confirmed by the city council, to hold office for the remainder of the term.



16-720 City treasurer; report; warrant register.

The city treasurer shall report to the mayor and city council annually, and more often if required, at such times as may be prescribed by ordinance, giving a full and detailed account of the receipts and expenditures during the preceding fiscal year, and the state of the treasury. He or she shall also keep a register of all warrants redeemed and paid during the year, describing such warrants, their date, amount, number, time of payment, the fund from which paid, and the person to whom paid. All such warrants shall be examined by the finance committee at the time of making such annual report.



16-721 City funds; transfer; when authorized.

Each fund created under Chapter 16 shall be strictly devoted to the purpose for which it was created and shall not be diverted therefrom. When the city council by a three-fourths vote of the members thereof shall declare the expenditure of any fund for the purpose for which it was created to be unwise and impracticable or where the purpose thereof has been fully accomplished and the whole fund or an unexpired balance thereof remains, and no indebtedness has been incurred on account of such fund which has not been fully paid, such fund may be transferred to any other fund of the city by the affirmative vote of three-fourths of all the members of the city council.



16-722 City receipts and expenditures; publication.

The mayor and city council shall cause to be published semiannually a statement of the receipts of the city and an itemized account of the expenditures of the city.



16-723 Taxes; payable in cash; sinking fund; investment; matured bonds or coupons; payment.

All taxes levied for the purpose of raising money to pay the interest or to create a sinking fund for the payment of the principal of any funded or bonded debt of the city shall be payable in money only. Except as otherwise expressly provided, no money so obtained shall be used for any other purpose than the payment of the interest or debt for the payment of which it shall have been raised. Such sinking fund may, under the direction of the mayor and city council, be invested in any of the unmatured bonds issued by the city, provided they can be procured by the city treasurer at such rate or premium as shall be prescribed by ordinance. Any due or overdue bond or coupon shall be a sufficient warrant or order for the payment of the same by the city treasurer out of any fund especially created for that purpose without any further order or allowance by the mayor or city council.



16-724 Repealed. Laws 1983, LB 421, § 18.



16-725 Repealed. Laws 1955, c. 37, § 2.



16-726 Claims and accounts payable; filing; requirements; disallowance; notice; costs.

All liquidated and unliquidated claims and accounts payable against a city of the first class shall: (1) Be presented in writing; (2) state the name and address of the claimant and the amount of the claim; and (3) fully and accurately identify the items or services for which payment is claimed or the time, place, nature, and circumstances giving rise to the claim.

As a condition precedent to maintaining an action for a claim, other than a tort claim as defined in section 13-903, the claimant shall file such claim within ninety days of the accrual of the claim in the office of the city clerk.

The city clerk shall notify the claimant or his or her agent or attorney by letter mailed to the claimant's address within five days if the claim is disallowed by the city council.

No costs shall be recovered against such city in any action brought against it for any claim or for any claim allowed in part which has not been presented to the city council to be audited, unless the recovery is for a greater sum than the amount allowed with the interest due.

Noncompliance with the filing requirement of this section may be asserted as a defense in an action to recover on a claim against a city of the first class. Niemoller v. City of Papillion, 276 Neb. 40, 752 N.W.2d 132 (2008).

Where a claim is not filed with the city clerk — the person designated by statute as the authorized recipient — a substantial compliance analysis is not applicable. Niemoller v. City of Papillion, 276 Neb. 40, 752 N.W.2d 132 (2008).

The 90-day "condition precedent" under this section is a procedural precedent to commencement of a claim, and noncompliance is an affirmative defense which must be raised before the first tribunal or agency charged with determining the cause of action or the defense is waived. Crown Products Co. v. City of Ralston, 253 Neb. 1, 567 N.W.2d 294 (1997).



16-727 Claims; disallowance; appeal to district court; procedure.

When the claim of any person against the city, except a tort claim as defined in section 13-903, is disallowed in whole or in part by the city council, such person may appeal from the decision of the city council to the district court of the same county by causing a written notice to be served on the city clerk within twenty days after making such decision and executing a bond to such city, with good and sufficient sureties to be approved by the city clerk, conditioned for the faithful prosecution of such appeal and the payment of all costs that may be adjudged against the appellant.

Plaintiff failed to file a petition in district court within 50 days of denial of his claim, and therefore, became nonsuited. Fisher v. City of Grand Island, 239 Neb. 929, 479 N.W.2d 772 (1992).



16-728 Claims; allowance; appeal by taxpayer.

Any taxpayer may appeal from the allowance of any claim against the city, except a tort claim as defined in section 13-903, by serving a written notice upon the city clerk within ten days from such allowance and giving bond as provided in section 16-727. When the city council, by ordinance, provides for the publication of the list of the claims allowed, giving the amounts allowed and the names of the persons to whom allowed, in a legal newspaper in or of general circulation in such city, such appeal may be taken by a taxpayer by serving a notice thereof within such time after such publication as may be fixed by such ordinance, and giving bond for such appeal within ten days after such allowance.



16-729 Claims; allowance or disallowance; appeal; transcript; trial.

The city clerk, upon an appeal being taken under section 16-727 or 16-728 and being paid the proper fees therefor, including fees for filing the same in the district court, shall make out a transcript of the proceedings of the city council, mayor, and other officers as relate to the presentation and allowance or disallowance of such claim and shall file it with the clerk of the district court within thirty days after the decision allowing or disallowing the claim and paying the proper commencement fees. Such appeal shall be entered on the docket of the court, tried, and determined and costs awarded thereon in the manner provided in sections 25-1901 to 25-1937. No appeal bond shall be required of the city by any court in the case of an appeal by the city, and judgment shall be stayed pending such appeal.



16-730 Repealed. Laws 1965, c. 77, § 2.



16-731 County treasurer; monthly payment of bond fund money; when.

Any city of the first class may request that bond fund money be included with payments distributed under subsection (4) of section 23-1601. Such bond fund money shall be included in the monthly payment until notified otherwise by the city.



16-801 Offstreet parking; purpose.

The Legislature finds and declares that the great increase in the number of motor vehicles, buses, and trucks in Nebraska has created hazards to life and property in cities of the first class in the state. In order to remove or reduce such hazards to life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is hereby deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities in Nebraska to own offstreet vehicle parking facilities exclusively for the parking of motor vehicles.



16-802 Grant of power.

Any city of the first class is hereby authorized to own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities for the use of the general public. This does not include the power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided in this section. Such city shall have the authority to acquire by grant, contract, or purchase or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct the facilities necessary or convenient in the carrying out of this grant of power. Before any such city may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication in a legal newspaper in or of general circulation in the city once each week for not less than three weeks, inviting application for private ownership and operation of offstreet parking facilities. If no application or applications have been received or, if received, the application or applications have been disapproved by the city council within ninety days from the first date of publication, then such city may proceed in the exercise of the powers granted under this section.



16-803 Acquisition of property and facilities; cost; revenue bonds; interest; issuance; revenue pledged.

In order to pay the cost required by any purchase, construction, lease, or condemnation of property and equipping of facilities, or the enlargement of presently owned facilities, or to pay a portion of the cost of facilities purchased or constructed pursuant to the Offstreet Parking District Act, a city of the first class may issue revenue bonds to provide the funds for such improvements. Such revenue bonds shall not be payable from any general tax upon the issuing city, but shall be a lien only upon the revenue and earnings of the parking facilities. Such revenue bonds may be issued at an interest cost to maturity set by the city council and shall mature in not to exceed forty years but may be optional prior to maturity at a premium as provided in the authorizing resolution or ordinance. Any such revenue bonds which may be issued shall not be included in computing the maximum amount of bonds which the issuing city of the first class may be authorized to issue under its charter or any statute of this state. Such revenue bonds may be issued and sold or delivered to the contractor at par and accrued interest for the amount of work performed. If any city has installed or installs onstreet parking meters, it may pledge all or any part of the revenue of such parking meters, not previously pledged, as security for the bonds authorized in this section.



16-804 Revenue bonds; plans and specifications; engineer.

Before the issuance of any revenue bonds as provided under section 16-803, the city of the first class shall have an independent and qualified firm of engineers prepare plans and specifications for such improvements. In the preparation of the plans and specifications, the independent engineer shall collaborate and counsel with any city engineering or traffic departments so as to coordinate the program with the program for the control of traffic within such city.



16-805 City council; rules and regulations; rates and charges; adopt.

The city council shall make all necessary rules and regulations governing the use, operation, and control of the improvements as provided in sections 16-801 to 16-811. In the exercise of the grant of power as provided in sections 16-801 to 16-811, the city of the first class may make contracts with departments of the city, or others, if such contracts are necessary and needed for the payment of the revenue bonds authorized in section 16-803 and for the successful operation of the parking facilities. The city council shall also establish and maintain equitable rates or charges for such services sufficient in amount to pay for the cost of operation, repair, and upkeep of the facilities to be purchased, acquired, or leased, and the principal of and interest on any revenue bonds issued pursuant to sections 16-801 to 16-811. The city council may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention with sections 16-801 to 16-811.



16-806 Ordinance; publication; objections; submission to electors; election; notice.

The mayor and city council of a city of the first class may adopt by ordinance the proposition to make such purchase or to erect such facility or facilities as set forth in section 16-802, and before the purchase can be made or facility created, the city council shall publish in a legal newspaper in or of general circulation in the city the location of the proposed offstreet motor vehicle parking facility or facilities, the proposed cost, and the total amount of the bonds to be issued. If the electors of such city, equal in number to five percent of the electors of such city voting at the last preceding general municipal election, file a written objection or objections to the proposed issuance of revenue bonds within sixty days after the adoption of such ordinance, the city council must submit the question to the electors of such city at a general municipal election or at a special election called for that purpose and be approved by a majority of the electors voting on such question. If the question is submitted at a special election, the vote for the purchase or acquisition of such real estate or the purchase or erection of such facility or facilities shall equal at least a majority of the votes cast at the last preceding general election. Notice of the time and place of the election shall be given by publication in a legal newspaper in or of general circulation in such city three successive weeks prior thereto.



16-807 Lease of facilities; competitive bidding.

On the creation of a parking facility as provided under section 16-802 for the use of the general public, the city may lease such facility to one or more operators to provide for the efficient operation of the facility. Such lease shall be let on a competitive basis and no lease shall run for a period in excess of ten years. In granting any lease, the city shall retain such control of the facility as may be necessary to insure that the facility will be properly operated in the public interest and that the prices charged are reasonable. The provisions of sections 16-801 to 16-811 shall not be construed to authorize the city or the lessee of the facility to engage in the sale of any commodity, product, or service, or to engage in any business other than the purposes set forth in section 16-802.



16-808 Property not subject to condemnation.

Property now used or hereafter acquired for offstreet motor vehicle parking by a private operator shall not be subject to condemnation.



16-809 Revenue bonds; rights of holders.

The provisions of sections 16-801 to 16-811 and of any ordinance authorizing the issuance of bonds under the provisions of sections 16-801 to 16-811 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such city, issued under the provisions of sections 16-801 to 16-811, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 16-801 to 16-811 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



16-810 Revenue bonds; onstreet parking meters; revenue; use; exception.

Any city of the first class is authorized to use any or all of the revenue from onstreet parking meters for the purpose set forth in section 16-802 if such revenue has not been pledged for the payment of revenue bonds authorized in section 16-803.



16-811 Sections; supplementary to existing law.

Sections 16-801 to 16-811 are supplementary to existing statutes relating to cities of the first class and confer upon such cities powers not heretofore granted.



16-812 Transferred to section 19-3301.



16-813 Transferred to section 19-3302.



16-814 Transferred to section 19-3303.



16-815 Transferred to section 19-3304.



16-816 Transferred to section 19-3305.



16-817 Transferred to section 19-3306.



16-818 Transferred to section 19-3307.



16-819 Transferred to section 19-3308.



16-820 Transferred to section 19-3309.



16-821 Transferred to section 19-3310.



16-822 Transferred to section 19-3311.



16-823 Transferred to section 19-3312.



16-824 Transferred to section 19-3313.



16-825 Transferred to section 19-3314.



16-826 Transferred to section 19-3315.



16-827 Transferred to section 19-3316.



16-828 Transferred to section 19-3317.



16-829 Transferred to section 19-3318.



16-830 Transferred to section 19-3319.



16-831 Transferred to section 19-3320.



16-832 Transferred to section 19-3321.



16-833 Transferred to section 19-3322.



16-834 Transferred to section 19-3323.



16-835 Transferred to section 19-3324.



16-836 Transferred to section 19-3325.



16-837 Transferred to section 19-3326.



16-901 Zoning regulations; building ordinances; public utility codes; extension; notice to county board.

(1) Except as provided in section 13-327 and subsection (2) of this section, the extraterritorial zoning jurisdiction of a city of the first class shall consist of the unincorporated area two miles beyond and adjacent to its corporate boundaries.

(2) For purposes of sections 70-1001 to 70-1020, the extraterritorial zoning jurisdiction of a city of the first class shall consist of the unincorporated area one mile beyond and adjacent to its corporate boundaries.

(3) Any city of the first class may apply by ordinance any existing or future zoning regulations, property use regulations, building ordinances, electrical ordinances, plumbing ordinances, and ordinances authorized by section 16-240 within its extraterritorial zoning jurisdiction with the same force and effect as if such area were within the corporate limits of the city, except that no such ordinance shall be extended or applied so as to prohibit, prevent, or interfere with the conduct of existing farming, livestock operations, businesses, or industry. The fact that the extraterritorial zoning jurisdiction is located in a different county or counties than some or all portions of the municipality shall not be construed as affecting the powers of the city to apply such ordinances.

(4)(a) A city of the first class shall provide written notice to the county board of the county in which the city’s extraterritorial zoning jurisdiction is located when proposing to adopt or amend a zoning ordinance which affects the city’s extraterritorial zoning jurisdiction within such county. The written notice of the proposed change to the zoning ordinance shall be sent to the county board or its designee at least thirty days prior to the final decision by the city. The county board may submit comments or recommendations regarding the change in the zoning ordinance at the public hearings on the proposed change or directly to the city within thirty days after receiving such notice. The city may make its final decision (i) upon the expiration of the thirty days following the notice or (ii) when the county board submits comments or recommendations, if any, to the city prior to the expiration of the thirty days following the notice.

(b) Subdivision (4)(a) of this section does not apply to a city of the first class (i) located in a county with a population in excess of one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census or (ii) if the city and the county have a joint planning commission or joint planning department.

A city is exercising control and county zoning regulations are superseded if the city adopts an ordinance with respect to territory within the extraterritorial jurisdiction, and it is not necessary that the city designate each particular piece of property within that jurisdiction. County of Dakota v. Worldwide Truck Parts & Metals, 245 Neb. 196, 511 N.W.2d 769 (1994).



16-902 Designation of jurisdiction; subdivision; platting; consent required; review by county planning commission; when required.

(1) Except as provided in subsection (4) of this section, a city of the first class may designate by ordinance the portion of the territory located within its extraterritorial zoning jurisdiction and outside of any other organized city or village within which the designating city will exercise the powers and duties granted by sections 16-902 to 16-904 or section 19-2402.

(2) No owner of any real property located within the area designated by a city pursuant to subsection (1) or (4) of this section may subdivide, plat, or lay out such real property in building lots, streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto without first having obtained the approval of the city council of such city or its agent designated pursuant to section 19-916 and, when applicable, having complied with sections 39-1311 to 39-1311.05. The fact that such real property is located in a different county or counties than some or all portions of the city shall not be construed as affecting the necessity of obtaining the approval of the city council of such city or its designated agent.

(3) In counties that (a) have adopted a comprehensive development plan which meets the requirements of section 23-114.02 and (b) are enforcing subdivision regulations, the county planning commission shall be provided with all available materials on any proposed subdivision plat, contemplating public streets or improvements, which is filed with a city of the first class in that county, when such proposed plat lies partially or totally within the portion of that city's extraterritorial zoning jurisdiction where the powers and duties granted by sections 16-902 to 16-904 are being exercised by that city in such county. The commission shall be given four weeks to officially comment on the appropriateness of the design and improvements proposed in the plat. The review period for the commission shall run concurrently with subdivision review activities of the city after the commission receives all available material for a proposed subdivision plat.

(4) If a city of the first class receives approval for the cession and transfer of additional extraterritorial zoning jurisdiction under section 13-327, such city may designate by ordinance the portion of the territory located within its extraterritorial zoning jurisdiction and outside of any other organized city or village within which the designating city will exercise the powers and duties granted by sections 16-902 to 16-904 or section 19-2402 and shall include territory ceded under section 13-327 within such designation.

Act, of which this section was a part, sustained as constitutional. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).



16-903 Platting; recording; city council; powers.

No plat or instruments effecting the subdivision of real property, described in section 16-902, shall be recorded or have any force and effect unless the same be approved by the city council of such city or by its agent designated pursuant to section 19-916. The city council of such city shall have power, by ordinance, to provide the manner, plan, or method by which real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same; and to prohibit the sale or offering for sale of, and the construction of buildings and other improvements on, any lots or parts of real property not subdivided, platted, or laid out as required in sections 16-902 to 16-904, 19-916, 19-918, and 19-920.

Act, of which this section was a part, sustained as constitutional. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).



16-904 Conformity with ordinance; dedication of avenues, streets, and alleys.

The city council, described in section 16-902, shall have power to compel the owner of any real property in such area in subdividing, platting, or laying out the same to conform to the requirements of the ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance therewith.

Act, of which this section was a part, sustained as constitutional. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).



16-905 Designation of jurisdiction; how described.

An ordinance of any city of the first class designating the extraterritorial zoning jurisdiction of the city under section 16-901 or 16-902 shall describe such territory by metes and bounds or by reference to an official map.



16-1001 Act, how cited; applicability.

Sections 16-1001 to 16-1019 shall be known and may be cited as the Police Officers Retirement Act and shall apply to all police officers of a city of the first class.



16-1002 Terms, defined.

For purposes of the Police Officers Retirement Act, unless the context otherwise requires:

(1) Actuarial equivalent means equality in value of the aggregate amount of benefit expected to be received under different forms of benefit or at different times determined as of a given date as adopted by the city or the retirement committee for use by the retirement system. Actuarial equivalencies shall be specified in the funding medium established for the retirement system, except that if benefits under the retirement system are obtained through the purchase of an annuity contract, the actuarial equivalent of any such form of benefit shall be the amount of pension benefit which can be purchased or otherwise provided by the police officer's retirement value. All actuarial and mortality assumptions adopted by the city or retirement committee shall be on a sex-neutral basis;

(2) Annuity contract means the contract or contracts issued by one or more life insurance companies and purchased by the retirement system in order to provide any of the benefits described in the act. Annuity conversion rates contained in any such contract shall be specified on a sex-neutral basis;

(3) Beneficiary means the person or persons designated by a police officer, pursuant to a written instrument filed with the retirement committee before the police officer's death, to receive death benefits which may be payable under the retirement system;

(4) Funding agent means any bank, trust company, life insurance company, thrift institution, credit union, or investment management firm selected by the city or retirement committee to hold or invest the funds of the retirement system;

(5) Regular interest means the rate of interest earned each calendar year equal to the rate of net earnings realized for the calendar year from investments of the retirement fund. Net earnings means the amount by which income or gain realized from investments of the retirement fund exceeds the amount of any realized losses from such investments during the calendar year;

(6) Regular pay means the average salary of the police officer for the period of five consecutive years preceding elective retirement, death, or date of disability which produces the highest average;

(7) Retirement committee means the retirement committee created pursuant to section 16-1014;

(8) Retirement system means a retirement system established pursuant to the act;

(9) Retirement value means the accumulated value of the police officer's employee account and employer account. The retirement value consists of the sum of the contributions made or transferred to such accounts by the police officer and by the city on the police officer's behalf and the regular interest credited to the accounts as of the date of computation, reduced by any realized losses which were not taken into account in determining regular interest in any year, and further adjusted each year to reflect the pro rata share for the accounts of the appreciation or depreciation of the fair market value of the assets of the retirement system as determined by the retirement committee. The retirement value shall be reduced by the amount of all distributions made to or on the behalf of the police officer from the retirement system. Such valuation shall be computed annually as of December 31. If separate investment accounts are established pursuant to subsection (3) of section 16-1004, a police officer's retirement value with respect to such accounts shall be equal to the value of his or her separate investment accounts as determined under such subsection;

(10) Salary means all amounts paid to a participating police officer by the employing city for personal services as reported on the participant's federal income tax withholding statement, including the police officer's contributions picked up by the city as provided in subsection (2) of section 16-1005 and any salary reduction contributions which are excludable from income for federal income tax purposes pursuant to section 125 or 457 of the Internal Revenue Code;

(11) Sex-neutral basis means the benefit calculation provided to the city of the first class by a licensed domestic or foreign insurance or annuity company with a product available for purchase in Nebraska that utilizes a blended, non-gender-specific rate for actuarial assumptions, mortality assumptions, and annuity conversion rates for a particular participant, except that if a blended, non-gender-specific rate is not available for purchase in Nebraska, the benefit calculation shall be performed using the arithmetic mean of the male-specific actuarial assumptions, mortality assumptions, or annuity conversion rates and the female-specific actuarial assumptions, mortality assumptions, or annuity conversion rates, as applicable, for a particular participant, and the arithmetic mean shall be determined by adding the male-specific actuarial assumptions, mortality assumptions, or annuity conversion rates to the female-specific actuarial assumptions, mortality assumptions, or annuity conversion rates applicable to a particular participant and dividing the sum by two; and

(12) Straight life annuity means an ordinary annuity payable for the life of the primary annuitant only and terminating at his or her death without refund or death benefit of any kind.



16-1003 Police officer; prior service; how treated.

A police officer shall be credited with all years of his or her service after the year 1965 for the purpose of determining vested retirement benefits under the Police Officers Retirement Act.



16-1004 Police Officers Retirement System Fund; administration; system funding; separate investment accounts.

(1) Each city of the first class shall keep and maintain a Police Officers Retirement System Fund for the purpose of investing payroll deductions and city contributions to the retirement system. The fund shall be maintained separate and apart from all city money and funds. The fund shall be administered under the direction of the city and the retirement committee exclusively for the purposes of the retirement system and for the benefit of participating police officers and their beneficiaries. The fund shall be established as a trust under the laws of this state for all purposes of section 401(a) of the Internal Revenue Code. Regular interest shall accrue on any contributions transferred into the fund. Such funds shall be invested in the manner prescribed in section 16-1016.

(2) The city shall establish a medium for funding of the retirement system, which may be a pension trust fund, custodial account, group annuity contract, or combination thereof, for the purpose of investing money for the retirement system in the manner prescribed by section 16-1016 and to provide the retirement, death, and disability benefits for police officers pursuant to the Police Officers Retirement Act. The trustee or custodian of any trust fund may be a designated funding agent which is qualified to act as a fiduciary or custodian in this state, the city treasurer, a city officer authorized to administer funds of the city, or a combination thereof.

(3) Upon direction of the city, there may be established separate investment accounts for each participating police officer for the purpose of allowing each police officer to direct the investment of all or a portion of his or her employee account or employer account subject to the requirements of section 16-1016 and any other rules or limitations that may be established by the city or the retirement committee. If separate investment accounts are established, each account shall be separately invested and reinvested, separately credited with all earnings and gains with respect to the investment of the assets of the investment account, and separately debited with the losses of the account. Each investment account shall be adjusted each year to reflect the appreciation or depreciation of the fair market value of the assets held in such account as determined by the retirement committee. The expenses incurred by the retirement system when a police officer directs the investment of all or a portion of his or her individual investment account shall be charged against the police officer's investment account and shall reduce the police officer's retirement value.



16-1005 Contribution by police officer; amount; city; pick up officers' contributions; voluntary contributions.

(1) Until October 1, 2013, each police officer shall contribute to the retirement system a sum equal to six percent of his or her salary. Beginning October 1, 2013, until October 1, 2015, each police officer shall contribute to the retirement system a sum equal to six and one-half percent of his or her salary. Beginning October 1, 2015, each police officer shall contribute to the retirement system a sum equal to seven percent of his or her salary. Such payment shall be made by regular payroll deductions from the police officer's periodic salary and shall be credited to his or her employee account on a monthly basis. Each such account shall also be credited with regular interest.

(2) Each city of the first class shall pick up the police officers' contributions required by subsection (1) of this section, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the Internal Revenue Code, except that the city shall continue to withhold federal income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed from the retirement system. The city shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The city shall pick up these contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. A police officer shall not be given an option to choose to receive the amount of the required contribution in lieu of having such contribution paid directly to the retirement system.

(3) Each police officer shall be entitled to make voluntary cash contributions to the retirement system in an amount not to exceed the contribution limitations established by the Internal Revenue Code. Voluntary contributions shall be credited to the police officer's employee account and shall thereafter be credited with regular interest. A police officer's voluntary contribution shall become a part of the Police Officers Retirement System Fund and shall be held, administered, invested, and distributed in the same manner as any other employee contribution to the retirement system.



16-1006 Contributions by city; amount; how credited; interest; when.

Each city of the first class shall contribute to the retirement system a sum equal to one hundred percent of the amounts deducted, in accordance with subsection (1) of section 16-1005, from each such police officer's periodic salary. Such payment shall be contributed as provided in subsection (1) of section 16-1005 for employee contributions and shall be credited to the police officer's employer account on a monthly basis. Each such account shall also be credited with regular interest. The city shall also contribute to the employer account of any police officer employed by the city on January 1, 1984, an amount equal to the employee contributions of such police officer that were made to the city prior to January 1, 1984, without interest, with such contribution to be made at the time the police officer retires or terminates employment with the city. The city may contribute such amount before the police officer's retirement or termination of employment or credit interest on such contribution.



16-1007 Retiring officer; annuity options; how determined; lump-sum payment option.

(1) At any time before the retirement date, the retiring police officer may elect to receive at his or her retirement date a pension benefit either in the form of a straight life annuity or any optional form of annuity benefit established by the retirement committee and provided under a purchased annuity contract. The optional annuity benefit shall be specified in the funding medium for the retirement system and shall include a straight life annuity with a guarantee of at least sixty monthly payments or an annuity payable for the life of the retiring police officer and, after the death of the retiree, monthly payments, as elected by the retiring police officer, of either one hundred percent, seventy-five percent, or fifty percent of the amount of annuity payable to the retiring police officer during his or her life, to the beneficiary selected by the retiring police officer at the time of the original application for an annuity. The optional benefit forms for the retirement system shall include a single lump-sum payment of the police officer's retirement value. The retiring police officer may further elect to defer the date of the first annuity payment or lump-sum payment to the first day of any specified month prior to age seventy. If the retiring police officer elects to receive his or her pension benefit in the form of an annuity, the amount of annuity benefit shall be the amount paid by the annuity contract purchased or otherwise provided by his or her retirement value as of the date of the first payment. Any such annuity contract purchased by the retirement system may be distributed to the police officer and, upon such distribution, all obligations of the retirement system to pay retirement, death, or disability benefits to the police officer and his or her beneficiaries shall terminate, without exception.

(2)(a) For all officers employed on January 1, 1984, and continuously employed by the city from such date through the date of their retirement, the amount of the pension benefit, when determined on the straight life annuity basis, shall not be less than the following amounts:

(i) If retirement occurs following age sixty and with twenty-five years of service with the city, fifty percent of regular pay; or

(ii) If retirement occurs following age fifty-five but before age sixty and with twenty-five years of service with the city, forty percent of regular pay.

(b) A police officer entitled to a minimum pension benefit under this subsection may elect to receive such pension benefit in any form permitted by subsection (1) of this section, including a single lump-sum payment. If the minimum pension benefit is paid in a form other than a straight life annuity, such benefit shall be the actuarial equivalent of the straight life annuity that would otherwise be paid to the officer pursuant to this subsection.

(c) If the police officer chooses the single lump-sum payment option, the officer can request that the actuarial equivalent be equal to the average of the cost of three annuity contracts based on products available for purchase in Nebraska. Of the three annuity contracts used for comparison, one shall be chosen by the police officer, one shall be chosen by the retirement committee, and one shall be chosen by the city. The annuity contracts used for comparison shall all use the same type of sex-neutral basis benefit calculation.

(3) If the retirement value of an officer entitled to a minimum pension benefit under subsection (2) of this section is not sufficient at the time of the first payment to purchase or provide the required pension benefit, the city shall transfer such funds as may be necessary to the employer account of the police officer so that the retirement value of such officer is sufficient to purchase or provide for the required pension benefit.

(4) Any retiring police officer whose pension benefit is less than twenty-five dollars per month on the straight life annuity option shall be paid a lump-sum settlement equal to the retirement value and shall not be entitled to elect to receive annuity benefits.



16-1008 Retirement options; retirement date.

(1) A police officer of a city of the first class may:

(a) Elect to retire and receive the applicable pension benefit provided in section 16-1007 based on his or her full retirement value upon the attainment of age sixty;

(b) Elect to take early retirement and receive the applicable pension benefit provided in section 16-1007 if he or she has attained the age of fifty-five and has completed twenty-five years of service with the city; or

(c) Retire as a result of disability while in the line of duty, as determined under section 16-1011, at any age, and receive the applicable pension benefit provided in section 16-1011.

(2) A police officer who is eligible to retire pursuant to subsection (1) of this section but does not, shall continue to contribute to his or her employee account, and the city shall continue to contribute to his or her employee account and to his or her employer account.

(3) The first of the month immediately following the last day of work shall be the retirement date.



16-1009 Police officer; death other than in the line of duty; pension benefit payable.

(1) When prior to retirement any police officer dies other than in the line of duty and except as provided in subsection (2) of this section, the entire retirement value shall be payable to the beneficiary or beneficiaries specified by the deceased police officer prior to his or her death or to the deceased police officer's estate if no beneficiary was specified. The retirement value or portion thereof to be received by the beneficiary may be paid in the form of a single lump-sum payment, straight life annuity, or other optional form of benefit specified in the retirement system's funding medium. If benefits are paid in the form of an annuity, the annuity shall be the amount paid by the annuity contract purchased or otherwise provided by the amount of the beneficiary's share of the retirement value as of the date of the first payment. Upon the purchase and distribution of such annuity contract to the beneficiary, all obligations of the retirement system to the beneficiary shall terminate, without exception.

(2) If any police officer employed by such city as a member of its paid police department on January 1, 1984, except those who were formerly employed in such department who are now in military service, dies while employed by the city as a police officer, other than in the line of duty, after becoming fifty-five years of age and before electing to retire, and after serving in the paid police department of such city for at least twenty-one years, then a pension of at least twenty-five percent of his or her regular pay in the form of a straight life annuity shall be paid to the surviving spouse of such deceased police officer. If the deceased police officer is not survived by a spouse or if the surviving spouse dies before the children of the police officer attain the age of majority, the pension benefit shall be paid to the police officer's minor children until they attain the age of majority. Each such child shall share equally in the total pension benefit to the age of his or her majority, except that as soon as a child attains the age of majority, such pension as to such child shall cease. To the extent that the retirement value at the date of death exceeds the amount required to purchase the specified pension, the excess shall be paid in the manner provided in subsection (1) of this section. If the actuarial equivalent of the pension benefit payable under this subsection exceeds the retirement value at the time of the first payment, the city shall contribute such additional amounts as may be necessary to purchase or provide for the required pension benefit. If a deceased police officer described in this subsection is not survived by a spouse or minor children, his or her death benefits shall be provided under subsection (1) of this section as if such officer was not employed by the city on January 1, 1984.

(3) Any payments for the benefit of a minor child shall be made on behalf of the child to the surviving parent or, if there is no surviving parent, to the legal guardian of the child.



16-1010 Police officer; death in the line of duty; beneficiaries; retirement benefits.

When prior to retirement any police officer dies in the line of duty or his or her death is caused by or is the result of injuries received while in the line of duty and if such police officer is not survived by a spouse or by minor children, the entire retirement value shall be payable to the beneficiary specified by the deceased police officer prior to his or her death or to the deceased police officer's estate if no beneficiary was specified. The retirement value or portion thereof to be received by the beneficiary may be paid in the form of a single lump-sum payment, straight life annuity, or other optional form of benefit specified in the retirement system's funding medium. For a police officer who is survived by a spouse or minor children, a retirement pension of fifty percent of regular pay shall be paid to the surviving spouse or, upon his or her remarriage or death, to the minor children during each child's minority subject to deduction of the amounts paid as workers' compensation benefits on account of death as provided in section 16-1012. Each such child shall share equally in the total pension benefit to the age of his or her majority, except that as soon as a child attains the age of majority, such pension as to such child shall cease. Any payments for the benefit of a minor child shall be made on behalf of such child to the surviving parent or, if there is no surviving parent, to the legal guardian of the child. To the extent that the retirement value at the date of death exceeds the amount required to purchase or provide the specified retirement pension, as reduced by any amounts paid as workers' compensation benefits, the excess shall be paid in the manner provided in subsection (1) of section 16-1009. If the actuarial equivalent of the pension benefit payable to a surviving spouse or minor children under this section exceeds the retirement value at the time of the first payment, the city shall contribute such additional amount as may be necessary to purchase or provide for the required pension benefit.



16-1011 Police officer; disability in the line of duty; benefit; requirements.

(1) If any police officer becomes disabled, such police officer shall be placed upon the roll of pensioned police officers at the regular retirement pension of fifty percent of regular pay for the period of such disability. For purposes of this section, disability shall mean the complete inability of the police officer, for reasons of accident or other cause while in the line of duty, to perform the duties of a police officer.

(2) No disability benefit payment shall be made except upon adequate proof furnished to the city, such proof to consist of a medical examination conducted by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state and who certifies to the city that the police officer is unable to perform the duties of a police officer. The city, during the first three years of the payment of such benefits, shall have the right, at reasonable times, to require the disabled police officer to undergo a medical examination at the city's expense to determine the continuance of the disability claimed. After such three-year period, the city may request the district court to order the police officer to submit proof of the continuance of the disability claimed if the city has reasonable grounds to believe the police officer is fraudulently receiving disability payments. The city shall have the right to demand a physical examination of the police officer by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state, and who is chosen by the city. The expense of such examination shall be borne by the city.

(3) In case of temporary disability of a police officer received while in the line of duty, he or she shall receive his or her salary during the continuance of such disability for a period not to exceed twelve months, except that if it is ascertained by the city council or other proper municipal authorities within twelve months that such temporary disability has become a disability as defined in this section, then the salary shall cease and he or she shall be entitled to the benefits for pensions in case of disability as provided in this section.

(4) All payments of pension or salary provided by this section shall be subject to deduction of amounts paid under the Nebraska Workers' Compensation Act. In case of a permanent disability of a police officer, such payments shall not commence until all credit for unused annual or sick leave and other similar credits have been fully utilized by the disabled police officer if there will be no impairment to his or her salary during the period of disability. Total payments to a disabled police officer, in excess of amounts paid as workers' compensation benefits, shall not be less than the retirement value at the date of disability. If the actuarial equivalent of the disability pension payable under this section exceeds the police officer's retirement value at the time of the first payment, the city shall contribute such additional amounts as may be necessary, from time to time, to provide for the required disability pension.

(5) If a police officer who was pensioned under this section is later determined to be no longer disabled, the pension provided for under this section shall terminate and the police officer's vested retirement value, as reduced by any disability payments made from the retirement system, shall thereafter be held and administered in the same manner as for any nondisabled police officer or former police officer.

(6) If a police officer who has pensioned under this section is later determined to be no longer disabled during the first three years when disability benefit payments are being paid the police officer may return to duty with the police force under the following conditions:

(a) If a vacancy exists on the police force for which the police officer is qualified and the police officer wishes to return to the police force, the city shall hire the police officer to fill the vacancy at a pay grade of not less than his or her previous pay grade; or

(b) If no vacancy exists on the police force and the police officer wishes to return to the police force, the city may create a vacancy under the city's reduction in force policy adopted under the Civil Service Act and rehire the officer at a pay grade of not less than his or her previous pay grade.

The provisions of this subsection shall not apply to a police officer whose disability benefit payments are terminated because of fraud on the part of the police officer.



16-1012 Police officer; temporary disability; workers' compensation benefits; how treated.

No police officer shall be entitled during any period of temporary disability to receive in full both his or her salary and his or her benefits under the Nebraska Workers' Compensation Act. All Nebraska workers' compensation benefits shall be payable in full to such police officer as provided in the Nebraska Workers' Compensation Act, but all amounts paid by the city or its insurer under the Nebraska Workers' Compensation Act to any disabled police officer entitled to receive a salary during such disability shall be considered as payments on account of such salary and shall be credited thereon. The remaining balance of such salary, if any, shall be payable as otherwise provided in the Police Officers Retirement Act.



16-1013 Police officer; termination of employment; benefits; how treated; vesting schedule.

(1) If a police officer quits or is discharged before his or her normal or early retirement date, the officer may request and receive as a lump-sum payment an amount equal to the retirement value of his or her employee account as determined at the valuation date preceding his or her termination of employment. Such police officer, if vested, shall also receive a deferred pension benefit in an amount purchased or provided by the retirement value at the date of retirement. The retirement value at such retirement date shall consist of the accumulated value of the police officer's employee account, as reduced by any lump-sum distributions received prior to retirement, together with a vested percentage of the accumulated value of the police officer's employer account at the date of retirement.

(2) Until July 1, 2012, the vesting schedule shall be as follows:

(a) If the terminated police officer has been a member of the retirement system for less than four years, such vesting shall be nil;

(b) If the terminating officer has been a member of the paid department of the city of the first class for at least four years, such vesting percentage shall be forty percent. Such vesting percentage shall be fifty percent after five years, sixty percent after six years, seventy percent after seven years, eighty percent after eight years, ninety percent after nine years, and one hundred percent after ten years; and

(c) All police officers shall be one hundred percent vested upon attainment of age sixty while employed by the city as a police officer.

(3) Beginning July 1, 2012, the vesting schedule shall be as follows:

(a) If the terminated police officer has been a member of the retirement system for less than two years, such vesting shall be nil;

(b) If the terminating officer has been a member of the paid department of the city of the first class for at least two years, such vesting percentage shall be forty percent. Such vesting percentage shall be sixty percent after four years, eighty percent after five years, and one hundred percent after seven years; and

(c) All police officers shall be one hundred percent vested upon attainment of age sixty while employed by the city as a police officer.

(4) The deferred pension benefit shall be payable on the first of the month immediately following the police officer's sixtieth birthday. At the option of the terminating police officer, such pension benefit may be paid as of the first of the month after such police officer attains the age of fifty-five. Such election may be made by the police officer any time prior to the payment of the pension benefits. The deferred pension benefit shall be paid in the form of the benefit options specified in subsection (1) of section 16-1007 as elected by the police officer. If the police officer's vested retirement value at the date of his or her termination of employment is less than three thousand five hundred dollars, the city may elect to pay such police officer his or her vested retirement value in the form of a single lump-sum payment.

(5) A police officer may elect upon his or her termination of employment to receive his or her vested retirement value in the form of a single lump-sum payment.

(6) Upon any lump-sum payment of a terminating police officer's retirement value under this section, such police officer will not be entitled to any deferred pension benefit and the city and the retirement system shall have no further obligation to pay such police officer or his or her beneficiaries any benefits under the Police Officers Retirement Act.

(7) If the terminating police officer is not credited with one hundred percent of his or her employer account, the nonvested portion of the account shall be forfeited and first used to meet the expense charges incurred by the city in connection with administering the retirement system and the remainder shall then be used to reduce the city contribution which would otherwise be required to fund pension benefits.



16-1014 Retirement committee; established; city council; responsibilities.

A retirement committee shall be established to supervise the general operation of the retirement system established pursuant to the Police Officers Retirement Act. The city council shall continue to be responsible for the general administration of such retirement system unless specific functions or all functions with regard to the administration of the retirement system are delegated, by ordinance, to the retirement committee. Whenever duties or powers are vested in the city or the retirement committee under the act or whenever the act fails to specifically allocate the duties or powers of administration of the retirement system, such powers or duties shall be vested in the city unless such powers or duties have been delegated by ordinance to the retirement committee. The city and the retirement committee shall have all powers which are necessary for or appropriate to establishing, maintaining, managing, and administering the retirement system.



16-1015 Retirement committee; members; terms; vacancy.

Each retirement committee established pursuant to section 16-1014 shall consist of members from both the police force and designees of the city council. The committee shall consist of six members of which four members shall be selected by the officers from the police force of the city. Two members shall be designated by the city council. The members who are not participants in such retirement system shall have a general knowledge of retirement plans. Members of the governing body of such city may serve on the retirement committee. The committee members shall be appointed to four-year terms. Vacancies shall be filled for the remainder of the term by a person with the same representation as his or her predecessor. Members of the retirement committee shall receive no salary and shall not be compensated for expenses.



16-1016 Retirement system funds; contracts for investments.

The funds of the retirement system shall be invested under the general direction of the retirement committee. The city or the retirement committee if delegated such function by the city shall select and contract with a funding agent or agents to hold or invest the assets of the retirement system and to provide for the benefits provided by the Police Officers Retirement Act. The city or committee may select and contract with investment managers registered under the federal Investment Advisers Act of 1940 to invest, reinvest, and otherwise manage such portion of the assets of the retirement system as may be assigned by the city or committee. All funds of the retirement system shall be invested pursuant to the policies established by the Nebraska Investment Council.



16-1017 Retirement committee; duties.

(1) It shall be the duty of the retirement committee to:

(a) Provide each employee a summary of plan eligibility requirements and benefit provisions;

(b) Provide, within thirty days after a request is made by a participant, a statement describing the amount of benefits such participant is eligible to receive; and

(c) Make available for review an annual report of the retirement system's operations describing both (i) the amount of contributions to the retirement system from both employee and employer sources and (ii) an identification of the total assets of the retirement system.

(2) Beginning December 31, 1998, through December 31, 2017:

(a) The chairperson of the retirement committee shall file with the Public Employees Retirement Board a report on each retirement plan established pursuant to section 401(a) of the Internal Revenue Code and administered by a retirement system established pursuant to the Police Officers Retirement Act and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the retirement committee shall cause to be prepared an annual report and the chairperson shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the retirement committee does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the city. All costs of the audit shall be paid by the city. The report shall consist of a full actuarial analysis of each such retirement plan administered by a retirement system established pursuant to the act. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(3)(a) Beginning December 31, 2018, and each December 31 thereafter, for a defined benefit plan the chairperson of the retirement committee or his or her designee shall prepare and electronically file an annual report with the Auditor of Public Accounts and the Nebraska Retirement Systems Committee of the Legislature. If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, the report shall be in addition to the reports required by section 13-2402. The report shall be on a form prescribed by the Auditor of Public Accounts and shall include, but not be limited to, the following information:

(i) The levels of benefits of participants in the plan, the number of members who are eligible for a benefit, the total present value of such members' benefits, and the funding sources which will pay for such benefits; and

(ii) A copy of a full actuarial analysis of each such defined benefit plan. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization which offers investment advice or provides investment management services to the retirement plan.

(b) The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the retirement committee does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the retirement committee. All costs of the audit shall be paid by the retirement committee.



16-1018 Termination of employment; transfer of benefits; when.

If a police officer terminates his or her employment for the purpose of becoming a police officer employed by another city of the first class in Nebraska and such new employment commences within one hundred twenty days of such termination, such police officer shall be entitled to transfer to the Police Officers Retirement System Fund of the city by which he or she is newly employed, the full amount of his or her employee account and the vested portion of the value of his or her employer account at the time of termination. The transferred funds shall be directly transferred to the police officer's employee account in the retirement system of the city to which transferred and administered by the retirement committee of the city to which transferred. Upon such transfer, the city and the retirement system shall have no further obligation to such police officer or his or her beneficiary. Following the commencement of new employment, the transferring police officer shall be deemed a new employee for all purposes of the retirement system of the city to which he or she transferred.



16-1019 Exemption from legal process; administration; requirements; retirement committee; powers and duties; review of adjustment; tax levy authorized.

(1) The right to any benefits under the retirement system and the assets of any fund of the retirement system shall not be assignable or subject to execution, garnishment, attachment, or the operation of any bankruptcy or insolvency laws, except that the retirement system may comply with the directions set forth in a qualified domestic relations order meeting the requirements of section 414(p) of the Internal Revenue Code. The city or retirement committee may require appropriate releases from any person as a condition to complying with any such order. The retirement system shall not recognize any domestic relations order which alters or changes benefits, provides for a form of benefit not otherwise provided for by the retirement system, increases benefits not otherwise provided by the retirement system, or accelerates or defers the time of payment of benefits. No participant or beneficiary shall have any right to any specific portion of the assets of the retirement system.

(2) The retirement system shall be administered in a manner necessary to comply with the tax-qualification requirements applicable to government retirement plans under section 401(a) of the Internal Revenue Code, including section 401(a)(9) relating to the time and manner in which benefits are required to be distributed and section 401(a)(9)(G) relating to incidental death benefit requirements, section 401(a)(16) relating to compliance with the maximum limitation on the plan benefits or contributions under section 415, section 401(a)(17) which limits the amount of compensation which can be taken into account under a retirement plan, section 401(a)(25) relating to the specification of actuarial assumptions, section 401(a)(31) relating to direct rollover distributions from eligible retirement plans, and section 401(a)(37) relating to the death benefit of a police officer who dies while performing qualified military service. Any requirements for compliance with section 401(a) of the Internal Revenue Code may be set forth in any trust or funding medium for the retirement system. This subsection shall be in full force and effect only so long as conformity with section 401(a) of the Internal Revenue Code is required for public retirement systems in order to secure the favorable income tax treatment extended to sponsors and beneficiaries of tax-qualified retirement plans.

(3) If the retirement committee determines that the retirement system has previously overpaid or underpaid a benefit payable under the Police Officers Retirement Act, it shall have the power to correct such error. In the event of an overpayment, the retirement system may, in addition to any other remedy that the retirement system may possess, offset future benefit payments by the amount of the prior overpayment, together with regular interest thereon.

(4) A police officer whose benefit payment is adjusted by the retirement committee pursuant to subsection (3) of this section may request a review by the city council of the adjustment made by the retirement committee.

(5) In order to provide the necessary amounts to pay for or fund a pension plan established under the act, the mayor and council may make a levy which is within the levy restrictions of section 77-3442.



16-1020 Applicability of sections.

Except as provided in section 16-1039, sections 16-1020 to 16-1038 shall apply to all firefighters of a city of the first class.



16-1021 Terms, defined.

For the purposes of sections 16-1020 to 16-1042, unless the context otherwise requires:

(1) Actuarial equivalent means equality in value of the aggregate amount of benefit expected to be received under different forms or at different times determined as of a given date as adopted by the city or the retirement committee for use by the retirement system. Actuarial equivalencies shall be specified in the funding medium established for the retirement system, except that if benefits under the retirement system are obtained through the purchase of an annuity contract, the actuarial equivalency of any such form of benefit shall be the amount of pension benefit which can be purchased or otherwise provided by such contract. All actuarial and mortality assumptions adopted by the city or retirement committee shall be on a sex-neutral basis;

(2) Annuity contract means the contract or contracts issued by one or more life insurance companies or designated trusts and purchased by the retirement system in order to provide any of the benefits described in such sections. Annuity conversion rates contained in any such contract shall be specified on a sex-neutral basis;

(3) Beneficiary means the person or persons designated by a firefighter, pursuant to a written instrument filed with the retirement committee before the firefighter's death, to receive death benefits which may be payable under the retirement system;

(4) Funding agent means any bank, trust company, life insurance company, thrift institution, credit union, or investment management firm selected by the retirement committee, subject to the approval of the city, to hold or invest the funds of the retirement system;

(5) Regular interest means the rate of interest earned each calendar year commencing January 1, 1984, equal to the rate of net earnings realized for the calendar year from investments of the retirement fund. Net earnings means the amount by which income or gain realized from investments of the retirement fund exceeds the amount of any realized losses from such investments during the calendar year. The retirement committee shall annually report the amount of regular interest earned for such year;

(6) Regular pay means the salary of a firefighter at the date such firefighter elects to retire or terminate employment with the city;

(7) Retirement committee means the retirement committee created pursuant to section 16-1034;

(8) Retirement system means a retirement system established pursuant to sections 16-1020 to 16-1042;

(9) Retirement value means the accumulated value of the firefighter's employee account and employer account. The retirement value at any time shall consist of the sum of the contributions made or transferred to such accounts by the firefighter and by the city on the firefighter's behalf and the regular interest credited to the accounts through such date, reduced by any realized losses which were not taken into account in determining regular interest in any year, and as further adjusted each year to reflect the accounts' pro rata share of the appreciation or depreciation of the assets of the retirement system as determined by the retirement committee at their fair market values, including any account under subsection (2) of section 16-1036. Such valuation shall be undertaken at least annually as of December 31 of each year and at such other times as may be directed by the retirement committee. The value of each account shall be reduced each year by the appropriate share of the investment costs as provided in section 16-1036.01. The retirement value shall be further reduced by the amount of all distributions made to or on the behalf of the firefighter from the retirement system;

(10) Salary means the base rate of pay, excluding overtime, callback pay, clothing allowances, and other such benefits as reported on the participant's federal income tax withholding statement including the firefighters' contributions picked up by the city as provided in subsection (2) of section 16-1024 and any salary reduction contributions which are excludable from income for federal income tax purposes pursuant to section 125 or 457 of the Internal Revenue Code;

(11) Sex-neutral basis means the benefit calculation provided to the city of the first class by a licensed domestic or foreign insurance or annuity company with a product available for purchase in Nebraska that utilizes a blended, non-gender-specific rate for actuarial assumptions, mortality assumptions, and annuity conversion rates for a particular participant, except that if a blended, non-gender-specific rate is not available for purchase in Nebraska, the benefit calculation shall be performed using the arithmetic mean of the male-specific actuarial assumptions, mortality assumptions, or annuity conversion rates and the female-specific actuarial assumptions, mortality assumptions, or annuity conversion rates, as applicable, for a particular participant, and the arithmetic mean shall be determined by adding the male-specific actuarial assumptions, mortality assumptions, or annuity conversion rates to the female-specific actuarial assumptions, mortality assumptions, or annuity conversion rates applicable to a particular participant and dividing the sum by two; and

(12) Straight life annuity means an ordinary annuity payable for the life of the primary annuitant only, and terminating at his or her death without refund or death benefit of any kind.



16-1022 Firefighter; prior service; how treated.

A firefighter shall be credited with all years of his or her service after August 7, 1965, for the purpose of determining vested retirement benefits under sections 16-1020 to 16-1038.



16-1023 Firefighters Retirement System Fund; city maintain; transfer of contributions; funding of system.

(1) Commencing on January 1, 1984, each city of the first class having a paid fire department shall keep and maintain a Firefighters Retirement System Fund for the purpose of investing payroll deductions and city contributions to the retirement system. The fund shall be maintained separate and apart from all city money and funds. The fund shall be administered exclusively for the purposes of the retirement system and for the benefit of participating firefighters and their beneficiaries and so as to establish the fund as a trust under the law of this state for all purposes of section 401(a) of the Internal Revenue Code. Upon the passage of sections 16-1020 to 16-1038 all of the contributions made by a firefighter under section 35-203.01 as it formerly existed and interest accrued at five percent per annum on such contributions prior to January 1, 1984, shall be transferred to the firefighter's employee account. Regular interest shall begin to accrue on the contributions transferred into the fund. Such funds shall be invested in the manner prescribed in section 16-1036.

(2) The city shall establish a medium for funding the retirement system which, with the approval of the retirement committee, may be a pension trust fund, custodial account, group annuity contract, or combination thereof, for the purpose of investing money for the retirement system in the manner prescribed by section 16-1036 and to provide the retirement, death, and disability benefits for firefighters granted by sections 16-1020 to 16-1042. The trustee or custodian of any trust fund shall be a designated funding agent which is qualified to act as a fiduciary or custodian in this state, the city treasurer, an appropriate city officer authorized to administer funds of the city, or a combination thereof.



16-1024 Contribution by firefighter; amount; interest; city; pick up firefighters' contributions; voluntary contribution.

(1) Each firefighter participating in the retirement system shall contribute to the retirement system a sum equal to six and one-half percent of his or her salary. Such payment shall be made by regular payroll deductions from his or her periodic salary and shall be credited to his or her employee account on a monthly basis. Each such account shall also be credited with regular interest.

(2) Each city of the first class with firefighters participating in a retirement system shall pick up the firefighters' contributions required by subsection (1) of this section for all compensation paid on or after January 1, 1984, and the contributions so picked up shall be treated as employer contributions in determining federal income tax treatment under the Internal Revenue Code, except that the city shall continue to withhold federal income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, such contributions shall not be included as gross income of the employee until such time as they are distributed from the retirement system. The city shall pay the employee contributions from the same source of funds which is used in paying compensation to the employee. The city shall pick up the employee contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. In no event shall a firefighter be given an option to choose to receive the amount of the required contribution in lieu of having such contribution paid directly to the retirement system.

(3) Each firefighter participating in the retirement system shall be entitled to make voluntary cash contributions to the retirement system in an amount not to exceed the contribution limitations established by the Internal Revenue Code. Voluntary contributions shall be credited to the employee account and shall thereafter be credited with regular interest. A voluntary contribution shall become a part of the Firefighters Retirement System Fund and shall be held, administered, invested, and distributed in the same manner as any other employee contribution to the retirement system.



16-1025 Contributions by city; amount; how credited; interest.

(1) Beginning January 1, 1984, each city of the first class with firefighters participating in a retirement system shall contribute to the retirement system a sum equal to thirteen percent of each such participating firefighter's periodic salary. Such payment shall be credited to his or her employer account on a monthly basis. Each such account shall also be credited with regular interest. The city shall also contribute to the employer account of any firefighter employed by the city on January 1, 1984, an amount equal to the employee's contributions, without interest, that were made to the city prior to January 1, 1984, with such contribution to be made at the time the firefighter retires or terminates employment with the city. The city may contribute such amount before the firefighter's retirement or termination of employment or credit interest on such contribution.

(2) Each such city shall contribute any additional amounts necessary to fund retirement or other retirement plan benefits not provided by employee contributions or city contributions to the employer account required by subsection (1) of this section. Such additional contributions shall be accumulated in an unallocated employer account of the Firefighters Retirement System Fund and used to provide the benefits, if any, specified in sections 16-1027 and 16-1029 to 16-1031 which are not otherwise funded by the firefighter's retirement value. Funds needed to provide for a firefighter's benefits shall be transferred from the unallocated employer account when and as such funds are needed. All funds committed by the city to the funding of a firefighter pension system on January 1, 1984, that are not transferred to the firefighters employee accounts shall be transferred to the unallocated employer account.



16-1026 Repealed. Laws 1998, LB 1191, § 85.



16-1027 Retiring firefighter; annuity options; how determined; lump-sum payment.

(1) At any time before the retirement date, the retiring firefighter may elect to receive his or her pension benefit at retirement either in the form of a straight life annuity or any optional form of annuity benefit established by the retirement committee and provided under a purchased annuity contract. Such optional annuity benefit shall be specified in the funding medium for the retirement system and shall include a straight life annuity with a guarantee of at least sixty monthly payments or an annuity payable for the life of the retiring firefighter and, after the death of the retiree, monthly payments, as elected by the retiring firefighter, of one hundred percent, seventy-five percent, or fifty percent of the amount of annuity payable to the retiring firefighter during his or her life, to the beneficiary selected by the retiring firefighter at the time of the original application for an annuity. For any firefighter whose retirement date is on or after January 1, 1997, the optional benefit forms for the retirement system shall include a single lump-sum payment of the firefighter's retirement value. For firefighters whose retirement date is prior to January 1, 1997, a single lump-sum payment shall be available only if the city has adopted such distribution option in the funding medium established for the retirement system. The retiring firefighter may further elect to defer the date of the first payment or lump-sum distribution to the first day of any specified month prior to age seventy. In the event the retiring firefighter elects to receive his or her pension benefit in the form of an annuity, the amount of such annuity benefit shall be the amount provided by the annuity contract purchased or otherwise provided by the firefighter's retirement value as of the date of the first payment. Any such annuity contract purchased by the retirement system may be distributed to the retiring firefighter. Upon the payment of a lump sum or the distribution of a paid-up annuity contract, all obligations of the retirement system to pay retirement benefits to the firefighter and his or her beneficiaries shall terminate, without exception.

(2) For all firefighters employed on January 1, 1984, the amount of the pension benefit at the retirement date shall not be less than the following amounts:

(a) If retirement from the city occurs following age fifty-five with twenty-one years of service with the city, fifty percent of regular pay;

(b) If retirement from the city occurs following age fifty but before age fifty-five with at least twenty-one years of service with the city, such firefighter shall receive the actuarial equivalent of the benefit which would otherwise be provided at age fifty-five;

(c) If retirement from the city occurs on or after age fifty-five with less than twenty-one years of service with the city, such firefighter shall receive a pension of at least fifty percent of the salary he or she was receiving at the time of retirement multiplied by the ratio of the years of service to twenty-one;

(d) For terminations of employment from the city on or after September 9, 1993, if such termination of employment as a firefighter occurs before age fifty-five but after completion of twenty-one years of service with the city, such firefighter shall receive upon the attainment of age fifty-five a pension benefit of fifty percent of regular pay;

(e) Unless an optional annuity benefit is selected by the retired firefighter, at the death of any such retired firefighter the same rate of pension as is provided for in this section shall be paid to the surviving spouse of such deceased firefighter during such time as the surviving spouse remains unmarried and, in case there is no surviving spouse, then the minor children, if any, of such deceased firefighter shall equally share such pension benefit during their minority, except that as soon as a child of such deceased firefighter ceases to be a minor, such pension as to such child shall cease; or

(f) In the event a retired firefighter or his or her surviving beneficiaries die before the aggregate amount of pension payments received by the firefighter and his or her survivor beneficiaries, if any, equals the total amount in the firefighter's employee account, at the time of the first benefit payment the difference between the total amount in the employee's account and the aggregate amount of pension payments received by the retired firefighter and his or her surviving beneficiaries, if any, shall be paid in a single sum to the firefighter's estate.

A firefighter entitled to a minimum pension benefit under this subsection may elect to receive such pension benefit in any form permitted by subsection (1) of this section, including a single lump-sum payment, if the firefighter retires on or after January 1, 1997, or if the city has adopted a lump-sum distribution option for firefighters retiring before January 1, 1997, in the funding medium for the retirement system. If the minimum pension benefit is paid in the form of an optional annuity benefit or a single lump-sum payment, such benefit or payment shall be the actuarial equivalent of the annuity that would otherwise be paid to the firefighter pursuant to this subsection.

If the firefighter chooses the single lump-sum payment option, the firefighter may request that the actuarial equivalent be equal to the average of the cost of two annuity contracts based on products available for purchase in Nebraska, if the difference between the cost of the two annuity contracts does not exceed five percent. Of the two annuity contracts used for comparison, one shall be chosen by the firefighter and one shall be chosen by the city. If the difference between the two annuity contracts exceeds five percent, the retirement committee shall review the costs of the two annuity contracts and make a recommendation to the city council as to the amount of the lump-sum payment to be made to the firefighter. The city council shall, after a hearing, determine the amount of the single lump-sum payment due the firefighter. The annuity contracts used for comparison shall all use the same type of sex-neutral basis benefit calculation.

(3) If the retirement value of a firefighter entitled to a minimum pension benefit under subsection (2) of this section is not sufficient at the time of the first payment to purchase or provide the required pension benefit, the city shall utilize such funds as may be necessary from the unallocated employer account of the retirement system to purchase or provide for the required pension benefit.

(4) Any retiring firefighter whose pension benefit is less than twenty-five dollars per month on the straight life annuity option shall be paid a lump-sum settlement equal to the retirement value in lieu of annuity and shall not be entitled to elect to receive annuity benefits.



16-1028 Retirement options; retirement date.

(1) A firefighter of a city of the first class may:

(a) Retire or be retired and receive the applicable retirement pension benefit upon the attainment of age fifty-five while employed by the city as a firefighter;

(b) Elect to retire after he or she has attained the age of fifty and has completed at least twenty-one years of service with the city and receive the actuarial equivalent of the pension benefit he or she would otherwise receive upon the attainment of age fifty-five;

(c) After twenty-one years of service with the city, terminate employment with the city and, upon the attainment of age fifty-five, receive the applicable retirement pension benefit; or

(d) Retire or be retired as a result of disability while in the line of duty, as determined under section 16-1031, at any age and receive the applicable pension benefit provided in such section.

(2) A firefighter who is eligible to retire pursuant to subdivision (1)(a) of this section but does not shall continue to contribute to his or her employee account and the city shall continue to contribute to its employer account.

(3) For purposes of subdivisions (1)(a), (b), and (d) of this section, the first of the month immediately following the last day of work shall be the retirement date. For purposes of subdivision (1)(c) of this section, the first of the month immediately following the attainment of age fifty-five shall be the retirement date.



16-1029 Firefighter; death other than in the line of duty; pension benefit payable.

(1) When prior to the commencement of retirement benefits any firefighter participating in the retirement system dies other than in the line of duty, and except as provided in subsection (2) of this section, the entire retirement value shall be payable to the beneficiary or beneficiaries specified by the deceased firefighter prior to his or her death or to the deceased firefighter's estate in the event that no beneficiary was specified. The retirement value or portion thereof may be received by the beneficiary in the form of a single lump-sum payment, a straight life annuity, or any other optional form of benefit specified in the retirement system's funding medium. In the event benefits are paid in the form of an annuity, such annuity shall be the amount provided by the annuity contract purchased or otherwise provided by the amount of retirement value to be paid to the beneficiary as of the date of the first payment. Upon the payment of a lump-sum distribution or the purchase and distribution of such annuity contract to the beneficiary, all obligations of the retirement system to the beneficiary shall terminate, without exception.

(2) If any firefighter employed by such city as a member of its paid fire department on January 1, 1984, and any firefighter reemployed thereafter who, while employed in such department entered military service and is still in military service, dies while employed by the city as a firefighter other than in the line of duty after becoming fifty years of age and before electing to retire, and after serving in the paid fire department of such city for at least twenty-one years, then a pension of at least twenty-five percent of his or her regular pay as defined in section 16-1021, in the form of a straight life annuity, shall be paid to the surviving spouse or minor children of such deceased firefighter. If the deceased firefighter is not survived by a spouse or in the event such surviving spouse dies before the minor children of such firefighter attain the age of majority, such pension benefit shall be paid to the firefighter's minor children until they have attained the age of majority. Each such child shall share equally in the total pension benefit to the age of majority, except that as soon as a child attains the age of majority, such pension benefit to such child shall cease and be reallocated among the remaining minor children until the last remaining child dies or reaches the age of majority.

In the event that the actuarial equivalent of the pension benefit payable under this subsection exceeds the retirement value at the time of the first payment, the city shall utilize such funds as may be necessary from the unallocated employer account of the retirement system to purchase or provide for the required pension benefit. In the event a deceased firefighter described in this subsection is not survived by a spouse or minor children, his or her death benefits shall be provided under the provisions of subsection (1) of this section as if such firefighter were not employed by the city on January 1, 1984.

(3) In the event the surviving spouse or minor children of such deceased firefighter die before the aggregate amount of pension payments received by the firefighter and his or her survivor beneficiaries, if any, equals the total amount in the firefighter's employee account at the time of the first benefit payment, the difference between such total amount in the employee's account and the aggregate amount of pension payments received by the retired firefighter and his or her surviving beneficiaries, if any, shall be paid in a single sum to the firefighter's beneficiary, or in the absence of a surviving beneficiary, his or her estate.

(4) To the extent that the retirement value at the date of death exceeds the amount required to purchase or provide the specified pension under subsection (2) of this section, the excess shall be paid in the manner provided in subsection (1) of this section.

(5) Any payments for the benefit of a minor child shall be made on behalf of such child to the surviving spouse or, if there is none, to the legal guardian of the child.



16-1030 Firefighter; death in the line of duty; retirement benefits.

When prior to commencement of retirement benefits any firefighter participating in the retirement system dies in the line of duty or in case death is caused by or is the result of injuries received while in the line of duty and such firefighter is not survived by a spouse or minor children, the entire retirement value shall be payable to the beneficiary or beneficiaries specified by the deceased firefighter prior to his or her death or to the deceased firefighter's estate in the event that no beneficiary was specified. The retirement value or portion thereof may be paid in the form of a single lump-sum payment, a straight life annuity, or any other optional form of benefit specified in the retirement system's funding medium. For a firefighter who is survived by a spouse or minor children, a retirement pension of fifty percent of regular pay shall be paid to the surviving spouse or, upon his or her remarriage or death, to the minor child or children during such child's or children's minority subject to deduction of the amounts paid as workers' compensation benefits on account of death as provided in section 16-1032. Each such child shall share equally in the total pension benefit to the age of majority, except that as soon as a child attains the age of majority, such pension benefit to such child shall cease and be reallocated among the remaining minor children until the last remaining child dies or reaches the age of majority.

Any payments for the benefit of a minor child shall be made on behalf of such child to the surviving spouse or, if there is none, to the legal guardian of the child.

In the event the surviving spouse or minor children of such deceased firefighter die before the aggregate amount of pension payments received by the firefighter and his or her survivor beneficiaries, if any, equals the total amount in the firefighter's employee account at the time of the first benefit payment, the difference between the total amount in the employee account and the aggregate amount of pension payments received by the retired firefighter and his or her surviving beneficiaries, if any, shall be paid in a single sum to the firefighter's beneficiary or, in the absence of a surviving beneficiary, his or her estate.

To the extent that the retirement value at the date of death exceeds the amount required to purchase the specified retirement pension, reduced by any amounts paid as workers' compensation benefits, the excess shall be paid in the manner provided in subsection (1) of section 16-1029.



16-1031 Firefighter; disability in the line of duty; disability benefit; return to duty; conditions.

(1) Except as provided in subsection (3) of this section for temporary disability, if any firefighter becomes disabled, such firefighter shall be placed upon the roll of pensioned firefighters at the regular retirement pension of fifty percent of regular pay for the period of such disability. For purposes of this section, disability shall mean the complete inability of the firefighter, for reasons of accident or other cause while in the line of duty, to perform the duties of a firefighter as defined by fire department job descriptions or ordinance.

(2) No disability benefit payment shall be made except upon adequate proof furnished to the city, consisting of a medical examination conducted by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state and who certifies to the city that the firefighter is unable to perform the duties of a firefighter. The city, during the first three years of the payment of such benefits, shall have the right, at reasonable times, to require the disabled firefighter to undergo a medical examination at the city's expense to determine the continuance of the disability claimed. After such three-year period, the city may request the district court to order the firefighter to submit proof of the continuance of the disability claimed if the city has reasonable grounds to believe the firefighter is fraudulently receiving disability payments. The city shall have the right to demand a physical examination of the firefighter by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state and who is chosen by the city. The expense of such examination shall be borne by the city.

(3) In case of temporary disability of a firefighter received while in the line of duty, he or she shall receive his or her salary during the continuance of such disability for a period not to exceed twelve months, except that if it is ascertained by the city within twelve months that such temporary disability has become a disability as defined in this section, then the salary shall cease and he or she shall be entitled to the benefits for pensions in case of disability as provided in this section.

(4) All payments of pension or salary provided by this section shall be subject to deduction of amounts paid under the Nebraska Workers' Compensation Act. Total payments to a disabled firefighter, in excess of amounts paid as workers' compensation benefits, shall not be less than the retirement value at the date of disability. If the actuarial equivalent of the disability pension payable under this section exceeds the firefighter's retirement value at the time of the first payment, the city shall contribute such additional amounts as may be necessary, from time to time, to provide for the required disability pension.

(5) If a firefighter who was receiving a pension under this section is later determined to be no longer disabled, the pension provided for under this section shall terminate and the firefighter's vested retirement value, as reduced by any disability payments made from the retirement system, shall thereafter be held and administered in the same manner as for any nondisabled firefighter or former firefighter.

(6) If a firefighter who was receiving a pension under this section is later determined to be no longer disabled during the first three years when disability benefit payments are being paid, the firefighter may return to duty with the fire department under the following conditions:

(a) If a vacancy exists on the fire department for which the firefighter is qualified and the firefighter wishes to return to the fire department, the city shall hire the firefighter to fill the vacancy at a pay grade of not less than his or her previous pay grade; or

(b) If no vacancy exists in the fire department and the firefighter wishes to return to the fire department, the city shall place the firefighter on a waiting list and rehire the firefighter at a pay grade of not less than his or her previous pay grade when a vacancy occurs for which the firefighter is qualified.

The provisions of this subsection shall not apply to a firefighter whose disability benefit payments are terminated because of fraud on the part of the firefighter.



16-1032 Firefighter; temporary disability; workers' compensation benefits; how treated.

No firefighter shall be entitled during any period of temporary disability to receive in full both his or her salary and his or her benefits under the Nebraska Workers' Compensation Act. All Nebraska workers' compensation benefits shall be payable in full to such firefighter as provided in the Nebraska Workers' Compensation Act, but all amounts paid by the city or its insurer under the Nebraska Workers' Compensation Act to any disabled firefighter entitled to receive a salary during such disability shall be considered as payments on account of such salary and shall be credited thereon. The remaining balance of such salary, if any, shall be payable as otherwise provided in sections 16-1020 to 16-1038.



16-1033 Firefighter; termination of employment; benefits; how treated; vesting schedule.

In the event a firefighter quits or is discharged before his or her retirement date as defined in subsection (3) of section 16-1028, the firefighter may request and receive, as a lump-sum payment, an amount equal to the value of his or her employee account as determined at the valuation date preceding his or her termination of employment pursuant to subdivision (9) of section 16-1021. Such firefighter, if vested, may, in lieu thereof, receive a deferred pension benefit or lump-sum benefit in an amount purchased or provided by the vested retirement value at the date of retirement. The retirement value at such retirement date shall consist of the then accumulated value of the firefighter's employee account at the date of the retirement as reduced by any lump-sum distributions received prior to retirement, together with a vested percentage of the accumulated value of the firefighter's employer account at the date of retirement. The vesting schedule shall be as follows:

(1) If the terminating firefighter has been a member of the system for less than four years, the vesting percentage shall be zero; and

(2) If the terminating firefighter has been a member of the paid department of the city for at least four years, the vesting percentage shall be forty percent. The vesting percentage shall be sixty percent after five years, eighty percent after six years, and one hundred percent after seven years.

The deferred pension benefit shall be payable on the first of the month immediately following the terminating firefighter's fifty-fifth birthday. At the option of the firefighter, such pension benefit may be paid as of the first of the month after he or she attains the age of fifty. Such election may be made by the firefighter any time prior to the payment of the pension benefits.

The deferred pension benefit shall be paid in the optional benefit forms specified at subsection (1) of section 16-1027 as elected by the firefighter. Notwithstanding anything in sections 16-1020 to 16-1042 to the contrary, if the firefighter's vested retirement value at the date of his or her termination of employment is less than three thousand five hundred dollars, such firefighter shall, upon request within one year of such termination, be paid his or her vested retirement value in the form of a single lump-sum payment.

Effective January 1, 1997, a firefighter may elect, upon his or her termination of employment, to receive his or her vested retirement value in the form of a single lump-sum payment. For a firefighter whose termination of employment is prior to January 1, 1997, this election shall be available only if the city has adopted a lump-sum distribution option for terminating firefighters in the funding medium established for the retirement system.

Upon any lump-sum payment of a terminating firefighter's retirement value under this section, such firefighter will not be entitled to any deferred pension benefit and the city and the retirement system shall have no further obligation to pay such firefighter or his or her beneficiaries any benefits under sections 16-1020 to 16-1042.

In the event that the terminating firefighter is not credited with one hundred percent of his or her employer account, the remaining nonvested portion of the account shall be forfeited and shall be deposited in the unallocated employer account. If the actuarial analysis required by section 16-1037 shows that the assets of the unallocated employer account are sufficient to provide for the projected plan liabilities, such forfeitures shall instead be used to meet the expenses incurred by the city in connection with administering the retirement system, and the remainder shall then be used to reduce the city contribution which would otherwise be required to fund pension benefits.



16-1034 Retirement committee; established; city council; responsibilities; powers and duties; allocation.

A retirement committee shall be established to supervise the general operation of the retirement system. The city council shall be responsible for the general administration of such retirement system unless specific functions or all functions with regard to the administration of the retirement system are delegated, by ordinance, to the retirement committee. All costs incurred with regard to the administration of the retirement system shall be paid by the city from the unallocated employer account as provided in section 16-1036.01.

The city and retirement committee shall have all powers which are necessary for or appropriate to establishing, maintaining, managing, and administering the retirement system. Whenever sections 16-1020 to 16-1042 fail to address the allocation of duties or powers in the administration of the retirement system, such powers or duties shall be vested in the city unless such powers or duties have been delegated by ordinance to the retirement committee.



16-1035 Retirement committee; members; terms; vacancy; expenses.

Each retirement committee established pursuant to section 16-1034 shall consist of six members of which four members shall be selected by the active paid firefighters excluding firefighters identified in section 16-1039. Two members shall be designated by the city council. The members who are not participants in such retirement system shall have a general knowledge of retirement plans. Members of the city council, active members of the fire department, and members of the general public may serve on the retirement committee. The committee members shall be appointed to four-year terms. Vacancies shall be filled for the remainder of the term by a person with the same representation as his or her predecessor. Members of the retirement committee shall, subject to approval by the city council, be reimbursed for their actual and necessary expenses incurred in carrying out their duties.



16-1036 Firefighters Retirement System Fund; authorized investments; retirement committee; powers and duties.

(1) The funds in the Firefighters Retirement System Fund shall be invested by the retirement committee. The city, subject to the approval of the retirement committee, shall contract with a funding agent or agents to hold or invest the assets of the retirement system and to provide for the benefits provided by sections 16-1020 to 16-1042. The retirement committee, subject to the approval of the city, may also select an investment manager. The city, subject to approval of the retirement committee, may contract with investment managers registered under the Investment Advisers Act of 1940 to invest, reinvest, and otherwise manage such portion of the assets of the retirement system as may be assigned by the city or retirement committee.

(2) The retirement committee shall establish an investment plan which allows each member of the retirement system to allocate all contributions to his or her employee account and, if he or she commenced his or her employment after January 1, 1984, his or her employer account to the various investment options or combinations of investment options described in such plan. Each firefighter shall have the option of investing his or her employee account and, if he or she commenced his or her employment after January 1, 1984, his or her employer account in any proportion, including full allocation, in any investment option offered by the plan. Upon the direction of the city, firefighters employed on January 1, 1984, may have the option to allocate their employer account to various investment options or combinations of investment options in any proportion, including full allocation, in any investment option offered by the plan. Each firefighter shall be given a summary of the investment plan and a detailed current description of each investment option prior to making or revising his or her allocation.

(3) The funds in the Firefighters Retirement System Fund shall be invested pursuant to the policies established by the Nebraska Investment Council.



16-1036.01 Firefighters Retirement System Fund; schedule of investment costs; allocation.

The city and the retirement committee shall develop a schedule of investment costs relating to the investment of the funds in each of the accounts in the Firefighters Retirement System Fund, which costs shall be paid out of the funds in such accounts or assessed to the firefighters as provided in such schedule. The schedule of investment costs shall provide for the allocation of the administrative or record-keeping costs of the various investment options available to the members of the retirement system and shall assess such costs so that each member pays a fair proportion of the costs based upon his or her choice of options and number of transfers among options. All other costs related to the general operation of the retirement system established pursuant to sections 16-1020 to 16-1038 and not allocated or assessed pursuant to the schedule of investment costs shall be considered administrative costs and shall be paid by the city from the unallocated employer account.



16-1037 Retirement committee; officers; duties.

(1) It shall be the duty of the retirement committee to:

(a) Elect a chairperson, a vice-chairperson, and such other officers as the committee deems appropriate;

(b) Hold regular quarterly meetings and special meetings upon the call of the chairperson;

(c) Conduct meetings pursuant to the Open Meetings Act;

(d) Provide each employee a summary of plan eligibility requirements, benefit provisions, and investment options available to such employee;

(e) Provide, within thirty days after a request is made by a participant, a statement describing the amount of benefits such participant is eligible to receive; and

(f) Make available for review an annual report of the system's operations describing both (i) the amount of contributions to the system from both employee and employer sources and (ii) an identification of the total assets of the retirement system.

(2) Beginning December 31, 1998, through December 31, 2017:

(a) The chairperson of the retirement committee shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to section 401(a) of the Internal Revenue Code and administered by a retirement system established pursuant to sections 16-1020 to 16-1042 and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the retirement committee shall cause to be prepared an annual report and the chairperson shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the retirement committee does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the city. All costs of the audit shall be paid by the city. The report shall consist of a full actuarial analysis of each such retirement plan administered by a system established pursuant to sections 16-1020 to 16-1042. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(3)(a) Beginning December 31, 2018, and each December 31 thereafter, for a defined benefit plan the chairperson of the retirement committee or his or her designee shall prepare and electronically file an annual report with the Auditor of Public Accounts and the Nebraska Retirement Systems Committee of the Legislature. If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, the report shall be in addition to the reports required by section 13-2402. The report shall be on a form prescribed by the Auditor of Public Accounts and shall include, but not be limited to, the following information:

(i) The levels of benefits of participants in the plan, the number of members who are eligible for a benefit, the total present value of such members' benefits, and the funding sources which will pay for such benefits; and

(ii) A copy of a full actuarial analysis of each such defined benefit plan. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization which offers investment advice or provides investment management services to the retirement plan.

(b) The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the retirement committee does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the retirement committee. All costs of the audit shall be paid by the retirement committee.



16-1038 Retirement benefits; exemption from legal process; exception; tax-qualification requirements; benefit error; correction; appeal; tax levy authorized.

(1) The right to any benefits under the retirement system and the assets of any fund of the retirement system shall not be assignable or subject to execution, garnishment, attachment, or the operation of any bankruptcy or insolvency laws, except that the retirement system may comply with the directions set forth in a qualified domestic relations order meeting the requirements of section 414(p) of the Internal Revenue Code. The city or retirement committee may require appropriate releases from any person as a condition to complying with any such order. The retirement system shall not recognize any domestic relations order which alters or changes benefits, provides for a form of benefit not otherwise provided for by the retirement system, increases benefits not otherwise provided by the retirement system, or accelerates or defers the time of payment of benefits. No participant or beneficiary shall have any right to any specific portion of the assets of the retirement system.

(2) The retirement system shall be administered in a manner necessary to comply with the tax-qualification requirements applicable to government retirement plans under section 401(a) of the Internal Revenue Code, including section 401(a)(9) relating to the time and manner in which benefits are required to be distributed and section 401(a)(9)(G) relating to incidental death benefit requirements, section 401(a)(16) relating to compliance with the maximum limitation on the plan benefits or contributions under section 415, section 401(a)(17) which limits the amount of compensation which can be taken into account under a retirement plan, section 401(a)(25) relating to the specification of actuarial assumptions, section 401(a)(31) relating to direct rollover distribution from eligible retirement plans, and section 401(a)(37) relating to the death benefit of a firefighter who dies while performing qualified military service. Any requirements for compliance with section 401(a) of the Internal Revenue Code may be set forth in any trust or funding medium for the retirement system. This subsection shall be in full force and effect only so long as conformity with section 401(a) of the Internal Revenue Code is required for public retirement systems in order to secure the favorable income tax treatment extended to sponsors and beneficiaries of tax-qualified retirement plans.

(3) If the retirement committee determines that the retirement system has previously overpaid or underpaid a benefit payable under sections 16-1020 to 16-1042, it shall have the power to correct such error. In the event of an overpayment, the retirement system may, in addition to any other remedy that the retirement system may possess, offset future benefit payments by the amount of the prior overpayment, together with regular interest thereon.

(4) A firefighter whose benefit payment is adjusted by the retirement committee pursuant to subsection (3) of this section may request a review by the city council of the adjustment made by the retirement committee.

(5) In order to provide the necessary amounts to pay for or fund a pension plan established under sections 16-1020 to 16-1042, the mayor and council may make a levy which is within the levy restrictions of section 77-3442.



16-1039 Firefighter serving on August 7, 1965; pension benefits.

(1) All cities of the first class having a paid fire department shall pension all firefighters of the paid fire department who were serving as such on August 7, 1965, and who did not elect coverage under the provisions of sections 35-204 to 35-215 as they existed prior to January 1, 1984, whenever such firefighters shall have first served in such fire department for the period of twenty-one years and shall elect to retire from active service and go upon the retired list.

(2) Such pension shall be paid by the city in the same manner as firefighters upon the active list are paid. Such pension shall be at least fifty percent of the amount of salary such retiring firefighter is receiving at the time he or she goes upon such pension list.

(3) Any such firefighter who retires on or after age fifty-five with less than twenty-one years of service shall receive a pension of at least fifty percent of the salary he or she was receiving at the time of his or her retirement multiplied by the ratio of the years of service to twenty-one.

(4) At the death of any such retired firefighter, the same rate of pension, as is herein provided for, shall be paid to the surviving spouse of such deceased firefighter during such time as the surviving spouse shall remain unmarried and, in case there be no surviving spouse, then the minor children, if any, of such deceased firefighter, shall be paid such pension during their minority to the age of eighteen years, except that as soon as a child of such deceased firefighter shall become eighteen years of age, such pension as to such child shall cease.

(5) Firefighters subject to subsection (1) of this section shall be subject to sections 16-1029 to 16-1032 but shall be exempt from sections 16-1024, 16-1025, 16-1027, 16-1028, and 16-1033.



16-1040 Firefighter subject to prior law; contributions; reimbursement.

After August 7, 1965, every firefighter subject to the provisions of sections 35-201 to 35-203 as they existed prior to January 1, 1984, shall contribute to the city an amount equal to five percent of his or her salary until he or she shall be entitled to retire or otherwise become eligible for a pension. No such firefighter continuing in the employment of the city as a member of such department after becoming eligible to retire shall be required to make any further contribution. Any such firefighter whose employment shall terminate, whether by discharge or otherwise, prior to the time he or she shall become entitled to a pension, and who shall have made contributions from his or her salary as provided in this section shall, upon demand, be reimbursed by the city for the amount of such contributions plus interest at five percent per annum.



16-1041 Benefits under prior law, how construed.

Nothing in sections 16-1020 to 16-1042 shall in any manner affect the right of any person now receiving or entitled to receive, now or in the future, pension or other benefits provided for in sections 35-201 to 35-216, as they exist immediately prior to January 1, 1984, to receive such pension or other benefits in all respects the same as if such sections remained in full force and effect.



16-1042 Termination of employment; transfer of benefits; when.

In the event that after four or more years of employment a firefighter terminates his or her employment for the purpose of becoming a firefighter employed by another city of the first class in Nebraska and such new employment commences within ninety days of such termination, such firefighter shall be entitled to transfer to the Firefighters Retirement System Fund of the city by which he or she is newly employed the full amount of his or her contribution and his or her vested portion of the value of his or her employer account at the time of termination. The transferred funds shall be administered by the retirement committee of the city to which transferred. Upon such transfer, the city and the retirement system from which the firefighter transferred shall have no further obligation to such firefighter or his or her beneficiary. Following the commencement of new employment, the transferring firefighter shall be deemed a new employee for all purposes of the retirement system of the city to which he or she transferred.

Beginning January 1, 1993, a firefighter who is to receive an eligible rollover distribution, within the meaning of section 401(a)(31) of the Internal Revenue Code, from the retirement system may choose to have such distribution made in the form of a direct transfer to the trustee or custodian of a retirement plan eligible to receive the transfer under the code if the election is made in the form and within the time period required by the retirement committee and the plan to which such transfer is to be made will accept such transfer.



16-1101 Act, how cited.

Sections 16-1101 to 16-1115 shall be known and may be cited as the First-Class City Merger Act.



16-1102 Terms, defined.

For purposes of the First-Class City Merger Act:

(1) City means a city of the first class; and

(2) Merger means a full and permanent union of two or more cities of the first class, resulting in one city.



16-1103 Merger authorized.

Any two or more contiguous and adjacent cities of the first class in the state may merge by complying with the requirements and procedures specified in the First-Class City Merger Act. Merger shall not be allowed across county lines.



16-1104 Merger plan; city council; adopt resolution; advisory vote; notice.

(1) To enter into a merger plan, each city council of any two or more contiguous and adjacent cities shall adopt an initial joint concurrent resolution of intent to pursue such plan.

(2) If a resolution is adopted pursuant to subsection (1) of this section, the city councils of each city involved may hold an advisory vote at any general, primary, or special election if the advisory vote is presented to voters of all cities involved on the same day. Notice of the advisory vote to be voted on at a special election shall be given in the manner of notice for special elections in accordance with the Election Act. The result of the vote cast on a question submitted under this subsection shall not be binding upon such city councils.



16-1105 Merger plan; contents; advisory committee.

(1) After adoption of a resolution pursuant to section 16-1104 by the city councils of any two or more cities, such city councils may propose a merger plan subject to the First-Class City Merger Act.

(2) A merger plan shall include, but not be limited to, (a) the names of the cities which propose to merge, (b) the name under which the cities would merge, (c) the manner of financing and allocating all costs associated with the plan, (d) the property, real and personal, belonging to each city and the fair value thereof in current money of the United States, (e) the indebtedness, bonded and otherwise, of each city and the plan for repayment of the indebtedness after merger, (f) how the local ballot initiatives enacted in either city, if any, will be reconciled or terminated after merger, (g) if the cities have different forms of organization and government, the proposed form of organization and government of the merged city, (h) the redistricting of the newly merged city, including the number of wards and elected representatives from each ward, (i) the pay and perquisites of the mayor and city council, (j) the treatment of related city entities such as the housing authority, airport authority, or other city authority, and (k) any other terms of the agreement. A merger plan shall not be considered an interlocal cooperation agreement pursuant to the Interlocal Cooperation Act.

(3) Each city council may appoint an advisory committee to assist the council in the preparation of the merger plan.



16-1106 Public hearing; notice.

After adoption of a resolution pursuant to section 16-1104 and preparation of the required merger plan pursuant to section 16-1105, the city council of each city proposing to enter into such plan shall hold a public hearing on the plan and shall give notice of the hearing by publication in a newspaper of general circulation in the city once each week for three consecutive weeks prior to the hearing. Final publication shall be within seven calendar days prior to the hearing. The notice shall describe the contents of the plan and specify that a copy of the plan may be obtained at no charge at the city clerk's office.



16-1107 Adoption of joint merger plan.

After a public hearing held pursuant to section 16-1106, the city council of each city shall adopt the joint merger plan by a majority vote of the council.



16-1108 Submission of joint merger plan to voters.

If a merger plan is adopted pursuant to section 16-1107, the city council of each city adopting such plan shall submit the plan for approval by the registered voters at a primary or special election held on the same day in each of the cities which are parties to the plan, not less than one hundred eighty days prior to the next statewide general election. An election held pursuant to this section shall be conducted in accordance with the Election Act.



16-1109 Submission of plan to voters; notice; publication; contents.

When a merger plan is submitted to the voters for approval pursuant to section 16-1108, the city council of each city adopting the plan shall publish a notice at least once each week for three consecutive weeks prior to the election in one or more newspapers of general circulation in the city. Final publication in each city shall be within seven calendar days prior to the election pursuant to section 16-1110. The notice shall describe the contents of the plan and specify that a copy of the plan may be obtained at no charge at the city clerk's office.



16-1110 Question submitted to voters; form; effective date of plan.

(1) After publication pursuant to section 16-1109, each city council shall submit the question as proposed in the merger plan to the registered voters of the city as provided in section 16-1108.

(2) The question shall be submitted to the voters in substantially the following form:

"Shall (name of city in which ballot will be voted) merge with (name of other city or cities) according to the merger plan previously adopted by the city councils in such cities? Yes No".

(3) The election shall be conducted in accordance with the Election Act. The election commissioner or county clerk shall certify the results to each city council involved in the plan.

(4) If a majority of the voters of each city voting on the question vote in favor of the merger plan, the plan shall become effective at the first regular meeting of the city council in December following the election, and the terms of the incumbents in the offices involved in the plan shall be deemed to end on that day.



16-1111 Nominations for merged city offices; special election.

Candidates for merged city offices shall be nominated at a special election to be held no less than thirty days after the election at which the merger is approved by the voters and no less than sixty days prior to the next statewide general election. The election shall be held in accordance with the Election Act.



16-1112 Election of merged city officers; terms; appointive city officers; terms.

(1) At the next statewide general election held after the election at which the merger is approved by the voters, the merged city officers shall be elected. Their terms shall begin at the first regular meeting of the city council in December following their election, and the terms of the incumbents in the offices involved in the plan shall be deemed to end on that day. The initial term of a merged officer shall be set forth in the merger plan.

(2) All appointive city officers shall be appointed by the person, council, or authority upon whom the power is conferred to appoint such officers in other cities of the first class. The terms of such officers shall begin at the first regular meeting of the city council in December following the first election of officers for the merged city and shall continue, unless otherwise removed, until their successors have been appointed and qualified.



16-1113 Merged cities; name; rights, privileges, franchises, property, and suits; how treated.

(1) Upon the effective date of a merger plan, the cities involved in the plan shall be treated under the name and upon the terms and conditions set forth in the plan. Except as provided in subsections (6) and (7) of this section, statutory references to the names of the cities as they existed prior to the merger plan shall be deemed to reference the name of the merged city as set forth in the plan.

(2) All rights, privileges, and franchises of each of the several cities, all real and personal property, all rights-of-way, all other interests, and all debts due on whatever account, as well as other things in action, belonging to each of such cities, shall be deemed as transferred to and vested in the merged city without further act or deed. All records, books, and documents shall be transferred to and vested in the merged city. All money on hand and accounts receivable shall be distributed pursuant to the merger plan.

(3) The title to real property, either by deed or otherwise, under the laws of this state vested in any of the cities, shall not be deemed to revert or be in any way impaired by reason of merger, but the rights of creditors and all liens upon the property of any of the cities shall be preserved unimpaired.

(4) Suits may be brought and maintained against such merged city in any of the courts of this state in the same manner as against any other city of the first class. Pursuant to the merger plan, any action or proceeding pending by or against any of the cities may be prosecuted to judgment and the merged city may be substituted in its place.

(5) The boundaries for school districts and election districts for offices other than the merged offices shall continue as prior to merger unless and until changed in accordance with law.

(6) For purposes of political representation, the existing boundaries for such districts shall continue until changed in accordance with law.

(7) Such merged city shall in all respects, except as provided in the First-Class City Merger Act, be subject to all the obligations and liabilities imposed and shall possess all the rights, powers, and privileges vested by law in other cities of the first class.



16-1114 Merger; deemed permanent.

Merger according to the First-Class City Merger Act is deemed permanent, and no withdrawal or dissolution shall be permitted.



16-1115 Joint sessions of city councils; authorized.

The city councils of two or more cities of the first class may meet and hold joint sessions for purposes of the First-Class City Merger Act.






Chapter 17 - CITIES OF THE SECOND CLASS AND VILLAGES

17-101 City of the second class, defined; population; exception.

Each municipality containing more than eight hundred and not more than five thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall be a city of the second class and be governed by sections 17-101 to 17-153 unless it adopts or retains a village form of government as provided in sections 17-306 to 17-312. The population of a city of the second class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city.

A village, containing the required population, becomes a city of the second class without action being taken on its part, and the fact that at the time statutory resolution was adopted to provide for election of city officers, it had less than the requisite number of inhabitants to make it such city, is immaterial. State ex rel. Einstein v. Northup, 79 Neb. 822, 113 N.W. 540 (1907).

Quo warranto, and not bill for injunction, is appropriate remedy to test the legal existence of a city of second class where the question turns on whether the municipality contains the statutory number of inhabitants sufficient to change a village to a city of the second class. Osborn v. Village of Oakland, 49 Neb. 340, 68 N.W. 506 (1896).

Under former act, all towns and cities containing in excess of fifteen hundred and less than fifteen thousand inhabitants were created into cities of the second class without any acceptance or other act of such town, city or its inhabitants. State ex rel. Fremont, E. & M. V. R. Co. v. Babcock and Laws, 25 Neb. 709, 41 N.W. 654 (1889).

This section operates to create cities of the second class upon municipality reaching stated number of inhabitants without necessity of the acceptance thereof by municipal act. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886); State ex rel. Mayor of David City v. Palmer, 10 Neb. 203, 4 N.W. 965 (1880).

Though Legislature changes classification of municipality from village to city of second class, its original officers hold over until new officers are elected under amended act. State ex rel. Mayor of David City v. Palmer, 10 Neb. 203, 4 N.W. 965 (1880).



17-102 Wards; number; how determined.

Unless the city elects council members at large as provided in section 32-554, each city of the second class shall be divided into not less than two nor more than six wards, as provided by ordinance of the city council. Each ward shall contain, as nearly as practicable, an equal portion of the population.

The mayor and council of city of second class may change the number and boundaries of wards subject to the limitations that there shall be not less than two, nor more than six wards. Tattersall v. Nevels, 77 Neb. 843, 110 N.W. 708 (1906).

While there is no express authority conferred upon village trustees to divide the city into wards and call an election, such power is clearly implied. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886).



17-103 City council; members; number; qualifications.

The city council of a city of the second class shall consist of not less than four nor more than twelve residents of the city who are registered voters.



17-104 City council members; election; term; qualifications.

Unless the city elects city council members at large as provided in section 32-554, each ward of each city of the second class shall have at least two city council members elected in the manner provided in the Election Act. The term of office shall begin on the first regular meeting of the city council in December following the statewide general election. No person shall be eligible to the office of city council member who is not at the time of the election an actual resident of the ward for which he or she is elected and a registered voter.

Each ward in each city is required to have at least two councilmen elected by the qualified electors of their respective wards, and there is no such office as a councilman at large. State ex rel. Barron v. Neff, 87 Neb. 615, 127 N.W. 881 (1910).

Councilman is required to be an elector. Haywood v. Marshall, 53 Neb. 220, 73 N.W. 449 (1897).

An ordinance creating wards requires an affirmative vote of a majority of the councilmen. State ex rel. Grosshans v. Gray, 23 Neb. 365, 36 N.W. 577 (1888).



17-105 City council; meetings; quorum.

Regular meetings of the city council of a city of the second class shall be held at such times as the city council may provide by ordinance. A majority of all the members elected to the city council shall constitute a quorum for the transaction of any business, but a fewer number of members may adjourn from time to time and compel the attendance of absent members. Unless a greater vote is required by law, an affirmative vote of at least one-half of the elected members shall be required for the transaction of any business.



17-106 City council; special meetings.

The mayor or any three city council members of a city of the second class shall have power to call special meetings of the city council, the object of which shall be submitted to the city council in writing; and the call and object, as well as the disposition thereof, shall be entered upon the journal by the city clerk.

Any defect in the call for a special meeting of the council of a city of the second class is immaterial if all members of the council are present and participated in the meeting without objection. Pokorny v. City of Schuyler, 202 Neb. 334, 275 N.W.2d 281 (1979).

Notice of special meetings need not be given to a council member out of the state or physically unable to be present. Burrows v. Keebaugh, 120 Neb. 136, 231 N.W. 751 (1930).



17-107 Mayor; qualifications; election; officers; appointment; removal; terms of office; police officers; appointment; removal, demotion, or suspension; procedure.

(1) A mayor of a city of the second class shall be elected in the manner provided in the Election Act. The mayor shall take office on the date of the first regular meeting of the city council held in December following the statewide general election. The mayor shall be a resident and registered voter of the city. If the president of the city council assumes the office of mayor for the unexpired term, there shall be a vacancy on the city council which vacancy shall be filled as provided in section 32-568.

(2) The mayor, with the consent of the city council, may appoint such officers as shall be required by ordinance or otherwise required by law. Such officers may be removed from office by the mayor. The terms of office for all officers, except regular police officers, appointed by the mayor and confirmed by the city council shall be established by the city council by ordinance. The ordinance shall provide that either (a) the officers hold the office to which they have been appointed until the end of the mayor's term of office and until their successors are appointed and qualified unless sooner removed or (b) the officers hold office for one year unless sooner removed.

(3)(a) The mayor, by and with the consent of the city council, shall appoint such a number of regular police officers as may be necessary. All police officers appointed by the mayor and city council may be removed, demoted, or suspended at any time by the mayor as provided in subdivision (b) of this subsection. A police officer, including the chief of police, may appeal to the city council such removal, demotion, or suspension with or without pay. After a hearing, the city council may uphold, reverse, or modify the action.

(b) The city council shall by ordinance adopt rules and regulations governing the removal, demotion, or suspension with or without pay of any police officer, including the chief of police. The ordinance shall include a procedure for such removal, demotion, or suspension with or without pay of any police officer, including the chief of police, upon the written accusation of the police chief, the mayor, or any citizen or taxpayer. The city council shall establish by ordinance procedures for acting upon such written accusation, including: (i) Provisions for giving notice and a copy of the written accusation to the police officer; (ii) the police officer's right to have an attorney or representative retained by the police officer present with him or her at all hearings or proceedings regarding the written accusation; (iii) the right of the police officer or his or her attorney or representative retained by the police officer to be heard and present evidence; and (iv) the right of the police officer as well as the individual imposing the action or their respective attorneys or representatives to record all hearings or proceedings regarding the written accusation. The ordinance shall also include a procedure for making application for an appeal, specifications on the period of time within which such application shall be made, and provisions on the manner in which the appeals hearing shall be conducted. Both the police officer and the individual imposing the action or their respective attorneys or representatives shall have the right at the hearing to be heard and to present evidence to the city council for its consideration. Not later than thirty days following the adjournment of the meeting at which the hearing was held, the city council shall vote to uphold, reverse, or modify the action. The failure of the city council to act within thirty days or the failure of a majority of the elected city council members to vote to reverse or modify the action shall be construed as a vote to uphold the action. The decision of the city council shall be based upon its determination that, under the facts and evidence presented at the hearing, the action was necessary for the proper management and the effective operation of the police department in the performance of its duties under the statutes of the State of Nebraska. Nothing in this section shall be construed to prevent the preemptory suspension or immediate removal from duty of an officer by the appropriate authority, pending the hearing authorized by this section, in cases of gross misconduct, neglect of duty, or disobedience of orders.

(c) This subsection does not apply to a police officer during his or her probationary period.

Mayor with consent of council appoints the city attorney and the council fixes his fees within statutory limits. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

Power to employ counsel, implied as it is herein, is not wholly taken away by statutory provisions and, when regular salaried attorney is ill, absent, or disqualified and the defense of city is necessary, a special council may be employed and paid. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).

Office of chief of police and office of overseer of streets are separate, although both may be held by the same person. Mead v. State ex rel. Sperling, 73 Neb. 754, 103 N.W. 433 (1905).



17-107.01 Repealed. Laws 1975, LB 323, § 6.



17-107.02 Repealed. Laws 1994, LB 76, § 615.



17-108 Officers and employees; salaries.

The officers and employees of a city of the second class shall receive such compensation as the mayor and city council shall fix by ordinance.

To employ an attorney as a private practitioner, who is also city attorney, to foreclose tax sale certificates on a percent basis violates this and other sections, though, in proper cases, he may collect for his services on basis of quantum meruit. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

Provision for compensation of employees is not required to be in writing, and may be fixed at time of employment. Morearty v. City of McCook, 117 Neb. 113, 219 N.W. 839 (1928).

While the statute does not fix the salary of the mayor, it directs that the mayor and other officers named shall receive salaries to be fixed by ordinance. Dean v. State ex rel. Miller, 56 Neb. 301, 76 N.W. 555 (1898).



17-108.01 Repealed. Laws 1949, c. 21, § 4.



17-108.02 Officers and employees; merger of offices or employment; salaries.

(1) All officers and employees of a city of the second class shall receive such compensation as the mayor and city council may fix at the time of their appointment or employment subject to the limitations set forth in this section.

(2) The city council may at its discretion by ordinance combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and city council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time.

(3) The city manager in a city of the second class under the city manager plan of government as provided in Chapter 19, article 6, may in his or her discretion combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and city council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time.

(4) The offices or employments merged and combined under subsection (2) or (3) of this section shall always be construed to be separate, and the effect of the combination or merger shall be limited to a consolidation of official duties only. The salary or compensation of the officer or employee holding the merged and combined offices or employments or offices and employments shall not be in excess of the maximum amount provided by law for the salary or compensation of the office, offices, employment, or employments so merged and combined.

(5) For purposes of this section, volunteer firefighters and ambulance drivers shall not be considered officers.



17-108.03 Repealed. Laws 1959, c. 266, § 1.



17-109 Repealed. Laws 1973, LB 559, § 10.



17-110 Mayor; general duties and powers.

The mayor shall preside at all meetings of the city council of a city of the second class. The mayor may vote when his or her vote would provide the additional vote required to attain the number of votes equal to a majority of the number of members elected to the city council on any pending matter, legislation, or transaction, and the mayor shall, for the purpose of such vote, be deemed to be a member of the city council. He or she shall have superintendence and control of all the officers and affairs of the city and shall take care that the ordinances of the city and all laws governing cities of the second class are complied with.

The mayor has no power to suspend the operation of an ordinance which contains no provision in itself empowering him so to do. Pulver v. State, 83 Neb. 446, 119 N.W. 780 (1909).

The mayor and council have power to compromise and settle claims against the city. State ex rel. Fuller v. Martin, 27 Neb. 441, 43 N.W. 244 (1889).



17-111 Mayor; ordinances; veto power; passage over veto.

The mayor in any city of the second class shall have power to veto or sign any ordinance passed by the city council and to approve or veto any order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim. If the mayor approves the ordinance, order, bylaw, resolution, contract, or claim, he or she shall sign it, and it shall become effective. If the mayor vetoes the ordinance, order, bylaw, resolution, contract, or any item or items of appropriations or claims, he or she shall return it to the city council stating that the measure is vetoed. The mayor may issue the veto at the meeting at which the measure passed or within seven calendar days after the meeting. If the mayor issues the veto after the meeting, the mayor shall notify the city clerk of the veto in writing. The city clerk shall notify the city council in writing of the mayor's veto. Any ordinance, order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim vetoed by the mayor may be passed over his or her veto by a vote of two-thirds of the members of the city council. If the mayor neglects or refuses to sign any ordinance, order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim, but fails to veto the measure within the time required by this section, the measure shall become effective without his or her signature. The mayor may veto any item or items of any appropriation bill or any claims bill, and approve the remainder thereof, and the item or items vetoed may be passed by the city council over the veto as in other cases.

Mayor's approval may be condition precedent to the validity of the ordinance by its terms, and failure of such approval during mayor's incumbency renders ordinance void. Rooney v. City of South Sioux City, 111 Neb. 1, 195 N.W. 474 (1923).

Where an ordinance or resolution is passed either with or without the mayor's concurrence, he, being the executive officer, is obliged to execute the duties therein contained irrespective of his sanction or disapproval thereof. State ex rel. Fuller v. Martin, 27 Neb. 441, 43 N.W. 244 (1889).

The duty of the mayor is to guard and protect the rights of the city. Greenwood v. Cobbey, 26 Neb. 449, 42 N.W. 413 (1889).



17-112 Mayor; recommendations to city council.

The mayor in any city of the second class shall, from time to time, communicate to the city council such information and recommend such measures as, in his or her opinion, may tend to the improvement of the finances, the police, health, security, ornament, comfort, and general prosperity of the city.

Statements of mayor as to qualification and integrity of an employee of city are privileged if made in good faith. Greenwood v. Cobbey, 26 Neb. 449, 42 N.W. 413 (1889).



17-113 Mayor; reports of officers; power to require.

The mayor in any city of the second class shall have the power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers, and to make reports to the city council, in writing, touching any subject or matter pertaining to his or her office.



17-114 Mayor; territorial jurisdiction.

The mayor in any city of the second class shall have such jurisdiction as may be vested in him or her by ordinance, over all places within five miles of the corporate limits of the city, for the enforcement of any health or quarantine ordinance and regulation thereof, and shall have jurisdiction in all matters vested in him or her by ordinance, excepting taxation, within the extraterritorial zoning jurisdiction of such city.

While it is not determined whether mayor and city council under this section may or may not regulate slaughterhouses outside the city limits, they cannot give vitality and force to such a regulation passed by the board of health in such matter. State v. Temple, 99 Neb. 505, 156 N.W. 1063 (1916).



17-115 Repealed. Laws 1994, LB 76, § 615.



17-116 Repealed. Laws 1980, LB 741, § 1.



17-117 Mayor; remission of fines; pardons; powers.

The mayor of a city of the second class shall have power to remit fines and forfeitures and to grant reprieves and pardons for all offenses arising under the ordinances of the city.



17-118 Police; arrest; power.

The police officers of a city of the second class shall have the power to arrest all offenders against the laws of the state or of the city, by day or by night, in the same manner as the county sheriff and to keep such offenders in the city prison, county jail, or other place of confinement to prevent their escape until trial can be had before the proper officer.

Police officers are not provided with countywide jurisdiction pursuant to this statute. State v. Tingle, 239 Neb. 558, 477 N.W.2d 544 (1991).

A police officer of a city of the second class has the same powers as a sheriff or constable to arrest offenders against the laws of the state or city within his county. Henning v. City of Hebron, 186 Neb. 381, 183 N.W.2d 756 (1971).

Policemen of city of second class have all the powers of a sheriff or constable in making arrest. State v. Carpenter, 181 Neb. 639, 150 N.W.2d 129 (1967).



17-119 City overseer of streets; duties.

The city overseer of the streets of a city of the second class shall, subject to the orders of mayor and city council, have general charge, direction, and control of all work on the streets, sidewalks, culverts, and bridges of the city, and shall perform such other duties as the city council may require.

Cities of second class have exclusive control of streets, sidewalks, etc., must maintain them in a safe condition, and are liable for a breach of duty in respect thereto. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).



17-120 Public morals; powers; restrictions.

A city of the second class shall have the power to restrain, prohibit, and suppress houses of prostitution, gambling and gambling houses, and other disorderly houses and practices, and all kinds of public indecencies, and all lotteries or fraudulent devices and practices for the purpose of obtaining money or property, except that nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act. The city may license, regulate, or prohibit billiard halls and billiard tables, pool halls and pool tables, and bowling alleys.

Bowling alley open to the public on the payment of a fee and operated under the name of "Recreation Club" is not exempt from the provisions of an ordinance providing for license passed under the authority of this section. State ex rel. City of Friend v. Friend Recreation Club, 123 Neb. 740, 243 N.W. 876 (1932).

City cannot prohibit sale of card tables in places of business, nor card playing under all circumstances. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).

Power was conferred on cities of second class to regulate billiard and pool halls. State ex rel. McMonies v. McMonies, 75 Neb. 443, 106 N.W. 454 (1906).

Validity of ordinance can be questioned only by one whose rights are directly affected thereby. Flick v. City of Broken Bow, 67 Neb. 529, 93 N.W. 729 (1903).

Ordinance to regulate closing of saloons relates to general welfare and is authorized under the police power of the city. Ex parte Wolf, 14 Neb. 24, 14 N.W. 660 (1883).

Ordinances of city of second class punishing trespassers upon real or personal property are valid. City of Brownville v. Cook, 4 Neb. 101 (1875).



17-121 Health and sanitation; rules and regulations; board of health; members; powers.

(1) A city of the second class shall have the power to make regulations to prevent the introduction and spread of contagious, infectious, or malignant diseases into the city, to make quarantine laws for that purpose, and to enforce such regulations.

(2) In cities of the second class with a commission form of government as provided in Chapter 19, article 4, and cities of the second class with a city manager plan of government as provided in Chapter 19, article 6, a board of health shall be created consisting of five members: The mayor, who shall be chairperson, and four other members. One member shall be a physician or health care provider, if one can be found who is willing to serve. Such physician or health care provider, if appointed, shall be the board's medical advisor. If the city manager has appointed a chief of police, the chief of police shall serve on the board as secretary and quarantine officer.

(3) In all other cities of the second class, a board of health shall be created consisting of four members: The mayor, who shall be chairperson, the president of the city council, and two other members. One member shall be a physician or health care provider, if one can be found who is willing to serve. Such physician or health care provider, if appointed, shall be the board's medical advisor. If the mayor has appointed a chief of police, the chief of police shall serve on the board as secretary and quarantine officer.

(4) A majority of the board of health shall constitute a quorum and shall enact rules and regulations, which shall have the force and effect of law, to safeguard the health of the people of such city, may enforce them, and may provide fines and punishments for the violation of such rules and regulations. The board of health shall have power to and shall make all necessary rules and regulations relating to matters of sanitation of such city, including the removal of dead animals, the sanitary condition of the streets, alleys, vacant grounds, stockyards, wells, cisterns, privies, waterclosets, cesspools, and all buildings and places not specified where filth, nuisances, or offensive matter is kept or is liable to or does accumulate. The board of health may regulate, suppress, and prevent the occurrence of nuisances and enforce all laws of the state and ordinances of the city relating to nuisances or to matters of sanitation of such city. The board of health shall also have control of hospitals, dispensaries, places for treatment of sick, and related matters under such restrictions and provisions as may be provided by ordinance of such city.

City of second class may enjoin nuisance maintained outside corporate limits. City of Lyons v. Betts, 184 Neb. 746, 171 N.W.2d 792 (1969).

Where a nuisance is admitted to exist, members of the board of health have the legal discretion to determine the manner of abating the same. State ex rel. Glatfelter v. Hart, 106 Neb. 61, 182 N.W. 567 (1921).

The Legislature has not conferred upon the board of health power to adopt a regulation making it criminal to maintain a slaughterhouse outside of the city. State v. Temple, 99 Neb. 505, 156 N.W. 1063 (1916).

Neither city nor officers of its board of health are liable for damages sustained by reason of their acts committed in the exercise of police power, but a city may be liable for its neglect of an undelegable duty. Sheets v. City of McCook, 95 Neb. 139, 145 N.W. 252 (1914).

The powers and jurisdiction of cities of second class and townships are entirely separate, distinct, and unlike in all respects. Chilton v. Town of Gratton, 82 F. 873 (Cir. Ct., D. Neb. 1897).



17-122 Hospital; establishment and control.

A city of the second class shall have the power to erect, establish, and regulate hospitals and to provide for the government and support of such hospitals.



17-123 Public health; regulations; water; power to supply.

A city of the second class shall have the power to make regulations to secure the general health of the city, to prevent and remove nuisances within the city and within its extraterritorial zoning jurisdiction, and to provide the city with water.

City of second class may bring action to enjoin maintenance of a nuisance. City of Lyons v. Betts, 184 Neb. 746, 171 N.W.2d 792 (1969).

It is not incumbent upon city to enact ordinance prohibiting a nuisance before it has a right to apply to a court of equity for relief. City of Syracuse v. Farmers Elevator, Inc., 182 Neb. 783, 157 N.W.2d 394 (1968).

Village may bring action in equity to enjoin maintenance of public nuisance. Village of Kenesaw v. Chicago, B. & Q. R. R. Co., 91 Neb. 619, 136 N.W. 990 (1912).



17-123.01 Transferred to section 17-573.



17-124 Police; power to establish.

A city of the second class shall have the power to establish a night watch and police and to define the duties and powers of such night watch and police.



17-125 Transferred to sections 17-528.02 and 17-528.03.



17-126 Public market; establishment; regulation.

A city of the second class shall have the power to purchase, hold, and own grounds for and to erect, establish, and regulate market houses and market places.



17-127 Public buildings; power to erect.

A city of the second class shall have the power to provide for the erection and government of any useful or necessary building for the use of the city.



17-128 Repealed. Laws 2017, LB133, § 331.



17-129 Disorderly conduct; power to prevent.

A city of the second class shall have the power to prevent intoxication, fighting, quarreling, dog fights, cock fights, and all disorderly conduct.

The power of municipalities to define and punish the offense of driving a motor vehicle while under the influence of intoxicating liquor is not limited by state laws regulating motor vehicle traffic. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).



17-130 Fire escapes; exits; regulation.

A city of the second class shall have the power to regulate the use of any opera house, city hall, church, or other building used by the people for worship, for amusement, or for public assemblages to ensure that such opera house, city hall, church, or other building is provided with suitable, ample, and sufficient fire escapes and suitable, ample, and sufficient means of exit and entrance.



17-131 Safety regulations.

A city of the second class shall have the power to prescribe the thickness, strength, and manner of constructing stone, brick, and other buildings and to prescribe and direct the number and construction of means of exit and entrance and the construction of fire escapes in such buildings.



17-132 Places of amusement; safety regulations; revocation of license.

A city of the second class shall have the power (1) to regulate, license, tax, and suppress places of amusement, (2) to revoke the licenses of such places when they are not provided with sufficient and ample means of exit and entrance or when the licensee has been convicted of any violation of the ordinances in relation to such places, and (3) to declare from time to time when such place or places are unsafe for such uses.

City is not authorized under this section to prohibit playing a game of cards for amusement. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).



17-133 Repealed. Laws 2017, LB133, § 331.



17-134 Peddlers; pawnbrokers; entertainers; licensing and regulation.

A city of the second class shall have the power by ordinance to license, tax, suppress, regulate, and prohibit hawkers, peddlers, pawnbrokers, theatrical and other exhibitions, shows, and other amusements and to revoke such licenses for violation of such ordinances.



17-135 Repealed. Laws 2017, LB133, § 331.



17-136 Fire hazards; dangerous buildings; elimination.

A city of the second class shall have the power to prevent the dangerous construction and condition of chimneys, fireplaces, hearths, stoves, stovepipes, ovens, or boilers used in and about any building and to cause such to be removed or placed in a safe condition, as the city council may prescribe by ordinance. Such city may regulate and prevent by ordinance the deposit of ashes in unsafe places and cause all dangerous buildings and enclosures to be put in safe condition.

Municipality may enact ordinance to protect public from the dangers resulting from the use of gas. Clough v. North Central Gas Co., 150 Neb. 418, 34 N.W.2d 862 (1948).



17-137 Explosives; storage; fireworks; regulation.

A city of the second class shall have the power to (1) regulate and prevent storage of gunpowder, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, nitroglycerine, petroleum, or any of the productions thereof and other material, (2) regulate the use of lights in stables and shops and other places, (3) regulate the building of bonfires, and (4) regulate, prohibit, and restrain the use of fireworks, firecrackers, Roman candles, sky rockets, and other pyrotechnic displays.



17-138 Animals; cruelty, prevention of.

A city of the second class shall have the power by ordinance to prohibit and punish cruelty to animals.



17-139 Traffic; sales; regulation.

A city of the second class shall have the power by ordinance to regulate traffic and sales upon the streets, the sidewalks, and other public places.

The power of municipalities, under this section, to define and punish the offense of driving a motor vehicle while under the influence of intoxicating liquor, is not limited by the Uniform Motor Vehicle Act. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).



17-140 Signs and handbills; regulation.

A city of the second class shall have the power to regulate and prevent the use of streets, sidewalks, and public grounds for signs, sign posts, racks, and the posting of handbills and advertisements.

City of second class has authority by ordinance to regulate and prevent use of sidewalks and streets and to remove obstructions therefrom, but such body cannot act arbitrarily and deny one citizen privileges which it grants to others. City of Pierce v. Schramm, 116 Neb. 263, 216 N.W. 809 (1927).

Municipalities may grant the use of streets to telephone company for its poles and lines. City of Plattsmouth v. Nebraska Telephone Co., 80 Neb. 460, 114 N.W. 588 (1908).

The term "public roads" does not include streets and alleys of a municipality, and the unauthorized use of such thoroughfares constitutes a public nuisance. Nebraska Telephone Co. v. Western Independent Long Distance Telephone Co., 68 Neb. 772, 95 N.W. 18 (1903).



17-141 Sidewalks and substructures; regulation.

A city of the second class shall have the power to regulate the use of sidewalks and all structures thereunder.

City is bound to keep its sidewalks reasonably safe for travel, and it is the duty of the officers of the city to exercise reasonable diligence in knowing of dangerous conditions thereof. Anderson v. City of Albion, 64 Neb. 280, 89 N.W. 794 (1902).

Streets must be kept in a reasonably safe condition for public travel, and a petition sufficiently charges negligence if it alleges facts from which a person may reasonably infer street was not kept in such condition. City of Aurora v. Cox, 43 Neb. 727, 62 N.W. 66 (1895).



17-142 Streets; moving of buildings; other obstructions; regulation.

A city of the second class shall have the power to regulate and prevent the moving of buildings through the streets and to regulate and prohibit the piling of building material or any excavation or obstruction of the streets.



17-143 Railroads; location, grade, and crossing; regulation.

A city of the second class shall have the power to provide for and change the location, grade, and crossing of any railroad.



17-144 Repealed. Laws 2017, LB133, § 331.



17-145 Sewers and drains; regulation.

A city of the second class shall have the power to construct and keep in repair culverts, drains, sewers, and cesspools and to regulate the use of such culverts, drains, sewers, and cesspools.

Where a municipal corporation discharges sewage for a period of over ten years, in an adverse manner into a gully, it may acquire an easement therefor. Hall v. City of Friend, 134 Neb. 652, 279 N.W. 346 (1938).

City is liable to owner of property for overflow of surface waters caused by improvement of drainage system. Naysmith v. City of Auburn, 95 Neb. 582, 146 N.W. 971 (1914).

Cities of second class have the right to construct and regulate sewers, and such authority being expressly granted necessarily implies the power to issue bonds for the payment of the same. State ex rel. City of Norfolk v. Babcock, 22 Neb. 614, 35 N.W. 941 (1888).



17-146 Refunding bonds; power to issue.

A city of the second class shall have the power to issue bonds in place of or to supply means to meet its maturing bonds or for the consolidation or funding of such bonds.

Where bonds, when issued by a city, contain recitals insuring that "all preliminary steps had been taken in manner and form required by law", if it appears later when bonds are in the hands of a purchaser that a fact stated in the recitals is untrue, the city is estopped to so prove or contend. South Sioux City v. Hanchett Bond Co., 19 F.2d 476 (8th Cir. 1927).

Findings of a board, authorized by the Legislature to determine questions of fact upon which limitations of amount of issue of bonds depends, are conclusive in favor of bona fide purchasers of such bonds. Chilton v. Town of Gratton, 82 F. 873 (Cir. Ct., D. Neb. 1897).



17-147 Fire department; organization and equipment.

A city of the second class shall have the power to procure fire engines, hooks, ladders, buckets, and other apparatus, to organize fire engine, hook and ladder, and bucket companies, to prescribe rules of duty and the government of the fire department with such penalties as the city council may deem proper, not exceeding one hundred dollars, and to make all necessary appropriations for the fire department.

Power given in this section to procure fire engines, hooks, ladders, etc., is totally different from the power to issue obligations unimpeachable in the hands of third persons in payment therefor. State ex rel. City of O'Neill v. Marsh, 121 Neb. 841, 238 N.W. 760 (1931).

A city may impose an occupation tax by ordinance upon a fire insurance company for the purpose of maintaining a volunteer fire department. German-American Fire Ins. Co. v. City of Minden, 51 Neb. 870, 71 N.W. 995 (1897).



17-148 City council; president; acting president; powers.

In each city of the second class, the city council shall elect one of its own body who shall be styled the president of the city council and who shall preside at all meetings of the city council in the absence of the mayor. In the absence of the president, the city council shall elect one of its own body to occupy his or her place temporarily, who shall be styled acting president of the city council. The president, and acting president, when occupying the place of the mayor, shall have the same privileges as other members of the city council; and all acts of the president or acting president, while so acting, shall be as binding upon the city council and upon the city as if done by the mayor.



17-149 Transferred to section 17-574.



17-149.01 Transferred to section 17-575.



17-150 Sewerage system; establishment; estimates; duties of engineer; contracts; advertisement for bids.

The city engineer in a city of the second class, when ordered to do so by the city council, shall make all surveys, estimates, and calculations necessary to be made for the establishment of a sewerage system and of the cost of labor and materials for such system. The mayor and city council may employ a special engineer to make or assist in making any such estimate or survey, and any such estimate or survey shall have the same validity and serve in all respects as though made by the city engineer. Before the city council shall make any contract for building any such sewers or any part of such sewers, an estimate of the cost of such sewers shall be made by the city engineer, or by a special engineer as provided by this section, and submitted to the city council, and no contract shall be entered into for the building of any such sewers or any part of such sewers for a price exceeding such estimate. In advertising for bids for any such work or materials, the city council shall cause the amount of such estimate to be published with such advertisement for at least twenty days in a legal newspaper in or of general circulation in the city.



17-151 Sewerage system; establishment; borrowing money; conditions precedent.

Before submitting any proposition for borrowing money for the purposes mentioned in section 17-150, the mayor and city council of a city of the second class shall determine upon a system of sewerage and shall procure from the city engineer an estimate of the actual cost of such system and of the cost of the portion of such sewer as the mayor and city council may propose to construct, with the amount proposed to be borrowed and the plans of such system. Such estimate shall be placed and remain in the hands of the city clerk, subject to public inspection during all the time such proposition to borrow money shall be pending. After such system shall have been adopted, no change shall be made to such system involving an expense of more than one thousand dollars, nor shall any other system be adopted in lieu of such system, unless authorized by a vote of the people.



17-152 Repealed. Laws 1983, LB 421, § 18.



17-153 Sewerage system; bonds; sinking funds; investment.

All taxes levied for the purpose of raising money to pay the interest or to create a sinking fund for the payment of the bonds provided for in section 17-925, shall be payable in money only. Except as otherwise provided, no money so obtained shall be used for any other purpose than the payment of the interest or debt for the payment of which they shall have been raised. Such sinking fund may, under the direction of the mayor and city council, be invested in any of the underdue bonds issued by such city of the second class, and such bonds may be procured by the city treasurer at such rate of premium as shall be prescribed by ordinance. Any due or overdue bond or coupon shall be a sufficient warrant or order for the payment of the same by the city treasurer, out of any fund specially created for that purpose, without any further order or allowance by the mayor and city council.



17-154 Sewers; right-of-way; condemnation; procedure.

In case of the refusal of the owner or owners or claimant or claimants of any lands or any right-of-way, or any easement in any lands through which cities of the second class propose to construct any sewer or drain or any outlet for any sewer or drain, to allow the passage of such sewer or drain, the city proposing to construct such sewer or drain, and desiring the right-of-way may proceed to acquire such right-of-way by the exercise of the power of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



17-155 Board of equalization; counties under township organization; members; meetings.

In all cities of the second class in counties under township organization, the city council shall constitute a board of equalization for such city, whose duty it shall be to meet and equalize the assessments of such city at the same time and in the same manner as provided by law for townships in counties under township organization.



17-156 Joint city and school district facility; acquisition of land; erection, equipment, furnishings, and maintenance.

Any school district in this state which has within its boundaries, or is contiguous to, a city of the second class may, together with such city, jointly acquire land for, erect, equip, furnish, maintain, and operate a joint municipal and recreation building or joint recreational and athletic field to be used jointly by such school district and city.



17-157 Joint city and school district facility; expense; bonds; election; approval by electors.

The cost and expense of acquiring land for, erecting, equipping, furnishing, and maintaining a joint municipal and recreation building or joint recreational and athletic field under section 17-156 shall be borne by the school district and city of the second class in the proportion determined by the board of education of the school district and the city council. The building shall not be erected or contracted to be erected, no land shall be acquired for such buildings, and no bonds shall be issued or sold by the school district or the city of the second class until the school district and the city of the second class have each been authorized to issue bonds to defray its proportion of the cost of such land, building, equipment, and furnishings by the required number of electors of the school district and the city of the second class in the manner provided by sections 10-702 to 10-716 and 17-954. When funds and property are available for such purpose, land may be acquired, buildings erected, or equipment and furnishings supplied by a joint resolution of the school district and the city of the second class without a vote of the people.



17-158 Joint city and school district facility; indebtedness; bonds; principal and interest; in addition to other limitations.

The amount of indebtedness, authorized to be incurred by any school district or city of the second class for the payment of principal and interest for the bonds authorized by the provisions of sections 17-156 to 17-162 shall be in addition to and over and above any limits under applicable law.



17-159 Joint city and school district facility; city council and board of education; building commission; powers; duties.

The members of the board of education of the school district and the city council of the city of the second class, which board and city council have agreed to build a joint municipal and recreation building or joint recreational and athletic field under sections 17-156 to 17-162, shall be the building commission to purchase the land for the building and to contract for the erection, equipment, and furnishings of the building or the recreational and athletic field. After the completion of such building or field, the building commission shall be in charge of the maintenance and repair of such building or field.



17-160 Joint city and school district facility; building commission; plans and specifications; personnel; compensation; contracts.

The building commission shall cause to be prepared building plans and specifications for the joint building or joint recreational and athletic field and may employ architects, engineers, and such clerical help as may be deemed necessary for the purpose of preparing such plans and specifications. The compensation of such personnel shall be fixed by the commission and shall be paid in the same proportion as determined for defraying the cost of such building or field as provided for in section 17-157. The contract for erecting the building, for the equipment, and for furnishings shall be let by the commission in the same manner as for other public buildings. The members of the commission shall receive no compensation for their services as members of the commission.



17-161 Joint city and school district facility; annual budget of city and school district.

The school district and the city of the second class shall each provide in their annual budgets an item for their proportion of the expense of maintaining any joint municipal and recreation building or joint recreational and athletic field built pursuant to section 17-156.



17-162 Joint city and school district facility; building commission; accept gifts.

The building commission shall have the power to accept gifts, devises, and bequests of real and personal property to carry out the purposes of sections 17-156 to 17-162 and, to the extent of the powers conferred upon the building commission by sections 17-156 to 17-162, to execute and carry out such conditions as may be annexed to any such gifts, devises, or bequests.



17-163 Offstreet parking; declaration of purpose.

The Legislature finds and declares that the great increase in the number of motor vehicles, buses, and trucks in Nebraska has created hazards to life and property in cities of the second class in the state. In order to remove or reduce such hazards to life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is hereby deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities in Nebraska to own offstreet vehicle parking facilities exclusively for the parking of motor vehicles.



17-164 Offstreet parking; facilities; acquisition; procedure.

Any city of the second class is hereby authorized to own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities for the use of the general public. This does not include the power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided in this section. Such city shall have the authority to acquire by grant, contract, purchase, or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct such facilities, necessary or convenient in the carrying out of this section. Before any such city may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication in a legal newspaper in or of general circulation in the city once each week for not less than thirty days, inviting application for private ownership and operation of offstreet parking facilities. If no application or applications have been received or, if received, the application or applications have been disapproved by the city council within ninety days from the first date of publication, then such city may proceed in the exercise of the powers granted under this section.



17-165 Offstreet parking; revenue bonds; issuance; terms.

In order to pay the cost required by any purchase, construction, lease, or condemnation of property and equipping of parking facilities or the enlargement of presently owned parking facilities, a city of the second class may issue revenue bonds to provide the funds for such improvements. Such revenue bonds shall not be payable from any general tax upon the issuing city, but shall be a lien only upon the revenue and earnings of the parking facilities. Such revenue bonds shall mature in not to exceed forty years but may be optional prior to maturity at a premium as provided in the authorizing resolution or ordinance. Any such revenue bonds which may be issued shall not be included in computing the maximum amounts of bonds which the issuing city may be authorized to issue under its charter or any statute of this state. Such revenue bonds may be issued and sold or delivered to the contractor at par and accrued interest for the amount of work performed. If any city of the second class has installed or installs onstreet parking meters, it may pledge all or any part of the revenue of such parking meters, not previously pledged, as security for the bonds authorized under sections 17-163 to 17-173.



17-166 Offstreet parking; plans and specifications; coordination with traffic control program.

Before the issuance of any revenue bonds under section 17-165, the city of the second class shall have an independent and qualified firm of engineers prepare plans and specifications for such improvements. In the preparation of the plans and specifications, the independent engineer shall collaborate and counsel with any city engineering or traffic departments so as to coordinate the program with the program for the control of traffic within such city.



17-167 Offstreet parking; city council; rules and regulations; contracts; rates.

Before the issuance of any revenue bonds as provided under section 17-165, the city council of a city of the second class shall make all necessary rules and regulations governing the use, operation, and control of such improvements. In carrying out sections 17-163 to 17-173, the city of the second class may make contracts with other departments of the city, or others, if such contracts are necessary and needed for the payment of the revenue bonds authorized under section 17-165 and for the successful operation of the parking facilities. The city council shall also establish and maintain equitable rates or charges for such services sufficient in amount to pay for the cost of operation, repair, and upkeep of the facilities to be purchased, acquired, or leased and the principal of and interest on any revenue bonds issued pursuant to sections 17-163 to 17-173. The city council may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention with sections 17-163 to 17-173.



17-168 Offstreet parking; acquisition of facilities; submission at election; notice.

The mayor and city council of any city of the second class may adopt by ordinance the proposition to make such purchase, or to erect such facility or facilities, set forth in section 17-164, and before the purchase can be made or facility created, must submit the question to the electors of such city at a general municipal election or at a special election called for that purpose and the question must be approved by a majority of the electors voting on such question. If the question is submitted at a special election, the vote for the purchase or acquisition of such real estate or the purchase or erection of such facility or facilities shall equal at least a majority of the votes cast at the last preceding general election. Notice of the time and place of the election shall be given by publication in a legal newspaper in or of general circulation in such city three successive weeks prior to such election.



17-169 Offstreet parking; facilities; lease; controls retained; business restricted.

On the creation of a motor vehicle parking facility as provided under section 17-164 for the use of the general public, the city of the second class may lease such facility to one or more operators to provide for the efficient operation of the facility. Such lease shall be let on a competitive basis, and no lease shall run for a period in excess of ten years. In granting any lease, the city shall retain such control of the facility as may be necessary to insure that the facility will be properly operated in the public interest and that the prices charged are reasonable. The provisions of sections 17-163 to 17-173 shall not be construed to authorize the city or the lessee of the facility to engage in the sale of any commodity, product, or service or to engage in any business other than the purposes set forth in section 17-164.



17-170 Offstreet parking; private parking lot; not subject to eminent domain.

Property now used or hereafter acquired within the boundaries of a city of the second class for offstreet motor vehicle parking by a private operator shall not be subject to condemnation.



17-171 Offstreet parking; rights of bondholders.

The provisions of sections 17-163 to 17-173 and of any ordinance authorizing the issuance of bonds under sections 17-163 to 17-173 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such city, issued under the provisions of sections 17-163 to 17-173, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 17-163 to 17-173 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof and the application of income and revenue thereof.



17-172 Offstreet parking; revenue; use.

Any city of the second class is authorized to use any or all of the revenue from onstreet parking meters for the purpose set forth in section 17-164 if such revenue has not been pledged for the payment of revenue bonds authorized in sections 17-163 to 17-173.



17-173 Offstreet parking; supplementary powers.

Sections 17-163 to 17-173 are supplementary to existing statutes relating to cities of the second class and confer upon such cities powers not heretofore granted.



17-174 City of second class; public passenger transportation system; acquire; accept funds; administration; powers.

A city of the second class shall have the power by ordinance to acquire, by the exercise of the power of eminent domain or otherwise, lease, purchase, construct, own, maintain, and operate, or contract for the operation of public passenger transportation systems, excluding railroad systems, including all property and facilities required for such public passenger transportation systems, within and without the limits of the city, to redeem such property from prior encumbrance in order to protect or preserve the interest of the city in such property, to exercise all powers granted by the Constitution and laws of the State of Nebraska, including, but not limited to, receiving and accepting from the government of the United States or any agency thereof, from the State of Nebraska or any subdivision thereof, and from any person or corporation, donations, devises, gifts, bequests, loans, or grants for or in aid of the acquisition, operation, and maintenance of such public passenger transportation systems, and to administer, hold, use, and apply the same for the purposes for which such donations, devises, gifts, bequests, loans, or grants may have been made, to negotiate with employees and enter into contracts of employment, to employ by contract or otherwise individuals singularly or collectively, to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act, and to exercise such other and further powers with respect thereto as may be necessary, incident, or appropriate to the powers of such city.



17-201 Village, defined; incorporation; restriction on territory; condition.

(1) Any municipality containing not less than one hundred nor more than eight hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census incorporated as a village under the laws of this state, any village that votes to retain village government as provided in section 17-312, and any city of the second class that has adopted village government as provided by sections 17-306 to 17-309 shall be a village and shall have the rights, powers, and immunities granted by law to villages. The population of a village shall consist of the people residing within the territorial boundaries of such village and the residents of any territory duly and properly annexed to such village.

(2) Whenever a majority of the inhabitants of any village, not incorporated under any laws of this state, present a petition to the county board of the county in which the petitioners reside, requesting that they may be incorporated as a village and designating the name they wish to assume and the metes and bounds of the proposed village, and a majority of the members of such county board are satisfied that a majority of the inhabitants of the proposed village have signed such petition and that inhabitants to the number of one hundred or more are actual residents of the territory described in the petition, the county board shall declare the proposed village incorporated, enter the order of incorporation upon its records, and designate the metes and bounds of such village. Thereafter the village shall be governed by the provisions of law applicable to the government of villages. The county board shall, at the time of the incorporation of the village, appoint five persons, having the qualifications provided in section 17-203, as the village board of trustees, who shall hold their offices and perform all the duties required of them by law until the election and qualification of their successors at the time and in the manner provided in section 17-202, except that the county board shall not declare a proposed village incorporated or enter an order of incorporation if any portion of the territory of such proposed village is within five miles of another incorporated municipality.

1. Requirements

2. Incorporation

3. Miscellaneous

1. Requirements

Petitioners must be actual and permanent residents of area embraced in petition to be considered inhabitants. State ex rel. Little v. Board of County Commissioners of Cherry County, 182 Neb. 419, 155 N.W.2d 351 (1967).

To warrant board to incorporate territory into a village, there must be requisite population. Remote territory, or purely agricultural land not connected or not adapted to municipal purposes, may not be included. State ex rel. Pond v. Clark, 75 Neb. 620, 106 N.W. 971 (1906); State ex rel. Loy v. Mote, 48 Neb. 683, 67 N.W. 810 (1896).

An order incorporating a village is void, though the petition therefor is purported to be signed by a majority of the taxable inhabitants, when in fact such signatures were not signed thereon but were fraudulently attached. State ex rel. Summers v. Uridil, 37 Neb. 371, 55 N.W. 1072 (1893).

First general election provided for in this section is the village election. State ex rel. Mayor of David City v. Palmer, 10 Neb. 203, 4 N.W. 965 (1880).

2. Incorporation

A sanitary and improvement district is a public corporate entity within the boundaries of which a village may not be incorporated pursuant to this section. State ex rel. Lanman v. Board of Cty. Commissioners, 277 Neb. 492, 763 N.W.2d 392 (2009).

Incorporation as a village is not permissible if the area of the proposed village has previously been incorporated under any Nebraska statute. State ex rel. Lanman v. Board of Cty. Commissioners, 277 Neb. 492, 763 N.W.2d 392 (2009).

The duty imposed upon the county board by this section is ministerial in nature. Little v. Board of County Commissioners of Cherry County, 179 Neb. 655, 140 N.W.2d 1 (1966).

The incorporation of a village by the county board upon petition of a majority of the taxable inhabitants is not an unlawful delegation of legislative power or a taking of property without due process of law. Kriz v. Klingensmith, 176 Neb. 205, 125 N.W.2d 674 (1964).

3. Miscellaneous

The terms of sections 17-201 to 17-228 refer to villages only. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).

By acceptance of powers of taxation and government, cities of second class and villages assume the duties, responsibilities and liabilities flowing therefrom, and there is no substantial difference between such municipalities and municipalities of any other class. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).

The power of including lands within city's boundaries is legislative rather than judicial in character, and owner may not restrain collection of city taxes on the ground there was no authority to include such land. Sage v. City of Plattsmouth, 48 Neb. 558, 67 N.W. 455 (1896); South Platte Land Co. v. Buffalo County, 15 Neb. 605, 19 N.W. 711 (1884).

This section was not intended to clothe large rural districts with municipal powers, nor to subject such lands to special taxation for municipal purposes. State ex rel. Hammond v. Dimond, 44 Neb. 154, 62 N.W. 498 (1895).

It is the duty of village board to divide the village into wards and call an election for electing officers as a city of the second class when the population is sufficient. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886).



17-201.01 Villages; incorporation; presumption of regularity of proceedings.

When a county board has entered an order declaring any village within the county as incorporated, it shall be conclusively presumed that such incorporation and all proceedings in connection therewith are valid in all respects notwithstanding some defect or defects that may appear on the face of the record, or the absence of any record, unless an action shall be brought within one year from the date of entry of such order of the county board, attacking its validity.



17-202 Board of trustees; election; terms.

The corporate powers and duties of every village shall be vested in a board of trustees which shall consist of five members. At the first statewide general election held after the incorporation of a village, two trustees shall be elected to serve two years and three trustees shall be elected to serve four years. Thereafter the board members shall be elected as provided in the Election Act. The terms shall begin on the first regular meeting of the board in December following the statewide general election. The changes made to this section by Laws 1994, LB 76, and Laws 1995, LB 194, shall not change the staggering of the terms of the board members in villages established prior to January 1, 1995.



17-203 Board of trustees; qualifications.

Any person may be a trustee who is a citizen of the United States, resides in the village, and is a registered voter.



17-203.01 Repealed. Laws 1994, LB 76, § 615.



17-204 Board of trustees; oath; meetings.

Every village trustee, before entering upon the duties of his or her office, shall take an oath to support the Constitution of the United States and the Constitution of Nebraska and faithfully and impartially to discharge the duties of his or her office. Every village board of trustees appointed by the county board shall meet within twenty days, organize, and appoint the officers required by law. All trustees elected to office shall qualify and meet on the first regular meeting of the village board of trustees in December thereafter, organize, elect a chairperson of the board of trustees, and appoint the officers required by law. The village board of trustees shall, by ordinance, fix the time and place of holding its stated meetings and may be convened at any time by the chairperson.

This section authorized chairman to convene the village board at special meeting for purpose of passing a liquor license. Vogel v. Rawley, 85 Neb. 600, 123 N.W. 1037 (1909).



17-205 Board of trustees; quorum; compulsory attendance.

At all meetings of the village board of trustees, a majority of the trustees shall constitute a quorum to do business. A smaller number may adjourn from day to day and may compel the attendance of absent members in such manner and under such penalties as prescribed by the village board of trustees by ordinance.



17-206 Board of trustees; journal; roll calls; public proceedings.

The village board of trustees shall keep a journal of the board's proceedings and, at the desire of any member, shall cause the yeas and nays to be taken and entered on the journal on any question or ordinance, and the proceedings shall be public.



17-207 Board of trustees; powers; restrictions.

The village board of trustees shall have power to pass ordinances: (1) To prevent and remove nuisances within the village or within its extraterritorial zoning jurisdiction; (2) to restrain and prohibit gambling; (3) to provide for licensing and regulating theatrical and other amusements within the village; (4) to prevent the introduction and spread of contagious diseases; (5) to establish and regulate markets; (6) to erect and repair bridges; (7) to erect, repair, and regulate wharves; (8) to regulate the landing of watercraft; (9) to provide for the inspection of building materials to be used or offered for sale in the village; (10) to govern the planting and protection of shade trees in the streets and the building of structures projecting upon or over and adjoining, and all excavations through and under, the sidewalks of the village; (11) to maintain the peace, good government, and welfare of the village and its trade and commerce; and (12) to enforce all ordinances by inflicting penalties upon inhabitants or other persons, for the violation of such ordinances, not exceeding five hundred dollars for any one offense, recoverable with costs. Nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.

It is the duty of a municipality to regulate the building of stairways projecting upon, over, or adjoining sidewalks, and it is liable for negligence in performing such duty. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

Village is liable for services of one superintending the repair and alteration of well or waterworks where the improvement was completed and all other bills therefor paid by village, without question. Launt v. Village of Oakdale, 88 Neb. 320, 129 N.W. 258 (1911).

Villages as well as cities of second class have full power to license, regulate, and prohibit billiard and pool hall within their limits. Cole v. Village of Culbertson, 86 Neb. 160, 125 N.W. 287 (1910).

Village board may grant liquor license at a special meeting after legal notice. Vogel v. Rawley, 85 Neb. 600, 123 N.W. 1037 (1909).

Municipality has no power by ordinance to prohibit the keeping of card tables or power to make it unlawful to permit card playing. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).

The running of a bowling alley in connection with a saloon or hotel was declared, under former act, to be a criminal offense. Koepke v. State, 68 Neb. 152, 93 N.W. 1129 (1903).

Village boards have power by ordinance to license and regulate billiard and pool rooms and an ordinance whose main object is to license and regulate the same, is not wholly void because of imposing an occupation tax not clearly expressed in title. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).

Village is subject to liability for defective sidewalk. City of Wahoo v. Reeder, 27 Neb. 770, 43 N.W. 1145 (1889); Village of Orleans v. Perry, 24 Neb. 831, 40 N.W. 417 (1888); Village of Ponca v. Crawford, 23 Neb. 662, 37 N.W. 609 (1888).



17-207.01 Offstreet motor vehicle parking; acquisition; procedure.

Any village is hereby authorized to own, purchase, construct, equip, lease, or operate within such village offstreet motor vehicle parking facilities for the use of the general public. This does not include the power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided in this section. Such village shall have the authority to acquire by grant, contract, purchase, or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct such facilities, necessary or convenient in the carrying out of this section. Before any village may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication in a legal newspaper in or of general circulation in the village once each week for not less than thirty days, inviting application for private ownership and operation of offstreet parking facilities. If no application or applications have been received or, if received, the application or applications have been disapproved by the village board of trustees within ninety days from the first date of publication, then such village may proceed in the exercise of the powers granted under this section.



17-207.02 Offstreet motor vehicle parking; acquisition; board of trustees; powers.

The powers granted by section 17-207.01 shall be exercised in the manner and be subject to all the terms, conditions, and limitations provided in sections 17-163 to 17-173.



17-208 Appointive officers; term of office; police officer; removal, demotion, or suspension; procedure; board of health; members; duties.

(1) The village board of trustees may appoint a village clerk, treasurer, attorney, engineer, overseer of the streets, and chief of police and other such officers as shall be required by ordinance or otherwise required by law.

(2)(a) The village chief of police or any other police officer may appeal to the village board of trustees his or her removal, demotion, or suspension with or without pay. After a hearing, the village board of trustees may uphold, reverse, or modify the action.

(b) The village board of trustees shall by ordinance adopt rules and regulations governing the removal, demotion, or suspension with or without pay of any police officer, including the village chief of police. The ordinance shall include a procedure for such removal, demotion, or suspension with or without pay of any police officer, including the village chief of police, upon the written accusation of the village chief of police, the chairperson of the village board of trustees, or any citizen or taxpayer. The village board of trustees shall establish by ordinance procedures for acting upon such written accusation, including: (i) Provisions for giving notice and a copy of the written accusation to the police officer; (ii) the police officer's right to have an attorney or representative retained by the police officer present with him or her at all hearings or proceedings regarding the written accusation; (iii) the right of the police officer or his or her attorney or representative retained by the police officer to be heard and present evidence; and (iv) the right of the police officer as well as the individual imposing the action or their respective attorneys or representatives to record all hearings or proceedings regarding the written accusation. The ordinance shall also include a procedure for making application for an appeal, specifications on the period of time within which such application shall be made, and provisions on the manner in which the appeals hearing shall be conducted. Both the police officer and the individual imposing the action or their respective attorneys or representatives shall have the right at the hearing to be heard and to present evidence to the village board of trustees for its consideration. Not later than thirty days following the adjournment of the meeting at which the hearing was held, the village board of trustees shall vote to uphold, reverse, or modify the action. The failure of the village board of trustees to act within thirty days or the failure of a majority of the elected board members to vote to reverse or modify the action shall be construed as a vote to uphold the action. The decision of the village board of trustees shall be based upon its determination that, under the facts and evidence presented at the hearing, the action was necessary for the proper management and the effective operation of the police department in the performance of its duties under the statutes of the State of Nebraska. Nothing in this section shall be construed to prevent the preemptory suspension or immediate removal from duty of an officer by the appropriate authority, pending the hearing authorized by this section, in cases of gross misconduct, neglect of duty, or disobedience of orders.

(c) This subsection does not apply to a police officer during his or her probationary period.

(3) The village board of trustees shall also appoint a board of health consisting of three members: The chairperson of the village board of trustees, who shall be chairperson, and two other members. One member shall be a physician or health care provider, if one can be found who is willing to serve. Such physician or health care provider, if appointed, shall be the medical advisor to the board of health. If the village board of trustees has appointed a chief of police, the chief of police may be appointed to the board of health and serve as secretary and quarantine officer. A majority of the board of health shall constitute a quorum and shall enact rules and regulations, which shall have the force and effect of law, to safeguard the health of the people of such village and prevent nuisances and unsanitary conditions. The board of health shall enforce such rules and regulations and provide fines and punishments for violations.

(4) The village clerk, treasurer, attorney, engineer, overseer of the streets, members of the board of health, and other appointed officers, except regular police officers, shall hold office for one year unless removed by the chairperson of the village board of trustees with the advice and consent of the village board of trustees.

Village marshal is appointive officer, and is not an employee within the meaning of the Workmen's Compensation Act. Suverkrubbe v. Village of Fort Calhoun, 127 Neb. 472, 256 N.W. 47 (1934).



17-209 Appointed officers and employees; compensation; fixed by ordinance.

The appointive officials and other employees of the village shall receive such compensation as the chairperson and village board of trustees shall designate by ordinance; and the annual salary of the chairperson and other members of the village board of trustees shall be fixed by ordinance.



17-209.01 Repealed. Laws 1949, c. 21, § 4.



17-209.02 Officers and employees; merger of offices; salaries.

The village board of trustees may by ordinance combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except trustee, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time, except that trustees may perform and upon village board of trustees approval receive compensation for seasonal or emergency work subject to sections 49-14,103.01 to 49-14,103.06. The offices or employments so merged and combined shall always be construed to be separate and the effect of the combination or merger shall be limited to a consolidation of official duties only. The salary or compensation of the officer or employee holding the merged and combined offices or employments or offices and employments shall not be in excess of the maximum amount provided by law for the salary or compensation of the office, offices, employment, or employments so merged and combined. For purposes of this section, volunteer firefighters and ambulance drivers shall not be considered officers.



17-210 Board of trustees; ordinances; publication; chairperson pro tempore.

The chairperson of the village board of trustees shall cause the ordinances of the village to be printed and published for the information of the inhabitants and cause such ordinances to be carried into effect. In the absence of the chairperson from any meeting of the village board of trustees, the village board of trustees shall have power to appoint a chairperson pro tempore, who shall exercise and have the powers and perform the same duties as the regular chairperson.



17-211 Elections; notice.

The village clerk shall give public notice of the time and place of holding each village election, the notice to be given not less than ten nor more than twenty days previous to the election in a legal newspaper in or of general circulation in the village.



17-212 Elections; officers of election; vacancies; how filled.

If, on any day appointed for holding any village election, any of the judges or clerks of election shall fail to attend, the electors present may fill such vacancies from among the qualified electors present.



17-213 Village chief of police; powers and duties.

The village chief of police shall have power to make or order an arrest with proper process for any offense against the laws of the state or ordinances of the village and bring the offender to trial before the proper officer and to arrest without process in all cases where any such offense shall be committed or attempted to be committed in his or her presence.

Village marshal is not an employee within the meaning of workmen's compensation law. Suverkrubbe v. Village of Fort Calhoun, 127 Neb. 472, 256 N.W. 47 (1934).



17-213.01 Village engineer; powers and duties.

(1) The village engineer, when ordered to do so by the village board of trustees, shall make surveys, estimates, and calculations necessary to be made for the establishment and maintenance of public works by the village.

(2) The village board of trustees may, in lieu of appointing a village engineer, employ a special engineer to perform the duties that would otherwise be performed by the village engineer. Any work executed by such special engineer shall have the same validity and serve in all respects as though executed by the village engineer.



17-214 Village overseer of streets; power and duties.

The village overseer of streets shall, subject to the order of the village board of trustees, have general charge, direction, and control of all works on streets, sidewalks, culverts, and bridges of the village and shall perform such other duties as the village board of trustees may direct.



17-215 Village; dissolution; how effected.

Any village incorporated under the laws of this state shall abolish its incorporation whenever a majority of the registered voters of the village, voting on the question of such abolishment, shall so decide in the manner provided in sections 17-215 to 17-219.03.

The power to terminate the corporate existence of a village was granted by ballot to the electors and, when exercised by a majority vote, the existence ceases. State ex rel. Banta v. Greer, 86 Neb. 88, 124 N.W. 905 (1910).



17-215.01 Village; dissolution; county, defined.

For purposes of sections 17-215 to 17-219.03, when reference is made to the county within which the village is located and the village is located in more than one county, county means the county within which the greater portion of the area of the village is located.



17-216 Village; dissolution; petition or resolution; election.

(1) Whenever a petition for submission of the question of the abolishment of incorporation to the registered voters of any village, signed by not less than one-third of the registered voters of the village, is filed in the office of the county clerk or election commissioner of the county in which such village is situated, the county clerk or election commissioner shall cause such question to be submitted to the registered voters of the village as provided in this section and give notice thereof in the general notice of the election at which the question will be submitted.

(2) Whenever two-thirds of the members of the village board of trustees, by resolution following a public hearing, vote to submit the question of the abolishment of the incorporation of the village, the resolution shall be filed in the office of the county clerk or election commissioner of the county in which such village is situated and the county clerk or election commissioner shall cause such question to be submitted to the registered voters of the village as provided in this section and give notice thereof in the general notice of the election at which the question will be submitted.

(3) If a petition or resolution is filed with the county clerk or election commissioner, the county clerk or election commissioner shall cause such question to be submitted to the registered voters of the village at the next primary or general election which is scheduled to be held more than seventy days after the date upon which the petition or resolution is filed. If the petition or resolution calls for a vote on the question at a special election to be called for that purpose, the county clerk or election commissioner shall cause a special election to be called for the purpose of placing the question before the registered voters and the election shall be called not sooner than sixty days nor later than seventy days after the date of the filing of the petition or resolution. If a petition is filed at any time other than within one hundred eighty days prior to a primary or general election and the petition does not call for the question to be considered at a special election, the village board of trustees may, by majority vote, call for the county clerk or election commissioner to cause the matter to be placed upon the ballot at a special election on a date certain specified by the board, except that such date shall not be sooner than sixty days after the date upon which the petition was filed.

(4) If the question of abolishment of incorporation is submitted to the voters and such question receives a favorable vote by a majority of those voting on the issue, the village board of trustees shall file with the Secretary of State a certified statement showing the total votes for and against such measure.



17-217 Village; dissolution; election; form of ballot.

The form of the ballot for the question of the abolishment of incorporation of a village shall be, respectively, For abolishment of incorporation, and Against abolishment of incorporation, and the same shall be printed upon a separate ballot and shall be counted and canvassed in the same manner as other ballots voted at the election.



17-218 Village; dissolution; when effective.

(1) If a majority of the registered voters of a village voting on the question vote in favor of the abolishment of the incorporation of a village, then, from and after the effective date of the abolishment of the incorporation as determined by the county board as provided in subsection (2) of this section, the incorporation of the village shall cease and be abolished, and the area formerly encompassed within the boundaries of the village shall thereafter be governed by county commissioners as provided by law for unincorporated areas within the county. Upon such date, the terms of office of all elected and appointed officers and employees of the village shall end.

(2) Within fifty days after the date of the election at which the registered voters of the village approve the abolishment of the village's incorporation, the county board of the county within which the village is located shall, by resolution, specify the month, day, and year upon which the abolishment of the incorporation becomes effective. The effective date shall not be later than (a) six calendar months following the date of the election or (b) if there are liabilities of the village which cannot be retired except by means of a continuing property tax levy by the village, the date such liabilities can be paid, whichever is later. The county clerk shall transmit a copy of the resolution to the Secretary of State.



17-219 Village; dissolution; village property, records, and funds; disposition.

Upon the effective date of the abolishment of incorporation of a village, all property and records belonging to the village shall be transferred to the county board of the county in which the village is located. All funds of the village not otherwise disposed of shall be transferred to the county treasurer to be paid out by order of the county board as it sees fit.



17-219.01 Village; dissolution; property; sale by county board; when authorized.

Notwithstanding any more general law respecting revenue, the county board in any county in this state in which the incorporation of any village has been abolished according to law shall advertise and sell all corporate property of the village for which the county itself has no use or which remains unsold or undisposed of after the expiration of six months from the effective date of the abolishment of the incorporation of such village as provided by the county board for liquidation of any liabilities of the village. After the effective date of the abolishment of the incorporation of the village, the county board shall treat all real estate listed and described in the original plat of such village upon which the owner of such real estate has failed and neglected to pay the taxes on such real estate as if such taxes were originally levied by the county and, notwithstanding any other provision of law, the taxes shall be deemed to have been levied by the county as of the date of the original levy by the village and due and owing as provided by law to the county.



17-219.02 Village; dissolution; property; sale; notice.

The county treasurer shall, before selling any property under section 17-219.01, give notice of the sale of such property in the same manner as notice is given when lands are sold under execution by the county sheriff, and the sale shall likewise be conducted in the same manner as execution sales.



17-219.03 Village; dissolution; board of trustees; county board; duties.

(1) On and after the date of a vote by a majority of the registered voters of a village voting on the question in favor of the abolishment of the incorporation of a village, the village board of trustees shall not expend any funds of the village, liquidate any village assets, whether such assets are real or personal property, or otherwise encumber or exercise any authority over the property or funds of the village without the prior approval of the county board of the county within which the village is located.

(2) Within ten days after a vote by a majority of the registered voters of a village voting on the question in favor of the abolishment of the incorporation of a village, the village board of trustees shall meet and approve a resolution setting out with particularity all of the assets and liabilities of the village, including a full and complete inventory of all property, real and personal, owned by the village. The resolution shall be transmitted to the county clerk of the county within which the village is located, and the county clerk shall provide copies to the members of the county board.

(3) If the liabilities of the village exceed the value of all the assets of the village, the county board shall, within twenty days after the receipt of the resolution by the county clerk, schedule a joint meeting between the village board of trustees and the county board to review the resolution and discuss how to liquidate the liabilities with the village board of trustees.

(4) Within thirty days after the date upon which the joint meeting is held pursuant to subsection (3) of this section, the county board shall adopt a plan for the liquidation of village assets to retire the liabilities of the village.



17-220 Village situated in more than one county; how organized.

A majority of the inhabitants of any village situated in two or more counties may present a petition to the county board of any county in which any part of such village is situated, requesting that they may be incorporated as a village; and such county board shall act upon the petition the same as if the village were situated wholly within the county where the petition was presented. If the county board shall declare such village incorporated, the village shall thereafter be governed by the provisions of the statutes of this state applicable to the government of villages. The county clerk of such county shall immediately certify the proceedings relating to the incorporation of such village to the county board of each other county in which any part of such village is situated, and each county board to which such proceedings shall be certified shall enter such proceedings upon its records.

A village situated in one county may annex territory in another county. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

This section is broad enough to permit a village located upon the border of one county to annex contiguous territory situated in adjacent county, but such village has the burden of proving that the territory annexed will be benefited or that justice and equity require the territory be annexed. Village of Wakefield v. Utecht, 90 Neb. 252, 133 N.W. 240 (1911).



17-221 Repealed. Laws 1994, LB 76, § 615.



17-222 Village situated in more than one county; jails.

Any village situated in two or more counties may use the jails of any and all counties in which any part of such village is situated.



17-223 Village situated in more than one county; tax; how certified.

Taxes levied for village purposes, in villages situated in two or more counties, shall be certified to the county clerk of each county in which any part of such village is situated, and such county clerks shall place such certifications on the proper tax list.

A tax levy in a village situated in two or more counties shall be certified to the county clerks. Village of Wakefield v. Utecht, 90 Neb. 252, 133 N.W. 240 (1911).



17-224 Village situated in more than one county; legal notices; publication.

All notices and other publications, required by law to be published in any county in which any part of a village is situated, may be published in any legal newspaper in or of general circulation in such village, and such publication shall have the same force and effect as it would have if published in every county in which any part of such village is situated.



17-225 Railroads; blocking crossings; penalty.

It shall be unlawful for any railroad company or for any of its officers, agents, or employees to obstruct with car or cars, with engine or engines, or with any other rolling stock, for more than ten minutes at a time, any public highway, street, or alley in any unincorporated village in the State of Nebraska. Any corporation, person, firm, or individual violating any provision of this section shall, upon conviction thereof, be fined in any sum not less than ten dollars nor more than one hundred dollars.



17-226 Transferred to section 17-219.01.



17-227 Transferred to section 17-219.02.



17-228 Transferred to section 17-219.03.



17-229 Street improvement program; authorization; tax levy.

If the village board of trustees determines by a three-fourths vote the necessity of initiating a street improvement program within the village, which improvements are in the nature of a general benefit to the whole community and not of special benefit to adjoining or to abutting property and which consists of graveling, base stabilization, oiling, or other improvements to the streets, but which improvements do not consist of curb and gutter or asphalt or concrete pavings, the village board of trustees may, by ordinance, provide for the levy and collection of a special tax not exceeding seventeen and five-tenths cents on each one hundred dollars on the taxable value of all the taxable property in the village for a period not to exceed five years to create a fund for the payment of such improvements.



17-230 Street improvement program; tax levy limitation.

Any levy pursuant to section 17-229 shall not be considered within the limitation on the village for the levy of taxes as contained in section 17-702.



17-231 Street improvement program; construction of improvements; issuance of warrants; interest; unused funds transferred to general fund.

In order to construct the improvements as outlined in section 17-229, the village board of trustees may proceed from time to time to make such improvements costing not exceeding eighty-five percent of the amount of taxes to be collected under the special tax levy. In order to allow the construction of the contemplated improvements immediately, the village board of trustees may issue warrants from time to time in the aggregate amount of eighty-five percent of the estimated taxes to be collected over the period of years provided for the levy, the amount of such warrants authorized to be issued to be based upon the amount of revenue to be raised by the tax to be levied and the taxable valuation of the taxable property in the village at the time the determination of necessity is made by ordinance multiplied by the number of years the tax has to run. Such warrants shall not bear interest in excess of six percent per annum, may be issued in such denominations as the village board of trustees may determine, and shall be paid from the collection of the special tax levy. Any unpaid amount of the levy after the payment of any such warrants in full, including both principal and interest, shall be transferred to the general fund.



17-301 City of the first class; reorganization as city of the second class; procedure; mayor, city council, and Secretary of State; duties.

(1) This section applies to cities of the first class whose population is less than five thousand inhabitants but more than eight hundred inhabitants as determined by the federal decennial census conducted in the year 2010 or any subsequent federal decennial census or the most recent revised certified count by the United States Bureau of the Census.

(2)(a) If a city of the first class has a population of less than five thousand inhabitants but not less than four thousand inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the mayor of the city shall certify such fact to the Secretary of State. If the mayor and city council determine that it is in the best interests of such city to become a city of the second class, the mayor and city council shall adopt an ordinance to that effect and shall notify the Secretary of State and notice and a copy of such ordinance shall accompany the certification. If the Secretary of State receives such notification, he or she shall declare such city to be a city of the second class. If the mayor and city council determine that it is in the best interests of such city to remain a city of the first class, they shall submit to the Secretary of State, within nine years after the certification is required to be submitted pursuant to this subdivision, an explanation of the city's plan to increase the city's population.

(b) If a city of the first class has a population of less than five thousand inhabitants but not less than four thousand inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census immediately following the census or revised certified count referred to in subdivision (a) of this subsection, the mayor of the city shall certify such fact to the Secretary of State. If the mayor and city council determine that it is in the best interests of such city to become a city of the second class, the mayor and city council shall adopt an ordinance to that effect and shall notify the Secretary of State and notice and a copy of such ordinance shall accompany the certification. If the Secretary of State receives such notification, he or she shall declare such city to be a city of the second class.

(c) If a city of the first class has a population of less than five thousand inhabitants but not less than four thousand inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census immediately following the census or revised certified count referred to in subdivision (b) of this subsection, the mayor of the city shall certify such fact to the Secretary of State. After receipt of such certification, the Secretary of State shall declare such city to be a city of the second class.

(3) If a city of the first class has a population of less than four thousand inhabitants but more than eight hundred inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the mayor of the city shall certify such fact to the Secretary of State. After receipt of such certification, the Secretary of State shall declare such city to be a city of the second class.

(4) Beginning on the date upon which a city becomes a city of the second class pursuant to section 17-305, such city shall be governed by the laws of this state applicable to cities of the second class.

When it is definitely shown that a first-class city has decreased in population to less than five thousand inhabitants, the mayor of the city has a mandatory duty to certify such fact to the Governor. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-302 Government pending reorganization.

The government of a city shall continue, as organized at the date of the declaration of the Secretary of State under section 17-301, until the reorganization of such city under section 17-305.

Upon decrease in population of a first-class city below five thousand inhabitants, the form of government continues until reorganization as second-class city. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-303 Wards; establish.

The mayor and city council shall, within ninety days after the declaration of the Secretary of State under section 17-301, divide the city into not less than two nor more than six wards as may be provided by ordinance. Such wards shall contain, as nearly as practicable, an equal area and an equal number of legal voters. The division and boundaries of such wards, as defined by ordinance, shall take effect on the first day of the first succeeding municipal year following the next general city election after such reorganization. Any city council member whose term continues, by reason of his or her prior election under the statutes governing cities of the first class, through another year or years beyond the date of the reorganization as a city of the second class shall continue to hold his or her office as city council member from the ward in which he or she is a resident as if elected for the same term under the statutes governing cities of the second class.

This section provides how the number of wards shall be determined after proclamation of change from first-class city to second-class city. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-304 Reorganization; council; members; qualifications.

After the terms of members of the city council in office at the time of reorganization as a city of the second class shall have expired, the city council shall consist of not less than four nor more than twelve citizens of such city, who shall be qualified electors under the Constitution and laws of the State of Nebraska.

This section provides the number and qualification of members of city council after expiration of terms of incumbents, where first-class city becomes second-class city through decrease in population. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-305 Reorganization; existing ordinances; effect; modification.

(1) Upon the expiration of one year after the date of the declaration of the Secretary of State under section 17-301, the city shall be, as of that date, incorporated as a city of the second class. All ordinances, bylaws, acts, regulations, obligations, rules, and proclamations existing and in force in or with respect to any such city at the time of the declaration of the Secretary of State under section 17-301 shall be and remain in full force and effect for a period of one year and may be enacted, altered, or amended during such period in a manner consistent with the statutes governing cities of the first class, except that any such acts, alterations, or amendments shall not be effective beyond the date upon which the city is incorporated as a city of the second class.

(2) Notwithstanding the provisions of subsection (1) of this section, a city shall amend, repeal, or modify all ordinances, bylaws, acts, regulations, obligations, rules, and proclamations which are existing and in force in or with respect to such city at the time of the declaration of the Secretary of State under section 17-301 and which are inconsistent with the statutes governing cities of the second class in a manner which is in conformance and consistent with the statutes governing cities of the second class to take effect upon the effective date of the city's incorporation as a city of the second class.

Upon decrease in population of first-class city below five thousand inhabitants, the ordinances, rules, and regulations remain in effect. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-305.01 Repealed. Laws 2010, LB 919, § 3.



17-306 City of the second class; reorganization as village; petition; election.

(1) The registered voters of a city of the second class may vote to discontinue organization as a city of the second class and organize as a village. The issue may be placed before the voters by a resolution adopted by the city council or by petition signed by one-fourth of the registered voters of such city.

(2) The petitions shall conform to section 32-628. The Secretary of State shall design the form to be used for the petitions. Petition signers and petition circulators shall conform to the requirements of sections 32-629 and 32-630. The city council shall submit the petitions to the election commissioner or county clerk for signature verification pursuant to section 32-631. The required number of signatures shall be one-fourth of the number of voters registered in the city at the last statewide general election. The election commissioner or county clerk shall notify the city council within thirty days after receiving the petitions from the city council whether the required number of signatures has been gathered. The city shall reimburse the county for any costs incurred by the election commissioner or county clerk.

(3) If the city council determines that the petitions are in proper form and signed by the necessary number of registered voters or after adoption of the resolution by the city council, the city council shall submit the question to the voters of whether to discontinue organization as a city of the second class and organize as a village at a special election pursuant to section 32-559 or at the same time as a local or statewide primary or general election held in the city of the second class. The form of ballot shall be For organization as a village, and Against organization as a village, and at the same election the voters shall vote for five trustees for the village. If a majority of the votes cast are For organization as a village, then such city shall within sixty days after such election become a village and be governed under the laws of this state applicable to a village unless at some future election such village votes to reorganize as a city of the second class in the manner provided in section 17-306.01.

Whenever a city of second class desires to discontinue its organization and return to a village organization, it may do so. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886).



17-306.01 Village reorganized from city of second class; discontinuation; reorganize as city of the second class; petition; election.

(1) The registered voters of a village which was reorganized under section 17-306 from a city of the second class to a village may vote to discontinue organization as a village and reorganize as a city of the second class under this section if the population exceeds eight hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census. The issue may be placed before the voters by a resolution adopted by the village board of trustees or by petition signed by one-fourth of the registered voters of the village.

(2) The petitions under subsection (1) of this section shall conform to section 32-628. The Secretary of State shall design the form to be used for the petitions. Petition signers and petition circulators shall conform to the requirements of sections 32-629 and 32-630. The village board of trustees shall submit the petitions to the election commissioner or county clerk for signature verification pursuant to section 32-631. The required number of signatures shall be one-fourth of the number of voters registered in the village at the last statewide general election. The election commissioner or county clerk shall notify the village board of trustees within thirty days after receiving the petitions from the village board of trustees whether the required number of signatures has been gathered. The village shall reimburse the county for any costs incurred by the election commissioner or county clerk.

(3) If the village board of trustees determines that the petitions are in proper form and signed by the necessary number of registered voters or after adoption of the resolution by the village board of trustees, the village board of trustees shall submit the question to the voters of whether to organize as a city of the second class at a special election pursuant to section 32-559 or at the same time as a local or statewide primary or general election held in the village. The form of the ballot at such election shall be For reorganization of the Village of ......... as a city of the second class and Against reorganization of the Village of ........ as a city of the second class.

(4) If the majority of the votes cast are for reorganization as a city of the second class, the village board of trustees shall certify such fact to the Secretary of State who, upon the filing of such a certificate, shall by proclamation declare such village to have become a city of the second class. After such proclamation, such village shall become a city of the second class and such city shall be governed under the laws of this state applicable to cities of the second class. The government of such city shall continue as organized at the date of such proclamation until the reorganization as a city of the second class.

(5) Upon such proclamation, the village board of trustees shall call a special election for the purpose of electing new members of the city council to be held not more than eight months after the proclamation is issued. At the initial election of the mayor and city council members, the names of the candidates receiving the greatest number of votes at the primary election if one is held shall be placed on the general election ballot. One-half or the bare majority of the candidates for city council in each precinct or ward or at-large candidates, as the case may be, receiving the greatest number of votes at the general election, shall be elected to terms of the longest duration, and those receiving the next greatest number of votes shall be elected to the remaining term or terms. Thereafter all members of the city council shall be nominated at the statewide primary election and elected at the statewide general election for four-year terms as provided in section 32-533. The members of the village board of trustees shall hold office only until the newly elected mayor and city council members assume office.

(6) All ordinances, bylaws, acts, rules, regulations, obligations, and proclamations existing and in force in or with respect to any village at the time of its incorporation as a city of the second class shall remain in full force and effect after such incorporation as a city of the second class until repealed or modified by such city within one year after the date of the filing of the certificate pursuant to subsection (4) of this section.



17-307 Transferred to section 17-312.



17-308 Reorganization; transfer of property; how effected.

If a city of the second class reorganizes as a village pursuant to section 17-306, the village board of trustees shall, at the expiration of sixty days from such election, enter upon the duties of their offices; and all books, papers, records, money, and property of such city shall be delivered over to the village board of trustees; and the authority of the city council and all city officers shall cease from and after the taking effect of village government in such city.



17-309 Reorganization; existing ordinances; effect; debts; taxes.

Upon reorganization of a city of the second class as a village pursuant to section 17-306, all ordinances of the city shall remain and be in full force in the village until amended or repealed by the village board of trustees, and the village board of trustees shall provide for the payment of indebtedness of the city and levy necessary taxes for such indebtedness as if the indebtedness had been incurred by the village.



17-310 Decrease in population; remain city of the second class.

Whenever any city of the second class decreases in population until it has a population of less than eight hundred inhabitants and more than one hundred inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the mayor and city council may decide by ordinance to remain a city of the second class. If the mayor and city council enact such an ordinance, the mayor shall certify such fact to the Secretary of State who, upon the filing of such a certificate, shall by proclamation declare such city to remain a city of the second class. Such city shall continue to be governed by laws of this state applicable to cities of the second class.



17-311 Village; increase in population; reorganization as city of the second class.

(1) Except as provided in section 17-312, whenever any village increases in population until it has a population of more than eight hundred inhabitants but less than five thousand inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the village board of trustees shall certify such fact to the Secretary of State who, upon the filing of such a certificate, shall by proclamation declare such village to have become a city of the second class. After such proclamation, such city shall be governed by the laws of this state applicable to cities of the second class. The government of such city shall continue as organized at the date of such proclamation until the reorganization as a city of the second class.

(2) If any village becomes a city of the second class, the village board of trustees shall call a special election for the purpose of electing the mayor and city council members to be held not more than eight months after the proclamation is issued. At the initial election of the mayor and city council members, the names of the candidates receiving the greatest number of votes at the primary election if one is held shall be placed on the general election ballot. One-half or the bare majority of the candidates for city council in each precinct or ward or at-large candidates, as the case may be, receiving the greatest number of votes at the general election, shall be elected to terms of the longest duration, and those receiving the next greatest number of votes shall be elected to the remaining term or terms. The members of the village board of trustees shall hold office only until the newly elected mayor and city council members assume office.

(3) All ordinances, bylaws, acts, rules, regulations, obligations, and proclamations existing and in force in or with respect to any village at the time of its incorporation as a city of the second class shall remain in full force and effect after such incorporation as a city of the second class until repealed or modified by such city within one year after the date of the filing of the certificate pursuant to subsection (1) of this section.



17-312 Village; retention of village government; petition; election.

(1) Whenever any village attains a population exceeding eight hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the registered voters of the village may vote to retain a village form of government. The issue may be placed before the voters by a resolution adopted by the village board of trustees or by petition signed by one-fourth of the registered voters of the village.

(2) The petitions under subsection (1) of this section shall conform to section 32-628. The Secretary of State shall design the form to be used for the petitions. Petition signers and petition circulators shall conform to the requirements of sections 32-629 and 32-630. The village board of trustees shall submit the petitions to the election commissioner or county clerk for signature verification pursuant to section 32-631. The required number of signatures shall be one-fourth of the number of voters registered in the village at the last statewide general election. The election commissioner or county clerk shall notify the village board of trustees within thirty days after receiving the petitions from the village board of trustees whether the required number of signatures has been gathered. The village shall reimburse the county for any costs incurred by the election commissioner or county clerk.

(3) If the village board of trustees determines that the petitions are in proper form and signed by the necessary number of registered voters or after adoption of the resolution by the village board of trustees, the village board of trustees shall submit the question to the voters of whether to retain the village form of government at a special election pursuant to section 32-559 or at the same time as a local or statewide primary or general election held in the village. The form of the ballot at such election shall be For retention of village government and Against retention of village government. If the majority of the votes cast are for retention of village government, then such village shall remain a village and be governed under the laws of this state applicable to villages unless at some future election such village votes to reorganize as a city of the second class in the manner provided in section 17-313.

(4) If the question to retain a village form of government is submitted at a special election, such election shall be held not later than October 15 of an odd-numbered year. If the question is rejected, city of the second class officials shall be elected at the next regularly scheduled election.

(5) If the question to retain a village form of government is submitted at a regularly scheduled election, no village trustees shall be elected at such election, but village trustees whose terms are to expire following such election shall hold office until either their successors or a mayor and city council members take office as follows:

(a) If the question is rejected, the village board of trustees shall call a special election, to be held not more than eight months after the election at which the question was rejected, for the purpose of electing a mayor and city council members under the provisions of law relating to cities of the second class. The terms of office for such officials shall be established pursuant to section 17-311. The members of the village board of trustees shall hold office only until the newly elected mayor and city council members assume office; and

(b) If the question is approved, the village board of trustees shall call a special election, to be held not more than eight months after the election at which the question was approved, for the purpose of electing successors to those members of the village board of trustees who held office beyond the normal expiration of their terms. Such special election shall be conducted under the provisions of law relating to villages. Persons so elected shall take office as soon after the completion of the canvass of the votes as is practicable, and their terms of office shall be as if the holdovers had not occurred.



17-313 Village; organize as city of second class; petition; election.

(1) The registered voters of a village may vote to discontinue organization as a village and organize as a city of the second class under this section if the population of the village exceeds eight hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census and the prior vote pursuant to section 17-312 was in favor of retaining the village form of government. The issue may be placed before the voters by a resolution adopted by the village board of trustees or by petition signed by one-fourth of the registered voters of the village.

(2) The petitions under subsection (1) of this section shall conform to section 32-628. The Secretary of State shall design the form to be used for the petitions. Petition signers and petition circulators shall conform to the requirements of sections 32-629 and 32-630. The village board of trustees shall submit the petitions to the election commissioner or county clerk for signature verification pursuant to section 32-631. The required number of signatures shall be one-fourth of the number of voters registered in the village at the last statewide general election. The election commissioner or county clerk shall notify the village board of trustees within thirty days after receiving the petitions from the village board of trustees whether the required number of signatures has been gathered. The village shall reimburse the county for any costs incurred by the election commissioner or county clerk.

(3) If the village board of trustees determines that the petitions are in proper form and signed by the necessary number of registered voters or after adoption of the resolution by the village board of trustees, the village board of trustees shall submit the question to the voters of whether to organize as a city of the second class at a special election pursuant to section 32-559 or at the same time as a local or statewide primary or general election held in the village. The form of the ballot at such election shall be For reorganization of the Village of ......... as a city of the second class and Against reorganization of the Village of ........ as a city of the second class.

(4) If the majority of the votes cast are for reorganization as a city of the second class, the village board of trustees shall certify such fact to the Secretary of State who, upon the filing of such a certificate, shall by proclamation declare such village to have become a city of the second class. After such proclamation, such village is a city of the second class, and such city shall be governed under the laws of this state applicable to cities of the second class. The government of such city shall continue as organized at the date of such proclamation until the reorganization as a city of the second class.

(5) Upon such proclamation, the village board of trustees shall call a special election for the purpose of electing a mayor and city council members to be held not more than eight months after the proclamation is issued. At the initial election of the mayor and city council members, the names of the candidates receiving the greatest number of votes at the primary election if one is held shall be placed on the general election ballot. One-half or the bare majority of the candidates for city council in each precinct or ward or at-large candidates receiving the greatest number of votes at the general election shall be elected to terms of the longest duration, and those receiving the next greatest number of votes shall be elected to the remaining term or terms. Thereafter all members of the city council shall be nominated at the statewide primary election and elected at the statewide general election for four-year terms as provided in section 32-533. The members of the village board of trustees shall hold office only until the newly elected mayor and city council members assume office.

(6) All ordinances, bylaws, acts, rules, regulations, obligations, and proclamations existing and in force in or with respect to any village at the time of its incorporation as a city of the second class shall remain in full force and effect after such incorporation as a city of the second class until repealed or modified by such city within one year after the date of the filing of the certificate pursuant to subsection (4) of this section.



17-401 Consolidation; authority.

Any two or more cities of the second class or villages, lying adjacent to each other, may consolidate and become one city or village, as the case may be, and under the name and with all the powers, obligations, and duties of the city or village whose name shall be assumed and adopted in the proceedings provided in sections 17-402 and 17-403.



17-402 Consolidation; procedure.

When any city or village shall desire to be annexed to another contiguous city or village, the city council or village board of trustees of each city or village shall appoint three commissioners to arrange and report to such city council or village board of trustees respectively the terms and conditions on which the proposed annexation can be made. If the city council or village board of trustees of each such city or village approves of the terms and conditions of such proposed annexation by ordinance, the city council or village board of trustees of each of such cities or villages shall submit the question of such annexation, upon the terms and conditions so proposed, to the electors of the respective cities or villages. If a majority of the electors of each such city or village vote in favor of such annexation, the city council or village board of trustees of each shall, by ordinance, declare such annexation. A certified copy of the whole proceedings of the city or village shall be filed with the city clerk or village clerk to which the annexation is made.



17-403 Consolidation; when effective; existing rights and liabilities preserved.

When certified copies of the proceedings for annexation are filed, as contemplated in section 17-402, the annexation shall be deemed complete; and the city or village to which annexation is made shall have the power to pass such ordinances, not inconsistent with law, as will carry into effect the terms of such annexation. After such annexation, the annexed city or village shall be governed as part of the city or village to which annexation is made. Such annexation shall not affect or impair any rights or liabilities then existing for or against either of such cities or villages, but they may be enforced as if no such annexation had taken place.

The vacation by the owner of plat of an addition of a municipality within corporate limits does not ipso facto disconnect said land from the corporation. Kershaw v. Jansen, 49 Neb. 467, 68 N.W. 616 (1896).



17-404 Consolidation; property.

When a city or village is annexed to another pursuant to section 17-402, the property, both real and personal, notes, bonds, obligations, accounts, demands, evidences of debt, rights, choses in action, franchises, books, records, maps, plats, and effects of every nature, of and belonging to the city or village so annexed, shall be the property of and belong to the city or village to which it is annexed.



17-405 Transferred to section 18-3301.



17-405.01 Annexation; powers; restrictions.

(1) Except as provided in subsection (2) of this section and section 17-407, the mayor and city council of any city of the second class or the chairperson and members of the village board of trustees may by ordinance, except as provided in sections 13-1111 to 13-1118, at any time, include within the corporate limits of such city or village any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character, and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power to extend the limits of any city of the second class or village over any agricultural lands which are rural in character.

(2) The mayor and city council of any city of the second class or the chairperson and members of the village board of trustees may, by ordinance, annex any lands, lots, tracts, streets, or highways which constitute a redevelopment project area so designated by the city or village or its community redevelopment authority in accordance with the provisions of the Community Development Law and sections 18-2145 to 18-2154 when such annexation is for the purpose of implementing a lawfully adopted redevelopment plan containing a provision dividing ad valorem taxes as provided in subsection (1) of section 18-2147 and which will involve the construction or development of an agricultural processing facility, notwithstanding that such lands, lots, tracts, streets, or highways are not contiguous or adjacent or are not urban or suburban in character. Such annexation shall comply with all other provisions of law relating to annexation generally for cities of the second class and villages. The city or village shall not, in consequence of the annexation under this subsection of any noncontiguous land, exercise the authority granted to it by statute to extend its extraterritorial zoning jurisdiction beyond its corporate boundaries for purposes of planning, zoning, or subdivision development without the agreement of any other city, village, or county currently exercising zoning jurisdiction over the area surrounding the annexed redevelopment project area. The annexation of any noncontiguous land undertaken pursuant to this subsection shall not result in any change in the service area of any electric utility without the express agreement of the electric utility serving the annexed noncontiguous area at the time of annexation, except that at such time following the annexation of the noncontiguous area as the city or village lawfully annexes sufficient intervening territory so as to directly connect the noncontiguous area to the main body of the city or village, such noncontiguous area shall, solely for the purposes of section 70-1008, be treated as if it had been annexed by the city or village on the date upon which the connecting intervening territory had been formally annexed.

(3) For purposes of subsection (2) of this section, agricultural processing facility means a plant or establishment where value is added to agricultural commodities through processing, fabrication, or other means and where eighty percent or more of the direct sales from the facility are to other than the ultimate consumer of the processed commodities. A facility shall not qualify as an agricultural processing facility unless its construction or development involves the investment of more than one million dollars derived from nongovernmental sources.

Contiguity or adjacency requires the connecting point between the land sought to be annexed and the corporate boundary to be substantially adjacent. County of Sarpy v. City of Gretna, 273 Neb. 92, 727 N.W.2d 690 (2007).

Neither the shape of the annexed tract nor the purpose for the annexation determines whether an annexation is lawful. County of Sarpy v. City of Gretna, 273 Neb. 92, 727 N.W.2d 690 (2007).

Agricultural lands which are urban or suburban in character are subject to annexation hereunder and there is no provision which prevents consideration thereof at a special meeting. Holden v. City of Tecumseh, 188 Neb. 117, 195 N.W.2d 225 (1972).



17-405.02 Contiguous land, defined.

For purposes of section 17-405.01, lands, lots, tracts, streets, or highways shall be deemed contiguous although a stream, roadway, embankment, strip, or parcel of land not more than five hundred feet wide lies between such lands, lots, tracts, streets, or highways and the corporate limits of a city of the second class or village.



17-405.03 Laws, codes, rules, or regulations; effect of annexation.

Any extraterritorial zoning regulations, property use regulations, or other laws, codes, rules, or regulations imposed upon any annexed lands by the city of the second class or village before such annexation shall continue in full force and effect until otherwise changed.



17-405.04 Inhabitants of annexed land; benefits; ordinances.

The inhabitants of territories annexed under sections 17-405.01 to 17-405.05 shall receive substantially the benefits of other inhabitants of such city of the second class or village as soon as practicable, and adequate plans and necessary city council or village board of trustees action to furnish such benefits as police, fire, snow removal, and water service must be adopted not later than one year after the date of annexation, and such inhabitants shall be subject to the ordinances and regulations of such city or village, except that such one-year period shall be tolled pending final court decision in any court action to contest such annexation.



17-405.05 City or village in two or more counties; annexation by city or village; procedure.

When any city of the second class or village situated in two or more counties shall desire to annex to its corporate limits any contiguous territory, whether within the counties within which such city or village is situated or otherwise, such territory may be annexed in the manner provided by sections 17-405.01 to 17-405.04.

A village located upon the border of one county may annex contiguous territory situated in an adjacent county, though such village has the burden of proving that the territory annexed will be benefited or that justice and equity require that the territory be annexed. Village of Wakefield v. Utecht, 90 Neb. 252, 133 N.W. 240 (1911).



17-406 Transferred to section 18-3302.



17-407 Annexation by city or village within county between 100,000 and 250,000 inhabitants; mayor and city council or chairperson and village board of trustees; powers; notice; contents; liability; limitation on action.

(1) The provisions of this section shall govern annexation by a city of the second class or village located in whole or in part within the boundaries of a county having a population in excess of one hundred thousand inhabitants but less than two hundred fifty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census.

(2) The mayor and city council of any city of the second class or the chairperson and members of the village board of trustees of any village described in subsection (1) of this section may by ordinance, except as provided in sections 13-1111 to 13-1118, at any time include within the corporate limits of such city or village any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power to extend the limits of any such municipality over any agricultural lands which are rural in character.

(3) Not later than fourteen days prior to the public hearing before the planning commission on a proposed annexation by the city or village, the city clerk or village clerk shall send notice of the proposed annexation by certified mail, return receipt requested, to any of the following entities serving customers in such city or village or in the area proposed for annexation: Any natural gas public utility as defined in section 66-1802; any natural gas utility owned or operated by the city or village; any metropolitan utilities district; any public power district; any public power and irrigation district; any municipality; any electric cooperative; and any other governmental entity providing electric service. Such notice shall include a copy of the proposed annexation ordinance, the date, time, and place of the public hearing before the planning commission on the proposed annexation ordinance, and a map showing the boundaries of the area proposed for annexation.

(4) Prior to the final adoption of the annexation ordinance, the minutes of the meeting of the city council or village board of trustees at which such final adoption was considered shall reflect formal compliance with subsection (3) of this section.

(5) No additional or further notice beyond that required by subsection (3) of this section shall be necessary in the event (a) that the scheduled public hearing of the city council or village board of trustees on the proposed annexation is adjourned, continued, or postponed until a later date or (b) that subsequent to providing such notice the ordinance regarding such proposed annexation was amended, changed, or rejected by action of the city council or village board of trustees prior to formal passage of the annexation ordinance.

(6) Except for a willful or deliberate failure to cause notice to be given, no annexation decision made by a city of the second class or village either to accept or reject a proposed annexation, either in whole or in part, shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or village or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made.

(7) Except for a willful or deliberate failure to cause notice to be given, the city or village and its employees shall not be liable for any damage to any person resulting from any failure to cause notice to be given as required by this section when a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed annexation, either in whole or in part, by the city council or village board of trustees.

(8) No action to challenge the validity of the acceptance or rejection of a proposed annexation on the basis of this section shall be filed more than one year following the date of the formal acceptance or rejection of the annexation by the city council or village board of trustees.



17-408 Repealed. Laws 1967, c. 74, § 6.



17-409 Repealed. Laws 1967, c. 74, § 6.



17-410 Repealed. Laws 1967, c. 74, § 6.



17-411 Repealed. Laws 1967, c. 74, § 6.



17-412 Transferred to section 18-3303.



17-413 Transferred to section 17-405.05.



17-414 Land within corporate limits; disconnection; procedure.

Whenever a majority of the legal voters residing on any territory within and adjacent to the corporate limits of any city of the second class or village or the owner or owners of any unoccupied territory so situated desire to have the territory disconnected from such city or village, they may file a petition in the district court of the county in which such city or village is situated requesting that such territory be detached. The petitioners shall, within ten days after the filing of such petition, cause a copy of such petition to be served on such city or village in the manner provided by law for the service of summons in a civil action. If the city or village by a majority vote of all members of the city council or village board of trustees consents that such territory be disconnected, the court shall enter a decree disconnecting the territory, and in such case no costs shall be taxed against such city or village. In case such a city or village desires to contest such petition, it shall file its answer to such petition within thirty days after the service of a copy of the petition and upon such filing shall be joined to the issue and the cause shall be tried by the court as a suit in equity. If the court finds in favor of the petitioners and that justice and equity require that such territory, or any part thereof, be disconnected from such city or village, it shall enter a decree accordingly. In all cases such a decree disconnecting part or all of such territory shall particularly describe the territory affected and a certified copy of such decree shall be recorded in the office of the register of deeds or county clerk of the county in which such territory is situated. A certified copy of such decree shall also be forwarded to and filed in the office of the affected city clerk or village clerk. Either party may prosecute an appeal from the finding and decree of the district court to the Court of Appeals.

1. Right of action

2. Procedure

3. Powers of court

4. Effect of disconnection

5. Miscellaneous

1. Right of action

The power, granted herein, to disconnect territory from the city does not extend to cities of the metropolitan class. State ex rel. Andersen v. Leahy, 189 Neb. 92, 199 N.W.2d 713 (1972).

Detachment of property is limited to territory adjacent to the corporate limits. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).

Rural land receiving few, if any, benefits should be detached. Runyan v. Village of Ong, 154 Neb. 127, 47 N.W.2d 97 (1951).

One person, who is the only legal voter residing within the territory, may maintain action to detach. Delozier v. Village of Magnet, 104 Neb. 765, 178 N.W. 619 (1920).

The fact that unplatted lands used exclusively for agricultural purposes were included in corporate limits with owner's tacit permission does not estop him from proceeding in district court to have it disconnected. Joerger v. Bethany Heights, 97 Neb. 675, 151 N.W. 236 (1915); Barber v. Village of Franklin, 77 Neb. 91, 108 N.W. 146 (1906).

Statute of limitations does not run against owner's right of unoccupied lands to have same disconnected from village, and the mere fact that a former owner signed a petition for an election to vote municipal bonds does not estop a present owner from claiming such right. MacGowan v. Village of Gibbon, 94 Neb. 772, 144 N.W. 808 (1913).

Owner of agricultural lands included within boundaries of such municipality, even though not a voter, may maintain an action to have such lands detached. Village of Osmond v. Matteson, 62 Neb. 512, 87 N.W. 311 (1901); Village of Osmond v. Smathers, 62 Neb. 509, 87 N.W. 310 (1901); State ex rel. Hammond v. Dimond, 44 Neb. 154, 62 N.W. 498 (1895).

2. Procedure

Under prior act, proviso referred to conditions existing at time action was brought and not to land once platted where plat was vacated prior to bringing action. Edgecombe v. City of Rulo, 109 Neb. 843, 192 N.W. 499 (1923).

Provisions of this section do not provide the exclusive method for detaching territory from a municipality. Sole v. City of Geneva, 106 Neb. 879, 184 N.W. 900 (1921).

In an action to annex territory, the burden is upon the village to establish that justice and equity require such territory should be annexed, and, in an action to disconnect territory, the burden is upon the petitioner to establish that justice and equity require that such territory should be disconnected. Haney v. Village of Hyannis, 97 Neb. 220, 149 N.W. 405 (1914).

3. Powers of court

A decree under this section is tried de novo in the Supreme Court, under the provisions of section 25-1925, R.R.S.1943. Dugan v. Village of Greeley, 206 Neb. 804, 295 N.W.2d 115 (1980).

Detachment may be denied where it would enhance difficulties of city administration. Swanson v. City of Fairfield, 155 Neb. 682, 53 N.W.2d 90 (1952).

Court of equity is empowered to disconnect agricultural lands having no unity or community of interest with city. Davidson v. City of Ravenna, 153 Neb. 652, 45 N.W.2d 741 (1951).

Where tract of land within city limits had the benefit of adequate fire protection, public utilities, and improved streets adjacent thereto, decree should be entered denying detachment. Lee v. City of Harvard, 146 Neb. 807, 21 N.W.2d 696 (1946).

The judgment of the district court detaching territory will not be impeached upon appeal in absence of a showing that the trial judge committed mistake of fact, or made an erroneous inference of fact or of law. Marsh v. Village of Trenton, 92 Neb. 63, 137 N.W. 981 (1912); Chapin v. Village of College View, 88 Neb. 229, 129 N.W. 297 (1911); McMillan v. Diamond, 77 Neb. 671, 110 N.W. 542 (1906); Gregory v. Village of Franklin, 77 Neb. 62, 108 N.W. 147 (1906); Michaelson v. Village of Tilden, 72 Neb. 744, 101 N.W. 1026 (1904).

In determining whether lands receive material benefit from the city, and also, whether justice and equity require annexation, the court acts judicially, and where unplatted lands within or without the corporate limits have no unity in interest with platted portion of the city, justice and equity dictate that they should be excluded therefrom. Bisenius v. City of Randolph, 82 Neb. 520, 118 N.W. 127 (1908).

4. Effect of disconnection

Under the facts of this case, to detach the land in question would have an adverse effect on the village. Dugan v. Village of Greeley, 206 Neb. 804, 295 N.W.2d 115 (1980).

Disconnection of lands from a city or village requires a consideration of all the facts and circumstances. Shelton Grain & Supply Co. v. Village of Shelton, 178 Neb. 695, 134 N.W.2d 815 (1965).

When statute authorizes change of boundaries and is silent as to apportionment of municipal debts, the territory within new boundaries becomes liable for taxes for all prior debts and the detached territory is forever released from all municipal debts. Hustead v. Village of Phillips, 131 Neb. 303, 267 N.W. 919 (1936).

Where district court decrees that justice and equity do not require detachment of farm lands from corporation and no appeal is taken therefrom, the matter becomes res judicata and binding upon successors in title, unless sufficient new facts are shown that justice and equity require detachment. Keim v. Village of Bloomington, 119 Neb. 474, 229 N.W. 769 (1930).

Vacation of plat by owner of land within the corporate limits of a municipality does not disconnect such land from the corporation. Kershaw v. Jansen, 49 Neb. 467, 68 N.W. 616 (1896).

5. Miscellaneous

Substantial part of territory sought to be detached must be adjacent to a part of the boundary of the municipality. Egan v. Village of Meadow Grove, 159 Neb. 207, 66 N.W.2d 425 (1954).

Adjacent means contiguous or coexistent with. Jones v. City of Chadron, 156 Neb. 150, 55 N.W.2d 495 (1952).

Bondholders have no vested right to have boundaries of the village remain constant. Taxes cannot be levied for village purposes on disconnected property. Hardin v. Pavlat, 130 Neb. 829, 266 N.W. 637 (1936).

This section applies only to villages and cities of the second class. City of Hastings v. Hansen, 44 Neb. 704, 63 N.W. 34 (1895).



17-415 Transferred to section 18-3304.



17-416 Transferred to section 18-3305.



17-417 Transferred to section 18-3306.



17-418 Transferred to section 18-3307.



17-419 Transferred to section 18-3308.



17-420 Transferred to section 18-3309.



17-421 Transferred to section 18-3310.



17-422 Transferred to section 18-3311.



17-423 Transferred to section 18-3312.



17-424 Transferred to section 18-3313.



17-425 Transferred to section 18-3314.



17-426 Transferred to section 18-3315.



17-501 Cities of the second class and villages; powers; board of public trust; members; duties.

Cities of the second class and villages shall be bodies corporate and politic and shall have power (1) to sue and be sued; (2) to contract or be contracted with; (3) to acquire and hold real and personal property within or without the limits of the city or village, for the use of the city or village, convey property, real or personal, and lease, lease with option to buy, or acquire by gift or devise real or personal property; and (4) to receive and safeguard donations in trust and may, by ordinance, supervise and regulate such property and the principal and income constituting the foundation or community trust property in conformity with the instrument or instruments creating such trust. The city council of any city of the second class or the village board of trustees may elect a board of five members, to be known as a board of public trust, who shall be residents of such city or village and whose duties shall be defined by ordinance and who shall have control and management of such donations in trust, in conformity with such ordinance. At the time of the establishment of the board of public trust, one member shall be elected for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, and one for a term of five years, and thereafter one member shall be elected each year for a term of five years. Vacancies in the membership of the board of public trust shall be filled in like manner as regular members of the board of public trust are elected.

Right of city to employ special counsel may be implied from power to sue and be sued. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).

Village may bring suit in equity to declare a stockyard a public nuisance and to enjoin the same. Village of Kenesaw v. Chicago, B. & Q. R. R. Co., 91 Neb. 619, 136 N.W. 990 (1912).

Power of city of second class to contract is not made dependent upon its having previously provided funds with which to pay for that which it contracts. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-502 Seal; other powers.

Each city of the second class or village shall have a common seal, which it may change and alter at pleasure, and such other powers as may be conferred by law.



17-503 Real property; sale; exception; procedure; remonstrance petition; procedure; hearing.

(1) Except as provided in section 17-503.01, the power of any city of the second class or village to convey any real property owned by it, including land used for park purposes and public squares, except real property used in the operation of public utilities, shall be exercised by resolution directing the sale of such real property.

(2) After the passage of the resolution directing the sale, notice of all proposed sales of property described in subsection (1) of this section and the terms of such sales shall be published once each week for three consecutive weeks in a legal newspaper in or of general circulation in such city or village.

(3) If within thirty days after the third publication of the notice a remonstrance petition against such sale is signed by registered voters of the city or village equal in number to thirty percent of the registered voters of the city or village voting at the last regular municipal election held in such city or village and is filed with the governing body of such city or village, such property shall not then, nor within one year thereafter, be sold. If the date for filing the petition falls upon a Saturday, Sunday, or legal holiday, the signatures shall be collected within the thirty-day period, but the filing shall be considered timely if filed or postmarked on or before the next business day. Upon the receipt of the petition, the governing body of such city or village, with the aid and assistance of the election commissioner or county clerk, shall determine the validity and sufficiency of signatures on the petition. The governing body of such city or village shall deliver the petition to the election commissioner or county clerk by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Upon receipt of the petition, the election commissioner or county clerk shall issue to the governing body a written receipt that the petition is in the custody of the election commissioner or county clerk. The election commissioner or county clerk shall compare the signature of each person signing the petition with the voter registration records to determine if each signer was a registered voter on or before the date on which the petition was filed with the governing body. The election commissioner or county clerk shall also compare the signer's printed name, street and number or voting precinct, and city, village, or post office address with the voter registration records to determine whether the signer was a registered voter. The signature and address shall be presumed to be valid only if the election commissioner or county clerk determines that the printed name, street and number or voting precinct, and city, village, or post office address matches the registration records and that the registration was received on or before the date on which the petition was filed with the governing body. The determinations of the election commissioner or county clerk may be rebutted by any credible evidence which the governing body finds sufficient. The express purpose of the comparison of names and addresses with the voter registration records, in addition to helping to determine the validity of the petition, the sufficiency of the petition, and the qualifications of the signer, shall be to prevent fraud, deception, and misrepresentation in the petition process. Upon completion of the comparison of names and addresses with the voter registration records, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name and address of each signer found not to be a registered voter and the signature page number and line number where the name is found, and if the reason for the invalidity of the signature or address is other than the nonregistration of the signer, the election commissioner or county clerk shall set forth the reason for the invalidity of the signature. If the election commissioner or county clerk determines that a signer has affixed his or her signature more than once to the petition and that only one person is registered by that name, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name of the duplicate signature and shall count only the earliest dated signature. The election commissioner or county clerk shall certify to the governing body the number of valid signatures necessary to constitute a valid petition. The election commissioner or county clerk shall deliver the petition and the certifications to the governing body within forty days after the receipt of the petition from the governing body. The delivery shall be by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Not more than twenty signatures on one signature page shall be counted.

The governing body shall, within thirty days after the receipt of the petition and certifications from the election commissioner or county clerk, hold a public hearing to review the petition and certifications and receive testimony regarding them. The governing body shall, following the hearing, vote on whether or not the petition is valid and shall uphold the petition if sufficient valid signatures have been received.

(4) Real property now owned or hereafter owned by a city of the second class or a village may be conveyed without consideration to the State of Nebraska for state armory sites or, if acquired for state armory sites, shall be conveyed strictly in accordance with the conditions of sections 18-1001 to 18-1006.

(5) Following (a) passage of the resolution directing a sale, (b) publishing of the notice of the proposed sale, and (c) passing of the thirty-day right-of-remonstrance period, the property shall then be sold. Such sale shall be confirmed by passage of an ordinance stating the name of the purchaser and terms of the sale.

(6) Notwithstanding the procedures in subsections (1) through (5) of this section, real property owned by a city of the second class or a village may be conveyed when such property:

(a) Is sold in compliance with the requirements of federal or state grants or programs;

(b) Is conveyed to another public agency; or

(c) Consists of streets and alleys.

Attempted sale of real estate without compliance with this section is void. Oman v. City of Wayne, 149 Neb. 303, 30 N.W.2d 921 (1948).

Question raised but not decided as to validity of conveyance from nominal purchaser at tax sale where city was real owner of title. Taxpayers' League of Wayne County v. Wightman, 139 Neb. 212, 296 N.W. 886 (1941).



17-503.01 Real property less than five thousand dollars; sale; procedure.

Section 17-503 shall not apply to the sale of real property if the authorizing resolution directs the sale of real property, the total fair market value of which is less than five thousand dollars. Following passage of the resolution directing the sale of the property, notice of the sale shall be posted in three prominent places within the city or village for a period of not less than seven days prior to the sale of the property. The notice shall give a general description of the property offered for sale and state the terms and conditions of sale. Confirmation of the sale by passage of an ordinance may be required.



17-503.02 Personal property; sale; procedure; other conveyance.

(1) The power of any city of the second class or village to convey any personal property owned by it shall be exercised by resolution directing the sale and the manner and terms of the sale. Following passage of the resolution directing the sale of the property, notice of the sale shall be posted in three prominent places within the city or village for a period of not less than seven days prior to the sale of the property. If the fair market value of the property is greater than five thousand dollars, notice of the sale shall also be published once in a legal newspaper in or of general circulation in such city or village at least seven days prior to the sale of the property. The notice shall give a general description of the property offered for sale and state the terms and conditions of sale.

(2) Personal property may be conveyed notwithstanding the procedure in subsection (1) of this section when (a) such property is being sold in compliance with the requirements of federal or state grants or programs or (b) such property is being conveyed to another public agency.



17-504 Corporate name; process; service.

The corporate name of each city of the second class or village shall be the City (or Village) of .........., and all and every process and notice whatever affecting such city or village shall be served in the manner provided for service of a summons in a civil action.

Service upon mayor by registered mail in workmen's compensation case was good. Clark v. Village of Hemingford, 147 Neb. 1044, 26 N.W.2d 15 (1947).

The chairman of village board has no authority to waive issuance and service of summons and enter voluntary appearance without the official authority of the board. Anstine v. State, 137 Neb. 148, 288 N.W. 525 (1939).

Service of process upon a municipal corporation is had by service upon the mayor or chairman, and in his absence upon the clerk, and in absence of such officers, by leaving a certified copy at the office of the clerk, which service brings the corporation and not the official into court. Fogg v. Ellis, 61 Neb. 829, 86 N.W. 494 (1901); Chicago, B. & Q. R. R. Co. v. Hitchcock County, 60 Neb. 722, 84 N.W. 97 (1900).



17-505 Ordinances, rules, and regulations; enactment; enforcement.

In addition to those special powers specifically granted by law, cities of the second class and villages shall have the power to make all such ordinances, bylaws, rules, regulations, and resolutions, not inconsistent with the laws of the state, as may be expedient for maintaining the peace, good government, and welfare of the city or village and its trade and commerce and to enforce all ordinances by inflicting fines or penalties for the breach of such ordinances, not exceeding five hundred dollars for any one offense, recoverable with costs.

Municipality may enact ordinance imposing duty on gas company of keeping in repair and maintaining all pipelines. Clough v. North Central Gas Co., 150 Neb. 418, 34 N.W.2d 862 (1948).

Cities of the second class have power to make ordinances that punish operators of motor vehicles on city streets. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).

Powers conferred upon villages and cities are not extended to board of health. State v. Temple, 99 Neb. 505, 156 N.W. 1063 (1916).

Payment of occupation tax under prior ordinance would not prevent prosecution for engaging in operation of billiard and pool room under later ordinance requiring a license. McCarter v. City of Lexington, 80 Neb. 714, 115 N.W. 303 (1908).

Municipality may grant the use of its streets to telephone company for its poles and lines, which right is a public use and not a special privilege, and, when company makes expenditures relying on an ordinance granting such use, city authorities cannot subsequently impose additional arbitrary burdens. City of Plattsmouth v. Nebraska Telephone Co., 80 Neb. 460, 114 N.W. 588 (1908).

Ordinance attempting to make it unlawful to keep any card table or permit card playing in any place of business was not authorized by this section. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).

Village boards have power by ordinance to license and regulate billiard and pool rooms. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).

Village cannot enforce its ordinances both by fine and imprisonment, nor by imprisonment alone except as a means of enforcing the payment of the fine. Bailey v. State of Nebraska, 30 Neb. 855, 47 N.W. 208 (1890).



17-505.01 Notice; publication.

If a city of the second class or village is required to publish a notice or advertisement in a legal newspaper in or of general circulation in the city or village, and if there is no legal newspaper in or of general circulation in such city or village, then the city or village shall publish such notice or advertisement in a legal newspaper in or of general circulation in the county in which such city or village is located. If there is no legal newspaper in or of general circulation in such county, then the city or village shall publish such notice or advertisement by posting a written or printed copy thereof in each of three public places in the city or village for the same period of time such city or village is required to publish the notice or advertisement in a legal newspaper.



17-506 Property tax; amount of levy authorized.

Cities of the second class and villages shall have power to levy taxes for general revenue purposes in any one year not to exceed thirty-five cents on each one hundred dollars upon the taxable value of all the taxable property in such cities and villages. The valuation of such property shall be ascertained from the books or assessment rolls of the county assessor.

After the passage of the appropriation bill, power to contract is determined by the amounts appropriated therein plus amounts on hand of previous levies and previous appropriations. LeBarron v. City of Harvard, 129 Neb. 460, 262 N.W. 26 (1935).

A city can levy taxes for city purposes only on property within the city and the property is taxed when the levy is made. State ex rel. Hinson v. Nickerson, 99 Neb. 517, 156 N.W. 1039 (1916).

A village is authorized to levy taxes to pay a judgment for such construction of a light plant, even though a maximum amount of taxes has been theretofore assessed for payment of bonds and general purposes. Village of Oshkosh v. State of Nebraska ex rel. Fairbanks, Morse & Co., 20 F.2d 621 (8th Cir. 1927).

City can acquire waterworks and levy tax to pay for same, without a prior appropriation therefor, as the power to purchase and levy a tax for such purpose comes within the statutory exception. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-507 Other taxes; power to levy.

Cities of the second class and villages shall have power to levy any other tax or special assessment authorized by law.

When bonds are lawfully issued, municipality has authority to levy tax for their payment. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Where improvements are made, special assessments may be levied by the council to pay for the same by resolution under terms of this section. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).

Though municipality can only levy taxes authorized and has no inherent power to levy a tax, the power may be implied from express power given to incur an obligation where the Legislature must have intended to furnish a means of payment. Union Pacific R. R. Co. v. Heuer, 97 Neb. 436, 150 N.W. 259 (1914).

The reducing of a water claim to judgment will not justify special taxes to pay the claim. State ex rel. Young v. Royse, 71 Neb. 1, 98 N.W. 459 (1904); State ex rel. Young v. Royse, 3 Neb. Unof. 262, 91 N.W. 559 (1902).

Under terms of prior act, municipality had authority to levy taxes to pay judgments on all taxable property within its boundaries and this section did not repeal the authority. Dawson County v. Clark, 58 Neb. 756, 79 N.W. 822 (1899).

Municipality is authorized to levy tax to pay judgment, and is not restricted in doing so by limitation on amount of bonds that could be issued to construct light plant. Village of Oshkosh v. State of Nebraska ex rel. Fairbanks, Morse & Co., 20 F.2d 621 (8th Cir. 1927).

This section provides power for cities of second class and villages to raise funds in addition to the general tax levy. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-508 Streets; grading and repair, when; bridges and sewers; construction.

Cities of the second class and villages shall have the power to provide for the grading and repair of any street, avenue, or alley and the construction of bridges, culverts, and sewers. No street, avenue, or alley shall be graded unless such street, avenue, or alley shall be ordered to be done by the affirmative vote of two-thirds of the city council or village board of trustees.

Cities of the second class are given the power to provide for the grading and repair of streets and the construction of culverts and sewers. Young v. City of Scribner, 171 Neb. 544, 106 N.W.2d 864 (1960).

Requirement of two-thirds vote is limited to orders for grading of streets. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

Maintenance and repair of streets is a governmental function and the cost thereof must be paid from the general fund of the city. Thomson v. City of Chadron, 145 Neb. 316, 16 N.W.2d 447 (1944).

The making, improving, and repairing of streets relates to city's corporate interests only and it is liable for failure to maintain its streets in a safe condition. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).

Where municipality makes provisions for carrying off surface water by drains, it may not discontinue the same and leave lot owner in worse condition than before it constructed such drains. City of McCook v. McAdams, 76 Neb. 1, 106 N.W. 988 (1906), affirmed on rehearing 76 Neb. 7, 110 N.W. 1005 (1907), vacated on rehearing 76 Neb. 11, 114 N.W. 596 (1908); McAdams v. City of McCook, 71 Neb. 789, 99 N.W. 656 (1904).



17-508.01 Streets; maintenance and repair; contracts with county authorized.

Where a city of the second class or village does not have sufficient funds to purchase equipment to maintain and keep its streets in repair, such city or village may contract with the county in which it is situated to have the county maintain and keep its streets in repair. The cost of such maintenance and repair shall be paid by such city or village to the county.



17-508.02 Streets; grading and repair; bridges and sewers; tax limits.

For purposes of section 17-508, cities of the second class and villages shall have power to levy in any one year not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within the limits of such cities and villages.



17-509 Streets and malls; power to improve; districts.

The governing body of any city of the second class or village may grade, partially or to an established grade, change grade, curb, recurb, gutter, regutter, pave, gravel, regravel, macadamize, remacadamize, widen or narrow streets or roadways, resurface or relay existing pavement, or otherwise improve any streets, alleys, public grounds, public ways, entirely or partially, and streets which divide the city or village corporate limits and the area adjoining the city or village; construct or reconstruct pedestrian walks, plazas, malls, landscaping, outdoor sprinkler systems, fountains, decorative water ponds, lighting systems, and permanent facilities; and construct sidewalks and improve the sidewalk space. These projects may be funded at public cost or by the levy of special assessments on the property especially benefited in proportion to such benefits, except as provided in sections 19-2428 to 19-2431. The governing body may by ordinance create improvement districts, to be consecutively numbered, which may include two or more connecting or intersecting streets, alleys, or public ways, and may include two or more types of improvements authorized under this section in a single district in one proceeding. All of the improvements which are to be funded by a levy of special assessment on the property especially benefited shall be ordered as provided in sections 17-510 to 17-512, unless the governing body improves a street which divides the city or village corporate area and the area adjoining the city or village. Whenever the governing body of any city of the second class or village improves any street which divides the city or village corporate limits and the area adjoining the city or village, the governing body shall determine the sufficiency of petition as set forth in section 17-510 by the owners of the record title representing more than sixty percent of the front footage of the property directly abutting upon the street to be improved, rather than sixty percent of the resident owners. Whenever the governing body shall deem it necessary to make any of the improvements authorized under this section on a street which divides the city or village corporate limits and the area adjoining the city or village, the governing body shall by ordinance create the improvement district pursuant to section 17-511 and the right of remonstrance shall be limited to owners of record title, rather than resident owners.

1. Power to improve

2. Creation of districts

3. Special assessments

4. Miscellaneous

1. Power to improve

General power to pave streets is conferred upon cities of the second class. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Cities of second class or villages can pave streets only by legally following one of three applicable methods. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

A public highway or public way, which a city has power to pave and levy a special assessment to pay the cost thereof, is a public highway within the corporate limits of the city as distinguished from a street, and such highway as is formally or impliedly dedicated to and accepted by the city. City of McCook v. Red Willow County, 133 Neb. 380, 275 N.W. 396 (1937).

Where statute authorizes city to pave streets but contains nothing to contrary, there arises an implication that the city is authorized to enter into contracts for the performance of the work and to pay for same by a general tax levy. Daniels v. City of Gering, 130 Neb. 443, 265 N.W. 416 (1936).

This section does not apply to nor govern the construction of temporary sidewalks or ungraded and unimproved streets. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).

City of second class has authority to pave its streets. Rooney v. City of So. Sioux City, 111 Neb. 1, 195 N.W. 474 (1923).

2. Creation of districts

The authority of the city will not be extended to include in the improvement a street not within the city limits and not forming a part or connected with state highway. Dorland v. City of Humboldt, 129 Neb. 477, 262 N.W. 22 (1935); Garver v. City of Humboldt, 120 Neb. 132, 231 N.W. 699 (1930).

Where three-fourths of the members of the council vote for ordinance creating paving district, the municipality is authorized to contract and appropriate money for grading and paving without vote of people. Wookey v. City of Alma, 118 Neb. 158, 223 N.W. 953 (1929).

3. Special assessments

Special assessments are levied on basis of benefits accruing to property and not on basis of cost of improvement immediately in front of property. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Legislative power to make special assessments is to be strictly construed. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Power to levy special assessments is subject to restrictions prescribed by statute. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Taxing authorities may not separate, reapportion, and reassess special assessments after the same have been once legally assessed without objection. Village of Winside v. Brune, 133 Neb. 80, 274 N.W. 212 (1937).

This section does not provide appeal to the district court from acts of the municipal board or council sitting as a board of equalization, but review may be had by error proceedings. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

Property owner has option under statute to pay assessment in installments as they accrue, with interest, or to pay balance of assessment at any time with interest to date. State ex rel. Todd v. Thomas, 127 Neb. 891, 257 N.W. 265 (1934).

It is mandatory and jurisdictional that one of the three methods stated be followed before such improvement may be lawfully made and, unless such municipality follows one of the methods, the assessments made are void. Musser v. Village of Rushville, 122 Neb. 128, 239 N.W. 642 (1931).

Resolution of necessity is not jurisdictional, nor is the establishment of grade by ordinance required before letting of paving contract. Burrows v. Keebaugh, 120 Neb. 136, 231 N.W. 751 (1930).

A municipality may levy a special assessment on adjacent cemetery property to the extent of the benefits conferred therein by the improvement of a street. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).

If board, in levying assessments to pay for sidewalks, does not take the benefits and damages resulting to the property into account and levies the total cost without regards thereto, the tax is void. Schneider v. Plum, 86 Neb. 129, 124 N.W. 1132 (1910).

Estimate of cost by city engineer must be submitted and approved before council can levy special assessment for sidewalk. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

4. Miscellaneous

Where a city issues bonds designated as paving district bonds, and neither the bonds nor the ordinance authorizing them provide that the bonds shall be payable only out of special assessments, the bonds are general obligations of the city which authorize the levy of a general tax to pay the same. Alexander v. Bailey, 108 Neb. 717, 189 N.W. 365 (1922).



17-510 Streets; improvement district; creation by petition; denial; special assessments.

If a petition is signed by the owners of the record title representing more than sixty percent of the front footage of property directly abutting upon the streets, alleys, public ways, or public grounds proposed to be improved in an improvement district created pursuant to section 17-509 and presented and filed with the city clerk or village clerk, the governing body of the city or village shall by ordinance create an improvement district, cause such work to be done or such improvement to be made, contract for such improvement, and levy special assessments on the lots and parcels of land abutting on or adjacent to such streets or alleys specially benefited by such improvement in such district in proportion to such benefits, except as provided in sections 19-2428 to 19-2431, to pay the cost of such improvement. The governing body may deny the formation of the proposed improvement district when the area has not previously been improved with a water system, sewer system, and grading of streets. If the governing body denies a requested improvement district formation, it shall state the grounds for such denial in a written letter to interested parties.

Property owner has no constitutional right to notice and hearing upon the formation of the district. Kriz v. Klingensmith, 176 Neb. 205, 125 N.W.2d 674 (1964).

Method is provided for commencing proceedings for paving upon petition of abutting property owners. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

All property in improvement district which either abuts on or is adjacent to improvement made is liable for assessments unless exempted. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Property abutting on street containing "T" intersections was subject to assessment to extent benefited. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Procedure under this section must be initiated by petition of resident owners. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Action of governing board to pave may be initiated by petitions signed by sixty percent of the resident owners of abutting property. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

Though petition for paving was not signed by three-fifths of the resident owners of the property subject to assessment, the ordinance was valid under statute empowering the city council by the assent of the three-fourths of its members to make the improvement without a petition. City of Superior v. Simpson, 114 Neb. 698, 209 N.W. 505 (1926).

Provision requiring the petition of three-fifths of the resident owners or a three-fourths vote of council or board of trustees does not apply to temporary sidewalks on an unimproved and ungraded street. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).



17-511 Streets; improvement by ordinance; objections; time of filing; special assessment.

Whenever the governing body of a city of the second class or village deems it necessary to make the improvements in section 17-509 which are to be funded by a levy of special assessment on the property specially benefited, such governing body shall by ordinance create an improvement district and, after the passage, approval, and publication of such ordinance, shall publish notice of the creation of any such district for six days in a legal newspaper in or of general circulation in the city or village if such legal newspaper is a daily newspaper or for two consecutive weeks if such legal newspaper is a weekly newspaper. If the owners of the record title representing more than fifty percent of the front footage of the property directly abutting on the street or alley to be improved file with the city clerk or village clerk within twenty days after the first publication of such notice written objections to the creation of such district, such improvement shall not be made as provided in such ordinance, but such ordinance shall be repealed. If objections are not filed against the district in the time and manner prescribed in this section, the governing body shall immediately cause such work to be done or such improvement to be made, shall contract for the work or improvement, and shall levy special assessments on the lots and parcels of land abutting on or adjacent to such street or alley specially benefited in such district in proportion to such benefits to pay the cost of such improvement.

Separate and distinct method for initiating paving project is provided by this section. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Requirements of this section compared with similar requirements applicable to first-class cities. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Property abutting on "T" intersection was liable for special assessments. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Cost of paving intersections should be assessed upon all the taxable property of city. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Creation of paving district must be ordered by ordinance. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Constitutionality upheld against claim of failure of lawful classification and violation of due process. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Where paving district is created by ordinance without petition, majority of resident owners of directly abutting property may file objections and prevent such paving. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

In case of objection by one joint tenant in which the other joint tenant has not joined, rebuttable presumption arises that the one objecting represents the entire property. Bonner v. City of Imperial, 149 Neb. 721, 32 N.W.2d 267 (1948).

An ordinance specifying a street or part of street to be paved, sufficiently describes a paving district and such street or part of street and abutting property therein constitute the paving district. Chittenden v. Kibler, 100 Neb. 756, 161 N.W. 272 (1917).



17-512 Streets; main thoroughfares; improvement by ordinance; assessments.

The city council of a city of the second class or village board of trustees may, by a three-fourths vote of all members of such city council or village board of trustees, enact an ordinance creating an improvement district, order such work to be done without petition upon any federal or state highways in the city or village or upon a street or route, designated by the mayor and city council or village board of trustees as a main thoroughfare, that connects to either a federal or state highway or a county road, and shall contract for such work, and shall levy assessments on the lots and parcels of land abutting on or adjacent to such street or alley specially benefited thereby in such district in proportion to such benefits, to pay the cost of such improvement.

Another method for initiating paving proceedings is provided by this section. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Power is granted to enact an ordinance creating a paving district. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Main thoroughfare must connect at both ends with state highway system. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

If three-fourths of all the members of council vote for improvement, the filing of the petition for the improvement by three-fourths of the resident owners of the property subject to the assessment is not necessary. Carr v. City of Lexington, 103 Neb. 293, 171 N.W. 920 (1919).

Under terms of former act, petition for improvement was not necessary and, upon a three-fourths vote of all the members of the council assenting to make the improvement, could create a paving district and levy special assessment to pay for the same. Fitzgerald v. Sattler, 102 Neb. 665, 168 N.W. 599 (1918).



17-513 Streets; improvement; petitions and protests; sufficiency; how determined; appeal.

Before proceeding with any improvement under section 17-509, the sufficiency of the protests or petitions or of the existence of the required facts and conditions shall be determined by the city council or village board of trustees at a hearing of which notice shall be given to all persons who may become liable for assessments by one publication in each of two successive weeks in a legal newspaper in or of general circulation in the city or village. Appeal from the action of the city council or village board of trustees may be made to the district court of the county in which the proposed district is situated. The sufficiency of the protests or petitions referred to in sections 17-510 and 17-511, as to the ownership of the property, shall be determined by the record in the office of the county clerk or register of deeds at the time of the adoption of such ordinance. In determining the sufficiency of the petitions or objections, intersections shall be disregarded, and any lot or ground owned by the city or village shall not be counted for or against such improvement.

Sufficiency of paving petition is to be determined by record at time of adoption of ordinance. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).



17-514 Streets; improvement; assessments; certification to county treasurer.

All assessments under sections 17-509 to 17-512 shall be a lien on the property on which levied from the date of levy and shall be certified by direction of the city council or village board of trustees to the city treasurer or village treasurer for collection. Except as provided in section 18-1216, such assessment shall be due and payable to such treasurer until the first day of November thereafter, or until the delivery of the tax list for such year to the county treasurer of the county in which such city or village is situated, at and after which time such assessment shall be due and payable to such county treasurer. The city council or village board of trustees of such city or village shall, within the time provided by law, cause such assessments, or portion thereof then remaining unpaid, to be certified to the county clerk for entry upon the proper tax lists. If the city treasurer or village treasurer collects any assessment or portion of such assessment so certified while such assessment shall be payable to the county treasurer, the city treasurer or village treasurer shall certify the assessment or portion of such assessment to the county treasurer at once, and the county treasurer shall correct the record to show such payment.

Special assessments are a lien from date of levy. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

Special assessments on real property are a lien inferior to lien of general taxes, and where property is sold at a tax foreclosure to satisfy lien of general taxes, title passes to a purchaser by such sale, free and clear of all special assessment liens. Polenz v. City of Ravenna, 145 Neb. 845, 18 N.W.2d 510 (1945).



17-515 Streets and malls; improvement; assessments; interest; when delinquent; payment in installments.

(1) All assessments as provided in sections 17-509 to 17-512, except for paving, repaving, construction of malls and plazas, and the landscaping and permanent facilities of such malls and plazas, graveling, or curbing and guttering, shall draw interest until such assessments become delinquent, at a rate set by the city council or village board of trustees from the date of levy, and shall become delinquent on the first day of May subsequent to the date of levy, and shall thereafter draw interest at a rate not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature.

(2) Such assessments for paving, repaving, construction of malls and plazas, and the landscaping and permanent facilities of such malls and plazas, or curbing and guttering shall become delinquent in equal annual installments over such period of years, not to exceed fifteen, as the city council or village board of trustees may determine at the time of making the levy, the first such equal installment to become delinquent in fifty days after the date of such levy.

(3) As to such assessments for graveling, one-third of the total amount assessed against each lot or parcel of land shall become delinquent in fifty days after the date of such levy; one-third in one year; and one-third in two years.

(4) Each of the installments, referred to in subsections (2) and (3) of this section, except the first, shall draw interest at a rate set by the city council or village board of trustees, from the time of the levy until such installment shall become delinquent; and after such installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon. Should there be three or more of such installments delinquent and unpaid on the same property, the city council or village board of trustees may by resolution declare all future installments on such delinquent property to be due on a fixed future date. All of such installments may be paid at one time on any lot or land within fifty days from the date of the levy without interest and, if so paid, such lot or land shall be exempt from any lien or charge for the levy.

A taxpayer has the option to pay the installments with interest as they become due or may pay balance thereon with interest before due. State ex rel. Todd v. Thomas, 127 Neb. 891, 257 N.W. 265 (1934).



17-516 Streets and malls; improvement; paving bonds; warrants; interest; terms.

For the purpose of paying the cost of constructing, landscaping, and equipping malls and plazas, paving, repaving, macadamizing or graveling, curbing, guttering, or otherwise improving streets, avenues, or alleys in any improvement district, the mayor and city council of a city of the second class or village board of trustees shall have the power and may, by ordinance, cause to be issued bonds of the city or village to be called District Improvement Bonds of District No. ...., payable in not exceeding fifteen years from date, and to bear interest payable annually or semiannually with interest coupons attached or may issue its warrants, as other warrants are issued, to be called District Improvement Warrants of District No. ...., payable in the order of their number, to be issued in such denominations as may be deemed advisable, and to bear interest. When warrants are issued for the payment of such cost, special taxes and assessments shall be levied sufficient to pay such warrants and the interest thereon within three years from the date of issuance.



17-517 Repealed. Laws 1963, c. 72, § 2.



17-518 Streets; improvement; sinking fund; investment.

Pending final redemption of warrant or warrants or bond or bonds for paving issued under section 17-516, the city treasurer or village treasurer is authorized to invest such sinking fund in interest-bearing time certificates of deposit in depositories approved and authorized to receive county funds, but in no greater amount in any depository than such depository is authorized to receive deposits of county funds; and the interest arising from such certificate of deposit shall be credited to its respective sinking fund as provided by law.



17-519 Streets; improvement; assessments against public lands; payment.

If in any city of the second class or village there shall be any real estate belonging to any county, school district, city, village, or other political subdivision adjacent to or abutting upon the street or other public way whereon paving, repaving, graveling, or other improvement has been ordered, it shall be the duty of the governing body of the political subdivision to provide for the payment of such special assessments or taxes as may be assessed against the real estate so adjacent or abutting or within an improvement district. In the event of the neglect or refusal so to do, the city or village may recover the amount of such special taxes or assessments in any proper action, and the judgment thus obtained may be enforced in the usual manner.

All property in improvement district which either abuts on or is adjacent to improvement made is liable for assessments unless exempted. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).



17-520 Streets; improvement; intersections; property; assessment; Intersection Paving Bonds; warrants; interest; partial payments; final payments.

In cities of the second class and villages, for all paving and improvements of the intersections and areas formed by the crossing of streets, avenues, or alleys, and one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska, or the city or village, the assessment shall be made upon all of the taxable property of such city or village; and for the payment of such paving or improvements the mayor and city council or the village board of trustees are hereby authorized to issue paving bonds of the city or village, in such denominations as they deem proper to be called Intersection Paving Bonds payable in not to exceed fifteen years from the date of such bonds, and to bear interest payable annually or semiannually. Such bonds shall not be issued until the work is completed and then not in excess of the cost of such improvements. For the purpose of making partial payments as the work progresses in paving, repaving, macadamizing or graveling, curbing, and guttering or improvements of streets, avenues, alleys, or intersections and areas formed by the crossing of streets, avenues, or alleys, or one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska, or the city or village, warrants may be issued by the mayor and city council, or the village board of trustees, upon certificates of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof, and upon completion and acceptance of the work issue a final warrant for the balance of the amount due the contractor, which warrants shall be redeemed and paid upon the sale of bonds authorized by law. The city or village shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor. Nothing in this section shall be construed as authorizing the mayor and city council or village board of trustees to pave or gravel any intersections or areas formed by the crossing of streets, avenues, or alleys unless in connection with one or more blocks of street paving or graveling of which the paving or graveling of such intersection or area shall form a part.

Statutory language includes "T" intersections. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).



17-521 Streets; improvement; railways; duty to pave.

Any street or other railway company, occupying with any track any street, avenue, or alley or portion thereof, which may be ordered paved, repaved, macadamized, or graveled, may be charged with the expense of such improvement of such portion of such street, avenue, or alley so occupied by it between its tracks, between its rails, and for one foot beyond the outer rails; and the cost of such improvement may be collected and enforced against such company in such manner as may be provided by ordinance; or the mayor and city council or village board of trustees may by ordinance require such company to pave, repave, macadamize, or gravel such portion of such street, avenue, or alley occupied by such tracks and for one foot beyond its outside rails.



17-522 Sidewalks; repair; cost; assessment; notice.

(1) The mayor and city council of a city of the second class or village board of trustees may construct and repair sidewalks or cause the construction and repair of sidewalks in such manner as the mayor and city council or village board of trustees deems necessary and assess the expense of such construction or repairs on the property in front of which such construction or repairs are made, after having given notice (a) by publication in one issue of a legal newspaper in or of general circulation in such city or village and (b) by either causing a written notice to be served upon the occupant in possession of the property involved or to be posted upon such premises ten days prior to the commencement of such construction or repair. The powers conferred under this section are in addition to those provided in sections 17-509 to 17-521 and may be exercised without creating an improvement district.

(2) If the owner of any property abutting any street or avenue or part thereof fails to construct or repair any sidewalk in front of the owner's property within the time and in the manner as directed and requested by the mayor and city council or village board of trustees, after having received due notice to do so, the mayor and city council or village board of trustees may cause the sidewalk to be constructed or repaired and may assess the cost of such construction or repairs against the property.

Law requires the village or city officer to use only reasonable diligence to keep the walks in a reasonably safe condition for the use by persons passing over them. Hupfer v. City of North Platte, 134 Neb. 585, 279 N.W. 168 (1938); Gates v. City of North Platte, 126 Neb. 785, 254 N.W. 418 (1934); Strubble v. Village of DeWitt, 81 Neb. 504, 116 N.W. 154 (1908).

The repair of sidewalks is at the cost of the owner. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).



17-523 Sidewalks; temporary walks; construction; cost.

Cities of the second class and villages shall have the power to provide for the laying of temporary sidewalks, upon the natural surface of the ground, without regard to grade, on streets not permanently improved, and to provide for the assessment of the cost of such temporary sidewalks on the property in front of which such sidewalks shall be laid.

This section governs the construction of temporary sidewalks on ungraded and unimproved streets. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).

The terms of this section provide for the construction of temporary, as distinguished from permanent, sidewalk improvements. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).

The provisions for estimates are jurisdictional, and without compliance therewith, there is no authority for a special tax. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

A sidewalk is defined as that portion of a public highway which is set apart by dedication, ordinance, or otherwise for the use of pedestrians. City of Ord v. Nash, 50 Neb. 335, 69 N.W. 964 (1897).



17-524 Streets and sidewalks; improvements; assessments; how made; collection.

Assessments made under sections 17-509 to 17-523 shall be made and assessed in the following manner:

(1) Such assessment shall be made by the city council or village board of trustees at a special meeting, by a resolution, taking into account the benefits derived or injuries sustained in consequence of such improvements, and the amount charged against the same, which, with the vote, shall be recorded in the minutes. Notice of the time of holding such meeting and the purpose for which it is to be held shall be published in a legal newspaper in or of general circulation in the city or village at least four weeks before the meeting is held or, in lieu of such notice, personal service may be made upon persons owning or occupying property to be assessed; and

(2) All such assessments shall be known as special assessments for improvements, shall be levied and collected as a separate tax, in addition to the taxes for general revenue purposes, and shall be placed on the tax roll for collection, subject to the same penalties and collected in like manner as other city or village taxes.

1. Authority to improve

2. Procedure for assessment

3. Review of proceedings

4. Enforcement

5. Miscellaneous

1. Authority to improve

Special assessments are levied on basis of benefits accruing to property and not on basis of cost of improvement immediately in front of property. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Property of railroad was taxable for all special benefits received. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Municipality cannot assess for public improvement adjacent property beyond the amount of the present benefit or its reasonably prospective benefit. Munsell v. City of Hebron, 117 Neb. 251, 220 N.W. 289 (1928).

City council has no authority to assess abutting lot owner with cost of paving that part of street taken by street railway. Wales v. Warren, 66 Neb. 455, 92 N.W. 590 (1902).

2. Procedure for assessment

Notice is provided by this section to taxpayer of levy of special assessments for paving. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Assessments may be made by resolution. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

This section designates the manner special assessments shall be made and does not give a village authority to reapportion or reassess special assessments. Village of Winside v. Brune, 133 Neb. 80, 274 N.W. 212 (1937).

The burden is on a person assailing an assessment as void for paving to prove the invalidating facts. City of Superior v. Simpson, 114 Neb. 698, 209 N.W. 505 (1926); Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).

Where the board failed to find the value of the property or mention damages sustained but did find the benefits and levy tax in that amount, there was to that extent substantial compliance with this section and the assessment was not void. Biggerstaff v. City of Broken Bow, 112 Neb. 4, 198 N.W. 156 (1924).

Railroad properties are assessed on the same basis as other abutting property notwithstanding their use. Chicago & N. W. Ry. Co. v. City of Albion, 109 Neb. 739, 192 N.W. 233 (1923).

Where personal notice is relied upon, it must be given in such time as to allow property owner a reasonable time to prepare for the hearing. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).

If it appears the board in levying the assessment did not take into account the benefits and damages resulting from the construction of the sidewalk and levied the total cost thereof without regard to such benefits and damages, the tax is void and may be enjoined. Schneider v. Plum, 86 Neb. 129, 124 N.W. 1132 (1910).

Provisions for engineers' estimates are jurisdictional and such estimates must be submitted and approved before council can levy special assessment for sidewalk against adjacent property. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

Notice of the time and purpose of holding of the meeting is jurisdictional, and equalization and levy, made without notice, is void. Cook v. Gage County, 65 Neb. 611, 91 N.W. 559 (1902).

3. Review of proceedings

This section does not provide for appeal to the district court from action of council sitting as a board of equalization in levying special assessments for paving, and review may be had only by error proceedings. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

4. Enforcement

Property owner has option to pay assessment in installments as they accrue with interest or to pay balance of assessment at any time with interest to date of payment. State ex rel. Todd v. Thomas, 127 Neb. 891, 257 N.W. 265 (1934).

While there is a distinction between taxes levied for sidewalk construction and taxes for general revenue, there is no difference in the method of enforcement. Wilson v. City of Auburn, 27 Neb. 435, 43 N.W. 257 (1889).

5. Miscellaneous

Cited but not discussed. Campbell v. City of Ogallala, 183 Neb. 238, 159 N.W.2d 574 (1968).

A special assessment can only be enjoined when the record shows some jurisdictional defect in the proceedings. Bemis v. McCloud, 4 Neb. Unof. 731, 97 N.W. 828 (1903).

Where no levy has been made by the council for sidewalk, no lien will be created even though the tax be certified to county board and entered as a tax against the property. Hall v. Moore, 3 Neb. Unof. 574, 92 N.W. 294 (1902).



17-525 Occupation tax; power to levy; exceptions.

Cities of the second class and villages shall have power to raise revenue by levying and collecting a license tax on any occupation or business within the limits of the city or village and regulate such occupation or business by ordinance. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the classes upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from such taxation, as well as concerts and other musical entertainments given exclusively by the citizens of the city or village.

1. Valid ordinance

2. Invalid ordinance

3. Miscellaneous

1. Valid ordinance

Penal provision of an occupation tax ordinance which provides for the enforcement and collection of tax by imposition of a fine is valid and enforceable. Western Union Telegraph Co. v. City of Franklin, 93 Neb. 704, 141 N.W. 819 (1913).

Village board may levy an occupation tax upon the practice of medicine. Village of Dodge v. Guidinger, 87 Neb. 349, 127 N.W. 122 (1910).

Payment of occupation tax under one ordinance did not prevent municipality from requiring a license to transact business of billiard and pool room under another ordinance. McCarter v. City of Lexington, 80 Neb. 714, 115 N.W. 303 (1908).

A village may impose a reasonable occupation tax upon telegraph companies doing business within its limits though such tax should be restricted so as not to include interstate or government business. Western Union Telegraph Co. v. Village of Wakefield, 69 Neb. 272, 95 N.W. 659 (1903).

Validity of an ordinance can be questioned only by one whose rights are directly affected thereby. Flick v. City of Broken Bow, 67 Neb. 529, 93 N.W. 729 (1903).

Village trustees are authorized to raise general revenue by levying and collecting a license tax on persons engaged in the business of conducting billiard and pool rooms. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).

A city may impose an occupation tax by ordinance upon a fire insurance company for the purpose of maintenance of a volunteer fire department. German-American Fire Ins. Co. v. City of Minden, 51 Neb. 870, 71 N.W. 995 (1897).

Cities of second class and villages are empowered to impose occupation tax on saloons in addition to the collecting of fees for license to sell liquor, but such tax cannot be made a condition precedent to the issuing of such license. State ex rel. Sage v. Bennett, 19 Neb. 191, 26 N.W. 714 (1886).

2. Invalid ordinance

Municipalities by ordinance must not make arbitrary classification of business for the purpose of levying occupation tax, and such tax must apply uniformly and not be so high as to be confiscatory. Speier's Laundry Co. v. City of Wilber, 131 Neb. 606, 269 N.W. 119 (1936).

Where salesman took orders for future delivery and later delivered such goods which had been shipped in original packages from outside of state, such acts are incident to interstate commerce and such business is not subject to an occupation tax. Purchase v. State of Nebraska, 109 Neb. 457, 191 N.W. 677 (1922).

Village board by ordinance could regulate but could not suppress billiard and pool halls. State ex rel. McMonies v. McMonies, 75 Neb. 443, 106 N.W. 454 (1906).

3. Miscellaneous

Occupation tax is a civil liability to be collected by levy and sale of property and not by imprisonment. State v. Green, 27 Neb. 64, 42 N.W. 913 (1889).



17-526 Dogs and other animals; license tax; enforcement.

Cities of the second class and villages may, by ordinance, impose a license tax in an amount which shall be determined by the governing body of such city of the second class or village for each dog or other animal, on the owners and harborers of dogs and other animals, and enforce such license tax by appropriate penalties, and cause the destruction of any dog or other animal, for which the owner or harborer shall refuse or neglect to pay such license tax. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals. Such municipality may regulate, license, or prohibit the running at large of dogs and other animals and guard against injuries or annoyances from such animals and authorize the destruction of such animals when running at large contrary to the provisions of any ordinance.



17-527 Elections; rules governing; power to prescribe.

Cities of the second class and villages shall have power to prescribe the manner of conducting all municipal elections and the return of such elections and for holding special elections for any purpose provided by law.



17-528 Electricity; franchises and contracts; tax; sale by public service company to city.

Cities of the second class and villages shall have power to grant a franchise, for a period of not to exceed twenty-five years, to any person, company, corporation, or association, whether publicly or privately owned, to furnish light and power to the residents, citizens, and corporations doing business in such city or village, and to make contracts, for a period of not to exceed five years, with such person, company, or association for the furnishing of light for the streets, lanes, alleys, and other public places and property of such city or village, and the inhabitants of such city or village, the furnishing of electricity to pump water or similar services for such city or village, and to levy a tax for the purpose of paying the costs of such lighting of streets, lanes, alleys, and other public places and property of such city or village. No public service company, whether publicly or privately owned, shall sell to any city of the second class or village, now generating its own electric current for all or the major portion of its electric requirements, unless first authorized so to do by a vote of the electors of such city or village, in the same manner and subject to the same conditions as are set forth in section 18-412. If no tax or issuance of bonds is required, any city of the second class or village may by resolution of the city council or village board of trustees contract for the furnishing of electricity at retail to such city or village, or to any electric plant within such city or village, with any public power district or an electric cooperative which cooperative has an approved retail service area adjoining such city or village.

This section was not applicable to specific contract authorized by the Constitution. City of O'Neill v. Consumers P. P. Dist., 179 Neb. 773, 140 N.W.2d 644 (1966).



17-528.01 Repealed. Laws 1957, c. 33, § 2.



17-528.02 Gas franchises; length; conditions; tax.

Cities of the second class and villages shall have power to grant a franchise, subject to the conditions of this section and section 17-528.03, for a period not exceeding twenty-five years to any person, company, or association, whether publicly or privately owned, and to his, her, or its assigns, to lay and maintain gas mains, pipes, service, and all other necessary structures in the streets, lanes, alleys, and public places of such city or village for the purpose of transporting gas on, under, or along any streets, lanes, alleys, and public places of such city or village and for furnishing gas to the inhabitants of such city or village. The city or village may make any reasonable regulation with reference to any person, firm, or corporation holding such franchise as to charges for such gas. Such city or village is authorized to contract, lease, or rent the gas plant from any person, firm, or corporation furnishing gas within such city or village. Such contract, lease, or rental agreement shall not be for a period longer than five years. Such city or village may levy a tax to pay the rent under such lease or to pay for any gas used for street lighting or for other necessary purposes.

Right of regulation of rates to be charged for gas is reserved to municipality. Nebraska Natural Gas Co. v. City of Lexington, 167 Neb. 413, 93 N.W.2d 179 (1958).

Power to regulate rates is delegated to municipality but rates must not be confiscatory. Kansas-Nebraska Natural Gas Co. v. City of St. Edward, 167 Neb. 15, 91 N.W.2d 69 (1958).

City may make regulations with reference to holders of franchise for distribution of gas. City of Bayard v. North Central Gas Co., 164 Neb. 819, 83 N.W.2d 861 (1957).

City council is empowered to fix rates for the term of franchise. Kansas-Nebraska Natural Gas Co. v. City of St. Edward, 134 F.Supp. 809 (D. Neb. 1955).



17-528.03 Electricity franchises; length; conditions; election, when required; exceptions.

Cities of the second class and villages shall have power to grant a franchise subject to the conditions of this section or section 17-528.02. Such franchise may run for a period not exceeding twenty-five years, and it may be granted to any person, company, or association, whether publicly or privately owned, and to his, her, or its assigns. Such franchise may permit the person, company, or association to erect and maintain poles, lines, wires, and conductors for electricity in the streets, lanes, alleys, and public places of such city or village and for furnishing electricity to the inhabitants of such city or village. Such franchise may establish the amount that may be charged during such period for electricity and provide that such city or village may, after such period, make any reasonable regulation with reference to any person, firm, or corporation holding such franchise either as to charges for electricity or otherwise. Such city or village is further authorized to contract, lease, or rent the plant, from any person, firm, or corporation, furnishing electricity, within such city or village, for power or the lighting of streets, lanes, alleys, and public places of such city or village, but not for a period longer than five years. Such city or village may levy a tax for the purpose of paying the cost of such lighting of streets, lanes, alleys, or public places of such city or village or to pay the rent under such lease. No public service company, whether publicly or privately owned, shall sell to any city of the second class or village, generating its own electric energy for all or a major portion of its electric requirements, unless first authorized so to do by a vote of the electors of such city or village, in the same manner and subject to the same conditions as are set forth in section 18-412. If no tax or issuance of bonds is required, any city of the second class or village may by resolution of the city council or village board of trustees contract for the furnishing of electricity at retail to such city or village, or to any electric plant within such city or village, with any public power district or an electric cooperative which cooperative has an approved retail service area adjoining such city or village.

This section was not applicable to specific contract authorized by the Constitution. City of O'Neill v. Consumers P. P. Dist., 179 Neb. 773, 140 N.W.2d 644 (1966).



17-529 Watercourses; aqueducts; wells; regulation.

Cities of the second class and villages shall have power (1) to establish and alter the channel of watercourses and to wall them and cover them over, (2) to establish, regulate, and provide for the filling of wells, cisterns and windmills, aqueducts, and reservoirs of water, and (3) to erect and maintain a dike or dikes as protection against flood or surface waters.

City was authorized to erect and maintain a dike as protection against flood or surface waters. Gruntorad v. Hughes Bros. Inc., 161 Neb. 358, 73 N.W.2d 700 (1955).

A village has the right, under police power, to control lateral of irrigation ditch through one of its streets. Thornton v. Kingrey, 100 Neb. 525, 160 N.W. 871 (1916), affirmed on rehearing, 101 Neb. 631, 164 N.W. 561 (1917).

Where a municipality fills a channel with earth and fails to provide a sufficient outlet for passage of natural flood waters, damaging property, it is liable therefore. McClure v. City of Broken Bow, 81 Neb. 384, 115 N.W. 1081 (1908).



17-529.01 Dikes; erection and maintenance; eminent domain; procedure.

In connection with the power to establish and alter the channel of watercourses and the power to erect and maintain dikes against flood waters and surface waters, cities of the second class and villages shall be empowered to exercise the power of eminent domain to acquire easements and rights-of-way over real estate situated either within or not more than two miles outside the corporate limits of such city or village, for the purpose of constructing either a ditch or a dike to prevent flooding of such city or village. The procedure for taking and condemning real estate for such purpose shall be exercised in the manner set forth in sections 76-704 to 76-724. In connection with such condemnation proceedings, the city or village shall be liable not only for the land actually taken but for consequential damages to other lands damaged by the construction of such improvement and shall be authorized to pay such damages out of any available funds on hand or by the issuance of bonds as provided by law.

Exercise of powers of eminent domain and taxation were authorized for flood control project. Gruntorad v. Hughes Bros. Inc., 161 Neb. 358, 73 N.W.2d 700 (1955).



17-529.02 Flood control projects; cooperation with United States; consent to requirements.

Cities of the second class and villages may cooperate with the United States Government in protecting against floods and enter into agreements with such government for that purpose. Such cities and villages may, in order to obtain federal funds for protecting against floods, consent to requirements of the Congress of the United States that such city or village (1) provide without cost to the United States all lands, easements, and rights-of-way necessary for the construction of flood control projects, (2) hold and save the United States free and harmless from damages due to the construction works, and (3) maintain and operate all the flood control works after completion in accordance with regulations prescribed by the Secretary of the Army of the United States.

City is authorized to enter into agreements with United States to maintain and operate flood control projects. Gruntorad v. Hughes Bros. Inc., 161 Neb. 358, 73 N.W.2d 700 (1955).



17-529.03 Flood control projects; removal to another site; definitions.

For purposes of sections 17-529.03 to 17-529.07:

(1) The term old city or village shall mean a city of the second class or village at its old location, and is not used in the sense that it is another or different city or village after its removal to a new site;

(2) The term new city or village shall mean a city of the second class or village at its new location, and is not used in the sense that it is another or different city or village than it was before its removal from an old site;

(3) The term county board shall mean the board of county commissioners or board of supervisors of a county; and

(4) The term governing board shall mean the city council of a city of the second class, or the village board of trustees.



17-529.04 Flood control projects; removal to another site; when authorized.

Whenever the United States Government acquires by purchase or under eminent domain the entire site upon which a city of the second class or a village is located under any flood control project, such city or village may be removed to another site and retain its corporate identity by observing the procedure set out in sections 17-529.05 and 17-529.06.



17-529.05 Flood control projects; removal to another site; petition; contents; order for hearing; notice.

Whenever a petition is filed with the county clerk of any county, signed by either the governing board of any city of the second class or village or by one hundred or more electors of any city of the second class or village within such county setting forth: (1) That the United States Government has acquired, or is about to acquire, by purchase or eminent domain or both, the entire site upon which such city or village is located; (2) that the petitioners desire such city or village removed to another site and the corporate identity retained; (3) that a new site has been acquired, or contracted to be acquired, to which the old city or village can be removed; (4) that the petitioners intend to become residents of the new city or village when it is removed to the proposed new site; and (5) offer to pay all costs of the proceedings to effectuate such removal, the county board of such county shall enter an order setting such petition down for hearing not less than thirty nor more than sixty days after the filing of such petition and shall cause notice of such hearing to be given by publication three successive weeks prior to the hearing in a legal newspaper in or of general circulation in such county.



17-529.06 Flood control projects; removal to another site; hearing; entry of order.

Upon the hearing held pursuant to section 17-529.05, if the county board finds that the statements set forth in the petition are true and that it is in the best interests of the old city or village to authorize such removal, the county board shall enter an order granting such petition.



17-529.07 Flood control projects; removal to another site; order; effect.

The order granting a petition under section 17-529.05 shall have the following effect:

(1) The name and corporate identity of the old city or village shall be retained by the new city or village.

(2) The officers of the old city or village shall continue to be the officers of the new city or village until their successors are elected and qualified at the time and in the manner provided by law.

(3) The funds and property of the old city or village shall be retained by and belong to the new city or village.

(4) The proceeds from the sale or condemnation of municipally owned property of the old city or village shall accrue and be paid to the new city or village, except that any outstanding bonded indebtedness of or judgments against the old city or village shall be paid to the holders of such bonds or judgments who shall demand payment thereof and are not willing to permit such bonds or judgments to continue as an indebtedness due from the new city or village.

(5) The ordinances of the old city or village shall continue in full force and effect as the ordinances of the new city or village.

(6) The proceeds from the sale or condemnation of any public school buildings and grounds situated within the old city or village shall be used for the purchase and construction of a new school building and grounds at the new site, if the new site is located within the same school district as the old site, and if not, the proceeds shall be apportioned between the school district in which the new city or village is located and the school district in which the old city or village was located in the proportion that the actual valuation of the property purchased and condemned by the United States Government in such school district bears to the valuation of the property remaining in such school district not condemned or purchased by the United States Government.

(7) The proceeds from the sale or condemnation of any public buildings and grounds of any township in which the old city or village was located shall be used for the purchase and construction of similar buildings and grounds at the new site, if the new site is located within the same township as the old site, and if not, the proceeds shall be apportioned between the township in which the new city or village is located and the township in which the old city or village was located in the proportion that the actual valuation of the property purchased and condemned by the United States Government in such township bears to the actual valuation of the property remaining in such township not condemned or purchased by the United States Government.



17-529.08 Flood control projects; bonds; interest; election; tax; levy.

(1) For the purpose of paying the costs and expenses in implementing sections 17-529.01 and 17-529.02, cities of the second class and villages may borrow money or issue bonds in an amount not to exceed five percent of the taxable valuation of all the taxable property within such city or village according to the most recent assessment.

(2) Such cities or villages may levy and collect a general tax in the same manner as other municipal taxes are levied and collected in an amount sufficient to pay the interest and principal of the bonds referred to in subsections (1) and (3) of this section, as the same mature, upon the taxable value of all the taxable property within such city or village as shown upon the assessment roles, in addition to the sum authorized to be levied under section 17-506.

(3) No money shall be borrowed or bonds issued as referred to in subsections (1) and (2) of this section unless authorized by a majority of the legal votes cast for and against the proposition at an election held for that purpose. Notice of the election shall be given by publication in a legal newspaper in or of general circulation in such city or village for at least two weeks prior to the date of such election. The bonds shall be the bonds of such city or village, shall become due in not to exceed twenty years from their date of issue, and shall draw interest payable semiannually or annually.



17-530 Waterworks; franchises; terms.

Cities of the second class and villages shall have power to make contracts with and authorize any person, company, or corporation to erect and maintain a system of waterworks and water supply, and to give such contractors the exclusive privilege for a term not exceeding twenty-five years to lay down in the streets and alleys of such city or village water mains and supply pipes, and to furnish water to such city or village, and the residents of such cities or villages, under such regulations as to price, supply, and rent of water meters, as the city council or village board of trustees may from time to time prescribe by ordinance for the protection of the city or village. The right to supervise and control such person, company, or corporation shall not be waived or set aside.

An ordinance, contracting for supply of water and payment therefor with private water company, is valid even though not preceded by an appropriation to meet such water rentals. City of North Platte v. North Platte Water-Works Co., 56 Neb. 403, 76 N.W. 906 (1898).

City of second class is authorized to contract with third persons to erect and maintain a system of waterworks to supply water. North Platte Water-Works Company v. City of North Platte, 50 Neb. 853, 70 N.W. 393 (1897).

An agreement to rent more hydrants than the assessed valuation of property in a municipality will justify does not affect the validity of contract to erect and maintain a waterworks system. State ex rel. Tarr v. City of Crete, 32 Neb. 568, 49 N.W. 272 (1891).



17-531 Waterworks; acquisition or construction authorized.

Cities of the second class and villages shall have power to provide for the purchase of fire-extinguishing apparatus and for a supply of water for the purpose of fire protection and public use and for the use of the inhabitants of such cities and villages by the purchase, erection, or construction of a system of waterworks, water mains, or extensions of any system of waterworks established or situated in whole or in part within such city or village, and for maintaining such fire-extinguishing apparatus or system of waterworks.

Contract for construction of waterworks was not ultra vires where city had authority to make it though part of funds were diverted from purpose for which voted. Chicago Bridge & Iron Works v. City of South Sioux City, 108 Neb. 827, 189 N.W. 367 (1922).

City engaged in a commercial enterprise is liable to public for its negligence the same as individuals. Reed v. Village of Syracuse, 83 Neb. 713, 120 N.W. 180 (1909).

There is no grant of power, either to a franchise corporation or to the city, in maintaining its own waterworks, to sell meters, or to compel consumers to supply themselves with meters. Albert v. Davis, 49 Neb. 579, 68 N.W. 945 (1896).



17-532 Waterworks; private companies; compulsory connections.

Cities of the second class and villages shall have power to require any person, firm, or corporation operating any public water supply in such city or village to connect with and furnish water to such city or village from its mains located within such city or village, and to provide by ordinance for connections of such mains with the mains or portion of water system constructed or operated by such city or village, under such regulations and under such penalties as may be prescribed by ordinance.



17-533 Waterworks; construction; bids.

All contracts for the construction of any work pursuant to sections 17-530 to 17-532, or any portion of such work, shall be let to the lowest responsible bidder, and upon not less than twenty days' published notice of the terms and conditions upon which the contract is to be let having been given by publication in a legal newspaper in or of general circulation in such city or village. In all cases the city council or village board of trustees shall have the right to reject any and all bids that may not be satisfactory.

Estimate of costs must be made and submitted by city engineer before council can make contract and such estimate cannot be raised by the engineer after the bids have been opened. Murphy v. City of Plattsmouth, 78 Neb. 163, 110 N.W. 749 (1907).

City is only authorized to contract after advertising for bids and with only such persons as tender a bid in response to such advertisement. Fairbanks, Morse & Co. v. City of North Bend, 68 Neb. 560, 94 N.W. 537 (1903).



17-534 Waterworks; purchase or construction; bonds; interest; limitation; tax; approval of electors required; exception.

(1) Cities of the second class and villages may borrow money or issue bonds in an amount not to exceed twelve percent of the taxable valuation of all the taxable property within such city or village according to the most recent assessment for the purchase of fire-extinguishing apparatus and for the purchase, construction, and maintenance of such waterworks, mains, portion, or extension of any system of waterworks or water supply or to pay for water furnished such city or village under contract, when authorized as is provided for by subsection (3) of this section.

(2) Such cities or villages may levy and collect a general tax in the same manner as other municipal taxes are levied and collected in an amount sufficient to pay the interest and principal of the bonds referred to in subsections (1) and (3) of this section, as the same mature, upon the taxable value of all the taxable property within such city or village, in addition to the sum authorized to be levied under section 17-506. All taxes raised by such a levy shall be retained in a fund known as the water fund.

(3) No money shall be borrowed or bonds issued as referred to in subsections (1) and (2) of this section unless authorized by a majority of the legal voters of such city or village voting on the proposition at an election held for that purpose. Notice of the election shall be given by publication in a legal newspaper in or of general circulation in such city or village for at least two weeks prior to the date of such election. The requirement of this section of a vote of the electors shall not apply when the proceeds of the bonds will be used solely for the maintenance, extension, improvement, or enlargement of any existing system of waterworks or water supply owned by the city or village and the bonds have been ordered issued by a vote of not less than three-fourths of all the city council or village board of trustees as the case may be. The bonds shall be the bonds of such city or village and be called water bonds. The bonds shall become due in not to exceed forty years from the date of issue and shall draw interest payable semiannually or annually.

1. Issuance of bonds

2. Levy of tax

3. Miscellaneous

1. Issuance of bonds

City has no power to issue bonds except as expressly authorized by statute. State ex rel. City of O'Neill v. Marsh, 121 Neb. 841, 238 N.W. 760 (1931).

Where council called bond election by resolution, rather than by ordinance, and where the resolution provided the election should be held at "the regular polling places in the city", such notice was sufficient as to the location of the polling place. State ex rel. City of O'Neill v. Marsh, 106 Neb. 547, 184 N.W. 135 (1921); Hurd v. City of Fairbury, 87 Neb. 745, 128 N.W. 638 (1910).

Where municipality voted bonds and entered into contract for sale thereof in strict conformity with the statute, and, before the bonds were issued, the Legislature by statute changed the terms of such bonds, the validity of the bonds issued containing the terms as so voted is not affected. State ex rel. City of Seward v. Marsh, 104 Neb. 159, 176 N.W. 92 (1920).

Bonds must be issued in conformity with the statute at the time of their issuance. Morgan v. City of Falls City, 103 Neb. 795, 174 N.W. 421 (1919).

A resolution for submission and notice of election duly passed by council providing "for the purpose of purchasing or erecting, constructing, etc.," of a system of waterworks will not be enjoined as submitting two alternative propositions to the voters. Hurd v. City of Fairbury, 87 Neb. 745, 128 N.W. 638 (1910).

Cities cannot issue bonds to aid private parties in construction of waterworks. Village of Grant v. Sherrill, 71 Neb. 219, 98 N.W. 681 (1904).

A notice for a bond election, published in each issue of a paper for five weeks, is sufficient although the first publication was only thirty-two days before such election. State ex rel. Village of Genoa v. Weston, 67 Neb. 385, 93 N.W. 728 (1903).

Valuation, as fixed by last preceding assessment, on the date when proposition for issuance of bonds is submitted to voters, fixes the maximum amount of bonds authorized to be issued. Chicago, B. & Q. Ry. Co. v. Village of Wilber, 63 Neb. 624, 88 N.W. 660 (1902).

Council of municipality by ordinance has no power to bind the city by the issuance of bonds and guaranteeing their payment beyond the authority expressly given by statute, and such statute should be strictly followed. Painter v. City of Norfolk, 62 Neb. 330, 87 N.W. 31 (1901).

The right to issue water bonds is limited by the assessed valuation as of the date of election thereon. State ex rel. City of Sutton v. Babcock, 24 Neb. 640, 39 N.W. 783 (1888).

Proposition to vote waterworks bonds may be submitted by resolution. State ex rel. City of York v. Babcock, 20 Neb. 522, 31 N.W. 8 (1886).

2. Levy of tax

Powers to levy a tax may be implied from the express power given to incur an obligation where the Legislature must have intended a tax to furnish payments therefrom. Union Pacific R. R. Co. v. Heuer, 97 Neb. 436, 150 N.W. 259 (1914).

City authorities will not be required by mandamus to levy tax for water supply in excess of limit existing at time contract is entered into. State ex rel. Young v. Royse, 71 Neb. 1, 98 N.W. 459 (1904); State ex rel. Young v. Royse, 3 Neb. Unof. 262, 91 N.W. 559 (1902).

3. Miscellaneous

Where a village fails to comply with the requirements essential to borrow money, such borrowing is illegal and void; yet, if the money is retained and subsequently devoted to legitimate municipal purposes, the municipality is liable therefor upon an implied contract, unless barred by statute of limitations. Nebraska State Bank Liquidation Assn. v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).



17-535 Waterworks; construction and maintenance; acquisition of land beyond extraterritorial zoning jurisdiction; procedure.

For the purpose of erecting, constructing, locating, maintaining, or supplying waterworks, mains, portion, or extension of any system of waterworks or water supply as provided in sections 17-530 to 17-532, any city of the second class or village may go beyond its extraterritorial zoning jurisdiction and may take, hold, or acquire rights, property, and real estate by purchase or otherwise, and may for this purpose, take, hold, and condemn any and all necessary property. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

A village is limited to taking only such property as is presently necessary for the purposes described in section 17-531. Engelhaupt v. Village of Butte, 248 Neb. 827, 539 N.W.2d 430 (1995).



17-536 Waterworks; water supply; pollution; power to prevent.

The jurisdiction of a city of the second class or village to prevent any pollution or injury to the stream or source of water for the supply of waterworks constructed under sections 17-530 to 17-532 shall extend fifteen miles beyond its corporate limits.

A village is limited to taking only such property as is presently necessary for the purposes described in section 17-531. Engelhaupt v. Village of Butte, 248 Neb. 827, 539 N.W.2d 430 (1995).



17-537 Waterworks; rules and regulations.

The city council of a city of the second class or village board of trustees shall have power to make and enforce all necessary rules and regulations in the construction, use, and management of waterworks, mains, portion, or extension of any system of waterworks or water supply and for the use of the water from such system.



17-538 Waterworks; use of water; rates or rental; collection.

Cities of the second class and villages shall have the right and power to tax, assess, and collect from the inhabitants of such cities and villages such tax, rent, or rates for the use and benefit of water used or supplied to them by such waterworks, mains, portion, or extension of any system of waterworks or water supply as the city council or village board of trustees shall deem just or expedient. All such water rates, taxes, or rent shall be a lien upon the premises, or real estate, upon or for which such water is used or supplied; and such taxes, rents, or rates shall be paid and collected and such lien enforced in such manner as the city council or village board of trustees shall provide by ordinance.

The power to fix rates for furnishing water to city and inhabitants is vested in the municipality and such rates are presumed lawful and reasonable unless clearly shown to be confiscatory. McCook Waterworks Co. v. City of McCook, 85 Neb. 677, 124 N.W. 100 (1909).

Where title of ordinance did not refer to contract for "rental for hydrant" used in body of ordinance, though the ordinance authorized third party to construct and maintain water system and use the streets, such contract was void as to water rentals. Lincoln Land Co. v. Village of Grant, 57 Neb. 70, 77 N.W. 349 (1898).



17-539 Waterworks; construction; cost; special assessments.

The expense of erecting, locating, and constructing reservoirs and hydrants for the purpose of fire protection and the expense of constructing and laying water mains, pipes, or such parts of such mains or pipes as may be just and lawful, may be assessed upon and collected from the property and real estate specially benefited by such reservoirs, hydrants, mains, or pipes, if any, as a special assessment in such manner as may be provided for the making of special assessments for other public improvements in cities of the second class and villages.

Doubts as to meaning of statutory limitations as applied to special assessments to acquire water system should be determined in favor of taxpayer. Futscher v. City of Rulo, 107 Neb. 521, 186 N.W. 536 (1922).



17-540 Waterworks; income; how used; surplus, investment.

All income received by cities of the second class or villages from public utilities and from the payment and collection of water taxes, rents, rates, or assessments shall be applied to the payment of running expenses, interest on bonds or money borrowed, and the erection and construction of public utilities. If there is any surplus income, such income shall be placed into a sinking fund for the payment of public utility bonds or for the improvements of the works, or into the general fund as the city council or village board of trustees may direct. The surplus remaining, if any, may, if the city council or village board of trustees so directs, be invested in interest-bearing bonds or obligations of the United States.



17-541 Waterworks; water commissioner; appointment; term; bond or insurance; removal; public works commissioner, when.

As soon as a system of waterworks or mains or portion or extension of any system of waterworks or water supply has been established by a city of the second class or village, the mayor of such city or the chairperson of the village board of trustees shall nominate and, by and with the advice and consent of the city council or village board of trustees, shall appoint any competent person who shall be known as the water commissioner of such city or village and whose term of office shall be for one fiscal year or until his or her successor is appointed and qualified. Annually at the first regular meeting of the city council or village board of trustees in December, the water commissioner shall be appointed as provided in this section. The water commissioner may at any time, for sufficient cause, be removed by a two-thirds vote of the city council or village board of trustees. Any vacancy occurring in the office of water commissioner by death, resignation, removal from office, or removal from the city or village may be filled in the manner provided in this section for the appointment of such commissioner.

The water commissioner shall, before he or she enters upon the discharge of his or her duties, execute a bond or provide evidence of equivalent insurance to such city or village in a sum to be fixed by the mayor and city council or the village board of trustees, but not less than five thousand dollars, conditioned upon the faithful discharge of his or her duties, and such bond shall be signed by two or more good and sufficient sureties, to be approved by the mayor and city council or village board of trustees or executed by a corporate surety.

The water commissioner, subject to the supervision of the mayor and city council or village board of trustees, shall have the general management and control of the system of waterworks or mains or portion or extension of any system of waterworks or water supply in the city or village. In a city of the second class or village where no board of public works exists, and such city or village has other public utilities than its waterworks system, the mayor and city council or the village board of trustees shall by ordinance designate the water commissioner as public works commissioner with authority to manage not only the system of waterworks but also other public utilities, and all of the provisions of this section applying to the water commissioner shall apply to the public works commissioner.



17-542 Waterworks; rates; regulation.

The city council of a city of the second class or village board of trustees is hereby expressly given the power to fix the rates to be paid by water consumers of such city or village for the use of water from the waterworks of such city or village, including the power to require, as a condition precedent to the use of such water, the furnishing of water meters at the expense of such water consumers as may be provided by ordinance of such city or village.



17-543 Waterworks; water commissioner; duty to account; report; salary; public works commissioner; duties.

The water commissioner in a city of the second class or village shall collect all money received by such city or village on account of its system of waterworks and shall faithfully account for and pay over such money to the city treasurer or village treasurer, taking his or her receipt for such money in duplicate and filing a receipt with the city clerk or village clerk. The water commissioner shall make a detailed report to the city council or village board of trustees, at least once every six months, of the condition of the water system, of all mains, pipes, hydrants, reservoirs, and machinery, and such improvements, repairs, and extension of such system as he or she may think proper. The report shall show the amount of receipts and expenditures on account of such system for the preceding six months. No money shall be expended for improvements, repairs, or extension of the waterworks system except upon recommendation of the water commissioner. The water commissioner shall perform such other duties as may be prescribed by ordinance. The water commissioner shall be paid such salary as the city council or village board of trustees may by ordinance provide, and upon his or her written recommendation, the mayor and city council or chairperson and village board of trustees shall employ such laborers and clerks as deemed necessary. Neither the mayor nor any member of the city council in a city of the second class shall be eligible to the office of water commissioner during the term for which he or she was elected. If the city or village involved owns public utilities other than the waterworks system, and the water commissioner has been designated by ordinance as the public works commissioner under the authority of section 17-541, then all provisions of this section in reference to a water commissioner shall apply to the public works commissioner.



17-544 Repealed. Laws 1947, c. 36, § 1.



17-545 Waterworks; additional tax; when authorized.

Every city of the second class and village in the State of Nebraska which owns its own water plant and a system of hydrants in connection with such water plant is hereby authorized and empowered to provide a fund upon the presentation to the city council or village board of trustees of a petition signed by sixty percent of the legal voters of the city or village, in addition to the general fund of such city or village, by making a levy at the time authorized by law, not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property of the city or village, for the purpose of paying the expense or aiding in paying the expense of maintaining such system of hydrants and pumping and supplying through them water for public purposes.



17-546 Waterworks; additional tax; provision cumulative.

The right and power to provide the fund mentioned in section 17-545 for purposes of paying the expense of maintaining a system of hydrants shall in no way prevent cities of the second class and villages from providing in whole or in part for the expense of such hydrants, and of pumping and supplying through them water for public purposes, in any other manner provided by law.



17-547 Animals running at large; regulation.

Cities of the second class and villages shall have power to regulate the running at large of cattle, hogs, horses, mules, sheep, goats, dogs, and other animals and to cause such animals as may be running at large to be impounded and sold to discharge the cost and penalties provided for the violation of such regulations and the expense of impounding and keeping such animals and of such sales.

Where a village ordinance provides for impounding of animals running at large and fixes a certain fee which must be paid before the animal will be released, no lien is created for fee or charges permitted not specified in ordinance. Martin v. Foltz, 54 Neb. 162, 74 N.W. 418 (1898).



17-548 Pounds; establishment.

Cities of the second class and villages shall have power to provide for the erection of all needful pens and pounds within or without their corporate limits, to appoint and compensate keepers of such pens and pounds, and to establish and enforce rules governing such pens and pounds.



17-549 Fire prevention; regulations.

Cities of the second class and villages shall have power to regulate the construction of and order the suppression and cleaning of fireplaces, chimneys, stoves, stovepipes, ovens, boilers, kettles, forges, or any apparatus used in any building, business, or enterprise which may be dangerous in causing or promoting fires and to prescribe the limits within which no dangerous or obnoxious and offensive business or enterprise may be conducted.



17-550 Buildings; construction; regulation.

Cities of the second class and villages shall have power to prescribe and alter limits within which no buildings shall be constructed except of brick, stone, or other incombustible material, with fireproof roof. After such limits are established, no special permits shall be given for the erection of buildings of combustible material within such limits.

Injunction will issue against erection of buildings in violation of ordinance, if party shows that their erection will work special injury to him. Bangs v. Dworak, 75 Neb. 714, 106 N.W. 780 (1906).



17-551 Railways; depots; regulation.

Cities of the second class and villages shall have power to regulate levees, depots, depot grounds, and places for storing freight and goods and to provide for and regulate the passage of railways through streets and public grounds of the city or village.



17-552 Railways; crossings; safety regulations.

Cities of the second class and villages shall have power to regulate the crossing of railway tracks and the running of railway engines, cars, or trucks within the corporate limits of such city or village and to govern the speed of such engines, cars, or trucks, and to make any other and further provisions, rules, and restrictions to prevent accidents at crossings and on the tracks of railways.

An ordinance limiting the speed of trains, even though they carry United States mail, within the city limits to ten miles per hour is not void as imposing an unreasonable restraint on interstate commerce. Peterson v. State of Nebraska, 79 Neb. 132, 112 N.W. 306 (1907).



17-553 Repealed. Laws 1991, LB 356, § 36.



17-554 Fuel and feed; inspection and weighing.

Cities of the second class and villages shall have power to (1) provide for the inspection and weighing of hay, grain, and coal, and the measuring of wood and fuel to be used in the city or village, (2) regulate and prescribe the place or places for sale of hay, coal, and wood, and (3) fix the fees and duties of persons authorized to perform inspections under this section.



17-555 Streets and sidewalks; removal of obstructions; trees; declaration of nuisance; procedure; special assessment.

(1) Cities of the second class or villages may remove all obstructions from sidewalks, curbstones, gutters, and crosswalks at the expense of the person placing them there or at the expense of the city or village and require and regulate the planting and protection of shade trees in and along the streets and the trimming and removing of such trees.

(2) Cities of the second class or villages may by ordinance declare it to be a nuisance for a property owner to permit, allow, or maintain any dead or diseased trees within the right-of-way of streets within the corporate limits or within the extraterritorial zoning jurisdiction of the city or village. Notice to abate and remove such nuisance and notice of the right to a hearing and the manner in which it may be requested shall be given to each owner or owner's duly authorized agent and to the occupant, if any. The city or village shall establish the method of notice by ordinance. If notice is given by first-class mail, such mail shall be conspicuously marked as to its importance. Within five days after receipt of such notice, the owner or occupant of the lot or piece of ground may request a hearing with the city or village to appeal the decision to abate or remove the nuisance by filing a written appeal with the office of the city clerk or village clerk. A hearing on the appeal shall be held within fourteen days after the filing of the appeal and shall be conducted by an elected or appointed officer as designated in the ordinance. The hearing officer shall render a decision on the appeal within five business days after the conclusion of the hearing. If the appeal fails, the city or village may have the work done to abate and remove the dead or diseased trees. If the owner or occupant of the lot or piece of ground does not request a hearing with the city or village within five days after receipt of such notice or fails to comply with the order to abate and remove the nuisance, the city or village may have such work done. The city or village may levy and assess all or any portion of the costs and expenses of the work upon the lot or piece of ground so benefited as a special assessment.

(3) Cities of the second class or villages may regulate the building of bulkheads, cellar and basement ways, stairways, railways, windows, doorways, awnings, lampposts, awning posts, all other structures projecting upon or over and adjoining, and all other excavations through and under the sidewalks in the city or village.

City could not authorize use of part of street for private garage purposes. Michelsen v. Dwyer, 158 Neb. 427, 63 N.W.2d 513 (1954).

Where rubbish mixed with ice and snow had been permitted to accumulate and remain on public street, the question of the negligence of the village in failing to remove such obstruction is one for the jury. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

City of second class has authority by ordinance to regulate and prevent use of sidewalks and streets and to remove obstructions therefrom, but such body cannot act arbitrarily and deny one citizen privileges which it grants to another. City of Pierce v. Schramm, 116 Neb. 263, 216 N.W. 809 (1927).

Where village permitted one party to occupy part of public street in operation of gasoline pump, it could not arbitrarily deny similar privilege to another party. Kenney v. Village of Dorchester, 101 Neb. 425, 163 N.W. 762 (1917).

City ordinance granting franchise to telephone company is not exclusive unless so indicated in ordinance. City of Plattsmouth v. Nebraska Tel. Co., 80 Neb. 460, 114 N.W. 588 (1908).

Abutting property owner is entitled to damages for destruction of trees planted along street in front of his property. Bronson v. Albion Telephone Co., 67 Neb. 111, 93 N.W. 201 (1903).



17-556 Public safety; firearms; explosives; riots; regulation.

Cities of the second class and villages shall have the power to (1) prevent and restrain riots, routs, noises, disturbances, or disorderly assemblages, (2) regulate, prevent, restrain, or remove nuisances and to designate what shall be considered a nuisance, (3) regulate, punish, and prevent the discharge of firearms, rockets, powder, fireworks, or any other dangerous combustible material in the streets, lots, grounds, alleys, or about or in the vicinity of any buildings, (4) regulate, prevent, and punish the carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act, and (5) arrest, regulate, punish, or fine all vagrants.

Cited but not discussed. City of Syracuse v. Farmers Elevator, Inc., 182 Neb. 783, 157 N.W.2d 394 (1968).

Power to "designate" what may be a public nuisance does not give a municipality the right to prohibit house-to-house solicitation of sales of merchandise. Jewel Tea Company v. City of Geneva, 137 Neb. 768, 291 N.W. 664 (1940).



17-557 Streets; safety regulations; removal of snow, ice, and other encroachments.

Cities of the second class and villages shall have power to (1) prevent and remove all encroachments, including snow, ice, mud, or other obstructions, into and upon all sidewalks, streets, avenues, alleys, and other city or village property, (2) punish and prevent all horseracing, fast driving, or riding in the streets, highways, alleys, bridges, or places in the city or village, (3) regulate all games, practices, or amusements within the city or village likely to result in damage to any person or property, and (4) regulate and prevent the riding, driving, or passing of horses, mules, cattle, or other animals over, upon, or across sidewalks or along any street of the city or village.

Municipality may be liable for injuries caused pedestrian by reason of the failure to remove rubbish mixed with ice and snow that has been allowed to accumulate in gutter on street. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

City of second class has authority by ordinance to regulate use of sidewalks and streets and to remove obstructions therefrom, but such body cannot act arbitrarily and deny one citizen privileges which it grants to others. City of Pierce v. Schramm, 116 Neb. 263, 216 N.W. 809 (1927).

Village is required to exercise due care in keeping its streets free from defects, obstructions, or physical conditions immediately connected therewith. Chaney v. Village of Riverton, 104 Neb. 189, 177 N.W. 845 (1920).

Where the city has permitted a sidewalk to be maintained, it is liable for the defects in such walk and such duty is not affected by the fact that under its ordinance a narrower walk might have been erected. City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895); Kinney v. City of Tekamah, 30 Neb. 605, 46 N.W. 835 (1890); Foxworthy v. City of Hastings, 25 Neb. 133, 41 N.W. 132 (1888).



17-557.01 Sidewalks; removal of encroachments; cost of removal; special assessments; interest.

If the abutting property owner refuses or neglects, after five days' notice by publication or, in place thereof, personal service of such notice, to remove all encroachments from sidewalks, as provided in section 17-557, the city of the second class or village through the proper officers may cause such encroachments to be removed and the cost of removal shall be paid out of the street fund. The city council or village board of trustees shall assess the cost of the notice and removal of the encroachment against such abutting property as a special assessment. Such special assessment shall be known as a special sidewalk assessment and, together with the cost of notice, shall be levied and collected as a special assessment in addition to the general revenue taxes and shall be subject to the same penalties as other special assessments and shall draw interest from the date of the assessment. Upon payment of the assessment, the assessment shall be credited to the street fund.



17-558 Streets; improving; vacating; abutting property; how treated.

(1) Cities of the second class and villages shall have power to open, widen, or otherwise improve or vacate any street, avenue, alley, or lane within the limits of the city or village and also to create, open, and improve any new street, avenue, alley, or lane. All damages sustained by the citizens of the city or village, or by the owners of the property therein, shall be ascertained in such manner as shall be provided by ordinance.

(2) Whenever any street, avenue, alley, or lane is vacated, such street, avenue, alley, or lane shall revert to the owners of the abutting real estate, one-half on each side thereof, and become a part of such property, unless the city or village reserves title in the ordinance vacating such street or alley. If title is retained by the city or village, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city or village.

(3) When a portion of a street, avenue, alley, or lane is vacated only on one side of the center thereof, the title to such land shall vest in the owner of the abutting property and become a part of such property unless the city or village reserves title in the ordinance vacating a portion of such street, avenue, alley, or lane. If title is retained by the city or village, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city or village.

(4) When the city or village vacates all or any portion of a street, avenue, alley, or lane, the city or village shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

(5) The title to property vacated pursuant to this section shall be subject to the following:

(a) There is reserved to the city or village the right to maintain, operate, repair, and renew public utilities existing at the time title to the property is vacated there; and

(b) There is reserved to the city or village, any public utilities, and any cable television systems the right to maintain, repair, renew, and operate water mains, gas mains, pole lines, conduits, electrical transmission lines, sound and signal transmission lines, and other similar services and equipment and appurtenances, including lateral connections or branch lines, above, on, or below the surface of the ground that are existing as valid easements at the time title to the property is vacated for the purposes of serving the general public or the abutting properties and to enter upon the premises to accomplish such purposes at any and all reasonable times.

Upon vacation, one-half of street on each side reverts to adjoining landowners. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Possibility of reverter did not operate to deprive city of rentals from oil and gas produced from under its streets. Belgum v. City of Kimball, 163 Neb. 774, 81 N.W.2d 205 (1957).

On vacation of plat, streets and alleys revert to owners of adjacent property. Hoke v. Welsh, 162 Neb. 831, 77 N.W.2d 659 (1956).

Municipality may vacate any street, avenue, or alley. Barger v. City of Tekamah, 128 Neb. 805, 260 N.W. 366 (1935).

Cities of second class and villages, and not Railway Commission, have power and authority to open streets and to regulate and control railway crossings in such municipalities. Chicago, R. I. & P. Ry. Co. v. Nebraska State Railway Commission, 88 Neb. 239, 129 N.W. 539 (1911), rehearing denied, 89 Neb. 853, 132 N.W. 409 (1911).

This section granted village board unlimited power to vacate streets in every possible case and deprives county boards of jurisdiction to vacate such streets. Van Buren v. Village of Elmwood, 83 Neb. 596, 119 N.W. 959 (1909).

Where village board by ordinance vacates streets, etc., and declares such vacation to be expedient for the public's good, such acts have the effect of a judgment and only such irregularities as are jurisdictional will render the proceedings void. Enders v. Friday, 78 Neb. 510, 111 N.W. 140 (1907).

Where village board vacates street, avenue, alley, or lane, the land reverts to owners of adjacent real estate, one-half on each side thereof. Village of Bellevue v. Bellevue Improvement Co., 65 Neb. 52, 90 N.W. 1002 (1902).



17-559 Streets; offstreet parking; markets; public utilities; establishment; eminent domain; procedure.

Cities of the second class and villages shall have power to (1) create, open, widen, or extend any street, avenue, alley, offstreet parking area, or other public way, or annul, vacate, or discontinue such street, avenue, alley, area, or public way, (2) take private property for public use for the purpose of erecting or establishing market houses, market places, parks, swimming pools, airports, gas systems, including distribution facilities, water systems, power plants, including electrical distribution facilities, sewer systems, or for any other needed public purpose, and (3) exercise the power of eminent domain within or without the city or village limits for the purpose of establishing and operating power plants including electrical distribution facilities to supply such city or village with public utility service, and for sewerage purposes, water supply systems, or airports. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable. For purposes of this section, electrical distribution facilities shall be located within the retail service area of such city or village as approved by and on file with the Nebraska Power Review Board, pursuant to Chapter 70, article 10.

County and village jointly could not condemn under this section for airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).

Where city acted irregularly in devoting streets to the location of city water wells, a purpose foreign to the original use, for a period of forty years, courts of equity have inherent power, independent of statute of limitations, to refuse to enjoin such use for wells. Barger v. City of Tekamah, 128 Neb. 805, 260 N.W. 366 (1935).

An ordinance, providing for the appointment of five freeholders to appraise damage in relation to opening and altering street, does not conform to statutory requirement for the election of five householders to assess damages for the vacation of the streets, and any action by the city under such ordinance does not bar abutting owners action for damages. Jones v. City of Aurora, 97 Neb. 825, 151 N.W. 958 (1915).

Where a part of a public street is vacated, only those whose property abuts upon the vacated street or who are cut off from access to street are entitled to damages. Lee v. City of McCook, 82 Neb. 26, 116 N.W. 955 (1908).

Municipality may grant the use of its streets to telephone company for its poles and lines, which use is a public one and not a special privilege. City of Plattsmouth v. Nebraska Telephone Co., 80 Neb. 460, 114 N.W. 588 (1908).

Authority is not conferred to condemn for a gas distribution system only. Village of Walthill v. Iowa Electric Light & Power Co., 125 F.Supp. 859 (D. Neb. 1954).



17-560 Borrowing power; pledges.

Cities of the second class and villages shall have power to borrow money on the credit of the city, and pledge the credit, revenue, and public property of the city for the payment of debts, when authorized in the manner provided by law.



17-561 Railway tracks; lighting, city may require; cost; assessment.

Cities of the second class and villages shall have the power to require the lighting of the railroad track of any railway within the city or village in such manner as prescribed by ordinance. If any company owning or operating such railway fails to comply with such requirements, the city council or village board of trustees may cause such lighting to be done and may assess the expense of such lighting against such company. Such assessment shall constitute a lien upon any real estate belonging to such company and lying within such city or village and may be collected in the same manner as taxes for general purposes.



17-562 Repealed. Laws 1980, LB 741, § 1.



17-563 Lots; drainage; weeds or litter; nuisance; noncompliance by owner; notice; hearing; special assessment; violation; penalty; civil action.

(1) A city of the second class or village by ordinance (a) may require lots or pieces of ground within the city or village or within its extraterritorial zoning jurisdiction to be drained or filled so as to prevent stagnant water or any other nuisance accumulating on such lot or piece of ground, (b) may require the owner or occupant of any lot or piece of ground within the city or village or within its extraterritorial zoning jurisdiction to keep the lot or piece of ground and the adjoining streets and alleys free of excessive growth of weeds, grasses, or worthless vegetation, and (c) may prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city or village or within its extraterritorial zoning jurisdiction.

(2) Any city of the second class or village may by ordinance declare it to be a nuisance to permit or maintain excessive growth of weeds, grasses, or worthless vegetation or to litter or cause litter to be deposited or remain thereon except in proper receptacles. The city or village shall establish by ordinance the height at which weeds, grasses, or worthless vegetation are a nuisance.

(3) Any owner or occupant of a lot or piece of ground shall, upon conviction of violating any ordinance authorized under this section, be guilty of a Class V misdemeanor.

(4) Notice to abate and remove such nuisance shall be given to each owner or owner's duly authorized agent and to the occupant, if any. The city or village shall establish the method of notice by ordinance. If notice is given by first-class mail, such mail shall be conspicuously marked as to its importance. Within five days after receipt of such notice, the owner or occupant of the lot or piece of ground may request a hearing with the city or village to appeal the decision to abate or remove a nuisance by filing a written appeal with the office of the city clerk or village clerk. A hearing on the appeal shall be held within fourteen days after the filing of the appeal and shall be conducted by an elected or appointed officer as designated in the ordinance. The hearing officer shall render a decision on the appeal within five business days after the conclusion of the hearing. If the appeal fails, the city or village may have such work done. Within five days after receipt of such notice, if the owner or occupant of the lot or piece of ground does not request a hearing with the city or village or fails to comply with the order to abate and remove the nuisance, the city or village may have such work done. The costs and expenses of any such work shall be paid by the owner. If unpaid for two months after such work is done, the city or village may either (a) levy and assess the costs and expenses of the work upon the lot or piece of ground so benefited as a special assessment in the same manner as other special assessments for improvements are levied and assessed or (b) recover in a civil action the costs and expenses of the work upon the lot or piece of ground and the adjoining streets and alleys.

(5) For purposes of this section:

(a) Litter includes, but is not limited to: (i) Trash, rubbish, refuse, garbage, paper, rags, and ashes; (ii) wood, plaster, cement, brick, or stone building rubble; (iii) grass, leaves, and worthless vegetation; (iv) dead animals; and (v) any machine or machines, vehicle or vehicles, or parts of a machine or vehicle which have lost their identity, character, utility, or serviceability as such through deterioration, dismantling, or the ravages of time, are inoperative or unable to perform their intended functions, or are cast off, discarded, or thrown away or left as waste, wreckage, or junk; and

(b) Weeds includes, but is not limited to, bindweed (Convolvulus arvensis), puncture vine (Tribulus terrestris), leafy spurge (Euphorbia esula), Canada thistle (Cirsium arvense), perennial peppergrass (Lepidium draba), Russian knapweed (Centaurea picris), Johnson grass (Sorghum halepense), nodding or musk thistle, quack grass (Agropyron repens), perennial sow thistle (Sonchus arvensis), horse nettle (Solanum carolinense), bull thistle (Cirsium lanceolatum), buckthorn (Rhamnus sp.) (tourn), hemp plant (Cannabis sativa), and ragweed (Ambrosiaceae).



17-563.01 Repealed. Laws 1991, LB 330, § 3.



17-564 Fines; actions to recover.

Fines for violation of an ordinance of a city of the second class or village may, in addition to any other mode provided, be recovered by suit or action before a court of competent jurisdiction, in the name of the state. In any such suit or action, where pleading is necessary, it shall be sufficient to declare generally for the amount claimed to be due in respect to the violation of the ordinance, referring to its title and the date of its adoption or passage, and showing as nearly as may be the facts of the alleged violation.

Police judge is authorized to collect fines by execution, or such fines may be recovered by suit. Cleaver v. Jenkins, 84 Neb. 565, 121 N.W. 992 (1909).

A prosecution for a violation of city ordinance, which act does not violate the criminal laws of state, is a civil action to recover a penalty, and is not a debt within the meaning of the constitutional provision prohibiting imprisonment for debt. Peterson v. State, 79 Neb. 132, 112 N.W. 306 (1907).

Although justice of the peace, city attorney, and chief of police acted in excess of jurisdiction in arresting plaintiff and in attaching and selling his hogs for payment of fine and costs, they were immune from civil rights action. Duba v. McIntyre, 501 F.2d 590 (8th Cir. 1974).



17-565 Fines; action to recover; limitation.

All suits for the recovery of any fine, and prosecutions for the commission of any offense made punishable by ordinance of a city of the second class or village, shall be barred in one year after the commission of the offense for which the fine is sought to be recovered, or the prosecution is commenced.



17-566 County jail; use by city; compensation.

Any city of the second class or village shall have the right to use the county jail in the county in which the city or village is located for the confinement of such persons as may be imprisoned under the ordinances of such city or village. The city or village shall be liable to the county for the cost of keeping such prisoners as provided by section 47-120.

The 1969 amendments of sections 15-264 and 47-306 did not affect sections 16-252 and 17-566. City of Grand Island v. County of Hall, 196 Neb. 282, 242 N.W.2d 858 (1976).

Power of municipality to build a jail is necessarily implied and incident to the expressed power to enforce and collect fines, and such jail, properly constructed and suitably situated, is not per se a nuisance. Dunkin v. Blust, 83 Neb. 80, 119 N.W. 8 (1908).

City is not liable to the sheriff but to the county for cost of keeping its prisoners, and the county is liable to the sheriff therefor. County of Douglas v. Coburn, 34 Neb. 351, 51 N.W. 965 (1892).



17-567 Highways, streets, bridges; maintenance and control.

(1) The city council of a city of the second class or village board of trustees shall have the care, supervision, and control of all public highways, bridges, streets, alleys, public squares, and commons within such city or village and shall cause such highways, bridges, streets, alleys, public squares, and commons to be kept open and in repair and free from nuisances.

(2) All public bridges exceeding sixty feet in length, over any stream crossing a state or county highway, shall be constructed and kept in repair by the county. When any city of the second class or village has constructed a bridge over sixty feet span, on any county or state highway within the corporate limits of such city or village, and has incurred a debt for such bridge, the county treasurer of the county in which such bridge is located shall pay to the city treasurer or village treasurer seventy-five percent of all bridge taxes collected in the city or village until such debt, and interest thereon, is fully paid.

(3) The city council or village board of trustees may appropriate a sum not exceeding five dollars per linear foot to aid in the construction of any county bridge within the limits of such city or village, or may appropriate a like sum to aid in the construction of any bridge contiguous to the city or village, on a highway leading to the same, or any bridge across any unnavigable river which divides the county, in which the city or village is located, from another state.

(4) No street or alley shall be dedicated to public use, by the proprietor of ground in any city of the second class or village, shall be deemed a public street or alley, or shall be under the use or control of the city council or village board of trustees, unless the dedication shall be accepted and confirmed by an ordinance especially passed for such purpose.

1. Duty imposed

2. Liability for neglect of duty

3. Regulation

4. Miscellaneous

1. Duty imposed

A village has right, under police power, to control a lateral irrigation ditch maintained through one of its streets. Thornton v. Kingrey, 100 Neb. 525, 160 N.W. 871 (1916), affirmed on rehearing, 101 Neb. 631, 164 N.W. 561 (1917).

Municipality is not required to keep its streets in an absolutely safe condition for public use, but it must use reasonable diligence to keep them in a reasonably safe condition. Walters v. Village of Exeter, 87 Neb. 125, 126 N.W. 868 (1910).

City council or board of trustees have the right to sell and dispose of streets and apply the money derived to legitimate municipal purposes. Krueger v. Jenkins, 59 Neb. 641, 81 N.W. 844 (1900).

Where snow has caused obstruction on the sidewalks, it is the duty of the city within a reasonable time thereafter to remove such obstruction. Foxworthy v. City of Hastings, 25 Neb. 133, 41 N.W. 132 (1888).

City is required to keep streets in repair and in a cleanly condition. Nebraska City v. Rathbone, 20 Neb. 288, 29 N.W. 920 (1886).

It is the duty of a municipality to protect its streets and alleys from unlawful occupancy and, in the discharge of this duty, it may maintain an action to test the legality of such occupancy. Ray v. Colby and Tenney, 5 Neb. Unof. 151, 97 N.W. 591 (1903).

2. Liability for neglect of duty

In an action for injuries from a defective sidewalk within city limits, a municipality could not escape liability by showing that the sidewalk was on the outskirts of the city. O'Loughlin v. City of Pawnee City, 88 Neb. 244, 129 N.W. 271 (1911).

Cities cannot delegate care and construction of sidewalks and streets and thus escape liability to persons injured by defects therein. Severa v. Village of Battle Creek, 88 Neb. 127, 129 N.W. 186 (1910).

Where suit is brought against city to recover damages for personal injuries, trial court may take judicial notice of the class of cities to which defendant belongs and the laws by which it is governed. Olmstead v. City of Red Cloud, 86 Neb. 528, 125 N.W. 1101 (1910).

City is liable for injuries caused by defective improvements in streets whether made by city or independent contractor. Armstrong v. City of Auburn, 84 Neb. 842, 122 N.W. 43 (1909).

City has exclusive control of streets and ample means to maintain them in a safe condition, and is liable for its failure so to do. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).

City is not liable for defective crossing or walk from private property into street. City of McCook v. Parsons, 77 Neb. 132, 108 N.W. 167 (1906).

Where dedication of a plat is not accepted by ordinance, the streets and alleys of such plat are not under the control of the city, and the city is not liable for accidents in a street not so accepted. Village of Imperial v. Wright, 34 Neb. 732, 52 N.W. 374 (1892).

Until village or city by ordinance accepted and confirmed the dedication, such village or city will not be liable for accidents caused by its negligence in such streets. An ordinance requiring a railroad flagman or a signal at railroad crossings is applicable only to streets duly accepted by the municipality. Steward v. Chicago, B. & Q. Ry. Co., 284 F. 716 (8th Cir. 1922).

3. Regulation

The city is authorized to regulate or prohibit parking on its streets. There is no requirement that such prohibitions be made by ordinance. Morrow v. City of Ogallala, 213 Neb. 414, 329 N.W.2d 351 (1983).

Use of street for private garage purposes was a nuisance. Michelsen v. Dwyer, 158 Neb. 427, 63 N.W.2d 513 (1954).

Cities of the second class have power to enact ordinances that punish operation of motor vehicles by an intoxicated person on public street. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).

Exhibition of a stallion on a street may be declared a nuisance. State v. Iams, 78 Neb. 678, 111 N.W. 604 (1907).

Unauthorized use of streets and alleys of municipal corporation constitutes public nuisance. Nebraska Tel. Co. v. Western Ind. Long Distance Tel. Co., 68 Neb. 772, 95 N.W. 18 (1903).

4. Miscellaneous

City may accept plat of an addition by using the area platted for streets and alleys. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

City has no power to pave and levy a special assessment to pay the cost of a public highway, though it is within the corporate limits, unless such highway is formally or impliedly dedicated to and accepted by the city. City of McCook v. Red Willow County, 133 Neb. 380, 275 N.W. 396 (1937).

Where property owner has permitted city to use street adjacent to his property for pump house and well for over forty years without objection, courts will refuse to enjoin city. Barger v. City of Tekamah, 128 Neb. 805, 260 N.W. 366 (1935).

Where street was closed by ordinance giving railroad company right to erect depot therein, and permanent improvements were thereafter made in street, mandamus will not lie to compel opening of street. State ex rel. Cox v. McIlravy, 105 Neb. 651, 181 N.W. 554 (1921).

Municipality under a duly acknowledged and recorded plat has such ownership in streets, alleys, etc., that an abutting owner cannot recover the value of the natural products grown thereon. Carroll v. Village of Elmwood, 88 Neb. 352, 129 N.W. 537 (1911).

"Bridge", as used in this section, does not include the approaches thereto. City of Central City v. Marquis, 75 Neb. 233, 106 N.W. 221 (1905).

Bonds may be issued by city to build bridge beyond city limits. State ex rel. City of Columbus v. Babcock, 23 Neb. 179, 36 N.W. 474 (1888).



17-568 Employment of special engineer.

The mayor and city council of a city of the second class or village board of trustees may employ a special engineer to make, or assist in making, any estimate necessary or to perform any other duty provided for in section 17-568.01. Any work executed by such special engineer shall have the same validity and serve in all respects as though executed by the city engineer or village engineer.

1. Estimate of expenditures

2. Miscellaneous

1. Estimate of expenditures

Estimate of proposed improvement and advertisement for bids are jurisdictional requirements. Musser v. Village of Rushville, 122 Neb. 128, 239 N.W. 642 (1931).

Where engineer submits an estimate stating "cost not to exceed $16,500.00", the failure of engineer to state a definite amount was at most an irregularity, and such estimate served the statutory purpose. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).

The failure to state amount of estimate in published notice for bids will not vitiate the whole proceeding in a collateral attack. Wookey v. City of Alma, 118 Neb. 158, 223 N.W. 953 (1929).

Where municipality has no city engineer to make estimates, a city may secure such necessary services of a competent engineer. Howe v. City of Auburn, 110 Neb. 184, 193 N.W. 352 (1923); Schreifer v. City of Auburn, 110 Neb. 179, 193 N.W. 350 (1923); Diederich v. City of Red Cloud, 103 Neb. 688, 173 N.W. 698 (1919).

Estimate may be upon the unit plan, and may be based on the existing freight rates on material to be used with the provision that if such rates be advanced or lowered, the estimate should be correspondingly increased or lowered. State ex rel. City of McCook v. Marsh, 107 Neb. 637, 187 N.W. 84 (1922).

The provision that the estimate shall be published with the advertisement for bids and no contract shall be let for a price exceeding such estimate cannot be evaded by raising the estimate after the bids have been opened. Murphy v. City of Plattsmouth, 78 Neb. 163, 110 N.W. 749 (1907).

The power to bind a city by contract depends among other things upon an estimate having been first made and submitted to the council by the city engineer which provision is mandatory. City of Plattsmouth v. Murphy, 74 Neb. 749, 105 N.W. 293 (1905).

2. Miscellaneous

A city may ratify an irregular contract made with a special engineer, if the city had the power to contract in first instance. Morearty v. City of McCook, 117 Neb. 113, 219 N.W. 839 (1928).

This section does not apply to construction of temporary sidewalks on ungraded and unimproved streets. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).



17-568.01 City engineer or village engineer; public works; prepare estimate of cost; board of public works; powers; contracts; procedure; city council or village board of trustees; powers and duties; public emergency.

(1) The city engineer in a city of the second class or village engineer shall, when requested by the mayor, city council, or village board of trustees, make estimates of the cost of labor and material which may be done or furnished by contract with the city or village and make all surveys, estimates, and calculations necessary to be made for the establishment of grades, the building of culverts, sewers, electric light systems, waterworks, power plants, public heating systems, bridges, curbing, and gutters, the improvement of streets, and the erection and repair of buildings and shall perform such other duties as the city council or village board of trustees may require.

When a city of the second class has appointed a board of public works, and the mayor and city council have by ordinance so authorized, the board of public works may utilize its own engineering staff and may hire consulting engineers for the design and installation of extensions and improvements of the works under the jurisdiction of the board of public works. Whenever the mayor and city council have authorized the same, the board of public works may purchase material and employ labor for the enlargement or improvement of the systems and works under the jurisdiction of the board of public works.

(2) Except as provided in section 18-412.01, no contract for enlargement or general improvements, such as water extensions, sewers, public heating systems, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, costing over thirty thousand dollars shall be made unless it is first approved by the city council or village board of trustees.

(3) Except as provided in section 18-412.01, before the city council or village board of trustees makes any contract in excess of thirty thousand dollars for enlargement or general improvements, such as water extensions, sewers, public heating systems, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, an estimate of the cost shall be made by the city engineer or village engineer and submitted to the city council or village board of trustees. In advertising for bids as provided in subsections (4) and (6) of this section, the city council or village board of trustees may publish the amount of the estimate.

(4) Advertisements for bids shall be required for any contract costing over thirty thousand dollars entered into (a) for enlargement or general improvements, such as water extensions, sewers, public heating systems, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, or (b) for the purchase of equipment used in the construction of such enlargement or general improvements.

(5) A municipal electric utility may enter into a contract for the enlargement or improvement of the electric system or for the purchase of equipment used for such enlargement or improvement without advertising for bids if the price is: (a) Thirty thousand dollars or less; (b) sixty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of one million dollars; (c) ninety thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of five million dollars; or (d) one hundred twenty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of ten million dollars.

(6) The advertisement provided for in subsections (3) and (4) of this section shall be published at least seven days prior to the bid closing in a legal newspaper in or of general circulation in the city or village. In case of a public emergency resulting from infectious or contagious diseases, destructive windstorms, floods, snow, war, or an exigency or pressing necessity or unforeseen need calling for immediate action or remedy to prevent a serious loss of, or serious injury or damage to, life, health, or property, estimates of costs and advertising for bids may be waived in the emergency ordinance authorized by section 17-613 when adopted by a three-fourths vote of the city council or village board of trustees and entered of record.

(7) If, after advertising for bids as provided in subsections (3), (4), and (6) of this section, the city council or village board of trustees receives fewer than two bids on a contract or if the bids received by the city council or village board of trustees contain a price which exceeds the estimated cost, the mayor and the city council or village board of trustees may negotiate a contract in an attempt to complete the proposed enlargement or general improvements at a cost commensurate with the estimate given.

(8) If the materials are of such a nature that, in the opinion of the manufacturer and with the concurrence of the city council, village board of trustees, or board of public works, no cost can be estimated until the materials have been manufactured or assembled to the specific qualifications of the purchasing municipality, the city council, village board of trustees, or board of public works may authorize the manufacture and assemblage of such materials and may thereafter approve the estimated cost expenditure when it is provided by the manufacturer.

Engineer's estimate of cost of proposed improvement under this section is jurisdictional. Campbell v. City of Ogallala, 183 Neb. 238, 159 N.W.2d 574 (1968).

Engineer's estimate of cost of proposed sidewalk is jurisdictional, and must be submitted to and approved by council before it may make contract for laying the same. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

Council has no power to contract for grading until it shall have enacted an ordinance therefor after an estimate of the cost has been made by the city engineer. Fulton v. City of Lincoln, 9 Neb. 358, 2 N.W. 724 (1879).



17-568.02 Municipal bidding procedure; waiver; when.

Any municipal bidding procedure may be waived by the city council, village board of trustees, or board of public works (1) when materials or equipment are purchased at the same price and from the same seller as materials or equipment which have formerly been obtained pursuant to the state bidding procedure in sections 81-145 to 81-162, (2) when the contract is negotiated directly with a sheltered workshop pursuant to section 48-1503, or (3) when required to comply with any federal grant, loan, or program.



17-569 Abandoned real estate; sale; ordinance.

Before any sale of abandoned real estate is made by a city of the second class or village, the city council or village board of trustees shall by ordinance set forth the date of the purchase, gift, or condemnation, a description of the property, the purpose for which such real estate was acquired, the abandonment of the same, and that a sale is deemed expedient; shall fix the time, place, terms, and manner of sale; and shall reserve the right to reject any and all bids.



17-570 Abandoned real estate; sale; notice.

No sale under section 17-569 shall be had until at least thirty days' notice shall have been given by publication in a legal newspaper in or of general circulation in the city or village.



17-571 Abandoned real estate; sale; sealed bids; deed.

Any sale under section 17-569 shall be by sealed bids; and upon approval of the sale by a two-thirds vote of the city council or village board of trustees, the mayor or chairperson of the village board of trustees shall, in the name of the city or village, execute and deliver a deed to the purchaser, which deed shall be attested by the city clerk or village clerk bearing the seal of the city or village.



17-572 Loans to students; conditions.

Cities of the second class and villages may contract with a person including such person's parent or guardian if such person is a minor to loan money to such person while such person pursues a course of study at an accredited college or university leading to a degree of Doctor of Medicine or Doctor of Dental Surgery in consideration for such person's promise to practice medicine or dentistry in such city or village and repay such city or village for such money loaned during such person's study after such person shall have become established in his or her practice, and upon such other terms and conditions as the city council or village board of trustees may determine are warranted in the premises. If such person shall discontinue his or her course of study before attaining such degree or fail to practice in such city or village after attaining such degree and a license to practice medicine or dentistry, such city or village may pursue any remedy it may have against such person or his or her parent or guardian as in any other commercial transaction.



17-573 Litter; removal; notice; action by city or village.

Each city of the second class and village may, by ordinance, prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city or village or within its extraterritorial zoning jurisdiction and require the removal of such litter so as to abate any nuisance. If the owner fails to remove such litter, after five days' notice by publication and by certified mail, the city or village shall remove the litter or cause it to be removed and shall assess the cost of removal against the property so benefited as provided by ordinance.



17-574 Sewerage and drainage; districts; regulation.

The mayor and city council of any city of the second class, or the board of trustees of any village, are hereby authorized to lay off such city or village and the territory within the extraterritorial zoning jurisdiction of such city or village into suitable districts for the purpose of establishing a system of sewerage and drainage. Such city or village may (1) provide such system; (2) regulate the construction, repairs, and use of sewers and drains and of all proper house connections and branches; (3) compel all proper connections therewith and branches from other streets, avenues, and alleys, and from private property; and (4) provide penalties for any obstruction of or injury to any sewer or part of such sewer or failure to make connections with such system.



17-575 Sewerage and drainage; failure of property owner to connect; notice; cost; special assessment; collection.

If any property owner neglects or fails within a period of ten days after notice has been given to him or her by certified or registered mail or by publication in a legal newspaper published in or of general circulation in a city of the second class or village to make connection with the sewerage system as provided in section 17-574, the governing body of such city or village may cause the connection to be done, assess the cost of such connection against the property as a special assessment, and collect the special assessment in the manner provided for collection of other special assessments.



17-601 Repealed. Laws 1969, c. 257, § 44.



17-601.01 Caucus; when held; notice.

In any village the board of trustees may, by ordinance, call a caucus for the purpose of nomination of candidates for offices to be filled in the village election. Such caucus shall be held at least ten days before the filing deadline for such election, and the village board of trustees shall publish notice of such caucus in at least one legal newspaper in or of general circulation in the village at least once each week for two consecutive weeks before such caucus.



17-601.02 Caucus; notice to village clerk; contents.

The chairperson of the caucus at which candidates are nominated under section 17-601.01 shall notify the village clerk in writing of the candidates so nominated, not later than two days following the caucus. The village clerk shall then notify the persons so nominated of their nomination, such notification to take place not later than five days after such caucus. No candidate so nominated shall have his or her name placed upon the ballot unless, not more than ten days after the holding of such caucus, he or she files with the village clerk a written statement accepting the nomination of the caucus and pays the filing fee, if any, for the office for which he or she was nominated.



17-601.03 Caucus; additional filings.

The provisions of sections 17-601.01 to 17-601.03 shall not preclude in any manner any person from filing for the offices to which such sections are applicable, either by direct filing or by petition.



17-602 Registered voters; qualifications.

All registered voters residing within the corporate limits of any city of the second class or village on or before election day shall be entitled to vote at all city and village elections.



17-603 Officers; canvass; certificates of election; failure to qualify, effect.

At a meeting of the city council of a city of the second class, or the village board of trustees, on the first Monday after any city or village election, the returns, including returns for the election of members of the school board, shall be canvassed, and the city council or village board of trustees shall cause the city clerk or village clerk to make out and deliver certificates of election, under the seal of the city or village, to the persons found to be elected. A neglect of any such elected officer to qualify within ten days after the delivery of such certificate shall be deemed a refusal to accept the office to which he or she may have been elected.

Mandamus will compel canvassing board to declare the result of the election and issue certificate to successful parties. Moore v. Keck, 86 Neb. 694, 126 N.W. 388 (1910); Hotchkiss v. Keck, 86 Neb. 322, 125 N.W. 509 (1910).



17-604 Officers; powers, duties, and compensation; regulate by ordinance; bond or insurance; premium.

A city of the second class or village may enact ordinances or bylaws to regulate and prescribe the powers, duties, and compensation of officers and to require from all officers, elected or appointed, bonds and security or evidence of equivalent insurance for the faithful performance of their duties. The city or village may pay the premium for such bonds or insurance coverage.



17-605 City clerk or village clerk; duties.

The city clerk or village clerk shall have the custody of all laws and ordinances and shall keep a correct journal of the proceedings of the city council of a city of the second class or village board of trustees. After the period of time specified by the State Records Administrator pursuant to the Records Management Act, the city clerk or village clerk may transfer such journal of the proceedings of the city council or village board of trustees to the State Archives of the Nebraska State Historical Society for permanent preservation. He or she shall also perform such other duties as may be required by the ordinances of the city or village.

City has power to appropriate money for an audit of the accounts of the clerk. Campbell Co. v. City of Harvard, 123 Neb. 539, 243 N.W. 653 (1932).

This section does not specifically require the recording of reading of city ordinances. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).



17-606 Treasurer; duties; failure to file account; penalty.

(1) The treasurer of each city of the second class or village shall be the custodian of all money belonging to the city or village. He or she shall keep a separate account of each fund or appropriation and the debts and credits belonging thereto. He or she shall give every person paying money into the treasury a receipt for such money, specifying the date of payment and on what account paid. He or she shall also file copies of such receipts with his or her monthly reports, and he or she shall, at the end of every month, and as often as may be required, render an account to the city council or village board of trustees, under oath, showing the state of the treasury at the date of such account and the balance of money in the treasury. He or she shall also accompany such accounts with a statement of all receipts and disbursements, together with all warrants redeemed and paid by him or her, which warrants, with any and all vouchers held by him or her, shall be filed with his or her account in the clerk's office. If the city treasurer or village treasurer fails to render his or her account within twenty days after the end of the month, or by a later date established by the city council or village board of trustees, the mayor of a city of the second class or the chairperson of the village board of trustees with the advice and consent of the trustees may use this failure as cause to remove the city treasurer or village treasurer from office.

(2) The city treasurer or village treasurer shall keep a record of all outstanding bonds against the city or village, showing the number and amount of each bond, for and to whom the bonds were issued, and the date upon which any bond is purchased, paid, or canceled. He or she shall accompany the annual statement submitted pursuant to section 19-1101 with a description of the bonds issued and sold in that year and the terms of sale, with every item of expense thereof.

Duties of city treasurer were clerical and not such as to preclude participation in proceedings for bond election. Inslee v. City of Bridgeport, 153 Neb. 559, 45 N.W.2d 590 (1951).

Designation of depository and the furnishing of depository bond does not relieve treasurer from duty of exercising reasonable prudence in protection of funds of the municipality. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

City treasurer, as custodian of city funds, is required to account monthly to the council, which requirement implies the power of the city to contract and to pay for an audit of his accounts. Campbell Co. v. City of Harvard, 123 Neb. 539, 243 N.W. 653 (1932).

Power to remove city treasurer for any reason cannot be exercised until specific charges are preferred against such treasurer, notice is given him thereof, and he has had an opportunity to be heard. State ex rel. Ballmer v. Strever, 93 Neb. 762, 141 N.W. 820 (1913).

Money paid to village treasurer for liquor license as required by municipal ordinance is received by such treasurer in his official capacity and his bondsmen are liable if he fails to account therefor. Hrabak v. Village of Dodge, 62 Neb. 591, 87 N.W. 358 (1901).



17-607 Treasurer; depositories; qualification; bond; exemption of treasurer from liability; conflict of interest.

(1) The treasurer of a city of the second class or village shall deposit, and at all times keep on deposit, for safekeeping, in banks, capital stock financial institutions, or qualifying mutual financial institutions of approved and responsible standing, all money collected, received, or held by him or her as city treasurer or village treasurer. Such deposits shall be subject to all regulations imposed by law or adopted by the city council or village board of trustees for the receiving and holding thereof. The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution is also serving as mayor, as a member of the city council, as a member of the village board of trustees, as a member of a board of public works, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

(2) The city council or village board of trustees shall require from all banks, capital stock financial institutions, or qualifying mutual financial institutions (a) a bond in such penal sum as may be the maximum amount on deposit at any time less the amount insured or guaranteed by the Federal Deposit Insurance Corporation or, in lieu thereof, (b) security given as provided in the Public Funds Deposit Security Act, to secure the payment of all such deposits and accretions. The city council or village board of trustees shall approve such bond or giving of security. The city treasurer or village treasurer shall not be liable for any loss of any money sustained by reason of the failure of any such depository so designated and approved.

A municipal treasurer is required to deposit its funds in a bank selected by the village board. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

Where village treasurer deposits funds in bank duly designated by board as its depository and, after insolvency of such bank, sureties confess their liability and to recoup part of their loss sold bonds pledged with them by bank, such sureties are not entitled to a preferred claim against assets of such bank for balance of their loss. Shumway v. Department of Banking, 131 Neb. 246, 267 N.W. 469 (1936).

A village treasurer is not authorized to deposit village funds in a bank not designated by board of trustees as a depository. Village of Overton v. Nagel, 128 Neb. 264, 258 N.W. 461 (1935); State ex rel. Sorensen v. Bank of Otoe, 125 Neb. 414, 250 N.W. 547 (1933); State ex rel. Sorensen v. Bank of Otoe, 125 Neb. 383, 250 N.W. 254 (1933).

Deposit of funds in duly designated depository by city treasurer, where he received them for the specific purpose of investing them in securities designated by ordinance, does not make such funds trust funds. State ex rel. Sorensen v. Fidelity State Bank, 127 Neb. 529, 255 N.W. 781 (1934).

Where a bank, not designated as a depository by village board, accepts village funds from its treasurer, with knowledge of their character, such bank holds such funds as trustee, and on bank's insolvency, the village is entitled to a preferred claim therefor. State ex rel. Sorensen v. Plateau State Bank, 126 Neb. 407, 253 N.W. 433 (1934).

Designation of bank as a depository does not relieve treasurer and his bondsmen from liability for funds of municipality lost in bank failure, where treasurer was officer, director, and stockholder of the bank and knew bank was unsafe. City of Cozad v. Thompson, 126 Neb. 79, 252 N.W. 606 (1934).

Treasurer is liable on his official bond for loss of funds deposited by him in a bank not duly designated as a depository. City of South Sioux City v. Mullins, 125 Neb. 410, 250 N.W. 549 (1933).

City treasurer is bound to deposit city money in bank which has made application and been accepted as city depository by the city council. Luikart v. City of Aurora, 125 Neb. 263, 249 N.W. 590 (1933).



17-608 Treasurer; surplus funds; investments authorized; interest.

When the treasurer of any city of the second class or village holds funds of any such city or village in excess of the amount required for maintenance or set aside for betterments and improvements, the mayor and city council or the village board of trustees may, by resolution, direct and authorize the treasurer to invest such surplus funds in the outstanding bonds or registered warrants of such city or village, in bonds and debentures issued either singly or collectively by any of the twelve federal land banks, the twelve intermediate credit banks, or the thirteen banks for cooperatives under the supervision of the Farm Credit Administration, or in interest-bearing bonds or the obligations of the United States. The interest on such bonds or warrants shall be credited to the fund out of which such bonds or warrants were purchased.



17-609 Treasurer; utility funds; retirement of bonds or warrants.

The mayor and city council of a city of the second class or village board of trustees may, by resolution, direct and authorize the city treasurer or village treasurer to dispose of the surplus electric light, water, or gas funds, or the funds arising from the sale of electric light, water, or natural gas distribution properties, by the payment of outstanding electric light, water, or gas distribution bonds or water warrants then due. The excess, if any, after such payments may be transferred to the general fund of such city or village.



17-610 City attorney or village attorney; duties.

The city attorney or village attorney shall be the legal advisor of the city council in a city of the second class or village board of trustees. He or she shall commence, prosecute, and defend all suits and actions necessary to be commenced, prosecuted, or defended on behalf of the city or village, or that may be ordered by the city council or village board of trustees. When requested, he or she shall attend meetings of the city council or village board of trustees and give them his or her opinion upon any matters submitted to him or her, either orally or in writing, as may be required. He or she shall draft or review for legal correctness ordinances, contracts, franchises, and other instruments as may be required, and he or she shall perform such other duties as may be imposed upon him or her by general law or ordinance. The city council or village board of trustees of the city or village shall have the right to pay the city or village attorney compensation for legal services performed by him or her for such city or village on such terms as the city council or village board of trustees and attorney may agree, and to employ additional legal assistance and to pay for such legal assistance out of the funds of the city or village.

City attorney is city's legal advisor, and as such he is required to commence, prosecute, and defend all suits on behalf of the city. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

City attorney is the legal advisor of the council, and has the duty to prosecute or defend all actions in which it is a party. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).



17-611 Officer; extra compensation prohibited.

No officer shall receive any pay or perquisites from a city of the second class or village other than his or her salary. Neither the city council nor village board of trustees shall pay or appropriate any money or other valuable thing to any person not an officer for the performance of any act, service, or duty, the doing or performance of which shall come within the proper scope of the duties of any officer of such municipality.

Payments made by village under void contract may be recovered. Heese v. Wenke, 161 Neb. 311, 73 N.W.2d 223 (1955).

Under former law, interest of members of council in other contracts did not invalidate ordinance. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

An officer who has made a contract with a city or village for salary, additional to that provided by law, cannot recover in quantum meruit. Neisius v. Henry, 142 Neb. 29, 5 N.W.2d 291 (1942).

Where, under this section, the making of a contract is prohibited, a recovery quantum meruit cannot be had. Village of Bellevue v. Sterba, 140 Neb. 744, 1 N.W.2d 820 (1942).

Where a city attorney resigns, but still acts as legal advisor to the city and is allowed compensation at the rate provided by ordinance for salary of city attorney, he remains de facto city attorney and cannot enter into legal contract with city for collection of taxes. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

City, having a regular salaried attorney, is not for that reason prevented from employing a special attorney when the city attorney is absent, ill, or disqualified. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).



17-612 Elective officers, salary; increase during term of office prohibited; exception.

The salary of any elective officer in a city of the second class or village shall not be increased or diminished during the term for which he or she has been elected except when there has been a combination and merger of offices as provided by sections 17-108.02 and 17-209.02, and except that when there are officers elected to the city council or a board or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such city council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who resigned or vacated any office shall be eligible for the same office during the time for which he or she was elected if during the same time the salary was increased.

City attorney who resigns cannot be rehired by council to perform same duties under the designation of "special counsel" at an increase in pay. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

When, at time of election of city officers, no ordinance had fixed their salaries, this section does not prevent the city council and mayor from fixing such salaries thereafter by ordinance. Wheelock v. McDowell, 20 Neb. 160, 29 N.W. 291 (1886); State ex rel. Wagner v. McDowell, 19 Neb. 442, 27 N.W. 433 (1886).



17-613 Ordinances; style; publication; proof.

The style of all ordinances of a city of the second class or village shall be: Be it ordained by the mayor and city council of the city of ......, or the chairperson and board of trustees of the village of ....... . All ordinances of a general nature shall, before they take effect, be published, within fifteen days after they are passed, (1) in a legal newspaper in or of general circulation in such city or village or (2) by publishing the same in book or pamphlet form. In case of riot, infectious or contagious diseases, or other impending danger, failure of public utility, or any other emergency requiring its immediate operation, such ordinance shall take effect upon the proclamation of the mayor or chairperson of the village board of trustees, posted in at least three of the most public places in the city or village. Such emergency ordinance shall recite the emergency, be passed by a three-fourths vote of the city council or village board of trustees, and be entered of record on the minutes of the city or village. The passage, approval, and publication of all ordinances shall be sufficiently proved by a certificate under seal of the city or village from the city clerk or village clerk, showing that such ordinance was passed and approved and when and in what legal newspaper the ordinance was published. When ordinances are printed in book or pamphlet form, purporting to be published by authority of the village board of trustees or city council, the ordinance need not be otherwise published, and such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances as of the dates mentioned in such book or pamphlet, in all courts without further proof.

Generally, ordinances do not go into effect until published. City of Milford v. Schmidt, 175 Neb. 12, 120 N.W.2d 262 (1963).

Ordinances of a general nature are required to be published. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Paving ordinance was properly published. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Where an ordinance was printed in pamphlet form by the village, it was regularly published, and a village cannot question its validity on the ground that it was not validly adopted. Village of Deshler v. Southern Nebraska Power Co., 133 Neb. 778, 277 N.W. 77 (1938).

There is no requirement that the newspaper be printed within the city and, where there is no paper printed in the city, if an ordinance is published in a newspaper printed elsewhere and circulated generally in the city to local subscribers, the publication is sufficient. Hadlock v. Tucker, 93 Neb. 510, 141 N.W. 192 (1913).

Certificate of village clerk, attached to an ordinance, attested by official seal, stating when passed and approved, and when and in what paper published, is sufficient. Bailey v. State, 30 Neb. 855, 47 N.W. 208 (1890).

Ordinance calling election became effective when publication was complete. Central Electric & Gas Co. v. City of Stromsburg, 289 F.2d 217 (8th Cir. 1961).



17-614 Ordinances; how enacted; title.

(1) All ordinances and resolutions or orders for the appropriation or payment of money shall require for their passage or adoption the concurrence of a majority of all members elected to the city council in a city of the second class or village board of trustees. The mayor of a city of the second class may vote when his or her vote would provide the additional vote required to attain the number of votes equal to a majority of the number of members elected to the city council, and the mayor shall, for the purpose of such vote, be deemed to be a member of the city council. Ordinances of a general or permanent nature shall be read by title on three different days unless three-fourths of the city council or village board of trustees vote to suspend this requirement, except that such requirement shall not be suspended for any ordinance for the annexation of territory. In case such requirement is suspended, the ordinances shall be read by title and then moved for final passage. Three-fourths of the city council or village board of trustees may require a reading of any such ordinance in full before enactment under either procedure set out in this section.

(2) Ordinances shall contain no subject which is not clearly expressed in the title, and, except as provided in section 19-915, no ordinance or section of such ordinance shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section so amended is repealed, except that:

(a) For an ordinance revising all the ordinances of the city of the second class or village, the title need only state that the ordinance revises all the ordinances of the city or village. Under such title all the ordinances may be revised in sections and chapters or otherwise, may be corrected, added to, and any part suppressed, and may be repealed with or without a saving clause as to the whole or any part without other title; and

(b) For an ordinance used solely to revise ordinances or code sections or to enact new ordinances or code sections in order to adopt statutory changes made by the Legislature which are specific and mandatory and bring the ordinances or code sections into conformance with state law, the title need only state that the ordinance revises those ordinances or code sections affected by or enacts ordinances or code sections generated by legislative changes. Under such title, all such ordinances or code sections may be revised, repealed, or enacted in sections and chapters or otherwise by a single ordinance without other title.

1. Title and subject requirements

2. Vote required

3. Miscellaneous

1. Title and subject requirements

A city of the second class can repeal an ordinance only by enacting a later ordinance which contains the entire text, as amended, of the earlier ordinance or section being amended, along with a statement that the earlier version is repealed. Hammond v. City of Broken Bow, 239 Neb. 437, 476 N.W.2d 822 (1991).

Title need not be an index or abstract of the powers intended to be given. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).

Where the minutes show ordinance was adopted, the presumption is that the ordinance was read as required. Provision that ordinance shall contain no subject, not clearly expressed in its title, is mandatory. Village of Deshler v. Southern Nebraska Power Co., 133 Neb. 778, 277 N.W. 77 (1938).

Where ordinance was passed and the vote recorded, it will be presumed it was duly read before passage, since this section does not affirmatively declare that the reading thereof on three different days must be recorded. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).

Where title provides "*** and ordinance authorizing and granting the right *** to construct and maintain an electric light power or gas plant or both", such title is broad enough to grant the right to erect poles and wires in the city streets and to operate, extend, and repair them. City of York v. Iowa-Nebraska Light & Power Co., 109 F.2d 683 (8th Cir. 1940).

2. Vote required

Term "three-fourths majority" means three-fourths of quorum present and acting. City of North Platte v. North Platte Water-Works Co., 56 Neb. 403, 76 N.W. 906 (1898).

Council of city of second class may present and pass an ordinance of general nature on the same day if the rules are suspended by three-fourths vote of the council. Brown v. Lutz, 36 Neb. 527, 54 N.W. 860 (1893).

Final passage of ordinance requires favorable vote of members of city council, exclusive of mayor. State ex rel. Grosshans v. Gray, 23 Neb. 365, 36 N.W. 577 (1888).

3. Miscellaneous

Publication of a resolution is not required. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Section as complied with in passage of paving ordinance. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Village ordinance, requiring construction of temporary sidewalk, on ungraded and unimproved street, is not ordinance of general or permanent nature and this section does not apply. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926); Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).

This section does not permit issuance of warrant where only two members of a four-member council vote in favor thereof, although only one member votes against issuance. State ex rel. Katz-Craig Contracting Co. v. Darner, 95 Neb. 39, 144 N.W. 1048 (1914).

Ordinance, whose main object is to license and regulate, is not wholly void because a provision imposes an occupation tax not clearly expressed in the title. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).



17-615 Ordinances; passage; rules and regulations; proof.

All ordinances of a city of the second class or village shall be passed pursuant to such rules and regulations as the city council or village board of trustees may provide. All such ordinances may be proved by the certificate of the city clerk or village clerk, under the seal of the city or village.

Where ordinance in question is printed in pamphlet form by authority of the city or village, it is entitled to be read and received as evidence in all courts. Village of Deshler v. Southern Nebraska Power Co., 133 Neb. 778, 277 N.W. 77 (1938).



17-616 Ordinances; contracts; appointments; vote; record.

On the passage or adoption of every bylaw or ordinance, and every resolution or order to enter into a contract by the city council of a city of the second class or village board of trustees, the yeas and nays shall be called and recorded. To pass or adopt any bylaw, any ordinance, or any such resolution or order, a concurrence of a majority of the whole number of members elected to the city council or village board of trustees shall be required. All appointments of the officers by the city council or village board of trustees shall be made viva voce; and the concurrence of a like majority shall be required, and the names of those, and for whom they voted, on the vote resulting in an appointment, shall be recorded. The requirements of a roll call or viva voce vote shall be satisfied by a city or village which utilizes an electronic voting device which allows the yeas and nays of each city council member or member of the village board of trustees to be readily seen by the public.

Where no record of the proceedings of the city council with reference to a purported contract can be shown, there is a presumption that no such contract was entered into. Wightman v. City of Wayne, 144 Neb. 871, 15 N.W.2d 78 (1944).

Where the record of a city council does not show the mayor signed an ordinance or that the yea and nay vote was taken and recorded at the time enacted, a nunc pro tunc order by new council eighteen months later cannot be permitted. Beverly Land Co. v. City of South Sioux City, 117 Neb. 47, 219 N.W. 385 (1928).

Where record shows that ordinance was passed and shows the vote thereon, and does not show it was not read, it will be presumed that the ordinance was duly read before adoption, though record does not affirmatively so show. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).

Provisions of this section are mandatory. Payne v. Ryan, 79 Neb. 414, 112 N.W. 599 (1907).

Where half the members voted for and the remaining members failed to vote, the mayor's vote added nothing and the ordinance is invalid. State ex rel. Grosshans v. Gray, 23 Neb. 365, 36 N.W. 577 (1888).



17-701 Fiscal year; commencement.

The fiscal year of each city of the second class and village and of any public utility of a city of the second class or village commences on October 1 and extends through the following September 30 except as provided in the Municipal Proprietary Function Act.



17-702 Property tax; general levy authorized; sale for delinquent taxes; additional levies.

(1) The city council or village board of trustees of each city of the second class or village shall, at the time and in the manner provided by law, cause to be certified to the county clerk the amount of tax to be levied upon the taxable value of all the taxable property of the city or village which the city or village requires for the purposes of the adopted budget statement for the ensuing year, including all special assessments and taxes assessed as provided by law. The county clerk shall place the same on the property tax lists to be collected in the manner provided by law for the collection of county taxes in the county where such city or village is situated. In all sales for any delinquent taxes for municipal purposes, if there are other delinquent taxes due from the same person or a lien on the same property, the sale shall be for all the delinquent taxes. Such sales and all sales made under or by virtue of this section or the provision of law herein referred to shall be of the same validity and in all respects be deemed and treated as though such sales had been made for the delinquent county taxes exclusively. Subject to section 77-3442, the maximum amount of tax which may be so certified, assessed, and collected shall not require a tax levy in excess of one dollar and five cents on each one hundred dollars upon the taxable value of all the taxable property within the corporate limits of such city or village for the purposes of the adopted budget statement, together with any special assessments or special taxes or amounts assessed as taxes and such sum as may be authorized by law for the payment of outstanding bonds and debts.

(2) Within the limitation of section 77-3442, the city council or village board of trustees of each city of the second class or village may certify an amount to be levied not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within such city or village for the purpose of establishing the sinking fund or funds authorized by sections 19-1301 to 19-1304. Nothing contained in subsection (1) or (2) of this section shall be construed to authorize an increase in the amount of levies for any specific municipal purpose or purposes elsewhere limited by law, whether limited in specific sums or by tax levies.

(3) When required by section 18-501, an additional levy of seven cents on each one hundred dollars upon the taxable value of all the taxable property within the city of the second class or village may be imposed.

Tax levy for payment of outstanding bonds is authorized. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Lien of special assessments is not dependent upon certification to county clerk. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

Where taxpayer seeks to recover special assessments paid to city in improvement district later held illegal, statute of limitations begins to run from date such assessments were paid. Dorland v. City of Humboldt, 129 Neb. 477, 262 N.W. 22 (1935).

Municipalities have authority to levy taxes to pay judgments on all taxable property within their boundaries. Dawson County v. Clark, 58 Neb. 756, 79 N.W. 822 (1899).

Special assessments, certified to county clerk for payment of an improvement before any work is done, before any contract is made for the performance of the work, or before any estimate of the cost of the improvement is made, are void and may be enjoined. Bellevue Improvement Co. v. Village of Bellevue, 39 Neb. 876, 58 N.W. 446 (1894).



17-703 Special assessments; relevy or reassess tax limit; refunding; when authorized; how paid.

(1) Whenever any special assessment upon any lot or lots, lands, or parcels of land in any city of the second class or village is found to be invalid and uncollectible, is adjudged to be void by a court of competent jurisdiction, or is paid under protest and recovered by suit, because of any defect, irregularity, or invalidity in any of the proceedings or on account of the failure to observe and comply with any of the conditions, prerequisites, and requirements of any statute or ordinance, the mayor and city council or chairperson and village board of trustees may relevy or reassess the special assessment upon the lot or lots, lands, or parcels of land in the same manner as other special assessments are levied, without regard to whether the formalities, prerequisites, or conditions prior to equalization have been had or not.

(2) If any city of the second class or village has levied special assessments for part or all of the cost of any public work or improvement, if the assessments have been finally held by the courts to be invalid and unenforceable, if the defects rendering such assessments invalid and unenforceable are of such character that they cannot be remedied by reassessment, and if part of the special assessments has been paid under mistake of law or fact into such city or village prior to such final holding, the mayor and city council or chairperson and village board of trustees shall establish a special fund in the budget statement annually which is sufficient to refund and repay over a period of consecutive years such special assessments erroneously paid, without interest to the person or persons entitled to receive the same, any and all such assessments or parts thereof as may have been so paid into the treasury of such city or village, as the case may be. The amount of tax annually budgeted for this special fund shall not require a tax levy in excess of ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year, and the additional levy shall be continued only for as many years as may be necessary to raise the total amount required for such purpose. Such assessments shall be refunded out of the special fund upon proper claims filed by the person or persons entitled to reimbursement. Such claim shall be audited, allowed, and ordered paid in the same manner as other claims against such city or village. All such reimbursements shall be made pro rata if there is not sufficient money on hand to repay them all at one time. Such amount of tax for the special fund shall be specified in the adopted budget statement.



17-704 Repealed. Laws 1965, c. 70, § 1.



17-705 Repealed. Laws 1978, LB 847, § 4.



17-706 Annual appropriation bill; contents.

The city council of a city of the second class and the village board of trustees shall adopt a budget statement pursuant to the Nebraska Budget Act, to be termed "The Annual Appropriation Bill", in which the city or village may appropriate such sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such municipality.

Contract by city council for repairing and rebuilding city hall involving sum in excess of that authorized by vote of people is void. Moore v. City of Central City, 118 Neb. 326, 224 N.W. 690 (1929).

Where proposition to issue bonds to fund indebtedness incurred without appropriation therefor is approved by majority of voters, action of city authorities is ratified and indebtedness is validated. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).

This section does not apply to borrowed money on hand for a specific purpose, sanctioned by majority of the legal voters, as such sanction is an appropriation. State ex rel. Fuller v. Martin, 27 Neb. 441, 43 N.W. 244 (1889).



17-707 Repealed. Laws 1971, LB 634, § 1.



17-708 Funds; expenditure; appropriation condition precedent.

The mayor and city council of a city of the second class or village board of trustees shall have no power to appropriate or to issue or draw any order or warrant on the city treasurer or village treasurer for money, unless the same has been appropriated or ordered by ordinance, or the claim for the payment of which such order or warrant is issued has been allowed according to the provisions of sections 17-714 and 17-715, and funds for the class or object out of which such claim is payable have been included in the adopted budget statement or transferred according to law.

An appropriation is not necessary where funds to meet expenditures are not raised by taxation, the obligation being payable alone out of funds on hand and the net earnings of light plant purchased. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).



17-709 Contracts; appropriation condition precedent.

No contract shall be made by the city council of a city of the second class or village board of trustees or any committee or member of such city council or village board of trustees, and no expense shall be incurred by any of the officers or departments of the municipality, whether the object of the expenditures shall have been ordered by the city council or village board of trustees or not, unless an appropriation shall have been previously made concerning such expense, except as otherwise expressly provided in section 17-708.

The power of city authorities to contract is determined by the amounts appropriated plus such unexpended funds of previous levies and appropriations on hand on date of such contract, and the power is not diminished by the failure to assess taxes to the extent authorized. LeBarron v. City of Harvard, 129 Neb. 460, 262 N.W. 26 (1935).

When there is unused and unappropriated money in the general fund at the time of employment of an auditor, such contract is valid and a subsequent depletion of such funds does not void such contract. Campbell Co. v. City of Harvard, 123 Neb. 539, 243 N.W. 653 (1932).

Municipality had authority to contract for the construction of a waterworks though no estimate or appropriation was made prior to such contract. Chicago Bridge & Iron Works v. City of South Sioux City, 108 Neb. 827, 189 N.W. 367 (1922).

This section prohibits council from making any contract or incurring expense unless an appropriation shall have been made previously concerning such expense. Ballard v. Cerney, 83 Neb. 606, 120 N.W. 151 (1909).

Where no previous appropriation is made for fire hydrant rentals, a contract therefor is void, but, where village retains the benefits of such contract and has authority to make a valid contract, such village is liable in quantum meruit for benefits conferred. Lincoln Land Company v. Village of Grant, 57 Neb. 70, 77 N.W. 349 (1898).

When an ordinance is duly passed, city may contract for water rentals and the payments thereof with private party, and such contract is good though not preceded by an appropriation to meet such rentals. City of North Platte v. North Platte Water-Works Co., 56 Neb. 403, 76 N.W. 906 (1898).

Ultra vires contract can be ratified only upon condition essential to valid contract in first instance. Gutta Percha & Rubber Mfg. Co. v. Village of Ogallala, 40 Neb. 775, 59 N.W. 513 (1894).

City council cannot incur or contract indebtedness until an annual appropriation ordinance has been passed or the expenditures have been sanctioned by a majority of the voters. McElhinney v. City of Superior, 32 Neb. 744, 49 N.W. 705 (1891); City of Blair v. Lantry, 21 Neb. 247, 31 N.W. 790 (1887).

Contract for the purchase of a waterworks plant was not invalid because no provision for payment thereunder had been previously made under an appropriation bill. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-710 Special assessments; expenditure; limitations.

All money received on special assessments shall be held by the city treasurer of a city of the second class or village treasurer as a special fund to be applied to the payment of the improvement for which the assessment was made, and such money shall be used for no other purpose whatever, unless to reimburse such municipality for money expended for such improvement.



17-711 Warrants; how executed.

All warrants drawn upon the city treasurer of a city of the second class or village treasurer must be signed by the mayor or chairperson of the village board of trustees and countersigned by the city clerk or village clerk, stating the particular fund to which the same is chargeable, the person to whom payable, and for what particular object. No money shall be otherwise paid than upon such warrants so drawn. Each warrant shall specify the amount included in the adopted budget statement for such fund upon which it is drawn and the amount already expended of such fund.

Where warrants were drawn by the mayor and city clerk for the purchase of an addition to a cemetery, the title to which was later refused by the city council, without a prior appropriation therefor or without the sanction of a majority of the legal voters, the mayor and clerk who drew such warrant are liable to the city for the funds of the city so withdrawn through such warrant. City of Blair v. Lantry, 21 Neb. 247, 31 N.W. 790 (1887).



17-712 Repealed. Laws 1967, c. 58, § 2.



17-713 Road tax; amount; when authorized.

The city council or village board of trustees of a city of the second class or village shall, upon petition being filed with the city clerk or village clerk signed by a majority of the resident property owners of such city or village requesting such city council or village board of trustees to levy a tax upon the taxable valuation of the property in the city or village, make a levy as in such petition requested, not exceeding eighty-seven and five-tenths cents on each one hundred dollars of taxable valuation, and shall certify the same to the county board as other taxes are levied by the city or village, or certified, for the purpose of creating a fund. The fund shall be expended solely in the improvement of the public highways adjacent to the city or village and within five miles of such city or village, shall at all times be under the control and direction of the city council or village board of trustees, and shall be expended under the authority and direction of the city council or village board of trustees. The city council or village board of trustees is hereby granted the power and authority to employ such person or persons as it may select for the performance of such work under such rules and regulations as it may by ordinance provide.



17-714 Claims and accounts payable; filing; requirements; disallowance; notice; costs.

(1) All liquidated and unliquidated claims and accounts payable against a city of the second class or village shall (a) be presented in writing, (b) state the name and address of the claimant and the amount of the claim, and (c) fully and accurately identify the items or services for which payment is claimed or the time, place, nature, and circumstances giving rise to the claim.

(2) As a condition precedent to maintaining an action for a claim, other than a tort claim as defined in section 13-903, the claimant shall file such claim within ninety days of the accrual of the claim in the office of the city clerk or village clerk.

(3) The city clerk or village clerk shall notify the claimant or his or her agent or attorney by letter mailed to the claimant's address within five days if the claim is disallowed by the city council or village board of trustees.

(4) No costs shall be recovered against such city or village in any action brought against it for any claim or for any claim allowed in part which has not been presented to the city council or village board of trustees to be audited, unless the recovery is for a greater sum than the amount allowed with the interest due.

Presentation of claim to municipal utility board, where that board had no power to consider claims nor any duty to forward claims to the city council, does not constitute compliance with this section. Hammond v. City of Broken Bow, 239 Neb. 437, 476 N.W.2d 822 (1991).

The word "claim" as used in this section applies alone to those arising upon contract and not in tort. Bayard v. City of Franklin, 87 Neb. 57, 127 N.W. 113 (1910); Butterfield v. City of Beaver City, 84 Neb. 417, 121 N.W. 592 (1909); Village of Ponca v. Crawford, 18 Neb. 551, 26 N.W. 365 (1886); Nance v. Falls City, 16 Neb. 85, 20 N.W. 109 (1884).

The requirement that no costs can be recovered unless the claim has been first presented to the mayor and council to be audited does not make their action judicial, and their decision does not have the force and effect of a judgment. State ex rel. Minden Edison E. L. & P. Co. v. City of Minden, 84 Neb. 193, 120 N.W. 913 (1909), 21 L.R.A.N.S. 289 (1909).

Fact that claim was filed with council need not be proved in personal injury cases. City of Lexington v. Fleharty, 74 Neb. 626, 104 N.W. 1056 (1905); City of Lexington v. Kreitz, 73 Neb. 770, 103 N.W. 444 (1905).

The failure to present a claim to council where the action is for personal injuries does not affect the right of recovery. City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895).

Failure to present claim to council prevents the recovery of costs but does not affect recovery otherwise. City of Crete v. Childs, 11 Neb. 252, 9 N.W. 55 (1881).



17-715 Claims; allowance; payment.

Upon the allowance of claims by the city council of a city of the second class or village board of trustees, the order for their payment shall specify the particular fund or appropriation out of which they are payable as specified in the adopted budget statement; and no order or warrant shall be drawn in excess of eighty-five percent of the current levy for the purpose for which it is drawn, unless there shall be sufficient money in the treasury at the credit of the proper fund for its payment. In the event there exists at the time such warrant is drawn, obligated funds from the federal government or the State of Nebraska, or both from the federal government and the State of Nebraska, for the general purpose or purposes of such warrant, then such warrant may be drawn in excess of eighty-five percent of the current levy for the purpose for which it is drawn to the additional extent of one hundred percent of such obligated federal or state funds. No claim shall be audited or allowed unless an order or warrant for the payment thereof may legally be drawn.

Where warrant is drawn in excess of eighty-five per cent of the current levy, unless sufficient money is in the treasury to credit of the proper fund for the payment thereof, the warrant is void and the payment thereof may be enjoined. Ballard v. Cerney, 83 Neb. 606, 120 N.W. 151 (1909).

Where warrant was issued by reason of fraudulent representations of payee's agent, mandamus will not force city treasurer to pay the same in third person's hands. State ex rel. First Nat. Bank of York v. Cook, 43 Neb. 318, 61 N.W. 693 (1895).



17-716 Transferred to section 19-3201.



17-717 Intersection paving bonds; tax authorized.

Any city of the second class or village is hereby authorized, annually, to levy a tax upon all the taxable property thereof, sufficient to pay the principal and interest of any intersection paving bonds issued by such municipality.



17-718 Voluntary fire departments; maintenance; tax; limitation.

The city council in cities of the second class and board of trustees in villages having only voluntary fire departments or companies may levy a tax annually of not more than seven cents on each one hundred dollars upon the taxable value of all the taxable property within such cities or villages for the maintenance and benefit of such fire departments or companies. The amount of such tax shall be established at the beginning of the year and shall be included in the adopted budget statement. Upon collection of such tax, the city treasurer or village treasurer shall disburse the same upon the order of the chief of the fire department with the approval of the city council or village board of trustees.



17-719 Repealed. Laws 1969, c. 79, § 2.



17-720 Certificates of deposit; time deposits; security required.

The city treasurer or village treasurer of cities of the second class and villages may, upon resolution of the mayor and city council or village board of trustees authorizing the same, purchase certificates of deposit from and make time deposits in any bank, capital stock financial institution, or qualifying mutual financial institution in the State of Nebraska to the extent that such certificates of deposit or time deposits are insured or guaranteed by the Federal Deposit Insurance Corporation. Deposits may be made in excess of the amounts so secured by the municipality, and the amount of the excess deposit shall be secured by a bond or by security given in the same manner as is provided for cities of the first class in sections 16-714 to 16-716 as of the time the deposit is made. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



17-801 Board of public works; how created; members; appointment; removal; qualifications; terms.

Whenever any city of the second class has or is about to establish or acquire any system of waterworks, power plant, ice plant, gas plant, sewerage, heating, or lighting plant, or distribution system, the city council of such city may, by ordinance, create a board of public works, which shall consist of not less than three, nor more than six members, residents of such city, to be appointed by the mayor, subject to the approval of the city council. Members of the board of public works may be removed by the mayor and a majority of the members elected to the city council at any time. The term of the first members of the board of public works shall be one, two, three, or four years in the manner designated by the mayor, as the case may be, after which the term of each member shall be four years; and the terms of not more than two members shall expire at any one time.



17-802 Board of public works; powers and duties; city council; approve budget.

The city council of a city of the second class may, by ordinance, confer upon a board of public works the active direction and supervision of any or all of the utility systems owned or operated by such city. The city council shall approve the budget of each proprietary function as provided in the Municipal Proprietary Function Act. Such board of public works shall have the power to operate any utility referred to it and to exercise all powers conferred by law upon such city for the operation and government of such utility to the same extent, in the same manner, and under the same restrictions as the city council could do if no such board of public works existed, except that such board of public works shall not make any expenditure or contract any indebtedness other than for ordinary running expenses, exceeding an amount established by the city council, without first obtaining the approval of the city council. The board of public works shall report to the city council at regular intervals as the city council may require.



17-802.01 Board of public works; insurance plan; cooperation and participation.

The mayor and city council of a city of the second class may, by ordinance, authorize and empower the board of public works to cooperate and participate in a plan of insurance designed and intended for the benefit of the employees of any public utility operated by the city. For that purpose the board of public works may make contributions to pay premiums or dues under such plan, authorize deductions from salaries of employees, and take such other steps as may be necessary to effectuate such plan of insurance.



17-803 Board of public works; surplus funds; investment.

Any surplus funds arising out of the operation of any municipal utilities by the board of public works, or by the city council of a city of the second class, where any of such utilities are not being operated by such a board, may be invested, if not invested pursuant to the provisions of any other law upon the subject, in like manner and subject to the same conditions as the investment of similar funds of cities of the first class, as provided in section 16-691.01.



17-804 Water commissioner and light commissioner; compensation; removal.

If a city of the second class has created a board of public works as provided in section 17-801, the water commissioner and light commissioner shall, subject to confirmation by the mayor and city council, be employed by such board at such reasonable compensation as may be agreed upon at the time of such employment and shall thereafter be under the jurisdiction of such board, any of the provisions of sections 17-501 to 17-560 to the contrary notwithstanding. Any water commissioner or light commissioner, under the jurisdiction and control of the board of public works, may be removed by the board, after an opportunity to be heard before the mayor and city council if he or she shall so request, for malfeasance, misfeasance, or neglect in office.



17-805 Board of public works; organization; meetings; records.

The members of the board of public works in a city of the second class shall organize as soon as practicable after their appointment, by electing a chairperson and secretary, who shall serve until the first meeting in June next following; and thereafter such board shall elect a chairperson and secretary at the first meeting in June each year. In the absence of the regular officers, temporary officers to serve in their places may be chosen by the members present at any meeting. The board of public works shall establish regular times for meetings and may adopt such rules as may be necessary or desirable for the conduct of business. The board of public works shall keep a record of its proceedings and, if there is a legal newspaper in or of general circulation in the city of the second class, shall publish the minutes of each meeting in such legal newspaper within thirty days after the meeting is held.



17-806 Board members; oath; bond.

Each of the members of a board of public works of a city of the second class shall take an oath to discharge faithfully the duties of his or her office before entering upon the discharge of such office. Each of the members of such board before entering upon the duties of his or her office shall be required to give bond to the city with corporate surety. Such bond shall be in the sum of five thousand dollars and shall be conditioned for the faithful performance of the duties of member of the board of public works; and the surety on such bond shall be approved by the mayor and city council and shall be filed with the city treasurer. The premium on such bond shall be paid out of any public utility fund designated by the mayor and city council.



17-807 Board members; interest in contracts prohibited.

No member of the board of public works of a city of the second class shall ever be financially interested, directly or indirectly, in any contract entered into by the board on behalf of the city for more than ten thousand dollars in one year.



17-808 Bookkeeper and city clerk.

If the board of public works determines that the best interests of the city of the second class and the patrons of the utility will be better or more economically served, the board may employ the duly elected city clerk as ex officio bookkeeper and collector for the utility or utilities, and he or she may be paid a reasonable salary for the extra services required of him or her in such position in addition to his or her salary as city clerk.



17-809 Repealed. Laws 1971, LB 32, § 5; Laws 1971, LB 435, § 1.



17-810 Rates; power to fix.

Rates or charges for service by a board of public works for a city of the second class may be fixed or changed by resolution duly adopted by such board of public works.



17-901 Utilities; service; contracts for sale; when authorized.

Any city of the second class or village is hereby authorized and empowered to enter into a contract for the furnishing of electricity, power, steam or other product of any system or plant, owned and operated by such city or village, to any person or corporation, if the furnishing of such electricity, power, steam or other product shall not interfere with the proper purposes for which the lighting, heating, waterworks or other plant of such city or village was intended.

Where village without authority makes a contract with power company to furnish electric current to village and its people by ordinance, at a definite rate for twenty-five years, and thereafter the Legislature empowered it to make such contracts, the company is estopped to claim the contracts were ultra vires when made. Village of Davenport v. Meyer Hydro-Electric Power Co., 110 Neb. 367, 193 N.W. 719 (1923).

Where city without statutory authority makes contract with power company for electric current for a definite time and rate, and thereafter Legislature empowers it to make such contracts, the power company is estopped to claim such contract is ultra vires, and will be compelled to complete it. Central Power Co. v. Central City, 282 F. 998 (8th Cir. 1922).



17-902 Utilities; contracts for service; transmission lines authorized.

Any city of the second class or village is hereby authorized and empowered to enter into a contract with any person or corporation either within or without the corporate limits of such city or village for the furnishing of electricity, power, steam or other product to such city or village or to any electric, power, steam or other system or plant owned and operated by such city or village. Such city of the second class or village is hereby authorized and empowered for the purpose of carrying out the provisions of sections 17-901 to 17-904, to have a right-of-way for and to maintain transmission lines upon, within and across any of the public highways of this state as is provided by law for persons, firms, associations and corporations engaged in generating and transmitting electric current within this state.



17-903 Utilities; contracts for service; approval of electors; bonds; interest; taxes.

Before any city of the second class or village shall make any contract with any person or corporation within or without such city or village for the furnishing of electricity, power, steam, or other product to such city or village, or any such municipal plant within such city or village, the question shall be submitted to the electors voting at any regular or special election upon the proposition. Such city of the second class or village may, by a majority vote at such election, vote bonds or taxes for the purpose of defraying the cost of such transmission line and connection with any person, firm, corporation, or other city or village with which it may enter into a contract for the purchasing of electricity, power, steam, or other product. The question of issuing bonds for any of the purposes provided in this section shall be submitted to the electors at an election held for that purpose, after not less than twenty days' notice thereof shall have been given by publication in a legal newspaper in or of general circulation in such municipality. Such bonds may be issued only when a majority of the electors voting on the question favor their issuance. Such bonds shall bear interest, payable annually or semiannually, and shall be payable any time the municipality may determine at the time of their issuance, but in not more than twenty years after their issuance. The city council or village board of trustees shall levy annually a sufficient tax to maintain, operate, and extend any system or plant and to provide for the payment of the interest on, and the principal of, any bonds that may have been issued as provided in this section. If no tax or issuance of bonds is required, any city of the second class or village may by resolution of the city council or village board of trustees contract for the furnishing of electricity at retail to such city or village, or to any electric plant within such city or village, with any public power district, or an electric cooperative which cooperative has an approved retail service area adjoining such city or village.

Village could abandon contract without authorization by electors. Babson v. Village of Ulysses, 155 Neb. 492, 52 N.W.2d 320 (1952).



17-904 Transmission line outside city prohibited.

Nothing contained in sections 17-901 to 17-903 shall be construed as granting power to any city of the second class or village to construct and maintain transmission lines outside of such city or village for the purpose of selling electricity, power, steam or other product of its plant to another municipality or the residents therein.



17-905 Utilities; acquisition; revenue bonds; issuance; when authorized.

Supplemental to any existing law on the subject and in lieu of the issuance of general obligation bonds, or the levying of taxes upon property, as by law provided, any city of the second class or any village may construct, purchase, or otherwise acquire a waterworks plant or a water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, either within or without the corporate limits of the city or village, and real and personal property needed or useful in connection therewith, and pay the cost thereof by pledging and hypothecating the revenue and earnings of any waterworks plant or water system, or gas plant or gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, owned or to be owned by the city or village. In the exercise of the authority granted in this section, the city or village may issue and sell revenue bonds or debentures and enter into such contracts in connection therewith as may be proper and necessary. Such revenue bonds or debentures shall be a lien only upon the revenue and earnings of the waterworks plant or water system, gas plant or gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, owned or to be owned by the city or village. No such city or village shall pledge or hypothecate the revenue and earnings of any waterworks plant or water system, or gas plant or gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, nor issue revenue bonds or debentures, as authorized in this section, until the proposition relating thereto has been submitted in the usual manner to the qualified voters of such city or village at a general or special election and approved by a majority of the electors voting on the proposition submitted. Such proposition shall be submitted, whenever requested, within thirty days after a sufficient petition signed by the qualified voters of such city or village equal in number to twenty percent of the vote cast at the last general municipal election held in such city or village is filed with the city clerk or village clerk, as the case may be. Three weeks' notice of the submission of the proposition shall be given by publication in a legal newspaper in or of general circulation in such city or village. The requirement for a vote of the electors shall not apply when such city or village seeks to pledge or hypothecate such revenue or earnings or issue revenue bonds or debentures solely for the maintenance, extension, or enlargement of any waterworks plant or water system, or any gas plant or any gas system, including a natural or bottled gas plant, a gas distribution system, or gas pipelines, owned by such city or village.

Issuance of revenue bonds is authorized. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Power to acquire gas distribution system by eminent domain was not conferred. Village of Walthill v. Iowa Electric Light & Power Co., 125 F.Supp. 859 (D. Neb. 1954).



17-905.01 Gas distribution system or bottled gas plant; lease by city; terms; submission to election.

Any city of the second class or any village which constructs a gas distribution system, or purchases or otherwise acquires a bottled gas plant, within the corporate limits of the city or village as provided in section 17-905, may lease any such facility or facilities to any such person, persons, corporation, or corporations as the city council or village board of trustees may select, upon such terms and conditions as it shall deem advisable. If there are any revenue bonds outstanding or to be outstanding at the time the lease becomes effective, for which the revenue and earnings of such facility or facilities are or shall be pledged and hypothecated, the net lease payments shall be sufficient to pay the principal and interest on such revenue bonds as the same become due. Such proposition shall be first submitted to the qualified voters of such city of the second class or village in the manner set forth in section 17-905, to be submitted either independently of or in conjunction with the proposition set forth in section 17-905.



17-906 Power plant; construction; eminent domain; procedure.

Any city of the second class or village is hereby authorized and empowered to erect a power plant, electric or other light works outside the corporate limits of such city or village and to acquire real estate required for such power plant, electric or other light works. Such city or village in establishing and erecting such power plant, electric or other light works shall have the right to purchase or take private property for the purpose of erecting such power plant, electric or other light works and constructing, running, and extending its transmission line. In all cases such city or village shall pay to such person or persons whose property shall be taken or injured thereby such compensation therefor as may be agreed upon or as shall be allowed by lawful condemnation proceedings. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 are applicable.

Power is conferred upon municipality to erect electric or other light works outside the corporate limits of the municipality, and to raise funds therefor. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).



17-907 Power plant; transmission lines; right-of-way.

A city of the second class or village is hereby given, for the purpose of erecting and operating a power plant, electric or other light works as provided in section 17-906, a right-of-way over and the right to erect and maintain transmission lines upon, within, and across any of the public highways of the state, subject to sections 75-709 to 75-724.



17-908 Power plant; construction; election; bonds; interest; redemption.

Before any city of the second class or village makes any contract with any person or corporation relating in any manner whatever to the erection of a proposed power plant, electric or other light works as provided in section 17-906, the question as to whether such power plant, electric or other light works shall be erected shall be duly submitted to the electors voting at any regular or special election upon the proposition, and such city of the second class or village may by a majority of the votes cast at such election vote bonds in an amount not in excess of seven percent of the taxable valuation of such city or village for the purpose of defraying the cost of such plant. The question of issuing such bonds shall be submitted to the electors at an election held for that purpose after not less than thirty days' notice thereof has been given by publication in a legal newspaper in or of general circulation in such city or village. Such bonds shall bear interest, payable annually or semiannually, and shall be payable any time the city or village may determine at the time of their issuance but in not more than twenty years after their issuance. The city or village shall have the option of paying any or all of such bonds at any time after five years from their date.



17-909 Power plant; operation and extension; tax authorized.

The city council or village board of trustees of a city of the second class or village shall levy annually a sufficient tax to maintain, operate, and extend any power plant, electric or other light works as provided in section 17-906 and to provide for the payment of the interest on the principal of any bonds that may have been issued as provided in section 17-908.



17-910 Joint power plant; construction; approval of electors.

Two or more cities of the second class or villages may jointly erect a power plant, electric or other light works as provided in section 17-906 which shall serve such respective cities or villages, and such power plant, electric or other light works may be owned and operated jointly by such respective cities or villages. Such cities or villages shall have the same rights and privileges as are in sections 17-906 to 17-909 granted to any single city or village. Before such cities or villages shall make any contract with any person or corporation relating in any manner whatever to the erection of such proposed power plant, electric or other light works, the question as to whether such jointly owned and operated power plant, electric or other light works shall be erected shall first be duly submitted to the electors of the respective cities or villages contemplating the erection of such power plant, electric or other light works and be approved by a sixty percent majority of the voters in each of such cities or villages in the manner provided in section 17-908.

Electric or other light works may be constructed by a municipality outside its corporate limits. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).



17-911 Joint power plant; bonds; election; interest.

Cities of the second class or villages contemplating the erection of a joint power plant, electric or other light works under section 17-910 may vote joint bonds in an amount not in excess of seven percent of the valuation of such cities or villages for the purpose of defraying the cost of such power plant, electric or other light works. The question of issuing such joint bonds for the purpose contemplated shall be submitted to the electors of the respective cities or villages interested at an election held for that purpose in each of such cities or villages after notice of such election for not less than twenty days shall have been given by publication in the manner provided in section 17-908. Such bonds may be issued only when a majority of the electors in each of the cities or villages interested and voting on the question favor their issuance. If in any one of such cities or villages voting on such question a majority of the electors voting in such city or village shall fail to favor the issuance of such joint bonds then the entire election in all of the cities or villages voting shall be deemed void and of no effect. Such joint bonds shall bear interest payable annually or semiannually and shall be payable any time the cities or villages may determine at the time of their issuance, but in not more than twenty years after their issuance, with the option of paying any or all of such bonds at any time after five years from their date.



17-912 Joint power plant; operation and extension; tax.

The city councils or village boards of trustees of the cities of the second class or villages issuing joint bonds under section 17-911 shall levy annually a sufficient tax to maintain and operate and extend the power plant, electric or other light work and to provide for the payment of interest on, and principal of, any bonds that may have been issued as provided in section 17-911.



17-913 Sewers; resolution to construct, purchase, or acquire; contents; estimate of cost; special assessment.

When the city council of any city of the second class or the village board of trustees deems it advisable or necessary to build, reconstruct, purchase, or otherwise acquire a sanitary sewer system, a sanitary or storm water sewer, a sewage disposal plant, or pumping stations or sewer outlets for any such city or village, constructed or to be constructed in whole or in part inside or outside of such city or village, it shall declare the advisability and necessity for such system, sewer, plant, station, or outlet in a proposed resolution, which, in the case of pipe sewer construction, shall state the kinds of pipe proposed to be used, and shall state the size or sizes and kinds of sewers proposed to be constructed, and shall designate the location and terminal points thereof. If it is proposed to construct disposal plants, pumping stations, or outlet sewers, the resolution shall refer to the plans and specifications which shall have been made and filed before the publication of such resolution by the city engineer or village engineer or by the engineer who has been employed by any such city or village for such purpose. If it is proposed to purchase or otherwise acquire a sanitary sewer system, a sanitary or storm water sewer, a sewage disposal plant, or pumping stations or sewer outlets, the resolution shall state the price and conditions of the purchase or how the system, sewer, plant, station, or outlet is being acquired. Such engineer shall also make and file, prior to the publication of such resolution, an estimate of the total cost of the proposed improvement. The proposed resolution shall state the amount of such estimated cost. The city council or village board of trustees may assess, to the extent of special benefits, the cost of such portions of the improvements as are local improvements, upon properties found specially benefited thereby as a special assessment. The resolution shall state the outer boundaries of the district or districts in which it is proposed to make special assessments.

Notice by mail need not be given of passage of resolution of necessity declaring advisability of constructing sewer system. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Resolution of necessity should state outer boundaries of district. Hutton v. Village of Cairo, 159 Neb. 342, 66 N.W.2d 820 (1954).

Where sewer improvements are made, special assessments to pay therefor may be levied by resolution of the council and an ordinance therefor is not mandatory. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).

Special assessments, levied by the frontage rule, must not exceed the local benefits conferred. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-914 Sewers; resolution to construct; publication; hearing.

Notice of the time when any resolution under section 17-913 shall be set for consideration before the city council or village board of trustees shall be given by at least two publications in a legal newspaper in or of general circulation in the city or village, which publication shall contain the entire wording of the resolution. The last publication shall be not less than five days nor more than two weeks prior to the time set for hearing of objections to the passage of any such resolution, at which hearing the owners of the property which might become subject to assessment for the contemplated improvement may appear and make objections to the proposed improvement. Following the publication, the resolution may be amended and passed or passed as proposed.

Compliance was had with the requirements of this section. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Resolution of necessity may be amended. Hutton v. Village of Cairo, 159 Neb. 342, 66 N.W.2d 820 (1954).



17-915 Repealed. Laws 2017, LB133, § 331.



17-916 Sewers; resolution to construct; petition in opposition; effect.

If a petition opposing a resolution proposed under section 17-913, signed by property owners representing a majority of the front footage which may become subject to assessment for the cost in any proposed lateral sewer district, be filed with the city clerk or village clerk within three days before the date of the meeting for the hearing on such resolution, such resolution shall not be passed.

Ample opportunity is given to make objections to the creation of a sanitary sewer system. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Special assessments, levied by the frontage rule, must be uniform and levied on abutting property only and must not exceed the local benefits conferred. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-917 Sewers; resolution to construct, purchase, or acquire; vote required.

Upon compliance with sections 17-913 to 17-916, the city council or village board of trustees may by resolution order the making, reconstruction, purchase, or otherwise acquiring of any of the improvements provided for in section 17-913. The vote upon any such resolution shall be as required by section 17-616.



17-918 Sewers; construction; contracts; notice; bids; acceptance.

After ordering any improvements as provided for in section 17-917, the city council or village board of trustees may enter into a contract for the construction of such improvements in one or more contracts, but no work shall be done or contract let until notice to contractors has been published in a legal newspaper in or of general circulation in such city or village. The notice shall be published in at least two issues of such newspaper and shall state the extent of the work, and the kinds of material to be bid upon, including in such notice all kinds of material mentioned in the resolution specified in section 17-913, the amount of the engineer's estimate of the cost of such improvements, and the time when bids will be received. The work shall be done under written contract with the lowest responsible bidder on the material selected after the bids are opened and in accordance with the requirements of the plans and specifications. The city council or village board of trustees may reject any or all bids received and advertise for new bids in accordance with this section.

A public body has discretion to award the contract to one other than the lowest of the responsible bidders whenever a submitted bid contains a relevant advantage. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

By mandating that contracts be awarded to the lowest responsible bidder, the Nebraska Legislature is seeking to protect taxpayers, prevent favoritism and fraud, and increase competition in the bidding process by placing bidders on equal footing. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the lowest responsible bidder is a two-step process. The first step is for the public body to determine which bidders are responsible to perform the contract. The second step focuses on which of the responsible bidders has submitted the lowest bid. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the responsibility of bidders is a job for elected officials, and a court's only role is to review those decisions to make sure the public officials did not act arbitrarily, or from favoritism, ill will, or fraud. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

In addition to a bidder's pecuniary ability, responsibility pertains to a bidder's ability and capacity to carry on the work, the bidder's equipment and facilities, the bidder's promptness, the quality of work previously done by him or her, the bidder's suitability to the particular task, and such other qualities as are found necessary to consider in order to determine whether or not, if awarded the contract, he or she could perform it strictly in accordance with its terms. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Public bodies do not act ministerially only, but exercise an official discretion when passing upon the question of the responsibility of bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

When responsible bidders submit identical bids, the public body must award the contract to the lowest of the responsible bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Engineer's estimate of cost of improvements must be stated in notice. Hutton v. Village of Cairo, 159 Neb. 342, 66 N.W.2d 820 (1954).



17-919 Sewers; acceptance by engineer; approval; cost; assessments; notice.

After the completion of any work or purchase or otherwise acquiring the improvements authorized pursuant to section 17-913, the engineer shall file with the city clerk or village clerk a certificate of acceptance, which acceptance shall be approved by the city council or village board of trustees by resolution. The city council or village board of trustees shall then require the engineer to make a complete statement of all the costs of any such improvement and a plat of the property in the district and a schedule of the amount proposed to be assessed against each separate piece of property in such district, which shall be filed with the city clerk or village clerk within ten days from date of acceptance of the work, purchase, or otherwise acquiring the system. The city council or village board of trustees shall then order the city clerk or village clerk to give notice that such plat and schedules are on file in his or her office and that all objections thereto, or to prior proceedings on account of errors, irregularities, or inequalities, not made in writing and filed with the city clerk or village clerk within twenty days after the first publication of such notice, shall be deemed to have been waived. Such notice shall be given by two publications in a legal newspaper in or of general circulation in such city or village. Such notice shall state the time and place where objections, filed as provided for in this section, shall be considered by the city council or village board of trustees.



17-920 Sewers; assessments; hearing; equalization; payable in installments; interest.

The hearing on the proposed assessment under section 17-919 shall be held by the city council or village board of trustees, sitting as a board of adjustment and equalization, at the time specified in the notice which shall be not less than twenty days nor more than thirty days after the date of first publication unless adjourned. Such session may be adjourned, with provisions for proper notice of such adjournment. At such meeting, the proposed assessment shall be adjusted and equalized with reference to benefits resulting from the improvement and shall not exceed such benefits. If any special assessment be payable in installments, each installment shall draw interest payable semiannually or annually from the date of levy until due. Such delinquent installments shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid.

Levy of special benefits, by the frontage rule, should be equal and uniform and levied on abutting property only. Such levy must not exceed the benefits to such property. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-921 Sewers; special assessments; levy; collection.

After the equalization of special assessments as required by section 17-920, the special assessments shall be levied by the mayor and city council or the village board of trustees, upon all lots or parcels of ground within the district specified which are benefited by reason of the improvement. The special assessments may be relevied if, for any reason, the levy thereof is void or not enforceable and in an amount not exceeding the previous levy. Such levy shall be enforced as a special assessment, and any payments thereof under previous levies shall be credited to the person or property making the same. All special assessments made for such purposes shall be collected in the same manner as other special assessments.

Special assessments are a lien when levied and assessed. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

Where improvements are made, and property owner had opportunity to object when special assessments were determined by board, he cannot, after the levy is made, attack such levy collaterally, except for a jurisdictional defect in proceedings. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).



17-922 Sewers; assessments; interest; exempt property; cost; how paid.

No city council or village board of trustees shall cause to be assessed for any of the improvements authorized pursuant to section 17-913, property by law not assessable, or property not included within the district defined in the preliminary resolution, and shall not assess property not benefited. The cost of sewers at the intersection of streets and alleys and opposite property belonging to the United States Government, or other property not assessable, may be included with the cost of the rest of the work and may be assessed on the property within the district, if benefited by the improvement to such extent, or may be paid from unappropriated money in the general fund. The cost of the improvements shall draw interest from the date of acceptance thereof by the city council or village board of trustees.

In absence of a jurisdictional defect in proceedings, where property owner had opportunity but failed to present his objections to the municipal body making assessments for local improvements, he cannot thereafter attack collaterally the levy so made. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).

In levying special assessments for construction of sewers, they should be confined to abutting property only. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-923 Sewers; assessments; when due; interest.

All special assessments provided for in section 17-921 shall become due in fifty days after the date of the levy and may be paid within that time without interest, but if not so paid they shall bear interest thereafter until delinquent. Such assessment shall become delinquent in equal annual installments over such period of years as the city council or village board of trustees may determine at the time of making the levy. Delinquent installments shall bear interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid and shall be collected in the usual manner for the collection of taxes.



17-924 Sewers; assessments; sinking fund; purpose.

All the special assessments provided for in section 17-921 shall, when levied, constitute a sinking fund for the purpose of paying the cost of the improvements authorized pursuant to section 17-913 with allowable interest thereon, and shall be solely and strictly applied to such purpose to the extent required. Any excess assessments may be transferred to such other fund or funds as the city council or village board of trustees may deem advisable after fully discharging the purposes for which they were levied.



17-925 Sewers; bonds; term; rate of interest; partial payments; final payment; contractor; interest; special assessments; tax authorized.

For the purpose of paying the cost of the improvements authorized pursuant to section 17-913, the city council of any city of the second class or village board of trustees of any village, after such improvements have been completed and accepted, shall have the power to issue negotiable bonds of such city or village, to be called Sewer Bonds, payable in not exceeding twenty years and bearing interest payable annually or semiannually, which may either be sold by the city or village or delivered to the contractor in payment for the work, but in either case for not less than their par value. For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and city council or by the village board of trustees upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost of such project and upon the completion and acceptance of the work issue a final warrant for a balance of the amount due the contractor, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold. The city or village shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor. All special assessments which may be levied upon property specially benefited by such work or improvements shall, when collected, be set aside and constitute a sinking fund for the payment of the interest and principal of such bonds. There shall be levied annually upon all the taxable property in such city or village a tax, which, together with such sinking fund derived from special assessments, shall be sufficient to meet payments of interest and principal as the same become due. Such tax shall be known as the sewer tax and shall be payable annually in money.

Cost of main sewers in excess of special benefits can only be paid for by means of general taxation. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-925.01 Sewers; water utilities; maintenance and repair; tax authorized; service rate in lieu of tax; lien.

The mayor and city council of any city of the second class or the village board of trustees is hereby authorized, after the establishment of a system of sewerage and at the time of levying other taxes for city or village purposes, to levy a tax of not more than three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village for the purpose of creating a fund to be used for the maintenance and repairing of any sewer or water utilities in such city or village. In lieu of the levy of such tax, the mayor and city council or the village board of trustees may establish by ordinance such rates for such sewer service as may be deemed to be fair and reasonable, to be collected from either the owner or the person, firm, or corporation requesting the services at such times, either monthly, quarterly, or otherwise, as may be specified in the ordinance. All sewer charges shall be a lien upon the premises or real estate for which the same is used or supplied. Such lien shall be enforced in such manner as the city council or village board of trustees provides by ordinance. The charges thus made when collected shall be placed either in a separate fund or in a combined water and sewer fund and used exclusively for the purpose of maintenance and repairs of the sewer system, or the water and sewer system, in such city or village.



17-925.02 Sewers; rental charges; collection.

Any city of the second class or village may make rental charges for the use of an established municipal sewerage system on a fair and impartial basis for services rendered. Such rental charges shall be collected at the same time and in the same manner as water charges by the same city or village.



17-925.03 Sewers; rental charges; reduction in taxes.

The revenue from rental charges under section 17-925.02 shall only be used for the abatement or the reduction of ad valorem taxes being levied or to be levied for the payment of bonds outstanding or to be issued for the construction of or additions to the sewerage system described in section 17-925.02.



17-925.04 Sewers; rental charges; cumulative to service rate for maintenance and repair.

The charges permitted by sections 17-925.02 to 17-925.04 shall be in addition to the charges permitted by section 17-925.01 for the maintenance and repair of a sewer system.



17-926 Cemetery; acquisition; condemnation; procedure.

Any city of the second class or village through its mayor and city council or village board of trustees may, by eminent domain, condemn, purchase, hold, and pay for land not exceeding one hundred sixty acres outside the corporate limits of any city of the second class or village for the purpose of the burial of the dead. The mayor and city council or chairperson and village board of trustees are also empowered and authorized to receive by gift or devise real estate for cemetery purposes. In the event any city of the second class or village through its mayor and city council or chairperson and village board of trustees desires to purchase any cemetery belonging to any corporation, partnership, limited liability company, association, or individual, which cemetery has already been properly surveyed and platted, and is used for cemetery purposes, then the mayor and city council or chairperson and village board of trustees are hereby authorized and empowered to purchase the cemetery. In the event the owner or owners of such cemetery desired to be purchased by any city of the second class or village will not or cannot sell and convey such cemetery to the city or village or in the event the owner or owners of such cemetery cannot agree upon the price to be paid for the cemetery, the mayor and city council or the village board of trustees shall by resolution declare the necessity for the acquisition of such cemetery by exercise of the power of eminent domain. The adoption of the resolution shall be deemed conclusive evidence of such necessity. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



17-927 Repealed. Laws 1951, c. 101, § 127.



17-928 Repealed. Laws 1951, c. 101, § 127.



17-929 Repealed. Laws 1951, c. 101, § 127.



17-930 Repealed. Laws 1951, c. 101, § 127.



17-931 Repealed. Laws 1951, c. 101, § 127.



17-932 Repealed. Laws 1951, c. 101, § 127.



17-933 Cemetery; acquisition; title.

Where real estate for a cemetery under section 17-926 is acquired by gift or devise, the title shall vest in the city or village upon the conditions imposed by the donor and upon acceptance by the mayor and city council or chairperson and village board of trustees. Where such real estate is acquired by purchase or by virtue of exercise of the right of eminent domain, the title shall vest absolutely in such city or village. Nothing in sections 17-933 to 17-937 shall be construed in any manner to affect cemeteries belonging to any religious organization or society, lodge, or fraternal society.



17-934 Cemetery; existing cemetery association; transfer to; conditions.

In any city of the second class or village in which there exists a duly perfected cemetery association as defined in section 12-501, if the cemetery association proposes to the mayor and city council or to the chairperson and village board of trustees by means of a resolution duly enacted by such cemetery association, signed by its president and attested by its secretary, signifying the willingness of the cemetery association to exercise control and management of any cemetery belonging to such city or village, then the mayor and city council or chairperson and village board of trustees shall submit at the next regular municipal election the question of the management and control over the cemetery under the conveyance made by the proper authorities of such city or village. If a majority of the votes cast at such election are in favor of the transfer of the management and control of the cemetery belonging to such city or village to the cemetery association, the management and control of such cemetery shall be relinquished forthwith by the proper authorities of such city or village to the cemetery association. If the real estate of the cemetery of such city or village has been acquired by gift or devise, the relinquishment of the management and control to the cemetery association shall be subject to the conditions imposed by the donor; and upon acceptance by the president and secretary of the cemetery association, the conditions shall be binding upon the cemetery association.



17-935 Existing cemetery association; transfer; deeds; how executed.

Subsequent to the relinquishment by the mayor and city council of a city of the second class or the chairperson and village board of trustees of a village to the proper officers of a cemetery association, as provided in section 17-934, the deeds to all burial lots executed by the trustees of such cemetery association, through its president and secretary, shall as a matter of course be signed, sealed, acknowledged, and delivered by the proper officers of such city or village as other real property of such city or village is conveyed, except that the transfer of such burial lots shall not require a vote of a majority of the electors of such city or village to make title to the same valid and legal in the purchaser or purchasers thereof.



17-936 Existing cemetery association; transfer of funds.

In case of the transfer of the management and control of a city cemetery or a village cemetery, as provided in sections 17-934 and 17-935, the cemetery board erected under section 12-401 shall have no jurisdiction over the management and control of such cemetery after the transfer. In the event of such transfer, any funds or any money to the credit of the cemetery fund or any perpetual fund created under section 12-402 shall be paid over by the city treasurer of such city or by the village treasurer of such village to the treasurer of the cemetery association; and all endowments contemplated under section 12-301 to such city cemetery or village cemetery shall vest absolutely in the cemetery association to whom the control and management of such cemetery shall have been transferred.



17-937 Existing cemetery association; trustees; oath; bond; vacancy; how filled.

In the case of the transfer of the management and control of a city cemetery or village cemetery as provided in sections 17-934 and 17-935, each of the trustees of the cemetery association shall qualify by subscribing to an oath in the office of the city clerk or village clerk, as the case may be, substantially as follows: That he or she will faithfully, impartially, and honestly perform his or her duties as such trustee. Whenever the trustees of any cemetery association organized under sections 17-926 to 17-939 shall receive the gift of any property, real or personal, in trust, for the perpetual care of such cemetery, or anything connected therewith, such trustees shall, upon the enactment of bylaws by the association to that effect, require the treasurer of such association to give a bond to such association in a sum equal to the amount of such trust fund and other personal property, conditioned for the faithful administration of such trust and for the care of such funds and property. Such bonds shall be approved by the mayor of the city or by the chairperson of the village board of trustees and shall remain on file with and in the custody of the city clerk or the village clerk. The premium on the bond of the treasurer shall be paid from available cemetery funds credited to or in the hands of such cemetery association. In the event of a vacancy occurring among the members of the board of trustees of such cemetery association, such vacancy shall be filled in the like manner as the original member of such board of trustees was elected in accordance with the provisions of section 12-501. Each trustee elected to fill such vacancy shall subscribe to the oath as provided in this section. Such appointment to fill such vacancy shall continue until the successor of such trustee shall be duly elected and qualified.



17-938 Cemetery; maintenance; tax; forfeiture of lot; resale; reclamation of lot; procedure.

(1) The mayor and city council or the village board of trustees of a city of the second class or village are hereby empowered to levy a tax not to exceed five and two-tenths cents on each one hundred dollars upon the taxable value of all taxable property in such city or village for any one year for improving, adorning, protecting, and caring for a cemetery as provided in section 17-926.

(2) Except as provided in subsection (3) of this section, all certificates to any lot or lots upon which no interments have been made and which have been sold for burial purposes under the provisions of section 17-941 may be declared forfeited and subject to resale if, for more than three consecutive years, all charges and liens as provided under sections 17-926 to 17-947 or by any of the rules, regulations, or bylaws of the association are not promptly paid by the holders of such certificates. All certificates to any lot or lots sold shall contain a forfeiture clause to the effect that if no interment has been made on the lot or lots and all liens and charges have not been paid as provided in this subsection, by ordinance, or in the bylaws of the association, such certificate and the rights under the same may, at the option of the cemetery board, with the approval of the mayor and city council or of the chairperson and village board of trustees, be declared null and void and the lot or lots shall be subject to resale as in the first instance.

(3) When any lot has been transferred by warranty deed or by a deed conveying a fee simple title, but there has been no burial in any such lot or subdivision thereof and no payment of annual assessments for a period of three years, the cemetery board, with the approval of the mayor and city council or of the chairperson and village board of trustees, may reclaim the unused portion of such lot or subdivision after notifying the record owner or his or her heirs or assigns, if known, by certified mail and publishing notice of its intention to do so. Such notice shall be published once each week for four weeks in a legal newspaper in or of general circulation throughout the county in which the cemetery is located, shall describe the lot or subdivision proposed to be reclaimed, and shall be addressed to the person in whose name such portion stands of record or, if there is no owner of record, to all persons claiming any interest in such lot or subdivision. If no person appears to claim such lot or subdivision and pay all delinquent assessments with interest within fifteen days after the last date of such publication, the cemetery board may by resolution reclaim such lot or subdivision. Such reclamation shall be complete upon a filing of a verified copy of such resolution, together with proof of publication, in the office of the register of deeds.



17-939 Cemetery; acquisition; bonds; interest; approval of electors required.

The mayor and city council of any city of the second class or the village board of trustees of any village is hereby authorized to issue bonds in a sum not exceeding ten thousand dollars for the purpose of acquiring title by purchase or by virtue of eminent domain to land used for cemetery purposes and that may be acquired for any necessary addition to any existing cemetery. No such bonds shall be issued until the question of issuing the same shall be submitted to the electors of any such city or village at a general election thereof, or at a special election called for the purpose of submitting the proposition of issuing such bonds, and unless at such election a majority of the electors voting on the proposition shall have voted in favor of issuing such bonds. Such bonds shall be payable in not exceeding ten years from date and shall bear interest payable annually or semiannually. Notice of such election shall be given by publication in a legal newspaper in or of general circulation in the city or village for three successive weeks, the final publication to be not more than ten days prior to the date of such election. The election shall be governed by the Election Act.

>



17-940 Cemetery; improvement.

The mayor and city council of a city of the second class or village board of trustees may survey, plat, map, grade, fence, ornament, and otherwise improve all burial and cemetery grounds and avenues leading to any cemetery owned by such city or village. Such city or village may construct walks and protect ornamental trees therein and provide for paying the expenses thereof.



17-941 Cemetery; lots; conveyance.

The mayor and city council of a city of the second class or village board of trustees may convey cemetery lots by certificate signed by the mayor or chairperson of the village board of trustees, and countersigned by the city clerk or village clerk, under the seal of the city or village, specifying that the person to whom the same is issued is the owner of the lot or lots described therein by number as laid down on such map or plat, for the purpose of interment; and such certificate shall vest in the proprietor, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulation of the city council or village board of trustees.



17-942 Cemetery; lots; ownership and use; regulations.

The mayor and city council of a city of the second class or village board of trustees may limit the number of cemetery lots which shall be owned by the same person at the same time. The city or village may prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots and may prohibit any diversion of the use of such lots and any improper adornment thereof; but no religious test shall be made as to the ownership of lots, the burial therein, or the ornamentation of graves or of such lots.



17-943 Cemetery; protection; rules and regulations.

The mayor and city council of a city of the second class or village board of trustees may pass rules and ordinances imposing penalties and fines not exceeding one hundred dollars, regulating, protecting, and governing the cemetery, the owners of lots, visitors, and trespassers. The officers of such city or village shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the municipality itself.



17-944 Cemetery association; formation; when authorized.

Whenever, in cities of the second class and villages, one-fifth of the resident lot owners of any cemetery under the control of such city or village shall so desire it, it shall be lawful for such lot owners to associate themselves into and form a cemetery association as defined in section 12-501.

The section does not apply to cities having over five thousand inhabitants. State ex rel. Wyuka Cemetery Assn. v. Bartling, 23 Neb. 421, 36 N.W. 811 (1888).



17-945 Cemetery association; trustees; conveyances.

Upon the formation of a cemetery association under section 17-944, the lot owners in such cemetery shall elect five of their number as trustees, to whom shall be given the general care, management, and supervision of such cemetery. The mayor of the city of the second class or chairperson of the village board of trustees shall, by virtue of his or her office, be a member of the board of trustees of the cemetery association, and it shall be his or her duty to make, execute, and deliver to purchasers of lots deeds for the lots, when requested by the board of trustees of the cemetery association. Such deeds shall be executed under the corporate seal of such city or village, and countersigned by the city clerk or village clerk, specifying that the person to whom such deed is issued is the owner, for the purposes of interment, of the lot or lots described therein by numbers, as laid down on the map or plat of such cemetery. Such deed shall vest in the proprietor, his or her heirs or assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulations of the board of trustees of the cemetery association.



17-946 Cemetery association; powers of board of trustees; income; use.

(1) The board of trustees of a cemetery association formed pursuant to section 17-944 shall have power:

(a) To limit the number of cemetery lots that shall be owned by the same person at the same time;

(b) To prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots;

(c) To prohibit any diversions of the use of such lots, and any improper adornment thereof, but no religious tests shall be made as to the ownership of lots, the burial therein, or the ornamentation of graves or of such lots; and

(d) To pass rules and ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, governing, and protecting the cemetery, the owners of lots, visitors, and trespassers.

(2) The officers of a city of the second class or village in which a cemetery association has been formed pursuant to section 17-944 shall have as full jurisdiction and power in the enforcing of rules and ordinances passed pursuant to subsection (1) of this section as though such rules and ordinances related to such city or village itself.

(3) All money received from sale of lots in any such cemetery, or which may come to it by donation, bequest, or otherwise, shall be devoted exclusively to the care, management, adornment, and government of such cemetery itself and shall be expended exclusively for such purposes under the direction of the association's board of trustees, except that in addition, and notwithstanding any provision of Chapter 12, article 5, the principal of the fund that is attributable to money received from the sale of lots, or attributable to money which has come to the fund by donation, bequest, or otherwise that does not prohibit such use, may be used for the purchase and development of additional land to be used for cemetery purposes as long as no more than twenty-five percent of such principal is so used in any fiscal year and no more than thirty-five percent of such principal is so used in any period of ten consecutive fiscal years.

(4) This section does not limit the use of any money that comes to the city or village by donation, bequest, or otherwise that is not designated to be credited to the perpetual fund or that allows greater use for purchase or development of additional land to be used for cemetery purposes.



17-947 Cemetery association; formation; funds; transfer to.

Upon the organization of a cemetery association as provided in section 17-944, all property and money under the control of the city council or village board of trustees shall vest in such cemetery association for the purposes provided for in sections 17-926 to 17-947, and all money in the control of such city council or village board of trustees shall be turned over to the board of trustees of such cemetery association.



17-948 Recreation and conservation; real estate; acquisition by gift or purchase; title.

Cities of the second class and villages are empowered and authorized to receive, by gift or devise, and to purchase real estate within or without their corporate limits, for the purpose of parks, public grounds, swimming pools, or dams, either for recreational or conservational purposes. If such real estate is acquired by gift or devise, the title shall be vested in the city or village, upon the conditions imposed by the donor and upon the acceptance by the mayor and city council or the village board of trustees; and if such real estate is acquired by purchase, the title shall vest absolutely in such city or village.



17-949 Recreation and conservation; real estate; regulation and control; penalties authorized.

Whether the title to real estate under section 17-948 shall be acquired by gift, devise, or purchase, the jurisdiction of the city council, park board, or the village board of trustees shall at once be extended over such real estate; and the city council, park board, or village board of trustees shall have power to enact bylaws, rules, or ordinances for the protection and preservation of any real estate acquired, and to provide rules and regulations for the closing of such park or swimming pool, in whole or in part, to the general public, and charge admission thereto during such closing, either by the municipality or by any person, persons, or corporation leasing the same. The city or village may provide suitable penalties for the violation of such bylaws, rules, or ordinances, and the police power of any such city or village shall be at once extended over the same.



17-950 Recreation and conservation; real estate; acquisition; purposes; bonds; interest; approval of electors required.

The mayor and city council of any city of the second class or the village board of trustees of any village are hereby authorized to issue bonds for the purpose of acquiring title to real estate, as contemplated by sections 17-948 and 17-949, and for the purpose of improving, equipping, and furnishing such real estate as parks and recreational grounds and for the purpose of building swimming pools and dams. No such bonds shall be issued until the question of issuing the same shall have been submitted to the electors of such city or village at a general election therein, or at a special election called for the purpose of submitting a proposition to issue such bonds, and unless at such election a majority of the electors voting on such proposition shall have voted in favor of issuing such bonds. The question of bond issues in such cities and villages, when defeated, shall not be resubmitted in substance for a period of six months from and after the date of such election. Such bonds shall be payable in not exceeding twenty years from their date and shall bear interest payable annually or semiannually.



17-951 Facilities; maintenance and improvement; tax authorized.

The mayor and city council of any city of the second class or the village board of trustees of any village which has already acquired or hereafter acquires land for park purposes or recreational facilities or which has already built or hereafter builds swimming pools, recreational facilities, or dams may each year make and levy a tax upon the taxable value of all the taxable property in such city or village. The levy shall be collected and put into the city or village treasury and shall constitute the park and recreation fund of such city or village. The funds so levied and collected shall be used for amusements, for laying out, improving, and beautifying such parks, for maintaining, improving, managing, and beautifying such swimming pools, recreational facilities, or dams, and for the payment of salaries and wages of persons employed in the performance of such labor.



17-952 Board of commissioners; members; duties.

In each city of the second class or village, where land for park purposes or recreational facilities is acquired, or swimming pools, recreational facilities, or dams may be built, the mayor and city council of the city or the village board of trustees may provide by ordinance for the creation of a board of park commissioners, or board of park and recreation commissioners, which, in either case, shall be composed of not less than three members, who shall be residents of the city or village, and who shall have charge of all parks and recreational facilities belonging to the city or village, and shall have the power to establish rules for the management, care, and use of the same. Where such board of park commissioners or board of park and recreation commissioners has been appointed and qualified, all accounts against the park fund or park and recreation fund shall be audited by such board, and warrants against the fund shall be drawn by the chairperson of such board, and warrants so drawn shall be paid by the city treasurer or village treasurer out of such fund.



17-953 Public buildings; acquisition or construction; approval of electors required; exception.

Cities of the second class and villages are hereby authorized and empowered to (1) purchase, (2) accept by gift or devise, (3) purchase real estate upon which to erect, and (4) erect a building or buildings for an auditorium, fire station, municipal building, or community house for housing municipal enterprises and social and recreation purposes, and other public buildings, including the construction of buildings authorized to be constructed by Chapter 72, article 14, and including construction of buildings to be leased in whole or in part by the city or village to any other political or governmental subdivision of the State of Nebraska authorized by law to lease such buildings, and maintain, manage, and operate the same for the benefit of the inhabitants of such cities or villages. Except as provided in section 17-953.01, before any such purchase can be made or building erected, the question shall be submitted to the electors of such city or village at a general municipal election or at an election duly called for that purpose, or as set forth in section 17-954, and be adopted by a majority of the electors voting on such question.



17-953.01 Purchase or construction of public buildings without bond issue; remonstrance petition; procedure.

If the funds to be used to finance the purchase or construction of a building under section 17-953 are available other than through a bond issue, then either:

(1) Notice of the proposed purchase or construction shall be published in a legal newspaper in or of general circulation in the city or village and no election shall be required to approve the purchase or construction unless within thirty days after the publication of the notice a remonstrance petition against the purchase or construction is signed by registered voters of the city or village equal in number to fifteen percent of the registered voters of the city or village voting at the last regular municipal election held therein and is filed with the governing body of the city or village. If the date for filing the petition falls upon a Saturday, Sunday, or legal holiday, the signatures shall be collected within the thirty-day period, but the filing shall be considered timely if filed or postmarked on or before the next business day. If a petition with the necessary number of qualified signatures is timely filed, the question shall be submitted to the voters of the city or village at a general municipal election or a special election duly called for that purpose. If the purchase or construction is not approved, the property involved shall not then, nor within one year following the election, be purchased or constructed; or

(2) The governing body may proceed without providing the notice and right of petition required in subdivision (1) of this section if the property can be purchased below the fair market value as determined by an appraisal, and there is a willing seller, and the purchase price is less than twenty-five thousand dollars. Such purchase shall be approved by the governing body after notice and public hearing as provided in section 18-1755.



17-954 Public buildings; purchase or construction; bonds; approval of electors required; exception.

The mayor and city council of a city of the second class or the chairperson and village board of trustees adopting the proposition to make a purchase or erect a building or buildings for the purposes set forth in section 17-953 shall have the power to borrow money and pledge the property and credit of the city or village upon its negotiable bonds. No such bonds shall be issued until after the same have been authorized by a majority vote of the electors voting on the proposition of their issuance, at a general municipal election or at a special election called for the submission of such proposition. The question of such purchase or erection of such a building or buildings, as set forth in section 17-953, and the question of the issuance of the negotiable bonds referred to in this section may be submitted as one question at a general municipal or special election if so ordered by resolution or ordinance. Notice of the time and place of such election shall be given by publication in a legal newspaper in or of general circulation in such city or village three successive weeks immediately prior thereto. No such election for the issuance of such bonds shall be called until a petition for the election signed by at least ten percent of the legal voters of such city or village has been presented to the city council or to the village board of trustees. The number of voters voting at the last regular municipal election prior to the presenting of such petition shall be deemed the number of votes in such city or village for the purpose of determining the sufficiency of such petition. The question of bond issues for such purpose in such cities or villages when defeated shall not be resubmitted for six months from and after the date of such election. When the building to be constructed is to be used by the State of Nebraska or its agency or agencies under a lease authorized by Chapter 72, article 14, or the building is to be leased by any other political or governmental subdivision of the State of Nebraska, when the combined area of the building to be leased by the state or its agency or agencies and the political or governmental subdivision of the State of Nebraska is more than fifty percent of the area of the building, and when such sum does not exceed two million dollars, then no such vote of the electors will be required.



17-955 Public buildings; maintenance; tax.

The mayor and city council of cities of the second class and chairperson and village board of trustees of villages shall have the power to levy an annual tax not to exceed seven cents on each one hundred dollars upon the taxable value of the taxable property in such cities or villages for the purpose of maintaining an auditorium, municipal building, or community house and shall, by ordinance, determine and declare how such auditorium, municipal building, or community house shall be managed.



17-956 Cold storage plants; construction and operation; power.

Cities of the second class and villages shall have the power to purchase, construct, maintain and improve cold storage or refrigeration plants for the use of their respective municipalities and the inhabitants thereof.



17-957 Cold storage plants; construction; cost; tax; bonds.

The cost of cold storage or refrigeration plants under section 17-956 may be defrayed by the levy of a tax of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within the corporate limits of such city or village in any one year or, when such tax is insufficient for the purpose, by the issuance of bonds of the municipality.



17-958 Cold storage plants; bonds; approval of electors; interest; redemption.

The question of issuing bonds for any purpose contemplated by sections 17-956 to 17-960 shall be submitted to the electors at any election held for that purpose after not less than thirty days' notice has been given by publication in a legal newspaper in or of general circulation in such municipality. Such bonds may be issued only when a majority of the electors voting on the question favor their issuance. Such bonds shall bear interest, payable annually or semiannually, and shall be payable any time the municipality may determine at the time of their issuance but in not more than twenty years after their issuance. The aggregate amount of bonds that may be issued for the construction or purchase of a cold storage or refrigeration plant shall not exceed five percent of the taxable valuation of all the property in such city or village subject to taxation.



17-959 Cold storage plants; operation and extension; tax.

The city council or village board of trustees shall levy annually a sufficient tax to maintain, operate, and extend any cold storage or refrigeration plant as provided under section 17-956 and to provide for the payment of the interest on, and principal of, any bonds that may have been issued as provided in section 17-957.



17-960 Cold storage plants; management; rates.

When any cold storage or refrigeration plant shall have been established under section 17-956, the municipality shall provide by ordinance for the management thereof and the rates to be charged and the manner of payment for such cold storage or refrigeration plant service to be furnished. In municipalities maintaining a system of waterworks and having a water commissioner, he or she shall have charge of the cold storage or refrigeration plant unless the local governing body shall otherwise provide by the ordinance which shall establish rules and regulations to govern and control such utility.



17-961 Facility; acquisition or construction; management; facility, defined.

Cities of the second class and villages are hereby authorized and empowered to (1) accept a gift or devise of or to purchase a facility or a building suitable for conversion into a facility, (2) purchase real estate and erect a building or buildings thereon for the purpose of establishing a facility, and (3) maintain, manage, improve, remodel, equip, and operate a facility.

For purposes of sections 17-961 to 17-966, facility shall mean a municipal hospital, a medical clinic, a nursing home, or multiunit housing.



17-962 Gift or devise; approval by city council or village board of trustees.

Before any gift or devise specified in section 17-961 may be accepted, such gift or devise shall be approved by the city council or village board of trustees.



17-963 Facility; acquisition or construction; issuance of bonds; interest; election.

(1) The mayor and city council of a city of the second class or the chairperson and village board of trustees of a village adopting the proposition to accept a gift or devise, make such purchase, erect such building or buildings, or maintain, manage, improve, remodel, equip, and operate a facility under section 17-961 shall have the power to borrow money and pledge the property and credit of the city or village upon its municipal bonds, or otherwise, for such purpose or purposes, except that no such bonds shall be issued until after the same have been authorized by a majority vote of the electors voting on the proposition of their issuance at a general municipal election or at a special election called for the submission of such proposition.

(2) The bonds shall be payable in not to exceed twenty years from date and shall bear interest payable annually or semiannually. Notice of the time and place of the election shall be given by publication three successive weeks prior to such election in a legal newspaper in or of general circulation in such city or village.

(3) No election shall be called until a petition for the election, signed by at least ten percent of the legal voters of such city or village, has been presented to the city council or to the village board of trustees. The number of voters of the city or village voting for the office of Governor at the last general election prior to the presenting of such petition shall be deemed the number of voters in the city or village for the purpose of determining the sufficiency of such a petition. If such a bond issue in such a city or village is defeated, the proposition of issuing bonds for such a purpose shall not be resubmitted to the voters therein within a period of six months from and after the date of such election.



17-964 Facility; maintenance; tax.

The mayor and city council of cities of the second class and the chairperson and village board of trustees of villages shall have the power to levy a tax each year of not to exceed seven cents on each one hundred dollars upon the taxable value of all the taxable property in such cities or villages for the purpose of maintaining and operating a facility as provided in sections 17-961 to 17-966. The city council or village board of trustees shall by ordinance determine and declare how the facility shall be managed.



17-965 Facility fund; established; custodian.

Whenever a city or village acquires a facility as provided in sections 17-961 to 17-966, there shall be established a facility fund of which the city treasurer or village treasurer shall be the custodian. All funds received by gift or devise or raised by taxation, as provided in such sections, shall be paid into such fund.



17-966 Facility board; members; duties; powers; warrants.

In each city or village where a facility as provided in sections 17-961 to 17-966 is established, the mayor and city council of such city or the chairperson and village board of trustees of such village may provide by ordinance for the creation of a facility board which shall be composed of not less than three nor more than seven members. The members of the facility board shall (1) be residents of such city or village, (2) have charge of the facility, and (3) have the power to establish rules for the management, operation, and use of the facility, as provided by such ordinance. When a facility board has been appointed and qualified, all accounts against the facility fund shall be audited by the facility board, warrants against such fund shall be drawn by the chairperson of such board, and warrants so drawn shall be paid by the city treasurer or village treasurer out of such fund.



17-967 Bonds; city of the second class or village; municipal library; issuance; interest; conditions; limitations; tax levy.

Any city of the second class or village is hereby authorized to issue bonds in aid of improving municipal libraries of cities of the second class and villages in an amount not exceeding seven-tenths of one percent of the taxable valuation of all the taxable property, as shown by the last assessment, within such city of the second class or village in the manner directed in this section:

(1) A petition signed by not less than fifty property owners of the city of the second class or village shall be presented to the city council or village board of trustees. Such petition shall set forth the nature of the work contemplated, the amount of bonds sought to be voted, the rate of interest, and the length of time such bonds run, which in no event shall be less than five years nor more than twenty years from the date of such petition. The petitioners shall give bond to be approved by the city council or village board of trustees for the payment of the expenses of the election in the event that the proposition fails to receive a majority of the votes cast at such election; and

(2) Upon the receipt of such petition, the city council or village board of trustees shall give notice and call an election in the city of the second class or village. Such notice, call, and election shall be governed by the Election Act. When a proposition is submitted for the issuance of bonds for the acquisition of a site or the construction of a single building for the purpose of housing the municipal public library in cities of the second class or villages, it shall be required as a condition precedent to the issuance of such bonds that a majority of the votes cast shall be in favor of such proposition. Bonds in such city or village shall not be issued for such purpose in the aggregate to exceed one and four-tenths percent of the taxable valuation of all the taxable property in such a city or village as shown by the last assessment within such city or village.

>



17-968 Bonds; issuance; record.

If a majority of the votes cast at an election called under section 17-967 are in favor of the proposition, the city council or village board of trustees shall cause to be prepared and shall issue the bonds in accordance with the petition and notice of election. The bonds shall be signed by the mayor and city clerk or chairperson of the village board of trustees and village clerk and shall be attested by the respective seals. The city clerk or village clerk shall enter upon the records of the city council or village board of trustees, the petition, bond, notice, and call for the election, canvass of the vote, the number, amount, and interest, and the date at which each bond issued shall become payable.



17-969 Bonds; sinking fund; interest; levy.

The city council or village board of trustees shall each year until the bonds issued under the authority of section 17-967 be paid, levy upon the taxable property in the city of the second class or village, a tax sufficient to pay the interest and five percent of the principal as a sinking fund; and at the tax levy preceding the maturity of any such bonds, levy an amount sufficient to pay the principal and interest due on such bonds.



17-970 Water service districts; establishment; ordinance.

The governing body of any city of the second class or village shall have power, by ordinance, (1) to lay out the city or village into suitable districts for the purpose of establishing a system of water service districts, (2) to provide water service systems and regulate the construction, repair, and use of the water service systems, (3) to compel all proper connections with the water service system and branches from other streets, avenues, and alleys, and from private property, and (4) to provide a penalty not to exceed one hundred dollars for any obstruction or injury to any water main or part thereof, or for failure to comply with the regulations prescribed therefor. No such improvements shall be ordered except as provided in sections 17-971 and 17-972.



17-971 Water service districts; improvements; protest; effect; special assessments.

If a governing body deems it necessary or desirable to make improvements in a water service district, it shall by ordinance create such water service district and, after the passage, approval, and publication of such ordinance, shall publish notice of the creation of such district for two consecutive weeks in a legal newspaper in or of general circulation in the city or village. If a majority of the resident owners of the property directly abutting upon any water main to be constructed within such water service district shall file with the city clerk or the village clerk within twenty days after the first publication of such notice written objections to the creation of such district, such improvement shall not be made as provided in such ordinance, but such ordinance shall be repealed. If such objections are not so filed against the district, the governing body shall immediately cause such work to be done or such improvement to be made, shall contract for the work or improvement, and shall levy special assessments on the lots and parcels of land within such district or districts specially benefited in proportion to such benefits in order to pay the cost of such improvement.



17-972 Water service districts; failure to comply with regulation or make connection; effect; special assessment.

If any property owner shall neglect or fail, for ten days after notice either by personal service or by publication in a legal newspaper in the manner prescribed in section 17-971, to comply with the regulations adopted pursuant to section 17-970 or to make any required connections, the governing body may cause the compliance or connections to be done and assess the cost against the property as a special assessment and collect the special assessment in the manner provided for other special assessments.



17-973 Water service district; assessments; lien; date due; payable.

All assessments made under the provisions of sections 17-970 to 17-976 shall be a lien on the property against which levied from the date of levy and shall thereupon be certified by direction of the governing body to the city treasurer or village treasurer for collection. Except as provided in section 18-1216, such assessments shall be due and payable to such treasurer until November 1 thereafter or until the delivery of the tax list for such year to the treasurer of the county in which such city or village may be situated, at and after which time the same shall be due and payable to such county treasurer. The governing body of such city or village shall, within the time provided by law, cause such assessments, or the portion thereof remaining unpaid, to be certified to the county clerk for entry upon the proper tax lists. If the city treasurer or village treasurer collects any assessment or portion thereof so certified while the same shall be payable to the county treasurer, the city treasurer or village treasurer shall certify the assessment or portion thereof to the county treasurer at once, and the county treasurer shall correct the record to show such payment.



17-974 Water service district; assessments; delinquent; interest; rate; payment.

Assessments under section 17-973 shall become delinquent in equal annual installments over such period of years, not to exceed ten, as the governing body may determine at the time of making the levy, the first such equal installment to become delinquent in fifty days after the date of such levy. Each of such installments, except the first, shall draw interest at a rate not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable annually, from the time of the levy until the same shall become delinquent, and after the same becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon. All of such installments may be paid at one time on any lot or land within fifty days from the date of the levy without interest and, if so paid, such lot or land shall be exempt from any lien or charge for such installments.



17-975 Water service districts; cost of improvements; partial payments; final payment; contractor; interest.

For the purpose of making partial payments as the work progresses under the provisions of sections 17-970 to 17-976, warrants may be issued by the governing body upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project in the total amount of not to exceed ninety-five percent of the cost thereof. Upon the completion and acceptance of the work a final warrant shall be issued for the balance of the amount due the contractor or other party entitled to payment. The governing body shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. Such warrants shall be payable in the order of their number and shall bear interest at not to exceed six percent per annum from the date of registration until paid.



17-976 Water service districts; cost of improvements; bonds; interest; issuance; tax; levy.

For the purpose of paying the cost of improvements in any water service district and the funding of any warrants issued, the governing body may by ordinance cause to be issued bonds of the city or village to be called Water Service District Bonds of District No. ..., payable in not to exceed ten years from date and to bear interest payable annually or semiannually. Such bonds shall be general obligations of the city or village, and the governing body shall levy and collect annually a tax upon all of the taxable property in such city or village sufficient in rate and amount to pay in full, when taken together with the assessments provided for in section 17-971, the principal and interest of such bonds as the same become due. The amount of such tax shall not be included in the maximum amount of tax which any such city of the second class or village is authorized to levy annually.



17-1001 Suburban development; zoning ordinances; building regulations; public utility codes; extension; notice to county board.

(1) Except as provided in section 13-327 and subsection (2) of this section, the extraterritorial zoning jurisdiction of a city of the second class or village shall consist of the unincorporated area one mile beyond and adjacent to its corporate boundaries.

(2) For purposes of sections 70-1001 to 70-1020, the extraterritorial zoning jurisdiction of a city of the second class or village shall consist of the unincorporated area one-half mile beyond and adjacent to its corporate boundaries.

(3) Any city of the second class or village may apply by ordinance any existing or future zoning regulations, property use regulations, building ordinances, electrical ordinances, and plumbing ordinances within its extraterritorial zoning jurisdiction, with the same force and effect as if such area was within its corporate limits. No such ordinance shall be extended or applied so as to prohibit, prevent, or interfere with the conduct of existing farming, livestock operations, businesses, or industry. The fact that the extraterritorial zoning jurisdiction or part thereof is located in a different county or counties than some or all portions of the municipality shall not be construed as affecting the powers of the city or village to apply such ordinances.

(4)(a) A city of the second class or village shall provide written notice to the county board of the county in which the extraterritorial zoning jurisdiction of the city or village is located when proposing to adopt or amend a zoning ordinance which affects the extraterritorial zoning jurisdiction of the city or village within such county. The written notice of the proposed change to the zoning ordinance shall be sent to the county board or its designee at least thirty days prior to the final decision by the city or village. The county board may submit comments or recommendations regarding the change in the zoning ordinance at the public hearings on the proposed change or directly to the city or village within thirty days after receiving such notice. The city or village may make its final decision (i) upon the expiration of the thirty days following the notice or (ii) when the county board submits comments or recommendations, if any, to the city or village prior to the expiration of the thirty days following the notice.

(b) Subdivision (4)(a) of this section does not apply to a city of the second class or a village (i) located in a county with a population in excess of one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census or (ii) if the city or village and the county have a joint planning commission or joint planning department.

Notwithstanding section 24-517, the district court has jurisdiction in injunctive actions to enforce zoning ordinances. Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811 (1975).

Section empowers cities of the second class and villages to extend existing ordinances to the one-half mile area surrounding the municipal limits and authorize inclusion of this area in all future ordinances. City of Syracuse v. Farmers Elevator, Inc., 182 Neb. 783, 157 N.W.2d 394 (1968).



17-1002 Designation of jurisdiction; suburban development; subdivision; platting; consent required; review; when required.

(1) Except as provided in subsection (5) of this section, any city of the second class or village may designate by ordinance the portion of the territory located within its extraterritorial zoning jurisdiction outside of any other organized city or village within which the designating city or village will exercise the powers and duties granted by this section and section 17-1003 or section 19-2402.

(2) No owner of any real property located within the area designated by a city or village pursuant to subsection (1) or (5) of this section may subdivide, plat, or lay out such real property in building lots, streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto without first having obtained the approval of the city council or village board of trustees or its agent designated pursuant to section 19-916 and, when applicable, having complied with sections 39-1311 to 39-1311.05. The fact that such real property is located in a different county or counties than some or all portions of the municipality shall not be construed as affecting the necessity of obtaining the approval of the city council or village board of trustees or its designated agent.

(3) No plat of such real property shall be recorded or have any force or effect unless approved by the city council or village board of trustees or its designated agent.

(4) Except as provided in subsection (6) of this section, in counties that have adopted a comprehensive development plan which meets the requirements of section 23-114.02 and are enforcing subdivision regulations, the county planning commission shall be provided with all available materials on any proposed subdivision plat, contemplating public streets or improvements, which is filed with a city of the second class or village in that county, when such proposed plat lies partially or totally within the portion of the extraterritorial zoning jurisdiction of that city or village where the powers and duties granted by this section and section 17-1003 or section 19-2402 are being exercised by that municipality in such county. The commission shall be given four weeks to officially comment on the appropriateness of the design and improvements proposed in the plat. The review period for the commission shall run concurrently with subdivision review activities of the municipality after the commission receives all available material for a proposed subdivision plat.

(5) If a city of the second class or village receives approval for the cession and transfer of additional extraterritorial zoning jurisdiction under section 13-327, such city or village may designate by ordinance the portion of the territory located within its extraterritorial zoning jurisdiction and outside of any other organized city or village within which the designating city or village will exercise the powers and duties granted by this section and section 17-1003 or section 19-2402 and shall include territory ceded under section 13-327 within such designation.

(6) In counties having a population in excess of one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census but less than two hundred fifty thousand inhabitants that have adopted a comprehensive development plan which meets the requirements of section 23-114.02 and are enforcing subdivision regulations, the county planning department and public works department shall be provided with all available materials on any proposed subdivision plat, contemplating public streets or improvements, which is filed with a city of the second class or village in that county, when such proposed plat lies partially or totally within the extraterritorial zoning jurisdiction being exercised by that city of the second class or village in such county. The county may officially comment on the appropriateness of the design and improvements proposed in the plat.



17-1003 Suburban development; powers of city council or village board of trustees; dedication of avenues, streets, and alleys.

The city council of a city of the second class or village board of trustees shall have power, by ordinance, to provide the manner, plan, or method by which the real property within the extraterritorial zoning jurisdiction of the city or village may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same. The city council or village board of trustees shall have the power to compel the owner of any such real property, in subdividing, platting, or laying out of same, to conform to the requirements of such ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance therewith.



17-1004 Designation of jurisdiction; how described.

An ordinance of a city of the second class or village designating its jurisdiction over territory outside of the corporate limits of the city or village under section 17-1001 or 17-1002 shall describe such territory by metes and bounds or by reference to an official map.






Chapter 18 - CITIES AND VILLAGES; LAWS APPLICABLE TO ALL

18-101 Repealed. Laws 1982, LB 807, § 46.



18-102 Repealed. Laws 1982, LB 807, § 46.



18-103 Repealed. Laws 1982, LB 807, § 46.



18-104 Repealed. Laws 1982, LB 807, § 46.



18-105 Repealed. Laws 1982, LB 807, § 46.



18-106 Repealed. Laws 1982, LB 807, § 46.



18-107 Repealed. Laws 1982, LB 807, § 46.



18-108 Repealed. Laws 1982, LB 807, § 46.



18-109 Repealed. Laws 1982, LB 807, § 46.



18-110 Repealed. Laws 1982, LB 807, § 46.



18-111 Repealed. Laws 1982, LB 807, § 46.



18-112 Repealed. Laws 1982, LB 807, § 46.



18-113 Repealed. Laws 1982, LB 807, § 46.



18-114 Repealed. Laws 1982, LB 807, § 46.



18-115 Repealed. Laws 1982, LB 807, § 46.



18-116 Repealed. Laws 1982, LB 807, § 46.



18-117 Repealed. Laws 1982, LB 807, § 46.



18-118 Repealed. Laws 1982, LB 807, § 46.



18-119 Repealed. Laws 1982, LB 807, § 46.



18-120 Repealed. Laws 1982, LB 807, § 46.



18-121 Repealed. Laws 1982, LB 807, § 46.



18-122 Repealed. Laws 1982, LB 807, § 46.



18-123 Repealed. Laws 1982, LB 807, § 46.



18-124 Repealed. Laws 1982, LB 807, § 46.



18-125 Repealed. Laws 1982, LB 807, § 46.



18-126 Repealed. Laws 1982, LB 807, § 46.



18-127 Repealed. Laws 1982, LB 807, § 46.



18-128 Repealed. Laws 1982, LB 807, § 46.



18-129 Repealed. Laws 1974, LB 675, § 1.



18-130 Transferred to section 19-3701.



18-131 Publication.

Ordinances passed by cities of all classes and villages must be posted, published in a legal newspaper, or published in book or pamphlet form, as required by their respective charters or general laws.



18-132 Adoption of standard codes.

(1) The city council of any city or village board of any village may adopt by ordinance the conditions, provisions, limitations, and terms of a plumbing code, an electrical code, a fire prevention code, a building or construction code, and any other standard code which contains rules and regulations printed as a code in book or pamphlet form, by reference to such code, or portions thereof, alone, without setting forth in the ordinance the conditions, provisions, limitations, and terms of such code. When any such code, or portion thereof, has been incorporated by reference into such ordinance, as provided in this section, it shall have the same force and effect as though it had been written in its entirety in such ordinance without further or additional publication thereof.

(2) Not less than one copy of such standard code, or portion thereof, shall be kept for use and examination by the public in the office of the city or village clerk prior to the adoption thereof and as long as such standard code is in effect in such city or village.

(3) Any building or construction code implemented under this section shall be adopted and enforced as provided in section 71-6406.

(4) If there is no ordinance adopting a plumbing code in effect in a city or village, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall serve as the plumbing code for all the area within the jurisdiction of the city or village. Nothing in this section shall be interpreted as creating an obligation for the city or village to inspect plumbing work done within its jurisdiction to determine compliance with the plumbing code.



18-201 Direct borrowing; purposes; ordinance or resolution; public notice; limitation.

(1) The mayor and the council of any city or board of trustees of any village, in addition to other powers granted by law, may by ordinance or resolution provide for direct borrowing from a financial institution for the purposes outlined in this section. Loans made under this section shall not be restricted to a single year and may be repaid in installment payments.

(2) The mayor and the council of any city or board of trustees of any village may borrow directly from a financial institution for the purchase of real or personal property, construction of improvements, or refinancing of existing indebtedness upon a certification in the ordinance or resolution authorizing the direct borrowing that:

(a) Financing the purchase of property, construction of improvements, or refinancing of existing indebtedness through traditional bond financing would be impractical;

(b) Financing the purchase of property, construction of improvements, or refinancing of existing indebtedness through traditional bond financing could not be completed within the time restraints facing the city or village; or

(c) Financing the purchase of property, construction of improvements, or refinancing of existing indebtedness through direct borrowing would generate taxpayer savings over traditional bond financing.

(3) Prior to approving direct borrowing under this section, the council or board of trustees shall include in any public notice required for meetings a clear notation that an ordinance or resolution authorizing direct borrowing from a financial institution will appear on the agenda.

(4) The total amount of indebtedness from direct borrowing under this section shall not exceed:

(a) For a city of the metropolitan class, city of the primary class, city of the first class, or city of the second class, ten percent of the municipal budget of the city; and

(b) For any village, twenty percent of the municipal budget of the village.

(5) Prior to approving direct borrowing under this section, a municipality shall consider, to the extent possible, proposals from multiple financial institutions.

(6) For purposes of this section, financial institution means a state-chartered or federally chartered bank, savings bank, building and loan association, or savings and loan association.



18-301 Repealed. Laws 1983, LB 370, § 28.



18-301.01 Repealed. Laws 1986, LB 548, § 15.



18-301.02 Repealed. Laws 1986, LB 548, § 15.



18-301.03 Repealed. Laws 1986, LB 548, § 15.



18-301.04 Repealed. Laws 1986, LB 548, § 15.



18-301.05 Repealed. Laws 1986, LB 548, § 15.



18-301.06 Repealed. Laws 1986, LB 548, § 15.



18-302 Repealed. Laws 1961, c. 53, § 6.



18-303 Repealed. Laws 1982, LB 347, § 13.



18-304 Repealed. Laws 1982, LB 347, § 13.



18-305 Telephones; free or underpriced service to city officers; acceptance by officer; prohibited; penalties.

It shall be unlawful for any telephone company to furnish to any officer of any city or village in this state, whether such officer be elective or appointive, a telephone free of charge, or for a price less than is charged other customers for similar service, or for any such officer to accept such telephone or telephone service free of charge, or at a less price than shall be charged to other customers for similar service. Any violation of this section by a telephone company shall be a Class III misdemeanor, and the officer or agent of any such telephone company acting or assisting in such violation shall be guilty of a Class III misdemeanor. Any violation of this section by any officer of any such city or village shall be a Class III misdemeanor; and he or she shall upon conviction forfeit the office held by him or her at the time of committing such offense.



18-306 Electric or other lights; free or underpriced service to city officers; prohibited; penalties.

It shall be unlawful for any person, partnership, limited liability company, or corporation engaged in furnishing in any city or village in this state artificial light, such as electric light, gas light, or light from oil, to furnish light to any officer, either elective or appointive, in any city or village in which such person, partnership, limited liability company, or corporation is engaged in furnishing such lights, free or for a less price than is charged other customers in such city or village for similar services. Any violation of this section shall be a Class III misdemeanor. Each day any service is furnished or accepted in violation of this section shall be considered as a separate offense and punished accordingly.



18-307 Electric or other lights; free or underpriced service; acceptance by officer; prohibited; penalty.

If any officer, either elective or appointive in any city or village in this state, accepts free of charge or for a price less than is charged other customers for similar services in such city or village, any light or lights from any lighting company or services from any such lighting company or from any person, partnership, or limited liability company so engaged, such officer shall be guilty of a Class III misdemeanor and shall also forfeit the office held by him or her at the date of such offense.



18-308 Water; free or underpriced service to city officers; acceptance by officer; prohibited; penalties.

Any water company engaged in furnishing water in any city or village in this state and any person, corporation, partnership, or limited liability company engaged in such services who furnishes to any officer, either elective or appointive, in such city or village, water free of charge or for a price less than is at the time charged for similar service to other customers in such city or village shall be guilty of a Class III misdemeanor. If any officer in any such city or village accepts free of charge or for a price less than is charged to other customers in such city or village any of the services mentioned in this section, such officer shall be guilty of a Class III misdemeanor and shall also forfeit the office held by him or her at the date of such violation. Each day such service or services are furnished or accepted in violation of this section shall constitute a separate and distinct offense and shall be punished accordingly.



18-309 Prosecutions for violations; evidence; immunity of witnesses.

No person shall be excused from attending and testifying or producing books and papers, in any prosecution under sections 18-305 to 18-309, for the reason that the testimony, documentary or otherwise, required of him, may tend to incriminate him or subject him to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, in any prosecution under the provisions of said sections; Provided, no person so testifying shall be exempt from prosecution for perjury committed in so testifying.



18-310 Compensation contracts contingent upon outcome of municipal election; contrary to public policy.

It is hereby declared to be detrimental to good government and the best interests of the state to permit payment to any person, firm or corporation of fees or compensation in any form, other than regular salaries of duly elected or appointed officers of a city or village, for services rendered to a city or village contingent or dependent upon the outcome of any municipal election.



18-311 Compensation contracts contingent upon outcome of municipal election; prohibited.

It shall be unlawful for the mayor and city council of any city, or the chairman and board of trustees of any village, to contract with, retain or employ any person, firm or corporation upon the basis that the amount of the fees or compensation to be paid shall be contingent or depend, in whole or in part, upon the outcome of any municipal election.



18-312 Contingent compensation contracts; violations; penalty.

Any person, firm, or corporation that shall violate any of the provisions of sections 18-310 to 18-312 shall be guilty of a Class V misdemeanor.



18-401 Public utility districts; creation authorized; extension or enlargement of service; limitation.

In all cities, villages, or metropolitan utilities districts owning or operating a waterworks system, sanitary sewerage system, storm sewer system, gas plant, or other public utility plant and in which water, gas, or other public utility is supplied by municipal authority for domestic, mechanical, public, or other purposes, or sewage and storm water disposal, or other services furnished, the authorities having general charge, supervision, and control of all matters pertaining to the water, gas, or other public utility supplied by any city, village, or metropolitan utilities district, or the furnishing of any public service such as sewage and storm water disposal, shall have the power and authority, whenever they deem it proper and necessary so to do, to create a water-main district, sanitary sewer district, storm water disposal district, or other public utility district, as the case may be, either within or without the corporate limits of the political subdivision involved, and to order and cause to be made extensions or enlargements of water mains, sanitary sewers, storm water disposal mains, gas mains, or other public utility service through such district, except that nothing contained in this section shall be construed as authorizing the creation of any such public utility district outside of the corporate limits of a city of the primary class.

Chapter 110, Laws 1921 (sections 18-401 to 18-411), is constitutional. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).



18-402 Public utility districts; how created.

Such water or gas main districts or other public utility service districts shall be created by ordinance, if the power be exercised, by city or village, or by resolution of the board of directors of the body having authority and control over the operation of said respective public utilities.



18-403 Public utility districts; creation; extension or enlargement of service; notice requirements; protests.

Upon the passage of an ordinance or resolution, as the case may be, creating a water main district, gas main district, or other public utility service district or ordering the extension or enlargement of a water main, gas main, or other public utility service through such district, it shall be the duty of the city or village council which passed the ordinance or of the other public utility authority which passed such resolution creating such district to cause a notice to be published in the official paper of the city or village, as the case may be, or in the principal city within the metropolitan utilities district, addressed generally to the owners of the real estate within the water main, gas main, or other public utility district, notifying them of the creation of the district and of the ordering of the extension or enlargement of the water main, gas main, or other public utility service within such district and further notifying the owners of the real estate that they have thirty days from and after such publication to file with such city council or other public authority, as the case may be, their written protest against the creation of the district and of the extension or enlargement of the water main, gas main, or other public utility service so ordered.

In absence of notice giving owners of real estate thirty days to file written protest, city cannot levy special assessments for water main extension. Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975).



18-404 Public utility districts; creation; protest; effect.

If within the thirty days there is filed, as provided in section 18-403, a written protest signed by the record owners of a majority of the foot frontage of taxable property in such district, then the filing of such protest shall operate as a repeal or rescission of such ordinance or resolution, but if no such protest is filed within the thirty days, then the power of the council or other authority in the premises shall be deemed complete, and it shall be its duty to proceed to contract for and in behalf of such city, village, or metropolitan utilities district for the extension or enlargement of the main or utility service so ordered or to make such extension or enlargement with its own forces.



18-405 Public utility districts; extension or enlargement of service; cost; payment; assessment.

Upon the completion of an extension or enlargement of any water or gas main or other utility service in any such district, the actual cost thereof shall be duly certified to the council or directors of such city, village, or metropolitan utilities district when done by contract, but when done by utilizing the equipment and employees of any such city, village, or metropolitan utilities district, the average cost, based upon the average cost per foot to such city, village, or metropolitan utilities district in the previous calendar year, of installing water or gas distribution mains, as the case may be, shall be thus certified. Thereupon it shall be the duty of such council or directors to assess, to the extent of special benefits, the cost, not exceeding the actual cost or average cost, as the case may be, of installing such water main or gas main or other utility service, upon all real estate in the district, in proportion to the frontage of the real estate upon the main or utility service. The cost of any such extension or enlargement in excess of the actual or average cost of installing the water main or gas main or other utility service, as the case may be, heretofore authorized to be assessed and levied against the real estate in the district shall be paid out of the water fund or gas fund or other utility fund, as the case may be, of such city, village, or metropolitan utilities district, if there is such a fund, and if such city or village has no water fund or gas fund, then the same shall be paid out of the general fund. No real estate in any city, village, or metropolitan utilities district shall be subject to more than one special tax assessment for the same extension or enlargement of water or gas mains or other utility service.

A finding by the Board of Equalization that lands are specially benefited to full amount of assessment is tantamount to finding that such benefits are equal and uniform, warranting the adoption of foot front rule. Murphy v. Metropolitan Utilities District, 126 Neb. 663, 255 N.W. 20 (1934).



18-406 Public utility districts; special assessments; when due; equalization; interest.

The special assessment provided in section 18-405 shall be paid in ten installments. The first installment, or one-tenth of the assessment, shall become due and delinquent fifty days after the date of levy, and one-tenth of such assessment shall become due and delinquent each year thereafter, counting from the date of levy, for nine years. The special assessment shall bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, prior to delinquency, and at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, after delinquency. Prior to the levy of the special assessment as provided in section 18-405, such assessment shall be equalized in the same manner as provided by law for the equalization of special assessments levied in such cities, such villages, and the city of the metropolitan class within such metropolitan utilities district.



18-407 Public utility districts; creation by petition; denial.

If a petition is filed, signed by the owners of a majority of the front footage of real estate within the proposed water or gas main, or other utility service district, which petition shall contain the consent of the owners of the said real estate for the installation of gas or water mains of sizes designated by said council or directors and inserted in said petition, or of other utility service, then said water or gas main, or utility service district, shall be created; and the entire cost of laying said water or gas main, or utility service, shall be assessed and collected as provided in sections 18-405 to 18-410. The governing body shall have the discretion to deny the formation of the proposed district when the area to be improved has not previously been improved with a water system, sewer system, and grading of streets. If the governing body should deny a requested district formation, it shall state the grounds for such denial in a written letter to interested parties.



18-408 Public utility districts; warrants; issuance.

After the levy of such special tax and the extension of such tax upon the tax record against the real estate in such water or gas main or other utility service district, the city council or other authority having charge, supervision, and control of all matters pertaining to the water or gas supply or other utility service of such city, village, or metropolitan utilities district shall have the power to issue or cause to be issued against the fund so created special warrants payable out of the funds, which warrants shall be delivered to the contractor in payment of the money due him or her under his or her contract for the extension or enlargement of the water or gas main or other utility service, as the case may be, to cover the cost for which the special taxes were levied.



18-409 Public utility districts; extension or enlargement of service; provisions optional.

The city council or other authority in the city, village, or metropolitan utilities district in this state having general charge, supervision, and control of all matters pertaining to the water or gas supply or other utility service of such city, village, or metropolitan utilities district may by resolution elect and determine to proceed under the provisions of sections 18-401 to 18-411 in the matter of ordering and making and causing to be made extensions or enlargements of water or gas mains or other utilities service in such cities, villages, or metropolitan utilities districts but are not required to do so.

The district may extend water mains beyond city limits and enlarge district to include territory served by such extensions. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).



18-410 Metropolitan utilities districts; extension of service beyond corporate limits; procedure.

Any metropolitan utilities district is hereby given power to extend water mains, gas mains, and other utility service under its operation and management beyond the corporate limits of the city so as to include adjacent territory, sanitary and improvement districts, unincorporated areas, towns, or villages, even though in an adjoining county or counties, and may create such water main, gas main, and other utility service districts within such adjacent sanitary and improvement districts, unincorporated areas, cities, towns, and villages, even though located in an adjoining county or counties. When such water mains, gas mains, or other utility service districts are created in an adjoining county or counties, the special tax levy in such districts shall be certified to the county treasurer of such adjoining county or counties, as the case may be, and shall there be entered of record against the proper real estate so taxed. It shall be the duty of the county treasurer of the adjoining county or counties, as the case may be, to collect the taxes and as collected to report and transmit such taxes to the district.

Metropolitan Utilities District may extend its territory so as to include adjacent territory in another county. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

The district may extend water mains beyond city limits and enlarge district to include territory served by such extensions. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).



18-411 Cities not in metropolitan class with home rule charters; powers not restricted.

Sections 18-401 to 18-410 shall not be construed as a restriction upon the powers of cities not in the metropolitan class which have adopted or may hereafter adopt a home rule charter under the state Constitution nor as a limitation upon any provision in such charter or any amendments thereof.



18-412 Electric light and power systems; construction, acquisition, and maintenance; revenue bonds and debentures authorized; referendum petition; cities with home rule charters; powers.

Supplemental to any existing law on the subject, and in lieu of the issuance of general obligation bonds, or the levy of taxes upon property, as by law provided, any city or village within the State of Nebraska may construct, purchase, or otherwise acquire, maintain, extend, or enlarge, an electric light and power plant, distribution system, and transmission lines, and real and personal property needed or useful in connection therewith, and pay the cost thereof by pledging and hypothecating the revenue and earnings of any electric light and power plant, distribution system, and transmission lines, owned or to be owned by such city or village. In the exercise of the authority granted in this section, any such city or village may issue and sell revenue bonds or debentures and enter into such contracts in connection therewith as may be proper and necessary. Such revenue bonds or debentures shall be a lien only upon the revenue and earnings of the electric light and power plant, distribution system, and transmission lines owned or to be owned by such city or village. No revenue bonds shall be issued until thirty days' notice of the proposition relating thereto shall have been given by the governing body by publication once each week for three successive weeks in some legal newspaper published and of general circulation in such city or village, or if no such newspaper is published therein, then by posting in five or more public places therein. If, within thirty days after the last publication of such notice or posting thereof, a referendum petition signed by qualified electors of such city or village equal in number to at least twenty percent of the vote cast at the last general municipal election held therein shall be filed with the municipal clerk, such bonds shall not be issued until the issuance thereof has been approved by a vote of the electors of such municipality at any general or special municipal election. If a majority of the voters voting on the issue vote against issuing such bonds, the bonds shall not be issued. If no such petitions are filed, the bonds shall be issued at the expiration of such thirty-day period. No publication of notice shall be required when revenue bonds are issued solely for the maintenance, extension or enlargement of any electric generating plant, distribution system or transmission lines owned by such city or village. The provisions of this section shall not restrict or limit the power or authority in the issuance of any such revenue bonds, as authorized by any home rule charter duly adopted by the electors or any city pursuant to the Constitution of the State of Nebraska.

Construction of entirely new power plant requires authorizing vote. Nacke v. City of Hebron, 155 Neb. 739, 53 N.W.2d 564 (1952).

Proposition for issuance of revenue bonds was sufficient if submitted in the language of this section. Inslee v. City of Bridgeport, 153 Neb. 559, 45 N.W.2d 590 (1951).

When municipality has an existing system, it can issue revenue bonds without vote of electors. Slepicka v. City of Wilber, 150 Neb. 376, 34 N.W.2d 646 (1948).

City was authorized to acquire electric light and power plant by issue and sale of revenue bonds if proposition was approved by a majority of electorate voting thereon. May v. City of Kearney, 145 Neb. 475, 17 N.W.2d 448 (1945).

Future city councils cannot be legally bound to a price fixed in advance by a formula depending on amount of bonds outstanding and allocation of earnings, when statute leaves the determination of the reasonableness of the price to be fixed by agreement or condemnation proceedings at time city determines to buy system. State ex rel. Consumers Public Power Dist. v. Boettcher, 138 Neb. 22, 291 N.W. 709 (1940).

Use of the symbol "and/or" upon the ballot prepared led to the confusion of the voters, who were absolutely unable to determine definitely what they were voting for or against. Drummond v. City of Columbus, 136 Neb. 87, 285 N.W. 109 (1939).



18-412.01 Electric system; contract to operate; bidding requirements.

Whenever any city or village in this state contracts with a public power district or an agency of the United States Government to operate, renew, replace, and add to the electric distribution, transmission, or generation system of the city or village and in the performance of the contract the public power district or the United States Government agrees to comply with the laws relating to bidding for contracts entered into by public power districts or the United States Government, the city or village shall not be required to advertise for or take bids for such renewals, replacements, or additions.



18-412.02 Electric system; acquisition from public power district or public power and irrigation district.

If requested to do so at any time hereafter by a city or village, any public power district or public power and irrigation district, formed after May 4, 1945, and providing electrical service at retail to a city of the metropolitan class, owning a distribution system in such city or village and also owning generating plants and transmission lines or both, shall inform the city or village of the minimum price at which the district is permitted to sell that portion of its distribution system within the corporate limits of such city or village to such city or village under the agreements of the district entered into with the holders of obligations issued by such district. For the purposes of this section the term obligations shall include all bonds, notes, and other evidences of indebtedness to the payment of which the revenue from that portion of the distribution system such city or village desires to acquire has been pledged. There shall be allowed as a credit upon such minimum price a sum that bears the same proportion thereto as the amount of such obligations that have been paid or redeemed and funded reserves established therefor by the district out of the net revenue from its operation while such city or village was within such district bears to the total amount of such obligations issued by the district since the date of its formation, excluding the amount of such obligations that have been refinanced and including the amount of the refinancing obligations. Such city or village shall reimburse the district for any costs necessarily paid by the district to independent engineers to obtain the minimum price under such agreements with the holders of the obligations of the district. At the request of the city or village, the district shall sell and convey that portion of the distribution system which is within its corporate limits to the city or village upon payment of such minimum price, and the city or village shall contract to continue to purchase all of its power and energy requirements from the district at least until such time as all obligations of the district outstanding on the date of such sale and conveyance shall have been fully paid and retired or reserves sufficient for the redemption thereof shall have been accumulated, but such transaction shall not be consummated nor become effective until thirty days' notice of the transaction shall have been given by the governing body by publication once each week for three successive weeks in some legal newspaper published and of general circulation in such city or village, or if no such newspaper is published therein, then by posting in five or more public places therein. If, within ninety days after the last publication of such notice or posting thereof, referendum petitions signed by qualified electors of such city or village equal in number to at least twenty percent of the vote cast at the last general municipal election held therein shall be filed with the municipal clerk, such transaction shall not become effective until it has been approved by a vote of the electors of such municipality at any general or special municipal election. If a majority of the voters voting on the issue vote against such transaction, the transaction shall not become effective. If no such petitions are filed, the transaction shall become effective at the expiration of such ninety-day period. The power district shall charge fair, reasonable, and nondiscriminatory rates so adjusted as, in a fair and equitable manner, to confer upon and distribute among its customers the benefits of a successful and efficient operation and conduct of the business of the district.



18-412.03 Repealed. Laws 1976, LB 1005, § 7.



18-412.04 Repealed. Laws 1976, LB 1005, § 7.



18-412.05 Repealed. Laws 1976, LB 1005, § 7.



18-412.06 Electric service; contracts to purchase authorized; limitation on liability.

(1) Any city or village owning or operating electric generation or transmission facilities may enter into contracts for the purchase of electric energy, power and energy, or capacity, or any combination thereof, upon such terms and conditions and for such periods as the governing body of such city or village may by ordinance authorize. Such terms and conditions may obligate the city or village to make payment under the contracts during such time or times as the facility, if any, to which the contract pertains may be incapable of being operated or may not be in operation for any reason. Any contract authorized by this section may be entered into by the city or village with nonprofit corporations of this or any other state among whose purposes is the financing of electric properties, projects or undertakings for such city or village, other municipalities of this or any other state, public power districts and public power and irrigation districts of this or any other state, other governmental entities or agencies of this or any other state or the federal government, electric cooperatives or electric membership cooperatives of this or any other state, or investor-owned electric utilities organized under the laws of any other state. The obligation and liability of such city or village under the contract shall be limited to the electric revenue of such city or village, unless prior to the execution of the contract by the city or village the contract shall have been approved by a majority of the qualified voters of the city or village voting upon the question.

(2) Any city or village may enter into contracts for the purchase of electric power to be generated by a project as provided in sections 70-1701 to 70-1705.



18-412.07 Electric facilities; joint exercise of powers with public power districts and public agencies; authority.

It is hereby declared to be in the public interest of the State of Nebraska that cities and villages of this state be empowered to participate jointly or in cooperation with public power districts and public power and irrigation districts and other public agencies in the establishment and operation of facilities for the generation or transmission of electric power and energy located within or outside this state in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such need and in addition to but not in substitution for any other powers granted cities and villages of this state, each city and village which owns or operates electrical facilities shall have and may exercise its power and authority to plan, finance, acquire, construct, own, operate, maintain, improve, and decommission electric generation or transmission facilities located within or outside this state jointly and in cooperation with one or more such districts, other cities or villages of this state which own or operate electrical facilities, municipal corporations, or other governmental entities of other states which operate electrical facilities. The powers granted under this section may be exercised with respect to any electric generation or transmission facility jointly with the powers granted under any other provision of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-412.08 Electric facilities; joint exercise of powers with electric cooperatives or corporations; authority.

It is hereby declared to be in the public interest of the State of Nebraska that cities and villages of this state be empowered to participate jointly and in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state in the establishment and operation of facilities for the generation or transmission of electric power and energy in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such end and in addition to, but not in substitution for, any other powers granted such cities and villages of this state, each city or village which owns or operates electrical facilities shall have and may exercise power and authority to plan, finance, acquire, construct, own, operate, maintain, improve, and decommission electric generation or transmission facilities located in this state jointly and in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state, and each city or village shall have and may exercise such power and authority with respect to electric generation or transmission facilities located outside this state jointly or in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state. The powers granted under this section may be exercised with respect to any electric generation or transmission facility jointly with the powers granted under any other provisions of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-412.09 Electric facilities; joint exercise of power; agreement; terms and conditions; agent; powers and duties; liability of city or village.

Any city or village participating jointly and in cooperation with others in an electric generation or transmission facility may own an undivided interest in such facility and be entitled to the share of the output or capacity therefrom attributable to such undivided interest. Such city or village may enter into an agreement or agreements with respect to each such electric generation or transmission facility with the other participants therein, and any such agreement shall contain such terms, conditions, and provisions consistent with the provisions of sections 18-412.07 to 18-412.10 as the governing body of such city or village shall deem to be in the interests of such city or village. The agreement may include, but not be limited to, provision for the construction, operation, maintenance, and decommissioning of such electric generation or transmission facility by any one of the participants, which shall be designated in or pursuant to such agreement as agent, on behalf of itself and the other participants or by such other means as may be determined by the participants and provision for a uniform method of determining and allocating among participants costs of construction, operation, maintenance, renewals, replacements, decommissioning, and improvements with respect to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, maintenance, and decommissioning of such a facility, including without limitation the letting of contracts therefor, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participants. Notwithstanding the provisions of any other law to the contrary, pursuant to the terms of any such agreement in which or pursuant to which a public power district or a public power and irrigation district or a city or village of this state shall be designated as the agent thereunder for the construction, operation, maintenance, and decommissioning of such a facility, each of the participants may delegate its powers and duties with respect to the construction, operation, maintenance, and decommissioning of such facility to such agent, and all actions taken by such agent in accordance with the provisions of such agreement shall be binding upon each of such participants without further action or approval by their respective boards of directors or governing bodies. Such agent shall be required to exercise all such powers and perform its duties and functions under such agreement in a manner consistent with prudent utility practice. As used in this section, prudent utility practice shall mean any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including, but not limited to, the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety, and expedition. Unless specifically contracted otherwise by written agreement, no city or village shall become liable for and pay for any costs, expenses, or liabilities attributable to the undivided interest of any other participant in such electric generation or transmission facility, and unless specifically contracted otherwise by written agreement, no funds of such city or village may be used for any such purpose.



18-412.10 Electric facilities outside state; joint acquisition and maintenance; conditions.

If a city or village proposes to, and during such time as the city and village shall, plan, finance, acquire, construct, own, operate, maintain, improve, and decommission jointly and in cooperation with others as contemplated by sections 18-412.07 to 18-412.10 facilities for the generation or transmission of electric power and energy located or to be located outside this state, such city or village may comply with all laws of the United States and of the state in which the facilities are or are to be located applicable to such facilities or applicable to any of the foregoing activities or applicable to the performance of any of such activities across state boundaries or in such state, including, without limiting the generality of the foregoing, submitting itself to any governmental body, board, commission, or agency having jurisdiction over such facilities or over any of such activities or over the performance of such activities and applying for and carrying out of all licenses, certificates, or other approvals required by such laws in order to enable the city or village to carry out the provisions of sections 18-412.07 to 18-412.10.



18-413 Waterworks; right-of-way outside corporate limits; purposes; conditions.

Any city or village in this state erecting, constructing or maintaining a system of waterworks, or part of a system of waterworks, without its corporate limits, is hereby granted the right-of-way along any of the public roads of the state, the streets and alleys of any village or city within the state, and over and through any of the lands which are the property of the state, for the laying, constructing, and maintaining of water mains, conduits, and aqueducts for the purpose of transporting or conveying water from such system of waterworks, or part of such system of waterworks, to such city or village erecting the same. Such city or village is hereby granted such right-of-way for the further purpose of erecting and maintaining all necessary poles and wires, or conduits, for the purpose of transporting, transmitting or conveying electric current from such city or village to such system of waterworks, or part of such system of waterworks, for power and light purposes; Provided, however, that such city in constructing such water mains, conduits, and aqueducts for transporting water, and such poles, wires, and conduits for transmitting electric current along the streets or alleys of any other village, as aforesaid, shall construct and locate the same in accordance with existing ordinances of such other village or city pertaining thereto, and shall be liable for any damage caused thereby; provided further, that poles and wires shall be constructed so as not to interfere with the use of the public roadway, and said wires shall be placed at a height not less than twenty feet above all road crossings.



18-414 Repealed. Laws 1987, LB 663, § 28.



18-415 Repealed. Laws 1987, LB 663, § 28.



18-416 Transferred to section 19-2702.



18-417 Transferred to section 70-1601.



18-418 Electric service; negotiated rates; requirements.

In order to help stimulate economic development, any municipality furnishing electric service may, but shall not be required to, negotiate, fix, establish, and collect rates, tolls, rents, and other charges different from those of other users and consumers for electrical energy and associated services or facilities. The different rates, tolls, rents, and other charges would be effective for a period not to exceed five years, for services, commodities, and facilities sold, furnished, or supplied to or for the benefit of any project approved pursuant to the Quality Jobs Act beginning operation on or after July 1, 1995, that has new or additional energy consumption with a minimum electrical demand of five thousand kilowatts during the applicable billing demand period with a minimum annual load factor of fifty-five percent. In no case shall such charges be less than the cost of supplying such services.



18-419 Sale or lease of dark fiber; authorized.

In addition to the powers authorized by sections 18-401 to 18-418 and any ordinances or resolutions relating to the provision of electric service, any city or village owning or operating electric generation or transmission facilities may sell or lease its dark fiber pursuant to sections 86-574 to 86-578.



18-501 Construction and operation; powers; tax levies.

(1) Any city or village in this state is hereby authorized to own, construct, equip, and operate, either within or without the corporate limits of such municipality, a sewerage system, including any storm sewer system or combination storm and sanitary sewer system, and plant or plants for the treatment, purification, and disposal in a sanitary manner of the liquid and solid wastes, sewage, and night soil of such municipality or to extend or improve any existing storm or sanitary sewer system or combination storm and sanitary sewer system.

(2) Any city or village shall have authority to acquire by gift, grant, purchase, or condemnation necessary lands therefor, either within or without the corporate limits of such municipality.

(3) For the purpose of owning, operating, constructing, maintaining, and equipping such sewage disposal plant and sewerage system, including any storm sewer system or combination storm and sanitary sewer system, referred to in subsections (1), (2), and (4) of this section, or improving or extending such existing system, any city or village is authorized and empowered to make a special levy of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within any such municipality. The proceeds of the tax may be used for any of the purposes enumerated in this section and for no other purpose.

(4) In the event the present or proposed sewage disposal system of any city or village does not comply with the provisions of any other law relating to sewer systems, sewage disposal, or water pollution, such city or village shall levy each year a tax of seven cents on each one hundred dollars of taxable valuation for such purpose until sufficient funds are available for the financing of a system in compliance with law. In the event any city or village is otherwise raising funds for such purpose, equivalent to such a levy, it shall not be required, in addition thereto, to make such levy.

Issuance of bonds for constructing storm sewers was matter of statewide concern. State law controlled over home rule charter. State ex rel. City of Grand Island v. Johnson, 175 Neb. 498, 122 N.W.2d 240 (1963).

Prior to 1951, obligations incurred under this and succeeding seven sections did not impose personal liability upon municipality but were payable only out of revenue. Michelson v. City of Grand Island, 154 Neb. 654, 48 N.W.2d 769 (1951).

Chapter 146, Laws 1933 (sections 18-501 to 18-508), is an independent act and not amendatory of previously existing laws, and is constitutional. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).



18-502 Revenue bonds; issuance; interest; not included in limit on bonds.

For the purpose of owning, operating, constructing, and equipping such sewage disposal plant or sewerage system or improving or extending such existing system, a municipality may issue revenue bonds therefor. Such revenue bonds, as provided in this section, shall not impose any general liability upon the municipality but shall be secured only by the revenue as hereinafter provided of such utility. Such revenue bonds shall be sold for not less than par and bear interest at a rate set by the city council. The amount of such revenue bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the said municipality may be authorized to issue under its charter or any statute of this state.



18-503 Rules and regulations; charges; collection.

The governing body of such municipality may make all necessary rules and regulations governing the use, operation, and control thereof. The governing body may establish just and equitable rates or charges to be paid to it for the use of such disposal plant and sewerage system by each person, firm or corporation whose premises are served thereby. If the service charge so established is not paid when due, such sum may be recovered by the municipality in a civil action, or it may be certified to the tax assessor and assessed against the premises served, and collected or returned in the same manner as other municipal taxes are certified, assessed, collected and returned.

Sewer use charge is not a special assessment; a city has authority to make necessary rules and regulations including a reasonable processing charge on delinquent accounts. Rutherford v. City of Omaha, 183 Neb. 398, 160 N.W.2d 223 (1968).

Provision for sewer rental or use charges did not conflict with similar charges authorized for cities of the metropolitan class. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).

Ordinance authorizing water supply to be shut off for nonpayment of delinquent sewer charges is not in conflict with this section. Michelson v. City of Grand Island, 154 Neb. 654, 48 N.W.2d 769 (1951).



18-504 Revenue bonds; payment; sinking fund; rates; rights of holders of bonds.

(1) Revenue bonds which are issued, as provided in section 18-502, shall not be a general obligation of the municipality, but shall be paid only out of the revenue received from the service charges as provided in section 18-503.

(2) If a service rate is charged, as a part of the revenue, as provided in subsection (1) of this section, to be paid as herein provided, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for the payment of the interest on said bonds, and the principal thereof at maturity.

(3) It shall be the duty of the governing body of the municipality to charge rates for the service of the sewerage system, as referred to in subsection (1) of this section, which shall be sufficient, at all times, to pay the cost of operation and maintenance thereof and to pay the principal of and interest upon all revenue bonds issued, under the provisions of section 18-502, and to carry out any covenants that may be provided in the ordinance authorizing the issuance of any such bonds.

(4) The holders of any of the revenue bonds or any of the coupons of any revenue bonds, issued under subsection (1) of this section, in any civil action, mandamus, or other proceeding may enforce and compel the performance of all duties required by this section and the covenants made by the municipality in the ordinance providing for the issuance of such bonds, including the making and collecting of sufficient rates or charges for the specified purposes and for the proper application of the income therefrom.



18-505 Franchises; contracts authorized; rates.

For the purpose of providing for such sewage disposal plant and sewerage system, or improving or extending such existing system, any such municipality may also enter into a contract with any corporation organized under or authorized by the laws of this state to engage in the business herein mentioned, to receive and treat in the manner hereinbefore mentioned, the sewage and night soil thereof, and to construct, and provide the facilities and services as hereinbefore described. Such contract may also authorize the corporation to charge the owners of the premises served such a service rate therefor as the governing body of such municipality may determine to be just and reasonable, or the municipality may contract to pay the said corporation a flat rate for such service, and pay therefor out of its general fund or the proceeds of any tax levy applicable to the purposes of such contract, or assess the owners of the property served a reasonable charge therefor to be collected as hereinbefore provided and paid into a fund to be used to defray such contract charges.



18-506 General obligation bonds; issuance; interest; not included in limit on bonds.

For the purpose of owning, operating, constructing, and equipping any sewage disposal plant and any sanitary or storm sewer system or combination storm and sanitary sewer system, or improving or extending such existing system, or for the purpose stated in sections 18-501 to 18-505, any such municipality is also authorized and empowered to issue and sell the general obligation bonds of such municipality upon compliance with the provisions of section 18-506.01. Such bonds shall not be sold or exchanged for less than the par value thereof and shall bear interest which shall be payable annually or semiannually. The governing body of any such municipality shall have the power to determine the denominations of such bonds, and the date, time, and manner of the payment thereof. The amount of such general obligation bonds, either issued or outstanding, shall not be included in the maximum amount of bonds which any such municipality may be authorized to issue and sell under its charter or any statutes of this state.



18-506.01 Revenue bonds; general obligation bonds; issuance; conditions.

Revenue bonds, authorized by section 18-502, may be issued by ordinance duly passed by the mayor and city council of any city or the board of trustees of any village without any other authority. General obligation bonds, authorized by section 18-506, may be issued only after the question of their issuance shall have been submitted to the electors of the city or village at a general or special election, of which three weeks' notice thereof has been published in a legal newspaper published in or of general circulation in such city or village, and more than a majority of the electors voting at the election have voted in favor of the issuance of the bonds.

Sewer bonds can be issued only after more than sixty percent of the electors voting at the election vote in favor of issuance of bonds. State ex rel. City of Grand Island v. Johnson, 175 Neb. 498, 122 N.W.2d 240 (1963).



18-507 Installation, improvement, or extension; plans and specifications; bidding requirements.

Whenever the governing body of any city or village shall have ordered the installation of a sewerage system and sewage disposal plant or the improvement or extension of an existing system, the fact that such order was issued shall be recited in the official minutes of the governing body. The said body shall thereupon require that plans and specifications be prepared of such sewerage system and sewage disposal plant, or such improvement or extension. Upon approval of such plans, the governing body shall thereupon advertise for sealed bids for the construction of said improvements once a week for three weeks in a legal paper published in or of general circulation within said municipality, and the contract shall be awarded to the lowest responsible bidder.

A public body has discretion to award the contract to one other than the lowest of the responsible bidders whenever a submitted bid contains a relevant advantage. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

By mandating that contracts be awarded to the lowest responsible bidder, the Nebraska Legislature is seeking to protect taxpayers, prevent favoritism and fraud, and increase competition in the bidding process by placing bidders on equal footing. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the lowest responsible bidder is a two-step process. The first step is for the public body to determine which bidders are responsible to perform the contract. The second step focuses on which of the responsible bidders has submitted the lowest bid. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the responsibility of bidders is a job for elected officials, and a court's only role is to review those decisions to make sure the public officials did not act arbitrarily, or from favoritism, ill will, or fraud. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

In addition to a bidder's pecuniary ability, responsibility pertains to a bidder's ability and capacity to carry on the work, the bidder's equipment and facilities, the bidder's promptness, the quality of work previously done by him or her, the bidder's suitability to the particular task, and such other qualities as are found necessary to consider in order to determine whether or not, if awarded the contract, he or she could perform it strictly in accordance with its terms. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Public bodies do not act ministerially only, but exercise an official discretion when passing upon the question of the responsibility of bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

When responsible bidders submit identical bids, the public body must award the contract to the lowest of the responsible bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

City council may, in specifications for municipal sewage treatment plant, permit bidders to propose and fix time for completion of proposed works, and may reserve right to omit any or all of separate items from contract for which separate price proposals are asked after bids are opened and before contract awarded, without rendering bidding unlawful. Best v. City of Omaha, 138 Neb. 325, 293 N.W. 116 (1940).



18-508 Service beyond corporate limits; conditions; contracts with users.

The owner of any sewerage system or sewage disposal plant, provided for in sections 18-501 to 18-507, or the municipality, is hereby authorized to extend the same beyond the limits of the city or village which it serves, under the same conditions as nearly as may be as within such corporate limits and to charge to users of its services reasonable and fair rates consistent with those charged or which might be charged within such corporate limits and consistent with the expense of extending and maintaining the same for the users thereof outside such corporate limits at a fair return to the owner thereof. The mayor and city council of any city or the board of trustees of any village shall have authority to enter into contracts with users of such sewerage system; Provided, no contract shall call for furnishing of such service for a period in excess of twenty years.



18-509 Rental and use charges; collection; use.

(1) The mayor and city council of any city or the board of trustees of any village, in addition to other sources of revenue available to the city or village, may by ordinance set up a rental or use charge, to be collected from users of any system of sewerage, and provide methods for collection thereof. The charges shall be charged to each property served by the sewerage system, shall be a lien upon the property served, and may be collected either from the owner or the person, firm, or corporation requesting the service.

(2) All money raised from the charges, referred to in subsection (1) of this section, shall be used for maintenance or operation of the existing system, for payment of principal and interest on bonds issued as is provided for in section 17-925, 18-502, 18-506, or 19-1305, or to create a reserve fund for the purpose of future maintenance or construction of a new sewer system for the city or village. Any funds raised from this charge shall be placed in a separate fund and not be used for any other purpose or diverted to any other fund.

Provision for sewer rental or use charges did not conflict with similar charges authorized for cities of the metropolitan class. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



18-510 Terms, defined; applicability of sections.

The terms sewage system, sewerage system, and disposal plant or plants as used herein are defined to mean and include any system or works above or below ground which has for its purpose any or all of the following: The removal, discharge, conduction, carrying, treatment, purification, or disposal of the liquid and solid waste and night soil of a municipality. It is intended that sections 18-501 to 18-512 may be employed in connection with sewage projects which do not include the erection or enlargement of a sewage disposal plant.



18-511 Sections, how construed.

The provisions of Chapter 18, article 5, shall be independent of and in addition to any other provisions of the laws of the State of Nebraska with reference to sewage disposal plants and sewerage systems in cities and villages. The provisions of this article shall not be considered amendatory of or limited by any other provision of the laws of the State of Nebraska.



18-512 Anti-pollution-of-water measures; special levy.

For the purpose of creating a fund out of which anti-pollution-of-water measures may be financed, any city or village in this state is hereby authorized and empowered to make a special levy of not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within any such municipality, the proceeds thereof to be used for such purpose.



18-601 Construction; federal aid; plans; assumption of liability; condemnation procedure.

Any city or village shall have power by ordinance to avail itself of federal funds for the construction within the city or village limits of subways, viaducts, and approaches thereto, over or under railroad tracks, and may authorize agreements with the Department of Transportation to construct such viaducts or subways, which shall be paid for out of funds furnished by the federal government. The ordinance shall approve detailed plans and specifications for such construction, including a map showing the exact location that such viaduct or subway is to occupy, which shall then and thereafter be kept on file with the city or village clerk and be open to public inspection. The ordinance shall make provision for the assumption of liability and payment of consequential damages to property owners resulting from such proposed construction and payment of damages for property taken therefor. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



18-602 Grade crossing projects; effect on railroads.

Grade crossing projects shall be undertaken on a basis that will impose no involuntary contributions on the affected railroads except as provided by section 5(b) of Public Law 521 enacted by the 78th Congress of the United States, and any amendments thereof, and shall not interfere with the use of present railroad tracks without the consent of such railroads.

Where the primary purpose and effect of an improvement is to benefit the public, the improvement is not local though it may incidentally benefit property in the particular locality. Hinman v. Temple, 133 Neb. 268, 274 N.W. 605 (1937).



18-603 Streets and highways; use.

Such city or village may appropriate an existing street or highway therefor, and may acquire, extend, widen or enlarge any street or highway for such purpose.



18-604 Private property; condemnation; ordinance; requirements.

When it shall become necessary to appropriate or damage any private property for the construction of such viaduct or subway, such appropriation shall be made by ordinance. Said ordinance to be headed Viaduct Ordinance shall be published once each week for three issues in a daily or weekly newspaper published in such city or village and of general circulation therein. Said publication shall be sufficient notice to the owners, occupants, and parties interested, and all parties having equitable interests therein.



18-605 Repealed. Laws 1951, c. 101, § 127.



18-606 Repealed. Laws 1951, c. 101, § 127.



18-607 Repealed. Laws 1951, c. 101, § 127.



18-608 Repealed. Laws 1951, c. 101, § 127.



18-609 Repealed. Laws 1951, c. 101, § 127.



18-610 Bonds; election; notice; failure to approve; effect.

The original ordinance authorizing construction shall also give notice of an election to authorize issuance of bonds, for such amount as may be necessary to pay for such right-of-way and damages. A majority of those voting shall be sufficient to carry authority to issue bonds, as herein provided for. A failure to approve the issue of bonds shall cancel all proceedings except that in that event the city shall pay the cost of survey and preparation of plans and specifications that have been filed, and may levy a tax for that purpose.



18-611 Bonds; terms; payment.

Such city or village may, without further vote of the electors, issue negotiable bonds in such amount as may be needed to pay for such acquiring, extension or enlargement of any street or highway, and the amount of damages that may accrue by the appropriation thereof and construction of such viaduct or subway. Said bonds shall draw interest and may be sold at not less than par, and shall be payable in annual installments over a period of not to exceed twenty years, and be subject to retirement at the option of the city or village at any time after five years. Said bonds shall be payable out of the general fund, and the city or village shall annually make a levy and an appropriation for the payment of interest and the installment of the principal.



18-612 Bonds; vesting of powers.

On the approval of such bond issue by the electors, the mayor and council or board of trustees shall be vested with all the powers provided for them in sections 18-601 to 18-614, without the same having been specifically mentioned in said ordinance.



18-613 Department of Transportation; construction contracts authorized.

The Department of Transportation shall be authorized to enter into contracts for the construction of such viaduct or subway, in accordance with such plans and specifications, immediately upon the approval by the voters of such issuing of bonds.



18-614 Damages; payment methods.

In lieu of, or in addition to, the issuance of bonds, the city council or board of trustees may issue warrants for the payment of damages, and levy taxes, if necessary, to provide funds for their payment, or may temporarily borrow any funds in the treasury belonging to any other fund, for the purpose of making the payments herein required, restoring such funds within a reasonable time.



18-615 Funds; appropriation not required.

No previous annual appropriation of funds shall be required as a condition precedent to disbursement of any funds for the purpose of carrying out the objects of section 18-601.



18-616 Repealed. Laws 1951, c. 101,§127.



18-617 Construction; resolution; notice.

Whenever the governing body of any city or village within the state believes the construction of a viaduct over or subway under the track or tracks of any railroad within its corporate limits is necessary for the public safety, convenience, and welfare, it shall pass a resolution so declaring. Thereafter such governing body shall publish a notice of the passage of said resolution six consecutive days in a newspaper published or of general circulation in said city or village or, if there be no such daily newspaper, then two consecutive weeks in a weekly newspaper published or of general circulation therein. The notice of the passage of said resolution, published as aforesaid, shall include an exact copy of same.



18-618 Construction; contracts and agreements; conditions.

After the passage and publication of said resolution, said city or village shall have authority to enter into contracts and agreements with any railroad company or companies over or under whose railroad such structure is to be constructed providing for the construction and maintenance of such viaduct or subway and for the apportionment of the costs thereof; Provided, such agreement or contract shall not be effective nor shall any work be commenced until after such matter is submitted to a vote of the electors as hereinafter provided.



18-619 Inability to reach agreement; complaint; service; railroad company; duties.

If no agreement can be reached between said city or village and the railroad company or companies for such construction or the division of the costs thereof, the city or village shall file complaint by its attorney with the city or village clerk on behalf of such city or village. It shall allege therein (1) the passage of the resolution hereinbefore referred to, (2) the location of the proposed viaduct or subway, (3) any facts which may show or tend to show why the proposed improvement is necessary for the public safety, convenience, and welfare, (4) that the city or village and the railroad company or companies are unable to agree as to the construction or the division of the cost thereof, and (5) asking the city or village governing body to make an order relative to such construction and apportioning the cost thereof between the railroad company or companies and the city or other public authority. A copy of said complaint shall be served upon the railroad company or companies affected. Thereafter, within a reasonable time to be fixed by the governing body, said railroad company or companies shall file with the city or village clerk plans and specifications for such viaduct or subway requested in said petition, together with an estimate by such railroad or railroads of the cost of construction and maintenance thereof.



18-620 Complaint; hearing.

Upon the filing of such complaint and after the filing of plans and specifications as provided in section 18-619, the governing body shall fix a time for hearing said complaint and give notice thereof to the railroad company or companies. At the time so fixed the governing body shall sit as a board of equalization and assessment and at said hearing shall receive and hear such evidence as may be offered on the question of whether public safety, convenience, and welfare require the construction of said viaduct or subway, whether or not the cost thereof will exceed the benefits to be derived therefrom, and evidence on the question of the extent to which said railroad company or companies and the public will be respectively benefited by the construction thereof.



18-621 Order; contents; filing; service; dismissal of petition.

Upon the conclusion of the hearing provided for in section 18-620, said governing body, as a board of equalization, shall make an order determining: (1) Whether or not the construction of said viaduct or subway is necessary for the public safety, convenience, and welfare; (2) whether or not the cost thereof will exceed the benefits to be derived therefrom; and (3) the proportion of the total benefits from the construction thereof to be derived by the public and by the railroad company or companies respectively and shall apportion the cost of construction and maintenance of such structure in the proportions found and shall apportion to the city and the railroad company or companies respectively such proportion of the cost of construction and maintenance of such structure as the board shall find the public and railroad company or companies are respectively benefited. Said order shall include the governing body's estimate of the cost of the proposed viaduct or subway including the cost of approaches and damages caused to any property by construction thereof. A copy of said order together with the plans, specifications, and estimates made therein shall be signed by the presiding officer and a majority of the members of said body who concur therein, and filed with the city clerk and a copy thereof served on the railroad company or companies, parties thereto. If the governing body shall find that construction of such viaduct or subway is not necessary for public safety, convenience, or welfare or that the cost thereof exceeds the benefits to be derived therefrom it shall dismiss said petition.



18-622 Order; appeal; transcript; cost; standard of review.

If any railroad company, party to said proceedings, shall be dissatisfied with said order it may appeal therefrom to the district court in the county in which said city or village is situated. Such appeal shall be perfected by the railroad company filing, with the city clerk of said city or village within ten days after said order is served upon it, a written notice of its intention to appeal therefrom. Within twenty days after the filing of such notice of appeal the city or village clerk shall file with the clerk of the district court of said county a transcript containing the complaint and the order appealed from together with such other documents as may have been filed in said proceedings. The railroad company appealing shall pay to the city clerk the cost of preparing such transcript. Upon such appeal the district court, without jury, shall hear and determine de novo all of the issues determined by the said board except the question of whether or not the construction of said viaduct or subway is necessary for the public safety, convenience, and welfare. Said court shall hear and determine such an appeal promptly and speedily. Its decision shall be subject to review by appeal or otherwise as other judgments of the district court are reviewable.



18-623 Construction; approval by electors; ballot; appeal; effect.

The governing body of any such city or village shall, after agreeing with such railroad company or companies as provided in section 18-618 or after an order, other than one of dismissal, of the governing body, sitting as a board of equalization as provided in sections 18-620 to 18-622, at the next general election or at a special election called for the purpose, submit to the electors of the said city or village the question of whether such village or city and said railroad company or companies shall construct and maintain a viaduct or subway in accordance with any agreement made or in accordance with the order of the governing body of such city or village, and whether such city or village shall have the power to levy taxes or borrow money and pledge the property and credit of said city or village upon its negotiable bonds to pay its proportion of all costs connected therewith. The ballot shall contain concise statements, to be prepared by the city attorney, of the original ordinance declaring the necessity and, if said structure is to be constructed under the provisions of any agreement, a concise statement of the provisions of the agreement or, if it is to be constructed by virtue of an order of the governing body, a concise statement of said order, and in any instance a statement of the estimated amount of the costs of the construction and maintenance of said structure, including the cost of acquisition of or damage to property to be borne by said city or village and the method by which said share of such costs of such city or village is to be obtained. The city or village may, at its option, proceed with said election notwithstanding the pendency of any appeal of any railroad company as hereinbefore provided.



18-624 Approval by electors; governing body; powers.

If a majority of those voting on the proposition of the construction of said viaduct or subway approve the same by their vote, the governing body of any such city or village shall have the power to levy taxes, borrow money, and pledge the property and credit of said city or village upon its negotiable bonds in an amount not exceeding its proportion of the aggregate cost of the construction and maintenance of such viaduct or subway, and to pay for the acquisition of or damage to property by reason of such construction.



18-625 Approval by electors; governing body; duties.

If the construction is approved by the electors as hereinbefore provided, the governing body of such city or village shall (1) by resolution approve the detailed plans and specifications for such construction, including a map showing the exact location of such viaduct or subway, (2) by resolution make provision for the assumption of liability, the payment of consequential damages to property owners resulting from such proposed construction, and the payment of damages for property taken therefor, and (3) award and pay damages as provided in sections 76-704 to 76-724.



18-626 Streets and highways; use.

Such city or village may appropriate any existing street or highway therefor and may acquire, extend, widen, or enlarge any street or highway for such purpose.



18-627 Private property; condemnation; resolution; requirements; procedure.

When it shall become necessary to appropriate or damage any private property for the construction of such viaduct or subway, such appropriation shall be made by resolution. The resolution to be headed Viaduct Resolution shall be published once each week for three weeks in a daily or weekly newspaper published in such city or village or in general circulation therein. The publication shall be sufficient notice to the owners, occupants, and parties interested, and all parties having equitable interest therein. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



18-628 Repealed. Laws 1951, c. 101, § 127.



18-629 Repealed. Laws 1951, c. 101, § 127.



18-630 Repealed. Laws 1951, c. 101, § 127.



18-631 Repealed. Laws 1951, c. 101, § 127.



18-632 Repealed. Laws 1951, c. 101, § 127.



18-633 Construction; cost; deposit; mandamus.

When any such project has been agreed to or when the division of costs has been otherwise finally determined and when such proposal has been approved by a vote all in the manner heretofore provided, the railroad company or companies affected shall within ten days' notice or demand deposit with the treasurer of the governing body the amount of its proportionate share so determined. The district court is hereby given jurisdiction upon the application of the governing body of the municipality to compel such deposit by mandamus together with such penalties as may be found and deemed reasonable by the court.



18-634 Construction; contract; letting.

After such city or village has made provisions for financing its proportionate share of the costs and has complied with the provisions of sections 18-617 to 18-636, and the provisions of section 18-633 have been complied with, it shall proceed to construct, in accordance with plans and specifications previously approved, such viaduct or subway, or such city or village is hereby authorized to contract for such construction in accordance with such plans and specifications. Any such contract shall be let as provided by law.



18-635 Railroad company; obligations; sections; effect.

Nothing in sections 18-617 to 18-636 shall modify, change, or abrogate any obligation of any railroad company or companies to maintain, reconstruct, or keep in repair any viaduct or subway heretofore built or any replacement thereof under any agreement, statute, or ordinance previously in effect.

This section is not a special saving clause but is a proviso. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



18-636 Sections, how construed.

Nothing in sections 18-617 to 18-636 shall be construed to repeal or amend any statute except those statutes hereinafter specifically repealed, but shall be construed as independent, supplemental, and additional thereto, and as an independent act to provide the entire powers, facilities, and expenditures necessary to accomplish the elimination of grade crossings in the manner herein specified. No other statute shall be effectual as a limitation upon the powers or proceedings herein contained. Other statutes may be relied upon, if need be, to supplement and effectuate the purposes herein contained.

This section is not a special saving clause but is a proviso. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



18-701 Transferred to section 13-1401.



18-701.01 Transferred to section 13-1402.



18-702 Transferred to section 13-1403.



18-703 Transferred to section 13-1404.



18-704 Transferred to section 13-1405.



18-705 Transferred to section 13-1406.



18-706 Transferred to section 13-1407.



18-707 Transferred to section 13-1408.



18-708 Transferred to section 13-1409.



18-709 Transferred to section 13-1410.



18-710 Transferred to section 13-1411.



18-711 Transferred to section 13-1412.



18-712 Transferred to section 13-1413.



18-713 Transferred to section 13-1414.



18-714 Transferred to section 13-1415.



18-715 Transferred to section 13-1416.



18-716 Transferred to section 13-1417.



18-801 Repealed. Laws 1997, LB 269, § 80.



18-802 Repealed. Laws 1997, LB 269, § 80.



18-803 Repealed. Laws 1997, LB 269, § 80.



18-804 Repealed. Laws 1997, LB 269, § 80.



18-805 Repealed. Laws 1997, LB 269, § 80.



18-806 Repealed. Laws 1997, LB 269, § 80.



18-807 Repealed. Laws 1997, LB 269, § 80.



18-901 Transferred to section 13-1001.



18-902 Transferred to section 13-1002.



18-903 Transferred to section 13-1003.



18-904 Transferred to section 13-1004.



18-905 Transferred to section 13-1005.



18-906 Transferred to section 13-1006.



18-1001 Public policy; sites; acquisition; conveyance to state; construction of buildings.

The Legislature hereby declares the public policy of the State of Nebraska to be that the acquisition of real estate sites for the construction of state armories within the corporate limits of cities or villages for the uses and purposes of the Nebraska National Guard and State Guard is a matter of general state concern and that the use of said sites is a state use and not a city, village or local use. One of the corporate purposes of all cities and villages is hereby declared to be to acquire real estate sites within their corporate limits and to convey the same without consideration to the State of Nebraska for the uses and purposes of the Nebraska National Guard and State Guard, as provided in sections 18-1002 to 18-1005. Notwithstanding any more general or special law respecting armories in force and effect in this state, the local governing bodies of cities or villages therein are hereby empowered by ordinance to acquire through the exercise of the right of eminent domain, or otherwise, real estate to be used as a site or sites for the construction of state armories to be devoted to the uses and purposes of the Nebraska National Guard and State Guard and to convey such real estate without consideration, when acquired, to the State of Nebraska to the end that through state aid or federal aid, or both, state armory buildings may be constructed thereon without cost to such cities or villages other than the cost to said cities or villages of said real estate so acquired and conveyed.



18-1002 Site; purchase; payment.

Whenever the Nebraska National Guard and State Guard desire any city or village in this state to acquire at the cost of not to exceed ten thousand dollars to such city or village by condemnation, or otherwise, any lot, piece or parcel of land within the corporate limits of such city or village for a state armory site, the Adjutant General shall notify the municipal clerk of the local governing body thereof in writing to that effect. The clerk shall present the notice to the local governing body at its next regular or special meeting; and, if a majority of the members thereof, the vote thereon to be recorded by yeas and nays in the minutes of the proceedings of such city or village, shall favor the acquisition of said lot, piece or parcel of land, as aforesaid, they shall so order by resolution duly passed and approved and spread at large upon the minutes. The mayor or chairman of the board of trustees, as the case may be, shall thereupon designate a committee from the local governing body to negotiate with the owner or owners of said real estate for the purchase thereof for the purposes and uses aforesaid. If the committee and the owners are able to agree on the price, value and title of the land, the committee shall report in writing its agreement with the owners to the local governing body. If the agreement is ratified, approved, and confirmed in all things by the local governing body by a majority vote of its members, by ordinance upon receipt of a deed properly executed, approved as to form and substance by the city or village attorney in writing, from the owner or owners, as grantors to the city or village, as the case may be, as grantee, said governing body shall direct the issuance through its proper officers of warrants upon the state armory site fund, as authorized by sections 18-1005 and 18-1006. Such warrants so issued shall be drawn payable to the owner or owners of the land.



18-1003 Site; condemnation; payment.

If the owner or owners and the committee cannot agree on the price, value, or title of the land, within a period of negotiation extending not more than ten days from the date of appointment of the committee by the local governing body, the committee shall report the fact of disagreement to the mayor and council or to the chairman and board of trustees, as the case may be. The municipal clerk shall forthwith notify in writing the Adjutant General to that effect. Whereupon it shall be the duty of the Attorney General, collaborating with the city or village attorney, to institute proper legal proceedings to acquire the land for state use through the exercise of the power of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. Payment of the award made or any other necessary costs or expenses incident to the condemnation suit shall be made by the city or village.



18-1004 Armory site; conveyances.

Notwithstanding any more general or special law respecting sale or conveyance of real estate now or hereafter owned by cities and villages in force and effect in this state, the local governing bodies thereof are hereby empowered by ordinance to direct their proper officers to execute deeds for conveyance of any real estate of such cities or villages without consideration to the State of Nebraska for the construction of state armory buildings thereon. Such construction shall be made without cost to such cities or villages.



18-1005 Tax levy; state armory site fund; use.

All cities or villages organized under the laws of the State of Nebraska shall have power and authority to levy a special tax each year of not more than five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village for the acquisition of real estate by agreement with the owner or owners or by condemnation as provided in sections 18-1002 and 18-1003 to be used for state armory sites. Such special levy shall be made by the same local governing body and shall be levied in the same manner as in the case of general city or village taxes. The proceeds of such levy shall inure and be credited to the state armory site fund which the local governing body is hereby authorized to create and manage. Revenue raised by such special levy shall be used only for the purpose of acquiring real estate for a state armory site within the corporate limits of such city or village or in the payment of warrants as authorized by section 18-1006.



18-1006 Warrants; issuance; amount; fund; purpose.

Any city or village may anticipate the collection of such tax to be budgeted and levied in its adopted budget statement and for that purpose may issue its warrants, in a sum amounting to eighty-five percent of the tax to be levied, as aforesaid, for the amount of any award issued in condemnation and for the costs and expenses incident thereto, as provided in section 18-1003. Warrants so issued shall be secured by such tax which shall be assessed and levied, as provided by law, and shall be payable only out of funds derived from such tax. In any case in which warrants are issued, as herein authorized, it shall be the duty of such city or village, on receipt of such tax when paid, to hold the same as a separate fund, to be known as the state armory site fund, to the amount of the warrants so issued, and the interest thereon, for the purpose of paying or redeeming such warrants.



18-1101 Refunding outstanding instruments; powers.

The mayor and council of any city or the chairman and board of trustees of any village of the State of Nebraska, which has issued valid pledge warrants, revenue bonds, revenue notes, or revenue debentures, which instruments are outstanding and unpaid, may take up and pay off any such outstanding instruments whenever the same can be done by lawful means by the issue and sale, or the issue and exchange therefor, of other pledge warrants, revenue bonds, revenue notes, or revenue debentures. Such instruments shall not be general obligations of the municipality. Any city or village which has issued and has outstanding valid pledge warrants, revenue bonds, revenue notes, or revenue debentures which are unpaid, some of which are secured by the pledge of the revenue and earnings of one public utility and others are secured by the pledge of the revenue and earnings of another public utility, may take up and pay off all such outstanding instruments by the issuance and sale of its combined revenue bonds or revenue notes which may be secured by the pledge of the revenue and earnings of any two or more of such public utilities; such a city or village may enter into such a contract or contracts in connection therewith as may be proper and necessary.



18-1102 Refunding instruments; how issued.

Whenever it is desired to issue pledge warrants, revenue bonds or revenue debentures under section 18-1101, the corporate authorities described therein shall, by resolution entered in the minutes of their proceedings, provide for the issuance and sale or exchange of the refunding instruments.



18-1201 Tax; amount; purposes.

All cities and villages organized under the laws of the State of Nebraska may levy a special tax each year of not more than five cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village for the special purposes set forth in this section. Such special levy shall be made by the same officers or board and be levied in the same manner as general city or village taxes. Revenue raised by such a special levy may be used for purchasing and maintaining public safety equipment, including, but not limited to, vehicles or rescue or emergency first-aid equipment for a fire or police department of such city or village, for purchasing real estate for fire or police station quarters or facilities, for erecting, building, altering, or repairing fire or police station quarters or facilities, for purchasing, installing, and equipping an emergency alarm or communication system, or for paying off bonds authorized by section 18-1202. Such revenue may be accumulated in a sinking fund or sinking funds to be used for any such purpose.

Territory annexed to village was subject to taxation for fire protection. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).



18-1202 Tax anticipation bonds; issuance; interest; redemption.

Any city or village which has levied or intends to levy a tax as authorized by section 18-1201 for the purposes stated in such section may anticipate the collection of such taxes, including the anticipation of collections from levies to be made in future years, and for such purpose may issue tax anticipation bonds which shall be payable in not exceeding twenty years and may bear interest, payable annually or semiannually, at such rate or rates as the mayor and council or chairperson and board of trustees may determine. The total of principal and interest payable on such bonds in any calendar year shall not exceed ninety percent of the anticipated tax collection for such calendar year on the assumption that the taxable valuation for such city or village in all succeeding years shall be the same as the taxable valuation most recently determined prior to passage of the ordinance authorizing such bonds and applying the tax levy made or agreed to be made by the city or village, but not exceeding five cents on each one hundred dollars, and using tax due and delinquency dates in effect at the time of passage of the bond ordinance. The city or village may agree in such bond ordinance to make and to continue to make a levy under section 18-1201 until such bonds and interest thereon are fully paid. Such bonds shall be secured by such tax so assessed and levied and shall be payable only out of the funds derived from such tax. It shall be the duty of such city or village on receipt of such taxes to hold the same as a separate fund to the amount of the bonds so issued and the interest thereon for the purpose of paying or redeeming such bonds.



18-1203 Musical and amusement organizations; tax; amount; petition for higher tax; election.

All incorporated cities and villages within the State of Nebraska are hereby expressly authorized, upon a three-fourths vote of all of the members elected to the city or village board, to levy not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such cities or villages each year to establish and maintain a vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments within such city or village limits for the people of such city or village and locality. When such vote has been so made and recorded by the city council or village board, a tax of not to exceed two and one-tenth cents on each one hundred dollars of the taxable value of all the taxable property of such city or village shall be levied by such city or village, in addition to all other general and special taxes, for the support, maintenance, and necessary expenses of such vocal, instrumental, or amusement organization. Any incorporated city or village may levy each year a tax of not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such municipality for the maintenance of a municipal band or other vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments when a petition signed by ten percent of the legal voters of an incorporated city or village, as shown by the last regular municipal election, is filed with the clerk of the city or village and requests the following question to be submitted to the voters of the city or village: Shall a tax of not exceeding .............. cents on each one hundred dollars upon the taxable value of all the taxable property of ................, Nebraska, be levied each year for the purpose of providing a fund for the maintenance of a municipal band or other vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments? When such petition is filed, the board of trustees, council, or city commission shall cause the question to be submitted to the voters of the city or village at the next general municipal election, and if a majority of the votes cast at the election favor such proposition, the board of trustees, council, or city commission shall then levy such tax to maintain such municipal band or other vocal, instrumental, or amusement organization for the purposes enumerated in this section.



18-1204 Musical and amusement organizations; power to tax; withdrawal; reauthorization.

When a petition signed by ten percent of the legal voters of such incorporated city or village, as shown by the last regular municipal election, is filed with the clerk of the city or village requesting that the question be submitted to the voters of withdrawing the authority to tax under section 18-1203, the board of trustees or city council or commissioners shall submit the question of withdrawal at the next general municipal election. The question on the ballot shall be as follows: Shall the power heretofore granted in ............, Nebraska, to levy a tax of ........... cents on each one hundred dollars upon the taxable value of all the taxable property of such city or village for the purpose of providing a fund for the maintenance of a municipal band or other vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments be withdrawn? If a majority of the votes cast favor such withdrawal, no further levy for the purpose shall thereafter be made until the proposition is again resubmitted to the people. After the proposition for withdrawing the right to tax has carried, no further submission of a proposition to levy the tax shall be made for at least two years.



18-1205 Musical and amusement organizations; tax; inclusion in appropriation ordinance.

When any incorporated city or village has voted as required by section 18-1203 to establish and maintain a vocal, instrumental, or amusement organization, there shall thereafter be included in the annual estimate of expenses of the city or village a levy of not to exceed two and one-tenth cents or three and five-tenths cents on each one hundred dollars, as the case may be, upon the taxable value of the taxable property of such city or village for each year for the purpose. The levy so made shall be included in the appropriation ordinance.



18-1206 Musical and amusement organizations; leader; employment.

Every such vocal, instrumental or amusement organization herein contemplated shall be under the instruction and guidance of a leader, who may be nominated in the first instance by the organization or association but whose nomination, term of employment, and compensation shall be subject to the approval of the city council of said city or village board of said village.



18-1207 Musical and amusement organizations; rules and regulations.

The city council of each such city, or village board of each such village, making provision for any vocal, instrumental or amusement organization, shall make and adopt all suitable and necessary rules, regulations, and bylaws concerning the government, organization, expenditures, and other necessary matters pertaining to such organization, and for that purpose shall appoint and designate three members of the city council or village board as a committee on municipal amusements and entertainments.



18-1208 Occupation tax; imposition or increase; election; procedure.

(1) Except as otherwise provided in this section, after July 19, 2012, a municipality may impose a new occupation tax or increase the rate of an existing occupation tax, which new occupation tax or increased rate of an existing occupation tax is projected to generate annual occupation tax revenue in excess of the applicable amount listed in subsection (2) of this section, pursuant to section 14-109, 15-202, 15-203, 16-205, or 17-525 if the question of whether to impose the tax or increase the rate of an existing occupation tax has been submitted at an election held within the municipality and in which all registered voters shall be entitled to vote on the question. The officials of the municipality shall order the submission of the question by submitting a certified copy of the resolution proposing the tax or tax rate increase to the election commissioner or county clerk at least fifty days before the election. The election shall be conducted in accordance with the Election Act. If a majority of the votes cast upon the question are in favor of the new tax or increased rate of an existing occupation tax, then the governing body of such municipality shall be empowered to impose the new tax or to impose the increased tax rate. If a majority of those voting on the question are opposed to the new tax or increased rate, then the governing body of the municipality shall not impose the new tax or increased rate but shall maintain any existing occupation tax at its current rate.

(2) The applicable amount of annual revenue for each new occupation tax or annual revenue raised by the increased rate for an existing occupation tax for purposes of subsection (1) of this section is:

(a) For cities of the metropolitan class, six million dollars;

(b) For cities of the primary class, three million dollars;

(c) For cities of the first class, seven hundred thousand dollars; and

(d) For cities of the second class and villages, three hundred thousand dollars.

(3) After July 19, 2012, a municipality shall not be required to submit the following questions to the registered voters:

(a) Whether to change the rate of an occupation tax imposed for a specific project which does not provide for deposit of the tax proceeds in the municipality's general fund; or

(b) Whether to terminate an occupation tax earlier than the determinable termination date under the original question submitted to the registered voters.

This subsection applies to occupation taxes imposed prior to, on, or after July 19, 2012.

(4) The provisions of this section do not apply to an occupation tax subject to section 86-704.



18-1209 Repealed. Laws 1947, c. 179, § 4.



18-1210 Repealed. Laws 1947, c. 179, § 4.



18-1211 Repealed. Laws 1947, c. 179, § 4.



18-1212 Repealed. Laws 1947, c. 179, § 4.



18-1213 Repealed. Laws 1947, c. 179, § 4.



18-1214 Motor vehicles; annual motor vehicle fee; use.

(1) Except as otherwise provided in subsection (3) of this section, the governing body of any city or village shall have power to require any individual whose primary residence or person who owns a place of business which is within the limits of the city or village and that owns and operates a motor vehicle within such limits to pay an annual motor vehicle fee and to require the payment of such fee upon the change of ownership of such vehicle. All such fees which may be provided for under this subsection shall be used exclusively for constructing, repairing, maintaining, or improving streets, roads, alleys, public ways, or parts thereof or for the amortization of bonded indebtedness when created for such purposes.

(2) No motor vehicle fee shall be required under this section if (a) a vehicle is used or stored but temporarily in such city or village for a period of six months or less in a twelve-month period, (b) an individual does not have a primary residence or a person does not own a place of business within the limits of the city or village and does not own and operate a motor vehicle within the limits of the city or village, or (c) an individual is a full-time student attending a postsecondary institution within the limits of the city or village and the motor vehicle's situs under the Motor Vehicle Certificate of Title Act is different from the place at which he or she is attending such institution.

(3) After December 31, 2012, no motor vehicle fee shall be required of any individual whose primary residence is or person who owns a place of business within the extraterritorial zoning jurisdiction of such city or village.

(4) The fee shall be paid to the county treasurer of the county in which such city or village is located when the registration fees as provided in the Motor Vehicle Registration Act are paid. Such fees shall be credited by the county treasurer to the road fund of such city or village.

(5) For purposes of this section:

(a) Limits of the city or village includes the extraterritorial zoning jurisdiction of such city or village; and

(b) Person includes bodies corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, cooperatives, and associations. Person does not include any federal, state, or local government or any political subdivision thereof.



18-1215 Special assessment district; ordinance; file copy with register of deeds.

Whenever a municipality has enacted an ordinance creating a special assessment district, it shall be the duty of such municipality to file a copy of such ordinance in the office of the register of deeds of the county.



18-1216 Collection of special assessments; powers; notice; liability.

(1) Any city of the metropolitan, primary, first, or second class or any village shall have authority to collect the special assessments which it levies and to perform all other necessary functions related thereto including foreclosure. The governing body of any city or village collecting its own special assessments shall direct that notice that special assessments are due shall be mailed or otherwise delivered to the last-known address of the person against whom such special assessments are assessed or to the lending institution or other party responsible for paying such special assessments. Failure to receive such notice shall not relieve the taxpayer from any liability to pay such special assessments and any interest or penalties accrued thereon.

(2) A city of the second class or village collecting its own assessments under this section shall (a) file notice of the assessments and the amount of assessment being levied for each lot or tract of land to the register of deeds of the county in which the municipality is located and (b) file a release of assessment upon final payment of each assessment with the register of deeds. Such register of deeds shall index the assessment against the individual lots and tracts of land and have such information available to the public.



18-1217 Transferred to section 13-311.



18-1218 Transferred to section 13-312.



18-1219 Transferred to section 13-313.



18-1220 Transferred to section 13-314.



18-1221 Pension or retirement system; tax; amount; use.

Subject to the levy limitations contained in section 77-3442, but notwithstanding any limitations in any other law or city home rule charter, any city or village of this state which provides a pension or retirement system for all or a portion of its employees shall levy a tax in addition to all other taxes in order to defray the cost to such city or village in meeting the obligations arising by reason of providing such pension or retirement system. The revenue so raised shall be limited to the amount required to defray the cost to such city or village in meeting the obligations arising by reason of providing such pension or retirement system, and shall be used for no other purpose.



18-1301 Transferred to section 19-924.



18-1302 Transferred to section 19-925.



18-1303 Transferred to section 19-926.



18-1304 Transferred to section 19-927.



18-1305 Transferred to section 19-928.



18-1306 Transferred to section 19-929.



18-1307 Repealed. Laws 1967, c. 85, § 3.



18-1401 Transferred to section 13-315.



18-1402 Transferred to section 13-316.



18-1501 Acquisition; buildings; improvements; authorized; charges.

Any city or village, within the State of Nebraska, is hereby authorized to acquire by lease, for a term not to exceed twenty-five years, purchase, condemnation, or otherwise, the necessary land within or without such city or village for the purpose of establishing an aviation field and to erect thereon such buildings and make such improvements, as may be necessary for the purpose of adapting the field to the use of aerial traffic, and may, from time to time, fix and establish a schedule of charges for the use thereof, which charges shall be used in connection with the maintenance and operation of any such field and the activities thereof. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

City is liable for negligence in operation of aviation field. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

A majority vote is sufficient to authorize issuance of bonds to establish aviation field under home rule charter of the city of Lincoln. State ex rel. City of Lincoln v. Johnson, 117 Neb. 301, 220 N.W. 273 (1928).



18-1502 Bonds; terms; interest; approval by electors.

For the purpose of acquiring and improving an aviation field as authorized in section 18-1501, any city or village may issue and sell bonds of such city or village to be designated aviation field bonds to provide the necessary funds therefor in an amount not to exceed seven-tenths of one percent of the taxable valuation of all the taxable property in such city or village. Such bonds shall become due in not to exceed twenty years from the date of issuance and shall draw interest payable semiannually or annually. Such bonds may not be sold for less than par and in no case without the proposition of issuing the same having first been submitted to the legal electors of such city or village at a general or special election held therein and a majority of the votes cast upon the question of issuing the bonds being in favor thereof. The authority to sell such bonds shall not be limited by any other or special provision of law found elsewhere outside of sections 18-1501 to 18-1509.

Airport Authority Act did not amend this section as it was an independent act dealing with a different subject. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).

This section relates to right of municipality to acquire an airport or other air navigation facility. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



18-1503 Tax in lieu of bonds; amount; approval by electors; limitations.

For the purpose of acquiring and improving the aviation field, the city or village may, in lieu of issuing and selling bonds, levy an annual tax of not to exceed seven cents on each one hundred dollars upon the taxable value of all the taxable property within the corporate limits of such city or village, which tax shall not be levied or collected until the proposition of levying the same has first been submitted to the legal electors of such city or village at a general or special election held therein and the majority of votes cast upon the question of levying such tax are in favor thereof. Such levy shall be authorized for a term not exceeding ten years, and the proposition submitted to the electors shall specify the number of years for which it is proposed to levy such tax. If funds for such purposes are raised by the levy of tax, no part of the funds so accruing shall be used for any other purpose.

Airport Authority Act did not amend this section as it was an independent act dealing with a different subject. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



18-1504 Acquisition by lease; election unnecessary.

It shall not be necessary, in order to acquire the necessary land for an aviation field by lease, to submit the proposition of such acquisition by lease to the legal voters of such city or village.



18-1505 Construction, leasing, improvement, maintenance, and management; annual tax; election not required.

For the purpose of the construction, leasing, improvement, maintenance, and management of an aviation field and for the payment of persons employed in the performance of labor in connection therewith, any city or village may, without a vote of the legal electors, levy an annual tax of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village. No part of the funds so levied and collected shall be used for any other purpose.

Airport Authority Act did not amend this section as it was an independent act dealing with a different subject. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



18-1506 Repealed. Laws 2001, LB 173, § 22.



18-1507 Site; federal and state specifications.

No airport or land intended for airport purposes shall be acquired by any city or village through the issue and sale of bonds, or the levy of taxes, unless the site, when developed and ready for public use, meets federal and state specifications for an airport open to the public.



18-1508 Ordinances, rules, and regulations; authorized; applicability.

The legislative body of any city or village shall have power to make and enforce such ordinances, rules, and regulations as shall lawfully be made, for the control and supervision of any airport, landing field, or airdrome acquired, established, or operated by it, and for the control of aircraft and airmen, but such ordinances, rules, and regulations shall not conflict with the rules and regulations for the navigation of aircraft promulgated by the United States Government. This power shall extend to the space above the lands and waters included within the limits of such city or village, and to the space above any airport, landing field, or airdrome outside its limits.



18-1509 Lease or disposition; when authorized.

The governing body of any city or village, authorized by section 18-1501 to acquire an aviation field, shall have power to lease or dispose of the same or any portion thereof when the public need will not thereby be injured.

Municipality may lease an airport or other air navigation facility. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



18-1601 Repealed. Laws 1961, c. 285, § 1.



18-1602 Repealed. Laws 1961, c. 285, § 1.



18-1603 Repealed. Laws 1961, c. 285, § 1.



18-1604 Repealed. Laws 1961, c. 285, § 1.



18-1605 Repealed. Laws 1961, c. 285, § 1.



18-1606 Repealed. Laws 1961, c. 285, § 1.



18-1607 Repealed. Laws 1961, c. 285, § 1.



18-1608 Repealed. Laws 1961, c. 285, § 1.



18-1609 Repealed. Laws 1961, c. 285, § 1.



18-1610 Repealed. Laws 1961, c. 285, § 1.



18-1611 Repealed. Laws 1961, c. 285, § 1.



18-1612 Repealed. Laws 1961, c. 285, § 1.



18-1613 Repealed. Laws 1961, c. 285, § 1.



18-1614 Transferred to section 13-1101.



18-1615 Transferred to section 13-1102.



18-1616 Transferred to section 13-1103.



18-1617 Transferred to section 13-1104.



18-1618 Transferred to section 13-1105.



18-1619 Transferred to section 13-1106.



18-1620 Transferred to section 13-1107.



18-1621 Transferred to section 13-1108.



18-1622 Transferred to section 13-1109.



18-1623 Transferred to section 13-1110.



18-1701 Public records; disposition and destruction.

All cities and villages are empowered to provide for the disposition or destruction of public records when the records have been determined to be of no further legal, administrative, fiscal, or historical value by the State Records Administrator pursuant to sections 84-1201 to 84-1220; Provided, the provisions of this section shall not apply to the minutes of the clerk and the permanent ordinance and resolution books, or any other record classified as permanent by the State Records Administrator.



18-1702 Law enforcement; joint institute; trainees; costs and expenses.

Any city or village, in the State of Nebraska, is hereby authorized and empowered to pay from municipal funds the cost of training and the expenses of trainees, designated by its governing body, to attend the law enforcement institute jointly sponsored by the Police Officers Association of Nebraska and the Extension Division of the University of Nebraska and held periodically at the University of Nebraska at Lincoln, Nebraska.



18-1703 Ownership, possession, and transportation of concealed handguns; power of cities and villages; existing ordinance, permit, or regulation; null and void.

Cities and villages shall not have the power to regulate the ownership, possession, or transportation of a concealed handgun, as such ownership, possession, or transportation is authorized under the Concealed Handgun Permit Act, except as expressly provided by state law, and shall not have the power to require registration of a concealed handgun owned, possessed, or transported by a permitholder under the act. Any existing city or village ordinance, permit, or regulation regulating the ownership, possession, or transportation of a concealed handgun, as such ownership, possession, or transportation is authorized under the act, except as expressly provided under state law, and any existing city or village ordinance, permit, or regulation requiring the registration of a concealed handgun owned, possessed, or transported by a permitholder under the act, is declared to be null and void as against any permitholder possessing a valid permit under the act.



18-1704 Repealed. Laws 2000, LB 994, § 13.



18-1705 Road or street improvement; avoidance of menace to travel; additional land; acquisition by purchase, gift, or eminent domain.

Whenever any city or village shall need any additional land for the purpose of avoiding a menace to travel by caving, sliding, washing, or otherwise or for the purpose of improving, maintaining, or changing any road, street, alley, or other public highway, such city or village may acquire such needed land or an easement therein by purchase, gift, or eminent domain proceedings. Such land may be so acquired regardless of whether it is contiguous or noncontiguous to such road, street, alley, or highway, or within or without the corporate limits of such city or village. In case of eminent domain proceedings, the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



18-1706 Fire, police, and emergency service; provision outside limits of municipality.

Any city or village may by resolution authorize its fire or police departments or any portion thereof to provide fire, police, and emergency service outside of the limits of the municipality either within or without the state.



18-1707 Services, vehicles, and equipment; authority to contract for; requirements.

Any city or village shall have authority to contract with other political subdivisions, government agencies, public corporations, private persons, or groups for (1) compensation for services rendered by it or (2) the use of vehicles and equipment of the city or village. The services shall be of a type which the city or village is empowered to perform and the vehicles or equipment shall be of a type which the city or village is empowered to use, as otherwise provided by law. Any person performing the services shall have completed any training requirements of his or her profession as required by law. The compensation agreed upon shall be a legal charge and collectible by the entity rendering such services in any court of competent jurisdiction.



18-1708 Municipal employees; serving outside corporate limits; regular line of duty.

All municipal employees serving outside the corporate limits of the municipality as authorized in sections 18-1706 to 18-1709 shall be considered and held as serving in their regular line of duties as fully as if they were serving within the corporate limits of their own municipality.



18-1709 Fire protection; fire apparatus; emergency vehicles; contract with other municipalities.

Each and every municipality of this state is hereby authorized and empowered to make arrangements and contracts with any other municipality for the purpose of fire protection and for the use of fire apparatus and emergency vehicles and equipment.



18-1710 Repealed. Laws 1988, LB 369, § 4.



18-1711 Repealed. Laws 1973, LB 509, § 1.



18-1712 Fire training school; jointly sponsored; trainees; costs and expenses.

Any city or village in the State of Nebraska may pay from municipal funds the cost of training and the expenses of such members from each fire company as designated by its governing body to attend the fire training school jointly sponsored by the Nebraska State Volunteer Firefighter's Association, the State Fire Marshal, the Nebraska Forest Service-Fire Control, a division of the University of Nebraska Institute of Agriculture and Natural Resources, and the Nebraska Emergency Management Agency and held periodically at the state fire training school.



18-1713 Fire training school; maintained by city of the primary or metropolitan class; trainees; costs and expenses.

Any city or village in the State of Nebraska shall be authorized and empowered to enter into a contract with a fire department of any primary or metropolitan city that maintains a fire training school for its own firemen, to train such firemen as it might designate and may pay from municipal funds the cost of such training and all of the expenses of such designated trainees during the time that they are undergoing such training.



18-1714 Fire training school; approved by State Fire Marshal and Nebraska Emergency Management Agency; attendance.

Any city or village in the State of Nebraska is hereby authorized to send any person or persons designated by its governing body to attend any fire training school operating within the State of Nebraska and that has been approved as a proper fire department training school for such purposes by the State Fire Marshal and the Nebraska Emergency Management Agency.



18-1715 Airport; park; waterworks system; sewerage system; outside corporate limits; police jurisdiction.

Any municipality in Nebraska owning, controlling, or operating an airport, park, waterworks system, sewerage system, or any portion of the same, or any other municipal facility, outside the corporate limits of such municipality, may exercise police jurisdiction over the same, and with the same force and effect as though such properties were located within the corporate limits of such municipality.



18-1716 Suburban regulations; exceptions.

Any regulation of any municipality pertaining to any area outside of its corporate limits shall be subject to any lawful and existing regulation of another municipality pertaining to that same area except as otherwise provided by an agreement entered into pursuant to the Interlocal Cooperation Act or Joint Public Agency Act. However, any area annexed by any municipality shall be subject to the ordinances of such municipality after such annexation.

Zoning for counties and municipalities are governed by different statutes, and the provisions to eliminate overlapping refer to municipalities only. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



18-1716.01 Annexation; property contiguous to or abutting county road; effect.

Any city or village annexing property contiguous to or abutting upon any part of a county road shall be deemed to have annexed, without further action, all of the contiguous or abutting road at the time of such annexation, except that this section shall not apply to county roads separating counties.



18-1717 Repealed. Laws 1988, LB 809, § 1.



18-1718 Annexation; contest; limitation of action.

Any action or proceeding of any kind or nature, whether legal or equitable, which is brought to contest any annexation of property made after April 29, 1967, by any city or village, must be brought within one year from the effective date of the annexation or the same shall be forever barred. The period of time prescribed by this section for bringing an action shall not be tolled or extended by nonresidence or disability.



18-1719 Weeds; destruction and removal within right-of-way of railroads; powers; special assessment.

Any city or village may provide for the destruction and removal of specified portions of weeds and worthless vegetation within the right-of-way of all railroads within the corporate limits of any such city or village, and it may require the owner or owners of such right-of-way to destroy and remove the weeds or vegetation therefrom. If such owner or owners fail, neglect, or refuse, after ten days' written notice to remove the weeds or vegetation, such city or village, by its proper officers, shall destroy and remove the weeds or vegetation or cause the weeds or vegetation to be destroyed or removed and shall assess the cost thereof against such property as a special assessment. No city or village shall destroy or remove or otherwise treat such specified portions until after the time has passed in which the railroad company is required to destroy or remove such vegetation.



18-1720 Nuisances; definition; prevention; abatement.

All cities and villages in this state are hereby granted power and authority by ordinance to define, regulate, suppress and prevent nuisances, and to declare what shall constitute a nuisance, and to abate and remove the same. Every city and village is authorized to exercise such power and authority within its zoning jurisdiction.

A city of the primary class possesses authority to sue and suppress nuisances. City of Lincoln v. ABC Books, Inc., 238 Neb. 378, 470 N.W.2d 760 (1991).



18-1721 Comprehensive zoning ordinance; requirements for street dedication.

In order to lessen congestion on the streets and to facilitate adequate provisions for community utilities and facilities such as transportation, any city or village which has a comprehensive zoning ordinance is authorized to require that no building or structure shall be erected or enlarged upon any lot in any zoning district unless the half of the street adjacent to such lot has been dedicated to its comprehensive plan width. The maximum area of land required to be so dedicated shall not exceed twenty-five percent of the area of any such lot and the dedication shall not reduce such a lot below a width of fifty feet or an area of five thousand square feet. Any owner of such a lot may submit an application for a variance and the municipality shall provide a procedure for such application to prevent unreasonable hardship under the facts of each case. The authority granted herein is in addition to the authority of the municipality to require dedication of right-of-way as a condition of subdivision approval.

A city may not require a property owner to dedicate private property for some future public purpose as a condition for receiving a building permit unless such future use is directly occasioned by the construction for which the permit is sought. In other cases, eminent domain proceedings are required and compensation must be paid. Simpson v. City of North Platte, 206 Neb. 240, 292 N.W.2d 297 (1980).



18-1722 Buildings; repair, rehabilitate, or demolish; remove; cost; special assessment; civil action.

If any owner of any building or structure fails, neglects, or refuses to comply with notice by or on behalf of any city or village to repair, rehabilitate, or demolish and remove a building or structure which is an unsafe building or structure and a public nuisance, the city or village may proceed with the work specified in the notice to the property owner. A statement of the cost of such work shall be transmitted to the governing body. The governing body may:

(1) Levy the cost as a special assessment against the lot or real estate upon which the building or structure is located. Such special assessment shall be a lien on the real estate and shall be collected in the manner provided for special assessments; or

(2) Collect the cost from the owner of the building or structure and enforce the collection by civil action in any court of competent jurisdiction.

The notice provided an owner was not sufficient to meet due process requirements where the notice did not inform the owner of the specific allegations concerning the building's condition or what was necessary in order to repair or rehabilitate the structure. Blanchard v. City of Ralston, 4 Neb. App. 692, 549 N.W.2d 652 (1996).



18-1722.01 Property or building; unsafe or unfit for human occupancy; duties.

Whenever the governing body of a municipality of the metropolitan class has decided by resolution or a municipality of any other class has made a determination that a property is unsafe or unfit for human occupancy because of one or more violations of its minimum standard housing ordinance or has decided by resolution or other determination, whichever is applicable, that a building is unsafe because of one or more violations of its dangerous building code ordinance, it shall be the duty of such municipality to post the property accordingly, and to file a copy of such determination or resolution in the office of the register of deeds of the county to be recorded. No fee shall be charged for such recording or for the release of such recording.



18-1723 Firefighter; police officer; presumption of death or disability; rebuttable.

Whenever any firefighter who has served a total of five years as a member of a paid fire department of any city in this state or any police officer of any city or village, including any city having a home rule charter, shall suffer death or disability as a result of hypertension or heart or respiratory defect or disease, there shall be a rebuttable presumption that such death or disability resulted from accident or other cause while in the line of duty for all purposes of the Police Officers Retirement Act, Chapter 15, article 10, sections 16-1020 to 16-1042, and any firefighter's or police officer's pension plan established pursuant to any home rule charter, the Legislature specifically finding the subject of this section to be a matter of general statewide concern. The rebuttable presumption shall apply to death or disability as a result of hypertension or heart or respiratory defect or disease after the firefighter or police officer separates from his or her applicable employment if the death or disability occurs within three months after such separation. Such rebuttable presumption shall apply in any action or proceeding arising out of death or disability incurred prior to December 25, 1969, and which has not been processed to final administrative or judicial conclusion prior to such date.

The clear import of the language of this section is that the rebuttable presumption it creates applies only for purposes of the designated pension plans and retirement systems and not to workers' compensation cases. Spangler v. State, 233 Neb. 790, 448 N.W.2d 145 (1989).



18-1724 Discrimination; employment, public accommodations, and housing; ordinance to prevent.

Notwithstanding any other law or laws heretofore enacted, all cities and villages in this state shall have the power by ordinance to define, regulate, suppress, and prevent discrimination on the basis of race, color, creed, religion, ancestry, sex, marital status, national origin, familial status as defined in section 20-311, handicap as defined in section 20-313, age, or disability in employment, public accommodation, and housing and may provide for the enforcement of such ordinances by providing appropriate penalties for the violation thereof. It shall not be an unlawful employment practice to refuse employment based on a policy of not employing both husband and wife if such policy is equally applied to both sexes.



18-1725 Repealed. Laws 1973, LB 45, § 125.



18-1726 Repealed. Laws 1973, LB 45, § 125.



18-1727 Repealed. Laws 1973, LB 45, § 125.



18-1728 Repealed. Laws 1973, LB 45, § 125.



18-1729 Violations bureau; purpose; payment of penalties.

Any incorporated city or village may, by ordinance, establish a violations bureau for the collection of penalties for nonmoving traffic violations. Such violations shall not be subject to prosecution in the courts except when payment of the penalty is not made within the time prescribed by ordinance. When payment is not made within such time, the violations may be prosecuted in the same manner as other ordinance violations.



18-1730 Transferred to section 13-308.



18-1731 Transferred to section 13-309.



18-1732 Expiration of act.



18-1733 Expiration of act.



18-1734 Expiration of act.



18-1735 Transferred to section 13-604.



18-1735.01 Transferred to section 13-605.



18-1736 Handicapped or disabled persons; designation of parking spaces.

(1) A city or village may designate parking spaces, including access aisles, for the exclusive use of (a) handicapped or disabled persons whose motor vehicles display the distinguishing license plates issued to handicapped or disabled persons pursuant to section 60-3,113, (b) handicapped or disabled persons whose motor vehicles display a distinguishing license plate issued to a handicapped or disabled person by another state, (c) such other handicapped or disabled persons or temporarily handicapped or disabled persons whose motor vehicles display a handicapped or disabled parking permit, and (d) such other motor vehicles which display a handicapped or disabled parking permit.

(2) If a city or village so designates a parking space or access aisle, it shall be indicated by posting aboveground and immediately adjacent to and visible from each space or access aisle a sign as described in section 18-1737. In addition to such sign, the space or access aisle may also be indicated by blue paint on the curb or edge of the paved portion of the street adjacent to the space or access aisle.

(3) For purposes of sections 18-1736 to 18-1741.07:

(a) Access aisle has the same meaning as in section 60-302.01;

(b) Handicapped or disabled parking permit has the same meaning as in section 60-331.01;

(c) Handicapped or disabled person has the same meaning as in section 60-331.02; and

(d) Temporarily handicapped or disabled person has the same meaning as in section 60-352.01.



18-1737 Handicapped or disabled persons; offstreet parking facility; onstreet parking; designation; removal of unauthorized vehicle; penalty; state agency, defined.

(1) Any city or village, any state agency, and any person in lawful possession of any offstreet parking facility may designate stalls or spaces, including access aisles, in such facility owned or operated by the city, village, state agency, or person for the exclusive use of handicapped or disabled persons whose motor vehicles display the distinguishing license plates issued to such individuals pursuant to section 60-3,113, such other handicapped or disabled persons or temporarily handicapped or disabled persons whose motor vehicles display a handicapped or disabled parking permit, and such other motor vehicles which display a handicapped or disabled parking permit. Such designation shall be made by posting aboveground and immediately adjacent to and visible from each stall or space, including access aisles, a sign which is in conformance with the Manual on Uniform Traffic Control Devices adopted pursuant to section 60-6,118 and the federal Americans with Disabilities Act of 1990 and the federal regulations adopted in response to the act, as the act and the regulations existed on January 1, 2011.

(2) The owner or person in lawful possession of an offstreet parking facility, after notifying the police or sheriff's department, as the case may be, and any city, village, or state agency providing onstreet parking or owning, operating, or providing an offstreet parking facility may cause the removal, from a stall or space, including access aisles, designated exclusively for handicapped or disabled persons or temporarily handicapped or disabled persons or motor vehicles for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons, of any vehicle not displaying the proper handicapped or disabled parking permit or the distinguishing license plates specified in this section if there is posted aboveground and immediately adjacent to and visible from such stall or space, including access aisles, a sign which clearly and conspicuously states the area so designated as a tow-in zone.

(3) A person who parks a vehicle in any onstreet parking space or access aisle which has been designated exclusively for handicapped or disabled persons or temporarily handicapped or disabled persons or motor vehicles for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons, or in any so exclusively designated parking space or access aisle in any offstreet parking facility, without properly displaying the proper license plates or handicapped or disabled parking permit or when the handicapped or disabled person to whom or for whom, as the case may be, the license plate or permit is issued will not enter or exit the vehicle while it is parked in the designated space or access aisle shall be guilty of a handicapped parking infraction as defined in section 18-1741.01 and shall be subject to the penalties and procedures set forth in sections 18-1741.01 to 18-1741.07. The display on a motor vehicle of a distinguishing license plate or permit issued to a handicapped or disabled person by and under the duly constituted authority of another state shall constitute a full and complete defense in any action for a handicapped parking infraction as defined in section 18-1741.01. If the identity of the person who parked the vehicle in violation of this section cannot be readily determined, the owner or person in whose name the vehicle is registered shall be held prima facie responsible for such violation and shall be guilty and subject to the penalties and procedures described in this section. In the case of a privately owned offstreet parking facility, a city or village shall not require the owner or person in lawful possession of such facility to inform the city or village of a violation of this section prior to the city or village issuing the violator a handicapped parking infraction citation.

(4) For purposes of this section and section 18-1741.01, state agency means any division, department, board, bureau, commission, or agency of the State of Nebraska created by the Constitution of Nebraska or established by act of the Legislature, including the University of Nebraska and the Nebraska state colleges, when the entity owns, leases, controls, or manages property which includes offstreet parking facilities.



18-1738 Repealed. Laws 2014, LB 657, § 14.



18-1738.01 Repealed. Laws 2014, LB 657, § 14.



18-1738.02 Repealed. Laws 2014, LB 657, § 14.



18-1739 Repealed. Laws 2014, LB 657, § 14.



18-1740 Repealed. Laws 2014, LB 657, § 14.



18-1741 Repealed. Laws 2014, LB 657, § 14.



18-1741.01 Handicapped parking infraction, defined; citation issuance; enforcement on state property.

(1) For purposes of sections 18-1741.01 to 18-1741.07, handicapped parking infraction means the violation of any statute or ordinance regulating (a) the use of parking spaces, including access aisles, designated for use by handicapped or disabled persons, (b) the unauthorized possession, use, or display of handicapped or disabled parking permits, or (c) the obstruction of any wheelchair ramps constructed or created in accordance and in conformity with the federal Americans with Disabilities Act of 1990, as the act existed on May 31, 2001.

(2) For any offense classified as a handicapped parking infraction, a handicapped parking citation may be issued by any peace officer or by any person designated by ordinance or resolution approved by a governing board of a county, city, or village to exercise the authority to issue a citation for any handicapped parking infraction. Such authorization shall be carried out in the manner specified in sections 18-1741.03 and 18-1741.04.

(3) A state agency as defined in section 18-1737 which owns, leases, controls, or manages state property on which public parking is allowed may enter into an agreement with the governing board of the county, city, or village in which the state property or any portion of it is located to allow the political subdivision to enforce sections 18-1736 to 18-1741.07 on such state property.



18-1741.02 Handicapped parking infraction; penalties; suspension of permit; fine.

(1) Any person found guilty of a handicapped parking infraction shall be fined (a) not more than one hundred fifty dollars for the first offense, (b) not more than three hundred dollars for a second offense within a one-year period, and (c) not more than five hundred dollars for a third or subsequent offense within a one-year period.

(2) In addition to any fine imposed under subsection (1) of this section, any person found guilty of a handicapped parking infraction under section 60-3,113.06 shall be subject to suspension of such person's handicapped or disabled parking permit for six months and such other punishment as may be provided by local ordinance. In addition, the court shall impose a fine of not more than two hundred fifty dollars which may be waived by the court if, at the time of sentencing, all handicapped or disabled parking permits issued to or in the possession of the offender are returned to the court. At the expiration of such six-month period, a suspended handicapped or disabled parking permit may be renewed in the manner provided for renewal of the original permit.



18-1741.03 Handicapped parking infraction; citation form; Supreme Court; powers.

To insure uniformity, the Supreme Court may prescribe the form of the handicapped parking citation to be used for handicapped parking infractions. The handicapped parking citation shall include a description of the handicapped parking infraction, the time and place at which the person cited is to appear, a warning that failure to appear in accordance with the command of the citation is a punishable offense, and such other matter as the Supreme Court deems appropriate, but shall not include a place for the cited person's social security number. The handicapped parking citation shall provide space for an affidavit by a peace officer certifying that the recipient of the citation is the lawful possessor in his or her own right of a handicapped or disabled parking permit and that the peace officer has personally viewed the permit. The Supreme Court may provide that a copy of the handicapped parking citation constitutes the complaint filed in the trial court.



18-1741.04 Handicapped parking citation; requirements; procedure; waivers; dismissal; credit card; payment authorized.

When a handicapped parking citation is issued for a handicapped parking infraction, the person issuing the handicapped parking citation shall enter thereon all required information, including the name and address of the cited person or, if not known, the license number and description of the offending motor vehicle, the offense charged, and the time and place the person cited is to appear in court. Unless the person cited requests an earlier date, the time of appearance shall be at least three days after the issuance of the handicapped parking citation. One copy of the handicapped parking citation shall be delivered to the person cited or attached to the offending motor vehicle. At least twenty-four hours before the time set for the appearance of the cited person, either the prosecuting attorney or other person authorized by law to issue a complaint for the particular offense shall issue and file a complaint charging such person with a handicapped parking infraction or such person shall be released from the obligation to appear as specified. A person cited for a handicapped parking violation may waive his or her right to trial. For any handicapped parking citation issued for a handicapped parking infraction by reason of the failure of a vehicle to display a handicapped or disabled parking permit, the complaint shall be dismissed if, within seven business days after the date of issuance of the citation, the person cited files with the court the affidavit provided for in section 18-1741.03, signed by a peace officer certifying that the recipient is the lawful possessor in his or her own right of a handicapped or disabled parking permit and that the peace officer has personally viewed the permit. The Supreme Court may prescribe uniform rules for such waivers. Anyone may use a credit card authorized by the court in which the person is cited as a means of payment of his or her fine and costs.



18-1741.05 Handicapped parking citation; violation; penalty.

Any person failing to appear or otherwise comply with the command of a handicapped parking citation for a handicapped parking infraction shall be guilty of a Class III misdemeanor.



18-1741.06 Handicapped parking infraction; trial; rights.

The trial of any person for a handicapped parking infraction shall be by the court without a jury. All other rights provided by the Constitution of the United States made applicable to the states by the Fourteenth Amendment to the Constitution of the United States and the Constitution of Nebraska shall apply to persons charged with a handicapped parking infraction.



18-1741.07 Handicapped parking infractions; sections, how construed.

Sections 18-1741.01 to 18-1741.07 shall not be construed to affect the rights, lawful procedures, or responsibilities of peace officers or law enforcement agencies using the handicapped parking citation for handicapped parking infractions.



18-1742 Repealed. Laws 2014, LB 657, § 14.



18-1743 Building permit; duplicate; issued to county assessor; when.

Any city or village which requires that a building permit be issued for the erection, alteration, or repair of any building within its jurisdiction shall, if the improvement is two thousand five hundred dollars or more, issue a duplicate of such permit to the county assessor.



18-1744 Repealed. Laws 1991, LB 825, § 53.



18-1745 Repealed. Laws 1991, LB 825, § 53.



18-1746 Repealed. Laws 1991, LB 825, § 53.



18-1747 Repealed. Laws 1991, LB 825, § 53.



18-1748 Sewer connection line; driveway approach; owner; duty to maintain; notice; assessment for cost.

Any city or village may require the owner of any property which is within such city or village and connected to the public sewers or drains to repair or replace any connection line which serves the owner's property and is broken, clogged, or otherwise in need of repair or replacement. The property owner's duty to repair or replace such a connection line shall include those portions upon the owner's property and those portions upon public property or easements up to and including the point of junction with the public main.

Any city or village may require the owner of property served by a driveway approach constructed or maintained upon the street right-of-way to repair or replace any such driveway approach which is cracked, broken, or otherwise deteriorated to the extent that it is causing or is likely to cause damage to or interfere with any street structure including pavement or sidewalks.

The city or village shall give the property owner notice by registered letter or certified mail, directed to the last-known address of such owner or the agent of such owner, directing the repair or replacement of such connection line or driveway approach. If within thirty days of mailing such notice the property owner fails or neglects to cause such repairs or replacements to be made, the city or village may cause such work to be done and assess the cost upon the property served by such connection or approach.



18-1749 Pension or retirement plan; employee contribution authorized; manner of payment.

Any city or village of this state may pick up the employee contributions required by a pension or retirement plan for all compensation paid on or after January 1, 1986, and the contributions so picked up shall be treated as employer contributions in determining the federal tax treatment under the Internal Revenue Code, except that the city or village shall continue to withhold federal income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, such contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The city or village shall pay the employee contributions from the same source of funds which is used in paying earnings to the employees. The city or village shall pick up the contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. Employee contributions picked up shall be treated in the same manner and to the same extent as employee contributions made prior to the date picked up.



18-1750 Notes for anticipated receipts; issuance; payment; loans from federal government.

(1) Municipalities may issue notes up to seventy percent of the unexpended balance of total anticipated receipts for the current year and the following year. Total anticipated receipts for the current year and the following year shall mean a sum equal to the anticipated receipts from the current existing total levy multiplied by two.

Municipalities may execute and deliver in evidence thereof their promissory notes, which they are hereby authorized and empowered to make and negotiate, bearing a rate of interest set by the city council or village board and maturing not more than two years from the date thereof. Such notes, before they are negotiated, shall be presented to the treasurer of the municipality and registered by him or her and shall be payable out of the funds collected by such municipality in the order of their registration after the payment of prior registered warrants, but prior to the payment of any warrant subsequently registered, except that if both warrants and notes are registered, the total of such registered notes and warrants shall not exceed one hundred percent of the unexpended balance of the total anticipated receipts of such municipality for the current year and the following year. For the purpose of making such calculation, such total anticipated receipts shall not include any anticipated receipts against which the municipality has issued notes pursuant to this section in either the current or the immediately preceding year.

(2) In addition to the provisions of subsection (1) of this section, municipalities may accept interest-free or low-interest loans from the federal government and may execute and deliver in evidence thereof their promissory notes maturing not more than twenty years from the date of execution.



18-1751 Special improvement district; authorized; when; special assessment.

All cities and villages may create a special improvement district for the purpose of replacing, reconstructing, or repairing an existing street, alley, water line, sewer line, or any other such improvement. Except as provided in sections 19-2428 to 19-2431, the city council or board of trustees may levy a special assessment, to the extent of such special benefits, for the costs of such improvements upon the properties found specially benefited thereby, whether or not such properties were previously assessed for the same general purpose. In creating such special improvement district, the city council or board of trustees shall follow procedures applicable to the creation and assessment of the same type of improvement district as otherwise provided by law.



18-1752 Removal of garbage or refuse; authorized; procedure; costs.

(1) Any city or village may provide for the collection and removal of garbage or refuse found upon any lot or land within its corporate limits or zoning jurisdiction or upon the streets, roads, or alleys abutting such lot or land which constitutes a public nuisance. The city or village may require the owner, duly authorized agent, or tenant of such lot or land to remove the garbage or refuse from such lot or land and streets, roads, or alleys.

(2) Notice that removal of garbage or refuse is necessary shall be given to each owner or owner's duly authorized agent and to the tenant if any. Such notice shall be provided by personal service or by certified mail. After providing such notice, the city or village through its proper offices shall, in addition to other proper remedies, remove the garbage or refuse, or cause it to be removed, from such lot or land and streets, roads, or alleys.

(3) If the mayor or city manager of such city or chairperson of such village declares that the accumulation of such garbage or refuse upon any lot or land constitutes an immediate nuisance and hazard to public health and safety, the city or village shall remove the garbage or refuse, or cause it to be removed, from such lot or land within forty-eight hours after notice by personal service or following receipt of a certified letter in accordance with subsection (2) of this section if such garbage or refuse has not been removed.

(4) Whenever any city or village removes any garbage or refuse, or causes it to be removed, from any lot or land pursuant to this section, it shall, after a hearing conducted by its governing board, assess the cost of the removal against such lot or land.



18-1752.01 Solid waste collection service; commencement; resolution; requirements.

Any municipality which intends to provide or expand municipal solid waste collection service in an area where the collection of solid waste has been provided by a private entity for a minimum of ninety days shall, by resolution, proclaim its intent to begin municipal solid waste collection in the area, whether by the use of municipal employees and equipment or by contract. The resolution shall be made by a vote of the governing body at a public meeting.



18-1752.02 Solid waste collection service; commencement; limitation.

A municipality shall not commence municipal solid waste collection in an area described in section 18-1752.01 for one year after the date of the resolution of intent to serve the area unless (1) the municipality contracts with the private entity currently providing the service to continue the service for the same one-year period of time, (2) the municipality provides for the service through property taxes or other general funds in whole or in part, (3) the private entity currently providing such service discontinues the service to the area, or (4) the private entity currently providing such service fails to provide such service under the same terms and conditions which the municipality provides to residents of the municipality through the municipal solid waste collection service.



18-1753 Annexation; additional population; report to Tax Commissioner; calculations.

(1) Any city or village annexing territory which thereby adds additional population to the city or village shall report such annexation to the Tax Commissioner. The annexing city or village shall provide the Tax Commissioner with a copy of the ordinance annexing the territory and specify the effective date of the annexation. The annexing city or village shall provide its calculation of the number of additional residents added to the population of the city or village by reason of the annexation and the new combined total population of the city or village and shall inform the Tax Commissioner of the source and date of the federal census relied upon in the calculations.

(2)(a) All calculations of additional population shall be based upon federal census figures from the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census.

(b) If the boundaries of the territory annexed and those of federal census enumeration districts are the same, or if federal census enumeration districts are wholly contained within the boundaries of the area annexed, the most recent federal census figures for such enumeration districts shall be added directly to the population of the city or village.

(c) If the federal census enumeration districts are partly within and partly without the boundaries of the territory annexed, the federal census figures for such enumeration districts shall be adjusted by reasonable interpretation and supplemented by other evidence to arrive at a figure for the number of people residing in the area annexed as such population existed in that area at the time of the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census. Reasonable interpretation shall include, but not be limited to, the following methods: An actual house count of the annexed territory multiplied by the average number of persons per household as this information existed at the time of the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census; or multiplying the population that existed at the time of the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census in the enumeration district by a ratio of the actual current population of the enumeration district divided in the same manner as the annexation.

(d) The population of the city or village following annexation shall be (i) the population of the city or village as reported by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census or (ii) the population of the city or village as reported by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census plus the population of the territory annexed as calculated in subdivisions (b) and (c) of this subsection.



18-1754 Annexation report; Tax Commissioner; duties.

The Tax Commissioner shall review the report of the annexing city or village and its calculations as to the new population of the city or village as the result of the annexation. He or she shall determine if the methodology employed in determining such calculations has been made in conformity with section 18-1753 and shall, within sixty days of his or her receipt of a complete report from the annexing city or village, certify the total new population of the city or village following the annexation. The Tax Commissioner shall adopt and promulgate rules and regulations to carry out this section and section 18-1753.



18-1755 Acquisition of real property; procedure; public right of access for recreational use.

A city of the metropolitan, primary, first, or second class or village acquiring an interest in real property by purchase or eminent domain shall do so only after the governing body has authorized the acquisition by action taken in a public meeting after notice and public hearing. The city or village shall provide to the public a right of access for recreational use to the real property acquired for public recreational purposes. Such access shall be at designated access points and shall be equal to the right of access for recreational use held by adjacent landowners. The right of access granted to the public for recreational use shall meet or exceed such right held by a private landowner adjacent to the real property.



18-1756 Purchase of personal property without bidding; when.

(1) Notwithstanding any other provisions of law or a home rule charter, a city or village which has established, by an interlocal agreement with any county, a joint purchasing division or agency may purchase personal property without competitive bidding if the price for the property has been established by the federal General Services Administration or the materiel division of the Department of Administrative Services.

(2) For purposes of this section:

(a) Personal property includes, but is not limited to, supplies, materials, and equipment used by or furnished to any officer, office, department, institution, board, or other agency; and

(b) Purchasing or purchase means the obtaining of personal property by sale, lease, or other contractual means.



18-1757 Issuance of citations for violations; procedure.

(1) The chief or head official of the fire department, fire inspectors as may be designated by such chief or head official, or inspectors charged with the enforcement of fire, health, or safety codes and constructional technical codes of a city of the first class, city of the primary class, or city of the metropolitan class shall have the authority, after being trained by a certified law enforcement officer in the policies and procedures for issuance of citations, to issue citations for violations of fire, health, and safety codes and constructional technical codes (a) that constitute infractions or violations of city ordinances, (b) that are violations of the fire, health, or safety code or constructional technical code that the official or inspector issuing the citation is charged with enforcing, and (c) in which the circumstances do not pose a danger to the official or inspector.

(2) If a city of the second class or village has adopted and is enforcing a fire, health, safety, or constructional technical code, the chief or head official of the fire department, fire inspectors designated by such chief or head official, or such inspectors charged with the enforcement of the fire, health, safety, or constructional technical code shall have the authority, after being trained by a certified law enforcement officer in the policies and procedures for issuance of citations, to issue citations for violations of fire, health, safety, or constructional technical codes (a) that constitute infractions or violations of city or village ordinances, (b) that are violations of the fire, health, safety, or constructional technical code that the official or inspector issuing the citation is charged with enforcing, and (c) where the circumstances do not pose a danger to the official or inspector.

(3) A citation issued under this section shall be equivalent to and have the same legal effect as a citation issued in lieu of arrest or continued custody by a peace officer if the citation and procedures utilized meet the requirements of sections 29-422 to 29-429. The citation shall be on the same form prescribed under section 29-423. Failure to appear or comply with a citation issued under this section shall be punishable in the same manner as provided in section 29-426. An official or inspector issuing a citation under this section shall not have authority to take a person into custody or detain a person under this section or section 29-427.



18-1801 Various purpose bonds; power to issue.

Whenever any city or village is authorized to issue bonds that would constitute a general obligation of the city or village and the city or village has taken all preliminary steps required for the issuance of two or more issuances of such bonds, except the enactment of an ordinance or resolution prescribing the form thereof, the city or village may combine all such proposed bonds into a single issue in the total amount of the aggregate of the proposed separate issues and issue and sell such bonds at not less than par. The bonds shall be known as Various Purpose Bonds of the City (or Village) of ........ .



18-1802 Various purpose bonds; terms; payment.

The various purpose bonds shall be authorized by an ordinance enacted by a majority vote of the governing body of the city or village. The ordinance shall state the various proposed bonds and the amount of each proposed issue which have been combined in the various purpose bonds. The various purpose bonds may mature and bear interest as the governing body may determine but the amount of each proposed separate issue included therein shall mature and bear interest within the maturity and interest limitations which would be applicable to such separate issue as if it were issued independently. The proceeds received from the sale of such bonds shall be allocated and applied to the same purposes as the proceeds of the separate bond issues would have been applied if issued. All money collected from special assessments or other special funds which might have been applied on the payment of any bonds if issued separately shall be kept in a special account and used to pay the principal and interest on the various purpose bonds of the city or village.



18-1803 Revenue bonds; purpose; issuance; terms, defined.

Any city or village shall have the power to issue revenue bonds for the purpose of acquiring, constructing, reconstructing, improving, extending, equipping, or furnishing any revenue-producing facility within or without its corporate limits that the municipality has power to acquire, construct, reconstruct, extend, equip, improve, or operate and for any purpose necessary or incidental to any of the foregoing and for the purpose of refunding any such bonds and for the purpose of refunding general obligation bonds of the city or village issued to construct part or all of such revenue-producing facilities including refunding any general obligation bonds which may have been issued to refund any bonds issued to construct part or all of such revenue-producing facilities. Cities of the primary class may also issue revenue bonds for any public purpose in connection with or related to any such revenue-producing facility. For the purposes of sections 18-1803 to 18-1805, bonds shall mean and include bonds, notes, warrants, or debentures, including notes issued pending permanent revenue bond financing. For the purposes of sections 18-1803 to 18-1805, facility shall mean and include, but not be limited to, all or part of a revenue-producing undertaking, such as a health care facility, waterworks plant, water system, sanitary sewer system, sewage disposal plant, gas plant, electric light and power plant, electric distribution system, or airport facility, including an ownership interest in any such undertaking, or any combination of two or more such undertakings or an interest or interests therein.



18-1804 Revenue bonds; general provisions; enumerated.

General provisions relating to the form, sale, issuance, and other matters concerning revenue bonds shall be as follows:

(1) The form, denominations, and other features of such bond issues shall be as prescribed by the governing body in the ordinance authorizing the issuance of such bonds. The official designated shall be responsible for the sale and issuance of such bonds, for their delivery, for promptly and properly depositing the proceeds therefrom, and for other ministerial acts relating to bonds;

(2) Revenue bonds shall be issued for such terms as the ordinance authorizing them shall prescribe but shall not mature later than fifty years after the date of issuance thereof and may be issued with or without an option of redemption as shall be determined by the governing body;

(3) Revenue bonds shall be sold for such price, bear interest at such rate or rates, and be payable as to principal and interest at such time or times and at such place or places within or without the state as shall be determined by the governing body;

(4) Any ordinance authorizing revenue bonds may contain such covenants and provisions to protect and safeguard the security of the holders of such bonds as shall be deemed necessary to assure the prompt payment of the principal thereof and the interest thereon. Such covenants and provisions may establish or provide for, but shall not be limited to, the payment of interest on such bonds from the proceeds thereof for such period as the governing body deems advisable, the creation of reserve funds from bond proceeds, revenue of the facility for or with respect to which the bonds were issued or other available money, the creation of trust funds, and the appointment of trustees for the purpose of receiving and disbursing bond proceeds or the collection and disbursement of revenue from the facility for or with respect to which the bonds were issued; the limitations or conditions upon the issuance of additional bonds payable from the revenue of the facility for or with respect to which the bonds were issued; the operation, maintenance, management, accounting and auditing procedures to be followed in the operation of the facility; and the conditions under which any trustee or bondholders committee shall be entitled to the appointment of a receiver to take possession of the facility, to manage it, and receive and apply revenue from the facility;

(5) The provisions of this section and any ordinances authorizing the issuance of revenue bonds pursuant to this section shall constitute a contract of the municipality with every holder of such bonds and shall be enforceable by any bondholder by mandamus or other appropriate action at law or in equity in any court of competent jurisdiction;

(6) Bonds issued pursuant to this section shall not be a debt of the municipality within the meaning of any constitutional, statutory, or charter limitation upon the creation of general obligation indebtedness of the municipality, and the municipality shall not be liable for the payment thereof out of any money of the municipality other than the revenue pledged to the payment thereof, and all bonds issued pursuant to this section shall contain a recital to that effect. The holders of all revenue bonds shall have a lien on the revenue of the facility for or with respect to which they are issued subject to conditions provided in the ordinance authorizing the issuance of such bonds;

(7) Whenever the governing body shall have issued any revenue bonds, it shall establish, maintain, revise and collect charges and rates throughout the life of the bonds at least sufficient to provide for all costs associated with the ownership, operation, maintenance, renewal and replacement of the facility for or with respect to which the bonds were issued, the payment of the principal and interest on all indebtedness incurred with respect thereto and to provide adequate reserves therefor, to maintain such coverage for the payment of such indebtedness as the governing body may deem advisable, to maintain such other reserves as provided in the ordinances authorizing the issuance of such bonds and to carry out the provisions of such ordinances; and

(8) Such bonds shall be signed by the mayor and countersigned by the official designated. Signatures upon such bonds and coupons shall be in such form as the governing body may prescribe in the bond ordinance concerned. At least one manual signature shall be affixed to each bond, but other required signatures may be affixed as facsimile signatures. The use on bonds and coupons of a printed facsimile of the municipal seal is also authorized.



18-1805 Revenue bonds issued prior to October 23, 1967; sections, how construed.

The provisions of sections 18-1803 to 18-1805 shall not in any way govern, impair, or restrict the issuance of revenue bonds authorized by the municipality prior to October 23, 1967.

The provisions of sections 18-1803 to 18-1805 shall be independent of and in addition to any other provisions of the laws of the State of Nebraska or provisions of home rule charters, and revenue bonds may be issued under the provisions of sections 18-1803 to 18-1805 for any purpose authorized in such sections even though other provisions of the laws of the State of Nebraska or provisions of home rule charters may provide for the issuance of revenue bonds for the same or similar purposes. The provisions of sections 18-1803 to 18-1805 shall not be considered amendatory of or limited by any other provisions of the laws of the State of Nebraska or provisions of home rule charters, and revenue bonds may be issued under the provisions of sections 18-1803 to 18-1805 without complying with the restrictions or requirements of any other provisions of the laws of the State of Nebraska, except when specifically required by sections 18-1803 to 18-1805, or without complying with the restrictions or requirements of home rule charters. Nothing in sections 18-1803 to 18-1805 shall prohibit or limit the issuance of revenue bonds in accordance with the provisions of other applicable laws of the State of Nebraska or of home rule charters if the governing body shall determine to issue such revenue bonds under such other laws or charter or otherwise limit the provisions of any home rule charter.



18-1901 Board for examination of plumbers; members; appointment; qualifications; terms; quorum; organization; vacancies; how filled; bond; duties.

(1) In cities of the metropolitan class there shall be a board for the examination of plumbers of eight members. The board shall consist of an architect licensed to practice in the State of Nebraska and engaged in business in a city of the metropolitan class, a mechanical engineer licensed to practice in the State of Nebraska and engaged in business in a city of the metropolitan class, two journeymen plumbers, two master plumbers, one member of the general public who is not associated with the plumbing business, and a chief health officer who shall serve as a nonvoting member of the board. Such members shall be appointed by the mayor by and with the consent of the city council. A member shall continue to serve until his or her successor has been appointed and qualified.

(2) In cities of the primary class there may be a board for the examination of plumbers consisting of five members. The board shall consist of the Director of Building and Safety of the city, a registered professional mechanical engineer licensed to practice in the State of Nebraska and engaged in business in the city, the chief plumbing inspector for the city, one master plumber, and one journeyman plumber. The mechanical engineer, the master plumber, and the journeyman plumber shall be appointed by the mayor by and with the consent of the city council or, in cities having a city manager, by the city manager.

(3) In all cities of the first and second classes and villages there may be a board for the examination of plumbers of not less than four members, consisting of at least one member to be known as the chief health officer of the city or village, one member to be known as the plumbing inspector of the city or village, one journeyman plumber, and one master plumber. The journeyman and master plumbers shall be appointed by the mayor by and with the consent of the city council, by the chairperson by and with the consent of the board of trustees, or, in cities having a city manager, by the city manager.

(4) For purposes of this section, in cities where a city-county health department has been established and is maintained as provided in section 71-1628, chief health officer shall mean the health director of such department.

(5) Except for cities of the metropolitan and primary classes and as provided in subsection (4) of this section, the chief health officer and plumbing inspector shall be appointed by and hold office during the term of office of the mayor, city manager, or chairperson of the board of trustees, as the case may be. The terms of office of the journeymen and master plumbers shall be for three years. Upon expiration of the term of each appointed member, appointments shall be made for succeeding terms by the same process as the previous appointments.

(6) The plumbing inspector and journeymen and master plumbers shall be licensed plumbers. The plumbers appointed to the board in cities of the metropolitan class shall be licensed within such cities. The chief plumbing inspector shall be licensed within such city or village and shall act in a direct advisory capacity to the plumbing board.

(7) In cities of the metropolitan class, four voting members of the board shall constitute a quorum, and in all other cities and villages, three members of the plumbing board shall constitute a quorum. The board shall organize by selecting a chairperson, and in cities of the metropolitan class a recording secretary shall be furnished to such board. The city or village shall make available to the board a location for the board to meet and conduct business at a time convenient for the members of the board. All vacancies in the board may be filled by the mayor and council, city manager, or chairperson and board of trustees as provided in this section. Any member of the board may be removed from office for cause by the district court of the county in which such city or village is situated. The governing body of the city or village may require that each member of the board give bond in the sum of one thousand dollars, conditioned according to law, the cost of which may be paid by such city or village.

(8) The plumbing board in a city of the metropolitan class shall maintain a record of all complaints filed in the city regarding violations of the plumbing code and a record of the disposition of each such complaint.

(9) If two or more municipalities organize a joint plumbing board pursuant to the Interlocal Cooperation Act, appointments shall be made according to the agreements providing for such joint board and the members of such board shall be residents of such cities or villages or live within the zoning jurisdiction of such cities or villages.



18-1902 Board; organization; records.

The persons who compose the plumbing board shall, within ten days after their appointments, meet in their respective city or village building or place designated by the city council, city manager, or chairman and board of trustees, and organize by the selection of one of their number as chairman; and the plumbing inspector shall be the secretary of said board. It shall be the duty of the secretary to keep full, true and correct minutes and records of all licenses issued by it, together with their kinds and dates, and the names of the persons to whom issued, in books to be provided by such city or village for that purpose, which books and records shall be open for free inspection by all persons during business hours.



18-1903 Board; appointments; when made; ex officio members; compensation.

The appointment of the plumbing board shall be made annually, at the first meeting of the city council or chairperson and board of trustees, or by the city manager, in August of each year, except as provided in section 18-1901. If the city or village has a chief health officer or health director and plumbing inspector, then they shall act as members of such board ex officio and shall receive no extra compensation, except that boards of cities of the primary class shall have members as provided in subsection (2) of section 18-1901. If there are no such officers in such city or village, then, on being appointed, they shall each receive as a salary an amount to be determined by the city council or chairperson and board of trustees.



18-1904 Board; meetings; examination for license; rules.

The plumbing board shall fix stated times and places of meeting, which times shall not be less than once in every two weeks and meetings may be held more often upon written call of the chairman of the board. The board shall adopt rules for the examination, at such times and places, of all persons who desire a license to work at the construction or repairing of plumbing within the city or village, and also within the area of the zoning jurisdiction outside the corporate limits of cities of the metropolitan class.



18-1905 Assistant inspector; board members; compensation; meetings, restriction.

The assistant inspectors shall receive a salary in an amount to be determined by the city council or chairman and board of trustees. The members of the board, not ex officio members, shall be paid an amount to be determined by the city council or chairman and board of trustees. No meeting of the board shall be held at any time, except on the call of the chairman of such board. All salaries shall be paid out of the general fund of the city or village, where the board is located, the same as other city or village officers are paid. Vouchers for the same shall be duly certified by the chairman and secretary of such board to the city council, city manager, or chairman and board of trustees.



18-1906 Construction, alteration, and inspection; rules and regulations; powers of board; variances; fee; plans and specifications; approval; Building Board of Review; appeals.

The plumbing board shall have power, and it shall be its duty, to adopt rules and regulations, not inconsistent with the laws of the state or the ordinances of the city or village, for the sanitary construction, alteration, and inspection of plumbing and sewerage connections and drains placed in, or in connection with, any and every building in such city or village, in which it will prescribe the kind and size of materials to be used in such plumbing and the manner in which such work shall be done, which rules and regulations, except such as are adopted for its own convenience only, shall be approved by ordinance by the mayor and council of such city or by the chairperson and board of trustees of such village. The board shall have the power to amend or repeal its rules and regulations, subject, except such as relate to its own convenience only, to the approval of the mayor and council of such city or chairperson and board of trustees of such village. In cities of the metropolitan class the plumbing board shall have the power, without the approval of the mayor and city council, to grant a variance from the ordinances, rules, and regulations in the kind and size of materials to be used or in the manner in which the work is to be performed. The variance shall apply only to a single building and shall not be considered as a part of the ordinances, rules, and regulations of the plumbing board. If there are practical difficulties or unnecessary hardships in the manner of strictly carrying out such ordinance, the plumbing board shall have the power, in passing upon a variance, to vary or modify the application of any of the regulations or provisions of such ordinance relating to the use, construction, or alteration of buildings or structures or the use of land, so that the intent of the ordinance shall be observed, public safety and welfare secured, and substantial justice done. The board shall have power to compel the owner or contractor to first submit the plans and specifications for plumbing that is to be placed in any building or adjoining premises to the board for approval before it shall be installed in such building or premises. When an owner or contractor submits a request for a variance, the plumbing board shall charge a reasonable fee, payable to the general fund, not to exceed twenty-five dollars. The Building Board of Review shall have the authority to hear appeals from the plumbing board in matters regarding variances and interpretation of ordinances, plumbing code changes, rules, and regulations. The Building Board of Review shall adopt rules governing such appeals.



18-1907 License; examination; when; subject matter.

Any person desiring to do any plumbing, or to work at the business of plumbing, in any such city or village which has established a plumbing board, shall make written application to the plumbing board for examination for a license, which examination shall be made at the next meeting of the board, or at an adjourned meeting. If the applicant is an individual, the application shall include the applicant's social security number. The board shall examine the applicant as to his or her practical knowledge of plumbing, house drainage, ventilation, and sanitation, which examination shall be practical as well as theoretical; and if the applicant has shown himself or herself competent, the plumbing board shall cause its chairperson and secretary to execute and deliver to the applicant a license authorizing him or her to do plumbing in such city or village and also within the area of the zoning jurisdiction outside the corporate limits of cities of the metropolitan class.



18-1908 License; renewal; reexamination; when.

All original licenses may be renewed and all renewal licenses may be renewed by the plumbing board at the dates of their expiration. Such renewal licenses shall be granted, without a reexamination, upon the written application of the licensee filed with the board and showing that his purposes and condition remain unchanged, unless it is made to appear by affidavit before the board that the applicant is no longer competent, or entitled to such renewal license, in which event the renewal license shall not be granted until the applicant has undergone the examination hereinbefore required.



18-1909 License; term; revocation; suspension; grounds; notice and hearing.

All original and renewal licenses shall be good for one year or two years from the date of issuance as determined by the plumbing board, except that any license may be revoked or suspended by the plumbing board at any time upon a hearing upon sufficient written, sworn charges filed with the board showing the holder of the license to be incompetent or guilty of a willful breach of the rules, regulations, or requirements of the board or of the laws or ordinances relating thereto or of other causes sufficient for the revocation or suspension of his or her license, of which charges and hearing the holder of such license shall have written notice.



18-1910 License; required; compliance with codes; exception.

It shall be unlawful for any person to do any plumbing in any such city or village, or within the area of the zoning jurisdiction outside the corporate limits of cities of the metropolitan class, which has established a plumbing board unless he holds a proper license. It shall be unlawful for any person to make any connection to water mains extended from within and beyond the zoning jurisdiction of a city of the metropolitan class which has established a plumbing board, unless he complies with the applicable plumbing codes of the metropolitan city and holds a proper license as required thereby; Provided, that the requirements of this section shall not apply to employees of the water utility acting within the scope of their employment.



18-1911 License; fees; disposition.

The fee for the original license of a journeyman plumber shall be one dollar for a one-year license and two dollars for a two-year license. All renewal fees shall be fifty cents for a one-year license and one dollar for a two-year license. All license fees shall be paid, prior to the execution and delivery of the license, to the treasurer of the school district within the city or village for which the license was issued to be used exclusively for the support of the common schools therein.



18-1912 Inspector; duties; assistants.

The city or village plumbing inspector shall inspect all plumbing work in process of construction, alteration or repair within his respective jurisdiction, and for which a permit either has or has not been granted, and shall report to said board all violations of any law or ordinance, or rule or regulation of the board, in connection with the plumbing work being done, and also shall perform such other appropriate duties as may be required of him by said board. If necessary, the mayor, by the consent of the council, the city manager, or the chairman and board of trustees, shall employ one or more assistant inspectors, who shall be practical licensed plumbers, to assist in the performance of the duties of the inspector.



18-1913 Defective work; cessation; removal.

The inspector shall be required to stop any plumbing work not being done in accordance with the requirements of the rules and regulations of the board; and the plumbing board shall have the power to cause plumbing to be removed, if, after notice to the owner or plumber doing the work, the board shall find the work or any part thereof to be defective.



18-1914 Violations; penalties.

Any person violating any of the provisions of sections 18-1901 to 18-1913, or of any lawful ordinance or rules and regulations, authorized hereby, shall be deemed guilty of a misdemeanor, and shall be fined not exceeding fifty dollars nor less than five dollars for each and every violation thereof. If such person holds a plumber's license he shall forfeit the same, and it shall be void, and he shall not be entitled to another plumber's license for one year after such forfeiture is declared against him by the board.



18-1915 Permit fees; inspection; provisions applicable.

The State of Nebraska shall permit cities and villages to collect permit fees and inspect all sanitary plumbing installed or repaired, except for a single-family dwelling or a farm or ranch structure, within the State of Nebraska outside of the zoning jurisdiction of cities and villages. The city or village nearest the construction site shall have jurisdiction to collect such permit fees and conduct the inspection of the sanitary plumbing. If the city or village has a plumbing ordinance in force and effect, such ordinance will govern the installation of the sanitary plumbing. If there is no city ordinance in effect for such city or village, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall apply to all buildings except single-family dwellings and farm and ranch structures.

Any code or ordinance enacted by a city or village which is at least equal to the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall take preference over the provisions of the immediately preceding sentence.



18-1916 Installation; repair; permit required.

No sanitary plumbing shall be installed or repaired in any building except a single-family dwelling or a farm or ranch structure by any person, partnership, limited liability company, corporation, or other legal entity without a permit issued by the city or village nearest the construction site.



18-1917 Installation; repair; who can perform.

Any person, partnership, limited liability company, corporation, or other legal entity who installs or repairs any sanitary plumbing within the state shall be a duly qualified master plumber licensed by the city or village nearest the construction site. The employees of the master plumbers who perform the actual installation or repair of sanitary plumbing shall also be licensed as journeymen plumbers by the city or village nearest the construction site.



18-1918 Permit fees; installation or repair without permit; penalty.

The city or village which has jurisdiction of the construction or repair of the sanitary plumbing shall be entitled to permit fees, according to its ordinance. Any person, partnership, limited liability company, corporation, or other legal entity making installation or repair of sanitary plumbing in any building except a single-family dwelling without the required permit from the city or village shall be guilty of a misdemeanor and shall, upon conviction thereof, be fined not less than fifty dollars nor more than five hundred dollars.



18-1919 License requirement; exemption.

Nothing in sections 18-1915 to 18-1919 shall be construed to require an employee working for a single employer as part of such employer's full-time staff and not holding himself out to the public for hire to hold a license while acting within the scope of his employment.



18-1920 Scald prevention device requirements; compliance required.

Nothing in sections 18-1901 to 18-1919 shall be construed to exempt persons from compliance with sections 71-1569 to 71-1571.



18-2001 Street improvements; without petition or creation of district; when.

Any city or village may, without petition or creating a street improvement district, grade, curb, gutter, and pave any portion of a street otherwise paved so as to make one continuous paved street, but the portion to be so improved shall not exceed two blocks, including intersections, or thirteen hundred and twenty-five feet, whichever is the lesser. Such city or village may also grade, curb, gutter, and pave any unpaved street or alley which intersects a paved street for a distance of not to exceed one block on either side of such paved street. The improvements authorized by this section may be performed upon any portion of a street or any unpaved street or alley not previously improved to meet or exceed the minimum standards for pavement set by the city or village for its paved streets.

The plain language of this section authorized the city to extend paving on one block of a street and assess the paving costs against abutting property owners where, at one end, the new paving adjoined a paved intersection of two paved streets. Johnson v. City of Fremont, 287 Neb. 960, 845 N.W.2d 279 (2014).

City improperly used this section to pave a three-block area with two gap paving districts. Iverson v. City of North Platte, 243 Neb. 506, 500 N.W.2d 574 (1993).

The authorization for special assessment for street improvements in sections 18-2001 to 18-2003 does not extend to a street section already paved. Turner v. City of North Platte, 203 Neb. 706, 279 N.W.2d 868 (1979).

These statutes are clear, unambiguous, and constitutional. Gaughen v. Sloup, 197 Neb. 762, 250 N.W.2d 915 (1977).

A street covered with material forming a solid aggregate 3 to 5 inches thick consisting of compacted layers of gravel and an oil-type substance and creating a firm, level surface for vehicular travel is paved within the meaning of Nebraska's "gap and extend" law. Benesch v. City of Schuyler, 5 Neb. App. 59, 555 N.W.2d 63 (1996).



18-2002 Street improvements; additional authorization.

Any city or village may, without petition or creating a street improvement district, order the grading, curbing, guttering, and paving of any side street or alley within its corporate limits connecting with a major traffic street for a distance not to exceed one block from such major traffic street. The improvements authorized by this section may be performed upon any side street or alley not previously improved to meet or exceed the minimum standards for pavement set by the city or village for its paved streets.

The authorization for special assessment for street improvements in sections 18-2001 to 18-2003 does not extend to a street section already paved. Turner v. City of North Platte, 203 Neb. 706, 279 N.W.2d 868 (1979).



18-2003 Special taxes and assessments; bonds; warrants; interest on amounts due; contractor; sinking fund.

In order to defray the costs and expenses of the improvements authorized by sections 18-2001 and 18-2002, the mayor and council or chairman and board of trustees, as the case may be, may levy and collect special taxes and assessments upon the lots and parcels of real estate adjacent to or abutting upon the portion of the street or alley thus improved, or which may be specially benefited by such improvements, notwithstanding that the same may be unplatted and not subdivided; and the method of levying, equalizing, and collecting such special assessments, and generally financing such improvements by bond issues and other means, shall be as provided by law for paving and street improvements in such municipality. For the purpose of paying the cost of street improvements as provided in section 18-2001 the mayor and council or chairman and board of trustees, as the case may be, shall have the power, after the improvements have been completed and accepted, to issue negotiable bonds of such city or village to be called Paving Bonds, payable in not exceeding fifteen years and bearing interest payable annually or semiannually, which may be sold by the city for not less than the par value thereof. For the purpose of making partial payments as the work progresses, warrants bearing interest may be issued by the governing body of the city or village upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof until the work has been completed and accepted by the city or village, at which time a warrant for the balance of the amount may be issued, which warrants shall be redeemed and paid upon the sale of the bonds or from any other funds available. The city or village shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. All special assessments which may be levied upon property specially benefited by such work or improvements shall, when collected, be set aside and constitute a sinking fund for the payment of the interest and principal of such bonds. There shall be levied annually upon all taxable property in such city or village a tax which, together with such sinking fund derived from special assessments, shall be sufficient to meet payments of interest and principal as the same become due.

"Adjacent," as used in this section, means to lie near, close, or contiguous. Iverson v. City of North Platte, 243 Neb. 506, 500 N.W.2d 574 (1993).

The authorization for special assessment for street improvements in sections 18-2001 to 18-2003 does not extend to a street section already paved. Turner v. City of North Platte, 203 Neb. 706, 279 N.W.2d 868 (1979).



18-2004 Sections, how construed.

Nothing in sections 18-2001 to 18-2004 shall be construed to repeal or amend any statutes except those hereinafter specifically repealed, and sections 18-2001 to 18-2004 shall be construed as an independent and complete act. Other statutes may be relied upon, if need be, to supplement and effectuate the purposes of sections 18-2001 to 18-2004.



18-2005 Street; common boundary with county or other municipality; concurrent and joint jurisdiction; limitation.

The governing body of any city shall have concurrent and joint jurisdiction with the county board of any county and the governing body of any municipality over any street which is contiguous to and forms a common boundary between such city and any county or municipality. The governing body of any city shall have the right and authority to exercise all powers over such street as it may over streets within its corporate limits with the cooperation and concurrence of the county board or the governing body of any other municipality. Nothing herein shall be construed as granting any power of annexation which is not otherwise granted.



18-2101 Act, how cited.

Sections 18-2101 to 18-2144 shall be known and may be cited as the Community Development Law.

In considering a challenge to actions taken by a community redevelopment authority pursuant to the Community Development Law, a district court may disturb the decision of the community redevelopment authority only if it determines that the decision was illegal or is not supported by the evidence and is thus arbitrary, unreasonable, or clearly wrong. Under the Community Development Law, land cannot be added to an existing community redevelopment area unless (1) the additional land is declared blighted or substandard within the meaning of the Community Development Law or (2) the additional land is reasonably necessary to accomplish the implementation of the existing redevelopment plan. Fitzke v. City of Hastings, 255 Neb. 46, 582 N.W.2d 301 (1998).



18-2101.01 Creation of agency; cooperation with federal government; taxes, bonds, and notes; other powers.

Cities of all classes and villages of this state are hereby granted power and authority to create a community development agency by ordinance, which agency may consist of the governing body of the city or village or a new or existing municipal division or department, or combination thereof. When such an agency is created, it shall function in the manner prescribed by ordinance and may exercise all of the power and authority granted to a community redevelopment authority in sections 18-2101 to 18-2144. Cities of all classes and villages of this state are also granted power and authority to do all community development activities, and to do all things necessary to cooperate with the federal government in all matters relating to community development program activities as a grantee, or as an agent or otherwise, under the provisions of the federal Housing and Community Development Act of 1974, as amended through the Housing and Community Development Amendments of 1981. Whenever such a city exercises the power conferred in this section, it may levy taxes for the exercise of such jurisdiction and authority and may issue general obligation bonds, general obligation notes, revenue bonds, and revenue notes including general obligation and revenue refunding bonds and notes for the purposes set forth in such sections and under the power granted to any authority described.



18-2102 Legislative findings and declarations.

It is hereby found and declared that there exist in cities of all classes and villages of this state areas which have deteriorated and become substandard and blighted because of the unsafe, insanitary, inadequate, or overcrowded condition of the dwellings therein, or because of inadequate planning of the area, or excessive land coverage by the buildings thereon, or the lack of proper light and air and open space, or because of the defective design and arrangement of the buildings thereon, or faulty street or lot layout, or congested traffic conditions, or economically or socially undesirable land uses. Such conditions or a combination of some or all of them have resulted and will continue to result in making such areas economic or social liabilities harmful to the social and economic well-being of the entire communities in which they exist, needlessly increasing public expenditures, imposing onerous municipal burdens, decreasing the tax base, reducing tax revenue, substantially impairing or arresting the sound growth of municipalities, aggravating traffic problems, substantially impairing or arresting the elimination of traffic hazards and the improvement of traffic facilities, and depreciating general community-wide values. The existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency, and for the maintenance of adequate police, fire, and accident protection and other public services and facilities. These conditions are beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids herein provided. The elimination of such conditions and the acquisition and preparation of land in or necessary to the renewal of substandard and blighted areas and its sale or lease for development or redevelopment in accordance with general plans and redevelopment plans of communities and any assistance which may be given by any state public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired. The necessity in the public interest for the provisions of the Community Development Law is hereby declared to be a matter of legislative determination.

It is further found and declared that the prevention and elimination of blight is a matter of state policy, public interest, and statewide concern and within the powers and authority inhering in and reserved to the state, in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of their revenue.

It is further found and declared that certain substandard and blighted areas, or portions thereof, may require acquisition, clearance, and disposition, subject to use restrictions, as provided in the Community Development Law, since the prevailing conditions of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in the Community Development Law, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils, hereinbefore enumerated, may be eliminated, remedied, or prevented; and that salvageable substandard and blighted areas can be conserved and rehabilitated through appropriate public action and the cooperation and voluntary action of the owners and tenants of property in such areas.



18-2102.01 Creation of authority or limited authority; name; membership; terms; optional election; officers and employees; quorum; interest in contracts; accounts; loan from city; finances; deposits; audit.

Cities of all classes and villages of this state are hereby granted power and authority to create community redevelopment authorities and limited community redevelopment authorities.

(1) Whenever an authority or limited authority is created it shall bear the name of the city creating it and shall be legally known as the Community Redevelopment Authority of the City (or Village) of ............. (name of city or village) or the Limited Community Redevelopment Authority of the City (or Village) of ............. (name of city or village).

(2) When it is determined by the governing body of any city by ordinance in the exercise of its discretion that it is expedient to create a community redevelopment authority or limited community redevelopment authority, the mayor of the city or, if the mayor shall fail to act within ninety days after the passage of the ordinance, the president or other presiding officer other than the mayor of the governing body, with the approval of the governing body of the city, shall appoint five or seven persons who shall constitute the authority or the limited authority. The terms of office of the members of a five-member authority initially appointed shall be for one year, two years, three years, four years, and five years, as designated by the mayor, president, other presiding officer, or city manager in making the respective appointments. The terms of office of the members of a seven-member authority initially appointed shall be one member each for one year, two years, and five years, and two members each for three years and four years, as designated by the mayor, president, other presiding officer, or city manager in making the respective appointments. As the terms of the members of the authority expire in cities not having the city manager form of government, the mayor, with the approval of the governing body of the city, shall appoint or reappoint a member of the authority for a term of five years to succeed the member whose term expires. In cities having the city manager form of government, the city manager shall appoint or reappoint the members with the approval of the governing body. The terms of office of the members of a limited community redevelopment authority shall be for the duration of only one single specific limited pilot project authorized in the ordinance creating the limited community redevelopment authority, and the terms of the members of a limited community redevelopment authority shall expire upon the completion of the single specific limited pilot project authorized in the ordinance creating the limited community redevelopment authority.

A governing body may at its option submit an ordinance which creates a community redevelopment authority or a limited community redevelopment authority to the electors of the city for approval by a majority vote of the electors voting on the ordinance. On submitting the ordinance for approval, the governing body is authorized to call, by the ordinance, a special or general election and to submit, after thirty days' notice of the time and place of holding the election and according to the manner and method otherwise provided by law for the calling, conducting, canvassing, and certifying of the result of city elections on the submission of propositions to the electors, the proposition to be stated on the ballot as follows:

Shall the City (or Village) of ............. (name of city or village) create a Community Redevelopment Authority of the City (or Village) of ............. (name of city or village)?

... Yes

... No.

When the ordinance submitted to the electors for approval by a majority vote of the electors voting on the ordinance is to create a limited community redevelopment authority the proposition shall be stated on the ballot as follows:

Shall the City (or Village) of ............. (name of city or village) create a Limited Community Redevelopment Authority of the City (or Village) of ............. (name of city or village)?

... Yes

... No.

Vacancies shall be filled for any unexpired term in the same manner as the original appointment. Members of the authority so appointed shall hold office until their successors have been appointed and qualified. Members of a limited authority shall hold office as provided in this section. All members of the authority shall serve without compensation, but shall be entitled to be reimbursed for all necessary expenses incurred.

(3) Any authority established under this section shall organize by electing one of its members chairperson and another vice-chairperson, shall have power to employ counsel, a director who shall be ex officio secretary of the authority, and such other officers and employees as may be desired, and shall fix the term of office, qualifications, and compensation of each. The holder of the office of community redevelopment administrator or coordinator of the city may, but need not, be appointed the director but at no additional compensation by the authority. Community redevelopment authorities of cities of the first and second class and villages may secure the services of a director, community redevelopment administrator, or coordinator, and other officers and employees as may be desired through contract with the Department of Economic Development upon terms which are mutually agreeable. Any authority established under this section may validly and effectively act on all matters requiring a resolution or other official action by the concurrence of three members of a five-member authority or four members of a seven-member authority present and voting at a meeting of the authority. Orders, requisitions, warrants, and other documents may be executed by the chairperson or vice-chairperson or by or with others designated in its bylaws.

(4) No member or employee of any authority established under this section shall have any interest directly or indirectly in any contract for property, materials, or services to be required by such authority. No member of any authority established under this section shall also be a member of any planning commission created under section 19-925.

(5) The authority shall keep an accurate account of all its activities and of all receipts and disbursements and make an annual report of such activities, receipts, and disbursements to the governing body of the city.

(6) The governing body of a city creating a community redevelopment authority or a limited community redevelopment authority is hereby authorized to appropriate and loan to the authority a sum not exceeding ten thousand dollars for the purposes of paying expenses of organizing and supervising the work of the authority at the beginning of its activities. The loan shall be authorized by resolution of the governing body which shall set forth the terms and time of the repayment of the loan. The loan may be appropriated out of the general funds or any sinking fund.

(7) All income, revenue, profits, and other funds received by any authority established under this section from whatever source derived, or appropriated by the city, or realized from tax receipts or comprised in the special revenue fund of the city designated for the authority or from the proceeds of bonds, or otherwise, shall be deposited with the city treasurer as ex officio treasurer of the authority without commingling the money with any other money under his or her control and disbursed by him or her by check, draft, or order only upon warrants, orders, or requisitions by the chairperson of the authority or other person authorized by the authority which shall state distinctly the purpose for which the same are drawn. A permanent record shall be kept by the authority of all warrants, orders, or requisitions so drawn, showing the date, amount, consideration, and to whom payable. When paid, the same shall be canceled and kept on file by the city treasurer. The books of any authority established under this section shall from time to time be audited upon the order of the governing body of the municipality in such manner as it may direct, and all books and records of the authority shall at all times be open to public inspection. The authority may contract with the holders of any of its bonds or notes as to collection, custody, securing investment, and payment of any money of the authority or any money held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes. The authority may carry out the contract notwithstanding that such contract may be inconsistent with the previous provisions of this subdivision. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for the deposits of money of any authority established under the provisions of this section pursuant to the Public Funds Deposit Security Act. Section 77-2366 applies to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



18-2103 Terms, defined.

For purposes of the Community Development Law, unless the context otherwise requires:

(1) An authority means any community redevelopment authority created pursuant to section 18-2102.01 and a city or village which has created a community development agency pursuant to the provisions of section 18-2101.01 and does not include a limited community redevelopment authority;

(2) Limited community redevelopment authority means a community redevelopment authority created pursuant to section 18-2102.01 having only one single specific limited pilot project authorized;

(3) City means any city or incorporated village in the state;

(4) Public body means the state or any municipality, county, township, board, commission, authority, district, or other political subdivision or public body of the state;

(5) Governing body or local governing body means the city council, board of trustees, or other legislative body charged with governing the municipality;

(6) Mayor means the mayor of the city or chairperson of the board of trustees of the village;

(7) Clerk means the clerk of the city or village;

(8) Federal government means the United States of America, or any agency or instrumentality, corporate or otherwise, of the United States of America;

(9) Area of operation means and includes the area within the corporate limits of the city and such land outside the city as may come within the purview of sections 18-2123 and 18-2123.01;

(10) Substandard areas means an area in which there is a predominance of buildings or improvements, whether nonresidential or residential in character, which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, and crime, (which cannot be remedied through construction of prisons), and is detrimental to the public health, safety, morals, or welfare;

(11) Blighted area means an area, which (a) by reason of the presence of a substantial number of deteriorated or deteriorating structures, existence of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the community, retards the provision of housing accommodations, or constitutes an economic or social liability and is detrimental to the public health, safety, morals, or welfare in its present condition and use and (b) in which there is at least one of the following conditions: (i) Unemployment in the designated area is at least one hundred twenty percent of the state or national average; (ii) the average age of the residential or commercial units in the area is at least forty years; (iii) more than half of the plotted and subdivided property in an area is unimproved land that has been within the city for forty years and has remained unimproved during that time; (iv) the per capita income of the area is lower than the average per capita income of the city or village in which the area is designated; or (v) the area has had either stable or decreasing population based on the last two decennial censuses. In no event shall a city of the metropolitan, primary, or first class designate more than thirty-five percent of the city as blighted, a city of the second class shall not designate an area larger than fifty percent of the city as blighted, and a village shall not designate an area larger than one hundred percent of the village as blighted. A redevelopment project involving a formerly used defense site as authorized under section 18-2123.01 shall not count towards the percentage limitations contained in this subdivision;

(12) Redevelopment project means any work or undertaking in one or more community redevelopment areas: (a) To acquire substandard and blighted areas or portions thereof, including lands, structures, or improvements the acquisition of which is necessary or incidental to the proper clearance, development, or redevelopment of such substandard and blighted areas; (b) to clear any such areas by demolition or removal of existing buildings, structures, streets, utilities, or other improvements thereon and to install, construct, or reconstruct streets, utilities, parks, playgrounds, public spaces, public parking facilities, sidewalks or moving sidewalks, convention and civic centers, bus stop shelters, lighting, benches or other similar furniture, trash receptacles, shelters, skywalks and pedestrian and vehicular overpasses and underpasses, and any other necessary public improvements essential to the preparation of sites for uses in accordance with a redevelopment plan; (c) to sell, lease, or otherwise make available land in such areas for residential, recreational, commercial, industrial, or other uses, including parking or other facilities functionally related or subordinate to such uses, or for public use or to retain such land for public use, in accordance with a redevelopment plan; and may also include the preparation of the redevelopment plan, the planning, survey, and other work incident to a redevelopment project and the preparation of all plans and arrangements for carrying out a redevelopment project; (d) to dispose of all real and personal property or any interest in such property, or assets, cash, or other funds held or used in connection with residential, recreational, commercial, industrial, or other uses, including parking or other facilities functionally related or subordinate to such uses, or any public use specified in a redevelopment plan or project, except that such disposition shall be at its fair value for uses in accordance with the redevelopment plan; (e) to acquire real property in a community redevelopment area which, under the redevelopment plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitate the structures, and resell the property; and (f) to carry out plans for a program of voluntary or compulsory repair, rehabilitation, or demolition of buildings or other improvements in accordance with the redevelopment plan;

(13) Redevelopment plan means a plan, as it exists from time to time for one or more community redevelopment areas, or for a redevelopment project, which (a) conforms to the general plan for the municipality as a whole and (b) is sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the community redevelopment area, zoning and planning changes, if any, land uses, maximum densities, and building requirements;

(14) Redeveloper means any person, partnership, or public or private corporation or agency which enters or proposes to enter into a redevelopment contract;

(15) Redevelopment contract means a contract entered into between an authority and a redeveloper for the redevelopment of an area in conformity with a redevelopment plan;

(16) Real property means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens;

(17) Bonds means any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued pursuant to the Community Development Law except for bonds issued pursuant to section 18-2142.04;

(18) Obligee means any bondholder, agent, or trustee for any bondholder, or lessor demising to any authority, established pursuant to section 18-2102.01, property used in connection with a redevelopment project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with such authority;

(19) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof;

(20) Community redevelopment area means a substandard and blighted area which the community redevelopment authority designates as appropriate for a renewal project;

(21) Redevelopment project valuation means the valuation for assessment of the taxable real property in a redevelopment project last certified for the year prior to the effective date of the provision authorized in section 18-2147;

(22) Enhanced employment area means an area not exceeding six hundred acres (a) within a community redevelopment area which is designated by an authority as eligible for the imposition of an occupation tax or (b) not within a community redevelopment area as may be designated under section 18-2142.04;

(23) Employee means a person employed at a business as a result of a redevelopment project;

(24) Employer-provided health benefit means any item paid for by the employer in total or in part that aids in the cost of health care services, including, but not limited to, health insurance, health savings accounts, and employer reimbursement of health care costs;

(25) Equivalent employees means the number of employees computed by (a) dividing the total hours to be paid in a year by (b) the product of forty times the number of weeks in a year;

(26) Business means any private business located in an enhanced employment area;

(27) New investment means the value of improvements to real estate made in an enhanced employment area by a developer or a business;

(28) Number of new employees means the number of equivalent employees that are employed at a business as a result of the redevelopment project during a year that are in excess of the number of equivalent employees during the year immediately prior to the year that a redevelopment plan is adopted; and

(29) Occupation tax means a tax imposed under section 18-2142.02.



18-2103.01 Repealed. Laws 1969, c. 257, § 44.



18-2103.02 Acquisition of housing property; relocation of persons displaced.

When any property consisting of housing is acquired for redevelopment by the authority, the authority shall provide for relocation of any persons displaced as a result thereof.



18-2104 Exercise of powers; objective.

The governing body of a city, to the greatest extent it deems to be feasible in carrying out the provisions of sections 18-2101 to 18-2144, shall afford maximum opportunity, consistent with the sound needs of the city as a whole, to the rehabilitation or redevelopment of the community redevelopment area by private enterprises. The governing body of a city shall give consideration to this objective in exercising its powers under sections 18-2101 to 18-2144, including the formulation of a workable program, the approval of community redevelopment plans consistent with the general plan for the development of the city, the exercise of its zoning powers, the enforcement of other laws, codes, and regulations, relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the providing of necessary public improvements.



18-2105 Formulation of workable program; disaster assistance; effect.

The governing body of a city or an authority at its direction for the purposes of the Community Development Law may formulate for the entire municipality a workable program for utilizing appropriate private and public resources to eliminate or prevent the development or spread of urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of substandard and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of substandard and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds, and other public improvements by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of substandard and blighted areas or portions thereof.

Notwithstanding any other provisions of the Community Development Law, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under federal law, the local governing body may approve a redevelopment plan and a redevelopment project with respect to such area without regard to the provisions of the Community Development Law requiring a general plan for the municipality and notice and public hearing or findings other than herein set forth.

The Community Development Law gives local governing bodies the discretion to remove blighted designations as they see fit to best serve the sound needs of the community. Prime Realty Dev., Inc. v. City of Omaha, 258 Neb. 72, 602 N.W.2d 13 (1999).



18-2106 Authority; member or employee; interest in project or property; restriction; disclosure.

No member or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any redevelopment project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project. Where the acquisition is not voluntary, such member or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. If any member or employee of an authority presently owns or controls or owned or controlled within the preceding two years an interest, direct or indirect, in any property included or planned by the authority to be included in any redevelopment project, he immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such member or employee of an authority shall not participate in any action by the authority affecting such property.



18-2107 Authority; powers and duties.

An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of the Community Development Law and sections 18-2147 to 18-2151, including the power:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations not inconsistent with the Community Development Law;

(2) To prepare or cause to be prepared and recommend redevelopment plans to the governing body of the city and to undertake and carry out redevelopment projects within its area of operation;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a redevelopment project; and, notwithstanding anything to the contrary contained in the Community Development Law or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project, and to include in any contract let in connection with such a project provisions to fulfill such federally imposed conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, or acquire by gift, grant, bequest, devise, eminent domain, or otherwise any real or personal property or any interest therein, together with any improvements thereon, necessary or incidental to a redevelopment project; to hold, improve, clear, or prepare for redevelopment any such property; to sell, lease for a term not exceeding ninety-nine years, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with redevelopers of property containing covenants, restrictions, and conditions regarding the use of such property for residential, commercial, industrial, or recreational purposes or for public purposes in accordance with the redevelopment plan and such other covenants, restrictions, and conditions as the authority may deem necessary to prevent a recurrence of substandard and blighted areas or to effectuate the purposes of the Community Development Law; to make any of the covenants, restrictions, or conditions of the foregoing contracts covenants running with the land and to provide appropriate remedies for any breach of any such covenants or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money, issue bonds, and provide security for loans or bonds; to establish a revolving loan fund; to insure or provide for the insurance of any real or personal property or the operation of the authority against any risks or hazards, including the power to pay premiums on any such insurance; to enter into any contracts necessary to effectuate the purposes of the Community Development Law; and to provide grants, loans, or other means of financing to public or private parties in order to accomplish the rehabilitation or redevelopment in accordance with a redevelopment plan. No statutory provision with respect to the acquisition, clearance, or disposition of property by other public bodies shall restrict an authority exercising powers hereunder, in such functions, unless the Legislature shall specifically so state;

(5) To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement in property or securities in which savings banks or other banks may legally invest funds subject to their control; and to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, and such bonds redeemed or purchased shall be canceled;

(6) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, from the state, county, municipality, or other public body, or from any sources, public or private, including charitable funds, foundations, corporations, trusts, or bequests, for purposes of the Community Development Law, to give such security as may be required, and to enter into and carry out contracts in connection therewith; and notwithstanding any other provision of law, to include in any contract for financial assistance with the federal government for a redevelopment project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of the Community Development Law;

(7) Acting through one or more members of an authority or other persons designated by the authority, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority or excused from attendance; and to make available to appropriate agencies or public officials, including those charged with the duty of abating or requiring the correction of nuisances or like conditions, demolishing unsafe or insanitary structures, or eliminating conditions of blight within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, safety, morals, or welfare;

(8) Within its area of operation, to make or have made all surveys, appraisals, studies, and plans, but not including the preparation of a general plan for the community, necessary to the carrying out of the purposes of the Community Development Law and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of such surveys, appraisals, studies, and plans;

(9) To prepare plans and provide reasonable assistance for the relocation of families, business concerns, and others displaced from a redevelopment project area to permit the carrying out of the redevelopment project to the extent essential for acquiring possession of and clearing such area or parts thereof; and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government;

(10) To make such expenditures as may be necessary to carry out the purposes of the Community Development Law; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(11) To certify on or before September 20 of each year to the governing body of the city the amount of tax to be levied for the succeeding fiscal year for community redevelopment purposes, not to exceed two and six-tenths cents on each one hundred dollars upon the taxable value of the taxable property in such city, which levy is subject to allocation under section 77-3443 on and after July 1, 1998. The governing body shall levy and collect the taxes so certified at the same time and in the same manner as other city taxes are levied and collected, and the proceeds of such taxes, when due and as collected, shall be set aside and deposited in the special account or accounts in which other revenue of the authority is deposited. Such proceeds shall be employed to assist in the defraying of any expenses of redevelopment plans and projects, including the payment of principal and interest on any bonds issued to pay the costs of any such plans and projects;

(12) To exercise all or any part or combination of powers granted in this section;

(13) To plan, undertake, and carry out neighborhood development programs consisting of redevelopment project undertakings and activities in one or more community redevelopment areas which are planned and carried out on the basis of annual increments in accordance with the Community Development Law and sections 18-2145 and 18-2146 for planning and carrying out redevelopment projects;

(14) To agree with the governing body of the city for the imposition of an occupation tax for an enhanced employment area; and

(15) To demolish any structure determined by the governing body of the city to be unsafe or unfit for human occupancy in accordance with section 18-1722.01.

The taking of substandard or blighted areas by a city for redevelopment and resale in accordance with an approved redevelopment plan which is in conformity with a general plan for the municipality as a whole as provided for in these sections, is a proper public use for a municipality. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).



18-2108 Real estate; acquisition; requirement.

An authority shall not acquire real property for a redevelopment project unless the governing body of the city in which the redevelopment project area is located has approved the redevelopment plan, as prescribed in section 18-2116.



18-2109 Redevelopment plan; preparation; requirements.

An authority shall not prepare a redevelopment plan for a redevelopment project area unless the governing body of the city in which such area is located has, by resolution adopted after a public hearing with notice provided as specified in section 18-2115, declared such area to be a substandard and blighted area in need of redevelopment. The governing body of the city shall submit the question of whether an area is substandard and blighted to the planning commission or board of the city for its review and recommendation prior to making its declaration. The planning commission or board shall submit its written recommendations within thirty days after receipt of the request. Upon receipt of the recommendations or after thirty days if no recommendation is received, the governing body may make its declaration.



18-2110 Plan; recommendation; requirement.

An authority shall not recommend a redevelopment plan to the governing body of the city in which the redevelopment project area is located until a general plan for the development of the city has been prepared.



18-2111 Plan; who may prepare; contents.

The authority may itself prepare or cause to be prepared a redevelopment plan or any person or agency, public or private, may submit such a plan to an authority. A redevelopment plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements, and the proposed land uses and building requirements in the redevelopment project area, and shall include without being limited to: (1) The boundaries of the redevelopment project area, with a map showing the existing uses and condition of the real property therein; (2) a land-use plan showing proposed uses of the area; (3) information showing the standards of population densities, land coverage, and building intensities in the area after redevelopment; (4) a statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, or building codes and ordinances; (5) a site plan of the area; and (6) a statement as to the kind and number of additional public facilities or utilities which will be required to support the new land uses in the area after redevelopment. Any redevelopment plan may include a proposal for the designation of an enhanced employment area.



18-2112 Plan; submit to planning commission or board; recommendations.

Prior to recommending a redevelopment plan to the governing body for approval, an authority shall submit such plan to the planning commission or board of the city in which the redevelopment project area is located for review and recommendations as to its conformity with the general plan for the development of the city as a whole. The planning commission or board shall submit its written recommendations with respect to the proposed redevelopment plan to the authority within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or board or, if no recommendations are received within such thirty days, then without such recommendations, an authority may recommend the redevelopment plan to the governing body of the city for approval.



18-2113 Plan; considerations; cost-benefit analysis.

(1) Prior to recommending a redevelopment plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the redevelopment project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted, and harmonious development of the city and its environs which will, in accordance with present and future needs, promote health, safety, morals, order, convenience, prosperity, and the general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic, and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage, and other public utilities, schools, parks, recreational and community facilities, and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, and the prevention of the recurrence of insanitary or unsafe dwelling accommodations or conditions of blight.

(2) The authority shall conduct a cost-benefit analysis for each redevelopment project whose redevelopment plan includes the use of funds authorized by section 18-2147. In conducting the cost-benefit analysis, the authority shall use a cost-benefit model developed for use by local projects. Any cost-benefit model used by the authority shall consider and analyze the following factors:

(a) Tax shifts resulting from the approval of the use of funds pursuant to section 18-2147;

(b) Public infrastructure and community public service needs impacts and local tax impacts arising from the approval of the redevelopment project;

(c) Impacts on employers and employees of firms locating or expanding within the boundaries of the area of the redevelopment project;

(d) Impacts on other employers and employees within the city or village and the immediate area that are located outside of the boundaries of the area of the redevelopment project; and

(e) Any other impacts determined by the authority to be relevant to the consideration of costs and benefits arising from the redevelopment project.



18-2114 Plan; recommendations to governing body; statements required.

The recommendation of a redevelopment plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission or board concerning the redevelopment plan; a statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment of the redevelopment project area and the estimated proceeds or revenue from its disposal to redevelopers; a statement of the proposed method of financing the redevelopment project; and a statement of a feasible method proposed for the relocation of families to be displaced from the redevelopment project area.



18-2115 Plan; public hearing; notice.

(1) The governing body of the city shall hold a public hearing on any redevelopment plan or substantial modification thereof recommended by the authority, after reasonable public notice thereof by publication at least once a week for two consecutive weeks in a legal newspaper of general circulation in the community, the time of the hearing to be at least ten days from the last publication. The notice shall describe the time, date, place, and purpose of the hearing and shall specifically identify the area to be redeveloped under the plan. All interested parties shall be afforded at such public hearing a reasonable opportunity to express their views respecting the proposed redevelopment plan.

(2) Except as provided in subsection (3) of this section, the governing body of the city or such other division of the city or person as the governing body shall designate shall, at least ten days prior to the public hearing required by subsection (1) of this section, provide notice of the hearing to each registered neighborhood association whose area of representation is located in whole or in part within a one-mile radius of the area to be redeveloped in the manner requested by the association and mail notice of the hearing by first-class United States mail, postage prepaid, or by certified mail to the president or chairperson of the governing body of each county, school district, community college, educational service unit, and natural resources district in which the real property subject to such plan or major modification is located and whose property tax receipts would be directly affected. The notice shall set out the time, date, place, and purpose of the hearing and shall include a map of sufficient size to show the area to be redeveloped.

(3) If the planning board or planning commission of the city will conduct a public hearing on the redevelopment plan or substantial modification thereof, the governing body of the city or such other division of the city or person as the governing body shall designate shall, at least ten days prior to the public hearing, provide notice of the hearing to each registered neighborhood association whose area of representation is located in whole or in part within a one-mile radius of the area to be redeveloped in the manner requested by the association and mail notice of the hearing by first-class United States mail, postage prepaid, or by certified mail to the president or chairperson of the governing body of each county, school district, community college, educational service unit, and natural resources district in which the real property subject to such plan or major modification is located and whose property tax receipts would be directly affected. The notice shall set out the time, date, place, and purpose of the hearing and shall include a map of sufficient size to show the area to be redeveloped. If the registered neighborhood association has been given notice of the public hearing to be held by the planning board or planning commission in conformity with the provisions of this subsection, the governing body or its designee shall not be required to comply with the notice requirements of subsection (2) of this section.

(4) Each neighborhood association desiring to receive notice of any hearing as provided in this section shall register with the city's planning department or, if there is no planning department, with the city clerk. The registration shall include a description of the area of representation of the association, the name of and contact information for the individual designated by the association to receive the notice on its behalf, and the requested manner of service, whether by email or regular, certified, or registered mail. Registration of the neighborhood association for the purposes of this section shall be accomplished in accordance with such other rules and regulations as may be adopted and promulgated by the city.



18-2116 Plan; approval; findings.

(1) Following such hearing, the governing body may approve a redevelopment plan if (a) it finds that the plan is feasible and in conformity with the general plan for the development of the city as a whole and the plan is in conformity with the legislative declarations and determinations set forth in the Community Development Law and (b) it finds that, if the plan uses funds authorized in section 18-2147, (i) the redevelopment project in the plan would not be economically feasible without the use of tax-increment financing, (ii) the redevelopment project would not occur in the community redevelopment area without the use of tax-increment financing, and (iii) the costs and benefits of the redevelopment project, including costs and benefits to other affected political subdivisions, the economy of the community, and the demand for public and private services have been analyzed by the governing body and have been found to be in the long-term best interest of the community impacted by the redevelopment project.

(2) In connection with the approval of any redevelopment plan which includes the designation of an enhanced employment area, the governing body may approve the redevelopment plan if it determines that any new investment within such enhanced employment area will result in at least (a) two new employees and new investment of one hundred twenty-five thousand dollars in counties with fewer than fifteen thousand inhabitants, (b) five new employees and new investment of two hundred fifty thousand dollars in counties with at least fifteen thousand inhabitants but fewer than twenty-five thousand inhabitants, (c) ten new employees and new investment of five hundred thousand dollars in counties with at least twenty-five thousand inhabitants but fewer than fifty thousand inhabitants, (d) fifteen new employees and new investment of one million dollars in counties with at least fifty thousand inhabitants but fewer than one hundred thousand inhabitants, (e) twenty new employees and new investment of one million five hundred thousand dollars in counties with at least one hundred thousand inhabitants but fewer than two hundred thousand inhabitants, (f) twenty-five new employees and new investment of two million dollars in counties with at least two hundred thousand inhabitants but fewer than four hundred thousand inhabitants, or (g) thirty new employees and new investment of three million dollars in counties with at least four hundred thousand inhabitants. Any business that has one hundred thirty-five thousand square feet or more and annual gross sales of ten million dollars or more shall provide an employer-provided health benefit of at least three thousand dollars annually to all new employees who are working thirty hours per week or more on average and have been employed at least six months. In making such determination, the governing body may rely upon written undertakings provided by any redeveloper in connection with application for approval of the redevelopment plan.



18-2117 Plan; modification; conditions.

A redevelopment plan which has not been approved by the governing body when recommended by the authority may again be recommended to it with any modifications deemed advisable. A redevelopment plan may be modified at any time by the authority; Provided, that if modified after the lease or sale of real property in the redevelopment project area, the modification must be consented to by the redeveloper or redevelopers of such real property or his successor, or their successors, in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment plan as previously approved by the governing body the modification must similarly be approved by the governing body.



18-2117.01 Plan; report to Property Tax Administrator; contents; compilation of data.

(1) On or before December 1 each year, each city which has approved one or more redevelopment plans which are financed in whole or in part through the use of tax-increment financing as provided in section 18-2147 shall provide a report to the Property Tax Administrator on each such redevelopment plan which includes the following information:

(a) A copy of the redevelopment plan and any amendments thereto if they have not been previously filed, including the date upon which the redevelopment plan was approved, the effective date for dividing the ad valorem tax as provided to the county assessor pursuant to subsection (3) of section 18-2147, and the location and boundaries of the property in the redevelopment project; and

(b) A short narrative description of the type of development undertaken by the city or village with the financing and the type of business or commercial activity locating within the redevelopment project area as a result of the redevelopment project.

(2) The Property Tax Administrator shall compile a report for each active redevelopment project, based upon information provided by the cities pursuant to subsection (1) of this section and information reported by the county assessor or county clerk on the certificate of taxes levied pursuant to section 77-1613.01. Each report shall be electronically transmitted to the Clerk of the Legislature not later than March 1 each year. The report may include any recommendations of the Property Tax Administrator as to what other information should be included in the report from the cities so as to facilitate analysis of the uses, purposes, and effectiveness of tax-increment financing and the process for its implementation or to streamline the reporting process provided for in this section to eliminate unnecessary paperwork.



18-2118 Real estate; sell; lease; transfer; terms.

An authority may sell, lease for a term not exceeding ninety-nine years, exchange, or otherwise transfer real property or any interest therein in a redevelopment project area to any redeveloper for residential, recreational, commercial, industrial, or other uses, including parking or other facilities functionally related or subordinate to such uses, or for public use in accordance with the redevelopment plan, subject to such covenants, conditions, and restrictions as it may deem to be in the public interest or to carry out the purposes of the Community Development Law. Such real property shall be sold, leased, or transferred at its fair value for uses in accordance with the redevelopment plan. In determining the fair value of real property for uses in accordance with the redevelopment plan, an authority shall take into account and give consideration to the uses and purposes required by such plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the redeveloper of such property; the objectives of the redevelopment plan for the prevention of the recurrence of substandard and blighted areas; and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by land experts employed by the authority.



18-2119 Redevelopment contract proposal; notice; considerations; acceptance; disposal of real property; contract relating to real estate within an enhanced employment area; recordation; use of tax-increment financing; certification by redeveloper.

(1) An authority shall, by public notice by publication once each week for two consecutive weeks in a legal newspaper having a general circulation in the city, prior to the consideration of any redevelopment contract proposal relating to real estate owned or to be owned by the authority, invite proposals from, and make available all pertinent information to, private redevelopers or any persons interested in undertaking the redevelopment of an area, or any part thereof, which the governing body has declared to be in need of redevelopment. Such notice shall identify the area, and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all redevelopment proposals and the financial and legal ability of the prospective redevelopers to carry out their proposals and may negotiate with any redevelopers for proposals for the purchase or lease of any real property in the redevelopment project area. The authority may accept such redevelopment contract proposal as it deems to be in the public interest and in furtherance of the purposes of the Community Development Law if the authority has, not less than thirty days prior thereto, notified the governing body in writing of its intention to accept such redevelopment contract proposal. Thereafter, the authority may execute such redevelopment contract in accordance with the provisions of section 18-2118 and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such redevelopment contract. In its discretion, the authority may, without regard to the foregoing provisions of this section, dispose of real property in a redevelopment project area to private redevelopers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of section 18-2118.

(2) In the case of any real estate owned by a redeveloper, the authority may enter into a redevelopment contract providing for such undertakings as the authority shall determine appropriate. Any such redevelopment contract relating to real estate within an enhanced employment area shall include a statement of the redeveloper's consent with respect to the designation of the area as an enhanced employment area, shall be recorded with respect to the real estate owned by the redeveloper, and shall be binding upon all future owners of such real estate.

(3)(a) Prior to entering into a redevelopment contract pursuant to this section for a redevelopment plan that includes the use of tax-increment financing as provided in section 18-2147, the authority shall require the redeveloper to certify the following to the authority:

(i) Whether the redeveloper has filed or intends to file an application with the Department of Revenue to receive tax incentives under the Nebraska Advantage Act for a project located or to be located within the redevelopment project area;

(ii) Whether such application includes or will include, as one of the tax incentives, a refund of the city’s local option sales tax revenue; and

(iii) Whether such application has been approved under the Nebraska Advantage Act.

(b) The authority may consider the information provided under subdivision (3)(a) of this section in determining whether to enter into the redevelopment contract.



18-2120 Project; conveyance of property for public use.

In carrying out a redevelopment project, an authority may: (1) Convey to the city in which the project is located, such real property as, in accordance with the redevelopment plan, is to be laid out into streets, alleys, and public ways; (2) grant servitudes, easements, and rights-of-way, for public utilities, sewers, streets, and other similar facilities, in accordance with the redevelopment plan; and (3) convey to the municipality, county, or other appropriate public body, such real property as, in accordance with the redevelopment plan, is to be used for parks, schools, public buildings, facilities, or other public purposes.



18-2121 Real property; temporary operation, when.

An authority may temporarily operate and maintain real property in a redevelopment project area pending the disposition of the property for redevelopment, without regard to the provisions of sections 18-2118 and 18-2119, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan.



18-2122 Real property; eminent domain; effect of resolution.

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a redevelopment project or for its purposes under the provisions of sections 18-2101 to 18-2144 after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

When an authority has found and determined by resolution that certain real property described therein is necessary for a redevelopment project or for its purposes under the provisions of sections 18-2101 to 18-2144, the resolution shall be conclusive evidence that the acquisition of such real property is necessary for the purposes described therein.

The taking of substandard or blighted areas by a city for redevelopment and resale in accordance with an approved redevelopment plan which is in conformity with a general plan for the municipality as a whole as provided for in these sections, is a proper public use for a municipality. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).



18-2123 Undeveloped vacant land; land outside city; acquisition, when.

Upon a determination, by resolution, of the governing body of the city in which such land is located, that the acquisition and development of undeveloped vacant land, not within a substandard or blighted area, is essential to the proper clearance or redevelopment of substandard or blighted areas or a necessary part of the general community redevelopment program of the city, or that the acquisition and development of land outside the city, but within a radius of three miles thereof, is necessary or convenient to the proper clearance or redevelopment of one or more substandard or blighted areas within the city or is a necessary adjunct to the general community redevelopment program of the city, the acquisition, planning, and preparation for development or disposal of such land shall constitute a redevelopment project which may be undertaken by the authority in the manner provided in the foregoing sections.



18-2123.01 Redevelopment project with property outside corporate limits; formerly used defense site; agreement with county authorized.

(1) Notwithstanding any other provisions of the Community Development Law to the contrary, a city may undertake a redevelopment project that includes real property located outside the corporate limits of such city if the following requirements have been met:

(a) The real property located outside the corporate limits of the city is a formerly used defense site;

(b) The formerly used defense site is located within the same county as the city approving such redevelopment project;

(c) The formerly used defense site is located within a sanitary and improvement district;

(d) The governing body of the city approving such redevelopment project passes an ordinance stating such city's intent to annex the formerly used defense site in the future; and

(e) The redevelopment project has been consented to by any city exercising extraterritorial jurisdiction over the formerly used defense site.

(2) For purposes of this section, formerly used defense site means real property that was formerly owned by, leased to, or otherwise possessed by the United States and under the jurisdiction of the United States Secretary of Defense. Formerly used defense site does not include missile silos.

(3) The inclusion of a formerly used defense site in any redevelopment project under this section shall not result in:

(a) Any change in the service area of any electric utility or natural gas utility unless such change has been agreed to by the electric utility or natural gas utility serving the formerly used defense site at the time of approval of such redevelopment project; or

(b) Any change in the service area of any communications company as defined in section 77-2734.04 unless (i) such change has been agreed to by the communications company serving the formerly used defense site at the time of approval of such redevelopment project or (ii) such change occurs pursuant to sections 86-135 to 86-138.

(4) A city approving a redevelopment project under this section and the county in which the formerly used defense site is located may enter into an agreement pursuant to the Interlocal Cooperation Act in which the county agrees to reimburse such city for any services the city provides to the formerly used defense site after approval of the redevelopment project.



18-2124 Bonds; issuance; sources of payment; limitations.

An authority may issue bonds from time to time in its discretion for any of its corporate purposes, including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects. An authority may also issue refunding bonds for the purpose of paying, retiring, or otherwise refinancing or in exchange for any or all of the principal or interest upon bonds previously issued by the authority. An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable: (1) Exclusively from the income, proceeds, and revenue of the redevelopment project financed with proceeds of such bonds; (2) exclusively from the income, proceeds, and revenue of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of such bonds; (3) exclusively from its revenue and income, including any special assessment levied pursuant to section 18-1722 and such tax revenue or receipts as may be herein authorized, including those which may be pledged under section 18-2150, and from such grants and loans as may be received; or (4) from all or part of the income, proceeds, and revenue enumerated in subdivisions (1), (2), and (3) of this section. Any such bonds may be additionally secured by a pledge of any loan, grant, or contributions, or parts thereof, from the federal government or other source or a mortgage of any redevelopment project or projects of the authority. The authority shall not pledge the credit or taxing power of the state or any political subdivision thereof, except such tax receipts as may be authorized under this section or pledged under section 18-2150, or place any lien or encumbrance on any property owned by the state, county, or city used by the authority.



18-2125 Bonds; liability; exempt from taxation; anticipation notes; renewal notes; terms; declaration of intent.

Neither the members of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of the city and the city shall not be liable on such bonds, except to the extent authorized by sections 18-2147 to 18-2150, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority acquired for the purposes of sections 18-2101 to 18-2144, except to the extent authorized by sections 18-2147 to 18-2150. Except to the extent otherwise authorized, the bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from all taxes. All bonds shall be general obligations of the authority issuing same and shall be payable out of any revenue, income, receipts, proceeds, or other money of the authority, except as may be otherwise provided in the instruments themselves.

An authority shall have power from time to time to issue bond anticipation notes, referred to as notes herein, and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding in the aggregate at any time outstanding the amount of bonds then or theretofore authorized. Payment of such notes shall be made from any money or revenue which the authority may have available for such purpose or from the proceeds of the sale of bonds of the authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the authority, subject to prior pledges thereof, if any, for the payment of such notes, and may in addition secure the notes in the same manner as herein provided for bonds. All notes shall be issued and sold in the same manner as bonds, and any authority shall have power to make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts, and the authority shall have power to pay such consideration as it shall deem proper for any commitments to purchase notes and bonds in the future. Such notes shall also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing authority sufficient to provide for the payment of the notes in full at the maturity thereof. The authority may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes, or that the trustee may sell the bonds if the notes are not otherwise paid at maturity, and apply the proceeds of such sale to the payment of the notes. Such notes shall bear interest at a rate set by the authority, and shall be sold at such price as shall cause an interest cost thereon not to exceed such rate.

It is the intention hereof that any pledge of revenue, income, receipts, proceeds, or other money made by an authority for the payment of bonds or notes shall be valid and binding from the time such pledge is made; that the revenue, income, receipts, proceeds, and other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



18-2126 Bonds; terms.

Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture, or mortgage may provide.



18-2127 Bonds; sale.

The bonds may be sold by the authority in such manner and for such price as the authority may determine, at par or above par, at private sale or at public sale after notice published prior to such sale in a legal newspaper having general circulation in the municipality, or in such other medium of publication as the authority may deem appropriate, or may be exchanged by the authority for other bonds issued by it under sections 18-2101 to 18-2144 and 18-2147 to 18-2151. Bonds which are issued under this section may be sold by the authority to the federal government at private sale at par or above par, and, in the event that less than all of the authorized principal amount of such bonds is sold by the authority to the federal government, the balance or any portion of the balance may be sold by the authority at private sale at par or above par.



18-2128 Bonds; signatures; validity.

In case any of the members or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to the provisions of section 18-2124 shall be fully negotiable.



18-2129 Bonds; actions; effect.

In any suit, action, or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a redevelopment project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of sections 18-2101 to 18-2144.



18-2130 Bonds; authority; powers.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power: (1) To pledge all or any part of its gross or net rents, fees, or revenue to which its right then exists or may thereafter come into existence; (2) to mortgage all or any part of its real or personal property, then owned or thereafter acquired; (3) to covenant against pledging all or any part of its rents, fees, and revenue, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence, or against permitting or suffering any lien on such revenue or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any redevelopment project, or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it; (4) to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof; (5) to covenant, subject to the limitations contained in the Community Development Law, as to the amount of revenue to be raised each year or other period of time by rents, fees, and other revenue, and as to the use and disposition to be made thereof; to establish or to authorize the establishment of special funds for money held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the money held in such funds; (6) to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given; (7) to covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon, and the use and disposition of insurance money, and to warrant its title to such property; (8) to covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenants, conditions, or obligations; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived; (9) to vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by the authority, to take possession of and use, operate, and manage any redevelopment project or any part thereof, title to which is in the authority, or any funds connected therewith, and to collect the rents and revenue arising therefrom and to dispose of such money in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; (10) to pledge all of the revenue from any occupation tax received or to be received with respect to any enhanced employment area; and (11) to exercise all or any part or combination of the powers herein granted; to make such covenants, other than and in addition to the covenants herein expressly authorized, and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts, or things may not be enumerated herein.



18-2131 Bonds; default; causes of action.

An authority will have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instruments, by suit, action, or proceeding in any court of competent jurisdiction: (1) To cause possession of any redevelopment project or any part thereof, title to which is in the authority, to be surrendered to any such obligee; (2) to obtain the appointment of a receiver of any redevelopment project of said authority or any part thereof, title to which is in the authority, and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate, and maintain such project or any part thereof and collect and receive all fees, rents, revenue, or other charges thereafter arising therefrom, and shall keep such money in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and (3) to require the authority and the members, officers, agents, and employees thereof to account as if it and they were the trustees of an express trust.



18-2132 Repealed. Laws 2001, LB 420, § 38.



18-2133 Bonds; obligee; causes of action.

An obligee of an authority shall have the right in addition to all other rights which may be conferred upon such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action, or proceeding at law or in equity to compel said authority and the members, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements to the authority and the fulfillment of all duties imposed upon the authority by the provisions of sections 18-2101 to 18-2144; and

(2) By suit, action, or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the authority.



18-2134 Bonds; who may purchase.

All public officers, municipal corporations, political subdivisions and public bodies; all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds or other obligations issued by an authority pursuant to sections 18-2101 to 18-2144 or by any public housing or redevelopment authority or commission, or agency or any other public body in the United States for redevelopment purposes, when such bonds and other obligations are secured by an agreement between the issuing agency and the federal government in which the issuing agency agrees to borrow from the federal government and the federal government agrees to lend to the issuing agency, prior to the maturity of such bonds or other obligations, money in an amount which, together with any other money irrevocably committed to the payment of interest on such bonds or other obligations, will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which money under the terms of the agreement is required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity, and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in the selection of securities.



18-2135 Federal government; contract for financial assistance; default; effect of cure.

In any contract for financial assistance with the federal government the authority may obligate itself, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government possession of or title to the redevelopment project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants or conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the redevelopment project in accordance with the terms of such contract; Provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the redevelopment project have been cured and that the redevelopment project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the redevelopment project as then constituted.



18-2136 Property; exempt from execution.

All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property; Provided, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, grants, or revenue.



18-2137 Property; exempt from taxation; payments in lieu of taxes.

The property of an authority is declared to be public property used for essential public and governmental purposes and shall be exempt from all taxes. Whenever such authority shall purchase or acquire real property pursuant to sections 18-2101 to 18-2144, the authority shall annually, so long as it shall continue to own such property, pay out of its revenue to the State of Nebraska, county, city, township, school district or other taxing subdivision in which such real property is located, in lieu of taxes, a sum equal to the amount which such state, county, city, township, school district or other taxing subdivision received from taxation from such real property during the year immediately preceding the purchase or acquisition of such real property by the authority. The county board of equalization may, in any year subsequent to the purchase or acquisition of such property by the authority, determine the amount that said authority shall pay out of its revenue to the State of Nebraska and its several governmental subdivisions in lieu of taxes, which sum shall be as justice and equity may require, notwithstanding the amount which the state and its governmental subdivisions may have received from taxation during the year immediately preceding the purchase or acquisition of such property; Provided, that with respect to any property in a redevelopment project, the tax exemption provided herein shall terminate when the authority sells, leases, or otherwise disposes of such property to a redeveloper for redevelopment. The members of the authority shall not incur any personal liability by reason of the making of such payments.



18-2138 Public body; cooperate in planning; powers.

In addition to any other provisions governing any public body set forth in sections 18-2101 to 18-2144 and 18-2147 to 18-2151, for the purpose of aiding and cooperating in the planning, undertaking, or carrying out of a redevelopment project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine: (1) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses, or any other rights or privileges therein to an authority; (2) cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in connection with a redevelopment project; (3) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places, which it is otherwise empowered to undertake; (4) plan or replan, zone or rezone any part of the public body, or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform; (5) cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes; (6) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (7) do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan; (8) lend, grant, or contribute funds to an authority; (9) employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and (10) enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with an authority respecting action to be taken by such public body pursuant to any of the powers granted by the provisions of sections 18-2101 to 18-2144. If at any time title to, or possession of, any redevelopment project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of redevelopment projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.



18-2139 Public body; sale, conveyance, lease, or agreement; how made.

Any sale, conveyance, lease, or agreement provided for in section 18-2138 may be made by a public body without appraisal, public notice, advertisement, or public bidding.



18-2140 Estimate of expenditures; cities; grant funds; levy taxes; issue bonds.

An authority may, at such time as it may deem necessary, file with the governing body an estimate of the amounts necessary to be appropriated by the governing body to defray the expense of the authority. The governing body of such city is hereby authorized, in its discretion, to appropriate from its general fund and to place at the disposal of the authority an amount sufficient to assist in defraying such expense. Any city located within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under the provisions of sections 18-2101 to 18-2144. To obtain funds for this purpose, the city may levy taxes and may issue and sell its bonds. Any bonds to be issued by the city pursuant to the provisions of this section shall be issued in the manner and within the limitations, except as otherwise provided by sections 18-2101 to 18-2144, prescribed by the laws of this state for the issuance and authorization of bonds by a city for any public purpose.



18-2141 Instrument of conveyance; execution; effect.

Any instrument executed by an authority and purporting to convey any right, title, or interest in any property under sections 18-2101 to 18-2144 shall be conclusive evidence of compliance with the provisions of sections 18-2101 to 18-2144 insofar as title or other interest of any bona fide purchasers, lessees, or other transferees of such property is concerned.



18-2142 Repealed. Laws 1997, LB 875, § 21.



18-2142.01 Validity and enforceability of bonds and agreements; presumption.

(1) In any suit, action, or proceeding involving the validity or enforceability of any bond of a city, village, or authority or the security therefor brought after the lapse of thirty days after the issuance of such bonds has been authorized, any such bond reciting in substance that it has been authorized by the city, village, or authority to aid in financing a redevelopment project shall be conclusively deemed to have been authorized for such purpose and such redevelopment project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of the Community Development Law and sections 18-2145 to 18-2154.

(2) In any suit, action, or proceeding involving the validity or enforceability of any agreement of a city, village, or authority brought after the lapse of thirty days after the agreement has been formally entered into, any such agreement reciting in substance that it has been entered into by the city, village, or authority to provide financing for an approved redevelopment project shall be conclusively deemed to have been entered into for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of the Community Development Law and sections 18-2145 to 18-2154.

Subsection (2) of this section requires that a party wishing to challenge a contract that provides financing for an approved redevelopment project initiate any suit, action, or challenge within 30 days of the party's formally entering into the contract; after 30 days, the project shall be conclusively deemed to have complied with Nebraska's community development laws. Community Dev. Agency v. PRP Holdings, 277 Neb. 1015, 767 N.W.2d 68 (2009).



18-2142.02 Enhanced employment area; redevelopment project; levy of general business occupation tax authorized; governing body; powers; occupation tax; power to levy; exceptions.

A city may levy a general business occupation tax upon the businesses and users of space within an enhanced employment area for the purpose of paying all or any part of the costs and expenses of any redevelopment project within such enhanced employment area. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The collection of a tax imposed pursuant to this section shall be made and enforced in such a manner as the governing body shall by ordinance determine to produce the required revenue. The governing body may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance. Any such occupation tax agreed to by the authority and the city shall remain in effect so long as the authority has bonds outstanding which have been issued stating such occupation tax as an available source for payment.



18-2142.03 Enhanced employment area; use of eminent domain prohibited.

Eminent domain shall not be used to acquire property that will be transferred to a private party in the enhanced employment area.



18-2142.04 Enhanced employment area; authorized work within area; levy of general business occupation tax authorized; exceptions; governing body; powers; revenue bonds authorized; terms and conditions.

(1) For purposes of this section:

(a) Authorized work means the performance of any one or more of the following purposes within an enhanced employment area designated pursuant to this section:

(i) The acquisition, construction, maintenance, and operation of public offstreet parking facilities for the benefit of the enhanced employment area;

(ii) Improvement of any public place or facility in the enhanced employment area, including landscaping, physical improvements for decoration or security purposes, and plantings;

(iii) Construction or installation of pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses, and any useful or necessary public improvements;

(iv) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the enhanced employment area;

(v) Creation and implementation of a plan for improving the general architectural design of public areas in the enhanced employment area;

(vi) The development of any public activities and promotion of public events, including the management, promotion, and advocacy of retail trade activities or other promotional activities, in the enhanced employment area;

(vii) Maintenance, repair, and reconstruction of any improvements or facilities authorized by the Community Development Law;

(viii) Any other project or undertaking for the betterment of the public facilities in the enhanced employment area, whether the project is capital or noncapital in nature;

(ix) Enforcement of parking regulations and the provision of security within the enhanced employment area; or

(x) Employing or contracting for personnel, including administrators for any improvement program under the Community Development Law, and providing for any service as may be necessary or proper to carry out the purposes of the Community Development Law;

(b) Employee means a person employed at a business located within an enhanced employment area; and

(c) Number of new employees means the number of equivalent employees that are employed at a business located within an enhanced employment area designated pursuant to this section during a year that are in excess of the number of equivalent employees during the year immediately prior to the year the enhanced employment area was designated pursuant to this section.

(2) If an area is not blighted or substandard, a city may designate an area as an enhanced employment area if the governing body determines that new investment within such enhanced employment area will result in at least (a) two new employees and new investment of one hundred twenty-five thousand dollars in counties with fewer than fifteen thousand inhabitants, (b) five new employees and new investment of two hundred fifty thousand dollars in counties with at least fifteen thousand inhabitants but fewer than twenty-five thousand inhabitants, (c) ten new employees and new investment of five hundred thousand dollars in counties with at least twenty-five thousand inhabitants but fewer than fifty thousand inhabitants, (d) fifteen new employees and new investment of one million dollars in counties with at least fifty thousand inhabitants but fewer than one hundred thousand inhabitants, (e) twenty new employees and new investment of one million five hundred thousand dollars in counties with at least one hundred thousand inhabitants but fewer than two hundred thousand inhabitants, (f) twenty-five new employees and new investment of two million dollars in counties with at least two hundred thousand inhabitants but fewer than four hundred thousand inhabitants, or (g) thirty new employees and new investment of three million dollars in counties with at least four hundred thousand inhabitants. Any business that has one hundred thirty-five thousand square feet or more and annual gross sales of ten million dollars or more shall provide an employer-provided health benefit of at least three thousand dollars annually to all new employees who are working thirty hours per week or more on average and have been employed at least six months. In making such determination, the governing body may rely upon written undertakings provided by any owner of property within such area.

(3) Upon designation of an enhanced employment area under this section, a city may levy a general business occupation tax upon the businesses and users of space within such enhanced employment area for the purpose of paying all or any part of the costs and expenses of authorized work within such enhanced employment area. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The collection of a tax imposed pursuant to this section shall be made and enforced in such a manner as the governing body shall by ordinance determine to produce the required revenue. The governing body may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance. Any occupation tax levied by the city under this section shall remain in effect so long as the city has bonds outstanding which have been issued under the authority of this section and are secured by such occupation tax or that state such occupation tax as an available source for payment. The total amount of occupation taxes levied shall not exceed the total costs and expenses of the authorized work including the total debt service requirements of any bonds the proceeds of which are expended for or allocated to such authorized work. The assessments or taxes levied must be specified by ordinance and the proceeds shall not be used for any purpose other than the making of such improvements and for the repayment of bonds issued in whole or in part for the financing of such improvements. The authority to levy the general business occupation tax contained in this section and the authority to issue bonds secured by or payable from such occupation tax shall be independent of and separate from any occupation tax referenced in section 18-2103.

(4) A city may issue revenue bonds for the purpose of defraying the cost of authorized work and to secure the payment of such bonds with the occupation tax revenue described in this section. Such revenue bonds may be issued in one or more series or issues where deemed advisable, and each such series or issue may contain different maturity dates, interest rates, priorities on revenue available for payment of such bonds and priorities on securities available for guaranteeing payment thereof, and such other differing terms and conditions as are deemed necessary. The following shall apply to any such bonds:

(a) Such bonds shall be limited obligations of the city. Bonds and interest on such bonds, issued under the authority of this section, shall not constitute nor give rise to a pecuniary liability of the city or a charge against its general credit or taxing powers. Such limitation shall be plainly stated upon the face of each of such bonds;

(b) Such bonds may (i) be executed and delivered at any time and from time to time, (ii) be in such form and denominations, (iii) be of such tenor, (iv) be payable in such installments and at such time or times not exceeding twenty years from their date, (v) be payable at such place or places, (vi) bear interest at such rate or rates, payable at such place or places, and evidenced in such manner, (vii) be redeemable prior to maturity, with or without premium, and (viii) contain such provisions as shall be deemed in the best interest of the city and provided for in the proceedings of the governing body under which the bonds shall be authorized to be issued;

(c) The authorization, terms, issuance, execution, or delivery of such bonds shall not be subject to sections 10-101 to 10-126; and

(d) Such bonds may be sold at public or private sale in such manner and at such time or times as may be determined by the governing body to be most advantageous. The city may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance thereof from the proceeds or the sale of the bonds or from the revenue of the occupation tax described in this section.



18-2143 Sections, how construed.

The powers conferred by sections 18-2101 to 18-2144 shall be in addition and supplemental to the powers conferred by any other law and shall be independent of and in addition to any other provision of the laws of the State of Nebraska with reference to the matters covered hereby and shall be considered as a complete and independent act and not as amendatory of or limited by any other provision of the laws of the State of Nebraska. Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of sections 18-2101 to 18-2144, or the application thereof to any person or circumstances is held unconstitutional or invalid, it shall not affect the other provisions of sections 18-2101 to 18-2144 or the application of such provision to other persons or circumstances. The provisions of sections 18-2101 to 18-2144 and all grants of power, authority, rights or discretion herein made to a city and to an authority created under the provisions hereof shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of such sections are hereby expressly granted to and conferred upon a city or an authority created pursuant hereto.



18-2144 Sections; controlling over other laws and city charters.

Sections 18-2101 to 18-2144 shall be full authority for the creation of a community redevelopment authority by a city or village, and for the exercise of the powers therein granted to a city or village and to such authority, and shall also be full authority for the creation of a community development agency by a city or village, and for the exercise of the powers therein granted to a city or village for such purpose, and no action, proceeding, or election shall be required prior to the creation of a community redevelopment authority or community development agency hereunder or to authorize the exercise of any of the powers granted in such sections, except as specifically provided in such sections, any provision of law or of any city charter or village law to the contrary notwithstanding.

No proceedings for the issuance of bonds of an authority or of a city or village for its community development agency shall be required other than those required by the provisions of sections 18-2101 to 18-2144; and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by an authority pursuant to sections 18-2101 to 18-2144.

Insofar as the provisions of sections 18-2101 to 18-2144 are inconsistent with the provisions of any other law or of any city charter, if any, the provisions of sections 18-2101 to 18-2144 shall be controlling.



18-2145 Limited community redevelopment authority; laws applicable.

The provisions of sections 18-2101 to 18-2144 not in conflict with sections 18-2102.01, 18-2103, 18-2107, 18-2145, and 18-2146 and necessary or convenient to carry out the powers expressly conferred or the intent and purpose of sections 18-2102.01, 18-2103, 18-2107, 18-2145, and 18-2146 shall apply to the limited community redevelopment authority hereby authorized.



18-2146 Minimum standards housing ordinance; adopt, when.

Each city and village shall adopt a minimum standards housing ordinance if such city or village has completed an approved workable program or is in the process of the preparation of such a program.



18-2147 Ad valorem tax; division authorized; limitation; fifteen-year period.

(1) Any redevelopment plan as originally approved or as later modified pursuant to section 18-2117 may contain a provision that any ad valorem tax levied upon real property, or any portion thereof, in a redevelopment project for the benefit of any public body shall be divided, for a period not to exceed fifteen years after the effective date as identified in the project redevelopment contract or in the resolution of the authority authorizing the issuance of bonds pursuant to section 18-2124, as follows:

(a) That portion of the ad valorem tax which is produced by the levy at the rate fixed each year by or for each such public body upon the redevelopment project valuation shall be paid into the funds of each such public body in the same proportion as are all other taxes collected by or for the body. When there is not a redevelopment project valuation on a parcel or parcels, the county assessor shall determine the redevelopment project valuation based upon the fair market valuation of the parcel or parcels as of January 1 of the year prior to the year that the ad valorem taxes are to be divided. The county assessor shall provide written notice of the redevelopment project valuation to the authority as defined in section 18-2103 and the owner. The authority or owner may protest the valuation to the county board of equalization within thirty days after the date of the valuation notice. All provisions of section 77-1502 except dates for filing of a protest, the period for hearing protests, and the date for mailing notice of the county board of equalization's decision are applicable to any protest filed pursuant to this section. The county board of equalization shall decide any protest filed pursuant to this section within thirty days after the filing of the protest. The county clerk shall mail a copy of the decision made by the county board of equalization on protests pursuant to this section to the authority or owner within seven days after the board's decision. Any decision of the county board of equalization may be appealed to the Tax Equalization and Review Commission, in accordance with section 77-5013, within thirty days after the date of the decision;

(b) That portion of the ad valorem tax on real property, as provided in the redevelopment contract or bond resolution, in the redevelopment project in excess of such amount, if any, shall be allocated to and, when collected, paid into a special fund of the authority to be used solely to pay the principal of, the interest on, and any premiums due in connection with the bonds of, loans, notes, or advances of money to, or indebtedness incurred by, whether funded, refunded, assumed, or otherwise, such authority for financing or refinancing, in whole or in part, the redevelopment project. When such bonds, loans, notes, advances of money, or indebtedness, including interest and premiums due, have been paid, the authority shall so notify the county assessor and county treasurer and all ad valorem taxes upon taxable real property in such a redevelopment project shall be paid into the funds of the respective public bodies; and

(c) Any interest and penalties due for delinquent taxes shall be paid into the funds of each public body in the same proportion as are all other taxes collected by or for the public body.

(2) The effective date of a provision dividing ad valorem taxes as provided in subsection (1) of this section shall not occur until such time as the real property in the redevelopment project is within the corporate boundaries of the city. This subsection shall not apply to a redevelopment project involving a formerly used defense site as authorized in section 18-2123.01.

(3) Beginning August 1, 2006, all notices of the provision for dividing ad valorem taxes shall be sent by the authority to the county assessor on forms prescribed by the Property Tax Administrator. The notice shall be sent to the county assessor on or before August 1 of the year of the effective date of the provision. Failure to satisfy the notice requirement of this section shall result in the taxes, for all taxable years affected by the failure to give notice of the effective date of the provision, remaining undivided and being paid into the funds for each public body receiving property taxes generated by the property in the redevelopment project. However, the redevelopment project valuation for the remaining division of ad valorem taxes in accordance with subdivisions (1)(a) and (b) of this section shall be the last certified valuation for the taxable year prior to the effective date of the provision to divide the taxes for the remaining portion of the fifteen-year period pursuant to subsection (1) of this section.



18-2147.01 Cost-benefit analysis; reimbursement.

The Department of Economic Development shall, to the extent that funds are appropriated for such purpose, reimburse applying cities or villages for the fees paid by such cities or villages for the use of the cost-benefit analysis model, developed and approved by the Legislature, for projects using funds authorized by section 18-2147.



18-2148 Project valuation; county assessor; duties.

Commencing on the effective date of the provision outlined in section 18-2147, the county assessor, or county clerk where he or she is ex officio county assessor, of the county in which the redevelopment project is located, shall transmit to an authority and the county treasurer, upon request of the authority, the redevelopment project valuation and shall annually certify, on or before August 20, to the authority and the county treasurer the current valuation for assessment of taxable real property in the redevelopment project. The county assessor shall undertake, upon request of an authority, an investigation, examination, and inspection of the taxable real property in the redevelopment project and shall reaffirm or revalue the current value for assessment of such property in accordance with the findings of such investigation, examination, and inspection.

A mandamus action is an appropriate remedy for a redevelopment authority that believes that a county assessor has not complied with his or her duty under this section to transmit a redevelopment project valuation. Community Redev. Auth. v. Gizinski, 16 Neb. App. 504, 745 N.W.2d 616 (2008).



18-2149 Project valuation; how treated.

In each year after the determination of a redevelopment project valuation as outlined in section 18-2148, the county assessor and the county board of equalization shall include no more than the redevelopment project valuation of the taxable real property in the redevelopment project in the assessed valuation upon which is computed the tax rates levied by any public body on such project. In each year for which the current assessed valuation on taxable real property in the redevelopment project exceeds the redevelopment project valuation, the county treasurer shall remit to the authority, instead of to any public body, that proportion of all ad valorem taxes on real property paid that year on the redevelopment project which such excess valuation bears to the current assessed valuation.

If the current assessed valuation on taxable real property in the redevelopment project is less than the redevelopment project valuation, the current assessed valuation shall be the value assessable to the public bodies for the current year and there will be no excess valuation or tax proceeds available to the redevelopment project. The redevelopment project valuation shall be reinstated when the current assessed valuation on taxable real property in the redevelopment project is equal to or greater than the redevelopment project valuation.



18-2150 Financing; pledge of taxes.

In the proceedings for the issuance of bonds, the making of loans or advances of money, or the incurring of any indebtedness, whether funded, refunded, assumed, or otherwise, by an authority to finance or refinance, in whole or in part, a redevelopment project, the portion of taxes mentioned in subdivision (1)(b) of section 18-2147 shall be pledged for the payment of the principal of, premium, if any, and interest on such bonds, loans, notes, advances, or indebtedness.



18-2151 Redeveloper; penal bond; when required; purpose.

Any redeveloper entering into a contract with an authority for the undertaking of a redevelopment project pursuant to a redevelopment plan which contains the provision outlined in section 18-2147 shall be required before commencing work to execute, in addition to all bonds that may be required, a penal bond with good and sufficient surety to be approved by an authority, conditioned that such contractor shall at all times promptly make payments of all amounts lawfully due to all persons supplying or furnishing the contractor or his or her subcontractors with labor or materials performed or used in the prosecution of the work provided for in such contract, and will indemnify and save harmless the authority to the extent any payments in connection with the carrying out of such contracts which an authority may be required to make under the law.



18-2152 Repealed. Laws 1988, LB 809, § 1.



18-2153 Sections, how construed.

The powers conferred by sections 18-2147 to 18-2153 shall be in addition and supplemental to the powers conferred by the Community Development Law and by any other law and shall be independent of and in addition to any other provision of the laws of the State of Nebraska with reference to the matters covered hereby. The provisions of such sections and all grants of power, authority, rights, or discretion to a city or village and to an authority created under the Community Development Law shall be liberally construed, and all incidental powers necessary to carry into effect such sections are hereby expressly granted to and conferred upon a city or village or an authority created pursuant to the Community Development Law.



18-2154 Authority; relocate individuals and businesses; replace housing units.

A redevelopment authority shall relocate or provide assistance in the relocation of individuals, families, and businesses occupying premises acquired for a redevelopment project pursuant to the procedures described in the Relocation Assistance Act. In the event any housing units are eliminated by a redevelopment project, the redevelopment plan for any such project shall include plans for equivalent replacement housing units elsewhere in the community.



18-2201 Legislative declaration; regulatory powers.

The furnishing of community antenna television service is hereby declared to be a business affected with such a public interest that it must be regulated locally. All municipalities in Nebraska are hereby authorized and empowered, by ordinance, to regulate, to prohibit, and to consent to the construction, installation, operation, and maintenance within their corporate limits of all persons or entities furnishing community antenna television service. All municipalities, acting through the mayor and council or board of trustees, shall have power to require every individual or entity offering such service, subject to reasonable rules and regulations, to furnish any person applying therefor along the lines of its wires, cables or other conduits, with television and radio service. The mayor and council or board of trustees shall have power to prescribe reasonable quality standards for such service and shall regulate rate increases so as to provide reasonable and compensatory rents or rates for such service including installation charges. In the regulation of rate increases the procedure provided in section 18-2206 shall be used in any franchise granted or renewed after May 23, 1979. Such person or entity furnishing community antenna television service shall be required to carry all broadcast signals as prescribed by franchise and permitted to be carried by Federal Communications Commission regulations during the full period of the broadcast day of its stations.

Any statutory authority the district court might have to review rates under this section is limited only to the matter of rate increases. Plaintiff whose suit is addressed to rates as initially set rather than to an increase thereof has not stated a cause of action under this section. Bard v. Cox Cable of Omaha, Inc., 226 Neb. 880, 416 N.W.2d 4 (1987).

A merely prospective cable television customer has no standing as a ratepayer to seek to void a franchise because of excessive rates, and any complaint about the rates themselves must first be directed to the ratesetting body. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).



18-2202 Franchise; required; validity.

It shall be unlawful for any person, firm, or corporation to construct, install, operate, or maintain in or along the streets, alleys, and public ways, or elsewhere within the corporate limits of any municipality, a community antenna television service without first obtaining, from such municipality involved, a franchise authorizing the same; and the governing bodies of such municipalities are hereby authorized to grant such a franchise and such franchise shall be effective and binding without submission to the electors and approval by a majority vote thereof, notwithstanding any other law or home rule charter, for a term of not to exceed twenty-five years upon such reasonable conditions as the circumstances may require.

Regulation of community antenna television service is a matter of statewide concern, so that this section, allowing approval of a franchise without a vote of the electorate, takes precedence over a home rule charter provision to the contrary. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).



18-2203 Underground cables and equipment; map required.

Municipalities may by ordinance require the filing with the city or village clerk by the person, firm, or corporation constructing, installing, operating, or maintaining such community antenna television service of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.



18-2204 Annual occupation tax; levy; when due.

Municipalities may, by appropriate ordinance, levy an annual occupation tax against any person, firm, or corporation now maintaining and operating any community antenna television service within its boundaries; and may levy an annual occupation tax against any persons, firms, or corporations hereafter constructing, installing, operating, or maintaining such community antenna television service. Any such occupation tax so levied shall be due and payable on May 1 of each year to the treasurer of such city or village.

The power granted by this section to the city to levy by ordinance an occupation tax upon community antenna television service is a special statute which takes precedence over the general provisions of section 14-811 requiring submission of franchise annuity or royalty to the electorate. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).



18-2205 Violation; notice; penalty.

In the event of violation of any franchise provision or the provisions of sections 18-2201 to 18-2205 by any duly franchised person or entity furnishing community antenna television service, the municipality having granted such franchise shall immediately serve notice of such violation upon the franchise holder with directions to correct such violation within ninety days or show cause why such violation should not be corrected at a public hearing held in conjunction with the next regularly scheduled meeting of the franchising body. Continued violation of sections 18-2201 to 18-2205 may be enjoined by the district court. Any person who willfully violates any provision of sections 18-2201 to 18-2205 or of any local franchise ordinance shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than five hundred dollars.



18-2206 Rate increase; approval; procedure.

(1) Approval of a rate increase for a person or entity furnishing community antenna television service shall be required and shall be made by the council or board of trustees which granted the franchise to such person or entity. Such approval shall be made by ordinance or resolution.

(2) Prior to voting on a rate increase the council or board of trustees shall hold at least two public meetings at which the ratepayers and the franchisee may comment on the programming content and rates of such franchisee.

(3) At least thirty days prior to the first public meeting held to examine programming content and rates, each ratepayer or subscriber shall be notified by a billing statement or other written notice when and where such public meeting shall be held. Such notice shall also provide information as to what rates are proposed by the franchisee for consideration by the council or board of trustees.



18-2301 Terms, defined.

As used in sections 18-2301 to 18-2315, unless the context otherwise requires:

(1) Air conditioning air distribution shall mean the control of any one or more of the following factors affecting both physical and chemical conditions of the atmosphere within a structure: Temperature, humidity, movement and purity;

(2) Furnace shall mean a self-contained, flue-connected or vented, appliance intended primarily to supply heated air through ducts to spaces remote from or adjacent to the appliance location as well as to the space in which it is located;

(3) Contractor shall mean a holder of a valid certificate of competency for air conditioning air distribution;

(4) Ventilating system shall mean each process of removing air by natural gravity exhauster or mechanical exhaust fan from any space; and

(5) Kitchen exhaust system shall mean a duct system or air passageway for removal of kitchen air contaminates by mechanical means.



18-2302 Board for examination of contractors; membership; duties.

In any city or village, there may be a board for the examination of air conditioning air distribution contractors for the issuance of certificates of competency and for such other duties and responsibilities as may be prescribed by sections 18-2301 to 18-2315. Such board shall consist of not more than five members all of whom shall be appointed by the mayor, the chairman of the board of trustees, or the city manager with the approval of the city council. All vacancies occurring on the board by reason of death, disability or inability of a member to serve shall be filled in the same manner as the original appointment. The qualifications for members of the board may be prescribed by the city council or in the case of a village, by the board of trustees.



18-2303 Officers; secretary; duties.

The persons who compose the air conditioning air distribution board shall, within ten days after their appointments, meet in their respective city or village building or place designated by the city council, city manager or chairman and board of trustees and organize by the selection of one of their members as chairman, one as vice-chairman, and one as secretary. It shall be the duty of the secretary to keep full, true and correct minutes and records of all meetings, applications for examinations, examinations given and results thereof, and certificates issued, which records shall be open for free inspection by all persons during business hours.



18-2304 Members; terms; compensation.

The appointment of the air conditioning air distribution board shall be for staggered terms of three years as provided by the city council or board of trustees of the respective city or village with the appointments to be made in December of each year. Compensation shall be determined by the city council or chairman and board of trustees.



18-2305 Meetings; certificates of competency; examination; rules.

The air conditioning air distribution board shall meet at least once a month at a fixed time as determined by the city council or chairman and board of trustees. The board shall adopt rules for the examination at such times and places of all persons who desire a certificate of competency to engage in the business of designing, installing, altering, repairing, cleaning or adding to any air conditioning air distribution system, furnace, restaurant appliance hood and duct system or other exhaust or intake ventilating system within the city or village and also within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class.



18-2306 Rules and regulations; approval; plans and specifications; approval.

The air conditioning air distribution board, subject to the approval of the city council or board of trustees, may adopt rules and regulations, not inconsistent with the laws of the state or the ordinances of the city or village, for the designing, installing, altering, inspecting or repairing of an air conditioning air distribution and ventilating system placed in or in connection with any building in such city or village or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class describing the kind and size of materials to be used in such systems and the manner in which such work shall be done. All plans and specifications for any such system to be placed in a building shall be first submitted to the board or other body designated by the council or chairman and board of trustees for its approval before it shall be installed.



18-2307 Contractor; certificate of competency; application; examination; issuance.

Any person desiring to engage in business as an air conditioning air distribution contractor in a city or village which has established an air conditioning air distribution board or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class if it has such a board, shall secure a certificate of competency; and any person desiring to engage in the business, or to proceed to install, alter, repair, clean, or add to or change in any manner any air conditioning air distribution system or any furnace, restaurant appliance hood and duct system, or other exhaust or intake ventilating system within such city or village or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class shall be the holder of a certificate of competency or in the direct employ of a person, firm, or corporation holding such certificate.

The board shall, upon written application, examine the applicant at its next meeting or at an adjourned meeting as to his or her practical and theoretical knowledge of the designing and installing of residential, commercial, and industrial air conditioning air distribution and ventilating systems and if found competent deliver to the applicant a certificate of competency. If the applicant is an individual, the application for a certificate of competency shall include the applicant's social security number.



18-2308 Sections; exemptions.

Nothing contained in sections 18-2301 to 18-2315 shall be construed to prohibit a homeowner from personally performing air conditioning air distribution work on the property in which he resides and he will not be required to have a certificate of competency to do such work, but the work must conform to the rules and regulations set forth by the city council or chairman and board of trustees for such work as provided by the provisions of sections 18-2301 to 18-2315.



18-2309 Certificate of competency; applicant; bond; conditions.

All applicants who have successfully passed the examination may, prior to receiving a certificate of competency, be required by the air conditioning air distribution board to furnish a corporate surety bond in the penal sum of not more than ten thousand dollars conditioned that the applicant shall, in all material by him furnished and in all work by him done and performed within the city or village or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class, in installing, altering and repairing any air conditioning air distribution system or ventilating system, strictly comply with all regulations of the board and ordinances of the city or village related thereto.



18-2310 Certificate of competency; renewal; examination; when.

All original certificates of competency may be renewed and all renewed certificates of competency may be renewed by the board before the dates of their expiration. Such renewal certificates shall be granted without a reexamination upon the written application of the certificate holder filed with the board and showing that his purposes and condition remain unchanged unless it is made to appear by affidavit before the board that the certificate holder is no longer competent or entitled to such renewal certificate, in which event the renewal certificate shall not be granted until the applicant has undergone the examination required by section 18-2307.



18-2311 Certificate of competency; term; revocation.

All original and renewal certificates shall be good for one year from their dates but any certificate may be revoked by the board at any time after a hearing upon sufficient notice after sworn charges are filed with the board showing the holder of the certificate to be then incompetent, guilty of willful breach of the rules, regulations or requirements of the board, or of the laws or ordinances relating thereto, or of other causes sufficient for the revocation of the certificate as determined by the city council or chairman and board of trustees of each city or village of which charges and hearing the holder of such certificate shall have written notice.



18-2312 Certificate of competency; requirement.

It shall be unlawful for any person to engage in business as an air conditioning air distribution contractor or to engage in the business of installing, altering, repairing, cleaning, adding to or changing in any manner any air conditioning air distribution system or any furnace, restaurant appliance hood or its duct system or any other exhaust or intake ventilating system within a city or village having an air conditioning air distribution board or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class having such a board unless he holds a certificate or is employed by a person, firm, or corporation holding such a certificate.



18-2313 Certificate of competency; permit; fees.

Fees for the original certificates, renewal certificates and permits shall be fixed by the city council or chairman and board of trustees of each city or village having an air conditioning air distribution board. The fee for the original or renewal certificate shall in no event be more than fifty dollars.



18-2314 Inspectors; employment authorized; noncomplying system; correction or removal.

Any city or village having an air conditioning air distribution board shall be authorized to employ inspectors who shall inspect all parts of any air conditioning air distribution system or ventilating or exhaust system in process of construction, alteration or repair within the respective jurisdiction of such city or village. Any such system found not to comply with the regulations of the board or ordinances of the city or village shall be reported to the board and if not corrected in accordance with requirements of the rules and regulations of the board and ordinances of the city or village shall be removed, if, after notice to the owner or contractor or certificate holder doing the work, the board shall find the work or any part thereof to be defective or not in compliance with such rules and regulations or ordinances.



18-2315 Violations; penalties.

Any person violating any of the provisions of sections 18-2301 to 18-2315 or of any lawful ordinance shall be deemed guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than five hundred dollars, or be imprisoned not more than six months, or be both so fined and imprisoned, and as a part of such punishment their license may be revoked.



18-2401 Act, how cited.

Sections 18-2401 to 18-2485 shall be known and may be cited as the Municipal Cooperative Financing Act.



18-2402 Legislative declarations.

It is declared that cooperative action by cities and villages of this state in the fields of the supplying, treatment, and distribution of water, the generation, transmission, and distribution of electric power and energy, and the collection, treatment, and disposal of sewerage and solid waste is in the public interest; that there is a need in order to insure the stability and continued viability of such systems to provide for a means by which municipalities may cooperate with one another in the financing, acquisition, and operation of such facilities and interests therein and rights thereto in all ways possible; that the creation of agencies through which the municipalities of this state may act cooperatively is in the best interest of this state and the inhabitants thereof and is for a public use and public purpose; and that the necessity in the public interest for the provisions included in sections 18-2401 to 18-2485 is declared as a matter of legislative determination. It is further declared that the intent of sections 18-2401 to 18-2485 is to replace competition between participating municipalities in connection with the projects described in sections 18-2401 to 18-2485 by allowing such municipalities to combine and cooperate in connection with the acquisition, construction, operation, financing, and all other functions authorized by sections 18-2401 to 18-2485 with respect to such projects.



18-2403 Definitions, sections found.

For purposes of sections 18-2401 to 18-2485, unless the context otherwise requires, the definitions found in sections 18-2404 to 18-2418 shall be used.



18-2404 Act, defined.

Act shall mean the Municipal Cooperative Financing Act.



18-2405 Agency, defined.

Agency shall mean any of the public corporations created pursuant to sections 18-2401 to 18-2485.



18-2406 Board, defined.

Board shall mean the board of directors of an agency.



18-2407 Bonds, defined.

Bonds shall mean any bonds, interim certificates, notes, debentures, or other evidences of indebtedness of an agency.



18-2408 Director, defined.

Director shall mean a member of a board and shall include an alternate. The alternate shall be appointed in the same manner as the director and shall serve and exercise all powers of a director in the absence of the director for whom he or she is the alternate.



18-2409 Governing body, defined.

Governing body shall mean the council in the case of a city, the board of trustees in the case of a village, and the equivalent body in the case of a municipality incorporated under the laws of another state.



18-2410 Municipality, defined.

Municipality shall mean (1) any city or village incorporated under the laws of this state, any equivalent entity incorporated under the laws of another state, or any separate municipal utility which has autonomous control and was established by such a city, village, or equivalent entity or by the citizens thereof for the purpose of providing electric energy for such municipality or (2) any public entity organized under Chapter 70, article 6, and incorporated under the laws of this state for the sole purpose of providing wholesale electric energy to a single municipality which is incorporated under the laws of this state.



18-2411 Participating municipality, defined.

Participating municipality shall mean with respect to an agency, any one of the municipalities which is entitled to appoint a director or directors of such agency pursuant to sections 18-2401 to 18-2485.



18-2412 Person, defined.

Person shall mean a natural person, public authority, private corporation, association, firm, partnership, limited liability company, or business trust of any nature whatsoever organized and existing under the laws of this state or of the United States or any other state thereof.



18-2413 Power project, defined.

Power project shall mean any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, transmission, conservation, transformation, distribution, purchase, sale, exchange, or interchange of electric power and energy, or any interest therein or right to capacity thereof, any energy conservation system or device for reducing the energy demands or any interest therein, and the acquisition of energy sources or fuel of any kind, for any such purposes, including, without limitation, facilities for the acquisition, transformation, collection, utilization, and disposition of nuclear fuel or solar, geothermal, or wind energy and the acquisition or construction and operation of facilities for extracting fuel including agricultural ethyl alcohol from natural deposits or agricultural products, for converting it for use in another form, for burning it in place, or for transportation and storage.



18-2414 Project, defined.

Project shall mean any power project, sewerage project, solid waste disposal project, waterworks project, or any combination of two or more thereof or any interest therein or right to capacity thereof.



18-2415 Public authority, defined.

Public authority shall mean the state, any county, any municipality or other municipal corporation, political subdivision, governmental unit, or public corporation created by or pursuant to the laws of this state, of another state, or of the United States, and any state or the United States, and any person, board, commission, district, authority, instrumentality, subdivision, or other body of any of the foregoing.



18-2416 Sewerage project, defined.

Sewerage project shall mean any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts and appurtenances thereto, or any interest therein or right to capacity thereof, used or useful in the removal, discharge, conduction, collection, carrying, treatment, recycling, purification, or disposal of gaseous, liquid, or solid sewage and wastes.



18-2417 Solid waste disposal project, defined.

Solid waste disposal project shall mean any plant, works, systems, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, or any interest therein or right to capacity thereof, used or useful in the collection, transporting, conveying, treatment, transformation, or disposal of solid wastes.



18-2418 Waterworks project, defined.

Waterworks project shall mean any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, or any interest therein or right to capacity thereof, used or useful in the supplying, transporting, conveying, collection, distribution, storing, purification, or treatment of water.



18-2419 Creation of agencies; authorized.

Any combination of two or more municipalities of this state is hereby granted power and authority to create one or more agencies to exercise the powers and authority prescribed by sections 18-2401 to 18-2485.



18-2420 Creation of agency; procedure; board of directors; appointment.

The governing body of each of the municipalities participating in the creation of such agency shall by appropriate action by ordinance or resolution determine that there is a need for such agency and set forth the names of the proposed participating municipalities of the agency. Such an action may be taken by a municipality's governing body on its own motion upon determining, in its discretion, that a need exists for an agency. In determining whether such a need exists, a governing body may take into consideration the present and future needs of the municipality with respect to the commodities and services which an agency may provide, the adequacy and suitability of the supplies of such commodities and services to meet such needs, and economic or other advantages or efficiencies which may be realized by cooperative action through an agency. Upon the adoption of an ordinance or passage of a resolution as provided in this section, the mayor, in the case of a city, the chairperson of the board of trustees, in the case of a village, or the chairperson of the governing body, of each of the proposed participating municipalities, with the approval of the respective governing body, shall appoint a director who shall be an elector of the municipality for which he or she acts as director. The directors shall constitute the board in which shall be vested all powers of the agency.



18-2421 Projects other than power projects; sections applicable.

If the agency does not intend to engage in the operation of power projects or the generation or supply of electric energy, sections 18-2422 to 18-2425 shall apply.



18-2422 Projects other than power projects; directors; file certificate; contents.

The directors shall file with the Secretary of State a certificate signed by them setting forth (1) the names of all the proposed participating municipalities, (2) the name and residence of each of the directors so far as known to them, (3) a certified copy of each of the ordinances or resolutions of the participating municipalities determining the need for such an agency, (4) a certified copy of the proceedings of each municipality evidencing the director's right to office, and (5) the name of the agency. The certificate shall be subscribed and sworn to by such directors before an officer or officers authorized by the laws of the state to administer and certify oaths.



18-2423 Projects other than power projects; certificate of incorporation; issuance; Secretary of State; duties.

The Secretary of State shall examine the certificate and, if he or she finds that the name proposed for the agency is not identical with that of any other corporation or public authority of this state, or so nearly similar as to lead to confusion and uncertainty, and that such certificate conforms to the requirements of sections 18-2419 to 18-2424, the Secretary of State shall record it and issue and record a certificate of incorporation. The certificate shall state the name of the agency, the fact and date of incorporation, and the names of the participating municipalities. Upon the issuance of the certificate of incorporation, the existence of the agency as a public body corporate and politic of this state shall commence. Notice of the issuance of such certificate shall be given to all of the proposed participating municipalities by the Secretary of State. If a director of any such municipality has not signed the certificate to the Secretary of State and such municipality does not notify the Secretary of State of the appointment of a director within thirty days after receipt of notice of the issuance of a certificate of incorporation, such municipality shall be deemed to have elected not to be a participating municipality. As soon as practicable after the expiration of such thirty-day period, the Secretary of State shall issue an amended certificate of incorporation, if necessary, setting forth the names of those municipalities which have elected to become participating municipalities. The failure of any proposed municipality to become a participating municipality shall not affect the validity of the corporate existence of the agency.



18-2424 Projects other than power projects; certificate of incorporation; proof of agency's establishment.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the agency, the agency shall be conclusively deemed to have been established, except as against the state, in accordance with sections 18-2401 to 18-2485 upon proof of the issuance of the certificate of incorporation by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.



18-2425 Projects other than power projects; participation of additional municipalities; procedure.

After the creation of an agency, any other municipality may become a participating municipality therein upon (1) application to such agency, (2) the adoption of an ordinance or passage of a resolution by the governing body of the municipality setting forth the determination prescribed in section 18-2420 and authorizing such municipality to become a participating municipality, and (3) at least a majority vote of the directors, except that an agency's bylaws may require a greater percentage of approval for such authorization. Thereupon such municipality shall become a participating municipality entitled to appoint a director or directors of such agency in the manner prescribed by section 18-2420 and to otherwise participate in such agency to the same extent as if such municipality had participated in the creation of the agency. Upon the filing with the Secretary of State of certified copies of the ordinances and resolutions described in this section, the Secretary of State shall issue an amended certificate of incorporation setting forth the names of the participating municipalities.



18-2426 Power projects; sections applicable.

If the agency intends to engage in the operation of power projects, or the generation or supply of electric energy, the provisions of sections 18-2426 to 18-2434 shall apply.



18-2427 Power projects; creation of agency; petition; contents.

Upon adoption of ordinances or resolutions in accordance with section 18-2420, a petition shall be addressed to the Nebraska Power Review Board stating that it is the intent and purpose to create an agency pursuant to sections 18-2426 to 18-2434, subject to approval by the Nebraska Power Review Board. The petition shall state the name of the proposed agency, the names of the proposed participating municipalities, the name and residence of each of the directors so far as known, a certified copy of each of the ordinances or resolutions of the participating municipalities determining the need for such an agency, a certified copy of the proceedings of each municipality evidencing the director's right to office, a general description of the operation in which the agency intends to engage, and the location and method of operation of the proposed plants and systems of the agency.



18-2428 Power projects; agency organization; conflict with certain entities; limitations.

Nothing in sections 18-2401 to 18-2485 shall be construed to prevent the organization of an agency whose participating municipalities operate within, or partly within, the territorial boundaries of a district or corporation organized under the provisions of Chapter 70, article 6, 7, or 8, so long as the plants, systems, and works, the operation of the same, the exercise of powers, and the assumption of duties and responsibilities of, or on the part of, such agency do not nullify, conflict with, or materially affect those of a district or corporation organized under the provisions of Chapter 70, article 6, 7, or 8.



18-2429 Repealed. Laws 2003, LB 165, § 15.



18-2430 Power projects; petition; approval procedure.

If the Nebraska Power Review Board determines that the statements in the petition filed pursuant to section 18-2427 are true and conform to public convenience and welfare and, so long as the plants, systems, and works, the operation of the same, the exercise of powers, and the assumption of duties and responsibilities of, or on the part of, such agency, do not nullify, conflict with, or materially affect those of a district or corporation organized under the provisions of Chapter 70, article 6 or 8 or the Electric Cooperative Corporation Act, the Nebraska Power Review Board or its successor shall, within thirty days after the receipt of such petition, execute a certificate in duplicate setting forth a true copy of the petition and declaring that the petition has been approved.



18-2431 Power projects; certificate of approval; where filed; effect.

Upon final approval the Nebraska Power Review Board shall immediately cause one copy of the certificate to be forwarded to and filed in the office of the Secretary of State and the other one to be forwarded to and filed in the office of the county clerk of the county in which the principal place of business of the agency is located. Thereupon such agency under its designated name shall be and constitute a body politic and corporate, and the agency and its directors shall possess the powers provided by law.



18-2432 Power projects; appeal; procedure.

An appeal of any final action of the Nebraska Power Review Board pursuant to the Municipal Cooperative Financing Act may be taken to the Court of Appeals. Such appeal shall be in accordance with rules provided by law for appeals in civil cases.



18-2433 Power projects; petition for agency creation; amendment; approval procedure.

(1) A petition for the creation of an agency which intends to engage in the operation of power projects or the generation or supply of electrical energy may be amended as provided in this section. Upon a majority vote of the directors, an agency may amend its petition for creation or may amend its charter to provide for a change in the general description of the nature of the business in which the agency is engaged, upon petition to the Nebraska Power Review Board and approval by the Nebraska Power Review Board in accordance with the procedure established in sections 18-2426 to 18-2434.

(2) After notice to interested parties and a public hearing which may be held at the option of the Nebraska Power Review Board, such amendments shall be approved if the Nebraska Power Review Board determines that the statements in the petition are true and conform to public convenience and welfare, and so long as the plants, systems, and works, the operation of the same, the exercise of powers, and the assumptions of duties and responsibilities of, or on the part of, such agency, do not nullify, conflict with, or materially affect those of any other district or a corporation organized under the provisions of Chapter 70, article 6 or 8 or the Electric Cooperative Corporation Act, or those of any part of such district or corporation.



18-2434 Power projects; certificate of approval; proof of agency's establishment.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the agency, the agency shall be conclusively deemed to have been established, except as against the state, in accordance with sections 18-2401 to 18-2485 upon proof of the issuance of the certificate issued by the Nebraska Power Review Board. A copy of such certificate duly certified by the Nebraska Power Review Board shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.



18-2435 Director; removal; certificate of appointment; term; vacancy; expenses.

A director may be removed for any cause at any time by the governing body of the municipality for which such director acts. A certificate of the appointment or reappointment of any director shall be filed with the clerk of the municipality for which such director acts and such certificate shall be conclusive evidence of the due and proper appointment of such director. Each director shall serve for a term of three years or until his or her successor has been appointed and has qualified in the same manner as the original appointment. A director shall be eligible for reappointment upon the expiration of his or her term. A vacancy shall be filled for the balance of the unexpired term of the person who has ceased to hold office in the same manner as the original appointment. A director shall receive no compensation for his or her services but shall be entitled to the necessary expenses, including travel expenses, incurred in the discharge of his or her official duties, including mileage at the rate provided in section 81-1176 for state employees.



18-2436 Directors; number; voting; quorum; meetings.

Each participating municipality shall be entitled to appoint one director, but with the approval of each of the participating municipalities as evidenced by an ordinance or resolution of the governing body thereof, an agency's bylaws may contain a provision entitling any of the participating municipalities to appoint more than one director and specifying the number of directors to be appointed by each of the participating municipalities of the agency. The number of directors may be increased or decreased from time to time by an amendment to the bylaws approved by each of the participating municipalities as evidenced by an ordinance or resolution of the governing body thereof. Each participating municipality shall at all times be entitled to appoint at least one director. Each director shall be entitled to one vote, but with the approval of each of the participating municipalities as evidenced by an ordinance or resolution of the governing body thereof, an agency's bylaws may contain a provision entitling any director or directors to cast more than one vote and specifying the number or numbers of votes such director or directors may cast. Unless the bylaws of the agency shall require a larger number, a quorum of the board shall be constituted for the purpose of conducting the business and exercising the powers of the agency and for all other purposes when directors are present who are entitled to cast a majority of the total votes which may be cast by all of the board's directors. Action may be taken upon a vote of a majority of the votes which the directors present are entitled to cast unless the bylaws of the agency shall require a larger number. The manner of scheduling regular board meetings and the method of calling special board meetings, including the giving or waiving notice thereof, shall be as provided in the bylaws. Such meetings may be held by any means permitted by the Open Meetings Act.



18-2437 Board; elect officers; executive director; employees.

The directors shall elect a chairperson and vice-chairperson of the board from among the directors. The agency shall have power to employ an executive director. The directors shall elect a secretary who shall either be from among the directors or the executive director. The agency may employ legal counsel for such legal services as it may require. The agency may also employ technical experts and such other officers, agents, and employees as it may require and shall determine their qualifications, duties, compensation, and term of office. The board may delegate to one or more of the agency's employees or agents such powers and duties as the board may deem proper.



18-2438 Board; create committees; powers; meetings.

The board of an agency may create an executive committee the composition of which shall be set forth in the bylaws of the agency. The executive committee shall have and exercise the power and authority of the board during intervals between the board's meetings in accordance with the board's bylaws, rules, motions, or resolutions. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the bylaws of the agency. The board may also create one or more committees to which the board may delegate such powers and duties as the board shall specify. In no event shall any committee be empowered to authorize the issuance of bonds. The membership and voting requirements for action by a committee shall be specified by the board. An agency which contracts with municipalities outside the State of Nebraska may hold meetings outside the State of Nebraska if such meetings are held only in such contracting municipalities. Meetings of any committee which is a public body for purposes of the Open Meetings Act may be held by any means permitted by the act.



18-2439 Agency; dissolution; withdrawal of municipality; outstanding bonds, how treated; assets, how distributed.

An agency shall be dissolved upon the adoption, by the governing bodies of at least half of the participating municipalities, of an ordinance or resolution setting forth the determination that the need for such municipality to act cooperatively through an agency no longer exists. An agency shall not be dissolved so long as the agency has bonds outstanding, unless provision for full payment of such bonds and interest thereon, by escrow or otherwise, has been made pursuant to the terms of such bonds or the ordinance, resolution, trust indenture, or security instrument securing such bonds. If the governing bodies of one or more, but less than a majority, of the participating municipalities adopt such an ordinance or resolution, such municipalities shall be permitted to withdraw from participation in the agency, but such withdrawal shall not affect the obligations of such municipality pursuant to any contracts or other agreements with such agency. Such withdrawal shall not impair the payment of any outstanding bonds or interest thereon. In the event of the dissolution of an agency, its board shall provide for the disposition, division, or distribution of the agency's assets among the participating municipalities by such means as such board shall determine, in its sole discretion, to be fair and equitable.



18-2440 Agency; power to tax denied; general powers and duties.

An agency established pursuant to sections 18-2401 to 18-2485 shall constitute a political subdivision and a public body corporate and politic of this state exercising public powers separate from the participating municipalities. An agency shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a political subdivision and a public body corporate and politic, but shall not have taxing power. An agency shall have power (1) to sue and be sued, (2) to have a seal and alter the same at pleasure, or to dispense with the necessity thereof, (3) to make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and (4) from time to time, to make, amend, and repeal bylaws, rules, and regulations not inconsistent with sections 18-2401 to 18-2485 to carry out and effectuate its powers and purposes.



18-2441 Agency; powers; enumerated.

The powers of an agency shall include the power:

(1) To plan, develop, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend, improve, or acquire by purchase, gift, lease, or otherwise, one or more projects within or outside this state and act as agent, or designate one or more other persons to act as its agent, in connection with the planning, acquisition, construction, operation, maintenance, repair, extension, or improvement of such project, except that before any power project is constructed by an agency, approval of the power project shall have been obtained from the Nebraska Power Review Board under sections 70-1012 to 70-1016;

(2) To produce, acquire, sell, and distribute commodities, including, without limitation, fuels necessary to the ownership, use, operation, or maintenance of one or more projects;

(3) To enter into franchises, exchange, interchange, pooling, wheeling, transmission, and other similar agreements;

(4) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the agency;

(5) To employ agents and employees;

(6) To contract with any person within or outside this state for the sale or transmission of any service, product, or commodity supplied, transmitted, conveyed, transformed, produced, or generated by any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as the agency's board shall determine;

(7) To purchase, sell, exchange, produce, generate, transmit, or distribute any service, product, or commodity within and outside the state in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person with respect to such purchase, sale, exchange, production, generation, transmission, or distribution on such terms and for such period of time as the agency's board shall determine;

(8) To acquire, own, hold, use, lease, as lessor or lessee, sell, or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity, product, or service or any interest therein or right thereto;

(9) To exercise the power of eminent domain in the manner set forth in Chapter 76, article 7. No real property of the state, any municipality, or any political subdivision of the state, may be so acquired without the consent of the state, such municipality, or such subdivision;

(10) To incur debts, liabilities, or obligations including the borrowing of money and the issuance of bonds, secured or unsecured, pursuant to sections 18-2401 to 18-2485;

(11) To borrow money or accept contributions, grants, or other financial assistance from a public authority and to comply with such conditions and enter into such contracts, covenants, mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable;

(12) To fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, facilities, or commodities provided by the agency, and it shall be the mandatory duty of each agency to fix, maintain, revise, and collect such fees, rates, rents, and charges as will always be sufficient to pay all operating and maintenance expenses of the agency, to pay for costs of renewals and replacements to a project, to pay interest on and principal of, whether at maturity or upon sinking-fund redemption, any outstanding bonds or other indebtedness of the agency, and to provide, as may be required by a resolution, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for any such expenses, costs, or debt service or for any margins or coverages over and above debt service;

(13) Subject to any agreements with holders of outstanding bonds, to invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities, and other investments as the board shall deem proper;

(14) To join and pay dues to organizations, membership in which is deemed by the board to be beneficial to the accomplishment of the agency's purposes; and

(15) To exercise any other powers which are deemed necessary and convenient to carry out sections 18-2401 to 18-2485.



18-2442 Construction and other contracts; cost estimate; sealed bids; when; exceptions.

(1) An agency shall cause estimates of the costs to be made by some competent engineer or engineers before the agency enters into any contract for:

(a) The construction, reconstruction, remodeling, building, alteration, maintenance, repair, extension, or improvement, for the use of the agency, of any:

(i) Power project, power plant, or system;

(ii) Irrigation works; or

(iii) Part or section of a project, plant, system, or works described in subdivision (i) or (ii) of this subdivision; or

(b) The purchase of any materials, machinery, or apparatus to be used in a project, plant, system, or works described in subdivision (1)(a) of this section.

(2) If the estimated cost exceeds the sum of one hundred thousand dollars, no such contract shall be entered into without advertising for sealed bids.

(3)(a) The provisions of subsection (2) of this section and sections 18-2443 and 18-2444 relating to sealed bids shall not apply to contracts entered into by an agency in the exercise of its rights and powers relating to (i) radioactive material or the energy therefrom, (ii) any technologically complex or unique equipment, (iii) equipment or supplemental labor procurement from an electric utility or from or through an electric utility alliance, or (iv) any maintenance or repair, if the requirements of subdivisions (b) and (c) of this subsection are met.

(b) A contract described in subdivision (a) of this subsection need not comply with subsection (2) of this section or sections 18-2443 and 18-2444 if:

(i) The engineer or engineers certify that, by reason of the nature of the subject matter of the contract, compliance with subsection (2) of this section would be impractical or not in the public interest;

(ii) The engineer's certification is approved by a two-thirds vote of the board; and

(iii) The agency advertises notice of its intention to enter into such contract, the general nature of the proposed work, and the name of the person to be contacted for additional information by anyone interested in contracting for such work.

(c) Any contract for which the board has approved an engineer's certificate described in subdivision (b) of this subsection shall be advertised in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the agency is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of its intention to enter into such contract, and any such contract shall not be entered into prior to twenty days after the last advertisement.

(4) The provisions of subsection (2) of this section and sections 18-2443 and 18-2444 shall not apply to contracts in excess of one hundred thousand dollars entered into for the purchase of any materials, machinery, or apparatus to be used in projects, plants, systems, or works described in subdivision (1)(a) of this section if, after advertising for sealed bids:

(a) No responsive bids are received; or

(b) The board of directors of such agency determines that all bids received are in excess of the fair market value of the subject matter of such bids.

(5) Notwithstanding any other provision of subsection (2) of this section or sections 18-2443 and 18-2444, an agency may, without advertising or sealed bidding, purchase replacement parts or services relating to such replacement parts for any generating unit, transformer, or other transmission and distribution equipment from the original manufacturer of such equipment upon certification by an engineer or engineers that such manufacturer is the only available source of supply for such replacement parts or services and that such purchase is in compliance with standards established by the board. A written statement containing such certification and a description of the resulting purchase of replacement parts or services from the original manufacturer shall be submitted to the board by the engineer or engineers certifying the purchase for the board's approval. After such certification, but not necessarily before the board's review, notice of any such purchase shall be published once a week for at least three consecutive weeks in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the agency is located and published in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of such purchase.

(6) Notwithstanding any other provision of subsection (2) of this section or sections 18-2443 and 18-2444, an agency may, without advertising or sealed bidding, purchase used equipment and materials on a negotiated basis upon certification by an engineer that such equipment is or such materials are in compliance with standards established by the board. A written statement containing such certification shall be submitted to the board by the engineer for the board's approval.



18-2443 Construction and other contracts; bids; advertisement.

Prior to advertisement for sealed bids, plans and specifications for the proposed work or materials shall be prepared and filed at the principal office or place of business of the agency. Such advertisement shall be made in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the agency is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of the receiving of bids. Such advertisement shall designate the nature of the work proposed to be done or materials proposed to be purchased, that the plans and specifications therefor may be inspected at the office of the agency, giving the location thereof, and shall designate the time within which bids shall be filed, and the date, hour, and place the same shall be opened.



18-2444 Construction and other contracts; responsible bidder; considerations; letting of contract.

The board of directors of the agency may let the contract for such work or materials to the responsible bidder who submits the lowest and best bid or, in the sole discretion of the board, all bids tendered may be rejected, and readvertisement for bids made, in the manner, form, and time as provided in section 18-2443. In determining whether a bidder is responsible, the board may consider the bidder's financial responsibility, skill, experience, record of integrity, ability to furnish repairs and maintenance services, ability to meet delivery or performance deadlines, and whether the bid is in conformance with specifications. Consideration may also be given by the board of directors to the relative quality of supplies and services to be provided, the adaptability of machinery, apparatus, supplies, or services to be purchased to the particular uses required, to the preservation of uniformity, and the coordination of machinery and equipment with other machinery and equipment already installed. No such contract shall be valid nor shall any money of the agency be expended thereunder unless advertisement and letting shall have been had as provided in sections 18-2442 to 18-2444.



18-2445 Emergencies; conditions created by war; contracting requirements inapplicable; Nebraska workers preferred; bonds; laws applicable.

(1) In the event of sudden or unexpected damage, injury, or impairment of such project, plant, works, system, or other property belonging to the agency, or an order of a regulatory body which would prevent compliance with section 18-2442, the board of directors may, in its discretion, declare an emergency, and proceed with the necessary construction, reconstruction, remodeling, building, alteration, maintenance, repair, extension, or improvement without first complying with the provisions of sections 18-2442 to 18-2444.

(2) When, by reason of disturbed or disrupted economic conditions due to war or due to the operation of laws, rules, or regulations of governmental authorities, whether enacted, passed, promulgated, or issued under or due to the emergency or necessities of war or national defense, the contracting or purchasing by the agency is so restricted, prohibited, limited, allocated, regulated, rationed, or otherwise controlled, that the letting of contracts therefor, pursuant to the requirements of such sections, is legally or physically impossible or impractical, the provisions of sections 18-2442 to 18-2444 shall not apply to such contracts or purchases.

(3) Such contract shall provide that, to the extent practicable, workers who are citizens of Nebraska shall be given preference for employment by the contractor.

(4) All provisions of section 52-118, with reference to contractors' bonds, shall be applicable and effective as to any contract let pursuant to sections 18-2401 to 18-2485.



18-2446 Funds; how expended; bonds.

(1) Money of the agency shall be paid out or expended only upon the authorization or approval of the board of directors by specific agreement, by a written contract, or by a resolution. All money of the agency shall be paid out or expended only by check, draft, warrant, or other instrument in writing, signed by the treasurer, assistant treasurer, or such other officer, employee, or agent of the agency as shall be authorized by the treasurer to sign in his or her behalf. Such authorization shall be in writing and filed with the secretary of the agency.

(2) Money of the agency paid out or expended shall be examined by the board of directors at the next regular meeting following such expenditure.

(3) In the event that there is no treasurer's bond that expressly insures the agency against loss resulting from the fraudulent, illegal, negligent, or otherwise wrongful or unauthorized acts or conduct by or on the part of any and every person authorized to sign checks, drafts, warrants, or other instruments in writing, there shall be procured and filed with the secretary of the agency, together with the written authorization filed with the secretary of the board, a surety bond, effective for protection against such loss, in such form and penal amount and with such corporate surety as shall be approved in writing by the signed endorsement thereon of any two officers of the agency other than the treasurer. The secretary shall report to the board at each meeting any such bonds filed, or any change in the status of any such bonds, since the last previous meeting of the board.



18-2447 Purchase of services by municipality; terms and conditions.

Notwithstanding any other provision of Nebraska law, any municipality may enter into agreements with an agency for the purchase of water, electric power and energy, energy conservation services or devices, energy sources or fuels, sewerage services, or solid waste disposal services whereby the purchasing municipality is obligated to make payments in amounts which shall be sufficient to pay all operating and maintenance expenses of the agency, to pay for costs of renewals and replacements to a project, to pay interest on and principal of, whether at maturity or upon sinking-fund redemption, any outstanding bonds or other indebtedness of the agency, and to provide, as may be required by any resolution, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for any such expenses, costs, or debt service or for any margins or coverages over and above debt service. A purchase agreement may contain such other terms and conditions as the agency and the purchasing municipality may determine, including provisions whereby the purchasing municipality is obligated to make payments for water, electric power and energy, energy conservation services or devices, the acquisition of energy sources or fuel, sewerage service, or solid waste disposal irrespective of whether water, electric power and energy, energy conservation services or devices, energy sources or fuel, sewerage service, or solid waste disposal is provided or produced or delivered to the purchaser or whether any project contemplated by any purchase agreement is completed, operable, or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the output or services of such project. A purchase agreement may be for a term covering the life of a project or for any other term, or for an indefinite period. A purchase agreement may provide that if one or more of the purchasing municipalities shall default in the payment of its obligations under any purchase agreement, then some or all of the remaining municipalities which also have purchase agreements with the same agency shall be required to accept and pay for, and shall be entitled proportionately to use or otherwise dispose of, the output, devices, fuel, or services undertaken to be purchased by such defaulting municipality.



18-2448 Purchase agreement; obligations of nondefaulting municipality; contracting municipality; duties; contributions authorized.

(1) The obligations of a nondefaulting municipality under a purchase agreement with an agency or arising out of the default by any other municipality with respect to a purchase agreement shall constitute special and limited obligations of the nondefaulting municipality payable solely from the revenue and other money derived by the nondefaulting municipality from its municipal utility with respect to which the purchase agreement relates and shall not be construed as constituting a debt of the nondefaulting municipality. If and to the extent provided in the purchase agreement, such obligations shall be treated as expenses of operating a municipal utility owned and operated by the nondefaulting municipality. It shall be the mandatory duty of any municipality entering into any contract or purchase agreement with an agency to fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, facilities, or commodities, furnished to its customers and users by and through its municipal utility as will be sufficient to pay the cost of operating and maintaining its municipal utility, renewals, or replacements thereto, including all amounts due and payable under any contract or purchase agreement with an agency, the interest on and principal of any outstanding bonds or other indebtedness of the municipality, whether at maturity or upon sinking-fund redemption, which are payable from the revenue of its municipal utility, and to provide, as may be required by any resolution, ordinance, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for operating and maintenance expenses and for any margins or coverages over and above debt service.

(2) The purchase agreement also may provide for payments in the form of contributions to defray the cost of any purchase permitted by the purchase agreement and as advances for any such purchase subject to repayment by the agency.



18-2449 Sale of excess capacity; joint projects; authorized.

(1) An agency may sell or exchange excess capacity of any project or any excess water, electrical energy or power, energy source, or fuel, produced or owned by the agency not required by any of the participating municipalities. An agency may make such sale to any person for such consideration and for such period and upon such terms and conditions as the agency may determine, except that no such agency shall sell or exchange excess capacity of power or energy at retail, within the State of Nebraska.

(2) Notwithstanding any other provision of sections 18-2401 to 18-2485 or any other statute, nothing shall prohibit an agency from undertaking any project in conjunction with or owning any project jointly with any person.



18-2450 Power project agencies; sections applicable.

The provisions of sections 18-2451 to 18-2462 shall apply only to agencies created pursuant to sections 18-2426 to 18-2434 and shall not be construed to create any exceptions to the provisions of section 18-2449.



18-2451 Power project agencies; books and records; open to public; annual audit.

The books and records of an agency created pursuant to sections 18-2426 to 18-2434 shall be public records and shall be kept at the principal place of business of such agency. The agency books and records shall be open to public inspection at reasonable times and upon reasonable notice. The agency shall annually cause to be filed with the Auditor of Public Accounts an audit of the books, records, and financial affairs of the agency. Such audit shall be made by a certified public accountant or firm of such accountants selected by the agency and shall be conducted in the manner prescribed in section 84-304.01. When the audit has been completed, written copies of the audit shall be placed and kept on file at the principal place of business of the agency and shall be filed with the Auditor of Public Accounts and the Nebraska Power Review Board within one hundred eighty days after December 31 of each year. If any agency created pursuant to sections 18-2426 to 18-2434 fails to file a copy of an audit within the time prescribed in this section, the books, records, and financial affairs of such agency shall, within one hundred eighty days after the close of the fiscal year of the agency, be audited by a certified public accountant or firm of accountants selected by the Auditor of Public Accounts. The cost of the audit shall be paid by the agency.



18-2452 Power project agency; provisions applicable.

Any agency created pursuant to sections 18-2426 to 18-2434 shall be considered to be a governmental subdivision within the meaning of section 70-625.02 and shall be considered to be a generating power agency within the meaning of sections 70-626.01 to 70-626.05.



18-2453 Power project agency; electrical systems; powers and duties.

Subject to the limitations of the petition for its creation and all amendments thereto, an agency may own, construct, reconstruct, purchase, lease, or otherwise acquire, improve, extend, manage, use, or operate any electric light and power plants, lines, and systems, either within or beyond, or partly within and partly beyond, the boundaries of the participating municipalities, and may engage in, transact business, or enter into any kind of contract or arrangement with any person, firm, corporation, state, county, city, village, governmental subdivision or agency, the United States, or any officer, department, bureau, or agency thereof, any corporation organized by federal law, or any body politic or corporate, for any of the purposes enumerated in this section, or for or incident to the exercise of any one or more of the powers enumerated in this section, or for the generation, distribution, transmission, sale, or purchase of electrical energy for lighting, power, heating, and any and every other useful purpose whatsoever, and for any and every service involving, employing, or in any manner pertaining to the use of, electrical energy, by whatever means generated or distributed, or for the financing or payment of the cost and expense incident to the acquisition or operation of any such power plant or system, or incident to any obligation or indebtedness entered into or incurred by the agency. In the case of the acquisition, by purchase, lease, or any other contractual obligation, of an existing electric light and power plant, lines, or system, from any person, firm, association, or private corporation by any such agency, a copy of the proposed contract shall be filed with the Nebraska Power Review Board and open to public inspection and examination for a period of thirty days before such proposed contract may be signed, executed, or delivered, and such proposed contract shall not be valid for any purpose and no rights may arise thereunder until after such period of thirty days has expired.



18-2454 Power project agency; irrigation works; powers.

Subject to the limitations of the petition for its creation and all amendments thereto, an agency may own, construct, reconstruct, improve, purchase, lease, or otherwise acquire, extend, manage, use, or operate any irrigation works, as defined in section 70-601, either within or beyond, or partly within and partly beyond, the boundaries of the participating municipalities, and any and every kind of property, personal or real, necessary, useful, or incident to such acquisition, extension, management, use, and operation, whether the same be independent of or in connection or conjunction with an electric light and power business, in whole or in part. In connection with the powers enumerated in this section, such agency shall have the right and power to enter into any contract, lease, agreement, or arrangement with any state, county, city, village, governmental or public corporation or association, person, public or private firm or corporation, the United States, or any officer, department, bureau or agency thereof, or any corporation organized under federal law for the purpose of exercising or utilizing any one or more of the powers enumerated in this section, or for the sale, leasing, or otherwise furnishing or establishing, water rights, water supply, water service, or water storage, for irrigation or flood control, or for the financing or payment of the cost and expenses incident to the construction, acquisition, or operation of such irrigation works, or incident to any obligation or liability entered into or incurred by such agency.



18-2455 Power project agency; radioactive material; powers.

In addition to all other rights and powers which may be possessed by an agency under the petition for its creation and all amendments thereto or by statute, any such agency which has radioactive material available to it in association with facilities constructed in connection with the production of electrical energy shall have the power to use, sell, lease, transport, dispose of, furnish, or make available under contract or otherwise to any person, firm, corporation, state, county, city, village, governmental subdivision or agency, the United States or any officer, department, bureau or agency thereof, any corporation organized by federal law, or any body politic or corporate any such radioactive material or the energy therefrom; to own, operate, construct, reconstruct, purchase, remove, lease, or otherwise acquire, improve, extend, manage, use, or operate any facilities or any property, real or personal, to engage in or transact business, or enter into any kind of contract or arrangement with anyone, for any of the purposes enumerated in this section, or for or incident to the exercise of any one or more of the powers enumerated in this section, and for any and every service involving, employing, or in any manner pertaining to the use of radioactive material or the energy therefrom; or for the financing or payment of the cost and expense incident to the acquisition, construction, reconstruction, improvement, or operation of any such facilities or property, real or personal, or incident to any obligation or indebtedness entered or incurred by any such agency, for any of the purposes enumerated in this section.



18-2456 Power project agency; additional powers.

In addition to the rights and powers enumerated in sections 18-2450 to 18-2462, and in no manner limiting or restricting the same, such agency shall be deemed to be and shall have and exercise each and all of the rights and powers of a public electric light and power district or public power district within the meaning of sections 70-501 to 70-503.



18-2457 Power project agency; joint exercise of powers; agreement; agent; liabilities; sale, lease, merger, or consolidation; procedure.

(1) Such agency shall have and may exercise any one or more of the powers, rights, privileges, and franchises mentioned in sections 70-625 to 70-628, either alone or jointly with one or more public power districts. In any joint exercise of powers, rights, privileges, and franchises with respect to the construction, operation, and maintenance of electric generation or transmission facilities, each entity shall own an undivided interest in such facility and be entitled to the share of the output or capacity therefrom attributable to its undivided interest. Each entity may enter into an agreement or agreements with respect to any electric generation or transmission facility with other entities participating therein, and any such agreement shall contain such terms, conditions, and provisions consistent with the provisions of this section as the board of directors of the entity shall deem to be in the interests of the entity.

(2) The agreement may include, but not be limited to, (a) provisions for the construction, operation, and maintenance of an electric generation or transmission facility by any one of the participating entities, which shall be designated in or pursuant to such agreement as agent, on behalf of itself and the other participating entities or by such other means as may be determined by the participating entities, and (b) provisions for a uniform method of determining and allocating among participating entities the costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such facility. In carrying out its functions and activities as the agent with respect to construction, operation, and maintenance of a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating entities.

(3) Notwithstanding the provisions of any other law to the contrary, pursuant to the terms of the agreement any participating agency or district may delegate its powers and duties with respect to the construction, operation, and maintenance of a facility to the participating entity acting as agent, and all actions taken by such agent in accordance with the provisions of the agreement shall be binding upon each of such participating entities without further action or approval by their respective boards of directors. The entity acting as the agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice. As used in this section, prudent utility practice shall mean any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including but not limited to the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety, and expedition. In no event shall anything in this section be deemed to authorize any agency or district to become liable for and to pay for any costs, expenses, or liabilities attributable to the undivided interest of any other entity participating in such electric generation or transmission facility. Any agency or district that is interested by ownership, lease, or otherwise in the operation of electric power plants, distribution systems, or transmission lines, either alone or in association with another entity, in thirteen or more counties in the state may sell, lease, combine, merge, or consolidate all or a part of its property with the property of any other agency or district.



18-2458 Power project agency; joint exercise of powers with municipalities and public agencies; authority.

It is hereby declared to be in the public interest of the State of Nebraska that agencies be empowered to participate jointly or in cooperation with municipalities and other public agencies in the establishment and operation of facilities for the generation or transmission of electric power and energy located within or outside this state in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such need and in addition to but not in substitution for any other powers granted such agencies, each such agency shall have and may exercise its power and authority to plan, finance, acquire, construct, own, operate, maintain, and improve electric generation or transmission facilities located within or outside this state jointly and in cooperation with one or more other such agencies, cities, or villages of this state which own or operate electrical facilities, or municipal corporations or other governmental entities of this or other states which own or operate electrical facilities. The powers granted under this section may be exercised with respect to any electric generation or transmission facility jointly with the powers granted under any other provision of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-2459 Power project agency; joint exercise of power with electric cooperatives or corporations; authority.

It is hereby declared to be in the public interest of the State of Nebraska that agencies be empowered to participate jointly or in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state in the establishment and operation of facilities for the generation or transmission of electric power and energy located within or outside this state in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such end and in addition to but not in substitution for any other powers granted such agencies, each such agency shall have and may exercise its power and authority to plan, finance, acquire, construct, own, operate, maintain, and improve electric generation or transmission facilities located in this state jointly and in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state, and each agency shall have and may exercise such power and authority with respect to electric generation or transmission facilities located outside of this state jointly or in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state. The power granted under this section may be exercised with respect to any electric generation or transmission facilities jointly with the powers granted under any other provision of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-2460 Power project agency; joint exercise of powers; agreement; terms and conditions; agent; powers and duties; liability.

Any agency participating jointly and in cooperation with others in an electric generation or transmission facility shall own an undivided interest in such facility and be entitled to the share of the output or capacity therefrom attributable to such undivided interest. Such agency may enter into an agreement or agreements with respect to each such electric generation or transmission facility with the other participants therein, and any such agreement shall contain such terms, conditions, and provisions consistent with the provisions of sections 18-2401 to 18-2485 as the board of directors of such agency shall deem to be in the interests of such agency. The agreement may include, but not be limited to, provision for the construction, operation, and maintenance of such electric generation or transmission facility by any one of the participants, which shall be designated in or pursuant to such agreement as agent, on behalf of itself and the other participants or by such other means as may be determined by the participants and provision for a uniform method of determining and allocating among participants costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, including without limitation the letting of contracts therefor, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participants. Notwithstanding the provisions of any other law to the contrary, pursuant to the terms of any such agreement in which or pursuant to which an agency, public power district, public power and irrigation district, city, or village of this state shall be designated as the agent thereunder for the construction, operation, and maintenance of such a facility, each of the participants may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to such agent, and all actions taken by such agent in accordance with the provisions of such agreement shall be binding upon each of such participants without further action or approval by their respective boards of directors or governing bodies. Such agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice. As used in this section, prudent utility practice shall mean any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including but not limited to the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety, and expedition. In no event shall anything in sections 18-2450 to 18-2462 be deemed to authorize any agency to become liable for and to pay for any costs, expenses, or liabilities attributable to the undivided interest of any other participant in such electric generation or transmission facility, and no funds of such agency may be used for any such purpose.



18-2461 Power project agency; restrictions on sale or mortgage of certain property; revenue; pledge; alienation to private power producers, prohibited; indebtedness; default; possession by creditors; agreements authorized.

No power plant, system, or works owned by an agency shall be sold, alienated, or mortgaged by such agency. Nothing in sections 18-2401 to 18-2485 shall prevent an agency from assigning, pledging, or otherwise hypothecating, its revenue, incomes, receipts, or profits to secure the payment of indebtedness, but the credit or funds of the State of Nebraska or any subdivision thereof shall never be pledged for the payment or settlement of any indebtedness or obligation whatever of any agency created pursuant to sections 18-2426 to 18-2434. Neither by sale under foreclosure, receivership, or bankruptcy proceedings, nor by alienation in any other manner, may the property of such an agency become the property of or come under the control of any private person, firm, or corporation engaged in the business of generating, transmitting, or distributing electricity for profit. In order to protect and safeguard the security and the rights of the purchasers or holders of revenue debentures, notes, bonds, warrants, or other evidences of indebtedness, issued by any agency created pursuant to sections 18-2426 to 18-2434, such agency may agree with the purchasers or holders that in the event of default in the payment on, or principal of, any such evidences of indebtedness or in the event of default in performance of any duty or obligation of such agency in connection therewith, such purchasers or holders, or trustees selected by them, may take possession and control of the business and property of the agency and proceed to operate the same, and to collect and receive the income thereof, and after paying all necessary and proper operating expenses and all other proper disbursements or liabilities made or incurred, use the surplus, if any, of the revenue of the agency as follows: (1) In the payment of all outstanding past-due interest on each issue of revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, so far as such net revenue will go, and paying pro rata the interest due on each issue thereof when there is not enough to pay in full all of the interest; and (2) if any sums shall remain after the payment of interest, then in the payment of the revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, which, by the terms thereof, shall be due and payable on each outstanding issue in accordance with the terms thereof, and paying pro rata when the money available is not sufficient to pay in full. When all legal taxes and charges, all arrears of interest, and all matured revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, have been paid in full, the control of the business and the possession of the property of the agency shall then be restored to such agency. The privilege granted in this section shall be a continuing one as often as the occasion therefor may arise.



18-2462 Power project agency; receivership; when authorized; lease or alienation to private person; prohibited.

The board of directors of any agency issuing revenue debentures, notes, warrants, bonds, or other evidences of indebtedness under sections 18-2461 to 18-2480 is hereby authorized and empowered to agree and contract with the purchasers or holders thereof that in the event of default in the payment of interest on, or principal of, any such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, issued, or in the event of default in the performance of any duty or obligation under any agreement by such agency, the holder or holders of such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness then outstanding, shall be entitled as a matter of right, upon application to a court of competent jurisdiction, to have appointed a receiver of the business and property of the agency including all tolls, rents, revenue, issues, income, receipts, profits, benefits, and additions derived, received, or had thereof or therefrom, with power to operate and maintain such business and property, collect, receive, and apply all revenue, income, profits, and receipts arising therefrom, and prescribe rates, tolls, and charges, in the same way and manner as the agency might do. Whenever all defaults in the payment of principal of, and interest on, such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, and any other defaults under any agreement made by the agency, shall have been made good, such receiver shall be discharged by the court and shall therefor surrender control of the business and possession of the property in his or her hands to the agency. An agency created under sections 18-2401 to 18-2485 shall never lease or alienate the franchises, plant, or physical equipment of the agency to any private person, firm, association, or corporation for operating, or for any other purpose, except as specifically provided in sections 18-2452 to 18-2462.



18-2463 Judicial proceedings; bond not required.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of any agency organized or created pursuant to sections 18-2401 to 18-2485, or of any officer, board, head of any department, agent, or employee of such agency in any proceeding or court action in which the agency or any officer, board, head of department, agent, or employee is a party litigant in its, his, or her official capacity.



18-2464 Bonds; issuance authorized.

An agency may issue such types of bonds as its board may determine, subject only to any agreement with the holders of outstanding bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenue from one or more projects, or from one or more revenue-producing contracts made by the agency with any person, or from its revenue generally, or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any person, or a pledge of any income or revenue, funds, or money of the agency from any source whatsoever or a mortgage or security interest in any real or personal property, commodity, product, or service or interest therein.



18-2465 Bonds; amounts.

An agency may from time to time issue its bonds in such principal amounts as its board shall deem necessary to provide sufficient funds to carry out any of the agency's purposes and powers, including the establishment or increase of reserves, interest accrued during construction of a project and for such period thereafter as the board may determine, and the payment of all other costs or expenses of the agency incident to and necessary or convenient to carry out its purposes and powers.



18-2466 Bonds; liability; limitations.

(1) Neither the members of an agency's board nor any person executing the bonds shall be liable personally on such bonds by reason of the issuance thereof.

(2) The bonds shall not be a debt of any municipality or of this state and neither this state nor any municipality shall be liable thereon. Bonds shall be payable only out of any funds or properties of the issuing agency. Such limitations shall be plainly stated upon the face of the bonds.



18-2467 Bonds; issuance; terms; signatures.

Bonds shall be authorized by resolution of the issuing agency's board and may be issued under a resolution or under a trust indenture or other security instrument in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture, or other security instrument may provide, and without limitation by the provisions of any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature in lieu of his or her manual signature.



18-2468 Bonds; negotiable; sale.

(1) Except as the issuing agency's board may otherwise provide, any bond and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as the issuing agency's board may provide and at such price or prices as such board shall determine.



18-2469 Bonds; signatures of prior officers; validity.

In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



18-2470 Bonds; issuance; powers; enumerated.

An agency shall have power in connection with the issuance of its bonds:

(1) To covenant as to the use of any or all of its property, real or personal;

(2) To redeem the bonds, to covenant for their redemption, and to provide the terms and conditions thereof;

(3) To covenant to charge or seek necessary approvals to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the agency, creation and maintenance of any reasonable reserves therefor, and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) To covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders;

(5) To covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any project or projects or any revenue-producing contract or contracts made by the agency with any person to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) To covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the agency may have any rights or interest;

(7) To covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of such proceeds to secure the payment of the bonds;

(8) To covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) To covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) To covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) To covenant as to the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(12) To covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the agency may determine;

(13) To covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) To make all other covenants and to do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds, or in the absolute discretion of the agency tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) To execute all instruments necessary or convenient in the exercise of the powers in sections 18-2401 to 18-2485 granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



18-2471 Refunding bonds; authorized; amount.

An agency may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the agency's board deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the agency's board in its discretion, or to the date or dates of maturity, whichever shall be determined to be most advantageous or convenient for the agency, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the board of the issuing agency. A determination by the board that any refinancing is advantageous or necessary to the agency, or that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.



18-2472 Refunding bonds; exchange for outstanding obligations.

Refunding bonds may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the issuing agency's board may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



18-2473 Refunding bonds; surplus funds; how used.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, or obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates shall be secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



18-2474 Refunding bonds; provisions governing.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the agency in respect of the same shall be governed by the provisions of sections 18-2401 to 18-2485 relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



18-2475 Bonds; provisions of sections; exclusive.

Bonds may be issued under sections 18-2401 to 18-2485 without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by sections 18-2401 to 18-2485, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



18-2476 Resolution or other proceeding; publication.

The board may provide for the publication of any resolution or other proceeding adopted by it pursuant to sections 18-2401 to 18-2485, in a newspaper of general circulation published in the municipality or county where the principal office or place of business of the agency is located, or if no newspaper is so published, then in a newspaper qualified to carry legal notices having general circulation therein.



18-2477 Bonds; notice of intention to issue bonds; publication; contents.

In the case of a resolution or other proceeding providing for the issuance of bonds pursuant to sections 18-2401 to 18-2485, the board may, either before or after the adoption of such resolution or other proceeding, in lieu of publishing the entire resolution or other proceeding, publish a notice of intention to issue bonds under sections 18-2401 to 18-2485, titled as such, containing:

(1) The name of the agency;

(2) The purpose of the issue, including a brief description of the project and the name of the municipalities to be serviced by the project;

(3) The principal amount of bonds to be issued;

(4) The maturity date or dates and amount or amounts maturing on such dates;

(5) The maximum rate of interest payable on the bonds; and

(6) The times and place where a copy of the form of the resolution or other proceeding providing for the issuance of the bonds may be examined, which shall be at an office of the agency, identified in the notice, during regular business hours of the agency as described in the notice and for a period of at least thirty days after the publication of the notice.



18-2478 Publication; contest board action; limitation.

For a period of thirty days after such publication any person in interest shall have the right to contest the legality of such resolution or proceeding or any bonds which may be authorized thereby, any provisions made for the security and payment of such bonds, any contract of purchase, sale, or lease, or any contract for the supply of water, power or electricity, energy conservation services or devices, or acquisition of energy sources or fuel, or sewerage or solid waste disposal services, and after such time no one shall have any cause of action to contest the regularity, formality, or legality thereof for any cause whatsoever.



18-2479 Bonds; authorized as investments; made securities.

Bonds issued pursuant to sections 18-2401 to 18-2485 are hereby made securities in which all public officers and instrumentalities of the state and all political subdivisions, all insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



18-2480 Bonds and property; tax exempt; when.

(1) All bonds of an agency are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(2) The property of an agency, including any pro rata share of any property owned by an agency in conjunction with any other person, is declared to be public property of a governmental subdivision of the state. Such property and the income of an agency shall be exempt from all taxes of the state or any municipality or other political subdivision of the state and shall be exempt from all special assessments of any participating municipality if used for a public purpose.



18-2481 Legislative consent to foreign laws.

Legislative consent is hereby given to the application of the laws of other states with respect to taxation payments in lieu of taxes and the assessment thereof to any agency which has acquired an interest in a project or property situated outside the state or which owns or operates a project outside the state and to the application of regulatory and other laws of other states and of the United States to any agency in relation to the acquisition, ownership, and operation by such agency of projects situated outside this state.



18-2482 Sections, how construed.

The provisions of sections 18-2401 to 18-2485 shall be deemed to provide an additional, alternative, and complete method for the doing of the things authorized hereby and shall be deemed and construed to be supplemental and additional to, and not in derogation of, powers conferred upon municipalities, agencies, and others by law. Insofar as the provisions of sections 18-2401 to 18-2485 are inconsistent with the provisions of any general or special law, administrative order, or regulation, the provisions of sections 18-2401 to 18-2485 shall be controlling.



18-2483 Bondholders; pledge; agreement of the state.

The State of Nebraska does hereby pledge to and agree with the holders of any bonds and with those parties who may enter into contracts with any agency or municipality under sections 18-2401 to 18-2485 that the state will not alter, impair, or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in sections 18-2401 to 18-2485 shall preclude such alteration, impairment, or limitation if and when adequate provisions shall be made by law for the protection of the holders of the bonds or persons entering into contracts with any agency or municipality. Each agency and municipality is authorized to include this pledge and undertaking for the state in such bonds or contracts.



18-2484 Sections, liberal construction.

Sections 18-2401 to 18-2485, being necessary for the welfare of the state and its inhabitants, shall be construed liberally to effect its purposes.



18-2485 Agencies; other laws applicable.

Insofar as any provisions of sections 18-2401 to 18-2485 are applicable to the formation, organization, or operation of power projects, generators, or suppliers of electric energy, all agencies created pursuant to sections 18-2401 to 18-2485 shall comply with the provisions of Chapter 70, articles 10 and 13.



18-2501 Powers; use; provisions governing.

(1) The powers of initiative and referendum are hereby reserved to the qualified electors of each municipal subdivision in the state. Sections 18-2501 to 18-2537 shall govern the use of initiative to enact, and the use of referendum to amend or repeal measures affecting the governance of all municipal subdivisions in the state, except those operating under home rule charter and as specified in section 18-2537.

(2) Cities operating under home rule charter shall provide, by charter provision or ordinance, for the exercise of the powers of initiative and referendum within the cities. Nothing in sections 18-2501 to 18-2537 shall be construed to prevent such cities from adopting any or all of the provisions of sections 18-2501 to 18-2537.



18-2502 Definitions, sections found.

For purposes of sections 18-2501 to 18-2538, the definitions in sections 18-2503 to 18-2511, unless the context otherwise requires, shall apply.



18-2503 Circulator, defined.

Circulator shall mean any person who solicits signatures for an initiative or referendum petition.



18-2504 City clerk, defined.

City clerk shall mean the city or village clerk or the municipal official in charge of elections.



18-2505 Governing body, defined.

Governing body shall mean the legislative authority of any municipal subdivision subject to sections 18-2501 to 18-2537.



18-2506 Measure, defined.

Measure means an ordinance, charter provision, or resolution which is within the legislative authority of the governing body of a municipal subdivision to pass and which is not excluded from the operation of referendum by the exceptions in section 18-2528. Measure does not include any action permitted by the Nebraska Advantage Transformational Tourism and Redevelopment Act.



18-2507 Municipal subdivision, defined.

Municipal subdivision shall mean all cities, not operating under home rule charters, of metropolitan, primary, first, and second classes, including those functioning under the commission and city manager forms of government, and villages.



18-2508 Petition, defined.

Petition shall mean a document authorized for circulation pursuant to section 18-2512, or any copy of such document.



18-2508.01 Place of residence, defined.

Place of residence shall mean the street and number of the residence. If there is no street and number for the residence, place of residence shall mean the mailing address.



18-2509 Prospective petition, defined.

Prospective petition shall mean a sample document containing the information necessary for a completed petition, including a sample signature sheet, which has not yet been authorized for circulation.



18-2510 Qualified electors, defined.

Qualified electors shall mean all persons registered to vote, at the time the prospective petition is filed, in the jurisdiction governed or to be governed by any measure sought to be enacted by initiative, or altered or repealed by referendum.



18-2510.01 Residence, defined.

Residence shall mean that place at which a person has established his or her home, where he or she is habitually present, and to which, when he or she departs, he or she intends to return.



18-2511 Signature sheet, defined.

Signature sheet shall mean a sheet of paper which is part of a petition and which is signed by persons wishing to support the petition effort.



18-2512 Prospective petition; filing; city clerk; duties; revision; procedure; verification; effect.

Before circulating an initiative or referendum petition, the petitioner shall file with the city clerk a prospective petition. The city clerk shall date the prospective petition immediately upon its receipt. The city clerk shall verify that the prospective petition is in proper form and shall provide a ballot title for the initiative or referendum proposal, pursuant to section 18-2513. If the prospective petition is in proper form, the city clerk shall authorize the circulation of the petition and such authorization shall be given within three working days from the date the prospective petition was filed. If the form of the prospective petition is incorrect, the city clerk shall, within three working days from the date the prospective petition was filed, inform the petitioner of necessary changes and request that those changes be made. When the requested changes have been made and the revised prospective petition has been submitted to the city clerk in proper form, the city clerk shall authorize the circulation of the petition and such authorization shall be given within two working days from the receipt of the properly revised petition. Verification by the city clerk that the prospective petition is in proper form does not constitute an admission by the city clerk, governing body, or municipality that the measure is subject to referendum or limited referendum or that the measure may be enacted by initiative.



18-2513 Ballot title; contents; ballots; form.

(1) The ballot title of any measure to be initiated or referred shall consist of:

(a) A briefly worded caption by which the measure is commonly known or which accurately summarizes the measure;

(b) A briefly worded question which plainly states the purpose of the measure and is phrased so that an affirmative response to the question corresponds to an affirmative vote on the measure; and

(c) A concise and impartial statement, of not more than seventy-five words, of the chief purpose of the measure.

(2) The ballots used when voting on an initiative or referendum proposal shall contain the entire ballot title. Proposals for initiative and referendum shall be submitted on separate ballots and the ballots shall be printed in lowercase ten-point type, except that the caption shall be in boldface type. All initiative and referendum measures shall be submitted in a nonpartisan manner without indicating or suggesting on the ballot that they have or have not been approved or endorsed by any political party or organization.



18-2514 Petitions; form; Secretary of State; duties; copies.

The Secretary of State shall design the form to be used for initiative and referendum petitions. The petitions shall conform to section 32-628. These forms shall be made available to the public by the city clerk, and they shall serve as a guide for individuals preparing prospective petitions. Substantial compliance with initiative and referendum forms is required before authorization to circulate such petition shall be granted by the city clerk pursuant to section 18-2512. Chief petitioners or circulators preparing prospective petitions shall be responsible for making copies of the petition for circulation after authorization for circulation has been granted.



18-2515 Petition; contents; chief petitioners or sponsors; requirements.

(1) Each petition presented for signature must be identical to the petition authorized for circulation by the city clerk pursuant to section 18-2512.

(2) Every petition shall contain the name and place of residence of not more than three persons as chief petitioners or sponsors of the measure. The chief petitioners or sponsors shall be qualified electors of the municipal subdivision potentially affected by the initiative or referendum proposal.

(3) Every petition shall contain the caption and the statement specified in subdivisions (1)(a) and (1)(c) of section 18-2513.

(4) When a special election is being requested, such fact shall be stated on every petition.



18-2516 Signature sheet; requirements.

Every signature sheet shall:

(1) Contain the caption required in subdivision (1)(a) of section 18-2513;

(2) Be part of a complete and authorized petition when presented to potential signatories; and

(3) Comply with the requirements of section 32-628.



18-2517 Petition; signers and circulators; requirements.

Signers and circulators shall comply with sections 32-629 and 32-630.



18-2518 Petition; filed; signature verification; costs; time limitation.

(1) Signed petitions shall be filed with the city clerk for signature verification. Upon the filing of a petition, a city, upon passage of a resolution by the governing body of such city, and the county clerk or election commissioner of the county in which such city is located may by mutual agreement provide that the county clerk or election commissioner shall ascertain whether the petition is signed by the requisite number of voters. The city shall reimburse the county for any costs incurred by the county clerk or election commissioner. When the verifying official has determined that one hundred percent of the necessary signatures required by sections 18-2501 to 18-2537 have been obtained, he or she shall notify the municipal subdivision's governing body of that fact, and shall immediately forward to the governing body a copy of the petition.

(2) In order for an initiative or referendum proposal to be submitted to the governing body and the voters, the necessary signatures shall be on file with the city clerk within six months from the date the prospective petition was authorized for circulation. If the necessary signatures are not obtained by such date, the petition shall be void.

Under section 18-2538, if a municipality does not bring an action for declaratory judgment to determine whether a measure is subject to limited referendum or referendum or whether a measure may be enacted by initiative until after it receives notification pursuant to this section, it shall be required to proceed with the initiative or referendum election. Sydow v. City of Grand Island, 263 Neb. 389, 639 N.W.2d 913 (2002).



18-2519 Measure; resubmission; limitation.

The same measure, either in form or in essential substance, may not be submitted to the people by initiative petition, either affirmatively or negatively, more often than once every two years. No attempt to repeal or alter an existing measure or portion of such measure by referendum petition may be made within two years from the last attempt to do the same. Such prohibition shall apply only when the subsequent attempt to repeal or alter is designed to accomplish the same, or essentially the same purpose as the previous attempt.



18-2520 Measure submitted to voters by municipal subdivision; procedure; approval.

(1) Except as provided in subsection (2) of this section, the executive officer and governing body of a municipal subdivision may at any time, by resolution, provide for the submission to a direct vote of the electors of any measure pending before it, passed by it, including an override of any veto, if necessary, or enacted by the electors under sections 18-2501 to 18-2538 and may provide in such resolution that such measure shall be submitted at a special election or the next regularly scheduled primary or general election. Immediately upon the passage of any such resolution for submission, the city clerk shall cause such measure to be submitted to a direct vote of the electors, at the time specified in such resolution and in the manner provided in sections 18-2501 to 18-2538 for submission of measures upon proposals and petitions filed by voters. Such matter shall become law if approved by a majority of the votes cast.

(2) The executive officer and governing body of a municipal subdivision shall not submit to a direct vote of the electors the question of whether the municipal subdivision should initiate proceedings for the condemnation of a natural gas system.



18-2521 Elections; when held; city clerk; duties; notice; form.

Elections under sections 18-2501 to 18-2538, either at a special election or regularly scheduled primary or general election, shall be called by the city clerk. Any special election to be conducted by the election commissioner or county clerk shall be subject to section 32-405.

The city clerk shall cause notice of every such election to be printed in one or more newspapers of general circulation in such municipal subdivision at least once not less than thirty days prior to such election and also posted in the office of the city clerk and in at least three conspicuous places in such municipal subdivision at least thirty days prior to such election. The notice shall be substantially as follows:

Notice is hereby given that on Tuesday, the ........... day of .............. 20...., at (identify polling place or precinct) of the city (or village) of ......................., Nebraska, an election will be held at which there will be submitted to the electors of the municipality for their approval or rejection, the following measures, propositions, or issues: ................................................................ ................................................................ (naming measures, propositions, or issues), which election will be open at 8 a.m. and will continue open until 8 p.m., of the same day.

Dated this ............ day of ............. 20.... .

.............................

City (or Village) Clerk of the City (or Village) of

........................., Nebraska.

The city clerk shall make available for photocopying a copy in pamphlet form of measures initiated or referred. Such notice provided in this section shall designate where such a copy in pamphlet form may be obtained.



18-2522 Ballots; preparation; form.

All ballots for use in special elections under sections 18-2501 to 18-2538 shall be prepared by the city clerk and furnished by the governing body, unless the governing body contracts with the county for such service, and shall be in form the same as provided by law for election of the executive officer and governing body of such municipal subdivision. When ordinances under such sections are submitted to the electors at a regularly scheduled primary or general election, they shall be placed upon the official ballots as provided in sections 18-2501 to 18-2538.



18-2523 Initiative powers; scope.

(1) The power of initiative allows citizens the right to enact measures affecting the governance of each municipal subdivision in the state. An initiative proposal shall not have as its primary or sole purpose the repeal or modification of existing law except if such repeal or modification is ancillary to and necessary for the adoption and effective operation of the initiative measure.

(2) An initiative shall not be effective if the direct or indirect effect of the passage of such initiative measure shall be to repeal or alter an existing law, or portion thereof, which is not subject to referendum or subject only to limited referendum pursuant to section 18-2528.

(3) The power of initiative shall extend to a measure to provide for the condemnation of an investor-owned natural gas system by a municipal subdivision when the condemnation would, if initiated by the governing body of the municipal subdivision, be governed by the provisions of the Municipal Natural Gas System Condemnation Act.

(4) An initiative measure to provide for the condemnation of an investor-owned natural gas system by a municipal subdivision shall be a measure to require the municipal subdivision to initiate and pursue condemnation proceedings subject to the provisions of the Municipal Natural Gas System Condemnation Act.

Although the Nebraska Constitution does not prohibit a municipal ballot measure from asking voters to approve distinct and independent propositions in a single vote, a common-law single subject rule does prohibit this type of municipal ballot measure to preserve the integrity of the municipal electoral process. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A municipal ballot measure with separate provisions does not violate the common-law single subject rule if each of its provisions has a natural and necessary connection with each other and together are part of one general subject. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A proposed municipal ballot measure is invalid if it would (1) compel voters to vote for or against distinct propositions in a single vote—when they might not do so if presented separately, (2) confuse voters on the issues they are asked to decide, or (3) create doubt as to what action they have authorized after the election. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Courts liberally construe grants of municipal initiative and referendum powers to permit, rather than restrict, the power and to attain, rather than prevent, its object. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

To determine whether petitioners for a municipal ballot measure are acting under their initiative power or their referendum power, a court should look to the function of their proposed ballot measure—not its label. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

When petitioners for a municipal ballot measure are not seeking to repeal an ordinance, the correct distinction for determining whether their proposed measure falls under the petitioners' initiative power or their referendum power is whether the proposed measure would enact a new ordinance (initiative power) or would amend an existing ordinance (referendum power). City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).



18-2524 Initiative petition; failure of municipal governing body to pass; effect; regular or special election.

Whenever an initiative petition bearing signatures equal in number to at least fifteen percent of the qualified electors of a municipal subdivision has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to consider passage of the measure contained in the petition, including an override of any veto, if necessary. If the governing body fails to pass the measure without amendment, including an override of any veto, if necessary, within thirty days from the date it received notification pursuant to section 18-2518, the city clerk shall cause the measure to be submitted to a vote of the people at the next regularly scheduled primary or general election held within the municipal subdivision. If the governing body desires to submit the measure to a vote of the people at a special election prior to the next regularly scheduled primary or general election held within the municipal subdivision, the governing body shall, by resolution, direct the city clerk to cause the measure to be submitted at a special election. Such resolution shall not be subject to referendum or limited referendum.



18-2525 Initiative petition; request for special election; failure of municipal governing body to pass; effect.

Whenever an initiative petition bearing signatures equal in number to at least twenty percent of the qualified electors of a municipal subdivision, which petition requests that a special election be called to submit the initiative measure to a vote of the people, has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to consider passage of the measure contained in the petition, including an override of any veto, if necessary. If the governing body fails to pass the measure, without amendment, including an override of any veto, if necessary, within thirty days from the date it received notification pursuant to section 18-2518, the city clerk shall cause the measure to be submitted to a vote of the people at a special election called for such purpose. Subject to the provisions of section 18-2521, the date of such election shall not be less than thirty nor more than sixty days from the date the governing body received notification pursuant to section 18-2518.



18-2526 Adopted initiative measure; when effective; amendment or repeal; restrictions.

If a majority of the voters voting on the initiative measure shall vote in favor of such measure, it shall become a valid and binding measure of the municipal subdivision thirty days after certification of the election results, unless the governing body by resolution orders an earlier effective date or the measure itself provides for a later effective date, which resolution shall not be subject to referendum or limited referendum. A measure passed by such method shall not be amended or repealed except by two-thirds majority of the members of the governing body. No such attempt to amend or repeal shall be made within one year from the passage of the measure by the electors.



18-2527 Referendum powers; scope.

The power of referendum allows citizens the right to repeal or amend existing measures, or portions thereof, affecting the governance of each municipal subdivision in the state.

Although the Nebraska Constitution does not prohibit a municipal ballot measure from asking voters to approve distinct and independent propositions in a single vote, a common-law single subject rule does prohibit this type of municipal ballot measure to preserve the integrity of the municipal electoral process. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A municipal ballot measure with separate provisions does not violate the common-law single subject rule if each of its provisions has a natural and necessary connection with each other and together are part of one general subject. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A proposed municipal ballot measure is invalid if it would (1) compel voters to vote for or against distinct propositions in a single vote—when they might not do so if presented separately, (2) confuse voters on the issues they are asked to decide, or (3) create doubt as to what action they have authorized after the election. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Courts liberally construe grants of municipal initiative and referendum powers to permit, rather than restrict, the power and to attain, rather than prevent, its object. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

To determine whether petitioners for a municipal ballot measure are acting under their initiative power or their referendum power, a court should look to the function of their proposed ballot measure—not its label. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

When petitioners for a municipal ballot measure are not seeking to repeal an ordinance, the correct distinction for determining whether their proposed measure falls under the petitioners' initiative power or their referendum power is whether the proposed measure would enact a new ordinance (initiative power) or would amend an existing ordinance (referendum power). City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).



18-2528 Referendum; measures excluded; measures subject to limited referendum; procedure.

(1) The following measures shall not be subject to referendum or limited referendum:

(a) Measures necessary to carry out contractual obligations, including, but not limited to, those relating to the issuance of or provided for in bonds, notes, warrants, or other evidences of indebtedness, for projects previously approved by a measure which was, or is, subject to referendum or limited referendum or previously approved by a measure adopted prior to July 17, 1982;

(b) Measures relating to any industrial development projects, subsequent to measures giving initial approval to such projects;

(c) Measures adopting proposed budget statements following compliance with procedures set forth in the Nebraska Budget Act;

(d) Measures relating to the immediate preservation of the public peace, health, or safety which have been designated as urgent measures by unanimous vote of those present and voting of the municipal subdivision's governing body and approved by its executive officer;

(e) Measures relating to projects for which notice has been given as provided for in subsection (4) of this section and for which a sufficient referendum petition was not filed within the time limit stated in such notice or which received voter approval after the filing of such petition;

(f) Resolutions directing the city clerk to cause measures to be submitted to a vote of the people at a special election as provided in sections 18-2524 and 18-2529;

(g) Resolutions ordering an earlier effective date for measures enacted by initiative as provided in section 18-2526;

(h) Measures relating to any facility or system adopted or enacted pursuant to the Integrated Solid Waste Management Act by municipalities and which are necessary to carry out contractual obligations provided for in previously issued bonds, notes, warrants, or other evidence of indebtedness;

(i) Measures that amend, supplement, change, modify, or repeal a zoning regulation, restriction, or boundary and are subject to protest as provided in section 14-405 or 19-905;

(j) Measures relating to personnel issues, including, but not limited to, establishment, modification, or elimination of any personnel position, policy, salary, or benefit and any hiring, promotion, demotion, or termination of personnel; and

(k) Measures relating to matters subject to the provisions of the Municipal Natural Gas System Condemnation Act.

(2) The following measures shall be subject to limited referendum:

(a) Measures in furtherance of a policy of the municipal subdivision or relating to projects previously approved by a measure which was subject to referendum or which was enacted by initiative or has been approved by the voters at an election, except that such measures shall not be subject to referendum or limited referendum for a period of one year after any such policy or project was approved at a referendum election, enacted by initiative, or approved by the voters at an election;

(b) Measures relating to the acquisition, construction, installation, improvement, or enlargement, including the financing or refinancing of the costs, of public ways, public property, utility systems, and other capital projects and measures giving initial approval for industrial development projects;

(c) Measures setting utility system rates and charges, except for measures necessary to carry out contractual obligations provided for in previously issued bonds, notes, warrants, or other evidences of indebtedness, and pay rates and salaries for municipal subdivision employees other than the members of the governing body and the executive officer; and

(d) Measures relating to any facility or system adopted or enacted pursuant to the Integrated Solid Waste Management Act by municipalities except for measures necessary to carry out contractual obligations provided for in previously issued bonds, notes, warrants, or other evidence of indebtedness.

(3) Measures subject to limited referendum shall ordinarily take effect thirty days after their passage by the governing body, including an override of any veto, if necessary. Referendum petitions directed at measures subject to limited referendum shall be filed for signature verification pursuant to section 18-2518 within thirty days after such measure's passage by the governing body, including an override of any veto, if necessary, or after notice is first published pursuant to subdivision (4)(c) of this section. If the necessary number of signatures as provided in section 18-2529 or 18-2530 has been obtained within the time limitation, the effectiveness of the measure shall be suspended unless approved by the voters.

(4) For any measure relating to the acquisition, construction, installation, improvement, or enlargement of public ways, public property, utility systems, or other capital projects or any measure relating to any facility or system adopted or enacted pursuant to the Integrated Solid Waste Management Act, a municipality may exempt all subsequent measures relating to the same project from the referendum and limited referendum procedures provided for in sections 18-2501 to 18-2537 by the following procedure:

(a) By holding a public hearing on the project, the time and place of such hearing being published at least once not less than five days prior to the date set for hearing in a newspaper of general circulation within the governing body's jurisdiction;

(b) By passage of a measure approving the project, including an override of a veto if necessary, at a meeting held on any date subsequent to the date of hearing; and

(c) After passage of such measure, including an override of a veto if necessary, by giving notice as follows: (i) For those projects for which applicable statutes require an ordinance or resolution of necessity, creating a district or otherwise establishing the project, notice shall be given for such project by including either as part of such ordinance or resolution or as part of any publicized notice concerning such ordinance or resolution a statement that the project as described in the ordinance or resolution is subject to limited referendum for a period of thirty days after the first publication of such notice and that, after such thirty-day period, the project and measures related to it will not be subject to any further right of referendum; and (ii) for projects for which applicable statutes do not require an ordinance or resolution of necessity, notice shall be given by publication of a notice concerning such projects stating in general terms the nature of the project and the engineer's estimate of costs of such project and stating that the project described in the notice is subject to limited referendum for a period of thirty days after the first publication of such notice and that, after such thirty-day period, the project and measures related to it will not be subject to any further right of referendum. The notice required by subdivision (c)(ii) of this subsection shall be published in at least one newspaper of general circulation within the municipal subdivision and shall be published not later than fifteen days after passage by the governing body, including an override of a veto, if necessary, of a measure approving the project.

The right of a municipal subdivision to hold such a hearing prior to passage of the measure by the governing body and give such notice after passage of such measure by the governing body to obtain exemption for any particular project in a manner described in this subsection is optional, and no municipal subdivision shall be required to hold such a hearing or give such notice for any particular project.

(5) Nothing in subsections (2) and (4) of this section shall be construed as subjecting to limited referendum any measure related to matters subject to the provisions of the Municipal Natural Gas System Condemnation Act.

(6) All measures, except as provided in subsections (1), (2), and (4) of this section, shall be subject to the referendum procedure at any time after such measure has been passed by the governing body, including an override of a veto, if necessary, or enacted by the voters by initiative.

Under subsection (1)(a) of this section, a general tax ordinance cannot be a measure necessary to carry out a contractual obligation if the obligation did not exist when the municipality passed it. Subsection (1)(a) does not shield from the referendum process a revenue measure that funds a city's subsequent contractual obligations for a project that was not previously approved by a measure that was subject to referendum. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).



18-2529 Referendum petition; failure of municipal governing body to act; effect; special election.

Whenever a referendum petition bearing signatures equal in number to at least fifteen percent of the qualified electors of a municipal subdivision has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to reconsider the measure or portion of such measure which is the object of the referendum. If the governing body fails to repeal or amend the measure or portion thereof in the manner proposed by the referendum, including an override of any veto, if necessary, within thirty days from the date the governing body receives notification pursuant to section 18-2518, the city clerk shall cause the measure to be submitted to a vote of the people at the next regularly scheduled primary or general election held within the municipal subdivision. If the governing body desires to submit the measure to a vote of the people at a special election prior to the next regularly scheduled primary or general election held within the municipal subdivision, the governing body shall, by resolution, direct the clerk to cause the measure to be submitted at a special election. Such resolution shall not be subject to referendum or limited referendum.



18-2530 Referendum petition; request for special election; failure of municipal governing body to act; effect.

Whenever a referendum petition bearing signatures equal in number to at least twenty percent of the qualified voters of a municipal subdivision, which petition requests that a special election be called to submit the referendum measure to a vote of the people, has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to reconsider the measure or portion of such measure which is the object of the referendum. If the governing body fails to repeal or amend the measure or portion thereof, in the manner proposed by the referendum, including an override of any veto, if necessary, the city clerk shall cause the measure to be submitted to a vote of the people at a special election called for such purpose within thirty days from the date the governing body received notification pursuant to section 18-2518. Subject to the provisions of section 18-2521, the date of such special election shall not be less than thirty nor more than sixty days from the date the governing body received notification pursuant to section 18-2518.



18-2531 Adopted referendum measure; reenactment or return to original form; restrictions; failure of referendum; effect.

If a majority of the electors voting on the referendum measure shall vote in favor of such measure, the law subject to the referendum shall be repealed or amended. A measure repealed or amended by referendum shall not be reenacted or returned to its original form except by a two-thirds majority of the members of the governing body. No such attempt to reenact or return the measure to its original form shall be made within one year of the repeal or amendment of the measure by the electors. If the referendum measure does not receive a majority vote, the ordinance shall immediately become effective or remain in effect.



18-2532 False affidavit; false oath; penalty.

Whoever knowingly or willfully makes a false affidavit or takes a false oath regarding the qualifications of any person to sign petitions under sections 18-2501 to 18-2531 shall be guilty of a Class I misdemeanor with a limit of three hundred dollars on the fine.



18-2533 Petitions; illegal acts; penalty.

Whoever falsely makes or willfully destroys a petition or any part thereof, or signs a false name thereto, or signs or files any petition knowing the same or any part thereof to be falsely made, or suppresses any petition, or any part thereof, which has been duly filed, pursuant to sections 18-2501 to 18-2531 shall be guilty of a Class I misdemeanor with a limit of five hundred dollars on the fine.



18-2534 Signing of petition; illegal acts; penalty.

Whoever signs any petition under sections 18-2501 to 18-2533, knowing that he or she is not a registered voter in the place where such petition is made, aids or abets any other person in doing any of the acts mentioned in this section, bribes or gives or pays any money or thing of value to any person directly or indirectly to induce him or her to sign such petition, or engages in any deceptive practice intended to induce any person to sign a petition, shall be guilty of a Class I misdemeanor with a limit of three hundred dollars on the fine.



18-2535 City clerk; illegal acts; penalty.

Any city clerk who willfully refuses to comply with the provisions of sections 18-2501 to 18-2531 and 18-2538 or who willfully causes unreasonable delay in the execution of his or her duties under such sections shall be guilty of a Class I misdemeanor, but imprisonment shall not be included as part of the punishment.



18-2536 Election Act; applicability.

The Election Act, so far as applicable and when not in conflict with sections 18-2501 to 18-2531, shall apply to voting on ordinances by the registered voters pursuant to such sections.



18-2537 Sections; inapplicability.

Nothing in sections 18-2501 to 18-2536 shall apply to procedures for initiatives or referendums provided in sections 14-210 to 14-212 relating to metropolitan-class cities, sections 18-412 and 18-412.02 relating to municipal light and power plants, sections 70-504 and 70-650.01 relating to public power districts, and sections 80-203 to 80-205 relating to soldiers and sailors monuments.



18-2538 Declaratory judgment; procedure; effect.

The municipality or any chief petitioner may seek a declaratory judgment regarding any questions arising under Chapter 18, article 25, as it may be from time to time amended, including, but not limited to, determining whether a measure is subject to referendum or limited referendum or whether a measure may be enacted by initiative. If a chief petitioner seeks a declaratory judgment, the municipality shall be served as provided in section 25-510.02. If the municipality seeks a declaratory judgment, only the chief petitioner or chief petitioners shall be required to be served. Any action brought for declaratory judgment for purposes of determining whether a measure is subject to limited referendum or referendum, or whether a measure may be enacted by initiative, may be filed in the district court at any time after the filing of a referendum or initiative petition with the city clerk for signature verification until forty days from the date the governing body received notification pursuant to section 18-2518. If the municipality does not bring an action for declaratory judgment to determine whether the measure is subject to limited referendum or referendum, or whether the measure may be enacted by initiative until after it has received notification pursuant to section 18-2518, it shall be required to proceed with the initiative or referendum election in accordance with sections 18-2501 to 18-2537 and this section. If the municipality does file such an action prior to receiving notification pursuant to section 18-2518, it shall not be required to proceed to hold such election until a final decision has been rendered in the action. Any action for a declaratory judgment shall be governed generally by sections 25-21,149 to 25-21,164, as amended from time to time, except that only the municipality and each chief petitioner shall be required to be made parties. The municipality, city clerk, governing body, or any of the municipality's officers shall be entitled to rely on any order rendered by the court in any such proceeding. Any action brought for declaratory judgment pursuant to this section shall be given priority in scheduling hearings and in disposition as determined by the court. When an action is brought to determine whether the measure is subject to limited referendum or referendum, or whether a measure may be enacted by initiative, a decision shall be rendered by the court no later than five days prior to the election. The provisions of this section relating to declaratory judgments shall not be construed as limiting, but construed as supplemental and additional to other rights and remedies conferred by law.

If a municipality claims that a proposed ballot measure violates a statute under Chapter 18, article 25, of the Nebraska Revised Statutes, the claim is a challenge to the procedure or form of the proposal that may be raised in a preelection declaratory judgment action. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Under this section, if a city files a declaratory judgment action to challenge a ballot measure within 40 days of receiving notice of the requisite signatures, a court may invalidate the measure because of a deficiency in form or procedure even if the voters approved it. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Under this section, when a city fails to file a declaratory judgment action to challenge the validity of a proposed ballot measure before it receives notification of the requisite signatures, a court does not have authority to keep the measure off the ballot, which precludes a court from blocking a count of the votes. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

The language "whether a measure may be enacted by initiative" does not permit a court to issue an advisory opinion regarding the substance of an initiative measure prior to its adoption. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

The language "whether a measure may be enacted by initiative" encompasses only procedural challenges. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

Under this section, if a municipality does not bring an action for declaratory judgment to determine whether a measure is subject to limited referendum or referendum or whether a measure may be enacted by initiative until after it receives notification pursuant to section 18-2518, it shall be required to proceed with the initiative or referendum election. Sydow v. City of Grand Island, 263 Neb. 389, 639 N.W.2d 913 (2002).



18-2601 Act, how cited.

Sections 18-2601 to 18-2609 shall be known and may be cited as the Municipal Infrastructure Redevelopment Fund Act.



18-2602 Legislative findings.

The Legislature finds that the municipalities of the state face an urgent need to construct, upgrade, and develop municipal infrastructure facilities. By providing basic public facilities, the municipalities of the state provide the building blocks for economic development. Not only does the investment in infrastructure generate an immediate stream of economic activity, it also lays the groundwork for private investment that will use the facilities so provided. Municipalities in the state currently are in critical need of assistance in providing these facilities.

The Legislature determines that it is in the public interest to establish a Municipal Infrastructure Redevelopment Fund to provide funds to municipalities in the state to use to provide infrastructure facilities and to permit municipalities in the state to issue bonds secured by amounts payable from the Municipal Infrastructure Redevelopment Fund and other sources.



18-2603 Terms, defined.

For purposes of the Municipal Infrastructure Redevelopment Fund Act:

(1) Bond means any evidence of indebtedness, including, but not limited to, bonds, notes including notes issued pending long-term financing arrangements, warrants, debentures, obligations under a loan agreement or a lease-purchase agreement, or any similar instrument or obligation;

(2) Fund means the Municipal Infrastructure Redevelopment Fund;

(3) Infrastructure project means any of the following projects, or any combination thereof, to be owned or operated by a municipality: Solid waste management facilities; wastewater, storm water, and water treatment works and systems, water distribution facilities, and water resources projects, including, but not limited to, pumping stations, transmission lines, and mains and their appurtenances; hazardous waste disposal systems; resource recovery systems; airports; port facilities; buildings and capital equipment used in the operations and activities of municipal government and to provide services to the residents of the municipality; convention and tourism facilities; redevelopment projects as defined in section 18-2103; and mass transit and other transportation systems, including parking facilities and excluding public highways and bridges and municipal roads, streets, and bridges;

(4) Municipal allocation amount means, for each municipality, the amount derived by multiplying the amount to be allocated by the fraction determined by dividing the total population of the municipality by the total population of the state living in municipalities, each as determined by the most recent federal census figures certified by the Tax Commissioner as provided in section 77-3,119; and

(5) Municipality means any city of the primary class.



18-2604 Municipal Infrastructure Redevelopment Fund; created; investment.

There is hereby created in the state treasury a cash fund to be known as the Municipal Infrastructure Redevelopment Fund. The fund shall have a separate account for each municipality in the state. Money shall be deposited into the fund pursuant to section 77-2602.

Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Investment earnings on each account shall be credited to that account.



18-2605 State Treasurer; distribute funds.

Five business days prior to each January 1 and July 1, the State Treasurer shall distribute the amounts on deposit in the fund by crediting the municipal allocation amount to each municipality's account and immediately disbursing such amount to the municipality or, upon notice to the State Treasurer from the municipality, its assignee.



18-2606 Funds; use by municipality.

Money received by a municipality or credited to its account from the fund shall be used for one of the following purposes:

(1) To pay for the construction, acquisition, or equipping of infrastructure projects or portions thereof; or

(2) To pay principal, interest, premium, and costs of issuance on bonds issued by the municipality to finance the construction, acquisition, or equipping of infrastructure projects or portions thereof.



18-2607 Municipality; pledge of funds; effect.

Each municipality shall be permitted to pledge the amounts on deposit or to be deposited in its account of the fund, as and when appropriated by the Legislature, to the holders of any bonds issued by the municipality to finance the construction, acquisition, or equipping of infrastructure projects as long as the lien of such pledge does not attach until funds are actually deposited into the municipality's account, and in no event shall such a pledge be construed as an obligation of the Legislature to appropriate such funds. Any such pledge shall be valid and binding from the time when the pledge is made. The money so pledged and thereafter received by the municipality or deposited into its respective account shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



18-2608 Bonds; state; no obligation; statement.

No bonds issued by any municipality which pledges funds to be deposited in its account of the fund shall constitute a debt, liability, or general obligation of this state or a pledge of the faith and credit of this state but shall be payable, to the extent payable from state revenue, solely from amounts credited to the accounts of the fund as provided by the Municipal Infrastructure Redevelopment Fund Act, as and when appropriated by the Legislature. Each bond issued by any municipality which pledges funds to be deposited in its account of the fund shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on such bond.



18-2609 Bond issuance; conditions.

Any municipality may by ordinance issue bonds in one or more series for the construction or acquisition of an infrastructure project or any portion thereof and pay the principal of and interest on any such bonds by pledging funds received from the fund. Such bonds shall have a final maturity not later than August 1, 2009, and the aggregate debt service payments and related expenses with respect to all series of such bonds for any twelve-month period during which such bonds are outstanding shall not exceed the anticipated receipts from the fund by such municipality. For purposes of this section, anticipated receipts means the amount received by the municipality from the fund for the twelve-month period immediately preceding the date of issuance of such bonds.

Any municipality which has or may issue bonds under this section may dedicate a portion of its property tax levy authority as provided in section 77-3442 to meet debt service obligations under the bonds, but only to the extent the receipts from the fund pledged to the payment of such bonds and any other money made available and used for that purpose are insufficient to pay the principal of and interest on such bonds as they mature.



18-2701 Act, how cited.

Sections 18-2701 to 18-2739 shall be known and may be cited as the Local Option Municipal Economic Development Act.



18-2702 Legislative findings.

The Legislature finds that:

(1) There is a high degree of competition among states and municipalities in our nation in their efforts to provide incentives for businesses to expand or to locate in their respective jurisdictions;

(2) Municipalities in Nebraska are hampered in their efforts to effectively compete because of their inability under Nebraska law to respond quickly to opportunities or to raise sufficient capital from local sources to provide incentives for the provision of new services or business location or expansion decisions which are tailored to meet the needs of the local community;

(3) The ability of a municipality to encourage the provision of new services or business location and expansion has a direct impact not only upon the economic well-being of the community and its residents but upon the whole state as well; and

(4) There is a need to provide Nebraska municipalities with the opportunity of providing assistance to business enterprises in their communities, whether for expansion of existing operations, the creation of new businesses, or the provision of new services, by the use of funds raised by local taxation when the voters in the municipality determine that it is in the best interest of their community to do so.



18-2703 Definitions, where found.

For purposes of the Local Option Municipal Economic Development Act, the definitions found in sections 18-2703.01 to 18-2709.01 shall be used.



18-2703.01 Advanced telecommunications capability, defined.

Advanced telecommunications capability shall mean high-speed, broadband telecommunications capability that enables users to originate and receive high-quality voice, data, graphics, and video telecommunications using any technology.



18-2704 City, defined.

City shall mean any city of the metropolitan class, city of the primary class, city of the first class, city of the second class, or village, including any city operated under a home rule charter. City shall also include any group of two or more cities acting in concert under the terms of the Interlocal Cooperation Act or Joint Public Agency Act by means of a properly executed agreement.



18-2705 Economic development program, defined.

(1) Economic development program means any project or program utilizing funds derived from local sources of revenue for the purpose of providing direct or indirect financial assistance to a qualifying business or the payment of related costs and expenses or both, without regard to whether that business is identified at the time the project or program is initiated or is to be determined by specified means at some time in the future.

(2) An economic development program may include, but shall not be limited to, the following activities: Direct loans or grants to qualifying businesses for fixed assets or working capital or both; loan guarantees for qualifying businesses; grants for public works improvements which are essential to the location or expansion of, or the provision of new services by, a qualifying business; grants or loans to qualifying businesses for job training; the purchase of real estate, options for such purchases, and the renewal or extension of such options; grants or loans to qualifying businesses to provide relocation incentives for new residents; the issuance of bonds as provided for in the Local Option Municipal Economic Development Act; and payments for salaries and support of city staff to implement the economic development program or the contracting of such to an outside entity.

(3) For cities of the first and second class and villages, an economic development program may also include grants or loans for the construction or rehabilitation for sale or lease of housing for persons of low or moderate income.

(4) For cities of the first and second class and villages, an economic development program may also include grants, loans, or funds for rural infrastructure development as defined in section 66-2102.

(5) For cities of the first and second class and villages, an economic development program may also include grants or loans for the construction or rehabilitation for sale or lease of housing as part of a workforce housing plan.

(6) An economic development program may be conducted jointly by two or more cities after the approval of the program by the voters of each participating city.



18-2706 Election, defined.

Election shall mean any general election, primary election, or special election called by the city as provided by law.



18-2707 Financial institution, defined.

Financial institution shall mean a state or federally chartered bank, a capital stock state building and loan association, a capital stock federal savings and loan association, a capital stock federal savings bank, and a capital stock state savings bank.



18-2708 Local sources of revenue, defined.

Local sources of revenue means the city's property tax, the city's local option sales tax, or any other general tax levied by the city or generated from municipally owned utilities or grants, donations, or state and federal funds received by the city subject to any restrictions of the grantor, donor, or state or federal law. Funds generated from municipally owned utilities shall be used for utility-related purposes or activities associated with the economic development program as determined by the city council, including, but not limited to, load management, energy efficiency, energy conservation, incentives for load growth, line extensions, land purchase, site development, and demand side management measures.



18-2709 Qualifying business, defined.

(1) Qualifying business means any corporation, partnership, limited liability company, or sole proprietorship which derives its principal source of income from any of the following: The manufacture of articles of commerce; the conduct of research and development; the processing, storage, transport, or sale of goods or commodities which are sold or traded in interstate commerce; the sale of services in interstate commerce; headquarters facilities relating to eligible activities as listed in this section; telecommunications activities, including services providing advanced telecommunications capability; tourism-related activities; or the production of films, including feature, independent, and documentary films, commercials, and television programs.

(2) Qualifying business also means:

(a) In cities of the first and second class and villages, a business that derives its principal source of income from the construction or rehabilitation of housing;

(b) A business that derives its principal source of income from retail trade, except that no more than forty percent of the total revenue generated pursuant to the Local Option Municipal Economic Development Act for an economic development program in any twelve-month period and no more than twenty percent of the total revenue generated pursuant to the act for an economic development program in any five-year period, commencing from the date of municipal approval of an economic development program, shall be used by the city for or devoted to the use of retail trade businesses. For purposes of this subdivision, retail trade means a business which is principally engaged in the sale of goods or commodities to ultimate consumers for their own use or consumption and not for resale; and

(c) In cities with a population of two thousand five hundred inhabitants or less as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, a business shall be a qualifying business even though it derives its principal source of income from activities other than those set out in this section.

(3) If a business which would otherwise be a qualifying business employs people and carries on activities in more than one city in Nebraska or will do so at any time during the first year following its application for participation in an economic development program, it shall be a qualifying business only if, in each such city, it maintains employment for the first two years following the date on which such business begins operations in the city as a participant in its economic development program at a level not less than its average employment in such city over the twelve-month period preceding participation.

(4) A qualifying business need not be located within the territorial boundaries of the city from which it is or will be receiving financial assistance.

(5) Qualifying business does not include a political subdivision, a state agency, or any other governmental entity, except as allowed for cities of the first and second class and villages for rural infrastructure development as provided for in subsection (4) of section 18-2705.



18-2709.01 Workforce housing plan, defined.

Workforce housing plan means a program to construct or rehabilitate single-family housing or market rate multi-family housing which is designed to address a housing shortage that impairs the ability of the city to attract new businesses or impairs the ability of existing businesses to recruit new employees.



18-2710 Economic development program; proposed plan, contents.

The governing body of any city proposing to adopt an economic development program shall prepare a proposed plan for such economic development program. The proposed plan shall include:

(1) A description of the city's general community and economic development strategy;

(2) A statement of purpose describing the city's general intent and proposed goals for the establishment of the economic development program;

(3) A description of the types of businesses and economic activities that will be eligible under the program for the city's assistance;

(4) A statement specifying the total amount of money that is proposed to be directly collected from local sources of revenue by the city to finance the program, whether the city desires the authority to issue bonds pursuant to the Local Option Municipal Economic Development Act to provide funds to carry out the economic development program, the time period within which the funds from local sources of revenue are to be collected, the time period during which the program will be in existence, and a basic preliminary proposed budget for the program;

(5) A description of the manner in which a qualifying business will be required to submit an application for financial assistance, including the type of information that will be required from the business, the process that will be used to verify the information, and the steps that will be taken to insure the privacy and confidentiality of business information provided to the city;

(6) A description of the administrative system that will be established to administer the economic development program, including a description of the personnel structure that will be involved and the duties and responsibilities of those persons involved; and

(7) A description of how the city will assure that all applicable laws, regulations, and requirements are met by the city and the qualifying businesses which receive assistance.



18-2710.01 Economic development program; housing for low-income or moderate-income persons; proposed plan; contents; eligibility criteria.

(1) If the proposed economic development program involves the making of grants or loans for the construction or rehabilitation for sale or lease of housing for persons of low or moderate income, the proposed plan shall specify (a) the income levels which will qualify persons for participation in the housing program and (b) the criteria for determining the adjustments to be made to the income of persons to determine their qualification for participation. For purposes of the Local Option Municipal Economic Development Act, the city shall determine low-income and moderate-income standards for the economic development program by basing such standards upon existing federal government guidelines or standards for qualifying for any federal housing assistance program as such levels may be modified by the consideration of existing local and regional economic conditions and income levels.

(2) In establishing the criteria to be applied in determining appropriate adjustments to the income of persons seeking consideration for participation in the program pursuant to subsection (1) of this section, the city shall consider the following factors:

(a) The amount of income of the person which is available for housing needs;

(b) The size of the family to reside in each housing unit;

(c) The cost and condition of housing available in the city;

(d) Whether the person or any member of the person's family who will be residing in the housing unit is elderly, infirm, or disabled;

(e) The ability of the person to compete successfully in the private housing market and to pay the amounts the private enterprise market requires for safe, sanitary, and uncrowded housing; and

(f) Such other factors as the city determines which are particularly relevant to the conditions facing persons seeking new or rehabilitated housing in the city.



18-2710.02 Economic development program; workforce housing plan; proposed plan; contents.

If the proposed economic development program involves the making of grants or loans for the construction or rehabilitation for sale or lease of housing as part of a workforce housing plan, the proposed plan shall include:

(1) An assessment of current housing stock in the city, including both single-family and market rate multi-family housing;

(2) Whether the plan will also include housing for persons of low or moderate income under section 18-2710.01;

(3) Such other factors, as determined by the city, which are particularly relevant in assessing the conditions faced by existing businesses in recruiting new employees; and

(4) Such other factors, as determined by the city, which are particularly relevant in assessing the conditions faced by persons seeking new or rehabilitated housing in the city.



18-2710.03 Economic development program; applicant; certification regarding tax incentives; city consider information.

(1) At the time that a qualifying business applies to a city to participate in an economic development program, the qualifying business shall certify the following to the city:

(a) Whether the qualifying business has filed or intends to file an application with the Department of Revenue to receive tax incentives under the Nebraska Advantage Act for the same project for which the qualifying business is seeking financial assistance under the Local Option Municipal Economic Development Act;

(b) Whether such application includes or will include, as one of the tax incentives, a refund of the city's local option sales tax revenue; and

(c) Whether such application has been approved under the Nebraska Advantage Act.

(2) The city may consider the information provided under this section in determining whether to provide financial assistance to the qualifying business under the Local Option Municipal Economic Development Act.



18-2711 Land purchase; creation of loan fund; additional requirements.

(1) If the proposed economic development program involves the purchase of or option to purchase land, the proposed plan shall also specify the manner in which tracts of land will be identified for purchase or option to purchase and whether or not the city proposes to use the proceeds from the future sale of such land for additional land purchases.

(2) If the proposed economic development program involves the creation of a loan fund, the proposed plan shall also specify:

(a) The types of financial assistance that will be available, stating the maximum proportion of financial assistance that will be provided to any single qualifying business and specifying the criteria that will be used to determine the appropriate level of assistance;

(b) The criteria and procedures that will be used to determine the necessity and appropriateness of permitting a qualifying business to participate in the loan fund program;

(c) The criteria for determining the time within which a qualifying business must meet the goals set for it under its participation agreement;

(d) What personnel or other assistance beyond regular city employees will be needed to assist in the administration of the loan fund program and the manner in which they will be paid or reimbursed;

(e) The investment strategies that the city will pursue to promote the growth of the loan fund while assuring its security and liquidity; and

(f) The methods of auditing and verification that will be used by the city to insure that the assistance given is used in an appropriate manner and that the city is protected against fraud or deceit in the conduct or administration of the economic development program.



18-2712 Public hearing; governing body; adopt resolution; filing.

Upon completion of the proposed plan, the governing body of the city shall schedule a public hearing at which such plan shall be presented for public comment and discussion. Following the public hearing, the governing body shall adopt the proposed plan and any amendments by resolution. At the discretion of the governing body, the resolution may include the full text of the proposed plan or it may be incorporated by reference. The resolution shall include a statement of the date at which the economic development program will be presented to the voters of the city for approval pursuant to section 18-2713 and the language of the ballot question as it will appear on the ballot. Following its adoption, a copy of the resolution and the proposed plan shall be filed with the city clerk who shall make it available for public review at city hall during regular business hours.



18-2713 Election; procedures.

Before adopting an economic development program, a city shall submit the question of its adoption to the registered voters at an election. The governing body of the city shall order the submission of the question by filing a certified copy of the resolution proposing the economic development program with the election commissioner or county clerk not later than fifty days prior to a special election or a municipal primary or general election which is not held at the statewide primary or general election or not later than March 1 prior to a statewide primary election or September 1 prior to a statewide general election. The question on the ballot shall briefly set out the terms, conditions, and goals of the proposed economic development program, including the length of time during which the program will be in existence, the year or years within which the funds from local sources of revenue are to be collected, the source or sources from which the funds are to be collected, the total amount to be collected for the program from local sources of revenue, and whether the city proposes to issue bonds pursuant to the Local Option Municipal Economic Development Act to provide funds to carry out the economic development program. The ballot question shall also specify whether additional funds from other noncity sources will be sought beyond those derived from local sources of revenue. In addition to all other information, if the funds are to be derived from the city's property tax, the ballot question shall state the present annual cost of the economic development program per ten thousand dollars of assessed valuation based upon the most recent valuation of the city certified to the Property Tax Administrator pursuant to section 77-1613.01. The ballot question shall state: "Shall the city of (name of the city) establish an economic development program as described here by appropriating annually from local sources of revenue $...... for ....... years?". If the only city revenue source for the proposed economic development program is a local option sales tax that has not yet been approved at an election, the ballot question specifications in this section may be repeated in the sales tax ballot question.

If a majority of those voting on the issue vote in favor of the question, the governing body may implement the proposed economic development program upon the terms set out in the resolution. If a majority of those voting on the economic development program vote in favor of the question when the only city revenue source is a proposed sales tax and a majority of those voting on the local option sales tax vote against the question, the governing body shall not implement the economic development program, and it shall become null and void. If a majority of those voting on the issue vote against the question, the governing body shall not implement the economic development program.



18-2714 Economic development program; established by ordinance; amendment; repeal; procedures.

(1) After approval by the voters of an economic development program, the governing body of the city shall, within forty-five days after such approval, establish the economic development program by ordinance in conformity with the terms of such program as set out in the original enabling resolution.

(2) After the adoption of the ordinance establishing the economic development program, such ordinance shall only be amended after the governing body of the city (a) gives notice of and holds at least one public hearing on the proposed changes, (b) approves the proposed changes by a two-thirds vote of the members of such governing body, and (c) except as provided in subsection (3) of this section, submits the proposed changes to a new vote of the registered voters of the city in the manner provided in section 18-2713.

(3) A new vote of the registered voters of the city is not required for the following types of amendments to an economic development program:

(a) An amendment adding a type of qualifying business to those that are eligible to participate in the economic development program or removing a type of qualifying business from those that are eligible to participate in such program if such addition or removal is recommended by the citizen advisory review committee established under section 18-2715;

(b) An amendment making corrective changes to comply with the Local Option Municipal Economic Development Act; or

(c) An amendment making corrective changes to comply with any other existing or future state or federal law.

(4) The governing body of a city may, at any time after the adoption of the ordinance establishing the economic development program, by a two-thirds vote of the members of the governing body, repeal the ordinance in its entirety and end the economic development program, subject only to the provisions of any existing contracts relating to such program and the rights of any third parties arising from those contracts. Prior to such vote by the governing body, it shall publish notice of its intent to consider the repeal and hold a public hearing on the issue. Any funds in the custody of the city for such economic development program which are not spent or committed at the time of the repeal and any funds to be received in the future from the prior operation of the economic development program shall be placed into the general fund of the city.



18-2715 Citizen advisory review committee; membership; meetings; powers; unauthorized disclosure of information; penalty.

(1) The ordinance establishing the economic development program shall provide for the creation of a citizen advisory review committee. The committee shall consist of not less than five or more than ten registered voters of the city who shall be appointed to the committee by the mayor or chairperson subject to approval by the governing body of the city. At least one member of the committee shall have expertise or experience in the field of business finance or accounting. The ordinance shall designate an appropriate city official or employee with responsibility for the administration of the economic development program to serve as an ex officio member of the committee with responsibility for assisting the committee and providing it with necessary information and advice on the economic development program.

(2) No member of the citizen advisory review committee shall be an elected or appointed city official, a member of any planning commission created under section 19-925, an employee of the city, a participant in a decisionmaking position regarding expenditures of program funds, or an official or employee of any qualifying business receiving financial assistance under the economic development program or of any financial institution participating directly in the economic development program.

(3) The ordinance shall provide for regular meetings of the citizen advisory review committee to review the functioning and progress of the economic development program and to advise the governing body of the city with regard to the program. At least once in every six-month period after the effective date of the ordinance, the committee shall report to the governing body on its findings and suggestions at a public hearing called for that purpose.

(4) Members of the citizen advisory review committee, in their capacity as members and consistent with their responsibilities as members, may be permitted access to business information received by the city in the course of its administration of the economic development program, which information would otherwise be confidential (a) under section 84-712.05, (b) by agreement with a qualifying business participating in the economic development program, or (c) under any ordinance of the city providing access to such records to members of the committee and guaranteeing the confidentiality of business information received by reason of its administration of the economic development program. Such ordinance may provide that unauthorized disclosure of any business information which is confidential under section 84-712.05 shall be a Class III misdemeanor.



18-2716 Expenditures; budget.

Following the adoption of an ordinance establishing an economic development program, the amount to be expended on the program for the ensuing year or biennial period shall be fixed at the time of making the annual or biennial budget required by law and shall be included in the budget.



18-2717 Appropriations; restrictions.

(1) No city shall appropriate from funds derived directly from local sources of revenue for all approved economic development programs, in each year during which such programs are in existence, an amount in excess of four-tenths of one percent of the taxable valuation of the city in the year in which the funds are collected.

(2) Notwithstanding the provisions of subsections (1) and (3) of this section, no city of the metropolitan or primary class shall appropriate from funds derived directly from local sources of revenue more than five million dollars for all approved economic development programs in any one year, no city of the first class shall appropriate from funds derived directly from local sources of revenue more than four million dollars for all approved economic development programs in any one year, and no city of the second class or village shall appropriate from funds derived directly from local sources of revenue more than three million dollars for all approved economic development programs in any one year.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section, no city shall appropriate from funds derived directly from local sources of revenue an amount for an economic development program in excess of the total amount approved by the voters at the election or elections in which the economic development program was submitted or amended.

(4) The restrictions on the appropriation of funds from local sources of revenue as set out in subsections (1) through (3) of this section shall apply only to the appropriation of funds derived directly from local sources of revenue. Sales tax collections in excess of the amount which may be appropriated as a result of the restrictions set out in such subsections shall be deposited in the city's economic development fund and invested as provided for in section 18-2718. Any funds in the city's economic development fund not otherwise restricted from appropriation by reason of the city's ordinance governing the economic development program or this section may be appropriated and spent for the purposes of the economic development program in any amount and at any time at the discretion of the governing body of the city subject only to section 18-2716.

(5) The restrictions on the appropriation of funds from local sources of revenue shall not apply to the reappropriation of funds which were appropriated but not expended during previous fiscal years.



18-2718 Economic development fund; required; use; investment; termination of program; effect; continuation of program; election.

(1) Any city conducting an economic development program shall establish a separate economic development fund. All funds derived from local sources of revenue for the economic development program, any earnings from the investment of such funds including, but not limited to, interest earnings, loan payments, and any proceeds from the sale or rental by the city of assets purchased by the city under its economic development program shall be deposited into the economic development fund. Any proceeds from the issuance and sale of bonds pursuant to the Local Option Municipal Economic Development Act to provide funds to carry out the economic development program, except as provided in section 18-2732, shall be deposited into the economic development fund. Except as provided in this section, subsection (4) of section 18-2714, and subsection (7) of section 18-2722, no money in the economic development fund shall be deposited in the general fund of the city. The city shall not transfer or remove funds from the economic development fund other than for the purposes prescribed in the Local Option Municipal Economic Development Act, and the money in the economic development fund shall not be commingled with any other city funds.

(2) Any money in the economic development fund not currently required or committed for purposes of the economic development program shall be invested as provided for in section 77-2341.

(3) In the event that the city's economic development program is terminated as provided in subsection (4) of section 18-2714 or subsection (7) of section 18-2722, the balance of money in the economic development fund not otherwise committed by contract under the program shall be deposited in the general fund of the city. Any funds received by the city by reason of the economic development program after the termination of such program shall be transferred from the economic development fund to the general fund of the city as such funds are received. The economic development fund shall not be terminated until such time as all projects and contracts related to the program have been finally completed and all funds related to them fully accounted for, with no further city action required, and after the completion of a final audit pursuant to section 18-2721.

(4) When the economic development program is terminated, the governing body of the city shall by resolution certify the amount of money to be transferred from the economic development fund to the general fund of the city and the amount that is anticipated will be received by the city between such time and the final audit of the economic development fund. The sum of those two amounts shall be divided by the number of years in which funds for the economic development program were collected from local sources of revenue. The resulting figure shall constitute the amount to be applied against the budgeted expenditures of the city during each succeeding year until all funds from the economic development program have been expended. The installments shall be used to reduce the property tax levy of the city by that amount in each year in which they are expended.

(5) If, after five full budget years following initiation of the approved economic development program, less than fifty percent of the money collected from local sources of revenue is spent or committed by contract for the economic development program, the governing body of the city shall place the question of the continuation of the city's economic development program on the ballot at the next regular election.



18-2719 Loan fund program; qualifying business; documentation required.

At the time when a qualifying business makes application to a city to participate in a loan fund program, the qualifying business shall provide to the city appropriate documentation evidencing its negotiations with one or more primary lenders and the terms upon which it has received or will receive the portion of the total financing for its activities which will not be provided by the city.



18-2720 Loan fund program; loan servicing requirements.

(1) If the economic development program involves the establishment of a loan fund, the governing body of the city shall designate an appropriate individual to assume primary responsibility for loan servicing and shall provide such other assistance or additional personnel as may be required. The individual may be an employee of the city, or the city may contract with an appropriate business or financial institution for loan servicing functions. The governing body of the city shall be provided with an account of the status of each loan outstanding, program income, and current investments of unexpended funds on a monthly basis. Program income shall mean payments of principal and interest on loans made from the loan fund and the interest earned on these funds.

(2) Records kept on such accounts and reports made to the governing body of the city shall include, but not be limited to, the following information: (a) The name of the borrower; (b) the purpose of the loan; (c) the date the loan was made; (d) the amount of the loan; (e) the basic terms of the loan, including the interest rate, the maturity date, and the frequency of payments; and (f) the payments made to date and the current balance due.

(3) The individual responsible for loan servicing shall monitor the status of each loan and, with the cooperation of the governing body of the city and the primary lender or lenders, take appropriate action when a loan becomes delinquent. The governing body shall establish standards for the determination of loan delinquency, when a loan shall be declared to be in default, and what action shall be taken to deal with the default to protect the interests of the qualifying business, third parties, and the city. The governing body shall establish a process to provide for consultation, agreement, and joint action between the city and the primary lender or lenders in pursuing appropriate remedies following the default of a qualifying business in order to collect amounts owed under the loan.



18-2721 Audit.

The city shall provide for an annual, outside, independent audit of its economic development program by a qualified private auditing business. The auditing business shall not, at the time of the audit or for any period during the term subject to the audit, have any contractual or business relationship with any qualifying business receiving funds or assistance under the economic development program or any financial institution directly involved with a qualifying business receiving funds or assistance under the economic development program. The results of such audit shall be filed with the city clerk and made available for public review during normal business hours.



18-2722 Continuation of program; election; procedure.

(1) The registered voters of any city that has established an economic development program shall, at any time after one year following the original vote on the program, have the right to vote on the continuation of the economic development program. The question shall be submitted to the voters whenever petitions calling for its submission, signed by registered voters of the city in number equal to at least twenty percent of the number of persons voting in the city at the last preceding general election, are presented to the governing body of the city.

(2) Upon the receipt of the petitions, the governing body of the city shall submit the question at a special election to be held not less than thirty days nor more than forty-five days after receipt of the petitions, except that if any other election is to be held in such city within ninety days of the receipt of the petitions, the governing body may provide for holding the election on the same date.

(3) Notwithstanding the provisions of subsection (2) of this section, if two-thirds of the members of the governing body of the city vote to repeal the ordinance establishing the economic development program within fifteen days of the receipt of the petitions for an election, the economic development program shall end and the election shall not be held.

(4) The governing body shall give notice of the submission of the question of whether to continue the economic development program not more than twenty days nor less than ten days prior to the election by publication one time in one or more newspapers published in or having a general circulation in the city in which the question is to be submitted. Such notice shall be in addition to any other notice required by the election laws of the state.

(5) The question on the ballot shall generally set out the basic terms and provisions of the economic development program as required for the initial submission, except that the question shall be: "Shall the city of (name of the city) continue its economic development program?".

(6) A majority of the registered voters voting on the question at the election shall determine the question. The final vote shall be binding on the city, and the governing body of the city shall act within sixty days of the certification of the vote by the county clerk or the election commissioner to repeal the ordinance establishing the economic development program if a majority of the voters voting on the question vote to discontinue the program.

(7) The repeal of the ordinance and the discontinuation of the economic development program shall be subject only to the provisions of any contracts related to the economic development program and the rights of any third parties arising from those contracts existing on the date of the election. Any funds collected by the city under the economic development program and unexpended for that program on the date of its repeal and any funds received by the city on account of the operation of the economic development program thereafter shall be deposited in the general fund of the city.



18-2723 Appropriations and expenditures; exempt.

Appropriations and expenditures made by a city which are authorized by section 13-315 and made according to its provisions shall not be subject to the Local Option Municipal Economic Development Act and shall be exempt from its requirements.



18-2724 Issuance of bonds; purpose; not general obligation of city.

Any city which has received voter approval to conduct an economic development program pursuant to the Local Option Municipal Economic Development Act, which program as presented to the voters included the authority to issue bonds pursuant to the act, may from time to time issue bonds as provided in sections 18-2724 to 18-2736. Such bonds shall be in such principal amounts as the city's governing body deems necessary to provide sufficient funds to carry out any of the purposes of and powers granted pursuant to the economic development program, including the establishment or increase of reserves and the payment of all other costs or expenses of the city incident to and necessary or convenient to carry out the economic development program. Principal and interest on the bonds shall be payable from one or more sources which are to be deposited in the economic development fund pursuant to section 18-2718. The bonds shall not be a general obligation of the city or a pledge of its credit or taxing power except to the extent of the obligation of the city to contribute funds to the economic development program pursuant to the act.



18-2725 Issuance of bonds; immunity.

The members of a city's governing body and any person executing bonds under section 18-2724 shall not be liable personally on such bonds by reason of the issuance thereof.



18-2726 Issuance of bonds; authorization; form.

Bonds issued under section 18-2724 shall be authorized by resolution of the issuing city's governing body, may be issued under a resolution or under a trust indenture or other security instrument in one or more series, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture, or other security instrument may provide and without limitation by any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature in lieu of his or her manual signature.



18-2727 Bonds; negotiability; sale.

(1) Except as the issuing city's governing body may otherwise provide, any bond and any attached interest coupons shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as provided by the city's governing body and at such price or prices as determined by such governing body.



18-2728 Bonds; officers' signatures; validity.

If any of the officers whose signatures appear on any bonds or coupons issued under section 18-2724 cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



18-2729 Issuance of bonds; city covenants and powers.

Any city may in connection with the issuance of its bonds under section 18-2724:

(1) Covenant as to the use of any or all of the property, real or personal, acquired pursuant to its economic development program;

(2) Redeem the bonds, covenant for their redemption, and provide the terms and conditions of redemption;

(3) Covenant to charge or seek necessary approval to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the city, and creation and maintenance of any reasonable reserves therefor and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders;

(5) Covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any property, contract, or other source within the city's economic development program to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) Covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the city may have any rights or interest pursuant to the economic development program;

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds may be applied and the pledge of such proceeds to secure the payment of the bonds;

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Covenant as to the custody, safekeeping, and insurance of any of the properties or investments of the city and the use and disposition of insurance proceeds;

(12) Covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the city may determine;

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) Make all other covenants and do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds or, in the absolute discretion of the city, tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) Execute all instruments necessary or convenient in the exercise of the economic development program granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



18-2730 Refunding bonds; issuance authorized.

Any city may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds issued under section 18-2724 at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the city's governing body deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the city's governing body in its discretion or to the date or dates of maturity, whichever is determined to be most advantageous or convenient for the city, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the governing body of the issuing city. A determination by the governing body that any refinancing is advantageous or necessary, that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.



18-2731 Refunding bonds; use; holder of bonds; payment of interest.

Refunding bonds issued under section 18-2730 may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the issuing city's governing body may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



18-2732 Refunding bonds; deposit of proceeds in trust; investments authorized; section, how construed.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds under section 18-2730 shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, in obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which have not matured and which are not presently redeemable or, if presently redeemable, have not been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



18-2733 Refunding bonds; general provisions applicable.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the city in respect of the same shall be governed by the provisions of sections 18-2724 to 18-2736 relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



18-2734 Issuance of bonds; consent or other conditions not required.

Bonds may be issued under sections 18-2724 to 18-2736 without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by such sections, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



18-2735 Bonds; securities; investment authorized.

Bonds issued pursuant to sections 18-2724 to 18-2736 shall be securities in which all public officers and instrumentalities of the state and all political subdivisions, insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, personal representatives, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



18-2736 Bonds; tax exempt.

All bonds of a city issued pursuant to sections 18-2724 to 18-2736 are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.



18-2737 Economic development program approved prior to June 1, 1993; bond issuance; authorized; procedure.

(1) Any city which has received voter approval to conduct an economic development program pursuant to the Local Option Municipal Economic Development Act prior to June 1, 1993, may, subject to subsection (2) of this section, issue bonds as provided by the act even though the proposed plan prepared pursuant to section 18-2710 did not contemplate or provide for the issuance of bonds and the question on the ballot approved by the voters did not set out that the city proposed to issue bonds to provide funds to carry out the economic development program.

(2) The governing body of any city proposing to issue bonds pursuant to the authority granted by subsection (1) of this section shall adopt a resolution expressing the intent of the city to issue bonds from time to time pursuant to the act to provide funds to carry out the economic development program. Such resolution shall set a date for a public hearing on the issue of exercising such authority, and notice of such hearing shall be published in a newspaper of general circulation in the city at least seven days prior to the date of such hearing. Following such hearing, the governing body of the city shall amend or incorporate into the ordinance adopted pursuant to section 18-2714 a provision authorizing the governing body to exercise, in the manner set forth in the act, the authority granted by the act to issue bonds to provide funds to carry out the economic development program.

(3) Any city desiring to exercise the authority granted by this section which complies with the provisions of subsection (2) of this section may exercise the authority to issue bonds as provided in the act.



18-2738 Act; supplemental powers; how construed.

The powers conferred by the Local Option Municipal Economic Development Act shall be in addition and supplemental to the powers conferred by any other law and shall be independent of and in addition to any other provisions of the law of Nebraska, including the Community Development Law. The act and all grants of power, authority, rights, or discretion to a city under the act shall be liberally construed, and all incidental powers necessary to carry the act into effect are hereby expressly granted to and conferred upon a city.



18-2739 Production of films, commercials, and television programs; qualifying business; duties.

A qualifying business which derives its principal source of income from the production of films, commercials, and television programs and which is utilizing an economic development program shall (1) provide notice to the Nebraska Film Office or its successor of each project for which the qualifying business intends to utilize the economic development program and (2) acknowledge in the production credits of the film, commercial, or television program the State of Nebraska and the city operating the economic development program. The acknowledgment shall be required only when production credits are displayed and shall not be required if prohibited by local, state, or federal law, rule, or regulation.



18-2801 Act, how cited.

Sections 18-2801 to 18-2808 shall be known and may be cited as the Municipal Proprietary Function Act.



18-2802 Purpose of act.

The purpose of the Municipal Proprietary Function Act is to require municipal governing bodies of cities of all classes and villages to follow prescribed procedures and make available to the public pertinent financial information with regard to functions of municipal government which generate revenue and expend funds based largely on customer demand.



18-2803 Terms, defined.

For purposes of the Municipal Proprietary Function Act:

(1) Fiscal year shall mean the twelve-month period established by each governing body for each proprietary function of municipal government for determining and carrying on its financial affairs for each proprietary function;

(2) Governing body shall mean the city council in the case of a city of any class and the board of trustees in the case of a village and shall include any city with a home rule charter;

(3) Municipal budget statement shall mean a budget statement adopted by a governing body for nonproprietary functions of the municipality under the Nebraska Budget Act;

(4) Proprietary budget statement shall mean a budget adopted by a governing body for each proprietary function pursuant to the Municipal Proprietary Function Act; and

(5) Proprietary function shall mean a water supply or distribution utility, a wastewater collection or treatment utility, an electric generation, transmission, or distribution utility, a gas supply, transmission, or distribution utility, an integrated solid waste management collection, disposal, or handling utility, or a hospital or a nursing home owned by a municipality.



18-2804 Fiscal year established.

Each governing body may establish a separate fiscal year for each proprietary function, except that any proprietary function which is subsidized by appropriations from the municipality's general fund shall have the same fiscal year as the municipality. For purposes of this section, subsidization shall mean that the costs of operation of a proprietary function are regularly financed by appropriations from the municipality's general fund in excess of the amount paid by the municipality to the proprietary function for actual service or services received.



18-2805 Proposed proprietary budget statement; contents; filing.

(1) At least thirty days prior to the start of the fiscal year of each proprietary function, a proposed proprietary budget statement shall be prepared in writing and filed with the municipal clerk containing the following information:

(a) For the immediately preceding fiscal year, the revenue from all sources, the unencumbered cash balance at the beginning and end of the year, the amount received by taxation, and the amount of actual expenditure;

(b) For the current fiscal year, actual and estimated revenue from all sources separately stated as to each such source, the actual unencumbered cash balance available at the beginning of the year, the amount received from taxation, and the amount of actual and estimated expenditure, whichever is applicable;

(c) For the immediately ensuing fiscal year, an estimate of revenue from all sources separately stated as to each such source, the actual or estimated unencumbered cash balance, whichever is applicable, to be available at the beginning of the year, the amounts proposed to be expended during the fiscal year, and the amount of cash reserve based on actual experience of prior years; and

(d) A uniform summary of the proposed budget statement which shall include a total of all funds maintained for the proprietary function.

(2) Such statement shall contain the estimated cash reserve for each fiscal year and shall note whether or not such reserve is encumbered. The cash reserve projections shall be based upon the actual experience of prior years.

(3) Each proprietary budget statement shall be filed on forms prescribed and furnished by the Auditor of Public Accounts following consultation with representatives of such governing bodies as operate proprietary functions subject to the provisions of the Municipal Proprietary Function Act.



18-2806 Proposed proprietary budget statement; hearing; procedure; adopted statement; filing.

(1) After a proposed proprietary budget statement is filed with the municipal clerk, the governing body shall conduct a public hearing on such statement. Notice of the time and place of the hearing, a summary of the proposed proprietary budget statement, and notice that the full proposed proprietary budget statement is available for public review with the municipal clerk during normal business hours shall be published one time at least five days prior to the hearing in a newspaper of general circulation within the governing body's jurisdiction or by mailing to each resident within the governing body's jurisdiction.

(2) After such hearing, the proposed proprietary budget statement shall be adopted or amended and adopted as amended, and a written record shall be kept of such hearing. If the adopted proprietary budget statement reflects a change from the proposed proprietary budget statement presented at the hearing, a copy of the adopted proprietary budget statement shall be filed with the municipal clerk within twenty days after its adoption and published in a newspaper of general circulation within the governing body's jurisdiction or by mailing to each resident within the governing body's jurisdiction.



18-2807 Proprietary function reconciliation statement; when adopted; filing; public hearing; when.

If the actual expenditures for a proprietary function exceed the estimated expenditures in the proprietary budget statement during its fiscal year, the governing body shall adopt a proprietary function reconciliation statement within ninety days after the end of such fiscal year which reflects any difference between the adopted proprietary budget statement for the previous fiscal year and the actual expenditures and revenue for such fiscal year. After adoption of a proprietary function reconciliation statement, it shall be filed with the municipal clerk and published in a newspaper of general circulation within the governing body's jurisdiction or by mailing to each resident within the governing body's jurisdiction. If the difference between the adopted proprietary budget for the previous fiscal year and the actual expenditures and revenue for such fiscal year is greater than ten percent, the proprietary function reconciliation statement shall only be adopted following a public hearing.



18-2808 Act; exemption; accounting of income.

If the budget of a proprietary function is included in the municipal budget statement created pursuant to the Nebraska Budget Act, the Municipal Proprietary Function Act need not be followed for that proprietary function. Any income from a proprietary function which is transferred to the general fund of the municipality shall be shown as a source of revenue in the municipal budget statement created pursuant to the Nebraska Budget Act.



18-2901 Urban growth district; authorized; urban growth bonds and refunding bonds.

(1) The Legislature recognizes that there is a growing concern among municipalities that infrastructure costs and needs are great, especially in areas that are on the edge of or near the municipal boundaries and in need of development resources, and the governing bodies of municipalities must identify and develop financing mechanisms to respond to all infrastructure needs in an effective and efficient manner. The authorization of urban growth bonds, with local option sales and use tax revenue identified as the source of financing for the bonds, will encourage municipalities to use such revenue to bond infrastructure needs.

(2) The governing body of a municipality may create one or more urban growth districts for the purpose of using local option sales and use tax revenue to finance municipal infrastructure needs. An urban growth district may be in an area along the edge of a municipality's boundary or in any other growth area designated by the governing body, except that the territory of each urban growth district shall be (a) within the municipality's corporate limits and (b) outside the municipality's corporate limits as they existed as of the date twenty years prior to the creation of the urban growth district.

(3) The governing body shall establish an urban growth district by ordinance. The ordinance shall include:

(a) A description of the boundaries of the proposed district; and

(b) The local option sales tax rate and estimated urban growth local option sales and use tax revenue anticipated to be identified as a result of the creation of the district.

(4) Any municipality that has established an urban growth district may, by ordinance approved by a vote of two-thirds of the members of its governing body, authorize the issuance of urban growth bonds and refunding bonds to finance and refinance the construction or improvement of roads, streets, streetscapes, bridges, and related structures within the urban growth district and in any other area of the municipality. The bonds shall be secured as to payment by a pledge, as determined by the municipality, of the urban growth local option sales and use tax revenue and shall mature not later than twenty-five years after the date of issuance. Annual debt service on all bonds issued with respect to an urban growth district pursuant to this section shall not exceed the urban growth local option sales and use tax revenue with respect to such district for the fiscal year prior to the fiscal year in which the current series of such bonds are issued. For purposes of this section, urban growth local option sales and use tax revenue means the municipality's total local option sales and use tax revenue multiplied by the ratio of the area included in the urban growth district to the total area of the municipality.

(5) The issuance of urban growth bonds by any municipality under the authority of this section shall not be subject to any charter or statutory limitations of indebtedness or be subject to any restrictions imposed upon or conditions precedent to the exercise of the powers of municipalities to issue bonds or evidences of indebtedness which may be contained in such charters or other statutes. Any municipality which issues urban growth bonds under the authority of this section shall levy property taxes upon all the taxable property in the municipality at such rate or rates within any applicable charter, statutory, or constitutional limitations as will provide funds which, together with the urban growth local option sales and use tax revenue pledged to the payment of such bonds and any other money made available and used for that purpose, will be sufficient to pay the principal of and interest on such urban growth bonds as they severally mature.



18-3001 Planned unit development ordinance; authorized; planned unit development approval; conditions.

(1) Except as provided in subsection (5) of this section and notwithstanding any provisions of Chapter 14, article 4, Chapter 15, article 9, Chapter 19, article 9, or of any home rule charter to the contrary, every city or village may include within its zoning ordinance provisions authorizing and regulating planned unit developments within such city or village or within the zoning jurisdiction of such city or village, except such cities or villages shall not have authority to impose such power over other organized cities or villages within the zoning jurisdiction of such cities or villages. As used in this section, planned unit development includes any development of a parcel of land or an aggregation of contiguous parcels of land to be developed as a single project which proposes density transfers, density increases, and mixing of land uses, or any combination thereof, based upon the application of site planning criteria. The purpose of such ordinance shall be to permit flexibility in the regulation of land development, to encourage innovation in land use and variety in design, layout, and type of structures constructed, to achieve economy and efficiency in the use of land, natural resources, and energy and the provision of public services and utilities, to encourage the preservation and provision of useful open space, and to provide improved housing, employment, or shopping opportunities particularly suited to the needs of an area.

(2) An ordinance authorizing and regulating planned unit developments shall establish criteria relating to the review of proposed planned unit developments to ensure that the land use or activity proposed through a planned unit development shall be compatible with adjacent uses of land and the capacities of public services and utilities affected by such planned unit development and to ensure that the approval of such planned unit development is consistent with the public health, safety, and general welfare of the city or village and is in accordance with the comprehensive plan.

(3) Within a planned unit development, regulations relating to the use of land, including permitted uses, lot sizes, setbacks, height limits, required facilities, buffers, open spaces, roadway and parking design, and land-use density shall be determined in accordance with the planned unit development regulations specified in the zoning ordinance. The planned unit development regulations need not be uniform with regard to each type of land use.

(4) The approval of planned unit developments, as authorized under a planned unit development ordinance, shall be generally similar to the procedures established for the approval of zone changes. In approving any planned unit development, a city or village may, either as a condition of the ordinance approving a planned unit development, by covenant, by separate agreement, or otherwise, impose reasonable conditions as deemed necessary to ensure that a planned unit development shall be compatible with adjacent uses of land, will not overburden public services and facilities, and will not be detrimental to the public health, safety, and welfare. Such conditions or agreements may provide for dedications of land for public purposes.

(5) Except as provided in subsection (6) of this section, a city of the second class or village located in a county that has adopted a comprehensive development plan which meets the requirements of section 23-114.02 and is enforcing subdivision regulations shall not finally approve a planned unit development upon property located outside of the corporate boundaries of the city or village until the plans for the planned unit development have been submitted to, reviewed, and approved by the county's planning commission pursuant to subsection (4) of section 17-1002.

(6) A city of the second class or village located in whole or in part within the boundaries of a county having a population in excess of one hundred thousand inhabitants but less than two hundred fifty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census that has adopted a comprehensive development plan which meets the requirements of section 23-114.02 and is enforcing subdivision regulations shall not finally approve a planned unit development upon property located outside of the corporate boundaries of the city or village until the plans for the planned unit development have been submitted to the county's planning department and public works department for review.



18-3101 Act, how cited.

Sections 18-3101 to 18-3105 shall be known and may be cited as the Municipal Custodianship for Dissolved Homeowners Associations Act.



18-3102 Terms, defined.

For purposes of the Municipal Custodianship for Dissolved Homeowners Associations Act, unless the context otherwise requires:

(1) Common area means lot or outlot within a plat or subdivision of real property including the improvements thereon owned or otherwise maintained, cared for, or administered by the homeowners association for the common use, benefit, and enjoyment of its members;

(2) Homeowners association means a nonprofit corporation duly incorporated under the laws of the State of Nebraska for the purpose of enforcing the restrictive covenants established upon the real property legally described in the articles of incorporation which is located within the corporate limits of a municipality, each member of which is an owner of a lot located within the plat or subdivision and, by virtue of membership or ownership of a lot, is obligated to pay costs for the administration, maintenance, and care of the common area within the plat or subdivision. Homeowners association includes associations of residential homeowners, nonresidential property owners, or both;

(3) Lot means any designated parcel of land located within a plat or subdivision to be separately owned, used, developed, or built upon;

(4) Member means an owner that is qualified to be a member of a homeowners association by virtue of ownership of a lot covered by the property described in the declaration and articles of incorporation of a homeowners association dissolved under section 21-19,138;

(5) Municipality means any city or incorporated village of this state;

(6) Owner means the owner of a lot within the plat or subdivision, but does not include a person who has an interest in a lot solely as security for an obligation; and

(7) Real property means the real property described in the articles of incorporation which is located within or to be located within a plat or subdivision approved by a municipality and which is subject to restrictive covenants to be enforced by the homeowners association and filed of record in the office of the register of deeds of the county in which the real property is located.



18-3103 Municipality; action to be appointed custodian.

In the event a homeowners association is dissolved pursuant to section 21-19,138 and not reinstated pursuant to the Nebraska Nonprofit Corporation Act, any municipality may bring an action to be appointed as custodian to manage the affairs of the homeowners association as set forth in section 18-3104.



18-3104 Appointment of municipality as custodian; findings; hearing; powers; compensation; costs; lien; recording; foreclosure; termination of custodianship; withdrawal or termination of custodianship.

(1) The district court of the county in which a dissolved homeowners association was previously existing shall, in a proceeding brought by a municipality by petition to the district court, appoint the municipality as custodian to manage the affairs of the homeowners association upon a finding that:

(a) The homeowners association has been administratively dissolved by the Secretary of State pursuant to section 21-19,138;

(b) The homeowners association has failed in one or more of the following ways:

(i) To maintain the common area as required by the municipality's conditions of approval for the plat or subdivision of real property;

(ii) To maintain the common area or private improvements located outside of the common area on the real property in the plat or subdivision in accordance with all terms and conditions of any agreement with the municipality; or

(iii) To comply with any applicable laws, rules, or regulations pertaining to maintenance of the common area or private improvements located outside of the common area on the real property in the plat or subdivision such that the noncompliance is adverse to the interests of the municipality and may result in expenditures by the municipality not otherwise required;

(c) The municipality has made a demand on the members to hold a special meeting to remove and elect new directors and to approve a submission of an application to the Secretary of State for reinstatement pursuant to the Municipal Custodianship for Dissolved Homeowners Associations Act or the Nebraska Nonprofit Corporation Act; and

(d) The members have failed to reinstate the homeowners association within six months after the demand.

(2) The district court shall hold a hearing, after written notification thereof by the petitioner to all parties to the proceeding and any interested persons designated by the court, before appointing a custodian, and the petitioner shall provide sufficient proof of service to the court. Service by first-class mail shall be deemed sufficient service. The district court appointing the custodian shall have exclusive jurisdiction over the homeowners association and all of its property wherever located.

(3) The district court shall describe the powers and duties of the custodian in its appointing order, which order may be amended upon motion and notice to the parties from time to time. Among other powers, the appointing order shall provide that the custodian may exercise all of the powers of the homeowners association, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the association in the best interests of its members. The custodian shall not be liable for the actions or inactions of the homeowners association and shall maintain all immunities granted to municipalities by applicable law.

(4) Upon application of the custodian, the district court from time to time during the custodianship may order compensation paid and expense disbursements or reimbursements made to the custodian from the assets of the association or proceeds from the sale of the assets. Notice of a hearing to determine compensation and costs shall be provided to all owners and interested parties by the custodian as set forth in subsection (2) of this section, with proof of service provided by the custodian. In the event the district court awards compensation or reimbursement of costs, all such compensation and costs shall be a lien on each and all of the lots in the manner as set forth in subsection (5) of this section. Any court order awarding compensation or reimbursement of costs herein shall identify each lot and the amount of compensation or reimbursement of costs each lot shall be charged as a lien.

(5)(a) A lien created under subsection (4) of this section shall be effective from the time the district court awards the compensation or reimbursement of costs and a notice containing the dollar amount of the lien is recorded in the office where mortgages or deeds of trust are recorded. The lien may be foreclosed in like manner as a mortgage on real estate but the municipality shall give reasonable notice of its action to all other lienholders whose interest would be affected.

(b) A lien created under subsection (4) of this section is prior to all other liens and encumbrances on real estate except (i) liens and encumbrances recorded before the recordation of the declaration or agreement, (ii) a first mortgage or deed of trust on real estate recorded before the notice required under subdivision (5)(a) of this section has been recorded, and (iii) liens for real estate taxes.

(6) In the event the homeowners association is reinstated after appointment of a custodian, any interested party may make a request to the district court for termination of the custodianship.

(7) A custodian may be allowed to withdraw from or terminate the custodianship upon an order from the district court permitting such withdrawal or termination following a hearing for which notice is provided to all owners and interested parties by the custodian.



18-3105 Dissolved homeowners association; reinstatement; procedure; fee; Secretary of State; duties; effect of reinstatement.

(1) Notwithstanding any provision to the contrary in the Nebraska Nonprofit Corporation Act or the articles of incorporation or bylaws of a homeowners association, a homeowners association dissolved pursuant to section 21-19,138 may, in addition to any other procedure allowed by law, apply to the Secretary of State for reinstatement in one or more of the following ways:

(a) An application for reinstatement may be brought at any time after dissolution by an officer or director of the dissolved homeowners association pursuant to section 21-19,139; or

(b) Three or more members of such homeowners association may, at any time after dissolution, call a special meeting to (i) remove and elect new directors and (ii) approve the submission of an application to the Secretary of State for reinstatement. Such members may set the time and place of the meeting. Notice of the meeting shall be given pursuant to section 21-1955. For purposes of this section only and notwithstanding the declaration, the articles of incorporation, or the bylaws of a dissolved homeowners association, action on matters described in this subsection shall be approved by the affirmative vote of the voters present and voting on the matter. Three members eligible to vote on the matter shall constitute a quorum.

(2) Upon action being taken to apply for reinstatement as set forth in subdivision (1)(a) or (b) of this section, the process for reinstatement set forth in section 21-19,139 shall apply, except that the reinstatement fee for a homeowners association dissolved more than five years shall be one hundred dollars. Nothing in this subsection shall be construed to abolish, modify, or otherwise change any restrictive covenant or other benefit or obligation of membership in a homeowners association.

(3) The application for reinstatement must:

(a) Recite the name of the homeowners association and the effective date of its administrative dissolution;

(b) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(c) State that the homeowners association's name satisfies the requirements of section 21-1931.

(4) If the Secretary of State determines that the application contains the information required by subdivisions (1)(a) and (b) of this section and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the homeowners association under section 21-1937.

(5) When reinstatement is effective, the reinstatement shall relate back to and take effect as of the effective date of the administrative dissolution, and the homeowners association shall resume carrying on its activities as if the administrative dissolution had never occurred.



18-3201 Transferred to section 13-3201.



18-3202 Transferred to section 13-3202.



18-3203 Transferred to section 13-3203.



18-3204 Transferred to section 13-3204.



18-3205 Transferred to section 13-3205.



18-3206 Transferred to section 13-3206.



18-3207 Transferred to section 13-3207.



18-3208 Transferred to section 13-3208.



18-3209 Transferred to section 13-3209.



18-3210 Transferred to section 13-3210.



18-3211 Transferred to section 13-3211.



18-3301 Contiguous land; annexation; plat; approval; recording; effect.

(1) Whenever the owner or owners or a majority of the owners of any territory lying contiguous to the corporate limits of any city or village, whether the territory be already in fact subdivided into lots or parcels of ten acres or less or remains unsubdivided, except as provided in section 13-1115, shall desire to annex such territory to any city or village, they shall first cause an accurate plat or map of the territory to be made, showing such territory subdivided into blocks and lots, conforming as nearly as may be to the blocks, lots, and streets of the adjacent city or village. It shall also show the descriptions and numberings, as provided in section 18-3304, for platting additions, and conforming thereto as nearly as may be.

(2) Such plat or map shall be prepared under the supervision of the city engineer in cases of annexation to adjacent cities, under the supervision of the village engineer in cases of annexation to adjacent villages, and under the supervision of a competent surveyor in any case. A copy of such plat or map, certified by such engineer or surveyor, as the case may be, shall be filed in the office of the city clerk or village clerk, together with a request in writing, signed by a majority of the property owners of the territory described in such plat for the annexation of such territory. The city council or village board of trustees shall, at the next regular meeting after the filing of such plat and request for annexation, vote upon the question of such annexation, and such vote shall be recorded in the minutes of such city council or village board of trustees. If a majority of all the members of the city council or village board of trustees vote for such annexation, an ordinance shall be prepared and passed by the city council or village board of trustees declaring the annexation of such territory to the corporate limits of the city or village.

(3) An accurate map or plat of such territory certified by the city engineer, village engineer, or surveyor and acknowledged and proved as provided by law in such cases shall at once be filed and recorded in the office of the county clerk or register of deeds and county assessor of the proper county, together with a certified copy of the ordinance declaring such annexation, under the seal of the city or village. Upon such filing, the annexation of the adjacent territory shall be deemed complete, and the territory included and described in the plat on file in the office of the county clerk or register of deeds shall be deemed and held to be a part of such city or village, and the inhabitants of such territory shall thereafter enjoy the privileges and benefits of such annexation and be subject to the ordinances and regulations of such city or village.

This section refers to voluntary annexation by resolution upon request of owners and inhabitants, but not to annexation by ordinance. Holden v. City of Tecumseh, 188 Neb. 117, 195 N.W.2d 225 (1972).

Village cannot annex territory not contiguous to it. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).

Land annexed under section 17-407 is not exempt from taxation for prior city indebtedness because of this section. Gottschalk v. Becher, 32 Neb. 653, 49 N.W. 715 (1891).



18-3302 City or village in two or more counties; annexation; petition of owners; procedure.

Whenever the owner, owners, or a majority of the owners of any territory lying contiguous to the corporate limits of any city or village, the corporate limits of which city or village is situated in two or more counties and, whether the territory shall be situated within or without the counties of which such city or village is a part, except as provided in section 13-1115, shall desire to annex such territory to such city or village, such territory may be annexed in the manner provided in section 18-3301 and when so annexed shall thereafter be a part of such city or village.



18-3303 State-owned land; effect of annexation.

The extension of the corporate limits of any city or village beyond or around any lands belonging to the State of Nebraska shall not affect the status of such state land.



18-3304 Additions; plat; contents; duty to file.

Every original owner of any tract or parcel of land, who shall subdivide such tract or parcel into two or more parts for the purpose of laying out any city or village or an addition to any city or village, or suburban lots, shall cause a plat of such subdivision, with references to known or permanent monuments, to be made, which shall accurately describe all subdivisions of such tract or parcel of land, numbering such tract or parcel by progressive numbers, and giving the dimensions and length and breadth of such tract or parcel, and the breadth and courses of all streets and alleys established therein. Descriptions of lots or parcels of land in such subdivisions, according to the number and designation on such plat, in conveyances or for the purposes of taxation, shall be deemed good and valid for all purposes. The duty to file for record a plat as provided in sections 18-3304 to 18-3315 shall attach as a covenant of warranty in all conveyances made of any part or parcel of such subdivision by the original owners against any and all assessments, costs, and damages paid, lost, or incurred by any grantee in consequence of the omission on the part of the owner filing such plat.

When plat of proposed subdivision is prepared, executed, and filed by landowner without any representations by city with regard to disputed easement, it operates as deed of portion of land set apart for public use. Vakoc Constr. Co. v. City of Wayne, 191 Neb. 45, 213 N.W.2d 721 (1974).

Filing of plat is dedication of streets shown thereon. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

Where a plat is filed by the owner and surrounding the lands shown on the plat are continuous boundary lines on which appear the words "street", it is equivalent to a deed of the portion so shown as streets in fee simple to the public. City of Schuyler v. Verba, 120 Neb. 729, 235 N.W. 341 (1931).

Dedication deed of lot for street to public must be signed by owner and lienholder without notice is not estopped to deny that he consented to dedication. Morning v. City of Lincoln, 93 Neb. 364, 140 N.W. 638 (1913).

Where land is platted pursuant to this section, the fee simple title to streets and alleys vests in the public, and title is held in trust for the use for which such ways were dedicated. Jaynes v. Omaha Street Ry. Co., 53 Neb. 631, 74 N.W. 67 (1898).

A plat filed with the county clerk and recorded by him becomes an instrument in which the public as well as the proprietor is interested and it should remain in the possession of the county clerk. Lincoln Land Co. v. Ackerman, 24 Neb. 46, 38 N.W. 25 (1888).

Lines actually run and marked on the ground will control over plat in case of variance. Holst v. Streitz, 16 Neb. 249, 20 N.W. 307 (1884).

Where land has been platted, occupied, and taxed for more than twenty-five years, courts will not consider evidence to show that plat was not recorded. Bryant v. Estabrook, 16 Neb. 217, 20 N.W. 245 (1884).



18-3305 Additions; plat; acknowledgment; filing.

Every plat created pursuant to section 18-3304 shall contain a statement to the effect that the subdivision of (here insert a correct description of the land or parcel subdivided), as appears on this plat, is made with the free consent and in accordance with the desire of the undersigned owners and shall be duly acknowledged before some officer authorized to take the acknowledgment of deeds. When thus executed and acknowledged, the plat shall be filed for record and recorded in the office of the register of deeds and county assessor of the proper county.

When plat of proposed subdivision is prepared, executed, and filed by landowner without any representations by city with regard to disputed easement, it operates as deed of portion of land set apart for public use. Vakoc Constr. Co. v. City of Wayne, 191 Neb. 45, 213 N.W.2d 721 (1974).

Platting is required before county board can establish a village. State ex rel. Schoonover v. Crabill, 136 Neb. 819, 287 N.W. 669 (1939).

If plat is filed and recorded, failure to sign that plat does not make it void. Pillsbury v. Alexander, 40 Neb. 242, 58 N.W. 859 (1894).



18-3306 Additions; plat; acknowledgment and recording; effect.

The acknowledgment and recording of a plat created pursuant to section 18-3304 is equivalent to a deed in fee simple of such portion of the premises platted as is on such plat set apart for streets or other public use or as is on such plat dedicated to charitable, religious, or educational purposes.

1. Effect

2. Miscellaneous

1. Effect

When plat of proposed subdivision is prepared, executed, and filed by landowner without any representations by city with regard to disputed easement, it operates as deed of portion of land set apart for public use. Vakoc Constr. Co. v. City of Wayne, 191 Neb. 45, 213 N.W.2d 721 (1974).

By dedication of plat, landowners transferred the fee in the street to city. Hammer v. Department of Roads, 175 Neb. 178, 120 N.W.2d 909 (1963).

Title conveyed by plat to streets and alleys is a determinable fee. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

City was entitled to share in rentals from oil and gas produced from under its streets and alleys. Belgum v. City of Kimball, 163 Neb. 774, 81 N.W.2d 205 (1957).

Filing of plat is dedication of streets shown thereon. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

Where a plat is filed by the undisputed owner and surrounding the land shown in the plat as continuous boundaries there appear the words "streets", it is equivalent to a deed in fee simple conveying that portion of the plat set apart as streets. City of Schuyler v. Verba, 120 Neb. 729, 235 N.W. 341 (1931).

Village's acceptance of plat passes fee title of streets and alleys from original owner to the municipality, and village is entitled to grass and other natural products grown thereon. Carroll v. Village of Elmwood, 88 Neb. 352, 129 N.W. 537 (1911).

Where land is platted, the fee simple title to the streets and alleys vests in city. Krueger v. Jenkins, 59 Neb. 641, 81 N.W. 844 (1900).

Where land is platted, the fee simple title to the streets and alleys vests in the public and said title is held in trust for the use to which it was dedicated. Jaynes v. Omaha Street Ry. Co., 53 Neb. 631, 74 N.W. 67 (1898).

A block designated on a plat as a park in the name of the "party signing and filing the plat" is a dedication thereof and does not imply a reservation of the block for private use. Ehmen v. Village of Gothenburg, 50 Neb. 715, 70 N.W. 237 (1897).

The acknowledgment and recording of a plat by owner is equivalent to a deed in fee simple to the public to such portion of premises so platted. Lincoln Land Co. v. Ackerman, 24 Neb. 46, 38 N.W. 25 (1888).

2. Miscellaneous

Where lands are platted pursuant to this section and are vacated by written instrument, such vacation divests all public rights therein and the streets so vacated become the property of owners of the adjoining lots. Hart v. Village of Ainsworth, 89 Neb. 418, 131 N.W. 816 (1911).

Where no plat is signed, acknowledged, certified, or filed and the acts of the owner are relied upon to show a dedication of a street by the owners, the intention must be clearly shown that the owner has abandoned the use to the public. City of Omaha v. Hawver, 49 Neb. 1, 67 N.W. 891 (1896).

Where the question whether a block within a plat designated as a park was dedicated to the public, thereby placing title thereto in a city, is once decided by the highest court of the state, such decision will ordinarily be binding in federal courts. Ehmen v. City of Gothenburg, 200 F. 564 (8th Cir. 1912).



18-3307 Additions; streets and alleys.

Streets and alleys laid out in any addition to any city or village shall be continuous with and correspond in direction and width to the streets and alleys of the city or village to which they are in addition.



18-3308 Additions; plat; how vacated; approval required.

Any plat created pursuant to section 18-3304 may be vacated at any time before the sale of any lots contained in such plat by a written instrument declaring such plat to be vacated. Such written instrument shall be approved by the city council or village board of trustees and shall be duly executed, acknowledged, or proved, and recorded in the same office with the plat to be vacated. The execution and recording of such written instrument shall operate to destroy the force and effect of the recording of the plat so vacated and to divest all public rights in the streets, alleys, commons, and public grounds laid out or described in such plat. In cases when any lots have been sold, the plat may be vacated, as provided in this section, by all the owners of lots in such plat joining in the execution of such written instrument.

Upon vacation of plat of addition to city of second class, property in streets vacated reverts to adjoining landowner. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

Effect of vacation of plat of street is discussed and determined. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Only those property owners whose property abuts on the vacated part of the street need join in the deed of vacation. Village of Hay Springs v. Hay Springs Commercial Co., 131 Neb. 170, 267 N.W. 398 (1936).



18-3309 Additions; plats; vacation of part; effect.

Any part of a plat may be vacated under section 18-3308. Such vacating does not abridge or destroy any of the rights and privileges of other property owners in such plat. Nothing contained in this section shall authorize the closing or obstructing of any public highways laid out according to law.

Closing or obstruction of public highway is not authorized on vacation of plat. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

Effect of vacation of plat of street is discussed and determined. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

After dedication and acceptance of street, private proprietors of adjoining land cannot vacate or change the dedication. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

That part of this section that provides "nothing contained in this section shall authorize the closing or obstruction of any public highway laid out according to law", does not apply to nominal streets designated on plats which were never used as public highways. Village of Hay Springs v. Hay Springs Commercial Co., 131 Neb. 170, 267 N.W. 398 (1936).



18-3310 Additions; plat; vacation of part; rights of owners.

When any part of a plat shall be vacated as provided in section 18-3308, the owners of the lots so vacated may enclose the streets, alleys, and public grounds adjoining such lots in equal proportions.

Vacated streets are the property of the proprietors of adjoining lots. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

Effect of vacation of plat of street is discussed and determined. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Constitutionality of this section stated not to be involved. Village of Hay Springs v. Hay Springs Commercial Co., 131 Neb. 170, 267 N.W. 398 (1936).



18-3311 Additions; plat; vacation; recording.

The county clerk in whose office any vacated plats are recorded shall write in plain, legible letters across that part of such plat so vacated the word, vacated, and also make a reference on the plat to the volume and page in which such instrument of vacation is recorded.



18-3312 Additions; plat; vacation; right of owner to plat.

The owner of any lots in a plat vacated under section 18-3308 may cause such lots and a proportionate part of adjacent streets and public grounds to be platted and numbered by the county surveyor. When such plat is acknowledged by such owner and is recorded in the record office of the county, such lots may be conveyed and assessed by the numbers given them on such plat.



18-3313 Additions; plat; failure to execute and record; power of county clerk; costs; collection.

Whenever the original owners of any subdivision of land as provided in sections 18-3304 and 18-3305 have sold or conveyed any part of such subdivision or invested the public with any rights in such subdivision and have failed and neglected to execute and file for record a plat as provided in sections 18-3304 and 18-3305, the county clerk shall notify such owners by certified mail and demand an execution of such plat as required by law. If such owners fail and neglect to execute and file for record such plat for thirty days following the issuance of such notice, the county clerk shall cause the plat of such subdivision to be made, along with any necessary surveying. Such plat shall be signed and acknowledged by the county clerk, who shall certify that he or she executed it by reason of the failure of the owners required to do so, and filed for record. When so filed for record, it shall have the same effect for all purposes as if executed, acknowledged, and recorded by the owners themselves. A correct statement of the costs and expenses of such plat, surveying, and recording, verified by oath, shall be submitted by the county clerk to the county board, who shall allow such costs and expenses to be paid out of the county treasury and shall assess such amount, pro rata, upon all subdivisions of such tract, lot, or parcel so subdivided. Such assessment shall be collected with and in like manner as the general taxes and shall go to the county general fund. The county board may also direct suit to be brought in the name of the county, before any court having jurisdiction, to recover from the original owners the cost and expense of procuring and recording such plat.



18-3314 Land less than forty acres; ownership in severalty; county clerk may plat.

Whenever any subdivision of land of forty acres or less or any lot or subdivision is owned by two or more persons in severalty, and the description of one or more of the different parts or parcels cannot, in the judgment of the county clerk, be made sufficiently certain and accurate for the purpose of assessment and taxation without noting the metes and bounds of such parts or parcels, the county clerk shall require and cause to be made and recorded a plat of such tract or lot of land with its several subdivisions, in accordance with section 18-3304. The county clerk shall proceed in such cases according to section 18-3313, and all the provisions of law in relation to the plats of cities and villages shall govern any tracts and parcels of land platted pursuant to this section.

This section has nothing to do with incorporation of cities and villages and, though a method is provided for vacation of plat hereunder, such act of vacating does not have the effect of disconnecting land from a municipality. Kershaw v. Jansen, 49 Neb. 467, 68 N.W. 616 (1896).



18-3315 Additions; lots; sale before platting; penalty.

Any person who sells or offers for sale or lease any lots in any municipality or addition to any municipality, before the plat of such lots has been duly acknowledged and recorded as provided in section 18-3305, shall pay a penalty of fifty dollars for each lot or part of lot sold, leased, or offered for sale.

Platting is required before county board can establish a village. State ex rel. Schoonover v. Crabill, 136 Neb. 819, 287 N.W. 669 (1939).






Chapter 19 - CITIES AND VILLAGES; LAWS APPLICABLE TO MORE THAN ONE AND LESS THAN ALL CLASSES

19-101 Legislative intent.

The Legislature recognizes that the more populous cities of the state serve medical, educational, recreational, transportation, and retail needs of the entire state and that infrastructure costs and needs are great. The governing bodies of such cities have a duty to identify projects which benefit from development funds made available by the Legislature. The creation of the City of the Primary Class Development Fund under section 19-102 and the City of the Metropolitan Class Development Fund under section 19-103 shall be used to meet such needs.



19-102 City of the Primary Class Development Fund; created; use; investment.

There is hereby created the City of the Primary Class Development Fund. Amounts credited to the fund pursuant to section 77-2602 shall, upon appropriation by the Legislature, be first expended to support the design and development of the Antelope Valley project and financing costs related thereto for the Antelope Valley Study as outlined in the Environmental Impact Statement and Comprehensive Plan Amendment 94-60 to the 1994 Lincoln/Lancaster County Comprehensive Plan. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

No distribution from the fund shall be made unless the city of the primary class provides matching funds equal to the ratio of one dollar for each three dollars of the state distribution. Funds derived from any state source may not be utilized as matching funds for purposes of this section.

The State Treasurer shall transfer the unobligated balance in the City of the Primary Class Development Fund to the General Fund on July 1, 2017, or as soon thereafter as administratively possible, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services. On July 8, 2017, the City of the Primary Class Development Fund shall terminate.



19-103 City of the Metropolitan Class Development Fund; created; use; investment.

There is hereby created the City of the Metropolitan Class Development Fund. Amounts credited to the fund pursuant to section 77-2602 shall, upon appropriation by the Legislature, be first expended to support the design and development of the redevelopment projects within the riverfront redevelopment plan designated for the area along the Missouri River generally north of Interstate 480 to Interstate 680 by the city of Omaha, except that each fiscal year there shall be no distribution from the fund until the finance director of the city certifies that other funds have been encumbered for that calendar year by the city to pay the cost of the combined sewer separation program project east of Seventy-second Street in the city of Omaha. Such certification shall be required only until such sewer separation project is completed or until no cigarette tax money is available to the fund. The amount certified shall be at least seven million dollars each calendar year until 2007 and at least four million dollars each calendar year thereafter. The sewer separation project has such a significant impact on the health and welfare of such a large percentage of the population and on public health in general that the project is a matter of statewide concern. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

No distribution from the fund shall be made unless the city of the metropolitan class provides matching funds equal to the ratio of one dollar for each three dollars of the state distribution. Funds derived from any state source may not be utilized as matching funds for purposes of this section.

The State Treasurer shall transfer the unobligated balance in the City of the Metropolitan Class Development Fund to the General Fund on July 1, 2017, or as soon thereafter as administratively possible, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services. On July 8, 2017, the City of the Metropolitan Class Development Fund shall terminate.



19-104 Bonds authorized; requirements.

(1) Cities of the primary class and cities of the metropolitan class may by ordinance issue their bonds and refunding bonds to finance and refinance the acquisition, construction, improving, and equipping of the projects authorized by sections 19-101 to 19-103 and provide for the payment of the same as specified in this section. Bonds, except refunding bonds, authorized by this section may only be issued once, and such issuance must occur within two years after July 1, 2001. An issuer shall be permitted to pledge the amounts on deposit or to be deposited in the City of the Primary Class Development Fund or the City of the Metropolitan Class Development Fund, as applicable, as and when appropriated by the Legislature, to the registered owners of any bonds issued to finance the acquisition, construction, improving, or equipping of projects as approved in sections 19-101 to 19-103 as long as the lien of such pledge does not attach until funds are actually deposited into the issuer's respective fund, and in no event shall such a pledge be construed as an obligation of the Legislature to appropriate such funds. Any such pledge shall be valid and binding from the time when the pledge is made. The money so pledged and thereafter received by the issuer or deposited into its respective fund shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the issuer, irrespective of whether the parties have notice thereof. Neither the ordinance nor any other instrument by which a pledge is created need be recorded.

(2) Such bonds may be sold by the issuer in such manner and for such price as the mayor and city council determine, at a discount, at par, or at a premium, at private negotiated sale or at public sale. The bonds shall have a stated maturity of fifteen years or less and shall bear interest at such rate or rates and otherwise be issued by ordinance adopted by the mayor and city council with such other terms and provisions as are established, permitted, or authorized by applicable state laws, notwithstanding any provisions of a home rule charter. In addition to the pledge of the amounts on deposit or to be deposited in the City of the Primary Class Development Fund or the City of the Metropolitan Class Development Fund, as the case may be and as appropriate, permitted by subsection (1) of this section, such bonds may also be secured as to payment in whole or in part by a pledge, as shall be determined by the issuer, (a) from the income, proceeds, and revenue, if any, of the facilities financed with proceeds of such bonds, and (b) from its revenue and income, including its sales, use, or occupation tax revenue, fees, or receipts, as may be determined by the issuer. The issuer may further secure such bonds by a mortgage or deed of trust encumbering all or any portion of the facilities financed with the proceeds of such bonds and by a bond insurance policy or other credit support facility. No general obligation bonds, except refunding bonds, shall be issued until authorized by a majority of the issuer's electors voting on the question as to the issuance of the bonds at a statewide regular primary election or at a special election duly called for such purpose.

(3) The face of all such bonds shall plainly state that the bonds and the interest thereon shall not constitute nor give rise to an indebtedness, obligation, or pecuniary liability of the state nor a charge against the general credit, revenue, or taxing power of the state. Bonds issued in accordance with the provisions of this section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all state income taxes.

(4) For purposes of this section, general obligation bond means any bond or refunding bond which is payable from the proceeds of an ad valorem tax.



19-201 Toll bridges; licensing; regulation.

The mayor and council in any city of the metropolitan or first class shall have power to license and regulate the keeping of toll bridges within or terminating within the city, for the passage of persons and property over any river passing wholly or in part within or running by and adjoining the corporate limits of any such city, to fix and determine the rates of toll over any such bridge, or over the part thereof within the city, and to authorize the owner or owners of any such bridge to charge and collect the rates of toll so fixed and determined from all persons passing over or using the same.



19-301 Transferred to section 18-1901.



19-302 Transferred to section 18-1902.



19-303 Transferred to section 18-1903.



19-304 Transferred to section 18-1904.



19-305 Transferred to section 18-1905.



19-306 Transferred to section 18-1906.



19-307 Transferred to section 18-1907.



19-308 Transferred to section 18-1908.



19-309 Transferred to section 18-1909.



19-310 Transferred to section 18-1910.



19-311 Transferred to section 18-1911.



19-312 Transferred to section 18-1912.



19-313 Transferred to section 18-1913.



19-314 Transferred to section 18-1914.



19-401 Commission plan; population requirement.

Any city in this state having not less than two thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census may adopt the commission form of government and be governed thereunder by proceeding as provided in sections 19-401 to 19-433.

Laws 1911, Chapter 24 (sections 19-401 to 19-433), is an act complete in itself, and the constitutional provision respecting the manner of amendment and repeal of former statutes has no application. State ex rel. Baughn v. Ure, 91 Neb. 31, 135 N.W. 224 (1912).



19-402 Commission plan; petition for adoption; election; ballot form.

If a petition is filed with the city clerk of any city meeting the requirements of section 19-401, signed by registered voters equal in number to twenty-five percent of the votes cast for all candidates for mayor at the last preceding general city election, the mayor of the city shall, by appropriate proclamation and notice within twenty days after such filing, call and proclaim a special election to be held upon a date fixed in such proclamation and notice, which date shall not be less than fifteen nor more than sixty days after the date and issuance of such proclamation. After the filing of any petition provided for in this section, no signer thereon shall be permitted to withdraw his or her name therefrom. At such special election the proposition of adopting the provisions of sections 19-401 to 19-433 shall be submitted to the registered voters of the city, and such proposition shall be stated as follows: Shall the city of (name of city) adopt the provisions of (naming the charter of the published law containing such sections) called the commission plan of city government? The special election shall be held and conducted, the vote canvassed, and the result declared in the same manner as provided for the holding and conducting of the general city election in any such city. All officers charged with any duty respecting the calling, holding, and conducting of such general city election shall perform such duties for and at such special election.



19-403 Commission plan; proposal for adoption; frequency.

If the proposition is not adopted at any such special election by a majority vote, the question of adopting it shall not be again submitted in any such city within two years thereafter.



19-404 Adoption of commission plan; effect.

If the proposition is adopted for the commission plan of city government at least sixty days prior to the next general city election in the city, then at the next general city election provided by law in such city, council members shall be elected as provided in section 32-539. If the proposition is not adopted at least sixty days prior to the date of holding the next general city election in such city, then such city shall continue to be governed under its existing laws until council members are elected as provided in section 32-539 at the next general city election thereafter occurring in any such city.

It was not necessary or proper to elect a Tax Commissioner in Lincoln inasmuch as Lincoln operated under the home rule charter plan of the commission form of government. Eppley Hotels Co. v. City of Lincoln, 133 Neb. 550, 276 N.W. 196 (1937).



19-405 Council members; nomination; candidate filing form; primary election; waiver.

(1) Any person desiring to become a candidate for the office of council member provided for in section 19-404 shall file a candidate filing form as provided in sections 32-606 and 32-607 and pay the filing fee as provided in section 32-608.

(2) Candidates shall be nominated at large either at the statewide primary election or by filing a candidate filing form if there are not more than two candidates who have filed for each position or if the council waives the requirement for a primary election.

(3) The council may waive the requirement for a primary election by adopting an ordinance prior to January 5 of the year in which the primary election would have been held. If the council waives the requirement for a primary election, all candidates filing candidate filing forms by August 1 prior to the date of the general election as provided in subsection (2) of section 32-606 shall be declared nominated. If the council does not waive the requirement for a primary election and if there are not more than two candidates filed for each position to be filled, all candidates filing candidate filing forms by the deadline prescribed in subsection (1) of section 32-606 shall be declared nominated as provided in subsection (1) of section 32-811 and their names shall not appear on the primary election ballot.



19-406 Mayor and council members; election.

Elections for officers listed in section 19-415 shall be conducted as provided in the Election Act. The positions for which candidates are to be nominated or elected shall appear on the ballot in the order listed in section 19-415.



19-407 Excise members; nomination.

Candidates for office of excise member provided for in section 32-539 shall be nominated at large in the same general manner and method as provided in section 19-405 for the nomination of candidates for the office of council members.



19-408 Repealed. Laws 1994, LB 76, § 615.



19-409 Council members; excise members; candidates; terms.

(1) The two candidates receiving the highest number of votes at the primary election shall be placed upon the official ballot for such position at the statewide general election. If no candidates appeared on the primary election ballot or if the council waived the primary election under section 19-405, all persons filing pursuant to section 19-405 shall be the only candidates whose names shall be placed upon the official ballot for such position at the statewide general election.

(2) If excise members are to be elected, the six candidates receiving the highest number of votes for excise members at the primary election or all candidates, if there are less than six on the primary election ballot or if no primary election is held, shall be the only candidates whose names shall be placed upon the official ballot for excise members at the statewide general election in any such city.

(3) Terms for council members shall begin on the date of the first regular meeting of the council in December following the statewide general election. The terms of council members holding office on August 28, 1999, shall be extended to the first regular meeting of the council in December following the statewide general election. The changes made to this section by Laws 1999, LB 250, shall not change the staggering of the terms of council members in cities that have adopted the commission plan of government prior to January 1, 1999.

The provision that the only candidates whose names shall be placed upon the official ballot at the city election means that these are the only candidates whose names shall be printed on the official ballot, and there is no prohibition against any voter inserting the names of such other persons as he may desire to vote for. State ex rel. Zeilinger v. Thompson, 134 Neb. 739, 279 N.W. 462 (1938).



19-410 Repealed. Laws 1994, LB 76, § 615.



19-411 Council members; excise members; bonds; vacancies, how filled.

The council members and excise members shall qualify and give bond in the manner and amount provided by the existing laws governing the city in which they are elected. If any vacancy occurs in the office of council member, the vacancy shall be filled as provided in section 32-568. If any vacancy occurs in the office of excise members, the remaining members of the excise board shall appoint a person to fill such vacancy for the remainder of the term. The terms of office of all other elective or appointive officers in force within or for any such city shall cease as soon as the council selects or appoints their successors and such successors qualify and give bond as by law provided or as soon as such council by resolution declares the terms of any such elective or appointive officers at an end or abolishes or discontinues any of such offices.



19-412 Officers; employees; compensation.

(1) The officers and employees of the city shall receive such compensation as the mayor and council shall fix by ordinance.

(2) The emoluments of any elective officer shall not be increased or diminished during the term for which he or she was elected, except that when there are officers elected to a council, board, or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who has resigned or vacated any office shall be eligible to the same during the time for which he or she was elected when, during the same time, the emoluments have been increased.

(3) The salary or compensation of all other officers or employees of the city shall be determined when they are appointed or elected by the council, board, or commission and shall be payable at such times or for such periods as the council, board, or commission shall determine.



19-413 Council; powers.

The council herein provided for, upon taking office, shall have, possess, and exercise, by itself or through such methods as it may provide, all executive or legislative or judicial powers and duties theretofore held, possessed or exercised under the then existing laws governing any such city, by the mayor or mayor and city council or water commissioners or water board or water and light commissioner or board of fire and police commissioners or park commissioners or park board or excise board, or members thereof, or fire warden; and the powers, duties and office of such fire warden and of all such boards and the members thereof shall then and thereupon cease and terminate; and the powers and duties and officers of all other boards created by statute for the government of any such city shall also thereupon cease and terminate; Provided, however, nothing herein contained shall be so construed as to interfere with the powers, duties, authority, and privileges that have been, are, or may be hereafter conferred and imposed upon the water board in metropolitan cities as prescribed by law or shall affect the power of city school or school district officers, nor of any office or officer named in the state Constitution exercising office, powers or functions within any such city. Such council, upon taking office, shall have and may exercise all executive or legislative or judicial powers possessed or exercised by any other officer or board theretofore provided by law for or within any such city, except officers named in the state Constitution; Provided, however, the excise board herein provided for, upon taking office, shall possess and exercise by itself all of the duties and powers theretofore possessed or exercised by the excise board under the existing laws governing any such city except the appointment, removal and control of the police force, which power shall be vested in the council.



19-414 Council; departments; assignment of duties.

The executive and administrative powers, authorities, and duties in cities adopting the commission plan of government shall be distributed into and among departments as follows:

In cities of the metropolitan class, (1) department of public affairs, (2) department of accounts and finances, (3) department of police, sanitation, and public safety, (4) department of fire protection and water supply, (5) department of street cleaning and maintenance, (6) department of public improvements, and (7) department of parks and public property;

In cities of the primary class, (1) department of public affairs, (2) department of accounts and finances, (3) department of public safety, (4) department of streets and public improvements, and (5) department of parks and public property; and

In cities containing two thousand or more and not more than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, (1) department of public affairs and public safety, (2) department of accounts and finances, (3) department of streets, public improvements, and public property, (4) department of public works, and (5) department of parks and recreation.

The city council shall provide, as nearly as possible, the powers and duties to be exercised and performed by, and assign them to, the appropriate departments. The city council may prescribe the powers and duties of all officers and employees of the city and may assign particular officers, or employees, to more than one of the departments, may require any officer or employee to perform duties in two or more of the departments, and may make such other rules and regulations as may be necessary or proper for the efficient and economical management of the business affairs of the city.

The general plan of the commission form of government has been followed in Lincoln under the home rule charter. Eppley Hotels Co. v. City of Lincoln, 133 Neb. 550, 276 N.W. 196 (1937).

The fact that an officer had been in the habit of employing men in the past does not override the provision of the statute unless it had previously been agreed to by the city commissioner. Scott v. City of Lincoln, 104 Neb. 546, 178 N.W. 203 (1920).

The power to fix salaries of police officers and members of the fire department in cities of the metropolitan class was not included in this section. Adams v. City of Omaha, 101 Neb. 690, 164 N.W. 714 (1917).



19-415 Mayor; council members; powers and duties; heads of departments.

In cities of the metropolitan class, the city council shall consist of the mayor who shall be superintendent of the department of public affairs, one council member to be superintendent of the department of accounts and finances, one council member to be superintendent of the department of police, sanitation, and public safety, one council member to be superintendent of the department of fire protection and water supply, one council member to be superintendent of the department of street cleaning and maintenance, one council member to be superintendent of the department of public improvements, and one council member to be superintendent of parks and public property.

In cities containing at least forty thousand and less than three hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the city council shall consist of the mayor who shall be superintendent of the department of public affairs, one council member to be superintendent of the department of accounts and finances, one council member to be superintendent of the department of public safety, one council member to be superintendent of the department of streets and public improvements, and one council member to be superintendent of the department of parks and public property.

In cities containing at least two thousand and less than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the city council shall consist of the mayor who shall be commissioner of the department of public affairs and public safety, one council member to be commissioner of the department of streets, public improvements and public property, one council member to be commissioner of the department of public accounts and finances, one council member to be commissioner of the department of public works, and one council member to be commissioner of the department of parks and recreation.

In all of such cities the commissioner of the department of accounts and finances shall be vice president of the city council and shall, in the absence or inability of the mayor to serve, perform the duties of the mayor. In case of vacancy in the office of mayor by death or otherwise, the vacancy shall be filled as provided in section 32-568.



19-416 Officers; employees; appointment; compensation; removal.

The council shall at its first meeting, or as soon as possible thereafter, elect as many of the city officers provided for by the laws or ordinances governing any such city as may, in the judgment of the council, be essential and necessary to the economical but efficient and proper conduct of the government of the city and shall at the same time fix the salaries of the officers so elected either by providing that such salaries shall remain the same as fixed by the laws or ordinances for such officers or may then raise or lower the existing salaries of any such officers; and the council may modify the powers or duties of any such officers, as provided by laws or ordinances, or may completely define and fix such powers or duties, anew. Any such officers or any assistant or employee elected or appointed by the council may be removed by the council at any time; Provided, however, in cities of the metropolitan class no member or officer of the fire department or department of fire protection and water supply shall be discharged for political reasons, nor shall a person be employed or taken into either of such departments for political reasons. Before any such officer or employee can be discharged charges must be filed against him before the council and a hearing had thereon, and an opportunity given such officer or employee to defend against such charges, but this provision shall not be construed to prevent peremptory suspension of such member by the council in case of misconduct or neglect of duty or disobedience of orders. Whenever any such suspension is made, charges shall be at once filed by the council with the officer having charge of the records of the council and a trial had thereon at the second meeting of the council after such charges are filed. For the purpose of hearing such charges the council shall have power to enforce attendance of witnesses, the production of books and papers, and to administer oaths to witnesses in the same manner and with like effect and under the same penalty, as in the case of magistrates exercising civil and criminal jurisdiction under the statutes of the State of Nebraska.

The city council of Lincoln, under the provisions of its home rule charter, had the right to discharge one of its firemen without a hearing before the council. State ex rel. Fischer v. City of Lincoln, 137 Neb. 97, 288 N.W. 499 (1939).

A police officer holds indefinitely during good behavior and cannot be discharged for cause without a hearing and opportunity to defend. Rooney v. City of Omaha, 105 Neb. 447, 181 N.W. 143 (1920).

Statutes and judicial opinions refer to policemen as officers, and under the charter of the city of Omaha, can only be removed for cause after notice and hearing. Rooney v. City of Omaha, 104 Neb. 260, 177 N.W. 166 (1920).

Member of fire department cannot be discharged without stating cause and without hearing and opportunity to defend. State ex rel. Marrow v. City of Lincoln, 101 Neb. 57, 162 N.W. 138 (1917).



19-417 Offices and boards; creation; discontinuance.

The council shall have power to discontinue any employment or abolish any office at any time, when, in the judgment of the council, such employment or office is no longer necessary. The council shall have power, at any time and at any meeting, to create any office or board it deems necessary, including the office of city manager, and fix salaries; and it may create a board of three or more members composed of other officers of the city, and confer upon such board any power not required to be exercised by the council itself. It may require such officers to serve upon any such board and perform the services required of it with or without any additional pay for such additional service.

For reasons of economy or lack of public necessity for services of a policeman, the city authorities may, when they see fit, terminate his employment, and he has no right to a statutory hearing upon the question of whether the public welfare requires a continuance of a full police force, or whether or not the revenues available are adequate for the payment of his salary. Rooney v. City of Omaha, 105 Neb. 447, 181 N.W. 143 (1920).



19-418 City council; meetings; quorum.

The regular meetings of the city council in cities of the metropolitan class shall be held at least once in each week and upon such day and hour as the city council may designate. In all other cities having a population of two thousand or more as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the regular meetings of the city council shall be held at such intervals and upon such day and hour as the city council may by ordinance or resolution designate; and special meetings of the city council in any of such cities may be called, from time to time, by the mayor or two council members, giving notice in such manner as may be fixed or defined by law or ordinance in any of such cities or as shall be fixed by ordinance or resolution by such city council. A majority of such city council shall constitute a quorum for the transaction of any business, but it shall require a majority vote of the city council in any such city to pass any measure or transact any business.



19-419 Mayor; council members; office; duties.

The mayor and council members shall maintain offices at the city hall; and the mayor shall, in a general way, constantly investigate all public affairs concerning the interest of the city and investigate and ascertain, in a general way, the efficiency and manner in which all departments of the city government are being conducted; and the mayor shall recommend to the city council all such matters as in his or her judgment should receive the investigation, consideration, or action of that body.



19-420 Repealed. Laws 1992, LB 950, § 2.



19-421 Petitions; requirements; verification; costs.

All petitions provided for in sections 19-401 to 19-433 shall be subject to and meet the requirements of sections 32-628 to 32-630. Upon the filing of a petition or supplementary petition, a city, upon passage of a resolution by the city council, and the county clerk or election commissioner of the county in which such city is located may by mutual agreement provide that the county clerk or election commissioner shall ascertain whether the petition or supplementary petition is signed by the requisite number of legal voters. The city shall reimburse the county for any costs incurred by the county clerk or election commissioner.

Verification inadvertently omitted may be attached after petitions are filed. State ex rel. Miller v. Berg, 97 Neb. 63, 149 N.W. 61 (1914).

A petition filed under Nebraska referendum act did not suspend an ordinance providing for an election and vote on question whether Nebraska City should proceed to condemn power company's property. Central Power Co. v. Nebraska City, 112 F.2d 471 (8th Cir. 1940).



19-422 Cities adopting the commission plan; laws applicable.

All general state laws governing cities described in section 19-401 shall, according to the class within which it is embraced, apply to and govern any city adopting sections 19-401 to 19-433 and electing officers thereunder so far, and only so far, as such laws are applicable and not inconsistent with the provisions, intents and purposes of said sections.

The interests of the state in the police and fire protection would bring it within the jurisdiction of the state to regulate those matters. Adams v. City of Omaha, 101 Neb. 690, 164 N.W. 714 (1917).



19-423 Appropriations and expenses; alteration; power of first council.

If at the beginning of the term of office of the first council elected under sections 19-401 to 19-409 the appropriations or distribution of the expenditures of the city government for the current fiscal year have been made, the council shall have power, by ordinance, to revise, repeal, or change such distribution or to make additional appropriation, within the limit of the total taxes levied for such year.



19-424 Repealed. Laws 1984, LB 975, § 14.



19-425 Repealed. Laws 1994, LB 76, § 615.



19-426 Repealed. Laws 1984, LB 975, § 14.



19-427 Repealed. Laws 1982, LB 807, § 46.



19-428 Repealed. Laws 1982, LB 807, § 46.



19-429 Repealed. Laws 1982, LB 807, § 46.



19-430 Repealed. Laws 1982, LB 807, § 46.



19-431 Repealed. Laws 1982, LB 807, § 46.



19-432 Commission plan; discontinuance; petition; election.

Any city which shall have operated for more than four years under the provisions of sections 19-401 to 19-433 may abandon organization thereunder, and accept the provisions of the general law of the state then applicable to cities of its population, by proceeding as follows: Upon a petition, signed by such number of the qualified electors of any such city as equals at least twenty-five percent of the highest vote cast for any of the council members elected at the last preceding general or regular election in any such city, being filed with and found sufficient by the city clerk or clerk of such council, a special election shall be called in any such city, at which special election the following proposition only shall be submitted: Shall the city of (name of city) abandon its organization under Chapter 19, article 4, and become a city under the general laws of the state governing cities of like population? If a majority of the votes cast at any such special election are in favor of such proposition, the officers elected at the next succeeding general city election in any such city shall be those then prescribed by the general laws of the state for cities of like population, and upon the qualification of such officers, according to the terms of such general state law, such city shall become a city governed by and under such general state law; Provided, if such special election is not held and the result thereof declared at least sixty days before the election date in any such city, then such city shall continue to be governed under the provisions of said sections until the second general city election occurring after the date of such special election, and at such general city election the officers provided by such general state law for the government of any such city shall be elected, and, upon their qualification, the terms of office of the council members elected under the provisions of this article shall cease and terminate.



19-433 Commission plan; discontinuance; petition; election; procedure.

(1) Within ten days after the date of filing the petition asking for a special election on the issue of discontinuing the commission plan of government, the city clerk shall examine it and, with the assistance of the election commissioner or county clerk, ascertain whether the petition is signed by the requisite number of registered voters. If necessary, the city council shall allow the city clerk extra help for the purpose of examining the petition. No new signatures may be added after the initial filing of the petition. If the petition contains the requisite number of signatures, the city clerk shall promptly submit the petition to the council.

(2) Upon receipt of the petition, the council shall promptly order and fix a date for holding the special election, which date shall not be less than thirty nor more than sixty days from the date of the clerk's certificate to the council showing the petition sufficient. The special election shall be conducted in the same manner as provided for the election of council members under sections 19-401 to 19-433.



19-434 Repealed. Laws 1986, LB 734, § 2.



19-501 Charter convention; charter; amendments; election.

Whenever, in any city having a population of more than five thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, a charter convention shall have prepared and proposed any charter for the government of such city or any amendments to the charter previously in force, it shall be the duty of the city clerk to also publish and submit, at the same time and in the same manner as in the case of the submission of such proposed charter, any additional or alternative articles or sections, to the qualified voters of such city for their approval, which shall be proposed by the petition of at least ten percent of the qualified electors of such city voting for the gubernatorial candidates at the next preceding general election. The petition must be filed within thirty days after the work of such charter convention shall have been completed.



19-502 Charter convention; work, when deemed complete; charter, when published.

The city clerk shall not begin the publication of any proposed charter or amendments, as required by the constitution, in less than thirty days from the time of the completion of the work of said charter convention; and the work of said charter convention shall be deemed completed whenever its certified copy of charter or amendments shall be delivered to the city clerk, together with twenty-five correct copies thereof. Said copies shall when filed be open to the inspection of any elector of said city.



19-503 Charter amendments; petition; adoption.

Whenever any petition, as above provided, shall be filed with the city clerk and shall contain the required number of bona fide electoral signatures, asking for the submission of additional or alternative articles or sections in the complete form in which such articles or sections are to read as amended, they shall be deemed to be proposed for adoption by the qualified electors of said city with the same force and effect as if proposed by said convention, and the article or section which receives the majority of all the votes cast for and against said additional or alternative articles or sections shall be declared adopted, and certified to the Secretary of State, a copy deposited in the archives of the city, and shall become the charter or part thereof, of said city.



19-601 City, defined.

The term city as used in sections 19-601 to 19-648 includes any city having a population of one thousand or more and less than two hundred thousand.

The sections in this article relate to cities operating under the city manager plan. State ex rel. Warren v. Kleman, 178 Neb. 564, 134 N.W.2d 254 (1965).



19-602 Population; how determined.

For the purposes of sections 19-601 to 19-648, the population of a city shall be the number of inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census.



19-603 Charter and general laws; force and effect.

The charter and all general laws governing any city shall continue in full force and effect, except that insofar as any provisions thereof are inconsistent with sections 19-601 to 19-648, the same shall be superseded in any city upon the taking effect of sections 19-601 to 19-648 therein.



19-604 Ordinances; resolutions; regulations; force and effect.

All valid ordinances, resolutions, orders or other regulations of a city, or any authorized body or official thereof, existing at the time sections 19-601 to 19-648 become applicable to the city, and not inconsistent with their provisions, shall continue in full force and effect until amended, repealed or otherwise superseded.



19-605 City manager plan; petition for adoption; election.

Whenever electors of any city, equal in number to twenty percent of those who voted at the last regular city election, shall file a petition with the city clerk, asking that the question of organizing the city under the plan of government provided in sections 19-601 to 19-648 be submitted to the electors thereof, said clerk shall within one week certify that fact to the council of the city, and the council shall, within thirty days, adopt a resolution to provide for submitting such question at a special election to be held not less than thirty days after the adoption of the resolution except as provided in this section. Any such election shall be conducted in accordance with the general election laws of the state except as otherwise provided in sections 19-601 to 19-648. If such petition is filed not more than one hundred eighty days nor less than seventy days prior to the regular municipal statewide primary or statewide general election, the council shall adopt a resolution to provide for submitting such question at the next such election.



19-606 City manager plan; adoption or abandonment; election.

The proposition to adopt or to abandon the plan of government provided in sections 19-601 to 19-648, shall not be submitted to the electors of any city later than sixty days before a regular municipal election. If, in any city, a sufficient petition is filed requiring that the question of adopting the commission plan of city government, or the question of choosing a convention to frame a charter, be submitted to the electors thereof, or if an ordinance providing for the election of such a charter convention is passed by the city council, the proposition to adopt the plan of government provided in sections 19-601 to 19-648 shall not be submitted in that city so long as the question of adopting such plan of government, or of choosing such convention, or adopting a charter framed by it, is pending.



19-607 Election; ballot; form.

In submitting the question of adopting the plan of government provided in sections 19-601 to 19-648 the city council shall cause to be printed on the ballots the following question: Shall the city manager plan of government as provided in (giving the legal designation of sections 19-601 to 19-648 as published) be adopted? Immediately following such question there shall be printed on the ballots the following propositions in the order here set forth: For the adoption of the city manager plan of government and Against the adoption of the city manager plan of government. Immediately to the left of each proposition shall be placed a square in which the electors may vote by making a cross (X) mark.



19-608 Election; adoption of plan; when effective; rejection; resubmission.

If the plan of government provided in sections 19-601 to 19-648 is approved by a majority of the electors voting thereon, it shall go into effect immediately, insofar as it applies to the nomination and election of officers provided for herein, and in all other respects it shall go into effect on the first Monday following the next regular municipal election. If the proposition to adopt the provisions of sections 19-601 to 19-648 is rejected by the electors, it shall not again be submitted in that city within two years thereafter.



19-609 City manager plan; abandonment; petition; election.

Any city which shall have operated four years under the plan provided in sections 19-601 to 19-648 may abandon such organization and either accept the provisions of the general law applicable to such city, or adopt any other optional plan or organization open thereto. The petition for abandonment shall designate the plan desired, and the following proposition shall be submitted: Shall the city of (............) abandon the city manager plan of government and adopt the (name of plan) as provided in (giving the legal designation of the law as published)? If a majority of the votes cast thereon be in favor of such proposition, the officers elected at the next regular municipal election shall be those prescribed by the laws designated in the petition, and upon the qualification of such officers the city shall become organized under said law. Such change shall not affect the property right or ability of any nature of such city, but shall extend merely to its form of government.



19-610 Local charters; right to adopt.

Nothing in sections 19-601 to 19-648 shall be construed to interfere with or prevent any city at any time from framing and adopting a charter for its own government as provided by the state Constitution. In exercising the right to frame its own charter, it shall not be obligatory upon any city to adopt or retain any of the provisions of sections 19-601 to 19-648.



19-611 City council; powers.

The governing body of the city shall be the city council, which shall exercise all the powers which have been or may be conferred upon the city by the Constitution and laws of the state, except as herein otherwise provided.



19-612 Council members; nomination and election; terms.

City council members in a city under the city manager plan shall be nominated and elected as provided in section 32-538. The terms of office of all such members shall commence on the first regular meeting of such board in December following their election.



19-613 Council members; qualifications; forfeiture of office; grounds.

Members of the city council in a city under the city manager plan shall be residents and registered voters of the city and shall hold no other employment with the city. Any council member who ceases to possess any of the qualifications required by this section or who has been convicted of a felony or of any public offense involving the violation of the oath of office of such member while in office shall forthwith forfeit such office.



19-613.01 Council members; elected from a ward; election; ballots.

Any council member to be elected from a ward, or an appointed successor in the event of a vacancy, shall be a resident and a registered voter of such ward. The council member shall be nominated and elected in the same manner as provided for at-large candidates, except that only residents and registered voters of the ward may participate in the signing of nomination petitions. All nominating petitions and ballots shall clearly identify the ward from which such person shall be a candidate. The ballots within a ward shall not contain the names of ward candidates from other wards.



19-614 Repealed. Laws 1994, LB 76, § 615.



19-615 Council; meetings; quorum.

At the first regular meeting in December following the general election in every even-numbered year, the council shall meet in the usual place for holding meetings and the newly elected council members shall assume the duties of their office. Thereafter the council shall meet at such time and place as it may prescribe by ordinance, but not less frequently than twice each month in cities of the first class. The mayor, any two council members, or the city manager may call special meetings of the council upon at least six hours' written notice. The meetings of the council and sessions of committees of the council shall be public. A majority of the members shall constitute a quorum, but a majority vote of all the members elected shall be required to pass any measure or elect to any office.

To be valid, a resolution recommending issuance or refusal of liquor license must be adopted by a majority of all elected members of city council. Hadlock v. Nebraska Liquor Control Commission, 193 Neb. 721, 228 N.W.2d 887 (1975).



19-616 Appointive or elected official; compensation; no change during term of office.

The annual compensation of the mayor and a council member in cities adopting sections 19-601 to 19-648 shall be payable quarterly in equal installments and shall be fixed by the council. The emoluments of any appointive or elective officer shall not be increased or diminished during the term for which such officer was elected or appointed, except that when there are officers elected or appointed to the council, or a board or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who has resigned or vacated any office shall be eligible to the same during the time for which such person was elected or appointed when, during the same time, the emoluments have been increased. For each absence from regular meetings of the council, unless authorized by a two-thirds vote of all members thereof, there shall be deducted a sum equal to two percent of such annual salary.



19-617 Council; organization, when; president; powers.

At the first regular meeting in December following the general election in every even-numbered year, the council shall elect one of its members as president, who shall be ex officio mayor, and another as vice president, who shall serve in the absence of the president. In the absence of the president and the vice president, the council may elect a temporary chairperson. The president shall preside over the council and have a voice and vote in its proceedings but no veto. The president shall be recognized as the official head of the city for all ceremonial purposes, by the courts for the purpose of serving civil process, and by the Governor for military purposes. In addition, the president shall exercise such other powers and perform such duties, not inconsistent with sections 19-601 to 19-648, as are conferred upon the mayor of the city.



19-617.01 Repealed. Laws 1988, LB 809, § 1.



19-618 Council; city manager; appointment; investigatory powers of council.

The council shall choose a city manager, a city clerk, and, where required, a civil service commission, but no member of the council shall be chosen as manager or as a member of the civil service commission. Neither the council nor any of its committees or members shall dictate the appointment of any person to office or employment by the city manager or in any manner seek to prevent him or her from exercising his or her own judgment in the appointment of officers and employees in the administrative service. Except for the purpose of inquiry, the council and its members shall deal with the administrative service solely through the city manager, and neither the council nor any member thereof shall give orders to any of the subordinates of the city manager, either publicly or privately. The council, or a committee thereof, may investigate the affairs of any department or the official acts and conduct of any city officer. It shall have power to administer oaths and compel the attendance of witnesses and the production of books and papers and may punish for contempt any person failing to obey its subpoena or refusing to testify. No person shall be excused from testifying, but his or her testimony shall not be used against him or her in any criminal proceeding other than for perjury.



19-619 Appropriations and expenses; revision; power of first council.

If, at the beginning of the term of office of the first council elected under sections 19-601 to 19-648, the appropriations or distribution of the expenditures of the city government for the current fiscal year have been made, the council shall have power, by ordinance, to repeal or revise such distribution, or to make additional appropriations within the limit of the total taxes levied for the year.



19-620 Council; departments and offices; control.

The council shall have authority, subject to the provisions of sections 19-601 to 19-648, to create and discontinue departments, offices and employments, and by ordinance or resolution to prescribe, limit or change the compensation of such officers and employees; Provided, however, that nothing herein contained shall be so construed as to interfere with or to affect the office or powers of city school or school district officers, or of any officer named in the state Constitution.



19-621 Repealed. Laws 1994, LB 76, § 615.



19-622 Repealed. Laws 1974, LB 897, § 15.



19-623 Repealed. Laws 1994, LB 76, § 615.



19-624 Repealed. Laws 1994, LB 76, § 615.



19-625 Repealed. Laws 1969, c. 257, § 44.



19-626 Repealed. Laws 1969, c. 257, § 44.



19-627 Repealed. Laws 1994, LB 76, § 615.



19-628 Repealed. Laws 1984, LB 975, § 14.



19-629 Repealed. Laws 1984, LB 975, § 14.



19-630 Repealed. Laws 1984, LB 975, § 14.



19-631 Repealed. Laws 1984, LB 975, § 14.



19-632 Repealed. Laws 1984, LB 975, § 14.



19-633 Repealed. Laws 1984, LB 975, § 14.



19-634 Repealed. Laws 1984, LB 975, § 14.



19-635 Repealed. Laws 1984, LB 975, § 14.



19-636 Repealed. Laws 1984, LB 975, § 14.



19-637 Repealed. Laws 1984, LB 975, § 14.



19-638 Repealed. Laws 1982, LB 807, § 46.



19-639 Repealed. Laws 1982, LB 807, § 46.



19-640 Repealed. Laws 1982, LB 807, § 46.



19-641 Repealed. Laws 1982, LB 807, § 46.



19-642 Repealed. Laws 1973, LB 561, § 11.



19-643 Repealed. Laws 1982, LB 807, § 46.



19-644 Repealed. Laws 1982, LB 807, § 46.



19-645 City manager; how chosen; qualifications; salary.

The chief executive officer of the city shall be a city manager, who shall be responsible for the proper administration of all affairs of the city. He shall be chosen by the council for an indefinite period, solely on the basis of administrative qualifications, and need not be a resident of the city or state when appointed. He shall hold office at the pleasure of the council, and receive such salary as it shall fix by ordinance. During the absence or disability of the city manager the council shall designate some properly qualified person to perform the duties of the office.



19-646 City manager; powers; duties.

The powers and duties of the city manager shall be (1) to see that the laws and ordinances are enforced, (2) to appoint and remove all heads of departments and all subordinate officers and employees in the departments in both the classified and unclassified service, which appointments shall be upon merit and fitness alone, and in the classified service all appointments and removals shall be subject to the civil service provisions of the Civil Service Act, (3) to exercise control over all departments and divisions thereof that may be created by the council, (4) to attend all meetings of the council with the right to take part in the discussion but not to vote, (5) to recommend to the council for adoption such measures as he or she may deem necessary or expedient, (6) to prepare the annual budget and keep the council fully advised as to the financial condition and needs of the city, and (7) to perform such other duties as may be required of him or her by sections 19-601 to 19-648 or by ordinance or resolution of the council.



19-647 City manager; investigatory and inquisitional powers.

The city manager may investigate at any time the affairs of any department or the conduct of any officer or employee. He, or any person or persons appointed by him for the purpose, shall have the same power to compel the attendance of witnesses and the production of books and papers and other evidence, and to punish for contempt, which has herein been conferred upon the council.



19-648 City manager; bond; premium; payment.

Before taking office the city manager shall file with the city clerk a surety company bond, conditioned upon the honest and faithful performance of his duties, in such sum as shall be fixed by the council. The premium of this bond shall be paid by the city.



19-649 Repealed. Laws 1985, LB 372, § 27.



19-650 Repealed. Laws 1985, LB 372, § 27.



19-651 Repealed. Laws 1985, LB 372, § 27.



19-652 Repealed. Laws 1985, LB 372, § 27.



19-653 Repealed. Laws 1985, LB 372, § 27.



19-654 Repealed. Laws 1985, LB 372, § 27.



19-655 Repealed. Laws 1985, LB 372, § 27.



19-656 Repealed. Laws 1985, LB 372, § 27.



19-657 Repealed. Laws 1985, LB 372, § 27.



19-658 Repealed. Laws 1985, LB 372, § 27.



19-659 Repealed. Laws 1985, LB 372, § 27.



19-660 Repealed. Laws 1985, LB 372, § 27.



19-661 Repealed. Laws 1985, LB 372, § 27.



19-662 Plan of government; abandoning; petition; filing; election.

Whenever electors of any city, equal in number to thirty percent of those who voted at the last regular city election, shall file a petition with the city clerk, asking that the question of abandoning the plan of government provided by the provisions of Chapter 19, article 6, be submitted to the electors thereof, such clerk shall within one week certify that fact to the council of the city, and the council shall, within thirty days, adopt a resolution to provide for submitting such question at the next regular municipal election after adoption of the resolution. When such a petition is filed with the city clerk within a seventy-day period prior to a regular municipal election, the resolution adopted by the city council shall provide for the submission of such question at the second regular municipal election thereafter as provided by law.



19-701 Public utility; condemnation; election; resubmission.

Whenever the qualified electors of any city of the primary class, city of the first class, city of the second class, or village shall vote at any general or special election to acquire and appropriate, by an exercise of the power of eminent domain, any waterworks, waterworks system, electric light plant, electric light and power plant, heating plant, street railway, or street railway system, located or operating within or partly within and partly without such city or village, together with real and personal property needed or useful in connection therewith, if the main part of such works, plant, or system be within any such city or village and even though a franchise for the construction and operating of any such works, plant, or system may or may not have expired, then any such city or village shall possess and have the power and authority, by an exercise of the power of eminent domain to appropriate and acquire, for the public use of any such city or village, any such works, plant, railway, pipelines, or system. If any public utility properties supplying different kinds of service to such a city or village are operated as one unit and under one management, the right to acquire and appropriate, as provided in sections 19-701 to 19-707, shall cover and extend to the entire property and not to any divided or segregated part thereof, and the duly constituted authorities of any such city or village shall have the power to submit such question or proposition, in the usual manner, to the qualified electors of any such city or village at any general city or village election or at any special city or village election and may submit the proposition in connection with any city or village special election called for any other purpose, and the votes cast thereon shall be canvassed and the result found and declared as in any other city or village election. Such city or village authorities shall submit such question at any such election whenever a petition asking for such submission, signed by the legal voters of such a city or village equaling in number fifteen percent of the votes cast at the last general city or village election, and filed in the city or village clerk's office at least sixty days before the election at which the submission is asked, but if the question of acquiring any particular plant or system has been submitted once, the same question shall not again be submitted to the voters of such a city or village until two years shall have elapsed from and after the date of the findings by the board of appraisers regarding the value of the property and the city's or village's rejection of the same.

1. Constitutionality

2. Procedure

3. Election

4. Miscellaneous

1. Constitutionality

Act held constitutional. May v. City of Kearney, 145 Neb. 475, 17 N.W.2d 448 (1945); City of Mitchell v. Western Public Service Co., 124 Neb. 248, 246 N.W. 484 (1933).

Constitutionality of this and succeeding sections authorizing condemnation of property of public utility sustained. Central Electric & Gas Co. v. City of Stromsburg, 192 F.Supp. 280 (D. Neb. 1960).

2. Procedure

Where the Supreme Court enjoined a city and its officials from issuing bonds for purpose of raising money to tender an award in proceedings to condemn property of power company, city could not proceed further until another election was held. City of Kearney v. Consumers Public Power Dist., 146 Neb. 29, 18 N.W.2d 437 (1945).

Proceeding in Supreme Court to vacate appointment of members of court of condemnation is not within jurisdiction of Supreme Court. Consumers Public Power Dist. v. City of Sidney, 144 Neb. 6, 12 N.W.2d 104 (1945).

Condemnation proceeding was not a civil action subject to removal to federal court. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).

3. Election

Proposition of acquisition of gas plant was properly submitted to voters. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Notice of election was sufficient. Central Electric & Gas Co. v. City of Stromsburg, 289 F.2d 217 (8th Cir. 1961).

Ballot title submitting question of proposition to acquire complete gas system was sufficient. Iowa Electric Light & Power Co. v. City of Lyons, 166 F.Supp. 676 (D. Neb. 1958), affirmed 265 F.2d 273 (1959).

4. Miscellaneous

All property, and not segregated portions, must be taken. Consumers Public Power Dist. v. Eldred, 146 Neb. 926, 22 N.W.2d 188 (1946).

Authority of court of condemnation is limited to determination of just compensation. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 192 F.Supp. 303 (D. Neb. 1960).

Village could not acquire by eminent domain gas distribution system only. Village of Walthill v. Iowa Electric Light & Power Co., 125 F.Supp. 859 (D. Neb. 1954).



19-702 Court of condemnation; members; hearing; parties; notice.

If the election at which the question is submitted is a special election and sixty percent of the votes cast upon such proposition are in favor thereof, or if the election at which the question is submitted is a general election and a majority of the votes cast upon such proposition are in favor thereof, then the city council or village board of trustees or officer possessing the power and duty to ascertain and declare the result of such election shall certify such result immediately to the Supreme Court of the state. The Supreme Court shall within thirty days after the receipt of such certificate, appoint three district judges from three of the judicial districts of the state, and said three judges shall constitute a court of condemnation for the ascertainment and finding of the value of any such plant, works or system and the said Supreme Court shall enter an order requiring such judges to attend as a court of condemnation at the county seat in which such city or village is located within such time as may be stated in such order. Said district judges shall so attend as ordered and such court of condemnation at such time it meets shall organize and proceed with its duties. It may adjourn from time to time, and it shall fix a time for the appearance before it of all such corporations or persons as the court may deem necessary to be made parties to such condemnation proceedings or which the city, the village or the corporation or persons owning any such plant, system or works may desire to have made a party to such proceedings. If such time of appearance shall occur after any proceedings have begun, they shall be reviewed by the court, as it may direct, to give all parties full opportunity to be heard. All corporations or persons, including all mortgagees, bondholders, trustees for bondholders, leaseholders, or any other party or person claiming any interest in or lien upon any such works, plant or system may be made parties to such condemnation proceedings, and shall be served with notice of such proceedings and the time and place of the meeting of the court of condemnation in the same manner and for such length of time as the service of a summons in cases begun in the district court of the state, either by personal service or service by publication, and actual personal service of notice within or without the state shall supersede the necessity of notice by publication.

Appointment of court of condemnation is a ministerial act and in no way enlarges jurisdiction of Supreme Court. Consumers Public Power Dist. v. City of Sidney, 144 Neb. 6, 12 N.W.2d 104 (1943).

Appointment of members of condemnation court is a ministerial act only. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).

Where proposition is submitted at general election, a majority of votes cast at election is sufficient to carry the proposition. Central Electric & Gas Co. v. City of Stromsburg, 192 F.Supp. 280 (D. Neb. 1960).



19-703 Court of condemnation; powers and duties; vacancy, how filled.

Such court of condemnation shall have full power to summon and swear witnesses, take evidence, order the taking of depositions, and require the production of any and all books and papers deemed necessary for a full investigation and ascertainment of the value of any such works, plant or system; Provided, that when part of the public utilities appropriated under sections 19-701 to 19-707 extends beyond the territory within which the city or village exercising the right of eminent domain has a right to operate the same, the court of condemnation, in determining the damages caused by the appropriation thereof, shall take into consideration the fact that such portion of the utility beyond such territory is being detached and not appropriated by the city or village, and the court of condemnation shall award damages by reason of such detachment and the destruction in value and usefulness of the detached and unappropriated property as it will remain and be left after the detachment and appropriation. Such court of condemnation may appoint a reporter of its proceedings who shall report and preserve all evidence introduced before it. Such court shall have all the powers and perform all the duties of commissioners in the condemnation and ascertainment of the value and in making of an award of all property of any such works, plant or system. The clerk of the district court, in the county where such city or village is located, shall attend upon said court of condemnation and perform such duties, as the clerk thereof, as such condemnation court may direct. The sheriff of any such county, or any of his deputies shall attend upon said court and shall have power to serve summons, subpoenas, and all other orders or papers ordered to be served by such condemnation court. In case of vacancy in said court of condemnation such vacancy shall be filled by the Supreme Court if the vacancy occurs while the court is in session, and if it occurs while the court is not in session, then by the Chief Justice of said court.

Condemnation court's authority is limited to fixing the value of the property. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).



19-704 Court of condemnation; award; appeal; procedure; effect of appeal.

Upon the determination and filing of a finding of the value of any such plant, works or system by the said court of condemnation, such city or village shall then have the right and power by ordinance duly passed by its duly constituted authorities, to elect to abandon such condemnation proceedings. If it does not elect within ninety days after the finding and filing of value, then the person or corporation owning any such plant, works or system may appeal from the finding of value and award by the said court of condemnation to the district court by filing within twenty days from the expiration of the said time given the city or village to exercise its rights of abandonment, with the city clerk of any such city or the village clerk of any such village, a bond, to be approved by him, conditioned for the payment of all costs which may be made on any such appeal, and by filing in said district court, within ninety days after such bond is filed, a transcript of the proceedings before such condemnation court including the evidence taken before it certified by the clerk, reporter, and judges of such court. The appeal in the district court shall be tried and determined upon the pleadings, proceedings, and evidence embraced in such transcript; Provided, that if such appeal is taken the city or village, upon tendering the amount of the value and award made by such condemnation court, to the party owning any such plant, works or system, shall, notwithstanding such appeal, have the right and power to take immediate possession of any such plant, works or system, and the city or village authorities, without vote of the people, shall have the power, if necessary, to issue and sell bonds of the city or village to provide funds to make such tender.

General obligation bonds were issued by city to tender amount of award. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Bonds purporting to pledge revenue and earnings of electric light and power plant cannot be issued without vote of people. May v. City of Kearney, 145 Neb. 475, 17 N.W.2d 448 (1945).

Municipality is given ninety days after determination of value to abandon proceedings. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).

Provision is made for making up and preservation of record of the hearing before court of condemnation. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 192 F.Supp. 303 (D. Neb. 1960).



19-705 Court of condemnation; appeal; judgment; bonds.

Upon the hearing of such appeal in the district court, judgment shall be pronounced, as in ordinary cases, for the value of any such works, plant, or system. The city, village, party, or corporation owning any such plant, works, or system may appeal to the Court of Appeals. Upon a final judgment being pronounced as to the value of any such plant, works, or system, the duly constituted authorities of any such city or village shall issue and sell bonds of any such city or village to pay the amount of such value and judgment without a vote of the people.



19-706 Court of condemnation; members; compensation; costs; witness fees.

The district judges constituting the aforesaid court of condemnation shall each receive from and be paid by such city or village fifteen dollars per day for their services and their necessary traveling expenses, hotel bills, and all other necessary expenses incurred while in attendance upon the sittings of such court of condemnation, with reimbursement for expenses to be made as provided in sections 81-1174 to 81-1177 for state employees, and the city or village shall pay the reporter that may be appointed by said court such an amount as said court of condemnation shall allow him or her. The sheriff shall serve all such summons, subpoenas, or other orders or papers ordered issued or served by such condemnation court at the same rate and compensation for which he or she serves like papers issued by the district court, but shall account for all such compensation to the county as is required by him or her under the law governing his or her duties as sheriff of the county. The court of condemnation shall have power to apportion the cost made before it, between the city or village and the corporation or party owning any such plant, works, or system and the city or village shall provide for and pay all such costs or portion of costs as the said court shall order, and shall also make provisions for the necessary funds and expenses to carry on the proceedings of such condemnation court, from time to time while such proceedings are in progress, but in the event the city or village elects to abandon the condemnation proceedings, as aforesaid, then the city or village shall pay all the costs made before such condemnation court; Provided, if services of expert witnesses are secured then their fees or compensation to be taxed and paid as costs shall be only such amount as the said condemnation court shall fix, notwithstanding any contract between such experts and the party producing them to pay them more, but a contract to pay them more than the court shall allow as costs may be enforced between any such experts and the litigant or party employing them. The costs made by any such appeal or appeals shall be adjudged against the party defeated in such appeal in the same degree and manner as is done under the general court practice relating to appellate proceedings.



19-707 Powers; on what cities conferred.

The powers herein vested in the city or village shall be conferred upon cities of the primary, first or second classes or villages, whether or not such city or village is operating under a home rule charter adopted pursuant to Article XI, Constitution of Nebraska.



19-708 Public utility; acquisition by city or village of distribution system; wholesale service.

Whenever the local distribution system of any public utility, has been acquired by any city or village under the provisions of Chapter 19, article 7, the condemnee, if it is also the owner of any transmission system, whether by wire, pipeline, or otherwise, from any other point to such city or village shall, at the option of such city or village, be required to render wholesale service to such city or village whether otherwise acting as wholesaler or not; Provided, that if the condemnee is a public power district subject to the provisions of section 70-626.01, the obligations of the public power district to the condemner under this section shall be no greater than to other cities and villages under said section 70-626.01.

Condemnation proceeding was not invalidated by inclusion in notice of election of right to purchase gas at wholesale under this section. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 288 F.2d 717 (8th Cir. 1961).

Right of village to purchase gas at wholesale, as an incident to condemnation, is recognized. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 192 F.Supp. 303 (D. Neb. 1960).



19-709 Property; acquisition for public use; limitation; purposes enumerated; procedure.

The mayor and city council of any city of the first or second class or the chairperson and members of the board of trustees of any village shall have power to purchase or appropriate private property or school lands for the use of the city or village for streets, alleys, avenues, parks, parkways, boulevards, sanitary sewers, storm water sewers, public squares, public auditoriums, public fire stations, training facilities for firefighters, market places, public heating plants, power plants, gas works, electric light plants, wells, or waterworks, including mains, pipelines, and settling basins therefor, and to acquire outlets and the use of streams for sewage disposal. When necessary for the proper construction of any of the works above provided, the right of appropriation shall extend such distance as may be necessary from the corporate limits of the city or village, except that no city of the first or second class or village may acquire through the exercise of the power of eminent domain or otherwise any real estate within the zoning jurisdiction of any other city of the first or second class or village for any of the works enumerated in this section if the use for which the real estate is to be acquired would be contrary to or would not be a use permitted by the existing zoning ordinances and regulations of such other city or village, but such real estate may be acquired within the zoning jurisdiction of another city of the first or second class or village for such contrary or nonpermitted use if the governing body of such other city or village shall approve such acquisition and use. Such power shall also include the right to appropriate for any of the above purposes any plant or works already constructed, or any part thereof, whether the same lies wholly within the city or village or part within and part without the city or village or beyond the corporate limits of such city or village, including all real estate, buildings, machinery, pipes, mains, hydrants, basins, reservoirs, and all appurtenances reasonably necessary thereto and a part thereof, or connected with such works or plants, and all franchises to own and operate the same, if any. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable.

Village could acquire land through the power of eminent domain even though the use which it sought to make of the land was not permitted by its zoning ordinance. Witzel v. Village of Brainard, 208 Neb. 231, 302 N.W.2d 723 (1981).

The term "street" includes the portion for parkway and sidewalk. M.R.D. Corp. v. City of Bellevue, 195 Neb. 722, 240 N.W.2d 46 (1976).



19-710 City council action; rights of adjoining property owner.

In cases of appeal from an action of the city council condemning real property as a nuisance or as dangerous under the police powers of the city, the owners of the adjoining property may intervene in the action at any time before trial.



19-801 Transferred to section 18-1501.



19-802 Transferred to section 18-1502.



19-803 Transferred to section 18-1503.



19-803.01 Transferred to section 18-1504.



19-803.02 Transferred to section 18-1505.



19-804 Transferred to section 18-1506.



19-805 Transferred to section 18-1507.



19-806 Transferred to section 18-1508.



19-807 Transferred to section 18-1509.



19-901 Zoning regulations; power to adopt; when; comprehensive development plan; planning commission; reports and hearings; purpose; validity of plan; not applicable; when.

(1) For the purpose of promoting health, safety, morals, or the general welfare of the community, the legislative bodies in cities of the first and second class and in villages may adopt zoning regulations which regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes.

(2) Such powers shall be exercised only after the municipal legislative body has established a planning commission, received from its planning commission a recommended comprehensive development plan as defined in section 19-903, adopted such comprehensive development plan, and received the specific recommendation of the planning commission on the adoption or amendment of zoning regulations. The planning commission shall make a preliminary report and hold public hearings on its recommendations regarding the adoption or repeal of the comprehensive development plan and zoning regulations and shall hold public hearings thereon before submitting its final report to the legislative body. Amendments to the comprehensive plan or zoning regulations shall be considered at public hearings before submitting recommendations to the legislative body.

(3) A comprehensive development plan as defined in section 19-903 which has been adopted and not rescinded by such legislative body prior to May 17, 1967, shall be deemed to have been recommended and adopted in compliance with the procedural requirements of this section when, prior to the adoption of the plan by the legislative body, a recommendation thereon had been made to the legislative body by a zoning commission in compliance with the provisions of section 19-906, or by a planning commission appointed under the provisions of Chapter 19, article 9, regardless of whether the planning commission had been appointed as a zoning commission.

(4) The requirement that a planning commission be appointed and a comprehensive development plan be adopted shall not apply to cities of the first and second class and villages which have legally adopted a zoning ordinance prior to May 17, 1967, and which have not amended the zoning ordinance or zoning map since May 17, 1967. Such city or village shall appoint a planning commission and adopt the comprehensive plan prior to amending the zoning ordinance or zoning map.

When a legislative body does not specify the manner in which a comprehensive development plan is to be adopted, it is assumed that such plan may be effectively adopted via resolution. Smith v. City of Papillion, 270 Neb. 607, 705 N.W.2d 584 (2005).

Zoning powers granted to villages under section 19-901, R.R.S.1943, shall be exercised only after the municipal legislative body has appointed a planning commission, received from its planning commission a recommended comprehensive development plan as defined in section 19-903, R.R.S.1943, adopted such comprehensive development plan, and received the specific recommendation of the planning commission on the adoption or amendment of zoning regulations. Village of McGrew v. Steidley, 208 Neb. 726, 305 N.W.2d 627 (1981).

Plaintiff was not entitled to an injunction enjoining defendant from erecting a fire station in violation of a zoning ordinance. Witzel v. Village of Brainard, 208 Neb. 231, 302 N.W.2d 723 (1981).

Adoption, amendment, supplement, or change of regulations and restrictions under comprehensive development plan shall not become effective until after a public hearing of which notice has been given. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

Cities of the first class have authority to regulate and restrict the use of land located within boundaries of the city. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).

This section was not applicable to zoning act relating to first class cities only. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).

Action of city council in zoning or rezoning must have a foundation in promoting health, safety, morals, or general welfare of the community. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-902 Building zones; regulations; uniformity; manufactured homes; certain codes excepted.

(1) For any or all of the purposes designated in section 19-901, the city council or village board may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 19-901 to 19-914 and may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land within the districts. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations applicable to one district may differ from those applicable to other districts. If a regulation affects the Niobrara scenic river corridor as defined in section 72-2006 and is not incorporated within the boundaries of the municipality, the Niobrara Council shall act on the regulation as provided in section 72-2010.

(2)(a) The city council or village board shall not adopt or enforce any zoning ordinance or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The city council or village board may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The city council or village board may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The city council or village board may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(3) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

(4) Subdivision regulations and building, plumbing, electrical, housing, fire, or health codes or similar regulations and the adoption thereof shall not be subject to sections 19-901 to 19-915.



19-903 Comprehensive development plan; requirements; regulations and restrictions made in accordance with plan; considerations.

The regulations and restrictions authorized by sections 19-901 to 19-915 shall be in accordance with a comprehensive development plan which shall consist of both graphic and textual material and shall be designed to accommodate anticipated long-range future growth which shall be based upon documented population and economic projections. The comprehensive development plan shall, among other possible elements, include:

(1) A land-use element which designates the proposed general distributions, general location, and extent of the uses of land for agriculture, housing, commerce, industry, recreation, education, public buildings and lands, and other categories of public and private use of land;

(2) The general location, character, and extent of existing and proposed major roads, streets, and highways, and air and other transportation routes and facilities;

(3) The general location, type, capacity, and area served of present and projected or needed community facilities including recreation facilities, schools, libraries, other public buildings, and public utilities and services;

(4) When a new comprehensive plan or a full update to an existing comprehensive plan is developed on or after July 15, 2010, but not later than January 1, 2015, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community. This subdivision shall not apply to villages; and

(5)(a) When next amended after January 1, 1995, an identification of sanitary and improvement districts, subdivisions, industrial tracts, commercial tracts, and other discrete developed areas which are or in the future may be appropriate subjects for annexation and (b) a general review of the standards and qualifications that should be met to enable the municipality to undertake annexation of such areas. Failure of the plan to identify subjects for annexation or to set out standards or qualifications for annexation shall not serve as the basis for any challenge to the validity of an annexation ordinance.

Regulations shall be designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to secure safety from flood; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements; to protect property against blight and depreciation; to protect the tax base; to secure economy in governmental expenditures; and to preserve, protect, and enhance historic buildings, places, and districts.

Such regulations shall be made with reasonable consideration, among other things, for the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.

Adoption, amendment, supplement, or change of regulations and restrictions under comprehensive development plan shall not become effective until after a public hearing of which notice has been given. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

Municipal code and ordinance did not constitute a comprehensive plan contemplated by this section. City of Milford v. Schmidt, 175 Neb. 12, 120 N.W.2d 262 (1963).

Zoning regulations must be made in accordance with comprehensive plan. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-904 Building zones and regulations; creation; hearing; notice.

The legislative body of such municipality shall provide for the manner in which such regulations and restrictions, and the boundaries of such districts, shall be determined, established, and enforced, and from time to time amended, supplemented, or changed. The legislative body shall receive the advice of the planning commission before taking definite action on any contemplated amendment, supplement, change, modification, or repeal. No such regulation, restriction, or boundary shall become effective until after separate public hearings are held by both the planning commission and the legislative body in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be given by publication thereof in a paper of general circulation in such municipality at least one time ten days prior to such hearing.

When a legislative body does not specify the manner in which a comprehensive development plan is to be adopted, it is assumed that such plan may be effectively adopted via resolution. Smith v. City of Papillion, 270 Neb. 607, 705 N.W.2d 584 (2005).

Adoption, amendment, supplement, or change of regulations and restrictions under comprehensive development plan shall not become effective until after a public hearing of which notice has been given. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

This section provides different procedure from that applicable to zoning act relating to first-class cities only. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).

Sufficiency of notice given of proposed rezoning action raised but not decided. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).

City council has duty of providing manner in which regulations and restrictions are amended or changed. Kelley v. John, 162 Neb. 319, 75 N.W.2d 713 (1956).



19-904.01 Building zones and regulations; nonconforming use; continuation; termination.

The use of a building, structure, or land, existing and lawful at the time of the adoption of a zoning regulation, or at the time of an amendment of a regulation, may, except as provided in this section, be continued, although such use does not conform with provisions of such regulation or amendment; and such use may be extended throughout the same building if no structural alteration of such building is proposed or made for the purpose of such extension. If such nonconforming use is in fact discontinued for a period of twelve months, such right to the nonconforming use shall be forfeited and any future use of the building and premises shall conform to the regulation. The municipal legislative body may provide in any zoning regulation for the restoration, reconstruction, extension, or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning regulations. The municipal legislative body may, in any zoning regulation, provide for the termination of nonconforming uses, either by specifying the period or periods in which nonconforming uses shall be required to cease, or by providing a formula whereby the compulsory termination of a nonconforming use may be so fixed as to allow for the recovery of amortization of the investment in the nonconformance, except that in the case of a legally erected outdoor advertising sign, display, or device, no amortization schedule shall be used.

Where a zoning law provides for the termination of a legal, nonconforming use after it has been “discontinued” for a reasonable period, there is no requirement to show intent to abandon the nonconforming use. Rodehorst Bros. v. City of Norfolk Bd. of Adjustment, 287 Neb. 779, 844 N.W.2d 755 (2014).



19-905 Building zones and regulations; changes; protest; notice; publication; posting; mailing; personal service; when not applicable.

Regulations, restrictions, and boundaries authorized to be created pursuant to sections 19-901 to 19-915 may from time to time be amended, supplemented, changed, modified, or repealed. In case of a protest against such change, signed by the owners of twenty percent or more either of the area of the lots included in such proposed change, or of those immediately adjacent on the sides and in the rear thereof extending three hundred feet therefrom, and of those directly opposite thereto extending three hundred feet from the street frontage of such opposite lots, and such change is not in accordance with the comprehensive development plan, such amendment shall not become effective except by the favorable vote of three-fourths of all the members of the legislative body of such municipality. The provisions of section 19-904 relative to public hearings and official notice shall apply equally to all changes or amendments. In addition to the publication of the notice therein prescribed, a notice shall be posted in a conspicuous place on or near the property on which action is pending. Such notice shall not be less than eighteen inches in height and twenty-four inches in width with a white or yellow background and black letters not less than one and one-half inches in height. Such posted notice shall be so placed upon such premises that it is easily visible from the street nearest the same and shall be so posted at least ten days prior to the date of such hearing. It shall be unlawful for anyone to remove, mutilate, destroy, or change such posted notice prior to such hearing. Any person so doing shall be deemed guilty of a misdemeanor. If the record title owners of any lots included in such proposed change be nonresidents of the municipality, then a written notice of such hearing shall be mailed by certified mail to them addressed to their last-known addresses at least ten days prior to such hearing. At the option of the legislative body of the municipality, in place of the posted notice provided above, the owners or occupants of the real estate to be zoned or rezoned and all real estate located within three hundred feet of the real estate to be zoned or rezoned may be personally served with a written notice thereof at least ten days prior to the date of the hearing, if they can be served with such notice within the county where such real estate is located. Where such notice cannot be served personally upon such owners or occupants in the county where such real estate is located, a written notice of such hearing shall be mailed to such owners or occupants addressed to their last-known addresses at least ten days prior to such hearing. The provisions of this section in reference to notice shall not apply (1) in the event of a proposed change in such regulations, restrictions, or boundaries throughout the entire area of an existing zoning district or of such municipality, or (2) in the event additional or different types of zoning districts are proposed, whether or not such additional or different districts are made applicable to areas, or parts of areas, already within a zoning district of the municipality, but only the requirements of section 19-904 shall be applicable.

The fact that a person is entitled to notice of an administrative hearing because he or she owns property adjacent or very close to the property in issue supports the conclusion that such a person would have standing in a corresponding zoning case. Smith v. City of Papillion, 270 Neb. 607, 705 N.W.2d 584 (2005).

Approval of a conditional use permit in nature of special exception use is ordinarily subject to statutory requirement of a favorable three-fourths majority vote if requisite protests are made against change or supplement of regulations or restrictions. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

Amendment of zoning ordinance must be made in accordance with comprehensive plan. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-906 Repealed. Laws 1967, c. 92, § 7.



19-907 Board of adjustment; appointment; restriction on powers.

Except as provided in section 19-912.01, the local legislative body shall provide for the appointment of a board of adjustment. Any actions taken by the board of adjustment shall not exceed the powers granted by section 19-910.



19-908 Board of adjustment; members; term; vacancy; adopt rules; meetings; records; open to public.

The board of adjustment shall consist of five regular members, plus one additional member designated as an alternate who shall attend and serve only when one of the regular members is unable to attend for any reason, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearings. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. One member only of the board of adjustment shall be appointed from the membership of the planning commission, and the loss of membership on the planning commission by such member shall also result in his or her immediate loss of membership on the board of adjustment and the appointment of another planning commissioner to the board of adjustment. After September 9, 1995, the first vacancy occurring on the board of adjustment shall be filled by the appointment of a person who resides in the extraterritorial zoning jurisdiction of the city or village at such time as more than two hundred persons reside within such area. Thereafter, at all times, at least one member of the board of adjustment shall reside outside of the corporate boundaries of the city or village but within its extraterritorial zoning jurisdiction. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to sections 19-901 to 19-914. Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. Such chairperson, or in his or her absence the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record.

Procedural rules detailed in statutes and city zoning ordinance need not be further adopted by a board of adjustment. South Maple Street Assn. v. Board of Adjustment of City of Chadron, 194 Neb. 118, 230 N.W.2d 471 (1975).



19-909 Board of adjustment; appeals to board; record on appeal; hearing; stays.

Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment, after the notice of appeal shall have been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application on notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

Procedural rules detailed in statutes and city zoning ordinance need not be further adopted by a board of adjustment. South Maple Street Assn. v. Board of Adjustment of City of Chadron, 194 Neb. 118, 230 N.W.2d 471 (1975).



19-910 Board of adjustment; powers; jurisdiction on appeal; variance; when permitted.

(1) The board of adjustment shall, subject to such appropriate conditions and safeguards as may be established by the legislative body, have only the following powers: (a) To hear and decide appeals when it is alleged there is error in any order, requirement, decision, or determination made by an administrative official or agency based on or made in the enforcement of any zoning regulation or any regulation relating to the location or soundness of structures, except that the authority to hear and decide appeals shall not apply to decisions made under subsection (3) of section 19-929; (b) to hear and decide, in accordance with the provisions of any zoning regulation, requests for interpretation of any map; and (c) when by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the enactment of the zoning regulations, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any enacted regulation under this section and sections 19-901, 19-903 to 19-904.01, and 19-908 would result in peculiar and exceptional practical difficulties to or exceptional and undue hardships upon the owner of such property, to authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship, if such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of any ordinance or resolution.

(2) No such variance shall be authorized by the board unless it finds that: (a) The strict application of the zoning regulation would produce undue hardship; (b) such hardship is not shared generally by other properties in the same zoning district and the same vicinity; (c) the authorization of such variance will not be of substantial detriment to adjacent property and the character of the district will not be changed by the granting of the variance; and (d) the granting of such variance is based upon reason of demonstrable and exceptional hardship as distinguished from variations for purposes of convenience, profit, or caprice. No variance shall be authorized unless the board finds that the condition or situation of the property concerned or the intended use of the property is not of so general or recurring a nature as to make reasonably practicable the formulation of a general regulation to be adopted as an amendment to the zoning regulations.

(3) In exercising the powers granted in this section, the board may, in conformity with sections 19-901 to 19-915, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such regulation or to effect any variation in such regulation.

Due to the similarity between section 14-411 and this section when Frank v. Russell, 160 Neb. 354, 70 N.W.2d 306 (1955), was decided, Frank is applicable to decisions rendered under both statutes. Eastroads, L.L.C. v. Omaha Zoning Bd. of Appeals, 261 Neb. 969, 628 N.W.2d 677 (2001).

The district court's granting of a zoning variance was not erroneous where the strict application of the subject zoning regulation would, because of the higher elevation of the movant's property, result in undue hardship, which is not of the type generally shared by other properties in the same zoning district and vicinity. Furthermore, the variance sought would not create a substantial detriment to the adjacent property, the character of the district would not be changed, and the variance would not produce a substantial detriment to the public good or substantially impair the intent of the zoning regulation. Barrett v. City of Bellevue, 242 Neb. 548, 495 N.W.2d 646 (1993).

Procedural rules detailed in statutes and city zoning ordinance need not be further adopted by a board of adjustment. South Maple Street Assn. v. Board of Adjustment of City of Chadron, 194 Neb. 118, 230 N.W.2d 471 (1975).

Variance from zoning ordinance requires concurring vote of four members of board of zoning adjustment. City of Imperial v. Raile, 187 Neb. 404, 191 N.W.2d 442 (1971).

Request for rezoning may be presented to board of adjustment. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).

A variance should be granted only if strict application of the regulation, due to the unusual characteristics of the property existing at the time of the enactment of the regulation, would result in peculiar and exceptional practical difficulties to or exceptional and undue hardships upon the owner. Any grant of a variance must be supported by evidence relating to each of the four factors enumerated in this section. City of Battle Creek v. Madison Cty. Bd. of Adjust., 9 Neb. App. 223, 609 N.W.2d 706 (2000).



19-911 Board of adjustment; legislative body of village may act; exception; powers and duties.

Notwithstanding the provisions of sections 19-907 and 19-908, the legislative body of a village may, except as set forth in section 19-912.01, provide by ordinance that it shall constitute a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of sections 19-901 to 19-905 may provide that as such board of adjustment it may exercise only the powers granted to boards of adjustment by section 19-910. As such board of adjustment it shall adopt rules and procedures that are in harmony with sections 19-907 to 19-910, and shall have the powers and duties therein provided for the board of adjustment, and other parties shall have all the rights and privileges therein provided for. The concurring vote of two-thirds of the members of the legislative body acting as a board of adjustment shall decide any question upon which it is required to pass as such board.

The city council of a first-class city is not authorized by this section to sit as a board of adjustment. Staley v. City of Blair, 206 Neb. 292, 292 N.W.2d 570 (1980).

City council may sit as a board of adjustment. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-912 Board of adjustment; appeal; procedure.

Any person or persons, jointly or severally, aggrieved by any decision of the board of adjustment, or any taxpayer, or any officer, department, board, or bureau of the municipality, may present to the district court a petition duly verified, setting forth that such decision is illegal, in whole or in part, and specifying the grounds of such illegality. Such petition must be presented to the court within fifteen days after the filing of the decision in the office of the board. Upon the filing of such petition a summons shall be issued and be served upon the board of adjustment, together with a copy of the petition. Return of service shall be made within four days after the issuance of the summons. Within ten days after the return day of such summons, the board of adjustment shall file an answer to said petition which shall admit or deny the substantial averments of the petition, and shall state the contentions of the board with reference to the matters in dispute as disclosed by the petition. The answer shall be verified in like manner as required for the petition. At the expiration of the time for filing answer, the court shall proceed to hear and determine the cause without delay and shall render judgment thereon according to the forms of law. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Said appeal to the district court shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order. Any appeal from such judgment of the district court shall be prosecuted in accordance with the general laws of the state regulating appeals in actions at law.

There is nothing in this section which requires one to either seek and obtain a restraining order or forgo any challenge to a variance. On the contrary, this section merely provides that a challenger who wishes to incur the cost of obtaining a restraining order may do so in order to temporarily protect himself from the consequences of the variance during the pendency of the appeal. Bowman v. City of York, 240 Neb. 201, 482 N.W.2d 537 (1992).

Appeal allows a full review of both law and facts. City of Imperial v. Raile, 187 Neb. 404, 191 N.W.2d 442 (1971).

Appeal may be taken from order of board of adjustment permitting rezoning. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).

An appeal to the courts from decision of city council is authorized. Kelley v. John, 162 Neb. 319, 75 N.W.2d 713 (1956).

Provision for appeal contemplates a review of facts as well as law. Frank v. Russell, 160 Neb. 354, 70 N.W.2d 306 (1955).

A city council, under a zoning ordinance, cannot restrict the use of property in an unreasonable or arbitrary manner. Coulthard v. Board of Adjustment of City of Neligh, 130 Neb. 543, 265 N.W. 530 (1936).



19-912.01 Zoning board of adjustment of a county; serve municipalities, when; board of zoning appeals.

The zoning board of adjustment of a county that has adopted a comprehensive development plan, as defined by section 23-114.02, and is enforcing zoning regulations based upon such a plan, shall, upon request of the governing body of a village or second-class city, serve as the zoning board of adjustment for such village or city of the second class in that county. A city of the first class may request that the county zoning board of adjustment of the county in which it is located serve as that city's zoning board of adjustment, and such county government shall comply with that request within ninety days. A municipality located in more than one county shall be served by request or otherwise only by the county zoning board of adjustment of the county in which the greatest area of the municipality is located, and the jurisdiction of such county zoning board of adjustment shall include all portions of the municipality and its area of extraterritorial control, regardless of county lines. In a county where there is a city of the primary class, the board of zoning appeals, created under section 23-174.09, may serve in the same capacity for all cities of the second class and villages in place of a zoning board of adjustment.



19-913 Zoning laws and regulations; enforcement; violations; penalties; actions.

The local legislative body may provide by ordinance for the enforcement of sections 19-901 to 19-915, and of any ordinance, regulation, or restriction made thereunder. A violation of such sections or of such ordinance or regulation is hereby declared to be a misdemeanor, and such local legislative body may provide for the punishment thereof by fine of not exceeding one hundred dollars for any one offense, recoverable with costs, or by imprisonment in the county jail for a term not to exceed thirty days. Each day such violation continues after notice of violation is given to the offender may be considered a separate offense. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure or land is used in violation of said sections or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure or land, or to prevent any illegal act, conduct, business or use in or about such premises.

Injunction authorized in addition to other remedies for violation of zoning laws. City of Imperial v. Raile, 187 Neb. 404, 191 N.W.2d 442 (1971).

City may maintain action for mandatory injunction to compel removal of structure erected in violation of zoning ordinance. City of Beatrice v. Williams, 172 Neb. 889, 112 N.W.2d 16 (1961).



19-914 Zoning regulations; conflict with other laws; effect.

Whenever the regulations made under authority of sections 19-901 to 19-905 require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute, local ordinance or regulation, the provisions of the regulations made under authority of said sections shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of said sections, the provisions of such statute, local ordinance or regulation shall govern.



19-915 Zoning regulations; changes; procedure; ratification.

(1) When any city of the first or second class or any village has enacted zoning regulations in accordance with statutory authority and as a part of such regulations has bounded and defined the various zoning or building districts with reference to a zoning map such zoning or building districts may from time to time, be changed, modified or terminated, or additional or different zoning or building districts may from time to time be created, changed, modified or terminated, by an appropriate amendatory action which describes the changed, modified, terminated or created zone or district or part thereof by legal description or metes and bounds, or by republishing a part only of the original zoning map, and without republishing the original zoning map as a part of the amendatory action and without setting forth and repealing the entire section or ordinance adopting the rezoning maps, or a part of the zoning map, as a part of the amendatory action, notwithstanding the provisions of section 16-404 or 17-614.

(2) When any city of the first or second class or any village has, prior to March 21, 1969, changed the boundaries of a zoning or building district without compliance with section 16-404 or 17-614, any such amendments of the zoning ordinances shall stand as valid and subsisting amendments until repealed and the action of any such city or village in executing any such amendment is expressly ratified by the Legislature.



19-916 Additions; subdivision or platting; procedure; rights and privileges of inhabitants; powers of legislative body; approval required; effect; filing and recording.

(1) The local legislative body shall have power by ordinance to provide the manner, plan, or method by which land within the corporate limits of any such municipality, or land within the area designated by a city of the first class pursuant to subsection (1) of section 16-902 or within the area designated by a city of the second class or village pursuant to subsection (1) of section 17-1002, may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across such land, and to compel the owners of any such land that are subdividing, platting, or laying out such land to conform to the requirements of the ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance with the ordinance as provided in sections 16-901 to 16-905 and sections 17-1001 to 17-1004. No addition shall have any validity, right, or privileges as an addition, and no plat of land or, in the absence of a plat, no instrument subdividing land within the corporate limits of any such municipality or of any land within the area designated by a city of the first class pursuant to subsection (1) of section 16-902 or within the area designated by a city of the second class or village pursuant to subsection (1) of section 17-1002, shall be recorded or have any force or effect, unless the plat or instrument is approved by the legislative body, or its designated agent, and the legislative body's or agent's approval is endorsed on such plat or instrument.

(2) The legislative body may designate by ordinance an employee of such city or village to approve further subdivision of existing lots and blocks whenever all required public improvements have been installed, no new dedication of public rights-of-way or easements is involved, and such subdivision complies with the ordinance requirements concerning minimum areas and dimensions of such lots and blocks.

(3) All additions laid out contiguous or adjacent to the corporate limits may be included within the corporate limits and become a part of such municipality for all purposes whatsoever if approved by the legislative body of the city or village under this subsection. The proprietor or proprietors of any land within the corporate limits of any city of the first or second class or village, or of any land contiguous or adjacent to the corporate limits, may lay out such land into lots, blocks, streets, avenues, alleys, and other grounds under the name of .......... Addition to the City or Village of .........., and shall cause an accurate map or plat thereof to be made out, designating explicitly the land so laid out and particularly describing the lots, blocks, streets, avenues, alleys, and other grounds belonging to such addition. The lots shall be designated by numbers, and streets, avenues, and other grounds, by names or numbers. Such plat shall be acknowledged before some officer authorized to take the acknowledgments of deeds, shall contain a dedication of the streets, alleys, and public grounds therein to the use and benefit of the public, and shall have appended a survey made by some competent surveyor with a certificate attached, certifying that he or she has accurately surveyed such addition and that the lots, blocks, streets, avenues, alleys, parks, commons, and other grounds are well and accurately staked off and marked. The addition may become part of the municipality at such time as the addition is approved by the legislative body if (a) after giving notice of the time and place of the hearing as provided in section 19-904, the planning commission and the legislative body both hold public hearings on the inclusion of the addition within the corporate limits and (b) the legislative body votes to approve the inclusion of the addition within the corporate boundaries of the municipality in a separate vote from the vote approving the addition. Such hearings shall be separate from the public hearings held regarding approval of the addition. If the legislative body includes the addition within the corporate limits, the inhabitants of such addition shall be entitled to all the rights and privileges and shall be subject to all the laws, ordinances, rules, and regulations of the municipality to which such land is an addition. When such map or plat is made out, acknowledged, and certified, and has been approved by the local legislative body, the map or plat shall be filed and recorded in the office of the register of deeds and county assessor of the county. If the legislative body includes the addition within the corporate limits, such map or plat shall be equivalent to a deed in fee simple absolute to the municipality from the proprietor of all streets, avenues, alleys, public squares, parks, and commons, and of such portion of the land as is therein set apart for public and municipal use, or is dedicated to charitable, religious, or educational purposes.

Annexation by city council resolution in compliance with a subdivision ordinance adopted by the city under section 19-916 constitutes a declaration of boundaries of the city by ordinance within the meaning of former section 79-801. The effective date of the city annexation ordinance is the date of the city council resolution of approval. Northwest High School Dist. No. 82 of Hall & Merrick Counties v. Hessel, 210 Neb. 219, 313 N.W.2d 656 (1981).

One of two methods of annexing territory to a city of the first class is provided by this section. State ex rel. City of Grand Island v. Tillman, 174 Neb. 23, 115 N.W.2d 796 (1962).



19-917 Additions; vacating; powers; procedure; costs.

Power is hereby given to such municipality through its governing body by proper ordinance therefor duly enacted to vacate any such existing plat and addition to the municipality or such part or parts thereof as such municipality may deem advantageous and best for its interests, and the power hereby granted shall be exercised by such municipality upon the petition of the owner or all the owners of lots or lands in such plat or addition. Such ordinance vacating such plat or addition shall specify whether, and, if any, what public highways, streets, alleys, and public grounds thereof are to be retained by such municipality; otherwise such ways, streets, and public grounds shall upon such vacation revert to the owner or owners of lots or lands abutting the same in proportion to the respective ownerships of such lots or grounds. In case of total or partial vacation of such plat or addition, the ordinance providing therefor shall be, at the cost of the owner or owners, certified to the office of the register of deeds and be there recorded by the owner or owners. Whereupon said officer shall note such total or partial vacation of such plat or addition by writing in plain and legible letters upon such plat or portion thereof so vacated the word vacated, and also make on the same reference to the volume and page in which said ordinance of vacation is recorded; and the owner or owners of the lots and lands in a plat so vacated shall cause the same and the proportionate part of the abutting highway, streets, alleys and public grounds so vacated to be replatted and numbered by the city or county surveyor. When such replat so executed is acknowledged by such owner or owners and is recorded in the office of the register of deeds of such county such property so replatted may be conveyed and assessed by the numbers given in such replat.

This section is applicable to quiet title of owner of adjoining lots when nominal street of platted addition vacated. Trahan v. Council Bluffs Steel Erection Co., 183 Neb. 170, 159 N.W.2d 207 (1968).



19-918 Additions; subdivision; plat of streets; duty of owner to obtain approval.

No owner of real estate within the corporate limits of such municipality shall be permitted to subdivide, plat, or lay out said real estate into blocks, lots, streets, or other portions of the same intended to be dedicated for public use, or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, without first having obtained the approval thereof of the governing body of such municipality or its agent designated pursuant to section 19-916. Any and all additions to be made to the municipality shall be made, so far as the same relate to the avenues, streets, and alleys therein, under and in accordance with the provisions of sections 19-916 to 19-918.

The subdivision into lots and the filing of a plat, by the owner of lands adjacent to and outside the city limits, without the city's affirmative change of its boundaries, does not place such land within the city limits, even though city taxes are levied against it, and a court will enjoin such taxes in a collateral attack. Hemple v. City of Hastings, 79 Neb. 723, 113 N.W. 187 (1907).



19-919 Additions; subdivisions; plat; governing body; approve before recording; powers.

No plat of or instruments effecting the subdivision of real property described in section 19-918 shall be recorded or have any force and effect unless the same be approved by the governing body of such municipality or its agent designated pursuant to section 19-916. The governing body of such municipality shall have power, by ordinance, to provide the manner, plan, or method by which real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same; and to prohibit the sale or offering for sale of, and the construction of buildings and other improvements on, any lots or parts of real property not subdivided, platted, or laid out as required in sections 19-918 and 19-920.



19-920 Additions; subdivisions; conform to ordinances; streets and alleys; requirements.

The governing body shall have power to compel the owner of any real property described in section 19-918 in subdividing, platting, or laying out the same to conform to the requirements of the ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance therewith.



19-921 Subdivision, defined; where applicable.

For the purposes of sections 16-901 to 16-905 and 19-916 to 19-920, in the area where the municipality has a comprehensive plan and has adopted subdivision regulations pursuant thereto, subdivision shall mean the division of lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be a subdivision when the smallest parcel created is more than ten acres in area.



19-922 Standard codes; applicability.

Any code adopted and approved by a city or village as provided in section 18-132 and the building permit requirements or occupancy permit requirements imposed by any such code or by section 19-913 shall apply to all of the city or village and within the unincorporated area where a city or village has been granted zoning jurisdiction and is exercising such jurisdiction.



19-923 Municipality; notify board of education; when; notice to military installation.

(1) In order to provide for orderly school planning and development, a municipality considering the adoption or amendment of a zoning ordinance or approval of the platting or replatting of any development of real estate shall notify the board of education of each school district in which the real estate, or some part thereof, to be affected by such a proposal lies, of the next regular meeting of the planning commission at which such proposal is to be considered and shall submit a copy of the proposal to the board of education at least ten days prior to such meeting.

(2) When a municipality is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the municipality shall notify any military installation which is located within the corporate boundary limits or the extraterritorial zoning jurisdiction of the municipality if the municipality has received a written request for such notification from the military installation. The municipality shall deliver the notification to the military installation at least ten days prior to the meeting of the planning commission at which the proposal is to be considered.

(3) The provisions of this section shall not apply to zoning, rezoning, or approval of plats by any city of the metropolitan or primary class, which has adopted a comprehensive subdivision ordinance pursuant to sections 14-115 and 14-116, or Chapter 15, articles 9 and 11. Plats of subdivisions approved by the agent of a municipality designated pursuant to section 19-916 shall not be subject to the notice requirements in this section.



19-924 Municipal planning; terms, defined.

For purposes of sections 19-924 to 19-933:

(1) Municipality or municipal shall mean or relate to cities of the first and second classes and villages;

(2) Mayor shall mean the chief executive of the municipality, whether the official designation of the office is mayor, chairperson, city manager, or otherwise; and

(3) Council shall mean the chief legislative body of the municipality.

Zoning for counties and municipalities are governed by different statutes, and the provisions to eliminate overlapping refer to municipalities only. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

City of first class has authority to carry out municipal planning. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



19-925 Municipal plan; planning commission; authorized.

Any municipality is hereby authorized and empowered to make, adopt, amend, extend, and carry out a municipal plan as provided in sections 19-924 to 19-933 and to create by ordinance a planning commission with the powers and duties set forth in such sections. The planning commission of a city shall be designated city planning commission or city plan commission, and the planning commission of a village shall be designated the village planning commission or village plan commission.



19-926 Planning commission; members; term; removal; vacancies; alternate members.

(1) The planning commission shall consist of nine regular members who shall represent, insofar as is possible, the different professions or occupations in the municipality and shall be appointed by the mayor, by and with the approval of a majority vote of the members elected to the council or the village board. Two of the regular members may be residents of the area over which the municipality is authorized to exercise extraterritorial zoning and subdivision regulation. When there is a sufficient number of residents in the area over which the municipality exercises extraterritorial zoning and subdivision regulation, one regular member of the commission shall be a resident from such area. If it is determined by the city council or village board that a sufficient number of residents reside in the area subject to extraterritorial zoning or subdivision regulation, and no such resident is a regular member of the commission, the first available vacancy on the commission shall be filled by the appointment of such an individual. For purposes of this section, a sufficient number of residents shall mean: (a) For a village, two hundred residents; (b) for a city of the second class, five hundred residents; and (c) for a city of the first class, one thousand residents. A number of commissioners equal to a majority of the number of regular members appointed to the commission shall constitute a quorum for the transaction of any business. All regular members of the commission shall serve without compensation. The term of each regular member shall be three years, except that three regular members of the first commission to be so appointed shall serve for terms of one year, three for terms of two years, and three for terms of three years. All regular members shall hold office until their successors are appointed. Any member may, after a public hearing before the council or village board, be removed by the mayor with the consent of a majority vote of the members elected to the council or village board for inefficiency, neglect of duty or malfeasance in office, or other good and sufficient cause. Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired portion of the term by the mayor.

(2) Notwithstanding the provisions of subsection (1) of this section, the planning commission for any city of the second class or village may have either five, seven, or nine regular members as the city council or village board of trustees establishes by ordinance. If a city or village planning commission has either five or seven regular members, approximately one-third of the regular members of the first commission shall serve for terms of one year, one-third for terms of two years, and one-third for terms of three years.

(3) A city of the first or second class or a village may, by ordinance, provide for the appointment of one alternate member to the planning commission who shall be chosen by the mayor with the approval of a majority vote of the elected members of the council or village board. The alternate member shall serve without compensation. The term of the alternate member shall be three years, and he or she shall hold office until his or her successor is appointed and approved. The alternate member may be removed from office in the same manner as a regular member. If the alternate member position becomes vacant other than through the expiration of the term, the vacancy shall be filled for the unexpired portion of the term by the mayor with the approval of a majority vote of the elected members of the council or village board. The alternate member may attend any meeting and may serve as a voting and participating member of the commission at any time when less than the full number of regular commission members is present and capable of voting.

(4) A regular or alternate member of the planning commission may hold any other municipal office except (a) mayor, (b) a member of the city council or village board of trustees, (c) a member of any community redevelopment authority or limited community redevelopment authority created under section 18-2102.01, or (d) a member of any citizen advisory review committee created under section 18-2715.



19-927 Planning commission; organization; meetings; rules and regulations; records.

The commission shall elect its chairperson from its members and create and fill such other of its offices as it may determine. The term of the chairperson shall be one year, and he or she shall be eligible for reelection. The commission shall hold at least one regular meeting in each calendar quarter, except the municipal governing body may require the commission to meet more frequently and the chairperson of the commission may call for a meeting when necessary to deal with business pending before the commission. The commission shall adopt rules and regulations for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which shall be a public record.



19-928 Planning commission; funds, equipment and accommodations; limit upon expenditures.

The council may provide the funds, equipment and accommodations necessary for the work of the commission, but the expenditures of the commission, exclusive of gifts, shall be within the amounts appropriated for that purpose by the council; and no expenditures nor agreements for expenditures shall be valid in excess of such amounts.



19-929 Planning commission; municipal governing body; powers and duties; appeal.

(1) Except as provided in sections 19-930 to 19-933, the planning commission shall (a) make and adopt plans for the physical development of the municipality, including any areas outside its boundaries which in the commission's judgment bear relation to the planning of such municipality and including a comprehensive development plan as defined by section 19-903, (b) prepare and adopt such implemental means as a capital improvement program, subdivision regulations, building codes, and a zoning ordinance in cooperation with other interested municipal departments, and (c) consult with and advise public officials and agencies, public utilities, civic organizations, educational institutions, and citizens with relation to the promulgation and implementation of the comprehensive development plan and its implemental programs. The commission may delegate authority to any such group to conduct studies and make surveys for the commission, make preliminary reports on its findings, and hold public hearings before submitting its final reports. The municipal governing body shall not take final action on matters relating to the comprehensive development plan, capital improvements, building codes, subdivision development, the annexation of territory, or zoning until it has received the recommendation of the planning commission if such commission in fact has been created and is existent. The governing body shall by ordinance set a reasonable time within which the recommendation from the planning commission is to be received. A recommendation from the planning commission shall not be required for subdivision of existing lots and blocks whenever all required public improvements have been installed, no new dedication of public rights-of-way or easements is involved, and such subdivision complies with the ordinance requirements concerning minimum areas and dimensions of such lots and blocks, if the governing body has designated, by ordinance, an agent pursuant to section 19-916.

(2) The commission may, with the consent of the governing body, in its own name (a) make and enter into contracts with public or private bodies, (b) receive contributions, bequests, gifts, or grant funds from public or private sources, (c) expend the funds appropriated to it by the municipality, (d) employ agents and employees, and (e) acquire, hold, and dispose of property.

The commission may on its own authority make arrangements consistent with its program, conduct or sponsor special studies or planning work for any public body or appropriate agency, receive grants, remuneration, or reimbursement for such studies or work, and at its public hearings, summon witnesses, administer oaths, and compel the giving of testimony.

(3) The commission may grant conditional uses or special exceptions to property owners for the use of their property if the municipal governing body has, through a zoning ordinance or special ordinance, generally authorized the commission to exercise such powers and has approved the standards and procedures adopted by the commission for equitably and judiciously granting such conditional uses or special exceptions. The granting of a conditional use permit or special exception shall only allow property owners to put their property to a special use if it is among those uses specifically identified in the zoning ordinance as classifications of uses which may require special conditions or requirements to be met by the owners before a use permit or building permit is authorized. The power to grant conditional uses or special exceptions shall be the exclusive authority of the commission, except that the municipal governing body may choose to retain for itself the power to grant conditional uses or special exceptions for those classifications of uses specified in the zoning ordinance. The municipal governing body may exercise such power if it has formally adopted standards and procedures for granting such conditional uses or special exceptions in a manner that is equitable and will promote the public interest. An appeal of a decision by the commission or municipal governing body regarding a conditional use or special exception shall be made to the district court.

A city of the first class is not required to obtain a recommendation from the planning commission before proceeding with annexation. City of Parkview v. City of Grand Island, 188 Neb. 267, 196 N.W.2d 197 (1972).



19-930 Interjurisdictional planning commission; assume powers and duties of planning commission; when.

(1) For any matter within the jurisdiction of a municipality's planning commission relating to that portion of the municipality's zoning jurisdiction as defined in section 16-901 or 17-1001 outside the corporate limits of the municipality which is within a county other than the county in which the municipality is located, the powers, duties, responsibilities, and functions of the planning commission of the municipality with regard to such matter shall be assumed by the municipality's interjurisdictional planning commission established under section 19-931 when the formation of such a commission is requested by either the municipality or the county within which the municipality is not located as provided in subsection (2) of this section.

(2) Any municipality exercising zoning jurisdiction as defined in section 16-901 or 17-1001 outside its corporate limits but within a county other than the county within which the municipality is located or the county within which such municipality is exercising such zoning jurisdiction may, by formal resolution of a majority of the voting members of its governing body, request the formation of an interjurisdictional planning commission to exercise the jurisdiction granted by sections 19-930 to 19-933. Such resolution shall be transmitted to the appropriate municipality or county and its receipt formally acknowledged.



19-931 Interjurisdictional planning commission; members; term; vacancies.

The interjurisdictional planning commission of a municipality shall consist of six members. Three members shall be chosen by the mayor of the municipality with the approval of the council from the membership of the municipality's planning commission. Three members shall be chosen by the county board of the county within which the municipality exercises zoning jurisdiction under the circumstances specified in section 19-930. The three members chosen by the county board shall be members of the county planning commission as described in section 23-114.01. Members of the interjurisdictional planning commission shall serve without compensation and without reimbursement for expenses incurred pursuant to carrying out sections 19-930 to 19-933 for terms of one year. Members shall hold office until their successors are appointed and qualified. Vacancies shall be filled by appointment by the body which appointed the member creating the vacancy.



19-932 Interjurisdictional planning commission; creation; elimination.

A municipality exercising zoning jurisdiction under the circumstances set out in section 19-930 shall create an interjurisdictional planning commission by ordinance within sixty days after the formal passage of a resolution pursuant to subsection (2) of section 19-930. All matters filed with the municipality within ninety days after such date which are properly within the jurisdiction of the interjurisdictional planning commission shall, after the effective date of the ordinance, be referred to such commission until such time as both the municipality and the county agree by majority vote of each governing body to eliminate the interjurisdictional planning commission and transfer its jurisdiction to the planning commission of the municipality.



19-933 Sections; applicability.

The provisions of sections 19-930 to 19-932 shall not apply in a county within which the interjurisdictional planning commission would exercise jurisdiction if such county does not exercise the authority granted by section 23-114.



19-1001 Repealed. Laws 1969, c. 552, § 40.



19-1002 Repealed. Laws 1969, c. 552, § 40.



19-1003 Repealed. Laws 1969, c. 552, § 40.



19-1003.01 Repealed. Laws 1969, c. 552, § 40.



19-1004 Repealed. Laws 1969, c. 552, § 40.



19-1005 Repealed. Laws 1969, c. 552, § 40.



19-1006 Repealed. Laws 1969, c. 552, § 40.



19-1007 Repealed. Laws 1969, c. 552, § 40.



19-1008 Repealed. Laws 1969, c. 552, § 40.



19-1009 Repealed. Laws 1969, c. 552, § 40.



19-1009.01 Repealed. Laws 1969, c. 552, § 40.



19-1010 Repealed. Laws 1969, c. 552, § 40.



19-1011 Repealed. Laws 1969, c. 552, § 40.



19-1012 Repealed. Laws 1969, c. 552, § 40.



19-1013 Repealed. Laws 1969, c. 552, § 40.



19-1014 Repealed. Laws 1969, c. 552, § 40.



19-1015 Repealed. Laws 1969, c. 552, § 40.



19-1016 Repealed. Laws 1969, c. 552, § 40.



19-1017 Repealed. Laws 1969, c. 552, § 40.



19-1018 Repealed. Laws 1969, c. 552, § 40.



19-1019 Repealed. Laws 1969, c. 552, § 40.



19-1020 Repealed. Laws 1969, c. 552, § 40.



19-1021 Repealed. Laws 1969, c. 552, § 40.



19-1022 Repealed. Laws 1969, c. 552, § 40.



19-1023 Repealed. Laws 1969, c. 552, § 40.



19-1024 Repealed. Laws 1969, c. 552, § 40.



19-1025 Repealed. Laws 1969, c. 552, § 40.



19-1101 City or village treasurer; report for fiscal year; publication.

The treasurer of each city or village that has a population of not more than one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall prepare and publish annually within sixty days after the close of its municipal fiscal year a statement of the receipts and expenditures of funds of the city or village for the preceding fiscal year. The statement shall also include the information required by subsection (3) of section 16-318 or subsection (2) of section 17-606. Not more than the legal rate provided for in section 33-141 shall be charged and paid for such publication.



19-1102 City or village clerk; proceedings of council; publication; contents.

It shall be the duty of each village or city clerk in every village or city having a population of not more than one hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census to prepare and publish the official proceedings of the village or city board, council, or commission within thirty days after any meeting of the board, council, or commission. The publication shall be in a newspaper in or of general circulation in the village or city, shall set forth a statement of the proceedings of the meeting, and shall also include the amount of each claim allowed, the purpose of the claim, and the name of the claimant, except that the aggregate amount of all payroll claims may be included as one item. Between July 15 and August 15 of each year, the employee job titles and the current annual, monthly, or hourly salaries corresponding to such job titles shall be published. Each job title published shall be descriptive and indicative of the duties and functions of the position. The charge for the publication shall not exceed the rates provided for in section 23-122.



19-1103 Reports and proceedings; how published; cost.

Publication under sections 19-1101 and 19-1102 shall be made in one legal newspaper of general circulation in such village or city. If no legal newspaper is published in the village or city, then such publication shall be made in one legal newspaper published or of general circulation within the county in which such village or city is located. The cost of publication shall be paid out of the general funds of such village or city.



19-1104 Violations; penalty.

Any village or city clerk, or treasurer, failing or neglecting to comply with the provisions of sections 19-1101 to 19-1103 shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined, not to exceed twenty-five dollars, and be liable, in addition to removal from office for such failure or neglect.



19-1201 Repealed. Laws 1969, c. 115, § 2.



19-1301 Sinking funds; gifts; authority to receive; real estate; management.

All cities of the first and second class, and all villages, are hereby empowered to receive money or property by donation, bequest, gift, devise or otherwise for the benefit of any one or more of the public purposes for which sinking funds are established by the provisions of sections 19-1301 to 19-1304, as stipulated by the donor. The title to the money or property so donated shall vest in the local governing bodies of said cities or villages, or in their successors in office, who shall become the owners thereof in trust to the uses of said sinking fund or funds; Provided, if the donation be real estate, said local governing bodies may manage the same as in the case of real estate donated to their respective municipalities for municipal library purposes under the provisions of sections 51-215 and 51-216.



19-1302 Sinking funds; purposes; tax to establish; amount of levy; when authorized.

The local governing body of any city of the first or second class or any village, subject to all the limitations set forth in sections 19-1301 to 19-1304, shall have the power to levy a tax of not to exceed ten and five-tenths cents on each one hundred dollars in any one year upon the taxable value of all the taxable property within such municipality for a term of not to exceed ten years, in addition to the amount of tax which may be annually levied for the purposes of the adopted budget statement of such municipality, for the purpose of establishing a sinking fund for the construction, purchase, improvement, extension, original equipment, or repair, not including maintenance, of any one or more of the following public improvements, including acquisition of any land incident to the making thereof: Municipal library; municipal auditorium or community house for social or recreational purposes; city or village hall; municipal public library, auditorium, or community house in a single building; municipal swimming pool and appurtenances thereto; municipal jail; municipal building to house equipment or personnel of a fire department, together with firefighting equipment or apparatus; municipal park; municipal cemetery; municipal medical clinic building, together with furnishings and equipment; or municipal hospital. No such city or village shall be authorized to levy the tax or to establish the sinking fund as provided in this section if, having bonded indebtedness, such city or village has been in default in the payment of interest thereon or principal thereof for a period of ten years prior to the date of the passage of the resolution providing for the submission of the proposition for establishment of the sinking fund as required in section 19-1303.

This section does not apply to creating a sinking fund for payment of interest and principal of bonds. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).



19-1303 Sinking fund; resolution to establish; contents; election; laws governing.

Before any sinking fund or funds shall be established or before any annual tax shall be levied for planned municipal improvement mentioned in section 19-1302, by any such city or village, its local governing body shall declare its purpose by resolution to submit to the qualified electors of the city or village at the next general municipal election the proposition to provide such city or village with the specific municipal improvement planned for consummation under sections 19-1301 to 19-1304. Such resolution of submission shall, among other things, set forth a clear description of the improvement planned, the estimated cost according to the prevailing costs, the amount of annual levy over a definite period of years, not exceeding ten years, required to provide such cost, and the specific name or designation for the sinking fund sought to be established to carry out the planned improvement, together with a statement of the proposition for placement upon the ballot at such election. Notice of the submission of the proposition, together with a copy of the official ballot containing the same, shall be published in its entirety three successive weeks before the day of the election in a legal newspaper published in the municipality or, if no legal newspaper is published therein, in some legal newspaper published in the county in which such city or village is located and of general circulation. If no legal newspaper is published in the county, such notice shall be published in some legal newspaper of general circulation in the county in which the municipality is located. No such sinking fund shall be established unless the same shall have been authorized by a majority or more of the legal votes of such city or village cast for or against the proposition. If less than a majority of the legal votes favor the establishment of the sinking fund, the planned improvement shall not be made, no annual tax shall be levied therefor, and no sinking fund or sinking funds shall be established in connection therewith, but such resolution of submission shall immediately be repealed. If the proposition shall carry at such election in the manner prescribed in this section, the local governing body and its successors in office shall proceed to do all things authorized under such resolution of submission but never inconsistent with sections 19-1301 to 19-1304. Provisions of the statutes of this state relating to election of officers, voting places, election apparatus and blanks, preparation and form of ballots, information to voters, delivery of ballots, conduct of elections, manner of voting, counting of votes, records and certificates of elections, and recounts of votes, so far as applicable, shall apply to voting on the proposition under this section.

This section does not apply to creating a sinking fund for payment of interest and principal of bonds. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).



19-1304 Sinking funds; investments authorized; limitation upon use.

All funds received by municipal treasurers, by donation or by tax levy, as hereinbefore provided, shall, as they accumulate, be immediately invested by said treasurer, with the written approval of the local governing body, in the manner provided in section 77-2341. Whenever investments of said sinking fund or funds are made, as aforesaid, the nature and character of the same shall be reported to the local governing body, and said investment report shall be made a matter of record by the municipal clerk in the proceedings of such local governing body. The sinking fund, or sinking funds, accumulated under the provisions of sections 19-1301 to 19-1304, shall constitute a special fund, or funds, for the purpose or purposes for which the same was authorized and shall not be used for any other purpose unless authorized by sixty percent of the qualified electors of said municipality voting at a general election favoring such change in the use of said sinking fund or sinking funds; Provided, that the question of the change in the use of said sinking fund or sinking funds, when it shall fail to carry, shall not be resubmitted in substance for a period of one year from and after the date of said election.



19-1305 Public utilities; extension and improvements; indebtedness; pledge of revenue; combined revenue bonds.

Any city of the first or second class or any village in the State of Nebraska, which owns and operates public utilities consisting of a waterworks plant, water system, sanitary sewer system, gas plant, gas system, electric light and power plant or electric distribution system, may pay for extensions and improvements to any of said public utilities by issuing and selling its combined revenue bonds and securing the payment thereof by pledging and hypothecating the revenue and earnings of any two or more of said public utilities and may enter into such contracts in connection therewith as may be necessary or proper. Such combined revenue bonds shall not be general obligations of the city or village issuing the same and no taxes shall be levied for their payment but said bonds shall be a lien only upon the revenue and earnings of the public utilities owned and operated by the municipality and which are pledged for their payment.



19-1306 Public utilities; plans and specifications; notice; contents; revenue bonds, sale; procedure; subsequent issuance of revenue bonds; procedure.

The governing body of such city or village shall first cause plans and specifications for said proposed extensions and improvements and an estimate of the cost thereof to be made by the city or village engineer or by a special engineer employed for that purpose. Such plans, specifications and estimate of cost, after being approved and adopted by the governing body, shall be filed with the city or village clerk and be open to public inspection. The governing body shall then, by resolution entered in the minutes of their proceedings, direct that public notice be given in regard thereto. This notice shall state: (1) The general nature of the improvements or extensions proposed to be made; (2) that the plans, specifications and estimate thereof are on file in the office of the city or village clerk and are open to public inspection; (3) the estimated cost thereof; (4) that it has proposed to pay for the same by combined revenue bonds; (5) the principal amount of said bonds which it proposes to issue; (6) the maximum rate of interest which such bonds will bear; (7) that the payment of said bonds will be a lien upon and will be secured by a pledge of the revenue and earnings of certain public utilities; (8) the names of the utilities whose revenue and earnings are to be so pledged; (9) that any qualified elector of the city or village may file written objections to the issuance of said bonds with the city or village clerk within twenty days after the first publication of said notice; (10) that if such objections are filed within said time by qualified electors of the city or village, equal in number to forty percent of the electors of the city or village who voted at the last preceding general municipal election, the bonds will not be issued unless the issuance of such bonds is otherwise authorized in accordance with law; and (11) that if such objections are not so filed by such percentage of such electors, the governing body of such city or village proposes to pass an ordinance authorizing the sale of said bonds and making such contracts with reference thereto as may be necessary or proper. Such notice shall be signed by the city or village clerk and be published three consecutive weeks in a legal newspaper published or of general circulation in such city or village. Once combined revenue bonds have been issued pursuant to this section or section 18-1101, the procedure outlined in this section shall not be required to issue additional combined revenue bonds unless an additional public utility not previously included is to be combined with the bonds contemplated to be issued.



19-1307 Public utilities; combined revenue bonds; objections; submit to electors; effect.

If the electors of such city or village, equal in number to forty percent of the electors of said city or village voting at the last preceding general municipal election, file written objections to proposed issuance of combined revenue bonds with the city or village clerk within twenty days after the first publication of said notice, the governing body shall submit such proposition of issuing such bonds to the electors of such city or village at a special election called for that purpose or at a general city or village election, notice of which shall be given by publication in a legal newspaper published or of general circulation in such city or village three consecutive weeks. If a majority of the qualified electors of such city or village, voting upon the proposition, vote in favor of issuing such bonds, the governing body may issue and sell such combined revenue bonds and pledge, for the payment of same, the revenue and earnings of the public utilities owned and operated by the city or village, as proposed in such notice, and enter into such contracts in connection therewith as may be necessary or proper. Such bonds shall draw interest from and after the date of the issuance thereof. In the event the electors fail to approve the proposition by such majority vote, such proposition shall not be again submitted to the electors for their consideration until one year has elapsed from the date of said election.



19-1308 Sections, how construed.

Sections 19-1305 to 19-1308 are supplementary to existing statutes and confer upon and give to cities of the first and second class and villages powers not heretofore granted and sections 19-1305 to 19-1308 shall not be construed as repealing or amending any existing statute.



19-1309 Public funds; all-purpose levy; maximum limit.

Notwithstanding provisions in the statutes of Nebraska to the contrary, for any fiscal year the governing body of any city of the first class, city of the second class, or village may decide to certify to the county clerk for collection one all-purpose levy required to be raised by taxation for all municipal purposes instead of certifying a schedule of levies for specific purposes added together. Subject to the limits in section 77-3442, the all-purpose levy shall not exceed an annual levy of eighty-seven and five-tenths cents on each one hundred dollars for cities of the first class and one dollar and five cents on each one hundred dollars for cities of the second class and villages upon the taxable valuation of all the taxable property in such city or village. Otherwise authorized extraordinary levies to service and pay bonded indebtedness of such municipalities may be made by such municipalities in addition to such all-purpose levy.



19-1310 Public funds; all-purpose levy; allocation.

If the method provided in section 19-1309, is followed in municipal financing the municipalities shall allocate the amount so raised to the several departments of the municipality in its annual budget and appropriation ordinance, or in other legal manner, as the governing body of such municipality shall deem wisest and best.



19-1311 Public funds; all-purpose levy; length of time effective; abandonment.

Should any of such municipalities elect to follow the method provided in section 19-1309, it shall be bound by that election during the ensuing fiscal year but may abandon such method in succeeding fiscal years.



19-1312 Public funds; all-purpose levy; certification.

If it is necessary to certify the amount to county officers for collection, the same shall be certified as a single amount for general fund purposes.



19-1313 Repealed. Laws 1993, LB 141, § 1.



19-1401 Municipal heat, light, and ice plants; construction; operation.

Primary cities, first-class cities, second-class cities, and villages shall have the power to purchase, construct, maintain and improve heating and lighting systems and ice plants for the use of their respective municipalities and the inhabitants thereof.

City could not buy completely new power plant without an authorizing election. Nacke v. City of Hebron, 155 Neb. 739, 53 N.W.2d 564 (1952).

An action against village under declaratory judgment act alleging violation of above statute by the village board is not properly brought where members of such board are not made parties. Southern Nebraska Power Co. v. Village of Deshler, 130 Neb. 133, 264 N.W. 462 (1936).

Cities of the second class have power to purchase, construct, maintain, and improve lighting systems, but have neither express nor implied power to purchase and pay for them by pledge of future net earnings. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).

A city or village has power to construct and operate an electric light system for the purpose of furnishing lights and pumping water for the use of the city and its inhabitants. Bell v. City of David City, 94 Neb. 157, 142 N.W. 523 (1913).

The power of a city is not limited in constructing a plant to one costing not more than the amount of bonds that may be so issued. Village of Oshkosh v. Fairbanks, Morse & Co., 8 F.2d 329 (8th Cir. 1925).



19-1402 Municipal heat, light, and ice plants; cost; how defrayed.

The cost of such utilities may be defrayed by the levy of a tax of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year for a heating or lighting plant and of not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year for an ice plant, or when such tax is insufficient for the purpose, the cost of such utilities may be defrayed by the issuance of bonds of the municipality.

Two methods are provided of raising funds for a heating or lighting plant, one by a direct levy of a tax and the other by a bond issue, but this section does not provide specifically any method for raising funds to maintain and improve them. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).

Where a city of the second class has on hand sufficient available money it may use the same to pay the purchase price of a municipal lighting utility. The word "may" in the statute authorizing such city to defray the cost of a municipal lighting plant by means of a tax levy or a bond issue does not necessarily mean "shall" or exclude other methods. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).

A city was required to levy a tax for the payment of a judgment for amount of cost of constructing two utility plants in excess of bonds the city was authorized to issue. Village of Oshkosh v. State of Nebraska ex rel. Fairbanks, Morse & Co., 20 F.2d 621 (8th Cir. 1927).

The power of a city is not limited to construct a plant to one costing not more than the amount of bonds that may be so issued. Village of Oshkosh v. Fairbanks, Morse & Co., 8 F.2d 329 (8th Cir. 1925).



19-1403 Municipal heat, light, and ice plants; bonds; interest; amount; approval of electors; tax.

The question of issuing bonds for any of the purposes mentioned in section 19-1401 shall be submitted to the electors at an election held for that purpose after not less than thirty days' notice thereof has been given (1) by publication in some newspaper published and of general circulation in such municipality or (2) if no newspaper is published therein, by posting in five or more public places therein. Such bonds may be issued only when a majority of the electors voting on the question favor their issuance. They shall bear interest, payable annually or semiannually, and shall be payable at any time the municipality may determine at the time of their issuance but in not more than twenty years after their issuance. The aggregate amount of bonds that may be issued for the construction or the purchase of a heating or lighting plant shall not exceed four percent of the taxable value of the assessed property and, for the construction or purchase of an ice plant, shall not exceed one percent of the taxable value of the assessed property within such municipality, as shown by the last annual assessment. The council or board shall levy annually a sufficient tax to maintain, operate, and extend any system or plant and to provide for the payment of the interest on and principal of any bonds that may have been or shall be issued as provided in this section.

This section referred to in connection with holding that an ordinance fixing rates for electrical energy supplied by city-owned plant is not subject to referendum. Hoover v. Carpenter, 188 Neb. 405, 197 N.W.2d 11 (1972).

An action against village under declaratory judgment act alleging violation of above statute by the village board is not properly brought where members of such board are not made parties. Southern Nebraska Power Co. v. Village of Deshler, 130 Neb. 133, 264 N.W. 462 (1936).

This section has no application to raising funds or issuing bonds to maintain or improve a light plant. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).

The procedure prescribed hereby for issuing bonds is not applicable where equipment for municipal lighting plant is paid for out of funds on hand and net earnings of plant. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).

A writ of mandamus was issued compelling the Auditor of Public Accounts to register bonds, when issued within scope of general powers of a city to pay debt incurred for repair and restoration of light plant even though no previous appropriation was made for the debt. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).

The provisions of the city charter of cities having a population of from five thousand to twenty-five thousand inhabitants at the time of the submission and election must govern and be complied with. Brownfield v. City of Kearney, 94 Neb. 419, 143 N.W. 475 (1913).

The power of a city is not limited in constructing a plant to one costing not more than the amount of bonds that may be so issued. Village of Oshkosh v. Fairbanks, Morse & Co., 8 F.2d 329 (8th Cir. 1925).



19-1404 Municipal heat, light, and ice plants; management; rates; service.

When any such utility shall have been established, the municipality shall provide by ordinance for the management thereof, the rates to be charged, and the manner of payment for service or for the product.

The duty of a city to fix reasonable rates for electricity furnished to consumers through a municipal lighting plant is not violated by a contract to purchase necessary equipment for it and to pay a portion of the purchase price out of its net earnings, where contract provided that such earnings should be based alone on lawful charges. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).



19-1405 Repealed. Laws 1976, LB 688, § 2.



19-1501 Incompletely performed contracts; acceptance; tax levy; bond issue.

In all cases where a primary city, a city of the first or second class, or village has heretofore entered into a contract for paving or otherwise improving a street or streets therein, or for the construction or improvement of a system of waterworks or sanitary or storm sewers, and the contract has not been completed on account of any order or regulation issued by the United States or any board or agency thereof, such city or village may accept that part of the work which has been completed, levy special assessments and taxes, and issue bonds to pay the cost of the work so completed and accepted, in the same manner and on the same conditions as if said contract had been fully completed.



19-1502 Additional authority granted.

Section 19-1501 shall be construed as granting additional authority and not as repealing any law now in force.



19-1601 Transferred to section 16-318.01.



19-1701 Expiration of act.



19-1801 Transferred to section 19-1827.



19-1802 Transferred to section 19-1828.



19-1803 Transferred to section 19-1829.



19-1803.01 Repealed. Laws 1985, LB 372, § 27.



19-1804 Transferred to section 19-1830.



19-1805 Repealed. Laws 1985, LB 372, § 27.



19-1806 Transferred to section 19-1831.



19-1807 Transferred to section 19-1832.



19-1808 Transferred to section 19-1833.



19-1809 Transferred to section 19-1834.



19-1810 Transferred to section 19-1835.



19-1811 Transferred to section 19-1836.



19-1812 Transferred to section 19-1837.



19-1813 Transferred to section 19-1838.



19-1814 Transferred to section 19-1839.



19-1815 Transferred to section 19-1840.



19-1816 Transferred to section 19-1841.



19-1817 Transferred to section 19-1842.



19-1818 Transferred to section 19-1843.



19-1819 Transferred to section 19-1844.



19-1820 Transferred to section 19-1845.



19-1821 Transferred to section 19-1846.



19-1822 Transferred to section 19-1847.



19-1823 Transferred to section 19-1826.



19-1824 Transferred to section 48-1209.01.



19-1825 Act, how cited.

Sections 19-1825 to 19-1848 shall be known and may be cited as the Civil Service Act.



19-1826 Terms, defined.

As used in the Civil Service Act, unless the context otherwise requires:

(1) Commission shall mean a civil service commission created pursuant to the Civil Service Act, and commissioner shall mean a member of such commission;

(2) Appointing authority shall mean: (a) In a mayor and council form of government, the mayor with the approval of the council, except to the extent that the appointing authority is otherwise designated by ordinance to be the mayor or city administrator; (b) in a commission form of government, the mayor and city council or village board; (c) in a village form of government, the village board; and (d) in a city manager plan of government, the city manager;

(3) Appointment shall mean all means of selecting, appointing, or employing any person to hold any position or employment subject to civil service;

(4) Municipality shall mean all cities and villages specified in subsection (1) of section 19-1827 having full-time police officers or full-time firefighters;

(5) Governing body shall mean: (a) In a mayor and council form of government, the mayor and council; (b) in a commission form of government, the mayor and council or village board; (c) in a village form of government, the village board; and (d) in a city manager plan of government, the mayor and council;

(6) Full-time police officers shall mean police officers in positions which require certification by the Nebraska Law Enforcement Training Center, created pursuant to section 81-1402, who have the power of arrest, who are paid regularly by a municipality, and for whom law enforcement is a full-time career, but shall not include clerical, custodial, or maintenance personnel;

(7) Full-time firefighter shall mean duly appointed firefighters who are paid regularly by a municipality and for whom firefighting is a full-time career, but shall not include clerical, custodial, or maintenance personnel who are not engaged in fire suppression;

(8) Promotion or demotion shall mean changing from one position to another, accompanied by a corresponding change in current rate of pay;

(9) Position shall mean an individual job which is designated by an official title indicative of the nature of the work;

(10) Merged commission shall mean a civil service commission resulting from the merger of two or more commissions pursuant to section 19-1848;

(11) Agreement shall mean an agreement pursuant to the Interlocal Cooperation Act; and

(12) Existing commission shall mean a civil service commission of a city of the first class as it existed immediately prior to the effective creation of a merged commission.

Fully paid fire department means a fire department having members paid regularly by city and devoting their whole time to firefighting. State ex rel. Retchless v. Cook, 181 Neb. 863, 152 N.W.2d 23 (1967).

By definition contained in this section, employee is required to devote his whole time to firefighting or law enforcement. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).



19-1827 Civil service commission; applicability; members; appointment; compensation; term; removal; appeal; quorum.

(1) There is hereby created, in cities in the State of Nebraska having a population of more than five thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census and having full-time police officers or full-time firefighters, a civil service commission, except in cities with a population in excess of forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census which have or may adopt a home rule charter pursuant to sections 2 to 5 of Article XI of the Constitution of this state. Any city or village having a population of five thousand inhabitants or less as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census may adopt the Civil Service Act and create a civil service commission by a vote of the electors of such city or village. If any city of the first class which established a civil service commission decreases in population to less than five thousand, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, and continues to have full-time police officers or full-time firefighters, the civil service commission shall be continued for at least four years, and thereafter continued at the option of the governing body of such city or village. The members of such commission shall be appointed by the appointing authority.

(2) The governing body shall by ordinance determine if the commission shall be comprised of three or five members. The members of the civil service commission shall serve without compensation. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of such municipality for at least three years immediately preceding such appointment, and an elector of the county wherein such person resides. If the commission is comprised of three members, the term of office of such commissioners shall be six years, except that the first three members of such commission shall be appointed for different terms, as follows: One to serve for a period of two years, one to serve for a period of four years, and one to serve for a period of six years. If the commission is comprised of five members, the term of office of such members shall be for five years, except that the first members of such commission shall be appointed for different terms, as follows: One to serve for a period of one year, one to serve for a period of two years, one to serve for a period of three years, one to serve for a period of four years, and one to serve for a period of five years. If the municipality determines by ordinance to change from a three-member commission to a five-member commission, or from a five-member commission to a three-member commission, the members of the commission serving before the effective date of such ordinance shall hold office until reappointed or their successors are appointed.

(3) Any member of the civil service commission may be removed from office for incompetency, dereliction of duty, malfeasance in office, or other good cause by the appointing authority, except that no member of the commission shall be removed until written charges have been preferred, due notice given such member, and a full hearing had before the appointing authority. Any member so removed shall have the right to appeal to the district court of the county in which such commission is located, which court shall hear and determine such appeal in a summary manner. Such an appeal shall be only upon the ground that such judgment or order of removal was not made in good faith for cause, and the hearing on such appeal shall be confined to the determination of whether or not it was so made.

(4) The members of the civil service commission shall devote due time and attention to the performance of the duties specified and imposed upon them by the Civil Service Act. Two commissioners in a three-member commission and three commissioners in a five-member commission shall constitute a quorum for the transaction of business. Confirmation of the appointment or appointments of commissioners, made under subsection (1) of this section, by any other legislative body shall not be required. At the time of any appointment, not more than two commissioners of a three-member commission, or three commissioners of a five-member commission, including the one or ones to be appointed, shall be registered electors of the same political party.

Procedure regulating discharge of city employee in classified civil service is governed by the Nebraska Civil Service Act. Wachtel v. Fremont Civil Service Commission, 190 Neb. 49, 206 N.W.2d 56 (1973).

This article prescribes civil service for cities having a full paid fire or police department. State ex rel. Retchless v. Cook, 181 Neb. 863, 152 N.W.2d 23 (1967).

Civil Service Act is applicable to all cities having a full paid fire or police department. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).



19-1828 Application of act.

The Civil Service Act shall apply to all municipalities, as defined in section 19-1826, in the State of Nebraska specified in subsection (1) of section 19-1827. All present full-time firefighters and full-time police officers of such municipalities and future appointees to such full-time positions shall be subject to civil service.



19-1829 Employees subject to act; appointment; promotion.

The Civil Service Act shall only apply to full-time firefighters or full-time police officers of each municipality, including any paid full-time police or fire chief of such department. All appointments to and promotions in such department shall be made solely on merit, efficiency, and fitness, which shall be ascertained by open competitive examination and impartial investigation. If the appointing authority fills a vacancy in a position subject to the Civil Service Act, the appointing authority shall consider factors including, but not limited to:

(1) The multiple job skills recently or currently being performed by the applicant which are necessary for the position;

(2) The knowledge, skills, and abilities of the applicant which are necessary for the position;

(3) The performance appraisal of any applicant who is already employed in the department, including any recent or pending disciplinary actions involving the employee;

(4) The employment policies and staffing needs of the department together with contracts, ordinances, and statutes related thereto;

(5) Required federal, state, or local certifications or licenses necessary for the position; and

(6) The qualifications of the applicants who are already employed in the department and have successfully completed all parts of the examination for the position. No person shall be reinstated in or transferred, suspended, or discharged from any such position or employment contrary to the Civil Service Act.

Civil Service Act applies to all full paid employees of the fire or police department. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).

Civil Service Act applies to cities of first class having home rule charters. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).



19-1830 Civil service commission; organization; meetings; appointment; discharge; duties of commission; enumeration; rules and regulations.

(1) Immediately after the appointment of the commission, and annually thereafter, the commission shall organize by electing one of its members chairperson. The commission shall hold meetings as may be required for the proper discharge of its duties. The commission shall appoint a secretary and a chief examiner who shall keep the records of the commission, preserve all reports made to it, superintend and keep a record of all examinations held under its direction, and perform such other duties as the commission may prescribe. The commission may merge the positions of secretary and chief examiner and appoint one person to perform the duties of both positions. If the municipality has a personnel officer, the commission shall appoint such personnel officer as secretary and chief examiner, if requested to do so by the appointing authority. The secretary and chief examiner shall be subject to suspension or discharge upon the vote of a majority of the appointed members of the commission.

(2) The commission shall adopt and promulgate procedural rules and regulations consistent with the Civil Service Act. Such rules and regulations shall provide in detail the manner in which examinations may be held and any other matters assigned by the appointing authority. At least one copy of the rules and regulations, and any amendments, shall be made available for examination and reproduction by members of the public. One copy of the rules and regulations and any amendments shall be given to each full-time firefighter and full-time police officer.

(3) The commission shall provide that all tests shall be practical and consist only of subjects which will fairly determine the capacity of persons who are to be examined to perform the duties of the position to which an appointment is to be made and may include, but not be limited to, tests of physical fitness and of manual skill and psychological testing.

(4) The commission shall provide, by the rules and regulations, for a credit of ten percent in favor of all applicants for an appointment under civil service who, in time of war or in any expedition of the armed forces of the United States, have served in and been discharged or otherwise separated with a characterization of honorable or general (under honorable conditions) from the armed forces of the United States and who have equaled or exceeded the minimum qualifying standard established by the appointing authority. These credits shall only apply to entry-level positions as defined by the appointing authority.

(5) The commission may conduct an investigation concerning and report upon all matters regarding the enforcement and effect of the Civil Service Act and the rules and regulations prescribed. The commission may inspect all institutions, departments, positions, and employments affected by such act to determine whether such act and all such rules and regulations are being obeyed. Such investigations may be conducted by the commission or by any commissioner designated by the commission for that purpose. The commission shall also make a like investigation on the written petition of a citizen, duly verified, stating that irregularities or abuses exist or setting forth, in concise language, the necessity for such an investigation. The commission may be represented in such investigations by the municipal attorney, if authorized by the appointing authority. If the municipal attorney does not represent the commission, the commission may be represented by special counsel appointed by the commission in any such investigation. In the course of such an investigation, the commission, designated commissioner, or chief examiner shall have the power to administer oaths, issue subpoenas to require the attendance of witnesses and the production by them of books, papers, documents, and accounts appertaining to the investigation, and to cause the deposition of witnesses, residing within or without the state, to be taken in the manner prescribed by law for like depositions in civil actions in the courts of this state. The oaths administered and subpoenas issued shall have the same force and effect as the oaths administered by a district judge in a judicial capacity and subpoenas issued by the district courts of Nebraska. The failure of any person so subpoenaed to comply shall be deemed a violation of the Civil Service Act and be punishable as such. No investigation shall be made pursuant to this section if there is a written accusation concerning the same subject matter against a person in the civil service. Such accusations shall be handled pursuant to section 19-1833.

(6) The commission shall provide that all hearings and investigations before the commission, designated commissioner, or chief examiner shall be governed by the Civil Service Act and the rules of practice and procedure to be adopted by the commission. In the conduct thereof, they shall not be bound by the technical rules of evidence. No informality in any proceedings or hearing or in the manner of taking testimony shall invalidate any order, decision, rule, or regulation made, approved, or confirmed by the commission, except that no order, decision, rule, or regulation made by any designated commissioner conducting any hearing or investigation alone shall be of any force or effect unless it is concurred in by a majority of the appointed members of the commission, including the vote of any commissioner making the investigation.

(7) The commission shall establish and maintain a roster of officers and employees.

(8) The commission shall provide for, establish, and hold competitive tests to determine the relative qualifications of persons who seek employment in any position and, as a result thereof, establish eligible lists for the various positions.

(9) The commission shall make recommendations concerning a reduction-in-force policy to the governing body or city manager in a city manager plan of government. The governing body or city manager in a city manager plan of government shall consider such recommendations, but shall not be bound by them in establishing a reduction-in-force policy. Prior to the adoption of a reduction-in-force policy, the governing body or, in the case of a city manager plan, the city manager and the governing body shall, after giving reasonable notice to each police officer and firefighter by first-class mail, conduct a public hearing.

(10) The governing body shall in all municipalities, except those with a city manager plan in which the city manager shall, adopt a reduction-in-force policy which shall consider factors including, but not limited to:

(a) The multiple job skills recently or currently being performed by the employee;

(b) The knowledge, skills, and abilities of the employee;

(c) The performance appraisal of the employee including any recent or pending disciplinary actions involving the employee;

(d) The employment policies and staffing needs of the department together with contracts, ordinances, and statutes related thereto;

(e) Required federal, state, or local certifications or licenses; and

(f) Seniority.

(11) The commission shall keep such records as may be necessary for the proper administration of the Civil Service Act.

The commission must timely make rules and regulations but absence of such does not prevent discharge for reasons set out in statute. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).



19-1831 Civil service; applicant for position; qualifications; fingerprints; when required; restrictions on release.

(1) An applicant for a position of any kind under civil service shall be able to read and write the English language, meet the minimum job qualifications of the position as established by the appointing authority, and be of good moral character. An applicant shall be required to disclose his or her past employment history and his or her criminal record, if any, and submit a full set of his or her fingerprints and a written statement of permission authorizing the appointing authority to forward the fingerprints for identification. Prior to certifying to the appointing authority the names of the persons eligible for the position or positions, the commission shall validate the qualifications of such persons.

(2) The appointing authority shall require an applicant, as part of the application process, to submit a full set of his or her fingerprints along with written permission authorizing the appointing authority to forward the fingerprints to the Federal Bureau of Investigation through the Nebraska State Patrol, for identification. The fingerprint identification shall be solely for the purpose of confirming information provided by the applicant.

(3) Any fingerprints received by the commission or appointing authority pursuant to a request made under subsection (2) of this section and any information in the custody of the commission or appointing authority resulting from inquiries or investigations made with regard to those fingerprints initiated by the commission or appointing authority shall not be a public record within the meaning of sections 84-712 to 84-712.09 and shall be withheld from the public by the lawful custodians of such fingerprints and information and shall only be released to those lawfully entitled to the possession of such fingerprints and information. Any member, officer, agent, or employee of the commission, appointing authority, or municipality who comes into possession of fingerprints and information gathered pursuant to subsection (2) of this section shall be an official within the meaning of section 84-712.09.



19-1832 Civil service; employees; discharge; demotion; grounds.

The tenure of a person holding a position of employment under the Civil Service Act shall be only during good behavior. Any such person may be removed or discharged, suspended with or without pay, demoted, reduced in rank, or deprived of vacation, benefits, compensation, or other privileges, except pension benefits, for any of the following reasons:

(1) Incompetency, inefficiency, or inattention to or dereliction of duty;

(2) Dishonesty, prejudicial conduct, immoral conduct, insubordination, discourteous treatment of the public or a fellow employee, any act of omission or commission tending to injure the public service, any willful failure on the part of the employee to properly conduct himself or herself, or any willful violation of the Civil Service Act or the rules and regulations adopted pursuant to such act;

(3) Mental or physical unfitness for the position which the employee holds;

(4) Drunkenness or the use of intoxicating liquors, narcotics, or any other habit-forming drug, liquid, or preparation to such an extent that the use interferes with the efficiency or mental or physical fitness of the employee or precludes the employee from properly performing the functions and duties of his or her position;

(5) Conviction of a felony or misdemeanor tending to injure the employee's ability to effectively perform the duties of his or her position; or

(6) Any other act or failure to act which, in the judgment of the civil service commissioners, is sufficient to show the offender to be an unsuitable and unfit person to be employed in the public service.

An employee's acquittal on a criminal charge does not preclude an employer from terminating employment for the identical conduct that formed the basis for the criminal charge. Adkins & Webster v. North Platte Civil Service Comm., 206 Neb. 500, 293 N.W.2d 411 (1980).

The Civil Service Act, where applicable, provides that employees may be suspended or discharged for cause for any of the reasons listed herein. Cummings v. City of Falls City, 194 Neb. 759, 235 N.W.2d 627 (1975).

The Civil Service Act prohibits the suspension or discharge of employees for political or religious reasons but provides they may be suspended or discharged for any of the reasons listed herein. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).

The tenure of an employee is only during good behavior. Ackerman v. Civil Service Commission, 177 Neb. 232, 128 N.W.2d 588 (1964).

Employment may not be terminated solely on a ground enumerated in this section if the employee was not notified that termination was sought on the enumerated ground. Parent v. City of Bellevue Civil Serv. Comm., 17 Neb. App. 458, 763 N.W.2d 739 (2009).



19-1833 Civil service; employees; discharge; demotion; procedure; investigation; appeal.

(1) No person in the civil service who shall have been permanently appointed or inducted into civil service under the Civil Service Act shall be removed, suspended, demoted, or discharged except for cause and then only upon the written accusation of the police or fire chief, appointing authority, or any citizen or taxpayer.

(2) The governing body of the municipality shall establish by ordinance procedures for acting upon such written accusations and the manner by which suspensions, demotions, removals, discharges, or other disciplinary actions may be imposed by the appointing authority. At least one copy of the rules and regulations, and any amendments to such rules and regulations, shall be made available for examination and reproduction by members of the public. One copy of the rules and regulations and any such amendments shall be given to each full-time firefighter and full-time police officer.

(3) Any person so removed, suspended, demoted, or discharged may, within ten days after being notified by the appointing authority of such removal, suspension, demotion, or discharge, file with the commission a written demand for an investigation, whereupon the commission shall conduct such investigation. The governing body of the municipality shall establish procedures by ordinance consistent with this section by which the commission shall conduct such investigation. At least one copy of the rules and regulations, and any amendments to such rules and regulations, shall be made available for examination and reproduction by members of the public. One copy of the rules and regulations and any such amendments shall be given to each full-time firefighter and full-time police officer. Such procedures shall comply with minimum due process requirements. The commission may be represented in such investigation and hearing by the municipal attorney if authorized by the appointing authority. If the municipal attorney does not represent the commission, the commission may be represented by special counsel appointed by the commission for any such investigation and hearing. The investigation shall be confined to the determination of the question of whether or not such removal, suspension, demotion, or discharge was made in good faith for cause which shall mean that the action was not arbitrary or capricious and was not made for political or religious reasons.

(4) After such investigation, the commission shall hold a public hearing after giving reasonable notice to the accused of the time and place of such hearing. Such hearing shall be held not less than ten or more than twenty days after filing of the written demand for an investigation and a decision shall be rendered no later than ten days after the hearing. At such hearing the accused shall be permitted to appear in person and by counsel and to present his or her defense. The commission may affirm the action taken if such action of the appointing authority is supported by a preponderance of the evidence. If it shall find that the removal, suspension, demotion, or discharge was made for political or religious reasons or was not made in good faith for cause, it shall order the immediate reinstatement or reemployment of such person in the position or employment from which such person was removed, suspended, demoted, or discharged, which reinstatement shall, if the commission in its discretion so provides, be retroactive and entitle such person to compensation and restoration of benefits and privileges from the time of such removal, suspension, demotion, or discharge. The commission upon such hearing, in lieu of affirming the removal, suspension, demotion, or discharge, may modify the order of removal, suspension, demotion, or discharge by directing a suspension, with or without pay, for a given period and the subsequent restoration to duty or demotion in position or pay. The findings of the commission shall be certified in writing to and enforced by the appointing authority.

(5) If such judgment or order be concurred in by the commission or a majority thereof, the accused or governing body may appeal to the district court. Such appeal shall be taken within forty-five days after the entry of such judgment or order by serving the commission with a written notice of appeal stating the grounds and demanding that a certified transcript of the record and all papers, on file in the office of the commission affecting or relating to such judgment or order, be filed by the commission with such court. The commission shall, within ten days after the filing of such notice, make, certify, and file such transcript with and deliver such papers to the district court. The district court shall proceed to hear and determine such appeal in a summary manner. The hearing shall be confined to the determination of whether or not the judgment or order of removal, discharge, demotion, or suspension made by the commission was made in good faith for cause which shall mean that the action of the commission was based upon a preponderance of the evidence, was not arbitrary or capricious, and was not made for political or religious reasons. No appeal to such court shall be taken except upon such ground or grounds.

If such appeal is taken by the governing body and the district court affirms the decision of the commission, the municipality shall pay to the employee court costs and reasonable attorney's fees incurred as a result of such appeal and as approved by the district court. If such appeal is taken by the governing body and the district court does not affirm the decision of the commission, the court may award court costs and reasonable attorney's fees to the employee as approved by the district court.

For the purposes of this section, the phrase in good faith for cause shall mean a commission's action which is based on competent evidence, neither arbitrary or capricious nor the result of political or religious reasons, and reasonably necessary for effectual and beneficial public service. In re Appeal of Levos, 214 Neb. 507, 335 N.W.2d 262 (1983).

Conclusive, as used in this section, does not refer to burden of proof nor the weight of the evidence but is synonymous with decisive, determinative, or definitive. Adkins & Webster v. North Platte Civil Service Comm., 206 Neb. 500, 293 N.W.2d 411 (1980).

The final determination of discharge, under this act, rests with the civil service commission. Adkins & Webster v. North Platte Civil Service Comm., 206 Neb. 500, 293 N.W.2d 411 (1980).

Upon written accusation before the commission either the appointing power may temporarily suspend or the commission may direct such suspension. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).

Power to discharge city employee in classified civil service is lodged solely in Civil Service Commission. Wachtel v. Fremont Civil Service Commission, 190 Neb. 49, 206 N.W.2d 56 (1973).

Only issue on appeal from the civil service commission to district court is whether commission's order was made in good faith for cause. Fredrickson v. Albertsen, 183 Neb. 494, 161 N.W.2d 712 (1968).

An employee who is discharged may file with the civil service commission a written demand for an investigation. Ackerman v. Civil Service Commission, 177 Neb. 232, 128 N.W.2d 588 (1964).

Discharged employee may appeal to district court from action of civil service commission. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).

Where fireman voluntarily abandoned his position, he lost all benefits under Civil Service Act. State ex rel. Schaub v. City of Scottsbluff, 169 Neb. 525, 100 N.W.2d 202 (1960).

Employee in classified civil service could not be discharged by city council. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).



19-1834 Civil service; municipality provide facilities and assistance.

The municipality shall afford the commission and its members and employees all reasonable facilities and assistance to inspect all books, papers, documents, and accounts applying or in any way appertaining to any and all positions and employments subject to civil service and shall produce such books, papers, documents, and accounts. All municipal officers and employees shall attend and testify whenever required to do so by the commission, the accused, or the appointing authority.



19-1835 Civil service; vacancies; procedure.

(1) Whenever a position subject to the Civil Service Act becomes vacant, the appointing authority shall make requisition upon the commission for the names and addresses of the persons eligible for appointment and may decline to fill such vacancy for an indefinite period.

(2) The commission, upon request of the appointing authority, shall establish and maintain a list, for a period of time established by the appointing authority, of those eligible for appointment to or promotion within the department. Such list shall be established and maintained through the open competitive examinations required by section 19-1829, with the time and date of any examination to be established by the appointing authority. Any person having satisfactorily passed the examination for any position shall be placed on the list of those eligible for appointment or promotion to such position.

(3) Upon the request of the appointing authority, the commission shall certify the names of the persons who are the three highest on the eligible list, following the most recent examination, and whose qualifications have been validated by the commission for the vacant position. If fewer than three names are on the eligible list the commission shall certify those that do appear. If the commission certifies fewer than three names for each vacancy to the appointing authority, the appointing authority may appoint one of such persons to fill the vacancy, may decline to fill the vacancy, or may order that another examination be held by the civil service commission.

(4) If a vacancy occurs and there is no eligible list for the position or if the commission has not certified persons from the eligible list, a temporary appointment may be made by the appointing authority. Such temporary appointment shall not continue for a period longer than four months. No person shall receive more than one temporary appointment or serve more than four months as a temporary appointee in any one fiscal year.

(5) To enable the appointing authority to exercise a choice in the filling of positions, no appointment, employment, or promotion in any position in the service shall be deemed complete until after the expiration of a period of three to six months' probationary service for firefighters and not less than six months nor more than one year after certification by the Nebraska Law Enforcement Training Center for police officers, as may be provided in the rules of the civil service commission, during which time the appointing authority may terminate the employment of the person appointed by it if, during the performance test thus afforded and upon an observation or consideration of the performance of duty, the appointing authority deems such person unfit or unsatisfactory for service in the department. The appointing authority may appoint one of the other persons certified by the commission and such person shall likewise enter upon such duties until some person is found who is fit for appointment, employment, or promotion for the probationary period provided and then the appointment, employment, or promotion shall be complete.

Civil service commission acted within bounds of its discretion in giving original entrance rather than promotion examination in selecting candidates for fire chief. Short v. Kissinger, 184 Neb. 491, 168 N.W.2d 917 (1969).



19-1836 Civil service; creation or elimination of positions.

All positions subject to the Civil Service Act shall be created or eliminated by the governing body of the municipality. The Civil Service Act shall not be construed to infringe upon the power and authority of (1) the governing body of the municipality to establish pursuant to section 16-310, 17-108, or 17-209 the salaries and compensation of all employees employed hereunder or (2) the city manager, pursuant to Chapter 19, article 6, to establish the salaries and compensation of employees within the compensation schedule or ranges established by the governing body for the positions.



19-1837 Civil service; employees; salaries; compliance with act.

No treasurer, auditor, comptroller, or other officer or employee of any municipality subject to the Civil Service Act shall approve the payment of or be in any manner concerned in paying, auditing, or approving any salary, wage, or other compensation for services to any person subject to the jurisdiction and scope of the Civil Service Act unless the person to receive such salary, wage, or other compensation has been appointed or employed in compliance with such act.



19-1838 Civil service; leave of absence.

A leave of absence, with or without pay, may be granted by the appointing authority to any person under civil service. The appointing authority shall give notice of such leave to the commission. All appointments for temporary employment resulting from such leaves of absence shall be made from the eligible list, if any, of the civil service.



19-1839 Civil service commission; conduct of litigation; representation.

It shall be the duty of the commission to begin and conduct all civil suits which may be necessary for the proper enforcement of the Civil Service Act and of the rules of the commission. The commission may be represented in such suits and all investigations pursuant to the Civil Service Act by the municipal attorney if authorized by the appointing authority. If the municipal attorney does not represent the commission, the commission may be represented by special counsel appointed by it in any particular case.



19-1840 Civil service; obstructing examinations.

No commissioner or any other person shall by himself or herself or in cooperation with one or more persons (1) defeat, deceive, or obstruct any person in respect to the right of examination according to the rules and regulations made pursuant to the Civil Service Act, (2) falsely mark, grade, estimate, or report upon the examination and standing of any person examined or certified in accordance with such act or aid in so doing, (3) make any false representation concerning the same or concerning the persons examined, (4) furnish any person any special or secret information for the purpose of improving or injuring the prospects or chances of any person so examined or certified or to be examined or certified, or (5) persuade any other person or permit or aid in any manner any other person to impersonate him or her in connection with any examination, application, or request to be so examined.



19-1841 Civil service; political service disregarded.

No person holding any position subject to civil service shall be under any obligation to contribute to any political fund or to render any political service to any person or party whatsoever. No person shall be removed, reduced in position or salary, or otherwise prejudiced for refusing so to do. No public officer, whether elected or appointed, shall discharge, promote, demote, or in any manner change the official rank, employment, or compensation of any person under civil service, or promise or threaten to do so, for giving, withholding, or neglecting to make any contribution of money, services, or any other valuable thing for any political purpose.



19-1842 Municipality; duty to enact appropriate legislation; failure; effect.

Any municipality subject to the Civil Service Act shall, after September 6, 1985, enact appropriate legislation for carrying into effect such act. The failure of the governing body of any such municipality to do so shall be a violation of the Civil Service Act and shall be punishable as such.



19-1843 Municipality; duty to provide quarters and equipment; failure; effect.

The governing body of every municipality subject to the Civil Service Act shall provide the commission with suitable and convenient rooms and accommodations and cause the same to be furnished, heated, lighted, and supplied with all office supplies and equipment necessary to carry on the business of the commission and with such clerical assistance as may be necessary, all of which is to be commensurate with the number of persons in each such municipality subject to the Civil Service Act. Failure upon the part of the governing body to do so shall be a violation of the Civil Service Act and shall be punishable as such.



19-1844 Municipality; duty to create commission; failure; effect.

Within ninety days after a municipality becomes subject to the Civil Service Act, it shall be the duty of the governing body of such municipality subject to such act to create a civil service commission, as provided in section 19-1827, and the failure upon the part of such governing body to do so shall be a violation of the Civil Service Act and shall be punishable as such.



19-1845 Commission; duty to organize; rules and regulations; failure; effect.

It shall be the duty of each commission appointed subject to the Civil Service Act to immediately organize and adopt and promulgate procedural rules and regulations, consistent with the purpose of such act, to carry out such act. The failure upon the part of such commission or any individual member to do so shall be a violation of the Civil Service Act and shall be punishable as such.

The commission must timely make rules and regulations but absence of such does not prevent discharge for reasons set out in statute. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).



19-1846 Municipality; duty to make appropriation.

It shall be the duty of each municipality subject to the Civil Service Act to appropriate each fiscal year, from the general funds of such municipality, a sum of money sufficient to pay the necessary expenses involved in carrying out the purposes of such act, including, but not limited to, reasonable attorney's fees for any special counsel appointed by the commission when the municipal attorney is not authorized by the appointing authority to represent the commission. The appointing authority may establish the hourly or monthly rate of pay of such special counsel.



19-1847 Violations; penalty.

Any person who shall willfully violate any of the provisions of the Civil Service Act shall be guilty of a Class IV misdemeanor.



19-1848 Merger of commissions; agreement; applicability of act; exceptions.

(1) Any two or more cities of the first class which have civil service commissions may merge their commissions by an agreement.

(2) The agreement shall state the date of creation of the merged commission. Upon the date of creation of the merged commission, the existing commissions shall be dissolved without further action by the governing body. The dissolution of an existing commission and the resulting loss of authority by the members of the existing commissions shall not be deemed a removal from office under subsection (3) of section 19-1827. Members of the existing commissions are eligible for appointment to the merged commission.

(3) The Civil Service Act shall be applicable to a merged commission except as provided in the following provisions:

(a) A merged commission shall consist of three, five, seven, or nine members, as provided in the agreement;

(b) Each city participating in the agreement shall appoint at least one member to the merged commission;

(c) Each member of such merged commission shall be a resident of one of the cities participating in the agreement for at least three years immediately preceding his or her appointment;

(d) The term of office of each member of the merged commission shall be as provided in the agreement, except that such term shall not exceed six years. The agreement may provide for staggered terms of office for the initial members of the merged commission;

(e) At the time of appointment, not more than four members of a seven-member commission nor more than five members of a nine-member commission shall be of the same political party; and

(f) The appointing authority for purposes of appointing members to the merged commission shall be as defined in the act. The agreement shall provide for the appointing authority for the purpose of exercising all other powers of the appointing authority as described in the act.



19-1901 Repealed. Laws 1945, c. 36, § 1.



19-1902 Repealed. Laws 1945, c. 36, § 1.



19-1903 Repealed. Laws 1945, c. 36, § 1.



19-1904 Repealed. Laws 1945, c. 36, § 1.



19-1905 Repealed. Laws 1945, c. 36, § 1.



19-1906 Repealed. Laws 1945, c. 36, § 1.



19-1907 Repealed. Laws 1945, c. 36, § 1.



19-1908 Repealed. Laws 1945, c. 36, § 1.



19-1909 Repealed. Laws 1945, c. 36, § 1.



19-1910 Repealed. Laws 1945, c. 36, § 1.



19-1911 Repealed. Laws 1945, c. 36, § 1.



19-1912 Repealed. Laws 1945, c. 36, § 1.



19-1913 Repealed. Laws 1945, c. 36, § 1.



19-1914 Repealed. Laws 1945, c. 36, § 1.



19-1915 Repealed. Laws 1945, c. 36, § 1.



19-1916 Repealed. Laws 1945, c. 36, § 1.



19-1917 Repealed. Laws 1945, c. 36, § 1.



19-1918 Repealed. Laws 1945, c. 36, § 1.



19-1919 Repealed. Laws 1945, c. 36, § 1.



19-1920 Repealed. Laws 1945, c. 36, § 1.



19-1921 Repealed. Laws 1945, c. 36, § 1.



19-2001 Repealed. Laws 1971, LB 453, § 1.



19-2002 Repealed. Laws 1971, LB 453, § 1.



19-2003 Repealed. Laws 1971, LB 453, § 1.



19-2004 Repealed. Laws 1971, LB 453, § 1.



19-2005 Repealed. Laws 1971, LB 453, § 1.



19-2006 Repealed. Laws 1971, LB 453, § 1.



19-2007 Repealed. Laws 1971, LB 453, § 1.



19-2008 Repealed. Laws 1971, LB 453, § 1.



19-2009 Repealed. Laws 1971, LB 453, § 1.



19-2010 Repealed. Laws 1971, LB 453, § 1.



19-2011 Repealed. Laws 1971, LB 453, § 1.



19-2012 Repealed. Laws 1971, LB 453, § 1.



19-2013 Repealed. Laws 1971, LB 453, § 1.



19-2014 Repealed. Laws 1971, LB 453, § 1.



19-2015 Repealed. Laws 1971, LB 453, § 1.



19-2016 Repealed. Laws 1971, LB 453, § 1.



19-2017 Repealed. Laws 1971, LB 453, § 1.



19-2018 Repealed. Laws 1971, LB 453, § 1.



19-2019 Repealed. Laws 1971, LB 453, § 1.



19-2020 Repealed. Laws 1971, LB 453, § 1.



19-2021 Repealed. Laws 1971, LB 453, § 1.



19-2022 Repealed. Laws 1971, LB 453, § 1.



19-2023 Repealed. Laws 1971, LB 453, § 1.



19-2024 Repealed. Laws 1971, LB 453, § 1.



19-2025 Repealed. Laws 1971, LB 453, § 1.



19-2026 Repealed. Laws 1971, LB 453, § 1.



19-2027 Repealed. Laws 1971, LB 453, § 1.



19-2028 Repealed. Laws 1971, LB 453, § 1.



19-2029 Repealed. Laws 1971, LB 453, § 1.



19-2030 Repealed. Laws 1971, LB 453, § 1.



19-2031 Repealed. Laws 1971, LB 453, § 1.



19-2032 Repealed. Laws 1971, LB 453, § 1.



19-2033 Repealed. Laws 1971, LB 453, § 1.



19-2034 Repealed. Laws 1971, LB 453, § 1.



19-2035 Repealed. Laws 1971, LB 453, § 1.



19-2035.01 Repealed. Laws 1971, LB 453, § 1.



19-2036 Repealed. Laws 1971, LB 453, § 1.



19-2037 Repealed. Laws 1971, LB 453, § 1.



19-2038 Repealed. Laws 1971, LB 453, § 1.



19-2039 Repealed. Laws 1971, LB 453, § 1.



19-2040 Repealed. Laws 1971, LB 453, § 1.



19-2041 Repealed. Laws 1971, LB 453, § 1.



19-2042 Repealed. Laws 1971, LB 453, § 1.



19-2043 Repealed. Laws 1971, LB 453, § 1.



19-2044 Repealed. Laws 1971, LB 453, § 1.



19-2045 Repealed. Laws 1971, LB 453, § 1.



19-2046 Repealed. Laws 1971, LB 453, § 1.



19-2047 Repealed. Laws 1971, LB 453, § 1.



19-2048 Repealed. Laws 1971, LB 453, § 1.



19-2049 Repealed. Laws 1971, LB 453, § 1.



19-2050 Repealed. Laws 1971, LB 453, § 1.



19-2051 Repealed. Laws 1971, LB 453, § 1.



19-2052 Repealed. Laws 1971, LB 453, § 1.



19-2053 Repealed. Laws 1971, LB 453, § 1.



19-2054 Repealed. Laws 1971, LB 453, § 1.



19-2055 Repealed. Laws 1971, LB 453, § 1.



19-2056 Repealed. Laws 1971, LB 453, § 1.



19-2057 Repealed. Laws 1971, LB 453, § 1.



19-2101 Garbage disposal plants, systems and solid waste disposal areas; construction and maintenance; acquisition; eminent domain.

Cities of the first class, cities of the second class and villages shall have the power to purchase, construct, maintain and improve garbage disposal plants, systems or solid waste disposal areas, and purchase equipment for the operation thereof, for the use of their respective municipalities and the inhabitants thereof, and are hereby authorized and empowered to lease or to take land in fee within their corporate limits or without their corporate limits by donation, gift, devise, purchase or appropriation for rights-of-way and for construction and operation of such a disposal plant, system or solid waste disposal area.



19-2102 Garbage disposal plants, systems and solid waste disposal areas; tax; when authorized.

The cost thereof may be defrayed by the levy of a tax not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year or, when such tax is insufficient for such purpose, by the issuance of bonds of the municipality.



19-2103 Garbage disposal plants, systems and solid waste disposal areas; issuance of bonds; limitation on amount.

The question of issuing bonds for the purpose herein contemplated shall be submitted to the electors at any election held for that purpose, after not less than thirty days' notice thereof shall have been given by publication in some newspaper published and of general circulation in such municipality or, if no newspaper is published therein, then by posting in five or more public places therein. Such bonds may be issued only when a majority of the electors voting on the question approve their issuance. The bonds shall bear interest payable annually or semiannually, and shall be payable at any time the municipality may determine at the time of their issuance, but in not more than twenty years after their issuance. The aggregate amount of bonds that may be issued for the construction, installation or purchase of a garbage disposal plant, system or solid waste disposal area shall not exceed five percent of the taxable value of the property within such municipality as shown by the last annual assessment.



19-2104 Garbage disposal plants, systems and solid waste disposal areas; tax levy to pay bonds.

The council or board shall levy annually a sufficient tax to maintain and operate such system, plant or solid waste disposal area and to provide for the payment of the interest on and principal of any bonds that may have been issued as herein provided.



19-2105 Garbage disposal plants, systems and solid waste disposal areas; contracts.

The council or board of such municipality may also make and enter into a contract or contracts with any person, firm or corporation for the construction, maintenance or operation of a garbage disposal plant, system or solid waste disposal area.



19-2106 Garbage disposal; management and operation; rates and charges; collections; penalties.

When such system shall have been established, the municipality may provide by ordinance for the management and operation thereof, the rates to be charged for such service, including collection and disposal, the manner of payment and collection thereof and prescribe penalties for the violation of such ordinance, and do whatever is necessary to protect the general health in the matter of removal and disposal of garbage.



19-2107 Repealed. Laws 1992, LB 1257, § 105.



19-2108 Repealed. Laws 1981, LB 497, § 1.



19-2109 Repealed. Laws 1981, LB 497, § 1.



19-2110 Repealed. Laws 1981, LB 497, § 1.



19-2111 Garbage disposal; construction of section; existing facilities; zoning.

Nothing in section 19-2101 shall be construed so as to apply to or affect existing garbage disposal facilities or existing county zoning.



19-2112 Repealed. Laws 1992, LB 1257, § 105.



19-2113 Repealed. Laws 1992, LB 1257, § 105.



19-2201 Error in platting; corporate limits; city council or board of trustees; resolution; contents.

When any part of a city of the first or second class or village shall have been platted (1) the plat having been recorded with the register of deeds of the proper county for more than ten years; (2) the streets and alleys having been dedicated to the public and such city or village having accepted such dedication by maintenance and use of the said streets and alleys, and the inhabitants of that part of such city or village having been subject to taxation including the levy of such city or village and having had the right of franchise in all the elections of such city or village for a period of more than ten years; and (3) such part of such city or village is contiguous and adjacent to such corporate city or village or a properly annexed addition thereto; but, when there is error in the platting thereof or the proceeding to annex the part of such city or village which renders the annexation ineffectual or where there is a total lack of an attempted annexation of record, the council or board of trustees of such city or village may by resolution correct the corporate limits, if adopted by a two-thirds vote of all members of such council or board of trustees. The resolution shall describe the part of such city or village in general terms, direct the proper officers of the city or village to make application to the district court of the county in which such territory lies for the correction and reestablishment of the corporate limits of such city or village. The resolution, and the vote thereon, shall be spread upon the records of the council or board.



19-2202 Error in platting; application; district court; contents.

The application presented to the district court of the county in which the territory lies shall: (1) Contain a recital of the resolution of the council or board of trustees for correction and reestablishment of the corporate limits and the vote thereon; (2) set forth the name of the plat or plats, the date of record, the book and page of the record book in which such plat or plats have been recorded, and the book and page of the record in which the original charter and annexations, if any there be, are recorded; (3) describe in general terms the area contained within the corporate limits and the territory affected by the corrections and reestablishment sought; (4) set forth the streets and alleys of such area which are maintained or used; and (5) be supported by exhibits consisting of a certificate of the county treasurer of the county in which the territory lies showing the years for which the real estate and the property therein situated shall have been subject to the tax levy of such city or village and a certificate of the city or village clerk or other officer having custody of the sign-in registers for elections of the city or village in which the territory lies showing the years during which the inhabitants thereof enjoyed the right of franchise in the elections of such city or village. The application shall pray for an order of the district court correcting and reestablishing the corporate limits of the city or village to include such territory.



19-2203 Error in platting; application; order to show cause; contents; publication.

If it shall appear to the judge of the district court that such application is properly filed, he or she shall make an order directing all persons owning real estate or having an interest in real estate situated in such part of such city or village, giving the name of the plat as recorded as well as a general description of the territory affected by the proposed correction and reestablishment of corporate limits, to appear before him or her at a time and place to be specified, not less than four and not more than ten weeks from the time of making such order, to show cause why a decree correcting and reestablishing the corporate limits of such city or village should not be entered. The notice of such order to show cause shall be made by publication in a legal newspaper published in such city or village if there is any printed in such city or village and, if there is not, in some legal newspaper printed in the county having general circulation in such city or village. If no legal newspaper is printed in the county, such notice shall be published in a legal newspaper having general circulation in such city or village. The notice shall be published four consecutive weeks in such newspaper and shall contain a summary statement of the object and prayer of the application, mention the court where it is filed, and notify the persons interested when they are required to appear and show cause why such decree should not be entered.



19-2204 Error in platting; application; district court; hearing; order; appeal.

If the court finds that the allegations of the application are true and that the conditions set forth in section 19-2201 exist, a decree shall be entered correcting any errors or omissions in the platting and annexation of the territory, reestablishing the corporate limits of the city or village, and barring any future challenge of the validity of the proceedings. A certified copy of the decree shall be recorded in the office of the register of deeds of the county in which the territory lies. Appeals may be taken from the district court to the Court of Appeals as in other civil actions.



19-2301 Parking meters; acquisition, erection, maintenance, operation; ordinance.

The governing body of any city of the first class, city of the second class, or village may enact ordinances providing for the acquisition, establishment, erection, maintenance, and operation of a system of parking meters or other similar mechanical devices requiring a reasonable deposit from those who park vehicles for stipulated periods of time in certain areas of such a city or village in which the congestion of vehicular traffic is such that the public convenience and safety require such regulation.

First-class city could regulate parking on city street. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).



19-2302 Revenue; disposition.

The proceeds derived from the use of the parking meters or other similar mechanical devices, referred to in sections 19-2301 to 19-2304, shall be placed in the traffic and safety fund and shall be used by such a city or village referred to in section 19-2301; first, for the purpose of the acquisition, establishment, erection, maintenance, and operation of the system; second, for the purpose of making the system effective; and third, for the expenses incurred by and throughout such a city or village in the regulation and limitation of vehicular parking, traffic relating to parking, traffic safety devices, signs, signals, markings, policing, lights, traffic surveys, and safety programs.



19-2303 Terms, defined.

As used in sections 19-2301 to 19-2304, unless the context otherwise requires: Proceeds shall mean any money collected from or by reason of parking meters or other similar mechanical devices installed by any city of the first or second class or village, including revenue received by reason of any schedule of accelerated charges, to be fixed by ordinance. Accelerated charges may include, but need not be limited to, charges fixed by ordinance for parking in controlled or regulated areas without payment in advance of required parking fees or payments, but shall not include judicially imposed fines and penalties.



19-2304 Regulation and control of parking vehicles; other means.

Nothing contained in sections 19-2301 to 19-2304 shall prohibit the governing body of any city of the first class, city of the second class, or village from employing any and all other ways and means to regulate and control vehicular parking in such a city or village either in conjunction with a system of meters or devices or exclusive and independent thereof.



19-2401 Municipal improvements; combination of projects; notice; allocation of cost.

(1) Any city of the first or second class or village when constructing any municipal improvement or public works may combine two or more similar pending projects although authorized by separate ordinances and located in separate improvement districts for the purpose of advertising for bids for the construction of such projects, and for the further purpose of awarding one contract for the construction of such two or more similar pending projects.

(2) The published notice may set forth the engineer's lump-sum estimate of the total cost for the aggregate of all work to be performed in the combined districts and shall (a) enumerate the estimated quantities of work to be done in each separate district; and (b) call for an aggregate bid on all work to be performed in the combined districts, broken down in such a manner as will accurately reflect unit prices for such estimated quantities, so that, notwithstanding that such a submitted aggregate or alternate aggregate bid may be accepted, the actual cost of the construction of each of such projects may be allocated by any such city or village to the improvement district in which it is located for the purpose of levying any authorized special assessments to defray, in whole or in part, such cost of construction of such projects.

(3) Any such city or village may also request alternate aggregate bids for such projects.

Notice to affected property owners is not required when a city creates a water district under this section. Purdy v. City of York, 243 Neb. 593, 500 N.W.2d 841 (1993).



19-2402 Water service; sanitary sewer service; extension districts; ordinance; contents.

(1) Whenever the city council of any city of the first or second class or the board of trustees of a village deems it necessary and advisable to extend municipal water service or municipal sanitary sewer service to territory beyond the existing systems, such municipal officials may, by ordinance, create a district or districts to be known as sanitary sewer extension districts or water extension districts for such purposes, and such district or districts may include properties within the corporate limits of the municipality and the extraterritorial zoning jurisdiction as established pursuant to section 16-901 or 17-1002.

(2) The owners of lots and lands abutting upon a street, avenue, or alley, or part thereof, may petition the council or board to create a sanitary sewer extension district or a water extension district. The petition shall be signed by owners representing at least two-thirds of the front footage abutting upon the street, avenue, or alley, or part thereof, within the proposed district, which will become subject to an assessment for the cost of the improvement.

(3) If creation of the district is not initiated by petition, a vote of at least three-fourths of all the members of the council or board shall be required to adopt the ordinance creating the district.

(4) Such ordinance shall state the size and kind of sewer mains or water mains proposed to be constructed in such district and shall designate the location and terminal points thereof. Such ordinance shall also refer to the plans and specifications for such utility extensions which shall have been made and filed with the municipal clerk by the municipal engineer prior to the introduction of the ordinance, and the city or village engineer at the time of filing such plans and specifications shall make and file an estimate of the total cost of the proposed utility extension. The ordinance shall also state the outer boundaries of the district or districts in which it is proposed to make special assessments.

(5) Upon creation of an extension district, whether by vote of the governing body or by petition, the council or board shall order the sewer extension main or water extension main laid and, to the extent of special benefit, assess the cost thereof against the property which abuts upon the street, avenue, or alley, or part thereof, which is located in the district.

Water extension districts established pursuant to this section must consist of territory beyond the existing municipal water system. Garden Dev. Co. v. City of Hastings, 231 Neb. 477, 436 N.W.2d 832 (1989).

Ordinance creating sanitary sewer extension district was void for failure to state the outer boundaries of the district; either a course or a distance was in error. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).

A water extension district is an area of land or contiguous tracts of land located apart and outside and served by an existing municipal water system, wherein water extension mains are to be constructed and service extended. Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975).

Special assessments are charges imposed by law on land to defray the expense of a local municipal improvement on the theory that the property owner has received special benefits therefrom in excess of the benefits accrued to people generally, and a property owner who attacks a special assessment as void has the burden of establishing its invalidity. Midwest Development Corp. v. City of Norfolk, 192 Neb. 475, 222 N.W.2d 566 (1974).



19-2403 Water service; sanitary sewer service; extension districts; connection compelled; penalty; assessments.

(1) When the extension of the sewer or water service involved in an extension district created pursuant to section 19-2402 is completed, the municipality shall compel all proper connections of occupied properties in the district with the extension and may provide a penalty for failure to comply with regulations of the municipality pertaining to the district.

(2) In case any property owner neglects or fails, for ten days after notice, either by personal service or by publication in some newspaper published and of general circulation in the municipality, to comply with municipal regulations pertaining to municipal water service or municipal sanitary service extensions or to make connections of his or her property with such utility service, the city council or board of trustees may cause the same to be done, assess the cost thereof against the property, and collect the same in the manner provided for the collection of general municipal taxes.



19-2404 Sanitary sewer extension mains; water extension mains; special assessments; maturity; interest; rate.

(1) Except as provided in subsection (2) of this section, special assessments for sanitary sewer extension mains or water extension mains in a district shall be levied at one time and shall become delinquent in equal annual installments over a period of years equal to the number of years for which the bonds for such project were issued pursuant to section 19-2405. The first installment becomes delinquent fifty days after the making of such levy. Subsequent installments become delinquent on the anniversary date of the levy. Each installment, except the first, shall draw interest at the rate set by the city council or board of trustees from the time of such levy until such installment becomes delinquent. After an installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon until such installment is collected and paid. Such special assessments shall be collected and enforced as in the case of general municipal taxes and shall be a lien on such real estate from and after the date of the levy. If three or more of such installments become delinquent and unpaid on the same property, the city council or the board of trustees may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the name of its record title owner and shall provide that all future installments shall become delinquent upon the date fixed. A copy of such resolution shall be published one time in a legal newspaper of general circulation published in the municipality or, if none is published in such municipality, in a legal newspaper of general circulation in the municipality. After the fixed date such future installments shall be deemed to be delinquent and the municipality may proceed to enforce and collect the total amount due including all future installments.

(2) If the city or village incurs no new indebtedness pursuant to section 19-2405 for any water service extension or sanitary sewer extension in a district, the special assessments for such improvements shall be levied at one time and shall become delinquent in equal annual installments over such period of years as the city council or board of trustees determines at the time of making the levy to be reasonable and fair.



19-2405 Water service; sanitary sewer service; extension districts; bonds; interest; issuance.

For the purpose of paying the cost of any such water service extension or sanitary sewer service extension, in any such district, the city council or board of trustees may, by ordinance, cause bonds of the municipality to be issued, called district water service extension bonds of district No. .... or district sanitary sewer service extension bonds of district No. ...., payable in not exceeding twenty years from date and to bear interest payable annually or semiannually with interest coupons attached. The ordinance effectuating the issuance of such bonds shall provide that the special tax and assessments shall constitute a sinking fund for the payment of such bonds and interest. If a written protest, signed by owners of the property located in the improvement district and representing a majority of the front footage which may become subject to assessment for the cost of the improvement, is filed with the municipal clerk within three days before the date of the meeting for the consideration of such ordinance, such ordinance shall not be passed. The entire cost of such water extension mains or sanitary sewer extension mains in any such street, avenue, or alley may be chargeable to the private property therein and may be paid by the owner of such property within fifty days from the levy of such special taxes and assessments, and thereupon such property shall be exempt from any lien for the special taxes and assessments. The bonds shall not be sold for less than their par value. If the assessment or any part thereof fails or for any reason is invalid, the governing body of the municipality may, without further notice, make such other and further assessments on the lots and lands as may be required to collect from the lots and lands the cost of the improvement, properly chargeable as provided in this section. In lieu of such general obligation bonds, the municipality may issue revenue bonds as provided in section 18-502, to pay all or part of the cost of the construction of such improvement.



19-2406 Water service; sanitary sewer service; extension districts; warrants; interest; issuance; contractor; interest.

For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and council or the chairman and board of trustees, as the case may be, upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof and upon the completion and acceptance of the work issue a final warrant for the balance due the contractor, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as provided in section 19-2405, and which shall bear interest at such rate as the mayor and council or chairman and board of trustees, as the case may be, shall order. The city or village shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. Said warrants shall be registered in the manner provided for the registration of other warrants, and called and paid whenever there are funds available for that purpose in the manner provided for the calling and paying of other warrants. For the purpose of paying said warrants and the interest thereon from the time of their registration until paid, the special assessments hereinbefore provided for shall be kept as they are paid and collected in a fund to be designated as the sewer and water service extension fund.



19-2407 Water service; sanitary sewer service; extension districts; special assessments; levy; collection.

Special assessments may be levied by the mayor and city council or chairperson and board of trustees, as the case may be, for the purpose of paying the cost of constructing extension water mains or sanitary service connections, as provided in sections 19-2402 to 19-2407. Such assessments shall be levied on the real property lying and being within the utility main district in which such extension mains may be situated to the extent of benefits to such property by reason of such improvement. The benefits to such property shall be determined by the mayor and council, or chairperson and board of trustees, as the case may be, sitting as a board of equalization after notice to property owners, as provided in other cases of special assessment. After the mayor and council, or chairperson and board of trustees, sitting as such board of equalization, shall find such benefits to be equal and uniform, such levy may be made according to the front footage of the lots or real estate within such utility district, or according to such other rule as the board of equalization may adopt for the distribution or adjustment of such cost upon the lots or real estate in such district benefited by such improvement. All such special assessments shall be collected in the same manner as general municipal taxes and shall be subject to the same penalty.



19-2408 Combined improvements; legislative intent.

The Legislature finds that it is advantageous to cities of the first class, cities of the second class, and villages and to the inhabitants thereof to authorize such cities and villages to make various street improvements and install water mains and sewer lines as a single project when the aggregate cost of the individual improvement does not exceed fifty thousand dollars and the aggregate cost of all improvements in a single project does not exceed two hundred thousand dollars, in lieu of the cities and villages making such improvements as separate projects.



19-2409 Combined improvements; authorized.

Any city of the first class, city of the second class, or village may pave, repave, macadamize, gravel, curb, and gutter streets, avenues, or alleys and do any grading or work incidental in connection therewith and install water mains and sewer lines, either sanitary or storm or a combination sewer, in any improvement district or make any one, or a combination, of the above improvements, as a single project by following the Combined Improvement Act, if the total estimated costs do not exceed the dollar limitations in section 19-2408.



19-2410 Combined improvements; petition; contents; authority of governing body.

Whenever a petition, signed by sixty percent of the owners of all real property in the proposed improvement district, is presented to the city council or board of trustees of the village setting forth (1) the property to be included in the improvement district, (2) the improvement or improvements authorized by the Combined Improvement Act which they desire made in such district in reasonable detail and stating the location of each, and (3) an estimate of the cost of the improvement, which estimate does not exceed the dollar limitations in section 19-2408, the city council or board of trustees of the village shall cause the petition to be examined and the estimate of cost of the improvement verified. If the petition is found correct, the city council or board of trustees of the village shall by ordinance create an improvement district consecutively numbered, known as Improvement District No. ........., and cause the improvements to be made if such can be done within such dollar limitations.



19-2411 Combined improvements; district; creation; notice; objections.

The city council or board of trustees of a village may without petition create an improvement district and cause one or more of the improvements specified in section 19-2409 to be made in the district. The ordinance shall designate the property included within the district or the outer boundaries thereof, the improvement or improvements to be made in the district, and the total estimated cost of the improvements, which shall not exceed the dollar limitations in section 19-2408. After passage, approval, and publication of the ordinance the city or village clerk shall cause notice of the creation of such district to be published for two consecutive weeks in a newspaper published or of general circulation in the city or village, or in lieu of publication cause such notice to be served personally or by certified mail on all owners of real property located within the district. If a majority of the owners of all the real property in the district file written objections to the creation of the district with the city or village clerk within twenty days after the first publication of such notice or within twenty days after the date of mailing or service of written notice on the property owners in the district, the city or village shall not proceed further and shall repeal such ordinance. If no such objections are filed, the city shall proceed with making the improvements.



19-2412 Combined improvements; contract; bids; warrants; payment; interest.

The contract shall be let and the improvements made in the same manner as required for street improvements. The city council or board of trustees of the village may direct the improvements to be made under a single contract or that separate bids be taken for the street improvement, installation of water mains and installation of sewers, but the aggregate of said contracts shall not exceed the estimate as shown in the ordinance creating the district. For the purpose of making partial payment as the work progresses warrants may be issued by the mayor and city council or the board of trustees of the village upon certificate of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuance of the project in an amount not exceeding ninety-five percent of the cost thereof, which warrants shall be redeemed and paid from the amounts received on the special assessments or from the sale of bonds issued to pay the cost of the project as provided in section 19-2414. The city or village shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor.



19-2413 Combined improvements; acceptance; special assessments; levy; maturity.

On the completion and acceptance of the improvement or improvements, the mayor and city council or the board of trustees of the village may cause special assessments to be levied against the property in the district specially benefited by the improvement or improvements to the extent that said property is specially benefited in the manner and form provided for levying special assessments for street improvements under the provisions of sections 17-509 to 17-515, and the special assessments shall mature and bear interest the same as provided for special assessments for paving.



19-2414 Combined improvements; acceptance; bonds; interest; issuance; maturity; proceeds; disposition.

After the completion and acceptance of the improvement or improvements, the city or village may issue and sell its negotiable coupon bonds to be known as public improvement bonds in an amount not exceeding the balance of the unpaid cost of the improvement or improvements. The bonds shall be payable in not to exceed twenty years from date and bear interest payable annually or semiannually. All money collected from the special assessments shall be placed in a sinking fund to pay the cost of the improvement or improvements and the bonds issued under the Combined Improvement Act.



19-2415 Combined improvements; act, how cited.

Sections 19-2408 to 19-2415 shall be known and may be cited as the Combined Improvement Act.



19-2416 Limited street improvement district; creation; purpose; ordinance; notice; procedure.

The governing body of any city of the first or second class or of any village may by ordinance create a limited street improvement district for the sole purpose of grading, curbing and guttering any unpaved street or streets or curbing and guttering any paved or unpaved street or streets in the city or village and each district shall be designated as Street Grading, Curbing and Guttering District No. ..... or as Curbing and Guttering District No. ...., as the case may be. The mayor or chairman of the board of trustees and clerk shall, after the passage, approval and publication of such ordinance, publish notice of the creation of any such district or districts one time each week for three weeks in a daily or weekly newspaper of general circulation in the city or village. After the passage, approval and publication of such ordinance and the publication of such notice, the procedure of the mayor and council or chairman and board of trustees in reference to such improvement shall be in accordance with the applicable provisions of sections 16-620 to 16-655 or 17-508 to 17-520.



19-2417 Sidewalks; construct, replace, repair; districts; contract.

The mayor and council of any city of the first class or second class or the board of trustees of any village shall have the power to construct, replace, repair, or otherwise improve sidewalks within such city or village. Whenever the mayor and council of a city or board of trustees of a village shall by resolution passed by a three-fourths vote of all members of such council or board of trustees determine the necessity for sidewalk improvements, the mayor and council or board of trustees shall by ordinance create a sidewalk district, and shall cause such improvements to be made, and shall contract therefor.



19-2418 Sidewalks; construct, replace, repair; districts; special assessments; payment.

The mayor and city council or board of trustees shall levy special assessments on the lots and parcels of land abutting on or adjacent to the sidewalk improvements specially benefited thereby in such district in proportion to the benefits, to pay the cost of such improvement. All special assessments shall be a lien on the property on which levied from the date of the levy until paid. The special assessment for the sidewalk improvement shall be levied at one time and shall become delinquent as follows: One-seventh of the total assessment shall become delinquent in ten days after such levy; one-seventh in one year; one-seventh in two years; one-seventh in three years; one-seventh in four years; one-seventh in five years; and one-seventh in six years. Each of such installments, except the first, shall draw interest at the rate of not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of the levy until the installment becomes delinquent. If the installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon as in the case of other special assessments. All such special assessments shall be made and collected in accordance with the procedure established for paving assessments for the particular city or village.



19-2419 Sidewalks; construct, replace, repair; districts; bonds; general obligation; interest; payment.

For the purpose of paying the cost of sidewalk improvements in any sidewalk district, the mayor and council or board of trustees shall have the power and may, by ordinance, cause to be issued bonds of the city or village, to be called Sidewalk Bonds of District No. ...., payable in not exceeding six years from date, and to bear interest annually or semiannually, with interest coupons attached. Such bonds shall be general obligations of the city or village, with principal and interest payable from a fund made up of the special assessments collected and supplemented by transfers from the general fund to make up any deficiency in the collection of the special assessments. For the purpose of making partial payments as the work progresses, warrants bearing interest may be issued by the mayor and council, or the board of trustees, upon certificate of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuance of the project, in a sum not exceeding ninety-five percent of the cost thereof, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as aforesaid. The city or village shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor.



19-2420 Sewage and water facilities; acquire by gift or purchase from federal government; rates.

A city of the first or second class may acquire by gift or purchase from the federal government or any agency thereof sewer lines and sewage disposal systems, waterworks, and water distribution systems, whether within or without the corporate limits, and operate and extend the same, even though such system or systems are or may be and continue to be wholly disconnected and separate from any such utility system already belonging to such city, when, in the judgment of the mayor and council of such a city not having a board of public works or of its board of public works in such a city having such board, it is beneficial to any such city to do so. For the purpose of acquiring, maintaining, operating, and extending any such system any such city of the first or second class may use funds from any sewer, water or electrical system presently owned and operated by it, without prior appropriation of such funds, and any other funds lawfully available for such purpose.

Rates charged for the use of any system or works so acquired shall be reasonable and based on cost properly allocable to the customers of any such system.



19-2421 Leases authorized; term; option to purchase.

The mayor and council of any city of the first or second class and the chairman and board of trustees of any village, in addition to other powers granted by law, may enter into contracts for lease of real or personal property for any purpose for which the city or village is authorized by law to purchase property or construct improvements. Such leases shall not be restricted to a single year, and may provide for the purchase of the property in installment payments.



19-2422 Special assessment; appeal; district court; powers; tried de novo.

Any owner of real property who feels aggrieved by the levy of any special assessment by any city of the first or second class or village may appeal from such assessment, both as to the validity and amount thereof, to the district court of the county where such assessed real property is located. The issues on such appeal shall be tried de novo. The district court may affirm, modify, or vacate the special assessment, or may remand the case to the local board of equalization for rehearing.

This section provides a taxpayer with a means by which his or her constitutional challenges to a special tax assessment can be fairly and fully adjudicated. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

Plaintiffs did not waive their right to contest the assessment for a sanitary sewer extension district by failing to file notice of appeal within 10 days of the levy. Plaintiffs attacked the formation of the district, not the amount of assessments that have been levied against their property. A special assessment is subject to collateral attack for a fundamental defect. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).

A landowner's right to challenge the validity and amount of a special assessment pursuant to this section is not waived when such landowner attains a deferral of payment of the assessment, pursuant to sections 19-2425 to 19-2431. Brown v. City of York, 227 Neb. 183, 416 N.W.2d 574 (1987).



19-2423 Special assessment; notice of appeal; time; bond; costs.

The owner appealing shall, within ten days from the levy of such special assessment, file a notice of appeal with the city or village clerk, and shall post a bond in the amount of two hundred dollars conditioned that such appeal shall be prosecuted without delay and the appellant shall pay all costs charged against him.

Plaintiffs did not waive their right to contest the assessment for a sanitary sewer extension district by failing to file notice of appeal within 10 days of the levy. Plaintiffs attacked the formation of the district, not the amount of assessments that have been levied against their property. A special assessment is subject to collateral attack for a fundamental defect. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).



19-2424 City or village clerk; prepare transcript; cost; indigent appellant.

(1) Upon the request of the owner appealing a special assessment and the payment by him or her of the estimated cost of preparation of the transcript to the city or village clerk or such clerk's designee, the city or village clerk shall cause a complete transcript of the proceedings before such city or village to be prepared. The cost of preparing the transcript shall be calculated in the same manner as the calculation of the fee for a court reporter for the preparation of a bill of exceptions as specified by rules of practice prescribed by the Supreme Court. At such time as the completed transcript is provided to the appellant, the appellant shall pay the amount of the cost of preparation which is in excess of the estimated cost already paid or shall receive a refund of any amount in excess of the actual cost. An appellant determined to be indigent shall not be required to pay any costs associated with such transcript preparation.

(2) For purposes of this section, indigent means the inability to financially pursue the appeal without prejudicing the appellant's ability to provide economic necessities for the appellant or the appellant's family. Indigency shall be determined by the court having jurisdiction over the appeal upon motion of the appellant. The court shall make a reasonable inquiry to determine the appellant's financial condition and shall consider such factors as the appellant's income, the availability to the appellant of other resources, including real and personal property, bank accounts, social security benefits, and unemployment or other benefits, the appellant's normal living expenses, the appellant's outstanding debts, the number and age of the appellant's dependents, and other relevant circumstances.



19-2425 Special assessment; file petition on appeal and transcript with district court; time.

The appellant shall file his petition on appeal in the district court, together with a transcript of the proceedings before such city or village, within thirty days from the date of the levy of such special assessment.

A landowner's right to challenge the validity and amount of a special assessment pursuant to section 19-2422 is not waived when such landowner attains a deferral of payment of the assessment, pursuant to sections 19-2425 to 19-2431. Brown v. City of York, 227 Neb. 183, 416 N.W.2d 574 (1987).



19-2426 Irrigation or drainage ditch, canal, or lateral; wall, enclose, or cover; procedure.

Any first- or second-class city or village may wall, enclose, or cover in a manner that will not restrict or impair the intended purpose, function, or operation of a segment of any irrigation or drainage ditch, canal, or lateral, whether on public or private property, which lies within the corporate limits of such city or village, and for this purpose may acquire and hold land or an interest in land. Nothing in this section shall be construed to authorize the taking of property without payment of compensation when required by law. Such city or village may undertake and finance a project authorized by this section either independently or jointly with any person owning or operating such irrigation ditch, canal, or lateral; Provided, that if such project is undertaken independently, the owner or operator of such irrigation ditch, canal, or lateral shall approve the design of the project prior to any construction.



19-2427 Improvement district; adjacent land; how treated; special assessments.

Any city of the first or second class or village may include land adjacent to such city or village when creating an improvement district, such as a sewer, paving, water, water extension, or sanitary sewer extension district. The city council or board of trustees may levy a special assessment for the costs of such improvements upon the properties found specially benefited thereby, except as provided in sections 19-2428 to 19-2431.



19-2428 Improvement district; land within agricultural use zone; how treated.

(1) Whenever the governing body of a city of the first or second class or village creates an improvement district as specified in section 19-2427 which includes land adjacent to such city or village and such adjacent land is within an agricultural use zone and is used exclusively for agricultural use, the owners of record title of such adjacent land may apply for a deferral from special assessments pursuant to sections 19-2428 to 19-2431.

(2) For purposes of sections 19-2428 to 19-2431:

(a) Agricultural use means the use of land as described in section 77-1359, so that incidental use of the land for nonagricultural or nonhorticultural purposes shall not disqualify the land; and

(b) Agricultural use zone means designation of any land predominantly for agricultural or horticultural use by any political subdivision pursuant to sections 19-924 to 19-933, Chapter 14, article 4, Chapter 15, article 9, Chapter 16, article 9, Chapter 17, article 10, or Chapter 23, article 1. The primary objective of the agricultural use zoning shall be to preserve and protect agricultural activities and the potential for the agricultural, horticultural, or open use of land. Uses to be allowed on such lands include primarily agricultural-related or horticultural-related uses, and nonagricultural or nonhorticultural industrial, commercial, or residential uses allowed on such lands shall be restricted so that they do not conflict with or detract from this objective.



19-2429 Agricultural land within improvement district; deferral of special assessment; procedure.

(1) Any owner of record title eligible for the deferral granted by section 19-2428 shall, to secure such assessment, make application to the city council or board of trustees of any city of the first or second class or village within ninety days after creation of an improvement district as specified in section 19-2427 which includes land adjacent to such city or village which is within an agricultural use zone and is used exclusively for agricultural use.

(2) Any owner of record title who makes application for the deferral provided by sections 19-2428 to 19-2431 shall notify the county register of deeds of such application in writing prior to approval by the city council or board of trustees.

(3) The city council or board of trustees shall approve the application of any owner of record title upon determination that the property (a) is within an agricultural use zone and is used exclusively for agricultural use and (b) the owner has complied with subsection (2) of this section.



19-2430 Agricultural land within improvement district; deferral of special assessment; termination; when.

The deferral provided for in sections 19-2428 to 19-2431 shall be terminated upon any of the following events:

(1) Notification by the owner of record title to the city council or board of trustees to remove such deferral;

(2) Sale or transfer to a new owner who does not make a new application within sixty days of the sale or transfer, except as provided in subdivision (3) of this section;

(3) Transfer by reason of death of a former owner to a new owner who does not make application within one hundred twenty-five days of the transfer;

(4) The land is no longer being used as agricultural land; or

(5) Change of zoning to other than an agricultural zone.



19-2431 Agricultural land within improvement district; payment of special assessments; when; interest; lien.

(1) Whenever property which has received a deferral pursuant to sections 19-2428 to 19-2431 becomes disqualified for such deferral, the owner of record title of such property shall pay to the city or village an amount equal to the total amount of special assessments which would have been assessed against such property, to the extent of special benefits, had such deferral not been granted. Interest upon the special assessments shall be deferred and shall accrue from the time the property becomes disqualified for deferral. The interest rate shall be the same as was charged to other property owners within the special assessment district in question and amortized over a term to coincide with the original amortization period.

(2) In cases where the deferral provided by sections 19-2428 to 19-2431 is terminated as a result of a sale or transfer described in subdivision (2) or (3) of section 19-2430, the lien for assessments and interest shall attach as of the day preceding such sale or transfer.



19-2432 Special assessment; division or subdivision of land; reapportionment; procedure; notice; hearing; aggrieved owner; appeal; governing body; duties.

(1) Whenever a tract of land against which a special assessment has been levied is divided or subdivided by any platting, replatting, or other form of division creating separate lots or tracts, the governing body of any city of the first class, city of the second class, or village which has levied such special assessments may (a) on application of the owner of any part of the tract or (b) on its own motion, determine the apportionment of such special assessment remaining unpaid among the various lots and parcels in the tract resulting from the division or subdivision. Any such reapportionment shall be on such fair and equitable terms as the governing body shall determine after notice and hearing on the reapportionment. No reapportionment of a special assessment shall be done on a tract of land if a tax sale certificate has been issued for such tract or if the special assessment being reapportioned is delinquent.

(2) Notice of hearing on the reapportionment shall be given by publication one time in a newspaper published or of general circulation in the city or village not less than ten days prior to the hearing. Notice of the hearing shall be sent by mail to the owners of record title of each lot or parcel affected by any proposed or determined reapportionment in the same manner as is required under section 25-520.01.

(3) In making the determination as to reapportionment, the governing body shall take into consideration its own requirements as to security for payment of the amounts owing and may, if determined appropriate, allocate based upon either front footage or square footage or other such method or reapportionment as may be determined appropriate based upon the facts and circumstances. No such reapportionment shall result in a reduction or remittance of the total amount originally assessed and then remaining outstanding and unpaid. Notice of the reapportionment when determined shall be sent by mail to the owners of record title of each lot or parcel affected by the reapportionment.

(4) Any notice required under this section may be waived in writing by any owner of any lot or parcel affected by any reapportionment.

(5) Any owner of real property who feels aggrieved by the reapportionment of any special assessment under this section may appeal such reapportionment in the same manner as applies for appeals from special assessments under sections 19-2422 to 19-2425, but only matters related to such reapportionment shall be considered upon any such appeal.

(6) The governing body shall file notice of any reapportionment of a special assessment with the county treasurer of the county where the lot or parcel is located.



19-2501 Transferred to section 13-1111.



19-2501.01 Transferred to section 13-1112.



19-2502 Transferred to section 13-1113.



19-2503 Transferred to section 13-1114.



19-2504 Transferred to section 13-1115.



19-2505 Transferred to section 13-1116.



19-2506 Transferred to section 13-1118.



19-2507 Transferred to section 13-1117.



19-2508 Repealed. Laws 1979, LB 217, § 9.



19-2509 Transferred to section 13-1119.



19-2510 Transferred to section 13-1120.



19-2511 Transferred to section 13-1121.



19-2601 Transferred to section 18-2101.



19-2602 Transferred to section 18-2102.



19-2602.01 Transferred to section 18-2102.01.



19-2603 Transferred to section 18-2103.



19-2604 Transferred to section 18-2104.



19-2605 Transferred to section 18-2105.



19-2606 Transferred to section 18-2106.



19-2607 Transferred to section 18-2107.



19-2608 Transferred to section 18-2108.



19-2609 Transferred to section 18-2109.



19-2610 Transferred to section 18-2110.



19-2611 Transferred to section 18-2111.



19-2612 Transferred to section 18-2112.



19-2613 Transferred to section 18-2113.



19-2614 Transferred to section 18-2114.



19-2615 Transferred to section 18-2115.



19-2616 Transferred to section 18-2116.



19-2617 Transferred to section 18-2117.



19-2618 Transferred to section 18-2118.



19-2619 Transferred to section 18-2119.



19-2620 Transferred to section 18-2120.



19-2621 Transferred to section 18-2121.



19-2622 Transferred to section 18-2122.



19-2623 Transferred to section 18-2123.



19-2624 Transferred to section 18-2124.



19-2625 Transferred to section 18-2125.



19-2626 Transferred to section 18-2126.



19-2627 Transferred to section 18-2127.



19-2628 Transferred to section 18-2128.



19-2629 Transferred to section 18-2129.



19-2630 Transferred to section 18-2130.



19-2631 Transferred to section 18-2131.



19-2632 Transferred to section 18-2132.



19-2633 Transferred to section 18-2133.



19-2634 Transferred to section 18-2134.



19-2635 Transferred to section 18-2135.



19-2636 Transferred to section 18-2136.



19-2637 Transferred to section 18-2137.



19-2638 Transferred to section 18-2138.



19-2639 Transferred to section 18-2139.



19-2640 Transferred to section 18-2140.



19-2641 Transferred to section 18-2141.



19-2642 Transferred to section 18-2142.



19-2643 Transferred to section 18-2143.



19-2644 Transferred to section 18-2144.



19-2701 Public utilities; service outside city; authorization; limitation on length of contracts.

A city of the first or second class may enter into a contract or contracts to sell electric, water, or sewer service to persons beyond the corporate limits of such a city when, in the judgment of the mayor and council of such a city not having a board of public works or of its board of public works in such a city having such board, it is beneficial to any such city to do so. No such contract shall run for a period in excess of twenty-five years. Such a city is hereby authorized and empowered to enter into contracts for the furnishing of electric service to persons, firms, associations, and corporations beyond the corporate limits of such a city.

City was given power to contract for the sale of water outside the city limits. Burger v. City of Beatrice, 181 Neb. 213, 147 N.W.2d 784 (1967).

The provisions of this section were modified by legislative act creating the Nebraska Power Review Board. City of Auburn v. Eastern Nebraska Public Power Dist., 179 Neb. 439, 138 N.W.2d 629 (1965).



19-2702 Transferred to section 70-1605.



19-2703 Transferred to section 70-1602.



19-2704 Transferred to section 70-1606.



19-2705 Transferred to section 70-1607.



19-2706 Transferred to section 70-1608.



19-2707 Repealed. Laws 1988, LB 792, § 16.



19-2708 Transferred to section 70-1609.



19-2709 Transferred to section 70-1610.



19-2710 Transferred to section 70-1611.



19-2711 Transferred to section 70-1612.



19-2712 Repealed. Laws 1988, LB 792, § 16.



19-2713 Transferred to section 70-1613.



19-2714 Transferred to section 70-1614.



19-2715 Transferred to section 70-1615.



19-2716 Transferred to section 70-1603.



19-2717 Transferred to section 70-1604.



19-2801 Repealed. Laws 1969, c. 119, § 6.



19-2802 Repealed. Laws 1969, c. 119, § 6.



19-2803 Repealed. Laws 1969, c. 119, § 6.



19-2804 Repealed. Laws 1969, c. 119, § 6.



19-2901 Act, how cited.

Sections 19-2901 to 19-2909 may be cited as the Nebraska Municipal Auditing Law.



19-2902 Terms, defined.

For purposes of the Nebraska Municipal Auditing Law, unless the context otherwise requires:

(1) Municipality or municipalities shall mean and include all incorporated cities of the first class, cities of the second class, and villages in this state;

(2) Municipal authority shall mean the city council, board of trustees of a village, or any other body or officer having authority to levy taxes, make appropriations, or approve claims for any municipality;

(3) Accountant shall mean a duly licensed public accountant or certified public accountant who otherwise is not an employee of or connected in any way with the municipality involved;

(4) Annual audit report shall mean the written report of the accountant and all appended statements and schedules relating thereto presenting or recording the findings of an examination or audit of the financial transactions, affairs, or financial condition of a municipality and its proprietary functions for the fiscal year immediately prior to the making of such annual report; and

(5) Fiscal year shall mean the fiscal year for the particular municipality involved or the fiscal year established in section 18-2804 for a proprietary function if different than the municipal fiscal year.



19-2903 Annual audit; independent accountant; when completed and reported; villages, waiver; public utility or other enterprise; separate audit and account.

The municipal authorities of each municipality shall cause an audit of the municipality's accounts to be made by a recognized independent and qualified accountant as expeditiously as possible following the close of the fiscal year for such municipality and to cover all financial transactions and affairs of the municipality for such preceding fiscal year. Such audit shall be made on a cash or accrual method at the discretion of the municipality. Such audit shall be completed and the annual audit report made by such accountant shall be submitted within six months after the close of the fiscal year in any event, unless an extension of time shall be granted by a written resolution adopted by the municipal authorities. A village may request a waiver of the audit requirement subject to the requirements of subdivision (4) of section 84-304. If a municipality other than a village owns or operates any type of public utility or other enterprise which substantially generates its own revenue, that phase of the affairs of such municipality shall be audited separately from the other functions of such municipality and the result shall appear separately in the annual audit report made by the accountant to the municipality and such audit shall be on an accrual basis and shall contain statements and materials which conform to generally accepted accounting principles. Any municipality, other than a village, operating its utilities through a board of public works may provide for an entirely separate audit, on an accrual basis, of such operations and report and by a different accountant than the one making the general audit. A village which is required to conduct an audit under subdivision (4) of section 84-304 and which owns or operates any type of public utility or other enterprise which substantially generates its own revenue shall have that phase of the village's affairs reported separately from the other functions of such village, the result of the audit shall appear separately in the annual audit report made by the accountant to the village, and the audit shall be on a cash or accrual basis at the discretion of the village.



19-2904 Annual audit; contents.

The annual audit report shall set forth, insofar as possible, the financial position and results of financial operations for each fund or group of accounts of the municipality. When the accrual method is selected for the annual audit report, such report shall be in accordance with generally accepted accounting principles. The annual audit report shall also include the professional opinion of the accountant with respect to the financial statements, or, if an opinion cannot be expressed, a declaration that the accountant is unable to express such an opinion with an explanation of the reasons why he cannot do so.



19-2905 Annual audit report; supplemental report; copies; filing; public records; retain for five years.

At least three copies of such annual audit report shall be properly signed and attested by the accountant; two copies shall be filed with the clerk of the municipality involved and one copy shall be filed with the Auditor of Public Accounts. The copy of the annual audit report submitted to the Auditor of Public Accounts shall be accompanied by a supplemental report, if appropriate, by the accountant making the audit identifying any illegal acts or indications of illegal acts discovered as a result of the audit.

The annual audit report filed, together with any accompanying comment or explanation, shall become a part of the public records of the clerk of the municipality involved and shall at all times thereafter be open and subject to public inspection. The copies filed with the auditor shall be kept as a part of the public records in that office for at least five years and shall at all times be subject to public inspection.



19-2906 Accountant; prohibited disclosures; penalty.

It shall be unlawful for an accountant making any municipal audit to make any disclosure of the result of any examination of any municipal account except in the report to the municipality audited. Any violation of this section shall constitute a Class III misdemeanor, and upon conviction thereof, the offender shall be ordered to pay the costs of prosecution. This section shall not apply to an accountant reporting illegal acts or indications of illegal acts found during a municipal audit to an appropriate law enforcement official or governmental oversight body.



19-2907 Annual audit; failure or refusal of municipality; mandamus; damages; notice; State Treasurer; withhold distribution of funds.

Should any municipality fail or refuse to cause such annual audit to be made of all of its functions, activities, and transactions for the fiscal year within a period of six months following the close of such fiscal year, then and in such event, any resident taxpayer may make a written demand on the governing body of such municipality to commence such annual audit within thirty days, and if such demand is ignored, a mandamus action may be instituted by any taxpayer or taxpayers residing in such municipality against the then municipal authorities of such municipality requiring the municipality to proceed forthwith to cause such audit to be made, and if such action is decided in favor of the taxpayer or taxpayers instituting the same, the then municipal authorities of such municipality shall be personally, and jointly and severally, liable for the costs of such action, including a reasonable attorney fee to be allowed by the court for the attorney employed by the taxpayer or taxpayers and who prosecuted the action. Upon a failure, refusal, or neglect to cause such annual audit to be made as required by sections 19-2903 and 19-2904, and a failure to file a copy thereof with the Auditor of Public Accounts as required by section 19-2905, the Auditor of Public Accounts shall, after due notice and a hearing to show cause by such city or village, notify the State Treasurer of such failure to file a copy with the Auditor of Public Accounts. The State Treasurer shall, upon receipt of such notice, withhold distribution of all money to which such city or village may be entitled under the provisions of sections 39-2511 to 39-2520, until such annual audit shall have been made and have been filed with the Auditor of Public Accounts. If such annual audit is not filed within a period of six months from the time of the order and notice of delinquency given by the Auditor of Public Accounts to the State Treasurer, the amount so withheld shall be distributed to the other cities and villages in the county where such delinquent city is located. Upon compliance with the law requiring annual audits, the delinquent city or village shall again become entitled to distribution of all money to which it is entitled from the State Treasurer beginning with the date of such compliance.



19-2908 Sections, how construed; failure to comply, effect on taxes levied.

The provisions of sections 19-2901 to 19-2909 shall not be construed to relieve any officer of any duties now required by law of him with relation to public accounts of a municipality or the disbursement of public funds of the same. Failure of the municipality to comply with any provisions of sections 19-2901 to 19-2909 shall not affect the legality of taxes levied for any of the funds of such municipality or any special assessments levied in connection with public improvements.



19-2909 Audit; expense; payment.

The expenses of the audit required in sections 19-2901 to 19-2909 shall be paid by the municipal authorities of the municipality involved from appropriate municipal funds; Provided, that if any municipality has completed its annual budget and passed its appropriation ordinance before March 30, 1959, then such expenses may be paid from the general fund of such municipality for the first annual audit made under the provisions of sections 19-2901 to 19-2909.



19-3001 Repealed. Laws 2004, LB 927, § 3.



19-3002 Repealed. Laws 2004, LB 927, § 3.



19-3003 Repealed. Laws 2004, LB 927, § 3.



19-3004 Repealed. Laws 1974, LB 897, § 15.



19-3005 Repealed. Laws 2004, LB 927, § 3.



19-3006 Repealed. Laws 2004, LB 927, § 3.



19-3007 Repealed. Laws 1969, c. 257, § 44.



19-3007.01 Repealed. Laws 2004, LB 927, § 3.



19-3008 Repealed. Laws 1969, c. 257, § 44.



19-3009 Repealed. Laws 1969, c. 257, § 44.



19-3010 Repealed. Laws 1969, c. 257, § 44.



19-3011 Repealed. Laws 2004, LB 927, § 3.



19-3012 Repealed. Laws 2004, LB 927, § 3.



19-3013 Repealed. Laws 2004, LB 927, § 3.



19-3014 Repealed. Laws 2004, LB 927, § 3.



19-3015 Repealed. Laws 2004, LB 927, § 3.



19-3016 Repealed. Laws 2004, LB 927, § 3.



19-3017 Repealed. Laws 2004, LB 927, § 3.



19-3018 Repealed. Laws 2004, LB 927, § 3.



19-3019 Repealed. Laws 2004, LB 927, § 3.



19-3020 Repealed. Laws 2004, LB 927, § 3.



19-3021 Repealed. Laws 2004, LB 927, § 3.



19-3022 Repealed. Laws 2004, LB 927, § 3.



19-3023 Repealed. Laws 2004, LB 927, § 3.



19-3024 Repealed. Laws 2004, LB 927, § 3.



19-3025 Repealed. Laws 2004, LB 927, § 3.



19-3026 Repealed. Laws 2004, LB 927, § 3.



19-3027 Repealed. Laws 2004, LB 927, § 3.



19-3028 Repealed. Laws 2004, LB 927, § 3.



19-3029 Repealed. Laws 2004, LB 927, § 3.



19-3030 Repealed. Laws 2004, LB 927, § 3.



19-3031 Repealed. Laws 2004, LB 927, § 3.



19-3032 Repealed. Laws 2004, LB 927, § 3.



19-3033 Repealed. Laws 1975, LB 453, § 16.



19-3034 Repealed. Laws 2004, LB 927, § 3.



19-3035 Repealed. Laws 1973, LB 561, § 11.



19-3036 Repealed. Laws 1973, LB 561, § 11.



19-3037 Repealed. Laws 2004, LB 927, § 3.



19-3038 Repealed. Laws 1973, LB 561, § 11.



19-3039 Repealed. Laws 1973, LB 561, § 11.



19-3040 Repealed. Laws 2004, LB 927, § 3.



19-3041 Repealed. Laws 2004, LB 927, § 3.



19-3042 Repealed. Laws 2004, LB 927, § 3.



19-3043 Repealed. Laws 2004, LB 927, § 3.



19-3044 Repealed. Laws 2004, LB 927, § 3.



19-3045 Repealed. Laws 2004, LB 927, § 3.



19-3046 Repealed. Laws 2004, LB 927, § 3.



19-3047 Repealed. Laws 2004, LB 927, § 3.



19-3048 Repealed. Laws 2004, LB 927, § 3.



19-3049 Repealed. Laws 2004, LB 927, § 3.



19-3050 Repealed. Laws 2004, LB 927, § 3.



19-3051 Repealed. Laws 2004, LB 927, § 3.



19-3052 Annexation of territory; redistricting; when.

(1) For purposes of this section, municipality shall mean any city of the first or second class or village which elects members of its governing board by districts.

(2) Any municipality which annexes territory and thereby brings sufficient new residents into such municipality so as to require that election districts be redrawn to maintain substantial population equality between districts shall redistrict its election districts so that such districts are substantially equal in population within one hundred and eighty days after the effective date of the ordinance annexing the territory. Such redistricting shall create election districts which are substantially equal in population as determined by the most recent federal decennial census.

(3) No municipality which proposes to annex territory and thereby bring new residents into the municipality shall annex such territory unless the redistricting required by subsection (2) of this section will be accomplished at least eighty days prior to the next primary election in which candidates for the governing body of the municipality are nominated.

(4)(a) No city of the first or second class shall annex any territory during the period from eighty days prior to any primary election in which candidates for the governing body of the city are nominated until the date of the general election of the same year if such annexation would bring sufficient new residents into such city so as to require that election districts be redrawn to maintain substantial population equality between districts.

(b) No village shall annex any territory during the period eighty days prior to the election at which members of the governing body of the village are chosen until the date of such election if such annexation would bring sufficient new residents into such village so as to require that election districts be redrawn to maintain substantial population equality between districts.

(5)(a) No proposed annexation by a municipality shall be restricted or governed by this section unless such annexation would bring sufficient new residents into such municipality so as to require the election districts of the municipality to be redrawn to maintain substantial population equality between districts.

(b) Nothing in this section shall be construed to require a municipality to redraw the boundaries of its election districts following an annexation unless such annexation brought sufficient new residents into such municipality so as to require such redistricting to maintain substantial population equality between districts.

(c) For the purposes of this section only, a municipal annexation shall be held to have brought sufficient new residents into such municipality so as to require that its election districts be redrawn to maintain substantial population equality between districts if, following such annexation, the total range of deviation from the mean population of each election district, according to the most recent federal decennial census, exceeds ten percent.



19-3101 City council or board of trustees; vacancy; when.

In all cities of the first and second classes and villages regardless of the form of government, in addition to the events listed in section 32-560 and any other reasons for a vacancy provided by law, after notice and a hearing, a vacancy on the city council or board of trustees shall exist if a member is absent from more than five consecutive regular meetings of the council or board unless the absences are excused by a majority vote of the remaining members.



19-3201 Repealed. Laws 1969, c. 138, § 28.



19-3301 Act, how cited.

Sections 19-3301 to 19-3326 shall be known and may be cited as the Offstreet Parking District Act.



19-3302 Terms, defined.

As used in sections 19-3301 to 19-3326, unless the context otherwise requires:

Offstreet parking facilities includes parking lots, garages, buildings and multifloor buildings for the parking of motor vehicles.



19-3303 Districts authorized; powers.

In addition to matters specifically elsewhere set forth in sections 19-3301 to 19-3326, such sections authorize and include the following:

(1) The formation of offstreet parking districts;

(2) The acquisition of lands, property and rights-of-way necessary or convenient for use as offstreet parking facilities;

(3) The acquisition of lands, property and rights-of-way necessary or convenient for the opening, widening, straightening or extending of streets or alleys necessary or convenient for ingress to and egress from any offstreet parking facility;

(4) The acquisition by condemnation, purchase or gift of property or any interest therein. Any lands or property necessary or convenient for offstreet parking facilities may be acquired in fee simple by condemnation or otherwise;

(5) The improvement of any acquired lands by the construction thereon of garages or other buildings, including multifloor buildings, or improvements necessary or convenient for offstreet parking facilities including paying from revenue received pursuant to sections 19-3301 to 19-3326 all or a portion of the cost of a covered or uncovered mall to be constructed in a street or alley pursuant to city authority to construct such improvements in connection with paving and street improvements;

(6) The improvement of parking places and any alleys, streets or ways necessary or convenient for ingress to or egress from offstreet parking facilities;

(7) The issuance, sale and payment of bonds to pay the cost and expense of any acquisition or improvement authorized by sections 19-3301 to 19-3326;

(8) The administration, maintenance, operation and repair of such offstreet parking facilities, including the maintenance of parking meters thereon;

(9) The collection of fees or charges to pay all or any part of the cost of improving, repairing, maintaining or operating offstreet parking facilities and of acquiring and improving offstreet parking facilities;

(10) The employment of engineers, attorneys and other persons necessary or convenient for the doing of any acts authorized by sections 19-3301 to 19-3326; and

(11) The doing of all acts and things necessary or convenient for the accomplishment of the purpose of sections 19-3301 to 19-3326. The enumeration of specific authority in sections 19-3301 to 19-3326 does not limit in any way the general authority granted by sections 19-3301 to 19-3326.



19-3304 Notice; given or posted by whom.

Whenever any notice is to be given or posted pursuant to the provisions of sections 19-3301 to 19-3326 and the officer to give or post notice is not designated, the notice shall be given or posted by the city engineer. Any notice or posting shall not be invalidated because given or done by an officer other than those whose duty it is to give the notice or perform the posting.



19-3305 Proceedings, taxes or assessments levied, bonds issued; validity.

Any proceedings taken, taxes or assessments levied or bonds issued pursuant to sections 19-3301 to 19-3326 shall not be held invalid for failure to comply with the provisions of sections 19-3301 to 19-3326.



19-3306 Procedure authorized.

Any procedure not expressly set forth in sections 19-3301 to 19-3326 but deemed necessary or convenient to carry out any of its purposes is authorized.



19-3307 Remedies not exclusive.

The remedies provided in sections 19-3301 to 19-3326 for the enforcement of taxes or assessments levied or bonds issued pursuant to the provisions of sections 19-3301 to 19-3326 are not exclusive and additional remedies may be provided at any time.



19-3308 Curative clauses; cumulative.

The curative clauses of sections 19-3301 to 19-3326 are cumulative and each is to be given full effect.



19-3309 Alternative authority and procedure.

Sections 19-3301 to 19-3326 do not affect any other law relating to the same or any similar subject but provide an alternative authority and procedure for the subject to which they relate. When proceeding under sections 19-3301 to 19-3326, their provisions only need be followed.



19-3310 Sections, liberally construed.

Sections 19-3301 to 19-3326 shall be liberally construed.



19-3311 Offstreet parking facilities; authorized; powers; home rule charter provisions excepted; limitations; duties of city council.

Notwithstanding the provisions of any home rule charter and in addition to the powers set out in sections 15-269 to 15-276 and 16-801 to 16-811, any city of the primary, first or second class in Nebraska is hereby authorized to own, purchase, construct, equip, lease, either as lessee or lessor, or operate within such city, offstreet parking facilities for the use of the general public and to refund bonds of the city issued pursuant to sections 19-3301 to 19-3326, or in a city of the first class to refund outstanding bonds issued to purchase, construct, equip or operate such offstreet parking facilities pursuant to sections 16-801 to 16-811. Except as otherwise provided in any home rule charter, the grant of power herein does not include power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in furnishing of any service other than of parking motor vehicles as provided in sections 19-3301 to 19-3326. Any such city shall have the authority to acquire by grant, contract, purchase or through condemnation, as provided by law or by any home rule charter for such acquisition, all real or personal property, including a site or sites on which to construct such offstreet parking facility, necessary or convenient in carrying out of this grant of power; Provided, that property now used or hereafter acquired for public offstreet motor vehicle parking by a private operator shall not be subject to condemnation. Before any such city may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication once each week for not less than thirty days, inviting application for private ownership and operation of offstreet parking facilities, which notice shall fix a date for a public hearing on any application received. If no application or applications have been received or if received, the same have been disapproved by the governing body of such city after a public hearing concerning such applications, then such city may proceed in the exercise of the powers herein granted. The procedure to condemn property shall be exercised in the manner set forth in sections 76-701 to 76-724, except as to properties specifically excluded by section 76-703, and as to which sections 19-701 to 19-707 are applicable. The duties set forth for the mayor and city council in sections 19-3312 to 19-3325 shall be the duties and responsibilities of the city council in any city which by law or by home rule charter has exclusively vested all legislative powers of the city in such council.



19-3312 Proposed districts; boundaries; notice; objections; hearing.

The mayor and city council may fix and establish by resolution pursuant to the provisions of sections 19-3301 to 19-3326 the boundaries of a proposed district, which boundaries shall include all the land in the district which in the opinion of the mayor and city council will be specially benefited thereby. Notice of the time and place of a hearing before the city council on the creation of such district and of protests and objections to the creation of the district as set forth in the notice shall be given by publication one time each week for not less than three weeks in a daily or weekly newspaper of general circulation published in the city. The notice shall set forth in addition the proposed boundaries of the district and the engineer's estimate of the sum of money to be expended in the acquisition of property and the construction of the offstreet parking facility. Not later than the hour set for the hearing any owner or any person interested in any real estate within the proposed district may severally or with other owners file with the city clerk written objections to the thing proposed to be done, the extent of the proposed district, or both, and every person so interested shall have a right to protest on any grounds and to object to his real estate being included in the district, and at such hearing all objections and protests shall be heard and passed upon by the mayor and city council.



19-3313 Objections to formation of district; percentage required; effect; designation of district.

If the owners of the record title representing more than fifty percent of the taxable valuation of all of the taxable real property included in such proposed district or districts and who were such owners at the time the notice of hearing on objections to the creation of the district was first published file with the city clerk within twenty days of the first publication of the notice written objections to the formation of the district, such district shall not be formed. If objections are not filed by owners of such fifty percent of the taxable valuation of all of the taxable real property and if the mayor and city council find, after considering any other protests and objections that may be filed and after considering the evidence presented at the hearing, that the public health, welfare, convenience, or necessity requires the formation of such an offstreet parking district and facilities, then such district shall be formed by ordinance. If the mayor and city council find that the boundaries as set forth in the resolution and notice include land which should not be included, then the ordinance shall fix the boundaries of the district so as to exclude such land. Each district formed pursuant to this section shall be numbered and the designation of the district shall be called, using appropriate numbers, Vehicle Offstreet Parking District No. .... of the City of .............., Nebraska. The ordinance creating the district need not designate the exact location of the proposed offstreet parking facility but shall designate the engineer's estimate of the sum of money to be expended in the acquisition of property and construction of such offstreet parking facility or the share of such project as will be borne by the district. The total cost and expenses shall include:

(1) The amounts estimated to be paid for the property to be acquired;

(2) All costs and expenses in construction of the offstreet parking facility;

(3) All engineering expense; and

(4) The estimated expense of issuing and selling bonds and all other expenses which the city would not have except for the creation of such offstreet parking district.



19-3314 Costs; special assessment; notice; contents; appeal.

In the ordinance creating the district, the mayor and city council shall provide that in addition to the levy of taxes and pledge of revenue all or a portion of the cost of acquisition, including construction, maintenance, repair, and reconstruction of any offstreet parking facility may be paid for by special assessment against the real estate located in such district in proportion to the special benefit of each parcel of real estate. The amounts of such special assessments shall be determined by the mayor and city council sitting as a board of equalization. Notice of a hearing on any special assessments to be levied under section 19-3315 shall be given to the landowners in such district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which such assessment is to be made one time each week for three weeks in a daily or weekly newspaper of general circulation published in the city. The notice shall provide the date, time, and place of hearing to determine any objection or protest by landowners in the district as to the amount of assessment made against their land. An appeal by writ of error or direct appeal to the district court of the county in which such city is located may be taken from the decision of the city council in the same manner and under like terms and conditions as appeals may be taken from the amount of special assessments levied in street improvement districts of such city as now provided by law.



19-3315 Taxes and assessments; purpose; procedure; notice; hearing.

The mayor and city council may by resolution levy and assess taxes and assessments as follows:

(1) A property tax within any district of not to exceed thirty-five cents on each one hundred dollars of taxable valuation of taxable property within such district subject to section 77-3443 to pay all or any part of the cost to improve, repair, maintain, reconstruct, operate, or acquire any offstreet parking facility and to pay principal and interest on any bonds issued for an offstreet parking facility for such district. Such tax shall be levied and collected at the same time and under the same provisions as the regular general city tax. The taxes collected from any district shall be used only for the benefit of such district. For purposes of subsection (2) of section 77-3443, the tax shall be counted in the allocation by the city proportionately, by dividing the total taxable valuation of the taxable property within the district by the total taxable valuation of the taxable property within the city multiplied by the levy of the district;

(2) A special assessment against the real property located in such district to the extent of the special benefit thereto for the purpose of paying all or any part of the total costs and expenses of acquisition, including construction, of an offstreet parking facility in such district. The special assessment shall be levied as provided in section 19-3314. In the event that subsequent to the levy of assessments the use of any parcel of land changes so that, had the new use existed at the time of making such levy, the assessment on such parcel would have been higher than the assessment actually made, an additional assessment may be made on such parcel by the mayor and city council taking into consideration the new and changed use of the property. The total amount of assessments levied under this subdivision shall not exceed the total costs and expenses of acquiring a facility defined in section 19-3313. The levy of an additional assessment shall not reduce or affect in any manner the assessments previously levied. Additional assessments shall be levied as provided in section 19-3314, except that published notice may be omitted if notice is personally served on the owner at least twenty days prior to the date of hearing. All assessments levied under this subdivision shall constitute a sinking fund for the payment of principal and interest on bonds issued for such facility as provided by section 19-3317 until such bonds and interest are fully paid; and

(3) A special assessment against the real property located in such district to the extent of special benefit thereto for the purpose of paying all or any part of the costs of maintenance, repair, and reconstruction of such offstreet parking facility in the district. The mayor and city council may levy such assessments under either of the following methods: (a) The mayor and city council may, not more frequently than annually, determine the costs of maintenance, repair, and reconstruction of such facility and such costs shall be assessed to the real property located in such district as provided by section 19-3314. At the hearing on such assessments, objections may be made to the total costs and the proposed allocation of such costs among the parcels of real property in such district; or (b) after notice is given to the owners as provided in section 19-3314, the mayor and city council may establish and may change from time to time the percentage of such costs of maintenance, repair, and reconstruction which each parcel of real property in any district shall pay. Thereafter, the mayor and city council shall annually determine the total amount of such costs for each period since costs were last assessed and shall after a hearing assess such costs to the real property in the district in accordance with the percentages previously established or as established at such hearing. Notice of such hearing shall be given as provided in section 19-3314 and shall state the total cost and percentage to be assessed to each parcel of real property. Unless written objections are filed with the city clerk at least five days before the hearing, all objections to the amount of total costs and the assessment percentages shall be deemed to have been waived and assessments shall be levied as stated in such notice unless the mayor and city council reduce any assessment. At such hearing, the assessment percentage for the assessment of costs in the future may be changed.



19-3315.01 Taxes, assessments, and revenue; use; notice; protest.

(1) In addition to uses otherwise authorized in the Offstreet Parking District Act, any money available from taxes or assessments levied pursuant to section 19-3315 or revenue derived from the operation of an offstreet parking facility may be used in the district for any one or more of the following purposes as determined by a vote of the majority of the city council:

(a) Improvement of any public place or facility, including landscaping, physical improvements for decoration or security purposes, and plantings;

(b) Construction or installation of pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, foundations, skywalks, and pedestrian and vehicular overpasses and underpasses, and any useful or necessary public improvements;

(c) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below the ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement;

(d) Creation and implementation of a plan for improving the general architectural design of public areas;

(e) Development of any public activities and promotion of public events, including the management, promotion, and advocacy of retail trade activities or other promotional activities;

(f) Maintenance, repair, and reconstruction of any publicly owned improvements or facilities;

(g) The creation by ordinance and operation of a revolving loan fund for the purpose of providing financing upon appropriate terms and conditions for capital improvements to privately owned facilities, subject to the following conditions:

(i) No loan from such fund shall exceed an amount equivalent to forty-nine percent of the total cost of the improvements to be financed by the loan;

(ii) The city shall require and receive appropriate security to guarantee the repayment of the loan; and

(iii) The proposed improvements to be financed shall serve to foster the purposes of the act, promote economic activity, or contribute to the public health, safety, and welfare;

(h) Any other project or undertaking for the betterment of the public facilities, whether the project is capital or noncapital in nature;

(i) Enforcement of parking regulations and the provision of security; and

(j) Employing or contracting for personnel, including administrators, for any improvement program under the act, and providing for any service as may be necessary or proper to carry out the purposes of the act.

(2) If any part of the revenue from fees and charges on the use of an offstreet parking facility or from onstreet parking meters within the district has been dedicated for the payment of principal or interest on bonds issued pursuant to section 19-3317 or has been pledged as security for such bonds, such revenue shall not be used for the purposes set forth in subsection (1) of this section until such time as such bonds have been fully paid or sufficient revenue has been placed in the sinking fund to guarantee such repayment.

(3) If the city council proposes to exercise the authority granted by subsection (1) of this section for any one or more of the purposes set forth in such subsection within the boundaries of a district in existence prior to September 13, 1997, the city clerk shall give notice of the council's intention to exercise such authority by publishing notice of such intent in a newspaper of general circulation in the city once a week for two consecutive weeks. The notice shall describe the proposed new uses for district revenue and shall specify the time for hearing objections to such uses, which time shall be at least fifteen days after the date of publication of the notice. The clerk shall accept written protests or objections to the approval of the proposed new uses of district revenue. If the owners of real property representing more than fifty percent of the actual valuation of all real property in the district file a written protest or objection within twenty days after the date of publication of the notice, district revenue shall not be applied to such uses.



19-3316 Assessments; delinquent; interest; notice; lien; payment.

Special assessments levied pursuant to section 19-3315 shall become due in fifty days after the date of such levy and shall become delinquent in one or more installments over a period of not to exceed twenty years, in such manner as the mayor and city council shall determine at the time of making the levy. The first installment may become delinquent in fifty days after the date of levy if so specified by the mayor and the city council. Each of such installments shall draw interest before due date of not more than the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, and after delinquency at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, as the mayor and city council shall determine at the time the levy shall be made, except that any installment may be paid within fifty days of the date of such levy without interest being charged thereon. If three or more of such installments become delinquent and unpaid on the same property, the mayor and city council may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the name of its record title owner and shall provide that all future installments shall become delinquent upon such fixed date. A copy of such resolution shall be published one time each week for not less than twenty days in a legal newspaper of general circulation published in the city or, if none is published in the city, a legal newspaper of general circulation in such city. After the fixed date such future installments shall be deemed to be delinquent and the city may proceed to enforce and collect the total amount due and all future installments. Except as otherwise provided, all special assessments levied under section 19-3315 shall be liens on the property and shall be certified for collection and be collected in the same manner as special assessments made for improvements in street improvement districts in the city are collected.



19-3317 Bonds, authorized; interest; rate; funding; terms; warrants.

For the purpose of paying the cost of such offstreet parking facility, or any portion thereof or to refund all or a portion of any outstanding bonds of the city authorized to be refunded by sections 19-3301 to 19-3326, the mayor and city council shall have power and may, by ordinance, cause to be issued general obligation bonds of the city, to be called Offstreet Parking Bonds of the City of ......., Nebraska, payable in not exceeding twenty years from date and bearing interest, payable either annually or semiannually, not exceeding a rate of twelve percent per annum with interest coupons attached. In such cases they shall also provide that special taxes levied within the district pursuant to section 19-3315 shall constitute a sinking fund for the payment of such bonds and the mayor and city council may, in the ordinance, pledge all or any part of the revenue from fees and charges on the use of the parking facility or fees and charges from onstreet parking meters within the district not already pledged as security for such bonds. There shall be levied upon all the taxable property in such city a tax which, together with such sinking fund derived from special assessments and other revenue pledged for the payment of the bonds and interest thereon, shall be sufficient to meet payments of interest and principal as the same become due. All such bonds shall bear such date or dates, mature at such time or times, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, and at such place or places within or without the State of Nebraska as such ordinance may provide. No proceedings for the issuance of bonds of any city shall be required other than those required by the provisions of sections 19-3301 to 19-3326. Such bonds may be issued either before or after the completion of the acquisition or construction of the offstreet parking facility, as the mayor and city council may determine best. For the purpose of paying costs of an offstreet parking facility prior to issuance of bonds, warrants may be issued by the mayor and city council upon such terms as the mayor and city council may determine, which warrants shall be redeemed and paid upon the sale of bonds authorized in this section.



19-3318 Proposed offstreet parking district; petition; contents; signers; requisite number.

The owners of the record title of any real property within a given area in any city of the first or second class representing fifty-five percent of the total taxable valuation of all of the taxable real property within the proposed district to be formed, which district must consist of contiguous lands and lots, may petition the mayor and city council to create a vehicle offstreet parking district by ordinance, which district shall be consecutively numbered, and to acquire property and construct an offstreet parking facility thereon as provided in the Offstreet Parking District Act. For purposes of the act, property separated by streets or alleys shall be deemed to be contiguous.

The petition shall contain:

(1) A general description of the exterior boundaries of the proposed district;

(2) A general statement of the estimated amount of money involved in the acquisition of the land and property and construction of the facility;

(3) A general description of the improvements proposed to be made or constructed; and

(4) A statement that the petition is filed pursuant to this section.

The petition may consist of any number of separate instruments, but a description of the real property represented by each petitioner shall be included either opposite the signature or by separate instrument.

When the petition is filed, the city clerk shall check or cause it to be checked. If it is signed by qualified signers representing the required percentage of the total taxable valuation, the clerk shall make a certificate to that effect and present the petition and certificate to the mayor and city council.



19-3319 Petition; notice; protest.

When such petition is presented to the mayor and city council it shall be the duty of the mayor and city council to proceed as provided in sections 19-3312 and 19-3313 as upon the passage of a resolution for the creation of an offstreet parking district. The same procedure for publication of notice and objections to the creation of the district shall apply.



19-3320 District boundaries; change; notice; contents.

Whether the ordinance creating the offstreet parking district is passed on the initiative of the council or on the petition of landowners, the council shall not change the boundaries, except after notice of intention to do so given by the clerk by one insertion in the newspaper in which the ordinance and notice were published. The notice shall describe the proposed change and specify the time for hearing objections, which shall be at least fifteen days after publication of the notice.



19-3321 District boundaries; additional land; notice; mailing; protest; number required; effect.

If the change proposed is to include additional land in the district, the clerk also shall mail a copy of the notice to each person to whom land in the area proposed to be added is assessed as shown in the office of the register of deeds or the county clerk at such person's last-known address. The notice shall be mailed by certified mail at least fifteen days prior to the time set for hearing objections. If the boundaries are changed, objection or protest made by owners of lands excluded by the change shall not be counted in computing a protest but written objection or protest made by owners of the remaining assessable land in the district, including assessable land added by the change and filed with the clerk not later than the time set for hearing, objecting to the proposed change shall be included in computing the protest. If owners of real property representing more than fifty percent of the taxable valuation of all real property in such new proposed district after the change of boundaries file a written protest within twenty days after the notice is published in such newspaper, then such district may not be changed.



19-3322 District; land not included.

Any land which in the judgment of the mayor and city council will not be benefited shall not be included in the district.



19-3323 Termination of proceedings for creation or change of district by protest; effect.

If the proceedings for the creation of an original offstreet parking district or for an offstreet parking district under which the boundaries have been changed, are terminated by a protest to the council, a proceeding under the provisions of sections 19-3301 to 19-3326 for the same or substantially the same acquisition and improvement shall not be commenced within one year thereafter, except on petitions signed by owners of the record title representing a majority of the total land area in the district.



19-3324 Protest or objection; withdrawal; effect.

Any protest or objection made pursuant to the provisions of sections 19-3301 to 19-3326 or any signature to such objection or protest may be withdrawn by a written withdrawal signed by the person or persons who signed the protest or objection or who affixed the signature to be withdrawn and filed with the clerk at any time prior to the determination of the mayor and city council as to whether or not a protest exists. Any protest, objection or signature withdrawn shall not be counted in computing the protest.



19-3325 Objection or protest; estoppel.

Proceedings under sections 19-3301 to 19-3326 shall not be attacked after the hearing upon any grounds not stated in an objection or protest filed pursuant to the provisions of sections 19-3301 to 19-3326. Any owner of real estate or person interested in any real estate within the district is estopped to attack the proceedings upon any ground not stated in the protest filed by him pursuant to the provisions of sections 19-3301 to 19-3326.



19-3326 Issuance of bonds; certificate by city clerk; annual taxes; collection.

(1) After the issuance of bonds hereunder by a city of the first or second class, a certificate shall be issued by the city clerk certifying the same to the county treasurer of the county in which such city is located and the annual taxes within the district shall be handled in the same manner and collected in the same manner as intersection bonds for street paving in the cities of the first class or second class in Nebraska and to be paid to the city for use as provided by sections 19-3301 to 19-3326.

(2) After the issuance of bonds hereunder by a city of the primary class, a certificate shall be issued by the city clerk. Taxes shall be handled and collected as otherwise provided by law or by home rule charter for such city and those taxes paid to the city shall be used as provided in sections 19-3301 to 19-3327.



19-3327 Offstreet parking; additional authority; notice; hearing; written objections; resolution; procedure.

Any city of the primary, first, or second class, after the creation of an offstreet parking district pursuant to the Offstreet Parking District Act, shall have the power to own, purchase, construct, equip, lease, or operate within such city any offstreet parking facility in addition to any offstreet parking facility contemplated at the time of the creation of the district if the mayor and city council are of the opinion that the district will be benefited thereby. Whenever the city council deems it advisable to own, purchase, construct, equip, lease, or operate such additional facility, the council shall by resolution set forth the engineer's estimate of the sum of money to be expended in the acquisition of property and the construction of the offstreet parking facility and a description of the facility to be constructed, and if such resolution proposes to acquire by grant, contract, purchase, or through condemnation any offstreet parking facility, the resolution shall state the price and conditions and how such facility shall be acquired, and if assessments are to be levied, the resolution shall state the proposed boundaries of the area in the district in which the special assessments shall be levied. Notice of the time and place of a hearing before the city council on such resolution shall be given by publication one time each week for two weeks in a daily or weekly newspaper of general circulation published in the city. The publication shall contain the entire resolution. The last publication shall not be less than five days nor more than two weeks prior to the date set for such hearing. Not later than the hour set for the hearing, any owner or any person interested in any real property within the proposed area may file with the city clerk written objections to the resolution, the extent of the proposed area, or both, and every person so interested shall have a right to protest on any grounds and to object to his or her real property being included in the area. At such hearing all objections and protests shall be heard and passed upon by the mayor and city council. If the owners of record title representing more than sixty percent of the taxable valuation of all of the taxable real property included in such proposed area and who were such owners at the time the notice of hearing on objections to the creation of the facility was first published file a petition with the city clerk within three days of the date set for the hearing, such resolution shall not be passed.



19-3401 Repealed. Laws 1979, LB 251, § 26.



19-3402 Repealed. Laws 1979, LB 251, § 26.



19-3403 Repealed. Laws 1979, LB 251, § 26.



19-3404 Repealed. Laws 1979, LB 251, § 26.



19-3405 Repealed. Laws 1979, LB 251, § 26.



19-3406 Repealed. Laws 1979, LB 251, § 26.



19-3407 Repealed. Laws 1979, LB 251, § 26.



19-3408 Repealed. Laws 1979, LB 251, § 26.



19-3409 Repealed. Laws 1979, LB 251, § 26.



19-3410 Repealed. Laws 1979, LB 251, § 26.



19-3411 Repealed. Laws 1979, LB 251, § 26.



19-3412 Repealed. Laws 1979, LB 251, § 26.



19-3413 Repealed. Laws 1979, LB 251, § 26.



19-3414 Repealed. Laws 1979, LB 251, § 26.



19-3415 Repealed. Laws 1979, LB 251, § 26.



19-3416 Repealed. Laws 1979, LB 251, § 26.



19-3417 Repealed. Laws 1979, LB 251, § 26.



19-3418 Repealed. Laws 1979, LB 251, § 26.



19-3419 Repealed. Laws 1979, LB 251, § 26.



19-3420 Repealed. Laws 1979, LB 251, § 26.



19-3501 Pension plans authorized; employees covered; contributions; funding past service benefits; joinder in plan by two or more cities; reports.

(1) The governing body of cities of the first and second classes and villages may, by appropriate ordinance or proper resolution, establish a pension plan designed and intended for the benefit of the regularly employed or appointed full-time employees of the city or village. Any recognized method of funding a pension plan may be employed. The plan shall be established by appropriate ordinance or proper resolution, which may provide for mandatory contribution by the employee. The city or village may also contribute, in addition to any amounts contributed by the employee, amounts to be used for the purpose of funding employee past service benefits. Any two or more cities of the first and second classes and villages may jointly establish such a pension plan by adoption of appropriate ordinances or resolutions. Such a pension plan may be integrated with old age and survivors insurance, otherwise generally known as social security.

(2) Beginning December 31, 1998, through December 31, 2017:

(a) The clerk of a city or village with a retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code shall file with the Public Employees Retirement Board an annual report on such plan and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the city or village clerk may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the city council or village board shall cause to be prepared an annual report and shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of each report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the city council or village board does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the city or village. All costs of the audit shall be paid by the city or village. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.

(3) Subsection (1) of this section shall not apply to firefighters or police officers who are included under an existing pension or retirement system established by the municipality employing such firefighters or police officers or the Legislature. If a city of the first class decreases in population to less than five thousand, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, any police officer or firefighter employed by such city on or prior to the date such city becomes a city of the second class shall retain the level of benefits established by the Legislature for police officers or firefighters employed by a city of the first class on the date such city becomes a city of the second class.



19-3601 Repealed. Laws 1983, LB 1, § 1.



19-3701 Ordinances; effective date.

All ordinances for the government of any city of the first or second class or of any village, adopted by the voters of said city after submission to them by either initiative or referendum petition shall become immediately effective thereafter; but no ordinance for the government of any such city or village except as provided in sections 16-405 and 17-613, which has been adopted by such city or village without submission to the voters of such city or village, shall go into effect until fifteen days after the passage of such ordinance.

Immediate publication of notice of creation of paving district was proper. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

The provisions of this section that "no ordinance for the government of any city shall go into effect until thirty days after the passage of the same" does not apply to issuing a liquor license. Enos v. Hanff, 98 Neb. 245, 152 N.W. 397 (1915).

An ordinance adopted by the voters under the initiative statute does not "go into effect" until thirty days after it is adopted. Eyre v. Doerr, 97 Neb. 562, 150 N.W. 625 (1915).



19-3801 Contract with county board for police services; sheriff; powers; duties.

Any city of the first or second class or any village may, under the provisions of the Interlocal Cooperation Act or Joint Public Agency Act, enter into a contract with the county board of its county for police services to be provided by the county sheriff. The county board shall enter into such a contract when requested by a village to do so. Whenever any such contract has been entered into, the sheriff shall, in addition to his or her other powers and duties, have all the powers and duties of peace officers within and for the city or village so contracting.



19-3802 Villages; cancel contract with county; effect.

Any village entering into a contract pursuant to section 19-3801 may serve notice of its intention to cancel such contract after such contract has been in force for one year. Upon cancellation, such village shall provide its own police services.



19-3803 Villages; contract; cost; negotiated.

The cost to any village under a contract entered into pursuant to sections 19-3801 to 19-3804 shall be negotiated and included as a part of the formal contract entered into and agreed to by both parties.



19-3804 State and federal grants; expend.

Any county providing, or city or village receiving, police services pursuant to sections 19-3801 to 19-3804 may receive and expend for the purposes of sections 19-3801 to 19-3804 any available state or federal grants.



19-3901 Transferred to section 13-1201.



19-3902 Transferred to section 13-1202.



19-3903 Transferred to section 13-1203.



19-3904 Transferred to section 13-1204.



19-3905 Transferred to section 13-1205.



19-3906 Transferred to section 13-1206.



19-3907 Transferred to section 13-1207.



19-3908 Transferred to section 13-1208.



19-3909 Transferred to section 13-1209.



19-3909.01 Transferred to section 13-1210.



19-3910 Transferred to section 13-1211.



19-3911 Transferred to section 13-1212.



19-4001 Repealed. Laws 1979, LB 251, § 26.



19-4002 Repealed. Laws 1979, LB 251, § 26.



19-4003 Repealed. Laws 1979, LB 251, § 26.



19-4004 Repealed. Laws 1979, LB 251, § 26.



19-4005 Repealed. Laws 1979, LB 251, § 26.



19-4006 Repealed. Laws 1979, LB 251, § 26.



19-4007 Repealed. Laws 1979, LB 251, § 26.



19-4008 Repealed. Laws 1979, LB 251, § 26.



19-4009 Repealed. Laws 1979, LB 251, § 26.



19-4010 Repealed. Laws 1979, LB 251, § 26.



19-4011 Repealed. Laws 1979, LB 251, § 26.



19-4012 Repealed. Laws 1979, LB 251, § 26.



19-4013 Repealed. Laws 1979, LB 251, § 26.



19-4014 Repealed. Laws 1979, LB 251, §26.



19-4015 Act, how cited.

Sections 19-4015 to 19-4038 shall be known and may be cited as the Business Improvement District Act.



19-4016 Act, how construed.

The Business Improvement District Act provides a separate and additional method, authority, and procedure for the matters to which it relates and does not affect any other law relating to the same or similar subject. When proceeding under the act, only the provisions of the act need be followed.



19-4017 Act; purpose.

Cities of the metropolitan, primary, first, and second class in the state at present have business areas in need of improvement and development, but lack the funds with which to provide and maintain such improvements. The purpose of the Business Improvement District Act is to provide a means by which such cities may raise the necessary funds to be used for the purpose of providing and maintaining the improvements authorized by the act.



19-4017.01 Terms, defined.

For purposes of the Business Improvement District Act:

(1) Record owner shall mean the fee owner of real property as shown in the records of the register of deeds office in the county in which the business area is located. A contract purchaser of real property shall be considered the record owner and the only person entitled to petition pursuant to section 19-4026 or 19-4029.03 or protest pursuant to section 19-4027 or 19-4029.04, if the contract is recorded in the register of deeds office in the county in which the business area is located;

(2) Assessable unit shall mean front foot, square foot, equivalent front foot, or other unit of assessment established under the proposed method of assessment set forth in the ordinance creating a business improvement district;

(3) Space shall mean the square foot space wherein customers, patients, clients, or other invitees are received and space from time to time used or available for use in connection with a business or profession of a user, excepting all space owned or used by political subdivisions; and

(4) Business area shall mean an established area of the city zoned for business, public, or commercial purposes.



19-4018 Cities; business improvement district; special assessment; business occupation tax; exceptions; use of proceeds.

Pursuant to the Business Improvement District Act, cities of the metropolitan, primary, first, or second class may impose (1) a special assessment upon the property within a business improvement district in the city or (2) a general business occupation tax on businesses and users of space within a business improvement district. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The proceeds or other available funds may be used for the purposes stated in section 19-4019.



19-4019 Available funds; uses; enumerated.

Any money available under section 19-4018 may be used for any one or more of the following purposes:

(1) The acquisition, construction, maintenance, and operation of public offstreet parking facilities for the benefit of the district area;

(2) Improvement of any public place or facility in the district area, including landscaping, physical improvements for decoration or security purposes, and plantings;

(3) Construction or installation of pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses, and any useful or necessary public improvements;

(4) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the district area;

(5) Creation and implementation of a plan for improving the general architectural design of public areas in the district;

(6) The development of any public activities and promotion of public events, including the management and promotion and advocacy of retail trade activities or other promotional activities, in the district area;

(7) Maintenance, repair, and reconstruction of any improvements or facilities authorized by the Business Improvement District Act;

(8) Any other project or undertaking for the betterment of the public facilities in the district area, whether the project be capital or noncapital in nature;

(9) Enforcement of parking regulations and the provision of security within the district area; and

(10) Employing or contracting for personnel, including administrators for any improvement program under the act, and providing for any service as may be necessary or proper to carry out the purposes of the act.



19-4020 Business improvement district; created; location.

A business improvement district may be created as provided by the Business Improvement District Act and shall be within the boundaries of a business area.



19-4021 Business improvement board; membership; powers; duties.

The mayor, with the approval of the city council, shall appoint a business improvement board consisting of property owners, residents, business operators, or users of space within the business area to be improved. The boundaries of the business area shall be declared by resolution of the city council at or prior to the time of the appointment of the board. The board shall make recommendations to the city council for the establishment of a plan or plans for improvements in the business area. If it is found that the improvements to be included in one business area offer benefits that cannot be equitably assessed together under the Business Improvement District Act, more than one business improvement district as part of the same plan for improvements for that business area may be proposed. The board may make recommendations to the city as to the use of any occupation tax funds collected, and may administer such funds if so directed by the mayor and city council. The board shall also review and make recommendations to the city regarding expansion of the boundaries of the business improvement district under sections 19-4029.02 to 19-4029.05.



19-4022 Board; members; terms; vacancy.

The board shall consist of five or more members to serve such terms as the city council, by resolution, determines. The mayor, with the approval of the city council, shall fill any vacancy for the term vacated. A board member may serve more than one term. The board shall select from its members a chairperson and a secretary.



19-4023 Utility facility within district; construct or alter; approval required; when.

All public utilities or private companies having franchises for utilities from the city shall, before constructing any new utility facility valued in excess of five thousand dollars or substantially improving or changing existing facilities within a business improvement district, obtain approval of the mayor and city council after the mayor and city council have obtained written comments from the business improvement board to coordinate the business improvement district plan.



19-4024 Repealed. Laws 2015, LB 168, § 21.



19-4025 Transferred to section 19-4029.01.



19-4026 Hearing to create a district; call by petition.

In the event that the city council has not acted to call a hearing to create a district as provided in section 19-4029, it shall do so when presented with a petition signed by the record owners of thirty percent of the assessable front footage in a business area or by the users of thirty percent of space in a business area.



19-4027 Hearing to create district; city council; duties; protest; effect.

Whenever a hearing is held under section 19-4029, the city council shall:

(1) Hear all protests and receive evidence for or against the proposed action;

(2) Rule upon all written protests received prior to the close of the hearing, which ruling shall be final; and

(3) Continue the hearing from time to time as the city council may deem necessary.

If a special assessment is to be used, proceedings shall terminate if written protest is made prior to the close of the hearing by the record owners of over fifty percent of the assessable units in the proposed district. If an occupation tax is to be used, proceedings shall terminate if protest is made by users of over fifty percent of the space in the proposed district.

Publicly owned property is exempt from general purpose taxation, but it is not exempt from special assessment taxation. Therefore, publicly owned front feet are not excluded in making the computations concerning assessable front footage. Lessees are not "owners" for purposes of protest under this section. Easley v. City of Lincoln, 213 Neb. 450, 330 N.W.2d 130 (1983).

The term "assessable unit" contained herein is not synonymous with the term "front foot"; it refers, rather, to a delineation of the resulting assessments on a lot or parcel basis. North Star Lodge #227, A.F. & A.M. v. City of Lincoln, 212 Neb. 236, 322 N.W.2d 419 (1982).



19-4028 Proposed district; boundary amendment; hearing continued; procedure.

If the city council decides to change the boundaries of the proposed district or to change the proposed modifications to the boundaries of an existing business improvement district or districts from those recommended by the business improvement board, the hearing shall be continued to a time at least fifteen days after such decision and the notice shall be given as prescribed in section 19-4029.01, showing the boundary amendments. The city council may not expand the proposed boundaries recommended by the business improvement board without the council's proposed boundaries being considered by the business improvement board.



19-4029 City council; ordinance to establish district; when; contents; taxation; basis.

Upon receiving the recommendation from the business improvement board, the city council may create one or more business improvement districts. The city council, following a hearing, may establish or reject any proposed district or districts. If the city council decides to establish any district, it shall adopt an ordinance to that effect. This ordinance shall contain the following information:

(1) A statement that notice of hearing was given, including the date or dates on which it was given, in accordance with section 19-4029.01;

(2) The time and place the hearing was held concerning the formation of such district;

(3) A statement that a business improvement district has been established;

(4) The purposes of the district, and the public improvements and facilities to be included in such district;

(5) The description of the boundaries of such district;

(6) A statement that the businesses and users of space in the district shall be subject to the general business occupation tax or that the real property in the district will be subject to the special assessment authorized by the Business Improvement District Act;

(7) The proposed method of assessment to be imposed within the district or the initial rate of the occupation tax to be imposed; and

(8) Any penalties to be imposed for failure to pay the tax or special assessment.

The ordinance shall recite that the method of raising revenue shall be fair and equitable. In the use of a general occupation tax, the tax shall be based primarily on the square footage of the owner's and user's place of business. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.



19-4029.01 Notice of hearing; manner given; contents; notice to neighborhood association.

(1) At least ten days prior to the date of any hearing under sections 19-4029, 19-4029.02, and 19-4029.03, notice of such hearing shall be given by:

(a) One publication of the notice of hearing in a newspaper of general circulation in the city;

(b) Mailing a copy of the notice of hearing to each owner of taxable property as shown on the latest tax rolls of the county treasurer for such county;

(c) Providing a copy of the notice of hearing to any neighborhood association registered pursuant to subsection (2) of this section in the manner requested by such neighborhood association; and

(d) If an occupation tax is to be imposed, mailing a copy of the notice of hearing to each user of space in the proposed district.

(2) The notice required by subdivision (1)(c) of this section shall be provided to any neighborhood association which is registered pursuant to this subsection and whose area of concern is located, in whole or in part, within a one-mile radius of the existing or proposed boundaries of the district. Each neighborhood association desiring to receive such notice shall register with the city the area of concern of such association and provide the name of and contact information for the individual who is to receive notice on behalf of such association and the requested manner of service, whether by email or regular, certified, or registered mail. The registration shall be in accordance with any rules adopted and promulgated by the city.

(3) Any notice of hearing for any hearing required by section 19-4029 shall contain the following information:

(a) A description of the boundaries of the proposed district;

(b) The time and place of a hearing to be held by the city council to consider establishment of the district;

(c) The proposed public facilities and improvements to be made or maintained within any such district; and

(d) The proposed or estimated costs for improvements and facilities within the proposed district and the method by which the revenue shall be raised. If a special assessment is proposed, the notice shall also state the proposed method of assessment.

(4) Any notice of hearing for any hearing required by sections 19-4029.02 and 19-4029.03 shall contain the following information:

(a) A description of the boundaries of the area to be added to the existing business improvement district and a description of the new boundaries of the modified district;

(b) The time and place of a hearing to be held by the city council to consider establishment of the modified district;

(c) The new public facilities and improvements, if any, to be made or maintained within any such district; and

(d) The proposed or estimated costs for new and existing improvements and facilities within the proposed modified district and the method by which the revenue shall be raised. If a special assessment is proposed, the notice shall also state the proposed method of assessment.



19-4029.02 Expansion of boundaries; procedure; ordinance; hearing.

Upon receiving the recommendation to expand the boundaries of an existing business improvement district from the business improvement board, the city council may expand the boundaries of one or more business improvement districts by adopting an ordinance to expand the boundaries of a district or districts. Prior to adopting the ordinance, a hearing shall be held to consider the ordinance.



19-4029.03 Hearing for expansion of boundaries; call by petition.

In the event that the city council has not acted to call a hearing to expand district boundaries as provided in section 19-4029.02, it shall do so when presented with a petition signed by the users of thirty percent of space in a business area proposed to be added to an existing business improvement district where an occupation tax is imposed or by the record owners of thirty percent of the assessable front footage in a portion of a business area proposed to be added to an existing business improvement district.



19-4029.04 Hearing for expansion of boundaries; city council; duties; protest; effect.

Whenever a hearing is held to expand district boundaries under section 19-4029.02 or 19-4029.03, the city council shall:

(1) Hear all protests and receive evidence for or against the proposed action;

(2) Rule upon all written protests received prior to the close of the hearing, which ruling shall be final; and

(3) Continue the hearing from time to time as the city council may deem necessary.

If a special assessment is to be used, proceedings shall terminate if written protest is made prior to the close of the hearing by the record owners of over fifty percent of the assessable units in the modified district as proposed. If an occupation tax is to be used, proceedings shall terminate if protest is made by users of over fifty percent of space in the modified district as proposed.



19-4029.05 Expansion of boundaries; city council; ordinance; when; contents; taxation; basis.

The city council, following a hearing under section 19-4029.02 or 19-4029.03, may expand the boundaries of any district or districts. If the city council decides to expand the boundaries, it shall adopt an ordinance to that effect. This ordinance shall contain the following information:

(1) The name of the district whose boundaries will be expanded;

(2) A statement that notice of hearing was given, including the date or dates on which it was given, in accordance with section 19-4029.01;

(3) The time and place the hearing was held concerning the new boundaries of such district;

(4) The purposes of the boundary expansion and any new public improvements and facilities to be included in such district;

(5) The description of the new boundaries of such district;

(6) A statement that the businesses and users of space in the modified district established by the ordinance shall be subject to the general business occupation tax or that the real property in the modified district will be subject to the special assessment authorized by the Business Improvement District Act;

(7) The proposed method of assessment to be imposed within the district or the initial rate of the occupation tax to be imposed; and

(8) Any penalties to be imposed for failure to pay the tax or special assessment.

The ordinance shall recite that the method of raising revenue shall be fair and equitable. In the use of a general occupation tax, the tax shall be based primarily on the square footage of the owner's and user's place of business. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.



19-4030 Business improvement district; special assessment; purpose; notice; appeal; lien; area within riverfront development district; how treated.

A city may levy a special assessment against the real estate located in a business improvement district, to the extent of the special benefit thereto, for the purpose of paying all or any part of the total costs and expenses of performing any authorized work, except maintenance, repair, and reconstruction costs, within such district. The amount of each special assessment shall be determined by the city council sitting as a board of equalization. Assessments shall be levied in accordance with the method of assessment proposed in the ordinance creating the district. If the city council finds that the proposed method of assessment does not provide a fair and equitable method of apportioning costs, then it may assess the costs under such method as the city council finds to be fair and equitable. Notice of a hearing on any special assessments to be levied under the Business Improvement District Act shall be given to the landowners in such district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which such assessment is to be made one time each week for three weeks in a daily or weekly newspaper of general circulation published in the city. The notice shall provide the date, time, and place of hearing to hear any objections or protests by landowners in the district as to the amount of assessment made against their land. A direct appeal to the district court of the county in which such city is located may be taken from the decision of the city council in the same manner and under like terms and conditions as appeals may be taken from the amount of special assessments levied in street improvement districts in such city as now provided by law. All special assessments levied under the act shall be liens on the property and shall be certified for collection and collected in the same manner as special assessments for improvements and street improvement districts of the city are collected. If any part of a business improvement district overlaps with a riverfront development district in which a special assessment is already being levied pursuant to section 19-5313, the city creating the business improvement district shall not impose the business improvement district’s special assessment within the overlapping area.



19-4031 District; general business occupation tax; purpose; exceptions; notice; appeal; collection; basis; area within riverfront development district; how treated.

(1) In addition to or in place of the special assessments authorized by the Business Improvement District Act, a city may levy a general business occupation tax upon the businesses and users of space within a district established for acquiring, constructing, maintaining or operating public offstreet parking facilities and providing in connection therewith other public improvements and facilities authorized by the Business Improvement District Act, for the purpose of paying all or any part of the total cost and expenses of any authorized improvement or facility within such district. Notice of a hearing on any such tax levied under the Business Improvement District Act shall be given to the businesses and users of space of such districts, and appeals may be taken, all in the manner provided in section 19-4030.

(2) After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The collection of a tax imposed pursuant to this section shall be made and enforced in such a manner as the city council shall by ordinance determine to produce the required revenue. The city council may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance.

(3) If any part of a business improvement district overlaps with a riverfront development district in which a general business occupation tax is already being levied pursuant to section 19-5312, the city creating the business improvement district shall not impose the business improvement district’s occupation tax within the overlapping area.



19-4032 District; additional assessment or levy; when; procedure.

If, subsequent to the levy of taxes or assessments, the use of any parcel of land shall change so that, had the new use existed at the time of making such levy, the assessment or levy on such parcel would have been higher than the levy or assessment actually made, an additional assessment or levy may be made on such parcel by the city council taking into consideration the new and changed use of the property. Reassessments or changes in the rate of levy of assessments or taxes may be made by the city council after notice and hearing as provided in section 19-4030. The city council shall adopt a resolution of intention to change the rate of levy at least fifteen days prior to the hearing required for changes. This resolution shall specify the proposed change and shall give the time and place of the hearing.



19-4033 Assessments or taxes; limitations; effect.

The total amount of assessments or general business occupation taxes levied under the Business Improvement District Act shall not exceed the total costs and expenses of performing the authorized work. The levy of any additional assessment or tax shall not reduce or affect in any manner the assessments previously levied. The assessments or taxes levied must be for the purposes specified in the ordinances and the proceeds shall not be used for any other purpose.



19-4034 Business improvement district; special assessment or business occupation tax; exceptions; maintenance, repair, or reconstruction; levy; procedure.

A city may levy a general business occupation tax, or a special assessment against the real estate located in a district to the extent of special benefit to such real estate, for the purpose of paying all or any part of the cost of maintenance, repair, and reconstruction, including utility costs of any improvement or facility in the district. Districts created for taxation or assessment of maintenance, repair, and reconstruction costs, including utility costs of improvements or facilities which are authorized by the Business Improvement District Act, but which were not acquired or constructed pursuant to the act, may be taxed or assessed as provided in the act. Any occupation tax levied under this section shall be limited to those improvements and facilities authorized by section 19-4030. After March 27, 2014, any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The city council may levy such taxes or assessments under either of the following methods:

(1) The city council, sitting as a board of equalization, may, not more frequently than annually, determine the costs of maintenance or repair, and reconstruction, of a facility. Such costs shall be either assessed to the real estate located in such district in accordance with the proposed method of assessment, or taxed against the businesses and users of space in the district, whichever may be applicable as determined by the ordinance creating the district. However, if the city council finds that the method of assessment proposed in the ordinance creating the district does not provide a fair and equitable method of apportioning such costs, then it may assess the costs under such method as the city council finds to be fair and equitable. At the hearing on such taxes or assessments, objections may be made to the total cost and the proposed allocation of such costs among the parcels of real estate or businesses in such district; or

(2) After notice is given to the owners or businesses as provided in section 19-4030 the city council may establish and may change from time to time, the percentage of such costs for maintenance, repair, and reconstruction which each parcel of real estate or each business or user of space in any district shall pay. The city council shall annually determine the total amount of such costs for each period since costs were last taxed or assessed, and shall, after a hearing, tax or assess such costs to the real estate in the district in accordance with the percentages previously established at such hearing. Notice of such hearing shall be given as provided in section 19-4030 and shall state the total costs and percentage to be taxed or assessed to each parcel of real estate. Unless objections are filed with the city clerk at least five days before the hearing, all objections to the amount of total costs and the assessment percentages should be deemed to have been waived and the assessments shall be levied as stated in such notice except that the city council may reduce any assessment percentage.



19-4035 District; disestablish; procedure.

The city council may disestablish a district by ordinance after a hearing before the city council. The city council shall adopt a resolution of intention to disestablish the area at least fifteen days prior to the hearing required by this section. The resolution shall give the time and place of the hearing.



19-4036 Disestablished district; assets; disposition.

Upon disestablishment of a district, any proceeds of the tax or the assessment, or assets acquired with such proceeds, shall be subject to disposition as the city council shall determine.



19-4037 Funds and grants; use.

The city is authorized to receive, administer, and disburse donated funds or grants of federal or state funds for the purposes of and in the manner authorized by the Business Improvement District Act.



19-4038 Districts created prior to May 23, 1979; governed by act.

Any business improvement district or any downtown improvement and parking district created prior to May 23, 1979, pursuant to sections 19-3401 to 19-3420 or 19-4001 to 19-4014, shall continue in existence and shall hereafter be governed by the Business Improvement District Act.



19-4101 Repealed. Laws 1992, LB 1257, § 105.



19-4102 Repealed. Laws 1992, LB 1257, § 105.



19-4103 Repealed. Laws 1992, LB 1257, § 105.



19-4104 Repealed. Laws 1992, LB 1257, § 105.



19-4105 Repealed. Laws 1992, LB 1257, § 105.



19-4106 Repealed. Laws 1992, LB 1257, § 105.



19-4107 Repealed. Laws 1992, LB 1257, § 105.



19-4108 Repealed. Laws 1992, LB 1257, § 105.



19-4109 Repealed. Laws 1992, LB 1257, § 105.



19-4110 Repealed. Laws 1992, LB 1257, § 105.



19-4111 Repealed. Laws 1992, LB 1257, § 105.



19-4112 Repealed. Laws 1992, LB 1257, § 105.



19-4113 Repealed. Laws 1992, LB 1257, § 105.



19-4114 Repealed. Laws 1992, LB 1257, § 105.



19-4115 Repealed. Laws 1992, LB 1257, § 105.



19-4116 Repealed. Laws 1992, LB 1257, § 105.



19-4117 Repealed. Laws 1992, LB 1257, § 105.



19-4118 Repealed. Laws 1992, LB 1257, § 105.



19-4119 Repealed. Laws 1992, LB 1257, § 105.



19-4119.01 Repealed. Laws 1992, LB 1257, § 105.



19-4120 Repealed. Laws 1992, LB 1257, § 105.



19-4121 Repealed. Laws 1992, LB 1257, § 105.



19-4201 Repealed. Laws 1984, LB 975, § 14.



19-4202 Repealed. Laws 1984, LB 975, § 14.



19-4203 Repealed. Laws 1984, LB 975, § 14.



19-4204 Repealed. Laws 1984, LB 975, § 14.



19-4205 Repealed. Laws 1984, LB 975, § 14.



19-4206 Repealed. Laws 1984, LB 975, § 14.



19-4207 Repealed. Laws 1984, LB 975, § 14.



19-4208 Repealed. Laws 1984, LB 975, § 14.



19-4209 Repealed. Laws 1984, LB 975, § 14.



19-4210 Repealed. Laws 1984, LB 975, § 14.



19-4211 Repealed. Laws 1984, LB 975, § 14.



19-4301 Public streets and sidewalks; sale of services or goods; permitted; closure; conditions.

(1) The city council of any city may permit the public streets and sidewalks within such city to be occupied and used under a lease, license, or other permission by a person, business, or others for the sale of services or goods and may permit the placement of nonpermanent sidewalk cafes, tables, chairs, benches, and other temporary improvements from which such sales can be transacted on the public streets and sidewalks.

(2) In addition to subsection (1) of this section, the city council of any city of the primary class may permit public streets and sidewalks to be closed and a fee to be charged for access to such streets and sidewalks if the following conditions have been met:

(a) The person seeking such permission is a tax-exempt nonprofit or charitable organization exempt from taxation by the federal government;

(b) The event for which a street or sidewalk is to be closed is conducted by and for the benefit of such nonprofit or charitable organization; and

(c) The nonprofit or charitable organization has obtained written consent to close such street or sidewalk for the duration of the permitted event from all of the owners of any land or lots abutting on the street or sidewalk to be closed.



19-4401 Transferred to section 18-3001.



19-4501 Transferred to section 18-1216.



19-4601 Repealed. Laws 2003, LB 790, § 77.



19-4602 Repealed. Laws 2003, LB 790, § 77.



19-4603 Repealed. Laws 2003, LB 790, § 77.



19-4603.01 Repealed. Laws 2003, LB 790, § 77.



19-4604 Repealed. Laws 2003, LB 790, § 77.



19-4605 Repealed. Laws 2003, LB 790, § 77.



19-4606 Repealed. Laws 2003, LB 790, § 77.



19-4607 Repealed. Laws 2003, LB 790, § 77.



19-4608 Repealed. Laws 2003, LB 790, § 77.



19-4609 Repealed. Laws 2003, LB 790, § 77.



19-4610 Repealed. Laws 2003, LB 790, § 77.



19-4611 Repealed. Laws 2003, LB 790, § 77.



19-4612 Repealed. Laws 2003, LB 790, § 77.



19-4613 Repealed. Laws 2003, LB 790, § 77.



19-4614 Repealed. Laws 2003, LB 790, § 77.



19-4615 Repealed. Laws 2003, LB 790, § 77.



19-4616 Repealed. Laws 2003, LB 790, § 77.



19-4617 Repealed. Laws 2003, LB 790, § 77.



19-4618 Repealed. Laws 2003, LB 790, § 77.



19-4618.01 Repealed. Laws 2003, LB 790, § 77.



19-4618.02 Repealed. Laws 2003, LB 790, § 77.



19-4618.03 Repealed. Laws 2003, LB 790, § 77.



19-4618.04 Repealed. Laws 2003, LB 790, § 77.



19-4619 Repealed. Laws 2003, LB 790, § 77.



19-4620 Repealed. Laws 2003, LB 790, § 77.



19-4621 Repealed. Laws 2003, LB 790, § 77.



19-4622 Repealed. Laws 2003, LB 790, § 77.



19-4623 Repealed. Laws 2003, LB 790, § 77.



19-4624 Act, how cited.

Sections 19-4624 to 19-4645 shall be known and may be cited as the Municipal Natural Gas System Condemnation Act.



19-4625 Eminent domain authorized.

A city may acquire and appropriate a gas system through the exercise of the power of eminent domain if such power is exercised in the manner specified in and subject to the Municipal Natural Gas System Condemnation Act.



19-4626 Act; applicability.

(1) A city may condemn the property of a utility which constitutes a portion of a gas system without complying with the Municipal Natural Gas System Condemnation Act if the condemnation is necessary for the public purpose of acquiring an easement or right-of-way across the property of the utility or is for the purpose of acquiring a portion of the gas system for a public use unrelated to the provision of natural gas service.

(2) Nothing in the act shall be construed to govern or affect the manner in which a city which owns and operates its own gas system condemns the property of a utility when such property is brought within the corporate boundaries of the city by annexation.

Under the plain language of subsection (2) of this section, the requirements of the Municipal Natural Gas System Condemnation Act did not apply to a city’s condemnation proceeding against property consisting of gas facilities where the property was located in an area which had been annexed by the city, and the city owned and operated its own gas system. SourceGas Distrib. v. City of Hastings, 287 Neb. 595, 844 N.W.2d 256 (2014).



19-4627 Terms, defined.

For purposes of the Municipal Natural Gas System Condemnation Act:

(1) City means a city of the primary class, city of the first class, city of the second class, or village;

(2) Commission means the Public Service Commission;

(3) Gas system means all or any portion of a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, located or operating within or partly within and partly without a city, together with real and personal property needed or useful in connection therewith, if the main part of the works, plant, or system is located within the city; and

(4) Utility means an investor-owned utility owning, maintaining, and operating a gas system within a city.



19-4628 Resolution of intent.

A city proposing to acquire a gas system through the exercise of the power of eminent domain shall initiate the process by ordering the preparation of a resolution of intent to pursue condemnation of the gas system in accordance with the requirements of the Municipal Natural Gas System Condemnation Act by a vote of a majority of the members of the governing body of the city.



19-4629 Resolution of intent; contents.

(1) The resolution of intent shall describe the property subject to the proposed condemnation, including the types of property and facilities to be subject to the condemnation and the extent and amount of property to be appropriated. The resolution of intent shall set forth one or more of the following:

(a) A description of the acts and omissions of the utility regarding natural gas safety which the city believes have created or may create a material threat to the health and safety of the public in the city and a description of the nature of the threat;

(b) A description of the acts and omissions of the utility regarding the terms, conditions, and quality of natural gas service to natural gas ratepayers in the city which the city believes fail to meet generally accepted standards of customer service within the natural gas industry;

(c) A comparison of the rates for natural gas charged by the utility to ratepayers in the city and of the rates charged to similarly situated ratepayers in comparably sized cities in Nebraska and neighboring states which are served by the same or different utilities, which comparison the city believes shows that the rates charged in the city are excessive; or

(d) A description of recent or contemporaneous events or disclosures regarding the utility, including, but not limited to, changes in ownership, corporate structure, financial stability, or debt rating or any other factor which the city believes indicates financial instability in the utility which may materially impair its ability to maintain appropriate levels of safety and consumer service in the city.

(2) If the resolution of intent contains provisions as set out in subdivision (1)(a) or (b) of this section, the resolution shall describe the efforts by the city to inform the utility of the utility's acts or omissions regarding safety or service and shall describe the opportunities afforded the utility to remedy the stated defects.

(3) The resolution of intent shall not contain any provision regarding nor make any references to any expected or anticipated revenue to be derived by the city in consequence of the city's condemnation or operation of the gas system.



19-4630 Resolution of intent; public hearing.

(1) The resolution of intent to pursue condemnation shall be presented to the governing body of the city at a regular meeting of such governing body. At that meeting the governing body may adopt the resolution of intent and, if it does so, shall set a time at least forty-five days after the date of the meeting at which the resolution of intent was adopted at which time the governing body of the city shall hold a public hearing.

(2) At the public hearing, the sole item of business to be conducted shall be the public hearing on the resolution of intent at which the public shall be permitted to comment on the proposed condemnation, the utility shall be permitted to respond to the statements set out in the resolution of intent and any comments made at the public hearing, and the governing body may act as provided in section 19-4631.

(3) The clerk of the city shall transmit a copy of the resolution of intent and notice of the date and time of the public hearing to the utility by United States registered mail with signature confirmation within seven days after the meeting at which the resolution of intent was adopted. At least thirty days prior to the public hearing, the city shall publish notice of the time and place of the public hearing and a summary of the resolution of intent in a legal newspaper published in or of general circulation in the city.

(4) The utility may present to the city a description of portions of the gas system which (a) are not described as part of the gas system being condemned by the city and (b) are served through the town border station of the city. The utility may require the city to include in its description of the gas system being condemned any or all of those portions of the system if the proposed condemnation would sever those portions of the system from the utility's distribution facilities and would require the utility to create new infrastructure to link these portions to its existing delivery system outside the city. If the utility chooses to require the city to include additional portions of the gas system in the description of the property being condemned, it shall do so prior to the adjournment of the public hearing.



19-4631 Condemnation motion.

After the public hearing provided for in section 19-4630, the governing body of the city, by majority vote of its members, may vote to exercise the power of eminent domain and condemn the gas system or such portion thereof as described in the motion. The motion shall identify fully and accurately the property subject to the condemnation.



19-4632 Court of condemnation; establishment.

Following the adoption of the motion, including an override of any veto, if necessary, the clerk of the city shall transmit to the Chief Justice of the Supreme Court notice of the decision of the city to pursue condemnation of the gas system. The Supreme Court shall, within thirty days after the receipt of such notice, appoint three judges of the district court from three of the judicial districts of the state to constitute a court of condemnation to ascertain and find the value of the gas system being taken. The Supreme Court shall enter an order requiring the judges to attend as a court of condemnation at the county seat of the county in which the city is located, within such time as may be stated in the order, except upon stipulation by all necessary parties as to the value of the gas system filed with the Supreme Court prior to such date. The judges shall attend as ordered and at the first meeting shall select a presiding judge, organize, and proceed with the court's duties. The court may adjourn from time to time and shall fix a time for the appearance before it of all such corporations or persons as the court may deem necessary to be made parties to such condemnation proceedings or which the city or the utility may desire to have made a party to the proceedings. If such time of appearance shall occur after any proceedings have begun, the proceedings shall be reviewed by the court, as it may direct, to give all parties full opportunity to be heard. All corporations or persons, including all mortgagees, bondholders, trustees for bondholders, leaseholders, or other parties or persons claiming any interest in or lien upon the gas system, may be made parties to the proceedings. All parties shall be served with notice of the proceedings and the time and place of the meeting of the court of condemnation in the same manner and for such length of time as the service of a summons in cases begun in the district court, either by personal service or service by publication, and actual personal service of notice within or without the state shall supersede the necessity of notice by publication.



19-4633 Court of condemnation; procedure.

In all proceedings before it, the court of condemnation shall appoint a reporter of its proceedings who shall report and preserve all evidence introduced before it. The clerk of the district court, in the county where the city is located, shall attend upon the court of condemnation and perform the duties of the clerk thereof, as the court of condemnation may direct. The sheriff of the county or any of his or her deputies shall attend upon the court and shall have power to serve summonses, subpoenas, and all other orders or papers ordered to be served by the court. In case of a vacancy on the court, the vacancy shall be filled by the Supreme Court if the vacancy occurs while the Supreme Court is in session, and if it occurs while the Supreme Court is not in session, then by the Chief Justice. The judges constituting the court of condemnation shall be paid by the city a per diem for their services in an amount to be established by rule of the Supreme Court and the city shall pay their necessary traveling expenses, accommodation bills, and all other necessary expenses incurred while in attendance upon the sittings of the court of condemnation, with reimbursement for expenses to be made as provided in sections 81-1174 to 81-1177. The city shall pay the reporter that is appointed by the court the amount that is set by the court. The sheriff shall serve all summonses, subpoenas, or other orders or papers ordered issued or served by the court of condemnation at the same rate and compensation for which he or she serves like papers issued by the district court, but shall account to the county for all compensation as required of him or her under the law governing his or her duties as sheriff.



19-4634 Court of condemnation; powers and duties; costs.

(1) In ascertaining the value of the gas system, the court of condemnation shall have full power to summon witnesses, administer oaths, take evidence, order the taking of depositions, and require the production of any and all books and papers deemed necessary for a full investigation and ascertainment of the value of any portion of the gas system. When part of the gas system appropriated under the Municipal Natural Gas System Condemnation Act extends beyond the territory within which the city exercising the power of eminent domain has a right to operate the gas system, the court of condemnation, in determining the damages caused by the appropriation, shall take into consideration the fact that the portion of the gas system beyond that territory is being detached and not appropriated by the city, and the court of condemnation shall award damages by reason of the detachment and the destruction in value and usefulness of the detached and unappropriated property as it will remain and be left after the detachment and appropriation. The court shall have all the necessary powers and perform all the necessary duties in the condemnation and ascertainment of the value and in making an award of the value of the gas system.

(2) The court of condemnation shall have power to apportion the costs of the proceedings before it between the city and the utility and the city shall provide for and pay the costs as ordered by the court. The city shall make provisions for the necessary funds and expenses to carry on the proceedings of the court while the proceedings are in progress. If the governing body of the city elects to abandon the condemnation proceedings, the city shall pay all the costs made before the court.

(3) If the services of expert witnesses or attorneys are secured by the utility, their fees or compensation as billed to the utility are to be taxed and paid as costs by the city to the extent that the court determines that the fees and compensation sought (a) reflect the prevailing industry or professional charges for such services in cases of the size involved in the condemnation and (b) were reasonably necessary to a just and accurate determination of the value of the gas system. The costs of any appeal shall be adjudged against the party defeated in the appeal in the same degree and manner as is done under the general court practice relating to appellate proceedings.



19-4635 Court of condemnation; finding of value; procedure; appeal; abandonment; when.

(1) Upon the determination and filing of a finding of the value of the gas system by the court of condemnation, the city shall have the right and power, by resolution adopted by a majority of the members of its governing body, to elect to abandon the proceedings to acquire the gas system by the exercise of the power of eminent domain.

(2) If the city (a) does not elect to abandon within ninety days after the finding and filing of value or (b) formally notifies the utility by United States registered mail with signature confirmation that its governing body has voted to proceed with the condemnation, the utility owning the gas system may appeal from the finding of value and award by the court of condemnation to the district court.

(3) The appeal shall be made by filing with the city clerk within twenty days after (a) the expiration of the time given the city to exercise its rights of abandonment or (b) the date of the receipt of the notice of the city's intent to proceed with condemnation, a bond to be approved by the court of condemnation, conditioned for the payment of all costs which may be made on any appeal, and by filing in the district court, within ninety days after such bond is filed, a transcript of the proceedings before the court of condemnation, including the evidence taken before it, certified by the clerk, reporter, and judges of the court of condemnation. The appeal in the district court shall be tried and determined upon the pleadings, proceedings, and evidence in the transcript.

(4) Notwithstanding the provisions of subsection (1) of this section, the city may abandon the proceedings to acquire the gas system by the exercise of the power of eminent domain at any time prior to taking physical possession of the gas system.



19-4636 Appeal.

Upon the hearing of the appeal in the district court, judgment shall be pronounced, as in ordinary cases, for the value of the gas system. The city or utility may appeal the judgment to the Supreme Court. All actions and proceedings under the Municipal Natural Gas System Condemnation Act which are heard by the district court or the Supreme Court shall be expedited for hearing and decision by the appropriate court as soon as the issues and parties are properly before such court. Such proceedings and actions shall be preferred over all other civil cases irrespective of their position on the calendar.



19-4637 Voter approval.

(1) A city shall not appropriate a gas system through the exercise of the power of eminent domain without the approval of the registered voters of the city as provided in the Municipal Natural Gas System Condemnation Act.

(2) At such time as (a) the court of condemnation has finally determined the value of the gas system and no appeal has been perfected to the district court from that determination by the city or the utility, (b) the district court has pronounced its final judgment on the value of the gas system, and neither the utility or city has perfected an appeal to the Supreme Court from such judgment, or (c) the Supreme Court has pronounced its final judgment on the value of the gas system, the governing body of the city may submit to the registered voters of the city at any general or special city election the question of whether the city should acquire the gas system by the exercise of the power of eminent domain at the price established by the court of condemnation, the district court, or the Supreme Court as the case may be. The ballot language shall describe the property to be acquired and the interest in the property being sought and shall recite the cost of the acquisition as adjudged by the court establishing the value of the gas system. The ballot question shall be in the following form:

Shall the city of (name of city) acquire by the exercise of the power of eminent domain the gas system currently owned by (name of utility) at a total cost of (set out the total dollar amount to be awarded to the utility as determined by the court of condemnation, the district court, or the Supreme Court as the case may be): ....Yes ....No

(3) The city shall submit the question to the registered voters in the manner prescribed in the Election Act. The question may be placed before the registered voters of the city at any general or special city election called for the purpose and may be submitted in connection with any city special election called for any other purpose. The votes cast on the question shall be canvassed and the result found and declared as prescribed in the Election Act.



19-4638 Voter approval; effect.

If the election at which the question is submitted is a special election and sixty percent of the votes cast upon such proposition are in favor, or if the election at which the question is submitted is a general election and a majority of the votes cast upon such proposition are in favor, then the officer possessing the power and duty to ascertain and declare the result of the election shall certify the result immediately to the governing body of the city. The governing body of the city may then proceed to tender the amount of the value and award made by the court of condemnation, district court, or the Supreme Court to the utility owning the gas system and shall have the right and power to take immediate possession of the gas system upon the tender.



19-4639 Voter approval; time restrictions.

If the governing body of the city abandons proceedings for the acquisition of the gas system at any time prior to taking possession of the gas system or the issue of acquiring the gas system by the exercise of the power of eminent domain has been submitted to and not approved by the registered voters of the city, the city shall not initiate a new proceeding for the acquisition of the gas system until twenty-four months have elapsed after the date proceedings were abandoned or after the date of the election at which the question was not approved by the registered voters of the city.



19-4640 Bonds authorized.

Following (1) the completion or dismissal of all appeals and upon a final judgment being pronounced in the case and (2) the approval of the voters to condemn the gas system at the election provided for in section 19-4637, the governing body of the city may issue and sell bonds of the city to pay the amount of the value of the gas system set out in the award and any other obligations of the city arising from the condemnation including, but not limited to, acquisitions costs, fees, court costs, and related expenses. Such bonds may be issued and sold without an additional vote of the registered voters of the city.



19-4641 Condemnation; relinquishment authorized.

If a utility proposes to (1) construct a gas system in a city for the first time, (2) within an eighteen-month period, reconstruct or renovate a portion of a gas system in a city or expand the gas system in a city over an area equivalent to twenty percent or more of the area of the city being served by the utility, or (3) within an eighteen-month period, construct new facilities, improvements, or upgrades to an existing gas system to enhance service to customers or increase efficiency if the costs of making such improvements equal or exceed twenty percent of the estimated net depreciated cost of the gas system in the city prior to the addition of such improvements, the city may enter into a binding and enforceable contract as provided in sections 19-4642 to 19-4645 with the utility to relinquish its right to condemn the gas system for an expressed period of time or for a period of time determinable by formula set out in the contract.



19-4642 Contract authorized.

If the utility seeks to pursue a qualifying project as specified in section 19-4641, it may negotiate a contract with the city in which the city, in consideration of the utility's promise to provide, expand, or improve natural gas service to the citizens of the city at reasonable rates, with safeguards for public health and safety, and with appropriate standards for service, agrees to relinquish its right to condemn the gas system for a period of time sufficient to enable the utility to recover the reasonable costs of the project, but not to exceed such period.



19-4643 Contract; contents.

A contract entered into under section 19-4641 shall include provisions specifying:

(1) The nature of the qualifying project and the costs involved in its completion;

(2) The standards of safety to be applied to the gas system during the construction and following the completion of the project;

(3) Any terms and conditions of natural gas service to customers in the city deemed material to the contract by the city and the utility;

(4) The period of time necessary for the utility to recover the reasonable cost of the project, during which time the city relinquishes its right to condemn the gas system expressed either as a set period of time or as a period of time to expire upon the occurrence of a specified condition; and

(5) Any other provisions agreed by the city and the utility to be material to the contract.



19-4644 Contract; review by Public Service Commission.

(1) A city and a utility shall not formally enter into a contract under section 19-4641 until the contract has been reviewed and approved by the commission.

(2) Upon completion of negotiations for the contract, the city and utility shall jointly submit the contract for review by the commission.

(3) The commission shall, following the submission of the contract and any supporting documentation requested by the commission, schedule a public hearing to be convened in the city at which the city and utility may present any additional information and respond to questions or inquiries by the commission and at which the public may comment upon the terms and conditions of the contract. The hearing may be recessed and reconvened in the city or at any other location at the discretion of the commission.

(4) The commission shall review the contract to determine (a) the accuracy of its factual representations and calculations, (b) the reasonableness of its terms and conditions, (c) that the disclosure of material information by the city or utility regarding the contract has been full, complete, accurate, and mutual, and (d) that the contract will, if entered into, further the public interest of the city in adequate and safe natural gas service.

(5) Following its review, the commission shall, within one hundred twenty days after the date of the submission to it of the contract, approve the contract, recommend amendments to the contract to conform it to the requirements of sections 19-4641 to 19-4645, or deny approval of the contract. If the commission recommends amendments, the city and utility may adopt the amendments or renegotiate provisions of the contract and submit the amended contract for additional commission review. If the commission recommends amendments or denies approval of the contract, the city and utility may stipulate to additional time beyond the one hundred twenty days for the commission to further review amendments to or renegotiate provisions of the contract.

(6) When the commission approves the contract, the city and utility may formally enter into the contract.

(7) The commission may adopt and promulgate any rules or regulations necessary for the administration of its duties and responsibilities pursuant to sections 19-4641 to 19-4645.



19-4645 Contract; effect.

(1) Except as provided in subsection (2) or (3) of this section, a contract between a city and a utility entered into under sections 19-4641 to 19-4645 shall bar the city from initiating condemnation proceedings during the period provided for in the contract.

(2) If the utility, by act or omission, breaches the contract, the city may pursue action in the district court of the county in which the city is located to have the court determine whether a material breach has occurred. If the court determines that a material breach has occurred, the city may initiate proceedings to condemn the gas system notwithstanding that the term of relinquishment set out in the contract has not expired.

(3) Except upon the express written approval of the city, the utility may not assign or transfer its interest in the contract to an independent third party.



19-4701 City of metropolitan or primary class; powers.

A city of the metropolitan or primary class may acquire, purchase, and operate a professional baseball organization.



19-4801 Transferred to section 18-1757.



19-4901 Judicial proceedings; bond not required.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of any city of the first class, city of the second class, or village or of any officer, member of any board or commission, head of any department, agent, or employee of such city or village in any proceeding or court action in which such city, village, officer, board or commission member, department head, agent, or employee is a party litigant in its, his, or her official capacity.



19-5001 Written notice of proposed annexation; manner; contents; liability; limitation on action.

(1) A city of the first or second class or village shall provide written notice of a proposed annexation to the owners of property within the area proposed for annexation in the manner set out in this section.

(2) Initial notice of the proposed annexation shall be sent to the owners of property within the area proposed for annexation by regular United States mail, postage prepaid, to the address of each owner of such property as it appears in the records of the office of the register of deeds or as the address is determined from another official source, postmarked at least ten working days prior to the planning commission's public hearing on the proposed change with a certified letter to the clerk of any sanitary and improvement district if the annexation includes property located within the boundaries of such district. Such notice shall describe the area proposed for annexation, including a map showing the boundaries of the area proposed for annexation, and shall contain the date, time, and location of the planning commission's hearing and how further information regarding the annexation can be obtained, including the telephone number of the pertinent city or village official and an electronic mail or Internet address if available.

(3) A second notice of the proposed annexation shall be sent to the same owners of property who were provided with notice under subsection (2) of this section. Such notice shall be sent by regular United States mail, postage prepaid, to the owner's address as it appears in the records of the office of the register of deeds or as the address is determined from another official source, postmarked at least ten working days prior to the public hearing of the city council or village board on the annexation. Such notice shall describe the area proposed for annexation, including a map showing the boundaries of the area proposed for annexation, and shall contain the date, time, and location of the hearing and how further information regarding the annexation can be obtained, including the telephone number of the pertinent city or village official and an electronic mail or Internet address if available.

(4) No additional or further notice beyond that required by subsections (2) and (3) of this section shall be necessary if the scheduled public hearing by the planning commission or city council or village board on the proposed annexation is adjourned, continued, or postponed until a later date.

(5) Except for a willful or deliberate failure to cause notice to be given, no annexation decision made by a city of the first or second class or village to accept or reject a proposed annexation, either in whole or in part, shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or village or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made. No action to challenge the validity of the acceptance or rejection of a proposed annexation on the basis of this section shall be filed more than one year following the date after the formal acceptance or rejection of the annexation by the city council or village board.

(6) Except for a willful or deliberate failure to cause notice to be given, the city of the first or second class or village and its employees shall not be liable for any damage to any person resulting from failure to cause notice to be given as required by this section if a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed annexation, either in whole or in part, by the city council or village board.

(7) For purposes of this section, owner means the owner of a piece of property as indicated on the records of the office of the register of deeds as provided to or made available to the city of the first or second class or village no earlier than the last business day before the twenty-fifth day preceding the public hearing by the planning commission on the annexation proposed for the subject property.



19-5101 Investment of public endowment funds; manner.

Pursuant to Article XI, section 1, of the Constitution of Nebraska, the Legislature authorizes the investment of public endowment funds by any city having a population of more than five thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census in the manner required of a prudent investor who shall act with care, skill, and diligence under the prevailing circumstance and in such investments as the governing body of such city, acting in a fiduciary capacity for the exclusive purpose of protecting and benefiting such investment, may determine.



19-5201 Act, how cited.

Sections 19-5201 to 19-5218 shall be known and may be cited as the Nebraska Municipal Land Bank Act.



19-5202 Legislative findings and declarations.

The Legislature finds and declares as follows:

(1) Nebraska's municipalities are important to the social and economic vitality of the state, and many municipalities are struggling to cope with vacant, abandoned, and tax-delinquent properties;

(2) Vacant, abandoned, and tax-delinquent properties represent lost revenue to municipalities and large costs associated with demolition, safety hazards, and the deterioration of neighborhoods;

(3) There is an overriding public need to confront the problems caused by vacant, abandoned, and tax-delinquent properties through the creation of new tools for municipalities to use to turn vacant spaces into vibrant places; and

(4) Land banks are one of the tools that can be utilized by municipalities to facilitate the return of vacant, abandoned, and tax-delinquent properties to productive use.



19-5203 Terms, defined.

For purposes of the Nebraska Municipal Land Bank Act:

(1) Board means the board of directors of a land bank;

(2) Land bank means a land bank established in accordance with the act;

(3) Municipality means any city or village of this state that is located (a) within a county in which a city of the metropolitan class is located or (b) within a county in which at least three cities of the first class are located; and

(4) Real property means lands, lands under water, structures, and any and all easements, air rights, franchises, and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise, and any and all fixtures and improvements located thereon.



19-5204 Creation of land bank; procedure; use of Interlocal Cooperation Act; goal of land bank.

(1) A municipality may elect to create a land bank by the adoption of an ordinance which specifies the following:

(a) The name of the land bank;

(b) The initial individuals to serve as members of the board and the length of terms for which they are to serve; and

(c) The qualifications and terms of office of members of the board.

(2) Two or more municipalities may elect to enter into an agreement pursuant to the Interlocal Cooperation Act to create a single land bank to act on behalf of such municipalities, which agreement shall contain the information required by subsection (1) of this section.

(3) Each land bank created pursuant to the Nebraska Municipal Land Bank Act shall be deemed to be a public corporation acting in a governmental capacity and a political subdivision of the state and shall have permanent and perpetual duration until terminated and dissolved in accordance with section 19-5214.

(4) The primary goal of any land bank shall be to facilitate the return of vacant, abandoned, and tax-delinquent properties to productive use.



19-5205 Board; requirements; members; qualifications; vacancy; compensation; meetings; actions of board; liability; automatically accepted bid procedure; reasons.

(1) If a land bank is created by a single municipality, the board of such land bank shall meet the following requirements:

(a) The board shall consist of:

(i) Seven voting members appointed by the mayor of the municipality that created the land bank and confirmed by a two-thirds vote of the governing body of such municipality;

(ii) The planning director of the municipality that created the land bank or his or her designee, as a nonvoting, ex officio member;

(iii) One member of the governing body of the municipality that created the land bank, appointed by such governing body, as a nonvoting, ex officio member; and

(iv) Such other nonvoting members as are appointed by the mayor of the municipality that created the land bank;

(b) The seven voting members of the board shall be residents of the municipality that created the land bank;

(c) If the governing body of the municipality creating the land bank has any of its members elected by district or ward, then at least one voting member of the board shall be appointed from each such district or ward. Such voting members shall represent, to the greatest extent possible, the racial and ethnic diversity of the municipality creating the land bank;

(d) The seven voting members of the board shall have, collectively, verifiable skills, expertise, and knowledge in market-rate and affordable residential, commercial, industrial, and mixed-use real estate development, financing, law, purchasing and sales, asset management, economic and community development, and the acquisition of tax sale certificates;

(e) The seven voting members of the board shall include:

(i) At least one member representing a chamber of commerce;

(ii) At least one member with experience in banking;

(iii) At least one member with experience in real estate development;

(iv) At least one member with experience as a realtor;

(v) At least one member with experience in nonprofit or affordable housing; and

(vi) At least one member with experience in large-scale residential or commercial property rental; and

(f) A single voting member may satisfy more than one of the requirements provided in subdivision (1)(e) of this section if he or she has the required qualifications. It is not necessary that there be a different member to fulfill each such requirement.

(2) If a land bank is created by more than one municipality pursuant to an agreement under the Interlocal Cooperation Act, the board of such land bank shall meet the following requirements:

(a) The board shall consist of:

(i) An odd number of voting members, totaling at least seven, appointed by the mayors of the municipalities that created the land bank, as mutually agreed to by such mayors, and confirmed by a two-thirds vote of the governing body of each municipality that created the land bank;

(ii) The planning director of each municipality that created the land bank or his or her designee, as nonvoting, ex officio members;

(iii) One member of the governing body of each municipality that created the land bank, appointed by the governing body on which such member serves, as nonvoting, ex officio members; and

(iv) Such other nonvoting members as are appointed by the mayors of the municipalities that created the land bank, as mutually agreed to by such mayors;

(b) Each voting member of the board shall be a resident of one of the municipalities that created the land bank, with at least one voting member appointed from each such municipality;

(c) If the governing body of the largest municipality creating the land bank has any of its members elected by district or ward, then at least one voting member of the board shall be appointed from each such district or ward. Such voting members shall represent, to the greatest extent possible, the racial and ethnic diversity of the largest municipality creating the land bank;

(d) The voting members of the board shall have, collectively, verifiable skills, expertise, and knowledge in market-rate and affordable residential, commercial, industrial, and mixed-use real estate development, financing, law, purchasing and sales, asset management, economic and community development, and the acquisition of tax sale certificates;

(e) The voting members of the board shall include:

(i) At least one member representing a chamber of commerce;

(ii) At least one member with experience in banking;

(iii) At least one member with experience in real estate development;

(iv) At least one member with experience as a realtor;

(v) At least one member with experience in nonprofit or affordable housing; and

(vi) At least one member with experience in large-scale residential or commercial property rental; and

(f) A single voting member may satisfy more than one of the requirements provided in subdivision (2)(e) of this section if he or she has the required qualifications. It is not necessary that there be a different member to fulfill each such requirement.

(3) The members of the board shall select annually from among themselves a chairperson, a vice-chairperson, a treasurer, and such other officers as the board may determine.

(4) A public official or public employee shall be eligible to be a member of the board.

(5) A vacancy on the board among the appointed board members shall be filled in the same manner as the original appointment.

(6) Board members shall serve without compensation.

(7) The board shall meet in regular session according to a schedule adopted by the board and shall also meet in special session as convened by the chairperson or upon written notice signed by a majority of the voting members. The presence of a majority of the voting members of the board shall constitute a quorum.

(8) Except as otherwise provided in subsections (9) and (11) of this section and in sections 19-5210 and 19-5214, all actions of the board shall be approved by the affirmative vote of a majority of the voting members present and voting.

(9) Any action of the board on the following matters shall be approved by a majority of the voting members:

(a) Adoption of bylaws and other rules and regulations for conduct of the land bank's business;

(b) Hiring or firing of any employee or contractor of the land bank. This function may, by majority vote of the voting members, be delegated by the board to a specified officer or committee of the land bank, under such terms and conditions, and to the extent, that the board may specify;

(c) The incurring of debt;

(d) Adoption or amendment of the annual budget; and

(e) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than fifty thousand dollars.

(10) Members of a board shall not be liable personally on the bonds or other obligations of the land bank, and the rights of creditors shall be solely against such land bank.

(11) The board shall adopt policies and procedures to specify the conditions that must be met in order for the land bank to give an automatically accepted bid as authorized in sections 19-5217 and 19-5218. The adoption of such policies and procedures shall require the approval of two-thirds of the voting members of the board. At a minimum, such policies and procedures shall ensure that the automatically accepted bid shall only be given for one of the following reasons:

(a) The real property substantially meets more than one of the following criteria as determined by two-thirds of the voting members of the board:

(i) The property is not occupied by the owner or any lessee or licensee of the owner;

(ii) There are no utilities currently being provided to the property;

(iii) Any buildings on the property have been deemed unfit for human habitation, occupancy, or use by local housing officials;

(iv) Any buildings on the property are exposed to the elements such that deterioration of the building is occurring;

(v) Any buildings on the property are boarded up;

(vi) There have been previous efforts to rehabilitate any buildings on the property;

(vii) There is a presence of vermin, uncut vegetation, or debris accumulation on the property;

(viii) There have been past actions by the municipality to maintain the grounds or any building on the property; or

(ix) The property has been out of compliance with orders of local housing officials;

(b) The real property is contiguous to a parcel that meets more than one of the criteria in subdivision (11)(a) of this section or that is already owned by the land bank; or

(c) Acquisition of the real property by the land bank would serve the best interests of the community as determined by two-thirds of the voting members of the board. In determining whether the acquisition would serve the best interests of the community, the board shall take into consideration the hierarchical ranking of priorities for the use of real property conveyed by a land bank established pursuant to subsection (5) of section 19-5210, if any such hierarchical ranking is established.



19-5206 Agents and employees.

A land bank may employ such agents and employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation and benefits of such persons.



19-5207 Land bank; powers; no power of eminent domain.

(1) A land bank shall have the following powers:

(a) To adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business;

(b) To sue and be sued in its own name and plead and be impleaded in all civil actions;

(c) To borrow money from private lenders, from municipalities, from the state, or from federal government funds as may be necessary for the operation and work of the land bank;

(d) To issue negotiable revenue bonds and notes according to the provisions of the Nebraska Municipal Land Bank Act;

(e) To procure insurance or guarantees from the state or federal government of the payments of any debts or parts thereof incurred by the land bank and to pay premiums in connection therewith;

(f) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, agreements under the Interlocal Cooperation Act for the joint exercise of powers under the Nebraska Municipal Land Bank Act;

(g) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of functions by the land bank on behalf of municipalities or agencies or departments of municipalities, or the performance by municipalities or agencies or departments of municipalities of functions on behalf of the land bank;

(h) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the land bank;

(i) To provide foreclosure prevention counseling and re-housing assistance;

(j) To procure insurance against losses in connection with the real property, assets, or activities of the land bank;

(k) To invest money of the land bank, at the discretion of the board, in instruments, obligations, securities, or property determined proper by the board and name and use depositories for its money;

(l) To enter into contracts for the management of, the collection of rent from, or the sale of real property of the land bank;

(m) To design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate, and otherwise improve real property or rights or interests in real property of the land bank;

(n) To fix, charge, and collect fees and charges for services provided by the land bank;

(o) To fix, charge, and collect rents and leasehold payments for the use of real property of the land bank for a period not to exceed twelve months, except that such twelve-month limitation shall not apply if the real property of the land bank is subject to a lease with a remaining term of more than twelve months at the time such real property is acquired by the land bank;

(p) To grant or acquire a license, easement, lease, as lessor and as lessee, or option with respect to real property of the land bank;

(q) To enter into partnerships, joint ventures, and other collaborative relationships with municipalities and other public and private entities for the ownership, management, development, and disposition of real property; and

(r) To do all other things necessary or convenient to achieve the objectives and purposes of the land bank or other laws that relate to the purposes and responsibilities of the land bank.

(2) A land bank shall neither possess nor exercise the power of eminent domain.



19-5208 Land bank; acquire property; limits; maintenance; accept transfer from land reutilization authority.

(1) A land bank may acquire real property or interests in real property by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the land bank considers proper.

(2) A land bank may acquire real property or interests in real property by purchase contracts, lease-purchase agreements, installment sales contracts, or land contracts and may accept transfers from political subdivisions upon such terms and conditions as agreed to by the land bank and the political subdivision. Notwithstanding any other law to the contrary, any political subdivision may transfer to the land bank real property and interests in real property of the political subdivision on such terms and conditions and according to such procedures as determined by the political subdivision.

(3) A land bank shall maintain all of its real property in accordance with the laws and ordinances of the jurisdiction in which the real property is located.

(4) A land bank shall not own or hold real property located outside the jurisdictional boundaries of the municipality or municipalities that created the land bank. For purposes of this subsection, jurisdictional boundaries of a municipality does not include the extraterritorial zoning jurisdiction of such municipality.

(5) A land bank may accept transfers of real property and interests in real property from a land reutilization authority on such terms and conditions, and according to such procedures, as mutually determined by the transferring land reutilization authority and the land bank.

(6) A land bank shall not hold legal title at any one time to more than seven percent of the total number of parcels of real property located in the municipality or municipalities that created the land bank.



19-5209 Exemption from taxation.

The real property of a land bank and the land bank's income and operations are exempt from all taxation by the state or any political subdivision thereof.



19-5210 Land bank; hold property in own name; inventory; consideration for transfer of property; form; powers; priorities for use; limits on certain dispositions.

(1) A land bank shall hold in its own name all real property acquired by the land bank irrespective of the identity of the transferor of such property.

(2) A land bank shall maintain and make available for public review and inspection an inventory of all real property held by the land bank.

(3) A land bank shall determine and set forth in policies and procedures of the board the general terms and conditions for consideration to be received by the land bank for the transfer of real property and interests in real property, which consideration may take the form of monetary payments and secured financial obligations, covenants and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board to be in the best interest of the land bank.

(4) A land bank may convey, exchange, sell, transfer, grant, release and demise, pledge, and hypothecate any and all interests in, upon, or to real property of the land bank. A land bank may lease as lessor real property of the land bank for a period not to exceed twelve months, except that such twelve-month limitation shall not apply if the real property of the land bank is subject to a lease with a remaining term of more than twelve months at the time such real property is acquired by the land bank.

(5) The municipality or municipalities that created the land bank may establish by resolution or ordinance a hierarchical ranking of priorities for the use of real property conveyed by a land bank. Such ranking shall take into consideration the highest and best use that, when possible, will bring the greatest benefit to the community. The priorities may include, but are not limited to, (a) use for purely public spaces and places, (b) use for affordable housing, (c) use for retail, commercial, and industrial activities, (d) use for urban agricultural activities including the establishment of community gardens as defined in section 2-303, and (e) such other uses and in such hierarchical order as determined by the municipality or municipalities.

(6) The municipality or municipalities that created the land bank may require by resolution or ordinance that any particular form of disposition of real property, or any disposition of real property located within specified jurisdictions, be subject to specified voting and approval requirements of the board. Except and unless restricted or constrained in this manner, the board may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance, and all other related documents pertaining to the conveyance of real property by the land bank.



19-5211 Land bank; funding; real property taxes collected on conveyed property; allocation; notice to county treasurer; when required.

(1) A land bank may receive funding through grants and loans from the municipality or municipalities that created the land bank, from other municipalities, from the state, from the federal government, and from other public and private sources.

(2) A land bank may receive and retain payments for services rendered, for rents and leasehold payments received, for consideration for disposition of real and personal property, for proceeds of insurance coverage for losses incurred, for income from investments, and for any other asset and activity lawfully permitted to a land bank under the Nebraska Municipal Land Bank Act.

(3)(a) Except as otherwise provided in subdivision (b) of this subsection, fifty percent of the real property taxes collected on real property conveyed by a land bank pursuant to the laws of this state shall be remitted to the land bank. Such allocation of property tax revenue shall commence with the first taxable year following the date of conveyance and shall continue for a period of five years. Such allocation of property tax revenue shall not occur if such taxes have been divided under section 18-2147 as part of a redevelopment project under the Community Development Law, unless the authority, as defined in section 18-2103, enters into an agreement with the land bank for the remittance of such funds to the land bank.

(b) A land bank may, by resolution of the board, elect not to receive the real property taxes described in subdivision (a) of this subsection for any real property conveyed by the land bank. If such an election is made, the land bank shall notify the county treasurer of the county in which the real property is located by filing a copy of the resolution with the county treasurer, and thereafter the county treasurer shall remit such real property taxes to the appropriate taxing entities.



19-5212 Land bank; bonds; issuance; procedure; negotiable instruments; tax exempt; liability.

(1) A land bank shall have the power to issue bonds for any of its corporate purposes, the principal and interest of which are payable from its revenue generally. Any of such bonds shall be secured by a pledge of any revenue of the land bank or by a mortgage of any property of the land bank.

(2) The bonds issued by a land bank are hereby declared to have all the qualities of negotiable instruments under the Uniform Commercial Code.

(3) The bonds of a land bank and the income therefrom shall at all times be exempt from all taxes imposed by the state or any political subdivision thereof.

(4) Bonds issued by the land bank shall be authorized by resolution of the board and shall be limited obligations of the land bank. The principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the assets of the land bank. Any refunding bonds issued shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds, and shall not constitute an indebtedness or pledge of the general credit of any municipality within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the land bank shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and shall be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) Bonds issued by the land bank shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be in the best interests of the land bank. The resolution issuing bonds shall be published in a newspaper of general circulation within the municipality or municipalities that created the land bank.

(6) Neither the members of the board nor any person executing the bonds shall be liable personally on any such bonds by reason of the issuance thereof. Such bonds or other obligations of a land bank shall not be a debt of any municipality and shall so state on their face, nor shall any municipality nor any revenue or any property of any municipality be liable therefor.



19-5213 Board; minutes; record; meetings; public records; reports.

(1) The board shall cause minutes and a record to be kept of all its proceedings. Meetings of the board shall be subject to the Open Meetings Act.

(2) All of a land bank's records and documents shall be considered public records for purposes of sections 84-712 to 84-712.09.

(3) The board shall provide monthly reports to the municipality or municipalities that created the land bank on the board's activities pursuant to the Nebraska Municipal Land Bank Act. The board shall also provide an annual report to the municipality or municipalities that created the land bank, the Revenue Committee of the Legislature, and the Urban Affairs Committee of the Legislature by March 1 of each year summarizing the board's activities for the prior calendar year. The reports submitted to the legislative committees shall be submitted electronically.



19-5214 Land bank; dissolution; procedure; notice; assets.

A land bank may be dissolved sixty calendar days after a resolution of dissolution is approved by two-thirds of the voting members of the board and by two-thirds of the membership of the governing body of the municipality or municipalities that created the land bank. The board shall give sixty calendar days' advance written notice of its consideration of a resolution of dissolution by publishing such notice in a newspaper of general circulation within the municipality or municipalities that created the land bank and shall send such notice by certified mail to the trustee of any outstanding bonds of the land bank. Upon dissolution of the land bank, all real property, personal property, and other assets of the land bank shall become the assets of the municipality or municipalities that created the land bank.



19-5215 Conflicts of interest; board; duties.

(1) No member of the board or employee of a land bank shall acquire any interest, direct or indirect, in real property of the land bank, in any real property to be acquired by the land bank, or in any real property to be acquired from the land bank. No member of the board or employee of a land bank shall have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by a land bank.

(2) The board shall adopt:

(a) Rules addressing potential conflicts of interest; and

(b) Ethical guidelines for members of the board and employees of the land bank.



19-5216 Tax lien or claim; discharge and extinguishment; procedure; remit payments to county treasurer.

(1) Whenever any real property is acquired by a land bank and is encumbered by a lien or claim for real property taxes owed to one or more political subdivisions of the state, the land bank may, by resolution of the board, discharge and extinguish any and all such liens or claims, except that no lien or claim represented by a tax sale certificate held by a private third party shall be discharged or extinguished pursuant to this section. To the extent necessary and appropriate, the land bank shall file in appropriate public records evidence of the extinguishment and dissolution of such liens or claims.

(2) To the extent that a land bank receives payments of any kind attributable to liens or claims for real property taxes owed to a political subdivision on property acquired by the land bank, the land bank shall remit the full amount of the payments to the county treasurer of the county that levied such taxes for distribution to the appropriate taxing entity.



19-5217 Sale of property for nonpayment of taxes; land bank; power to bid; purchase of tax sale certificate; apply for tax deed or foreclose lien.

(1)(a) At any sale of real property for the nonpayment of taxes conducted pursuant to sections 77-1801 to 77-1863, a land bank may:

(i) Bid on such real property in an amount equal to the total amount of taxes, interest, and costs due on the real property. If a bid is given pursuant to this subdivision, the bid shall not receive any special treatment by the county treasurer and shall be accepted or rejected in the same manner as any other bid on such real property; or

(ii) Give an automatically accepted bid on such real property in an amount equal to the total amount of taxes, interest, and costs due on the real property. If an automatically accepted bid is given, it shall be accepted by the county treasurer regardless of any other bids on such real property. An automatically accepted bid may be given only if the conditions for making such a bid prescribed by the board pursuant to subsection (11) of section 19-5205 have been met.

(b) If a land bank's bid pursuant to subdivision (1)(a) of this section is accepted by the county treasurer, the land bank shall pay the county treasurer and shall be entitled to a tax sale certificate for such real property.

(2) If a county holds a tax sale certificate pursuant to section 77-1809, a land bank may purchase such tax sale certificate from the county by paying the county treasurer the amount expressed on the face of the certificate and interest thereon at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the date the tax sale certificate was first issued to the county to the date such certificate was purchased by the land bank.

(3)(a) Subdivision (b) of this subsection applies until January 1, 2015. Subdivision (c) of this subsection applies beginning January 1, 2015.

(b) Within six months after the expiration of three years from the date of sale of real property for the nonpayment of taxes pursuant to sections 77-1801 to 77-1863, a land bank that has acquired a tax sale certificate for such real property under this section may:

(i) Apply to the county treasurer for a tax deed for the real property described in the tax sale certificate. A land bank applying for a tax deed shall comply with all the requirements of sections 77-1801 to 77-1863 relating to such tax deed; or

(ii) Foreclose the lien represented by the tax sale certificate as authorized in section 77-1902.

(c) Within nine months after the expiration of three years from the date of sale of real property for the nonpayment of taxes pursuant to sections 77-1801 to 77-1863, a land bank that has acquired a tax sale certificate for such real property under this section may:

(i) Apply to the county treasurer for a tax deed for the real property described in the tax sale certificate. A land bank applying for a tax deed shall comply with all the requirements of sections 77-1801 to 77-1863 relating to such tax deed; or

(ii) Foreclose the lien represented by the tax sale certificate as authorized in section 77-1902.



19-5218 Sale of property as part of foreclosure proceedings; land bank; powers.

(1)(a) At any sale of real property conducted as part of foreclosure proceedings under sections 77-1901 to 77-1941, a land bank may:

(i) Bid on such real property in an amount that the land bank would be willing to pay for such real property. If a bid is given pursuant to this subdivision, the bid shall not receive any special treatment by the sheriff conducting the sale and shall be accepted or rejected in the same manner as any other bid on such real property; or

(ii) Give an automatically accepted bid on such real property in an amount equal to the total amount of taxes, interest, and costs due on the real property. If an automatically accepted bid is given, it shall be accepted by the sheriff regardless of any other bids on such real property. An automatically accepted bid may be given only if the conditions for making such a bid prescribed by the board pursuant to subsection (11) of section 19-5205 have been met and only if the land bank has obtained written consent to the tender of an automatically accepted bid from the holder of a mortgage or the beneficiary or trustee under a trust deed giving rise to a lien against such real property. To obtain such written consent, the land bank shall send, by certified mail, a notice of its intent to make an automatically accepted bid to any such holder of a mortgage or beneficiary or trustee under a trust deed and shall request that written consent be given within thirty days. If no response is given within such thirty-day time period, such holder of a mortgage or beneficiary or trustee under a trust deed shall be deemed to have given written consent.

(b) If a land bank's bid pursuant to subdivision (1)(a) of this section is accepted by the sheriff, the land bank shall pay the sheriff and shall be entitled to a deed to the real property in accordance with sections 77-1901 to 77-1941.

(2) If a sheriff attempts to sell real property as part of foreclosure proceedings under sections 77-1901 to 77-1941, there is no bid given at such sale equal to the total amount of taxes, interest, and costs due thereon, and the real property being sold lies within a municipality that has created a land bank, then such land bank shall be deemed to have bid the total amount of taxes, interest, and costs due thereon and such bid shall be accepted by the sheriff. The land bank may then discharge and extinguish the liens for delinquent taxes included in the foreclosure proceedings pursuant to section 19-5216. The land bank shall then be entitled to a deed to the real property in accordance with sections 77-1901 to 77-1941.



19-5301 Act, how cited.

Sections 19-5301 to 19-5317 shall be known and may be cited as the Riverfront Development District Act.



19-5302 Legislative findings and declarations.

The Legislature finds and declares as follows:

(1) Cities in the United States and throughout the world have been historically established along the banks of major rivers due to the role rivers played as early trade routes as well as other inherent strategic and economic benefits;

(2) As national, state, and local economies have changed over time, many cities have moved away from their historic riverfronts, resulting in abandonment and blight in many city cores;

(3) Many cities in this state that were established along the banks of Nebraska’s rivers have grown away from their riverfronts, and these cities have riverfront areas in need of improvement and development but lack the tools and funding necessary to improve and develop such areas; and

(4) The purpose of the Riverfront Development District Act is to provide a means by which cities in this state may effectively fund, manage, promote, and develop riverfronts within their corporate limits.



19-5303 Terms, defined.

For purposes of the Riverfront Development District Act:

(1) Authority means a riverfront development authority established in accordance with section 19-5305;

(2) City means a city of the metropolitan, primary, first, or second class;

(3) District means a riverfront development district established in accordance with section 19-5304; and

(4) River means the Missouri River, Platte River, North Platte River, South Platte River, Republican River, Niobrara River, Loup River, North Loup River, Middle Loup River, South Loup River, Elkhorn River, North Fork of the Elkhorn River, or Big Blue River.



19-5304 Riverfront development district; ordinance; contents; revenue; boundaries.

(1) A city may create a riverfront development district by the adoption of an ordinance which specifies the following:

(a) The name of the river or rivers along which the district will be created;

(b) The boundaries of the district, a map of which shall be incorporated by reference in the ordinance;

(c) The qualifications and terms of office of members of the authority;

(d) A statement that the businesses and users of space in the district shall be subject to the general business occupation tax authorized by the Riverfront Development District Act or that the real property in the district shall be subject to the special assessment authorized by the act;

(e) The proposed method of assessment to be imposed within the district or the initial rate of the occupation tax to be imposed;

(f) Any penalties to be imposed for failure to pay the occupation tax or special assessment; and

(g) The maximum amount of bonds that may be issued by the authority pursuant to section 19-5311.

(2) The ordinance shall recite that the method of raising revenue shall be fair and equitable. In the use of a general business occupation tax, the tax shall be based primarily on the square footage of the owner’s and user’s place of business. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.

(3) The boundaries of any district created under this section shall be wholly contained within the corporate limits of the city and shall not extend more than one-half mile from the edge of the river or rivers along which the district is created.



19-5305 Riverfront development authority; members; officers; vacancy; meetings; powers.

(1) Following the creation of a district under section 19-5304, the mayor, with the approval of the city council, shall appoint a riverfront development authority to oversee and manage the district. The authority shall consist of five or more members who collectively shall have skills, expertise, and knowledge in residential, commercial, and mixed-use real estate development, financing, law, asset management, economic and community development, and tourism promotion.

(2) The members of the authority shall select annually from among themselves a chairperson, a vice-chairperson, a treasurer, and such other officers as the authority may determine.

(3) A public official or public employee shall be eligible to be a member of the authority.

(4) A vacancy on the authority shall be filled in the same manner as the original appointment.

(5) Members of the authority shall serve without compensation.

(6) The authority shall meet in regular session according to a schedule adopted by the authority and shall also meet in special session as convened by the chairperson or upon written notice signed by a majority of the members.

(7) Two or more cities which have a contiguous riverfront along the same river may enter into an agreement pursuant to the Interlocal Cooperation Act to create a single authority to jointly oversee and manage the districts created in such cities. An agreement entered into under this subsection shall contain the information required by section 19-5304.

(8) An authority which oversees and manages a district bordering another state may enter into an agreement pursuant to the Interlocal Cooperation Act with a political subdivision, public agency, or quasi-public agency in such other state to jointly oversee and manage the district and any similar district or districts in such other state.

(9) Each authority created pursuant to the Riverfront Development District Act shall be deemed to be a public corporation acting in a governmental capacity and a political subdivision of the state and shall have permanent and perpetual duration until terminated and dissolved in accordance with section 19-5317.



19-5306 Authority; powers; city; power.

(1) Except as provided in subsection (2) of this section, an authority shall have the following powers:

(a) To adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business;

(b) To sue and be sued in its own name and plead and be impleaded in all civil actions;

(c) To procure insurance or guarantees from the state or federal government of the payments of any debts or parts thereof incurred by the authority and to pay premiums in connection therewith;

(d) To invest money of the authority in instruments, obligations, securities, or property determined proper by the authority and name and use depositories for its money;

(e) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, agreements under the Interlocal Cooperation Act for the joint exercise of powers under the Riverfront Development District Act;

(f) To create and implement plans for improvements and redevelopment within the boundaries of the district in conjunction with the city or other public or private entities;

(g) To develop, manage, and coordinate public activities and events taking place within the boundaries of the district;

(h) To acquire, construct, maintain, and operate public offstreet parking facilities for the benefit of the district;

(i) To improve any public place or facility within the boundaries of the district, including landscaping, physical improvements for decoration or security purposes, and plantings;

(j) To construct or install pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, pedestrian and vehicular overpasses and underpasses, and any other useful or necessary public improvements within the boundaries of the district;

(k) To construct, install, and maintain boardwalks, barges, docks, and wharves;

(l) To lease, acquire, construct, reconstruct, extend, maintain, or repair parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles within the boundaries of the district;

(m) To maintain, repair, and reconstruct any improvements or facilities authorized in the Riverfront Development District Act;

(n) To enforce parking regulations and the provision of security within the boundaries of the district;

(o) To employ such agents and employees, permanent or temporary, as necessary;

(p) To fix, charge, and collect fees and charges for services provided by the authority;

(q) To fix, charge, and collect rents and leasehold payments for the use of real property of the authority;

(r) To grant or acquire a license, easement, lease, as lessor or as lessee, or option with respect to real property of the authority;

(s) To make recommendations to the city as to the use of any occupation tax funds collected under section 19-5312 or any special assessment funds collected under section 19-5313;

(t) To administer the use of occupation tax funds or special assessment funds if directed by the mayor and city council; and

(u) To do all other things necessary or convenient to achieve the objectives and purposes of the authority.

(2) The city creating an authority may, by ordinance, limit the powers that may be exercised by such authority.



19-5307 Authority; acquire property; limitations.

(1) An authority may acquire real property or interests in real property by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the authority considers proper.

(2) An authority may accept transfers of real property or interests in real property from political subdivisions upon such terms and conditions as agreed to by the authority and the political subdivision.

(3) An authority may convey, exchange, sell, transfer, grant, release and demise, pledge, and hypothecate any and all interests in, upon, or to real property of the authority.

(4) An authority shall hold all property acquired in its own name and shall maintain all of its real property in accordance with the laws and ordinances of the jurisdiction in which the real property is located.

(5) An authority shall not own or hold real property located outside the boundaries of the district which it oversees and manages.

(6) An authority shall not rent or lease any of its real property for residential use.



19-5308 Taxation.

The real property owned by an authority and the authority’s income and operations are exempt from all taxation by the state or any political subdivision thereof, except that purchases by an authority shall be subject to state and local sales and use taxes.



19-5309 Conflict of interest.

(1) No member of an authority or employee of an authority shall acquire any interest, direct or indirect, in real property located within the boundaries of any district overseen and managed by the authority.

(2) No member of an authority or employee of an authority shall have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by the authority.



19-5310 Funding.

An authority may receive funding through grants and loans from the city that created the authority, from other municipalities, from the state, from the federal government, and from other public and private sources.



19-5311 Bonds; issuance; procedure; liability.

(1) An authority shall have the power to issue bonds for any of its corporate purposes, the principal and interest of which are payable from its revenue generally. Any of such bonds shall be secured by a pledge of any revenue of the authority or by a mortgage of any property owned by the authority.

(2) The bonds issued by an authority are hereby declared to have all the qualities of negotiable instruments under the Uniform Commercial Code.

(3) The bonds of an authority and the income therefrom shall at all times be exempt from all taxes imposed by the state or any political subdivision thereof.

(4) Bonds issued by an authority shall be authorized by resolution of the authority and shall be limited obligations of the authority. The principal and interest, costs of issuance, and other costs incidental thereto shall be payable by any revenue of the authority or by the disposition of any assets of the authority. Any refunding bonds issued shall be payable from any source described in this subsection or from the investment of any of the proceeds of the refunding bonds and shall not constitute an indebtedness or pledge of the general credit of any city within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and shall be executed by one or more members of the authority as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the authority in the resolution authorizing the issuance thereof.

(5) Bonds issued by the authority shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the authority. The authority may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be in the best interests of the authority. The resolution authorizing the issuance of bonds shall be published in a newspaper in or of general circulation within the city that created the authority.

(6) Neither the members of the authority nor any person executing the bonds shall be liable personally on any such bonds by reason of the issuance thereof. Such bonds or other obligations of an authority shall not be a debt of any city and shall so state on their face, and no city nor any revenue or any property of any city shall be liable for such bonds or other obligations except as provided in the Riverfront Development District Act.



19-5312 Business occupation tax; hearing; appeals; collection; area within business improvement district; how treated.

(1) A city may levy a general business occupation tax upon the businesses and users of space within a district for the purpose of paying all or any part of the total costs and expenses of such district. Notice of a hearing on any such tax levied under the Riverfront Development District Act shall be given to the businesses and users of space of such district, and appeals may be taken, in the manner provided in section 19-5314.

(2) Any occupation tax imposed pursuant to this section shall make a reasonable classification of businesses, users of space, or kinds of transactions for purposes of imposing such tax, except that no occupation tax shall be imposed on any transaction which is subject to tax under section 53-160, 66-489, 66-489.02, 66-4,140, 66-4,145, 66-4,146, 77-2602, or 77-4008 or which is exempt from tax under section 77-2704.24. The collection of a tax imposed pursuant to this section shall be made and enforced in such manner as the city council shall by ordinance determine to produce the required revenue. The city council may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance.

(3) If any part of a riverfront development district overlaps with a business improvement district in which a general business occupation tax is already being levied pursuant to section 19-4031, the city creating the riverfront development district shall not impose the riverfront development district’s occupation tax within the overlapping area.



19-5313 Special assessment; hearing; appeals; lien; area within business improvement district; how treated.

(1) A city may levy a special assessment against the real estate located in a district, to the extent of the special benefit thereto, for the purpose of paying all or any part of the total costs and expenses of such district. The amount of each special assessment shall be determined by the city council sitting as a board of equalization. Assessments shall be levied in accordance with the method of assessment proposed in the ordinance creating the district. If the city council finds that the proposed method of assessment does not provide a fair and equitable method of apportioning costs, then it may assess the costs under such method as the city council finds to be fair and equitable. Notice of a hearing on any such tax levied under the Riverfront Development District Act shall be given to the landowners in such district, and appeals may be taken, in the manner provided in section 19-5314.

(2) All special assessments levied under the act shall be liens on the property and shall be certified for collection and collected in the same manner that special assessments for improvements in street improvement districts of the city are collected.

(3) If any part of a riverfront development district overlaps with a business improvement district in which a special assessment is already being levied pursuant to section 19-4030, the city creating the riverfront development district shall not impose the riverfront development district’s special assessment within the overlapping area.



19-5314 Hearing; notice; manner; decision; appeal.

(1) Notice of a hearing on any general business occupation tax to be levied under the Riverfront Development District Act shall be given to the businesses and users of space in such district by publication of a description of the businesses and users of space who will be subject to the occupation tax, the amount of the occupation tax proposed to be levied, and the general purpose for which such occupation tax is to be levied one time each week for three weeks in a newspaper in or of general circulation in the city.

(2) Notice of a hearing on any special assessments to be levied under the act shall be given to the landowners in such district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which such assessment is to be made one time each week for three weeks in a newspaper in or of general circulation in the city.

(3) Notice under this section shall provide the date, time, and place of hearing to hear any objections or protests by landowners in the district as to the amount of assessment made against their land or by businesses and users of space in the district as to the amount of occupation tax to be levied against them. A direct appeal to the district court of the county in which such city is located may be taken from the decision of the city council in the same manner and under like terms and conditions as appeals may be taken from the amount of special assessments levied in street improvement districts in such city as now provided by law.



19-5315 Additional assessment or levy; procedure.

If, subsequent to the levy of taxes or assessments, the use of any parcel of land shall change so that, had the new use existed at the time of making such levy, the assessment or levy on such parcel would have been higher than the levy or assessment actually made, an additional assessment or levy may be made on such parcel by the city council taking into consideration the new and changed use of the property. Reassessments or changes in the rate of levy of assessments or taxes may be made by the city council after notice and hearing as provided in section 19-5314. The city council shall adopt a resolution of intention to change the rate of levy at least fifteen days prior to the hearing required for changes. The resolution shall specify the proposed change and shall give the time and place of the hearing. The levy of any additional assessment or tax shall not reduce or affect in any manner the assessments previously levied.



19-5316 Records; meetings; reports.

(1) The authority shall cause minutes and a record to be kept of all its proceedings. Meetings of the authority shall be subject to the Open Meetings Act.

(2) All of an authority’s records and documents shall be considered public records for purposes of sections 84-712 to 84-712.09.

(3) The authority shall provide quarterly reports to the city that created the authority on the authority’s activities pursuant to the Riverfront Development District Act. The authority shall also provide an annual report to the city that created the authority and to the Urban Affairs Committee of the Legislature by January 31 of each year summarizing the authority’s activities for the prior calendar year. The report submitted to the committee shall be submitted electronically.



19-5317 Dissolution of district; procedure; notice.

(1) A district or an authority may be dissolved sixty calendar days after a resolution of dissolution is approved by the city council of the city that created the district or authority. Notice of consideration of a resolution of dissolution shall be given by publishing such notice in a newspaper in or of general circulation within the city that created the district or authority. Such notice shall also be sent by certified mail to the trustee of any outstanding bonds of the authority.

(2) Upon dissolution of an authority, all real property, personal property, and other assets of the authority shall become the assets of the city that created the authority.

(3) Upon dissolution of a district, any proceeds of the occupation tax or the special assessment relating to such district shall be subject to disposition as the city council shall determine.






Chapter 20 - CIVIL RIGHTS

20-101 Repealed. Laws 1969, c. 120, § 25.



20-102 Repealed. Laws 1969, c. 120, § 25.



20-103 Repealed. Laws 1969, c. 120, § 25.



20-104 Repealed. Laws 1969, c. 120, § 25.



20-105 Transferred to section 20-302.



20-106 Transferred to section 20-310.



20-107 Transferred to section 20-318.



20-108 Repealed. Laws 1991, LB 825, § 53.



20-109 Transferred to section 20-321.



20-110 Transferred to section 20-322.



20-111 Repealed. Laws 1973, LB 112, § 13.



20-112 Transferred to section 20-324.



20-113 Protection of civil rights; incorporated cities; ordinances; county; resolutions; powers; jurisdiction; revocation of liquor license, when.

Any incorporated city may enact ordinances and any county may adopt resolutions which are substantially equivalent to the Age Discrimination in Employment Act, the Nebraska Fair Employment Practice Act, the Nebraska Fair Housing Act, and sections 20-126 to 20-143 and 48-1219 to 48-1227 or which are more comprehensive than such acts and sections in the protection of civil rights. No such ordinance or resolution shall place a duty or liability on any person, other than an employer, employment agency, or labor organization, for acts similar to those prohibited by section 48-1115. Such ordinance or resolution may include authority for a local agency to seek an award of damages or other equitable relief on behalf of the complainant by the filing of a petition in the district court in the county with appropriate jurisdiction. The local agency shall have within its authority jurisdiction substantially equivalent to or more comprehensive than the Equal Opportunity Commission or other enforcement agencies provided under such acts and sections and shall have authority to order backpay and other equitable relief or to enforce such orders or relief in the district court with appropriate jurisdiction. Certified copies of such ordinances or resolutions shall be transmitted to the commission. When the commission determines that any such city or county has enacted an ordinance or adopted a resolution that is substantially equivalent to such acts and sections or is more comprehensive than such acts and sections in the protection of civil rights and has established a local agency to administer such ordinance or resolution, the commission may thereafter refer all complaints arising in such city or county to the appropriate local agency. All complaints arising within a city shall be referred to the appropriate agency in such city when both the city and the county in which the city is located have established agencies pursuant to this section. When the commission refers a complaint to a local agency, it shall take no further action on such complaint if the local agency proceeds promptly to handle such complaint pursuant to the local ordinance or resolution. If the commission determines that a local agency is not handling a complaint with reasonable promptness or that the protection of the rights of the parties or the interests of justice require such action, the commission may regain jurisdiction of the complaint and proceed to handle it in the same manner as other complaints which are not referred to local agencies. In cases of conflict between this section and section 20-332, for complaints subject to the Nebraska Fair Housing Act, section 20-332 shall control.

Any club which has been issued a license by the Nebraska Liquor Control Commission to sell, serve, or dispense alcoholic liquor shall have that license revoked if the club discriminates because of race, color, religion, sex, familial status as defined in section 20-311, handicap as defined in section 20-313, or national origin in the sale, serving, or dispensing of alcoholic liquor to any person who is a guest of a member of such club. The procedure for revocation shall be as prescribed in sections 53-134.04, 53-1,115, and 53-1,116.



20-113.01 Legislative findings.

In order to declare the intent of the present Legislature and to effect the original intent of sections 18-1724 and 20-113, the Legislature finds that civil rights are a local as well as state concern and the Legislature desires to provide for the local enforcement and enactment of civil rights legislation concurrent with the authority of the State of Nebraska.



20-114 Repealed. Laws 1991, LB 825, § 53.



20-115 Repealed. Laws 1991, LB 825, § 53.



20-116 Repealed. Laws 1991, LB 825, § 53.



20-117 Repealed. Laws 1991, LB 825, § 53.



20-118 Repealed. Laws 1991, LB 825, § 53.



20-119 Repealed. Laws 1991, LB 825, § 53.



20-120 Repealed. Laws 1991, LB 825, § 53.



20-121 Transferred to section 20-344.



20-122 Transferred to section 20-132.



20-123 Intent, purpose, public policy; freedom of speech.

It is the intent, purpose, and public policy to protect, preserve, and perpetuate the constitutional right to freely speak, write, and publish on all lawful subjects, including the right to make a comprehensive distribution of such printed materials, either commercial or noncommercial, by using the most effective lawful means or methods, and being responsible for any damages.



20-124 Interference; restraint of freedoms; penalty.

Any individual, corporation, or municipality that attempts to interfere with or restrain the exercise of the freedoms referred to in sections 20-123 and 20-132, either by ordinance or otherwise, shall be guilty of a misdemeanor and upon conviction thereof shall be fined in an amount not exceeding one hundred dollars, or be imprisoned for a period not exceeding six months, or be both so fined and imprisoned, and shall stand committed until such fine and costs of prosecution are paid. Each day such violation is committed or permitted to continue shall constitute a separate offense and shall be punishable as such hereunder.

While injunctive relief for interference with first amendment right to free speech can be granted, the facts herein do not support such relief. Hartford v. Womens Services, P.C., 239 Neb. 540, 477 N.W.2d 161 (1991).



20-125 Transferred to section 20-301.



20-126 Statement of policy.

It is the policy of this state to encourage and enable blind, visually handicapped, hearing-impaired, or physically disabled persons to participate fully in the social and economic life of the state and to engage in remunerative employment.

This section setting forth a general policy to employ the blind and visually handicapped does not require the employment of firemen with visual defects where the disability would prevent the performance of the work involved. McCrea v. Cunningham, 202 Neb. 638, 277 N.W.2d 52 (1979).



20-126.01 Physically disabled person, defined.

For purposes of sections 20-126 to 20-131, physically disabled person means a person with a physical disability other than hearing impairment, blindness, or visual handicap.



20-127 Rights enumerated.

(1) A blind, visually handicapped, deaf or hard of hearing, or physically disabled person has the same right as any other person to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.

(2) A blind, visually handicapped, deaf or hard of hearing, or physically disabled person is entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats, any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

(3) A totally or partially blind person, deaf or hard of hearing person, or physically disabled person has the right to be accompanied by a service animal, especially trained for the purpose, and a bona fide trainer of a service animal has the right to be accompanied by such animal in training in any of the places listed in subsection (2) of this section without being required to pay an extra charge for the service animal. Such person shall be liable for any damage done to the premises or facilities or to any person by such animal.

(4) A totally or partially blind person has the right to make use of a white cane in any of the places listed in subsection (2) of this section.

This section is a penal statute, and it must be strictly construed. By the inclusion of the phrase "and other places to which the general public is invited" in subsection (2) of this section, the Legislature evidenced its intent that this statute should apply whenever the general public is invited to a given place at a given time. Softball fields are "places to which the general public is invited" under subsection (2). This section is not limited by considerations of safety. Loewenstein v. Amateur Softball Assn., 227 Neb. 454, 418 N.W.2d 231 (1988).



20-128 Pedestrian using cane or service animal; driver of vehicle; duties; violation; damages.

In addition to the provisions of sections 28-1313 and 28-1314, the driver of a vehicle approaching a totally or partially blind pedestrian who is carrying a cane predominantly white or metallic in color or using a service animal or a hearing-impaired or physically disabled pedestrian who is using a service animal shall take all necessary precautions to avoid injury to such pedestrian, and any driver who fails to take such precautions shall be liable in damages for any injury caused such pedestrian. A totally or partially blind pedestrian not carrying such a cane or using a service animal or a hearing-impaired or physically disabled pedestrian not using a service animal in any of the places, accommodations, or conveyances listed in section 20-127 shall have all of the rights and privileges conferred by law upon other persons, and the failure of a totally or partially blind pedestrian to carry such a cane or to use a service animal or the failure of a hearing-impaired or physically disabled pedestrian to use a service animal in any such places, accommodations, or conveyances does not constitute and is not evidence of contributory negligence.



20-129 Denying or interfering with admittance to public facilities; penalty.

(1) Any person or agent of such person who denies or interferes with admittance to or enjoyment of the public facilities enumerated in section 20-127 or otherwise interferes with the rights of a totally or partially blind, deaf or hard of hearing, or physically disabled person under section 20-127 or sections 20-131.01 to 20-131.04 is guilty of a Class III misdemeanor.

(2) Any person or agent of such person who denies or interferes with admittance to or enjoyment of the public facilities enumerated in section 20-127 or otherwise interferes with the rights of a bona fide trainer of a service animal when training such animal under section 20-127 is guilty of a Class III misdemeanor.



20-130 White Cane Safety Day; proclamation; Governor issue.

Each year, the Governor shall take suitable public notice of October 15 as White Cane Safety Day. He shall issue a proclamation in which he:

(1) Comments upon the significance of the white cane;

(2) Calls upon the citizens of the state to observe the provisions of sections 20-126 to 20-131 and to take precautions necessary to the safety of the disabled;

(3) Reminds the citizens of the state of the policies with respect to the disabled set forth in sections 20-126 to 20-131 and urges the citizens to cooperate in giving effect to them; and

(4) Emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.



20-131 Employment by state and political subdivisions; policy.

It is the policy of this state that persons with disabilities shall be employed by the state, the political subdivisions of the state, the public schools, and all other employment supported in whole or in part by public funds on the same terms and conditions as persons without disabilities as required by the Nebraska Fair Employment Practice Act.

This section setting forth the policy of the state to employ the blind and visually handicapped does not require the employment of firemen with visual handicaps where that disability would prevent the performance of the work involved. McCrea v. Cunningham, 202 Neb. 638, 277 N.W.2d 52 (1979).



20-131.01 Full and equal enjoyment of housing accommodations; statement of policy.

It is the intent of the Legislature that blind persons, visually handicapped persons, hearing-impaired persons, and other physically disabled persons shall be entitled to full and equal access to all housing accommodations offered for rent, lease, or compensation in this state.



20-131.02 Housing accommodations; terms, defined.

For purposes of sections 20-131.01 to 20-131.04, unless the context otherwise requires:

(1) Housing accommodations means any real property which is used or occupied or is intended, arranged, or designed to be used or occupied as the home, residence, or sleeping place of one or more human beings. Housing accommodations does not include any single-family residence in which the owner lives and in which any room is rented, leased, or provided for compensation to persons other than the owner or primary tenant; and

(2) Physically disabled person means a person with a physical disability other than hearing impairment, blindness, or visual handicap.



20-131.03 Housing accommodations; modification; not required.

Nothing in sections 20-131.01 to 20-131.04 shall require any person who rents, leases, or provides housing accommodations for compensation to modify such person's property in any way to accommodate the special needs of any lessee.



20-131.04 Service animal; access to housing accommodations; terms and conditions.

Every totally or partially blind person, hearing-impaired person, or physically disabled person who has a service animal or obtains a service animal shall have full and equal access to all housing accommodations with such animal as prescribed in sections 20-131.01 to 20-131.04. Such person shall not be required to pay extra compensation for such animal. Such person shall be liable for any damage done to such premises by such animal. Any person who rents, leases, or provides housing accommodations for compensation to any totally or partially blind person, hearing-impaired person, or physically disabled person who has or obtains a service animal shall not charge an additional deposit for such animal.



20-132 Full and equal enjoyment of accommodations.

All persons within this state shall be entitled to a full and equal enjoyment of any place of public accommodation, as defined in sections 20-132 to 20-143, without discrimination or segregation on the grounds of race, color, sex, religion, national origin, or ancestry.



20-133 Places of public accommodation, defined.

As used in sections 20-132 to 20-143, unless the context otherwise requires, places of public accommodation shall mean all places or businesses offering or holding out to the general public goods, services, privileges, facilities, advantages, and accommodations for the peace, comfort, health, welfare, and safety of the general public and such public places providing food, shelter, recreation, and amusement including, but not limited to:

(1) Any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence;

(2) Any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises, including but not limited to any such facility located on the premises of any retail establishment;

(3) Any gasoline station, including all facilities located on the premises of such station and made available to the patrons thereof;

(4) Any motion picture house, theatre, concert hall, sports arena, stadium, or other place of exhibition or entertainment;

(5) Any public facility owned, operated, or managed by or on behalf of this state or any agency or subdivision thereof, or any public corporation, and any such facility supported in whole or in part by public funds; and

(6) Any establishment which is physically located within the premises of any establishment otherwise covered by this section or within the premises of which is physically located any such covered establishment and which holds itself out as serving patrons of such covered establishment.



20-134 Discriminatory practices; violation; penalty.

Any person who directly or indirectly refuses, withholds from, denies, or attempts to refuse, withhold, or deny, to any other person any of the accommodations, advantages, facilities, services, or privileges, or who segregates any person in a place of public accommodation on the basis of race, creed, color, sex, religion, national origin, or ancestry, shall be guilty of discriminatory practice and shall be subject to the penalties of sections 20-132 to 20-143.



20-135 Prohibited acts; violation; penalty.

Any person who aids, abets, incites, compels, or coerces any activity prohibited by the provisions of sections 20-132 to 20-143, or who attempts to do so, shall be guilty of discriminatory practice and shall be subject to the penalties of sections 20-132 to 20-143.



20-136 Retaliation; discrimination; violation; penalty.

Retaliation or discrimination, in any manner, against any person who has opposed any activity prohibited by the provisions of sections 20-132 to 20-143 or who has testified, assisted, or participated in any manner in any investigation, proceeding, or hearing conducted pursuant to sections 20-132 to 20-143 shall be discriminatory practice and shall be punishable according to the provisions of sections 20-132 to 20-143.



20-137 Religious preference; not violation of discriminatory practice.

Any place of public accommodation owned by or operated on behalf of a religious corporation, association, or society which gives preference in the use of such place to members of the same faith as that of the administering body shall not be guilty of discriminatory practice.



20-138 Private club or establishment not open to public; applicability of sections.

The provisions of sections 20-132 to 20-143 shall not apply to a private club or other establishment not in fact open to the public, except to the extent that the facilities of such establishments are made available to the customers or patrons of an establishment within the scope of section 20-133.



20-139 Nebraska Fair Housing Act, free speech, and public accommodations law; administered by Equal Opportunity Commission; powers.

The Nebraska Fair Housing Act and sections 20-123, 20-124, and 20-132 to 20-143 shall be administered by the Equal Opportunity Commission, except that the State Fire Marshal shall administer the act and sections as they relate to accessibility standards and specifications set forth in sections 81-5,147 and 81-5,148. The county attorneys are granted the authority to enforce such act and sections 20-123, 20-124, and 20-132 to 20-143 and shall possess the same powers and duties with respect thereto as the commission. If a complaint is filed with the county attorney, the commission shall be notified. Powers granted to and duties imposed upon the commission pursuant to such act and sections shall be in addition to the provisions of the Nebraska Fair Employment Practice Act and shall not be construed to amend or restrict those provisions. In carrying out the Nebraska Fair Housing Act and sections 20-123, 20-124, and 20-132 to 20-143, the commission shall have the power to:

(1) Seek to eliminate and prevent discrimination in places of public accommodation because of race, color, sex, religion, national origin, familial status as defined in section 20-311, handicap as defined in section 20-313, or ancestry;

(2) Effectuate the purposes of sections 20-132 to 20-143 by conference, conciliation, and persuasion so that persons may be guaranteed their civil rights and goodwill may be fostered;

(3) Formulate policies to effectuate the purposes of sections 20-132 to 20-143 and make recommendations to agencies and officers of the state or local subdivisions of government in aid of such policies and purposes;

(4) Adopt and promulgate rules and regulations to carry out the powers granted by the Nebraska Fair Housing Act and sections 20-123, 20-124, and 20-132 to 20-143, subject to the provisions of the Administrative Procedure Act. The commission shall, not later than one hundred eighty days after September 6, 1991, issue draft rules and regulations to implement subsection (3) of section 20-336, which regulations may incorporate regulations of the Department of Housing and Urban Development as applicable;

(5) Designate one or more members of the commission or a member of the commission staff to conduct investigations of any complaint alleging discrimination because of race, color, sex, religion, national origin, familial status, handicap, or ancestry, attempt to resolve such complaint by conference, conciliation, and persuasion, and conduct such conciliation meetings and conferences as are deemed necessary to resolve a particular complaint, which meetings shall be held in the county in which the complaint arose;

(6) Determine that probable cause exists for crediting the allegations of a complaint;

(7) Determine that a complaint cannot be resolved by conference, conciliation, or persuasion, such determination to be made only at a meeting where a quorum is present;

(8) Dismiss a complaint when it is determined there is not probable cause to credit the allegations;

(9) Hold hearings, subpoena witnesses and compel their attendance, administer oaths, take the testimony of any person under oath, and in connection therewith require for examination any books or papers relating to any matter under investigation or in question before the commission; and

(10) Issue publications and the results of studies and research which will tend to promote goodwill and minimize or eliminate discrimination because of race, color, sex, religion, national origin, familial status, handicap, or ancestry.



20-140 Unlawful discriminatory practice; complaint; file with commission; contents; resolution of complaint; confidential; violation; penalty.

Any person claiming to be aggrieved by an unlawful discriminatory practice may by himself, his agent, or his attorney file with the commission a verified complaint in writing which shall state the name and address of the person alleged to have committed the unlawful discriminatory practice complained of and which shall set forth the particulars thereof and contain such other information as may be required by the commission. The Attorney General shall, in like manner, make, sign, and file such complaint.

After the filing of such complaint, the commission shall furnish the person named in the complaint with a copy of the charge and make an investigation of such charge, but such charge shall not be made public by the commission. If the commission determines after such investigation that there is reasonable cause to believe that the charge is true, the commission shall endeavor to eliminate any such alleged unlawful practice by informal methods of conference, conciliation, and persuasion. Nothing said or done during or as a part of such endeavors may be made public by the commission without the written consent of the parties or used as evidence in a subsequent proceeding except as provided in subsection (2) of section 20-141. Any officer or employee of the commission who shall make public in any manner whatever any information in violation of this subsection shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars or imprisoned not more than thirty days.



20-141 Failure to eliminate unlawful practice by conference, conciliation, and persuasion; written notice; hearing; procedure.

(1) In case of failure to eliminate any unlawful practice by informal methods of conference, conciliation, and persuasion, the commission shall cause to be issued and served in the name of the commission a written notice, together with a copy of the complaint, requiring the person named in the complaint, hereinafter referred to as respondent, to answer the charges of the complaint at a public hearing, at a time and place to be specified in the notice. The place of the hearing shall be in the county in which the alleged discrimination occurred.

(2) The case in support of the complaint shall be presented before the commission by an attorney on the staff of the Attorney General, and the investigator who made the investigation shall not participate in the hearings except as a witness, nor shall he participate in the deliberation of the commission in the case. Evidence concerning endeavors at conciliation may be included.

(3) The respondent may file a written verified answer to the complaint and appear at the hearing with or without counsel, submit testimony, and compel the appearance of witnesses and records in his behalf. At the discretion of the commission, the complainant may be allowed to intervene and present testimony in person or by counsel. The commission may reasonably and fairly amend any complaint either prior to or during the hearing in accordance with facts developed by the investigation or adduced in evidence at the hearing, and the respondent may amend his answer in the same manner. The testimony taken at the hearing shall be under oath and be transcribed.

(4) If, upon all the evidence at the hearing, the commission finds that a respondent has engaged in an unlawful discriminatory practice as defined in sections 20-132 to 20-143, the commission shall state its findings of fact and shall issue and cause to be served on the respondent an order requiring the respondent to cease and desist from the unlawful discriminatory practice and to take such affirmative action, including, but not limited to, the extension of full, equal, and unsegregated accommodations, advantages, facilities, and privileges to all persons as in the judgment of the commission will effectuate the purposes of sections 20-132 to 20-143, including a requirement for a report of the manner of compliance.

(5) If, upon all the evidence, the commission finds that a respondent has not engaged in any unlawful discriminatory practice, the commission shall state its findings of fact and shall issue and cause to be served on the complainant an order dismissing the complaint as to the respondent. A copy of the order shall be delivered in all cases to the Attorney General and such other public officers as the commission deems proper.

(6) The commission shall establish rules of practice to govern, expedite, and effectuate the procedure set forth in this section and its own actions thereunder. Any complaint filed pursuant to this section must be so filed within ten days after the alleged act of discrimination and the complainant shall give written notice of the filing of the complaint and furnish a copy thereof to the party complained against.



20-142 Appeal; procedure; attorney's fees; failure to appeal; effect.

(1) Any party to a proceeding before the commission aggrieved by any decision and order of the commission and directly affected thereby may appeal the decision and order, and the appeal shall be in accordance with the Administrative Procedure Act.

(2) In any action or proceeding under sections 20-132 to 20-143, wherein an appeal is lodged in the district court, the court in its discretion may allow the prevailing party reasonable attorney's fees as part of the costs.

(3) If no proceeding to obtain judicial review is instituted by a respondent within thirty days from the service of an order of the commission, the commission may obtain a decree of the court for the enforcement of such order upon showing that the respondent is subject to the commission's jurisdiction and resides or transacts business within the county in which the petition for enforcement is brought.



20-143 Violations; penalty.

Any person or place of public accommodation who or which shall willfully resist, prevent, impede, or interfere with the commission or any of its members or representatives in the performance of duty under sections 20-132 to 20-143, or shall willfully violate an order of the commission shall, upon conviction thereof, be imprisoned in the county jail for not more than thirty days, or be fined not more than one hundred dollars, or be both so fined and imprisoned. Procedure for the review of an order of the commission shall not be deemed to be such willful conduct.



20-144 Finding by Legislature.

The Legislature finds:

(1) That the policy of the State of Nebraska is to insure the free flow of news and other information to the public, and that those who gather, write, or edit information for the public or disseminate information to the public may perform these vital functions only in a free and unfettered atmosphere;

(2) That such persons shall not be inhibited, directly or indirectly, by governmental restraint or sanction imposed by governmental process, but rather that they shall be encouraged to gather, write, edit, or disseminate news or other information vigorously so that the public may be fully informed;

(3) That compelling such persons to disclose a source of information or disclose unpublished information is contrary to the public interest and inhibits the free flow of information to the public;

(4) That there is an urgent need to provide effective measures to halt and prevent this inhibition;

(5) That the obstruction of the free flow of information through any medium of communication to the public affects interstate commerce; and

(6) That sections 20-144 to 20-147 are necessary to insure the free flow of information and to implement the first and fourteenth amendments and Article I, section 5, of the United States Constitution, and the Nebraska Constitution.



20-145 Terms, defined.

For purposes of the Free Flow of Information Act, unless the context otherwise requires:

(1) Federal or state proceeding shall include any proceeding or investigation before or by any federal or state judicial, legislative, executive, or administrative body;

(2) Medium of communication shall include, but not be limited to, any newspaper, magazine, other periodical, book, pamphlet, news service, wire service, news or feature syndicate, broadcast station or network, or cable television system;

(3) Information shall include any written, audio, oral, or pictorial news or other material;

(4) Published or broadcast information shall mean any information disseminated to the public by the person from whom disclosure is sought;

(5) Unpublished or nonbroadcast information shall include information not disseminated to the public by the person from whom disclosure is sought, whether or not related information has been disseminated and shall include, but not be limited to, all notes, outtakes, photographs, film, tapes, or other data of whatever sort not itself disseminated to the public through a medium of communication, whether or not published or broadcast information based upon or related to such material has been disseminated;

(6) Processing shall include compiling, storing, transferring, handling, and editing of information; and

(7) Person shall mean any individual, partnership, limited liability company, corporation, association, or other legal entity existing under or authorized by the law of the United States, any state or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any foreign country.



20-146 Procuring, gathering, writing, editing, or disseminating news or other information; not required to disclose to courts or public.

No person engaged in procuring, gathering, writing, editing, or disseminating news or other information to the public shall be required to disclose in any federal or state proceeding:

(1) The source of any published or unpublished, broadcast or nonbroadcast information obtained in the gathering, receiving, or processing of information for any medium of communication to the public; or

(2) Any unpublished or nonbroadcast information obtained or prepared in gathering, receiving, or processing of information for any medium of communication to the public.



20-147 Act, how cited.

Sections 20-144 to 20-147 shall be known and may be cited as the Free Flow of Information Act.



20-148 Deprivation of constitutional and statutory rights, privileges, or immunities; redress.

(1) Any person or company, as defined in section 49-801, except any political subdivision, who subjects or causes to be subjected any citizen of this state or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the United States Constitution or the Constitution and laws of the State of Nebraska, shall be liable to such injured person in a civil action or other proper proceeding for redress brought by such injured person.

(2) The remedies provided by this section shall be in addition to any other remedy provided by Chapter 20, article 1, and shall not be interpreted as denying any person the right of seeking other proper remedies provided thereunder.

This section, providing persons with a private cause of action for deprivation of constitutional and statutory rights, is a procedural statute designed to allow plaintiffs to bypass administrative procedures in discrimination actions against private employers; it does not operate to waive sovereign immunity. Potter v. Board of Regents, 287 Neb. 732, 844 N.W.2d 741 (2014).

The applicable statute of limitations for Nebraska Fair Employment Practice Act claims brought pursuant to this section shall be measured by section 48-1118. Adkins v. Burlington Northern Santa Fe RR. Co., 260 Neb. 156, 615 N.W.2d 469 (2000).

This section does not modify the eligibility criteria under sections 48-1001 et seq. and 48-1101 et seq. Steier v. Crosier Fathers of Hastings, 242 Neb. 16, 492 N.W.2d 870 (1992).

This section does not constitute a waiver of sovereign immunity by the State of Nebraska for actions brought in federal court under 42 U.S.C. 1983 (1982). Patteson v. Johnson, 219 Neb. 852, 367 N.W.2d 123 (1985).

This section does not waive the sovereign immunity of the State of Nebraska as to actions brought in federal court under 42 U.S.C. section 1983 (1982) to protect rights under the contract clause (article I, section 10, of the U.S. Constitution) and property interests protected under the fourteenth amendment to the U.S. Constitution. Wiseman v. Keller, 218 Neb. 717, 358 N.W.2d 768 (1984).

This section provides a private cause of action for private acts of discrimination by private employers and does not apply to individuals acting in their capacities as public officials. Cole v. Isherwood, 11 Neb. App. 44, 642 N.W.2d 524 (2002).

This section provides a private cause of action for private acts of discrimination by private employers; it does not apply to individuals acting in their capacities as public officials. Cole v. Clarke, 8 Neb. App. 614, 598 N.W.2d 768 (1999).



20-149 Consumer reporting agency; furnish information; duty; violation; penalty.

Any consumer reporting agency doing business in this state which is required to furnish information to a consumer, protected consumer as defined in section 8-2602, or representative as defined in section 8-2602 pursuant to 15 U.S.C. 1681g to 1681j as such sections existed on January 1, 2016, shall, upon the request of such consumer, protected consumer, or representative and at a reasonable charge, provide such consumer, protected consumer, or representative with a typewritten or photostatic copy of any consumer report, investigative report, or any credit report or other file information which it has on file or has prepared concerning such consumer or protected consumer, if such consumer, protected consumer, or representative has complied with 15 U.S.C. 1681h as such section existed on January 1, 2016. If such report uses a code to convey information about such consumer or protected consumer, such consumer, protected consumer, or representative shall be provided with a key to such code. For the purposes of this section, the definitions found in 15 U.S.C. 1681a as such section existed on January 1, 2016, shall apply. Any person violating this section shall be guilty of a Class IV misdemeanor.



20-150 Legislative findings; licensed interpreters; qualified educational interpreters; legislative intent.

(1) The Legislature hereby finds and declares that it is the policy of the State of Nebraska to secure the rights of deaf and hard of hearing persons who cannot readily understand or communicate in spoken language and who consequently cannot equally participate in or benefit from proceedings, programs, and activities of state agencies and law enforcement personnel unless interpreters are available to assist them. State agencies and law enforcement personnel shall appoint licensed interpreters as provided in sections 20-150 to 20-159, except that courts and probation officials shall appoint interpreters as provided in sections 20-150 to 20-159 and 25-2401 to 25-2407 and public school districts and educational service units shall appoint qualified educational interpreters.

(2) The Commission for the Deaf and Hard of Hearing shall license and evaluate interpreters and video remote interpreting providers pursuant to section 20-156. The commission shall (a) develop licensed interpreter guidelines for distribution, (b) develop training to implement the guidelines, (c) adopt and promulgate rules and regulations to implement the guidelines and requirements for licensed interpreters, and (d) develop a roster of interpreters as required in section 71-4728.

(3) It is the intent of the Legislature to assure that qualified educational interpreters are provided to deaf and hard of hearing children in kindergarten-through-grade-twelve public school districts and educational service units. The State Department of Education shall adopt and promulgate rules and regulations to implement the guidelines and requirements for qualified educational interpreters, and such rules and regulations shall apply to all qualified educational interpreters.



20-151 Terms, defined.

For purposes of sections 20-150 to 20-159, unless the context otherwise requires:

(1) Appointing authority means the state agency or law enforcement personnel required to provide a licensed interpreter pursuant to sections 20-150 to 20-159;

(2) Auxiliary aid includes, but is not limited to, sign language interpreters, oral interpreters, tactile interpreters, other interpreters, notetakers, transcription services, written materials, assistive listening devices, assisted listening systems, videotext displays, and other visual delivery systems;

(3) Deaf or hard of hearing person means a person whose hearing impairment, with or without amplification, is so severe that he or she may have difficulty in auditorily processing spoken language without the use of an interpreter or a person with a fluctuating or permanent hearing loss which may adversely affect the ability to understand spoken language without the use of an interpreter or other auxiliary aid;

(4) Intermediary interpreter means any person, including any deaf or hard of hearing person, who is able to assist in providing an accurate interpretation between spoken English and sign language or between variants of sign language in order to facilitate communication between a deaf or hard of hearing person and an interpreter;

(5) Licensed interpreter means a person who demonstrates proficiencies in interpretation or transliteration as required by the rules and regulations adopted and promulgated by the Commission for the Deaf and Hard of Hearing pursuant to subsection (2) of section 20-150 and who holds a license issued by the commission pursuant to section 20-156. Licensed interpreter includes a licensed video remote interpreting provider;

(6) Oral interpreter means a person who interprets language through facial expression, body language, and mouthing;

(7) State agency means any state entity which receives appropriations from the Legislature and includes the Legislature, legislative committees, executive agencies, courts, and probation officials but does not include political subdivisions;

(8) Tactile interpreter means a person who interprets for a deaf-blind person. The degree of deafness and blindness will determine the mode of communication to be used for each person;

(9) Video remote interpreting services means the use of videoconferencing technology with the intent to provide effective interpreting services; and

(10) Video remote interpreting provider means a person or an entity licensed to provide video remote interpreting services.



20-152 Deaf or hard of hearing person; arrest; right to interpreter; use of statements.

Whenever a deaf or hard of hearing person is arrested and taken into custody for an alleged violation of state law or local ordinance, the appointing authority shall procure a licensed interpreter for any interrogation, warning, notification of rights, or taking of a statement, unless otherwise waived. No arrested deaf or hard of hearing person otherwise eligible for release shall be held in custody solely to await the arrival of a licensed interpreter. A licensed interpreter shall be provided as soon as possible. No written or oral answer, statement, or admission made by a deaf or hard of hearing person in reply to a question of any law enforcement officer or any other person having a prosecutorial function may be used against the deaf or hard of hearing person in any criminal proceeding unless (1) the statement was made or elicited through a licensed interpreter and was made knowingly, voluntarily, and intelligently or (2) the deaf or hard of hearing person waives his or her right to an interpreter and the waiver and statement were made knowingly, voluntarily, and intelligently. The right of a deaf or hard of hearing person to an interpreter may be waived only in writing. The failure to provide a licensed interpreter pursuant to this section shall not be a defense to prosecution for the violation for which the deaf or hard of hearing person was arrested.



20-153 Proceedings; interpreter provided; when.

(1) For any proceeding before an appointing authority including any court at which a deaf or hard of hearing person is subpoenaed or requested in writing to attend, the appointing authority shall obtain a licensed interpreter to interpret the proceedings to the deaf or hard of hearing person and to interpret his or her testimony or statements.

(2) Whenever any state agency uses the services of a qualified interpreter, as defined in federal law, to comply with sections 42 U.S.C. 12102, 12131, and 12132, and any regulations adopted thereunder, as such sections and regulations existed on July 20, 2002, the state agency shall obtain a licensed interpreter to act as a qualified interpreter for such purposes.



20-154 Appointment of additional interpreters.

If a licensed interpreter appointed under section 20-153 is not able to provide effective communication with a deaf or hard of hearing person, the appointing authority shall obtain another licensed interpreter. An oral interpreter shall be provided upon request of a deaf or hard of hearing person who chooses not to communicate in sign language. If an interpreter is unable to render a satisfactory interpretation, the appointing authority shall then obtain an intermediary interpreter to assist the appointed interpreter. The appointing authority shall ensure that any interpreter is properly situated so as to permit effective communication with the deaf or hard of hearing person and full participation of the deaf or hard of hearing person in the proceeding.



20-155 Proof of hearing impairment.

When an appointing authority has reason to believe that a person is not deaf or hard of hearing or is not dependent on an interpreter to ensure receptive or expressive communication, the appointing authority may require the person to furnish reasonable proof of his or her need for an interpreter.



20-155.01 Interpreter; oath required.

In any proceeding in which a deaf or hard of hearing person is testifying under oath or affirmation, the interpreter shall take an oath or affirmation that he or she will make a true interpretation of the proceeding in an understandable manner to the best of his or her ability.



20-156 Commission; interpreters; video remote interpreting providers; licensure; requirements; fees; roster; disciplinary actions; review; injunctions authorized.

(1) The Commission for the Deaf and Hard of Hearing shall license and evaluate licensed interpreters. The commission shall create the Interpreter Review Board pursuant to section 71-4728.05 to set policies, standards, and procedures for evaluation and licensing of interpreters. The commission may recognize evaluation and certification programs as a means to carry out the duty of evaluating interpreters' skills. The commission may define and establish different levels or types of licensure to reflect different levels of proficiency and different specialty areas.

(2) The commission shall establish and charge reasonable fees for licensure of interpreters and video remote interpreting providers, including applications, initial competency assessments, renewals, modifications, record keeping, approval, conduct, and sponsorship of continuing education, and assessment of continuing competency pursuant to sections 20-150 to 20-159. All fees collected pursuant to this section by the commission shall be remitted to the State Treasurer for credit to the Commission for the Deaf and Hard of Hearing Fund. Such fees shall be disbursed for payment of expenses related to this section.

(3) The commission shall prepare and maintain a roster of licensed interpreters as provided by section 71-4728. Nothing in sections 20-150 to 20-159 shall be construed to prevent any appointing authority from contracting with a licensed interpreter on a full-time employment basis.

(4) The commission may deny, refuse to renew, limit, revoke, suspend, or take other disciplinary actions against a license when the applicant or licensee is found to have violated any provision of sections 20-150 to 20-159 or 71-4728 to 71-4732, or any rule or regulation of the commission adopted and promulgated pursuant to such sections, including rules and regulations governing unprofessional conduct. The Interpreter Review Board shall investigate complaints regarding the use of interpreters by any appointing authority, or the providing of interpreting services by any interpreter, alleged to be in violation of sections 20-150 to 20-159 or rules and regulations of the commission. The commission shall notify in writing an appointing authority determined to be employing interpreters in violation of sections 20-150 to 20-159 or rules and regulations of the commission and shall monitor such appointing authority to prevent future violations.

(5) Any decision of the commission pursuant to this section shall be subject to review according to the Administrative Procedure Act.

(6) Any person or entity providing interpreting services pursuant to sections 20-150 to 20-159 without a license issued pursuant to this section may be restrained by temporary and permanent injunctions and on and after January 1, 2016, shall be subject to a civil penalty as provided in section 20-156.01.



20-156.01 Prohibited acts without license; licensure; application; civil penalty; commission; powers; acts authorized.

(1) Except as otherwise provided in this section, no person or entity shall (a) practice as an interpreter for the deaf or hard of hearing for compensation, (b) hold himself, herself, or itself out as a licensed interpreter for the deaf or hard of hearing, (c) provide video remote interpreting services, (d) use the title Licensed Interpreter for the Deaf or Licensed Transliterater for the Deaf, or (e) use any other title or abbreviation to indicate that the person or entity is a licensed interpreter unless licensed pursuant to section 20-156.

(2) A person rostered as a qualified interpreter on or before August 30, 2015, may be issued a license pursuant to section 20-156 upon filing an application and paying the fee established by the Commission for the Deaf and Hard of Hearing. Such person shall meet all applicable licensure requirements of sections 20-150 to 20-159 on or before January 1, 2016.

(3)(a) On and after January 1, 2016, any person or entity who practices, offers to practice, or attempts to practice as an interpreter for the deaf or hard of hearing for compensation or as a video remote interpreting provider or holds himself, herself, or itself out as a licensed interpreter without being licensed pursuant to section 20-156 or exempt under this section shall, in addition to any other penalty provided by law, pay a civil penalty to the commission in an amount not to exceed five hundred dollars for each offense as determined by the commission. The civil penalty shall be assessed by the commission after a hearing is held in accordance with section 20-156 and shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(b) The civil penalty shall be paid within sixty days after the date of the order imposing the civil penalty. The order shall constitute a judgment and may be filed and executed in the same manner as any judgment from any court of record.

(c) The commission may investigate any actual, alleged, or suspected unlicensed activity.

(4) An unlicensed person or entity providing interpreting services is not in violation of the licensure requirements of this section if the person or entity is:

(a) Providing interpreting services as part of a religious service;

(b) Notwithstanding other state or federal laws or rules regarding emergency treatment, providing interpreting services, until the services of a licensed interpreter can be obtained if there is continued need for an interpreter, in an emergency situation involving health care in which the patient or his or her representative and a health care provider or health care professional agree that the delay necessary to obtain a licensed interpreter is likely to cause injury or loss to the patient;

(c) Currently enrolled in a course of study leading to a certificate or degree in interpreting if such person is under the direct supervision of a licensed interpreter, engages only in activities and services that constitute a part of such course of study, and clearly designates himself or herself as a student, a trainee, or an intern;

(d) Working as an educational interpreter in compliance with rules and regulations adopted and promulgated by the State Department of Education or working for other purposes in a public school or an educational service unit;

(e) Holding either a certificate or a license as an interpreter in his or her state of residence which he or she has submitted to the commission for approval and either (i) providing interpreting services in Nebraska for a period of time not to exceed fourteen days in a calendar year or (ii) providing interpreting services by telecommunicating, or other use of technological means of communication; or

(f) Employed by or under contract with a person or an entity which is a licensed video remote interpreting provider in this state.



20-157 Transferred to section 20-155.01.



20-158 Interpreter; privilege applicable.

Whenever a deaf or hard of hearing person communicates through an interpreter under circumstances in which the communication would otherwise be privileged, the privilege shall apply to the interpreter as well.



20-159 Fees authorized.

A licensed interpreter appointed pursuant to sections 20-150 to 20-159 is entitled to a fee for professional services and other relevant expenses as agreed between the licensed interpreter and the contracting entity. When the licensed interpreter is appointed by a court, the fee shall be paid out of the General Fund with funds appropriated to the Supreme Court for that purpose or from funds, including grant money, made available to the Supreme Court for such purpose. When the licensed interpreter is appointed by an appointing authority other than a court, the fee shall be paid out of funds available to the governing body of the appointing authority.



20-160 Employees of state or political subdivisions; prohibited from political activities during office hours, while performing official duties, or while wearing a uniform.

Unless specifically restricted by a federal law or any other state law, no employee of the state or any political subdivision thereof, as defined in subdivision (2) of section 13-702, shall be prohibited from participating in political activities except during office hours or when otherwise engaged in the performance of his or her official duties. No such employee shall engage in any political activity while wearing a uniform required by the state or any political subdivision thereof.



20-161 Sections; purpose.

The purpose of sections 20-161 to 20-166 is to protect the legal and human rights of persons with developmental disabilities or mentally ill individuals by providing access to certain records of a person with developmental disabilities or of a mentally ill individual by the officially designated protection and advocacy system for the developmentally disabled and mentally ill in this state.



20-162 Terms, defined.

For purposes of sections 20-161 to 20-166, unless the context otherwise requires:

(1) Complaint shall mean any oral or written allegation by a person with a developmental disability or a mentally ill individual, the parent or guardian of such persons, a state agency, or any other responsible named individual or entity to the effect that the person with developmental disabilities or the mentally ill individual is being subjected to injury or deprivation with regard to his or her health, safety, welfare, rights, or level of care;

(2) Developmental disability shall mean a severe chronic mental or physical disability as defined in the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000 et seq., as amended;

(3) Facility for mentally ill individuals shall mean any place within Nebraska where a mentally ill individual is an inpatient or a resident and that is organized to provide treatment, shelter, food, care, or supervision including, but not limited to, those facilities described in the Health Care Facility Licensure Act and sections 71-1901 to 71-1916, 83-107.01, and 83-108;

(4) Facility for persons with developmental disabilities shall mean a facility or a specified portion of a facility designed primarily for the delivery of one or more services to persons with one or more developmental disabilities including, but not limited to, those facilities described in the Health Care Facility Licensure Act and sections 71-1901 to 71-1916, 83-107.01, and 83-108 whenever a person with a developmental disability is residing in such facility;

(5) Mentally ill individual shall mean an individual who has a significant mental illness or emotional impairment as determined by a mental health professional qualified under the laws, rules, and regulations of this state and who is an inpatient or resident in a facility for mentally ill individuals;

(6) Protection and advocacy system shall mean the entity designated pursuant to the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000 et seq., as amended;

(7) Records shall mean all information and data obtained, collected, or maintained by a facility for persons with developmental disabilities or a facility for mentally ill individuals in the course of providing services to such persons which are reasonably related to the complaint to be investigated; and

(8) Services for persons with developmental disabilities shall mean services as defined in the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000 et seq., as amended.



20-163 Person with developmental disabilities; access to records; conditions.

For the purpose of protecting the human and legal rights of a person with developmental disabilities, the protection and advocacy system shall be granted access to the records, by any person or entity having possession or control of such records, of a person with developmental disabilities who resides in a facility for persons with developmental disabilities if (1) a complaint has been received by the protection and advocacy system from the legal guardian of such person or (2) a complaint has been received by the protection and advocacy system from or on behalf of such person and such person does not have a legal guardian or the state or the designee of the state is the legal guardian of such person.



20-164 Mentally ill individual; access to records; conditions.

(1) For the purpose of protecting the human and legal rights of a mentally ill individual or with respect to matters which occur within ninety days after the date of the discharge of such individual from a facility for mentally ill individuals, the protection and advocacy system shall be granted access to the records, by any person or entity having possession or control of such records, of:

(a) Any mentally ill individual who is a client of the protection and advocacy system if such individual or the legal guardian, conservator, or other legal representative of such individual has authorized the protection and advocacy system to have such access; and

(b) Any mentally ill individual:

(i) Who by reason of the mental or physical condition of such individual is unable to authorize the protection and advocacy system to have such access;

(ii) Who does not have a legal guardian, conservator, or other legal representative or for whom the legal guardian is this state; and

(iii) With respect to whom a complaint has been received by the protection and advocacy system or with respect to whom there is probable cause to believe that such individual has been subject to injury or deprivation with regard to his or her health, safety, welfare, rights, or level of care.

(2) The protection and advocacy system may not disclose information from such records to the mentally ill individual who is the subject of the information if disclosure of such information to such individual would be detrimental to such individual's health or if a court pursuant to section 71-961 orders that the records not be disclosed.



20-165 Records; redisclosure; conditions.

No record nor the contents of any record which identify or can be readily associated with the identity of the subject of the record shall be redisclosed by the protection and advocacy system without the specific written authorization of the subject or the subject's legally authorized representative. The protection and advocacy system shall provide seven days' advance written notice to the facility from which the records were received of its intent to redisclose such records, during which time the facility may seek to judicially enjoin such disclosure on the grounds that such disclosure is contrary to the interests of the subject of the record. Seven days' advance written notice to the facility shall not be required if redisclosure of such records is to an entity with legal authority to act to protect the legal and human rights of the subject of such records.



20-166 Protection and advocacy system; pursuit of administrative remedies; when required.

(1) Prior to instituting any legal action in a federal or state court on behalf of a mentally ill individual or a person with developmental disabilities, the protection and advocacy system shall exhaust in a timely manner all administrative remedies when appropriate. If, in pursuing administrative remedies, the system determines that any matter with respect to such individual will not be resolved within a reasonable time, the system may pursue alternative remedies, including the initiation of legal action.

(2) Subsection (1) of this section shall not apply to any legal action instituted to prevent or eliminate imminent serious harm to a mentally ill individual or a person with developmental disabilities.



20-167 Discrimination; legislative intent; state agencies; duties.

It is the intent of the Legislature that no person should be discriminated against on the basis of having taken a human immunodeficiency virus antibody or antigen test.

Each agency of state government shall examine policies and practices within its jurisdiction that may intentionally or unintentionally result in discrimination against a person who has taken a human immunodeficiency virus antibody or antigen test or who has been diagnosed as having acquired immunodeficiency syndrome or acquired immunodeficiency syndrome related complex to ascertain the extent and types of discrimination that may exist. Each agency shall identify proposed changes in statutes or agency rules and regulations to remedy discrimination. Each agency shall report its findings to the Legislature on or before December 1, 1988.



20-168 Employment, dwelling, school district, place of public accommodation; discrimination prohibited; civil action; authorized.

(1) An employer shall not (a) refuse to hire an individual, (b) discharge an individual, or (c) otherwise discriminate against an individual with respect to compensation or terms, conditions, or privileges of employment on the basis that the individual is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(2) A seller or lessor shall not refuse to sell or lease a dwelling as defined in section 20-310 to an individual on the basis that the individual, a member of the individual's family, or a person who will be residing with the individual is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(3) A school district shall not deny admission to a student on the basis that the student is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(4) A place of public accommodation as defined in section 20-133 shall not deny equal access to such public accommodation on the basis that the individual is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(5) Any individual who has been discriminated against in violation of this section may file a civil action to enforce this section in the district court of the county where the discrimination is alleged to have occurred. The remedy granted by this subsection shall be in addition to any other remedy provided by law and shall not be interpreted as denying any other remedy provided by law.



20-169 Individual; threat to health or safety; unable to perform duties; effect.

Actions otherwise prohibited by subsections (1) and (3) of section 20-168 shall not constitute a violation of the requirements of such section if the individual suffering from or suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome poses a direct threat to the health or safety of himself, herself, or other individuals or is unable to perform the duties of the job he or she is applying for or is employed to perform.



20-170 Mother; right to breast-feed child; school; provide facilities or accommodation for milk expression and storage.

Notwithstanding any other provision of law, a mother may breast-feed her child in any public or private location where the mother is otherwise authorized to be, including, but not limited to, a mother who is attending a public, private, denominational, or parochial day school which meets the requirements for legal operation prescribed in Chapter 79. For a mother who is attending a public, private, denominational, or parochial day school which meets the requirement for legal operation prescribed in Chapter 79, the school shall also provide for private or appropriate facilities or accommodation for milk expression and storage. Nothing in this section limits the authority of administrative and teaching personnel to regulate student behavior as provided by section 79-258 or the authority of a private, denominational, or parochial school to regulate student behavior in order to further school purposes or to prevent interference with the educational process.



20-201 Right of privacy; legislative intent.

It is the intention of the Legislature to provide a right of privacy as described and limited by sections 20-201 to 20-211 and 25-840.01, and to give to any natural person a legal remedy in the event of violation of the right.



20-202 Invasion of privacy; exploitation of a person for advertising or commercial purposes; situations; not applicable.

Any person, firm, or corporation that exploits a natural person, name, picture, portrait, or personality for advertising or commercial purposes shall be liable for invasion of privacy. The provisions of this section shall not apply to:

(1) The publication, printing, display, or use of the name or likeness of any person in any printed, broadcast, telecast, or other news medium or publication as part of any bona fide news report or presentation or noncommercial advertisement having a current or historical public interest and when such name or likeness is not used for commercial advertising purposes;

(2) The use of such name, portrait, photograph, or other likeness in connection with the resale or other distribution of literary, musical, or artistic productions or other articles of merchandise or property when such person has consented to the use of his or her name, portrait, photograph, or likeness on or in connection with the initial sale or distribution thereof so long as such use does not differ materially in kind, extent, or duration from that authorized by the consent as fairly construed; or

(3) Any photograph of a person solely as a member of the public when such person is not named or otherwise identified in or in connection with the use of such photograph.

Invasion of privacy under this section typically applies to cases in which a photograph or other likeness of a person is distributed without that person's consent for commercial gain. Wilkinson v. Methodist, Richard Young Hosp., 259 Neb. 745, 612 N.W.2d 213 (2000).

Conduct to which one consents cannot constitute an invasion of privacy. Miller v. American Sports Co., 237 Neb. 676, 467 N.W.2d 653 (1991).



20-203 Invasion of privacy; trespass or intrude upon a person's solitude.

Any person, firm, or corporation that trespasses or intrudes upon any natural person in his or her place of solitude or seclusion, if the intrusion would be highly offensive to a reasonable person, shall be liable for invasion of privacy.

An invasion of privacy pursuant to this section is one consisting solely of an intentional interference with the plaintiff's interest in solitude or seclusion, either as to his or her person or private affairs or concerns, of a kind that would be highly offensive to a reasonable person. Whipps Land & Cattle Co. v. Level 3 Communications, 265 Neb. 472, 658 N.W.2d 258 (2003).

Trespassing onto real property, without more, is not the form or magnitude of interference into a person's solitude or seclusion that would rise to the level of being highly offensive to a reasonable person, such as might be actionable under this section. Whipps Land & Cattle Co. v. Level 3 Communications, 265 Neb. 472, 658 N.W.2d 258 (2003).

The accusation of drug use at the workplace, without more, is not the form of interference into a person's solitude or seclusion that would rise to the level of being highly offensive to a reasonable person, such as might be actionable under this section. Polinski v. Sky Harbor Air Serv., 263 Neb. 406, 640 N.W.2d 391 (2002).

Operation of model airplane airfield was not type of intrusion that this section was designed to protect people from. Kaiser v. Western R/C Flyers, 239 Neb. 624, 477 N.W.2d 557 (1991).

In an action for invasion of privacy, the damages that a plaintiff may recover are (1) general damages for harm to the plaintiff's interest in privacy which resulted from the invasion; (2) damages for mental suffering; (3) special damages; and (4) if none of these are proven, nominal damages. Sabrina W. v. Willman, 4 Neb. App. 149, 540 N.W.2d 364 (1995).



20-204 Invasion of privacy; place person before public in false light.

Any person, firm, or corporation which gives publicity to a matter concerning a natural person that places that person before the public in a false light is subject to liability for invasion of privacy, if:

(1) The false light in which the other was placed would be highly offensive to a reasonable person; and

(2) The actor had knowledge of or acted in reckless disregard as to the falsity of the publicized matter and the false light in which the other would be placed.

In order to recover for invasion of privacy under this section, the matter must be communicated to the public at large, or to so many persons that the matter must be regarded as substantially certain to become one of public knowledge. Wilkinson v. Methodist, Richard Young Hosp., 259 Neb. 745, 612 N.W.2d 213 (2000).

Essential to a false light invasion of privacy claim is that the publicized matter be false. Schoneweis v. Dando, 231 Neb. 180, 435 N.W.2d 666 (1989).

The gravamen of conduct made actionable by this section is the dissemination of offending material to the public at large, or to so many persons that the matter must be regarded as substantially certain to become one of public knowledge. Schoneweis v. Dando, 231 Neb. 180, 435 N.W.2d 666 (1989).

Truth is a defense to a false light privacy claim. Wadman v. State, 1 Neb. App. 839, 510 N.W.2d 426 (1993).



20-205 Publication or intrusion; not actionable; when.

Any publication or intrusion otherwise actionable under section 20-202, 20-203, or 20-204 shall be justified and not actionable under sections 20-201 to 20-211 and 25-840.01 if the subject of such publication or intrusion expressly or by implication consents to the publicity or intrusion so long as such publication or intrusion does not differ materially in kind, extent, or duration from that implicitly or expressly authorized by the consent as fairly construed. If such person is a minor, such consent may be given by a parent or guardian. If the subject of the alleged invasion of privacy is deceased, such consent may be given by the surviving spouse, if any, or by the personal representative.



20-206 Right of privacy; defenses and privileges.

In addition to any defenses and privileges created in sections 20-201 to 20-211 and 25-840.01, the statutory right of privacy created in sections 20-201 to 20-211 and 25-840.01 shall be subject to the following defenses and privileges:

(1) All applicable federal and Nebraska statutory and constitutional defenses;

(2) As to communications alleged to constitute an invasion of privacy, the defense that the communication was made under circumstances that would give rise to an applicable qualified or absolute privilege according to the law of defamation; and

(3) All applicable, qualified, and absolute privileges and defenses in the common law of privacy in this state and other states.



20-207 Invasion of privacy; action; nonassignable.

The action for invasion of privacy created by sections 20-201 to 20-211 and 25-840.01 shall be personal to the subject of the invasion and shall in no case be assignable.



20-208 Invasion of privacy; death of subject; effect.

The right of action for invasion of privacy created by sections 20-201 to 20-211 and 25-840.01, with the single exception of the action arising out of exploitation of a person's name or likeness in section 20-202, shall not be deemed to survive the death of the subject of any such invasion of privacy.



20-209 Libel, slander, or invasion of privacy; one cause of action.

No person shall have more than one cause of action for damages for libel or slander or invasion of privacy or any other tort founded upon any single publication, exhibition, or utterance, such as any one issue of a newspaper or book or magazine or any one presentation to an audience or any one broadcast over radio or television or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.

This section prevents multiple recoveries from a single publication, but it does not force a plaintiff to elect among libel, slander, and invasion of privacy with respect to the claim a plaintiff advances resulting from a single publication by the defendant. Bojanski v. Foley, 18 Neb. App. 929, 798 N.W.2d 134 (2011).



20-210 Judgment; bar against other actions.

A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication, exhibition, or utterance as described in section 20-209 shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication, exhibition, or utterance.



20-211 Invasion of privacy; statute of limitations.

An action for invasion of privacy must be brought within one year of the date the cause of action arose.



20-301 Act, how cited.

Sections 20-301 to 20-344 shall be known and may be cited as the Nebraska Fair Housing Act.



20-302 Civil rights; policy of state.

It is the policy of the State of Nebraska that there shall be no discrimination in the acquisition, ownership, possession, or enjoyment of housing throughout the State of Nebraska in accordance with Article I, section 25, of the Constitution of Nebraska.



20-303 Definitions, where found.

For purposes of the Nebraska Fair Housing Act, the definitions found in sections 20-304 to 20-317 shall be used.



20-304 Aggrieved person, defined.

Aggrieved person shall include any person who:

(1) Claims to have been injured by a discriminatory housing practice; or

(2) Believes that he or she will be injured by a discriminatory housing practice that is about to occur.



20-305 Commission, defined.

Commission shall mean the Equal Opportunity Commission.



20-306 Complainant, defined.

Complainant shall mean the person, including the commission, who files a complaint under section 20-326.



20-307 Conciliation, defined.

Conciliation shall mean the attempted resolution of issues raised by a complaint or by the investigation of a complaint through informal negotiations involving the aggrieved person, the respondent, and the commission.



20-308 Conciliation agreement, defined.

Conciliation agreement shall mean a written agreement setting forth the resolution of the issues in conciliation.



20-309 Discriminatory housing practice, defined.

Discriminatory housing practice shall mean an act that is unlawful under section 20-318, 20-319, 20-320, 20-321, or 20-344.



20-310 Dwelling, defined.

Dwelling shall mean any building, structure, or portion thereof which is occupied as or designed or intended for occupancy as a residence for one or more families and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure, or portion thereof.



20-311 Familial status, defined.

Familial status shall mean one or more minors being domiciled with:

(1) A parent or another person having legal custody of such individual; or

(2) The designee of a parent or other person having legal custody, with the written permission of the parent or other person.

The protections afforded against discrimination on the basis of familial status shall apply to any person who is pregnant or is in the process of securing legal custody of any minor.



20-312 Family, defined.

Family shall include a single individual.



20-313 Handicap, defined.

Handicap shall mean, with respect to a person:

(1) A physical or mental impairment which substantially limits one or more of such person's major life activities;

(2) A record of having such an impairment; or

(3) Being regarded as having such an impairment.

Handicap shall not include current, illegal use of or addiction to a controlled substance as defined in section 28-401.



20-314 Person, defined.

Person shall include one or more individuals, corporations, partnerships, limited liability companies, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, and fiduciaries.



20-315 Rent, defined.

Rent shall include lease, sublease, let, and otherwise grant for consideration the right to occupy premises not owned by the occupant.



20-316 Respondent, defined.

Respondent shall mean:

(1) The person or other entity accused in a complaint of a discriminatory housing practice; and

(2) Any other person or entity identified in the course of investigation and notified as required with respect to respondents so identified under section 20-326.



20-317 Restrictive covenant, defined.

Restrictive covenant shall mean any specification limiting the transfer, rental, or lease of any housing because of race, creed, religion, color, national origin, sex, handicap, familial status, or ancestry.



20-318 Unlawful acts enumerated.

Except as exempted by section 20-322, it shall be unlawful to:

(1) Refuse to sell or rent after the making of a bona fide offer, refuse to negotiate for the sale or rental of or otherwise make unavailable or deny, refuse to show, or refuse to receive and transmit an offer for a dwelling to any person because of race, color, religion, national origin, familial status, or sex;

(2) Discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection therewith because of race, color, religion, national origin, familial status, or sex;

(3) Make, print, publish, or cause to be made, printed, or published any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, national origin, handicap, familial status, or sex or an intention to make any such preference, limitation, or discrimination;

(4) Represent to any person because of race, color, religion, national origin, handicap, familial status, or sex that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available;

(5) Cause to be made any written or oral inquiry or record concerning the race, color, religion, national origin, handicap, familial status, or sex of a person seeking to purchase, rent, or lease any housing;

(6) Include in any transfer, sale, rental, or lease of housing any restrictive covenants or honor or exercise or attempt to honor or exercise any restrictive covenant pertaining to housing;

(7) Discharge or demote an employee or agent or discriminate in the compensation of such employee or agent because of such employee's or agent's compliance with the Nebraska Fair Housing Act; and

(8) Induce or attempt to induce, for profit, any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, national origin, handicap, familial status, or sex.



20-319 Handicapped person; discriminatory practices prohibited; design and construction standards; enforcement of act.

(1) Except as exempted by section 20-322, it shall be unlawful to:

(a) Discriminate in the sale or rental of or otherwise make unavailable or deny a dwelling to any buyer or renter because of a handicap of:

(i) The buyer or renter;

(ii) Any person associated with the buyer or renter; or

(iii) A person residing in or intending to reside in the dwelling after it is so sold, rented, or made available; or

(b) Discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with a dwelling because of a handicap of:

(i) Such person;

(ii) Any person associated with such person; or

(iii) A person residing in or intending to reside in the dwelling after it is so sold, rented, or made available.

(2) For purposes of this section, discrimination shall include:

(a) A refusal to permit, at the expense of the handicapped person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications may be necessary to afford the person full enjoyment of the premises, except that in the case of a rental, the landlord may, when it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(b) A refusal to make reasonable accommodations in rules, policies, practices, or services when such accommodations may be necessary to afford the handicapped person equal opportunity to use and enjoy a dwelling; and

(c) In connection with the design and construction of covered multifamily dwellings for first occupancy after September 1, 1991, a failure to design and construct the dwellings in such a manner that:

(i) The public use and common use portions of the dwellings are readily accessible to and usable by handicapped persons;

(ii) All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by handicapped persons in wheelchairs; and

(iii) All premises within the dwellings contain the following features of adaptive design:

(A) An accessible route into and through the dwelling;

(B) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(C) Reinforcements in bathroom walls to allow later installation of grab bars; and

(D) Kitchens and bathrooms such that a handicapped person in a wheelchair can maneuver about the space.

(3) Compliance with the appropriate requirements of the American National Standards Institute standard for buildings and facilities providing accessibility and usability for physically handicapped people, ANSI A117.1, shall satisfy the requirements of subdivision (2)(c)(iii) of this section.

(4)(a) If a political subdivision has incorporated into its laws the design and construction requirements set forth in subdivision (2)(c) of this section, compliance with such laws shall be deemed to satisfy the requirements.

(b) A political subdivision may review and approve new constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements are met.

(c) The commission shall encourage but may not require political subdivisions to include in their existing procedures for the review and approval of new constructed covered multifamily dwellings determinations as to whether the design and construction of the dwellings are consistent with the design and construction requirements and shall provide technical assistance to political subdivisions and other persons to implement the requirements.

(d) Nothing in this section shall be construed to require the commission to review or approve the plans, designs, or construction of all covered multifamily dwellings to determine whether the design and construction of the dwellings are consistent with the design and construction requirements.

(5)(a) Nothing in subsection (4) of this section shall be construed to affect the authority and responsibility of the commission or a local agency certified pursuant to section 20-332 to receive and process complaints or otherwise engage in enforcement activities under the Nebraska Fair Housing Act.

(b) Determinations by the commission or a political subdivision under subdivision (4)(a) or (b) of this section shall not be conclusive in enforcement proceedings under the act.

(6) For purposes of this section, covered multifamily dwellings shall mean:

(a) Buildings consisting of four or more units if such buildings have one or more elevators; and

(b) Ground floor units in other buildings consisting of four or more units.

(7) Nothing in this section shall be construed to invalidate or limit any law of a political subdivision or other jurisdiction in which this section is effective that requires dwellings to be designed and constructed in a manner that affords handicapped persons greater access than is required by this section.

(8) Nothing in this section shall require that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.



20-320 Transaction related to residential real estate; discriminatory practices prohibited.

(1) It shall be unlawful for any person or other entity whose business includes engaging in transactions related to residential real estate to discriminate against any person in making available such a transaction or in the terms or conditions of such a transaction because of race, color, religion, sex, handicap, familial status, or national origin.

(2) For purposes of this section, transaction related to residential real estate shall mean any of the following:

(a) The making or purchasing of loans or providing other financial assistance:

(i) For purchasing, constructing, improving, repairing, or maintaining a dwelling; or

(ii) Secured by residential real estate; or

(b) The selling, brokering, or appraising of residential real property.

(3) Nothing in this section shall prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, religion, national origin, sex, handicap, or familial status.



20-321 Multiple listing service; other service, organization, or facility; discriminatory practices prohibited.

It shall be unlawful to deny any person access to or membership or participation in any multiple listing service, real estate brokers organization, or other service, organization, or facility relating to the business of selling or renting dwellings or to discriminate against any person in the terms or conditions of such access, membership, or participation on account of race, color, religion, national origin, handicap, familial status, or sex.



20-322 Religious organization, private home, private club, or housing for older persons; restricting use not prohibited; local restrictions; how treated; controlled substances; illegal activities; effect.

(1) Nothing in the Nebraska Fair Housing Act shall prohibit a religious organization, association, or society or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society from limiting the sale, rental, or occupancy of a dwelling which it owns or operates for other than commercial purposes to persons of the same religion or from giving preferences to such persons unless membership in such religion is restricted on account of race, color, national origin, handicap, familial status, or sex.

(2) Nothing in the act shall prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than commercial purposes, from limiting the rental or occupancy of such lodging to its members or from giving preference to its members.

(3) Nothing in the act shall prohibit or limit the right of any person or his or her authorized representative to refuse to rent a room or rooms in his or her own home for any reason or for no reason or to change tenants in his or her own home as often as desired, except that this exception shall not apply to any person who makes available for rental or occupancy more than four sleeping rooms to a person or family within his or her own home.

(4)(a) Nothing in the act shall limit the applicability of any reasonable local restrictions regarding the maximum number of occupants permitted to occupy a dwelling, and nothing in the act regarding familial status shall apply with respect to housing for older persons.

(b) For purposes of this subsection, housing for older persons shall mean housing:

(i) Provided under any state program that the commission determines is specifically designed and operated to assist elderly persons as defined in the program;

(ii) Intended for and solely occupied by persons sixty-two years of age or older; or

(iii) Intended and operated for occupancy by at least one person fifty-five years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subdivision, the commission shall develop regulations which require at least the following factors:

(A) The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons or, if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons;

(B) That at least eighty percent of the units are occupied by at least one person fifty-five years of age or older per unit; and

(C) The publication of and adherence to policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years of age or older.

(c) Housing shall not fail to meet the requirements for housing for older persons by reason of:

(i) Persons residing in the housing as of September 6, 1991, who do not meet the age requirements of subdivision (b)(ii) or (iii) of this subsection if succeeding occupants of the housing meet the age requirements; or

(ii) Unoccupied units if the units are reserved for occupancy by persons who meet the age requirements.

(5) Nothing in the act shall prohibit conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in section 28-401.



20-323 Affirmative action required; cooperation with commission.

All executive departments, state agencies, and independent instrumentalities exercising essential public functions, including any state agency having regulatory or supervisory authority over financial institutions, shall administer their programs and activities relating to housing and urban development in a manner affirmatively to further the purposes of the Nebraska Fair Housing Act and shall cooperate with the commission to further such purposes.



20-324 Equal Opportunity Commission; educational and conciliatory activities; programs of compliance and enforcement.

The commission shall conduct such educational and conciliatory activities as in the commission's judgment will further the purposes of the Nebraska Fair Housing Act. The commission shall call conferences of persons in the housing industry and other interested persons to acquaint them with the act and suggested means of implementing it and shall endeavor with their advice to work out programs of voluntary compliance and of enforcement. The commission shall consult with local officials and other interested parties to learn the extent, if any, to which housing discrimination exists in their locality and whether and how local enforcement programs might be utilized to combat such discrimination in connection with or in place of the commission's enforcement of the act. The commission shall issue reports on such conferences and consultations as it deems appropriate.



20-325 Commission; duties.

The commission shall:

(1) Make studies with respect to the nature and extent of discriminatory housing practices in representative urban, suburban, and rural communities throughout the state;

(2) Publish and disseminate reports, recommendations, and information derived from such studies, including an annual report to the Legislature to be submitted electronically:

(a) Specifying the nature and extent of progress made statewide in eliminating discriminatory housing practices and furthering the purposes of the Nebraska Fair Housing Act, obstacles remaining to achieving equal housing opportunity, and recommendations for further legislative or executive action; and

(b) Containing tabulations of the number of instances and the reasons therefor in the preceding year in which:

(i) Investigations have not been completed as required by subdivision (1)(b) of section 20-326;

(ii) Determinations have not been made within the time specified in section 20-333; and

(iii) Hearings have not been commenced or findings and conclusions have not been made as required by section 20-337;

(3) Cooperate with and render technical assistance to state, local, and other public or private agencies, organizations, and institutions which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices;

(4) Electronically submit an annual report to the Legislature and make available to the public data on the age, race, color, religion, national origin, handicap, familial status, and sex of persons and households who are applicants for, participants in, or beneficiaries or potential beneficiaries of programs administered by the commission. In order to develop the data to be included and made available to the public under this subdivision, the commission shall, without regard to any other provision of law, collect such information relating to those characteristics as the commission determines to be necessary or appropriate;

(5) Adopt and promulgate rules and regulations, subject to the approval of the members of the commission, regarding the investigative and conciliation process that provide for testing standards, fundamental due process, and notice to the parties of their rights and responsibilities; and

(6) Have authority to enter into agreements with the United States Department of Housing and Urban Development in cooperative agreements under the Fair Housing Assistance Program. The commission shall further have the authority to enter into agreements with testing organizations to assist in investigative activities. The commission shall not enter into any agreements under which compensation to the testing organization is partially or wholly based on the number of conciliations, settlements, and reasonable cause determinations.



20-326 Discriminatory housing practice; complaint; procedure; investigation.

(1)(a)(i) An aggrieved person may, not later than one year after an alleged discriminatory housing practice has occurred or terminated, file a complaint with the commission alleging such discriminatory housing practice. The commission, on its own initiative, may also file such a complaint.

(ii) The complaint shall be in writing and shall contain such information and be in such form as the commission requires.

(iii) The commission may also investigate housing practices to determine whether a complaint should be brought under this section.

(b) Upon the filing of a complaint:

(i) The commission shall serve notice upon the aggrieved person acknowledging such filing and advising the aggrieved person of the time limits and choice of forums provided under the Nebraska Fair Housing Act;

(ii) The commission shall, not later than ten days after such filing or the identification of an additional respondent under subsection (2) of this section, serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations of respondents under the act, together with a copy of the original complaint;

(iii) Each respondent may file, not later than ten days after receipt of notice from the commission, an answer to the complaint; and

(iv) Unless it is impracticable to do so, the commission shall investigate the alleged discriminatory housing practice and complete such investigation within one hundred days after the filing of the complaint or, when the commission takes further action under section 20-332 with respect to a complaint, within one hundred days after the commencement of such further action.

(c) If the commission is unable to complete the investigation within one hundred days after the filing of the complaint or after the commencement of such further action, the commission shall notify the complainant and respondent in writing of the reasons for not doing so.

(d) Complaints and answers shall be under oath and may be reasonably and fairly amended at any time.

(2)(a) A person who is not named as a respondent in a complaint but who is identified as a respondent in the course of investigation may be joined as an additional or substitute respondent upon written notice under subdivision (1)(b)(ii) of this section to such person from the commission.

(b) The notice shall explain the basis for the commission's belief that the person to whom the notice is addressed is properly joined as a respondent.



20-327 Complaint; conciliation; conciliation agreement; effect.

(1) During the period beginning with the filing of the complaint and ending with the issuance of a charge or a dismissal by the commission, the commission shall, to the extent feasible, engage in conciliation with respect to the complaint.

(2) A conciliation agreement shall be an agreement between the complainant and the respondent and shall be subject to the approval of the members of the commission, which approval may not be delegated.

(3) A conciliation agreement arising out of such conciliation shall be an agreement between the respondent and the complainant and shall be subject to approval by the commission.

(4) A conciliation agreement may provide for binding arbitration of the dispute arising from the complaint. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief.

(5) Each conciliation agreement shall be made public unless the complainant and respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of the Nebraska Fair Housing Act.

(6) A conciliation agreement between a respondent and complainant which has been approved by the commission shall not be deemed an adjudication that the respondent has committed a discriminatory housing practice nor shall the conciliation agreement be the subject of an order for relief under section 20-337, unless the conciliation agreement is entered after an adjudication pursuant to an administrative proceeding or a civil action pursuant to state or federal law in which the respondent was found to have committed a discriminatory housing practice.



20-328 Final investigative report; contents; amendment.

(1) At the end of each investigation of a complaint, the commission shall prepare a final investigative report containing:

(a) The names and dates of contacts with witnesses;

(b) A summary and the dates of correspondence and other contacts with the aggrieved person and the respondent;

(c) A summary description of other pertinent records;

(d) A summary of witness statements; and

(e) Answers to interrogatories.

(2) A final investigative report may be amended if additional evidence is later discovered.



20-329 Conciliation agreement; breach; civil action authorized.

Whenever the commission has reasonable cause to believe that a respondent has breached a conciliation agreement, the commission shall refer the matter to the Attorney General for filing of a civil action under section 20-343 for the enforcement of such agreement.



20-330 Conciliation proceedings; investigations; restrictions on use of information.

(1) Except as provided in subsection (5) of section 20-327, nothing said or done in the course of conciliation may be made public or used as evidence in a subsequent proceeding under the Nebraska Fair Housing Act without the written consent of the persons concerned. All records compiled in the course of conciliation activities shall be exempt from public release. The commission may release any fully executed conciliation agreement.

(2)(a) Notwithstanding subsection (1) of this section, the commission shall make available to the aggrieved person and the respondent, upon request, following the completion of an investigation, information derived from an investigation and any final investigative report relating to that investigation.

(b) The commission's release of information pursuant to subdivision (2)(a) of this section is subject to the federal Privacy Act of 1974, Public Law 93-579, as such act existed on January 1, 2005, and any other state or federal laws limiting the release of confidential information obtained in the course of an investigation under the Nebraska Fair Housing Act.

(3) Notwithstanding subsections (1) and (2) of this section, materials in the investigative file shall be disclosed to the complainant and respondent to the extent reasonably necessary to further the investigation or conciliation discussions.



20-331 Temporary or preliminary relief; other proceedings; actions authorized.

(1) If the commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of the Nebraska Fair Housing Act, the commission may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under this section. Upon receipt of such an authorization, the Attorney General shall promptly commence and maintain such an action. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with sections 25-1062 to 25-1080. The commencement of a civil action under this section shall not affect the initiation or continuation of administrative proceedings under this section and section 20-336.

(2) Whenever the commission has reason to believe that a basis may exist for the commencement of proceedings against any respondent under subsection (1) or (3) of section 20-343 or for proceedings by any governmental licensing or supervisory authorities, the commission shall transmit the information upon which such belief is based to the Attorney General or to such authorities, as the case may be.



20-332 Complaint; referral to local agency; procedure; certification of local agency.

(1) Whenever a complaint alleges a discriminatory housing practice (a) within the jurisdiction of a local agency in an incorporated city or a county and (b) as to which the agency has been certified by the commission under this section, the commission shall refer the complaint to that agency before taking any action with respect to the complaint.

(2) After a referral is made, the commission shall take no further action with respect to such complaint without the consent of the agency unless:

(a) The agency has failed to commence proceedings with respect to the complaint before the end of the thirtieth day after the date of such referral;

(b) The agency, having so commenced proceedings, fails to carry forward the proceedings with reasonable promptness; or

(c) The commission determines that the agency no longer qualifies for certification under this section with respect to the relevant jurisdiction.

(3)(a) The commission may certify a local agency under this section only if the commission determines that the following are substantially equivalent to those created by and under the Nebraska Fair Housing Act:

(i) The substantive rights protected by the agency in the jurisdiction with respect to which certification is to be made;

(ii) The procedures followed by the agency;

(iii) The remedies available to the agency; and

(iv) The availability of judicial review of the agency's action.

(b) Before making such certification, the commission shall take into account the current practices and past performance, if any, of the agency.



20-333 Commission; discriminatory housing practice; determination; charge; contents; service; referral to Attorney General; dismissal of complaint.

(1)(a) The commission shall, within one hundred days after the filing of the complaint or after the commencement of further action under section 20-332, determine based on the facts whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur unless it is impracticable to do so or unless the commission has approved a conciliation agreement with respect to the complaint. If the commission is unable to make the determination within one hundred days after the filing of the complaint or after the commencement of such further action, the commission shall notify the complainant and respondent in writing of the reasons for not doing so.

(b)(i) If the commission determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall, except as provided in subdivision (iii) of this subdivision, immediately issue a charge on behalf of the aggrieved person, for further proceedings under sections 20-335 to 20-340.

(ii) Such charge shall consist of a short and plain statement of the facts upon which the commission has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur, shall be based on the final investigative report, and need not be limited to the facts or grounds alleged in the complaint filed under section 20-326.

(iii) If the commission determines that the matter involves the legality of any state or local zoning or other land-use law or ordinance, the commission shall immediately refer the matter to the Attorney General for appropriate action under section 20-343 instead of issuing such charge.

(c) If the commission determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall promptly dismiss the complaint. The commission shall make public disclosure of each such dismissal.

(d) The commission may not issue a charge under this section regarding an alleged discriminatory housing practice after the filing of a civil action commenced by the aggrieved party under state or federal law seeking relief with respect to that discriminatory housing practice.

(2) After the commission issues a charge under this section, the commission shall cause a copy of the charge, together with information as to how to make an election under section 20-335 and the effect of such an election, to be served:

(a) On each respondent named in the charge, together with a notice of opportunity for a hearing at a time and place specified in the notice, unless such an election is made; and

(b) On each aggrieved person on whose behalf the complaint was filed.



20-334 Commission; subpoenas; discovery orders; violations; penalty.

(1) The commission may issue subpoenas and order discovery in aid of investigations and hearings under the Nebraska Fair Housing Act. The subpoenas and discovery may be ordered to the same extent and subject to the same limitations as would apply if the subpoenas or discovery were ordered or served in aid of a civil action in the district court.

(2) Witnesses summoned by a subpoena shall be entitled to the same witness and mileage fees as witnesses in proceedings in district court. Fees payable to a witness summoned by a subpoena issued at the request of a party shall be paid by that party or, when a party is unable to pay the fees, by the commission.

(3)(a) Any person who willfully fails or neglects to attend and testify or to answer any lawful inquiry or to produce records, documents, or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (1) of this section shall be guilty of a Class I misdemeanor.

(b) Any person shall be guilty of a Class I misdemeanor who, with intent to mislead another person in any proceeding under the act:

(i) Makes or causes to be made any false entry or statement of fact in any report, account, record, or other document produced pursuant to subpoena or other lawful order under subsection (1) of this section;

(ii) Willfully neglects or fails to make or to cause to be made full, true, and correct entries in such reports, accounts, records, or other documents; or

(iii) Willfully mutilates, alters, or by any other means falsifies any documentary evidence.



20-335 Civil action in lieu of hearing; election authorized.

When a charge is issued under section 20-333, a complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in that charge decided in a civil action under section 20-340 in lieu of a hearing under section 20-336. The election must be made not later than twenty days after service has been made under section 20-333. The person making the election shall give notice of doing so to the commission and to all other complainants and respondents to whom the charge relates.



20-336 Commission; hearings; hearing officer; appearance; discovery; discontinuance of proceedings; when.

(1) If an election is not made under section 20-335 with respect to a charge issued under section 20-333, the commission shall provide an opportunity for a hearing on the record with respect to the charge. The commission shall delegate the conduct of a hearing under this section to a hearing officer. The hearing officer shall meet the qualifications of a judge of the district court prescribed in section 24-301 or any successor statute. The hearing officer shall be appointed by the commission pursuant to rules and regulations promulgated by the commission. The hearing officer shall conduct the hearing at a place in the vicinity of the place where the discriminatory housing practice is alleged to have occurred or to be about to occur.

(2) At the hearing each party may appear in person, be represented by counsel, present evidence, cross-examine witnesses, and obtain the issuance of subpoenas under section 20-334. Any aggrieved person may intervene as a party in the proceeding. The rules of evidence shall apply to the presentation of evidence in such hearing as they would in a civil action in district court.

(3)(a) Discovery in administrative proceedings under this section shall be conducted as expeditiously and inexpensively as possible consistent with the need of all parties to obtain relevant evidence.

(b) A hearing under this section shall be conducted as expeditiously and inexpensively as possible consistent with the needs and rights of the parties to obtain a fair hearing and a complete record.

(4) Any resolution of a charge before issuance of a final order under section 20-337 shall require the consent of the aggrieved person on whose behalf the charge is issued.

(5) A hearing officer may not continue administrative proceedings under this section regarding any alleged discriminatory housing practice after the filing of a civil action by the aggrieved party under state or federal law seeking relief with respect to that discriminatory housing practice.



20-337 Hearing officer; powers and duties; civil penalties; order; effect.

(1) The hearing officer shall commence the hearing no later than one hundred twenty days following the issuance of the charge unless it is impracticable to do so. If the hearing officer is unable to commence the hearing within one hundred twenty days, he or she shall notify the commission, the aggrieved person on whose behalf the charge was issued, and the respondent in writing of the reasons for not doing so.

(2) The hearing officer shall make findings of fact and conclusions of law within sixty days after the end of the hearing unless it is impracticable to do so. If the hearing officer is unable to make findings of fact and conclusions of law within such period or any succeeding sixty-day period thereafter, he or she shall notify the commission, the aggrieved person on whose behalf the charge was issued, and the respondent in writing of the reasons for not doing so.

(3)(a) If the hearing officer finds that a respondent has engaged or is about to engage in a discriminatory housing practice, he or she shall promptly issue an order for such relief as may be appropriate which may include actual damages suffered by the aggrieved person and injunctive or other equitable relief.

(b) Subject to subdivision (c) of this subsection, the order may, to vindicate the public interest, assess a civil penalty against the respondent:

(i) In an amount not exceeding ten thousand dollars if the respondent has not been adjudged to have committed any prior discriminatory housing practice or if subdivision (ii) or (iii) of this subdivision does not apply;

(ii) In an amount not exceeding twenty-five thousand dollars if the respondent has been adjudged to have committed one other discriminatory housing practice during the five-year period ending on the date of the issuance of the current charge; or

(iii) In an amount not exceeding fifty thousand dollars if the respondent has been adjudged to have committed two or more discriminatory housing practices during the seven-year period ending on the date of the issuance of the current charge.

(c) If the acts constituting the discriminatory housing practice that is the object of the charge are committed by the same individual who has been previously adjudged to have committed acts constituting a discriminatory housing practice, the civil penalties set forth in subdivisions (b)(ii) and (iii) of this subsection may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(4) No such order shall affect any contract, sale, encumbrance, or lease consummated before the issuance of such order and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the charge.

(5) In the case of an order with respect to a discriminatory housing practice that occurred in the course of a business subject to licensing or regulation by a governmental agency, the commission shall, not later than thirty days after the date of the issuance of the order or, if the order is judicially reviewed, thirty days after the order is in substance affirmed upon such review:

(a) Send copies of the findings of fact, conclusions of law, and the order to that governmental agency; and

(b) Recommend to that governmental agency appropriate disciplinary action, including, when appropriate, the suspension or revocation of the license of the respondent.

(6) In the case of an order against a respondent against whom another order was issued under this section within the preceding five years, the commission shall send a copy of each such order to the Attorney General.

(7) If the hearing officer finds that the respondent has not engaged or is not about to engage in a discriminatory housing practice, as the case may be, he or she shall enter an order dismissing the charge. The commission shall make public disclosure of each such dismissal.



20-338 Finding, conclusion, or order; review; final order; service.

(1) The commission may review any finding, conclusion, or order issued under section 20-337. The review shall be completed not later than thirty days after the finding, conclusion, or order is so issued or the finding, conclusion, or order will become final.

(2) The commission shall cause the findings of fact and conclusions of law made with respect to any final order for relief, together with a copy of such order, to be served on each aggrieved person and each respondent in the proceeding.



20-339 Appeal; enforcement of hearing officer's order; procedure.

(1) Any party aggrieved by a final order granting or denying in whole or in part the relief sought may appeal the order. The appeal shall be in accordance with the Administrative Procedure Act, except that venue of the proceeding shall be in the county in which the discriminatory housing practice is alleged to have occurred.

(2)(a) The commission may petition the district court for the county in which the discriminatory housing practice is alleged to have occurred or in which any respondent resides or transacts business for the enforcement of the order of the hearing officer and for appropriate temporary relief or restraining order.

(b) The commission shall file in court with the petition the record in the proceeding. A copy of such petition shall be transmitted by the clerk of the court to the parties to the proceeding before the hearing officer.

(3)(a) Upon the filing of a petition under subsection (1) or (2) of this section, the court may:

(i) Grant to the petitioner or any other party such temporary relief, restraining order, or other order as the court deems just and proper;

(ii) Affirm, modify, or set aside the order, in whole or in part, or remand the order for further proceedings; and

(iii) Enforce the order to the extent that the order is affirmed or modified.

(b) Any party to the proceeding before the hearing officer may intervene in the district court.

(c) An objection not made before the hearing officer shall not be considered by the court unless the failure or neglect to urge such objection is excused because of extraordinary circumstances.

(4) If no appeal is filed before the expiration of forty-five days after the date the hearing officer's order is entered, the hearing officer's findings of fact and order shall be conclusive in connection with any petition for enforcement:

(a) Which is filed by the commission under subsection (2) of this section after the end of such forty-fifth day; or

(b) Under subsection (5) of this section.

(5) If before the expiration of sixty days after the date the hearing officer's order is entered no appeal has been filed and the commission has not sought enforcement of the order under subsection (2) of this section, any person entitled to relief under the order may petition for a decree enforcing the order in the district court for the county in which the discriminatory housing practice is alleged to have occurred.

(6) The district court in which a petition for enforcement is filed under subsection (2) or (5) of this section shall enter a decree enforcing the order. The clerk of the court shall transmit a copy of such decree to the commission, the respondent named in the petition, and any other parties to the proceeding before the hearing officer.



20-340 Civil action in lieu of hearing; relief authorized.

(1) If an election is made under section 20-335 to have the claims asserted in the charge decided in a civil action, the commission shall authorize, and not later than thirty days after the election is made the Attorney General shall commence and maintain, a civil action on behalf of the aggrieved person in the appropriate district court seeking relief under this section.

(2) Any aggrieved person with respect to the issues to be determined in a civil action under this section may intervene as of right.

(3) In a civil action under this section, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant any relief which a court could grant with respect to such discriminatory housing practice in a civil action under section 20-342. Any relief so granted that would accrue to an aggrieved person in such a civil action shall also accrue to that aggrieved person in a civil action under this section. If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the court shall not award such relief if that aggrieved person has not complied with discovery orders entered by the court.

The 30-day limitation of this section is mandatory and not directory. State, Neb. Equal Opportunity Com'n ex rel. Minter v. Jensen, 259 Neb. 275, 609 N.W.2d 362 (2000).



20-341 Attorney's fees and costs; when allowed.

In any administrative proceeding brought under section 20-336, any court proceeding arising from such a proceeding, or any civil action under section 20-340, the hearing officer or the court, as the case may be, may allow the prevailing party, other than the state, reasonable attorney's fees and costs. The state shall be liable for such fees and costs to the same extent as a private person.



20-342 Statute of limitations; civil action; rights and duties of parties; remedies allowed; attorney's fees and costs.

(1)(a)(i) An aggrieved person may commence a civil action in an appropriate district court not later than two years after the occurrence or the termination of an alleged discriminatory housing practice or the breach of a conciliation agreement entered into under section 20-327, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice or breach.

(ii) The computation of such two-year period shall not include any time during which an administrative proceeding under section 20-336 is pending with respect to a complaint or charge under the Nebraska Fair Housing Act based upon such discriminatory housing practice. This subdivision shall not apply to actions arising from a breach of a conciliation agreement.

(b) An aggrieved person may commence a civil action under this section whether or not a complaint has been filed under section 20-326 and without regard to the status of any such complaint, but if the commission or a local agency has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this section by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for the complaint except for the purpose of enforcing the terms of the agreement.

(c) An aggrieved person may not commence a civil action under this section with respect to an alleged discriminatory housing practice which forms the basis of a charge issued by the commission if a hearing officer has commenced a hearing on the record under section 20-336 with respect to such charge.

(2) Upon application by a person alleging a discriminatory housing practice or a person against whom such a practice is alleged, the court may, if in the opinion of the court the person is financially unable to bear the costs of an action:

(a) Appoint an attorney for the person; or

(b) Authorize the commencement or continuation of a civil action under subsection (1) of this section without the payment of fees, costs, or security.

(3)(a) In a civil action under subsection (1) of this section, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the plaintiff actual damages and, subject to subsection (4) of this section, may grant as relief, as the court deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in such practice or ordering such affirmative action as may be appropriate.

(b) In a civil action under subsection (1) of this section, the court may allow the prevailing party, other than the state, reasonable attorney's fees and costs. The state shall be liable for such fees and costs to the same extent as a private person.

(4) Relief granted under this section shall not affect any contract, sale, encumbrance, or lease consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the filing of a complaint with the commission or a civil action under the act.

(5) Upon timely application, the Attorney General may intervene in the civil action if the Attorney General certifies that the case is of general public importance. Upon intervention the Attorney General may obtain such relief as would be available under section 20-343.



20-343 Attorney General; civil action; powers and duties; relief authorized; intervention; when permitted.

(1) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by the Nebraska Fair Housing Act or that any group of persons has been denied any of the rights granted by the act and such denial raises an issue of general public importance, the Attorney General may commence a civil action in any appropriate district court.

(2)(a) The Attorney General may commence a civil action in any appropriate district court for appropriate relief with respect to a discriminatory housing practice referred to the Attorney General by the commission under section 20-337. The action may be commenced not later than the expiration of eighteen months after the date of the occurrence or the termination of the alleged discriminatory housing practice.

(b) The Attorney General may commence a civil action in any appropriate district court for appropriate relief with respect to breach of a conciliation agreement referred to the Attorney General by the commission under section 20-329. The action may be commenced not later than the expiration of ninety days after the referral of the alleged breach under such section.

(3) The Attorney General, on behalf of the commission or other party at whose request a subpoena is issued under section 20-334, may enforce the subpoena in appropriate proceedings in the district court for the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(4)(a) In a civil action under subsection (1) or (2) of this section, the court:

(i) May award such temporary relief, including a permanent or temporary injunction, a restraining order, or any other order against the person responsible for a violation of the act as is necessary to assure the full enjoyment of the rights granted by the act;

(ii) May award such other relief as the court deems appropriate, including monetary damages to persons aggrieved; and

(iii) May, to vindicate the public interest, assess a civil penalty against the respondent:

(A) In an amount not exceeding fifty thousand dollars for a first violation; and

(B) In an amount not exceeding one hundred thousand dollars for any subsequent violation.

(b) In a civil action under this section, the court may allow the prevailing party, other than the state, reasonable attorney's fees and costs. The state shall be liable for such fees and costs to the same extent as a private person.

(5) Upon timely application, any person may intervene in a civil action commenced by the Attorney General under subsection (1) or (2) of this section which involves an alleged discriminatory housing practice with respect to which such person is an aggrieved person or a conciliation agreement to which such person is a party. The court may grant such appropriate relief to any such intervening party as is authorized to be granted to a plaintiff in a civil action under section 20-342.



20-344 Violations; penalty.

It shall be unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise of enjoyment of or on account of the person having exercised or enjoyed or having aided and encouraged any other person in the exercise of benefits and rights guaranteed by the Nebraska Fair Housing Act. Any person who violates this section shall be guilty of a Class I misdemeanor.



20-401 Act, how cited.

Sections 20-401 to 20-416 shall be known and may be cited as the Rights of the Terminally Ill Act.



20-402 Statement of policy.

(1) The Legislature recognizes the common-law right and a constitutionally protected liberty interest for people to direct their medical treatment. The exercise of such right and liberty interest is subject to certain state interests in preserving life, preventing homicide and suicide, protecting dependent third parties, and maintaining the integrity of the medical profession. The Legislature adopts the Rights of the Terminally Ill Act to provide one means, by use of the declaration described in the act, for people to exercise their rights. Unjustifiable violation of a patient's direction shall be a civil cause of action maintainable by the patient or the patient's next of kin. Remedy in law and equity may be granted by a court of competent jurisdiction.

(2) It is the public policy of this state that no existing right be terminated or restricted by the Rights of the Terminally Ill Act.



20-403 Definitions.

For purposes of the Rights of the Terminally Ill Act, unless the context otherwise requires:

(1) Adult shall mean any person who is nineteen years of age or older or who is or has been married;

(2) Attending physician shall mean the physician who has primary responsibility for the treatment and care of the patient;

(3) Declaration shall mean a writing executed in accordance with the requirements of subsection (1) of section 20-404;

(4) Health care provider shall mean a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession;

(5) Life-sustaining treatment shall mean any medical procedure or intervention that, when administered to a qualified patient, will serve only to prolong the process of dying or maintain the qualified patient in a persistent vegetative state;

(6) Persistent vegetative state shall mean a medical condition that, to a reasonable degree of medical certainty as determined in accordance with currently accepted medical standards, is characterized by a total and irreversible loss of consciousness and capacity for cognitive interaction with the environment and no reasonable hope of improvement;

(7) Person shall mean an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity;

(8) Physician shall mean an individual licensed to practice medicine in this state;

(9) Qualified patient shall mean an adult who has executed a declaration and who has been determined by the attending physician to be in a terminal condition or a persistent vegetative state;

(10) State shall mean a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States; and

(11) Terminal condition shall mean an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, in the opinion of the attending physician, result in death within a relatively short time.



20-404 Declaration relating to use of life-sustaining treatment.

(1) An adult of sound mind may execute at any time a declaration governing the withholding or withdrawal of life-sustaining treatment. The declaration must be signed by the declarant or another person at the declarant's direction and witnessed by two adults or a notary public. No more than one witness to a declaration shall be an administrator or employee of a health care provider who is caring for or treating the declarant, and no witness shall be an employee of a life or health insurance provider for the declarant. The restrictions upon who may witness the signing shall not apply to a notary public.

(2) A declaration directing a physician to withhold or withdraw life-sustaining treatment may, but need not, be in the form provided in this subsection.

DECLARATION

If I should lapse into a persistent vegetative state or have an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, in the opinion of my attending physician, cause my death within a relatively short time and I am no longer able to make decisions regarding my medical treatment, I direct my attending physician, pursuant to the Rights of the Terminally Ill Act, to withhold or withdraw life sustaining treatment that is not necessary for my comfort or to alleviate pain.

Signed this .... day of .............. .

Signature ..........................

Address ............................

The declarant voluntarily signed this writing in my presence.

Witness ............................

Address ............................

Witness ............................

Address ............................

Or

The declarant voluntarily signed this writing in my presence.

.................. Notary Public

(3) A physician or other health care provider who is furnished a copy of the declaration shall make it a part of the declarant's medical record and, if unwilling to comply with the declaration, shall promptly so advise the declarant.



20-405 When declaration operative.

A declaration shall become operative when (1) it is communicated to the attending physician, (2) the declarant is determined by the attending physician to be in a terminal condition or in a persistent vegetative state, (3) the declarant is determined by the attending physician to be unable to make decisions regarding administration of life-sustaining treatment, and (4) the attending physician has notified a reasonably available member of the declarant's immediate family or guardian, if any, of his or her diagnosis and of the intent to invoke the patient's declaration. When the declaration becomes operative, the attending physician and other health care providers shall act in accordance with its provisions or comply with the transfer requirements of section 20-409.



20-406 Revocation of declaration.

(1) A declarant may revoke a declaration at any time and in any manner without regard to the declarant's mental or physical condition. A revocation shall be effective upon its communication to the attending physician or other health care provider by the declarant or a witness to the revocation.

(2) The attending physician or other health care provider shall make the revocation a part of the declarant's medical record.



20-407 Recording determination of terminal condition and declaration.

When the attending physician has knowledge of a declaration and, after personal examination, has determined that a declarant is in a terminal condition or in a persistent vegetative state, the attending physician shall record the diagnosis, determination, and the terms of the declaration, in writing, in the declarant's medical record.



20-408 Treatment of qualified patients.

(1) A qualified patient may make decisions regarding life-sustaining treatment so long as the patient is able to do so.

(2) The Rights of the Terminally Ill Act shall not affect the responsibility of the attending physician or other health care provider to provide treatment, including nutrition and hydration, for a patient's comfort care or alleviation of pain.

(3) Life-sustaining treatment shall not be withheld or withdrawn pursuant to a declaration from an individual known to the attending physician to be pregnant so long as it is probable that the fetus will develop to the point of live birth with continued application of life-sustaining treatment.



20-409 Transfer of patients.

An attending physician or other health care provider who is unwilling to comply with the Rights of the Terminally Ill Act shall take all reasonable steps as promptly as practicable to transfer care of the declarant to another physician or health care provider who is willing to do so.



20-410 Immunities.

(1) A physician or other health care provider shall not be subject to civil or criminal liability or discipline for unprofessional conduct for giving effect to a declaration in the absence of knowledge of the revocation of a declaration.

(2) A physician or other health care provider whose action under the Rights of the Terminally Ill Act is in accord with reasonable medical standards shall not be subject to criminal or civil liability, or discipline for unprofessional conduct, with respect to that action.



20-411 Penalties.

(1) A physician or other health care provider who willfully fails to transfer the care of a patient in accordance with section 20-409 shall be guilty of a Class I misdemeanor.

(2) A physician who willfully fails to record a determination of terminal condition or persistent vegetative state or the terms of a declaration in accordance with section 20-407 shall be guilty of a Class I misdemeanor.

(3) An individual who willfully conceals, cancels, defaces, or obliterates the declaration of another individual without the declarant's consent or who falsifies or forges a revocation of the declaration of another individual shall be guilty of a Class I misdemeanor.

(4) An individual who falsifies or forges the declaration of another individual or willfully conceals or withholds personal knowledge of a revocation under section 20-406 shall be guilty of a Class I misdemeanor.

(5) A person who requires or prohibits the execution of a declaration as a condition for being insured for, or receiving, health care services shall be guilty of a Class I misdemeanor.

(6) A person who coerces or fraudulently induces an individual to execute a declaration shall be guilty of a Class I misdemeanor.

(7) The penalties provided in this section shall not displace any sanction applicable under other law.



20-412 Miscellaneous provisions.

(1) Death resulting from the withholding or withdrawal of life-sustaining treatment in accordance with the Rights of the Terminally Ill Act shall not constitute, for any purpose, a suicide or homicide.

(2) The making of a declaration pursuant to section 20-404 shall not affect the sale, procurement, or issuance of a policy of life insurance or annuity or affect, impair, or modify the terms of an existing policy of life insurance or annuity. A policy of life insurance or annuity shall not be legally impaired or invalidated by the withholding or withdrawal of life-sustaining treatment from an insured, notwithstanding any term to the contrary.

(3) No person shall prohibit or require the execution of a declaration as a condition to being insured for or receiving health care services. No insurance company or health care provider shall charge a higher or lower rate for signers of declarations under the act as opposed to nonsigners.

(4) The act shall create no presumption concerning the intention of an individual who has revoked or has not executed a declaration with respect to the use, withholding, or withdrawal of life-sustaining treatment in the event of a terminal condition.

(5) The act shall not affect the right of a patient to make decisions regarding use of life-sustaining treatment so long as the patient is able to do so or impair or supersede a right or responsibility that a person has to effect the withholding or withdrawal of medical care.

(6) The act shall not require a physician or other health care provider to take action contrary to reasonable medical standards.

(7) The act shall not confer any new rights regarding the provision or rejection of any specific medical treatment and shall not alter any existing laws concerning homicide, suicide, or assisted suicide. Nothing in the act shall be construed to condone, authorize, or approve homicide, suicide, or assisted suicide.



20-413 When health care provider may presume validity of declaration.

In the absence of knowledge to the contrary, a physician or other health care provider may assume that a declaration complies with the Rights of the Terminally Ill Act and is valid.



20-414 Recognition of declaration executed in another state.

A declaration executed in another state in compliance with the law of that state or of this state shall be valid for purposes of the Rights of the Terminally Ill Act.



20-415 Effect of previous declaration.

An instrument executed anywhere before July 15, 1992, which substantially complies with subsection (1) of section 20-404 shall be effective under the Rights of the Terminally Ill Act.



20-416 Uniformity of application and construction.

The Rights of the Terminally Ill Act shall be applied and liberally construed so as to effectuate its general purposes.



20-501 Racial profiling; legislative intent.

Racial profiling is a practice that presents a great danger to the fundamental principles of a democratic society. It is abhorrent and cannot be tolerated. An individual who has been detained or whose vehicle has been stopped by the police for no reason other than the color of his or her skin or his or her apparent nationality or ethnicity is the victim of a discriminatory practice.



20-502 Racial profiling prohibited.

(1) No member of the Nebraska State Patrol or a county sheriff's office, officer of a city or village police department, or member of any other law enforcement agency in this state shall engage in racial profiling. The disparate treatment of an individual who has been detained or whose motor vehicle has been stopped by a law enforcement officer is inconsistent with this policy.

(2) Racial profiling shall not be used to justify the detention of an individual or to conduct a motor vehicle stop.



20-503 Terms, defined.

For purposes of sections 20-501 to 20-506:

(1) Disparate treatment means differential treatment of persons on the basis of race, color, or national origin;

(2) Motor vehicle stop means any stop of a motor vehicle, except for a stop of a motor truck, truck-tractor, semitrailer, trailer, or towed vehicle at a state weighing station; and

(3) Racial profiling means detaining an individual or conducting a motor vehicle stop based upon disparate treatment of an individual.



20-504 Written racial profiling prevention policy; contents; Nebraska Commission on Law Enforcement and Criminal Justice; powers; duties; records maintained; immunity; law enforcement officer, prosecutor, defense attorney, or probation officer; report requi

(1) On or before January 1, 2014, the Nebraska State Patrol, the county sheriffs, all city and village police departments, and any other law enforcement agency in this state shall adopt and provide a copy to the Nebraska Commission on Law Enforcement and Criminal Justice of a written policy that prohibits the detention of any person or a motor vehicle stop when such action is motivated by racial profiling. Such racial profiling prevention policy shall include definitions consistent with section 20-503 and one or more internal methods of prevention and enforcement, including, but not limited to:

(a) Internal affairs investigation;

(b) Preventative measures including extra training at the Nebraska Law Enforcement Training Center focused on avoidance of apparent or actual racial profiling;

(c) Early intervention with any particular personnel determined by the administration of the agency to have committed, participated in, condoned, or attempted to cover up any instance of racial profiling; and

(d) Disciplinary measures or other formal or informal methods of prevention and enforcement.

None of the preventative or enforcement measures shall be implemented contrary to the collective-bargaining agreement provisions or personnel rules under which the member or officer in question is employed.

(2) The Nebraska Commission on Law Enforcement and Criminal Justice may develop and distribute a suggested model written racial profiling prevention policy for use by law enforcement agencies, but the commission shall not mandate the adoption of the model policy except for any particular law enforcement agency which fails to timely create and provide to the commission a policy for the agency in conformance with the minimum standards set forth in this section.

(3) With respect to a motor vehicle stop, on and after January 1, 2002, the Nebraska State Patrol, the county sheriffs, all city and village police departments, and any other law enforcement agency in this state shall record and retain the following information using the form developed and promulgated pursuant to section 20-505:

(a) The number of motor vehicle stops;

(b) The characteristics of race or ethnicity of the person stopped. The identification of such characteristics shall be based on the observation and perception of the law enforcement officer responsible for reporting the motor vehicle stop and the information shall not be required to be provided by the person stopped;

(c) If the stop is for a law violation, the nature of the alleged law violation that resulted in the motor vehicle stop;

(d) Whether a warning or citation was issued, an arrest made, or a search conducted as a result of the motor vehicle stop. Search does not include a search incident to arrest or an inventory search; and

(e) Any additional information that the Nebraska State Patrol, the county sheriffs, all city and village police departments, or any other law enforcement agency in this state, as the case may be, deems appropriate.

(4) The Nebraska Commission on Law Enforcement and Criminal Justice may develop a uniform system for receiving allegations of racial profiling. The Nebraska State Patrol, the county sheriffs, all city and village police departments, and any other law enforcement agency in this state shall provide to the commission (a) a copy of each allegation of racial profiling received and (b) written notification of the review and disposition of such allegation. No information revealing the identity of the law enforcement officer involved in the stop shall be used, transmitted, or disclosed in violation of any collective-bargaining agreement provision or personnel rule under which such law enforcement officer is employed. No information revealing the identity of the complainant shall be used, transmitted, or disclosed in the form alleging racial profiling.

(5) Any law enforcement officer who in good faith records information on a motor vehicle stop pursuant to this section shall not be held civilly liable for the act of recording such information unless the law enforcement officer's conduct was unreasonable or reckless or in some way contrary to law.

(6) On or before October 1, 2002, and annually thereafter, the Nebraska State Patrol, the county sheriffs, all city and village police departments, and all other law enforcement agencies in this state shall provide to the Nebraska Commission on Law Enforcement and Criminal Justice, in such form as the commission prescribes, a summary report of the information recorded pursuant to subsection (3) of this section.

(7) The Nebraska Commission on Law Enforcement and Criminal Justice shall, within the limits of its existing appropriations, including any grant funds which the commission is awarded for such purpose, provide for an annual review and analysis of the prevalence and disposition of motor vehicle stops based on racial profiling and allegations of racial profiling involved in other detentions reported pursuant to this section. After the review and analysis, the commission may, when it deems warranted, inquire into and study individual law enforcement agency circumstances in which the raw data collected and analyzed raises at least some issue or appearance of possible racial profiling. The commission may make recommendations to any such law enforcement agency for the purpose of improving measures to prevent racial profiling or the appearance of racial profiling. The results of such review, analysis, inquiry, and study and any recommendations by the commission to any law enforcement agency shall be reported annually to the Governor and the Legislature. The report submitted to the Legislature shall be submitted electronically.

(8) Any law enforcement officer, prosecutor, defense attorney, or probation officer, unless restricted by privilege, who becomes aware of incidents of racial profiling by a law enforcement agency, shall report such incidents to the Nebraska Commission on Law Enforcement and Criminal Justice within thirty days after becoming aware of such practice.



20-505 Forms authorized.

On or before January 1, 2002, the Nebraska Commission on Law Enforcement and Criminal Justice, the Superintendent of Law Enforcement and Public Safety, the Attorney General, and the State Court Administrator may adopt and promulgate (1) a form, in printed or electronic format, to be used by a law enforcement officer when making a motor vehicle stop to record personal identifying information about the operator of such motor vehicle, the location of the stop, the reason for the stop, and any other information that is required to be recorded pursuant to subsection (3) of section 20-504 and (2) a form, in printed or electronic format, to be used to report an allegation of racial profiling by a law enforcement officer.



20-506 Racial Profiling Advisory Committee; created; members; duties.

(1) The Racial Profiling Advisory Committee is created.

(2)(a) The committee shall consist of:

(i) The executive director of the Nebraska Commission on Law Enforcement and Criminal Justice, who also shall be the chairperson of the committee;

(ii) The Superintendent of Law Enforcement and Public Safety or his or her designee;

(iii) The director of the Commission on Latino-Americans or his or her designee; and

(iv) The executive director of the Commission on Indian Affairs or his or her designee.

(b) The committee shall also consist of the following persons, each appointed by the Governor from a list of five names submitted to the Governor for each position:

(i) A representative of the Fraternal Order of Police;

(ii) A representative of the Nebraska County Sheriffs Association;

(iii) A representative of the Police Officers Association of Nebraska;

(iv) A representative of the American Civil Liberties Union of Nebraska;

(v) A representative of the AFL-CIO;

(vi) A representative of the Police Chiefs Association of Nebraska;

(vii) A representative of the Nebraska branches of the National Association for the Advancement of Colored People; and

(viii) A representative of the Nebraska State Bar Association appointed by the Governor from a list of attorneys submitted by the executive council of the Nebraska State Bar Association.

(3) The committee shall meet and organize within thirty days after the appointment of the members. The committee shall meet semiannually at a time and place to be fixed by the committee. Special meetings may be called by the chairperson or at the request of two or more members of the committee.

(4) The committee shall advise the commission and its executive director in the conduct of their duties regarding (a) the completeness and acceptability of written racial profiling prevention policies submitted by individual law enforcement agencies as required by subsection (1) of section 20-504, (b) the collection of data by law enforcement agencies, any needed additional data, and any needed additional analysis, investigation, or inquiry as to the data provided pursuant to subsection (3) of section 20-504, (c) the review, analysis, inquiry, study, and recommendations required pursuant to subsection (7) of section 20-504, including an analysis of the review, analysis, inquiry, study, and recommendations, and (d) policy recommendations with respect to the prevention of racial profiling and the need, if any, for enforcement by the Department of Justice of the prohibitions found in section 20-502.






Chapter 21 - CORPORATIONS AND OTHER COMPANIES

21-101 Act, how cited.

(RULLCA 101) Sections 21-101 to 21-197 shall be known and may be cited as the Nebraska Uniform Limited Liability Company Act.



21-102 Terms, defined.

(RULLCA 102) In the Nebraska Uniform Limited Liability Company Act:

(1) Certificate of organization means the certificate required by section 21-117. The term includes the certificate as amended or restated.

(2) Certificate of registration means either a document prepared and issued by a regulatory body or the electronic accessing of the regulatory body's licensing records by the Secretary of State.

(3) Contribution means any benefit provided by a person to a limited liability company:

(A) in order to become a member upon formation of the company and in accordance with an agreement between or among the persons that have agreed to become the initial members of the company;

(B) in order to become a member after formation of the company and in accordance with an agreement between the person and the company; or

(C) in the person's capacity as a member and in accordance with the operating agreement or an agreement between the member and the company.

(4) Debtor in bankruptcy means a person that is the subject of:

(A) an order for relief under Title 11 of the United States Code or a successor statute of general application; or

(B) a comparable order under federal, state, or foreign law governing insolvency.

(5) Designated office means:

(A) the office that a limited liability company is required to designate and maintain under section 21-113; or

(B) the principal office of a foreign limited liability company.

(6) Distribution, except as otherwise provided in subsection (g) of section 21-134, means a transfer of money or other property from a limited liability company to another person on account of a transferable interest.

(7) Effective, with respect to a record required or permitted to be delivered to the Secretary of State for filing under the Nebraska Uniform Limited Liability Company Act, means effective under subsection (c) of section 21-121.

(8) Foreign limited liability company means an unincorporated entity formed under the law of a jurisdiction other than this state and denominated by that law as a limited liability company.

(9) Limited liability company, except in the phrase foreign limited liability company, means an entity formed under the Nebraska Uniform Limited Liability Company Act.

(10) Manager means a person that under the operating agreement of a manager-managed limited liability company is responsible, alone or in concert with others, for performing the management functions stated in subsection (c) of section 21-136.

(11) Manager-managed limited liability company means a limited liability company that qualifies under subsection (a) of section 21-136.

(12) Member means a person that has become a member of a limited liability company under section 21-130 and has not dissociated under section 21-145.

(13) Member-managed limited liability company means a limited liability company that is not a manager-managed limited liability company.

(14) Operating agreement means the agreement, whether or not referred to as an operating agreement and whether oral, in a record, implied, or in any combination thereof, of all the members of a limited liability company, including a sole member. The term includes the agreement as amended or restated.

(15) Organizer means a person that acts under section 21-117 to form a limited liability company.

(16) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(17) Principal office means the principal executive office of a limited liability company or foreign limited liability company, whether or not the office is located in this state.

(18) Professional service means any type of personal service to the public which requires as a condition precedent to the rendering of such service the obtaining of a license or other legal authorization and which includes, but is not limited to, personal services rendered by a certified public accountant, dentist, osteopathic physician, physician and surgeon, veterinarian, real estate broker, associate real estate broker, real estate salesperson, or attorney at law. For purposes of the act, those professions pertaining to the diagnosis, care, and treatment of humans shall be considered to be of the same profession.

(19) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(20) Regulatory body means a board, commission, court, or governmental authority which is charged with licensing or regulating the rendering of a professional service in this state.

(21) Sign means, with the present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(22) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(23) Transfer includes an assignment, conveyance, deed, bill of sale, lease, mortgage, trust deed, security interest, encumbrance, gift, and transfer by operation of law.

(24) Transferable interest means the right, as originally associated with a person's capacity as a member, to receive distributions from a limited liability company in accordance with the operating agreement, whether or not the person remains a member or continues to own any part of the right.

(25) Transferee means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.



21-103 Knowledge; notice.

(RULLCA 103) (a) A person knows a fact when the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under subdivision (d)(1) of this section or law other than the Nebraska Uniform Limited Liability Company Act.

(b) A person has notice of a fact when the person:

(1) has reason to know the fact from all of the facts known to the person at the time in question; or

(2) is deemed to have notice of the fact under subdivision (d)(2) of this section.

(c) A person notifies another of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d) A person that is not a member is deemed:

(1) to know of a limitation on authority to transfer real property as provided in subsection (g) of section 21-127; and

(2) to have notice of a limited liability company's:

(A) dissolution, ninety days after a statement of dissolution under subdivision (b)(1)(B) of section 21-148 becomes effective;

(B) termination, ninety days after a statement of termination under subdivision (b)(2)(E) of section 21-148 becomes effective; and

(C) merger, conversion, or domestication, ninety days after articles of merger, conversion, or domestication under sections 21-170 to 21-184 become effective.



21-104 Nature, purpose and duration of limited liability company; classification for tax purposes.

(RULLCA 104) (a) A limited liability company is an entity distinct from its members.

(b) A limited liability company may have any lawful purpose, except that a limited liability company may not operate as an insurer as defined in section 44-103.

(c) A limited liability company has perpetual duration.

(d) A limited liability company shall be classified for state income tax purposes in the same manner as it is classified for federal income tax purposes.



21-105 Powers.

(RULLCA 105) A limited liability company has the capacity to sue and be sued in its own name and the power to do all things necessary or convenient to carry on its activities, including the power to render a professional service within or without this state.



21-106 Governing law.

(RULLCA 106) The law of this state governs:

(1) the internal affairs of a limited liability company; and

(2) the liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of a limited liability company.



21-107 Supplemental principles of law.

(RULLCA 107) Unless displaced by particular provisions of the Nebraska Uniform Limited Liability Company Act, the principles of law and equity supplement the act.



21-108 Name.

(RULLCA 108) (a) The name of a limited liability company must contain the words limited liability company or limited company or the abbreviation L.L.C., LLC, L.C., or LC. Limited may be abbreviated as Ltd., and company may be abbreviated as Co.

(b) Unless authorized by subsection (c) of this section, the name of a limited liability company must not be the same as or deceptively similar to, in the records of the Secretary of State:

(1) the name of each person that is not an individual and that is incorporated, organized, or authorized to transact business in this state; and

(2) each name reserved under section 21-109 or other state laws allowing the reservation or registration of business names, including fictitious or assumed name statutes.

(c) A limited liability company may apply to the Secretary of State for authorization to use a name that is deceptively similar to, upon the records of the Secretary of State, one or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if, as to each noncomplying name:

(1) the present user, registrant, or owner of the noncomplying name consents in a signed record to the use; or

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court establishing the applicant's right to use in this state the name applied for.

(d) Subject to section 21-159, this section applies to a foreign limited liability company transacting business in this state which has a certificate of authority to transact business in this state or which has applied for a certificate of authority.



21-109 Reservation of name.

(RULLCA 109) (a) A person may reserve the exclusive use of the name of a limited liability company, including a fictitious or assumed name for a foreign limited liability company whose name is not available, by delivering an application to the Secretary of State for filing. The application must state the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the name applied for is available, it must be reserved for the applicant's exclusive use for a one-hundred-twenty-day period.

(b) The owner of a name reserved for a limited liability company may transfer the reservation to another person by delivering to the Secretary of State for filing a signed notice of the transfer which states the name and address of the transferee.



21-110 Operating agreement; scope, function, and limitations.

(RULLCA 110) (a) To the extent the operating agreement does not otherwise provide for a matter, the Nebraska Uniform Limited Liability Company Act governs the matter.

(b) An operating agreement may not:

(1) vary a limited liability company's capacity under section 21-105 to sue and be sued in its own name;

(2) vary the law applicable under section 21-106;

(3) vary the power of the court under section 21-120;

(4) subject to subsections (c) through (f) of this section, eliminate the duty of loyalty or the duty of care;

(5) subject to subsections (c) through (f) of this section, eliminate the contractual obligation of good faith and fair dealing under subsection (d) of section 21-138;

(6) unreasonably restrict the duties and rights stated in section 21-139;

(7) vary the power of a court to decree dissolution in the circumstances specified in subdivisions (a)(4) and (5) of section 21-147;

(8) vary the requirement to wind up a limited liability company's business as specified in subsection (a) and subdivision (b)(1)(A) of section 21-148;

(9) unreasonably restrict the right of a member to maintain an action under sections 21-164 to 21-169;

(10) except as otherwise provided in section 21-183, restrict the right to approve a merger, conversion, or domestication of a member that will have personal liability with respect to a surviving, converted, or domesticated organization; or

(11) except as otherwise provided in subsection (b) of section 21-112, restrict the rights under the act of a person other than a member or manager.

(c) If not manifestly unreasonable, the operating agreement may:

(1) restrict or eliminate the duty:

(A) as required in subdivision (b)(1) and subsection (g) of section 21-138, to account to the limited liability company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business, from a use by the member of the company's property, or from the appropriation of a limited liability company opportunity;

(B) as required in subdivision (b)(2) and subsection (g) of section 21-138, to refrain from dealing with the company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(C) as required by subdivision (b)(3) and subsection (g) of section 21-138, to refrain from competing with the company in the conduct of the company's business before the dissolution of the company;

(2) identify specific types or categories of activities that do not violate the duty of loyalty;

(3) alter the duty of care, except to authorize intentional misconduct or knowing violation of law;

(4) alter any other fiduciary duty, including eliminating particular aspects of that duty; and

(5) prescribe the standards by which to measure the performance of the contractual obligation of good faith and fair dealing under subsection (d) of section 21-138.

(d) The operating agreement may specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts.

(e) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of a responsibility that the member would otherwise have under the Nebraska Uniform Limited Liability Company Act and imposes the responsibility on one or more other members, the operating agreement may, to the benefit of the member that the operating agreement relieves of the responsibility, also eliminate or limit any fiduciary duty that would have pertained to the responsibility.

(f) The operating agreement may alter or eliminate the indemnification for a member or manager provided by subsection (a) of section 21-137 and may eliminate or limit a member's or manager's liability to the limited liability company and members for money damages, except for:

(1) breach of the duty of loyalty;

(2) a financial benefit received by the member or manager to which the member or manager is not entitled;

(3) a breach of a duty under section 21-135;

(4) intentional infliction of harm on the company or a member; or

(5) an intentional violation of criminal law.

(g) The court shall decide any claim under subsection (c) of this section that a term of an operating agreement is manifestly unreasonable. The court:

(1) shall make its determination as of the time the challenged term became part of the operating agreement and by considering only circumstances existing at that time; and

(2) may invalidate the term only if, in light of the purposes and activities of the limited liability company, it is readily apparent that:

(A) the objective of the term is unreasonable; or

(B) the term is an unreasonable means to achieve the provision's objective.



21-111 Operating agreement; effect on limited liability company and persons becoming members; preformation agreement.

(RULLCA 111) (a) A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the operating agreement.

(b) A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.

(c) Two or more persons intending to become the initial members of a limited liability company may make an agreement providing that upon the formation of the company the agreement will become the operating agreement. One person intending to become the initial member of a limited liability company may assent to terms providing that upon the formation of the company the terms will become the operating agreement.



21-112 Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

(RULLCA 112) (a) An operating agreement may specify that its amendment requires the approval of a person that is not a party to the operating agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

(b) The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or dissociated member are governed by the operating agreement. Subject only to any court order issued under subdivision (b)(2) of section 21-142 to effectuate a charging order, an amendment to the operating agreement made after a person becomes a transferee or dissociated member is effective with regard to any debt, obligation, or other liability of the limited liability company or its members to the person in the person's capacity as a transferee or dissociated member.

(c) If a record that has been delivered by a limited liability company to the Secretary of State for filing and has become effective under the Nebraska Uniform Limited Liability Company Act contains a provision that would be ineffective under subsection (b) of section 21-110 if contained in the operating agreement, the provision is likewise ineffective in the record.

(d) Subject to subsection (c) of this section, if a record that has been delivered by a limited liability company to the Secretary of State for filing and has become effective under the act conflicts with a provision of the operating agreement:

(1) the operating agreement prevails as to members, dissociated members, transferees, and managers; and

(2) the record prevails as to other persons to the extent they reasonably rely on the record.



21-113 Office and agent for service of process.

(RULLCA 113) (a) A limited liability company shall designate and continuously maintain in this state:

(1) an office, which need not be a place of its activity in this state; and

(2) an agent for service of process.

(b) A foreign limited liability company that has a certificate of authority under section 21-156 shall designate and continuously maintain in this state an agent for service of process.

(c) An agent for service of process of a limited liability company or foreign limited liability company must be an individual who is a resident of this state or other person with authority to transact business in this state.



21-114 Change of designated office or agent for service of process; change of address.

(RULLCA 114) (a) A limited liability company or foreign limited liability company may change its designated office, its agent for service of process, or the address of its agent for service of process by delivering to the Secretary of State for filing a statement of change containing:

(1) the name of the company;

(2) the street and mailing addresses of its current designated office;

(3) if the current designated office is to be changed, the street and mailing addresses of the new designated office;

(4) the name and street and mailing addresses and post office box number, if any, of its current agent for service of process; and

(5) if the current agent for service of process or an address of the agent is to be changed, the new information.

(b) Subject to subsection (c) of section 21-121, a statement of change is effective when filed by the Secretary of State.

(c) An agent for service of process may change the agent's street and mailing addresses and post office box number, if any, for any limited liability company or foreign limited liability company for which the agent is designated by notifying the limited liability company or foreign limited liability company in writing of the change containing the new information, and by delivering to the Secretary of State for filing a statement of change of address for an agent for service of process which complies with the requirements of subdivisions (a)(1), (4), and (5) of this section and states that the limited liability company or foreign limited liability company has been notified of the change.



21-115 Resignation of agent for service of process.

(RULLCA 115) (a) To resign as an agent for service of process of a limited liability company or foreign limited liability company, the agent must deliver to the Secretary of State for filing a statement of resignation containing the company name and stating that the agent is resigning.

(b) The Secretary of State shall file a statement of resignation delivered under subsection (a) of this section and mail or otherwise provide or deliver a copy to the designated office of the limited liability company or foreign limited liability company and another copy to the principal office of the company if the mailing addresses of the principal office appears in the records of the Secretary of State and is different from the mailing address of the designated office.

(c) An agency for service of process terminates on the earlier of:

(1) the thirty-first day after the Secretary of State files the statement of resignation; or

(2) when a record designating a new agent for service of process is delivered to the Secretary of State for filing on behalf of the limited liability company and becomes effective.



21-116 Service of process.

(RULLCA 116) (a) An agent for service of process appointed by a limited liability company or foreign limited liability company is an agent of the company for service of any process, notice, or demand required or permitted by law to be served on the company.

(b) If a limited liability company or foreign limited liability company does not appoint or maintain an agent for service of process in this state or the agent for service of process cannot with reasonable diligence be found at the agent's street address, service of any process, notice, or demand on the limited liability company or foreign limited liability company may be made by registered or certified mail, return receipt requested, to the company at its designated office.

(c) Service is effected under subsection (b) of this section at the earliest of:

(1) the date the limited liability company or foreign limited liability company receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed on behalf of the company; or

(3) five days after the process, notice, or demand is deposited with the United States Postal Service, if correctly addressed and with sufficient postage.

(d) This section does not affect the right to serve process, notice, or demand in any other manner provided by law.



21-117 Formation; certificate of organization and other filings.

(RULLCA 201) (a) One or more persons may act as organizers to form a limited liability company by signing and delivering to the Secretary of State for filing a certificate of organization and, if applicable, a current certificate of registration as provided in sections 21-185 to 21-189.

(b) A certificate of organization must state:

(1) the name of the limited liability company, which must comply with section 21-108;

(2) the street and mailing addresses of the initial designated office and the name and street and mailing addresses and post office box number, if any, of the initial agent for service of process of the company; and

(3) if the company is organized to render a professional service, the professional service its members, managers, professional employees, and agents are licensed or otherwise legally authorized to render in this state.

(c) Subject to subsection (c) of section 21-112, a certificate of organization may also contain statements as to matters other than those required by subsection (b) of this section. However, a statement in a certificate of organization is not effective as a statement of authority.

(d) The following rules apply to the filing of a certificate of organization:

(1) A limited liability company is formed when the Secretary of State has filed the certificate of organization and a certificate of registration, if applicable, and the company has at least one member, unless the certificate states a delayed effective date pursuant to subsection (c) of section 21-121.

(2) If the certificate states a delayed effective date, a limited liability company is not formed if, before the certificate takes effect, a statement of cancellation is signed and delivered to the Secretary of State for filing and the Secretary of State files the certificate.

(3) Subject to any delayed effective date and except in a proceeding by this state to dissolve a limited liability company, the filing of the certificate of organization by the Secretary of State is conclusive proof that the organizer satisfied all conditions to the formation of a limited liability company.



21-118 Amendment or restatement of certificate of organization.

(RULLCA 202) (a) A certificate of organization may be amended or restated at any time.

(b) To amend its certificate of organization, a limited liability company must deliver to the Secretary of State for filing an amendment stating:

(1) the name of the company;

(2) the date of filing of its certificate of organization; and

(3) the changes the amendment makes to the certificate as most recently amended or restated.

(c) To restate its certificate of organization, a limited liability company must deliver to the Secretary of State for filing a restatement, designated as such in its heading, stating:

(1) in the heading or an introductory paragraph, the company's present name and the date of the filing of the company's initial certificate of organization;

(2) if the company's name has been changed at any time since the company's formation, each of the company's former names; and

(3) the changes the restatement makes to the certificate as most recently amended or restated.

(d) Subject to subsection (c) of section 21-112 and subsection (c) of section 21-121, an amendment to or restatement of a certificate of organization is effective when filed by the Secretary of State.

(e) If a member of a member-managed limited liability company, or a manager of a manager-managed limited liability company, knows that any information in a filed certificate of organization was inaccurate when the certificate was filed or has become inaccurate owing to changed circumstances, the member or manager shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the Secretary of State for filing a statement of change under section 21-114 or a statement of correction under section 21-122.



21-119 Signing of records to be delivered for filing to Secretary of State.

(RULLCA 203) (a) A record delivered to the Secretary of State for filing pursuant to the Nebraska Uniform Limited Liability Company Act must be signed as follows:

(1) Except as otherwise provided in subdivisions (2) and (3) of this subsection, a record signed on behalf of a limited liability company must be signed by a person authorized by the company.

(2) A limited liability company's initial certificate of organization must be signed by at least one person acting as an organizer.

(3) A record filed on behalf of a dissolved limited liability company that has no members must be signed by the person winding up the company's activities under subsection (c) of section 21-148 or a person appointed under subsection (d) of such section to wind up those activities.

(4) A statement of cancellation under subdivision (d)(2) of section 21-117 must be signed by each organizer that signed the initial certificate of organization, but a personal representative of a deceased or incompetent organizer may sign in the place of the decedent or incompetent.

(5) A statement of denial by a person under section 21-128 must be signed by that person.

(6) Any other record must be signed by the person on whose behalf the record is delivered to the Secretary of State.

(b) Any record filed under the act may be signed by an agent.



21-120 Signing and filing pursuant to judicial order.

(RULLCA 204) (a) If a person required by the Nebraska Uniform Limited Liability Company Act to sign a record or deliver a record to the Secretary of State for filing under the act does not do so, any other person that is aggrieved may petition the district court to order:

(1) the person to sign the record;

(2) the person to deliver the record to the Secretary of State for filing; or

(3) the Secretary of State to file the record unsigned.

(b) If a petitioner under subsection (a) of this section is not the limited liability company or foreign limited liability company to which the record pertains, the petitioner shall make the company a party to the action.



21-121 Delivery to and filing of records by Secretary of State; effective time and date.

(RULLCA 205) (a) A record authorized or required to be delivered to the Secretary of State for filing under the Nebraska Uniform Limited Liability Company Act must be captioned to describe the record's purpose, be in a medium permitted by the Secretary of State, and be delivered to the Secretary of State. If the filing fees have been paid, unless the Secretary of State determines that a record does not comply with the filing requirements of the act, the Secretary of State shall file the record and:

(1) for a statement of denial under section 21-128, send a copy of the filed statement and a receipt for the fees to the person on whose behalf the statement was delivered for filing and to the limited liability company; and

(2) for all other records, send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(b) Upon request and payment of the requisite fee, the Secretary of State shall send to the requester a certified copy of a requested record.

(c) Except as otherwise provided in sections 21-115 and 21-122, a record delivered to the Secretary of State for filing under the act may specify an effective time and a delayed effective date. Subject to section 21-115, subdivision (d)(1) of section 21-117, and section 21-122, a record filed by the Secretary of State is effective:

(1) if the record does not specify either an effective time or a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

(2) if the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(3) if the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(A) the specified date; or

(B) the ninetieth day after the record is filed; or

(4) if the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(A) the specified date; or

(B) the ninetieth day after the record is filed.



21-122 Correcting filed record.

(RULLCA 206) (a) A limited liability company or foreign limited liability company may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the company to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained inaccurate information or was defectively signed.

(b) A statement of correction under subsection (a) of this section may not state a delayed effective date and must:

(1) describe the record to be corrected, including its filing date, or attach a copy of the record as filed;

(2) specify the inaccurate information and the reason it is inaccurate or the manner in which the signing was defective; and

(3) correct the defective signature or inaccurate information.

(c) When filed by the Secretary of State, a statement of correction under subsection (a) of this section is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

(1) for the purposes of subsection (d) of section 21-103; and

(2) as to persons that previously relied on the uncorrected record and would be adversely affected by the retroactive effect.



21-123 Liability for inaccurate information in filed record.

(RULLCA 207) (a) If a record delivered to the Secretary of State for filing under the Nebraska Uniform Limited Liability Company Act and filed by the Secretary of State contains inaccurate information, a person that suffers a loss by reliance on the information may recover damages for the loss from:

(1) a person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be inaccurate at the time the record was signed; and

(2) subject to subsection (b) of this section, a member of a member-managed limited liability company or the manager of a manager-managed limited liability company, if:

(A) the record was delivered for filing on behalf of the company; and

(B) the member or manager had notice of the inaccuracy for a reasonably sufficient time before the information was relied upon so that, before the reliance, the member or manager reasonably could have:

(i) effected an amendment under section 21-118;

(ii) filed a petition under section 21-120; or

(iii) delivered to the Secretary of State for filing a statement of change under section 21-114 or a statement of correction under section 21-122.

(b) To the extent that the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the company to the Secretary of State for filing under the act and imposes that responsibility on one or more other members, the liability stated in subdivision (a)(2) of this section applies to those other members and not to the member that the operating agreement relieves of the responsibility.

(c) An individual who signs a record authorized or required to be filed under the act affirms under penalty of perjury that the information stated in the record is accurate.



21-124 Certificate of existence or authorization.

(RULLCA 208) (a) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of existence for a limited liability company if the records filed in the office of the Secretary of State show that the company has been formed under section 21-117 and the Secretary of State has not filed a statement of termination pertaining to the company. A certificate of existence must state:

(1) the company's name;

(2) that the company was duly formed under the laws of this state and the date of formation;

(3) whether all fees, taxes, and penalties due under the Nebraska Uniform Limited Liability Company Act or other law to the Secretary of State have been paid;

(4) whether the company's most recent biennial report required by section 21-125 has been filed by the Secretary of State;

(5) whether the Secretary of State has administratively dissolved the company;

(6) whether the company has delivered to the Secretary of State for filing a statement of dissolution;

(7) that a statement of termination has not been filed by the Secretary of State; and

(8) other facts of record in the office of the Secretary of State which are specified by the person requesting the certificate.

(b) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of authorization for a foreign limited liability company if the records filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation. A certificate of authorization must state:

(1) the company's name and any alternate name adopted under subsection (a) of section 21-159 for use in this state;

(2) that the company is authorized to transact business in this state;

(3) whether all fees, taxes, and penalties due under the act or other law to the Secretary of State have been paid;

(4) whether the company's most recent biennial report required by section 21-125 has been filed by the Secretary of State;

(5) that the Secretary of State has not revoked the company's certificate of authority and has not filed a notice of cancellation; and

(6) other facts of record in the office of the Secretary of State which are specified by the person requesting the certificate.

(c) Subject to any qualification stated in the certificate, a certificate of existence or certificate of authorization issued by the Secretary of State is conclusive evidence that the limited liability company is in existence or the foreign limited liability company is authorized to transact business in this state.



21-125 Biennial report.

(RULLCA 209) (a) Each odd-numbered year, a limited liability company or a foreign limited liability company authorized to transact business in this state shall deliver to the Secretary of State for filing a biennial report that states:

(1) the name of the company;

(2) the street and mailing addresses of the company's designated office and the name and street and mailing addresses and post office box number, if any, of its agent for service of process in this state;

(3) the street and mailing addresses of its principal office; and

(4) in the case of a foreign limited liability company, the state or other jurisdiction under whose law the company is formed and any alternate name adopted under subsection (a) of section 21-159.

(b) Information in a biennial report under this section must be current as of the date the report is delivered to the Secretary of State for filing.

(c) The first biennial report under this section must be delivered to the Secretary of State between January 1 and April 1 of the odd-numbered year following the calendar year in which a limited liability company was formed or a foreign limited liability company was authorized to transact business. A report must be delivered to the Secretary of State between January 1 and April 1 of each subsequent odd-numbered calendar year.

(d) If a biennial report under this section does not contain the information required in subsection (a) of this section, the Secretary of State shall promptly notify the reporting limited liability company or foreign limited liability company and return the report to it for correction. If the report is corrected to contain the information required in subsection (a) of this section and delivered to the Secretary of State within thirty days after the effective date of the notice, it is timely delivered.

(e) A correction or an amendment to the biennial report may be delivered to the Secretary of State for filing at any time.



21-126 No agency power of member as member.

(RULLCA 301) (a) A member is not an agent of a limited liability company solely by reason of being a member.

(b) A person's status as a member does not prevent or restrict law other than the Nebraska Uniform Limited Liability Company Act from imposing liability on a limited liability company because of the person's conduct.



21-127 Statement of authority.

(RULLCA 302) (a) A limited liability company may deliver to the Secretary of State for filing a statement of authority. The statement:

(1) must include the name of the company and the street and mailing addresses of its designated office;

(2) with respect to any position that exists in or with respect to the company, may state the authority, or limitations on the authority, of all persons holding the position to:

(A) execute an instrument transferring real property held in the name of the company; or

(B) enter into other transactions on behalf of, or otherwise act for or bind, the company; and

(3) may state the authority, or limitations on the authority, of a specific person to:

(A) execute an instrument transferring real property held in the name of the company; or

(B) enter into other transactions on behalf of, or otherwise act for or bind, the company.

(b) To amend or cancel a statement of authority filed by the Secretary of State under subsection (a) of section 21-121, a limited liability company must deliver to the Secretary of State for filing an amendment or cancellation stating:

(1) the name of the company;

(2) the street and mailing addresses of the company's designated office;

(3) the caption of the statement being amended or canceled and the date the statement being affected became effective; and

(4) the contents of the amendment or a declaration that the statement being affected is canceled.

(c) A statement of authority affects only the power of a person to bind a limited liability company to persons that are not members.

(d) Subject to subsection (c) of this section and subsection (d) of section 21-103 and except as otherwise provided in subsections (f), (g), and (h) of this section, a limitation on the authority of a person or a position contained in an effective statement of authority is not by itself evidence of knowledge or notice of the limitation by any person.

(e) Subject to subsection (c) of this section, a grant of authority not pertaining to transfers of real property and contained in an effective statement of authority is conclusive in favor of a person that gives value in reliance on the grant, except to the extent that when the person gives value:

(1) the person has knowledge to the contrary;

(2) the statement has been canceled or restrictively amended under subsection (b) of this section; or

(3) a limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective.

(f) Subject to subsection (c) of this section, an effective statement of authority that grants authority to transfer real property held in the name of the limited liability company and that is recorded by certified copy in the office for recording transfers of the real property is conclusive in favor of a person that gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(1) the statement has been canceled or restrictively amended under subsection (b) of this section and a certified copy of the cancellation or restrictive amendment has been recorded in the office for recording transfers of the real property; or

(2) a limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective and a certified copy of the later-effective statement is recorded in the office for recording transfers of the real property.

(g) Subject to subsection (c) of this section, if a certified copy of an effective statement containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office for recording transfers of that real property, all persons are deemed to know of the limitation.

(h) Subject to subsection (i) of this section, an effective statement of dissolution or termination is a cancellation of any filed statement of authority for the purposes of subsection (f) of this section and is a limitation on authority for the purposes of subsection (g) of this section.

(i) After a statement of dissolution becomes effective, a limited liability company may deliver to the Secretary of State for filing and, if appropriate, may record a statement of authority that is designated as a post-dissolution statement of authority. The statement operates as provided in subsections (f) and (g) of this section.

(j) Unless earlier canceled, an effective statement of authority is canceled by operation of law five years after the date on which the statement, or its most recent amendment, becomes effective. This cancellation operates without need for any recording under subsection (f) or (g) of this section.

(k) An effective statement of denial operates as a restrictive amendment under this section and may be recorded by certified copy for the purposes of subdivision (f)(1) of this section.



21-128 Statement of denial.

(RULLCA 303) A person named in a filed statement of authority granting that person authority may deliver to the Secretary of State for filing a statement of denial that:

(1) provides the name of the limited liability company and the caption of the statement of authority to which the statement of denial pertains; and

(2) denies the grant of authority.



21-129 Liability of members and managers.

(RULLCA 304) (a) The debts, obligations, or other liabilities of a limited liability company, whether arising in contract, tort, or otherwise:

(1) are solely the debts, obligations, or other liabilities of the company; and

(2) do not become the debts, obligations, or other liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a manager.

(b) The mere failure of a limited liability company to observe any particular formalities relating to the exercise of its powers or management of its activities is not a ground for imposing liability on the members or managers for the debts, obligations, or other liabilities of the company.

(c) Any member, manager, or employee of a limited liability company with the duty to collect, account for, or pay over any taxes imposed upon a limited liability company or with the authority to decide whether the limited liability company will pay taxes imposed upon a limited liability company shall be personally liable for the payment of such taxes in the event of willful failure on his or her part to have a limited liability company perform such act. Such taxes shall be collected in the same manner as provided under section 77-1783.01.



21-130 Becoming member.

(RULLCA 401) (a) If a limited liability company is to have only one member upon formation, the person becomes a member as agreed by that person and the organizer of the company. That person and the organizer may be, but need not be, different persons. If different, the organizer acts on behalf of the initial member.

(b) If a limited liability company is to have more than one member upon formation, those persons become members as agreed by the persons before the formation of the company. The organizer acts on behalf of the persons in forming the company and may be, but need not be, one of the persons.

(c) After formation of a limited liability company, a person becomes a member:

(1) as provided in the operating agreement;

(2) as the result of a transaction effective under sections 21-170 to 21-184;

(3) with the consent of all the members; or

(4) if, within ninety consecutive days after the company ceases to have any members:

(A) the last person to have been a member, or the legal representative of that person, designates a person to become a member; and

(B) the designated person consents to become a member.

(d) A person may become a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.



21-131 Form of contribution.

(RULLCA 402) A contribution may consist of tangible or intangible property or other benefit to a limited liability company, including money, services performed, promissory notes, other agreements to contribute money or property, and contracts for services to be performed.



21-132 Liability for contributions.

(RULLCA 403) (a) A person's obligation to make a contribution to a limited liability company is not excused by the person's death, disability, or other inability to perform personally. If a person does not make a required contribution, the person or the person's estate is obligated to contribute money equal to the value of the part of the contribution which has not been made, at the option of the company.

(b) A creditor of a limited liability company which extends credit or otherwise acts in actual reliance on an obligation described in subsection (a) of this section may enforce the obligation.



21-133 Sharing of and right to distributions before dissolution.

(RULLCA 404) (a) Any distributions made by a limited liability company before its dissolution and winding up must be in equal shares among members and dissociated members, except to the extent necessary to comply with any transfer effective under section 21-141 and any charging order in effect under section 21-142.

(b) A person has a right to a distribution before the dissolution and winding up of a limited liability company only if the company decides to make an interim distribution. A person's dissociation does not entitle the person to a distribution.

(c) A person does not have a right to demand or receive a distribution from a limited liability company in any form other than money. Except as otherwise provided in subsection (c) of section 21-154, a limited liability company may distribute an asset in kind if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person's share of distributions.

(d) If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.



21-134 Limitations on distribution.

(RULLCA 405) (a) A limited liability company may not make a distribution if after the distribution:

(1) the company would not be able to pay its debts as they become due in the ordinary course of the company's activities; or

(2) the company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those of persons receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under subsection (a) of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

(c) Except as otherwise provided in subsection (f) of this section, the effect of a distribution under subsection (a) of this section is measured:

(1) in the case of a distribution by purchase, redemption, or other acquisition of a transferable interest in the company, as of the date money or other property is transferred or debt incurred by the company; and

(2) in all other cases, as of the date:

(A) the distribution is authorized, if the payment occurs within one hundred twenty days after that date; or

(B) the payment is made, if the payment occurs more than one hundred twenty days after the distribution is authorized.

(d) A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the company's indebtedness to its general, unsecured creditors.

(e) A limited liability company's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not a liability for purposes of subsection (a) of this section if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could be made to members under this section.

(f) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(g) In subsection (a) of this section, distribution does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.



21-135 Liability for improper distributions.

(RULLCA 406) (a) Except as otherwise provided in subsection (b) of this section, if a member of a member-managed limited liability company or manager of a manager-managed limited liability company consents to a distribution made in violation of section 21-134 and in consenting to the distribution fails to comply with section 21-138, the member or manager is personally liable to the company for the amount of the distribution that exceeds the amount that could have been distributed without the violation of section 21-134.

(b) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subsection (a) of this section applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

(c) A person that receives a distribution knowing that the distribution to that person was made in violation of section 21-134 is personally liable to the limited liability company but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under section 21-134.

(d) A person against which an action is commenced because the person is liable under subsection (a) of this section may:

(1) implead any other person that is subject to liability under subsection (a) of this section and seek to compel contribution from the person; and

(2) implead any person that received a distribution in violation of subsection (c) of this section and seek to compel contribution from the person in the amount the person received in violation of subsection (c) of this section.

(e) An action under this section is barred if not commenced within two years after the distribution.



21-136 Management of limited liability company.

(RULLCA 407) (a) A limited liability company is a member-managed limited liability company unless the operating agreement:

(1) expressly provides that:

(A) the company is or will be manager-managed;

(B) the company is or will be managed by managers; or

(C) management of the company is or will be vested in managers; or

(2) includes words of similar import.

(b) In a member-managed limited liability company, the following rules apply:

(1) The management and conduct of the company are vested in the members.

(2) Each member has equal rights in the management and conduct of the company's activities.

(3) A difference arising among members as to a matter in the ordinary course of the activities of the company may be decided by a majority of the members.

(4) An act outside the ordinary course of the activities of the company may be undertaken only with the consent of all members.

(5) The operating agreement may be amended only with the consent of all members.

(c) In a manager-managed limited liability company, the following rules apply:

(1) Except as otherwise expressly provided in the Nebraska Uniform Limited Liability Company Act, any matter relating to the activities of the company is decided exclusively by the managers.

(2) Each manager has equal rights in the management and conduct of the activities of the company.

(3) A difference arising among managers as to a matter in the ordinary course of the activities of the company may be decided by a majority of the managers.

(4) The consent of all members is required to:

(A) sell, lease, exchange, or otherwise dispose of all, or substantially all, of the company's property, with or without the goodwill, outside the ordinary course of the company's activities;

(B) approve a merger, conversion, or domestication under sections 21-170 to 21-184;

(C) undertake any other act outside the ordinary course of the company's activities; and

(D) amend the operating agreement.

(5) A manager may be chosen at any time by the consent of a majority of the members and remains a manager until a successor has been chosen, unless the manager at an earlier time resigns, is removed, or dies, or, in the case of a manager that is not an individual, terminates. A manager may be removed at any time by the consent of a majority of the members without notice or cause.

(6) A person need not be a member to be a manager, but the dissociation of a member that is also a manager removes the person as a manager. If a person that is both a manager and a member ceases to be a manager, that cessation does not by itself dissociate the person as a member.

(7) A person's ceasing to be a manager does not discharge any debt, obligation, or other liability to the limited liability company or members which the person incurred while a manager.

(d) An action requiring the consent of members under the Nebraska Uniform Limited Liability Company Act may be taken without a meeting, and a member may appoint a proxy or other agent to consent or otherwise act for the member by signing an appointing record, personally or by the member's agent.

(e) The dissolution of a limited liability company does not affect the applicability of this section. However, a person that wrongfully causes dissolution of the company loses the right to participate in management as a member and a manager.

(f) The Nebraska Uniform Limited Liability Company Act does not entitle a member to remuneration for services performed for a member-managed limited liability company, except for reasonable compensation for services rendered in winding up the activities of the company.



21-137 Indemnification and insurance.

(RULLCA 408) (a) A limited liability company shall reimburse for any payment made and indemnify for any debt, obligation, or other liability incurred by a member of a member-managed company or the manager of a manager-managed company in the course of the member's or manager's activities on behalf of the company, if, in making the payment or incurring the debt, obligation, or other liability, the member or manager complied with the duties stated in sections 21-134 and 21-138.

(b) A limited liability company may purchase and maintain insurance on behalf of a member or manager of the company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if, under subsection (f) of section 21-110, the operating agreement could not eliminate or limit the person's liability to the company for the conduct giving rise to the liability.



21-138 Standards of conduct for members and managers.

(RULLCA 409) (a) A member of a member-managed limited liability company owes to the company and, subject to subsection (b) of section 21-164, the other members the fiduciary duties of loyalty and care stated in subsections (b) and (c) of this section.

(b) The duty of loyalty of a member in a member-managed limited liability company includes the duties:

(1) to account to the company and to hold as trustee for it any property, profit, or benefit derived by the member:

(A) in the conduct or winding up of the company's activities;

(B) from a use by the member of the company's property; or

(C) from the appropriation of a limited liability company opportunity;

(2) to refrain from dealing with the company in the conduct or winding up of the company's activities as or on behalf of a person having an interest adverse to the company; and

(3) to refrain from competing with the company in the conduct of the company's activities before the dissolution of the company.

(c) Subject to the business judgment rule, the duty of care of a member of a member-managed limited liability company in the conduct and winding up of the company's activities is to act with the care that a person in a like position would reasonably exercise under similar circumstances and in a manner the member reasonably believes to be in the best interests of the company. In discharging this duty, a member may rely in good faith upon opinions, reports, statements, or other information provided by another person that the member reasonably believes is a competent and reliable source for the information.

(d) A member in a member-managed limited liability company or a manager-managed limited liability company shall discharge the duties under the Nebraska Uniform Limited Liability Company Act or under the operating agreement and exercise any rights consistently with the contractual obligation of good faith and fair dealing.

(e) It is a defense to a claim under subdivision (b)(2) of this section and any comparable claim in equity or at common law that the transaction was fair to the limited liability company.

(f) All of the members of a member-managed limited liability company or a manager-managed limited liability company may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(g) In a manager-managed limited liability company, the following rules apply:

(1) Subsections (a), (b), (c), and (e) of this section apply to the manager or managers and not the members.

(2) The duty stated under subdivision (b)(3) of this section continues until winding up is completed.

(3) Subsection (d) of this section applies to the members and managers.

(4) Subsection (f) of this section applies only to the members.

(5) A member does not have any fiduciary duty to the company or to any other member solely by reason of being a member.



21-139 Right of members, managers, and dissociated members to information.

(RULLCA 410) (a) In a member-managed limited liability company, the following rules apply:

(1) On reasonable notice, a member may inspect and copy during regular business hours, at a reasonable location specified by the company, any record maintained by the company regarding the company's activities, financial condition, and other circumstances, to the extent the information is material to the member's rights and duties under the operating agreement or the Nebraska Uniform Limited Liability Company Act.

(2) The company shall furnish to each member:

(A) without demand, any information concerning the company's activities, financial condition, and other circumstances which the company knows and is material to the proper exercise of the member's rights and duties under the operating agreement or the act, except to the extent the company can establish that it reasonably believes the member already knows the information; and

(B) on demand, any other information concerning the company's activities, financial condition, and other circumstances, except to the extent the demand or information demanded is unreasonable or otherwise improper under the circumstances.

(3) The duty to furnish information under subdivision (a)(2) of this section also applies to each member to the extent the member knows any of the information described in such subdivision.

(b) In a manager-managed limited liability company, the following rules apply:

(1) The informational rights stated in subsection (a) of this section and the duty stated in subdivision (a)(3) of this section apply to the managers and not the members.

(2) During regular business hours and at a reasonable location specified by the company, a member may obtain from the company and inspect and copy full information regarding the activities, financial condition, and other circumstances of the company as is just and reasonable if:

(A) the member seeks the information for a purpose material to the member's interest as a member;

(B) the member makes a demand in a record received by the company, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(C) the information sought is directly connected to the member's purpose.

(3) Within ten days after receiving a demand pursuant to subdivision (b)(2)(B) of this section, the company shall in a record inform the member that made the demand:

(A) of the information that the company will provide in response to the demand and when and where the company will provide the information; and

(B) if the company declines to provide any demanded information, the company's reasons for declining.

(c) On ten days' demand made in a record received by a limited liability company, a dissociated member may have access to information to which the person was entitled while a member if the information pertains to the period during which the person was a member, the person seeks the information in good faith, and the person satisfies the requirements imposed on a member by subdivision (b)(2) of this section. The company shall respond to a demand made pursuant to this subsection in the manner provided in subdivision (b)(3) of this section.

(d) A limited liability company may charge a person that makes a demand under this section the reasonable costs of copying, limited to the costs of labor and material.

(e) A member or dissociated member may exercise rights under this section through an agent or, in the case of an individual under legal disability, a legal representative. Any restriction or condition imposed by the operating agreement or under subsection (g) of this section applies both to the agent or legal representative and the member or dissociated member.

(f) The rights under this section do not extend to a person as transferee.

(g) In addition to any restriction or condition stated in its operating agreement, a limited liability company, as a matter within the ordinary course of its activities, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the company has the burden of proving reasonableness.



21-140 Nature of transferable interest.

(RULLCA 501) A transferable interest is personal property.



21-141 Transfer of transferable interest.

(RULLCA 502) (a) A transfer, in whole or in part, of a transferable interest:

(1) is permissible;

(2) does not by itself cause a member's dissociation or a dissolution and winding up of the limited liability company's activities; and

(3) subject to section 21-143, does not entitle the transferee to:

(A) participate in the management or conduct of the company's activities; or

(B) except as otherwise provided in subsection (c) of this section, have access to records or other information concerning the company's activities.

(b) A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the company's transactions only from the date of dissolution.

(d) A transferable interest may be evidenced by a certificate of the interest issued by the limited liability company in a record, and, subject to this section, the interest represented by the certificate may be transferred by a transfer of the certificate.

(e) A limited liability company need not give effect to a transferee's rights under this section until the company has notice of the transfer.

(f) A transfer of a transferable interest in violation of a restriction on transfer contained in the operating agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(g) Except as otherwise provided in subdivision (4)(B) of section 21-145, when a member transfers a transferable interest, the transferor retains the rights of a member other than the interest in distributions transferred and retains all duties and obligations of a member.

(h) When a member transfers a transferable interest to a person that becomes a member with respect to the transferred interest, the transferee is liable for the member's obligations under section 21-132 and subsection (c) of section 21-135 known to the transferee when the transferee becomes a member.



21-142 Charging order.

(RULLCA 503) (a) On application by a judgment creditor of a member or transferee, a court may enter a charging order against the transferable interest of the judgment debtor for the unsatisfied amount of the judgment. A charging order constitutes a lien on a judgment debtor's transferable interest and requires the limited liability company to pay over to the person to which the charging order was issued any distribution that would otherwise be paid to the judgment debtor.

(b) To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subsection (a) of this section, the court may:

(1) appoint a receiver of the distributions subject to the charging order, with the power to make all inquiries the judgment debtor might have made; and

(2) make all other orders necessary to give effect to the charging order.

(c) Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, the court may foreclose the lien and order the sale of the transferable interest. The purchaser at the foreclosure sale only obtains the transferable interest, does not thereby become a member, and is subject to section 21-141.

(d) At any time before completion of the foreclosure sale under subsection (c) of this section, the member or transferee whose transferable interest is subject to a charging order under subsection (a) of this section may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(e) At any time before completion of the foreclosure sale under subsection (c) of this section, a limited liability company or one or more members whose transferable interests are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.

(f) The Nebraska Uniform Limited Liability Company Act does not deprive any member or transferee of the benefit of any exemption laws applicable to the member's or transferee's transferable interest.

(g) This section provides the exclusive remedy by which a person seeking to enforce a judgment against a member or transferee may, in the capacity of judgment creditor, satisfy the judgment from the judgment debtor's transferable interest.



21-143 Power of personal representative of deceased member.

(RULLCA 504) If a member dies, the deceased member's personal representative or other legal representative may exercise the rights of a transferee provided in subsection (c) of section 21-141 and, for the purposes of settling the estate, the rights of a current member under section 21-139.



21-144 Member's power to dissociate; wrongful dissociation.

(RULLCA 601) (a) A person has the power to dissociate as a member at any time, rightfully or wrongfully, by withdrawing as a member by express will under subdivision (1) of section 21-145.

(b) A person's dissociation from a limited liability company is wrongful only if the dissociation:

(1) is in breach of an express provision of the operating agreement; or

(2) occurs before the termination of the company and:

(A) the person withdraws as a member by express will;

(B) the person is expelled as a member by judicial order under subdivision (5) of section 21-145;

(C) the person is dissociated under subdivision (7)(A) of section 21-145 by becoming a debtor in bankruptcy; or

(D) in the case of a person that is not a trust other than a business trust, an estate, or an individual, the person is expelled or otherwise dissociated as a member because it willfully dissolved or terminated.

(c) A person that wrongfully dissociates as a member is liable to the limited liability company and, subject to section 21-164, to the other members for damages caused by the dissociation. The liability is in addition to any other debt, obligation, or other liability of the member to the company or the other members.



21-145 Events causing dissociation.

(RULLCA 602) A person is dissociated as a member from a limited liability company when:

(1) the company has notice of the person's express will to withdraw as a member, but, if the person specified a withdrawal date later than the date the company had notice, on that later date;

(2) an event stated in the operating agreement as causing the person's dissociation occurs;

(3) the person is expelled as a member pursuant to the operating agreement;

(4) the person is expelled as a member by the unanimous consent of the other members if:

(A) it is unlawful to carry on the company's activities with the person as a member;

(B) there has been a transfer of all of the person's transferable interest in the company, other than:

(i) a transfer for security purposes; or

(ii) a charging order in effect under section 21-142 which has not been foreclosed;

(C) the person is a corporation and, within ninety days after the company notifies the person that it will be expelled as a member because the person has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the certificate of dissolution has not been revoked or its charter or right to conduct business has not been reinstated; or

(D) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5) on application by the company, the person is expelled as a member by judicial order because the person:

(A) has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the company's activities;

(B) has willfully or persistently committed, or is willfully and persistently committing, a material breach of the operating agreement or the person's duties or obligations under section 21-138; or

(C) has engaged in, or is engaging in, conduct relating to the company's activities which makes it not reasonably practicable to carry on the activities with the person as a member;

(6) in the case of a person who is an individual:

(A) the person dies; or

(B) in a member-managed limited liability company:

(i) a guardian or general conservator for the person is appointed; or

(ii) there is a judicial order that the person has otherwise become incapable of performing the person's duties as a member under the Nebraska Uniform Limited Liability Company Act or the operating agreement;

(7) in a member-managed limited liability company, the person:

(A) becomes a debtor in bankruptcy;

(B) executes an assignment for the benefit of creditors; or

(C) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property;

(8) in the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust's entire transferable interest in the company is distributed;

(9) in the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest in the company is distributed;

(10) in the case of a member that is not an individual, partnership, limited liability company, corporation, trust, or estate, the termination of the member;

(11) the company participates in a merger under sections 21-170 to 21-184, if:

(A) the company is not the surviving entity; or

(B) otherwise as a result of the merger, the person ceases to be a member;

(12) the company participates in a conversion under sections 21-170 to 21-184;

(13) the company participates in a domestication under sections 21-170 to 21-184, if, as a result of the domestication, the person ceases to be a member; or

(14) the company terminates.



21-146 Effect of person's dissociation as member.

(RULLCA 603) (a) When a person is dissociated as a member of a limited liability company:

(1) the person's right to participate as a member in the management and conduct of the company's activities terminates;

(2) if the company is member-managed, the person's fiduciary duties as a member end with regard to matters arising and events occurring after the person's dissociation; and

(3) subject to section 21-143 and sections 21-170 to 21-184, any transferable interest owned by the person immediately before dissociation in the person's capacity as a member is owned by the person solely as a transferee.

(b) A person's dissociation as a member of a limited liability company does not of itself discharge the person from any debt, obligation, or other liability to the company or the other members which the person incurred while a member.



21-147 Events causing dissolution.

(RULLCA 701) (a) A limited liability company is dissolved, and its activities must be wound up, upon the occurrence of any of the following:

(1) an event or circumstance that the operating agreement states causes dissolution;

(2) the consent of all the members;

(3) the passage of ninety consecutive days during which the company has no members;

(4) on application by a member, the entry by the district court of an order dissolving the company on the grounds that:

(A) the conduct of all or substantially all of the company's activities is unlawful; or

(B) it is not reasonably practicable to carry on the company's activities in conformity with the certificate of organization and the operating agreement; or

(5) on application by a member, the entry by the district court of an order dissolving the company on the grounds that the managers or those members in control of the company:

(A) have acted, are acting, or will act in a manner that is illegal or fraudulent; or

(B) have acted or are acting in a manner that is oppressive and was, is, or will be directly harmful to the applicant.

(b) In a proceeding brought under subdivision (a)(5) of this section, the court may order a remedy other than dissolution.



21-148 Winding up.

(RULLCA 702) (a) A dissolved limited liability company shall wind up its activities, and the company continues after dissolution only for the purpose of winding up.

(b) In winding up its activities, a limited liability company:

(1) shall:

(A) discharge the company's debts, obligations, or other liabilities, settle and close the company's activities, and marshal and distribute the assets of the company; and

(B) deliver to the Secretary of State for filing a statement of dissolution stating the name of the company and that the company is dissolved; and

(2) may:

(A) preserve the company activities and property as a going concern for a reasonable time;

(B) prosecute and defend actions and proceedings, whether civil, criminal, or administrative;

(C) transfer the company's property;

(D) settle disputes by mediation or arbitration;

(E) deliver to the Secretary of State for filing a statement of termination stating the name of the company and that the company is terminated; and

(F) perform other acts necessary or appropriate to the winding up.

(c) If a dissolved limited liability company has no members, the legal representative of the last person to have been a member may wind up the activities of the company. If the person does so, the person has the powers of a sole manager under subsection (c) of section 21-136 and is deemed to be a manager for the purposes of subdivision (a)(2) of section 21-129.

(d) If the legal representative under subsection (c) of this section declines or fails to wind up the company's activities, a person may be appointed to do so by the consent of transferees owning a majority of the rights to receive distributions as transferees at the time the consent is to be effective. A person appointed under this subsection:

(1) has the powers of a sole manager under subsection (c) of section 21-136 and is deemed to be a manager for the purposes of subdivision (a)(2) of section 21-129; and

(2) shall promptly deliver to the Secretary of State for filing an amendment to the company's certificate of organization to:

(A) state that the company has no members;

(B) state that the person has been appointed pursuant to this subsection to wind up the company; and

(C) provide the street and mailing addresses of the person.

(e) The district court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the company's activities:

(1) on application of a member, if the applicant establishes good cause;

(2) on the application of a transferee, if:

(A) the company does not have any members;

(B) the legal representative of the last person to have been a member declines or fails to wind up the company's activities; and

(C) within a reasonable time following the dissolution a person has not been appointed pursuant to subsection (d) of this section; or

(3) in connection with a proceeding under subdivision (a)(4) or (5) of section 21-147.



21-149 Known claims against dissolved limited liability company.

(RULLCA 703) (a) Except as otherwise provided in subsection (d) of this section, a dissolved limited liability company may give notice of a known claim under subsection (b) of this section, which has the effect as provided in subsection (c) of this section.

(b) A dissolved limited liability company may in a record notify its known claimants of the dissolution. The notice must:

(1) specify the information required to be included in a claim;

(2) provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the notice is received by the claimant; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against a dissolved limited liability company is barred if the requirements of subsection (b) of this section are met and:

(1) the claim is not received by the specified deadline; or

(2) if the claim is timely received but rejected by the company:

(A) the company causes the claimant to receive a notice in a record stating that the claim is rejected and will be barred unless the claimant commences an action against the company to enforce the claim within ninety days after the claimant receives the notice; and

(B) the claimant does not commence the required action within the ninety days.

(d) This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that on that date is contingent.



21-150 Other claims against dissolved limited liability company.

(RULLCA 704) (a) A dissolved limited liability company shall publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.

(b) The notice required by subsection (a) of this section must:

(1) be published three successive weeks in some legal newspaper of general circulation in the county in this state in which the dissolved limited liability company's principal office is located or, if it has none in this state, in the county in which the company's designated office is or was last located;

(2) describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; and

(3) state that a claim against the company is barred unless an action to enforce the claim is commenced within five years after the publication date of the third required notice.

(c) If a dissolved limited liability company publishes a notice in accordance with subsection (b) of this section, unless the claimant commences an action to enforce the claim against the company within five years after the publication date of the third required notice, the claim of each of the following claimants is barred:

(1) a claimant that did not receive notice in a record under section 21-149;

(2) a claimant whose claim was timely sent to the company but not acted on; and

(3) a claimant whose claim is contingent at, or based on an event occurring after, the effective date of dissolution.

(d) A claim not barred under this section may be enforced:

(1) against a dissolved limited liability company, to the extent of its undistributed assets; and

(2) if assets of the company have been distributed after dissolution, against a member or transferee to the extent of that person's proportionate share of the claim or of the assets distributed to the member or transferee after dissolution, whichever is less, but a person's total liability for all claims under this subdivision does not exceed the total amount of assets distributed to the person after dissolution.



21-151 Administrative dissolution.

(RULLCA 705) (a) The Secretary of State may dissolve a limited liability company administratively if the company does not:

(1) pay, within sixty days after the due date, any fee, tax, or penalty due to the Secretary of State under the Nebraska Uniform Limited Liability Company Act or law other than the act; or

(2) deliver, within sixty days after the due date, its biennial report to the Secretary of State.

(b) If the Secretary of State determines that a ground exists for administratively dissolving a limited liability company, the Secretary of State shall file a record of the determination and serve the company with a copy of the filed record.

(c) If within sixty days after service of the copy pursuant to subsection (b) of this section a limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the company administratively by preparing, signing, and filing a declaration of dissolution that states the grounds for dissolution. The Secretary of State shall serve the company with a copy of the filed declaration.

(d) A limited liability company that has been administratively dissolved continues in existence but, subject to section 21-152, may carry on only activities necessary to wind up its activities and liquidate its assets under sections 21-148 and 21-154 and to notify claimants under sections 21-149 and 21-150.

(e) The administrative dissolution of a limited liability company does not terminate the authority of its agent for service of process.



21-152 Reinstatement following administrative dissolution.

(RULLCA 706) (a) A limited liability company that has been administratively dissolved may apply to the Secretary of State for reinstatement within five years after the effective date of its dissolution. The application must be delivered to the Secretary of State for filing and state:

(1) the name of the company and the effective date of its dissolution;

(2) that the grounds for dissolution did not exist or have been eliminated; and

(3) that the company's name satisfies the requirements of section 21-108.

(b) If the Secretary of State determines that an application under subsection (a) of this section contains the required information and that the information is correct, the Secretary of State shall prepare a declaration of reinstatement that states this determination, sign and file the original of the declaration of reinstatement, and serve the limited liability company with a copy.

(c) A limited liability company that has been administratively dissolved for more than five years may apply to the Secretary of State for late reinstatement. The application must be delivered to the Secretary of State for filing, along with the fee set forth in section 21-192, and state:

(1) The name of the company and the effective date of its dissolution;

(2) That the grounds for dissolution did not exist or have been eliminated;

(3) That the company's name satisfies the requirements of section 21-108;

(4) That a legitimate reason exists for reinstatement and what such legitimate reason is; and

(5) That such reinstatement does not constitute fraud on the public.

(d) If the Secretary of State determines that an application under subsection (c) of this section contains the required information and that the information is correct, the Secretary of State shall prepare a declaration of reinstatement that states this determination, sign and file the original of the declaration of reinstatement, and serve the limited liability company with a copy.

(e) When a reinstatement becomes effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the limited liability company may resume its activities as if the dissolution had not occurred.



21-153 Appeal from rejection of reinstatement.

(RULLCA 707) (a) If the Secretary of State rejects a limited liability company's application for reinstatement following administrative dissolution, the Secretary of State shall prepare, sign, and file a notice that explains the reason for rejection and serve the company with a copy of the notice.

(b) Within thirty days after service of a notice of rejection of reinstatement under subsection (a) of this section, a limited liability company may appeal from the rejection by petitioning the district court of Lancaster County to set aside the dissolution. The petition must be served on the Secretary of State and contain a copy of the Secretary of State's declaration of dissolution, the company's application for reinstatement, and the Secretary of State's notice of rejection.

(c) The court may order the Secretary of State to reinstate a dissolved limited liability company or take other action the court considers appropriate.



21-154 Distribution of assets in winding up limited liability company's activities.

(RULLCA 708) (a) In winding up its activities, a limited liability company must apply its assets to discharge its obligations to creditors, including members that are creditors.

(b) After a limited liability company complies with subsection (a) of this section, any surplus must be distributed in the manner set forth in the operating agreement or, if not so set forth, in the following order, subject, in any case, to any charging order in effect under section 21-142:

(1) to each person owning a transferable interest that reflects contributions made by a member and not previously returned, an amount equal to the value of the unreturned contributions; and

(2) in equal shares among members and dissociated members, except to the extent necessary to comply with any transfer effective under section 21-141.

(c) If a limited liability company does not have sufficient surplus to comply with subdivision (b)(1) of this section, any surplus must be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.

(d) All distributions made under subsections (b) and (c) of this section must be paid in money.



21-155 Governing law.

(RULLCA 801) (a) The law of the state or other jurisdiction under which a foreign limited liability company is formed governs:

(1) the internal affairs of the company; and

(2) the liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of the company.

(b) A foreign limited liability company may not transact business in this state until it qualifies with the Secretary of State as provided in sections 21-156 and 21-158. A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the law of the jurisdiction under which the company is formed and the law of this state.

(c) A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this state.



21-156 Application for certificate of authority.

(RULLCA 802) (a) A foreign limited liability company must apply for a certificate of authority to transact business in this state by delivering an application and, if applicable, a current certificate of registration as provided in sections 21-185 to 21-189 and fees to the Secretary of State for filing. The application must state:

(1) the name of the company and, if the name does not comply with section 21-108, an alternate name adopted pursuant to subsection (a) of section 21-159;

(2) the name of the state or other jurisdiction under whose law the company is formed;

(3) the street and mailing addresses of the company's principal office and, if the law of the jurisdiction under which the company is formed requires the company to maintain an office in that jurisdiction, the street and mailing addresses of the required office; and

(4) the name and street and mailing addresses and post office box number, if any, of the company's initial agent for service of process in this state.

(b) A foreign limited liability company shall deliver with a completed application under subsection (a) of this section a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the company's publicly filed records in the state or other jurisdiction under whose law the company is formed.



21-157 Activities not constituting transacting business.

(RULLCA 803) (a) Activities of a foreign limited liability company which do not constitute transacting business in this state within the meaning of sections 21-155 to 21-163 include:

(1) maintaining, defending, or settling an action or proceeding;

(2) carrying on any activity concerning its internal affairs, including holding meetings of its members or managers;

(3) maintaining accounts in financial institutions;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the company's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, or maintaining property so acquired;

(9) conducting an isolated transaction that is completed within thirty days and is not in the course of similar transactions; and

(10) transacting business in interstate commerce.

(b) For purposes of sections 21-155 to 21-163, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (a) of this section, constitutes transacting business in this state.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under law of this state other than the Nebraska Uniform Limited Liability Company Act.



21-158 Filing of certificate of authority.

(RULLCA 804) Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of the Nebraska Uniform Limited Liability Company Act, the Secretary of State, upon payment of all filing fees, shall file the application of a foreign limited liability company, prepare, sign, and file a certificate of authority to transact business in this state, and send a copy of the filed certificate, together with a receipt for the fees, to the company or its representative.



21-159 Noncomplying name of foreign limited liability company.

(RULLCA 805) (a) A foreign limited liability company whose name does not comply with section 21-108 may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this state, an alternate name that complies with section 21-108. A foreign limited liability company that adopts an alternate name under this subsection and obtains a certificate of authority with the alternate name need not comply with any fictitious or assumed name statute. After obtaining a certificate of authority with an alternate name, a foreign limited liability company shall transact business in this state under the alternate name unless the company is authorized under any fictitious or assumed name statute to transact business in this state under another name.

(b) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not comply with section 21-108, it may not thereafter transact business in this state until it complies with subsection (a) of this section and obtains an amended certificate of authority.



21-160 Revocation of certificate of authority.

(RULLCA 806) (a) A certificate of authority of a foreign limited liability company to transact business in this state may be revoked by the Secretary of State in the manner provided in subsections (b) and (c) of this section if the company does not:

(1) pay, within sixty days after the due date, any fee, tax, or penalty due to the Secretary of State under the Nebraska Uniform Limited Liability Company Act or law other than the act;

(2) deliver, within sixty days after the due date, its biennial report required under section 21-125;

(3) appoint and maintain an agent for service of process as required by subsection (b) of section 21-113; or

(4) deliver for filing a statement of a change under section 21-114 within thirty days after a change has occurred in the name or address of the agent.

(b) To revoke a certificate of authority of a foreign limited liability company, the Secretary of State must prepare, sign, and file a notice of revocation and send a copy to the company's agent for service of process in this state, or if the company does not appoint and maintain a proper agent in this state, to the company's designated office. The notice must state:

(1) the revocation's effective date, which must be at least sixty days after the date the Secretary of State sends the copy; and

(2) the grounds for revocation under subsection (a) of this section.

(c) The authority of a foreign limited liability company to transact business in this state ceases on the effective date of the notice of revocation unless before that date the company cures each ground for revocation stated in the notice filed under subsection (b) of this section. If the company cures each ground, the Secretary of State shall file a record so stating.



21-161 Cancellation of certificate of authority.

(RULLCA 807) To cancel its certificate of authority to transact business in this state, a foreign limited liability company must deliver to the Secretary of State for filing a notice of cancellation stating the name of the company and that the company desires to cancel its certificate of authority. The certificate is canceled when the notice becomes effective.



21-162 Effect of failure to have certificate of authority.

(RULLCA 808) (a) A foreign limited liability company transacting business in this state may not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

(b) The failure of a foreign limited liability company to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the company or prevent the company from defending an action or proceeding in this state.

(c) A member or manager of a foreign limited liability company is not liable for the debts, obligations, or other liabilities of the company solely because the company transacted business in this state without a certificate of authority.



21-163 Action by Attorney General.

(RULLCA 809) The Attorney General may maintain an action to enjoin a foreign limited liability company from transacting business in this state in violation of sections 21-155 to 21-163.



21-164 Direct action by member.

(RULLCA 901) (a) Subject to subsection (b) of this section, a member may maintain a direct action against another member, a manager, or the limited liability company to enforce the member's rights and otherwise protect the member's interests, including rights and interests under the operating agreement or the Nebraska Uniform Limited Liability Company Act or arising independently of the membership relationship.

(b) A member maintaining a direct action under this section must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.



21-165 Derivative action.

(RULLCA 902) A member may maintain a derivative action to enforce a right of a limited liability company if:

(1) the member first makes a demand on the other members in a member-managed limited liability company, or the managers of a manager-managed limited liability company, requesting that they cause the company to bring an action to enforce the right, and the managers or other members do not bring the action within a reasonable time; or

(2) a demand under subdivision (1) of this section would be futile.



21-166 Proper plaintiff.

(RULLCA 903) (a) Except as otherwise provided in subsection (b) of this section, a derivative action under section 21-165 may be maintained only by a person that is a member at the time the action is commenced and remains a member while the action continues.

(b) If the sole plaintiff in a derivative action dies while the action is pending, the court may permit another member of the limited liability company to be substituted as plaintiff.



21-167 Complaint.

(RULLCA 904) In a derivative action under section 21-165, the complaint must state with particularity:

(1) the date and content of the plaintiff's demand and the response to the demand by the managers or other members; or

(2) if a demand has not been made, the reasons a demand under subdivision (1) of section 21-165 would be futile.



21-168 Special litigation committee.

(RULLCA 905) (a) If a limited liability company is named as or made a party in a derivative proceeding, the company may appoint a special litigation committee to investigate the claims asserted in the proceeding and determine whether pursuing the action is in the best interests of the company. If the company appoints a special litigation committee, on motion by the committee made in the name of the company, except for good cause shown, the court shall stay discovery for the time reasonably necessary to permit the committee to make its investigation. This subsection does not prevent the court from enforcing a person's right to information under section 21-139 or, for good cause shown, granting extraordinary relief in the form of a temporary restraining order or preliminary injunction.

(b) A special litigation committee may be composed of one or more disinterested and independent individuals, who may be members.

(c) A special litigation committee may be appointed:

(1) in a member-managed limited liability company:

(A) by the consent of a majority of the members not named as defendants or plaintiffs in the proceeding; and

(B) if all members are named as defendants or plaintiffs in the proceeding, by a majority of the members named as defendants; or

(2) in a manager-managed limited liability company:

(A) by a majority of the managers not named as defendants or plaintiffs in the proceeding; and

(B) if all managers are named as defendants or plaintiffs in the proceeding, by a majority of the managers named as defendants.

(d) After appropriate investigation, a special litigation committee may determine that it is in the best interests of the limited liability company that the proceeding:

(1) continue under the control of the plaintiff;

(2) continue under the control of the committee;

(3) be settled on terms approved by the committee; or

(4) be dismissed.

(e) After making a determination under subsection (d) of this section, a special litigation committee shall file with the court a statement of its determination and its report supporting its determination, giving notice to the plaintiff. The court shall determine whether the members of the committee were disinterested and independent and whether the committee conducted its investigation and made its recommendation in good faith, independently, and with reasonable care, with the committee having the burden of proof. If the court finds that the members of the committee were disinterested and independent and that the committee acted in good faith, independently, and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall dissolve the stay of discovery entered under subsection (a) of this section and allow the action to proceed under the direction of the plaintiff.



21-169 Proceeds and expenses.

(RULLCA 906) (a) Except as otherwise provided in subsection (b) of this section:

(1) any proceeds or other benefits of a derivative action under section 21-165, whether by judgment, compromise, or settlement, belong to the limited liability company and not to the plaintiff; and

(2) if the plaintiff receives any proceeds, the plaintiff shall remit them immediately to the company.

(b) If a derivative action under section 21-165 is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees and costs, from the recovery of the limited liability company.



21-170 Terms, defined.

(RULLCA 1001) In sections 21-170 to 21-184:

(1) Constituent limited liability company means a constituent organization that is a limited liability company.

(2) Constituent organization means an organization that is party to a merger.

(3) Converted organization means the organization into which a converting organization converts pursuant to sections 21-175 to 21-178.

(4) Converting limited liability company means a converting organization that is a limited liability company.

(5) Converting organization means an organization that converts into another organization pursuant to section 21-175.

(6) Domesticated company means the company that exists after a domesticating foreign limited liability company or limited liability company effects a domestication pursuant to sections 21-179 to 21-182.

(7) Domesticating company means the company that effects a domestication pursuant to sections 21-179 to 21-182.

(8) Governing statute means the statute that governs an organization's internal affairs.

(9) Organization means a general partnership, including a limited liability partnership, limited partnership, including a limited liability limited partnership, limited liability company, business trust, corporation, or any other person having a governing statute. The term includes a domestic or foreign organization.

(10) Organizational documents means:

(A) for a domestic or foreign general partnership, its partnership agreement;

(B) for a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) for a domestic or foreign limited liability company, its certificate or articles of organization and operating agreement, or comparable records as provided in its governing statute;

(D) for a business trust, its agreement of trust and declaration of trust;

(E) for a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(F) for any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(11) Personal liability means liability for a debt, obligation, or other liability of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(A) by the governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(B) by the organization's organizational documents under a provision of the governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, obligations, or other liabilities of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

(12) Surviving organization means an organization into which one or more other organizations are merged whether the organization preexisted the merger or was created by the merger.



21-171 Merger.

(RULLCA 1002) (a) A limited liability company may merge with one or more other constituent organizations pursuant to this section, sections 21-172 to 21-174, and a plan of merger, if:

(1) the governing statute of each of the other organizations authorizes the merger;

(2) the merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3) each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:

(1) the name and form of each constituent organization;

(2) the name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4) if the surviving organization is to be created by the merger, the surviving organization's organizational documents that are proposed to be in a record; and

(5) if the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record.



21-172 Action on plan of merger by constituent limited liability company.

(RULLCA 1003) (a) Subject to section 21-183, a plan of merger must be consented to by all the members of a constituent limited liability company.

(b) Subject to section 21-183 and any contractual rights, after a merger is approved, and at any time before articles of merger are delivered to the Secretary of State for filing under section 21-173, a constituent limited liability company may amend the plan or abandon the merger:

(1) as provided in the plan; or

(2) except as otherwise prohibited in the plan, with the same consent as was required to approve the plan.



21-173 Filings required for merger; effective date.

(RULLCA 1004) (a) After each constituent organization has approved a merger, articles of merger must be signed on behalf of:

(1) each constituent limited liability company, as provided in subsection (a) of section 21-119; and

(2) each other constituent organization, as provided in its governing statute.

(b) Articles of merger under this section must include:

(1) the name and form of each constituent organization and the jurisdiction of its governing statute;

(2) the name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger, a statement to that effect;

(3) the date the merger is effective under the governing statute of the surviving organization;

(4) if the surviving organization is to be created by the merger:

(A) if it will be a limited liability company, the company's certificate of organization; or

(B) if it will be an organization other than a limited liability company, the organizational document that creates the organization that is in a public record;

(5) if the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public record;

(6) a statement as to each constituent organization that the merger was approved as required by the organization's governing statute; and

(7) any additional information required by the governing statute of any constituent organization.

(c) Each constituent limited liability company shall deliver the articles of merger for filing in the office of the Secretary of State.

(d) A merger becomes effective under sections 21-170 to 21-184:

(1) if the surviving organization is a limited liability company, upon the later of:

(A) compliance with subsection (c) of this section; or

(B) subject to subsection (c) of section 21-121, as specified in the articles of merger; or

(2) if the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization.



21-174 Effect of merger.

(RULLCA 1005) (a) When a merger becomes effective:

(1) the surviving organization continues or comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) all debts, obligations, or other liabilities of each constituent organization that ceases to exist continue as debts, obligations, or other liabilities of the surviving organization;

(5) an action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect; and

(8) except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company for the purposes of sections 21-147 to 21-154;

(9) if the surviving organization is created by the merger:

(A) if it is a limited liability company, the certificate of organization becomes effective; or

(B) if it is an organization other than a limited liability company, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexisted the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the debt, obligation, or other liability.



21-175 Conversion.

(RULLCA 1006) (a) An organization other than a limited liability company or a foreign limited liability company may convert to a limited liability company, and a limited liability company may convert to an organization other than a foreign limited liability company pursuant to this section, sections 21-176 to 21-178, and a plan of conversion, if:

(1) the other organization's governing statute authorizes the conversion;

(2) the conversion is not prohibited by the law of the jurisdiction that enacted the other organization's governing statute; and

(3) the other organization complies with its governing statute in effecting the conversion.

(b) A plan of conversion must be in a record and must include:

(1) the name and form of the organization before conversion;

(2) the name and form of the organization after conversion;

(3) the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) the organizational documents of the converted organization that are, or are proposed to be, in a record.



21-176 Action on plan of conversion by converting limited liability company.

(RULLCA 1007) (a) Subject to section 21-183, a plan of conversion must be consented to by all the members of a converting limited liability company.

(b) Subject to section 21-183 and any contractual rights, after a conversion is approved, and at any time before articles of conversion are delivered to the Secretary of State for filing under section 21-177, a converting limited liability company may amend the plan or abandon the conversion:

(1) as provided in the plan; or

(2) except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.



21-177 Filings required for conversion; effective date.

(RULLCA 1008) (a) After a plan of conversion is approved:

(1) a converting limited liability company shall deliver to the Secretary of State for filing articles of conversion, which must be signed as provided in subsection (a) of section 21-119 and must include:

(A) a statement that the limited liability company has been converted into another organization;

(B) the name and form of the organization and the jurisdiction of its governing statute;

(C) the date the conversion is effective under the governing statute of the converted organization;

(D) a statement that the conversion was approved as required by the Nebraska Uniform Limited Liability Company Act; and

(E) a statement that the conversion was approved as required by the governing statute of the converted organization; and

(2) if the converting organization is not a converting limited liability company, the converting organization shall deliver to the Secretary of State for filing a certificate of organization, which must include, in addition to the information required by subsection (b) of section 21-117:

(A) a statement that the converted organization was converted from another organization;

(B) the name and form of that converting organization and the jurisdiction of its governing statute; and

(C) a statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(b) A conversion becomes effective:

(1) if the converted organization is a limited liability company, when the certificate of organization takes effect; and

(2) if the converted organization is not a limited liability company, as provided by the governing statute of the converted organization.



21-178 Effect of conversion.

(RULLCA 1009) (a) An organization that has been converted pursuant to sections 21-170 to 21-184 is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting organization remains vested in the converted organization;

(2) all debts, obligations, or other liabilities of the converting organization continue as debts, obligations, or other liabilities of the converted organization;

(3) an action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) except as prohibited by law other than the Nebraska Uniform Limited Liability Company Act, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) except as otherwise agreed, the conversion does not dissolve a converting limited liability company for the purposes of sections 21-147 to 21-154.

(c) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability for which the converting limited liability company is liable if, before the conversion, the converting limited liability company was subject to suit in this state on the debt, obligation, or other liability.



21-179 Domestication.

(RULLCA 1010) (a) A foreign limited liability company may become a limited liability company pursuant to this section, sections 21-180 to 21-182, and a plan of domestication, if:

(1) the foreign limited liability company's governing statute authorizes the domestication;

(2) the domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) the foreign limited liability company complies with its governing statute in effecting the domestication.

(b) A limited liability company may become a foreign limited liability company pursuant to this section, sections 21-180 to 21-182, and a plan of domestication, if:

(1) the foreign limited liability company's governing statute authorizes the domestication;

(2) the domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) the foreign limited liability company complies with its governing statute in effecting the domestication.

(c) A plan of domestication must be in a record and must include:

(1) the name of the domesticating company before domestication and the jurisdiction of its governing statute;

(2) the name of the domesticated company after domestication and the jurisdiction of its governing statute;

(3) the terms and conditions of the domestication, including the manner and basis for converting interests in the domesticating company into any combination of money, interests in the domesticated company, and other consideration; and

(4) the organizational documents of the domesticated company that are, or are proposed to be, in a record.



21-180 Action on plan of domestication by domesticating limited liability company.

(RULLCA 1011) (a) A plan of domestication must be consented to:

(1) by all the members, subject to section 21-183, if the domesticating company is a limited liability company; and

(2) as provided in the domesticating company's governing statute, if the company is a foreign limited liability company.

(b) Subject to any contractual rights, after a domestication is approved, and at any time before articles of domestication are delivered to the Secretary of State for filing under section 21-181, a domesticating limited liability company may amend the plan or abandon the domestication:

(1) as provided in the plan; or

(2) except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.



21-181 Filings required for domestication; effective date.

(RULLCA 1012) (a) After a plan of domestication is approved, a domesticating company shall deliver to the Secretary of State for filing articles of domestication, which must include:

(1) a statement, as the case may be, that the company has been domesticated from or into another jurisdiction;

(2) the name of the domesticating company and the jurisdiction of its governing statute;

(3) the name of the domesticated company and the jurisdiction of its governing statute;

(4) the date the domestication is effective under the governing statute of the domesticated company;

(5) if the domesticating company was a limited liability company, a statement that the domestication was approved as required by the Nebraska Uniform Limited Liability Company Act; and

(6) if the domesticating company was a foreign limited liability company, a statement that the domestication was approved as required by the governing statute of the other jurisdiction.

(b) A domestication becomes effective:

(1) when the certificate of organization takes effect, if the domesticated company is a limited liability company; and

(2) according to the governing statute of the domesticated company, if the domesticated organization is a foreign limited liability company.



21-182 Effect of domestication.

(RULLCA 1013) (a) When a domestication takes effect:

(1) the domesticated company is for all purposes the company that existed before the domestication;

(2) all property owned by the domesticating company remains vested in the domesticated company;

(3) all debts, obligations, or other liabilities of the domesticating company continue as debts, obligations, or other liabilities of the domesticated company;

(4) an action or proceeding pending by or against a domesticating company may be continued as if the domestication had not occurred;

(5) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the domesticating company remain vested in the domesticated company;

(6) except as otherwise provided in the plan of domestication, the terms and conditions of the plan of domestication take effect; and

(7) except as otherwise agreed, the domestication does not dissolve a domesticating limited liability company for the purposes of sections 21-147 to 21-154.

(b) A domesticated company that is a foreign limited liability company consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by the domesticating company, if, before the domestication, the domesticating company was subject to suit in this state on the debt, obligation, or other liability.

(c) If a limited liability company has adopted and approved a plan of domestication under section 21-179 providing for the company to be domesticated in a foreign jurisdiction, a statement surrendering the company's certificate of organization must be delivered to the Secretary of State for filing setting forth:

(1) the name of the company;

(2) a statement that the certificate of organization is being surrendered in connection with the domestication of the company in a foreign jurisdiction;

(3) a statement that the domestication was approved as required by the Nebraska Uniform Limited Liability Company Act; and

(4) the jurisdiction of formation of the domesticated foreign limited liability company.



21-183 Restrictions on approval of mergers, conversions, and domestications.

(RULLCA 1014) (a) If a member of a constituent, converting, or domesticating limited liability company will have personal liability with respect to a surviving, converted, or domesticated organization, approval or amendment of a plan of merger, conversion, or domestication are ineffective without the consent of the member, unless:

(1) the company's operating agreement provides for approval of a merger, conversion, or domestication with the consent of fewer than all the members; and

(2) the member has consented to the provision of the operating agreement.

(b) A member does not give the consent required by subsection (a) of this section merely by consenting to a provision of the operating agreement that permits the operating agreement to be amended with the consent of fewer than all the members.



21-184 Sections not exclusive.

(RULLCA 1015) Sections 21-170 to 21-184 do not preclude an entity from being merged, converted, or domesticated under law other than the Nebraska Uniform Limited Liability Company Act.



21-185 Professional service; filing required; certificate of registration; contents.

(1) Each member, manager, professional employee, or agent of a limited liability company who renders a professional service shall hold a valid license or otherwise be duly authorized to render that professional service under the law of this state if such member, manager, professional employee, or agent renders a professional service within this state or under the law of the state or other jurisdiction in which such person renders the professional service.

(2) Before rendering a professional service, a limited liability company shall (a)(i) deliver to the Secretary of State for filing a certificate of registration issued to the limited liability company by the regulatory body of the particular profession for which the limited liability company is organized to do business, which certificate sets forth the name and residence address of every member, manager, professional employee, and agent of the limited liability company who is required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business as of the last day of the month preceding the date of delivery of the certificate, and (ii) certify that all members, managers, professional employees, and agents of the limited liability company who are required by law to do so are duly licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business or (b) comply with and qualify under the procedures set forth in subsection (2) of section 21-186.

(3) The registration certificate requirements of this section and sections 21-186 to 21-188 shall apply to both limited liability companies and foreign limited liability companies.



21-186 Certificate of registration; application; contents; display; fee; electronic records; use; license verification fee; Secretary of State; duties.

(1)(a) An application for issuance of a certificate of registration shall be made by the limited liability company to the regulatory body in writing and shall contain the names of all members, managers, professional employees, and agents of the limited liability company who are required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business, the street address at which the applicant proposes to render a professional service, and such other information as may be required by the regulatory body. If it appears to the regulatory body that each member, manager, professional employee, and agent of the applicant required by law to be licensed is licensed or otherwise authorized to practice the profession for which the applicant is organized to do business and that each member, manager, professional employee, or agent required by law to be licensed or otherwise authorized to practice the profession for which the applicant is organized to do business is not otherwise disqualified from rendering the professional service of the applicant, such regulatory body shall issue a certificate in duplicate upon a form bearing its date of issuance and prescribed by such regulatory body certifying that the proposed or existing limited liability company complies with the provisions of the Nebraska Uniform Limited Liability Company Act and of the applicable rules and regulations of the regulatory body. Each applicant for such certificate shall pay the regulatory body a fee of twenty-five dollars for the issuance of the certificate.

(b) One copy of a certificate of registration issued pursuant to this subsection shall be prominently displayed to public view upon the premises of the principal place of business of the limited liability company, and, except as provided in subsection (2) of this section, one copy shall be delivered for filing to the Secretary of State who shall charge a fee of twenty-five dollars for filing the same. The certificate shall be delivered to the Secretary of State for filing with the certificate of organization. A certificate of registration bearing an issuance date more than twelve months old shall not be eligible for filing by the Secretary of State.

(2) When licensing records of regulatory bodies are electronically accessible to the Secretary of State, the Secretary of State shall access the records. The access of the records shall be made in lieu of a certificate of registration being prepared and issued by the regulatory body for delivery to the Secretary of State for filing. The limited liability company shall deliver to the Secretary of State for filing an application setting forth the names of all members, managers, professional employees, and agents of such limited liability company who are required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business as of the last day of the month preceding the date of application and shall deliver to the Secretary of State for filing an annual update thereafter. The application shall be completed on a form prescribed by the Secretary of State and shall contain such other information as the Secretary of State may require. The application shall be accompanied by a license verification fee of fifty dollars.

The Secretary of State shall verify that all members, managers, professional employees, and agents who are required by law to do so are duly licensed or otherwise legally authorized to render the professional service for which the applicant is organized to do business or ancillary service as those which the limited liability company renders through electronic accessing of the regulatory body's records. If any member, manager, professional employee, or agent who is required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business is not licensed or otherwise legally authorized to render the professional service for which the limited liability company is organized to do business, the limited liability company shall be suspended. The suspension shall remain in effect and a biennial report shall not be delivered to the Secretary of State for filing or filed by the Secretary of State until the limited liability company attests in writing that all members, managers, professional employees, or agents who are required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business are duly licensed or otherwise legally authorized to render the professional service for which the limited liability company is organized to do business and that information is verified by the Secretary of State or all unlicensed or unauthorized members, managers, professional employees, or agents are no longer members, managers, professional employees, or agents of the limited liability company.



21-187 Certificate of registration; expiration; annual application.

Each certificate of registration issued to a limited liability company pursuant to section 21-186 shall expire by its own terms one year from the date of issuance and may not be renewed. Each limited liability company shall annually apply (1) to its regulatory body for a certificate in the manner provided in subsection (1) of section 21-186 or (2) to the Secretary of State pursuant to subsection (2) of section 21-186 if the records of the regulatory body are electronically accessible to the Secretary of State. A certificate or application shall be delivered annually to the Secretary of State for filing within thirty days before the expiration date of the last certificate or application on file in the office of the Secretary of State or the limited liability company shall be suspended. Certificates shall not be transferable or assignable.



21-188 Certificate of registration; suspension or revocation; procedure; notice.

A regulatory body may, upon a form prescribed by it, suspend or revoke any certificate of registration issued to any limited liability company pursuant to subsection (1) of section 21-186 upon the suspension or revocation of the license or other authorization to render a professional service by any member, manager, professional employee, or agent of the limited liability company who is required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business. Notice of such suspension or revocation shall be provided to the limited liability company affected by sending by certified or registered mail a certified copy of such suspension or revocation to the limited liability company at its principal place of business set forth in the certificate so suspended or revoked. At the same time, the regulatory body shall forward by regular mail a certified copy of such suspension or revocation to the Secretary of State who shall remove the suspended or revoked registration certificate from his or her files and deliver it to the regulatory body.



21-189 Authority and duty of regulatory body licensing professionals.

Nothing in the Nebraska Uniform Limited Liability Company Act is intended to restrict or limit in any manner the authority and duty of any regulatory body licensing professionals within the state to license such persons rendering a professional service or to regulate the practice of any profession that is within the jurisdiction of the regulatory body licensing such professionals within the state notwithstanding that the person is a member, manager, professional employee, or agent of a limited liability company and rendering a professional service or engaging in the practice of the profession through a limited liability company.



21-190 Professional service; limitation.

(1) A limited liability company which renders a professional service shall render only one type of professional service and such services as may be ancillary thereto and shall not render any other type of professional service or engage in any other profession. No limited liability company may render a professional service except through its members, managers, professional employees, and agents who are duly licensed or otherwise legally authorized to render such professional service within this state.

(2) This section shall not be interpreted to include in the term professional employee, as used in the Nebraska Uniform Limited Liability Company Act, clerks, secretaries, bookkeepers, technicians, and other assistants who are not usually and ordinarily considered by custom and practice to be rendering a professional service to the public for which a license or other legal authorization is required.



21-191 Applicability to attorneys at law.

The provisions of the Nebraska Uniform Limited Liability Company Act shall be applicable to attorneys at law only to the extent and under such terms and conditions as the Supreme Court determines to be necessary and appropriate. Certificates of organization of limited liability companies organized to practice law shall contain such provisions as may be appropriate to comply with applicable rules of the court.



21-192 Fees.

(1) The filing fee for all filings under the Nebraska Uniform Limited Liability Company Act, including amendments and name reservation, shall be ten dollars plus the recording fees set forth in subdivision (4) of section 33-101, except that the filing fee for filing a certificate of organization under section 21-117 and for filing an application for a certificate of authority to transact business in this state as a foreign limited liability company under section 21-156 shall be one hundred dollars plus such recording fees and ten dollars for a certificate. The filing fee for filing a statement of change of address for an agent for service of process shall be ten dollars for each limited liability company or foreign limited liability company for which the agent is designated plus the recording fees set forth in subdivision (4) of section 33-101. There shall be no recording fee collected for the filing of a biennial report required by section 21-125 or any corrections or amendments thereto.

(2) The fee for an application for reinstatement more than five years after the effective date of an administrative dissolution shall be five hundred dollars.

(3) A fee of one dollar per page plus ten dollars per certificate shall be paid for a certified copy of any document on file under the act.

(4) The fees for filings under the act shall be paid to the Secretary of State and remitted by him or her to the State Treasurer. The State Treasurer shall credit two-thirds of the fees to the General Fund and one-third of the fees to the Corporation Cash Fund.



21-193 Notice; publication required; filing.

(1) Notice of organization, amendment of the certificate of organization, merger, conversion, or domestication must be published three successive weeks in some legal newspaper of general circulation near the designated office of the limited liability company. A notice of organization must show the information required by subsection (b) of section 21-117 to be stated in the certificate of organization. A brief resume of any amendment of the certificate of organization or of any merger, conversion, or domestication of the limited liability company shall be published in the same manner and for the same period of time as notice of organization is required to be published.

(2) Whenever any limited liability company is voluntarily dissolved, notice of the dissolution shall be published as required by section 21-150.

(3) Proof of publication of any of the notices shall be filed in the office of the Secretary of State. In the event any notice described in subsection (1) of this section and required to be given pursuant to this section is not given, but is subsequently published for the required time, and proof of the publication thereof is filed in the office of the Secretary of State, the acts of the limited liability company prior to, as well as after, such publication shall be valid.



21-194 Uniformity of application and construction.

(RULLCA 1101) In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



21-195 Relation to Electronic Signatures in Global and National Commerce Act.

(RULLCA 1102) The Nebraska Uniform Limited Liability Company Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).



21-196 Effect on certain actions, proceedings, and rights.

(RULLCA 1103) The Nebraska Uniform Limited Liability Company Act does not affect an action commenced, proceeding brought, or right accrued before January 1, 2011.



21-197 Application to existing relationships.

(RULLCA 1104) (a) Before January 1, 2013, the Nebraska Uniform Limited Liability Company Act governs only:

(1) a limited liability company formed on or after January 1, 2011; and

(2) except as otherwise provided in subsection (c) of this section, a limited liability company formed before January 1, 2011, which elects, in the manner provided in its operating agreement or by law for amending the operating agreement, to be subject to the act and which delivers to the Secretary of State for filing a statement of election to be subject to the act pursuant to this subdivision.

(b) Except as otherwise provided in subsection (c) of this section, on and after January 1, 2013, the act governs all limited liability companies.

(c) For the purposes of applying the act to a limited liability company formed before January 1, 2011:

(1) the company's articles of organization are deemed to be the company's certificate of organization; and

(2) for the purposes of applying subdivision (11) of section 21-102 and subject to subsection (d) of section 21-112, language in the company's articles of organization designating the company's management structure operates as if that language were in the operating agreement.



21-201 Short title.

(MBCA 1.01) Sections 21-201 to 21-2,232 shall be known and may be cited as the Nebraska Model Business Corporation Act.



21-202 Reservation of power to amend or repeal.

(MBCA 1.02) The Legislature has power to amend or repeal all or part of the Nebraska Model Business Corporation Act at any time and all domestic and foreign corporations subject to the act are governed by the amendment or repeal.



21-203 Requirements for documents; extrinsic facts.

(MBCA 1.20) (a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the Secretary of State.

(b) The Nebraska Model Business Corporation Act must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by the act. It may contain other information as well.

(d) The document must be typewritten or printed or, if electronically transmitted, it must be in a format that can be retrieved or reproduced in typewritten or printed form.

(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be signed:

(1) By the chairperson of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite the person's signature the person's name and the capacity in which the document is signed. The document may but need not contain a corporate seal, attestation, acknowledgment, or verification.

(h) If the Secretary of State has prescribed a mandatory form for the document under section 21-204, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Secretary of State. If it is filed in typewritten or printed form and not transmitted electronically, the Secretary of State may require one exact or conformed copy to be delivered with the document, except as provided in sections 21-235 and 21-2,211.

(j) When the document is delivered to the office of the Secretary of State for filing, the correct filing fee, and any tax, license fee, or penalty required to be paid therewith by the Nebraska Model Business Corporation Act or other law must be paid or provision for payment made in a manner permitted by the Secretary of State.

(k) Whenever a provision of the Nebraska Model Business Corporation Act permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document;

(2) The facts may include, but are not limited to:

(i) Any of the following that is available in a nationally recognized news or information medium either in print or electronically: Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data;

(ii) A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

(iii) The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document;

(3) As used in this subsection (k):

(i) Filed document means a document filed with the Secretary of State under any provision of the act except sections 21-2,203 to 21-2,220 or section 21-2,228; and

(ii) Plan means a plan of domestication, nonprofit conversion, entity conversion, merger, or share exchange;

(4) The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:

(i) The name and address of any person required in a filed document;

(ii) The registered office of any entity required in a filed document;

(iii) The registered agent of any entity required in a filed document;

(iv) The number of authorized shares and designation of each class or series of shares;

(v) The effective date of a filed document; or

(vi) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given; and

(5) If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in subdivision (k)(2)(i) of this section or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the Secretary of State articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Articles of amendment under this subdivision (k)(5) of this section are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.



21-204 Forms.

(MBCA 1.21) (a) The Secretary of State may prescribe and furnish on request forms for (1) an application for a certificate of existence, (2) a foreign corporation's application for a certificate of authority to transact business in this state, and (3) a foreign corporation's application for a certificate of withdrawal. If the Secretary of State so requires, use of these forms is mandatory.

(b) The Secretary of State may prescribe and furnish on request forms for other documents required or permitted to be filed by the Nebraska Model Business Corporation Act but their use is not mandatory.



21-205 Filing, service, and copying fees.

(MBCA 1.22) (a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to the Secretary of State for filing:

(1) Articles of incorporation, articles of domestication, or articles of domestication and conversion:

(i) If the capital stock is $10,000 or less, the fee shall be $60;

(ii) If the capital stock is more than $10,000 but does not exceed $25,000, the fee shall be $100;

(iii) If the capital stock is more than $25,000 but does not exceed $50,000, the fee shall be $150;

(iv) If the capital stock is more than $50,000 but does not exceed $75,000, the fee shall be $225;

(v) If the capital stock is more than $75,000 but does not exceed $100,000, the fee shall be $300; and

(vi) If the capital stock is more than $100,000, the fee shall be $300, plus $3 additional for each $1,000 in excess of $100,000.

For purposes of computing this fee, the capital stock of a corporation organized under the laws of any other state that domesticates in this state, and which stock does not have a par value, shall be deemed to have a par value of an amount per share equal to the amount paid in as capital for each of such shares as are then issued and outstanding, and in no event less than one dollar per share;

(2) Articles of incorporation or articles of domestication if filed by an insurer holding a certificate of authority issued by the Director of Insurance, the fee shall be $300;

(3) Application for use of deceptively similar name...$25;

(4) Application for reserved name...$25;

(5) Notice of transfer of reserved name...$25;

(6) Application for registered name...$25;

(7) Application for renewal of registered name...$25;

(8) Corporation's statement of change of registered agent or registered office or both...$25;

(9) Agent's statement of change of registered office for each affected corporation...$25 not to exceed a total of...$1,000;

(10) Agent's statement of resignation...No fee;

(11) Articles of charter surrender...$25;

(12) Articles of nonprofit conversion...$25;

(13) Articles of entity conversion...$25;

(14) Amendment of articles of incorporation...$25;

(15) Restatement of articles of incorporation...$25

with amendment of articles...$25;

(16) Articles of merger or share exchange...$25;

(17) Articles of dissolution...$45;

(18) Articles of revocation of dissolution...$25;

(19) Certificate of administrative dissolution...No fee;

(20) Application for reinstatement following administrative dissolution or revocation...$25;

(21) Application for reinstatement more than five years after the effective date of an administrative dissolution or administrative revocation...$500;

(22) Certificate of reinstatement...No fee;

(23) Certificate of judicial dissolution...No fee;

(24) Application for certificate of authority...$130;

(25) Application for amended certificate of authority...$25;

(26) Application for certificate of withdrawal...$25;

(27) Application for transfer of authority...$25;

(28) Certificate of revocation of authority to transact business...No fee;

(29) Articles of correction...$25;

(30) Application for certificate of existence or authorization...$25; and

(31) Any other document required or permitted to be filed by the Nebraska Model Business Corporation Act...$25.

(b) The Secretary of State shall collect a recording fee of five dollars per page in addition to the fees set forth in subsection (a) of this section.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) One dollar per page for copying; and

(2) Ten dollars for the certificate.

(d) All fees set forth in this section shall be collected by the Secretary of State and remitted to the State Treasurer and credited two-thirds to the General Fund and one-third to the Corporation Cash Fund.



21-206 Effective time and date of document.

(MBCA 1.23) (a) Except as provided in subsection (b) of this section and subsection (c) of section 21-207, a document accepted for filing is effective:

(1) At the date and time of filing, as evidenced by such means as the Secretary of State may use for the purpose of recording the date and time of filing; or

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.



21-207 Correcting filed document.

(MBCA 1.24) (a) A domestic or foreign corporation may correct a document filed with the Secretary of State if (1) the document contains an inaccuracy, or (2) the document was defectively signed, attested, sealed, verified, or acknowledged, or (3) the electronic transmission was defective.

(b) A document is corrected:

(1) By preparing articles of correction that:

(i) Describe the document, including its filing date, or attach a copy of it to the articles;

(ii) Specify the inaccuracy or defect to be corrected; and

(iii) Correct the inaccuracy or defect; and

(2) By delivering the articles to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



21-208 Filing duty of Secretary of State.

(MBCA 1.25) (a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of section 21-203, the Secretary of State shall file it.

(b) The Secretary of State files a document by recording it as filed on the date and at the time of receipt. After filing a document, except as provided in sections 21-235 and 21-2,211, the Secretary of State shall deliver to the domestic or foreign corporation or its representative a copy of the document with an acknowledgment of the date and time of filing.

(c) If the Secretary of State refuses to file a document, it shall be returned to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason for refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. The Secretary of State's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



21-209 Appeal from Secretary of State's refusal to file document.

(MBCA 1.26) (a) If the Secretary of State refuses to file a document delivered for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document to the district court of Lancaster County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of his or her refusal to file.

(b) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



21-210 Evidentiary effect of copy of filed document.

(MBCA 1.27) A certificate from the Secretary of State delivered with a copy of a document filed by the Secretary of State, is conclusive evidence that the original document is on file with the Secretary of State.



21-211 Certificate of existence.

(MBCA 1.28) (a) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) A certificate of existence or authorization sets forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That:

(i) The domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual; or

(ii) That the foreign corporation is authorized to transact business in this state;

(3) That all fees, taxes, and penalties owed to this state have been paid, if:

(i) Payment is reflected in the records of the Secretary of State; and

(ii) Nonpayment affects the existence or authorization of the domestic or foreign corporation;

(4) That its most recent biennial report required by section 21-2,228 has been filed with the Secretary of State;

(5) That articles of dissolution have not been filed; and

(6) Other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.



21-212 Penalty for signing false document.

(MBCA 1.29) (a) A person commits an offense by signing a document that the person knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b) An offense under this section is a Class I misdemeanor.



21-213 Powers.

(MBCA 1.30) The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by the Nebraska Model Business Corporation Act.



21-214 Act definitions.

(MBCA 1.40) In the Nebraska Model Business Corporation Act:

(1) Articles of incorporation means the original articles of incorporation, all amendments thereof, and any other documents permitted or required to be filed by a domestic business corporation with the Secretary of State under any provision of the act except section 21-2,228. If an amendment of the articles or any other document filed under the act restates the articles in their entirety, thenceforth the articles shall not include any prior documents.

(2) Authorized shares means the shares of all classes a domestic or foreign corporation is authorized to issue.

(3) Beneficial shareholder means a person who owns the beneficial interest in shares, which may be a record shareholder or a person on whose behalf shares are registered in the name of an intermediary or nominee.

(4) Conspicuous means so written, displayed, or presented that a reasonable person against whom the writing is to operate should have noticed it. For example, text in italics, boldface, contrasting color, capitals, or underlined, is conspicuous.

(5) Corporation, domestic corporation, or domestic business corporation means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of the act.

(6) Deliver or delivery means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and, if authorized in accordance with section 21-215, by electronic transmission.

(7) Distribution means a direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

(8) Document means (i) any tangible medium on which information is inscribed, and includes any writing or written instrument, or (ii) an electronic record.

(9) Domestic unincorporated entity means an unincorporated entity whose internal affairs are governed by the laws of this state.

(10) Effective date of notice is defined in section 21-215.

(11) Electronic means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(12) Electronic record means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection (k) of section 21-215.

(13) Electronic transmission or electronically transmitted means any form or process of communication not directly involving the physical transfer of paper or another tangible medium, which (i) is suitable for the retention, retrieval, and reproduction of information by the recipient and (ii) is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection (k) of section 21-215.

(14) Eligible entity means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation.

(15) Eligible interests means interests or memberships.

(16) Employee includes an officer but not a director. A director may accept duties that make the director also an employee.

(17) Entity includes domestic and foreign business corporation; domestic and foreign nonprofit corporation; limited liability company; estate; trust; domestic and foreign unincorporated entity; and state, United States, and foreign government.

(18) The phrase facts objectively ascertainable outside of a filed document or plan is defined in subsection (k) of section 21-203.

(19) Expenses means reasonable expenses of any kind that are incurred in connection with a matter.

(20) Filing entity means an unincorporated entity that is of a type that is created by filing a public organic document.

(21) Foreign corporation means a corporation incorporated under a law other than the law of this state which would be a business corporation if incorporated under the laws of this state.

(22) Foreign nonprofit corporation means a corporation incorporated under a law other than the law of this state which would be a nonprofit corporation if incorporated under the laws of this state.

(23) Foreign unincorporated entity means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this state.

(24) Governmental subdivision includes authority, county, district, and municipality.

(25) Includes denotes a partial definition.

(26) Individual means a natural person.

(27) Interest means either or both of the following rights under the organic law of an unincorporated entity:

(i) The right to receive distributions from the entity either in the ordinary course or upon liquidation; or

(ii) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs.

(28) Interest holder means a person who holds of record an interest.

(29) Means denotes an exhaustive definition.

(30) Membership means the rights of a member in a domestic or foreign nonprofit corporation.

(31) Nonfiling entity means an unincorporated entity that is of a type that is not created by filing a public organic document.

(32) Nonprofit corporation or domestic nonprofit corporation means a corporation incorporated under the laws of this state and subject to the provisions of the Nebraska Nonprofit Corporation Act.

(33) Notice is defined in section 21-215.

(34) Organic document means a public organic document or a private organic document.

(35) Organic law means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity.

(36) Owner liability means personal liability for a debt, obligation, or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person:

(i) Solely by reason of the person's status as a shareholder, member, or interest holder; or

(ii) By the articles of incorporation, bylaws, or an organic document under a provision of the organic law of an entity authorizing the articles of incorporation, bylaws, or an organic document to make one or more specified shareholders, members, or interest holders liable in their capacity as shareholders, members, or interest holders for all or specified debts, obligations, or liabilities of the entity.

(37) Person includes an individual and an entity.

(38) Principal office means the office, in or out of this state, so designated in the biennial report where the principal executive offices of a domestic or foreign corporation are located.

(39) Private organic document means any document, other than the public organic document, if any, that determines the internal governance of an unincorporated entity. Where a private organic document has been amended or restated, the term means the private organic document as last amended or restated.

(40) Public organic document means the document, if any, that is filed of public record to create an unincorporated entity. Where a public organic document has been amended or restated, the term means the public organic document as last amended or restated.

(41) Proceeding includes civil suit and criminal, administrative, and investigatory action.

(42) Public corporation means a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities association.

(43) Qualified director is defined in section 21-217.

(44) Record date means the date established under sections 21-237 to 21-252 or 21-253 to 21-283 on which a corporation determines the identity of its shareholders and their shareholdings for purposes of the Nebraska Model Business Corporation Act. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(45) Record shareholder means (i) the person in whose name shares are registered in the records of the corporation or (ii) the person identified as the beneficial owner of shares in a beneficial ownership certificate pursuant to section 21-265 on file with the corporation to the extent of the rights granted by such certificate.

(46) Secretary means the corporate officer to whom the board of directors has delegated responsibility under subsection (c) of section 21-2,105 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(47) Shareholder means, unless varied for purposes of a specific provision, a record shareholder.

(48) Shares means the units into which the proprietary interests in a corporation are divided.

(49) Sign or signature means, with present intent to authenticate or adopt a document:

(i) To execute or adopt a tangible symbol to a document, and includes any manual, facsimile, or conformed signature; or

(ii) To attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission.

(50) State, when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States.

(51) Subscriber means a person who subscribes for shares in a corporation, whether before or after incorporation.

(52) Unincorporated entity means an organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: A domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States, or a foreign government. The term includes a general partnership, limited liability company, limited partnership, business trust, joint stock association, and unincorporated nonprofit association.

(53) United States includes district, authority, bureau, commission, department, and any other agency of the United States.

(54) Voting group means all shares of one or more classes or series that under the articles of incorporation or the act are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or the act to vote generally on the matter are for that purpose a single voting group.

(55) Voting power means the current power to vote in the election of directors.

(56) Voting trust beneficial owner means an owner of a beneficial interest in shares of the corporation held in a voting trust established pursuant to subsection (a) of section 21-272. Unrestricted voting trust beneficial owner means, with respect to any shareholder rights, a voting trust beneficial owner whose entitlement to exercise the shareholder right in question is not inconsistent with the voting trust agreement.

(57) Writing or written means any information in the form of a document.



21-215 Notices and other communications.

(MBCA 1.41) (a) Notice under the Nebraska Model Business Corporation Act must be in writing unless oral notice is reasonable in the circumstances. Unless otherwise agreed between the sender and the recipient, words in a notice or other communication under the act must be in English.

(b) A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this section. If these methods of delivery are impractical, a notice or other communication may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective (1) when mailed, if mailed postage prepaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders, or (2) when electronically transmitted to the shareholder in a manner authorized by the shareholder. Notice by a public corporation to its shareholder is effective if the notice is addressed to the shareholder or group of shareholders in a manner permitted by rules and regulations adopted and promulgated under the federal Securities Exchange Act of 1934, as amended, 15 U.S.C. 78a et seq., if the public corporation has first received affirmative written consent or implied consent required under such rules and regulations.

(d) Notice or other communication to a domestic or foreign corporation authorized to transact business in this state may be delivered to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in its most recent biennial report or, in the case of a foreign corporation that has not yet delivered a biennial report, in its application for a certificate of authority.

(e) Notice or other communications may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection (l) of this section.

(f) Any consent under subsection (e) of this section may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if (1) the corporation is unable to deliver two consecutive electronic transmissions given by the corporation in accordance with such consent and (2) such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice or other communications, except that the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(g) Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent and from which the recipient is able to retrieve the electronic transmission; and

(2) It is in a form capable of being processed by that system.

(h) Receipt of an electronic acknowledgment from an information processing system described in subdivision (g)(1) of this section establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

(i) An electronic transmission is received under this section even if no individual is aware of its receipt.

(j) Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(1) If in a physical form, the earliest of when it is actually received or when it is left at:

(i) A shareholder's address shown on the corporation's record of shareholders maintained by the corporation under subsection (c) of section 21-2,221;

(ii) A director's residence or usual place of business; or

(iii) The corporation's principal place of business;

(2) If mailed postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail;

(3) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of when it is actually received, or:

(i) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or

(ii) Five days after it is deposited in the United States mail;

(4) If an electronic transmission, when it is received as provided in subsection (g) of this section; and

(5) If oral, when communicated.

(k) A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if (1) the electronic transmission is otherwise retrievable in perceivable form and (2) the sender and the recipient have consented in writing to the use of such form of electronic transmission.

(l) If the Nebraska Model Business Corporation Act prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications, not inconsistent with this section or other provisions of the act, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.



21-216 Number of shareholders.

(MBCA 1.42) (a) For purposes of the Nebraska Model Business Corporation Act, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1) Three or fewer co-owners;

(2) A corporation, partnership, limited liability company, trust, estate, or other entity; or

(3) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b) For purposes of the act, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.



21-217 Qualified director.

(MBCA 1.43) (a) A qualified director is a director who, at the time action is to be taken under:

(1) Section 21-279, does not have (i) a material interest in the outcome of the proceeding or (ii) a material relationship with a person who has such an interest;

(2) Section 21-2,113 or 21-2,115, (i) is not a party to the proceeding, (ii) is not a director as to whom a transaction is a director's conflicting interest transaction or who sought a disclaimer of the corporation's interest in a business opportunity under section 21-2,124, which transaction or disclaimer is challenged in the proceeding, and (iii) does not have a material relationship with a director described in either subdivision (a)(2)(i) or (ii) of this section;

(3) Section 21-2,122, is not a director (i) as to whom the transaction is a director's conflicting interest transaction or (ii) who has a material relationship with another director as to whom the transaction is a director's conflicting interest transaction;

(4) Section 21-2,124, would be a qualified director under subdivision (a)(3) of this section if the business opportunity were a director's conflicting interest transaction; or

(5) Subdivision (b)(6) of section 21-220, is not a director (i) to whom the limitation or elimination of the duty of an officer to offer potential business opportunities to the corporation would apply or (ii) who has a material relationship with another officer to whom the limitation or elimination would apply.

(b) For purposes of this section:

(1) Material relationship means a familial, financial, professional, employment, or other relationship that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken; and

(2) Material interest means an actual or potential benefit or detriment, other than one which would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken.

(c) The presence of one or more of the following circumstances shall not automatically prevent a director from being a qualified director:

(1) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter or by any person that has a material relationship with that director, acting alone or participating with others;

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter, or any individual who has a material relationship with that director, is or was also a director; or

(3) With respect to action to be taken under section 21-279, status as a named defendant, as a director against whom action is demanded, or as a director who approved the conduct being challenged.



21-218 Householding.

(MBCA 1.44) (a) A corporation has delivered written notice or any other report or statement under the Nebraska Model Business Corporation Act, the articles of incorporation, or the bylaws to all shareholders who share a common address if:

(1) The corporation delivers one copy of the notice, report, or statement to the common address;

(2) The corporation addresses the notice, report, or statement to those shareholders as a group, to each of those shareholders individually, or to the shareholders in a form to which each of those shareholders has consented; and

(3) Each of those shareholders consents to delivery of a single copy of such notice, report, or statement to the shareholders' common address. Any such consent shall be revocable by any of such shareholders who deliver written notice of revocation to the corporation. If such written notice of revocation is delivered, the corporation shall begin providing individual notices, reports, or other statements to the revoking shareholder no later than thirty days after delivery of the written notice of revocation.

(b) Any shareholder who fails to object by written notice to the corporation, within sixty days of written notice by the corporation of its intention to send single copies of notices, reports, or statements to shareholders who share a common address as permitted by subsection (a) of this section, shall be deemed to have consented to receiving such single copy at the common address.



21-219 Incorporators.

(MBCA 2.01) One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



21-220 Articles of incorporation.

(MBCA 2.02) (a) The articles of incorporation must set forth:

(1) A corporate name for the corporation that satisfies the requirements of section 21-230;

(2) The number of shares the corporation is authorized to issue and, if such shares are to consist of one class only, the par value of each of such shares or, if such shares are to be divided into classes, the number of shares of each class and a statement of the par value of the shares of each such class;

(3) The street address of the corporation's initial registered office and the name of its initial registered agent at that office. A post office box number may be provided in addition to the street address;

(4) The name and address of each incorporator; and

(5) Any provision limiting or eliminating the requirement to hold an annual meeting of the shareholders if the corporation is registered or intends to register as an investment company under the federal Investment Company Act of 1940, as amended, 15 U.S.C. 80a-l et seq. The provision is not effective if such corporation does not become or ceases to be so registered.

(b) The articles of incorporation may set forth:

(1) The names and addresses of the individuals who are to serve as the initial directors;

(2) Provisions not inconsistent with law regarding:

(i) The purpose or purposes for which the corporation is organized;

(ii) Managing the business and regulating the affairs of the corporation;

(iii) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;

(iv) A par value for authorized shares or classes of shares; or

(v) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions;

(3) Any provision that under the Nebraska Model Business Corporation Act is required or permitted to be set forth in the bylaws;

(4) A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for (i) the amount of a financial benefit received by a director to which the director is not entitled, (ii) an intentional infliction of harm on the corporation or the shareholders, (iii) a violation of section 21-2,104, or (iv) an intentional violation of criminal law;

(5) A provision permitting or making obligatory indemnification of a director for liability, as defined in subdivision (3) of section 21-2,110, to any person for any action taken, or any failure to take any action, as a director, except liability for (i) receipt of a financial benefit to which the director is not entitled, (ii) an intentional infliction of harm on the corporation or its shareholders, (iii) a violation of section 21-2,104, or (iv) an intentional violation of criminal law; and

(6) A provision limiting or eliminating any duty of a director or any other person to offer the corporation the right to have or participate in any, or one or more classes or categories of, business opportunities, prior to the pursuit or taking of the opportunity by the director or other person. Any application of such a provision to an officer or a related person of that officer (i) also requires a determination by the board of directors by action of qualified directors taken in compliance with the same procedures as are set forth in section 21-2,122 subsequent to the effective date of the provision applying the provision to a particular officer or any related person of that officer, and (ii) may be limited by the authorizing action of the board.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in the Nebraska Model Business Corporation Act.

(d) Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with subsection (k) of section 21-203.

(e) As used in this section, related person has the meaning specified in section 21-2,120.



21-221 Incorporation.

(MBCA 2.03) (a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



21-222 Liability for preincorporation transactions.

(MBCA 2.04) All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under the Nebraska Model Business Corporation Act, are jointly and severally liable for all liabilities created while so acting.



21-223 Organization of corporation.

(MBCA 2.05) (a) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; or

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) To elect directors and complete the organization of the corporation; or

(ii) To elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by the Nebraska Model Business Corporation Act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state.



21-224 Bylaws.

(MBCA 2.06) (a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision that is not inconsistent with law or the articles of incorporation.

(c) The bylaws may contain one or both of the following provisions:

(1) A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors; and

(2) A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures and conditions as are provided in the bylaws, except that no bylaw so adopted shall apply to elections for which any record date precedes its adoption.

(d) Notwithstanding subdivision (b)(2) of section 21-2,159, the shareholders in amending, repealing, or adopting a bylaw described in subsection (c) of this section may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in or to add any procedure or condition to such a bylaw in order to provide for a reasonable, practicable, and orderly process.



21-225 Emergency bylaws.

(MBCA 2.07) (a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-226 Purposes.

(MBCA 3.01) (a) Every corporation incorporated under the Nebraska Model Business Corporation Act has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under the Nebraska Model Business Corporation Act only if permitted by, and subject to all limitations of, the other statute.

(c) Corporations shall not be organized under the act to perform any professional services as specified in section 21-2202 except for professional services rendered by a designated broker as defined in section 81-885.01.

(d) A designated broker as defined in section 81-885.01 may be organized as a corporation under the Nebraska Model Business Corporation Act.



21-227 General powers.

(MBCA 3.02) Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) To purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property. A corporation may transfer any interest in real estate by instrument, with or without a corporate seal, signed by the president, a vice president, or the presiding officer of the board of directors of the corporation. Such instrument, when acknowledged by such officer to be an act of the corporation, is presumed to be valid and may be recorded in the proper office of the county in which the real estate is located in the same manner as other such instruments;

(6) To purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7) To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) To be a promoter, partner, member, associate, or manager of any limited liability company, partnership, joint venture, trust, or other entity;

(10) To conduct its business, locate offices, and exercise the powers granted by the Nebraska Model Business Corporation Act within or without this state;

(11) To elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) To pay pensions and establish pension plans, pension trusts, profit-sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) To make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) To transact any lawful business that will aid governmental policy; and

(15) To make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.



21-228 Emergency powers.

(MBCA 3.03) (a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-229 Ultra vires.

(MBCA 3.04) (a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged:

(1) In a proceeding by a shareholder against the corporation to enjoin the act;

(2) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) In a proceeding by the Attorney General under section 21-2,197.

(c) In a shareholder's proceeding under subdivision (b)(1) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

(d) Venue for a proceeding under subdivision (b)(1) or (b)(2) of this section lies in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located.



21-230 Corporate name.

(MBCA 4.01) (a) A corporate name:

(1) Must contain the word corporation, incorporated, company, or limited, or the abbreviation corp., inc., co., or ltd., or words or abbreviations of like import in another language, except that a corporation organized to conduct a banking business under the Nebraska Banking Act may use a name which includes the word bank without using any such words or abbreviations; and

(2) May not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 21-226 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name must not be the same as or deceptively similar to, upon the records of the Secretary of State:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under section 21-231 or 21-232;

(3) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable;

(4) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state;

(5) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(6) Any other business entity name registered or filed with the Secretary of State pursuant to the law of this state.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is deceptively similar to, upon the records of the Secretary of State, one or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or business entity consents to the use in writing; or

(2) The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to transact business in this state and the proposed user corporation:

(1) Has merged with the other corporation or business entity;

(2) Has been formed by reorganization of the other corporation or business entity; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation or business entity.

(e) The Nebraska Model Business Corporation Act does not control the use of fictitious names.



21-231 Reserved name.

(MBCA 4.02) (a) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the Secretary of State for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



21-232 Registered name.

(MBCA 4.03) (a) A foreign corporation may register its corporate name, or its corporate name with any addition required by section 21-2,208, if the name is not the same as or deceptively similar to, upon the records of the Secretary of State, the corporate names that are not available under subsection (b) of section 21-230.

(b) A foreign corporation registers its corporate name, or its corporate name with any addition required by section 21-2,208, by delivering to the Secretary of State for filing an application:

(1) Setting forth its corporate name, or its corporate name with any addition required by section 21-2,208, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(2) Accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is delivered.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year. The renewal application when filed renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under the Nebraska Model Business Corporation Act or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.



21-233 Registered office and registered agent.

(MBCA 5.01) Each corporation must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(i) An individual who resides in this state and whose business office is identical with the registered office; or

(ii) A domestic or foreign corporation or other eligible entity whose business office is identical with the registered office and, in the case of a foreign corporation or foreign eligible entity, is authorized to transact business in the state.



21-234 Change of registered office or registered agent.

(MBCA 5.02) (a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) The name of the corporation;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(5) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If the street address or post office box number of a registered agent's business office changes, the agent may change the street address or, if one exists, the post office box number, of the registered office of any corporation for which the agent is the registered agent by delivering a signed written notice of the change to the corporation and signing, either manually or in facsimile, and delivering to the Secretary of State for filing a signed statement that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



21-235 Resignation of registered agent.

(MBCA 5.03) (a) A registered agent may resign the agent's appointment by signing and delivering to the Secretary of State for filing the signed original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement the Secretary of State shall mail one copy to the registered office, if not discontinued, and the other copy to the corporation at its principal office.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



21-236 Service on corporation.

(MBCA 5.04) (a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is perfected under this subsection at the earliest of:

(1) The date the corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.



21-237 Authorized shares.

(MBCA 6.01) (a) The articles of incorporation must set forth any classes of shares and series of shares within a class, and the number of shares of each class and series, that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class or series and must describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights, and limitations, of that class or series. Except to the extent varied as permitted by this section, all shares of a class or series must have terms, including preferences, rights, and limitations that are identical with those of other shares of the same class or series.

(b) The articles of incorporation must authorize:

(1) One or more classes or series of shares that together have unlimited voting rights; and

(2) One or more classes or series of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The articles of incorporation may authorize one or more classes or series of shares that:

(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent otherwise provided by the Nebraska Model Business Corporation Act;

(2) Are redeemable or convertible as specified in the articles of incorporation:

(i) At the option of the corporation, the shareholder, or another person or upon the occurrence of a specified event;

(ii) For cash, indebtedness, securities, or other property; and

(iii) At prices and in amounts specified or determined in accordance with a formula;

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(4) Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation.

(d) Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with subsection (k) of section 21-203.

(e) Any of the terms of shares may vary among holders of the same class or series so long as such variations are expressly set forth in the articles of incorporation.

(f) The description of the preferences, rights, and limitations of classes or series of shares in subsection (c) of this section is not exhaustive.



21-238 Terms of class or series determined by board of directors.

(MBCA 6.02) (a) If the articles of incorporation so provide, the board of directors is authorized, without shareholder approval, to:

(1) Classify any unissued shares into one or more classes or into one or more series within a class;

(2) Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or

(3) Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class.

(b) If the board of directors acts pursuant to subsection (a) of this section, it must determine the terms, including the preferences, rights, and limitations, to the same extent permitted under section 21-237, of:

(1) Any class of shares before the issuance of any shares of that class; or

(2) Any series within a class before the issuance of any shares of that series.

(c) Before issuing any shares of a class or series created under this section, the corporation must deliver to the Secretary of State for filing articles of amendment setting forth the terms determined under subsection (a) of this section.



21-239 Issued and outstanding shares.

(MBCA 6.03) (a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to section 21-252.

(c) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.



21-240 Fractional shares.

(MBCA 6.04) (a) A corporation may:

(1) Issue fractions of a share or pay in money the value of fractions of a share;

(2) Arrange for disposition of fractional shares by the shareholders; and

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled scrip and must contain the information required by subsection (b) of section 21-246.

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1) That the scrip will become void if not exchanged for full shares before a specified date; and

(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.



21-241 Subscription for shares before incorporation.

(MBCA 6.20) (a) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscription for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than twenty days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 21-242.



21-242 Issuance of shares.

(MBCA 6.21) (a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

(c) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or part.

(f)(1) An issuance of shares or other securities convertible into or rights exercisable for shares, in a transaction or a series of integrated transactions, requires approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the matter exists if:

(i) The shares, other securities, or rights are issued for consideration other than cash or cash equivalents; and

(ii) The voting power of shares that are issued and issuable as a result of the transaction or series of integrated transactions will comprise more than twenty percent of the voting power of the shares of the corporation that were outstanding immediately before the transaction.

(2) In this subsection:

(i) For purposes of determining the voting power of shares issued and issuable as a result of a transaction or series of integrated transactions, the voting power of shares shall be the greater of (A) the voting power of the shares to be issued or (B) the voting power of the shares that would be outstanding after giving effect to the conversion of convertible shares and other securities and the exercise of rights to be issued; and

(ii) A series of transactions is integrated if consummation of one transaction is made contingent on consummation of one or more of the other transactions.



21-243 Liability of shareholders.

(MBCA 6.22) (a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued under section 21-242 or specified in the subscription agreement under section 21-241.

(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation, except that he or she may become personally liable by reason of his or her own acts or conduct.



21-244 Share dividends.

(MBCA 6.23) (a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (1) the articles of incorporation so authorize, (2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (3) there are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.



21-245 Share options and other awards.

(MBCA 6.24) (a) A corporation may issue rights, options, or warrants for the purchase of shares or other securities of the corporation. The board of directors shall determine (1) the terms upon which the rights, options, or warrants are issued and (2) the terms, including the consideration for which the shares or other securities are to be issued. The authorization by the board of directors for the corporation to issue such rights, options, or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options, or warrants are exercisable.

(b) The terms and conditions of such rights, options, or warrants, including those outstanding on January 1, 2017, may include, without limitation, restrictions or conditions that:

(1) Preclude or limit the exercise, transfer, or receipt of such rights, options, or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee or transferees of any such person or persons; or

(2) Invalidate or void such rights, options, or warrants held by any such person or persons or any such transferee or transferees.

(c) The board of directors may authorize one or more officers to (1) designate the recipients of rights, options, warrants, or other equity compensation awards that involve the issuance of shares and (2) determine, within an amount and subject to any other limitations established by the board and, if applicable, the stockholders, the number of such rights, options, warrants, or other equity compensation awards and the terms thereof to be received by the recipients, except that an officer may not use such authority to designate himself or herself or any other persons as the board of directors may specify as a recipient of such rights, options, warrants, or other equity compensation awards.



21-246 Form and content of certificates.

(MBCA 6.25) (a) Shares may but need not be represented by certificates. Unless the Nebraska Model Business Corporation Act or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b) At a minimum each share certificate must state on its face:

(1) The name of the issuing corporation and that it is organized under the law of this state;

(2) The name of the person to whom issued; and

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series, and the authority of the board of directors to determine variations for future series, must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate (1) must be signed, either manually or in facsimile, by two officers designated in the bylaws or by the board of directors and (2) may bear the corporate seal or its facsimile.

(e) If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.



21-247 Shares without certificates.

(MBCA 6.26) (a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by subsections (b) and (c) of section 21-246, and, if applicable, section 21-248.



21-248 Restriction on transfer of shares and other securities.

(MBCA 6.27) (a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by subsection (b) of section 21-247. Unless so noted or contained, a restriction is not enforceable against a person without knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) To preserve exemptions under federal or state securities law or under the Internal Revenue Code; or

(3) For any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may:

(1) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(2) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this section, shares includes a security convertible into or carrying a right to subscribe for or acquire shares.



21-249 Expense of issue.

(MBCA 6.28) A corporation may pay the expenses of selling or underwriting its shares and of organizing or reorganizing the corporation from the consideration received for shares.



21-250 Shareholders' preemptive rights.

(MBCA 6.30) (a) The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide. The shareholders of a corporation organized prior to January 1, 1996, shall continue to have a preemptive right to acquire the corporation's unissued shares in the manner provided in this section if the articles of incorporation of the corporation did not on or after January 1, 1996, expressly eliminate such preemptive rights to its shareholders.

(b) A statement included in the articles of incorporation that the corporation elects to have preemptive rights, or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them;

(2) A shareholder may waive his or her preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration;

(3) There is no preemptive right with respect to:

(i) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(ii) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates;

(iii) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; and

(iv) Shares sold otherwise than for money;

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class;

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights; and

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, shares includes a security convertible into or carrying a right to subscribe for or acquire shares.



21-251 Corporation's acquisition of its own shares.

(MBCA 6.31) (a) A corporation may acquire its own shares, and shares so acquired constitute authorized but unissued shares.

(b) If the articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.



21-252 Distributions to shareholders.

(MBCA 6.40) (a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c) of this section.

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption, or other acquisition of the corporation's shares, it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) Except as provided in subsection (g) of this section, the effect of a distribution under subsection (c) of this section is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(3) In all other cases, as of (i) the date the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization or (ii) the date the payment is made if it occurs more than one hundred twenty days after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) of this section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(h) This section shall not apply to distributions in liquidation under sections 21-2,184 to 21-2,202.



21-253 Annual meeting.

(MBCA 7.01) (a) Unless directors are elected by written consent in lieu of an annual meeting as permitted by section 21-256, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(b) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

(d) Notwithstanding the provisions of this section, a corporation registered as an investment company under the federal Investment Company Act of 1940, as amended, 15 U.S.C. 80a-l et seq., which, pursuant to section 21-220, has included in its articles of incorporation a provision limiting or eliminating the requirement to hold an annual meeting of the shareholders, is not required to hold an annual meeting of the shareholders except as provided in such articles of incorporation or as otherwise required by such act and the rules and regulations adopted and promulgated under such act.



21-254 Special meeting.

(MBCA 7.02) (a) A corporation shall hold a special meeting of shareholders:

(1) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(2) If shareholders holding at least ten percent of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held, except that the articles of incorporation may fix a lower percentage or a higher percentage not exceeding twenty-five percent of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

(b) If not otherwise fixed under section 21-255 or 21-259, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by subsection (c) of section 21-257 may be conducted at a special shareholders' meeting.



21-255 Court-ordered meeting.

(MBCA 7.03) (a) The district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located may summarily order a meeting to be held:

(1) On application of any shareholder of the corporation, if an annual meeting was not held or action by written consent in lieu thereof did not become effective within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2) On application of a shareholder who signed a demand for a special meeting valid under section 21-254, if:

(i) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary; or

(ii) The special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date or dates for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) For purposes of subdivision (a)(1) of this section, shareholder means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.



21-256 Action without meeting.

(MBCA 7.04) (a) Action required or permitted by the Nebraska Model Business Corporation Act to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by all the shareholders entitled to vote on the action and delivered to the corporation for inclusion in the minutes or filing with the corporation records.

(b) The articles of incorporation may provide that any action required or permitted by the Nebraska Model Business Corporation Act to be taken at a shareholders' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted; provided that the use of written consent to elect directors must be unanimous. The written consent shall bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporation records.

(c) If not otherwise fixed under section 21-259 and if prior board action is not required respecting the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting shall be the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under section 21-259 and if prior board action is required respecting the action to be taken without a meeting, the record date shall be the close of business on the day the resolution of the board taking such prior action is adopted. No written consent shall be effective to take the corporate action referred to therein unless, within sixty days of the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by sufficient shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take the corporate action are delivered to the corporation.

(d) A consent signed pursuant to the provisions of this section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the articles of incorporation, bylaws, or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by sufficient shareholders to take the action are delivered to the corporation.

(e) If the Nebraska Model Business Corporation Act requires that notice of a proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than ten days after (1) written consents sufficient to take the action have been delivered to the corporation or (2) such later date that tabulation of consents is completed pursuant to an authorization under subsection (d) of this section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of the act, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

(f) If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than ten days after (1) written consents sufficient to take the action have been delivered to the corporation or (2) such later date that tabulation of consents is completed pursuant to an authorization under subsection (d) of this section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of the Nebraska Model Business Corporation Act, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

(g) The notice requirements in subsections (e) and (f) of this section shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent, except that this subsection shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.



21-257 Notice of meeting.

(MBCA 7.05) (a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date. If the board of directors has authorized participation by means of remote communication pursuant to section 21-261 for any class or series of shareholders, the notice to such class or series of shareholders shall describe the means of remote communication to be used. The notice shall include the record date for determining the shareholders entitled to vote at the meeting, if such date is different than the record date for determining shareholders entitled to notice of the meeting. Unless the Nebraska Model Business Corporation Act or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting as of the record date for determining the shareholders entitled to notice of the meeting.

(b) Unless the Nebraska Model Business Corporation Act or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under section 21-255 or 21-259, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 21-259, however, notice of the adjourned meeting must be given under this section to shareholders entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned meeting.



21-258 Waiver of notice.

(MBCA 7.06) (a) A shareholder may waive any notice required by the Nebraska Model Business Corporation Act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.



21-259 Record date.

(MBCA 7.07) (a) The bylaws may fix or provide the manner of fixing the record date or dates for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date or dates which it must do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date or dates continue in effect or it may fix a new record date or dates.

(e) The record date for a shareholders' meeting fixed by or in the manner provided in the bylaws or by the board of directors shall be the record date for determining shareholders entitled both to notice of and to vote at the shareholders' meeting, unless in the case of a record date fixed by the board of directors and to the extent not prohibited by the bylaws, the board, at the time it fixes the record date for shareholders entitled to notice of the meeting, fixes a later record date on or before the date of the meeting to determine the shareholders entitled to vote at the meeting.



21-260 Conduct of the meeting.

(MBCA 7.08) (a) At each meeting of shareholders, a chairperson shall preside. The chairperson shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

(b) The chairperson, unless the articles of incorporation or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

(d) The chairperson of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies, or votes nor any revocations or changes thereto may be accepted.



21-261 Remote participation in annual and special meetings.

(MBCA 7.09) (a) Shareholders of any class or series may participate in any meeting of shareholders by means of remote communication to the extent the board of directors authorizes such participation for such class or series. Participation by means of remote communication shall be subject to such guidelines and procedures as the board of directors adopts and shall be in conformity with subsection (b) of this section.

(b) Shareholders participating in a shareholders' meeting by means of remote communication shall be deemed present and may vote at such a meeting if the corporation has implemented reasonable measures:

(1) To verify that each person participating remotely is a shareholder; and

(2) To provide such shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to communicate and to read or hear the proceedings of the meeting substantially concurrently with such proceedings.



21-262 Shareholders' list for meeting.

(MBCA 7.20) (a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. If the board of directors fixes a different record date under subsection (e) of section 21-259 to determine the shareholders entitled to vote at the meeting, a corporation also shall prepare an alphabetical list of the names of all its shareholders who are entitled to vote at the meeting. A list must be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder.

(b) The shareholders' list for notice must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholders' list for voting must be similarly available for inspection promptly after the record date for voting. A shareholder, or the shareholder's agent or attorney, is entitled upon written demand to inspect and, subject to the requirements of subsection (c) of section 21-2,222, to copy a list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.

(c) The corporation shall make the list of shareholders entitled to vote available at the meeting, and any shareholder, or the shareholder's agent or attorney, is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a shareholder, or the shareholder's agent or attorney, to inspect a shareholders' list before or at the meeting or copy a list as permitted by subsection (b) of this section, the district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.



21-263 Voting entitlement of shares.

(MBCA 7.21) (a) Except as provided in subsections (b) and (d) of this section or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c) Subsection (b) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.



21-264 Proxies.

(MBCA 7.22) (a) A shareholder may vote the shareholder's shares in person or by proxy.

(b) A shareholder, or the shareholder's agent or attorney-in-fact, may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which the recipient can determine the date of the transmission and that the transmission was authorized by the sender or the sender's agent or attorney-in-fact.

(c) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to count votes. An appointment is valid for the term provided in the appointment form and, if no term is provided, is valid for eleven months unless the appointment is irrevocable under subsection (d) of this section.

(d) An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) A pledgee;

(2) A person who purchased or agreed to purchase the shares;

(3) A creditor of the corporation who extended it credit under terms requiring the appointment;

(4) An employee of the corporation whose employment contract requires the appointment; or

(5) A party to a voting agreement created under section 21-273.

(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to count votes before the proxy exercises authority under the appointment.

(f) An appointment made irrevocable under subsection (d) of this section is revoked when the interest with which it is coupled is extinguished.

(g) Unless it otherwise provides, an appointment made irrevocable under subsection (d) of this section continues in effect after a transfer of the shares and a transferee takes subject to the appointment, except that a transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when acquiring the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to section 21-266 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.



21-265 Shares held by intermediaries and nominees.

(MBCA 7.23) (a) A corporation's board of directors may establish a procedure under which a person on whose behalf shares are registered in the name of an intermediary or nominee may elect to be treated by the corporation as the record shareholder by filing with the corporation a beneficial ownership certificate. The extent, terms, conditions, and limitations of this treatment shall be specified in the procedure. To the extent such person is treated under such procedure as having rights or privileges that the record shareholder otherwise would have, the record shareholder shall not have those rights or privileges.

(b) The procedure shall specify:

(1) The types of intermediaries or nominees to which it applies;

(2) The rights or privileges that the corporation recognizes in a person with respect to whom a beneficial ownership certificate is filed;

(3) The manner in which the procedure is selected, which shall include that the beneficial ownership certificate be signed or assented to by or on behalf of the record shareholder and the person or persons on whose behalf the shares are held;

(4) The information that must be provided when the procedure is selected;

(5) The period for which selection of the procedure is effective;

(6) Requirements for notice to the corporation with respect to the arrangement; and

(7) The form and contents of the beneficial ownership certificate.

(c) The procedure may specify any other aspects of the rights and duties created by the filing of a beneficial ownership certificate.



21-266 Corporation's acceptance of votes.

(MBCA 7.24) (a) If the name signed on a vote, ballot, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, ballot, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, ballot, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, ballot, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment;

(4) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, ballot, consent, waiver, or proxy appointment; or

(5) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c) The corporation is entitled to reject a vote, ballot, consent, waiver, or proxy appointment if the person authorized to count votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(d) Neither the corporation nor the person authorized to count votes, including an inspector of election under section 21-271, that accepts or rejects a vote, ballot, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or subsection (b) of section 21-264 is liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, ballot, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

(f) If an inspector of election has been appointed under section 21-271, the inspector of election also has the authority to request information and make determinations under subsections (a), (b), and (c) of this section. Any determination made by the inspector of election under those subsections is controlling.



21-267 Quorum and voting requirements for voting groups.

(MBCA 7.25) (a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation require a greater number of affirmative votes.

(d) An amendment of articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) of this section is governed by section 21-269.

(e) The election of directors is governed by section 21-270.

(f) Whenever a provision of the Nebraska Model Business Corporation Act provides for voting of classes or series as separate voting groups, the rules provided in subsection (c) of section 21-2,153 for amendments of articles of incorporation apply to that provision.



21-268 Action by single and multiple voting groups.

(MBCA 7.26) (a) If the articles of incorporation or the Nebraska Model Business Corporation Act provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 21-267.

(b) If the articles of incorporation or the act provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 21-267. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.



21-269 Greater quorum or voting requirements.

(MBCA 7.27) (a) The articles of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by the Nebraska Model Business Corporation Act.

(b) An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



21-270 Voting for directors; cumulative voting.

(MBCA 7.28) (a) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b) In all elections for directors, every shareholder entitled to vote at such elections shall have the right to vote in person or by proxy for the number of shares owned by him or her, for as many persons as there are directors to be elected or to cumulate such shares and give one candidate as many votes as the number of directors multiplied by the number of his or her shares shall equal, or to distribute them upon the same principle among as many candidates as he or she thinks fit, and such directors shall not be elected in any other manner.



21-271 Inspectors of election.

(MBCA 7.29) (a) A public corporation shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders in connection with determining voting results. Each inspector shall certify in writing that the inspector will faithfully execute the duties of inspector with strict impartiality and according to the best of the inspector's ability. An inspector may be an officer or employee of the corporation. The inspectors may appoint or retain other persons to assist the inspectors in the performance of the duties of inspector under subsection (b) of this section, and may rely on information provided by such persons and other persons, including those appointed to count votes, unless the inspectors believe reliance is unwarranted.

(b) The inspectors shall:

(1) Ascertain the number of shares outstanding and the voting power of each;

(2) Determine the shares represented at a meeting;

(3) Determine the validity of proxy appointments and ballots;

(4) Count the votes; and

(5) Make a written report of the results.

(c) In performing their duties, the inspectors may examine (1) the proxy appointment forms and any other information provided in accordance with subsection (b) of section 21-264, (2) any envelope or related writing submitted with those appointment forms, (3) any ballots, (4) any evidence or other information specified in section 21-266, and (5) the relevant books and records of the corporation relating to its shareholders and their entitlement to vote, including any securities position list provided by a depository clearing agency.

(d) The inspectors also may consider other information that they believe is relevant and reliable for the purpose of performing any of the duties assigned to them pursuant to subsection (b) of this section, including for the purpose of evaluating inconsistent, incomplete, or erroneous information and reconciling information submitted on behalf of banks, brokers, their nominees, or similar persons that indicates more votes being cast than a proxy is authorized by the record shareholder to cast or more votes being cast than the record shareholder is entitled to cast. If the inspectors consider other information allowed by this subsection, they shall, in their report under subsection (b) of this section, specify the information considered by them, including the purpose or purposes for which the information was considered, the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained, and the basis for the inspectors' belief that such information is relevant and reliable.

(e) Determinations of law by the inspectors of election are subject to de novo review by a court in a proceeding under section 21-271.01 or other judicial proceeding.



21-271.01 Judicial review of corporate elections, shareholder votes, and other corporate governance disputes.

(MBCA 7.29A) (a) Upon application of or in a proceeding commenced by a person specified in subsection (b) of this section, the district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located may determine:

(1) The validity of the election, appointment, removal, or resignation of a director or officer of the corporation;

(2) The right of an individual to hold the office of director or officer of the corporation;

(3) The result or validity of an election or vote by the shareholders of the corporation;

(4) The right of a director to membership on a committee of the board of directors; and

(5) The right of a person to nominate or an individual to be nominated as a candidate for election or appointment as a director of the corporation, and any right under a bylaw adopted pursuant to subsection (c) of section 21-224 or any comparable right under any provision of the articles of incorporation, contract, or applicable law.

(b) An application or proceeding pursuant to subsection (a) of this section may be filed or commenced by any of the following persons:

(1) The corporation;

(2) Any record shareholder, beneficial shareholder, or unrestricted voting trust beneficial owner of the corporation;

(3) A director of the corporation, an individual claiming the office of director, or a director whose membership on a committee of the board of directors is contested, in each case who is seeking a determination of his or her right to such office or membership;

(4) An officer of the corporation or an individual claiming to be an officer of the corporation, in each case who is seeking a determination of his or her right to such office; and

(5) A person claiming a right covered by subdivision (a)(5) of this section and who is seeking a determination of such right.

(c) In connection with any application or proceeding under subsection (a) of this section, the following shall be named as defendants, unless such person made the application or commenced the proceeding:

(1) The corporation;

(2) Any individual whose right to office or membership on a committee of the board of directors is contested;

(3) Any individual claiming the office or membership at issue; and

(4) Any person claiming a right covered by subdivision (a)(5) of this section that is at issue.

(d) In connection with any application or proceeding under subsection (a) of this section, service of process may be made upon each of the persons specified in subsection (c) of this section either by:

(1) Serving on the corporation process addressed to such person in any manner provided by statute of this state or by rule of the applicable court for service on the corporation; or

(2) Service of process on such person in any manner provided by statute of this state or by rule of the applicable court.

(e) When service of process is made upon a person other than the corporation by service upon the corporation pursuant to subdivision (d)(1) of this section, the plaintiff and the corporation or its registered agent shall promptly provide written notice of such service, together with copies of all process and the application or complaint, to such person at the person's last-known residence or business address, or as permitted by statute of this state or by rule of the applicable court.

(f) In connection with any application or proceeding under subsection (a) of this section, the court shall dispose of the application or proceeding on an expedited basis and also may:

(1) Order such additional or further notice as the court deems proper under the circumstances;

(2) Order that additional persons be joined as parties to the proceeding if the court determines that such joinder is necessary for a just adjudication of matters before the court;

(3) Order an election or meeting be held in accordance with the provisions of subsection (b) of section 21-255 or otherwise;

(4) Appoint a master to conduct an election or meeting;

(5) Enter temporary, preliminary, or permanent injunctive relief;

(6) Resolve solely for the purpose of this proceeding any legal or factual issues necessary for the resolution of any of the matters specified in subsection (a) of this section, including the right and power of persons claiming to own shares to vote at any meeting of the shareholders; and

(7) Order such other relief as the court determines is equitable, just, and proper.

(g) It is not necessary to make shareholders parties to a proceeding or application pursuant to this section unless the shareholder is a required defendant under subdivision (c)(4) of this section, relief is sought against the shareholder individually, or the court orders joinder pursuant to subdivision (f)(2) of this section.

(h) Nothing in this section limits, restricts, or abolishes the subject matter jurisdiction or powers of the court as they existed prior to the enactment of this section, and an application or proceeding pursuant to this section is not the exclusive remedy or proceeding available with respect to the matters specified in subsection (a) of this section.



21-272 Voting trusts.

(MBCA 7.30) (a) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee must prepare a list of the names and addresses of all voting trust beneficial owners, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.

(c) Limits, if any, on the duration of a voting trust shall be as set forth in the voting trust. A voting trust that became effective when the business corporation statutes repealed by Laws 2014, LB749, provided a ten-year limit on its duration remains governed by the provisions of such statutes then in effect, unless the voting trust is amended to provide otherwise by unanimous agreement of the parties to the voting trust.



21-273 Voting agreements.

(MBCA 7.31) (a) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 21-272.

(b) A voting agreement created under this section is specifically enforceable.



21-274 Shareholder agreements.

(MBCA 7.32) (a) An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of the Nebraska Model Business Corporation Act in that it:

(1) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in section 21-252;

(3) Establishes who shall be directors or officers of the corporation or their terms of office or manner of selection or removal;

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them;

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(8) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them, and is not contrary to public policy.

(b) An agreement authorized by this section shall be:

(1) As set forth (i) in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement or (ii) in a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation; and

(2) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise.

(c) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by subsection (b) of section 21-247. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(d) An agreement authorized by this section shall cease to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(e) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(f) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(g) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

(h) Limits, if any, on the duration of an agreement authorized by this section shall be as set forth in the agreement. An agreement that became effective when the business corporation statutes repealed by Laws 2014, LB749, provided for a ten-year limit on duration of shareholder agreements, unless the agreement provided otherwise, remains governed by the provisions of such statutes then in effect.



21-275 Subpart definitions.

(MBCA 7.40) In sections 21-275 to 21-282:

(1) Derivative proceeding means a civil suit in the right of a domestic corporation or, to the extent provided in section 21-282, in the right of a foreign corporation.

(2) Shareholder means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.



21-276 Standing.

(MBCA 7.41) A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.



21-277 Demand.

(MBCA 7.42) (a) No shareholder may commence a derivative proceeding until:

(1) A written demand has been made upon the corporation to take suitable action; and

(2) Ninety days have expired from the date delivery of the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period.

(b) Venue for a proceeding under this section lies in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located.



21-278 Stay of proceedings.

(MBCA 7.43) If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.



21-279 Dismissal.

(MBCA 7.44) (a) A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in subsection (b) or (e) of this section has determined in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation.

(b) Unless a panel is appointed pursuant to subsection (e) of this section, the determination in subsection (a) of this section shall be made by:

(1) A majority vote of qualified directors present at a meeting of the board of directors if the qualified directors constitute a quorum; or

(2) A majority vote of a committee consisting of two or more qualified directors appointed by majority vote of qualified directors present at a meeting of the board of directors, regardless of whether such qualified directors constitute a quorum.

(c) If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either (1) that a majority of the board of directors did not consist of qualified directors at the time the determination was made or (2) that the requirements of subsection (a) of this section have not been met.

(d) If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met, and if not, the corporation shall have the burden of proving that the requirements of subsection (a) of this section have been met.

(e) Upon motion by the corporation, the court may appoint a panel of one or more individuals to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met.



21-280 Discontinuance or settlement.

(MBCA 7.45) A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.



21-281 Payment of expenses.

(MBCA 7.46) On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff's reasonable expenses, including attorney's fees, incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2) Order the plaintiff to pay any defendant's reasonable expenses, including attorney's fees, incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3) Order a party to pay an opposing party's reasonable expenses, including attorney's fees, incurred because of the filing of a pleading, motion, or other paper, if it finds that the pleading, motion, or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.



21-282 Applicability to foreign corporations.

(MBCA 7.47) In any derivative proceeding in the right of a foreign corporation, the matters covered by sections 21-275 to 21-282 shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for sections 21-278, 21-280, and 21-281.



21-283 Shareholder action to appoint custodian or receiver.

(MBCA 7.48) (a) The court may appoint one or more persons to be custodians, or, if the corporation is insolvent, to be receivers, of and for a corporation in a proceeding by a shareholder when it is established that:

(1) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered; or

(2) The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered.

(b) The court:

(1) May issue injunctions, appoint a temporary custodian or temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing is held;

(2) Shall hold a full hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a custodian or receiver; and

(3) Has jurisdiction over the corporation and all of its property, wherever located.

(c) The court may appoint an individual or domestic or foreign corporation, authorized to transact business in this state, as a custodian or receiver and may require the custodian or receiver to post bond, with or without sureties, in an amount the court directs.

(d) The court shall describe the powers and duties of the custodian or receiver in its appointing order, which may be amended from time to time. Among other powers:

(1) A custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation; and

(2) A receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court and (ii) may sue and defend in the receiver's own name as receiver in all courts of this state.

(e) The court during a custodianship may redesignate the custodian a receiver, and during a receivership may redesignate the receiver a custodian, if doing so is in the best interests of the corporation.

(f) The court from time to time during the custodianship or receivership may order compensation paid and expense disbursements or reimbursements made to the custodian or receiver from the assets of the corporation or proceeds from the sale of its assets.

(g) In this section, shareholder means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.



21-284 Requirement for and functions of board of directors.

(MBCA 8.01) (a) Except as provided in section 21-274, each corporation must have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of the board of directors of the corporation, and the business and affairs of the corporation shall be managed by or under the direction and subject to the oversight of its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under section 21-274.

(c) In the case of a public corporation, the board's oversight responsibilities include attention to:

(1) Business performance and plans;

(2) Major risks to which the corporation is or may be exposed;

(3) The performance and compensation of senior officers;

(4) Policies and practices to foster the corporation's compliance with law and ethical conduct;

(5) Preparation of the corporation's financial statements;

(6) The effectiveness of the corporation's internal controls;

(7) Arrangements for providing adequate and timely information to directors; and

(8) The composition of the board and its committees, taking into account the important role of independent directors.



21-285 Qualifications of directors.

(MBCA 8.02) (a) The articles of incorporation or bylaws may prescribe qualifications for directors or for nominees for directors. Qualifications must be reasonable as applied to the corporation and must be lawful.

(b) A requirement that is based on a past, current, or prospective action, or expression of an opinion, by a nominee or director that could limit the ability of a nominee or director to discharge his or her duties as a director is not a permissible qualification under this section. Notwithstanding the foregoing, qualifications may include not being or having been subject to specified criminal, civil, or regulatory sanctions or not having been removed as a director by judicial action or for cause.

(c) A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

(d) A qualification for nomination for director prescribed before a person's nomination shall apply to such person at the time of nomination. A qualification for nomination for director prescribed after a person's nomination shall not apply to such person with respect to such nomination.

(e) A qualification for director prescribed before the start of a director's term may apply only at the time an individual becomes a director or may apply during a director's term. A qualification prescribed during a director's term shall not apply to that director before the end of that term.



21-286 Number and election of directors.

(MBCA 8.03) (a) A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

(c) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 21-289.

(d) If a corporation is registered as an investment company under the federal Investment Company Act of 1940, as amended, 15 U.S.C. 80a-l et seq., and, pursuant to section 21-220, has included in its articles of incorporation a provision limiting or eliminating the requirement to hold an annual meeting of the shareholders, the initial directors shall be elected at the first meeting of the shareholders after such provision limiting or eliminating such meeting is included in the articles of incorporation, and thereafter the election of directors by shareholders is not required unless required by such federal act or the rules and regulations under such act or otherwise required by the Nebraska Model Business Corporation Act.



21-287 Election of directors by certain classes of shareholders.

(MBCA 8.04) If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class, or classes, of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.



21-288 Terms of directors generally.

(MBCA 8.05) (a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next or, if their terms are staggered in accordance with section 21-289, at the applicable second or third annual shareholders' meeting following their election, except to the extent a shorter term is specified in the articles of incorporation in the event of a director nominee failing to receive a specified vote for election.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e) Except to the extent otherwise provided in the articles of incorporation, despite the expiration of a director's term, the director continues to serve until the director's successor is elected and qualifies or there is a decrease in the number of directors.



21-289 Staggered terms for directors.

(MBCA 8.06) The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be practicable. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.



21-290 Resignation of directors.

(MBCA 8.07) (a) A director may resign at any time by delivering a written resignation to the board of directors or its chairperson or to the secretary of the corporation.

(b) A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.



21-291 Removal of directors by shareholders.

(MBCA 8.08) (a) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

(c) A director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against removal.

(d) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.



21-292 Removal of directors by judicial proceeding.

(MBCA 8.09) (a) The district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located may remove a director of the corporation from office in a proceeding commenced by or in the right of the corporation if the court finds that (1) the director engaged in fraudulent conduct with respect to the corporation or its shareholders, grossly abused the position of director, or intentionally inflicted harm on the corporation and (2) considering the director's course of conduct and the inadequacy of other available remedies, removal would be in the best interest of the corporation.

(b) A shareholder proceeding on behalf of the corporation under subsection (a) of this section shall comply with all of the requirements of sections 21-275 to 21-282, except subdivision (1) of section 21-276.

(c) The court, in addition to removing the director, may bar the director from reelection for a period prescribed by the court.

(d) Nothing in this section limits the equitable powers of the court to order other relief.



21-293 Vacancy on board.

(MBCA 8.10) (a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The shareholders may fill the vacancy;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders, and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

(c) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection (b) of section 21-290 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



21-294 Compensation of directors.

(MBCA 8.11) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.



21-295 Meetings.

(MBCA 8.20) (a) The board of directors may hold regular or special meetings in or out of this state.

(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



21-296 Action without meeting.

(MBCA 8.21) (a) Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by the Nebraska Model Business Corporation Act to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

(b) Action taken under this section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

(c) A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.



21-297 Notice of meeting.

(MBCA 8.22) (a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.



21-298 Waiver of notice.

(MBCA 8.23) (a) A director may waive any notice required by the Nebraska Model Business Corporation Act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



21-299 Quorum and voting.

(MBCA 8.24) (a) Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in the Nebraska Model Business Corporation Act, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors if the corporation has a fixed board size; or

(2) A majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a) of this section.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless: (1) The director objects at the beginning of the meeting, or promptly upon arrival, to holding it or transacting business at the meeting; (2) the dissent or abstention from the action taken is entered in the minutes of the meeting; or (3) the director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



21-2,100 Committees.

(MBCA 8.25) (a) Unless the Nebraska Model Business Corporation Act or the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee.

(b) Unless the Nebraska Model Business Corporation Act otherwise provides, the creation of a committee and appointment of members to it must be approved by the greater of (1) a majority of all the directors in office when the action is taken or (2) the number of directors required by the articles of incorporation or bylaws to take action under section 21-299.

(c) Sections 21-295 to 21-299 apply both to committees of the board and to their members.

(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under section 21-284.

(e) A committee may not, however:

(1) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors;

(2) Approve or propose to shareholders action that the Nebraska Model Business Corporation Act requires be approved by shareholders;

(3) Fill vacancies on the board of directors or, subject to subsection (g) of this section, on any of its committees; or

(4) Adopt, amend, or repeal bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 21-2,102.

(g) The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.



21-2,101 Submission of matters for shareholder vote.

(MBCA 8.26) A corporation may agree to submit a matter to a vote of its shareholders even if, after approving the matter, the board of directors determines it no longer recommends the matter.



21-2,102 Standards of conduct for directors.

(MBCA 8.30) (a)(1) Each member of the board of directors, when discharging the duties of a director, shall act (i) in good faith and (ii) in a manner the director reasonably believes to be in the best interests of the corporation.

(2) A director may, but need not, in considering the best interests of the corporation, consider, among other things, the effects of any action on employees, suppliers, creditors, and customers of the corporation and communities in which offices or other facilities of the corporation are located.

(b) The members of the board of directors or a committee of the board, when becoming informed in connection with their decisionmaking function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

(c) In discharging board or committee duties, a director shall disclose, or cause to be disclosed, to the other board or committee members information not already known by them but known by the director to be material to the discharge of their decisionmaking or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule.

(d) In discharging board or committee duties, a director who does not have knowledge that makes reliance unwarranted is entitled to rely on the performance by any of the persons specified in subdivision (f)(1) or (f)(3) of this section to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one or more of the board's functions that are delegable under applicable law.

(e) In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by any of the persons specified in subsection (f) of this section.

(f) A director is entitled to rely, in accordance with subsection (d) or (e) of this section, on:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports, or statements provided;

(2) Legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters (i) within the particular person's professional or expert competence or (ii) as to which the particular person merits confidence; or

(3) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.



21-2,103 Standards of liability for directors.

(MBCA 8.31) (a) A director shall not be liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director unless the party asserting liability in a proceeding establishes that:

(1) No defense interposed by the director based on (i) any provision in the articles of incorporation authorized by subdivision (b)(4) or (6) of section 21-220, (ii) the protection afforded by section 21-2,121 for action taken in compliance with section 21-2,122 or 21-2,123, or (iii) the protection afforded by section 21-2,124, precludes liability; and

(2) The challenged conduct consisted or was the result of:

(i) Action not in good faith;

(ii) A decision:

(A) Which the director did not reasonably believe to be in the best interests of the corporation; or

(B) As to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances;

(iii) A lack of objectivity due to the director's familial, financial, or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct:

(A) Which relationship or which domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to the corporation; and

(B) After a reasonable expectation to such effect has been established, the director shall not have established that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation;

(iv) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation or a failure to devote timely attention by making, or causing to be made, appropriate inquiry when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefor; or

(v) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law.

(b) The party seeking to hold the director liable:

(1) For money damages shall also have the burden of establishing that:

(i) Harm to the corporation or its shareholders has been suffered; and

(ii) The harm suffered was proximately caused by the director's challenged conduct;

(2) For other money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, shall also have whatever persuasion burden may be called for to establish that the payment sought is appropriate in the circumstances; or

(3) For other money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, shall also have whatever persuasion burden may be called for to establish that the equitable remedy sought is appropriate in the circumstances.

(c) Nothing contained in this section shall (1) in any instance where fairness is at issue, such as consideration of the fairness of a transaction to the corporation under subdivision (b)(3) of section 21-2,121, alter the burden of proving the fact or lack of fairness otherwise applicable, (2) alter the fact or lack of liability of a director under another section of the Nebraska Model Business Corporation Act, such as the provisions governing the consequences of an unlawful distribution under section 21-2,104 or a transactional interest under section 21-2,121, or (3) affect any rights to which the corporation or a shareholder may be entitled under another statute of this state or the United States.



21-2,104 Directors' liability for unlawful distributions.

(MBCA 8.33) (a) A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to subsection (a) of section 21-252 or subsection (a) of section 21-2,192 is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating subsection (a) of section 21-252 or subsection (a) of section 21-2,192 if the party asserting liability establishes that when taking the action the director did not comply with section 21-2,102.

(b) A director held liable under subsection (a) of this section for an unlawful distribution is entitled to:

(1) Contribution from every other director who could be held liable under subsection (a) of this section for the unlawful distribution; and

(2) Recoupment from each shareholder of the pro rata portion of the amount of the unlawful distribution the shareholder accepted, knowing the distribution was made in violation of subsection (a) of section 21-252 or subsection (a) of section 21-2,192.

(c) A proceeding to enforce:

(1) The liability of a director under subsection (a) of this section is barred unless it is commenced within two years after the date (i) on which the effect of the distribution was measured under subsection (e) or (g) of section 21-252, (ii) as of which the violation of subsection (a) of section 21-252 occurred as the consequence of disregard of a restriction in the articles of incorporation, or (iii) on which the distribution of assets to shareholders under subsection (a) of section 21-2,192 was made; or

(2) Contribution or recoupment under subsection (b) of this section is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under subsection (a) of this section.



21-2,105 Officers.

(MBCA 8.40) (a) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b) The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall assign to one of the officers responsibility for preparing the minutes of the directors' and shareholders' meetings and for maintaining and authenticating the records of the corporation required to be kept under subsections (a) and (e) of section 21-2,221.

(d) The same individual may simultaneously hold more than one office in a corporation.



21-2,106 Functions of officers.

(MBCA 8.41) Each officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with the bylaws, the functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the functions of other officers.



21-2,107 Standards of conduct for officers.

(MBCA 8.42) (a) An officer, when performing in such capacity, has the duty to act:

(1) In good faith;

(2) With the care that a person in a like position would reasonably exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interests of the corporation.

(b) The duty of an officer includes the obligation:

(1) To inform the superior officer to whom, or the board of directors or the committee thereof to which, the officer reports of information about the affairs of the corporation known to the officer, within the scope of the officer's functions, and known to the officer to be material to such superior officer, board, or committee; and

(2) To inform his or her superior officer, or another appropriate person within the corporation, or the board of directors, or a committee thereof, of any actual or probable material violation of law involving the corporation or material breach of duty to the corporation by an officer, employee, or agent of the corporation, that the officer believes has occurred or is likely to occur.

(c) In discharging his or her duties, an officer who does not have knowledge that makes reliance unwarranted is entitled to rely on:

(1) The performance of properly delegated responsibilities by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated; or

(2) Information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented or by legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters (i) within the particular person's professional or expert competence or (ii) as to which the particular person merits confidence.

(d) An officer shall not be liable to the corporation or its shareholders for any decision to take or not to take action or any failure to take any action as an officer if the duties of the office are performed in compliance with this section. Whether an officer who does not comply with this section shall have liability will depend in such instance on applicable law, including those principles of section 21-2,103 that have relevance.



21-2,108 Resignation and removal of officers.

(MBCA 8.43) (a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board or the appointing officer accepts the future effective time, the board or the appointing officer may fill the pending vacancy before the effective time if the board or the appointing officer provides that the successor does not take office until the effective time.

(b) An officer may be removed at any time with or without cause by (1) the board of directors, (2) the officer who appointed such officer, unless the bylaws or the board of directors provide otherwise, or (3) any other officer if authorized by the bylaws or the board of directors.

(c) In this section, appointing officer means the officer, including any successor to that officer, who appointed the officer resigning or being removed.



21-2,109 Contract rights of officers.

(MBCA 8.44) (a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



21-2,110 Subpart definitions.

(MBCA 8.50) In sections 21-2,110 to 21-2,119:

(1) Corporation includes any domestic or foreign predecessor entity of a corporation in a merger.

(2) Director or officer means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, manager, member of a limited liability company, partner, trustee, employee, or agent of another entity or employee benefit plan. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the individual's duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan. Director or officer includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

(3) Liability means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

(4) Official capacity means (i) when used with respect to a director, the office of director in a corporation and (ii) when used with respect to an officer, as contemplated in section 21-2,116, the office in a corporation held by the officer. Official capacity does not include service for any other domestic or foreign corporation or any limited liability company, partnership, joint venture, trust, employee benefit plan, or other entity.

(5) Party means an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding.

(6) Proceeding means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.



21-2,111 Permissible indemnification.

(MBCA 8.51) (a) Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because the individual is a director against liability incurred in the proceeding if:

(1)(i) The director conducted himself or herself in good faith; and

(ii) Reasonably believed:

(A) In the case of conduct in an official capacity, that his or her conduct was in the best interests of the corporation; and

(B) In all other cases, that the director's conduct was at least not opposed to the best interests of the corporation; and

(iii) In the case of any criminal proceeding, the director had no reasonable cause to believe his or her conduct was unlawful; or

(2) The director engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation, as authorized by subdivision (b)(5) of section 21-220.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subdivision (a)(1)(ii)(B) of this section.

(c) The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

(d) Unless ordered by a court under subdivision (a)(3) of section 21-2,114, a corporation may not indemnify a director:

(1) In connection with a proceeding by or in the right of the corporation, except for expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection (a) of this section; or

(2) In connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis of receiving a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity.



21-2,112 Mandatory indemnification.

(MBCA 8.52) A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he or she was a director of the corporation against expenses incurred by the director in connection with the proceeding.



21-2,113 Advance for expenses.

(MBCA 8.53) (a) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors if the director delivers to the corporation a signed written undertaking of the director to repay any funds advanced (1) if the director is not entitled to mandatory indemnification under section 21-2,112 and (2) it is ultimately determined under section 21-2,114 or 21-2,115 that the director is not entitled to indemnification.

(b) The undertaking required by subdivision (a) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c) Authorizations under this section shall be made:

(1) By the board of directors:

(i) If there are two or more qualified directors, by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee consisting solely of two or more qualified directors appointed by such a vote; or

(ii) If there are fewer than two qualified directors, by the vote necessary for action by the board in accordance with subsection (c) of section 21-299, in which authorization directors who are not qualified directors may participate; or

(2) By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization.



21-2,114 Court-ordered indemnification and advance for expenses.

(MBCA 8.54) (a) A director who is a party to a proceeding because he or she is a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall:

(1) Order indemnification if the court determines that the director is entitled to mandatory indemnification under section 21-2,112;

(2) Order indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by subsection (a) of section 21-2,118; or

(3) Order indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable:

(i) To indemnify the director; or

(ii) To advance expenses to the director, even if, in the case of subdivision (a)(3)(i) or (ii) of this section he or she has not met the relevant standard of conduct set forth in subsection (a) of section 21-2,111, failed to comply with section 21-2,113, or was adjudged liable in a proceeding referred to in subdivision (d)(1) or (2) of section 21-2,111, but if the director was adjudged so liable indemnification shall be limited to expenses incurred in connection with the proceeding.

(b) If the court determines that the director is entitled to indemnification under subdivision (a)(1) of this section or to indemnification or advance for expenses under subdivision (a)(2) of this section, it shall also order the corporation to pay the director's expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under subdivision (a)(3) of this section, it may also order the corporation to pay the director's expenses to obtain court-ordered indemnification or advance for expenses.



21-2,115 Determination and authorization of indemnification.

(MBCA 8.55) (a) A corporation may not indemnify a director under section 21-2,111 unless authorized for a specific proceeding after a determination has been made that indemnification is permissible because the director has met the relevant standard of conduct set forth in section 21-2,111.

(b) The determination shall be made:

(1) If there are two or more qualified directors, by the board of directors by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote;

(2) By special legal counsel:

(i) Selected in the manner prescribed in subdivision (1) of this subsection; or

(ii) If there are fewer than two qualified directors, selected by the board of directors, in which selection directors who are not qualified directors may participate; or

(3) By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination.

(c) Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two qualified directors, or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled to select special legal counsel under subdivision (b)(2)(ii) of this section.



21-2,116 Indemnification of officers.

(MBCA 8.56) (a) A corporation may indemnify and advance expenses under sections 21-2,110 to 21-2,119 to an officer of the corporation who is a party to a proceeding because he or she is an officer of the corporation:

(1) To the same extent as a director; and

(2) If he or she is an officer but not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for:

(i) Liability in connection with a proceeding by or in the right of the corporation other than for expenses incurred in connection with the proceeding; or

(ii) Liability arising out of conduct that constitutes:

(A) Receipt by the officer of a financial benefit to which he or she is not entitled;

(B) An intentional infliction of harm on the corporation or the shareholders; or

(C) An intentional violation of criminal law.

(b) The provisions of subdivision (a)(2) of this section shall apply to an officer who is also a director if the basis on which he or she is made a party to the proceeding is an act or omission solely as an officer.

(c) An officer of a corporation who is not a director is entitled to mandatory indemnification under section 21-2,112 and may apply to a court under section 21-2,114 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under such provisions.



21-2,117 Insurance.

(MBCA 8.57) A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, member, partner, trustee, employee, or agent of another domestic or foreign corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by the individual in that capacity or arising from his or her status as a director or officer, whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under sections 21-2,110 to 21-2,119.



21-2,118 Variation by corporate action; application of subchapter.

(MBCA 8.58) (a) A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 21-2,111 or advance funds to pay for or reimburse expenses in accordance with section 21-2,113. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection (c) of section 21-2,113 and in subsection (c) of section 21-2,115. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 21-2,113 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

(b) A right of indemnification or to advances for expenses created by sections 21-2,110 to 21-2,119 or under subsection (a) of this section and in effect at the time of an act or omission shall not be eliminated or impaired with respect to such act or omission by an amendment of the articles of incorporation or bylaws or a resolution of the directors or shareholders, adopted after the occurrence of such act or omission, unless, in the case of a right created under subsection (a) of this section, the provision creating such right and in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such act or omission has occurred.

(c) Any provision pursuant to subsection (a) of this section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party existing at the time the merger takes effect shall be governed by subdivision (a)(4) of section 21-2,167.

(d) Subject to subsection (b) of this section, a corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to sections 21-2,110 to 21-2,119.

(e) Sections 21-2,110 to 21-2,119 do not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with appearing as a witness in a proceeding at a time when he or she is not a party.

(f) Sections 21-2,110 to 21-2,119 do not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent.



21-2,119 Exclusivity of subpart.

(MBCA 8.59) A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by sections 21-2,110 to 21-2,119.



21-2,120 Subpart definitions.

(MBCA 8.60) In sections 21-2,120 to 21-2,123:

(1) Director's conflicting interest transaction means a transaction effected or proposed to be effected by the corporation or by an entity controlled by the corporation:

(i) To which, at the relevant time, the director is a party;

(ii) Respecting which, at the relevant time, the director had knowledge and a material financial interest known to the director; or

(iii) Respecting which, at the relevant time, the director knew that a related person was a party or had a material financial interest.

(2) Control, including the term controlled by, means (i) having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract, or otherwise, or (ii) being subject to a majority of the risk of loss from the entity's activities or entitled to receive a majority of the entity's residual returns.

(3) Relevant time means (i) the time at which directors' action respecting the transaction is taken in compliance with section 21-2,122, or (ii) if the transaction is not brought before the board of directors of the corporation, or its committee, for action under section 21-2,122, at the time the corporation, or an entity controlled by the corporation, becomes legally obligated to consummate the transaction.

(4) Material financial interest means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director's judgment when participating in action on the authorization of the transaction.

(5) Related person means:

(i) The individual's spouse;

(ii) A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half-sibling, aunt, uncle, niece, or nephew, or spouse of any thereof, of the individual or of the individual's spouse;

(iii) A natural person living in the same home as the individual;

(iv) An entity, other than the corporation or an entity controlled by the corporation, controlled by the individual or any person specified in subdivisions (5)(i) through (iii) of this section;

(v) A domestic or foreign (A) business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the individual is a director, (B) unincorporated entity of which the individual is a general partner or a member of the governing body, or (C) individual, trust, or estate for whom or of which the individual is a trustee, guardian, personal representative, or like fiduciary; or

(vi) A person that is, or an entity that is controlled by, an employer of the individual.

(6) Fair to the corporation means, for purposes of subdivision (b)(3) of section 21-2,121, that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was (i) fair in terms of the director's dealings with the corporation and (ii) comparable to what might have been obtainable in an arm's length transaction, given the consideration paid or received by the corporation.

(7) Required disclosure means disclosure of (i) the existence and nature of the director's conflicting interest and (ii) all facts known to the director respecting the subject matter of the transaction that a director free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.



21-2,121 Judicial action.

(MBCA 8.61) (a) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation on the ground that the director has an interest respecting the transaction if it is not a director's conflicting interest transaction.

(b) A director's conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation on the ground that the director has an interest respecting the transaction if:

(1) Directors' action respecting the transaction was taken in compliance with section 21-2,122 at any time;

(2) Shareholders' action respecting the transaction was taken in compliance with section 21-2,123 at any time; or

(3) The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.



21-2,122 Directors' action.

(MBCA 8.62) (a) Directors' action respecting a director's conflicting interest transaction is effective for purposes of subdivision (b)(1) of section 21-2,121 if the transaction has been authorized by the affirmative vote of a majority, but no fewer than two, of the qualified directors who voted on the transaction after required disclosure by the conflicted director of information not already known by such qualified directors or after modified disclosure in compliance with subsection (b) of this section if:

(1) The qualified directors have deliberated and voted outside the presence of and without the participation by any other director; and

(2) When the action has been taken by a committee, all members of the committee were qualified directors and either (i) the committee was composed of all the qualified directors on the board of directors or (ii) the members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) Notwithstanding subsection (a) of this section, when a transaction is a director's conflicting interest transaction only because a related person described in subdivision (5)(v) or (vi) of section 21-2,120 is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule if the conflicted director discloses to the qualified directors voting on the transaction:

(1) All information required to be disclosed that is not so violative;

(2) The existence and nature of the director's conflicting interest; and

(3) The nature of the conflicted director's duty not to disclose the confidential information.

(c) A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section.

(d) Where directors' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws, or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee in which action directors who are not qualified directors may participate.



21-2,123 Shareholders' action.

(MBCA 8.63) (a) Shareholders' action respecting a director's conflicting interest transaction is effective for purposes of subdivision (b)(2) of section 21-2,121 if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after (1) notice to shareholders describing the action to be taken respecting the transaction, (2) provision to the corporation of the information referred to in subsection (b) of this section, and (3) communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure to the extent the information is not known by them. In the case of shareholders' action at a meeting, the shareholders entitled to vote shall be determined as of the record date for notice of the meeting.

(b) A director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary or other officer or agent of the corporation authorized to count votes, in writing, of the number of shares that the director knows are not qualified shares under subsection (c) of this section and the identity of the holders of those shares.

(c) For purposes of this section: (1) Holder means and held by refers to shares held by a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner; and (2) qualified shares means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to count votes either knows, or under subsection (b) of this section is notified, are held by (i) a director who has a conflicting interest respecting the transaction or (ii) a related person of the director, excluding a person described in subdivision (5)(vi) of section 21-2,120.

(d) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this section. Subject to subsection (e) of this section, shareholders' action that otherwise complies with this section is not affected by the presence of holders, or by the voting, of shares that are not qualified shares.

(e) If a shareholders' vote does not comply with subsection (a) of this section solely because of a director's failure to comply with subsection (b) of this section and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director and may give such effect, if any, to the shareholders' vote as the court considers appropriate in the circumstances.

(f) When shareholders' action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation or the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders in which action shares that are not qualified shares may participate.



21-2,124 Business opportunities.

(MBCA 8.70) (a) If a director or officer pursues or takes advantage of a business opportunity, directly, or indirectly through or on behalf of another person, that action may not be the subject of equitable relief or give rise to an award of damages or other sanctions against the director, officer, or other person in a proceeding by or in the right of the corporation on the ground that the opportunity should have first been offered to the corporation if:

(1) Before the director, officer, or other person becomes legally obligated respecting the opportunity, the director or officer brings it to the attention of the corporation and either:

(i) Action by qualified directors disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in section 21-2,122; or

(ii) Shareholders' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in section 21-2,123; in either case as if the decision being made concerned a director's conflicting interest transaction, except that, rather than making required disclosure as defined in section 21-2,120, the director or officer shall have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity known to the director or officer; or

(2) The duty to offer the corporation the business opportunity has been limited or eliminated pursuant to a provision of the articles of incorporation adopted, and where required, made effective by action of qualified directors, in accordance with subdivision (b)(6) of section 21-220.

(b) In any proceeding seeking equitable relief or other remedies based upon an alleged improper pursuit or taking advantage of a business opportunity by a director or officer, directly, or indirectly through or on behalf of another person, the fact that the director or officer did not employ the procedure described in subdivision (a)(1)(i) or (ii) of this section before pursuing or taking advantage of the opportunity shall not create an implication that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director or officer breached a duty to the corporation in the circumstances.



21-2,125 Excluded transactions.

(MBCA 9.01) Sections 21-2,125 to 21-2,149 may not be used to effect a transaction that converts an insurance company organized on the mutual principle to one organized on a stock-share basis.



21-2,126 Required approvals.

(MBCA 9.02) (a) If a domestic or foreign business corporation or eligible entity may not be a party to a merger without the approval of the Attorney General, the Department of Banking and Finance, the Department of Insurance, or the Public Service Commission, the corporation or eligible entity shall not be a party to a transaction under sections 21-2,125 to 21-2,149 without the prior approval of that agency.

(b) Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity shall not, by any transaction under sections 21-2,125 to 21-2,149, be diverted from the objects for which it was donated, granted, or devised unless and until the eligible entity obtains an order of the court specifying the disposition of the property to the extent required by and pursuant to cy pres or other nondiversion law of this state.



21-2,127 Domestication.

(MBCA 9.20) (a) A foreign business corporation may become a domestic business corporation only if the domestication is permitted by the organic law of the foreign corporation.

(b) A domestic business corporation may become a foreign business corporation if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved by the adoption by the corporation of a plan of domestication in the manner provided in sections 21-2,127 to 21-2,132.

(c) The plan of domestication must include:

(1) A statement of the jurisdiction in which the corporation is to be domesticated;

(2) The terms and conditions of the domestication;

(3) The manner and basis of reclassifying the shares of the corporation following its domestication into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing; and

(4) Any desired amendments to the articles of incorporation of the corporation following its domestication.

(d) The plan of domestication may also include a provision that the plan may be amended prior to filing the document required by the laws of this state or the other jurisdiction to consummate the domestication, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash, or other property to be received by the shareholders under the plan;

(2) The articles of incorporation as they will be in effect immediately following the domestication, except for changes permitted by section 21-2,154 or by comparable provisions of the laws of the other jurisdiction; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

(e) Terms of a plan of domestication may be made dependent upon facts objectively ascertainable outside the plan in accordance with subsection (k) of section 21-203.

(f) If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2017, contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.



21-2,128 Action on a plan of domestication.

(MBCA 9.21) In the case of a domestication of a domestic business corporation in a foreign jurisdiction:

(1) The plan of domestication must be adopted by the board of directors.

(2) After adopting the plan of domestication, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan unless (i) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or (ii) section 21-2,101 applies. If subdivision (2)(i) or (ii) of this section applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of domestication to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the domestication.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3) of this section, requires a greater vote or a greater number of votes to be present, approval of the plan of domestication requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists, and if any class or series of shares is entitled to vote as a separate group on the plan, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the domestication by that voting group exists.

(6) Subject to subdivision (7) of this section, separate voting by voting groups is required by each class or series of shares that:

(i) Are to be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing;

(ii) Are entitled to vote as a separate group on a provision of the plan that constitutes a proposed amendment to articles of incorporation of the corporation following its domestication that requires action by separate voting groups under section 21-2,153; or

(iii) Is entitled under the articles of incorporation to vote as a voting group to approve an amendment of the articles.

(7) The articles of incorporation may expressly limit or eliminate the separate voting rights provided in subdivision (6)(i) of this section.

(8) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2017, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.



21-2,129 Articles of domestication.

(MBCA 9.22) (a) After the domestication of a foreign business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of domestication shall be signed by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of section 21-230;

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and the date the corporation was incorporated in that jurisdiction; and

(3) A statement that the domestication of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication in this state.

(b) The articles of domestication shall either contain all of the provisions that subsection (a) of section 21-220 requires to be set forth in articles of incorporation and any other desired provisions that subsection (b) of section 21-220 permits to be included in articles of incorporation or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

(c) The articles of domestication shall be delivered to the Secretary of State for filing, and shall take effect at the effective time provided in section 21-206. Within ten business days after the articles of domestication take effect, a foreign business corporation becoming a domestic business corporation shall send written notice of domestication to the last-known address of any holder of a security interest in collateral of such foreign business corporation.

(d) If the foreign corporation is authorized to transact business in this state under sections 21-2,203 to 21-2,220, its certificate of authority shall be canceled automatically on the effective date of its domestication.



21-2,130 Surrender of charter upon domestication.

(MBCA 9.23) (a) Whenever a domestic business corporation has adopted and approved, in the manner required by sections 21-2,127 to 21-2,132, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction;

(3) A statement that the domestication was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by the Nebraska Model Business Corporation Act and the articles of incorporation; and

(4) The corporation's new jurisdiction of incorporation.

(b) The articles of charter surrender shall be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender shall take effect at the effective time provided in section 21-206. Within ten business days after the articles of charter surrender take effect, a domestic business corporation becoming domesticated in a foreign jurisdiction shall send written notice of charter surrender to the last-known address of any holder of a security interest in collateral of such domestic business corporation.



21-2,131 Effect of domestication.

(MBCA 9.24) (a) When a domestication becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred;

(4) The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of a foreign corporation domesticating in this state;

(5) The shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities, or into cash or other property in accordance with the terms of the domestication, and the shareholders are entitled only to the rights provided by those terms and to any appraisal rights they may have under the organic law of the domesticating corporation; and

(6) The corporation is deemed to:

(i) Be incorporated under and subject to the organic law of the domesticated corporation for all purposes;

(ii) Be the same corporation without interruption as the domesticating corporation; and

(iii) Have been incorporated on the date the domesticating corporation was originally incorporated.

(b) When a domestication of a domestic business corporation in a foreign jurisdiction becomes effective, the foreign business corporation is deemed to agree that it will promptly pay the amount, if any, to which such shareholders are entitled under sections 21-2,171 to 21-2,183.

(c) The owner liability of a shareholder in a foreign corporation that is domesticated in this state shall be as follows:

(1) The domestication does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication;

(2) The shareholder shall not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication;

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (1) of this subsection, as if the domestication had not occurred; and

(4) The shareholder shall have whatever rights of contribution from other shareholders are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by subdivision (1) of this subsection, if the domestication had not occurred.

(d) A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the corporation as a result of its domestication in this state shall have owner liability only for those debts, obligations, or liabilities of the corporation that arise after the effective time of the articles of domestication.



21-2,132 Abandonment of a domestication.

(MBCA 9.25) (a) Unless otherwise provided in a plan of domestication of a domestic business corporation, after the plan has been adopted and approved as required by sections 21-2,127 to 21-2,132, and at any time before the domestication has become effective, it may be abandoned by the board of directors without action by the shareholders.

(b) If a domestication is abandoned under subsection (a) of this section after articles of charter surrender have been filed with the Secretary of State but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this section, signed by an officer or other duly authorized representative, shall be delivered to the Secretary of State for filing prior to the effective date of the domestication. The statement shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

(c) If the domestication of a foreign business corporation in this state is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the Secretary of State, a statement that the domestication has been abandoned, signed by an officer or other duly authorized representative, shall be delivered to the Secretary of State for filing. The statement shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.



21-2,133 Nonprofit conversion.

(MBCA 9.30) (a) A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion.

(b) A domestic business corporation may become a foreign nonprofit corporation if the nonprofit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of nonprofit conversion, the foreign nonprofit conversion shall be approved by the adoption by the domestic business corporation of a plan of nonprofit conversion in the manner provided in sections 21-2,133 to 21-2,138.

(c) The plan of nonprofit conversion must include:

(1) The terms and conditions of the conversion;

(2) The manner and basis of reclassifying the shares of the corporation following its conversion into memberships, if any, or securities, obligations, rights to acquire memberships or securities, cash, other property, or any combination of the foregoing;

(3) Any desired amendments to the articles of incorporation of the corporation following its conversion; and

(4) If the domestic business corporation is to be converted to a foreign nonprofit corporation, a statement of the jurisdiction in which the corporation will be incorporated after the conversion.

(d) The plan of nonprofit conversion may also include a provision that the plan may be amended prior to filing articles of nonprofit conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change:

(1) The amount or kind of memberships or securities, obligations, rights to acquire memberships or securities, cash, or other property to be received by the shareholders under the plan;

(2) The articles of incorporation as they will be in effect immediately following the conversion, except for changes permitted by section 21-2,154; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

(e) Terms of a plan of nonprofit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with subsection (k) of section 21-203.

(f) If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2017, contains a provision applying to a merger of the corporation and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended subsequent to that date.



21-2,134 Action on a plan of nonprofit conversion.

(MBCA 9.31) In the case of a conversion of a domestic business corporation to a domestic or foreign nonprofit corporation:

(1) The plan of nonprofit conversion must be adopted by the board of directors.

(2) After adopting the plan of nonprofit conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless (i) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or (ii) section 21-2,101 applies. If subdivision (2)(i) or (ii) of this section applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of nonprofit conversion to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder of the meeting of shareholders at which the plan of nonprofit conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the nonprofit conversion.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3) of this section, requires a greater vote or a greater number of votes to be present, approval of the plan of nonprofit conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the nonprofit conversion by that voting group exists.

(6) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2017, applies to a merger, other than a provision that eliminates or limits voting or appraisal rights, and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended subsequent to that date.



21-2,135 Articles of nonprofit conversion.

(MBCA 9.32) (a) After a plan of nonprofit conversion providing for the conversion of a domestic business corporation to a domestic nonprofit corporation has been adopted and approved as required by the Nebraska Model Business Corporation Act, articles of nonprofit conversion shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of nonprofit conversion and if that name does not satisfy the requirements of the Nebraska Nonprofit Corporation Act, or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of the Nebraska Nonprofit Corporation Act; and

(2) A statement that the plan of nonprofit conversion was duly approved by the shareholders in the manner required by the Nebraska Model Business Corporation Act and the articles of incorporation.

(b) The articles of nonprofit conversion shall either contain all of the provisions that the Nebraska Nonprofit Corporation Act requires to be set forth in articles of incorporation of a domestic nonprofit corporation and any other desired provisions permitted by the Nebraska Nonprofit Corporation Act or shall have attached articles of incorporation that satisfy the requirements of the Nebraska Nonprofit Corporation Act. In either case, provisions that would not be required to be included in restated articles of incorporation of a domestic nonprofit corporation may be omitted.

(c) The articles of nonprofit conversion shall be delivered to the Secretary of State for filing and shall take effect at the effective time provided in section 21-206. Within ten business days after the articles of nonprofit conversion take effect, a domestic business corporation converting into a domestic nonprofit corporation shall send written notice of conversion to the last-known address of any holder of a security interest in collateral of such domestic business corporation.



21-2,136 Surrender of charter upon foreign nonprofit conversion.

(MBCA 9.33) (a) Whenever a domestic business corporation has adopted and approved, in the manner required by sections 21-2,133 to 21-2,138, a plan of nonprofit conversion providing for the corporation to be converted to a foreign nonprofit corporation, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign nonprofit corporation;

(3) A statement that the foreign nonprofit conversion was duly approved by the shareholders in the manner required by the Nebraska Model Business Corporation Act and the articles of incorporation; and

(4) The corporation's new jurisdiction of incorporation.

(b) The articles of charter surrender shall be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender shall take effect on the effective time provided in section 21-206.



21-2,137 Effect of nonprofit conversion.

(MBCA 9.34) (a) When a conversion of a domestic business corporation to a domestic nonprofit corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred;

(4) The articles of incorporation of the domestic or foreign nonprofit corporation become effective;

(5) The shares of the corporation are reclassified into memberships, securities, obligations, rights to acquire memberships or securities, or into cash or other property in accordance with the plan of conversion, and the shareholders are entitled only to the rights provided in the plan of nonprofit conversion or to any rights they may have under sections 21-2,171 to 21-2,183; and

(6) The corporation is deemed to:

(i) Be a domestic nonprofit corporation for all purposes;

(ii) Be the same corporation without interruption as the corporation that existed prior to the conversion; and

(iii) Have been incorporated on the date that it was originally incorporated as a domestic business corporation.

(b) When a conversion of a domestic business corporation to a foreign nonprofit corporation becomes effective, the foreign nonprofit corporation is deemed to agree that it will promptly pay the amount, if any, to which such shareholders are entitled under sections 21-2,171 to 21-2,183.

(c) The owner liability of a shareholder in a domestic business corporation that converts to a domestic nonprofit corporation shall be as follows:

(1) The conversion does not discharge any owner liability of the shareholder as a shareholder of the business corporation to the extent any such owner liability arose before the effective time of the articles of nonprofit conversion;

(2) The shareholder shall not have owner liability for any debt, obligation, or liability of the nonprofit corporation that arises after the effective time of the articles of nonprofit conversion;

(3) The laws of this state shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (1) of this subsection as if the conversion had not occurred and the nonprofit corporation was still a business corporation; and

(4) The shareholder shall have whatever rights of contribution from other shareholders that are provided by the laws of this state with respect to any owner liability preserved by subdivision (1) of this subsection as if the conversion had not occurred and the nonprofit corporation were still a business corporation.

(d) A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the nonprofit corporation shall have owner liability only for those debts, obligations, or liabilities of the nonprofit corporation that arise after the effective time of the articles of nonprofit conversion.



21-2,138 Abandonment of a nonprofit conversion.

(MBCA 9.35) (a) Unless otherwise provided in a plan of nonprofit conversion of a domestic business corporation, after the plan has been adopted and approved as required by sections 21-2,133 to 21-2,138, and at any time before the nonprofit conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

(b) If a nonprofit conversion is abandoned under subsection (a) of this section after articles of nonprofit conversion or articles of charter surrender have been filed with the Secretary of State but before the nonprofit conversion has become effective, a statement that the nonprofit conversion has been abandoned in accordance with this section, signed by an officer or other duly authorized representative, shall be delivered to the Secretary of State for filing prior to the effective date of the nonprofit conversion. The statement shall take effect upon filing and the nonprofit conversion shall be deemed abandoned and shall not become effective.



21-2,139 Foreign nonprofit domestication and conversion.

(MBCA 9.40) A foreign nonprofit corporation may become a domestic business corporation if the domestication and conversion is permitted by the organic law of the foreign nonprofit corporation.



21-2,140 Articles of domestication and conversion.

(MBCA 9.41) (a) After the conversion of a foreign nonprofit corporation to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of domestication and conversion shall be signed by any officer or other duly authorized representative. The articles shall set forth:

(1) The name of the corporation immediately before the filing of the articles of domestication and conversion and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication and conversion, a name that satisfies the requirements of section 21-230;

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and conversion and the date the corporation was incorporated in that jurisdiction; and

(3) A statement that the domestication and conversion of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication and conversion in this state.

(b) The articles of domestication and conversion shall either contain all of the provisions that subsection (a) of section 21-220 requires to be set forth in articles of incorporation and any other desired provisions that subsection (b) of section 21-220 permits to be included in articles of incorporation or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

(c) The articles of domestication and conversion shall be delivered to the Secretary of State for filing and shall take effect at the effective time provided in section 21-206. Within ten business days after the articles of domestication and conversion take effect, a foreign nonprofit corporation converting into a domestic business corporation shall send written notice of domestication and conversion to the last-known address of any holder of a security interest in collateral of such foreign nonprofit corporation.

(d) If the foreign nonprofit corporation is authorized to transact business in this state under the foreign qualification provision of the Nebraska Nonprofit Corporation Act, its certificate of authority shall be canceled automatically on the effective date of its domestication and conversion.



21-2,141 Effect of foreign nonprofit domestication and conversion.

(MBCA 9.42) (a) When a domestication and conversion of a foreign nonprofit corporation to a domestic business corporation becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) The liabilities of the corporation remain the liabilities of the corporation;

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication and conversion had not occurred;

(4) The articles of domestication and conversion, or the articles of incorporation attached to the articles of domestication and conversion, constitute the articles of incorporation of the corporation;

(5) Shares, other securities, obligations, rights to acquire shares or other securities of the corporation, or cash or other property shall be issued or paid as provided pursuant to the laws of the foreign jurisdiction so long as at least one share is outstanding immediately after the effective time; and

(6) The corporation is deemed to:

(i) Be a domestic corporation for all purposes;

(ii) Be the same corporation without interruption as the foreign nonprofit corporation; and

(iii) Have been incorporated on the date the foreign nonprofit corporation was originally incorporated.

(b) The owner liability of a member of a foreign nonprofit corporation that domesticates and converts to a domestic business corporation shall be as follows:

(1) The domestication and conversion does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication and conversion;

(2) The member shall not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication and conversion;

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (1) of this subsection as if the domestication and conversion had not occurred; and

(4) The member shall have whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by subdivision (1) of this subsection as if the domestication and conversion had not occurred.

(c) A member of a foreign nonprofit corporation who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the corporation as a result of its domestication and conversion in this state shall have owner liability only for those debts, obligations, or liabilities of the corporation that arise after the effective time of the articles of domestication and conversion.



21-2,142 Abandonment of a foreign nonprofit domestication and conversion.

(MBCA 9.43) If the domestication and conversion of a foreign nonprofit corporation to a domestic business corporation is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication and conversion have been filed with the Secretary of State, a statement that the domestication and conversion has been abandoned, signed by an officer or other duly authorized representative, shall be delivered to the Secretary of State for filing. The statement shall take effect upon filing and the domestication and conversion shall be deemed abandoned and shall not become effective.



21-2,143 Entity conversion authorized; definitions.

(MBCA 9.50) (a) A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion.

(b) A domestic business corporation may become a foreign unincorporated entity if the entity conversion is permitted by the laws of the foreign jurisdiction.

(c) A domestic unincorporated entity may become a domestic business corporation. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion shall be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion shall be adopted and approved, the entity conversion effectuated, and appraisal rights exercised in accordance with the procedures in sections 21-2,143 to 21-2,149 and sections 21-2,171 to 21-2,183. Without limiting the provisions of this subsection, a domestic unincorporated entity whose organic law does not provide procedures for the approval of an entity conversion shall be subject to subsection (e) of this section and subdivision (7) of section 21-2,145. For purposes of applying sections 21-2,143 to 21-2,149 and 21-2,171 to 21-2,183:

(1) The unincorporated entity, its interest holders, interests, and organic documents taken together, shall be deemed to be a domestic business corporation, shareholders, shares, and articles of incorporation, respectively and vice versa, as the context may require; and

(2) If the business and affairs of the unincorporated entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(d) A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction.

(e) If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2017, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is amended subsequent to that date.

(f) As used in sections 21-2,143 to 21-2,149:

(1) Converting entity means the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation; and

(2) Surviving entity means the corporation or unincorporated entity that is in existence immediately after consummation of an entity conversion pursuant to sections 21-2,143 to 21-2,149.



21-2,144 Plan of entity conversion.

(MBCA 9.51) (a) A plan of entity conversion must include:

(1) A statement of the type of other entity the surviving entity will be and, if it will be a foreign other entity, its jurisdiction of organization;

(2) The terms and conditions of the conversion;

(3) The manner and basis of converting the shares of the domestic business corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, cash, other property, or any combination of the foregoing; and

(4) The full text, as they will be in effect immediately after consummation of the conversion, of the organic documents of the surviving entity.

(b) The plan of entity conversion may also include a provision that the plan may be amended prior to filing articles of entity conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities, or interests, cash, or other property to be received under the plan by the shareholders;

(2) The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to section 21-2,154; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

(c) Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with subsection (k) of section 21-203.



21-2,145 Action on a plan of entity conversion.

(MBCA 9.52) In the case of an entity conversion of a domestic business corporation to a domestic or foreign unincorporated entity:

(1) The plan of entity conversion must be adopted by the board of directors.

(2) After adopting the plan of entity conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan unless (i) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or (ii) section 21-2,101 applies. If subdivision (2)(i) or (ii) of this section applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3) of this section, requires a greater vote or a greater number of votes to be present, approval of the plan of entity conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the conversion by that voting group exists.

(6) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2017, applies to a merger of the corporation, other than a provision that limits or eliminates voting or appraisal rights, and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is subsequently amended.

(7) If as a result of the conversion one or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the signing, by each such shareholder, of a separate written consent to become subject to such owner liability.



21-2,146 Articles of entity conversion.

(MBCA 9.53) (a) After the conversion of a domestic business corporation to a domestic unincorporated entity has been adopted and approved as required by the Nebraska Model Business Corporation Act, articles of entity conversion shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which shall be a name that satisfies the organic law of the surviving entity;

(2) State the type of unincorporated entity that the surviving entity will be;

(3) Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by the act and the articles of incorporation; and

(4) If the surviving entity is a filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted or have attached a public organic document; except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.

(b) After the conversion of a domestic unincorporated entity to a domestic business corporation has been adopted and approved as required by the organic law of the unincorporated entity, articles of entity conversion shall be signed on behalf of the unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed which shall be a name that satisfies the requirements of section 21-230;

(2) Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the unincorporated entity; and

(3) Either contain all of the provisions that subsection (a) of section 21-220 requires to be set forth in articles of incorporation and any other desired provisions that subsection (b) of section 21-220 permits to be included in articles of incorporation or have attached articles of incorporation; except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.

(c) After the conversion of a foreign unincorporated entity to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion shall be signed on behalf of the foreign unincorporated entity by any officer or other duly authorized representative. The articles shall:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed which shall be a name that satisfies the requirements of section 21-230;

(2) Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction;

(3) Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law; and

(4) Either contain all of the provisions that subsection (a) of section 21-220 requires to be set forth in articles of incorporation and any other desired provisions that subsection (b) of section 21-220 permits to be included in articles of incorporation or have attached articles of incorporation; except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.

(d) The articles of entity conversion shall be delivered to the Secretary of State for filing and shall take effect at the effective time provided in section 21-206. Within ten business days after the articles of entity conversion take effect, the converting entity shall send written notice of conversion to the last-known address of any holder of a security interest in collateral of the converting entity. Articles of entity conversion under subsection (a) or (b) of this section may be combined with any required conversion filing under the organic law of the domestic unincorporated entity if the combined filing satisfies the requirements of both this section and the other organic law.

(e) If the converting entity is a foreign unincorporated entity that is authorized to transact business in this state under a provision of law similar to sections 21-2,203 to 21-2,220, its certificate of authority or other type of foreign qualification shall be canceled automatically on the effective date of its conversion.



21-2,147 Surrender of charter upon conversion.

(MBCA 9.54) (a) Whenever a domestic business corporation has adopted and approved, in the manner required by sections 21-2,143 to 21-2,149, a plan of entity conversion providing for the corporation to be converted to a foreign unincorporated entity, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth:

(1) The name of the corporation;

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity;

(3) A statement that the conversion was duly approved by the shareholders in the manner required by the Nebraska Model Business Corporation Act and the articles of incorporation;

(4) The jurisdiction under the laws of which the surviving entity will be organized; and

(5) If the surviving entity will be a nonfiling entity, the address of its executive office immediately after the conversion.

(b) The articles of charter surrender shall be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender shall take effect on the effective time provided in section 21-206.



21-2,148 Effect of entity conversion.

(MBCA 9.55) (a) When a conversion under sections 21-2,143 to 21-2,149 becomes effective:

(1) The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment;

(2) The liabilities of the converting entity remain the liabilities of the surviving entity;

(3) An action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred;

(4) In the case of a surviving entity that is a filing entity, its articles of incorporation or public organic document and its private organic document become effective;

(5) In the case of a surviving entity that is a nonfiling entity, its private organic document becomes effective;

(6) The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests, or other securities, or into cash or other property in accordance with the plan of conversion, and the shareholders or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights they may have under the organic law of the converting entity; and

(7) The surviving entity is deemed to:

(i) Be incorporated or organized under and subject to the organic law of the converting entity for all purposes;

(ii) Be the same corporation or unincorporated entity without interruption as the converting entity; and

(iii) Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized.

(b) When a conversion of a domestic business corporation to a foreign other entity becomes effective, the surviving entity is deemed to agree that it will promptly pay the amount, if any, to which such shareholders are entitled under sections 21-2,171 to 21-2,183.

(c) A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the surviving entity shall be personally liable only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

(d) The owner liability of an interest holder in an unincorporated entity that converts to a domestic business corporation shall be as follows:

(1) The conversion does not discharge any owner liability under the organic law of the unincorporated entity to the extent any such owner liability arose before the effective time of the articles of entity conversion;

(2) The interest holder shall not have owner liability under the organic law of the unincorporated entity for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of entity conversion;

(3) The provisions of the organic law of the unincorporated entity shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (1) of this subsection as if the conversion had not occurred; and

(4) The interest holder shall have whatever rights of contribution from other interest holders that are provided by the organic law of the unincorporated entity with respect to any owner liability preserved by subdivision (1) of this subsection as if the conversion had not occurred.



21-2,149 Abandonment of an entity conversion.

(MBCA 9.56) (a) Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by sections 21-2,143 to 21-2,149 and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

(b) If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the Secretary of State but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this section, signed by an officer or other duly authorized representative, shall be delivered to the Secretary of State for filing prior to the effective date of the entity conversion. Upon filing, the statement shall take effect and the entity conversion shall be deemed abandoned and shall not become effective.



21-2,150 Authority to amend.

(MBCA 10.01) (a) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation as of the effective date of the amendment or to delete a provision that is not required to be contained in the articles of incorporation.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.



21-2,151 Amendment before issuance of shares.

(MBCA 10.02) If a corporation has not yet issued shares, its board of directors or its incorporators if it has no board of directors may adopt one or more amendments to the corporation's articles of incorporation.



21-2,152 Amendment by board of directors and shareholders.

(MBCA 10.03) If a corporation has issued shares, an amendment to the articles of incorporation shall be adopted in the following manner:

(1) The proposed amendment must be adopted by the board of directors.

(2) Except as provided in sections 21-2,154, 21-2,156, and 21-2,157, after adopting the proposed amendment the board of directors must submit the amendment to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the amendment unless (i) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or (ii) section 21-2,101 applies. If subdivision (2)(i) or (ii) of this section applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the amendment to the shareholders on any basis.

(4) If the amendment is required to be approved by the shareholders and the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to subdivision (3) of this section, requires a greater vote or a greater number of shares to be present, approval of the amendment requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the amendment exists, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in subsection (c) of section 21-2,153, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the amendment by that voting group exists.



21-2,153 Voting on amendments by voting groups.

(MBCA 10.04) (a) If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by the Nebraska Model Business Corporation Act, on a proposed amendment to the articles of incorporation if the amendment would:

(1) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(2) Effect an exchange or reclassification or create the right of exchange of all or part of the shares of another class into shares of the class;

(3) Change the rights, preferences, or limitations of all or part of the shares of the class;

(4) Change the shares of all or part of the class into a different number of shares of the same class;

(5) Create a new class of shares having rights or preferences with respect to distributions that are prior or superior to the shares of the class;

(6) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions that are prior or superior to the shares of the class;

(7) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(8) Cancel or otherwise affect rights to distributions that have accumulated but not yet been authorized on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (a) of this section, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles the holders of two or more classes or series of shares to vote as separate voting groups under this section would affect those two or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment unless otherwise provided in the articles of incorporation or required by the board of directors.

(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.



21-2,154 Amendment by board of directors.

(MBCA 10.05) Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(4) If the corporation has only one class of shares outstanding:

(i) To change each issued and unissued authorized share of the class into a greater number of whole shares of that class; or

(ii) To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend;

(5) To change the corporate name by substituting the word corporation, incorporated, company, limited, or the abbreviation corp., inc., co., or ltd., for a similar word or abbreviation in the name or by adding, deleting, or changing a geographical attribution for the name;

(6) To reflect a reduction in authorized shares, as a result of the operation of subsection (b) of section 21-251, when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares;

(7) To delete a class of shares from the articles of incorporation, as a result of the operation of subsection (b) of section 21-251, when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares; or

(8) To make any change expressly permitted by subsection (a) or (b) of section 21-238 to be made without shareholder approval.



21-2,155 Articles of amendment.

(MBCA 10.06) After an amendment to the articles of incorporation has been adopted and approved in the manner required by the Nebraska Model Business Corporation Act and by the articles of incorporation, the corporation shall deliver to the Secretary of State, for filing, articles of amendment, which shall set forth:

(1) The name of the corporation;

(2) The text of each amendment adopted, or the information required by subdivision (k)(5) of section 21-203;

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be made dependent upon facts objectively ascertainable outside the articles of amendment in accordance with subdivision (k)(5) of section 21-203;

(4) The date of each amendment's adoption; and

(5) If an amendment:

(i) Was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required;

(ii) Required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by the act and by the articles of incorporation; or

(iii) Is being filed pursuant to subdivision (k)(5) of section 21-203, a statement to that effect.



21-2,156 Restated articles of incorporation.

(MBCA 10.07) (a) A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate all amendments into a single document.

(b) If the restated articles include one or more new amendments that require shareholder approval, the amendments must be adopted and approved as provided in section 21-2,152.

(c) A corporation that restates its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate which states that the restated articles consolidate all amendments into a single document and, if a new amendment is included in the restated articles, also includes the statements required under section 21-2,155.

(d) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments thereto.

(e) The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required by subsection (c) of this section.



21-2,157 Amendment pursuant to reorganization.

(MBCA 10.08) (a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

(b) The individual or individuals designated by the court shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



21-2,158 Effect of amendment.

(MBCA 10.09) An amendment to the articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.



21-2,159 Amendment by board of directors or shareholders.

(MBCA 10.20) (a) A corporation's shareholders may amend or repeal the corporation's bylaws.

(b) A corporation's board of directors may amend or repeal the corporation's bylaws, unless:

(1) The articles of incorporation or section 21-2,160 reserves that power exclusively to the shareholders in whole or part; or

(2) Except as provided in subsection (d) of section 21-224, the shareholders in amending, repealing, or adopting a bylaw expressly provide that the board of directors may not amend, repeal, or reinstate that bylaw.



21-2,160 Bylaw increasing quorum or voting requirement for directors.

(MBCA 10.21) (a) A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed:

(1) If originally adopted by the shareholders, only by the shareholders unless the bylaw otherwise provides; or

(2) If adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the board of directors may provide that it can be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subsection (a) of this section to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.



21-2,161 Definitions.

(MBCA 11.01) As used in sections 21-2,161 to 21-2,168:

(1) Merger means a business combination pursuant to section 21-2,162.

(2) Party to a merger or party to a share exchange means any domestic or foreign corporation or eligible entity that will:

(i) Merge under a plan of merger;

(ii) Acquire shares or eligible interests of another corporation or an eligible entity in a share exchange; or

(iii) Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange.

(3) Share exchange means a business combination pursuant to section 21-2,163.

(4) Survivor in a merger means the corporation or eligible entity into which one or more other corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.



21-2,162 Merger.

(MBCA 11.02) (a) One or more domestic business corporations may merge with one or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger or two or more foreign business corporations or domestic or foreign eligible entities may merge into a new domestic business corporation to be created in the merger in the manner provided in sections 21-2,161 to 21-2,168.

(b) A foreign business corporation, or a foreign eligible entity, may be a party to a merger with a domestic business corporation or may be created by the terms of the plan of merger only if the merger is permitted by the organic law of the foreign business corporation or eligible entity.

(c) If the organic law of a domestic eligible entity does not provide procedures for the approval of a merger, a plan of merger may be adopted and approved, the merger effectuated, and appraisal rights exercised in accordance with the procedures in sections 21-2,161 to 21-2,168 and 21-2,171 to 21-2,183. For the purposes of applying sections 21-2,161 to 21-2,168 and 21-2,171 to 21-2,183:

(1) The eligible entity, its members or interest holders, eligible interests, and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares, and articles of incorporation, respectively and vice versa as the context may require; and

(2) If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group shall be deemed to be the board of directors.

(d) The plan of merger must include:

(1) The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the domestic or foreign business corporation or eligible entity that will be the survivor of the merger;

(2) The terms and conditions of the merger;

(3) The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interests of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities, or eligible interests, cash, other property, or any combination of the foregoing;

(4) The articles of incorporation of any domestic or foreign business or nonprofit corporation or the organic documents of any domestic or foreign unincorporated entity to be created by the merger or, if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents; and

(5) Any other provisions required by the laws under which any party to the merger is organized or by which it is governed or by the articles of incorporation or organic document of any such party.

(e) Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection (k) of section 21-203.

(f) The plan of merger may also include a provision that the plan may be amended prior to filing articles of merger, but if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities, or eligible interests, cash, or other property to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger;

(2) The articles of incorporation of any corporation or the organic documents of any unincorporated entity that will survive or be created as a result of the merger, except for changes permitted by section 21-2,154 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity; or

(3) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(g) Property held in trust or for charitable purposes under the laws of this state by a domestic or foreign eligible entity shall not be diverted by a merger from the objects for which it was donated, granted, or devised unless and until the eligible entity obtains an order of the court specifying the disposition of the property to the extent required by and pursuant to cy pres or other nondiversion law of this state.



21-2,163 Share exchange.

(MBCA 11.03) (a) Through a share exchange:

(1) A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign corporation, or all of the interests of one or more classes or series of interests of a domestic or foreign other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing pursuant to a plan of share exchange; or

(2) All of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign corporation or other entity in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing pursuant to a plan of share exchange.

(b) A foreign corporation or eligible entity may be a party to a share exchange only if the share exchange is permitted by the organic law of the corporation or other entity.

(c) If the organic law of a domestic other entity does not provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved and the share exchange effectuated in accordance with the procedures, if any, for a merger. If the organic law of a domestic other entity does not provide procedures for the approval of either a share exchange or a merger, a plan of share exchange may be adopted and approved, the share exchange effectuated, and appraisal rights exercised, in accordance with the procedures in sections 21-2,161 to 21-2,168 and 21-2,171 to 21-2,183. For the purposes of applying sections 21-2,161 to 21-2,168 and 21-2,171 to 21-2,183:

(1) The other entity, its interest holders, interests, and organic documents taken together shall be deemed to be a domestic business corporation, shareholders, shares, and articles of incorporation, respectively and vice versa as the context may require; and

(2) If the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group shall be deemed to be the board of directors.

(d) The plan of share exchange must include:

(1) The name of each corporation or other entity whose shares or interests will be acquired and the name of the corporation or other entity that will acquire those shares or interests;

(2) The terms and conditions of the share exchange;

(3) The manner and basis of exchanging shares of a corporation or interests in an other entity whose shares or interests will be acquired under the share exchange into shares or other securities, interests, obligations, rights to acquire shares, other securities, or interests, cash, other property, or any combination of the foregoing; and

(4) Any other provisions required by the laws under which any party to the share exchange is organized or by the articles of incorporation or organic document of any such party.

(e) Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection (k) of section 21-203.

(f) The plan of share exchange may also include a provision that the plan may be amended prior to filing articles of share exchange, but if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities, or interests, cash, or other property to be issued by the corporation or to be received under the plan by the shareholders of or owners of interests in any party to the share exchange; or

(2) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(g) This section does not limit the power of a domestic corporation to acquire shares of another corporation or interests in another entity in a transaction other than a share exchange.



21-2,164 Action on a plan of merger or share exchange.

(MBCA 11.04) In the case of a domestic corporation that is a party to a merger or share exchange:

(1) The plan of merger or share exchange must be adopted by the board of directors.

(2) Except as provided in subdivision (8) of this section and in section 21-2,165, after adopting the plan of merger or share exchange the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan unless (i) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or (ii) section 21-2,101 applies. If either subdivision (2)(i) or (ii) of this section applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis.

(4) If the plan of merger or share exchange is required to be approved by the shareholders and if the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or other entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or other entity. If the corporation is to be merged into a corporation or other entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or other entity.

(5) Unless the articles of incorporation or the board of directors acting pursuant to subdivision (3) of this section requires a greater vote or a greater number of votes to be present, approval of the plan of merger or share exchange requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists, and if any class or series of shares is entitled to vote as a separate group on the plan of merger or share exchange, the approval of each such separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the merger or share exchange by that voting group is present.

(6) Subject to subdivision (7) of this section, separate voting by voting groups is required:

(i) On a plan of merger, by each class or series of shares that:

(A) Are to be converted under the plan of merger into other securities, interests, obligations, rights to acquire shares, other securities, or interests, cash, other property, or any combination of the foregoing; or

(B) Are entitled to vote as a separate group on a provision in the plan that constitutes a proposed amendment to articles of incorporation of a surviving corporation, that requires action by separate voting groups under section 21-2,153;

(ii) On a plan of share exchange, by each class or series of shares included in the exchange with each class or series constituting a separate voting group; and

(iii) On a plan of merger or share exchange, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange.

(7) The articles of incorporation may expressly limit or eliminate the separate voting rights provided in subdivisions (6)(i)(A) and (6)(ii) of this section as to any class or series of shares, except for a transaction that (i) includes what is or would be, if the corporation were the surviving corporation, an amendment subject to subdivision (6)(i)(B) of this section and (ii) will effect no significant change in the assets of the resulting entity, including all parents and subsidiaries on a consolidated basis.

(8) Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

(i) The corporation will survive the merger or is the acquiring corporation in a share exchange;

(ii) Except for amendments permitted by section 21-2,154, its articles of incorporation will not be changed;

(iii) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations, and relative rights, immediately after the effective date of change; and

(iv) The issuance in the merger or share exchange of shares or other securities convertible into or rights exercisable for shares does not require a vote under subsection (f) of section 21-242.

(9) If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution by each such shareholder of a separate written consent to become subject to such owner liability.



21-2,165 Merger between parent and subsidiary or between subsidiaries.

(MBCA 11.05) (a) A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least ninety percent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without the approval of the board of directors or shareholders of the subsidiary unless the articles of incorporation of any of the corporations otherwise provide, and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

(b) If under subsection (a) of this section approval of a merger by the subsidiary's shareholders is not required, the parent corporation shall within ten days after the effective date of the merger notify each of the subsidiary's shareholders that the merger has become effective.

(c) Except as provided in subsections (a) and (b) of this section, a merger between a parent and a subsidiary shall be governed by the provisions of sections 21-2,161 to 21-2,168 applicable to mergers generally.



21-2,166 Articles of merger or share exchange.

(MBCA 11.06) (a) After a plan of merger or share exchange has been adopted and approved as required by the Nebraska Model Business Corporation Act, articles of merger or share exchange shall be signed on behalf of each party to the merger or share exchange by any officer or other duly authorized representative. The articles shall set forth:

(1) The names of the parties to the merger or share exchange;

(2) If the articles of incorporation of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation;

(3) If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by the act and the articles of incorporation;

(4) If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect; and

(5) As to each foreign corporation or eligible entity that was a party to the merger or share exchange, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity.

(b) Articles of merger or share exchange shall be delivered to the Secretary of State for filing by the survivor of the merger or the acquiring corporation in a share exchange and shall take effect at the effective time provided in section 21-206. Articles of merger or share exchange filed under this section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this section and the other organic law.



21-2,167 Effect of merger or share exchange.

(MBCA 11.07) (a) When a merger becomes effective:

(1) The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be;

(2) The separate existence of every corporation or eligible entity that is merged into the survivor ceases;

(3) All property owned by and every contract right possessed by each corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment;

(4) All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor;

(5) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

(6) The articles of incorporation or organic documents of the survivor are amended to the extent provided in the plan of merger;

(7) The articles of incorporation or organic documents of a survivor that is created by the merger become effective; and

(8) The shares of each corporation that is a party to the merger and the interests in an eligible entity that is a party to a merger that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire securities, other securities, or eligible interests, cash, other property, or any combination of the foregoing, are converted, and the former holders of such shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under sections 21-2,171 to 21-2,183 or the organic law of the eligible entity.

(b) When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under sections 21-2,171 to 21-2,183.

(c) A person who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of any entity as a result of a merger or share exchange shall have owner liability only to the extent provided in the organic law of the entity and only for those debts, obligations, and liabilities that arise after the effective time of the articles of merger or share exchange.

(d) Upon a merger becoming effective, a foreign corporation or a foreign eligible entity that is the survivor of the merger is deemed to agree that it will promptly pay the amount, if any, to which such shareholders are entitled under sections 21-2,171 to 21-2,183.

(e) The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations, or liabilities of a party to the merger or share exchange shall be as follows:

(1) The merger or share exchange does not discharge any owner liability under the organic law of the entity in which the person was a shareholder or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange;

(2) The person shall not have owner liability under the organic law of the entity in which the person was a shareholder or interest holder prior to the merger or share exchange for any debt, obligation, or liability that arises after the effective time of the articles of merger or share exchange;

(3) The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange shall continue to apply to the collection or discharge of any owner liability preserved by subdivision (1) of this subsection as if the merger or share exchange had not occurred; and

(4) The person shall have whatever rights of contribution from other persons provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by subdivision (1) of this subsection as if the merger or share exchange had not occurred.



21-2,168 Abandonment of a merger or share exchange.

(MBCA 11.08) (a) Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign business corporation or a domestic or foreign eligible entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by sections 21-2,161 to 21-2,168, and at any time before the merger or share exchange has become effective, it may be abandoned by a domestic business corporation that is a party thereto without action by its shareholders in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger or share exchange.

(b) If a merger or share exchange is abandoned under subsection (a) of this section after articles of merger or share exchange have been filed with the Secretary of State but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this section, signed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, shall be delivered to the Secretary of State for filing prior to the effective date of the merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and shall not become effective.



21-2,169 Disposition of assets not requiring shareholder approval.

(MBCA 12.01) No approval of the shareholders of a corporation is required, unless the articles of incorporation otherwise provide:

(1) To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

(2) To mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business;

(3) To transfer any or all of the corporation's assets to one or more corporations or other entities all of the shares or interests of which are owned by the corporation; or

(4) To distribute assets pro rata to the holders of one or more classes or series of the corporation's shares.



21-2,170 Shareholder approval of certain dispositions.

(MBCA 12.02) (a) A sale, lease, exchange, or other disposition of assets, other than a disposition described in section 21-2,169, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five percent of total assets at the end of the most recently completed fiscal year, and twenty-five percent of either income from continuing operations before taxes or revenue from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing business activity.

(b) A disposition that requires approval of the shareholders under subsection (a) of this section shall be initiated by a resolution by the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless (1) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or (2) section 21-2,101 applies. If either subdivision (b)(1) or (2) of this section applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

(c) The board of directors may condition its submission of a disposition to the shareholders under subsection (b) of this section on any basis.

(d) If a disposition is required to be approved by the shareholders under subsection (a) of this section and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation.

(e) Unless the articles of incorporation or the board of directors acting pursuant to subsection (c) of this section requires a greater vote or a greater number of votes to be present, the approval of a disposition by the shareholders shall require the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the disposition exists.

(f) After a disposition has been approved by the shareholders under subsection (b) of this section and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

(g) A disposition of assets in the course of dissolution under sections 21-2,184 to 21-2,202 is not governed by this section.

(h) The assets of a direct or indirect consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of this section.



21-2,171 Definitions.

(MBCA 13.01) In sections 21-2,171 to 21-2,183:

(1) Affiliate means a person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive thereof. For purposes of subdivision (5) of this section, a person is deemed to be an affiliate of its senior executives.

(2) Corporation means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in sections 21-2,176 to 21-2,182, includes the surviving entity in a merger.

(3) Fair value means the value of the corporation's shares determined:

(i) Immediately before the effectuation of the corporate action to which the shareholder objects;

(ii) Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and

(iii) Without discounting for lack of marketability or minority status except, if appropriate, for amendments to the articles pursuant to subdivision (a)(5) of section 21-2,172.

(4) Interest means interest from the effective date of the corporate action until the date of payment at the rate of interest specified in section 45-104, as such rate may from time to time be adjusted by the Legislature.

(5) Interested transaction means a corporate action described in subsection (a) of section 21-2,172, other than a merger pursuant to section 21-2,165, involving an interested person in which any of the shares or assets of the corporation are being acquired or converted. As used in this definition:

(i) Interested person means a person or an affiliate of a person who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action:

(A) Was the beneficial owner of twenty percent or more of the voting power of the corporation, other than as owner of excluded shares;

(B) Had the power, contractually or otherwise, other than as owner of excluded shares, to cause the appointment or election of twenty-five percent or more of the directors to the board of directors of the corporation; or

(C) Was a senior executive or director of the corporation or a senior executive of any affiliate thereof and that senior executive or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than:

(I) Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the corporate action;

(II) Employment, consulting, retirement, or similar benefits established in contemplation of or as part of the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in section 21-2,122; or

(III) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate;

(ii) Beneficial owner means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote or to direct the voting of shares; except that a member of a national securities exchange is not deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group; and

(iii) Excluded shares means shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action.

(6) Preferred shares means a class or series of shares whose holders have preference over any other class or series with respect to distributions.

(7) Senior executive means the chief executive officer, chief operating officer, chief financial officer, and anyone in charge of a principal business unit or function.

(8) Shareholder means a record shareholder, a beneficial shareholder, and a voting trust beneficial owner.



21-2,172 Right to appraisal.

(MBCA 13.02) (a) A shareholder is entitled to appraisal rights and to obtain payment of the fair value of that shareholder's shares in the event of any of the following corporate actions:

(1) Consummation of a merger to which the corporation is a party (i) if shareholder approval is required for the merger by section 21-2,164, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger or (ii) if the corporation is a subsidiary and the merger is governed by section 21-2,165;

(2) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, except that appraisal rights shall not be available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged;

(3) Consummation of a disposition of assets pursuant to section 21-2,170 if the shareholder is entitled to vote on the disposition, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series if (i) under the terms of the corporate action approved by the shareholders there is to be distributed to shareholders in cash its net assets, in excess of a reasonable amount reserved to meet claims of the type described in sections 21-2,189 and 21-2,190, (A) within one year after the shareholders' approval of the action and (B) in accordance with their respective interests determined at the time of distribution and (ii) the disposition of assets is not an interested transaction;

(4) An amendment of the articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created;

(5) Any other amendment to the articles of incorporation, merger, share exchange, or disposition of assets to the extent provided by the articles of incorporation, bylaws, or a resolution of the board of directors;

(6) Consummation of a domestication if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation as the shares held by the shareholder before the domestication;

(7) Consummation of a conversion of the corporation to nonprofit status pursuant to sections 21-2,133 to 21-2,138; or

(8) Consummation of a conversion of the corporation to an unincorporated entity pursuant to sections 21-2,143 to 21-2,149.

(b) Notwithstanding subsection (a) of this section, the availability of appraisal rights under subdivisions (a)(1), (2), (3), (4), (6), and (8) of this section shall be limited in accordance with the following provisions:

(1) Appraisal rights shall not be available for the holders of shares of any class or series of shares which is:

(i) A covered security under section 18(b)(1)(A) or (B) of the federal Securities Act of 1933, as amended, 15 U.S.C. 77r(b)(1)(A) or (B);

(ii) Traded in an organized market and has at least two thousand shareholders and a market value of at least twenty million dollars, exclusive of the value of such shares held by the corporation's subsidiaries, senior executives, directors, beneficial shareholders, and voting trust beneficial owners owning more than ten percent of such shares; or

(iii) Issued by an open-end management investment company registered with the Securities and Exchange Commission under the federal Investment Company Act of 1940, as amended, 15 U.S.C. 80a-1 et seq., and may be redeemed at the option of the holder at net asset value;

(2) The applicability of subdivision (b)(1) of this section shall be determined as of:

(i) The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon the corporate action requiring appraisal rights; or

(ii) The day before the effective date of such corporate action if there is no meeting of shareholders;

(3) Subdivision (b)(1) of this section shall not be applicable and appraisal rights shall be available pursuant to subsection (a) of this section for the holders of any class or series of shares (i) who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation or any other proprietary interest of any other entity that satisfies the standards set forth in subdivision (b)(1) of this section at the time the corporate action becomes effective or (ii) in the case of the consummation of a disposition of assets pursuant to section 21-2,170, unless such cash, shares, or proprietary interests are, under the terms of the corporate action approved by the shareholders as part of a distribution to shareholders of the net assets of the corporation in excess of a reasonable amount to meet claims of the type described in sections 21-2,189 and 21-2,190, (A) within one year after the shareholders' approval of the action and (B) in accordance with their respective interests determined at the time of the distribution; and

(4) Subdivision (b)(1) of this section shall not be applicable and appraisal rights shall be available pursuant to subsection (a) of this section for the holders of any class or series of shares where the corporate action is an interested transaction.

(c) Notwithstanding any other provision of this section, the articles of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, except that (1) no such limitation or elimination shall be effective if the class or series does not have the right to vote separately as a voting group, alone or as part of a group, on the action or if the action is a nonprofit conversion under sections 21-2,133 to 21-2,138, or a conversion to an unincorporated entity under sections 21-2,143 to 21-2,149, or a merger having a similar effect and (2) any such limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange, or other right existing immediately before the effective date of such amendment shall not apply to any corporate action that becomes effective within one year after that date if such action would otherwise afford appraisal rights.

(d) The right to dissent and obtain payment under sections 21-2,171 to 21-2,183 shall not apply to shareholders of a bank, trust company, stock-owned savings and loan association, or the holding company of any such bank, trust company, or stock-owned savings and loan association.



21-2,173 Assertion of rights by nominees and beneficial owners.

(MBCA 13.03) (a) A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder or a voting trust beneficial owner only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder or the voting trust beneficial owner and notifies the corporation in writing of the name and address of each beneficial shareholder or voting trust beneficial owner on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

(b) A beneficial shareholder and a voting trust beneficial owner may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder:

(1) Submits to the corporation the record shareholder's written consent to the assertion of such rights no later than the date referred to in subdivision (b)(2)(ii) of section 21-2,176; and

(2) Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder or the voting trust beneficial owner.



21-2,174 Notice of appraisal rights.

(MBCA 13.20) (a) When any corporate action specified in subsection (a) of section 21-2,172 is to be submitted to a vote at a shareholders' meeting, the meeting notice must state that the corporation has concluded that the shareholders are, are not, or may be entitled to assert appraisal rights under sections 21-2,171 to 21-2,183. If the corporation concludes that appraisal rights are or may be available, a copy of sections 21-2,171 to 21-2,183 must accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

(b) In a merger pursuant to section 21-2,165, the parent corporation must notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice must be sent within ten days after the corporate action became effective and include the materials described in section 21-2,176.

(c) When any corporate action specified in subsection (a) of section 21-2,172 is to be approved by written consent of the shareholders pursuant to section 21-256:

(1) Written notice that appraisal rights are, are not, or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of sections 21-2,171 to 21-2,183; and

(2) Written notice that appraisal rights are, are not, or may be available must be delivered together with the notice to nonconsenting and nonvoting shareholders required by subsections (e) and (f) of section 21-256, may include the materials described in section 21-2,176, and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of sections 21-2,171 to 21-2,183.

(d) When corporate action described in subsection (a) of section 21-2,172 is proposed or a merger pursuant to section 21-2,165 is effected, the notice referred to in subsection (a) or (c) of this section, if the corporation concludes that appraisal rights are or may be available, and in subsection (b) of this section shall be accompanied by:

(1) The annual financial statements specified in subsection (a) of section 21-2,227 of the corporation that issued the shares that may be subject to appraisal, which shall be as of a date ending not more than sixteen months before the date of the notice and shall comply with subsection (b) of section 21-2,227, except that if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; and

(2) The latest available quarterly financial statements of such corporation, if any.

(e) The right to receive the information described in subsection (d) of this section may be waived in writing by a shareholder before or after the corporate action.



21-2,175 Notice of intent to demand payment and consequences of voting or consenting.

(MBCA 13.21) (a) If a corporate action specified in subsection (a) of section 21-2,172 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

(1) Must deliver to the corporation, before the vote is taken, written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and

(2) Must not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

(b) If a corporate action specified in subsection (a) of section 21-2,172 is to be approved by less than unanimous written consent, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares must not sign a consent in favor of the proposed action with respect to that class or series of shares.

(c) A shareholder who fails to satisfy the requirements of subsection (a) or (b) of this section is not entitled to payment under sections 21-2,171 to 21-2,183.



21-2,176 Appraisal notice and form.

(MBCA 13.22) (a) If a corporate action requiring appraisal rights under subsection (a) of section 21-2,172 becomes effective, the corporation must send a written appraisal notice and form required by subdivision (b)(1) of this section to all shareholders who satisfy the requirements of subsection (a) or (b) of section 21-2,175. In the case of a merger under section 21-2,165, the parent must deliver an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

(b) The appraisal notice must be delivered no earlier than the date the corporate action specified in subsection (a) of section 21-2,172 became effective, and no later than ten days after such date, and must:

(1) Supply a form that (i) specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action, (ii) if such announcement was made, requires the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date, and (iii) requires the shareholder asserting appraisal rights to certify that such shareholder did not vote for or consent to the transaction;

(2) State:

(i) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subdivision (2)(ii) of this subsection;

(ii) A date by which the corporation must receive the form, which date may not be fewer than forty nor more than sixty days after the date the appraisal notice under subsection (a) of this section is sent, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date;

(iii) The corporation's estimate of the fair value of the shares;

(iv) That, if requested in writing, the corporation will provide, to the shareholder so requesting within ten days after the date specified in subdivision (2)(ii) of this subsection, the number of shareholders who return the forms by the specified date and the total number of shares owned by them; and

(v) The date by which the notice to withdraw under section 21-2,177 must be received, which date must be within twenty days after the date specified in subdivision (2)(ii) of this subsection; and

(3) Be accompanied by a copy of sections 21-2,171 to 21-2,183.



21-2,177 Perfection of rights; right to withdraw.

(MBCA 13.23) (a) A shareholder who receives notice pursuant to section 21-2,176 and who wishes to exercise appraisal rights must sign and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to subdivision (b)(2)(ii) of section 21-2,176. In addition, if applicable, the shareholder must certify on the form whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to subdivision (b)(1) of section 21-2,176. If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under section 21-2,179. Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the signed forms, that shareholder loses all rights as a shareholder unless the shareholder withdraws pursuant to subsection (b) of this section.

(b) A shareholder who has complied with subsection (a) of this section may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to subdivision (b)(2)(v) of section 21-2,176. A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

(c) A shareholder who does not sign and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in subsection (b) of section 21-2,176, shall not be entitled to payment under sections 21-2,171 to 21-2,183.



21-2,178 Payment.

(MBCA 13.24) (a) Except as provided in section 21-2,179, within thirty days after the form required by subdivision (b)(2)(ii) of section 21-2,176 is due, the corporation shall pay in cash to those shareholders who complied with subsection (a) of section 21-2,177 the amount the corporation estimates to be the fair value of their shares, plus interest.

(b) The payment to each shareholder pursuant to subsection (a) of this section must be accompanied by:

(1)(i) The annual financial statements specified in subsection (a) of section 21-2,227 of the corporation that issued the shares to be appraised, which shall be of a date ending not more than sixteen months before the date of payment and shall comply with subsection (b) of section 21-2,227, except that if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information, and (ii) the latest available quarterly financial statements of such corporation, if any;

(2) A statement of the corporation's estimate of the fair value of the shares, which estimate must equal or exceed the corporation's estimate given pursuant to subdivision (b)(2)(iii) of section 21-2,176; and

(3) A statement that shareholders described in subsection (a) of this section have the right to demand further payment under section 21-2,180 and that if any such shareholder does not do so within the time period specified therein, such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation's obligations under sections 21-2,171 to 21-2,183.



21-2,179 After-acquired shares.

(MBCA 13.25) (a) A corporation may elect to withhold payment required by section 21-2,178 from any shareholder who was required to, but did not, certify that beneficial ownership of all the shareholder's shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to subdivision (b)(1) of section 21-2,176.

(b) If the corporation elected to withhold payment under subsection (a) of this section, it must, within thirty days after the form required by subdivision (b)(2)(ii) of section 21-2,176 is due, notify all shareholders who are described in subsection (a) of this section:

(1) Of the information required by subdivision (b)(1) of section 21-2,178;

(2) Of the corporation's estimate of fair value pursuant to subdivision (b)(2) of section 21-2,178;

(3) That they may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under section 21-2,180;

(4) That those shareholders who wish to accept such offer must so notify the corporation of their acceptance of the corporation's offer within thirty days after receiving the offer; and

(5) That those shareholders who do not satisfy the requirements for demanding appraisal under section 21-2,180 shall be deemed to have accepted the corporation's offer.

(c) Within ten days after receiving the shareholder's acceptance pursuant to subsection (b) of this section, the corporation must pay in cash the amount it offered under subdivision (b)(2) of this section to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

(d) Within forty days after sending the notice described in subsection (b) of this section, the corporation must pay in cash the amount it offered to pay under subdivision (b)(2) of this section to each shareholder described in subdivision (b)(5) of this section.



21-2,180 Procedure if shareholder dissatisfied with payment or offer.

(MBCA 13.26) (a) A shareholder paid pursuant to section 21-2,178 who is dissatisfied with the amount of the payment must notify the corporation in writing of that shareholder's estimate of the fair value of the shares and demand payment of that estimate plus interest, less any payment under section 21-2,178. A shareholder offered payment under section 21-2,179 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

(b) A shareholder who fails to notify the corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under subsection (a) of this section within thirty days after receiving the corporation's payment or offer of payment under section 21-2,178 or 21-2,179, respectively, waives the right to demand payment under this section and shall be entitled only to the payment made or offered pursuant to those respective sections.



21-2,181 Court action.

(MBCA 13.30) (a) If a shareholder makes demand for payment under section 21-2,180 which remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay in cash to each shareholder the amount the shareholder demanded pursuant to section 21-2,180 plus interest.

(b) The corporation shall commence the proceeding in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the principal office or registered office of the domestic corporation merged with the foreign corporation was located at the time of the transaction.

(c) The corporation shall make all shareholders, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them or in any amendment to it. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. There shall be no right to a jury trial.

(e) Each shareholder made a party to the proceeding is entitled to judgment (1) for the amount, if any, by which the court finds the fair value of the shareholder's shares, plus interest, exceeds the amount paid by the corporation to the shareholder for such shares or (2) for the fair value, plus interest, of the shareholder's shares for which the corporation elected to withhold payment under section 21-2,179.



21-2,182 Court costs and expenses.

(MBCA 13.31) (a) The court in an appraisal proceeding commenced under section 21-2,181 shall determine all court costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the court costs against the corporation, except that the court may assess court costs against all or some of the shareholders demanding appraisal, in amounts which the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by sections 21-2,171 to 21-2,183.

(b) The court in an appraisal proceeding may also assess the expenses of the respective parties in amounts the court finds equitable:

(1) Against the corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of section 21-2,174, 21-2,176, 21-2,178, or 21-2,179; or

(2) Against either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds the party against whom expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by sections 21-2,171 to 21-2,183.

(c) If the court in an appraisal proceeding finds that the expenses incurred by any shareholder were of substantial benefit to other shareholders similarly situated and that such expenses should not be assessed against the corporation, the court may direct that such expenses be paid out of the amounts awarded the shareholders who were benefited.

(d) To the extent the corporation fails to make a required payment pursuant to section 21-2,178, 21-2,179, or 21-2,180, the shareholder may sue directly for the amount owed and, to the extent successful, shall be entitled to recover from the corporation all expenses of the suit.



21-2,183 Other remedies limited.

(MBCA 13.40) (a) The legality of a proposed or completed corporate action described in subsection (a) of section 21-2,172 may not be contested, nor may the corporate action be enjoined, set aside, or rescinded, in a legal or equitable proceeding by a shareholder after the shareholders have approved the corporate action.

(b) Subsection (a) of this section does not apply to a corporate action that:

(1) Was not authorized and approved in accordance with the applicable provisions of:

(i) Sections 21-2,125 to 21-2,170;

(ii) The articles of incorporation or bylaws; or

(iii) The resolution of the board of directors authorizing the corporate action;

(2) Was procured as a result of fraud, a material misrepresentation, or an omission of a material fact necessary to make statements made, in light of the circumstances in which they were made, not misleading;

(3) Is an interested transaction, unless it has been recommended by the board of directors in the same manner as is provided in section 21-2,122 and has been approved by the shareholders in the same manner as is provided in section 21-2,123 as if the interested transaction were a director's conflicting interest transaction; or

(4) Is approved by less than unanimous consent of the voting shareholders pursuant to section 21-256 if:

(i) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least ten days before the corporate action was effected; and

(ii) The proceeding challenging the corporate action is commenced within ten days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding.



21-2,184 Dissolution by incorporators or initial directors.

(MBCA 14.01) A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either (i) that none of the corporation's shares has been issued or (ii) that the corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution.



21-2,185 Dissolution by board of directors and shareholders.

(MBCA 14.02) (a) A corporation's board of directors may propose dissolution for submission to the shareholders.

(b) For a proposal to dissolve to be adopted:

(1) The board of directors must recommend dissolution to the shareholders unless (i) the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation or (ii) section 21-2,101 applies. If either subdivision (1)(i) or (ii) of this subsection applies, it must communicate the basis for so proceeding; and

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e) of this section.

(c) The board of directors may condition its submission of the proposal for dissolution on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless the articles of incorporation or the board of directors acting pursuant to subsection (c) of this section require a greater vote, a greater number of shares to be present, or a vote by voting groups, adoption of the proposal to dissolve shall require the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast exists.



21-2,186 Articles of dissolution.

(MBCA 14.03) (a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized; and

(3) If dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by the Nebraska Model Business Corporation Act and by the articles of incorporation.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.

(c) For purposes of sections 21-2,184 to 21-2,192, dissolved corporation means a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.



21-2,187 Revocation of dissolution.

(MBCA 14.04) (a) A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If shareholder action was required to revoke the dissolution, the information required by subdivision (a)(3) of section 21-2,186.

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.



21-2,188 Effect of dissolution.

(MBCA 14.05) (a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Disposing of its properties that will not be distributed in kind to its shareholders;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its shareholders according to their interests; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not:

(1) Transfer title to the corporation's property;

(2) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3) Subject its directors or officers to standards of conduct different from those prescribed in sections 21-284 to 21-2,124;

(4) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(6) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7) Terminate the authority of the registered agent of the corporation.



21-2,189 Known claims against dissolved corporation.

(MBCA 14.06) (a) A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after its effective date.

(b) The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than one hundred twenty days after the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline; or

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days after the effective date of the rejection notice.

(d) For purposes of this section, claim does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



21-2,190 Other claims against dissolved corporation.

(MBCA 14.07) (a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

(b) The notice must:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office, or, if none in this state, its registered office, is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three years after the publication date of the newspaper notice:

(1) A claimant who was not given written notice under section 21-2,189;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on; or

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim that is not barred by subsection (b) of section 21-2,189 or subsection (c) of this section may be enforced:

(1) Against the dissolved corporation to the extent of its undistributed assets; or

(2) Except as provided in subsection (d) of section 21-2,191, if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.



21-2,191 Court proceedings.

(MBCA 14.08) (a) A dissolved corporation that has published a notice under section 21-2,190 may file an application with the district court of the county where the dissolved corporation's principal office, or, if none in this state, its registered office, is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection (c) of section 21-2,190.

(b) Within ten days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

(c) The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

(d) Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection (a) of this section shall satisfy the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.



21-2,192 Director duties.

(MBCA 14.09) (a) Directors shall cause the dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment or provision for claims.

(b) Directors of a dissolved corporation which has disposed of claims under section 21-2,189, 21-2,190, or 21-2,191 shall not be liable for breach of subsection (a) of this section with respect to claims against the dissolved corporation that are barred or satisfied under section 21-2,189, 21-2,190, or 21-2,191.



21-2,193 Grounds for administrative dissolution.

(MBCA 14.20) The Secretary of State may commence a proceeding under section 21-2,194 to administratively dissolve a corporation if:

(1) The corporation is without a registered agent or registered office in this state for sixty days or more;

(2) The corporation does not notify the Secretary of State within sixty days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(3) The corporation's period of duration stated in its articles of incorporation expires.



21-2,194 Procedure for and effect of administrative dissolution.

(MBCA 14.21) (a) If the Secretary of State determines that one or more grounds exist under section 21-2,193 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of such determination under section 21-236.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after service of the notice is perfected under section 21-236, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under section 21-236.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 21-2,188 and notify claimants under sections 21-2,189 and 21-2,190.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



21-2,195 Reinstatement following administrative dissolution.

(MBCA 14.22) (a) A corporation administratively dissolved under section 21-2,194 may apply to the Secretary of State for reinstatement within five years after the effective date of dissolution. The application must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(3) State that the corporation's name satisfies the requirements of section 21-230.

(b) If the Secretary of State determines (1) that the application for reinstatement contains the information required by subsection (a) of this section and that the information is correct and (2) that the corporation has paid to the Secretary of State all delinquent fees and has delivered to the Secretary of State a properly executed and signed biennial report, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites such determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-236.

(c) A corporation that has been administratively dissolved under section 21-2,194 for more than five years may apply to the Secretary of State for late reinstatement. The application, along with the fee set forth in section 21-205, must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of section 21-230;

(4) State that a legitimate reason exists for reinstatement and what such legitimate reason is; and

(5) State that such reinstatement does not constitute fraud on the public.

(d) If the Secretary of State determines (1) that the application for late reinstatement contains the information required by subsection (c) of this section and that the information is correct and (2) that the corporation has paid to the Secretary of State all delinquent fees and has delivered to the Secretary of State a properly executed and signed biennial report, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of late reinstatement that recites such determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-236.

(e) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.



21-2,196 Appeal from denial of reinstatement.

(MBCA 14.23) (a) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall serve the corporation under section 21-236 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



21-2,197 Grounds for judicial dissolution.

(MBCA 14.30) (a) Except as provided in subdivision (2)(ii) of this subsection, the court may dissolve a corporation:

(1) In a proceeding by the Attorney General if it is established that:

(i) The corporation obtained its articles of incorporation through fraud; or

(ii) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2)(i) In a proceeding by a shareholder if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(C) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(D) The corporate assets are being misapplied or wasted; and

(ii) The right to bring a proceeding under this subdivision does not apply to shareholders of a bank, trust company, or stock-owned savings and loan association;

(3) In a proceeding by a creditor if it is established that:

(i) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent;

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision; or

(5) In a proceeding by a shareholder if the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and dissolve.

(b) Subdivision (a)(2) of this section shall not apply in the case of a corporation that, on the date of the filing of the proceeding, has shares which are:

(1) A covered security under section (18)(b)(1)(A) or (B) of the Securities Act of 1933, as amended; or

(2) Not a covered security, but are held by at least three hundred shareholders and the shares outstanding have a market value of at least twenty million dollars, exclusive of the value of such shares held by the corporation's subsidiaries, senior executives, directors, beneficial shareholders, and voting trust beneficial owners owning more than ten percent of such shares.

(c) In subsection (a) of this section, shareholder means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner; in subsection (b) of this section, shareholder means a record shareholder, a beneficial shareholder, and a voting trust beneficial owner.



21-2,198 Procedure for judicial dissolution.

(MBCA 14.31) (a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the district court of Lancaster County. Venue for a proceeding brought by any other party named in subsection (a) of section 21-2,197 lies in the district court of the county where a corporation's principal office, or, if none in this state, its registered office, is or was last located.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d) Within ten days of the commencement of a proceeding to dissolve a corporation under subdivision (a)(2) of section 21-2,197, the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under section 21-2,201 and accompanied by a copy of section 21-2,201.



21-2,199 Receivership or custodianship.

(MBCA 14.32) (a) Unless an election to purchase has been filed under section 21-2,201, a court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, and (ii) may sue and defend in his or her own name as receiver of the corporation in all courts of this state; and

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expenses paid or reimbursed to the receiver or custodian from the assets of the corporation or proceeds from the sale of the assets.



21-2,200 Decree of dissolution.

(MBCA 14.33) (a) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 21-2,197 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding-up and liquidation of the corporation's business and affairs in accordance with section 21-2,188 and the notification of claimants in accordance with sections 21-2,189 and 21-2,190.



21-2,201 Election to purchase in lieu of dissolution.

(MBCA 14.34) (a) In a proceeding under subdivision (a)(2) of section 21-2,197 to dissolve a corporation, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(b) An election to purchase pursuant to this section may be filed with the court at any time within ninety days after the filing of the petition under subdivision (a)(2) of section 21-2,197 or at such later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within ten days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate must file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under subdivision (a)(2) of section 21-2,197 may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his or her shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

(c) If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

(d) If the parties are unable to reach an agreement as provided for in subsection (c) of this section, the court, upon application of any party, shall stay the proceedings under subdivision (a)(2) of section 21-2,197 and determine the fair value of the petitioner's shares as of the day before the date on which the petition under subdivision (a)(2) of section 21-2,197 was filed or as of such other date as the court deems appropriate under the circumstances.

(e) Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate specified in section 45-104, as such rate may from time to time be adjusted by the Legislature, and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed. If the court finds that the petitioning shareholder had probable grounds for relief under subdivision (a)(2)(i)(B) or (D) of section 21-2,197, it may award expenses to the petitioning shareholder.

(f) Upon entry of an order under subsection (c) or (e) of this section, the court shall dismiss the petition to dissolve the corporation under subdivision (a)(2) of section 21-2,197, and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded by the order of the court which shall be enforceable in the same manner as any other judgment.

(g) The purchase ordered pursuant to subsection (e) of this section shall be made within ten days after the date the order becomes final.

(h) Any payment by the corporation pursuant to an order under subsection (c) or (e) of this section, other than an award of expenses pursuant to subsection (e) of this section, is subject to the provisions of section 21-252.



21-2,202 Deposit with State Treasurer.

(MBCA 14.40) Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the State Treasurer in accordance with the Uniform Disposition of Unclaimed Property Act. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the State Treasurer shall pay such person or his or her representative that amount in accordance with the act.



21-2,203 Authority to transact business required.

(MBCA 15.01) (a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositaries with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(11) Transacting business in interstate commerce; or

(12) Acting as a foreign corporate trustee to the extent authorized under section 30-3820.

(c) The list of activities in subsection (b) of this section is not exhaustive.

(d) The requirements of the Nebraska Model Business Corporation Act are not applicable to foreign or alien insurers which are subject to the requirements of Chapter 44.



21-2,204 Consequences of transacting business without authority.

(MBCA 15.02) (a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation is liable for a civil penalty of five hundred dollars for each day, but not to exceed a total of ten thousand dollars for each year, it transacts business in this state without a certificate of authority. The Attorney General may collect all penalties due under this subsection and shall remit them to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(e) Notwithstanding subsections (a) and (b) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



21-2,205 Application for certificate of authority.

(MBCA 15.03) (a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 21-2,208;

(2) The name of the state or country under whose law it is incorporated;

(3) Its date of incorporation and period of duration;

(4) The street address of its principal office;

(5) The street address of its registered office in this state and the name of its current registered agent at that office. A post office box number may be provided in addition to the street address; and

(6) The names and street addresses of its current directors and officers.

(b) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is delivered.



21-2,206 Amended certificate of authority.

(MBCA 15.04) (a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of section 21-2,205 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



21-2,207 Effect of certificate of authority.

(MBCA 15.05) (a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in the Nebraska Model Business Corporation Act.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as and, except as otherwise provided by the Nebraska Model Business Corporation Act, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on a domestic corporation of like character.

(c) The Nebraska Model Business Corporation Act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



21-2,208 Corporate name of foreign corporation.

(MBCA 15.06) (a) If the corporate name of a foreign corporation does not satisfy the requirements of section 21-230, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state:

(1) May add to its corporate name for use in this state the word corporation, incorporated, company, or limited, or the abbreviation corp., inc., co., or ltd.; or

(2) May use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name, including a fictitious name, of a foreign corporation must not be deceptively similar to, upon the records of the Secretary of State:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under section 21-231 or 21-232;

(3) The fictitious name of another foreign corporation authorized to transact business in this state;

(4) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state;

(5) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(6) Any other business entity name registered or filed with the Secretary of State pursuant to the law of this state.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation or business entity, incorporated or authorized to transact business in this state, that is deceptively similar to, upon the records of the Secretary of State, the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or business entity consents to the use in writing; or

(2) The applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to transact business in this state and the foreign corporation:

(1) Has merged with the other corporation or business entity;

(2) Has been formed by reorganization of the other corporation or business entity; or

(3) Has acquired all or substantially all of the assets, including the corporate name, of the other corporation or business entity.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 21-230, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of section 21-230 and obtains an amended certificate of authority under section 21-2,206.



21-2,209 Registered office and registered agent of foreign corporation.

(MBCA 15.07) Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(i) An individual who resides in this state and whose business office is identical with the registered office;

(ii) A domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or

(iii) A foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office.



21-2,210 Change of registered office or registered agent of foreign corporation.

(MBCA 15.08) (a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If the street address or post office box number of a registered agent's business office changes, the agent may change the street address or post office box number of the registered office of any foreign corporation for which the person is the registered agent by notifying the corporation in writing of the change, and signing and delivering to the Secretary of State for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



21-2,211 Resignation of registered agent of foreign corporation.

(MBCA 15.09) (a) The registered agent of a foreign corporation may resign the agency appointment by signing and delivering to the Secretary of State for filing the signed original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of State shall attach the filing receipt to one copy and mail the copy and receipt to the registered office if not discontinued. The Secretary of State shall mail the other copy to the foreign corporation at its principal office address shown in its most recent biennial report.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



21-2,212 Service on foreign corporation.

(MBCA 15.10) (a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation. By being authorized to transact business in this state, the foreign corporation's agent for service of process also consents to service of process directed to the foreign corporation's agent in this state for a search warrant issued pursuant to sections 29-812 to 29-821, or for any other validly issued and properly served court order or subpoena, including those authorized under sections 86-2,106 and 86-2,112, for records or documents that are in the possession of the foreign corporation and are located inside or outside of this state. The consent to service of a court order, subpoena, or search warrant applies to a foreign corporation that is a party or nonparty to the matter for which the court order, subpoena, or search warrant is sought.

(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation or the designated custodian of records at its principal office shown in its application for a certificate of authority or in its most recent biennial report if the foreign corporation:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state under section 21-2,213; or

(3) Has had its certificate of authority revoked under section 21-2,218.

(c) Service is perfected under subsection (b) of this section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.



21-2,213 Withdrawal of foreign corporation.

(MBCA 15.20) (a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and consents that service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state may thereafter be made on such corporation outside this state; and

(4) A mailing address at which process against the corporation may be served.



21-2,214 Automatic withdrawal upon certain conversions.

(MBCA 15.21) A foreign corporation authorized to transact business in this state that converts to a domestic nonprofit corporation or any form of domestic filing entity shall be deemed to have withdrawn on the effective date of the conversion.



21-2,215 Withdrawal upon conversion to a nonfiling entity.

(MBCA 15.22) (a) A foreign corporation authorized to transact business in this state that converts to a domestic or foreign nonfiling entity shall apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it was incorporated before the conversion;

(2) That it surrenders its authority to transact business in this state as a foreign corporation;

(3) The type of unincorporated entity to which it has been converted and the jurisdiction whose laws govern its internal affairs; and

(4) If it has been converted to a foreign unincorporated entity:

(i) That it revokes the authority of its registered agent to accept service on its behalf and consents that service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state may thereafter be made on such foreign unincorporated entity outside this state; and

(ii) A mailing address at which process against the foreign unincorporated entity may be served.

(b) After the withdrawal under this section of a corporation that has converted to a domestic unincorporated entity is effective, service of process shall be made on the unincorporated entity in accordance with the regular procedures for service of process on the form of unincorporated entity to which the corporation was converted.



21-2,216 Transfer of authority.

(MBCA 15.23) (a) A foreign business corporation authorized to transact business in this state that converts to a foreign nonprofit corporation or to any form of foreign unincorporated entity that is required to obtain a certificate of authority or make a similar type of filing with the Secretary of State if it transacts business in this state shall file with the Secretary of State an application for transfer of authority signed by any officer or other duly authorized representative. The application shall set forth:

(1) The name of the corporation;

(2) The type of unincorporated entity to which it has been converted and the jurisdiction whose laws govern its internal affairs; and

(3) Any other information that would be required in a filing under the laws of this state by an unincorporated entity of the type the corporation has become seeking authority to transact business in this state.

(b) The application for transfer of authority shall be delivered to the Secretary of State for filing and shall take effect at the effective time provided in section 21-206.

(c) Upon the effectiveness of the application for transfer of authority, the authority of the corporation under sections 21-2,203 to 21-2,220 to transact business in this state shall be transferred without interruption to the converted entity which shall thereafter hold such authority subject to the provisions of the laws of this state applicable to that type of unincorporated entity.



21-2,217 Grounds for revocation.

(MBCA 15.30) The Secretary of State may commence a proceeding under section 21-2,218 to administratively revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation is without a registered agent or registered office in this state for sixty days or more;

(2) The foreign corporation does not inform the Secretary of State under section 21-2,210 or 21-2,211 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within sixty days of the change, resignation, or discontinuance;

(3) An incorporator, director, officer, or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(4) The foreign corporation or its agent for service of process does not comply with section 21-2,212; or

(5) The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.



21-2,218 Procedure for and effect of revocation.

(MBCA 15.31) (a) If the Secretary of State determines that one or more grounds exist under section 21-2,217 for revocation of a certificate of authority, the Secretary of State shall serve the foreign corporation with written notice of such determination under section 21-2,212.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after service of the notice is perfected under section 21-2,212, the Secretary of State shall administratively revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under section 21-2,212.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



21-2,219 Foreign corporation; reinstatement.

(a) A foreign corporation, the certificate of authority of which has been administratively revoked under section 21-2,218, may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application must:

(1) Recite the name of the foreign corporation and the effective date of the revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) State that the foreign corporation's name satisfies the requirements of section 21-2,208.

(b) If the Secretary of State determines (1) that the application for reinstatement contains the information required by subsection (a) of this section and that the information is correct and (2) that the foreign corporation has paid to the Secretary of State all delinquent fees and has delivered to the Secretary of State a properly executed and signed biennial report, he or she shall cancel the certificate of revocation, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-2,212.

(c) A foreign corporation, the certificate of authority of which has been administratively revoked under section 21-2,218 for more than five years, may apply to the Secretary of State for late reinstatement. The application, along with the fee set forth in section 21-205, must:

(1) Recite the name of the foreign corporation and the effective date of the revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated;

(3) State that the foreign corporation's name satisfies the requirements of section 21-2,208;

(4) State that a legitimate reason exists for reinstatement and what such legitimate reason is; and

(5) State that such reinstatement does not constitute fraud on the public.

(d) If the Secretary of State determines (1) that the application for late reinstatement contains the information required by subsection (c) of this section and that the information is correct and (2) that the foreign corporation has paid to the Secretary of State all delinquent fees and has delivered to the Secretary of State a properly executed and signed biennial report, he or she shall cancel the certificate of revocation, prepare a certificate of late reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-2,212.

(e) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation and the foreign corporation shall resume carrying on its business as if the revocation had never occurred.



21-2,220 Appeal from revocation.

(MBCA 15.32) (a) If the Secretary of State denies a foreign corporation's application for reinstatement following administrative revocation of its certificate of authority under section 21-2,218, he or she shall serve the foreign corporation under section 21-2,212 with a written notice that explains the reason or reasons for denial.

(b) A foreign corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected under section 21-2,212. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's certificate of revocation, the foreign corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



21-2,220.01 Foreign corporation; domestication; procedure.

In lieu of compliance with section 21-2,203, relating to the authorization of foreign corporations to transact business in this state, any corporation organized under the laws of any other state or states which has heretofore filed, or which may hereafter file, with the Secretary of State of this state a copy, certified by the Secretary of State or other proper officer of the state or country under the laws of which such foreign corporation is formed, of its charter or articles of association or incorporation, together with all amendments to such date, the street address of its registered office in this state and the name and street address and, if one exists, a post office box number, of its current registered agent at that office, on filing with the Secretary of State a certified copy of a resolution adopted by its board of directors, including the date the resolution was adopted, accepting and agreeing to be bound by the provisions of the Nebraska Model Business Corporation Act with respect to its property and business operations within this state shall become and be a body corporate of this state as a foreign domesticated corporation. If the stock is no par, a resolution of the corporation, signed by an officer of the corporation, shall state the book value of the no par stock, which in no event shall be less than one dollar per share.



21-2,220.02 Foreign corporation; cessation of domestication.

Any foreign corporation which has domesticated pursuant to section 21-2,220.01 may cease to be a foreign domesticated corporation by filing with the Secretary of State a certified copy of a resolution adopted by its board of directors renouncing its domestication and withdrawing its acceptance and agreement provided for in section 21-2,220.01.



21-2,220.03 Foreign corporation; surrender of foreign charter; effect.

If a foreign corporation which has domesticated pursuant to section 21-2,220.01 surrenders its foreign corporate charter, and files, records, and publishes notice of amended articles of incorporation in the manner, time, and places required by sections 21-219, 21-220, and 21-2,229, such foreign domesticated corporation shall thereupon become and be a domestic corporation organized under the Nebraska Model Business Corporation Act.



21-2,220.04 Foreign corporation; domesticated under prior law; status.

Any corporation organized under the laws of any other state which had become, prior to January 1, 2017, a body corporate of this state as a foreign domesticated corporation, shall retain such status for all purposes.



21-2,221 Corporate records.

(MBCA 16.01) (a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in the form of a document, including an electronic record or in another form capable of conversion into paper form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) Its articles or restated articles of incorporation, all amendments to them currently in effect, and any notices to shareholders referred to in subdivision (k)(5) of section 21-203 regarding facts on which a filed document is dependent;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences, and limitations if shares issued pursuant to those resolutions are outstanding;

(4) The minutes of all shareholders' meetings and records of all action taken by shareholders without a meeting for the past three years;

(5) All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under section 21-2,227;

(6) A list of the names and business addresses of its current directors and officers; and

(7) Its most recent biennial report delivered to the Secretary of State under section 21-2,228.



21-2,222 Inspection of records by shareholders.

(MBCA 16.02) (a) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in subsection (e) of section 21-2,221 if the shareholder gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy.

(b) For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, any person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation upon request the notice and any other information provided by the corporation to shareholders in connection with the meeting unless the corporation has made such information generally available to shareholders by posting it on its web site or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of action taken at the meeting.

(c) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (d) of this section and gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy:

(1) Excerpts from minutes of any meeting of the board of directors or a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders, board of directors, or a committee of the board without a meeting, to the extent not subject to inspection under subsection (a) of this section;

(2) Accounting records of the corporation; and

(3) The record of shareholders.

(d) A shareholder may inspect and copy the records described in subsection (c) of this section only if:

(1) The shareholder's demand is made in good faith and for a proper purpose;

(2) The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; and

(3) The records are directly connected with the shareholder's purpose.

(e) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

(f) This section does not affect:

(1) The right of a shareholder to inspect records under section 21-262 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of the Nebraska Model Business Corporation Act, to compel the production of corporate records for examination.

(g) For purposes of this section, shareholder means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.



21-2,223 Scope of inspection right.

(MBCA 16.03) (a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder represented.

(b) The right to copy records under section 21-2,222 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder.

(c) The corporation may comply at its expense with a shareholder's demand to inspect the record of shareholders under subdivision (c)(3) of section 21-2,222 by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder's demand.

(d) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production, reproduction, or transmission of the records.



21-2,224 Court-ordered inspection.

(MBCA 16.04) (a) If a corporation does not allow a shareholder who complies with subsection (a) of section 21-2,222 to inspect and copy any records required by that subsection to be available for inspection, the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with subsections (c) and (d) of section 21-2,222 may apply to the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.



21-2,225 Inspection of records by directors.

(MBCA 16.05) (a) A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(b) The district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located may order inspection and copying of the books, records, and documents at the corporation's expense upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

(c) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense and provisions prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and the court may also order the corporation to reimburse the director for the director's expenses incurred in connection with the application.



21-2,226 Exception to notice requirements.

(MBCA 16.06) (a) Whenever notice would otherwise be required to be given under any provision of the Nebraska Model Business Corporation Act to a shareholder, such notice need not be given if:

(1) Notices to shareholders of two consecutive annual meetings and all notices of meetings during the period between such two consecutive annual meetings have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered; or

(2) All, but not less than two, payments of dividends on securities during a twelve-month period, or two consecutive payments of dividends on securities during a period of more than twelve months, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

(b) If any such shareholder shall deliver to the corporation a written notice setting forth such shareholder's then-current address, the requirement that notice be given to such shareholder shall be reinstated.



21-2,227 Financial statements for shareholders.

(MBCA 16.20) (a) A corporation shall deliver to its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b) If the annual financial statements are reported upon by a public accountant, the report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1) Stating such person's reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) Within one hundred twenty days after the close of each fiscal year, the corporation shall send the annual financial statements to each shareholder. Thereafter, on written request from a shareholder to whom the statements were not sent, the corporation shall send the shareholder the latest financial statements. A public corporation may fulfill its responsibilities under this section by delivering the specified financial statements or otherwise making them available in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission.



21-2,228 Biennial report for Secretary of State.

(MBCA 16.21) Each domestic corporation and each foreign corporation authorized to transact business in this state shall deliver to the Secretary of State for filing a biennial report as required under section 21-301 or 21-304.



21-2,229 Notice of incorporation, amendment, merger, or share exchange; notice of dissolution.

(a) Notice of incorporation, amendment, merger, or share exchange of a domestic corporation shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office, or, if none in this state, its registered office, is located.

A notice of incorporation shall show (1) the corporate name for the corporation, (2) the number of shares the corporation is authorized to issue, (3) the street address of the corporation's initial registered office and the name of its initial registered agent at that office, and (4) the name and street address of each incorporator.

A brief resume of any amendment, merger, or share exchange of the corporation shall be published in the same manner and for the same period of time as a notice of incorporation is required to be published.

(b) Notice of the dissolution of a domestic corporation and the terms and conditions of such dissolution and the names of the persons who are to wind up and liquidate its business and affairs and their official titles with a statement of assets and liabilities of the corporation shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office, or, if none in this state, its registered office, is located.

(c) Proof of publication of any of the notices required to be published under this section shall be filed in the office of the Secretary of State. In the event any notice required to be given pursuant to this section is not given but is subsequently published for the required time and proof of the publication thereof is filed in the office of the Secretary of State, the acts of such corporation prior to, as well as after, such publication shall be valid.



21-2,230 Application to existing domestic corporations.

(MBCA 17.01) The Nebraska Model Business Corporation Act applies to all domestic corporations in existence on January 1, 2017, that were incorporated under any general statute of this state providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved.



21-2,231 Application to qualified foreign corporations.

(MBCA 17.02) A foreign corporation authorized to transact business in this state on January 1, 2017, is subject to the Nebraska Model Business Corporation Act but is not required to obtain a new certificate of authority to transact business under the act.



21-2,232 Saving provisions.

(MBCA 17.03) (a) Except as provided in subsection (b) of this section, the repeal of a statute by Laws 2014, LB749, does not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(4) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by Laws 2014, LB749, is reduced by Laws 2014, LB749, the penalty or punishment if not already imposed shall be imposed in accordance with Laws 2014, LB749.

(c) In the event that any provisions of the Nebraska Model Business Corporation Act are deemed to modify, limit, or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., as the act existed on January 1, 2014, the provisions of the Nebraska Model Business Corporation Act shall control to the maximum extent permitted by section 102(a)(2) of that federal act, 15 U.S.C. 7002 (a)(2).



21-301 Domestic corporations; biennial report and occupation tax; procedure.

(1) Each domestic corporation subject to the Nebraska Model Business Corporation Act shall deliver a biennial report to the Secretary of State, as of January 1 of each even-numbered year, in such form as the Secretary of State may prescribe. The report shall be signed by one of the following: The president, a vice president, a secretary, or a treasurer of the corporation. The signature may be digital or electronic if it conforms to section 86-611. The report and occupation tax shall be delivered to the Secretary of State. The report and occupation tax shall be due on March 1 of each even-numbered year and shall become delinquent if not filed and paid by April 15 of each even-numbered year. If the Secretary of State finds that such report and occupation tax conform to the requirements of the law, the Secretary of State shall file the report. If the Secretary of State finds that the report or occupation tax does not conform, the Secretary of State shall not file the report or accept the occupation tax but shall return the report and occupation tax to the corporation for any necessary corrections. A correction or amendment to the report may be filed at any time.

(2) In each even-numbered year, the Secretary of State shall cause a notice to be sent either by United States mail or electronically transmitted to each corporation for which a report and occupation tax as described in this section have not been received as of March 1. The notice shall state that the report has not been received, that the report and occupation tax are due on March 1, and that the corporation will be administratively dissolved if the report and proper occupation tax are not received by April 15.

Intention of Legislature was to place domestic and foreign corporation upon an equality as regards tax. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).



21-302 Domestic corporations; biennial report; contents.

The biennial report required under section 21-301 from a domestic corporation shall show:

(1) The exact corporate name of the corporation;

(2) The street address of the corporation's registered office and the name of its current registered agent at that office in this state. A post office box number may be provided in addition to the street address;

(3) The street address of the corporation's principal office;

(4) The names and street addresses of the corporation's directors and principal officers, which shall include the president, secretary, and treasurer;

(5) A brief description of the nature of the corporation's business;

(6) The amount of paid-up capital stock; and

(7) The change or changes, if any, in the above particulars made since the last biennial report.



21-303 Corporations; occupation tax; amount; stock without par value, determination of amount.

(1) Upon the delivery of the biennial report required under section 21-301 to the Secretary of State, it shall be the duty of every corporation for profit, registered in the office of the Secretary of State on January 1, whether incorporated under the laws of this state or incorporated under the laws of any other state when such corporations have domesticated in this state pursuant to section 21-2,220.01, to pay to the Secretary of State an occupation tax in each even-numbered calendar year beginning January 1, which occupation tax shall be due and assessable on such date and delinquent if not paid on or before April 15 of each even-numbered year.

(2) The occupation tax shall be as follows: When the paid-up capital stock of a corporation does not exceed ten thousand dollars, an occupation tax of twenty-six dollars; when such paid-up capital stock exceeds ten thousand dollars but does not exceed twenty thousand dollars, an occupation tax of forty dollars; when such paid-up capital stock exceeds twenty thousand dollars but does not exceed thirty thousand dollars, an occupation tax of sixty dollars; when such paid-up capital stock exceeds thirty thousand dollars but does not exceed forty thousand dollars, an occupation tax of eighty dollars; when such paid-up capital stock exceeds forty thousand dollars but does not exceed fifty thousand dollars, an occupation tax of one hundred dollars; when such paid-up capital stock exceeds fifty thousand dollars but does not exceed sixty thousand dollars, an occupation tax of one hundred twenty dollars; when such paid-up capital stock exceeds sixty thousand dollars but does not exceed seventy thousand dollars, an occupation tax of one hundred forty dollars; when such paid-up capital stock exceeds seventy thousand dollars but does not exceed eighty thousand dollars, an occupation tax of one hundred sixty dollars; when such paid-up capital stock exceeds eighty thousand dollars but does not exceed ninety thousand dollars, an occupation tax of one hundred eighty dollars; when such paid-up capital stock exceeds ninety thousand dollars but does not exceed one hundred thousand dollars, an occupation tax of two hundred dollars; when such paid-up capital stock exceeds one hundred thousand dollars but does not exceed one hundred twenty-five thousand dollars, an occupation tax of two hundred forty dollars; when such paid-up capital stock exceeds one hundred twenty-five thousand dollars but does not exceed one hundred fifty thousand dollars, an occupation tax of two hundred eighty dollars; when such paid-up capital stock exceeds one hundred fifty thousand dollars but does not exceed one hundred seventy-five thousand dollars, an occupation tax of three hundred twenty dollars; when such paid-up capital stock exceeds one hundred seventy-five thousand dollars but does not exceed two hundred thousand dollars, an occupation tax of three hundred sixty dollars; when such paid-up capital stock exceeds two hundred thousand dollars but does not exceed two hundred twenty-five thousand dollars, an occupation tax of four hundred dollars; when such paid-up capital stock exceeds two hundred twenty-five thousand dollars but does not exceed two hundred fifty thousand dollars, an occupation tax of four hundred forty dollars; when such paid-up capital stock exceeds two hundred fifty thousand dollars but does not exceed two hundred seventy-five thousand dollars, an occupation tax of four hundred eighty dollars; when such paid-up capital stock exceeds two hundred seventy-five thousand dollars but does not exceed three hundred thousand dollars, an occupation tax of five hundred twenty dollars; when such paid-up capital stock exceeds three hundred thousand dollars but does not exceed three hundred twenty-five thousand dollars, an occupation tax of five hundred sixty dollars; when such paid-up capital stock exceeds three hundred twenty-five thousand dollars but does not exceed three hundred fifty thousand dollars, an occupation tax of six hundred dollars; when such paid-up capital stock exceeds three hundred fifty thousand dollars but does not exceed four hundred thousand dollars, an occupation tax of six hundred sixty-six dollars; when such paid-up capital stock exceeds four hundred thousand dollars but does not exceed four hundred fifty thousand dollars, an occupation tax of seven hundred thirty dollars; when such paid-up capital stock exceeds four hundred fifty thousand dollars but does not exceed five hundred thousand dollars, an occupation tax of eight hundred dollars; when such paid-up capital stock exceeds five hundred thousand dollars but does not exceed six hundred thousand dollars, an occupation tax of nine hundred ten dollars; when such paid-up capital stock exceeds six hundred thousand dollars but does not exceed seven hundred thousand dollars, an occupation tax of one thousand ten dollars; when such paid-up capital stock exceeds seven hundred thousand dollars but does not exceed eight hundred thousand dollars, an occupation tax of one thousand one hundred twenty dollars; when such paid-up capital stock exceeds eight hundred thousand dollars but does not exceed nine hundred thousand dollars, an occupation tax of one thousand two hundred thirty dollars; when such paid-up capital stock exceeds nine hundred thousand dollars but does not exceed one million dollars, an occupation tax of one thousand three hundred thirty dollars; when such paid-up capital stock exceeds one million dollars but does not exceed ten million dollars, an occupation tax of one thousand three hundred thirty dollars, and eight hundred dollars additional for each million or fraction thereof over and above one million dollars; when such paid-up capital stock exceeds ten million dollars but does not exceed fifteen million dollars, an occupation tax of twelve thousand dollars; when such paid-up capital stock exceeds fifteen million dollars but does not exceed twenty million dollars, an occupation tax of fourteen thousand six hundred sixty dollars; when such paid-up capital stock exceeds twenty million dollars but does not exceed twenty-five million dollars, an occupation tax of seventeen thousand three hundred thirty dollars; when such paid-up capital stock exceeds twenty-five million dollars but does not exceed fifty million dollars, an occupation tax of twenty thousand six hundred sixty dollars; when such paid-up capital stock exceeds fifty million dollars but does not exceed one hundred million dollars, an occupation tax of twenty-one thousand three hundred thirty dollars; and when such paid-up capital stock exceeds one hundred million dollars, an occupation tax of twenty-three thousand nine hundred ninety dollars. The minimum occupation tax for filing such report shall be twenty-six dollars. For purposes of determining the occupation tax, the stock of corporations incorporated under the laws of any other state, which corporations have domesticated in this state pursuant to section 21-2,220.01 and which stock is without par value, shall be deemed to have a par value of an amount equal to the amount paid in as capital for such shares at the time of the issuance thereof.

Distinction between domestic and domesticated foreign corporation is recognized. Omaha Nat. Bank v. Jensen, 157 Neb. 22, 58 N.W.2d 582 (1953).

Under former law, all occupation taxes assessed against domestic corporation for profit were a lien upon all property of corporation. Licking v. Hays Lumber Co., 146 Neb. 240, 19 N.W.2d 148 (1945).

Tax hereunder is in nature of franchise tax, rather than tax upon property, capital stock, or business, and it is not a tax on interstate commerce. State of Nebraska ex rel. Beatrice Creamery Co. v. Marsh, 119 Neb. 197, 227 N.W. 926 (1929), appeal dismissed 282 U.S. 799 (1930).

Paid-up capital of Nebraska corporation means amount of authorized capital stock employed in business. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).



21-304 Foreign corporations; biennial report and occupation tax; procedure.

(1) Each foreign corporation subject to the Nebraska Model Business Corporation Act, doing business in this state, owning or using a part or all of its capital or plant in this state, and subject to compliance with all other provisions of law shall, in addition to all other statements required by law, deliver a biennial report to the Secretary of State, as of January 1 of each even-numbered year, in such form as the Secretary of State may prescribe. The report shall be signed by one of the following: The president, a vice president, a secretary, or a treasurer of the corporation. The signature may be digital or electronic if it conforms to section 86-611. The report and occupation tax shall be delivered to the Secretary of State. The report and occupation tax shall be due on March 1 of each even-numbered year and shall become delinquent if not filed and paid by April 15 of each even-numbered year. If the Secretary of State finds that such report and occupation tax conform to the requirements of the law, the Secretary of State shall file the report. If the Secretary of State finds that the report or occupation tax does not conform, the Secretary of State shall not file the report or accept the occupation tax but shall return the report and occupation tax to the corporation for any necessary corrections. A correction or amendment to the report may be filed at any time.

(2) In each even-numbered year, the Secretary of State shall cause a notice to be sent either by United States mail or electronically transmitted to each corporation for which a report and occupation tax as described in this section have not been received as of March 1. The notice shall state that the report has not been received, that the report and occupation tax are due on March 1, and that the authority of the corporation to transact business in this state will be administratively revoked if the report and proper occupation tax are not received by April 15 of each even-numbered year.

This section requires statement of how much capital is employed within and how much without the state. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).

State only can complain of failure to conform to statutory requirements. Northwest Ready Roofing Co. v. Antes, 117 Neb. 121, 219 N.W. 848 (1928).



21-305 Foreign corporations; biennial report; contents.

The biennial report required under section 21-304 from a foreign corporation shall show:

(1) The exact corporate name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) The street address of the foreign corporation's registered office and the name of its current registered agent at that office in this state. A post office box number may be provided in addition to the street address;

(3) The street address of the foreign corporation's principal office;

(4) The names and street addresses of the foreign corporation's directors and principal officers which shall include the president, secretary, and treasurer;

(5) A brief description of the nature of the foreign corporation's business;

(6) The value of the property owned and used by the foreign corporation in this state and where such property is situated; and

(7) The change or changes, if any, in the above particulars made since the last biennial report.

Domestic and foreign corporations are treated differently for purpose of tax. State of Nebraska ex rel. Beatrice Creamery Co. v. Marsh, 119 Neb. 197, 227 N.W. 926 (1929), appeal dismissed 282 U.S. 799 (1930).



21-306 Foreign corporations; occupation tax; investigation by Secretary of State for collection purposes.

Upon the delivery of the biennial report required under section 21-304 to the Secretary of State, it shall be the duty of every foreign corporation doing business in this state to pay to the Secretary of State an occupation tax each even-numbered calendar year beginning January 1 and become due and assessable on March 1 of that year and become delinquent if not paid by April 15 of each even-numbered year. The occupation tax shall be measured by the property employed by the foreign corporation in the conduct of its business in this state. For such purpose the property shall consist of the sum total of the actual value of all real estate and personal property employed in this state by such foreign corporation in the transaction of its business. The occupation tax to be paid by such foreign corporation shall be based upon the sum so determined and shall be considered the capital stock of such foreign corporation in this state for the purpose of the occupation tax. The schedule of payment shall be double the occupation tax set forth in section 21-303, or any amendments thereto, except that the occupation tax shall not exceed thirty thousand dollars, and the Secretary of State, or any person deputized by the Secretary of State, shall have authority to investigate and obtain information from such corporation or any state, county, or city official. Such officers are authorized by this section to furnish such information to the Secretary of State, or anyone deputized by the Secretary of State, in order to determine all facts and give effect to the collection of the occupation tax.

Occupation tax of foreign corporation is computed upon basis of paid-up capital stock employed in this state. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).



21-307 Repealed. Laws 1969, c. 124, § 11.



21-308 Repealed. Laws 1969, c. 124, § 11.



21-309 Repealed. Laws 1969, c. 124, § 11.



21-310 Repealed. Laws 1967, c. 101, § 14.



21-311 Occupation taxes; disposition; monthly report of Secretary of State.

The Secretary of State shall make a report monthly to the Tax Commissioner of the occupation taxes collected under sections 21-301 to 21-330 and remit them to the State Treasurer for credit to the General Fund. The report shall include the amount of any refunds paid out under section 21-328.



21-312 Occupation taxes; lien; notice; lien subject to prior liens.

The occupation taxes required to be paid by sections 21-301 to 21-330 shall be the first and best lien on all property of the corporation whether such real or personal property is employed by the corporation in the prosecution of its business or is in the hands of an assignee, trustee, or receiver for the benefit of the creditors and stockholders thereof. The Secretary of State may file notice of such lien in the office of the county clerk of the county wherein the personal property sought to be charged with such lien is situated and with the county clerk or register of deeds of the county wherein the real estate sought to be charged with such lien is situated. The lien provided for in this section shall be invalid as to any mortgagee or pledgee whose lien is filed, as against any judgment lien which attached, or as against any purchaser whose rights accrued, prior to the filing of such notice.

Under prior statute, occupation taxes were a lien although not filed in office of register of deeds or county clerk. Licking v. Hays Lumber Co., 146 Neb. 240, 19 N.W.2d 148 (1945).



21-313 Domestic corporation; foreign corporation; failure to file report or pay occupation tax; effect.

(1) If a domestic corporation required to deliver the biennial report and pay the occupation tax prescribed in sections 21-301 to 21-330 fails or neglects to deliver such report or pay such occupation tax by April 15 of each even-numbered year, such corporation shall be administratively dissolved on April 16 of such year.

(2) If a foreign corporation required to deliver the biennial report and pay the occupation tax prescribed in sections 21-301 to 21-330 fails or neglects to deliver such report or pay such occupation tax by April 15 of each even-numbered year, the authority of such corporation to transact business in this state shall be administratively revoked on April 16 of such year.

Foreign corporation tax is computed upon the amount of its paid-up capital stock employed in Nebraska. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).

After action has been brought in name of dissolved corporation, amendment may be allowed substituting as plaintiffs the managing directors as trustees. Weekes Grain & Live Stock Co. v. Ware & Leland, 99 Neb. 126, 155 N.W. 233 (1915).

After charter has been forfeited for nonpayment of occupation tax, corporation cannot sue in corporate name. Weekes Grain & Live Stock Co. v. Ware & Leland, 99 Neb. 126, 155 N.W. 233 (1915); Havens & Co. v. Colonial Apartment House Co., 97 Neb. 639, 150 N.W. 1011 (1915).



21-314 Occupation taxes; how collected; credited to General Fund.

Occupation tax or taxes to be paid as provided in sections 21-301 to 21-330 may be recovered by an action in the name of the state and on collection shall be remitted to the State Treasurer for credit to the General Fund.



21-315 Occupation taxes; collection; venue of action.

The Attorney General, on request of the Secretary of State, shall institute such action to recover occupation taxes in the district court of Lancaster County or any other county in the state in which such corporation has an office or place of business.



21-316 Repealed. Laws 1971, LB 485, § 2.



21-317 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-318 List of corporations; duty of Secretary of State.

It shall be the duty of the Secretary of State to prepare and keep a correct list of all corporations subject to sections 21-301 to 21-330 and engaged in business within this state. For the purpose of obtaining the necessary information, the Secretary of State, or other person deputized by him or her, shall have access to the records of the offices of the county clerks of the state.



21-319 Investigation by Secretary of State for collection purposes; duty of county clerk.

Any county clerk shall, upon request of the Secretary of State, furnish him or her with such information as is shown by the records of his or her office concerning corporations located within his or her county and subject to sections 21-301 to 21-330. The Secretary of State, or any person deputized by him or her for the purpose of determining the amount of the occupation tax due from such corporation, shall have authority to investigate and determine the facts showing the proportion of the paid-up capital stock of the company represented by its property and business in this state.



21-320 Repealed. Laws 1969, c. 124, § 11.



21-321 Reports and fees; exemptions.

All banking, insurance, and building and loan association corporations paying fees and making reports to the Director of Insurance or the Director of Banking and Finance and all other corporations paying an occupation tax to the state under any other statutory provisions than those of sections 21-301 to 21-330 shall be exempt from the provisions of such sections.



21-322 Dissolution; certificate required; filing; fees.

In case of dissolution of a corporation by action of a competent court, or the winding up of a corporation, either foreign or domestic, by proceedings in assignment or bankruptcy, a certificate shall be signed by the clerk of the court in which such proceedings were had and filed in the office of the Secretary of State. The fees for making and filing such certificate shall be taxed as costs in the proceedings and paid out of the funds of the corporation and shall have the same priority as other costs.



21-323 Domestic corporations; reports and taxes; notice; failure to pay; administrative dissolution; lien; priority.

(1) Prior to January 1 of each even-numbered year, the Secretary of State shall cause to be mailed by first-class mail to the last-named and appointed registered agent at the last-named street address of the registered office of each domestic corporation subject to sections 21-301 to 21-330 a notice stating that on or before March 1 of each even-numbered year occupation taxes are due to be paid and a properly executed and signed biennial report is due to be filed. If such occupation taxes are not paid and the report is not filed by April 15 of each even-numbered year, (a) such taxes and report shall become delinquent, (b) the delinquent corporation shall be administratively dissolved on April 16 of such year for nonpayment of occupation taxes and failure to file the report, and (c) the delinquent occupation tax shall be a lien upon the assets of the corporation subsequent only to state, county, and municipal taxes.

(2) Upon the failure of any domestic corporation to pay its occupation tax and deliver the biennial report within the time limited by sections 21-301 to 21-330, the Secretary of State shall on April 16 of such year administratively dissolve the corporation for nonpayment of taxes and make such entry and showing upon the records of his or her office.

(3)(a) The Secretary of State shall administratively dissolve a corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under section 21-236.

(b) A corporation administratively dissolved continues its corporate existence but may not carry on any business, except that business necessary to wind up and liquidate its business and affairs under section 21-2,188 and notify claimants under sections 21-2,189 and 21-2,190.

(c) The administrative dissolution of a corporation shall not terminate the authority of its registered agent.

(4) All delinquent occupation taxes of the corporation shall be a lien upon the assets of the corporation, subsequent only to state, county, and municipal taxes.

(5) No domestic corporation shall be voluntarily dissolved until all occupation taxes and fees due to or assessable by the state have been paid and the biennial report filed by such corporation.

Under former law, lien of occupation taxes was not cut off by foreclosure of tax sale certificate where state was not made party defendant to suit and perfected lien. Licking v. Hays Lumber Co., 146 Neb. 240, 19 N.W.2d 148 (1945).



21-323.01 Domestic corporation administratively dissolved; reinstatement; application; procedure; payment required.

(1)(a) Until January 1, 2017, the provisions of this subsection apply. A corporation automatically dissolved under section 21-323 may apply to the Secretary of State for reinstatement within five years after the effective date of its automatic dissolution. The application shall:

(i) Recite the name of the corporation and the effective date of its automatic dissolution;

(ii) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(iii) State that the corporation's name satisfies the requirements of section 21-2028; and

(iv) Be accompanied by a fee in the amount prescribed in section 21-2005, as such section may from time to time be amended, for an application for reinstatement.

(b) If the Secretary of State determines (i) that the application for reinstatement contains the information required by subdivision (a) of this subsection and that the information is correct and (ii) that the corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of dissolution, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-2034.

(c) A corporation that has been automatically dissolved under section 21-323 for more than five years may apply to the Secretary of State for late reinstatement. The application shall:

(i) Recite the name of the corporation and the effective date of its automatic dissolution;

(ii) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(iii) State that the corporation's name satisfies the requirements of section 21-2028;

(iv) State that a legitimate reason exists for reinstatement and what such legitimate reason is;

(v) State that such reinstatement does not constitute fraud on the public; and

(vi) Be accompanied by a fee in the amount prescribed in section 21-2005, as such section may from time to time be amended, for an application for late reinstatement.

(d) If the Secretary of State determines (i) that an application for late reinstatement contains the information required by subdivision (c) of this subsection and that the information is correct and (ii) that the corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of dissolution, prepare a certificate of late reinstatement that recites his or her determination and the effective date of the reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-2034.

(e) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the automatic dissolution and the corporation shall resume carrying on its business as if the automatic dissolution had never occurred.

(f) A corporation applying for reinstatement under this subsection shall:

(i)(A) Pay to the Secretary of State a sum equal to all occupation taxes delinquent at the time the corporation was automatically dissolved, plus a sum equal to all occupation taxes which would otherwise have been due for the years the corporation was automatically dissolved; and (B) deliver to the Secretary of State a properly executed and signed biennial report for the most recent even-numbered year; and

(ii) Pay to the Secretary of State an additional amount derived by multiplying the rate specified in section 45-104.02, as such rate may from time to time be adjusted, times the amount of occupation taxes required to be paid by it for each year that such corporation was automatically dissolved.

(2)(a) Beginning January 1, 2017, the provisions of this subsection apply. A corporation administratively dissolved under section 21-323 may apply to the Secretary of State for reinstatement within five years after the effective date of its administrative dissolution. The application shall:

(i) Recite the name of the corporation and the effective date of its administrative dissolution;

(ii) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(iii) State that the corporation's name satisfies the requirements of section 21-230; and

(iv) Be accompanied by a fee in the amount prescribed in section 21-205, as such section may from time to time be amended, for an application for reinstatement.

(b) If the Secretary of State determines (i) that the application for reinstatement contains the information required by subdivision (a) of this subsection and that the information is correct and (ii) that the corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of dissolution, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-236.

(c) A corporation administratively dissolved under section 21-323 for more than five years may apply to the Secretary of State for late reinstatement. The application shall:

(i) Recite the name of the corporation and the effective date of its administrative dissolution;

(ii) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(iii) State that the corporation's name satisfies the requirements of section 21-230;

(iv) State that a legitimate reason exists for reinstatement and what such legitimate reason is;

(v) State that such reinstatement does not constitute fraud on the public; and

(vi) Be accompanied by a fee in the amount prescribed in section 21-205, as such section may from time to time be amended, for an application for late reinstatement.

(d) If the Secretary of State determines (i) that the application for late reinstatement contains the information required by subdivision (c) of this subsection and that the information is correct and (ii) that the corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of dissolution, prepare a certificate of late reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-236.

(e) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its business as if the administrative dissolution had never occurred.

(f) A corporation applying for reinstatement under this subsection shall:

(i)(A) Pay to the Secretary of State a sum equal to all occupation taxes delinquent at the time the corporation was administratively dissolved, plus a sum equal to all occupation taxes which would otherwise have been due for the years the corporation was administratively dissolved and (B) deliver to the Secretary of State a properly executed and signed biennial report for the most recent even-numbered year; and

(ii) Pay to the Secretary of State an additional amount derived by multiplying the rate specified in section 45-104.02, as such rate may from time to time be adjusted, times the amount of occupation taxes required to be paid by it for each year that such corporation was administratively dissolved.



21-323.02 Domestic corporation administratively dissolved; denial of reinstatement; appeal.

(1) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution under section 21-323, he or she shall serve the corporation under section 21-236 with a written notice that explains the reason or reasons for denial.

(2) The corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected under section 21-236. The corporation shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(4) The court's final decision may be appealed as in other civil proceedings.



21-324 Repealed. Laws 1967, c. 101, § 14.



21-325 Foreign corporations; reports and taxes; notice; failure to pay; authority to transact business revoked; lien; priority.

(1) Prior to January 1 of each even-numbered year, the Secretary of State shall cause to be mailed by first-class mail to the last-known address of each foreign corporation subject to sections 21-301 to 21-330 a notice stating that on or before March 1 of each even-numbered year occupation taxes are due to be paid and a properly executed and signed biennial report is due to be filed. If such occupation taxes are not paid and the report is not filed by April 15 of each even-numbered year, (a) such taxes and report shall become delinquent, (b) the authority of the delinquent corporation to transact business in this state shall be administratively revoked on April 16 of such year for nonpayment of occupation taxes and failure to file the report, and (c) the delinquent occupation tax shall be a lien upon the assets of the corporation subject only to state, county, and municipal taxes.

(2) Upon the failure of any foreign corporation to pay its occupation tax and deliver the biennial report within the time limited by sections 21-301 to 21-330, the Secretary of State shall on April 16 of such year administratively revoke the authority of the corporation to transact business in this state for nonpayment of taxes and shall bar the corporation from doing business in this state under the corporation laws of this state and make such entry and showing upon the records of his or her office.

(3)(a) The Secretary of State shall administratively revoke the authority of a foreign corporation by signing a certificate of revocation of authority to transact business in this state that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under section 21-2,212.

(b) The authority of a foreign corporation to transact business in this state shall cease on the date shown on the certificate revoking its certificate of authority.

(c) Revocation of a foreign corporation's certificate of authority shall not terminate the authority of the registered agent of the corporation.

(4) All delinquent corporation occupation taxes of the foreign corporation shall be a lien upon the assets of the corporation within the state, subsequent only to state, county, and municipal taxes. Nothing in sections 21-322 to 21-330 shall be construed to allow a foreign corporation to do business in this state without complying with the laws of this state.

(5) No foreign corporation shall be voluntarily withdrawn until all occupation taxes due to or assessable by this state have been paid and the biennial report filed by such corporation.



21-325.01 Foreign corporation authority to transact business revoked; reinstatement; procedure.

(1)(a) Until January 1, 2017, the provisions of this subsection apply. A foreign corporation, the certificate of authority of which has been revoked under section 21-325, may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application shall:

(i) Recite the name of the foreign corporation and the effective date of the revocation;

(ii) State that the ground or grounds for revocation either did not exist or have been eliminated;

(iii) State that the foreign corporation's name satisfies the requirements of section 21-20,173; and

(iv) Be accompanied by a fee in the amount prescribed in section 21-2005, as such section may from time to time be amended, for an application for reinstatement.

(b) If the Secretary of State determines (i) that the application contains the information required by subdivision (a) of this subsection and that the information is correct and (ii) that the foreign corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of revocation, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-20,177.

(c) A foreign corporation, the certificate of authority of which has been automatically revoked under section 21-325 for more than five years, may apply to the Secretary of State for late reinstatement. The application shall:

(i) Recite the name of the foreign corporation and the effective date of the revocation;

(ii) State that the ground or grounds for revocation either did not exist or have been eliminated;

(iii) State that the foreign corporation's name satisfies the requirements of section 21-20,173;

(iv) State that a legitimate reason exists for reinstatement and what such legitimate reason is;

(v) State that such reinstatement does not constitute fraud on the public; and

(vi) Be accompanied by a fee in the amount prescribed in section 21-2005, as such section may from time to time be amended, for an application for late reinstatement.

(d) If the Secretary of State determines (i) that the application for late reinstatement contains the information required by subdivision (c) of this subsection and that the information is correct and (ii) that the foreign corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of revocation, prepare a certificate of late reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-20,177.

(e) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the revocation and the foreign corporation shall resume carrying on its business as if the revocation had never occurred.

(f) A foreign corporation applying for reinstatement under this subsection shall:

(i)(A) Pay to the Secretary of State a sum equal to all occupation taxes delinquent as of the effective date of the revocation, plus a sum equal to all occupation taxes which would otherwise have been due for the years the foreign corporation's certificate of authority was revoked; and (B) deliver to the Secretary of State a properly executed and signed biennial report for the most recent even-numbered year; and

(ii) Pay to the Secretary of State an additional amount derived by multiplying the rate specified in section 45-104.02, as such rate may from time to time be adjusted, times the amount of occupation taxes required to be paid by it for each year that such foreign corporation's certificate of authority was revoked.

(2)(a) Beginning January 1, 2017, the provisions of this subsection apply. A foreign corporation, the certificate of authority of which has been administratively revoked under section 21-325, may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application shall:

(i) Recite the name of the foreign corporation and the effective date of the revocation;

(ii) State that the ground or grounds for revocation either did not exist or have been eliminated;

(iii) State that the foreign corporation's name satisfies the requirements of section 21-2,208; and

(iv) Be accompanied by a fee in the amount prescribed in section 21-205, as such section may from time to time be amended, for an application for reinstatement.

(b) If the Secretary of State determines (i) that the application contains the information required by subdivision (a) of this subsection and that the information is correct and (ii) that the foreign corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of revocation, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-2,212.

(c) A foreign corporation, the certificate of authority of which has been administratively revoked under section 21-325 for more than five years, may apply to the Secretary of State for late reinstatement. The application shall:

(i) Recite the name of the foreign corporation and the effective date of the revocation;

(ii) State that the ground or grounds for revocation either did not exist or have been eliminated;

(iii) State that the foreign corporation's name satisfies the requirements of section 21-2,208;

(iv) State that a legitimate reason exists for reinstatement and what such legitimate reason is;

(v) State that such reinstatement does not constitute fraud on the public; and

(vi) Be accompanied by a fee in the amount prescribed in section 21-205, as such section may from time to time be amended, for an application for late reinstatement.

(d) If the Secretary of State determines (i) that the application for late reinstatement contains the information required by subdivision (c) of this subsection and that the information is correct and (ii) that the foreign corporation has complied with subdivision (f) of this subsection, he or she shall cancel the certificate of revocation, prepare a certificate of late reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-2,212.

(e) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the administrative revocation and the foreign corporation shall resume carrying on its business as if the administrative revocation had never occurred.

(f) A foreign corporation applying for reinstatement under this subsection shall:

(i)(A) Pay to the Secretary of State a sum equal to all occupation taxes delinquent as of the effective date of the revocation, plus a sum equal to all occupation taxes which would otherwise have been due for the years the foreign corporation's certificate of authority was revoked, and (B) deliver to the Secretary of State a properly executed and signed biennial report for the most recent even-numbered year; and

(ii) Pay to the Secretary of State an additional amount derived by multiplying the rate specified in section 45-104.02, as such rate may from time to time be adjusted, times the amount of occupation taxes required to be paid by it for each year that such foreign corporation's certificate of authority was revoked.



21-325.02 Foreign corporation authority to transact business; reinstatement denied; appeal.

(1) If the Secretary of State denies a foreign corporation's application for reinstatement following administrative revocation of its certificate of authority under section 21-325, he or she shall serve the foreign corporation under section 21-2,212 with a written notice that explains the reason or reasons for denial.

(2) The foreign corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected under section 21-2,212. The foreign corporation shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's certificate of revocation, the foreign corporation's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(4) The court's final decision may be appealed as in other civil proceedings.



21-326 Repealed. Laws 1967, c. 101, § 14.



21-327 Repealed. Laws 1967, c. 101, § 14



21-328 Occupation tax; refund; procedure; appeal.

Any corporation paying the occupation tax imposed by section 21-303 or 21-306 may claim a refund if the payment of such occupation tax was invalid for any reason. The corporation shall file a written claim and any evidence supporting the claim within two years after payment of such occupation tax. The Secretary of State shall either approve or deny the claim within thirty days after such filing. Any approved claims shall be paid out of the General Fund. Appeal of a decision by the Secretary of State shall be in accordance with the Administrative Procedure Act.



21-329 Paid-up capital stock, defined.

For purposes of sections 21-301 to 21-330, the term paid-up capital stock shall mean, at any particular time, the sum of the par value of all shares of capital stock of the corporation issued and outstanding.



21-330 Corporations; excess payment; refund.

Any corporation which has paid occupation tax in excess of the proper amount of the occupation tax imposed in sections 21-301 to 21-330 shall be entitled to a refund of such excess payment. Claims for refund shall be filed with the Secretary of State or may be submitted by the Secretary of State based on his or her own investigation. If approved or submitted by the Secretary of State, the claim shall be forwarded to the State Treasurer for payment from the General Fund. The Secretary of State shall not refund any excess occupation tax payment if five years have passed from the date of the excess payment.



21-401 Act, how cited.

Sections 21-401 to 21-414 shall be known and may be cited as the Nebraska Benefit Corporation Act.



21-402 Applicability of act; Nebraska Model Business Corporation Act generally applicable.

(1) The Nebraska Benefit Corporation Act applies to all benefit corporations.

(2) The existence of a provision of the Nebraska Benefit Corporation Act does not of itself create an implication that a contrary or different rule of law is applicable to a business corporation that is not a benefit corporation. The act does not affect a statute or rule of law that is applicable to a business corporation that is not a benefit corporation.

(3) Except as otherwise provided in the Nebraska Benefit Corporation Act, the Nebraska Model Business Corporation Act is generally applicable to all benefit corporations. The specific provisions of the Nebraska Benefit Corporation Act control over the general provisions of the Nebraska Model Business Corporation Act. A benefit corporation may be subject simultaneously to the Nebraska Benefit Corporation Act and one or more other statutes that provide for the incorporation of a specific type of business corporation.

(4) A provision of the articles of incorporation or bylaws of a benefit corporation may not limit, be inconsistent with, or supersede a provision of the Nebraska Benefit Corporation Act.



21-403 Terms, defined.

The following words and phrases when used in the Nebraska Benefit Corporation Act have the meanings given to them in this section unless the context clearly indicates otherwise:

(1) Benefit corporation means a business corporation:

(a) Which has elected to become subject to the act; and

(b) The status of which as a benefit corporation has not been terminated;

(2) Benefit director means the director designated as the benefit director of a benefit corporation under section 21-409;

(3) Benefit enforcement proceeding means any claim or action or proceeding for:

(a) Failure of a benefit corporation to pursue or create general public benefit or a specific public benefit purpose set forth in its articles of incorporation; or

(b) Violation of any obligation, duty, or standard of conduct under the act;

(4) Benefit officer means the officer designated as the benefit officer of a benefit corporation under section 21-411;

(5) Business corporation means a domestic corporation as defined in section 21-214;

(6) General public benefit means a material positive impact on society and the environment, taken as a whole, assessed against a third-party standard, from the business and operations of a benefit corporation;

(7) Independent means having no material relationship with a benefit corporation or a subsidiary of the benefit corporation. Serving as benefit director or benefit officer does not make an individual not independent. A material relationship between an individual and a benefit corporation or any of its subsidiaries will be conclusively presumed to exist if:

(a) The individual is, or has been within the last three years, an employee other than a benefit officer of the benefit corporation or a subsidiary;

(b) An immediate family member of the individual is, or has been within the last three years, an executive officer other than a benefit officer of the benefit corporation or a subsidiary; or

(c) There is beneficial or record ownership of five percent or more of the outstanding shares of the benefit corporation, calculated as if all outstanding rights to acquire equity interests in the benefit corporation had been exercised, by:

(i) The individual; or

(ii) An entity:

(A) Of which the individual is a director, an officer, or a manager; or

(B) In which the individual owns beneficially or of record five percent or more of the outstanding equity interests, calculated as if all outstanding rights to acquire equity interests in the entity had been exercised;

(8) Minimum status vote means:

(a) In the case of a business corporation, in addition to any other required approval or vote, the satisfaction of the following conditions:

(i) The shareholders of every class or series are entitled to vote separately on a corporate action regardless of a limitation stated in the articles of incorporation or bylaws on the voting rights of any class or series; and

(ii) The corporate action must be approved by a vote of the shareholders of each class or series entitled to cast at least two-thirds of the votes that all shareholders of the class or series are entitled to cast on the action; and

(b) In the case of a domestic entity other than a business corporation, in addition to any other required approval, vote, or consent, the satisfaction of the following conditions:

(i) The holders of every class or series of equity interests in the entity that are entitled to receive a distribution of any kind from the entity are entitled to vote separately on or consent to the action regardless of any otherwise applicable limitation on the voting or consent rights of any class or series; and

(ii) The action must be approved by a vote or consent of the holders described in subdivision (i) of this subdivision entitled to cast at least two-thirds of the votes or consents that all of those holders are entitled to cast on the action;

(9) Publicly traded corporation means a business corporation that has shares listed on a national securities exchange or traded in a market maintained by one or more members of a national securities association;

(10) Specific public benefit includes:

(a) Providing low-income or underserved individuals or communities with beneficial products or services;

(b) Promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(c) Protecting or restoring the environment;

(d) Improving human health;

(e) Promoting the arts, sciences, or advancement of knowledge;

(f) Increasing the flow of capital to entities with a purpose to benefit society or the environment; and

(g) Conferring any other particular benefit on society or the environment;

(11) Subsidiary means in relation to a person, an entity in which the person owns beneficially or of record fifty percent or more of the outstanding equity interests; and

(12) Third-party standard means a recognized standard for defining, reporting, and assessing corporate social and environmental performance that is:

(a) Comprehensive because it assesses the effect of the business and its operations upon the interests listed in subdivisions (1)(a)(ii), (iii), (iv), and (v) of section 21-408;

(b) Developed by an entity that is not controlled by the benefit corporation;

(c) Credible because it is developed by an entity that both:

(i) Has access to necessary expertise to assess overall corporate social and environmental performance; and

(ii) Uses a balanced multistakeholder approach to develop the standard, including a reasonable public comment period; and

(d) Transparent because the following information is publicly available:

(i) About the standard:

(A) The criteria considered when measuring the overall social and environmental performance of a business; and

(B) The relative weightings, if any, of those criteria; and

(ii) About the development and revision of the standard:

(A) The identity of the directors, officers, material owners, and governing body of the entity that developed and controls revisions to the standard;

(B) The process by which revisions to the standard and changes to the membership of the governing body are made; and

(C) An accounting of the revenue and sources of financial support for the entity, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.



21-404 Incorporation; articles of incorporation; statement required.

A benefit corporation shall be incorporated in accordance with the Nebraska Model Business Corporation Act, but its articles of incorporation must also state that it is a benefit corporation.



21-405 Existing business corporation; amend articles of incorporation; statement required; other entities; procedure.

(1) An existing business corporation may become a benefit corporation under the Nebraska Benefit Corporation Act by amending its articles of incorporation so that they contain, in addition to the requirements of section 21-220, a statement that the corporation is a benefit corporation. In order to be effective, the amendment must be adopted by at least the minimum status vote.

(2) An entity that is not a benefit corporation may become a benefit corporation pursuant to subsection (1) of this section if the entity is (a) a party to a merger or conversion or (b) an exchanging entity in a share exchange, and the surviving, new, or resulting entity in the merger, conversion, or share exchange is to be a benefit corporation. In order to be effective, a plan of merger, conversion, or share exchange subject to this subsection must be adopted by at least the minimum status vote.



21-406 Benefit corporation; terminate status; procedure.

(1) A benefit corporation may terminate its status as such and cease to be subject to the Nebraska Benefit Corporation Act by amending its articles of incorporation to delete the provision required by section 21-404 or 21-405 to be stated in the articles of a benefit corporation. In order to be effective, the amendment must be adopted by at least the minimum status vote.

(2) If a plan of merger, conversion, or share exchange would have the effect of terminating the status of a business corporation as a benefit corporation, the plan must be adopted by at least the minimum status vote in order to be effective. Any sale, lease, exchange, or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and regular course of business, is not effective unless the transaction is approved by at least the minimum status vote.



21-407 General public benefit; specific public benefit.

(1) A benefit corporation shall have a purpose of creating general public benefit. This purpose is in addition to its purpose under section 21-226.

(2) The articles of incorporation of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create in addition to its purposes under section 21-226 and subsection (1) of this section. The identification of a specific public benefit under this subsection does not limit the purpose of a benefit corporation to create general public benefit under subsection (1) of this section.

(3) The creation of general public benefit and specific public benefit under subsections (1) and (2) of this section is in the best interests of the benefit corporation.

(4) A benefit corporation may amend its articles of incorporation to add, amend, or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create. In order to be effective, the amendment must be adopted by at least the minimum status vote.



21-408 Board of directors, committees of the board, and directors; duties; powers; liability.

(1) In discharging the duties of their respective positions and in considering the best interests of the benefit corporation, the board of directors, committees of the board, and individual directors of a benefit corporation:

(a) Shall consider the effects of any action or inaction upon:

(i) The shareholders of the benefit corporation;

(ii) The employees and work force of the benefit corporation, its subsidiaries, and its suppliers;

(iii) The interests of customers as beneficiaries of the general public benefit or specific public benefit purposes of the benefit corporation;

(iv) Community and societal factors, including those of each community in which offices or facilities of the benefit corporation, its subsidiaries, or its suppliers are located;

(v) The local and global environment;

(vi) The short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation; and

(vii) The ability of the benefit corporation to accomplish its general public benefit purpose and any specific public benefit purpose;

(b) May consider other pertinent factors or the interests of any other group that they deem appropriate; and

(c) Need not give priority to the interests of a particular person or group referred to in subdivision (a) or (b) of this subsection over the interests of any other person or group unless the benefit corporation has stated in its articles of incorporation its intention to give priority to certain interests related to its accomplishment of its general public benefit purpose or of a specific public benefit purpose identified in its articles of incorporation.

(2) The consideration of interests and factors in the manner required by subsection (1) of this section does not constitute a violation of section 21-2,102.

(3) Except as provided in the articles of incorporation or bylaws, a director is not personally liable for monetary damages for:

(a) Any action or inaction in the course of performing the duties of a director under subsection (1) of this section if the director performed the duties of office in compliance with section 21-2,102 and this section; or

(b) Failure of the benefit corporation to pursue or create general public benefit or specific public benefit.

(4) A director does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

(5) A director who makes a business judgment in good faith fulfills the duty under this section if the director:

(a) Is not interested in the subject of the business judgment;

(b) Is informed with respect to the subject of the business judgment to the extent the director reasonably believes to be appropriate under the circumstances; and

(c) Rationally believes that the business judgment is in the best interests of the benefit corporation.



21-409 Board of directors; benefit director; annual benefit report; contents; liability.

(1) The board of directors of a benefit corporation that is a publicly traded corporation shall, and the board of any other benefit corporation may, include a director, who:

(a) Shall be designated the benefit director; and

(b) Shall have, in addition to the powers, duties, rights, and immunities of the other directors of the benefit corporation, the powers, duties, rights, and immunities provided in this section.

(2) The benefit director shall be elected and may be removed in the manner provided by the Nebraska Model Business Corporation Act. The benefit director shall be an individual who is independent. The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles of incorporation or bylaws of a benefit corporation may prescribe additional qualifications of the benefit director not inconsistent with this subsection.

(3) The benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required by section 21-413, the opinion of the benefit director on all of the following:

(a) Whether the benefit corporation acted in accordance with its general public benefit purpose and any specific public benefit purpose in all material respects during the period covered by the benefit report;

(b) Whether the directors and officers complied with subsection (1) of section 21-408 and subsection (1) of section 21-410, respectively; and

(c) If, in the opinion of the benefit director, the benefit corporation or its directors or officers failed to act or comply in the manner described in subdivisions (3)(a) and (b) of this subsection, a description of the ways in which the benefit corporation or its directors or officers failed to act or comply.

(4) The action or inaction of an individual in the capacity of a benefit director constitutes for all purposes an action or inaction of that individual in the capacity of a director of the benefit corporation.

(5) Regardless of whether the articles of incorporation or bylaws of a benefit corporation include a provision eliminating or limiting the personal liability of directors authorized by section 21-220, a benefit director is not personally liable for an act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct, or a knowing violation of law.



21-410 Officer; consider interests and factors; liability; duties.

(1) Each officer of a benefit corporation shall consider the interests and factors described in subsection (1) of section 21-408 in the manner provided in that subsection if:

(a) The officer has discretion to act with respect to a matter; and

(b) It reasonably appears to the officer that the matter may have a material effect on the creation by the benefit corporation of general public benefit or a specific public benefit identified in the articles of incorporation of the benefit corporation.

(2) The consideration of interests and factors in the manner described in subsection (1) of this section does not constitute a violation of section 21-2,107.

(3) Except as provided in the articles of incorporation or bylaws, an officer is not personally liable for monetary damages for:

(a) An action or inaction as an officer in the course of performing the duties of an officer under subsection (1) of this section if the officer performed the duties of the position in compliance with section 21-2,107 and this section; or

(b) Failure of the benefit corporation to pursue or create general public benefit or specific public benefit.

(4) An officer does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

(5) An officer who makes a business judgment in good faith fulfills the duty under this section if the officer:

(a) Is not interested in the subject of the business judgment;

(b) Is informed with respect to the subject of the business judgment to the extent the officer reasonably believes to be appropriate under the circumstances; and

(c) Rationally believes that the business judgment is in the best interests of the benefit corporation.



21-411 Benefit officer; powers and duties.

(1) A benefit corporation may have an officer designated the benefit officer.

(2) A benefit officer shall have:

(a) The powers and duties relating to the purpose of the corporation to create general public benefit or specific public benefit provided:

(i) By the bylaws; or

(ii) Absent controlling provisions in the bylaws, by resolutions or orders of the board of directors; and

(b) The duty to prepare the annual benefit report required by section 21-413.



21-412 Limitation on actions and claims; liability; benefit enforcement proceeding; when authorized.

(1)(a) Except in a benefit enforcement proceeding, no person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to:

(i) Failure to pursue or create general public benefit or a specific public benefit set forth in its articles of incorporation; or

(ii) Violation of an obligation, duty, or standard of conduct under the Nebraska Benefit Corporation Act.

(b) A benefit corporation is not liable for monetary damages under the act for any failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(2) A benefit enforcement proceeding may be commenced or maintained only:

(a) Directly by the benefit corporation; or

(b) Derivatively in accordance with the Nebraska Model Business Corporation Act by:

(i) A person or group of persons that owned beneficially or of record at least two percent of the total number of shares of a class or series outstanding at the time of the act or omission complained of;

(ii) A director;

(iii) A person or group of persons that owned beneficially or of record five percent or more of the outstanding equity interests in an entity of which the benefit corporation is a subsidiary at the time of the act or omission complained of; or

(iv) Other persons as specified in the articles of incorporation or bylaws of the benefit corporation.

(3) For purposes of this section, a person is the beneficial owner of shares or equity interests if the shares or equity interests are held in a voting trust or by a nominee on behalf of the beneficial owner.



21-413 Annual benefit report; contents.

(1) A benefit corporation shall prepare an annual benefit report including all of the following:

(a) A narrative description of:

(i) The ways in which the benefit corporation pursued general public benefit during the year and the extent to which general public benefit was created;

(ii) Both:

(A) The ways in which the benefit corporation pursued a specific public benefit that the articles of incorporation state it is the purpose of the benefit corporation to create; and

(B) The extent to which that specific public benefit was created;

(iii) Any circumstances that have hindered the creation by the benefit corporation of general public benefit or specific public benefit; and

(iv) The process and rationale for selecting or changing the third-party standard used to prepare the benefit report;

(b) An assessment of the overall social and environmental performance of the benefit corporation against a third-party standard:

(i) Applied consistently with any application of that standard in prior benefit reports; or

(ii) Accompanied by an explanation of the reasons for:

(A) Any inconsistent application; or

(B) The change to that standard from the one used in the immediately prior benefit report;

(c) The name of the benefit director and the benefit officer, if any, and the address to which correspondence to each of them may be directed;

(d) The compensation paid by the benefit corporation during the year to each director in the capacity of a director;

(e) The statement of the benefit director described in subsection (3) of section 21-409; and

(f) A statement of any connection between the organization that established the third-party standard, or its directors, officers, or any holder of five percent or more of the governance interests in the organization, and the benefit corporation or its directors, officers, or any holder of five percent or more of the outstanding shares of the benefit corporation, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard.

(2) If, during the year covered by a benefit report, a benefit director resigned from or refused to stand for reelection to the position of benefit director, or was removed from the position of benefit director, and the benefit director furnished the benefit corporation with any written correspondence concerning the circumstances surrounding the resignation, refusal, or removal, the benefit report shall include that correspondence as an exhibit.

(3) Neither the benefit report nor the assessment of the performance of the benefit corporation in the benefit report required by subdivision (1)(b) of this section needs to be audited or certified by a third-party standards provider.



21-414 Annual benefit report; distribution; posting; Secretary of State; filing; fee.

(1) A benefit corporation shall send its annual benefit report to each shareholder:

(a) Within one hundred twenty days following the end of the fiscal year of the benefit corporation; or

(b) At the same time that the benefit corporation delivers any other annual report to its shareholders.

(2) A benefit corporation shall post all of its benefit reports on the public portion of its Internet web site, if any, except that the compensation paid to directors and financial or proprietary information included in the benefit reports may be omitted from the benefit reports as posted.

(3) If a benefit corporation does not have an Internet web site, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy, except that the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

(4)(a) Concurrently with the delivery of the benefit report to shareholders under subsection (1) of this section, the benefit corporation shall deliver a copy of the benefit report to the Secretary of State for filing, except that the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the benefit report as delivered to the Secretary of State.

(b) The Secretary of State shall charge a fee in the amount prescribed in subdivision (1)(z) of section 21-2005 prior to January 1, 2017, and in the amount prescribed in subdivision (a)(30) of section 21-205 on and after January 1, 2017, for filing a benefit report. The fee shall be remitted to the State Treasurer for credit to the Corporation Cash Fund.



21-501 Repealed. Laws 1961, c. 70, § 1.



21-502 Repealed. Laws 1961, c. 70, § 1.



21-503 Repealed. Laws 1961, c. 70, § 1.



21-504 Repealed. Laws 1961, c. 70, § 1.



21-601 Repealed. Laws 1961, c. 71, § 1.



21-602 Repealed. Laws 1961, c. 71, § 1.



21-603 Repealed. Laws 1961, c. 71, § 1.



21-604 Repealed. Laws 1961, c. 71, § 1.



21-605 Repealed. Laws 1961, c. 71, § 1.



21-606 Repealed. Laws 1961, c. 71, § 1.



21-607 Repealed. Laws 1961, c. 71, § 1.



21-608 Societies declared to be corporations; status of subordinate organizations.

All state, grand, supreme, national, secret, fraternal, benevolent, or charitable orders, lodges, organizations, societies, or other bodies issuing charters to and having subordinate or auxiliary orders, lodges, organizations, societies, or other bodies within this state which have been or may be regularly established and chartered, including the following: The Grand Lodge, Ancient Free and Accepted Masons; The Supreme Guardian Council of the International Order of Job's Daughters; The Grand Chapter of the Order of the Eastern Star, of the State of Nebraska; the Grand Lodge Independent Order of Odd Fellows, the Grand Encampment I.O.O.F.; the Rebekah State Assembly, I.O.O.F.; the Department Council Patriarch Militant, I.O.O.F.; The Farmers' Alliance; Knights of Labor; The Grand Lodge Knights of Pythias of Nebraska; Pythian Sisterhood; Nebraska State Grange; Good Templars; Grand Army of the Republic; Women's Relief Corps, Department of Nebraska; United Spanish War Veterans, Department of Nebraska; The Benevolent and Protective Order of Elks of the United States of America; Benevolent, Patriotic Order of Does of the United States of America; the Western Bohemian Fraternal Association, Z.C.B.J.; The Bohemian Ladies' Society, J.C.D.; The Bohemian Benevolent Society, C.S.P.S.; The Bohemian Roman Catholic Benevolent Society, C.R.K.J.P. of Nebraska; The Women's Christian Temperance Union; The Young Women's Christian Association of the United States of America; Nebraska District Young Women's Christian Association; The Brotherhood of St. Andrews; The Improved Order of Red Men's League, an adoptive degree of the Improved Order of Red Men; Degree of Pocahontas; The Great Council of Nebraska Order of Red Men; The Grand Lodge Fraternal Order of Eagles; The Knights of Columbus; Order of the Alhambra; The Modern Woodmen of America; The Woodmen of the World; The Ancient Order of United Workmen; Grand Lodge, Sons of Herman of Nebraska; The American Legion; Disabled American Veterans; The Marine Corps League; Eastern Orthodox Church; Katolicky Delnik, K.D., Catholic Workmen; The Western Bohemian Catholic Union, Z.C.K.J.; Catholic Youth Organization; The American Legion Auxiliary; the following college societies: Acacia, Alpha Gamma Rho, Alpha Sigma Phi, Alpha Tau Omega, Alpha Theta Chi, Chi Phi, Beta Theta Pi, Delta Chi, Delta Sigma Phi, Delta Tau Delta, Delta Upsilon, Kappa Delta Phi, Kappa Sigma, Lambda Chi Alpha, Phi Delta Theta, Phi Kappa Psi, Pi Kappa Phi, Pi Phi Chi, Sigma Alpha Epsilon, Sigma Chi, Sigma Nu, Sigma Phi Epsilon, Phi Gamma Delta, Phi Alpha Delta, Phi Delta Phi, Phi Delta Chi, Delta Sigma Delta, Xi Psi Phi, Nu Sigma Nu, Phi Chi, Phi Rho Sigma, Achoth, Alpha Chi Omega, Alpha Delta Pi, Alpha Omicron Pi, Alpha Phi, Alpha Xi Delta, Chi Omega, Delta Delta Delta, Delta Gamma, Delta Zeta, Gamma Phi Beta, Kappa Alpha Theta, Kappa Delta, Kappa Kappa Gamma, Pi Beta Phi, Kappa Alpha Psi, Gamma Eta Gamma, Bushnell Guild, Farm House, Silver Lynx, Theta Chi, Phi Mu, and Delta Sigma Pi; the Newman Club; the Nebraska Press Association; Boy Scouts of America; Boy Scouts of America Local Councils; Camp Fire Girls of America; Camp Fire Girls of America Local Councils; Pathfinder Club International; Firemen's Relief Association of Nebraska; Rotary International; Sertoma International; Kiwanis International; Cosmopolitan International; Optimist International; Stuart Lodge of the Catholic Knights of America; Pulaski Club of America; Katolicky Sokol of America; Telocvicna Jednota Sokol organizations in Nebraska; International Association of Lions Clubs; the Veterans of Foreign Wars of the United States; Chambers of Commerce; Junior Chambers of Commerce; OEA Senior Citizen's, Inc.; the Nebraska Council of Home Extension Clubs; Nebraska State Chapter of the P.E.O. Sisterhood; American Province of the Order of Servants of Mary; and Great Plains, Inc., together with each and every subordinate or auxiliary lodge, encampment, tribe, company, council, post, corps, department, society, or other designated organization or body within this state, under its properly designated or chartered name as has been or may be established and chartered within or for Nebraska by its respective state, grand, supreme, national, or other governing body, and working under a charter or charters from its respective state, grand, supreme, or national lodge, organization, or other governing body, be and the same are hereby made and declared corporations within the state under the name and title designated in the respective charters or constitutions by which name they shall be capable of suing, being sued, pleading, and being impleaded in the several courts of this state, the same as natural persons.

A labor union is not a corporation under this section. Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N.W.2d 29 (1946).

Legislature, by this section, provided for the incorporation of Grand Lodge, Free and Accepted Masons, and its subordinate bodies, without any precise definition of the terms benevolent and charitable. Ancient and Accepted Scottish Rite of Freemasonry v. Board of County Commissioners of Lancaster County, 122 Neb. 586, 241 N.W. 93 (1932), 81 A.L.R. 1166 (1932).

Where Nebraska Supreme Court held certain type of certificate issued by Nebraska fraternal beneficiary association to be ultra vires, refusal of Missouri courts to so hold violated full faith and credit clause of federal Constitution. Sovereign Camp W.O.W. v. Bolin, 305 U.S. 66 (1938), 119 A.L.R. 478 (1938).

This section constitutes as bodies corporate the organizations described therein, and filing of charter is merely a condition precedent to right to hold title to real estate in own name. Collins v. Russell, 114 F.2d 334 (8th Cir. 1940).



21-609 Societies declared to be corporations; power to acquire and hold property; charter, constitution; filing of copy required.

Each of said organizations, lodges or societies shall have power to receive bequests of real and personal property, to hold and convey both real and personal property, to lease property and to do all other things usually done by corporations for the purpose for which organized. In order to own, hold and convey real estate, each organization mentioned in section 21-608, shall file with the Secretary of State, for itself, a certified copy of the charter of the state organization, if there be one, or if there be no state organization then of the supreme or national organization, duly certified as a true copy thereof by the secretary or other like officer of such state organization, or supreme or national organization, as the case may be, under the official seal thereof; Provided, that if such state organization shall not exist under or by virtue of a charter from any grand, supreme or national governing body, but is working under and by virtue of its own constitution, then such organization shall file with the Secretary of State a correct copy of such constitution certified to by its secretary or other like officer, as a true copy of such constitution under the official seal of such state organization. Each of the subordinate organizations mentioned in section 21-608, and working under a charter from a state, supreme, or national organization shall, for itself, file with the clerk of the county in which such subordinate organization is located, a copy of the charter or constitution under which it is working, duly certified as a true copy thereof, by the secretary or other like officer thereof, under the official seal thereof, and such societies shall be thereafter entitled to all the privileges and rights incident to bodies corporate so long as they retain their respective organization and charters aforesaid.

Filing of copy of charter of subordinate fraternal society is merely a condition precedent to right to hold real estate in its own name. Bejot v. Ainsworth Lodge No. 130, I.O.O.F., 128 Neb. 631, 259 N.W. 745 (1935).



21-610 Societies declared to be corporations; power to act as administrator, executor, guardian, or trustee.

When any such organization has established in this state an institution for the care of children or persons who are incapacitated in any manner and such institution has been incorporated under the laws of Nebraska, such corporation shall have power to act either by itself or jointly with any natural person or persons (1) as administrator of the estate of any deceased person whose domicile was within the county in which the corporation is located or whose domicile was outside the State of Nebraska, (2) as executor under a last will and testament or as guardian of the property of any infant, person with an intellectual disability, person with a mental disorder, or person under other disability, or (3) as trustee for any person or of the estate of any deceased person under the appointment of any court of record having jurisdiction of the estate of such person.



21-611 Corporate acts; how attested.

The act or acts of such corporations for all legal purposes shall be attested by the principal officer and the secretary under the seal of such corporation.



21-612 Subordinate organizations; operation of orphanages and other homes; incorporation; acquisition of property; use and investment of funds; power to borrow.

Fraternal, benevolent and charitable organizations in this state which have or may hereafter be duly incorporated by the laws of the state, are hereby authorized by and through their respective grand bodies issuing charters to their subordinates, to organize and create within their respective organizations, bodies corporate for the purpose of establishing and maintaining homes in this state for the care and maintenance of orphans, widows, aged and indigent persons, or for the care of such persons, under such rules, regulations and bylaws as such organization may provide; and to acquire and receive by donation, bequest, assessment and purchase and other legitimate means, property and funds for such purpose and to hold and invest all such property and funds thus acquired; to borrow money on its real estate and other property; to acquire, invest or reinvest its funds for the endowment of such homes, or its charges or inmates; to invest, reinvest or exchange its endowment funds upon such securities as its trustees may deem safe; to take and hold mortgages upon real estate and other securities therefor, to exchange the same, and to do all things necessary for the purposes and objects of charitable, benevolent and fraternal care of orphans, widows, aged and indigent persons who need such care. But no funds or other property thus acquired by any such fraternal, benevolent or charitable association shall ever be diverted from the objects and purposes herein stated.



21-613 Grand organizations; operation of orphanages and other homes; acquisition of property; use and investment of funds.

Any and all fraternal, benevolent and charitable grand bodies issuing charters to subordinates in this state, which grand bodies have been or may hereafter be incorporated by the laws of this state, may instead of forming an auxiliary corporation within their respective organizations for the purpose of carrying out the objects of section 21-612, proceed to acquire in the name of such grand body all necessary funds and property by donation, gift, bequests, purchase and other legitimate means, funds and property for the establishment and maintenance of homes for widows, orphans, aged and indigent persons within this state. Such grand bodies may hold, invest, reinvest and use all such funds and property in their respective names, and provide by bylaws the number of trustees or directors who shall have the supervision of such funds, property and home together with the tenure of office of such trustees or directors, and such grand body may make such rules and regulations for the government and maintenance and control of such homes or funds as may be necessary to promote the fraternal, benevolent, and charitable objects of the same for the care and maintenance of widows, orphans, aged and indigent persons.



21-614 Orphanages and other homes; books, inspection by Auditor of Public Accounts; diversion of property and funds; powers of Attorney General.

The books, records, and files pertaining to any such home shall be subject to the inspection of the Auditor of Public Accounts of this state, or any deputy or clerk authorized by him to inspect the same. Any organization maintaining such a home or funds is hereby required, at the request of the Auditor of Public Accounts, to report to his office in detail all matters required by him to be reported concerning the business of such funds, home or homes. In case of any diversion of the funds or other property acquired by any such organization from the object and purposes of such home or homes, or funds therefor, the Attorney General is hereby authorized to bring suit in any court having general jurisdiction in equity matters in the state, to restrain and prevent any diversion of such funds or property, and to adjust any and all wrongs concerning the same.



21-615 Orphanages and other homes; establishment; certified copy of charter to be filed.

Fraternal, benevolent and charitable organizations in this state which may adopt the provisions of sections 21-612 to 21-614, and which shall establish homes, or funds therefor, in accordance therewith, shall, in the case where a grand lodge or grand body desires to hold the property of such home or its funds in its own name, file with the Secretary of State a certified copy of its charter together with a statement of the number of trustees or directors authorized by it to transact the business pertaining to such home or homes or funds. In case a grand body mentioned in section 21-613 shall organize an auxiliary corporation for such purpose as provided in section 21-612, then and in such case such auxiliary corporation shall file with the Secretary of State a copy of its articles of association, duly certified by the secretary of such association.



21-616 Orphanages and other homes; establishment under other laws.

Sections 21-612 to 21-615 shall not be considered to prohibit the formation of corporations under other corporation laws of this state.



21-617 Society names and emblems; registration.

Any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the Constitution and laws of the United States or this state, may register, in the office of the Secretary of State, a facsimile, duplicate or description of its name, badge, motto, button, decoration, charm, emblem, rosette or other insignia, and may, by reregistration alter or cancel the same.



21-618 Society names and emblems; registration; procedure; effect.

Application for such registration, alteration or cancellation shall be made by the chief officer or officers of said association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, upon blanks to be provided by the Secretary of State; and such registration shall be for the use, benefit, and on behalf of all associations, degrees, branches, subordinate lodges, and auxiliaries of said association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, and the individual members and those hereafter to become members thereof, throughout this state.



21-619 Society names and emblems; registration; record.

The Secretary of State shall keep a properly indexed record of the registration provided for by sections 21-617 and 21-618, which record shall also show any altered or canceled registration.



21-620 Society names and emblems; similarity; registration not granted, when.

No registration shall be granted or alteration permitted to any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, having a name, badge, motto, button, decoration, charm, emblem, rosette, or other insignia, similar to, imitating, or so nearly resembling as to be calculated to deceive, any other name, badge, button, decoration, charm, emblem, rosette, or other insignia whatsoever, already registered pursuant to the provisions of sections 21-617 to 21-619.



21-621 Society names and emblems; registration; certificate to issue.

Upon granting registration as aforesaid, the Secretary of State shall issue his certificate to the petitioners, setting forth the fact of such registration.



21-622 Society emblems; unlawful use; penalty.

Any person who shall willfully wear, exhibit, display, print or use, for any purpose, the badge, motto, button, decoration, charm, emblem, rosette, or other insignia of any such association or organization mentioned in section 21-617, duly registered hereunder, unless he or she shall be entitled to use and wear the same under the constitution and bylaws, rules and regulations of such association or organization, shall be guilty of a Class III misdemeanor.



21-623 Society names and emblems; registration; fees.

The fees of the Secretary of State for registration, alteration, cancellation, searches made by him, and certificates issued by him, pursuant to sections 21-617 to 21-622, shall be as follows: One dollar and fifty cents for each registration, alteration, cancellation, search or reregistration; for the certificate contemplated in section 21-621, one dollar plus ten cents for each hundred words, or fraction thereof, set forth in said certificate issued. The fees collected under sections 21-617 to 21-624 shall be paid by the Secretary of State into the state treasury.



21-624 Society names and emblems; registration; organizations not affected.

The provisions of sections 21-617 to 21-623 shall not apply to or in any way affect any fraternal society, club, organization, or association connected with and recognized by any university, college, parochial school, high school, or other educational institution in the State of Nebraska.



21-701 Repealed. Laws 1961, c. 73, § 1.



21-702 Repealed. Laws 1961, c. 73, § 1.



21-703 Repealed. Laws 1961, c. 73, § 1.



21-704 Repealed. Laws 1961, c. 73, § 1.



21-705 Repealed. Laws 1961, c. 73, § 1.



21-706 Repealed. Laws 1961, c. 73, § 1.



21-707 Repealed. Laws 1961, c. 73, § 1.



21-708 Repealed. Laws 1961, c. 73, § 1.



21-709 Repealed. Laws 1961, c. 73, § 1.



21-710 Repealed. Laws 1961, c. 73, § 1.



21-711 Repealed. Laws 1961, c. 73, § 1.



21-712 Repealed. Laws 1961, c. 73, § 1.



21-713 Repealed. Laws 1961, c. 73, § 1.



21-714 Repealed. Laws 1961, c. 73, § 1.



21-715 Repealed. Laws 1961, c. 73, § 1.



21-716 Repealed. Laws 1961, c. 73, § 1.



21-717 Repealed. Laws 1961, c. 73, § 1.



21-718 Repealed. Laws 1961, c. 73, § 1.



21-719 Repealed. Laws 1961, c. 73, § 1.



21-720 Repealed. Laws 1961, c. 73, § 1.



21-721 Repealed. Laws 1961, c. 73, § 1.



21-722 Repealed. Laws 1961, c. 73, § 1.



21-723 Repealed. Laws 1961, c. 73, § 1.



21-724 Repealed. Laws 1961, c. 73, § 1.



21-725 Repealed. Laws 1961, c. 73, § 1.



21-726 Repealed. Laws 1961, c. 73, § 1.



21-727 Repealed. Laws 1961, c. 73, § 1.



21-728 Repealed. Laws 1961, c. 73, § 1.



21-729 Repealed. Laws 1961, c. 73, § 1.



21-730 Repealed. Laws 1961, c. 73, § 1.



21-731 Repealed. Laws 1961, c. 73, § 1.



21-801 Repealed. Laws 1967, c. 102, § 1.



21-802 Repealed. Laws 1967, c. 102, § 1.



21-803 Repealed. Laws 1967, c. 102, § 1.



21-804 Repealed. Laws 1967, c. 102, § 1.



21-805 Repealed. Laws 1967, c. 102, § 1.



21-806 Repealed. Laws 1967, c. 102, § 1.



21-807 Repealed. Laws 1967, c. 102, § 1.



21-808 Repealed. Laws 1967, c. 102, § 1.



21-809 Repealed. Laws 1967, c. 102, § 1.



21-810 Repealed. Laws 1967, c. 102, § 1.



21-811 Repealed. Laws 1967, c. 102, § 1.



21-812 Repealed. Laws 1967, c. 102, § 1.



21-813 Repealed. Laws 1967, c. 102, § 1.



21-814 Repealed. Laws 1967, c. 102, § 1.



21-815 Repealed. Laws 1967, c. 102, § 1.



21-816 Repealed. Laws 1967, c. 102, § 1.



21-817 Repealed. Laws 1967, c. 102, § 1.



21-818 Repealed. Laws 1967, c. 102, § 1.



21-819 Repealed. Laws 1967, c. 102, § 1.



21-820 Repealed. Laws 1967, c. 102, § 1.



21-821 Repealed. Laws 1967, c. 102, § 1.



21-822 Repealed. Laws 1967, c. 102, § 1.



21-823 Repealed. Laws 1967, c. 102, § 1.



21-824 Repealed. Laws 1967, c. 102, § 1.



21-825 Repealed. Laws 1967, c. 102, § 1.



21-826 Repealed. Laws 1967, c. 102, § 1.



21-827 Repealed. Laws 1967, c. 102, § 1.



21-828 Repealed. Laws 1967, c. 102, § 1.



21-829 Repealed. Laws 1967, c. 102, § 1.



21-830 Repealed. Laws 1967, c. 102, § 1.



21-831 Repealed. Laws 1967, c. 102, § 1.



21-832 Repealed. Laws 1967, c. 102, § 1.



21-833 Repealed. Laws 1967, c. 102, § 1.



21-834 Repealed. Laws 1967, c. 102, § 1.



21-834.01 Repealed. Laws 1967, c. 102, § 1.



21-835 Repealed. Laws 1967, c. 102, § 1.



21-836 Repealed. Laws 1967, c. 102, § 1.



21-837 Repealed. Laws 1967, c. 102, § 1.



21-838 Repealed. Laws 1967, c. 102, § 1.



21-839 Repealed. Laws 1967, c. 102, § 1.



21-840 Repealed. Laws 1967, c. 102, § 1.



21-841 Repealed. Laws 1967, c. 102, § 1.



21-842 Repealed. Laws 1967, c. 102, § 1.



21-842.01 Repealed. Laws 1967, c. 102, § 1.



21-842.02 Repealed. Laws 1967, c. 102, § 1.



21-843 Repealed. Laws 1967, c. 102, § 1.



21-844 Repealed. Laws 1967, c. 102, § 1.



21-845 Repealed. Laws 1967, c. 102, § 1.



21-846 Repealed. Laws 1967, c. 102, § 1.



21-847 Repealed. Laws 1967, c. 102, § 1.



21-848 Repealed. Laws 1967, c. 102, § 1.



21-849 Repealed. Laws 1967, c. 102, § 1.



21-850 Repealed. Laws 1967, c. 102, § 1.



21-851 Repealed. Laws 1967, c. 102, § 1.



21-852 Repealed. Laws 1967, c. 102, § 1.



21-853 Repealed. Laws 1967, c. 102, § 1.



21-854 Repealed. Laws 1967, c. 102, § 1.



21-901 Repealed. Laws 1961, c. 76, § 1.



21-902 Repealed. Laws 1961, c. 76, § 1.



21-903 Repealed. Laws 1961, c. 76, § 1.



21-904 Repealed. Laws 1961, c. 76, § 1.



21-905 Repealed. Laws 1961, c. 76, § 1.



21-906 Repealed. Laws 1961, c. 76, § 1.



21-907 Repealed. Laws 1961, c. 76, § 1.



21-908 Repealed. Laws 1961, c. 76, § 1.



21-909 Repealed. Laws 1961, c. 76, § 1.



21-910 Repealed. Laws 1961, c. 76, § 1.



21-911 Repealed. Laws 1961, c. 76, § 1.



21-912 Repealed. Laws 1961, c. 76, § 1.



21-913 Repealed. Laws 1961, c. 76, § 1.



21-914 Repealed. Laws 1961, c. 76, § 1.



21-1001 Repealed. Laws 1967, c. 102, § 1.



21-1002 Repealed. Laws 1967, c. 102, § 1.



21-1003 Repealed. Laws 1967, c. 102, § 1.



21-1004 Repealed. Laws 1967, c. 102, § 1.



21-1005 Repealed. Laws 1967, c. 102, § 1.



21-1006 Repealed. Laws 1967, c. 102, § 1.



21-1007 Repealed. Laws 1967, c. 102, § 1.



21-1008 Repealed. Laws 1967, c. 102, § 1.



21-1009 Repealed. Laws 1967, c. 102, § 1.



21-1010 Repealed. Laws 1967, c. 102, § 1.



21-1011 Repealed. Laws 1967, c. 102, § 1.



21-1012 Repealed. Laws 1967, c. 102, § 1.



21-1013 Repealed. Laws 1967, c. 102, § 1.



21-1014 Repealed. Laws 1967, c. 102, § 1.



21-1015 Repealed. Laws 1967, c. 102, § 1.



21-1016 Repealed. Laws 1967, c. 102, § 1.



21-1017 Repealed. Laws 1967, c. 102, § 1.



21-1101 Legislative grant of charter; reservation of power to change.

Fontenelle Forest Association is hereby authorized to organize as a corporation not for profit under the provisions of the Nebraska Nonprofit Corporation Act. Upon so organizing, it shall have all of the powers and immunities provided for by such act and shall in all respects be subject to the provisions of such act, and for all purposes shall be deemed the successor to Fontenelle Forest Association as now organized and constituted.



21-1102 Repealed. Laws 1969, c. 125, § 2.



21-1103 Repealed. Laws 1969, c. 125, § 2.



21-1104 Repealed. Laws 1969, c. 125, § 2.



21-1105 Repealed. Laws 1969, c. 125, § 2.



21-1106 Repealed. Laws 1969, c. 125, § 2.



21-1107 Repealed. Laws 1969, c. 125, § 2.



21-1108 Repealed. Laws 1969, c. 125, § 2.



21-1109 Repealed. Laws 1969, c. 125, § 2.



21-1110 Repealed. Laws 1969, c. 125, § 2.



21-1111 Repealed. Laws 1969, c. 125, § 2.



21-1201 Repealed. Laws 1963, c. 98, § 135.



21-1202 Repealed. Laws 1963, c. 98, § 135.



21-1203 Repealed. Laws 1963, c. 98, § 135.



21-1204 Repealed. Laws 1963, c. 98, § 135.



21-1205 Repealed. Laws 1963, c. 98, § 135.



21-1206 Repealed. Laws 1963, c. 98, § 135.



21-1207 Repealed. Laws 1963, c. 98, § 135.



21-1208 Repealed. Laws 1963, c. 98, § 135.



21-1209 Repealed. Laws 1963, c. 98, § 135.



21-1209.01 Repealed. Laws 1963, c. 98, § 135.



21-1210 Repealed. Laws 1963, c. 98, § 135.



21-1211 Repealed. Laws 1963, c. 98, § 135.



21-1212 Repealed. Laws 1963, c. 98, § 135.



21-1213 Repealed. Laws 1963, c. 98, § 135.



21-1214 Repealed. Laws 1963, c. 98, § 135.



21-1215 Repealed. Laws 1963, c. 98, § 135.



21-1216 Repealed. Laws 1963, c. 98, § 135.



21-1217 Repealed. Laws 1963, c. 98, § 135.



21-1301 Cooperative corporation; formation; general purposes and powers; exceptions; action by cooperative corporation; vote required.

Any number of persons, not less than ten, or one or more cooperative companies, may form and organize a cooperative corporation for the transaction of any lawful business by the adoption of articles of incorporation in the same manner and with like powers and duties as is required of other corporations except as provided in sections 21-1301 to 21-1306. Nothing in sections 21-1301 and 21-1303 shall be deemed to apply to electrical cooperatives or electric member associations. If the Nebraska Model Business Corporation Act requires an affirmative vote of a specified percentage of stockholders before action can be taken by a corporation, such percentage for a cooperative corporation shall be of the votes cast on the matter at the stockholders' meeting at which the same shall be voted upon.

Organization of cooperative association as a corporation is authorized. Schmeckpeper v. Panhandle Coop. Assn., 180 Neb. 352, 143 N.W.2d 113 (1966).

Farmers' cooperative company organized under this article is not necessarily exempt from federal income tax. Farmers Union Co-op. Co. of Guide Rock v. Commissioner of Internal Revenue, 90 F.2d 488 (8th Cir. 1937).



21-1302 Cooperative corporation; articles of incorporation; contents.

Every such cooperative company shall provide in its articles of incorporation:

(1) That the word cooperative shall be included in its corporate name and that it proposes to organize as a cooperative corporation;

(2) That dividends on the capital stock shall be fixed but shall not exceed eight percent per annum of the amount actually paid thereon;

(3) That the net earnings or savings of the company remaining after making the distribution provided in subdivision (2) of this section, if any, shall be distributed on the basis of or in proportion to the amount or value of property bought from or sold to members, or members and other patrons, or of labor performed or other services rendered to the corporation. This subdivision shall not be so interpreted as to prevent a cooperative company from declaring patronage dividends at different rates upon different classes or kinds or varieties of goods handled. This subdivision and subdivision (2) of this section shall not be so interpreted as to prevent a company from appropriating funds for the promotion of cooperation and improvement in agriculture;

(4) That the articles of incorporation or the bylaws of the company shall give a detailed statement of the method followed in distributing earnings or savings;

(5) The registered office and street address of such registered office;

(6) The current registered agent and the name and street address of such registered agent. A post office box number may be provided in addition to the street address; and

(7) The name and street address of each incorporator.

The requirement of the accumulation of a surplus equal to twenty percent does not restrict the corporation from providing a greater amount. Schmeckpeper v. Panhandle Coop. Assn., 180 Neb. 352, 143 N.W.2d 113 (1966).



21-1303 Cooperative corporation; additional powers; stockholder vote; conditions; adoption of articles and bylaws.

Every cooperative company which shall organize under sections 21-1301 and 21-1302 shall have power (1) to regulate and limit the right of stockholders to transfer their stock, (2) to restrict stock ownership to producers of agricultural products and, if such restriction is adopted, to provide an equitable procedure for redeeming the stock of any holder who is determined not to be a producer of agricultural products, (3) to provide that each individual holder of common stock may be limited to one vote per person, regardless of the number of shares of stock which he or she may own, at any stockholders' meeting and that such vote may be cast only in person, or by a signed, written vote if the stockholder has been previously notified in writing of the exact motion or resolution on which the vote is taken, (4) to limit the amount of capital stock that any one person or corporation may own either directly or indirectly, (5) to prohibit or to limit the amount or percentage of the total business which may be transacted with nonmembers, (6) to set aside each year to a surplus fund a portion of the savings of the company over and above all expenses and dividends or interest upon capital stock which surplus may be used for conducting the business of the corporation, and (7) to adopt articles and bylaws for the management and regulation of the affairs of the company which shall set the number of directors, the terms of such directors, including any provisions for the staggering of such terms, the number or percentage of stockholders or shares of stock required to be present, in person or by proxy, in order to constitute a quorum at each stockholders' meeting, which number or percentage shall not be less than ten percent of the stockholders but never more than fifty nor less than five stockholders. Members represented by signed, written vote may be counted in computing a quorum only on those questions as to which the signed, written vote is taken.

Cooperative associations are given power to engage in enterprises requiring capital. Schmeckpeper v. Panhandle Coop. Assn., 180 Neb. 352, 143 N.W.2d 113 (1966).



21-1304 Cooperative corporation; contracts with members; provisions; damages for breach.

The contracts mentioned in section 21-1303 may require the members to sell, for any period of time not over five years, all or a stipulated part of their specifically enumerated products through the association or to buy specifically enumerated supplies exclusively through the association, but in such case a reasonable period during each year after the first two years of the contract shall be specified during which any member, by giving notice in prescribed form, may be released from such obligation thereafter. In order to protect itself in the necessary outlay, which it may make for the maintenance of its services, and likewise to reimburse the association for any loss or damage which it or its members may sustain through a member's failure to deliver his products to, or to procure his supplies from the association, the association may stipulate that some regular charge shall be paid by the members for each unit of goods covered by such contract, whether actually handled by the association or not. In case it is difficult or impracticable to determine the actual amount of damage suffered by the association or its members through such failure to comply with the terms of such contract, the association and the members may agree upon a sum to be paid as liquidated damages for the breach of the contract, the amount to be stated in the contract.



21-1305 Cooperative corporation; fees, filings, and reports.

The fees for the incorporation of cooperative companies shall be the same as those required by law of other corporations. Such cooperative corporations shall be required to make the same reports and filings as is required of other corporations.



21-1306 Cooperative; use of word restricted; penalty for violation.

No corporation, company, firm or association which shall not be incorporated as a cooperative corporation shall adopt or use the words cooperative or any abbreviation thereof as a part of its name. Any person or company violating the provisions of this section shall be guilty of a Class V misdemeanor for each day's continuance of the offense.



21-1307 Repealed. Laws 1963, c. 102, § 4.



21-1308 Repealed. Laws 2002, LB 1094, § 19.



21-1309 Repealed. Laws 2002, LB 1094, § 19.



21-1310 Repealed. Laws 2002, LB 1094, § 19.



21-1311 Repealed. Laws 2002, LB 1094, § 19.



21-1312 Repealed. Laws 2002, LB 1094, § 19.



21-1313 Repealed. Laws 2002, LB 1094, § 19.



21-1314 Repealed. Laws 2002, LB 1094, § 19.



21-1315 Repealed. Laws 2002, LB 1094, § 19.



21-1316 Repealed. Laws 2002, LB 1094, § 19.



21-1316.01 Repealed. Laws 2002, LB 1094, § 19.



21-1317 Repealed. Laws 2002, LB 1094, § 19.



21-1318 Repealed. Laws 2002, LB 1094, § 19.



21-1319 Repealed. Laws 2002, LB 1094, § 19.



21-1320 Repealed. Laws 2002, LB 1094, § 19.



21-1320.01 Repealed. Laws 2002, LB 1094, § 19.



21-1321 Repealed. Laws 2002, LB 1094, § 19.



21-1322 Repealed. Laws 2002, LB 1094, § 19.



21-1323 Repealed. Laws 2002, LB 1094, § 19.



21-1324 Repealed. Laws 2002, LB 1094, § 19.



21-1325 Repealed. Laws 2002, LB 1094, § 19.



21-1326 Repealed. Laws 2002, LB 1094, § 19.



21-1326.01 Repealed. Laws 2002, LB 1094, § 19.



21-1327 Repealed. Laws 2002, LB 1094, § 19.



21-1327.01 Repealed. Laws 2002, LB 1094, § 19.



21-1328 Repealed. Laws 2002, LB 1094, § 19.



21-1329 Repealed. Laws 2002, LB 1094, § 19.



21-1330 Repealed. Laws 2002, LB 1094, § 19.



21-1331 Repealed. Laws 2002, LB 1094, § 19.



21-1331.01 Repealed. Laws 2002, LB 1094, § 19.



21-1332 Repealed. Laws 2002, LB 1094, § 19.



21-1333 Cooperative farm land company; incorporation; purposes; general powers.

Any number of persons, not less than five, may form and organize a cooperative farm land company, with or without capital stock, for the purpose of facilitating the acquisition of agricultural and grazing lands by farmers and stock raisers, by the adoption of articles of incorporation in the same manner and with like powers and duties as other corporations, except as herein provided.



21-1334 Cooperative farm land company; articles of incorporation; contents; new members.

Every such cooperative farm land company shall provide in its articles of incorporation (1) that the word cooperative shall be included in its corporate name and that it proposes to organize as a cooperative farm land company; (2) if organized with capital stock, that no one person shall own either directly or indirectly more than five percent of the capital stock of the company; (3) if organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; and if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and the association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules; and (4) that dividends on the capital stock shall be fixed by the company, but shall in no event exceed six percent per annum of the amount actually paid thereon.



21-1335 Cooperative farm land company; corporate powers.

Every cooperative corporation that shall organize under sections 21-1333 to 21-1339 shall have power (1) to have succession by its corporate name, (2) to sue and be sued, (3) to make and use a common seal and alter the same at its pleasure, (4) to regulate and limit the right of stockholders to transfer their stock, (5) to appoint such subordinate officers and agents as the business of the corporation shall require and to allow them suitable compensation, (6) to adopt bylaws for the management and regulation of the affairs of the company, (7) to purchase, hold, sell, assign, or transfer the shares of the capital stock of other cooperative companies which it may own, and while owner of such stock to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, (8) to provide that each individual stockholder may be limited to one vote per person regardless of the number of shares of stock which he or she may own, (9) to prohibit proxy voting and to permit voting by mail under such regulations as shall be provided for in the bylaws, (10) to engage in any activity in connection with the purchase, lease or acquisition of agricultural and grazing lands and to improve or develop such land and to mortgage, or otherwise encumber the same, (11) to contract with its members and with other cooperative organizations organized hereunder for the sale, purchase or lease of such lands with such provisions for periodical payments, reserves, reamortization, supervision of the use of the lands, crop programming, and other factors as shall be agreed upon by such contracting parties, (12) to make contracts with the United States or the State of Nebraska, or any agency thereof, for the purpose of effectuating any plan for rural rehabilitation or with any nonprofit corporation organized for such purpose, (13) to provide that continued membership in such cooperative farm land company shall be dependent upon the performance by members of contracts entered into between themselves and said cooperative farm land company, (14) to purchase, own, sell, lease, mortgage, or otherwise acquire and convey real or personal property or any interest therein, (15) to borrow money necessary or convenient to the accomplishment of the purposes of this corporation and to secure the payment thereof by mortgage, pledge or conveyance in trust, of the whole or any part of the property of the corporation, and (16) to do each and everything necessary, suitable or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the objects herein enumerated and to contract accordingly, and in addition to exercise and possess all powers, rights, and privileges granted by the laws of this state to ordinary corporations and to corporations organized under sections 21-1301 to 21-1306 and 21-1401 to 21-1414, and any amendments thereto.



21-1336 Cooperative farm land company; annual report; contents; fee.

(1) Each cooperative farm land company organized hereunder shall make a report in writing to the Secretary of State annually during the month of November in such form as the secretary may prescribe for the reports of nonprofit corporations. The report shall be signed and sworn to, before an officer authorized to administer oaths, by the president, vice president, secretary or other chief officer of the corporation, and forwarded to the Secretary of State.

(2) Such report shall show (a) the name of the corporation, (b) the location of its principal office, (c) the names of the president, secretary-treasurer, and members of the board of trustees or directors, with post office address of each, (d) the date of the annual election of such corporation, and (e) the object or purpose which such corporation is engaged in carrying out.

(3) Upon the filing of such report as provided in subdivisions (1) and (2) of this section, the Secretary of State shall charge and collect a fee of one dollar on or before the first of January next following, which fee shall be in lieu of occupation tax fees.



21-1337 Cooperative farm land company; certificate of compliance; occupation tax laws inapplicable.

Upon the filing of the report and the payment of the fee provided for in section 21-1336, the Secretary of State shall make out and deliver to such corporation a certificate witnessing the compliance by such corporation with section 21-1336 and the payment of the annual fee therein provided for. No further compliance with sections 21-301 to 21-325 shall be required of such cooperative farm land companies.



21-1338 Cooperative farm land company; fees; disposition.

Annual fees collected under section 21-1336 shall be reported by the Secretary of State to the Tax Commissioner, and shall be paid by the secretary into the state treasury and credited to the General Fund.



21-1339 Cooperative farm land company; investment in purchase-money mortgages by insurance companies, authorized.

Obligations of a cooperative farm land company secured by a first mortgage on agricultural lands purchased by a cooperative farm land company shall be a lawful investment for funds of any insurance company which has conveyed real estate to the company to the full extent of the purchase price.



21-1401 Terms, defined; act, how cited.

(1) For purposes of the Nonstock Cooperative Marketing Act, unless the context otherwise requires: (a) The term association means any corporation formed hereunder; (b) the term member means a person who owns a certificate of membership in an association formed without capital stock; (c) the term person means an individual, a partnership, a limited liability company, a corporation, an association, or two or more persons having a joint or common interest; (d) the term agricultural products or products means field crops, horticultural, viticultural, forestry, nut, dairy, livestock, poultry, bee and farm products, and the byproducts derived from any of them; and (e) the words used to import the singular may be applied to the plural as the context may demand.

(2) Associations organized hereunder shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves as such or for their members as such but only for their members as producers.

(3) Sections 21-1401 to 21-1414 shall be known and may be cited as the Nonstock Cooperative Marketing Act.

A nonstock cooperative corporation formed pursuant to this section is not a "non-profit corporation" as that term is used in Neb. Const. art. XII, section 8(1)(B), because it exists and operates for the economic benefit of its members. Pig Pro Nonstock Co-op v. Moore, 253 Neb. 72, 568 N.W.2d 217 (1997).

Statutory definition of "agricultural products" used herein was adopted by court as applicable to hauling by contract carrier. Rodgers v. Nebraska State Railway Commission, 134 Neb. 832, 279 N.W. 800 (1938).

Common membership in nonstock cooperative association did not authorize injunction against prosecution of suits against individual members on note given for membership. Epp v. Federal Trust Company, 123 Neb. 375, 242 N.W. 922 (1932).



21-1402 Formation; purposes.

Any number of persons, not less than five, engaged in the production of agricultural products or two or more nonprofit cooperative companies, stock or nonstock, may form a cooperative association without capital stock for the transaction of any lawful business by the adoption of articles of incorporation, as set forth in Chapter 21, article 14.



21-1403 Articles of incorporation; contents.

Every nonstock cooperative association organized under the provisions of Chapter 21, article 14, shall provide in its articles of incorporation: (1) That the words nonstock cooperative shall be included in its corporate name and that it proposes to organize as a cooperative association; (2) the objects or purposes for which it is formed; (3) that the net earnings or savings of the association, if any, shall be distributed on the basis of, or in proportion to, the amount or value of property bought from or sold to members, or members and other patrons, or of labor performed or other services rendered to the corporation, except that this subdivision shall not be so interpreted as to prevent a cooperative company from declaring patronage dividends at different rates upon different classes or kinds or varieties of goods handled; (4) that the articles of incorporation or the bylaws of the company shall give a detailed statement of the method followed in distributing earnings or savings; (5) the registered office and street address of such registered office; (6) the current registered agent and the name and street address of such registered agent. A post office box number may be provided in addition to the street address; and (7) the name and street address of each incorporator.



21-1404 Articles of incorporation; filing; certified copy as evidence; fees.

The articles of incorporation and amendments thereof shall be filed in accordance with the general corporation laws of this state and when so filed the said articles of incorporation and amendments thereof or certified copies thereof shall be received in all the courts of this state as prima facie evidence of the facts contained therein and of the due incorporation of such association. The fees for the incorporation of nonstock cooperative associations shall be the same as those required by law of other nonprofit corporations.



21-1405 Powers.

Each association incorporated hereunder shall have the following powers: (1) To enter into contracts with its members for periods not over five years, requiring them to sell or market all or a specified part of their livestock or other products to or through the association, or to buy all, or a specified part, of their farm supplies from or through the association; (2) to act as agent or representative of any member or members or of nonmembers in carrying out the objects of the association; (3) to set aside each year to a surplus fund a portion of the savings of the company which surplus may be used for conducting the business of the corporation; and (4) to adopt articles and bylaws for the management of the association which shall also set the number or percentage of members required to be present in order to constitute a quorum at each members' meeting, which number or percentage shall not be less than ten percent of the members, but not more than fifty members, nor less than five members, except when the total membership is ten or less.



21-1406 Members; eligibility; suspension or withdrawal; voting; liability for corporate debts; certificate of membership.

Only persons engaged in the production of the agricultural products, including lessees and landlords receiving such products as rent except as otherwise provided herein, or cooperative associations of such producers, shall be eligible to membership therein, subject to the terms and conditions prescribed in its articles of incorporation or bylaws consistent herewith. Only members of an association shall have the right to vote, and no member shall be entitled to more than one vote upon any question or matter affecting the association or relating to its affairs. Articles of incorporation hereunder may provide that no voting by proxy shall be permitted and such articles or bylaws adopted thereunder may further provide that a written vote received by mail from any absent member, and signed by him or her, may be read and counted at any regular or special meeting of the association, provided that the secretary shall notify all members in writing of the exact motion or resolution upon which such vote is to be taken, and a copy of same shall be forwarded with and attached to the vote so mailed by the member, and elections may be carried out in a similar manner. No member of an association shall be liable for its debts or obligations beyond the unpaid amount, if any, due by him or her on his or her membership dues. Every association formed hereunder shall issue a certificate of membership to each member which, unless otherwise provided in its articles of incorporation or bylaws, shall be nontransferable. Following the ascertainment through procedure set forth in its bylaws that a member has ceased to be eligible to membership in an association, his or her rights therein may be suspended. In the event of the death, withdrawal or expulsion of a member, the board of directors shall within a reasonable time thereafter equitably and conclusively ascertain the value of such member's membership, if any, which shall be paid him or her or his or her legal representatives by the association within a reasonable time after such ascertainment.



21-1407 Bylaws.

Each association incorporated hereunder shall make such provision as it may desire for the adoption of its board of directors of a code of bylaws for the government and management of its business consistent herewith.



21-1408 Directors; duties and powers; annual and special meetings; notice.

In its bylaws, each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and ten percent of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten days prior to the meeting; Provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper or newspapers of general circulation, in the territory in which the association has its membership.



21-1409 Repealed. Laws 1981, LB 283, § 7.



21-1410 Marketing contracts; breach; rights of association.

The marketing contract of any association formed hereunder may fix as liquidated damages, specific, reasonable sums to be paid by a member to the association upon the breach by him of any of the provisions of the marketing contract regarding the sale or delivery or withholding of products, and may further provide that the member will pay all costs, premium for bonds, expenses and fees in case any action is brought upon the contract by the association, and any such provision shall be valid and enforceable in the courts of this state and shall not be construed as a penalty. In the event of a breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree for the specific performance hereof. Pending the adjudication of such an action and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



21-1411 Federation of associations; acquisition of stock or membership; agreements.

To effectuate the formation of federations of nonprofit associations of producers, any such association of producers whether formed hereunder or not is hereby authorized to acquire membership or stock in any other such association of producers, and any such association is hereby authorized to grant such membership or sell such stock to such associations, and any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements and contracts with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying out of its business, or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same methods, means, and agencies for carrying on and conducting their respective business.



21-1412 Cooperative; use of term restricted.

No association, corporation, or organization shall use the term cooperative as a part of its name unless it is in fact operating on a cooperative basis.



21-1413 Repealed. Laws 1981, LB 283, § 7.



21-1414 Application of general corporation laws.

The provisions of the general corporation laws of this state, and all powers and rights thereunder, shall apply to the associations organized hereunder, except where such provisions are in conflict with or inconsistent with the express provisions of sections 21-1401 to 21-1414; Provided, that wherever such general corporation laws require an affirmative vote of a specified percentage of stockholders to authorize action by the corporation, such percentage for a nonstock cooperative association shall be that percentage of the votes cast on the matter at the members' meeting at which the same shall be voted upon. Any provision of law which is in conflict therewith shall not be construed as applying to any association herein provided for.



21-1501 Repealed. Laws 1959, c. 80, § 93.



21-1502 Repealed. Laws 1959, c. 80, § 93



21-1503 Repealed. Laws 1959, c. 80, § 93.



21-1504 Repealed. Laws 1959, c. 80, § 93.



21-1505 Repealed. Laws 1959, c. 80, § 93.



21-1506 Repealed. Laws 1959, c. 80, § 93.



21-1507 Repealed. Laws 1959, c. 80, § 93.



21-1508 Repealed. Laws 1959, c. 80, § 93.



21-1509 Repealed. Laws 1989, LB 92, § 278.



21-1509.01 Repealed. Laws 1989, LB 92, § 278.



21-1510 Repealed. Laws 1989, LB 92, § 278.



21-1511 Repealed. Laws 1972, LB 1156, § 1.



21-1512 Repealed. Laws 1989, LB 92, § 278.



21-1513 Repealed. Laws 1989, LB 92, § 278.



21-1514 Repealed. Laws 1989, LB 92, § 278.



21-1515 Repealed. Laws 1989, LB 92, § 278.



21-1516 Repealed. Laws 1989, LB 92, § 278.



21-1517 Repealed. Laws 1957, c. 57, § 2.



21-1518 Repealed. Laws 1989, LB 92, § 278.



21-1519 Repealed. Laws 1989, LB 92, § 278.



21-1520 Repealed. Laws 1989, LB 92, § 278.



21-1521 Repealed. Laws 1989, LB 92, § 278.



21-1522 Repealed. Laws 1951, c. 41, § 3.



21-1523 Repealed. Laws 1959, c. 80, § 93.



21-1524 Repealed. Laws 1959, c. 80, § 93.



21-1525 Repealed. Laws 1959, c. 80, § 93.



21-1526 Repealed. Laws 1959, c. 80, § 93.



21-1527 Repealed. Laws 1959, c. 80, § 93.



21-1528 Repealed. Laws 1959, c. 80, § 93.



21-1529 Repealed. Laws 1959, c. 264, § 1.



21-1601 Repealed. Laws 1961, c. 80, § 1.



21-1602 Repealed. Laws 1961, c. 80, § 1.



21-1603 Repealed. Laws 1961, c. 80, § 1.



21-1604 Repealed. Laws 1961, c. 80, § 1.



21-1605 Repealed. Laws 1961, c. 80, § 1.



21-1701 Act, how cited.

Sections 21-1701 to 21-17,115 shall be known and may be cited as the Credit Union Act.



21-1702 Definitions, where found.

For purposes of the Credit Union Act, the definitions found in sections 21-1703 to 21-1722 shall be used.



21-1703 Capital, defined.

Capital shall mean share accounts, membership shares, reserve accounts, and undivided earnings.



21-1704 Corporate central credit union, defined.

Corporate central credit union shall mean a credit union the members of which consist primarily of other credit unions.



21-1705 Credit union, defined.

Credit union shall mean a cooperative, nonprofit corporation organized under the Credit Union Act for purposes of educating and encouraging its members in the concept of thrift, creating a source of credit for provident and productive purposes, and carrying on such collateral activities as are set forth in the act.



21-1706 Department, defined.

Department shall mean the Department of Banking and Finance.



21-1707 Director, defined.

Director shall mean the Director of Banking and Finance.



21-1708 Employee, defined.

Employee shall mean a person who works full-time or part-time for and is compensated by a credit union.



21-1708.01 Financial institution, defined.

Financial institution shall mean a bank, savings bank, building and loan association, savings and loan association, or credit union, whether chartered by the United States, the department, or a foreign state agency; any other similar organization which is covered by federal deposit insurance; or a trust company.



21-1709 Fixed asset, defined.

Fixed asset shall mean assets as prescribed in generally accepted accounting principles.



21-1710 Immediate family, defined.

Immediate family shall include any person related to a member by blood or marriage, including foster and adopted children.



21-1711 Individual, defined.

Individual shall mean a natural person.



21-1712 Insolvent, defined.

Insolvent shall mean a condition in which (1) the actual cash market value of the assets of a credit union is insufficient to pay its liabilities to its members, (2) a credit union is unable to meet the demands of its creditors in the usual and customary manner, (3) a credit union, after demand in writing by the director, fails to make good any deficiency in its reserves as required by law, or (4) a credit union, after written demand by the director, fails to make good an impairment of its capital or surplus.



21-1713 Line of credit, defined.

Line of credit shall mean a loan in which amounts are advanced to the borrower upon his or her request from time to time, pursuant to a preexisting contract and conditional or unconditional credit approval, and in which principal amounts repaid automatically replenish the funds available under the contract.



21-1714 Loan, defined.

Loan shall mean any extension of credit pursuant to a contract.



21-1715 Membership officer, defined.

Membership officer shall mean any member appointed by the board of directors of a credit union whose primary function is to act on applications for membership under the conditions the board and bylaws have prescribed.



21-1716 Membership shares, defined.

Membership shares shall mean a balance held by a credit union and established by a member in accordance with standards specified by the credit union. Each member may own only one membership share. Ownership of a membership share shall represent an interest in the capital of the credit union upon dissolution or conversion to another type of institution.



21-1717 Official, defined.

Official shall mean a member of the board of directors of a credit union, an officer of a credit union, a member of the credit committee of a credit union, if any, or a member of the supervisory committee of a credit union.



21-1718 Organization, defined.

Organization shall mean any corporation, association, limited liability company, partnership, society, firm, syndicate, trust, or other legal entity.



21-1719 Person, defined.

Person shall mean an individual, partnership, limited liability company, corporation, association, cooperative organization, or any other legal entity treated as a person under the laws of this state.



21-1720 Reserves, defined.

Reserves shall mean an allocation of retained income and shall include regular and special reserves, except for any allowance for loan or investment losses.



21-1721 Risk assets, defined.

Risk assets shall mean all assets except the following:

(1) Cash on hand;

(2) Deposits or shares in federally insured or state-insured banks, savings and loan associations, and credit unions that have a remaining maturity of five years or less;

(3) Assets that have a remaining maturity of five years or less and which are insured by, fully guaranteed as to principal and interest by, or due from the United States Government, its agencies, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association. Collateralized mortgage obligations that are comprised of government-guaranteed mortgage loans shall be included in this asset category;

(4) Loans to other credit unions that have a remaining maturity of five years or less;

(5) Student loans insured under Title IV, Part B, of the federal Higher Education Act of 1965, 20 U.S.C. 1071 et seq. or similar state insurance programs that have a remaining maturity of five years or less;

(6) Loans that have a remaining maturity of five years or less and are fully insured or guaranteed by the federal government, a state government, or any agency thereof;

(7) Share accounts or deposit accounts in a corporate central credit union that have a remaining maturity of five years or less or, if the maturity is greater than five years, an asset that is being carried on the credit union's records at the lower of cost or market value or is being marked to market value monthly;

(8) Common trust investments, including mutual funds, which deal exclusively in investments authorized by the Credit Union Act or the Federal Credit Union Act that are either carried on the credit union's records at the lower of cost or market value or are being marked to market value monthly;

(9) Prepaid expenses;

(10) Accrued interest on non risk investments;

(11) Loans fully secured by a pledge of share accounts in the lending credit union which are equal to and maintained to at least the amount of each loan outstanding;

(12) Loans which are purchased from liquidating credit unions and guaranteed by the National Credit Union Administration;

(13) National Credit Union Share Insurance Fund Guaranty Accounts established by the National Credit Union Administration pursuant to 12 U.S.C. 1783 of the Federal Credit Union Act;

(14) Investments in shares of the National Credit Union Administration Central Liquidity Facility, 12 U.S.C. 1795;

(15) Assets included in subdivisions (2) through (7) of this section with maturities greater than five years if each asset is being carried on the credit union's records at the lower of cost or market value or is being marked to market value monthly;

(16) Assets included in subdivisions (2) through (7) of this section with remaining maturities greater than five years if each asset meets the following criteria, irrespective of whether or not each asset is being carried on the credit union's records at the lower of cost or market value or is being marked to market value monthly:

(a) The interest rate of the asset is reset at least annually;

(b) The interest rate of the asset is less than the maximum allowable interest rate for the asset on the date of the required reserve transfer; and

(c) The interest rate of the asset varies directly, not inversely, with the index upon which it is based and is not reset as a multiple of the change in the related index;

(17) Fixed assets; and

(18) A deposit in the National Credit Union Share Insurance Fund, 12 U.S.C. 1783, representing a federally insured credit union's capitalization account balance of one percent of insured shares.



21-1722 Share account, defined.

Share account shall mean a balance held by a credit union and established by a member in accordance with standards specified by the credit union, including balances designated as shares, share certificates, share draft accounts, or other names. Share account shall not include membership shares.



21-1723 Ownership of a share account; rights.

Ownership of a share account shall confer membership and voting rights and shall represent an interest in the capital of the credit union upon dissolution or conversion to another type of institution.



21-1724 Organization; procedure; hearing.

(1) Any nine or more individuals residing in the State of Nebraska who are nineteen years of age or older and who have a common bond pursuant to section 21-1743 may apply to the department on forms prescribed by the department for permission to organize a credit union and to become charter members and subscribers of the credit union.

(2) The subscribers shall execute in duplicate articles of association and shall agree to the terms of the articles of association. The terms shall state:

(a) The name, which shall include the words "credit union" and shall not be the same as the name of any other credit union in this state, whether or not organized under the Credit Union Act, and the location where the proposed credit union will have its principal place of business;

(b) The names and addresses of the subscribers to the articles of association and the number of shares subscribed by each;

(c) The par value of the shares of the credit union which shall be established by its board of directors. A credit union may have more than one class of shares;

(d) The common bond of members of the credit union; and

(e) That the existence of the credit union shall be perpetual.

(3) The subscribers shall prepare and adopt bylaws for the governance of the credit union. The bylaws shall be consistent with the Credit Union Act and shall be executed in duplicate.

(4) The subscribers shall select at least five qualified individuals to serve on the board of directors of the credit union, at least three qualified individuals to serve on the supervisory committee of the credit union, and at least three qualified individuals to serve on the credit committee of the credit union, if any. Such individuals shall execute a signed agreement to serve in these capacities until the first annual meeting or until the election of their successors, whichever is later.

(5) The articles of association and the bylaws, both executed in duplicate, shall be forwarded by the subscribers along with the required fee, if any, to the director, as an application for a certificate of approval.

(6) The director shall within one hundred twenty calendar days after receipt of the articles of association and the bylaws: (a) Act upon the application to determine whether the articles of association conform with this section and whether or not the character of the applicants and the conditions existing are favorable for the success of the credit union; and (b) notify the applicants of his or her decision.

(7) If the decision is favorable, the director shall issue a certificate of approval to the credit union. The certificate of approval shall be attached to the duplicate articles of association and returned, with the duplicate bylaws, to such subscribers.

(8) The subscribers shall file the certificate of approval with the articles of association attached in the office of the county clerk of the county in which the credit union is to locate its principal place of business. The county clerk shall accept and record the documents if they are accompanied by the proper fee and, after indexing, forward to the department proper documentation that the certificate of approval with the articles of association attached have been properly filed and recorded. When the documents are so recorded, the credit union shall be organized in accordance with the Credit Union Act and may begin transacting business.

(9) If the director's decision on the application is unfavorable, he or she shall notify the subscribers of the reasons for the decision. The subscribers may then request a public hearing if no such hearing was held at the time the application was submitted for consideration.

(10) The request for a public hearing shall be made in writing to the director not more than thirty calendar days after his or her decision. The director, within ten calendar days after receipt of a request for a hearing, shall set a date for the hearing at a time and place convenient to the director and the subscribers, but no longer than sixty calendar days after receipt of such request. The director may request a stenographic record of the hearing.



21-1725 Repealed. Laws 2017, LB375, § 10.



21-1725.01 New credit union; branch credit union; application; procedure; hearing.

(1) Upon receiving an application to establish a new credit union, a public hearing shall be held on each application. Notice of the filing of the application shall be published by the department for three weeks in a legal newspaper published in or of general circulation in the county where the applicant proposes to operate the credit union. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after filing the application unless the applicant agrees to a later date. Notice of the filing of the application shall be sent by the department to all financial institutions located in the county where the applicant proposes to operate.

(2) When application is made to establish a branch of a credit union, the director shall hold a hearing on the matter if he or she determines, in his or her discretion, that the condition of the applicant credit union warrants a hearing. If the director determines that the condition of the credit union does not warrant a hearing, the director shall publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed branch would be located. If the director receives any substantive objection to the proposed credit union branch within fifteen days after publication of such notice, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subsection shall be published for two consecutive weeks in a newspaper of general circulation in the county where the proposed branch would be located. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after the filing of the application unless the applicant agrees to a later date.

(3) The director may, in his or her discretion, hold a public hearing on amendments to a credit union's articles of association or bylaws which are brought before the department.

(4) The expense of any publication required by this section shall be paid by the applicant but payment shall not be a condition precedent to approval by the director.



21-1726 Forms of articles and bylaws.

In order to simplify the organization of credit unions, the director shall cause to be prepared an approved form of articles of association and a suggested form of bylaws, consistent with the Credit Union Act, which may be used by credit union subscribers as a guide. Upon written application of any nine individuals residing in the state, the director shall supply such individuals, without charge, one approved form of the articles of association and one suggested form of bylaws.



21-1727 Articles and bylaws; amendments.

(1) The articles of association may be amended at any regular or special meeting at which a quorum of the members as provided in the bylaws is present if the notice of the meeting contained a copy of the proposed amendment. An amendment shall not become effective until it has been filed with and approved in writing by the department and the fee prescribed by section 8-602 has been paid. One copy of an amendment or amendments to the articles of association shall be filed in the office of the county clerk of the county where the credit union has its principal place of business, for which a fee of fifty cents shall be charged.

(2) Except as provided in subsection (3) of this section, the bylaws may be amended at any regular or special meeting of the board of directors by a majority of the total directors if the notice of the meeting contained a copy of the proposed amendment. An amendment shall not become effective until it has been filed with and approved in writing by the department and the fee prescribed by section 8-602 has been paid.

(3)(a) The board of directors may adopt by resolution standard bylaw amendments adopted and promulgated by the department from time to time. The standard amendments may include two or more alternatives that the board of directors may elect. The standard bylaw amendments may also include companion amendments which shall be adopted as a unit.

(b) The board of directors may adopt any standard bylaw amendment without prior approval of the department as long as the standard bylaw amendment is adopted without any change in wording and a Certificate of Resolution adopting such amendment is submitted to the department containing the adopted language within ten days after the adoption of such amendment. Certificate of Resolution forms shall be furnished by the department upon request. The fee prescribed by section 8-602 shall not be charged when standard bylaw amendments are adopted.



21-1728 Use of name exclusive; violation; penalty; injunction.

(1) No person, corporation, limited liability company, partnership, or association other than a credit union organized under the Credit Union Act or the Federal Credit Union Act or the voluntary association of credit unions, shall use a name or title containing the phrase "credit union" or any derivation thereof, represent itself as a credit union, or conduct business as a credit union.

(2) Any violation of this section shall be a Class V misdemeanor.

(3) The director may petition a court of competent jurisdiction to enjoin any violation of this section.



21-1729 Place of business.

(1) A credit union may change its principal place of business within this state upon written notice to, and approval by, the director.

(2) A credit union may maintain automatic teller machines and point-of-sale terminals at locations other than its principal office pursuant to section 8-157.01.



21-1730 Fiscal year.

The fiscal year of each credit union organized under the Credit Union Act shall end on December 31.



21-1731 Department; general powers.

The department shall have general supervision and control of credit unions as provided by the Credit Union Act, section 8-102, and any other applicable laws of this state.



21-1732 Director; powers and duties.

(1) The director may adopt and promulgate rules and regulations to carry out the Credit Union Act.

(2) The director may issue a cease and desist order when (a) the director has determined from competent and substantial evidence that a credit union is engaged in or has engaged in an unsafe or unsound practice or is violating or has violated a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director or (b) the director has reasonable cause to believe a credit union is about to engage in an unsafe or unsound practice or is violating or has violated a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director or the director has reasonable cause to believe a credit union is about to violate a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director.

(3) The director may restrict the making of loans by a credit union and the withdrawal from and the deposit to share accounts of a credit union when he or she finds circumstances that make such restriction necessary for the protection of the shareholders.

(4) The director may suspend from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any official who has committed any violation of a law, rule, regulation, or cease and desist order, who has engaged in or participated in any unsafe or unsound practice in connection with a credit union, or who has committed or engaged in any act, omission, or practice which constitutes a breach of that person's fiduciary duty as an official, when the director has determined that such action or actions have resulted or will result in substantial financial loss or other damage that will seriously prejudice the interest of the credit union members.

(5) The director shall consider applications brought before the department pursuant to section 21-1725.01.

(6) The director may subpoena witnesses, compel their attendance, require the production of evidence, administer oaths, and examine any person under oath in connection with any subject relating to a duty upon or a power vested in the director.



21-1733 Order; appeal; procedure.

Any order or decision of the director may be appealed. The appeal shall be in accordance with the Administrative Procedure Act.



21-1734 Corrective measures; receivership proceedings.

(1) If it appears that any credit union is bankrupt or insolvent, that it has willfully violated the Credit Union Act, or that it is operating in an unsafe or unsound manner, the director may require such corrective measures in accordance with sections 8-1,134 to 8-1,139 as he or she may deem necessary or take possession of the property and business of such credit union and retain possession thereof until such time as he or she determines either to permit the credit union to resume business or to order its dissolution. In the event the director orders its dissolution, the credit union shall be liquidated in receivership proceedings in the same manner, as nearly as may be possible, as provided by the laws governing the liquidation of state banks.

(2) Pursuant to section 21-1735, the director may appoint the National Credit Union Administration Board as receiver or liquidator of the assets and liabilities of any credit union in the possession of the director. The appointment shall be subject to the approval of the district court of the judicial district in which the credit union has its principal place of business.



21-1735 National Credit Union Administration Board; appointment as receiver or liquidator.

(1) The National Credit Union Administration Board, as created by 12 U.S.C. 1752(a), shall be authorized to accept the appointment by the director as receiver or liquidator, without bond, of any credit union in the possession of the department and whose shares are to any extent insured by the National Credit Union Administration under section 201 et seq. of the Federal Credit Union Act, 12 U.S.C. 1781 et seq. Any credit union which fails to maintain such insurance may be voluntarily dissolved or liquidated by the board of directors of such credit union or may be taken in possession by the director and involuntarily liquidated as in the case of insolvency.

(2) Whenever the director takes possession of a credit union subject to the jurisdiction of the department, the director may tender to the National Credit Union Administration Board the appointment as receiver or liquidator of such credit union. If the board accepts such appointment, it shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator of a credit union and its shareholders and other creditors and shall be subject to all the duties of such receiver or liquidator, except insofar as such powers, privileges, or duties are in conflict with the Federal Credit Union Act, 12 U.S.C. 1781 et seq.

(3) Whenever the National Credit Union Administration Board has been appointed as receiver or liquidator of a credit union pursuant to this section, it shall be subrogated to all the rights and interests against such credit union of all the shareholders or other creditors of the credit union to the full extent of such rights and interests in the credit union. The rights of shareholders or other creditors of the credit union shall be determined in accordance with the laws of this state.

(4) Upon acceptance by the National Credit Union Administration Board of the appointment as receiver or liquidator of a credit union from the director and subject to the approval of the district court of the judicial district in which the credit union has its principal place of business, the possession of and title to all the assets, business, and property of every kind and nature of the credit union shall pass to and vest in the board without the execution of any instrument of conveyance, assignment, transfer, or endorsement.

(5) In addition to its powers and duties as receiver or liquidator, the National Credit Union Administration Board shall have the right and authority upon the order of any court of record of competent jurisdiction to enforce the individual liability of the members of the board of directors of any credit union.



21-1736 Examinations.

(1) The director shall examine or cause to be examined each credit union as often as deemed necessary. Each credit union and all of its officials and agents shall give the director or any of the examiners appointed by him or her free and full access to all books, papers, securities, and other sources of information relative to such credit union. For purposes of the examination, the director may subpoena witnesses, administer oaths, compel the giving of testimony, and require the submission of documents.

(2) The department shall forward a report of the examination to the chairperson of the board of directors within ninety calendar days after completion. The report shall contain comments relative to the management of the affairs of the credit union and the general condition of its assets. Within ninety calendar days after the receipt of such report, the members of the board of directors and the members of the supervisory committee and credit committee, if any, shall meet to consider the matters contained in the report.

(3) The director may require special examinations of and special financial reports from a credit union or a credit union service organization in which a credit union loans, invests, or delegates substantially all managerial duties and responsibilities when he or she determines that such examinations and reports are necessary to enable the director to determine the safety of a credit union's operations or its solvency. The cost to the department of such special examinations shall be borne by the credit union being examined.

(4) The director may accept, in lieu of any examination of a credit union authorized by the laws of this state, a report of an examination made of a credit union by the National Credit Union Administration or may examine any such credit union jointly with such federal agency. The director may make available to the National Credit Union Administration copies of reports of any examination or any information furnished to or obtained by the director in any examination.



21-1737 Records.

(1) A credit union shall maintain all books, records, accounting systems, and procedures in accordance with the rules and regulations as the director from time to time may prescribe.

(2) Credit unions shall preserve or keep their records or files, or photographic or microphotographic copies thereof, for a period of not less than six years after the first day of January of the year following the time of the making or filing of such records or files except as provided in subsection (3) of this section.

(3)(a) Ledger sheets showing unpaid balances in favor of members of credit unions shall not be destroyed unless the credit union has remitted such unpaid balances to the State Treasurer in accordance with the Uniform Disposition of Unclaimed Property Act. Credit unions shall retain a record of every such remittance for ten years following the date of such remittance.

(b) Corporate records that relate to the corporation or the corporate existence of the credit union shall not be destroyed.

(4) A credit union shall not be liable for destroying records after the expiration of the record retention period provided in this section except for records involved in an official investigation or examination about which the credit union has received notice.

(5) A reproduction of any credit union records shall be admissible as evidence of transactions with the credit union as provided in section 25-12,112.



21-1738 Reports.

A credit union shall report to the department annually on or before the first day of February on forms supplied by the department for that purpose. The chairperson of the board of directors and the president of the credit union shall sign the report or reports certifying that such report or reports are correct according to their best knowledge and belief. The director may require additional reports as he or she deems appropriate and necessary. An additional fee of fifty dollars shall be levied for each day a credit union fails to provide a required report unless the delay is excused for cause.



21-1739 Repealed. Laws 2007, LB 124, § 78.



21-1740 Credit union; powers.

(1) A credit union shall have all the powers specified in this section and all the powers specified by any other provision of the Credit Union Act.

(2) A credit union may make contracts.

(3) A credit union may sue and be sued.

(4) A credit union may adopt a seal and alter the same.

(5) A credit union may individually or jointly with other credit unions purchase, lease, or otherwise acquire and hold tangible personal property necessary or incidental to its operations. A credit union shall depreciate or appreciate such personal property in the manner and at the rates the director may prescribe by rule or order from time to time.

(6) A credit union may, in whole or part, sell, lease, assign, pledge, hypothecate, or otherwise dispose of its tangible personal property, including such property obtained as a result of defaults under obligations owing to it.

(7) A credit union may incur and pay necessary and incidental operating expenses.

(8) A credit union may receive, from a member, from another credit union, from an officer, or from an employee, payments representing equity on (a) share accounts which may be issued at varying dividend rates, (b) share account certificates which may be issued at varying dividend rates and maturities, and (c) share draft accounts, subject to such terms, rates, and conditions as may be established by the board of directors, within limitations prescribed by the department. A credit union shall provide for the transfer and withdrawal of funds from accounts by the means and through the payment system that the board of directors determines best serves the convenience and needs of members.

(9) A credit union may lend its funds to its members as provided in the Credit Union Act.

(10) A credit union may borrow from any source in an amount not exceeding fifty percent of its capital and deposits.

(11) A credit union may provide debt counseling and other financial counseling services to its members.

(12) A credit union may, in whole or in part, discount, sell, assign, pledge, hypothecate, or otherwise dispose of its intangible personal property. The approval of the director shall be required before a credit union may discount, sell, assign, pledge, hypothecate, or otherwise dispose of twenty percent or more of its intangible personal property within one month unless the credit union is in liquidation.

(13) A credit union may purchase any of the assets of another financial institution or assume any of the liabilities of another financial institution with the approval of the director. A credit union may also purchase any of the assets of a financial institution which is in liquidation or receivership.

(14) A credit union may make deposits in or loans to banks, savings banks, savings and loan associations, and trust companies, purchase shares in mutual savings and loan associations, and make deposits in or loans to or purchase shares of other credit unions, including corporate central credit unions, if such institutions are either insured by an agency of the federal government or are eligible under the laws of the United States to apply for such insurance and invest funds as otherwise provided in sections 21-17,100 to 21-17,102.

(15) A credit union may make deposits in, make loans to, or purchase shares of any federal reserve bank or central liquidity facility established under state or federal law.

(16) A credit union may hold membership in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law.

(17) A credit union may engage in activities and programs of the federal government, any state, or any agency or political subdivision thereof when approved by the board of directors and not inconsistent with the Credit Union Act.

(18) A credit union may receive funds either as shares or deposits from other credit unions.

(19) A credit union may lease tangible personal property to its members if the credit union acquires no interest in the property prior to its selection by the member.

(20) A credit union may, in whole or in part, purchase, sell, pledge, discount, or otherwise acquire and dispose of obligations of its members in accordance with the rules and regulations promulgated by the director. This subsection shall not apply to participation loans originated pursuant to section 21-1794.

(21) A credit union may, at its own expense, purchase insurance for its members in connection with its members' shares, loans, and other accounts.

(22) A credit union may establish, operate, participate in, and hold membership in systems that allow the transfer of credit union funds and funds of its members by electronic or other means, including, but not limited to, clearinghouse associations, data processing and other electronic networks, the federal reserve system, or any other government payment or liquidity program.

(23) A credit union may issue credit cards and debit cards to allow members to obtain access to their shares and extensions of credit if such issuance is not inconsistent with the rules of the department. The department may by rule or regulation allow the use of devices similar to credit cards and debit cards to allow members to access their shares and extensions of credit.

(24) A credit union may service the loans it sells, in whole or in part, to a third party.

(25) In addition to loan and investment powers otherwise authorized by the Credit Union Act, a credit union may organize, invest in, and make loans to corporations or other organizations (a) which engage in activities incidental to the conduct of a credit union or in activities which further or facilitate the purposes of a credit union or (b) which furnish services to credit unions. The director shall determine by rule, regulation, or order the activities and services which fall within the meaning of this subsection. A credit union shall notify the director of any such investment or loan if it would cause the aggregate of such investments and loans to exceed two percent of the credit union's capital and deposits. Such investments and loans may not, in the aggregate, exceed five percent of the capital and deposits of the credit union.

(26) A credit union may purchase, lease, construct, or otherwise acquire and hold land and buildings for the purpose of providing adequate facilities for the transaction of present and potential future business. A credit union may use such land and buildings for the principal office functions, service facilities, and any other activity in which it engages. A credit union may rent excess space as a source of income. A credit union shall depreciate or appreciate such buildings owned by it in the manner and at the rates the director may prescribe by rule, regulation, or order from time to time. A credit union's investment and contractual obligations, direct, indirect, or contingent, in land and buildings under this subsection shall not exceed seven percent of its capital and deposits without prior approval of the director. This subsection shall not affect the legality of investments in land and buildings made prior to October 1, 1996.

(27) A credit union may, in whole or in part, sell, lease, assign, mortgage, pledge, hypothecate, or otherwise dispose of its land and buildings, including land and buildings obtained as a result of defaults under obligations owing to it.



21-1741 Safe deposit box service.

A credit union, by action of its board of directors, may, to the same extent as a bank organized under the laws of this state, operate a safe deposit box service for its members pursuant to sections 8-501 and 8-502.



21-1742 Incidental powers.

A credit union may exercise all incidental powers that are suitable and necessary to enable it to carry out its purpose.



21-1743 Membership; requirements.

(1) The membership of a credit union shall consist of the subscribers to the articles of association and such persons, societies, associations, partnerships, and corporations as have been duly elected, members who have subscribed for one or more shares, have paid for such share or shares in whole or in part, have paid the entrance fee provided in the bylaws, and have complied with such other requirements as the articles of association and bylaws may specify. For purposes of obtaining a loan and to vote at membership meetings, a member, to be in good standing, must own at least one fully paid share. Credit union organization shall be limited to groups of both large and small membership having a common bond of occupation or association, including religious, social, or educational groups, employees of a common employer, or members of a fraternal, religious, labor, farm, or educational organization and the members of the immediate families of such persons.

(2) A person having been duly admitted to membership, having complied with the Credit Union Act, the articles of association, and the bylaws, having paid the entrance fee, and having paid for at least one share, shall retain full rights and privileges of membership for life unless that membership is terminated by withdrawal or expulsion in the manner provided by the act.



21-1744 Fees.

A credit union may charge an entrance fee as determined by its board of directors. A credit union may also charge periodic membership fees as determined by its board of directors.



21-1745 Retention of membership; when.

Members who cease to be eligible or who leave the field of membership may be permitted to retain their membership in the credit union under reasonable standards established by the board of directors unless terminated by withdrawal or expulsion.



21-1746 Liability of members.

The members of the credit union shall not be personally or individually liable for the payment of its debts solely by virtue of holding membership in the credit union.



21-1747 Expulsion of members.

(1) Any member may be expelled by a two-thirds vote of the members present at any regular meeting or a special meeting called to consider the matter, but only after an opportunity has been given to the member to be heard.

(2) The board of directors may expel a member pursuant to a written policy adopted by it. All members shall be given written notice of the terms of any such policy. Any person expelled by the board shall have the right, within thirty calendar days, to request a hearing before it to reconsider the expulsion. The board of directors shall schedule the requested hearing within sixty calendar days after the request.



21-1748 Termination of members.

(1) A member may voluntarily terminate his or her membership at any time in the way and manner provided in the bylaws.

(2) Termination of membership shall not serve to relieve a person from any liability to the credit union nor shall it be the basis for accelerating any obligation not in default. A terminated member shall be paid all sums in any of his or her share accounts without maturity dates within thirty calendar days. Sums in any share account with a maturity date shall not be paid prior to maturity unless the member specifically requests the funds. The credit union shall not be required to pay any funds from a share account to the extent that they secure loans and other obligations owing to the credit union.



21-1749 Meetings.

The annual meeting and any special meeting of the members of the credit union shall be held in accordance with the bylaws. A special meeting of the members of the credit union may be called by the members or by the board of directors as provided in the bylaws. A credit union shall give notice of the time and place of any meeting of its members. In the case of a special meeting, the notice of such special meeting shall state the purpose of the meeting and the notice shall be given at least ten calendar days prior to the date of such special meeting.



21-1750 Voting rights.

(1) In any election or other membership vote, a member shall have only one vote, irrespective of the member's shareholdings. No member may vote by proxy, but a member other than an individual may vote through an agent designated for that purpose. Members may also vote by absentee ballot, mail, or other method if the bylaws of the credit union so provide.

(2) The board of directors may establish a minimum age of not greater than eighteen years as a qualification of eligibility to vote at meetings of members of the credit union, to hold office, or both.

(3) An organization having membership in the credit union may be represented and have its vote cast by one of its members or shareholders if such person has been so authorized by the organization's governing body.

(4) In elections when more than one office of the same type is being filled, the member shall have as many votes as there are offices being filled, but the member shall not cast more than one of these votes for any one candidate.



21-1751 Special meeting.

The supervisory committee, by a majority vote, may call a special meeting of the members of the credit union as provided in section 21-1749 to consider any violation of the Credit Union Act, any violation of the credit union's articles of association or bylaws, or any practice of the credit union deemed by the board of directors or supervisory committee to be unsafe or unauthorized.



21-1752 Central credit union; membership.

Credit unions organized and existing under the Credit Union Act may organize and have membership in a central credit union to which federal credit unions organized and operating in this state may belong and in which officials of both such credit unions may have membership. Organizations which are organized for the purpose of furthering credit union activities and their employees may have membership in such credit union. Small employee groups of fifty or more employees having a common bond of occupation whose probability of a successful operation would be limited because of the lack of adequate membership may join as a group in the central credit union and become members of that credit union with all the rights existing under the act.



21-1753 Central credit union; board of directors; credit committee.

At the first annual meeting of a central credit union, the members shall elect a board of directors of not less than nine members and a credit committee of not less than three members. No member of the board shall be a member of the credit committee and no credit union small employee group or affiliated organization shall be represented by more than one member on the board of directors, one member on the credit committee, and one member on the supervisory committee.



21-1754 Central credit union; board of directors; officers; supervisory committee.

At the first meeting of each fiscal year, the board of directors of a central credit union shall elect from its number a president, vice president, secretary, and treasurer. The offices of secretary and treasurer may be held by one person if the bylaws so provide. Officers shall hold office for one year or until their successors are chosen and duly qualified. At the first meeting of each fiscal year, the board of directors shall elect a supervisory committee of not less than five members, none of whom shall be a member of the board of directors or the credit committee.



21-1755 Central credit union; purchase of credit union.

With the approval of the department, a central credit union established under section 21-1752 may purchase the assets, assume the liabilities, and accept the membership of a credit union. Such purchase shall be approved by at least a two-thirds majority of the board of directors or the duly appointed trustees of the credit union to be sold.



21-1756 Central credit union; loans and investments; limitations.

All member credit unions may borrow and invest up to an amount specified by the board of directors of the central credit union in accordance with the limitation of section 21-1791. The central credit union may purchase all or any part of a loan originated by a member credit union to one of its individual members, who does not need to be a member of the central credit union.



21-1757 Direction of credit union affairs.

The credit union shall be under the direction of a board of directors, a supervisory committee, and when provided by the bylaws, a credit committee.



21-1758 Election or appointment of board and committees.

(1) The board of directors of any credit union shall consist of an odd number of directors, at least five in number, to be elected by and from the members. Elections shall be held at the annual meeting or in such other manner as provided by the bylaws. All members of the board of directors shall hold office for such terms as provided by the bylaws, except that the terms of the board members shall be staggered so that an approximately equal number of terms expire each year.

(2) The supervisory committee shall have at least three members. The members shall be appointed by the board of directors or elected by the credit union members in such numbers and for terms as provided in the bylaws. No member of the supervisory committee shall be a director, officer, loan officer, credit committee member, or employee of the credit union while serving on the supervisory committee.

(3) If the bylaws provide for a credit committee, the committee shall have at least three members. The members shall be appointed by the board of directors or elected by the credit union members in such number and for such terms as provided in the bylaws. The credit committee shall have and perform the duties as provided in the bylaws. If the bylaws do not provide for a credit committee, the board of directors shall have and perform the duties of the credit committee or delegate the duties as it so chooses.



21-1759 Record of board and committee membership.

The credit union shall file within thirty calendar days after the credit union's annual meeting, a record of the names and addresses of (1) the members of its board of directors, (2) the members of its supervisory and credit committees, and (3) its officers, as required by the department. Such filing shall be made on forms approved and provided by the department.



21-1760 Vacancies.

The board of directors shall fill any vacancies occurring on the board. An individual appointed to fill a vacancy on the board shall serve the remainder of the unexpired term, except that he or she shall cease to serve immediately if he or she replaced a director who was suspended or removed by the board or the supervisory committee and the credit union membership reversed such suspension or removal. Vacancies in the credit or supervisory committees shall be filled as provided in the bylaws.



21-1761 Compensation; expenses.

No officer, director, or committee member, jointly or severally, shall receive any compensation, directly or indirectly, for services performed for the credit union as such officer, director, or committee member, except that the treasurer may be compensated for his or her services in the amount, way, and manner provided for by the board of directors. However, providing life, health, accident, and similar insurance protection in reasonable amounts for a director or committee member shall not be considered compensation. Officials, while on credit union business, may be reimbursed for their necessary expenses incidental to the performance of credit union business.



21-1762 Conflicts of interest.

No official, agent, or employee of a credit union shall in any manner, directly or indirectly, participate in the deliberation upon the determination of any question affecting that person's pecuniary interest or the pecuniary interest of any corporation, partnership, or association, other than the credit union, in which that person is directly or indirectly interested.



21-1763 Indemnification.

A credit union may indemnify any or all of its officials and employees or former officials or employees against expenses actually and necessarily incurred by them in connection with the defense or settlement of any action, suit, or proceeding in which they, or any of them, are made a party or parties thereto by reason of being or having been an official or employee of the credit union. A credit union may not indemnify any or all of its officials and employees or former officials or employees against expenses actually and necessarily incurred by them in relation to matters as to which any such official or employee shall be adjudged in such action, suit, or proceeding to be liable for willful misconduct in the performance of duty and to such matters as are settled by agreement predicated on the existence of such liability.



21-1764 Officers; duties.

(1) The members of the board of directors shall elect from their own number a chairperson, one or more vice-chairpersons, a treasurer, and a secretary, at the organizational meeting held as provided in the bylaws. The board shall fill vacancies in the positions described in this subsection as they occur. The treasurer and the secretary may be the same individual. The board shall also elect any other officers that are specified in the bylaws.

(2) The terms of the chairperson, vice-chairperson, treasurer, and secretary shall be for one year or until their successors are chosen and have been duly qualified. If the chairperson, a vice-chairperson, the treasurer, or the secretary is suspended, is removed, or has resigned as a board member, his or her position shall be deemed vacant.

(3) The duties of the officers shall be prescribed in the bylaws.

(4) The board of directors shall appoint a president to act as the chief executive officer of the credit union and to be in active charge of the credit union's operations.

(5) Notwithstanding any other provision of the Credit Union Act, a credit union may use any titles it so chooses for the officials holding the positions described in this section, as long as such titles are not misleading.



21-1765 Board of directors; authority.

The board of directors shall direct the business affairs, funds, and records of the credit union.



21-1766 Executive committee.

The board of directors may appoint from its own number an executive committee, consisting of not less than three directors, which may be authorized to act for the board in all respects, subject to any conditions or limitations prescribed by the board.



21-1767 Meetings of directors.

(1) The board of directors shall have regular meetings as often as necessary but not less frequently than once a month unless otherwise approved by the Director of Banking and Finance. Special meetings of the board may be called as provided in the bylaws.

(2) Unless the articles of association or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means shall be deemed to be present in person at the meeting.

(3) If the Director of Banking and Finance deems it expedient, he or she may call a meeting of the board of directors of any credit union, for any purpose, by giving notice to the directors of the time, place, and purpose thereof at least three business days prior to the meeting, either by personal service or by registered or certified mail sent to their last-known addresses as shown on the credit union books.

(4) A full and complete record of the proceedings and business of all meetings of the board of directors shall be recorded in the minutes of the meeting.



21-1767.01 Bond.

The department shall require each credit union to obtain a fidelity bond, naming the credit union as obligee, in an amount to be determined by the department. The bond shall be issued by an authorized insurer and shall be conditioned to protect and indemnify the credit union from loss which it may sustain of money or other personal property, including that for which the credit union is responsible through or by reason of the fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or any other dishonest or criminal act of or by any of its officers, directors, supervisory committee members, credit committee members, or employees. Such bond may contain a deductible clause in an amount to be approved by the director. An executed copy of the bond shall be filed with and approved by the director and shall remain a part of the records of the department. If the premium of the bond is not paid, the bond shall not be canceled or subject to cancellation unless at least ten days' advance notice, in writing, is filed with the department by the insurer. No bond which is current with respect to premium payments shall be canceled or subject to cancellation unless at least forty-five days' advance notice, in writing, is filed with the department by the insurer. The bond shall always be open to public inspection during the office hours of the department. In the event a bond is canceled, the department may take whatever action it deems appropriate in connection with the continued operation of the credit union involved.



21-1768 Duties of directors.

In addition to the duties found elsewhere in the Credit Union Act, the board of directors shall:

(1) Act upon applications for membership or appoint one or more membership officers to act on applications for membership under such conditions as prescribed by the board. A person denied membership by a membership officer may appeal the denial in writing to the board;

(2) Purchase adequate bond coverage as required by section 21-1767.01;

(3) Report to the department all bond claims within thirty calendar days after filing and all frauds and embezzlements involving officials or employees within thirty calendar days after discovery;

(4) Determine from time to time the interest rate or rates, consistent with the Credit Union Act, to be charged on loans, or under such conditions as prescribed by the board, delegate the authority to make such determinations and to authorize any interest refunds on such classes of loans and under such conditions as the board prescribes;

(5) Establish the policies of the credit union with respect to (a) shares, share drafts, and share certificates and (b) the granting of loans and the extending of lines of credit, including, subject to the limitations contained in section 21-1791, the maximum amount which may be loaned to any one member;

(6) Declare dividends on shares or delegate the authority to declare dividends under such conditions as prescribed by the board;

(7) Have charge of investment of funds, except that the board may appoint an investment committee of not less than three directors or an investment officer who is either a member of the board of directors or an employee of the credit union to make investments under conditions and policies established by the board and to make monthly reports to the board;

(8) Establish written policies for investments, including deposits and loans other than those to individuals, which address, at a minimum, investment objectives, investment responsibility, portfolio composition, diversification, and the financial condition of the investment obligor;

(9) Authorize the employment of such persons necessary to carry on the business of the credit union and fix the compensation, if any, of the chief executive officer;

(10) Approve an annual operating budget for the credit union which includes provisions for the compensation of employees;

(11) Designate a depository or depositories for the funds of the credit union;

(12) Suspend or remove any or all members of the credit committee, if any, for failure to perform their duties;

(13) Appoint any special committee deemed necessary;

(14) Adopt and enforce the overall policies for the operation of the credit union; and

(15) Perform such other duties as directed by the members of the credit union from time to time and perform or authorize any action not inconsistent with the Credit Union Act and not specifically reserved by the bylaws for the members of the credit union.



21-1769 Credit committee; credit manager; loan officers; powers and duties.

(1) The credit committee shall have the general supervision of all loans to members and may approve or disapprove those loans subject to written policies established by the board of directors.

(2) A credit manager having the same authority as a credit committee may be appointed in lieu of a credit committee as prescribed in the bylaws. The president may serve as the credit manager.

(3) The board of directors may appoint one or more loan officers and necessary assistants.

(4) The loan officers shall act under the direction of the president or the president's designee.

(5) The loan officer or credit manager may approve or disapprove loans, lines of credit, or advances from lines of credit and approve withdrawals of obligated members only as prescribed in writing by the board of directors.

(6) All loans approved by the loan officer shall be reviewed by the credit committee during one of its regular meetings.

(7) If the board of directors appoints a credit manager in lieu of a credit committee, all such loans approved by loan officers shall be reviewed by the credit manager.

(8) Other duties and responsibilities of the credit committee or credit manager may be prescribed in the bylaws.



21-1770 Loan officer license; opt out.

The chief executive officer or the credit committee may apply to the department on forms supplied by the department for the licensing of one or more loan officers in order to delegate to such loan officers the power to approve loans and disburse loan funds up to the limits and according to policies established by the credit committee, if any, and in the absence of a credit committee, the board of directors. Such application shall include information deemed necessary by the department and shall be signed by the entire credit committee, if any, and in the absence of a credit committee, the entire board of directors, as well as the new loan officer seeking a license. No person shall act in the capacity of loan officer for more than thirty days until approved by the department unless the credit union has elected to opt out of licensing loan officers on forms supplied by the department.



21-1771 Supervisory committee; duties; audit.

(1) Unless the credit union has been audited by a certified public accountant, the supervisory committee shall make or cause to be made a comprehensive annual audit of the books and affairs of the credit union. It shall submit a report of each annual audit to the board of directors and a summary of that report to the members at the next annual meeting of the credit union.

(2) The supervisory committee shall make or cause to be made such supplementary audits, examinations, and verifications of members' accounts as it deems necessary or as are required by the director or the board of directors and shall submit reports of these supplementary audits to the board of directors.

(3) Nothing in this section shall prohibit the department for cause from requiring a credit union to obtain a qualified opinion audit conducted by a certified public accountant and paid for by the credit union.



21-1772 Suspension and removal of officials.

(1) The supervisory committee may, by a unanimous vote of the entire committee, suspend any member of the credit committee and shall report such action to the board of directors for appropriate action. The board shall meet not less than seven nor more than twenty-one calendar days after such suspension. The suspended person shall have the right to appear and be heard at such meeting of the board.

(2) The supervisory committee may, by a unanimous vote of the entire committee, suspend any officer or member of the board of directors. Upon the request of the suspended director made fifteen calendar days after the suspension and supported by ten percent of the membership, the credit union shall call a special members' meeting which shall be held not less than seven nor more than twenty-one calendar days after such request. At such meeting the members shall decide whether to sustain or reverse the action of the supervisory committee.

(3) The board of directors may suspend or remove any member of the supervisory committee for cause by a two-thirds vote of the total board membership for failure to perform his or her duties in accordance with the Credit Union Act, the articles of association, or the bylaws.

(4) The board of directors may, by majority vote, suspend or remove any officer from his or her duties.

(5) The members of the credit union may remove any official of the credit union from office but only at a special meeting of the members called for that purpose.



21-1773 Share insurance.

No credit union organized under the Credit Union Act shall establish share accounts for any person other than a subscriber before the credit union has received a certificate of federal share insurance issued by the National Credit Union Administration under section 201 et seq. of the Federal Credit Union Act, 12 U.S.C. 1781 et seq.



21-1774 Shares.

(1) Share accounts and membership shares, if any, may be subscribed to, paid for, and transferred in such manner as the bylaws may prescribe. A credit union may have more than one class of share accounts subject to such terms, rates, and conditions as the board of directors establishes or as provided for in the underlying contract. All classes of share accounts shall be treated equally in the event of liquidation of the credit union.

(2) A credit union may require its members to subscribe to and make payments on membership shares.

(3) The par value of share accounts and membership shares shall be as prescribed in the bylaws.

(4) Membership shares may not be pledged as security on any loan.



21-1775 Special purpose share accounts.

Christmas clubs, vacation clubs, and other special purpose share accounts may be established and offered to members under the conditions and restrictions established by the board of directors if provided for in and consistent with the bylaws.



21-1776 Dividends.

(1) The board of directors may periodically authorize and declare dividends to be paid on share accounts and membership shares, if any, from the credit union's undivided earnings after provisions have been made for the required reserves. Share accounts within the same class and of different classes may be paid dividends at differing rates depending on the amounts in the account or the contractual terms applicable to the account.

(2) Dividends shall not be declared or paid at a time when the credit union is insolvent or when payment thereof would render the credit union insolvent.



21-1777 Accounting for interest and dividend expenses.

A credit union shall accrue, as an expense on a monthly basis, all dividends on any type of share account whether or not the rates involved have been specified or contracted for in advance. This section shall not be interpreted to permit a credit union to pay a dividend, except as provided in section 21-1776. Reasonable estimates may be used for the expense accrual required by this section except at the end of a dividend period.



21-1778 Maximum share account.

A credit union may, by action of the board of directors, establish a maximum amount that a member may have in any given type of share account. Any such action shall not affect any contract entered into by the credit union prior to the time of such action.



21-1779 Withdrawals.

(1) Shares may be withdrawn for payment to the account holder or to third parties in the manner and in accordance with procedures established by the board of directors subject to any rules and regulations prescribed by the department.

(2) Share accounts shall be subject to any withdrawal notice requirement specified in the contract creating the account. In addition, a credit union may impose a thirty-day withdrawal notice on all accounts when it has not specifically waived this right if it notifies the department of such imposition and the reasons therefor.

(3) A membership share may not be redeemed or withdrawn except upon termination of membership in the credit union.



21-1780 Fees related to member accounts.

(1) A credit union may collect reasonable fees and charges with respect to member accounts. The fees may be for:

(a) Additional copies of periodic statements;

(b) Various types of transactions on a per-transaction basis;

(c) A check or draft returned to the credit union by another financial institution because it was drawn against a closed account or an account with insufficient funds or for any other reason;

(d) Stop-payment orders;

(e) Any form of members' initiated withdrawal requests which the credit union rejects for any justifiable reason; and

(f) Any other service or activity relating to member share accounts.

(2) No credit union shall impose or increase any fee after October 1, 1996, until thirty calendar days after notification has been provided or made available to credit union members.



21-1781 Minor accounts.

A share account may be issued to and deposits received from a member less than nineteen years of age who may withdraw funds from such account, including the dividends thereon. Payments on a share account by such individual and withdrawals on a share account by such individual shall be valid in all respects.



21-1782 Joint accounts.

(1) A credit union member may designate any person or persons to own a share account with the member in joint tenancy with right of survivorship, as a tenant in common, or under any other form of joint ownership permitted by law and allowed by the credit union.

(2) Payment may be made, in whole or in part, to any of the joint owners if an agreement permitting such payment was signed and dated by all persons when the shares were issued or thereafter. Payment made pursuant to this section discharges the credit union from all claims for amounts paid, whether or not the payment is consistent with the beneficial ownership of the account.

(3) If more than one joint owner seeks credit union membership through a joint account, each prospective member must meet any membership requirements described in the credit union's bylaws.



21-1783 Trust accounts.

(1) Share accounts may be owned by a member in trust for a beneficiary.

(2) A beneficiary may be a minor, but no beneficiary, unless a member in his or her own right, shall be permitted to vote, obtain loans, or hold office or be required to pay a membership fee.

(3) Payment of part or all of such trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of such payment.

(4) In the event of the death of the party who owns the trust account, the account funds and any dividends thereon shall be paid to the beneficiary if the credit union has not been given any other written notice of the existence or terms of any other trust and has not received a court order as to the disposition of the account.



21-1784 Liens.

A credit union shall have a lien on the share accounts from which a member may withdraw funds for his or her own use for (1) any loan or other obligation on which the member is an obligor or guarantor and (2) any other liability at the time owing to the credit union, unless the lien has been contractually waived, would cause the loss of a tax benefit for the member, or is prohibited by law. Such a lien shall not apply to an account in which the member may act solely on behalf of another person, nor shall it apply to an account in which the consent of a person not obligated on the loan or other obligation is required for a withdrawal. A credit union may exercise the lien up to the full amount of the account by offsetting funds in the account against any sums past due under such an obligation or, in the case of an obligation which has been accelerated, against the entire amount of the obligation.



21-1785 Dormant accounts.

If there has been no activity in a share account for one year, except for the posting of dividends, a credit union may impose a reasonable maintenance fee as provided in the bylaws.



21-1786 Reduction in shares.

Whenever the losses of a credit union, resulting from a depreciation in value of its loans or investments or otherwise, exceed its undivided earnings and reserves so that the estimated value of its assets is less than the total amount of share accounts and membership shares and the board of directors determines that the credit union may be subject to involuntary liquidation, the board may propose a reduction in shares. The credit union may, by a majority vote of those voting on the proposition, with the approval of the department, order a reduction in the membership shares and share accounts of each of its shareholders to divide the loss in proportion to the shareholdings held by shareholders in their respective share accounts with such terms as the department may prescribe.



21-1787 Purpose and conditions of loans.

Subject to the restrictions contained in the Credit Union Act, a credit union may make loans to its members for provident or productive purposes upon such terms and conditions and upon such security, real or personal, or on an unsecured basis as prescribed in its bylaws or written lending policy.



21-1788 Interest rate.

The interest rates on loans shall be determined by the board of directors, except that the rate shall not exceed eighteen percent per annum on the unpaid balance of the loan. The board may also authorize any refund of interest on such classes of loans under such conditions as it prescribes.



21-1789 Other charges related to loans.

(1) In addition to interest charged on loans, a credit union may charge members all reasonable expenses in connection with the making, closing, disbursing, extending, collecting, or renewing of loans.

(2) A credit union may assess charges to members, in accordance with its bylaws, for failure to meet their obligations to the credit union in a timely manner.



21-1790 Loan documentation.

Except as provided in section 21-1793, every application for a loan shall be made in writing upon a form prescribed by the credit union. All loan obligations shall be evidenced by a written document.



21-1791 Loan limit.

The aggregate of loans to any one member shall be limited to ten percent of a credit union's share accounts, undivided earnings, and reserves. This limit shall not apply to loans which are fully secured by assignment of share accounts in the credit union.



21-1792 Installments.

A member may receive a loan in installments or in one sum and may prepay the whole or any part of the loan without penalty on any day on which the credit union is open for business. On a first or second mortgage a credit union may require that any partial prepayment (1) be made on the date monthly installments are due and (2) be in the amount of that part of one or more monthly installments that would be applicable to principal.



21-1793 Line of credit.

(1) Upon application by a member, the credit union may approve a self-replenishing line of credit, either on an unsecured basis or secured by real or personal property, and loan advances may be granted to the member within the limit of such line of credit. When a line of credit has been approved, no additional credit application shall be required as long as the aggregate indebtedness of the line of credit with the credit union does not exceed the approved limit. The credit union may, at its option, require reapplication for a line of credit either periodically or as circumstances warrant.

(2) A line of credit shall be subject to a periodic review by the credit union in accordance with the written policies of the board of directors.



21-1794 Participation loans.

A credit union may participate in loans to credit union members jointly with other credit unions, credit union organizations, or other organizations pursuant to written policies established by the board of directors. A credit union which originates such a loan shall retain an interest of at least ten percent of the face amount of the loan.



21-1795 Other loan programs.

(1) A credit union may participate in any guaranteed loan program of the federal or state government under the terms and conditions specified in the law under which such a program is provided.

(2) A credit union may purchase the conditional sales contracts, notes, and similar instruments of its members.



21-1796 Loans to officials.

(1) A credit union may, if permitted by its bylaws, make loans to its officials, employees, and loan officers if the loan complies with all lawful requirements under the Credit Union Act with respect to other members and is not on terms more favorable than those extended to other members.

(2) If permitted in its bylaws, a credit union may permit its officials, employees, and loan officers to act as comakers, guarantors, or endorsers of loans to members of their immediate families, but not otherwise.

(3) No loan applicant may pass on his or her own loan. In the case of a loan to the chief executive officer, the loan must be approved by the board of directors, an executive committee, or the credit committee, if the credit union has a credit committee, as specified in the bylaws.

(4) The board of directors shall establish a policy on loans to officials and employees of a credit union if such loans are permitted in the bylaws.



21-1797 Liability insurance.

A credit union may purchase and maintain insurance on behalf of any person who is or was an official, employee, or agent of the credit union or who is or was serving at the request of the credit union as an official, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the credit union would have the power to indemnify such person against such liability.



21-1798 Money-type instruments.

A credit union may collect, receive, and disburse money in connection with the providing of negotiable checks, money orders, traveler's checks, and other money-type instruments, for the providing of services through automatic teller machines, and for such other purposes as may provide benefit or convenience to its members. A credit union may charge fees for such services.



21-1799 Federally authorized plans; powers; treatment.

(1) All credit unions chartered under the laws of Nebraska shall be qualified to act as a trustee or custodian within the provisions of the federal Self-Employed Individuals Tax Retirement Act of 1962 or under the terms and provisions of section 408(a) of the Internal Revenue Code if the provisions of such retirement plan require the funds of such trust or custodianship to be invested exclusively in shares or accounts in the credit union or other credit unions.

(2) All credit unions chartered under the laws of Nebraska are qualified to act as trustee or custodian of a medical savings account created within the provisions of section 220 of the Internal Revenue Code and a health savings account created within the provisions of section 223 of the Internal Revenue Code. Except for judgments against the medical savings account holder or health savings account holder or his or her dependents for qualified medical expenses as defined under section 223(d)(2) of the Internal Revenue Code, funds credited to a medical savings account or health savings account below twenty-five thousand dollars are not susceptible to levy, execution, judgment, or other operation of law, garnishment, or other judicial enforcement and are not an asset or property of the account holder for purposes of bankruptcy law.

(3) All credit unions chartered under the laws of Nebraska are qualified to act as trustee or custodian of an education individual retirement account created within the provisions of section 530 of the Internal Revenue Code.

(4) All credit unions chartered under the laws of Nebraska are qualified to act as trustee or custodian of a Roth IRA created within the provisions of section 408A of the Internal Revenue Code.

(5) If any such plan, in the judgment of the credit union, constitutes a qualified plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, or under the terms and provisions of section 220, 223, 408(a), 408A, or 530 of the Internal Revenue Code, and the regulations promulgated thereunder at the time the trust was established and accepted by the credit union is subsequently determined not to be such a qualified plan, or subsequently ceases to be such a qualified plan, in whole or in part, the credit union may continue to act as trustee of any deposits which have been made under such plan and to dispose of such deposits in accordance with the directions of the member and beneficiaries thereof.

(6) No credit union, with respect to savings made under this section, shall be required to segregate such savings from other assets of the credit union, but the credit union shall keep appropriate records showing in detail all transactions engaged in pursuant to this section.



21-17,100 Investment of funds.

The board of directors shall have charge of the investment of funds, except that the board may designate an investment committee or investment officer to make investments on its behalf under written investment policies established by the board.



21-17,101 Deposit of funds.

The board of directors shall designate a depository or depositories for the funds of the credit union.



21-17,102 Authorized investments.

(1) Funds not used in loans to members may be invested:

(a) In securities, obligations, or other instruments of or issued by or fully guaranteed as to principal and interest by the United States of America or any agency or instrumentality thereof or in any trust or trusts established for investing directly or collectively in the same;

(b) In securities, obligations, or other instruments of any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the several territories organized by Congress or any political subdivision thereof;

(c) In deposits, obligations, or other accounts of financial institutions organized under state or federal law;

(d) In loans to or in share accounts of other credit unions or corporate central credit unions;

(e) In obligations issued by banks for cooperatives, federal land banks, federal intermediate credit banks, federal home loan banks, the Federal Home Loan Bank Board, or any corporation designated in 31 U.S.C. 9101 as a wholly owned government corporation; in obligations, participation certificates, or other instruments of or insured by or fully guaranteed as to principal and interest by the Federal National Mortgage Association or the Government National Mortgage Association; in mortgages, obligations, or other securities which are or ever have been sold by the Federal Home Loan Mortgage Corporation pursuant to section 305 or section 306 of the Federal Home Loan Mortgage Corporation Act, 12 U.S.C. 1454 et seq.; in obligations or other instruments or securities of the Student Loan Marketing Association; or in obligations, participation, securities, or other instruments of or issued by or fully guaranteed as to principal and interest by any other agency of the United States. A state credit union may issue and sell securities which are guaranteed pursuant to section 306(g) of the National Housing Act, 12 U.S.C. 1721(g);

(f) In participation certificates evidencing a beneficial interest in obligations or in a right to receive interest and principal collections therefrom, which obligations have been subjected by one or more government agencies to a trust or trusts for which any executive department, agency, or instrumentality of the United States or administrator thereof has been named to act as trustee;

(g) In share accounts or deposit accounts of any corporate central credit union in which such investments are specifically authorized by the board of directors of the credit union making the investment;

(h) In the shares, stock, or other obligations of any other organization, not to exceed ten percent of the credit union's capital and not to exceed five percent of the credit union's capital in any one corporation's stock, bonds, or other obligations, unless otherwise approved by the director. Such authority shall not include the power to acquire control, directly or indirectly, of another financial institution, nor invest in shares, stocks, or obligations of any insurance company or trade association except as otherwise expressly provided for or approved by the director;

(i) In the capital stock of the National Credit Union Administration Central Liquidity Facility;

(j) In obligations of or issued by any state or political subdivision thereof, including any agency, corporation, or instrumentality of a state or political subdivision, except that no credit union may invest more than ten percent of its capital in the obligations of any one issuer, exclusive of general obligations of the issuer;

(k) In securities issued pursuant to the Nebraska Business Development Corporation Act; and

(l) In participation loans with other credit unions, credit union organizations, or other organizations.

(2) In addition to investments expressly permitted by the Credit Union Act, a credit union may make any other type of investment approved by the department by rule, regulation, or order.



21-17,103 Transfer to regular reserve account.

(1) Immediately before the payment of each dividend, the gross earnings of the credit union shall be determined. From this amount there shall be set aside as a regular reserve account for contingencies an amount as set forth in 12 C.F.R. 702.

(2) The director may at any time require the credit union to increase the amount set aside in a regular reserve account pursuant to subsection (1) of this section or to establish a special reserve account if, in the judgment of the director, the financial condition of the credit union warrants such action.



21-17,104 Allowance-for-loan-losses account.

(1) A credit union shall establish an allowance-for-loan-losses account based upon reasonably foreseeable loan losses.

(2) For purposes of calculating required transfers of income to the regular reserve account pursuant to sections 21-17,103 to 21-17,107, any balance in the allowance-for-loan-losses account may be included with the balance in the regular reserve account.



21-17,105 Use of regular reserve account.

The regular reserve account shall belong to the credit union and shall be used to meet losses on risk assets and to meet such other classes of losses as are approved by the director. The regular reserve account shall not be distributed except on liquidation of the credit union or in accordance with a plan approved by the director.



21-17,106 Special reserve account.

In addition to the regular reserve account, a special reserve account to protect the interest of the members shall be established when required by rule or regulation or when found by the board of directors of the credit union or by the director, in any special case, to be necessary for that purpose.



21-17,107 Waiver of reserve requirements.

The director may waive, in whole or in part, and on a general or case-by-case basis, the reserving requirements of sections 21-17,103 to 21-17,107 when, in his or her opinion, such a waiver is necessary or desirable to protect the public interest and fulfill the purpose of the Credit Union Act.



21-17,108 Liquidation.

(1) A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

(2) If the board of directors decides to begin dissolution procedures, the board shall adopt a resolution recommending that the credit union be dissolved voluntarily and directing that the question of liquidation be submitted to the credit union members.

(3) Within ten days after the board of directors decides to submit the question of liquidation to the members, the president shall notify the department and the National Credit Union Administration in writing of such decision and setting forth the reasons for the proposed liquidation. Within ten days after the members act on the question of liquidation, the president shall notify the department and the National Credit Union Administration in writing as to the action of the members on the proposal.

(4) As soon as the board of directors decides to submit the question of liquidation to the members, payments on, withdrawal of, and making any transfer of share accounts to loans and interest, making investments of any kind, and granting of loans may be restricted or suspended pending action by the members on the proposal to dissolve. Upon approval by the members of the question of liquidation, all business transactions shall be permanently discontinued. Necessary expenses of operation shall continue to be paid upon the authorization of the board or the liquidating agent during the period of liquidation.

(5) For a credit union to enter voluntary liquidation, approval by a majority of the members in writing or by a two-thirds majority of the members present at a regular or special meeting of the members shall be required. When authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first-class mail, at least ten days prior to such meeting.

(6) A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans and distributing its assets, and doing all acts required in order to conclude its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully concluded.

(7) The board of directors or the liquidating agent shall distribute the assets of the credit union or the proceeds of any disposition of the assets pursuant to section 21-1734.

(8) As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed pursuant to section 21-1734, the board or the liquidating agent shall execute a certificate of dissolution on a form prescribed by the department and shall file the same, together with all pertinent books and records of the liquidating credit union, with the department and the credit union shall be dissolved.



21-17,109 Merger or consolidation.

(1) Any credit union organized under the Credit Union Act may, with the approval of the department, merge or consolidate with one or more other credit unions organized under the act or under the laws of the United States, if the credit unions merging or consolidating possess coinciding common bonds of association.

(2) When two or more credit unions merge or consolidate, one shall be designated as the continuing credit union or a totally new credit union shall be organized. If the latter procedure is followed, the new credit union shall be organized under the Credit Union Act or under the laws of the United States. All participating credit unions other than the continuing or new credit union shall be designated as merging credit unions.

(3) Any merger or consolidation of credit unions shall be done according to a plan of merger or consolidation. After approval by the boards of directors of all participating credit unions, the plan shall be submitted to the department for preliminary approval. If the plan includes the organization of a new credit union, all documents required pursuant to section 21-1724 shall be submitted as a part of the plan. In addition, each participating credit union shall submit the following information:

(a) The time and place of the meeting of the boards of directors at which the plan of merger or consolidation was agreed upon;

(b) The vote of the directors in favor of the adoption of the plan; and

(c) A copy of a resolution or other action by which the plan was agreed upon.

The department shall grant preliminary approval if the plan has been approved properly by the boards of directors and if the documentation required to organize a new credit union, if any, complies with section 21-1724. The director, in his or her discretion, may order a hearing be held if he or she determines that the condition of the acquiring credit union warrants a hearing or that the plan of merger would be unfair to the merging credit union.

(4) After the department grants preliminary approval, each merging credit union shall, unless waived by the department, conduct a membership vote on its participation in the plan. The vote shall be conducted either at a special meeting called for that purpose or by mail ballot. If a majority of the members voting approve the plan, the credit union shall submit a record of that fact to the department indicating the vote by which the members approved the plan and either the time and place of the membership meeting or the mailing date and closing date of the mail ballot.

(5) The department may waive any voting requirements described in the Credit Union Act for any credit union upon the determination that it is in the best interests of the membership or that the credit union is insolvent or in imminent danger of becoming insolvent.

(6) The director shall grant final approval of the plan of merger or consolidation after determining that the requirements of subsections (1) through (4) of this section have been met in the case of each merging credit union. If the plan of merger or consolidation includes the organization of a new credit union, the department must approve the organization of the new credit union under section 21-1724 as part of the approval of the plan of merger or consolidation. The department shall notify all participating credit unions of the plan.

(7) Upon final approval of the plan by the department, all property, property rights, and members' interests in each merging credit union shall vest in the continuing or new credit union as applicable without deed, obligations, and other instruments of transfer, and all debts, obligations, and liabilities of each merging credit union shall be deemed to have been assumed by the continuing or new credit union. The rights and privileges of the members of each participating credit union shall remain intact. If a person is a member of more than one of the participating credit unions, the person shall be entitled to only a single set of membership rights in the continuing or new credit union.

(8) Notwithstanding any other provision of law, the department may authorize a merger or consolidation of a credit union which is insolvent or which is in danger of insolvency with any other credit union or may authorize a credit union to purchase any of the assets of or assume any of the liabilities of any other credit union which is insolvent or which is in danger of insolvency, if the department is satisfied that:

(a) An emergency requiring expeditious action exists with respect to such credit union;

(b) Other alternatives for such credit union are not reasonably available; and

(c) The public interest would best be served by the approval of such merger, consolidation, purchase, or assumption.

(9) Notwithstanding any other provision of law, the director may authorize an institution, the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation or any derivative thereof, to purchase any assets of or assume any liabilities of a credit union which is insolvent or in danger of insolvency, except that prior to exercising this authority the director shall attempt to effect a merger or consolidation with, or purchase or assumption by, another credit union as provided in subsection (8) of this section.

(10) For purposes of the authority contained in subsection (9) of this section, insured share accounts of each credit union may, upon consummation of the purchase or assumption, be converted to insured deposits or other comparable accounts in the acquiring institution, and the department and the National Credit Union Share Insurance Fund shall be absolved of any liability to the credit union's members with respect to those accounts.



21-17,110 Conversion.

(1) A credit union incorporated under the laws of this state may be converted into a federal credit union organized under the laws of the United States as prescribed in section 21-17,111.

(2) A federal credit union organized under the laws of the United States may be converted into a credit union organized under the laws of this state as prescribed in section 21-17,112.



21-17,111 Conversion from state to federal credit union.

(1) Any credit union organized under the Credit Union Act may, with the approval of the department and with the approval of a majority of the credit union members attending an annual or special meeting of the credit union, be converted into a federal credit union. The conversion shall not release the state-organized credit union from its obligations to pay or discharge all liabilities created by law or incurred by it before the conversion, from any tax imposed by the laws of this state up to the day of the conversion in proportion to the time which has elapsed since the last preceding payment on such obligations or liabilities, or from any assessment, penalty, or forfeiture imposed or incurred under the laws of this state up to the date of the conversion. Conversion shall be made pursuant to a conversion plan approved by the department and shall not be made (a) to defeat or defraud any of the creditors of the credit union or (b) to avoid the requirements of any law of this state designed to protect consumers. The conversion plan shall address required notices and disclosures of information concerning advantages and disadvantages to the credit union and its members of the proposed conversion. Certified copies of all proceedings had by the board of directors and by the members of the credit union shall be filed by the board of directors with the department, and in addition, the credit union shall furnish to the department a certified copy of consent or approval of the National Credit Union Administration if such consent is required by the laws of the United States. Two copies of the proceedings shall be filed with the department. The department shall certify and forward by registered mail one copy of the proceedings to the county clerk of the county in which the credit union is located.

(2) When conversion becomes effective, all property of the credit union, including all rights, title, and interest in and to all kinds of property, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging, or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and remain the property of the converted credit union, which shall have, hold, and enjoy the property in its own right as fully and to the same extent as the property was possessed, held, and enjoyed prior to the conversion. The converted credit union shall be deemed to be a continuation of the same entity. All the rights, obligations, and relations of the credit union to or in respect to any person, estate, creditor, member, trust, trustee, or beneficiary of any trust or fiduciary function shall remain unimpaired. The credit union shall continue to hold all the rights, obligations, relations, and trusts, and the duties and liabilities connected therewith, and shall execute and perform every trust and relation in the same manner as if the credit union had not converted.



21-17,112 Conversion from federal to state credit union.

(1) A federal credit union organized under the Federal Credit Union Act, 12 U.S.C. 1753 et seq., and meeting all the requirements to become a state credit union organized under the Credit Union Act may, with the approval of the department and in compliance with the applicable law under which it was organized, be converted into a state credit union organized under the Credit Union Act. The required articles of association may be executed by a majority of the board of directors of the converting credit union and presented to the department for appropriate examination and approval. A majority of the directors, after executing the articles of association in duplicate, may execute all other papers, including the adoption of bylaws for the general government of the credit union consistent with the Credit Union Act, and do whatever may be required to complete its conversion.

(2) The board of directors of the converting credit union may continue to be directors of the credit union. If the director approves the articles of association as presented by the board of directors, the director shall notify the board of directors of his or her decision and shall immediately issue a certificate of approval attached to the duplicate articles of association and return it to the credit union. The certificate shall indicate that the laws of this state have been complied with and that the credit union and all its members, officials, and employees shall have the same rights, powers, and privileges and shall be subject to the same duties, liabilities, and obligations in all respects, as shall be applicable to credit unions originally organized under the Credit Union Act.

(3) The approval of the department shall be based on an examination of the credit union and the proceedings had by its board of directors and members with respect to conversion. A conversion shall not be made to defeat or defraud any of the creditors of the credit union. The expenses of an examination, which shall be computed in accordance with sections 8-605 and 8-606, shall be paid by the credit union.

(4) When the conversion becomes effective, all property of the converted credit union, including all its right, title, and interest in and to all property of whatsoever kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging, or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and remain the property of the converted credit union, which shall have, hold, and enjoy the property in its own right as fully and to the same extent as the property was previously possessed, held, and enjoyed by it. The converted credit union shall be deemed to be a continuation of the same entity. All the rights, obligations, and relations of the credit union to or in respect to any person, estate, creditor, member, trustee, or beneficiary of any trust or fiduciary function shall remain unimpaired. The credit union shall continue to hold all the rights, obligations, relations, and trusts, and the duties and liabilities connected therewith, and shall execute and perform every trust and relation in the same manner as if it had after the conversion assumed the trust or relation and obligation and liabilities connected with the trust or relation.



21-17,113 Property taxation and collection.

The property of a credit union shall be subject to taxation in the same manner as provided by law in the case of corporations or individuals. Nothing in this section shall prevent holdings in any credit union organized under the Credit Union Act from being included in the valuation of the personal property of the owners or holders of such holdings in assessing taxes imposed by the authority of the state or any political subdivision thereof in which the credit union is located. The duty of collecting or enforcing the payment of such tax shall not be imposed upon any credit union.



21-17,114 Credit Union Act Fund; created; use; investment.

There is hereby created the Credit Union Act Fund. All funds available from the National Credit Union Share Insurance Fund shall be collected by the department and remitted to the State Treasurer for credit to the Credit Union Act Fund. The fund shall be administered by the department and used only for offsetting costs associated with the examination and supervision of federally insured, state-organized credit unions. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



21-17,115 Credit union organized under laws of Nebraska; rights, powers, privileges, and immunities of federal credit union; exception.

Notwithstanding any of the other provisions of the Credit Union Act or any other Nebraska statute, any credit union incorporated under the laws of the State of Nebraska and organized under the provisions of the act shall have all the rights, powers, privileges, benefits, and immunities which may be exercised as of January 1, 2017, by a federal credit union doing business in Nebraska on the condition that such rights, powers, privileges, benefits, and immunities shall not relieve such credit union from payment of state taxes assessed under any applicable laws of this state.



21-17,116 Repealed. Laws 2017, LB375, § 10.



21-17,117 Repealed. Laws 1996, LB 948, § 130.



21-17,117.01 Repealed. Laws 1996, LB 948, § 130.



21-17,117.02 Repealed. Laws 1996, LB 948, § 130.



21-17,117.03 Repealed. Laws 1996, LB 948, § 130.



21-17,117.04 Repealed. Laws 1996, LB 948, § 130.



21-17,117.05 Repealed. Laws 1996, LB 948, § 130.



21-17,118 Repealed. Laws 1996, LB 948, § 130.



21-17,119 Repealed. Laws 1988, LB 795, § 8.



21-17,120 Repealed. Laws 1996, LB 948, § 130.



21-17,120.01 Transferred to section 21-17,115.



21-17,120.02 Repealed. Laws 1996, LB 948, § 130.



21-17,121 Repealed. Laws 1996, LB 948, § 130.



21-17,122 Repealed. Laws 1996, LB 948, § 130.



21-17,123 Repealed. Laws 1996, LB 948, § 130.



21-17,124 Repealed. Laws 1996, LB 948, § 130.



21-17,125 Repealed. Laws 1996, LB 948, § 130.



21-17,126 Repealed. Laws 1996, LB 948, § 130.



21-17,127 Repealed. Laws 2003, LB 131, § 40.



21-17,128 Repealed. Laws 2003, LB 131, § 40.



21-17,129 Repealed. Laws 2003, LB 131, § 40.



21-17,130 Repealed. Laws 2003, LB 131, § 40.



21-17,131 Repealed. Laws 2003, LB 131, § 40.



21-17,132 Repealed. Laws 2003, LB 131, § 40.



21-17,133 Repealed. Laws 2003, LB 131, § 40.



21-17,134 Repealed. Laws 2003, LB 131, § 40.



21-17,135 Repealed. Laws 2003, LB 131, § 40.



21-17,136 Repealed. Laws 2003, LB 131, § 40.



21-17,137 Repealed. Laws 2003, LB 131, § 40.



21-17,138 Repealed. Laws 2003, LB 131, § 40.



21-17,139 Repealed. Laws 2003, LB 131, § 40.



21-17,140 Repealed. Laws 2003, LB 131, § 40.



21-17,141 Repealed. Laws 2003, LB 131, § 40.



21-17,142 Repealed. Laws 2003, LB 131, § 40.



21-17,143 Repealed. Laws 2003, LB 131, § 40.



21-17,144 Repealed. Laws 2003, LB 131, § 40.



21-17,145 Repealed. Laws 2003, LB 131, § 40.



21-1801 Repealed. Laws 1973, LB 157, § 6.



21-1802 Repealed. Laws 1973, LB 157, § 6.



21-1803 Repealed. Laws 1973, LB 157, § 6.



21-1804 Repealed. Laws 1973, LB 157, § 6.



21-1901 Act, how cited.

Sections 21-1901 to 21-19,177 shall be known and may be cited as the Nebraska Nonprofit Corporation Act.



21-1902 Legislative power.

The Legislature shall have the power to amend or repeal all or part of the Nebraska Nonprofit Corporation Act at any time and all domestic and foreign corporations subject to the act are governed by the amendment or repeal.



21-1903 Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the Secretary of State.

(b) The Nebraska Nonprofit Corporation Act must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by the act. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the presiding officer of its board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing a document shall sign it and state beneath or opposite the signature his or her name and the capacity in which he or she signs. The document may, but need not, contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary; or

(3) An acknowledgment, verification, or proof.

(h) If the Secretary of State has prescribed a mandatory form for a document under section 21-1904, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one exact or conformed copy (except as provided in sections 21-1936 and 21-19,154), the correct filing fee, and any tax, license fee, or penalty required by the Nebraska Nonprofit Corporation Act or other law.



21-1904 Forms.

(a) The Secretary of State may prescribe and furnish, on request, forms for: (1) An application for a certificate of existence; (2) a foreign corporation's application for a certificate of authority to transact business in this state; (3) a foreign corporation's application for a certificate of withdrawal; and (4) the biennial report. If the Secretary of State so requires, use of these forms is mandatory.

(b) The Secretary of State may prescribe and furnish, on request, forms for other documents required or permitted to be filed by the Nebraska Nonprofit Corporation Act but their use is not mandatory.



21-1905 Fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered for filing:

(1)(i) Articles of incorporation or (ii) documents relating to domestication...$10.00

(2) Application for reserved name...$25.00

(3) Notice of transfer of reserved name...$25.00

(4) Application for registered name...$25.00

(5) Application for renewal of registered name...$25.00

(6) Corporation's statement of change of registered agent or registered office or both...$5.00

(7) Agent's statement of change of registered office for each affected corporation...$25.00 (not to exceed a total of $1,000)

(8) Agent's statement of resignation...no fee

(9) Amendment of articles of incorporation...$5.00

(10) Restatement of articles of incorporation with amendments...$5.00

(11) Articles of merger...$5.00

(12) Articles of dissolution...$5.00

(13) Articles of revocation of dissolution...$5.00

(14) Certificate of administrative dissolution...no fee

(15) Application for reinstatement following administrative dissolution...$5.00

(16) Application for reinstatement more than five years after the effective date of an administrative dissolution or administrative revocation...$500.00

(17) Certificate of reinstatement...no fee

(18) Certificate of judicial dissolution...no fee

(19) Certificate of authority...$10.00

(20) Application for amended certificate of authority...$5.00

(21) Application for certificate of withdrawal...$5.00

(22) Certificate of revocation of authority to transact business...no fee

(23) Biennial report...$20.00

(24) Articles of correction...$5.00

(25) Application for certificate of good standing...$10.00

(26) Any other document required or permitted to be filed by the Nebraska Nonprofit Corporation Act...$5.00

(i) Amendments...$5.00

(ii) Mergers...$5.00

(b) The Secretary of State shall collect a recording fee of five dollars per page in addition to the fees set forth in subsection (a) of this section.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) $1.00 per page; and

(2) $10.00 for the certificate.

(d) All fees set forth in this section shall be collected by the Secretary of State and remitted to the State Treasurer and credited two-thirds to the General Fund and one-third to the Corporation Cash Fund.



21-1906 Effective date of document.

(a) Except as provided in subsection (b) of this section, a document is effective:

(1) At the time of filing on the date it is filed, as evidenced by the Secretary of State's endorsement on the original document; or

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date filed.



21-1907 Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document: (1) Contains an incorrect statement or (2) was defectively executed, attested to, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that (i) describe the document (including its filing date) or attach a copy of it to the articles, (ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and (iii) correct the incorrect statement or defective execution; and

(2) By delivering the articles of correction to the Secretary of State.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and who are adversely affected by the correction. As to those persons, articles of correction are effective when filed.



21-1908 Secretary of State; duties.

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of section 21-1903, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing "Filed," together with the Secretary of State's name and official title and the date and the time of receipt, on both the original and the document copy. After filing a document, except as provided in sections 21-1936 and 21-19,154, the Secretary of State shall deliver the document copy, with the acknowledgment of receipt of the filing fee, if a fee is required, to the domestic or foreign corporation or its representative.

(c) Upon refusing to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason or reasons for the refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. Filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



21-1909 Refusal to file document; appeal.

(a) If the Secretary of State refuses to file a document delivered for filing to the Secretary of State's office, the domestic or foreign corporation may appeal the refusal to the district court of Lancaster County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation for the refusal to file.

(b) The district court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



21-1910 Filed document; evidentiary effect.

A certificate attached to a copy of a document bearing the Secretary of State's signature (which may be in facsimile) and the seal of this state is conclusive evidence that the original document is on file with the Secretary of State.



21-1911 Certificate of existence.

(a) Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic or foreign corporation.

(b) The certificate of existence shall set forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That (i) the domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual or (ii) the foreign corporation is authorized to transact business in this state;

(3) That all fees, taxes, and penalties owed to this state have been paid, if (i) payment is reflected in the records of the Secretary of State and (ii) nonpayment affects the good standing of the domestic or foreign corporation;

(4) That its most recent biennial report required by section 21-19,172 has been delivered to the Secretary of State; and

(5) That articles of dissolution have not been filed.

(c) Subject to any qualification stated in the certificate, a certificate of existence issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in good standing in this state.



21-1912 Signing false document; penalty.

(a) A person commits an offense by signing a document such person knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b) Any person who violates this section is guilty of a Class I misdemeanor.



21-1913 Secretary of State; powers.

The Secretary of State has the power reasonably necessary to perform the duties required of his or her office by the Nebraska Nonprofit Corporation Act.



21-1914 Terms, defined.

For purposes of the Nebraska Nonprofit Corporation Act, unless the context otherwise requires:

(1) Approved by (or approval by) the members means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or by a written ballot, or written consent in conformity with the act or by the affirmative vote, written ballot, or written consent of such greater proportion, including the votes of all the members of any class, unit, or grouping as may be provided in the articles, bylaws, or the act for any specified member action;

(2) Articles of incorporation or articles include amended and restated articles of incorporation and articles of merger;

(3) Board or board of directors means the board of directors except that no person or group of persons are the board of directors because of powers delegated to that person or group pursuant to section 21-1968;

(4) Bylaws means the code or codes of rules (other than the articles) adopted pursuant to the act for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated;

(5) Class means a group of memberships which have the same rights with respect to voting, dissolution, redemption, and transfer. For purposes of this section, rights shall be considered the same if they are determined by a formula applied uniformly;

(6) Corporation means a public benefit, a mutual benefit, or a religious corporation;

(7) Delegate means a person elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters;

(8) Deliver includes mail;

(9) Director means an individual, designated in the articles or bylaws or elected by the incorporators, and his or her successor and an individual elected or appointed by any other name or title to act as a member of the board;

(10) Distribution means the payment of a dividend or any part of the income or profit of a corporation to its members, directors, or officers;

(11) Domestic corporation means a corporation;

(12) Effective date of notice has the same meaning as in section 21-1915;

(13) Electronic transmission or electronically transmitted means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient;

(14) Employee does not include an officer or director who is not otherwise employed by the corporation;

(15) Entity includes corporation and foreign corporation; business corporation and foreign business corporation; profit and nonprofit unincorporated association; corporation sole; business trust, estate, partnership, limited liability company, registered limited liability partnership, trust, and two or more persons having a joint or common economic interest; state or the United States; and foreign government;

(16) File, filed, or filing means filed in the office of the Secretary of State;

(17) Foreign corporation means a corporation organized under a law other than the law of this state which would be a nonprofit corporation if formed under the laws of this state;

(18) Governmental subdivision includes authority, county, district, and municipality;

(19) Individual includes the estate of an incompetent individual;

(20) Member means (without regard to what a person is called in the articles or bylaws) any person or persons who on more than one occasion, pursuant to a provision of a corporation's articles or bylaws, have the right to vote for the election of a director or directors. The definition of member does not apply to a corporation created for the collection of assessments under federally mandated programs if the articles of such corporation provide that the corporation shall not have members. A person is not a member by virtue of any of the following:

(i) Any rights such person has as a delegate;

(ii) Any rights such person has to designate a director or directors; or

(iii) Any rights such person has as a director;

(21) Membership means the rights and obligations a member or members have pursuant to a corporation's articles, bylaws, and the act;

(22) Mutual benefit corporation means a domestic corporation which is formed as a mutual benefit corporation pursuant to sections 21-1920 to 21-1926 or is required to be a mutual benefit corporation pursuant to section 21-19,177;

(23) Notice has the same meaning as in section 21-1915;

(24) Person includes any individual or entity;

(25) Principal office means the office (in or out of this state) so designated in the biennial report filed pursuant to section 21-19,172 where the principal offices of a domestic or foreign corporation is located;

(26) Proceeding includes civil, criminal, administrative, and investigatory actions;

(27) Public benefit corporation means a domestic corporation which is formed as a public benefit corporation pursuant to sections 21-1920 to 21-1926 or is required to be a public benefit corporation pursuant to section 21-19,177;

(28) Record date means the date established under sections 21-1938 to 21-1950 or 21-1951 to 21-1967 on which a corporation determines the identity of its members for the purposes of the act;

(29) Religious corporation means a domestic corporation which is formed as a religious corporation pursuant to sections 21-1920 to 21-1926 or is required to be a religious corporation pursuant to section 21-19,177;

(30) Secretary means the corporate officer to whom the board of directors has delegated responsibility under subsection (b) of section 21-1990 for custody of the minutes of the directors' and members' meetings and for authenticating the records of the corporation;

(31) State, when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States;

(32) United States includes district, authority, bureau, commission, department, and any other agency of the United States;

(33) Vote includes authorization by written ballot and written consent; and

(34) Voting power means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.



21-1915 Notice.

(a) Notice may be oral or written.

(b) Notice may be communicated in person, by mail or other method of delivery, or by telephone or other electronic means. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, by radio, by television, or by other form of public broadcast communication.

(c) Oral notice is effective when communicated if communicated in a comprehensible manner.

(d) Written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first-class postage affixed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Thirty days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with other than first class, registered or certified postage affixed.

(e) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

(f) A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report (1) if addressed or delivered to the member's address shown in the corporation's current list of members, (2) in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of such members at the address appearing on the current list of members, or (3) if electronically transmitted to a member in a manner authorized by the member.

(g) Written notice is correctly addressed to a domestic or foreign corporation (authorized to transact business in this state), other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office shown in its most recent biennial report or, in the case of a foreign corporation that has not yet delivered a biennial report, in its application for a certificate of authority.

(h) If any other provision of the Nebraska Nonprofit Corporation Act prescribes notice requirements for particular circumstances, such as subsection (b) of section 21-1955, those requirements govern. If articles or bylaws prescribe notice requirements not inconsistent with this section or other provisions of the Nebraska Nonprofit Corporation Act, those requirements govern.



21-1916 Private foundations; requirements.

Except when otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation as defined in section 509(a) of the Internal Revenue Code:

(a) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Internal Revenue Code;

(b) Shall not engage in any act of self-dealing as defined in section 4941(d) of the Internal Revenue Code;

(c) Shall not retain any excess business holdings as defined in section 4943(c) of the Internal Revenue Code;

(d) Shall not make any investments subjecting it to taxation under section 4944 of the Internal Revenue Code; and

(e) Shall not make any taxable expenditures as defined in section 4945(d) of the Internal Revenue Code.



21-1917 Meetings and votes; court order.

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or the Nebraska Nonprofit Corporation Act, then upon petition of a director, officer, delegate, member, or the Attorney General, the district court may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized in such a manner it finds fair and equitable under the circumstances.

(b) The district court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and the act, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the district court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or the act.

(d) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. An order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and the act.



21-1918 Attorney General; notice; powers.

(a) The Attorney General shall be given notice of the commencement of any proceeding that the Nebraska Nonprofit Corporation Act authorizes him or her to bring but that has been commenced by another person.

(b) Whenever any provision of the act requires that notice be given to the Attorney General before or after commencing a proceeding or permits him or her to commence a proceeding:

(1) If no proceeding has been commenced, the Attorney General may take appropriate action including, but not limited to, seeking injunctive relief; or

(2) If a proceeding has been commenced by a person other than the Attorney General, the Attorney General, as of right, may intervene in such proceeding.



21-1919 Religious corporations; constitutional protections.

If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of the Nebraska Nonprofit Corporation Act on the same subject, the religious doctrine shall control to the extent required by the Constitution of the United States or the Constitution of the State of Nebraska or both.



21-1920 Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



21-1921 Articles of incorporation.

(a) The articles of incorporation shall set forth:

(1) A corporate name for the corporation that satisfies the requirements of section 21-1931;

(2) One of the following statements:

(i) This corporation is a public benefit corporation;

(ii) This corporation is a mutual benefit corporation; or

(iii) This corporation is a religious corporation;

(3) The street address of the corporation's initial registered office and the name of its initial registered agent at that office. A post office box number may be provided in addition to the street address;

(4) The name and street address of each incorporator;

(5) Whether or not the corporation will have members; and

(6) Provisions not inconsistent with law regarding the distribution of assets on dissolution.

(b) The articles of incorporation may set forth:

(1) The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2) The names and street addresses of the individuals who are to serve as the initial directors;

(3) Provisions not inconsistent with law regarding:

(i) Managing and regulating the affairs of the corporation;

(ii) Defining, limiting, and regulating the powers of the corporation, its board of directors, and members (or any class of members); and

(iii) The characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members.

(4) Any provision that under the Nebraska Nonprofit Corporation Act is required or permitted to be set forth in the bylaws.

(c) Each incorporator and director named in the articles must sign the articles.

(d) The articles of incorporation need not set forth any of the corporate powers enumerated in the act.



21-1922 Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



21-1923 Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under the Nebraska Nonprofit Corporation Act, are jointly and severally liable for all liabilities created while so acting.



21-1924 Organization of corporation.

(a) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; or

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) To elect directors and complete the organization of the corporation; or

(ii) To elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by the Nebraska Nonprofit Corporation Act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state in accordance with section 21-1981.



21-1925 Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.

(b) The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



21-1926 Emergency bylaws and powers.

(a) Unless the articles provide otherwise the directors of a corporation may adopt, amend, or repeal bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1) How to call a meeting of the board;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-1927 Purposes.

(a)(1) Every corporation incorporated under the Nebraska Nonprofit Corporation Act has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(2) A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under the act only if incorporation under the act is not prohibited by the other statute. The corporation shall be subject to all limitations of the other statute.

(b) Corporations may be incorporated under the Nebraska Nonprofit Corporation Act for any one or more of, but not limited to, the following lawful purposes: Charitable; benevolent; eleemosynary; educational; civic; patriotic; political; religious; social; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; and professional, commercial, industrial, or trade association. Corporations may also be incorporated under the act for the purpose of providing for, erecting, owning, leasing, furnishing, and managing any building, hall, dormitory or apartments, lands, or grounds for the use or benefit in whole or in part of any governmental, religious, social, educational, scientific, fraternal, or charitable society or societies, body or bodies, institution or institutions, incorporated or unincorporated, or for the purpose of holding property of any nature in trust for such society, body, or institution or for the purpose of assisting any governmental body in obtaining grants from the federal government, the performance of any requirements necessary to obtain a federal grant, or carrying out the purpose for which a federal grant is obtained.



21-1928 General powers.

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs including, without limitation, the power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3) To make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation;

(4) To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of, any entity;

(7) To make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by section 21-1988;

(9) To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) To conduct its activities, locate offices, and exercise the powers granted by the Nebraska Nonprofit Corporation Act within or without this state;

(11) To elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12) To pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) To make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest;

(14) To impose dues, assessments, admission, and transfer fees upon its members;

(15) To establish conditions for admission of members, admit members, and issue memberships;

(16) To carry on a business; and

(17) To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.



21-1929 Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officer to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-1930 Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act when a third party has not acquired rights. The proceeding may be brought by the Attorney General, a director, or by a member or members in a derivative proceeding.

(c) A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee, or agent of the corporation. The proceeding may be brought by a director, the corporation (directly, derivatively, or through a receiver, a trustee, or other legal representative), or in the case of a public benefit corporation, by the Attorney General.



21-1931 Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 21-1927 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name shall not be the same as or deceptively similar to, upon the records of the Secretary of State, any of the names referenced in subdivisions (b)(1) through (5) of this section:

(1) The corporate name of a nonprofit or business corporation incorporated or authorized to do business in this state;

(2) A corporate name reserved or registered under section 21-231, 21-232, 21-1932, or 21-1933;

(3) The fictitious name of a foreign business or nonprofit corporation authorized to transact business in this state because its real name is unavailable;

(4) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(5) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is deceptively similar to, upon the Secretary of State's records, one or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or business entity consents to the use in writing; or

(2) The applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A corporation may use the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to do business in this state and the proposed user corporation:

(1) Has merged with the other corporation or business entity;

(2) Has been formed by reorganization of the other corporation or business entity; or

(3) Has acquired all or substantially all of the assets, including the name, of the other corporation or business entity.

(e) The Nebraska Nonprofit Corporation Act does not control the use of fictitious names.



21-1932 Reserved name.

(a) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the Secretary of State for filing. Upon finding that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



21-1933 Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any change required by section 21-19,151, if the name is not the same as or deceptively similar to, upon the records of the Secretary of State:

(1) The corporate name of a nonprofit or business corporation incorporated or authorized to do business in this state;

(2) A corporate name reserved under section 21-231 or 21-1932 or registered under this section; and

(3) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(b) A foreign corporation registers its corporate name, or its corporate name with any change required by section 21-19,151, by delivering to the Secretary of State an application:

(1) Setting forth its corporate name, or its corporate name with any change required by section 21-19,151, the state or country and date of its incorporation, and a brief description of the nature of the activities in which it is engaged; and

(2) Accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is filed in this state.

(c) The corporate name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation or other business entity thereafter incorporated under the Nebraska Nonprofit Corporation Act or authorized to transact business in this state or by another foreign corporation or business entity thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation or business entity qualifies or consents to the qualification of another foreign corporation or business entity under the registered name.



21-1934 Registered office; registered agent.

Each corporation must continuously maintain in this state:

(1) A registered office with the same street address as that of the registered agent. A post office box number may be provided in addition to the street address of the registered agent; and

(2) A registered agent, who may be:

(i) An individual who resides in this state and whose office is identical with the registered office;

(ii) A domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) A foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.



21-1935 Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) The name of the corporation;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(5) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment; and

(6) That after the change or changes are made, the addresses of its registered office and the office of its registered agent will be identical.

(b) If the street address or post office box number of a registered agent's office is changed, the registered agent may change the street address, or, if one exists, the post office box number, of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



21-1936 Resignation of registered agent.

(a) A registered agent may resign as the registered agent by signing and delivering to the Secretary of State the original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement the Secretary of State shall mail one copy to the registered office (if not discontinued) and the other copy to the corporation at its principal office as shown in the most recent biennial report filed pursuant to section 21-19,172.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



21-1937 Service on corporation.

(a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office shown in the most recent biennial report filed pursuant to section 21-19,172. Service is perfected under this subsection on the earliest of:

(1) The date the corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the corporation; or

(3) Five days after its deposit in the United States mail, if mailed and correctly addressed with first-class postage affixed.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.



21-1938 Admission of members.

(a) The articles or bylaws may establish criteria or procedures for admission of members.

(b) No person shall be admitted as a member without his or her consent.



21-1939 Consideration.

Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.



21-1940 No requirement of members.

A corporation is not required to have members.



21-1941 Differences in rights and obligations.

All members shall have the same rights and obligations with respect to voting, dissolution, redemption, and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws.



21-1942 Transfers.

(a) Except as set forth in or authorized by the articles or bylaws, no member of a mutual benefit corporation may transfer a membership or any right arising therefrom.

(b) No member of a public benefit or religious corporation may transfer a membership or any right arising therefrom.

(c) When transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.



21-1943 Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.



21-1944 Member's liability for dues, assessments, and fees.

A member may become liable to the corporation for dues, assessments, or fees. However, an article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments, or fees does not, of itself, create liability.



21-1945 Creditor's action against member.

(a) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceeding would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.



21-1946 Resignation.

(a) A member may resign at any time.

(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation.



21-1947 Termination, expulsion, and suspension.

(a) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(b) A procedure is fair and reasonable when either:

(1) The articles or bylaws set forth a procedure that provides:

(i) Not less than fifteen days' prior written notice of the expulsion, suspension, or termination and the reasons therefor; and

(ii) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, suspension, or termination not take place; or

(2) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c) Any written notice given by mail must be given by first-class or certified mail sent to the last-known address of the member shown on the corporation's records.

(d) Any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension, or termination.

(e) A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made prior to expulsion or suspension.



21-1948 Purchase of memberships.

(a) A public benefit or religious corporation may not purchase any of its memberships or any right arising therefrom.

(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws, but no payment shall be made in violation of sections 21-19,127 and 21-19,128.



21-1949 Derivative suits.

(a) A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by: (i) Any member or members having five percent or more of the voting power or by fifty members, whichever is less; or (ii) any director.

(b) In any such proceeding, each complainant shall be a member or director at the time of bringing the proceeding.

(c) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the directors and either why the complainants could not obtain the action or why they did not make the demand. If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the district court may stay the proceeding until the investigation is completed.

(d) On termination of the proceeding the district court may require the complainants to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the suit if it finds that the proceeding was commenced frivolously or in bad faith.

(e) If the proceeding on behalf of the corporation results in the corporation taking some action requested by the complainants or otherwise was successful, in whole or in part, or if anything was received by the complainants as the result of a judgment, compromise, or settlement of an action or claim, the district court may award the complainants reasonable expenses (including counsel fees).

(f) The complainants shall notify the Attorney General within ten days after commencing any proceeding under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation.

Notice to the Attorney General as an interested party is an essential prerequisite to proceeding in an action involving a public benefit corporation, but once the notice is given, failure to provide such notice within 10 days of the filing of the original complaint does not constitute a jurisdictional defect foreclosing further action. Gilbert & Martha Hitchcock Found. v. Kountze, 275 Neb. 978, 751 N.W.2d 129 (2008).

Effective notice to the Attorney General is an essential prerequisite to proceeding in any action involving a public benefit corporation for which such notice is required. Hitchcock Foundation v. Kountze, 272 Neb. 251, 720 N.W.2d 31 (2006).



21-1950 Delegates.

(a) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

(b) The articles or bylaws may set forth provisions relating to:

(1) The characteristics, qualifications, rights, limitations, and obligations of delegates including their selection and removal;

(2) Calling, noticing, holding, and conducting meetings of delegates; and

(3) Carrying on corporate activities during and between meetings of delegates.



21-1951 Annual and regular meetings.

(a) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

(b) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(c) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office. Unless the articles or bylaws provide otherwise, members may participate in an annual or regular meeting of the members or conduct the meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present at the meeting.

(d) At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of section 21-1955 and subsection (b) of section 21-1962.

(e) At regular meetings the members shall consider and act upon such matters as may be raised consistent with (i) the notice requirements of section 21-1955 and (ii) subsection (b) of section 21-1962.

(f) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



21-1952 Special meeting.

(a) A corporation with members shall hold a special meeting of members:

(1) On call of its board or the person or persons authorized to do so by the articles or bylaws; or

(2) Except as provided in the articles or bylaws of a religious corporation if the holders of at least five percent of the voting power of any corporation sign, date, and deliver to any corporate officer one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) The close of business on the thirtieth day before delivery of the demand or demands for a special meeting to any corporate officer is the record date for the purpose of determining whether the five percent requirement of subsection (a) of this section has been met.

(c) If a notice for a special meeting demanded under subdivision (a)(2) of this section is not given pursuant to section 21-1955 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (d) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to section 21-1955.

(d) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office. Unless the articles or bylaws provide otherwise, members may participate in a special meeting of the members or conduct the meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present at the meeting.

(e) Only those matters that are within the purpose or purposes described in the meeting notice required by section 21-1955 may be conducted at a special meeting of members.



21-1953 Court-ordered meeting.

(a) The district court of the county where a corporation's principal office (or, if none in this state, its registered office) is located may summarily order a meeting to be held:

(1) On application of any member or other person entitled to participate in an annual or regular meeting, and in the case of a public benefit corporation, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2) On application of any member or other person entitled to participate in a regular meeting, and in the case of a public benefit corporation, the Attorney General, if a regular meeting is not held within forty days after the date it was required to be held; or

(3) On application of a member who signed a demand for a special meeting valid under section 21-1952, a person or persons entitled to call a special meeting, and, in the case of a public benefit corporation, the Attorney General, if:

(i) Notice of the special meeting was not given within thirty days after the date the demand was delivered to a corporate officer; or

(ii) The special meeting was not held in accordance with the notice.

(b) The district court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the district court orders a meeting, it may also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.



21-1954 Action by written consent.

(a) Unless limited or prohibited by the articles or bylaws, action required or permitted by the Nebraska Nonprofit Corporation Act to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least eighty percent of the voting power. The action must be evidenced by one or more written consents describing the action taken, signed by those members representing at least eighty percent of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise determined under section 21-1953 or 21-1957, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a) of this section.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the Secretary of State.

(d) Written notice of member approval pursuant to this section shall be given to all members who have not signed the written consent. If written notice is required, member approval pursuant to this section shall be effective ten days after such written notice is given.



21-1955 Notice of meeting.

(a) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice that conforms to the requirements of subsection (c) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered. Notice of matters referred to in subdivision (c)(2) of this section, however, must be given as provided in subsection (c) of this section.

(c) Notice is fair and reasonable if:

(1) The corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members no fewer than ten (or if notice is mailed by other than first-class or registered mail, thirty) nor more than sixty days before the meeting date;

(2) Notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members under section 21-1987, 21-19,102, 21-19,107, 21-19,114, 21-19,121, 21-19,126, 21-19,129, or 21-19,130; and

(3) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 21-1957, however, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

(e) When giving notice of an annual, regular, or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if: (1) Requested in writing to do so by a person entitled to call a special meeting; and (2) the request is received by the secretary or president of the corporation at least ten days before the corporation gives notice of the meeting.



21-1956 Waiver of notice.

(a) A member may waive any notice required by the Nebraska Nonprofit Corporation Act, the articles, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.



21-1957 Record date; determining members entitled to notice and vote.

(a) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held, are entitled to notice of the meeting.

(b) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(d) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members occurs.

(e) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than seventy days after the record date for determining members entitled to notice of the original meeting.

(f) If the district court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.



21-1958 Action by written ballot.

(a) Unless prohibited or limited by the articles or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

(b) A written ballot shall:

(1) Set forth each proposed action; and

(2) Provide an opportunity to vote for or against each proposed action.

(c) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by written ballot shall:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of approvals necessary to approve each matter other than election of directors; and

(3) Specify the time by which a ballot must be received by the corporation in order to be counted.

(e) Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked.



21-1959 Members' list for meeting.

(a) After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but who are not entitled to notice of the meeting. This list shall be prepared on the same basis as and be part of the list of members.

(b) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent, or attorney is entitled on written demand to inspect and, subject to the limitations of subsection (c) of section 21-19,166 and section 21-19,169, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) The corporation shall make the list of members available at the meeting, and any member, a member's agent, or a member's attorney is entitled to inspect the list at any time during the meeting or upon adjournment.

(d) If the corporation refuses to allow a member, a member's agent, or a member's attorney to inspect the list of members before or at the meeting (or copy the list as permitted by subsection (b) of this section), the district court of the county where a corporation's principal office (or if none in this state, its registered office) is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.

(e) Unless a written demand to inspect and copy a membership list has been made under subsection (b) of this section prior to the membership meeting and a corporation improperly refuses to comply with the demand, refusal or failure to comply with this section does not affect the validity of action taken at the meeting.

(f) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.



21-1960 Voting entitlement generally.

(a) Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

(b) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

(1) If only one votes, such act binds all; and

(2) If more than one votes, the vote shall be divided on a pro rata basis.



21-1961 Quorum requirements.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, or bylaws provide for a higher or lower quorum, ten percent of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

(b) A bylaw amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

(c) A bylaw amendment to increase the quorum required for any member action must be approved by the members.

(d) Unless one-third or more of the voting power is present in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice.



21-1962 Voting requirements.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of the votes represented and voting (which affirmative votes also constitute a majority of the required quorum) is the act of the members.

(b) A bylaw amendment to increase or decrease the vote required for any member action must be approved by the members.



21-1963 Proxies.

(a) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney in fact.

(b) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven months unless a different period is expressly provided in the appointment form. No proxy shall be valid for more than three years from its date of execution.

(c) An appointment of a proxy is revocable by the member.

(d) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(e) Appointment of a proxy is revoked by the person appointing the proxy:

(1) Attending any meeting and voting in person; or

(2) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(f) Subject to section 21-1966 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.



21-1964 Cumulative voting for directors.

(a) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

(b) Cumulative voting is not authorized at a particular meeting unless:

(1) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

(c) A director elected by cumulative voting may be removed by the members without cause if the requirements of section 21-1975 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast (or, if such action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(d) Members may not cumulatively vote if the directors and members are identical.



21-1965 Other methods of electing directors.

A corporation may provide in its articles or bylaws for the election of directors by members or delegates (1) on the basis of chapter or other organizational unit, (2) by region or other geographic unit, (3) by preferential voting, or (4) by any other reasonable method.



21-1966 Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an attorney in fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; and

(4) In the case of a mutual benefit corporation:

(i) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(ii) The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.



21-1967 Voting agreements.

(a) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Such agreements may be valid for a period of up to ten years. For public benefit corporations such agreements must have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

(b) A voting agreement created under this section is specifically enforceable.



21-1968 Requirement for and duties of board of directors.

(a) Each corporation must have a board of directors.

(b) Except as provided in the Nebraska Nonprofit Corporation Act or subsection (c) of this section, all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

(c) The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.



21-1969 Qualifications of directors.

All directors must be individuals. The articles or bylaws may prescribe other qualifications for directors.



21-1970 Number of directors.

(a) A board of directors must consist of three or more individuals, with the number specified in or fixed in accordance with the articles or bylaws.

(b) The number of directors may be increased or decreased (but to no fewer than three) from time to time by amendment to or in the manner prescribed in the articles or bylaws.



21-1971 Election, designation, and appointment of directors.

(a) If the corporation has members, all the directors (except the initial directors) shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election or provide that some of the directors are appointed by some other person or designated.

(b) If the corporation does not have members, all the directors (except the initial directors) shall be elected, appointed, or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors (other than the initial directors) shall be elected by the board.



21-1972 Terms of directors generally.

(a) The articles or bylaws must specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed five years. In the absence of any term specified in the articles or bylaws, the term of each director shall be one year. Directors may be elected for successive terms.

(b) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) Except as provided in the articles or bylaws:

(1) The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2) The term of a director filling any other vacancy expires at the end of the unexpired term that such director is filling.

(d) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated, or appointed and qualifies, or until there is a decrease in the number of directors.



21-1973 Staggered terms for directors.

The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.



21-1974 Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its presiding officer, or to the president or secretary.

(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.



21-1975 Removal of directors elected by members or directors.

(a) The members may remove one or more directors elected by them without cause.

(b) If a director is elected by a class, chapter, or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit, or grouping.

(c) Except as provided in subsection (i) of this section, a director may be removed under subsection (a) or (b) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) If cumulative voting is authorized, a director may not be removed if the number of votes (or if the director was elected by a class, chapter, unit, or grouping of members, the number of votes of that class, chapter, unit, or grouping) sufficient to elect the director under cumulative voting is voted against the director's removal.

(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director. The meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(f) In computing whether a director is protected from removal under subsections (b) through (d) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g) An entire board of directors may be removed under subsections (a) through (e) of this section.

(h) A director elected by the board may be removed without cause by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws. A director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

(i) If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.

(j) The articles or bylaws of a religious corporation may:

(1) Limit the application of this section; and

(2) Set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board.



21-1976 Removal of designated or appointed directors.

(a) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b)(1) An appointed director may be removed without cause by the person appointing the director except as otherwise provided in the articles or bylaws;

(2) The person removing the appointed director shall do so by giving written notice of the removal to the appointed director and either the presiding officer of the board or the corporation's president or secretary; and

(3) A removal of an appointed director is effective when the notice is effective unless the notice specifies a future effective date.



21-1977 Removal of directors by judicial proceeding.

(a) The district court of the county where a corporation's principal office (or, if none in this state, its registered office) is located may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least ten percent of the voting power of any class, or the Attorney General in the case of a public benefit corporation, if it finds that (1)(i) the director engaged in fraudulent or dishonest conduct, (ii) the director engaged in a gross abuse of authority or discretion, with respect to the corporation, or (iii) a final judgment has been entered finding that the director has violated a duty set forth in sections 21-1986 to 21-1989 and (2) removal is in the best interest of the corporation.

(b) The district court may bar the removed director from serving on the board for a period prescribed by the court.

(c) If members or the Attorney General commence a proceeding under subsection (a) of this section the corporation shall be made a party defendant.

(d) If a public benefit corporation or its members commence a proceeding under subsection (a) of this section, they shall give the Attorney General written notice of the proceeding.

(e) The articles or bylaws of a religious corporation may limit or prohibit the application of this section.

Effective notice to the Attorney General is an essential prerequisite to proceeding in any action involving a public benefit corporation for which such notice is required. Hitchcock Foundation v. Kountze, 272 Neb. 251, 720 N.W.2d 31 (2006).



21-1978 Vacancy on board.

(a) Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c) of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The members, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter, or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(d) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under subsection (b) of section 21-1974 or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



21-1979 Compensation of directors.

Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors.



21-1980 Regular and special meetings.

(a) If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

(b) A board of directors may hold regular or special meetings in or out of this state.

(c) Unless the articles or bylaws provide otherwise, members of the board of directors may participate in a regular or special meeting of the board or conduct the meeting through the use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



21-1981 Action without meeting.

(a) Unless the articles or bylaws provide otherwise, action required or permitted by the Nebraska Nonprofit Corporation Act to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.



21-1982 Call and notice of meeting.

(a) Unless the articles, bylaws, or subsection (c) of this section provide otherwise, regular meetings of the board may be held without notice.

(b) Unless the articles, bylaws, or subsection (c) of this section provide otherwise, special meetings of the board must be preceded by at least two days' notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c) In corporations without members, any board action to remove a director or to approve a matter that would require approval by the members if the corporation had members shall not be valid unless each director is given at least seven days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to section 21-1983.

(d) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president, or twenty percent of the directors then in office may call and give notice of a meeting of the board.



21-1983 Waiver of notice.

(a) A director may at any time waive any notice required by the Nebraska Nonprofit Corporation Act, the articles, or bylaws. Except as provided in subsection (b) of this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director, upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with the act, the articles, or bylaws, objects to lack of notice and does not thereafter vote for or assent to the objected to action.



21-1984 Quorum; voting.

(a) Except as otherwise provided in the Nebraska Nonprofit Corporation Act, the articles, or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. In no event may the articles or bylaws authorize a quorum of fewer than the greater of one-third of the number of directors in office or two directors.

(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless the act, the articles, or bylaws require the vote of a greater number of directors.



21-1985 Committees of the board.

(a) Unless prohibited or limited by the articles or bylaws, a board of directors may create one or more committees of the board and appoint members of the board to serve on them. Each committee shall have two or more directors who serve at the pleasure of the board.

(b) The creation of a committee and appointment of members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the articles or bylaws to take action under section 21-1984.

(c) Sections 21-1980 to 21-1984, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, shall apply to committees of the board and their members. Unless the articles or bylaws provide otherwise, members of a committee may participate in a meeting of the committee or conduct the meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present at the meeting.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under section 21-1968.

(e) A committee of the board may not:

(1) Authorize distributions;

(2) Approve or recommend to members the dissolution, the merger, or the sale, pledge, or transfer of all or substantially all of the corporation's assets;

(3) Elect, appoint, or remove directors or fill vacancies on the board or on any of its committees; or

(4) Adopt, amend, or repeal the articles or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 21-1986.



21-1986 General standards for directors.

(a) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interests of the corporation.

(b) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

(3) A committee of the board of which the director is not a member as to matters within its jurisdiction if the director reasonably believes the committee merits confidence; or

(4) In the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) A director is not liable to the corporation, any member, or any other person for any action taken or not taken as a director, if the director acted in compliance with this section.

(e) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property.



21-1987 Director; conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable or the basis for imposing liability on the director if the transaction was fair at the time it was entered into or is approved as provided in subsection (b) or (c) of this section.

(b) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be approved:

(1) In advance by the vote of the board of directors or a committee of the board if:

(i) The material facts of the transaction and the director's interest are disclosed or known to the board or committee of the board; and

(ii) The directors approving the transaction in good faith reasonably believe that the transaction is fair to the corporation; or

(2) Before or after it is consummated by obtaining approval of the:

(i) Attorney General; or

(ii) The district court in an action in which the Attorney General is joined as a party.

(c) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved if:

(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the board or committee of the board authorized, approved, or ratified the transaction; or

(2) The material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved, or ratified the transaction.

(d) For purposes of this section, a director of the corporation has an indirect interest in a transaction if (1) another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction or (2) another entity of which the director is a director, officer, or trustee is a party to the transaction.

(e) For purposes of subsections (b) and (c) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board or on the committee who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (b)(1) or (c)(1) of this section if the transaction is otherwise approved as provided in subsection (b) or (c) of this section.

(f) For purposes of subdivision (c)(2) of this section, a conflict of interest transaction is authorized, approved, or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction and votes cast by or voted under the control of an entity described in subdivision (d)(1) of this section may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subdivision (c)(2) of this section. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of the Nebraska Nonprofit Corporation Act. A majority of the voting power, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(g) The articles, bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions.

The term "transaction" generally connotes negotiations or a consensual bilateral arrangement between the corporation and another party or parties that concern their respective and differing economic rights or interests — not simply a unilateral action by the corporation, but, rather, a "deal." Glad Tidings v. Nebraska Dist. Council, 273 Neb. 960, 734 N.W.2d 731 (2007).



21-1988 Loans to or guaranties for directors and officers.

(a) A corporation may not lend money to or guaranty the obligation of a director or officer of the corporation.

(b) The fact that a loan or guaranty is made in violation of this section does not affect the borrower's liability on the loan.



21-1989 Liability for unlawful distributions.

(a) Unless a director complies with the applicable standards of conduct described in section 21-1986, a director who votes for or assents to a distribution made in violation of the Nebraska Nonprofit Corporation Act is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating the act.

(b) A director held liable for an unlawful distribution under subsection (a) of this section is entitled to contribution:

(1) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in section 21-1986; and

(2) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of the act.



21-1990 Required officers.

(a) Unless otherwise provided in the articles or bylaws, a corporation shall have a president, a secretary, a treasurer, and such other officers as are appointed by the board.

(b) The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(c) The same individual may simultaneously hold more than one office in a corporation.



21-1991 Duties and authority of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed in a resolution of the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers.



21-1992 Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his or her duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interests of the corporation and its members, if any.

(b) In discharging his or her duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation who the officer reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence; or

(3) In the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and who the officer believes to be reliable and competent in the matters presented.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer is not liable to the corporation, any member, or other person for any action taken or not taken as an officer, if the officer acted in compliance with this section.



21-1993 Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b) A board may remove any officer at any time with or without cause.



21-1994 Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



21-1995 Officers' authority to execute documents.

Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two officers in Category 1 or by one officer in Category 1 and one officer in Category 2. Category 1 and Category 2 are defined as:

Category 1 - The presiding officer of the board and the president; and

Category 2 - A vice president, the secretary, treasurer and executive director.



21-1996 Terms, defined.

For purposes of sections 21-1996 to 21-19,104:

(1) Corporation includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(2) Director means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. Director includes, unless the context requires otherwise, the estate or personal representative of a director;

(3) Expenses include counsel fees;

(4) Liability means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding;

(5) Official capacity means: (i) When used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in section 21-19,102, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. Official capacity does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise;

(6) Party includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding; and

(7) Proceeding means any threatened, pending, or completed action, suit, or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal.



21-1997 Authority to indemnify.

(a) Except as provided in subsection (d) of this section a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if the individual:

(1) Conducted himself or herself in good faith; and

(2) Reasonably believed:

(i) In the case of conduct in his or her official capacity with the corporation, that his or her conduct was in its best interests; and

(ii) In all other cases, that his or her conduct was at least not opposed to its best interests; and

(3) In the case of any criminal proceeding, had no reasonable cause to believe his or her conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the best interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subdivision (a)(2)(ii) of this section.

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his or her official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

(e) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.



21-1998 Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he or she is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding.



21-1999 Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The director furnishes the corporation a written affirmation of his or her good faith belief that he or she has met the standard of conduct described in section 21-1997;

(2) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under sections 21-1996 to 21-19,104.

(b) The undertaking required by subdivision (a)(2) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 21-19,101.



21-19,100 Court-ordered indemnification.

Unless limited by a corporation's articles of incorporation, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the district court, after giving any notice it considers necessary, may order indemnification in the amount it considers proper if it determines:

(1) The director is entitled to mandatory indemnification under section 21-1998, in which case the district court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in subsection (a) of section 21-1997 or was adjudged liable as described in subsection (d) of section 21-1997, but if the director was adjudged so liable indemnification is limited to reasonable expenses incurred.



21-19,101 Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under section 21-1997 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 21-1997.

(b) The determination shall be made:

(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) If a quorum cannot be obtained under subdivision (1) of this section by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate) consisting solely of two or more directors not at the time parties to the proceeding;

(3) By special legal counsel:

(i) Selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2) of this subsection; or

(ii) If a quorum of the board cannot be obtained under subdivision (1) of this subsection and a committee cannot be designated under subdivision (2) of this subsection, selected by majority vote of the full board (in which selection directors who are parties may participate); or

(4) By the members of a mutual benefit corporation, but directors who are at the time parties to the proceeding may not vote on the determination.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (b)(3) of this section to select counsel.

(d) A director of a public benefit corporation may not be indemnified until twenty days after the effective date of written notice to the Attorney General of the proposed indemnification.



21-19,102 Indemnification of officers, employees, and agents.

Unless limited by a corporation's articles of incorporation:

(1) An officer of a corporation who is not a director is entitled to mandatory indemnification under section 21-1998, and is entitled to apply for court-ordered indemnification under section 21-19,100 in each case, to the same extent as a director;

(2) The corporation may indemnify and advance expenses under sections 21-1996 to 21-19,104 to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.



21-19,103 Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him or her in that capacity or arising from his or her status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the person against the same liability under section 21-1997 or 21-1998.



21-19,104 Applicability of sections.

(a) A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its members or board of directors, or in a contract or otherwise, is valid only if and to the extent the provision is consistent with the provisions of sections 21-1996 to 21-19,104. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b) Sections 21-1996 to 21-19,104 do not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.



21-19,105 Authority to amend.

A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.



21-19,106 Amendment of articles of incorporation by directors.

(a) Unless the articles provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles without member approval:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(4) To change the corporate name by substituting the word "corporation," "incorporated," "company," "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd." for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution to the name; or

(5) To make any other change expressly permitted by the Nebraska Nonprofit Corporation Act to be made by director action.

(b) If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's articles subject to any approval required pursuant to section 21-19,116. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



21-19,107 Amendment of articles of incorporation by directors and members.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's articles to be adopted must be approved:

(1) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) Except as provided in subsection (a) of section 21-19,106, by the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116.

(b) The members may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the articles or board approval is required by subsection (a) of this section to adopt an amendment to the articles, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with section 21-1955. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



21-19,108 Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than such amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class.

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification, or termination of the memberships of that class; or

(6) Authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.

(e) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.



21-19,109 Articles of amendment.

A corporation amending its articles shall deliver to the Secretary of State articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required:

(i) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(ii) Either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class; and

(6) If approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to section 21-19,116, a statement that the approval was obtained.



21-19,110 Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in section 21-19,107.

(c) If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

(d) If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(e) If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(f) A restatement requiring approval by the members must be approved by the same vote as an amendment to articles under section 21-19,107.

(g) If the restatement includes an amendment requiring approval pursuant to section 21-19,116, the board must submit the restatement for such approval.

(h) A corporation restating its articles shall deliver to the Secretary of State articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring approval by the members, the information required by section 21-19,109; and

(3) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to section 21-19,116, a statement that such approval was obtained.

(i) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(j) The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required by subsection (h) of this section.



21-19,111 Amendment pursuant to judicial reorganization.

(a) A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to section 21-19,116 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by section 21-1921.

(b) The individual or individuals designated by the court shall deliver to the Secretary of State articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



21-19,112 Effect of amendment and restatement.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation, or any property held by it by virtue of any trust upon which such property is held by the corporation, or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.



21-19,113 Amendment to bylaws by directors.

If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to section 21-19,116. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



21-19,114 Amendment to bylaws by directors and members.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting class, an amendment to a corporation's bylaws to be adopted must be approved:

(1)(i) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of the directors, or the method or way in which directors are elected or selected;

(ii) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116; or

(2) If the articles authorize:

(i)(A) By the board if the amendment does not relate to the number of directors, the composition of the board, the term of office of the directors, or the method or way in which directors are elected or selected; or

(B) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(ii) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116.

(b) The members may condition the amendment's adoption on its receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the bylaws or board approval is required or authorized by subsection (a) of this section to adopt an amendment to the bylaws, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



21-19,115 Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than such amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class;

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification, or termination of all or part of the memberships of that class; or

(6) Authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the bylaws only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment; and

(e) If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.



21-19,116 Approval by third persons.

The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may only be amended with the approval in writing of such person or persons.



21-19,117 Amendment terminating members or redeeming or canceling memberships.

(a) Any amendment to the articles or bylaws of a public benefit or mutual benefit corporation that would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships must meet the requirements of the Nebraska Nonprofit Corporation Act and this section.

(b) Before adopting a resolution proposing such an amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(c) After adopting a resolution proposing such an amendment, the notice to members proposing such amendment shall include one statement of up to five hundred words opposing the proposed amendment if such statement is submitted by any five members or members having three percent or more of the voting power, whichever is less, not later than twenty days after the board has voted to submit such amendment to the members for their approval. In public benefit corporations the production and mailing costs shall be paid by the requesting members. In mutual benefit corporations the production and mailing costs shall be paid by the corporation.

(d) Any such amendment shall be approved by the members by two-thirds of the votes cast by each class.

(e) The provisions of section 21-1947 shall not apply to any amendment meeting the requirements of the act and this section.



21-19,118 Approval of plan of merger.

(a) Subject to the limitations set forth in section 21-19,119, one or more nonprofit corporations may merge into a business or nonprofit corporation, if the plan of merger is approved as provided in section 21-19,120.

(b) The plan of merger must set forth:

(1) The name of each corporation planning to merge and the name of the surviving corporation into which each plans to merge;

(2) The terms and conditions of the planned merger;

(3) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

(4) If the merger involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each merging corporation into memberships, obligations, or securities of the surviving or any other corporation or into cash or other property in whole or in part.

(c) The plan of merger may set forth:

(1) Any amendments to the articles of incorporation or bylaws of the surviving corporation to be effected by the planned merger; and

(2) Other provisions relating to the planned merger.



21-19,119 Mergers by public benefit or religious corporations; procedure.

(a)(1) Without the prior approval of the district court in a proceeding in which the Attorney General has been given written notice, a public benefit or religious corporation may merge only with:

(i) A public benefit or religious corporation;

(ii) A foreign corporation that would qualify under the Nebraska Nonprofit Corporation Act as a public benefit or religious corporation;

(iii) A wholly-owned foreign or domestic business or mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger; or

(iv) A business or mutual benefit corporation, if: (A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets (including goodwill) of the public benefit corporation or the fair market value of the public benefit corporation if it were to be operated as a business concern, are transferred or conveyed to one or more persons who would have received its assets under subdivisions (a)(5) and (6) of section 21-19,134 had it dissolved; (B) it shall return, transfer, or convey any assets held by it upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and (C) the merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in or officers, employees, agents, or consultants of the surviving corporation.

(2) An application for prior approval of a merger for which prior approval is required by this subsection shall be made jointly by all corporations planning to merge and shall set forth by affidavit;

(i) The plan of merger;

(ii) If approval by the members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(iii) If approval by members was required;

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and the number of votes of each class indisputably voting on the plan; and

(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class; and

(iv) If approval of the plan by some person or persons other than the members or the board is required pursuant to subdivision (a)(3) of section 21-19,120, a statement that the approval was obtained.

(3) Upon the filing of the application, the district court shall fix a time for hearing thereon and shall direct that written notice thereof be given to the Attorney General. If it shall appear to the satisfaction of the district court that the provisions of this subsection have been complied with and the interests of the corporations planning to merge and the public interest will not be adversely affected by the merger, the district court shall issue an order approving the merger upon such terms and conditions as it may prescribe.

(b) At least twenty days before consummation of any merger of a public benefit corporation or a religious corporation pursuant to subdivision (a)(1)(iv) of this section, notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General.

(c) Without the prior written consent of the Attorney General or of the district court in a proceeding in which the Attorney General has been given notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation. If it shall appear to the satisfaction of the district court that the interests of the corporations planning to merge and the public interest will not be adversely affected by the transaction, the district court shall issue an order approving the transaction upon such terms and conditions as it may prescribe.

(d) Venue for a proceeding to obtain prior approval of a merger for which prior approval is required by subsection (a) of this section and for a proceeding to obtain prior written consent of a transaction for which prior written consent is required by subsection (c) of this section lies in the district court in the county where the surviving corporation's principal office, or, if none in this state, its registered office, is located or where one of the corporations planning to merge is located.



21-19,120 Action on plan by board, members, and third persons.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, the bylaws, or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, a plan of merger to be adopted must be approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c) The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the merging corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provisions that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under section 21-19,108 or 21-19,115. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned (subject to any contractual rights) without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



21-19,121 Articles of merger.

After a plan of merger is approved by the board of directors, and if required by section 21-19,119 or 21-19,120, by the district court or the members and any other persons, the surviving corporation shall deliver to the Secretary of State articles of merger setting forth:

(1) The plan of merger;

(2) If approval by the members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(3) If approval by members was required:

(i) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(ii) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(4) If approval of the plan by some person or persons other than the members or the board is required pursuant to subdivision (a)(3) of section 21-19,120, a statement that the approval was obtained; and

(5) If prior approval of the district court is required pursuant to section 21-19,119, a certified copy of the order of the district court.



21-19,122 Effect of merger.

When a merger takes effect:

(1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.



21-19,123 Merger with foreign corporation.

(a) Except as provided in section 21-19,119, one or more foreign business or nonprofit corporations may merge with one or more domestic nonprofit corporations if:

(1) The merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) The foreign corporation complies with section 21-19,121 if it is the surviving corporation of the merger; and

(3) Each domestic nonprofit corporation complies with the provisions of sections 21-19,118 to 21-19,120 and, if it is the surviving corporation of the merger, with section 21-19,121.

(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation is deemed to agree that it may be served with process within or without this state in any proceeding in the courts of this state brought against it.



21-19,124 Bequests, devises, and gifts.

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides.



21-19,125 Sale of assets in regular course of activities and mortgage of assets.

(a) A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of all or substantially all of its property in the usual and regular course of its activities; or

(2) Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b) Unless the articles require it, approval of the members or any other person of a transaction described in subsection (a) of this section is not required.



21-19,126 Sale of assets other than in regular course of activities.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all or substantially all of its property (with or without the goodwill) other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b) of this section.

(b) Unless the Nebraska Nonprofit Corporation Act, the articles, or bylaws or the board of directors or members (acting pursuant to subsection (d) of this section) require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) By the board;

(2) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116 for an amendment to the articles or bylaws.

(c) If the corporation does not have members the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) The board may condition its submission of the proposed transaction and the members may condition their approval of the transaction on receipt of a higher percentage of affirmative votes or on any other basis.

(e) If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f) If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g) A public benefit or religious corporation must give written notice to the Attorney General twenty days before it sells, leases, exchanges, or otherwise disposes of all or substantially all of its property if the transaction is not in the usual and regular course of its activities unless the Attorney General has given the corporation a written waiver of this subsection.

(h) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.



21-19,127 Prohibited distributions.

Except as authorized by section 21-19,128, a corporation shall not make any distributions.



21-19,128 Authorized distributions.

(a) A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(1) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2) The corporation's total assets would at least equal the sum of its total liabilities.

(b) Corporations may make distributions upon dissolution in conformity with sections 21-19,129 to 21-19,145.



21-19,129 Dissolution by incorporators or directors; notice of dissolution; plan.

(a) A majority of the incorporators or directors of a corporation that has no members may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering to the Secretary of State articles of dissolution.

(b) The corporation shall give notice of any meeting at which dissolution will be approved. The notice shall be in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

(c) The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



21-19,130 Dissolution by directors, members, and third persons; plan.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, or bylaws or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, dissolution is authorized if it is approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) The board may condition its submission of the proposed dissolution, and the members may condition their approval of the dissolution, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(e) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(f) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



21-19,131 Notice to the Attorney General.

(a) A public benefit or religious corporation shall give the Attorney General written notice that it intends to dissolve at or before the time it delivers articles of dissolution to the Secretary of State. The notice shall include a copy or summary of the plan of dissolution.

(b) No assets shall be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until twenty days after it has given the written notice required by subsection (a) of this section to the Attorney General or until the Attorney General has consented in writing to the dissolution or indicated in writing that he or she will take no action with respect to the transfer or conveyance, whichever is earlier.

(c) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the Attorney General a list showing those (other than creditors) to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person (other than creditors) who received assets and indicate what assets each received.



21-19,132 Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) A statement that dissolution was approved by a sufficient vote of the board;

(4) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required:

(i) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(ii) Either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class;

(6) If approval of dissolution by some person or persons other than the members, the board, or the incorporators is required pursuant to subdivision (a)(3) of section 21-19,130, a statement that the approval was obtained; and

(7) If the corporation is a public benefit or religious corporation, that the notice to the Attorney General required by subsection (a) of section 21-19,131 has been given.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.



21-19,133 Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty days after its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If member or third person action was required to revoke the dissolution, the information required by subdivisions (a)(5) and (6) of section 21-19,132.

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.



21-19,134 Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1) Preserving and protecting its assets and minimizing its liabilities;

(2) Discharging or making provision for discharging its liabilities and obligations;

(3) Disposing of its properties that will not be distributed in kind;

(4) Returning, transferring, or conveying assets held by the corporation upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(6) If the corporation is a public benefit or religious corporation and no provision has been made in its articles or bylaws for the distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets: (i) To one or more persons described in section 501(c)(3) of the Internal Revenue Code engaged in activities substantially similar to those of the dissolved corporation; or (ii) if the dissolved corporation is not described in section 501(c)(3) of the Internal Revenue Code, to one or more public benefit or religious corporations;

(7) If the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons to whom the corporation holds itself out as benefiting or serving; and

(8) Doing every other act necessary to wind up and liquidate its assets and affairs.

(b) Dissolution of a corporation does not:

(1) Transfer title of the corporation's property;

(2) Subject its directors or officers to standards of conduct different from those prescribed in sections 21-1968 to 21-19,104;

(3) Change quorum or voting requirements for its board or members, change provisions for selection, resignation, or removal of its directors or officers or both, or change provisions for amending its bylaws;

(4) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(5) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6) Terminate the authority of the registered agent.



21-19,135 Known claims against dissolved corporations; notice.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline;

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d) For purposes of this section, claim does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



21-19,136 Unknown claims against dissolved corporation; notice.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this state, its registered office) is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(1) A claimant who did not receive written notice under section 21-19,135;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.



21-19,137 Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under section 21-19,138 to administratively dissolve a corporation if:

(1) The corporation does not pay any fees, taxes, or penalties imposed by the Nebraska Nonprofit Corporation Act or other law when they are due;

(2) The corporation does not deliver its biennial report to the Secretary of State when it is due;

(3) The corporation is without a registered agent or registered office in this state for sixty days or more;

(4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued within one hundred twenty days; or

(5) The corporation's period of duration, if any, stated in its articles of incorporation expires.



21-19,138 Procedure for and effect of administrative dissolution.

(a) Upon determining that one or more grounds exist under section 21-19,137 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination under section 21-1937, and in the case of a public benefit corporation shall notify the Attorney General in writing.

(b) If the corporation does not, within sixty days after service of the notice is perfected under section 21-1937, correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State may administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under section 21-1937 and in the case of a public benefit corporation shall notify the Attorney General in writing.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under section 21-19,134 and notify its claimants under sections 21-19,135 and 21-19,136.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



21-19,139 Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under section 21-19,138 may apply to the Secretary of State for reinstatement within five years after the effective date of its administrative dissolution. The application must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(3) State that the corporation's name satisfies the requirements of section 21-1931.

(b) If the Secretary of State determines that the application for reinstatement contains the information required by subsection (a) of this section and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-1937.

(c) A corporation that has been administratively dissolved under section 21-19,138 for more than five years may apply to the Secretary of State for late reinstatement. The application, along with the fee set forth in section 21-1905, must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) State that the corporation's name satisfies the requirements of section 21-1931;

(4) State that a legitimate reason exists for reinstatement and what such legitimate reason is; and

(5) State that such reinstatement does not constitute fraud on the public.

(d) If the Secretary of State determines that the application for late reinstatement contains the information required by subsection (c) of this section and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of late reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-1937.

(e) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its activities as if the administrative dissolution had never occurred.



21-19,140 Appeal from denial of reinstatement.

(a) The Secretary of State, upon denying a corporation's application for reinstatement following administrative dissolution, shall serve the corporation under section 21-1937 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the district court of Lancaster County within ninety days after service of the notice of denial is perfected. The corporation appeals by petitioning the district court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The district court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The district court's final decision may be appealed as in other civil proceedings.



21-19,141 Grounds for judicial dissolution.

(a) The district court may dissolve a corporation:

(1) In a proceeding by the Attorney General if it is established that:

(i) The corporation obtained its articles of incorporation through fraud;

(ii) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(iii) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

(iv) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

(2) Except as provided in the articles or bylaws of a religious corporation, in a proceeding by fifty members or members holding five percent of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(i) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to breach the deadlock;

(ii) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(iii) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired;

(iv) The corporate assets are being misapplied or wasted; or

(v) The corporation is a public benefit or religious corporation and is no longer able to carry out its purposes;

(3) In a proceeding by a creditor if it is established that:

(i) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) Prior to dissolving a corporation, the district court shall consider whether:

(1) There are reasonable alternatives to dissolution;

(2) Dissolution is in the public interest, if the corporation is a public benefit corporation; and

(3) Dissolution is the best way of protecting the interests of members if the corporation is a mutual benefit corporation.



21-19,142 Procedure for judicial dissolution.

(a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the district court in the county where a corporation's principal office (or, if none in this state, its registered office) is or was last located or the district court of Lancaster County. Venue for a proceeding brought by any other party named in section 21-19,141 lies in the county where a corporation's principal office (or, if none in this state, its registered office) is or was last located.

(b) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) The district court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

(d) A person other than the Attorney General who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the Attorney General who may intervene.



21-19,143 Receivership or custodianship.

(a) The district court in a proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The district court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The district court may appoint an individual or a domestic or foreign business or nonprofit corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The district court shall describe the powers and duties of the receiver or custodian in its appointing order, which order may be amended from time to time. Among other powers:

(1) The receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the district court. The receiver's power to dispose of the assets of the corporation is subject to any trust and any other restrictions that would be applicable to the corporation; and (ii) may sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d) The district court during a receivership may redesignate the receiver as a custodian, and during a custodianship may redesignate the custodian as a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The district court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.



21-19,144 Decree of dissolution.

(a) If after a hearing the district court determines that one or more grounds for judicial dissolution described in section 21-19,141 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the district court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b) After entering the decree of dissolution, the district court shall direct the winding up and liquidation of the corporation's affairs in accordance with section 21-19,134 and the notification of its claimants in accordance with sections 21-19,135 and 21-19,136.



21-19,145 Assets; deposit with State Treasurer; when.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them, shall be reduced to cash, subject to known trust restrictions, and deposited with the State Treasurer for safekeeping in accordance with the Uniform Disposition of Unclaimed Property Act. In the State Treasurer's discretion the property may be received and held in kind. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the State Treasurer shall deliver to the creditor, claimant, or member, or his or her representative, that amount or property in accordance with the act.



21-19,146 Foreign corporation; authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction which is completed within thirty days and which is not one in the course of repeated transactions of a like nature; or

(11) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.



21-19,147 Foreign corporation; transacting business without authority; consequences; civil penalty.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation is liable for a civil penalty of five hundred dollars for each day, but not to exceed a total of ten thousand dollars for each year, it transacts business in this state without a certificate of authority. The Attorney General may collect all penalties due under this subsection. All civil penalties collected under this subsection shall be remitted by the Attorney General for credit to the permanent school fund.

(e) Notwithstanding subsections (a) and (b) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



21-19,148 Foreign corporation; application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 21-19,151;

(2) The name of the state or country under whose law it is incorporated;

(3) The date of incorporation and period of duration;

(4) The street address of its principal office;

(5) The street address of its registered office in this state and the name of its current registered agent at that office. A post office box number may be provided in addition to the street address;

(6) The names and street addresses of its current directors and officers;

(7) Whether the foreign corporation has members; and

(8) Whether the corporation, if it had been incorporated in this state, would be a public benefit, mutual benefit, or religious corporation.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose law it is incorporated. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is filed in this state.



21-19,149 Foreign corporation; amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of section 21-19,148 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



21-19,150 Foreign corporation; effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in the Nebraska Nonprofit Corporation Act.

(b) A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as a domestic corporation of like character. A foreign corporation is also, except as otherwise provided by the act, subject to the same duties, restrictions, penalties, and liabilities now or later imposed on a domestic corporation of like character.

(c) The act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



21-19,151 Foreign corporation; corporate name.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of section 21-1931, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name (including a fictitious name) of a foreign corporation shall not be the same as or deceptively similar to, upon the records of the Secretary of State, any of the names referenced in subdivisions (b)(1) through (5) of this section:

(1) The corporate name of a nonprofit or business corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under section 21-231, 21-232, 21-1932, or 21-1933;

(3) The fictitious name of another foreign business or nonprofit corporation authorized to transact business in this state;

(4) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(5) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation or business entity (incorporated or authorized to transact business in this state) that is deceptively similar to, upon the records of the Secretary of State, the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or business entity consents in writing to the use; or

(2) The applying corporation delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing its right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to transact business in this state and the foreign corporation:

(1) Has merged with the other corporation or business entity;

(2) Has been formed by a reorganization of the other corporation or business entity; or

(3) Has acquired all or substantially all of the assets, including the name, of the other corporation or business entity.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 21-1931, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of section 21-1931 and obtains an amended certificate of authority under section 21-19,149.



21-19,152 Foreign corporation; registered office; registered agent.

Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office with the same address as that of its current registered agent. A post office box number may be provided in addition to the street address of the registered agent; and

(2) A registered agent, who may be:

(i) An individual who resides in this state and whose office is identical with the registered office;

(ii) A domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) A foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.



21-19,153 Foreign corporation; change of registered office or registered agent.

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

(b) If a registered agent changes the street address of its business office, the agent may change the address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



21-19,154 Foreign corporation; resignation of registered agent.

(a) The registered agent of a foreign corporation may resign as agent by signing and delivering to the Secretary of State for filing the original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of State shall attach the filing receipt to one copy and mail the copy and receipt to the registered office if not discontinued. The Secretary of State shall mail the other copy to the foreign corporation at its principal office address shown in its most recent biennial report.

(c) The agency is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



21-19,155 Foreign corporation; service.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent biennial report filed under section 21-19,172 if the foreign corporation:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state under section 21-19,156; or

(3) Has had its certificate of authority revoked under section 21-19,158.

(c) Service is perfected under subsection (b) of this section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark if mailed postpaid and correctly addressed.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.



21-19,156 Foreign corporation; withdrawal.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and consents that service of process in any proceeding based on a cause of action arising during the time it was authorized to do business in this state may thereafter be made on such corporation outside this state; and

(4) A mailing address at which process against the corporation may be served.



21-19,157 Foreign corporation; grounds for revocation of certificate of authority.

(a) The Secretary of State may commence a proceeding under section 21-19,158 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver the biennial report to the Secretary of State when it is due;

(2) The foreign corporation does not pay any fees, taxes, or penalties imposed by the Nebraska Nonprofit Corporation Act or other law when they are due;

(3) The foreign corporation is without a registered agent or registered office in this state for sixty days or more;

(4) The foreign corporation does not inform the Secretary of State under section 21-19,153 or 21-19,154 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within ninety days after the change, resignation, or discontinuance;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document such person knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the Secretary of State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or has disappeared as the result of a merger.

(b) The Attorney General may commence a proceeding under section 21-19,158 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) The corporation would have been a public benefit corporation had it been incorporated in this state and that its corporate assets in this state are being misapplied or wasted; or

(3) The corporation would have been a public benefit corporation had it been incorporated in this state and it is no longer able to carry out its purposes.



21-19,158 Foreign corporation; procedure and effect of revocation.

(a) The Secretary of State upon determining that one or more grounds exist under section 21-19,157 for revocation of a certificate of authority shall serve the foreign corporation with written notice of that determination under section 21-19,155.

(b) The Attorney General, upon determining that one or more grounds exist under subsection (b) of section 21-19,157 for revocation of a certificate of authority, shall request the Secretary of State to serve, and the Secretary of State shall serve the foreign corporation with written notice of that determination under section 21-19,155.

(c) If the foreign corporation does not, within sixty days after service of the notice is perfected under section 21-19,155, correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State or Attorney General that each ground for revocation determined by the Secretary of State or Attorney General does not exist, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate of revocation and serve a copy on the foreign corporation under section 21-19,155.

(d) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate of revocation revoking its certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



21-19,159 Foreign corporation; revoked certificate; application for reinstatement.

(a) A foreign corporation the certificate of authority of which has been revoked under section 21-19,158 may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application must:

(1) Recite the name of the foreign corporation and the effective date of the revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) State that the foreign corporation's name satisfies the requirements of section 21-19,151.

(b) If the Secretary of State determines that the application for reinstatement contains the information required by subsection (a) of this section and that the information is correct, the Secretary of State shall cancel the certificate of revocation and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-19,155.

(c) A foreign corporation, the certificate of authority of which has been revoked under section 21-19,158 for more than five years, may apply to the Secretary of State for late reinstatement. The application, along with the fee set forth in section 21-1905, must:

(1) Recite the name of the foreign corporation and the effective date of the revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated;

(3) State that the foreign corporation's name satisfies the requirements of section 21-19,151;

(4) State that a legitimate reason exists for reinstatement and what such legitimate reason is; and

(5) State that such reinstatement does not constitute fraud on the public.

(d) If the Secretary of State determines that the application for late reinstatement contains the information required by subsection (c) of this section and that the information is correct, the Secretary of State shall cancel the certificate of revocation and prepare a certificate of late reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-19,155.

(e) When reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation and the foreign corporation shall resume carrying on its activities as if the revocation had never occurred.



21-19,160 Foreign corporation; denial of reinstatement; appeal.

(a) The Secretary of State, upon denying a foreign corporation's application for reinstatement following revocation of its certificate of authority, shall serve the foreign corporation under section 21-19,155 with a written notice that explains the reason or reasons for denial.

(b) The foreign corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after the service of the notice of denial is perfected under section 21-19,155. The foreign corporation appeals by petitioning the district court to set aside the revocation and attaching to the petition copies of the Secretary of State's certificate of revocation, the foreign corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The district court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action it considers appropriate.

(d) The district court's final decision may be appealed as in other civil proceedings.



21-19,161 Foreign corporation; domestication procedure.

In lieu of compliance with section 21-19,146, relating to the authorization of foreign corporations to transact business in this state, any corporation organized under the laws of any other state or states, which has heretofore filed, or which may hereafter file, with the Secretary of State of this state, a copy certified by the Secretary of State or other proper officer of the state or country under the laws of which such foreign corporation is formed, of its charter or articles of association or incorporation, together with all amendments to such date and the street address of its registered office in this state and the name and street address and, if one exists, a post office box number, of its current registered agent at that office, on filing with the Secretary of State a certified copy of a resolution adopted by its board of directors, including the date the resolution was adopted, accepting and agreeing to be bound by the provisions of the Nebraska Nonprofit Corporation Act, with respect to its property and business operations within this state, shall become and be a body corporate of this state.



21-19,162 Foreign corporation; renouncing domestication.

Any foreign corporation, which has domesticated pursuant to section 21-19,161, may cease to be a domesticated corporation by filing with the Secretary of State a certified copy of a resolution adopted by its board of directors, renouncing its domestication and withdrawing its acceptance and agreement provided for in section 21-19,161.



21-19,163 Foreign corporation; domestication; procedure; effect.

If a foreign corporation, which has domesticated pursuant to section 21-19,161, surrenders its foreign corporate charter and files, records, and publishes notice of amended articles of incorporation in the manner, time, and places required by sections 21-1920, 21-1921, and 21-19,173, such foreign corporation shall thereupon become and be a domestic corporation organized under the Nebraska Nonprofit Corporation Act. The original incorporation date of a foreign corporation which has domesticated in Nebraska shall not be affected by such domestication. The domesticated corporation shall be the same corporation as the one that existed under the laws of the state in which the corporation was previously domiciled. Upon domesticating in Nebraska, the corporation shall continue to exist without interruption and shall maintain its same liabilities and obligations.



21-19,164 Foreign corporation organized prior to January 1, 1997; status.

Any corporation organized under the laws of any other state or territory which had become, in accordance with section 21-1966.01, as such section existed prior to January 1, 1997, a body corporate of this state, shall retain such status for all purposes notwithstanding the repeal of such section.



21-19,165 Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors as authorized by subsection (d) of section 21-1985.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(4) The minutes of all meetings of members and records of all actions approved by the members for the past three years;

(5) All written communications to members generally within the past three years, including the financial statements furnished for the past three years under section 21-19,170;

(6) A list of the names and business or home addresses of its current directors and officers; and

(7) Its most recent biennial report delivered to the Secretary of State under section 21-19,172.



21-19,166 Inspection of records by members.

(a) Subject to subsection (e) of this section and subsection (c) of section 21-19,167, a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in subsection (e) of section 21-19,165 if the member gives the corporation written notice or a written demand at least five business days before the date on which the member wishes to inspect and copy.

(b) Subject to subsection (e) of this section, a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) of this section and gives the corporation written notice at least five business days before the date on which the member wishes to inspect and copy:

(1) Excerpts from any records required to be maintained under subsection (a) of section 21-19,165, to the extent not subject to inspection under subsection (a) of this section;

(2) Accounting records of the corporation; and

(3) Subject to section 21-19,169, the membership list.

(c) A member may inspect and copy the records identified in subsection (b) of this section only if:

(1) The member's demand is made in good faith and for a proper purpose;

(2) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(3) The records are directly connected with this purpose.

(d) This section does not affect:

(1) The right of a member to inspect records under section 21-1959 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independent of the Nebraska Nonprofit Corporation Act, to compel the production of corporate records for examination.

(e) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.



21-19,167 Scope of inspection rights.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under section 21-19,166 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a member's demand to inspect the record of members under subdivision (b)(3) of section 21-19,166 by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.



21-19,168 Court-ordered inspection.

(a) If a corporation does not allow a member who complies with subsection (a) of section 21-19,166 to inspect and copy any records required by that subsection to be available for inspection, the district court in the county where the corporation's principal office (or, if none in this state, its registered office) is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with subsections (b) and (c) of section 21-19,166 may apply to the district court in the county where the corporation's principal office (or, if none in this state, its registered office) is located for an order to permit inspection and copying of the records demanded. The district court shall dispose of an application under this subsection on an expedited basis.

(c) If the district court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the district court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.



21-19,169 Limitations on use of membership list.

Without consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Sold to or purchased by any person.



21-19,170 Financial statements for members.

(a) Except as provided in the articles or bylaws of a religious corporation, a corporation, upon written demand from a member, shall furnish that member its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and a statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b) If annual financial statements are reported upon by a public accountant, the accountant's report must accompany the statements. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's financial accounting records:

(1) Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.



21-19,171 Report of indemnification to members.

If a corporation indemnifies or advances expenses to a director under section 21-1997, 21-1998, 21-1999, or 21-19,100 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.



21-19,172 Biennial report; contents.

(a) Commencing in 1999 and each odd-numbered year thereafter, each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the Secretary of State a biennial report on a form prescribed and furnished by the Secretary of State that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The street address of its registered office and the name of its current registered agent at the office in this state. A post office box number may be provided in addition to the street address;

(3) The street address of its principal office;

(4) The names and business or residence addresses of its directors and principal officers;

(5) A brief description of the nature of its activities;

(6) Whether or not it has members;

(7) If it is a domestic corporation, whether it is a public benefit, mutual benefit, or religious corporation; and

(8) If it is a foreign corporation, whether it would be a public benefit, mutual benefit, or religious corporation had it been incorporated in this state.

(b) The information in the biennial report must be current on the date the biennial report is executed on behalf of the corporation.

(c) The first biennial report must be delivered to the Secretary of State between January 1 and April 1 of the odd-numbered year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent biennial reports must be delivered to the Secretary of State between January 1 and April 1 of the following odd-numbered years. For purposes of the Nebraska Nonprofit Corporation Act, the biennial report is due on April 1 of the odd-numbered year in which it must be delivered to the Secretary of State as required by this section.

(d) If a biennial report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within thirty days after the effective date of notice, it is deemed to be timely filed.

(e) Upon the delivery of the biennial report as provided in this section, the Secretary of State shall charge and collect a fee as prescribed in section 21-1905. For purposes of the Nebraska Nonprofit Corporation Act, the fee is due on April 1 of the odd-numbered year in which the biennial report must be delivered to the Secretary of State as required by this section.

(f) Biennial reports shall be filed in 1997 pursuant to sections 21-1981 and 21-1982 (Reissue 1991) as if such sections had not been repealed by Laws 1996, LB 681. Fees, including penalties, due or delinquent prior to 1999 shall be paid pursuant to section 21-1982 (Reissue 1991) as if such section had not been repealed by Laws 1996, LB 681.

(g) A correction or an amendment to the biennial report may be delivered to the Secretary of State for filing at any time.



21-19,173 Notice of incorporation, amendment, merger, or dissolution; publication.

(a) Notice of incorporation, amendment, or merger of a domestic corporation subject to the Nebraska Nonprofit Corporation Act shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office or, if none in this state, its registered office is located.

A notice of incorporation shall show (1) the corporate name of the corporation, (2) whether the corporation is a public benefit, mutual benefit, or religious corporation, (3) the street address of the corporation's initial registered office and the name of its initial registered agent at that office, (4) the name and street address of each incorporator, and (5) whether or not the corporation will have members.

A brief resume of any amendment or merger of the corporation shall be published in the same manner for the same period of time as a notice of incorporation is required to be published.

(b) Notice of dissolution of a domestic corporation shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office or, if none in this state, its registered office is located. A notice of dissolution shall show (1) the terms and conditions of such dissolution, (2) the names of the persons who are to wind up and liquidate its affairs and their official titles, and (3) a statement of assets and liabilities of the corporation.

(c) Proof of publication of any of the notices required to be published under this section shall be filed in the office of the Secretary of State. In the event any notice required to be given pursuant to this section is not given, but is subsequently published for the required time, and proof of the subsequent publication thereof is filed in the office of the Secretary of State, the acts of such corporation prior to, as well as after, such publication shall be valid.



21-19,174 Applicability of act.

The Nebraska Nonprofit Corporation Act applies to all domestic corporations in existence on January 1, 1997, that were incorporated under Chapter 21, article 19 and to any not-for-profit corporations in existence on January 1, 1997, that were heretofore organized under any laws repealed by Laws 1959, LB 349.



21-19,175 Foreign corporation; subject to act; effect.

A foreign corporation authorized to transact business in this state on January 1, 1997, is subject to the Nebraska Nonprofit Corporation Act, but is not required to obtain a new certificate of authority to transact business under the act.



21-19,176 Repeal of former law; effect.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by Laws 1996, LB 681, shall not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(5) Any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b) If a penalty or punishment imposed for violation of a statute repealed by Laws 1996, LB 681, is reduced by the Nebraska Nonprofit Corporation Act, the penalty or punishment, if not already imposed, shall be imposed in accordance with the act.



21-19,177 Public benefit, mutual benefit, and religious corporation; designation.

Each domestic corporation existing on January 1, 1997, that is or becomes subject to the Nebraska Nonprofit Corporation Act shall be designated as a public benefit, mutual benefit, or religious corporation as follows:

(1) Any corporation designated by statute as a public benefit corporation, a mutual benefit corporation, or a religious corporation is the type of corporation designated by statute;

(2) Any corporation that does not come within subdivision (1) of this section, but is organized primarily or exclusively for religious purposes, is a religious corporation;

(3) Any corporation that does not come within subdivision (1) or (2) of this section, but is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation;

(4) Any corporation that does not come within subdivision (1), (2), or (3) of this section, but is organized for a public or charitable purpose, and upon dissolution must distribute its assets to a public benefit corporation, the United States, a state, or a person recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation; and

(5) Any corporation that does not come within subdivision (1), (2), (3), or (4) of this section is a mutual benefit corporation.



21-2001 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2002 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2003 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2004 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2005 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10; Laws 2015, LB279, § 19.



21-2006 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2007 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2008 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2009 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2010 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2011 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2012 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2013 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2014 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2015 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2016 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2017 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2018 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2019 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2020 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2021 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2022 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2023 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2024 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2025 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2026 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2027 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2028 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2029 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2030 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2031 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2032 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2033 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2034 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2035 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2036 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2037 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2038 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2039 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2040 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2041 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2042 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2043 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2044 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2045 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2046 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2047 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2048 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2049 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2050 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2051 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2052 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2053 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2054 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2055 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2056 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2057 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2058 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2059 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2060 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2061 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2062 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2063 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2064 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2065 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2066 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2067 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2068 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2069 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2070 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2071 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2072 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2073 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2074 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2075 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2076 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2077 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2078 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2079 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2080 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2081 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2082 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2083 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2084 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2085 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2086 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2087 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2088 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2089 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2090 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2091 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2092 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2093 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2094 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2095 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2096 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2097 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2098 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2099 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,100 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,101 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,102 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,103 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,104 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,105 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,106 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,107 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,108 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,109 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,110 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,111 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,112 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,113 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,114 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,115 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,116 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,117 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,118 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,119 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,120 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,121 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,122 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,123 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,124 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,125 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,126 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,127 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,128 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,129 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,130 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,131 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,132 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,133 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,134 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,135 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,135.01 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,136 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,137 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,138 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,139 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,140 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,141 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,142 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,143 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,144 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,145 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,146 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,147 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,148 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,149 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,150 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,151 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,152 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,153 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,154 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,155 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,156 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,157 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,158 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,159 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,160 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10; Laws 2015, LB279, § 19.



21-20,161 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,162 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,163 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,164 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,165 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,166 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,167 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,168 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,169 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,170 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,171 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,172 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,173 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,174 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,175 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,176 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,177 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10; Laws 2015, LB294, § 25.



21-20,178 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,179 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,180 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,180.01 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10; Laws 2015, LB279, § 19.



21-20,181 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,181.01 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,181.02 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,181.03 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,182 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,183 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,184 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,185 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,186 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,187 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,188 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,189 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,190 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,191 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,192 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,193 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,194 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,195 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,196 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-20,197 Repealed. Laws 2014, LB749, § 298; Laws 2015, LB157, § 10.



21-2101 Act, how cited.

Sections 21-2101 to 21-2117 shall be known and may be cited as the Nebraska Business Development Corporation Act.



21-2102 Terms, defined.

For purposes of the Nebraska Business Development Corporation Act, unless the context otherwise requires:

(1) Development corporation or corporation shall mean any corporation organized pursuant to the act for the purpose of developing business, industry, and enterprise in the State of Nebraska by the lending of money thereto and otherwise organizing for the purposes set forth in section 21-2104;

(2) Financial institution shall mean any banking institution, insurance company or related corporation, savings and loan association, partnership, limited liability company, credit union, foundation, trust, licensee under the Small Business Investment Act of 1958, 15 U.S.C. 661 et seq., as the act existed on September 1, 2001, or other entity engaged in lending or investing funds and authorized to do business in the State of Nebraska, including the United States Small Business Administration;

(3) Member shall mean any financial institution which undertakes to lend money to a development corporation upon its call and in accordance with section 21-2109;

(4) Board of directors shall mean members of the board of directors of a development corporation in office from time to time; and

(5) Loan limit shall mean, for any member, the maximum account permitted to be outstanding at any one time on loans made by any such member to a development corporation, as determined under the Nebraska Business Development Corporation Act.



21-2103 Business development corporations; incorporation.

One or more business development corporations may be incorporated in this state pursuant to the Nebraska Model Business Corporation Act not in conflict with or inconsistent with the provisions of the Nebraska Business Development Corporation Act.



21-2104 Business development corporation; purposes.

The purposes of a business development corporation shall be only: (1) To promote, stimulate, develop, and advance the business prosperity and economic welfare of the State of Nebraska and its citizens; (2) to encourage and assist through loans, investments, or other business transactions the location of new business and industry in the state; (3) to rehabilitate and assist existing business and industry in this state; (4) to stimulate and assist in the expansion of any kind of business activity which would tend to promote business development and maintain the economic stability in this state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state; (5) to cooperate and act in conjunction with other organizations, public or private, including the United States Small Business Administration, in the promotion and advancement of industrial, commercial, agricultural, and recreational development in this state; and (6) to provide financing for the promotion, development, and conduct of all kinds of business activity in this state.



21-2105 Powers.

(1) A development corporation shall have all the powers granted to corporations organized under the Nebraska Model Business Corporation Act, except that it shall not give security for any loan made to it by members unless all loans to it by members are secured ratably in proportion to unpaid balances due.

(2) The restriction in subsection (1) of this section shall in no manner be construed so as to prohibit a development corporation from making unsecured borrowings from the federal Small Business Administration.



21-2106 Name.

Every corporation created under the provisions of sections 21-2101 to 21-2117 shall have as a part of its corporate name or title the words business development.



21-2107 Offices; location.

A development corporation may maintain an office or offices in such place or places within the State of Nebraska as may be fixed by the board of directors.



21-2108 Shares; acquire, sell, assign, or mortgage.

Notwithstanding any other provisions of law, any person, partnership, limited liability company, or corporation may acquire, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the shares of capital stock of a development corporation created under the Nebraska Business Development Corporation Act, except that insurance companies, reciprocal exchanges, and fraternal benefit societies shall not invest therein other than as provided in the Insurers Investment Act.



21-2109 Membership; investment.

(1) Notwithstanding any other provision of law, any financial institution is authorized to become a member of and to invest in a development corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and membership shall become effective upon acceptance of such application by such board. Membership shall be for the duration of the corporation, except that upon written notice given to the corporation two years in advance, a member may withdraw from membership at the expiration date of such notice and shall not, after the expiration date of such notice, be obligated to make any loans to the corporation. No financial institution shall become a member of more than one development corporation.

(2) Each such member shall make loans to the corporation as and when called upon to do so, upon such terms and conditions as approved from time to time by the board of directors, subject to the following conditions:

(a) All loans shall be evidenced by negotiable instruments of the corporation and shall bear interest at the rate determined by the board of directors to be the prime rate on unsecured commercial loans as of the date of the loan;

(b) All loan limits shall be established at the thousand dollar amount nearest the amount computed in accordance with this section;

(c) The total amount outstanding at any one time on loans to a development corporation made by any member, other than an insurance company, reciprocal exchange, or fraternal benefit society, shall not exceed the following limit, to be determined as of the time such member becomes a member, on the basis of figures contained in the most recent year-end statement prior to its application for membership:

(i) Banking associations, three percent of the paid-in capital and surplus;

(ii) Savings and loan associations, three percent of the general reserve account and surplus; and

(iii) Other financial institutions, such limits as may be approved from time to time by the board of directors of the development corporation;

(d) In the case of an insurance company, reciprocal exchange, and fraternal benefit society, the total amount outstanding at any time on loans to a development corporation shall be limited as follows: (i) For stock life insurance companies, one percent of capital and unassigned surplus, which amount loaned shall be included in and be a part of those investments authorized for stock life insurance companies under section 44-5153; (ii) for mutual life insurance companies or fraternal benefit societies, one percent of unassigned surplus, which amount loaned shall be included in and be a part of those investments authorized under such section; and (iii) for other insurance companies or reciprocal exchanges, one-tenth of one percent of admitted assets, which amount loaned shall be included in and be a part of those investments authorized under such section; and

(e) Each call for loans made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the loan limit of each member bears to the aggregate loan limits of all members.



21-2110 Shares; par value; authorized capital.

(1) Each share of stock of the corporation shall have a par value of not less than ten dollars per share, as fixed by its articles of incorporation, and shall be issued only for lawful money of the United States. At least two hundred thousand dollars shall be paid into the treasury for capital stock before a corporation shall be authorized to transact any business other than such business as relates to its organization.

(2) Each shareholder shall be entitled to one vote, in person or by proxy, for each share of capital stock held, and each member shall be entitled to one vote, in person or by proxy, as such member.

(3) The rights given by the Nebraska Model Business Corporation Act to shareholders to attend meetings and to receive notice thereof and to exercise voting rights shall apply to members as well as to shareholders of a corporation created under the Nebraska Business Development Corporation Act. The voting rights of the members shall be the same as if they were a separate class of shareholders, and shareholders and members shall in all cases vote separately by classes. A quorum at a shareholders' meeting shall require the presence in person or by proxy of a majority of the holders of the voting rights of each class.



21-2111 Board of directors; election; vacancy.

The business and affairs of the corporation shall be conducted by a board of directors. The number of directors shall at all times be a multiple of three. Two-thirds of the directors shall be elected by the members and one-third shall be elected by the shareholders. Any vacancy in the office of a director elected by members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders.



21-2112 Articles of incorporation; amendment.

No amendment to the articles of incorporation shall be made which increases the obligation of a member to make loans to the corporation or which makes any change in a principal amount, interest rate, maturity date, or in the security or credit position of any outstanding loan made by a member to the corporation or which affects the right of a member to withdraw from membership or the voting rights of such member without the consent of eighty percent of the members who would be affected by such amendment; Provided, that this section shall not be construed to authorize amendments of the articles of incorporation so as to give greater rights or powers to the corporation or lesser rights or powers to the members than are set forth in sections 21-2101 to 21-2117.



21-2113 Reserves; amount.

Each year the corporation shall set apart, as a reserve against losses and contingencies, not less than ten percent of its net earnings for the preceding fiscal year until such reserve shall be equal in value to one-half of the amount paid in on the capital stock then outstanding. Whenever the amount of such reserve so evidenced shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.



21-2114 Funds; deposit.

No corporation organized under the provisions of sections 21-2101 to 21-2117 shall at any time be authorized to receive money on deposit. The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.



21-2115 Books and records.

A corporation shall keep, in addition to the books and records required by the Nebraska Model Business Corporation Act, a record showing the names and addresses of all members of the corporation and the current status of loans made by each to the corporation. Members shall have the same rights with respect to all books and records as are given to shareholders in the Nebraska Model Business Corporation Act.



21-2116 Shares; exempt from registration.

The shares of capital stock of the corporation and the documents representing the indebtedness of the corporation to its members, and any offering of the above, shall be exempt from registration under the Securities Act of Nebraska. A corporation making any such offering, and the officers and employees thereof, shall also be exempt from registration and qualification as dealers and salesmen under the Securities Act of Nebraska.



21-2117 Credit of state not pledged.

Under no circumstances is the credit of the State of Nebraska, or any political subdivision thereof, pledged by the provisions of sections 21-2101 to 21-2117.



21-2201 Act, how cited.

Sections 21-2201 to 21-2223 shall be known and may be cited as the Nebraska Professional Corporation Act.



21-2202 Terms, defined.

For purposes of the Nebraska Professional Corporation Act, unless the context otherwise requires:

(1) Certificate of registration or registration certificate from or by the regulating board means either a document prepared and issued by the regulating board or the electronic accessing of the regulating board's licensing records by the Secretary of State;

(2) Professional corporation means a corporation which is organized under the act for the specific purpose of rendering professional service and which has as its shareholders only individuals who themselves are duly licensed or otherwise legally authorized within this state to render the same professional service as the corporation;

(3) Professional service means any personal services rendered by an attorney at law, a certified public accountant, a public accountant, a dentist, an osteopathic physician, a physician and surgeon, a real estate broker, an associate real estate broker, a real estate salesperson, or a veterinarian. For purposes of the act, those professions pertaining to the diagnosis, care, and treatment of humans shall be considered to be of the same profession; and

(4) Regulating board means a board which is charged with the licensing and regulating of the practice or profession which the professional corporation is organized to render.



21-2203 Powers, benefits, and privileges.

Except as the Nebraska Professional Corporation Act shall otherwise require, professional corporations shall enjoy all the powers, benefits, and privileges and be subject to all the duties, restrictions, and liabilities of a business corporation under the Nebraska Model Business Corporation Act and sections 21-301 to 21-325.02.



21-2204 Articles of incorporation; certificate of registration; filing.

(1) One or more individuals residing within the State of Nebraska, each of whom is licensed or otherwise legally authorized to render the same professional service, may, by filing articles of incorporation and a certificate of registration with the Secretary of State, organize and become a shareholder in a professional corporation. The articles of incorporation shall conform to the requirements of section 21-220 and the certificate of registration shall conform to the requirements of sections 21-2216 to 21-2218.

(2) In addition to the requirements of subsection (1) of this section, the articles of incorporation shall contain a statement of the profession to be practiced by the corporation.



21-2205 Professional services that may be rendered.

A professional corporation shall render only one type of professional service and such services as may be ancillary thereto and shall not engage in any other profession. No corporation organized and incorporated under the Nebraska Professional Corporation Act may render professional services except through its officers, employees, and agents who are duly licensed or otherwise legally authorized to render such professional services within this state. This section shall not be interpreted to include in the term employee, as used in the act, clerks, secretaries, bookkeepers, technicians, and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional services to the public for which a license or other legal authorization is required.

A professional corporation may own real and personal property necessary or appropriate for rendering the type of professional services it was organized to render and may invest its funds in real estate, mortgages, stocks, bonds, and any other type of investments.



21-2206 Corporate name.

The corporate name of a corporation organized under sections 21-2201 to 21-2222 shall contain the word professional corporation, or P.C. The use of the word company, corporation, incorporated, or any other word, abbreviation, affix or prefix indicating that it is a corporation in the corporate name of a corporation organized under sections 21-2201 to 21-2222, other than the words professional corporation, or the abbreviation P.C. is specifically prohibited.



21-2207 Offices; designate in articles of incorporation; change; duties.

A professional corporation shall have only those offices which are designated by street address in the articles of incorporation, and shall not change any such office or offices without amendment of the articles of incorporation.



21-2208 Shares of capital stock; issuance; transfer; conditions; violation; effect.

A professional corporation may issue shares of its capital stock only to persons who are duly registered in Nebraska to render the same professional service as that provided in its articles of incorporation. A shareholder in a professional corporation may voluntarily transfer his shares only to a person who is duly licensed to render the same professional service as that for which the corporation was organized. No shares shall be issued by or transferred upon the books of the professional corporation unless there has been filed with the Secretary of State a certificate by the regulating board stating that the person to whom the shares are to be issued or transferred is duly licensed to render the same professional service as that for which the corporation was organized. Any share transferred or issued in violation of this section shall be null and void.



21-2209 Provision of services in another jurisdiction; license required, when; foreign corporation; requirements.

(1) A professional corporation may provide professional services in another jurisdiction if such corporation complies with all applicable laws of such jurisdiction regulating the rendering of professional services. Notwithstanding any other provision of the Nebraska Professional Corporation Act, no shareholder, director, officer, employee, or agent of a professional corporation shall be required to be licensed to render professional services in this state or to reside in this state if such shareholder, director, officer, employee, or agent does not render professional services in this state and is licensed in one or more states, territories of the United States, or the District of Columbia to render a professional service described in the professional corporation's articles of incorporation.

(2) A foreign professional corporation shall not transact business in this state unless it renders one of the professional services specified in subdivision (3) of section 21-2202 and complies with the provisions of the act, including, without limitation, registration with the appropriate regulating board in this state as provided in sections 21-2216 to 21-2218. A foreign professional corporation shall not transact business in this state if the laws of the jurisdiction under which such foreign professional corporation is incorporated do not allow for a professional corporation incorporated under the laws of this state to transact business in such jurisdiction.

(3)(a) A foreign professional corporation shall (i) apply for a certificate of authority in the same manner as a foreign business corporation pursuant to sections 21-2,203 to 21-2,220 and (ii) file with the Secretary of State a current certificate of registration as provided in sections 21-2216 to 21-2218.

(b) Except as otherwise provided in the Nebraska Professional Corporation Act, foreign professional corporations shall enjoy all the powers, benefits, and privileges and shall be subject to all the duties, restrictions, and liabilities of a foreign business corporation under sections 21-301 to 21-325.02 and the Nebraska Model Business Corporation Act.

(c) A foreign professional corporation shall not be required as a condition to obtaining a certificate of authority to have all of its shareholders, directors, and officers licensed to render professional services in this state if all of its shareholders, directors, and officers, except the secretary and assistant secretary, are licensed in one or more states or territories of the United States or the District of Columbia to render a professional service described in its articles of incorporation and any shareholder, director, officer, employee, or agent who renders professional services within this state on behalf of the foreign professional corporation is licensed to render professional services in this state.

(d) A foreign professional corporation is not required to obtain a certificate of authority to transact business in this state unless it maintains or intends to maintain an office in this state for the conduct of business or professional practice.

(4) For purposes of this section, foreign professional corporation means a corporation which is organized under the law of any other state or territory of the United States or the District of Columbia for the specific purpose of rendering professional services and which has as its shareholders only individuals who are duly licensed or otherwise legally authorized to render the same professional services as the corporation.



21-2210 Professional relationship and liabilities.

Nothing contained in sections 21-2201 to 21-2222 shall be interpreted to abolish, repeal, modify, restrict or limit the law now in effect in this state applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional services or to the standards of professional conduct. Any officer, shareholder, agent or employee of a corporation organized under sections 21-2201 to 21-2222 shall remain personally and fully liable and accountable for any negligent or wrongful act or misconduct committed by him, or by any person under his direct supervision and control, while rendering professional service on behalf of the corporation to the person for whom such professional services were being rendered. The corporation shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, agents or employees while they are engaged on behalf of the corporation.



21-2211 Regulating board; powers.

Nothing in sections 21-2201 to 21-2222 shall restrict or limit in any manner the authority and duty of a regulating board in registering individuals licensed to perform professional services or the practice of the profession which is within the jurisdiction of such board, notwithstanding the fact that such individual is an officer, director, shareholder or employee of a professional corporation and renders such professional service or engages in the practice of such profession through the professional corporation.



21-2212 Death or disqualification of shareholder; purchase or redemption of shares; death or disqualification of last remaining shareholder; powers of successor in interest.

(1) The articles of incorporation or the bylaws of the professional corporation shall provide for the purchase or redemption of the shares of any shareholder upon his or her death or disqualification to render the professional services of the professional corporation within this state.

(2) Unless otherwise provided in the articles of incorporation or the bylaws of the professional corporation, upon the death or disqualification of the last remaining shareholder of a professional corporation, a successor in interest to such deceased or disqualified shareholder may dissolve the corporation and wind up and liquidate its business and affairs, notwithstanding the fact that such successor in interest could not have become a shareholder of the professional corporation. The successor in interest may file articles of dissolution with the Secretary of State in accordance with section 21-2,186. Thereafter, the successor in interest may wind up and liquidate the corporation's business and affairs in accordance with section 21-2,188 and notify claimants in accordance with sections 21-2,189 and 21-2,190.



21-2213 Officer, shareholder, agent, or employee; legally disqualified; effect.

If any officer, shareholder, agent, or employee of a corporation organized under sections 21-2201 to 21-2222 who has been rendering professional service to the public becomes legally disqualified to render such professional service within this state, or accepts employment that, pursuant to existing law, places restrictions or limitations upon his continued rendering of such professional services, he shall sever all employment with, and financial interests in, such corporation forthwith. A corporation's failure to require compliance with this provision shall constitute a ground for the forfeiture of its articles of incorporation and its dissolution.



21-2214 Secretary of State; names of corporations; certify to Attorney General; legally disqualified officer, shareholder, agent, or employee; action for dissolution.

The Secretary of State shall certify to the Attorney General, from time to time, the names of all corporations organized pursuant to the provisions of sections 21-2201 to 21-2222 which have failed to comply with the provisions of section 21-2213. Whenever the Secretary of State shall certify the name of the corporation to the Attorney General as having given cause for dissolution, the Secretary of State shall concurrently mail to the corporation at its registered office a notice that such certification has been made. Upon the receipt of such certification, the Attorney General shall file an action in the name of the state against such corporation for its dissolution.



21-2215 Involuntary dissolution; procedure.

Every action for the involuntary dissolution of a corporation failing to comply with the provisions of section 21-2213 shall be commenced by the Attorney General either in the district court of the county in which the registered office of the corporation is situated or in the district court of Lancaster County. Summons shall issue and be served as in other civil actions. If process is returned not found, the Attorney General shall cause publication to be made as in other civil cases in some newspaper published in the county where the last-known registered office of the corporation is situated, containing a notice of pendency of such action, the title of the court, the title of the action, and the date on and after which default may be entered. The Attorney General shall cause a copy of such notice to be mailed to the corporation at its last-known registered office or mailing address within ten days after the first publication thereof. The certificate of the Attorney General of the mailing of such notice shall be prima facie evidence thereof. Such notice shall be published at least once each week for two successive weeks, and the first publication thereof may begin at any time after the summons has been returned. Unless a corporation shall have been served with summons, no default shall be taken against it earlier than thirty days after the first publication of such notice.



21-2216 Regulating board; certificate of registration; contents; filing; fee; display; electronic access; Secretary of State; duty; corporate suspension or dissolution; when.

(1) No corporation shall open, operate, or maintain an establishment or do business for any purposes set forth in the Nebraska Professional Corporation Act without (a) filing with the Secretary of State a certificate of registration from the regulating board of the particular profession for which the professional corporation is organized to do business, which certificate shall set forth the name and residence addresses of all shareholders as of the last day of the month preceding such filing, and (b) certifying that all shareholders, directors, and officers, except the secretary and the assistant secretary, are duly licensed to render the same professional services as those for which the corporation was organized. Application for a certificate of registration shall be made by the professional corporation to the regulating board in writing and shall contain the names of all officers, directors, shareholders, and professional employees of the professional corporation, the street address at which the applicant proposes to perform professional services, and such other information as may be required by the regulating board.

(2) If it appears to the regulating board that each shareholder, officer, director, and professional employee of the applicant, except the secretary and the assistant secretary, is licensed to practice the profession of the applicant and that each shareholder, officer, director, or professional employee is not otherwise disqualified from performing the professional services of the applicant, such regulating board shall certify, in duplicate upon a form bearing its date of issuance and prescribed by such regulating board, that such proposed or existing professional corporation complies with the provisions of the act and of the applicable rules and regulations of such regulating board. Each applicant for such registration certificate shall pay such regulating board a fee of twenty-five dollars for the issuance of such duplicate certificate.

(3) One copy of such certificate shall be prominently exposed to public view upon the premises of the principal place of business of each professional corporation organized under the act, and one copy shall be filed by the professional corporation with the Secretary of State who shall charge a fee of twenty-five dollars for filing the same. The certificate from the regulating board shall be filed in the office of the Secretary of State together with the articles of incorporation. A registration certificate bearing an issuance date more than twelve months old shall not be eligible for filing with the Secretary of State.

(4) When licensing records of regulating boards are electronically accessible, the Secretary of State shall access the records. The access shall be made in lieu of the certificate of registration or registration certificate being prepared and issued by the regulating board. The professional corporation shall file with the Secretary of State an application setting forth the name and residence addresses of all officers, directors, shareholders, and professional employees as of the last day of the month preceding the date of the application and shall file with the Secretary of State an annual update thereafter. Each application shall be accompanied by a licensure verification fee of fifty dollars. The Secretary of State shall verify that all of the directors, officers, shareholders, and professional employees listed on the application, except for the secretary and assistant secretary, are duly licensed or otherwise legally authorized to render the same professional service or an ancillary service as those for which the professional corporation was organized. Verification shall be done by electronically accessing the regulating board's licensing records. If any director, officer, shareholder, or professional employee is not licensed or otherwise legally authorized to perform the professional service that the professional corporation was organized to render, the corporation will be suspended. The biennial report and tax cannot be filed and paid in the office of the Secretary of State until the corporation attests in writing that the director, officer, shareholder, or professional employee is licensed or otherwise legally authorized to practice, which shall be verified by the Secretary of State, or is no longer a director, officer, shareholder, or professional employee of the corporation. When the biennial report and the tax become delinquent, the corporation shall be dissolved for nonpayment of taxes in compliance with section 21-323.



21-2217 Registration certificate; term; filing; failure to file; effect; not transferable.

Each registration certificate issued to each applicant shall expire by its own terms one year from the date of issuance and may not be renewed. Each professional corporation must annually apply to its regulating board for a registration certificate in the manner provided in section 21-2216. A certificate from the regulating board as provided in section 21-2216 must annually be filed with the Secretary of State within thirty days of the expiration date of the last certificate on file in the office of the Secretary of State or such corporation shall be suspended. If the corporation is suspended, the biennial report and tax cannot be filed and paid in the office of the Secretary of State until the certificate from the regulating board is filed in the office of the Secretary of State. If the report is not filed, the tax paid, and the certificate filed by April 16 of the current year, when the report and tax become delinquent, the corporation shall be dissolved for nonpayment of taxes in compliance with section 21-323. Registration certificates shall not be transferable or assignable.



21-2218 Regulating board; certificate of registration; revoke or suspend; procedure.

The regulating board may, upon a form prescribed by it, suspend or revoke any certificate of registration of any professional corporation, upon the revocation or suspension of the license to render professional service of any officer, director, shareholder, or professional employee of a holder of a certificate of registration. Notice of such revocation shall be provided the professional corporation affected by sending by certified or registered United States mail a certified copy of such revocation to the professional corporation at its principal place of business set forth in the registration certificate so revoked. At the same time, the regulating board shall forward by regular United States mail a certified copy of such revocation to the Secretary of State who shall thereupon remove the revoked registration certificate from his file and deliver the same to such regulating board.



21-2219 Merger or consolidation.

A professional corporation organized under the provisions of the Nebraska Professional Corporation Act may consolidate or merge with another domestic professional corporation organized under the act to render the same professional service or a foreign professional corporation admitted or which would qualify to be admitted under the act to render the same professional service in this state.



21-2220 Sections; attorneys at law; applicability.

The provisions of sections 21-2201 to 21-2222 shall be applicable to attorneys at law only to the extent and under such terms and conditions as the Supreme Court of the State of Nebraska shall determine to be necessary and appropriate. Articles of incorporation of professional corporations organized to practice law shall contain such provisions as may be appropriate to comply with applicable rules of the court.



21-2221 Sections; when not applicable.

Sections 21-2201 to 21-2222 shall not apply to any individual or group of individuals within this state who prior to December 25, 1969, were permitted to organize a corporation and perform personal services to the public by the means of a corporation, and sections 21-2201 to 21-2222 shall not apply to any corporations organized by such individual or group of individuals prior to December 25, 1969; Provided, any such individual or group of individuals or any such corporation may bring themselves and such corporation within the provisions of sections 21-2201 to 21-2222 by amending the articles of incorporation in such a manner as to be consistent with all the provisions of sections 21-2201 to 21-2222 and by affirmatively stating in the amended articles of incorporation that the shareholders have elected to bring the corporation within the provisions of sections 21-2201 to 21-2222.



21-2222 Rights of natural persons.

Nothing contained in the Nebraska Professional Corporation Act is intended to alter the right of natural persons licensed to provide professional service to organize as a partnership, a limited liability company, an unincorporated association, a business trust, or any other lawful form of business organization.



21-2223 Designated broker; professional corporation.

A designated broker as defined in section 81-885.01 may be organized as a professional corporation under the Nebraska Professional Corporation Act.



21-2301 Terms, defined.

For purposes of the Nebraska Industrial Development Corporation Act, unless the context otherwise requires:

(1) Corporation means any corporation organized pursuant to the act;

(2) Local political subdivision means any county or any city of the metropolitan class; and

(3) Project means any land and any building or other improvement on the land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more of the following: (a) Any industry for the manufacturing, processing, or assembling of any agricultural, manufactured, or mineral products, (b) any commercial enterprise in storing, warehousing, distributing, or selling any products of agriculture, mining, or industry, or (c) any enterprise for research in connection with any of the foregoing or for the purpose of developing new products or new processes or improving existing products or known processes, or for the purpose of aiding in the development of facilities for the exploration of outer space or promoting the national defense, but shall not include facilities designed for the sale or distribution to the public of electricity, gas, water, telephone, or other services commonly classified as public utilities.



21-2302 Legislative intent.

It is the intent of the Legislature to authorize the incorporation in any local political subdivision in this state of public corporations to acquire, enlarge, improve, expand, own, lease, and dispose of properties to the end that such corporations may be able to promote industry, develop trade, and further the use of the agricultural products and natural resources of this state by inducing manufacturing, industrial, commercial, and research enterprises (1) to establish new projects in this state, (2) to enlarge and expand existing projects located in this state, or (3) to relocate, in or around the same local political subdivision in this state, projects to replace projects all or a major portion of which have been acquired for one or more public purposes by the United States of America, the State of Nebraska, or any branch, arm, agency, instrumentality, or political subdivision of either, whether by purchase, through the exercise of the power of eminent domain, or by other means.

It is the further intent of the Legislature to vest the corporations with all the powers that may be necessary to enable them to accomplish their purposes, except that the corporations shall not have the power of eminent domain. It is not intended that the corporations themselves be authorized to operate any such manufacturing, industrial, commercial, or research enterprise. The Nebraska Industrial Development Corporation Act shall be liberally construed in conformity with such intention.



21-2303 Incorporation; procedure; application; approval.

Whenever any number of natural persons, not less than three, each of whom shall be a duly qualified elector of and taxpayer in the local political subdivision, file with the governing body of any local political subdivision an application in writing seeking permission to apply for the incorporation of an industrial development board of the local political subdivision, the governing body shall proceed to consider the application. If the governing body, by appropriate resolution duly adopted, (1) finds and determines that it is wise, expedient, necessary, or advisable that the corporation be formed, (2) authorizes the persons making the application to proceed to form the corporation, and (3) approves the form of the articles of incorporation proposed to be used in organizing the corporation, then the persons making the application shall execute, acknowledge, and file articles of incorporation for the corporation under the Nebraska Industrial Development Corporation Act. No corporation may be formed unless the application has first been filed with the governing body of the local political subdivision and the governing body has adopted a resolution pursuant to this section.



21-2304 Articles of incorporation; contents.

The articles of incorporation shall set forth: (1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the local political subdivision, (2) the name of the corporation, (3) a recital that permission to organize the corporation has been granted by resolution duly adopted by the governing body of the local political subdivision and the date of the adoption of the resolution, (4) the location of the registered office of the corporation, which shall be in the local political subdivision, and the name of its current registered agent at such office, (5) the purposes for which the corporation is organized, (6) the number of directors of the corporation, (7) the period, if any, of duration of the corporation, and (8) any other matter which the applicants choose to insert in the articles of incorporation which is not inconsistent with the Nebraska Industrial Development Corporation Act or with the laws of this state. The articles of incorporation shall be subscribed and acknowledged before a notary public by each of the applicants.



21-2305 Articles of incorporation; filing.

When executed and notarized under section 21-2304, the articles of incorporation shall be filed with the Secretary of State. The Secretary of State shall examine the articles of incorporation and, if he or she finds (1) that the recitals contained in the articles of incorporation are correct, (2) that the requirements of section 21-2304 have been complied with, and (3) that the name of the corporation is not identical with or similar enough to the name of another corporation already in existence in this state as to lead to confusion and uncertainty, the Secretary of State shall approve the articles of incorporation and record them in his or her office. When the articles of incorporation have been made, filed, and approved the applicants shall constitute a corporation under the name set out in the articles of incorporation pursuant to the Nebraska Industrial Development Corporation Act.



21-2306 Articles of incorporation; amendment; procedure.

The articles of incorporation may at any time be amended to make any changes or add any provisions which might have been included in the first instance. To amend the articles of incorporation, the members of the board of directors of the corporation shall file with the governing body of the local political subdivision an application in writing seeking permission to amend the articles of incorporation and specifying in the application the amendment proposed to be made. The governing body shall consider the application and if by appropriate resolution it (1) duly finds and determines that it is wise, expedient, necessary, or advisable that the proposed amendment be made, (2) authorizes the same to be made, and (3) approves the form of the proposed amendment, then the persons making the application shall execute an instrument embodying the amendment specified in the application. The instrument shall be subscribed and acknowledged before a notary public by each member of the board of directors and shall be filed with the Secretary of State. The Secretary of State shall examine the proposed amendment and, if he or she finds that the requirements of this section have been complied with and that the proposed amendment is within the scope of what might be included in the original articles of incorporation, the Secretary of State shall approve the amendment and record it in his or her office. When the amendment has been made, filed, and approved it shall become effective and the articles of incorporation shall be amended pursuant to the amendment. The articles of incorporation under the Nebraska Industrial Development Corporation Act shall be amended only as provided in this section.



21-2307 Board of directors; qualifications; expenses; public meetings.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the local political subdivision. The directors shall serve without compensation except that they shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties under the Nebraska Industrial Development Corporation Act pursuant to sections 81-1174 to 81-1177. The directors shall be elected by the governing body of the local political subdivision. Any meeting held by the board of directors for any purpose shall be open to the public.



21-2308 Corporate powers.

(1) The corporation shall have the following powers together with all powers incidental or necessary for the performance of its duties under the Nebraska Industrial Development Corporation Act: (a) To have succession by its corporate name for the period specified in the articles of incorporation unless sooner dissolved as provided in section 21-2314, (b) to sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties, (c) to have and to use a corporate seal and to alter the corporate seal at pleasure, (d) to acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and to improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of directors may deem necessary in connection with the projects and regardless of whether or not any of the projects shall be in existence, (e) to lease to others any or all of its projects and to charge and collect rent for the projects and to terminate any lease upon the failure of the lessee to comply with any of the obligations of the lease, (f) to sell, exchange, donate, and convey any or all of its properties whenever its board of directors find the action to be in furtherance of the purposes for which the corporation was organized, (g) to issue its bonds for the purpose of carrying out its powers, (h) to mortgage and pledge any or all of its projects or any part or parts of its projects, whether then owned or thereafter acquired, and to pledge the revenue and receipts from the mortgage or pledge as security for the payment of the principal and interest on any bonds issued and any agreements made in connection with the bonds issued, and (i) to employ and pay compensation to the employees and agents, including attorneys, as the board of directors deem necessary for the business of the corporation.

(2)(a) If the local political subdivision is a county, any project or projects of the corporation shall be located within the county, except that in no event shall any project or part of a project be located within the corporate limits of a city or village.

(b) If the local political subdivision is a city of the metropolitan class, any project or projects of the corporation may be located within or without or partially within and partially without the city of the metropolitan class, subject to the following conditions: (i) No project or part of a project shall be located more than twenty-five miles from the corporate limits of the city of the metropolitan class, (ii) in no event shall any project or part of a project be located within the corporate limits of another city or of any village in this state, (iii) no project or part of a project shall be located within the police jurisdiction of another city or of any village in this state unless the governing body of the city or village has adopted a resolution consenting to the location of the project or part of the project in the police jurisdiction of the city or village, and (iv) no project or part of a project shall be located in a county other than that in which the city of the metropolitan class is situated unless the board of county commissioners of the other county has adopted a resolution consenting to the location of the project or part of the project in the county.

(c) The corporation shall not operate any project as a business other than as a lessor.



21-2309 Corporate bonds; payment.

All bonds issued by the corporation shall be payable solely out of the revenue and receipts derived from the leasing or sale by the corporation of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued. The bonds may be executed and delivered by the corporation at any time, may be in a form and in denominations and of a tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in installments and at a time or times not exceeding forty years from the date of issuance, may be payable at a place or places whether within or without the State of Nebraska, may bear interest at a rate or rates payable at a time or times and at a place or places and evidenced in a manner, may be executed by officers of the corporation and in a manner, and may contain provisions not inconsistent with this section, as provided in the proceedings of the board of directors authorizing the bonds to be issued. If deemed advisable by the board of directors, there may be included in the proceedings under which bonds of the corporation are authorized to be issued, an option to redeem all or any part of the bonds as specified in the proceedings at a price or prices and after notice or notices and on terms and conditions as set forth in the proceedings and as summarized on the face of the bonds. This section shall not be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which the bonds are issued. Any bonds of the corporation may be sold at public or private sale in a manner and from time to time as determined by the board of directors to be most advantageous. The corporation may pay all expenses, premiums, and commissions which its board of directors deems necessary or advantageous in connection with the issuance of the bonds. Issuance by the corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings under which any subsequent bonds are issued shall recognize and protect any prior pledge or mortgage made for a prior issue of bonds, unless in the proceedings authorizing the prior issue the right was reserved to issue subsequent bonds on a parity with the prior issue. Any bonds of the corporation at any time outstanding may at any time be refunded by the corporation by the issuance of refunding bonds in an amount the board of directors deems necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest on the bonds to be refunded and any premiums and commissions necessary to be paid in connection therewith. Any refunding may be effected whether the bonds to be refunded shall have matured at that time or at a later date, either by sale of the refunding bonds and the application of the proceeds of the refunding bonds for the payment of the bonds to be refunded, or by the exchange of the refunding bonds for the bonds to be refunded with the consent of the holders of the bonds to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects and regardless of whether or not the bonds proposed to be refunded are payable on the same date or on different dates or are due serially or otherwise. All bonds and the interest coupons applicable to the bonds are negotiable instruments.



21-2310 Bonds; security.

The principal of and interest on bonds issued by the corporation shall be secured by a pledge of the revenue and receipts out of which the principal of and interest on the bonds is payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenue or receipts pledged may be derived, including any enlargements of and additions to any projects made at a later date. The resolution under which the bonds are authorized to be issued and any mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the corporation to others, the creation and maintenance of special funds from the revenue and the rights and remedies available in the event of default, all as the board of directors deems advisable and not in conflict with the provisions of this section. Each pledge, agreement, mortgage, and deed of trust made for the benefit of security of any of the bonds of the corporation shall continue to be effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage, and deed of trust were made shall have been fully paid. In the event of default in payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, the rights of the bondholders may be enforced by mandamus, the appointment of a receiver in equity, or by foreclosure of any such mortgage or deed of trust, or any one or more of the remedies.



21-2311 Corporation; property; bonds; exempt from taxation.

The corporation and all properties at any time owned by it and only while owned by it and the income from the properties, and all bonds issued by it and the income from the bonds, shall be exempt from taxation in the State of Nebraska.



21-2312 Local political subdivision; liability; exempt.

The local political subdivision shall not be liable for the payment of the principal of or interest on any bonds of the corporation or for the performance of any pledge, mortgage, obligation, or agreement of any kind undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the local political subdivision within the meaning of any constitutional or statutory provision.



21-2313 Corporation; nonprofit.

The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event the board of directors determines that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the corporation, any net earnings of the corporation thereafter accruing shall be paid to the local political subdivision with respect to which the corporation was organized.



21-2314 Corporation; dissolution; effect.

Whenever the board of directors by resolution determines that the purposes for which the corporation was formed have been substantially complied with and all bonds issued and all obligations incurred by the corporation have been fully paid, the board of directors shall execute and file for record in the office of the Secretary of State a certificate of dissolution reciting such facts and declaring the corporation dissolved. A certificate of dissolution shall be executed under the corporate seal of the corporation. Upon the filing of the certificate of dissolution, the corporation shall stand dissolved and the title to all funds and properties owned by it at the time of dissolution shall vest in the local political subdivision. Possession of the funds and properties shall be delivered to the local political subdivision.



21-2315 Corporation; documents; filing without payment of fees or taxes.

The articles of incorporation, any deeds or other documents conveying properties to the corporation, any mortgages or deeds of trust executed by the corporation, any leases made by the corporation, and the certificate of dissolution of the corporation may all be filed for record without the payment of any tax or fees other than fees as authorized by law for the recording of the instruments.



21-2316 Act; how construed.

The Nebraska Industrial Development Corporation Act shall not be construed as a restriction or limitation upon powers which the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice, or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security for the bonds or instrument, except as provided in the act, any other law to the contrary notwithstanding, but nothing in the act shall be construed to deprive the state and its governmental subdivisions of their respective police powers over any properties of the corporation or to impair any power of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.



21-2317 Corporation incorporated under Nebraska Nonprofit Corporation Act; validated.

In all cases when there has been an attempt to incorporate a local political subdivision industrial development corporation under the provisions of the Nebraska Nonprofit Corporation Act, and articles of incorporation have been duly recorded and filed containing provisions substantially similar to those for incorporation under the provisions of the Nebraska Industrial Development Corporation Act, the corporation may, with the approval of the governing body of the local political subdivision in which it is located, become validated ab initio as a corporation organized under and governed by the act with respect to any bonds issued and all other matters concerning its affairs and business by executing and filing with the Secretary of State a certificate of its adoption of the act.



21-2318 Act, how cited.

Sections 21-2301 to 21-2318 shall be known and may be cited as the Nebraska Industrial Development Corporation Act.



21-2401 Repealed. Laws 1983, LB 599, § 15.



21-2402 Repealed. Laws 1983, LB 599, § 15.



21-2403 Repealed. Laws 1983, LB 599, § 15.



21-2404 Repealed. Laws 1983, LB 599, § 15.



21-2405 Repealed. Laws 1983, LB 599, § 15.



21-2406 Repealed. Laws 1983, LB 599, § 15.



21-2407 Repealed. Laws 1983, LB 599, § 15.



21-2408 Repealed. Laws 1983, LB 599, § 15.



21-2409 Repealed. Laws 1983, LB 599, § 15.



21-2410 Repealed. Laws 1983, LB 599, § 15.



21-2411 Repealed. Laws 1983, LB 599, § 15.



21-2412 Repealed. Laws 1983, LB 599, § 15.



21-2413 Repealed. Laws 1983, LB 599, § 15.



21-2414 Repealed. Laws 1983, LB 599, § 15.



21-2415 Repealed. Laws 1983, LB 599, § 15.



21-2416 Repealed. Laws 1983, LB 599, § 15.



21-2417 Repealed. Laws 1983, LB 599, § 15.



21-2418 Repealed. Laws 1988, LB 1110, § 26.



21-2419 Repealed. Laws 1988, LB 1110, § 26.



21-2420 Repealed. Laws 1988, LB 1110, § 26.



21-2421 Repealed. Laws 1988, LB 1110, § 26.



21-2422 Repealed. Laws 1988, LB 1110, § 26.



21-2423 Repealed. Laws 1988, LB 1110, § 26.



21-2424 Repealed. Laws 1988, LB 1110, § 26.



21-2425 Repealed. Laws 1988, LB 1110, § 26.



21-2426 Repealed. Laws 1988, LB 1110, § 26.



21-2427 Repealed. Laws 1988, LB 1110, § 26.



21-2428 Repealed. Laws 1988, LB 1110, § 26.



21-2429 Repealed. Laws 1988, LB 1110, § 26.



21-2430 Repealed. Laws 1988, LB 1110, § 26.



21-2431 Act, how cited.

Sections 21-2431 to 21-2453 shall be known and may be cited as the Shareholders Protection Act.



21-2432 Legislative declarations.

It is declared that:

(1) This state has traditionally regulated the affairs of corporations, including the regulation of mergers and other business combinations. The United States Supreme Court has recently reaffirmed the power of states to regulate these affairs;

(2) Issuing public corporations encompass, represent, and affect, through their ongoing business operations, a variety of constituencies including shareholders, employees, customers, suppliers, and local communities and their economies whose welfare is vital to this state's interests;

(3) In order to promote the welfare of these constituencies, the regulation of the internal affairs of issuing public corporations by the laws of this state governing business corporations should allow for the stable, long-term growth of issuing public corporations;

(4) Business combinations involving public corporations frequently occur through acquisition techniques which in effect coerce shareholders to participate in the transaction;

(5) Business combinations involving public corporations are also frequently financed largely through debt to be repaid in the short term through changes in operations of the public corporation, the sale of assets of the public corporation, and other means. These measures involve a substantial risk of unfair business dealing, may prevent shareholders from realizing the full value of their holdings through forced mergers and other coercive devices, and may undermine the state's interest in promoting stable relationships involving the corporations that it charters; and

(6) The Shareholders Protection Act is not intended to alter the case law development on directors' fiduciary duties of care and loyalty in responding to challenges to control or the burden of proof with regard to compliance with those duties, nor is the act intended to prevent the use of any other lawful defensive measure.



21-2433 Definitions, where found.

For purposes of the Shareholders Protection Act, unless the context otherwise requires, the definitions found in sections 21-2434 to 21-2447 shall be used.



21-2434 Acquiring person, defined.

Acquiring person shall mean a person who makes or proposes to make a control-share acquisition. If two or more persons act as a partnership, limited partnership, limited liability company, syndicate, or other group pursuant to any agreement, arrangement, relationship, or understanding, whether or not in writing, for the purpose of acquiring, owning, or voting shares of an issuing public corporation, all members of the partnership, limited partnership, limited liability company, syndicate, or other group shall constitute a person for purposes of this section.



21-2435 Affiliate, defined.

Affiliate shall mean a person who directly or indirectly controls, is controlled by, or is under common control with another person.



21-2436 Associate, defined.

Associate, when used to indicate a relationship with any person, shall mean any of the following: (1) Any corporation, limited liability company, or organization of which the person is an officer, director, member, or partner or is, directly or indirectly, the owner of ten percent or more of any class of voting stock; (2) any trust or estate in which the person has at least a ten percent beneficial interest or as to which the person serves as trustee or personal representative or in a similar fiduciary capacity; and (3) any relative or spouse of the person, or any relative of the spouse, who has the same residence as such person.



21-2437 Business combination, defined.

Business combination, when used in reference to any issuing public corporation and any interested shareholder of the issuing public corporation, shall mean:

(1) Any merger or consolidation of the issuing public corporation or any subsidiary of the issuing public corporation with:

(a) The interested shareholder; or

(b) Any other corporation, whether or not such other corporation is an interested shareholder of the issuing public corporation, that is or after the merger or consolidation would be an affiliate or associate of the interested shareholder;

(2) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition in a single transaction or a series of transactions to or with the interested shareholder or any affiliate or associate of the interested shareholder of assets of the issuing public corporation or any subsidiary of the issuing public corporation:

(a) Having an aggregate market value equal to ten percent or more of the aggregate market value of all the assets, determined on a consolidated basis, of the issuing public corporation; or

(b) Having an aggregate market value equal to ten percent or more of the aggregate market value of all the outstanding shares of the issuing public corporation;

(3) Any transaction or series of transactions which results in the issuance or transfer by the corporation or by any subsidiary of the corporation of any stock of the corporation or of such subsidiary to the interested shareholder if such stock has an aggregate market value equal to at least five percent of the aggregate market value of all the outstanding shares of the corporation except pursuant to the exercise of warrants or rights to purchase stock offered or distributed, or a dividend or distribution paid or made, pro rata to all shareholders of the issuing public corporation and except pursuant to the exercise or conversion of securities exercisable for or convertible into stock of such corporation or any such subsidiary, which securities were outstanding prior to the time that the interested shareholder became an interested shareholder;

(4) Any transaction involving the corporation or any subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the stock of any class or series, or securities convertible into the stock of any class or series, of the corporation or of any such subsidiary which is owned directly or indirectly by the interested shareholder except as a result of immaterial changes due to fractional share adjustments; or

(5) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the issuing public corporation, of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by or through the issuing public corporation or any subsidiary of the issuing public corporation.



21-2438 Control, controlling, controlled by, or under common control with, defined.

Control, controlling, controlled by, or under common control with shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise. A person who is the owner of ten percent or more of a corporation's outstanding voting stock shall be presumed to have control of the corporation in the absence of proof by a preponderance of the evidence to the contrary. A person shall not be considered to have control of a corporation if the person holds voting power, in good faith and not for the purpose of avoiding the Shareholders Protection Act, as an agent, bank, broker, nominee, custodian, or trustee for one or more owners who do not individually or as a group have control of the corporation.



21-2439 Control-share acquisition, defined.

Control-share acquisition shall mean an acquisition, directly or indirectly, by an acquiring person of ownership of voting stock of an issuing public corporation that, except for the Shareholders Protection Act, would, when added to all other shares of the issuing public corporation owned by the acquiring person, entitle the acquiring person, immediately after the acquisition, to exercise or direct the exercise of a new range of voting power within any of the following ranges of voting power: (1) At least twenty percent but less than thirty-three and one-third percent; (2) at least thirty-three and one-third percent but less than or equal to fifty percent; or (3) over fifty percent.

The acquisition of any shares of an issuing public corporation shall not constitute a control-share acquisition if the acquisition is consummated in any of the following circumstances: (a) Before April 9, 1988; (b) pursuant to a contract existing before April 9, 1988; (c) pursuant to the laws of descent and distribution; (d) pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing the Shareholders Protection Act; (e) pursuant to a merger or plan of share exchange effected in compliance with sections 21-2,161 to 21-2,168 if the issuing public corporation is a party to the plan of merger or plan of share exchange; or (f) from a person who owns over fifty percent of the shares of an issuing public corporation and who acquired the shares prior to April 9, 1988.

All shares, the ownership of which is acquired within a one-hundred-twenty-day period, and all shares, the ownership of which is acquired pursuant to a plan to make a control-share acquisition, shall be deemed to have been acquired in the same acquisition.



21-2440 Interested shareholder, defined.

Interested shareholder shall mean any person, other than the issuing public corporation or any subsidiary of the issuing public corporation, who is (1) the owner, directly or indirectly, of ten percent or more of the outstanding voting stock of such corporation or (2) an affiliate or associate of such corporation and at any time within the five-year period immediately prior to the date in question was the owner, directly or indirectly, of ten percent or more of the then outstanding voting stock of such corporation. For the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of such corporation deemed to be outstanding shall include shares deemed to be owned by such person but shall not include any other unissued shares of voting stock of such corporation which may be issuable pursuant to any agreement, arrangement, or understanding or upon exercise of conversion rights, warrants, or options or otherwise.



21-2441 Interested shares, defined.

Interested shares shall mean the voting stock of an issuing public corporation owned by an acquiring person.



21-2442 Issuing public corporation, defined.

Issuing public corporation shall mean:

(1) A domestic corporation (a) which has one hundred or more shareholders and (b) which has (i) its principal executive offices within Nebraska, (ii) assets in Nebraska with a market value of at least ten million dollars, or (iii) ten percent or more of its shareholders resident in Nebraska or ten percent or more of its shares owned by Nebraska residents. For purposes of section 21-2453 only, the determination described in this subdivision shall be made as of the share acquisition date in question. The residence of a shareholder shall be presumed to be the address appearing on the records of the corporation; or

(2) A foreign corporation which has (a) one hundred or more shareholders, (b) its principal executive offices within Nebraska, (c) assets in Nebraska with a market value of at least ten million dollars, (d) ten percent or more of its shareholders resident in Nebraska or ten percent or more of its shares owned by Nebraska residents, and (e) at least five hundred employees in Nebraska. For purposes of section 21-2453 only, the determination described in this subdivision shall be made as of the share acquisition date in question. The residence of a shareholder shall be presumed to be the address appearing on the records of the corporation.



21-2443 Owner, defined.

Owner, when used with respect to any stock of any class or series, shall mean a person who individually or with or through any affiliates or associates (1) beneficially owns such stock, directly or indirectly, (2) has (a) the right to acquire such stock, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement, or understanding or upon the exercise of conversion rights, exchange rights, warrants, or options or otherwise, except that a person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange or (b) the right to vote such stock pursuant to any agreement, arrangement, or understanding, except that a person shall not be deemed the owner of any stock if the agreement, arrangement, or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to ten or more persons, or (3) has any agreement, arrangement, or understanding for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy or consent as described in subdivision (2)(b) of this section, or disposing of such stock with any other person who beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.



21-2444 Person, defined.

Person shall mean any individual, corporation, partnership, limited liability company, unincorporated association, or other entity.



21-2445 Share acquisition date, defined.

Share acquisition date, with respect to any person and any issuing public corporation, shall mean the date that the person first becomes an interested shareholder of the issuing public corporation.



21-2446 Subsidiary of an issuing public corporation, defined.

Subsidiary of an issuing public corporation shall mean any other corporation of which voting stock having a majority of the votes entitled to be cast is owned, directly or indirectly, by such issuing public corporation.



21-2447 Voting stock, defined.

Voting stock shall mean stock of any class or series entitled to vote generally in the election of directors.



21-2448 Stock or other property; market value; how determined.

The market value of stock or property other than cash or stock shall be determined as follows:

(1) In the case of stock, by:

(a) The highest closing sale price during the thirty days immediately before the date in question of a share of the same class or series of stock on the composite tape for stocks listed on the New York Stock Exchange or, if the same class or series of stock is not quoted on the composite tape or if the same class or series of stock is not listed on the New York Stock Exchange, on the principal United States securities exchange registered under the federal Securities Exchange Act of 1934 on which the same class or series of stock is listed;

(b) If the same class or series of stock is not listed on an exchange described in subdivision (1)(a) of this section, the highest closing bid quotation for a share of the same class or series of stock during the thirty days immediately before the date in question on the National Association of Securities Dealers Automated Quotation System or any similar system then in use; or

(c) If no quotations described in subdivision (1)(b) of this section are available, the fair market value on the date in question of a share of the same class or series of stock as determined in good faith by the board of directors of the issuing public corporation; and

(2) In the case of property other than cash or stock, the fair market value of the property on the date in question as determined in good faith by the board of directors of the issuing public corporation.



21-2449 Acquiring person; deliver information statement; contents; amendment.

(1) An acquiring person may deliver to the issuing public corporation at its principal executive office an information statement which shall contain all of the following:

(a) The identity of the acquiring person and the identity of each affiliate and associate of the acquiring person;

(b) A reference that the information statement is made under the Shareholders Protection Act;

(c) The number and class or series of shares of the issuing public corporation owned, directly or indirectly, prior to the control-share acquisition by each such person;

(d) The number and class or series of shares of the issuing public corporation acquired or proposed to be acquired pursuant to the control-share acquisition by each such person and specification of the following ranges of voting power that the acquiring person in good faith believes would result from consummation of the control-share acquisition:

(i) At least twenty percent but less than thirty-three and one-third percent;

(ii) At least thirty-three and one-third percent but less than or equal to fifty percent; or

(iii) Over fifty percent; and

(e) The terms of the control-share acquisition or proposed control-share acquisition, including such objective facts as would be substantially likely to affect the decision of a shareholder with respect to voting on the control-share acquisition.

(2) If any material change occurs in the facts set forth in the information statement including any material increase or decrease in the number of shares of the issuing public corporation acquired or proposed to be acquired by such person, the acquiring person shall promptly deliver to the issuing public corporation at its principal executive office an amendment to the information statement containing information relating to such material change.



21-2450 Consideration of voting rights; special meeting; conditions.

(1) If the acquiring person (a) makes a request in writing for a special meeting of the shareholders at the time of delivery of the information statement, (b) has made a control-share acquisition or has made a bona fide written offer to make a control-share acquisition, and (c) gives a written undertaking, within ten days after receipt by the issuing public corporation of the information statement, to pay or reimburse the issuing public corporation's expenses of a special meeting of the shareholders, a special meeting of the shareholders of the issuing public corporation shall be called for the purpose of considering the voting rights to be accorded to shares acquired or to be acquired pursuant to the control-share acquisition. The special meeting shall be held no later than fifty days after receipt of the information statement unless the acquiring person agrees to a later date. If the acquiring person so requests in writing at the time of delivery of the information statement, the special meeting shall not be held sooner than thirty days after receipt by the issuing corporation of the information statement.

(2) If no request for a special meeting is made, consideration of the voting rights to be accorded to shares acquired or to be acquired pursuant to the control-share acquisition shall be presented at the next special or annual meeting of the shareholders, notice of which has not been given prior to the receipt of the information statement, unless the matter of the voting rights becomes moot.

(3) The notice of the meeting shall be accompanied at a minimum by a copy of the information statement, a copy of any amendment to the information statement previously delivered to the issuing public corporation, and a statement disclosing that the board of the issuing public corporation recommends approval of, expresses no opinion and is remaining neutral toward, recommends rejection of, or is unable to take a position with respect to according voting rights to shares acquired or to be acquired in the control-share acquisition. The notice of meeting shall be given at least thirty days before the meeting.



21-2451 Control-share acquisition; voting rights of shares.

Shares acquired in a control-share acquisition shall have the same voting rights as other shares of the same class or series in all elections of directors but shall have voting rights on all other matters only if approved by a vote of shareholders of the issuing public corporation at a special or annual meeting of shareholders pursuant to the Shareholders Protection Act and, to the extent so approved, shall have the same voting rights as other shares of the same class or series. Any such control-share acquisition shall be approved by (1) the affirmative vote of the holders of a majority of the shares entitled to vote which are not interested shares and (2) in the case of any shares entitled to vote as a class, the affirmative vote of the holders of a majority of the shares of such class which are not interested shares.

Any shares acquired in a control-share acquisition which do not have voting rights accorded to them by approval of a resolution of shareholders shall regain such voting rights on transfer to a person, other than the acquiring person or any affiliate or associate of the acquiring person, unless the acquisition of the shares by the other person constitutes a control-share acquisition, in which case the voting rights of the shares shall be subject to the Shareholders Protection Act.



21-2452 Business combination; prohibited activities.

Except as provided in section 21-2453, no issuing public corporation shall engage in any business combination with any interested shareholder of the issuing public corporation for a period of five years after the interested shareholder's share acquisition date unless the business combination or the acquisition of shares made by the interested shareholder on the interested shareholder's share acquisition date is approved by the board of directors of the issuing public corporation prior to the interested shareholder's share acquisition date.



21-2453 Act; exemptions.

The Shareholders Protection Act shall not apply to any of the following:

(1) Unless the articles of incorporation provide otherwise, a business combination with an interested shareholder who was an interested shareholder immediately before April 9, 1988, unless the interested shareholder subsequently increased its ownership of the voting power of the outstanding voting stock of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder owned immediately before April 9, 1988, excluding an increase approved by the board of directors of the issuing public corporation before the increase occurred;

(2) An issuing public corporation if the corporation's original articles of incorporation contain a provision expressly electing not to be governed by the act;

(3) An issuing public corporation if the corporation, by action of its board of directors, adopts an amendment to its bylaws within forty-five days of April 9, 1988, expressly electing not to be governed by the act, which amendment shall not be further amended by the board of directors;

(4) An issuing public corporation if the corporation does not have a class of voting stock that is listed on a national securities exchange or is authorized for quotation on an interdealer quotation system of a registered national securities association unless such circumstances result from action taken by an interested shareholder or a transaction in which a person becomes an interested shareholder;

(5) A business combination of an issuing public corporation with an interested shareholder which became an interested shareholder inadvertently and as soon as practicable divested sufficient shares so that the shareholder ceased to be an interested shareholder; or

(6) A business combination of an issuing public corporation with an interested shareholder which was an interested shareholder immediately before April 9, 1988, and inadvertently increased its ownership of the voting power of the outstanding voting stock of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder owned immediately before April 9, 1988, if the interested shareholder divests itself of a sufficient amount of voting stock so that the interested shareholder is no longer the owner of a proportion of the voting power in excess of the proportion of voting power that the interested shareholder held immediately before April 9, 1988.



21-2501 Act, how cited.

Sections 21-2501 to 21-2508 shall be known and may be cited as the Name Protection Act.



21-2502 Registration of corporate name; procedure; term.

(1) Any corporation which has done business under a corporate name in the State of Nebraska for a period of twenty-five years or more may register such name with the Secretary of State by filing in the office of the Secretary of State, in duplicate, on a form to be furnished by the Secretary of State, an application for registration of that name setting forth the following information:

(a) The name and street address of the corporation applying for such registration and the state of incorporation;

(b) The date the name was first used anywhere and the date such name was first used in this state by the applicant; and

(c) A statement that the applicant is the owner of the name and that no other person has the right to use such name in this state either in the identical form or in such near resemblance as might be calculated to deceive or to be mistaken therefor.

(2) The application shall be signed by an officer of the corporation applying, whose signature shall be acknowledged before a notary public. The application shall be accompanied by a filing fee of two hundred dollars payable to the Secretary of State. The Secretary of State shall return a duplicate stamped copy with the date of filing to the applicant or the representative submitting the application for filing.

(3) Registration of the corporate name under this section shall be effective for ten years from the date of registration and shall not be renewable by the registrant.



21-2503 Corporation dissolution; change of name; effect; continued use of name; not required.

Any corporation may be dissolved or may change its name from the name registered in accordance with the Name Protection Act, and such dissolution or change of name shall not be deemed an abandonment of any name registered pursuant to such act. Continued use of a registered name shall not be a prerequisite to protection of a registered name under such act.



21-2504 Corporate name; registration; assignment; procedure.

Any corporate name and its registration shall be assignable by instruments in writing duly executed. The instruments shall include the street address, city, and state of the assignee and shall be recorded with the Secretary of State, in duplicate, upon the payment of a fee of five dollars payable to the Secretary of State who, upon recording the assignment, shall return the duplicate copy, stamped with the date of filing, to the applicant or the representative submitting the assignment for filing.



21-2505 Names registered; Secretary of State; duties.

The Secretary of State shall keep for public information a record of all names registered under the Name Protection Act.



21-2506 Secretary of State; cancel registration; when.

The Secretary of State shall cancel from the register:

(1) Any registration for which the Secretary of State receives a voluntary request for cancellation from the registrant or the assignee of record;

(2) All registrations granted under the Name Protection Act upon completion of the term of ten years from the date of registration;

(3) Any registration concerning which a court of competent jurisdiction finds:

(a) That the registration was granted improperly; or

(b) That the registration was obtained fraudulently; or

(4) Any registration which a court of competent jurisdiction orders canceled on any ground.



21-2507 False or fraudulent registration; liability.

Any person who for himself or herself or on behalf of any other person files or registers any name in the office of the Secretary of State under the Name Protection Act by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured in any court of competent jurisdiction.



21-2508 Wrongful use of registered name; liability; action to enjoin; other remedies.

Any person shall be liable in a civil action by the owner of a registered name for a wrongful use of such name, and any owner of a name registered under the Name Protection Act may enjoin the wrongful use of the registered name. Any court of competent jurisdiction may grant an injunction to restrain such use and may require the defendant to pay to such owner all profits derived from and all damages suffered by reason of such wrongful use. Proof of monetary damage, loss of profits, competition between the parties, or intent to deceive shall not be required. Costs shall be allowed to the prevailing party unless the court otherwise directs. The court, in its discretion, may award attorney's fees to the prevailing party if (1) the party complaining of the improper or unauthorized use of a registered name has brought an action which he or she knew to be groundless or (2) the party charged with the improper or unauthorized use of a registered name has willfully engaged in the improper or unauthorized use of the registered name. The relief provided in this section is in addition to remedies otherwise available for the same conduct under the common law or other statutes of this state.



21-2601 Repealed. Laws 2013, LB 283, § 10.



21-2601.01 Repealed. Laws 2013, LB 283, § 10.



21-2602 Repealed. Laws 2013, LB 283, § 10.



21-2603 Repealed. Laws 2013, LB 283, § 10.



21-2604 Repealed. Laws 2013, LB 283, § 10.



21-2604.01 Repealed. Laws 2013, LB 283, § 10.



21-2605 Repealed. Laws 2013, LB 283, § 10.



21-2606 Repealed. Laws 2013, LB 283, § 10.



21-2607 Repealed. Laws 2013, LB 283, § 10.



21-2608 Repealed. Laws 2013, LB 283, § 10.



21-2609 Repealed. Laws 2013, LB 283, § 10.



21-2610 Repealed. Laws 2013, LB 283, § 10.



21-2611 Repealed. Laws 2013, LB 283, § 10.



21-2612 Repealed. Laws 2013, LB 283, § 10.



21-2613 Repealed. Laws 2013, LB 283, § 10.



21-2614 Repealed. Laws 2013, LB 283, § 10.



21-2615 Repealed. Laws 2013, LB 283, § 10.



21-2616 Repealed. Laws 2013, LB 283, § 10.



21-2617 Repealed. Laws 2013, LB 283, § 10.



21-2617.01 Repealed. Laws 2013, LB 283, § 10.



21-2618 Repealed. Laws 2013, LB 283, § 10.



21-2619 Repealed. Laws 2013, LB 283, § 10.



21-2620 Repealed. Laws 2013, LB 283, § 10.



21-2621 Repealed. Laws 2013, LB 283, § 10.



21-2622 Repealed. Laws 2013, LB 283, § 10.



21-2623 Repealed. Laws 2013, LB 283, § 10.



21-2624 Repealed. Laws 2013, LB 283, § 10.



21-2625 Repealed. Laws 2013, LB 283, § 10.



21-2626 Repealed. Laws 2013, LB 283, § 10.



21-2627 Repealed. Laws 2013, LB 283, § 10.



21-2628 Repealed. Laws 2013, LB 283, § 10.



21-2629 Repealed. Laws 2013, LB 283, § 10.



21-2630 Repealed. Laws 2013, LB 283, § 10.



21-2631 Repealed. Laws 2013, LB 283, § 10.



21-2631.01 Repealed. Laws 2013, LB 283, § 10.



21-2631.02 Repealed. Laws 2013, LB 283, § 10.



21-2631.03 Repealed. Laws 2013, LB 283, § 10.



21-2632 Repealed. Laws 2013, LB 283, § 10.



21-2632.01 Repealed. Laws 2013, LB 283, § 10.



21-2633 Repealed. Laws 2013, LB 283, § 10.



21-2634 Repealed. Laws 2013, LB 283, § 10.



21-2635 Repealed. Laws 2013, LB 283, § 10.



21-2636 Repealed. Laws 2013, LB 283, § 10.



21-2637 Repealed. Laws 2013, LB 283, § 10.



21-2638 Repealed. Laws 2013, LB 283, § 10.



21-2639 Repealed. Laws 2013, LB 283, § 10.



21-2640 Repealed. Laws 2013, LB 283, § 10.



21-2641 Repealed. Laws 2013, LB 283, § 10.



21-2642 Repealed. Laws 2013, LB 283, § 10.



21-2643 Repealed. Laws 2013, LB 283, § 10.



21-2644 Repealed. Laws 2013, LB 283, § 10.



21-2645 Repealed. Laws 2013, LB 283, § 10.



21-2646 Repealed. Laws 2013, LB 283, § 10.



21-2647 Repealed. Laws 2013, LB 283, § 10.



21-2648 Repealed. Laws 2013, LB 283, § 10.



21-2649 Repealed. Laws 2013, LB 283, § 10.



21-2650 Repealed. Laws 2013, LB 283, § 10.



21-2651 Repealed. Laws 2013, LB 283, § 10.



21-2652 Repealed. Laws 2013, LB 283, § 10.



21-2653 Repealed. Laws 2013, LB 283, § 10.



21-2654 Repealed. Laws 2013, LB 283, § 10.



21-2701 Terms, defined.

As used in sections 21-2701 to 21-2703, unless the context otherwise requires:

(1) Private corporation shall mean a corporation organized under Chapter 21, with a purpose of establishing, operating and maintaining a foreign trade zone;

(2) Public corporation shall mean this state; a political subdivision thereof; any municipality therein; any public agency of the state, of any political subdivision thereof, or of any municipality therein; or any other corporate instrumentality of this state, a political subdivision of this state or a municipality in this state; and

(3) Act of Congress shall mean the Act of Congress approved June 18, 1934, entitled An act to provide for the establishment, operation, and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes, as amended, and commonly known as the Foreign Trade Zone Act of 1934.



21-2702 Foreign trade zones; establishment, operation, and maintenance.

Any private corporation or public corporation shall have the power to apply to the proper authorities of the United States for a grant of the privilege of establishing, operating and maintaining foreign trade zones and foreign trade subzones under the provisions of the Act of Congress and, when such grant is issued, to accept such grant and to establish, operate and maintain such foreign trade zones and foreign trade subzones and to do all things necessary and proper to carry into effect the establishment, operation and maintenance of such zones, all in accordance with the Act of Congress and other applicable law and rules and regulations.



21-2703 Foreign trade zones; select and describe locations.

Any private corporation or public corporation may select and describe the location of the foreign trade zones or foreign trade subzones for which an application is made, and make such rules and regulations concerning the establishment, operation and maintenance of the foreign trade zones or foreign trade subzones as may be necessary to comply with the Act of Congress or as may be necessary to comply with the rules and regulations made in accordance with the Act of Congress.



21-2801 Religious association; ceases to exist; vesting of property.

Whenever any religious association organized as follows:

(1) Unincorporated church, parish, congregation, or association which may or may not recognize some superior church authority,

(2) The single church, parish, or congregation which is incorporated as an entity and is legally independent of any superior denominational organization or authority, or

(3) The single church, parish, or congregation which is incorporated as a part of, and subject to the authority of some denominational organization having general supervision over it, ceases to exist or to maintain its organization, all its remaining real or personal property shall vest in, and be transferred, in the manner provided in section 21-2802, to the incorporated annual conference, presbytery, diocese, diocesan council, state convention, or other incorporated governing, supervising, or cooperative body of the same religious denomination within whose jurisdiction such association was located, or with which it was affiliated, it being intended that such property shall vest in and be transferred to the next highest governing, supervising, or cooperative corporate body of the same denomination, having its original corporate existence within this state; Provided, that associations or corporations as defined in subdivision (1), (2), or (3) of this section, which have been affiliated with or subject to superior church authority or denominational statewide cooperative agency or have used the name of such superior church or denominational statewide cooperative agency during the ownership of its property, becomes abandoned by their own act or as defined herein and where the governing law, constitution, articles of incorporation, or bylaws of such superior church authority or denominational statewide cooperative agency provides for reversion of such property to the superior church authority or denominational statewide cooperative agency or supervision of the disposition thereof, then, in case such local church is abandoned or ceases to exist or maintain its organization, in lieu of court proceedings, the superior church authority or denominational statewide cooperative agency may record a certified copy of that portion of its governing law, constitution, articles of incorporation, or bylaws in the office of the register of deeds of the county in which the real estate or other property is located and such provisions shall then be binding upon such property; and provided further, that the trustees or officers of such abandoned local church may, within three months after such recording, file an action in the district court to test the validity of the provisions of such governing law of the superior church authority or denominational statewide cooperative agency. When any religious society as defined in subdivision (1), (2), or (3) of this section shall have ceased to maintain periodic meetings for the purpose of worship or religious instruction for a period of two consecutive years, or if the governing body or congregation of the church votes to dissolve or votes to discontinue holding religious services, such society shall be deemed to have ceased to exist or to maintain its organization within the meaning of this section.



21-2802 Religious association; vesting of property; application; notice; transfer of property.

Upon the application to the district court for the county where such religious association was located, as provided in section 21-2801, by any officer, director, or trustee of the body in which such property is to vest as aforesaid, the court shall appoint a time for hearing the application. Three weeks' published and posted notice thereof shall be given, and any additional notice which the court may direct. Such notice shall direct all interested persons to appear on the date of such hearing and make their objections thereto, if any they have, and it shall be published in a newspaper published in whole or in part within such county or, if there is no such newspaper, in a newspaper published within this state and of general circulation within such county, as directed by the court. The posted notice shall be in three prominent public places within the county where such property is located. If, upon hearing, it appears that a proper case exists under section 21-2801, the court shall adjudge and direct a transfer of such property to be made through a trustee appointed by it for that purpose. Affidavits of the publishing and posting of the notice may be filed in the proceedings, and they shall be evidence in all actions and proceedings in the courts of this state.



21-2803 Religious association; affiliated with other association; withdrawal; use of name.

Whenever any religious association, as defined in subdivision (1) or (2) of section 21-2801, shall have been affiliated with a conference, missionary society, state convention, or other body which is incorporated as the statewide cooperative agency of affiliated religious associations as defined in subdivision (1) or (2) of section 21-2801, and while so affiliated and with the assistance and cooperation of such statewide denominational cooperative agency has acquired property and caused title to the same to be vested in the name of such local association using in whole or in part the denominational designation of the denomination of such statewide denominational cooperative agency and thereafter, after a substantial change in the membership, such local religious association shall withdraw from and terminate its affiliation with the statewide denominational cooperative agency then such religious society, so far as title to the property acquired during such cooperation is concerned, shall be deemed to have ceased to exist or maintain its organization, within the meaning of section 21-2801, and shall not be thereafter entitled to use in the name of such religious association the characteristic denominational designation or other words calculated to induce the belief that it is in any way belonging to or affiliated with the denomination maintaining such a statewide cooperative agency.



21-2901 Act, how cited.

Sections 21-2901 to 21-29,134 shall be known and may be cited as the Nebraska Limited Cooperative Association Act.



21-2902 Legislative power to amend or repeal.

The Legislature shall have the power to amend or repeal all or part of the Nebraska Limited Cooperative Association Act at any time and all domestic and foreign limited cooperative associations subject to the act shall be governed by the amendment or repeal.



21-2903 Terms, defined.

For purposes of the Nebraska Limited Cooperative Association Act, unless the context otherwise requires:

(1) Articles of organization includes initial, amended, and restated articles of organization. In the case of a foreign limited cooperative association, the term includes all records that:

(a) Have a function similar to articles of organization; and

(b) Are required to be filed in the office of the Secretary of State or other official having custody of articles of organization in this state or the country under whose law it is organized;

(2) Bylaws includes initial, amended, and restated bylaws;

(3) Contribution means a benefit that a person provides to a limited cooperative association in order to become a member or in the person's capacity as a member;

(4) Debtor in bankruptcy means a person that is the subject of:

(a) An order for relief under 11 U.S.C. 101 et seq., as the sections existed on January 1, 2008; or

(b) An order comparable to an order described in subdivision (4)(a) of this section under federal, state, or foreign law governing insolvency;

(5) Designated office means the office designated under section 21-2913;

(6) Distribution means a transfer of money or other property from a limited cooperative association to a member because of the member's financial rights or to a transferee of a member's financial rights. The term does not include the amounts described in section 21-2983;

(7) Domestic entity means an entity organized under the laws of this state;

(8) Entity means an association, a business trust, a company, a corporation, a cooperative, a limited cooperative association, a general partnership, a limited liability company, a limited liability partnership, or a limited partnership, domestic or foreign;

(9) Financial rights means the right to participate in allocation and distribution under sections 21-2980 and 21-2981 but does not include rights or obligations under a marketing contract governed by sections 21-2949 to 21-2952;

(10) Foreign limited cooperative association means a foreign entity organized under a law similar to the Nebraska Limited Cooperative Association Act in another jurisdiction;

(11) Foreign entity means an entity that is not a domestic entity;

(12) Governance rights means the right to participate in governance of the limited cooperative association under section 21-2928;

(13) Investor member means a member that has made a contribution to a limited cooperative association and is not permitted or required by the articles of association or bylaws to conduct patronage business with the limited cooperative association in order to receive financial rights;

(14) Limited cooperative association means an association organized under the Nebraska Limited Cooperative Association Act;

(15) Member means a person that is a patron member or investor member or both in a limited cooperative association. The term does not include a person that has dissociated as a member;

(16) Members' interest means the interest of a patron member or investor member;

(17) Members' meeting means an annual or a special members' meeting;

(18) Patron means a person or entity that conducts economic activity with a limited cooperative association which entitles the person to receive financial rights based upon patronage;

(19) Patronage means business transactions between a limited cooperative association and a person which entitles the person to receive financial rights based on the value or quantity of business done between the person and the limited cooperative association;

(20) Patron member means a person admitted as a patron member pursuant to the articles of organization or bylaws and who is permitted or required by the articles of organization or bylaws to conduct patronage business with the limited cooperative association in order to receive financial rights;

(21) Person means an individual; an entity; a trust; a governmental subdivision, agency, or instrumentality; or any other legal or commercial entity;

(22) Principal office means the office, whether or not in this state, where the principal executive office of a limited cooperative association or a foreign limited cooperative association is located;

(23) Record, used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(24) Required information means the information a limited cooperative association is required to maintain under section 21-2910;

(25) Sign means, with the present intent to authenticate a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach or logically associate an electronic symbol, sound, or process to or with a record;

(26) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(27) Transfer includes assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law; and

(28) Voting member means a member that, under the articles of organization or bylaws, has a right to vote on matters subject to vote by members.



21-2904 Nature of limited cooperative association.

(1) A limited cooperative association is an entity distinct from its members.

(2) A limited cooperative association may be organized under the Nebraska Limited Cooperative Association Act for any lawful purpose, regardless of whether or not for profit, except for the purpose of being a financial institution which is subject to supervision by the Department of Banking and Finance under section 8-102 or which would be subject to supervision by the department if chartered by the State of Nebraska or the business of an insurer as described in section 44-102.

(3) A limited cooperative association has a perpetual duration, unless otherwise set forth in its articles of organization or bylaws.



21-2905 Powers.

(1) Except as otherwise provided in the Nebraska Limited Cooperative Association Act, a limited cooperative association has the power to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a member for harm caused to the limited cooperative association by a violation of the articles of organization or bylaws of the limited cooperative association or violation of a duty to the limited cooperative association.

(2)(a) Except as otherwise provided in subdivision (b) of this subsection, a limited cooperative association shall not issue bonds, debentures, or other evidence of indebtedness to a member unless, prior to issuance, the association provides the member with a written disclosure statement that includes a conspicuous notice that the money is not insured or guaranteed by an agency or instrumentality of the United States Government and that the investment may lose value.

(b) A limited cooperative association need not provide the written disclosure statement described in subdivision (a) of this subsection to any member that is described in subdivision (8) of section 8-1111.

(c) Any extension of credit by a limited cooperative association to a member in connection with the sale of the association's goods or services shall not:

(i) Exceed nine months from the date of such sale; or

(ii) Be secured by real property, except that an extension of credit in default at the end of the original term may be extended or renewed for successive periods not exceeding nine months in length and may be secured by real property at the end of the original term or any extension or renewal thereof.

(d) No new money may be advanced by an association in connection with the extension or renewal of an extension of credit granted under subdivision (2)(c) of this section.



21-2906 Name.

(1) The name of a limited cooperative association must contain the words "limited cooperative association" or their abbreviation.

(2) The name of a limited cooperative association shall not be the same as or deceptively similar to:

(a) The name of any entity organized or authorized to transact business in this state;

(b) A name reserved or registered under section 21-2907 or 21-2908; and

(c) A fictitious name approved for a foreign limited cooperative association authorized to transact business in this state.



21-2907 Reservation of name.

(1) A person may reserve the exclusive use of the name of a limited cooperative association, including a fictitious name for a foreign limited cooperative association whose name is unavailable, by delivering an application to the Secretary of State for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the name applied for is available, it shall be reserved for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

(2) The owner of a name reserved for a limited cooperative association may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer which states the name and address of the transferee.



21-2908 Foreign limited cooperative association; name.

(1) A foreign limited cooperative association may register its name pursuant to section 21-2907 if the name is not the same as or deceptively similar to names that are unavailable under section 21-2906.

(2) A foreign limited cooperative association may register its name, or its name with any addition required by section 21-29,106, by delivering to the Secretary of State for filing an application:

(a) Setting forth its name, or its name with any addition required by section 21-29,106, the state or country of organization and date of its organization, and a brief description of the nature of the affairs in which it is engaged; and

(b) Accompanied by a certificate of existence or authorization from the state or country of organization.

(3) A foreign limited cooperative association whose registration is effective may qualify as a foreign limited cooperative association under its name or consent in a record to the use of its name by a limited cooperative association later organized under the Nebraska Limited Cooperative Association Act or by a foreign limited cooperative association later authorized to transact business in this state. The registration of the name terminates when the limited cooperative association is organized or the foreign limited cooperative association qualifies or consents to the qualification of another foreign limited cooperative association under the registered name.



21-2909 Use of terms or abbreviation.

The use of the terms "cooperative or nonstock cooperative" or an abbreviation of the terms under the Nebraska Limited Cooperative Association Act is not a violation of the provisions restricting the use of the terms under the Nonstock Cooperative Marketing Act or sections 21-1301 to 21-1339, however, use of the term "cooperative" by a limited cooperative association shall not be construed under any other law to qualify a limited cooperative association as a cooperative organized under the Nonstock Cooperative Marketing Act or sections 21-1301 to 21-1339.



21-2910 Required information.

A limited cooperative association shall maintain in a record at its principal office the following information:

(1) A current list showing the full name and last-known street address, mailing address, and term of office of each director and officer;

(2) A copy of the initial articles of organization and all amendments to and restatement of the articles, together with signed copies of any powers of attorney under which any articles, amendments, or restatement has been signed;

(3) A copy of the initial bylaws and all amendments to or restatement of the bylaws;

(4) A copy of any filed articles of merger or consolidation;

(5) A copy of any audited financial statements;

(6) A copy of the minutes of meetings of members and records of all actions taken by members without a meeting for the three most recent years;

(7) A current list showing the full name and last-known street and mailing addresses, separately identifying the patron members, in alphabetical order, and the investor members, in alphabetical order;

(8) A copy of the minutes of directors' meetings and records of all actions taken by directors without a meeting for the three most recent years;

(9) A record stating:

(a) The amount of cash contributed and agreed to be contributed by each member;

(b) A description and statement of the agreed value of other benefits contributed and agreed to be contributed by each member;

(c) The times at which, or events on the happening of which, any additional contributions agreed to be made by each member are to be made; and

(d) For a person that is both a patron member and an investor member, a specification of the interest the person owns in each capacity; and

(10) A copy of all communications in a record to members as a group or to any class of members as a group for the three most recent years.



21-2911 Business transactions of member with limited cooperative association.

A member may lend money to and transact other business with the limited cooperative association and has the same rights and obligations with respect to the loan or other transaction as a person that is not a member subject to the articles of organization or bylaws or a specific contract relating to the transaction.



21-2912 Dual capacity.

A person may be both a patron member and an investor member. A person that is both a patron member and an investor member has the rights, powers, duties, and obligations provided by the Nebraska Limited Cooperative Association Act and the articles of organization or bylaws in each of those capacities. When the person acts as a patron member, the person is subject to the obligations, duties, and restrictions under the act and the articles of organization or bylaws governing patron members. When the person acts as an investor member, the person is subject to the obligations, duties, and restrictions under the act and the articles of organization or bylaws governing investor members.



21-2913 Designated office and agent for service of process.

(1) A limited cooperative association and a foreign limited cooperative association shall designate and continuously maintain in this state:

(a) An office, which need not be a place of its activity in this state; and

(b) An agent for service of process.

(2) An agent for service of process of a limited cooperative association or foreign limited cooperative association shall be an individual who is a resident of this state or other person authorized to do business in this state.



21-2914 Change of designated office or agent for service of process.

(1) In order to change its registered office, its agent for service of process, or the address of its agent for service of process, a limited cooperative association or a foreign limited cooperative association shall deliver to the Secretary of State for filing a statement of change containing:

(a) The name of the limited cooperative association or foreign limited cooperative association;

(b) The street and mailing addresses of its current registered office;

(c) If the current registered office is to be changed, the street and mailing addresses of the new registered office;

(d) The name and street and mailing addresses of its current agent for service of process; and

(e) If the current agent for service of process or an address of the agent is to be changed, the new information.

(2) A statement of change is effective when filed with the Secretary of State.



21-2915 Resignation of agent for service of process.

(1) To resign as an agent for service of process of a limited cooperative association or a foreign limited cooperative association, the agent shall deliver to the Secretary of State for filing a statement of resignation containing the name of the limited cooperative association or foreign limited cooperative association.

(2) After receiving a statement of resignation, the Secretary of State shall file it and mail a copy to the principal office of the limited cooperative association or foreign limited cooperative association and another copy to the principal office if the address of the principal office appears in the records of the Secretary of State and is different from the address of the registered office.

(3) An agency for service of process terminates thirty days after the Secretary of State files the statement of resignation.



21-2916 Service of process.

(1) An agent for service of process appointed by a limited cooperative association or a foreign limited cooperative association is an agent of the limited cooperative association or foreign limited cooperative association for service of any process, notice, or demand required or permitted by law to be served upon the limited cooperative association or foreign limited cooperative association.

(2)(a) If a limited cooperative association or a foreign limited cooperative association has no agent for service of process or the agent cannot with reasonable diligence be served the limited cooperative association may be served by registered or certified mail, return receipt requested, addressed to the limited cooperative association at its principal office. Service shall be perfected under this subsection at the earliest of:

(i) The date the limited cooperative association receives the mail;

(ii) The date shown on the return receipt, if signed on behalf of the limited cooperative association; or

(iii) Five days after its deposit in the United States mail as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

(b) This subsection shall not limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited cooperative association in any other manner now or hereafter permitted by law.



21-2917 Signing of records to be delivered for filing to the Secretary of State.

Records delivered to the Secretary of State for filing pursuant to the Nebraska Limited Cooperative Association Act shall be signed in the following manner:

(1) The initial articles of organization shall be signed by at least one organizer;

(2) A notice of cancellation under section 21-29,108 shall be signed by each organizer that signed the initial articles of organization;

(3) Except as otherwise provided in this subsection, a record signed on behalf of an existing limited cooperative association shall be signed by an officer or authorized representative; and

(4) A record filed on behalf of a dissolved limited cooperative association by a person winding up the activities under section 21-2989 or a person appointed under such section to wind up those activities.



21-2918 Signing and filing of records pursuant to judicial order.

(1) If a person required by the Nebraska Limited Cooperative Association Act to sign or deliver a record to the Secretary of State for filing does not do so, any other aggrieved person may petition the district court of Lancaster County to order:

(a) The person to sign the record and the person to deliver the record to the Secretary of State for filing; or

(b) The Secretary of State to file the record unsigned.

(2) If an aggrieved person under subsection (1) of this section is not the limited cooperative association or foreign limited cooperative association to which the record pertains, the aggrieved person shall make the limited cooperative association or foreign limited cooperative association a party to the action. An aggrieved person under subsection (1) of this section may seek any or all of the remedies provided in such subsection in the same action.

(3) A record filed unsigned pursuant to this section is effective without being signed.



21-2919 Delivery to and filing of records by Secretary of State; effective time and date.

(1) A record authorized to be delivered to the Secretary of State for filing under the Nebraska Limited Cooperative Association Act shall be captioned to describe the record's purpose and be delivered to the Secretary of State in a medium authorized by the Secretary of State. Unless the Secretary of State determines that a record does not comply with the filing requirements of the act and if all filing fees have been paid the Secretary of State shall file the record and send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(2) Upon request and payment of a fee, the Secretary of State shall send to the requester a certified copy of the requested record.

(3) Except as otherwise provided in the act, a record delivered to the Secretary of State for filing under the act may specify an effective time and a delayed effective date. Except as otherwise provided in the act, a record filed by the Secretary of State is effective:

(a) If the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

(b) If the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(c) If the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(i) The specified date; or

(ii) The ninetieth day after the record is filed; or

(d) If the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(i) The specified date; or

(ii) Ninety days after the record is filed.



21-2920 Correcting filed record.

(1) A limited cooperative association or foreign limited cooperative association may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the limited cooperative association or foreign limited cooperative association to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained false or erroneous information or was defectively signed.

(2) A statement of correction shall not state a delayed effective date and shall:

(a) Describe the record to be corrected, including its filing date, or contain an attached copy of the record as filed;

(b) Specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective; and

(c) Correct the incorrect information or defective signature.

(3) When filed by the Secretary of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed as to persons relying on the uncorrected record and adversely affected by the correction prior to its correction.



21-2921 Liability for false information in filed record.

If a record delivered to the Secretary of State for filing under the Nebraska Limited Cooperative Association Act and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from a person that signed the record or caused another to sign it on the person's behalf and knew the information to be false at the time the record was signed.



21-2922 Certificate of good standing or authorization.

(1) The Secretary of State, upon application and payment of the required fee, shall furnish a certificate of good standing for a limited cooperative association if the records filed in the office of the Secretary of State show that the Secretary of State has filed articles of organization, the limited cooperative association is in good standing, and there has not been filed articles of dissolution.

(2) The Secretary of State, upon application and payment of the required fee, shall furnish a certificate of authorization for a foreign limited cooperative association if the records filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation pursuant to section 21-29,108.

(3) Subject to any qualification stated in the certificate, a certificate of good standing or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited cooperative association or foreign limited cooperative association is in good standing or is authorized to transact business in this state.



21-2923 Biennial report.

(1) A limited cooperative association or a foreign limited cooperative association authorized to transact business in this state shall deliver to the Secretary of State for filing a biennial report that states:

(a) The name of the limited cooperative association or foreign limited cooperative association;

(b) The street and mailing addresses of the limited cooperative association's or foreign limited cooperative association's designated office and the name and street and mailing addresses of its agent for service of process in this state;

(c) In the case of a limited cooperative association, the street and mailing addresses of its principal office if different from its designated office; and

(d) In the case of a foreign limited cooperative association, the state or other jurisdiction under whose law the foreign limited cooperative association is formed and any alternative name adopted under section 21-29,106.

(2) Information in the biennial report must be current as of the date the biennial report is delivered to the Secretary of State.

(3) Commencing on January 1, 2009, a biennial report shall be filed between January 1 and April 1 of each odd-numbered year following the year in which a limited cooperative association files articles of organization or a foreign limited cooperative association becomes authorized to transact business in this state.

(4) If a biennial report does not contain the information required in subsection (1) of this section, the Secretary of State shall promptly notify the reporting limited cooperative association or foreign limited cooperative association and return the report for correction. If the report is corrected to contain the information required in subsection (1) of this section and delivered to the Secretary of State within thirty days after the effective date of the notice, it is timely delivered.

(5) If a filed biennial report contains an address of a designated office or the name or address of an agent for service of process which differs from the information shown in the records of the Secretary of State immediately before the filing, the differing information in the biennial report is considered a statement of change under section 21-2914.

(6) If a limited cooperative association fails to file a biennial report under this section, the Secretary of State may proceed under section 21-2994 to administratively dissolve the limited cooperative association.

(7) If a foreign limited cooperative association fails to file a biennial report under this section, the Secretary of State may proceed under section 21-29,107 to revoke the certificate of authority of the foreign limited cooperative association.

(8) A correction or an amendment to the biennial report may be delivered to the Secretary of State for filing at any time.



21-2924 Filing fees.

The filing fees for records filed under this section with the Secretary of State are governed by section 33-101.



21-2925 Organizers.

A limited cooperative association may be organized by one or more organizers who need not be members.



21-2926 Formation of limited cooperative association; articles of organization.

(1) To form a limited cooperative association, articles of organization shall be delivered to the Secretary of State for filing. The articles shall state:

(a) The name of the limited cooperative association;

(b) The purposes for which the limited cooperative association was formed;

(c) The street and mailing addresses of the initial registered office and the name, street, and mailing addresses of the registered agent for service of process;

(d) The name and the street and mailing addresses of each organizer;

(e) The term for which the limited cooperative association is to exist, if other than perpetual;

(f) The number and terms of directors or the method in which the number and terms shall be determined; and

(g) Any additional information required by the Secretary of State.

(2) Articles of organization may contain any other matters deemed relevant by the organizer or organizers.

(3) Unless the articles of organization state a delayed effective date, a limited cooperative association is formed when the Secretary of State receives for filing the articles of organization. If the articles state a delayed effective date, a limited cooperative association is not formed if, before the articles take effect, one or more organizers sign and deliver to the Secretary of State for filing a notice of cancellation.



21-2927 Organization of limited cooperative association.

After the effective date of the articles of organization:

(1) If initial directors are named in the articles of organization, the initial directors shall hold an organizational meeting to appoint officers, adopt initial bylaws, and carry on any other business brought before the meeting; and

(2) If initial directors are not named in the articles of organization, the organizers shall designate the initial directors and call a meeting of them to adopt initial bylaws or carry on any other business necessary and proper to complete the organization of the limited cooperative association.



21-2928 Bylaws.

(1) The bylaws shall be in a record and, if not stated in the articles of organization, include:

(a) A statement of the capital structure of the limited cooperative association, including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each group, class, or other type of member interest, the rights to share in profits or distributions of the limited cooperative association, and the method to admit members;

(b) A statement designating the voting and governance rights, including which members have voting power and any limitations or restrictions on the voting power under sections 21-2939 and 21-2942;

(c) A statement that member interests held by a member are transferable only with the approval of the board of directors or as otherwise provided in the articles of organization or bylaws; and

(d) If investor members are authorized, a statement concerning how profits and losses are apportioned and how distributions are made as between patron members and investor members.

(2) The bylaws of the limited cooperative association may contain any provision for managing and regulating the affairs of the limited cooperative association which is not inconsistent with the articles of organization.



21-2929 Members.

In order to commence business, a limited cooperative association shall have two or more patron members, except that a limited cooperative association may have only one member if the member is an entity organized under the Nebraska Limited Cooperative Association Act, the Nonstock Cooperative Marketing Act, or sections 21-1301 to 21-1339.



21-2930 Becoming a member.

A person becomes a member:

(1) As provided in the articles of organization and bylaws;

(2) As the result of merger or consolidation under section 21-29,122; or

(3) With the consent of all the members.



21-2931 No right or power as member to bind limited cooperative association.

A member does not have the right or power as a member to act for or bind the limited cooperative association.



21-2932 No liability as member for limited cooperative association obligations.

Unless otherwise provided by the articles of organization, an obligation of a limited cooperative association, whether arising in contract, tort, or otherwise, is not the obligation of a member. A member is not personally liable, by way of contribution or otherwise, for an obligation of the limited cooperative association solely by reason of being a member.



21-2933 Right of member and former member to information.

(1) On ten days' demand, made in a record received by the limited cooperative association, a member may inspect and copy required information under subdivisions (1) through (7) of section 21-2910 during regular business hours in the limited cooperative association's principal office. A demand to inspect and copy records shall be in good faith and for a proper purpose. A member may demand the same information under subdivisions (1) through (7) of section 21-2910 no more than once during a twelve-month period.

(2) On demand, made in a record received by the limited cooperative association, a member may obtain from the limited cooperative association and inspect and copy required information if the demand is just and reasonable. A demand to inspect and copy records is just and reasonable if:

(a) The member seeks the information for a proper purpose reasonably related to the member's interest as a member;

(b) The demand includes a description, with reasonable particularity, of the information sought and the purpose for seeking the information; and

(c) The information sought is directly connected to the member's purpose.

(3) Within ten days after receiving a demand pursuant to subdivision (2)(b) of this section, the limited cooperative association shall inform, in a record, the member that made the demand:

(a) Of what information the limited cooperative association will provide in response to the demand;

(b) Of the reasonable time and place that the limited cooperative association will provide the information; and

(c) That the limited cooperative association will decline to provide any demanded information and the limited cooperative association's reasons for declining.

(4) A person dissociated as a member pursuant to section 21-2982 may inspect and copy required information during regular business hours in the limited cooperative association's principal office if:

(a) The information pertains to the period during which the person was a member;

(b) The person seeks the information in good faith; and

(c) The person complies with this section.

(5) The limited cooperative association shall respond to a demand made pursuant to subsection (4) of this section in the same manner as otherwise provided in this section.

(6) The limited cooperative association may impose reasonable restrictions, including nondisclosure restrictions, on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction, the limited cooperative association has the burden of proving reasonableness.

(7) A limited cooperative association may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(8) A member or person dissociated as a member may exercise the rights under this section through an attorney or other agent. A restriction imposed under this section or by the articles of organization or bylaws on a member or person dissociated as a member applies both to the attorney or other agent and to the member or person dissociated as a member.

(9) The rights stated in this section do not extend to a person as transferee but may be exercised by the legal representative of an individual under legal disability who is a member or person dissociated as a member.



21-2934 Annual members' meetings.

(1) The members of the limited cooperative association shall meet annually as provided in the articles of organization or bylaws or at the direction of the board of directors not inconsistent with the articles of organization or bylaws.

(2) Annual members' meetings may be held in or out of this state at the place stated in the articles of organization or bylaws or by the board of directors in accordance with the articles of organization or bylaws.

(3) The board of directors shall report or cause to be reported at the annual members' meeting the business and financial condition as of the close of the most recent fiscal year.

(4) Unless otherwise provided by the articles of organization or bylaws, the board of directors shall designate the presiding officer of the annual members' meeting.



21-2935 Special members' meetings.

(1) Special members' meetings shall be called:

(a) As provided in the articles of organization or bylaws;

(b) By a majority vote of the board of directors;

(c) By demand in a record signed by members holding at least twenty percent of the votes of any class or group entitled to be cast on the matter that is the purpose of the meeting; or

(d) By demand in a record signed by members holding at least twenty percent of all votes entitled to be cast on the matter that is the purpose of the meeting.

(2) Any voting member may withdraw its demand under this section before the receipt by the limited cooperative association of demands sufficient to require a special members' meeting.

(3) A special members' meeting may be held in or out of this state at the place stated in the articles of organization or bylaws or by the board of directors in accordance with the articles of organization or bylaws.

(4) Only affairs within the purpose or purposes stated pursuant to subsection (2) of section 21-2965 may be conducted at a special members' meeting.

(5) Unless otherwise provided by the articles of organization or bylaws, the presiding officer of the meeting shall be designated by the board of directors.



21-2936 Notice of members' meetings.

(1) The limited cooperative association shall notify each member of the time, date, and place of any annual or special members' meeting not less than ten nor more than fifty days before the meeting.

(2) Unless the articles of organization or bylaws otherwise provide, notice of an annual members' meeting need not include a description of the purpose or purposes of the meeting.

(3) Notice of a special members' meeting shall include a description of the purpose or purposes of the meeting as contained in the demand under section 21-2935 or as voted upon by the board of directors under such section.



21-2937 Waiver of members' meeting notice.

(1) A member may waive notice of any meeting of the members either before, during, or after the meeting.

(2) A member's participation in a meeting is waiver of notice of that meeting unless the member objects to the meeting at the beginning of the meeting or promptly upon arrival at the meeting and does not thereafter vote for or assent to action taken at the meeting.



21-2938 Quorum.

Unless the articles of organization or bylaws provide otherwise, ten percent, but not less than five nor more than fifty of the members, need to be present at an annual or special members' meeting to constitute a quorum.



21-2939 Voting by patron members; voting by investor members.

(1) Each patron member has one vote, but the articles of organization or bylaws may provide additional voting power to members on the basis of patronage under section 21-2941 and may provide for voting by district, group, or class under section 21-2956.

(2) If the articles of organization provide for investor members, each investor member has one vote, unless the articles of organization or bylaws otherwise provide. The articles of organization or bylaws may provide for the allocation of investor member voting power by class, classes, or any combination of classes.

(3) If a limited cooperative association has both patron and investor members:

(a) The aggregate voting power of all patron members shall not be less than fifty-one percent of the entire voting power entitled to vote, but the articles of organization or bylaws may reduce the collective voting power of patron members to not less than fifteen percent of the entire voting power entitled to vote; and

(b) The entire aggregate voting power of patron members shall be voted as determined by the majority vote of patron members voting at the members' meeting.



21-2940 Action without a meeting.

(1) Unless otherwise provided by the articles of organization or bylaws, any action that may be taken by the members may be taken without a meeting if each member entitled to vote on such action consents to the action in a record.

(2) Consent may be withdrawn by a member in a record at any time before the limited cooperative association receives a consent from each member entitled to vote.

(3) The consent record of any action may specify the effective date or time of the action.



21-2941 Determination of voting power of patron member.

The articles of organization or bylaws may provide additional voting power be allocated for each patron member for:

(1) Actual, estimated, or potential patronage or any combination thereof;

(2) Equity allocated or held by a patron member in the limited cooperative association; or

(3) Any combination of subdivisions (1) and (2) of this section.



21-2942 Voting by investor members.

If the articles of organization or bylaws provide for investor members, each investor member has one vote except as otherwise provided by the articles of organization or bylaws.



21-2943 Manner of voting.

(1) Proxy voting by members is prohibited.

(2) Delegate voting based upon geographical district, group, or class is not voting by proxy under this section.

(3) The articles of organization or bylaws may provide for member voting by secret ballot delivered by mail or other means.

(4) The articles of organization or bylaws may provide for members to attend meetings or conduct members' meetings through the use of any means of communication, if all members attending the meeting can simultaneously communicate with each other during the meeting.



21-2944 Districts and delegates; classes of members.

(1) The articles of organization or bylaws may provide:

(a) For the formation of districts and the conduct of members' meetings by districts and that elections of directors may be held at district meetings; or

(b) That districts may elect district delegates to represent and vote for the district in annual and special meetings of members.

(2) A delegate selected under subdivision (1)(b) of this section has one vote subject to subsection (3) of this section.

(3) The articles of organization or bylaws may provide additional voting power be allocated to each district, group, or class or delegate for the aggregate of the number of patron members in each district, group, or class as provided under section 21-2941.



21-2945 Member interest.

A member's interest:

(1) Consists of: (a) Governance rights; (b) financial rights; and (c) the right or obligation, if any, to do business with the limited cooperative association;

(2) Is personal property; and

(3) May be in certificated or uncertificated form.



21-2946 Patron and investor member interests.

(1) Subject to subsection (2) of this section, member interests shall be patron member interests.

(2) The articles of organization or bylaws may establish investor member interests.



21-2947 Transferability of member interest.

(1) Unless otherwise provided in the articles of organization or bylaws and subject to subsection (2) of this section, member interests are not transferable. The terms of the restriction on transferability shall be set forth in the limited cooperative association articles of organization or bylaws, the member records of the limited cooperative association, and shall be conspicuously noted on any certificates evidencing a member's interest.

(2) A member may transfer its financial rights in the limited cooperative association unless the transfer is restricted or prohibited by the articles of organization or bylaws.

(3) The transferee of a member's financial rights has, to the extent transferred, the right to share in the allocation of surplus, profits, or losses and to receive the distributions to the member transferring the interest.

(4) The transferee does not become a member upon transfer of a member's financial rights unless it is admitted as a member by the limited cooperative association.

(5) A limited cooperative association need not give effect to a transfer under this section until the limited cooperative association has notice of the transfer.

(6) A transfer of a member's financial rights in violation of a restriction or prohibition on transfer contained in the articles of organization or bylaws is void.



21-2948 Security interest.

(1) An investor member or transferee may grant a security interest in financial rights in a limited cooperative association, but not in the governance rights in such association.

(2) A patron member shall not grant a security interest in financial rights or governance rights in a limited cooperative association.

(3) The granting of a security interest in financial rights is not considered a transfer for purposes of section 21-2947. Upon foreclosure of a security interest in financial rights a person obtaining the financial rights shall only obtain financial rights subject to the security interest and shall not obtain any governance rights or other rights with respect to the limited cooperative association.

(4) The limitation of this section to financial rights shall not apply in the case of a member interest that is not subject to a restriction or prohibition on transfer under the articles of organization or bylaws.



21-2949 Marketing contract, defined; authority.

In this section and sections 21-2950 to 21-2952, marketing contract means a contract between a limited cooperative association and another person that need not be a patron member:

(1) Requiring the other person to sell, or deliver for sale or marketing on the person's behalf, a specified part of the person's products, commodities, or goods exclusively to or through the limited cooperative association or any facilities furnished by the association; or

(2) Authorizing the limited cooperative association to act for the person in any manner with respect to the products, commodities, or goods.



21-2950 Marketing contract.

(1) If a marketing contract provides for the sale of products, commodities, or goods to a limited cooperative association, the sale transfers title absolutely, except for security interests properly perfected, to the association upon delivery or at any other specific time expressly provided by the contract.

(2) A marketing contract may:

(a) Authorize a limited cooperative association to create an enforceable security interest in the products, commodities, or goods delivered; and

(b) Allow the limited cooperative association to sell the products, commodities, or goods delivered and pay the sales price on a pooled or other basis after deducting selling costs, processing costs, overhead, expenses, and other charges.



21-2951 Duration of marketing contract; termination.

The initial duration of a marketing contract may not exceed ten years, but the contract may be made self-renewing for additional periods not exceeding five years each. Unless the contract provides for another manner or time for termination, either party may terminate the contract by giving notice in a record at least ninety days before the end of the current term.



21-2952 Remedies for breach or anticipating repudiation of contract.

(1) A marketing contract may liquidate damages to be paid to a limited cooperative association for a breach or anticipatory repudiation of the marketing contract but only at an amount or at a formula that is reasonable in light of the actual or then anticipated harm caused by the breach or to be caused by the anticipatory repudiation. The provision may be enforced as liquidated damages and is not to be considered a penalty.

(2) If there is a breach or anticipatory repudiation of a marketing contract, the limited cooperative association may seek an injunction to prevent the further breach or an anticipatory repudiation of the contract and the specific performance of the contract.

(3) In the case of a marketing contract between a limited cooperative association and a patron member, the articles of organization or bylaws may also provide additional remedies for the remedies under subsections (1) and (2) of this section.

(4) Nothing in this section shall restrict a limited cooperative association from seeking any other remedy at law or equity in the enforcement of a marketing contract.



21-2953 Existence and powers of board of directors.

(1) A limited cooperative association shall have a board of directors consisting of three or more directors as set forth in the articles of organization or bylaws unless the number of members is less than three. If there are fewer than three members, the number of directors shall not be less than the number of members in the limited cooperative association.

(2) The affairs of the limited cooperative association shall be managed by, or under the direction of, the board of directors. The board of directors may adopt policies and procedures that are not in conflict with the articles of organization, the bylaws, and the Nebraska Limited Cooperative Association Act.

(3) A director does not have agency authority on behalf of the limited cooperative association solely by being a director.



21-2954 No liability as director for limited cooperative association's obligations.

An obligation of a limited cooperative association, whether arising in contract, tort, or otherwise, is not the obligation of a director. A director is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited cooperative association solely by reason of being a director.



21-2955 Qualifications of directors and composition of board.

(1) A director shall be an individual or individual representative of a member that is not an individual.

(2) The articles of organization or bylaws may provide for qualification of directors subject to this section.

(3) Except as otherwise provided in the articles of organization or bylaws and subject to subsections (4) and (5) of this section, each director shall be a member of the limited cooperative association or a designee of a member that is not an individual.

(4) Unless otherwise provided in the articles of organization or bylaws, a director may be an officer or employee of the limited cooperative association.

(5) If the limited cooperative association is permitted to have nonmember directors by its articles of organization or bylaws, the number of nonmember directors shall not exceed:

(a) One director, if there are two, three, or four directors; and

(b) One-fifth of the total number of directors, if there are five or more directors.



21-2956 Election of directors.

(1) At least fifty percent of the board of directors of a limited cooperative association shall be elected exclusively by patron members.

(2) Subject to the provisions of subsection (1) of this section, the articles of organization or bylaws may provide for the election of all or a specified number of directors by the holders of one or more groups of classes of members' interests.

(3) Subject to the provisions of subsection (1) of this section, the articles of organization or bylaws may provide for the nomination or election of directors by geographic district directly or by district delegates.

(4) Cumulative voting is prohibited unless otherwise provided in the articles of organization or bylaws.

(5) Except as otherwise provided by the articles of organization, bylaws, or section 21-2961, member directors shall be elected at an annual members' meeting.

(6) Nonmember directors shall be elected in the same manner as member directors unless the articles of organization or bylaws provide for a different method of selection.



21-2957 Term of director.

(1) A director's term expires at the annual members' meeting following the director's election unless otherwise provided in the articles of organization or bylaws. The term of a director shall not exceed three years.

(2) Unless otherwise provided in the articles of organization or bylaws, a director may be reelected for subsequent terms.

(3) A director continues to serve as director until a successor director is elected and qualified or until the director is removed, resigns, or dies.



21-2958 Resignation of director.

(1) A director may resign at any time by giving notice in a record to the limited cooperative association.

(2) A resignation is effective when notice is received by the limited cooperative association unless the notice states a later effective date.



21-2959 Removal of director.

Unless the articles of organization or bylaws otherwise provide, the following rules apply:

(1) Members may remove a director with or without cause;

(2) A member or members holding at least twenty-five percent of the total voting power entitled to be voted in the election of the director may demand removal of a director by a signed petition submitted to the officer of the limited cooperative association charged with keeping its records;

(3) Upon receipt of a petition for removal of a director, an officer or the board of directors shall:

(a) Call a special members' meeting to be held within ninety days after receipt of the petition by the association; and

(b) Mail or otherwise transmit or deliver in a record to the members entitled to vote on the removal notice of the meeting which complies with section 21-2936;

(4) A director against whom a petition has been submitted shall be informed in a record of the petition within a reasonable time before the members' meeting at which the members consider the petition; and

(5) A director is removed if the votes in favor of removal are equal to or greater than the votes required to elect the director.



21-2960 Suspension of director by board.

(1) The board of directors may suspend a director, if, considering the director's course of conduct and the inadequacy of other available remedies, immediate suspension is necessary for the best interests of the limited cooperative association and the director is engaged in:

(a) Fraudulent conduct with respect to the limited cooperative association or its members;

(b) Gross abuse of the position of the director;

(c) Intentional infliction of harm on the limited cooperative association; or

(d) Any other behavior, act, or omission as provided by the articles of organization or bylaws.

(2) A suspension under subsection (1) of this section is effective for thirty days unless the board of directors calls and gives notice of a special members' meeting for removal of the director before the end of the thirty-day period in which case the suspension is effective until adjournment of the special meeting or the director is removed.

(3) After suspension, a director may be removed pursuant to section 21-2959.



21-2961 Vacancy on board.

(1) Unless the articles of organization or bylaws otherwise provide, a vacancy on the board of directors shall be filled:

(a) By majority vote of the remaining directors until the next annual members' meeting or special members' meeting held for that purpose; and

(b) For the unexpired term by members at the next annual members' meeting or special members' meeting called for that purpose.

(2) If the vacating director was elected by a group or class of members or by group, class, or district:

(a) The appointed director shall be of that group, class, or district; and

(b) The election of the director for the unexpired term shall be conducted in the same manner as would the election for that position without a vacancy.



21-2962 Compensation of directors.

Unless the articles of organization or bylaws otherwise provide, the board of directors may fix the remuneration of directors and nondirector committee members.



21-2963 Meetings.

(1) The board of directors shall meet at least annually and may hold meetings in or outside this state.

(2) Unless otherwise provided in the articles of organization or bylaws, the board of directors may permit directors to attend board meetings or conduct board meetings through the use of any means of communication, if all directors attending the meeting can communicate with each other during the meeting.



21-2964 Action without meeting.

(1) Unless prohibited by the articles of organization or bylaws, any action that may be taken by the board of directors may be taken without a meeting if each director consents to action in a record.

(2) Consent under subsection (1) of this section may be withdrawn by a director in a record at any time before the limited cooperative association receives a record of consent from each director.

(3) The record of consent for any action may specify the effective date or time of the action.



21-2965 Meetings and notice.

(1) Unless otherwise provided by the articles of organization or bylaws, the board of directors may establish a time and place for regular board meetings and notice of the time, place, or purpose of those meetings is not required.

(2) Unless otherwise provided by the articles of organization or bylaws, special meetings of the board of directors shall be preceded by at least three days' notice of the time, date, and place of the meeting. The notice shall contain a statement of the purpose of the special meeting and the meeting shall be limited to the matters contained in the statement.



21-2966 Waiver of notice of meeting.

(1) Unless otherwise provided in the articles of organization or bylaws, a director may waive any required notice of a meeting of the board of directors in a record before, during, or after the meeting.

(2) Unless otherwise provided in the articles of organization or bylaws, a director's participation in a meeting is waiver of notice of that meeting, unless the director objects to the meeting at the beginning of the meeting or promptly upon the director's arrival at the meeting and does not thereafter vote for or assent to action taken at the meeting.



21-2967 Quorum.

(1) Unless otherwise provided in the articles of organization or bylaws, a majority of the fixed number of directors on the board of directors constitutes a quorum for the management of the affairs of the limited cooperative association.

(2) If a quorum is in attendance at the beginning of the meeting, any action taken by the board of directors present is valid even if the withdrawal of directors originally present results in the number of directors being less than the number required for a quorum.



21-2968 Voting.

Each director has one vote for purposes of decisions made by the board of directors.



21-2969 Committees.

(1) Unless otherwise provided by the articles of organization or bylaws, a board of directors may create one or more committees and appoint one or more individuals to serve on a committee.

(2) Unless otherwise provided by the articles of organization or bylaws, an individual appointed to serve on a committee need not be a director or member of the limited cooperative association. An individual serving on a committee has the same rights, duties, and obligations as a director serving on a committee.

(3) Unless otherwise provided by the articles of organization or bylaws, each committee may exercise the powers as delegated by the board of directors except that no committee may:

(a) Approve allocations or distributions except according to a formula or method prescribed by the board of directors;

(b) Approve or propose to members action requiring approval of members; or

(c) Fill vacancies on the board of directors or any of its committees.



21-2970 Standards of conduct and liability.

(1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner he or she reasonably believes to be in the best interests of the limited cooperative association.

(2) In discharging his or her duties, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the limited cooperative association whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(c) A committee of the board of directors of which he or she is not a member, if the director reasonably believes the committee merits confidence.

(3) A director shall not be considered to be acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director shall not be liable for any action taken as a director or any failure to take any action if he or she performed the duties of his or her office in compliance with this section.



21-2971 Conflict of interest.

Except as otherwise provided in section 21-2970, the Nebraska Model Business Corporation Act governs conflicts of interests between a director or member of a committee of the board of directors and the limited cooperative association.



21-2972 Right of director to information.

A director may obtain, inspect, and copy all information regarding the state of activities and financial condition of the limited cooperative association and other information regarding the activities of the limited cooperative association reasonably related to the performance of the director's duties as director but not for any other purpose or in any manner that would violate any duty to the limited cooperative association.



21-2973 Other considerations of directors.

Unless otherwise provided in the articles of organization or bylaws, a director, in determining the best interests of the limited cooperative association, may consider the interests of employees, customers, and suppliers of the limited cooperative association and of the communities in which the limited cooperative association operates and the long-term and short-term interests of the limited cooperative association and its members.



21-2974 Appointment and authority of officers.

(1) A limited cooperative association has the offices provided in its articles of organization or bylaws or established by the board of directors consistent with the articles of organization or bylaws.

(2) The articles of organization or bylaws or the board of directors shall designate one of the officers for preparing all records required by section 21-2910 for the authentication of records.

(3) Officers have the authority and shall perform the duties as the articles of organization or bylaws prescribe or as the board of directors determines is consistent with the articles of organization or bylaws.

(4) The election or appointment of an officer does not of itself create a contract with the officer.

(5) Unless otherwise provided in the articles of organization or bylaws an individual may simultaneously hold more than one office in the limited cooperative association.



21-2975 Resignation and removal of officers.

(1) The board of directors may remove an officer at any time with or without cause.

(2) An officer may resign at any time in a record giving notice to the limited cooperative association. The resignation is effective when the notice is given unless the notice specifies a later time.



21-2976 Indemnification.

Indemnification of any individual who has incurred liability, is a party, or is threatened to be made a party because of the performance of duties to, or activity on behalf of, the limited cooperative association is governed by the Nebraska Model Business Corporation Act.



21-2977 Members' contributions.

The articles of organization or bylaws may establish the amount, manner, or method of determining any member contribution requirements for members or may authorize the board of directors to establish the manner and terms of any contributions for members.



21-2978 Forms of contribution and valuation.

(1) Unless otherwise provided in the articles of organization or bylaws, the contributions of a member may consist of tangible or intangible property or other benefit to the limited cooperative association, including money, services performed or to be performed, promissory notes, other agreements to contribute cash or property, and contracts to be performed.

(2) The receipt and acceptance of contributions and the valuation of contributions shall be reflected in the limited cooperative association's required records pursuant to section 21-2910.

(3) Unless otherwise provided in the articles of organization or bylaws, the board of directors shall value the contributions received or to be received. The determination by the board of directors on valuation is conclusive for purposes of determining whether the member's contribution obligation has been fully met.



21-2979 Contribution agreements.

(1) A contribution agreement entered into before formation of the limited cooperative association is irrevocable for six months unless:

(a) Otherwise provided by the agreement; or

(b) All parties to the agreement consent to the revocation.

(2) Upon default by a party to a contribution agreement entered into before formation, the limited cooperative association, once formed, may:

(a) Collect the amount owed as any other debt; or

(b) Unless otherwise provided in the agreement, rescind the agreement if the debt remains unpaid more than twenty days after the limited cooperative association demands payment from the party in a record.



21-2980 Allocation of profits and losses.

(1) Subject to subsection (2) of this section, the articles of organization or bylaws shall provide for the allocation of net proceeds, savings, margins, profits, and losses between classes or groups of members.

(2)(a) Unless the articles of organization or bylaws otherwise provide, patron members shall be allocated at least fifty percent of the net proceeds, savings, margins, profits, and losses in any fiscal year. The articles of organization or bylaws shall not reduce the percentage allocated to patron members to less than fifteen percent of the net proceeds.

(b) For purposes of this subsection, the following rules apply:

(i) Amounts paid or due on contracts for the delivery to the association by patron members of products, goods, or services are not considered amounts allocated to patron members; and

(ii) Amounts paid, due, or allocated to investor members as a stated, fixed return on equity are not considered amounts allocated to investor members.

(3) Unless otherwise provided in the articles of organization or bylaws, in order to determine the amount of net proceeds, savings, margins, and profits, the board of directors may set aside a portion of the revenue, whether or not allocated to members, after accounting for other expenses, for purposes of:

(a) Creating or accumulating a capital reserve; and

(b) Creating or accumulating reserves for specific purposes, including expansion and replacement of capital assets and other necessary business purposes.

(4) Subject to subsection (5) of this section and the articles of organization or bylaws, the board of directors shall allocate the amount remaining after the allocations under subsections (1) through (3) of this section:

(a) To patron members annually in accordance with the ratio of each member's patronage during the period to total patronage of all patron members during the period; and

(b) To investor members, if any, in accordance with the ratio of each investor member's limited contribution to the total initial contribution of all investor members.

(5) For purposes of allocation of net proceeds, savings, margins, profits, and losses to patron members, the articles of organization or bylaws may establish allocation units based on function, division, district, department, allocation units, pooling arrangements, members' contributions, or other methods.



21-2981 Distributions.

(1) Unless otherwise provided by the articles of organization or bylaws and subject to subsection (2) of this section, the board of directors may authorize, and the limited cooperative association may make, distributions to members.

(2) Unless otherwise provided by the articles of organization or bylaws, distributions to members may be made in the form of cash, capital credits, allocated patronage equities, revolving fund certificates, the limited cooperative association's own securities or other securities, or in any other manner.



21-2981.01 Distributions to members; redemption or repurchase authorized; how treated.

Property distributed under subsection (2) of section 21-2981, other than cash, may be redeemed or repurchased as provided in the articles of organization or bylaws but no redemption or repurchase may be made without full and final authorization by the board of directors, which may be withheld for any reason in the board's sole discretion. The redemption or repurchase will be treated as a distribution under section 21-2981.



21-2981.02 Limit on distributions.

(1) A limited cooperative association shall not make a distribution if, after the distribution:

(a) The limited cooperative association would not be able to pay its debts as they become due in the ordinary course of the association's activities; or

(b) The limited cooperative association's assets would be less than the sum of its total liabilities.

(2) A limited cooperative association may base a determination that a distribution is not prohibited under subsection (1) of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other methods that are reasonable in the circumstances.

(3) Except as otherwise provided in subsection (4) of this section, the effect of a distribution allowed under subsection (2) of this section is measured:

(a) In the case of distribution by purchase, redemption, or other acquisition of financial rights in the limited cooperative association, as of the date money or other property is transferred or debt is incurred by the association; and

(b) In all other cases, as of the date:

(i) The distribution is authorized, if the payment occurs within one hundred twenty days after that date; or

(ii) The payment is made, if payment occurs more than one hundred twenty days after the distribution is authorized.

(4) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(5) For purposes of this section, distribution does not include reasonable amounts paid to a member in the ordinary course of business as payment or compensation for commodities, goods, past or present services, or reasonable payments made in the ordinary course of business under a bona fide retirement or other benefits program.



21-2981.03 Prohibited distribution; director liability; member or holder of financial rights liability; actions authorized; statute of limitation.

(1) A director who consents to a distribution made in violation of section 21-2981 is personally liable to the limited cooperative association for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the director failed to comply with section 21-2970 or 21-2971.

(2) A member or holder of financial rights which received a distribution knowing that the distribution to the member or holder was made in violation of section 21-2981.02 is personally liable to the limited cooperative association but only to the extent that the distribution received by the member or holder exceeded the amount that could have been properly paid under section 21-2981.02.

(3) A director against whom an action is commenced under subsection (1) of this section may:

(a) Implead in the action any other director that is liable under subsection (1) of this section and compel contribution from the person; and

(b) Implead in the action any person that is liable under subsection (2) of this section and compel contribution from the person in the amount the person received as described in such subsection.

(4) An action under this section is barred if it is not commenced within two years after the distribution.



21-2982 Member's dissociation; power of estate of member.

(1) A member does not have a right to withdraw as a member of a limited cooperative association but has the power to withdraw.

(2) Unless otherwise provided by the articles of organization or bylaws, a member is dissociated from a limited cooperative association upon the occurrence of any of the following events:

(a) The limited cooperative association's having notice in a record of the person's express will to withdraw as a member or to withdraw on a later date specified by the person;

(b) An event provided in the articles of organization or bylaws as causing the person's dissociation as a member;

(c) The person's expulsion as a member pursuant to the articles of organization or bylaws;

(d) The person's expulsion as a member by the board of directors if:

(i) It is unlawful to carry on the limited cooperative association's activities with the person as a member;

(ii) Subject to section 21-2947, there has been a transfer of all of the person's financial rights in the limited cooperative association;

(iii) The person is a corporation or association whether or not organized under the Nebraska Limited Cooperative Association Act; and:

(A) The limited cooperative association notifies the person that it will be expelled as a member because it has filed a statement of intent to dissolve or articles of dissolution, it has been administratively or judicially dissolved, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its organization; and

(B) Within ninety days after the person receives the notification described in subdivision (2)(d)(iii)(A) of this section, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(iv) The person is a limited liability company, association, whether or not organized under the act, or partnership that has been dissolved and whose business is being wound up;

(e) In the case of a person who is an individual, the person's death;

(f) In the case of a person that is a trust, distribution of the trust's entire financial rights in the limited cooperative association, but not merely by the substitution of a successor trustee;

(g) In the case of a person that is an estate, distribution of the estate's entire financial interest in the limited cooperative association, but not merely by the substitution of a successor personal representative;

(h) Termination of a member that is not an individual, partnership, limited liability company, limited cooperative association, whether or not organized under the act, corporation, trust, or estate; or

(i) The limited cooperative association's participation in a merger or consolidation, if, under the plan of merger or consolidation as approved under section 21-29,122, the person ceases to be a member.



21-2983 Effect of dissociation as member.

(1) Upon a person's dissociation as a member:

(a) A person dissociated pursuant to section 21-2982 does not have further rights as a member; and

(b) Subject to sections 21-2947 and 21-2948, any financial rights owned by the person in the person's capacity as a member immediately before dissociation are owned by the person as a transferee who is not admitted as a member after dissociation.

(2) A person's dissociation as a member does not of itself discharge the person from any obligation to the limited cooperative association which the person incurred while a member.



21-2984 Dissolution.

Except as otherwise provided in sections 21-2986 and 21-2987, a limited cooperative association is dissolved and its activities shall be wound up only upon the occurrence of any of the following:

(1) The happening of an event or the coming of a time specified in the articles of organization;

(2) The action of the organizers, board of directors, or members under sections 21-2986 and 21-2987;

(3) The passage of ninety days after the dissociation of a member, resulting in the limited cooperative association having less than two members, unless before the end of the period the limited cooperative association admits at least one member in accordance with its articles of organization or bylaws; or

(4) The filing of a declaration by the Secretary of State under section 21-2994.



21-2985 Judicial dissolution.

A district court may dissolve a limited cooperative association or order any action that under the circumstances is appropriate and equitable:

(1) In a proceeding by the Attorney General, if it is established that:

(a) The limited cooperative association obtained its articles of organization through fraud; or

(b) The limited cooperative association has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a member, if it is established that:

(a) The directors are deadlocked in the management of the limited cooperative association's affairs, the members are unable to break the deadlock, and irreparable injury to the limited cooperative association is occurring or is threatened because of the deadlock;

(b) The directors or those in control of the limited cooperative association have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual members' meetings, to elect successors to directors whose terms have expired; or

(d) The assets of the limited cooperative association are being misapplied or wasted; or

(3) In a proceeding by the limited cooperative association to have its voluntary dissolution continued under judicial supervision.



21-2986 Voluntary dissolution before commencement of activity.

A majority of the organizers or initial directors of a limited cooperative association that has not yet begun activity or the conduct of its affairs may dissolve the limited cooperative association.



21-2987 Voluntary dissolution by the board and members.

In order to voluntarily dissolve:

(1) A resolution to dissolve shall be approved by a majority vote of the board of directors unless a greater vote is required by the articles of organization or bylaws;

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member:

(a) The resolution required by subdivision (1) of this section;

(b) A recommendation that the members vote in favor of the resolution, unless the board determines because of conflict of interest or other special circumstances it should not make such a recommendation;

(c) If the board makes no recommendation, the basis of that decision; and

(d) A notice of the meeting in the same manner as a special members' meeting;

(3) Subject to section 21-2939, the resolution to dissolve shall be approved by at least a two-thirds vote of patron members voting at the meeting and at least two-thirds vote of investor members voting at the meeting; and

(4) Unless otherwise provided in the resolution, the limited cooperative association is dissolved upon approval under subdivision (3) of this section.



21-2988 Articles of dissolution.

(1) A limited cooperative association that has dissolved or is about to dissolve shall deliver to the Secretary of State for filing articles of dissolution that state:

(a) The name of the limited cooperative association;

(b) The date that the limited cooperative association dissolved or when it will dissolve; and

(c) Any other information it deems relevant.

(2) A person has notice of a limited cooperative association's dissolution the later of ninety days after the filing of the statement or the effective date under subdivision (1)(b) of this section.



21-2989 Winding up of activities.

(1) A limited cooperative association continues after dissolution only for purposes of winding up its activities.

(2) In winding up its activities, the limited cooperative association shall:

(a) Discharge its liabilities, settle and close its activities, and marshal and distribute its assets; and

(b) File articles of dissolution indicating it is winding up, preserve the limited cooperative association or its property as a going concern for a reasonable time, prosecute and defend actions and proceedings, transfer limited cooperative association property, settle disputes by mediation or arbitration, and perform other necessary acts.

(3) On the application of the limited cooperative association, any member, or a holder of financial rights the district court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited cooperative association's activities, if:

(a) After a reasonable time, the limited cooperative association has not executed winding up under subsection (2) of this section; or

(b) The applicant establishes other good cause.



21-2990 Distribution of assets in winding up limited cooperative association.

(1) In winding up a limited cooperative association's business, unless otherwise stated in the articles of organization or bylaws, the assets of the limited cooperative association shall be applied to discharge its obligations to creditors, including members who are creditors. Any remaining assets shall be applied to pay in money the net amount distributable to members in accordance with their right to distributions under subsection (2) of this section.

(2) Each member is entitled to a distribution from the limited cooperative association of any remaining assets in the proportion of the member's financial interests to the total financial interests of members of the limited cooperative association after all other obligations are satisfied.



21-2991 Known claims against dissolved limited cooperative association.

(1) A dissolved limited cooperative association may dispose of the known claims against it by following the procedure described in subsection (2) of this section.

(2) A dissolved limited cooperative association may notify its known claimants of the dissolution in a record. The notice shall:

(a) Specify the information required to be included in a claim;

(b) Provide a mailing address to which the claim is to be sent;

(c) State the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the notice is received by the claimant; and

(d) State that the claim will be barred if not received by the deadline.

(3) A claim against a dissolved limited cooperative association is barred if the requirements of subsection (2) of this section are met and:

(a) The limited cooperative association has not been notified in a record of the claim; or

(b) In the case of a claim that is timely received but rejected by the dissolved limited cooperative association, the claimant does not commence an action to enforce the claim against the limited cooperative association within ninety days after the receipt of the notice of the rejection, if the notice of rejection states that the claim will be barred unless brought against the limited cooperative association within ninety days after receipt of the notice of rejection.

(4) This section does not apply to a claim based on an event occurring after the date of dissolution or a liability that is contingent on that date.



21-2992 Other claims against dissolved limited cooperative association.

(1) A dissolved limited cooperative association shall publish notice of its dissolution and may request persons having claims against the limited cooperative association to present them in accordance with the notice.

(2) The notice shall:

(a) Be published at least once in a newspaper of general circulation in the county in which the dissolved limited cooperative association's principal office is located or, if it has none in this state, in the county in which the limited cooperative association's designated office is or was last located;

(b) Describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; and

(c) State that a claim against the limited cooperative association is barred unless an action to enforce the claim is commenced within three years after publication of the notice.

(3) If a dissolved limited cooperative association publishes a notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred, unless the claimant commences an action to enforce the claim against the dissolved limited cooperative association within three years after the publication date of the notice:

(a) A claimant that did not receive notice in a record under section 21-2991;

(b) A claimant whose claim was timely sent to the dissolved limited cooperative association but not acted on; and

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim not barred under this section may be enforced:

(a) Against the dissolved limited cooperative association, to the extent of its undistributed assets; or

(b) If the assets have been distributed in liquidation, against a member or transferee of financial rights to the extent of that person's proportionate share of the claim or the limited cooperative association's assets distributed to the member or transferee in liquidation, whichever is less, but a person's total liability for all claims under this subsection does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited cooperative association.



21-2993 Court proceeding.

(1) A dissolved limited cooperative association that has published a notice under section 21-2991 or 21-2992 may file an application with the district court where the dissolved limited cooperative association's principal office is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved limited cooperative association or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved limited cooperative association, are reasonably estimated to arise after the effective date of dissolution.

(2) Notice of the proceeding shall be given by the dissolved limited cooperative association to each known claimant holding a contingent claim within ten days after the filing of the application of the limited cooperative association.

(3) The court may appoint a receiver to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such receiver, including all reasonable expert witness fees, shall be paid by the dissolved limited cooperative association.

(4) Provision by the dissolved limited cooperative association for security in the amount and the form ordered by the court under section 21-2992 shall satisfy the dissolved limited cooperative association's obligations with respect to claims that are contingent, have not been made known to the dissolved limited cooperative association, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a member who received a distribution.



21-2994 Administrative dissolution.

(1) The Secretary of State may dissolve a limited cooperative association administratively if the limited cooperative association does not, within sixty days after the due date:

(a) Pay any fee, tax, or penalty due to the Secretary of State under the Nebraska Limited Cooperative Association Act or other law;

(b) Deliver its biennial report to the Secretary of State;

(c) Have a registered agent or registered office in this state; or

(d) Notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued.

(2) If the Secretary of State determines that a ground exists for administratively dissolving a limited cooperative association, the Secretary of State shall file a record of the determination and serve the limited cooperative association with a copy of the filed record.

(3) If, within sixty days after service of the copy, the limited cooperative association does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each uncorrected ground determined by the Secretary of State does not exist, the Secretary of State shall administratively dissolve the limited cooperative association by preparing, signing, and filing a declaration of dissolution that states the grounds for dissolution. The Secretary of State shall serve the limited cooperative association with a copy of the filed declaration.

(4) A limited cooperative association administratively dissolved continues its existence but may carry on only activities necessary to wind up its activities and liquidate its assets under sections 21-2989 and 21-2990 and to notify claimants under sections 21-2991 and 21-2992.

(5) The administrative dissolution of a limited cooperative association does not terminate the authority of its agent for service of process.



21-2995 Reinstatement following administrative dissolution.

(1) A limited cooperative association that has been administratively dissolved may apply to the Secretary of State for reinstatement within five years after the effective date of its administrative dissolution. The application shall be delivered to the Secretary of State for filing and state:

(a) The name of the limited cooperative association and the effective date of its administrative dissolution;

(b) That the grounds for dissolution either did not exist or have been eliminated; and

(c) That the limited cooperative association's name satisfies the requirements of sections 21-2906 to 21-2908.

(2) If the Secretary of State determines that (a) the application for reinstatement contains the information required by subsection (1) of this section and that the information is correct and (b) the limited cooperative association has paid to the Secretary of State all delinquent occupation taxes and has forwarded to the Secretary of State a properly executed and signed biennial report for the current year, the Secretary of State shall:

(a) Prepare a declaration of reinstatement that states this determination;

(b) Sign and file the original of the declaration of reinstatement; and

(c) Serve the limited cooperative association with a copy.

(3) A limited cooperative association that has been administratively dissolved for more than five years may apply to the Secretary of State for late reinstatement. The application shall be delivered to the Secretary of State for filing, along with the fee set forth in section 21-2924, and state:

(a) The name of the limited cooperative association and the effective date of its administrative dissolution;

(b) That the grounds for dissolution either did not exist or have been eliminated;

(c) That the limited cooperative association's name satisfies the requirements of sections 21-2906 to 21-2908;

(d) That a legitimate reason exists for reinstatement and what such legitimate reason is; and

(e) That such reinstatement does not constitute fraud on the public.

(4) If the Secretary of State determines that (a) the application for late reinstatement contains the information required by subsection (3) of this section and that the information is correct and (b) the limited cooperative association has paid to the Secretary of State all delinquent occupation taxes and has forwarded to the Secretary of State a properly executed and signed biennial report for the current year, the Secretary of State shall:

(a) Prepare a declaration of late reinstatement that states this determination;

(b) Sign and file the original of the declaration of reinstatement; and

(c) Serve the limited cooperative association with a copy.

(5) When reinstatement becomes effective it relates back to and takes effect as of the effective date of the administrative dissolution and the limited cooperative association may resume or continue its activities as if the administrative dissolution had never occurred.



21-2996 Denial of reinstatement; appeal.

(1) If the Secretary of State denies a limited cooperative association's application for reinstatement following administrative dissolution, the Secretary of State shall prepare, sign, and file a notice that explains the reason or reasons for denial and serve the limited cooperative association with a copy of the notice.

(2) Within thirty days after service of the notice of denial, the limited cooperative association may appeal the denial of reinstatement by petitioning the district court to set aside the dissolution. The petition shall be served on the Secretary of State and contain a copy of the Secretary of State's declaration of dissolution, the limited cooperative association's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the dissolved limited cooperative association or may take other action the court considers appropriate.



21-2997 Direct action by member.

(1) Subject to subsection (2) of this section, a member may maintain a direct action against the limited cooperative association, an officer, or a director to enforce the rights and otherwise protect the interests of the member, including rights and interests under the articles of organization or bylaws.

(2) A member maintaining a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited cooperative association.



21-2998 Derivative action.

A member may maintain a derivative action to enforce a right of a limited cooperative association if the member adequately represents the interests of the limited cooperative association and if:

(1) The member first makes a demand on the limited cooperative association, requesting that it bring an action to enforce the right, and the limited cooperative association does not bring the action within a reasonable time; and

(2) Ninety days have expired after the date the demand was made unless the member has earlier been notified that the demand has been rejected by the limited cooperative association or unless irreparable injury to the limited cooperative association would result by waiting for the expiration of the time.



21-2999 Proper plaintiff.

A derivative action may be maintained only by a person that is a member at the time the action is commenced and:

(1) That was a member when the conduct giving rise to the action occurred; or

(2) Whose status as a member devolved upon the person by operation of law from a person that was a member at the time of the conduct.



21-29,100 Complaint.

In a derivative action, the complaint shall state with particularity:

(1) The date and content of the plaintiff's demand and the limited cooperative association's response to the demand; and

(2) If ninety days have not expired under subdivision (2) of section 21-2998, that irreparable injury to the limited cooperative association would result by waiting for the expiration of the time.



21-29,101 Proceeds and expenses.

(1) Except as otherwise provided in subsection (2) of this section:

(a) Any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited cooperative association and not to the derivative plaintiff; and

(b) If the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited cooperative association.

(2) If a derivative action is successful, in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited cooperative association.



21-29,102 Governing law.

(1) The laws of the state or other jurisdiction under which a foreign limited cooperative association is organized govern relations among the members of the foreign limited cooperative association and between the members and the foreign limited cooperative association.

(2) A foreign limited cooperative association shall not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the foreign limited cooperative association is organized and the laws of this state.

(3) A certificate of authority does not authorize a foreign limited cooperative association to engage in any activity or exercise any power that a limited cooperative association cannot engage in or exercise in this state.



21-29,103 Application for certificate of authority.

(1) A foreign limited cooperative association may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application shall state:

(a) The name of the foreign limited cooperative association and, if the name does not comply with section 21-2908, an alternative name adopted pursuant to section 21-29,106;

(b) The name of the state or other jurisdiction under whose law the foreign limited cooperative association is organized;

(c) The street and mailing addresses of the foreign limited cooperative association's designated office and, if the laws of the jurisdiction under which the foreign limited cooperative association is organized require the foreign limited cooperative association to maintain an office in that jurisdiction, the street and mailing addresses of the required office;

(d) The name and street and mailing addresses of the foreign limited cooperative association's agent for service of process in this state; and

(e) The name and street and mailing addresses of each of the foreign limited cooperative association's current directors and officers.

(2) A foreign limited cooperative association shall deliver with the completed application a certificate of good standing or existence or a similar record signed by the Secretary of State or other official having custody of the foreign limited cooperative association's publicly filed records in the state or other jurisdiction under whose law the foreign limited cooperative association is organized.



21-29,104 Activities not constituting transacting business.

(1) Activities of a foreign limited cooperative association which do not constitute transacting business in this state within the meaning of this section include:

(a) Maintaining, defending, and settling an action or proceeding;

(b) Holding meetings of its members or carrying on any other activity concerning its internal affairs;

(c) Maintaining accounts in financial institutions;

(d) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited cooperative association's own securities or maintaining trustees or depositories with respect to those securities;

(e) Selling through independent contractors;

(f) Soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(g) Creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, and maintaining property so acquired;

(i) Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner; and

(j) Transacting business in interstate commerce.

(2) For purposes of this section, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (1) of this section, constitutes transacting business in this state.

(3) This section does not apply in determining the contacts or activities that may subject a foreign limited cooperative association to service of process, taxation, or regulation under any other law of this state.



21-29,105 Filing of certificate of authority.

Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of the Nebraska Limited Cooperative Association Act, the Secretary of State, upon payment of all filing fees, shall file the application, prepare, sign, and file a certificate of authority to transact business in this state, and send a copy of the filed certificate, together with a receipt for the fees, to the foreign limited cooperative association or its representative.



21-29,106 Noncomplying name of foreign cooperative.

(1) A foreign limited cooperative association whose name does not comply with section 21-2908 shall not obtain a certificate of authority until it adopts, for purposes of transacting business in this state, an alternative name that complies with such section. A foreign limited cooperative association that adopts an alternative name under this subsection and then obtains a certificate of authority with the name need not comply with sections 21-2907 and 21-2908. After obtaining a certificate of authority with an alternative name, a foreign limited cooperative association shall transact business in this state under the name unless the foreign limited cooperative association is authorized under sections 21-2907 and 21-2908 to transact business in this state under another name.

(2) If a foreign limited cooperative association authorized to transact business in this state changes its name to one that does not comply with sections 21-2907 and 21-2908, it shall not thereafter transact business in this state until it complies with subsection (1) of this section and obtains an amended certificate of authority.



21-29,107 Revocation of certificate of authority.

(1) A certificate of authority of a foreign limited cooperative association to transact business in this state may be revoked by the Secretary of State in the manner provided in subsections (2) and (3) of this section if the foreign limited cooperative association does not:

(a) Pay, within sixty days after the due date, any fee, tax, or penalty due to the Secretary of State under the Nebraska Limited Cooperative Association Act or other law;

(b) Deliver, within sixty days after the due date, its biennial report required under section 21-2994;

(c) Appoint and maintain an agent for service of process as required by section 21-29,103; or

(d) Deliver for filing a statement of a change under section 21-2914 within thirty days after a change has occurred in the name or address of the agent.

(2) To revoke a certificate of authority, the Secretary of State shall prepare, sign, and file a certificate of revocation and send a copy to the foreign limited cooperative association's registered agent for service of process in this state, or if the foreign limited cooperative association does not appoint and maintain an agent for service of process in this state, to the foreign limited cooperative association's designated office. The notice shall state:

(a) The revocation's effective date, which shall be at least sixty days after the date the Secretary of State sends the copy; and

(b) The foreign limited cooperative association's noncompliance with subsection (1) of this section which is the reason for the revocation.

(3) The authority of the foreign limited cooperative association to transact business in this state ceases on the effective date of the certificate of revocation unless before that date the foreign limited cooperative association cures each failure to comply with subsection (1) of this section stated in the notice. If the foreign limited cooperative association cures the failures, the Secretary of State shall so indicate on the filed notice.



21-29,108 Cancellation of certificate of authority; effect of failure to have certificate.

(1) To cancel its certificate of authority to transact business in this state, a foreign limited cooperative association shall deliver to the Secretary of State for filing a notice of cancellation. The certificate is canceled when the notice becomes effective under section 21-2919.

(2) A foreign limited cooperative association transacting business in this state shall not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

(3) The failure of a foreign limited cooperative association to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the foreign limited cooperative association or prevent the foreign limited cooperative association from defending an action or proceeding in this state.

(4) A member of a foreign limited cooperative association is not liable for the obligations of the foreign limited cooperative association solely by reason of the foreign limited cooperative association's having transacted business in this state without a certificate of authority.

(5) If a foreign limited cooperative association transacts business in this state without a certificate of authority or cancels its certificate of authority, it may be served in accordance with section 21-2916 for rights of action arising out of the transaction of business in this state.



21-29,109 Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited cooperative association from transacting business in this state in violation of the Nebraska Limited Cooperative Association Act.



21-29,110 Authority to amend articles of organization or bylaws; rights of member.

(1) A limited cooperative association may amend its articles of organization or bylaws.

(2) Unless the articles of organization or bylaws provide otherwise, a member of a limited cooperative association does not have vested property rights resulting from any provision in the articles of organization or bylaws, including provisions relating to management, control, capital structure, distribution, entitlement, purpose, or duration of the limited cooperative association.



21-29,111 Notice and action on amendment of articles of organization or bylaws.

To amend its articles of organization or bylaws:

(1) A proposed amendment shall be approved by a majority vote of the board of directors unless a greater vote is required by the articles of organization or bylaws; and

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member:

(a) The proposed amendment;

(b) A recommendation that the members approve the amendment unless the board determines because of conflict of interest or other special circumstances it should not make such a recommendation;

(c) If the board makes no recommendation, the basis of that decision;

(d) Any condition of its submission of the amendment to the members; and

(e) Notice of the meeting in the same manner as a special members' meeting.



21-29,112 Change to amendment of articles of organization or bylaws at meeting.

(1) No substantive change to the proposed amendment of the articles of organization or bylaws shall be made at the members' meeting at which the vote occurs.

(2) Subject to subsection (1) of this section, any amendment of the amendment need not be separately voted upon by the board of directors.

(3) The vote to adopt an amendment to the amendment is the same as that required to pass the proposed amendment.



21-29,113 Approval of amendment.

(1) An amendment to the articles of organization shall be approved by at least a two-thirds vote of members voting at the meeting.

(2) An amendment to the bylaws shall be approved by at least a majority vote of members voting at the meeting and by at least a majority of investor members voting at the meeting.



21-29,114 Vote affecting group, class, or district of members.

Members shall vote as a separate group, if a proposed amendment affects the group, class, or district of members in:

(1) The equity capital structure of the limited cooperative association, including the rights of the limited cooperative association's members to share in profits or distributions, and the relative rights, preferences, and restrictions granted to or imposed upon one or more districts, classes, or voting groups of similarly situated members;

(2) The transferability of members' interests;

(3) The manner or method of allocation of profits or losses among members;

(4) The quorum for a meeting and rights of voting and governance not including the modification of district boundaries which may, unless otherwise provided in the articles of organization or operating agreement, be determined by the board of directors; or

(5) The terms for admission of new members.



21-29,115 Emergency bylaws; procedure for adoption.

(1) Unless the articles of organization provide otherwise, the board of directors may adopt bylaws to be effective only in an emergency described in subsection (4) of this section. The emergency bylaws may be amended or repealed by the members and may make all provisions necessary for managing the limited cooperative association during the emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) The regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(3) Action taken by the limited cooperative association in good faith in accordance with the emergency bylaws:

(a) Binds the limited cooperative association; and

(b) May not be used to impose liability on a director, officer, employee, or agent of the limited cooperative association.

(4) An emergency exists for purposes of this section if a quorum of the board of directors cannot readily be assembled because of a catastrophic event.



21-29,116 Amendment or restatement of articles of organization.

(1) To amend or restate its articles of organization, a limited cooperative association shall deliver to the Secretary of State for filing an amendment or restatement of the articles of organization stating:

(a) The name of the limited cooperative association;

(b) The date of filing of its initial articles of organization; and

(c) The changes the amendment makes to the articles of organization as most recently amended or restated.

(2) A limited cooperative association shall promptly deliver to the Secretary of State for filing an amendment to the articles of organization to reflect the appointment of a person to wind up the limited cooperative association's activities under sections 21-2989 and 21-2990.

(3) An organizer that knows that any information in filed articles of organization was false when the articles were filed or has become false due to changed circumstances shall promptly:

(a) Cause the articles to be amended; and

(b) Deliver to the Secretary of State an amendment for filing.

(4) Articles of organization may be amended at any time for any other proper purpose as determined by the limited cooperative association.

(5) Restated articles of organization shall be delivered to the Secretary of State for filing in the same manner as an amendment.

(6) Subject to section 21-2919, an amendment or restated article is effective when filed by the Secretary of State.



21-29,117 Merger and consolidation; terms, defined.

For purposes of sections 21-29,117 to 21-29,127:

(1) Constituent limited cooperative association means a limited cooperative association that is a party to a merger or consolidation;

(2) Constituent organization means an organization, other than a limited cooperative association, that is a party to a merger or consolidation;

(3) Governing statute of an organization means the statute that governs the organization's internal affairs;

(4) Organization means a limited cooperative association, limited cooperative association governed by a law other than the Nebraska Limited Cooperative Association Act, a general partnership, a limited liability partnership, a limited partnership, a limited liability company, a business trust, a corporation, a cooperative, or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit;

(5) Personal liability means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(a) By the organization's governing statute solely by reason of co-owning, having an interest in, or being a member of the organization; or

(b) By the organization's organizational documents under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or for specified debts, liabilities, and other obligations of the organization solely by reason of co-owning, having an interest in, or being a member of the organization; and

(6) Surviving organization means an organization into which one or more other organizations are merged or consolidated. A surviving organization may exist before the merger or consolidation or be created by the merger or consolidation.



21-29,118 Repealed. Laws 2008, LB 848, § 35.



21-29,119 Repealed. Laws 2008, LB 848, § 35.



21-29,120 Repealed. Laws 2008, LB 848, § 35.



21-29,121 Repealed. Laws 2008, LB 848, § 35.



21-29,122 Merger or consolidation.

(1) Any one or more limited cooperative associations may merge or consolidate with or into any one or more limited cooperative associations, limited liability companies, general partnerships, limited partnerships, cooperatives, or corporations, and any one or more limited liability companies, general partnerships, limited partnerships, cooperatives, or corporations may merge or consolidate with or into any one or more limited cooperative associations.

(2) A plan of merger or consolidation shall be in a record and shall include:

(a) The name and form of each constituent organization;

(b) The name and form of the surviving organization and, if the surviving organization is to be created by the merger or consolidation, a statement to that effect;

(c) The terms and conditions of the merger or consolidation, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(d) If the surviving organization is to be created by the merger or consolidation, the surviving organization's organizational documents;

(e) If the surviving organization is not to be created by the merger or consolidation, any amendments to be made by the merger or consolidation to the surviving organization's organizational documents; and

(f) If a member of a constituent limited cooperative association will have personal liability with respect to a surviving organization, the identity by descriptive class or other reasonable manner of the member.



21-29,123 Notice and action on plan of merger or consolidation by constituent limited cooperative association.

(1) Unless otherwise provided in the articles of organization or bylaws, the plan of merger or consolidation shall be approved by a majority vote of the board of directors.

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member:

(a) The plan of merger or consolidation;

(b) A recommendation that the members approve the plan of merger or consolidation unless the board makes a determination because of conflicts of interest or other special circumstances that it should not make such a recommendation;

(c) If the board makes no recommendation, the basis for that decision;

(d) Any condition of its submission of the plan of merger or consolidation to the members; and

(e) Notice of the meeting in the same manner as a special members' meeting.



21-29,124 Approval or abandonment of merger or consolidation by members of constituent limited cooperative association.

(1) Unless the articles of organization or bylaws provide for a greater quorum and subject to section 21-2939, a plan of merger or consolidation shall be approved by at least a two-thirds vote of patron members voting under section 21-2939 and by at least a two-thirds vote of investor members, if any, voting under section 21-2942.

(2) Subject to any contractual rights, after a merger or consolidation is approved, and at any time before a filing is made under section 21-29,126, a constituent limited cooperative association may amend the plan of merger or consolidation or abandon the planned merger or consolidation:

(a) As provided in the plan; and

(b) Except as prohibited by the plan, with the same consent as was required to approve the plan.



21-29,125 Merger or consolidation with subsidiary.

(1) Unless the articles of organization or bylaws of the limited cooperative association or articles of organization or bylaws of the other organization otherwise provide, a limited cooperative association that owns at least ninety percent of each class of the voting power of a subsidiary organization may merge or consolidate the subsidiary into itself or into another subsidiary.

(2) The limited cooperative association owning at least ninety percent of the subsidiary organization before the merger or consolidation shall notify each other owner of the subsidiary, if any, of the merger within ten days after the effective date of the merger or consolidation.



21-29,126 Filings required for merger or consolidation; effective date.

(1) After each constituent organization has approved a merger or consolidation, articles of merger or consolidation shall be signed on behalf of each other preexisting constituent organization by an authorized representative.

(2) The articles of merger or consolidation shall include:

(a) The name and form of each constituent organization and the jurisdiction of its governing statute;

(b) The name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger or consolidation, a statement to that effect;

(c) The date the merger or consolidation is effective under the governing statute of the surviving organization;

(d) If the surviving organization is to be created by the merger or consolidation:

(i) If it will be a limited cooperative association, the limited cooperative association's articles of organization; or

(ii) If it will be an organization other than a limited cooperative association, the organizational document that creates the organization;

(e) If the surviving organization preexists the merger or consolidation, any amendments provided for in the plan of merger or consolidation for the organizational document that created the organization;

(f) A statement as to each constituent organization that the merger or consolidation was approved as required by the organization's governing statute;

(g) If the surviving organization is a foreign organization not authorized to transact business in this state, the street and mailing addresses of an office which the Secretary of State may use for the purposes of service of process; and

(h) Any additional information required by the governing statute of any constituent organization.

(3) Each constituent limited cooperative association shall deliver the articles of merger or consolidation for filing in the office of the Secretary of State.

(4) A merger or consolidation becomes effective under this section:

(a) If the surviving organization is a limited cooperative association, upon the later of:

(i) Compliance with subsection (3) of this section; or

(ii) Subject to section 21-2919, as specified in the articles of merger or consolidation; or

(b) If the surviving organization is not a limited cooperative association, as provided by the governing statute of the surviving organization.



21-29,127 Effect of merger or consolidation.

When a merger or consolidation becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges or consolidates into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger or consolidation had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger or consolidation, the terms and conditions of the plan take effect;

(8) Except as otherwise agreed, if a constituent limited cooperative association ceases to exist, the merger or consolidation does not dissolve the limited cooperative association for purposes of section 21-2987;

(9) If the surviving organization is created by the merger or consolidation:

(a) If it is a limited cooperative association, the articles of organization become effective; or

(b) If it is an organization other than a limited cooperative association, the organizational document that creates the organization becomes effective; and

(10) If the surviving organization exists before the merger or consolidation, any amendments provided for in the articles of merger or consolidation for the organizational document that created the organization become effective.



21-29,128 Repealed. Laws 2008, LB 848, § 35.



21-29,129 Disposition of assets.

Member approval by at least two-thirds of the patron members voting under section 21-2939 and by at least a two-thirds vote of the investor members, if voting, under section 21-2942, is required for a limited cooperative association to sell, lease, exchange, or otherwise dispose of all or substantially all of the assets of the limited cooperative association.



21-29,130 Notice and action on disposition of assets.

To dispose of assets subject to section 21-29,129:

(1) The proposed disposition shall be approved by a majority vote of the board of directors unless a greater vote is required by the articles of organization or bylaws; and

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member notice of a special meeting of the members as required by section 21-2935 that sets forth:

(a) The terms of the proposed disposition;

(b) A recommendation that the members approve the disposition unless the board determines because of conflict of interest or other special circumstances it should not make such a recommendation;

(c) If the board makes no recommendation, the basis of that decision;

(d) Any condition of its submission of the proposed disposition to the members; and

(e) Notice of the meeting in the same manner as a special members' meeting under sections 21-2935 and 21-2936.



21-29,131 Vote on disposition of assets.

Disposition of assets subject to section 21-29,129 shall be consented to by:

(1) At least two-thirds vote of patron members voting under section 21-2939; and

(2) At least a two-thirds vote of investor members, if any, under section 21-2942.



21-29,132 Exemption from Securities Act of Nebraska.

Member interests offered or sold by a limited cooperative association are exempt from the Securities Act of Nebraska to the extent interests offered or sold by other types of organizations are exempt under subdivision (15) of section 8-1111.



21-29,133 Immunities, rights, and privileges.

Limited cooperative associations have the same immunities, rights, and privileges provided other types of associations formed under other laws of this state and shall be exempt from those laws to the same extent, but only to the same extent, as those entities organized under the Nonstock Cooperative Marketing Act or sections 21-1301 to 21-1339 are exempt.



21-29,134 Secretary of State; powers.

The Secretary of State shall have all powers reasonably necessary to perform the duties required of him or her under the Nebraska Limited Cooperative Association Act.






Chapter 22 - COUNTIES

22-101 Adams.

The county of Adams is bounded as follows: Commencing at the southwest corner of township five, north, of range twelve, west; thence east to the southeast corner of township five, north, of range nine, west; thence north to the northeast corner of township eight, north, of range nine, west; thence west to the northwest corner of township eight, north, of range twelve, west; thence south to the place of beginning.



22-102 Antelope.

The county of Antelope is bounded as follows: Commencing at the southwest corner of township twenty-three, north, of range eight, west; thence east to the southeast corner of township twenty-three, north, of range five, west; thence north to the northeast corner of township twenty-eight, north, of range five, west; thence west to the northwest corner of township twenty-eight, north, of range eight, west; thence south to the place of beginning.



22-103 Arthur.

The county of Arthur is bounded as follows: Commencing at the southeast corner of township seventeen, north, range thirty-six, west of the sixth principal meridian; thence north on the range line between ranges thirty-five and thirty-six to the northeast corner of township twenty, north, range thirty-six, west; thence west along the fifth standard parallel to the northwest corner of township twenty, north, range forty, west; thence south along the range line between ranges forty and forty-one, west, to the southwest corner of township seventeen, north, range forty, west; thence east along the fourth standard parallel to the place of beginning.

Act of 1913, making provision for organization of Arthur County, is not unconstitutional. State ex rel. Martin v. Hawkins, 95 Neb. 740, 146 N.W. 1044 (1914).

Arthur County, until organized, was attached to McPherson. Robinson v. State, 71 Neb. 142, 98 N.W. 694 (1904).



22-104 Banner.

The county of Banner is bounded as follows: Commencing at the southeast corner of section thirty-six, in township seventeen, north, of range fifty-three, west of the sixth principal meridian; thence due north on the range line between range fifty-two and range fifty-three, to the northeast corner of section twenty-four, township twenty, north, range fifty-three, west; thence due west on the section line to the point where said section line intersects the east line of State of Wyoming; thence south along the west line of the State of Nebraska, to a point where said state line intersects the township line between townships sixteen and seventeen, north, of range fifty-eight, west; thence due east on said township line to the place of beginning.



22-105 Blaine.

The county of Blaine is bounded as follows: Commencing at the southeast corner of township twenty-one, range twenty-one, running thence north to the northeast corner of township twenty-four, range twenty-one; thence west to the northwest corner of township twenty-four, range twenty-five; thence south to the southwest corner of township twenty-one, range twenty-five; thence east to the southeast corner of township twenty-one, range twenty-one, to the place of beginning.



22-106 Boone.

The county of Boone is bounded as follows: Commencing at the southwest corner of township eighteen, north, of range eight, west; thence east along the northern boundary of the Pawnee reservation, to a point where the dividing line between ranges four and five, west, intersect the same; thence north to the northeast corner of township twenty-two, north, of range five, west; thence west to the northwest corner of township twenty-two, north, of range eight, west; thence south to the place of beginning.



22-107 Box Butte.

The county of Box Butte is bounded as follows: Commencing at the southeast corner of township twenty-four, north, range forty-seven, west; thence north to the northeast corner of township twenty-eight, north, range forty-seven, west; thence west to the northwest corner of township twenty-eight, north, range fifty-two, west; thence south to the southwest corner of township twenty-four, north, range fifty-two, west; thence east to the place of beginning.



22-108 Boyd.

The county of Boyd is bounded as follows: Commencing at a point in the middle of the main channel of the Niobrara River intersected by the range line between eight and nine west; thence north on said range line to the middle of the main channel of the Missouri River; thence up the main channel of said river to a point intersected by forty-third north parallel; thence west on said parallel to a point intersected by the range line between ranges sixteen and seventeen; thence south on said line to a point in the middle of the main channel of the Niobrara River; thence down the main channel of said river to the place of beginning.



22-109 Brown.

The county of Brown is bounded as follows: Commencing at the southeast corner of section thirty-two, township twenty-five, north, range twenty, west; thence north along said line to the northeast corner of section five, township twenty-eight, range twenty; thence west to the southeast corner of section thirty-two, township twenty-nine, range twenty; thence north to the center of the channel of the Niobrara River on the section line between sections twenty and twenty-one, township thirty-two, range twenty, west; thence in a westerly direction up the channel of the Niobrara River to a point in the center of said channel, intersected by the line between ranges twenty-four and twenty-five; thence south along said range line to the southwest corner of township twenty-five; thence east along the south line of township twenty-five to place of beginning.



22-110 Buffalo.

The county of Buffalo is bounded as follows: Commencing at a point where the dividing line between ranges twelve and thirteen crosses the southern channel of the Platte River; thence up said channel to a point where the dividing line between ranges eighteen and nineteen intersects the same; thence north along said line to the third standard parallel; thence east along said parallel to the northeast corner of township twelve, north, of range thirteen, west; thence south to the place of beginning.



22-111 Burt.

The county of Burt is bounded as follows: Commencing at a point where the north line of sections twenty-one, twenty-two, and twenty-three, township twenty-four, north, range ten, east of the sixth principal meridian intersects the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence west along said section lines to the northwest corner of said section twenty-one; thence south along the west line of said sections twenty-one, twenty-eight, and thirty-three to the south boundary line of Omaha Indian reservation; thence west on the south boundary line of said reservation to the line dividing ranges seven and eight, east; thence south on said line to the south line of township twenty-one, north, range eight, east; thence east on said line to the northeast corner of section six, township twenty, north, range nine, east; thence south on section lines to the southwest corner of section twenty, township twenty, north, range nine, east; thence east by section lines to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; and thence northerly along said boundary line to the place of beginning.



22-112 Butler.

The county of Butler is bounded as follows: Commencing at the southeast corner of township 13 north, range 4 east of the sixth principal meridian; thence north to the northeast corner of section 1, township 16 north, range 4 east; thence east to the southeast corner of section 36, township 17 north, range 4 east; thence north to a point on the east line of section 12, township 17 north, range 4 east, said point being 3826.58 feet south of the northeast corner of said section 12; thence westerly along the approximate middle of the Platte River, as shown in a survey by Richard L. Ronkar and Marvin L. Svoboda, dated November 25, 2002, and described as follows, assuming the east line of said section 12 to have a bearing of N 02° 00′ 09″ W; thence S 87° 05′ 20″ W, 5303.84 feet; thence S 60° 42′ 54″ W, 3499.34 feet; thence S 51° 23′ 46″ W, 3119.84 feet; thence S 64° 51′ 45″ W, 3555.38 feet; thence S 89° 20′ 58″ W, 1647.52 feet; thence S 50° 34′ 21″ W, 6032.08 feet; thence S 41° 15′ 33″ W, 4659.91 feet; thence S 44° 39′ 35″ W, 4912.16 feet; thence S 86° 23′ 58″ W, 4230.37 feet; thence S 81° 25′ 49″ W, 2159.16 feet; thence S 87° 58′ 51″ W, 7158.93 feet; thence S 54° 23′ 37″ W, 9629.02 feet; thence S 44° 41′ 16″ W, 3006.31 feet; thence S 68° 04′ 45″ W, 2463.21 feet; thence S 55° 58′ 42″ W, 1719.30 feet; thence S 88° 24′ 06″ W, 3797.21 feet; thence S 70° 01′ 06″ W, 2615.16 feet; thence S 61° 41′ 41″ W, 2023.42 feet; thence S 75° 32′ 12″ W, 1889.81 feet; thence N 89° 21′ 04″ W, 2850.07 feet; thence S 69° 54′ 10″ W, 6774.29 feet; thence N 84° 47′ 29″ W, 1169.64 feet; thence N 55° 45′ 56″ W, 5076.04 feet; thence N 76° 22′ 27″ W, 1755.30 feet; thence S 74° 42′ 27″ W, 3647.51 feet; thence S 78° 13′ 28″ W, 3012.24 feet; thence N 88° 59′ 00″ W, 2383.36 feet; thence N 86° 01′ 43″ W, 5433.64 feet, to a point on the east line of section 1, township 16 north, range 1 east, said point being 3711.01 feet south of the northeast corner of said section 1 and proceeding westerly, assuming the east line of said section 1 to have a bearing of N 02° 06′ 22″ E; thence N 70° 23′ 02″ W, 3275.26 feet; thence N 45° 07′ 33″ W, 3033.40 feet; thence N 53° 29′ 12″ W, 3663.43 feet; thence N 73° 40′ 09″ W, 2182.88 feet; thence S 87° 03′ 33″ W, 2685.73 feet; thence S 74° 49′ 57″ W, 4926.62 feet; thence S 64° 42′ 15″ W, 5633.14 feet; thence N 70° 16′ 39″ W, 3725.32 feet; thence N 70° 17′ 54″ W, 5359.26 feet, to a point on the west line of township 17 north, range 1 east, said point being 904.43 feet north of the southwest corner of said township; thence south to the southwest corner of township 13 north, range 1 east; thence east to the place of beginning.



22-113 Cass.

The county of Cass is bounded as follows: Commencing at the southwest corner of township ten, north, range nine, east; thence east to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence north along said eastern boundary line until it intersects the Platte River; thence up said Platte River until it intersects the line dividing townships twelve and thirteen, north, the last time; thence west to the northwest corner of township twelve, north, range ten, east; thence south two miles; thence west six miles; and thence south to the place of beginning.

Middle of main channel is boundary between Sarpy and Cass Counties. State ex rel. Pankonin v. County Comrs. of Cass County, 58 Neb. 244, 78 N.W. 494 (1899).



22-114 Cedar.

The county of Cedar is bounded as follows: Commencing at a point in the middle of the main channel of the Missouri River, at which the line dividing ranges one and two, west, crosses said river; thence south to the southwest corner of township twenty-nine, north, of range one, west; thence east to the southeast corner of township twenty-nine, north, of range one, west; thence south to the southeast corner of township twenty-eight, north, of range one, west; thence east to the southeast corner of township twenty-eight, north, of range three, east; thence north to the middle of the main channel of the Missouri River; thence up said channel to the place of beginning.



22-115 Chase.

The county of Chase is bounded as follows: Commencing at a point where the first standard parallel intersects the west boundary line of the State of Nebraska; thence east to the southeast corner of township five, north, of range thirty-six; thence north to the northeast corner of township eight, north, of range thirty-six; thence west to the west boundary line of the State of Nebraska; thence south to the place of beginning.



22-116 Cherry.

The county of Cherry is bounded as follows: Commencing at the southeast corner of township twenty-five, north, of range twenty-five, west, of the sixth principal meridian; thence west to the southwest corner of township twenty-five, north, of range forty; thence north on the east line of Sheridan County to the northern boundary line of the State of Nebraska; thence east along said boundary line to the range line between ranges twenty-four and twenty-five; thence south on said range line to the point of beginning.



22-117 Cheyenne.

The county of Cheyenne shall consist of that territory lying between the west boundary line of Deuel County and a part of Garden County, and the east boundary line of Kimball County and a part of Banner County; the south boundary line of Morrill County and the boundary line between the State of Nebraska and the State of Colorado.



22-118 Clay.

The county of Clay is bounded as follows: Commencing at the southwest corner of township five, north, of range eight, west; thence east to the southeast corner of township five, north, of range five, west; thence north to the northeast corner of township eight, north, of range five, west; thence west to the northwest corner of township eight, north, of range eight, west; thence south to the place of beginning.



22-119 Colfax.

The county of Colfax is bounded as follows: Commencing at the northwest corner of township 20 north, range 2 east of the sixth principal meridian; thence easterly on the north line of township 20 north, ranges 2, 3, and 4 east to the northeast corner of said township 20 north, range 4 east; thence southerly on the east line of townships 20, 19, 18, and 17 north, range 4 east, to a point on the east line of section 12, township 17 north, range 4 east, said point being 3826.58 feet south of the northeast corner of said section 12; thence westerly along the approximate middle of the Platte River, as shown in a survey by Richard L. Ronkar and Marvin L. Svoboda, dated November 25, 2002, and described as follows, assuming the east line of said section 12 to have a bearing of N 02° 00′ 09″ W; thence S 87° 05′ 20″ W, 5303.84 feet; thence S 60° 42′ 54″ W, 3499.34 feet; thence S 51° 23′ 46″ W, 3119.84 feet; thence S 64° 51′ 45″ W, 3555.38 feet; thence S 89° 20′ 58″ W, 1647.52 feet; thence S 50° 34′ 21″ W, 6032.08 feet; thence S 41° 15′ 33″ W, 4659.91 feet; thence S 44° 39′ 35″ W, 4912.16 feet; thence S 86° 23′ 58″ W, 4230.37 feet; thence S 81° 25′ 49″ W, 2159.16 feet; thence S 87° 58′ 51″ W, 7158.93 feet; thence S 54° 23′ 37″ W, 9629.02 feet; thence S 44° 41′ 16″ W, 3006.31 feet; thence S 68° 04′ 45″ W, 2463.21 feet; thence S 55° 58′ 42″ W, 1719.30 feet; thence S 88° 24′ 06″ W, 3797.21 feet; thence S 70° 01′ 06″ W, 2615.16 feet; thence S 61° 41′ 41″ W, 2023.42 feet; thence S 75° 32′ 12″ W, 1889.81 feet; thence N 89° 21′ 04″ W, 2850.07 feet; thence S 69° 54′ 10″ W, 6774.29 feet; thence N 84° 47′ 29″ W, 1169.64 feet; thence N 55° 45′ 56″ W, 5076.04 feet; thence N 76° 22′ 27″ W, 1755.30 feet; thence S 74° 42′ 27″ W, 3647.51 feet; thence S 78° 13′ 28″ W, 3012.24 feet; thence N 88° 59′ 00″ W, 2383.36 feet; thence N 86° 01′ 43″ W, 5433.64 feet, to a point on the east line of section 1, township 16 north, range 1 east, said point being 3711.01 feet south of the northeast corner of said section 1; thence north, to the northeast corner of section 1, township 16 north, range 1 east; thence east, to the southwest corner of section 31, township 17 north, range 2 east; thence northerly on the west line of townships 17, 18, 19, and 20 north, range 2 east, to the place of beginning.



22-120 Cuming.

The county of Cuming is bounded as follows: Commencing at the southwest corner of township twenty-one, north, of range four, east; thence east to the southeast corner of township twenty-one, north, of range seven, east; thence north to the northeast corner of township twenty-four, north, of range seven, east; thence west to the northwest corner of township twenty-four, north, of range four, east; thence south to the place of beginning.



22-121 Custer.

The county of Custer is bounded as follows: Commencing at the southeast corner of township thirteen, north, of range seventeen, west, of the sixth principal meridian; thence north to the northeast corner of township twenty, north, of range seventeen, west; thence west to the northwest corner of township twenty, north, of range twenty-five, west; thence south to the southwest corner of township thirteen, north, of range twenty-five, west; thence east to the place of beginning.



22-122 Dakota.

The county of Dakota is bounded as follows: Commencing at the most westerly point where the township line between townships twenty-nine and thirty, north, intersects the state boundary line between the State of Nebraska and the State of South Dakota; thence west along said line to the northwest corner of section three, township twenty-nine, north, range six, east; thence south by section lines to the north line of Thurston County; thence east along the north line of Thurston County to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence northerly along said state boundary line to the point where said boundary line is intersected by the east boundary line of the State of South Dakota; and thence westerly along the middle of the main channel of the Missouri River to the place of beginning.



22-123 Dawes.

The county of Dawes is bounded as follows: Commencing at the southeast corner of township twenty-nine, north, of range forty-seven, west of the sixth principal meridian; thence west to the southwest corner of township twenty-nine, north, of range fifty-two west; thence north on the range line between ranges fifty-two and fifty-three to the northern boundary line of the State of Nebraska; thence east along said boundary to the line between ranges forty-six and forty-seven west; thence south on said range line to the point of beginning.



22-124 Dawson.

The county of Dawson is bounded as follows: Commencing at the southwest corner of township nine, north, of range twenty-five, west; thence east to the center of the south channel of the Platte River; thence down said channel to a point where the dividing line between ranges eighteen and nineteen intersects the same; thence north along said dividing line to the northeast corner of township twelve, north, of range nineteen, west; thence west to the northwest corner of township twelve, north, of range twenty-five, west; thence south to the place of beginning.



22-125 Deuel.

The county of Deuel is bounded as follows: Commencing at the point where the line between ranges forty-one and forty-two, west of the sixth principal meridian intersects the south boundary of Nebraska, eighty-two links west of the monument at the northeast corner of Colorado; thence west along the south boundary line of the State of Nebraska to its intersection with the line between ranges forty-six and forty-seven west; thence north along said range line to the third standard parallel to the north boundary of township twelve, north, on the third standard parallel; thence east along said parallel to the southeast corner of section thirty-two, township thirteen, north, of range forty-six west; thence north on section lines to the northwest corner of section four, township fourteen, north, of range forty-six west; thence east on township lines to the northeast corner of section six, township fourteen, north, range forty-one west; thence south on section lines to the third standard parallel; thence east along said parallel to the northeast boundary of township twelve, range forty-two; thence south on the line between ranges forty-one and forty-two to the place of beginning.



22-126 Dixon.

The county of Dixon is bounded as follows: Commencing at the southwest corner of township twenty-seven, north, of range four, east; thence east to the line dividing sections thirty-three and thirty-four in township twenty-seven, north, of range six, east; thence north to the dividing line between townships twenty-nine and thirty, north, of range six, east; thence east to the middle of the main channel of the Missouri River; thence up said channel to a point where the dividing line between ranges three and four east, intersects the same; thence south to the place of beginning.



22-127 Dodge.

The county of Dodge is bounded as follows: Commencing at the intersection of the line dividing ranges four and five, east, with the south bank of the Platte River; thence easterly along the south bank of the Platte River to the fourth standard parallel; thence east along said parallel to the southeast corner of section thirty-one, township seventeen, north, range ten, east; thence north on section lines, three miles to the northeast corner of section nineteen, township seventeen, north, of range ten, east; thence west on section lines two miles to southwest corner of section thirteen, township seventeen, range nine, east; thence north on section lines, one mile to northwest corner of section thirteen, last aforesaid; thence west on section line one mile to southwest corner of section eleven, township seventeen, north, range nine, east; thence north on section lines one mile to northwest corner of said section eleven, last aforesaid; thence west on section lines one mile to the southwest corner of section three, township seventeen, range nine, east; thence north on section lines one mile to the northwest corner of said section three; thence west on section line one mile to northwest corner of section four, township seventeen, range nine, east; thence north on section line one mile to northeast corner of section thirty-two, township eighteen, range nine, east; thence west one-half mile on section line to northwest corner of the northeast quarter of section thirty-two, township eighteen, range nine, east; thence north on half section line two miles to the southeast corner of the southwest quarter of section seventeen, township eighteen, range nine, east; thence west on section line one-half mile to southwest corner of section seventeen, township eighteen, range nine, east; thence north on section lines fifteen miles to northeast corner of section six, township twenty, range nine, east; thence west along the fifth standard parallel to the northwest corner of township twenty, north of range five, east; thence south by the line dividing ranges four and five, east, to the place of beginning.

Boundary line is not the river, but imaginary line in the river. Dodge County v. Saunders County, 70 Neb. 442, 97 N.W. 617 (1903).



22-128 Douglas.

The county of Douglas is bounded as follows: Commencing at a point on the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943, two miles south of the dividing line between townships fourteen and fifteen, north; thence north and following said eastern boundary line to the north boundary line of township sixteen; thence west to a point in the middle of the main channel of the Platte River; thence down said channel to a point two miles due south of the dividing line between townships fourteen and fifteen; and thence east to the place of beginning.



22-129 Dundy.

The county of Dundy is bounded as follows: Commencing at the southwest corner of the state; thence east to the southeast corner of township one, north, of range thirty-six; thence north to the northeast corner of township four, north, of range thirty-six; thence west to the west boundary line of the State of Nebraska; thence south to the place of beginning.



22-130 Fillmore.

The county of Fillmore is bounded as follows: Commencing at the southwest corner of township five, north, of range four, west; thence east to the southeast corner of township five, north, of range one, west; thence north to the northeast corner of township eight, north, of range one, west; thence west to the northwest corner of township eight, north, of range four, west; thence south to the place of beginning.



22-131 Franklin.

The county of Franklin is bounded as follows: Commencing at the southwest corner of township one, north, of range sixteen, west; thence east to the southeast corner of township one, north, of range thirteen, west; thence north to the first standard parallel; thence west to the northwest corner of township four, north, of range sixteen, west; thence south to the place of beginning.



22-132 Frontier.

The county of Frontier is bounded as follows: Commencing at the southwest corner of township five, north, of range thirty, west; thence east to the southeast corner of township five, north, of range twenty-five, west; thence north to the northeast corner of township five, north, of range twenty-five, west; thence east to the southeast corner of township six, north, of range twenty-four, west; thence north to the northeast corner of township eight, north, of range twenty-four, west; thence west to the northwest corner of township eight, north, of range thirty, west; thence south to the place of beginning.



22-133 Furnas.

The county of Furnas shall contain that territory described as townships one, two, three and four, north, of ranges twenty-one, twenty-two, twenty-three, twenty-four and twenty-five, west.



22-134 Gage.

The county of Gage is bounded as follows: Commencing at the southeast corner of township one, north, of range eight, east; thence north to the northeast corner of township six, north, of range eight, east; thence west to the northwest corner of township six, north, of range five, east; thence south along the range line, dividing ranges four and five, east, to the southern boundary line of the state; and thence east along the state line to the place of beginning.



22-135 Garden.

The county of Garden is bounded as follows: Commencing at the southeast corner of section thirty-one, township fifteen, north, range forty-one west of the sixth principal meridian; thence north on section lines to the northeast corner of section six, township sixteen north, range forty-one, west; thence east on the fourth standard parallel to the southeast corner of township seventeen north, range forty-one, west; thence north along the range line between ranges forty and forty-one to the northeast corner of township twenty, north, range forty-one, west; thence west along the fifth standard parallel to the southeast corner of section thirty-three, township twenty-one north, range forty-one, west; thence north on section lines to the northeast corner of section four, township twenty-three, north, range forty-one, west, on south boundary of Sheridan County; thence west on said boundary line to the northwest corner of section four in township twenty-three, north, range forty-six, west; thence south to the township line between townships twenty and twenty-one, north, range forty-six, west; thence east on said township line to the northwest corner of section four, in township twenty, north, range forty-six, west; thence south to township line between townships sixteen and seventeen, north; thence east to the northwest corner of section four, township sixteen, north, range forty-six, west; thence south to the township line between the townships fourteen and fifteen, north; thence east on said township line to the place of beginning.

Boundary line between Garden and Grant Counties established. State ex rel. Reed v. Garden County, 103 Neb. 142, 170 N.W. 835 (1919), rehearing denied 130 Neb. 145, 171 N.W. 299 (1919).



22-136 Garfield.

The county of Garfield is bounded as follows: Commencing at the southeast corner of township numbered twenty-one, north, of range thirteen, west, of the sixth principal meridian; thence north to the northeast corner of township numbered twenty-four in range thirteen, west; thence west to the northwest corner of township numbered twenty-four, in range sixteen, west; thence south to the southwest corner of township numbered twenty-one, north, in range sixteen, west; thence east to the place of beginning.



22-137 Gosper.

The county of Gosper is bounded as follows: On the east by Phelps County, on the south by Furnas County, on the west by Frontier County, on the north by Dawson County.



22-138 Grant.

The county of Grant is bounded as follows: Commencing at the southeast corner of township twenty-one, north of range thirty-six, west of the sixth principal meridian; thence north on said range line to the northeast corner of township twenty-four, north of range thirty-six, west; thence west along the south line of Cherry County to the east line of Sheridan County; thence south along the east line of Sheridan County to the southwest corner of township twenty-four, north, range forty, west; thence west along the south line of Sheridan County to the northwest corner of section three, range forty-one, west; thence south on section lines to the southwest corner of section thirty-four, township twenty-one, north, range forty-one, west, on the fifth standard parallel; thence east along said parallel to the place of beginning.

Boundary line between Garden and Grant Counties established. State ex rel. Reed v. Garden County, 103 Neb. 142, 170 N.W. 835 (1919), rehearing denied 130 Neb. 145, 171 N.W. 299 (1919).



22-139 Greeley.

The county of Greeley is bounded as follows: Commencing at the southwest corner of township seventeen, north, of range twelve, west; thence east to the southeast corner of township seventeen, north, of range nine, west; thence north to the northeast corner of township twenty, north, of range nine, west; thence west to the northwest corner of township twenty, north, of range twelve, west; thence south to the place of beginning.



22-140 Hall.

The county of Hall is bounded as follows: Commencing at the southwest corner of township nine, north, of range twelve, west; thence east to the southeast corner of township nine, north, of range nine, west; thence north to the northeast corner of township twelve, north, of range nine, west; thence west to the northwest corner of township twelve, north, of range twelve, west; thence south to the place of beginning.



22-141 Repealed. Laws 2011, LB 556, § 4.



22-141.01 Hamilton.

The county of Hamilton is bounded as follows: Beginning at the northeast meander corner of section 24, township 14 north, range 5 west of the sixth principal meridian; thence south on the line dividing ranges 4 and 5 west to a point on the line dividing townships 8 and 9 north; thence west on the line dividing townships 8 and 9 north to a point on the line dividing ranges 8 and 9 west; thence north on the line dividing ranges 8 and 9 west to the northwest corner of section 7, township 10 north, range 8 west; thence continuing north on the line dividing ranges 8 and 9 west on a bearing of north 1 degree, 6 minutes, 39 seconds west a distance of 3963.32 feet to a point in the south channel of the Platte River; thence north 26 degrees, 16 minutes, 43 seconds east, 4477.82 feet; thence north 39 degrees, 25 minutes, 34 seconds east, 6937.24 feet; thence north 40 degrees, 17 minutes, 8 seconds east, 9415.04 feet; thence north 56 degrees, 16 minutes, 12 seconds east, 3118.09 feet; thence north 33 degrees, 12 minutes, 56 seconds east, 5522.78 feet; thence north 45 degrees, 37 minutes, 50 seconds east, 3233.20 feet; thence north 55 degrees, 58 minutes, 45 seconds east, 12217.41 feet; thence north 32 degrees, 21 minutes, 1 second east, 9051.98 feet; thence north 23 degrees, 37 minutes, 16 seconds east, 3540.46 feet; thence north 59 degrees, 9 minutes, 4 seconds east, 4326.45 feet; thence north 51 degrees, 17 minutes, 37 seconds east, 11127.53 feet; thence south 39 degrees, 36 minutes, 35 seconds east, 464.59 feet; thence north 69 degrees, 18 minutes, 17 seconds east, 1452.28 feet; thence north 55 degrees, 51 minutes, 51 seconds east, 430.40 feet; thence south 77 degrees, 28 minutes, 17 seconds east, 528.85 feet; thence north 79 degrees, 21 minutes, 55 seconds east, 703.44 feet; thence north 27 degrees, 24 minutes, 27 seconds east, 367.28 feet; thence north 41 degrees, 50 minutes, 18 seconds east, 1122.47 feet; thence north 19 degrees, 40 minutes, 41 seconds east, 484.15 feet; thence north 41 degrees, 23 minutes, 30 seconds east, 474.86 feet; thence north 25 degrees, 6 minutes, 30 seconds west, 474.90 feet; thence north 68 degrees, 41 minutes, 38 seconds east, 2605.28 feet; thence north 38 degrees, 57 minutes, 26 seconds east, 9143.17 feet; thence north 57 degrees, 14 minutes, 34 seconds east, 5953.39 feet; thence north 50 degrees, 23 minutes, 34 seconds east, 2012.96 feet; thence north 35 degrees, 48 minutes, 29 seconds east, 1723 feet; thence north 25 degrees, 20 minutes, 59 seconds east, 3001.08 feet; thence north 39 degrees, 17 minutes, 44 seconds east, 2592.82 feet; thence north 27 degrees, 22 minutes, 47 seconds east, 2701.44 feet; thence north 52 degrees, 49 minutes, 38 seconds east, 3343.12 feet; thence north 59 degrees, 44 minutes, 14 seconds east, 9560.61 feet; thence south 28 degrees, 46 minutes, 42 seconds east, 2145.07 feet; thence north 54 degrees, 22 minutes, 14 seconds east, 1262.88 feet; thence north 64 degrees, 12 minutes, 47 seconds east, 2172.54 feet; thence north 75 degrees, 0 minutes, 21 seconds east, 3411.91 feet; thence north 57 degrees, 50 minutes, 44 seconds east, 6229.53 feet; thence north 69 degrees, 35 minutes, 2 seconds east, 3924.66 feet; thence north 60 degrees, 34 minutes, 32 seconds east, 7862.89 feet; thence north 41 degrees, 43 minutes, 47 seconds east, 2178.62 feet; thence north 47 degrees, 29 minutes, 27 seconds east, 2293.19 feet; thence north 20 degrees, 33 minutes, 22 seconds east, 1357.03 feet; thence north 37 degrees, 36 minutes, 34 seconds east, 10909.57 feet; thence north 29 degrees, 57 minutes, 43 seconds east, 10064.70 feet; thence south 1 degree, 57 minutes, 32 seconds east, 987.20 feet to the point of beginning. Note all bearings are based on state plane coordinates used for Merrick and Hamilton Counties. All distances are converted to ground.



22-142 Harlan.

The county of Harlan is bounded as follows: Commencing at the southwest corner of township one, north, of range twenty, west; thence east to the southeast corner of township one, north, of range seventeen, west; thence north to the northeast corner of township four, north, of range seventeen, west; thence west to the northwest corner of township four, north, of range twenty, west; thence south to the place of beginning.



22-143 Hayes.

The county of Hayes is bounded as follows: Commencing at the northeast corner of township eight, range thirty-one, west; thence west to the northwest corner of township eight, range thirty-five; thence south to the southwest corner of township five, range thirty-five; thence east to the southeast corner of township five, range thirty-one; thence north to the place of beginning.



22-144 Hitchcock.

The county of Hitchcock shall contain that territory described as townships one, two, three and four, north, of ranges thirty-one, thirty-two, thirty-three, thirty-four and thirty-five, west.



22-145 Holt.

The county of Holt is bounded as follows: Commencing at the southwest corner of township twenty-five, north, of range sixteen, west; thence east to the southeast corner of township twenty-five, north, of range nine, west; thence north to the middle of the main channel of the Niobrara River, thence up said channel to a point where the second guide meridian intersects the same; thence south along said second guide meridian, to the place of beginning.

Attempt to extend boundary in 1883 was void. State ex rel. Norton v. Van Camp and Kruse, 36 Neb. 9, 54 N.W. 113 (1893).



22-146 Hooker.

The county of Hooker is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range thirty-one, west, of the sixth principal meridian; thence north along the west boundary line of Thomas County to the northeast corner of township twenty-four, north, of range thirty-one, west; thence west along the south line of Cherry County to the northwest corner of township twenty-four, north, of range thirty-five, west; thence south along the east boundary line of Grant County to the southwest corner of township twenty-one, north, of range thirty-five, west; thence east along the north boundary line of McPherson County to the place of beginning.



22-147 Howard.

The county of Howard is bounded as follows: Commencing at the southwest corner of township thirteen, north, of range twelve, west; thence east to the southeast corner of township thirteen, north, of range nine, west; thence north to the northeast corner of township sixteen, north, of range nine, west; thence west to the northwest corner of township sixteen, north, of range twelve, west; thence south to the place of beginning.



22-148 Jefferson.

The county of Jefferson is bounded as follows: Commencing at the southwest corner of township one, north, of range one, east; thence east to the southeast corner of township one, north, of range four, east; thence north to the northeast corner of township four, north, of range four, east; thence west to the northwest corner of township four, north, of range one, east; thence south to the place of beginning.



22-149 Johnson.

The county of Johnson is bounded as follows: Commencing at the southwest corner of township four, north, of range nine, east; thence east to the southeast corner of section thirty-three in township four, north, of range twelve, east; thence north by section lines to the northeast corner of section four in township six, north, of range twelve, east; thence west to the northwest corner of township six, north, of range nine, east; thence south to the place of beginning.



22-150 Kearney.

The county of Kearney is bounded on the north by the middle of the south channel of the Platte River; on the east, by the line dividing ranges twelve and thirteen, west; on the south, by the first standard parallel; on the west by the line dividing ranges sixteen and seventeen, west.



22-151 Keith.

The county of Keith is bounded as follows: Commencing at the northeast corner of township sixteen, north, of range thirty-five, west, sixth principal meridian; thence south along the range line to the southeast corner of township thirteen, north, of range thirty-five, west, on the third standard parallel; thence east along the parallel to the northeast corner of township twelve, north, of range thirty-five, west; thence south three miles to the southeast corner of section thirteen, township twelve, north; thence west by section lines to the northwest corner of section nineteen, township twelve, north, of range forty-one west; thence north along the range line to the third standard parallel; thence west along said parallel to the southwest corner of section thirty-two, range forty-one, west; thence north by section lines to the northwest corner of section five, township sixteen, north, on the fourth standard parallel; thence east along said parallel to the place of beginning.



22-152 Keya Paha.

The county of Keya Paha is bounded as follows: Commencing in the middle of the channel of the Niobrara River where the line dividing ranges sixteen and seventeen, west, of sixth principal meridian crosses said Niobrara River; thence north to the forty-third parallel of north latitude; thence west along said parallel of north latitude to the line dividing range twenty-four from range twenty-five, west, of sixth principal meridian; thence south along said line to the middle of the channel of the Niobrara River; thence down the middle of the channel of the Niobrara River to the place of beginning.



22-153 Kimball.

The county of Kimball is bounded as follows: Commencing at the northeast corner of section three in township number sixteen, north, of range fifty-three, west; thence due west on the township line between townships sixteen and seventeen, north, to a point where said line intersects the east boundary line of the State of Wyoming; thence south along the west boundary line of the State of Nebraska to a point where the said line intersects the north boundary line of the State of Colorado; thence east along the south boundary line of the State of Nebraska to a point where said line intersects a line extending due north on the section line between sections sixteen and seventeen, township twelve, north, range fifty-three, west; thence north to the northwest corner of section four, in township twelve, north, of range fifty-three, west; thence due east to the southeast corner of section thirty-four in township thirteen, north, of range fifty-three, west; and thence due north to the place of beginning.



22-154 Knox.

The county of Knox is bounded as follows: Commencing at the southwest corner of township twenty-nine, north, of range eight, west; thence east to the southeast corner of township twenty-nine, north, of range two, west; thence north to the middle of the main channel of the Missouri River; thence along the middle of the main channel of said river to the point where the dividing line between ranges eight and nine, west, intersects the same; thence south to the place of beginning.



22-155 Lancaster.

The county of Lancaster is bounded as follows: Commencing at the southwest corner of township seven, north, of range five, east; thence east to southeast corner of township seven, north, of range eight, east; thence north to the northeast corner of township twelve, north, of range eight, east; thence west to the northwest corner of township twelve, north, of range five, east; thence south to the place of beginning.



22-156 Lincoln.

The county of Lincoln is bounded as follows: Commencing at the southwest corner of township nine, north, of range thirty-four, west; thence east to the southeast corner of township nine, north, of range twenty-six, west; thence north to the fourth standard parallel; thence west to a point where the dividing line between ranges thirty-four and thirty-five intersects the same; thence south to the place of beginning.



22-157 Logan.

The county of Logan is bounded as follows: Commencing at the southeast corner of township seventeen, north, of range twenty-six, west, of the sixth principal meridian; running thence west along the north line of Lincoln County to the southwest corner of township seventeen, north, range twenty-nine, west; thence north to the northwest corner of township twenty, north, range twenty-nine, west; thence east to the northeast corner of township twenty, north, range twenty-six, west; thence south along the west line of Custer County to the point of beginning.



22-158 Loup.

The county of Loup is bounded as follows: Commencing at the northeast corner of township twenty-four, north, of range seventeen, west; thence west to the northwest corner of township twenty-four, north, of range twenty, west; thence south to the southwest corner of township twenty-one, north, of range twenty, west; thence east to the southeast corner of township twenty-one, north, of range seventeen, west; thence north to the place of beginning.



22-159 Madison.

The county of Madison is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range one, west; thence north to the northeast corner of township twenty-four, north, of range one, west; thence west to the northwest corner of township twenty-four, north, of range four, west; thence south to the southwest corner of township twenty-one, north, of range four, west; thence east to the place of beginning.



22-160 McPherson.

The county of McPherson is bounded as follows: Commencing at the southeast corner of township seventeen, north, of range thirty, west, of the sixth principal meridian; thence north along the west boundary line of Logan County to northeast corner of township twenty, north, of range thirty, west; thence west along said township line to the northwest corner of township twenty, north, of range thirty-five, west; thence south on said range line to southwest corner of township seventeen, north, of range thirty-five, west; thence east along the north boundary line of Lincoln County to the place of beginning.



22-161 Repealed. Laws 2009, LB 131, § 3.



22-161.01 Merrick.

The county of Merrick is bounded as follows: Beginning at the northeast corner of township 16 north, range 3 west; thence west on the dividing line of townships 16 and 17 north, to the boundaries of the Pawnee Indian reservation; thence by the boundaries of said reservation passing by its south side around to the north line of township 16 north; thence west, to the northwest corner of township 16 north, range 8 west; thence south between ranges 8 and 9 to the meander corner of section 31, township 11 north, range 8 west; thence south on the dividing line of ranges 8 and 9 west on an assumed bearing of south 0 degrees, 53 minutes, 49 seconds east, 3603.44 feet to a point in the south channel of the Platte River; thence north 26 degrees, 16 minutes, 43 seconds east, 4477.82 feet; thence north 39 degrees, 25 minutes, 34 seconds east, 6937.24 feet; thence north 40 degrees, 17 minutes, 8 seconds east, 9415.04 feet; thence north 56 degrees, 16 minutes, 12 seconds east, 3118.10 feet; thence north 33 degrees, 12 minutes, 56 seconds east, 5522.78 feet; thence north 45 degrees, 37 minutes, 50 seconds east, 3233.20 feet; thence north 55 degrees, 58 minutes, 45 seconds east, 12217.41 feet; thence north 32 degrees, 21 minutes, 1 second east, 9051.98 feet; thence north 23 degrees, 37 minutes, 16 seconds east, 3540.46 feet; thence north 59 degrees, 9 minutes, 4 seconds east, 4326.45 feet; thence north 51 degrees, 17 minutes, 37 seconds east, 11127.53 feet; thence south 39 degrees, 36 minutes, 35 seconds east, 464.59 feet; thence north 69 degrees, 18 minutes, 17 seconds east, 1452.28 feet; thence north 55 degrees, 51 minutes, 51 seconds east, 430.40 feet; thence south 77 degrees, 28 minutes, 17 seconds east, 528.85 feet; thence north 79 degrees, 21 minutes, 55 seconds east, 703.44 feet; thence north 27 degrees, 24 minutes, 27 seconds east, 367.28 feet; thence north 41 degrees, 50 minutes, 18 seconds east, 1122.47 feet; thence north 19 degrees, 40 minutes, 41 seconds east, 484.15 feet; thence north 41 degrees, 23 minutes, 30 seconds east, 474.86 feet; thence north 25 degrees, 6 minutes, 30 seconds west, 474.90 feet; thence north 68 degrees, 41 minutes, 38 seconds east, 2605.28 feet; thence north 38 degrees, 57 minutes, 26 seconds east, 9143.18 feet; thence north 57 degrees, 14 minutes, 34 seconds east, 5953.39 feet; thence north 50 degrees, 23 minutes, 34 seconds east, 2012.96 feet; thence north 35 degrees, 48 minutes, 29 seconds east, 1723 feet; thence north 25 degrees, 20 minutes, 59 seconds east, 3001.08 feet; thence north 39 degrees, 17 minutes, 44 seconds east, 2592.82 feet; thence north 27 degrees, 22 minutes, 47 seconds east, 2701.44 feet; thence north 52 degrees, 49 minutes, 38 seconds east, 3343.12 feet; thence north 59 degrees, 44 minutes, 14 seconds east, 9560.61 feet; thence south 28 degrees, 46 minutes, 42 seconds east, 2145.07 feet; thence north 54 degrees, 22 minutes, 14 seconds east, 1262.88 feet; thence north 64 degrees, 12 minutes, 47 seconds east, 2172.54 feet; thence north 75 degrees, 0 minutes, 21 seconds east, 3411.91 feet; thence north 57 degrees, 50 minutes, 44 seconds east, 6229.53 feet; thence north 69 degrees, 35 minutes, 2 seconds east, 3924.66 feet; thence north 60 degrees, 34 minutes, 32 seconds east, 7862.89 feet; thence north 41 degrees, 43 minutes, 47 seconds east, 2178.62 feet; thence north 47 degrees, 29 minutes, 27 seconds east, 2293.19 feet; thence north 20 degrees, 33 minutes, 22 seconds east, 1357.03 feet; thence north 37 degrees, 36 minutes, 34 seconds east, 10909.57 feet; thence north 29 degrees, 57 minutes, 43 seconds east, 10064.70 feet; thence north 1 degree, 57 minutes, 34 seconds west, 769.03 feet to a point in the middle of the south channel of the Platte River, such point being 2132.77 feet north of the southwest corner of the northwest quarter of section 19, township 14 north, range 4 west; thence continuing in the middle of the south channel of the Platte River and assuming the west line of section 19 to have a bearing of south 1 degree, 46 minutes, 44 seconds east; the next 35 courses on such thread of stream; thence south 84 degrees, 28 minutes, 19 seconds east, 60.66 feet; thence north 29 degrees, 30 minutes, 32 seconds east, 130.51 feet; thence south 70 degrees, 11 minutes, 42 seconds east, 131.06 feet; thence north 40 degrees, 23 minutes, 29 seconds east, 27.01 feet; thence north 31 degrees, 48 minutes, 41 seconds west, 130.23 feet; thence north 38 degrees, 43 minutes, 26 seconds east, 153.67 feet; thence south 71 degrees, 56 minutes, 45 seconds east, 194.99 feet; thence north 64 degrees, 11 minutes, 17 seconds east, 153.41 feet; thence north 56 degrees, 6 minutes, 19 seconds east, 108.65 feet; thence north 9 degrees, 37 minutes, 55 seconds east, 60.66 feet; thence north 55 degrees, 53 minutes, 26 seconds east, 184.62 feet; thence south 89 degrees, 4 minutes, 41 seconds east, 267.50 feet; thence north 22 degrees, 39 minutes, 9 seconds east, 124.70 feet; thence north 53 degrees, 36 minutes, 57 seconds east, 149.13 feet; thence north 37 degrees, 5 minutes, 51 seconds west, 124.10 feet; thence north 47 degrees, 57 minutes, 2 seconds east, 65.57 feet; thence south 36 degrees, 3 minutes, 53 seconds east, 301.87 feet; thence north 46 degrees, 48 minutes, 49 seconds east, 115.81 feet; thence north 4 degrees, 29 minutes, 24 seconds west, 72.26 feet; thence north 59 degrees, 37 minutes, 54 seconds east, 102.28 feet; thence north 6 degrees, 30 minutes, 41 seconds west, 317.85 feet; thence north 37 degrees, 40 minutes, 28 seconds east, 182.50 feet; thence north 31 degrees, 10 minutes, 30 seconds west, 119.52 feet; thence north 52 degrees, 46 minutes, 4 seconds east, 95.33 feet; thence north 73 degrees, 10 minutes, 0 seconds east, 64.89 feet; thence south 16 degrees, 50 minutes, 0 seconds east, 109.48 feet; thence south 80 degrees, 32 minutes, 59 seconds east, 109.60 feet; thence north 23 degrees, 1 minute, 57 seconds east, 150.01 feet; thence north 56 degrees, 56 minutes, 49 seconds east, 162.33 feet; thence north 2 degrees, 13 minutes, 20 seconds east, 105.50 feet; thence north 55 degrees, 41 minutes, 50 seconds east, 367.42 feet; thence north 11 degrees, 8 minutes, 4 seconds east, 126.97 feet; thence north 60 degrees, 16 minutes, 1 second east, 247.07 feet; thence north 25 degrees, 36 minutes, 31 seconds east, 486.91 feet; thence south 86 degrees, 4 minutes, 13 seconds east, 477.93 feet and ending at a point that is perpendicular to the northeast corner of such section 19; thence continuing on the county line between Polk and Merrick counties adjacent to section 17 and section 8, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of said section 17, and assuming the north line of section 19, township 14 north, range 4 west to have a bearing of north 87 degrees, 50 minutes, 16 seconds east; thence north 43 degrees, 19 minutes, 4 seconds west, 2576.37 feet to the point of beginning; thence north 46 degrees, 40 minutes, 56 seconds east, 922.93 feet; thence north 57 degrees, 57 minutes, 4 seconds east, 777.42 feet; thence north 22 degrees, 53 minutes, 36 seconds east, 341.40 feet; thence north 52 degrees, 26 minutes, 41 seconds east, 268.04 feet; thence north 27 degrees, 48 minutes, 39 seconds east, 466.41 feet; thence north 42 degrees, 10 minutes, 35 seconds east, 496.04 feet; thence north 52 degrees, 16 minutes, 36 seconds east, 297.07 feet; thence north 31 degrees, 18 minutes, 19 seconds east, 243.80 feet; thence north 49 degrees, 41 minutes, 58 seconds east, 265.23 feet; thence north 60 degrees, 19 minutes, 0 seconds east, 350.21 feet; thence north 44 degrees, 11 minutes, 59 seconds west, 543.34 feet; thence north 51 degrees, 2 minutes, 28 seconds east, 2051.44 feet; thence north 32 degrees, 40 minutes, 47 seconds west, 482.44 feet; thence north 42 degrees, 17 minutes, 15 seconds east, 177.59 feet; thence north 8 degrees, 12 minutes, 7 seconds east, 284.77 feet; thence north 59 degrees, 57 minutes, 4 seconds east, 806.17 feet; thence north 79 degrees, 30 minutes, 49 seconds east, 393.73 feet; thence south 66 degrees, 48 minutes, 41 seconds east, 90.99 feet; thence north 75 degrees, 13 minutes, 56 seconds east, 224.90 feet; thence north 51 degrees, 45 minutes, 30 seconds east, 177.92 feet; thence north 28 degrees, 41 minutes, 5 seconds east, 174.26 feet to a point that is perpendicular to the northeast corner of government lot 4 of said section 8; thence north 36 degrees, 51 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1242.20 feet and ending at the geographical centerline of said Platte River; thence continuing on the county line between Polk and Merrick counties adjacent to section 9, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of government lot 4 in said section 9, and assuming the south line of the southwest quarter of said section 9 to have a bearing of south 89 degrees, 53 minutes, 34 seconds west; thence north 0 degrees, 16 minutes, 54 seconds east, and on the west line of government lots 4 and 3, 1487.75 feet to the original meander line of the Platte River; thence north 35 degrees, 17 minutes, 2 seconds west, and perpendicular to the geographical centerline of said Platte River, 2859.02 feet to the point of beginning, said point being on said geographical centerline; thence north 54 degrees, 42 minutes, 58 seconds east, and on said geographical centerline, 888.27 feet; thence north 58 degrees, 11 minutes, 51 seconds east, and on said geographical centerline, 1487.03 feet; thence north 40 degrees, 30 minutes, 0 seconds east, and on said geographical centerline, 1281.69 feet and ending at a point that is perpendicular to the northwest corner of government lot 1 in said section 9; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southeast corner of government lot 5 in said section 4, and assuming the east line of government lots 3 and 5 in said section 4 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence south 89 degrees, 24 minutes, 52 seconds west, and on the south line of government lots 5 and 4, 3102.76 feet to a point on the original south meander line of the Platte River; thence north 49 degrees, 30 minutes, 0 seconds west, and perpendicular to the geographical centerline of said Platte River, 1321.25 feet to the point of beginning, said point being on the geographical centerline of said Platte River, the next 7 courses on said centerline; thence north 40 degrees, 30 minutes, 0 seconds east, 348.74 feet to a three-fourths seconds rebar with cap; thence north 39 degrees, 16 minutes, 11 seconds east, 1420.98 feet to a three-fourths seconds rebar with cap; thence north 38 degrees, 14 minutes, 59 seconds east, 1222.76 feet to a three-fourths seconds rebar with cap; thence north 36 degrees, 4 minutes, 35 seconds east, 426.21 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 8 minutes, 26 seconds east, 779.07 feet to a three-fourths seconds rebar with cap; thence north 44 degrees, 45 minutes, 1 second east, 505.14 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 56 minutes, 58 seconds east, 685.04 feet and ending at a point that is perpendicular to the northeast corner of government lot 2 in said section 4; thence continuing on the county line between Polk and Merrick counties adjacent to section 3, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 2 in said section 4, and assuming the east line of said government lot 2 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence north 47 degrees, 3 minutes, 2 seconds west, and perpendicular to the geographical centerline of the Platte River, 848.52 feet to the point of beginning, said point being on said geographical centerline; thence north 42 degrees, 56 minutes, 58 seconds east, and on said geographical centerline, 750.96 feet; thence north 33 degrees, 22 minutes, 23 seconds east, and on said geographical centerline, 434.94 feet and ending at a point that is perpendicular to the northwesterly corner of government lot 4 in said section 3; thence continuing on the county line between Polk and Merrick counties adjacent to section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southeast quarter of section 34, and assuming the south line of said southeast quarter to have a bearing of north 89 degrees, 10 minutes, 38 seconds east; thence south 88 degrees, 55 minutes, 33 seconds west, 1780.73 feet to the calculated meander corner; thence north 56 degrees, 37 minutes, 37 seconds west, and perpendicular to the geographical centerline of the Platte River, 912.40 feet to the point of beginning; the next 13 courses on the geographical centerline of said Platte River; thence north 33 degrees, 22 minutes, 23 seconds east, 148.31 feet; thence north 42 degrees, 32 minutes, 16 seconds east, 450.87 feet; thence north 35 degrees, 36 minutes, 3 seconds east, 461.73 feet; thence north 21 degrees, 44 minutes, 33 seconds east, 652.02 feet; thence north 22 degrees, 47 minutes, 50 seconds east, 723.43 feet; thence north 17 degrees, 25 minutes, 48 seconds east, 480.50 feet; thence north 18 degrees, 58 minutes, 22 seconds east, 315.96 feet; thence north 28 degrees, 41 minutes, 27 seconds east, 513.70 feet; thence north 10 degrees, 53 minutes, 32 seconds east, 365.66 feet; thence north 31 degrees, 12 minutes, 36 seconds east, 686.04 feet; thence north 29 degrees, 6 minutes, 28 seconds east, 479.52 feet; thence north 11 degrees, 9 minutes, 24 seconds east, 688.60 feet; thence north 35 degrees, 54 minutes, 48 seconds east, 1209.26 feet and ending at a point that is perpendicular to the meander corner, the northeast corner of the northeast quarter of section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 26 and 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southwest quarter of section 26, and assuming the south line of said southwest quarter to have a bearing of south 89 degrees, 32 minutes, 23 seconds west; thence north 53 degrees, 20 minutes, 6 seconds west, 2455.61 feet to the point of beginning, said point being on the geographical centerline of the Platte River; the next 14 courses on said geographical centerline; thence north 29 degrees, 1 minute, 35 seconds east, 191.87 feet; thence north 41 degrees, 18 minutes, 40 seconds east, 943.72 feet; thence north 42 degrees, 12 minutes, 23 seconds east, 1208.49 feet; thence north 43 degrees, 8 minutes, 28 seconds east, 905.77 feet; thence north 54 degrees, 19 minutes, 20 seconds east, 731.56 feet; thence north 57 degrees, 13 minutes, 41 seconds east, 684.45 feet; thence north 56 degrees, 14 minutes, 20 seconds east, 120.34 feet; thence north 53 degrees, 9 minutes, 36 seconds east, 598.24 feet; thence north 62 degrees, 7 minutes, 10 seconds east, 707.55 feet; thence north 59 degrees, 58 minutes, 43 seconds east, 563.34 feet; thence north 49 degrees, 11 minutes, 46 seconds east, 482.37 feet; thence north 57 degrees, 18 minutes, 21 seconds east, 762.06 feet; thence north 71 degrees, 32 minutes, 53 seconds east, 481.69 feet; thence north 61 degrees, 27 minutes, 48 seconds east, 250.65 feet and ending at a point that is perpendicular to the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the east line of said government lot 5 to have a bearing of south 0 degrees, 1 minute, 56 seconds east; thence north 28 degrees, 32 minutes, 12 seconds west, and perpendicular to the geographical centerline of the Platte River, 1225.57 feet to the point of beginning, said point being on said geographical centerline; the next 5 courses on said geographical centerline; thence north 61 degrees, 27 minutes, 48 seconds east, 759.65 feet; thence north 54 degrees, 45 minutes, 25 seconds east, 1538.51 feet; thence north 58 degrees, 5 minutes, 44 seconds east, 1675.34 feet; thence north 53 degrees, 15 minutes, 23 seconds east, 1844.73 feet; thence north 46 degrees, 46 minutes, 34 seconds east, 622.22 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 17, 18, and 19, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 1 of section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the north line of government lot 1 of section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, to have a bearing of north 56 degrees, 3 minutes, 25 seconds east; thence north 43 degrees, 13 minutes, 26 seconds west, and perpendicular to the geographical centerline of the Platte River, 901.44 feet to the point of beginning, said point being on the geographical centerline; the next 12 courses on said geographical centerline; thence north 46 degrees, 46 minutes, 34 seconds east, 347.92 feet; thence north 52 degrees, 38 minutes, 26 seconds east, 626.31 feet; thence north 41 degrees, 44 minutes, 8 seconds east, 334.55 feet; thence north 51 degrees, 2 minutes, 44 seconds east, 972.55 feet; thence north 40 degrees, 15 minutes, 33 seconds east, 731.79 feet; thence north 36 degrees, 26 minutes, 23 seconds east, 970.59 feet; thence north 36 degrees, 32 minutes, 36 seconds east, 908.72 feet; thence north 58 degrees, 27 minutes, 57 seconds east, 258.30 feet; thence north 42 degrees, 48 minutes, 50 seconds east, 367.48 feet; thence north 43 degrees, 54 minutes, 57 seconds east, 2682.73 feet; thence north 41 degrees, 38 minutes, 34 seconds east, 398.76 feet; thence north 40 degrees, 45 minutes, 24 seconds east, 416.25 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 8 and 9, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 5 of said section 8, and assuming the south line of said lot 5 to have a bearing of south 89 degrees, 33 minutes, 8 seconds east; thence north 49 degrees, 14 minutes, 36 seconds west, and perpendicular to the geographical centerline of the Platte River, 1386.78 feet to the point of beginning, said point being on the geographical centerline of said Platte River; the next 26 courses on said geographical centerline; thence north 59 degrees, 9 minutes, 30 seconds east, 435.97 feet; thence north 41 degrees, 24 minutes, 58 seconds east, 144.83 feet; thence north 45 degrees, 47 minutes, 4 seconds east, 298.37 feet; thence north 44 degrees, 1 minute, 35 seconds east, 399.35 feet; thence north 31 degrees, 41 minutes, 6 seconds east, 220.66 feet; thence north 29 degrees, 20 minutes, 52 seconds east, 420.71 feet; thence north 46 degrees, 4 minutes, 0 seconds east, 343.05 feet; thence north 39 degrees, 58 minutes, 42 seconds east, 489.14 feet; thence north 30 degrees, 8 minutes, 23 seconds east, 370.70 feet; thence north 47 degrees, 40 minutes, 21 seconds east, 243.26 feet; thence north 49 degrees, 27 minutes, 19 seconds east, 381.66 feet; thence north 42 degrees, 43 minutes, 37 seconds east, 193.07 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 171.32 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 299.06 feet; thence north 54 degrees, 43 minutes, 13 seconds east, 293.59 feet; thence north 47 degrees, 48 minutes, 38 seconds east, 273.99 feet; thence north 60 degrees, 50 minutes, 29 seconds east, 259.30 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 647.78 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 308.91 feet; thence north 33 degrees, 44 minutes, 23 seconds east, 205.67 feet; thence north 42 degrees, 59 minutes, 37 seconds east, 103.53 feet; thence north 49 degrees, 59 minutes, 5 seconds east, 573.10 feet; thence north 48 degrees, 3 minutes, 27 seconds east, 250.06 feet; thence north 55 degrees, 30 minutes, 20 seconds east, 251.45 feet; thence north 36 degrees, 29 minutes, 4 seconds east, 256.44 feet; thence north 50 degrees, 34 minutes, 37 seconds east, 170.89 feet and ending at a point that is perpendicular to the southwest corner of government lot 4 of section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 4 of said section 4, and assuming the south line of said lot 4 to have a bearing of south 89 degrees, 38 minutes, 18 seconds east; thence north 39 degrees, 25 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1662.07 feet to the point of beginning, said point being on said geographical centerline; the next 7 courses on said geographical centerline; thence north 53 degrees, 46 minutes, 58 seconds east, 330.14 feet; thence north 58 degrees, 57 minutes, 3 seconds east, 253.55 feet; thence north 44 degrees, 28 minutes, 51 seconds east, 250.91 feet; thence north 50 degrees, 4 minutes, 7 seconds east, 250.02 feet; thence north 56 degrees, 38 minutes, 46 seconds east, 252.04 feet; thence north 45 degrees, 40 minutes, 51 seconds east, 250.51 feet; thence north 43 degrees, 26 minutes, 50 seconds east, 286.41 feet to a point on the west line of north thunderbird lake subdivision extended north; thence south 33 degrees, 33 minutes, 56 seconds east, and on the west line of said subdivision, 1762.06 feet to the southwest corner of said subdivision; thence north 52 degrees, 27 minutes, 34 seconds east, and on the south line of said subdivision, 258.17 feet; thence north 50 degrees, 24 minutes, 39 seconds east, and on the south line of said subdivision, 784.82 feet; thence north 4 degrees, 21 minutes, 44 seconds east, and on the south line of said subdivision, 229.01 feet; thence north 50 degrees, 51 minutes, 33 seconds east, 509.80 feet; thence north 6 degrees, 13 minutes, 43 seconds west, and on the south line of said subdivision, 284.97 feet; thence north 67 degrees, 25 minutes, 50 seconds east, 902.92 feet to a point on the west right-of-way line of said highway number 39; thence north 23 degrees, 0 minutes, 50 seconds west, and on the west right-of-way line of said highway number 39, 226.15 feet; thence north 23 degrees, 41 minutes, 10 seconds west, and on the west right-of-way line of said highway number 39, 305.60 feet; thence north 33 degrees, 36 minutes, 5 seconds west, and on the west right-of-way line of said highway number 39, 305.56 feet; thence north 23 degrees, 14 minutes, 0 seconds west, and on the west right-of-way line of said highway number 39, 299.38 feet; thence north 22 degrees, 6 minutes, 20 seconds west, and on the west right-of-way line of said highway number 39, 116.44 feet; thence north 67 degrees, 53 minutes, 40 seconds east, 260.58 feet and ending at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision; thence continuing on the county line between Polk and Merrick counties in section 3, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Beginning at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet and ending at the east line of said section 3; thence continuing on the county line between Polk and Merrick counties in section 2, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, and in sections 30 and 31, township 16 north, range 2 west of the sixth principal meridian, Polk County, Nebraska, and in sections 35 and 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet to the point of beginning, said point being on the west line of said section 2; the next 13 courses on the thread of stream of the south channel of the Platte River; thence north 76 degrees, 31 minutes, 56 seconds east, 1282.77 feet; thence north 64 degrees, 49 minutes, 59 seconds east, 1003.62 feet; thence north 66 degrees, 16 minutes, 54 seconds east, 771.67 feet; thence north 64 degrees, 24 minutes, 8 seconds east, 987.84 feet; thence north 62 degrees, 32 minutes, 13 seconds east, 765.60 feet; thence north 82 degrees, 40 minutes, 10 seconds east, 881.63 feet; thence north 66 degrees, 25 minutes, 46 seconds east, 407.59 feet; thence north 51 degrees, 51 minutes, 31 seconds east, 644.83 feet; thence north 62 degrees, 11 minutes, 14 seconds east, 438.62 feet; thence north 79 degrees, 50 minutes, 8 seconds east, 1220.74 feet; thence north 68 degrees, 59 minutes, 38 seconds east, 1125.78 feet; thence north 58 degrees, 55 minutes, 8 seconds east, 1012.63 feet; thence north 73 degrees, 48 minutes, 20 seconds east, 926.49 feet to the east line of section 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence north on the dividing line between ranges two and three west to the south bank of the north channel of the Platte River; thence northeasterly along the south bank of such Platte River to the east line of range 1 west; thence south and on the east line of range 1 west to the southeast corner of township 13 north, range 1 west; thence west on the south line of township 13 north, to the point of beginning.



22-162 Morrill.

The county of Morrill is bounded as follows: Commencing at the southwest corner of section eighteen, township seventeen, north, range fifty-two, west; thence north along the range line, between ranges fifty-two and fifty-three to the fifth standard parallel; thence east along said parallel to the southwest corner of section thirty-three, township twenty-one, north, range fifty-two, west; thence north along section lines to the northwest corner of section four, township twenty-three, north, range fifty-two west; thence east along the line between townships twenty-three and twenty-four to the northeast corner of section five, township twenty-three, north, range forty-six west; thence south along section lines to the southeast corner of section thirty-two, on the fifth standard parallel; thence east along said parallel to the northeast corner of section five, township twenty, north, range forty-six, west; thence south along section lines to the northeast corner of Cheyenne County, at the southeast corner of section seventeen, township seventeen, north, range forty-six, west; thence west along the north line of Cheyenne County to the place of beginning.



22-163 Nance.

The county of Nance shall include all that territory included in and known as the Pawnee Indian reservation. It shall also include all of sections numbered six, seven, eighteen, nineteen, thirty and thirty-one, in township seventeen, north, of range eight, west, of the sixth principal meridian.



22-164 Nemaha.

The county of Nemaha is bounded as follows: Commencing at the southwest corner of section thirty-four in township four, north, of range twelve, east; thence north by section lines to the northwest corner of section three in township six, north, of range twelve, east; thence east by the line dividing townships six and seven, north, to its first intersection with the state boundary; thence around the old channel of the Missouri River and including the land known as McKissick's Island, by the eastern boundary of the state to the intersection thereof with the line dividing townships three and four, north; and thence west by the line to the place of beginning.



22-165 Nuckolls.

The county of Nuckolls is bounded as follows: Commencing at the southwest corner of township one, north, of range eight, west; thence east along the base line to the southeast corner of said township in range five, west; thence north to the northeast corner of township four, north, of range five, west; thence west to the northwest corner of said township in range eight, west; thence south to the place of beginning.



22-166 Otoe.

The county of Otoe is bounded as follows: Commencing at the southwest corner of township seven, north, range nine, east; thence east to the middle of the main channel of the Missouri River as established by the original government survey of 1857; thence up said channel until it intersects the southern boundary of the State of Iowa; thence continuing north along the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943 until said boundary line intersects the dividing line between townships nine and ten; thence west to the northwest corner of township nine, north, range nine, east; and thence south to the place of beginning.



22-167 Pawnee.

The county of Pawnee is bounded as follows: Commencing at the southwest corner of township one, north, of range nine, east; thence east to the southeast corner of said township in range twelve, east; thence north to the northeast corner of township three, north, of range twelve, east; thence west to the northwest corner of township three, north, of range nine, east; thence south to the place of beginning.



22-168 Perkins.

The county of Perkins is bounded as follows: Commencing at the southwest corner of township nine, north, of range forty-two, west, on the west boundary of Nebraska; thence east to the southeast corner of township nine, north, of range thirty-five, west; thence north to the northeast corner of section twenty-four, township twelve, west; thence west on section lines to the northwest corner of section nineteen, in township twelve, north, of range forty-one, west; thence south along the west line of said section nineteen to its intersection with the south boundary of Nebraska; thence east along said boundary line to the monument at the northeast corner of Colorado; thence south along the west boundary of Nebraska to the place of beginning.



22-169 Phelps.

The county of Phelps is bounded as follows: Commencing at the southwest corner of township five, north, of the base line, and range twenty, west, of the sixth principal meridian; thence running north to the middle of the south channel of the Platte River; thence running in an easterly direction along the middle of the south channel until it reaches the line dividing the sixteenth and seventeenth ranges, west, of the said sixth principal meridian; thence south to the southeast corner of townships five, north, and seventeen, west, as aforesaid; thence west to the place of beginning.



22-170 Pierce.

The county of Pierce is bounded as follows: Commencing at the southwest corner of township twenty-five, north, of range four, west; thence east to the southeast corner of township twenty-five, north, of range one, west; thence north to the northeast corner of township twenty-eight, north, of range one, west; thence west to the northwest corner of township twenty-eight, north, of range four, west; thence south to the place of beginning.



22-171 Platte.

The county of Platte is bounded as follows: Commencing at a point on the east line of township 16 north, range 1 east, said point being 3711.01 feet south of the northeast corner of section 1, of said township, and assuming the east line of said section 1 to have a bearing of N 02° 06′ 22″ E; thence N 70° 23′ 02″ W, 3275.26 feet; thence N 45° 07′ 33″ W, 3033.40 feet; thence N 53° 29′ 12″ W, 3663.43 feet; thence N 73° 40′ 09″ W, 2182.88 feet; thence S 87° 03′ 33″ W, 2685.73 feet; thence S 74° 49′ 57″ W, 4926.62 feet; thence S 64° 42′ 15″ W, 5633.14 feet; thence N 70° 16′ 39″ W, 3725.32 feet; thence N 70° 17′ 54″ W, 5359.26 feet, to a point on the west line of township 17 north, range 1 east, said point being 904.43 feet north of the southwest corner of said township, thence south to the south bank of the main channel of the Platte River; thence west along said south bank to its intersection with the line dividing ranges 2 and 3 west; thence north by said line to the northwest corner of township 16 north, of range 2 west; thence west on the 4th standard parallel to the eastern boundary of the former Pawnee Indian Reservation; thence west and north by the boundaries of said reservation to the line dividing ranges 4 and 5 west; thence north to the northwest corner of township 20 north, of range 4 west; thence east by the 5th standard parallel to the line dividing ranges 1 and 2 east; thence south to the place of beginning.



22-172 Repealed. Laws 2009, LB 131, § 3.



22-172.01 Polk.

The county of Polk is bounded as follows: Beginning at the southwest corner of township 13 north, range 4 west; thence north, and on the west line of range 4 west, to the southwest corner of the northwest quarter of section 19, township 14 north, range 4 west of the sixth principal meridian; thence north 1 degree, 46 minutes, 44 seconds west (assumed bearing), and on the west line of the northwest quarter of said section 19, 2132.77 feet to the thread of stream of the south channel of the Platte River; the next 35 courses on said thread of stream; thence south 84 degrees, 28 minutes, 19 seconds east, 60.66 feet; thence north 29 degrees, 30 minutes, 32 seconds east, 130.51 feet; thence south 70 degrees, 11 minutes, 42 seconds east, 131.06 feet; thence north 40 degrees, 23 minutes, 29 seconds east, 27.01 feet; thence north 31 degrees, 48 minutes, 41 seconds west, 130.23 feet; thence north 38 degrees, 43 minutes, 26 seconds east, 153.67 feet; thence south 71 degrees, 56 minutes, 45 seconds east, 194.99 feet; thence north 64 degrees, 11 minutes, 17 seconds east, 153.41 feet; thence north 56 degrees, 6 minutes, 19 seconds east, 108.65 feet; thence north 9 degrees, 37 minutes, 55 seconds east, 60.66 feet; thence north 55 degrees, 53 minutes, 26 seconds east, 184.62 feet; thence south 89 degrees, 4 minutes, 41 seconds east, 267.50 feet; thence north 22 degrees, 39 minutes, 9 seconds east, 124.70 feet; thence north 53 degrees, 36 minutes, 57 seconds east, 149.13 feet; thence north 37 degrees, 5 minutes, 51 seconds west, 124.10 feet; thence north 47 degrees, 57 minutes, 2 seconds east, 65.57 feet; thence south 36 degrees, 3 minutes, 53 seconds east, 301.87 feet; thence north 46 degrees, 48 minutes, 49 seconds east, 115.81 feet; thence north 4 degrees, 29 minutes, 24 seconds west, 72.26 feet; thence north 59 degrees, 37 minutes, 54 seconds east, 102.28 feet; thence north 6 degrees, 30 minutes, 41 seconds west, 317.85 feet; thence north 37 degrees, 40 minutes, 28 seconds east, 182.50 feet; thence north 31 degrees, 10 minutes, 30 seconds west, 119.52 feet; thence north 52 degrees, 46 minutes, 4 seconds east, 95.33 feet; thence north 73 degrees, 10 minutes, 0 seconds east, 64.89 feet; thence south 16 degrees, 50 minutes, 0 seconds east, 109.48 feet; thence south 80 degrees, 32 minutes, 59 seconds east, 109.60 feet; thence north 23 degrees, 1 minute, 57 seconds east, 150.01 feet; thence north 56 degrees, 56 minutes, 49 seconds east, 162.33 feet; thence north 2 degrees, 13 minutes, 20 seconds east, 105.50 feet; thence north 55 degrees, 41 minutes, 50 seconds east, 367.42 feet; thence north 11 degrees, 8 minutes, 4 seconds east, 126.97 feet; thence north 60 degrees, 16 minutes, 1 second east, 247.07 feet; thence north 25 degrees, 36 minutes, 31 seconds east, 486.91 feet; thence south 86 degrees, 4 minutes, 13 seconds east, 477.93 feet and ending at a point that is perpendicular to the northeast corner of said section 19; thence continuing on the county line between Polk and Merrick counties adjacent to section 17 and section 8, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of said section 17, and assuming the north line of section 19, township 14 north, range 4 west to have a bearing of north 87 degrees, 50 minutes, 16 seconds east; thence north 43 degrees, 19 minutes, 4 seconds west, 2576.37 feet to the point of beginning; thence north 46 degrees, 40 minutes, 56 seconds east, 922.93 feet; thence north 57 degrees, 57 minutes, 4 seconds east, 777.42 feet; thence north 22 degrees, 53 minutes, 36 seconds east, 341.40 feet; thence north 52 degrees, 26 minutes, 41 seconds east, 268.04 feet; thence north 27 degrees, 48 minutes, 39 seconds east, 466.41 feet; thence north 42 degrees, 10 minutes, 35 seconds east, 496.04 feet; thence north 52 degrees, 16 minutes, 36 seconds east, 297.07 feet; thence north 31 degrees, 18 minutes, 19 seconds east, 243.80 feet; thence north 49 degrees, 41 minutes, 58 seconds east, 265.23 feet; thence north 60 degrees, 19 minutes, 0 seconds east, 350.21 feet; thence north 44 degrees, 11 minutes, 59 seconds west, 543.34 feet; thence north 51 degrees, 2 minutes, 28 seconds east, 2051.44 feet; thence north 32 degrees, 40 minutes, 47 seconds west, 482.44 feet; thence north 42 degrees, 17 minutes, 15 seconds east, 177.59 feet; thence north 8 degrees, 12 minutes, 7 seconds east, 284.77 feet; thence north 59 degrees, 57 minutes, 4 seconds east, 806.17 feet; thence north 79 degrees, 30 minutes, 49 seconds east, 393.73 feet; thence south 66 degrees, 48 minutes, 41 seconds east, 90.99 feet; thence north 75 degrees, 13 minutes, 56 seconds east, 224.90 feet; thence north 51 degrees, 45 minutes, 30 seconds east, 177.92 feet; thence north 28 degrees, 41 minutes, 5 seconds east, 174.26 feet to a point that is perpendicular to the northeast corner of government lot 4 of said section 8; thence north 36 degrees, 51 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1242.20 feet and ending at the geographical centerline of said Platte River; thence continuing on the county line between Polk and Merrick counties adjacent to section 9, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of government lot 4 in said section 9, and assuming the south line of the southwest quarter of said section 9 to have a bearing of south 89 degrees, 53 minutes, 34 seconds west; thence north 0 degrees, 16 minutes, 54 seconds east, and on the west line of government lots 4 and 3, 1487.75 feet to the original meander line of the Platte River; thence north 35 degrees, 17 minutes, 2 seconds west, and perpendicular to the geographical centerline of said Platte River, 2859.02 feet to the point of beginning, said point being on said geographical centerline; thence north 54 degrees, 42 minutes, 58 seconds east, and on said geographical centerline, 888.27 feet; thence north 58 degrees, 11 minutes, 51 seconds east, and on said geographical centerline, 1487.03 feet; thence north 40 degrees, 30 minutes, 0 seconds east, and on said geographical centerline, 1281.69 feet and ending at a point that is perpendicular to the northwest corner of government lot 1 in said section 9; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southeast corner of government lot 5 in said section 4, and assuming the east line of government lots 3 and 5 in said section 4 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence south 89 degrees, 24 minutes, 52 seconds west, and on the south line of government lots 5 and 4, 3102.76 feet to a point on the original south meander line of the Platte River; thence north 49 degrees, 30 minutes, 0 seconds west, and perpendicular to the geographical centerline of said Platte River, 1321.25 feet to the point of beginning, said point being on the geographical centerline of said Platte River, the next 7 courses on said centerline; thence north 40 degrees, 30 minutes, 0 seconds east, 348.74 feet to a three-fourths seconds rebar with cap; thence north 39 degrees, 16 minutes, 11 seconds east, 1420.98 feet to a three-fourths seconds rebar with cap; thence north 38 degrees, 14 minutes, 59 seconds east, 1222.76 feet to a three-fourths seconds rebar with cap; thence north 36 degrees, 4 minutes, 35 seconds east, 426.21 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 8 minutes, 26 seconds east, 779.07 feet to a three-fourths seconds rebar with cap; thence north 44 degrees, 45 minutes, 1 second east, 505.14 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 56 minutes, 58 seconds east, 685.04 feet and ending at a point that is perpendicular to the northeast corner of government lot 2 in said section 4; thence continuing on the county line between Polk and Merrick counties adjacent to section 3, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 2 in said section 4, and assuming the east line of said government lot 2 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence north 47 degrees, 3 minutes, 2 seconds west, and perpendicular to the geographical centerline of the Platte River, 848.52 feet to the point of beginning, said point being on said geographical centerline; thence north 42 degrees, 56 minutes, 58 seconds east, and on said geographical centerline, 750.96 feet; thence north 33 degrees, 22 minutes, 23 seconds east, and on said geographical centerline, 434.94 feet and ending at a point that is perpendicular to the northwesterly corner of government lot 4 in said section 3; thence continuing on the county line between Polk and Merrick counties adjacent to section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southeast quarter of section 34, and assuming the south line of said southeast quarter to have a bearing of north 89 degrees, 10 minutes, 38 seconds east; thence south 88 degrees, 55 minutes, 33 seconds west, 1780.73 feet to the calculated meander corner; thence north 56 degrees, 37 minutes, 37 seconds west, and perpendicular to the geographical centerline of the Platte River, 912.40 feet to the point of beginning; the next 13 courses on the geographical centerline of said Platte River; thence north 33 degrees, 22 minutes, 23 seconds east, 148.31 feet; thence north 42 degrees, 32 minutes, 16 seconds east, 450.87 feet; thence north 35 degrees, 36 minutes, 3 seconds east, 461.73 feet; thence north 21 degrees, 44 minutes, 33 seconds east, 652.02 feet; thence north 22 degrees, 47 minutes, 50 seconds east, 723.43 feet; thence north 17 degrees, 25 minutes, 48 seconds east, 480.50 feet; thence north 18 degrees, 58 minutes, 22 seconds east, 315.96 feet; thence north 28 degrees, 41 minutes, 27 seconds east, 513.70 feet; thence north 10 degrees, 53 minutes, 32 seconds east, 365.66 feet; thence north 31 degrees, 12 minutes, 36 seconds east, 686.04 feet; thence north 29 degrees, 6 minutes, 28 seconds east, 479.52 feet; thence north 11 degrees, 9 minutes, 24 seconds east, 688.60 feet; thence north 35 degrees, 54 minutes, 48 seconds east, 1209.26 feet and ending at a point that is perpendicular to the meander corner, the northeast corner of the northeast quarter of section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 26 and 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southwest quarter of section 26, and assuming the south line of said southwest quarter to have a bearing of south 89 degrees, 32 minutes, 23 seconds west; thence north 53 degrees, 20 minutes, 6 seconds west, 2455.61 feet to the point of beginning, said point being on the geographical centerline of the Platte River; the next 14 courses on said geographical centerline; thence north 29 degrees, 1 minute, 35 seconds east, 191.87 feet; thence north 41 degrees, 18 minutes, 40 seconds east, 943.72 feet; thence north 42 degrees, 12 minutes, 23 seconds east, 1208.49 feet; thence north 43 degrees, 8 minutes, 28 seconds east, 905.77 feet; thence north 54 degrees, 19 minutes, 20 seconds east, 731.56 feet; thence north 57 degrees, 13 minutes, 41 seconds east, 684.45 feet; thence north 56 degrees, 14 minutes, 20 seconds east, 120.34 feet; thence north 53 degrees, 9 minutes, 36 seconds east, 598.24 feet; thence north 62 degrees, 7 minutes, 10 seconds east, 707.55 feet; thence north 59 degrees, 58 minutes, 43 seconds east, 563.34 feet; thence north 49 degrees, 11 minutes, 46 seconds east, 482.37 feet; thence north 57 degrees, 18 minutes, 21 seconds east, 762.06 feet; thence north 71 degrees, 32 minutes, 53 seconds east, 481.69 feet; thence north 61 degrees, 27 minutes, 48 seconds east, 250.65 feet and ending at a point that is perpendicular to the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the east line of said government lot 5 to have a bearing of south 0 degrees, 1 minute, 56 seconds east; thence north 28 degrees, 32 minutes, 12 seconds west, and perpendicular to the geographical centerline of the Platte River, 1225.57 feet to the point of beginning, said point being on said geographical centerline; the next 5 courses on said geographical centerline; thence north 61 degrees, 27 minutes, 48 seconds east, 759.65 feet; thence north 54 degrees, 45 minutes, 25 seconds east, 1538.51 feet; thence north 58 degrees, 5 minutes, 44 seconds east, 1675.34 feet; thence north 53 degrees, 15 minutes, 23 seconds east, 1844.73 feet; thence north 46 degrees, 46 minutes, 34 seconds east, 622.22 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 17, 18, and 19, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 1 of section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the north line of government lot 1 of section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, to have a bearing of north 56 degrees, 3 minutes, 25 seconds east; thence north 43 degrees, 13 minutes, 26 seconds west, and perpendicular to the geographical centerline of the Platte River, 901.44 feet to the point of beginning, said point being on the geographical centerline; the next 12 courses on said geographical centerline; thence north 46 degrees, 46 minutes, 34 seconds east, 347.92 feet; thence north 52 degrees, 38 minutes, 26 seconds east, 626.31 feet; thence north 41 degrees, 44 minutes, 8 seconds east, 334.55 feet; thence north 51 degrees, 2 minutes, 44 seconds east, 972.55 feet; thence north 40 degrees, 15 minutes, 33 seconds east, 731.79 feet; thence north 36 degrees, 26 minutes, 23 seconds east, 970.59 feet; thence north 36 degrees, 32 minutes, 36 seconds east, 908.72 feet; thence north 58 degrees, 27 minutes, 57 seconds east, 258.30 feet; thence north 42 degrees, 48 minutes, 50 seconds east, 367.48 feet; thence north 43 degrees, 54 minutes, 57 seconds east, 2682.73 feet; thence north 41 degrees, 38 minutes, 34 seconds east, 398.76 feet; thence north 40 degrees, 45 minutes, 24 seconds east, 416.25 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 8 and 9, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 5 of said section 8, and assuming the south line of said lot 5 to have a bearing of south 89 degrees, 33 minutes, 8 seconds east; thence north 49 degrees, 14 minutes, 36 seconds west, and perpendicular to the geographical centerline of the Platte River, 1386.78 feet to the point of beginning, said point being on the geographical centerline of said Platte River; the next 26 courses on said geographical centerline; thence north 59 degrees, 9 minutes, 30 seconds east, 435.97 feet; thence north 41 degrees, 24 minutes, 58 seconds east, 144.83 feet; thence north 45 degrees, 47 minutes, 4 seconds east, 298.37 feet; thence north 44 degrees, 1 minute, 35 seconds east, 399.35 feet; thence north 31 degrees, 41 minutes, 6 seconds east, 220.66 feet; thence north 29 degrees, 20 minutes, 52 seconds east, 420.71 feet; thence north 46 degrees, 4 minutes, 0 seconds east, 343.05 feet; thence north 39 degrees, 58 minutes, 42 seconds east, 489.14 feet; thence north 30 degrees, 8 minutes, 23 seconds east, 370.70 feet; thence north 47 degrees, 40 minutes, 21 seconds east, 243.26 feet; thence north 49 degrees, 27 minutes, 19 seconds east, 381.66 feet; thence north 42 degrees, 43 minutes, 37 seconds east, 193.07 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 171.32 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 299.06 feet; thence north 54 degrees, 43 minutes, 13 seconds east, 293.59 feet; thence north 47 degrees, 48 minutes, 38 seconds east, 273.99 feet; thence north 60 degrees, 50 minutes, 29 seconds east, 259.30 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 647.78 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 308.91 feet; thence north 33 degrees, 44 minutes, 23 seconds east, 205.67 feet; thence north 42 degrees, 59 minutes, 37 seconds east, 103.53 feet; thence north 49 degrees, 59 minutes, 5 seconds east, 573.10 feet; thence north 48 degrees, 3 minutes, 27 seconds east, 250.06 feet; thence north 55 degrees, 30 minutes, 20 seconds east, 251.45 feet; thence north 36 degrees, 29 minutes, 4 seconds east, 256.44 feet; thence north 50 degrees, 34 minutes, 37 seconds east, 170.89 feet and ending at a point that is perpendicular to the southwest corner of government lot 4 of section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 4 of said section 4, and assuming the south line of said lot 4 to have a bearing of south 89 degrees, 38 minutes, 18 seconds east; thence north 39 degrees, 25 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1662.07 feet to the point of beginning, said point being on said geographical centerline; the next 7 courses on said geographical centerline; thence north 53 degrees, 46 minutes, 58 seconds east, 330.14 feet; thence north 58 degrees, 57 minutes, 3 seconds east, 253.55 feet; thence north 44 degrees, 28 minutes, 51 seconds east, 250.91 feet; thence north 50 degrees, 4 minutes, 7 seconds east, 250.02 feet; thence north 56 degrees, 38 minutes, 46 seconds east, 252.04 feet; thence north 45 degrees, 40 minutes, 51 seconds east, 250.51 feet; thence north 43 degrees, 26 minutes, 50 seconds east, 286.41 feet to a point on the west line of north thunderbird lake subdivision extended north; thence south 33 degrees, 33 minutes, 56 seconds east, and on the west line of said subdivision, 1762.06 feet to the southwest corner of said subdivision; thence north 52 degrees, 27 minutes, 34 seconds east, and on the south line of said subdivision, 258.17 feet; thence north 50 degrees, 24 minutes, 39 seconds east, and on the south line of said subdivision, 784.82 feet; thence north 4 degrees, 21 minutes, 44 seconds east, and on the south line of said subdivision, 229.01 feet; thence north 50 degrees, 51 minutes, 33 seconds east, 509.80 feet; thence north 6 degrees, 13 minutes, 43 seconds west, and on the south line of said subdivision, 284.97 feet; thence north 67 degrees, 25 minutes, 50 seconds east, 902.92 feet to a point on the west right-of-way line of said highway number 39; thence north 23 degrees, 0 minutes, 50 seconds west, and on the west right-of-way line of said highway number 39, 226.15 feet; thence north 23 degrees, 41 minutes, 10 seconds west, and on the west right-of-way line of said highway number 39, 305.60 feet; thence north 33 degrees, 36 minutes, 5 seconds west, and on the west right-of-way line of said highway number 39, 305.56 feet; thence north 23 degrees, 14 minutes, 0 seconds west, and on the west right-of-way line of said highway number 39, 299.38 feet; thence north 22 degrees, 6 minutes, 20 seconds west, and on the west right-of-way line of said highway number 39, 116.44 feet; thence north 67 degrees, 53 minutes, 40 seconds east, 260.58 feet and ending at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision; thence continuing on the county line between Polk and Merrick counties in section 3, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Beginning at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet and ending at the east line of said section 3; thence continuing on the county line between Polk and Merrick counties in section 2, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, and in sections 30 and 31, township 16 north, range 2 west of the sixth principal meridian, Polk County, Nebraska, and in sections 35 and 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet to the point of beginning, said point being on the west line of said section 2; the next 13 courses on the thread of stream of the south channel of the Platte River; thence north 76 degrees, 31 minutes, 56 seconds east, 1282.77 feet; thence north 64 degrees, 49 minutes, 59 seconds east, 1003.62 feet; thence north 66 degrees, 16 minutes, 54 seconds east, 771.67 feet; thence north 64 degrees, 24 minutes, 8 seconds east, 987.84 feet; thence north 62 degrees, 32 minutes, 13 seconds east, 765.60 feet; thence north 82 degrees, 40 minutes, 10 seconds east, 881.63 feet; thence north 66 degrees, 25 minutes, 46 seconds east, 407.59 feet; thence north 51 degrees, 51 minutes, 31 seconds east, 644.83 feet; thence north 62 degrees, 11 minutes, 14 seconds east, 438.62 feet; thence north 79 degrees, 50 minutes, 8 seconds east, 1220.74 feet; thence north 68 degrees, 59 minutes, 38 seconds east, 1125.78 feet; thence north 58 degrees, 55 minutes, 8 seconds east, 1012.63 feet; thence north 73 degrees, 48 minutes, 20 seconds east, 926.49 feet to the east line of section 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence north on the dividing line between ranges two and three west to the south bank of the north channel of the Platte River; thence northeasterly along the south bank of said Platte River to the east line of range 1 west; thence south, and on the east line of range 1 west to the southeast corner of township thirteen north, range one west; thence west on the south line of township 13 north, to the point of beginning.



22-173 Red Willow.

The county of Red Willow shall contain that territory described as townships one, two, three and four, north, of ranges twenty-six, twenty-seven, twenty-eight, twenty-nine and thirty, west.



22-174 Richardson.

The county of Richardson is bounded as follows: Commencing at the southwest corner of township one, north, of range thirteen, east; thence east to the middle of the main channel of the Missouri River; thence up said channel until it intersects the line dividing townships three and four, north; thence west to the northwest corner of township three, north, of range thirteen, east; and thence south to the place of beginning.



22-175 Rock.

The county of Rock is bounded as follows: Commencing at the center of the channel of the Niobrara River, on the section line between sections twenty and twenty-one, township thirty-two, range twenty, west, of the sixth principal meridian; thence south on the said section line to the southwest corner of section thirty-three, township twenty-nine, range twenty, west; thence east to the northwest corner of section four, township twenty-eight, range twenty, west; thence south to the southwest corner of section thirty-three, township twenty-five, range twenty, west; thence east to the range line between ranges sixteen and seventeen; thence north on said range to the middle of the channel of the Niobrara River; thence up the center of the channel of said river to the place of beginning.



22-176 Saline.

The county of Saline is bounded as follows: Commencing at the southwest corner of township five, north, of range one, east; thence east to the southeast corner of township five, north, of range four, east; thence north to the northeast corner of township eight, north, of range four, east; thence west to the northwest corner of township eight, north, of range one, east; thence south to the place of beginning.



22-177 Sarpy.

The county of Sarpy is bounded as follows: Commencing at a point in the main channel of the Platte River, on the north line of section seventeen, township fourteen, north, range ten, east, the said point being now the northwest corner of said Sarpy County; thence due east to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence south along said eastern boundary line of the State of Nebraska to a point due east of the main channel of the Platte River, where the same flows into the Missouri River; and thence up the middle of the said channel of the Platte River to the place of beginning.

Boundaries of Sarpy County do not exclude air base located therein. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Middle of river is boundary between Cass and Sarpy Counties. State ex rel. Pankonin v. County Comrs. of Cass County, 58 Neb. 244, 78 N.W. 494 (1899).



22-178 Saunders.

The county of Saunders is bounded as follows: Commencing at the southwest corner of township thirteen, north, of range five, east; thence east to the southeast corner of township thirteen, north, of range eight, east; thence south two miles; thence east six miles; thence north two miles; thence east to the center of the main channel of the Platte River; thence up the center of said main channel until it intersects the north line of township sixteen, north, of range eight, east, which is the northwest corner of Douglas County; thence west along said north boundary of township sixteen, north, to its intersection with the right bank of the Platte River; thence up said right bank until it intersects the line dividing ranges four and five, east; thence south to the place of beginning.

Platte River is in both Dodge and Saunders Counties. Dodge County v. Saunders County, 70 Neb. 442, 97 N.W. 617 (1903).



22-179 Scotts Bluff.

The county of Scotts Bluff is bounded as follows: Commencing at the northeast corner of section five, in township twenty-three, north, of range fifty-two, west, of the sixth principal meridian; thence west by township lines to a point where the said line intersects the west boundary line of the State of Nebraska; thence south along the west boundary line of the State of Nebraska to a point on the section line between sections eighteen and nineteen, in township twenty, north, of range fifty-eight, west; thence due east on said section line to the southeast corner of section thirteen, in township twenty, north, of range fifty-three, west; thence north on the range line between ranges fifty-two and fifty-three, west to the northeast corner of section one, in township twenty, north, of range fifty-three, west; thence east to the southeast corner of section thirty-two, in township twenty-one, north, of range fifty-two, west; and thence due north to the place of beginning.



22-180 Seward.

The county of Seward is bounded as follows: Commencing at the southwest corner of township nine, north, of range one, east; thence east to the southeast corner of township nine, north, of range four, east; thence north to the northeast corner of township twelve, north, of range four, east; thence west to the northwest corner of township twelve, north, of range one, east; thence south to the place of beginning.



22-181 Sheridan.

The county of Sheridan is bounded as follows: Commencing at the southeast corner of township twenty-four, north, of range forty-one, west, of the sixth principal meridian; thence west to the southwest corner of township twenty-four, north, of range forty-six; thence north on the range line between ranges forty-six and forty-seven to the northern boundary line of the State of Nebraska; thence east along said boundary line to the range line between ranges forty and forty-one; thence south on said range line to the point of beginning.



22-182 Sherman.

The county of Sherman is bounded as follows: Commencing at the southwest corner of township thirteen, north, of range sixteen, west; thence east to the southeast corner of township thirteen, north, of range thirteen, west; thence north to the northeast corner of township sixteen, north, of range thirteen, west; thence west to the northwest corner of township sixteen, north, of range sixteen, west; thence south to the place of beginning.



22-183 Sioux.

The county of Sioux is bounded as follows: Commencing at the southeast corner of township twenty-four, north, of range fifty-three, west, of the sixth principal meridian; thence west to the western boundary line of the State of Nebraska; thence north along the said boundary line to the northwest corner of the State of Nebraska; thence east on the northern boundary line of the State of Nebraska to the range line between ranges fifty-two and fifty-three; thence south to the place of beginning.



22-184 Stanton.

The county of Stanton is bounded as follows: Commencing at the southwest corner of township twenty-one, north, of range one, east; thence east to the southeast corner of township twenty-one, north, of range three, east; thence north to the northeast corner of township twenty-four, north, of range three, east; thence west to the northwest corner of township twenty-four, north, of range one, east; thence south to the place of beginning.



22-185 Thayer.

The county of Thayer is bounded as follows: Commencing at the southwest corner of township one, north, of range four, west; thence east to the southeast corner of township one, north, of range one, west; thence north along the sixth principal meridian to the first standard parallel; thence west to the northwest corner of township four, north, of range four, west; thence south to the place of beginning.



22-186 Thomas.

The county of Thomas is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range twenty-six, west, of the sixth principal meridian, running thence north along the west line of Blaine County to the northeast corner of township twenty-four, north, of range twenty-six, west; thence west along the south line of Cherry County to the northwest corner of township twenty-four, north, of range thirty, west; thence south along said range line, to the southwest corner of township twenty-one, north, of range thirty, west; thence east along the north line of Logan County to the place of beginning.



22-187 Thurston.

The county of Thurston is bounded as follows: Commencing at a point where the west boundary of the Omaha Indian reservation intersects the south line of section thirty-four, township twenty-five, north, range five, east of the sixth principal meridian; thence east to the northeast corner of township twenty-four, north, range seven, east; thence south to the south line of the Omaha Indian reservation as originally surveyed; thence east along said line to the line between sections thirty-two and thirty-three, township twenty-four, north, range ten, east; thence north to the northwest corner of section twenty-one, township twenty-four, north, range ten, east; thence east to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence in a northwesterly direction along said boundary line to its intersection with the north line of the Winnebago Indian reservation, in township twenty-seven, north, range ten, east; thence west along the north line of said reservation to an intersection with the line between sections thirty-three and thirty-four, township twenty-seven, north, range six, east; thence south to the southwest corner of section thirty-four, township twenty-seven, north, range six, east; thence west to the west boundary of said Winnebago Indian reservation; and thence south along the west line of the Winnebago and Omaha Indian reservations to the place of beginning.



22-188 Valley.

The county of Valley is bounded as follows: Commencing at the southwest corner of township seventeen, north, of range sixteen, west; thence east to the southeast corner of township seventeen, north, of range thirteen, west; thence north to the northeast corner of township twenty, north, of range thirteen, west; thence west to the northwest corner of township twenty, north, of range sixteen, west; thence south to the place of beginning.



22-189 Washington.

The county of Washington is bounded as follows: Commencing at the northeast corner of section thirty, township twenty, north, range nine, east; thence east on a line parallel with the dividing line between townships nineteen and twenty, and two miles north of the same, to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence south along the eastern boundary line of the State of Nebraska to a point where the dividing line between townships sixteen and seventeen intersects the same; thence west to the southeast corner of section thirty-one, township seventeen, north, range ten, east; thence north on section lines three miles, to the northeast corner of section nineteen, township seventeen, north, range ten, east; thence west on section lines two miles to the southwest corner of section thirteen, township seventeen, range nine, east; thence north on section lines one mile, to northwest corner of section thirteen, last aforesaid; thence west on section line one mile to southwest corner of section eleven, township seventeen, north, range nine, east; thence north on section line one mile, to the northwest corner of said section eleven, last aforesaid; thence west on section lines one mile, to the southwest corner of section three, township seventeen, north, range nine, east; thence north on section lines one mile, to the northwest corner of said section three; thence west on section line one mile, to the northwest corner of section four, township seventeen, north, range nine, east; thence north on section line one mile, to the northeast corner of section thirty-two, township eighteen, north, range nine, east; thence west one-half mile on section line, to the northwest corner of the northeast quarter of section thirty-two, township eighteen, north, range nine, east; thence north on the half section line two miles, to the southeast corner of the southwest quarter of section seventeen, township eighteen, north, range nine, east; thence west on section line one-half mile, to the southwest corner of section seventeen, township eighteen, north, range nine, east; and thence north to the place of beginning.

Boundary of state, when middle of river, follows gradual changes, but not sudden changes of channel. Rober v. Michelsen, 82 Neb. 48, 116 N.W. 949 (1908).



22-190 Wayne.

The county of Wayne is bounded as follows: Commencing at the southwest corner of township twenty-five, north, of range one, east; thence east to the southeast corner of section thirty-four, township twenty-five, north, of range five, east; thence north to the northeast corner of section three, township twenty-six, north, of range five, east; thence west to the northeast corner of township twenty-six, north, of range three, east; thence north to the northeast corner of township twenty-seven, north, of range three, east; thence west to the northwest corner of township twenty-seven, north, of range one, east; thence south to the place of beginning.

Boundary of Wayne County was not affected by act of 1881, since boundaries could not be changed without vote of people. Wayne County v. Cobb, 35 Neb. 231, 52 N.W. 1102 (1892).



22-191 Webster.

The county of Webster is bounded as follows: Commencing at the southwest corner of township one, north, of range twelve, west; thence east to the southeast corner of township one, north, of range nine, west; thence north to the northeast corner of township four, north, of range nine, west; thence west to the northwest corner of township four, north, of range twelve, west; thence south to the place of beginning.



22-192 Wheeler.

The county of Wheeler is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range nine, west of the sixth principal meridian; running thence north to the northeast corner of township twenty-four, north, of range nine, west; thence west to the northwest corner of township twenty-four, north, of range twelve, west; thence south to the southwest corner of township twenty-one, north, of range twelve, west; thence east to the place of beginning.



22-193 York.

The county of York is bounded as follows: Commencing at the southwest corner of township nine, north, of range four, west; thence east to the southeast corner of township nine, north, of range one, west; thence north to the northeast corner of township twelve, north, of range one, west; thence west to the northwest corner of township twelve, north, of range four, west; thence south to the place of beginning.



22-194 Boundary streams; change in channel; old channel governs.

Where any county is bounded by the middle of the channel of any stream or watercourse, and by reason of any change of such channel any island or tract of land shall be thrown to the other side of such bounding channel, after the original organization and establishment of the boundaries of any county, the old channel of the stream or watercourse shall, for all county and state purposes, be deemed the channel thereof.



22-195 County map; how made; where deposited.

A copy of the field notes of the original survey of each county by the United States shall be procured, and a map of the county shall be constructed in accordance therewith on a scale of not less than one inch to a mile, and laid off in townships and sections. Such map and field notes shall be deposited in the office of the county clerk, and be by him preserved. Whenever the boundaries of any county are changed, the necessary alteration in such map may be made, or a new map of the county may be made if the county board so directs.

Monuments of original government survey, if found, control location of section corners. Runkle v. Welty, 86 Neb. 680, 126 N.W. 139 (1910).



22-196 Counties; boundary changes; how effected.

Whenever the county boards of adjoining counties shall desire to submit a proposal for change of the boundaries between such counties, the boards may by resolution entered on their records provide a joint survey and maps of the existing and proposed boundaries. At the next general election thereafter each of said county boards shall submit the question of the proposed change in boundaries to the qualified voters at such election.



22-197 Counties; boundary changes; election; notice.

Notices of such election shall contain a map of the existing and the proposed boundary with statement of the territory to be transferred and the reasons for such proposed change and shall be posted with the other notices of the general election.



22-198 Counties; boundary changes; ballot; form; effect.

The ballots used at such election in each county affected shall contain the following form:

For proposed change of county boundaries ...............

Against proposed change of county boundaries ...........

If the majority of those voting upon the question in each county affected thereby shall be in favor of said proposed change then said proposed boundaries shall be the legal boundaries of said counties on and after the first day of January following such election; Provided, all assessments and collections of taxes and judicial or other proceedings commenced prior to said first day of January shall be continued, prosecuted, and completed in the same manner as if no change in boundary had been made.



22-201 New county; formation; petition; election.

Whenever it is desired to form a new county or counties out of one of the then existing counties, a petition praying for the formation of such new county or counties, stating and describing the territory proposed to be taken for such new county or counties, together with the name of such proposed new county or counties, signed by a majority of the legal voters residing in the territory to be taken from such county, shall be presented to the county board of such county to be affected by such division. If it appears that such new county or counties can be constitutionally formed, and each shall contain not less than four hundred and fifty square miles, it shall be the duty of such county board to make an order providing for the submission of the question of the erection of such new county or counties to a vote of the people of the county to be affected, at the next succeeding general election. The notice shall be given, the votes canvassed, and the returns made up as in the case of election of county officers. The form of the ballot to be used in the determination of such question shall be as follows: For new county, and Against new county.

Proposition to form two new counties, if conflicting in territory, may not be submitted at same election. State ex rel. Pennell v. Armstrong, 30 Neb. 493, 46 N.W. 618 (1890).

Proposition to form two new counties, not conflicting in territory, may be submitted at same election. State ex rel. Anderson v. Newman, 24 Neb. 40, 38 N.W. 40 (1888).



22-202 New county; formation; officers; election.

If it shall appear that a majority of all the votes cast at any such election in the county interested is in favor of the formation of such new county or counties, the county clerk of the county shall certify the same to the Secretary of State, stating in such certificate the name, territorial contents, and boundaries of such new county or counties. Whereupon the Secretary of State shall notify the Governor of the result of such election, whose duty it shall be to order an election of county officers for such new county or counties, at such time as he shall designate, and he may, when necessary, fix the place of holding election, notice of which shall be given in such manner as the Governor shall direct. At such election the qualified voters of the new county or counties shall elect all county officers for the county or counties, except as hereinafter provided, who shall be commissioned and qualified in the same manner as such officers are in other counties in this state. Such officers shall continue in office until the next general election for such officers, and until their successors are elected and qualified, and they shall have all the jurisdiction and perform all the duties which are or may be conferred upon such officers in other counties in this state.

Requirement of majority is a constitutional limitation only. State ex rel. Packard v. Nelson, 34 Neb. 162, 51 N.W. 648 (1892).

Jurisdiction and duties of officers over territory included in new county cease on its organization. State ex rel. Malloy v. Clevenger, 27 Neb. 422, 43 N.W. 243 (1889).

Officers hold only until next election or until successors are elected and qualified. State ex rel. Nichols v. Fields, 26 Neb. 393, 41 N.W. 988 (1889).



22-203 County seat; location; designation on ballot.

At such election, provided for by section 22-202, the voters of the county shall determine the permanent location of the county seat. For this purpose each voter may designate on his ballot the place of his choice for the county seat, and when the votes are canvassed, the place having a majority of all the votes polled shall be the county seat, and public notice of the location shall be given by the county board within thirty days, by posting up notices in three several places in each precinct in the county, and a copy of such notice shall be recorded by the county clerk in the book of miscellaneous records.



22-204 County seat; location; special election.

If no one place has a majority of all the votes polled, as provided by section 22-203, it shall be the duty of the county board within one month after the officers elected at the first election have qualified according to law, to order a special election and give ten days' notice thereof by posting up three notices in each precinct in said county, at which election votes shall be taken by ballot between the three highest places voted for at the first election. If no choice is made at such election, notice of another election shall be given as above provided for, to decide between the two places having the highest number of votes in the last election; and the place having the highest number of votes shall be the county seat.



22-205 Elections; laws governing.

The votes for the county officers and for the location of the county seat of said new county cast at the first election, provided for in sections 22-202 and 22-203, shall be canvassed and returns made by the county clerk or county clerks of the county or counties from which the new county was formed, as provided by law in other cases.



22-206 Township or precinct officers; continuance in office.

All the township or precinct officers who were previously elected and qualified in the county or counties from which such new county has been formed, whose term of office shall not have expired at the time of the election, and whose residence shall be embraced within the limits of the new county, shall continue in office until their terms of office shall expire, and until their successors shall be elected and qualified.



22-207 County seat; location; void election; resubmission.

In any county where an election has been held to determine the permanent location of the county seat of such county, and the election shall be declared void by any court of competent jurisdiction in an action instituted for that purpose, the county board of said county shall submit the question of locating the county seat to the qualified voters of the county at the next general election to be held sixty days after the entering of such judgment, as if no election had ever been held in such county.



22-208 County seat; location upon public land; site; acquisition.

Whenever any county seat shall be located upon any public lands of the United States, it shall be the duty of the county board to enter or purchase a quarter section of land at the place so designated, at the expense of and for the use of the county, within three months thereafter, if the land be subject to private entry; if not, the board shall claim the same as a preemption under the laws of the United States, for the use of the county.



22-209 County seat; site; surveying; platting.

Such lands shall be surveyed into lots, squares, streets and alleys, and platted and recorded in the county clerk's office; and lots necessary for public buildings shall be reserved by the board for that purpose.



22-210 County seat; site; lots; sale.

The remainder of the lots shall be offered at public sale by the sheriff of the county to the highest bidder at such time as the county board may designate. Notice of such sale shall be posted up in three public places of the county. The terms of sale shall be determined by the county board and they may dispose of lots at private sale upon such terms as they may deem best.



22-211 County seat; site; lots; certificate of purchase.

Purchasers of the aforesaid lots shall receive a certificate of purchase from the sheriff, entitling the holder to a deed for the same, when payment in full shall be made according to law. If the purchaser of any lot fails to pay for the same within the time required by the county board, not to exceed one year in any case, the right of the purchaser to such lot shall be forfeited, and the same shall be again sold by the county board as hereinbefore provided.



22-212 County seat; lots; sale; fund; how used.

The proceeds of the sale of such lots, after deducting all necessary expenses, shall be paid into the county treasury and constitute a fund for the erection of public buildings for the use of the county at the county seat, and shall be used for no other purpose whatever.



22-213 Oath of office; counties, when deemed organized; judicial district, how determined.

The oath of office may be administered to the several county officers of such new county by any person authorized by law to administer oaths. As soon as the county officers are duly qualified, the county shall be regarded as legally organized, and for judicial purposes shall be deemed and taken as belonging to the district in which the new county, or the greater part thereof, is embraced, and terms of the district court shall be held at such place in the new county as the county board thereof shall designate, until the county seat thereof shall be permanently located.



22-214 Judicial proceedings; transfer; judgments and liens, effect.

The courts of any county or counties from which such new county is erected may, by proper order, transfer any suit or other legal proceeding affecting real estate in such new county to the proper court of such new county, or may transfer any suit and all papers and records pertaining thereto to such new county, when all parties thereto are residents of such new county; but all judgments and other liens in the county or counties from which such new county was erected shall have the same effect as if no new county had been erected.



22-215 County assets and liabilities, how divided.

All the property, both real and personal, and all debts and liabilities and choses in action of every kind belonging to the county or counties from which such new county was formed shall be divided by the several county boards of the counties interested between the county or counties from which such new county is formed and the new county in proportion to the taxable value of property for the last preceding year which has been taken from such original county or counties and carried to such new county. If such boards cannot agree upon such division, they may refer the matters of difference to arbitrators or the right to such property may be settled by a suit in the district court brought by either party for that purpose. In case the property cannot be divided or removed, the county receiving the same shall pay to the other a proportionate value for the same.

Balance in bridge fund divided in proportion to the relative assessed valuation of counties. Western Bridge & Construction Co. v. Cheyenne County, 91 Neb. 206, 136 N.W. 36 (1912).

Balance agreed as due from one county may be sued for without presentation to board. Perkins County v. Keith County, 58 Neb. 323, 78 N.W. 630 (1899).

In action to recover proper proportion of value of real property retained by old county, it is no defense to show that land was originally conveyed by a deed with conditions. Brown County v. Rock County, 51 Neb. 277, 70 N.W. 943 (1897).



22-216 New county; records; how made up.

The county clerk of the new county shall transcribe in books prepared for that purpose, from the records of the county or counties from which the new county is formed, all deeds, mortgages, leases, and title papers of every description, with the certificate of acknowledgment thereto, and the date of filing the same for record, of lands lying in the new county, which were previously recorded in the county or counties from which the new county was formed; and the clerk shall be allowed by such new county such compensation as his services are reasonably worth. The clerk of such new county shall also prepare a numerical index of the lands and lots in such new county in the same manner as county clerks are by law directed to prepare and keep such index.

First county clerk of newly organized county who compiles numerical index is entitled to compensation therefor. Bastedo v. Boyd County, 57 Neb. 100, 77 N.W. 387 (1898).



22-217 New county; records; duty of clerk; evidentiary effect.

The clerk shall note at the end of each paper he shall transcribe the book and page from which the same was transcribed, and shall make a correct double index of the records; and on the completion of his duties he shall return the books to the county clerk of the county or counties from which the new county was formed, with his certificate attached thereto, showing that he has complied with the law; whereupon they shall be taken and considered to all intents and purposes as books of records of deeds, mortgages, and title papers for the new county. Copies of the record, certified by the officer having the custody of the same, shall be evidence in all courts and places, in the same manner that copies of records are evidence in other cases, and with like effect.



22-218 Territory; transfer to another county; petition.

When a majority of the legal voters, residing upon any territory, shall petition the county board of their own county, and also of the county to which they desire such territory to be transferred, for leave to have such territory transferred to such county, it shall be the duty of the several county boards so petitioned to submit the question at the next general election in the counties; Provided, no such petition shall be granted until after the expiration of three years from last submission of the question.

Where county has exercised undisputed jurisdiction for many years over portion of unorganized district under void act, the court, in exercise of sound public policy, will refuse to change boundary line. State ex rel. Halligan v. Clary, 100 Neb. 324, 160 N.W. 107 (1916).



22-219 Territory; transfer to another county; election; notice.

Notices of such election shall contain a description of the territory proposed to be transferred, the names of the counties from and to which such transfer is intended to be made, and shall be posted with the other notices for general elections.



22-220 Territory; transfer to another county; election; ballot; conditions.

The ballots used in the elections may be in the following form: For transferring territory, and Against transferring territory. If a majority of the voters voting upon the question in the county from which the territory is proposed to be taken, and a majority of the voters of the county to which the same is proposed to be transferred, shall be For transferring territory, then the territory shall be transferred to and become a part of the county to which it is proposed to transfer the same, on and after the first day of January succeeding such election, and shall be subject to all the laws, rules, and regulations thereof; Provided, all assessments and collections of taxes, and judicial or other proceedings commenced prior to the first day of January, shall be continued, prosecuted and completed in the same manner as if no transfer had been made; and all township or precinct officers within the transferred territory shall continue to hold their respective offices within the county to which they may be transferred, until their respective terms of office expire.



22-221 Territory; transfer to another county; debts; adjustment.

No transferred territory under the provisions of sections 22-218 to 22-220 shall be released from the payment of its proportion of the debts of the county from which such territory is transferred. Such proportionate indebtedness from such transferred territory shall be collected by the county to which such territory is transferred, at an equal or greater rate than is levied and collected in the county from which such territory was transferred, such rate to be ascertained by the certificate of the county clerk of the last-named county, and when so collected, to be paid over to the county entitled thereto. The territory so transferred shall not be taxed for the payment of any indebtedness of the county to which the territory is transferred, incurred previous to the transfer.



22-301 Petition.

Whenever the inhabitants of any county are desirous of changing their county seat and upon the petition therefor being presented to the county board, which petition shall name some one city, town, village or place to which it is desired to remove the county seat, signed by the resident electors of the county equal in number to three-fifths of all votes cast in the county at the last general election held therein, and containing in addition to the names of the petitioners the section, township and range on which, or the town or city in which the petitioners reside, with their age and time of residence in the county, it shall be the duty of such board to forthwith call a special election in the county for the purpose of submitting to the qualified electors thereof the question of the removal of the county seat to the one city, town, village or place named in the petition.



22-302 Election.

Notice of the time and place of holding the election shall be given in the same manner, and the election shall be conducted in all respects the same as is provided by the law relating to general elections for county purposes. There shall be printed on the ballots the name of the city, town, village or place which is the present county seat, and the name of the one city, town, village or place to which it is proposed to move the county seat. The electors shall vote for one of the two places named on the ballot, and if the one place to which it is proposed to move the county seat shall receive three-fifths of all the votes cast at the election, such city, town, village or place shall become and remain the county seat of the county from and after the first day of the third month next succeeding such election. The question of relocation and division of any county within the state shall not be again submitted to the electors for the period of ten years from and after the date of any such election.



22-303 Offices and records; transfer; violations; penalty.

When any such county seat shall have been relocated it shall be the duty of all county officers to forthwith remove their respective offices and all county records and property in their charge to the place where said county seat shall have been relocated. Any county officer who shall refuse to comply with any of the provisions of sections 22-301 to 22-303 shall be guilty of a Class II misdemeanor, and a conviction of any such officer of such misdemeanor shall work a vacancy in his office.



22-401 Counties; consolidation, when authorized.

Any two or more adjoining counties in the state may (1) consolidate if the number of counties is reduced, (2) consolidate one or more county or township offices, or (3) provide for the joint performance of any common function or service, by complying with the requirements and procedure specified in sections 22-402 to 22-407. If two or more counties are consolidating, any county or part of a county may be added to an adjoining county or counties.



22-402 Consolidation agreement; contents; advisory committee.

(1) The county boards of any two or more adjoining counties may enter into a consolidation agreement for the consolidation of such counties or for the consolidation of one or more county or township offices except the office of county commissioner or county supervisor. The county boards of any two or more adjoining counties may enter into a consolidation agreement for the joint performance of any common function or service. A consolidation agreement shall not be considered an interlocal cooperation agreement pursuant to the Interlocal Cooperation Act.

(2) The consolidation agreement shall include (a) the names of the several counties which propose to consolidate, (b) the name or names under which the counties would consolidate which shall distinguish it from the name of any other county in Nebraska other than the consolidating counties, (c) the manner of financing and allocating all costs associated with the agreement, (d) the property, real and personal, belonging to each county and the fair value thereof in current money of the United States, (e) the indebtedness, bonded and otherwise, of each county and the repayment of the indebtedness after consolidation, (f) the proposed name and location of the county seat of the consolidated county, (g) if the counties have different forms of county organization and government, the proposed form of county organization and government of the consolidated county or counties, and (h) any other terms of the agreement.

(3) If the consolidation agreement provides for the joint performance of any common function or service or the consolidation of one or more county or township offices, the agreement shall also include (a) a description of the function or service which will be performed jointly or the office which will be consolidated, (b) the duration of the agreement, (c) the method for establishing and allocating salaries of holders of consolidated offices, (d) the method for adopting budgets and appropriating money for the joint function, service, or office, (e) the allocation of assets and liabilities pursuant to the agreement, (f) the procedure for amendment of the agreement, (g) the method of withdrawing from the agreement in accordance with section 22-416 and the distribution of assets upon withdrawal, and (h) the method of dissolving the agreement and the distribution of assets or liabilities upon dissolution.

(4) Each county board may appoint an advisory committee composed of three persons to assist the board in the preparation of such agreement.



22-402.01 Consolidation agreement; hearing; notice.

The county board of each county proposing to enter into a consolidation agreement shall hold a public hearing on the agreement and shall give notice of the hearing by publication in a newspaper of general circulation in the county once each week for three consecutive weeks prior to the hearing. Final publication shall be within seven calendar days prior to the hearing. The notice shall describe the contents of the agreement and specify that a copy of the agreement may be obtained at no charge at the county clerk's office.



22-402.02 Consolidation agreement; adoption; vote required.

The county board of each county proposing to enter into a consolidation agreement shall adopt the consolidation agreement by a majority vote of the board on the joint or concurrent resolution.



22-402.03 Consolidation of counties or county or township offices; vote required.

If the consolidation agreement provides for the consolidation of counties or for the consolidation of one or more county or township offices, the county board of each county shall submit the consolidation agreement for approval by the registered voters at the next general election or a special election pursuant to sections 22-404 and 22-405.



22-402.04 Joint performance of common function or service; vote required; when effective.

(1) If the consolidation agreement provides for the joint performance of any common function or service, the county board of each county may submit the consolidation agreement for approval by the registered voters at the next general election or a special election pursuant to sections 22-404 and 22-405.

(2) If a consolidation agreement is adopted by resolution for the joint performance of any common function or service, the agreement becomes effective on the date specified in the agreement.



22-403 Consolidation; petition; percentage required; duty of board of county commissioners or supervisors; failure to exercise duty, effect.

(1) If the county board has not taken the initiative to enter into a consolidation agreement under section 22-402, the registered voters of the county may require the board to proceed by filing with the county clerk a petition, signed by registered voters of the county equal in number to ten percent of the total vote cast for Governor at the last general election, directing the board to develop a consolidation agreement pursuant to section 22-402 with the county or counties named in the petition.

(2) The county board shall attempt to develop an agreement under section 22-402 with the county or counties named in the petition within six months after the filing date of the petition. Failure by the county board to make a good faith effort to develop an agreement pursuant to the petition constitutes willful neglect of duty for which the members of the board may be removed from office pursuant to sections 23-2001 to 23-2009. If after good faith attempts to develop an agreement the county board is unable to perfect an agreement within six months after the filing date of the petition, the petition is no longer valid.



22-404 Consolidation agreement; publication; availability.

When a consolidation agreement is submitted to the voters for approval, the county board of each county entering into a consolidation agreement shall cause a description of the proposed consolidation agreement to be published in its county prior to the election at least once a week for three consecutive weeks in one or more newspapers of general circulation in the county. Final publication in each county shall be within seven calendar days prior to the election pursuant to section 22-405. Each board shall make a copy of the agreement available for inspection at the county clerk's office. A person may obtain a copy of the agreement at no charge upon request at the county clerk's office.



22-405 Consolidation; election; laws applicable; ballot; form; majority required; when effective; effect on election to remove county seat.

(1) When the publication of the consolidation agreement in each of the counties is completed, each county board shall submit the question of whether to consolidate as proposed in the consolidation agreement to the registered voters at the next general election or at a special election held on the same day in each of the counties which are parties to the agreement.

(2) For the consolidation of counties, the question shall be submitted to the voters in substantially the following form:

"Shall (name of county in which ballot will be voted) consolidate with (name of other county or counties) according to the consolidation agreement previously adopted in such counties? Yes No".

(3) For the consolidation of one or more county or township offices, the question shall be submitted to the voters in substantially the following form:

"Shall (name of county in which ballot will be voted) enter the consolidation agreement with (name of other county or counties) for the consolidation of the office of (name of office) according to the consolidation agreement previously adopted in such counties? Yes No".

(4) For the joint performance of any common function or service, the question shall be submitted to the voters in substantially the following form:

"Shall (name of county in which ballot will be voted) enter the consolidation agreement with (name of other county or counties) for the joint performance of (name of function or service) according to the consolidation agreement previously adopted in such counties? Yes No".

(5) The election shall be conducted in accordance with the Election Act. The election commissioner or county clerk shall certify the results to each county board involved in the agreement. If a majority of the voters of each county voting on the question submitted vote in favor of the consolidation agreement for the consolidation of counties or for the consolidation of one or more county or township offices, the consolidation agreement shall become effective on the first Thursday after the first Tuesday in January following the next general election in which one or more consolidated county or township officers are first elected, and the terms of the incumbents in the offices involved in the agreement shall be deemed to end on that date. If a majority of the voters of each county voting on the question submitted vote in favor of the consolidation agreement for the joint performance of any common function or service, the consolidation agreement becomes effective on the date specified in the consolidation agreement.

(6) The submission of the question of consolidation of counties shall not bar submission of the question of the removal of the county seat under sections 22-301 to 22-303, it being the intention that either proposition may be submitted without reference to submission of the other proposition.



22-405.01 Final approval of consolidation agreement; county boards; duties.

On or before September 10 of the year preceding the effective date of a consolidation agreement, the county boards participating in the consolidation agreement shall adopt by joint or concurrent resolution the budget for the portion of the fiscal year in which the consolidation agreement will be effective. As provided in the consolidation agreement, the county boards shall certify to each county clerk the levies or amounts required to be raised by taxation. In the year in which the general election will be held to first elect consolidated county officers, each county board shall, by joint or concurrent resolution and pursuant to the consolidation agreement, (1) fix the salaries of all elected officers, deputies of elected officers, and appointive officers prior to January 15 and (2) adopt, on or before September 10, the budget for the first complete fiscal year that the counties are consolidated and certify to each county clerk the levies or amounts required to be raised by taxation. On or before September 10 of each year for the duration of the consolidation agreement, each county board shall adopt, by joint or concurrent resolution and pursuant to the agreement, the budget for the consolidated function, service, or office and shall certify to each county clerk the levies or amounts required to be raised by taxation.



22-405.02 Consolidated county officers; county boards; adjust election district boundaries.

On or before February 15 of the year of the general election at which consolidated county officers are to be elected, the county boards of each county involved in the consolidation agreement shall meet and adjust jointly the boundaries for the election districts for the consolidated offices.



22-406 Consolidated counties; officers; election; terms; appointment.

(1) At the next general election held after the election at which consolidation is approved by the voters, the consolidated county officers shall be elected. Their terms shall begin on the first Thursday after the first Tuesday of January after their election, and the terms of the incumbents in the offices involved in the agreement shall be deemed to end on that date. The term of a consolidated officer shall be four years or until his or her successor is elected and qualified, except that the term of a consolidated officer elected in year 2000 or any fourth year thereafter shall be two years or until his or her successor is elected and qualified.

(2) All appointive county officers shall be appointed by the person, board, or authority upon whom the power to appoint such officers in other counties is conferred. The terms of such officers shall commence on the first Thursday after the first Tuesday of January after the first election of officers for the consolidated county or counties and shall continue, unless otherwise removed, until their successors have been appointed and qualified.



22-407 Consolidated counties; statutory references; rights and liabilities; books and records; money; congressional and legislative districts.

(1) Upon the effective date of the consolidation agreement for the consolidation of counties, the counties involved in the consolidation agreement shall be treated under the name or names and upon the terms and conditions set forth in the consolidation agreement. Except as provided in subsections (6) through (8) of this section, statutory references to the names of the counties as they existed prior to the consolidation agreement shall be deemed to reference the name or names of the consolidated county or counties as set forth in the consolidation agreement.

(2) All rights, privileges, and franchises of each of the several counties, all real and personal property, all rights-of-way, all other interests, and all debts due on whatever account, as well as other things in action, belonging to each of such counties shall be deemed as transferred to and vested in the consolidated county or counties without further act or deed. All records, books, and documents shall be transferred to and vested in the consolidated county if only one county is formed, or if two or more counties are formed, all books, records, and documents shall be transferred pursuant to the consolidation agreement.

(3) The title to real property, either by deed or otherwise, under the laws of this state vested in any of the counties, shall not be deemed to revert or be in any way impaired by reason of this consolidation, but the rights of creditors and all liens upon the property of any of the counties shall be preserved unimpaired. All prior indebtedness of each county shall remain a charge on the taxable property within the territory of each county as it existed prior to consolidation. A special tax levy shall be assessed on the taxable property within the prior county's boundaries to retire all prior indebtedness for that area.

(4) If there are two or more consolidated counties formed, all money on hand and accounts receivable shall be divided between the consolidated counties pursuant to the consolidation agreement.

(5) Suits may be brought and maintained against such consolidated county or counties in any of the courts of this state in the same manner as against any other county. Pursuant to the consolidation agreement, any action or proceeding pending by or against any of the counties consolidated may be prosecuted to judgment and the consolidated county or counties may be substituted in its place.

(6) The boundaries for townships, school districts, and election districts for offices other than the consolidated offices shall continue as prior to consolidation unless and until changed in accordance with law.

(7) Until changed by law, the same district courts shall continue, though it may result in the consolidated county or counties being a part of two or more districts. All such courts shall, however, be held at the place designated as the county seat of the consolidated county or counties, and each such court and the judge thereof shall continue to have and exercise the same jurisdiction as the court or judge had exercised before such consolidation. If two or more judges have jurisdiction in any consolidated county or counties, they or a majority of them shall exercise the power to appoint officers and fill vacancies as is vested in judges of district courts of other counties.

(8) For the purpose of representation in Congress and in the Legislature, the existing boundaries for congressional and legislative districts shall continue until changed in accordance with law. Such consolidated county or counties shall in all respects, except as provided in sections 22-401 to 22-407, be subject to all the obligations and liabilities imposed and shall possess all the rights, powers, and privileges vested by law in other counties.



22-408 Repealed. Laws 1996, LB 1085, § 60.



22-409 Repealed. Laws 1996, LB 1085, § 60.



22-409.01 Repealed. Laws 1996, LB 1085, § 60.



22-410 Repealed. Laws 1996, LB 1085, § 60.



22-411 Approval of consolidation; salary determinations.

Following approval of the consolidation of county or township offices and prior to January 15 of the year in which the general election is held for consolidated offices, the county boards of each county included within such consolidation shall, by joint or concurrent action, establish the salary to be paid to the holder of the consolidated office and shall apportion such salary among the counties in the proportion that the population in each county bears to the population in all such counties or according to the consolidation agreement. In establishing salaries for a consolidated office, the county boards shall use the population of the counties involved according to the most recent federal decennial census. Minimum annual salaries are established by sections 23-1114.02 to 23-1114.07, and the combined population of the counties involved shall be used to determine the class pursuant to section 23-1114.01. The county boards shall further agree upon the actual payment of such salary by a single county and the monthly remittance to such paying county of the proportionate share of each of the other counties.



22-412 Candidates for consolidated office; election; procedure.

Candidates for the consolidated office shall file with the county clerk or election commissioner of their county of residence. The names of such candidates shall be certified to the appropriate office of each of the other counties to be placed on the primary ballot. At the primary election following the approval of the consolidation of county or township offices, and in the year prior to the expiration of the office or offices consolidated, the two candidates receiving the greater number of votes for the position of consolidated nonpartisan office shall be nominated. If the consolidated office is under the laws of this state a partisan office, the candidate receiving the greatest number of votes for each political party shall be nominated. The election commissioner or county clerk shall certify the results of the primary election, as well as of the ensuing general election, from his or her county to the election commissioner or county clerk of the county having the largest population involved in the consolidation who shall certify the winner to each of the other counties.



22-413 Consolidated office; officer; bond; conditions; filing.

An officer of the consolidated counties shall file the same bond required of the same office in a county having a population equivalent to the population of the consolidated counties. Such bond shall be filed in the office of the county clerk of the county designated to make actual payment of his salary and approved by the board of such county. The fact of such filing and approval shall be certified to the county clerk of each of the other consolidated counties.



22-414 Officer of consolidated counties; duties.

An officer of consolidated counties shall have the same duties and responsibilities provided by law for the same office in a single county.



22-415 Officer of consolidated county; legal advisor.

For the purpose of securing necessary legal advice and legal services, the officer of consolidated counties shall be entitled to call upon the county attorney in the county who would have been obligated to provide such advice and services in the particular situation if there were a county officer rather than a consolidated county officer.



22-416 Consolidated office; withdrawal of county; procedure; effect.

The question of the withdrawal of a county from an agreement for the joint performance of common functions or services or the consolidation of county or township offices shall be placed on the ballot for submission to the voters upon the petition of registered voters equal in number, in the county desiring to so withdraw, to ten percent of the total vote cast for Governor in such county at the preceding general election. The registered voters signing such petitions shall be so distributed as to include ten percent of the registered voters of each of one-half of the voting precincts in the county. Such petitions shall be filed with the election commissioner or county clerk of the county proposed to be withdrawn from the agreement not later than four months preceding the next general election or at a special election. The election commissioner or county clerk shall examine the petitions filed in his or her office to determine whether they are in proper form and signed by a sufficient number of registered voters. Not later than thirty days after the petitions are filed in his or her office, he or she shall certify the determination to the election commissioner or county clerk of each county which is part of the agreement. If the petitions are in proper form and signed by a sufficient number of registered voters, the question of the withdrawal of the county from the agreement shall be placed on the ballot in the county proposed to be withdrawn from the agreement at the next general election or at a special election called for such purpose and held at least four months after the filing of the petitions. A majority of all votes cast in the affirmative on the question shall be necessary for the withdrawal of the county from the agreement. The election commissioner or county clerk of the county which votes to withdraw from the agreement shall certify the results of the election to the other counties in the agreement. If the agreement involved the consolidation of offices, such withdrawal shall only be effective at the expiration of a term of office of the consolidated counties.



22-417 Consolidation of county offices; powers and duties; procedure; hearing; ballot; form; election; term.

(1) Any county may consolidate the office of clerk of the district court, county assessor, county clerk, county engineer, county surveyor, or register of deeds, except that the consolidated officeholder shall meet the qualifications of each office as required by law. The consolidated office shall have the powers and duties provided by law for each office consolidated. The county board may adopt a resolution for the consolidation of any of such offices and submit the issue of the consolidated office to the registered voters for approval at the next general election or at a special election called for such purpose. The county board shall hold a public hearing prior to adoption of a resolution for the consolidation of offices and shall give notice of the hearing by publication in a newspaper of general circulation in the county once each week for three consecutive weeks prior to the hearing. Final publication shall be within seven calendar days prior to the hearing. The notice shall describe the offices to be consolidated and that the holder of the offices to be consolidated shall have his or her term of office end on the first Thursday after the first Tuesday in January following the general election in which the holder of the consolidated office is elected.

(2) The county board shall adopt the resolution for the consolidation of offices by majority vote of the board and shall submit the issue of consolidation to the registered voters for approval at the next general election or at a special election called for such purpose. For each consolidated office submitted for approval, the question shall be submitted to the voters in substantially the following form:

"Shall (name of each office proposed to be consolidated) be consolidated into one consolidated office according to the resolution adopted by the county board of (name of county) on (date of adoption of the resolution by the county board)? Yes No".

(3) If the majority of the registered voters in the county voting on the question vote in favor of consolidation, the consolidated office shall be filled at the next general election, and the terms of the incumbents shall end on the first Thursday after the first Tuesday in January following the general election in which the holder of the consolidated office is elected.

(4) The term of a consolidated officer shall be four years or until his or her successor is elected and qualified, except that the term of a consolidated officer elected in the year 2000 or any fourth year thereafter shall be two years or until his or her successor is elected and qualified.

(5) Any election under this section shall be in accordance with the Election Act.



22-418 Consolidation of counties, offices, or services; county board; duty.

Each county board shall, by January 1, 1998, examine the question of whether property taxes might be reduced through consolidation of counties, offices, or services with another county. The examination shall include a public hearing and a fiscal estimate of property tax savings, if any, anticipated by a consolidation.






Chapter 23 - COUNTY GOVERNMENT AND OFFICERS

23-101 Counties; corporate name.

Each county, established in this state according to the laws thereof, shall be a body politic and corporate, by the name and style of The county of ..............., and by that name may sue and be sued, plead and shall be impleaded, defend and be defended against, in any court having jurisdiction of the subject matter, either in law or equity, or other place where justice shall be administered.

1. Status of county

2. Suit by county

3. Suit against county

4. Pleadings

5. Liability of county

1. Status of county

A county is a governmental subdivision of the state, corporate in character, and created and organized for public purposes. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

A county is not a "municipal corporation", as the term is used in section 7, Article VIII, of the Constitution, and imposition of gasoline tax on counties is not prohibited. State v. Cheyenne County, 127 Neb. 619, 256 N.W. 67 (1934).

A county is a body politic and corporate. Cheney v. County Board of Commissioners of Buffalo County, 123 Neb. 624, 243 N.W. 881 (1932).

A county, even though a body politic and corporate, is a creature of statute and has only such powers as are conferred by Legislature. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).

2. Suit by county

County is proper party defendant in suit to enjoin collection of alleged void tax. Offutt Housing Co. v. County of Sarpy, 160 Neb. 320, 70 N.W.2d 382 (1955).

County's interest in Supreme Court Reports is not sufficient to maintain replevin. Clifford v. Hall County, 60 Neb. 506, 83 N.W. 661 (1900).

3. Suit against county

A county must be sued in the name designated by statute. Jameson v. Plischke, 184 Neb. 97, 165 N.W.2d 373 (1969).

Suit was brought where no warrant was issued. Strong v. Thurston County, 84 Neb. 86, 120 N.W. 922 (1909).

Action to recover a money judgment upon county warrant may be maintained when the money for payment of such warrant has been collected and wrongfully applied by the county authorities. Thurston County v. McIntyre, 75 Neb. 335, 106 N.W. 217 (1905).

Suit authorized where board has not exclusive jurisdiction. Ayres v. Thurston County, 63 Neb. 96, 88 N.W. 178 (1901).

4. Pleadings

Demurrer is not proper pleading to raise question of authority when suing. Otoe County v. Dorman, 71 Neb. 408, 98 N.W. 1064 (1904).

5. Liability of county

County is not liable for negligent acts of officers unless made so by statute. Hopper v. Douglas County, 75 Neb. 329, 106 N.W. 330 (1905).



23-102 County seal; use.

The board shall procure and keep a seal, with such emblems and devices as it may think proper, which may be either an engraved or ink stamp seal and which shall be the seal of the county, and no other seal shall be used by the county clerk, except where the county clerk is ex officio clerk of the district court, in which case he shall use the seal of said court in all matters and proceedings therein. The impression or representation of said seal by stamp shall be a sufficient sealing in all cases where sealing is required.



23-103 Powers; how exercised.

The powers of the county as a body corporate or politic, shall be exercised by a county board, to wit: In counties under township organization by the board of supervisors, which shall be composed of the town and such other supervisors as are or may be elected pursuant to law; in counties not under township organization by the board of county commissioners. In exercising the powers of the county, the board of supervisors or the board of county commissioners, as the case may be, may enter into compacts with the respective board or boards of another county or counties to exercise and carry out jointly any power or powers possessed by or conferred by law upon each board separately.

Ratification of a contractual obligation of a county could only occur by the act of a majority of the board of county commissioners. Christiansen v. County of Douglas, 288 Neb. 564, 849 N.W.2d 493 (2014).

Because Nebraska statutes vest the powers of a county in a “county board,” which term is defined to encompass both boards of supervisors existing under township organization and boards of commissioners in counties not under township organization, the adoption of township organization does not alter the basic powers of a county. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Powers of a county are required to be exercised by the county board. State ex rel. Johnson v. County of Gage, 154 Neb. 822, 49 N.W.2d 672 (1951).

County board has plenary jurisdiction to make all contracts for county within scope of powers. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

"Body corporate or politic" construed. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).



23-104 Powers.

Each county shall have power: (1) To purchase and hold the real and personal estate necessary for the use of the county; (2) to purchase, lease, lease with option to buy, acquire by gift or devise, and hold for the benefit of the county real estate sold by virtue of judicial proceedings in which the county is plaintiff or is interested; (3) to hold all real estate conveyed by general warranty deed to trustees in which the county is the beneficiary, whether the real estate is situated in the county so interested or in some other county or counties of the state; (4) to sell, convey, exchange, or lease any real or personal estate owned by the county in such manner and upon such terms and conditions as may be deemed in the best interest of the county; (5) to enter into compacts with other counties to exercise and carry out powers possessed by or conferred by law upon each county separately; and (6) to make all contracts and to do all other acts in relation to the property and concerns of the county necessary to the exercise of its corporate powers, except that no lease agreement for the rental of equipment shall be entered into if the consideration for all lease agreements for the fiscal year exceeds one-tenth of one percent of the total taxable value of the taxable property of the county.

1. Powers authorized

2. Powers not authorized

3. Miscellaneous

1. Powers authorized

A county, through its county board, has authority to contract with the state Auditor of Public Accounts to achieve a county audit required by section 23-1608. County of York v. Johnson, 230 Neb. 403, 432 N.W.2d 215 (1988).

Unless otherwise provided for by law, county boards have implied power to employ agents or servants required for county purposes. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

County board's lease for ninety-nine years of county's real estate, not used or needed for actual purposes, is valid. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).

County board is clothed not only with powers expressly conferred upon them by statute, but also with such powers as are requisite to enable them to discharge official duties devolved upon them by law. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911).

County board has the power to pay traveling expenses of county attorney incurred in prosecuting criminal offenses. Berryman v. Schalander, 85 Neb. 281, 122 N.W. 990 (1909).

Unless prohibited by statute, county may sue to enforce all contracts. Johnson County v. Chamberlain Banking House, 74 Neb. 549, 104 N.W. 1061 (1905).

2. Powers not authorized

Selling of crushed rock produced by county to general public was not authorized. State ex rel. Johnson v. County of Gage, 154 Neb. 822, 49 N.W.2d 672 (1951).

Counties are not permitted to indulge in real estate business on competitive basis. City of Grand Island v. Willis, 142 Neb. 686, 7 N.W.2d 457 (1943).

Counties are without power to contract with townships to construct and maintain township roads for an agreed consideration. Lynn v. Kearney County, 121 Neb. 122, 236 N.W. 192 (1931).

3. Miscellaneous

The board of county commissioners could not create a contractual obligation of the county through ratification when a majority of the commissioners did not know of the representations being made. Christiansen v. County of Douglas, 288 Neb. 564, 849 N.W.2d 493 (2014).

Contract "concerns" county which relates or belongs to county, its business or affairs. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).



23-104.01 Compacts; conditions; limitations; powers.

Compacts between counties for the joint exercise of powers may be made only upon compliance with the following conditions and subject to the following limitations:

(1) The terms of the obligation imposed by the compact shall be reduced to writing, shall be required to be signed by a majority of the board of supervisors or commissioners of each county that is a party thereto, and after being so signed, shall be filed and recorded in the office of the county clerk of each county that is a party thereto;

(2) The powers that may be exercised and the obligations that may be incurred by each party under the compact shall be definitely set forth and specified therein;

(3) The powers that may be contracted to be exercised under the compact shall only be those imposed by law upon the county as such or upon its board of supervisors or county commissioners and shall not extend to or include powers specifically conferred upon and required to be carried out by other elected officers of the county;

(4) The share of the expense to be paid by each county in carrying out the compact shall be allocated and set forth in the compact and provision made for the payment thereof;

(5) Final action upon the allowance and payment of any claims and obligations against each county shall be reserved to and remain a function of the board of supervisors or commissioners of each county that is a party to the compact;

(6) The levy and collection of taxes to pay the claims and obligations allowed shall be reserved to and remain a function of each county that is a party to the contract; and

(7) The compact shall be subject to the Interlocal Cooperation Act.



23-104.02 Counties containing a city of the primary class; public grounds; powers.

Any county in which is located a city of the primary class shall have power to purchase, hold, and improve public grounds and parks within the limits of the county, to provide for the protection and preservation of the same, to provide for the planting and protection of shade or ornamental trees, to erect and construct or aid in the erection and construction of statues, memorials, and works of art upon any public grounds, and to receive donations and bequests of money or property for the above purposes in trust or otherwise.



23-104.03 Power to provide protective services.

Each county shall have the authority (1) to plan, initiate, fund, maintain, administer, and evaluate facilities, programs, and services that meet the rehabilitation, treatment, care, training, educational, residential, diagnostic, evaluation, community supervision, and protective service needs of dependent, aged, blind, disabled, ill, or infirm persons, persons with a mental disorder, and persons with an intellectual disability domiciled in the county, (2) to purchase outright by installment contract or by mortgage with the power to borrow funds in connection with such contract or mortgage, hold, sell, and lease for a period of more than one year real estate necessary for use of the county to plan, initiate, fund, maintain, administer, and evaluate such facilities, programs, and services, (3) to lease personal property necessary for such facilities, programs, and services, and such lease may provide for installment payments which extend over a period of more than one year, notwithstanding the provisions of section 23-132 or 23-916, (4) to enter into compacts with other counties, state agencies, other political subdivisions, and private nonprofit agencies to exercise and carry out the powers to plan, initiate, fund, maintain, administer, and evaluate such facilities, programs, and services, and (5) to contract for such services from agencies, either public or private, which provide such services on a vendor basis. Compacts with other public agencies pursuant to subdivision (4) of this section shall be subject to the Interlocal Cooperation Act.



23-104.04 Commission on the status of women; establish; fund.

Any county may establish and fund a commission on the status of women. Such commission shall advise the county board on the existence of social, economic, and legal barriers affecting women and ways to eliminate such barriers.



23-104.05 Commission on the status of women; purposes.

The purpose of a commission established under section 23-104.04 shall be to emphasize studying the changing and developing roles of women in American society including:

(1) Recognition of socioeconomic factors that influence the status of women;

(2) Development of individual potential;

(3) Encouragement of women to utilize their capabilities and assume leadership roles;

(4) Coordination of efforts of numerous women's organizations interested in the welfare of women;

(5) Identification and recognition of contributions made by Nebraska women to the community, state, and nation;

(6) Implementation of this section when improved working conditions, financial security, and legal status of both sexes are involved; and

(7) Promotion of legislation to improve any situation when implementation of subdivisions (1) to (6) of this section indicates a need for change.



23-105 County property; control; duty of county board; annual inventory.

The county boards of the several counties shall have the power to take and have the care and custody of all the real and personal estate owned by the county; and, in connection with the foregoing, to file and to require each county officer of the county to file the annual inventory statements with respect to county personal property, as required by sections 23-346 to 23-350.

Under former law county had power of examination of its own records and could contract with auditor for that purpose. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Where one of county commissioners has moved out of his district into that of another commissioner, and where he continues to act as member of county board, the fact of such removal does not render order of board void. Horton v. Howard, 97 Neb. 575, 150 N.W. 633 (1915).

County as corporate body has power to cancel twenty-five year lease with consent of lessee, and to execute a new lease for a longer period. Lancaster County v. Lincoln Aud. Assn., 87 Neb. 87, 127 N.W. 226 (1910).

Court of equity will not interfere unless board exceeds powers. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

Board cannot transact business except at regular or special meetings. Morris v. Merrell, 44 Neb. 423, 62 N.W. 865 (1895).

Regular or special meetings must be held at county seat. Merrick County v. Batty, 10 Neb. 176, 4 N.W. 959 (1880).



23-106 County funds; management; establish petty cash fund; purpose; power of county board.

(1) The county board shall manage the county funds and county business except as otherwise specifically provided.

(2) The county board shall have the authority to establish a petty cash fund for such county for the purpose of making payments for subsidiary general operational expenditures and purchases. Such county board shall set, by resolution of the board, the amount of money to be carried in such petty cash fund and the dollar limit of an expenditure from such fund and such amount shall be stated in the fiscal policy of the county board budget message.

A county board in managing county business may employ necessary agents or servants to carry out duties not imposed by law upon others. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

County board has duty to deduct personal taxes from claims allowed. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

County board may make all contracts within scope of powers of county acting as a body corporate. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

Board has power to employ and pay for clerical assistance to county attorney. Emberson v. Adams County, 93 Neb. 823, 142 N.W. 294 (1913).

Implied powers of county board stated. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911); Berryman v. Schalander, 85 Neb. 281, 122 N.W. 990 (1909).

Powers of board are construed strictly. Morton v. Carlin, 51 Neb. 202, 70 N.W. 966 (1897).

Appointments are not a judicial act of board. Prather v. Hart, 17 Neb. 598, 24 N.W. 282 (1885).

Board has no power to alter amount of fees. Kemerer v. State ex rel. Garber, 7 Neb. 130 (1878).

Contracts should be let to lowest bidder. People ex rel. Putnam v. Commissioners of Buffalo County, 4 Neb. 150 (1875).



23-107 Public grounds and buildings; sale or lease; terms; illegal sale; when validated.

The county board shall have power to make all orders respecting the property of the county; to keep the county buildings insured; to sell the public grounds or buildings of the county, and purchase other properties in lieu thereof; Provided, that the county board may, if it deems it for the best interests of the county, sell county property upon such terms of credit as shall be determined upon by resolution of the board; but any deferred payment shall be for not more than two-thirds of the purchase price, which shall be secured by note or notes, and a first mortgage upon the property so sold, and shall draw not less than six percent interest per annum from date until paid, the interest to be paid annually. The county board shall also have the power to sell or negotiate, without recourse upon the county, the notes and mortgages so taken; but they shall not be sold for less than par value including accrued interest. If, for any reason, such sale of the public grounds by a county board was irregular, illegal, or void, and the purchaser of such public grounds or his grantees have been in open, notorious, undisputed, continuous and adverse possession thereof for more than ten years, and during which ten years the county board has not refunded or offered to refund the purchase price, then in all such cases the county board is authorized and empowered and, when requested by the proper person, is required to convey to the purchaser of such grounds or his grantees, by good and sufficient deed without cost, the fee simple title to the public grounds so irregularly or illegally sold.

This section is not applicable to property acquired under the Industrial Development Act of 1961. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).

Option of lessee to purchase county's land in case of contemplated sale does not avoid lease for ninety-nine years, since no sale is involved. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).

Board may buy but not mortgage the poor farm. Stewart v. Otoe County, 2 Neb. 177 (1873).



23-107.01 Real estate owned by county; sale or lease; terms and procedures.

(1) Except as provided in section 80-329, any county board has power to sell or lease real estate owned by the county and not required for county purposes at a fair market value regardless of the value of the property. The county board of such county shall hold an open and public hearing prior to any such sale or lease at which any interested party may appear and speak for or against the sale or lease and raise any issue regarding the fair market value of the property as determined by the county board. Public notice of any such public hearing shall be run once each week for two consecutive weeks prior to the hearing date in any newspaper or legal publication distributed generally throughout the county.

(2) The county board shall set a date of sale which shall be within two months of the date of public hearing pursuant to subsection (1) of this section and shall offer such real estate for sale or lease to the highest bidder.

(3) The county board shall cause to be printed and published once at least ten days prior to the sale or lease in a legal newspaper in the county an advertisement for bids on the property to be sold or leased. The advertisement shall state the legal description and address of the real estate and that the real estate shall be sold or leased to the highest bidder.

(4) If the county board receives no bids or if the bids received are substantially lower than the fair market value, the county board may negotiate a contract for sale or lease of the real estate if such negotiated contract is in the best interests of the county.



23-108 Roads; establishment; abandonment; eminent domain.

The county board shall have power to lay out, alter or discontinue any road running through its county, to vacate or discontinue public roads running parallel and adjacent to state or federal highways not more than four hundred yards from said highway, or any part thereof, or any abandoned or unused road or part thereof, and for such purpose may acquire title to lands therein, either by gift, prescription, dedication, the exercise of the right of eminent domain, purchase or lease, and may perform such duties concerning roads as may be prescribed by law; Provided, that the county board shall not vacate or discontinue any public road or any part thereof which is within the area of the zoning jurisdiction of a city of the metropolitan, primary or first class without the prior approval of the governing body of such city.

Dedication of road was not sufficiently shown. Nelson v. Reick, 96 Neb. 486, 148 N.W. 331 (1914).



23-109 Claims; audit; settlement; imprest system of accounting.

(1) The county board shall have power to examine and settle all accounts against the county and all accounts concerning the receipts and expenditures of the county.

(2) The county board may adopt by resolution an imprest system of accounting for the county and authorize the county clerk to establish an imprest vendor, payroll, or other account for the payment of county warrants in accordance with any guidelines issued by the Auditor of Public Accounts.

Even though county board acts ministerially in allowing claim, it has authority to deduct unpaid personal taxes. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Board may audit and settle claims when work is completed though no warrant may issue until after levy has been made. Central Bridge & Construction Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Claims for tort or for unliquidated damages may be filed with county board. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911).

County boards are given power to examine and settle all accounts against the county. Cass County v. Sarpy County, 83 Neb. 435, 119 N.W. 685 (1909).

Allowance of claims when no money is in treasury or tax levy made does not exceed powers. State ex rel. McDonald v. Farrington, 80 Neb. 628, 114 N.W. 1100 (1908).

Power to act upon claims is derived from this section. State ex rel. Thomas Clock Co. v. Board of County Comrs. of Cass County, 60 Neb. 566, 83 N.W. 733 (1900).

Order disallowing claims, reconsidered, is not an adjudication. Dean v. Saunders County, 55 Neb. 759, 76 N.W. 450 (1898).

Board acts judicially in allowance of claims. Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895).

Board may disallow claims. Boone County v. Armstrong, 23 Neb. 764, 37 N.W. 626 (1888).



23-110 City or village plat; vacation.

The county board shall have power to authorize the vacation of any city or village plat when the same is not within an incorporated city or village, on the petition of two-thirds of the owners thereof.



23-111 City or village plat; change; when authorized.

The county board shall have power to change the name of any city or village plat on the petition of a majority of the local voters residing therein, when the inhabitants thereof have not become a body corporate.



23-112 Claims or judgments; power to compromise.

The county board shall have power to settle by compromise or by accepting in full settlement thereof less than the face or full amount on any claim, judgment or demand in favor of the county, on which said claim, judgment or demand no payment or payments have been made or recovered during a full period of five years from and after the date or dates on which said claim, judgment or demand became due and enforceable, and execute full acquittance or receipt for said claim, judgment or demand, or to sell, at public or private sale, any claim, judgment or demand in favor of a county for cash, at the best price obtainable in the judgment of said board, and execute and deliver a proper transfer or assignment of said claim, judgment or demand so sold; Provided, that no member of the board may be personally interested, directly or indirectly, in the purchase of any such claim, judgment or demand.



23-113 Transferred to section 12-805.



23-113.01 Transferred to section 12-806.



23-113.02 Transferred to section 12-806.01.



23-113.03 County board; general duties.

The county board shall have power as a board, or as individuals, to perform such other duties as may from time to time be imposed by general law.



23-114 Zoning regulations; when authorized; powers; manufactured homes; limitation of jurisdiction.

(1) The county board shall have power: (a) To create a planning commission with the powers and duties set forth in sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376; (b) to make, adopt, amend, extend, and implement a county comprehensive development plan; (c) to adopt a zoning resolution, which shall have the force and effect of law; and (d) to cede and transfer jurisdiction pursuant to section 13-327 over land otherwise subject to the authority of the county board pursuant to this section.

(2) The zoning resolution may regulate and restrict: (a) The location, height, bulk, number of stories, and size of buildings and other structures, including tents, cabins, house trailers, and automobile trailers; (b) the percentage of lot areas which may be occupied; (c) building setback lines; (d) sizes of yards, courts, and other open spaces; (e) the density of population; (f) the uses of buildings; and (g) the uses of land for agriculture, forestry, recreation, residence, industry, and trade, after considering factors relating to soil conservation, water supply conservation, surface water drainage and removal, or other uses in the unincorporated area of the county. If a zoning resolution or regulation affects the Niobrara scenic river corridor as defined in section 72-2006, the Niobrara Council shall act on the measure as provided in section 72-2010.

(3)(a) The county board shall not adopt or enforce any zoning resolution or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The county board may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The county board may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The county board may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(4) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

(5) Special districts or zones may be established in those areas subject to seasonal or periodic flooding, and such regulations may be applied as will minimize danger to life and property.

(6) The powers conferred by this section shall not be exercised within the limits of any incorporated city or village nor within the area over which a city or village has been granted or ceded zoning jurisdiction and is exercising such jurisdiction. At such time as a city or village exercises control over an unincorporated area by the adoption or amendment of a zoning ordinance, the ordinance or amendment shall supersede any resolution or regulation of the county.

If the mode or manner by which a certain action is to be taken is prescribed in a statute or charter, that method must generally be followed. State ex rel. Musil v. Woodman, 271 Neb. 692, 716 N.W.2d 32 (2006).

If there is a conflict between a comprehensive plan and a zoning ordinance, the latter is controlling when questions of a citizen's property rights are at issue. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).

City zoning plan covering property within two miles of city limits supersedes county zoning regulations respecting that area. Deans v. West, 189 Neb. 518, 203 N.W.2d 504 (1973).

Owner's right to use property is subject to reasonable regulation; the burden is on one who attacks the validity of a zoning ordinance to prove facts which establish its invalidity. Stahla v. Board of Zoning Adjustment of Hall County, 186 Neb. 219, 182 N.W.2d 209 (1970).

County board has authority to adopt zoning resolution. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).

Counties are empowered to adopt a comprehensive zoning plan by resolution. Crane v. Board of County Commissioners of Sarpy County, 175 Neb. 568, 122 N.W.2d 520 (1963).

Zoning resolution adopted by county board must be published. Board of Commissioners of Sarpy County v. McNally, 168 Neb. 23, 95 N.W.2d 153 (1959).



23-114.01 County planning commission; appointment; qualifications; terms; vacancies; compensation; expenses; powers; duties; appeal.

(1) In order to avail itself of the powers conferred by section 23-114, the county board shall appoint a planning commission to be known as the county planning commission. The members of the commission shall be residents of the county to be planned and shall be appointed with due consideration to geographical and population factors. Since the primary focus of concern and control in county planning and land-use regulatory programs is the unincorporated area, a majority of the members of the commission shall be residents of unincorporated areas, except that this requirement shall not apply to joint planning commissions. Members of the commission shall hold no county or municipal office, except that a member may also be a member of a city, village, or other type of planning commission. The term of each member shall be three years, except that approximately one-third of the members of the first commission shall serve for terms of one year, one-third for terms of two years, and one-third for terms of three years. All members shall hold office until their successors are appointed. Members of the commission may be removed by a majority vote of the county board for inefficiency, neglect of duty, or malfeasance in office or other good and sufficient cause upon written charges being filed with the county board and after a public hearing has been held regarding such charges. Vacancies occurring otherwise than through the expiration of terms shall be filled for the unexpired terms by individuals appointed by the county board. Members of the commission shall be compensated for their actual and necessary expenses incurred in connection with their duties in an amount to be fixed by the county board. Reimbursement for mileage shall be made at the rate provided in section 81-1176. Each county board may provide a per diem payment for members of the commission of not to exceed fifteen dollars for each day that each such member attends meetings of the commission or is engaged in matters concerning the commission, but no member shall receive more than one thousand dollars in any one year. Such per diem payments shall be in addition to and separate from compensation for expenses.

(2) The commission: (a) Shall prepare and adopt as its policy statement a comprehensive development plan and such implemental means as a capital improvement program, subdivision regulations, building codes, and a zoning resolution; (b) shall consult with and advise public officials and agencies, public utilities, civic organizations, educational institutions, and citizens relating to the promulgation of implemental programs; (c) may delegate authority to any of the groups named in subdivision (b) of this subsection to conduct studies and make surveys for the commission; and (d) shall make preliminary reports on its findings and hold public hearings before submitting its final reports. The county board shall not hold its public meetings or take action on matters relating to the comprehensive development plan, capital improvements, building codes, subdivision development, or zoning until it has received the recommendations of the commission.

(3) The commission may, with the consent of the governing body, in its own name: Make and enter into contracts with public or private bodies; receive contributions, bequests, gifts, or grants of funds from public or private sources; expend the funds appropriated to it by the county board; employ agents and employees; and acquire, hold, and dispose of property. The commission may, on its own authority: Make arrangements consistent with its program; conduct or sponsor special studies or planning work for any public body or appropriate agency; receive grants, remuneration, or reimbursement for such studies or work; and at its public hearings, summon witnesses, administer oaths, and compel the giving of testimony.

(4) In all counties in the state, the county planning commission may grant conditional uses or special exceptions to property owners for the use of their property if the county board of commissioners or supervisors has officially and generally authorized the commission to exercise such powers and has approved the standards and procedures the commission adopted for equitably and judiciously granting such conditional uses or special exceptions. The granting of a conditional use permit or special exception shall only allow property owners to put their property to a special use if it is among those uses specifically identified in the county zoning regulations as classifications of uses which may require special conditions or requirements to be met by the owners before a use permit or building permit is authorized. The applicant for a conditional use permit or special exception for a livestock operation specifically identified in the county zoning regulations as a classification of use which may require special conditions or requirements to be met within an area of a county zoned for agricultural use may request a determination of the special conditions or requirements to be imposed by the county planning commission or by the county board of commissioners or supervisors if the board has not authorized the commission to exercise such authority. Upon request the commission or board shall issue such determination of the special conditions or requirements to be imposed in a timely manner. Such special conditions or requirements to be imposed may include, but are not limited to, the submission of information that may be separately provided to state or federal agencies in applying to obtain the applicable state and federal permits. The commission or the board may request and review, prior to making a determination of the special conditions or requirements to be imposed, reasonable information relevant to the conditional use or special exception. If a determination of the special conditions or requirements to be imposed has been made, final permit approval may be withheld subject only to a final review by the commission or county board to determine whether there is a substantial change in the applicant's proposed use of the property upon which the determination was based and that the applicant has met, or will meet, the special conditions or requirements imposed in the determination. For purposes of this section, substantial change shall include any significant alteration in the original application including a significant change in the design or location of buildings or facilities, in waste disposal methods or facilities, or in capacity.

(5) The power to grant conditional uses or special exceptions as set forth in subsection (4) of this section shall be the exclusive authority of the commission, except that the county board of commissioners or supervisors may choose to retain for itself the power to grant conditional uses or special exceptions for those classifications of uses specified in the county zoning regulations. The county board of commissioners or supervisors may exercise such power if it has formally adopted standards and procedures for granting such conditional uses or special exceptions in a manner that is equitable and which will promote the public interest. In any county other than a county in which is located a city of the primary class, an appeal of a decision by the county planning commission or county board of commissioners or supervisors regarding a conditional use or special exception shall be made to the district court. In any county in which is located a city of the primary class, an appeal of a decision by the county planning commission regarding a conditional use or special exception shall be made to the county board of commissioners or supervisors, and an appeal of a decision by the county board of commissioners or supervisors regarding a conditional use or special exception shall be made to the district court.

(6) Whenever a county planning commission or county board is authorized to grant conditional uses or special exceptions pursuant to subsection (4) or (5) of this section, the planning commission or county board shall, with its decision to grant or deny a conditional use permit or special exception, issue a statement of factual findings arising from the record of proceedings that support the granting or denial of the conditional use permit or special exception. If a county planning commission's role is advisory to the county board, the county planning commission shall submit such statement with its recommendation to the county board as to whether to approve or deny a conditional use permit or special exception.

Subsection (5) of this section provides for a right of appeal to the district court from a decision by the county planning commission or county board of commissioners or supervisors, without setting forth any procedure for prosecuting the appeal. Therefore, the appeal procedure in section 25-1937 is also implicated. In re Application of Olmer, 275 Neb. 852, 752 N.W.2d 124 (2008).

If there is a conflict between a comprehensive plan and a zoning ordinance, the latter is controlling when questions of a citizen's property rights are at issue. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).



23-114.02 Comprehensive development plan; purpose.

The general plan for the improvement and development of the county shall be known as the comprehensive development plan and shall, among other elements, include:

(1) A land-use element which designates the proposed general distribution, general location, and extent of the uses of land for agriculture, housing, commerce, industry, recreation, education, public buildings and lands, and other categories of public and private use of land;

(2) The general location, character, and extent of existing and proposed major streets, roads, and highways, and air and other transportation routes and facilities;

(3) When a new comprehensive plan or a full update to an existing comprehensive plan is developed on or after July 15, 2010, but not later than January 1, 2015, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community; and

(4) The general location, type, capacity, and area served of present and projected or needed community facilities including recreation facilities, schools, libraries, other public buildings, and public utilities and services.

The comprehensive development plan shall consist of both graphic and textual material and shall be designed to accommodate anticipated long-range future growth which shall be based upon documented population and economic projections.



23-114.03 Zoning regulations; purpose; districts.

Zoning regulations shall be adopted or amended by the county board only after the adoption of the county comprehensive development plan by the county board and the receipt of the planning commission's specific recommendations. Such zoning regulations shall be consistent with an adopted comprehensive development plan and designed for the purpose of promoting the health, safety, morals, convenience, order, prosperity, and welfare of the present and future inhabitants of Nebraska, including, among others, such specific purposes as:

(1) Developing both urban and nonurban areas;

(2) Lessening congestion in the streets or roads;

(3) Reducing the waste of excessive amounts of roads;

(4) Securing safety from fire and other dangers;

(5) Lessening or avoiding the hazards to persons and damage to property resulting from the accumulation or runoff of storm or flood waters;

(6) Providing adequate light and air;

(7) Preventing excessive concentration of population and excessive and wasteful scattering of population or settlement;

(8) Promoting such distribution of population, such classification of land uses, and such distribution of land development as will assure adequate provisions for transportation, water flowage, water supply, drainage, sanitation, recreation, soil fertility, food supply, and other public requirements;

(9) Protecting the tax base;

(10) Protecting property against blight and depreciation;

(11) Securing economy in governmental expenditures;

(12) Fostering the state's agriculture, recreation, and other industries;

(13) Encouraging the most appropriate use of land in the county; and

(14) Preserving, protecting, and enhancing historic buildings, places, and districts.

Within the area of jurisdiction and powers established by section 23-114, the county board may divide the county into districts of such number, shape, and area as may be best suited to carry out the purposes of this section and regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of nonfarm buildings or structures and the use, conditions of use, or occupancy of land. All such regulations shall be uniform for each class or kind of land or buildings throughout each district, but the regulations in one district may differ from those in other districts. An official map or maps indicating the districts and regulations shall be adopted, and within fifteen days after adoption of such regulations or maps, they shall be published in book or pamphlet form or once in a legal newspaper published in and of general circulation in the county or, if none is published in the county, in a legal newspaper of general circulation in the county. Such regulations shall also be spread in the minutes of the proceedings of the county board and such map or maps filed with the county clerk. The county board may decide whether buildings located on farmsteads used as residences shall be subject to such county's zoning regulations and permit requirements.

For purposes of this section and section 23-114.04, nonfarm buildings are all buildings except those buildings utilized for agricultural purposes on a farmstead of twenty acres or more which produces one thousand dollars or more of farm products each year.

The farm building exemption contained in this section prohibits counties from requiring building permits on buildings utilized for agricultural purposes on a farmstead of 20 acres or more which produces $1,000 or more of farm products per year. Premium Farms v. County of Holt, 263 Neb. 415, 640 N.W.2d 633 (2002).

An official zoning map or a zoning plan adopted as part of county zoning regulations which incorporate the map by reference must be published in book or pamphlet form or in legal newspaper. Deans v. West, 189 Neb. 518, 203 N.W.2d 504 (1973).

Under the 1967 act, a county engaged in zoning ought to adopt a comprehensive development plan within a reasonable time. Bagley v. County of Sarpy, 189 Neb. 393, 202 N.W.2d 841 (1972).



23-114.04 Zoning regulations; enforcement; county zoning administrator; appoint; compensation; permits; fees.

(1) The county board shall provide for enforcement of the zoning regulations within its county by requiring the issuance of permits prior to the erection, construction, reconstruction, alteration, repair, or conversion of any nonfarm building or structure within a zoned area, and the county board may provide for the withholding of any permit if the purpose for which it is sought would conflict with zoning regulations adopted for the particular district in which the building or structure is situated or in which it is proposed to be erected. All plats for subdivisions in the area outside the corporate limits of cities and villages and outside of an unincorporated area wherein a city or village has been granted subdivision jurisdiction and is exercising such jurisdiction must be approved by the county planning commission.

(2) The county board may establish and appoint a county zoning administrator, who may also serve as a building inspector, and may fix his compensation or may authorize any administrative official of the county to assume the functions of such position in addition to his regular duties. The county board may also fix a reasonable schedule of fees for the issuance of permits under the provisions of subsection (1) of this section. The permits shall not be issued unless the plans of and for the proposed erection, construction, reconstruction, alteration, use or change of use, including sanitation, plumbing and sewage disposal, are filed in writing in the building inspector's office and such plans fully conform to all zoning regulations then in effect.

The purpose of a building permit is to ensure compliance with zoning regulations, which compliance should be obtained before construction of the building or structure. Dowd Grain Co. v. County of Sarpy, 19 Neb. App. 550, 810 N.W.2d 182 (2012).



23-114.05 County zoning; violations; penalty; injunction.

The erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use of any building, structure, automobile trailer, or land in violation of sections 23-114 to 23-114.04, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376 or of any regulation made by the county board under such sections shall be a misdemeanor. Any person, partnership, limited liability company, association, club, or corporation violating such sections or any regulation of the county board or erecting, constructing, reconstructing, altering, or converting any structure without having first obtained a permit shall be guilty of a Class III misdemeanor. Each day such violation continues after notice of violation has been given to the offender may be considered a separate offense. In addition to other remedies, the county board or the proper local authorities of the county, as well as any owner or owners of real estate within the district affected by the regulations, may institute any appropriate action or proceedings to prevent such unlawful construction, erection, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or abate such violation, or to prevent the illegal act, conduct, business, or use in or about such premises. Any taxpayer or taxpayers of the county may institute proceedings to compel specific performance by the proper official or officials of any duty imposed by such sections or in resolutions adopted pursuant to such sections.

The plain language of this section establishes that an appeal to a board of adjustment is not the exclusive remedy for challenging a land use alleged to be in violation of zoning regulations. Conley v. Brazer, 278 Neb. 508, 772 N.W.2d 545 (2009).

This section provides a procedure whereby "affected" owners of real estate may petition to enjoin proposed solid waste disposal operations alleged to be in violation of county zoning ordinances. Omaha Fish and Wildlife Club, Inc. v. Community Refuse, Inc., 208 Neb. 110, 302 N.W.2d 379 (1981).

County brought action hereunder against municipal airport authority seeking to enforce county zoning regulations. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Since a request for specific performance is outside the scope of a petition in error, a proceeding for specific performance under this section may not be instituted by a petition in error. Griess v. Clay Cty. Bd. of Supervisors, 11 Neb. App. 910, 662 N.W.2d 638 (2003).



23-114.06 County planning commission; notice to military installation.

When a county planning commission appointed pursuant to section 23-114.01 is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the commission shall notify any military installation which is located within the county if the county has received a written request for such notification from the military installation. The county planning commission shall deliver the notification to the military installation at least ten days prior to the meeting of the county planning commission at which the proposal is to be considered.



23-115 Repealed. Laws 2012, LB 709, § 5.



23-115.01 Repealed. Laws 2012, LB 709, § 5.



23-115.02 Repealed. Laws 2012, LB 709, § 5.



23-116 Insect pests; plant diseases; control; cooperation with federal and state agencies.

The county board shall have power to cooperate with the Nebraska Department of Agriculture, the University of Nebraska Institute of Agriculture and Natural Resources, or the United States Department of Agriculture in the control or eradication of insect pests or plant diseases for the protection of agricultural or horticultural crops within the county and to expend money from the general fund for this purpose.



23-116.01 Repealed. Laws 1985, LB 393, § 18.



23-116.02 Transferred to section 23-113.03.



23-117 Clerks; assistants of county officer; service in more than one office; when.

The clerks or assistants of any county officer may be required by the county board to serve or assist without additional pay in any other county office than that to which they were appointed, whenever the county board may deem it advisable and expedient for the efficient and economical administration of the affairs of the county.



23-118 Repealed. Laws 1977, LB 363, § 2.



23-119 Property tax; limitation.

It shall be the duty of the county board of each county to cause to be annually levied and collected taxes authorized by law for county purposes. The levy shall be subject to the limit established by section 77-3442.

1. Constitutionality

2. Duties

3. Mandamus to compel performance

4. Fiscal management

1. Constitutionality

LB 1003, Eighty-second Legislature, First Session (sections 23-2601 to 23-2612), does not amend this section and therefor does not violate Article III, section 14, Constitution of Nebraska. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).

Amendatory act of 1889 was constitutional. Bonnell v. County of Nuckolls, 32 Neb. 189, 49 N.W. 225 (1891).

2. Duties

Duty to levy taxes implies power to contract to aid in carrying out duty imposed. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

3. Mandamus to compel performance

Mandamus to compel claim included in estimate is not an adjudication of its merits. State ex rel. Marquett Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

It is the duty of the county board to provide funds to pay judgment by levying a special tax. Jackson v. Board of Supervisors of Washington County, 34 Neb. 680, 52 N.W. 169 (1892).

Mandamus lies to compel board to include in estimate claims allowed. State ex rel. Wessel v. Weir, 33 Neb. 35, 49 N.W. 785 (1891).

Mandamus lies to include in estimate outstanding allowed claims. State ex rel. Clarke v. Cather, 22 Neb. 792, 36 N.W. 157 (1888).

Mandamus does not lie until board fails to do its duty. State ex rel. Miller v. Sovereign, 17 Neb. 173, 22 N.W. 353 (1885).

Mandamus lies to keep records according to law. State ex rel. Tutton v. Eberhardt, 14 Neb. 201, 15 N.W. 320 (1883).

Mandamus does not lie to compel action on claims where no estimate or levy is made. Board of County Comrs. of Lancaster County v. State ex rel. Miller, 13 Neb. 523, 14 N.W. 517 (1882).

4. Fiscal management

Maximum limit is fixed which a county may levy for county purposes. Chicago, B. & Q. R. R. Co. v. County of Box Butte, 166 Neb. 603, 90 N.W.2d 72 (1958).

"Ensuing year", as used herein, refers to fiscal or calendar year. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

"Ensuing year" refers to the fiscal or calendar year. Central Bridge & Constr. Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Legislature has forbidden levy in excess of percentage of valuation. Cunningham v. Douglas County, 104 Neb. 405, 177 N.W. 742 (1920).

Warrant is not payable out of general fund of subsequent year, unless included in estimate of latter year, or unless sufficient remains to pay such warrant. State ex rel. Mann v. Clark, 79 Neb. 263, 112 N.W. 857 (1907).

Bridge fund levy is valid though not included in estimate. State ex rel. Newman v. Wise, 12 Neb. 313, 11 N.W. 329 (1882).

Taxes collected do not apply to old claims unless included in estimate. State ex rel. Hitchcock v. Harvey, 12 Neb. 31, 10 N.W. 406 (1881).



23-120 Provide buildings; tax; levy authorized.

(1) The county board shall acquire, purchase, construct, renovate, remodel, furnish, equip, add to, improve, or provide a suitable courthouse, jail, and other county buildings and a site or sites therefor and for such purposes borrow money and issue the bonds of the county to pay for the same. Agreements entered into under section 25-412.03 shall be deemed to be in compliance with this section. The board shall keep such buildings in repair and provide suitable rooms and offices for the accommodation of the several courts of record, Nebraska Workers' Compensation Court or any judge thereof, Commissioner of Labor for the conduct and operation of the state free employment service, county board, county clerk, county treasurer, county sheriff, clerk of the district court, county surveyor, county agricultural agent, and county attorney if the county attorney holds his or her office at the county seat and shall provide suitable furniture and equipment therefor. All such courts which desire such accommodation shall be suitably housed in the courthouse.

(2) No levy exceeding (a) two million dollars in counties having in excess of two hundred fifty thousand inhabitants, (b) one million dollars in counties having in excess of one hundred thousand inhabitants and not in excess of two hundred fifty thousand inhabitants, (c) three hundred thousand dollars in counties having in excess of thirty thousand inhabitants and not in excess of one hundred thousand inhabitants, or (d) one hundred fifty thousand dollars in all other counties shall be made within a one-year period for any of the purposes specified in subsection (1) of this section without first submitting the proposition to a vote of the people of the county at a general election or a special election ordered by the board for that purpose and obtaining the approval of a majority of the legal voters thereon.

(3)(a) The county board of any county in this state may, when requested so to do by petition signed by at least a majority of the legal voters in the county based on the average vote of the two preceding general elections, make an annual levy of not to exceed seventeen and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in the county for any of the purposes specified in subsection (1) of this section.

(b) If a county on the day it first initiates a project for any of the purposes specified in subsection (1) of this section had no bonded indebtedness payable from its general fund levy, the county board may make an annual levy of not to exceed five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property of the county for a project or projects for any of the purposes specified in subsection (1) of this section without the filing of a petition described in subdivision (3)(a) of this section. The county board shall designate the particular project for which such levy shall be expended, the period of years, which shall not exceed twenty, for which the tax will be levied for such project, and the number of cents of the levy for each year thereof. The county board may designate more than one project and levy a tax pursuant to this section for each such project, concurrently or consecutively, as the case may be, if the aggregate levy in each year and the duration of each levy will not exceed the limitations specified in this subsection. Each levy for a project which is authorized by this subdivision may be imposed for such duration specified by the county board notwithstanding the contemporaneous existence or subsequent imposition of any other levy or levies for another project or projects imposed pursuant to this subdivision and notwithstanding the subsequent issuance by the county of bonded indebtedness payable from its general fund levy.

1. Courthouse

2. Jails

3. Courtrooms

4. Miscellaneous

1. Courthouse

Taxes levied for improvement fund could be used to build courthouse. Satterfield v. Britton, 163 Neb. 161, 78 N.W.2d 817 (1956).

Levy for all purposes, including levy for courthouse, cannot exceed constitutional limits. State ex rel. Shelley v. Board of County Commissioners of Frontier County, 156 Neb. 583, 57 N.W.2d 129 (1953).

Manner of submission of question of voting courthouse bonds was incorporated by reference as a part of county fair act. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

Special provision for submitting to voters proposition for bonds for county courthouse controls rather than general provisions; majority vote is sufficient. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

Request is invalidated by unauthorized condition designating courthouse site, where power to select same is vested in county board. Mylet v. Platte County, 103 Neb. 105, 170 N.W. 615 (1919).

2. Jails

It is one of the duties of the county board to provide a jail and keep it in repair. These duties do not devolve upon a sheriff. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

County board may lawfully direct a jail fund to be transferred to a special building fund, to be expended in construction of addition to courthouse, including a jail in such addition which will cost an amount equal to or greater than the amount of the jail fund in the treasury. Otoe County v. Kelly, 130 Neb. 869, 266 N.W. 765 (1936).

Board cannot build jail without vote of people authorizing same. State ex rel. Grady v. Lincoln County, 18 Neb. 283, 25 N.W. 91 (1885).

3. Courtrooms

Compensation courtroom provided by county is not the office of the compensation court, and leaving papers with an employee at such courtroom does not constitute a filing thereof. Dolner v. Peter Kiewit & Sons Co., 143 Neb. 384, 9 N.W.2d 483 (1943).

Provisions for housing municipal courts are covered by another statute. State ex rel. City of Omaha v. Board of County Commissioners of Douglas County, 109 Neb. 35, 189 N.W. 639 (1922).

County board is given the power to provide the necessary offices for use of county. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

4. Miscellaneous

LB 1003, Eighty-second Legislature, First Session (sections 23-2601 to 23-2612), does not amend this section and therefor does not violate Article III, section 14, Constitution of Nebraska. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



23-121 Office supplies; safes; duty to provide.

The county board shall provide and keep in repair, when the finances of the county will permit, suitable fireproof safes for the county clerk and county treasurer. It shall provide suitable books and stationery for the use of the county board, county clerk, county treasurer, county judge, sheriff, clerk of the district court, county school administrator, county surveyor, and county attorney.

Board is not compelled to let printing contract to lowest bidder. State ex rel. Huse & Son v. Dixon County, 24 Neb. 106, 37 N.W. 936 (1888).



23-122 Counties having less than 150,000 inhabitants; proceedings; claims; employee job titles and salaries; publication; rate.

The county board of all counties having a population of less than one hundred fifty thousand inhabitants shall cause to be published, within ten working days after the close of each annual, regular, or special meeting of the board, a brief statement of the proceedings thereof which shall also include the amount of each claim allowed, the purpose of the claim, and the name of the claimant, except that the aggregate amount of all payroll claims may be included as one item, in one newspaper of general circulation published in the county and also its proceedings upon the equalization of the assessment roll. Between July 15 and August 15 of each year, the employee job titles and the current annual, monthly, or hourly salaries corresponding to such job titles shall be published. Each job title published shall be descriptive and indicate the duties and functions of the position. No publication in a newspaper shall be required unless the same can be done at an expense not exceeding three-fourths of the legal rate for advertising notices.



23-123 Repealed. Laws 1979, LB 80, § 116.



23-124 Bridges or buildings; damages; actions to recover.

In all cases where any bridge or any public building, the property of any county within this state, shall be injured or destroyed by any person or persons, either negligently, carelessly or willfully and maliciously, it shall be the duty of the county board, for and in the name of the county, to sue for and recover such damages as shall have occurred by reason thereof, and the money so recovered shall be paid into the treasury of the county, and by the treasurer be credited to the fund out of which such bridge or building was constructed or repaired. The county board shall also examine and approve and perform all duties required to be performed with respect to annual inventory statements prepared by other county officers and filed with the board, with respect to county personal property as provided in sections 23-346 to 23-350.



23-125 Additional tax; when authorized; limitation.

Whenever the county board deems it necessary to assess taxes the aggregate of which exceeds the rate of fifty cents on every one hundred dollars of the taxable value of all the taxable property in such county, the county board may, by an order entered of record, set forth substantially the amount of such excess required and the purpose for which the same will be required, and if for the payment of interest, principal, or both upon bonds, such order shall in a general way designate the bonds and specify the number of years such excess must be levied and provide for the submission of the question of assessing the additional rate required to a vote of the people of the county at the next election for county officers after the adoption of the resolution or at a special election ordered by the county board for that purpose. If the proposition for such additional tax is carried, the same shall be paid in money and in no other manner. The additional tax shall not have a duration greater than five years, except that such five-year limitation shall not apply to any additional tax approved by the voters of the county for payment of principal and interest on bonded indebtedness. The additional tax is excluded from the limitation in section 77-3442 as provided by section 77-3444.

Authority to levy tax in excess of constitutional limit is conferred. State ex rel. Shelley v. Board of County Commissioners of Frontier County, 156 Neb. 583, 57 N.W.2d 129 (1953).

Purpose to authorize taxation beyond constitutional limitation must be stated in proposition. Chicago, B. & Q. R. R. Co. v. County of Gosper, 153 Neb. 805, 46 N.W.2d 147 (1951).

Section does apply to procedure for issuance of bonds under county fair act. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

Board is not authorized to issue refunding bonds under this section. State ex rel. Otoe County v. Babcock, 23 Neb. 802, 37 N.W. 645 (1888).

This section does not apply to bonds issued before 1879. Burlington & M. R. R. Co. v. Saunders County, 17 Neb. 318, 22 N.W. 560 (1885).



23-126 Special tax; submission to voters; notice.

The mode of submitting questions to the people for any purpose authorized by law shall be as follows: The whole question, including the sum desired to be raised, or the amount of tax desired to be levied, or the rate per annum, and the whole regulation, including the time of its taking effect, if it be of a nature to be set forth, and the penalty of its violation, if there be one, is to be published for four weeks in some newspaper published in the county. If there be no such newspaper, the publication is to be made by being posted in at least one of the most public places in each election precinct in the county, and in all cases the notice shall name the time when such question will be voted upon, and the form in which the question shall be taken, and a copy of the question submitted shall be posted at each place of voting during the day of election.

In absence of controlling special provision, section controls borrowing of money by people of county. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).

Mode of submitting improvement of mail route roads is covered by this section. Chicago, B. & Q. R. R. Co. v. County of Gosper, 153 Neb. 805, 46 N.W.2d 147 (1951).

Requirement that notice be published four weeks and that it contain statement of amount desired to be levied is mandatory. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

General provision contained in above section as regards procedure for submitting question of issuing bonds does not apply to erection of courthouse. Majority vote is sufficient. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

Notice of election and time required to be published stated. State ex rel. Harris v. Hanson, 80 Neb. 738, 117 N.W. 412 (1908).

Publication of notice "during four weeks" means during full period. State v. Cherry County, 58 Neb. 734, 79 N.W. 825 (1899).

Question of issuing bonds under special act must be submitted to vote. In re House Roll No. 284, 31 Neb. 505, 48 N.W. 275 (1891).

Water and paving bonds of cities may be issued only after vote. State ex rel. City of Fremont v. Babcock, 25 Neb. 500, 41 N.W. 450 (1889).



23-127 Bonds or expenditures; submission to voters; tax proposal mandatory.

When the question submitted involves the borrowing or expenditure of money, or issuance of bonds, the proposition of the question must be accompanied by a provision to levy a tax annually for the payment of interest, if any thereon, and no vote adopting the question proposed shall be valid unless it likewise adopt the amount of tax to be levied to meet the liability incurred.

Section must be strictly complied with. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928); Keith County v. Ogallala Power & Irr. Co., 64 Neb. 35, 89 N.W. 375 (1902).

Section is mandatory. State ex rel. Berry v. Babcock, 21 Neb. 599, 33 N.W. 247 (1887).



23-128 Special tax; submission to voters; election; laws applicable.

At the time specified in such notice a vote of the qualified electors shall be taken in each precinct at the place designated in such notice. The votes shall be received, and returns thereof made, and the same shall be canvassed by the same officers and in the same manner as required at each general election.



23-129 Special tax; approval by voters; number required; effect.

If it appears that a majority of the total number of votes cast upon the proposition at the election in which the proposition is submitted are in favor of the proposition, except the proposal for bonds as provided in section 23-3501, which require a majority of votes cast upon the proposition at the election at which the proposition is submitted, and it also appears that the requirements of the law have been fully complied with, the same shall be entered at large by the county board upon the book containing the record of its proceedings, and it shall then have power to levy and collect the special tax in the same manner as other county taxes are collected. Propositions thus acted upon cannot be rescinded by the county board.

Favorable vote of two-thirds of electors is required to issue bonds of sanitary drainage district. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).

Where levy in excess of constitutional limit is required, two-thirds vote in favor of bond issue is required. State ex rel. Shelley v. Board of County Commissioners of Frontier County, 156 Neb. 583, 57 N.W.2d 129 (1953).

Approval of levy for improvement of mail route road did not of itself authorize levy above constitutional limit. Chicago, B. & Q. R. R. Co. v. County of Gosper, 153 Neb. 805, 46 N.W.2d 147 (1951).

Provisions are not applicable to erection of courthouse. Majority vote is sufficient. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

Provisions are not applicable to special acts. State ex rel. Douglas County v. Cornell, 54 Neb. 72, 74 N.W. 432 (1898).

Section is applicable to submission of proposition to sell lands of county. Stenberg v. State ex rel. Keller, 50 Neb. 127, 69 N.W. 849 (1897); Stenberg v. State ex rel. Keller, 48 Neb. 299, 67 N.W. 190 (1896).

This section applies to courthouse bonds. Fenton v. Yule, 27 Neb. 758, 43 N.W. 1140 (1889).

Section means two-thirds of total vote cast. State ex rel. Mann v. Anderson, 26 Neb. 517, 42 N.W. 421 (1889).

Purchaser need look no further than record to determine compliance with requirements of the law. Valley County v. McLean, 79 F. 728 (8th Cir. 1897).



23-130 Special tax; fund.

Money raised by the county board pursuant to the provisions of sections 23-119 to 23-129 is specially appropriated and constituted a fund, distinct from all others, in the hands of the county treasurer, until the obligation assumed be discharged.



23-131 Warrants; how issued; claims of jurors.

(1) Upon the allowance of any claim or account against the county, the county board shall direct the county clerk to draw a warrant upon the county treasurer in payment thereof. The warrant shall be signed by the chairperson of the county board, except as hereinafter provided, and countersigned by the county clerk. Warrants may also be issued as provided in section 23-1303. All warrants payable to officers or employees of the county and claims or accounts allowed in full shall be delivered by the county clerk upon completion of entries so required in the warrant and distribution records of the officer in charge of such records. If a claim or account is not allowed in full, the warrant shall not be delivered to the party until the time for taking an appeal has expired and, if such appeal be taken, then not until the appeal has been determined.

(2) Jurors in the district courts shall, immediately upon the completion of their services, be entitled to a statement under seal from the clerk of the court wherein their services were rendered, certifying the amount due them for service as jurors in such court. Upon presentation by a juror of the certified statement to the county clerk, the county clerk shall immediately issue a warrant upon the county general fund for the amount due as shown by the certified statement, unless the juror has voluntarily waived such amount due for service as a juror. Before delivery of the warrant, the county clerk shall deduct therefrom the amount of any delinquent personal taxes then due from the juror, except that in a county having a county comptroller, the county board shall direct the comptroller to draw the warrant, and the warrant shall be executed as provided in this section, except that it shall be countersigned and issued by the comptroller. If the county clerk or the county comptroller is unable to issue the warrant to the jurors because of insufficient funds, a record of the date of presentation of the certified statements, together with the names and addresses of the jurors, shall be made by the county clerk or the county comptroller and the amount due thereon shall draw interest until there are sufficient funds upon which to draw and pay the warrants, whereupon each juror shall be immediately notified by registered letter, return receipt requested, that upon presentation of a certified statement for juror's fee, a warrant will be drawn therefor with interest, less whatever delinquent personal taxes are then due from him or her.

Where landowner appealed order opening road, warrant for payment of damages could not properly be issued. Barrett v. Hand, 158 Neb. 273, 63 N.W.2d 185 (1954).

Delivery of warrant prior to lapse of time for taking taxpayer's appeal, in violation of statute, does not affect taxpayer's right to appeal. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

County treasurer cannot pay out public funds in unauthorized manner, take assignment of claim, be reimbursed by county, and thus indirectly liquidate claim against county. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Amendment of act in 1907 relating to county comptroller sustained as constitutional. Allan v. Kennard, 81 Neb. 289, 116 N.W. 63 (1908).

The allowance by the county board of a claim against the county, even though there is no money in the treasury at the time and no tax levy against which a warrant can be drawn, is irregular, but is not in excess of the power given to examine and settle all claims against the county. State ex rel. McDonald v. Farrington, 80 Neb. 628, 114 N.W. 1100 (1908).

Seal is not always essential if claim is otherwise properly authenticated. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

Account must be allowed before warrant is drawn. Wilson v. State ex rel. Plasters, 53 Neb. 113, 73 N.W. 456 (1897).

Treasurer should not register until after ten days. Means v. Webster, 23 Neb. 432, 36 N.W. 809 (1888).



23-132 Warrants; limitations upon issuance; exceptions.

The county board, after the adoption of the annual county budget statement, may issue warrants against the various funds provided for in such budget statement within the limitations prescribed in this section. It shall be unlawful for the county board of any county to issue any warrants on any fund or contract any indebtedness against any fund, prior to the annual levy made by the county board, in excess of fifty percent of the fund provided for in the adopted budget statement for the ensuing year unless there is money in the treasury to the credit of the proper fund for the payment of the same. After the tax levy has been made by the county board, it shall be unlawful for the county board of any county to (1) issue any warrants for any amount exceeding eighty-five percent of the aggregate of the amount provided by the budget as finally determined when the levy is made unless there is money in the treasury to the credit of the proper fund for the payment of the same or (2) issue any certificate of indebtedness in any form in payment of any account or claim, make any contracts for or incur any indebtedness in any form in payment of any account or claim, or make any contracts for or incur any indebtedness against the county in excess of the amount provided for and appropriated to any or all of the several funds by the annual county budget statement for the current year except as provided in section 13-511.

1. Contracts

2. Warrants

3. Miscellaneous

1. Contracts

Purpose and intent of this section was not only that a contract in contravention thereof was unenforceable, but also any obligation of any other character should also be unenforceable. Warren v. County of Stanton, 147 Neb. 32, 22 N.W.2d 287 (1946).

County was liable for reasonable value of services of auditor making investigation. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).

A county board by a contract made with an architect in 1921 cannot bind the county to pay commissions to the architect under a levy made in 1931. Berlinghof v. Lincoln County, 128 Neb. 28, 257 N.W. 373 (1934).

County treasurer undertaking to pay unallowed salary claims against county from sinking fund without warrant cannot take assignments of claims and thereafter recover thereon as valid obligation of county unless sinking funds are reimbursed prior thereto. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Contracts in excess of levy are void. Austin Mfg. Co. v. Colfax County, 67 Neb. 101, 93 N.W. 145 (1903).

After estimate is made, county may anticipate levy and contract indebtedness. Austin Mfg. Co. v. Brown County, 65 Neb. 60, 90 N.W. 929 (1902).

Board does not audit claims unless levy is made or money in treasury. Board of County Comrs. of Lancaster County v. State ex rel. Miller, 13 Neb. 523, 14 N.W. 517 (1882).

2. Warrants

In action against county commissioners to recover money alleged to have been unlawfully expended after the annual tax levy, it must be shown that warrants in excess of the levy for the current year were issued, and that there was no money in the proper fund for their payment. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Warrants issued in violation of this section are absolutely void. Warren v. Stanton County, 145 Neb. 220, 15 N.W.2d 757 (1944).

County board cannot be compelled by mandamus to issue warrants for an amount exceeding eighty-five percent of the amount levied by tax for the current year except there be money in the proper fund for payment of same. State ex rel. Boxberger v. Burns, 132 Neb. 31, 270 N.W. 656 (1937).

In action against county commissioners to recover money alleged to have been unlawfully expended, it must be shown not only that warrants in excess of eighty-five percent of the amount levied by tax for the current year were issued, but also that there was no money in the proper fund for their payment. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Warrants are not payable out of levy for subsequent years unless included in estimate, or until after all indebtedness for subsequent year is paid. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

Warrant issued in excess of statutory limitation is void. National Life Ins. Co. v. Dawes County, 67 Neb. 40, 93 N.W. 187 (1903).

Action on warrant does not accrue until there is money on hand in the fund on which the warrant is drawn, sufficient to pay same, or the authorities have had opportunity to provide for payment and have neglected to do so. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Warrant issued for a purpose not within jurisdiction of board is void. Walsh v. Rogers, 15 Neb. 309, 18 N.W. 135 (1884).

Warrants drawn and unpaid cannot be included in levy in excess of maximum. State ex rel. First Nat. Bank of Beatrice v. Gosper County, 14 Neb. 22, 14 N.W. 801 (1883).

Action held not barred by statute of limitations. State ex rel. Hitchcock v. Harvey, 12 Neb. 31, 10 N.W. 406 (1881); Brewer v. Otoe County, 1 Neb. 373 (1871).

Where warrant is void, there may be recovery of purchase price. Rogers v. Walsh, 12 Neb. 28, 10 N.W. 467 (1881).

Precinct indebtedness may be paid by warrants issued by county. State ex rel. Osborne v. Thorne, 9 Neb. 458, 4 N.W. 63 (1880).

Chairman is not required to sign warrant where there are no funds or levy. Patterson v. State ex rel. Dusenbery, 2 Neb. Unof. 765, 89 N.W. 989 (1902).

3. Miscellaneous

Party prosecuting claim against county is not required to plead and prove that there are sufficient funds in the treasury or taxes levied to authorize board to allow claim, as this is a matter of defense. Sheldon v. Gage County Soc. of Ag., 75 Neb. 485, 106 N.W. 474 (1906).

"Incurring indebtedness" defined. State ex rel. Wessel v. Weir, 33 Neb. 35, 49 N.W. 785 (1891).



23-133 Warrants; specify fund upon which drawn.

Each warrant issued shall specify the fund upon which it is drawn.

County treasurer is without authority to liquidate claims against county. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Purpose is to guard against overdrawing. National Life Ins. Co. v. Dawes County, 67 Neb. 40, 93 N.W. 187 (1903).

Officers are liable for warrant in excess of limit. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Warrant must show on face amount levied. Patterson v. State ex rel. Dusenbery, 2 Neb. Unof. 765, 89 N.W. 989 (1902).



23-134 Warrants; issuance in excess of limitations; liability of county board.

Any warrant drawn after eighty-five percent of the amount levied for the year is exhausted, and where there are no funds in the treasury for the payment of the same, shall not be chargeable as against the county, but may be collected by civil action from the county board making the same, or any member thereof.

In action against county commissioners to recover money alleged to have been unlawfully expended after the annual tax levy, it must be shown that warrants in excess of the levy for the current year were issued, and that there was no money in the proper fund for their payment. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

No recovery quantum meruit can be had where there is a constitutional or statutory disqualification to make the contract or create the liability. Warren v. County of Stanton, 147 Neb. 32, 22 N.W.2d 287 (1946).

Where warrants on their face disclosed that amount issued exceeded levy authorized, recovery could not be had quantum meruit for the excess. Warren v. County of Stanton, 147 Neb. 32, 22 N.W.2d 287 (1946).

No action can be maintained against county upon warrants issued in violation of this section. Warren v. Stanton County, 145 Neb. 220, 15 N.W.2d 757 (1944).

Where warrants on their face show that amount of levy has been exceeded, county cannot be estopped to deny liability thereon. Warren v. Stanton County, 145 Neb. 220, 15 N.W.2d 757 (1944).

In action against county commissioners to recover money alleged to have been unlawfully expended, it must be shown not only that warrants in excess of eighty-five percent of the amount levied by tax for the current year were issued, but also that there was no money in the proper fund for their payment. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).



23-135 Claims; time of filing; approval of certain purchases; procedure; payment in advance of services; authorized; disallowance of claim; notice; appeal.

(1) All claims against a county shall be filed with the county clerk within ninety days from the time when any materials or labor, which form the basis of the claims, have been furnished or performed, except that (a) the fees of jurors serving in the district courts shall be paid as provided for in section 23-131, (b) payment may be approved as provided in subsection (2) of this section, and (c) payments may be made as provided in subsection (3) of this section. The county board may authorize procedures whereby claims may be filed electronically. The electronic filing shall include the following: Information with respect to the person filing the claim, the basis of the claim, the amount of the claim, the date of the claim, and any other information the county board may require. The county clerk shall keep records of each electronic claim. The records shall be accessible for public viewing in either electronic or printed format.

(2) A county board may by resolution, which resolution constitutes a claim pursuant to subsection (1) of section 23-1303, approve the payment for a particular piece of personal property prior to the receipt of such property by the county. A county board may by resolution approve the payment for a particular piece of real or personal property at the auction at which such property is sold if the resolution states the maximum amount which the county may bid for the particular piece of real or personal property.

(3) The county board may pay in advance of services being rendered if it is pursuant to a contract entered into with the state. Such contract shall meet the requirements of the Interlocal Cooperation Act.

(4) When the claim of any person against the county is disallowed in whole or in part by the county board, such person may appeal from the decision of the board to the district court of such county by causing a written notice to be served on the county clerk within twenty days after making such decision and executing a bond to such county, with sufficient security, to be approved by the county clerk, conditioned for the faithful prosecution of such appeal and the payment of all costs that shall be adjudged against the appellant. Upon the disallowance of any claim, the county clerk shall notify the claimant, his or her agent, or his or her attorney in writing of the fact within five days after such disallowance. Notice mailed within such time shall be deemed sufficient. In a county with a county comptroller, all claims shall be filed with the comptroller and not with the county clerk. The comptroller shall keep records of each electronic claim. The records shall be accessible for public viewing in either electronic or printed format. When an appeal is taken, it shall be the duty of the county clerk to immediately notify the county comptroller of such appeal.

1. What are claims

2. Filing

3. Auditing

4. Allowance

5. Appeal

6. Miscellaneous

1. What are claims

Under the provisions of this section, the Legislature has expressly waived the counties' sovereign immunity with respect to contractual disputes. This section does not apply where the county is not required to make a determination of facts based upon the evidence. Hoiengs v. County of Adams, 245 Neb. 877, 516 N.W.2d 223 (1994).

Any action at law against a county for payment for services or labor which arises out of a contractual relationship is subject to the county claims statute, and any petition stating such a claim but failing to allege compliance with the statutory requirements of this section is demurrable. Jackson v. County of Douglas, 223 Neb. 65, 388 N.W.2d 64 (1986).

This section applies to all claims arising from or out of a contract, and a petition which is subject to its provisions is demurrable unless it shows on its face that the claim was filed with the county clerk within the statutory time. Zeller Sand & Gravel v. Butler Co., 222 Neb. 847, 388 N.W.2d 62 (1986).

Reimbursement of taxes paid for void tax sale certificate is a claim. Farm Investment Co. v. Scotts Bluff County, 125 Neb. 582, 251 N.W. 115 (1933).

Section refers only to claim originating in contract. Douglas County v. Taylor, 50 Neb. 535, 70 N.W. 27 (1897).

Section does not apply to demands arising upon torts. Hollingsworth v. Saunders County, 36 Neb. 141, 54 N.W. 79 (1893).

Costs of redeeming land, wrongfully sold for taxes, is proper claim. Fuller v. Colfax County, 33 Neb. 716, 50 N.W. 1044 (1892).

Taxes paid under protest may form basis of claim. Richardson County v. Hull, 28 Neb. 810, 45 N.W. 53 (1890).

Expense of redeeming land from wrongful sale for taxes is a claim against the county. Richardson County v. Hull, 24 Neb. 536, 39 N.W. 608 (1888).

2. Filing

Compliance with this section was not required where the purported contract at issue concerned health insurance. Christiansen v. County of Douglas, 288 Neb. 564, 849 N.W.2d 493 (2014).

The purpose of the filing requirement of this section is to provide the county with full information of the rights asserted against it and enable it to make proper investigation concerning the merits of claims against it and to settle those of merit without the expense of litigation. Olson v. County of Lancaster, 230 Neb. 904, 434 N.W.2d 307 (1989).

Requirement that claims shall be filed within ninety days applies only to claims ex contractu. McCollough v. County of Douglas, 150 Neb. 389, 34 N.W.2d 654 (1948).

Requirement for filing within ninety days includes all claims arising ex contractu whether express or implied. Coverdale & Colpitts v. Dakota County, 144 Neb. 166, 12 N.W.2d 764 (1944).

Provisions as to filing claim and time within which filing must be made are both mandatory. Verges v. County of Morrill, 143 Neb. 173, 9 N.W.2d 221 (1943).

Amendment of 1935 requiring claims for materials or labor to be filed within ninety days is constitutional. Consolidated Chemical Laboratories v. County of Cass, 141 Neb. 486, 3 N.W.2d 920 (1942).

Claims must be filed with county clerk, who is also clerk of board of supervisors. Formal pleadings are not necessary in presenting claims. Gibson v. Sherman County, 97 Neb. 79, 149 N.W. 107 (1914).

Action upon a claim for a tort or unliquidated damages may be commenced by filing a claim with the county board. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911).

Claim is filed when delivered to clerk. State ex rel. Thomas Clock Co. v. Board of County Comrs. of Cass County, 60 Neb. 566, 83 N.W. 733 (1900).

Claim agreed upon by two counties need not be presented to board before suit. Perkins County v. Keith County, 58 Neb. 323, 78 N.W. 630 (1899).

Claim for an account against a county cannot be sued upon but must be filed. State ex rel. Clark v. Board of County Comrs. of Buffalo County, 6 Neb. 454 (1877).

All claims arising ex contractu against a county must be filed with the county clerk within 90 days. Shaul v. Brenner, 10 Neb. App. 732, 637 N.W.2d 362 (2001).

3. Auditing

This section regulates the exercise of the power granted to examine and settle all accounts against the county. State ex rel. McDonald v. Farrington, 80 Neb. 628, 114 N.W. 1100 (1908).

County board cannot audit claim previous to rendition of service. Wilson v. State ex rel. Plasters, 53 Neb. 113, 73 N.W. 456 (1897).

Board alone has power to audit claims. Gage County v. Hill, 52 Neb. 444, 72 N.W. 581 (1897); Cuming County v. Thiele, 48 Neb. 888, 67 N.W. 883 (1896); State ex rel. Franklin County v. Vincent, 46 Neb. 408, 65 N.W. 50 (1895); Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895); Sioux County v. Jameson, 43 Neb. 265, 61 N.W. 596 (1895).

Board cannot audit claim until warrant can be legally drawn therefor. Lancaster County v. State ex rel. Miller, 13 Neb. 523, 14 N.W. 517 (1882).

Board cannot be compelled by mandamus to audit an account, but may be compelled to act upon it in proper case. State ex rel. Hagberg v. Furnas County, 10 Neb. 361, 6 N.W. 434 (1880).

4. Allowance

County board has exclusive original jurisdiction of claim for attorney's fees for collection of taxes. Strawn v. County of Sarpy, 154 Neb. 844, 49 N.W.2d 677 (1951).

County board has exclusive original jurisdiction to examine and allow a claim against the county arising out of contract. County of Sarpy v. Gasper, 149 Neb. 51, 30 N.W.2d 67 (1947).

Failure to verify claim does not deprive county commissioners of jurisdiction to act on claims against county. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Equitable relief may be granted where no notice is given claimants that claim for damages, arising out of location of road, is disallowed. Horner v. Eells, 114 Neb. 210, 206 N.W. 733 (1925).

County commissioners may pass on claim though same is not in statutory form. Bartlett v. Dahlsten, 104 Neb. 738, 178 N.W. 636 (1920).

Board acts ministerially where amount is fixed by law. Otoe County v. Stroble, 71 Neb. 415, 98 N.W. 1065 (1904); Crouch v. Pyle, 70 Neb. 60, 96 N.W. 1049 (1903); Mitchell v. Clay County, 69 Neb. 779, 96 N.W. 673 (1903).

Settlement with county officers is conclusive, except for fraud, mistake, or imposition. Wilcox v. Perkins County, 70 Neb. 139, 97 N.W. 236 (1903).

Board acts ministerially when adjusting accounts of county officer, but judicially when allowing claims. Chase County v. Kelly, 69 Neb. 426, 95 N.W. 865 (1903); Trites v. Hitchcock County, 53 Neb. 79, 73 N.W. 215 (1897).

Allowance of claim against "advertising fund" constitutes allowance against general fund. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

Board acts ministerially upon claim of officer for salary. Gallaher v. City of Lincoln, 63 Neb. 339, 88 N.W. 505 (1901).

Board acts judicially only on claims they have right to pass upon. Hayes County v. Christner, 61 Neb. 272, 85 N.W. 73 (1901).

Board has exclusive original jurisdiction. In absence of fraud, payment cannot be enjoined. Board of Comrs. of Dixon County v. Barnes, 13 Neb. 294, 13 N.W. 623 (1882); Brown v. Otoe County, 6 Neb. 111 (1877).

No formal judgment need be entered in passing on claims. Black v. Saunders County, 8 Neb. 440, 1 N.W. 144 (1879).

5. Appeal

An appeal from a final order of the county civil service commission is a petition in error, not an original breach of contract action against the county; an employee appealing the order is not required to file a claim with the county under this section. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).

In order to perfect an appeal to the district court from a county board of equalization, all activities necessary, including the filing of notice of appeal, must be carried out within forty-five days of the adjournment of the board. Knoefler Honey Farms v. County of Sherman, 193 Neb. 95, 225 N.W.2d 855 (1975).

Method of giving notice of appeal in this particular case from freeholders' board, in a county where by law county clerk is ex officio clerk of the district court, held sufficient. Elson v. Harbert, 190 Neb. 437, 208 N.W.2d 703 (1973).

Manner of taking appeal under this section was made applicable to appeals from action of freeholders' board involving school districts. Reiber v. Harris, 179 Neb. 582, 139 N.W.2d 353 (1966).

This section governs manner of appeal from action of county superintendents in reorganization of school districts. Roy v. Bladen School Dist. No. R-31, 165 Neb. 170, 84 N.W.2d 119 (1957).

Before an appeal can be taken, claim must be disallowed, in whole or in part, by the county board. Verges v. County of Morrill, 143 Neb. 173, 9 N.W.2d 221 (1943).

Failure to verify petition on appeal is not a jurisdictional defect. Myers v. Hall County, 130 Neb. 13, 263 N.W. 486 (1935).

Form of notice of appeal is not prescribed by statute, and written notice which causes clerk to make up full transcript is sufficient. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).

Claimant, party having direct interest, must serve notice within twenty days after the board's decision. Sommerville v. Board of Commissioners of Douglas County, 117 Neb. 507, 221 N.W. 433 (1928).

Appeal from board of county supervisors' order, allowing claim against county, brings action to district court for trial de novo. Campbell Co. v. Boyd County, 117 Neb. 186, 220 N.W. 240 (1928); Box Butte County v. Noleman, 54 Neb. 239, 74 N.W. 582 (1898).

Words "recovery by suit" include suits instituted by appeal from action of board on claim. Cass County v. Sarpy County, 83 Neb. 435, 119 N.W. 685 (1909).

Where funds can be distributed only upon warrants authorized by board, a claim therefor may be filed and an appeal taken. School Dist. No. 30 of Cuming County v. Cuming County, 81 Neb. 606, 116 N.W. 522 (1908).

Claimant is allowed twenty days from the order of disallowance in which to appeal. Lincoln Township v. Kearney County, 79 Neb. 299, 112 N.W. 608 (1907).

District court should not try appeal until issues are joined by pleadings. Loup County v. Wirsig, 73 Neb. 505, 103 N.W. 56 (1905); Haskell v. Valley County, 41 Neb. 234, 59 N.W. 680 (1894).

Appeal bonds. Requisites and validity. Hitchcock County v. Brown, 73 Neb. 254, 102 N.W. 456 (1905); Holmes v. State, 17 Neb. 73, 22 N.W. 232 (1885); Gage County v. Fulton, 16 Neb. 5, 19 N.W. 781 (1884); Stewart v. Carter, 4 Neb. 564 (1876).

Appeal vacates the decision of board and applies to whole claim. Dakota County v. Borowsky, 67 Neb. 317, 93 N.W. 686 (1903).

Service of notice of appeal is made when delivered to clerk. Jarvis v. Chase County, 64 Neb. 74, 89 N.W. 624 (1902).

Jurisdiction of district court is not original. Shepard v. Easterling, 61 Neb. 882, 86 N.W. 941 (1901).

On appeal to district court, the issues need not be the same as before the board. Sheibley v. Dixon County, 61 Neb. 409, 85 N.W. 399 (1901).

Appeal brings action to district court for trial de novo. Box Butte County v. Noleman, 54 Neb. 239, 74 N.W. 582 (1898).

Appeal to Supreme Court; issues to be decided. State ex rel. Thomas Clock Co. v. Board of County Comrs. of Cass County, 53 Neb. 767, 74 N.W. 254 (1898).

Appeal lies on claim for taxes paid under protest. Chicago, B. & Q. R. R. Co. v. Nemaha County, 50 Neb. 393, 69 N.W. 958 (1897).

Dismissal of appeal is final adjudication. State ex rel. Marquett, Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

Taxpayer may appeal. Board of Comrs. of Dixon County v. Barnes, 13 Neb. 294, 13 N.W. 623 (1882).

Appeal is dismissed unless bond is properly approved. Cedar County v. McKinney L. & Inv. Co., 1 Neb. Unof. 411, 95 N.W. 605 (1901).

6. Miscellaneous

Where the salary or compensation of a public officer is fixed by statute, no judicial action in that respect is required, and therefore this section is inapplicable. Heinzman v. County of Hall, 213 Neb. 268, 328 N.W.2d 764 (1983).

Where state and local purposes are commingled, the crucial issue turns upon a determination of whether the controlling purposes are state or local. Counties may be required to pay attorney's fees for one appointed to defend an indigent defendant. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Claim by defendant county that this statute of limitation applied in this case was not decided because not raised by cross-appeal as required by rules of the Supreme Court. Hays v. County of Douglas, 192 Neb. 580, 223 N.W.2d 143 (1974).

Cited but not discussed. Clark v. Sweet, 183 Neb. 723, 163 N.W.2d 881 (1969).

Claim for attorney's fees in tax foreclosure was barred. Strawn v. County of Sarpy, 156 Neb. 797, 58 N.W.2d 168 (1953).

County treasurer is without authority to liquidate claims against county. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Under former law, this section governed the verification of claims against the county. Uttley v. Sievers, 100 Neb. 59, 158 N.W. 373 (1916).

Claim is not barred until four years from act authorizing county to pay same. Gibson v. Sherman County, 97 Neb. 79, 149 N.W. 107 (1914).

County attorney has authority to bind county for expenses of suit. Christner v. Hayes County, 79 Neb. 157, 112 N.W. 347 (1907).

Members of board are liable for warrant drawn without legal authority. Otoe County v. Stroble, 71 Neb. 415, 98 N.W. 1065 (1904).



23-135.01 Claims; false statements or representations; penalties.

Whoever files any claim against any county as provided in section 23-135, knowing the claim to contain any false statement or representation as to a material fact, or whoever obtains or receives any money or any warrant for money from any county knowing that the claim therefor was based on a false statement or representation as to a material fact, if the amount claimed or money obtained or received or if the face value of the warrant for money shall be one thousand five hundred dollars or more, shall be guilty of a Class IV felony. If the amount is five hundred dollars or more but less than one thousand five hundred dollars, the person so offending shall be guilty of a Class II misdemeanor. If the amount is less than five hundred dollars, the person so offending shall be guilty of a Class III misdemeanor.

Mere negligence on part of claimant is not enough to sustain a conviction hereunder. State ex rel. Nebraska State Bar Assn. v. Holscher, 193 Neb. 729, 230 N.W.2d 75 (1975).



23-136 Claims; allowance; appeal by taxpayer; procedure.

Any taxpayer may likewise appeal from the allowance of any claim against the county by serving a like notice within ten days and giving a bond similar to that provided for in section 23-135.

1. Right to appeal

2. Procedure

3. Effect on warrants

4. Miscellaneous

1. Right to appeal

This ten-day time is applicable to an appeal from the action of the county board of equalization in setting the nonresident high school tuition levy. In re 1981-82 County Tax Levy of Saunders County Bd. of Equal., 214 Neb. 624, 335 N.W.2d 299 (1983).

Taxpayers may appeal from order allowing claim against county, though board's action may be result of compromise of disputed claim. Campbell Co. v. Boyd County, 117 Neb. 186, 220 N.W. 240 (1928).

Taxpayer may appeal from allowance to agricultural society. Sheldon v. Gage County Soc. of Agri., 71 Neb. 411, 98 N.W. 1045 (1904).

2. Procedure

Taxpayer may appeal from allowance of claim by serving notice and giving bond. Reiber v. Harris, 179 Neb. 582, 139 N.W.2d 353 (1966).

Notice of appeal is jurisdictional and taxpayer must serve notice within ten days after board's decision. Sommerville v. Board of County Commissioners of Douglas County, 116 Neb. 282, 216 N.W. 815 (1927).

Judgment is an entirety; appeal puts all in issue. Dakota County v. Borowsky, 67 Neb. 317, 93 N.W. 686 (1903).

Right to appeal does not arise until claim has been allowed. Shepard v. Easterling, 61 Neb. 882, 86 N.W. 941 (1901).

Appeal may be dismissed if made in bad faith. Gage County v. King Bridge Co., 58 Neb. 827, 80 N.W. 56 (1899).

Remedy of appeal is exclusive. Taylor v. Davey, 55 Neb. 153, 75 N.W. 553 (1898).

Bona fide attempt to appeal will not be dismissed on account of informalities or omissions in bond. Rube v. Cedar County, 35 Neb. 896, 53 N.W. 1009 (1892); State ex rel. Hagberg v. County Comrs. of Furnas County, 10 Neb. 361, 6 N.W. 434 (1880).

3. Effect on warrants

Delivery of the warrant in suit prior to lapse of time for taking taxpayer's appeal, in violation of statute, does not affect taxpayer's right of appeal. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Warrants should not be delivered or registered until time for appeal has expired. Means v. Webster, 23 Neb. 432, 36 N.W. 809 (1888).

4. Miscellaneous

Cited but not discussed. Clark v. Sweet, 183 Neb. 723, 163 N.W.2d 881 (1969).

Taxpayer, in absence of statutory authority, cannot collect attorney fees from county. Minshull v. Sherman County, 95 Neb. 835, 146 N.W. 1009 (1914).



23-137 Claims; appeal; record; trial; costs.

The clerk of the board, upon such appeal being taken and being paid the proper fees therefor, shall make out a complete transcript of the proceedings of the board relating to the matter of its decision and shall deliver it to the clerk of the district court. The appeal shall be entered, tried, and determined and costs awarded in the manner provided in sections 25-1901 to 25-1937.

In order to perfect an appeal to the district court from a county board of equalization, all activities necessary, including the filing of notice of appeal, must be carried out within forty-five days of the adjournment of the board. Knoefler Honey Farms v. County of Sherman, 193 Neb. 95, 225 N.W.2d 855 (1975).

Cited but not discussed. Clark v. Sweet, 183 Neb. 723, 163 N.W.2d 881 (1969).

Procedure for appeal to the district court from action of a county board of equalization is that prescribed for appeal from justice of peace court to the district court. Nebraska Conf. Assn. Seventh Day Adventists v. County of Hall, 166 Neb. 588, 90 N.W.2d 50 (1958).

Delivery of the warrant in suit prior to lapse of time for taking taxpayer's appeal, in violation of statute, does not affect taxpayer's right of appeal. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

District court acquires jurisdiction by appeal from county board's disallowance of claim where claimant gives notice of appeal, furnishes appeal bond and files transcript in office of clerk of district court within time, though the petition on appeal is not filed until a later date. Myers v. Hall County, 130 Neb. 13, 263 N.W. 486 (1935).

An appeal from an order of the county board allowing a claim brings the action to the district court for trial de novo. Campbell Co. v. Boyd County, 117 Neb. 186, 220 N.W. 240 (1928).

Duty to prepare properly and file transcript is primarily enjoined upon county clerk and not upon claimant. Bartlett v. Dahlsten, 104 Neb. 738, 178 N.W. 636 (1920).

District court should not try appeal until issues are joined by pleadings. Loup County v. Wirsig, 73 Neb. 505, 103 N.W. 56 (1905); Haskell v. Valley County, 41 Neb. 234, 59 N.W. 680 (1894).



23-138 Claims; reconsideration.

The provisions of sections 23-135 to 23-137 shall not be so construed as to prevent the county board from once reconsidering their action on any claim, upon due notice to parties interested.

A county board may reconsider once its action on the allowance of a claim, upon due notice to interested parties. State ex rel. Allen v. Miller, 138 Neb. 747, 295 N.W. 279 (1940).

Order of board establishing a ditch is not a judicial act and may be reconsidered where no rights have accrued thereunder. State ex rel. Sullivan v. Ross, 82 Neb. 414, 118 N.W. 85 (1908).

Order of disallowance, reconsidered, is not an adjudication of claim. Dean v. Saunders County, 55 Neb. 759, 76 N.W. 450 (1898).

Board may reconsider claim once on notice. Appearance of attorney is a waiver of notice. State ex rel. Marquett, Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

Board cannot review or reverse the act of a prior board. Stenberg v. State ex rel. Keller, 48 Neb. 299, 67 N.W. 190 (1896).



23-139 Special tax fund; reversion to general fund.

Whenever a tax is levied for the payment of a specific debt, the amount of such tax collected shall be kept as a separate fund in the county treasury, and expended only in the liquidation of such indebtedness; Provided, any surplus remaining in the treasury after full payment of such indebtedness shall be transferred to the general fund of the county.

Beneficial owners of taxes enforced by trustee for governmental subdivisions in tax foreclosure suit are entitled to a strict accounting of the avails of the tax foreclosure on the basis of the integrity of separate tax funds involved. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).



23-140 Debts due county; settlement.

All persons chargeable with money belonging to any county shall render their accounts to and settle with the county board at the time required by law, and pay into the county treasury any balance which may be due the county, take duplicate receipts therefor, and deposit one of the same with the clerk of the county within five days thereafter.

A county clerk, chargeable with money belonging to the county by collection of fees, is required to render accounts and settle with county board as provided in this section. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).

If the board allows greater compensation than that fixed by law, action is void. Maurer v. Gage County, 72 Neb. 441, 100 N.W. 1026 (1904).

Board acts ministerially in adjusting accounts of county officers. Smith v. Clay County, 71 Neb. 614, 99 N.W. 501 (1904); Mitchell v. Clay County, 69 Neb. 779, 96 N.W. 673 (1903), reversed on rehearing 69 Neb. 795, 98 N.W. 662 (1904).

Action of board allowing officer to retain fees illegally does not make members liable unless they acted corruptly, and such action does not protect officer. Otoe County v. Dorman, 71 Neb. 408, 98 N.W. 1064 (1904).

Mandamus is not proper action to litigate right to retain fees. Maurer v. State ex rel. Gage County, 71 Neb. 24, 98 N.W. 426 (1904).



23-141 Debts due county; action to recover.

If any person thus chargeable shall neglect or refuse to render true accounts or settle as aforesaid, the county board shall adjust the accounts of such delinquent, according to the best information they can obtain, and ascertain the balance due the county, and may institute the proper action to recover such balance so found due.

In making adjustment of accounts with county officers, county board acts ministerially, and county may recover from the officer any excess paid. Maurer v. Gage County, 72 Neb. 441, 100 N.W. 1026 (1904).



23-142 Debts due county; failure to pay; penalty; collection.

In such case, the delinquent shall not be entitled to any commission, and shall forfeit and pay to the county a penalty of twenty percent on the amount found due the county. Such penalty shall be added to the amount so found due, and it shall be the duty of the court in which any action is brought to recover the same, to include such penalty in any judgment which may be rendered against the delinquent in such action. Such penalty, when collected, shall be paid into the county treasury for the benefit of the school fund.

Board acts ministerially in adjusting officer's fees. Such adjustment is no bar to suit to recover fees unlawfully held. Maurer v. Gage County, 72 Neb. 441, 100 N.W. 1026 (1904); Sheibley v. Dixon County, 61 Neb. 409, 85 N.W. 399 (1901).

Finding by board is not conclusive. Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895).



23-143 Claims; delinquent personal taxes; deduction.

The county board of any county, whenever the account or claim of any person, firm or corporation against the county is presented to them for allowance, shall procure from the county treasurer a certificate of the amount of delinquent personal taxes assessed against the person, firm or corporation in whose favor the account or claim is presented, and shall deduct from any amount found due upon such account or claim the amount of such tax, and shall forthwith issue a warrant for the balance remaining, if any.

County board must deduct from claim delinquent personal property taxes. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Duty to deduct personal taxes rests upon county board, and cannot be delegated to another. State ex rel. Leidigh v. Johnson, 92 Neb. 736, 139 N.W. 669 (1913).

Board may deduct delinquent taxes from judgment on a claim. State ex rel. Hershiser v. Holt County, 89 Neb. 445, 131 N.W. 960 (1911).



23-144 Claims; delinquent personal taxes; deduction; treasurer's receipt.

For any such delinquent personal taxes so set off and deducted from any such account or claim, the board shall issue an order to the county treasurer directing him to draw from the same fund out of which said account or claim should have been paid the amount of said delinquent taxes so set off or deducted, and apply the same upon said delinquent personal taxes in satisfaction thereof; and the said treasurer shall, upon application, receipt therefor to the person whose taxes are so satisfied.

Amount deducted from claim should be applied on delinquent taxes. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Board acts judicially and mandamus will not lie to compel them to make particular decision. State ex rel. Ensey v. Churchill, 37 Neb. 702, 56 N.W. 484 (1893).



23-145 Actions against county; delinquent personal tax; offset.

In any suit against a county, any delinquent personal taxes assessed against the person in whose favor the cause of action accrued, may be set off against any amount claimed in such action.

Section is permissive, and does not deprive board of power to deduct the amount of taxes from a judgment rendered in district court. State ex rel. Hershiser v. Holt County, 89 Neb. 445, 131 N.W. 960 (1911).



23-146 Repealed. Laws 1983, LB 370, § 28.



23-147 Repealed. Laws 1983, LB 370, § 28.



23-148 Commissioners; number; election; when authorized.

The county board of commissioners in all counties having not more than four hundred thousand inhabitants as determined by the most recent federal decennial census shall consist of three persons except as follows:

(1) The registered voters in any county containing not more than four hundred thousand inhabitants as determined by the most recent federal decennial census may vote at any general election as to whether their county board shall consist of three or five commissioners. Upon the completion of the canvass by the county canvassing board, the proposition shall be decided and, if the number of commissioners is increased from three to five commissioners, vacancies shall be deemed to exist and the procedures set forth in sections 32-567 and 32-574 shall be instituted; and

(2) The registered voters of any county under township organization voting to discontinue township organization may also vote as to the number of county commissioners as provided in sections 23-292 to 23-299.

Increase in number of commissioner districts requires redistricting. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Removal of county commissioner out of district, where he continues to act, does not render void any order of county board in which he participates. Horton v. Howard, 97 Neb. 575, 150 N.W. 633 (1915).

Member of board must reside in district from which elected and office becomes vacant when he removes. State ex rel. Malloy v. Skirving, 19 Neb. 497, 27 N.W. 723 (1886).



23-149 Commissioners; number; petition to change; election; ballot; form.

(1) In counties not under township organization, a registered voter may file a petition or petitions for the submission of the question regarding the number of commissioners on the county board. The petition or petitions shall be signed by registered voters equal in number to five percent of the voters registered in the county at the preceding statewide general election.

(2) When the petition or petitions are filed in the office of the county clerk or election commissioner not less than seventy days before the date of any general election, the county clerk or election commissioner shall cause the question to be submitted to the voters of the county at such election and give notice thereof in the general notice of such election. The forms of ballots shall be respectively: For three commissioners and For five commissioners; and the same shall be printed upon the regular ballots cast for officers voted for at such election and shall be counted and canvassed in the same manner.

(3) If a majority of votes cast at the election favor the proposition For five commissioners, thereafter the county shall have five commissioners, and if a majority of the ballots cast at the election favor the proposition For three commissioners, thereafter the county shall have three commissioners.

Results of election required change in number of commissioner districts. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).



23-150 Commissioners; qualifications.

(1) The commissioners shall be registered voters and residents of their respective districts.

(2) Beginning in 1992, any person seeking nomination or election to the county board of commissioners in a county having more than four hundred thousand inhabitants as determined by the most recent federal decennial census shall have resided within the district he or she seeks to represent for at least six months immediately prior to the date on which he or she is required to file as a candidate for such office. No person shall be eligible to be appointed to the county board in such counties unless he or she has resided in the district he or she would represent for at least six months prior to assuming office.

(3) This section shall be complied with within six months after a determination that the population has reached more than four hundred thousand inhabitants as determined by the most recent federal decennial census.



23-151 Commissioner system; districts; number; redistricting; duties of county board; commissioners; election.

(1) Each county under commissioner organization having not more than four hundred thousand inhabitants as determined by the most recent federal decennial census shall be divided into (a) three districts numbered respectively, one, two, and three, (b) five districts as provided for in sections 23-148 and 23-149 numbered respectively, one, two, three, four, and five, or (c) seven districts as provided for in sections 23-292 to 23-299 numbered respectively, one, two, three, four, five, six, and seven. Each county having more than four hundred thousand inhabitants as determined by the most recent federal decennial census shall be divided into seven districts numbered respectively, one, two, three, four, five, six, and seven.

(2) Such districts shall consist of two or more voting precincts comprising compact and contiguous territory and embracing a substantially equal division of the population of the county. District boundary lines shall not be subject to alteration more than once every ten years unless the county has a change in population requiring it to be redistricted pursuant to subdivision (3)(a) of this section or unless there is a vote to change from three to five districts as provided for in sections 23-148 and 23-149.

(3)(a) The establishment of district boundary lines pursuant to subsection (1) of this section shall be completed within one year after a county attains a population of more than four hundred thousand inhabitants as determined by the most recent federal decennial census. Beginning in 2001 and every ten years thereafter, the district boundary lines of any county having more than four hundred thousand inhabitants as determined by the most recent federal decennial census shall be redrawn, if necessary to maintain substantially equal district populations, by the date specified in section 32-553.

(b) The establishment of district boundary lines and any alteration thereof under this subsection shall be done by the county board. If the county board fails to do so by the applicable deadline, district boundaries shall be drawn by the election commissioner within six months after the deadline established for the drawing or redrawing of district boundaries by the county board. If the election commissioner fails to meet such deadline, the remedies established in subsection (3) of section 32-555 shall apply.

(4) The district boundary lines shall not be changed at any session of the county board unless all of the commissioners are present at such session.

(5) Commissioners shall be elected as provided in section 32-528. Elections shall be conducted as provided in the Election Act.

Term population means the whole number of people in the county. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Act of 1915 was declared unconstitutional because of denial of equal voice in government by manner of formation of election districts. State ex rel. Harte v. Moorhead, 99 Neb. 527, 156 N.W. 1067 (1916).

Under 1913 amendment, county commissioners were elected in even-numbered years for a term of four years. De Larm v. Van Camp, 98 Neb. 857, 154 N.W. 717 (1915).

Change of terms of county commissioners to four years sustained as constitutional. State ex rel. Elsasser v. McDonald, 98 Neb. 59, 151 N.W. 931 (1915).

Commissioners elected prior to amendment of law hold office for four years and until their successors are elected and qualified. Best v. Moorhead, 96 Neb. 602, 148 N.W. 551 (1914), overruling State ex rel. Hensley v. Plasters, 74 Neb. 652, 105 N.W. 1092 (1905).

Under former law, term of county commissioner was three years. State ex rel. O'Gara v. Furley, 95 Neb. 161, 145 N.W. 343 (1914).

Board may change district boundaries, but terms of members are not altered by change. State ex rel. Connolly v. Haverly, 62 Neb. 767, 87 N.W. 959 (1901); State ex rel. Snell v. Westcott, 34 Neb. 84, 51 N.W. 599 (1892).



23-152 Repealed. Laws 1994, LB 76, § 615.



23-153 County board; joint sessions; mileage reimbursement.

(1) The county boards of two or more counties may meet and hold joint sessions for the transaction of joint county business, including, but not limited to, consolidation agreements pursuant to sections 22-401 to 22-416 and 22-418.

(2) When traveling to and from any county board meeting, members of the county board may be reimbursed for mileage at the rate provided in section 81-1176.



23-154 County board; special sessions; notice.

The county clerk shall have the power to call special sessions when the interests of the county demand it, upon giving five days' notice of the time and object of calling the commissioners together, by posting up notices in three public places in the county, or by publication in a newspaper published therein.

Failure of clerk to publicize special meeting regarding initiative petition for hospital bond election did not invalidate resulting election. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).

Failure of county clerk to make record of call for special meeting of county board does not invalidate call, where it was in fact made and due notice given, and record of county board shows meeting pursuant thereto. Brooks v. MacLean, 95 Neb. 16, 144 N.W. 1067 (1914).

Meetings are presumed to be regularly called. Green v. Lancaster County, 61 Neb. 473, 85 N.W. 439 (1901).

Board can transact business only at regular or called meeting. Morris v. Merrell, 44 Neb. 423, 62 N.W. 865 (1895).

Two members of the board, when agreed, may transact business, and may call an election. State ex rel. Harvey v. Piper, 17 Neb. 614, 24 N.W. 204 (1885).

Board is not confined to business mentioned in call. Commissioners of Kearney County v. Kent, 5 Neb. 227 (1876).



23-155 County board; transaction of business; majority required.

When two only of the commissioners of the board shall attend, and shall be divided on any question, the decision thereof shall be deferred until the next meeting of the board, and then the matter shall be decided by a majority of the board.



23-156 County board; chairman; term; duties.

The board of county commissioners at its regular meeting in January of each year shall elect a chairman of the board to serve for the ensuing year, and such chairman shall sign all warrants on the treasurer for money to be paid out of the county treasury.

Warrants issued by county board are void if not for purpose within their jurisdiction. Oakley v. Valley County, 40 Neb. 900, 59 N.W. 368 (1894).



23-157 Repealed. Laws 1994, LB 76, § 615.



23-158 Repealed. Laws 1972, LB 1032, § 287.



23-159 Repealed. Laws 1963, c. 339, § 1.



23-160 Repealed. Laws 1963, c. 339, § 1.



23-160.01 Authority to borrow money; conditions.

The county board of each county in this state may borrow money in an amount sufficient to pay all valid, legally existing warrants of the county hereafter drawn on any county fund, which is legally entitled to participate in the annual allocation of revenue, but subject to the following limitations and requirements, to wit:

(1) Money shall not be borrowed in excess of the amount required to pay warrants issued and embraced within the limits imposed by law upon the right of a county to draw and issue warrants.

(2) The money so borrowed may not be used for any purpose other than payment of such warrants.

(3) The obligation thus incurred shall be evidenced by a negotiable promissory note or notes issued in the name of the county, signed by the chairman of the board and witnessed by the county clerk.

(4) The note may run for not more than one year, but shall be callable by the county at any time, and may draw interest at a rate to be determined by the county board.

(5) Such note or notes, before being negotiated, shall be presented to the county treasurer of the county and registered by said officer, and shall be payable out of the revenue collected, received and credited to such fund or funds.



23-160.02 Authority to use idle funds.

The county board of any county having more than two hundred thousand population may use money available in any fund of the county, if not presently or in the immediate future needed for the use of such fund, with which to take up, as an investment, legal valid warrants drawn upon any other fund of the county in which there may not be money presently available with which to pay such warrant; but such taking up of a warrant shall constitute and be deemed a purchase thereof, as an investment of idle money in the fund for which acquired. Any warrant, so taken by way of investment, shall be registered to the credit of the fund from which the money was taken with which to acquire the warrant and shall not draw interest.



23-161 Repealed. Laws 1967, c. 117, § 19.



23-162 Repealed. Laws 1967, c. 117, § 19.



23-163 Repealed. Laws 1967, c. 117, § 19.



23-164 Adjacent territory; regulation; hearings; notice by publication; written notice to chairperson of planning commission.

The county board shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established, enforced, and, from time to time, amended, supplemented, or changed. No such regulation, restriction, or boundary shall become effective until after public hearings are held by both the county planning commission and county board in relation thereto, when its parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be given by the publication thereof in a legal newspaper of general circulation in such county one time at least ten days prior to such hearing. Notice of the time and place of such hearing shall also be given in writing to the chairperson of any municipal, county, or joint planning commission in the State of Nebraska which has jurisdiction over land within three miles of the property affected by such action. In the absence of a planning commission, such notice shall be given to the clerks of units of local government in the State of Nebraska having jurisdiction over land within three miles of the property affected by such action.

Timely objection by a litigant with standing may nullify a rezoning resolution by a county board that has not adopted a comprehensive development plan conformable to statute. Bagley v. County of Sarpy, 189 Neb. 393, 202 N.W.2d 841 (1972).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-165 Adjacent territory; regulation; amendments; objections; hearings.

Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. In case, however, of a protest against such change, signed by the owners of twenty percent or more either of the area of the lots included in such proposed change, or of those immediately adjacent in the rear thereof extending one hundred feet therefrom, or to those directly opposite thereto extending one hundred feet from the street frontage of such opposite lots, and such change is not in accordance with the comprehensive development plan, such amendments shall not become effective except by the favorable vote of two-thirds majority of the county board. The provisions of section 23-164 relative to public hearings and official notice shall apply equally to all changes or amendments.

Timely objection by a litigant with standing may nullify a rezoning resolution by a county board that has not adopted a comprehensive development plan conformable to statute. Bagley v. County of Sarpy, 189 Neb. 393, 202 N.W.2d 841 (1972).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-166 Repealed. Laws 1967, c. 117, § 19.



23-167 Repealed. Laws 1967, c. 117, § 19.



23-168 Repealed. Laws 1975, LB 410, § 34.



23-168.01 Board of adjustment; members; appointment; qualifications; term; vacancy; rules and regulations; records; open to public.

(1) The county board shall appoint a board of adjustment which shall consist of five members, plus one additional member designated as an alternate who shall attend and serve only when one of the regular members is unable to attend for any reason, each to be appointed for a term of three years and be removable for cause by the appointing authority upon written charges and after public hearing. No member of the board of adjustment shall be a member of the county board of commissioners or county board of supervisors. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. One member only of the board of adjustment shall be appointed by the county board from the membership of the county planning commission, and the loss of membership on the planning commission by such member shall also result in his immediate loss of membership on the board of adjustment and the appointment of another planning commissioner to the board of adjustment.

(2) The board of adjustment shall adopt rules in accordance with the provisions of any resolution adopted pursuant to sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Such chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed with the county clerk and shall be a public record.

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).



23-168.02 Board of adjustment; decision; appeal.

(1) An appeal to the board of adjustment may be taken by any person or persons aggrieved, or by any officer, department, board, or bureau of the county affected by any decision of an administrative officer or planning commission. Such appeal shall be taken within a reasonable time, as provided by the rules of the board of adjustment, by filing with the board a notice of appeal specifying the grounds thereof. The officer or agency from whom the appeal is taken shall transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken.

(2) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof as well as due notice to the parties in interest, and decide the same within a reasonable time. Any party may appear at the hearing in person, by agent, or by attorney.

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

One who enjoys benefit of zoning variance is entitled to notice and hearing before change. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-168.03 Board of adjustment; powers; variance; when permitted; power to reverse or modify action.

(1) The board of adjustment shall, subject to such appropriate conditions and safeguards as may be established by the county board, have only the following powers:

(a) To hear and decide appeals when it is alleged by the appellant that there is an error in any order, requirement, decision, or refusal made by an administrative official or agency based on or made in the enforcement of any zoning regulation or any regulation relating to the location or soundness of structures. The board of adjustment shall have no authority to hear and decide appeals regarding conditional use permits or special exceptions which may be granted pursuant to section 23-114.01;

(b) To hear and decide, in accordance with the provisions of any regulation, requests for interpretation of any map; and

(c) When by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the adoption of the zoning regulations, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any enacted regulation under sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376 would result in peculiar and exceptional practical difficulties to, or exceptional and undue hardships upon the owner of such property, to authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship, if such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of any zoning regulations, but no such variance shall be authorized unless the board of adjustment finds that: (i) The strict application of the resolution would produce undue hardship; (ii) such hardship is not shared generally by other properties in the same zoning district and the same vicinity; (iii) the authorization of such variance will not be of substantial detriment to adjacent property and the character of the district will not be changed by the granting of the variance; and (iv) the granting of such variance is based upon reasons of demonstrable and exceptional hardship as distinguished from variations for purposes of convenience, profit or caprice.

(2) No variance shall be authorized unless the board finds that the condition or situation of the property concerned or the intended use of the property is not of so general or recurring a nature as to make reasonably practicable the formulation of a general regulation to be adopted as an amendment to the zoning regulations.

(3) In exercising the powers granted in this section, the board may, in conformity with the provisions of sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as shall be proper, and to that end shall have the power of the officer or agency from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such regulation or to effect any variation in such regulation.

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

A board of supervisors is an administrative agency within the meaning of this section. Niewohner v. Antelope Cty. Bd. of Adjustment, 12 Neb. App. 132, 668 N.W.2d 258 (2003).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-168.04 Board of adjustment; decision; appeal; procedure.

Any person or persons, jointly or severally, aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the county, may present to the district court for the county a petition, duly verified, setting forth that such decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition must be presented to the court within fifteen days after the filing of the decision in the office of the board of adjustment. Upon the filing of such petition a summons shall be issued and be served upon the board of adjustment together with a copy of the petition, and return of service shall be made within four days after the issuance of the summons. Within ten days after the return day of the summons, the county board shall file an answer to the petition which shall admit or deny the substantial averments of the petition and matters in dispute as disclosed by the petition. The answer shall be verified in like manner as required for the petition. At the expiration of the time for filing the answer, the court shall proceed to hear and determine the cause without delay and shall render judgment according to law. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Appeal to the district court shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order. Any appeal from such judgment of the district court shall be prosecuted in accordance with the general laws of the state regulating appeals in actions at law.

Verification of a petition under this section is a purely procedural direction which is formal but does not go to the essence of the law with regard to requirements for jurisdiction of the courts. Citizens Opposing Indus. Livestock v. Jefferson Cty., 269 Neb. 725, 695 N.W.2d 435 (2005).

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-169 Repealed. Laws 1967, c. 117, § 19.



23-170 Adjacent territory; regulation; statutes and ordinances; highest standard required by either to govern.

Whenever the regulations made under authority of sections 23-164 to 23-174 require a greater width or size of yard, courts or other open spaces, or require a lower height of building or a less number of stories or require a greater percentage of lot to be left unoccupied or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of said sections shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open space or require a lower height of building or a less number of stories or require a greater percentage of lot to be left unoccupied or impose other higher standards than are required by the regulations made under authority of said sections, the provisions of such statute or local ordinance or regulations shall govern.



23-171 Repealed. Laws 1975, LB 410, § 34.



23-172 Standard codes; adoption; copy; area where applicable.

(1) The county board may adopt by resolution, which shall have the force and effect of law, the conditions, provisions, limitations, and terms of a building or construction code, a plumbing code, an electrical code, a fire prevention code, or any other code relating to building or relating to the erection, construction, reconstruction, alteration, repair, conversion, maintenance, placing, or using of any building, structure, automobile trailer, house trailer, or cabin trailer. For this purpose, the county board may adopt any standard code which contains rules or regulations printed as a code in book or pamphlet form by reference to such code or portions thereof without setting forth in the resolution the conditions, provisions, limitations, or terms of such code. When such code or any such standard code or portion thereof is incorporated by reference into such resolution, it shall have the same force and effect as though it had been written in its entirety in such resolution without further or additional publication.

(2) Not less than one copy of such code or such standard code or portion thereof shall be kept for use and examination by the public in the office of the clerk of such county prior to the adoption thereof and as long as such standard code is in effect in such county.

(3) Any building or construction code implemented under this section shall be adopted and enforced as provided in section 71-6406.

(4) If there is no county resolution adopting a plumbing code in effect for such county, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall apply to all buildings.

(5) Any code adopted and approved by the county board, as provided in this section, or if there is no county resolution adopting a plumbing code in effect for such county, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute, and the building permit requirements or occupancy permit requirements imposed by such code or by sections 23-114.04 and 23-114.05, shall apply to all of the county except within the limits of any incorporated city or village and except within an unincorporated area where a city or village has been granted zoning jurisdiction and is exercising such jurisdiction.

(6) Nothing in this section shall be interpreted as creating an obligation for the county to inspect plumbing work done within its jurisdiction to determine compliance with the plumbing code.



23-173 Zoning resolutions; adoption; publication; printing; effect.

The county board may also pass, approve and publish any other resolution governing and controlling zoning after the zoning district is created and established as provided in section 23-114.03, and when such resolutions are passed and approved, they shall be published as provided in section 23-172. If any resolution is published by printing the same in book or pamphlet form, purporting to be published by authority of the county board, the same need not be otherwise published, and such book or pamphlet shall be received as evidence of the passage and legal publication of such resolution, as of the dates mentioned in such book or pamphlet, in all courts without further proof.



23-173.01 Nonconforming use; termination; restoration.

The use of a building, structure, or land, existing and lawful at the time of the enactment of a zoning regulation, or at the time of an amendment of a regulation, may, except as provided in this section, be continued, although such use does not conform with the provisions of such regulation or amendment, and such use may be extended throughout the same building if no structural alteration of such building is proposed or made for the purpose of such extension. If such nonconforming use is in fact discontinued for a period of twelve months, such right to the nonconforming use shall be forfeited and any future use of the building and premises shall conform to the regulation. The county board may provide in any zoning regulation for the restoration, reconstruction, extension, or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning resolution. The county board may, in any zoning regulation, provide for the termination of nonconforming uses, either by specifying the period or periods in which nonconforming uses shall be required to cease, or by providing a formula whereby the compulsory termination of a nonconforming use may be so fixed as to allow for the recovery or amortization of the investment in the nonconformance, except that in the case of a legally erected outdoor advertising sign, device, or display, no amortization schedule shall be used.



23-174 Violations; penalty.

If any person shall violate any of the provisions of sections 23-164 to 23-174 for which penalty is not elsewhere provided therein, or if any person shall violate any of the provisions of any resolution adopted under the power and authority granted to county boards under section 23-174.01, 23-174.02, 23-174.03, or 23-174.10 or under sections 23-114, 23-172, and 23-173, such person shall be punished upon conviction in the same manner as for violation of section 23-114.05 in accordance with the penalties prescribed therein.



23-174.01 County zoning; cities of the primary class; grant of authority.

Every county in which is located a city of the primary class shall have power within the county, except within the area over which zoning jurisdiction has been granted to any city or village and over which such city or village is exercising such jurisdiction, to regulate and restrict (1) the location, height, bulk, and size of buildings and other structures, (2) the percentage of a lot that may be occupied, (3) the size of yards, courts, and other open spaces, (4) the density of population, and (5) the locations and uses of buildings, structures, and land for trade, industry, business, residences and other purposes. Such county shall have power within the county, except within the area over which zoning jurisdiction has been granted to any city or village and over which such city or village is exercising such jurisdiction, to divide the county zoned into districts of such number, shape, and area as may be best suited to carry out the purposes of this section, and to regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of buildings, structures, or land within the total area zoned or within districts. All such regulations shall be uniform for each class or kind of buildings throughout each district, but regulations applicable to one district may differ from those applicable to other districts. Such zoning regulations shall be designed to secure safety from fire, flood, and other dangers and to promote the public health, safety, and general welfare and shall be made with consideration having been given to the character of the various parts of the area zoned and their peculiar suitability for particular uses and types of development and with a view to conserving property values and encouraging the most appropriate use of land throughout the area zoned in accordance with a comprehensive plan. The provisions of section 23-114 which relate to manufactured homes shall apply to such zoning regulations. Such zoning regulations may include reasonable provisions regarding nonconforming uses and their gradual elimination.



23-174.02 Zoning resolution; regulations.

The zoning resolution shall be adopted and amended, and regulations made and promulgated not inconsistent therewith, in the manner provided in sections 23-114, 23-114.03, 23-164, and 23-165.



23-174.03 County zoning; cities of the primary class; subdivision and platting into lots and streets; approval requirements; definition of terms.

(1) No owner of any real estate located in a county in which is located a city of the primary class, except within the area over which subdivision jurisdiction has been granted to any city or village, and such city or village is exercising such jurisdiction, shall be permitted to subdivide, plat, or lay out such real estate in building lots and streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, without first having obtained the approval thereof by the county board of such county. In lieu of approval by the county board, the county board may designate specific types of plats which may be approved by the county planning commission or the planning director. No plat or subdivision of such real estate shall be recorded in the office of the register of deeds or have any force or effect unless the same is approved by the county board, the county planning commission, or the planning director of such county. Such a county shall have authority within the area described in this subsection (a) to regulate the subdivision of land for the purpose, whether immediate or future, of transfer of ownership or building development, except that the county shall have no power to regulate subdivision in those instances where the smallest parcel created is more than ten acres in area, (b) to prescribe standards for laying out subdivisions in harmony with the comprehensive plan, (c) to require the installation of improvements by the owner or by the creation of public improvement districts, or by requiring a good and sufficient bond guaranteeing installation of such improvements, and (d) to require the dedication of land for public purposes.

(2) For purposes of this section, subdivision means the division of a lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be subdivision when the smallest parcel created is more than ten acres in area.

(3) Subdivision plats shall be approved by the county planning commission on recommendation by the planning director and county engineer and may be submitted to the county board for its consideration and action. The county board may withhold approval of a plat until the county engineer has certified that the improvements required by the regulations have been satisfactorily installed or until a sufficient bond guaranteeing installation of the improvements has been posted with the county or until public improvement districts are created. The county board may provide procedures in land subdivision regulation for appeal by any person aggrieved by any action of the county planning commission or planning director.



23-174.04 County zoning; cities of the primary class; planning department; planning director.

In every county in which is located a city of the primary class, there shall be created a planning department, which shall consist of a county planning commission, a planning director, and such subordinate employees as are required to administer the planning program set forth in sections 23-174.01 to 23-174.09. The planning director shall serve as the secretary of the county planning commission and as the administrative head of the planning department.



23-174.05 County; comprehensive plan; requirements; contents.

The general plan for the improvement and development of the county outside of the jurisdiction of any city or village shall be known as the comprehensive plan. This plan for governmental policies and action shall include the pattern and intensity of land use, the provision of public facilities including transportation and other governmental services, the effective development and utilization of human and natural resources, the identification and evaluation of area needs including housing, employment, education, and health and the formulation of programs to meet such needs, surveys of structures and sites determined to be of historic, cultural, archaeological, or architectural significance or value, long-range physical and fiscal plans for governmental policies and action, and coordination of all related plans and activities of the state and local governments and agencies concerned. The comprehensive plan, with the accompanying maps, plats, charts, and descriptive and explanatory materials, shall show the recommendations concerning the physical development pattern of such area, taking into account the availability of and need for conserving land and other irreplaceable natural resources, the preservation of sites of historic, cultural, archaeological, and architectural significance or value, the projected changes in size, movement, and composition of population, the necessity for expanding housing and employment opportunities, and the need for methods of achieving modernization, simplification, and improvements in governmental structures, systems, and procedures related to growth objectives. The comprehensive plan shall, among other things, show:

(1) The general location, character, and extent of existing and proposed streets and highways and railroad, air, and other transportation routes and terminals;

(2) Existing and proposed public ways, parks, grounds, and open spaces;

(3) The general location, character, and extent of schools, school grounds, and other educational facilities and properties;

(4) The general location and extent of existing and proposed public utility installations;

(5) The general location and extent of community development and housing activities; and

(6) The general location of existing and proposed public buildings, structures, and facilities.

The comprehensive plan of the county shall include a land-use plan showing the proposed general distribution and general location of business and industry, residential areas, utilities, and recreational, educational, and other categories of public and private land uses. The land-use plan shall also show the recommended standards of population density based upon population estimates and providing for activities for which space should be supplied within the area covered by the plan. The comprehensive plan shall include and show proposals for acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale, and other actions affecting public improvements.



23-174.06 Planning director; prepare comprehensive plan; review by county planning commission; county board; adopt or modify plan.

The planning director shall be responsible for preparing a comprehensive plan of the county and amendments and extensions thereto, and for submitting such plans and modifications to the county planning commission for its consideration and action. The commission shall review such plans and modifications, and those which the county board may suggest, and, after holding at least one public hearing on each proposed action, shall provide its recommendations to the county board of commissioners within a reasonable period of time. The county board of commissioners shall review the recommendations of the planning commission and, after at least one public hearing on each proposed action, shall adopt or reject such plans in whole or in part and with or without modifications.



23-174.07 Change to comprehensive plan; prior consideration by planning department; report.

No resolution which deals with the acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale or other change relating to any public way, transportation, route, ground, open space, building, or structure, or other public improvement of a character included in the comprehensive plan, the subject matter of which has not been reported on by the planning department under the provisions of section 23-174.06, shall be adopted by the county board until such resolution shall first have been referred to the planning department and that department has reported regarding conformity of the proposed action with the comprehensive plan. The department's report shall specify the character and degree of conformity or nonconformity of each proposed action to the comprehensive plan, and a report in writing thereon shall be rendered to the county board within thirty days after the date of receipt of the referral unless a longer period is granted by the county board. If the department fails to render any such report within the allotted time, the approval of the department may be presumed by the county board.



23-174.08 Zoning resolution; public hearing; notice; approval.

The planning director shall be responsible for the preparation of the zoning resolution and for submitting it to the county planning commission for its consideration and action. The commission shall review the proposed zoning resolution and, after holding at least one public hearing on each proposed action, shall approve or reject it in whole or in part and with or without modifications. When approved by the commission, the proposed resolution shall be submitted to the county board for its consideration, and the zoning resolution shall become effective when adopted by the county board. The county board of such county may amend, supplement, or otherwise modify the zoning resolution. Any such proposed amendment, supplement, or modification shall first be submitted to the planning commission for its recommendations and report. The planning commission shall hold at least one public hearing with relation thereto, before submitting its recommendations and report. After the recommendations and report of the planning commission have been filed, the county board shall, before enacting any proposed amendment, supplement, or modification, hold a public hearing in relation thereto. Notice of the time and place of hearings above referred to shall be given by publication thereof in a paper of general circulation in the county at least one time at least five days before the date of hearing. Notice with reference to proposed amendments, supplements, or modifications of the zoning resolution shall also be posted in a conspicuous place on or near the property upon which the action is pending. Such notice shall be easily visible from the street or highway, and shall be posted at least five days before the hearing.



23-174.09 Board of zoning appeals; powers; duties.

There may be created a board of zoning appeals comprised of five members appointed by the county board, which board shall have power to hear and decide appeals from any decision or order of the building inspector or other officers charged with the enforcement of the zoning resolution in those cases where it is alleged that such decision or order is in error. The board shall also have power to decide upon petitions for variances and, subject to such standards and procedures as the county board may provide in the zoning resolution, to vary the strict application of the height, area, parking, or density requirements to the extent necessary to permit the owner a reasonable use of his land in those specific instances where there are peculiar, exceptional, and unusual circumstances in connection with a specific parcel of land, which circumstances are not generally found within the locality or neighborhood concerned. The board may also have such related duties as the county board may assign. The county board may provide for appeals from a decision of the board.



23-174.10 Public health, safety, and welfare regulations; county board may adopt.

In any county which has adopted county zoning regulations, the county board, by resolution, may make regulations as may be necessary or expedient to promote the public health, safety, and welfare, including regulations to prevent the introduction or spread of contagious, infectious, or malignant diseases; to provide rules for the prevention, abatement, and removal of nuisances, including the pollution of air and water; and make and prescribe regulations for the construction, location, and keeping in order of all slaughterhouses, stockyards, warehouses, sheds, stables, barns, commercial feedlots, dairies, junk and salvage yards, or other places where offensive matter is kept, or is likely to accumulate. Such regulations shall be not inconsistent with the general laws of the state and shall apply to all of the county except within the limits of any incorporated city or village, and except within the unincorporated area where a city or village has been granted zoning jurisdiction and is exercising such jurisdiction.



23-175 County board; county vehicles; liability insurance procurement; effect; applicability.

When a county board employs a person and places in his or her charge and under his or her supervision trucks, automobiles, snowplows, road graders, or other vehicles and authorizes such employee to use them upon a public road, the county board shall purchase liability insurance to protect any such employee against loss occasioned by any acts of negligence resulting from the use of such vehicles or equipment. The insurance shall be purchased by public bidding at least once every three years in a limit of not less than one hundred thousand dollars to cover the bodily injury or injuries of one person and, subject to the limitation to one person, one million dollars to cover bodily injury or injuries to more than one person in the same accident and one hundred thousand dollars to cover property damage. The insurance policy may, in the discretion of the county board, contain a deductible provision for up to one thousand dollars of any claim in which event the county shall be considered a self-insurer for that amount. The insurance and bidding requirements of this section shall not apply to a county which is a member of a risk management pool formed pursuant to the Intergovernmental Risk Management Act. Any judgment against any employee shall not be collectible in whole or in part from any member of the county board.



23-175.01 Transferred to section 13-401.



23-176 Repealed. Laws 1969, c. 138, § 28.



23-177 Repealed. Laws 1985, LB 393, § 18.



23-178 Repealed. Laws 1985, LB 393, § 18.



23-179 Repealed. Laws 1985, LB 393, § 18.



23-180 Repealed. Laws 1986, LB 548, § 15.



23-181 Repealed. Laws 1986, LB 548, § 15.



23-182 Repealed. Laws 1986, LB 548, § 15.



23-183 Repealed. Laws 1986, LB 548, § 15.



23-184 Repealed. Laws 1986, LB 548, § 15.



23-185 Repealed. Laws 1986, LB 548, § 15.



23-186 Repealed. Laws 2012, LB 801, § 102.



23-187 Subjects regulated; power to enforce.

(1) In addition to the powers granted by section 23-104, a county may, in the manner specified by sections 23-187 to 23-193, regulate the following subjects by ordinance:

(a) Parking of motor vehicles on public roads, highways, and rights-of-way as it pertains to snow removal for and access by emergency vehicles to areas within the county;

(b) Motor vehicles as defined in section 60-339 that are abandoned on public or private property;

(c) Low-speed vehicles as described and operated pursuant to section 60-6,380;

(d) Golf car vehicles as described and operated pursuant to section 60-6,381;

(e) Graffiti on public or private property;

(f) False alarms from electronic security systems that result in requests for emergency response from law enforcement or other emergency responders;

(g) Violation of the public peace and good order of the county by disorderly conduct, lewd or lascivious behavior, or public nudity;

(h) Peddlers, hawkers, or solicitors operating for commercial purposes. If a county adopts an ordinance under this subdivision, the ordinance shall provide for registration of any such peddler, hawker, or solicitor without any fee and allow the operation or conduct of any registered peddler, hawker, or solicitor in all areas of the county where the county has jurisdiction and where a city or village has not otherwise regulated such operation or conduct; and

(i) Operation of vehicles on any highway or restrictions on the weight of vehicles pursuant to section 60-681.

(2) For the enforcement of any ordinance authorized by this section, a county may impose fines, forfeitures, or penalties and provide for the recovery, collection, and enforcement of such fines, forfeitures, or penalties. A county may also authorize such other measures for the enforcement of ordinances as may be necessary and proper. A fine enacted pursuant to this section shall not exceed five hundred dollars for each offense.



23-188 County board; notice; contents; public hearing.

A county board shall provide notice of the time when any county ordinance is set for consideration before the board. Such notice shall appear at least once a week for two weeks in a newspaper published or of general circulation in the county. The notice shall contain the entire wording of the ordinance and the time and place of the public hearing. The last publication of the notice shall be not less than five days nor more than two weeks prior to the time set for the public hearing on the adoption of the ordinance. A county board shall not take final action on the proposed ordinance until after at least one public hearing has been held thereon by the county board at which public comment regarding the proposed ordinance was permitted.



23-189 Proof of ordinance; proof of adoption and publication.

A county ordinance may be proved by the certificate of the county clerk under the seal of the county. The adoption and publication of the ordinance shall be sufficiently proved by a certificate under the seal of the county, from the county clerk, showing (1) that such ordinance was adopted and (2) when and in what paper the ordinance was published or when, by whom, and where the ordinance was posted.



23-190 County ordinance; reading by title; suspension of requirement; adoption; vote required; revision or amendment.

(1) A county ordinance shall be read by title on three different days unless three-fourths of the county board members, following the public hearing on the ordinance, vote to suspend this requirement. If such requirement is suspended, the ordinance shall be read by title or number and then moved for final adoption. Three-fourths of the county board members may require a reading of any such ordinance in full before adoption under either procedure set out in this section. The votes of each member shall be called aloud and recorded. To adopt any ordinance, the concurrence of a majority of the whole number of the members of the county board shall be required.

(2) A county ordinance shall contain no subject which is not clearly expressed in the title, and no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section that is amended is repealed.



23-191 Style of ordinance; publication.

The style of county ordinances shall be: "Be it ordained by the county board of the county of ...........," and all county ordinances shall, within fifteen days after they are adopted, be published in some newspaper published or of general circulation within the county.



23-192 Ordinance; territorial application; copy provided to clerk of city and village within county; effective date; change of jurisdiction; effect.

(1) No ordinance adopted pursuant to sections 23-187 to 23-193 shall be effective within the corporate boundaries of any incorporated city or village located in whole or in part within the county. No ordinance adopted pursuant to sections 23-187 to 23-193 shall be effective within the area outside of the corporate boundaries of any city or village in which such city or village has been granted and is exercising powers by ordinance on a similar subject matter. Every county ordinance adopted pursuant to sections 23-187 to 23-193 shall include one section defining the area of the county within which the county ordinance is effective. The ordinance shall be amended to reflect any changes in the area of the county's jurisdiction resulting from (a) annexation by a city or village, (b) action by a city or village to adopt an ordinance regarding similar subject matter to that of the county ordinance if the city or village ordinance is to be effective in areas beyond its corporate boundary, or (c) any changes in the area of jurisdiction of the city or village regarding such city or village ordinance.

(2) Before a county adopts an ordinance under sections 23-187 to 23-193, the county clerk shall provide a copy of the text of the ordinance to the clerk of each city and village within the county no later than seven days after the first reading of the ordinance or the public hearing on the ordinance, whichever occurs first. Within seven days after receiving a copy of the ordinance, the city or village shall respond to the county and provide a copy of any ordinance specifying where the city or village is enforcing an ordinance on similar subject matter outside its corporate boundaries. Any ordinance adopted by the county shall not be effective in the area in which the city or village is exercising jurisdiction. Prior to the adoption of the county ordinance, the section of the ordinance that defines the area of county jurisdiction shall be amended to show the removal of the area of the jurisdiction of such city or village as indicated in the city or village ordinance provided to the county from the description of the area within which the county ordinance will be effective. An ordinance adopted under sections 23-187 to 23-193 shall not be effective until fifteen days after its adoption.

(3) Any city or village located in whole or in part within a county that has adopted an ordinance pursuant to sections 23-187 to 23-193 which (a) annexes any territory, (b) adopts an ordinance on similar subject matter to that of the county ordinance and extends the jurisdiction of the city or village under such ordinance to areas beyond its corporate boundaries, or (c) changes the area beyond the corporate boundaries of the city or village within which the city or village exercises jurisdiction by ordinance on similar subject matter to that of the county ordinance shall provide to the county clerk a copy of the ordinance establishing and delineating its jurisdiction or any change to that jurisdiction within seven days after the adoption of the relevant city or village ordinance. Upon the effective date of the city or village ordinance, the county ordinance shall cease to be effective within the area in which the city or village has assumed jurisdiction. The county board shall promptly amend its ordinance to reflect the change in the area within which the county ordinance is effective.



23-193 County attorney; powers; filing of ordinances.

A county attorney may sign and prosecute a complaint in the county court for a violation of an ordinance of the county in which he or she serves as county attorney. No county may prosecute a complaint for a violation of an ordinance unless such county has on file with the court a current copy of the ordinances of such county. Subject to guidelines provided by the State Court Administrator, the court shall prescribe the form in which such ordinances shall be filed.



23-201 Township organization; adoption.

At any general election that may be held in the several counties of the state, the qualified voters in any county may vote for or against township organization in such county.

1. Officers

2. Vacancies

3. Construction

1. Officers

Township organization is provided for and affords supervisors, who divide the county into townships. Franek v. Butler County, 126 Neb. 797, 254 N.W. 489 (1934).

Under former law, cities entitled to two supervisors voted as one district and for both supervisors. State ex rel. Brown v. Welsh, 62 Neb. 721, 87 N.W. 529 (1901).

Member of board is township officer and should address his resignation to town clerk. State ex rel. Godard v. Taylor, 26 Neb. 580, 42 N.W. 729 (1889).

Commissioners act until supervisors are organized. State ex rel. Lichty v. Musselman, 20 Neb. 174, 29 N.W. 307 (1886).

Adoption of township organization does not shorten term of county officers. State ex rel. Crossley v. Hedlund, 16 Neb. 566, 20 N.W. 876 (1884).

2. Vacancies

Vacancies in cities are filled by mayor and council. State ex rel. Truesdell v. Plambeck, 36 Neb. 401, 54 N.W. 667 (1893).

Vacancies on temporary organization of town should be filled by county clerk. State ex rel. Davis v. Forney, 21 Neb. 223, 31 N.W. 802 (1887).

3. Construction

York County stated to have adopted township form of government. Thompson v. James, 125 Neb. 350, 250 N.W. 237 (1933).

Act of 1895 relating to township organization sustained as constitutional. Van Horn v. State ex rel. Abbott, 46 Neb. 62, 64 N.W. 365 (1895).

The several statutes on township organization should be construed together. Albert v. Twohig, 35 Neb. 563, 53 N.W. 582 (1892).



23-202 Township organization; petition; election.

(1) In counties not under township organization, a registered voter may file a petition or petitions for the submission of the question of township organization. The petition or petitions shall be signed by registered voters equal in number to five percent of the voters registered in the county at the preceding statewide general election.

(2) When the petition or petitions are filed in the office of the county clerk or election commissioner, the question shall be submitted to the registered voters at the next general election held not less than seventy days after the filing of the petitions. The questions on the ballot shall be respectively: For changing to township organization with a seven-member county board of supervisors; or Against changing to township organization.

(3) Elections shall be conducted as provided in the Election Act.



23-203 When effective.

If it shall appear by the returns of said election that a majority of the legal voters of such county voting upon the proposition are for township organization, then the office of county commissioner and the board of county commissioners shall cease to exist on and after the meeting of the supervisors of the county as hereinafter provided, and the county so voting for the adoption of township organization shall thereafter be governed by and subject to the provisions of sections 23-201 to 23-299.



23-204 Supervisor districts; formation; election of supervisors.

On the second Tuesday after the election under section 23-201 adopting township organization in any county, the county attorney, county clerk, and county treasurer of the county shall meet at the county seat of such county and shall, within three days from and after the first day of meeting, divide such county into seven districts to be known as supervisor districts. Such districts shall be divided as nearly as possible with regular boundary lines and in regular and compact form and shapes, and each of such districts shall as nearly as possible have the same number of inhabitants as any other district. No voting precinct shall be divided by any such district, except that in counties having cities of more than one thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census and when such cities have more inhabitants than the average outlying district, the county board shall add enough contiguous territory to such city so that the inhabitants in such city and contiguous territory equal the inhabitants of two of the other districts. The county attorney, county clerk, and county treasurer shall then divide the tract thus segregated into two supervisor districts with population as nearly equal as possible, and when so divided, each of the districts shall elect one supervisor who shall reside in such supervisor district and be nominated and elected by the registered voters residing in that district. If any such city has more than the requisite inhabitants for two supervisor districts, then sufficient outlying territory may be added to such city to make three supervisor districts. The supervisor in each supervisor district in such city shall reside in such supervisor district and be nominated and elected by the registered voters residing in that supervisor district. The remainder of the county outside of such city districts shall be divided so as to create a total of seven supervisor districts, except that if any county under township organization has gone to an at-large basis for election of supervisors under section 32-554, the board of supervisors of such county may stay on the at-large voting basis.

In redistricting, requirements of approximately equal numbers in each district as provided by this section should be met. State ex rel. Rowe v. Emanuel, 142 Neb. 583, 7 N.W.2d 156 (1942).

This section is controlling in the division of counties with city districts. Van Horn v. State ex rel. Abbott, 46 Neb. 62, 64 N.W. 365 (1895).

There is no authority for existence of township board in cities of first class. Rittenhouse v. Bigelow, 38 Neb. 547, 58 N.W. 534 (1894).

After election adopting township organization, the county judge, county clerk, and county treasurer must divide the county into supervisor districts under rules in this section, but redistricting when required must be done under same rules by the county board. Obermiller v. Siegel, 340 F.Supp. 208 (D. Neb. 1972).



23-205 Supervisor districts; how numbered.

When the county has been divided as provided in section 23-204, the county attorney, county clerk and county treasurer shall at once proceed to number such districts from one to seven and in case of a city district as contemplated in said section, it shall give such city district two numbers, one odd and one even.



23-206 Supervisor districts; cities and villages.

In the event any city having one thousand inhabitants or more shall have enough inhabitants to form one supervisor district, then such city shall constitute one district, or in case the number of inhabitants is less than the number in the other districts, then so much contiguous territory shall be added to such city to give it sufficient inhabitants for one supervisor district. Villages may be enumerated with general districts, counting all the inhabitants therein as being within the districts wherein such town or village is situated; Provided, no village, or any part thereof, shall be included in or made a part of any supervisor district containing a city having one thousand inhabitants or more, or containing any part of such city.



23-207 Supervisors; first board; how constituted.

The county attorney, county clerk, and county treasurer shall forthwith appoint seven supervisors, who shall duly qualify and file their oath of office and bond with the county judge within ten days after such appointment.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Vacancies are filled by other members of board. State ex rel. Hunker v. West, 62 Neb. 461, 87 N.W. 176 (1901).



23-208 First board of supervisors; organization.

The newly appointed supervisors shall, after their bonds are duly approved, meet the first Tuesday in December following the election adopting township organization. They shall at once organize by electing one of the seven supervisors as chairman, who shall appoint all the necessary committees. From and after such meeting and organization the powers of the county commissioners shall cease and the board so organized shall have all the powers, and perform all and singular the duties performed by county boards as contemplated by law.

The powers and duties of a county board are not altered by the adoption of township organization. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



23-209 Board of supervisors; division of county.

When the board of supervisors shall have been organized as stated in section 23-208, they shall at once divide the county into townships. The board of supervisors shall divide the county into townships of sufficient population and territory to provide a workable township organization.

Because a township is created by a county from the territory of the county, a county is higher than a township in the hierarchy of political subdivisions in Nebraska. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

In a county under township organization, board of supervisors may create new towns. State ex rel. Town of Ewing v. Town of Golden, 99 Neb. 782, 157 N.W. 971 (1916).



23-210 Township; creation from city of second class; petition.

Wherever a city of the second class in a county under township organization forms a part of one or more townships in any county, the county board of said county is empowered to create a new township out of said city, whenever requested so to do by a petition or petitions signed by sixty percent of the electors of said city, and also by sixty percent of the electors of the outlying part of the township or townships, of which said city forms a part; Provided, however, that before final action is taken in such matter by said board, two weeks' notice of the filing of such petition, or petitions, and of the time when and place where a hearing thereon will be had, shall be given by publication in some newspaper published in said city, if any such there be.



23-211 Township; creation from city of second class; boundaries; alteration.

If any change is made in the corporate boundaries of any city of the second class, after same has been formed into a separate township, the county board of the county in which said city is situated shall have the power to make corresponding changes in the township boundaries of the said city township without either a petition for or notice of such proposed changes.



23-212 Township; change of name.

The board shall also at the meeting mentioned in sections 23-208 and 23-209 designate the name of each town, and may change the name of any town at any other meeting of such board upon a petition of a majority of the voters of such town.



23-213 Township; names; recording.

The county clerk shall record in a book kept for that purpose the names and boundaries of each town as designated by the county board, and shall forthwith forward an abstract thereof to the Auditor of Public Accounts of this state, who shall make a record of the same.

Road district is not a political entity. Townships may sue road overseers for breach of duty. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-214 Chairman of township board; appointment; qualifications.

The county board shall also, at the meeting at which it shall fix and name the several townships, appoint for each township some suitable person, who is an elector within the township, as chairman of the township board. The person so appointed shall, on or before the first Tuesday in January next ensuing, take the oath of office and file a bond as provided by law. Such bond shall be approved by the board as provided by law. In case such person shall neglect or refuse to qualify, the county board shall at its regular January meeting appoint another who shall qualify as above stated. The person so appointed shall hold said office until his successor shall be duly elected and qualified as provided by law.



23-215 Town clerk and treasurer; qualifications; bond.

The county board shall on or before the third Tuesday in December following the adoption of township organization, appoint for each township one town clerk and one treasurer who are qualified electors residing in the township. Such persons so appointed shall on or before the first Tuesday in January next ensuing take the oath of office and give bond as provided by law. The county board shall approve such bonds at its January meeting or shall meet and approve all bonds given to fill vacancies provided for in this section and section 23-214 before the first day of April next ensuing. In the event the persons appointed shall fail or refuse to qualify by the time named above, the county board shall name some other person or persons possessing the qualifications mentioned in this section. The persons so appointed shall qualify and hold their offices for the term.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



23-216 Repealed. Laws 1973, LB 75, § 20.



23-217 Repealed. Laws 1973, LB 75, § 20.



23-218 Repealed. Laws 1973, LB 75, § 20.



23-219 Town; corporate name.

The corporate name of each town shall be the town of (name of town), and all acts done by the town and all actions by or against the town shall be in its corporate name.

All actions by or against a town are required to be in its corporate name. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-220 Repealed. Laws 1973, LB 75, § 20.



23-221 Repealed. Laws 1973, LB 75, § 20.



23-222 Township officers; when elected; qualifications.

The officers of the township board shall be elected pursuant to the Election Act at the next general election held in November following appointment and shall have the qualifications required by sections 23-214 and 23-215.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Road overseer is officer of township. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-222.01 Repealed. Laws 1994, LB 76, § 615.



23-223 Towns; corporate powers.

Every town shall have corporate capacity to exercise the powers granted thereto, or necessarily implied, and no others. It shall have the power (1) to sue and be sued; (2) to acquire, by purchase, gift, or devise, and to hold property, both real and personal, for the use of its inhabitants, and to sell and convey the same; and (3) to make all such contracts as may be necessary in the exercise of the powers of the town. In exercising the powers of the township, it may enter into compacts with another township or townships to purchase and jointly own road equipment.

A township does not have the authority to exercise any powers outside those explicitly given to it by statute. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Township is given power to direct the raising of money by taxation for the construction and repairing of roads within the township, and to make contracts necessary to the exercise of such power. State v. Bone Creek Township, 109 Neb. 202, 190 N.W. 586 (1922).

Township is not liable for personal injuries by reason of defective road. Wilson v. Ulysses Township, 72 Neb. 807, 101 N.W. 986 (1904).

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on township. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-224 Annual town meeting; powers of electors present.

The electors present at the annual town meeting shall have power:

(1) To make all orders for sale, conveyance, regulation, or use of the corporate property of the town that may be deemed to be conducive to the interests of the inhabitants;

(2) To take all necessary measures and give directions for the exercise of their corporate powers;

(3) To provide for the institution, defense, or disposition of suits at law or in equity in which the town is interested;

(4) To take such action as shall induce the planting and cultivation of trees along the highways in such towns and to protect and preserve trees standing along or on highways;

(5) To construct and keep in repair public wells and to regulate the use thereof;

(6) To prevent the exposure or deposit of offensive or injurious substances within the limits of the town;

(7) To make such bylaws, rules, and regulations as may be deemed necessary to carry into effect the powers herein granted and to impose such fines and penalties, not exceeding twenty dollars for one offense, as shall be deemed proper, except when a fine or penalty is already allowed by law, which fine or penalty shall be imposed by the county court;

(8) To direct the raising of money by taxation, subject to approval by the county board, (a) for constructing and repairing roads and bridges within the town to the extent allowed by law; (b) for the prosecution or defense of suits by or against the town or in which it is interested; (c) for any other purpose required by law; (d) for the purpose of building or repairing bridges over streams dividing the town from any other town; (e) for the compensation of town officers at the rate allowed by law and, when no rate is fixed for such amount, as the electors may direct; and (f) for the care and maintenance of abandoned or neglected cemeteries within the town, except that the town board shall not expend more than one hundred dollars in any one year for such purposes. When any county discontinues township organization, the county shall care for and maintain such abandoned or neglected cemeteries;

(9) To guard against the destruction of property in the town by prairie fire;

(10) To restrain, regulate, or prohibit the running at large of cattle, horses, mules, asses, swine, sheep, and goats and determine when such animals may go at large, if at all. All votes thereon shall be by ballot;

(11) To authorize the distraining, impounding, and sale of cattle, horses, mules, asses, sheep, goats, and swine for penalties incurred and costs of proceedings. The owner of such animals shall have the right to redeem the same from the purchaser thereof at any time within one month from the day of sale by paying the amount of the purchaser's bid, with reasonable costs for their keeping and interest at the rate of seven percent per annum;

(12) To purchase, hold, plat, improve, and maintain grounds for cemetery purposes; to sell and convey lots in such cemeteries for the burial of the dead and to contract with the purchaser to perpetually care for and keep in order the lots so sold; and to elect trustees who shall have power to manage such cemetery under such bylaws as the electors of the township at the annual town meeting shall from time to time adopt. When any county discontinues township organization, the county shall care for and maintain such abandoned or neglected cemeteries; and

(13) To hold an election or town meeting to exceed the levy limits established by section 77-3443.

1. Powers and duties

2. Miscellaneous

1. Powers and duties

The power of the electors of a township to “prevent the exposure or deposit of offensive or injurious substances within the limits of the town,” as granted under subdivision (6) of this section, gives the electors authority to prohibit liquid livestock waste pipelines on township property. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

The power of the electors of a township to “prevent the exposure or deposit of offensive or injurious substances within the limits of the town,” as granted under subdivision (6) of this section, gives the electors sufficient authority to enact regulations governing large livestock confinement facilities that prevent livestock waste from reaching township property. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

County may appropriate money for portion of state road through township. State v. Bone Creek Township, 109 Neb. 202, 190 N.W. 586 (1922).

In counties under township organization where no poorhouse has been established, the duty of supporting the poor devolves upon the townships. Custer Township v. Board of Supervisors of Antelope County, 103 Neb. 128, 170 N.W. 600 (1919).

County having no poorhouse is liable to another county for care of its poor. Rock County v. Holt County, 78 Neb. 616, 111 N.W. 366 (1907).

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on township. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).

Township is not liable for support of poor unless county has not established a poorhouse. Town of Clearwater v. Town of Garfield, 65 Neb. 697, 91 N.W. 496 (1902).

Townships are liable for support of pauper only when made so by statute. Gilligan v. Town of Grattan, 63 Neb. 242, 88 N.W. 477 (1901).

Town is liable on supervisor's contract to support poor whether levy is made or not. Waltham v. Town of Mullally, 27 Neb. 483, 43 N.W. 252 (1889).

2. Miscellaneous

Liquid livestock waste falls within the category of “offensive or injurious substances” contemplated by subdivision (6) of this section. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Township, expending money for board and hospital fees, cannot recover same from county. Newark Township v. Kearney County, 99 Neb. 142, 155 N.W. 797 (1915).



23-225 Town; failure to organize; officers; how appointed.

In case any town in any county wherein township organization may be adopted, shall refuse or neglect to organize and elect town officers at the time fixed by law, it shall be the duty of the county board, upon the affidavit of any freeholder resident of said town, filed in the office of the county clerk, setting forth the facts, to proceed at any regular or special meeting of the board and appoint necessary town officers for such town, and the persons so appointed shall hold their respective offices until others are chosen or appointed in their places, and shall have the same power and be subject to the same duties and penalties as if they had been duly chosen by the electors of the town.



23-226 Town officers; failure to qualify; effect.

Whenever it shall be made to appear to the county board that the town officers appointed by them or by any preceding board, as provided in section 23-225, have failed to qualify as required by law, so that such town cannot become organized, the board may annex such town to any adjoining town, and the same town so annexed shall thereafter form and constitute a part of such adjoining town.



23-227 Annual town meetings; notice; publication.

The citizens of the several towns of this state, qualified by the Constitution of Nebraska to vote at general elections, shall assemble and hold annual town meetings at their respective towns at the time of the budget hearing as provided by the Nebraska Budget Act. Notice of the time and the place of holding such meeting, after the first meeting, shall be given by the town clerk by publishing the notice in a newspaper in or of general circulation in the town at least ten days prior to the meeting.



23-228 Annual town meeting; additional powers of electors.

The electors of each town shall have power at their annual town meetings to elect such town officers as may be required to be chosen to direct the institution and defense of suits at law or equity in which such town may be a party in interest; to direct such sum to be raised in such town for the support and maintenance of roads and bridges, or for any other purpose provided by law as they deem necessary; to take measures and give directions for the exercise of their corporate powers; to impose penalties upon persons offending against any such regulations; and to make rules, regulations, and bylaws necessary to carry into effect the powers herein granted.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Township is given power to direct the raising of money by taxation for the construction and repairing of roads within the township, and to make contracts necessary to the exercise of such power. State v. Bone Creek Township, 109 Neb. 202, 190 N.W. 586 (1922).

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on townships. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-229 Town bylaws and regulations; publication.

It shall be the duty of the town clerk to cause all bylaws, rules, and regulations of the town, within twenty days after their adoption, to be published by posting in three public places in the town or by one insertion in any newspaper published in the county; but all such bylaws, rules, and regulations shall take effect and be in force from the date of their adoption, unless otherwise directed by the electors of the town.



23-230 Special town meetings; how called; notice; place; quorum.

A town meeting shall be held when the town treasurer, town clerk, and the chairman of the board or any two of them together with at least twelve freeholders of the town, shall in writing file in the office of the town clerk a statement that a special meeting is necessary in the best interests of the town setting forth the object of the meeting. The town clerk or, in his absence, the town treasurer shall post notices in five of the most public places of the town giving at least ten days' notice of such special meeting. It shall set forth the objects of the meeting as contained in the statement filed as aforesaid. The place of holding special town meetings shall be at the place where the last annual town meeting was held, but in case such place may be found inconvenient, the meeting may adjourn to the nearest convenient place; Provided, not less than one-third of the electors of a town shall constitute a quorum for the transaction of business at any special town meeting.



23-231 Special town meeting; powers of electors enumerated.

The electors at special town meetings, when properly convened, shall have full power to fill any vacancies in any of the town offices when the same shall not already have been filled by appointment; to provide for raising money for repairing highways or buildings, or repairing bridges in case of emergency, and to direct the repairing or building thereof; to act upon any subject within the power of the electors at any annual town meeting which was postponed at the preceding annual town meeting for want of time, to be considered at a future special town meeting; but special town meetings shall have no power to act upon any subject not embraced in the statement of the notice calling the same.



23-232 Repealed. Laws 1973, LB 75, § 20.



23-233 Repealed. Laws 1973, LB 75, § 20.



23-234 Town meeting; minutes; duty of town clerk; duty of town treasurer.

The town clerk elected or appointed shall be the clerk of the town meeting, and shall keep faithfully minutes of its proceedings, in which he shall enter at length every order or direction, and all rules and regulations made by such meeting. If the town clerk is absent from the town meeting, the town treasurer shall perform the duties of the town clerk. The person keeping the minutes shall sign the same.



23-235 Repealed. Laws 1973, LB 75, § 20.



23-236 Town meeting; questions; vote required.

All questions upon motions made at town meetings shall be determined by a majority of the electors voting, and the presiding officer shall ascertain and declare the result of the votes upon each question.



23-237 Town meeting; manner of voting.

When the result of any vote shall, upon such declaration, be questioned by one or more of the electors present, the presiding officer shall make the vote certain by causing the voters to rise and be counted, or by dividing off.



23-238 Town meeting; qualifications of electors.

No person shall be a voter at any town meeting unless he shall be a registered voter, and a resident of the town wherein he shall offer to vote.



23-239 Town meeting; voters; challenges; laws applicable.

If any person offering to vote at any election, or upon any question arising at such town meeting, shall be challenged as an unqualified voter, the presiding officer shall proceed thereupon in like manner as the judges of general elections are required to do, adapting the oath to the circumstances of the town meeting, and the laws in force in regard to false swearing and illegal voting at general elections shall apply to false swearing and illegal voting at town meetings.



23-240 Repealed. Laws 1973, LB 75, § 20.



23-241 Town meeting; minutes; filing.

The minutes of the proceedings of every town meeting shall be filed in the office of the town clerk within ten days after such town meeting.



23-242 Town officers; oath; certificate; filing.

Every person elected or appointed to the office of town clerk, town treasurer, or town chairman, before he enters upon the duties of his office, and within ten days after he shall be notified of his election or appointment, shall take and subscribe before some authorized person an oath or affirmation to faithfully and impartially perform the duties of his office, as prescribed by law, and shall cause a certificate of the same to be filed in the office of the town clerk.

Statute is applicable to road overseer and neglect of road overseer to comply herewith may be deemed refusal by him to serve in that capacity. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).



23-243 Town officers; oath; failure to take; effect.

If any person chosen or appointed to any town office shall neglect to take or subscribe such oath, and cause a certificate thereof to be filed as above required, such neglect shall be deemed to be a refusal to serve.

Neglect of road overseer to comply with this section may be deemed refusal by him to serve in that capacity. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).



23-244 Repealed. Laws 1973, LB 75, § 20.



23-245 Town officer; retirement; records; transfer.

It shall be the duty of every person retiring from a town office to deliver to his successor in office all the records, books, papers, money, and property belonging to such office held by him.

Every person retiring from town office is required to deliver the records and property of his office to his successor. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-246 Town treasurer; bond; amount; forfeiture; right of action.

The town treasurer of each town shall give bond to the town in the sum of two thousand dollars, or double the amount of money that may come into his hands, to be fixed by the town board. Whenever it shall be ascertained that such bond has been forfeited, suit in the name of such town on said bond may be brought by any resident freeholder of such town.



23-246.01 Town treasurer; funds; depository.

All township funds withdrawn from the county treasury, or collected directly by township officers, shall be deposited within ten days in depositories approved for the deposit of county funds of such county in an account in the name of the township.



23-247 Town clerk; duties; penalties, recovery of.

The town clerk shall prosecute in the name of his town, or otherwise as may be necessary, for all penalties given by law to such town or for its use, and for which no other officer is specially directed to prosecute; and he shall receive all accounts which may be presented to him against the town.



23-248 Poor relief; duty of county board.

In all counties the care of the poor shall be under the charge of the county board as provided by law.

In counties under township organization, support of poor devolves upon townships. Custer Township v. Board of Supervisors of Antelope County, 103 Neb. 128, 170 N.W. 600 (1919).



23-249 Town clerk; duties and powers; records; papers; oaths.

The town clerk of each town in this state shall have the custody of all records, books and papers of the town, and shall file all certificates of oaths and other papers required by law to be filed in his office. He shall have power to administer the oath of office to all town officers and it is hereby made the duty of the town clerk to administer all oaths which may be required in the transaction of any township business in the town where he may be clerk; Provided, nothing herein shall be so construed as to deprive any other person qualified by law from administering said oaths.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



23-250 Town clerk; budget; prepare.

The town clerk in counties under township organization shall proceed to prepare the township budget as prescribed in the Nebraska Budget Act.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



23-250.01 Repealed. Laws 1999, LB 86, § 17.



23-251 Town clerk; duties; proceedings to raise money; certificate to county clerk.

The town clerk shall, within ten days after any township meeting at which any action was had for raising money, deliver to the county clerk a certified copy or copies of all entries of votes for the raising of such money, and it shall be the duty of the county clerk to lay all such matters before the county board at their next meeting.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



23-252 Town board; accounts and claims; audit; annual statement.

In each town, the clerk, the treasurer, and the chairperson of the board shall examine the accounts of the overseers of highways for money received and disbursed by them and shall require all officers to account to such board for any and all such money received and disbursed by such officers in their official capacity. Such board shall examine and audit all charges and claims against the town and the compensation of all town officers. In case of the absence of any of such officers or their failure to attend any meeting of the board, the two attending may appoint any qualified elector to act with them in the place of the absentee, and the appointee shall act, only for such meeting, in the place of such absentee as a member of such board. Each township shall make an annual budget statement as set out in the Nebraska Budget Act. At its expense, the county board may require an audit of the accounts of any township within the county, whenever in its judgment such audit is necessary. The county board may contract with the Auditor of Public Accounts or select a licensed public accountant or certified public accountant or firm of such accountants to conduct the audit. The original copy of the audit shall be filed in the office of the Auditor of Public Accounts.

Although each township has a township board and township officers, each of which has statutorily prescribed powers and duties, the powers of the township are exercised through direct local self-government. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



23-253 Accounts; audit; meetings; notice.

The board shall meet at the town clerk's office or other convenient place for the purpose of examining and auditing the town accounts in each fiscal year at such times as the interest of the town may require. Notices of such meetings shall be published once at least ten days before such meeting in a legal newspaper of general circulation in the county.



23-254 Accounts; filing; production at town meeting.

The accounts so audited, and those rejected, if any, shall be delivered with the certificates of the auditors, or a majority of them, to the town clerk, to be by him kept on file for the inspection of all persons. They shall also be produced by the town clerk at the next annual town meeting, and shall be there publicly read by him.



23-255 Town funds; disbursement; orders; warrants; limitations; registration of warrants.

The town clerk shall draw and sign all orders upon the town treasurer for all money to be disbursed by the township, and all warrants upon the county treasurer for money raised for town purposes, or apportioned to the town by the county or state, and present the same to the chairman of the board, to be countersigned by him, and no warrant shall be paid until so countersigned. No warrant shall be countersigned by the chairman of the board until the amount for which the warrant is drawn is written upon its face. The clerk and chairman of the board shall keep a record in separate books furnished by the county, of the amount, date, purpose for which drawn, and name of person to whom issued, of each warrant signed or countersigned by them. All claims and charges against the town, duly audited and allowed by the town board, shall be paid by order so drawn. No order shall be drawn on the town treasurer in excess of seventy-five percent of the amount of taxes levied for the current year on the property of said town, subject to be expended by said town, unless the money is in the treasury of said town to pay the order so drawn on presentation. When any order drawn as aforesaid is presented to the town treasurer for payment, and is not paid for want of funds, the town treasurer shall endorse on said order presented and not paid for want of funds, and shall note in a book of registration, to be kept for that purpose, the fact of the presentation and nonpayment of said order; and said order shall draw interest at six percent per annum from the date of presentation until there are sufficient funds in the hands of said treasurer to pay the same, after paying all orders drawn against such tax levy presented prior thereto, and said orders shall be paid in the order of their presentation and registration. The money received by the town treasurer as the tax levied in any year shall be applied first in payment of the orders drawn against said levy; and such levy shall be deemed specifically appropriated, so far as the same may be lawfully expended by said town, to the payment of orders drawn against said levy.



23-256 Repealed. Laws 1973, LB 75, § 20.



23-257 Claims; certified statement; delivered to town clerk.

The board shall make a certificate to be signed by a majority of its members specifying the value of the claim and to whom the amount is allowed, and shall cause such certificate to be delivered to the town clerk of said town, to be by him kept on file for the inspection of all persons.



23-258 Town funds; general expenditures authorized.

The following shall be deemed town charges: The compensation of town officers for services rendered their respective towns, contingent expenses necessarily incurred for the use and benefit of the town, the money authorized by the vote of the town meeting for any town purposes, and every sum directed by law to be raised for town purposes.

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on township. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-259 Tax; amount authorized.

The money necessary to defray the town charges of each town shall be levied on the taxable property in such town in the manner prescribed by the Nebraska Budget Act. The rate of taxes for town purposes shall not exceed twenty-eight cents on each one hundred dollars upon the taxable value of the taxable property in such township for all purposes subject to approval of the county board.

This section provides for certification by the township and levy of taxes for township purposes by the county board. McDonald v. County of Lincoln, 141 Neb. 741, 4 N.W.2d 903 (1942).



23-260 Town board; compensation of officers; fixed by town board.

The members of the town board shall be entitled to a per diem as fixed by the town board at its annual meeting.



23-260.01 Repealed. Laws 1959, c. 266, § 1.



23-261 Town officers; official oaths; no fees for administering.

No town officer shall be entitled to any fee or compensation from any individual elected or chosen to a town office for administering to him the oath of office.



23-262 Towns; actions by or against; how brought.

When any controversy or cause of action shall exist between any towns of this state, or between any town and individual or corporation, proceedings may be had or suits brought, either at law or in equity, for the purpose of trying and finally settling such controversies. In all such suits and proceedings the town shall sue and be sued by its corporate name, except when town officers shall be authorized by law to sue in their names of office for the benefit of the town.

Township can maintain an action for a breach of official duty by a road overseer. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-263 Towns; actions against; service of process; defense.

In all legal proceedings against the town by name, the first process and all other writs or proceedings required to be served shall be served in the manner provided for service of a summons in a civil action, and whenever any suit or proceedings shall be commenced against the town, it shall be the duty of the town clerk to attend to the defense thereof, and lay before the electors of the town, at the first town meeting, a full statement of such suit or proceedings for their consideration and direction.



23-264 Towns; judgments against; payment.

All judgments recovered against a town or against town officers, in actions prosecuted by or against them in their names of office, shall not be collected by execution, but shall be a town charge and when levied and collected shall be paid to the person or persons to whom the same shall have been adjudged.



23-265 County supervisors; meetings; supervision of expenditures; road money, how expended.

The county board shall meet at such times and in such manner as provided by law. Each supervisor shall have special charge of the expenditure of money appropriated out of the county treasury by the board for roads, bridges, and culverts within his district, except in city districts when the board shall direct as to which one of the supervisors shall supervise the expenditure of the money appropriated as aforesaid. Said money so appropriated shall not include any money paid as automobile or motor vehicle registration or license fees and shall not be distributed by said board to the individual members thereof to be by them personally paid out upon their own private account nor in any manner whatever; but shall remain in the county treasury until a claim or claims for labor performed shall be properly verified, approved by said supervisor, filed with the county clerk, allowed by the county board, and a warrant drawn therefor.

Payment to member of county board for directing road work must be out of district road fund, excluding motor vehicle registration or license fees. State ex rel. Maltman v. Adams County, 119 Neb. 826, 231 N.W. 29 (1930).

Townships must keep highways, culverts, etc., in repair. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-266 Towns; meetings; provisions inapplicable to cities.

None of the provisions of sections 23-201 to 23-299, with respect to the meetings of electors of their respective towns and their powers, shall apply to towns whose limits are coextensive with cities of the primary, first and second class, but such cities, and the inhabitants thereof, shall continue to be governed by the laws specially applicable thereto, except that the inhabitants thereof shall have such power as is conferred by law or election in the choosing of supervisors, assessors, judges and clerks of election, and other county officers.



23-267 Supervisor districts; population as basis for division; how calculated.

For the purpose of ascertaining the number of inhabitants in the several districts provided by section 23-204, the supervisors or commissioners, as the case may be, shall ascertain the whole number of votes cast at the last preceding general election held within the county, and shall multiply the number of votes so cast by five. This result shall be taken as the whole number of inhabitants of the county or any part thereof as the case may be, and the supervisor districts shall be divided upon the foregoing basis and in accordance with the results thus obtained.

Legislature did not confine inhabitants or population to legal residents or voters. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).



23-268 County supervisors; election; ballots; residency.

County supervisors shall be elected as provided in section 32-529. Elections shall be conducted as provided in the Election Act. In city districts, the ballots shall state which one of the supervisors is elected for the odd-numbered district and which one for the even-numbered district.

A supervisor elected after November 1986 need not be a resident of the district when he or she files for election as a supervisor from a given district, but a supervisor shall reside in the district in which he or she holds office.

County supervisors are elected for four years, but have staggered terms of office. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-269 County supervisor districts; boundaries; change.

The supervisor districts may be changed after each state and federal census if it appears from an examination that the population has become unequal among the several districts. In the event of any change or amendment of sections 23-201 to 23-299 which may necessitate a change in the boundaries of such supervisor districts or any one of them, the county board shall make such change in boundary at its next regular meeting after such change or amendment takes effect. Those counties under township organization may change their procedures for electing members to their governing board from district to at large or from at large to district following the provisions of section 32-554.

Where census indicated supervisory districts unequal as to population, mandatory duty was imposed upon board of supervisors to redistrict county. State ex rel. Rowe v. Emanuel, 142 Neb. 583, 7 N.W.2d 156 (1942).

After election adopting township organization, the county judge, county clerk, and county treasurer must divide the county into supervisor districts under rules in this section, but redistricting when required must be done under same rules by the county board. Obermiller v. Siegel, 340 F.Supp. 208 (D. Neb. 1972).



23-270 County board; duties; how determined.

In the absence of any special provision governing the board of supervisors, such board shall be governed by and perform all the duties and have all the powers applicable to county boards as provided by the general laws of this state.

The powers and duties of a county board are not altered by the adoption of township organization. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

In a county under township organization, the board of supervisors may create new towns. State ex rel. Town of Ewing v. Town of Golden, 99 Neb. 782, 157 N.W. 971 (1916).



23-271 Township organization; adoption; pending business; disposition.

Any incompleted matter or business pending before any board of county commissioners of any county, upon the adoption of township organization by such county, shall be completed and disposed of by the new board the same as if commenced before it.



23-272 County supervisors; meetings.

The regular meetings of the county board shall be held in January.

It would not be presumed that county supervisor-elect qualified until first regular meeting. Kerr v. Adams County, 96 Neb. 178, 147 N.W. 683 (1914).



23-273 County supervisors; special meetings; notice.

Special meetings of the county board shall be held only when requested by at least one-third of the members of the board, which request shall be in writing, addressed to the clerk of the board, and specifying the time and object of such meeting. Upon receipt of such request, the clerk shall immediately notify in writing each member of the board of the time and object of such meeting, and shall cause notice of such meeting to be published in some newspaper of the county, if any shall be published therein; Provided, no business shall be transacted at any special meeting except such as is specified in the call.



23-274 County supervisors; chairman; duties.

The board at its regular meeting of each year shall organize by choosing one of its number as chairman, who shall preside at all meetings of the board during the year; and in case of his absence at any meeting, the members present shall choose one of their number as temporary chairman.



23-275 County supervisors; certificates of election; where filed.

The supervisors shall severally lay before the board, at the first regular meeting after election, their certificates of election, which shall be examined by the board, and if found regular, shall be filed in the office of the county clerk.

County commissioner-elect would not be presumed to have qualified before regular meeting in January. Kerr v. Adams County, 96 Neb. 178, 147 N.W. 683 (1914).



23-276 County supervisors; additional powers.

In addition to the powers hereinbefore conferred upon all county boards, the board of supervisors shall have power (1) to change the boundaries of towns and to create new towns whenever the board determines that the existing towns are not workable towns and (2) to divide the county into convenient voting precincts and, as occasion may require, erect new ones, subdivide precincts already established, and alter voting precinct lines. When a voting precinct has less than seventy-five registered electors, the board of supervisors shall annex such voting precinct to another voting precinct except when the county is divided into more than two legislative districts. Any precinct having two hundred or more square miles and having more than twenty-five electors shall be excluded from being annexed to another voting precinct.

In a county under township organization, board of supervisors may create new towns. State ex rel. Town of Ewing v. Town of Golden, 99 Neb. 782, 157 N.W. 971 (1916).



23-277 County supervisors; quorum.

A majority of all the supervisors elected in any county shall constitute a quorum for the transaction of business, and all questions which shall arise at meetings shall be determined by the votes of a majority of the supervisors present, except in cases otherwise provided for.

A majority of members present at meeting may change township boundaries. Township of Inavale v. Bailey, 35 Neb. 453, 53 N.W. 465 (1892).

If two-thirds of board are present, impeachment proceedings may be heard. State ex rel. Castor v. Board of Supervisors of Saline County, 18 Neb. 422, 25 N.W. 587 (1885).



23-278 Repealed. Laws 1997, LB 269, § 80.



23-279 County supervisors; oaths; chairman may administer.

The chairman of the board of supervisors shall have power to administer an oath to any person concerning any matter submitted to the board, or connected with their powers and duties.



23-280 Repealed. Laws 1973, LB 75, § 20.



23-281 Town; change of name; procedure.

Whenever the county board shall create a new town or change the name of an existing town, the proceedings in giving a name to such new town or changing the name of an existing town, shall be as follows: The proposed name to be given to such new town, or existing town, shall be filed in the office of the Auditor of Public Accounts, there to be retained for at least one year; and the auditor, at any time after the filing of such proposed name, shall, upon application of the board, grant his certificate stating that such proposed name, from information appearing in his office, has not been adopted by any city, town, village or municipal corporation in this state. This certificate must be obtained by the board before any action whatever shall be taken by the board toward making such change of name; and all proceedings instituted in any court or other place, under a name changed, without complying with the provisions of this section, shall be held to be void and of no effect. If such name has been adopted elsewhere in this state, the Auditor of Public Accounts shall so notify the board, whereupon another name shall be filed in his office, which shall there remain in a like manner as hereinbefore provided, and the certificate shall be issued by the auditor immediately after such filing, stating that such name has not been elsewhere adopted; whereupon the board may proceed to make such change of name, and not before. All proceedings pending, and all rights and privileges acquired in the name of such town, by such town, or by any person residing therein, shall be secured to such town or person, and such proceedings continued to final consummation in such name, the same as though the same had not been changed.



23-282 Repealed. Laws 1975, LB 453, § 61.



23-283 Repealed. Laws 2008, LB 269, § 14.



23-284 Repealed. Laws 1975, LB 453, § 61.



23-285 Repealed. Laws 1975, LB 453, § 61.



23-286 Repealed. Laws 1975, LB 453, § 61.



23-287 Repealed. Laws 2008, LB 269, § 14.



23-288 Repealed. Laws 1975, LB 453, § 61.



23-289 Repealed. Laws 1975, LB 453, § 61.



23-290 Repealed. Laws 2008, LB 269, § 14.



23-291 Repealed. Laws 2008, LB 269, § 14.



23-292 Township organization; how discontinued.

Any county which has township organization shall discontinue the same whenever the majority of the registered voters of the county voting on the question of such discontinuance so decide in the manner provided in sections 23-293 to 23-295.



23-293 Township organization; discontinuance; procedure.

(1) In counties under township organization, a registered voter may file a petition or petitions for submission of the question of the discontinuance of township organization to the registered voters of the county. The petition or petitions shall be signed by registered voters equal in number to five percent of the voters registered in the county at the preceding statewide general election. When the petition or petitions are filed in the office of the county clerk or election commissioner, the question shall be submitted to the registered voters at the next general election held not less than seventy days after the filing of the petitions.

(2) In counties under township organization, if a resolution supported by a majority of the county board is filed in the office of the county clerk or election commissioner for submission of the question of discontinuance of township organization to the registered voters of the county, the question shall be submitted to the registered voters at the next general election held not less than seventy days after the filing of the resolution.

(3) A petition or county board resolution for discontinuance of township organization shall specify whether the county board of commissioners to be formed pursuant to section 23-151 will have five or seven members and that reorganization as a county board of commissioners will be effective at the expiration of the supervisors' terms of office in January of the third calendar year following the election to discontinue township organization.



23-294 Township organization; discontinuance; election; ballot; form.

(1) If the petition or county board resolution to discontinue township organization specifies a five-member county board of commissioners pursuant to section 23-293, the questions on the ballot shall be respectively: For discontinuance of township organization and creation of a five-member county board of commissioners; or Against changing to a commissioner form of county government.

(2) If the petition or county board resolution to discontinue township organization specifies a seven-member county board of commissioners pursuant to section 23-293, the questions on the ballot shall be respectively: For discontinuance of township organization and creation of a seven-member county board of commissioners; or Against changing to a commissioner form of county government.

(3) Elections shall be conducted regarding discontinuance of township organization as provided in the Election Act.



23-295 Township organization; discontinuance; when effective.

If a majority of the votes cast on the question are for the discontinuance of township organization, then such organization shall cease to exist effective at the expiration of the supervisors' terms of office in January of the third calendar year following such election.



23-296 Township organization; cessation; establishment of commissioner system.

When township organization ceases in any county as provided by sections 23-292 to 23-295, a commissioner system shall be established. The county board of commissioners shall have five or seven members as specified in the petition or county board resolution pursuant to section 23-293.



23-297 Commissioner system creation; districts; elected members; how treated.

(1) If the voters vote for creation of a seven-member county board of commissioners, the commissioner districts shall be the same districts as the former supervisor districts unless changed at a later date as provided by section 23-149 and the supervisors whose terms have not expired on the effective date of the reorganization prescribed in section 23-293 shall continue in office as commissioners for the remainder of their unexpired terms.

(2)(a) If the voters vote for creation of a five-member county board of commissioners, the county clerk, county treasurer, and county attorney shall meet on the first Saturday after the first Tuesday of January following such election and redistrict the county into five commissioner districts with substantially equal population. Such redistricting shall be completed within thirty days after such initial meeting and shall specify where necessary the newly established districts which the members will serve for the balance of the unexpired terms as designated in subdivision (b) of this subsection. The newly established districts will not be effective until the effective date of the reorganization prescribed in section 23-293 except for purposes of being nominated and elected for office from such districts.

(b)(i) If three members of the county board of supervisors were elected for four-year terms at the election to create a five-member county board of commissioners, each such supervisor shall serve two of such years as a supervisor and two of such years as a commissioner representing the newly established districts as designated under subdivision (a) of this subsection and two commissioners shall be elected for four-year terms from the newly established districts at the next general election.

(ii) If four members of the county board of supervisors were elected for four-year terms at the election to create a five-member county board of commissioners, the three of such supervisors receiving the most votes at such election shall serve two of such years as a supervisor and two of such years as a commissioner representing the newly established districts as designated under subdivision (a) of this subsection, the fourth of such supervisors shall serve a term of two years as a supervisor, and two commissioners shall be elected for four-year terms from the newly established districts at the next general election.

Appointments will not be enjoined on account of irregularities in election, as quo warranto is the proper remedy. Fort v. Thompson, 49 Neb. 772, 69 N.W. 110 (1896).



23-298 Township organization; cessation; commissioners; succeed supervisors.

The board of county commissioners, as herein provided, shall be the legal successor of the board of supervisors in said county. Such board shall thereafter be governed by the laws that shall govern counties not under township organization, and in the same manner that said county would have been governed had not such organization been adopted.



23-299 Township organization; cessation; town records; indebtedness and unexpended balances; how discharged.

When township organization is discontinued in any county, the town clerk in each town in such county, as soon as the county board of commissioners is qualified pursuant to section 23-297, shall deposit with the county clerk of the county all town records, papers, and documents pertaining to the affairs of such town and certify to the county clerk the amount of indebtedness of such town outstanding at the time of such discontinuance. The county board shall have full and complete power to settle all the unfinished business of the town as fully as might have been done by the town itself and to dispose of any and all property belonging to such town, the proceeds of which, after paying all indebtedness, shall be disposed of by the county board for the benefit of the taxable inhabitants thereof by such board crediting all unexpended balances of the town to the district road fund and in no other manner. The county board, at such time as provided by law, shall levy a tax upon the taxable property of such town to pay any unliquidated indebtedness it may have outstanding.



23-2,100 Termination of township board; public hearing; notice; resolution; termination date; conduct of business; disposal of property; discontinuance of township organization of county.

(1) If a township board has become inactive, the county board of supervisors shall hold a public hearing on the issue of termination of the township board. Notice of the hearing shall be published for two consecutive weeks in a newspaper of general circulation in the county. For purposes of this section, a township board has become inactive when two or more board positions are vacant and the county board has been unable to fill such positions in accordance with sections 32-567 and 32-574 for six or more months.

(2) If no appointment to the township board has been made within thirty days after the public hearing because no resident of the township has provided written notice to the county board that he or she will serve on the township board, the county board may adopt a resolution to terminate the township board. The resolution shall state the effective date of the termination.

(3) Between the date of the public hearing and the date of termination of the township board, the business of the township shall be handled according to this subsection. No tax distributions shall be made to the township. Such funds shall be held by the county board in a separate township fund and disbursed only to pay outstanding obligations of the township board. All claims against the township board shall be filed with the county clerk and heard by the county board. Upon allowance of a claim, the county board shall direct the county clerk to draw a warrant upon the township fund. The warrant shall be signed by the chairperson of the county board and countersigned by the county clerk.

(4) Upon termination of a township board, the county board shall settle all unfinished business of the township board and shall dispose of all property under ownership of the township. Any proceeds of such sale shall first be disbursed to pay any outstanding obligations of the township, and remaining funds shall be credited to the road fund of the county board. Any remaining township board members serving as of the date of termination shall deposit with the county clerk all township records, papers, and documents pertaining to the affairs of the township and shall certify to the county clerk the amount of outstanding indebtedness in existence on the date of termination. The county board shall levy a tax upon the taxable property located within the boundaries of the township to pay for construction and maintenance of township roads within the township and any outstanding indebtedness not paid for under this subsection. The county board shall have continuing authority to construct and maintain township roads within the township and to perform the functions provided in section 23-224 until such time as the township board is reconstituted by general election that results in the filling of all vacancies on the township board.

(5) If more than fifty percent of the township boards in a county have been terminated, the county board shall file with the election commissioner or county clerk a resolution supporting the discontinuance of the township organization of the county pursuant to subsection (2) of section 23-293.



23-301 County resurvey; petition; contents; election.

Upon petition filed with the county clerk of any county, signed by twenty percent of the qualified voters of said county as shown by the last preceding election and praying the county board to submit the proposition of ordering a resurvey, in whole or in part, of said county for the purpose of reestablishing the original corners of the United States survey, it shall be the duty of the county board to submit to the voters of the county at the next general election, or a special election, the question whether such resurvey shall be ordered; Provided, upon a like petition signed by twenty percent of the voters of any township or townships in said county, according to the government survey thereof, praying for the submission of a like proposition to the voters of said township or townships, it shall be the duty of the county board in like manner to submit the question at the next general election, or a special election, whether a resurvey shall be ordered in said township or townships. In every case the petition shall set forth in brief form the extent of the resurvey desired and whether it shall be of the township and county lines, or of the county, township and sectional lines, and an estimate as near as may be by the county surveyor of the probable expense of said resurvey. This statement and estimate shall be placed upon the official ballot with the following words thereafter: For resurvey proposition, and Against resurvey proposition.



23-302 County resurvey; election; canvass of votes.

The vote on the proposition shall be canvassed in the same manner as the vote on county officers. If a majority of the votes upon said proposition shall be in favor of the same, the county board shall within thirty days notify the Board of Educational Lands and Funds who shall require such resurvey to be made under its instructions by such competent deputy state surveyor as it shall appoint, assisted by the county surveyor of the county wherein the work is to be done, and according to the laws governing surveys by the State Surveyor and deputy state surveyors. Such surveys shall be made in accordance with the laws of the United States and the rules and regulations of the United States Department of Interior, Bureau of Land Management, governing the restoration of lost and obliterated corners and the specifications and instructions of the Board of Educational Lands and Funds. The field notes and plats of said resurvey shall be made in the manner and form prescribed by the Bureau of Land Management for the return of field notes and maps of United States surveys, and shall be filed in the office of the county clerk of the county where the work is done and duplicate copies filed in the office of the Board of Educational Lands and Funds at Lincoln, Nebraska, before being paid for; Provided, when any integral part of said resurvey is completed upon filing proof of its completion together with plats and field notes for the same approved as provided by law, the county board may allow payment for the part so completed.



23-303 County resurvey; cost; tax; bonds; submission to voters.

In case the question of said resurvey has been submitted to the voters of the entire county, the cost of said resurvey may be paid out of the county general fund in case there is money there available for that purpose. If not, the cost may be provided for by an issue of bonds or special tax levy, in which case the proposition for bonds or special tax levy shall be submitted to the voters as a part of the resurvey proposition; Provided, when a proposition for resurvey has already been submitted to the voters of a county, and a majority have voted in favor of such proposition, it shall be legal for the county board to proceed to make contract for such resurvey in accordance with the provisions of sections 23-301 to 23-303 providing for such contract; provided further, in case the question has been submitted to the voters of any one or more governmental townships of any county under the provisions of section 23-301, and a majority have voted in favor of such proposition, the cost of said resurvey may be paid out of the general fund and said fund may be reimbursed the amount of such expenditure by the assessment of a special tax by the county board of such county equally apportioning the cost of such resurvey upon the area of all real estate in such governmental township or townships according to the acreage in each tract as shown by the original United States survey thereof, and including in addition thereto any accreted lands to such original United States survey as may be shown by the resurvey herein provided.



23-304 Irregular tracts of land; survey.

It shall be the duty of the county board of each organized county in the State of Nebraska to cause to be surveyed, by a competent surveyor, all irregular subdivided tracts or lots of land, other than regular government subdivisions, and cause the same to be platted on a scale of not less than ten inches to the mile; Provided, however, where any county has in its possession the correct field notes of any such tract or lot of land, a new survey shall not be necessary, but such tracts may be mapped from such field notes.

Designation of an irregular tract as a certain numbered tax lot meets all requirements for describing irregular tracts, where plat is prepared and filed hereunder showing descriptions corresponding to the tax lot. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).



23-305 Irregular tracts of land; survey; maps.

The board shall cause duplicate maps to be made, on which said tracts or lots of land shall be accurately described by lines and numbered from one up to the highest number of such tracts in each section, which numbers together with the number of the section, town and range, shall be distinctly marked. One of said maps shall be conspicuously hung in the office of the county clerk and the other in the office of the county treasurer.



23-306 Irregular tracts of land; survey; field notes; record.

The board shall also cause to be entered in duplicate, in suitable books to be provided for that purpose, the field notes of all such tracts of land within their respective counties, wherein shall be described each tract according to survey, and each tract shall be therein numbered to correspond with its number on the maps. One of such books of field notes shall be filed in the office of the county clerk, and the other in the office of the county treasurer.



23-307 Irregular tracts of land; legal description.

When the maps and books of field notes shall be filed as hereinbefore provided, the description of any tract or lot of land described in said maps, by number, section, town and range, shall be a sufficient and legal description thereof for revenue and all other purposes.

To prove title to lots numbered for taxation purposes because they are irregular, an owner must present evidence of the survey maps and books of field notes. Vogel v. Bartels, 1 Neb. App. 1113, 510 N.W.2d 529 (1993).



23-308 Watercourses; diversion of channel; dams and dikes; when authorized.

Whenever any portion of a county exceeding three hundred and twenty acres in amount is put in peril of destruction by reason of the probable diversion of the channel of any river or watercourse, and whenever a petition stating such fact, signed by twenty freeholders in the precinct, is filed with the county board of such county, it shall be the duty of the county board to view said premises within the succeeding thirty days, and if upon actual view it shall appear that a portion of the county exceeding three hundred and twenty acres is in actual peril of destruction, it may cause to be built any dam, embankment or dike, or aid to such an extent as it may deem proper in the building of any dam, embankment or dike that it may deem necessary for the protection of said land. The amount expended toward such improvements shall be paid out of the general fund of the county.

Where middle of stream is boundary, the line follows any gradual change in course of stream unless change is sudden. Nebraska v. Iowa, 145 U.S. 519 (1892).



23-309 Levees; dikes; construction; when authorized.

The supervisors or board of county commissioners of any county in this state shall have the power, as hereinafter provided, to construct, establish or cause to be constructed and established any levee, dike, bank protection or current control in any river or stream wholly within or bordering on the respective counties, and to provide for the maintenance of the same, whenever such project shall be conducive to the public health, convenience, welfare or safety, which purpose shall or may include the protection of lands or property from overflow, wash or bank erosion.



23-310 Levees; dikes; petition of landowners; contents; filing.

Such board of supervisors or county commissioners shall act only upon a written petition signed by the owners of the majority of the land likely to be affected by the proposed levee, dike, bank protection or current control. The petition shall set forth the necessity for the levee, dike, bank protection or current control, a description of its proposed location, and a general statement of the territory likely to be benefited or affected thereby. The petition shall be accompanied by a bond with sufficient surety or sureties to be approved by the county clerk of said county, conditioned to pay all expenses incurred in case the board does not grant the petition. Such petition may be presented at any regular or special meeting of the board and if sufficient in form the board shall order the same to be filed with the county clerk of said county.



23-311 Levees; dikes; site; surveys and reports; duty of engineer.

It shall be the duty of such board to act promptly upon all such petitions. Upon the filing of the petition with the county clerk, as provided in section 23-310, the county clerk shall transmit a copy thereof to a competent engineer to be selected by the board, who, together with the board of county commissioners or supervisors, shall, as soon as practicable, inspect the proposed locations. If in the opinion of such board and the engineer such levee, dike, bank protection or current control is necessary or advisable, the board shall cause a survey of the proposed project to be made by such engineer, as herein provided. Such survey shall be primarily for the purpose of aiding the board in determining the necessity or advisability of constructing such project, but shall be a complete survey such as will be required for assessment of its costs. Such survey may extend to other lands than those affected by the proposed project for the purpose of determining the best practical method of protecting an area greater than the originally proposed territory. For the purpose of inspection or surveys the county commissioners, board of supervisors, surveyors, engineers, or their employees may enter upon any lands within the proposed territory, or upon any lands which in their judgment are likely to be affected by the proposed project. The surveyor or engineer shall file his report with the county clerk as soon as possible after being so instructed by the board to make such survey. The report shall include an estimated cost of the work together with a preliminary apportionment of individual assessments.



23-312 Levees; dikes; report of engineer; filing; notice of hearing.

As soon as the report of the engineer is filed with the county clerk, it shall be the duty of the county clerk to give notice of the filing thereof by publication for three consecutive weeks in some weekly newspaper published in the county where the improvement is to be made, and state therein the proposed location where the improvement is to be made and the time set for the hearing thereon, of which all persons interested shall take notice. The date for said hearing shall not be more than six weeks from the date of the first publication.



23-313 Levees; dikes; petition; remonstrance; hearing; powers of board.

On or before the day fixed for the hearing of such report the owners of any land affected by the work proposed may remonstrate against said petition and report, which remonstrance shall be verified by affidavit. If more than one party remonstrates, the same shall be consolidated and tried together, and the report of the engineer shall be prima facie evidence of the facts therein stated. The supervisors or board of commissioners shall try the issue thus formed, and if they find for the remonstrance, the petition and report shall be dismissed at the cost of the petitioners, or shall be so amended as to comply with the findings of the board, which amended petition and report shall stand as final; Provided, that if donations shall be made or secured to the satisfaction of the supervisors or board, sufficient with the assessment to exceed the expenses of the work and damages allowed, if any, the petition and report shall not be dismissed, and such donations are hereby authorized to be made. The board shall have power to permit amendments to be made to the petition or report, and to continue the hearing from time to time, so as to subserve the ends of justice.



23-314 Levees; dikes; plan for protection; approval by Director-State Engineer.

If at the time fixed for the hearing of the report, the supervisors or board of commissioners shall find that notice has been given, as required by section 23-312, and further find that the proposed work is of public utility, convenience, welfare or safety, and that the benefits assessed exceed the expenses and damages whatsoever they may be, they shall order that the improvement be made and shall specify therein the nature and extent of the improvement. The report of the engineer as finally adopted by the board shall be designated as the plan for protection and shall be submitted to the Director-State Engineer for his information and approval; Provided, that notice of the hour and day of such submission shall be once published in the newspaper selected by the board for other publication notices, at least five days prior thereto. This plan as approved by the Director-State Engineer shall stand as final.



23-315 Levees; dikes; bids; contracts; conditions.

(1) If after the hearing the supervisors or board of county commissioners decide to proceed with the improvement, they shall let the contract for the construction of the work as a whole or in parcels as they may deem best. They shall give notice of the time and place the contract or contracts will be let by publishing for three successive weeks in one or more weekly newspapers published in the county, which notice shall state the specifications, nature, and extent of the improvement, the time within which the work is to be completed, and the allotment or allotments to be let. Sealed proposals shall be received and the work let to the lowest and best responsible bidder. Except as provided in subsection (2) of this section, a bond, in form prepared by the supervisors or board of county commissioners, conditioned for the faithful performance of the contract and executed by the bidder and surety or sureties to the county and to all parties interested in the amount of the bid, shall accompany such bid.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in an amount determined by the county board of supervisors or commissioners, conditioned for the faithful performance of the contract and executed by the bidder to the county and to all parties interested in the amount of the bid, shall accompany the bid.



23-316 Levees; dikes; construction; special assessments.

As soon as the contract or contracts are let for the construction of the work as provided in section 23-315, the supervisors or board of county commissioners shall levy a special assessment on all the lands specially benefited in accordance with the benefits received as confirmed and adjudged in a sum as may be necessary to pay for the work and all costs and expenses accrued or to accrue, not exceeding the whole benefit upon any one tract.



23-317 Levees; dikes; special assessments; entry on tax list; lien.

The board of supervisors or county commissioners shall cause the special assessment made upon the lands benefited as provided in section 23-316 to be entered upon the tax lists of the county as provided in cases of special assessments, which assessment shall constitute a lien on the real estate respectively assessed and shall be collected as other special assessments are collected. One-tenth of each assessment shall be collected each year for a period of ten years with interest at the rate of seven percent per annum on deferred payments, unless paid in full as herein provided.



23-318 Levees; dikes; assessments; notice.

Within ten days after such work has been completed and approved by the board, the board shall cause a notice to all persons whose lands are benefited by such improvement to be published for three successive weeks in a legal newspaper published and of general circulation in such county or, if no legal newspaper is published in the county, in a legal newspaper of general circulation in the county. Such notice shall fix the time, not more than sixty days from the date of the completion and approval of the work, within which owners of real estate benefited may pay the entire amount assessed against the respective parcels of land benefited and shall state that unless the amount is paid within such time, bonds will be issued for the payment of the special benefits assessed as hereinafter provided.



23-319 Levees; dikes; bonds; when authorized; term; sinking fund.

After sixty days from the completion and approval of the work it shall be the duty of the county board to issue the bonds of the county in the amount of the assessment remaining unpaid at said time, payable in not to exceed ten equal annual installments with interest on deferred payment at seven percent per annum, and said special assessment and taxes shall constitute a sinking fund for the payment of the bonds and interest.



23-320 Levees; dikes; assessments; appeal to district court; procedure.

Any person who appeared and filed a remonstrance as to the benefits received by him or her through such improvement or as to the amount of his or her assessment before the supervisors or board of commissioners at the hearing as provided in section 23-313 shall be allowed an appeal to the district court of the county by the same procedure as is provided in section 31-412. On such appeal the only questions that shall be tried shall be the questions raised before the board by the remonstrance. On such trial the report of the engineer shall be admissible in evidence and nothing in this section shall be construed as authorizing or permitting the stoppage, prevention, or delay of the proposed work. If more than one party appeals, the appeals shall be consolidated and tried together and the rights of each appellant separately determined. If the court finds for any appellant upon his or her remonstrance, it shall amend the report and the schedule of the assessment in accordance with its finding. The amended report and schedule shall be filed with the county clerk and a copy forwarded to the Director-State Engineer. If on appeal the court finds against the remonstrants, it shall dismiss the appeal at the cost of appellant.



23-320.01 Flood control; powers of county board; contracts with federal government; appropriation of funds.

In any county of the State of Nebraska in which the Corps of Engineers of the United States Army, the Bureau of Reclamation, Natural Resources Conservation Service, or other department or agency of the federal government shall be authorized by Congress to construct works for flood control, watershed protection and flood prevention, irrigation, soil and water conservation, drainage, or similar projects, or in cooperation with the programs of natural resources districts, irrigation districts, reclamation districts, or similar agencies, the county board thereof shall, if in its opinion the construction is necessary for the public welfare, have the power to: (1) Enter into an undertaking, in the name of the county, to hold the United States of America free from any damage to persons or property resulting during the construction or after the completion thereof, (2) contract with the federal government, in the name of the county, that when the work is completed the county will maintain, keep in repair, and operate such flood control works or other similar projects, (3) furnish all necessary lands, rights-of-way, and easements, as provided in section 23-320.02, (4) appropriate such funds as may be necessary to fully develop, plan, and carry out a coordinated program of flood control or soil and water resource development for such county, and (5) appropriate such funds as may be necessary to pay the construction costs and expenses in excess of funds to be provided by the federal government.



23-320.02 Flood control; acquisition of lands, rights-of-way, and easements; procedure.

In any county, such as described in section 23-320.01, where it is necessary as a condition to the construction of any flood control works or other similar projects as provided in sections 23-320.01 to 23-320.07, that the county furnish the necessary lands, rights-of-way, or easements therefor, the county board is hereby authorized and empowered to acquire such lands, rights-of-way, or easements as may be necessary, and the board is hereby authorized and empowered to acquire the same by purchase or by gift or by the exercise of the right of eminent domain whether the property be within the limits of such county or outside its boundaries. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Acquisition by city of easements and right-of-way for flood control project was authorized. Gruntorad v. Hughes Bros., 161 Neb. 358, 73 N.W.2d 700 (1955).



23-320.03 Flood control; bonds; amount; term; levy of tax.

Whenever in such county it is necessary to pay any construction costs and expenses in excess of the amounts paid by the federal government or to acquire any lands, rights-of-way, or easements under sections 23-320.01 to 23-320.06, the cost thereof and expenses connected therewith shall be defrayed by the issuance of general obligation bonds of the county, to be issued by the county board of such county without the necessity of an election, either in one issue or in separate issues from time to time as may be necessary and as determined by the county board of the county. The proceeds of the bonds shall be used for such purposes and no other except as otherwise provided in such sections. The aggregate of any such bonds so issued shall not be in excess of two-tenths of one percent of the taxable valuation of the county. All bonds issued under such sections shall mature in annual installments over a period of not more than twenty-five years, and it shall be the duty of the county board of such county to make an annual levy on all the taxable property in such county for the retirement of the principal and interest thereof as the same become due. The bonds provided for in such sections shall not be subject to nor included in any restrictions or limitations upon the amount of bonded indebtedness of the county contained in any other law affecting the county.



23-320.04 Flood control; liability on indemnity agreements; how paid; insurance.

Any loss, damage or expense for which the county or the county board may be liable by reason of having entered into an indemnity agreement or undertaking to protect and defend the federal government against loss or damage resulting from or growing out of such flood control works or other similar projects, may be paid for by said county from any funds on hand received from the sale of the bonds issued under the provisions of sections 23-320.01 to 23-320.07; Provided, that said county board may for the purpose of saving and protecting the county from any such loss, damage or expense, apply for and purchase from any insurance or indemnity company authorized to transact business in this state, an insurance or indemnity policy or policies of insurance, and pay the cost of obtaining the same from any funds received from the sale of bonds issued under the provisions of sections 23-320.01 to 23-320.07.



23-320.05 Flood control; maintenance and operation; coordinated program; tax levy; special fund; establish; use.

For the purpose of maintaining and operating such flood control works or other similar projects as provided in sections 23-320.01 to 23-320.07 when the works or projects have been completed and turned over to the county and also for the purpose of developing and carrying out a coordinated soil and water resource program and program of flood control for the county, the county board of such county shall be empowered to make an annual tax levy of not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such county. Pending approval of an authorized flood control plan, the county involved may establish a special flood and erosion control reserve fund. Such fund may be used for obtaining land, easements, and rights-of-way and relocating utilities in connection with water and erosion improvements that have authorization and construction approval. To aid in the growth of such fund, it may be invested in short-term securities authorized by section 77-2315. Money remaining in the fund at the completion of construction or the discontinuance of an authorized project may revert to the general fund. It shall be the duty of the county board and the county engineer to keep all such flood control works or other similar projects in serviceable condition and to make such repairs as may, from time to time, be necessary.



23-320.06 Flood control; agreements with other governmental agencies; construction, maintenance, repair, and operation; coordinated program; employment of nonprofit corporation.

For the purpose of carrying out any of the provisions of sections 23-320.01 to 23-320.06, the county board is hereby authorized to enter into agreements with (1) the United States of America or any department or agency thereof, (2) any city, (3) any drainage district, (4) any other county, (5) any natural resources district, (6) any irrigation district, (7) any reclamation district, (8) any body politic, (9) any person, (10) any firm, or (11) any individual, whenever it shall be necessary as a condition to the construction of flood control works or other similar projects hereunder, and for the maintenance, repair, or operation thereof. To aid and assist in carrying out a coordinated soil and water resource program or program of flood control for any county, the county board may also employ the services of any nonprofit corporation or organization that has as one of its principal objectives or purposes the promotion and development of soil and water resource projects and flood control and to receive gifts and contributions from public and private sources to be expended in providing funds for construction costs and expenses in excess of funds to be provided by the federal government and the tax levy.



23-320.07 Flood control; cities; powers; eminent domain; bonds; tax levy; funds, how used.

Except as herein otherwise expressly provided, all of the rights, powers, authority, and jurisdiction conferred on counties and county boards by sections 23-320.01 to 23-320.06 are hereby also conferred upon and vested in any city of the first or second class or village located in any county such as described in section 23-320.01 and the governing body thereof. The governing body of any such city or village, in the name of the city or village, shall have the power to enter into undertakings and contracts and make agreements in like manner and for like purposes as provided in sections 23-320.01 to 23-320.06 for county boards. Such governing body may provide funds for construction costs and expenses in excess of amounts contributed by the federal government, may acquire lands, rights-of-way, and easements either within or without the limits of the city or village in like manner and for like purposes as provided in section 23-320.02 for county boards, and without further authorization may issue general obligation bonds of the city or village to pay the costs thereof and expenses connected therewith in the manner now provided by law, but the aggregate of any such bonds so issued shall not be in excess of one and eight-tenths percent of the taxable value of the taxable property of the city or village. Such bonds shall not be subject to nor included in any restrictions or limitations upon the amount of bonded indebtedness of the city or village contained in any other law. Funds received from the sale of bonds by any such city or village may be used to pay any loss, damage, or expense for which the city or village or the governing body thereof may be liable in like manner as counties are authorized to pay such loss, damage, or expense under section 23-320.04. For the purposes of maintaining and operating flood control works constructed by the United States Army Corps of Engineers or other agencies of the United States Government, when the flood control works have been completed and turned over to the city or village, the governing body of such city or village shall be empowered to make an annual tax levy of not to exceed five and two-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such city or village. It shall be the duty of the governing body of the city or village to keep all such flood control works in serviceable condition and to make such repairs as may from time to time be necessary.

City is required to keep flood control works in serviceable condition and to make necessary repairs. Gruntorad v. Hughes Bros., 161 Neb. 358, 73 N.W.2d 700 (1955).



23-320.08 Flood control; cooperation with federal government; additional powers; agreements authorized.

In any county or counties of the State of Nebraska in which the United States, or any of its departments or agencies shall be authorized by Congress to construct works for flood control, watershed protection and flood prevention and drainage programs of the State of Nebraska or any of its agencies or in cooperation with the program of natural resources districts or similar public districts the county or counties, if in its or their opinion the construction is necessary for the public welfare, may: (1) Enter into an undertaking, in the name of the county, to hold the United States of America free from any damage to persons or property resulting during the construction or after the completion thereof; (2) contract with the federal government, in the name of the county, that when such work is completed the county will maintain, keep in repair, and operate such works of improvement; (3) furnish all necessary lands, rights-of-way, and easements as provided in section 23-320.10; (4) enter into agreements with other county governments on provisions for cooperative programs of resource development; (5) establish watershed boundary lines for taxation purposes so that property within the perimeter of the defined drainage-way will be assessed for the financing of the program for improvement; and (6) appropriate such funds as may be needed to carry out and finance the program as outlined in sections 23-320.08 to 23-320.12.



23-320.09 Repealed. Laws 1977, LB 510, § 10.



23-320.10 Flood control; construction of works; acquisition of rights-of-way and easements; eminent domain; procedure.

In any county or counties described in section 23-320.08, where it is necessary as a condition to the construction of any flood control works or other similar works of improvement as provided in sections 23-320.08 to 23-320.12, that the county furnish the necessary lands, rights-of-way, or easements therefor, the county board may acquire such lands, rights-of-way, or easements as may be necessary, and the board may acquire the same by purchase or by gift or by the exercise of the right of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



23-320.11 Flood control; acquisition and operation of flood control works; tax levy authorized; repairs.

For the purpose of obtaining lands, easements, and rights-of-way and maintaining and operating such flood control works or other similar projects as provided in sections 23-320.08 to 23-320.12 when the same have been completed and turned over to the county and also for the purpose of developing and carrying out a coordinated soil and water resource program and program of flood control for the county, the county board of such county shall be empowered to make an annual tax levy of not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in a designated watershed area. It shall be the duty of the county board and the county engineer to keep all such flood control works or other similar projects in serviceable condition and to make such repairs as may, from time to time, be necessary.



23-320.12 Flood control; execution of program; parties to agreement; employment of services of nonprofit corporation.

For the purpose of carrying out any of the provisions of sections 23-320.08 to 23-320.12, the county board may enter into agreements with (1) the United States of America or any department or agency thereof, (2) any city, (3) any drainage district, (4) any other county, (5) any natural resources district, (6) any irrigation district, (7) any reclamation district, (8) any body politic, (9) any person, or (10) any firm, whenever it shall be necessary as a condition to the construction of flood control works or other similar projects under the provisions of sections 23-320.08 to 23-320.12, and for the maintenance, repair, or operation thereof. To aid and assist in carrying out a coordinated soil and water resource program or program of flood control for any county, the county board may also employ the services of any nonprofit corporation or organization that has as one of its principal objectives or purposes the promotion and development of soil and water resource projects and flood control.



23-320.13 Flood control; cities of the first class; project outside city limits; powers; authority.

All rights, powers, authority, and jurisdiction conferred on cities of the first class by sections 23-320.07 to 23-320.12, may be exercised by such city, in the absence of federal participation or sponsorship, whenever any project of flood control outside the limits of such city directly affects the welfare of such city and involves a cost of not to exceed five hundred thousand dollars.



23-321 Repealed. Laws 1985, LB 393, § 18.



23-322 Transferred to section 23-346.01.



23-323 Repealed. Laws 1985, LB 393, § 18.



23-324 Repealed. Laws 1985, LB 393, § 18.



23-324.01 Transferred to section 23-3105.



23-324.02 Transferred to section 23-3106.



23-324.03 Transferred to section 23-3104.



23-324.04 Transferred to section 23-3107.



23-324.05 Repealed. Laws 1985, LB 393, § 18.



23-324.06 Transferred to section 23-3112.



23-324.07 Transferred to section 23-3113.



23-324.08 Transferred to section 23-3114.



23-325 Real estate; appropriation; power of county board; procedure.

The county board shall have power to acquire, take, hold, appropriate, and condemn such real estate as may be necessary for convenience from time to time for the public use of the county; Provided, no appropriation of private property for the use of the county as aforesaid shall be made until full and just compensation therefor shall have been first made to the owner thereof. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

In condemnation proceedings Department of Roads and Irrigation follows procedural requirements set out herein. Hoesly v. Department of Roads & Irrigation, 142 Neb. 383, 6 N.W.2d 365 (1942).

Word "owner" in statute includes mortgagee and mortgagee is necessary party in action to condemn realty for public use under right of eminent domain. Northwestern Mutual Life Ins. Co. v. Nordhues, 129 Neb. 379, 261 N.W. 687 (1935).

Former act declared unconstitutional for failure to provide notice to landowners of steps on appraisement of damages. Sheridan County v. Hand, 114 Neb. 813, 210 N.W. 273 (1926).

Trial in condemnation proceedings may be had in name of person as plaintiff who owned land condemned at time proceedings were commenced. In such case, court should order payment of judgment to party entitled to damages. Sternberger v. Sanitary District No. 1 of Lancaster County, 100 Neb. 449, 160 N.W. 740 (1916).

Right of eminent domain is exercised only for public benefit. State v. Boone County, 78 Neb. 271, 110 N.W. 629 (1907).

County authorities will be discharged from liability upon making compensation to person, apparently sole owner. Cedar County v. Lammers, 73 Neb. 744, 103 N.W. 433 (1905).

County cannot be enjoined from acts necessary to improve road. Churchill v. Bethe, 48 Neb. 87, 66 N.W. 992 (1896).



23-326 Repealed. Laws 1951, c. 101, § 127.



23-327 Repealed. Laws 1951, c. 101, § 127.



23-328 Repealed. Laws 1951, c. 101, § 127.



23-329 Repealed. Laws 1951, c. 101, § 127.



23-330 Repealed. Laws 1955, c. 68, § 1.



23-331 Repealed. Laws 1951, c. 101, § 127.



23-332 Repealed. Laws 1951, c. 101, § 127.



23-333 County surplus funds; how transferred; exceptions.

The county board of the several counties of the state may appropriate to the county general fund any county sinking fund in the county treasury not levied for the payment of any bonded indebtedness; also any county money from whatever source, excepting the money levied for school purposes, that remain on hand in the county treasury and are no longer required for the purposes for which same were levied; Provided, the county commissioners of the several counties of the state, not under township organization, may appropriate any unexpended balance remaining in the county treasury to the credit of any such precinct (such balance having accrued by reason of taxes collected from a precinct levy for the payment of bonds, after such bonds are paid), to the school districts within such precinct, apportioning such unexpended balance to the several school districts in the said precinct according to the property valuation of the several school districts, as found by the assessor for the year next preceding such appropriation. Where such unexpended balance accrued by reason of taxes collected from a precinct levy for the payment of bridge or irrigation bonds, the county boards of the several counties of the state, not under township organization, may appropriate such unexpended balance remaining in the county treasury to the credit of the road fund of the commissioner district of which such precinct forms a part, to be expended for the improvement of roads, within the limits of such original precinct wherein such taxes were collected.

Taxes must be collected before they can be transferred to general fund. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Only surplus, after paying debt for which created, can be transferred. Union P. R. R. Co. v. Dawson County, 12 Neb. 254, 11 N.W. 307 (1882).



23-334 Repealed. Laws 1949, c. 36, § 1.



23-335 Repealed. Laws 1988, LB 893, § 18.



23-336 County contracts; when invalid.

All contracts, either express or implied, entered into with any county board, for or on behalf of any county, and all orders given by any such board or any of the members thereof, for any article, service, public improvement, material or labor in contravention of any statutory limitation, or when there are or were no funds legally available therefor, or in the absence of a statute expressly authorizing such contract to be entered into, or such order to be given, are hereby declared unlawful and shall be wholly void as an obligation against any such county.

Employment of administrative assistant did not violate this section in absence of showing that funds were not legally available. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Intention was to declare contracts unlawful where no statutory authority therefor exists. Capital Bridge Co. v. County of Saunders, 164 Neb. 304, 83 N.W.2d 18 (1957).

Contract for employment of expert to make an appraisal and comparative valuation on real estate in county did not violate this section. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

County, which has contracted to expend all funds raised by emergency legislation for poor relief and has exhausted the general fund, cannot be compelled by mandamus to contract further and issue warrants for payment. State ex rel. Boxberger v. Burns, 132 Neb. 31, 270 N.W. 656 (1937).

Right of county board to employ physician in an emergency upheld. Bartlett v. Dahlsten, 104 Neb. 738, 178 N.W. 636 (1920).

Section does not apply to payment to precinct assessors for official services. Hiatt v. Tomlinson, 102 Neb. 730, 169 N.W. 270 (1918).

Legislature by special act could authorize payment for articles purchased and retained by county in violation of this section. Gibson v. Sherman County, 97 Neb. 79, 149 N.W. 107 (1914).



23-337 Illegal contracts; liability of county officers.

Any public official or officials who shall audit, allow or pay out, or cause to be paid out, any funds of any county for any article, public improvement, material, service or labor, contrary to the provisions of section 23-336, shall be liable for the full amount so expended, and the same may be recovered from any such official or the surety upon his official bond by any such county, or any taxpayer thereof.

County officers were not liable in taxpayer's suit for payment of tax appraisal expert. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

County board cannot be compelled by mandamus to contract and issue warrants for poor relief after all funds raised by emergency legislation for that purpose have been exhausted, as well as the general fund. State ex rel. Boxberger v. Burns, 132 Neb. 31, 270 N.W. 656 (1937).

Prohibition of section does not extend to money paid to precinct assessors for official services. Hiatt v. Tomlinson, 102 Neb. 730, 169 N.W. 270 (1918).



23-338 Illegal contracts; county exempt from liability.

No judgment shall hereafter be rendered by any court against any such county in any action brought to recover for any article, public improvement, material, service or labor contracted for or ordered in contravention of any statutory limitation, or when there are or were no funds legally available at the time, with which to pay for the same, or in the absence of a statute expressly authorizing such contract; Provided, that this section and sections 23-336 and 23-337 may not prevent the repairing of any bridge damaged by sudden casualty, when the county board shall first declare that an emergency exists, and give notice of its intention to repair such damage by at least one publication in some newspaper of general circulation in the county.

This section has no application where county has general authority to contract but the power has been irregularly exercised. Capital Bridge Co. v. County of Saunders, 164 Neb. 304, 83 N.W.2d 18 (1957).

Contract of county for purchase of road equipment sustained as legal and valid, and judgment thereon was not in contravention of this section. Omaha Road Equipment Co. v. Thurston County, 122 Neb. 35, 238 N.W. 919 (1931).

Prohibition of this section does not extend to money paid to precinct assessors for official services. Hiatt v. Tomlinson, 102 Neb. 730, 169 N.W. 270 (1918).

Contracts, by which attorney undertakes collection of dormant judgment for county on contingent basis, is not void because it is for contingent fee. Miles v. Cheyenne County, 96 Neb. 703, 148 N.W. 959 (1914).

Where question of failure to give notice by publication of intention to repair was raised for first time on appeal, it will not be considered. Standard Bridge Co. v. Kearney County, 95 Neb. 744, 146 N.W. 943 (1914).



23-339 Street improvement; county aid; when authorized.

The county board of any county in which any city or cities having over twenty-five thousand and less than one hundred thousand inhabitants is situated is hereby authorized and empowered, whenever the road fund or funds of said county will warrant it, to aid in the grading, paving or otherwise improving of any street, avenue or boulevard leading into said city and within the corporate limits thereof, by providing for the payment of not exceeding one-half of the cost of such grading, and not exceeding the cost of the paving of intersections. It shall also be authorized and empowered to grade, pave or otherwise improve any street, avenue, boulevard or road, or any portion thereof leading into or adjacent to any such city outside, or partly inside and partly outside the corporate limits thereof, including any portion thereof leading into or across any village or town, and for such improvements outside of the corporate limits of any such city as herein authorized and directed.



23-340 Streets outside corporate limits; improvement; notice to landowners; county aid.

Whenever the board shall contemplate the making of such improvements outside the corporate limits of any such city, it shall notify the county surveyor, whose duty it shall be to make an examination of the proposed improvement and report an estimate of the cost thereof to the board. If upon the consideration of such report, the county board determines to make the improvement, it shall cause personal notice to be served on the owners of property abutting on said road outside the corporate limits of such city of its intention to make such improvements, and if the owner is a nonresident, then by personal service upon the agent of such nonresident, if he has one residing in the county, and in case he has no such agent, by publishing such notice in a newspaper published in and of general circulation in such county. Upon the proof of service or publication of said notice, and after giving such owner an opportunity to be heard, the board shall decide upon the material to be used in such improvement and enter an order upon its records for the construction thereof; Provided, however, whenever the street, avenue, boulevard or road upon which improvements are contemplated, lies adjacent to and outside, or partly inside and partly outside, the corporate limits of any such city, the examination of the proposed improvement, report and estimate of the cost thereof, shall be made jointly by the county surveyor and the city engineer of such city, and after the county board shall determine to make such improvement and decide upon the material to be used therein, nothing further shall be done toward the completion of such improvement until such city by and through its proper officers shall agree in writing, a copy of which shall be filed with the board, to construct the one-half of said improvement lying next to or within the corporate limits of the city and pay the cost of said one-half. After such agreement shall have been filed with the county board, the board shall proceed to construct the other one-half of such improvement in the manner provided herein. The county shall pay two-thirds of the cost of the other one-half of such improvement, and the other one-third shall be paid by special assessment of all the real estate abutting on or adjacent to said one-half as provided in section 23-341; and provided further, wherever any such city shall have improved any portion, equal to one-half or more, of any such street, avenue, boulevard or road lying adjacent to and wholly outside, or partly outside and partly inside the corporate limits of any such city, and either paid or provided for the payment of the cost of the same, the county board may proceed to improve in like manner the remaining portion of said street, avenue, boulevard or road, and of the cost thereof the county shall pay two-thirds and the other one-third shall be paid by special assessment of all the real estate abutting on or adjacent to said portion as provided for in section 23-341.



23-341 Streets outside corporate limits; improvement; cost; payment; assessments; determination; how levied.

Two-thirds of the cost of any such improvement authorized by sections 23-339 and 23-340 outside the corporate limits of such city and not adjacent thereto, as mentioned in section 23-339, shall be paid by said county board out of the road funds of the county, and one-third by special assessment of all real estate abutting on or adjacent to such improvement to a depth not exceeding five hundred feet on each side thereof, in proportion to the special benefits to such real estate by reason of such improvements. The benefits to such real estate shall be determined by the board, after publication in a newspaper of general circulation in the county, of notice to the owners of said real estate at least ten days prior to such determination. Such assessment may be made according to the foot frontage of real estate along the line of such improvement or according to such other rule or method as the board may adopt for the distribution and equalization of said one-third of the cost. The amount so assessed shall be placed upon the tax list for the ensuing year and collected in the same manner at the same time as the taxes of other property, and, when collected, shall be held in a special fund and used only in the payment of the cost of that particular improvement, as specified herein.



23-342 Streets outside corporate limits; improvement; contracts; conditions.

(1) All contracts for the construction of such improvements outside the corporate limits of any such city shall be let to the lowest responsible bidder who, except as provided in subsection (2) of this section, shall enter into a good and sufficient bond for the faithful performance of such contract in such amount and with such sureties as the county board may determine. All payments of such contracts shall be made by warrants drawn on the road fund of the county.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in an amount determined by the county board of supervisors or commissioners, conditioned for the faithful performance of the contract and executed by the bidder to the county and to all parties interested in the amount of the bid, shall accompany the bid.



23-343 Transferred to section 23-3501.



23-343.01 Transferred to section 23-3502.



23-343.02 Transferred to section 23-3503.



23-343.03 Transferred to section 23-3504.



23-343.04 Transferred to section 23-3505.



23-343.05 Transferred to section 23-3506.



23-343.06 Transferred to section 23-3507.



23-343.07 Transferred to section 23-3508.



23-343.08 Transferred to section 23-3509.



23-343.09 Repealed. Laws 1987, LB 134, § 9.



23-343.10 Transferred to section 23-3510.



23-343.11 Transferred to section 23-3511.



23-343.12 Transferred to section 23-3512.



23-343.13 Transferred to section 23-3513.



23-343.14 Transferred to section 23-3514.



23-343.15 Transferred to section 23-3515.



23-343.16 Transferred to section 23-3516.



23-343.17 Transferred to section 23-3517.



23-343.18 Transferred to section 23-3518.



23-343.19 Transferred to section 23-3519.



23-343.20 Transferred to section 23-3529.



23-343.21 Transferred to section 23-3530.



23-343.22 Transferred to section 23-3531.



23-343.23 Transferred to section 23-3532.



23-343.24 Transferred to section 23-3533.



23-343.25 Transferred to section 23-3534.



23-343.26 Transferred to section 23-3535.



23-343.27 Transferred to section 23-3536.



23-343.28 Transferred to section 23-3537.



23-343.29 Transferred to section 23-3538.



23-343.30 Transferred to section 23-3539.



23-343.31 Transferred to section 23-3540.



23-343.32 Transferred to section 23-3541.



23-343.33 Transferred to section 23-3542.



23-343.34 Transferred to section 23-3543.



23-343.35 Transferred to section 23-3544.



23-343.36 Transferred to section 23-3545.



23-343.37 Transferred to section 23-3546.



23-343.38 Transferred to section 23-3547.



23-343.39 Transferred to section 23-3548.



23-343.40 Transferred to section 23-3549.



23-343.41 Repealed. Laws 1987, LB 134, § 9.



23-343.42 Transferred to section 23-3550.



23-343.43 Transferred to section 23-3551.



23-343.44 Repealed. Laws 1969, c. 145, § 52.



23-343.45 Repealed. Laws 1987, LB 134, § 9.



23-343.46 Transferred to section 23-3552.



23-343.47 Transferred to section 23-3528.



23-343.48 Transferred to section 23-3553.



23-343.49 Transferred to section 23-3554.



23-343.50 Transferred to section 23-3555.



23-343.51 Transferred to section 23-3556.



23-343.52 Transferred to section 23-3557.



23-343.53 Transferred to section 23-3558.



23-343.54 Transferred to section 23-3559.



23-343.55 Transferred to section 23-3560.



23-343.56 Transferred to section 23-3561.



23-343.57 Transferred to section 23-3562.



23-343.58 Transferred to section 23-3563.



23-343.59 Transferred to section 23-3564.



23-343.60 Transferred to section 23-3565.



23-343.61 Transferred to section 23-3566.



23-343.62 Transferred to section 23-3567.



23-343.63 Transferred to section 23-3568.



23-343.64 Transferred to section 23-3569.



23-343.65 Transferred to section 23-3570.



23-343.66 Transferred to section 23-3571.



23-343.67 Transferred to section 23-3572.



23-343.68 Transferred to section 23-3520.



23-343.69 Transferred to section 23-3521.



23-343.70 Transferred to section 23-3522.



23-343.71 Transferred to section 23-3523.



23-343.72 Transferred to section 23-3524.



23-343.73 Transferred to section 23-3525.



23-343.74 Transferred to section 23-3579.



23-343.75 Transferred to section 23-3580.



23-343.76 Transferred to section 23-3581.



23-343.77 Transferred to section 23-3582.



23-343.78 Transferred to section 23-3583.



23-343.79 Transferred to section 23-3584.



23-343.80 Transferred to section 23-3585.



23-343.81 Repealed. Laws 1985, LB 421, § 6.



23-343.82 Repealed. Laws 1979, LB 412, § 32.



23-343.83 Repealed. Laws 1986, LB 733, § 5.



23-343.84 Transferred to section 23-3586.



23-343.85 Transferred to section 23-3587.



23-343.86 Transferred to section 23-3588.



23-343.87 Transferred to section 23-3589.



23-343.88 Transferred to section 23-3590.



23-343.89 Transferred to section 23-3591.



23-343.90 Transferred to section 23-3592.



23-343.91 Transferred to section 23-3593.



23-343.92 Transferred to section 23-3594.



23-343.93 Transferred to section 23-3595.



23-343.94 Transferred to section 23-3596.



23-343.95 Transferred to section 23-3597.



23-343.96 Repealed. Laws 1979, LB 412, § 32.



23-343.97 Transferred to section 23-3598.



23-343.98 Repealed. Laws 1986, LB 733, § 5.



23-343.99 Transferred to section 23-3599.



23-343.100 Transferred to section 23-35,100.



23-343.101 Transferred to section 23-35,101.



23-343.102 Transferred to section 23-35,102.



23-343.103 Transferred to section 23-35,103.



23-343.104 Transferred to section 23-35,104.



23-343.105 Transferred to section 23-35,105.



23-343.106 Transferred to section 23-35,106.



23-343.107 Transferred to section 23-35,107.



23-343.108 Transferred to section 23-35,108.



23-343.109 Transferred to section 23-35,109.



23-343.110 Transferred to section 23-35,110.



23-343.111 Transferred to section 23-35,111.



23-343.112 Transferred to section 23-35,112.



23-343.113 Transferred to section 23-35,113.



23-343.114 Transferred to section 23-35,114.



23-343.115 Transferred to section 23-35,115.



23-343.116 Transferred to section 23-35,116.



23-343.117 Transferred to section 23-35,117.



23-343.118 Transferred to section 23-35,118.



23-343.119 Transferred to section 23-35,119.



23-343.120 Transferred to section 23-35,120.



23-343.121 Transferred to section 23-3526.



23-343.122 Transferred to section 23-3527.



23-343.123 Transferred to section 23-3573.



23-343.124 Transferred to section 23-3574.



23-343.125 Transferred to section 23-3575.



23-343.126 Transferred to section 23-3576.



23-343.127 Transferred to section 23-3577.



23-343.128 Transferred to section 23-3578.



23-344 Repealed. Laws 1996, LB 1114, § 75.



23-345 County machinery; rental to farmers; conditions.

The board of county commissioners or the board of county supervisors of the counties of the State of Nebraska is hereby authorized and empowered to permit farmers and landowners in their respective counties to use county machinery and equipment in constructing and maintaining terraces and ditches in said respective counties; Provided, that said farmers or landowners shall first enter into a written agreement with said county commissioners or county supervisors whereby said farmers or landowners agree to pay a reasonable sum of money as rental for said equipment and machinery, which sum shall be fixed by the county commissioners or county supervisors, and to comply with any and all of the conditions and requirements in regard to said rental as made by said county commissioners or county supervisors; Provided, one of the conditions and requirements in regard to said rental shall always be that the county shall furnish an operator for said equipment and machinery, who shall operate the same, and the compensation of said operator shall be considered in determining the amount of rental in each case.



23-346 Uniform inventory statements required.

The Auditor of Public Accounts shall establish a uniform system of inventory statements for all county officers and such system, when established, shall be installed and used by all county officers.



23-346.01 County supplies in certain counties; annual estimate; perpetual inventory.

It shall be the duty of the county clerk, in all counties having a population of one hundred fifty thousand or more inhabitants, on or before December 1, annually, to prepare separate estimates of the supplies, materials, equipment and machinery required for the use of the county officers during the coming year, which by law are not required to be furnished by the state, and, in order to properly estimate the amounts of supplies, materials, equipment and machinery to be needed by the county government, the county clerk shall keep a perpetual inventory of all personal property of the county.

Failure to carry out provisions of section will not justify removal of officer in absence of evil intent. Hiatt v. Tomlinson, 100 Neb. 51, 158 N.W. 383 (1916).



23-347 Inventory statement; duty of county officers to make; filing.

Within two calendar months after the close of each fiscal year, each county officer shall make, acknowledge under oath, and file with the county board of his or her county an inventory statement of all county personal property in the custody and possession of said county officer. The county board in each county shall examine into each inventory statement so filed, and, if said statement is correct and proper in every particular, the county board shall deliver each of said inventory statements to the clerk of the county for filing as a public record in said county clerk's office in a manner convenient for reference.



23-348 Repealed. Laws 1972, LB 1382, § 9.



23-348.01 Inventory of real property; filing; contents.

Within two calendar months after the close of each fiscal year, each county board shall make, or cause to be made, acknowledged under oath, and filed with the county clerk of such county, an inventory statement of all real estate and real property in which such county has any interest of any kind. Such inventory shall include all real estate owned by the county or in which the county has an interest or lien of any kind including liens acquired by operation of law for any purpose except real estate tax liens which have not been established by judicial decree and except those parcels of land owned by the county for road rights-of-way and other utility rights-of-way. Such inventory shall set forth a description of such properties with sufficient details that the property may be identified in the records of the register of deeds, and shall set forth, if within an area in which the property abuts upon a street, the street and street number of such property and shall set forth the use being made of such property. The county clerk shall retain such inventory for filing as a public record in his or her office in a manner convenient for reference.



23-349 Inventory statements; public record.

All inventory statements required in sections 23-346 and 23-347 shall be filed with the county clerk as a public record, and shall be open to the inspection of the public.



23-350 Inventory statements; failure to file; false statements; penalty.

Any county officer, including any member of any county board, who shall fail to file such inventory statements or who shall willfully make any false or incorrect statement therein, or who shall aid, abet, or connive in the making of any false or incorrect statement therein shall be guilty of a Class III misdemeanor. As part of the judgment of conviction, the court may decree such officer guilty of malfeasance in office for a palpable omission of duty and subject to removal under section 28-924.



23-351 Historic sites; monuments and markers; erection; expenditures authorized.

The county commissioners or county supervisors of any county in this state shall have authority to expend from the general fund of the county during any one year the proceeds of a tax of three-tenths of one cent on each one hundred dollars upon the taxable value of all taxable property in the county for the purchase and erection of suitable monuments or markers and the purchase of historic sites on which the monuments or markers are located within the county. In any county having a nonprofit historical association or society organized under the corporation laws of this state, the county commissioners or supervisors may grant to such association or society the amount authorized for expenditure by this section upon application by the association or society. Such funds may then be expended, at the direction of the board of directors of such association or society, for the following purposes: (1) Establishment, construction, and reconstruction of historical buildings; (2) purchase of exhibits, equipment, and real and personal property of historical significance and the maintenance thereof; and (3) lease, rental, purchase or construction, and maintenance of buildings other than those of historical nature for the display and storage of exhibits.



23-352 Monuments; markers; inscription.

Said monuments or markers shall have thereon a suitable inscription indicating the purpose for which the monument or marker is erected.



23-353 Monuments; markers; record of location.

The county board in each county where money is expended under sections 23-351 to 23-355 shall cause to be kept by the county clerk a record of each monument or marker erected, together with a full account of the location or event which said monument or marker shall commemorate, and a duplicate of said record signed by the members of the county board and attested by the signature and seal of the county clerk shall be sent to the Nebraska State Historical Society.



23-354 Monuments; markers; eminent domain.

The county board shall have the right of eminent domain for the purpose of carrying out the provisions of sections 23-351 to 23-355.



23-355 Monuments; markers; plans; contracts; advisory committee; duties.

All work done under the provisions of sections 23-351 to 23-355 shall be done according to plans and specifications provided by the county board, and said board shall have authority to employ such persons as it deems necessary to prepare said plans and specifications. All work done under the provisions of said sections shall be by contract and said work shall be let to the lowest and best bidder after notice shall have been duly published for three successive weeks in a legal newspaper having general circulation in the county; Provided, where the estimate for labor and material is less than fifty dollars the county board may expend same without advertising. For the purpose of carrying out the provisions of said sections the county board may designate a committee of three residents of the county who shall serve without pay to assist in the location of said monuments or markers, the selection of sites, and the preparation of the record pertaining thereto. Said committee shall act in an advisory capacity to the county board.



23-355.01 Nonprofit county historical association or society; tax levy; requirements; funding request.

(1) Whenever there is organized within any county in this state a nonprofit county historical association or society organized under the corporation laws of this state, a tax of not more than three-tenths of one cent on each one hundred dollars upon the taxable value of all the taxable property in such county may be levied for the purpose of establishing a fund to be used for the establishment, management, and purchase of exhibits, equipment, and other personal property and real property and maintenance of such nonprofit county historical association or society, including the construction and improvement of necessary buildings therefor. The levy shall be part of the levy of the county subject to section 77-3442. Such fund shall be paid by the county treasurer to the treasurer of such nonprofit county historical association or society and shall be disbursed under the direction and supervision of the board of directors and officers of such nonprofit county historical association or society. No initial levy shall be made for such purpose unless the proposition to make such levy is first submitted to a vote of the people of the county at a general election and the same is ordered by a majority of the legal voters voting thereon. The proposition to make such levy shall be placed on the ballot by the county board of such county at the next general election following the receipt of a request from the board of directors of such nonprofit county historical association or society to submit such proposition to the voters of the county. After the proposition has been sanctioned by a vote of the people, such levy shall be made to carry out the purposes for which the fund was established. A nonprofit county historical association or society for which a tax is levied under this subsection is subject to the Nebraska Budget Act. The electors of the county may discontinue such levy by a vote of the people in the same manner that the initial levy was authorized. The proposition to discontinue such levy shall be placed on the ballot by the county board of such county at a general election only when requested so to do by a petition signed by at least twenty percent of the legal voters of such county based on the total vote cast for Governor at the last general election in the county.

(2) A nonprofit county historical association or society that is not receiving funds from a levy under subsection (1) of this section may request funding from the county. Approval of part or the entire funding request by the county board shall result in inclusion of the funding request in the county budget and an obligation to provide the funding set out in the county budget. The failure by the county to provide the funding for an approved request may be enforced by making a claim against the county. The funding shall be paid to the treasurer of the nonprofit county historical association or society. A nonprofit county historical association or society that is receiving funding under this subsection shall not be subject to the Nebraska Budget Act unless the approved request is more than five thousand dollars. If the approved request is more than five thousand dollars, the county shall include the budget and audit of the nonprofit county historical association or society with the county budget and audit.



23-356 Repealed. Laws 1969, c. 105, § 11.



23-357 Repealed. Laws 1969, c. 105, § 11.



23-358 Control program; county board; powers; requirements.

For the purpose of carrying on an organized animal damage control program within their respective counties, the county boards may cooperate with the Animal and Plant Health Inspection Service of the United States Department of Agriculture, state agencies, private associations, and individuals in the control of coyotes, bobcats, foxes, badgers, opossums, raccoons, skunks, and other predatory animals in this state that are injurious to livestock, poultry, and game animals and the public health. The county boards may also undertake the control of commensal and field rodents, nuisance birds, and other nuisance wildlife if such rodents, birds, or wildlife are causing or are about to cause property damage or represent a human health threat. All control efforts shall be in accordance with the organized and systematic plans of the United States Department of Agriculture and state agencies covering the management and control of animals, birds, and wildlife.



23-358.01 Control service; availability; payment.

It is the intent of sections 23-358 to 23-361 and 81-2,236 that animal damage control service shall be available to every individual citizen or group of citizens of the state and that employment of such service shall be initiated by the individual or individuals desiring the control of the animals, birds, or wildlife listed in section 23-358 which are causing a problem for such individual or individuals.

In order to support the cost of managing and controlling the animals, birds, or wildlife listed in section 23-358, each county shall match funds supplied by any resident individual or group of individuals either living within the county or owning property therein, up to a maximum of one thousand dollars annually for any specific animal damage control program, and may furnish such additional money as the county board shall deem necessary for the funding of such programs. The county board of each county is authorized to make necessary expenditures from the general fund of the county, except that the portion supplied by each county shall not exceed fifty percent of the total animal damage control program cost, unless such county elects to bear the entire program cost under sections 23-358 to 23-361. The total animal damage control program portion paid by the individual user or users may include, but shall not be limited to, any funds levied under section 23-361 by each county board, but nothing in this section shall be construed to exempt any user from a general levy made by the county board under section 23-360.

A county desiring to cooperate with another county or counties for the establishment of animal damage control services as are set forth in sections 23-358 to 23-361 may enter into agreements and match funds for the establishment of an area program with the state or federal government pursuant to the terms and limitations set forth in section 81-2,236.



23-359 County board; expenditures authorized.

In order to perform animal damage control, the county board of each county may make necessary expenditures from any funds of the county as are available for such purpose.



23-360 Program; tax levy; use.

The county board of each county in this state may levy upon every dollar of the taxable value of all the taxable property in such county, for the use of the county board in carrying out the animal damage control program, such amount as may be determined to be necessary therefor. The entire fund derived from such levy shall be set apart in a separate fund and expended only for animal damage control as defined by sections 23-358 to 23-360.



23-361 Additional tax on sheep and cattle; conditions.

In order to provide additional means for carrying on an animal damage control program for the management and control of coyotes, bobcats, foxes, and other predatory animals destructive of sheep and cattle, county boards may levy in any year a tax of not to exceed twenty cents per head on sheep and cattle on the following conditions:

(1) That a petition to the county board requesting such levy, signed by sixty-seven percent of the owners of the sheep, the cattle, or the sheep and cattle in the county as of January 1 of each year, be filed with the board on or before July 1; and

(2) That a planned program for the management and control of such predatory animals be approved by the county board each year in which such levy is to be made. Such planned program may include entry in the animal damage control program authorized by section 23-358 or any other program approved by the board and designed to manage and control such predatory animals. The proceeds of such levy shall be placed in a separate fund and shall be applied exclusively to carrying out the program adopted. For each year in which such a levy is deemed necessary, a petition shall be presented to the county board for approval as provided in this section.



23-362 Indians; support; state aid to counties; purpose; conditions; audit; certificate of county assessor; alcohol-related programs; participation by county board.

In order to equitably distribute the added burden of law enforcement imposed upon certain counties of this state by reason of the passage of Public Law 280 of the Eighty-third Congress dealing with state jurisdiction and the resulting withdrawal of federal law enforcement in such counties, there shall each fiscal year be paid out of the state treasury, on the warrant of the Director of Administrative Services as directed by the chairperson of the Nebraska Commission on Law Enforcement and Criminal Justice, not to exceed one hundred one thousand dollars for the benefit of Indians in any county which has land held in trust by the United States Government for the benefit of Indians to be used for purposes of law enforcement and jail operations. Such funds shall be divided as equally as possible between the areas of law enforcement and jail operations. The Auditor of Public Accounts or his or her designee shall conduct, at such time as he or she determines necessary, an audit of the funds distributed pursuant to this section. A detailed report shall be submitted on December 31 of each year, including discussion of the operation and expenditures of the office of the county sheriff and, when completed, a copy of the audit, to the Executive Board of the Legislative Council and the Governor. The report submitted to the executive board shall be submitted electronically. Such payment shall be made to any county of this state meeting the following conditions:

(1) Such county shall have on file in the office of the Nebraska Commission on Law Enforcement and Criminal Justice a certificate of the county assessor that there are within such county over twenty-five hundred acres of land held in trust by the United States or subject to restriction against alienation imposed by the United States; and

(2) The county board of each such county may participate in alcohol-related programs with nonprofit corporations.



23-362.01 Indian reservation; county share of funds.

Each qualifying county in which an Indian reservation is located shall receive an equal share of the funds paid out in accordance with section 23-362 for each reservation within the county.



23-362.02 Repealed. Laws 1979, LB 584, § 4.



23-362.03 Repealed. Laws 1983, LB 607, § 8.



23-362.04 Transferred to section 81-1217.01.



23-363 Repealed. Laws 1971, LB 92, § 1.



23-364 Repealed. Laws 1974, LB 131, § 2.



23-365 Sidewalks; outside corporate limits of city or village; construct or repair; tax; levy; notice; construction by owner, when; appropriation.

A county having a population of more than thirty thousand inhabitants which has adopted county zoning regulations as provided in sections 23-161 to 23-174.09 may construct or repair sidewalks on any street of a plot of ground outside the corporate limits of a city or village which has been platted into lots and streets, and levy a special tax on lots or parcels of land within the platted area fronting on such sidewalk to pay the expense of such improvements, to be assessed as a special assessment after having given notice of its intention to do so (1) by publication in one issue of a legal newspaper having a general circulation in such county, and (2) by causing a written notice to be served upon the owner of such property involved and allowing the owner six months within which to complete such construction or repair. The estimated cost of any such construction or repair to be undertaken by the county shall annually be included in an appropriation.



23-366 Bids; special assessments; notice; levy.

The county board of such county may receive bids for constructing or repairing any or all such walks and may let contracts to the lowest responsible bidder for constructing or repairing the same.

The contractor or contractors shall be paid therefor from special assessments against the abutting property. The cost of constructing such sidewalks shall be assessed at a regular meeting of such county board by resolution, fixing the cost along abutting property as a special assessment against such property and the amount charged for the cost thereof with the vote by yeas and nays shall be spread upon the minutes. Notice of the time of such meeting of the county board and its purpose shall be published once in a newspaper published and of general circulation in such county at least five days before the meeting of the county board is to be held, or in place thereof, personal notice may be given such abutting property owners. Such special assessment shall be known as special sidewalk assessment and together with the cost of notice and necessary engineering services, shall be levied and collected as special taxes and shall draw interest at nine percent per annum from the date of levy thereof until satisfied.



23-367 Special assessments; collection.

Special sidewalk assessments may be collected in the manner usual for the collection or foreclosure of county or state taxes against real estate.



23-368 Street improvements; limitation.

When the real property is located outside the corporate limits of a city or village the county is authorized to pave, repave, surface, resurface, and relay paving; to widen, to improve the horizontal and vertical alignment, to insert traffic medians, channels, overpasses, and underpasses; to apply temporary surfacing; and to curb; but the county may not be required to make any such street improvement if for good reason it deems the same should not be made; Provided, that none of the powers herein granted shall be exercised within the boundaries of any existing sanitary and improvement district, or road improvement district; and provided further, that the powers delegated in this section shall never be exercised in the area within three miles of the corporate limits of a metropolitan city in such county or a primary city; within one mile of the corporate limits of a city of the first class; or within one-half mile of the corporate limits of a city of the second class or village.



23-369 Street improvement districts; delineate; purpose.

To accomplish any of the purposes stated in section 23-368, the county is authorized in all such proceedings to delineate proposed street improvement districts which shall embrace therein the street or streets or part or parts thereof to be improved as well as the abutting, adjacent, and benefited property proposed to be assessed to cover in whole or in part the cost, including land acquisition expenses if any, of the proposed improvement outside of the corporate limits of any city or village.



23-370 Resolution of county board; notice; objections; effect.

The county may set up an improvement district as provided in section 23-369 by resolution of the county board and after the passage, approval, and publication of such resolution shall publish notice of the creation of such street improvement district or districts for two consecutive weeks in a legal newspaper published in and of general circulation in such county or, if none is published in the county, in a legal newspaper of general circulation in such county. If a majority of the owners of record title of the property directly abutting on the street or streets improved shall file with the county clerk within twenty days after the first publication of such notice written objections to the creation of such district or districts, the improvements shall not be made, as provided in such resolution, but such resolution shall be repealed.



23-371 Board of trustees; appointment; procedure.

If said objections are not filed against the district in the time and manner provided in section 23-370, the county board shall forthwith appoint a temporary board of three trustees and all further proceedings shall be in conformity with the provisions of Chapter 39, article 16.



23-372 Subdivision of land, defined.

For purposes of sections 23-372 to 23-377, subdivision shall mean the division of a lot, tract, or parcel of land into two or more sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be subdivision when the smallest parcel of land created is more than ten acres in area.



23-373 Subdivisions; platting; approval of county board; exceptions.

Before an owner of real property located in an unincorporated area may subdivide, plat, or lay out the real property in building lots, streets, or other portions or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, the approval of the county board is required, except that:

(1) If the property is within the Niobrara scenic river corridor as defined in section 72-2006, the approval of the Niobrara Council is required; and

(2) If the property is located in an area where a municipality exercises zoning control and does not require approval of the Niobrara Council, the approval of the municipality is required.



23-374 Subdivisions; platting; requirements.

No plat of real property, described in section 23-373, shall be recorded or have any force and effect unless the same be approved by the county board of such county. The county board of such county shall have power, by resolution, to provide the manner, plan, or method by which real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same including the hard surfacing thereof.



23-375 Subdivisions; dedication of avenues, streets, alleys; hard surfacing.

The county board shall have power to compel the owner of any real property in such area in subdividing, platting, or laying out the same to conform to the requirements of the resolution and to lay out and dedicate the avenues, streets, and alleys and hard surfacing thereof in accordance therewith.



23-376 Applicability of sections.

The provisions of sections 23-373 to 23-377 shall not apply in any county unless the county board of such county shall have first adopted a comprehensive development plan as defined in section 23-114.02, nor until the county board of such county has duly adopted comprehensive and uniform platting and subdivision regulations governing the alignment of streets, maximum grade of streets and minimum area of lots.

Approval by county board of transfer of land from one school district to another was not required by sections 23-373 to 23-377, R.R.S.1943, where there was no evidence that the county board had adopted "comprehensive and uniform platting and subdivision regulations". Schilke v. School Dist. No. 107 of Saunders County, 207 Neb. 448, 299 N.W.2d 527 (1980).



23-377 Subdivisions; comprehensive plan; standards; county board prescribe.

The county board shall also have authority to provide for a comprehensive plan for the area within the zoning and subdivision jurisdiction of the county, to be the general plan for the improvement and development of such area, and to prescribe standards for laying out subdivisions in harmony with such comprehensive plan.



23-378 Transferred to section 13-303.



23-379 Garbage disposal plants; systems or solid waste disposal areas; purchase, construct, maintain.

Each county may purchase, construct, maintain, and improve garbage disposal plants, systems or solid waste disposal areas, and purchase equipment for the operation thereof, for the use of its inhabitants and incorporated municipalities located in such county, and may lease or take land in fee by donation, gift, devise, purchase or appropriation for rights-of-way, for the construction and operation of such a disposal plant, system or solid waste disposal areas. Each county may also make and enter into a contract or contracts with any person, firm, or corporation for the construction, maintenance, or operation of a garbage disposal plant, system or solid waste disposal area.



23-380 Garbage disposal plant; system or solid waste disposal areas; cities and villages; agreement.

Any governing body of any incorporated city or village situated within the county may enter into agreement with the county as provided by the provisions of Chapter 13, article 8, to operate and maintain any garbage disposal plant, system or solid waste disposal areas located outside the corporate limits of the city or village. The garbage disposal plant, system or solid waste disposal areas shall be open to the public. The county board and the governing body of the city or village shall agree upon the operation and the appropriation of funds to such cooperative undertaking.



23-381 Garbage disposal; levy; tax.

The county board may levy a tax sufficient to cover the contributions required to be made. The levy shall be included in determining the maximum levy that a county is authorized to impose.



23-382 Public gatherings; protest; enjoin; grounds.

Whenever fifty or more residents of a county file a written protest with the county board of such county in which they contend that a proposed public exhibition, public entertainment, or public gathering will adversely affect the public health or welfare, or may adversely affect the health and welfare of those in attendance at such public exhibition, public entertainment, or public gathering the county board may set such protest for hearing, and if the board thereafter determines that such exhibition, entertainment, or gathering will apparently have an adverse effect on the public health and welfare or the health and welfare of those in attendance, it shall forthwith cause an action to be brought in the appropriate court to restrain and enjoin such public exhibition, entertainment, or gathering. The court may restrain and permanently enjoin, where the facts indicate the necessity for such action on the basis of the public health and welfare, or, in the alternative, may impose such conditions on the holding of such exhibition, entertainment, or gathering, including the giving of a bond, as will adequately protect the public health and welfare or the health and welfare of those in attendance. The county board shall give such advance notice of the protest and of its hearing thereon as may be reasonable under the circumstances of the particular case, and the notice shall be given by the posting thereof at or immediately adjacent to the premises where such exhibition, entertainment, or gathering is to be held, and it may give such additional notice by publication, or by personal service or service by registered or certified mail on the owner, lessee, or occupant of the premises, or the promoter of such gathering or his agent, as the county board in its judgment may deem feasible.



23-383 Regulation by county; authorized.

All counties in Nebraska are hereby authorized and empowered by resolution to regulate the construction, installation, operation, and maintenance within their county limits and outside the limits of any incorporated city or village of all persons or entities furnishing community antenna television service. All counties, acting through their county boards, shall have power to require every individual or entity offering such service, subject to reasonable rules and regulations, to furnish any person applying therefor along the lines of its wires, cables or other conduits, with community antenna television service. The county board shall have power to prescribe reasonable quality standards for such service and to regulate and fix reasonable and compensatory rents or rates for such service including installation charges.



23-384 Construction, installation, operation, maintenance; permit required.

It shall be unlawful for any person, firm, or corporation to construct, install, operate, or maintain in or along the streets, alleys and public ways, or elsewhere within the limits of any county, and outside of the limits of any incorporated city or village a community antenna television service without first obtaining, from such county, a permit which permit shall authorize the grantee to provide community antenna television service on a nonexclusive basis within the limits of the county.



23-385 Underground cables and equipment; map; filing.

Counties may require the filing with the county clerk by the person, firm, or corporation constructing, installing, operating, or maintaining such community antenna television service of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.



23-386 Occupation tax; levy; due date.

Counties may levy an annual occupation tax against any person, firm, or corporation now maintaining and operating any community antenna television service within its boundaries; and may levy an annual occupation tax against any persons, firms, or corporations hereafter constructing, installing, operating, or maintaining such community antenna television service. Any such occupation tax so levied shall be due and payable on May 1 of each year to the treasurer of such county.



23-387 Violations; penalty.

In the event of violation of any provision of sections 23-383 to 23-388 by any person or entity furnishing community antenna television service, the county having granted such permit shall immediately serve notice of such violation upon the permitholder with directions to correct such violation within ninety days or show cause why such violation should not be corrected at a public hearing held in conjunction with the next regularly scheduled meeting of the board. Continued violation of sections 23-383 to 23-388 may be enjoined by the district court. Any person who willfully violates any provision of sections 23-383 to 23-388 shall be guilty of a Class IV misdemeanor for each offense.



23-388 Franchise granted by municipality; exempt from sections.

No community television franchise heretofore or hereafter granted by any municipality under the provisions of Chapter 18, article 22, shall be affected by the provisions of sections 23-383 to 23-388.



23-389 County; provide for horseracing facilities; paid for by revenue bonds; bond anticipation notes; procedure.

Any county of the State of Nebraska may acquire a site or sites and construct, purchase, or otherwise acquire, remodel, repair, furnish, and equip grandstands, pavilions, exhibition halls, barns, racetracks, and other horseracing facilities by issuing revenue bonds payable solely from the revenue therefrom. The bonds shall not constitute a debt of the county or the State of Nebraska but shall be payable solely out of the revenue. Such bonds shall mature in not to exceed thirty years and bear interest at such rates and have such other terms and conditions as the county board shall determine. A county undertaking construction and acquisition of such facilities shall have the power from time to time to issue bond anticipation notes to mature not less than thirty months from the date thereof in an amount not exceeding the aggregate at any time outstanding of the amount of bonds then or theretofore authorized. Payment of such notes shall be made from any money or revenue which the county may have available for such purposes or from the proceeds of the sale of the revenue bonds authorized in this section. The county may pledge any revenue derived from the operation, management, or sale of the property constructed or acquired with the proceeds of the bonds for the payment of such notes and revenue bonds. Such bonds shall be registered with the county clerk.



23-390 Horseracing facilities; operation and maintenance; nonprofit corporation; use of revenue.

Any county constructing or acquiring any of the facilities authorized in section 23-389 that include racetrack and horseracing facilities shall be authorized to lease to or enter into an agreement for operation and maintenance of such facilities by a Nebraska nonprofit corporation organized exclusively for civic purposes or which conducts a livestock exposition for the promotion of the livestock or horse-breeding industry of the state and which does not permit its members to derive personal profit from its activities by way of dividends or otherwise. Any such lease or operating agreement shall provide that all revenue derived therefrom shall be used for expenses of operation and maintenance of the facilities, improvements, or additions to such facilities and public works projects within the county.



23-391 Horseracing facilities; taxes or assessments; exemption; exceptions.

Counties acquiring and owning any facilities described in section 23-389 shall not be required to pay taxes or assessments upon any such facilities or upon any charges, fees, revenue, or other income received from such facilities except motor vehicle fuel taxes and the tax and fees imposed by section 2-1208.



23-392 Act, how cited.

Sections 23-389 to 23-392 shall be known and may be cited as the County Horseracing Facility Bond Act.



23-393 Repealed. Laws 1989, LB 284, § 12.



23-394 Repealed. Laws 1989, LB 284, § 12.



23-395 Repealed. Laws 1989, LB 284, § 12.



23-396 Repealed. Laws 1989, LB 284, § 12.



23-397 Bridge construction and repair; bonds; issuance; election; procedure.

The county board of any county may issue and sell the general obligation bonds of such county in such amount as the county board may deem advisable for paying the costs of constructing, improving, reconstructing, and repairing bridges and bridge related roadway improvements upon public roads within or adjacent to such county. Such bonds shall bear interest at a rate or rates set by the county board and shall mature at such time or times as shall be set by the county board. No such bonds shall be issued until a proposition for their issuance shall have been submitted to the voters of such county at a general or special election called for such purpose and approved by a majority of the voters voting at such election. Such election may be called either by resolution of the county board or upon a petition submitted to the county board calling for an election. Such petition shall be signed by the legal voters of the county equal in number to ten percent of the number of votes cast in the county for the office of Governor at the most recent election at which the Governor was elected. Notice of any such election shall be given in the manner required for county election notices in section 23-126.



23-398 Bonds; levy of tax.

In any county which has issued bonds pursuant to section 23-397, the county board shall levy annually upon all the taxable property in such county a tax sufficient to pay the interest and principal of such bonds as the same fall due.



23-401 Repealed. Laws 1980, LB 741, § 1.



23-402 Repealed. Laws 1980, LB 741, § 1.



23-403 Repealed. Laws 1980, LB 741, § 1.



23-404 Repealed. Laws 1980, LB 741, § 1.



23-405 Repealed. Laws 1980, LB 741, § 1.



23-406 Repealed. Laws 1980, LB 741, § 1.



23-407 Repealed. Laws 1980, LB 741, § 1.



23-408 Repealed. Laws 1980, LB 741, § 1.



23-409 Repealed. Laws 1980, LB 741, § 1.



23-410 Repealed. Laws 1980, LB 741, § 1.



23-411 Repealed. Laws 1980, LB 741, § 1.



23-412 Repealed. Laws 1980, LB 741, § 1.



23-413 Repealed. Laws 1980, LB 741, § 1.



23-414 Repealed. Laws 1980, LB 741, § 1.



23-415 Repealed. Laws 1980, LB 741, § 1.



23-416 Repealed. Laws 1980, LB 741, § 1.



23-417 Repealed. Laws 1980, LB 741, § 1.



23-418 Repealed. Laws 1980, LB 741, § 1.



23-419 Repealed. Laws 1980, LB 741, § 1.



23-420 Repealed. Laws 1955, c. 69, § 1.



23-421 Repealed. Laws 1955, c. 69, § 1.



23-422 Repealed. Laws 1955, c. 69, § 1.



23-423 Repealed. Laws 1955, c. 69, § 1.



23-501 County buildings; erection; petition.

Whenever it is deemed necessary to erect a courthouse, jail, or other public county buildings in any county in this state, the county board may and, upon petition of not less than one-fourth of the registered voters of the county as shown by the list of registered voters of the last previous general election, shall submit to the people of the county to be voted upon at a general election or at a special election called by the county board for that purpose a proposition to vote a special annual tax for that purpose of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such county for a term of not to exceed five years. The special annual tax is excluded from the limitation in section 77-3442 as provided by section 77-3444.

Authority to borrow money for the purpose of building a courthouse must be conferred by a vote of the electors. Lewis v. Board of County Commissioners of Sherman County, 5 F. 269 (Cir. Ct., D. Neb. 1881).



23-502 Election; proposition; submission.

The manner of submitting such proposition shall be governed by section 23-126.



23-503 Election; tax; how collected; resubmission of proposal.

The county board, upon being satisfied that all the foregoing requirements have been substantially complied with, and that sixty percent of all the votes cast at said election are in favor of such tax, shall cause such proposition and all the proceedings had thereon to be entered upon the records of said county board, and shall make an order that said levy be carried on the tax lists in a column for that purpose, and collected as other taxes; Provided, that the question of levying such taxes, when defeated, shall not be resubmitted in substance for a period of one year from and after the date of said election.

Inclusion of an airport authority budget in general city budget hearing did not meet requirement of public budget hearing, after notice, by airport authority. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



23-504 Tax; when levied.

If the time such election is held and such tax voted is before the tax lists for that year have been delivered to the county treasurer, then such levy shall be entered upon such tax lists for that year; but if such election is not held until after the tax lists for that year have been delivered to the county treasurer, then such tax shall not be levied or carried on such tax lists until the next annual levy of taxes, when the same shall be levied and collected annually for the time voted at such election.



23-505 Sinking fund.

Such sum so levied and collected shall constitute a special fund for the purposes for which the same was voted and shall not be used for any other purpose, and shall be kept by the county treasurer separate and apart from the other county funds.



23-506 Public buildings; contracts; warrants; when authorized.

No contract shall be entered into by the county board for the erection of buildings to be paid for out of such fund until at least seventy percent of such levy has been collected and paid into the county treasury. After the completion of said building, if sufficient funds are not in the county treasury to finish paying for same, warrants may be issued to an amount not exceeding eighty-five percent of the levy yet uncollected.



23-507 Surplus building fund; disposition.

In case the amount so produced by the rate of tax so proposed and levied shall exceed the amount expended for the specific object for which the same was voted, it shall not therefor be held invalid, but such excess, after said buildings and furnishings are paid for, shall go into the county general fund.



23-601 Repealed. Laws 1965, c. 96, § 5.



23-602 Repealed. Laws 1965, c. 96, § 5.



23-603 Repealed. Laws 1965, c. 96, § 5.



23-604 Repealed. Laws 1965, c. 96, § 5.



23-605 Repealed. Laws 1965, c. 96, § 5.



23-606 Repealed. Laws 1965, c. 96, § 5.



23-607 Repealed. Laws 1965, c. 96, § 5.



23-608 Repealed. Laws 1965, c. 96, § 5.



23-609 Transferred to section 81-2,236.



23-610 Repealed. Laws 1967, c. 124, § 3.



23-611 Repealed. Laws 1967, c. 124, § 3.



23-612 Repealed. Laws 1967, c. 124, § 3.



23-701 Repealed. Laws 1955, c. 71, § 1.



23-702 Repealed. Laws 1955, c. 71, § 1.



23-703 Repealed. Laws 1955, c. 71, § 1.



23-704 Repealed. Laws 1955, c. 71, § 1.



23-705 Repealed. Laws 1955, c. 71, § 1.



23-706 Repealed. Laws 1955, c. 71, § 1.



23-707 Repealed. Laws 1955, c. 71, § 1.



23-708 Repealed. Laws 1955, c. 71, § 1.



23-709 Repealed. Laws 1955, c. 71, § 1.



23-801 Repealed. Laws 1996, LB 1114, § 75.



23-802 Repealed. Laws 1996, LB 1114, § 75.



23-803 Repealed. Laws 1996, LB 1114, § 75.



23-804 Repealed. Laws 1996, LB 1114, § 75.



23-805 Repealed. Laws 1996, LB 1114, § 75.



23-806 Repealed. Laws 1996, LB 1114, § 75.



23-807 Repealed. Laws 1996, LB 1114, § 75.



23-808 Pool hall; bowling alley; operation without license; penalty.

No person hereafter shall conduct or operate any pool or billiard hall or bowling alley outside the limits of any incorporated city or village without having first obtained a license from the county board of the county in which the same is to be operated. Any person, corporation or association violating the provisions of this section shall be guilty of a Class V misdemeanor. Every day in which the pool or billiard hall or bowling alley shall be operated without said license shall constitute a new offense.



23-809 Pool hall; bowling alley; petition for license.

Before any such license shall be originally granted by the county board, the applicant therefor shall file a petition in the office of the county clerk of said county praying that said license be granted. The petition must be signed by at least thirty of the resident freeholders of the precinct in which said pool or billiard hall or bowling alley is located and operated.



23-810 Pool hall; bowling alley; license; hearing; renewal.

Notice of the application for original license shall be published at the expense of the applicant for two consecutive weeks in some newspaper of general circulation in such county and precinct giving the time and place at which the application will be considered by the county board. If the applicant is an individual, the application shall include the applicant's social security number. After full consideration, and the hearing of remonstrants, if there be any, the county board may, in its discretion, grant or withhold such license. Any such license may be renewed from year to year upon application and payment of the fee provided in section 23-811, without petition or publication of notice.



23-811 Pool hall; bowling alley; license fee; closing hour; determination by county board.

Before the issuance of such license by the county board, the applicant therefor shall pay into the county treasury the sum of ten dollars per table for the first three tables and five dollars for each additional table and ten dollars per alley for the first three alleys and five dollars for each additional alley as license fee for the period of one year from the date of issuance of said license. Said pool or billiard hall or bowling alley shall be required to close as determined by resolution of the county board.



23-812 Pool hall; bowling alley; licensee; violations; forfeiture of license.

Any licensee under sections 23-808 to 23-812 who shall be convicted of violation of any law regulating such places of amusement during the life of his license shall forfeit said license upon order of the county board. Such order shall be entered by the county board upon hearing and proof which shall include the filing of a transcript from any court showing such conviction.



23-813 Roadhouses; dance halls; carnivals; shows; amusement parks; license required.

No person, association, firm, or corporation shall conduct or operate any roadhouse, dance hall, carnival, show, amusement park, or other place of public amusement, outside the limits of any incorporated city or village in the State of Nebraska, without first having obtained a license from the county board of the county in which the same is to be operated. If the applicant is an individual, the application shall include the applicant's social security number. Any person, corporation, or association violating the provisions of this section shall be guilty of a Class V misdemeanor. No license shall be required for a dance in an inhabited private home to which no admission or other fee is charged.



23-814 Roadhouses; dance halls; carnivals; shows; amusement parks; petition for license.

Before any such license shall be granted by the county board, the applicant therefor shall file a petition in the office of the county clerk of said county praying that said license be granted.



23-815 Roadhouses; dance halls; carnivals; shows; amusement parks; petition for license; notice; hearing.

Notice of said application shall be published at the expense of the applicant for two consecutive weeks in a legal newspaper of general circulation in said county and precinct, giving the time and place at which said application will be considered by the county board. After full consideration, and the hearing of remonstrants, if there be any, the county board may, in its discretion, grant or withhold said license. A renewal of such license may be granted upon application and without complying with the provisions of this section.



23-816 Roadhouses; dance halls; carnivals; shows; amusement parks; license fee.

Before any such license shall be issued by any county board, the applicant therefor shall pay into the county treasury an annual license fee of ten dollars.



23-817 Roadhouses; dance halls; carnivals; shows; amusement parks; license; revocation; violations by licensee; penalty.

Any person, association, firm or corporation licensed under the provisions of sections 23-813 to 23-816, who shall be convicted of the violation of any law regulating such places of amusement shall have his license revoked upon order of the county board after notice of such proposed action has been given by said board and the licensee has been afforded a reasonable opportunity to appear and show cause why such action should not be had. Any person, association, firm, or corporation violating any of the provisions of said sections shall be guilty of a Class V misdemeanor, and every day upon which this violation shall continue shall be deemed a separate and distinct offense.



23-818 Roadhouse, defined.

For the purpose of sections 23-813 to 23-817, a roadhouse shall mean an inn or any other place where the public is invited to eat, drink, dance, or participate in any combination of any two or more of these activities.



23-819 Public grounds and parks; improvement; statues, memorials, and works of art; erection and construction; gifts and bequests.

Any county shall have power to purchase, hold, and improve public grounds and parks within the limits of the county, to provide for the protection and preservation of the same, to provide for the planting and protection of shade or ornamental trees, to erect and construct or aid in the erection and construction of statues, memorials, and works of art upon any public grounds, and to receive donations and bequests of money or property for the above purposes in trust or otherwise.

Counties are empowered to acquire real estate by gift. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).



23-820 Transferred to section 13-304.



23-821 Transferred to section 13-305.



23-822 Transferred to section 13-306.



23-823 Transferred to section 13-307.



23-901 Act, how cited.

Sections 23-901 to 23-920 shall be known and may be cited as the County Budget Act of 1937.

Preparation of general county budget is outlined in this and following sections. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).



23-902 Sections; applicability; fiscal year.

Sections 23-901 to 23-919 shall apply to all the counties of this state, except counties having a population of two hundred thousand or more inhabitants, and shall apply to counties of the latter class to the extent and under the conditions presented in section 23-920. The fiscal year of all counties, except as is provided for in section 23-920, shall begin July 1 and end June 30, and shall be the budget year.



23-903 County budget; scope and contents.

The budget of the county shall present a complete financial plan for the period for which said budget is drawn, as hereinafter provided. It shall set forth (1) all proposed expenditures for the administration, operation and maintenance of all offices, departments, activities, funds and institutions of the county, (2) the actual or estimated operating deficits from prior years, (3) all interest and debt redemption charges during the period covered by said budget, (4) all expenditures for capital projects to be undertaken or executed during the period covered by said budget, including expenditures for local improvements which may be paid for in whole or in part by special assessments and operating reserves, and (5) the anticipated income, including all fees, license taxes, taxes to be levied and all other means of financing the proposed expenditures for the period covered by said budget; Provided, however, in counties having a population of two hundred thousand or more inhabitants, sections 23-901 to 23-919 shall not apply to any matters connected with the foreclosure of taxes and the county board can at any time appropriate, from the unexpended balances out of the general fund, the sums of money necessary to carry through such a tax foreclosure action or actions.

County Budget Act has no application to a claim filed to recover invalid special assessments paid to county. McClary v. County of Dodge, 176 Neb. 627, 126 N.W.2d 849 (1964).

Act contemplates that allowance of valid claims may result in deficits. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-904 County budget document; three parts.

The budget document, setting forth the financial plan of the county for the period covered by said budget, shall embrace three parts, the nature and contents of which shall be as hereinafter set out.

Part I shall consist of a budget message prepared by the budget-making authority, as provided for hereinafter, which shall outline the fiscal policy of the county for the period covered by said budget, describing in connection therewith the important features of the budget plan. It shall also embrace a general budget summary, setting forth the aggregate figures of the budget in such a manner as to show the balanced relations between the total proposed expenditures and operating reserves and the total anticipated income, including all fees, license taxes, taxes to be levied, and all other sources of revenue, contrasted with the corresponding figures for the last two completed fiscal years. The general budget summary shall be supported by explanatory schedules or statements classifying the expenditures contained therein by offices, departments, activities and funds and the income by offices, departments, activities and funds.

Part II shall embrace the detailed budget estimates, both of expenditures and revenue, as provided for in section 13-504. It shall also include statements of the bonded indebtedness of the county, if any, showing the debt redemption requirements, the debt authorized and unissued, the condition of the sinking funds, the borrowing capacity, and a summary, to be furnished by the county treasurer to the budget-making authority, of the uncollected taxes arising from the last three annual levies. In addition thereto it shall contain any statements relative to the financial plan which the budget-making authority may deem advisable or which may be required by the county boards.

Part III shall embrace complete drafts of the resolutions or motions required to give legal sanction to the financial plan when adopted by the county board. These resolutions or motions shall include an appropriation resolution or motion authorizing, by spending agencies and by funds, all expenditures of the local government for the period covered by said budget and such other resolutions or motions as may be required to provide the income necessary to finance the budget.



23-905 County budget; budget document; forms; preparation; Auditor of Public Accounts; duties; expenses.

The form of the county budget and the form of the budget document, as required by the County Budget Act of 1937, shall be formulated by the Auditor of Public Accounts and the Attorney General. The Auditor of Public Accounts shall draft the forms and act in an advisory capacity in the preparation of the budget and may authorize the use of computer equipment and processing in the preparation of the budget. He or she shall transmit copies of the forms to the county clerk of each county in the state on or before July 15 of each year. Any hospital established pursuant to section 23-3501 may file its budget on an accrual basis. The budget document form shall include such estimate blanks for the various offices and departments of the county and such other additional forms as the Auditor of Public Accounts or the Attorney General deems necessary in the computation and preparation of the county budget. The expense of printing and transmitting the required copies to the counties by the Auditor of Public Accounts shall be borne by the state and included in the proper appropriation.



23-906 Budget-making authority, how constituted; budget, when prepared; contents; notice of hearing.

In each county the finance committee of the county board shall constitute the budget-making authority unless the board, in its discretion, designates or appoints one of its own members or the county comptroller, the county manager, or other qualified person as the budget-making authority. If he or she will accept the appointment, another county official may be appointed as the budget-making authority. For the performance of this additional responsibility, the county official accepting the appointment may receive such additional salary as fixed by the county board.

On or before August 1, the budget-making authority shall prepare a county budget document, in the form required by sections 23-904 and 23-905, for the fiscal year and transmit the document to the county board.

A summary of the budget, in the form required by section 23-905, showing for each fund (1) the requirements, (2) the outstanding warrants, (3) the operating reserve to be maintained, (4) the cash on hand at the close of the preceding fiscal year, (5) the revenue from sources other than taxation, (6) the amount to be raised by taxation, and (7) the amount raised by taxation in the preceding fiscal year, together with a notice of a public hearing to be had with respect to the budget before the county board, shall be published once at least five days before the date of hearing in some legal newspaper published and of general circulation in the county or, if no such legal newspaper is published, in some legal newspaper of general circulation in the county.



23-907 Hearing; duty of county board.

Final action shall not be taken on the proposed budget by the county board until after at least one public hearing has been held thereon by the board, as provided in sections 23-904 to 23-906. It shall be the duty of the county board to arrange for and hold such hearing. A copy of said budget document shall be available at the office of the clerk for public inspection from and after its transmission to the county board by the budget-making authority as provided in section 23-906.



23-908 Budget revision; power of county board; hearing.

The county board shall consider the budget document, as submitted to it by the budget-making authority, of the county, and may, in its discretion, revise, alter, increase or decrease the items contained in the budget, but not without first having a hearing with the office or department affected; Provided, however, that when it shall increase the total proposed expenditures of the budget it shall also increase the total anticipated income so that the total means of financing the budget shall at least equal in amount the aggregate proposed expenditures, including the operating reserve.

A county board can use its general budgetary authority to reasonably reduce an officer's overall budget as long as it does not budget the office out of existence or unduly hinder the officer in performing his or her duties. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

This section does not control a budget dispute when a more specific statute applies. The controlling statute for a budget dispute over salary and working conditions for an elected county official's employees is section 23-1111. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

The power of a county board to reduce requests submitted by various offices does not give the county board the authority to budget a particular office out of existence or to unduly hinder an officer in the conduct of his or her duties. State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).

This section does not give a county board the authority to budget a particular office out of existence or to unduly hinder the officer in the conduct of his duties. Meyer v. Colin, 204 Neb. 96, 281 N.W.2d 737 (1979).

This section confers authority to revise, alter, increase, or decrease general county budget documents. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).

Under facts recited, county was liable for reasonable value of services of auditor making investigation. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).



23-909 Budget; when adopted; duty of county board.

On or before September 20 of each year, the county board shall adopt the budget and appropriate the several amounts specified in the budget for the several departments, offices, activities, and funds of the county for the period to which the budget applies as provided hereinbefore.



23-910 Budget; income from taxation; how determined; estimated revenue; deduction.

The total amount provided in the budget to be raised by taxation shall in no instance exceed the amount of taxes authorized by law to be levied during that year, including the amounts necessary to meet outstanding indebtedness, as evidenced by bonds, coupons, or warrants regularly issued. No changes shall be made in the budget after its adoption, except as provided by sections 13-511 and 23-918. In arriving at the amounts required to be raised by taxation for each fund, the total requirements, the outstanding warrants, and the operating reserve shall be added and from such total shall be deducted the revenue from sources other than taxation and the cash on hand on June 30. The operating reserve in no event shall be more than fifty percent of the total expenditures for the fund during the last completed fiscal year. The income of the county, as estimated in the budget, shall be and become applicable in the amounts and according to the funds specified in the budget for the purpose of meeting the expenditures as contemplated and set forth in the budget.



23-911 Budget; income from taxation; limitation.

The amounts required to be raised by taxation for the various offices, departments, activities, and funds of the county, as provided in said budget as adopted, shall not exceed the existing statutory or constitutional limitations relating thereto, and shall be the amount levied by the county board for the purposes designated in said budget.



23-912 Budget; income from taxation; deemed appropriated.

The funds to be raised by taxation or otherwise, as provided and allowed in said budget, for the various offices, departments, activities, and funds of the county shall, upon the adoption of the budget, be deemed to be and be appropriated to the various offices, departments, activities, and funds as provided in said budget, and shall be used for no other purpose.



23-913 Budget summary; contents; filing.

The county board shall file with the county clerk the complete budget document, which shall be in the form provided for in sections 23-904 and 23-905. A copy thereof shall also be filed with the Auditor of Public Accounts within thirty days after its adoption. The budget document shall show, in addition to the figures set forth in the general budget summary, the changes made by the county board in the course of its review, revision, and adoption of the budget. It shall also show the tax rate necessary to finance the budget as adopted.



23-914 Unexpended balances; expenditure; limitation; county board powers.

(1) On and after July 1, and until the adoption of the budget by the county board in September, the county board may expend any balance of cash on hand in any fund for the current expenses of the county payable from such fund. Except as provided in subsection (2) of this section, such expenditures shall not exceed an amount equivalent to the total amount expended under the last budget for such fund in the equivalent period of the prior budget year. Such expenditures shall be charged against the appropriation for such fund as provided in the budget when adopted.

(2) The restriction on expenditures in subsection (1) of this section may be exceeded upon the express finding of the county board that expenditures beyond the amount authorized are necessary to enable the county to meet its statutory duties and responsibilities. The finding and approval of the expenditures in excess of the statutory authorization shall be adopted by the county board in open public session of the county board. Expenditures authorized by this subsection shall be charged against appropriations for each individual fund as provided in the budget when adopted, and nothing in this subsection shall be construed to authorize expenditures by the county in excess of that authorized by any other statutory provision.



23-915 Budget; failure of county board to adopt; effect.

If for any reason the county board fails or neglects in any year to make the appropriation for the support, operation and maintenance of the county government for the fiscal year, then ninety percent of the several amounts appropriated in the last budget for the objects and purposes therein specified, insofar as the same shall relate to the support, operation and maintenance of the county government and the administration thereof, shall be deemed to be appropriated for the fiscal year for the several objects and purposes as specified in the said last budget.



23-916 Contracts or liabilities in excess of budget prohibited.

After the adoption of the county budget, no officer, department or other expending agency shall expend or contract to be expended any money, or incur any liability, or enter into any contract which, by its terms, involves the expenditure of money not provided for in the budget, or which involves the expenditure of any money for any of the purposes for which provision is made in the budget in excess of the amounts provided in said budget for such office, department or other expending agency, or purpose, for such fiscal year. Any contract, verbal or written, made in violation of this section shall be null and void as to the county, and no money belonging thereto shall be paid thereon.

This section does not apply to contracts executed by a county board of commissioners. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Prohibitions of this section relate to time contract is entered into or liability incurred. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-917 Contracts or liabilities in excess of budget; county not liable.

After the adoption of the county budget, no county shall be liable, either on any contract, implied contract or on any obligation arising by operation of law, for any merchandise, machinery, materials, supplies or other property delivered to or for any services rendered such county in pursuance of any contract entered into by or on behalf of such county in violation of the provisions of section 23-916.

This section is applicable when contract is in violation of preceding section. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-918 Emergencies; additional appropriations; loans; tax authorized.

The county board may, during the fiscal year, make additional appropriations or increase existing appropriations to meet emergencies in case of such unanticipated requirements as are essential to the preservation and maintenance within the county of the administration of justice, the public safety, the public welfare, and the public health, the funds therefor to be provided from temporary loans. A resolution, setting forth the nature of such emergency, the amount of the additional or increased appropriations required, and the source of obtaining the funds to provide for such appropriations, shall be entered on the proceedings of the county board. Temporary loans, when made, shall be approved by a two-thirds vote of the county board. Such temporary loans shall be repaid from such sources as may be available or, if no other sources are available, by an annual levy of not to exceed seven cents on each one hundred dollars upon the taxable value of all the taxable property of such county. Such tax levy, together with the annual levy for any succeeding year, shall not exceed the existing statutory or constitutional limitation applicable to levies for county purposes.



23-919 Violations; penalty; liability to county.

Any official, employee or member of the county board violating the provisions of sections 23-901 to 23-918, shall be guilty of a Class IV misdemeanor. As part of the judgment of conviction, the court shall forfeit the term and tenure of the office or the employment of the person so convicted and shall order his removal from his said office or employment. Any vacancy arising by reason of said forfeiture and removal shall be filled as provided by law in the case of a vacancy in said office for any other cause. Any member of the county board or any other official whose duty it is to allow claims and issue warrants therefor, or to make purchases, incur indebtedness, enter into contracts for or on behalf of the county, who issues warrants or evidences of indebtedness, or makes any purchase, incurs any indebtedness or enters into any contract for or on behalf of the county contrary to the provisions of said sections, shall be liable to the county for such violations in the full amount of such expenditures, and for the full amount which the county may be required to pay by reason of any purchase made, indebtedness incurred or contract made contrary to the provisions of said sections, whether the liability of the county to pay for such supplies, materials, merchandise, equipment or services is based upon said contract or upon quasi-contract, or upon an obligation arising by operation of law, and recovery may be had against the bondsman of such official for said amounts. Any county treasurer or other official whose duty it is to pay warrants and evidences of indebtedness, who shall pay such warrants and evidences of indebtedness contrary to the provisions of said sections, shall likewise be liable to the county for such violations in the full amount of such expenditures, and recovery may be had against his bondsman for said amount. Suit may be brought either by the county or by any taxpayer thereof for the benefit of the county for any amount for which any official, employee or member of the county board may be liable, as provided in this section.

County is protected against deficits resulting from claims for which county was not liable. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-920 Counties having 200,000 population or more; county hospitals; fiscal year; change of fiscal year.

In counties having two hundred thousand or more inhabitants, the fiscal year shall begin January 1 and end December 31. Any such county may by an affirmative vote of a majority of all the members of the county board elect to change its fiscal year from a period of twelve months commencing January 1 to a period commencing July 1, and to become subject to all the terms of sections 23-901 to 23-919. Any county hospital operating under sections 23-3501 to 23-3527 may, by an affirmative vote of a majority of the members of the board of trustees of such facility, elect to change its fiscal year to any period of twelve months for determining and carrying on its financial affairs.



23-921 Transferred to section 13-502.



23-922 Transferred to section 13-503.



23-923 Transferred to section 13-504.



23-924 Transferred to section 13-505.



23-925 Transferred to section 13-506.



23-926 Transferred to section 13-507.



23-927 Transferred to section 13-508.



23-927.01 Transferred to section 13-509.



23-928 Transferred to section 13-510.



23-929 Transferred to section 13-511.



23-930 Transferred to section 13-512.



23-931 Transferred to section 13-513.



23-932 Transferred to section 13-514.



23-933 Transferred to section 13-501.



23-934 Transferred to section 13-606.



23-1001 Repealed. Laws 1969, c. 138, § 28.



23-1002 Repealed. Laws 1969, c. 138, § 28.



23-1003 Repealed. Laws 1969, c. 138, § 28.



23-1004 Repealed. Laws 1969, c. 138, § 28.



23-1005 Repealed. Laws 1969, c. 138, § 28.



23-1006 Repealed. Laws 1969, c. 138, § 28.



23-1007 Repealed. Laws 1969, c. 138, § 28.



23-1008 Repealed. Laws 1969, c. 138, § 28.



23-1009 Repealed. Laws 1969, c. 138, § 28.



23-1101 Repealed. Laws 1953, c. 63, § 6.



23-1102 Repealed. Laws 1953, c. 63, § 6.



23-1103 Repealed. Laws 1953, c. 63, § 6.



23-1104 Repealed. Laws 1953, c. 63, § 6.



23-1105 Repealed. Laws 1953, c. 63, § 6.



23-1106 Repealed. Laws 1953, c. 63, § 6.



23-1107 Repealed. Laws 1953, c. 63, § 6.



23-1108 Repealed. Laws 1953, c. 63, § 6.



23-1108.01 Repealed. Laws 1953, c. 63, § 6.



23-1108.02 Repealed. Laws 1953, c. 63, § 6.



23-1108.03 Repealed. Laws 1953, c. 63, § 6.



23-1109 Repealed. Laws 1953, c. 63, § 6.



23-1110 Repealed. Laws 1953, c. 63, § 6.



23-1110.01 Repealed. Laws 1953, c. 63, § 6.



23-1110.02 Repealed. Laws 1953, c. 63, § 6.



23-1111 County officers; clerks and assistants; county board; budgetary approval.

(1) The county officers in all counties shall have the necessary clerks and assistants for such periods and at such salaries as the county officers may determine, subject to budgetary approval by the county board.

(2) In carrying out its budget-making duties, a county board shall not eliminate an office or unduly hinder a county officer in the conduct of his or her statutory duties. If a county officer challenges the county board's decision in court, the county officer shall have the burden to prove such elimination or hindrance by clear and convincing evidence.

Section 23-908 does not control a budget dispute when a more specific statute applies. The controlling statute for a budget dispute over salary and working conditions for an elected county official's employees is this section. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

Under this section, unless a county board shows by a preponderance of the evidence that an elected officer's employment determination is arbitrary, capricious, or unreasonable, it lacks authority to disapprove it. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

This section does not allow a county board to arbitrarily reduce salaries recommended by an elected officer. State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).

Absent the existence of a labor organization as defined by section 48-801, in most instances elected officials are authorized in the first instance to hire their own employees, set their salaries, and prescribe their terms and conditions of employment. Sarpy Co. Pub. Emp. Assn. v. County of Sarpy, 220 Neb. 431, 370 N.W.2d 495 (1985).

This section requiring the approval of salaries by the County Board does not allow the Board to arbitrarily reduce the salaries recommended by the elected officers in their budget. Meyer v. Colin, 204 Neb. 96, 281 N.W.2d 737 (1979).

County judge is authorized to fix the salary of the clerk of the county court. Bass v. County of Saline, 171 Neb. 538, 106 N.W.2d 860 (1960).



23-1112 County officers; mileage; rate; amount; allowance.

When it is necessary for any county officer or his or her deputy or assistants, except any county sheriff or his or her deputy, to travel on business of the county, he or she shall be allowed mileage at the rate per mile allowed by section 81-1176 for each mile actually and necessarily traveled by the most direct route if the trip or trips are made by automobile. If travel by rail or bus is economical and practical, he or she shall be allowed only the actual cost of rail or bus transportation upon the presentation of his or her bill for the same accompanied by a proper voucher to the county board of his or her county in like manner as is provided for as to all other claims against the county.



23-1112.01 County officers; employees; use of automobile; allowance.

If a trip or trips included in an expense claim filed by any county officer or employee for mileage are made by personal automobile or otherwise, only one mileage claim shall be allowed at the rate established in section 81-1176, for each mile actually and necessarily traveled by the most direct route, regardless of the fact that one or more persons are transported in the motor vehicle. No charge for mileage shall be allowed when such mileage accrues while using any motor vehicle owned by the State of Nebraska or by a county.



23-1113 Repealed. Laws 1949, c. 40, § 9.



23-1113.01 Repealed. Laws 1949, c. 40, § 9.



23-1113.02 Repealed. Laws 1953, c. 63, § 6.



23-1113.03 Repealed. Laws 1953, c. 63, § 6.



23-1113.04 Repealed. Laws 1953, c. 63, § 6.



23-1114 County officers and deputies; salaries; fixed by county board; when; method of payment.

(1) The salaries of all elected officers of the county shall be fixed by the county board prior to January 15 of the year in which a general election will be held for the respective offices.

(2) The salaries of all deputies in the offices of the elected officers and appointive veterans service officers of the county shall be fixed by the county board at such times as necessity may require.

(3) The county board may make payments that include, but are not limited to, salaries described in this section or reimbursable expenses by electronic funds transfer or a similar means of direct deposit.

Sheriff must pay all commissions to county treasurer for credit to the general fund. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Clerk of the county court is not a deputy within the meaning of this section. Bass v. County of Saline, 171 Neb. 538, 106 N.W.2d 860 (1960).



23-1114.01 County officers; salaries; classification of counties.

For the purpose of fixing the salaries of certain officers and their deputies, counties shall be classified as follows: Counties having a population of less than three thousand inhabitants, Class 1; three thousand and less than nine thousand inhabitants, Class 2; nine thousand and less than fourteen thousand inhabitants, Class 3; fourteen thousand and less than twenty thousand inhabitants, Class 4; twenty thousand and less than sixty thousand inhabitants, Class 5; sixty thousand and less than two hundred thousand inhabitants, Class 6; and counties of two hundred thousand inhabitants or more, Class 7.



23-1114.02 County officers; salaries; Class 1 counties.

In counties of Class 1, the county clerk, treasurer, sheriff, attorney, and appointive full-time veterans service officer shall each receive a minimum annual salary of five thousand five hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.03 County officers; salaries; Class 2 counties.

In counties of Class 2, the county clerk, assessor, treasurer, sheriff, attorney, and appointive full-time veterans service officer shall each receive a minimum annual salary of six thousand dollars, and in counties entitled by law to have a clerk of the district court, the clerk of the district court shall receive a minimum annual salary of fifty-four hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.04 County officers; salaries; Class 3 counties.

In counties of Class 3, the county clerk, assessor, treasurer, sheriff, attorney, appointive full-time veterans service officer, and the clerk of the district court shall each receive a minimum annual salary of six thousand five hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.05 County officers; salaries; Class 4 counties.

In counties of Class 4, the county clerk, register of deeds, assessor, treasurer, sheriff, attorney, appointive full-time veterans service officer, and the clerk of the district court shall each receive a minimum annual salary of seventy-five hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.06 County officers; salaries; Class 5 counties.

In counties of Class 5, the county clerk, register of deeds, assessor, treasurer, sheriff, attorney, appointive full-time veterans service officer, and the clerk of the district court shall each receive a minimum annual salary of eight thousand dollars, to be paid periodically as other county employees out of the general fund.



23-1114.07 County officers; salaries; Class 6 or 7 counties.

Members of the county board shall set their own annual salary to be paid out of the general fund. Salaries of other officers, including appointive full-time veterans service officers, in counties of Class 6 or 7 shall be established by the county board, except that the county assessor in counties of Class 7 shall receive a minimum annual salary of twenty thousand dollars, to be paid periodically as other county employees out of the general fund.



23-1114.08 County officers; minimum salaries; person occupying more than one office.

When the same person occupies more than one office in the same county, he shall receive only one minimum annual salary.



23-1114.09 Deputies; one full-time; minimum salary.

The salary of one full-time deputy of the various county offices shall not be less than sixty-five percent of the county officer's salary. No full-time deputy shall, except for vacation and sick leave periods established by the county board, be entitled to such salary during any period of time that such deputy is not actually engaged in the performance of the official duties of a deputy.

Salary of full-time deputy sheriff could not be fixed at less than minimum prescribed by law. Grace v. County of Douglas, 178 Neb. 690, 134 N.W.2d 818 (1965).



23-1114.10 Repealed. Laws 1963, c. 341, § 1.



23-1114.11 Repealed. Laws 1971, LB 33, § 1.



23-1114.12 Repealed. Laws 1971, LB 33, § 1.



23-1114.13 Repealed. Laws 1971, LB 33, § 1.



23-1114.14 Interpretation of sections.

Sections 23-1114.02 to 23-1114.07 and 23-1114.09 shall be so interpreted as to effectuate their general purpose, to provide, in the public interest, adequate compensation as therein provided for the county officers affected thereby and to give effect to such salaries as soon as same may become operative under the Constitution of the State of Nebraska.



23-1114.15 Interpretation of sections.

Sections 23-1114 and 23-1114.02 to 23-1114.07 shall be interpreted so as to effectuate their general purpose, to provide, in the public interest, adequate compensation as therein provided for the members of the county board, and to give effect to such salaries as soon as the same may become operative under the Constitution of the State of Nebraska.



23-1114.16 Repealed. Laws 1988, LB 806, § 1.



23-1115 County officers; deputies; compensation.

When a county officer is compelled by the pressure of the business of the office to employ a deputy, the county commissioners may make a reasonable allowance to such a deputy.



23-1115.01 Repealed. Laws 1959, c. 266, § 1.



23-1115.02 Repealed. Laws 1959, c. 266, § 1.



23-1115.03 Repealed. Laws 1961, c. 286, § 1.



23-1115.04 Repealed. Laws 1967, c. 126, § 6.



23-1115.05 Repealed. Laws 1971, LB 33, § 1.



23-1116 Repealed. Laws 1963, c. 339, § 1.



23-1117 Repealed. Laws 1959, c. 266, § 1.



23-1118 Employees of certain counties or municipal counties; retirement benefits; establish; approval of voters; contribution rates; funds; investment; employees, defined; reports.

(1)(a) Unless the county has adopted a retirement system pursuant to section 23-2329, the county board of any county having a population of one hundred fifty thousand inhabitants or more, as determined by the most recent federal decennial census, may, in its discretion and with the approval of the voters, provide retirement benefits for present and future employees of the county. The cost of such retirement benefits shall be funded in accordance with sound actuarial principles with the necessary cost being treated in the county budget in the same way as any other operating expense.

(b) Except as provided in subdivision (c) of this subsection, each employee shall be required to contribute, or have contributed on his or her behalf, an amount at least equal to the county's contribution to the cost of any such retirement program as to service performed after the adoption of such retirement program, but the cost of any benefits based on prior service shall be borne solely by the county.

(c) In a county or municipal county having a population of two hundred fifty thousand or more inhabitants but not more than five hundred thousand inhabitants, as determined by the most recent federal decennial census, the county or municipal county shall establish the employee and employer contribution rates to the retirement program for each year after July 15, 1992. The county or municipal county shall contribute one hundred fifty percent of each employee's mandatory contribution, and for an employee hired on or after July 1, 2012, the county or municipal county shall contribute at least one hundred percent of each such employee's mandatory contribution, except that an employee receiving a one hundred fifty percent employer contribution under this subdivision may irrevocably elect to switch to a one hundred percent contribution for all future contributions. The combined contributions of the county or municipal county and its employees to the cost of any such retirement program shall not exceed sixteen percent of the employees' salaries.

(2) Before the county board or council provides retirement benefits for the employees of the county or municipal county, such question shall be submitted at a regular general or primary election held within the county or municipal county, and in which election all persons eligible to vote for the officials of the county or municipal county shall be entitled to vote on such question, which shall be submitted in the following language: Shall the county board or council provide retirement benefits for present and future employees of the county or municipal county? If a majority of the votes cast upon such question are in favor of such question, then the county board or council shall be empowered to provide retirement benefits for present and future employees as provided in this section. If such retirement benefits for present and future county and municipal county employees are approved by the voters and authorized by the county board or council, then the funds of such retirement system, in excess of the amount required for current operations as determined by the county board or council, may be invested and reinvested in the class of securities and investments described in section 30-3209.

(3) As used in this section, employees shall mean all persons or officers devoting more than twenty hours per week to employment by the county or municipal county, all elected officers of the county or municipal county, and such other persons or officers as are classified from time to time as permanent employees by the county board or council.

(4) The county or municipal county may pick up the member contributions required by this section for all compensation paid on or after January 1, 1985, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the Internal Revenue Code, except that the county or municipal county shall continue to withhold federal income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, these contributions shall not be included as gross income of the member until such time as they are distributed or made available. The county or municipal county shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The county or municipal county shall pick up these contributions by a salary deduction either through a reduction in the cash salary of the member or a combination of a reduction in salary and offset against a future salary increase. Member contributions picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date picked up.

(5) Beginning December 31, 1998, through December 31, 2017:

(a) The chairperson of the county board or council with a retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code shall file with the Public Employees Retirement Board a report on such plan and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the county board of a county or council of the municipal county with a retirement plan established pursuant to this section shall cause to be prepared an annual report and the chairperson shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the county board or council does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the county or municipal county. All costs of the audit shall be paid by the county or municipal county. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.



23-1201 County attorney; duties; services performed at request of Attorney General; additional compensation; reports.

(1) Except as provided in subdivision (2) of section 84-205 or if a person is participating in a pretrial diversion program established pursuant to sections 29-3601 to 29-3604 or a juvenile pretrial diversion program established pursuant to sections 43-260.02 to 43-260.07, it shall be the duty of the county attorney, when in possession of sufficient evidence to warrant the belief that a person is guilty and can be convicted of a felony or misdemeanor, to prepare, sign, verify, and file the proper complaint against such person and to appear in the several courts of the county and prosecute the appropriate criminal proceeding on behalf of the state and county. Prior to reaching a plea agreement with defense counsel, the county attorney shall consult with or make a good faith effort to consult with the victim regarding the content of and reasons for such plea agreement. The county attorney shall record such consultation or effort in his or her office file.

(2) It shall be the duty of the county attorney to prosecute or defend, on behalf of the state and county, all suits, applications, or motions, civil or criminal, arising under the laws of the state in which the state or the county is a party or interested. The county attorney may be directed by the Attorney General to represent the state in any action or matter in which the state is interested or a party. When such services require the performance of duties which are in addition to the ordinary duties of the county attorney, he or she shall receive such fee for his or her services, in addition to the salary as county attorney, as (a) the court shall order in any action involving court appearance or (b) the Attorney General shall authorize in other matters, with the amount of such additional fee to be paid by the state. It shall also be the duty of the county attorney to appear and prosecute or defend on behalf of the state and county all such suits, applications, or motions which may have been transferred by change of venue from his or her county to any other county in the state. Any counsel who may have been assisting the county attorney in any such suits, applications, or motions in his or her county may be allowed to assist in any other county to which such cause has been removed. The county attorney shall file the annual inventory statement with the county board of county personal property in his or her possession as provided in sections 23-346 to 23-350. It shall be the further duty of the county attorney of each county, within three days from the calling to his or her attention of any violation of the requirements of the law concerning annual inventory statements from county officers, to institute proceedings against such offending officer and in addition thereto to prosecute the appropriate action to remove such county officer from office. When it is the county attorney who is charged with failure to comply with this section, the Attorney General may bring the action. It shall be the duty of the county attorney to make a report on the tenth day of each quarter to the county board which shall show final disposition of all criminal cases the previous quarter, criminal cases pending on the last day of the previous quarter, and criminal cases appealed during the past quarter. The county board may waive the duty to make such report.

1. Powers and duties

2. Expenses

3. Assistance

4. Miscellaneous

1. Powers and duties

Although the county attorney has a duty to represent the state in all matters arising under the laws of the state in which the state is a party or is interested, this duty is not an ordinary duty of the county attorney. A district court is authorized to award fees to a county attorney under subsection (2) of this section. Winter v. Department of Motor Vehicles, 257 Neb. 28, 594 N.W.2d 642 (1999).

It is the function of the county attorney under this section to enforce the penal provisions of the Nebraska statutes. State v. Houtwed, 211 Neb. 681, 320 N.W.2d 97 (1982).

A county attorney has no authority to prosecute city ordinance violations, nor to bring error proceedings in such cases. State v. Linn, 192 Neb. 798, 224 N.W.2d 539 (1974).

County attorney of county where crime was committed has duty to prosecute upon change of venue. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

County attorney's duties include all matters involving determination of inheritance tax. State ex rel. Nebraska State Bar Assn. v. Richards, 165 Neb. 80, 84 N.W.2d 136 (1957).

County attorney could receive money due county under court decree. State ex rel. Heintze v. County of Adams, 162 Neb. 127, 75 N.W.2d 539 (1956).

County attorney has choice of procedure in prosecuting juvenile offenders. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

County attorney is not limited by the Juvenile Court Act in any way in his duty to file proper complaints against wrongdoers and prosecute the same. State v. McCoy, 145 Neb. 750, 18 N.W.2d 101 (1945).

Duties of county attorney and Attorney General are compared to show lack of authority of Attorney General to enter voluntary appearance in behalf of state. Anstine v. State, 137 Neb. 148, 288 N.W. 525 (1939).

Action brought by taxpayer against the individual members of a county board for dereliction of duty cannot be dismissed on motion by county attorney. Holt County v. Tomlinson, 98 Neb. 777, 154 N.W. 537 (1915).

County attorney may, if he has tried case, waive summons in error. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

County attorney cannot enter voluntary appearance and confess judgment against county. Resolution of board is insufficient authority. Custer County v. Chicago, B. & Q. R. R. Co., 62 Neb. 657, 87 N.W. 341 (1901).

County attorney must file informations for crime and prosecute all criminal cases in county. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

County attorney may institute proceedings against a juvenile either in the juvenile or district courts. Kennedy v. Sigler, 397 F.2d 556 (8th Cir. 1968).

The county attorney may prosecute civil commitments of mentally ill persons. Doremus v. Farrell, 407 F.Supp. 509 (D. Neb. 1975).

2. Expenses

County board, in sound discretion, may allow actual necessary expenses of county attorney in investigating and prosecuting actions. Berryman v. Schalander, 85 Neb. 281, 122 N.W. 990 (1909).

County attorney may bind county for reasonable and necessary expenses incident to suit. Christner v. Hayes County, 79 Neb. 157, 112 N.W. 347 (1907).

3. Assistance

An assistant may be a nonresident, but must qualify. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Private counsel may assist only in felony cases, when procured by county attorney under direction of court. McKay v. State, 90 Neb. 63, 132 N.W. 741 (1911).

4. Miscellaneous

A county is "interested" in criminal action against a county official within the meaning of subsection (2) of this section when a conviction could expose the county to liability or substantially impair the performance of an essential governmental function. Guenzel-Handlos v. County of Lancaster, 265 Neb. 125, 655 N.W.2d 384 (2003).

Where state and local purposes are commingled, the crucial issue turns upon a determination of whether the controlling purposes are state or local. Counties may be required to pay attorney's fees for one appointed to defend an indigent defendant. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

A public prosecutor, acting in good faith within the general scope of his authority in making a determination whether to file a criminal prosecution, is immune from suit for erroneous or negligent determination. Koch v. Grimminger, 192 Neb. 706, 223 N.W.2d 833 (1974).

A person employed and holding himself out as county attorney is such officer de facto, where not qualified. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924).

"Prosecuting" and "county" attorney are the same throughout the code. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).



23-1201.01 County attorney; residency; appointment of nonresident attorney, when; contract.

(1) Except as provided in subsection (2) of this section, a qualified person need not be a resident of the county when he or she files for election as county attorney, but if elected as county attorney, such person shall reside in a county for which he or she holds office, except that a county attorney serving in a county which does not have a city of the metropolitan, primary, or first class may reside in an adjoining Nebraska county.

(2) If there is no county attorney elected pursuant to section 32-522 or if a vacancy occurs for any other reason, the county board of such county may appoint a qualified attorney from any Nebraska county to the office of county attorney. In making such appointment, the county board shall negotiate a contract with the attorney, such contract to specify the terms and conditions of the appointment, including the compensation of the attorney, which compensation shall not be subject to sections 23-1114.02 to 23-1114.06.

Failure by a county attorney to reside in the county he or she holds office is not official misconduct. Residing in the county where one holds office as county attorney is not an official duty. Hynes v. Hogan, 251 Neb. 404, 558 N.W.2d 35 (1997).



23-1201.02 County attorney; qualifications; exception.

(1) No person shall seek nomination or appointment for the office of county attorney in counties of Class 4, 5, 6, or 7, nor serve in that capacity, unless he or she has been admitted to the practice of law in this state for at least two years next preceding the date such person would take office and has practiced law actively in this state during such two-year period, except that if no person who meets the requirements of this subsection has filed for or sought such office by the filing deadline for nomination or by the deadline for applications for appointment, the provisions of this subsection shall not apply to any person seeking such office.

(2) No person shall seek nomination or appointment for the office of county attorney, nor serve in that capacity, unless he or she has been admitted to the practice of law in this state.

(3) The classification of counties in section 23-1114.01 applies for purposes of this section.



23-1202 County attorney; actions before magistrate; duties.

Each county attorney shall appear on behalf of the state before any magistrate, and prosecute all complaints made in behalf of the state of which any magistrate shall have jurisdiction, and he shall appear before any magistrate and conduct any criminal examination which may be had before such magistrate, and shall also prosecute all civil suits before such magistrate in which the state or county is a party or interested.

It is not the duty of the county attorney to appear and prosecute violator of village ordinance, where prosecution is not based upon violation of state law. State ex rel. Vannatter v. McDonald, 100 Neb. 332, 160 N.W. 95 (1916).

County attorney has full control of action. Rickley v. State, 65 Neb. 841, 91 N.W. 867 (1902).



23-1203 Opinions; civil cases; additional counsel; compensation.

The county attorney shall without fee or reward give opinions and advice to the board of county commissioners and other civil officers of their respective counties, when requested so to do by such board or officers, upon all matters in which the state or county is interested, or relating to the duty of the board or officers in which the state or county may have an interest; Provided, in all counties of this state the county board may employ such additional counsel in civil matters as it may deem necessary. Such attorney or attorneys shall counsel the board or county officers on such civil matters as the board may lay before him or them, and shall prosecute or defend, on behalf of the county or any of its officers, such civil actions or proceedings as the interests of the county may in their judgment require, and shall receive such reasonable compensation in each case as the board and such counsel may agree upon.

Special attorneys to conduct tax foreclosure cases were employed pursuant to this section. Strawn v. County of Sarpy, 146 Neb. 783, 21 N.W.2d 597 (1946).

County board may hire attorney to collect judgment on contingent fee basis. Miles v. Cheyenne County, 96 Neb. 703, 148 N.W. 959 (1914).

County is not liable for services rendered on request of county attorney unless authorized or ratified by board. Card v. Dawes County, 71 Neb. 788, 99 N.W. 662 (1904).



23-1204 Deputies; appointment and compensation.

The county attorney may, with the approval and consent of the county board, appoint one or more deputies, who shall receive such compensation as shall be fixed by the county board, to assist him in the discharge of his duties.

County attorney of Douglas County is authorized to appoint deputies to assist him in the discharge of his duties, and a deputy so appointed and qualified may sign a criminal information. Thompson v. O'Grady, 137 Neb. 641, 290 N.W. 716 (1940).

When appointed by county attorney, a duly qualified deputy may sign criminal information. Holland v. State, 100 Neb. 444, 160 N.W. 893 (1916).

In action for compensation as assistant, allegation in petition that attorney assisted county attorney under appointment of court is sufficient to show that services were procured by county attorney. Lear v. Brown County, 77 Neb. 230, 109 N.W. 174 (1906).



23-1204.01 Deputies; special; when; compensation.

The county attorney of any county may, under the direction of the district court, procure such assistance in any investigation or appearance or the trial of any person charged with a crime which is a felony, as he may deem necessary for the trial thereof, and such assistant or assistants shall be allowed such compensation for said services as the court shall determine, to be paid by order of the county treasurer, upon presenting to said board the certificate of the district judge before whom said cause was tried certifying to services rendered by such assistant or assistants and the amount of compensation.

1. Appointment of special counsel

2. Effect of change of venue

3. Miscellaneous

1. Appointment of special counsel

In the prosecution of a felony case, the question of appointment of assistant counsel to aid the prosecution is addressed to the sound discretion of the court. Jackson v. State, 133 Neb. 786, 277 N.W. 92 (1938).

Application for appointment of counsel to assist in prosecution of criminal case is addressed to the sound discretion of the trial court and error cannot be predicated thereon in absence of showing of abuse of discretion. Dobry v. State, 130 Neb. 51, 263 N.W. 681 (1935).

Attorney may be appointed to assist in prosecution of felony, within discretion of court, on application of county attorney, and is not error in absence of showing abuse of discretion. Barr v. State, 114 Neb. 853, 211 N.W. 188 (1926); Baker v. State, 112 Neb. 654, 200 N.W. 876 (1924); Smith v. State, 109 Neb. 579, 191 N.W. 687 (1922).

Assistant attorney need not qualify and give bond nor take oath as deputy county attorney. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924); Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Court may appoint attorney in prosecution of misdemeanor. Goemann v. State, 100 Neb. 772, 161 N.W. 421 (1917).

It is the duty of the court to select impartial prosecutor to assist county attorney. Rogers v. State, 97 Neb. 180, 149 N.W. 318 (1914).

Attorney appointed to assist in prosecution may be nonresident but must qualify. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Order permitting assistance of one employed privately should not be entered. McKay v. State, 90 Neb. 63, 132 N.W. 741 (1911).

Appointment after jury is passed for cause but before any peremptory challenges are used is valid. Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

Appointment of counsel to assist in prosecution should be made before commencement of trial. Knights v. State, 58 Neb. 225, 78 N.W. 508 (1899).

An objection to the appearance of counsel appointed pursuant to this section must be supported by at least some showing that the county attorney did not request or require any assistance and that the court did not appoint the counsel for such purpose. State v. Rivera, 14 Neb. App. 590, 711 N.W.2d 573 (2006).

2. Effect of change of venue

Attorney employed by county attorney to assist in prosecution is required to follow case on change of venue. Sands v. Frontier County, 42 Neb. 837, 60 N.W. 1017 (1894).

County from which venue is changed is liable for compensation of counsel appointed to assist in prosecution. Fuller v. Madison County, 33 Neb. 422, 50 N.W. 255 (1891).

3. Miscellaneous

An application for attorney fees and expenses must be granted where the record demonstrates that the amount requested was reasonable and there is no evidence or indication otherwise that the amount is unreasonable. This section does not create a presumption of validity regarding attorney fees and expenses. Schirber v. State, in re Patrick Thomas, 254 Neb. 1002, 581 N.W.2d 873 (1998).



23-1204.02 Repealed. Laws 1961, c. 99, § 2.



23-1204.03 Deputies; counties having a population of between 30,000 and 200,000 inhabitants; additional deputy; salary.

In counties having a population of more than thirty thousand inhabitants and not more than two hundred thousand inhabitants, there is hereby created the office of deputy county attorneys, and the county attorney of such county may at his discretion appoint additional deputy county attorneys for such county upon receiving the approval thereof by the county board. The salary of the additional deputy county attorneys, referred to in this section, shall be fixed by the county board.



23-1204.04 Deputies; bond.

The deputy county attorney in all counties, except as otherwise provided in section 23-1204.05, shall file a bond in the same manner and for the same amount required of the county attorney and be removable at the pleasure of the county attorney.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1204.05 Deputies; counties having a population of more than 200,000 inhabitants.

In counties whose population is more than two hundred thousand inhabitants, the county attorney may appoint a chief deputy county attorney and one or more deputy county attorneys. Before entering upon the duties of their offices, each of said deputies shall be required to give a bond for the faithful performance of the duties of such office in an amount to be fixed and approved by the judges of the district court.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1204.06 Deputies; grant program for termination of parental rights actions.

A grant program is established to reimburse counties for the personal service costs of deputy county attorneys associated with termination of parental rights actions resulting from Laws 1998, LB 1041. Counties in which a city of the metropolitan class or a city of the primary class is located are eligible for grants under this program. The Department of Health and Human Services shall administer the program. Counties receiving grants shall submit quarterly expenditure reports to the department.



23-1205 Acting county attorney; appointment; when authorized; compensation.

Due to the absence, sickness, disability, or conflict of interest of the county attorney and his or her deputies, or upon request of the county attorney for good cause, the Supreme Court, the Court of Appeals, or any district court, separate juvenile court, or county court before which the cause may be heard may appoint an attorney to act as county attorney in any investigation, appearance, or trial by an order entered upon the minutes of the court. Such attorney shall be allowed compensation for such services as the court determines, to be paid by order of the county treasurer upon presenting to the county board the certificate of the judge before whom the cause was tried certifying to services rendered by such attorney and the amount of compensation.

District court is given authority to appoint an acting county attorney in the event of absence, sickness, or disability of county attorney. Stewart v. McCauley, 178 Neb. 412, 133 N.W.2d 921 (1965).

It is within the discretion of the court to appoint any attorney in lieu of disqualified county attorney, and ruling will not be disturbed unless discretion is abused. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Appointment where attorney refused to prosecute is proper. Spaulding v. State, 61 Neb. 289, 85 N.W. 80 (1901).

Information may be filed by substitute county attorney without infringing constitutional rights of accused. Korth v. State, 46 Neb. 631, 65 N.W. 792 (1896).

Appointment of another attorney is proper where county attorney had appeared for accused. Gandy v. State, 27 Neb. 707, 43 N.W. 747 (1889), 44 N.W. 108 (1889).



23-1206 Fees; prohibited; civil cases; when disqualified.

No prosecuting attorney shall receive any fee or reward from or on behalf of any prosecutor or other individual for services in any prosecution or business which it shall be his official duty to attend; nor shall he act or be concerned, as an attorney or counsel for either party, other than for the state or county, in any civil action depending upon the same state of facts upon which any criminal prosecution, commenced or prosecuted, shall depend, or depending upon the same state of facts, investigated by him, while acting as county coroner.

Purpose of this section was to make certain that a county attorney should not be influenced by private interests. Stewart v. McCauley, 178 Neb. 412, 133 N.W.2d 921 (1965).

Purpose of the statute is to protect the public by making certain that the duties of county attorney are not influenced by private interest. Roach v. Roach, 174 Neb. 266, 117 N.W.2d 549 (1962).

County attorney is not entitled to attorney's fee taxed as costs in tax foreclosure action. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

Attorney's fee could not be allowed for services performed under Uniform Reciprocal Enforcement of Support Act. Rice v. Rice, 165 Neb. 778, 87 N.W.2d 408 (1958).

In civil action, disqualification of county attorney is waived unless objection thereto is made. Thompson v. Thompson, 151 Neb. 110, 36 N.W.2d 648 (1949).

Where attorney prepared petition for probate of deceased but withdrew his appearance, and appointment to assist in prosecution was made solely through county attorney, there was no disqualification. Jordan v. State, 101 Neb. 430, 163 N.W. 801 (1917).

County attorney cannot recover fee for services in civil action where criminal action was possible. Ress v. Shepherd, 84 Neb. 268, 120 N.W. 1132 (1909).

County attorney, who brought civil action, is not disqualified to prosecute criminal action based on same facts. Fitzgerald v. State, 78 Neb. 1, 110 N.W. 676 (1907).



23-1206.01 County attorney, deputies, and employees; employment restrictions; salary.

(1)(a) In counties having a population of two hundred thousand inhabitants or more, the county attorney and all deputy county attorneys shall devote their full time to the legal work of such county and shall not engage in the private practice of law directly or indirectly, nor shall any county attorney, deputy county attorney, or employee of the county attorney of any such county directly or indirectly refer any legal matter or civil or criminal litigation to any lawyer or either directly or indirectly recommend or suggest to any person the employment of any particular lawyer or lawyers to counsel in, conduct, defend, or prosecute any action, case, claim, demand, or legal proceeding, whether in litigation or otherwise. In counties having a population of two hundred thousand inhabitants or more, the county attorney may appoint deputy county attorneys to serve without pay and when so appointed shall not be subject to the provisions of this section.

(b) In counties with sixty thousand or more but less than one hundred thousand inhabitants, the county attorney shall receive a salary of not less than twenty-seven thousand five hundred dollars per annum.

(c) In counties with one hundred thousand or more but less than two hundred thousand inhabitants, the county attorney shall receive a salary of not less than thirty-two thousand five hundred dollars per annum. The county attorneys of such counties shall not engage in private practice. The deputy county attorneys in such counties may engage in private practice.

(2) In any county not specifically provided for under subsection (1) of this section, the county board may adopt a resolution not less than sixty days prior to the deadline for filing for the office of county attorney providing that the county attorney shall devote his or her full time to the legal work of the county and shall not engage in the private practice of law directly or indirectly and shall not directly or indirectly refer any legal matter or civil or criminal litigation to any lawyer nor directly or indirectly recommend or suggest to any person the employment of any particular lawyer or lawyers to counsel in, conduct, defend, or prosecute any action, case, claim, demand, or legal proceeding, whether in litigation or otherwise. The full-time county attorney shall receive an annual salary, to be set by the county board, to be paid periodically out of the general fund the same as the salaries of other employees, except that in a county having a population of twenty thousand inhabitants or more or when two or more contiguous counties jointly employ one county attorney and have a combined population of twenty thousand inhabitants or more, the county attorney for the county or counties shall receive an annual salary of not less than twenty thousand dollars.



23-1206.02 County attorney, deputies, and employees; counties having a population of more than 200,000 inhabitants; private practice; illegal reference; malfeasance; penalty.

Any county attorney, deputy county attorney, or any employee of the county attorney in any county having a population of more than two hundred thousand inhabitants violating the provisions of section 23-1206.01 shall be guilty of malfeasance in office and shall, upon conviction thereof, be fined not more than five hundred dollars or imprisoned in the county jail not more than six months, or both such a fine and imprisonment, and in addition shall vacate his office.



23-1207 Money or property received; county attorney; duties.

(1) It shall be the duty of the county attorney, whenever he or she shall receive any money or other property in his or her official capacity, to give to the person paying or depositing such money or other property duplicate receipts, one of which shall be filed by such person with the county clerk.

(2) Whenever any such money is received by the county attorney, he or she shall carefully manage it and may, when the money cannot immediately be paid out to its rightful owner, deposit the money in interest-bearing accounts in insured banking or savings institutions. Any interest accrued from such deposit shall be paid over to the county treasurer to be credited to the county general fund, except that when the funds so deposited belonged to a deceased person whose personal representative has not yet been appointed by a court of competent jurisdiction, then the interest accruing on such money shall be paid to the estate of such person after the appointment of a personal representative and upon order of the court.

(3) Any property other than money which is received by the county attorney shall be held by him or her in safekeeping until claimed by the rightful owner or, if there is a dispute as to the ownership of such property, until ordered by a court of competent jurisdiction to give possession of the property to some person.



23-1208 Grand jury and court sittings; attendance and duties.

Whenever the county attorney is required by the grand jury of any court sitting in his county, it shall be his duty to attend for the purpose of examining witnesses in their presence, or of giving them advice in any legal matter, and to issue subpoenas and other writs of process; to bring in witnesses and to draw up bills of indictment; but he shall not be present with the grand jury when an indictment is being considered and found by said grand jury.



23-1209 Detectives; employment; when authorized; compensation.

In counties having a population exceeding sixty thousand inhabitants, and not more than two hundred thousand inhabitants, there may be spent under the direction and control of the county attorney of said county a sum of money not exceeding five hundred dollars in any one year, to be paid out of the general fund of the county, for the employment of a detective or detectives, the same to be appointed by the county attorney at such rates of compensation per day as may be fixed by said officer, and said appointment may be revoked by him at any time. In counties having a population exceeding two hundred thousand inhabitants, there may be spent under the direction and control of the county attorney of said county a sum of money not exceeding fifteen hundred dollars in any one year, to be paid out of the general fund of the county, for the employment of a detective or detectives, the same to be appointed by the county attorney at such rates of compensation per day as may be fixed by said officer, and said appointment may be revoked by him at any time.



23-1210 Coroner; duties; county attorney shall perform; expenses; delegation of duties.

(1) The county attorney shall perform all of the duties enjoined by law upon the county coroner and the county attorney shall be the ex officio county coroner. The county attorney shall receive no additional fees for the performance of duties prescribed by statutes for county coroner but shall be reimbursed for all actual necessary expenses incurred by him or her in the performance of such duties with reimbursement for mileage to be made at the rate provided in section 81-1176.

(2) The county attorney may delegate to the county sheriff, deputy county sheriff, or any other peace officer that part of the coroner's duties as now prescribed by statute which relates to viewing dead bodies and serving papers, except that in cases when there may be occasion to serve papers upon the sheriff, the county attorney may delegate such duty to the county clerk.

Section is constitutional. Effect is to incorporate in new law the existing laws defining the duties of coroner. State ex rel. Crosby v. Moorhead, 100 Neb. 298, 159 N.W. 412 (1916).



23-1211 Repealed. Laws 1969, c. 411, § 1.



23-1212 Terms, defined.

For purposes of sections 23-1212 to 23-1222, unless the context otherwise requires:

(1) County attorney shall mean the county attorney of a county in this state whether such position is elective or appointive and regardless of whether such position is full time or part time;

(2) Deputy county attorney shall mean an attorney employed by a county in this state for the purpose of assisting the county attorney in carrying out his or her responsibilities regardless of whether such position is full time or part time;

(3) Council shall mean the Nebraska County Attorney Standards Advisory Council;

(4) Attorney General shall mean the Nebraska Attorney General;

(5) Commission shall mean the Nebraska Commission on Law Enforcement and Criminal Justice; and

(6) Continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, shall mean that type of legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, which has application to and seeks to maintain and improve the skills of the county attorney and deputy county attorney in carrying out the responsibilities of his or her office or position.



23-1213 Nebraska County Attorney Standards Advisory Council; created; members; qualifications; appointment; terms; vacancy.

(1)(a) There is hereby created the Nebraska County Attorney Standards Advisory Council which, except as provided in subdivision (b) of this subsection, shall consist of seven members, four of whom shall be either a county attorney or deputy county attorney, one member being a professor of law or professor of forensic science, and two members being county commissioners or supervisors. The members of such council shall be appointed by the Governor. Of the county attorneys or deputy county attorneys appointed to such council, one shall be from Douglas County, one shall be from Lancaster County, and the remaining two shall be appointed from the remainder of the state. Members of the council shall serve a term of four years, except that of the members first appointed one member shall serve a term of one year, two members shall serve a term of two years, two members shall serve a term of three years, and two members shall each serve a term of four years.

(b) On and after August 30, 2009, the council shall consist of eleven members with the addition of the following four new members: (i) Two members who shall be either county attorneys or deputy county attorneys from counties other than Douglas County or Lancaster County; (ii) one member who is a county sheriff or a chief of police; and (iii) one member who is a certified forensic pathologist. The new members shall serve terms of four years, except that of the new members first appointed two members shall serve terms of two years and two members shall serve terms of three years.

(2) A member may be reappointed at the expiration of his or her term. Any vacancy occurring other than by expiration of a term shall be filled for the remainder of the unexpired term in the same manner as the original appointment. The council shall select one of its members as chairperson. The Governor shall make the appointments under this section within ninety days of July 19, 1980.

(3) Members of the council shall have such membership terminated if they cease to hold the office of county attorney, deputy county attorney, county commissioner or supervisor, or county sheriff or chief of police. A member of the council may be removed from the council for good cause upon written notice and upon an opportunity to be heard before the Governor. After the hearing, the Governor shall file in the office of the Secretary of State a complete statement of the charges and the findings and disposition together with a complete record of the proceedings.



23-1213.01 Guidelines to promote uniform and quality death investigations for county coroners; contents.

The council shall, with respect to ensuring quality and uniform death investigation processes throughout the state, develop guidelines to promote uniform and quality death investigations for county coroners. Such guidelines may include guidance to the county coroner in:

(1) Determining the need for autopsies involving:

(a) Deaths of individuals nineteen years of age or older;

(b) Deaths of individuals under nineteen years of age;

(c) Sudden, unexplained infant deaths;

(d) Deaths while in custody;

(e) Deaths caused by motor vehicle collisions;

(f) Deaths by burning; and

(g) Suspicious deaths;

(2) The utilization of investigative tools and equipment;

(3) Entering the death scene;

(4) Documenting and evaluating the death scene;

(5) Documenting and evaluating the body;

(6) Establishing and recording decedent profile information; and

(7) Completing the death scene investigation.

Persons investigating infant deaths and young child deaths may also refer to the recommendations adopted by the Attorney General with respect to such investigations.



23-1213.02 Network of regional officials for death investigation support services.

The council shall also:

(1) Help establish a voluntary network of regional officials including, but not limited to, law enforcement, county coroners, and medical personnel to provide death investigation support services for any location in Nebraska;

(2) Help determine the membership of such networks; and

(3) Develop, design, and provide standardized forms in both hard copy and electronic copy for use in death investigations.



23-1213.03 Coroner or deputy coroner; training; continuing education.

Every person who is elected or appointed as a coroner or deputy coroner in or for the State of Nebraska shall satisfactorily complete initial death investigation training within one year after the date of election or appointment and thereafter annually complete continuing education as determined by the council.



23-1214 Council; membership; holding other office or position; effect.

Notwithstanding any other provision of law, membership on the council shall not disqualify any member from holding his or her office or position or cause the forfeiture thereof.



23-1215 Council; members; expenses.

Members of the council shall serve without compensation, but they shall be entitled to reimbursement for actual and necessary expenses incident to such service on the council as provided in section 81-1174, for state employees.



23-1216 Council; continuing legal education; duties.

The council shall be responsible for establishing the annual number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children. The council shall periodically review the required number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children. The council shall develop educational criteria, formats, and program objectives to be used in the delivery of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys, except that the annual number of hours spent in continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, shall not exceed thirty-six contact hours.



23-1217 County attorney; deputy county attorney; continuing legal education required; failure to complete; effect.

Every county attorney and deputy county attorney in this state shall annually undertake and complete the required hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, as prescribed by the council under section 23-1216. Failure on the part of any county attorney or deputy county attorney to complete the required number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, may subject such county attorney or deputy county attorney to removal from office under section 23-1220.



23-1218 Nebraska Commission on Law Enforcement and Criminal Justice; continuing legal education; duties; enumerated.

The Nebraska Commission on Law Enforcement and Criminal Justice, after consultation with the council, shall:

(1) Establish curricula for the implementation of a mandatory continuing legal education program, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys;

(2) Administer all programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys required under sections 23-1212 to 23-1222;

(3) Evaluate the effectiveness of programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, required under sections 23-1212 to 23-1222;

(4) Certify the number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, completed by a county attorney and deputy county attorney as required under sections 23-1212 to 23-1222 and maintain all records relating thereto;

(5) Report to the Attorney General the names of all county attorneys and deputy county attorneys who have failed to complete the number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, as required under section 23-1217;

(6) Establish tuition and fees for all programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, as required under sections 23-1212 to 23-1222;

(7) Adopt and promulgate necessary rules and regulations for the effective delivery of all programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys as required under sections 23-1212 to 23-1222;

(8) Do all things necessary to carry out the purpose of training county attorneys and deputy county attorneys as required by sections 23-1212 to 23-1222; and

(9) Receive and distribute appropriated funds to the Nebraska County Attorneys Association to develop, administer, and conduct continuing legal education seminars, prepare and publish trial manuals and other publications, and take any other measure that will enhance the investigation and prosecution of crime in this state.



23-1219 County attorney; deputy county attorney; failure to fulfill continuing legal education requirements; commission; investigate; duties.

When it comes to the attention of the commission that a county attorney or deputy county attorney has not fulfilled the required number of hours of annual mandatory continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, required by section 23-1217, it shall investigate such failure to comply in order to determine whether or not such failure was willful or negligent. If the commission determines that the failure to comply was willful or negligent, it shall refer the matter to the Attorney General for action under section 23-1220. If the commission determines that the failure to comply was not willful or negligent, it shall permit the county attorney or deputy county attorney to make up all outstanding hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children. In doing so, the commission shall establish a deadline by which such hours must be undertaken and completed. In making up any outstanding hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children under this section, such hours shall be in addition to those hours which are annually required under section 23-1217.



23-1220 County attorney; deputy county attorney; failure to complete continuing legal education; Attorney General; commence civil action.

Upon being advised by the commission of a failure on the part of a county attorney or deputy county attorney to complete the number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, required by section 23-1217, the Attorney General shall commence a civil action in the district court of the county in which the county attorney holds office, or in the case of a deputy county attorney in the district court of the county in which he or she is employed, seeking his or her removal from office or employment. Such action shall be brought in the name of the county. Such action shall be tried in the same manner as other civil actions under Chapter 25, except that such action shall be tried exclusively to the court without a jury.



23-1221 County attorney; deputy county attorney; removal from office; vacancy; how filled.

If a county attorney is removed from office as a result of the action authorized under section 23-1220, such office shall be declared vacant and the county board shall fill the vacancy by appointment with a qualified candidate. If a deputy county attorney is removed from office as a result of the action authorized under section 23-1220, the vacancy may be filled pursuant to section 23-1204.



23-1222 Continuing education; tuition, fees, expenses; how paid.

Tuition, fees, and other expenses incurred by a county attorney or deputy county attorney in fulfilling the requirements of section 23-1217 shall be paid by the county. Tuition, fees, and other expenses incurred by all other persons who may attend such programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, shall be the responsibility of the person attending.



23-1223 Traveling expenses; mileage.

(1) In all cases when the county attorney has engaged in the courts of another county in any suit, application, or motion, either civil or criminal, in which the state or county is a party interested, which has been transferred by change of venue from his or her county to another county, he or she shall be allowed his or her reasonable and necessary traveling and hotel expenses while so engaged, in addition to his or her regular salary.

(2) The expenses referred to in subsection (1) of this section shall be paid to him or her upon the presentation of a bill for the same, accompanied by proper vouchers, to the county board of his or her county, in like manner as provided in all other cases of claims against the county. In computing reasonable and necessary traveling expenses, the county attorney shall be allowed mileage at the rate allowed by section 81-1176, but if travel by rail or bus is economical and practical and if mileage expense may be reduced thereby, he or she shall be allowed only the actual cost of rail or bus transportation.

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).



23-1301 County clerk; office; duties; residency.

The county clerk shall keep his or her office at the county seat; shall attend the sessions of the county board; shall keep the seal, records, and papers of the board; and shall sign the record of the proceedings of the board and attest the same with the county seal. After the period of time specified by the State Records Administrator pursuant to the Records Management Act, the county clerk may transfer such record of the proceedings of the board to the State Archives of the Nebraska State Historical Society for permanent preservation.

A county clerk elected after November 1986 need not be a resident of the county when he or she files for election as county clerk, but a county clerk shall reside in a county for which he or she holds office.

Failure by a public governing body, as defined under section 84-1409, R.R.S.1943, to take and record a roll call vote on an action, as required by section 84-1413(2), R.S.Supp.,1980, grants any citizen the right to sue for the purpose of having the action declared void. In this case such failure could not be later corrected by a nunc pro tunc order because there was no showing that a roll call vote on the disputed action was actually taken, and even if it was the record showed it was not recorded until over a year later. Sections 23-1301, R.R.S.1943, and 23-1302, R.R.S.1943, make it the duty of the county clerk to record proceedings of the board of county commissioners. State ex rel. Schuler v. Dunbar, 208 Neb. 69, 302 N.W.2d 674 (1981).



23-1301.01 County clerk; deputy; appointment; oath; duties.

The county clerk may appoint a deputy for whose acts he or she will be responsible. The clerk may not appoint the county treasurer, sheriff, register of deeds, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the clerk. Both the appointment and revocation shall be filed and kept in the office of the clerk.

The deputy shall take the same oath as the clerk which shall be endorsed upon and filed with the certificate of appointment. The clerk may require a bond of the deputy.

In the absence or disability of the clerk, the deputy shall perform the duties of the clerk pertaining to the office, but when the clerk is required to act in conjunction with or in place of another officer, the deputy cannot act in the clerk's place.



23-1302 County clerk; duties.

It shall be the general duty of the county clerk:

(1) To record in a book provided for that purpose all proceedings of the board. If the county clerk or his or her deputy is unable to be present for any proceeding of the board, the county clerk may appoint a designee to record such proceedings;

(2) To make regular entries of its resolutions and decisions in all questions concerning the raising of money;

(3) To countersign all warrants issued by the board and signed by its chairperson;

(4) To preserve and file all accounts acted upon by the board, with its action thereon, and perform such special duties as are required by law. Such special duties do not include budget-making duties performed under section 23-906. In a county having a county comptroller, all accounts acted upon by the board shall remain on file in the office of such comptroller; and the county clerk shall certify to the county treasurer as of June 15 and December 15 of each year the total amount of unpaid claims of the county; and

(5) To prepare and file with the county board the annual inventory statement of county personal property in his or her custody and possession, and to perform the duties enjoined upon him or her by sections 23-346 to 23-350.

Failure by a public governing body, as defined under section 84-1409, R.R.S.1943, to take and record a roll call vote on an action, as required by section 84-1413(2), R.S.Supp.,1980, grants any citizen the right to sue for the purpose of having the action declared void. In this case such failure could not be later corrected by a nunc pro tunc order because there was no showing that a roll call vote on the disputed action was actually taken, and even if it was the record showed it was not recorded until over a year later. Sections 23-1301, R.R.S.1943, and 23-1302, R.R.S.1943, make it the duty of the county clerk to record proceedings of the board of county commissioners. State ex rel. Schuler v. Dunbar, 208 Neb. 69, 302 N.W.2d 674 (1981).

County clerk may be required by law to perform special duties, such as issuance of certificates of title in connection with motor vehicle registration, and the fees earned belong to the county. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).



23-1303 Warrants; funds transfer systems; procedure.

(1) The county clerk shall not issue any county warrants except upon claims approved by the county board. Every warrant issued shall be numbered consecutively as allowed from July 1 to June 30, corresponding with the fiscal year of the county. The county clerk shall maintain records including the date, amount, and number of each warrant, the name of the person to whom a warrant is issued, and the date a warrant is returned as canceled. The records shall be made accessible to the public for viewing, in either an electronic or printed format.

(2)(a) The county clerk shall develop and implement a system of warrant preparation and issuance by electronic or mechanical means which is compatible with the funds transfer system established by the county treasurer pursuant to subsection (6) of this section.

(b) Warrant includes an order issued by the chairperson of the county board and countersigned by the county clerk directing that the county treasurer make payment in a specified amount to a specified payee by the use of a dual signature negotiable instrument as provided for in subsections (3) and (4) of this section, an electronic funds transfer system, a telephonic funds transfer system, funds transfers as provided in article 4A, Uniform Commercial Code, a mechanical funds transfer system, or any other funds transfer system established by the county treasurer.

(3) The chairperson of the county board shall sign each warrant or shall cause each warrant to be signed in his or her behalf either personally, by delegation of authority, or by facsimile or electronic signature. The signature of the chairperson of the county board shall signify that the payment intended by a warrant bearing such signature is proper under the appropriate laws of the state and resolutions of the county.

(4) The county clerk shall countersign all warrants issued by the chairperson of the county board either personally, by delegation of authority, or by facsimile or electronic signature.

(5) The county treasurer shall, if requested by the county clerk or the county board, establish procedures and processes for facsimile or electronic signature of warrants.

(6) The county treasurer may establish and operate an electronic funds transfer system, a telephonic funds transfer system, funds transfers as provided for in article 4A, Uniform Commercial Code, a mechanical funds transfer system, or any other funds transfer system for the payment of funds from and the deposit of receipts into the county treasury. Such system as established by the county treasurer shall employ internal control safeguards and after meeting such safeguards shall be deemed to satisfy any signature requirements. The use of an electronic funds transfer system, a telephonic funds transfer system, funds transfers as provided for in article 4A, Uniform Commercial Code, a mechanical funds transfer system, or any other funds transfer system established by the county treasurer shall not create any rights that would not have been created had an order, drawn by the chairperson of the county board upon the county treasurer directing the latter to pay a specified amount to a specified payee by the use of a dual signature negotiable instrument as provided for in subsections (3) and (4) of this section, been used as the payment medium.

Clerk cannot draw warrants except as ordered. State ex rel. Conger v. Maccuaig, 8 Neb. 215 (1879).



23-1304 Official bonds; record; duty to keep.

The county clerk shall keep a book in which shall be entered in alphabetical order, by name of the principal, a minute of all official bonds filed in his office, giving the name of the office, amount and date of bond, names of sureties, and date of filing, with proper reference to the book and page where the same is recorded.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1305 Road record; duty to keep.

It shall be the duty of the county clerk to record in a proper book, to be called the Road Record, a record of the proceedings in regard to laying out and establishing, changing or discontinuing roads in the county.



23-1306 County officers; signatures and seals; duty to report to Secretary of State.

It shall be the duty of the county clerk to report to the Secretary of State, on or before the first day of February of each year, the names of all the county officers with their official signatures and seals of their respective offices. When any change is made in the incumbent of any county office, the change shall be forthwith reported by the county clerk to the Secretary of State, who shall preserve and record such lists with changes subsequently made therein.



23-1307 County clerks; election commissioners; deputies; oaths; acknowledgments.

All county clerks and election commissioners and their deputies shall have authority to administer oaths and affirmations in all cases where oaths and affirmations are required and to take acknowledgments of deeds, mortgages, and all other instruments in writing, attesting to such with the county seal.

Clerk must report fees for such services, though performed as notary public. State ex rel. Frontier County v. Kelly, 30 Neb. 574, 46 N.W. 714 (1890).

Clerk or deputy may administer oaths and affirmations. Merriam v. Coffee, 16 Neb. 450, 20 N.W. 389 (1884).



23-1308 Repealed. Laws 1963, c. 339, § 1.



23-1309 Veterans discharge record; duty to keep; information; confidential.

It shall be the duty of the county clerk in each county to keep in a separate book or books, entitled Discharge Record, a copy of all discharges or records of separation from active duty from the armed forces of the United States. Information contained in the Discharge Record shall be confidential and made available only to the veteran, county veterans service officer, or post service officer of a recognized veterans organization.



23-1310 Veterans discharge or record of separation; registration upon application.

Any person residing in Nebraska or who entered the service from Nebraska and who served in any branch of the armed forces of the United States may apply for registration of his or her discharge or record of separation in the office of the county clerk where such person resides. No fee shall be charged for recording such discharge or record of separation.



23-1311 Instruments; signatures; illegible; refusal to file.

The name or names of each signer of an instrument presented for filing or recording in the office of the county clerk or register of deeds, including the name of any notary or official taking the acknowledgment, shall be typewritten or legibly printed beneath such signature, and the county clerk or register of deeds may refuse to accept and file any instrument failing to meet the requirements of this section; Provided, that if the county clerk or register of deeds determines that all signatures on the instrument are legible, he shall not refuse to file the instrument.



23-1312 Repealed. Laws 1994, LB 76, § 615.



23-1313 Name of farm, ranch, or home; registration.

The owner of any farm, ranch, or home may, upon the payment of one dollar to the county clerk of the county in which such farm, ranch, or home is located, have the name of the farm, ranch, or home duly recorded in a register to be kept by the county clerk for that purpose and may receive a certificate, under the seal of such office, setting forth the name of the farm, ranch, or home, its description by the United States survey, and the name of the owner. When any name of a farm, ranch, or home has been so recorded, such name shall not be recorded as the name of any other farm, ranch, or home in the same county unless plain designating words are prefixed, affixed, or both prefixed and affixed to the name. Upon the recording of a certified transfer of a name by the owner of the farm, ranch, or home, the certified transfer shall be made an additional part of the records so kept.



23-1401 County comptroller; qualifications; duties.

In any county in which a city of the metropolitan class is located, there is hereby created the office of county comptroller for such county, and the county clerk of such county shall be the ex officio county comptroller for the county. The county comptroller shall act as the general accountant and fiscal agent of the county and shall exercise a general supervision over all officers of the county charged in any manner with the receipt, collection, or disbursement of the county revenue. The county comptroller shall be a competent bookkeeper and accountant, and it shall be his or her duty to keep a complete set of books in which, among other things, the amount of the appropriation that has been made on the fund that has been expended on account of such appropriation fund shall be stated. It shall be the duty of the county comptroller to audit all claims filed against the county and prepare a report thereon to the county board of such county. The county comptroller shall also keep accurate and separate accounts between the county and officers of the county, and between the county and all contractors or other persons doing work or furnishing material for the county. The county comptroller shall also examine and check the reports of all officers of the county. The county comptroller shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession, as provided in sections 23-346 to 23-350.

Special investigation of certain county records as requested by grand jury was not service required to be performed by county comptroller. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).



23-1402 Treasurer's account; how kept.

The county comptroller shall keep a distinct account with the treasurer of the county for each several term for which the treasurer may be elected, in a book to be provided for that purpose, commencing from the day on which the treasurer became qualified, and continuing until the same or other person is qualified as treasurer. In this account he shall charge the treasurer with the amount of taxes levied and assessed in each year, as the same appears on each tax list, delivered to him during his term of office; with the amount of money and with the amount of state, county and general fund warrants, road orders or other evidences of indebtedness, which the county treasurer may have been authorized to receive from his predecessors in office; with the amount of any additional assessments made after the delivery of any tax list, with the amount of any additional penalty added to the taxes, after the same became delinquent according to law; with the amount due the county for advertising lands for sale for delinquent taxes; with the amount received from the sale of any property, belonging to the county; with the amount received as fines and forfeitures; with the amount received from dram shop, tavern, grocery and other licenses; with the amount of money received from any other source authorized by law. Upon presentation of proper vouchers he shall credit the county treasurer with the amount of all county tax which has been paid over to the proper authority and receipted for; with the amount of county warrants received by the county treasurer, and returned to the county board and canceled; with the amount of delinquent taxes and any additional penalty due thereon; with the amount due on lands and lots for advertising the same for sale; with the amount of double and erroneous assessments of property; with the amount of percentage fees allowed by law to the county treasurer for collecting taxes; with the amount of money and the amount of warrants or orders or other evidences of indebtedness which the county treasurer is allowed by law to receive for taxes, which he pays over to his successor in office; with the amount of taxes uncollected on the tax lists delivered over to his successor in office.



23-1403 Record of claims; assistants; appointment; absence or disability; power of deputy.

The county comptroller shall perform such other duties as may be required by law. The comptroller shall keep a record of all claims filed against the county, and the claims themselves he shall keep on file in his office. The county comptroller is hereby authorized and empowered to appoint the necessary help to be paid by the county, but for whose acts and doings said comptroller shall be responsible. During his absence or disability to act as said comptroller, his deputy is hereby authorized to do and perform any and all acts that might by such comptroller himself be done and performed if present.



23-1404 Powers; limitation.

All duties given and delegated to the county comptroller, which are performed or exercised by other county officials of such county, are hereby expressly taken from such county officials and made the special duty and obligation of the county comptroller; Provided, that no duty required to be performed or power exercised shall be taken from any county official which shall be necessary for the proper performance of any duty required by law of such official which is not hereby made the special duty of the county comptroller.



23-1405 Salary; determination.

In counties having a county comptroller, as provided for in section 23-1401, such comptroller may receive a salary as determined by the county board.



23-1406 Repealed. Laws 1951, c. 52, § 1.



23-1407 County comptroller; office; equipment.

In all counties having a county comptroller, the county board shall provide suitable office room, fireproof vaults of sufficient capacity, necessary books, blanks, stationery, clerks, and office furniture for the use of said county comptroller.



23-1501 Register of deeds; office, equipment, and supplies; residency.

In each county that has a register of deeds, the county board shall provide suitable office room, fireproof vaults of sufficient capacity, and necessary books, blanks, stationery, and office furniture for the use of the register of deeds.

A register of deeds elected after November 1986 need not be a resident of the county when he or she files for election as register of deeds, but a register of deeds shall reside in a county for which he or she holds office.



23-1501.01 Register of deeds; deputy; appointment; oath; duties.

When authorized by the county board, the register of deeds may appoint one or more deputies for whose acts he or she will be responsible. The register of deeds may not appoint the county treasurer, sheriff, clerk, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the register of deeds. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the register of deeds which shall be endorsed upon and filed with the certificate of appointment. The register of deeds may require a bond of the deputy.

In the absence or disability of the register of deeds, the deputy shall perform the duties of the register of deeds pertaining to the office, but when the register of deeds is required to act in conjunction with or in place of another officer, the deputy cannot act in the place of the register of deeds.



23-1502 County clerk ex officio register of deeds, when.

Unless a register of deeds is elected pursuant to section 32-518, the county clerk shall perform all the duties imposed by law upon the register of deeds and shall be ex officio register of deeds.



23-1503 Record of instruments; form.

The register of deeds shall keep a book or computerized system, as provided by section 23-1517.02, in which every instrument filed for record in his or her office shall be entered at the time of filing the same. Such books or computerized systems shall show the final disposition of such instrument and, if in book form, be as nearly as practicable in the following form:

23-1503 Image



23-1503.01 Instrument submitted for recording; requirements.

(1) Any instrument submitted for recording in the office of the register of deeds shall contain a blank space at the top of the first page which is at least three inches by eight and one-half inches in size for recording information required by section 23-1510 by the register of deeds. If this space or the information required by such section is not provided, the register of deeds may add a page or use the back side of an existing page and charge for the page a fee established by section 33-109 for the recording of an instrument. No attachment or affirmation shall be used in any way to cover any information or printed material on the instrument.

(2) Printed forms primarily intended to be used for recordation purposes shall have a one-inch margin on the two vertical sides and a one-inch margin on the bottom of the page. Nonessential information such as page numbers or customer notations may be placed within the side and bottom margins.

(3) All instruments submitted for recording shall be on paper measuring at least eight and one-half inches by eleven inches and not larger than eight and one-half inches by fourteen inches. The instrument shall be printed, typewritten, or computer-generated in black ink on white paper of not less than twenty-pound weight without watermarks or other visible inclusions. The instrument shall be sufficiently legible to allow for a readable copy to be reproduced using the method of reproduction used by the register of deeds. A font size of at least eight points shall be presumed to be sufficiently legible. Each signature on an instrument shall be in black or dark blue ink and of sufficient color and clarity to ensure that the signature is readable when the instrument is reproduced. The signature may be a digital signature or an electronic signature. The name of each party to the instrument shall be typed, printed, or stamped beneath the original signature. An embossed or inked stamp shall not cover or otherwise materially interfere with any part of the instrument.

(4) This section does not apply to:

(a) Instruments signed before August 27, 2011;

(b) Instruments executed outside of the United States;

(c) Certified copies of instruments issued by governmental agencies, including vital records;

(d) Instruments signed by an original party who is incapacitated or deceased at the time the instruments are presented for recording;

(e) Instruments formatted to meet court requirements;

(f) Federal and state tax liens;

(g) Forms prescribed by the Uniform Commercial Code; and

(h) Plats, surveys, or drawings related to plats or surveys.

(5) The changes made to this section by Laws 2011, LB254, do not affect the duty of a register of deeds to file an instrument presented for recordation as set forth in sections 23-1506 and 76-237.



23-1504 Seal; when required; certified copies.

The register of deeds shall have and keep an official seal, which may be either an engraved or ink stamp seal, and which shall have included thereon the name of the county, register of deeds, and the word Nebraska, and he shall attach an impression or representation of said seal to every certificate made by him except such as are required to be endorsed upon instruments filed in his office for record. Copies of any record in his office, certified under his hand and said official seal, shall be receivable in evidence in all respects in the same manner as the original records.



23-1505 Acknowledgments; oaths; power to administer.

The register of deeds shall have power to take acknowledgments and administer oaths and to certify the same under his or her hand and official seal.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1506 Documents; deeds and conveyances; recording; errors; inventory statement; duty to file; exceptions.

The register of deeds shall have the custody of and safely keep and preserve all books, records, maps, and papers kept or deposited in his or her office. He or she shall also record or cause to be recorded all deeds, mortgages, instruments, and writings presented to him or her for recording and left with him or her for that purpose. Plats and subdivisions are not authorized to be recorded if such plat or subdivision has not been approved by the city council, the village board of trustees, the agent of a city of the first or second class or of a village designated pursuant to section 19-916, or the governing body of the county, whichever is appropriate. When such deeds, mortgages, instruments, and writings are so recorded, it shall be the duty of the register of deeds to proofread or cause to be proofread such records. If an error should occur in recording any of the writings mentioned in this section thereby necessitating the rerecording of same, the expense thus incurred shall be paid out of the general fund of the county in the same way as any other claim, and the amount so paid shall be collected from the official responsible for the error or from his or her official bond. The register of deeds shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.



23-1507 Violations; penalty.

Any register of deeds who shall neglect to perform any of the duties described in section 23-1506 shall be guilty of a Class IV misdemeanor.



23-1508 Grantor and grantee index.

The register of deeds shall keep a grantor and a grantee index of deeds in his or her office. If such index is in book form, the pages shall be divided into eight columns as follows:

This statute is a check on numerical index statute to insure accuracy in ascertaining state of records as to titles to real estate. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).

23-1508 Image



23-1509 Grantor and grantee index; entries; form.

The entries in such index shall be double, the one showing the names of the respective grantors arranged in alphabetical order, and the other those of the grantees in like order. When there are two or more grantors having different surnames there must be as many distinct entries among the grantors as there are names, being alphabetically arranged in regard to each of such names. The same rule shall be followed in case of several grantees.

Purpose of statute in requiring both general index and numerical index is to guard against blunders in recording. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).



23-1510 Instruments; endorsement, recording, and indexing; required information.

(1) The register of deeds shall endorse upon every instrument properly filed in his or her office for recording the minute, hour, day, month, and year when it was so filed and shall forthwith enter the same in the proper indices provided for in sections 23-1508 to 23-1517.02.

(2) Every instrument presented for recording shall have, on the first page below the three-inch margin prescribed in section 23-1503.01, the following information:

(a) A return address; and

(b) The title of the instrument.

(3) After the instrument has been recorded, the book and page or computer system reference where it may be found shall be endorsed thereon.

Certificate of filing of instrument for record is sufficient prima facie proof that document was so filed. Smith Bros. v. Woodward, 94 Neb. 298, 143 N.W. 196 (1913).



23-1511 Deed record; mortgage record; duty to keep.

In counties where the book form of recording instruments is used, different sets of books shall be provided for the recording of deeds and mortgages. In one of the sets all conveyances absolute in their terms and not intended as mortgages or as securities in the nature of mortgages shall be recorded, and in the other set such mortgages and securities shall be recorded.

Assignment for creditors, containing only personal property, need not be recorded with register of deeds, but should be filed within twenty-four hours. Lancaster County Bank v. Horn, 34 Neb. 742, 52 N.W. 562 (1892).



23-1512 Construction Lien Record.

In counties where the book form of recording instruments is used, the register of deeds shall also keep a separate book to be called the Construction Lien Record in which all instruments provided by law for securing construction liens shall be recorded.



23-1513 Numerical index.

The register of deeds shall keep a numerical index. If the book form of recording is used, such index shall be as nearly as practicable in the following form:

Abstracter must consult numerical index as well as general index. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).

Index is a public record, and register of deeds must report fees received for certified copy of same. State ex rel. Miller v. Sovereign, 17 Neb. 173, 22 N.W. 353 (1885).

23-1513 Image



23-1514 Numerical index; entries.

It shall be the duty of the register of deeds on receiving any conveyance or instrument affecting realty, including construction liens, to cause such conveyance or instrument to be entered upon the numerical index immediately after filing if such conveyance or instrument contains or has an exhibit attached containing the full legal description of the realty affected. Instruments purporting to release, assign, or amend a conveyance or instrument previously recorded shall contain the book and page number or microfilm or computer reference of the previously recorded instrument and a full legal description of the realty affected.

Numerical index and general index should both be checked by abstracter. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).

Failure to enter mechanic's lien on numerical index does not defeat the lien if the claim for lien has in all other respects been properly recorded. Drexel v. Richards, 50 Neb. 509, 70 N.W. 23 (1897).

If deed is taken to office and fees paid therefor, it is valid as against world. Deming v. Miles, 35 Neb. 739, 53 N.W. 665 (1892); Perkins v. Strong, 22 Neb. 725, 36 N.W. 292 (1888).

Fees for certified copies of numerical index must be reported. State ex rel. Frontier County v. Kelly, 30 Neb. 574, 46 N.W. 714 (1890).

Error in entering on numerical index, where otherwise properly indexed and recorded, cannot be urged by subsequent purchasers. Lincoln B. & S. Assn. v. Hass, 10 Neb. 581, 7 N.W. 327 (1880).



23-1515 Numerical index; instrument; certificate of entry.

After such instrument has been so indexed the register of deeds shall endorse on said instrument a certificate showing that the same has been indexed as herein required, and shall thereafter record said instrument as provided by law.

Certificate of filing signed by one purporting to be register of deeds or deputy is prima facie proof that document is filed. Smith Bros. v. Woodward, 94 Neb. 298, 143 N.W. 196 (1913).



23-1516 Miscellaneous Record.

The register of deeds, if using the book form of recording, shall keep a separate book to be called the Miscellaneous Record in which all instruments and writings not entitled to be recorded in any of the books herein provided for shall be recorded.



23-1517 Records; other indices.

The register of deeds shall keep indices showing all mortgages, including documents provided for in subdivision (a)(1) of section 9-501, Uniform Commercial Code, and discharges thereof left for record, and entitled to be recorded, in the same form as is required for deeds. He or she shall also keep a separate index to the volumes of construction lien records and to the volumes of miscellaneous records.



23-1517.01 Records; microfilm; requirements.

The recording of all instruments by the roll form of microfilm may be substituted for the method of recording instruments in books, and the filing of all documents by the roll form of microfilm may be substituted for the method of filing original documents. If this method of recording instruments on microfilm or filing documents on microfilm is used, the original instruments so recorded and the original documents so filed need not be retained after the microfilm has been verified for accuracy and quality, and a security copy on silver negative microfilm in roll form must be maintained and filed off premises under safe conditions to insure the protection of the records and shall meet the microfilm standards as prescribed by the State Records Administrator as provided in sections 84-1201 to 84-1220. The fee books shall provide the proper index information as to the microfilm roll and numerical sequence of all such recorded instruments and of all such filed documents. The internal reference copies or work copies of the instruments recorded on microfilm and of documents filed on microfilm may be in any photographic form to provide the necessary information as may be determined by the official in charge.



23-1517.02 Records; computerized system of indexing; authorized.

(1) The register of deeds may use a computerized system of indexing for deeds and conveyances, mortgages, the Construction Lien Record index, the Miscellaneous Record index, the federal lien index, the fee book, and all other supplemental indices that may be contained in such office and may combine such indices into one Land Record index. If a computerized system of indexing is used, the register of deeds may maintain a printout of all records stored in the computer system and shall have a security backup system for data and other programs in an electronic medium which shall be stored in a secure location. If maintained, the printout shall consist of a record of fees, a numerical tract index, and an alphabetical general index.

(2) In counties which do not use the computerized system provided in subsection (1) of this section, the register of deeds shall use the separate book or microfilm form of recording instruments as required prior to July 10, 1984.



23-1518 Repealed. Laws 1965, c. 107, § 1.



23-1519 Repealed. Laws 1965, c. 107, § 1.



23-1520 Repealed. Laws 1965, c. 107, § 1.



23-1521 Repealed. Laws 1965, c. 107, § 1.



23-1522 Repealed. Laws 1969, c. 433, § 10.



23-1523 Repealed. Laws 1969, c. 433, § 10.



23-1524 Repealed. Laws 1969, c. 433, § 10.



23-1525 Repealed. Laws 1969, c. 433, § 10.



23-1526 Repealed. Laws 1989, LB 5, § 7.



23-1527 Bankruptcy proceedings; recording; fee.

A certified copy of a petition, with schedules omitted, commencing a proceeding under the laws of the United States relating to bankruptcy or a certified copy of the decree of adjudication or a certified copy of an order approving the bond of the trustee appointed in such proceedings shall be filed, indexed, and recorded in the office of the register of deeds of the county in which is located real property in which the bankrupt has an interest in the same manner as federal liens are filed, indexed, and recorded pursuant to the Uniform Federal Lien Registration Act. The filing fee for such recording shall be the same as the fee for filing and recording as set forth in section 9-525, Uniform Commercial Code. The register of deeds shall file the notices in a file kept for such purpose and designated Notice of Bankruptcy Proceedings, except that in offices filing by the roll form of microfilm pursuant to section 23-1517.01, the original notices need not be retained.



23-1528 Printed form; noncompliance; effect.

Any printed form accepted for recordation that does not comply with sections 23-1503 to 23-1527 shall not affect the validity of or the notice otherwise given by the recording.



23-1601 County treasurer; general duties.

(1) It is the duty of the county treasurer to receive all money belonging to the county, from whatsoever source derived and by any method of payment provided by section 77-1702, and all other money which is by law directed to be paid to him or her. All money received by the county treasurer for the use of the county shall be paid out by him or her only on warrants issued by the county board according to law, except when special provision for payment of county money is otherwise made by law.

(2) The county treasurer shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

(3) The county treasurer, at the direction of the city or village, shall invest the bond fund money collected for each city or village located within each county. The bond fund money shall be invested by the county treasurer and any investment income shall accrue to the bond fund. The county treasurer shall notify the city or village when the bonds have been retired.

(4)(a) On or before the fifteenth day of each month, the county treasurer (i) shall pay to each city, village, school district, educational service unit, county agricultural society, and rural or suburban fire protection district located within the county the amount of all funds collected or received for the city, village, school district, educational service unit, county agricultural society, and rural or suburban fire protection district the previous calendar month, including bond fund money when requested by any city of the first class under section 16-731, and (ii) on forms provided by the Auditor of Public Accounts, shall include with the payment a statement indicating the source of all such funds received or collected and an accounting of any expense incurred in the collection of ad valorem taxes, except that the Auditor of Public Accounts shall, upon request of a county, approve the use and reproduction of a county's general ledger or other existing forms if such ledger or other forms clearly indicate the sources of all funds received or collected and an accounting of any expenses incurred in the collection of ad valorem taxes.

(b) If all such funds received or collected are less than twenty-five dollars, the county treasurer may hold such funds until such time as they are equal to or exceed twenty-five dollars. In no case shall such funds be held by the county treasurer longer than six months.

(c) If a school district treasurer has not filed an official bond pursuant to section 11-107 or evidence of equivalent insurance coverage, the county treasurer may hold funds collected or received for the school district until such time as the bond or evidence of equivalent insurance coverage has been filed.

(5) Notwithstanding subsection (4) of this section, the county treasurer of any county in which a city of the metropolitan class or a Class V school district is located shall pay to the city of the metropolitan class and to the Class V school district on a weekly basis the amount of all current year funds as they become available for the city or the school district.

Subsection (4) of this section and section 77-1759 can be read so as to give effect to the plain language of each. State ex rel. City of Elkhorn v. Haney, 252 Neb. 788, 566 N.W.2d 771 (1997).

County treasurer, where claims are not audited and allowed by county board or warrant drawn, is not authorized to liquidate claims from special sinking fund in his possession. Such payments are illegal. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

With reference to public funds, the duties of a county treasurer are prescribed by statute and usage will not excuse their discharge in a different manner. Shambaugh v. City Bank of Elm Creek, 118 Neb. 817, 226 N.W. 460 (1929).

Treasurer must refuse payment of judgment until board orders payment. State ex rel. Clark & Leonard Inv. Co. v. Scotts Bluff County, 64 Neb. 419, 89 N.W. 1063 (1902).

County treasurer is insurer of money coming into his hands by virtue of his office. Thomssen v. Hall County, 63 Neb. 777, 89 N.W. 389 (1902).

Propriety or validity of depositing funds in banks cannot be questioned collaterally. Western Wheeled Scraper Co. v. Sadilek, 50 Neb. 105, 69 N.W. 765 (1897).



23-1601.01 Residency requirement.

A county treasurer elected after November 1986 need not be a resident of the county when he or she files for election as county treasurer, but a county treasurer shall reside in a county for which he or she holds office.



23-1601.02 County treasurer; deputy; appointment; oath; duties.

The county treasurer may appoint a deputy for whose acts he or she will be responsible. The treasurer may not appoint the county clerk, sheriff, register of deeds, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the treasurer. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the treasurer which shall be endorsed upon and filed with the certificate of appointment. The treasurer may require a bond of the deputy.

In the absence or disability of the treasurer, the deputy shall perform the duties of the treasurer pertaining to the office, but when the treasurer is required to act in conjunction with or in place of another officer, the deputy cannot act in the treasurer's place.



23-1602 Warrants; nonpayment for want of funds; endorsement; interest.

All warrants issued by the county board shall, upon being presented for payment, if there are not sufficient funds in the treasury to pay the same, be endorsed by the treasurer not paid for want of funds, and the treasurer shall also endorse thereon the date of such presentation and sign his name thereto. Warrants so endorsed shall draw interest from the date of such endorsement, at the rate to be fixed by the county board at the time of issuance and inserted in the warrant. No account or claim whatsoever against a county, which has been allowed by the board, shall draw interest until a warrant shall have been drawn in payment thereof and endorsed as herein provided.

County is not liable for interest prior to judgment on claim to recover invalid special assessment. McClary v. County of Dodge, 176 Neb. 627, 126 N.W.2d 849 (1964).

County treasurer undertaking to pay unallowed salary claims against county from sinking fund without warrant cannot take assignments of claims and thereafter recover thereon as valid obligation of county unless sinking funds are reimbursed prior thereto. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Interest cannot be allowed against county unless so provided by statute or by a contract therefor lawfully made. Central Bridge & Construction Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Interest may be allowed against county in favor of state for money wrongfully withheld by county. State v. Stanton County, 100 Neb. 747, 161 N.W. 264 (1917).



23-1603 Violations; penalty.

If any county treasurer shall neglect or refuse to render any account or settlement required by law, or shall fail or neglect to account for any balance due the state, county, township, school district, or any other municipal subdivision, or is guilty of any other misconduct in office, the county board may forthwith remove him from office, and appoint some suitable person to perform the duties of treasurer until his successor is elected or appointed and qualified.

Turning over to successor certificates of deposit is not payment over of money. Cedar County v. Jenal, 14 Neb. 254, 15 N.W. 369 (1883).

In removal of county treasurer, county board must follow statutory provisions for removal of county officers, and judgment of ouster is necessary. State ex rel. Craig v. Sheldon, 10 Neb. 452, 6 N.W. 757 (1880).



23-1604 Repealed. Laws 1978, LB 650, § 40.



23-1605 Semiannual statement; publication.

The county treasurer of each county shall, during the months of July and January of each year, cause to be published in a legal newspaper, and in counties having more than two hundred fifty thousand inhabitants in a daily legal newspaper printed in the county, or if there is no legal newspaper published in the county, in a legal newspaper of general circulation within the county, a tabulated statement of the affairs of his office, showing the receipts and disbursements of his office for the last preceding six months ending June 30 and December 31.



23-1606 Semiannual statement; contents.

Such statements shall show (1) the amount of money received and for what fund; (2) the amount of warrants or orders presented and registered, and upon what fund; (3) the amount of warrants or orders paid and from what fund; (4) the amount of money on hand in each fund; (5) the amount of outstanding warrants or orders registered and unpaid; (6) the total amount of money on hand; and (7) the total amount of unpaid claims of the county as of June 15 and December 15 of each year, as certified to the county treasurer by the county clerk.



23-1607 Semiannual statement; cost of publication; payment.

The county shall pay to the printer a reasonable compensation for the publication of such statement.



23-1608 County officers; audit required; cost; audit report; irregularities; how treated.

(1) Each county board shall cause an examination and a complete and comprehensive annual audit to be made of the books, accounts, records, and affairs of all county officers in the county. The audits shall be conducted annually, except that the Auditor of Public Accounts may determine an audit of less frequency to be appropriate but not less than once in any three-year period. Each county board may contract with the Auditor of Public Accounts or select a licensed public accountant or certified public accountant or firm of such accountants to conduct the examination and audit and shall be responsible for the cost of the audit pursuant to the contract. An original copy of the audit report shall be filed in the office of the county clerk and in the office of the Auditor of Public Accounts within twelve months after the end of each fiscal year.

(2) The county board shall cause to be published in the same manner as the proceedings of the county board a brief statement disclosing the conclusion of the examination and audit and that such audit report is on file with the county clerk.

(3) At the same time a copy of the audit report is filed in the office of the county clerk, the auditor conducting the examination shall send written notice to the county board and the county attorney of the county concerned, the Auditor of Public Accounts, and the Attorney General of any irregularity or violation of any law disclosed by the audit report. It shall be the duty of the county attorney, within thirty days of the receipt of such notice, to institute appropriate proceedings against the offending officer or officers.

(4) If the county attorney fails to comply with the provisions of this section, it shall be the duty of the Attorney General to institute such proceedings against the offending officer or officers and he or she shall also institute proceedings for the removal of the county attorney from office. When notice is received of any irregularity or violation of any law in the office of the county attorney, it shall be the duty of the Attorney General to institute appropriate proceedings against the county attorney within thirty days after the giving of such notice if the county attorney has failed to institute such proceedings.

The state Auditor of Public Accounts has authority to conduct an audit of a county's records and, on behalf of the state, charge for the services rendered. County of York v. Johnson, 230 Neb. 403, 432 N.W.2d 215 (1988).

Under former law power of examination of county records was not exclusive in the Auditor of Public Accounts. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).



23-1609 Audit; requirements.

Such examination and audit shall be conducted in conformity with generally accepted auditing standards applied on a consistent basis and shall develop the county's financial condition, the condition of each county fund, and the disposition of all money collected or received. Such examination and audit shall be a full and complete audit of the cash receipts and disbursements and shall reflect in supplementary schedules the state of each county fund from which the respective claims are payable.



23-1610 Repealed. Laws 2000, LB 692, § 13.



23-1611 County officers; uniform system of accounting; duty of Auditor of Public Accounts; individual ledger sheets; approval.

The Auditor of Public Accounts shall establish a uniform system of accounting for all county officers. The system, when established, shall be installed and used by all county officers, except that any county with a population of one hundred thousand or more inhabitants may use an accounting system that utilizes generally accepted accounting principles. With the prior approval of the Tax Commissioner, the county board of any county may direct that for all purposes of assessment of property, and for the levy and collection of all taxes and special assessments, there shall be used only individual ledger sheets or other tax records suitable for use in connection with electronic data processing equipment or other mechanical office equipment, to be used in accordance with procedures to be approved by the Tax Commissioner. To the extent practicable, the accounting system established for county officers shall be the same system established for state agencies.

Auditor of Public Accounts represents the state in settlements between the State Treasurer and the various county treasurers. State v. Ure, 102 Neb. 648, 168 N.W. 644 (1918).



23-1612 County offices; audit; refusal to exhibit records; penalty.

Every county officer, his deputy and assistants, shall, on demand, exhibit to any examiner all books, papers, records, and accounts pertaining to his office and shall truthfully answer all questions that may be put to him by such examiner touching the affairs of his office. Any person who shall fail or refuse to comply with the provisions of this section shall be guilty of a Class V misdemeanor.



23-1613 Repealed. Laws 2000, LB 692, § 13.



23-1613.01 Repealed. Laws 1959, c. 266, § 1.



23-1614 Repealed. Laws 2000, LB 692, § 13.



23-1615 Repealed. Laws 1967, c. 36, § 10.



23-1616 Cashier's bonds; amount.

In all counties in the State of Nebraska having a population of two hundred thousand or more, where clerks are employed as cashiers and as such handle public funds, said clerks shall give bond in like manner as provided for county treasurers and deputy county treasurers in said counties. The bonds shall be in such sum as the county boards of said counties may determine, and the premium of the bonds shall be paid for as is now provided for said county treasurers and deputy county treasurers.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1701 Sheriff; general duties; residency.

It is the duty of the sheriff to serve or otherwise execute, according to law, and return writs or other legal process issued by lawful authority and directed or committed to the sheriff and to perform such other duties as may be required by law. The county sheriff shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

A sheriff elected after November 1986 need not be a resident of the county when he or she files for election as sheriff, but a sheriff shall reside in a county for which he or she holds office.

In the absence of instructions from owner of judgment or his attorney not to do so, it is the duty of sheriff to levy and make return to execution placed in his hands. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

Where one charged with felony is out on bail, and he is charged in court of another county with another separate and distinct felony, he is not immune to arrest on second charge, and it is duty of any sheriff in whose hands is placed warrant for his arrest on the second charge to take him into custody. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Venue of summons, laid in county where suit started and directed to sheriff of county where defendant resided, is proper. Alden Mercantile Co. v. Randall, 102 Neb. 738, 169 N.W. 433 (1918).

Return includes certification of service and delivery of writ to office from which it issued. Graves v. Macfarland, 58 Neb. 802, 79 N.W. 707 (1899).



23-1701.01 Candidate for sheriff; requirements; sheriff; attend Sheriff's Certification Course; exception; continuing education; violation; penalty.

(1) Any candidate for the office of sheriff who does not have a law enforcement officer certificate or diploma issued by the Nebraska Commission on Law Enforcement and Criminal Justice shall submit with the candidate filing form required by section 32-607 a standardized letter issued by the director of the Nebraska Law Enforcement Training Center certifying that the candidate has:

(a) Within one calendar year prior to the deadline for filing the candidate filing form, passed a background investigation performed by the Nebraska Law Enforcement Training Center based on a check of his or her criminal history record information maintained by the Federal Bureau of Investigation through the Nebraska State Patrol. The candidate who has not passed a background investigation shall apply for the background investigation at least thirty days prior to the filing deadline for the candidate filing form; and

(b) Received a minimum combined score on the reading comprehension and English language portions of an adult basic education examination designated by the Nebraska Law Enforcement Training Center.

(2) Each sheriff shall attend the Nebraska Law Enforcement Training Center and receive a certificate attesting to satisfactory completion of the Sheriff's Certification Course within eight months after taking office unless such sheriff has already been awarded a certificate by the Nebraska Commission on Law Enforcement and Criminal Justice attesting to satisfactory completion of such course or unless such sheriff can demonstrate to the Nebraska Police Standards Advisory Council that his or her previous training and education is such that he or she will professionally discharge the duties of the office. Any sheriff in office prior to July 19, 1980, shall not be required to obtain a certificate attesting to satisfactory completion of the Sheriff's Certification Course but shall otherwise be subject to this section. Notwithstanding sections 81-1401 to 81-1414.10, each sheriff shall attend twenty hours of continuing education in criminal justice and law enforcement courses approved by the council each year following the first year of such sheriff's term of office. Such continuing education shall be offered through seminars, advanced education which may include college or university classes, conferences, instruction conducted within the sheriff's office, or instruction conducted over the Internet, except that instruction conducted over the Internet shall be limited to ten hours annually, and shall be of a type which has application to and seeks to maintain and improve the skills of the sheriffs in carrying out the responsibilities of their office.

(3) Notwithstanding section 81-1403, unless a sheriff is able to show good cause for not complying with subsection (2) of this section or obtains a waiver of the training requirements from the council, any sheriff who violates subsection (2) of this section shall be punished by a fine equal to such sheriff's monthly salary. Each month in which such violation occurs shall constitute a separate offense.



23-1701.02 Arrests; keeping the peace; duties.

It shall be the duty of every sheriff to apprehend, on view or warrant, and bring to the court all felons and disturbers and violators of the criminal laws of this state, to suppress all riots, affrays, and unlawful assemblies which may come to his or her knowledge, and generally to keep the peace in his or her proper city.



23-1701.03 Sheriff; general powers and duties.

The sheriff shall exercise the powers and perform the duties conferred and imposed upon him or her by other statutes and by the common law.



23-1701.04 Process; duty of sheriff to execute.

It shall be the duty of the sheriffs of the several counties to execute or serve all writs and process issued by any county court and to them directed and to return the same. For any neglect or refusal so to do, they may be proceeded against in the county court in the same manner as for neglect or refusal to execute or serve process issued out of the district court.



23-1701.05 Writs and orders; endorsement.

The sheriff shall endorse upon every summons, order of arrest, order for the delivery of property, order of attachment, or injunction the day and the hour it was received by him or her.



23-1701.06 Failure or neglect to execute process; amercement; civil liability.

The sheriff shall execute every summons, order, or other process and return the same as required by law. If the sheriff fails to do so, unless he or she makes it appear to the satisfaction of the court that he or she was prevented by inevitable accident from so doing, he or she shall be amerced by the court in a sum not exceeding one thousand dollars and shall be liable to the action of any person aggrieved by such failure.

Where judgment creditor fails to show any damage resulting from failure to make levy or return of execution, recovery against officer cannot be had. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

Where code is silent, common law and equity remedies, not inconsistent therewith, are applicable to prevent failure of justice. Cross-petition is maintainable. Armstrong v. Mayer, 69 Neb. 187, 95 N.W. 51 (1903).

"Return" includes certificates and delivery of writ to office from whence issued. Graves v. Macfarland, 58 Neb. 802, 79 N.W. 707 (1899).



23-1702 Violations; penalty.

The disobedience by the sheriff of the command of any such process is a contempt of the court from which it was issued, and may be punished by the same accordingly, and he is further liable to the action of any person injured thereby.

Officer is liable in damages for failure to make return to execution. Ehlers v. Gallagher, 147 Neb. 97, 2 N.W.2d 396 (1946).

Court will mandamus sheriff to make arrest when proper warrant from another county is placed in his hands and he refuses to act. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Sheriff is not liable for negligence in levy of writ where plaintiff or his attorney contributed to negligence. Parrott v. McDonald, 72 Neb. 97, 100 N.W. 132 (1904).



23-1703 Jailer; duty of sheriff; certain counties.

Except in counties where a county board of corrections exists and has assumed responsibility over the jail pursuant to sections 23-2801 to 23-2806, the sheriff shall have charge and custody of the jail, and the prisoners of the same, and is required to receive those lawfully committed and to keep them himself or herself, or by his or her deputy jailer, until discharged by law.

Jury was properly instructed as to the duties of the sheriff as jailer under this section. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

It is duty of sheriff to receive and keep until discharged all prisoners lawfully committed to county jail. O'Dell v. Goodsell, 149 Neb. 261, 30 N.W.2d 906 (1948).

Sheriff has charge of county jail and is the custodian thereof. Flint v. Mitchell, 148 Neb. 244, 26 N.W.2d 816 (1947).

Judgment in criminal action, imposing jail sentence and fine and remanding defendant to custody of sheriff to carry out sentence and judgment, is equivalent to judgment requiring defendant to be confined to jail until the fine is paid. State ex rel. Marasco v. Mundell, 127 Neb. 673, 256 N.W. 519 (1934).

Sheriff must keep prisoners who are sentenced for violating city ordinances, but he collects from county, not city. Douglas County v. Coburn, 34 Neb. 351, 51 N.W. 965 (1892).



23-1704 Assistants; power to summon.

The sheriff and his deputies are conservators of the peace, and to keep the same, to prevent crime, to arrest any person liable thereto, or to execute process of law, they may call any person to their aid; and, when necessary, the sheriff may summon the power of the county.

City police officers may not make warrantless misdemeanor arrests outside their jurisdiction. State v. Tingle, 239 Neb. 558, 477 N.W.2d 544 (1991).

A sheriff has the power to summon to his assistance in the arrest of felons police officers of the cities of the second class under this section. Henning v. City of Hebron, 186 Neb. 381, 183 N.W.2d 756 (1971).

Sheriff has authority to call a private citizen into service to help capture prisoner. Anderson v. Bituminous Casualty Co., 155 Neb. 590, 52 N.W.2d 814 (1952).

Persons summoned as posse are not strictly deputies and sheriff is not liable to them for compensation, if entitled to any. Power v. Douglas County, 75 Neb. 734, 106 N.W. 782 (1906).

Duties of sheriff as conservator of peace are applicable to chief of police in metropolitan city. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904), 115 Am. S.R. 605 (1904).

This section authorizes a deputy sheriff to summon a State Patrol trooper and a city police officer to assist in arresting a suspected intoxicated driver. Once summoned, those persons become de facto deputies. State v. Rodgers, 2 Neb. App. 360, 509 N.W.2d 668 (1993).



23-1704.01 Sheriff; deputies; appointment; oath; duties.

The sheriff may appoint such number of deputies as he or she sees fit for whose acts he or she will be responsible. The sheriff may not appoint the county treasurer, clerk, register of deeds, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the sheriff. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the sheriff which shall be endorsed upon and filed with the certificate of appointment. The sheriff may require a bond of the deputy.

In the absence or disability of the sheriff, the deputy shall perform the duties of the sheriff pertaining to the office, but when the sheriff is required to act in conjunction with or in place of another officer, the deputy cannot act in the sheriff's place. No deputy shall act as constable while deputy sheriff.

Deputy sheriff, acting as jailer is public officer, and county board cannot contract with him for different compensation than fixed by law. Scott v. Scotts Bluff County, 106 Neb. 355, 183 N.W. 573 (1921).

County board must fix number and compensation of sheriff's deputies, under act requiring board to furnish sheriff with such deputies as they deem necessary, but sheriff has power to appoint. State ex rel. Rohrs v. Harris, 100 Neb. 745, 161 N.W. 253 (1917).

When office of sheriff was a fee office, a deputy sheriff was required to look to fees for his salary. Power v. Douglas County, 75 Neb. 734, 106 N.W. 782 (1906).



23-1704.02 Sheriff; appoint employee.

Except when otherwise provided specifically by law for substitute service by a deputy, a sheriff may appoint an employee of his or her department to serve any summons or writ, by endorsement thereon substantially as follows: "I hereby appoint ........ to serve the within writ;" which shall be dated and signed by the sheriff.

Authority is conferred upon a sheriff to depute a person to serve any summons. Forbes v. Bringe, 32 Neb. 757, 49 N.W. 720 (1891).

Constables cannot appoint deputies. Gilbert and Artist v. Brown & Brother, 9 Neb. 90, 2 N.W. 376 (1879).



23-1704.03 Sheriff; employee; false return of writ; penalty.

The employee referred to in section 23-1704.02 shall make return of the time and manner of serving such writ under his or her oath. For making a false return he or she shall be guilty of perjury and shall be punished accordingly.



23-1704.04 Sheriff; deputies; compensation.

The county board shall furnish the sheriff with such deputies as it shall deem necessary and fix the compensation of such deputies who shall be paid by warrant drawn on the general fund.

County board is given the right to determine number of deputies a sheriff may employ. Grace v. County of Douglas, 178 Neb. 690, 134 N.W.2d 818 (1965).

The county board has the authority to determine the number of deputies to be appointed by the sheriff and to fix their compensation but the sheriff retains the power to appoint his deputies. State ex rel. Rohrs v. Harris, 100 Neb. 745, 161 N.W. 253 (1917).

A sheriff who does not elect to act as jailer in person, but who deputizes the persons who perform the duties of jailer, such persons being compensated in the manner provided by this section, is not entitled to the compensation provided for a sheriff acting as jailer. Dunkel v. Hall County, 89 Neb. 585, 131 N.W. 973 (1911).



23-1705 Court attendance; when required.

The sheriff shall attend upon the district court at its session in his or her county, shall be allowed the assistance of two deputies and of such further number as the court may direct, and shall attend the sessions of the county court when required by the judge.



23-1706 Court; appearance as counsel prohibited.

No sheriff or his deputy or constable shall appear in any court as attorney or counselor for any party, nor make any writing or process to commence or to be in any manner used in the same, and such writing or process made by any of them shall be rejected.



23-1707 Sheriff's sales; purchases prohibited.

No sheriff or his deputy or constable shall become the purchaser, either directly or indirectly, of any property by him exposed to sale under any process of law or equity; and every such purchase is absolutely void.



23-1708 Vacancy; legal process; deputy; duty.

In case of a vacancy occurring in the office of sheriff from any cause the deputy or deputies shall be under obligation to execute legal process until the vacancy is filled.

Sheriff may complete execution of order of sale regularly issued to him during his term, after expiration of his term. National Black River Bank v. Wall, 3 Neb. Unof. 316, 91 N.W. 525 (1902).



23-1709 Term of office; expiration; transfers to successor.

When a sheriff goes out of office he or she shall deliver to his or her successor all books and papers pertaining to the office, all property attached or levied upon, and all prisoners in jail and shall take a receipt specifying the same. The receipt shall be sufficient indemnity to the person taking it.



23-1710 Crimes; prevention; arrest; powers and duties.

It shall be the duty of the sheriff by himself or deputy to preserve the peace in his county, to ferret out crime, to apprehend and arrest all criminals, and insofar as it is within his power, to secure evidence of all crimes committed in his county, and present the same to the county attorney and the grand jury; to file informations against all persons who he knows, or has reason to believe, have violated the laws of the state, and to perform all other duties pertaining to the office of sheriff.

Where sheriff had reliable information about existence of incendiary device action in going upon property and inspecting for existence of fire without actual entry or search of building was proper. State v. Howard, 184 Neb. 274, 167 N.W.2d 80 (1969).

Sheriff has duty to apprehend and arrest all criminals and must, if necessary, follow them into any county to do so. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Sheriff is not disqualified because of interest when testimony as witness is merely corroborative. Noonan v. State, 117 Neb. 520, 221 N.W. 434 (1928).



23-1711 Special investigations; when authorized; report; expenses.

The sheriff shall, whenever directed so to do in writing by the county attorney, make special investigation of any alleged infraction of the law within his county, and report with reference thereto within a reasonable time to such county attorney. When such investigation is made the sheriff shall file with the county clerk a detailed, sworn statement of his expenses, accompanied by the written order of the county attorney, and the board shall audit and allow only so much thereof as it shall find reasonable and necessary.



23-1712 Repealed. Laws 1991, LB 153, § 1.



23-1713 Sheriff; party to judicial proceedings; duties; county clerk shall perform.

Every county clerk shall serve and execute process of every kind, and perform all other duties of the sheriff, when the sheriff shall be a party to the case, or whenever affidavits shall be made and filed as provided in section 23-1714; and in all such cases he shall exercise the same powers and proceed in the same manner as prescribed for the sheriff in the performance of similar duties.

Sheriff is disqualified from serving process in murder case, where affidavit of disqualification was filed, and it became duty of clerk of district court to issue writ for summoning jurors to county clerk. Trobough v. State, 120 Neb. 453, 233 N.W. 452 (1930).

Sheriff is disqualified to select and summon a special panel of jurors to serve in criminal case in which he is a prosecuting witness. Policky v. State, 113 Neb. 858, 205 N.W. 560 (1925).

Processes issued out of county court may be directed to and be served by coroner, when sheriff is party. Barlass v. May, 16 Neb. 647, 21 N.W. 436 (1884).

Coroner may serve writ of replevin whenever sheriff is party to the action. Keith Brothers v. Heffelfinger, 12 Neb. 497, 11 N.W. 749 (1882).



23-1714 Sheriff; disqualification; duties; county clerk shall perform.

Whenever any party, his agent or attorney shall make and file with the clerk of the proper court an affidavit stating that he believes the sheriff of such county will not, by reason of partiality, prejudice, consanguinity or interest, faithfully perform his duties in any suit commenced, or about to be commenced, in said court, the clerk shall direct the original or other process in such suit to the county clerk who shall execute the same in like manner as the sheriff might or ought to have done, and if like objections shall be made to the county clerk by either party, the court shall appoint some suitable person to whom such objection does not apply.

Affidavit being filed hereunder, sheriff is ipso facto disqualified from summoning jurors, but not from participating with court clerk in drawing panel from box containing jurors' names selected by county commissioners. Trobough v. State, 120 Neb. 453, 233 N.W. 452 (1930).

When showing is made conforming to above provisions, it is mandatory that clerk direct county clerk to perform the duties of the sheriff. Policky v. State, 113 Neb. 858, 205 N.W. 560 (1925).

A party must make his objection to sheriff's acting before trial or he will be held to have waived it. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).



23-1715 Sheriff; specialized equipment; damages to privately owned motor vehicle, reimbursement.

The county board shall purchase a base radio station and shortwave radio equipment for installation on a motor vehicle owned by the sheriff. The county board may purchase shortwave radio equipment for installation on motor vehicles owned by the sheriff's deputies and also may purchase specialized equipment such as, but not limited to, flashing lights or spotlights for installation on motor vehicles owned by the sheriff or his or her deputies whenever such equipment is necessary for law enforcement work. Any equipment so purchased and installed shall remain the property of the county and shall be removed and returned to the county upon termination of the term of office of such sheriff or deputy. The county board may also reimburse any such sheriff or deputy for any damage to any such privately owned motor vehicle peculiarly incident to and actually arising out of the use of such motor vehicle for law enforcement work, such as, but not limited to, bullet holes, blood stains, or damage to the interior caused by unruly prisoners, but not including collision or upset. Reimbursement for such damage shall be paid as other claims against the county.



23-1716 Repealed. Laws 1972, LB 1278, § 3.



23-1717 Sheriff; deputy; uniform; badge, display; exceptions.

County sheriffs and their deputies, when on duty, shall be dressed in a distinctive uniform, as described in section 23-1719, and display a badge of office as described in section 23-1719; Provided, the wearing of such uniform and badge shall be discretionary at the option of the sheriff when he or she or his or her deputies are engaged in special investigations or mental patient assignments; and provided further, that special deputies appointed by the sheriff shall be excluded from the requirements of this section.



23-1718 Sheriff; deputy; uniform; allowance in counties of less than 200,000 population.

County sheriffs and their deputies in counties of less than two hundred thousand population shall each receive an allowance for uniform expense of not less than ten dollars per month, to be paid by the county which such officers serve.



23-1719 Sheriff; deputy; uniform; specifications.

(1) The uniform required by section 23-1717 shall be readily distinguishable from the uniform of other law enforcement agencies in the State of Nebraska and shall consist of:

(a) Brown felt hat, center crease in sheriff or western style;

(b) Brown straw hat, center crease in sheriff or western style;

(c) Chocolate brown color shirt with either long or short sleeves depending on season;

(d) Pink tan color trousers in appropriate seasonal weights;

(e) Pink tan color skirts in appropriate seasonal weights;

(f) Pink tan color necktie;

(g) Shoes or boots in the same color as the leather worn;

(h) Chocolate brown color service jacket, zipper front with badge holder;

(i) Hip-length year-round outer jacket, dark brown in color;

(j) Badge bearing state or state seal, rank, and county:

(i) Gold in color for sheriff and deputies of the rank of sergeant or above;

(ii) Silver in color for deputies under the rank of sergeant; and

(iii) Consisting of seven-point star;

(k) Collar ornaments:

(i) Gold for sheriff and deputies of the rank of sergeant or above; and

(ii) Silver for deputies under the rank of sergeant;

(l) Shoulder emblem to be worn on upper sleeve and include sheriff's department and county name - design optional;

(m) Leather to be either brown or black at the individual department's choice; and

(n) Brown winter cap with flap.

(2) Uniforms shall be purchased directly from the supplier or suppliers with whom the Department of Administrative Services has contracted.

(3) A committee from the Nebraska Sheriffs' and Peace Officers' Association shall assist the Department of Administrative Services in developing specifications and selecting material for the uniforms.



23-1720 Sheriff; deputies; indemnification; legal counsel.

Any sheriff, deputy state sheriff, deputy sheriff, or special deputy sheriff required to be bonded under section 11-119 or 23-1704.01 shall be indemnified by the county employing such sheriff, deputy state sheriff, deputy sheriff, or special deputy sheriff should such person become liable to any surety on a bond written under either such section. Any sheriff, deputy state sheriff, deputy sheriff, or special deputy sheriff may, with the approval of the county board, retain his or her own legal counsel to represent him or her in such proceedings at county expense.



23-1721 Sections; purposes.

The purposes of sections 23-1721 to 23-1736 are to guarantee to all citizens a fair and equal opportunity for public service in the office of the county sheriff in counties having a population of twenty-five thousand inhabitants or more, to establish and review conditions of service which will attract officers and employees of character and capacity, and to increase the efficiency of the county sheriff's office by the establishment of a merit system.

The purpose of this act is not to remove from the sheriff the right to discipline his personnel but, rather, to insulate deputy sheriffs from the political hazards which they might encounter upon the election of a new sheriff. Freese and Johnson v. County of Douglas, 210 Neb. 521, 315 N.W.2d 638 (1982).



23-1722 Sheriff's office merit commission; created; county having 25,000 inhabitants or more.

In any county having a population of twenty-five thousand inhabitants or more, there shall be a sheriff's office merit commission.



23-1723 Sheriff's office merit commission; county having 400,000 or more population; members; number; appointment; term; vacancy.

The sheriff's office merit commission in counties having a population of four hundred thousand inhabitants or more as determined by the most recent federal decennial census shall consist of five members. One member shall be a duly elected county official, appointed by the county board. One member shall be a deputy sheriff, elected by the deputy sheriffs. Three members shall be selected by the presiding judge of the judicial district encompassing such county and shall be public representatives who are residents of the county. The terms of office of members initially appointed or elected shall expire on January 1 of the first, second, and third years following their appointment or election, as designated by the county board. As the terms of initial members expire, their successors shall be appointed or elected for three-year terms in the same manner as the initial members. The additional public representative provided for in this section shall serve until January 1, 1984, and thereafter his or her successors shall be appointed or elected for three-year terms. Any vacancy shall be filled by appointment or election in the same manner as appointment or election of initial members. The commission shall have the power to declare vacant the position of any member who no longer meets the qualifications for election or appointment set out in this section.



23-1723.01 Sheriff's office merit commission; county having 25,000 to 400,000 population; members; number; appointment; term; vacancy.

(1) In counties having a population of not less than twenty-five thousand inhabitants and less than four hundred thousand inhabitants as determined by the most recent federal decennial census, the sheriff's office merit commission shall consist of three members, except that the membership of the commission may be increased to five members by unanimous vote of the three-member commission.

(2) If the commission consists of three members, one member shall be a duly elected county official, appointed by the county board, one member shall be a deputy sheriff, elected by the deputy sheriffs, and one member shall be selected by the presiding judge of the judicial district encompassing such county and shall be a public representative who is a resident of the county and neither an official nor employee of the county. If the commission consists of five members, one member shall be a duly elected county official, appointed by the board of county commissioners, two members shall be deputy sheriffs, elected by the deputy sheriffs, and two members shall be selected by the presiding judge of the judicial district encompassing such county and shall be public representatives who are residents of the county and neither officials nor employees of the county.

(3) The terms of office of members initially appointed or elected after March 20, 1982, shall expire on January 1 of the years 1983, 1984, and 1985, as designated by the county board. Thereafter, the terms of the members of the commission shall be three years, except that in a county with a five-member commission, (a) the initial term of the additional deputy sheriff member shall be staggered so that his or her term shall coincide with the term of such county's deputy sheriff elected before August 31, 2003, and (b) the initial term of the additional public representative member shall be staggered so that his or her term shall coincide with the term of such county's public representative member appointed before August 31, 2003. As the terms of initial members expire, their successors shall be appointed or elected in the same manner as the initial members. Any vacancy shall be filled by appointment or election in the same manner as appointment or election of initial members. The commission shall have the power to declare vacant the position of any member who no longer meets the qualifications for election or appointment set out in this section.



23-1724 Sheriff's office merit commission; members; salary; expenses.

The members of the commission shall not receive a salary for their services but shall be reimbursed for such necessary expenses and mileage as may be incurred in the actual performance of their duties with reimbursement for mileage to be made at the rate provided in section 81-1176.



23-1725 Commission; meetings; public; rules of procedure; adopt.

The sheriff's office merit commission shall hold meetings regularly, at least once every three months, and shall designate the time and place thereof. It shall adopt its own rules of procedure and shall keep a record of its proceedings. All meetings and records of the commission shall be public except as otherwise provided in sections 23-1721 to 23-1736.



23-1726 Classified service, defined.

For purposes of sections 23-1721 to 23-1736, classified service includes all deputy sheriffs including the jailer and matrons but does not include the civilian employees of the office. The deputy sheriff designated by the sheriff as chief deputy is specifically excluded from sections 23-1721 to 23-1736.



23-1727 Commission; powers; duties.

The powers and duties of the sheriff's office merit commission shall be as follows:

(1) To adopt rules not inconsistent with sections 23-1721 to 23-1736 for the examination and selection of persons to fill the offices and positions in the classified service which are required to be filled by appointment and for the selection of such persons to be employed in the classified service of the office of the sheriff;

(2) To supervise the administration of the merit system rules, hold examinations from time to time after giving notice thereof, prepare and keep an eligibility list of persons passing such examinations, and certify the names of persons thereon to the sheriff;

(3) To investigate, by itself or otherwise, the enforcement of sections 23-1721 to 23-1736 and of its own rules and the action of appointees in the classified service. In the course of such investigation, the commission, or its authorized representative, shall have the power to administer oaths, and the commission shall have power, by subpoena, to secure both the attendance and testimony of witnesses and the production of books and papers relevant to such investigation;

(4) To provide, through the purchasing department of the county, all needed supplies for the use of the commission;

(5) To classify deputy sheriffs and subdivide them into groups according to rank and grade based upon the duties and responsibilities of such positions. The commission shall recommend to the county board salaries which are uniform for each group of the classified service and comparable to those of comparable counties in this section of the United States; and

(6) To perform such other duties as may be necessary to carry out sections 23-1721 to 23-1736.

The powers enumerated in this section are intended to provide a form of civil service to deputy sheriffs employed by the various counties. Freese and Johnson v. County of Douglas, 210 Neb. 521, 315 N.W.2d 638 (1982).



23-1728 Commission; competitive examinations; records of service; keep; subject to inspection by commission.

(1) The commission shall prepare and hold open competitive examinations in order to test the relative fitness of all applicants for appointment to the classified service. At least two weeks' notice shall be given of all such examinations by publication at least once in a legal newspaper published and of general circulation in the county or, if none is published in the county, in a legal newspaper of general circulation in the county.

(2) The commission shall cause to be kept records of the service of each employee, in the classified service, known as service records. These records shall contain facts and statements on all matters relating to the character and quality of the work done and the attitude of the individual toward his or her work. All such service records and employee records shall be subject only to the inspection of the commission.



23-1729 Sheriff; personnel director; duties.

The sheriff of each county under sections 23-1721 to 23-1736 shall be the personnel director of the merit system. The personnel director shall act as secretary of the sheriff's office merit commission and shall advise the commission in all matters pertaining to the merit system established by sections 23-1721 to 23-1736.



23-1730 Deputy sheriffs; classified service; chief deputy sheriff.

For purposes of sections 23-1721 to 23-1736, all deputy sheriffs actually serving as such shall comprise the classified service. The chief deputy sheriff shall not be within the classified service, but a deputy sheriff serving with permanent rank under sections 23-1721 to 23-1736 may be designated chief deputy sheriff and retain such rank during the period of his or her service as chief deputy sheriff and shall upon termination of his or her duties as chief deputy sheriff revert to his or her permanent rank.



23-1731 Classified service; vacancy; how filled.

Whenever a position in the classified service is to be filled, the sheriff shall notify the sheriff's office merit commission of that fact, and the commission shall certify the names and addresses of the three candidates standing highest on the eligibility list for the class or grade for the position to be filled, and the sheriff shall forthwith appoint to such position one of the three persons so certified. Such appointment shall be for a probationary period to be fixed by the rules, but not to exceed one year. On or before the expiration of the probationary period, the sheriff may, by presenting specific reasons for such action in writing, discharge a probationary appointee, or, with the approval of the commission, transfer him or her to another department within the sheriff's office. If not discharged prior to the expiration of the period of probation and if no complaint has been made about the service rendered, the appointment shall be deemed permanent. To prevent the stoppage of business or to meet extraordinary conditions or emergencies, the sheriff may, with the approval of the commission, make a temporary appointment to remain in force for not to exceed sixty days and only until regular appointment can be made under sections 23-1721 to 23-1736.



23-1732 Deputy sheriffs in active employment; examinations; when required.

(1) All deputy sheriffs in active employment on January 1, 1970, in counties of four hundred thousand inhabitants or more as determined by the most recent federal decennial census and on January 1, 1973, in counties having a population of more than one hundred fifty thousand but less than four hundred thousand inhabitants as determined by the most recent federal decennial census, and who have been such for more than two years immediately prior thereto, shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(2) All deputy sheriffs in active employment on January 1, 1975, in counties having a population of more than sixty thousand but not more than one hundred fifty thousand inhabitants, and who have been deputy sheriffs for more than two years immediately prior thereto, or who have been certified by the Nebraska Law Enforcement Training Center and who have received a certificate of completion shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(3) All deputy sheriffs in active employment on January 1, 1977, in counties having a population of more than forty thousand but not more than sixty thousand inhabitants, and who have been deputy sheriffs for more than two years immediately prior thereto, or who have been certified by the Nebraska Law Enforcement Training Center and who have received a certificate of completion shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(4) All deputy sheriffs in active employment on January 1, 1982, in counties having a population of twenty-five thousand or more but not more than forty thousand inhabitants, and who have been deputy sheriffs for more than two years immediately prior thereto, or who have been certified by the Nebraska Law Enforcement Training Center, and who have received a certificate of completion shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(5) All deputy sheriffs who have been so employed for more than six months and less than two years on such date shall be required to take qualifying examinations, and all such deputy sheriffs who have been so employed for less than six months on such date shall be required to take competitive examinations.



23-1733 Promotions; procedure.

Whenever possible, vacancies shall be filled by promotion. Promotion shall be made from among deputy sheriffs qualified by training and experience to fill the vacancies and whose length of service entitles them to consideration. The commission shall, for the purpose of certifying to the sheriff the list of deputy sheriffs eligible for promotion, rate such deputy sheriffs so qualified on the basis of their service record, experience in the work involved in the vacant position, training and qualifications for such work, seniority, and military service ratings. Seniority shall be controlling only when other factors are equal. Only the names of the three highest on the list of ratings shall be certified. The sheriff shall forthwith appoint one of the three persons so qualified.



23-1734 Deputy sheriff; removal, suspension, reduced in rank or grade; procedure; grievance; procedure.

(1)(a) Any deputy sheriff may be removed, suspended with or without pay, or reduced in either rank or grade or both rank and grade by the sheriff, after appointment or promotion is complete, by an order in writing, stating specifically the reasons therefor. Such order shall be filed with the sheriff's office merit commission, and a copy thereof shall be furnished to the person so removed, suspended, or reduced. Any person so removed, suspended with or without pay, or reduced in either rank or grade or both rank and grade may, within ten days after presentation to him or her of the order of removal, suspension with or without pay, or reduction, appeal to the commission from such order. The commission shall, within two weeks after the filing of such appeal, hold a hearing thereon, and thereupon fully hear and determine the matter, and either affirm, modify, or revoke such order. The appellant shall be entitled to appear personally, produce evidence, and have counsel or other representation and a public hearing. The finding and decision of the commission shall be certified to the sheriff and shall forthwith be enforced and followed, but under no condition shall the employee who has appealed to the commission be permanently removed, suspended with or without pay, or reduced in rank until such finding and decision of the commission is so certified to the sheriff.

(b) This subsection does not apply to a deputy sheriff during his or her probationary period.

(2) Any deputy sheriff may grieve a violation of an employment contract, a personnel rule, a state or local law, or a written departmental policy or procedure to the commission. The commission shall hear the grievance at the next regularly scheduled meeting, or the commission may, at its discretion, set a special meeting to hear the grievance. If the deputy sheriff is subject to a labor agreement, all applicable procedures in the agreement shall be followed prior to the matter being heard by the commission. In all other cases, the matter shall be grieved, in writing, to the commission within fifteen calendar days after the date the deputy sheriff became aware of the occurrence giving rise to the grievance. After hearing or reviewing the grievance, the commission shall issue a written order either affirming or denying the grievance. Such order shall be delivered to the parties to the grievance or their counsel or other representative within seven calendar days after the date of the hearing or the submission of the written grievance.

An order by a sheriff's merit commission is not final until the order is written and delivered to the parties or counsel. Schaffer v. Cass County, 290 Neb. 892, 863 N.W.2d 143 (2015).

This section does not become operative until a deputy sheriff has been reduced in either rank or grade or both by the sheriff; it does not become operative until the sheriff acts. The commissioner's authority, under this section, to modify the action of the sheriff does not permit him to increase the punishment imposed by the sheriff. Freese and Johnson v. County of Douglas, 210 Neb. 521, 315 N.W.2d 638 (1982).



23-1735 Classified service; discrimination; prohibited.

No person in the classified service or seeking admission thereto shall be appointed, reduced, or removed, or in any way favored or discriminated against because of his political, racial, or religious opinions or affiliations, except for membership in any organization which has advocated or does advocate the overthrow of the government of the United States or this state by force or violence.



23-1736 Classified service; political activity; prohibited.

No person serving in the classified service under sections 23-1721 to 23-1736 shall actively participate in any campaign conducted by any candidate for public office while on duty or while in uniform.



23-1737 Repealed. Laws 2003, LB 222, § 14.



23-1801 Inquest; when authorized; coroner's jury; compensation.

(1) The coroner shall hold an inquest upon the dead bodies of such persons only as are supposed to have died by unlawful means. When the coroner has notice of the presence in the county of the body of a person supposed to have died by unlawful means, the coroner may, at his or her discretion, issue a warrant to a sheriff of the county requiring the sheriff to summon six residents of the county to appear before the coroner at a time and place named in the warrant.

(2) Each juror shall receive for each day employed in the discharge of his or her duty the sum of twenty dollars to be paid by certificate drawn by the coroner on the general funds of the county.

(3) A juror may voluntarily waive payment under this section for his or her service as a juror.

This article is incorporated into law which requires the county attorney to perform the duties of coroner. State ex rel. Crosby v. Moorhead, 100 Neb. 298, 159 N.W. 412 (1916).

Coroner has jurisdiction, though person may have been injured or died in another county. Moore v. Box Butte County, 78 Neb. 561, 111 N.W. 469 (1907).

Coroner can lawfully hold inquest upon bodies of persons supposed to have died by unlawful means. He is not entitled to fees unless a jury is summoned. Lancaster County v. Holyoke, 37 Neb. 328, 55 N.W. 950 (1893).



23-1802 Inquest; warrant; form.

The warrant may be in substance as follows: The State of Nebraska, ............. County. To any sheriff of such county:

In the name of the people of the State of Nebraska, you are hereby required to summon six residents of your county to appear before me at .........., on the ...... day of .......... 20...., then and there to hold an inquest upon the dead body of ................, there lying, and by what means such person died. Witness my hand this ...... day of ........ A.D. 20.... . ........... Coroner.

Jurors must obey venire of coroner, and are entitled to fees though it was unnecessary to summon them. Moore v. Box Butte County, 78 Neb. 561, 111 N.W. 469 (1907).



23-1803 Inquest; warrant; execution.

The sheriff shall execute the warrant and make return thereof at the time and place therein named.



23-1804 Inquest; coroner's jury; vacancies; oath.

If any juror fails to appear, the coroner shall cause the proper number to be summoned or returned from the bystanders immediately, and proceed to impanel them and administer the following oath in substance: You do solemnly swear that you will diligently inquire and true presentment make, when, how, and by what means the person whose body lies here dead came to his or her death, according to your knowledge and the evidence given you, so help you God.



23-1805 Inquest; juror; refusal to serve; penalty.

Whoever, being so summoned as a juror, fails or refuses, without good cause, to attend at the time and place required, or, appearing, refuses to act as such juror, or misbehaves while acting as such juror, shall, on complaint of the coroner before the county court, be fined not less than three nor more than twenty dollars.



23-1806 Inquest; subpoenas; power to issue.

The coroner may issue subpoenas within the county for witnesses, returnable forthwith, or at such time and place as the coroner shall therein direct.

Witness must obey subpoena, and can draw fees though inquest was unnecessary. Moore v. Box Butte County, 78 Neb. 561, 111 N.W. 469 (1907).



23-1807 Inquest; witnesses; oath.

An oath shall be administered to the witnesses in substance as follows: You do solemnly swear that the testimony which you shall give to this inquest, concerning the death of the person here lying dead, shall be the truth, the whole truth, and nothing but the truth, so help you God.



23-1808 Inquest; witnesses; recognizance for appearance in district court.

If the evidence of any witness shall implicate any person as the unlawful slayer of the person over whom the said inquisition shall be held, the coroner shall recognize such witness, in such sum as the coroner may think proper, to be and appear at the next term of the district court for the said county, there to give evidence of the matter in question and not depart without leave. Such recognizance shall be in the same form, as nearly as practicable, and have the same effect as recognizances taken in county court in cases of felony.



23-1809 Inquest; verdict; form.

The jurors, having inspected the body, heard the testimony, and made all needful inquiries, shall return to the coroner their inquisition in writing, under their hands, in substance as follows, and stating the matter in the following form, as nearly as practicable:

State of Nebraska, ........... County. At an inquisition held at ............, in ............ County, on the .... day of ............ A.D. 20...., before me, ............, coroner of such county, upon the body of ........, lying dead, by the jurors whose names are hereto subscribed, the jurors upon their oath do say ......... (Here state when, how, or by what person, means, weapon, or accident the person came to his or her death, and whether feloniously). In testimony whereof the jurors have hereunto set their hands the day and year aforesaid. Attest: ..............., Coroner.



23-1810 Inquest; verdict of murder or manslaughter; effect.

The verdict of the coroner's jury, charging any person with murder or manslaughter, shall have the same force and effect as the finding of a bill of indictment by the grand jury, until the case shall have been investigated by a grand jury, and they shall have made their return thereon.



23-1811 Inquest; arrest; when authorized.

If the person charged is present, the coroner may order his or her arrest by an officer or any other person present and shall then make a warrant requiring the officer or other person to take him or her before the county court for examination, or if the person charged is not present and the coroner believes the person can be taken, the coroner may issue a warrant to the sheriff requiring him or her to arrest the person and take the person charged before the county court for examination.



23-1812 Inquest; warrant of arrest; effect.

The warrant of a coroner in the above-stated cases shall be of equal authority with that of the county court; and when the person charged is brought before the court, the person charged shall be dealt with as a person held under a complaint in the usual form.



23-1813 Inquest; warrant of arrest; contents.

The warrant of the coroner shall recite substantially the verdict of the jury of inquest, and such warrant shall be a sufficient foundation for the proceedings of the justice instead of a complaint.



23-1814 Inquest; return to district court; contents; duty.

The coroner shall return to the district court the inquisition, the papers connected with the same, and a list of the names of witnesses who testified in the matter.



23-1815 Inquest; personal property; discovery on or near body; disposition.

When any valuable personal property, money or papers are found upon or near the body upon which an inquest is held, the coroner shall take charge of the same and deliver the same to those entitled to its care or possession. If not claimed, or, if the same shall be necessary to defray expenses of the burial, the coroner shall, after giving ten days' notice of the time and place of sale, sell such property. After deducting funeral expenses, the coroner shall deposit the proceeds thereof, and the money and papers so found, with the county treasurer, taking receipt therefor, there to remain subject to the order of the legal representatives of the deceased, if claimed within five years thereafter, or if not claimed within that time, to vest in the school fund of the county.

Where coroner was sued by administrator of deceased person for value of personal property of deceased sold by coroner, he could set off amount paid for necessary funeral expenses of deceased. Lenderink v. Sawyer, 92 Neb. 587, 138 N.W. 744 (1912), L.R.A. 1915D 948 (1912), Ann. Cas. 1914A 261 (1912).



23-1816 Inquest; body of deceased; disposition.

The coroner shall cause the body of each deceased person which the coroner is caused to view, to be delivered to the friends of the deceased, if there be any, but if there be none, the coroner shall cause the body to be decently buried and the expenses shall be paid from any property belonging to the deceased, or if there be none, from the county treasury, by warrant drawn thereon.

An undertaker who inters a dead body at request of coroner will be allowed compensation therefor, though inquest was unnecessary. Darling v. Box Butte County, 78 Neb. 564, 111 N.W. 470 (1907).



23-1817 Coroner; duties; performance by sheriff.

When there is no coroner, and in case of the coroner's absence or inability to act, the sheriff of the county is authorized to discharge the duties of coroner in relation to dead bodies.



23-1818 Inquest; surgeons; subpoena; when authorized.

If the coroner or jury deem it necessary, for the purposes of an inquisition, to summon any surgeons, the coroner shall issue a subpoena for those preferred, the same as for any other witness.



23-1819 Murder; warrant for arrest of suspect; when required.

The coroner is hereby authorized and required, on a request of a majority of the coroner's jury, to issue a warrant for any person suspected of having committed the crime of murder, and hold such person on said warrant until the inquest over the body is closed.



23-1820 Coroner's physician; appointment; when authorized; duties; compensation; mileage.

In each county there is hereby created the office of coroner's physician, who shall be appointed by the coroner of the county and be removable by the coroner, at a salary or schedule of fees or both to be set by the county board and to be paid by the county. Such physician shall certify the cause of death in every case of death in such county not certified by an attending physician and shall perform or cause to be performed an autopsy when requested by the coroner or as provided in section 23-1824. Such physician shall perform such other services in aid of the coroner as shall be requested by the coroner and shall be reimbursed for mileage at the rate provided in section 81-1176 for each mile actually and necessarily traveled by the most direct route while in the performance of such physician's duties.



23-1821 Death during apprehension or custody; notice required; penalty.

(1) Every hospital, emergency care facility, physician, nurse, out-of-hospital emergency care provider, or law enforcement officer shall immediately notify the county coroner in all cases when it appears that an individual has died while being apprehended by or while in the custody of a law enforcement officer or detention personnel.

(2) Any person who violates this section shall be guilty of a Class IV misdemeanor.



23-1822 Death during apprehension or custody; county coroner; duties.

In each instance when the county coroner is given notice in accordance with section 23-1821, the coroner or coroner's physician shall perform an examination, a test, or an autopsy as he or she may deem necessary to establish, by a reasonable degree of medical certainty, the cause or causes of death and shall thereafter certify the cause or causes of death to the presiding judge of the district court.



23-1823 Death during apprehension or custody; powers.

In the performance of his or her duties under section 23-1822, the county coroner may, when applicable, invoke any or all of the provisions of sections 23-1815, 23-1816, and 23-1820.



23-1824 Minor; autopsy required; when; guidelines; reimbursement.

(1) The county coroner or coroner's physician shall perform, at county expense, an autopsy on any person less than nineteen years of age who dies a sudden death, except that no autopsy needs to be performed if (a) the death was caused by a readily recognizable disease or the death occurred due to trauma resulting from an accident and (b) the death did not occur under suspicious circumstances. The Attorney General shall create, by July 1, 2007, guidelines for county coroners or coroner's physicians regarding autopsies on persons less than nineteen years of age.

(2) The county coroner or coroner's physician shall attempt to establish, by a reasonable degree of medical certainty, the cause or causes of the death, and shall thereafter certify the cause or causes of death to the county attorney. No cause of death shall be certified as sudden infant death syndrome unless an autopsy, a death scene investigation, and a review of the child's medical history reveal no other possible cause.

(3) A county may request reimbursement of up to fifty percent of the cost of an autopsy from the Attorney General. Reimbursement requests may include, but not be limited to, costs for expert witnesses and complete autopsies, including toxicology screens and tissue sample tests. The Attorney General shall place an emphasis on autopsies of children five years of age and younger.



23-1825 Organ and tissue donations; legislative findings.

The Legislature finds and declares that it is in the public interest to facilitate organ and tissue donations pursuant to the Revised Uniform Anatomical Gift Act and thereby to increase the availability of organs and tissues for medical transplantation. To accomplish these purposes, the following constitutes the procedure to facilitate the recovery of organs and tissues from donors under the jurisdiction of a coroner within a time period compatible with the preservation of such organ or tissue for the purpose of transplantation.



23-1826 Organ and tissue donations; terms, defined.

For purposes of sections 23-1825 to 23-1832:

(1) Coroner means a coroner or his or her designated representative;

(2) Decedent means an individual with respect to whom a determination of death has been made pursuant to section 71-7202;

(3) Donor has the definition found in section 71-4825; and

(4) Preliminary investigation means an inquiry into whether any organs or tissues are necessary to determine the proximate cause or means of death.



23-1827 Organ and tissue donations; preliminary investigation; access to information; release of organs or tissues; exception; presence for removal procedure.

(1) A coroner shall conduct a preliminary investigation of a decedent within the coroner's jurisdiction as soon as possible after notification by the hospital in which such decedent is located or the hospital to which such decedent is being transported. The coroner may designate the coroner's physician or another physician to conduct the preliminary investigation.

(2) The preliminary investigation shall be completed within a time period that is compatible with the preservation and recovery of organs or tissues for the purpose of transplantation.

(3) The coroner may request and shall have access to all necessary information including copies of medical records, laboratory test results, X-rays, and other diagnostic results. The information shall be provided as expeditiously as possible, through reasonable means, to permit the preliminary investigation to be completed within a time period compatible with the preservation and recovery of organs or tissues for the purpose of transplantation.

(4) Upon completion of the preliminary investigation, the coroner shall release all organs or tissues which have been donated or may yet be donated pursuant to the Revised Uniform Anatomical Gift Act except those that the coroner reasonably believes contain evidence of the proximate cause or means of death. If the coroner reasonably believes that a specific organ or tissue contains evidence of the proximate cause or means of death and the organ or tissue is otherwise subject to recovery as a donated organ or tissue pursuant to the Revised Uniform Anatomical Gift Act, the coroner or his or her designee shall be present for the removal procedure (a) to make a final determination that allows the recovery of the organs and tissues to proceed, (b) to request a biopsy, or (c) to deny removal of such organ or tissue if the coroner determines such organ or tissue contains evidence of the proximate cause or means of death. After a preliminary investigation is completed under this section, all organs or tissues compatible for transplantation, except any organs or tissues for which the coroner has denied recovery, may be recovered pursuant to the Revised Uniform Anatomical Gift Act.



23-1828 Organ and tissue donations; failure to complete preliminary investigation; effect.

If the coroner, coroner's physician, or other physician designated by the coroner fails to complete the preliminary investigation required under section 23-1827, or if the coroner fails to designate the coroner's physician or another physician to conduct and complete the preliminary investigation, within a time period compatible with the preservation of the organs and tissues for the purpose of transplantation, or if the coroner declines to conduct the preliminary investigation, any organ or tissue that is compatible for transplantation may be recovered pursuant to the Revised Uniform Anatomical Gift Act as though the donor was not within the coroner's jurisdiction.



23-1829 Organ and tissue donations; denial of recovery; written report required.

If the coroner denies recovery of an organ or tissue, the coroner shall include in a written report the reasons such recovery was denied and provide the report within ten days to the federally designated organ procurement organization for Nebraska.



23-1830 Organ and tissue donations; coroner's access to medical information, medical records, pathology reports, and the donor's body.

(1) If the coroner releases any organ or tissue for recovery, the coroner may request that a blood sample, a sample of catheterized urine, a sample of bile if the liver is recovered for the purpose of transplantation, a biopsy specimen in fixative of the organ or tissue procured, and copies of any photographs, pictures, or other diagrams of the organ or tissue made at the time of recovery be delivered to the coroner.

(2) A coroner shall have access to medical records, pathology reports, and the body of the donor following the recovery of any organ or tissue allowed under section 23-1827 or 23-1828.



23-1831 Organ and tissue donations; report provided to coroner; contents.

Any physician or designated recovery personnel authorized by the federally designated organ procurement organization for Nebraska to recover any organ or tissue pursuant to section 23-1827 or 23-1828 shall provide to the coroner a report detailing the recovery of such organ or tissue and any known relationship to the proximate cause or means of death. If appropriate, such report shall include a biopsy or medically approved sample from the recovered organ or tissue and the results of any diagnostic testing performed upon the recovered organ or tissue. Such report shall become part of the coroner's report or coroner's physician's report.



23-1832 Organ and tissue donations; immunity from criminal liability.

A coroner, a coroner's designee, a coroner's physician or his or her designee, a facility at which an organ or tissue recovery took place pursuant to sections 23-1825 to 23-1832, any authorized recovery personnel, or any other person who acts in good faith in compliance with sections 23-1825 to 23-1832 shall be immune from criminal liability for recovery of any organ or tissue.



23-1901 County surveyor; county engineer; qualifications; powers and duties.

(1) It shall be the duty of the county surveyor to make or cause to be made all surveys within his or her county that the county surveyor may be called upon to make and record the same.

(2) In all counties having a population of at least sixty thousand inhabitants but less than one hundred fifty thousand inhabitants, the county surveyor shall be ex officio county engineer and shall be either a professional engineer as provided in the Engineers and Architects Regulation Act or a registered land surveyor as provided in the Land Surveyors Regulation Act or both. In such counties, the office of surveyor shall be full time.

In counties having a population of one hundred fifty thousand inhabitants or more, a county engineer shall be a professional engineer as provided in the act and shall be elected as provided in section 32-526.

(3) The county engineer or ex officio county engineer shall:

(a) Prepare all plans, specifications, and detail drawings for the use of the county in advertising and letting all contracts for the building and repair of bridges, culverts, and all public improvements upon the roads;

(b) Make estimates of the cost of all such contemplated public improvements, make estimates of all material required for such public improvements, inspect the material and have the same measured and ascertained, and report to the county board whether the same is in accordance with its requirements;

(c) Superintend the construction of all such public improvements and inspect and require that the same shall be done according to contract;

(d) Make estimates of the cost of all labor and material which shall be necessary for the construction of all bridges and improvements upon public highways, inspect all of the work and materials placed in any such public improvements, and make a report in writing to the county board with a statement in regard to whether the same comply with the plans, specifications, and detail drawings of the county board prepared for such work or improvements and under which the contract was let; and

(e) Have charge and general supervision of work or improvements authorized by the county board, inspect all materials, direct the work, and make a report of each piece of work to the county board.

The county engineer or surveyor shall also have such other and further powers as are necessarily incident to the general powers granted.

(4) The county surveyor shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

(5) In counties having a population of one hundred fifty thousand inhabitants or more, the county engineer shall appoint a full-time county surveyor. The county surveyor shall perform all the duties prescribed in sections 23-1901 to 23-1913 and any other duties assigned to him or her by the county engineer. The county surveyor shall be a registered land surveyor as provided in the Land Surveyors Regulation Act.



23-1901.01 County surveyor; residency; appointed from another county; when; term.

(1) A person need not be a resident of the county when he or she files for election as county surveyor, but if elected as county surveyor, such person shall reside in a county for which he or she holds office.

(2) In a county having a population of less than one hundred fifty thousand inhabitants in which the voters have voted against the election of a county surveyor pursuant to section 32-525 or in which no county surveyor has been elected and qualified, the county board of such county shall appoint a competent surveyor either on a full-time or part-time basis from any other county of the State of Nebraska to such office. In making such appointment, the county board shall negotiate a contract with the surveyor, such contract shall specify the responsibility of the appointee to carry out the statutory duties of the office of county surveyor and shall specify the compensation of the surveyor for the performance of such duties, which compensation shall not be subject to section 33-116. A county surveyor appointed under this subsection shall serve the same term as that of an elected surveyor.

(3) A person appointed to the office of county surveyor in any county shall not be required to reside in the county of appointment.



23-1901.02 County surveyor; deputy; appointment; oath; duties.

The county surveyor may appoint a deputy for whose acts he or she will be responsible. The surveyor may not appoint the county treasurer, sheriff, register of deeds, or clerk as deputy.

In counties having a population of sixty thousand but less than one hundred fifty thousand, if the county surveyor is a professional engineer, he or she shall appoint as deputy a registered land surveyor or, if the county surveyor is a registered land surveyor, he or she shall appoint as deputy a professional engineer. This requirement shall not apply if the county surveyor is both a professional engineer and a registered land surveyor.

The appointment shall be in writing and revocable in writing by the surveyor. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the surveyor which shall be endorsed upon and filed with the certificate of appointment. The surveyor may require a bond of the deputy.

In the absence or disability of the surveyor, the deputy shall perform the duties of the surveyor pertaining to the office, but when the surveyor is required to act in conjunction with or in place of another officer, the deputy cannot act in the surveyor's place.



23-1902 Repealed. Laws 1982, LB 127, § 19.



23-1903 Witnesses; attendance and testimony; power to compel; fees.

The county surveyor or his deputy, in the performance of his official duties, shall have the power to summon and compel the attendance of witnesses before him, to testify respecting the location and identification of any line or corner. When any such witness testifies to any material fact, his testimony must be reduced to writing and subscribed by him and made a matter of record. The county surveyor and his deputy are hereby authorized and empowered to administer oaths and affirmations to any person appearing as a witness before them. But the testimony as provided for herein shall never be used as evidence in any action involving corners or boundary lines, except for the purpose of impeachment. Each witness shall be entitled to the same fees allowed in county court.



23-1904 Surveyor's certificate; use as evidence; effect.

The certificate of the county surveyor of any survey made by him of any lands in the county shall be presumptive evidence of the facts stated therein, unless such surveyor shall be interested in the same.



23-1905 Surveyor; interest; disqualification; who may act.

Whenever a survey of any lands or lots is required, in which the county surveyor is interested, such survey may be made by the surveyor of another county in like manner and to the same effect as though such survey had been made by the surveyor of the county where the land is situated. The surveyor doing the work shall record the field notes of said survey in the official record of surveys of the county wherein the land is situated.



23-1906 Trespass; exemption from liability.

The county surveyor in the performance of his official duties, shall not be liable to prosecution for trespass.

County surveyor, when in performance of his official duties, is not liable to prosecution for trespass. Kissinger v. State, 123 Neb. 856, 244 N.W. 794 (1932).



23-1907 Original corners; perpetuation.

It shall be the duty of the county surveyor in surveys made by him or her to perpetuate all original corners not at the time well marked, and all corners or angles that he or she may establish or reestablish, in a permanent manner by setting monuments containing ferromagnetic material, according to the instructions of the State Surveyor.



23-1908 Corners; establishment and restoration; rules governing.

The boundaries of the public lands established by the duly appointed government surveyors, when approved by the Surveyor General and accepted by the government, are unchangeable, and the corners established thereon by them shall be held and considered as the true corners which they were intended to represent, and the restoration of lines and corners of such surveys and the division of sections into their legal subdivisions shall be in accordance with the laws of the United States, the circular of instructions of the United States Department of the Interior, Bureau of Land Management, on the restoration of lost and obliterated section corners and quarter corners, and the circular of instructions to the county surveyors by the State Surveyor under authority of the Board of Educational Lands and Funds. The county surveyor is hereby authorized to restore lost and obliterated corners of original surveys and to establish the subdivisional corners of sections in accordance with the provisions of this section and section 23-1907. Any registered land surveyor registered under the Land Surveyors Regulation Act is hereby authorized to establish any corner not monumented in the original government surveys in accordance with the provisions of this section and section 23-1907. Subdivision shall be executed according to the plan indicated by the original field notes and plats of surveys and governed by the original and legally restored corners. The survey of the subdivisional lines of sections in violation of this section shall be absolutely void.

This section provides that the restoration of lines and corners of original government surveys shall be in accordance with the laws of the United States and the circular of instructions of the U.S. Department of the Interior, Bureau of Land Management. The circular of instructions of the U.S. Department of the Interior provides that in restoring lines of a survey the purpose is not to correct the original survey, but to determine where the corner was established in the beginning; that an existent corner is one whose position can be located by an acceptable survey record, including testimony of witnesses who have a dependable knowledge of the original location; and that an obliterated corner's location may be recovered if proved beyond a reasonable doubt by unquestionable testimony. State v. Jarchow, 219 Neb. 88, 362 N.W.2d 19 (1985).

Government monuments, if found, will control as to location of section corners and subsequent surveys. Runkle v. Welty, 86 Neb. 680, 126 N.W. 139 (1910).

Government monuments or corners will control course and distance and government plats and field notes are competent evidence. Peterson v. Skjelver, 43 Neb. 663, 62 N.W. 43 (1895).



23-1909 Subdivisions; petition for survey; expense.

Whenever a majority of the owners of any section or quarter section of land, which has not been subdivided into its legal subdivisions, or owners of a major portion thereof, desire to have said land subdivided, they may petition the county surveyor to make such survey, who, after giving at least ten days' notice to all such owners residing within the county, shall proceed to make the survey. The expense thereof shall be borne by all the owners in proportion to the work done for each, to be apportioned by the surveyor.



23-1910 Field books; contents.

Each county surveyor shall procure, at the expense of the county, suitable memorandum field books for his or her use in the field. He or she shall enter in such field books, as the work progresses, all the details necessary to make up a complete record of each survey. The field books are to be properly indexed and kept on file as a part of the records of his or her office.



23-1911 Surveys; records; contents; available to public.

The county surveyor shall record all surveys, for permanent purposes, made by him or her, as required by sections 81-8,121 to 81-8,122.02. Such record shall set forth the names of the persons making the application for the survey, for whom the work was done, and a statement showing it to be an official county survey or resurvey. The official records, other plats, and field notes of the county surveyor's office shall be deemed and considered public records. Any agent or authority of the United States, the State Surveyor or any deputy state surveyor of Nebraska, or any surveyor registered pursuant to the Land Surveyors Regulation Act shall at all times, within reasonable office or business hours, have free access to the surveys, field notes, maps, charts, records, and other papers as provided for in sections 23-1901 to 23-1913. In all counties, where no regular office is maintained in the county courthouse for the county surveyor of that county, the county clerk shall be custodian of the official record of surveys and all other permanent records pertaining to the office of county surveyor.

An agreement as to boundary line is binding upon all parties having notice, though it may not be true line. Lynch v. Egan, 67 Neb. 541, 93 N.W. 775 (1903); Egan v. Light, 4 Neb. Unof. 127, 93 N.W. 859 (1903).

Where, on a line of the same survey and between remote corners, there is a variance between the measurement of the length of the whole line and the length of the line called for, excess or deficiency should be distributed equally unless one of the quarter sections is fractional, in which latter case excess is distributed proportionately. Brooks v. Stanley, 66 Neb. 826, 92 N.W. 1013 (1902).

In determining lines, testimony of party who located the line from government monuments then in existence is preferable to surveyor's testimony, who subsequently located a different line. Baty v. Elrod, 66 Neb. 735, 92 N.W. 1032 (1903), affirmed on rehearing 66 Neb. 744, 97 N.W. 343 (1903).

Government corners, if ascertained, will control all other surveys; if lost, they may be established by witnesses; if no witnesses, government field notes will control. Clark v. Thornburg, 66 Neb. 717, 92 N.W. 1056 (1902).

Government corners control field notes at time of survey and also field notes, courses, and distances of subsequent survey; as to lost corners, field notes will control. Knoll v. Randolph, 3 Neb. Unof. 599, 92 N.W. 195 (1902).

Surveyor need not follow original order of survey and his location of section corner will not be rejected in absence of proof of mistake or error. Shrake v. Laflin, 3 Neb. Unof. 489, 92 N.W. 184 (1902).



23-1912 Repealed. Laws 1982, LB 127, § 19.



23-1913 Records; transfer to successor; violation; penalty.

When the term of any county surveyor shall expire or he shall resign or be removed, he shall deliver to his successor all books, maps, plats, diagrams, and papers pertaining to his office, and all correspondence with the Department of the Interior at Washington, D.C., and state officials pertaining to surveys in his county. Any county surveyor who, on the expiration of his term of office, or on his resignation or removal, shall neglect, for the period of thirty days after his successor shall be elected or appointed, and qualified, to deliver all such books, maps, plats, diagrams, papers, and correspondence aforesaid, or any executor or administrator of any deceased county surveyor, who shall neglect for the space of thirty days to deliver to such successor all such books, maps, plats, diagrams, papers, and correspondence aforesaid, which shall come into his hands, shall forfeit and pay into the county treasury a sum not less than ten and not more than fifty dollars, and a similar sum for each thirty days thereafter during which he shall so neglect to deliver the same as aforesaid. If no successor has been elected or appointed and qualified, then they shall be delivered to the county clerk.



23-2001 County officers; removal by judicial proceedings; grounds.

All county officers may be charged, tried, and removed from office, in the manner hereinafter provided, for (1) habitual or willful neglect of duty, (2) extortion, (3) corruption, (4) willful maladministration in office, (5) conviction of a felony, (6) habitual drunkenness, or (7) official misconduct as defined in section 28-924.

Failure by a county attorney to reside in the county he or she holds office is not official misconduct. Hynes v. Hogan, 251 Neb. 404, 558 N.W.2d 35 (1997).

A constitutional officer may only be removed by impeachment as provided in Constitution of Nebraska, and the Legislature may not provide for suspension or removal of such officer. Laverty v. Cochran, 132 Neb. 118, 271 N.W. 354 (1936).

If, pending appeal, the term of defendant expires, appeal will be dismissed. McCarter v. Lavery, 101 Neb. 748, 164 N.W. 1054 (1917).

Actions hereunder are penal in nature and to justify removal under first and sixth subdivisions, it must be shown that acts were performed with evil intent or legal malice. Hiatt v. Tomlinson, 100 Neb. 51, 158 N.W. 383 (1916).

The only method of removing county judge from office is by impeachment, as provided in section 14, Article III, Constitution of Nebraska. Conroy v. Hallowell, 94 Neb. 794, 144 N.W. 895 (1913).

Where county treasurer is reelected, failure of county board to remove him from office for failure to account for funds does not preclude suit on bond. Thomssen v. Hall County, 63 Neb. 777, 89 N.W. 389 (1902), 57 L.R.A. 303 (1902).



23-2002 County officers; removal by judicial proceedings; jurisdiction of district court.

Any person may make such charge, and the district court shall have exclusive original jurisdiction thereof by summons.



23-2003 County officers; removal by judicial proceedings; procedure.

The proceedings shall be as nearly like those in other actions as the nature of the case admits, excepting where otherwise provided in sections 23-2001 to 23-2009.



23-2004 County officers; removal by judicial proceedings; complaint; verification.

The complaint shall be by an accuser against the accused, and shall contain the charges with the necessary specifications under them, and be verified by the affidavit of any elector of the state that he believes the charges to be true.

Complaint set out and held sufficient. Stewart v. Bole, 61 Neb. 193, 85 N.W. 33 (1901).



23-2005 County officers; removal by judicial proceedings; complaint; summons and service.

It will be sufficient that the summons require the accused to appear and answer to the complaint of .......... (naming the accuser) for official misdemeanor, but a copy of the complaint must be served with the summons.



23-2006 County officers; removal by judicial proceedings; defensive pleadings.

No answer or other pleading after the complaint is necessary, but the defendant may move to reject the complaint upon any ground rendering such motion proper; and he may answer if he desires, and if he answers the accuser may reply or not. But if there be an answer and reply, the provisions of section 23-2003 relating to pleadings in the action shall apply.



23-2007 County officers; removal by judicial proceedings; judgment.

The question of fact shall be tried as in other actions, and if the accused is found guilty, judgment shall be entered removing the officer from his office, and declaring the latter vacant, and the clerk shall enter a copy of the judgment in the election book.



23-2008 County officers; removal by judicial proceedings; costs of action.

The accuser and the accused are liable to costs as in other actions.



23-2009 County officers; suspension pending trial; vacancy; how filled.

When the accused is an officer of the court, and is suspended, the court may supply his place by appointment for the term.

"Suspended", as used in this section, is not synonymous with "removed", as used in first section of article. State ex rel. Dodson v. Meeker, 19 Neb. 444, 27 N.W. 427 (1886).



23-2010 Repealed. Laws 1984, LB 975, § 14.



23-2010.01 Repealed. Laws 1984, LB 975, § 14.



23-2010.02 Repealed. Laws 1984, LB 975, § 14.



23-2010.03 Repealed. Laws 1984, LB 975, § 14.



23-2010.04 Repealed. Laws 1984, LB 975, § 14.



23-2010.05 Repealed. Laws 1984, LB 975, § 14.



23-2010.06 Repealed. Laws 1984, LB 975, § 14.



23-2010.07 Repealed. Laws 1984, LB 975, § 14.



23-2010.08 Repealed. Laws 1984, LB 975, § 14.



23-2010.09 Repealed. Laws 1984, LB 975, § 14.



23-2010.10 Repealed. Laws 1984, LB 975, § 14.



23-2011 Repealed. Laws 1980, LB 601, § 13.



23-2012 Removal of disabled officers; procedure.

Whenever the county board shall determine after hearing that any county officer or deputy is physically or mentally incapable of performing the duties of his office and cannot recover sufficiently to be able to perform such duties, the board shall declare such position vacant and appoint a successor. The county board shall appoint two physicians to examine the officer or deputy and shall receive the report of the physicians as evidence at the hearing. If the person so removed is an officer, the appointment shall be for the unexpired portion of the term. Such hearing shall be held only after ten days' notice in writing to the officer or deputy concerned. An appeal to district court may be taken from the action in the same manner as appeals are now taken from the action of the county board in the allowance or disallowance of claims against the county. The provisions of this section shall not apply to the office of county judge.



23-2013 Incarcerated county officer; forfeiture of office; replacement.

Except as provided in section 23-2001, the county board may require a county officer incarcerated for the conviction of a crime to temporarily forfeit his or her powers and duties while so incarcerated. The county board may declare the office temporarily vacant and appoint a replacement for the period of time such officer is incarcerated. The temporary officer shall assume all the powers and duties of the office and be compensated accordingly. No compensation shall be given to the incarcerated officer. If no other action is taken, the county officer may resume all duties of his or her office after the completion of his or her period of incarceration.

The Legislature's provisions of denying compensation when an official is incarcerated do not show an intent to provide compensation in all other instances. Hogan v. Garden County, 268 Neb. 631, 686 N.W.2d 356 (2004).

This section is silent about compensation. Hogan v. Garden County, 268 Neb. 631, 686 N.W.2d 356 (2004).



23-2101 Transferred to section 13-701.



23-2102 Transferred to section 13-702.



23-2103 Transferred to section 13-703.



23-2104 Transferred to section 13-704.



23-2105 Transferred to section 13-705.



23-2106 Transferred to section 13-706.



23-2107 Repealed. Laws 1963, c. 340, § 1.



23-2201 Transferred to section 13-802.



23-2202 Transferred to section 13-801.



23-2203 Transferred to section 13-803.



23-2204 Transferred to section 13-804.



23-2205 Transferred to section 13-805.



23-2206 Transferred to section 13-806.



23-2207 Transferred to section 13-807.



23-2301 Terms, defined.

For purposes of the County Employees Retirement Act, unless the context otherwise requires:

(1)(a) Actuarial equivalent means the equality in value of the aggregate amounts expected to be received under different forms of an annuity payment.

(b) For a member hired prior to January 1, 2018, the mortality assumption used for purposes of converting the member cash balance account shall be the 1994 Group Annuity Mortality Table using a unisex rate that is fifty percent male and fifty percent female. For purposes of converting the member cash balance account attributable to contributions made prior to January 1, 1984, that were transferred pursuant to the act, the 1994 Group Annuity Mortality Table for males shall be used.

(c) For a member hired on or after January 1, 2018, or rehired on or after January 1, 2018, after termination of employment and being paid a retirement benefit or taking a refund of contributions, the mortality assumption used for purposes of converting the member cash balance account shall be a unisex mortality table that is recommended by the actuary and approved by the board following an actuarial experience study, a benefit adequacy study, or a plan valuation. The mortality table and actuarial factors in effect on the member's retirement date will be used to calculate the actuarial equivalency of any retirement benefit;

(2) Annuity means equal monthly payments provided by the retirement system to a member or beneficiary under forms determined by the board beginning the first day of the month after an annuity election is received in the office of the Nebraska Public Employees Retirement Systems or the first day of the month after the employee's termination of employment, whichever is later. The last payment shall be at the end of the calendar month in which the member dies or in accordance with the payment option chosen by the member;

(3) Annuity start date means the date upon which a member's annuity is first effective and shall be the first day of the month following the member's termination or following the date the application is received by the board, whichever is later;

(4) Cash balance benefit means a member's retirement benefit that is equal to an amount based on annual employee contribution credits plus interest credits and, if vested, employer contribution credits plus interest credits and dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317;

(5)(a) Compensation means gross wages or salaries payable to the member for personal services performed during the plan year. Compensation does not include insurance premiums converted into cash payments, reimbursement for expenses incurred, fringe benefits, per diems, or bonuses for services not actually rendered, including, but not limited to, early retirement inducements, cash awards, and severance pay, except for retroactive salary payments paid pursuant to court order, arbitration, or litigation and grievance settlements. Compensation includes overtime pay, member retirement contributions, and amounts contributed by the member to plans under sections 125, 403(b), and 457 of the Internal Revenue Code or any other section of the code which defers or excludes such amounts from income.

(b) Compensation in excess of the limitations set forth in section 401(a)(17) of the Internal Revenue Code shall be disregarded. For an employee who was a member of the retirement system before the first plan year beginning after December 31, 1995, the limitation on compensation shall not be less than the amount which was allowed to be taken into account under the retirement system as in effect on July 1, 1993;

(6) Date of adoption of the retirement system by each county means the first day of the month next following the date of approval of the retirement system by the county board or January 1, 1987, whichever is earlier;

(7) Date of disability means the date on which a member is determined by the board to be disabled;

(8) Defined contribution benefit means a member's retirement benefit from a money purchase plan in which member benefits equal annual contributions and earnings pursuant to section 23-2309 and, if vested, employer contributions and earnings pursuant to section 23-2310;

(9) Disability means an inability to engage in any substantially gainful activity by reason of any medically determinable physical or mental impairment which was initially diagnosed or became disabling while the member was an active participant in the plan and which can be expected to result in death or be of a long-continued and indefinite duration;

(10) Employee means all persons or officers who are employed by a county of the State of Nebraska on a permanent basis, persons or officers employed by or serving in a municipal county formed by at least one county participating in the retirement system, persons employed as provided in section 2-1608, all elected officers of a county, and such other persons or officers as are classified from time to time as permanent employees by the county board of the county by which they are employed, except that employee does not include judges, employees or officers of any county having a population in excess of two hundred fifty thousand inhabitants as determined by the most recent federal decennial census, or, except as provided in section 23-2306, persons making contributions to the School Employees Retirement System of the State of Nebraska;

(11) Employee contribution credit means an amount equal to the member contribution amount required by section 23-2307;

(12) Employer contribution credit means an amount equal to the employer contribution amount required by section 23-2308;

(13) Final account value means the value of a member's account on the date the account is either distributed to the member or used to purchase an annuity from the plan, which date shall occur as soon as administratively practicable after receipt of a valid application for benefits, but no sooner than forty-five days after the member's termination;

(14) Five-year break in service means a period of five consecutive one-year breaks in service;

(15) Full-time employee means an employee who is employed to work one-half or more of the regularly scheduled hours during each pay period;

(16) Future service means service following the date of adoption of the retirement system;

(17) Guaranteed investment contract means an investment contract or account offering a return of principal invested plus interest at a specified rate. For investments made after July 19, 1996, guaranteed investment contract does not include direct obligations of the United States or its instrumentalities, bonds, participation certificates or other obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association, or collateralized mortgage obligations and other derivative securities. This subdivision shall not be construed to require the liquidation of investment contracts or accounts entered into prior to July 19, 1996;

(18) Hire date or date of hire means the first day of compensated service subject to retirement contributions;

(19) Interest credit rate means the greater of (a) five percent or (b) the applicable federal mid-term rate, as published by the Internal Revenue Service as of the first day of the calendar quarter for which interest credits are credited, plus one and one-half percent, such rate to be compounded annually;

(20) Interest credits means the amounts credited to the employee cash balance account and the employer cash balance account at the end of each day. Such interest credit for each account shall be determined by applying the daily portion of the interest credit rate to the account balance at the end of the previous day. Such interest credits shall continue to be credited to the employee cash balance account and the employer cash balance account after a member ceases to be an employee, except that no such credit shall be made with respect to the employee cash balance account and the employer cash balance account for any day beginning on or after the member's date of final account value. If benefits payable to the member's surviving spouse or beneficiary are delayed after the member's death, interest credits shall continue to be credited to the employee cash balance account and the employer cash balance account until such surviving spouse or beneficiary commences receipt of a distribution from the plan;

(21) Member cash balance account means an account equal to the sum of the employee cash balance account and, if vested, the employer cash balance account and dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317;

(22) One-year break in service means a plan year during which the member has not completed more than five hundred hours of service;

(23) Participation means qualifying for and making the required deposits to the retirement system during the course of a plan year;

(24) Part-time employee means an employee who is employed to work less than one-half of the regularly scheduled hours during each pay period;

(25) Plan year means the twelve-month period beginning on January 1 and ending on December 31;

(26) Prior service means service prior to the date of adoption of the retirement system;

(27) Regular interest means the rate of interest earned each calendar year as determined by the retirement board in conformity with actual and expected earnings on the investments through December 31, 1985;

(28) Required contribution means the deduction to be made from the compensation of employees as provided in the act;

(29) Retirement means qualifying for and accepting the retirement benefit granted under the act after terminating employment;

(30) Retirement application means the form approved and provided by the retirement system for acceptance of a member's request for either regular or disability retirement;

(31) Retirement board or board means the Public Employees Retirement Board;

(32) Retirement date means (a) the first day of the month following the date upon which a member's request for retirement is received on a retirement application if the member is eligible for retirement and has terminated employment or (b) the first day of the month following termination of employment if the member is eligible for retirement and has filed an application but has not yet terminated employment;

(33) Retirement system means the Retirement System for Nebraska Counties;

(34) Service means the actual total length of employment as an employee and is not deemed to be interrupted by (a) temporary or seasonal suspension of service that does not terminate the employee's employment, (b) leave of absence authorized by the employer for a period not exceeding twelve months, (c) leave of absence because of disability, or (d) military service, when properly authorized by the retirement board. Service does not include any period of disability for which disability retirement benefits are received under section 23-2315;

(35) Surviving spouse means (a) the spouse married to the member on the date of the member's death or (b) the spouse or former spouse of the member if survivorship rights are provided under a qualified domestic relations order filed with the board pursuant to the Spousal Pension Rights Act. The spouse or former spouse shall supersede the spouse married to the member on the date of the member's death as provided under a qualified domestic relations order. If the benefits payable to the spouse or former spouse under a qualified domestic relations order are less than the value of benefits entitled to the surviving spouse, the spouse married to the member on the date of the member's death shall be the surviving spouse for the balance of the benefits;

(36) Termination of employment occurs on the date on which a county which is a member of the retirement system determines that its employer-employee relationship with an employee is dissolved. The county shall notify the board of the date on which such a termination has occurred. Termination of employment does not occur if an employee whose employer-employee relationship with a county is dissolved enters into an employer-employee relationship with the same or another county which participates in the Retirement System for Nebraska Counties and there are less than one hundred twenty days between the date when the employee's employer-employee relationship ceased with the county and the date when the employer-employee relationship commenced with the same or another county which qualifies the employee for participation in the plan. It is the responsibility of the employer that is involved in the termination of employment to notify the board of such change in employment and provide the board with such information as the board deems necessary. If the board determines that termination of employment has not occurred and a retirement benefit has been paid to a member of the retirement system pursuant to section 23-2319, the board shall require the member who has received such benefit to repay the benefit to the retirement system; and

(37) Vesting credit means credit for years, or a fraction of a year, of participation in another Nebraska governmental plan for purposes of determining vesting of the employer account.



23-2302 Retirement System for Nebraska Counties; establish; purpose; acceptance of contributions.

(1) A county employees retirement system shall be established for the purpose of providing a retirement annuity or other benefits for employees as provided by the County Employees Retirement Act. It shall be known as the Retirement System for Nebraska Counties, and by such name shall transact all business and hold all cash and other property as provided in the County Employees Retirement Act.

(2) The retirement system shall not accept as contributions any money from members or participating counties except the following:

(a) Mandatory contributions and fees established by sections 23-2307 and 23-2308;

(b) Payments on behalf of transferred employees made pursuant to section 23-2306.02 or 23-2306.03;

(c) Money that is a repayment of refunded contributions made pursuant to section 23-2320;

(d) Contributions for military service credit made pursuant to section 23-2323.01;

(e) Actuarially required contributions pursuant to subdivision (4)(b) of section 23-2317;

(f) Trustee-to-trustee transfers pursuant to section 23-2323.04; or

(g) Corrections ordered by the board pursuant to section 23-2305.01.



23-2303 Repealed. Laws 1973, LB 216, § 4.



23-2304 Repealed. Laws 1973, LB 216, § 4.



23-2305 Public Employees Retirement Board; duties; rules and regulations.

It shall be the duty of the board to administer the County Employees Retirement Act as provided in section 84-1503. The board shall adopt and promulgate rules and regulations to carry out the act.



23-2305.01 Board; power to adjust contributions and benefits; overpayment of benefits; investigatory powers; subpoenas.

(1)(a) If the board determines that the retirement system has previously received contributions or distributed benefits which for any reason are not in accordance with the statutory provisions of the County Employees Retirement Act, the board shall refund contributions, require additional contributions, adjust benefits, credit dividend amounts, or require repayment of benefits paid. In the event of an overpayment of a benefit, the board may, in addition to other remedies, offset future benefit payments by the amount of the prior overpayment, together with regular interest or interest credits, whichever is appropriate, thereon. In the event of an underpayment of a benefit, the board shall immediately make payment equal to the deficit amount plus regular interest or interest credits, whichever is appropriate.

(b) The board shall have the power, through the director of the Nebraska Public Employees Retirement Systems or the director's designee, to make a thorough investigation of any overpayment of a benefit, when in the judgment of the retirement system such investigation is necessary, including, but not limited to, circumstances in which benefit payments are made after the death of a member or beneficiary and the retirement system is not made aware of such member's or beneficiary's death. In connection with any such investigation, the board, through the director or the director's designee, shall have the power to compel the attendance of witnesses and the production of books, papers, records, and documents, whether in hardcopy, electronic form, or otherwise, and issue subpoenas for such purposes. Such subpoenas shall be served in the same manner and have the same effect as subpoenas from district courts.

(2) The board shall adopt and promulgate rules and regulations implementing this section, which shall include, but not be limited to, the following: (a) The procedures for refunding contributions, adjusting future contributions or benefit payments, and requiring additional contributions or repayment of benefits; (b) the process for a member, member's beneficiary, employee, or employer to dispute an adjustment of contributions or benefits; and (c) notice provided to all affected persons. All notices shall be sent prior to an adjustment and shall describe the process for disputing an adjustment of contributions or benefits.



23-2306 Retirement system; members; employees; elected officials; new employee; participation in another governmental plan; how treated; separate employment; effect.

(1) The membership of the retirement system shall be composed of all persons who are or were employed by member counties and who maintain an account balance with the retirement system.

(2) The following employees of member counties are authorized to participate in the retirement system: (a) All permanent full-time employees shall begin participation in the retirement system upon employment and full-time elected officials shall begin participation in the retirement system upon taking office, (b) all permanent part-time employees who have attained the age of eighteen years may exercise the option to begin participation in the retirement system within the first thirty days of employment, and (c) all part-time elected officials may exercise the option to begin participation in the retirement system within thirty days after taking office. An employee who exercises the option to begin participation in the retirement system shall remain in the system until termination or retirement, regardless of any change of status as a permanent or temporary employee.

(3) On and after July 1, 2010, no employee of a member county shall be authorized to participate in the retirement system provided for in the County Employees Retirement Act unless the employee (a) is a United States citizen or (b) is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.

(4) On and after July 1, 2013, the board may determine that a governmental entity currently participating in the retirement system no longer qualifies under section 414(d) of the Internal Revenue Code as a participating employer in a governmental plan. Upon such determination, affected plan members shall be considered fully vested. The board shall notify such entity within ten days after making a determination. Within ninety days after the board's notice to such entity, affected plan members shall become inactive. The board may adopt and promulgate rules and regulations to carry out this subsection.

(5) Within the first one hundred eighty days of employment, a full-time employee may apply to the board for vesting credit for years of participation in another Nebraska governmental plan, as defined by section 414(d) of the Internal Revenue Code. During the years of participation in the other Nebraska governmental plan, the employee must have been a full-time employee, as defined in the Nebraska governmental plan in which the credit was earned. The board may adopt and promulgate rules and regulations governing the assessment and granting of vesting credit.

(6) Any employee who qualifies for membership in the retirement system pursuant to this section may not be disqualified from membership in the retirement system solely because such employee also maintains separate employment which qualifies the employee for membership in another public retirement system, nor may membership in this retirement system disqualify such an employee from membership in another public retirement system solely by reason of separate employment which qualifies such employee for membership in this retirement system.

(7) A full-time or part-time employee of a city, village, or township who becomes a county employee pursuant to a merger of services shall receive vesting credit for his or her years of participation in a Nebraska governmental plan, as defined by section 414(d) of the Internal Revenue Code, of the city, village, or township.

(8) A full-time or part-time employee of a city, village, fire protection district, or township who becomes a municipal county employee shall receive credit for his or her years of employment with the city, village, fire protection district, or township for purposes of the vesting provisions of this section.

(9) A full-time or part-time employee of the state who becomes a county employee pursuant to transfer of assessment function to a county shall not be deemed to have experienced a termination of employment and shall receive vesting credit for his or her years of participation in the State Employees Retirement System of the State of Nebraska.

(10) Counties shall ensure that employees authorized to participate in the retirement system pursuant to this section shall enroll and make required contributions to the retirement system immediately upon becoming an employee. Information necessary to determine membership in the retirement system shall be provided by the employer.

A county's retirement system shall be composed of all persons who are or were employed by member counties. Christiansen v. County of Douglas, 288 Neb. 564, 849 N.W.2d 493 (2014).



23-2306.01 Repealed. Laws 2006, LB 366, § 14.



23-2306.02 Retirement system; transferred employee; payment to system.

Under such rules and regulations as the retirement board adopts and promulgates, a full-time or part-time employee of a city, village, or township who becomes a county employee pursuant to a merger of services may pay to the retirement system an amount equal to the sum of all deductions which were made from the employee's compensation, plus earnings, during such period of employment with the city, village, or township. Payment shall be made within five years after the merger or prior to retirement, whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll authorization.



23-2306.03 Retirement system; municipal county employee; participation in another governmental plan; how treated.

Under such rules and regulations as the retirement board adopts and promulgates, a full-time or part-time employee of a city, village, fire protection district, or township who becomes a municipal county employee shall transfer all of his or her funds in the retirement system of the city, village, fire protection district, or township by paying to the Retirement System for Nebraska Counties from funds held by the retirement system of the city, village, fire protection district, or township an amount equal to one of the following: (1) If the retirement system of the city, village, fire protection district, or township maintains a defined benefit plan, an amount not to exceed the initial benefit transfer value as provided in section 13-2401, leaving no funds attributable to the transferred employee within the retirement system of the city, village, fire protection district, or township; or (2) if the retirement system of the city, village, fire protection district, or township maintains a defined contribution plan, an amount not to exceed the employee and employer accounts of the transferring employee plus earnings during the period of employment with the city, village, fire protection district, or township. The employee shall receive vesting credit for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the city, village, fire protection district, or township. Payment shall be made within five years after employment begins with the receiving entity or prior to retirement, whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization.



23-2307 Retirement system; members; contribution; amount; county pay.

Each employee who is a member of the retirement system shall pay to the county or have picked up by the county a sum equal to four and one-half percent of his or her compensation for each pay period. The contributions, although designated as employee contributions, shall be paid by the county in lieu of employee contributions. The county shall pick up the employee contributions required by this section for all compensation paid on or after January 1, 1985, and the contributions so picked up shall be treated as employer contributions pursuant to section 414(h)(2) of the Internal Revenue Code in determining federal tax treatment under the code and shall not be included as gross income of the employee until such time as they are distributed or made available. The county shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The county shall pick up these contributions by a compensation deduction through a reduction in the cash compensation of the employee. Employee contributions picked up shall be treated for all purposes of the County Employees Retirement Act in the same manner and to the extent as employee contributions made prior to the date picked up.



23-2308 County Employees Retirement Fund; created; investment; system; county clerk; payment; fees; accounting of funds.

(1) The County Employees Retirement Fund is created. The fund shall be administered by the board and shall consist of contributions and other such sums as provided in section 23-2302. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The county clerk shall pay to the board or an entity designated by the board an amount equal to two hundred fifty percent of the amounts deducted from the compensation of employees in accordance with the provisions of section 23-2307, which two hundred fifty percent equals the employees' contributions plus the county's contributions of one hundred fifty percent of the employees' contributions.

(3) The board may charge the county an administrative processing fee of twenty-five dollars if the reports of necessary information or payments made pursuant to this section are received later than the date on which the board requires that such information or money should be received. In addition, the board may charge the county a late fee of thirty-eight thousandths of one percent of the amount required to be submitted pursuant to this section for each day such amount has not been received or in an amount equal to the amount of any costs incurred by the member due to the late receipt of contributions, whichever is greater. The late fee may be used to make a member's account whole for any costs that may have been incurred by the member due to the late receipt of contributions.

(4) The Department of Administrative Services may, for accounting purposes, create subfunds of the County Employees Retirement Fund to separately account for defined contribution plan assets and cash balance plan assets.



23-2308.01 Cash balance benefit; election; effect; administrative services agreements; authorized.

(1) It is the intent of the Legislature that, in order to improve the competitiveness of the retirement plan for county employees, a cash balance benefit shall be added to the County Employees Retirement Act on and after January 1, 2003. Each member who is employed and participating in the retirement system prior to January 1, 2003, may either elect to continue participation in the defined contribution benefit as provided in the act prior to January 1, 2003, or elect to participate in the cash balance benefit as set forth in this section. An active member shall make a one-time election beginning September 1, 2012, through October 31, 2012, in order to participate in the cash balance benefit. If no such election is made, the member shall be treated as though he or she elected to continue participating in the defined contribution benefit as provided in the act prior to January 1, 2003. Members who elect to participate in the cash balance benefit beginning September 1, 2012, through October 31, 2012, shall commence participation in the cash balance benefit on January 2, 2013. Any member who made the election prior to April 7, 2012, does not have to make another election of the cash balance benefit beginning September 1, 2012, through October 31, 2012.

(2) For a member employed and participating in the retirement system beginning on and after January 1, 2003, or a member employed and participating in the retirement system on January 1, 2003, who, prior to April 7, 2012, or beginning September 1, 2012, through October 31, 2012, elects to convert his or her employee and employer accounts to the cash balance benefit:

(a) Except as provided in subdivision (2)(b) of section 23-2319.01, the employee cash balance account within the County Employees Retirement Fund shall, at any time, be equal to the following:

(i) The initial employee account balance, if any, transferred from the defined contribution plan account described in section 23-2309; plus

(ii) Employee contribution credits deposited in accordance with section 23-2307; plus

(iii) Interest credits credited in accordance with subdivision (20) of section 23-2301; plus

(iv) Dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317; and

(b) The employer cash balance account shall, at any time, be equal to the following:

(i) The initial employer account balance, if any, transferred from the defined contribution plan account described in section 23-2310; plus

(ii) Employer contribution credits deposited in accordance with section 23-2308; plus

(iii) Interest credits credited in accordance with subdivision (20) of section 23-2301; plus

(iv) Dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317.

(3) In order to carry out the provisions of this section, the board may enter into administrative services agreements for accounting or record-keeping services. No agreement shall be entered into unless the board determines that it will result in administrative economy and will be in the best interests of the counties and their participating employees. The board may develop a schedule for the allocation of the administrative services agreements costs for accounting or record-keeping services and may assess the costs so that each member pays a reasonable fee as determined by the board.



23-2309 Defined contribution benefit; employee account, defined; interest credited to account.

For a member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, a member's share of the fund arising from the compensation deductions made in accordance with section 23-2307 shall be known as his or her employee account. Each year, commencing January 1, 1975, and ending December 31, 1985, regular interest shall be credited to the employee account. As of January 1 of each such year, a member's employee account shall be equal to one hundred percent of his or her employee account as of the next preceding January 1, increased by any regular interest earned and any amounts deducted from the member's compensation since the next preceding January 1 in accordance with section 23-2307.

On and after January 1, 1986, the employee account shall be equal to the sum of the employee's stable return account, equities account, and any assets of additional accounts created pursuant to section 23-2309.01.



23-2309.01 Defined contribution benefit; employee account; investment options; procedures; administration.

(1) Each member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, shall be allowed to allocate all contributions to his or her employee account to various investment options. The investment options shall include, but not be limited to, the following:

(a) An investor select account which shall be invested under the direction of the state investment officer with an asset allocation and investment strategy substantially similar to the investment allocations made by the state investment officer for the defined benefit plans under the retirement systems described in subdivision (1)(a) of section 84-1503. Investments shall most likely include domestic and international equities, fixed income investments, and real estate, as well as potentially additional asset classes;

(b) A stable return account which shall be invested by or under the direction of the state investment officer in a stable value strategy that provides capital preservation and consistent, steady returns;

(c) An equities account which shall be invested by or under the direction of the state investment officer in equities;

(d) A balanced account which shall be invested by or under the direction of the state investment officer in equities and fixed income instruments;

(e) An index fund account which shall be invested by or under the direction of the state investment officer in a portfolio of common stocks designed to closely duplicate the total return of the Standard and Poor's division of The McGraw-Hill Companies, Inc., 500 Index;

(f) A fixed income account which shall be invested by or under the direction of the state investment officer in fixed income instruments;

(g) A money market account which shall be invested by or under the direction of the state investment officer in short-term fixed income securities; and

(h) Beginning July 1, 2006, an age-based account which shall be invested under the direction of the state investment officer with an asset allocation and investment strategy that changes based upon the age of the member. The board shall develop an account mechanism that changes the investments as the employee nears retirement age. The asset allocation and asset classes utilized in the investments shall move from aggressive, to moderate, and then to conservative as retirement age approaches.

If a member fails to select an option or combination of options, all of his or her funds shall be placed in the option described in subdivision (b) of this subsection. Each member shall be given a detailed current description of each investment option prior to making or revising his or her allocation.

(2) Members of the retirement system may allocate their contributions to the investment options in percentage increments as set by the board in any proportion, including full allocation to any one option. A member under subdivision (1)(a) of section 23-2321 or his or her beneficiary may transfer any portion of his or her funds among the options, except for restrictions on transfers to or from the stable return account pursuant to rule or regulation. The board shall adopt and promulgate rules and regulations for changes of a member's allocation of contributions to his or her accounts after his or her most recent allocation and for transfers from one investment account to another.

(3) The board shall develop a schedule for the allocation of administrative costs of maintaining the various investment options and shall assess the costs so that each member pays a reasonable fee as determined by the board.

(4) In order to carry out this section, the board may enter into administrative services agreements for accounting or record-keeping services. No agreement shall be entered into unless the board determines that it will result in administrative economy and will be in the best interests of the county and its participating employees.

(5) The state, the board, the state investment officer, the members of the Nebraska Investment Council, or the county shall not be liable for any investment results resulting from the member's exercise of control over the assets in the employee account.



23-2310 Defined contribution benefit; employer account, defined; state investment officer; duties.

(1) For a member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, a member's share of the fund arising from the county contributions shall be known as his or her employer account. Prior to January 1, 1981, as of any January 1 a member's employer account shall be equal to his or her account as of the next preceding January 1, increased by one hundred percent of any amounts deducted from the member's compensation since the next preceding January 1 in accordance with section 23-2307. As of January 1, 1982, a member's employer account shall be equal to the account as of January 1, 1981, increased by one hundred percent of the amounts deducted from the member's compensation for the first nine months of the year and one hundred fifty percent for the final three months of the year in accordance with section 23-2307. As of January 1, 1983, and each year thereafter, the member's employer account shall be equal to the account as of the next preceding January 1 increased by one hundred fifty percent of the amounts deducted from the member's compensation since the next preceding January 1 in accordance with section 23-2307. The member's employer account shall be increased by any interest allocated under the provisions of the guaranteed investment contract and any gains on investments and reduced by any losses on investments, any expense charges under the guaranteed investment contract or other investments, and any expense charges incurred in connection with administering the retirement system in excess of those provided for in section 23-2319.01, except that a member who ceased being an employee since the next preceding January 1 may have his or her employer account reduced in accordance with such section. On and after July 1, 1999, the employer account shall be equal to the sum of the assets of the accounts created by the board pursuant to section 23-2310.05.

(2) On and after January 1, 1997, and until July 1, 1999, the state investment officer shall invest the employer account, and, after July 1, 1999, upon maturity, the state investment officer shall invest the employer account funds which have been invested in guaranteed investment contracts prior to January 1, 1997. On and after July 1, 1999, the employer account shall be invested pursuant to section 23-2310.05. The state investment officer shall invest or reinvest the funds in securities and investments the nature of which individuals of prudence, discretion, and intelligence acquire or retain in dealing with the property of another, and if the state investment officer has special skills or is appointed on the basis of representations of special skills or expertise, he or she is under a duty to use such skills.

At no time did the Legislature intend that a county make contributions of 250 percent of the amounts deducted from the compensation paid to the members of its retirement system. Hoiengs v. County of Adams, 254 Neb. 64, 574 N.W.2d 498 (1998).



23-2310.01 Repealed. Laws 1998, LB 1191, § 85.



23-2310.02 Repealed. Laws 1998, LB 1191, § 85.



23-2310.03 State Treasurer; duties.

The State Treasurer shall be the custodian of the funds and securities of the retirement system and may deposit the funds and securities in any financial institution approved by the Nebraska Investment Council. All disbursements therefrom shall be paid by him or her only upon vouchers signed by a person authorized by the retirement board. The State Treasurer shall transmit monthly to the board a detailed statement showing all credits to and disbursements from the funds in his or her custody belonging to the retirement system.



23-2310.04 County Employees Defined Contribution Retirement Expense Fund; County Employees Cash Balance Retirement Expense Fund; created; use; investment; forfeiture funds; use.

(1) The County Employees Defined Contribution Retirement Expense Fund is created. The fund shall be credited with money from the retirement system assets and income sufficient to pay the pro rata share of administrative expenses incurred as directed by the board for the proper administration of the County Employees Retirement Act and necessary in connection with the administration and operation of the retirement system, except as provided in sections 23-2308.01, 23-2309.01, and 23-2310.05. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The County Employees Cash Balance Retirement Expense Fund is created. The fund shall be credited with money forfeited pursuant to section 23-2319.01 and with money from the retirement system assets and income sufficient to pay the pro rata share of administrative expenses incurred as directed by the board for the proper administration of the County Employees Retirement Act and necessary in connection with the administration and operation of the retirement system, except as provided in sections 23-2308.01, 23-2309.01, and 23-2310.05. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3) Forfeiture funds collected from members participating in the defined contribution benefit shall be used to either pay expenses or reduce employer contributions related to the defined contribution benefit. Any unused funds shall be allocated as earnings of and transferred to the accounts of the remaining members within twelve months after receipt of the funds by the board.



23-2310.05 Defined contribution benefit; employer account; investment options; procedures; administration.

(1) Each member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, shall be allowed to allocate all contributions to his or her employer account to various investment options. Such investment options shall be the same as the investment options of the employee account as provided in subsection (1) of section 23-2309.01. If a member fails to select an option or combination of options, all of his or her funds in the employer account shall be placed in the balanced account option described in subdivision (1)(d) of section 23-2309.01. Each member shall be given a detailed current description of each investment option prior to making or revising his or her allocation.

(2) Each member of the retirement system may allocate contributions to his or her employer account to the investment options in percentage increments as set by the board in any proportion, including full allocation to any one option. A member under subdivision (1)(a) of section 23-2321 or his or her beneficiary may transfer any portion of his or her funds among the options. The board shall adopt and promulgate rules and regulations for changes of a member's allocation of contributions to his or her accounts after his or her most recent allocation and for transfers from one investment account to another.

(3) The board shall develop a schedule for the allocation of administrative costs of maintaining the various investment options and shall assess the costs so that each member pays a reasonable fee as determined by the board.

(4) In order to carry out the provisions of this section, the board may enter into administrative services agreements for accounting or record-keeping services. No agreement shall be entered into unless the board determines that it will result in administrative economy and will be in the best interests of the state and participating employees.

(5) The state, the board, the state investment officer, the members of the Nebraska Investment Council, or the county shall not be liable for any investment results resulting from the member's exercise of control over the assets in the employer account.



23-2311 Transferred to section 23-2333.



23-2312 Retirement system; records; contents; employer education program.

(1) The director of the Nebraska Public Employees Retirement Systems shall keep a complete record of all members with respect to names, current addresses, ages, contributions, and any other facts as may be necessary in the administration of the County Employees Retirement Act. The information in the records shall be provided by the employer in an accurate and verifiable form, as specified by the director. The director shall, from time to time, carry out testing procedures pursuant to section 84-1512 to verify the accuracy of such information. For the purpose of obtaining such facts and information, the director shall have access to the records of the various counties and state departments and agencies and the holder of the records shall comply with a request by the director for access by providing such facts and information to the director in a timely manner. A certified copy of a birth certificate or delayed birth certificate shall be prima facie evidence of the age of the person named in the certificate.

(2) The director shall develop and implement an employer education program using principles generally accepted by public employee retirement systems so that all employers have the knowledge and information necessary to prepare and file reports as the board requires.



23-2313 Retirement system; Auditor of Public Accounts; audit; report.

It shall be the duty of the Auditor of Public Accounts to make an annual audit of the retirement system and an annual report to the retirement board and to the Clerk of the Legislature of the condition of the retirement system. The report submitted to the Clerk of the Legislature shall be submitted electronically. Each member of the Legislature shall receive an electronic copy of the report required by this section by making a request for such report to either the Auditor of Public Accounts or the retirement board.



23-2314 Retirement system; powers.

The retirement system may sue or be sued in the name of the system, and in all actions brought by or against it, the system shall be represented by the Attorney General.



23-2315 Retirement system; retirement; when; conditions; application for benefits; deferment of payment; board; duties; certain required minimum distributions; election authorized.

(1) Upon filing an application for benefits with the board, an employee may elect to retire at any time after attaining the age of fifty-five or an employee may retire as a result of disability at any age.

(2) The member shall specify in the application for benefits the manner in which he or she wishes to receive the retirement benefit under the options provided by the County Employees Retirement Act. Payment under the application for benefits shall be made (a) for annuities, no sooner than the annuity start date, and (b) for other distributions, no sooner than the date of final account value.

(3) Payment of any benefit provided under the retirement system may not be deferred later than April 1 of the year following the year in which the employee has both attained at least age seventy and one-half years and terminated his or her employment with the county.

(4) The board shall make reasonable efforts to locate the member or the member's beneficiary and distribute benefits by the required beginning date as specified by section 401(a)(9) of the Internal Revenue Code and the regulations issued thereunder. If the board is unable to make such a distribution, the benefit shall be distributed pursuant to the Uniform Disposition of Unclaimed Property Act and no amounts may be applied to increase the benefits any member would otherwise receive under the County Employees Retirement Act.

(5) A participant or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Internal Revenue Code, and who would have satisfied that requirement by receiving distributions that are either equal to the 2009 required minimum distributions or one or more payments in a series of substantially equal distributions, including the 2009 required minimum distribution, made at least annually and expected to last for the life or life expectancy of the participant, the joint lives or joint life expectancy of the participant and the participant's designated beneficiary, or for a period of at least ten years, shall receive those distributions for 2009 unless the participant or beneficiary chooses not to receive such distributions. Participants and beneficiaries shall be given the opportunity to elect to stop receiving the distributions described in this subsection.



23-2315.01 Retirement for disability; application; when; medical examination; waiver.

(1) Any member, disregarding the length of service, may be retired as a result of disability either upon his or her own application or upon the application of his or her employer or any person acting in his or her behalf. Before any member may be so retired, a medical examination shall be made at the expense of the retirement system, which examination shall be conducted by a disinterested physician legally authorized to practice medicine under the laws of the state in which he or she practices, such physician to be selected by the retirement board, and the physician shall certify to the board that the member should be retired because he or she suffers from an inability to engage in any substantially gainful activity by reason of any medically determinable physical or mental impairment which was initially diagnosed or became disabling while the member was an active participant in the plan and which can be expected to result in death or to be of long-continued and indefinite duration. The medical examination may be waived if, in the judgment of the retirement board, extraordinary circumstances exist which preclude substantial gainful activity by the member. Such circumstances shall include hospice placement or similar confinement for a terminal illness or injury. The application for disability retirement shall be made within one year of termination of employment.

(2) The retirement board may require any disability beneficiary who has not attained the age of fifty-five years to undergo a medical examination at the expense of the board once each year. Should any disability beneficiary refuse to undergo such an examination, his or her disability retirement benefit may be discontinued by the board.

(3) The retirement board may adopt and promulgate rules and regulations and prescribe the necessary forms to carry out this section.



23-2316 Retirement system; retirement value for employee.

The retirement value for any employee who retires under the provisions of section 23-2315 shall be (1) for participants in the defined contribution benefit, the sum of the employee's employee account and employer account as of the date of final account value and (2) for participants in the cash balance benefit, the benefit provided in section 23-2308.01 as of the date of final account value.



23-2317 Retirement system; future service retirement benefit; when payable; how computed; selection of annuity; board; certain required minimum distributions; election authorized.

(1) The future service retirement benefit shall be an annuity, payable monthly with the first payment made no earlier than the annuity start date, which shall be the actuarial equivalent of the retirement value as specified in section 23-2316 based on factors determined by the board, except that gender shall not be a factor when determining the amount of such payments pursuant to subsection (2) of this section.

Except as provided in section 42-1107, at any time before the annuity start date, the retiring employee may choose to receive his or her annuity either in the form of an annuity as provided under subsection (4) of this section or any optional form that is determined by the board.

Except as provided in section 42-1107, in lieu of the future service retirement annuity, a retiring employee may receive a benefit not to exceed the amount in his or her employer and employee accounts as of the date of final account value payable in a lump sum and, if the employee chooses not to receive the entire amount in such accounts, an annuity equal to the actuarial equivalent of the remainder of the retirement value, and the employee may choose any form of such annuity as provided for by the board.

In any case, the amount of the monthly payment shall be such that the annuity chosen shall be the actuarial equivalent of the retirement value as specified in section 23-2316 except as provided in this section.

(2) Except as provided in subsection (4) of this section, the monthly income payable to a member retiring on or after January 1, 1984, shall be as follows:

He or she shall receive at retirement the amount which may be purchased by the accumulated contributions based on annuity rates in effect on the annuity start date which do not utilize gender as a factor, except that such amounts shall not be less than the retirement income which can be provided by the sum of the amounts derived pursuant to subdivisions (a) and (b) of this subsection as follows:

(a) The income provided by the accumulated contributions made prior to January 1, 1984, based on male annuity purchase rates in effect on the date of purchase; and

(b) The income provided by the accumulated contributions made on and after January 1, 1984, based on the annuity purchase rates in effect on the date of purchase which do not use gender as a factor.

(3) Any amount, in excess of contributions, which may be required in order to purchase the retirement income specified in subsection (2) of this section shall be withdrawn from the County Equal Retirement Benefit Fund.

(4)(a) The normal form of payment shall be a single life annuity with five-year certain, which is an annuity payable monthly during the remainder of the member's life with the provision that, in the event of his or her death before sixty monthly payments have been made, the monthly payments will be continued to his or her estate or to the beneficiary he or she has designated until sixty monthly payments have been made in total. Such annuity shall be equal to the actuarial equivalent of the member cash balance account or the sum of the employee and employer accounts, whichever is applicable, as of the date of final account value. As a part of the annuity, the normal form of payment may include a two and one-half percent cost-of-living adjustment purchased by the member, if the member elects such a payment option.

Except as provided in section 42-1107, a member may elect a lump-sum distribution of his or her member cash balance account as of the date of final account value upon termination of service or retirement.

For a member employed and participating in the retirement system prior to January 1, 2003, who has elected to participate in the cash balance benefit pursuant to section 23-2308.01, or for a member employed and participating in the retirement system beginning on and after January 1, 2003, the balance of his or her member cash balance account as of the date of final account value shall be converted to an annuity using an interest rate that is recommended by the actuary and approved by the board following an actuarial experience study, a benefit adequacy study, or a plan valuation. The interest rate and actuarial factors in effect on the member's retirement date will be used to calculate actuarial equivalency of any retirement benefit. Such interest rate may be, but is not required to be, equal to the assumed rate of return.

For an employee who is a member prior to January 1, 2003, who has elected not to participate in the cash balance benefit pursuant to section 23-2308.01, and who, at the time of retirement, chooses the annuity option rather than the lump-sum option, his or her employee and employer accounts as of the date of final account value shall be converted to an annuity using an interest rate that is equal to the lesser of (i) the Pension Benefit Guaranty Corporation initial interest rate for valuing annuities for terminating plans as of the beginning of the year during which payment begins plus three-fourths of one percent or (ii) the interest rate used to calculate the retirement benefits for cash balance plan members.

(b) For the calendar year beginning January 1, 2003, and each calendar year thereafter, the actuary for the board shall perform an actuarial valuation of the system using the entry age actuarial cost method. Under this method, the actuarially required funding rate is equal to the normal cost rate plus the contribution rate necessary to amortize the unfunded actuarial accrued liability on a level-payment basis. The normal cost under this method shall be determined for each individual member on a level percentage of salary basis. The normal cost amount is then summed for all members. The initial unfunded actual accrued liability as of January 1, 2003, if any, shall be amortized over a twenty-five-year period. During each subsequent actuarial valuation, changes in the unfunded actuarial accrued liability due to changes in benefits, actuarial assumptions, the asset valuation method, or actuarial gains or losses shall be measured and amortized over a twenty-five-year period beginning on the valuation date of such change. If the unfunded actuarial accrued liability under the entry age actuarial cost method is zero or less than zero on an actuarial valuation date, then all prior unfunded actuarial accrued liabilities shall be considered fully funded and the unfunded actuarial accrued liability shall be reinitialized and amortized over a twenty-five-year period as of the actuarial valuation date. If the actuarially required contribution rate exceeds the rate of all contributions required pursuant to the County Employees Retirement Act, there shall be a supplemental appropriation sufficient to pay for the difference between the actuarially required contribution rate and the rate of all contributions required pursuant to the act.

(c) If the unfunded accrued actuarial liability under the entry age actuarial cost method is less than zero on an actuarial valuation date, and on the basis of all data in the possession of the retirement board, including such mortality and other tables as are recommended by the actuary engaged by the retirement board and adopted by the retirement board, the retirement board may elect to pay a dividend to all members participating in the cash balance option in an amount that would not increase the actuarial contribution rate above ninety percent of the actual contribution rate. Dividends shall be credited to the employee cash balance account and the employer cash balance account based on the account balances on the actuarial valuation date. In the event a dividend is granted and paid after the actuarial valuation date, interest for the period from the actuarial valuation date until the dividend is actually paid shall be paid on the dividend amount. The interest rate shall be the interest credit rate earned on regular contributions.

(5) At the option of the retiring member, any lump sum or annuity provided under this section or section 23-2334 may be deferred to commence at any time, except that no benefit shall be deferred later than April 1 of the year following the year in which the employee has both attained at least seventy and one-half years of age and has terminated his or her employment with the county. Such election by the retiring member may be made at any time prior to the commencement of the lump-sum or annuity payments.

(6) A participant or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Internal Revenue Code, and who would have satisfied that requirement by receiving distributions that are either equal to the 2009 required minimum distributions or one or more payments in a series of substantially equal distributions, including the 2009 required minimum distribution, made at least annually and expected to last for the life or life expectancy of the participant, the joint lives or joint life expectancy of the participant and the participant's designated beneficiary, or for a period of at least ten years, shall receive those distributions for 2009 unless the participant or beneficiary chooses not to receive such distributions. Participants and beneficiaries shall be given the opportunity to elect to stop receiving the distributions described in this subsection.



23-2317.01 County Equal Retirement Benefit Fund; created; use.

There is hereby created the County Equal Retirement Benefit Fund to be administered by the board. Each county participating in the retirement system on January 1, 1984, pursuant to the County Employees Retirement Act shall make a contribution at least once a year to the fund, in addition to any other retirement contributions. Such contribution shall be in an amount determined by the board to provide all similarly situated male and female members of the retirement system with equal benefits pursuant to subsection (2) of section 23-2317 and to provide for direct expenses incurred in administering the fund. The board shall keep a record of the contributions made by each county.



23-2318 Transferred to section 23-2334.



23-2319 Termination of employment; termination benefit; vesting; certain required minimum distributions; election authorized.

(1) Except as provided in section 42-1107, upon termination of employment, except for retirement or disability, and after filing an application with the board, a member may receive:

(a) If not vested, a termination benefit equal to the amount of his or her employee account or member cash balance account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years; or

(b) If vested, a termination benefit equal to (i) the amount of his or her member cash balance account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years or (ii)(A) the amount of his or her employee account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years plus (B) the amount of his or her employer account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years.

The member cash balance account or employer and employee accounts of a terminating member shall be retained by the board, and the termination benefit shall be deferred until a valid application for benefits has been received.

(2) At the option of the terminating member, any lump sum of the employer account or member cash balance account or any annuity payment provided under subsection (1) of this section shall commence as of the first of the month at any time after such member has terminated his or her employment with the county and no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years. Such election by the terminating member shall be made at any time prior to the commencement of the lump-sum or annuity payments.

(3) Members of the retirement system shall be vested after a total of three years of participation in the system as a member pursuant to section 23-2306, including vesting credit. If an employee retires pursuant to section 23-2315, such employee shall be fully vested in the retirement system.

(4) A participant or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Internal Revenue Code, and who would have satisfied that requirement by receiving distributions that are either equal to the 2009 required minimum distributions or one or more payments in a series of substantially equal distributions, including the 2009 required minimum distribution, made at least annually and expected to last for the life or life expectancy of the participant, the joint lives or joint life expectancy of the participant and the participant's designated beneficiary, or for a period of at least ten years, shall receive those distributions for 2009 unless the participant or beneficiary chooses not to receive such distributions. Participants and beneficiaries shall be given the opportunity to elect to stop receiving the distributions described in this subsection.



23-2319.01 Termination of employment; account forfeited; when; County Employer Retirement Expense Fund; created; use; investment.

(1) For a member who has terminated employment and is not vested, the balance of the member's employer account or employer cash balance account shall be forfeited. The forfeited account shall be credited to the County Employees Retirement Fund and shall first be used to meet the expense charges incurred by the retirement board in connection with administering the retirement system, which charges shall be credited to the County Employees Defined Contribution Retirement Expense Fund, if the member participated in the defined contribution option, or to the County Employees Cash Balance Retirement Expense Fund, if the member participated in the cash balance option, and the remainder, if any, shall then be used to restore employer accounts or employer cash balance accounts. Except as provided in subsection (3) of section 23-2310.04 and subdivision (4)(c) of section 23-2317, no forfeited amounts shall be applied to increase the benefits any member would otherwise receive under the County Employees Retirement Act.

(2)(a) If a member ceases to be an employee due to the termination of his or her employment by the county and a grievance or other appeal of the termination is filed, transactions involving forfeiture of his or her employer account or employer cash balance account and, except as provided in subdivision (b) of this subsection, transactions for payment of benefits under sections 23-2315 and 23-2319 shall be suspended pending the final outcome of the grievance or other appeal.

(b) If a member elects to receive benefits payable under sections 23-2315 and 23-2319 after a grievance or appeal is filed, the member may receive an amount up to the balance of his or her employee account or member cash balance account or twenty-five thousand dollars payable from the employee account or member cash balance account, whichever is less.

(3) The County Employer Retirement Expense Fund is created. The fund shall be administered by the Public Employees Retirement Board. Prior to July 1, 2012, the County Employer Retirement Expense Fund shall be used to meet expenses of the retirement system whether such expenses are incurred in administering the member's employer account or in administering the member's employer cash balance account when the funds available in the County Employees Defined Contribution Retirement Expense Fund or County Employees Cash Balance Retirement Expense Fund make such use reasonably necessary. The County Employer Retirement Expense Fund shall consist of any reduction in a county contribution which would otherwise be required to fund future service retirement benefits or to restore employer accounts or employer cash balance accounts referred to in subsection (1) of this section. On July 1, 2012, or as soon as practicable thereafter, any money in the County Employer Retirement Expense Fund shall be transferred by the State Treasurer to the County Employees Retirement Fund and credited to the cash balance benefit established in section 23-2308.01.

(4) Prior to July 1, 2012, expenses incurred as a result of a county depositing amounts into the County Employer Retirement Expense Fund shall be deducted prior to any additional expenses being allocated. Any remaining amount shall be allocated in accordance with subsection (3) of this section. Any money in the County Employer Retirement Expense Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



23-2319.02 Repealed. Laws 2012, LB 916, § 47.



23-2320 Employee; reemployment; status; how treated; reinstatement; repay amount received.

(1) Except as otherwise provided in this section, a member of the retirement system who has a five-year break in service shall upon reemployment be considered a new employee with respect to the County Employees Retirement Act and shall not receive credit for service prior to his or her reemployment date.

(2)(a) A member who ceases to be an employee before becoming eligible for retirement under section 23-2315 and again becomes a permanent full-time or permanent part-time county employee prior to having a five-year break in service shall immediately be reenrolled in the retirement system and resume making contributions. For purposes of vesting employer contributions made prior to and after the reentry into the retirement system under subsection (3) of section 23-2319, years of participation include years of participation prior to such employee's original termination. For a member who is not vested and has received a termination benefit pursuant to section 23-2319, the years of participation prior to such employee's original termination shall be limited in a ratio equal to the amount that the member repays divided by the termination benefit withdrawn pursuant to section 23-2319.

(b) The reemployed member may repay the value of, or a portion of the value of, the termination benefit withdrawn pursuant to section 23-2319. A reemployed member who elects to repay all or a portion of the value of the termination benefit withdrawn pursuant to section 23-2319 shall repay the actual earnings on such value. Repayment of the termination benefit shall commence within three years of reemployment and shall be completed within five years of reemployment or prior to termination of employment, whichever occurs first, through (i) direct payments to the retirement system, (ii) installment payments made pursuant to a binding irrevocable payroll deduction authorization made by the member, (iii) an eligible rollover distribution as provided under the Internal Revenue Code, or (iv) a direct rollover distribution made in accordance with section 401(a)(31) of the Internal Revenue Code.

(c) The value of the member's forfeited employer account or employer cash balance account, as of the date of forfeiture, shall be restored in a ratio equal to the amount of the benefit that the member has repaid divided by the termination benefit received. The employer account or employer cash balance account shall be restored first out of the current forfeiture amounts and then by additional employer contributions.

(3) For a member who retired pursuant to section 23-2315 and becomes a permanent full-time employee or permanent part-time employee with a county under the County Employees Retirement Act more than one hundred twenty days after his or her retirement date, the member shall continue receiving retirement benefits. Such a retired member or a retired member who received a lump-sum distribution of his or her benefit shall be considered a new employee as of the date of reemployment and shall not receive credit for any service prior to the member's retirement for purposes of the act.

(4) A member who is reinstated as an employee pursuant to a grievance or appeal of his or her termination by the county shall be a member upon reemployment and shall not be considered to have a break in service for such period of time that the grievance or appeal was pending. Following reinstatement, the member shall repay the value of the amount received from his or her employee account or member cash balance account under subdivision (2)(b) of section 23-2319.01.



23-2321 Retirement system; employee; death before retirement; death benefit; death while performing qualified military service; additional death benefit.

(1) In the event of the death before his or her retirement date of any employee who is a member of the system, the death benefit shall be equal to (a) for participants in the defined contribution benefit, the total of the employee account and the employer account and (b) for participants in the cash balance benefit, the benefit provided in section 23-2308.01. The death benefit shall be paid to the member's beneficiary, to an alternate payee pursuant to a qualified domestic relations order as provided in section 42-1107, or to the member's estate if there are no designated beneficiaries. If the beneficiary is not the member's surviving spouse, the death benefit shall be paid as a lump-sum payment or payments, except that the entire account must be distributed by the fifth anniversary of the member's death. If the sole primary beneficiary is the member's surviving spouse, the surviving spouse may elect to receive an annuity calculated as if the member retired and selected a one-hundred-percent joint and survivor annuity effective on the annuity purchase date. If the surviving spouse does not elect the annuity option within one hundred eighty days after the death of the member, the surviving spouse shall receive a lump-sum payment or payments, except that the entire account must be distributed by the fifth anniversary of the member's death.

(2) A lump-sum death benefit paid to the member's beneficiary, other than the member's estate, that is an eligible distribution may be distributed in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(3) For any member whose death occurs on or after January 1, 2007, while performing qualified military service as defined in section 414(u) of the Internal Revenue Code, the member's beneficiary shall be entitled to any additional death benefit that would have been provided, other than the accrual of any benefit relating to the period of qualified military service. The additional death benefit shall be determined as if the member had returned to employment with a participating county and such employment had terminated on the date of the member's death.



23-2322 Retirement system; retirement benefits; exemption from legal process; exception.

Annuities or benefits which any person shall be entitled to receive under the County Employees Retirement Act shall not be subject to garnishment, attachment, levy, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall not be assignable except to the extent that such annuities or benefits are subject to a qualified domestic relations order under the Spousal Pension Rights Act.



23-2323 Transferred to section 23-2335.



23-2323.01 Reemployment; military service; contributions; effect.

(1)(a) For military service beginning on or after December 12, 1994, but before January 1, 2018, any employee who, while an employee, entered into and served in the armed forces of the United States and who within ninety days after honorable discharge or honorable separation from active duty again became an employee shall be credited, for the purposes of section 23-2315, with all the time actually served in the armed forces as if such person had been an employee throughout such service in the armed forces pursuant to the terms and conditions of subdivision (b) of this subsection.

(b) Under such rules and regulations as the retirement board adopts and promulgates, an employee who is reemployed on or after December 12, 1994, pursuant to 38 U.S.C. 4301 et seq., may pay to the retirement system an amount equal to the sum of all deductions which would have been made from the employee's compensation during such period of military service. Payment shall be made within the period required by law, not to exceed five years. To the extent that payment is made, (i) the employee shall be treated as not having incurred a break in service by reason of the employee's period of military service, (ii) the period of military service shall be credited for the purposes of determining the nonforfeitability of the employee's accrued benefits and the accrual of benefits under the plan, and (iii) the employer shall allocate the amount of employer contributions to the employee's employer account in the same manner and to the same extent the allocation occurs for other employees during the period of service. For purposes of employee and employer contributions under this section, the employee's compensation during the period of military service shall be the rate the employee would have received but for the military service or, if not reasonably determinable, the average rate the employee received during the twelve-month period immediately preceding military service.

(c) The employer shall pick up the employee contributions made through irrevocable payroll deduction authorizations pursuant to this subsection, and the contributions so picked up shall be treated as employer contributions in the same manner as contributions picked up under section 23-2307.

(2)(a) For military service beginning on or after January 1, 2018, any employee who is reemployed pursuant to 38 U.S.C. 4301 et seq., shall be treated as not having incurred a break in service by reason of the employee's period of military service. Such military service shall be credited for purposes of determining the nonforfeitability of the employee's accrued benefits and the accrual of benefits under the plan.

(b) The county employing the employee shall be liable for funding any obligation of the plan to provide benefits based upon such period of military service. To satisfy the liability, the county employing the employee shall pay to the retirement system an amount equal to:

(i) The sum of the employee and employer contributions that would have been paid during such period of military service; and

(ii) Any actuarial costs necessary to fund the obligation of the plan to provide benefits based upon such period of military service. For the purposes of determining the amount of such liability and obligation of the plan, earnings and forfeitures, gains and losses, regular interest, interest credits, or dividends that would have accrued on the employee and employer contributions that are paid by the employer pursuant to this section shall not be included.

(c) The amount required pursuant to subdivision (b) of this subsection shall be paid to the retirement system as soon as reasonably practicable following the date of reemployment but must be paid within eighteen months of the date the board notifies the employer of the amount due. If the employer fails to pay the required amount within such eighteen-month period, then the employer is also responsible for any actuarial costs and interest on actuarial costs that accrue from eighteen months after the date the employer is notified by the board until the date the amount is paid.

(d) The retirement board may adopt and promulgate rules and regulations to carry out this subsection, including, but not limited to, rules and regulations on:

(i) How and when the employee and employer must notify the retirement system of a period of military service;

(ii) The acceptable methods of payment;

(iii) Determining the service and compensation upon which the contributions must be made;

(iv) Accelerating the payment from the employer due to unforeseen circumstances that occur before payment is made pursuant to this section, including, but not limited to, the employee's termination or retirement or the employer's reorganization, consolidation, merger, or closing; and

(v) The documentation required to substantiate that the employee was reemployed pursuant to 38 U.S.C. 4301 et seq.

(3) This section only applies to military service that falls within the definition of uniformed service under 38 U.S.C. 4301 et seq. Military service does not include service provided pursuant to sections 55-101 to 55-181.



23-2323.02 Direct rollover; terms, defined; distributee; powers; board; duties.

(1) For purposes of this section and section 23-2323.03:

(a) Distributee means the member, the member's surviving spouse, or the member's former spouse who is an alternate payee under a qualified domestic relations order as defined in section 414(p) of the Internal Revenue Code;

(b) Direct rollover means a payment by the retirement system to the eligible retirement plan or plans specified by the distributee;

(c) Eligible retirement plan means (i) an individual retirement account described in section 408(a) of the Internal Revenue Code, (ii) an individual retirement annuity described in section 408(b) of the code, except for an endowment contract, (iii) a qualified plan described in section 401(a) of the code, (iv) an annuity plan described in section 403(a) or 403(b) of the code, (v) except for purposes of section 23-2323.03, an individual retirement plan described in section 408A of the code, and (vi) a plan described in section 457(b) of the code and maintained by a governmental employer. For eligible rollover distributions to a surviving spouse, an eligible retirement plan means subdivisions (1)(c)(i) through (vi) of this section; and

(d) Eligible rollover distribution means any distribution to a distributee of all or any portion of the balance to the credit of the distributee in the plan, except such term shall not include any distribution which is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life of the distributee or joint lives of the distributee and the distributee's beneficiary or for the specified period of ten years or more and shall not include any distribution to the extent such distribution is required under section 401(a)(9) of the Internal Revenue Code.

(2) For distributions made to a distributee on or after January 1, 1993, a distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee.

(3) A member's surviving spouse or former spouse who is an alternate payee under a qualified domestic relations order and, on or after January 1, 2010, any designated beneficiary of a member who is not a surviving spouse or former spouse who is entitled to receive an eligible rollover distribution from the retirement system may, in accordance with such rules, regulations, and limitations as may be established by the board, elect to have such distribution made in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(4) An eligible rollover distribution on behalf of a designated beneficiary of a member who is not a surviving spouse or former spouse of the member may be transferred to an individual retirement account or annuity described in section 408(a) or section 408(b) of the Internal Revenue Code that is established for the purpose of receiving the distribution on behalf of the designated beneficiary and that will be treated as an inherited individual retirement account or individual retirement annuity described in section 408(d)(3)(C) of the Internal Revenue Code.

(5) The board shall adopt and promulgate rules and regulations for direct rollover procedures which are consistent with section 401(a)(31) of the Internal Revenue Code and which include, but are not limited to, the form and time of direct rollover distributions.



23-2323.03 Retirement system; accept payments and rollovers; limitations; board; duties.

(1) The retirement system may accept cash rollover contributions from a member who is making payment pursuant to section 23-2306.02, 23-2306.03, 23-2320, or 23-2323.01 if the contributions do not exceed the amount authorized to be paid by the member pursuant to section 23-2306.02, 23-2306.03, 23-2320, or 23-2323.01, and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified plan under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, the entire amount of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified plan under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection must be transferred to the retirement system within sixty days from the date of the distribution from the qualified plan, individual retirement account, or individual retirement annuity.

(2) Cash transferred to the retirement system as a rollover contribution shall be deposited as other payments made under section 23-2306.02, 23-2306.03, 23-2320, or 23-2323.01.

(3) Under the same conditions as provided in subsection (1) of this section, the retirement system may accept eligible rollover distributions from (a) an annuity contract described in section 403(b) of the Internal Revenue Code, (b) a plan described in section 457(b) of the code which is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, or (c) the portion of a distribution from an individual retirement account or annuity described in section 408(a) or 408(b) of the code that is eligible to be rolled over and would otherwise be includible in gross income. Amounts accepted pursuant to this subsection shall be deposited as all other payments under this section.

(4) The retirement system may accept direct rollover distributions made from a qualified plan pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(5) The board shall adopt and promulgate rules and regulations defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.



23-2323.04 Retirement system; accept transfers; limitations; how treated.

The retirement system may accept as payment for withdrawn amounts made pursuant to the County Employees Retirement Act a direct trustee-to-trustee transfer from (1) an eligible tax-sheltered annuity plan as described in section 403(b) of the Internal Revenue Code or (2) an eligible deferred compensation plan as described in section 457(b) of the code on behalf of a member who is making payments for such amounts. The amount transferred shall not exceed the amount withdrawn and such transferred amount shall qualify as a purchase of permissive service credit by the member as defined in section 415 of the code.



23-2324 Retirement system; membership status; not lost while employment continues.

Persons who have become members of the retirement system shall not thereafter lose their status as members while they remain employees.



23-2325 Retirement system; false or fraudulent actions; prohibited acts; penalty; denial of benefits.

Any person who, knowing it to be false or fraudulent, presents or causes to be presented a false or fraudulent claim or benefit application, any false or fraudulent proof in support of such a claim or benefit, or false or fraudulent information which would affect a future claim or benefit application to be paid under the retirement system for the purpose of defrauding or attempting to defraud the retirement system shall be guilty of a Class II misdemeanor. The retirement board shall deny any benefits that it determines are based on false or fraudulent information and shall have a cause of action against the member to recover any benefits already paid on the basis of such information.



23-2326 Retirement benefits; declared additional to benefits under federal Social Security Act.

The retirement allowances and benefits provided for by the County Employees Retirement Act shall be in addition to benefits and allowances payable under the provisions of the federal Social Security Act.



23-2327 Repealed. Laws 2002, LB 687, § 34.



23-2328 Retirement system; elected officials and employees having regular term; when act operative.

The provisions of the County Employees Retirement Act pertaining to elected officials or other employees having a regular term of office shall be so interpreted as to effectuate its general purpose and to take effect as soon as the same may become operative under the Constitution of the State of Nebraska.



23-2329 Retirement system; when effective.

The County Employees Retirement Act shall become effective for each county upon its adoption by the county board or on January 1, 1987, whichever is earlier.



23-2330 Retirement system; adoption; certification; list of eligible employees to retirement board.

Upon the adoption of the retirement system by the county board, the county clerk shall certify such action to the retirement board. Upon the adoption of the retirement system by the county board or by January 1, 1987, whichever is earlier, the county clerk shall submit to the board a list of all employees then eligible for participation in the plan, which list shall state the name and address of the employee and his or her gross monthly wage.



23-2330.01 Limitation of actions.

Every claim and demand under the County Employees Retirement Act and against the retirement system or the retirement board shall be forever barred unless the action is brought within two years of the time at which the claim accrued.



23-2330.02 Retirement system contributions, property, and rights; how treated.

All contributions to the retirement system, all property and rights purchased with the contributions, and all investment income attributable to the contributions, property, or rights shall be held in trust by the State of Nebraska for the exclusive benefit of members and their beneficiaries and shall only be used to pay benefits to such persons and to pay administrative expenses according to the provisions of the County Employees Retirement Act.



23-2330.03 Termination of system or contributions; effect.

Upon termination or partial termination of the retirement system or upon complete discontinuance of contributions under the retirement system, the rights of all affected members to the amounts credited to the members' accounts shall be nonforfeitable.



23-2330.04 Municipal county; duties.

The municipal county shall be responsible for making contributions and performing other duties and shall exercise the powers of a county under the County Employees Retirement Act with respect to the employees of the municipal county.



23-2331 Act, how cited.

Sections 23-2301 to 23-2332.01 shall be known and may be cited as the County Employees Retirement Act.



23-2332 County in excess of 85,000; commissioned law enforcement personnel; supplemental retirement plan.

Any county with a population in excess of eighty-five thousand inhabitants which participates in the Retirement System for Nebraska Counties established by the County Employees Retirement Act shall establish and fund a supplemental retirement plan for the benefit of all present and future commissioned law enforcement personnel employed by such county. The auxiliary benefit plan shall be funded by additional contributions to the county employees retirement plan in excess of the amounts established by sections 23-2307 and 23-2308. The additional contributions made by employees shall be credited to the employee account, and contributions paid by the county shall be credited to the employer account, with each amount to be established at a rate of two percent of compensation. All contributions made pursuant to this section shall be invested and administered according to the County Employees Retirement Act.



23-2332.01 County of 85,000 or less; commissioned law enforcement personnel; supplemental retirement plan.

Any county with a population of eighty-five thousand inhabitants or less which participates in the Retirement System for Nebraska Counties established by the County Employees Retirement Act shall establish and fund a supplemental retirement plan for the benefit of all present and future commissioned law enforcement personnel employed by such county who possess a valid law enforcement officer certificate or diploma, as established by the Nebraska Police Standards Advisory Council. The auxiliary benefit plan shall be funded by additional contributions to the county employees retirement plan in excess of the amounts established by sections 23-2307 and 23-2308. The additional contributions made by employees shall be credited to the employee account, and contributions paid by the county shall be credited to the employer account, with each amount to be established at a rate of one percent of compensation. All contributions made pursuant to this section shall be invested and administered according to the County Employees Retirement Act.



23-2333 Retirement; prior service annuity; how computed.

For purposes of sections 23-2333 and 23-2334, the definitions found in section 23-2301 shall apply.

As of the date of adoption of the retirement system, a prior service annuity shall be computed for all employees who have been employees continuously for one year prior to the date of the adoption of the retirement system and who are at least twenty-five years of age. Such prior service annuity shall be equal to the number of years of creditable prior service multiplied by the prior service annuity factor.

The number of years of creditable prior service shall be the number of completed years of prior service less all years during which the employee was participating in or for which he or she received a benefit from a public retirement plan, but not more than twenty-five.

The prior service annuity factor shall be the smaller of (1) one dollar or (2) the employee's compensation for the last completed twelve months of prior service divided by two thousand four hundred.



23-2334 Retirement; prior service retirement benefit; how determined.

The prior service retirement benefit shall be a straight life annuity, payable monthly, quarterly, semiannually, or annually with the first payment made as of the annuity start date, in an amount determined in accordance with section 23-2333. No prior service retirement benefit shall be paid to any person who terminates his or her employment unless such person has been continuously employed by the county for ten or more years immediately prior to termination. An employee meeting such requirement and who terminates his or her employment shall not receive a prior service benefit determined in accordance with section 23-2333 prior to attaining age sixty-five.

Prior service retirement benefits shall be paid directly by the county to the retired employee.



23-2335 Repealed. Laws 1998, LB 1191, § 85.



23-2401 Transferred to section 13-902.



23-2402 Transferred to section 13-903.



23-2403 Transferred to section 13-904.



23-2404 Transferred to section 13-905.



23-2405 Transferred to section 13-906.



23-2406 Transferred to section 13-907.



23-2407 Transferred to section 13-908.



23-2408 Transferred to section 13-909.



23-2409 Transferred to section 13-910.



23-2410 Transferred to section 13-912.



23-2410.01 Transferred to section 13-911.



23-2411 Transferred to section 13-913.



23-2411.01 Transferred to section 13-914.



23-2412 Transferred to section 13-915.



23-2413 Transferred to section 13-916.



23-2414 Transferred to section 13-917.



23-2415 Transferred to section 13-918.



23-2416 Transferred to section 13-919.



23-2416.01 Transferred to section 13-920.



23-2416.02 Transferred to section 13-921.



23-2416.03 Transferred to section 13-922.



23-2417 Transferred to section 13-923.



23-2418 Transferred to section 13-924.



23-2419 Transferred to section 13-925.



23-2419.01 Transferred to section 13-926.



23-2420 Transferred to section 13-901.



23-2501 Purpose of sections.

The purpose of sections 23-2501 to 23-2516 is to guarantee to all citizens a fair and equal opportunity for employment in the county offices governed by sections 23-2501 to 23-2516, to establish conditions of employment and to promote economy and efficiency in such offices.



23-2502 Terms, defined.

As used in sections 23-2501 to 23-2516, unless the context otherwise requires:

(1) Employees shall mean all county employees of the county. The term employees shall not include part-time employees, employees subject to the state personnel service, court-appointed employees, employees of the county attorney's office, employees of the public defender's office, dentists, physicians, practicing attorneys, deputy sheriffs, officers appointed by the Governor, or elected officers or the chief deputy of each office or the deputy of each office if there is not more than one deputy in the office;

(2) Part-time employee shall mean any person whose position is seasonal or temporary as defined by the commission;

(3) Department head shall mean an officer holding an elected office, an officer holding office by appointment of the Governor, the chief deputy of any office or the deputy if there is not more than one deputy, and such other persons holding positions as are declared to be department heads by the county board; and

(4) Commission shall mean the Civil Service Commission.



23-2503 Civil Service Commission; formation.

In any county having a population of four hundred thousand inhabitants or more as determined by the most recent federal decennial census, there shall be a Civil Service Commission which shall be formed as provided in sections 23-2501 to 23-2516. A county shall comply with this section within six months after a determination that the population has reached four hundred thousand inhabitants or more as determined by the most recent federal decennial census.



23-2504 Commission; members; qualifications; number; election; vacancy; how filled.

(1) The commission shall consist of five members who shall be in sympathy with the application of merit principles to public employment. No member of the commission shall be a member of any local, state or national committee of a political party or an officer or member of a committee in any partisan political club or organization.

(2) The members of the commission shall be as follows: (a) Two elected officers selected from the offices of and elected by the county commissioners, clerk, assessor, treasurer, public defender, register of deeds, clerk of the district court, surveyor and sheriff, being of opposite political parties if possible, and each party shall separately select its own member, (b) two full-time permanent county employees, and (c) one public member holding no public or political office. The initial two such employees shall be selected by the two elected officers referred to in subdivision (a) of this subdivision as follows: Any such employee who is at least twenty-one years of age may submit his name as a candidate to the elected officer of his own party who shall then select one commission member from such list of names. The four members of the commission shall then select the public member. The commission shall establish employee election procedures which shall provide that all county employees subject to sections 23-2501 to 23-2516 may vote and, if not less than twenty-one years of age, be candidates for a member of the commission. One employee member of the commission shall be a Democrat elected by the Democrat-registered employees subject to sections 23-2501 to 23-2516 and one employee member of the commission shall be a Republican elected by the Republican-registered employees subject to sections 23-2501 to 23-2516. An employee otherwise eligible to vote and be a candidate for the office of employee member of the commission, but who is not registered as either a Democrat or a Republican, may become eligible to vote, and become a candidate for the office of employee member of the commission by making a declaration that he desires to vote for such a member of the commission, or be a candidate for such office, and, in the same declaration, designating the party, Democrat or Republican, with which he desires to be affiliated for this purpose. After making such declaration, that employee shall have the same right to vote for a candidate, and be a candidate for the office of employee member of the commission as he would have had if he were a registered member of the party so designated in the declaration. The manner, form, and contents of such declaration shall be initially established by the two elected officials referred to in subdivision (2)(a) of this section, subject to modification by the commission after it has been fully formed.

(3) The initial term of office of (a) the two elected officers shall be three years from May 21, 1971; (b) the initial term of office of the county employees shall be two years from May 21, 1971; and (c) the initial term of the public member shall be three years from May 21, 1971.

At the expiration of the initial term of office, a successor member shall be elected or appointed as provided in sections 23-2501 to 23-2516 for a term of three years. Membership on the commission of any member shall terminate upon the resignation of any member or at such time as the member no longer complies with the qualifications for election or appointment to the commission. In the event a member's term terminates prior to the expiration of the term for which he was elected or appointed, the commission shall appoint a successor complying with the same qualifications for the unexpired term.



23-2505 Commission; members; compensation; expenses.

The members of the commission shall not receive compensation for their services but shall be reimbursed for such necessary expenses and mileage as may be incurred in the performance of their duties with reimbursement for mileage to be made at the rate provided in section 81-1176. The county board shall provide sufficient funds in order that such commission may function as set forth in sections 23-2501 to 23-2516.



23-2506 Commission; meetings; notice; rules of procedure, adopt; chairman.

The commission shall hold regular meetings at least once every three months, and shall designate the time and place thereof by notice posted in the courthouse at least seven days prior to the meeting. The commission shall adopt rules of procedure and shall keep a record of its proceedings. The commission shall also make provision for special meetings and all meetings and records of the commission shall be open to the public except as otherwise provided in sections 23-2501 to 23-2516. The commission shall elect one of its members as chairman for a period of one year or until his successor has been duly elected and qualified.



23-2507 Commission; powers; duties.

(1) The commission may prescribe the following: (a) General employment policies and procedures; (b) regulations for recruiting, examination and certification of qualified applicants for employment and the maintenance of registers of qualified candidates for employment for all employees governed by sections 23-2501 to 23-2516; (c) a system of personnel records containing general data on all employees and standards for the development and maintenance of personnel records to be maintained within the offices governed by sections 23-2501 to 23-2516; (d) regulations governing such matters as hours of work, promotions, transfers, demotions, probation, terminations and reductions in force; (e) regulations for use by all offices governed by sections 23-2501 to 23-2516 relating to such matters as employee benefits, vacation, sick leave and holidays.

(2) The commission shall require department heads to provide sufficient criteria to enable the commission to properly conduct employment examinations.

(3) The commission shall require department heads to supply to the commission position classification plans, job descriptions and job specifications.

(4) Individual personnel records shall be available for inspection only by the employee involved, his department head and such other persons as the commission shall authorize.

(5) The commission shall have such other powers as are necessary to effectuate the purposes of sections 23-2501 to 23-2516.

(6) All acts of the commission pursuant to the authority conferred in this section shall be binding on all county department heads governed by sections 23-2501 to 23-2516.

The civil service commission is a statutorily created tribunal established by the Legislature. As a statutorily created entity, the commission has only such authority as has been conferred on it by statute. Douglas Cty. Bd. of Comrs. v. Civil Serv. Comm. of Douglas Cty., 263 Neb. 544, 641 N.W.2d 55 (2002).

The mandatory retirement at age sixty-five provision adopted by the Douglas County Civil Service Commission reflects a permissible means of accomplishing a rational and reasonable objective and it is not unconstitutional. Armstrong v. Howell, 371 F.Supp. 48 (D. Neb. 1974).



23-2508 Commission; salary and pay plans for employees; recommend.

The commission may recommend to the county board salary and pay plans for the employees.



23-2509 Employees; status.

All employees governed by sections 23-2501 to 23-2516 on May 21, 1971, shall retain their employment without the necessity of taking any qualifying examination.



23-2510 Employee; discharged, suspended, demoted; order filed with commission; copy to employee; appeal.

Any employee may be discharged, suspended, or demoted in rank or compensation by his department head by a written order which shall specifically state the reasons therefor. Such order shall be filed with the commission and a copy of such order shall be served upon the employee personally or by leaving it at his usual place of residence. Any employee so affected may, within ten days after service of the order, appeal such order to the commission. Notice of such appeal shall be in writing, signed by the employee appealing, and delivered to any member of the commission. The delivery of the notice of appeal shall be sufficient to perfect an appeal and no other act shall be deemed necessary to confer jurisdiction of the commission over the appeal. In the event any employee is discharged, suspended or demoted prior to the formation of the commission, such employee may appeal the order to the commission within ten days after the formation of the commission in the manner provided in this section.

Pursuant to this section, the civil service commission is authorized to hear employee appeals from decisions where an employee is discharged, suspended, or demoted in rank or compensation by the employee's department head by a written order. The Legislature has authorized the commission to hear only those appeals which meet the requirements of this section. Douglas Cty. Bd. of Comrs. v. Civil Serv. Comm. of Douglas Cty., 263 Neb. 544, 641 N.W.2d 55 (2002).



23-2511 Employee; discharged, suspended, demoted; appeal; hearing; order; effect.

The commission shall, within two weeks after receipt of the notice of appeal, hold a public hearing thereon at which the employee shall be entitled to appear personally, be represented by counsel, cross-examine witnesses and produce evidence. The commission shall have the authority to affirm, modify or revoke the order appealed from, and the finding and the decision of the commission shall be certified to the department head who issued the order, and the finding and decision of the commission shall be binding on all parties concerned. In the event of an appeal to the commission, no order affecting an employee shall become permanent until the finding and decision of the commission shall be certified as provided in this section. Notwithstanding any other provision of sections 23-2501 to 23-2516, an employee affected by an order may request transfer to another department governed by sections 23-2501 to 23-2516 with the consent of the commission and the department head of such other department.

A plain reading of the statutes which govern the appeal process from a county commission does not reveal an express or implied legislative intent to limit objections on appeal to those claims presented to the administrative tribunal. Although appeals through administrative channels are preferred and encouraged, procedural due process defenses should not be waived if timely raised in the first judicial tribunal to review the administrative action. Ashby v. Civil Serv. Comm. of Douglas County, 241 Neb. 988, 492 N.W.2d 849 (1992).



23-2512 Commission; subpoena, oaths, production of records; powers.

To effectively carry out the duties imposed on the commission by sections 23-2501 to 23-2516, the commission shall have the power to subpoena witnesses, administer oaths, and compel the production of books and papers.



23-2513 Employee; no discrimination against because of political, racial, or religious opinions or affiliations; exceptions.

No employee or person desiring to be an employee in an office governed by sections 23-2501 to 23-2516 shall be appointed, demoted or discharged, or in any way favored or discriminated against because of political, racial, or religious opinions or affiliations, but advocating, or being a member of a political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence shall be sufficient reason to discharge an employee.



23-2514 Chief deputy or deputy; removal; effect on salary.

Notwithstanding any other provision of sections 23-2501 to 23-2516, any person who holds the position of chief deputy, or deputy if there is not more than one deputy in the office, may be removed by the elected officer from the position of chief deputy or deputy without cause but such person shall, if he has been an employee of the county for more than two years prior to his appointment as chief deputy or deputy, have the right, unless discharged or demoted as provided in sections 23-2510 and 23-2511, to remain as a county employee at a salary not less than eighty percent of his average salary during the three preceding years.



23-2515 Commission; appeals; district court; procedure.

An appeal from a final order of the commission shall be in the manner provided in sections 25-1901 to 25-1908.

An appeal from a final order of the county civil service commission is a petition in error, not an original breach of contract action against the county under section 23-135. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).

The district court had jurisdiction over a former employee's petition in error claiming that the county public properties department breached grievance procedures under a collective bargaining agreement in terminating his employment. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).

When the county civil service commission acts in a judicial manner, a party adversely affected by its decision is entitled to appeal to the district court through the petition in error statutes. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).



23-2516 Sections, how construed.

If any provision of sections 23-2501 to 23-2516 or of any rule, regulation or order thereunder or the application of such provision to any person or circumstances shall be held invalid, the remainder of sections 23-2501 to 23-2516 and the application of such provision of sections 23-2501 to 23-2516 or of such rule, regulation or order to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.



23-2517 Act, how cited; purpose of act.

(1) Sections 23-2517 to 23-2533 shall be known and may be cited as the County Civil Service Act.

(2) The general purpose of the County Civil Service Act is to establish a system of personnel administration that meets the social, economic, and program needs of county offices. This system shall provide means to recruit, select, develop and maintain an effective and responsive work force, and shall include policies and procedures for employee hiring and advancement, training and career development, position classification, salary administration, fringe benefits, discharge and other related activities. All appointments and promotions under the County Civil Service Act shall be made based on merit and fitness.

A county board has no power or authority to bargain or agree that any appointment or promotion shall be based upon anything other than merit and fitness except as provided in the County Civil Service Act. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

A county cannot implement any provision of the county employees’ collective bargaining agreement that would violate a provision of the County Civil Service Act. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

An “appointment” under the County Civil Service Act refers to an appointing authority’s designation of a person to fill a vacant classified service position. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Civil service acts promote effective public service by establishing a personnel administration system that provides equal opportunity for public employment and advancement based on merit and fitness principles. By requiring a county to incorporate these principles, the Legislature intended to prohibit the county, as much as practical, from making these decisions based on political control, partisanship, and personal favoritism. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Properly conducted examinations provide the cornerstone of a merit-based civil service system. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

The board of county commissioners is required to bargain with its employees on all matters relating to employment except those covered by the specific provisions of these statutes. American Fed. of S., C. & M. Emp. v. County of Lancaster, 200 Neb. 301, 263 N.W.2d 471 (1978).



23-2518 Terms, defined.

For purposes of the County Civil Service Act:

(1) Appointing authority means elected officials and appointed department directors authorized to make appointments in the county service;

(2) Board of county commissioners means the board of commissioners of any county with a population of one hundred fifty thousand or more but less than four hundred thousand inhabitants as determined by the most recent federal decennial census;

(3) Classified service means the positions in the county service to which the act applies;

(4) County personnel officer means the employee designated by the board of county commissioners to administer the act;

(5) Department means a functional unit of the county government headed by an elected official or established by the board of county commissioners;

(6) Deputy means an individual who serves as the first assistant to and at the pleasure of an elected official;

(7) Elected official means an officer elected by the popular vote of the people and known as the county attorney, public defender, county sheriff, county treasurer, clerk of the district court, register of deeds, county clerk, county assessor, or county surveyor;

(8) Internal Revenue Code means the Internal Revenue Code as defined in section 49-801.01;

(9) Political subdivision means a village, city of the second class, city of the first class, city of the primary class, city of the metropolitan class, county, school district, public power district, or any other unit of local government including entities created pursuant to the Interlocal Cooperation Act or the Joint Public Agency Act. Political subdivision does not include a contractor with the county;

(10) State means the State of Nebraska;

(11) Straight-time rate of pay means the rate of pay in effect on the date of transfer of employees stated in the resolution by the county board requesting the transfer; and

(12) Transferred employee means an employee of the state or a political subdivision transferred to the county pursuant to a request for such transfer made by the county under section 23-2518.01.



23-2518.01 Transfer of employees to county; state employee; rights.

(1) The board of county commissioners may, by resolution, request that a state or political subdivision transfer employees to the county (a) if the board of county commissioners finds that direct control over such employees will be of benefit to the county, (b) pursuant to a merger of services, or (c) due to the assumption of functions of the state or a political subdivision by the county. Such resolution shall state an effective date for the transfer of such employees. If the state or political subdivision determines that the transfer of its employees is necessary or desirable and approves the request of the board of county commissioners, the employees who are being transferred shall become county employees on the effective date of the transfer as stated in the resolution of the board of county commissioners requesting such transfer.

(2) No state employee subject to a transfer under subsection (1) of this section is required to become a county employee and may instead exercise all of his or her rights under any contract involving state employees and negotiated pursuant to the Industrial Relations Act and the State Employees Collective Bargaining Act.



23-2518.02 Transfer of employees; retirement benefits; calculation; funding.

(1) For transfers involving a retirement system which maintains a defined benefit plan, the transfer value of the transferring employee's accrued benefit shall be calculated by one or both of the retirement systems involved as follows:

(a) If the retirement system of the state or political subdivision maintains a defined benefit plan, an initial benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit based on the employee's years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the state or political subdivision so that the effect on the retirement system of the state or political subdivision will be actuarially neutral; and

(b) If the retirement system of the county maintains a defined benefit plan, the final benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit as if the employee were employed on the date of transfer and had completed the same amount of service with the same compensation as the employee actually completed at the state or political subdivision prior to transfer. The calculation shall then be based on the employee's assumed years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the county so that the effect on the retirement system of the county will be actuarially neutral.

(2) An employee of the state or a political subdivision who transfers from a position in the state or a political subdivision to a position in the county, and whose customary employment with the state or a political subdivision was for more than twenty hours per week shall receive credit for his or her years of participation in the retirement system of the state or political subdivision for purposes of membership in the retirement system of the county.

(3) An employee referred to in subsection (2) of this section shall have his or her participation in the retirement system of the state or political subdivision transferred to the retirement system of the county through one of the following options:

(a) If the retirement system of the county maintains a defined contribution plan, the employee shall transfer all of his or her funds by paying to the retirement system of the county from funds held by the retirement system of the state or political subdivision an amount equal to one of the following: (i) If the retirement system of the state or political subdivision maintains a defined benefit plan, an amount not to exceed the initial benefit transfer value, leaving no funds attributable to the transferred employee within the retirement system of the state or political subdivision; or (ii) if the retirement system of the state or political subdivision maintains a defined contribution plan, an amount not to exceed the employee and employer accounts of the transferring employee plus earnings during the period of employment with the state or political subdivision. The employee shall receive vesting credit for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the state or political subdivision. Payment shall be made within five years after employment begins with the receiving entity or prior to retirement whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization; or

(b) If the retirement system of the county maintains a defined benefit plan, the employee shall transfer all of his or her funds out of the retirement system of the state or political subdivision to purchase service credits that will generate a final benefit transfer value not to exceed the employee's initial benefit transfer value in the retirement system of the state or political subdivision. After such purchase, the employee shall receive vesting credit in the retirement system of the county for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the state or political subdivision. The amount to be paid by the member for such service credit shall equal the actuarial cost to the retirement system of the county for allowing such additional service credit to the employee. If any funds remain in the retirement system of the state or political subdivision after the employee has purchased service credits in the retirement system of the county, such remaining funds shall be rolled over into another qualified trust under section 401(a) of the Internal Revenue Code, an individual retirement account, or an individual retirement annuity. Payment shall be made within five years after the transfer of services, but prior to retirement, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization.

(4) The state or political subdivision, the county, and the employees who are being transferred may by binding agreement determine which parties will provide funds to pay any amount needed to purchase creditable service in the retirement system of the county sufficient to provide a final benefit transfer value not to exceed the employee's initial benefit transfer value, if the amount of a direct rollover from the retirement system of the state or political subdivision is not sufficient to provide a final benefit transfer value in the retirement system of the county.

(5) The retirement system of the county may accept cash rollover contributions from a member who is making payment pursuant to this section if the contributions do not exceed the amount of payment required for the service credits purchased by the member and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified trust under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, all of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified trust under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection shall be transferred to the retirement system within sixty days after the date of the distribution from the qualified trust, individual retirement account, or individual retirement annuity.

(6) Cash transferred to the retirement system of the county as a rollover contribution shall be deposited as other contributions.

(7) The retirement system of the county may accept direct rollover distributions made from a qualified trust pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(8) The county or its retirement system shall adopt provisions defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.

(9) If the county participates in the Retirement System for Nebraska Counties and the transferred employee participates in the State Employees Retirement System, the transferred employee shall immediately begin participation in the Retirement System for Nebraska Counties under the same benefit which had been elected pursuant to subsection (1) of section 84-1309.02.



23-2518.03 Transfer of employees; sick leave; annual leave; vacation leave; other benefits; how treated.

(1) The state or a political subdivision shall transfer all accrued sick leave of the transferred employee up to the maximum number of accumulated hours for sick leave allowed by the county personnel system. The state or political subdivision shall reimburse the county for twenty-five percent of the value of the accrued sick leave hours based on the straight-time rate of pay for the employee.

(2) The transferred employee may transfer the maximum amount of accrued annual leave earned as an employee of the state or a political subdivision allowed by the county personnel system. The state or a political subdivision shall reimburse the county for one hundred percent of the value of the hours of accrued annual leave transferred.

(3) No transferred employee shall lose any accrual rate value of his or her sick leave and vacation leave as a result of becoming a county employee, and a transferred employee may credit years of service with the state or a political subdivision toward the accrual rate for sick leave and vacation leave plans. When accrued sick leave and vacation leave for a transferred employee are at a greater rate value than allowed by the county's sick leave and vacation leave plans, the state or political subdivision shall pay the county the difference between the value of the benefits allowed by the county and the state or political subdivision based on, at the time of the transfer, twenty-five percent of the employee's straight-time rate of pay for the sick leave and one hundred percent of the employee's straight-time rate of pay for vacation leave. A state or political subdivision shall reimburse the county not later than one year after the transfer is complete.

(4) The transferred employee shall not receive any additional accrual rate value for county benefits until the employee meets the qualifications for the increased accrual rates pursuant to the county's requirements.

(5) The transferred employee shall receive credit for time of service with the state or a political subdivision toward participation, coverage by insurance programs for the county, and the waiting period for medical insurance coverage provided by the county.



23-2518.04 Transfer of employees; credit for time of service; seniority.

(1) A transferred employee shall be credited for time of service with the state or a political subdivision toward the probationary period in the county:

(a) A transferred employee whose credited time of service with the state or a political subdivision does not satisfy the county's probationary period time requirement shall be a probationary employee of the county and afforded the same rights, benefits, and privileges as are afforded to a probationary employee under the county personnel system; and

(b) A transferred employee whose credited time of service with the state or a political subdivision does not satisfy the county's probationary period time requirement shall successfully complete the remainder of the county's probationary period time requirement before being given status with the county.

(2) Transferred employees shall retain seniority accumulated during service with the state or a political subdivision, and no transferred employee shall lose accumulated seniority as a result of becoming a county employee.



23-2519 County service; classified and unclassified service, defined; exemptions.

(1) The county service shall be divided into the classified service and the unclassified service.

(2) All officers and positions of the county shall be in the classified service unless specifically designated as being in the unclassified service established by the County Civil Service Act. All county employees who have permanent status under any other act prior to the passage of the County Civil Service Act shall have status under the act without further qualification.

(3) Positions in the unclassified service shall not be governed by the act and shall include the following:

(a) County officers elected by popular vote and persons appointed to fill vacancies in such elective offices;

(b) The county personnel officer and the administrative assistant to the board of county commissioners;

(c) Bailiffs;

(d) Department heads and one principal assistant or chief deputy for each county department. When more than one principal assistant or chief deputy is mandated by law, all such positions shall be in the unclassified service;

(e) Members of boards and commissions appointed by the board of county commissioners;

(f) Persons employed in a professional or scientific capacity to make or conduct a temporary and special investigation or examination on behalf of the board of county commissioners;

(g) Attorneys;

(h) Physicians;

(i) Employees of an emergency management organization;

(j) Deputy sheriffs; and

(k) Law clerks and students employed by the county attorney or public defender.

(4) Nothing in the act shall be construed as precluding the appointing authority from filling any positions in the unclassified service in the manner in which positions in the classified service are filled.



23-2520 Personnel office; created; county personnel officer; board; members; costs of administering.

There is hereby created a personnel office in the office of the board of county commissioners, the executive head of which shall be the county personnel officer. In such office there shall be a personnel policy board with members appointed pursuant to section 23-2521 and with powers and duties provided in the County Civil Service Act. The board of county commissioners shall make appropriations from the general fund to meet the estimated costs of administering the act.



23-2521 Personnel policy board; members; qualifications; appointment; term; removal; chairperson; meetings; quorum.

(1) The members of the personnel policy board shall be persons in sympathy with the application of merit principles to public employment and who are not otherwise employed by the county, except that the member employed by the county if serving on such board on May 6, 1987, shall continue to serve until the term of such member expires. No member shall hold during his or her term, or shall have held for a period of one year prior thereto, any political office or a position as officer or employee of a political organization.

(2)(a) Prior to January 1, 2018, two members of the board shall be appointed by the board of county commissioners, two members shall be appointed by the elected department heads, and two members shall be appointed by classified employees who are covered by the county personnel system.

(b) Beginning January 1, 2018, a new personnel policy board shall be appointed pursuant to this subdivision to replace the board appointed pursuant to subdivision (a) of this subsection. One member shall be appointed by the board of county commissioners, one member shall be appointed by the elected department heads, and two members shall be appointed by classified employees who are covered by the county personnel system. The four members shall select a fifth member for the personnel policy board. The initial selection of the fifth member for a term beginning on January 1, 2018, shall be made on or before March 1, 2018.

(3)(a) This subdivision applies until January 1, 2018. The first appointments made to the personnel policy board shall be for one, two, three, four, and five years. The board of county commissioners shall initially appoint members for terms of one and five years. The elected department heads shall initially appoint members for terms of two and four years. The classified employees who are covered by the county personnel system shall initially appoint a member for a term of three years. Within three months after May 6, 1987, the classified employees who are covered by the county personnel system shall initially appoint another member for a term of one year.

(b) This subdivision applies beginning January 1, 2018. The member appointed for a term beginning on January 1, 2018, by the board of county commissioners shall serve for a term of one year. The member appointed for a term beginning on January 1, 2018, by the elected department heads shall serve for a term of five years. The members appointed for a term beginning on January 1, 2018, by the classified employees who are covered by the county personnel system shall serve for terms of two years and four years as designated by the appointment process. The fifth member appointed for a term beginning on January 1, 2018, by the other four members shall serve a term of three years.

(c) Thereafter, each member shall be appointed in the same manner for a term of five years, except that any person appointed to fill a vacancy occurring prior to the expiration of a term shall be appointed in the same manner for the remainder of the term. Each member of the board shall hold office until his or her successor is appointed and qualified.

(4) The board of county commissioners and elected department heads may remove any member of the personnel policy board for neglect of duty or misconduct in office after first giving him or her a copy of the reasons for removal and providing for the member to be heard publicly before the commissioners and elected department heads. A copy of the charges and a transcript of the record of the hearing shall be filed with the county clerk.

(5) The personnel policy board shall elect a chairperson from among its members. The board shall meet at such time and place as shall be specified by call of the chairperson or the county personnel officer. At least one meeting shall be held quarterly. For the personnel policy board appointed prior to January 1, 2018, pursuant to subdivision (2)(a) of this section, four members shall constitute a quorum for the transaction of business. For the personnel policy board appointed on and after January 1, 2018, pursuant to subdivision (2)(b) of this section, three members shall constitute a quorum for the transaction of business, except that no business shall be transacted unless one of the members appointed by the board of county commissioners or the elected department heads and one of the members appointed by the classified employees who are covered by the county personnel system are present at the meeting. Board members shall serve without compensation.



23-2522 Personnel policy board; powers; duties.

The powers and duties of the personnel policy board shall be:

(1) To review and make recommendations to the board of county commissioners on the personnel rules and regulations and any amendments thereto prior to the approval by the commissioners;

(2) To advise and assist the personnel officer on matters of personnel policy, administration, and practice;

(3) To cooperate with and advise the personnel officer in fostering interest and cooperation of institutions of learning and civic, professional, and employee organizations in the improvement of personnel standards and the development of high public regard for the county as an employer and for careers in the county service;

(4) To require the personnel officer to make or to make on its own initiative any investigation which it may consider necessary concerning the management of personnel in the county service;

(5) To review any grievance or case of disciplinary action of a classified service employee when appealed by such employee in accordance with approved personnel rules and regulations and issue a determination that is binding on all parties concerned;

(6) To issue subpoenas to compel the attendance of county employees as witnesses and the production of documents and to administer oaths, take testimony, hear proofs, and receive exhibits in evidence in connection with any of the powers and duties of such board. In case of a refusal to obey a subpoena issued to any county employee, the personnel policy board on its own motion, or a party to the proceedings, may make application to the district court of Lancaster County for an enforcement order, and any failure to obey such order may be punished by such court as contempt thereof;

(7) To make annual reports and recommendations to the board of county commissioners; and

(8) To perform such other duties as may be expressly set forth in the County Civil Service Act and in the regulations adopted pursuant thereto.

A personnel policy board is an administrative agency performing quasi-judicial functions when it reviews a grievance of, or disciplinary action against, a classified service employee. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).



23-2523 County personnel officer; appointment; qualifications.

The board of county commissioners shall appoint a county personnel officer who shall be a person experienced in the field of personnel administration and in known sympathy with the application of merit principles in public employment.



23-2524 County personnel officer; duties.

In addition to other duties imposed upon him or her by or pursuant to the County Civil Service Act, it shall be the duty of the county personnel officer:

(1) To apply and carry out the act and the rules and regulations adopted thereunder;

(2) To attend meetings of the personnel policy board and to act as its secretary and keep minutes of its proceedings;

(3) To establish and maintain a roster of all employees in the classified service, in which there shall be set forth as to each employee the class title, pay, or status, and other pertinent data;

(4) To appoint such employees of his or her office and such experts and special assistants as may be necessary to carry out effectively the act;

(5) To foster and develop, in cooperation with appointing authorities and others, programs for the improvement of employee effectiveness, including training, safety, health, counseling, and welfare;

(6) To encourage and exercise leadership in the development of effective personnel administration with the several county agencies, departments, and institutions; and

(7) To perform such other lawful acts as he or she may consider necessary or desirable to carry out the purposes and provisions of the County Civil Service Act.



23-2525 County personnel officer; personnel rules and regulations for classified service.

The county personnel officer shall, with the assistance of two advisory groups, one of classified employees and one of department heads, prepare and submit to the personnel policy board proposed personnel rules and regulations for the classified service. He or she shall give reasonable notice thereof to the heads of all agencies, departments, county employee associations, and institutions affected thereby, and they shall be given an opportunity, upon request, to appear before the board and present their views thereon. The personnel policy board shall submit the rules and regulations for adoption or amendment and adoption by resolution of the board of county commissioners. Amendments thereto shall be made in the same manner. The rules and regulations shall provide:

(1) For a single integrated classification plan covering all positions in the county service except those expressly exempt from the County Civil Service Act, which shall group all positions into defined classes containing a descriptive class title and a code identifying each class, and which shall be based on similarity of duties performed and responsibilities assumed, so that the same qualifications may reasonably be required and the same schedule of pay may be equitably applied to all positions in the same class. After the classification plan has been approved by the personnel policy board, the county personnel officer shall be responsible for the administration and maintenance of the plan and for the allocation of each classified position. Any employee affected by the allocation of a position to a class shall, upon request, be given a reasonable opportunity to be heard thereon by the personnel policy board who shall issue an advisory opinion to the personnel officer;

(2) For a compensation plan for all employees in the classified service, comprising salary schedules, hours of work, premium payments, special allowances, and fringe benefits, considering the amount of money available, the prevailing rates of pay in government and private employment, the cost of living, the level of each class of position in the classification plan, and other relevant factors. Initial, intervening, and maximum rates of pay for each class shall be established to provide for steps in salary advancement without change of duty in recognition of demonstrated quality and length of service. The compensation plan and amendments thereto shall be adopted in the manner prescribed for rules and regulations and shall in no way limit the authority of the board of county commissioners relative to appropriations for salary and wage expenditures;

(3) For open competitive examinations to test the relative fitness of applicants for the respective positions. Competitive examination shall not be required for transferred employees transferring from positions in the state or a political subdivision to positions in the county pursuant to a merger of services or transferred employees transferring from positions in the state or a political subdivision to positions in the county due to the assumption of functions of the state or a political subdivision by the county. The rules and regulations shall provide for the public announcement of the holding of examinations and shall authorize the personnel officer to prescribe examination procedures and to place the names of successful candidates on eligible lists in accordance with their respective ratings. Examinations may be assembled or unassembled and may include various job-related examining techniques, such as rating training and experience, written tests, oral interviews, recognition of professional licensing, performance tests, investigations, and any other measures of ability to perform the duties of the position. Examinations shall be scored objectively and employment registers shall be established in the order of final score. Certification of eligibility for appointment to vacancies shall be in accordance with a formula which limits selection by the hiring department from among the highest ranking available and eligible candidates, but which also permits selective certification under appropriate conditions as prescribed in the rules and regulations;

(4) For promotions which shall give appropriate consideration to examinations and to record of performance, seniority, and conduct. Vacancies shall be filled by promotion whenever practicable and in the best interest of the service, and preference may be given to employees within the department in which the vacancy occurs;

(5) For the rejection of candidates who fail to comply with reasonable requirements of the personnel officer in regard to such factors as physical conditions, training, and experience or who have been guilty of infamous or disgraceful conduct, who are addicted to alcohol or narcotics, or who have attempted any deception or fraud in connection with an examination;

(6) Prohibiting disqualification of any person from taking an examination, from promotion or from holding a position because of race, sex, unless it constitutes a bona fide occupational qualification, or national origin, physical disabilities, age, political or religious opinions or affiliations, or other factors which have no bearing upon the individual's fitness to hold the position;

(7) For a period of probation not to exceed one year before appointment or promotion may be made complete, and during which period a probationer may be separated from his or her position without the right of appeal or hearing except as provided in section 23-2531. After a probationer has been separated, he or she may again be placed on the eligible list at the discretion of the personnel officer. The rules shall provide that a probationer shall be dropped from the payroll at the expiration of his or her probationary period if, within ten days prior thereto, the appointing authority has notified the personnel officer in writing that the services of the employee have been unsatisfactory;

(8) When an employee has been promoted but fails to satisfactorily perform the duties of the new position during the probationary period, he or she shall be returned to a position comparable to that held immediately prior to promotion at the current salary of such position;

(9) For temporary or seasonal appointments of limited terms of not to exceed one year;

(10) For part-time appointment where the employee accrues benefits of full-time employment on a basis proportional to the time worked;

(11) For emergency employment for not more than thirty days with or without examination, with the consent of the county personnel officer and department head;

(12) For provisional employment without competitive examination when there is no appropriate eligible list available. No such provisional employment shall continue longer than six months, nor shall successive provisional appointments be allowed;

(13) For transfer from a position in one department to a similar position in another department involving similar qualifications, duties, responsibilities, and salary ranges;

(14) For the transfer of employees of the state or a political subdivision to the county pursuant to a merger of services or due to the assumption of functions of the state or a political subdivision by the county;

(15) For layoff by reason of lack of funds or work or abolition of the position, or material change in duties or organization, for the layoff of nontenured employees first, and for reemployment of permanent employees so laid off, giving consideration in both layoff and reemployment to performance record and seniority in service;

(16) For establishment of a plan for resolving employee grievances and complaints;

(17) For hours of work, holidays, and attendance regulations in the various classes of positions in the classified service, and for annual, sick, and special leaves of absence, with or without pay, or at reduced pay;

(18) For the development of employee morale, safety, and training programs;

(19) For a procedure whereby an appointing authority may suspend, reduce, demote, or dismiss an employee for misconduct, inefficiency, incompetence, insubordination, malfeasance, or other unfitness to render effective service and for the investigation and public hearing of appeals of such suspended, reduced, demoted, or dismissed employee;

(20) For granting of leave without pay to a permanent employee to accept a position in the unclassified service, and for his or her return to a position comparable to that formerly held in the classified service at the conclusion of such service;

(21) For regulation covering political activity of employees in the classified service; and

(22) For other regulations not inconsistent with the County Civil Service Act and which may be necessary for its effective implementation.

1. General

2. Open competitive examinations

3. Promotions

4. Miscellaneous

1. General

A county board has no power or authority to bargain or agree that any appointment or promotion shall be based upon anything other than merit and fitness except as provided in the County Civil Service Act. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Statutory requirements for appointments and promotions under a civil service act are mandatory, and appointing authorities must comply with them for an appointment or promotion to be valid. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Under this section, a county department head cannot “reassign” a current department employee to fill a new position outside of applicable transfer rules or the competitive examination process. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

When a vacancy in the classified service is not filled by a transfer or under a statutory exception, subdivisions (3) and (4) of this section require a county to fill it through one of two types of examinations: open competitive examinations or promotional examinations. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

2. Open competitive examinations

A county department head’s preference for a junior employee in his own department created an arbitrary and capricious appointing procedure when the county was conducting open competitive examinations and not promotional examinations. Preference for a department head’s own employee is an invalid basis for a hiring decision in open competitive examinations. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Subdivision (3) of this section does not prohibit examiners from evaluating subjective traits if those traits are relevant to an applicant’s fitness for a position. But when oral examinations are used to test an applicant’s subjective traits, the scoring must be guided by measurable standards. That is, the examinations must provide some reasonable means of judicial review. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Subdivision (3) of this section requires a county to conduct open competitive examinations for vacancies in the classified service. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Under subdivision (3) of this section, the Legislature intended to limit an appointing authority’s selection of an applicant to one of the applicants who scored highest on the final score of the examination process. When oral interviews are part of the examination process for an appointment to the civil service, an applicant’s score on an oral interview must be included in the final score. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

3. Promotions

Under subdivision (4) of this section, a county is not conducting promotional examinations when it posts a position as available to all county employees and fails to consider seniority. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Under subdivision (4) of this section, the Legislature intended a county to conduct promotional examinations, and appointing authorities must consider records of performance, seniority, and conduct when making promotions. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

When a civil service statute requires an appointing authority to consider seniority in making a promotion, that requirement must be respected. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

4. Miscellaneous

A county cannot implement any provision of the county employees’ collective bargaining agreement that would violate a provision of the County Civil Service Act. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Subdivision (13) of this section does not preclude a county from defining a transfer to include transfers within the same department. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).



23-2526 Personal service; classified service; certification of payrolls.

(1) No county personnel or fiscal or other officer shall make or approve or take any part in making or approving any payment for personal service to any person holding a position in the classified service unless the payroll voucher or account of such pay bears the certification of the county personnel officer or his or her authorized agent, in the manner he or she may prescribe, that the persons named therein have been appointed and employed in accordance with the County Civil Service Act and the rules and regulations adopted hereunder.

(2) The county personnel officer may, for proper cause, withhold certification from a payroll any specific item or items thereon. The personnel officer shall provide that certification of payrolls be made each year and that such certification shall remain in effect except in the case of an officer or employee whose status has changed after the last certification of his or her payroll, in which case no voucher for payment of salary to such officer or employee shall be issued or payment of salary made without further certification by the personnel officer.



23-2527 Reciprocal agreements; county personnel officer; cooperate with other governmental agencies.

(1) Any county subject to the County Civil Service Act may enter into reciprocal agreements, upon such terms as may be agreed upon, for the use of equipment, materials, facilities, and services with any public agency or body for purposes deemed of benefit to the county personnel system.

(2) The county personnel officer, with the approval of the board of county commissioners, may cooperate with other governmental agencies charged with public personnel administration in conducting personnel tests, recruiting personnel, training personnel, establishing lists from which eligible candidates shall be certified for appointment, and for the interchange of personnel and their benefits.



23-2528 Tenure.

(1) An employee in the classified service who has completed his probationary period shall have permanent tenure until he resigns voluntarily or is separated in accordance with the rules and regulations governing retirement, dismissal or layoff.

(2) An employee in the classified service with a probationary, provisional, temporary or emergency appointment shall have no tenure under that appointment and may be separated from employment by his appointing authority without any right of appeal except as provided in section 23-2531.



23-2529 Veterans preference; sections applicable.

Veterans preference shall be given in accordance with sections 48-225 to 48-231.



23-2530 Compliance with act; when.

A board of county commissioners shall comply with the County Civil Service Act within six months after a determination that the population requirement as provided in subdivision (2) of section 23-2518 has been attained as determined by the most recent federal decennial census.



23-2531 Discrimination; prohibited; other prohibited acts.

(1) Discrimination against any person in recruitment, examination, appointment, training, promotion, retention, discipline, or any other aspect of personnel administration because of political or religious opinions or affiliations or because of race, national origin, or other nonmerit factors shall be prohibited. Discrimination on the basis of age or sex or physical disability shall be prohibited unless specific age, sex, or physical requirements constitute a bona fide occupational qualification necessary to proper and efficient administration. The rules and regulations shall provide for appeals in cases of alleged discrimination to the personnel policy board whose determination shall be binding upon a finding of discrimination.

(2) No person shall make any false statement, certificate, mark, rating, or report with regard to any test, certification, or appointment made under the County Civil Service Act or in any manner commit or attempt to commit any fraud preventing the impartial execution of the act and the rules and regulations promulgated pursuant to the act.

(3) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the classified service.

(4) No employee of the personnel office, examiner, or other person shall defeat, deceive, or obstruct any person in his or her right to examination, eligibility, certification, or appointment under the act, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any persons with respect to employment in the classified service.



23-2532 Federal merit standards; federal Hatch Act provisions; applicable to programs.

Whenever federal merit standards or the federal Hatch Act provisions are applicable to programs, the personnel policy board shall take such action as is necessary to assure that all personnel practices in those programs are in accordance with federal regulations, and those practices found not to be in compliance with such regulations shall not be implemented in those programs.



23-2533 Violations; penalty.

Any person who willfully violates any provision of the County Civil Service Act or of the rules and regulations adopted under the act shall be guilty of a misdemeanor, and shall, upon conviction thereof, be fined not more than five hundred dollars, or be imprisoned in the county jail for not more than six months, or be both so fined and imprisoned.

The board of county commissioners is required to bargain with its employees on all matters relating to employment except those covered by the specific provisions of these statutes. American Fed. of S., C. & M. Emp. v. County of Lancaster, 200 Neb. 301, 263 N.W.2d 471 (1978).



23-2534 County board; adopt personnel policies and procedures.

The county board of any county with a population of less than one hundred fifty thousand inhabitants may adopt policies and procedures pursuant to sections 23-2534 to 23-2544 which concern employee hiring, advancement, training, career development, position classification, salary administration, fringe benefits, discharge, and other related activities.



23-2535 Terms, defined.

For purposes of sections 23-2534 to 23-2544:

(1) Appointing authority shall mean officials and appointed department directors authorized to make appointments in the county service;

(2) Classified service shall mean the positions in the county service to which sections 23-2534 to 23-2544 are made applicable;

(3) County board shall mean the board of county supervisors or board of county commissioners of a county with a population of less than one hundred fifty thousand inhabitants;

(4) County personnel officer shall mean the employee designated by the county board to administer a program adopted pursuant to sections 23-2534 to 23-2544;

(5) Department shall mean a major functional unit of the county government headed by an official or established by the county board;

(6) Deputy shall mean an individual who serves as the first assistant to and at the pleasure of an official;

(7) Lay member shall mean anyone not employed by the county or acting on its behalf other than a member of the personnel policy board; and

(8) Official shall mean an officer elected by the popular vote of the people or a person appointed to a countywide office.



23-2536 County service; classified and unclassified service, defined.

If a program is adopted pursuant to sections 23-2534 to 23-2544, the county service shall be divided into the classified service and the unclassified service. All officials and employees of the county shall be in the classified service unless specifically designated as being in the unclassified service. Positions in the unclassified service shall not be governed by personnel rules and regulations adopted pursuant to sections 23-2534 to 23-2544. Unless otherwise designated by rules and regulations adopted pursuant to sections 23-2534 to 23-2544, the unclassified service shall include the following:

(1) Officials;

(2) The county personnel officer and the administrative assistant to the county board;

(3) Bailiffs;

(4) Department heads and one principal assistant or deputy for each county department;

(5) Members of boards and commissions appointed by the county board;

(6) Persons employed in a professional or scientific capacity to make or conduct a temporary and special investigation or examination on behalf of the county board;

(7) Attorneys, including deputy county attorneys; and

(8) Employees who are covered by the State Personnel System.

Nothing in sections 23-2534 to 23-2544 shall be construed as precluding the appointing authority from filling any positions in the unclassified service in the manner in which positions in the classified service are filled.



23-2537 Personnel policy board; members; terms; removal; officers; meetings.

(1) A personnel policy board may be created by resolution of the county board. The members of a personnel policy board shall include one elected county official chosen by the elected county officials other than the members of the county board, one county board member chosen by the county board, one member chosen by the employees who are not described in subdivisions (1) through (8) of section 23-2536, one lay member chosen by the elected county officials, and one lay member chosen by the county board. All members shall serve four-year terms, except of the members first chosen, the elected county official and the county board member shall serve one-year terms, the lay member chosen by the county board shall serve a two-year term, the lay member chosen by the elected county officials shall serve a three-year term, and the member chosen by the employees shall serve a four-year term. Each member of the board shall hold office until his or her successor is appointed and qualified. Any person appointed to fill a vacancy occurring prior to the expiration of a term shall be appointed in the same manner for the remainder of the term.

(2) A majority of the county board and elected county officials may remove any member of the personnel policy board for nonattendance at three meetings.

(3) A personnel policy board shall elect a chairperson from among its members. A board shall meet at such time and place as shall be specified by call of the chairperson or the county personnel officer. At least one meeting shall be held quarterly. Three members shall constitute a quorum for the transaction of business. Board members shall serve without compensation but shall receive reimbursement for actual and necessary expenses.



23-2538 Personnel policy board; powers and duties.

The powers and duties of a personnel policy board shall be:

(1) To review and make recommendations to the county board on the personnel rules and regulations and any amendments thereto prior to the approval by the county board;

(2) To advise and assist the county personnel officer, if appointed, on matters of personnel policy, administration, and practice;

(3) To direct the county personnel officer, if appointed, in fostering the interest and cooperation of institutions of learning and civic, professional, and employee organizations in the improvement of personnel standards and the development of high public regard for the county as an employer and for careers in the county service;

(4) To require the county personnel officer, if appointed, to make any investigation which the personnel policy board may consider necessary concerning the management of personnel in the county service;

(5) To review any grievance or case of disciplinary action of a classified service employee when appealed by such employee in accordance with approved personnel rules and regulations and issue a determination that is binding on all parties concerned;

(6) To make annual reports and recommendations to the county board; and

(7) To perform such other acts and duties as may be expressly set forth in sections 23-2534 to 23-2544 and in the rules and regulations adopted pursuant thereto and such other acts and duties as directed by the county board in furtherance of the purposes of sections 23-2534 to 23-2544.



23-2539 County personnel officer; appointment.

Only the county board of a county having a personnel policy board may appoint a county personnel officer who shall be a person experienced in the field of personnel administration. The person appointed may be an elected county official, a member of the personnel policy board, a county employee, or a person employed for the position.



23-2540 County personnel officer; powers.

In addition to other duties imposed upon a county personnel officer, if appointed, a county personnel officer may:

(1) Attend meetings of the personnel policy board and act as its secretary and keep minutes of its proceedings;

(2) Establish and maintain a roster of all employees in the classified service in which there shall be set forth as to each employee the class title, pay or status, and other pertinent data;

(3) Establish and maintain a central record-keeping system for all county personnel records;

(4) Foster and develop, in cooperation with appointing authorities and others, programs for the improvement of employee effectiveness, including training, safety, health, counseling, and welfare;

(5) Encourage and exercise leadership in the development of effective personnel administration with the several county agencies, departments, and institutions; and

(6) Perform such other lawful acts as the personnel policy board may direct.



23-2541 Personnel rules and regulations; adoption; contents.

The personnel policy board, if created, shall, with the assistance of two advisory groups, one of classified employees and one of department heads, adopt proposed personnel rules and regulations for the classified service and provide reasonable notice of proposed rules and regulations to the heads of all agencies, departments, county employee associations, and institutions affected thereby. Any person affected by such rules and regulations shall be given an opportunity, upon request, to appear before the personnel policy board and present his or her views on the rules and regulations. The personnel policy board shall submit proposed rules and regulations or amendments for adoption by the county board. The county board may consider and adopt only personnel rules and regulations or amendments proposed by the personnel policy board and may not repeal or revoke a rule or regulation except upon the recommendation of the personnel policy board.

The rules and regulations or amendments may provide:

(1) For a single integrated classification plan covering all positions in the county service except those expressly exempt from sections 23-2534 to 23-2544, which shall (a) group all positions into defined classes containing a descriptive class title and a code identifying each class and (b) be based on similarity of duties performed and responsibilities assumed, so that the same qualifications may reasonably be required and the same schedule of pay may be equitably applied to all positions in the same class. After the classification plan has been approved by the personnel policy board, the county personnel officer shall be responsible for the administration and maintenance of the plan and for the allocation of each classified position. Any employee affected by the allocation of a position to a class shall, upon request, be given a reasonable opportunity to be heard on such allocation by the personnel policy board which shall issue an advisory opinion to the county personnel officer;

(2) For a compensation plan for all employees in the classified service, comprising salary schedules, attendance regulations, premium payments, special allowances, and fringe benefits, considering the amount of money available, the prevailing rates of pay in government and private employment, the cost of living, the level of each class of position in the classification plan, and other relevant factors. The compensation plan and amendments to such plan shall be adopted in the manner prescribed for rules and regulations and shall in no way limit the authority of the county board relative to appropriations for salary and wage expenditures;

(3) For open competitive examinations to test the relative fitness of applicants for the respective positions. The rules and regulations shall provide for the public announcement of the holding of examinations and shall authorize the county personnel officer to prescribe examination procedures and to place the names of successful candidates on eligible lists in accordance with their respective ratings. Examinations may be assembled or unassembled and may include various job-related examining techniques, such as rating training and experience, written tests, oral interviews, recognition of professional licensing, performance tests, investigations, and any other measures of ability to perform the duties of the position. Examinations shall be scored objectively and employment registers shall be established in the order of final score. Certification of eligibility for appointment to vacancies shall be in accordance with a formula which limits selection by the hiring department from among the highest ranking available and eligible candidates, but which also permits selective certification under appropriate conditions as prescribed in the rules and regulations;

(4) For promotions which shall give appropriate consideration to examinations and to record of performance, seniority, and conduct. Vacancies shall be filled by promotion whenever practicable and in the best interest of the service and preference may be given to employees within the department in which the vacancy occurs;

(5) For the rejection of candidates who fail to comply with reasonable requirements of the county personnel officer in regard to such factors as physical conditions, training, and experience, who have been guilty of infamous or disgraceful conduct, who are currently abusing alcohol or narcotics, or who have attempted any deception or fraud in connection with an examination;

(6) For prohibiting disqualification of any person from (a) taking an examination, (b) promotion, or (c) holding a position, solely because of race, sex, national origin, physical disabilities, age, political or religious opinions or affiliations, or other factors which have no bearing upon the individual's fitness to hold the position;

(7) For a period of probation, not to exceed one year, before appointment or promotion may be made complete and during which period a probationer may be separated from his or her position without the right of appeal or hearing. After a probationer has been separated, he or she may again be placed on the eligible list at the discretion of the county personnel officer. The rules and regulations shall provide that a probationer shall be dropped from the payroll at the expiration of his or her probationary period if, within ten days prior thereto, the appointing authority has notified the county personnel officer in writing that the services of the employee have been unsatisfactory;

(8) For temporary or seasonal appointments of limited terms of not to exceed one year;

(9) For part-time appointment in which the employee accrues benefits of full-time employment on a basis proportional to the time worked;

(10) For emergency employment for not more than thirty days with or without examination with the consent of the county personnel officer and department head;

(11) For provisional employment without competitive examination when there is no appropriate eligible list available. Provisional employment shall not continue longer than six months and successive provisional appointments shall not be allowed;

(12) For transfer from a position in one department to a similar position in another department involving similar qualifications, duties, responsibilities, and salary ranges;

(13) For layoff by reason of lack of funds or work, abolition of the position, or material change in duties or organization, for the layoff of nontenured employees first, and for reemployment of permanent employees so laid off, giving consideration in both layoff and reemployment to performance record and seniority in service;

(14) For establishment of a plan for resolving employee grievances and complaints;

(15) For holidays, for attendance regulations in the various classes of positions in the classified service, and for annual, sick, and special leaves of absence, with or without pay or at reduced pay;

(16) For the development of employee morale, safety, and training programs;

(17) For a procedure whereby an appointing authority may suspend, reduce, demote, or dismiss an employee for misconduct, inefficiency, incompetence, insubordination, malfeasance, or other unfitness to render effective service and for the investigation and public hearing of appeals of such suspended, reduced, demoted, or dismissed employee;

(18) For granting of leave without pay to a permanent employee to accept a position in the unclassified service and for his or her return to a position comparable to that formerly held in the classified service at the conclusion of such service;

(19) For regulation covering political activity of employees in the classified service; and

(20) For other rules and regulations not inconsistent with sections 23-2534 to 23-2544 and the implementation of personnel policy in the county.



23-2542 Federal law; compliance.

Whenever federal Hatch Act provisions are applicable to programs, action shall be taken to assure that all personnel practices in those programs are in accordance with federal regulations. Those practices found not to be in compliance with such regulations shall not be implemented in those programs.



23-2543 Abolishment or termination of provisions.

The county board of a county which creates a personnel policy board may, by a two-thirds majority, vote to abolish such board, terminate the position of the personnel officer, and revoke all rules and regulations.



23-2544 Violations; penalty.

Any person who willfully violates sections 23-2534 to 23-2544 or the rules and regulations adopted pursuant to sections 23-2534 to 23-2544 shall be guilty of a Class II misdemeanor.



23-2545 Payments to employees; methods authorized.

The county board of each county in this state may authorize payments that include, but are not limited to, salary and reimbursable expenses to any employee by electronic funds transfer or a similar means of direct deposit.



23-2601 Transferred to section 13-1301.



23-2602 Transferred to section 13-1302.



23-2603 Transferred to section 13-1303.



23-2604 Transferred to section 13-1304.



23-2605 Transferred to section 13-1305.



23-2606 Transferred to section 13-1306.



23-2607 Transferred to section 13-1307.



23-2608 Transferred to section 13-1308.



23-2609 Transferred to section 13-1309.



23-2610 Transferred to section 13-1310.



23-2611 Transferred to section 13-1311.



23-2612 Transferred to section 13-1312.



23-2701 Transferred to section 13-601.



23-2702 Transferred to section 13-602.



23-2703 Transferred to section 13-603.



23-2801 Declaration of intent.

It has been the declared policy of the State of Nebraska in the exercise of its police powers to foster and promote local control of local affairs. Highest ranking in this hierarchy of local matters is the supervision of law enforcement. The state provides a system of law enforcement and local officers to carry out the functions thereof on a day-to-day basis within such system. When shifting populations and modern day trends make particular divisions of responsibilities obsolete, it is incumbent on the Legislature to remedy such a situation when it arises on the county level. It is in the interest of the people of the State of Nebraska that the Legislature establish a new structure of responsibility over the county jails and correctional facilities in certain heavily populated counties and give other counties the discretion whether or not to employ such structure. Such a structure would enable county boards to constitute themselves as county boards of corrections while the sheriffs of such counties would be released to pursue more fully their primary duties as law enforcement officers.



23-2802 County board of corrections; created; powers and duties.

In each county having a population of one hundred fifty thousand or more inhabitants, the county board shall also serve as the county board of corrections and in counties of less than one hundred fifty thousand inhabitants the county board may choose to serve as the county board of corrections. Any such county board of corrections shall have charge of the county jail and correctional facilities and of all persons by law confined in such jail or correctional facilities. Such county board of corrections shall comply with any rule prescribed by the Jail Standards Board pursuant to sections 47-101 to 47-104.



23-2803 County board of corrections; meetings; functions; dissolution; procedure.

A county board which, by a majority vote of its members, elects to serve as the county board of corrections shall meet as the county board of corrections within sixty days after such election and shall meet at least once every sixty days thereafter. Such board of corrections shall hear arguments and make recommendations for the maintenance, supervision, control, and direction of the county jail and correctional facilities.

A county board which, by a majority vote of its members, elects to serve as the county board of corrections may elect to dissolve the county board of corrections by a majority vote of its members. Such election to dissolve the county board of corrections shall be made at least sixty days before the beginning of the fiscal year in which the sheriff would resume responsibility for the jail.



23-2804 County board of corrections; functions, duties, and responsibilities; how performed.

Each county board of corrections shall carry out the functions, duties, and responsibilities as provided in Chapter 47, article 1.



23-2805 Division of corrections; established; administrative officer; qualifications.

To aid the county board of corrections in accomplishing the purposes of sections 23-1723 and 23-2801 to 23-2806, there is hereby established the division of corrections under the jurisdiction of the board. The administrative officer of the division shall be the director of corrections, who shall be qualified by education, training, and experience to perform the duties of such position.



23-2806 Employment rights of employee of sheriff's office.

No person in the employ of the office of the sheriff shall be reduced in rank or pay, suspended, removed, or deprived of any benefits accrued as of July 10, 1984, except as provided in the rules of the merit commission.



23-2807 Repealed. Laws 1979, LB 396, § 8.



23-2808 Repealed. Laws 1979, LB 396, § 8.



23-2809 County board of corrections; contracts authorized.

The county board of corrections may, pursuant to the Interlocal Cooperation Act or Joint Public Agency Act, contract with any governmental unit for the purposes of implementing and complying with this section and sections 23-1703, 23-2801 to 23-2803, 23-2805, and 23-2806 and may contract with any individual, firm, partnership, limited liability company, or corporation to provide goods or services essential to the operation and maintenance of the county jail.



23-2810 Transferred to section 47-501.



23-2811 Transferred to section 47-502.



23-2901 Legislative intent.

The Legislature finds that it is in the public interest to encourage maintenance of community buildings and grounds for the housing of various community enterprises and activities and for social, athletic, and recreational purposes and that different methods of accomplishing this should be made available in order to meet the desires and needs of different areas of the state.



23-2902 Site acquisition; purpose.

Any county in the State of Nebraska is hereby authorized to acquire a site or sites for and to equip a county community building or buildings for housing county enterprises and community activities and for social, athletic, and recreational purposes.



23-2903 Building; use; rules and regulations; agreements; funds.

The county board of any county may (1) make such rules and regulations as may be appropriate with respect to the use of any such building, including fees and charges for such use, (2) enter into agreements with any city, village, or school district in such county with respect to the use, maintenance, and support of any such building, and (3) use any available funds including federal revenue-sharing funds to aid in the equipping of any such building.



23-2904 Community building district; establish; purpose.

A majority of the resident taxpayers in any compact and contiguous district, territory, neighborhood, or community in the State of Nebraska, which is equivalent in area to one township or more, is hereby authorized to form, organize, and establish a community building district which shall be empowered to equip and maintain a community building or buildings for the purposes set forth in section 23-2901 when the organization thereof is completed.



23-2905 District; petition; requirements.

Whenever a majority of the resident taxpayers of any such district, territory, neighborhood, or community intends or desires to form, organize, and establish a community building district which will be empowered to acquire and maintain a community building or buildings for the purposes set forth in section 23-2901 when the organization thereof is completed, they shall signify such intention or desire by presenting to the county board of the county in which the greater portion of the land proposed to be included in such district is situated a petition setting forth the desires and intentions of such petitioners. Such petition may be in the form of two or more separate petitions which read substantially the same except for the different signatures and addresses thereon. Such petition shall contain the full names and post office addresses of the petitioners, a statement of the area in square miles, and the complete description of the boundaries of the real properties to be embraced in the proposed district. When such proposed district includes any municipality, the petitions must be signed by a majority of the resident taxpayers within such municipality and by a majority of the resident taxpayers outside such municipality and within the boundaries of the proposed district.



23-2906 District; petition; hearing; notice.

Upon receipt of such petition, the county board shall examine it to determine whether it complies with the requirements of section 23-2905. Upon finding that such petition complies with such requirements, the county board shall set a hearing thereon and cause notice thereof to be published at least three successive weeks in a newspaper of general circulation throughout the area to be included in the proposed district. Such notice shall contain a statement of the information contained in such petition and of the date, time, and place at which the hearing shall be held and that at such hearing proposals may be submitted for the exclusion of land from or the inclusion of additional land in the proposed district. If the proposed district lies in two or more counties, the hearing shall be held before the combined boards of all counties interested and the time and place thereof shall be as mutually agreed by such boards.



23-2907 District; boundaries; election.

After completion of the hearing required by section 23-2906, the county board, if it determines that formation of the proposed district would promote public health, convenience, or welfare, shall propose such changes in the boundaries of such proposed district or of the areas into which such proposed district is to be divided as it shall deem proper. The county board shall call a special election for the purpose of approval of the formation of such district and the boundaries thereof by a majority of the qualified electors of the area affected by such district, or may submit the question of approval to be voted upon at any primary or general election.



23-2908 District; voter approval; board of trustees; how appointed; officers.

If the voters approve the formation and boundaries of the district, permanent organization shall be effected by the appointment by the county board of a board of trustees consisting of five residents of the district if the district includes territory in five townships or less. If the district embraces or includes territory in more than five townships, each township shall be represented on the board of trustees by one trustee who shall be a resident of the township. All trustees shall be appointed for two years and hold office until their successors have been appointed, except at the first appointment at least two trustees shall be appointed for one-year terms. The board of trustees shall organize by electing a president, vice president, and secretary-treasurer from the members of the board for a term of one year. All officers shall serve without pay.



23-2909 Board of trustees; budget statement; tax; levied; warrants.

The board of trustees shall annually fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary for carrying out the proposed policy in regard to the contemplated building or buildings for the ensuing fiscal year. After the adoption of the district's budget statement, the president and secretary shall certify the amount to be received from taxation, according to the adopted budget statement, to the proper county clerk or county clerks and the proper county board or boards which may levy a tax subject to section 77-3443, not to exceed the amount so certified nor to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such district, for the acquisition or maintenance of the building or buildings in the district for the fiscal year as provided by law. Such tax shall be collected as other taxes are collected in the county by the county treasurer, shall be placed to the credit of the district so authorizing the same, and shall be paid to the treasurer of the district upon warrants drawn upon the fund by the board of trustees of the district. Such warrants shall bear the signature of the president and the countersignature of the secretary of the district. The amount of the tax levy shall not exceed the amount of funds required to defray the expenses of the district for a period of one year as set forth in the adopted budget statement.



23-2910 District; bylaws.

The board of trustees of the district may adopt such bylaws as may be deemed necessary for the government of the district.



23-2911 District; unpaid warrants; interest; rate.

All warrants for the payment of any indebtedness of such a district, which are unpaid for want of funds, shall bear interest, not to exceed six percent per annum, from the date of the registering of such unpaid warrants with the district treasurer. The amount of such warrants shall not exceed the revenue provided for the year in which the indebtedness was incurred.



23-2912 District; territory; added or withdrawn; procedure.

Lands may be added to or withdrawn from such district in the manner provided for its formation, but no withdrawal may be allowed if the result thereof would be to reduce the remaining territory included in the district below the minimum area provided in section 23-2904.



23-2913 District; territory withdrawn; outstanding obligations; liability.

Any area withdrawn from a district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all of the obligations outstanding at the time of the filing of the petition for the withdrawal of the area as fully as though the area had not been withdrawn. All provisions which could be used to compel the payment by a withdrawn area of its portion of the outstanding obligations had the withdrawal not occurred may be used to compel the payment on the part of the area of the portion of the outstanding obligations of the district for which it is liable.



23-2914 District; territory withdrawn; obligations; when not liable.

An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred after the withdrawal of the area.



23-2915 District; dissolution; procedure.

Any district subject to the provisions of sections 23-2904 to 23-2915 which has no outstanding indebtedness may be dissolved in the manner provided for formation of such districts. When such dissolution is ordered, any remaining funds of the district shall be transferred to the counties in which the district is situated in the same proportion as the area of the district in each county bears to the total area of the district, and such funds shall be deposited in the general fund of the respective counties.



23-3001 Transferred to section 20-160.



23-3101 Act, how cited.

Sections 23-3101 to 23-3115 shall be known and may be cited as the County Purchasing Act.



23-3102 Purpose of act.

The purpose of the County Purchasing Act is to provide a uniform purchasing procedure for county purchases of equipment, supplies, other items of personal property, and services and to provide for county sales of surplus personal property which is obsolete or not usable by the county.



23-3103 Legislative intent.

The Legislature encourages counties to work together under the provisions of the County Purchasing Act when joint purchases would be to the best advantage of such counties.



23-3104 Terms, defined.

As used in the County Purchasing Act, unless the context otherwise requires:

(1) Mobile equipment means all vehicles propelled by any power other than muscular, including, but not limited to, motor vehicles, off-road designed vehicles, motorcycles, passenger cars, self-propelled mobile homes, truck-tractors, trucks, cabin trailers, semitrailers, trailers, utility trailers, and road and general-purpose construction and maintenance machinery not designed or used primarily for the transportation of persons or property, including, but not limited to, ditchdigging apparatus, asphalt spreaders, bucket loaders, leveling graders, earthmoving carryalls, power shovels, earthmoving equipment, and crawler tractors;

(2) Personal property includes, but is not limited to, supplies, materials, mobile equipment, and equipment used by or furnished to any county officer, office, department, institution, board, or other agency of the county government. Personal property does not include election ballots;

(3) Services means any and all services except telephone, telegraph, postal, and electric light and power service, other similar services, and election contractual services; and

(4) Purchasing or purchase means the obtaining of personal property or services by sale, lease, or other contractual means. Purchase also includes contracting with sheltered workshops for products or services as provided in Chapter 48, article 15. Purchasing or purchase does not include any purchase or lease of personal property or services by a facility established under section 23-3501 or by or on behalf of a county coroner.



23-3105 Purchasing agent; compensation; bond.

The governing board of a county with a population of more than one hundred fifty thousand shall and the governing board of any other county may employ a purchasing agent who shall not be a county officer of the county. All purchases made from appropriated funds of the county shall be made through the purchasing agent. The county board shall pay the agent for such services as shall be agreed upon at the time of employment. The person so employed and designated shall serve at the pleasure of the county board and give bond to the county in such amount as the county board shall prescribe.



23-3106 Purchasing agent or county board; powers; election supplies.

The purchasing agent, under the supervision of the county board, or the county board, if there is no purchasing agent, shall purchase all personal property and services required by any office, officer, department, or agency of the county government in the county, subject to the County Purchasing Act. The purchasing agent or the county board, if there is no purchasing agent, shall draw up and enforce standard specifications which shall apply to all personal property purchased for the use of the county government, shall have charge of all central storerooms operated or established by the county board, and shall transfer personal property to or between the several county offices, officers, and departments. All purchases of election ballots and election contractual services shall be made by the election commissioner or by the county clerk in counties without an election commissioner.



23-3107 County board or purchasing agent; administrative duties.

The county board or purchasing agent, subject to the approval of the county board, shall: (1) Prescribe the manner in which personal property shall be purchased, delivered, and distributed; (2) prescribe dates for making estimates, the future period which they are to cover, the form in which they are submitted, and the manner of their authentication; (3) revise forms from time to time as conditions warrant; (4) provide for the transfer to and between county departments and agencies of personal property which is surplus with one department or agency but which may be needed by another or others; (5) dispose of by sale personal property which has been declared by the county board to be surplus and which is obsolete or not usable by the county. Except as otherwise provided in subsection (2) of section 23-3115, such property with a value of less than two thousand five hundred dollars may be sold without competitive bidding. Except as otherwise provided in subsection (2) of section 23-3115, property with a value of two thousand five hundred dollars or more shall be sold through competitive bidding; (6) prescribe the amount of cash deposit or bond to be submitted with a bid on a contract and the amount of deposit or bond to be given for the performance of a contract, if the amount of the bond is not specifically provided by law; and (7) prescribe the manner in which claims for personal property or services delivered to any department or agency of the county shall be submitted, approved, and paid.



23-3108 Purchases; how made.

(1) Except as provided in section 23-3109, purchases of personal property or services by the county board or purchasing agent shall be made:

(a) Through the competitive sealed bidding process prescribed in section 23-3111 if the estimated value of the purchase is twenty thousand dollars or more;

(b) By securing and recording at least three informal bids, if practicable, if the estimated value of the purchase is equal to or exceeds five thousand dollars, but is less than twenty thousand dollars; or

(c) By purchasing in the open market if the estimated value of the purchase is less than five thousand dollars, subject to section 23-3112. In any county having a population of less than one hundred thousand inhabitants and in which the county board has not appointed a purchasing agent pursuant to section 23-3105, all elected officials are hereby authorized to make purchases with an estimated value less than five thousand dollars.

(2) In no case shall a purchase made pursuant to subdivision (1)(a), (b), or (c) of this section be divided to produce several purchases which are of an estimated value below that established in the relevant subdivision.

(3) All contracts and leases shall be approved as to form by the county attorney, and a copy of each long-term contract or lease shall be filed with the county clerk.



23-3109 Competitive bidding; when not required; waiver of bidding requirements; when.

(1) Competitive bidding shall not be required (a) when purchasing unique or noncompetitive items, (b) when purchasing petroleum products, (c) when obtaining professional services or equipment maintenance, or (d) when the price has been established by one of the following: (i) The federal General Services Administration; (ii) the materiel division of the Department of Administrative Services; or (iii) a cooperative purchasing agreement by which supplies, equipment, or services are procured in accordance with a contract established by another governmental entity or group of governmental entities if the contract was established in accordance with the laws and regulations applicable to the establishing governmental entity or, if a group, the lead governmental entity.

(2) The county board may, by majority vote of its members, waive the bidding requirements of the County Purchasing Act if such waiver is necessary to meet an emergency which threatens serious loss of life, health, or property in the county.

(3) The governing board may waive the bidding requirements of the County Purchasing Act if the county can save a significant amount of money by entering into a special purchase. The county board shall, five days prior to such special purchase, publish notice of its intention to make such a special purchase, stating the items considered and inviting informal quotes. A two-thirds vote of the entire county board shall approve such special purchase.



23-3110 Competitive bidding; considerations.

In awarding the bid, the following elements shall be given consideration when applicable:

(1) The price;

(2) The ability, capacity, and skill of the supplier to perform;

(3) The character, integrity, reputation, judgment, experience, and efficiency of the supplier;

(4) The quality of previous performance;

(5) Whether the supplier can perform within the time specified;

(6) The previous and existing compliance of the supplier with laws relating to the purchase or contract;

(7) The life-cost of the personal property or service in relation to the purchase price and the specific use;

(8) The performance of the personal property or service taking into consideration any commonly accepted tests and standards of product or service usability and user requirements;

(9) The energy efficiency ratio as stated by the supplier;

(10) The life-cycle costs between alternatives for all classes of equipment, the evidence of expected life, the repair and maintenance costs, and the energy consumption on a per year basis; and

(11) Such other information as may be secured having a bearing on the decision.



23-3111 Competitive bidding; procedure.

When competitive sealed bidding is required by section 23-3108:

(1) Sealed bids shall be solicited by public notice in a legal newspaper of general circulation in the county at least once a week for two consecutive weeks before the final date of submitting bids;

(2) In addition to subdivision (1) of this section, sealed bids may also be solicited by sending requests by mail to prospective suppliers and by posting notice on a public bulletin board;

(3) The notice shall contain: (a) A general description of the proposed purchase; (b) an invitation for sealed bids; (c) the name of the county official in charge of receiving the bids; (d) the date, time, and place the bids received shall be opened; and (e) whether alternative items will be considered;

(4) All bids shall remain sealed until opened on the published date and time by the county board or its designated agent;

(5) Any or all bids may be rejected and the bid need not be awarded at the time of opening, but may be held over for further consideration;

(6) If all bids received on a pending contract are for the same unit price or total amount and appear to be so as the result of collusion between the bidders, the county board or purchasing agent shall have authority to reject all bids and to purchase the personal property or services in the open market, except that the price paid in the open market shall not exceed the bid price;

(7) Each bid, with the name of bidder, shall be entered on a record and each record, with the successful bidder indicated thereon, shall, after the award or contract, be open to public inspection; and

(8) All lettings on such bids shall be public and shall be conducted as provided in Chapter 73, article 1.



23-3112 Insufficient funds; compliance with budget; wrongful purchase, effect.

Except in an emergency, which the county board shall declare by resolution, no order for delivery on a contract on open market order for personal property or services for any county department or agency shall be awarded until the county clerk is satisfied that the unencumbered balance in the fund concerned, in excess of all unpaid obligations, is sufficient to defray the cost of such order or contract or the county clerk is satisfied that the purchase is one contemplated in the terms of the county budget as set up by the county board. Whenever any officer, office, department, or agency of the county government shall purchase or contract for any personal property or services contrary to the County Purchasing Act, such order or contract shall be void. The county officer or the head of such department or agency shall be personally liable for the costs of such order or contract and, if already paid for out of county funds, the amount may be recovered in the name of the county in an appropriate action.



23-3113 Purchasing agent or staff; financial interest prohibited; penalty; county board; limitation.

(1) Neither the county purchasing agent nor any member of his or her office staff, if any, shall be financially interested in or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any personal property or services used by or furnished to any office, officer, department, or agency of the county government, nor shall such purchasing agent or a member of his or her staff, if any, receive directly or indirectly, from any person, firm, or corporation to which any contract or purchase order may be awarded, by rebate, gift, or otherwise, any money, anything of value whatsoever, or any promise, obligation, or contract for future reward or compensation. Any county purchasing agent or any member of his or her office staff, if any, who violates any of the provisions of the County Purchasing Act shall, upon conviction thereof, be guilty of a Class IV felony. All contracts or agreements in violation of this section are declared unlawful and shall be wholly void as an obligation against the county.

(2) If there is no purchasing agent, the county board acting pursuant to the County Purchasing Act shall be subject to section 49-14,103.01.



23-3114 Equipment; lease; contract.

The county board, in addition to other powers granted it by law, may enter into contracts for lease of real or personal property for authorized purposes. Such leases shall not be restricted to a single year and may provide for the purchase of the property in installment payments. This section shall be in addition to and notwithstanding the provisions of sections 23-132 and 23-916.



23-3115 Surplus personal property other than mobile equipment; surplus mobile equipment; sale; conditions.

(1) The county board or the purchasing agent, with the approval of the county board, may authorize a county official or employee to sell surplus personal property, other than mobile equipment, which is obsolete or not usable by the county and which has a value of less than two thousand five hundred dollars. In making such authorization, the county board or purchasing agent may place any restriction on the type or value of property to be sold, restrict such authority to a single transaction or to a period of time, or make any other appropriate restrictions or conditions.

(2) The county board or the purchasing agent, with the approval of the county board, may authorize a county official or employee to sell surplus mobile equipment which is obsolete or not usable by the county and which has a value of less than five thousand dollars. Surplus mobile equipment which is obsolete or not usable by the county and which has a value of five thousand dollars or more shall be sold through competitive bidding.

(3) Any county official or employee granted the authority to sell surplus personal property which is obsolete or not usable by the county as prescribed in subsection (1) or (2) of this section shall make a written report to the county board within thirty days after the end of the fiscal year reflecting, for each transaction, the item sold, the name and address of the purchaser, the price paid by the purchaser for each item, and the total amount paid by the purchaser.

(4) The money generated by any sales authorized by this section shall be payable to the county treasurer and shall be credited to the funds of the department, office, or agency to which the property belonged.

(5) No person authorized by the county board or purchasing agent to make such sales shall be authorized to make or imply any warranty of any kind whatsoever as to the nature, use, condition, or fitness for a particular purpose of any property sold pursuant to this section. Any person making sales authorized by this section shall inform the purchaser that such property is being sold as is without any warranty of any kind whatsoever.



23-3201 County assessor; elected; when; duties; county assessor, defined; additional salary for county clerk.

Except as provided in section 22-417, (1) each county having a population of more than three thousand five hundred inhabitants and having more than one thousand two hundred tax returns in any tax year shall have an elected county assessor and (2) each other county shall have an elected county assessor or shall have the county clerk serve as county assessor as determined by the registered voters of the county in accordance with section 32-519.

The county assessor shall work full time and his or her office shall be separate from that of the county clerk except in counties which do not elect a full-time assessor.

For purposes of sections 23-3201 to 23-3210, county assessor shall mean a county assessor or a county clerk who is the ex officio county assessor. For the performance of the duties as county assessor, the county clerk shall receive such additional salary as may be fixed by the county board.



23-3202 County assessor or deputy; county assessor certificate; required; exception.

No person shall be eligible to file for, be appointed to, or hold the office of county assessor or serve as deputy assessor in any county of this state unless he or she holds a county assessor certificate issued pursuant to section 77-422.

The right of a person elected county assessor to assume office may be tested in quo waranto, mandamus, or injunction even though no election contest is filed. Shear v. County Board of Commissioners, 187 Neb. 849, 195 N.W.2d 151 (1972).



23-3203 County clerk acting as ex officio county assessor; county assessor certificate; required.

No person shall be eligible to file for, assume, or be appointed to the office of county clerk acting as ex officio county assessor unless he or she holds a county assessor certificate issued pursuant to section 77-422.



23-3204 County assessor; residence requirements.

A county assessor need not be a resident of the county when he or she files for election as county assessor, but a county assessor shall reside in a county for which he or she holds office.



23-3205 County assessor; oath; bond.

The county assessor, before entering upon the duties of the office, shall take and subscribe an oath to perform well, faithfully, and impartially such duties and shall execute a bond as required by Chapter 11, article 1.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-3206 County assessor in counties over 200,000 population; deputies.

In counties having a population of over two hundred thousand, the county assessor shall have two chief deputies, a chief field deputy and a chief office deputy.



23-3207 Administration of oaths.

County assessors and their deputies may administer oaths within their respective counties in matters pertaining to their official duties.



23-3208 Repealed. Laws 1994, LB 76, § 615.



23-3209 Neglect of duty; damages.

Any county assessor, elected or appointed, who willfully neglects or refuses in whole or in part to perform the duties required by law in the assessment of property for taxation shall be answerable in damages to a political subdivision or any person thereby injured up to the limits of his or her official bond.



23-3210 Assessor's bond; action to recover upon; by whom brought.

The state, any municipality, or any person aggrieved or injured by the willful neglect of duty by the county assessor or any deputy or assistant assessor may recover upon the officer's bond the amount lost to the state, municipality, or person on account of such neglect of the county assessor or deputy or assistant assessor, together with the costs of suit.



23-3211 Law enforcement officer's residential address; withheld from public; application; form; county assessor and register of deeds; duty.

Unless requested in writing, the county assessor and register of deeds shall withhold from the public the residential address of a law enforcement officer who applies to the county assessor in the county of his or her residence. The application shall be in a form prescribed by the county assessor and shall include the name, address, and certified law enforcement identification number of the law enforcement officer and the parcel identification number for his or her residential address. The county assessor shall notify the register of deeds regarding the receipt of a complete application. The county assessor and the register of deeds shall withhold the address of a law enforcement officer who complies with this section for five years after receipt of a complete application. The law enforcement officer may renew his or her application every five years upon submission of an updated application.



23-3301 Repealed. Laws 1999, LB 272, § 118.



23-3302 County school administrator; contract authorized.

The county board of any county may contract with the educational service unit of which it is a part, with a Class II, III, IV, V, or VI school district, or with an individual who holds a Nebraska certificate to administer, to be a county school administrator for Class I school districts in the county and to perform other designated county educational activities. Any contract entered into under this section shall not exceed a period of one year. The county school administrator, with the approval of the county board, shall have the authority to employ such other persons as may be necessary to assist the county school administrator in the performance of his or her duties.



23-3303 Repealed. Laws 1999, LB 272, § 118.



23-3304 Repealed. Laws 1999, LB 272, § 118.



23-3305 Repealed. Laws 1999, LB 272, § 118.



23-3306 Repealed. Laws 1999, LB 272, § 118.



23-3307 Repealed. Laws 1999, LB 272, § 118.



23-3308 Repealed. Laws 1999, LB 272, § 118.



23-3309 Repealed. Laws 1994, LB 76, § 615.



23-3310 Repealed. Laws 1999, LB 272, § 118.



23-3311 County school administrator; mileage.

When it is necessary for the county school administrator to travel on business of the county, he or she shall be allowed mileage at the rate allowed by the provisions of section 81-1176 for each mile actually and necessarily traveled by the most direct route if the trip or trips are made by automobile, but if travel by rail or bus is economical and practical, he or she shall be allowed only the actual cost of rail or bus transportation upon the presentation of the bill for the same accompanied by a proper voucher to the county board of his or her county in like manner as is provided for as to all other claims against the county.



23-3312 County superintendent; elimination of office; county clerk; duties.

The office of county superintendent of schools shall be eliminated on June 30, 2000. The records of the office of county superintendent of schools shall be transferred to and maintained by the county clerk in each county.



23-3313 Repealed. Laws 1999, LB 272, § 118.



23-3401 Public defender in certain counties; election; qualifications; prohibited practices; residency.

(1) There is hereby created the office of public defender in counties that have or that attain a population in excess of one hundred thousand inhabitants and in other counties upon approval by the county board. The public defender shall be elected as provided in the Election Act.

(2) The public defender shall be a lawyer licensed to practice law in this state. He or she shall take office after election and qualification at the same time that other county officers take office, except that upon the creation of such office in any county, a qualified person may be appointed by the county board to serve as public defender until such office can be filled by an election in accordance with section 32-523.

(3) In counties having a population of more than one hundred seventy thousand inhabitants, the public defender shall devote his or her full time to the legal work of the office of the public defender and shall not engage in the private practice of law. All assistant public defenders in such counties shall devote their full time to the legal work of such office of the public defender and shall not engage in the private practice of law so long as each assistant public defender receives the same annual salary as each deputy county attorney of comparable ability and experience receives in such counties.

(4) No public defender or assistant public defender shall solicit or accept any fee for representing a criminal defendant in a prosecution in which the public defender or assistant is already acting as the defendant's court-appointed counsel.

(5) A public defender elected after November 1986 need not be a resident of the county when he or she files for election as public defender, but a public defender shall reside in a county for which he or she holds office, except that in counties with a population of one hundred thousand or less inhabitants, the public defender shall not be required to reside in the county in which he or she holds office.



23-3402 Public defender; duties; appointment; prohibitions.

(1) It shall be the duty of the public defender to represent all indigent felony defendants within the county he or she serves. The public defender shall represent indigent felony defendants at all critical stages of felony proceedings against them through the stage of sentencing. Sentencing shall include hearings on charges of violation of felony probation. Following the sentencing of any indigent defendant represented by him or her, the public defender may take any direct, collateral, or postconviction appeals to state or federal courts which he or she considers to be meritorious and in the interest of justice and shall file a notice of appeal and proceed with one direct appeal to either the Court of Appeals or the Supreme Court of Nebraska upon a timely request after sentencing from any such convicted felony defendant, subject to the public defender's right to apply to the court to withdraw from representation in any appeal which he or she deems to be wholly frivolous.

(2) It shall be the duty of the public defender to represent all indigent persons against whom a petition has been filed with a mental health board as provided in sections 71-945 to 71-947.

(3) It shall be the duty of the public defender to represent all indigent persons charged with misdemeanor offenses punishable by imprisonment when appointed by the court.

(4) Appointment of a public defender shall be by the court in accordance with sections 29-3902 and 29-3903. A public defender shall not represent an indigent person prior to appointment by the court, except that a public defender may represent a person under arrest for investigation or on suspicion. A public defender shall not inquire into a defendant's financial condition for purposes of indigency determination except to make an initial determination of indigency of a person under arrest for investigation or on suspicion. A public defender shall not make a determination of a defendant's indigency, except an initial determination of indigency of a person under arrest for investigation or on suspicion, nor recommend to a court that a defendant be determined or not determined as indigent.

(5) For purposes of this section, the definitions found in section 29-3901 shall be used.

A public defender is not attorney for a defendant until appointed to represent him in the particular case by a judge. State v. Russell, 194 Neb. 64, 230 N.W.2d 196 (1975).

A public defender may apply to the court to withdraw from appeal when he deems such appeal to be frivolous. State v. Kellogg, 189 Neb. 692, 204 N.W.2d 567 (1973).



23-3403 Public defender; assistants; personnel; compensation; office space, fixtures, and supplies.

The public defender may appoint as many assistant public defenders, who shall be attorneys licensed to practice law in this state, secretaries, law clerks, investigators, and other employees as are reasonably necessary to permit him or her to effectively and competently represent the clients of the office subject to the approval and consent of the county board which shall fix the compensation of all such persons as well as the budget for office space, furniture, furnishings, fixtures, supplies, law books, court costs, and brief-printing, investigative, expert, travel, and other miscellaneous expenses reasonably necessary to enable the public defender to effectively and competently represent the clients of the office.

This section shifts the authority to set salaries for the public defender's office to the county board. Hall Cty. Pub. Defenders Organization v. County of Hall, 253 Neb. 763, 571 N.W.2d 789 (1998); State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).

The county board has the authority to set salaries for the public defender's office. State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).



23-3404 Public defender; certain counties; appointment authorized.

(1) In a county having a population of less than thirty-five thousand inhabitants which does not have an elected public defender, the county board of such county may appoint a qualified attorney to serve as public defender for such county. In making the appointment and negotiating the contract, the county board shall comply with sections 23-3405 to 23-3408.

(2) Nothing in sections 23-3401 to 23-3403 or 29-3901 to 29-3908 shall be construed to apply to sections 23-3404 to 23-3408.



23-3405 Public defender; policy board created; members; duties.

(1) Prior to making the appointment and negotiating the contract provided for in section 23-3404, the county board of such county shall appoint a policy board which shall ensure the independence of the contracting attorney and provide the county board with expertise and support in such matters as criminal defense functions, determination of salary levels, determination of reasonable caseload standards, response to community and client concerns, and implementation of the contract. The policy board shall consist of three members. Two of the members shall be practicing attorneys, and one member shall be a layperson. The policy board shall not include judges, prosecutors, or law enforcement officials.

(2) The policy board shall: (a) Receive applications from all attorneys who wish to be a public defender; (b) screen the applications to insure compliance with sections 23-3404 to 23-3408; (c) forward the names of any qualified applicants to the county board which shall make the appointments from the list of qualified candidates; (d) recommend to the county board the level of compensation that the public defender should receive and further recommend any contract provisions consistent with such sections; and (e) monitor compliance with such sections, including any continuing legal education requirements.



23-3406 Public defender; contract; terms.

(1) The contract negotiated between the county board and the contracting attorney shall specify the categories of cases in which the contracting attorney is to provide services.

(2) The contract negotiated between the county board and the contracting attorney shall be awarded for at least a two-year term. Removal of the contracting attorney short of the agreed term may be for good cause only.

(3) The contract between the county board and the contracting attorney may specify a maximum allowable caseload for each full-time or part-time attorney who handles cases under the contract. Caseloads shall allow each lawyer to give every client the time and effort necessary to provide effective representation.

(4) The contract between the county board and the contracting attorney shall provide that the contracting attorney be compensated at a minimum rate which reflects the following factors:

(a) The customary compensation in the community for similar services rendered by a privately retained counsel to a paying client or by government or other publicly paid attorneys to a public client;

(b) The time and labor required to be spent by the attorney; and

(c) The degree of professional ability, skill, and experience called for and exercised in the performance of the services.

(5) The contract between the county board and the contracting attorney shall provide that the contracting attorney may decline to represent clients with no reduction in compensation if the contracting attorney is assigned more cases which require an extraordinary amount of time and preparation than the contracting attorney can competently handle.

(6) The contract between the contracting attorney and the county board shall provide that the contracting attorney shall receive at least ten hours of continuing legal education annually in the area of criminal law. The contract between the county board and the contracting attorney shall provide funds for the continuing legal education of the contracting attorney in the area of criminal law.

(7) The contract between the county board and the contracting attorney shall require that the contracting attorney provide legal counsel to all clients in a professional, skilled manner consistent with minimum standards set forth by the American Bar Association and the Canons of Ethics for Attorneys in the State of Nebraska. The contract between the county board and the contracting attorney shall provide that the contracting attorney shall be available to eligible defendants upon their request, or the request of someone acting on their behalf, at any time the Constitution of the United States or the Constitution of Nebraska requires the appointment of counsel.

(8) The contract between the county board and the contracting attorney shall provide for reasonable compensation over and above the normal contract price for cases which require an extraordinary amount of time and preparation, including capital cases.



23-3407 Public defender; contracting attorney; qualifications; experts; support staff; fees.

(1) The contracting attorney shall have been a practicing attorney for at least two years prior to entering into the contract with the county board, shall be a member in good standing of the Nebraska State Bar Association at the time the contract is executed, and shall have past training or experience in criminal law.

(2) The contracting attorney shall apply to the court which is hearing the case for fees to employ social workers, mental health professionals, forensic experts, investigators, and other support staff to perform tasks for which such support staff and experts possess special skills and which do not require legal credentials or experience. The court which is hearing the case shall allow reasonable fees for such experts and support staff, and the fees shall be paid by the county board. The contract between the county board and the contracting attorney shall not specify any sums of money for such experts or support staff.



23-3408 Public defender; second attorney authorized; when; fees.

In the event that the contracting attorney is appointed to represent an individual charged with a Class I or Class IA felony, the contracting attorney shall immediately apply to the district court for appointment of a second attorney to assist in the case. Upon application from the contracting attorney, the district court shall appoint another attorney with substantial felony trial experience to assist the contracting attorney in the case. Application for fees for the attorney appointed by the district court shall be made to the district court judge who shall allow reasonable fees. Once approved by the court, such fees shall be paid by the county board.



23-3501 Medical and multiunit facilities; authorized; bonds; issuance; procedure.

(1) The county board in any county in this state having three thousand six hundred inhabitants or more or in which the taxable value of the taxable property is twenty-eight million six hundred thousand dollars or more may issue and sell bonds of such county in such an amount as the county board may deem advisable for the construction, acquisition, or replacement of a hospital, including any clinic of such hospital, a nursing facility, an assisted-living facility, a home health agency, a mental health clinic, a clinic or facility to combat developmental disabilities, a public health center, a medical complex, multiunit housing, or a similar facility required to protect the health and welfare of the people and to initially equip and acquire property deemed necessary for operation of such facility. Such bonds shall bear interest at a rate set by the county board.

(2) No bonds shall be issued pursuant to this section until the question of the issuance of the bonds has been submitted to the voters of such county at a general election or a special election called for such purpose. The issuance of such bonds shall be approved by a majority vote of the electors voting on such proposition at any such election. Such election may be called either by resolution of the county board or upon a petition submitted to the county board calling for an election. Such petition shall be signed by the legal voters of the county equal in number to ten percent of the number of votes cast in the county for the office of Governor at the last general election.

Subdivision (13) of this section does not preclude a county from defining a transfer to include transfers within the same department. Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).

Lack of public notification of special county board meeting to call election upon initiative petition under this section did not invalidate resulting election. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).

County board is permitted to issue and sell bonds for construction and acquisition of a county community hospital. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).



23-3502 Board of trustees; membership; vacancy; county board serve as board of trustees; terms; removal.

(1) When a county with a population of three thousand six hundred inhabitants or more and less than two hundred thousand inhabitants or with a taxable value of the taxable property of twenty-eight million six hundred thousand dollars or more establishes a facility as provided by section 23-3501, the county board of the county shall appoint a board of trustees.

(2) In counties having a population of two hundred thousand inhabitants or more, the county board of the county having a facility, in lieu of appointing a board of trustees of such facility, may elect to serve as the board of trustees of such facility. If the county board makes such election, the county board shall assume all the duties and responsibilities of the board of trustees of the facility, including those set forth in sections 23-3504 and 23-3505. Such election shall be evidenced by the adoption of a resolution by the county board.

(3)(a) The board of trustees appointed pursuant to this section shall consist of three, five, seven, or nine members as fixed by the county board.

(b) When the board is first established:

(i) If the county provides for a three-member board, one member shall be appointed for a term of two years, one for four years, and one for six years from the date such member is appointed. Thereafter, as the members' terms expire, members shall be appointed for terms of six years;

(ii) If the county board provides for a five-member board, one additional member shall be appointed for four years and one for six years. If the board is changed to a five-member board, the three members who are serving as such trustees at the time of a change from a three-member to a five-member board shall each complete his or her respective term of office. The two additional members shall be appointed by the county board, one for a term of four years and one for a term of six years. Thereafter, as the members' terms expire, members shall be appointed for terms of six years;

(iii) If the county board provides for a seven-member board, one additional member shall be appointed for two years and one for four years. If the board is changed to a seven-member board, the three or five members who are serving as such trustees at the time of the change shall each complete his or her respective term of office. The two or four additional members shall be appointed by the county board. If two additional members are appointed, one shall be appointed for four years and one for six years. If four additional members are appointed, one shall be appointed for two years, two for four years, and one for six years. Thereafter, as the members' terms expire, members shall be appointed for terms of six years; and

(iv) If the county board provides for a nine-member board, one additional member shall be appointed for two years and one for six years. If the board is changed to a nine-member board, the three, five, or seven members who are serving as such trustees at the time of the change shall each complete his or her respective term of office. The two, four, or six additional members shall be appointed by the county board. If two additional members are appointed, one shall be appointed for two years and one for six years. If four additional members are appointed, two shall be appointed for two years, one for four years, and one for six years. If six additional members are appointed, two shall be appointed for two years, two for four years, and two for six years. Thereafter, as the members' terms expire, members shall be appointed for terms of six years.

(4)(a) All members of the board of trustees shall be residents of the county.

(b) In any county having a population of more than four hundred thousand inhabitants as determined by the most recent federal decennial census, a minimum of one member of the board of trustees shall reside outside the corporate limits of the city in which such facility or facilities are located. In any county having a population of more than four hundred thousand inhabitants as determined by the most recent federal decennial census, if only one member of the board of trustees resides outside the corporate limits of the city in which the facility is located and the residence of the member is annexed by the city, he or she shall be allowed to complete his or her term of office but shall not be eligible for reappointment.

(c) The trustees shall, within ten days after their appointment, qualify by taking the oath of county officers as provided in section 11-101 and by furnishing a bond, if required by the county board, in an amount to be fixed by the county board.

(d) Any person who has been excluded from participation in a federally funded health care program or is included in a federal exclusionary data base shall be ineligible to serve as a trustee.

(5) The board of trustees shall elect a trustee to serve as chairperson, one as secretary, and one as treasurer. The board shall make such elections at each annual board meeting.

(6)(a) When a member is absent from three consecutive board meetings, either regular or special, without being excused by the remaining members of the board, his or her office shall become vacant and a new member shall be appointed by the county board to fill the vacancy for the unexpired term of such member pursuant to subdivision (6)(b) of this section.

(b) Any member of such board may at any time be removed from office by the county board for any reason. Vacancies shall be filled in substantially the same manner as the original appointments are made. The person appointed to fill such a vacancy shall hold office for the unexpired term of the member that he or she has replaced.

(7) The county board shall consult with the existing board of trustees regarding the skills and qualifications of any potential appointees to the board pursuant to this section prior to appointing any new trustee.

Where a county board has appointed a board of trustees for a county hospital as provided in subsection (1) of this section, the county hospital is not merely an agency of the county, but, rather, is a separate and independent political subdivision. Brothers v. Kimball Cty. Hosp., 289 Neb. 879, 857 N.W.2d 789 (2015).



23-3503 Board of trustees; compensation; mileage.

The salary of the members of the board of trustees of such facility or facilities as provided by section 23-3501 shall be fixed by an order of the county board of such county. The county board may establish a salary in an amount not less than one hundred dollars per year but not more than one hundred dollars per meeting of the board of trustees and not to exceed one thousand two hundred dollars per year. The members shall also be reimbursed for necessary mileage at the rate provided in section 81-1176 while on business of the facility or facilities.



23-3504 Board of trustees; powers and duties.

The board of trustees:

(1) May purchase or lease a site for a facility established under section 23-3501 and provide and equip any building deemed necessary to fulfill the facility's mission;

(2) May accept property by gift, devise, bequest, or otherwise and may carry out any conditions connected to the receipt of any gift, devise, or bequest;

(3) May sell, lease, exchange, encumber, or otherwise dispose of a facility or any other property under the control of the board of trustees upon a concurring vote of a majority of the board of trustees. If such sale, lease, exchange, encumbrance, or disposal is of all or substantially all of the facility or property, the sale, lease, exchange, encumbrance, or disposal shall also be approved by the county board;

(4) May borrow money on an unsecured basis or secured by the facility and revenue of the facility for the purposes of initially financing or refinancing the construction, improvement, maintenance, or replacement of the facility or equipping the facility and acquiring other property or for any other purpose deemed appropriate by the board of trustees. Any issuance of revenue bonds for which the revenue of the facility has been pledged shall be subject to approval by the county board;

(5) Shall have exclusive control of the expenditures of all money collected to the credit of the fund for any such facility;

(6) Shall have exclusive control over any and all improvements or additions to the facility and equipment, including the authority to contract for improvements, additions, equipment, and other property. If any such improvement or addition to the facility costs more than fifty percent of the current replacement cost of the facility, the improvement or addition shall also be approved by the county board;

(7) Shall have exclusive control, supervision, care, and custody of the grounds, rooms, buildings, and other property purchased, constructed, leased, or set apart for the purposes set forth under section 23-3501;

(8) Shall have the authority to pay all bills and claims due and owing by the facility and the salaries of all employees of such facility;

(9) Shall have the authority to expend hospital operating funds for recruitment and reimbursement of the reasonable expenses of any person interviewed or retained for employment or for medical staff appointment at the facility;

(10) May authorize the delivery of any additional health care service, ambulance service, assisted-living or independent living service, or other ancillary service deemed by the board to be necessary for the betterment of the health status of the residents of the county;

(11) May control, own, and operate clinics and health care facilities both within and outside the county; and

(12) Is granted all other powers and duties necessary for the management, control, and governance of a facility, including, but not limited to, any applicable powers and duties granted to any board under Nebraska law relating to nonprofit corporations, except as otherwise provided in this section or section 23-3505.

Cost of improvements or additions is limited to fifty percent of original cost. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).



23-3505 Board of trustees; meetings; bylaws, rules, and regulations; employees; filing required; other duties.

The board of trustees shall:

(1) Hold meetings at least once each month and keep a complete record of all of its proceedings;

(2) Adopt bylaws, rules, and regulations for its own guidance and for the governance of a facility. The board of trustees shall file such bylaws, rules, and regulations with the county board;

(3) Employ or contract for an administrator of a facility, fix the administrator's compensation, and review the administrator's job performance on at least an annual basis. The administrator shall oversee the day-to-day operations of the facility and its employees;

(4) If a facility maintains a medical staff, adopt and approve medical staff bylaws that govern the medical staff of the facility, approve the appointment of a qualified medical staff, and oversee the quality of medical care and services provided at the facility;

(5) Manage and control a facility's funds in accordance with guidelines established for political subdivisions by the Nebraska Investment Council and invest such funds in investments as permitted for counties in the State of Nebraska;

(6) Fix the price to be charged to patients admitted to a facility for care and treatment;

(7) Establish charity-care policies for free treatment or financial assistance for care provided by a facility;

(8) Procure and pay premiums on any and all insurance policies required for the prudent management of a facility, including, but not limited to, general liability, professional malpractice liability, workers' compensation, vehicle liability, and directors' and officers' liability; and

(9) On or before July 15 of each year:

(a) File with the county board a report of its proceedings with reference to a facility and a statement of all receipts and expenditures during the year; and

(b) Certify the amount necessary, if any, to maintain and improve a facility for the ensuing year.

The treasurer of the board of trustees or his or her designee shall receive and pay out all money under the control of the board of trustees as ordered by the board and report such expenditures and receipts to the county board as required by subdivision (9)(a) of this section.



23-3506 Repealed. Laws 2012, LB 995, § 20.



23-3507 Repealed. Laws 2012, LB 995, § 20.



23-3508 County board; bonds; purpose; terms; levy; limitation; procedure to exceed.

(1) The county board in counties in this state in which a facility has been established as provided in section 23-3501 may, by a majority vote of the board, issue and sell bonds of the county in such sums as the county board may deem advisable to defray the cost of improvements or additions thereto, equipment, and other property deemed necessary for operation of the facility.

(2) Such bonds shall (a) be payable in not to exceed thirty years after the date of issuance, (b) bear interest payable annually or semiannually, and (c) contain an option to the county to pay all or any part thereof at any time after five years after the date of issuance. When such bonds have been issued under this section or section 23-3501, the county board shall cause to be levied and collected annually a tax upon all of the taxable property of such county sufficient to pay the interest and principal of the bonds as the interest and principal become due and payable. If the county board deems it appropriate, the county board may submit to the electors of such county at a general or special election the question of whether to exceed the tax limitation set forth in Article VIII, section 5, of the Constitution of Nebraska or any other applicable statutory levy limitation.

(3) Any taxes levied to pay bonds issued under this section or section 23-3501 shall be kept in a separate fund in the county treasury. Any such bonds shall not be deemed to be payable from the general fund of the county.

(4) This section shall not apply to any bond or other indebtedness authorized by the board of trustees pursuant to section 23-3504.

Two alternative methods of defraying the cost of improvements or additions are provided. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).



23-3509 County board; tax levy; amount.

The county board may annually levy a tax upon all of the taxable property within the county sufficient to defray the amount required for such maintenance and improvement as certified to it by the board of trustees.



23-3510 Acceptance of gifts or devises; authorization; powers of county board; tax levy.

The county board of any county may, in its discretion, accept a gift or devise of a specific sum of money for the purposes of constructing, acquiring, or replacing a facility as provided by section 23-3501 and by tax levy raise such additional sum of money as may be necessary to construct, acquire, or replace such facility.



23-3511 Tax levy; limitation; purpose.

The county board may levy a tax each year of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such county for the purpose of acquiring, remodeling, improving, equipping, maintaining, and operating a facility as provided by section 23-3501. In counties having a population of not more than seven thousand inhabitants, such tax shall not exceed seven cents on each one hundred dollars of the taxable value.



23-3512 Sections, how construed.

The provisions of sections 23-3510 to 23-3512 are intended to be cumulative to and not amendatory of sections 23-3501 to 23-3509.



23-3513 Cities and villages; gifts of money or property to aid county in acquisition, construction, or maintenance; issuance of bonds; procedure.

(1) Any city or village may make a gift of money or property, including equipment, to the county in which such city or village is situated to aid and assist in the acquisition, construction, or maintenance of such facility or facilities as provided by section 23-3501, to a nonprofit corporation which will provide or is providing hospital facilities within such city or village, or to a hospital district established pursuant to section 23-3529 and in which such city or village is located. Any such gift shall be approved by three-fourths of all the members elected to the city council of the city or board of trustees of the village making such gift. In order to enable any such city or village to make such gift of money to such county, the city or village shall be empowered and authorized to borrow money, pledge the property and credit of the city or village, and issue its bonds to obtain money therefor in an amount not to exceed three and one-half percent of the taxable valuation of such city or village. No such bonds shall be issued until after the bonds have been authorized by a majority vote of the electors voting on the proposition of their issuance at a general municipal election or at a special election called for the submission of such proposition.

(2) Such bonds shall be payable in not to exceed twenty years from date and shall bear interest payable annually or semiannually. Notice of the time and place of the election shall be given by publication three successive weeks prior thereto in some legal newspaper printed in and of general circulation in such city or village or, if no newspaper is printed in such city or village, in a newspaper of general circulation in such city or village. No such election shall be called except upon a three-fourths vote of all the members elected to the city council of the city or board of trustees of the village, which three-fourths vote of the city council or board of trustees shall constitute the approval provided for in either subsection (1) or (2) of this section, and either the city council or village board shall be required to make such gift, in the event the electors vote such bonds.



23-3514 Repealed. Laws 2012, LB 995, § 20.



23-3515 Adjoining counties; issuance of joint bonds; election; majority required.

Any two or more adjoining counties having a combined population of thirty-six hundred inhabitants or more or having a combined taxable value of the taxable property of twenty-eight million six hundred thousand dollars or more may, upon resolution of the county board of each county, issue their joint bonds in the amount, for the purposes, and upon the conditions provided in section 23-3501. No bonds shall be issued until the question of their issuance has been submitted to the voters of each county at a general election or at a special election called for such purpose. The issuance of such bonds shall be approved by a majority vote of the electors voting on such question in each county, which election may be called either by resolution of the county boards or upon a petition submitted to the county boards calling for the same signed by the legal voters of each county equal in number to ten percent of the number of votes cast in each county for the office of Governor at the last general election.

County in relation to hospital district remains basic unit. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).



23-3516 Adjoining counties; board; membership; powers.

(1) Whenever two or more counties establish a facility or facilities as provided by section 23-3515, the county board of each such county shall proceed immediately to appoint three members to serve on the board of trustees of such facility or facilities. When such board is first established, each county board shall appoint one member for a term of two years, one for four years, and one for six years from the date they are appointed. Thereafter, as their terms expire, members shall be appointed for a term of six years.

(2) Whenever the board would consist of an even number of members, one additional member shall be appointed for a term of six years by the county board of the county having the greatest population as disclosed by the latest United States census.

(3) The board of trustees provided for in this section shall have the same powers, duties, obligations, and authority provided in sections 23-3502 to 23-3509.



23-3517 Adjoining counties; reports; county board actions; voter approval; construction of sections.

Sections 23-3501 to 23-3509 shall apply to any facility or facilities established pursuant to section 23-3515. For purposes of sections 23-3515 to 23-3519, whenever such sections: (1) Require the making of any report to the county board, such report shall be made to the county board of each county concerned; (2) authorize or require the taking of any action by the county board, such action shall be concurred in by the county board of each county concerned; and (3) provide for the submission of any question to the voters before any action may be taken, such question shall be submitted to the voters of each county concerned and shall be approved by a majority vote of the electors voting on such question in each such county.



23-3518 Repealed. Laws 1992, LB 1240, § 24.



23-3519 Adjoining counties; certification of taxes; levy; limitation; disposition of proceeds.

The board of trustees of any such facility organized under section 23-3515 shall, each year, fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary for the operation of such facility during the following calendar year. After the adoption of the budget statement and on or before July 15 of each year, the board of trustees of such facility shall certify to the county board of the county in which such facility is located the amount of the tax which may be levied under the facility's adopted budget statement to be received from taxation. Such county board may apportion such amount among the counties concerned in proportion to the taxable valuation of all taxable property and shall certify to each county its share of such amount.

Each county may levy a tax sufficient to raise the amount so certified to it, and the county treasurer shall transmit the proceeds of such tax to the treasurer of the county in which such facility is located for credit to the facility fund.



23-3520 Preexisting rights; intent of sections.

The provisions of sections 23-3520 to 23-3525 are not intended to limit any preexisting rights to charge and collect for services rendered prior to the passage of sections 23-3520 to 23-3525 had by hospitals which are created and existing under the general powers of counties of this state or under the provisions of sections 23-3501 to 23-3519 and 23-3528 to 23-3572.



23-3521 Governing board; rates and fees; establish.

The governing board of each hospital which is existing and operating under the general powers granted to counties of this state or under the provisions of sections 23-3501 to 23-3519 and 23-3528 to 23-3572, shall establish rates and fees to be charged for care or services, or both care and services rendered to persons by its hospital.



23-3522 Care and services; liability.

Persons to whom care and services have been rendered shall be liable for the cost and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. In cases where the person receiving the care and services is a minor child, the parents of such minor patient shall be liable jointly and severally for the costs and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. In cases where the person receiving such care and services is married, both the patient and the patient's spouse shall be jointly and severally liable for the cost and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. In cases where the person receiving such care and services is under guardianship, the guardian, to the extent of the value of the estate of the ward controlled by the guardian, shall be liable for the cost and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. Persons, not otherwise legally liable for the care of another, may enter into an agreement with such hospitals for the care of such person and having done so shall be liable to the hospital providing such care for the costs and fees of such care provided.



23-3523 Care and services; action for recovery.

Any suit to recover any costs and fees for the care and services as described in section 23-3522 shall be brought (1) in the name of the board of trustees of the facility established under section 23-3501 or (2) in the case of a hospital maintained and operated by a hospital district, in the name of the hospital district.



23-3524 Care and services; costs and fees; authority of board to compromise.

The governing board of any hospital providing the care and services described in section 23-3522 and its administrator or his or her designee may compromise and settle or completely write off the costs and fees for care and services rendered in or by the hospital pursuant to any terms and conditions of policies approved by the board.



23-3525 Care and services; costs and fees; collection; disposition.

Costs and fees collected for care and services rendered by a county hospital or a hospital district hospital shall be deposited in a fund for the exclusive use by the appropriate county hospital or hospital district for the maintenance, operation, and improvement of the hospital.



23-3526 Retirement plan; authorized; reports.

(1) The board of trustees of each facility, as provided by section 23-3501, shall, upon approval of the county board, have the power and authority to establish and fund a retirement plan for the benefit of its full-time employees. The plan may be funded by any actuarially recognized method approved by the county board. Employees participating in the plan may be required to contribute toward funding the benefits. The facility shall pay all costs of establishing and maintaining the plan. The plan may be integrated with old age and survivor's insurance.

(2) Beginning December 31, 1998, through December 31, 2017:

(a) The chairperson of the board of trustees of a facility with a retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code shall file with the Public Employees Retirement Board an annual report on such plan and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan which is not administered by a retirement system under the County Employees Retirement Act, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan which is not administered by a retirement system under the County Employees Retirement Act, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan which is not administered by a retirement system under the County Employees Retirement Act contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits; and

(b) If such retirement plan is a defined benefit plan which was open to new members on January 1, 2004, in addition to the reports required by section 13-2402, the board of trustees shall cause to be prepared an annual report for each retirement plan which is not administered by a retirement system under the County Employees Retirement Act, and the chairperson shall file the same with the Public Employees Retirement Board and the Nebraska Retirement Systems Committee of the Legislature and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. If the board of trustees does not submit a copy of the report to the Auditor of Public Accounts within six months after the end of the plan year, the Auditor of Public Accounts may audit, or cause to be audited, the facility. All costs of the audit shall be paid by the facility. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section which is not administered by a retirement system under the County Employees Retirement Act. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan. The report to the Nebraska Retirement Systems Committee shall be submitted electronically.



23-3527 Retirement system; option to discontinue participation under County Employees Retirement Act; future participation in a retirement system, option.

(1) A facility established under the provisions of section 23-3501, in a county which is presently participating in a retirement system under the County Employees Retirement Act pursuant to Chapter 23, article 23, shall be given the option to continue participation under such act or to discontinue such participation.

(2) A facility established under the provisions of section 23-3501, in a county which in the future shall elect to participate in a retirement system under the County Employees Retirement Act shall be given the option to participate in a retirement system pursuant to such act or to decline such participation.



23-3528 Act, how cited.

Sections 23-3528 to 23-3552 may be cited as the Nebraska Local Hospital District Act.



23-3529 Hospital districts; establish.

Whenever it shall be conducive to the public health and welfare, a local hospital district may be established in the manner and having the powers and duties provided in sections 23-3528 to 23-3552.

County board is given power to determine if proposed district will be conducive to public health and welfare. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).



23-3530 Hospital districts; petition; contents; signatures required; valuation required.

Whenever the formation of a local hospital district is desired, a petition stating (1) the name of the proposed district, (2) the location of the hospital to be maintained by such proposed district, and (3) the territory to be included within it, which territory should be contiguous, may be presented to the county board of the county in which the land or a greater portion of the land in the proposed district is situated. Such petitions shall be signed by at least ten percent of the resident freeholders whose names appear on the current tax schedules in the office of the county assessor and who appear to reside within the suggested boundaries of the proposed district. The minimum taxable valuation of all taxable property within such proposed district shall be eight million six hundred thousand dollars. Parts of a voting precinct may be included in the proposed district.

County board in which the land or greater portion of land in proposed district is appropriate tribunal to determine if lands have been properly included. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).

Harm from fractionating territories of counties under this section insufficient to constitute violation of Article I, section 25, or Article VIII, section 1, Constitution of Nebraska. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).



23-3531 Hospital districts; petition; hearing; notice; modification of boundaries.

Upon receipt of such petition, the county board shall examine it to determine whether it complies with the requirements of section 23-3530. Upon finding that such petition complies with such requirements, the county board shall set a hearing thereon and cause notice thereof to be published at least three successive weeks in a newspaper of general circulation throughout the area to be included in such proposed district. Such notice shall contain a statement of the information contained in such petition and of the date, time, and place at which such hearing shall be held and that at such hearing proposals may be submitted for the exclusion of land from, or the inclusion of additional land in such proposed district or for modification of the boundaries of the areas into which such district shall be divided for the purpose of election of members of the board of directors.

Notice is complete upon distribution of last issue of paper although three full weeks have not elapsed since first publication. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).



23-3532 Hospital districts; hearing; changes in boundary; submission to electors.

After completion of the hearing required by section 23-3531, the county board shall order such changes in the boundaries of such proposed district or of the areas into which such proposed district is to be divided as it deems proper, but no such change shall reduce the total taxable valuation of all taxable property within such proposed district below eight million six hundred thousand dollars. The county board shall also order that the question of the formation of such district, as set forth in the petition and any changes therein ordered by the board, shall be submitted to the electors of such proposed district at a special election to be held for that purpose and shall set a date when such election shall be held at the usual voting place within each precinct. The county board shall certify such question to the county clerk or election commissioner who shall give notice of such election in the manner provided by law for the conduct of special elections.

County board in which the land or greater portion of land in proposed district is the appropriate tribunal to determine if lands have been properly included. It cannot establish district until it shall be conducive to the public health and welfare. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).



23-3533 Hospital district; election; canvass of votes; resolution; district, body corporate; presumption.

The votes cast for and against the formation of such district shall be counted and canvassed in the manner provided by law and the results shall be certified to the county board. If the county board finds that a majority of the votes cast in the area of the proposed district favor the formation of such proposed district, it shall so declare by resolution entered on its records and forward a copy of such resolution to the county board of each county containing land embraced within such proposed district, and the district shall thereupon be fully organized. The district shall be a body corporate and politic and may sue and be sued in its own name. Every such hospital district shall, in all cases, be conclusively presumed to have been legally organized six months after such resolution has been adopted by the county board unless an action attacking the validity of such organization is brought within such time.



23-3534 Board of directors; members; election; terms; vacancies.

The elective officers of a local hospital district shall be a board of directors consisting of five members. The members of the first board shall be appointed by the county board and shall be so appointed that two members shall serve terms ending on the first Tuesday in June following the first statewide primary election following the initial appointment, and three shall serve terms ending on the first Tuesday in June following the second statewide primary election following the initial appointment.

Members shall be elected as provided in section 32-550. All registered voters of this state who reside within the hospital district on or before the day of the election shall be entitled to vote in such hospital district election.

Any vacancy upon such board occurring other than by the expiration of a term shall be filled by appointment by the remaining members of the board of directors. Any person appointed to fill such vacancy shall serve for the remainder of the unexpired term. If there are vacancies in the offices of a majority of the members of the board, there shall be a special election conducted by the Secretary of State to fill such vacancies.



23-3535 Hospital district; board of directors; meetings; officers; selection; expenses.

The board of directors shall meet on or before the second Monday after the completion of organization of the district and shall organize by the election of a chairperson, a vice-chairperson, and a secretary-treasurer. The members of such board shall serve without compensation, except that each shall be allowed his or her actual and necessary traveling and incidental expenses incurred in the performance of his or her official duties with reimbursement for mileage to be made at the rate provided in section 81-1176.



23-3536 Hospital district; board of directors; meetings; quorum; rules and regulations.

The board of directors shall provide for the time and place of holding its regular meetings and the manner of calling the same and the manner for the calling of special meetings, and shall establish rules for its proceedings and may adopt such rules and regulations not inconsistent with law as may be necessary for the exercise of the powers conferred and the performance of the duties imposed upon the board. All of the sessions of such board, whether regular or special, shall be open to the public, and a majority of the members of such board shall constitute a quorum for the transaction of business.



23-3537 Repealed. Laws 1994, LB 76, § 615.



23-3538 Secretary-treasurer; bond.

The secretary-treasurer of such district shall give a corporate surety bond, in such penal sum, not less than five thousand dollars, as the board of directors shall determine, conditioned upon the faithful performance of all duties imposed upon him and the faithful and accurate accounting for all money belonging to such district coming into his possession.



23-3539 Hospital district; additional land; annexation; procedure.

A petition seeking the annexation of additional land to such district, signed by the legal voters in the area proposed for annexation equal in number to ten percent of the number of votes cast in the area for Governor at the last general election, may be filed with the board of directors. The board shall submit the question of annexation of such area to the legal voters of the district and of the area proposed for annexation, which question shall be submitted at the next annual hospital district election. If a majority of those voting on the question in the district and a majority of those voting on the question in the area proposed for annexation vote in favor of annexation, the board of directors shall declare such area annexed and certify the altered boundaries of the district to the county board of the county in which the annexed area is located and of the county in which the greater portion of the district is located.



23-3540 Hospital district; withdrawal of land from district; procedure.

A petition seeking the withdrawal of land from such district signed by the legal voters in the area proposed for withdrawal equal in number to ten percent of the number of votes cast for Governor at the last general election may be filed with the board of directors. If the board finds that the portion of the district that would remain after such proposed withdrawal would have a minimum taxable valuation of eight million six hundred thousand dollars, it shall submit the question of withdrawal of such area to the legal voters of the district at the next annual hospital district election. If a majority of those voting on the question in the area sought to be withdrawn and a similar majority in the remaining portion of the district vote in favor of such withdrawal, the board of directors shall declare such area withdrawn and certify the altered boundaries of the district to the county board of the county in which the withdrawn area is located and of the county in which the greater portion of the district is located.



23-3541 Hospital district; annexation or withdrawal; resubmission.

If the question of annexation or withdrawal is defeated at the polls, it may again be submitted after the expiration of one year.



23-3542 Hospital district; area excluded from district; outstanding obligations; chargeable.

Any area excluded from a district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all of the obligations outstanding at the time of the filing of the petition for the exclusion of the area as fully as though the area had not been excluded. All provisions which could be used to compel the payment by an excluded area of its portion of the outstanding obligations had the exclusion not occurred may be used to compel the payment on the part of the area of the portion of the outstanding obligations of the district for which it is liable.



23-3543 Hospital district; area withdrawn; not subject to assessments after withdrawal.

An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred after the withdrawal of the area from the district.



23-3544 Hospital district; dissolution; petition; signatures required; submission to electors.

Upon the filing of a petition with the board of directors signed by ten percent of the qualified electors in the district, the board of directors shall submit the question of dissolution of the district to the district electors at the next annual district election. If a majority of the voters favor dissolution, the board shall by resolution dissolve the district.



23-3545 Hospital district; dissolution; resolution; winding up of affairs.

The board of directors shall file a certified copy of the resolution of dissolution with the county board of each of the counties in which any part of the district is situated, and thereupon the district shall be dissolved for all purposes, except for winding up its affairs. The board of directors shall be, ex officio, the governing body of any dissolved district, and it may perform all acts necessary to wind up the affairs of the district.



23-3546 Hospital district; dissolution; convert property to cash; disposition.

When a district is dissolved its board of directors shall convert all property of the district to cash and discharge all indebtedness of the district. All funds remaining after discharge of the district's indebtedness shall be deposited in the county treasuries of the counties in which the district is located in proportion to the population of the district located in each county, and credited to the general fund.



23-3547 Hospital district; general powers; hospital, defined.

Each local hospital district shall have and exercise the following powers:

(1) To have and use a corporate seal and alter it at pleasure;

(2) To sue and be sued in all courts and places and in all actions and proceedings whatever;

(3) To purchase, receive, have, take, hold, lease, use, and enjoy property of every kind and description within and outside the district and to control, dispose of, convey, and encumber the same and create a leasehold interest in such property for the benefit of the district;

(4) To exercise the right of eminent domain for the purpose of acquiring real or personal property of every kind necessary to the exercise of any of the powers of the district, which power shall be exercised in the manner provided in sections 76-704 to 76-724;

(5) To administer any trust declared or created for hospitals of the district and receive by gift, devise, or bequest and hold in trust or otherwise property situated in this state or elsewhere and, when not otherwise provided, dispose of the same for the benefit of such hospitals;

(6) To employ legal counsel to advise the board of directors in all matters pertaining to the business of the district and to perform such functions in respect to the legal affairs of the district as the board may direct;

(7) To employ such officers and employees, including architects and consultants, as the board of directors deems necessary to carry on properly the business of the district;

(8) To prescribe the duties and powers of the manager, secretary, and other officers and employees of any such hospitals, to determine the number of and appoint all such officers and employees, and to fix their compensation. Such officers and employees shall hold their offices or positions at the pleasure of such boards;

(9) To do any and all things which an individual might do which are necessary for and to the advantage of a hospital;

(10) To establish, maintain, lease, or operate one or more hospitals within or outside the district, or both. For purposes of the Nebraska Local Hospital District Act, hospital has the meaning provided in subdivision (10) of section 23-3594;

(11) To do any and all other acts and things necessary to carry out the Nebraska Local Hospital District Act; and

(12) To acquire, maintain, and operate ambulances or an emergency medical service, including the provision of scheduled and unscheduled ambulance service, within and outside the district.



23-3548 Hospital district; board of directors; purchase of equipment.

(1) The board of directors may purchase all necessary surgical instruments and hospital equipment and equipment for nurses' homes and all other property necessary for equipping a hospital and nurses' home.

(2) The board of directors may purchase such real property, and erect or rent and equip such buildings or building, room or rooms as may be necessary for the hospital.



23-3549 Hospital district; board of directors; operation; fix rates.

The board of directors shall be responsible for the operation of all hospitals owned or leased by the district, according to the best interests of the public health and shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, protection, and maintenance of hospitals under their management and all property belonging thereto and may prescribe the terms upon which patients may be admitted thereto. Such hospitals shall not contract to care for indigent county patients at below the cost for care. In fixing the rates the board shall, insofar as possible, establish such rates as will permit the hospital to be operated upon a self-supporting basis. The board may establish different rates for residents of the district than for persons who do not reside within the district. Minimum standards of operation as prescribed in sections 23-3528 to 23-3552 shall be established and enforced by the board of directors.



23-3550 Hospital district; board; membership in organization; dues.

The board of directors may maintain membership in any local, state or national group or association organized and operated for the promotion of the public health and welfare or the advancement of the efficiency of hospital administration, and in connection therewith pay dues and fees thereto.



23-3551 Hospital district; board of directors; officers; books and records; open to inspection.

The board of directors shall annually select such officers as may be necessary. The board shall cause to be kept accurate minutes of all meetings and accurate records and books of accounts, conforming to approved methods of bookkeeping, clearly reflecting the entire operation, management, and business of the district, which shall be kept at the principal place of business of the district. All books, papers, and vouchers shall be subject to public inspection at all reasonable hours.



23-3552 Hospital district; board of directors; budget statement; tax; levy; limitation; additional annual tax; election; collection.

(1) The board of directors may, after the adoption of the budget statement, levy and collect an annual tax which the district requires under the adopted budget statement to be received from taxation for the ensuing fiscal year not to exceed three and five-tenths cents on each one hundred dollars of the taxable value of the taxable property within such district. On and after July 1, 1998, the tax levy provided in this subsection is subject to section 77-3443.

(2) In addition to the levy authorized in subsection (1) of this section, the board of directors of a hospital district may authorize an additional annual tax not to exceed three and five-tenths cents on each one hundred dollars of the taxable value of the taxable property within such district. On and after July 1, 1998, the tax levy provided in this subsection is subject to section 77-3443. Such tax shall not be authorized until the question of such additional tax has been submitted to the qualified electors of the district at a primary or general election or a special election called for that purpose and a majority of those voting approve the additional tax. Notice of the time and place of the special election shall be given by publication at least once each week in a legal newspaper of general circulation in the district for three successive weeks immediately preceding such election.

(3) Until July 1, 1998, the taxes authorized by subsections (1) and (2) of this section shall not be included within the levy limitations for general county purposes prescribed in section 23-119 or Article VIII, section 5, of the Constitution of Nebraska. On and after July 1, 1998, the taxes authorized by subsections (1) and (2) of this section shall not be included within the levy limitations for general county purposes prescribed in section 77-3442 or Article VIII, section 5, of the Constitution of Nebraska. On and after July 1, 1998, for purposes of section 77-3443, the county board of each of the counties having land embraced within the district shall approve the tax levy.

(4) The taxes authorized by subsections (1) and (2) of this section shall not be used to support or supplement the operations of health care services or facilities located outside the geographic boundaries of the district.

(5) The board shall annually, on or before September 20, certify the taxes authorized by this section to the county clerk of each of the counties having land embraced within such district. The county clerk shall extend such levies on the tax list, and the county treasurer shall collect the tax in the same manner as county taxes and shall remit the taxes collected to the county treasurer of the county in which the petition for the formation of the district was filed. The county treasurer shall credit the local hospital district with the amount thereof and make disbursements therefrom on warrants of the district signed by the chairperson and secretary-treasurer of the board of directors.



23-3553 Depreciation funds, authorized; limitations on use.

Nothing contained in the Nebraska Local Hospital District Act and sections 23-3501 to 23-3519 shall be construed to prohibit the board of trustees of any facility established under section 23-3501 or a local hospital district from establishing depreciation funds from patient or other revenue income for the purpose of replacing equipment or providing for future improvements or additions or from using such patient or other revenue income for purchasing equipment or for retiring indebtedness incurred for improvements or additions not financed by bonds of the county or direct tax levies. The limitations upon expenditures provided for in section 23-3508 shall not apply to expenditures made from patient or other revenue income or for the retiring of indebtedness or payment of other obligations from such patient or revenue income.



23-3554 Hospital district; bonds; issuance; purpose.

The board of directors of any hospital district may, on the terms and conditions set forth in sections 23-3554 to 23-3572, issue the bonds of the district for the purpose of (1) purchasing a site for and erecting thereon a hospital, nursing home, or both, or for such purchase or erection, and furnishing and equipping the same, in such district, (2) purchasing an existing building or buildings and related furniture and equipment, including the site or sites upon which such building or buildings are located, for use as a hospital, nursing home, or both, and to furnish and equip them in such district, (3) retiring registered warrants, and (4) paying for additions to or repairs for a hospital, nursing home, or both.



23-3555 Hospital district; bonds; issuance; approval of electors.

No bonds shall be issued under the provisions of sections 23-3554 to 23-3572 until the question has been submitted to the qualified electors of the district, and a majority of all the qualified electors voting on the question shall have voted in favor of issuing the same, at a special election called for that purpose, upon notice given by the board of directors at least twenty days prior to such election.



23-3556 Hospital districts; bonds; issuance; petition.

A vote shall be ordered upon the issuance of such bonds either (1) upon resolution of a majority of the members of the board of directors, or (2) whenever a petition shall be presented to the board requesting that a vote be taken for or against the issuing of bonds in such amount as may be specified for any one or more of the purposes authorized by section 23-3554. Such petition shall be signed by at least ten percent of the qualified voters of such district.



23-3557 Hospital districts; bonds; issuance; election; polling places; ballots; counting.

In all elections at which the registered voters of hospital districts are voting on the question of issuing bonds of the district, the board of directors shall designate the polling places, prepare the form of ballot, and appoint the election officials. Ballots for early voting shall be issued by the secretary of the board of directors in the same manner as provided in the Election Act and returned to the secretary. All ballots cast at the election shall be counted by the same board. When all the ballots have been counted, the returns of such election shall be turned over to the board of directors of the district in which the election was held for the purpose of making a canvass thereof.



23-3558 Hospital districts; bonds; issuance; limitation.

The aggregate amount of bonds issued for all purposes in hospital districts shall in no event exceed fourteen percent of the last taxable valuation of all taxable property in such hospital district, but such limitation shall not apply to the issuance of refunding or compromise of indebtedness bonds by any such hospital district for the purpose of retiring outstanding bonds, warrants, or other indebtedness.



23-3559 Hospital districts; bonds; interest; rate.

The bonds issued under the provisions of sections 23-3554 to 23-3572 shall draw such interest as shall be agreed upon.



23-3560 Hospital districts; bonds; contents.

The bonds shall specify on their face the date, amount, purpose for which issued, time they shall run, and rate of interest. The bonds shall be printed on good paper, with coupons attached for each year's or half year's interest, and the amount of each year's interest shall be placed on corresponding coupons until such bonds shall become due, in such manner that the last coupon shall fall due at the same time as the bonds. The bonds and coupons thereto attached shall be severally signed by the president and secretary of the board of directors. The bonds and interest shall be payable at the office of the county treasurer in the county in which the district is located and if the district is located in more than one county, at the office of the county treasurer as may be provided in the history of the district and in the bonds.



23-3561 Hospital districts; bonds; issuance; statement; contents.

The board of directors of any hospital district in which any bonds may be voted shall, before the issuance of such bonds, make a written statement of all proceedings relative to the vote upon the issuance of such bonds and the notice of the election, the manner and time of giving notice, the question submitted, and the result of the canvass of the vote on the proposition pursuant to which it is proposed to issue such bonds, together with a full statement of the taxable valuation, the number of persons residing within the district, and the total bonded indebtedness of the hospital district voting such bonds. Such statement shall be certified to under oath by the board of directors.



23-3562 Repealed. Laws 2001, LB 420, § 38.



23-3563 Hospital districts; bonds; taxes.

Taxes for the payment of the hospital district bonds and the interest thereon shall be levied in the manner provided by section 23-3565.



23-3564 Repealed. Laws 2001, LB 420, § 38.



23-3565 Hospital districts; bonds; interest; levy; sinking fund.

The county board in each county shall levy annually upon all the taxable property in each hospital district in such county a tax sufficient to pay the interest accruing upon any bonds issued by such hospital district and to provide a sinking fund for the final redemption of the same. Such levy shall be made with the annual levy of the county and the taxes collected with other taxes and when collected shall be and remain in the hands of the county treasurer as a special fund for the payment of the interest upon such bonds and for the final payment of the same at maturity. The county clerk shall furnish a copy of his or her register to the county treasurer. The levy for the purpose of paying off such indebtedness providing a sinking fund for the final redemption of such indebtedness may be in addition to the levy provided for in section 23-3552.



23-3566 Hospital district, defined.

The phrase hospital district, as used in section 23-3565, shall mean the hospital district as it existed immediately prior to and at the time of the issuance of any bonds by such hospital district, including all lands, property, and inhabitants contained in the hospital district at the time of the issuance of any bonds, and all portions of the district subsequently separated from the district, whether by the formation of a new district or by any change of boundaries of the original district and all territory annexed to the hospital district during the life of such bonds.



23-3567 Hospital district; sinking fund; investment.

Any money in the hands of any treasurer as a sinking fund for the redemption of bonds which are a valid and legal obligation of the hospital district to which such money belongs or for the payment of interest on any such bonds and which is not currently required to retire bonds and pay interest on bonds, shall be invested by the treasurer, when so ordered by the board of directors, in securities authorized as legal investments for counties, school districts or hospital districts. The interest earned on such investments shall be credited to the sinking fund from which the invested funds were drawn.



23-3568 Hospital districts; tax; collection; disbursement.

The tax and funds collected under the provisions of sections 23-3554 to 23-3572 shall be deemed pledged and appropriated to the payment of the interest and principal of the registered bonds provided for in sections 23-3554 to 23-3572, until fully satisfied, and the treasurer shall be liable on his official bond for the faithful disbursement of all money so collected or received by him. After the principal and interest of such bonds shall have been fully paid and all obligations for which such fund and taxes were raised have been discharged, the county clerk, upon the order of the county board, shall notify the county treasurer to transfer all such funds remaining in his hands to the credit of the district to which they belong.



23-3569 Hospital districts; bonds; maturity; payment.

When any registered bonds shall mature, the same shall be paid off by the treasurer at the place where the same shall be payable out of any money in his hands or under his control for that purpose, and when so paid the same shall be endorsed by the treasurer on the face thereof Canceled, together with the date of such payment, and thereupon shall be filed with the clerk who shall enter satisfaction of such bonds upon the records of such hospital district.



23-3570 Hospital districts; bonds; liability of district; redemption.

Any hospital district which has heretofore voted and issued, or which shall hereafter vote and issue, bonds to build or furnish a hospital, or for any other purpose, and which bonds, or any part thereof, still remain unpaid and remain and are a legal liability against such district and are bearing interest, may issue coupon bonds to be substituted in place of, and exchanged for such bonds heretofore issued, whenever such hospital district can effect such substitution and exchange at a rate of not to exceed dollar for dollar or such bonds may be sold for cash where such bonds heretofore issued are subject to the right of redemption at the time the refunding bonds are issued. All bonds issued under the provisions of sections 23-3570 to 23-3572 must, on their face, contain a clause that the district issuing such bonds shall have the right to redeem such bonds at the expiration of five years from the date of the issuance thereof.



23-3571 Hospital districts; bonds; issuance; statement; contents.

Each new bond issued under the provisions of sections 23-3570 to 23-3572 shall state therein (1) the object of its issuance, (2) the section or sections of the law under which the issuance thereof was made, including a statement that the issuance is made pursuant thereto, and (3) the number, date, and amount of the bond or bonds for which it is substituted. Such new bond shall not be delivered until the surrender of the bond or bonds so designated or until such bonds are called for redemption.



23-3572 Hospital districts; bonds; new; vote of electors not required.

The issuance of such new bonds shall not require a vote of the people to authorize such issue, and such bonds shall be paid, and the levy be made and tax collected for their payment, in accordance with laws governing the bonds which they are issued to replace.



23-3573 Hospital districts; merger; petition; election.

Any two or more hospital districts may merge into one district if a petition for merger is presented to the county board in the county which will include the greater portion of the proposed district by population and such merger is approved by a majority of the voters in the existing districts at an election as provided in section 23-3575. A petition for merger shall be sufficient if for each district affected by the proposed merger it has been either signed by a majority of the board of directors of each district or signed by the legal voters in each district equal to at least ten percent of the number of votes cast in such district for the Governor at the last general election. The petition shall be filed at least sixty days prior to any election.



23-3574 Hospital districts; petition for merger; plan; contents.

The petition for merger shall include a plan for the proposed merger which plan shall contain:

(1) A description of the proposed boundaries of the merged district;

(2) A summary statement of the reasons for the proposed merger;

(3) The amount of the outstanding bonded indebtedness of each district and the manner in which such outstanding bonded indebtedness is proposed to be allocated if the merger is approved;

(4) The amount of outstanding indebtedness other than the bonded indebtedness of each district;

(5) The name of the proposed district; and

(6) Such other matters as the petitioner shall determine proper to be included.



23-3575 Hospital districts; merger; election; procedure.

After determining the sufficiency of the petition presented under section 23-3573, the county board shall by resolution provide for the submission of the question of the merger of the districts at a general, primary, or special election. If a special election is called, the costs of such election shall be borne equally by the districts petitioning for the merger. If the question is submitted at a special election, the county clerk or election commissioner of each county having registered voters entitled to vote on the issue shall conduct the special election in such county and shall be responsible for designating the polling places and appointing the election officials, who need not be the regular election officials, and otherwise conducting the election within such county. The county board shall designate the form of ballot.

The county clerk or election commissioner for the county whose county board has received the petition and called the election shall be responsible for giving notice of the special election. Such notice shall be published at least twenty days prior to the election and shall be published, for each district, in a legal newspaper of general circulation in such district. The notice of election shall state where ballots for early voting may be obtained pursuant to the Election Act.

In any such special election, the ballots shall be counted by the county clerks or election commissioners conducting the election and each such county clerk or election commissioner shall designate two disinterested persons to assist him or her with the counting of ballots. If the question is submitted at the statewide general election or primary election, the ballots shall be counted as provided in the Election Act. When all of the ballots have been counted in each county, the returns of such election shall be canvassed by the county canvassing board.

All elections conducted pursuant to this section shall be conducted as provided under the Election Act except as otherwise specifically provided for in this section.



23-3576 Hospital districts; merger; voter approval; order.

If after canvassing the returns for each county the county board determines that the merger has been approved by a majority of the voters in each district, the county board shall enter an order for the merger of the districts.



23-3577 Hospital districts; merger; new officers; board of directors; elected; term.

Immediately following the entry of the order of merger by the county board, the members of the board of directors of the former hospital districts which were merged by such order shall meet and elect from among themselves a chairperson, vice-chairperson, and secretary-treasurer. No more than two of such offices may be held by persons from one of such former hospital districts. The members of such boards shall adopt as rules for its proceeding the rules of one of such former districts with such changes and modifications as the members shall deem necessary. The members of the board of directors shall continue to serve as members of the board of directors of the merged district until the next statewide primary, at which time a board of directors, consisting of five members, shall be elected from the merged district for staggered terms of two for two years and three for four years in the manner prescribed for the election of an original board under section 23-3534.



23-3578 Hospital districts; merger; property, debts, liabilities; transferred; exception.

After the entry by the county board of its order for merger of the districts, all property, debts, and liabilities of the former hospital districts shall be transferred to the new district, except that all outstanding bonded indebtedness of the previously existing hospital districts shall be allocated to the real estate included within such prior existing districts as provided in the plan of merger.



23-3579 Act, how cited.

Sections 23-3579 to 23-35,120 shall be known and may be cited as the Hospital Authorities Act.



23-3580 Hospital Authorities Act; declaration of purpose.

It is declared that conditions resulting from the concentration of population of various counties, cities, and villages in this state require the construction, maintenance, and operation of adequate hospital facilities for the care of the public health and for the control and treatment of epidemics, for the care of the indigent and for the public welfare; that in various counties, cities, and villages of the state there is a lack of adequate hospital facilities available to the inhabitants thereof and that consequently many persons including persons of low income are forced to do without adequate medical and hospital care and accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the state and impair economic values; that these conditions cannot be remedied by the ordinary operations of private enterprises; that the providing of adequate hospital and medical care are public uses; that it is in the public interest that adequate hospital and medical facilities and care be provided in order to care for and protect the health and public welfare; and the necessity in the public interest for the provisions of sections 23-3579 to 23-35,120 is hereby declared as a matter of legislative determination.

It is hereby further declared as a matter of legislative determination that high interest rates are contributing to rising costs of health care, that techniques of financing health care facilities have changed, that existing financing documents may impose unnecessary burdens, and that the giving of power to hospital authorities created pursuant to sections 23-3579 to 23-35,120 to refinance existing indebtedness and to utilize improved financing techniques would serve the public interest by improving the quality of health care or minimizing the cost thereof.



23-3581 Hospital authority; public corporation; powers.

Whenever it shall be conducive to the public health and welfare, a hospital authority constituting a public corporation and body politic may be established in the manner and having the powers and duties provided in sections 23-3579 to 23-35,120.



23-3582 Hospital authority; formation; requirements.

(1) Whenever the formation of a hospital authority is desired, a petition or petitions stating (a) the general location of the hospital to be maintained by such proposed authority, (b) the territory to be included within it, which territory shall be contiguous, (c) the approximate number of persons believed to reside within the boundaries of the proposed authority, and (d) the names of five or more, but not exceeding eleven, proposed trustees, who shall be electors residing within the boundaries of the proposed authority, to serve as a board of trustees until their successors are appointed and qualified, should the authority be formed, together with a prayer that the same be declared to be a hospital authority under the Hospital Authorities Act may be filed in the office of the county clerk of the county in which the proposed authority is situated.

(2)(a) Each hospital authority established in a county having a total population of four hundred thousand or more, as shown by the most recent federal decennial census, shall encompass an area in which at least forty thousand persons reside, (b) each hospital authority established in a county having a total population of one hundred fifty thousand to four hundred thousand, as shown by the most recent federal decennial census, shall encompass an area in which at least thirty thousand persons reside, (c) each hospital authority established in a county having a total population of twenty thousand to one hundred fifty thousand, as shown by the most recent federal decennial census, shall encompass an area in which at least twenty thousand persons reside, and (d) no hospital authority shall be established in any county having a total population of less than twenty thousand, as shown by the most recent federal decennial census, unless the hospital authority encompasses the entire county which it is to serve. Such petitions shall be signed by at least one hundred electors who appear to reside within the suggested boundaries of the proposed authority.



23-3583 Hospital authority; formation; petitions; notice; contents.

Upon receipt of such petitions, the county clerk shall set the date for a hearing thereon, which shall not be less than twenty nor more than forty-five days from their date of filing, and cause notice thereof to be published on the same day in each of three successive weeks in one or more newspapers of general circulation throughout the area to be included in the proposed authority. Such notice shall contain a statement of the information contained in such petitions and of the date, time, and place at which such hearing shall be held before the board of county commissioners and that at such hearing proposals may be considered for the exclusion of land from or the inclusion of additional land in such proposed authority, and for designating as initial trustees persons other than those named in the petitions.



23-3584 Hospital authority; objections; contents.

All electors residing within the boundaries of the proposed authority who have not signed the petitions and who may object to the organization of the authority or to any one or more of the proposed trustees shall, not less than five days prior to the date set for the hearing on the petitions, file with the county clerk any such objection in writing, stating (1) why such hospital authority should not be organized and declared a public corporation in this state, (2) why the territory comprising the authority should be enlarged, decreased or otherwise changed, and (3) their objections to any one or more of the proposed trustees.



23-3585 Hospital authority; formation; submission to health planning agency prior to hearing; findings.

Prior to the holding of a hearing on the petitions, the question of forming the proposed hospital authority shall be submitted to the appropriate local or area health planning agency for its consideration and review if there has been created, pursuant to state or federal law, such a local or area health planning agency having jurisdiction within the area in which the proposed hospital authority is to be established. Such local or area health planning agency shall within sixty days render its findings and recommendations, if any, and shall be deemed to have approved the formation of the proposed hospital authority if its findings and recommendations have not been rendered within such period of sixty days.



23-3586 Hospital authority; hearing; county board; findings; initial trustees; qualifications; terms.

Such petitions, written objections, findings, and recommendations filed as provided in sections 23-3584 and 23-3585, if any, shall be heard by the county board without any unnecessary delay. In making its determination with respect to whether or not a proposed authority should be declared a public corporation of this state, the county board shall ascertain, to its satisfaction, that all of the requirements set forth in the Hospital Authorities Act have been met or complied with. If the county board determines that the formation of such authority will be conducive to the public health, convenience, or welfare, it shall declare the authority a public corporation and body politic of this state and shall declare the trustees nominated, or in case of meritorious objection thereto, other suitable trustees who shall be electors residing within the county in which the authority is situated, to be the board of trustees of the authority to serve until their successors are appointed and qualified. The board of trustees shall not consist of more than eleven members. In arriving at its determination as to who should be appointed to initial membership on the board of trustees of an authority, the county board shall give due consideration to each nominee's general reputation in the community, his or her education and experience in areas such as education, medicine, hospital administration, business management, finance, law, engineering, and other fields which might be of benefit to the authority, his or her background in public service activities, the amount of time and energy that he or she might be expected to be able to devote to the affairs of the authority, and such other factors as the county board may deem relevant. One or more of the trustees initially appointed shall be consumers of health care services as distinguished from providers of health care services. The county board in appointing the initial trustees shall classify such initial trustees so that approximately one-third of their number shall serve for two years, approximately one-third of their number shall serve for four years, and approximately one-third of their number shall serve for six years, their successors to be thereafter appointed for terms of six years each.



23-3586.01 Repealed. Laws 1996, LB 898, § 8.



23-3587 Hospital authority; certificate; transmit to Secretary of State; county clerk.

Within twenty days after the authority has been declared a public corporation and body politic by the county board, the county clerk shall transmit to the Secretary of State a certified copy of the record relating thereto, and the same shall be filed in his office in the same manner as articles of incorporation are required to be filed under the general law concerning corporations. A copy of such record shall also be filed by the county clerk in his own office.



23-3588 Hospital authority; corporate name.

Such authority shall be a public body corporate and politic by the name of Hospital Authority No. ...... of .............. County, Nebraska.



23-3589 Hospital authority; trustees; meetings; officers; expenses; seal; rules and regulations.

Within thirty days after the county board shall have declared the authority a public corporation, the trustees so appointed by the county board shall meet and elect one of their number chairperson, one of their number vice-chairperson, and one of their number secretary of the authority. The trustees shall serve without compensation, except that each shall be allowed his or her actual and necessary traveling and incidental expenses incurred in the performance of his or her official duties with reimbursement for mileage to be made at the rate provided in section 81-1176. The board shall (1) adopt a seal, bearing the name of the authority, (2) keep a record of all of its proceedings which shall be open to inspection by all interested persons during regular business hours and under reasonable circumstances, and (3) establish the time and place of holding its regular meetings and the manner of calling special meetings and shall have the power from time to time to pass all necessary resolutions, orders, rules, and regulations for the necessary conduct of its business and to carry into effect the objects for which such authority was formed.



23-3590 Hospital authority; trustees; vacancy; how filled.

Any vacancy upon the board of trustees, occurring other than by the expiration of a term, shall be filled by appointment by the remaining members of the board of trustees. Any person appointed to fill such vacancy shall serve for the remainder of the unexpired term. There shall at all times be one or more members of the board of trustees who are consumers of health care services as distinguished from providers of health care services.



23-3591 Hospital authority; trustees; election.

Candidates for other than initial appointment to the board of trustees of a hospital authority may be nominated by petitions signed by not less than twenty-five electors residing within the boundaries of the authority. Such petitions shall be filed with the board of trustees not less than forty-five days prior to the date upon which the term of office of any trustee is due to expire. Not less than thirty days prior to such date of expiration the board of trustees shall cause such petitions to be filed in the office of the county clerk of the county in which the authority is situated. Upon receipt of such petitions, the county clerk shall set the date for a hearing thereon, which shall be not less than ten nor more than forty-five days from their date of filing, and cause notice thereof to be published on the same day in each of two successive weeks in one or more newspapers of general circulation throughout the area included within the authority. Such notice shall contain the date, time and place at which such hearing shall be held before the county board; the names of each person nominated for appointment to a six-year term on the board of trustees of the authority; and that at the hearing before the county board objections will be heard to the appointment of any one or more of the persons nominated. Any member of the board of trustees may be nominated for reappointment.



23-3592 Hospital authority; trustees; appointment; objections; file with county clerk.

All electors residing within the boundaries of the authority who have not signed the petitions nominating a candidate for appointment to the board of trustees may, not less than five days prior to the date set for hearing on the nominations, file with the county clerk any objections to the appointment of any such candidate stating their objections to any one or more of the candidates.



23-3593 Hospital authority; trustees; nominations; objections; hearing; findings; appointment.

The petitions for nomination of candidates for the office of trustee of an authority, and any written objections filed as provided in section 23-3592, if any, shall be heard by the county board without unnecessary delay. In arriving at its determination as to which of the candidates should be appointed to serve a six-year term on the board of trustees of the authority, the county board shall give due consideration to each nominee's general reputation in the community, his education and experience in areas such as education, medicine, hospital administration, business management, finance, law, engineering and other fields which might be of benefit to the authority, his background in public service activities, the amount of time and energy that he might be expected to be able to devote to the affairs of the authority and such other factors as the county board may deem relevant. At the conclusion of the hearing, the county board shall, within ten days, enter its order appointing such candidate or candidates as it shall have determined upon to serve a term of six years on the board of trustees of the authority, such term of office to continue until a successor has been appointed.



23-3594 Hospital authority; powers.

Each hospital authority shall have and exercise the following powers:

(1) To have perpetual succession as a body politic and corporate, except that any county board having declared a hospital authority to be a public corporation and body politic of this state shall, upon a showing duly made and with appropriate notice given to the Secretary of State, but not sooner than upon expiration of a period of two years from and after the date upon which the record relating to formation of such hospital authority was filed with the Secretary of State pursuant to section 23-3587, enter an order dissolving any hospital authority which does not then have under construction, own, lease as lessee or as lessor, or operate a hospital;

(2) To have and use a corporate seal and alter it at pleasure;

(3) To sue and be sued in all courts and places and in all actions and proceedings whatever;

(4) To purchase, receive, have, take, hold, lease as lessee, use, and enjoy property of every kind and description within the limits of the authority and to control, dispose of, sell for a nominal or other consideration, convey, and encumber the same and create a leasehold interest in the same, as lessor, with any nonprofit person, firm, partnership, limited liability company, association, or corporation, other than a county, city, or village in this state, for the benefit of the authority;

(5) To administer any trust declared or created for hospitals of the authority and to receive by gift, devise, or bequest and hold, in trust or otherwise, property situated in this state or elsewhere and, if not otherwise provided, dispose of the same for the benefit of such hospitals;

(6) To employ legal counsel to advise the board of trustees in all matters pertaining to the business of the authority and to perform such functions with respect to the legal affairs of the authority as the board may direct;

(7) To employ such technical experts and such officers, agents, and employees, permanent and temporary, as it may require and to determine their qualifications, duties, and compensation, such technical experts, officers, agents, and employees to hold their offices or positions at the pleasure of the board;

(8) To delegate to one or more of its agents or employees such powers and duties as it deems proper;

(9) To do any and all things which an individual might do which are necessary for and to the advantage of a hospital;

(10) To purchase, construct, establish, or otherwise acquire and to improve, alter, maintain, and operate one or more hospitals situated within the territorial limits of the authority. The term hospital as used in the Hospital Authorities Act shall mean and include, except as used in section 23-3597, any structure or structures suitable for use as a hospital, nursing home, clinic, or other health care facility, laboratory, laundry, nurses' or interns' residences and dormitories, administration buildings, research facilities, and maintenance, storage, or utility facilities and other structures or facilities reasonably related thereto or required or useful for the operation thereof, including parking and other facilities or structures essential or convenient for the orderly operation thereof and shall also include furniture, instruments, equipment, and machinery and other similar items necessary or convenient for the operations thereof, and any hospital authority which has established or acquired a hospital may also purchase, construct, or otherwise acquire and improve, alter, maintain, and operate all types of ancillary care facilities, including rehabilitation, recreational, and research facilities for children, addicted persons, disabled individuals, and elderly persons, including both residential and outpatient care and ancillary facilities for physicians, technicians, educators, psychologists, social scientists, scientists, nutritionists, administrators, interns, residents, nurses, students preparing to engage in the health service field, and other health care related personnel;

(11) To enter into contracts and other agreements for the purchase, construction, establishment, acquisition, management, operation, and maintenance of any hospital or any part thereof upon such terms and conditions and for such periods of time as its board of trustees may determine;

(12) To do any and all other acts and things necessary to carry out the Hospital Authorities Act, including the power to borrow money on its bonds, notes, debentures, or other evidences of indebtedness and to secure the same by pledges of its revenue in the manner and to the extent provided in the act and to fund or refund the same; and

(13) To acquire, maintain, and operate ambulances or an emergency medical service, including the provision of scheduled or unscheduled ambulance service, within and without the authority.



23-3594.01 Repealed. Laws 1996, LB 898, § 8.



23-3594.02 Repealed. Laws 1996, LB 898, § 8.



23-3594.03 Repealed. Laws 1996, LB 898, § 8.



23-3594.04 Repealed. Laws 1996, LB 898, § 8.



23-3594.05 Repealed. Laws 1996, LB 898, § 8.



23-3594.06 Repealed. Laws 1996, LB 898, § 8.



23-3594.07 Repealed. Laws 1996, LB 898, § 8.



23-3594.08 Repealed. Laws 1996, LB 898, § 8.



23-3594.09 Repealed. Laws 1996, LB 898, § 8.



23-3595 Hospital authority; board of trustees; duties.

All hospitals operated directly by an authority and not operated or leased as lessee by a nonprofit person, firm, partnership, limited liability company, association, or corporation shall be operated by the board of trustees of such authority according to the best interests of the public health, and the board of trustees shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, protection, and maintenance of such hospitals and all property belonging thereto and may prescribe the terms upon which patients may be admitted thereto. Such hospitals shall not be required to contract with counties or with agencies thereof to provide care for indigent county patients at below the cost for care. In fixing the basic room rates for such hospitals, the board of trustees shall establish such basic room rates as will, together with other income and revenue available for such purpose and however derived, permit each such hospital to be operated upon a self-supporting basis. In establishing basic room rates for such hospital, the board of trustees shall give due consideration to at least the following factors: Costs of administration, operation, and maintenance of such hospitals; the cost of making necessary repairs and renewals thereto; debt service requirements; the creation of reserves for contingencies; and projected needs for expansion and for the making of major improvements. Minimum standards of operation for such hospitals, at least equal to those set by the Department of Health and Human Services, shall be established and enforced by the board of trustees.

In the case of hospitals financed with the proceeds of bonds issued by an authority, but not operated directly by an authority, the board of trustees shall require that the financing documents contain covenants of the operators of such hospitals to establish rates at least sufficient to pay costs of administration, operation, and maintenance of such hospitals, the cost of making necessary repairs and renewals thereto, and to provide for debt service requirements, the creation of reserves for contingencies, and projected needs for expansion and the making of major improvements.



23-3596 Hospital authority; board of trustees; pecuniary interest in contract; prohibited; penalty.

No member of the board of trustees, or any person who shall have been a member of the board of trustees at any time during the immediately preceding period of two years, shall have any direct or indirect personal pecuniary interest in the purchase of any material to be used by or supplied to such authority, or in any contract with such authority. Any person violating the provisions of this section shall be guilty of a Class II misdemeanor, and his office shall be vacated.



23-3597 Hospital authority; structures; construction; submission of plans.

Prior to constructing any structure which is to be utilized as a hospital or as a nursing home, as opposed to structures related thereto, the question of constructing such structure shall be submitted to the appropriate local or area health planning agency for its consideration and review if there has been created, pursuant to state or federal law, such a local or area health planning agency having jurisdiction within the area in which the proposed structure is to be constructed. Such local or area health planning agency shall within sixty days render its findings and recommendations, if any, and shall be deemed to have approved construction of the proposed structure if its findings and recommendations have not been rendered within such period of sixty days. The provisions of this section shall not apply to the purchase or other acquisition by an authority of any interest in any existing structure which is to be utilized as a hospital if such structure has been in existence for more than one year.



23-3598 Hospital authority; construction; plans; recommendations; effect.

The findings and recommendations, if any, of the appropriate local health planning agency, if any, shall be considered by the board of trustees of the hospital authority in making its determination as to whether or not to proceed with construction of the proposed structure.



23-3599 Hospital authority; bonds; issuance.

An authority may issue bonds for the purpose of purchasing or otherwise acquiring an existing structure or structures and related furniture and equipment, including the site or sites upon which the same are located, for use as a hospital, and to furnish, equip, alter, renovate, and remodel the same, or for constructing, furnishing, and equipping new facilities or additions or improvements to existing facilities, or for the purpose of providing for the refunding of any bonds issued under sections 23-3579 to 23-35,120.

An authority shall also have the power to issue bonds for the purpose of refinancing indebtedness incurred for the benefit of a hospital.

In lieu of acquiring an interest in a hospital, an authority may lend the proceeds from the sale of its bonds for any of the purposes set forth in this section, and such financing, which shall be pursuant to a loan agreement, may be either unsecured or secured as the board of trustees of the authority shall determine. Bonds may be issued under sections 23-3579 to 23-35,120 notwithstanding any debt or other limitation, including limitation as to interest rates, prescribed in any statute.



23-35,100 Hospital authority; bonds; principal and interest; payment out of revenue.

The principal and interest on such bonds shall be payable exclusively from the income and revenue of the facilities purchased, constructed, altered, renovated, remodeled, furnished and equipped with the proceeds of such bonds or with such proceeds together with the proceeds of a grant from the federal government to aid in financing, furnishing or equipping thereof; Provided, that an authority may, in its discretion, also pledge to the payment of the principal and interest on any such bonds all or any part of the income and revenue derived from the operation of any or all of the other facilities then owned or operated by it; and provided further, that an authority may in its discretion, also expressly provide that any such bonds shall be general obligations of the authority payable out of any revenue, income, receipts, profits, or other money or funds of the authority derived from any source whatsoever. Such bonds may be additionally secured by a trust indenture.



23-35,101 Hospital authority; trustees; bonds; exempt from liability.

Neither the trustees of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.



23-35,102 Hospital authority; bonds, obligations; not debt of political subdivision.

The bonds and other obligations of the authority shall not be a debt of any county, city or village in which the authority is located or of the state, and neither the state nor any such county, city or village shall be liable thereon, nor in any event shall they be payable out of any funds or properties other than those of the authority, and such bonds and obligations shall so state on their face. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation of the laws of this state.



23-35,103 Hospital authority; bonds; maturity; interest.

The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series and shall bear such date or dates, mature at such time or times, not exceeding sixty years from their respective dates, bear interest at such rate or rates, payable annually or semiannually, be in such denominations, which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places either within or without the state, and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture may provide.



23-35,104 Hospital authority; bonds; sale.

The bonds may be sold at public or private sale at such price or prices or such rate or rates, and at such premiums or at such discounts, as the authority shall determine.



23-35,105 Hospital authority; interim certificates; issuance.

Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations, to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions and provisions, bear such date or dates, and evidence such agreements relating to their discharge or payment or the delivery of definitive bonds as the authority may by resolution or trust indenture determine.



23-35,106 Hospital authority; bonds; signature; validation.

In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.



23-35,107 Hospital authority; bonds; purchase; cancellation.

The authority shall have the power out of any funds available therefor to purchase any bonds issued by it at a price not more than the principal amount thereof, the then applicable premium payable upon their redemption, or the next applicable redemption premium if the bonds are not then redeemable, and the accrued interest; Provided, that bonds payable exclusively from the revenue of a designated facility or facilities shall be purchased only out of any such revenue available therefor. All bonds so purchased shall be canceled. This section shall not apply to the redemption of bonds.



23-35,108 Hospital authority; bonds, interim certificates, obligations; issuance; validation.

Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to the provisions of sections 23-3579 to 23-35,120 shall be fully negotiable.



23-35,109 Hospital authority; bonds; obligations; secure; powers of authority.

In connection with the issuance of bonds or the incurring of any obligations under a lease and in order to secure the payment of such bonds or obligations, the authority shall have power:

(1) To pledge by resolution, trust indenture, or other contract, all or any part of its income, rents, fees, revenue or other funds;

(2) To covenant to impose and maintain such schedule of fees and charges as will produce funds sufficient to pay operating costs and debt service;

(3) To covenant with respect to limitations on its right to sell, lease or otherwise dispose of any hospital facility or any part thereof, or with respect to limitations on its right to undertake additional hospital facilities;

(4) To covenant against pledging all or any part of its income, rents, fees, revenue and other funds to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon;

(5) To provide for the release of income, rents, fees, revenue and other funds, from any pledge and to reserve rights and powers in, or the right to dispose of property, the income, rents, fees and revenue from which are subject to a pledge;

(6) To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, or other instrument and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof;

(7) To covenant as to what other, or additional debt, may be incurred by it;

(8) To provide for the terms, form, registration, exchange, execution and authentication of bonds;

(9) To provide for the replacement of lost, destroyed, or mutilated bonds;

(10) To covenant as to the use of any or all of its property, real or personal;

(11) To create or to authorize the creation of special funds in which there shall be segregated: (a) The proceeds of any bequest, gift, loan or grant; (b) all of the income, rents, fees and revenue of any hospital facility or facilities or parts thereof; (c) any money held for the payment of the costs of operation and maintenance of any such hospital facilities or as a reserve for the meeting of contingencies in the operation and maintenance thereof; (d) any money held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for such payments; and (e) any money held for any other reserve or contingencies; and to covenant as to the use and disposal of the money held in such funds;

(12) To redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

(13) To covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner;

(14) To prescribe the procedure, if any, by which the authority may issue additional parity or junior lien bonds;

(15) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(16) To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance money;

(17) To vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, to cure any such default and to advance any money necessary for such purpose, and the money so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, lease or contract of the authority with reference thereto;

(18) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(19) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation;

(20) To covenant to surrender possession of all or any part of any hospital facility or facilities the revenue from which have been pledged as provided for in sections 23-3579 to 23-35,120 upon the happening of any event of default, as defined in the contract, and to vest in an obligee the right without judicial proceeding to obtain a substitute lessee for the hospital facilities or any part thereof or to take possession of and to use, operate, manage and control such hospital facilities or any part thereof, and to collect and receive all income, rents, fees and revenue arising therefrom in the same manner as the authority itself might do and to dispose of the money collected in accordance with the agreement of the authority with such obligee;

(21) To vest in a trustee or trustees the right to enforce any covenant made to secure, to pay, or in relation to the bonds, to provide for the powers and duties of such trustee or trustees, to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant;

(22) To make covenants other than in addition to the covenants expressly authorized in this section, of like or different character;

(23) To execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those specified in sections 23-3579 to 23-35,120, as the government or any purchaser of the bonds of the authority may reasonably require; and

(24) To make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this section; it being the intention hereof to give the authority power to do all things in the issuance of bonds and in the making of provisions for their security that are not inconsistent with the Constitution of this state without the consent or approval of any judge or court being required therefor.



23-35,110 Hospital authority; bonds; obligee; rights.

An obligee of the authority shall have the right in addition to all other rights which may be conferred on such obligee subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding in law or equity, all of which may be joined in one action, to compel the authority, and the trustees, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any resolutions, contracts or trust indentures of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by the provisions of sections 23-3579 to 23-35,120; or

(2) By suit, action or proceeding in equity to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of the authority.



23-35,111 Hospital authority; bonds; default; remedies of obligees.

Any authority shall have power by its trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, lease or other obligations the right upon the happening of an event of default as defined in such instrument:

(1) By suit, action or proceeding in any court of competent jurisdiction to obtain the appointment of a receiver of any hospital facility or facilities of the authority or any part or parts thereof. If such receiver be appointed, he may enter and take possession of such hospital facility or facilities or any part or parts thereof and operate and maintain the same, and collect and receive all income, fees, rents, revenue, or other charges thereafter arising therefrom in the same manner as the authority itself might do and shall keep such money in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct; or

(2) By suit, action or proceeding in any court of competent jurisdiction to require the authority and the trustees thereof to account as if it and they were the trustees of an express trust.



23-35,112 Hospital authority; rights and remedies; cumulative.

All the rights and remedies conferred in sections 23-3579 to 23-35,120 shall be cumulative and shall be subject to sale by the foreclosure of a trust indenture, or any other instrument thereon, or relating to any contract with the authority.



23-35,113 Hospital authority; property; subject to foreclosure; exempt from execution and liens.

No interest of the authority in any property, real or personal, shall be subject to sale by foreclosure of a mortgage, trust indenture, or any other instrument thereon, or relating thereto, either through judicial proceedings or the exercise of a power of sale contained in such instrument. All property of the authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same. No judgment against the authority shall be a charge or lien upon its property, real or personal. Nothing in this section shall limit or be construed as limiting the right of a holder of a bond to reduce such bond, or the interest thereon, to judgment in the event of the failure of the authority to pay the principal of or interest on such bond as and when the same become due, or to prohibit, or be construed as prohibiting, such holder from enforcing and collecting such judgment out of the revenue and other money of the authority pledged to the payment of such bond and the interest thereon.



23-35,114 Hospital authority; bonds; refunding; applicability of provisions.

(1) Any hospital authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a hospital or any portion thereof. Any such refunding bonds may, if the board of trustees in its absolute discretion finds the same to be in the best interests of the authority, bear a rate of interest or rates of interest higher than the rate or rates of interest carried by the bonds to be refunded and redeemed.

(2) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(3) All such refunding bonds shall be subject to the provisions of sections 23-3579 to 23-35,120 in the same manner and to the same extent as other bonds issued pursuant to the provisions of sections 23-3579 to 23-35,120.



23-35,115 Hospital authority; bonds; who may purchase.

Bonds issued by any authority under the provisions of sections 23-3579 to 23-35,120 are hereby made securities in which all agencies, public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, building and loan associations, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law, and shall also be eligible and lawful security for all deposits of public funds of the state and of its political subdivisions, to the extent of the full value of the bonds and appurtenant coupons.



23-35,116 Hospital authority; powers; supplemental to other laws; bonds.

The Hospital Authorities Act shall be deemed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws, except that the issuance of bonds and refunding bonds under the act need not comply with the requirements of any other law applicable to the issuance of bonds, including, but not limited to, Chapter 10, and the bonds shall not be required to be registered in the office of any county clerk or treasurer, comptroller, or finance director of any city or village. The bonds shall constitute exempt securities within the meaning of section 8-1110. Except as otherwise expressly provided in the Hospital Authorities Act, none of the powers granted to an authority under the act shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, court, board, body, bureau, official, or agency thereof or of the state.



23-35,117 Hospital authority; taxation exemption.

The exercise of the powers granted by the provisions of sections 23-3579 to 23-35,120 will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a hospital by an authority or its agents will constitute the performance of an essential public function, neither the authority nor its agents shall be required to pay any taxes or assessments upon or in respect of a hospital or any property acquired or used by the authority or its agents under the provisions of sections 23-3579 to 23-35,120 or upon the income therefrom, and any bonds issued under the provisions of sections 23-3579 to 23-35,120, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state.



23-35,118 Hospital authority; county board; dissolve; when.

Whenever it shall have paid or provided for the payment of all of its outstanding obligations, and it shall appear to the board of trustees of an authority that the need for such authority no longer exists, then upon petition by the board of trustees to the county board of the county in which the authority is situated, and upon the production of satisfactory evidence in support of such petition, the county board shall enter an order declaring that the need for such authority no longer exists, and approving a plan for the winding up of the business of the authority, the payment or assumption of its obligations, and the transfer of its assets.



23-35,119 Hospital authority; order of dissolution; effect.

If the county board shall enter an order, as provided in section 23-35,118, that the need for such authority no longer exists, except for the winding up of its affairs in accordance with the plan approved by the county board, its authorities, powers and duties to transact business or to function shall cease to exist as of that date set forth in the order of the county board.



23-35,120 Hospital authority; bonds; holders; contract with state; powers.

(1) The State of Nebraska covenants and agrees with the holders of bonds issued by an authority that the state will not limit or alter the rights vested by sections 23-3579 to 23-35,120 in an authority to acquire, maintain, construct, reconstruct, and operate hospitals; to establish and collect such rates, rentals, charges, and fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such hospitals and to fulfill the terms of any agreements made with holders of bonds of the authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully met and discharged. The provisions of sections 23-3579 to 23-35,120 and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of said bonds.

(2) Notwithstanding any other provision of the Hospital Authorities Act to the contrary, in addition to any other powers which an authority has, an authority may engage in the financing of any hospital or the refinancing of any indebtedness incurred to finance a hospital, whether or not incurred prior to or after March 27, 1979, by issuing its bonds pursuant to a plan of financing involving an acquisition or commitment to acquire or use any federally guaranteed security or securities and may enter into any agreement which it deems necessary or desirable in order to effectuate any such plan. For the purposes of this section, federally guaranteed security shall mean any direct obligation of the United States of America or any obligation the payment of principal of and interest on which are fully or partially guaranteed by the United States of America, whether or not secured by other collateral, and shall include, without limitation, any security guaranteed by the Government National Mortgage Association under section 306(g) of the National Housing Act, 12 U.S.C. 1721(g). The provisions of section 23-35,113, shall not apply in the case of any such financing or refinancing.



23-3601 Act, how cited.

Sections 23-3601 to 23-3637 shall be known and may be cited as the County Industrial Sewer Construction Act.



23-3602 Legislative findings.

The Legislature finds that:

(1) The ability of Nebraska to attract and retain large commercial or industrial businesses to the state is dependent to a large extent upon the presence of adequate and efficient infrastructure improvements, available for use at the time the business begins construction of new plant or facilities;

(2) The ability to construct the necessary infrastructure improvements and most particularly sewerage disposal systems and plant or plants depends upon the presence and willingness of an appropriate public entity to plan, develop, and finance the facilities;

(3) The distance of many large tracts of land appropriate for industrial development from nearby cities and the large cost for developing sewerage disposal systems and plant or plants often makes it impractical, infeasible, and unfair for the financing burdens to be borne by a single municipality;

(4) The benefits of new industrial and commercial businesses are generally spread throughout a regional area and it is fairer and more appropriate that the costs of providing sewerage disposal systems and plant or plants for such users should be shared more broadly through the same area;

(5) It is necessary to facilitate industrial and commercial development in certain areas of the state by providing the authority for county governments to plan, develop, finance, and construct sewerage disposal systems and plant or plants so that the costs and benefits of such development are more properly allocated;

(6) The development of sewerage disposal systems and plant or plants can inevitably lead to additional urbanization and residential development in areas surrounding industrial tracts which are beyond the current limits of authorized zoning control by municipalities;

(7) This urbanization beyond municipal control can lead to the distortion of logical, planned development patterns and the creation of new demands for county services and other infrastructure improvements which distort budget priorities and add additional pressures on scarce financial resources;

(8) It is appropriate to extend to neighboring municipalities that may, through future growth, assume the responsibility for the planning and zoning and ultimately the annexation of the area the additional authority to prevent additional residential development in the area by authorizing it to review and control the activity of the county in authorizing the use of the sewerage disposal system and plant or plants constructed under its authority for additional residential purposes; and

(9) Because of the primary role of municipalities in the development and construction of sewerage disposal systems and plant or plants under the state's current statutory scheme, it is appropriate to provide for the review of county disposal sewerage development plans by appropriate municipalities prior to the construction of such systems and plant or plants to foster cooperative arrangements and insure that appropriate municipal concerns about additional residential development impacts have been addressed by the county.



23-3603 Terms, defined.

For purposes of the County Industrial Sewer Construction Act:

(1) County shall mean any county with a population in excess of one hundred thousand inhabitants according to the most recent federal decennial census and at least forty percent of the population residing within the corporate boundaries of cities of the first and second class located in the county; and

(2) Sewerage disposal system and plant or plants shall mean and include any system or works above or below ground which has for its purpose the removal, discharge, conduction, carrying, treatment, purification, or disposal of liquid and solid waste and night soil.



23-3604 Sewerage disposal system and plant; authorized; county; powers; vote by city or village governing body; when required.

(1) Any county in this state may own, construct, equip, and operate a sewerage disposal system and plant or plants for the treatment, purification, and disposal, in a sanitary manner, of liquid and solid wastes, sewage, and night soil or extend or improve any existing sanitary sewer system for the purpose of meeting the future needs of planned commercial or industrial users. The authority granted to a county under the provisions of the County Industrial Sewer Construction Act shall extend to the acquisition, leasing, or contracting for the use of a sewerage disposal system and plant or plants, and the county shall exercise this authority in the same manner as provided in the act for the construction, installation, improvement, or extension of a sewerage disposal system and plant or plants. A county is authorized to contract for the performance of any act or function provided for in the act with regard to the construction, installation, improvement, or extension of a sewerage disposal system and plant or plants or for the acquisition, leasing, or contracting for the use of a sewerage disposal system and plant or plants, except for such acts or functions as are governmental in nature.

(2) No county shall exercise the authority granted by the act within the boundaries of any incorporated city or village or outside the boundaries of the county. When more than fifty percent of the proposed length of a sewerage disposal system project will be located within the area of a city or village's declared extraterritorial zoning jurisdiction, the authority granted by the act shall not be exercised by a county without prior approval of the proposed project by a vote of the governing body of the city or village.

(3) Any county may acquire by gift, grant, purchase, or condemnation the necessary lands for the purposes authorized by the act.



23-3605 Proposed system; resolution of county board; contents; procedure; county board; duties.

At such time as the county board decides to construct or install a sewerage disposal system and plant or plants or decides to improve or extend an existing system, the county board shall formally adopt a resolution indicating its intent to proceed with such engineering studies and the development of such plans as are necessary to proceed with the development of the system. Such resolution shall specify the proposed location of the system and the area or areas which it will serve. The resolution shall specify what particular future needs of planned commercial or industrial users will be served by the development of the proposed system. Prior to adopting the resolution, the county board may conduct feasibility studies on sewerage system development and receive preliminary cost estimates on such development. At the discretion of the county board the resolution may, if such information is available, indicate the estimated cost of the development of the proposed sewerage disposal system and plant or plants and the manner in which such system and plants will be financed. Following the adoption of the resolution, the county board shall require that appropriate engineering studies be conducted and that plans and specifications be prepared of the proposed sewerage disposal system and plant or plants or improvement or extension of the existing system.



23-3606 Adoption of resolution; notices required.

Not later than seven days after the adoption of the resolution by the county board regarding a sewerage disposal system and plant or plants pursuant to section 23-3605, the county board shall:

(1) Send formal notice of such resolution to the clerk of each city and village located within the county and inform such clerks of its intent to establish the boundaries of each city's or village's area of future growth and development within the boundaries of the county; and

(2) Send formal notice of such resolution to any city or other political subdivision into whose sewerage disposal system and plant or plants the proposed county sewerage system will or may connect.



23-3607 City or village; proposed boundaries; file map.

Within forty-five days after the receipt of the notice provided for in section 23-3606, each city or village shall file with the county clerk a map clearly delineating the proposed boundaries of the area of future growth and development of the city or village within the county as developed and approved by the governing body of the city or village.



23-3608 City or village; proposed boundaries; contents.

In defining the proposed boundaries of its area of future growth and development, each city or village shall include at least the area over which it formally exercises jurisdiction for purposes of zoning and platting. Each city or village may include in its proposed boundaries of the area of future growth and development such unincorporated lands within the county not more than five miles beyond its corporate limits which the city or village reasonably anticipates will in the future come within the jurisdiction of the city or village for purposes of zoning and platting as a result of long-range future growth. The boundaries of the area of future growth and development proposed by each city or village shall be based upon documented population and economic growth trends and projected patterns of land development and infrastructure improvement. The area of future growth and development of a city or village shall be delineated in conformity with the comprehensive development plan of the city or village or in conformance with the goals and standards in such plan. The governing body of the city or village shall not take formal action on the delineation of its area of future growth and development until it has received a recommendation thereon from its planning commission.



23-3609 Maps; review by county board; notice.

The county board shall review the maps delineating the areas of future growth and development received from each city and village and shall identify those portions of the county which two or more cities or villages claim as being within each of their respective areas of future growth and development. Within fifteen days after the date upon which the last map was filed pursuant to section 23-3607, the county board shall notify the cities or villages that are claiming overlapping portions of areas of future growth and development of the territory which is the subject of dispute and of the other cities or villages claiming the same territory within their areas of future growth and development. The notice shall state the location, date, and time when the county board will hold a public hearing for all interested parties on the question of which city or village should properly be permitted to include the disputed territory within its defined area of future growth and development. Such notice shall be delivered at least twenty days prior to the public hearing.



23-3610 Public hearing; adoption of map; disputed area; county board; duties.

(1) The county board shall hold a public hearing on each disputed area pursuant to such notice as set out in section 23-3609. Within fifteen days after the completion of such public hearings, the county board shall formally adopt a map designating and delineating the boundaries of the area of future growth and development of each city or village within the county.

(2) Over all territory regarding which there is no dispute between any cities or villages as to inclusion in their respective areas of future growth and development, the county board shall accept the recommended delineations of the cities and villages and incorporate them without amendment into its formal map.

(3) When any cities or villages involved in a dispute over the inclusion of territory within their respective areas of future growth and development reach an agreement on the allocation of the disputed territory and inform the county board of such agreement prior to the board's final action to adopt a formal map, the county board shall accept the agreement on the allocation and incorporate the agreed-upon delineation without amendment into its formal map.

(4) In determining any disputes on the allocation of territory not otherwise resolved by agreement between disputing cities and villages and in making its formal delineations with regard to such territory, the county board shall base its decision on the relative likelihood of the disputed area coming within the jurisdiction of the cities or villages for zoning or platting purposes based on (a) growth and land development patterns and (b) documented population and economic growth trends. The county board shall place the disputed area within the area of future growth and development of the city or village which would, based upon such factors, be the most likely city or village to first assume jurisdiction over such territory for zoning or platting purposes.



23-3611 Map; change or amendment; procedure.

(1) After the adoption of the map designating and delineating areas of future growth and development of the cities and villages in the county by the county board as provided in section 23-3610, the map shall not be changed or amended except as provided in subsections (2) and (3) of this section.

(2) When the county board is notified that the area over which a city or village formally exercises jurisdiction for purposes of zoning or platting has been extended so as to include a portion of the area of future growth and development of another city or village, the board shall promptly amend the map so as to place the territory that is in the jurisdiction of the city or village for zoning or platting purposes within the area of future growth and development of the same city or village.

(3) Upon the request of a city or village which recites that changes in growth and development patterns or population and economic trends have necessitated changes in the map of areas of growth and development, the county board shall review the territories specified in the request as requiring reallocation and make such changes as it deems warranted. The review shall be carried out in the same manner as prescribed in sections 23-3609 and 23-3610 for dealing with disputed territory, and any changes made by the county board shall be based on the same criteria as used by the board in making its original determination.



23-3612 Notice to city or village; contents.

At such time as the county board determines that it is prepared to proceed with orders for the development of the sewerage disposal system and plant or plants proposed in the resolution under section 23-3605, it shall formally give notice to the city or village, within whose area of future growth and development the sewerage disposal system and plant or plants will be located, of its intent to proceed. In the event that the sewerage disposal system and plant or plants project will be located within the area of future growth and development of more than one city or village, the county shall give notice to that city or village within whose area more than fifty percent of the sewerage disposal system and plant or plants, as determined by linear measure, will be located. With the notice the county shall provide the city or village with copies of all relevant documents and information regarding the sewerage disposal system and plant or plants and the plans for its development, including any estimates of cost and proposed plans for financing the project.



23-3613 City or village; schedule public hearing; presentation by county.

Not less than twenty days after receiving the notice provided for in section 23-3612, the city or village governing body shall schedule a public hearing for consideration of the county proposal for development of the sewerage disposal system and plant or plants. At such hearing, the county shall present its plans for the proposed development for the sewerage disposal system and plant or plants and the governing body of the city or village shall receive public comment on the matter.



23-3614 City or village; vote on proposal; criteria.

Within fifteen days after the public hearing under section 23-3613, the city or village governing body shall vote in open public session on whether or not to authorize the county to proceed with the development of the sewerage disposal system and plant or plants. The governing body shall base its decision on the following criteria:

(1) Whether the development of the proposed sewerage disposal system and plant or plants is consistent with the sewerage system of the city or village and the comprehensive development plan of the county;

(2) Whether the proposed sewerage disposal system and plant or plants will enhance the possibility for industrial or commercial development in the area it will serve;

(3) Whether the proposed sewerage disposal system and plant or plants will encourage additional residential development in the area it will serve;

(4) Whether the county has developed appropriate plans and procedures to address the possibility of future residential development in the area and to ensure that such development proceeds in a fashion consistent with the standards established by the city or village for development within its area of jurisdiction for platting and zoning purposes;

(5) Whether the county has proposed measures for cooperative action between the city or village and the county to address matters of concern with regard to the sewerage disposal system and plant or plants, its development, or related development issues;

(6) Whether the city or village is willing to proceed with the development of the proposed sewerage disposal system and plant or plants as its own project or in cooperation with the county;

(7) Whether the land development projects occurring as a result of the development of the sewerage disposal system and plant or plants will require additional infrastructure expenditures to support the proposed industrial or commercial development and the impact of such required infrastructure expenditures upon then current city or village and county capital improvement plans; and

(8) Whether the projected commercial or industrial development occurring as a result of the development of the sewerage disposal system and plant or plants will have a positive or adverse impact upon the economy of the city or village and the county.

Unless a number of members of the city or village governing body equal to two-thirds or more of its elected members vote against authorizing the county to proceed with the development of the sewerage disposal system and plant or plants, the county may proceed with the development of the system at the discretion of the county board.



23-3615 Order for installation, improvement, or extension; bids.

Whenever the county board has ordered the installation of a sewerage disposal system and plant or plants or the improvement or extension of an existing system, the fact that such order was issued shall be recited in the official minutes of the county board. Upon approval of plans for such installation, improvement, or extension, the county board shall advertise for sealed bids for the construction of the system, improvement, or extension once a week for three weeks in a legal newspaper published in or of general circulation within the county, and the contract shall be awarded to the lowest responsible bidder.



23-3616 Sewer tax levy; authorized; use; vote; when required.

For the purpose of owning, operating, constructing, maintaining, and equipping a sewerage disposal system and plant or plants as authorized by the County Industrial Sewer Construction Act or improving or extending an existing system, a county may make a special levy known as the sewer tax levy not to exceed three and five-tenths cents on each one hundred dollars upon the actual value of all the taxable property within any such county subject to section 77-3443. Any levy exceeding such amount for the purposes of such act shall be submitted for approval to the registered voters of the county at a general election or special election called for such purpose. The proceeds of such levy shall be used only for the purposes enumerated in this section and for no other purpose.



23-3617 Revenue bonds; authorized.

A county may issue revenue bonds for the purpose of owning, operating, constructing, and equipping a sewerage disposal system and plant or plants or improving or extending an existing system. Such revenue bonds shall not impose any general liability upon the county but shall be secured only by the revenue as provided from such sewerage disposal system and plant or plants. Such revenue bonds shall be sold for not less than par value and bear interest at a rate set by the county board. The amount of such revenue bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the county may be authorized to issue under any statute of this state.



23-3618 County board; adopt rules and regulations; connection to system; penalty; usage fees; permit; fee.

(1) The county board may adopt and promulgate rules and regulations governing the use, operation, and control of such sewerage disposal system and plant or plants, including the authority to compel all proper connections and to provide a penalty not to exceed one hundred dollars for any obstruction or injury to any sewer or part thereof or for failure to comply with the rules and regulations adopted and promulgated. If, after ten days' notice by certified mail or publication in a newspaper of general circulation, a property owner fails to make such connections and comply with such rules and regulations as may be ordered in accordance with this section, the county board may order such connection to be made and assess the cost of the connection against the property benefited in the same manner as special taxes are levied for other purposes.

(2) The county board may establish usage fees to be paid to it for the use of such sewerage disposal system and plant or plants by each person, firm, or corporation whose premises are served thereby. The county board may contract with another party for the billing and collection of such usage fees. If the usage fee so established is not paid when due, such sum may be recovered by the county in a civil action or it may be certified to the county assessor and assessed against the premises served and collected or returned in the same manner as other county taxes are certified, assessed, collected, and returned.

(3) The county board shall require the issuance of a permit for any property owner to connect with any sewer and the payment of a fee for the permit and connection as determined by the county board, which fee shall be paid prior to issuance of any such permit. The county board shall also require the issuance of a permit to connect with any sewer and payment of a connection fee by any developer payable at the time of filing a plat for the development, which fee shall be paid prior to issuance of such permit.



23-3619 Revenue bonds; how paid; sinking fund; rights of holders.

(1) Revenue bonds issued as provided in section 23-3617 shall not be a general obligation of the county but shall be paid only out of the revenue received from the usage fees as provided in section 23-3618.

(2) If a usage fee is charged as a part of the revenue as provided in subsection (1) of this section, a sufficient portion shall be set aside as a sinking fund for the payment of the interest on such revenue bonds and the principal at maturity.

(3) The usage fee for the service of the sewerage disposal system and plant or plants as provided in subsection (1) of this section shall be sufficient, at all times, to pay the cost of operation and maintenance of such system, to pay the principal and interest upon all revenue bonds issued pursuant to section 23-3617, and to carry out any covenants that may be provided in the resolutions authorizing the issuance of any such bonds.

(4) The holders of any of the revenue bonds or any of the coupons of any revenue bonds issued under such section, in any civil action, mandamus, or other proceeding, may enforce and compel the performance of all duties required by this section and the covenants made by the county board in the resolution providing for the issuance of such bonds, including the making and collecting of sufficient rates or charges for the specified purposes and for the proper application of the income therefrom.



23-3620 General obligation bonds; issuance.

For the purpose of owning, operating, constructing, and equipping any sewerage disposal system and plant or plants or improving or extending any existing system or for the purposes stated in the County Industrial Sewer Construction Act, any county may issue and sell the general obligation bonds of the county upon compliance with the provisions of section 23-3621. Such bonds shall not be sold or exchanged for less than the par value and shall bear interest which shall be payable annually or semiannually. The county board shall have the power to determine the denominations of such bonds and the date, time, and manner of the payment. The amount of such general obligation bonds, either issued or outstanding, shall not be included in the maximum amount of bonds which any such county may be authorized to issue and sell under any statutes of this state.



23-3621 Bonds; resolution required; vote; when required.

Revenue bonds authorized by section 23-3617 may be issued by resolution duly passed by the governing body of the county without any other authority. General obligation bonds authorized by section 23-3620 may be issued by resolution duly adopted by the county board without any other authority, unless the proposed sewer tax levy authorized by section 23-3616 exceeds three and five-tenths cents on each one hundred dollars of actual value, in which case the bonds may be issued only after (1) the question of their issuance has been submitted to the registered voters of the county at a general or special election, (2) three weeks' notice thereof has been published in a legal newspaper published in or of general circulation in the county, and (3) more than a majority of the registered voters voting at the election have voted in favor of the issuance of the bond.



23-3622 Rental or use charge; authorized; use.

(1) The county board, in addition to other sources of revenue available to the county, may by resolution set up a rental or use charge, to be collected from users of any sewerage disposal system and plant or plants, and provide methods for collection of the rental or use charge. The charges shall be charged to the real property served by the sewerage disposal system, shall be a lien upon the real property served, and may be collected either from the owner or the person, firm, or corporation requesting the service.

(2) All money raised from the charges referred to in subsection (1) of this section shall be used for maintenance or operation of the existing sewerage disposal system and plant or plants, for payment of principal and interest on bonds issued, or to create a reserve fund for the purpose of future maintenance or construction of a new sewerage disposal system and plant or plants for the county. Any funds raised from such charge shall be placed in a separate fund and shall not be used for any other purpose or diverted to any other fund except as provided in section 23-3625.



23-3623 Warrants; registration; sewerage fund.

For the purpose of paying the cost of construction of such sewerage disposal system and plant or plants, the county board may issue warrants in amounts not to exceed the total sum of the sewer tax levy provided in section 23-3616, which warrants shall bear interest at such rate as the county board orders. When there are no funds immediately available for the payment of the warrants, they shall be registered in the manner provided for the registration of other warrants and called and paid whenever there are funds available for the purpose in the manner provided for the calling and paying of other warrants. For the purpose of paying the warrants and the interest thereon from the time of their registration until paid, the sewer tax levy provided in such section shall be kept as it is paid and collected in a fund to be designated and known as the sewerage fund into which all money levied for such improvements shall be paid as collected and out of which all warrants issued for such purposes shall be paid.



23-3624 Warrants; issuance for partial and final payments; redemption; interest.

For the purpose of making partial payments as the work progresses, warrants may be issued by the county board upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project in a total amount not to exceed ninety-five percent of the cost. Upon completion and acceptance of the work, the county board shall issue a final warrant for the balance of the amount due the contractor. The county shall pay to the contractor interest at the rate of seven percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval of the county board and running until the date that the warrant is tendered to the contractor. The warrants shall be redeemed and paid out of the proceeds received from the sewer tax levy levied pursuant to section 23-3616 or usage fees adopted pursuant to section 23-3618 or out of the proceeds of the bonds or warrants issued. The warrants shall draw interest as provided in the warrants from the date of registration until paid.



23-3625 Sinking fund; transfer of excess by county board.

All the sewer taxes, usage fees, and other revenue provided for in the County Industrial Sewer Construction Act shall, when levied and collected, constitute a sinking fund for the purpose of paying the cost of the improvements with allowable interest and shall be solely and strictly applied to such purpose to the extent required. Any excess may be by the county board, after fully discharging the purposes for which levied, transferred to such other fund or funds as the county board may deem advisable.



23-3626 Annexation of sewerage disposal system and plant by city or village; powers and duties of city or village.

Whenever any city or village annexes all of the land encompassing a sewerage disposal system and plant or plants constructed, improved, or extended by a county pursuant to the County Industrial Sewer Construction Act, the annexing city or village shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind, held by or belonging to the county with regard to the sewerage disposal system and plant or plants, and the city or village shall be liable for and recognize, assume, and carry out all valid contracts and obligations of the county with regard to the sewerage system and plant or plants. All taxes, assessments, claims, and demands of every kind due or owing to the county with regard to the sewerage disposal system and plant or plants shall be paid to and collected by the city or village. Any special assessments which the county was authorized to levy, assess, relevy, or reassess, but which were not levied, assessed, relevied, or reassessed at the time of the annexation for improvements made by the county pursuant to such act, may be levied, assessed, relevied, or reassessed by the annexing city or village to the same extent as the county may have levied or assessed prior to the annexation.



23-3627 Annexation of sewerage disposal system and plant by city or village; when effective; duties of county board.

The county board shall, within thirty days after the effective date of the annexation, submit to the annexing city or village a written accounting of all assets and liabilities, contingent or fixed, of the county with regard to the sewerage disposal system and plant or plants. The annexation of the sewerage disposal system and plant or plants shall be effective thirty days after the effective date of the ordinance annexing the territory unless some later date is specified in the ordinance and is agreed to by the annexing city or village and the county. If the validity of the ordinance annexing the territory is challenged by a proceeding in a court of competent jurisdiction, the effective date of the annexation shall be thirty days after the final determination of the validity of the ordinance. The county shall continue in possession of the sewerage disposal system and plant or plants and shall continue to conduct all affairs with regard to the sewerage disposal system and plant or plants until the effective date of the annexation.



23-3628 Partial annexation by city or village; agreement with county; approval by district court; adjustment; decree.

If only a portion of the territory encompassing a sewerage disposal system and plant or plants constructed, improved, or extended by a county pursuant to the County Industrial Sewer Construction Act is annexed by a city or village, the county acting through the county board and the city or village acting through its governing body may agree between themselves as to the equitable division of the assets, liabilities, maintenance, or other obligations of the county so as to exclude the jurisdiction of the county over the portion of the system within the boundaries of the city or village, may agree to the merger of the entire system with the city or village despite the fact that some portion of the system is not within the boundaries of the city or village, or may agree that the county shall continue to own and operate the entire system despite the annexation by the city or village of a portion of the system. If a merger is agreed upon, the city or village shall have all the rights, privileges, duties, and obligations as provided in sections 23-3626 and 23-3627 when the city or village annexes the entire territory encompassing the sewerage disposal system and plant or plants and the county shall be relieved of all further duties and liabilities as provided in the agreement between the city or village and the county. No agreement between the county and the city or village shall be effective until submitted to and approved by the district court of the county in which the system or plant is located. No agreement shall be approved which may prejudice the rights of any bondholder or creditor of the county with regard to the sewerage disposal system and plant or plants. The court may authorize or direct amendments to the agreement before approving the same. If the county and the city or village do not agree upon the proper adjustment of all matters growing out of the annexation of the sewerage disposal system and plant or plants, the annexing city or village or the county may apply to the district court for an adjustment of all matters growing out of or in any way connected with the annexation of a portion of the sewerage disposal system and plant or plants and, after a hearing thereon, the court may enter an order or decree fixing the rights, duties, and obligations of the parties. Only the county and the city or village shall be necessary parties to such an action. The decree, when entered, shall be binding on all parties the same as though the parties had voluntarily agreed thereto.



23-3629 Connection of lot or structure; when allowed.

No county shall permit the connection of any lot or any structure used or to be used for any residential purpose to a sewerage disposal system and plant or plants constructed pursuant to the County Industrial Sewer Construction Act unless (1) such lot was platted and recorded prior to March 1, 1994, or such structure is or will be constructed on a lot platted and recorded prior to March 1, 1994, or (2) such connection is authorized by the appropriate city or village as provided in the act.



23-3630 Owners of real property; subdivide or plat property; connection to system or plant; duty to inform; failure to inform; effect; county board; duties.

After the county board formally adopts its resolution of intent to develop a sewerage disposal system and plant or plants pursuant to section 23-3605, any owner of real property seeking approval from the county to subdivide, plat, or lay out the real property in building lots, any of which are intended for use in whole or in part for the construction of structures to be used for any residential purpose, shall at the time of application for approval inform the county if the owner intends to seek approval for connection of such lots or any proposed structures on them to a sewerage disposal system and plant or plants constructed under the County Industrial Sewer Construction Act. Any owner failing to inform the county of his or her intent to seek approval for connection to the sewerage disposal system or plant or plants at the time of application for a plat shall be barred from applying for a connection to the sewerage disposal system and plant or plants for any lot or any structure used for any residential purpose on such platted lots for a period of three years from the date such plat was finally approved and recorded. Such bar shall extend to any successor in interest of such owner in the platted lots during the same period of time. During the period between the date of adoption of the county board's resolution of intent to develop a sewerage disposal system and plant or plants and the date upon which the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610, the county board shall not approve any application for the platting of any territory whose owner has indicated an intent to seek approval for the eventual connection to the sewerage disposal system and plant or plants of any lots or any structures placed on such lots to be used for residential purposes. Such applications shall be treated as if filed on the date upon which the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610.



23-3631 Application to subdivide or plat; referral to urbanizing area planning commission; when.

After the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610, the county board shall refer to the urbanizing area planning commission of the county any application by an owner of real property seeking approval from the county to subdivide, plat, or lay out the real property in building lots, any of which are intended for use in whole or in part for the construction of structures to be used for residential purposes, for which the owner indicates an intent to seek connection to the sewerage disposal system and plant or plants of the county constructed pursuant to the County Industrial Sewer Construction Act.



23-3632 Urbanizing area planning commission; members; terms; vacancies.

The urbanizing area planning commission shall consist of six members. Three members shall be chosen by the county board from the membership of the county planning commission. Three members shall be chosen by the mayor with the approval of the governing body of the city or village from the regular membership of the planning commission of the city or village within whose area of future growth and development is located the territory which is the subject of the application. In the event that the territory which is the subject of the application is located in more than one area of future growth and development, the members of the urbanizing area planning commission shall be chosen from the city or village within whose area of future or growth and development more than fifty percent of the territory which is the subject of the plat, as measured by area, is located. The members of the urbanizing area planning commission shall serve without compensation for two-year terms. Initial appointments shall be made within thirty days after the date upon which the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610. Members shall hold office until their successors are appointed and qualified. Vacancies shall be filled by appointment by the person or body which made the original designation, and the vacancy shall be filled in the same manner as the original appointment.



23-3633 Urbanizing area planning commission; jurisdiction; powers and duties.

After the county board formally adopts a map designating and delineating the area of future growth and development of each city and village pursuant to section 23-3610, the urbanizing area planning commission shall assume jurisdiction of any matter within the jurisdiction of a county planning commission under sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376 which arises from the application of an owner of real property seeking approval from the county to subdivide, plat, or lay out the real property in building lots, any of which are intended for use in whole or in part for the construction of structures to be used for any residential purposes, for which the owner has indicated his or her intent to seek approval for the eventual connection to the county sewerage disposal system and plant or plants developed under the provisions of the County Industrial Sewer Construction Act. The jurisdiction of the urbanizing area planning commission is restricted to such portions of the areas of future growth and development of the cities and villages as are outside of their areas of formal jurisdiction for zoning and platting purposes. All powers, duties, responsibilities, and functions of the county planning commission shall be assumed and exercised by the urbanizing area planning commission with regard to matters within its jurisdiction as defined by the act. Actions of the urbanizing area planning commission taken with regard to matters arising within the area of its jurisdiction shall be treated for all purposes as if made by the county planning commission.



23-3634 Urbanizing area planning commission; county provide documentation or materials; when.

In all matters subject to the jurisdiction of the urbanizing area planning commission, upon the request of the city or village, the county shall make available to the city or village within whose area of future growth and development the matter arises any documentation or materials with regard to the matter in the possession of the county.



23-3635 Application for connection; county clerk; duties; public hearing; notice; approval by city or village; criteria.

When the county receives an application from an owner of a lot proposed for residential use or a structure used for any residential purpose requesting connection of the lot or structure to a sewerage disposal system and plant or plants constructed pursuant to the County Industrial Sewer Construction Act, the county clerk shall, within five days after receipt of such application, provide a copy of such application to the city or village within whose area of future growth and development the lot or structure is located. The city or village governing body shall set a date for a public hearing on the application not sooner than fifteen days after receipt of the application. The owner of the lot or structure shall be notified by first-class United States mail of the date of the hearing. Within fourteen days after the hearing, the governing body of the city or village shall vote in open public session on whether to recommend that the county approve or disapprove the application. The county shall not authorize the connection of the lot or structure to the county sewerage disposal system and plant or plants without a recommendation of approval by a majority of the elected members of the governing body of the city or village. The determination by the city or village governing body as to whether or not to recommend approval of the application for connection to the sewerage disposal system and plant or plants of the county shall be based on the following criteria:

(1) Whether the subdivision, of which the lot or structure for which the connection is sought is part, is or will be developed in a location and in a manner in conformity with the comprehensive development plan of the city or village and the county;

(2) Whether the county has developed appropriate plans and procedures to ensure that the development of the subdivision proceeds in a fashion consistent with the standards established by the city or village for development within its area of jurisdiction for platting and zoning purposes;

(3) Whether the subdivision, of which the lot or structure for which the connection is sought is part, has been developed in a manner consistent with properly adopted county standards and whether the plans for the proposed structure or the structure, if built, are in accordance with appropriate county building codes;

(4) Whether the sewerage disposal system and plant or plants has sufficient capacity to serve the applicant for connection in light of current and projected future needs for commercial and industrial users;

(5) Whether the additional connection to the sewerage disposal system and plant or plants will impact positively or negatively on the financial status of the system, including its debt structure, cash flow, and operational and maintenance financing requirements;

(6) Whether the use of septic tanks or any other practical alternative form of sewerage disposal in the subdivision or the lot is feasible or will pose present or future threats to public health and safety and the purity of local water supplies used for human consumption or recreational purposes;

(7) Whether the county has developed or adopted appropriate and adequate rules and regulations governing the sewerage disposal system and plant or plants and procedures to enforce the same so as to ensure the safe, sanitary, and environmentally sound connection of lots or structures to the county sewerage disposal system and plant or plants and whether it has developed procedures to maintain such standards during its operations; and

(8) Whether all appropriate state and federal statutes, rules, and regulations have been complied with prior to the application for the connection to the county sewerage disposal system and plant or plants.



23-3636 County board; prepare statement; contents; approval; provide to applicants; signed acknowledgment.

Prior to the date upon which the county adopts its resolution of intent to develop a sewerage disposal system and plant or plants pursuant to section 23-3605, the county board shall cause to be prepared a brief statement outlining the procedures set forth in the County Industrial Sewer Construction Act and the methods by which the county will exercise its authority to enforce the procedures so as to fully inform an owner of real property who may seek to plat such property for the eventual construction thereon of structures to be used for residential purposes and who may apply for connection of such lots or structures to the proposed county sewerage disposal system and plant or plants. At the time of the adoption of the resolution of intent pursuant to such section, the county board shall consider and approve the statement. On and after the date of such approval, the county board shall instruct the appropriate county official to inform all applicants to the county for the approval of a plat of the provisions of the act by providing them with a copy of the statement. The county official providing the statement shall obtain a signed acknowledgment from the applicant that he or she has received a copy of such statement. No application for a plat shall be accepted until the appropriate county official has received a copy of such signed acknowledgment.



23-3637 Joint action agreements; service agreement; terms and conditions.

(1) The county and any city may enter into any agreement for joint action with regard to the planning, construction, management, operation, or financing of a sewerage disposal system and plant or plants consistent with the authority of the county as provided in the County Industrial Sewer Construction Act and consistent with the authority of the city and county under the Interlocal Cooperation Act. The county may enter into an agreement with any city for the sale to the city of all or any portion of a sewerage disposal system and plant or plants developed by the county under the County Industrial Sewer Construction Act upon such terms and conditions as to which the city and county may formally agree. Any agreement entered into by the county and any city pursuant to this section shall be consistent with and conditioned upon the rights of any third party with a direct financial interest in the sewerage disposal system and plant or plants.

(2) Notwithstanding any other provision of Nebraska law, the county and any city may enter into a service agreement with any joint entity created pursuant to the Interlocal Cooperation Act which owns or operates or proposes to own or operate any sewerage disposal system and plant, including the use or right to use real or personal property included in any such project.

(3) Any service agreement entered into under subsection (2) of this section may provide:

(a) For the payment of fixed or variable periodic amounts for service or the right to obtain service, including the use or right to use real or personal property;

(b) That such service agreement may extend for a term of years as determined by the governing body of the county or city and be binding upon such county or city over such term of years;

(c) That fixed or variable periodic amounts payable may be determined based upon any of the following factors, or such other factors as may be deemed reasonable by the parties, and such amounts may be divided and specifically payable with respect to such factors:

(i) Operating, maintenance, and management expenses, including renewals and replacements for facilities and equipment, amounts payable with respect to debt service on bonds or other obligations, including margins of debt service coverage and amounts for debt service reserves if deemed appropriate, which amounts may be separately identified and shall have the status of amounts paid for the principal or interest on bonds issued by such party for purposes of budget and expenditure limitations; and

(ii) Amounts necessary to build or maintain operating reserves, capital reserves, and debt service reserves;

(d) That any such service agreement may require payment to be made in the agreed-upon fixed or variable periodic amounts regardless of whether such sewerage disposal system and plant or plants are completed or operational and notwithstanding any suspension, interruption, interference, reduction, or curtailment of the services of such project or system; and

(e) Such other provisions as the parties to the service agreement deem appropriate in connection with constructing and operating a sewerage disposal system and plant or plants, including the acquisition of real and personal property, the construction of facilities, and the operation, maintenance, and management of services, property, and related facilities.

(4) In order for a county to provide for any or all of the payments due under such service agreement entered into under subsection (2) of this section, such payments may be made from the levy authority as authorized under section 23-3616. When such tax is used for the purposes under such service agreement, it shall have the same status as a tax levied for the purpose of paying bonds, but shall be subject to the levy limitation under Article VIII, section 5, of the Constitution of Nebraska.



23-3701 Auditor; duties.

In any county in which a city of the metropolitan class is located, the county board shall provide for an auditor who shall report directly to the county board. The auditor shall be the internal auditor of the county and shall examine or cause to be examined books, accounts, vouchers, records, expenditures, and information technology systems of all elected or appointed county officers and offices. Such examinations shall be done in accordance with generally accepted government auditing standards set forth in the most recent Government Auditing Standards, published by the Comptroller General of the United States, Government Accountability Office. The auditor shall report promptly to the county board and the elected official whose office was the subject of the audit regarding the fiscal condition shown by such examination conducted by the auditor, including any irregularities or misconduct of officers or employees, any misappropriation or misuse of public funds or property, and any improper system or method of bookkeeping or condition of accounts.



23-3801 Act, how cited.

Sections 23-3801 to 23-3810 shall be known and may be cited as the Black-Tailed Prairie Dog Management Act.



23-3802 Terms, defined.

For purposes of the Black-Tailed Prairie Dog Management Act:

(1) Colony means the series of burrows and tunnels created by the black-tailed prairie dog where black-tailed prairie dogs live;

(2) County board means the county board of commissioners or supervisors of a county that has adopted the act;

(3) Managed colony means a colony that is confined to land owned by one person; and

(4) Person means any individual, partnership, firm, limited liability company, corporation, company, society, or association, the state or any department, agency, or political subdivision thereof, or any other public or private entity.



23-3803 Program for management of black-tailed prairie dogs; county; finding required; powers; discontinuance of program; collection of unpaid assessments.

(1) A county may adopt by resolution and carry out a coordinated program for the management of black-tailed prairie dogs on property within the county consistent with the Black-Tailed Prairie Dog Management Act. When a county adopts such a resolution, the county shall assume the authority and duties provided in the act and the act shall be applicable to persons owning or controlling property within the county.

(2) A black-tailed prairie dog management plan shall include a finding by the county board of adverse impacts of unmanaged colonies within the county and the necessity to exercise the authority made available under the Black-Tailed Prairie Dog Management Act. Such management plan shall include a listing of the methods for management of colonies to be used for purposes which are consistent with the act. Such management plan shall not conflict with any state management plan for black-tailed prairie dogs or any rules or regulations adopted and promulgated pursuant to the Nongame and Endangered Species Conservation Act and shall not conflict with any state or federal recovery plan for endangered or threatened species.

(3) A county may cooperate and coordinate with the Animal and Plant Health Inspection Service of the United States Department of Agriculture, the Game and Parks Commission, the United States Fish and Wildlife Service, and other local, state, and national agencies and organizations, public or private, to prepare a coordinated program for the control and management of black-tailed prairie dogs and to carry out its duties and responsibilities under the Black-Tailed Prairie Dog Management Act.

(4) A county may by resolution discontinue a coordinated program for the management of black-tailed prairie dogs. If such a program is discontinued, any unpaid assessments against landowners for costs of black-tailed prairie dog management shall continue to be collected pursuant to the Black-Tailed Prairie Dog Management Act.



23-3804 Person owning or controlling property; duty to manage colonies.

Each person who owns or controls property within a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 shall effectively manage colonies present upon his, her, or its property to prevent the expansion of colonies to adjacent property if the owner of the adjacent property objects to such expansion.



23-3805 County board; powers.

A county board of a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 may:

(1) Employ personnel and expend funds for the purchase of materials, machinery, and equipment to carry out its duties and responsibilities under the Black-Tailed Prairie Dog Management Act;

(2) Issue general and individual notices as provided in section 23-3806 for the management of colonies; and

(3) Examine property within the county for the purpose of determining the location of colonies.



23-3806 Notices for management of colonies; form; publication; hearing; failure to comply with notice; powers of county board; costs; lien; notice to county attorney; penalty; collection actions.

(1)(a) Notices for management of colonies shall consist of two kinds: General notice and individual notices, which notices shall be on a form prescribed by this section. Failure to publish general notice or to serve individual notices as provided in this section shall not relieve any person from the necessity of full compliance with the Black-Tailed Prairie Dog Management Act.

(b) General notice shall be published by the county board of each county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 in one or more newspapers of general circulation in the county on or before May 1 of each year or at such other times as the county board may determine.

(c) Whenever any county board of a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 has reason to believe, based upon information or through its own investigation, that a colony, or any portion of a colony, has expanded onto adjacent property and the owner of the adjacent property objects to such expansion and the county board determines that it is necessary to secure more prompt or definite management of a colony than is accomplished by the general published notice, it shall cause to be served individual notice, upon the owner of record of the property upon which the colony is located at his or her last-known address, of recommended methods of when and how black-tailed prairie dogs are to be managed.

(d) The county board shall use one or both of the following forms for all individual notices:

(i) .......... County Board

OFFICIAL NOTICE

Information received by the county board indicates the existence of an unmanaged black-tailed prairie dog colony on property owned by you at: ................................. . The method of management recommended by the county board is as follows: ................................................ . Other appropriate management methods are acceptable if approved by the county board.

State law specifies a duty of each person who owns or controls property within a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 to manage black-tailed prairie dog colonies present upon his or her property to prevent the expansion of colonies to adjacent property if the owner of the adjacent property objects to such expansion. You must provide notice and evidence to the county board within sixty days after the date specified at the bottom of this notice that appropriate management as specified in this notice, or alternative management that is approved by the board, has been initiated. If services for the management of black-tailed prairie dogs are not available within the sixty-day period specified in this notice, you may satisfy this notice by providing evidence that you have arranged for management to occur when available. If such notice and evidence are not received by the county board within sixty days after the date specified at the bottom of this notice, the county board or its agent may enter upon your property for the purpose of taking the appropriate management measures. Costs for the management activities performed by the county board shall be at the expense of the owner of the property and shall become a lien on the property as a special assessment levied on the date of control.

If the county board receives a written request from you within fifteen days after the date specified at the bottom of this notice, you are entitled to a hearing before the county board to challenge this notice.

County Board

Dated ................... ; or

(ii) .......... County Board

OFFICIAL NOTICE

Information received by the county board indicates the presence of an unmanaged black-tailed prairie dog colony on property owned by you at: ........................................... . The method of management recommended by the county board is as follows: ............................................. . Other appropriate management methods are acceptable if approved by the county board.

State law specifies a duty of each person who owns or controls property within a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 to manage black-tailed prairie dog colonies present upon his or her property to prevent the expansion of colonies to adjacent property if the owner of the adjacent property objects to such expansion. You must provide notice and evidence to the county board within sixty days after the date specified at the bottom of this notice that appropriate management as specified in this notice, or alternative management that is approved by the board, has been initiated. If services for the management of black-tailed prairie dogs are not available within the sixty-day period specified in this notice, you may satisfy this notice by providing evidence that you have arranged for management to occur when available. If such notice and evidence are not received by the county board within sixty days after the date specified at the bottom of this notice you may, upon conviction, be subject to a fine of $100.00 per day for each day of noncompliance beginning on ......., up to a maximum of fifteen days of noncompliance (maximum $1,500).

If the county board receives a written request from you within fifteen days after the date specified at the bottom of this notice, you are entitled to a hearing before the county board to challenge this notice.

County Board

Dated ...................

(2) Upon the written request of any landowner served with an individual notice pursuant to subsection (1) of this section received within fifteen days after the date specified by such notice, the county board shall hold an informal public hearing to allow such landowner an opportunity to address the county board's notice.

(3) If a landowner who has received a notice pursuant to subsection (1) of this section fails to comply with the notice, the county board shall:

(a) If, upon expiration of the sixty-day period specified on the notice required by subdivision (1)(d)(i) of this section, the landowner has not complied with the notice and has not requested a hearing pursuant to subsection (2) of this section, the county board may cause proper management methods to be used on such property and shall advise the record landowner of the cost incurred in connection with such operation. The cost of any such management shall be at the expense of the landowner. In addition, the county board shall immediately cause notice to be filed of possible unpaid black-tailed prairie dog management assessments against the property upon which the management measures were used in the register of deeds office in the county where the property is located. If unpaid for two months, the county board shall certify to the county treasurer the amount of such expense and such expense shall become a lien on the property upon which the management measures were taken as a special assessment levied on the date of management. The county treasurer shall add such expense to and it shall become and form a part of the taxes upon such land and shall bear interest at the same rate as delinquent taxes; or

(b) If, upon the expiration of the sixty-day period specified on the notice required by subdivision (1)(d)(ii) of this section, the landowner has not complied with the notice and has not requested a hearing pursuant to subsection (2) of this section, the county board shall notify the county attorney who shall proceed against such landowner as prescribed in this subdivision. A person who is responsible for an unmanaged colony shall, upon conviction, be guilty of an infraction pursuant to sections 29-431 to 29-438, except that the penalty shall be a fine of one hundred dollars per day for each day of violation, up to a total of one thousand five hundred dollars for fifteen days of noncompliance.

(4) This section shall not be construed to limit satisfaction of the obligation imposed by this section in whole or in part by tax foreclosure proceedings. The expense may be collected by suit instituted for that purpose as a debt due the county or by any other or additional remedy otherwise available. Amounts collected under this section shall be deposited to the black-tailed prairie dog management fund of the county board if such fund has been created by the county board or, if no such fund has been created, then to the county general fund.



23-3807 Costs; written protest; hearing; county board; power.

If any person is dissatisfied with the amount of any costs charged against him or her under the Black-Tailed Prairie Dog Management Act, he or she may, within fifteen days after being advised of the amount of the charge, file a written protest with the county board. The county board shall hold a hearing to determine whether the charges were appropriate, taking into consideration whether the management measures were conducted in a timely fashion. Following the hearing, the county board shall have the power to adjust or affirm such charge.



23-3808 Entry upon land authorized.

The county board of a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803, or anyone authorized by the county board, may enter upon property in the county for purposes of performing the duties and exercising the powers under the Black-Tailed Prairie Dog Management Act without being subject to any action for trespass or damages, including damages for destruction of growing crops, if reasonable care is exercised and forty-eight hours' written advance notice of entrance is provided to the property owner or occupant.



23-3809 Black-tailed prairie dog management fund; authorized; use.

A black-tailed prairie dog management fund may be established by a county, which fund shall be available for expenses authorized to be paid from such fund, including necessary expenses of the county board in carrying out its duties and responsibilities under the Black-Tailed Prairie Dog Management Act.



23-3810 Land owned or controlled by state or political subdivision; payment of cost.

The cost of managing colonies on all land owned or controlled by a state department, agency, commission, or board or a political subdivision shall be paid by the state department, agency, commission, or board in control thereof or the political subdivision out of funds appropriated to the state department, agency, commission, or board or budgeted by the political subdivision for its use.



23-3901 Guardian ad litem division; created; division director; assistant guardians ad litem.

(1) A county board may create a county guardian ad litem division to carry out section 43-272.01.

(2) The county board shall appoint a division director for the guardian ad litem division. The division director shall be an attorney admitted to practice law in Nebraska with at least five years of Nebraska juvenile court experience as a guardian ad litem for children, including both trial and appellate practice experience, prior to appointment. The division director may appoint assistant guardians ad litem and other employees as are reasonably necessary to permit him or her to effectively and competently fulfill the responsibilities of the division, subject to the approval and consent of the county board. All assistant guardians ad litem shall be attorneys admitted to practice law in Nebraska and shall comply with all requirements of the Supreme Court relating to guardians ad litem.

(3) All assistant guardians ad litem employed by the division shall devote their full time to the work of the division and shall not engage in the private practice of law so long as each assistant guardian ad litem receives the same annual salary as each deputy county attorney of comparable ability and experience receives in such counties.

(4) The director and any assistant guardian ad litem employed by the division shall not solicit or accept any fee for representing a child in a case in which the director or the assistant guardian ad litem is already acting as the child's court-appointed guardian ad litem.






Chapter 24 - COURTS

24-101 Jurisdiction.

All impeachments of state officers shall be tried before the Supreme Court, except that the impeachment of a judge of the Supreme Court shall be tried before the Court of Appeals sitting en banc.

An impeachment must be tried by the Supreme Court. State v. Douglas, 217 Neb. 199, 349 N.W.2d 870 (1984).

Trial of impeachments before Supreme Court is a judicial investigation according to judicial methods. State v. Hastings, 37 Neb. 96, 55 N.W. 774 (1893).



24-102 Quorum.

A court of impeachment shall have power to proceed with a trial only when two-thirds of all the members thereof are in attendance, but any less number shall have power to adjourn to any reasonable time.



24-103 Rules.

A court of impeachment shall make such rules and orders as in its discretion shall be best adapted to a full, fair, and impartial investigation of the charges made, and to the promotion of substantial justice.



24-104 Clerk and reporter.

The Clerk of the Supreme Court shall act as the clerk of the Court of Impeachment, and the court may appoint a shorthand reporter, and such officers shall each receive such an allowance as the Court of Impeachment may authorize, to be by them reported for the consideration of the Legislature at its next session.



24-105 Order of business.

Whenever the Court of Impeachment in any way interferes with the business of any other court of the state, that of the Court of Impeachment shall take precedence.



24-106 Presiding judge; daily record of proceedings.

When the court of impeachment is composed of the judges of the Court of Appeals, the Chief Judge of the Court of Appeals shall act as the presiding judge of the court of impeachment, and in all other cases the Chief Justice shall preside. The Clerk of the Supreme Court shall keep a full record of each day's proceedings in a book to be specially provided for that purpose, and each day's proceedings shall be signed by the presiding judge. The Clerk of the Supreme Court shall always be the custodian of the book.



24-107 Written opinions to be reported; format.

The written opinions of any court of impeachment shall be reported in the volume of the Nebraska Reports issued after the adjournments of such court. In the alternative or in addition to print format, such opinions may be published in electronic format in the manner and under such title designated by the Supreme Court.



24-108 Judgment on conviction.

If the accused person be found guilty, judgment of removal from office, or disqualifying such person from holding or enjoying any office of honor, profit, or trust in the state, or both, may be rendered as in other cases.

Power of impeachment cannot be exercised after person has gone out of office. State v. Leese, 37 Neb. 92, 55 N.W. 798 (1893); State v. Hill, 37 Neb. 80, 55 N.W. 794 (1893).



24-109 Offenses occurring during preceding term.

An impeachment against any state officer shall be tried and judgment of removal from office, or disqualification to hold office, may be rendered, notwithstanding the offense for which said officer is tried occurred during a term of office immediately preceding.

Nebraska's impeachment statutes specifically provide that a state officer may be impeached notwithstanding the offense for which said officer is tried occurred during a term of office immediately preceding. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).



24-201 Supreme Court; how constituted; Chief Justice.

The Supreme Court shall consist of the Chief Justice and six judges, and the Chief Justice shall preside at all sessions of the court.



24-201.01 Supreme Court judges; salary; amount; restriction on other employment of judges.

On July 1, 2016, the salary of the Chief Justice and the judges of the Supreme Court shall be one hundred seventy-one thousand nine hundred seventy-four dollars and seventy-three cents. On July 1, 2017, the salary of the Chief Justice and the judges of the Supreme Court shall be one hundred seventy-three thousand six hundred ninety-three dollars and ninety-seven cents. On January 1, 2019, the salary of the Chief Justice and the judges of the Supreme Court shall be one hundred seventy-six thousand two hundred ninety-nine dollars and thirty-eight cents.

The Chief Justice and the judges of the Supreme Court shall hold no other public office of profit or trust during their terms of office nor accept any public appointment or employment under the authority of the government of the United States for which they receive compensation for their services. Such salaries shall be payable in equal monthly installments.

Legislature had constitutional right to fix salary in first instance to commence on effective date of act, notwithstanding it increased compensation during term. State ex rel. Johnson v. Marsh, 149 Neb. 1, 29 N.W.2d 799 (1947).



24-201.02 Supreme Court judicial districts; numbers; boundaries; established by maps; Clerk of Legislature; Secretary of State; duties.

(1) Based on the 2010 Census of Population by the United States Department of Commerce, Bureau of the Census, the State of Nebraska is hereby divided into six Supreme Court judicial districts. Each district shall be entitled to one Supreme Court judge.

(2) The numbers and boundaries of the districts are designated and established by maps identified and labeled as maps SC11-19002-1, SC11-19002-2, SC11-19002-3, SC11-19002-4, SC11-19002-5, and SC11-19002-6, filed with the Clerk of the Legislature, and incorporated by reference as part of Laws 2011, LB699.

(3)(a) The Clerk of the Legislature shall transfer possession of the maps referred to in subsection (2) of this section to the Secretary of State on May 27, 2011.

(b) When questions of interpretation of district boundaries arise, maps referred to in subsection (2) of this section in possession of the Secretary of State shall serve as the indication of the legislative intent in drawing the district boundaries.

(c) Each election commissioner or county clerk shall obtain copies of maps referred to in subsection (2) of this section for the election commissioner's or clerk's county from the Secretary of State.

(d) The Secretary of State shall also have available for viewing on his or her web site maps referred to in subsection (2) of this section identifying the boundaries for the districts.



24-201.03 Judges; salary increase; when effective.

Sections 24-201.01, 24-301.01, and 24-1101 shall be so interpreted as to effectuate their general purpose to provide, in the public interest, adequate compensation for the judges of the Supreme Court, Court of Appeals, district court, and separate juvenile courts and to permit a change in such salaries as soon as the same may become operative under the Constitution of Nebraska.



24-201.04 Supreme Court judicial districts; population figures and maps; basis.

For purposes of section 24-201.02, the Legislature adopts the official population figures and maps from the 2010 Census Redistricting (Public Law 94-171) TIGER/Line Shapefiles published by the United States Department of Commerce, Bureau of the Census.



24-202 Judges; eligibility.

(1) No person shall be eligible to the office of judge of the Supreme Court unless he or she (a) is at least thirty years of age and a citizen of the United States, (b) has had five years of practice of law in the State of Nebraska which may include prior service as a judge, (c) is currently admitted to practice before the Nebraska Supreme Court, and (d) is, on the effective date of appointment, a resident and elector of the district he or she is to represent.

(2) This section and sections 24-301, 24-505.01, 43-2,118, 48-153, and 48-153.01 shall not apply to a person serving as a judge of the Supreme Court on August 24, 1979, who continues to serve as a judge of the Supreme Court after such effective date.



24-203 Transferred to section 24-741.



24-204 Jurisdiction, original, appellate, and final.

The Supreme Court shall have original jurisdiction in cases relating to the revenue, civil cases in which the state shall be a party, mandamus, quo warranto, habeas corpus, and election contests involving state officers other than members of the Legislature and shall have appellate and final jurisdiction of all matters of appeal and proceedings in error which may be taken from the judgments or decrees of other courts in all matters of law, fact, or equity when the rules of law or the principles of equity appear from the files, exhibits, or records of the court to have been erroneously determined.

1. Jurisdiction in general

2. Original jurisdiction

3. No original jurisdiction

4. Appellate jurisdiction

5. Miscellaneous

1. Jurisdiction in general

Proceedings, without jurisdiction of party, are void. Omaha Nat. Bank v. Robinson, 73 Neb. 351, 102 N.W. 613 (1905), affirmed on rehearing, 73 Neb. 353, 104 N.W. 1070 (1905).

Jurisdiction of subject matter is power to hear cause. Barry v. State ex rel. Hampton, 57 Neb. 464, 77 N.W. 1096 (1899).

Jurisdiction in quo warranto will be exercised even though procedure to be followed has not been prescribed by the Legislature. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Legislature cannot enlarge jurisdiction. State ex rel. King v. Hall, 47 Neb. 579, 66 N.W. 642 (1896).

Original jurisdiction is limited by Constitution, and appellate, by statute. Johnson v. Parrotte, 46 Neb. 51, 64 N.W. 363 (1895).

The validity of the removal of a public officer, and the title of the person removed, or of a new appointee to the office, may be tried by quo warranto or mandamus. In re Sawyer, 124 U.S. 200 (1888).

2. Original jurisdiction

Supreme Court had original jurisdiction of declaratory judgment action relating to the revenue of the state. Anderson v. Herrington, 169 Neb. 391, 99 N.W.2d 621 (1959).

Supreme Court has original jurisdiction in quo warranto. State ex rel. Johnson v. Hagemeister, 161 Neb. 475, 73 N.W.2d 625 (1955).

Original action in mandamus will lie in Supreme Court to compel district court to vacate void injunction. State ex rel. Reynolds v. Graves, 66 Neb. 17, 92 N.W. 144 (1902).

Supreme Court has original jurisdiction in mandamus to compel county clerk to place name on ballot. State ex rel. Whedon v. Smith, 57 Neb. 41, 77 N.W. 384 (1898).

Where state is real party, having direct interest, Supreme Court has original jurisdiction. In re Petition of Attorney General, 40 Neb. 402, 58 N.W. 945 (1894).

Habeas corpus cannot operate as writ of error. In re Betts, 36 Neb. 282, 54 N.W. 524 (1893).

Supreme Court has original jurisdiction of habeas corpus, but single judge cannot grant writ. In re White, 33 Neb. 812, 51 N.W. 287 (1892).

Supreme Court has original jurisdiction to appoint receiver of bank. State v. Commercial State Bank, 28 Neb. 677, 44 N.W. 998 (1890).

An original application for habeas corpus may be filed in the Supreme Court of Nebraska. Ex parte Leslie Williams, 317 U.S. 604 (1942).

Supreme Court is given original jurisdiction in habeas corpus matters. Graminea v. State, 206 F.Supp. 308 (D. Neb. 1962).

3. No original jurisdiction

Supreme Court has no original probate jurisdiction. Fitzgerald v. Fitzgerald & Mallory Constr. Co., 48 Neb. 386, 67 N.W. 158 (1896).

Supreme Court has no original jurisdiction to issue writ of prohibition. State ex rel. King v. Hall, 47 Neb. 579, 66 N.W. 642 (1896).

Where state is not a party, Supreme Court has no original jurisdiction of creditor's suit to appoint receiver for bank. State v. State Bank of Wahoo, 40 Neb. 192, 58 N.W. 863 (1894).

Unless some good reason is shown for not applying to district court, Supreme Court will not entertain an original application for mandamus. State ex rel. Wyckoff v. Merrell, 38 Neb. 510, 56 N.W. 1082 (1893).

Mandamus to enforce private right should be commenced in district court. State ex rel. Herpolsheimer & Co. v. Lincoln Gas Co., 38 Neb. 33, 56 N.W. 789 (1893).

Supreme Court has no original jurisdiction in equity, to vacate judgment, and grant new trial to accused. Paulson v. State, 25 Neb. 344, 41 N.W. 249 (1889).

4. Appellate jurisdiction

Appellate jurisdiction includes power to direct further proceedings to be taken in the case. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Supreme Court has jurisdiction of error proceeding even though district court was without jurisdiction of subject matter. Armstrong v. Mayer, 60 Neb. 423, 83 N.W. 401 (1900).

Appellate jurisdiction in error proceedings is limited to final orders and judgments of district court. Marrow v. Gilbert, 52 Neb. 195, 71 N.W. 1014 (1897).

On appeal in law action, there is no trial de novo. Robertson v. Hall, 2 Neb. 17 (1873).

5. Miscellaneous

Court has power to provide by rule for exercise of jurisdiction expressly conferred. In re Petition of Attorney General, 40 Neb. 402, 58 N.W. 945 (1894).

Under Nebraska law, scope of remedy of writ of habeas corpus is limited. Shupe v. Sigler, 230 F.Supp. 601 (D. Neb. 1964).



24-204.01 Original jurisdiction; issue of constitutionality of acts of Legislature; attorney fees; costs; payment.

When an original action is instituted in the Supreme Court by or against the state, or any office, department, or officer thereof, involving the constitutionality of any act of the Legislature no matter when such act was passed, attorney fees and costs may be allowed if any of the following conditions set forth in subdivision (1), (2), or (3) of this section are found to exist:

(1)(a) The action challenges the constitutionality of an act which the Attorney General has previously ruled constitutional or unconstitutional or as to which he has made no ruling, or (b) the action supports the constitutionality of an act which the Attorney General has previously ruled unconstitutional;

(2) The action is pending or commenced while the Legislature is in session; or

(3) The action is brought by a real party in interest and raises a justiciable issue or issues.

No such payment shall be made until approval thereof shall have been given by the Legislature by resolution adopted by a majority vote of its members.

The Supreme Court, upon finding that the conditions set forth in this section exist, shall allow reasonable attorney fees and costs in such amounts and for such parties as the court shall determine. Such fees and costs shall be taxed to the Attorney General and paid out of such appropriation as the Legislature shall make for that purpose.



24-205 Supreme Court Education Fund; created; use; investment.

The Supreme Court Education Fund is created. The State Court Administrator shall administer the fund. The fund shall consist of money remitted pursuant to section 33-154. The fund shall only be used to aid in supporting the mandatory training and education program for judges and employees of the Supreme Court, Court of Appeals, district courts, separate juvenile courts, county courts, and Nebraska Probation System as enacted by rule of the Supreme Court.

On July 1, 2014, or as soon thereafter as administratively possible, the State Treasurer shall transfer one hundred nine thousand three hundred eighty-three dollars from the Supreme Court Education Fund to the Nebraska Retirement Fund for Judges as an offset to the increase in the state's contribution to the Nebraska Judges Retirement System.

Any money in the Supreme Court Education Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



24-205.01 Judicial Branch Education Advisory Committee; powers.

(1) The Supreme Court may appoint a Judicial Branch Education Advisory Committee.

(2) The Judicial Branch Education Advisory Committee may:

(a) Develop for review by the Supreme Court standards and rules and regulations addressing such issues as the criteria for mandatory education for judges, criteria for approval of qualified activities, reporting requirements, sanctions for noncompliance, exemptions, and confidentiality of records;

(b) Develop for review by the Supreme Court standards and policies for education and training of all nonjudge judicial branch employees, including criteria for approval of qualified activities, reporting requirements, sanctions for noncompliance, and exemptions;

(c) Make recommendations to the State Court Administrator regarding budget requests and pursue grant funding;

(d) Develop for review by the Supreme Court policies regarding funding for travel and other related educational expenses for all employees for both instate and out-of-state travel; and

(e) Participate in additional activities as assigned by the Supreme Court in order to promote excellence in the administration of justice through quality education.



24-206 Terms of court, special.

The judges of the Supreme Court, or a majority of them, are hereby authorized to appoint and hold a special term of said court at such time as they may designate, for disposing of the unfinished business of any general term of said court, and may appoint one special term of said court in any one year for general or special purposes.



24-207 Repealed. Laws 1982, LB 718, § 1.



24-208 Opinions; when filed.

The court shall cause to be reported with as much brevity as practicable each of its decisions which reverses or modifies the judgment of the district court, and also each other decision, whether made in disposing of a motion or otherwise, which determines or modifies any theretofore unsettled or new and important question of law, or that gives construction to any provision of the Constitution or of a statute not before construed, together with such other of its decisions as are deemed to be of interest or importance.

Opinions of appellate courts are entitled to consideration in determining the effect of their mandates. Equitable Life Assur. Soc. v. Gillan, 70 F.Supp. 640 (D. Neb. 1945).



24-209 Nebraska Reports; Nebraska Appellate Reports; Nebraska Advance Sheets; Decisions of the Nebraska Court of Appeals; disposition; price; Supreme Court Reports Cash Fund; created.

(1) Unless otherwise directed by the Supreme Court, one copy in print format of the Nebraska Reports and one copy in print format of the Nebraska Appellate Reports shall be furnished by the Supreme Court to each judge of the Supreme Court, Court of Appeals, Nebraska Workers' Compensation Court, and district, separate juvenile, and county courts, to each county law library, and to each state library, and two copies of such reports shall be furnished to the Legislative Council. The State Court Administrator shall be furnished as many additional copies in print format as he or she deems necessary for the operation of the Court of Appeals and the Supreme Court.

(2) Unless otherwise directed by the Supreme Court, one copy in print format of the opinions of the Nebraska Supreme Court in pamphlet form, known as the Nebraska Advance Sheets, and one copy in print format of the opinions of the Nebraska Court of Appeals in pamphlet form, known as the Decisions of the Nebraska Court of Appeals, shall be furnished to each judge of the Supreme Court, Court of Appeals, Nebraska Workers' Compensation Court, and district, separate juvenile, and county courts, as many copies as may be requested by the members of the Legislature shall be furnished to the Clerk of the Legislature, and the State Court Administrator shall be furnished as many copies as he or she deems necessary for the operation of the Court of Appeals and the Supreme Court.

(3) The balance of the Nebraska Reports, Nebraska Appellate Reports, Nebraska Advance Sheets, and Decisions of the Nebraska Court of Appeals shall be sold as called for at such price and in such format as shall be prescribed by the Supreme Court. The money received from such sales shall be paid into the Supreme Court Reports Cash Fund which is hereby created.

(4) Upon request from any office or entity entitled to free copies of the Nebraska Reports, the Nebraska Appellate Reports, the Nebraska Advance Sheets, or the Decisions of the Nebraska Court of Appeals, the court may stop sending the publications to such office or entity until the request is withdrawn.

(5) If it is determined by the Supreme Court, pursuant to subsection (2) of section 24-212, that publication of the opinions of the Supreme Court and the Court of Appeals shall be in electronic format, as an alternative to or in addition to print format, the distribution or sale of such print or electronic opinions for purposes of this section shall be directed by the Supreme Court.

In absence of copyright, printer could publish and sell copies of Supreme Court Reports, even though plates belonged to state. State v. State Journal Co., 77 Neb. 752, 110 N.W. 763 (1906), affirming 75 Neb. 275, 106 N.W. 434 (1905).

Supreme Court Reports belong to office and not to judge personally. Clifford v. Hall County, 60 Neb. 506, 83 N.W. 661 (1900).



24-210 Repealed. Laws 1987, LB 571, § 1.



24-211 Clerk and reporter; salaries; how fixed; duties.

(1) The Clerk of the Supreme Court shall keep his or her office at the State Capitol, be the custodian of the seal of the court, perform the duties devolving upon him or her by law, and be subject to the orders of the court. The Clerk of the Supreme Court shall receive an annual salary to be fixed by the Supreme Court.

(2) The Reporter of the Supreme Court and Court of Appeals shall keep his or her office at the State Capitol, perform the duties devolving upon him or her by law, and be subject to the orders of the court. The Reporter of the Supreme Court and Court of Appeals shall receive an annual salary to be fixed by the Supreme Court.

Under former law, since office of clerk is constitutional office, specific appropriation of payment of salary is unnecessary. Weston v. Herdman, 64 Neb. 24, 89 N.W. 384 (1902).

Salary provided is exclusive mode of compensation. In re Brown, 15 Neb. 688, 50 N.W. 273 (1884).



24-211.01 Repealed. Laws 1963, c. 341, § 1.



24-211.02 Repealed. Laws 1971, LB 33, § 1.



24-211.03 Repealed. Laws 1971, LB 33, § 1.



24-212 Nebraska Reports; Nebraska Appellate Reports; preparation and publication; copyright; disposition; annotations.

(1) Except as provided in subsection (2) of this section, it shall be the duty of the Reporter of the Supreme Court and Court of Appeals to prepare the opinions of the courts for publication in advance pamphlet form as fast as they are delivered to him or her, and when sufficient material is accumulated to form a volume of not less than nine hundred pages, he or she shall cause the same to be printed and bound in a permanent manner. The reporter shall also determine, based on the number of current subscribers and the provisions of section 24-209, the number of copies in print format for each publication of advance pamphlets and bound volumes. Payments for such publications shall be made from the Supreme Court Reports Cash Fund. The copyright of each volume shall be entered by the reporter for the benefit of the state, and all papers relating thereto shall be filed and recorded in the office of the Secretary of State. The titles of the volumes shall be the Nebraska Reports and the Nebraska Appellate Reports which with the number of the volume shall be printed on the back of each volume, and the reports of every case should show the name of the judge writing the opinion, the names of the judges concurring therein, and the names of the judges, if any, dissenting from the opinion. The reporter shall also edit and arrange for publication in the statutes of Nebraska, at such times as the Revisor of Statutes may request, annotations of the decisions of the Supreme Court of Nebraska and the decisions of the Court of Appeals designated for permanent publication and transmit them to the Revisor of Statutes.

(2) In the alternative or in addition to subsection (1) of this section, the opinions of the Supreme Court and Court of Appeals may be published in electronic format in the manner and under such title designated by the Supreme Court.

Reporter should cooperate in letting printing contract with other state agencies authorized to act. Traphagen v. Lindsay, 95 Neb. 823, 146 N.W. 1026 (1914).

It is the duty of reporter to publish at lowest reasonable cost. In re Brown, 15 Neb. 688, 50 N.W. 273 (1884).



24-213 Repealed. Laws 1947, c. 179, § 5.



24-214 Fee book; entries; duty of clerk.

The Clerk of the Supreme Court of the State of Nebraska shall keep a book, which shall be provided by the state, and which shall be known as the Fee Book of the Clerk of the Supreme Court, and shall be a part of the records of said office, and in which shall be entered every item of fees collected by him, showing in separate columns the name of the party from whom received, the time of receiving the same, the amount received and for what service the same was charged.



24-215 Fees; quarterly payment into General Fund; transcripts for Supreme Court of United States; powers and duties of clerk.

The Clerk of the Supreme Court shall, on the first day in January, April, July, and October of each year, pay into the General Fund of the state treasury all fees of every nature and description received by him or her during the preceding three months; and the State Treasurer shall issue his or her receipt for such fees. If the clerk shall find it necessary to procure additional clerical help in preparing transcripts for use in the Supreme Court of the United States, he or she is authorized to pay for such additional help out of the fees collected for preparing such transcripts, taking proper receipts therefor; and he or she shall account for the balance of such fees as hereinbefore provided.



24-216 Fees; neglect or fraud in report; penalty.

If the Clerk of the Supreme Court shall omit to comply with the provisions of sections 24-214 and 24-215, or shall fail or neglect to keep a correct account of the fees by him received, or shall fail or neglect to make a report to the Governor of the state as herein provided by law, with intent to evade the provisions of said sections, he shall be guilty of a Class V misdemeanor. If he shall intentionally make a false report under oath, he shall be guilty of perjury and shall, upon conviction thereof, be punished as provided in section 28-915.



24-217 Supreme Court; bailiffs.

The court may also appoint not to exceed two bailiffs, who shall have power to serve any process issuing out of said court in the exercise of its original jurisdiction, and shall receive for such services the same fees as sheriffs for similar services.



24-218 Chief Justice; purchase liability insurance; for whom.

The Chief Justice of the Supreme Court, or the State Court Administrator acting on his or her behalf, shall have the authority to purchase and maintain insurance on behalf of any judge, officer, or employee of any court in this state against any liability asserted against him or her and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the state would have the power to indemnify the individual against such liability under any other provision of law.



24-219 Supreme Court; answer questions of law; when.

The Supreme Court may answer questions of law certified to it by the Supreme Court of the United States, a Court of Appeals of the United States, or a United States District Court, when requested by the certifying court, if there are involved in any proceeding before it questions of law of this state which may be determinative of the cause then pending in the certifying court as to which it appears to the certifying court there is no controlling precedent in the decisions of the Supreme Court of this state. Such request shall not obligate the Supreme Court to accept such request for certification and the Supreme Court may, in its absolute discretion, accept or reject such request for certification as it shall in each case determine.

Under this section, the Nebraska Supreme Court is limited to answering questions of law which have been certified to it by a federal court. Givens v. Anchor Packing, 237 Neb. 565, 466 N.W.2d 771 (1991).

Fact that district court did not certify to state Supreme Court question of whether state tolls, during plaintiff's infancy, running of ten-year statute of limitations provided for medical malpractice actions did not bar court of appeals from utilizing certification procedure, especially where certification procedure was not available to district court at time it considered statute of limitations issue. Hatfield v. Bishop Clarkson Memorial Hosp., 701 F.2d 1266 (8th Cir. 1983).



24-220 Certification request; how invoked.

Sections 24-219 to 24-225 may be invoked by a written request of any of the courts referred to in section 24-219 upon such court's own motion, or upon the motion to that court of any attorney involved.



24-221 Certification request; contents.

A certification request shall set forth (1) the questions of law to be answered and (2) a statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.

The Nebraska Supreme Court will not accept a federal district court's certified question from an action challenging a city ordinance when the question fails to specify the nature of the plaintiffs' challenge to the ordinance on state law grounds and fails to identify any state statutes or state constitutional provisions that were allegedly violated. Keller v. City of Fremont, 280 Neb. 788, 790 N.W.2d 711 (2010).



24-222 Certification request; requirements; acceptance.

The certification request shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the Supreme Court by the clerk of the certifying court under its official seal. The Supreme Court may require the original or copies of all or any portion of the record before the certifying court to be filed with the certification order if, in the opinion of the Supreme Court, the record or portion thereof may be necessary in answering the questions. The Supreme Court shall determine whether to accept the certification request within sixty days following receipt by the court of the request. If the court fails to act on the request within sixty days of receipt, the request shall be deemed rejected.



24-223 Certification request; fees and costs.

Fees and costs shall be the same as in civil appeals docketed with the Supreme Court.



24-224 Certification request; Supreme Court; duties.

If a certification request made pursuant to section 24-222 is accepted by the Supreme Court, it shall promptly notify the requesting court in writing of such fact and the proceedings shall thereafter be as provided by the Supreme Court. The Supreme Court shall provide an expedited briefing and hearing process so that resolution of the accepted question may be promptly determined and justice not delayed.



24-225 Certification request; Supreme Court opinion; delivery.

The written opinion of the Supreme Court stating the law governing the questions certified shall be sent by the clerk under the seal of the Supreme Court to the certifying court and to the parties.



24-226 Use of electronic research capabilities; authorized; payment.

The Supreme Court may authorize, for judges of the district court and judges of the county court, the use of electronic research capabilities available on the state computer network. All costs and expenses related to such use shall be paid by the Supreme Court.



24-227 Repealed. Laws 1997, LB 216, § 3.



24-227.01 Supreme Court Automation Cash Fund; created; use; investment.

The Supreme Court Automation Cash Fund is created. The State Court Administrator shall administer the fund. The fund shall only be used to support automation expenses of the Supreme Court, Court of Appeals, district courts, separate juvenile courts, county courts, and Nebraska Probation System from the computer automation budget program.

On July 1, 2014, or as soon thereafter as administratively possible, the State Treasurer shall transfer six hundred thousand dollars from the Supreme Court Automation Cash Fund to the Nebraska Retirement Fund for Judges as an offset to the increase in the state's contribution to the Nebraska Judges Retirement System.

Any money in the Supreme Court Automation Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



24-228 Assumption of district court expenses; when.

The Supreme Court shall assume as expenses the cost of word processing and data processing hardware and software involved in the operation of the district courts if those costs are for services provided on equipment owned by the State of Nebraska and the services have been approved by the State Court Administrator.



24-229 Counsel for Discipline Cash Fund; created; use; investment.

The Counsel for Discipline Cash Fund is created. The fund shall be established within the Supreme Court and administered by the State Court Administrator. The fund shall consist of a portion of the annual membership dues assessed by the Nebraska State Bar Association and remitted to the Supreme Court for credit to the fund. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2011, the fund shall only be used to pay the costs associated with the operation of the Office of the Counsel for Discipline. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



24-230 Judicial hearing officer; appointment by Supreme Court; powers; qualifications; rights of parties.

(1) The Supreme Court may appoint judicial hearing officers as needed to serve on a full-time or part-time basis for county courts sitting as juvenile courts and for separate juvenile courts. A judicial hearing officer is entitled to receive a salary as established by the Supreme Court.

(2) In accordance with the rules of the Supreme Court, a judicial hearing officer may preside in, hear, and determine any case or proceeding initiated under the Nebraska Juvenile Code.

(3) To be qualified for appointment as a judicial hearing officer, a person shall be an attorney in good standing admitted to the practice of law in the State of Nebraska and shall meet any other requirements imposed by the Supreme Court. A judicial hearing officer shall be sworn or affirmed to faithfully hear and examine the cause and to make a just and true report according to the best of his or her understanding. The oath or affirmation may be administered by any judge of the State of Nebraska. A judicial hearing officer may be removed at any time by the Supreme Court.

(4) In any and all cases referred to a judicial hearing officer by a county court sitting as a juvenile court or a separate juvenile court, the parties shall have the right to take exceptions to the findings and recommendations made by the hearing officer and to have a further hearing before such court for final disposition. The court upon receipt of the findings, recommendations, and exceptions shall review the judicial hearing officer's report and may accept or reject all or any part of the report and enter judgment based on the court's own determination.

(5) The Supreme Court shall promulgate rules for all other qualifications of judicial hearing officers; for the extent of authority which may be assigned and the procedure for assignment of authority by a county court sitting as a juvenile court or a separate juvenile court; for practice and procedure before such judicial hearing officers; and for the training of judicial hearing officers, including rules for training sessions and continuing education requirements.



24-231 Supreme Court Attorney Services Cash Fund; created; use; investment.

The Supreme Court Attorney Services Cash Fund is created. The fund shall be under the control of the Supreme Court and administered by the State Court Administrator. The fund shall consist of mandatory assessments and fees, grants, donations, and gifts. The fund shall be used for expenses related to regulation of the practice of law in Nebraska. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Interest earned shall be credited back to the fund.



24-301 District judge; eligibility.

No person shall be eligible to the office of district judge in any district unless he or she:

(1) Is at least thirty years of age;

(2) Is a citizen of the United States;

(3) Has been engaged in the practice of law in the State of Nebraska for at least five years, which may include prior service as a judge;

(4) Is currently admitted to practice before the Nebraska Supreme Court; and

(5) Is, on the effective date of appointment, a resident of the district to be served, and remains a resident of such district during the period of service.

This section and sections 24-202, 24-505.01, 43-2,118, 48-153, and 48-153.01 shall not apply to a person serving as a district judge on August 24, 1979, who continues to serve as a district judge after such effective date.



24-301.01 District judge; judge of separate juvenile court; salary.

As soon as the same may be legally paid under the Constitution of Nebraska, each judge of the district court and each judge of a separate juvenile court shall be paid a salary of thirty-nine thousand five hundred dollars per annum. On January 8, 1981, the salary shall be increased to an amount equal to six percent over the base salary. For the purposes of this section base salary shall mean the amount derived by increasing thirty-nine thousand five hundred dollars by six percent. On January 6, 1983, and thereafter the salary paid shall be an amount equal to ninety-two and one-half percent of the salary set for the Chief Justice and judges of the Supreme Court. Such salary shall be payable in equal installments.

Salary increase for district judges under this section became effective upon appointment of new district judges. Garrotto v. McManus, 185 Neb. 644, 177 N.W.2d 570 (1970).

Salary of district judge could not be decreased during term by deductions for retirement fund. Wilson v. Marsh, 162 Neb. 237, 75 N.W.2d 723 (1956).

Legislature of 1945 had once before fixed salary of district judges. State ex rel. Johnson v. Marsh, 149 Neb. 1, 29 N.W.2d 799 (1947).



24-301.02 District court judicial districts; described; number of judges.

The State of Nebraska shall be divided into the following twelve district court judicial districts:

District No. 1 shall contain the counties of Clay, Nuckolls, Saline, Jefferson, Gage, Thayer, Johnson, Pawnee, Nemaha, Fillmore, and Richardson;

District No. 2 shall contain the counties of Sarpy, Cass, and Otoe;

District No. 3 shall contain the county of Lancaster;

District No. 4 shall contain the county of Douglas;

District No. 5 shall contain the counties of Merrick, Platte, Colfax, Boone, Nance, Hamilton, Polk, York, Butler, Seward, and Saunders;

District No. 6 shall contain the counties of Dixon, Dakota, Cedar, Burt, Thurston, Dodge, and Washington;

District No. 7 shall contain the counties of Knox, Cuming, Antelope, Pierce, Wayne, Madison, and Stanton;

District No. 8 shall contain the counties of Cherry, Keya Paha, Brown, Rock, Blaine, Loup, Custer, Boyd, Holt, Garfield, Wheeler, Valley, Greeley, Sherman, and Howard;

District No. 9 shall contain the counties of Buffalo and Hall;

District No. 10 shall contain the counties of Adams, Phelps, Kearney, Harlan, Franklin, and Webster;

District No. 11 shall contain the counties of Hooker, Thomas, Arthur, McPherson, Logan, Keith, Perkins, Lincoln, Dawson, Chase, Hayes, Frontier, Gosper, Dundy, Hitchcock, Red Willow, and Furnas; and

District No. 12 shall contain the counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Morrill, Garden, Banner, Kimball, Cheyenne, Grant, and Deuel.

In the fourth district there shall be sixteen judges of the district court. In the third district, until June 30, 2011, there shall be seven judges of the district court and, beginning July 1, 2011, there shall be eight judges of the district court. In the second, fifth, ninth, eleventh, and twelfth districts there shall be four judges of the district court. In the first and sixth districts there shall be three judges of the district court. In the seventh, eighth, and tenth districts there shall be two judges of the district court.

Rights of newly appointed judges under merit plan of judicial selection governed by applicable laws in effect at time of appointment and qualification. Garrotto v. McManus, 185 Neb. 644, 177 N.W.2d 570 (1970).

Omission of county in amendatory act providing for judicial districts did not exclude county from the operation of the laws or judicial authority of the state. State ex rel. Reed v. Grimes, 98 Neb. 762, 154 N.W 544 (1915).



24-301.03 Repealed. Laws 1959, c. 266, § 1.



24-301.04 Repealed. Laws 1959, c. 266, § 1.



24-301.05 Repealed. Laws 1961, c. 286, § 1.



24-301.06 Repealed. Laws 1990, LB 822, § 40.



24-301.07 Repealed. Laws 1971, LB 33, § 1.



24-302 Jurisdiction.

The district courts shall have and exercise general, original and appellate jurisdiction in all matters, both civil and criminal, except where otherwise provided.

1. General powers

2. Jurisdiction

3. Miscellaneous

1. General Powers

As a court of general jurisdiction, district court has power to examine into and determine the sufficiency of supersedeas and appeal bonds and the sureties thereon up to the time when appeal to the Supreme Court is complete. Fisher v. Keeler, 142 Neb. 79, 5 N.W.2d 143 (1942).

Court has power to punish for contempt. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

District court has power to send original process to any part of state unless restricted. Eager v. Eager, 74 Neb. 827, 105 N.W. 636 (1905), reversed on rehearing, 74 Neb. 830, 107 N.W. 254 (1906).

Court has power in equity to supply omissions in legal procedure. Wardell v. Wardell, 71 Neb. 774, 99 N.W. 674 (1904).

District court may, in its discretion, sit as an examining magistrate. State v. Dennison, 60 Neb. 192, 82 N.W. 628 (1900).

Court has power to enter nunc pro tunc order to correct record. Gund v. Horrigan, 53 Neb. 794, 74 N.W. 257 (1898); Hyde v. Michelson, 52 Neb. 680, 72 N.W. 1035 (1897); Hamer v. McKinley-Lanning Loan & Trust Co., 51 Neb. 496, 71 N.W. 51 (1897); Van Etten v. Test, 49 Neb. 725, 68 N.W. 1023 (1896); Wachsmuth v. Orient Ins. Co., 49 Neb. 590, 68 N.W. 935 (1896).

Court has power to make necessary rules. Andres v. Kridler, 49 Neb. 535, 68 N.W. 938 (1896).

Court has power to enter deficiency judgment upon foreclosure of mortgage. Flentham v. Steward, 45 Neb. 640, 63 N.W. 924 (1895).

The validity of the removal of a public officer and the title of the person removed, or of a new appointee to the office, may be tried by quo warranto or mandamus. In re Sawyer, 124 U.S. 200 (1888).

2. Jurisdiction

Section 48-161 provides the Workers' Compensation Court with jurisdiction to determine insurance disputes in workers' compensation claims, including the existence of coverage and the extent of an insurer's liability. According to the terms of section 48-161, that jurisdiction is not exclusive, however, and the district court may also exercise its inherent jurisdiction for these purposes. Schweitzer v. American Nat. Red Cross, 256 Neb. 350, 591 N.W.2d 524 (1999).

Unless upon change of venue, an accused cannot be tried lawfully in any county other than the county where the offense was committed. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

District courts have general and original jurisdiction in criminal cases except when otherwise provided. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Legislature cannot take from courts the broad general jurisdiction conferred on them by the Constitution of Nebraska. State ex re. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Courts have no discretion to refuse to entertain jurisdiction of cause of action brought by nonresident because of such nonresidence. Herrmann v. Franklin Ice Cream Co., 114 Neb. 468, 208 N.W. 141 (1926).

Court has general equity jurisdiction. Rhoades v. Rhoades, 78 Neb. 495, 111 N.W. 122 (1907).

Court has jurisdiction to assign dower. Swobe v. Marsh, 73 Neb. 331, 102 N.W. 619 (1905).

If the court has no jurisdiction, judgment is void. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904), affirmed on rehearing, 71 Neb. 57, 100 N.W. 311 (1904).

District court does not have original jurisdiction of will contest, or to construe same where there is no trust. Andersen v. Andersen, 69 Neb. 565, 96 N.W. 276 (1903).

Parties cannot confer jurisdiction over subject matter. Crawford Co. v. Hathaway, 61 Neb. 317, 85 N.W. 303 (1901).

Court has jurisdiction of action for alimony independent of divorce action. Earle v. Earle, 27 Neb. 277, 43 N.W. 118 (1889).

Court has jurisdiction to set aside deed fraudulently secured. Barker v. Barker, 27 Neb. 135, 42 N.W. 889 (1889).

Court has general jurisdiction to compel executor to account for trust funds. Blake v. Chambers, 4 Neb. 90 (1875).

3. Miscellaneous

Void judgment may be collaterally attacked. Radil v. Sawyer, 85 Neb. 235, 122 N.W. 980 (1909).

Regularity of proceedings will be presumed. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906); Wright v. State, 45 Neb. 44, 63 N.W. 147 (1895).



24-302.01 Transferred to section 25-2706.



24-303 Terms of court; when fixed; where held; assignment of judges by Supreme Court; telephonic or videoconference hearing; authorized.

(1) The judges of the district court shall, the last two months in each year, fix the time of holding terms of court in the counties composing their respective districts during the ensuing year, and cause the same to be published throughout the district, if the same can be done without expense. All jury terms of the district court shall be held at the county seat in the courthouse, or other place provided by the county board, but nothing herein contained shall preclude the district court, or a judge thereof, from rendering a judgment or other final order or from directing the entry thereof in any cause, in any county other than where such cause is pending, where the trial or hearing upon which such judgment or other final order is rendered took place in the county in which such cause is pending. Terms of court may be held at the same time in different counties in the same judicial district, by the judge of the district court thereof, if there be more than one, and upon request of the judge or judges of such court, any term in such district may be held by a judge of the district court of any other district of the state. The Supreme Court may order the assignment of judges of the district court to other districts whenever it shall appear that their services are needed to relieve a congested calendar or to adjust judicial case loads, or on account of the disqualification, absence, disability, or death of a judge, or for other adequate cause. When necessary, a term of the district court sitting in any county may be continued into and held during the time fixed for holding such court in any other county within the district, or may be adjourned and held beyond such time.

(2) All nonevidentiary hearings, and any evidentiary hearings approved by the district court and by stipulation of all parties that have filed an appearance, may be heard by the court telephonically or by videoconferencing or similar equipment at any location within the judicial district as ordered by the court and in a manner that ensures the preservation of an accurate record. Such hearings shall not include trials before a jury. Hearings conducted in this manner shall be consistent with the public's access to the courts.

1. Terms of court

2. Court held in district by another judge

3. Miscellaneous

1. Terms of court

Unless otherwise provided by order of the district court, a term of court begins on January 1 of the given year and ends on December 31 of that same year. Therefor, the action of the trial court in vacating its former judgment and granting a new trial was done during the term of the court and pursuant to its own authority. In re Estate of Weinberger, 207 Neb. 711, 300 N.W.2d 818 (1981).

Judges of district court are required to fix time of holding terms of court in counties within their districts. Krieger v. Schroeder, 165 Neb. 657, 87 N.W.2d 367 (1957).

Statute does not require that terms of court be fixed finally and absolutely on first day of January. Wilcox v. State, 119 Neb. 422, 229 N.W. 269 (1930).

Terms of court fixed by district judge have the same validity as if definitely fixed by statute. Glebe v. State, 106 Neb. 251, 183 N.W. 295 (1921).

Judge may, for sufficient reason, adjourn term without day. Russell v. State, 77 Neb. 519, 110 N.W. 380 (1906).

First day of term is when the judge is present and ready to transact business. Parrott v. Wolcott, 75 Neb. 530, 106 N.W. 607 (1906).

Terms of court may be held in different counties of same district at same time. Tippy v. State, 35 Neb. 368, 53 N.W. 208 (1892).

2. Court held in district by another judge

Request need not be in writing to enable a district judge of one district to hold court in any other district. Iron Bear v. Jones, 149 Neb. 651, 32 N.W.2d 125 (1948).

Request by one district judge to another to try case need not be in writing. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

District judges may hold court for each other. Rhodes v. Van Steenberg, 225 F.Supp. 113 (D. Neb. 1963).

3. Miscellaneous

Without a written stipulation of the parties, a district judge can hear application to modify an award of child support in county where the proceeding is pending, only. Hanson v. Hanson, 195 Neb. 836, 241 N.W.2d 131 (1976).

Purpose of 1935 amendment was to remove any statutory impediment to exercise of powers in chambers. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Criminal trials must be held in courtroom provided by county board. It is not proper to adjourn court from courtroom to theatre. Roberts v. State, 100 Neb. 199, 158 N.W. 930 (1916).

A judgment rendered at place not authorized is void. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).



24-304 Terms of court, special.

A special term may be ordered and held by the district judge in any county in his district, for the transaction of any business, if he deem it necessary. In ordering a special term he shall direct whether a grand or petit jury, or both, shall be summoned.

A session of court held at other times than those fixed by law is a special term. Glebe v. State, 106 Neb. 251, 183 N.W. 295 (1921).

Judge may call a special term if he deems it necessary. Russell v. State, 77 Neb. 519, 110 N.W. 380 (1906).

Power was conferred of calling special terms for the purpose, among others, of expediting trials in criminal cases of persons incarcerated and unable to give bail. Welsh v. State, 60 Neb. 101, 82 N.W. 368 (1900).

Judge is authorized to appoint and hold a special term in any county of his district. Nelson v. Alling, 58 Neb. 606, 79 N.W. 162 (1899); Nelson v. Farmland Security Co., 58 Neb. 604, 79 N.W. 161 (1899).

Judge may direct summoning of jury as in regular terms. Judge acts under statute, not Constitution. McElvoy v. State, 9 Neb. 157, 2 N.W. 378 (1879).

Record should show calling of special term. Burley v. State, 1 Neb. 385 (1871).



24-305 Absence of judge; adjournment from day to day.

If the judge does not appear on the day appointed for holding the court, the clerk shall make an entry thereof in his record and adjourn the court until the next day, and so on until the fourth day, unless the judge appears.



24-306 Absence of judge; adjournment until next regular term.

If the judge does not appear by 5 p.m. in the afternoon of the fourth day, the court shall stand adjourned until the next regular term.

In adjourning term, clerk acts in a ministerial capacity. Parrott v. Wolcott, 75 Neb. 530, 106 N.W. 607 (1906).



24-307 Absence of judge; adjournment by written order.

If the judge be sick, or for any other sufficient cause is unable to attend court at the regularly appointed time, he may, by a written order, direct an adjournment to a particular day therein specified, and the clerk shall, on the first day of the term, or as soon thereafter as he received the order, adjourn the court as therein directed.

Sufficient reason is presumed. Winder v. Winder, 86 Neb. 495, 125 N.W. 1095 (1910).

Term may be adjourned for sufficient reason. Russell v. State, 77 Neb. 519, 110 N.W. 380 (1906).

Judge may by written order in vacation adjourn regular term to specified date. Parrott v. Wolcott, 75 Neb. 530, 106 N.W. 607 (1906).

Adjournment of court to a holiday is null. Polin v. State, 14 Neb. 540, 16 N.W. 898 (1883).

Reason for adjournment is not reviewable. Smith v. State, 4 Neb. 277 (1876).



24-308 Failure of term; pending proceedings continued.

No recognizance, or other instrument or proceeding, shall be rendered invalid by reason of there being a failure of the term, but all proceedings pending in court shall be continued to the next regular or special term, unless an adjournment be made as authorized in section 24-307.

Recognizance continues in force. Bartling v. State, 67 Neb. 637, 93 N.W. 1047 (1903), affirming 67 Neb. 643, 97 N.W. 443 (1903).



24-309 Failure of term; persons recognized; sureties; liability.

In case of such continuances or adjournments, persons recognized or bound to appear at the regular term, which has failed as aforesaid, shall be held bound in like manner, to appear at the time so fixed, and their sureties, if any, shall be liable, in case of their nonappearance, in the same manner as though the term had been held at the regular time, and they had failed to make their appearance thereat.

Surety is not discharged by failure to hold term at which principal was recognized to appear. Bartling v. State, 67 Neb. 637, 93 N.W. 1047 (1903), affirming 67 Neb. 643, 97 N.W. 443 (1903).



24-310 Final adjournment; effect.

Upon any final adjournment of the court, all business not otherwise disposed of shall stand continued generally.

Under section 24-310, R.R.S.1943, a trial court retains the authority to rule on a motion to vacate if the motion was made during the original term, even if none of the grounds listed in section 25-2001, R.R.S.1943, are met. Moackler v. Finley, 207 Neb. 353, 299 N.W.2d 166 (1980).



24-311 Transferred to section 24-1001.



24-312 District judges; interchange; appointment of county judge to act; when; effect; reassignment of cases.

(1) The district judges may interchange and hold each other's court. Whenever it shall appear by affidavit, to the satisfaction of any district judge in the state, that the judge of any other district is unable to act, on account of sickness, interest, or absence from the district or from any other cause, the judge to whom application may be made shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter arising within the district where such vacancy or disability exists which the judge of such district court could make or do. The order or act shall have the same effect as if made or done by the judge of such district.

(2) A district judge may appoint by order a consenting county judge residing in the district to act as a district judge in specific instances on any matter over which the district court has determined that it has jurisdiction over the parties and subject matter, except appeals from the county court. The appointed county judge shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter which the district judge of such district could make or do if (a) all parties have consented to the appointment or (b) no party has objected to the appointment within ten days after service of the order of appointment upon him or her, except that in any domestic relations matter as defined in section 25-2740 or Class IV felony case, consent shall not be required and a party shall not have the right to object to the appointment of a county judge to act as a district judge. Any order or act by the county judge after appointment shall have the same effect as if made or done by the district judge of such district. A copy of the order of appointment shall be filed in each action in which a county judge acts as a district judge.

(3) In an effort to more efficiently administer the caseload, the presiding judges of the district court and county court in each judicial district may assign between the courts cases involving domestic relations matters as defined in section 25-2740 and Class IV felony cases. The presiding judges shall annually review the caseload of the two benches and determine whether to reassign cases involving domestic relations matters as defined in section 25-2740 and Class IV felony cases. The consent of the parties shall not be required for such cases, and such cases shall remain filed in the court where they were originally filed. The annual plan on the case assignments shall be sent to the Supreme Court, and if the presiding judges cannot agree on a plan, the matter shall be forwarded to the Supreme Court for resolution.

Jurisdiction under subsection (3) of this section is separate from the invocation of jurisdiction under section 25-2740. Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).

A specific disqualification for prejudice is not enumerated herein. State v. Smith, 77 Neb. 824, 110 N.W. 557 (1906).

Inability or request of regular judge is presumed. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

Judges may hold court for each other. Drake v. State, 14 Neb. 535, 17 N.W. 117 (1883).

If judge is not unable to act, injunction by judge of another district is void. Ellis v. Karl, 7 Neb. 381 (1878).



24-313 Inferior tribunal; powers over.

The district court may by rule compel an inferior court or board to allow an appeal or to make or amend records according to law either by correcting an evident mistake or supplying an evident omission. This section shall not apply if the Administrative Procedure Act otherwise provides.

District court may by order compel an inferior court or tribunal to amend record to correct an evident mistake. Liljehorn v. Fyfe, 178 Neb. 532, 134 N.W.2d 230 (1965).

District court may, by order, direct transcript to be returned to county judge for proper certification. Goetz Brewing Co. v. Waln, 92 Neb. 614, 139 N.W. 230 (1912), Ann. Cas. 1914A 336 (1912).

District court may not compel excise board to reconvene and hear evidence excluded. In re Thompsen, 84 Neb. 67, 120 N.W. 952 (1909).

Question of power to require supplemental transcript on criminal appeal raised but not decided. Thomsen v. State, 82 Neb. 634, 118 N.W. 330 (1908).

District court may compel excise board to furnish certified transcript in appeal, in liquor license contest. State ex rel. Thomas v. Board of Fire & Police Comrs. of Omaha, 76 Neb. 741, 108 N.W. 122 (1906).

District court may, by rule, compel county judge to write true history of case. New Home Sewing-Machine Co. v. Thornburg, 56 Neb. 636, 77 N.W. 86 (1898).



24-314 Transferred to section 24-1002.



24-315 Transferred to section 24-739.



24-316 Repealed. Laws 1959, c. 108, § 2.



24-317 Transferred to section 24-734.



24-318 Offenses at trial; order to investigate; order to prosecute; duty of county attorney.

Every judge of the district court, when it appears that any offense has been committed in connection with the trial of any cause, shall direct the county attorney to make a complete investigation, and to report to the judge fully and expeditiously the result of that investigation. If convinced that the interests of justice require, the judge shall direct that such report be made in writing and filed with the clerk of the district court and by him made a part of the records of the court. If the judge is satisfied that further action should be taken, he shall direct the county attorney to prosecute the party or parties who appear to have committed the offense, and it shall be the duty of the county attorney thereupon to proceed promptly with such prosecution. The county attorney in such proceedings may file an information verified on information and belief; Provided, where the judge is himself satisfied from what has occurred in the trial that a prosecution should be instituted, it shall be his duty to promptly order it without waiting for an investigation by the county attorney.



24-319 Transferred to section 25-21,201.



24-320 Transferred to section 25-21,202.



24-321 Transferred to section 25-21,203.



24-322 Transferred to section 25-21,204.



24-323 Transferred to section 25-21,205.



24-324 Transferred to section 25-21,206.



24-325 Transferred to section 25-21,207.



24-326 Transferred to section 25-21,208.



24-327 Transferred to section 25-21,209.



24-328 Transferred to section 25-21,210.



24-329 Transferred to section 25-21,211.



24-330 Transferred to section 25-21,212.



24-331 Transferred to section 25-21,213.



24-332 Transferred to section 25-21,214.



24-333 Transferred to section 25-21,215.



24-334 Transferred to section 25-21,216.



24-335 Transferred to section 25-21,217.



24-336 Transferred to section 25-21,218.



24-337 Clerk of district court; duty to record proceedings; when made up and signed.

The clerk of each district court shall keep a record of the proceedings of the court, under the direction of the judge. The proceedings, including those of the last day of the session, shall be made up and signed by the judge before the final order of adjournment is made.

Journal entry is not impeachable by notes in judge's docket. Barker v. State, 54 Neb. 53, 74 N.W. 427 (1898); Gage v. Bloomington Town Co., 37 Neb. 699, 56 N.W. 491 (1893).

Where correction is made at succeeding term, notice is necessary. Brownlee v. Davidson, 28 Neb. 785, 45 N.W. 51 (1890).

In case of discharge of jury, reasons should be entered on record. Conklin v. State, 25 Neb. 784, 41 N.W. 788 (1889).

Supreme Court does not have jurisdiction to direct the ministerial officers of the district court in the discharge of their duties. State ex rel. Wilkins v. LeFevre, 25 Neb. 223, 41 N.W. 184 (1888).

Failure of judge to sign record does not render decree void. Fouts v. Mann, 15 Neb. 172, 18 N.W. 64 (1883).

Power to correct record to conform with facts is not affected by appeal. Wise v. Frey, 9 Neb. 217, 2 N.W. 375 (1879).

Approved journal entry is conclusive evidence of what judgment was. Findley v. Bowers, 9 Neb. 72, 2 N.W. 349 (1879).

Nunc pro tunc order may be based on own notes or other evidence. Garrison v. State, 6 Neb. 274 (1877); Morrill v. McNeill, 1 Neb. Unof. 651, 91 N.W. 601 (1901).

Entry of notes by clerk is improper. Nuckolls v. Irwin, 2 Neb. 60 (1873).

Journal is authentic evidence of judgments. Morrill v. McNeill, 1 Neb. Unof. 651, 91 N.W. 601 (1901).



24-337.01 Clerk of the district court; assist clerk of county court; agreement; contents.

When the clerk of the county court or the county court staff are temporarily unavailable or available on less than a full-time basis, the clerk of the district court shall, under the direction of the county court judge and in cooperation and agreement with the Supreme Court and State Court Administrator, assist the clerk of the county court in the provision of county court services which would otherwise require the presence of county court staff. Any agreement entered into under this section must be signed and stipulated to by the State Court Administrator, the county board, and the clerk of the district court after obtaining input from the clerk of the county court, a district court judge, a county court judge, and the county attorney. Any agreement entered into under this section may include, but is not limited to, financial considerations and scheduling.



24-337.02 Transferred to section 24-1005.



24-337.03 Transferred to section 25-2214.01.



24-337.04 Clerk of district court; residency.

A clerk of the district court elected after 2008 need not be a resident of the county when he or she files for election as clerk of the district court, but a clerk of the district court shall reside in a county for which he or she holds office.



24-338 Repealed. Laws 1974, LB 647, § 5.



24-339 Repealed. Laws 1974, LB 647, § 5.



24-339.01 Repealed. Laws 1974, LB 647, § 5.



24-339.02 Repealed. Laws 1953, c. 65, § 3.



24-339.03 Repealed. Laws 1959, c. 266, § 1.



24-339.04 Repealed. Laws 1961, c. 286, § 1.



24-339.05 Repealed. Laws 1974, LB 647, § 5.



24-339.06 Repealed. Laws 1971, LB 33, § 1.



24-340 Repealed. Laws 1974, LB 647, § 5.



24-341 Repealed. Laws 1974, LB 647, § 5.



24-342 Transferred to section 25-1140.09.



24-342.01 Transferred to section 24-1004.



24-342.02 Transferred to section 24-1003.



24-343 Repealed. Laws 1974, LB 647, § 5.



24-344 Repealed. Laws 1974, LB 647, § 5.



24-345 Funds uncalled for; payment to State Treasurer; clerk's liability discharged.

All money, other than witness fees, fines, penalties, forfeitures and license money, that comes into the possession of the clerk of the district court for any county in the State of Nebraska by virtue of his or her office and remains in the custody of the clerk of the district court, uncalled for by the party or parties entitled to the money for a period of three years following the close of litigation in relation to the money, shall be remitted by the clerk of the district court to the State Treasurer on the first Tuesday in January, April, July, or October, respectively, following the expiration of the three-year period, for deposit in a separate trust fund pursuant to section 69-1317. Such payment shall release the bond of the clerk of the district court making such payment from all liability for the money so paid in compliance with this section.



24-346 Repealed. Laws 1980, LB 572, § 4.



24-347 Repealed. Laws 1980, LB 572, § 4.



24-348 Funds uncalled for; receipt; record.

The State Treasurer shall give the clerk of the district court a receipt for each sum paid by the clerk to the State Treasurer under the provisions of sections 24-345 to 24-349, which receipt shall specify, among other things, the amount paid, and the title and appearance docket and number of the given case or proceeding. The clerk of the district court shall keep a record in his or her office, in connection with the given case or proceeding, of the date and amount of any money paid by him or her to the State Treasurer under the provisions of said sections.



24-349 Sections, how construed.

Nothing in sections 24-345 to 24-349 shall be taken to modify or amend any existing statute relating to witness fees, fines, penalties, forfeitures or license money.



24-350 Bailiff; term; compensation.

The judge of the district court may, if the business of the court requires, appoint a bailiff or bailiffs. In counties having more than sixty thousand inhabitants, bailiffs shall be appointed and shall hold office for a term of one year unless sooner removed by the appointing judge. In counties having not more than sixty thousand inhabitants, the appointment shall continue only so long as is necessary. Bailiffs shall receive for their services either (a) an annual salary in an amount to be fixed by the county board, payable in monthly installments from the county general fund, or (b) a per diem in an amount to be fixed by the county board, payable monthly from the county general fund.

This section, as it existed in 1911, did not authorize the appointment of special bailiffs to take charge of witnesses for the state in pending criminal prosecutions. Shaw v. Holt County, 88 Neb. 348, 129 N.W. 552 (1911).



24-351 Repealed. Laws 1991, LB 732, § 160.



24-352 Repealed. Laws 1991, LB 732, § 160.



24-353 Repealed. Laws 1991, LB 732, § 160.



24-354 Repealed. Laws 1991, LB 732, § 160.



24-401 Clerk of Supreme Court; clerks of district and county courts; deputies.

The Clerk of the Supreme Court and of the several district and county courts in this state shall have power to appoint deputies. Each of such deputies shall be sworn to faithfully perform the duties of his or her office before entering upon such duties.

Appointment of chief deputy was not made. McCollough v. County of Douglas, 150 Neb. 389, 34 N.W.2d 654 (1948).

Acts of deputy de facto are binding and can only be challenged by state. Haskell v. Dutton, 65 Neb. 274, 91 N.W. 395 (1902).

Clerk has authority to appoint assistants. State ex rel. Douglas County v. Frank, 61 Neb. 679, 85 N.W. 956 (1901); State ex rel. Douglas County v. Frank, 60 Neb. 327, 83 N.W. 74 (1900).



24-402 Clerk; liability for acts of deputy.

Every clerk appointing a deputy under the provisions of section 24-401 shall be liable for all the official acts of said deputy clerk.



24-403 District and county court clerks; deputies; acknowledgments; validity.

Deputy clerks of the district and county courts in this state are authorized to take acknowledgments of deeds and other instruments in writing in the name of their principals, and the acknowledgments shall be as legal and as valid as if taken by their principals.



24-501 Legislative intent.

It is the intent of the Legislature to provide a unified system of county courts for the state by combining the functions of county courts, justice of the peace courts, and police magistrate courts and to provide jurisdiction and procedure for the county courts that will effectively, efficiently, and economically meet the needs of the people of the State of Nebraska and of all other persons who may have business before the county courts.



24-502 Court of record; location.

There shall be a county court in and for each county in this state. The county court shall be a court of record and shall be located at the county seat.



24-503 County judge districts; created; number of judges; membership.

For the purpose of serving the county courts in each county, twelve county judge districts are hereby created:

District No. 1 shall contain the counties of Saline, Jefferson, Gage, Thayer, Johnson, Pawnee, Nemaha, and Richardson;

District No. 2 shall contain the counties of Sarpy, Cass, and Otoe;

District No. 3 shall contain the county of Lancaster;

District No. 4 shall contain the county of Douglas;

District No. 5 shall contain the counties of Merrick, Platte, Colfax, Boone, Nance, Hamilton, Polk, York, Butler, Seward, and Saunders;

District No. 6 shall contain the counties of Dixon, Dakota, Cedar, Burt, Thurston, Dodge, and Washington;

District No. 7 shall contain the counties of Knox, Cuming, Antelope, Pierce, Wayne, Madison, and Stanton;

District No. 8 shall contain the counties of Cherry, Keya Paha, Brown, Rock, Blaine, Loup, Custer, Boyd, Holt, Garfield, Wheeler, Valley, Greeley, Sherman, and Howard;

District No. 9 shall contain the counties of Buffalo and Hall;

District No. 10 shall contain the counties of Fillmore, Adams, Clay, Phelps, Kearney, Harlan, Franklin, Webster, and Nuckolls;

District No. 11 shall contain the counties of Hooker, Thomas, Arthur, McPherson, Logan, Keith, Perkins, Lincoln, Dawson, Chase, Hayes, Frontier, Gosper, Dundy, Hitchcock, Red Willow, and Furnas; and

District No. 12 shall contain the counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Morrill, Garden, Banner, Kimball, Cheyenne, Grant, and Deuel.

District 4 shall have twelve county judges. District 3 shall have seven county judges. Districts 5, 11, and 12 shall have five county judges. Districts 2, 6, and 9 shall have four county judges. Districts 1, 7, 8, and 10 shall have three county judges.

Judge of the county court shall include any person appointed to the office of county judge or municipal judge prior to July 1, 1985, pursuant to Article V, section 21, of the Constitution of Nebraska.

Any person serving as a municipal judge in district 3 or 4 immediately prior to July 1, 1985, shall be a judge of the county court and shall be empowered to hear only those cases as provided in section 24-517 which the presiding judge of the county court for such district, with the concurrence of the Supreme Court, shall direct.



24-504 Repealed. Laws 1977, LB 5, § 2.



24-505 Repealed. Laws 1979, LB 237, § 8.



24-505.01 County judge; eligibility.

No person shall be eligible for the office of county judge unless he or she:

(1) Is at least thirty years of age;

(2) Is a citizen of the United States;

(3) Has been engaged in the practice of law in the State of Nebraska for at least five years, which may include prior service as a judge;

(4) Is currently admitted to practice before the Nebraska Supreme Court; and

(5) Is, on the effective date of appointment, a resident of the county court district to be served, and remains a resident of such district during the period of service.

This section and sections 24-202, 24-301, 43-2,118, 48-153, and 48-153.01 shall not apply to a person serving as a county judge on August 24, 1979, who continues to serve as a county judge after such effective date.



24-506 Presiding judge; selection; departments.

In districts with more than one judge of the county court, the judges shall annually select one of their number as presiding judge and may establish such departments within the court as they deem necessary for determining particular classes of cases.



24-507 Clerk magistrates; appointment; serve as clerk of court; assist clerk of district court; agreement; contents; ex officio clerk of the district court; when.

(1) There shall be appointed a clerk magistrate to serve each county. Clerk magistrates shall be appointed by the county judge, or judges if the district has more than one county judge, and shall serve at the pleasure of the county judge or judges, subject to personnel rules adopted by the Supreme Court.

(2) The clerk magistrate shall be the clerk of the county court and if appointed as clerk magistrate for more than one county shall be the clerk of the county court for each county.

(3) In counties when the district court clerk or staff is temporarily unavailable, the clerk magistrate as clerk of the county court shall, under the direction of the district court judge and in cooperation and agreement with the Supreme Court, State Court Administrator, and clerk of the district court, assist the clerk of the district court in the provision of district court services which would otherwise require the presence of district court staff. Any agreement entered into under this subsection must be signed and stipulated to by the State Court Administrator, the county board, and the clerk of the district court after obtaining input from the clerk of the county court, a district court judge, a county court judge, and the county attorney. Any agreement entered into under this subsection may include, but is not limited to, financial considerations and scheduling.

(4) When an agreement has been reached pursuant to subdivision (1)(b) of section 32-524 or subsection (3) of section 32-524 for a clerk magistrate as clerk of the county court to be ex officio clerk of the district court, the clerk magistrate shall perform the duties required by law of the clerk of the district court under the direction of the district court judge for the county and the State Court Administrator.



24-508 Clerk magistrate; duties; qualifications; education requirements.

(1) Clerk magistrates may be assigned by the presiding county judge to perform the duties of a clerk magistrate in any other county within the district.

(2) A person shall be eligible for appointment as a clerk magistrate if he or she is a graduate of a high school or holds a certificate of equivalency issued by the State Board of Education.

(3) A clerk magistrate shall comply with the Supreme Court judicial branch education requirements as required by the Supreme Court.



24-509 Judge; clerk magistrate; oath; filing.

Each county judge and clerk magistrate before assuming the duties of office shall take the oath prescribed by law for district judges. Oaths of county judges shall be filed with the Secretary of State. Oaths of clerk magistrates shall be filed in the office of the county clerk.



24-510 Repealed. Laws 1986, LB 529, § 58.



24-511 Clerk; powers; duties.

The clerk shall have the same power in the county court, unless otherwise specifically provided by law, as the clerk of the district court. The clerk shall keep and be the custodian of the records of the court. The clerk shall receive and account for all fees and money received by the court and shall deposit all money received pursuant to sections 77-2326.01 to 77-2326.09. Provisions for dockets and records of the county courts shall be established by rule of the Supreme Court.



24-512 Repealed. Laws 2011, LB 669, § 30.



24-513 County judge; salary; class; expenses.

On January 6, 1983, and thereafter each county judge shall receive an annual salary in an amount equal to eighty-five percent of the salary set for the Chief Justice and judges of the Supreme Court. As soon as the same may be legally paid under the Constitution of Nebraska after January 1, 2000, each county judge shall receive an annual salary in an amount equal to eighty-eight percent of the salary set for the Chief Justice and judges of the Supreme Court. As soon as the same may be legally paid under the Constitution of Nebraska after January 1, 2001, each county judge shall receive an annual salary in an amount equal to eighty-nine percent of the salary set for the Chief Justice and judges of the Supreme Court. As soon as the same may be legally paid under the Constitution of Nebraska after January 1, 2002, each county judge shall receive an annual salary in an amount equal to ninety percent of the salary set for the Chief Justice and judges of the Supreme Court.

Judges of the county court shall be considered to be of the same class and when one member of the class, as a judge of the county court, is entitled to a raise in salary, all members of the class shall be entitled to such raise in salary. All county judges shall be compensated for necessary travel expenses in the same manner as provided in sections 81-1174 to 81-1177. Salaries of clerk magistrates and other employees of the court shall be set by rule by the Supreme Court.



24-513.01 Repealed. Laws 1986, LB 529, § 58.



24-514 Salaries; expenses; operational costs; payment; property purchased by county; how treated.

The State of Nebraska shall pay, with funds appropriated to the Supreme Court, all salaries, benefits, and expenses related to the education and travel of judges and employees of the county courts. The state shall also pay, with funds appropriated to the Supreme Court, the following operational costs of the county courts:

(1) Computer hardware and software used for data processing;

(2) Computer hardware and software used for word processing if the costs are incurred on equipment owned by the state;

(3) Communication line costs arising from data and word processing pursuant to subdivisions (1) and (2) of this section; and

(4) Multi-track recorders, microphones, and playback units used to create verbatim records of county court proceedings.

The county shall pay any county court expense not provided for in this section. All property purchased by the county as a county court expense before September 9, 1993, or on or after September 9, 1993, shall remain the property of the county.



24-515 Courtroom and office facilities; costs; standards; property transfers from municipal courts; standards.

Each county shall be responsible for all costs involved in establishing, furnishing, and maintaining appropriate courtroom and office facilities for the county court at the county seat. On July 1, 1985, the courtroom and office facilities of a municipal court shall be transferred, by sale, lease, or other arrangement, from cities of the metropolitan or primary class to the county responsible pursuant to this section for the establishing, furnishing, and maintaining of courtroom and office facilities for the county court at the county seat. Payments by a city and county on the bonded indebtedness on any facility constructed for joint use by a city and county shall continue in the same manner and in the same proportionate shares as payments made prior to July 1, 1985, subject to any sale, lease, or other arrangement pursuant to this section. All other property, equipment, books, and records of the municipal courts shall be transferred on July 1, 1985, to the county court.

The Supreme Court shall prescribe minimum standards for all courtroom and office facilities. The Supreme Court may establish standards by class of county, based on population, caseload, and other pertinent factors.



24-516 Judge; interchange; vacancy, disqualification, absence, or temporary incapacity; Chief Justice; temporary appointment; appointment of district judge to act; when; effect.

(1) The county judges may interchange and hold each other's court. Whenever requested by a county judge of another county judge district or it appears by affidavit, to the satisfaction of any county judge in the state, that the judge of any other county judge district is unable to act, on account of sickness, interest, or absence from the county judge district or from any other cause, the judge to whom application is made shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter arising within the county judge district where such vacancy or disability exists which the judge of such county court could make or do. The order or act shall have the same effect as if made or done by the judge of such county judge district.

(2) In addition to subsection (1) of this section, in the event of a vacancy in the office of county judge or the disqualification, absence, or the temporary incapacity of a county judge, the Chief Justice of the Supreme Court may designate a county judge from another county judge district to temporarily perform the duties of the office. The Chief Justice also may assign a county judge to temporarily perform duties in another county judge district when in his or her opinion such assignment would be beneficial to the administration of justice.

(3) A county judge may appoint by order a consenting district judge residing in the county judge district to act as county judge in specific instances on any matter over which the county court has determined that it has jurisdiction over the parties and subject matter. The appointed district judge shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter which the county judge of such county judge district could make or do. Any such order or act shall have the same effect as if made or done by the county judge of such county judge district. A district judge shall not hear any appeals of matters in which he or she acted as a county judge. A copy of the order of appointment shall be filed in each action in which a district judge acts as a county judge.



24-517 Jurisdiction.

Each county court shall have the following jurisdiction:

(1) Exclusive original jurisdiction of all matters relating to decedents' estates, including the probate of wills and the construction thereof, except as provided in subsection (c) of section 30-2464 and section 30-2486;

(2) Exclusive original jurisdiction in all matters relating to the guardianship of a person, except if a separate juvenile court already has jurisdiction over a child in need of a guardian, concurrent original jurisdiction with the separate juvenile court in such guardianship;

(3) Exclusive original jurisdiction of all matters relating to conservatorship of any person, including (a) original jurisdiction to consent to and authorize a voluntary selection, partition, and setoff of a ward's interest in real estate owned in common with others and to exercise any right of the ward in connection therewith which the ward could exercise if competent and (b) original jurisdiction to license the sale of such real estate for cash or on such terms of credit as shall seem best calculated to produce the highest price subject only to the requirements set forth in section 30-3201;

(4) Concurrent jurisdiction with the district court to involuntarily partition a ward's interest in real estate owned in common with others;

(5) Concurrent original jurisdiction with the district court in all civil actions of any type when the amount in controversy is forty-five thousand dollars or less through June 30, 2005, and as set by the Supreme Court pursuant to subdivision (b) of this subdivision on and after July 1, 2005.

(a) When the pleadings or discovery proceedings in a civil action indicate that the amount in controversy is greater than the jurisdictional amount of subdivision (5) of this section, the county court shall, upon the request of any party, certify the proceedings to the district court as provided in section 25-2706. An award of the county court which is greater than the jurisdictional amount of subdivision (5) of this section is not void or unenforceable because it is greater than such amount, however, if an award of the county court is greater than the jurisdictional amount, the county court shall tax as additional costs the difference between the filing fee in district court and the filing fee in county court.

(b) The Supreme Court shall adjust the jurisdictional amount for the county court every fifth year commencing July 1, 2005. The adjusted jurisdictional amount shall be equal to the then current jurisdictional amount adjusted by the average percentage change in the unadjusted Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period preceding the adjustment date. The jurisdictional amount shall be rounded to the nearest one-thousand-dollar amount;

(6) Concurrent original jurisdiction with the district court in any criminal matter classified as a misdemeanor or for any infraction. The district court shall have concurrent original jurisdiction in any criminal matter classified as a misdemeanor that arises from the same incident as a charged felony;

(7) Concurrent original jurisdiction with the district court in domestic relations matters as defined in section 25-2740 and with the district court and separate juvenile court in paternity or custody determinations as provided in section 25-2740;

(8) Concurrent original jurisdiction with the district court in matters arising under the Nebraska Uniform Trust Code;

(9) Exclusive original jurisdiction in any action based on violation of a city or village ordinance, except with respect to violations committed by persons under eighteen years of age;

(10) The jurisdiction of a juvenile court as provided in the Nebraska Juvenile Code when sitting as a juvenile court in counties which have not established separate juvenile courts;

(11) Exclusive original jurisdiction in matters of adoption, except if a separate juvenile court already has jurisdiction over the child to be adopted, concurrent original jurisdiction with the separate juvenile court;

(12) Exclusive original jurisdiction in matters arising under the Nebraska Uniform Custodial Trust Act;

(13) Concurrent original jurisdiction with the district court in any matter relating to a power of attorney and the action or inaction of any agent acting under a power of attorney;

(14) Exclusive original jurisdiction in any action arising under sections 30-3401 to 30-3432;

(15) Exclusive original jurisdiction in matters arising under the Nebraska Uniform Transfers to Minors Act;

(16) Concurrent original jurisdiction with the district court in matters arising under the Uniform Principal and Income Act;

(17) Concurrent original jurisdiction with the district court in matters arising under the Uniform Testamentary Additions to Trusts Act (1991) except as otherwise provided in subdivision (1) of this section;

(18) Concurrent original jurisdiction with the district court to determine contribution rights under section 68-919; and

(19) All other jurisdiction heretofore provided and not specifically repealed by Laws 1972, Legislative Bill 1032, and such other jurisdiction as hereafter provided by law.

1. Jurisdiction

2. Miscellaneous

1. Jurisdiction

The concurrent, original jurisdiction conferred on a county court under subdivision (7) of this section is more expansive than the jurisdiction conferred by section 25-2740(3) on a county court sitting as a juvenile court or a separate juvenile court. The jurisdiction conferred by section 25-2740(3) is neither exclusive nor original, because the conditions of section 43-2,113 must first be satisfied. Those conditions require a district court to transfer the case to juvenile court and the juvenile court to consent to the transfer. Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).

In common-law and equity actions relating to decedents' estates, the county courts have concurrent original jurisdiction with the district courts. When the jurisdiction of the county court and the district court is concurrent, the basic principles of judicial administration require that the court which first acquires jurisdiction should retain it to the exclusion of the other court. Washington v. Conley, 273 Neb. 908, 734 N.W.2d 306 (2007).

Pursuant to subsection (1) of this section, the county court has exclusive original jurisdiction of all proceedings regarding a decedent's estate. Mischke v. Mischke, 253 Neb. 439, 571 N.W.2d 248 (1997).

This section does not divest a county court of its subject matter jurisdiction to modify its own void judgments. State v. LeGrand, 249 Neb. 1, 541 N.W.2d 380 (1995).

Subsection (4) of this section does not vest equity jurisdiction in the county courts. Iodence v. Potmesil, 239 Neb. 387, 476 N.W.2d 554 (1991).

This section clearly grants county courts jurisdiction over actions involving speeding violations. State v. Jones, 209 Neb. 296, 307 N.W.2d 126 (1981).

County courts have exclusive original jurisdiction of all matters related to decedents' estates, including the probate of wills and the construction thereof, and all other jurisdiction heretofore provided and not specifically repealed by Laws 1972, L.B. 1032, and such other jurisdiction as thereafter provided by law. County courts, in exercising exclusive original jurisdiction over estates, may apply equitable principles to matters within probate jurisdiction. In re Estate of Layton, 207 Neb. 646, 300 N.W.2d 802 (1981).

Notwithstanding this section, the district court retains jurisdiction in injunction actions brought to enforce zoning ordinances. Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811 (1975).

Subsection (1) of this section confers upon the county court exclusive original jurisdiction of all matters relating to the decedents' estates, including the probate of wills and the construction thereof, except as provided in sections 30-2464(c) and 30-2486. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

This section, combined with sections 25-2740 and 43-247, vests juvenile courts and county courts sitting as juvenile courts with jurisdiction over a custody modification proceeding if the court already has jurisdiction over the juvenile under a separate provision of section 43-247. In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

Jurisdiction over confirmation of arbitration awards is conferred upon the district court, and the county court has no such jurisdiction. MBNA America Bank v. Hansen, 16 Neb. App. 536, 745 N.W.2d 609 (2008).

2. Miscellaneous

Although county courts lack general equity jurisdiction, they may apply equitable principles to matters that are within their exclusive jurisdiction. Thus, when a county court has exclusive jurisdiction over a guardianship case, it can recognize a petitioner's in loco parentis status in determining the petitioner's standing to seek visitation or custody. But it cannot confer permanent in loco parentis status on a petitioner in advance of a custody dispute because the doctrine is transitory. In re Guardianship of Brydon P., 286 Neb. 661, 838 N.W.2d 262 (2013).

The certification of a civil proceeding, in which the amount in controversy exceeds the statutory limit, is now mandatory only upon the request of a party. Hunt v. Trackwell, 262 Neb. 688, 635 N.W.2d 106 (2001).

When a claim presented in the manner described in section 30-2486 and within the time limit described in section 30-2485 is disallowed by the personal representative, the dissatisfied claimant may, within 60 days of the mailing of notice of the disallowance, commence a proceeding against the personal representative in the district court insofar as the claim relates to matters within the district court's chancery or common-law jurisdiction. Holdrege Co-op Assn. v. Wilson, 236 Neb. 541, 463 N.W.2d 312 (1990).

One suing a parent under the family purpose doctrine for damages caused by a member of the family, who was killed in an accident, need not first file a claim in the estate of the decedent. Marcus v. Everett, 195 Neb. 518, 239 N.W.2d 487 (1976).

In the exercise of its jurisdiction over a custody modification proceeding, a county court sitting as a juvenile court cannot permanently modify child custody through the mere adoption of a case plan pursuant to section 43-285(2). In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).



24-517.01 Repealed. Laws 1983, LB 272, § 2.



24-517.02 Repealed. Laws 1990, LB 822, § 40.



24-518 Repealed. Laws 1986, LB 529, § 58.



24-519 Clerk magistrate; duties.

Clerk magistrates shall have authority to perform the following duties:

(1) To conduct any proceeding which is based on a misdemeanor, traffic infraction, violation of a city or village ordinance, or traffic violation or infraction under the laws of this state, except the trial of defendants who plead not guilty or for whom a not guilty plea has been entered. Any penalty imposed under this subdivision shall be made pursuant to a schedule established by the Supreme Court. Such schedule shall not provide for imprisonment;

(2) To conduct any proceeding for the issuance of warrants for arrest or for searches and seizures when no county or district judge is available in the county;

(3) To hear and determine any nonfelony proceeding for preliminary examination to determine probable cause or the release on bail of persons charged with bailable offenses;

(4) To determine temporary custody of a juvenile pursuant to sections 43-251, 43-253, 43-254, and 43-258. An order of a clerk magistrate shall be reviewed by the county judge upon the written request of any party to the action within ten days of the order. Such order may be affirmed, modified, or set aside by the county judge. The clerk magistrate may also appoint a guardian ad litem as provided in section 43-272.01;

(5) To hear and determine noncontested proceedings relating to decedents' estates, inheritance tax matters, and guardianship or conservatorship, except that matters relating to the construction of wills and trusts, the determination of title to real estate, and an authorization of the sale or mortgaging of real estate shall not be heard by a clerk magistrate; and

(6) To enter orders for hearings and trials, including orders for garnishment and hearings on distribution of garnished funds.

A clerk magistrate has no authority to make a determination as to whether probable cause exists to continue to detain a defendant. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

"Construction" includes the process of determining the correct sense, real meaning, or proper explanation of an ambiguous term, phrase, or provision of a will. In re Estate of Walker, 224 Neb. 812, 402 N.W.2d 251 (1987).

Prosecution of a traffic infraction is a misdemeanor criminal proceeding authorizing a nonlawyer associate judge of the county court to preside in any such proceeding. Miller v. Peterson, 208 Neb. 658, 305 N.W.2d 364 (1981).



24-520 Clerk magistrates; assignment; written orders.

All assignments of matters to clerk magistrates shall be by written order signed by the presiding county judge and filed with the clerk. No order or judgment shall be void or subject to collateral attack solely because it was rendered pursuant to improper assignment to a clerk magistrate.



24-521 Nebraska County Court Judges Association; created; duties.

The Nebraska County Court Judges Association is hereby created which shall consist of all the active judges of the county courts of this state and their successors in office. The association shall:

(1) Meet at least once during each calendar year;

(2) Select from its membership officers thereof; and

(3) Adopt such bylaws and rules as may be necessary or proper for the conduct of its meetings, the exercise of its powers, and the performance of its duties and delegate to one or more of its members such powers as the association deems necessary to carry out its responsibilities.



24-522 Transferred to section 25-2802.



24-523 Transferred to section 25-2803.



24-524 Transferred to section 25-2804.



24-525 Transferred to section 25-2805.



24-526 Transferred to section 25-2806.



24-527 Transferred to section 25-2807.



24-528 Transferred to section 25-2701.



24-529 Repealed. Laws 1984, LB 13, § 90.



24-530 Transferred to section 25-2710.



24-531 Transferred to section 25-2711.



24-532 Transferred to section 25-2712.



24-532.01 Transferred to section 25-2713.



24-533 Transferred to section 25-2703.



24-534 Transferred to section 23-1701.04.



24-535 Transferred to section 25-2704.



24-536 Transferred to section 25-2705.



24-537 Transferred to section 25-2720.



24-538 Transferred to section 25-2718.



24-539 Transferred to section 25-2721.



24-540 Transferred to section 25-2707.



24-541 Repealed. Laws 1981, LB 42, § 27.



24-541.01 Transferred to section 25-2728.



24-541.02 Transferred to section 25-2729.



24-541.03 Transferred to section 25-2730.



24-541.04 Transferred to section 25-2731.



24-541.05 Transferred to section 25-2732.



24-541.06 Transferred to section 25-2733.



24-541.07 Transferred to section 25-2734.



24-541.08 Transferred to section 25-2735.



24-541.09 Transferred to section 25-2736.



24-541.10 Transferred to section 25-2737.



24-542 Repealed. Laws 1981, LB 42, § 27.



24-543 Repealed. Laws 1981, LB 42, § 27.



24-544 Repealed. Laws 1981, LB 42, § 27.



24-545 Repealed. Laws 1981, LB 42, § 27.



24-546 Repealed. Laws 1981, LB 42, § 27.



24-547 Repealed. Laws 1981, LB 42, § 27.



24-548 Repealed. Laws 1981, LB 42, § 27.



24-549 Repealed. Laws 1981, LB 42, § 27.



24-550 Repealed. Laws 1981, LB 42, § 27.



24-551 Transferred to section 25-2738.



24-552 Transferred to section 24-740.



24-553 Transferred to section 25-2709.



24-554 Transferred to section 25-2723.



24-555 Transferred to section 25-2724.



24-556 Transferred to section 25-2725.



24-557 Transferred to section 25-2726.



24-558 Transferred to section 25-2727.



24-559 Transferred to section 25-2708.



24-560 Transferred to section 25-2714.



24-561 Transferred to section 25-2715.



24-562 Transferred to section 25-2716.



24-563 Transferred to section 25-2717.



24-564 Repealed. Laws 1977, LB 167, § 3.



24-565 Repealed. Laws 1977, LB 167, § 3.



24-566 Repealed. Laws 1977, LB 167, § 3.



24-567 Transferred to section 25-2722.



24-568 Transferred to section 25-21,219.



24-569 Transferred to section 25-21,220.



24-570 Transferred to section 25-21,232.



24-571 Transferred to section 25-21,221.



24-572 Transferred to section 25-21,222.



24-573 Transferred to section 25-21,223.



24-574 Transferred to section 25-21,224.



24-575 Transferred to section 25-21,225.



24-576 Transferred to section 25-21,226.



24-577 Transferred to section 25-21,227.



24-578 Transferred to section 25-21,228.



24-579 Transferred to section 25-21,229.



24-580 Transferred to section 25-21,230.



24-581 Transferred to section 25-21,231.



24-582 Transferred to section 25-21,233.



24-583 Transferred to section 25-21,234.



24-584 Transferred to section 25-21,235.



24-585 Transferred to section 25-2702.



24-585.01 Transferred to section 25-2719.



24-586 Repealed. Laws 1998, LB 218, § 29.



24-587 Repealed. Laws 1998, LB 218, § 29.



24-588 Repealed. Laws 1998, LB 218, § 29.



24-589 Repealed. Laws 1998, LB 218, § 29.



24-590 Repealed. Laws 1998, LB 218, § 29.



24-591 Repealed. Laws 1990, LB 822, § 40.



24-592 Repealed. Laws 1985, LB 15, § 1.



24-593 Municipal court employees; transfer to county court; salary and benefits.

(1) Any employee of a municipal court of a city of the primary or metropolitan class, except municipal judges, municipal probation officers, violations bureau staff, constables, and sheriffs, shall, on July 1, 1985, be transferred to the county court of the county where such city is located. The salary and classification of any transferred employee shall be subject to sections 24-513 and 24-514, except that no employee shall incur a loss of income as a result of the transfer and any classification.

(2) The primary- or metropolitan-class city shall transfer all accrued sick leave of such employees transferred pursuant to subsection (1) of this section up to the maximum number of accumulated hours for sick leave allowed by the state and the city shall reimburse the state in an amount equal to twenty-five percent of the value of such accrued sick leave hours based on the straight-time rate of pay for the employee. For any accrued sick leave hours of an employee which are in excess of the amount that can be transferred, the city shall reimburse the employee for twenty-five percent of the value of the sick leave hours based on the straight-time rate of pay for the employee.

(3) The transferred employee may transfer the maximum amount of accrued annual leave earned as an employee of the city allowed by the state. The city shall reimburse the state in an amount equal to one hundred percent of the value of the hours of accrued annual leave transferred. The city shall reimburse the transferred employee in an amount equal to one hundred percent of the hours of any accrued annual leave in excess of the amount which may be transferred based on the employee's straight-time rate of pay at the time of transfer.

(4) Any municipal court employee transferred to the county court shall not lose any accrual rate value for his or her sick leave and vacation leave as a result of such transfer. The employee may use each year's service with the city as credit in qualifying for accrual rates for the state's sick leave and vacation leave programs.

(5) When accrued sick leave and vacation leave for a transferred employee are at a greater rate value than allowed by the state's sick leave and vacation leave plan, the city shall pay to the state on July 1, 1985, an amount equal to the difference between the value of such benefits allowed by the city and by the state, based on, at the time of transfer, twenty-five percent of the employee's straight-time rate of pay for the sick leave and one hundred percent of the employee's straight-time rate of pay for vacation leave. The state may receive reimbursement based on such difference in rate values not later than July 1, 1990.

(6) The transferred employee shall not receive any additional accrual rate value for state benefits until the employee meets the qualifications for the increased accrual rates pursuant to the state's requirements.

(7) The transferred employee shall participate in and be covered by the Nebraska State Insurance Program, sections 84-1601 to 84-1615, on July 1, 1985. The waiting period for medical insurance coverage of transferred employees is specifically waived.



24-594 Exercise of jurisdiction; ratified.

The exercise of any jurisdiction, prior to, on, or after July 1, 1985, authorized by law and any action taken pursuant to such exercise are hereby ratified and shall not be subject to attack for the sole reason that they were not authorized at the time.



24-595 Transferred to section 25-2232.



24-596 Transferred to section 25-2233.



24-597 Transferred to section 25-2234.



24-598 Transferred to section 25-2235.



24-599 Transferred to section 25-2236.



24-5,100 Transferred to section 23-1701.02.



24-5,101 Transferred to section 25-2231.



24-5,102 Transferred to section 25-2237.



24-5,103 Transferred to section 25-2238.



24-5,104 Transferred to section 25-2239.



24-5,105 Transferred to section 25-2230.



24-5,106 Transferred to section 25-2229.



24-601 Transferred to section 30-3201.



24-601.01 Transferred to section 30-3207.



24-601.02 Transferred to section 30-3202.



24-601.03 Transferred to section 30-3203.



24-601.04 Transferred to section 30-3209.



24-601.05 Transferred to section 30-3208.



24-602 Transferred to section 30-3204.



24-603 Transferred to section 30-3210.



24-604 Transferred to section 30-3211.



24-604.01 Transferred to section 81-120.



24-605 Transferred to section 30-3212.



24-606 Repealed. Laws 1974, LB 354, § 316.



24-607 Repealed. Laws 1974, LB 354, § 316.



24-608 Repealed. Laws 1974, LB 354, § 316.



24-609 Repealed. Laws 1974, LB 354, § 316.



24-610 Repealed. Laws 1974, LB 354, § 316.



24-611 Repealed. Laws 1974, LB 354, § 316.



24-612 Repealed. Laws 1974, LB 354, § 316.



24-613 Repealed. Laws 1974, LB 354, § 316.



24-614 Repealed. Laws 1974, LB 354, § 316.



24-615 Repealed. Laws 1974, LB 354, § 316.



24-616 Repealed. Laws 1974, LB 354, § 316.



24-617 Repealed. Laws 1974, LB 354, § 316.



24-618 Repealed. Laws 1974, LB 354, § 316.



24-619 Transferred to section 48-2001.



24-620 Transferred to section 48-2002.



24-621 Transferred to section 30-3302.



24-622 Transferred to section 30-3303.



24-623 Transferred to section 30-3304.



24-624 Transferred to section 30-3305.



24-625 Transferred to section 30-3306.



24-626 Transferred to section 30-3307.



24-627 Transferred to section 30-3308.



24-628 Transferred to section 30-3309.



24-629 Transferred to section 30-3310.



24-630 Transferred to section 30-3311.



24-631 Transferred to section 30-3301.



24-632 Transferred to section 30-3213.



24-633 Transferred to section 30-3214.



24-634 Transferred to section 30-3215.



24-635 Transferred to section 30-3216.



24-636 Transferred to section 30-3217.



24-637 Transferred to section 30-3218.



24-638 Transferred to section 30-3205.



24-639 Transferred to section 30-3206.



24-701 Terms, defined.

For purposes of the Judges Retirement Act, unless the context otherwise requires:

(1)(a) Actuarial equivalence means the equality in value of the aggregate amounts expected to be received under different forms of payment.

(b) For a judge hired prior to July 1, 2017, the determinations are to be based on the 1994 Group Annuity Mortality Table reflecting sex-distinct factors blended using seventy-five percent of the male table and twenty-five percent of the female table. An interest rate of eight percent per annum shall be reflected in making these determinations.

(c) For a judge hired on or after July 1, 2017, or rehired on or after July 1, 2017, after termination of employment and being paid a retirement benefit, the determinations shall be based on a unisex mortality table and an interest rate specified by the board. Both the mortality table and the interest rate shall be recommended by the actuary and approved by the board following an actuarial experience study, a benefit adequacy study, or a plan valuation. The mortality table, interest rate, and actuarial factors in effect on the judge's retirement date will be used to calculate actuarial equivalency of any retirement benefit. Such interest rate may be, but is not required to be, equal to the assumed rate of return;

(2) Beneficiary means a person so designated by a judge in the last designation of beneficiary on file with the board or, if no designated person survives or if no designation is on file, the estate of such judge;

(3) Board means the Public Employees Retirement Board;

(4)(a) Compensation means the statutory salary of a judge or the salary being received by such judge pursuant to law. Compensation does not include compensation for unused sick leave or unused vacation leave converted to cash payments, insurance premiums converted into cash payments, reimbursement for expenses incurred, fringe benefits, per diems, or bonuses for services not actually rendered, including, but not limited to, early retirement inducements, cash awards, and severance pay, except for retroactive salary payments paid pursuant to court order, arbitration, or litigation and grievance settlements. Compensation includes overtime pay, member retirement contributions, and amounts contributed by the member to plans under sections 125 and 457 of the Internal Revenue Code as defined in section 49-801.01 or any other section of the code which defers or excludes such amounts from income.

(b) Compensation in excess of the limitations set forth in section 401(a)(17) of the Internal Revenue Code as defined in section 49-801.01 shall be disregarded. For an employee who was a member of the retirement system before the first plan year beginning after December 31, 1995, the limitation on compensation shall not be less than the amount which was allowed to be taken into account under the retirement system as in effect on July 1, 1993;

(5) Creditable service means the total number of years served as a judge, including prior service, military service, and current service, computed to the nearest one-twelfth year. For current service prior to the time that the member has contributed the required percentage of salary until the maximum benefit as limited by section 24-710 has been earned, creditable service does not include current service for which member contributions are not made or are withdrawn and not repaid;

(6) Current benefit means the initial benefit increased by all adjustments made pursuant to the Judges Retirement Act;

(7)(a) Current service means the period of service (i) any judge of the Supreme Court or judge of the district court serves in such capacity from and after January 3, 1957, (ii)(A) any judge of the Nebraska Workmen's Compensation Court served in such capacity from and after September 20, 1957, and prior to July 17, 1986, and (B) any judge of the Nebraska Workers' Compensation Court serves in such capacity on and after July 17, 1986, (iii) any county judge serves in such capacity from and after January 5, 1961, (iv) any judge of a separate juvenile court serves in such capacity, (v) any judge of the municipal court served in such capacity subsequent to October 23, 1967, and prior to July 1, 1985, (vi) any judge of the county court or associate county judge serves in such capacity subsequent to January 4, 1973, (vii) any clerk magistrate, who was an associate county judge and a member of the fund at the time of appointment as a clerk magistrate, serves in such capacity from and after July 1, 1986, and (viii) any judge of the Court of Appeals serves in such capacity on or after September 6, 1991.

(b) Current service shall not be deemed to be interrupted by (i) temporary or seasonal suspension of service that does not terminate the employee's employment, (ii) leave of absence authorized by the employer for a period not exceeding twelve months, (iii) leave of absence because of disability, or (iv) military service, when properly authorized by the board. Current service does not include any period of disability for which disability retirement benefits are received under section 24-709;

(8) Final average compensation for a judge who becomes a member prior to July 1, 2015, means the average monthly compensation for the three twelve-month periods of service as a judge in which compensation was the greatest or, in the event of a judge serving less than three twelve-month periods, the average monthly compensation for such judge's period of service. Final average compensation for a judge who becomes a member on and after July 1, 2015, means the average monthly compensation for the five twelve-month periods of service as a judge in which compensation was the greatest or, in the event of a judge serving less than five twelve-month periods, the average monthly compensation for such judge's period of service;

(9) Fund means the Nebraska Retirement Fund for Judges;

(10) Future member means a judge who first served as a judge on or after December 25, 1969, or means a judge who first served as a judge prior to December 25, 1969, who elects to become a future member on or before June 30, 1970, as provided in subsection (8) of section 24-703 or section 24-710.01;

(11) Hire date or date of hire means the first day of compensated service subject to retirement contributions;

(12) Initial benefit means the retirement benefit calculated at the time of retirement;

(13) Judge means and includes (a) all duly elected or appointed Chief Justices or judges of the Supreme Court and judges of the district courts of Nebraska who serve in such capacity on and after January 3, 1957, (b)(i) all duly appointed judges of the Nebraska Workmen's Compensation Court who served in such capacity on and after September 20, 1957, and prior to July 17, 1986, and (ii) judges of the Nebraska Workers' Compensation Court who serve in such capacity on and after July 17, 1986, (c) judges of separate juvenile courts, (d) judges of the county courts of the respective counties who serve in such capacity on and after January 5, 1961, (e) judges of the county court and clerk magistrates who were associate county judges and members of the fund at the time of their appointment as clerk magistrates, (f) judges of municipal courts established by Chapter 26, article 1, who served in such capacity on and after October 23, 1967, and prior to July 1, 1985, and (g) judges of the Court of Appeals;

(14) Member means a judge eligible to participate in the retirement system established under the Judges Retirement Act;

(15) Military service means active service of (a) any judge of the Supreme Court or judge of the district court in any of the armed forces of the United States during a war or national emergency prior or subsequent to September 18, 1955, if such service commenced while such judge was holding the office of judge, (b) any judge of the Nebraska Workmen's Compensation Court or the Nebraska Workers' Compensation Court in any of the armed forces of the United States during a war or national emergency prior or subsequent to September 20, 1957, if such service commenced while such judge was holding the office of judge, (c) any judge of the municipal court in any of the armed forces of the United States during a war or national emergency prior or subsequent to October 23, 1967, and prior to July 1, 1985, if such service commenced while such judge was holding the office of judge, (d) any judge of the county court or associate county judge in any of the armed forces of the United States during a war or national emergency prior or subsequent to January 4, 1973, if such service commenced while such judge was holding the office of judge, (e) any clerk magistrate, who was an associate county judge and a member of the fund at the time of appointment as a clerk magistrate, in any of the armed forces of the United States during a war or national emergency on or after July 1, 1986, if such service commenced while such clerk magistrate was holding the office of clerk magistrate, and (f) any judge of the Court of Appeals in any of the armed forces of the United States during a war or national emergency on or after September 6, 1991, if such service commenced while such judge was holding the office of judge. The board shall have the power to determine when a national emergency exists or has existed for the purpose of applying this definition and provision;

(16) Normal form annuity means a series of equal monthly payments payable at the end of each calendar month during the life of a retired judge as provided in sections 24-707 and 24-710, except as provided in section 42-1107. The first payment shall include all amounts accrued since the effective date of the award of the annuity. The last payment shall be at the end of the calendar month in which such judge dies. If at the time of death the amount of annuity payments such judge has received is less than contributions to the fund made by such judge, plus regular interest, the difference shall be paid to the beneficiary or estate;

(17) Normal retirement date means the first day of the month following attainment of age sixty-five;

(18) Original member means a judge who first served as a judge prior to December 25, 1969, who does not elect to become a future member pursuant to subsection (8) of section 24-703 or section 24-710.01, and who was retired on or before December 31, 1992;

(19) Plan year means the twelve-month period beginning on July 1 and ending on June 30 of the following year;

(20) Prior service means all the periods of time any person has served as a (a) judge of the Supreme Court or judge of the district court prior to January 3, 1957, (b) judge of the county court prior to January 5, 1961, (c) judge of the Nebraska Workmen's Compensation Court prior to September 20, 1957, (d) judge of the separate juvenile court, or (e) judge of the municipal court prior to October 23, 1967;

(21) Regular interest means interest fixed at a rate equal to the daily treasury yield curve for one-year treasury securities, as published by the Secretary of the Treasury of the United States, that applies on July 1 of each year, which may be credited monthly, quarterly, semiannually, or annually as the board may direct;

(22) Retirement application means the form approved and provided by the retirement system for acceptance of a member's request for either regular or disability retirement;

(23) Retirement date means (a) the first day of the month following the date upon which a member's request for retirement is received on a retirement application if the member is eligible for retirement and has terminated employment or (b) the first day of the month following termination of employment if the member is eligible for retirement and has filed an application but has not yet terminated employment;

(24) Retirement system or system means the Nebraska Judges Retirement System as provided in the Judges Retirement Act;

(25) Surviving spouse means (a) the spouse married to the member on the date of the member's death or (b) the spouse or former spouse of the member if survivorship rights are provided under a qualified domestic relations order filed with the board pursuant to the Spousal Pension Rights Act. The spouse or former spouse shall supersede the spouse married to the member on the date of the member's death as provided under a qualified domestic relations order. If the benefits payable to the spouse or former spouse under the qualified domestic relations order are less than the value of benefits entitled to the surviving spouse, the spouse married to the member on the date of the member's death shall be the surviving spouse for the balance of the benefits; and

(26) Termination of employment occurs on the date on which the State Court Administrator's office determines that the judge's employer-employee relationship with the State of Nebraska is dissolved. The State Court Administrator's office shall notify the board of the date on which such a termination has occurred. Termination of employment does not include ceasing employment as a judge if the judge returns to regular employment as a judge or is employed on a regular basis by another agency of the State of Nebraska and there are less than one hundred twenty days between the date when the judge's employer-employee relationship ceased and the date when the employer-employee relationship recommences. It is the responsibility of the employer that is involved in the termination of employment to notify the board of such change in employment and provide the board with such information as the board deems necessary. If the board determines that termination of employment has not occurred and a retirement benefit has been paid to a member of the retirement system pursuant to section 24-710, the board shall require the member who has received such benefit to repay the benefit to the retirement system.

Judges Retirement Act did not become operative until after terms of all incumbent judges had expired. Wilson v. Marsh, 162 Neb. 237, 75 N.W.2d 723 (1956).



24-701.01 Act, how cited.

Sections 24-701 to 24-714 shall be known and may be cited as the Judges Retirement Act.



24-701.02 Changes to act; operative; when.

Any changes made to the Judges Retirement Act affecting retirement benefits shall be so interpreted as to effectuate their general purpose to provide, in the public interest, adequate retirement benefits for judges and to permit a change in such retirement benefits as soon as the same may become operative under the Constitution of Nebraska.



24-702 Nebraska Retirement Fund for Judges; Nebraska Judges Retirement Act Expense Fund; created; use.

(1) There is hereby created in the state treasury a fund to be known as the Nebraska Retirement Fund for Judges which shall be administered by the board and to which shall be credited all money appropriated or transferred by law thereto. The fund is hereby appropriated and made available to the board for the uses and purposes prescribed by the provisions of the Judges Retirement Act.

(2) The employer contribution to the fund shall consist of the amounts remitted pursuant to subsection (3) of section 24-703.

(3) The Nebraska Judges Retirement Act Expense Fund is created. The fund shall be credited with money from the retirement system assets and income sufficient to pay the pro rata share of administrative expenses incurred as directed by the board for the proper administration of the Judges Retirement Act and necessary in connection with the administration and operation of the retirement system.



24-703 Judges; contributions; payment; funding of system; late fees.

(1) Each original member shall contribute monthly four percent of his or her monthly compensation to the fund until the maximum benefit as limited in subsection (1) of section 24-710 has been earned. It shall be the duty of the Director of Administrative Services in accordance with subsection (10) of this section to make a deduction of four percent on the monthly payroll of each original member who is a judge of the Supreme Court, a judge of the Court of Appeals, a judge of the district court, a judge of a separate juvenile court, a judge of the county court, a clerk magistrate of the county court who was an associate county judge and a member of the fund at the time of his or her appointment as a clerk magistrate, or a judge of the Nebraska Workers' Compensation Court showing the amount to be deducted and its credit to the fund. The Director of Administrative Services and the State Treasurer shall credit the four percent as shown on the payroll and the amounts received from the various counties to the fund and remit the same to the director in charge of the judges retirement system who shall keep an accurate record of the contributions of each judge.

(2)(a) In addition to the contribution required under subdivision (c) of this subsection, beginning on July 1, 2004, each future member who became a member prior to July 1, 2015, and who has not elected to make contributions and receive benefits as provided in section 24-703.03 shall contribute monthly six percent of his or her monthly compensation to the fund until the maximum benefit as limited in subsection (2) of section 24-710 has been earned. After the maximum benefit as limited in subsection (2) of section 24-710 has been earned, such future member shall make no further contributions to the fund, except that (i) any time the maximum benefit is changed, a future member who has previously earned the maximum benefit as it existed prior to the change shall contribute monthly six percent of his or her monthly compensation to the fund until the maximum benefit as changed and as limited in subsection (2) of section 24-710 has been earned and (ii) such future member shall continue to make the contribution required under subdivision (c) of this subsection.

(b) In addition to the contribution required under subdivision (c) of this subsection, beginning on July 1, 2004, a judge who became a member prior to July 1, 2015, and who first serves as a judge on or after July 1, 2004, or a future member who became a member prior to July 1, 2015, and who elects to make contributions and receive benefits as provided in section 24-703.03 shall contribute monthly eight percent of his or her monthly compensation to the fund until the maximum benefit as limited by subsection (2) of section 24-710 has been earned. In addition to the contribution required under subdivision (c) of this subsection, after the maximum benefit as limited in subsection (2) of section 24-710 has been earned, such judge or future member shall contribute monthly four percent of his or her monthly compensation to the fund for the remainder of his or her active service.

(c) Beginning on July 1, 2009, a member or judge described in subdivisions (a) and (b) of this subsection shall contribute monthly an additional one percent of his or her monthly compensation to the fund.

(d) Beginning on July 1, 2015, a judge who first serves as a judge on or after such date shall contribute monthly ten percent of his or her monthly compensation to the fund.

(e) It shall be the duty of the Director of Administrative Services to make a deduction on the monthly payroll of each such future member who is a judge of the Supreme Court, a judge of the Court of Appeals, a judge of the district court, a judge of a separate juvenile court, a judge of the county court, a clerk magistrate of the county court who was an associate county judge and a member of the fund at the time of his or her appointment as a clerk magistrate, or a judge of the Nebraska Workers' Compensation Court showing the amount to be deducted and its credit to the fund. This shall be done each month. The Director of Administrative Services and the State Treasurer shall credit the amount as shown on the payroll and the amounts received from the various counties to the fund and remit the same to the director in charge of the judges retirement system who shall keep an accurate record of the contributions of each judge.

(3) Except as otherwise provided in this subsection, a Nebraska Retirement Fund for Judges fee of six dollars shall be taxed as costs in each (a) civil cause of action, criminal cause of action, traffic misdemeanor or infraction, and city or village ordinance violation filed in the district courts, the county courts, and the separate juvenile courts, (b) filing in the district court of an order, award, or judgment of the Nebraska Workers' Compensation Court or any judge thereof pursuant to section 48-188, (c) appeal or other proceeding filed in the Court of Appeals, and (d) original action, appeal, or other proceeding filed in the Supreme Court. In county courts a sum shall be charged which is equal to ten percent of each fee provided by sections 33-125, 33-126.02, 33-126.03, and 33-126.06, rounded to the nearest even dollar. No judges retirement fee shall be charged for filing a report pursuant to sections 33-126.02 and 33-126.06. When collected by the clerk of the district or county court, such fees shall be paid and information submitted to the director in charge of the judges retirement system on forms prescribed by the board by the clerk within ten days after the close of each calendar quarter. The board may charge a late administrative processing fee not to exceed twenty-five dollars if the information is not timely received or the money is delinquent. In addition, the board may charge a late fee of thirty-eight thousandths of one percent of the amount required to be submitted pursuant to this section for each day such amount has not been received. Such director shall promptly thereafter remit the same to the State Treasurer for credit to the fund. No Nebraska Retirement Fund for Judges fee which is uncollectible for any reason shall be waived by a county judge as provided in section 29-2709.

(4) All expenditures from the fund shall be authorized by voucher in the manner prescribed in section 24-713. The fund shall be used for the payment of all annuities and other benefits and for the expenses of administration.

(5) The fund shall consist of the total fund as of December 25, 1969, the contributions of members as provided in this section, all supplementary court fees as provided in subsection (3) of this section, and any required contributions of the state.

(6) Not later than January 1 of each year, the State Treasurer shall transfer to the fund the amount certified by the board as being necessary to pay the cost of any benefits accrued during the fiscal year ending the previous June 30 in excess of member contributions for that fiscal year and court fees as provided in subsection (3) of this section and fees pursuant to sections 25-2804, 33-103, 33-103.01, 33-106, 33-106.02, 33-123, 33-125, 33-126.02, 33-126.03, and 33-126.06 and directed to be remitted to the fund, if any, for that fiscal year plus any required contributions of the state as provided in subsection (9) of this section.

(7) Benefits under the retirement system to members or to their beneficiaries shall be paid from the fund.

(8) Any member who is making contributions to the fund on December 25, 1969, may, on or before June 30, 1970, elect to become a future member by delivering written notice of such election to the board.

(9) Not later than January 1 of each year, the State Treasurer shall transfer to the fund an amount, determined on the basis of an actuarial valuation as of the previous June 30 and certified by the board, to fully fund the unfunded accrued liabilities of the retirement system as of June 30, 1988, by level payments up to January 1, 2000. Such valuation shall be on the basis of actuarial assumptions recommended by the actuary, approved by the board, and kept on file with the board. For the fiscal year beginning July 1, 2013, and each fiscal year thereafter, the actuary for the board shall perform an actuarial valuation of the system using the entry age actuarial cost method. Under this method, the actuarially required funding rate is equal to the normal cost rate, plus the contribution rate necessary to amortize the unfunded actuarial accrued liability on a level percentage of salary basis. The normal cost under this method shall be determined for each individual member on a level percentage of salary basis. The normal cost amount is then summed for all members. Beginning July 1, 2006, any existing unfunded liabilities shall be reinitialized and amortized over a thirty-year period, and during each subsequent actuarial valuation, changes in the funded actuarial accrued liability due to changes in benefits, actuarial assumptions, the asset valuation method, or actuarial gains or losses shall be measured and amortized over a thirty-year period beginning on the valuation date of such change. If the unfunded actuarial accrued liability under the entry age actuarial cost method is zero or less than zero on an actuarial valuation date, then all prior unfunded actuarial accrued liabilities shall be considered fully funded and the unfunded actuarial accrued liability shall be reinitialized and amortized over a thirty-year period as of the actuarial valuation date. If the actuarially required contribution rate exceeds the rate of all contributions required pursuant to the Judges Retirement Act, there shall be a supplemental appropriation sufficient to pay for the differences between the actuarially required contribution rate and the rate of all contributions required pursuant to the Judges Retirement Act.

(10) The state or county shall pick up the member contributions required by this section for all compensation paid on or after January 1, 1985, and the contributions so picked up shall be treated as employer contributions pursuant to section 414(h)(2) of the Internal Revenue Code in determining federal tax treatment under the code and shall not be included as gross income of the member until such time as they are distributed or made available. The contributions, although designated as member contributions, shall be paid by the state or county in lieu of member contributions. The state or county shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The state or county shall pick up these contributions by a compensation deduction through a reduction in the compensation of the member. Member contributions picked up shall be treated for all purposes of the Judges Retirement Act in the same manner and to the extent as member contributions made prior to the date picked up.

Statutory provisions requiring counties to pay cost of maintaining a county court, prosecuting criminal law violations, and conducting state and national elections do not contravene the constitutional provision which prohibits property tax by state. State ex rel. Meyer v. County of Banner, 196 Neb. 565, 244 N.W.2d 179 (1976).

The independent act considered herein is not unconstitutional for failure to mention in the incidental provision for payment or exemption from payment of costs, nor for failure to refer to and repeal certain other statutes. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).



24-703.01 Participation in retirement system; requirements.

On and after July 1, 2010, no judge shall be authorized to participate in the retirement system provided for in the Judges Retirement Act unless the judge (a) is a United States citizen or (b) is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.



24-703.02 Repealed. Laws 1998, LB 1191, § 85.



24-703.03 Elections authorized.

Any future member who has not previously retired prior to July 1, 2004, may elect to make contributions as provided in subdivision (2)(b) of section 24-703 and receive benefits as described in sections 24-707.01 and 24-708. Such election shall be made by written notice delivered to the board not later than ninety days after July 1, 2004.



24-704 Administration of system; Public Employees Retirement Board, Auditor of Public Accounts, and Nebraska Investment Council; duties; employer education program.

(1) The general administration of the retirement system for judges provided for in the Judges Retirement Act, except the investment of funds, is hereby vested in the board. The Auditor of Public Accounts shall make an annual audit of the retirement system and electronically file an annual report of its condition with the Clerk of the Legislature. Each member of the Legislature shall receive an electronic copy of the annual report by making a request for such report to the Auditor of Public Accounts. The board shall adopt and promulgate rules and regulations as may be necessary to carry out the Judges Retirement Act.

(2)(a) The board shall employ a director and such assistants and employees as may be necessary to efficiently discharge the duties imposed by the act. The director shall keep a record of all acts and proceedings taken by the board.

(b) The director shall keep a complete record of all members with respect to name, current address, age, contributions, length of service, compensation, and any other facts as may be necessary in the administration of the act. The information in the records shall be provided by the State Court Administrator in an accurate and verifiable form, as specified by the director. The director shall, from time to time, carry out testing procedures pursuant to section 84-1512 to verify the accuracy of such information. For the purpose of obtaining such facts and information, the director shall have access to the records of the various state departments and agencies and the holder of the records shall comply with a request by the director for access by providing such facts and information to the director in a timely manner. A certified copy of a birth certificate or delayed birth certificate shall be prima facie evidence of the age of the person named in the certificate.

(c) The director shall develop and implement an employer education program using principles generally accepted by public employee retirement systems so that all employers have the knowledge and information necessary to prepare and file reports as the board requires.

(3) Information necessary to determine membership in the retirement system shall be provided by the State Court Administrator.

(4) Any funds of the retirement system available for investment shall be invested by the Nebraska Investment Council pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Payment for investment services by the council shall be charged directly against the gross investment returns of the funds. Charges so incurred shall not be a part of the board's annual budget request. The amounts of payment for such services, as of December 31 of each year, shall be reported not later than March 31 of the following year to the council, the board, and the Nebraska Retirement Systems Committee of the Legislature. The report submitted to the committee shall be submitted electronically. The state investment officer shall sell any such securities upon request from the director so as to provide money for the payment of benefits or annuities.



24-704.01 Board; power to adjust contributions and benefits; overpayment of benefits; investigatory powers; subpoenas.

(1)(a) If the board determines that the retirement system has previously received contributions or distributed benefits which for any reason are not in accordance with the Judges Retirement Act, the board shall refund contributions, require additional contributions, adjust benefits, or require repayment of benefits paid. In the event of an overpayment of a benefit, the board may, in addition to other remedies, offset future benefit payments by the amount of the prior overpayment, together with regular interest thereon. In the event of an underpayment of a benefit, the board shall immediately make payment equal to the deficit amount plus regular interest.

(b) The board shall have the power, through the director of the Nebraska Public Employees Retirement Systems or the director's designee, to make a thorough investigation of any overpayment of a benefit, when in the judgment of the retirement system such investigation is necessary, including, but not limited to, circumstances in which benefit payments are made after the death of a member or beneficiary and the retirement system is not made aware of such member's or beneficiary's death. In connection with any such investigation, the board, through the director or the director's designee, shall have the power to compel the attendance of witnesses and the production of books, papers, records, and documents, whether in hardcopy, electronic form, or otherwise, and issue subpoenas for such purposes. Such subpoenas shall be served in the same manner and have the same effect as subpoenas from district courts.

(2) The board shall adopt and promulgate rules and regulations implementing this section, which shall include, but not be limited to, the following: (a) The procedures for refunding contributions, adjusting future contributions or benefit payments, and requiring additional contributions or repayment of benefits; (b) the process for a member, member's beneficiary, employee, or employer to dispute an adjustment of contributions or benefits; and (c) notice provided to all affected persons. All notices shall be sent prior to an adjustment and shall describe the process for disputing an adjustment of contributions or benefits.



24-705 Technical and administrative employees; actuary; report; expenses.

The board shall have the power to secure and employ the services of such technical and administrative employees as are necessary to carry out the Judges Retirement Act. Pursuant to subdivision (2)(e) of section 84-1503, the board shall have an annual report prepared by a member of the American Academy of Actuaries showing a complete valuation of the present and prospective assets and liabilities of the fund created by the act. Such valuation shall be on the basis of actuarial assumptions recommended by the actuary, approved by the board, and kept on file with the board. The report shall further include a prospectus of the amount of the appropriation that will be required from the Legislature for the succeeding year. This report shall be furnished electronically to the Clerk of the Legislature at each regular session. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the director. The employees of the board shall be paid at such rates as the board shall approve. All administrative expenses shall be paid from the retirement fund.



24-706 Termination of employment; return of contributions, when; rejoining system.

(1) Upon termination of employment, any member whose service is terminated prior to age sixty-five for any cause other than death or disability may, upon request to the board:

(a) Have returned to him or her the total amount of contributions which he or she has made to the fund, plus regular interest, and the return of such contributions to such judge shall preclude such judge from any benefits under the Judges Retirement Act unless and until such judge again serves in such capacity and repays his or her withdrawals pursuant to section 24-706.01. If the member chooses not to repay such withdrawals with interest, the member shall enter the retirement system as a new member with no prior rights; or

(b) Leave his or her contributions in the fund and receive a retirement annuity as provided in sections 24-708 and 24-710.

(2) Any member whose service is terminated at or subsequent to age sixty-five shall be considered as beginning normal retirement and annuity payments shall begin as provided in section 24-710.



24-706.01 Termination of employment prior to eligibility to retire; rejoining system; effect.

A member who terminates employment prior to becoming eligible to retire and again serves as a judge may elect to repay part or all of the amount he or she had withdrawn as a refund pursuant to section 24-706 plus the interest that would have accrued on such amount. Payment shall commence prior to termination of employment, shall not be extended more than five years after the date the member elects to repay his or her refund, and shall be completed prior to termination of employment. Prior service and rights shall be restored in proportion to the amounts repaid, and the prior service and rights of the member shall be fully restored only if he or she repays all accumulated withdrawals plus interest which would have accrued on that amount.



24-707 Death of judge; benefits spouse entitled to receive; contributions paid to beneficiary; when; direct transfer to retirement plan; death while performing qualified military service; additional death benefit.

(1) In the event of the death of a judge prior to retirement, if such judge shall have had five or more years of creditable service, the surviving spouse of such judge shall at his or her option, exercised within twelve months after the date of death, be immediately entitled to receive an annuity which shall be equal to the amount that would have accrued to the member had he or she elected to have the retirement annuity paid as a one-hundred-percent joint and survivor annuity payable as long as either the member or the member's spouse should survive and had the member retired (a) on the date of death if his or her age at death is sixty-five years or more or (b) at age sixty-five years if his or her age at death is less than sixty-five years. If such option is not exercised by such surviving spouse within twelve months after the judge's death, if there is no surviving spouse, or if the judge has not served for five years, then the beneficiary, or the estate if the judge has not filed a statement with the board naming a beneficiary, shall be paid a lump sum equal to all contributions to the fund made by such judge plus regular interest.

(2) In the event of the death of a judge subsequent to retirement, if such judge has not filed a statement of intent with the board to elect to receive any other form of annuity which may be provided for by section 24-710 or elected to make contributions and receive benefits as provided in section 24-703.03, the amount of annuities such judge has received under the provisions of the Judges Retirement Act shall be computed and, if such amount shall be less than the contributions to the fund made by such judge, plus regular interest, the difference shall be paid to the beneficiary or estate.

(3) Benefits to which the surviving spouse, beneficiary, or estate of a judge shall be entitled shall commence immediately upon the death of such judge.

(4) A lump-sum death benefit paid to the member's beneficiary, other than the member's estate, that is an eligible distribution may be distributed in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(5) For any member whose death occurs on or after January 1, 2007, while performing qualified military service as defined in section 414(u) of the Internal Revenue Code, the member's beneficiary shall be entitled to any additional death benefit that would have been provided, other than the accrual of any benefit relating to the period of qualified military service. The additional death benefit shall be determined as if the member had returned to employment with the State of Nebraska and such employment had terminated on the date of the member's death.



24-707.01 Surviving spouse; benefits; applicable, when.

(1) This section only applies to a judge who first served as a judge on or after July 1, 2004, and to a future member who elects to make contributions and receive benefits as provided in section 24-703.03.

(2) In the event of the death of a judge subsequent to retirement, his or her surviving spouse, if any, shall be entitled to receive, if the surviving spouse was born not more than five years subsequent to the birth of the deceased judge, a monthly benefit payable for life equal to fifty percent of the monthly benefit the retired judge was entitled to receive under the normal form of payment. Such benefit to the surviving spouse shall be provided without actuarial reduction or other assessment to the retired judge in determining his or her benefits. The entire cost of such a benefit shall be assumed by the fund. This benefit value may be applied on an actuarially equivalent basis to any joint and survivor benefit elected by a retiring judge with the surviving spouse as named beneficiary.

(3) In the event that the spouse of a retiring judge was born more than five years subsequent to the birth of the judge, such benefit to the judge described under subsection (2) of this section shall be reduced by the actuarial cost of providing a benefit to the surviving spouse equal to fifty percent of the benefit the retired judge was entitled to receive. The reduction to the retired judge's benefit shall be limited to that portion of the actuarial cost that exceeds the actuarial cost if the spouse was born five years subsequent to the judge. In the event of the death of a retired judge as described by this subsection, his or her surviving spouse shall receive a monthly benefit payable for life equal to fifty percent of the monthly benefit received by the deceased judge.

(4) This section shall not prevent a retiring judge from contracting to provide a larger percentage of benefit for a surviving spouse under other applicable statutes.



24-708 Retirement of judge; when; deferment of payment; board; duties.

(1) Except as provided in section 24-721, a judge may retire upon reaching the age of sixty-five years and upon making application to the board. Upon retiring each such judge shall receive retirement annuities as provided in section 24-710.

(2) Except as provided in section 24-721, a judge may retire upon reaching the age of fifty-five years and elect to receive a reduced monthly retirement income in lieu of a deferred vested annuity. The judge may request that the reduced monthly retirement income commence at any date, beginning on the first day of the month following the actual retirement date and ending on the normal retirement date. The amount of the reduced monthly retirement income shall be calculated based on the length of creditable service and average compensation at the actual retirement date. When a judge has elected to receive a reduced monthly retirement income to commence at the age of sixty-four years, the monthly payments shall be reduced by three percent. When a judge has elected to receive a reduced monthly retirement income to commence at the age of sixty-three years, the monthly payments shall be reduced by six percent. When a judge has elected to receive a reduced monthly retirement income to commence at the age of sixty-two years, the monthly payments shall be reduced by nine percent. When a judge has elected to receive a reduced monthly retirement income to commence prior to the age of sixty-two years, the monthly payments shall be further reduced to an amount that is actuarially equivalent to the amount payable at the age of sixty-two years.

(3) Payment of any benefit provided under the Judges Retirement Act may not be deferred later than April 1 of the year following the year in which the judge has both attained at least age seventy and one-half years and terminated his or her employment as a judge.

(4) The effective date of retirement payments shall be the first day of the month following (a) the date a member qualifies for retirement as provided in this section or (b) the date upon which a member's request for retirement is received on an application form provided by the retirement system, whichever is later. An application may be filed no more than one hundred twenty days in advance of qualifying for retirement.

(5) The board shall make reasonable efforts to locate the member or the member's beneficiary and distribute benefits by the required beginning date as specified by section 401(a)(9) of the Internal Revenue Code and the regulations issued thereunder. If the board is unable to make such a distribution, the benefit shall be distributed pursuant to the Uniform Disposition of Unclaimed Property Act and no amounts may be applied to increase the benefits any member would otherwise receive under the Judges Retirement Act.



24-708.01 Retired member; reemployment; how treated.

For a member who retired under section 24-708 and becomes employed full-time or part-time as a judge in the state after his or her retirement date, the retired member shall continue receiving retirement benefits, shall be treated as a new judge for all purposes of the Judges Retirement Act, and shall receive service credit only for service commencing from the date of reemployment. Retired judges who are assigned to temporary duty as provided in sections 24-729 to 24-733 shall not become contributing active members in the retirement system and shall not receive any service credits.



24-709 Judge; physically or mentally disabled; retirement; Commission on Judicial Qualifications; application; examination; benefits.

Any judge, except a clerk magistrate, who has become physically or mentally disabled, which disability seriously interferes with the performance of his or her duties and which disability is determined to be permanent or reasonably likely to become permanent, may, upon being found so disabled by the Commission on Judicial Qualifications, retire or be retired, and upon such retirement he or she shall be entitled to receive the retirement annuity as provided in section 24-710. Any judge, or the guardian of any judge, so permanently disabled desiring to so retire, shall file an application for such retirement with the commission, which application shall be in such form and contain such information as such commission shall require. Such commission may require such judge to be examined by a physician appointed by the commission and may require such other evidence and proof of disability as it deems necessary to reach a determination as to whether such judge is so permanently disabled. If the commission determines that any such judge is so permanently disabled, it shall promptly notify the judge and the Public Employees Retirement Board and thereupon such judge shall be placed on retirement by the board and receive the retirement annuity each month as is provided in section 24-710.



24-709.01 Judicial retirement proceedings before Commission on Judicial Qualifications; confidential.

All documents filed with and proceedings before the Commission on Judicial Qualifications pursuant to sections 24-709 and 24-712 shall be confidential.



24-709.02 Certain clerk magistrates; disabled; retirement; Public Employees Retirement Board; application; examination; benefits.

(1) Clerk magistrates who were associate county judges and members of the fund at the time of their appointment as clerk magistrates shall have questions of disability decided by the Public Employees Retirement Board. Any such clerk magistrate may be retired as a result of disability either upon his or her own application or upon the application of an employer or any person acting in his or her behalf. Upon such retirement he or she shall be entitled to receive the retirement annuity as provided in section 24-710. Before any such clerk magistrate may be retired, a medical examination shall be made at the expense of the Nebraska Retirement Fund for Judges, which examination shall be conducted by a disinterested physician legally authorized to practice medicine under the laws of the state in which he or she practices, such physician to be selected by the board, and the physician shall certify to the board that the clerk magistrate is physically or mentally incapable of further performing his or her duties and should be retired. The application for disability retirement shall be made within one year of termination of employment.

(2) The board may require any such disability beneficiary who has not attained the age of sixty-five to undergo a medical examination at the expense of the board once each year. Should any disability beneficiary refuse to undergo such an examination, his or her disability retirement benefit may be discontinued by the board.



24-710 Judges; retirement annuity; amount; how computed; cost-of-living adjustment.

(1) The retirement annuity of a judge who is an original member, who has not made the election provided for in subsection (8) of section 24-703 or section 24-710.01, and who retires under section 24-708 or 24-709 shall be computed as follows: Each such judge shall be entitled to receive an annuity, each monthly payment of which shall be in an amount equal to three and one-third percent of his or her final average compensation as such judge, multiplied by the number of his or her years of creditable service. The amount stated in this section shall be supplemental to any benefits received by such judge under the Nebraska and federal old age and survivors' insurance acts at the date of retirement, but the monthly combined benefits received thereunder and by the Judges Retirement Act shall not exceed sixty-five percent of the final average compensation such judge was receiving when he or she last served as such judge. The amount of retirement annuity of a judge who retires under section 24-708 or 24-709 shall not be less than twenty-five dollars per month if he or she has four years or more of service credit.

(2) The retirement annuity of a judge who is a future member and who retires after July 1, 1986, under section 24-708 or 24-709 shall be computed as follows: Each such judge shall be entitled to receive an annuity, each monthly payment of which shall be in an amount equal to three and one-half percent of his or her final average compensation as such judge, multiplied by the number of his or her years of creditable service, except that prior to an actuarial factor adjustment for purposes of calculating an optional form of annuity benefits under subsection (3) of this section, the monthly benefits received under this subsection shall not exceed seventy percent of the final average compensation such judge was receiving when he or she last served as such judge.

(3) Except as provided in section 42-1107, any member may, when filing an application as provided by the retirement system, elect to receive, in lieu of the normal form annuity benefits to which the member or his or her beneficiary may otherwise be entitled under the Judges Retirement Act, an optional form of annuity benefits which the board may by rules and regulations provide, the value of which, determined by accepted actuarial methods and on the basis of actuarial assumptions recommended by the actuary, approved by the board, and kept on file in the office of the director, is equal to the value of the benefit replaced. The board shall (a) adopt and promulgate appropriate rules and regulations establishing joint and survivorship annuities, with and without reduction on the death of the first annuitant, and such other forms of annuities as may in its judgment be appropriate and establishing benefits as provided in sections 24-707 and 24-707.01, (b) prescribe appropriate forms for making the election by the members, and (c) provide for the necessary actuarial services to make the required valuations.

(4) A one-time cost-of-living adjustment shall be made for each retired judge and each surviving beneficiary who is receiving a retirement annuity as provided for in this section. The annuity shall be adjusted by the increase in the cost of living or wage levels between the effective date of retirement and June 30, 1992, except that such increases shall not exceed three percent per year of retirement and the total increase shall not exceed two hundred fifty dollars per month.



24-710.01 Judges; alternative contribution rate and retirement benefit; election; notice.

Any original member, as defined in subdivision (18) of section 24-701, who has not previously retired, may elect to make contributions and receive benefits pursuant to subsection (2) of section 24-703 and subsection (2) of section 24-710, instead of those provided by subsection (1) of section 24-703 and subsection (1) of section 24-710. Such election shall be by written notice delivered to the board not later than November 1, 1981. Such member shall thereafter be considered a future member.



24-710.02 Retirement benefits; exemption from legal process; exception.

All annuities or benefits which any person shall be entitled to receive under the Judges Retirement Act shall not be subject to garnishment, attachment, levy, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall not be assignable except to the extent that such annuities or benefits are subject to a qualified domestic relations order under the Spousal Pension Rights Act.



24-710.03 Judges; purchase of service credit; application of section.

Any future member who has served as a judge for eighteen years but less than twenty years prior to July 15, 1992, and who has, prior to such date, contributed and earned the maximum benefit pursuant to subsection (2) of section 24-710 may purchase up to two years of service credit in order to qualify for the maximum benefit in effect after July 15, 1992. Service credit may only be purchased for actual time served as a judge. The amount to be paid shall not exceed the amount the member would have paid into the system based on the compensation and two years of service immediately following the year in which the member reached the maximum benefit in effect prior to July 15, 1992, plus the interest on that amount which would have accrued under the retirement system provided by the Judges Retirement Act. Any payment made pursuant to this section by a member to qualify for the maximum benefit in effect after July 15, 1992, shall be received by the retirement system office by December 31, 1993. Any such payment shall be made in a single lump sum.

This section shall not apply to any member who retires prior to July 15, 1992.



24-710.04 Reemployment; military service; credit; effect.

(1) Any judge who returns to service as a judge for the State of Nebraska pursuant to 38 U.S.C. 4301 et seq., shall be treated as not having incurred a break in service by reason of the judge's period of military service. Such military service shall be credited for purposes of determining the nonforfeitability of the member's accrued benefits and the accrual of benefits under the plan.

(2) The state shall be liable for funding any obligation of the plan to provide benefits based upon such period of military service. To satisfy the liability, the State Court Administrator shall pay to the retirement system an amount equal to:

(a) The sum of the judge's contributions that would have been paid during such period of military service; and

(b) Any actuarial costs necessary to fund the obligation of the plan to provide benefits based upon such period of military service. For the purposes of determining the amount of such liability and obligation of the plan, earnings and forfeitures, gains and losses, regular interest, or interest credits that would have accrued on the judge's contributions that are paid by the State Court Administrator pursuant to this section shall not be included.

(3) The amount required in subsection (2) of this section shall be paid to the retirement system as soon as reasonably practicable following the date the judge returns to service as a judge for the State of Nebraska, but must be paid within eighteen months of the date the board notifies the State Court Administrator of the amount due. If the State Court Administrator fails to pay the required amount within such eighteen-month period, then the State Court Administrator is also responsible for any actuarial costs and interest on actuarial costs that accrue from eighteen months after the date the State Court Administrator is notified by the board until the date the amount is paid.

(4) The board may adopt and promulgate rules and regulations to carry out this section, including, but not limited to, rules and regulations on:

(a) How and when the judge and State Court Administrator must notify the retirement system of a period of military service;

(b) The acceptable methods of payment;

(c) Determining the service and compensation upon which the contributions must be made;

(d) Accelerating the payment from the State Court Administrator due to unforeseen circumstances that occur before payment is made pursuant to this section, including, but not limited to, the judge's termination or retirement or the court's reorganization, consolidation, or merger; and

(e) The documentation required to substantiate that the judge returned to service as a judge for the State of Nebraska pursuant to 38 U.S.C. 4301 et seq.

(5) This section only applies to military service that falls within the definition of uniformed service under 38 U.S.C. 4301 et seq. Military service does not include service provided pursuant to sections 55-101 to 55-181.



24-710.05 Direct rollover; terms, defined; distributee; powers; board; duties.

(1) For purposes of this section and section 24-710.06:

(a) Distributee means the member, the member's surviving spouse, or the member's former spouse who is an alternate payee under a qualified domestic relations order as defined in section 414(p) of the Internal Revenue Code;

(b) Direct rollover means a payment by the retirement system to the eligible retirement plan or plans specified by the distributee;

(c) Eligible retirement plan means (i) an individual retirement account described in section 408(a) of the Internal Revenue Code, (ii) an individual retirement annuity described in section 408(b) of the code, except for an endowment contract, (iii) a qualified plan described in section 401(a) of the code, (iv) an annuity plan described in section 403(a) or 403(b) of the code, (v) except for purposes of section 24-710.06, an individual retirement plan described in section 408A of the code, and (vi) a plan described in section 457(b) of the code and maintained by a governmental employer. For eligible rollover distributions to a surviving spouse, an eligible retirement plan means subdivisions (1)(c)(i) through (vi) of this section; and

(d) Eligible rollover distribution means any distribution to a distributee of all or any portion of the balance to the credit of the distributee in the plan, except such term shall not include any distribution which is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life of the distributee or joint lives of the distributee and the distributee's beneficiary or for the specified period of ten years or more and shall not include any distribution to the extent such distribution is required under section 401(a)(9) of the Internal Revenue Code.

(2) For distributions made to a distributee on or after January 1, 1993, a distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee.

(3) A member's surviving spouse or former spouse who is an alternate payee under a qualified domestic relations order and, on or after July 1, 2010, any designated beneficiary of a member who is not a surviving spouse or former spouse who is entitled to receive an eligible rollover distribution from the retirement system may, in accordance with such rules, regulations, and limitations as may be established by the board, elect to have such distribution made in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(4) An eligible rollover distribution on behalf of a designated beneficiary of a member who is not a surviving spouse or former spouse of the member may be transferred to an individual retirement account or annuity described in section 408(a) or section 408(b) of the Internal Revenue Code that is established for the purpose of receiving the distribution on behalf of the designated beneficiary and that will be treated as an inherited individual retirement account or individual retirement annuity described in section 408(d)(3)(C) of the Internal Revenue Code.

(5) The board shall adopt and promulgate rules and regulations for direct rollover procedures which are consistent with section 401(a)(31) of the Internal Revenue Code and which include, but are not limited to, the form and time of direct rollover distributions.



24-710.06 Retirement system; accept payments and rollovers; limitations; board; duties.

(1) The retirement system may accept cash rollover contributions from a member who is making payment pursuant to section 24-706 if the contributions do not exceed the amount of payment required for the service credits purchased by the member pursuant to such section and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified plan under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, the entire amount of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified plan under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection must be transferred to the retirement system within sixty days from the date of the distribution from the qualified plan, individual retirement account, or individual retirement annuity.

(2) Cash transferred to the retirement system as a rollover contribution shall be deposited as other payments for service credits.

(3) Under the same conditions as provided in subsection (1) of this section, the retirement system may accept eligible rollover distributions from (a) an annuity contract described in section 403(b) of the Internal Revenue Code, (b) a plan described in section 457(b) of the code which is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, or (c) the portion of a distribution from an individual retirement account or annuity described in section 408(a) or 408(b) of the code that is eligible to be rolled over and would otherwise be includible in gross income. Amounts accepted pursuant to this subsection shall be deposited as all other payments under this section.

(4) The retirement system may accept direct rollover distributions made from a qualified plan pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(5) The board shall adopt and promulgate rules and regulations defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.



24-710.07 Repealed. Laws 2011, LB 509, § 55.



24-710.08 Repealed. Laws 1999, LB 674, § 12.



24-710.09 Repealed. Laws 2011, LB 509, § 55.



24-710.10 Repealed. Laws 2011, LB 509, § 55.



24-710.11 Repealed. Laws 2011, LB 509, § 55.



24-710.12 Retirement system; accept transfers; limitations; how treated.

The retirement system may accept as payment for withdrawn amounts made pursuant to the Judges Retirement Act a direct trustee-to-trustee transfer from (1) an eligible tax-sheltered annuity plan as described in section 403(b) of the Internal Revenue Code or (2) an eligible deferred compensation plan as described in section 457(b) of the code on behalf of a member who is making payments for such amounts. The amount transferred shall not exceed the amount withdrawn and such transferred amount shall qualify as a purchase of permissive service credit by the member as defined in section 415 of the code.



24-710.13 Judges who became members prior to July 1, 2015; annual benefit adjustment; cost-of-living adjustment calculation method.

On July 1 of each year, for judges who became members prior to July 1, 2015:

(1) The board shall determine the number of retired members or beneficiaries in the retirement system who became members prior to July 1, 2015, and an annual benefit adjustment shall be made by the board for each retired member or beneficiary under one of the cost-of-living adjustment calculation methods found in subdivision (2), (3), or (4) of this section. Each retired member or beneficiary, if eligible, shall receive an annual benefit adjustment under the cost-of-living adjustment calculation method that provides the retired member or beneficiary the greatest annual benefit adjustment increase. No retired member or beneficiary shall receive an annual benefit adjustment under more than one of the cost-of-living adjustment calculation methods provided in this section;

(2) The current benefit paid to a retired member or beneficiary under this subdivision shall be adjusted so that the purchasing power of the benefit being paid is not less than seventy-five percent of the purchasing power of the initial benefit. The purchasing power of the initial benefit in any year following the year in which the initial benefit commenced shall be calculated by dividing the United States Department of Labor, Bureau of Labor Statistics, Consumer Price Index for Urban Wage Earners and Clerical Workers factor on June 30 of the current year by the Consumer Price Index for Urban Wage Earners and Clerical Workers factor on June 30 of the year in which the benefit commenced. The result shall be multiplied by the product that results when the amount of the initial benefit is multiplied by seventy-five percent. In any year in which applying the adjustment provided in subdivision (3) of this section results in a benefit which would be less than seventy-five percent of the purchasing power of the initial benefit as calculated in this subdivision, the adjustment shall instead be equal to the percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers factor from the prior year to the current year;

(3) The current benefit paid to a retired member or beneficiary under this subdivision shall be increased annually by the lesser of (a) the percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers for the period between June 30 of the prior year to June 30 of the present year or (b) two and one-half percent;

(4)(a) The current benefit paid to a retired member or beneficiary under this subdivision shall be calculated by multiplying the retired member's or beneficiary's total monthly benefit by the lesser of (i) the cumulative change in the Consumer Price Index for Urban Wage Earners and Clerical Workers from the last adjustment of the total monthly benefit of each retired member or beneficiary through June 30 of the year for which the annual benefit adjustment is being calculated or (ii) an amount equal to three percent per annum compounded for the period from the last adjustment of the total monthly benefit of each retired member or beneficiary through June 30 of the year for which the annual benefit adjustment is being calculated.

(b) In order for a retired member or beneficiary to receive the cost-of-living adjustment calculation method provided in this subdivision, the retired member or beneficiary shall be (i) a retired member or beneficiary who has been receiving a retirement benefit for at least five years if the member had at least twenty-five years of creditable service, (ii) a member who has been receiving a disability retirement benefit for at least five years pursuant to section 24-709, or (iii) a beneficiary who has been receiving a death benefit pursuant to section 24-707 or 24-707.01 for at least five years, if the member's or beneficiary's monthly accrual rate is less than or equal to the minimum accrual rate as determined by this subdivision.

(c) The monthly accrual rate under this subdivision is the retired member's or beneficiary's total monthly benefit divided by the number of years of creditable service earned by the retired or deceased member.

(d) The total monthly benefit under this subdivision is the total benefit received by a retired member or beneficiary pursuant to the Judges Retirement Act and previous adjustments made pursuant to this section or any other provision of the act that grants a benefit or cost-of-living increase, but the total monthly benefit shall not include sums received by an eligible retired member or eligible beneficiary from federal sources.

(e) The board shall annually adjust the minimum accrual rate to reflect the cumulative percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers from the last adjustment of the minimum accrual rate;

(5) On July 1 of each year, each retired member or beneficiary shall receive the sum of the annual benefit adjustment and such retiree's total monthly benefit less withholding, which sum shall be the retired member's or beneficiary's adjusted total monthly benefit. Each retired member or beneficiary shall receive the adjusted total monthly benefit until the expiration of the annuity option selected by the member or until the retired member or beneficiary again qualifies for the annual benefit adjustment, whichever occurs first;

(6) The annual benefit adjustment pursuant to this section shall not cause a current benefit to be reduced, and a retired member or beneficiary shall never receive less than the adjusted total monthly benefit until the annuity option selected by the member expires; and

(7) The board shall adjust the annual benefit adjustment provided in this section so that the cost-of-living adjustment provided to the retired member or beneficiary at the time of the annual benefit adjustment does not exceed the change in the Consumer Price Index for Urban Wage Earners and Clerical Workers for the period between June 30 of the prior year to June 30 of the present year. If the consumer price index used in this section is discontinued or replaced, a substitute index published by the United States Department of Labor shall be selected by the board which shall be a reasonable representative measurement of the cost-of-living for retired employees.



24-710.14 Judges who became members on or after July 1, 2015; annual benefit adjustment.

On July 1 of each year, for judges who became members on or after July 1, 2015:

(1) The board shall determine the number of retired members or beneficiaries in the retirement system who became members on or after July 1, 2015, and an annual benefit adjustment shall be made by the board for each retired member or beneficiary. The benefit paid to a retired member or beneficiary under this section shall be increased annually by the lesser of (a) the percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers for the period between June 30 of the prior year to June 30 of the present year or (b) one percent. If the consumer price index used in this section is discontinued or replaced, a substitute index published by the United States Department of Labor shall be selected by the board which shall be a reasonable representative measurement of the cost-of-living for retired employees;

(2) Each retired member or beneficiary shall receive the sum of the annual benefit adjustment and such retiree's total monthly benefit less withholding, which sum shall be the retired member's or beneficiary's adjusted total monthly benefit. Each retired member or beneficiary shall receive the adjusted total monthly benefit until the expiration of the annuity option selected by the member or until the retired member or beneficiary again qualifies for the annual benefit adjustment, whichever occurs first; and

(3) The annual benefit adjustment pursuant to this section shall not cause a current benefit to be reduced, and a retired member or beneficiary shall never receive less than the adjusted total monthly benefit until the annuity option selected by the member expires.



24-710.15 Judges who became members on and after July 1, 2015; cost-of-living payment.

(1) Beginning July 1, 2015, for judges who become members on and after July 1, 2015, if the annual valuation made by the actuary, as approved by the board, indicates that the system is fully funded and has sufficient actuarial surplus to provide for a supplemental lump-sum cost-of-living payment, the board may, in its discretion, elect to pay a maximum one and one-half percent supplemental lump-sum cost-of-living payment to each retired member or beneficiary based on the retired member's or beneficiary's total monthly benefit through June 30 of the year for which the supplemental lump-sum cost-of-living payment is being calculated. The supplemental lump-sum cost-of-living payment shall be paid within sixty days after the board's decision. In no event shall the board declare a supplemental lump-sum cost-of-living payment if such payment would cause the plan to be less than fully funded.

(2) For purposes of this section, fully funded means the unfunded actuarial accrued liability, based on the lesser of the actuarial value and the market value, under the entry age actuarial cost method is less than zero on the most recent actuarial valuation date.

(3) Any decision or determination by the board to declare or not declare a cost-of-living payment or as to whether the annual valuation indicates a sufficient actuarial surplus to provide for a cost-of-living payment shall be made in the sole, absolute, and final discretion of the board and shall not be subject to challenge by any member or beneficiary. In no event shall the Legislature be constrained or limited in amending the system notwithstanding the effect of any such change upon the actuarial surplus of the system and the ability of the board to declare future cost-of-living payments.



24-711 Retired judge; statement of facts; contents; false or fraudulent actions; prohibited acts; penalty; denial of benefits.

(1) Any judge who retires under the provisions of section 24-708 or 24-709, or his or her guardian, shall give to the board a statement of facts which shall include an accurate record of all service claimed by such judge, his or her compensation when he or she last served as a judge, the amount of contributions he or she has made to the fund, the amount of benefits he or she is receiving or shall be entitled to receive under the Nebraska and federal old-age and survivors insurance acts, designation of beneficiary, and any other information the board may request. The board shall determine the accuracy of all pertinent facts claimed and may call a hearing to determine any or all matters necessary in order to determine the amount of the annuity to which such judge is entitled. After obtaining all facts it deems necessary, the board shall render its decision as to the amount of the annuity, if any, to which such judge shall be entitled.

(2) Any person who, knowing it to be false or fraudulent, presents or causes to be presented a false or fraudulent claim or benefit application, any false or fraudulent proof in support of such a claim or benefit, or false or fraudulent information which would affect a future claim or benefit application to be paid under the retirement system for the purpose of defrauding or attempting to defraud the retirement system shall be guilty of a Class II misdemeanor. The retirement board shall deny any benefits that it determines are based on false or fraudulent information and shall have a cause of action against the member to recover any benefits already paid on the basis of such information.



24-712 Annuity payments; continuation; physical examinations, when; cost.

Annuity payments to a judge, who has retired under the provisions of section 24-708, shall continue until the end of the month in which such judge shall die. The last annuity payment and any other payments to which such judge shall be entitled and which have not been paid at the time of his or her death shall be paid to his or her beneficiary. A judge who is receiving annuity payments, under the provisions of section 24-709, shall continue to receive such annuities as long as he or she is permanently disabled, and if such judge shall die while so disabled, payment of annuities shall be terminated in the same manner as provided for a judge who dies subsequent to his or her retirement. Any judge, who is receiving annuities under the provisions of section 24-709, may be required by the commission to submit to a reexamination at any time. Any such judge shall have the right to a reexamination, upon an application to the commission, but not more often than once every six months. A physician appointed by the commission shall make such examinations and report his or her findings to the commission which shall make a determination. If the commission shall find that the permanent disability no longer exists, it shall so notify the judge and the board shall discontinue annuity payments to such judge unless the judge has in the meantime qualified for retirement by reason of his or her age. If any judge refuses to submit to such reexamination, the commission shall immediately terminate all annuity payments to such judge. Costs incurred by the commission for the services of a physician, as authorized by the provisions of section 24-709 and this section, shall be paid by the commission out of money from the fund.



24-713 State Treasurer; duties; warrants.

The State Treasurer shall be the custodian of the funds and securities of the retirement system and may deposit the funds and securities in any financial institution approved by the Nebraska Investment Council. The Director of Administrative Services is directed to draw warrants on the State Treasurer against the fund for authorized expenditures upon duly itemized vouchers signed by a person authorized by the retirement board. The State Treasurer shall transmit monthly to the board a detailed statement showing all credits to and disbursements from the funds in his or her custody belonging to the retirement system.



24-713.01 Limitation of actions.

Every claim and demand under the Judges Retirement Act and against the retirement system or the board shall be forever barred unless the action is brought within two years of the time at which the claim accrued.



24-713.02 Retirement system contributions, property, and rights; how treated.

All contributions to the retirement system, all property and rights purchased with the contributions, and all investment income attributable to the contributions, property, or rights shall be held in trust by the State of Nebraska for the exclusive benefit of members and their beneficiaries and shall only be used to pay benefits to such persons and to pay administrative expenses according to the provisions of the Judges Retirement Act.



24-713.03 Termination of system or contributions; effect.

Upon termination or partial termination of the retirement system or upon complete discontinuance of contributions under the retirement system, the rights of all affected members to benefits accrued to the date of such termination, partial termination, or discontinuance, to the extent funded as of such date, shall be nonforfeitable.



24-714 Retirement of judge; effect; filling of vacancy.

When the Chief Justice or a judge of the Supreme Court, a judge of the Court of Appeals, a judge of the district court, or a judge of the Nebraska Workers' Compensation Court becomes retired under the Judges Retirement Act, he or she shall be relieved of further active duties on the court. The Governor may fill the vacancy caused by such retirement the same as when a vacancy exists on that court for any other reason. When a judge of the county court or judge of a separate juvenile court becomes retired under the provisions of such sections, he or she shall also be relieved of further active duties and a vacancy shall be deemed to exist, which vacancy shall be filled as provided by law.



24-715 Commission on Judicial Qualifications; created; members; appointment.

Pursuant to the Constitution of the State of Nebraska, there is hereby created a Commission on Judicial Qualifications consisting of: (1) Three judges, including one district court judge, one county court judge, and one judge of any other court inferior to the Supreme Court as now exists or may hereafter be created by law, all of whom shall be appointed by the Chief Justice of the Supreme Court; (2) three members of the Nebraska State Bar Association who shall have practiced law in this state for at least ten years and who shall be appointed by the Executive Council of the Nebraska State Bar Association; (3) three citizens, none of whom shall be a Justice or judge of the Supreme Court or a judge of any court, active or retired, nor a member of the Nebraska State Bar Association, and who shall be appointed by the Governor; and (4) the Chief Justice of the Supreme Court, who shall serve as its chairperson.

This section does not grant authority to the Nebraska State Bar Association to commence disciplinary actions against sitting judges. State ex rel. NSBA v. Krepela, 259 Neb. 395, 610 N.W.2d 1 (2000).

On a showing of a compelling need for information preliminary to a judicial proceeding, limited disclosures of grand jury testimony granted. United States v. Salanitro, 437 F.Supp. 240 (D. Neb. 1977).



24-716 Commission; members; term; vacancy.

The term of office of each member of the Commission on Judicial Qualifications, except the Chief Justice of the Supreme Court, shall be four years. The term of the Chief Justice shall be permanent. In the event of a vacancy, the vacancy shall be filled by appointment in the same manner as the original members are appointed and the individuals so appointed shall serve for the balance of the original term. Any member of the commission shall be eligible for reappointment for an additional term without regard to the number of years that such individual has served as a member of the commission.



24-717 Commission; organization; officers.

The Commission on Judicial Qualifications shall annually select a vice-chairperson from its own members and a secretary who may or may not be a member of the commission and who shall keep minutes of all meetings of the commission. Such vice-chairperson and secretary shall each serve for one year or until a successor is selected.



24-718 Commission; compensation; expenses.

Members of the Commission on Judicial Qualifications shall serve without compensation but they shall be reimbursed for all reasonable expenses incurred by them in connection with their duties as members of the commission as provided in sections 81-1174 to 81-1177 for state employees.



24-719 Commission; meetings; quorum; annual report.

(1) Meetings of the Commission on Judicial Qualifications shall be held at least annually at Lincoln, Nebraska, or at such other place or places within the State of Nebraska and at such time as the commission may determine. A majority of the members of the commission shall constitute a quorum. No action of the commission shall be valid unless concurred in by a majority of its members. The date of the annual meeting of the commission shall be fixed by resolution of the commission and special meetings of the commission may be called at any time by the chairperson or vice-chairperson of the commission or by the Supreme Court or at the written request of any two members of the commission.

(2) To the extent permitted by the Constitution of Nebraska, the commission shall prepare and make available to the public an annual report outlining the activities of the commission in the previous year. The report shall include, but not be limited to:

(a) The total number of meetings held by the commission;

(b) The total number of complaints filed with the commission;

(c) The total number of complaints dismissed by the commission;

(d) The total number of public reprimands issued by the commission;

(e) The total number of formal complaints filed by the commission; and

(f) The costs incurred by the commission which shall include:

(i) Expenses paid to commission members pursuant to section 24-718;

(ii) Expenses paid to special masters appointed by the commission; and

(iii) Expenses paid to special investigators hired by the commission.



24-720 Commission; complaints and requests; form.

Complaints and requests to the Commission on Judicial Qualifications shall be in writing directed to the commission or to any member of the commission. No specified form of complaint or request shall be required.



24-721 Commission; complaint or request filed by citizen; investigation; proceedings; rights of judge or justice; special master; commission; recommendations; rules.

Any citizen of the State of Nebraska shall have the right at all times to complain to the Commission on Judicial Qualifications with reference to the acts, activities, or qualifications of any Justice or judge of the Supreme Court or judge of any of the courts of the State of Nebraska or to request that the commission consider the qualifications of any Justice or judge of the Supreme Court or judge of any of the courts of the State of Nebraska. Upon receipt of any such complaint or request, the commission shall make such investigation as it determines to be necessary. The commission shall have the right to subpoena witnesses; to hold hearings; to require the Justice or judge to submit to physical or mental examination by medical experts; to appoint special masters to conduct hearings; to make independent investigations, either by members of the commission or by special investigators employed by the commission; to hold confidential prehearing proceedings with the person or persons filing the complaint or request, or with his or her or their agents or attorneys; and to hold confidential prehearing proceedings with the judge or Justice involved in the complaint or request. If the commission finds probable cause for the existence of any of the grounds for disciplinary action or retirement specified in section 24-722, it shall reprimand the Justice or judge or order a formal open hearing to be held before it concerning the reprimand, discipline, censure, suspension, removal, or retirement of such Justice or judge. Any reprimand shall be public and shall be announced in a fashion similar to that of a published opinion of the Supreme Court. A judge who receives official notice of a complaint or request pursuant to this section shall not be allowed to retire pursuant to the Judges Retirement Act until the matter is resolved by the commission or the Supreme Court, if the commission recommends action by the court. If a hearing is ordered, the commission shall advise the judge or Justice involved, in writing, of the specific charges which have been made and supported, substantiated, or revealed by the independent investigation of the commission. The judge or Justice shall be given reasonable time in which to formally answer such charges in writing and the matter shall then be set for formal open hearing, at which time the commission shall cause the testimony and the documentary evidence relating to the charges to be produced and recorded in such manner as the commission shall determine to be advisable, giving the judge or Justice involved and his or her attorney a full opportunity to question and cross-examine the witnesses and evidence so produced. The judge or Justice shall have an opportunity to produce at such hearing, testimony, evidence, and documents relating to the charges involved; thereafter any rebuttal evidence may be produced. In the alternative or in addition, the commission may request the Supreme Court to appoint one or more special masters who shall be judges of courts of record to hold a formal open hearing to take evidence in any such matter, and to report to the commission. Whenever any person shall refuse to testify or to produce books, papers, or other evidence when required to do so in any hearing held before the Commission on Judicial Qualifications or before a special master or masters appointed under the provisions of this section for the reason that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to a forfeiture or penalty, he or she may nevertheless be compelled to testify or produce such evidence by order of the Commission on Judicial Qualifications or special master or masters on motion of counsel to the commission. No person who testifies or produces evidence in obedience to the command of the commission or special master or masters in such case shall be liable to any forfeiture or penalty for or on account of any transaction, matter, or thing concerning or arising from that as to which he or she may so testify or produce evidence, nor shall such testimony or evidence be used directly or indirectly in any proceedings against him or her, except that no person shall be exempt from prosecution and punishment for perjury or contempt committed in so testifying. The requirement to testify or produce evidence shall not apply when such person proves the real and substantial danger of a prosecution against him or her in another jurisdiction based on the admissions to be made by him or her in this state. The commission or special master or masters shall have power to punish for contempt for any action specified in section 25-2121. If, after formal open hearing, or after considering the record and report of the masters, the commission finds that the charges are established by clear and convincing evidence, it shall recommend to the Supreme Court that the Justice or judge of the Supreme Court or other judge involved shall be reprimanded, disciplined, censured, suspended without pay for a definite period of time not to exceed six months, removed, or retired as the case may be. All hearings before the commission and all proceedings before masters and before the Supreme Court shall be conducted in accordance with rules promulgated or to be promulgated by the Supreme Court.



24-722 Justice or judge; discipline or removal; grounds.

A Justice or judge of the Supreme Court or judge of any court of this state may be reprimanded, disciplined, censured, suspended without pay for a definite period of time not to exceed six months, or removed from office for (1) willful misconduct in office, (2) willful disregard of or failure to perform his or her duties, (3) habitual intemperance, (4) conviction of a crime involving moral turpitude, (5) disbarment as a member of the legal profession licensed to practice law in the State of Nebraska, or (6) conduct prejudicial to the administration of justice that brings the judicial office into disrepute, or he or she may be retired for physical or mental disability seriously interfering with the performance of his or her duties if such disability is determined to be permanent or reasonably likely to become permanent.

A clear violation of the Nebraska Code of Judicial Conduct constitutes, at a minimum, a violation of subsection (6) of this section. In re Complaint Against Lindner, 271 Neb. 323, 710 N.W.2d 866 (2006).

Pursuant to subsection (6) of this section, conduct that clearly violates the Code of Judicial Conduct constitutes, at a minimum, a violation of this section, and a judge may be removed from office based on a violation of this section. In re Complaint Against Jones, 255 Neb. 1, 581 N.W.2d 876 (1998).

A clear violation of the Code of Judicial Conduct constitutes, at minimum, a violation of subsection (6) of this section. In re Complaint Against Staley, 241 Neb. 152, 486 N.W.2d 886 (1992).

Crucial to the finding that subsection (1) of this section has been violated is a showing of bad faith. Although a certain amount of "honest" error can be expected, blatant, flagrant, and repeated failures to perform judicial duties constitutes a violation of subsection (2) of this section. A clear violation of the Code of Judicial Conduct constitutes, at minimum, a violation of subsection (6) of this section. In re Complaint Against Kelly, 225 Neb. 583, 407 N.W.2d 182 (1987).



24-723 Supreme Court; record of proceedings; review; order; retirement, removal, or suspension; effect.

The Supreme Court shall review the record of the proceedings and in its discretion may permit the introduction of additional evidence. The Supreme Court shall make such determination as it finds just and proper, and may order the reprimand, discipline, censure, suspension without pay for a definite period of time not to exceed six months, removal, or retirement of such Justice or judge of the Supreme Court or other judge, or may wholly reject the recommendation. Upon an order for retirement, the Justice or judge of the Supreme Court or other judge shall thereby be retired with the same rights and privileges as if he or she had retired pursuant to statute. Upon an order for removal, the Justice or judge of the Supreme Court or other judge shall be removed from office, his or her salary shall cease from the date of such order, and he or she shall be ineligible for judicial office. Upon an order for suspension, the Justice or judge of the Supreme Court or other judge shall draw no salary and shall perform no judicial functions during the period of suspension. Suspension shall not create a vacancy in the office of Justice or judge of the Supreme Court or other judge.



24-723.01 Justice or judge; disqualification without loss of salary; Supreme Court order; when.

Upon order of the Supreme Court, a Justice or judge of the Supreme Court or other judge shall be disqualified from acting as a Justice or judge of the Supreme Court or other judge, without loss of salary, while there is pending (1) an indictment or information charging him or her in the United States with a crime punishable as a felony under Nebraska or federal law or (2) a recommendation to the Supreme Court by the Commission on Judicial Qualifications for his or her removal or retirement.



24-723.02 Justice or judge; removal or suspension by Supreme Court; grounds.

In addition to the procedure set forth in sections 24-721 to 24-723, on recommendation of the Commission on Judicial Qualifications or on its own motion, the Supreme Court (1) shall remove a Justice or judge of the Supreme Court or other judge from office when in any court in the United States such Justice or judge pleads guilty or no contest to a crime punishable as a felony under Nebraska or federal law, and (2) may suspend a Justice or judge of the Supreme Court or other judge from office without salary when in any court in the United States such Justice or judge is found guilty of a crime punishable as a felony under Nebraska or federal law or any other crime that involves moral turpitude. If his or her conviction is reversed, suspension shall terminate and he or she shall be paid his or her salary for the period of suspension. If he or she is suspended and his or her conviction becomes final the Supreme Court shall remove him or her from office.



24-724 Commission; executive secretary; personnel; employ; Attorney General; counsel; special counsel.

The Commission on Judicial Qualifications shall have the authority to employ an executive secretary, investigators, medical experts, and such other employees and experts as the commission in its discretion determines to be necessary to carry out its functions and purposes. The office of the Attorney General shall provide counsel to the commission but the commission may employ special counsel in any proceeding if determined by the commission to be advisable.



24-725 Commission; budget; submit.

The Commission on Judicial Qualifications shall submit its budget estimate in the manner and form and at the times required by law of all departments, offices, and institutions of the state government requesting appropriations.



24-726 Proceedings prior to formal hearing; confidential.

All papers filed with and proceedings before the Commission on Judicial Qualifications or masters appointed by the Supreme Court pursuant to section 24-721 prior to any formal open hearing shall be confidential. The filing of papers with and the testimony given before the commission or masters or the Supreme Court shall be deemed a privileged communication.



24-727 Supreme Court; procedure; rule; adopt.

The Supreme Court shall by rule provide for procedure under sections 24-709, 24-712, and 24-715 to 24-728 before the Commission on Judicial Qualifications, the masters, and the Supreme Court.



24-728 Judge or justice; own discipline, removal, or retirement; participation prohibited.

No Justice or judge of the Supreme Court or other judge shall participate, as a member of the Commission on Judicial Qualifications, or as a master, or as a member of the Supreme Court, in any proceedings involving his or her own reprimand, discipline, censure, suspension, removal, or retirement.



24-729 Judges; retired; assignment; when; retired judge, defined.

The Supreme Court of Nebraska is empowered, with the consent of the retired judge, (1) to assign judges of the Supreme Court, Court of Appeals, and district court who are now retired or who may be retired hereafter to (a) sit in any court in the state to relieve congested dockets or to prevent the docket of such court from becoming congested or (b) sit for the judge of any court who may be incapacitated or absent for any reason whatsoever and (2) to assign any judge of the separate juvenile court, county court, or Nebraska Workers' Compensation Court who is now retired or who may be retired hereafter to (a) sit in any court having the same jurisdiction as one in which any such judge may have previously served to relieve congested dockets or to prevent the docket of any such court from becoming congested or (b) sit for the judge of any such court who may be incapacitated or absent for any reason. Any judge who has retired on account of disability may not be so assigned.

For purposes of sections 24-729 to 24-733, retired judge shall include a judge who, before, on, or after March 31, 1993, has retired upon the attainment of age fifty-five and has elected to defer the commencement of his or her retirement annuity to a later date.

The Nebraska Constitution clearly permits district court judges, retired or not, to act as associate Supreme Court judges when necessary for prompt submission and determination of causes. ConAgra, Inc. v. Cargill, Inc., 223 Neb. 92, 388 N.W.2d 458 (1986).

This provision, which authorized the Supreme Court to assign retired district judges to sit in any court to relieve or prevent congested dockets, or to sit for a judge of any court who is incapacitated or absent, is not limited by article V, section 2, of the Nebraska Constitution, which expressly authorizes district judges to sit in specific cases. ConAgra, Inc. v. Cargill, Inc., 223 Neb. 92, 388 N.W.2d 458 (1986).



24-730 Retired judge; temporary duty; compensation.

A retired judge holding court pursuant to sections 24-729 to 24-733 shall receive, in addition to his or her retirement benefits, for each day of temporary duty an amount established by the Supreme Court. In addition, a retired judge who consents to serve a minimum number of temporary duty days annually, as established by the Supreme Court, and is appointed by the Supreme Court for such extended service, may also receive a stipend or an adjusted stipend calculated from the number of days of temporary duty performed by the judge in such annual period in relation to an annual base amount established by the Supreme Court.



24-731 Retired judge; temporary duty; expenses.

A retired judge on temporary duty shall be reimbursed for his or her expenses at the same rate as provided in sections 81-1174 to 81-1177 for state employees but shall submit a request for payment or reimbursement in the manner provided in section 24-733.



24-732 Retired judge; temporary duty; not contribute to retirement fund; retirement benefits not affected.

A retired judge on temporary duty shall not be required to contribute to the Nebraska Retirement Fund for Judges, and the retirement benefits of such a retired judge shall neither be increased nor decreased on account of his temporary duty.



24-733 Retired judge; temporary duty; request for compensation and expenses.

Within fifteen days following completion of a temporary duty assignment, the retired judge shall submit to the Chief Justice of the Supreme Court, on forms provided by the Chief Justice, a request for payment or reimbursement for services rendered and expenses incurred during such temporary duty assignment. Upon receipt of such request, the Chief Justice shall endorse on the request that the services were performed and expenses incurred pursuant to an assignment of the Supreme Court of Nebraska and file such request with the proper authority for payment.



24-734 Judges; powers; enumerated.

(1) A judge of any court established under the laws of the State of Nebraska shall, in any case in which that judge is authorized to act, have power to exercise the powers conferred upon the judge and court, and specifically to:

(a) Upon the stipulation of the parties to an action, hear and determine any matter, including the trial of an equity case or case at law in which a jury has been waived;

(b) Hear and determine pretrial and posttrial matters in civil cases not involving testimony of witnesses by oral examination;

(c) With the consent of the defendant, receive pleas of guilty and pass sentences in criminal cases;

(d) With the consent of the defendant, hear and determine pretrial and posttrial matters in criminal cases;

(e) Hear and determine cases brought by petition in error or appeal not involving testimony of witnesses by oral examination;

(f) Hear and determine any matter in juvenile cases with the consent of the guardian ad litem or attorney for the minor, the other parties to the proceedings, and the attorneys for those parties, if any; and

(g) Without notice, make any order and perform any act which may lawfully be made or performed by him or her ex parte in any action or proceeding which is on file in any district of this state.

(2) A judgment or order made pursuant to this section shall be deemed effective when the judgment is entered in accordance with the provisions of subsection (3) of section 25-1301.

(3) The judge, in his or her discretion, may in any proceeding authorized by the provisions of this section not involving testimony of witnesses by oral examination, use telephonic, videoconferencing, or similar methods to conduct such proceedings. The court may require the parties to make reimbursement for any charges incurred.

(4) A judge, in any case with the consent of the parties, may permit any witness who is to be examined by oral examination to appear by telephonic, videoconferencing, or similar methods, with any costs thereof to be taxed as costs.

(5) The enumeration of the powers in subsections (1), (2), (3), and (4) of this section shall not be construed to deny the right of a party to trial by jury in the county in which the action was first filed if such right otherwise exists.

(6) Nothing in this section shall be construed to exempt proceedings under this section from the provisions of the Guidelines for Use by Nebraska Courts in Determining When and Under What Conditions a Hearing Before Such Court May Be Closed in Whole or in Part to the Public, adopted by the Supreme Court of the State of Nebraska September 8, 1980, and any amendments to those provisions.

1. Constitutionality

2. Jurisdiction at chambers

3. No jurisdiction at chambers

4. Notice

5. Miscellaneous

1. Constitutionality

Constitutionality of act is closed question. Beatrice Paper Co. v. Beloit Iron Works, 46 Neb. 900, 65 N.W. 1059 (1896).

2. Jurisdiction at chambers

Conditions are specified under which district judges may exercise powers in chambers. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

District judge sitting in chambers may impose sentence on plea of guilty. Duggan v. Olson, 146 Neb. 248, 19 N.W.2d 353 (1945).

District judge at chambers on ten days' notice, or where hearing is had on stipulation of parties, has jurisdiction to enter an order directing the issuance of a writ of assistance on confirmation of sale of property. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

Judge may confirm sale of land to pay debts by administrator, in vacation, without notice. Brusha v. Phipps, 86 Neb. 822, 126 N.W. 856 (1910).

Judge in chambers has jurisdiction to issue mandamus when right is clear. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902); Wheeler v. State ex rel. Londrosh, 32 Neb. 472, 49 N.W. 442 (1891); Clark v. State ex rel. Dunham, 24 Neb. 263, 38 N.W. 752 (1888).

Judge in chambers may appoint receiver. Morris v. Linton, 62 Neb. 731, 87 N.W. 958 (1901).

Judge in chambers may receive plea of guilty in felony though prosecution is started in another county. McCarty v. Hopkins, 61 Neb. 550, 85 N.W. 540 (1901).

Order may be made in chambers to enforce habeas corpus by contempt proceedings. Nebraska Children's Home Society v. State, 57 Neb. 765, 78 N.W. 267 (1899).

Judge in chambers may confirm sale. Beatrice Paper Co. v. Beloit Iron Works, 46 Neb. 900, 65 N.W. 1059 (1896); Lawson v. Gibson, 18 Neb. 137, 24 N.W. 447 (1885).

Judge has jurisdiction to dissolve injunction but not to dismiss action. Browne v. Edwards & McCullough Lumber Co., 44 Neb. 361, 62 N.W. 1070 (1895).

Order may be made in chambers to compel assignee for creditors to convey to successor. Strunk v. State ex rel. Lipp, 33 Neb. 322, 50 N.W. 14 (1891).

Writ of mandamus may be granted in chambers though writ will operate in another county. Linch v. State ex rel. Eckles, 30 Neb. 740, 47 N.W. 88 (1890).

Guardian may be licensed in chambers to sell real estate though estate is in another county in district. Dietrichs v. Lincoln & N. W. R. R. Co., 14 Neb. 355, 15 N.W. 728 (1883).

Judge may license guardian to sell real estate. Stewart v. Daggy, 13 Neb. 290, 13 N.W. 399 (1882).

District judge has jurisdiction to receive plea of guilty in chambers. Canada v. Jones, 170 F.2d 606 (8th Cir. 1948).

3. No jurisdiction at chambers

Judge has no jurisdiction in chambers to modify or correct decree of district court by nunc pro tunc except by consent of all parties affected. Nicholson v. Getchell, 113 Neb. 248, 202 N.W. 618 (1925).

Judge has no jurisdiction in chambers to enter decree of mortgage foreclosure. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).

Judge has no jurisdiction at chambers to hear and to decide a motion to vacate a judgment made after the term at which judgment was rendered. Kime v. Fenner, 54 Neb. 476, 74 N.W. 869 (1898); Fisk v. Thorp, 51 Neb. 1, 70 N.W. 498 (1897).

Judge cannot issue mandamus where facts are in issue. Mayer v. State ex rel. Wilkinson, 52 Neb. 764, 73 N.W. 214 (1897).

Judge has no jurisdiction, outside of county where action is pending, to issue order for examination of plaintiff. Ellsworth v. City of Fairbury, 41 Neb. 881, 60 N.W. 336 (1894).

Judge in chambers cannot enter decree in mechanics' lien foreclosure. Conover v. Wright, 3 Neb. Unof. 211, 91 N.W. 545 (1902).

4. Notice

Trial judge at chamber within his district was not required to give ten days' notice prior to modification of judgment concerning an estate. In re Estate of Weinberger, 207 Neb. 711, 300 N.W.2d 818 (1981).

Deficiency judgment entered in chambers without notice was void. In re Estates of Anderson, 149 Neb. 551, 31 N.W.2d 562 (1948).

Requirement of ten days' notice to exercise of jurisdiction in chambers may be waived. Smith v. Olson, 44 F.Supp. 456 (D. Neb. 1942).

5. Miscellaneous

This section should not be relied upon with respect to an on-the-record transaction which takes place in chambers while court is in session. State v. Carney, 220 Neb. 906, 374 N.W.2d 59 (1985).

Without a written stipulation of the parties, a district judge can hear application to modify an award of child support in county where the proceeding is pending, only. Hanson v. Hanson, 195 Neb. 836, 241 N.W. 2d 131 (1976).

Statute was not amended by act authorizing district judge to perform official acts at chambers in bank liquidation proceedings. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Judge at chambers possesses only such jurisdiction as is conferred by statute. Johnson v. Bouton, 56 Neb. 626, 77 N.W. 57 (1898).

Judges at chambers have no inherent authority but only such as the statutes give them. Browne v. Edwards & McCullough Lumber Co., 44 Neb. 361, 62 N.W. 1070 (1895).

Order entered in chambers confirming sale is a final order and appealable. State Bank of Nebraska v. Green, 8 Neb. 297, 1 N.W. 210 (1879).

Where defendant participated in a sentencing hearing at chambers in a county other than the county in which he was convicted and made no objection as to venue, his implied consent was sufficient to satisfy the consent requirement of subdivision (1)(d) of this section. State v. Bruna, 14 Neb. App. 408, 710 N.W.2d 329 (2006).



24-735 Repealed. Laws 1991, LB 181, § 5.



24-736 Repealed. Laws 1991, LB 181, § 5.



24-737 Repealed. Laws 1991, LB 181, § 5.



24-738 Repealed. Laws 1991, LB 181, § 5.



24-739 Disqualification of judge; grounds.

A judge shall be disqualified from acting as such in the county court, district court, Court of Appeals, or Supreme Court, except by mutual consent of the parties, which mutual consent is in writing and made part of the record, in the following situations:

(1) In any case in which (a) he or she is a party or interested, (b) he or she is related to either party by consanguinity or affinity within the fourth degree, (c) any attorney in any cause pending in the county court or district court is related to the judge in the degree of parent, child, sibling, or in-law or is the copartner of an attorney related to the judge in the degree of parent, child, or sibling, or (d) he or she has been attorney for either party in the action or proceeding; and

(2) When the judge was in copartnership, at the time of his or her election or appointment, in the law business with a practicing attorney in the district in which the judge was elected or appointed, the copartnership continued in the practice of law in the district and occupied the same office or rooms which were occupied by the copartnership at the time of his or her election or appointment, and the judge continues to occupy the same office or rooms with his or her ex-copartner, in all proceedings or litigation in which the ex-copartner is retained or interested, so long as the judge occupies the same office or room with his or her ex-copartner.

1. Disqualification because of interest

2. When not disqualified

3. Effect of disqualification

4. Effect of refusal to disqualify

5. Miscellaneous

1. Disqualification because of interest

The principle of disqualification because of a pecuniary interest is applicable to a justice of the peace. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).

Interest of trial judge in outcome of an action must be of a pecuniary nature to disqualify him. Masonic Bldg. Corporation v. Carlsen, 128 Neb. 108, 258 N.W. 44 (1934); Uerling v. State, 125 Neb. 374, 250 N.W. 243 (1933).

Interest must be pecuniary to disqualify a judge. State v. Omaha Nat. Bank, 66 Neb. 857, 93 N.W. 319 (1903); Chicago, B. & Q. R. R. Co. v. Kellogg, 55 Neb. 754, 76 N.W. 466 (1898).

While the relationship of "spouse" is not specifically included in subsection (1)(c) of this section, the obvious intent of the statute is to ensure that parties are not forced to litigate before a partial judge or before a judge who appears to be partial, regardless of whether he or she actually is. When an attorney in a case (filing and signing the information used to charge the defendant) is the judge's spouse, the judge is disqualified and may not sit on the case, whether that judge had knowledge of the spouse's involvement or not. State v. Vidales, 6 Neb. App. 163, 571 N.W.2d 117 (1997).

2. When not disqualified

A showing that appellee's attorney had sent to the court a personal letter received by him from the appellee did not come within the provisions of this section and did not require the judge to disqualify himself. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

When a judge advises the parties during the trial, that he may have an interest in the case and neither party objects to his hearing the case, the parties have mutually consented, under the terms of this section. Farm Bureau Ins. Co. of Nebraska v. Wozny, 206 Neb. 639, 294 N.W.2d 363 (1980).

District judge not disqualified to hear case because he previously presided in a proceeding involving one of the parties or presided in a proceeding involving both parties. Liberty Finance Corp. v. Jones, 184 Neb. 529, 169 N.W.2d 289 (1969).

Judge is not disqualified because of marriage to a sister of a party to the action, which sister had died before action was commenced leaving children surviving her. Zimmerer v. Prudential Ins. Co., 150 Neb. 351, 34 N.W.2d 750 (1948).

It is not grounds for disqualification that trial judge had been county attorney between time of filing complaint and trial, when shown he took no action whatever in case. Barnhart v. State, 104 Neb. 529, 177 N.W. 820 (1920).

Judge is not disqualified because he was counsel in case presenting identical questions. Hamilton County v. Aurora Nat. Bank, 89 Neb. 256, 131 N.W. 221 (1911).

Disqualification does not result because of relationship to complaining witness. Ingraham v. State, 82 Neb. 553, 118 N.W. 320 (1908).

Judge is not disqualified because, while Governor, he directed Attorney General to sue. State v. Omaha Nat. Bank, 66 Neb. 857, 93 N.W. 319 (1903).

Judge may hear action to vacate his own judgment. Chicago, B. & Q. R. R. Co. v. Kellogg, 55 Neb. 754, 76 N.W. 466 (1898), affirming 54 Neb. 138, 74 N.W. 403 (1898).

3. Effect of disqualification

Confirmation of sale under judgment procured while attorney is void. Harrington v. Hayes County, 81 Neb. 231, 115 N.W. 773 (1908).

Where judge is disqualified, judgment may be attacked collaterally. Harrington v. Hayes County, 81 Neb. 231, 115 N.W. 773 (1908).

Judgment is void if judge is disqualified. Walters v. Wiley, 1 Neb. Unof. 235, 95 N.W. 486 (1901).

4. Effect of refusal to disqualify

In an equity suit, the trial judge's refusal to disqualify himself is immaterial on appeal since the reviewing court examines the record and tries the case de novo. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

In equity suit, denial by district court of disqualification is immaterial on appeal since case is tried de novo in reviewing court. Lippincott v. Lippincott, 144 Neb. 486, 13 N.W.2d 721 (1944).

5. Miscellaneous

The statutory grounds for the disqualification of a judge are set out in this section. State v. Rader, 223 Neb. 741, 393 N.W.2d 60 (1986).

Clear and convincing proof is necessary to overcome presumption of impartiality. State v. Smith, 77 Neb. 824, 110 N.W. 557 (1906).

Federal district court may stay proceedings pending determination of action subsequently instituted in district court of state between the same parties to determine validity of a foreclosure decree where sole matter to be determined was alleged nullity under this section disqualifying judge. Prudential Ins. Co. of America v. Zimmerer, 66 F.Supp. 492 (D. Neb. 1946).



24-740 Probate; disqualification of judge.

No judge of probate shall act in any case or matter where he is next of kin to the deceased, nor where he is legatee or devisee under a will, nor where he is named as executor or trustee in a will, or is one of the subscribing witnesses thereto, nor where he is related to any party in interest in any case before him, by consanguinity or affinity, or has such an interest therein as would exclude him from acting as a juror in such case or matter, nor where he has acted as attorney or counsel in any case or matter before him.



24-741 Judges; when ineligible as candidates for other offices.

No judge shall be eligible as a candidate for any office except a judicial office during the time he or she is serving as a judge.



24-801 Judicial nominating commissions; subject to sections.

All judicial nominating commissions under Article V of the Constitution of Nebraska shall be subject to the provisions of sections 24-801 to 24-812.

Sections 24-801 to 24-812.01 constitute a special, independent legislative act, complete in itself, which is intended to cover the subject of the selection of nominees by judicial nominating commissions. Marks v. Judicial Nominating Comm., 236 Neb. 429, 461 N.W.2d 551 (1990).



24-801.01 Judicial nominating commission; members; oath.

All voting members of each nominating commission, before they enter upon their official duties, shall take the following oath or affirmation: "I do solemnly swear (or affirm) that I will faithfully discharge my duties as a member of the Judicial Nominating Commission for the ........ Court, that I will neither accept nor receive, directly or indirectly, any money or other valuable thing or any promise of office or assistance from any corporation, company, or person, for any vote or influence I may give or withhold in connection with the nomination of any person to a judicial vacancy; that I will, as necessary or expedient, encourage qualified candidates to accept judicial office or nomination for such judicial office, and that I will vote to nominate to judicial vacancies only candidates I believe are sufficiently qualified for judicial office". Such oath shall be administered by the Supreme Court Judge serving as chairperson of the judicial nominating commission to which the oath-taker is appointed.



24-802 Judicial nominating commission; residence requirements.

Except for the judge of the Supreme Court who is required to be a member of a judicial nominating commission, each member or alternate member of a commission shall be a resident of the judicial district or area of the state served by such commission except as provided in subsection (2) of section 24-806. Except for the Chief Justice, the member of the Supreme Court designated to serve on a particular nominating commission shall not be a member who was originally selected from the district served by such nominating commission.



24-803 Judicial nominating commission; members; term; appointments by Governor; elections by lawyers.

(1) Except as provided in subsection (3) of this section, as the term of a member of a judicial nominating commission initially appointed or selected expires, the term of office of each successor member shall be for a period of four years. The Governor shall appoint all successor members of each nominating commission who are judges of the Supreme Court and citizen members or alternate citizen members. The Governor shall appoint two alternate citizen members, not of the same political party, to each nominating commission. The term of office of an alternate citizen member of a commission shall be for a period of four years except that the initial appointments shall terminate on December 31, 1999. The lawyers residing in the judicial district or area of the state served by a judicial nominating commission shall select all successor and alternate lawyer members of such commission in the manner prescribed in section 24-806. The term of office of an alternate lawyer member of a commission shall be for a period of four years. No member of any nominating commission, including the Supreme Court member of any such commission, shall serve more than a total of eight consecutive years as a member of the commission, and if such member has served for more than six years as a member of the commission, he or she shall not be eligible for reelection or reappointment. Alternate lawyer and citizen members shall be selected to fill vacancies in their order of election or appointment.

(2) For purposes of this section and Article V, section 21, of the Constitution of Nebraska, a member of a judicial nominating commission shall be deemed to have served on such commission if he or she was a member of the commission at the time of the publication of the notice required by subsection (1) of section 24-810.

(3) On and after January 1, 1997, members of the judicial nominating commissions for the office of judge of the district court shall also serve as members of the judicial nominating commissions for the office of judge of the county court for counties located within the district court judicial districts served, except that members of the judicial nominating commissions for district judge and county judge in districts 1, 3, 4, and 10 shall be appointed or selected separately to serve on such commissions.



24-804 Judicial nominating commissions; judges of Supreme Court; service as members.

Judges of the Supreme Court shall serve on as many judicial nominating commissions as may be necessary. Each judge of the Supreme Court shall be a member of at least three nominating commissions. The judge of the Supreme Court who serves as a member of a Supreme Court judicial nominating commission relating to a Supreme Court judicial district shall be a nonresident of that district. The Judge of the Supreme Court serving on a nominating commission for Chief Justice of the Supreme Court shall be a judge of the Supreme Court other than the Chief Justice.



24-805 Judicial nominating commissions; members serve on no more than one commission; exceptions.

Except for the Supreme Court members of judicial nominating commissions, no individual lawyer or citizen member of any judicial nominating commission shall serve on more than one judicial nominating commission at the same time; Provided, judicial nominating commissioners for the office of district judge may also serve as judicial nominating commissioners for county judge.



24-806 Judicial nominating commission; lawyer members; qualifications; nominations; election.

(1) Lawyer members and alternate lawyer members of any judicial nominating commission shall be members of the bar of the State of Nebraska and shall reside in the judicial district or area of the state served by the commission except as provided in subsection (2) of this section. Not more than two lawyer members of each commission shall be registered members of the same political party or category, and not more than two alternate lawyer members shall be registered members of the same political party or category. Nominations for lawyer members of each commission shall be solicited in writing by the Clerk of the Supreme Court from all the lawyers of the district or area served on or before September 1 of each even-numbered year. Nominations of lawyer members shall be made in writing and filed in the office of the Clerk of the Supreme Court on or before October 1 of each even-numbered year. Each nomination of a lawyer member shall be accompanied by a written consent of the nominee to serve as a member of the commission if elected. The nominations shall be solicited and distributed on the ballot by the Clerk of the Supreme Court from the legally recognized political parties and in such a manner as will permit the final selection to be made within the required political party.

(2) If solicited nominations are insufficient to provide candidates from the permissible political parties for each vacancy, the Executive Council of the Nebraska State Bar Association, within ten days after the last day for filing nominations, shall nominate additional candidates for the position so that there shall be a qualified candidate for each position. Such candidates need not reside in the judicial district or area served by such judicial nominating commission.

(3) The Clerk of the Supreme Court shall mail a ballot with the name of each nominee to all members of the bar of Nebraska residing in the judicial district or area designating a date at least ten days and not more than fourteen days after the date of such mailing by the Clerk of the Supreme Court when the ballots will be opened and counted. The ballots shall be counted by a board consisting of the Clerk of the Supreme Court, the Secretary of State, and the Attorney General or by alternates designated by any of them to serve in his or her place. The Clerk of the Supreme Court shall insure that the election is so conducted as to maintain the secrecy of the ballot and the validity of the results. The candidate of the required political party receiving the highest number of votes shall be considered as having been elected to the commission. The candidate of the required political party receiving the next highest number of votes shall be considered as having been elected an alternate lawyer member of the commission and shall serve as a lawyer member of the commission in the event of a lawyer member vacancy of the same political party or category on the commission created either by resignation or disqualification. In the case of a resignation, an alternate lawyer member shall continue to serve as a member of the commission until the term of office of his or her predecessor expires.

(4) In any election when more than one lawyer member of a judicial nominating commission is to be elected, the nominees shall be submitted without designation of the term. Each voter shall be instructed to vote for as many nominees as there are vacancies to be filled. The candidate receiving the highest number of votes shall be considered as having been elected for the longest term. The candidate receiving the next highest number of votes shall be deemed to have been elected for next to the longest term, and if an alternate lawyer member or members are to be elected, the candidate or candidates receiving the third and fourth highest number of votes shall be deemed elected as the alternate lawyer member or members. In case of ties the determination shall be made by lot by the counting board.



24-807 Judicial nominating commission; lawyer members; certificate of selection.

Upon the selection of any lawyer member or alternate lawyer member of any judicial nominating commission, the Clerk of the Supreme Court shall promptly certify his or her selection to the Governor and the Secretary of State.



24-808 Judicial nominating commissions; vacancies; filled, how.

Each year, on or before September 1, the Clerk of the Supreme Court shall determine what, if any, vacancies exist on any judicial nominating commission and shall report the status of each judicial nominating commission to the Governor. Vacancies relating to any members or alternate citizen members of such commissions appointed by the Governor shall be filled promptly by appointment by the Governor for the unexpired term. Vacancies of lawyer members or alternate lawyer members of the judicial nominating commission shall be filled promptly by a special election for the unexpired term, conducted by the Clerk of the Supreme Court in the manner applicable to the regular election of lawyer members of the commissions.



24-809 Judicial nominating commission; chairperson; manner of voting; vacancies; procedure.

The judge of the Supreme Court on each judicial nominating commission shall be the chairperson of the commission and shall preside at all of its meetings. He or she shall not be entitled to vote. In selecting or rejecting judicial nominees, the members of the commission shall vote by oral roll call vote. When it is determined that a judicial vacancy exists in a particular district, the chairperson of the commission shall determine whether there will be eight qualified members of the appropriate judicial nominating commission, including alternate members. If it is determined that there will not be eight members present and capable of voting at the time the commission meets to vote, the chairperson of the commission shall inform the Governor of the number of citizen members which need to be appointed and shall inform the Executive Director of the Nebraska State Bar Association of the number of lawyer members which need to be elected. The Governor shall promptly make such number of citizen appointments as are necessary. The Executive Council of the Nebraska State Bar Association shall nominate at least one lawyer candidate for each vacancy on the nominating commission which needs to be filled. If the Executive Council is unable, with reasonable effort, to obtain a sufficient number of candidates for each vacancy, it may nominate candidates who do not reside in the judicial district or area served by such nominating commission. The nominations shall be sent to the Clerk of the Supreme Court, and the lawyer vacancies shall be filled by election as provided in section 24-806. There shall be eight qualified commission members present and capable of voting at the time the vote is taken. In the event that a nominating commission public hearing is postponed due to the lack of a full complement of commission members entitled to vote, the time limits specified in subsection (4) of section 24-810 shall be extended for an additional thirty days for each such postponement. The chairperson of the commission shall cause appropriate notice of the time and place of the newly scheduled judicial nominating commission public hearing to be published as provided in subsection (1) of section 24-810. The postponement of a commission hearing shall not extend the initial application filing deadline of twenty-one days prior to the initial public hearing. Each candidate shall receive five votes from the voting members of the nominating commission to have his or her name submitted to the Governor.



24-809.01 Transferred to section 24-1201.



24-809.02 Transferred to section 24-1202.



24-809.03 Transferred to section 24-1203.



24-809.04 Judicial vacancy; date of final determination.

For purposes of sections 24-809.05 and 24-810, the date of a final determination of a district, county, or separate juvenile court judicial vacancy shall be:

(1) The date a judicial vacancy is determined by the Judicial Resources Commission pursuant to section 24-1204 or 24-1206; or

(2) If a determination is made by the commission that a move of a judgeship from one district to another or between county and district court, a new judgeship, or a change in number of judicial districts or boundaries is appropriate pursuant to section 24-1204 or 24-1205, the date the Governor approves legislation or the Legislature overrides a veto of legislation creating or moving a judicial vacancy.



24-809.05 Judgeship; primary office; relocation of judge authorized; when.

If a final determination of a district or county court judicial vacancy is made, the Supreme Court shall, after consultation with a representative sampling of the lawyers of the judicial district, determine and announce the county where the primary office for the judgeship shall be located. In designating a primary office, the Supreme Court shall locate judges so as to provide maximum service to all areas of the judicial district. If more than one county is acceptable as a primary office, the Supreme Court may so state and may leave the final choice of the location of the primary office to the judge. The Supreme Court may, after consultation with a representative sampling of the lawyers of the judicial district, relocate a district or county court judge within his or her judicial district. The Supreme Court may pay reasonable moving expenses of a judge when so relocated. The principal criterion used by the Supreme Court when designating a primary office and in relocating judges within a judicial district shall be the judicial workload statistics compiled by the State Court Administrator pursuant to section 24-1007.



24-810 Judicial vacancy; judicial nominating commission; meeting; notice; hearing; application; investigations; submission of names.

(1) When a final determination of a district, county, or separate juvenile court judicial vacancy has been made pursuant to section 24-809.04 or in the event of a judicial vacancy in any other court, the Clerk of the Supreme Court shall contact the chairperson of the judicial nominating commission relating to such vacancy and shall ascertain from him or her a time and place for the first meeting of such judicial nominating commission, at which time a public hearing will be held. The first public hearing shall be held within sixty days after final determination of the vacancy occurs. The chairperson shall notify each commission member in writing of the time and place of the meeting and shall also cause appropriate notice to be published by various news media of the time and place of the public hearing of the judicial nominating commission and of the interest of the commission in receiving information relating to qualified candidates for the judicial vacancy. Any lawyer meeting the statutory requirements to serve as a judge who is interested in being nominated and appointed to such judgeship shall signify his or her interest by filing the appropriate application with the proper entity at least twenty-one days prior to the public hearing. At least ten days prior to the public hearing, the chairperson shall release to the public the names of all lawyers who have applied for such judgeship. Any member of the public shall be entitled to attend the public hearing to express, either orally or in writing, his or her views concerning candidates for the judicial vacancy.

(2) After the public hearing, the judicial nominating commission shall hold such additional private or confidential meetings as it determines to be necessary. Additional information may be submitted in writing to the commission at any time prior to its selection of qualified candidates to fill the vacancy. The commission shall make such independent investigation and inquiry as it considers necessary or expedient to determine the qualifications of candidates for the judicial vacancy and shall take such action as it deems necessary or expedient to encourage qualified candidates to accept judicial office or nomination for judicial office.

(3) The judicial nominating commission may, before or after the hearing provided for in subsection (1) of this section, institute a search for additional candidates. If additional candidates are obtained, the commission shall hold further public hearings in the same manner as provided in such subsection.

(4) The names of candidates shall be submitted to the Governor within ninety days after the date a final determination has been made of a district, county, or separate juvenile court judicial vacancy or, in the event of a judicial vacancy in any other court, after a judicial vacancy occurred if one public hearing is held and within one hundred twenty days if more than one public hearing is held.



24-810.01 Judicial nominating commission; registration as independent voters; removal from district; change in party registration; effect.

(1) For purposes of sections 24-801 to 24-812.01, members and prospective members of judicial nominating commissions who are registered as independent voters shall be considered to be members of the same political party.

(2) Removal from the State of Nebraska or a change in party registration shall automatically terminate the tenure of any member of a judicial nominating commission.



24-811 Judicial nominating commissions; unlawful to attempt to influence; violations; penalty.

It shall be unlawful and a breach of ethics for any judge, public officeholder, lawyer or any other person or organization to attempt to influence any judicial nominating commission in any manner and on any basis except by presenting facts and opinions relevant to the judicial qualifications of the proposed nominees to an individual member of the commission or to the commission acting as a body, at or prior to the time of the public hearing. Violation of this section shall be considered as contempt of the Supreme Court of the State of Nebraska and shall be punishable as for contempt or by appropriate discipline with respect to any member of the bar involved in any such unlawful or unethical conduct.



24-811.01 Judicial nominating commission; nominations; number; considerations.

Any judicial nominating commission which has for its consideration three or more candidates for a judicial vacancy shall nominate at least three candidates for consideration by the Governor if the commission, in its discretion, finds them to be sufficiently qualified. In determining whether a candidate is sufficiently qualified to be nominated for a judicial vacancy, a judicial nominating commission shall consider the candidate's knowledge of the law, experience in the legal system, intellect, capacity for fairness, probity, temperament, industry, and such other factors relating to judicial quality as the Supreme Court may by rule promulgate.



24-811.02 Judicial nominating commission; send report to State Court Administrator; contents.

Within thirty days after the list of nominees for a judicial vacancy is presented to the Governor by a judicial nominating commission, the chairperson of the commission shall prepare and send to the State Court Administrator a report containing the following:

(1) Names of all candidates for the judicial vacancy;

(2) Copies of all applications submitted by candidates; and

(3) The names of the candidates nominated for the judicial vacancy.

Such report shall be available to the public and shall be preserved by the State Court Administrator for ten years.



24-812 Judicial nominating commissions; members; communications; confidential.

All communications between members of judicial nominating commissions and between any member of the commission and any prospective candidate for judicial office and all other communications with members of the commission except those at the public hearing, shall be confidential. Additionally, all such communications including those at the public hearing shall be privileged from use in any legal action, except one charging misconduct in office of a member of a judicial nominating commission or one involving contempt of court, or misconduct of an attorney, based on such communication.



24-812.01 Judicial nominations; Supreme Court; promulgate rules.

The Supreme Court shall promulgate rules regarding procedures to be followed in the nominating procedure, including the type of application to be filed, the type of presentation an applicant may make at the public hearing, factors, if any, other than those specifically described in section 24-811.01 relating to judicial quality for commission members to consider in determining whether a candidate is sufficiently qualified to be nominated, and such other rules as it feels will induce qualified lawyers to seek judicial office, and which will otherwise promote the true spirit of the judicial selection process now used in this state.



24-813 Judicial officeholders; subject to sections.

All judicial officeholders who are subject to the terms and provisions of Article V, section 21, of the Constitution of Nebraska, as provided by the Constitution of Nebraska or by law, shall be subject to the terms and provisions of sections 24-813 to 24-818.



24-814 Judicial officeholder; continuance in office; request in writing to be retained.

Any judicial officeholder, subject to the terms of sections 24-813 to 24-818, who desires to continue in office for an additional term, shall indicate his desire in this respect in writing filed with the Secretary of State, on or before August 1 immediately preceding the expiration of his term in office, and shall request in writing that the Secretary of State submit to the electorate of the appropriate district or area, the question of his right to be retained in office for an additional term.



24-815 Judicial officeholder; request to be retained; Secretary of State; submit to electorate; form of ballot.

Upon receipt of such information and request within the time provided in section 24-814, the Secretary of State shall cause the question of said judicial officeholder's right to continue in office for an additional term to be submitted to the appropriate electorate at the next general election, on the nonpolitical ballot. Said question shall be submitted in substance as follows: "Shall Judge ......................... be retained in office? .... Yes .... No".



24-816 Judicial officeholder; retention election; how conducted.

Said election shall be conducted in the manner and form provided for elections generally with respect to the nonpolitical ballot and the results of said election shall be certified in like manner.



24-817 Judicial officeholder; retention election; determination by vote of electorate.

If the majority of the electors voting with regard to said question at said election vote in the affirmative, said judge shall be retained in office for an additional term. If the majority of the voters voting on said question at said election vote in the negative, a vacancy in said office shall occur at the end of the term of office of said judge.



24-818 Judicial officeholder; request to be retained; failure to file; vacancy.

Unless the judicial officeholder, who is subject to sections 24-813 to 24-818, files with the Secretary of State within the time and in the manner provided in section 24-814 an indication of his desire to continue in office for an additional term, a vacancy in said office shall occur at the end of the term of office of said judge.



24-819 Judges; full term; commencement; end.

The full term of office of each judge shall commence: (1) On the first Thursday after the first Tuesday in January next succeeding the election referred to in sections 24-813 to 24-818, or (2) if appointed pursuant to Article V of the Constitution of Nebraska, on the date of his or her appointment, as the case may be. For purposes of sections 24-817 and 24-818, the end of the term of office shall be the first Thursday after the first Tuesday in January next succeeding the retention election required by section 24-814.

Action of Legislature in adopting this section simply declaratory of Constitution. Garrotto v. McManus, 185 Neb. 644, 177 N.W.2d 570 (1970).



24-820 County judge; selection; retained in office; vacancy, how filled.

County judges shall be selected and retained in office in accordance with the provisions of Article V, section 21, of the Constitution of Nebraska. Each judge shall (1) be selected for a term of six years, and (2) hold office until his successor is selected and qualified. Any vacancy in the office of county judge shall be filled in the same manner as vacancies are filled under the provisions of Article V, section 21, of the Constitution.



24-821 Repealed. Laws 1991, LB 732, § 160.



24-822 Repealed. Laws 1991, LB 732, § 160.



24-901 Transferred to section 25-412.01.



24-902 Transferred to section 25-412.02.



24-903 Transferred to section 25-412.03.



24-904 Transferred to section 25-412.04.



24-1001 Proceedings to be public.

All judicial proceedings of all courts established in this state must be open to the attendance of the public unless otherwise specially provided by statute.

Pretrial proceedings in criminal cases may be closed to the public, including representatives of the news media, unless the presiding officer determines there is no substantial likelihood of interference with defendant's right to a fair trial. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).



24-1002 Oaths and affirmations; power to administer.

All courts have power to administer oaths connected with any matter pending before them, either by any judge, justice, or clerk thereof or by any other person appointed for that purpose by them. Oaths and affirmations may be administered, in all cases whatsoever, by judges of the Supreme Court, judges of the Court of Appeals, judges of the district court, judges of the county court, the Clerk of the Supreme Court, clerks of the district courts, and clerks of the county courts, within their respective jurisdictions, and by clerk magistrates within their respective counties.

Information may be sworn to before clerk. Sharp v. State, 61 Neb. 187, 85 N.W. 38 (1901).



24-1003 Evidence; recording and preservation; court reporters; appointment; uniform salary schedules; payment.

The Supreme Court shall provide by rule for the recording and preservation of evidence in all cases in the district and separate juvenile courts and for the preparation of transcripts and bills of exceptions. Court reporters and other persons employed to perform the duties required by such rules shall be appointed by the judge under whose direction they work. The Supreme Court shall prescribe uniform salary schedules for such employees, based on their experience and training and the methods used by them in recording and preserving evidence and preparing transcripts and bills of exceptions. Salaries and actual and necessary expenses of such employees shall be paid by the State of Nebraska from funds appropriated to the Supreme Court. Such employees shall be reimbursed for their expenses as provided in sections 81-1174 to 81-1177 for state employees.



24-1004 Records and exhibits; preservation; disposition.

The Supreme Court shall provide by rule for the preservation of all records and of all exhibits offered or received in evidence in the trial of any action. When the records of the district court do not show any unfinished matter pending in the action, a judge of the district court if satisfied they are no longer valuable for any purpose may, upon such notice as the judge may direct, order the destruction, return, or other disposition of such exhibits as he deems appropriate when approval is given by the State Records Administrator pursuant to sections 84-1201 to 84-1220.



24-1005 Records; microfilm; admissible in evidence; destruction of original record.

The clerk of any district court or of any other court of record may microfilm any court record. The original record may be destroyed only with the approval of the State Records Administrator pursuant to sections 84-1201 to 84-1220. The reproduction of the microfilm shall be admissible as evidence in any court of record in the State of Nebraska.



24-1006 Clerk; judicial statistics; report.

The clerk of each court shall report judicial statistics to the Supreme Court at such times and in such manner as prescribed by the Supreme Court.



24-1007 State Court Administrator; compile judicial workload statistics; how; juveniles in Nebraska's justice system; annual report; contents.

(1) The State Court Administrator shall compile uniform and accurate statistics which will assist in the evaluation of judicial workloads. The judicial workload statistics shall be based on caseload numbers weighted by category of case. The judicial workload statistics shall be compiled annually for each district, county, and separate juvenile court judicial district in the state.

(2) The State Court Administrator shall develop and provide an annual report to the Legislature and the Governor on juveniles in Nebraska's justice system. The report to the Legislature shall be provided electronically. For purposes of this section, juvenile has the same meaning as in section 43-245. The report shall include, but not be limited to, geographic and demographic information on the following:

(a) Juveniles prosecuted in juvenile court under subdivision (1), (2), (3)(b), or (4) of section 43-247, including the total number of filings and adjudications;

(b) Juveniles prosecuted in adult criminal court for felonies, misdemeanors, and traffic offenses. The information shall include juveniles sentenced to terms in adult jails and prisons and juveniles placed on adult probation;

(c) The number of motions to transfer and the number of cases transferred to adult court from juvenile court and from adult criminal court to juvenile court;

(d) Juveniles placed on juvenile probation, the number of juveniles on probation in out-of-home care, the number of juveniles completing probation, the number of motions to revoke probation and probation revocations, and the average length of time on probation;

(e) Juveniles with and without access to counsel in juvenile and adult court, both appointed and retained; and

(f) Rates of recidivism.



24-1101 Court of Appeals; created; panels; judges; appointment; salary; other laws applicable.

(1) There is hereby created the Court of Appeals which shall consist of six judges. The court shall sit in panels of three judges to conduct the business of the court. The decision of a majority of the judges of the panel to which a case is submitted shall constitute the decision of the court for that case. The membership of the panels shall be assigned and regularly rotated by the Chief Judge of the Court of Appeals in such a manner as to provide each judge the opportunity to serve a proportionate amount of time with every other judge on the court.

(2) One judge of the Court of Appeals shall be appointed by the Governor from each Supreme Court judicial district. For purposes of this section, a judge's residence on the effective date of appointment shall be considered the judge's residence while he or she serves on the Court of Appeals. Prior to September 13, 1997, the Supreme Court shall each year select one judge of the Court of Appeals as Chief Judge. Upon the expiration of the term of the Chief Judge in office on September 13, 1997, and each two years thereafter, the judges of the Court of Appeals shall by majority vote nominate one of their number to be Chief Judge for the ensuing two years, which judge shall, upon the ratification of the selection by the Supreme Court, serve as Chief Judge for that two-year period.

(3) Judges of the Court of Appeals shall be paid an amount equal to ninety-five percent of the salary set for the Chief Justice and judges of the Supreme Court.

(4) Judges of the Court of Appeals shall be subject to the same provisions relating to selection, filling of a vacancy, term of office, discipline, removal from office, and retirement as are all other judges covered by Article V of the Constitution of Nebraska.



24-1102 Judge; eligibility.

No person shall be eligible for the office of judge of the Court of Appeals unless he or she (1) is at the time of consideration for appointment a resident of Nebraska, (2) is at least thirty years of age, (3) is a citizen of the United States, (4) has been engaged in the practice of law in the State of Nebraska for at least five years which may include prior service as a judge, and (5) is currently admitted to practice before the Nebraska Supreme Court.



24-1103 Active or retired judges; assignment; expenses.

(1) The Chief Justice of the Supreme Court may call active judges of the district court to serve on the Court of Appeals in case of incapacity or absence for any reason whatsoever or temporary vacancy in the office of a judge of the Court of Appeals. Any active judge designated to serve on the Court of Appeals shall be reimbursed for his or her actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(2) The number of retired judges assigned to serve pursuant to subdivision (1) of section 24-729 may not at any one time exceed three, and no panel of the Court of Appeals may contain a majority of retired judges so assigned. Payments to a retired judge shall be made in the manner prescribed in sections 24-730 to 24-733.



24-1104 Decisions; form; when published.

(1) Decisions of the Court of Appeals shall be in the form of an order which may be accompanied by a memorandum opinion. The memorandum opinion shall not be published unless publication is ordered by the Court of Appeals. All memorandum opinions shall be filed with the Clerk of the Supreme Court, shall be public records, and shall be made available to the public in such manner as may be determined by the Court of Appeals.

(2) In determining whether to publish a memorandum opinion, the Court of Appeals may take into consideration one or more of the following factors:

(a) Whether the decision enunciates a new rule of law;

(b) Whether the decision applies an established rule of law to a factual situation significantly different from that in published opinions;

(c) Whether the decision resolves or identifies a conflict between prior Court of Appeals decisions;

(d) Whether the decision will contribute to legal literature by collecting case law or reciting legislative history; and

(e) Whether the decision involves a case of substantial and continuing public interest.

This section envisions that decisions of the Court of Appeals be published only in limited circumstances. Metro Renovation v. State, 249 Neb. 337, 543 N.W.2d 715 (1996).

An opinion of a single judge of the Court of Appeals is not an opinion of the Court of Appeals; thus, this section does not provide the Supreme Court with jurisdiction to order its publication, nor does authority exist for publication absent such an order. State v. Chambers, 242 Neb. 124, 493 N.W.2d 328 (1992).



24-1105 Cases pending on September 6, 1991; assignment to Court of Appeals.

Any case on appeal before the Supreme Court on September 6, 1991, except cases in which a sentence of death or life imprisonment has been imposed and cases involving the constitutionality of a statute, may be assigned to the Court of Appeals by the Supreme Court.



24-1106 Jurisdiction; direct review by Supreme Court; when; removal of case.

(1) In cases which were appealable to the Supreme Court before September 6, 1991, the appeal, if taken, shall be to the Court of Appeals except in capital cases, cases in which life imprisonment has been imposed, and cases involving the constitutionality of a statute.

(2) Any party to a case appealed to the Court of Appeals may file a petition in the Supreme Court to bypass the review by the Court of Appeals and for direct review by the Supreme Court. The procedure and time for filing the petition shall be as provided by rules of the Supreme Court. In deciding whether to grant the petition, the Supreme Court may consider one or more of the following factors:

(a) Whether the case involves a question of first impression or presents a novel legal question;

(b) Whether the case involves a question of state or federal constitutional interpretation;

(c) Whether the case raises a question of law regarding the validity of a statute;

(d) Whether the case involves issues upon which there is an inconsistency in the decisions of the Court of Appeals or of the Supreme Court;

(e) Whether the case is one of significant public interest; and

(f) Whether the case involves a question of qualified immunity in any civil action under 42 U.S.C. 1983, as the section existed on August 24, 2017.

When a petition for direct review is granted, the case shall be docketed for hearing before the Supreme Court.

(3) The Supreme Court shall by rule provide for the removal of a case from the Court of Appeals to the Supreme Court for decision by the Supreme Court at any time before a final decision has been made on the case by the Court of Appeals. The removal may be on the recommendation of the Court of Appeals or on motion of the Supreme Court. Cases may be removed from the Court of Appeals for decision by the Supreme Court for any one or more of the reasons set forth in subsection (2) of this section or in order to regulate the caseload existing in either the Court of Appeals or the Supreme Court. The Chief Judge of the Court of Appeals and the Chief Justice of the Supreme Court shall regularly inform each other of the number and nature of cases docketed in the respective court.

Subsection (1) of this section does not require that all constitutional arguments, no matter how insubstantial, bypass review by the Court of Appeals. For the constitutionality of a statute to be genuinely "involved" in an appeal, the constitutional issue must be real and substantial; not merely colorable. For a constitutional claim to be real and substantial, the contention must disclose a contested matter of right, which presents a legitimate question involving some fair doubt and reasonable room for disagreement. State v. Nelson, 274 Neb. 304, 739 N.W.2d 199 (2007).

The Nebraska Court of Appeals may determine the constitutionality of a municipal ordinance. State v. Ruisi, 9 Neb. App. 435, 616 N.W.2d 19 (2000).

The Nebraska Court of Appeals has jurisdiction to consider the constitutionality of a city ordinance. State v. Champoux, 5 Neb. App. 68, 555 N.W.2d 69 (1996).

While the Nebraska Court of Appeals does not have jurisdiction to determine the constitutionality of a statute, the court may, when necessary to the decision in a case, determine whether a constitutional question has properly been raised. Bartunek v. Geo. A. Hormel & Co., 2 Neb. App. 598, 513 N.W.2d 545 (1994).



24-1107 Decision; review by Supreme Court.

Within thirty days after the Court of Appeals has issued its decision in a case, any party to the case may petition the Supreme Court for further review of the decision in the manner prescribed by the rules of the Supreme Court.

An opinion of a single judge of the Court of Appeals is not an opinion of the Court of Appeals; thus, this section does not provide the Supreme Court with jurisdiction to review an opinion of a single judge of the Court of Appeals. State v. Chambers, 242 Neb. 124, 493 N.W.2d 328 (1992).



24-1108 Administrative office; arguments heard throughout state; judge's offices.

The Court of Appeals shall have its principal administrative office in Lincoln, Nebraska. The Court of Appeals shall hear arguments at sites throughout the state by designation of the Chief Judge of the Court of Appeals. The Chief Judge shall give primary consideration to the convenience of the litigants and counsel when designating sites to hear arguments. Each judge of the Court of Appeals may maintain a principal office at any location in Nebraska and shall be entitled to staff as determined by the Supreme Court. The State Court Administrator shall make arrangements for office space and courtrooms to be used by the Court of Appeals.



24-1109 Clerk; reporter; State Court Administrator; duties; expenses of court; rules and regulations.

The Clerk of the Supreme Court shall serve as the clerk of the Court of Appeals. The Reporter of the Supreme Court and Court of Appeals shall serve as the reporter of the Court of Appeals. The State Court Administrator shall provide facilities, supplies, equipment, and support staff needed by the Court of Appeals. All expenses of the Court of Appeals shall be included in the budget of the Supreme Court. The Supreme Court shall adopt and promulgate rules to implement sections 24-1101 to 24-1109.



24-1201 Judicial Resources Commission; created; membership; quorum.

There is hereby created the Judicial Resources Commission consisting of: (1) Four judges, including one district court judge, one county court judge, one separate juvenile court judge, and one Justice or judge of the Supreme Court, all of whom shall be appointed by the Supreme Court; (2) one member of the Nebraska State Bar Association from each of the six judicial districts prescribed in Article V, section 5, of the Constitution of Nebraska who shall have practiced law in this state for at least ten years and who shall be appointed by the Executive Council of the Nebraska State Bar Association; and (3) one citizen from each of the six judicial districts prescribed in Article V, section 5, of the Constitution of Nebraska appointed by the Governor and one additional citizen who shall be appointed at large, none of whom shall be (a) a justice or judge of the Supreme Court or a judge of any other court, active or retired, (b) a member of the Nebraska State Bar Association, or (c) an immediate family member of any person listed in subdivisions (a) and (b) of this subdivision. The Justice or judge of the Supreme Court serving on the commission shall also serve as chairperson of the commission. A majority of the members of the commission shall constitute a quorum for the transaction of business. The commission shall act by a vote of the majority of its members.



24-1202 Judicial Resources Commission; term; vacancy.

The term of office of each member of the Judicial Resources Commission shall be six years. In the event of a vacancy, the vacancy shall be filled by appointment in the same manner as the original member was appointed, and the individual so appointed shall serve for the balance of the original term. Any member of the commission shall be eligible for reappointment for an additional term without regard to the number of years that such individual has served as a member of the commission.



24-1203 Judicial Resources Commission; expenses.

Members of the Judicial Resources Commission shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



24-1204 Existence of judicial vacancy; determination.

In the event of the death, retirement, resignation, or removal of a district, county, or separate juvenile judge or the failure of a district, county, or separate juvenile judge to be retained in office or upon the request of a majority of the members of the Judicial Resources Commission, the commission shall, after holding a public hearing, determine whether a judicial vacancy exists in the affected district or any other judicial district or whether a new judgeship or change in number of judicial districts or boundaries is appropriate. If the commission determines a vacancy exists in a district or county court district, the commission may also make a recommendation to the Supreme Court of the site for a primary office location. The public hearing may include videoconferencing, or if the judicial workload statistics compiled pursuant to section 24-1007 indicate a need for a number of judges equal to or greater than the number currently authorized by law, the commission may conduct a hearing by telephone conference. If a telephone conference is used, a recording shall be made of the telephone conference and maintained by the commission for at least one year and the telephone conference shall conform to the requirements of subsection (2) of section 84-1411, and the commission shall only determine whether a judicial vacancy exists in the affected district and make no other determinations.



24-1205 Judgeships; annual hearing; recommendations.

By December 15, 1995, and each year thereafter, the Judicial Resources Commission shall hold a hearing to determine whether (1) a new judgeship is appropriate in any judicial district or a reduction in judgeships is appropriate in any judicial district or (2) the judicial district boundaries or the number of judicial districts should be changed for the district or county courts. The commission shall also examine current caseload statistics and make any appropriate recommendations for the more balanced use of existing judicial resources. The State Court Administrator shall provide adequate administrative support and information as requested by the commission. A report of this hearing and any recommendations shall be filed by the commission with the Legislature, the Governor, and the Supreme Court on or before December 31 of each year. The report submitted to the Legislature shall be submitted electronically.



24-1206 Commission; basis for determination; report to Legislature; legislative action.

(1) The Judicial Resources Commission's determination of whether a judicial vacancy exists or a new judgeship, a reduction in judgeships, a change in number of judicial districts or boundaries, or the reallocation of a judgeship from a district, county, or separate juvenile court in one judicial district to a district, county, or separate juvenile court in another judicial district is appropriate pursuant to section 24-1204 or 24-1205 shall be based upon (a) its analysis of judicial workload statistics compiled pursuant to section 24-1007, (b) whether litigants in the judicial district have adequate access to the courts, (c) the population of the judicial district, (d) other judicial duties and travel time involved within the judicial district, and (e) other factors determined by the Supreme Court to be necessary to assure efficiency and maximum service. The State Court Administrator shall provide adequate administrative support and information as requested by the commission.

(2) After making a determination, the commission shall report the results electronically to the Legislature and recommend any legislative changes which are needed. If no changes in existing law are needed and none are recommended by the commission, no legislative action shall be necessary to fill any judicial vacancy determined to exist. The Legislature shall not create a new judgeship unless the commission recommends the creation of a new judgeship in its report. If legislative action is required but none is taken in the first legislative session commencing after receipt of the report by the Legislature, the commission shall hold another hearing on the matter and shall determine whether a judicial vacancy exists or again recommend legislative changes to the Legislature in its report.



24-1301 Legislative findings.

The Legislature finds and declares that when left untreated, substance use disorders and mental illness contribute to increased crime in Nebraska, cost millions of dollars in lost productivity, and contribute to the burden placed upon law enforcement, court, and correctional systems in Nebraska.

The Legislature also finds and declares that problem solving courts, including drug, veterans, mental health, driving under the influence, reentry, and other problem solving courts, are effective in reducing recidivism of persons who participate in and complete such courts. The Legislature recognizes that problem solving courts offer a person accused of drug, alcohol, and other offenses alternatives to traditional criminal justice proceedings or juvenile justice dispositions.



24-1302 Supreme Court; rules; legislative intent.

(1) Drug, veterans, mental health, driving under the influence, reentry, and other problem solving courts shall be subject to rules which shall be promulgated by the Supreme Court for procedures to be implemented in the administration of such courts.

(2) It is the intent of the Legislature that funds be appropriated separately to the Supreme Court for each of the problem solving courts to carry out this section and section 24-1301.






Chapter 25 - COURTS; CIVIL PROCEDURE

25-101 Civil action.

The distinctions between actions at law and suits in equity, and the forms of all such actions and suits heretofore existing, are abolished; and in their place there shall be hereafter but one form of action, which shall be called a civil action.

1. Nature and scope

2. Miscellaneous

1. Nature and scope

Despite the fact that the traditional distinctions between law and equity have been abolished, those distinctions do control in determining an appellate court's standard of review. Waite v. A. S. Battiato Co., 238 Neb. 151, 469 N.W.2d 766 (1991).

Application erroneously denominated as for coram nobis considered as petition for post conviction relief for reasons stated. State v. Turner, 194 Neb. 252, 231 N.W.2d 345 (1975).

This section is modified by special statute, section 25-1925. Larutan Corp. v. Magnolia Homes Manuf. Co., 190 Neb. 425, 209 N.W.2d 177 (1973).

In this state there has been a complete merger of legal and equitable remedies. Wischmann v. Raikes, 168 Neb. 728, 97 N.W.2d 551 (1959).

Distinction between legal and equitable rights has not been abolished. First Nat. Bank of Wayne v. Gross Real Estate Co., 162 Neb. 343, 75 N.W.2d 704 (1956).

Eminent domain procedure act was not unconstitutional as being amendatory of this section. Jensen v. Omaha Public Power Dist., 159 Neb. 277, 66 N.W.2d 591 (1954).

Code of civil procedure, as a statute complete in all its parts, should be so construed as to make all of its parts harmonize with each other and render them consistent with its general scope and object. State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202 (1942).

Code of civil procedure expressly abolished all forms of actions and suits theretofore existing, and substituted one form of action called a civil action. In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

The character of the cause of action, as shown by the allegations of the petition, determines whether a particular action is at law or equity, unaffected by the conclusions of the pleader. Mills v. Heckendorn, 135 Neb. 294, 281 N.W. 49 (1938).

Abolition of common-law names and forms of action has not changed the essential character of judicial remedies. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

To review errors of law occurring upon the trial of an equity case, a motion for new trial is necessary. Danbom v. Danbom, 132 Neb. 858, 273 N.W. 502 (1937).

Both legal and equitable principles may be enforced in the same action, according to the facts. City of Beatrice v. Gage County, 130 Neb. 850, 266 N.W. 777 (1936).

To maintain a civil action, it is not essential that the action be given any particular name. Rhoads v. Columbia Fire Underwriters Agency, 128 Neb. 710, 260 N.W. 174 (1935).

Provisions of civil code not only abolish bills of equity with discovery as incident thereto, but prevent incorporation in petition and answer of essential elements on which discovery as it formerly existed, was based. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

The distinction between actions at law and suits in equity is abolished. State Bank of Omaha v. Todd, 122 Neb. 557, 240 N.W. 754 (1932).

Contract between husband and wife may be enforced in civil action. Stenger Benevolent Assn. v. Stenger, 54 Neb. 427, 74 N.W. 846 (1898).

Abolishing distinctions between law and equity does not deprive the court, while sitting as the court of equity, to submit disputed question of fact to a jury. Alter v. Bank of Stockham, 53 Neb. 223, 73 N.W. 667 (1897).

2. Miscellaneous

Cross-petitions are not limited to strictly equitable actions. Rogers v. Western Electric Co., 179 Neb. 359, 138 N.W.2d 423 (1965).

Rules of law and doctrines of equity may be enforced in one form of action. Schreiner v. Witte, 143 Neb. 109, 8 N.W.2d 831 (1943).

A court of equity, having jurisdiction at commencement of suit, will retain it, where issues presented are in nature of an accounting, and are so numerous and distinct, and evidence to sustain them so variant, technical and voluminous that jury is incompetent to deal with them intelligently. Parsons Construction Co. v. Gifford, 129 Neb. 617, 262 N.W. 508 (1935).

Procedure in workmen's compensation case was equivalent to "civil action." Keil v. Farmers' Irr. Dist., 119 Neb. 503, 229 N.W. 898 (1930).

There is no distinction as to right of plaintiff to judgment on default, without making proof, whether the cause of action is legal or equitable. Weir v. Woodruff, 107 Neb. 585, 186 N.W. 988 (1922).

This is only one form of action, in which legal or equitable principles, either or both, may be enforced according to the facts. Kazebeer v. Nunemaker, 82 Neb. 732, 118 N.W. 646 (1908); State ex rel. Horton v. Dickinson, 63 Neb. 869, 89 N.W. 431 (1902); Hopkins v. Washington County, 56 Neb. 596, 77 N.W. 53 (1898).

Statute of limitations was intended to apply to all forms of the civil action. Boevink v. Christiaanse, 69 Neb. 256, 95 N.W. 652 (1903).



25-102 Parties; how designated.

In all civil actions, the complaining party shall be known as the plaintiff and the adverse party as the defendant.

Designation of party appealing as plaintiff in eminent domain proceeding was not prevented by this section. Jensen v. Omaha Public Power Dist., 159 Neb. 277, 66 N.W.2d 591 (1954).



25-103 Feigned issues prohibited; issue not plead; tried, when.

There can be no feigned issues; but a question of fact not put in issue by the pleadings may be tried by a jury, upon an order for the trial, stating distinctly and plainly the question of fact to be tried, and such order is the only authority necessary for a trial.

Common law remedies are still in force except as abolished by statute. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Jury is not allowed in quo warranto. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Jury is not allowed as of right in equity cases generally, though special facts may be submitted. Alter v. Bank of Stockham, 53 Neb. 223, 73 N.W. 667 (1897); Harral & Uhl v. Gray, 10 Neb. 186, 4 N.W. 1040 (1880).

Jury is not allowed in contempt cases. Gandy v. State, 13 Neb. 445, 14 N.W. 143 (1882).

Fictitious issues abolished. Cropsey v. Wiggenhorn, 3 Neb. 108 (1873).



25-201 Civil actions; when commenced.

A civil action shall be commenced only within the time prescribed in this chapter, after the cause of action has accrued. Notwithstanding any other provision in this chapter, when an action has been stayed by any court of competent jurisdiction or by statute, such action shall be commenced within the longer of (1) the time prescribed in this chapter, after the cause of action has accrued, or (2) one year after the date the stay is no longer in effect.

1. When action is commenced

2. When cause of action accrues

3. Limitation; applicability

4. Limitation; defense

5. Miscellaneous

1. When action is commenced

An action is deemed commenced on the date of the summons which is properly served on the defendant. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

A civil action is commenced by filing a petition and causing a summons to be issued thereon. Gorgen v. County of Nemaha, 174 Neb. 588, 118 N.W.2d 758 (1962).

Action is deemed commenced upon filing of first petition, where cause of action is not changed in amended petition. Davis v. Manning, 98 Neb. 707, 154 N.W. 239 (1915), vacating former judgment 97 Neb. 658, 150 N.W. 1019 (1915).

2. When cause of action accrues

Cause of action accrues when the aggrieved party has the right to institute and maintain suit. Weiss v. Weiss, 179 Neb. 714, 140 N.W.2d 15 (1966).

A civil action to recover a statutory penalty must be commenced within a year after the cause of action accrued in favor of plaintiff. Hoffman v. Geiger, 135 Neb. 349, 281 N.W. 625 (1938).

A cause of action against a bank director participating in making of an excessive loan is complete the moment the loan is made, and statute of limitations begins to run, and action is barred after four years in absence of fraud or concealment. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

Statute of limitations on right to recover illegally imposed taxes runs from time of payment of tax and not from time illegality of tax is judicially determined. Monteith v. Alpha High School Dist. of Chase County, 125 Neb. 665, 251 N.W. 661 (1933).

Statute of limitations does not run on claims against state until legislative leave to sue has been given. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920).

When cause of action accrues stated. City of Omaha v. Redick, 61 Neb. 163, 85 N.W. 46 (1901).

3. Limitation; applicability

An oral promise by which defendant was paid some undisclosed amount in settlement of claim for damages based on loss of securities through conspiracy and fraud, which was not a promise made as a part of the alleged fraudulent transaction, did not operate to toll statute of limitations. Hollenbeck v. Guardian Nat. Life Ins. Co., 144 Neb. 684, 14 N.W.2d 330 (1944).

An action for relief upon the ground of fraud must be commenced within four years after the discovery of the facts constituting the fraud, or of facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which, if pursued, would lead to discovery. Burchmore v. Byllesby & Co., 140 Neb. 603, 1 N.W.2d 327 (1941).

Where Legislature has created a new right and prescribed a special statute of limitations, the general statute of limitations is not applicable. Ray v. Sanitary Garbage Co., 134 Neb. 178, 278 N.W. 139 (1938).

Where trustee of trust fund, who was also president and managing officer of bank, invested part of trust funds in worthless notes belonging to bank in 1923, but concealed the fact from the county court and the cestui que trust until 1930, running of statute was tolled. First Trust Co. of Lincoln v. Exchange Bank, 126 Neb. 856, 254 N.W. 569 (1934).

Statute does not run against claims depending upon the result of pending litigation. First Nat. Bank of Plattsmouth v. Gibson, 74 Neb. 232, 104 N.W. 174 (1905), reversed on rehearing 74 Neb. 236, 105 N.W. 1081 (1906).

General law as to limitations of actions is not applicable to revivor of dormant judgment. Bankers Life Ins. Co. v. Robbins, 59 Neb. 170, 80 N.W. 484 (1899).

Set-off was barred by statute of limitations. Baker Ice Machine Co. v. Hebert, 76 F.2d 73 (8th Cir. 1935).

4. Limitation; defense

Statute of limitations is an affirmative defense and must be pleaded. Central Bridge & Constr. Co. v. Chicago & N. W. Ry. Co., 128 Neb. 779, 260 N.W. 172 (1935).

Statute of limitations does not raise a presumption of payment but is a statute of repose. Torgeson v. Department of Trade and Commerce, 127 Neb. 49, 254 N.W. 740 (1934).

One asking affirmative equitable relief is required to do equity and may not plead statute of limitations as defense to such requirement. Wiseman v. Guernsey, 107 Neb. 647, 187 N.W. 55 (1922).

Ordinarily third parties may not plead it as defense. Plummer, Perry & Co. v. Rohman, 61 Neb. 61, 84 N.W. 600 (1900).

Statute of limitations must be pleaded or is considered waived. Hobson v. Cummins, 57 Neb. 611, 78 N.W. 295 (1899).

Statute applies to facts or rights pleaded as defense, counterclaim or cross action. Parker v. Kuhn, 21 Neb. 413, 32 N.W. 74 (1887).

5. Miscellaneous

The fact that a claim against an heir is barred by the statute of limitations does not prevent the application of the doctrine of retainer. Fischer v. Wilhelm, 139 Neb. 583, 298 N.W. 126 (1941), opinion partially vacated on rehearing, 140 Neb. 448, 300 N.W. 350 (1941).

Plaintiff may not amend a cause of action barred by statute of limitations by substituting another and different cause not so barred. Thurston County v. Farley, 128 Neb. 756, 260 N.W. 397 (1935).

If petition shows on its face that it is barred by statute of limitations but pleads further facts in avoidance thereof, which are denied by defendant who also pleads affirmatively the statute, plaintiff cannot recover without first establishing facts alleged in avoidance. Baxter v. National Mtg. Loan Co., 128 Neb. 537, 259 N.W. 630 (1935).

Where a necessary party defendant is not made defendant because statute of limitations has run on claim against him, action should be dismissed. Dempster v. Ashton, 125 Neb. 535, 250 N.W. 917 (1933).

Contracts providing different periods are void. Miller v. State Ins. Co. of Des Moines, 54 Neb. 121, 74 N.W. 416 (1898).

Where statute confers and limits duration of right, it also limits the remedy. Goodwin v. Cunningham, 54 Neb. 11, 74 N.W. 315 (1898).

Defendant may present question of statute of limitations by motion to dismiss or demurrer if petition shows on its face that action is barred. Harrop v. United States, 10 F.Supp. 753 (D. Neb. 1935).



25-201.01 Civil actions; savings clause; conditions.

(1) If an action is commenced within the time prescribed by the applicable statute of limitations but the plaintiff fails in the action for a reason other than a reason specified in subsection (2) of this section and the applicable statute of limitations would prevent the plaintiff from commencing a new action, the plaintiff, or his or her representatives if the plaintiff has died and the cause of action survived, may commence a new action within the period specified in subsection (3) of this section.

(2) A new action may not be commenced in accordance with subsection (1) of this section when the original action failed (a) on the merits of the action, (b) as a result of voluntary dismissal by the plaintiff for a reason other than loss of diversity jurisdiction in a federal court, (c) as a result of the plaintiff's failure to serve a defendant within the time prescribed in section 25-217, or (d) as a result of any other inaction on the part of the plaintiff where the burden of initiating an action was on the plaintiff.

(3) A new action may be commenced in accordance with subsection (1) of this section within a period equal to the lesser of (a) six months after the failure of the action or (b) a period after the failure of the action equal to the period of the applicable statute of limitations of the original action.

The dismissal of a plaintiff's first action for failure to abide by the progression standards is a dismissal because of a lack of action under this section. Zitterkopf v. Maldonado, 273 Neb. 145, 727 N.W.2d 696 (2007).

This section includes a savings clause for actions filed in federal court that are dismissed because of the loss of diversity jurisdiction. Brodine v. Blue Cross Blue Shield, 272 Neb. 713, 724 N.W.2d 321 (2006).



25-201.02 Amendment of pleading; effect.

(1) An amendment of a pleading that does not change the party or the name of the party against whom the claim is asserted relates back to the date of the original pleading if the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading.

(2) If the amendment changes the party or the name of the party against whom a claim is asserted, the amendment relates back to the date of the original pleading if (a) the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, and (b) within the period provided for commencing an action the party against whom the claim is asserted by the amended pleading (i) received notice of the action such that the party will not be prejudiced in maintaining a defense on the merits and (ii) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against the party.

Subsection (2) of this section applies only to an amendment that “changes the party or the name of the party” and that refers to a substitution, rather than to an addition, of parties. Gibbs Cattle Co. v. Bixler, 285 Neb. 952, 831 N.W.2d 696 (2013).

This section eliminates the 6-month grace period from the time in which a substituted defendant could have acquired notice of the suit; therefore, the substituted defendant must have had notice before the statute of limitations ran. Kotlarz v. Olson Bros., Inc., 16 Neb. App. 1, 740 N.W.2d 807 (2007).



25-202 Actions for the recovery of title or possession of real estate or foreclosure of mortgages or deeds of trust as mortgages.

(1) An action for the recovery of the title or possession of lands, tenements, or hereditaments, or for the foreclosure of mortgages or the foreclosure of deeds of trust as mortgages thereon, can only be brought within ten years after the cause of action accrues. No limitation shall apply to the time within which any county, city, town, village, other municipal corporation, public power and irrigation district, public power district, public irrigation district organized under Chapter 70, article 6, irrigation district organized under Chapter 46, article 1, or natural resources district may begin an action for the recovery of the title or possession of any public road, street, or alley, other public or political subdivision grounds or lands, or city or town lots.

(2) For the purposes of this section as relates only to the rights and interests of subsequent purchasers and encumbrancers for value:

(a) The cause of action for foreclosure of the mortgage or foreclosure of the deed of trust as a mortgage accrues on the last date of maturity of the debt or other obligation secured by the mortgage or deed of trust as the date is stated in or is ascertainable from the filed record of the mortgage or deed of trust or the filed record of an extension of the mortgage or deed of trust;

(b) If no date of maturity is stated or is ascertainable from the filed mortgage or deed of trust or the filed extension, the cause of action for foreclosure of the mortgage or foreclosure of the deed of trust as a mortgage accrues no later than thirty years after the date of the mortgage or deed of trust; or

(c) If the mortgage creditor files an affidavit to the effect that the mortgage or deed of trust is unpaid and is still a valid lien, the affidavit is filed before the cause of action is barred under this section, and the affidavit is filed for record in the office of the register of deeds, the cause of action is not barred until ten years after the date the affidavit is filed. The period of ten years shall not be extended by nonresidence, legal disability, partial payment, acknowledgment of debt, or promise to pay.

1. Definitions

2. Limitation as to adverse possession

3. Limitation as to remainderman

4. Adverse possession not applicable

5. When cause of action accrues

6. Tolling of statute

7. Inverse condemnation

8. Miscellaneous

1. Definitions

"Subsequent purchaser for value" is one acquiring title after statute has run against prior encumbrance shown on record. Purchaser who assumed mortgage and paid interest thereon could not defend against mortgage as "subsequent purchaser for value," on ground of mortgagee's failure to refile mortgage. Tynon v. Bliss, 121 Neb. 80, 236 N.W. 184 (1931).

"Subsequent encumbrancer" hereunder is one who acquires his encumbrance after the statute has run against prior recorded encumbrance. Bank acquiring mortgage expressly subject to prior mortgage against which statute has not yet run did not thereafter acquire priority as "subsequent encumbrancer." Bliss v. Redding, 121 Neb. 69, 236 N.W. 181 (1931).

2. Limitation as to adverse possession

An action to recover possession of real property from a tenant who remains in possession without the landlord's consent after a lease has expired or been terminated under section 76-1437 is an action for the possession of real property and is therefore subject to the 10-year statute of limitations for the possession of real property as provided for in this section. Blankenau v. Landess, 261 Neb. 906, 626 N.W.2d 588 (2001).

One who claims title by adverse possession must prove by a preponderance of the evidence that he or she has been in actual, continuous, exclusive, notorious, and adverse possession under a claim of ownership for the full 10-year period mandated by this section. A claim in the nature of a life estate is not a "claim of ownership" within the meaning of the adverse possession doctrine. Lewis v. Poduska, 240 Neb. 312, 481 N.W.2d 898 (1992).

Where the evidence shows that irrigation rights have not been used for more than ten years, a water appropriator loses his rights, independent of any cancellation proceeding. Northport Irr. Dist. v. Jess, 215 Neb. 152, 337 N.W.2d 733 (1983).

The ten-year period necessary to bar an action to recover land applies in an action seeking to establish a prescriptive easement. Sturm v. Mau, 209 Neb. 865, 312 N.W.2d 272 (1981).

Adverse possession is founded upon the intent with which an occupant held possession, and can best be determined by his acts. The intent, even though mistaken, is sufficient as where claimant occupies to the wrong boundary line believing it to be the true line, and even though he does not intend to claim more than that described in the deed. Weiss v. Meyer, 208 Neb. 429, 303 N.W.2d 765 (1981).

In determining the rights of an adverse owner, the entry and possession of his tenant, expressly authorized to act, is the entry and possession of such owner. Weiss v. Meyer, 208 Neb. 429, 303 N.W.2d 765 (1981).

Where a fence is constructed as a boundary line, although it is not the actual boundary line, and parties claim ownership of land up to the fence for the uninterrupted statutory period, parties gain title to such land by adverse possession. Conkey v. Anderson Farms, Inc., 205 Neb. 708, 289 N.W.2d 541 (1980); McCain v. Cook, 184 Neb. 147, 165 N.W.2d 734 (1969).

Possession by permission of the owner cannot ripen into adverse possession until after such change of position has been brought home to the adverse party. Imperial Service Corp. v. Phipps, 205 Neb. 622, 288 N.W.2d 749 (1980).

A person claiming title by adverse possession must occupy and possess the land adversely to the record owners with the requisite intent and purpose of asserting ownership. Rentschler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

One who claims title by adverse possession must prove by a preponderance of the evidence that he has been in actual, continuous, exclusive, notorious, and adverse possession under claim of ownership for a full period of ten years. Rentschler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

Title may not be granted or quieted on the theory of adverse possession in the absence of proof of exclusive possession for a purpose to which the land is adapted for the statutory period of 10 years. Rentschler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

Where a person claims title to land by adverse possession by the previous occupants, the claimant must prove previous occupants had a hostile intent to occupy land that was not theirs. Barnes v. Milligan, 200 Neb. 450, 264 N.W.2d 186 (1978).

Section 76-701 et seq., R.R.S.1943, provides no specific statute of limitations; therefore the ten-year period in section 25-202, R.R.S.1943, applies in inverse condemnation proceedings. Krambeck v. City of Gretna, 198 Neb. 608, 254 N.W.2d 691 (1977).

One who claims title by adverse possession must prove by a preponderance of the evidence that he has been in actual, continuous, exclusive, notorious adverse possession under claim of ownership for full period of ten years. Campbell v. Buckler, 192 Neb. 336, 220 N.W.2d 248 (1974).

A party, in order to establish title to real estate by adverse possession, must prove by a preponderance of the evidence that he has been in actual, continuous, notorious, and adverse possession thereof under claim of ownership for the full period required by the statute. Shirk v. Schmunk, 192 Neb. 25, 218 N.W.2d 433 (1974).

An easement by prescription for discharge of waste irrigation waters into a natural depression through land of another cannot be acquired until it has been exercised without material change under a claim of right for ten years. Peters v. Langrehr, 188 Neb. 480, 197 N.W.2d 698 (1972).

Statutory period for the establishment of title to real estate by adverse possession is ten years. Mentzer v. Dolen, 178 Neb. 42, 131 N.W.2d 671 (1964); Fitch v. Slama, 177 Neb. 96, 128 N.W.2d 377 (1964); Beebe v. Reichert, 172 Neb. 172, 108 N.W.2d 804 (1961); Jones v. Schmidt, 170 Neb. 351, 102 N.W.2d 640 (1960).

Water rights may be lost by nonuser for the period of statutory limitations relating to real estate. State v. Nielsen, 163 Neb. 372, 79 N.W.2d 721 (1956).

One who has taken possession of real estate as tenant of another cannot hold the real estate adversely to his lessor until he surrenders possession, or, by some unequivocal act, notifies the landlord that he no longer holds under the lease. Kennedy v. Gottschalk, 138 Neb. 842, 295 N.W. 813 (1941).

Where a fence is constructed as a boundary between two pieces of property, and where the parties claim ownership to the fence for a full ten-year period, and are not interrupted in their possession or control during such period, they will, by adverse possession, gain title to such land as may have been improperly inclosed with their own. Ohme v. Thomas, 134 Neb. 727, 279 N.W. 480 (1938).

City discharging sewage into creek for a period of ten years in an adverse manner may acquire an easement for that purpose. Hall v. City of Friend, 134 Neb. 652, 279 N.W. 346 (1938).

Where a boundary, supposed to be the true line established by the government survey, is acquiesced in by the adjoining owners for more than ten years, it is conclusive of the location. Romine v. West, 134 Neb. 274, 278 N.W. 490 (1938).

Plea of title to land by adverse possession, to be effective, must be proved by actual, open, exclusive, and continuous possession under claim of ownership for the full statutory period of ten years. Ellsworth Corporation v. Stratbucker, 134 Neb. 246, 278 N.W. 381 (1938).

Where title to land has been quieted in plaintiff as against claims of defendant, and defendant does not re-enter after such decree, the statute of limitations does not begin to run in favor of defendant and he cannot assert adverse possession until he brings express notice to plaintiff or his vendees that he claims adversely to plaintiff. Lennon v. Kearney, 132 Neb. 180, 271 N.W. 351 (1937).

Where mortgage contains clause accelerating due date or maturity on default in payment of interest, and mortgagee elects to declare mortgage due under such option, statute of limitations begins to run from date of such election. Hatch v. Ely, 131 Neb. 882, 270 N.W. 480 (1936).

An easement acquired by prescription is limited in extent to adverse use during the ten-year period. Onstott v. Airdale Ranch & Cattle Co., 129 Neb. 54, 260 N.W. 556 (1935).

Elements of adverse possession discussed. DeWulf v. DeWulf, 104 Neb. 105, 175 N.W. 884 (1919); Peterson v. Kouty, 103 Neb. 321, 171 N.W. 905 (1919); Armstrong v. Johnson, 97 Neb. 119, 149 N.W. 361 (1914); Jankee v. Robb, 97 Neb. 118, 149 N.W. 362 (1914); Prugh v. Searcy, 97 Neb. 116, 149 N.W. 362 (1914); Dringman v. Keith, 93 Neb. 180, 139 N.W. 1044 (1913); Delatour v. Wendt, 93 Neb. 175, 139 N.W. 1023 (1913); Ryan v. City of Lincoln, 85 Neb. 539, 123 N.W. 1021 (1909); Hull v. Chicago, B. & Q. Ry. Co., 21 Neb. 371, 32 N.W. 162 (1887); Haywood v. Thomas, 17 Neb. 237, 22 N.W. 460 (1885); Gregory v. Lincoln, 13 Neb. 352, 14 N.W. 423 (1882); Horbach v. Miller, 4 Neb. 31 (1875).

Tract contiguous to right-of-way acquired by railroad by adverse possession. Ferber v. McQuillen, 99 Neb. 280, 156 N.W. 506 (1916).

Right by adverse possession in village street upheld where acquired before amendment of 1899 to this section. Torbitt v. Village of Bennett, 98 Neb. 129, 152 N.W. 301 (1915).

Statute runs against bill to declare deed absolute in form a mortgage, in favor of grantee in possession, from time such possession becomes adverse to grantor's title. Minick v. Reichenbach, 97 Neb. 629, 150 N.W. 1001 (1915); Stall v. Jones, 47 Neb. 706, 66 N.W. 653 (1896).

There must be adverse public user of defined track or way for period sufficient to bar action to recover land. Smith v. Nofsinger, 86 Neb. 834, 126 N.W. 659 (1910); Nelson v. Sneed, 76 Neb. 201, 107 N.W. 255 (1906).

Notorious and exclusive possession without right constitutes a disseizin. Fitzgerald v. Brewster, 31 Neb. 51, 47 N.W. 475 (1890).

3. Limitation as to remainderman

An action for recovery of title to, or possession of lands, can only be brought within ten years after the cause of action has accrued, and a remainderman is not required to bring action to quiet title in order to protect his remainder estate from a claim of adverse possession by a grantee of the life estate in possession under the grant. Maxwell v. Hamel, 138 Neb. 49, 292 N.W. 38 (1940).

When statute runs against remaindermen stated. Anderson v. Miller, 103 Neb. 549, 172 N.W. 688 (1919); Mohr v. Harder, 103 Neb. 545, 172 N.W. 753 (1919); Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917).

Statute does not always run against remainderman until death of owner of life estate. Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917); Bohrer v. Davis, 94 Neb. 367, 143 N.W. 209 (1913); McFarland v. Flack, 87 Neb. 452, 127 N.W. 375 (1910).

4. Adverse possession not applicable

Actions to recover annual payments provided for by indenture granting perpetual easement for flow of water and to enforce equitable lien growing out of the indenture are not controlled by this section. Frye v. Sibbitt, 145 Neb. 600, 17 N.W.2d 617 (1945).

A fee simple title holder under an unrecorded deed does not forfeit title by failure to assert it affirmatively for ten years or any other period. Hadley v. Platte Valley Cattle Co., 143 Neb. 482, 10 N.W.2d 249 (1943).

Action for damages against city for changing grade of street, held not barred by statute of limitations. Quivey v. City of Mitchell, 133 Neb. 727, 277 N.W. 50 (1938).

Exception as to municipalities does not extend to irrigation districts. Central Irr. Dist. v. Gering Irr. Dist., 122 Neb. 199, 240 N.W. 289 (1932).

Railroad right-of-way is not divested by adverse possession so long as railroad operates over same. Edholm v. Missouri Pac. R. R. Corp., 114 Neb. 845, 211 N.W. 206 (1926); McLucas v. St. Joseph & G. I. Ry. Co., 67 Neb. 603, 93 N.W. 928 (1903), former judgment adhered to 67 Neb. 612, 97 N.W. 312 (1903).

Public easement in land used for highway cannot be divested by adverse possession; width of highway acquired by public user is question of fact determined by character and extent of use. Donovan v. Union P. R. Co., 104 Neb. 364, 177 N.W. 159 (1920).

Statute does not run against action to remove cloud on title while landowner is in exclusive possession. Essex v. Smith, 97 Neb. 649, 150 N.W. 1022 (1915).

Where party was placed in possession of land under agreement that he should hold possession until settlement was made, statute would not run on either action for land or claim for money. Tillson v. Holloway, 94 Neb. 635, 143 N.W. 939 (1913).

Action to foreclose mortgage may be commenced within ten years even though action on note has become barred. Campbell v. Upton, 56 Neb. 385, 76 N.W. 910 (1898).

5. When cause of action accrues

The statute of limitations does not begin to run in case of a resulting trust until trustee clearly repudiates his trust, and the time it commences to run must be determined upon facts in each case. Jirka v. Prior, 196 Neb. 416, 243 N.W.2d 754 (1976).

As between cotenants, statute of limitations begins to run from time of ouster. Unick v. St. Joseph Loan and Trust Co., 146 Neb. 789, 21 N.W.2d 752 (1946).

Partial payments do not extend period of time for commencing action as against purchaser for value. Weekes v. Rumbaugh, 144 Neb. 103, 12 N.W.2d 636 (1944).

Before possession can become adverse between co-owners, notice that the part owner in possession is claiming the entire estate in hostility to his co-owners must be brought home to the latter in some plain and unequivocal manner. Gramann v. Beatty, 134 Neb. 568, 279 N.W. 204 (1938).

Petition showing cause accrued twenty-six years before action was begun was demurrable. Parkin v. Parkin, 123 Neb. 836, 244 N.W. 638 (1932).

Statute does not begin to run against cestui que trust until trustee repudiates trust, since until then the fraud has not become known. Wiseman v. Guernsey, 107 Neb. 647, 187 N.W. 55 (1922).

Action to enforce lien of specific money bequest upon land in hands of residuary legatee, when barred. Overton v. Sack, 99 Neb. 64, 155 N.W. 222 (1915); Klug v. Seegabarth, 98 Neb. 272, 152 N.W. 385 (1915).

The statute will continue to run against one who has executed a valid deed of the premises under which the land is so held, although a later conveyance in the chain of title is found to be invalid. Davidge v. Talbot, 98 Neb. 816, 154 N.W. 543 (1915).

In mortgagor's action to redeem, statute begins to run when mortgagee takes possession with color of title. Essex v. Smith, 97 Neb. 649, 150 N.W. 1022 (1915); Jackson v. Rohrberg, 94 Neb. 85, 142 N.W. 290 (1913).

Statute does not run until notice that trustee denies his right in the property. Goodman v. Smith, 94 Neb. 227, 142 N.W. 521 (1913).

Action by heir to recover homestead illegally sold at administrator's sale must be commenced within ten years after attaining his majority. Holmes v. Mason, 80 Neb. 448, 114 N.W. 606 (1908).

Action may be brought any time before statutory bar is complete. Clark v. Hannafeldt, 79 Neb. 566, 113 N.W. 135 (1907); Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904); Dorsey v. Conrad, 49 Neb. 443, 68 N.W. 645 (1896).

Statute does not run against claim of subrogation under prior mortgage until ten years from maturity of latter. Boevink v. Christiaanse, 69 Neb. 256, 95 N.W. 652 (1903).

To obtain deficiency judgment upon mortgage indebtedness, action must be brought within five years. Omaha Savings Bank v. Simeral, 61 Neb. 741, 86 N.W. 470 (1901).

Subsequent mortgagee, not made party to foreclosure of prior mortgage, is not barred from action until ten years after cause of action accrues. Baldwin v. Burt, 43 Neb. 245, 61 N.W. 601 (1895).

Statute begins to run, when in favor of entryman on public lands. Mills v. Traver, 35 Neb. 292, 53 N.W. 67 (1892); Carroll v. Patrick, 23 Neb. 834, 37 N.W. 671 (1888).

6. Tolling of statute

A subsequent encumbrancer is one who acquires one's encumbrance for value after the statute has run against a prior encumbrance. A mortgage on real estate continues as a lien thereon for only 10 years from the maturity of the debt secured unless a payment has been made thereon, or the statute of limitations has otherwise been tolled. Vanice v. Oehm, 247 Neb. 298, 526 N.W.2d 648 (1995).

An action to foreclose a real estate mortgage may be brought within the limitation hereunder even though an action on the debt is barred. J. I. Case Credit Corp. v. Thompson, 187 Neb. 626, 193 N.W.2d 283 (1971).

Absence from state will not extend the time in which a real estate mortgage foreclosure may be brought against a nonresident. Brainard v. Hall, 137 Neb. 491, 289 N.W. 845 (1940).

Death of party against whom statute has commenced to run does not toll statute; it continues to run as against heirs. McNeill v. Schumaker, 94 Neb. 544, 143 N.W. 805 (1913).

Running of statute is arrested by service of summons. Butler v. Smith, 84 Neb. 78, 120 N.W. 1106 (1909).

Unless tolled, statute of limitations for foreclosure of real mortgage is ten years from maturity of the debt secured. Herbage v. McKee, 82 Neb. 354, 117 N.W. 706 (1908).

In determining period of limitation on action to foreclose mortgage, partial payments or written acknowledgment operate to toll statute. Teegarden v. Burton, 62 Neb. 639, 87 N.W. 337 (1901).

Conveyance by adverse occupant to one not competent to take title will not arrest running of statute. Myers v. McGavock, 39 Neb. 843, 58 N.W. 522 (1894).

7. Inverse condemnation

The period of limitations for inverse condemnation actions is the ten years within which actions for adverse possession must be brought pursuant to this section. Kimco Addition v. Lower Platte South N.R.D., 232 Neb. 289, 440 N.W.2d 456 (1989).

Section 76-701 et seq., R.R.S.1943, provides no specific statute of limitations; therefore the ten-year period in section 25-202, R.R.S.1943, applies in inverse condemnation proceedings. Krambeck v. City of Gretna, 198 Neb. 608, 254 N.W.2d 691 (1977).

8. Miscellaneous

This section is applicable to an action to quiet title to an interest in real estate. Olsen v. Olsen, 265 Neb. 299, 657 N.W.2d 1 (2003).

The statute of limitations for a judicial action to foreclose on real property under a deed of trust is 10 years. PSB Credit Servs. v. Rich, 251 Neb. 474, 558 N.W.2d 295 (1997).

Courts of equity have the inherent power to refuse relief after undue and inexcusable delay independent of the statute of limitations. Cizek v. Cizek, 201 Neb. 4, 266 N.W.2d 68 (1978).

Where plaintiff's predecessor in title had been in actual, continuous, notorious adverse possession of island for ten years he became the owner thereof. Winkle v. Mitera, 195 Neb. 821, 241 N.W.2d 329 (1976).

A school district is an other municipal corporation and its real estate is other public grounds within provisions of this section. Buras v. School Dist. No. 37 of Sarpy County, 190 Neb. 836, 212 N.W.2d 632 (1973).

Undisputed evidence indicated defendants, by maintenance of drainage ditch through plaintiff's land for a period in excess of ten years, but for the public interest involved, acquired easement in their own right. Franz v. Nelson, 183 Neb. 137, 158 N.W.2d 606 (1968).

Subsequent encumbrancer is one who acquires his encumbrance for value after statute has run against prior encumbrance. Alexanderson v. Wessman, 158 Neb. 614, 64 N.W.2d 306 (1954).

A person, claiming right to mortgaged realty prior to mortgagee whose mortgage was extended by unrecorded written agreement, must show that the person is purchaser or encumbrancer who has parted with something of value. Franklin v. Zarmstorf, 145 Neb. 21, 15 N.W.2d 190 (1944).

Where an occupant of real estate disclaims title prior to the running of the statute of limitations, he is precluded from acquiring title by adverse possession. Weisel v. Hobbs, 138 Neb. 656, 294 N.W. 448 (1940).

The requirement that mortgage be rerecorded within ten years after cause of action accrues is limited in its application to subsequent purchasers and encumbrancers for value. Hadley v. Corey, 137 Neb. 204, 288 N.W. 826 (1939).

Adverse possession of accreted lands must be proved by actual, open, exclusive, and continuous possession under claim of ownership for ten years. Conkey v. Knudsen, 135 Neb. 890, 284 N.W. 737 (1939).

Action for relief based on mistake and accident is not governed by this section, as such relief is classed as fraud. Sweley v. Fox, 135 Neb. 780, 284 N.W. 318 (1939).

In determining period of limitation in action to foreclose real estate mortgage given as security for note, this section should be construed in connection with section providing that part payment or acknowledgment of debt tolls statute. Steeves v. Nispel, 132 Neb. 597, 273 N.W. 50 (1937).

Courts of equity have inherent power to refuse relief after undue and inexcusable delay independent of statute of limitations. Perry v. Markle, 127 Neb. 29, 254 N.W. 692 (1934).

Bank held not subsequent encumbrancer within meaning of section. O'Connor v. Power, 124 Neb. 113, 245 N.W. 417 (1932), overruled in 124 Neb. 594, 247 N.W. 414 (1933).

Possession as between parties in parental or filial relation is deemed permissive. Chase v. Lavelle, 105 Neb. 796, 181 N.W. 936 (1921).

Mortgagor must do equity by tendering amount due on mortgage debt. Pettit v. Louis, 88 Neb. 496, 129 N.W. 1005 (1911).

Statute applied to streets. Agnew v. City of Pawnee City, 79 Neb. 603, 113 N.W. 236 (1907); Webster v. City of Lincoln, 56 Neb. 502, 76 N.W. 1076 (1898).



25-203 Actions for forcible entry and detainer of real property.

An action for the forcible entry and detainer, or forcible detainer only, of real property, can only be brought within one year after the cause of such action shall have accrued.

Where tenancy by sufferance is terminated by statutory three-day notice, cause of action for forcible detainer accrues and statute runs from service of notice. Federal Trust Co. v. Overlander, 118 Neb. 167, 223 N.W. 797 (1929); Clark v. Tukey Land Co., 75 Neb. 326, 106 N.W. 328 (1905).

When the right to bring an action of forcible entry and detention is barred as against the grantor, so likewise it is against the grantee. Weatherford v. Union Pacific R. Co., 74 Neb. 229, 104 N.W. 183 (1905).



25-204 Actions other than for the recovery of real property.

Civil actions, other than for the recovery of real property, can only be brought within the following periods, after the cause of action shall have accrued.

Cause of action to establish right to pension accrued at time fireman was totally and permanently disabled. Barney v. City of Lincoln, 144 Neb. 537, 13 N.W.2d 870 (1944).

Cause of action "accrued" when buyer acknowledged and promised to pay balance. W. T. Rawleigh Co. v. Smith, 142 Neb. 527, 7 N.W.2d 80 (1942).

Action by a husband for damages on account of assault and battery committed on wife must be brought within one year after cause of action occurred. Markel v. Glassmeyer, 137 Neb. 243, 288 N.W. 821 (1939).

The defense of statute of limitations is personal privilege of debtor, and can only be made by persons standing in his place. Neill v. Burke, 81 Neb. 125, 115 N.W. 321 (1908).

When not apparent on face of petition that action is barred, statute must be pleaded as a defense, or it is waived. Hanna v. Emerson, 45 Neb. 708, 64 N.W. 229 (1895).

Time may be extended by part payment or written acknowledgment. Lee, Fried & Co. v. Brugmann, 37 Neb. 232, 55 N.W. 1053 (1893); Rolfe v. Pilloud, 16 Neb. 21, 19 N.W. 615 (1884).

Promise by one joint debtor will not toll statute as to other joint debtors. Mayberry v. Willoughby, 5 Neb. 368 (1877).

Under this and other statutes of limitations suit against employer to enforce agreement made in 1893 to deliver corporate stock was barred, in view of lapse of time, change in value, and repudiation of trust. Reed v. Fairmont Creamery Co., 37 F.2d 332 (8th Cir. 1929).



25-205 Actions on written contracts, on foreign judgments, or to recover collateral.

(1) Except as provided in subsection (2) of this section, an action upon a specialty, or any agreement, contract, or promise in writing, or foreign judgment, can only be brought within five years. No action at law or equity may be brought or maintained attacking the validity or enforceability of or to rescind or declare void and uncollectible any written contract entered into pursuant to, in compliance with, or in reliance on, a statute of the State of Nebraska which has been or hereafter is held to be unconstitutional by the Supreme Court of Nebraska where such holding is the basis for such action, unless such action be brought or maintained within one year from the effective date of such decision. The provisions hereof shall not operate to extend the time in which to bring any action or to revive any action now barred by reason of the operation of any previously existing limitation provision.

(2) An action to recover collateral (a) the possession and ownership of which a debtor has in any manner transferred to another person and (b) which was used as security for payment pursuant to an agreement, contract, or promise in writing which covers farm products as described in section 9-102, Uniform Commercial Code, or farm products which become inventory of a person engaged in farming, shall be brought within eighteen months from the date possession and ownership of such collateral was transferred.

1. Acts that toll the statute

2. Acts that do not toll the statute

3. Specific actions covered by statute

4. Miscellaneous

1. Acts that toll the statute

A cause of action on an insurer's duty to defend does not run until the underlying action is resolved against the insured. Dutton-Lainson Co. v. Continental Ins. Co., 271 Neb. 810, 716 N.W.2d 87 (2006).

Voluntary payment of any part of principal or interest tolls statute of limitations and new right of action accrues after each payment, not tolled as to joint maker unless payment made with his authority or consent. Pick v. Pick, 184 Neb. 716, 171 N.W.2d 766 (1969).

Where a new independent cause of action is filed by way of amendment, the statute of limitations runs until the filing of the amended petition. Horn's Crane Service v. Prior, 182 Neb. 94, 152 N.W.2d 421 (1967).

Mortgage subsequently given was an acknowledgment in writing of prior note. Alexanderson v. Wessman, 158 Neb. 614, 64 N.W.2d 306 (1954).

Where a bank assumed and agreed to pay the liabilities of another bank, the statute of limitations commenced to run against the assuming bank upon a certificate of deposit that had already matured at the time the assumption agreement was made. Diss v. State Bank of Holdrege, 141 Neb. 146, 3 N.W.2d 89 (1942).

Where a municipal warrant has been registered, statute of limitations does not commence to run until treasurer of municipal corporation gives notice to the holder of the warrant that there is sufficient money in the treasury to pay the warrant. Havelock Nat. Bank v. Northport Irr. Dist., 139 Neb. 747, 298 N.W. 695 (1941).

In determining whether statute of limitations has run upon a written instrument, part payments made by a debtor without specific direction may be applied by the creditor on any indebtedness owing by the debtor to the creditor. Fox v. Carman, 139 Neb. 34, 296 N.W. 343 (1941).

Where judgment is obtained on promissory note through fraud, court of equity will set it aside where it appears the maker had a good defense in that statute of limitations had run. Pavlik v. Burns, 134 Neb. 175, 278 N.W. 149 (1938).

Payments by one partner out of partnership funds, where partnership has become inactive but has not been dissolved, toll statute of limitations as to both partners. Jensen v. Romigh, 133 Neb. 71, 274 N.W. 199 (1937).

In suit on insurance policy based on presumption of death after seven years' unexplained absence, statute of limitations does not begin to run until expiration of seven-year period. Wells v. Equitable Life Assurance Society, 130 Neb. 722, 266 N.W. 597 (1936).

Cashier of bank who endorsed to bank a note of which he was payee, and, instead of collecting the note as was his duty, made payments of principal and interest on note from time to time, and, in three instances marked the note extended for two years each, was estopped, when sued on his endorsement, to plead statute of limitations. Atlas Corporation v. Magdanz, 130 Neb. 519, 265 N.W. 743 (1936).

Where a judgment of revivor had been obtained within five years before bringing action in this state, it was not barred by the statute of limitations of this state. Packer v. Thompson, 25 Neb. 688, 41 N.W. 650 (1889).

2. Acts that do not toll the statute

Partial payments made without the authority or consent of a surety, unless ratified by the surety, do not toll the statute of limitations as to the surety. Watkins Products, Inc. v. Rains, 175 Neb. 57, 120 N.W.2d 368 (1963).

Action against surety on written contract of guaranty was barred although payments were made by principal within five years. W. T. Rawleigh Co. v. Smith, 142 Neb. 529, 9 N.W.2d 286 (1943), affirming 142 Neb. 527, 7 N.W.2d 80 (1942).

Surety was not liable when he did nothing to prevent running of statute of limitations. W. T. Rawleigh Co. v. Smith, 142 Neb. 527, 7 N.W.2d 80 (1942).

Payments on note by principal without authority or consent of surety does not prevent running of statute of limitations against surety. In re Estate of Soukup, 142 Neb. 456, 6 N.W.2d 615 (1942).

The right to retain the debt of an heir upon a promissory note from his distributive share of estate is not precluded even though action to recover upon the note is barred by the statute of limitations. Fischer v. Wilhelm, 139 Neb. 583, 298 N.W. 126 (1941), opinion partially vacated on rehearing, 140 Neb. 448, 300 N.W. 350 (1941).

Where will provided that any sum owing to testator by heirs should be deducted from share of such heir, an heir cannot successfully object upon the ground of the statute of limitations to deduction of notes which had not run five years at time of death of testator. In re Estate of Nissen, 134 Neb. 794, 279 N.W. 782 (1938).

Payment by one of several joint debtors on note, without authority or consent of other debtors, does not toll statute of limitations as to them. Kuhse v. Luther, 130 Neb. 623, 266 N.W. 66 (1936).

Stipulation contained in a note permitting the holder to extend the time of payment without notice, is not an agreement waiving the right to plead the bar of the statute. Allen v. Estate of Allen, 81 Neb. 600, 116 N.W. 509 (1908).

3. Specific actions covered by statute

This section governs deficiency actions brought after the judicial foreclosure of a trust deed. First Nat. Bank of Omaha v. Davey, 285 Neb. 835, 830 N.W.2d 63 (2013).

In a suit against the guarantors of a promissory note that contains an optional acceleration clause, the statute of limitations for an action on the whole indebtedness due begins to run from the time the creditor takes positive action indicating that the creditor has elected to exercise the option. City of Lincoln v. Hershberger, 272 Neb. 839, 725 N.W.2d 787 (2007).

In this case, the general 5-year statute of limitations must yield to the 3-year provision in a health insurance policy because such provision is authorized by the statutes regulating health insurance policies. Brodine v. Blue Cross Blue Shield, 272 Neb. 713, 724 N.W.2d 321 (2006).

The statute of limitations provided in this section applies to an action on a contract of guaranty. The statute of limitations begins to run against a contract of guaranty the moment a cause of action first accrues, and a guarantor's liability arises when the principal debtor defaults. In the absence of provisions to the contrary in the controlling documents, a cause of action does not accrue against a guarantor until the guarantor's liability has arisen, and a guarantor's liability does not arise until the debtor defaults. City of Lincoln v. PMI Franchising, 267 Neb. 562, 675 N.W.2d 660 (2004).

This section, which provides for a 5-year statute of limitations on written contracts, applies in an insured's suit against its uninsured or underinsured motorist coverage insurer when the insured has timely filed the underlying claim against the uninsured or underinsured motorist. Schrader v. Farmers Mut. Ins. Co., 259 Neb. 87, 608 N.W.2d 194 (2000).

Generally, absent a more specific statute, actions on written contracts may be brought within 5 years. Kratochvil v. Motor Club Ins. Assn., 255 Neb. 977, 588 N.W.2d 565 (1999).

An action for damages for breach of a covenant of warranty contained in a deed conveying land is an action upon a specialty and must be brought within 5 years after the cause of action accrues; this rule applies in actions for damages for breach of a covenant against encumbrances. Omega Chemical Co. v. Rogers, 246 Neb. 935, 524 N.W.2d 330 (1994).

An action based on breach of a written contract must be commenced within five years of accrual of a cause of action. Grand Island School Dist. #2 v. Celotex Corp., 203 Neb. 559, 279 N.W.2d 603 (1979).

Five-year statute of limitations applies to a third party beneficiary under a real estate sales contract. Mid-Continent Properties, Inc. v. Pflug, 197 Neb. 429, 249 N.W.2d 476 (1977).

Actions to recover annual payments provided by indenture granting perpetual easement for flow of water and to enforce equitable lien growing out of the indenture are controlled by this section. Frye v. Sibbitt, 145 Neb. 600, 17 N.W.2d 617 (1945).

Cause of action on indemnity contract accrues when loss thereunder occurs. Lyhane v. Durtschi, 144 Neb. 256, 13 N.W.2d 130 (1944); Bankers Surety Co. v. Willow Springs Beverage Co., 104 Neb. 173, 176 N.W. 82 (1920).

A domestic judgment is a specialty and suit thereon is barred after five years from date of judgment. Farmers & Merchants Bank of Axtell v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934); Reed v. Occidental Bldg. & Loan Assn., 122 Neb. 817, 241 N.W. 769 (1932); Armstrong v. Marr, 120 Neb. 182, 231 N.W. 758 (1930); Fisher v. Woodard, 103 Neb. 253, 170 N.W. 907 (1919); Armstrong v. Patterson, 97 Neb. 229, 149 N.W. 408 (1914), reversed on rehearing 97 Neb. 871, 152 N.W. 311 (1915).

Action for breach of covenant of warranty in deed is specialty, barred unless commenced within five years from date of breach. Campbell v. Gallentine, 115 Neb. 789, 215 N.W. 111 (1927); Kern v. Kloke, 21 Neb. 529, 32 N.W. 574 (1887).

Statute runs against married woman during coverture. Watkins v. Adamson, 113 Neb. 715, 204 N.W. 816 (1925).

Time of commencing action on city warrants stated. Trenerry v. City of So. Omaha, 86 Neb. 7, 124 N.W. 920 (1910); Rogers v. City of Omaha, 82 Neb. 118, 117 N.W. 119 (1908).

Time of commencing action for money had and received stated. Thiele v. Carey, 85 Neb. 454, 123 N.W. 442 (1909).

Time of commencing action on draft stated. Wrigley v. Farmers and Merchants State Bank of Beatrice, 76 Neb. 862, 108 N.W. 132 (1906).

Time of commencing action to reform policy of insurance stated. Grand View Building Assn. v. Northern Assur. Co., 73 Neb. 149, 102 N.W. 246 (1905).

Time of commencing action on county warrants stated. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Time of commencing action on award of damages stated. City of Omaha v. Clarke, 66 Neb. 33, 92 N.W. 146 (1902).

Time of commencing action on covenant against encumbrances stated. Johnson v. Hesser, 61 Neb. 631, 85 N.W. 894 (1901); Bellamy v. Chambers, 50 Neb. 146, 69 N.W. 770 (1897).

Time of commencing action on guaranty of payment stated. Cummins v. Tibbetts, 58 Neb. 318, 78 N.W. 617 (1899).

Time of commencing action on bank check stated. Connor v. Becker, 56 Neb. 343, 76 N.W. 893 (1898).

Time of commencing action on foreign judgments stated. Lonergan v. Lonergan, 55 Neb. 641, 76 N.W. 16 (1898); Hepler v. Davis, 32 Neb. 556, 49 N.W. 458 (1891); Marx & Kempner v. Kilpatrick, 25 Neb. 107, 41 N.W. 111 (1888).

Time of commencing action on contract for transportation of goods stated. Denman v. Chicago, B. & Q. R. Co., 52 Neb. 140, 71 N.W. 967 (1897).

Time of commencing action for foreclosure of tax lien stated. Alexander v. Thacker, 43 Neb. 494, 61 N.W. 738 (1895); Shepherd v. Burr, 27 Neb. 432, 43 N.W. 256 (1889).

Time of commencing action on insurance policy stated. Phenix Ins. Co. v. Rad Bila Hora Lodge, 41 Neb. 21, 59 N.W. 752 (1894).

An action upon a foreign judgment is barred in five years. Nelson v. Becker, 32 Neb. 99, 48 N.W. 962 (1891).

Warrant issued by a village will be barred in five years from time it becomes due. Arapahoe Village v. Albee, 24 Neb. 242, 38 N.W. 737 (1888).

Time of commencing action on school district bonds stated. School Dist. No. 42 of Pawnee County v. First Nat. Bank of Xenia, 19 Neb. 89, 26 N.W. 912 (1886).

Time of commencing action on promissory notes stated. Hedges v. Roach, 16 Neb. 673, 21 N.W. 404 (1884).

A suit to collect on a contract that is from the foreclosed deed of trust is governed by the statute of limitations found in this section, rather than the 3-month statute of limitations found in section 76-1013. Boxum v. Munce, 16 Neb. App. 731, 751 N.W.2d 657 (2008).

Suit by employee against employer for breach of written employment contract was governed by Nebraska five-year statute of limitations rather than the four-year statute of limitations relating to actions upon a contract not in writing. Sandobal v. Armour & Co., 429 F.2d 249 (8th Cir. 1979).

Cause of action for breach of contract of employment accrued on date of alleged wrongful discharge. Howard v. Chicago, B. & Q. R. R. Co., 146 F.2d 316 (8th Cir. 1945).

4. Miscellaneous

Where there is an ongoing contractual obligation, a separate cause of action accrues at the time of each breach. Where an obligation is payable by installments, the statute of limitations runs against each installment individually from the time it becomes due. Andersen v. A.M.W., Inc., 266 Neb. 238, 665 N.W.2d 1 (2003).

A cause of action in contract accrues at the time of the breach or failure to do the thing agreed to. An insured's cause of action on an insurance policy to recover underinsured motorist benefits accrues at the time of the insurer's breach or failure to do that which is required under the terms of the policy. Snyder v. Case and EMCASCO Ins. Co., 259 Neb. 621, 611 N.W.2d 409 (2000).

The filing of a foreign judgment in a Nebraska court pursuant to section 25-1587.03 is not an action upon a foreign judgment within the meaning of this section. Deuth v. Ratigan, 256 Neb. 419, 590 N.W.2d 366 (1999).

Pursuant to subsection (1) of this section, the statute of limitations started running when the city failed to timely post notice of a promotion examination under the terms of a collective bargaining agreement, not when the city actually administered the exam. Cavanaugh v. City of Omaha, 254 Neb. 897, 580 N.W.2d 541 (1998).

To toll the statute of limitations and to remove the bar of the statute, a debtor must unqualifiedly acknowledge an existing liability. Kotas v. Sorensen, 216 Neb. 648, 345 N.W.2d 1 (1984).

In a suit on a promissory note and security agreement, the statute of limitations begins to run when the creditor exercises his option to accelerate the debt, thereby making the entire amount of the debt due. State Security Savings Co. v. Pelster, 207 Neb. 158, 296 N.W.2d 702 (1980).

Where a covenant against encumbrances and covenants of warranty or quiet enjoyment appear in the same instrument, they are separate and independent covenants and one does not embrace the other. Cape Co. v. Wiebe, 196 Neb. 204, 241 N.W.2d 830 (1976).

This section bars action on the note, but not on the mortgage given to secure it. J. I. Case Credit Corp. v. Thompson, 187 Neb. 626, 193 N.W.2d 283 (1971).

Where insurance policy issued in this state provides twelve months' limitation for filing action, but also contains provision amending terms to conform with conflicting statutes, limitations in state statutes are applicable. Hiram Scott College v. Insurance Co. of North America, 187 Neb. 290, 188 N.W.2d 688 (1971).

Where community of interest or privity of estate exists between intervener and plaintiff, the commencement of action by plaintiff inures to benefit of intervener. Baker v. A. C. Nelson Co., 185 Neb. 128, 174 N.W.2d 197 (1970).

This section did not govern bringing of action on fire insurance policy. Rhodes v. Continental Ins. Co., 180 Neb. 10, 141 N.W.2d 415 (1966).

An action upon a contract in writing must be commenced within five years after cause of action has accrued. Weiss v. Weiss, 179 Neb. 714, 140 N.W.2d 15 (1966).

Instrument must in itself contain contract or promise. Grant v. Williams, 158 Neb. 107, 62 N.W.2d 532 (1954).

In action upon written instrument, where more than five years have elapsed from date of maturity, claimant must plead and prove facts to avoid bar of statute. In re Estate of Anderson, 148 Neb. 436, 27 N.W.2d 632 (1947).

Burden of proof rests upon plaintiff who pleads written extension of time of payment to avoid the bar of statute of limitations upon a promissory note. Prokop v. Mlady, 136 Neb. 644, 287 N.W. 55 (1939).

By failing to make demand, payee of a demand note cannot do away with the statute of limitations, which begins to run the day after the note is executed and delivered. Melville Lumber Co. v. Scott, 135 Neb. 379, 281 N.W. 803 (1938).

The statute of limitations on a note payable on demand begins to run the day after the note is executed and delivered. Luikart v. Hoganson, 135 Neb. 280, 281 N.W. 27 (1938).

Provision in insurance policy issued by fraternal benefit society that suit must be commenced within one year from date of member's death will be enforced in Nebraska if valid in state where contract was made. Avondale v. Sovereign Camp, W.O.W., 134 Neb. 717, 279 N.W. 355 (1938).

Defense of statute of limitations was properly pleaded. Nebraska State Bank Liquidation Assn. v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).

Defense of recoupment must arise out of same transaction as plaintiff's claim, and survives as long as plaintiff's cause of action exists, even if affirmative action on the subject of the recoupment is barred by statute of limitations. Oft v. Dornacker, 131 Neb. 644, 269 N.W. 418 (1936).

When state bank, against which a creditor had taken judgment, reorganized as national bank, and creditor sues the national bank to enforce his judgment formerly obtained against state bank, the statute of limitations begins to run on judgment from date it was obtained. Wilson v. Continental Nat. Bank, 130 Neb. 614, 266 N.W. 68 (1936).

Forum state's statute of limitations was procedural rather than substantive and was properly applied in diversity action for breach of contract. Player Pianette, Inc. v. Dale Electronics, Inc., 478 F.2d 336 (8th Cir. 1973).

In applying provision of Bankruptcy Act relating to proving of debt founded on contract express or implied, the character of the debt is determined by the law of the state where created. Erickson v. Richardson, 86 F.2d 963 (9th Cir. 1936).



25-206 Actions on oral contracts or statutory liabilities.

An action upon a contract, not in writing, expressed or implied, or an action upon a liability created by statute, other than a forfeiture or penalty, can only be brought within four years.

1. When cause of action accrues

2. When statute is applicable

3. When statute is not applicable

4. Miscellaneous

1. When cause of action accrues

Plaintiff's cause of action on oral contract for the sale of grain, to be paid for on demand, accrued when demand could have been made and not when demand was actually made and was, therefor, barred by this section. Stock v. Meissner, 209 Neb. 636, 309 N.W.2d 86 (1981).

Action to recover payments made by county for maintenance of insane patient in state hospital is barred after four years. County of Adams v. Ernst, 158 Neb. 15, 62 N.W.2d 110 (1954).

Claim for reimbursement from estate of recipient of old age assistance did not accrue until death of recipient. Boone County Old Age Assistance Board v. Myhre, 149 Neb. 669, 32 N.W.2d 262 (1948).

Where services are rendered under a contract of employment which does not fix the term of service or the time of payment, the statute does not commence to run until the employee's services are terminated. In re Baker's Estate, 144 Neb. 797, 14 N.W.2d 585 (1944).

Under oral contract of hire terminated by mutual agreement, and superseded by another written contract between the same parties, cause of action for payment of salary under the first contract accrues immediately upon termination. Price v. Platte Valley Public Power & Irr. Dist., 139 Neb. 787, 298 N.W. 746 (1941).

The statute of limitations does not begin to run against the claim of an adult child for services continually performed under an oral contract for parents during their lives, until the contract is terminated by their death. In re Estate of Skade, 135 Neb. 712, 283 N.W. 851 (1939).

Where action is brought to recover on implied obligation to repay money borrowed on void warrants, statute of limitations begins to run on date of last payment on the warrant. Nebraska State Bank Liquidation Assn. v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).

Liability of a bank director for loss sustained on excess loan is barred four years after the excessive loan is made. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

Liability of county judge as recipient of distributive share of absent devisee, which he failed to turn over to his successor in office or to said devisee, is not a liability created by statute but an original and primary action on his bond and may be brought within ten years after cause of action accrued. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Statute runs from the date of an account stated, and not from incurring of original debt. In re Estate of Black, 125 Neb. 75, 249 N.W. 84 (1933).

Time of commencing action on contract for transportation of goods stated. Denman v. Chicago, B. & Q. R. R. Co., 52 Neb. 140, 71 N.W. 967 (1897).

Action on commission account was barred four years from last item. In re Automatic Equipment Mfg. Co., 103 F.Supp. 427 (D. Neb. 1952).

2. When statute is applicable

An action for an accounting of rents and profits of land is limited to four years. In re Estate of Widger, 235 Neb. 179, 454 N.W.2d 493 (1990).

Excluding September 5, 1969, the last day on which work was done, the last day of the four-year period of limitations was September 5, 1973. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

Claim for services rendered was not barred until four years after death of promisor. Houser v. Houser, 178 Neb. 401, 133 N.W.2d 618 (1965).

This section applies to action in mandamus to place fireman on pension rolls of city. State ex rel. McIlvain v. City of Falls City, 177 Neb. 677, 131 N.W.2d 93 (1964).

This section was applicable to action by city to recover amount paid on void contract. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Statute of limitations applies to claims by one county against another for maintenance of an incompetent person in a state hospital. County of Kearney v. County of Buffalo, 167 Neb. 117, 91 N.W.2d 304 (1958).

Action for accounting of the rents and profits of land is limited to four years. Beacom v. Daley, 164 Neb. 120, 81 N.W.2d 907 (1957).

Contract partly written and partly oral falls under this section. Grant v. Williams, 158 Neb. 107, 62 N.W.2d 532 (1954).

Action against city to recover pension is based on liability created by statute and is barred if not brought within four years of accrual of action. Barney v. City of Lincoln, 144 Neb. 537, 13 N.W.2d 870 (1944).

Statute applies to claims against counties. Bryant v. Cedar County, 122 Neb. 853, 241 N.W. 538 (1932).

Liability of stockholder, under Article XII, section 4, Constitution of Nebraska, is not a penalty barred in one year, but is contractual and governed by this section. Bourne v. Baer, 107 Neb. 255, 185 N.W. 408 (1921).

Action to recover on implied assumpsit is barred in four years. O'Neill v. City of So. Omaha, 102 Neb. 836, 170 N.W. 174 (1918).

Where more than four years intervenes between execution sale and action to set it aside, the action is barred. Best v. Zutavern, 53 Neb. 604, 74 N.W. 64 (1898).

Section applies to action for money received by agent for principal. Arnett v. Zinn, 20 Neb. 591, 31 N.W. 240 (1886).

Action for money had and received must be brought within four years from receipt of the money. Murphy v. Omaha, 1 Neb. Unof. 488, 95 N.W. 680 (1901).

Suit against employer to enforce agreement made in 1893 to deliver corporate stock was barred by this and other statutes of limitation in view of lapse of time. Reed v. Fairmont Creamery Co., 37 F.2d 332 (8th Cir. 1929).

3. When statute is not applicable

Right of retainer against heir is not affected by lapse of time, even though action upon the debt is barred by statute of limitations. Fischer v. Wilhelm, 139 Neb. 583, 298 N.W. 126 (1941), opinion partially vacated on rehearing, 140 Neb. 448, 300 N.W. 350 (1941).

Oral agreement to compensate one for past services, not performed as gratuity and not barred by statute, as well as for future services, out of promisor's estate by testamentary provision, is an independent contract to which statute requiring new promise to be in writing does not apply, where promisee performs agreement. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935).

Lien of special assessments is not barred by this section. Lincoln St. Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).

Section does not apply to recover delinquent personal taxes collected by distress. Price v. Lancaster County, 18 Neb. 199, 24 N.W. 705 (1885).

4. Miscellaneous

Section 76-701 et seq., R.R.S.1943, provides no specific statute of limitations; therefore the ten-year period in section 25-202, R.R.S.1943, applies in inverse condemnation proceedings. Krambeck v. City of Gretna, 198 Neb. 608, 254 N.W.2d 691 (1977).

In absence of agreement, or directions by debtor, a credit for work and labor may be applied by creditor in such manner as to interrupt running of statute of limitations. Heineman v. Thimgan, 136 Neb. 357, 285 N.W. 920 (1939).

Where the defense raised is statute of limitations, the issue should be presented to the jury for determination. Nocita v. Guiliano, 130 Neb. 241, 264 N.W. 672 (1936).

Statute of limitations, not being pleaded, will not be considered. State ex rel. Davis v. Banking House of A. Castetter, 118 Neb. 231, 224 N.W. 21 (1929).

The unilateral crediting of defendant's debt without defendant's consent or knowledge was not a voluntary acknowledgment of the debt sufficient to toll the statute of limitations. Hejco, Inc. v. Arnold, 1 Neb. App. 44, 487 N.W.2d 573 (1992).

Section 25-219 was applicable to federal civil rights claim of former guidance counselor in action against school district on allegations dismissal was due to his race and his exercise of First Amendment rights. Chambers v. Omaha Public School Dist., 536 F.2d 222 (8th Cir. 1976).



25-207 Actions for trespass, conversion, other torts, and frauds; exceptions.

The following actions can only be brought within four years: (1) An action for trespass upon real property; (2) an action for taking, detaining or injuring personal property, including actions for the specific recovery of personal property; (3) an action for an injury to the rights of the plaintiff, not arising on contract, and not hereinafter enumerated; and (4) an action for relief on the ground of fraud, but the cause of action in such case shall not be deemed to have accrued until the discovery of the fraud, except as provided in sections 30-2206 and 76-288 to 76-298.

1. Conversion

2. Fraud

3. Real property

4. Trusts

5. Damages or injury

6. Miscellaneous

1. Conversion

Statute of limitations against trustee for conversion of trust property does not commence to run until knowledge is brought home to beneficiary of repudiation of trust. Bratt v. Wishart, 136 Neb. 899, 287 N.W. 769 (1939).

Where mortgagee of chattels unlawfully seizes mortgaged property before condition broken, action is barred after four years from date of seizure. Brashier v. Tolleth, 31 Neb. 622, 48 N.W. 398 (1891).

2. Fraud

An action for fraud must be brought within 4 years of when the cause of action accrues. Such action does not accrue until there has been discovery of the facts constituting the fraud or facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which would lead to such discovery. NECO, Inc. v. Larry Price & Assocs., Inc., 257 Neb. 323, 597 N.W.2d 602 (1999).

An action for relief on the ground of fraud can only be brought within 4 years. Such action accrues once there has been a discovery of facts constituting the fraud, or facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which, if pursued, would lead to such discovery. Bowling Assocs., Ltd. v. Kerrey, 252 Neb. 458, 562 N.W.2d 714 (1997).

In the context of a fraud action, the limitations period begins to run upon discovery of the facts constituting the fraud, or facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which, if pursued, would lead to such discovery. A cause of action cannot "accrue" before occurrence of all the elements which constitute a defendant's violation of a plaintiff's judicially protected right. Henderson v. Forman, 240 Neb. 939, 486 N.W.2d 182 (1992).

If facts pleaded in a petition are sufficient to plead an excuse to the operation of the statute limiting action based on fraud, a general demurrer will be defeated. Lee v. Brodbeck, 196 Neb. 393, 243 N.W.2d 331 (1976).

Where fraud should have been discovered within four years of recording of mineral deed, statute of limitations was complete defense. Jameson v. Graham, 159 Neb. 202, 66 N.W.2d 417 (1954).

Accrual of cause of action for fraud is fixed as of the time of discovery. Abels v. Bennett, 158 Neb. 699, 64 N.W.2d 481 (1954).

In action for relief based on fraud, suit was instituted when summons was served on original petition where amended petition merely set forth a more complete statement of original cause of action. Horrigan v. Quinlan, 149 Neb. 538, 31 N.W.2d 430 (1948).

An action for relief on the ground of fraud may be commenced only within four years after the discovery of the facts constituting the fraud or of facts sufficient to put a person of ordinary intelligence on inquiry, which, if pursued, would lead to such discovery. Hollenbeck v. Guardian Nat. Life Ins. Co., 144 Neb. 684, 14 N.W.2d 330 (1944); Burchmore v. Byllesby & Co., 140 Neb. 603, 1 N.W.2d 327 (1941); Baxter v. National Mtg. Loan Co., 128 Neb. 537, 259 N.W. 630 (1935); Branham v. Ayers, 126 Neb. 688, 254 N.W. 259 (1934).

In a bill of interpleader, a defendant is chargeable with notice of a cross-petition charging fraud filed against him by another defendant before answer day, and such notice may prevent the statute from running against the claim set up in the cross-petition. Provident Savings & Loan Assn. v. Booth, 138 Neb. 424, 293 N.W. 293 (1940).

Actions for relief based on mistake and accident are analogous to actions for relief based on fraud, and are limited to four years. Sweley v. Fox, 135 Neb. 780, 284 N.W. 318 (1939).

Action against bank officer for fraudulent diversion of assets of bank must be brought within four years of discovery of fraud. Department of Banking v. Hall, 135 Neb. 191, 280 N.W. 844 (1938).

Lapse of four years after creditor of corporation acquired knowledge of facts sufficient to require inquiry as to fraud in connection with officer's purchase of corporation's assets barred creditor's action for relief on ground of fraud. Nipp v. Puritan Mfg. Supply & Co., 128 Neb. 459, 259 N.W. 53 (1935).

Cause of action for fraud does not accrue until discovery of fraud. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

Petition in action to set aside satisfaction of judgment executed in 1917, on ground of fraud, alleged to have been discovered in 1926, was not demurrable. Marshall v. Rowe, 119 Neb. 591, 230 N.W. 446 (1930).

Action must be commenced within four years of discovery. Hanna v. Bergquist, 102 Neb. 658, 168 N.W. 365 (1918); Coad v. Dorsey, 96 Neb. 612, 148 N.W. 155 (1914).

Where defendant took title in her own name to lands belonging to herself and her children, statute of limitations commenced to run on date of discovery of fraud. Bell v. Dingwell, 91 Neb. 699, 136 N.W. 1128 (1912).

Statute of limitations does not bar the defense of recoupment. Kaup v. Schinstock, 88 Neb. 95, 129 N.W. 184 (1910).

If relief is sought on the ground of fraud after four years, plaintiff should allege reason for delay in prosecuting action. Bank of Miller v. Moore, 81 Neb. 566, 116 N.W. 167 (1908).

Action to set aside fraudulent conveyance is not tolled by death of the fraudulent grantor. Lesieur v. Simon, 73 Neb. 645, 103 N.W. 302 (1905).

Equitable action by heir, who claims deed of ancestor is void on account of duress and fraud, must be brought within four years of accrual of action. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904), affirmed on rehearing 71 Neb. 57, 100 N.W. 311 (1904).

Where plaintiff was defrauded in purchase of shares of stock of bank, cause of action did not accrue until discovery of fraud. Gerner v. Mosher, 58 Neb. 135, 78 N.W. 384 (1899).

Matters appearing of public record operate as constructive notice and constitute discovery of facts with respect to fraud. State ex rel. County Commissioners of Brown County v. Boyd, 49 Neb. 303, 68 N.W. 510 (1896).

Relief from the effect of accident or mistake comes within the same rule of limitation as fraud. Ainsfield v. More, 30 Neb. 385, 46 N.W. 828 (1890).

Statute begins to run when party learns facts sufficient to suggest fraud. Wright v. Davis, 28 Neb. 479, 44 N.W. 490 (1890); Hellman v. Davis, 24 Neb. 793, 40 N.W. 309 (1888).

Statute applies to fraud affecting real estate as well as personal property. Kohout v. Thomas, 4 Neb. Unof. 80, 93 N.W. 421 (1903).

Where a third-party petition generally involves the title to certain real estate but the specific factual allegations involve fraud and the cause of action clearly seeks relief on the ground of fraud, the 4-year statute of limitations under this section applies rather than the 10-year statute of limitations found in section 25-202, involving recovery of the title or possession of lands. McGinley v. McGinley, 7 Neb. App. 410, 583 N.W.2d 77 (1998).

Where action for fraud is commenced more than four years after fraudulent acts occurred, burden is on plaintiff to allege and prove that fraud was not discovered until within statutory period. Brictson v. Woodrough, 164 F.2d 107 (8th Cir. 1947).

Four-year Nebraska limitations statute on fraud could not commence to run until reinsurers were informed of extent of reinsured's misrepresentations regarding size of unearned premium portfolio, existence of excess and special risks department, and agent's status as managing general agent. Calvert Fire Ins. Co. v. Unigard Mut. Ins. Co., 526 F.Supp. 623 (D. Neb. 1980).

3. Real property

Where a covenant against encumbrances and covenants of warranty or quiet enjoyment appear in the same instrument, they are separate and independent covenants and one does not embrace the other. Cape Co. v. Wiebe, 196 Neb. 204, 241 N.W.2d 830 (1976).

Statute of limitations did not begin to run against a remainderman until knowledge was brought home to him that another was claiming title adversely. Graff v. Graff, 179 Neb. 345, 138 N.W.2d 644 (1965).

Actions for slander of title are not governed by this section. Norton v. Kanouff, 165 Neb. 435, 86 N.W.2d 72 (1957).

In action to quiet title to easement, an affirmative claim by defendant for damages for land taken is barred by statute of limitations. Dawson County Irrigation Co. v. Stuart, 142 Neb. 428, 6 N.W.2d 602 (1942), vacated on rehearing, 142 Neb. 435, 8 N.W.2d 507 (1943).

Where defendant mortgagor in foreclosure proceeding claims damages for alleged misrepresentations by mortgagee, such defense is not barred by statute of limitations though it would be barred in an original action on the same cause of action. Mettlen v. Sandoz, 131 Neb. 625, 269 N.W. 98 (1936).

Whether fraud by misrepresentation in real estate trade should have been discovered within limitation period was for jury. Vrbsky v. Arendt, 119 Neb. 443, 229 N.W. 337 (1930).

Statute may run in favor of one in possession of land so as to bar claim for rents and profits beyond period of limitation. Davis v. Davis, 112 Neb. 178, 199 N.W. 113 (1924).

Statute does not run against action of rescission of exchange of lands until discovery of fraud. Carson v. Greeley, 107 Neb. 609, 187 N.W. 47 (1922).

Action to remove cloud on title to real estate, created by recorded deed, must be brought within four years after defendant took possession claiming title under deed. Dringman v. Keith, 93 Neb. 180, 139 N.W. 1044 (1913); Dringman v. Keith, 86 Neb. 476, 125 N.W. 1080 (1910).

Fraudulent deed recorded is not of itself sufficient to charge parties with notice. Forsyth v. Easterday, 63 Neb. 887, 89 N.W. 407 (1902); Gillespie v. Cooper, 36 Neb. 775, 55 N.W. 302 (1893), overruled in Jones v. Danforth, 71 Neb. 722, 99 N.W. 495 (1904).

4. Trusts

This section is the applicable statute of limitations with regard to the establishment of a constructive trust on personal property. Manker v. Manker, 263 Neb. 944, 644 N.W.2d 522 (2002).

The statute of limitations does not begin to run in case of a resulting trust until trustee clearly repudiates his trust, and the time it commences to run must be determined upon facts in each case. Jirka v. Prior, 196 Neb. 416, 243 N.W.2d 754 (1976).

Statute does not begin to run against an action to restore beneficial interests in land under resulting trust until trustee denies the interest of the beneficiaries. Windle v. Kelly, 135 Neb. 143, 280 N.W. 445 (1938).

Where trustee, through himself as president of bank, purchased with trust funds valueless notes from bank and concealed transactions, running of statute was tolled. First Trust Co. of Lincoln v. Exchange Bank, 126 Neb. 856, 254 N.W. 569 (1934).

Statute runs in favor of trustee ex maleficio from time of discovery of fraud. Abbott v. Wagner, 108 Neb. 359, 188 N.W. 113 (1922).

5. Damages or injury

A claim for damages caused by a continuing tort can be maintained for injuries caused by conduct occurring within the statutory limitations period. When there are continuing or repeated wrongs that are capable of being terminated, a claim accrues every day the wrong continues or each time it is repeated, the result being that a plaintiff is only barred from recovering damages that were ascertainable prior to the statutory period preceding the lawsuit. Alston v. Hormel Foods Corp., 273 Neb. 422, 730 N.W.2d 376 (2007).

This statute of limitations applies to actions allegedly arising under 42 U.S.C. section 1983. Bauers v. City of Lincoln, 245 Neb. 632, 514 N.W.2d 625 (1994).

Under this section, plaintiff had four years from date of damage to file product liability action. New product liability statute of limitations appears at section 25-224. Morris v. Chrysler Corp., 208 Neb. 341, 303 N.W.2d 500 (1981).

An action grounded in tort must be commenced within four years of the occurrence of the event giving rise to the cause of action. Grand Island School Dist. #2 v. Celotex Corp., 203 Neb. 559, 279 N.W.2d 603 (1979).

Where defendant, which was plaintiff's insurance carrier, had made no payment to plaintiff for damage caused by a third party, it had no duty to sue as subrogee, and its failure to do so before the statute of limitations ran did not make it liable. Schmer v. Hawkeye-Security Ins. Co., 194 Neb. 94, 230 N.W.2d 216 (1975).

An action for an injury hereunder accrues when the damage occurs and not when plaintiff discovers cause of the damage. Omaha Paper Stock Co., Inc. v. Martin K. Eby Constr. Co., Inc., 193 Neb. 848, 230 N.W.2d 87 (1975).

Recovery for loss of crops was limited to period of four years before action was brought. Wischmann v. Raikes, 168 Neb. 728, 97 N.W.2d 551 (1959).

Damages to growing crops from floodwaters are limited to period commencing four years before commencement of action. Wischmann v. Raikes, 167 Neb. 251, 92 N.W.2d 708 (1958).

Where intention to inflict injury is entirely lacking, action in tort may be brought within four years. Newman v. Christensen, 149 Neb. 471, 31 N.W.2d 417 (1948).

Right to damages for obstruction of a stream by an insufficient culvert or drain does not accrue when the structure is built but when the overflow actually results. Schmutte v. State, 147 Neb. 193, 22 N.W.2d 691 (1946).

Action for damages for alienation of affections was not barred by statute of limitations. Baltzly v. Gruenig, 127 Neb. 520, 256 N.W. 4 (1934).

In actions for tortious interference with a business relationship, the statute of limitations under this section begins to run when the injury actually occurs. Additionally, this section does not provide for a discovery rule for tortious interference. Under this section, a claim for damages based on intentional interference with a contractual relationship accrues when the subject contract is breached, regardless of when the defendant supposedly induced the breach. Hroch v. Farmland, 4 Neb. App. 709, 548 N.W.2d 367 (1996).

Husband's action for alienation of affection accrues when wife leaves home and severs relationship, and the limitations period is not extended by the fact that the husband does not give up on the possibility of renewal of relationship until later, and thus suffers continuing damages. Mattice v. Messer, 493 F.2d 498 (8th Cir. 1974).

In tort action for occupational disease, statute begins to run when employee acquires knowledge of compensable injury. Sylvania Electric Products, Inc. v. Barker, 228 F.2d 842 (1st Cir. 1955).

Where buyer sued to recover on substitute arbitrator's award because grain delivered did not equal sample, but creditors for whose benefit debtor's grain was being sold refused to be bound by agent's unauthorized appointment of substitute, claim for damages in amended petition was not barred by statute of limitations as change in character of relief sought did not prevent original petition from tolling statute. Otoe County National Bank v. Delaney, 88 F.2d 238 (8th Cir. 1937).

Statute of limitations was not tolled by absence from state of alleged tort-feasor, a California resident who was involved in automobile accident within the state, if at all times following accident California resident could be sued in the state by virtue of nonresident motor vehicle statute. Gatliff v. Little Audrey's Transportation Co., Inc., 317 F.Supp. 1117 (D. Neb. 1970).

6. Miscellaneous

This section applies to counterclaims when read in conjunction with sections 25-201 and 25-217 and the rule that a counterclaim must be an existing, valid, and enforceable cause of action. However, whether a counterclaim is barred by this section is determined by the date the related petition was filed, rather than the date the counterclaim was filed. Becker v. Hobbs, 256 Neb. 432, 590 N.W.2d 360 (1999).

"Discovery," as used in this statute, means that an individual acquires knowledge of a fact which existed but was previously unknown to the discoverer. If a petition challenged under the statute of limitations facially shows that a cause of action is barred by the statute, a plaintiff must allege facts sufficient to avoid the bar of the statute and must prove those facts at trial; but if a petition does not disclose on its face that an action is barred by the statute of limitations, the defendant must plead and prove the statute as an affirmative defense. Broekemeier Ford v. Clatanoff, 240 Neb. 265, 481 N.W.2d 416 (1992).

The filing of a petition does not toll the running of this statute of limitations for the purpose of bringing subsequent actions on the same set of facts. Sluka v. Herman, 229 Neb. 200, 425 N.W.2d 891 (1988).

This statute provides the applicable statute of limitations for actions for mutual mistake. The statute of limitations begins to run when mutual mistake was discoverable by reasonable diligence. Newton v. Brown, 222 Neb. 605, 386 N.W.2d 424 (1986).

The point at which a statute of limitations commences to run must be determined from the facts of each case; a cause of action accrues, and the statute of limitations begins to run, when the aggrieved party has the right to institute and maintain suit, even though such plaintiff may be ignorant of the existence of the cause of action. Mangan v. Landen, 219 Neb. 643, 365 N.W.2d 453 (1985).

Four-year general statute of limitations applies to employer liable as joint tort-feasor with employee killed in accident, even if plaintiff's claim against estate of employee was filed out of time and barred by two-year nonclaim statute. S.M.S. Trucking Co. v. Midland Vet, Inc., 186 Neb. 647, 185 N.W.2d 667 (1971).

This section is not applicable to misrepresentation as to nature and cause of patient's condition in action against physician. Stacey v. Pantano, 177 Neb. 694, 131 N.W.2d 163 (1964).

Where petition was amended to change cause of action from action on contract to action based on tort, statute of limitations continued to run until filing of amended petition. Blair v. Klein, 176 Neb. 245, 125 N.W.2d 669 (1964).

The defense of the statute of limitations is a personal privilege of the debtor, and may be waived. Gurske v. Strate, 165 Neb. 882, 87 N.W.2d 703 (1958).

Where answer pleaded defense of statute of limitations, instruction thereon was required. Harsche v. Czyz, 157 Neb. 699, 61 N.W.2d 265 (1953).

Limitation in surety bond, that any loss for which claim is made must be discovered during term of bond or within fifteen months after termination of surety's liability as to the employee involved is not void as attempting to shorten by contract the time within which action for fraud can be brought. Dunbar v. National Surety Corporation, 140 Neb. 833, 2 N.W.2d 116 (1942).

Under the United States Constitution, conferring on Congress power to pass uniform laws on the subject of bankruptcy, the two-year statute of limitations in the bankruptcy act supersedes all statutes of limitations passed by the various states. Engebretson v. West, 133 Neb. 846, 277 N.W. 433 (1938).

Second amended petition, introducing new causes of action which are barred by statute of limitations, cannot be basis for recovery against defendant. Rule does not apply to allegations of original petition, filed before statute had run. Streight v. First Trust Co. of Omaha, 133 Neb. 340, 275 N.W. 278 (1937).

Actions which in substance and effect are actions for money had and received, in the absence of specific statute of limitations, must be brought within four years from receipt of the money. Torgeson v. Department of Trade and Commerce, 127 Neb. 49, 254 N.W. 740 (1934).

Bank receiver's suit to recover bank's assets used to repay deposit of bankers' conservation fund was barred by statute of limitations. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Statute will not run against action by pledgor to recover collaterals until liability is determined or repudiation of trust by pledgee. Parker v. First Nat. Bank of Omaha, 118 Neb. 96, 223 N.W. 651 (1929).

Statute does not begin to run against action for money had and received, where suit is for recovery of payment on land, until contract is terminated. Thiele v. Carey, 85 Neb. 454, 123 N.W. 442 (1909).

Time of commencing action for support of child born out of wedlock stated. Denham v. Watson, 24 Neb. 779, 40 N.W. 308 (1888).

In the context of a professional relationship, a continuous relationship may toll the statute of limitations but requires that there be a continuity of the relationship and services for the same or a related subject matter after the alleged professional negligence. Anonymous v. St. John Lutheran Church, 14 Neb. App. 42, 703 N.W.2d 918 (2005).

Section 25-222 is a specific exception as to professional negligence from the normal four-year statute of limitations. Horn v. Burns & Roe, 536 F.2d 251 (8th Cir. 1976).

While a party is prevented from enforcing a legal right by some paramount authority, the statute of limitations ordinarily is not treated as running against the right. Yoder v. Nu-Enamel Corporation, 145 F.2d 420 (8th Cir. 1944).

Tort claim in state court against estate of deceased was barred by statute of limitations, but a federal diversity action against representatives of the estate not barred for four years. Williams v. Hawkeye-Security Ins. Co., 428 F.Supp. 976 (D. Neb. 1977).



25-208 Actions for libel, slander, malpractice, and recovery of tax.

The following actions can only be brought within the periods stated in this section: Within one year, an action for libel or slander; and within two years, an action for malpractice which is not otherwise specifically limited by statute.

In the absence of any other shorter applicable statute of limitations, any action for the recovery of any excise or other tax which has been collected under any statute of the State of Nebraska and which has been finally adjudged to be unconstitutional shall be brought within one year after the final decision of the court declaring it to be unconstitutional. This section shall not apply to any action for the recovery of a property tax.

The changes made to this section by Laws 2000, LB 921, shall apply to causes of action accruing on and after July 13, 2000.

1. Libel and slander

2. Assault and battery

3. Malicious prosecution

4. Penalty or forfeiture

5. Malpractice

6. Miscellaneous

1. Libel and slander

Publication of slander occurs when the words are spoken to and understood by a third party to pertain to the individual slandered. The statute of limitations on slander under this section begins to run from publication and will not be tolled unless the slanderer wrongfully concealed a material fact necessary for the accrual of the cause of action. Mere ignorance concerning the alleged slanderer's identity will not toll the statute of limitations. Lathrop v. McBride, 209 Neb. 351, 307 N.W.2d 804 (1981).

The statute of limitations in a libel action commences to run upon publication of the defamatory matter upon which action is based. Patterson v. Renstrom, 188 Neb. 78, 195 N.W.2d 193 (1972).

Action for damages for wrongfully encumbering plaintiff's title to real estate is a slander of title action and barred in one year. Gentry v. State, 174 Neb. 515, 118 N.W.2d 643 (1962).

Action for libel must be commenced within one year of publication of defamatory matter. Tennyson v. Werthman, 167 Neb. 208, 92 N.W.2d 559 (1958).

Actions for slander of title must be brought within one year. Norton v. Kanouff, 165 Neb. 435, 86 N.W.2d 72 (1957).

Action for libel must be brought within one year. Reller v. Ankeny, 160 Neb. 47, 68 N.W.2d 686 (1955).

A cause of action for libel or slander accrues on the date of publication of the defamatory matter. Publication of an allegedly libelous statement occurs when it is communicated to someone other than the person defamed. Vergara v. Lopez-Vasquez, 1 Neb. App. 1141, 510 N.W.2d 550 (1993).

2. Assault and battery

Action for a battery is founded upon an intentionally administered injury to the person. Newman v. Christensen, 149 Neb. 471, 31 N.W.2d 417 (1948).

Action by husband for damages for assault and battery committed upon wife is barred unless brought within one year after the cause of action accrued. Markel v. Glassmeyer, 137 Neb. 243, 288 N.W. 821 (1939).

Action of damages for assault and battery must be brought within one year. Borchert v. Bash, 97 Neb. 593, 150 N.W. 830 (1915).

3. Malicious prosecution

Statute does not begin to run in a case of malicious prosecution until the criminal case is dismissed, or the prosecution otherwise finally terminated. Hackler v. Miller, 79 Neb. 209, 114 N.W. 274 (1907).

4. Penalty or forfeiture

Plaintiffs' causes of action for refunds of taxes paid in years prior to decision determining illegality of tax were barred by statute of limitations. Wats Mktg. of America v. Boehm, 242 Neb. 252, 494 N.W.2d 527 (1993).

A statute that permits injured party to recover treble damages authorizes the collection of a penalty. Abel v. Conover, 170 Neb. 926, 104 N.W.2d 684 (1960).

Action to recover amounts paid under Industrial Loan Act was not one to recover a penalty. Jourdon v. Commonwealth Co., 170 Neb. 919, 104 N.W.2d 681 (1960).

Action against stockholder of a corporation for failure of corporation to publish annually notice of existing indebtedness is penal in nature, and must be brought within one year after cause of action accrued. Hoffman v. Geiger, 134 Neb. 643, 279 N.W. 350 (1938), reversed on rehearing 135 Neb. 349, 281 N.W. 625 (1938).

Action against bank director for participating in or knowingly assenting to an excessive loan is not penal, and is not governed as to statute of limitations by this section. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

Liability of stockholder, under Article XII, section 4, Constitution of Nebraska, is not a penalty, and is not barred in one year under this section. Bourne v. Baer, 107 Neb. 255, 185 N.W. 408 (1921).

Action for statutory penalty is barred if not brought in one year from date of accrual. Sheibley v. Cooper, 79 Neb. 232, 112 N.W. 363 (1907), rehearing denied 79 Neb. 336, 113 N.W. 626 (1907).

5. Malpractice

A single professional relationship will not be separated into various parts for the purpose of applying to one part of that relationship the fraud period of limitations found in section 25-207 and to another part the malpractice period of limitations found in this section. St. Paul Fire & Marine Ins. Co. v. Touche Ross & Co., 244 Neb. 408, 507 N.W.2d 275 (1993).

When an issue of consent to medical treatment is raised, the controlling statute of limitations is that for malpractice actions. Jones v. Malloy, 226 Neb. 559, 412 N.W.2d 837 (1987).

A cause of action for medical malpractice does not accrue until the patient discovers, or in the exercise of reasonable diligence should have discovered, the malpractice. Taylor v. Karrer, 196 Neb. 581, 244 N.W.2d 201 (1976).

Special two-year statute of limitations controlled action against doctor based on erroneous blood typing by his employee. Swassing v. Baum, 195 Neb. 651, 240 N.W.2d 24 (1976).

In a malpractice action, the limitation does not begin to run until the patient discovers or with reasonable diligence could have discovered the injury, and a patient has used reasonable diligence where she fails to discover because of the surgeon's repeated assurances of recovery and recommendations for therapy to aid in recovery. Toman v. Creighton Memorial St. Joseph's Hosp., Inc., 191 Neb. 751, 217 N.W.2d 484 (1974).

In a malpractice action against a physician, the statute of limitations does not commence to run until act of malpractice with resulting injury was, or by the use of reasonable diligence could have been, discovered. Acker v. Sorensen, 183 Neb. 866, 165 N.W.2d 74 (1969).

Special statute as to malpractice was controlling over general statute of limitations applicable to actions based on fraud. Stacey v. Pantano, 177 Neb. 694, 131 N.W.2d 163 (1964).

A cause of action against a physician for failure to remove a foreign object left in the body of a patient does not accrue until the patient discovers, or in the exercise of reasonable diligence should have discovered, the presence of the foreign object. Spath v. Morrow, 174 Neb. 38, 115 N.W.2d 581 (1962).

Action in a malpractice suit does not commence to run until the treatment ends. Williams v. Elias, 140 Neb. 656, 1 N.W.2d 121 (1941).

6. Miscellaneous

The 1-year discovery exception provided for in this section only applies if the injured party did not know or could not reasonably have discovered the existence of the cause of action within the time period provided for in this section. The 1-year discovery exception provided for in section 25-222 does not apply in actions governed under this section if the injured party knew or could reasonably have discovered the cause of action within the time set forth in this section. Berntsen v. Coopers & Lybrand, 249 Neb. 904, 546 N.W.2d 310 (1996).

The discovery doctrine set out in section 25-222 permitting commencement of the action within 1 year from discovery, if discovery could not reasonably have occurred sooner, applies to the period of limitations set forth in this section. St. Paul Fire & Marine Ins. Co. v. Touche Ross & Co., 244 Neb. 408, 507 N.W.2d 275 (1993).

Action to recover amount paid by city on void contract was not barred under this section. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Section 25-219 was applicable to federal civil rights claim of former guidance counselor in action against school district on allegations dismissal was due to his race and his exercise of First Amendment rights. Chambers v. Omaha Public School Dist., 536 F.2d 222 (8th Cir. 1976).



25-209 Actions on official or judicial bonds.

An action upon the official bond or undertaking of an executor, administrator, guardian, sheriff, or any other officer, or upon the bond or undertaking given in attachment, injunction, or in any case whatever required by statute can only be brought within ten years.

1. Official bonds

2. Miscellaneous

1. Official bonds

Action on county treasurer's bond was commenced within time permitted by this section. City of Bellevue v. Western Surety Co., 184 Neb. 678, 171 N.W.2d 772 (1969).

Bond of chairman of Board of Public Works is an official bond within meaning of this section. Neisius v. Henry, 143 Neb. 273, 9 N.W.2d 163 (1943).

In suit against city officer and surety on bond to recover excess salary paid, all amounts paid more than ten years prior to date of filing suit are barred. Neisius v. Henry, 142 Neb. 29, 5 N.W.2d 291 (1942).

Statute of limitations on action on official bond of clerk of district court is ten years. Thurston County v. Farley, 128 Neb. 756, 260 N.W. 397 (1935).

Actions on official bonds may be brought within ten years after the cause of action accrues. United States Fidelity & Guaranty Co. v. McLaughlin, 76 Neb. 310, 109 N.W. 390 (1906).

Action on official bond is not barred until expiration of ten years from time action accrues. Bantley v. Baker, 61 Neb. 92, 84 N.W. 603 (1900).

Action on official bond of county judge is barred in ten years after cause of action accrued. Chicago, B. & Q. Ry. Co. v. Philpott, 56 Neb. 212, 76 N.W. 550 (1898).

County treasurers are within the general designation "any other officer," and actions upon their bonds are brought within the provisions of this section. Alexander v. Overton, 22 Neb. 227, 34 N.W. 629 (1887).

2. Miscellaneous

The statute of limitations on action on statutorily required grain dealer's bond is 10 years. Stock v. Meissner, 217 Neb. 56, 348 N.W.2d 426 (1984).

Where bond was not applicable on the date the plaintiff's cause of action accrued, this section was inapplicable. Stock v. Meissner, 209 Neb. 636, 309 N.W.2d 86 (1981).

The limitation does not begin to run on a guardian's bond until he has obtained approval of his final account and been discharged by probate court. Sherwood v. Merchants Mut. Bonding Co., 193 Neb. 262, 226 N.W.2d 761 (1975).

Where amended petition introduces new causes of action which are barred by statute of limitations, such new allegations cannot be the basis of a recovery, but this rule does not apply to allegations contained in the original petition which are repeated in the amended petition. Streight v. First Trust Co. of Omaha, 133 Neb. 340, 275 N.W. 278 (1937).

Action accrues on official bond of a county judge when he fails to pay to his successor in office, on the expiration of his term, any money in his possession due to an heir or other person, which has not been paid to the person entitled thereto. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Action on appeal bond is governed by this section and is not barred until after ten years. Crum v. Johnson, 3 Neb. Unof. 826, 92 N.W. 1054 (1902).



25-210 Actions against sureties on guardian's bond.

No action shall be maintained against the sureties in any bond given by a guardian unless it be commenced within four years from the time when the guardian shall have been discharged; Provided, if at the time of such discharge the person entitled to bring such action shall be out of the state, or under any legal disability to sue, the action may be commenced at any time within five years after the return of such person to the state, or after such disability shall be removed.

The limitation herein does not begin to run until the guardian has obtained approval of his final account and been discharged by probate court. Sherwood v. Merchants Mut. Bonding Co., 193 Neb. 262, 226 N.W.2d 761 (1975).

As to sureties on guardian's bond, statute of limitations begins to run from date guardian was discharged and not from time when cause of action accrued upon final settlement. Medow v. Riggert, 132 Neb. 429, 272 N.W. 238 (1937).

Guardian is "discharged," within meaning of this section, when ward dies. Hughes v. Langdon, 111 Neb. 508, 196 N.W. 915 (1924).

Action on guardian's bond accrues to ward when amount is ascertained by county court on final settlement. Bisbee v. Gleason, 21 Neb. 534, 32 N.W. 578 (1887).



25-211 Actions on contracts by reason of failure or want of consideration.

Actions brought for damages growing out of the failure or want of consideration of contracts, express or implied, or for the recovery of money paid upon contracts, express or implied, the consideration of which has wholly or in part failed, shall be brought within four years.

Statute of limitations will commence to run against the obligation evidenced by a warrant not entitled to registration from the date of last payment upon it. Pollock v. Consolidated School District No. 65 of Perkins County, 138 Neb. 315, 293 N.W. 108 (1940).

Statute of limitations on implied obligation to repay money borrowed by issuance of void warrant, where payments have been made thereon, commences to run on date of last payment. Nebraska State Bank Liquidation Association v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).

Contract sued on herein is not barred when commenced within four years from time of death of the father. Macfarland v. Callahan, 102 Neb. 54, 165 N.W. 889 (1917).

Action to recover on an implied assumpsit is barred in four years. Markey v. School Dist. No. 18 of Sheridan County, 58 Neb. 479, 78 N.W. 932 (1899).



25-212 Actions not specified.

An action for relief not otherwise provided for in Chapter 25 can only be brought within four years after the cause of action shall have accrued.

1. Accrual of cause of action

2. Specific actions included

3. Miscellaneous

1. Accrual of cause of action

Generally, a suit to declare a contract void, which if void was void at its inception, must be commenced within four years of the execution of the contract. Lake v. Piper, Jaffray & Hopwood Inc., 219 Neb. 731, 365 N.W.2d 838 (1985).

The point at which a statute of limitations commences to run must be determined from the facts of each case; a cause of action accrues, and the statute of limitations begins to run, when the aggrieved party has the right to institute and maintain suit, even though such plaintiff may be ignorant of the existence of the cause of action. Mangan v. Landen, 219 Neb. 643, 365 N.W.2d 453 (1985).

Where there is a continuous running account, statute of limitations commences to run from date of last item. Lewis v. Hiskey, 166 Neb. 402, 89 N.W.2d 132 (1958).

Where demand for the repayment of money paid has been made, the statute of limitations as to when the taxpayer may sue begins to run at the expiration of the ninety-day period in which to make the refund. Loup River Public Power Dist. v. County of Platte, 144 Neb. 600, 14 N.W.2d 210 (1944).

Action to recover from county amount paid for void tax sale certificate accrues when tax sale certificate has been declared void by court of competent jurisdiction, and action must be brought within four years thereafter. McDonald v. County of Lincoln, 141 Neb. 741, 4 N.W.2d 903 (1942).

Mandamus to compel performance of continuing duty by public officer is not barred by this section, even though performance of duty may have been compelled more than four years prior to bringing of a suit. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

Action on official bond of county judge accrues on expiration of his term, when he fails to pay to his successor money in his possession due to an heir or other person. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Limitations in action for alienation of affections begin to run when affections are alienated and husband abandons wife. Von Dorn v. Rubin, 104 Neb. 465, 177 N.W. 653 (1920).

Husband's action for alienation of affection accrues when wife leaves home and severs relationship, and the limitations period is not extended by the fact that the husband does not give up on the possibility of renewal of relationship until later, and thus suffers continuing damages. Mattice v. Messer, 493 F.2d 498 (8th Cir. 1974).

2. Specific actions included

Nonconsent of irrigation company to transfer of water right was barred by statute. Vonburg v. Farmers Irrigation District, 132 Neb. 12, 270 N.W. 835 (1937).

In civil action to recover fees withheld by clerk of district court, statute of limitations is four years. Thurston County v. Farley, 128 Neb. 756, 260 N.W. 397 (1935).

Action for damages for alienation of affections was not barred by statute of limitations. Baltzly v. Gruenig, 127 Neb. 520, 256 N.W. 4 (1934).

Section is applicable to civil actions only. Mercer v. City of Omaha, 76 Neb. 289, 107 N.W. 565 (1906).

Action to obtain a new trial in which a judgment was rendered on the ground of unavoidable casualty and misfortune may be brought within four years. Ritchey v. Seeley, 73 Neb. 164, 102 N.W. 256 (1905).

State demands are not barred. Streitz v. Hartman, 35 Neb. 406, 53 N.W. 215 (1892).

A proceeding by mandamus is barred by the statute of limitations at the expiration of four years from the time the right to the writ accrued. State ex rel. Gage County v. King, 34 Neb. 196, 51 N.W. 754 (1892); State ex rel. Chem. Nat. Bank v. School District No. 9 of Sherman County, 30 Neb. 520, 46 N.W. 613 (1890).

Suit against employer to enforce contract made in 1893 to deliver corporate stock was barred by this and other statutes of limitations, in view of lapse of time, etc. Reed v. Fairmont Creamery Co., 37 F.2d 332 (8th Cir. 1929).

3. Miscellaneous

The defense of the statute of limitations may not be raised by a judgment creditor against a mortgagee. Gurske v. Strate, 165 Neb. 882, 87 N.W.2d 703 (1958).

Court will not require payment of damages barred by statute of limitations, under maxim that he who comes into equity must do equity. Dawson County Irrigation Co. v. Stuart, 142 Neb. 428, 6 N.W.2d 602 (1942).

Actions for relief based on accident and mistake are analogous to actions based on fraud, and are covered by section 25-207. Sweley v. Fox, 135 Neb. 780, 284 N.W. 318 (1939).

Where amended petition introduces new causes of action which are barred by statute of limitations, such new allegations cannot be the basis of a recovery, but this rule does not apply to allegations contained in the original petition which are repeated in the amended petition. Streight v. First Trust Co. of Omaha, 133 Neb. 340, 275 N.W. 278 (1937).

Amendment of petition to change legal theory of action, introducing new cause of action long since barred by statute of limitations, is not allowable. Hensley v. Chicago, St. P., M. & O. R. Co., 126 Neb. 579, 254 N.W. 426 (1934).

Intent of Legislature was to cover every form of action not otherwise provided for. Beall v. McMenemy, 63 Neb. 70, 88 N.W. 134 (1901).

Under former law, section 43-666, R.R.S.1943, is not sufficiently analogous to 20 U.S.C. section 1415 for its statute of limitation to apply to actions under that federal statute. However, the statute of limitations under either section 25-212 or 25-219, R.R.S.1943, appears to be more appropriate. Monahan v. State of Neb., 491 F.Supp. 1074 (D. Neb. 1980).



25-213 Tolling of statutes of limitation; when.

Except as provided in sections 76-288 to 76-298, if a person entitled to bring any action mentioned in Chapter 25, the Political Subdivisions Tort Claims Act, the Nebraska Hospital-Medical Liability Act, the State Contract Claims Act, the State Tort Claims Act, or the State Miscellaneous Claims Act, except for a penalty or forfeiture, for the recovery of the title or possession of lands, tenements, or hereditaments, or for the foreclosure of mortgages thereon, is, at the time the cause of action accrued, within the age of twenty years, a person with a mental disorder, or imprisoned, every such person shall be entitled to bring such action within the respective times limited by Chapter 25 after such disability is removed. For the recovery of the title or possession of lands, tenements, or hereditaments or for the foreclosure of mortgages thereon, every such person shall be entitled to bring such action within twenty years from the accrual thereof but in no case longer than ten years after the termination of such disability. Absence from the state, death, or other disability shall not operate to extend the period within which actions in rem are to be commenced by and against a nonresident or his or her representative.

1. Minors

2. Mental disabilities

3. Nonresidents

4. Miscellaneous

1. Minors

Under this section, a person is within the age of 20 years until he or she becomes 21 years old. Carruth v. State, 271 Neb. 433, 712 N.W.2d 575 (2006).

Subsection (2) of section 25-224 is not tolled by a person's status as a minor pursuant to this section. Budler v. General Motors Corp., 268 Neb. 998, 689 N.W.2d 847 (2004).

One is within the age of 20 for purposes of this section until he or she becomes 21 years old. Brown v. Kindred, 259 Neb. 95, 608 N.W.2d 577 (2000).

Mere fact of imprisonment does not toll the statute of limitations for a medical malpractice action. Gordon v. Connell, 249 Neb. 769, 545 N.W.2d 722 (1996).

One is "within the age of twenty years" until he or she becomes 21 years old. Lawson v. Ford Motor Co., 225 Neb. 725, 408 N.W.2d 256 (1987).

Suspension of the statute of limitations in accordance with this section inures to the exclusive and personal benefit of the infant, and not to the benefit of the infant's parent. Macku v. Drackett Products Co., 216 Neb. 176, 343 N.W.2d 58 (1984).

Workmen's Compensation Act makes no exception in favor of minor dependents as to limitation for filing claims, and action brought by minors under this act are governed by its provisions and not by general statute of limitations. Ray v. Sanitary Garbage Co., 134 Neb. 178, 278 N.W. 139 (1938).

Statute is not tolled by minority of heirs where it commenced to run in lifetime of ancestor. McNeill v. Schumaker, 94 Neb. 544, 143 N.W. 805 (1913).

Minor may bring action to recover interest in real estate within ten years after arriving at majority. Albers v. Kozeluh, 68 Neb. 522, 94 N.W. 521 (1903), former judgment adhered to 68 Neb. 529, 97 N.W. 646 (1903).

Time for bringing of action by minor against county for defect in highway under special statute is not extended by this section. Swaney v. Gage County, 64 Neb. 627, 90 N.W. 542 (1902).

This section tolls the running of the time limitation under section 25-222 until an infant reaches the age of majority. Hatfield v. Bishop Clarkson Memorial Hosp., 679 F.2d 1258 (8th Cir. 1982).

2. Mental disabilities

Insanity means such condition of mental derangement which actually prevents the sufferer from understanding and protecting his or her legal rights. Sacchi v. Blodig, 215 Neb. 817, 341 N.W.2d 326 (1983).

In the case of recovery of real estate this section gives an incompetent ten years after disability is removed to bring action. In re Estate of Montgomery, 133 Neb. 153, 274 N.W. 487 (1937).

Statute does not commence to run against the owner of real property confined in an asylum for the insane at the time of a tax lien foreclosure, and who continues to be mentally incompetent after his discharge from the hospital, until he has been sufficiently restored to his mental powers to be able to comprehend that he was owner of the property and able to take some action to protect his rights with reference thereto. Walter v. Union Real Estate Co., 107 Neb. 144, 185 N.W. 323 (1921).

Fact that statute tolls limitation period during insanity does not deny prosecution of action for insane person by guardian during period of insanity. Wirth v. Weigand, 85 Neb. 115, 122 N.W. 714 (1909).

A mental disorder within the meaning of this section is an incapacity which disqualifies one from acting for the protection of one's rights. Anonymous v. St. John Lutheran Church, 14 Neb. App. 42, 703 N.W.2d 918 (2005).

A person with a mental disorder is one who suffers from a condition of mental derangement which actually prevents the sufferer from understanding his or her legal rights or from instituting legal action. Anonymous v. St. John Lutheran Church, 14 Neb. App. 42, 703 N.W.2d 918 (2005).

A person with a mental disorder is one who suffers from a condition of mental derangement which actually prevents the sufferer from understanding his or her legal rights or from instituting legal action. Vergara v. Lopez-Vasquez, 1 Neb. App. 1141, 510 N.W.2d 550 (1993).

3. Nonresidents

Absence from state will not extend time in which foreclosure of real estate mortgage may be brought against nonresident. Brainard v. Hall, 137 Neb. 491, 289 N.W. 845 (1940).

Absence from state does not operate to extend the period within which mechanic lien foreclosure shall be commenced. Pickens v. Polk, 42 Neb. 267, 60 N.W. 566 (1894).

Absence from state does not extend time for foreclosure of mortgage. Merriam v. Goodlett, 36 Neb. 384, 54 N.W. 686 (1893).

4. Miscellaneous

Political Subdivisions Tort Claims Act including one-year notice of claim requirement and two-year limitation for bringing action held constitutional. Campbell v. City of Lincoln, 195 Neb. 703, 240 N.W.2d 339 (1976).

This section does not toll the statutes of limitations for the benefit of executors or administrators. Sherwood v. Merchants Mut. Bonding Co., 193 Neb. 262, 226 N.W.2d 761 (1975).

Statute runs against married woman during coverture. Watkins v. Adamson, 113 Neb. 715, 204 N.W. 816 (1925).

Courts of equity have inherent powers to refuse relief after undue and inexcusable delay, independent of statute of limitations. Hawley v. Von Lanken, 75 Neb. 597, 106 N.W. 456 (1906).

Suit to quiet title is action in rem, within this section. Lantry v. Parker, 37 Neb. 353, 55 N.W. 962 (1893).



25-214 Actions against absconding or absent debtor.

If a cause of action accrues against a person while he or she is out of the state or has absconded or concealed himself or herself, the period limited for the commencement of the action shall not begin to run (1) until he or she comes into the state or (2) while he or she is absconded or concealed. If the person departs from the state or absconds or conceals himself or herself after the cause of action accrues, the time of his or her absence or concealment shall not be computed as any part of the period within which the action must be brought.

1. Absent debtor

2. Absconding debtor

3. Miscellaneous

1. Absent debtor

The tolling statute does not suspend the statute of limitations when one is absent from the state but nonetheless remains amenable to the service of personal process. Dalition v. Langemeier, 246 Neb. 993, 524 N.W.2d 336 (1994).

Petition in action on domestic judgment which appeared to be barred was sufficient to plead facts regarding defendant's absence from state to toll statute as against general demurrer. Farmers & Merchants Bank of Axtell v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934).

This section is inapplicable to action for death of plaintiff's intestate, where defendant had been absent from state for more than two years. Gengo v. Mardis, 103 Neb. 164, 170 N.W. 841 (1919).

Absence from state does not toll statute where it has been of such a character as to entitle defendant to benefit of statute of another state to which he has removed. Webster v. Davies, 44 Neb. 301, 62 N.W. 484 (1895).

Nonresidence will not prevent running of statute on action to quiet title to real estate. Lantry v. Parker, 37 Neb. 353, 55 N.W. 962 (1893).

Mere temporary absence does not suspend statute. Blodgett v. Utley, 4 Neb. 25 (1875).

Where a person resided in another state, but came to this state each business day where service could have been had on him, he is not absent from the state within the meaning of this section. Webster v. Citizens' Bank of Omaha, 2 Neb. Unof. 353, 96 N.W. 118 (1902).

Statute of limitations was not tolled by absence from state of alleged tort-feasor, a California resident, if at all times following accident California resident could be sued in the state by virtue of nonresident motor vehicle statute. Gatliff v. Little Audrey's Transportation Co., Inc., 317 F.Supp. 1117 (D. Neb. 1970).

2. Absconding debtor

Note showing on face that it is outlawed does not render petition demurrable, where plaintiff alleges failure to begin action within five years was due to absconding of defendant. Cummings v. Keating & Co., 103 Neb. 453, 172 N.W. 358 (1919).

Concealment or absconding must be such as prevents bringing of action in this state. Talcott v. Bennett, 49 Neb. 569, 68 N.W. 931 (1896).

3. Miscellaneous

This section was not applicable to an application for modification of alimony under section 42-365 because that section concerns not the commencement of an action, but, rather, upon what an order of modification operates. Hamilton v. Hamilton, 242 Neb. 687, 496 N.W.2d 507 (1993).

Where debtor comes into state openly and stays sufficient period to afford requisite time for service of summons, he has "come into the state" even though his coming was temporary. Fort Collins Nat. Bank v. Strachan, 102 Neb. 233, 166 N.W. 553 (1918).

Statute does not run in favor of a foreign corporation while service of summons cannot be had upon it in this state. Ball Engine Co. v. Bennett Co., 98 Neb. 290, 152 N.W. 550 (1915).

Temporary absences cannot be aggregated together to prolong statute. Hedges v. Roach, 16 Neb. 673, 21 N.W. 404 (1884).

Debtor must reside for full statutory time within state before action is barred. Edgerton v. Wachter, 9 Neb. 500, 4 N.W. 85 (1880).



25-215 Repealed. Laws 2006, LB 1115, § 47.



25-216 Part payment; acknowledgment of debt; effect upon accrual.

In any cause founded on contract, when any part of the principal or interest shall have been voluntarily paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same shall have been made in writing, an action may be brought in such case within the period prescribed for the same, after such payment, acknowledgment or promise; Provided, that the provisions of this section shall not be applicable to real estate mortgages which have become barred under the provisions of section 25-202 as against subsequent encumbrancers and purchasers for value.

1. Part payment

2. Acknowledgment of debt

3. Miscellaneous

1. Part payment

Part payment of a debt does not have the effect of tolling the statute of limitations, unless payment is made under circumstances which justify the inference that the debtor recognizes the whole debt as an existing liability. T.S. McShane Co., Inc. v. Dominion Constr. Co., 203 Neb. 318, 278 N.W.2d 596 (1979).

Where there was no proof of actual payment, endorsement of a payment placed on note by claimant's secretary did not operate to toll statute. In re Estate of Anderson, 148 Neb. 436, 27 N.W.2d 632 (1947).

Under oral contract of hire, superseded by written contract, voluntary part payment of salary will operate to toll statute of limitations. Price v. Platte Valley Public Power & Irr. Dist., 139 Neb. 787, 298 N.W. 746 (1941).

Where, after death of maker of note, a bank applies a balance in checking account to the credit of the maker as a payment upon the note, the payment thus made is not voluntary and will not toll the running of the statute. In re McEachen's Estate, 139 Neb. 250, 297 N.W. 153 (1941).

Partial payment of principal or interest on promissory note by one joint maker with knowledge and consent of the other, out of funds in which they are jointly interested, tolls statute as to both. Kienke v. Hudson, 126 Neb. 551, 253 N.W. 687 (1934).

Running of statute of limitations on a contract obligation will be arrested by any voluntary partial payment thereon, made or authorized by debtor. Massachusetts Bonding & Ins. Co. v. Steele, 125 Neb. 7, 248 N.W. 648 (1933).

Payment on a note in bar of the statute must be considered as of the time of actual payment, rather than as of the date of the endorsement thereof on the note. In re Estate of Zehner, 124 Neb. 426, 246 N.W. 863 (1933).

Part payment of debt or interest thereon tolls statute on mortgage securing debt. Bliss v. Redding, 121 Neb. 69, 236 N.W. 181 (1931).

Voluntary part payment will toll statute of limitations, or will revive debt, if same is barred. Blair v. Willman Estate, 105 Neb. 735, 181 N.W. 615 (1921).

Payment of interest on note by principal without authority, knowledge or consent of surety, will not stop running of statute of limitations as to surety. Dwire v. Gentry, 95 Neb. 150, 145 N.W. 350 (1914).

Part payment of a debt may be made in any property agreed upon by the parties. Brockman v. Ostdiek, 79 Neb. 843, 113 N.W. 529 (1907).

Part payment on debt secured by mortgage tolls statute limiting time within which foreclosure may be brought. McLaughlin v. Senne, 78 Neb. 631, 111 N.W. 377 (1907).

Payment of dividend on stock held as collateral, applied on note, tolls statute. Bosler v. McShane, 78 Neb. 91, 113 N.W. 998 (1907).

Part payment operates to revive a contract debt of its own vigor and not as evidence of an acknowledgment or new promise. Ebersole v. Omaha National Bank, 71 Neb. 778, 99 N.W. 664 (1904).

Payment of interest on note tolls statute. Teegarden v. Burton, 62 Neb. 639, 87 N.W. 337 (1901).

Payment made on a debtor's note by the sale of his property on execution, or other legal process, is not such part payment within the meaning of this section. Moffitt v. Carr, 48 Neb. 403, 67 N.W. 150 (1896).

Payment of dividend by the assignee of an insolvent debtor will not operate to toll the statute. Whitney, Clark & Co. v. Chambers, 17 Neb. 90, 22 N.W. 229 (1885).

The receipt and endorsement on a note by the holder of money realized from a collateral left for that purpose will remove the bar of the statute. Sornberger v. Lee, 14 Neb. 193, 15 N.W. 345 (1883).

Payment made by one of the joint promisors of a partnership after dissolution of the partnership and without knowledge of other promisor tolls the statute only as to one actually paying. Mayberry v. Willoughby, 5 Neb. 368 (1877).

Payment to remove bar of statute must be voluntary and not obtained by subterfuge. Kyger v. Ryley, 2 Neb. 20 (1873).

Payment on specific account cannot toll statute on another account. In re Automatic Equipment Mfg. Co., 103 F.Supp. 427 (D. Neb. 1952).

2. Acknowledgment of debt

A mere reference to a promissory note, although consistent with its existing validity and implying no disposition to question its binding obligation, or a suggestion of some action in reference to it, is not such an acknowledgment as contemplated by the statute. Kotas v. Sorensen, 216 Neb. 648, 345 N.W.2d 1 (1984).

An acknowledgment of an executor or administrator does not bind him as a party in his personal capacity. Degmetich v. Beranek, 188 Neb. 659, 199 N.W.2d 8 (1972).

Voluntary payment is one that was intentionally and consciously made and accepted. Beacom v. Daley, 164 Neb. 120, 81 N.W.2d 907 (1957).

Execution and delivery of real estate mortgage was an acknowledgment in writing of note. Alexanderson v. Wessman, 158 Neb. 614, 64 N.W.2d 306 (1954).

A promise to pay a debt or other existing liability in a cause founded on a written contract, to prevent the running of the statute of limitations, must be in writing. Meyer v. Linch, 145 Neb. 1, 15 N.W.2d 317 (1944).

Oral promise to pay will not toll running of statute on mortgage foreclosure. Brainard v. Hall, 137 Neb. 491, 289 N.W. 845 (1940).

As against mortgagor, written extension agreement tolls the running of statute, even though not recorded. Hadley v. Corey, 137 Neb. 204, 288 N.W. 826 (1939).

An account stated creates a new cause of action, and written acknowledgment of original items of indebtedness is not required. In re Estate of Black, 125 Neb. 75, 249 N.W. 84 (1933).

To remove bar of statute, debtor must unqualifiedly acknowledge an existing liability. France v. Ruby, 93 Neb. 214, 140 N.W. 175 (1913); Nelson v. Becker, 32 Neb. 99, 48 N.W. 962 (1891).

A warrant issued by the proper authorities of a city in consideration of a valid indebtedness against it is a written acknowledgment of such indebtedness within the meaning of this section. Abrahams v. City of Omaha, 80 Neb. 271, 114 N.W. 161 (1907).

Acknowledgment of indebtedness sufficient to toll statute should be made to creditor or some one authorized to represent him. Wallber v. Caldwell, 79 Neb. 418, 112 N.W. 584 (1907).

A letter in which surety stated that he "will not longer be held good for the note" in case it be not promptly collected is sufficient acknowledgment within the meaning of this section. Harms v. Freytag, 59 Neb. 359, 80 N.W. 1039 (1899).

Execution of a deed, if intended as a mortgage only, was not acknowledgment in writing of an existing liability, debt or claim within the provisions of this section. Ashby v. Washburn & Co., 23 Neb. 571, 37 N.W. 267 (1888).

The unilateral crediting of defendant's debt without defendant's consent or knowledge was not a voluntary acknowledgment of the debt sufficient to toll the statute of limitations. Hejco, Inc. v. Arnold, 1 Neb. App. 44, 487 N.W.2d 573 (1992).

3. Miscellaneous

The mere entry of credit by a creditor without consent of his debtor is without effect upon the statute of limitations and the fact that the debtor knows of an unauthorized entry of credit and makes no objection thereto is not alone sufficient to constitute a ratification of credit so as to toll the statute of limitations. T.S. McShane Co., Inc. v. Dominion Constr. Co., 203 Neb. 318, 278 N.W.2d 596 (1979).

This section applies to actions founded on contract and has no application to actions founded on a tort liability. Hollenbeck v. Guardian Nat. Life Ins. Co., 144 Neb. 684, 14 N.W.2d 330 (1944).

Oral request to defer settlement under indemnity agreement did not operate to toll running of statute of limitations. Lyhane v. Durtschi, 144 Neb. 256, 13 N.W.2d 130 (1944).

A waiver of "all notice of any nature whatsoever" in the suretyship agreement does not operate to supply the surety's consent and authority to the making of partial payments in the future. W. T. Rawleigh Co. v. Smith, 142 Neb. 529, 9 N.W.2d 286 (1943), affirming 142 Neb. 527, 7 N.W.2d 80 (1942).

In determining period of limitation in action to foreclose real estate mortgage given as security for note, this section and section 25-202 should be construed together. Steeves v. Nispel, 132 Neb. 597, 273 N.W. 50 (1937).

Oral agreement to compensate one for past services, not performed as gratuity and not barred by statute, as well as for future services, out of promisor's estate by testamentary provision, is an independent contract to which statute requiring new promise to be in writing does not apply, where promisee performs agreement. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935).



25-217 Action; commencement; defendant not served; effect.

An action is commenced on the date the complaint is filed with the court. The action shall stand dismissed without prejudice as to any defendant not served within six months from the date the complaint was filed.

1. Issuance and service

2. Effect

3. Amendment

4. Miscellaneous

1. Issuance and service

This section is self-executing. If a defendant who is named in the action is not served with summons and a copy of the complaint within 6 months from the date the complaint is filed, the action is dismissed by operation of law, even if a full trial has been held on the merits. Davis v. Choctaw Constr., 280 Neb. 714, 789 N.W.2d 698 (2010).

The provisions of this section requiring service of process are not applicable to condemnation actions. Wooden v. County of Douglas, 275 Neb. 971, 751 N.W.2d 151 (2008).

Pursuant to this section, an action is dismissed by operation of law as to any defendant who is named and who is not served with process within 6 months after the complaint is filed. Reid v. Evans, 273 Neb. 714, 733 N.W.2d 186 (2007).

In the case of substitute service by publication under section 25-519, service is not "made" until the third publication, and prior to the third publication, a defendant is "not served" under this section. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

Where service by publication has been approved, a defendant is not served within 6 months from the date the petition was filed under this section unless the third publication under section 25-519 has occurred within 6 months from the date the petition was filed. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

For purposes of determining whether an action is time barred, an action is commenced on the date the petition is filed. Kocsis v. Harrison, 249 Neb. 274, 543 N.W.2d 164 (1996).

One's notice and demand for payment from a dissolved corporation does not constitute commencement of an "action" or "proceeding" as contemplated by section 21-20,104. Under the provisions of this section, an action is commenced on the date the petition is filed with the court. Licht v. Association Servs., Inc., 236 Neb. 616, 463 N.W.2d 566 (1990).

Criterion of commencement of action for limitation purposes is date summons served on defendant. Schmer v. Gilleland, 185 Neb. 54, 173 N.W.2d 391 (1970).

Filing without issuance of a summons is not commencement of an action. Norris P.P. Dist. v. State ex rel. Jones, 183 Neb. 489, 161 N.W.2d 869 (1968).

An action is commenced at the date of the summons which is served upon the defendant. Gorgen v. County of Nemaha, 174 Neb. 588, 118 N.W.2d 758 (1962).

As to defendant, action is deemed commenced at date of summons which is served on him. Ramirez v. Chicago, B. & Q. R. Co., 116 Neb. 740, 219 N.W. 1 (1928).

Action is begun when petition is filed and summons issued thereon. Mosher v. Huwaldt, 86 Neb. 686, 126 N.W. 143 (1910).

Action is not deemed commenced at date of issuance of summons, unless same is served. Reliance Trust Co. v. Atherton, 67 Neb. 305, 93 N.W. 150 (1903), rehearing denied 67 Neb. 309, 96 N.W. 218 (1903).

Action is commenced at the date of the summons which is served upon the defendant. Calkins v. Miller, 55 Neb. 601, 75 N.W. 1108 (1898); Burlingim v. Cooper, 36 Neb. 73, 53 N.W. 1025 (1893).

Issuance of summons against one, not a necessary party to suit, to foreclose mechanic's lien is not commencement of suit against nonresident. Pickens v. Polk, 42 Neb. 267, 60 N.W. 566 (1894).

This section does not allow Nebraska courts to extend the time for service of process, even in a case in which the wrong defendant was served within the 6‑month grace period after filing a petition, because it is a self‑executing statute which deprives a lower court of jurisdiction to take any further action in the case once the 6 months has run. Smeal v. Olson, 10 Neb. App. 702, 636 N.W.2d 636 (2001).

An action stood dismissed by operation of law upon the passing of 6 months after the filing of the petition, where the defendants were not served process and their voluntary appearances were entered more than 6 months after the date the petition was filed. Vopalka v. Abraham, 9 Neb. App. 285, 610 N.W.2d 433 (2000).

The phrase "shall stand dismissed" means that an action is dismissed if 6 months from the filing of the petition passes without service upon the defendant, without the need for initiating action by the defendant, and without the need for a formal entry of an order of dismissal by the trial court. The dismissal mandated by this section is self-executing. When a lawsuit is dismissed by operation of law for lack of service of process within 6 months of filing, the trial court has no jurisdiction to make orders thereafter and if made, they are a nullity, as are subsequent pleadings. Cotton v. Fruge, 8 Neb. App. 484, 596 N.W.2d 32 (1999).

Service of process not proper and regular, and was therefore quashed. Stoehr v. American Honda Motor Co., Inc., 429 F.Supp. 763 (D. Neb. 1977).

2. Effect

Where original action was timely instituted, amended petition filed after running of statute of limitations, declaring on same cause of action, is not barred. Kennedy v. Potts, 128 Neb. 213, 258 N.W. 471 (1935).

Summons must be issued before bar of statute of limitations is complete. Ballard v. Thompson, 40 Neb. 529, 58 N.W. 1133 (1894).

Summons must be issued before bar of statute is complete, although it may be served afterward. Omaha Loan & Trust Co. v. Ayer, 38 Neb. 891, 57 N.W. 567 (1894).

In action filed in federal court by Nebraska resident against California resident, Nebraska rule that action is deemed commenced at date of summons which is served is applicable. Gatliff v. Little Audrey's Transportation Co., Inc., 317 F.Supp. 1117 (D. Neb. 1970).

3. Amendment

For the purpose of applying the relation-back doctrine to a defendant named for the first time in an amended petition, the period during which the new defendant must be shown to have had the requisite knowledge of the suit includes the statutory period prescribed for the filing of the original petition plus the additional 6-month period in which summons could be served pursuant to this section. Smeal v. Olson, 263 Neb. 900, 644 N.W.2d 550 (2002).

Summons on appeal from compensation award may be amended by district court to correct date of return, notwithstanding objections to jurisdiction. Keil v. Farmers' Irr. Dist., 119 Neb. 503, 229 N.W. 898 (1930).

4. Miscellaneous

The effect of a dismissal without prejudice is the same as if the case had been dismissed pursuant to this section, meaning that another petition may be filed against the same parties upon the same facts as long as it is filed within the applicable statute of limitations. Dworak v. Farmers Ins. Exch., 269 Neb. 386, 693 N.W.2d 522 (2005).

The language of this section providing for dismissal of unserved petitions is self-executing and mandatory. After dismissal of an action by operation of law pursuant to this section, there is no longer an action pending and the district court has no jurisdiction to make further orders except to formalize the dismissal. If orders are made following a dismissal by operation of law under this section, they are a nullity, as are subsequent pleadings. Kovar v. Habrock, 261 Neb. 337, 622 N.W.2d 688 (2001).

The language of this section providing for dismissal of unserved petitions is self-executing and mandatory. A defendant's voluntary appearance does not waive the operation of this section. After dismissal of an action by operation of this section, a trial court has no jurisdiction to make orders thereafter, except to formalize the dismissal. Vopalka v. Abraham, 260 Neb. 737, 619 N.W.2d 594 (2000).

The limitation statutes found within Chapter 25, article 2, apply to counterclaims, and pursuant to this section, whether a counterclaim is barred is determined by the date the related petition was filed, rather than the date the counterclaim was filed. Becker v. Hobbs, 256 Neb. 432, 590 N.W.2d 360 (1999).

Where there is no voluntary appearance and summons is not served, the court lacks personal jurisdiction over a party. Henderson v. Department of Corr. Servs., 256 Neb. 314, 589 N.W.2d 520 (1999).

Excluding September 5, 1969, the last day on which work was done, the last day of the four-year period of limitations was September 5, 1973. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

If record on appeal does not disclose date when action was commenced, Supreme Court will not take judicial notice thereof. Newberg v. Chicago, B. & Q. R. Co., 120 Neb. 171, 231 N.W. 766 (1930).

In absence of service of summons, date of voluntary appearance is the date the action is deemed commenced. Hotchkiss v. Aukerman, 65 Neb. 177, 90 N.W. 949 (1902).

The language "shall stand dismissed" is mandatory and self-executing, which means that an action may be dismissed without the need for initiating action, such as a motion by the defendant, and without the need for a formal entry of an order of dismissal by the trial court. Such dismissals occur by operation of law. McDaneld v. Fischer, 8 Neb. App. 160, 589 N.W.2d 172 (1999).



25-218 Claims by and against the state; when barred.

Every claim and demand against the state shall be forever barred unless action is brought thereon within two years after the claim arose. Every claim and demand on behalf of the state, except for revenue, or upon official bonds, or for loans or money belonging to the school funds, or loans of school or other trust funds, or to lands or interest in lands thereto belonging, shall be barred by the same lapse of time as is provided by the law in case of like demands between private parties. This section shall not apply to any claim or demand against the state regarding property taxes.

The state may raise the bar of the statute of limitations by a motion to dismiss filed with the administrative agency charged with determining the state's liability for payment on a contract claim. L.J. Vontz Constr. Co. v. Department of Roads, 232 Neb. 241, 440 N.W.2d 664 (1989).

This section applies to actions for money damage but not to actions for injunctive relief. Czarnick v. Loup River P.P. Dist., 190 Neb. 521, 209 N.W.2d 595 (1973).

Recovery by county for maintenance of insane patient in state hospital is not a claim for revenue. County of Adams v. Ernst, 158 Neb. 15, 62 N.W.2d 110 (1954).

Suit against state for taking or damaging private property for public use must be commenced two years from the time of taking or damaging. Bordy v. State, 142 Neb. 714, 7 N.W.2d 632 (1943).

All parties whose rights would be affected by modification or reversal of judgment must be made parties on appeal to Supreme Court. Donisthorpe v. Vavra, 134 Neb. 157, 278 N.W. 151 (1938).

Statute does not apply to action by state to recover revenue from county. Torgeson v. Department of Trade and Commerce, 127 Neb. 49, 254 N.W. 740 (1934).

Money levied and collected by county authorities to cover support of insane patients in state hospital, although transferred to county general fund, may be recovered in action by the state, without filing claim; statute of limitations is not applicable. State v. Stanton County, 100 Neb. 747, 161 N.W. 264 (1917).



25-219 Actions upon liability created by federal statute.

All actions upon a liability created by a federal statute, other than a forfeiture or penalty, for which actions no period of limitations is provided in such statute shall be commenced within three years next after the cause of action shall have accrued.

Claim for reimbursement from estate of recipient of old age assistance did not accrue until death of recipient. Boone County Old Age Assistance Board v. Myhre, 149 Neb. 669, 32 N.W.2d 262 (1948).

This section was applicable to federal civil rights claim of former guidance counselor in action against school district on allegations dismissal was due to his race and his exercise of First Amendment rights. Chambers v. Omaha Public School Dist., 536 F.2d 222 (8th Cir. 1976).

Summons issued before time allowed by statute of limitations has expired will give court jurisdiction even though served after time has expired. Sandobal v. Armour & Co., 429 F.2d 249 (8th Cir. 1970).

Under former law, section 43-666, R.R.S.1943, is not sufficiently analogous to 20 U.S.C. section 1415 for its statute of limitation to apply to actions under that federal statute. However, the statute of limitations under either section 25-212 or 25-219, R.R.S.1943, appears to be more appropriate. Monahan v. State of Neb., 491 F.Supp. 1074 (D. Neb. 1980).

The statute of limitation for commencement of suits under the federal civil rights act, which guarantees equal rights under the law, is the three-year statute of limitation set by this section. Metcalf v. Omaha Steel Casting Co., 476 F.Supp. 870 (D. Neb. 1979).



25-220 Repealed. Laws 1959, c. 264, § 1.



25-221 Statute of limitations; trial procedure.

In any action in which it is claimed by one or more of the defendants that the action is barred by the statute of limitations any party may move that the issue raised by the statute of limitations be tried separately and determined before any other issues in the case. Issues of fact raised by the statute of limitations shall be tried before a jury unless trial by jury is waived by all parties. Issues of law raised by the statute of limitations shall be determined by the court without a jury. If the issue raised by the statute of limitations is determined by the jury or the court in favor of the plaintiff the remaining issues shall then be tried. If the issue raised by the statute of limitations is determined by the jury or the court in favor of the defendant the action or actions barred by the statute of limitations shall be dismissed.

The Legislature has the right to decide the terms under which it will waive its sovereign and governmental immunity for tort actions against the State or its political subdivisions. Because a jury trial is not one of the terms of the State’s waiver of governmental immunity under the Political Subdivisions Tort Claims Act, a party is not entitled to a jury trial on its claim that a defendant is not a political subdivision employee, even if that fact determines whether the statute of limitations on a plaintiff’s claim has expired. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

The plain language of this section states that a jury trial on the statute of limitations issue is required only when issues of fact are raised; issues of law are to be determined by the court without a jury. If there are only conclusions of law asserted on the statute of limitations issue, a separate hearing to address the statute of limitations issue is not required under this section. Blankenau v. Landess, 261 Neb. 906, 626 N.W.2d 588 (2001).

This section provides for preliminary rulings by the court on statute of limitations questions. Gillam v. Firestone Tire & Rubber Co., 241 Neb. 414, 489 N.W.2d 289 (1992).

The special bifurcation of a trial pursuant to this section does not create a separate judgment when the trial court determines the action is not barred by the statute of limitations. Interlocutory orders may be modified at subsequent terms provided the court still has not rendered a final decision in matters still pending. City of Wood River v. Geer-Melkus Constr. Co., 233 Neb. 179, 444 N.W.2d 305 (1989).

An order denying a plea of the statute of limitations after a separate hearing on that issue is not appealable. Wulf v. Farm Bureau Ins. Co., 188 Neb. 258, 196 N.W.2d 164 (1972).

Where claim that action is barred by the statute of limitations is raised by motion to try that issue separately, the court shall determine it before trying other issues in the case. Mattice v. Messer, 493 F.2d 498 (8th Cir. 1974).



25-222 Actions on professional negligence.

Any action to recover damages based on alleged professional negligence or upon alleged breach of warranty in rendering or failure to render professional services shall be commenced within two years next after the alleged act or omission in rendering or failure to render professional services providing the basis for such action; Provided, if the cause of action is not discovered and could not be reasonably discovered within such two-year period, then the action may be commenced within one year from the date of such discovery or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier; and provided further, that in no event may any action be commenced to recover damages for professional negligence or breach of warranty in rendering or failure to render professional services more than ten years after the date of rendering or failure to render such professional service which provides the basis for the cause of action.

1. Constitutionality

2. Computation of time

3. Applicability

4. Miscellaneous

1. Constitutionality

Defining substantive rights is a valid exercise of legislative power, and thus, this section does not violate the open courts provision of the Nebraska Constitution. Schendt v. Dewey, 246 Neb. 573, 520 N.W.2d 541 (1994).

The ten-year period of repose contained in this section is constitutional. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987); Colton v. Dewey, 212 Neb. 126, 321 N.W.2d 913 (1982).

No constitutional objection lies where seven years intervenes between enactment of period of limitations and bringing of action. Cedars Corp. v. Swoboda, 210 Neb. 180, 313 N.W.2d 276 (1981).

2. Computation of time

In order for a continuous relationship to toll the statute of limitations regarding a claim for malpractice, there must be a continuity of the relationship and services for the same or related subject matter after the alleged professional negligence. Bellino v. McGrath North, 274 Neb. 130, 738 N.W.2d 434 (2007).

The discovery exception of this section is a tolling provision which permits the filing of an action after the 2-year statute of limitations only in those circumstances where the cause of action was not discovered and could not reasonably have been discovered within that period. Carruth v. State, 271 Neb. 433, 712 N.W.2d 575 (2006).

A claim for malpractice against a hospital based upon the negligence of its nursing staff accrues when the patient is discharged from the hospital and the continuing treatment doctrine does not toll the statute of limitations for subsequent admissions at the hospital authorized by the patient's affiliated but independent physician. Casey v. Levine, 261 Neb. 1, 621 N.W.2d 482 (2001).

A plaintiff seeking to extend the tolling of the 2-year statute of limitations in a medical malpractice case must prove facts which indicate that the physician continued to treat him or her after the allegedly wrongful act or omission and that the treatment was related to the alleged negligence. Casey v. Levine, 261 Neb. 1, 621 N.W.2d 482 (2001).

Nebraska follows the occurrence rule, under which a professional negligence suit accrues at the time the act or omission in rendering or failing to render professional services takes place. In a professional negligence case, "discovery of the act or omission" occurs when the party knows of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the knowledge of facts constituting the basis of the cause of action. In a cause of action for professional negligence, legal injury is the wrongful act or omission which causes the loss; it is not damage, which is the loss resulting from the misconduct. A lack of knowledge of the extent of damages is not the equivalent of a lack of discovery of a cause of action as set out in this section. Gering - Ft. Laramie Irr. Dist. v. Baker, 259 Neb. 840, 612 N.W.2d 897 (2000).

In order for a continuous relationship to toll the statute of limitations regarding a claim for malpractice, there must be a continuity of the relationship and services for the same or related subject matter after the alleged professional negligence. Reinke Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999).

The discovery exception permits an action to be commenced within 1 year from discovery where the cause of action could not have reasonably been discovered during the 2-year limitation period of this section. If facts are discovered that constitute the basis of a cause of action within 2 years from the alleged act of negligence, the discovery exception to the statute of limitations is inapplicable. Reinke Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999).

If the facts constituting a malpractice claim are not and could not be reasonably discovered within the 2-year limitation period, the claim may be brought within 1 year from the date of discovery or within 1 year from the date the plaintiff acquires facts that would lead to such discovery. World Radio Labs. v. Coopers & Lybrand, 251 Neb. 261, 557 N.W.2d 1 (1996).

The 1-year discovery exception provided for in this section tolls the statute of limitations, permitting an injured party to bring an action beyond the time limitation for bringing the action in those cases in which the injured party did not discover and could not reasonably have discovered the existence of the cause of action within the applicable statute of limitations. The 1-year discovery exception provided for in this section does not apply in actions governed under section 25-208 if the injured party knew or could reasonably have discovered the cause of action within the time set forth in section 25-208. In actions governed under section 25-208, the 1-year discovery exception provided for in that section only applies if the injured party did not know or could not reasonably have discovered the existence of the cause of action within the time period provided for in that section. Berntsen v. Coopers & Lybrand, 249 Neb. 904, 546 N.W.2d 310 (1996).

Under discovery principle, cause of action for professional negligence accrues and 1-year discovery provision begins to run when there has been discovery of facts constituting basis of cause of action or existence of facts sufficient to put person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to discovery; it is not necessary that plaintiff have knowledge of exact nature or source of problem, but only knowledge that problem existed. If professional malpractice action is not to be considered time barred, plaintiff must either file within 2 years of alleged act or omission or show that its action falls within exceptions of this section as to its discovery of defendant's alleged negligence. Zion Wheel Baptist Church v. Herzog, 249 Neb. 352, 543 N.W.2d 445 (1996).

If an action is not to be considered time barred, plaintiff must either file within 2 years of the alleged act or omission or show that the action falls within the exceptions of this section as to the discovery of defendant's alleged negligence. A cause of action accrues for negligence in professional services when the alleged act or omission in rendering or failure to render professional services takes place. The continuous representation rule, which tolls the running of the statute of limitations, is inapplicable where the claimant discovers the alleged negligence prior to the termination of the professional relationship. Lindsay Mfg. Co. v. Universal Surety Co., 246 Neb. 495, 519 N.W.2d 530 (1994).

The continuous treatment or representation rule is inapplicable where the claimant discovers the alleged negligence prior to the termination of the professional relationship. The 2-year statute of limitations is not tolled where the plaintiff discovers the alleged negligence within 2 years of the allegedly negligent act or omission, and therefore, a professional negligence action is barred unless filed within 2 years of the occurrence of such act or omission. Economy Housing Co. v. Rosenberg, 239 Neb. 267, 475 N.W.2d 899 (1991).

In order for a continuous relationship to toll the statute of limitations regarding a claim for malpractice, there must be a continuity of the relationship and services for the same or related subject matter after the alleged professional negligence. McCook Equity Exch. v. Cooperative Serv. Co., 230 Neb. 758, 433 N.W.2d 509 (1988); Lincoln Grain v. Coopers & Lybrand, 215 Neb. 289, 338 N.W.2d 594 (1983).

Under the discovery principle, a cause of action accrues and the 1-year discovery provision of this section begins to run, when there has been discovery of facts constituting the basis of the cause of action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the discovery. It is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that the problem existed. Board of Regents v. Wilscam Mullins Birge, 230 Neb. 675, 433 N.W.2d 478 (1988).

If action is not to be considered time-barred, plaintiff must either file within two years of alleged act or omission or show that its action falls within the exceptions of this section as to its discovery of defendant's alleged negligence. Kelly Klosure v. Johnson Grant & Co., 229 Neb. 369, 427 N.W.2d 44 (1988).

A cause of action accrues and the statute of limitations begins to run at the time of the act or omission which is alleged to be the professional negligence that is the basis for the cause of action. Tiwald v. Dewey, 221 Neb. 547, 378 N.W.2d 671 (1985).

A statute of limitations may begin to run before the full extent of damages is sustained. Suzuki v. Holthaus, 221 Neb. 72, 375 N.W.2d 126 (1985).

This section requires that the action for malpractice be commenced within two years after the alleged act or omission and contains a provision for deferred commencement if the cause of action is not discovered and could not be reasonably discovered within such two-year period. Rosnick v. Marks, 218 Neb. 499, 357 N.W.2d 186 (1984).

Ten-year statute of repose runs from time of physician's treatment rather than the date of the termination of the physician-patient relationship. Smith v. Dewey, 214 Neb. 605, 335 N.W.2d 530 (1983).

A cause of action accrues, and the statute of limitations begins to run, when the aggrieved party has the right to institute and maintain suit, even though such a plaintiff may be ignorant of the existence of the cause of action. These matters are determined from the facts of each case. Interholzinger v. Estate of Dent, 214 Neb. 264, 333 N.W.2d 895 (1983).

Nebraska has a 2-year statute of limitations for actions for professional negligence except that causes of action not discovered, and which could not have been reasonably discovered until after the limitations period has run, can be filed within 1 year of discovery, with an overall limitation of 10 years after the date of rendering or failing to render such professional service which provides the basis for the cause of action. Anonymous v. Vasconcellos, 15 Neb. App. 363, 727 N.W.2d 708 (2007).

Under the 1-year discovery provision of this section, it is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that the problem existed. Anonymous v. Vasconcellos, 15 Neb. App. 363, 727 N.W.2d 708 (2007).

In considering whether the discovery exception to the professional negligence statute of limitations applies, a court may consider the complexity of the documents and whether representations as to the contents of the documents were made in determining whether the case presents a factual question to be determined by the trier of fact. In-Line Suspension v. Weinberg & Weinberg, 12 Neb. App. 908, 687 N.W.2d 418 (2004).

A suit filed against an abstractor was time barred under this section because it was not filed within 1 year of discovery and because it was filed more than 10 years after the omission upon which the claim was based. Cooper v. Paap, 10 Neb. App. 243, 634 N.W.2d 266 (2001).

Section 25-213 tolls the running of the time limitation under this section until an infant reaches the age of majority. Hatfield v. Bishop Clarkson Memorial Hosp., 679 F.2d 1258 (8th Cir. 1982).

3. Applicability

A license, the preparation and training required to procure the license, work performed to render a professional service, continuing education requirements, and a professional disciplinary authority all indicate a person is a “professional.” Churchill v. Columbus Comm. Hosp., 285 Neb. 759, 830 N.W.2d 53 (2013).

A plaintiff brought an action after being injured when she stepped from the last step of an aboveground pool onto a puddle. She was in the pool for physical therapy treatment, and her physical therapist directed her to leave the pool. The injuries arose while the plaintiff was receiving professional services, and this section applied to the action. Churchill v. Columbus Comm. Hosp., 285 Neb. 759, 830 N.W.2d 53 (2013).

Physical therapists are “professionals” under this section. Churchill v. Columbus Comm. Hosp., 285 Neb. 759, 830 N.W.2d 53 (2013).

Causes of action or theories of recovery that are premised on excessive fees concern professional misconduct, and thus, this section applies. Nuss v. Alexander, 269 Neb. 101, 691 N.W.2d 94 (2005).

Agents of broker-dealers in securities are not professionals for purposes of the statute of limitations under this section. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

The definition of "profession" for purposes of the professional negligence statute of limitations under this section is (1) a calling requiring specialized knowledge and often long and intensive preparation including instruction in skills and methods as well as in the scientific, historical, or scholarly principles underlying such skills and methods, (2) maintaining by force of organization or concerted opinion high standards of achievement and conduct, and (3) committing its members to continued study and to a kind of work which has for its prime purpose the rendering of a public service. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

Where a party's claims are for professional malpractice, whether pled in tort or contract, the statute of limitations for professional negligence contained in this section applies. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

If claims are for professional malpractice, whether pled in tort or contract, the statute of limitations for professional negligence contained in this section applies. A cause of action for professional negligence accrues when the alleged act or omission in rendering or failing to render professional services takes place. Reinke Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999).

A profession is no longer defined as an occupation involving specialized knowledge, labor, or skill, which labor and skill is predominantly mental or intellectual, rather than physical or manual; a profession is now defined as a calling requiring specialized knowledge and often long and intensive preparation including instruction in skills and methods as well as in the scientific, historical, or scholarly principles underlying such skills and methods, maintaining by force of organization or concerted opinion high standards of achievement and conduct, and committing its members to continued study and to a kind of work which has for its prime purpose the rendering of a public service. Jorgensen v. State Nat. Bank & Trust Co., 255 Neb. 241, 583 N.W.2d 331 (1998).

An action against a physician to recover damages for an injury sustained while the physician is adjusting the examination chair is within the professional negligence statute of limitations. Olsen v. Richards, 232 Neb. 298, 440 N.W.2d 463 (1989).

Any professional misconduct or any unreasonable lack of skill or fidelity in the performance of professional or fiduciary duties is malpractice and comes within the professional or malpractice statute of limitations. Olsen v. Richards, 232 Neb. 298, 440 N.W.2d 463 (1989).

Architects and engineers are professionals for the purposes of this section. Board of Regents v. Wilscam Mullins Birge, 230 Neb. 675, 433 N.W.2d 478 (1988).

The 2-year statute of limitations in this section, applicable to an architect who has the responsibility to design a building and a duty to inspect throughout construction, begins to run when the construction is completed. Board of Regents v. Wilscam Mullins Birge, 230 Neb. 675, 433 N.W.2d 478 (1988).

Engineers are professionals for the purposes of this section, and this section applies to an action against such a professional, even though the professional services rendered by the engineer amount to an improvement to real property. Georgetowne Ltd. Part. v. Geotechnical Servs., 230 Neb. 22, 430 N.W.2d 34 (1988).

Within the meaning of this section, the professional negligence statute of limitations, a profession rendering professional services is defined as a calling requiring specialized knowledge and often long and intensive preparation, including instruction in skills and methods as well as in the scientific, historical, or scholarly principles underlying such skills and methods, maintaining by force of organization or concerted opinion high standards of achievement and conduct, and committing its members to continued study and to a kind of work which has for its prime purpose the rendering of a public service. Georgetowne Ltd. Part. v. Geotechnical Servs., 230 Neb. 22, 430 N.W.2d 34 (1988).

Real estate brokerage is not a profession and, therefore, is not to be afforded protection under the statute of limitations governing actions for professional negligence. Tylle v. Zoucha, 226 Neb. 476, 412 N.W.2d 438 (1987).

Where an architect has a professional responsibility to supervise construction and to see that all walls are in fact constructed, his failure to do so is a professional act to which this section applies. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987).

Architects and engineers are professionals for the purposes of this section. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

The period of repose applicable to an architect who has a duty to inspect throughout construction is contained in this section and begins to run when construction is completed. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

The period of repose applicable to an engineer who has no duty other than to provide a design to an architect is contained in this section and begins to run when the design is delivered to the architect. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

Abstractors are professionals for the purposes of this section. Cooper v. Paap, 10 Neb. App. 243, 634 N.W.2d 266 (2001).

4. Miscellaneous

The claim of a conflict of interest is a cause of professional malpractice limited by the 2-year statute of limitations for professional negligence. Egan v. Stoler, 265 Neb. 1, 653 N.W.2d 855 (2002).

The statute of limitations defense is waived if it is not asserted in the pleadings. Welsch v. Graves, 255 Neb. 62, 582 N.W.2d 312 (1998).

Equitable estoppel arises from a failure to disclose material information when a fiduciary or confidential relationship exists between a physician and a patient. Schendt v. Dewey, 252 Neb. 979, 568 N.W.2d 210 (1997).

The doctrine of fraudulent concealment estops a defendant from asserting a statute of limitations defense when the defendant has, either by deception or by violation of a duty, concealed from the plaintiff material facts which prevent the plaintiff from discovering malpractice. Equitable estoppel arises from active or affirmative efforts to conceal malpractice. Schendt v. Dewey, 252 Neb. 979, 568 N.W.2d 210 (1997).

When prisoner filed grievance with corrections department and threatened legal action for injury suffered during tooth extraction, injury was discovered under this statute. Gordon v. Connell, 249 Neb. 769, 545 N.W.2d 722 (1996).

Nondiscovery of all damages is not the equivalent of nondiscovery of a cause of action. Seevers v. Potter, 248 Neb. 621, 537 N.W.2d 505 (1995).

A client has knowledge of his attorney's alleged negligence at the time the client signs the contract. Nichols v. Ach, 233 Neb. 634, 447 N.W.2d 220 (1989).

For the statute to begin running, it is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that a problem existed. The plaintiff need not have suffered actual damages, but there must be an invasion of a legally protected interest. Nichols v. Ach, 233 Neb. 634, 447 N.W.2d 220 (1989).

Discovery, as applied to statutes of limitations, refers to the fact that one knows of the existence of an injury or damage and not that he or she has a legal right to seek redress in court. Norfolk Iron & Metal v. Behnke, 230 Neb. 414, 432 N.W.2d 18 (1988).

Discovery, as used in reference to a statute of limitations, means that an individual acquires knowledge of a fact which existed but which was previously unknown to the discoverer. Norfolk Iron & Metal v. Behnke, 230 Neb. 414, 432 N.W.2d 18 (1988).

Nondiscovery of all damages is not the equivalent of nondiscovery of a cause of action as set out in this section relating to the statute of limitations for professional negligence. Norfolk Iron & Metal v. Behnke, 230 Neb. 414, 432 N.W.2d 18 (1988).

The alleged failure to communicate an offer of settlement in a dissolution action cannot be made the basis of a claimed act of professional negligence absent evidence that the proposed settlement was not unconscionable and would therefore likely have been approved by the district court. Smith v. Ganz, 219 Neb. 432, 363 N.W.2d 526 (1985).

A person under a legal disability described in section 25-213 is exempted from the provisions of this section until the legal disability is removed. Sacchi v. Blodig, 215 Neb. 817, 341 N.W.2d 326 (1983).

Death of doctor before two-year statute of limitations expires does not extinguish negligence claim against his estate. Davies v. Reese, 197 Neb. 320, 248 N.W.2d 344 (1977).

If the cause of action for professional negligence is not discovered and could not reasonably be discovered within two years, an action may be commenced within one year from the date of discovery, or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier. Taylor v. Karrer, 196 Neb. 581, 244 N.W.2d 201 (1976).

Special two-year statute of limitations controlled action against doctor based on erroneous blood typing by his employee. Swassing v. Baum, 195 Neb. 651, 240 N.W.2d 24 (1976).

Plaintiff had a reasonable time after this act which reduced limitation period was passed and became effective to file its action, and having failed to do so within such time, the action is barred. Educational Service Unit No. 3 v. Mammel, O., S., H. & S., Inc., 192 Neb. 431, 222 N.W.2d 125 (1974).

If all of a plaintiff's claims are based upon a single professional relationship, whether pled in tort or contract, the statute of limitations for professional negligence applies and cannot be circumvented by separating the claims into various parts to allow different periods of limitation to apply. Gering - Ft. Laramie Irr. Dist. v. Baker, 8 Neb. App. 1001, 606 N.W.2d 826 (2000).

Federal courts were not precluded from consideration of statutory vagueness by Nebraska decision as to retrospective impact, and motion to dismiss action against architects and engineers for professional negligence appropriately raised statute of limitations defense where plaintiff did not allege facts to invoke exception to it for causes of action which could not reasonably be discovered within two-year limitation period. Horn v. Burns & Roe, 536 F.2d 251 (8th Cir. 1976).



25-223 Action on breach of warranty on improvements to real property.

Any action to recover damages based on any alleged breach of warranty on improvements to real property or based on any alleged deficiency in the design, planning, supervision, or observation of construction, or construction of an improvement to real property shall be commenced within four years after any alleged act or omission constituting such breach of warranty or deficiency. If such cause of action is not discovered and could not be reasonably discovered within such four-year period, or within one year preceding the expiration of such four-year period, then the cause of action may be commenced within two years from the date of such discovery or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier. In no event may any action be commenced to recover damages for an alleged breach of warranty on improvements to real property or deficiency in the design, planning, supervision, or observation of construction, or construction of an improvement to real property more than ten years beyond the time of the act giving rise to the cause of action.

Where there is no claim that a builder failed to make repairs when requested to do so pursuant to an express warranty and the claim is based on the defective construction itself, the express warranty does not extend the statute of limitations. Adams v. Manchester Park, 291 Neb. 978, 871 N.W.2d 215 (2015).

This section is a special statute of limitations applying to builders and contractors making improvements to real property. Andres v. McNeil Co., 270 Neb. 733, 707 N.W.2d 777 (2005).

The statute of limitations in this section applies only to actions brought against contractors or builders. Murphy v. Spelts-Schultz Lumber Co., 240 Neb. 275, 481 N.W.2d 422 (1992).

Under this section, a cause of action accrues, and the statute of limitations begins to run, when there has been discovery of facts constituting the basis of the cause of action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the discovery. Smith v. Butler Manuf. Co., 230 Neb. 734, 433 N.W.2d 493 (1988).

Under the discovery principle, a cause of action accrues and the 2-year discovery provision of this section begins to run when there has been discovery of facts constituting the basis of the cause of action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the discovery. It is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that the problem existed. Board of Regents v. Lueder Constr. Co., 230 Neb. 686, 433 N.W.2d 485 (1988).

The 10-year period of repose contained in this section is constitutional. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987).

This section applies to an action in tort for personal injuries caused by the negligent construction of a building. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987).

The period of repose applicable to a general contractor is found in this section and begins to run when construction of the structure is completed. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

Where the plaintiff knew of a leaky roof problem more than four years before bringing suit, the cause of action was barred. Kearney Clinic Bldg. Corp. v. Weaver, 211 Neb. 499, 319 N.W.2d 95 (1982).

The statute of limitation for an action based on alleged deficiencies in improvements to real property does not run during the time when the plaintiff reasonably could not discover the existence of the cause of action. Grand Island School Dist. #2 v. Celotex Corp., 203 Neb. 559, 279 N.W.2d 603 (1979).



25-224 Actions on product liability.

(1) All product liability actions, except one governed by subsection (5) of this section, shall be commenced within four years next after the date on which the death, injury, or damage complained of occurs.

(2)(a) Notwithstanding subsection (1) of this section or any other statutory provision to the contrary, any product liability action, except one governed by section 2-725, Uniform Commercial Code or by subsection (5) of this section, shall be commenced as follows:

(i) For products manufactured in Nebraska, within ten years after the date the product which allegedly caused the personal injury, death, or damage was first sold or leased for use or consumption; or

(ii) For products manufactured outside Nebraska, within the time allowed by the applicable statute of repose, if any, of the state or country where the product was manufactured, but in no event less than ten years. If the state or country where the product was manufactured does not have an applicable statute of repose, then the only limitation upon the commencement of an action for product liability shall be as set forth in subsection (1) of this section.

(b) If the changes made to this subsection by Laws 2001, LB 489, are declared invalid or unconstitutional, this subsection as it existed prior to September 1, 2001, shall be deemed in full force and effect and shall apply to all claims in which a final order has not been entered.

(3) The limitations contained in subsection (1), (2), or (5) of this section shall not be applicable to indemnity or contribution actions brought by a manufacturer or seller of a product against a person who is or may be liable to such manufacturer or seller for all or any portion of any judgment rendered against a manufacturer or seller.

(4) Notwithstanding the provisions of subsections (1) and (2) of this section, any cause of action or claim which any person may have on July 22, 1978, may be brought not later than two years following such date.

(5) Any action to recover damages based on injury allegedly resulting from exposure to asbestos composed of chrysotile, amosite, crocidolite, tremolite, anthrophyllite, actinolite, or any combination thereof, shall be commenced within four years after the injured person has been informed of discovery of the injury by competent medical authority and that such injury was caused by exposure to asbestos as described herein, or within four years after the discovery of facts which would reasonably lead to such discovery, whichever is earlier. No action commenced under this subsection based on the doctrine of strict liability in tort shall be commenced or maintained against any seller of a product which is alleged to contain or possess a defective condition unreasonably dangerous to the buyer, user, or consumer unless such seller is also the manufacturer of such product or the manufacturer of the part thereof claimed to be defective. Nothing in this subsection shall be construed to permit an action to be brought based on an injury described in this subsection discovered more than two years prior to August 30, 1981.

1. Constitutionality

2. Computation of time

3. Miscellaneous

1. Constitutionality

Subsection (2) of this section is constitutional. Gillam v. Firestone Tire & Rubber Co., 241 Neb. 414, 489 N.W.2d 289 (1992).

Nebraska's products liability 10-year statute of repose does not violate the Due Process or Equal Protection Clauses of the Nebraska or U.S. Constitutions and does not violate the open courts provision of the Nebraska Constitution. Radke v. H.C. Davis Sons' Mfg. Co., 241 Neb. 21, 486 N.W.2d 204 (1992).

The 10-year period of repose contained in this section is constitutional. Spilker v. City of Lincoln, 238 Neb. 188, 469 N.W.2d 546 (1991).

2. Computation of time

Subsection (2) of this section is not tolled by a person's status as a minor pursuant to section 25-213. Budler v. General Motors Corp., 268 Neb. 998, 689 N.W.2d 847 (2004).

Pursuant to subsection (2) of this section, the statute of repose should be recommenced when a product has been refurbished. To determine whether a product has been refurbished, courts must first determine whether the refurbishing resulted in a "new product." To determine whether the product should be considered "new," courts must inquire whether the refurbishing has lengthened the product's useful life beyond what was contemplated when the product was first sold. Second, even if the product is considered "new," the suit will still be time barred unless the refurbishing was defective and proximately caused the injury. Divis v. Clarklift of Nebraska, Inc., 256 Neb. 384, 590 N.W.2d 696 (1999).

The 10-year statute of repose found in subsection (2) of this section begins to run when the product is first relinquished for use or consumption. Where the injury occurs within the 10-year period, and a claimant commences his or her action after the 10 years have passed, an action accrues but is barred. Where the injury occurs outside the 10-year period, no substantive cause of action ever accrues, and a claimant's actions are likewise barred. Gillam v. Firestone Tire & Rubber Co., 241 Neb. 414, 489 N.W.2d 289 (1992).

The 1981 amendment to subsections (2) and (5) of this section cannot be retroactively applied to revive causes of action which had been extinguished by the provisions of the 1978 enactment of subsection (2) of this section. Immunity granted by a completed statutory bar is a vested right which cannot be impaired by a subsequent legislative act. Givens v. Anchor Packing, 237 Neb. 565, 466 N.W.2d 771 (1991).

Time periods for bringing suit are extended by section 25-213. Lawson v. Ford Motor Co., 225 Neb. 725, 408 N.W.2d 256 (1987).

The statute of repose applicable to the manufacturer of an allegedly defective product is contained in this section and begins to run when possession of the product is first relinquished for ultimate use or consumption, not when it is first placed into the stream of commerce by the manufacturer. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

One who wrongfully conceals a material fact necessary to the accrual of a cause of action against him, and such concealment causes the opposite party to delay the filing of suit, cannot avail himself of the statute of limitations as a defense. MacMillen v. A. H. Robins Co., 217 Neb. 338, 348 N.W.2d 869 (1984).

The 4-year statute of limitations begins to run on the date on which the party who holds the cause of action discovers, or in the exercise of reasonable diligence should have discovered, the existence of the injury or damage. Condon v. A. H. Robins Co., 217 Neb. 60, 349 N.W.2d 622 (1984).

Regarding an infant's cause of action for products liability, section 25-213 tolls the statute of limitations contained in subsection (4) of this section. Macku v. Drackett Products Co., 216 Neb. 176, 343 N.W.2d 58 (1984).

3. Miscellaneous

The effect of the 10-year statute of repose in subsection (2) of this section can be to prevent what might otherwise be a cause of action from ever arising. Farber v. Lok-N-Logs, Inc., 270 Neb. 356, 701 N.W.2d 368 (2005).

The language, "first sold or leased for use or consumption," contained in subsection (2) of this section refers to when a product is first surrendered or relinquished to the individual or entity. Farber v. Lok-N-Logs, Inc., 270 Neb. 356, 701 N.W.2d 368 (2005).

Upon the passage of the 10-year repose period in subsection (2) of this section, the defendant acquires a substantive right protected by statute. Farber v. Lok-N-Logs, Inc., 270 Neb. 356, 701 N.W.2d 368 (2005).

When a party brings a suit which is characterized as a suit in tort alleging negligence in the performance of a contract, the applicable statute of limitations is that which is applied to actions in tort. Thomas v. Countryside of Hastings, 246 Neb. 907, 524 N.W.2d 311 (1994).



25-225 Repealed. Laws 1986, LB 529, § 58.



25-226 Cause of action against a common carrier; limitation.

A cause of action for a freight damage claim, a rate overcharge, a claim for damages resulting from a delay in transportation, or a claim for a lost shipment against a common carrier shall be barred unless it is filed with a court having jurisdiction of the amount in dispute within two years after the date such action accrues. A cause of action for a rate overcharge accrues on the date the overcharge is paid. A cause of action for a freight damage claim, damages resulting from a delay in transportation, or a shortage in a shipment accrues on the date of delivery or tender of delivery of the freight by the common carrier. A cause of action for a lost shipment accrues on the date the lost shipment was delivered to the common carrier.



25-227 Action to enforce obligation to pay certificate of deposit; when.

(1) For purposes of this section:

(a) Account agreement means one or more written instruments that establish when a certificate of deposit is payable;

(b) Certificate of deposit means a deposit or share account at a depository institution that:

(i) Is payable by the depository institution at the expiration of a specified time; and

(ii) May be transferable or nontransferable, negotiable or nonnegotiable, and renewable or nonrenewable;

(c) Depository institution means a state-chartered or federally chartered financial institution located in this state that is authorized to maintain certificates of deposit; and

(d) Maturity date means the time specified in an account agreement when a certificate of deposit is first payable, without taking into account any agreement regarding renewals.

(2) Subject to subsection (3) of this section, an action to enforce the obligation of a depository institution to pay all or part of the balance of a certificate of deposit shall be commenced by the earlier of:

(a) The time that an action to enforce an obligation under subsection (e) of section 3-118, Uniform Commercial Code, must be commenced if the certificate of deposit is subject to such section; or

(b) Seven years after the later of:

(i) The maturity date of the certificate of deposit;

(ii) The due date of the certificate of deposit indicated in the depository institution's last written notice of renewal of the certificate of deposit, if any;

(iii) The date of the last written communication from the depository institution recognizing the depository institution's obligation with respect to the certificate of deposit; or

(iv) The last day of the taxable year for which a person identified in the certificate of deposit last reported interest income earned on the certificate of deposit on a federal or state income tax return.

(3) Notwithstanding subsection (2) of this section, an action to enforce the obligation of a depository institution to pay all or part of the balance of an automatically renewing certificate of deposit in existence on July 1, 2008, shall be commenced by the later of:

(a) Seven years after the later of:

(i) The maturity date of the certificate of deposit;

(ii) The due date of the certificate of deposit indicated in the depository institution's last written notice of renewal of the certificate of deposit, if any;

(iii) The date of the last written communication from the depository institution recognizing the depository institution's obligation to pay the certificate of deposit; or

(iv) The last day of the taxable year for which a person identified in the certificate of deposit last reported interest income earned on the certificate of deposit on a federal or state income tax return; or

(b) One year after July 1, 2008.

(4) This section applies to all certificates of deposit that are in existence on or after July 1, 2008.

An action commenced on November 30, 2009, was time barred by this section, because it was past the 7 years after the maturity date of the certificate of deposit and more than a year since July 1, 2008. Swift v. Norwest Bank-Omaha West, 285 Neb. 619, 828 N.W.2d 755 (2013).

The maturity date of a certificate of deposit was 9 months after the date issued, and the maturity date did not extend for 9 additional months every time the certificate of deposit automatically renewed. Swift v. Norwest Bank-Omaha West, 285 Neb. 619, 828 N.W.2d 755 (2013).



25-228 Action by victim of sexual assault of a child; when.

(1) Notwithstanding any other provision of law:

(a) There shall not be any time limitation for an action against the individual or individuals directly causing an injury or injuries suffered by a plaintiff when the plaintiff was a victim of a violation of section 28-319.01 or 28-320.01 if such violation occurred (i) on or after August 24, 2017, or (ii) prior to August 24, 2017, if such action was not previously time barred; and

(b) An action against any person or entity other than the individual directly causing an injury or injuries suffered by a plaintiff when the plaintiff was a victim of a violation of section 28-319.01 or 28-320.01 may only be brought within twelve years after the plaintiff's twenty-first birthday.

(2) Criminal prosecution of a defendant under section 28-319.01 or 28-320.01 is not required to maintain a civil action for violation of such sections.



25-229 Action against real estate licensee; when.

(1) For purposes of this section, real estate licensee means a broker or salesperson who is licensed under the Nebraska Real Estate License Act.

(2) Any action to recover damages based on any act or omission of a real estate licensee relating to real estate brokerage services shall be commenced within two years after whichever of the following occurs first with respect to such brokerage services: (a) A transaction is completed or closed; (b) an agency agreement is terminated; or (c) an unconsummated transaction is terminated or expires. Such two-year period shall not be reduced by agreement and shall not apply to disciplinary actions initiated by the State Real Estate Commission.

(3) If the cause of action described in subsection (2) of this section is not discovered and could not be reasonably discovered within the two-year period described in such subsection, then the action may be commenced within one year from the date of such discovery or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier, except that in no event may any such action be commenced more than ten years after the date of rendering or failing to render the brokerage services which provide the basis for the cause of action.

A parent in a juvenile action does not need to follow the intervention procedures set forth in this section and sections 25-328 and 25-330 in order to participate in juvenile proceedings involving the parent's child. In re Interest of Sloane O., 291 Neb. 892, 870 N.W.2d 110 (2015).



25-301 Real party in interest.

Every action shall be prosecuted in the name of the real party in interest except as otherwise provided in section 25-304. An action shall not be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for joinder or substitution of the real party in interest. Joinder or substitution of the real party in interest shall have the same effect as if the action had been commenced by the real party in interest.

1. Real party in interest

2. Miscellaneous

1. Real party in interest

Under this section, every action must be prosecuted in the name of the real party in interest, except as otherwise provided in section 25-304, R.R.S.1943. Redding v. Gibbs, 203 Neb. 727, 280 N.W.2d 53 (1979).

Where insurance company settled and paid insureds' loss in full and they make no demand on defendant feeling that no additional amount is owing them, insurance company would be real party in interest in suit upon assignment to it of insureds' cause of action. Jelinek v. Nebraska Nat. Gas Co., 196 Neb. 488, 243 N.W.2d 778 (1976).

Fact that property passes the same by will as by deed conclusive of issue that neither executor nor other beneficiaries of will have standing to be real party in interest under this section. Scholting v. Alley, 185 Neb. 549, 178 N.W.2d 273 (1970).

Plaintiffs not real parties in interest where conditions precedent to representative or derivative suit on behalf of a public corporation were not met. Evans v. Metropolitan Utilities Dist., 184 Neb. 172, 166 N.W.2d 411 (1969).

Interested parties may appeal to district court from action of county superintendent in dissolving school district. Board of Education v. Winne, 177 Neb. 431, 129 N.W.2d 255 (1964).

Defense of action by real party in interest was proper. Anest v. Chester B. Brown Co., 169 Neb. 330, 99 N.W.2d 615 (1959).

Party in whose name sheep feeding operations were conducted was the real party in interest. Brown v. Globe Laboratories, Inc., 165 Neb. 138, 84 N.W.2d 151 (1957).

Owner of truck was real party in interest to recover for violation of Installment Loan Act. McNish v. General Credit Corp., 164 Neb. 526, 83 N.W.2d 1 (1957).

Real party in interest is the party entitled to the avails of the suit. Dafoe v. Dafoe, 160 Neb. 145, 69 N.W.2d 700 (1955).

Person for whom bond was tendered was real party in interest in action to compel approval of bond. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

Where action is brought by party designated by statute for that purpose, it meets the requirement that all actions shall be brought by the real party in interest. Boone County Old Age Assistance Board v. Myhre, 149 Neb. 669, 32 N.W.2d 262 (1948).

An action by assignee of claim under Fair Labor Standards Act is brought by the real party in interest. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

Joinder of cause of action by plaintiff in his own right with cause of action assigned for collection is not permitted. Archer v. Musick, 147 Neb. 344, 23 N.W.2d 323 (1946).

Action may be continued by assignee of claim in name of original party. Exchange Elevator Co. v. Marshall, 147 Neb. 48, 22 N.W.2d 403 (1946).

Every action must be prosecuted in the name of the real party in interest. Uptegrove v. Metropolitan Life Ins. Co. of N.Y., 145 Neb. 51, 15 N.W.2d 220 (1944).

Only beneficiary, or one suing on his behalf, can maintain suit against trustee to enforce trust or enjoin or obtain redress for breach of trust. In re Estate of Reynolds, 131 Neb. 557, 268 N.W. 480 (1936).

School district was ultimate beneficiary but not necessarily the real party in interest hereunder. State ex rel. Sorensen v. Nemaha County Bank, 124 Neb. 883, 248 N.W. 650 (1933).

Administratrix is proper party hereunder to sue for damages for death of employee; compensation act merely relates to distribution of proceeds. Goeres v. Goeres, 124 Neb. 720, 248 N.W. 75 (1933).

Tax Commissioner exercising constitutional powers, as the real party in interest in absence of express statutory prohibition, is authorized to carry on proceedings in name of state. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).

Person injured by negligent acts of policeman in discharge of official duty may sue on policeman's bond, although same runs to city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

Bank, although in hands of State Banking Superintendent, may sue. First State Bank of Herrick v. Conant, 117 Neb. 562, 221 N.W. 691 (1928).

Husband and wife jointly may sue concerning real estate owned by either. Coon v. O'Brien, 107 Neb. 427, 186 N.W. 340 (1922).

Tenant may sue in action upon contract for joint benefit of landlord and tenant concerning crop. Hurley v. Manchester, 107 Neb. 299, 185 N.W. 974 (1921).

Purchaser from consignee, after transportation has ended, cannot maintain action against carrier for damage in transit without procuring assignment of claim from consignee. Meyer v. Chicago & N.W. Ry. Co., 101 Neb. 756, 164 N.W. 1048 (1917).

Trustee for minor child of insured, designated as beneficiary in policy, is proper plaintiff. Ward v. Bankers Life Co., 99 Neb. 812, 157 N.W. 1017 (1916).

A joint obligee in an appeal bond may maintain an action thereon in his own name when he has purchased the interest of his joint obligee. Harker v. Burbank, 68 Neb. 85, 93 N.W. 949 (1903).

Third person for whose benefit promise is made may maintain action thereon, though not party to consideration. Goos v. Goos, 57 Neb. 294, 77 N.W. 687 (1898); Morrill v. Skinner, 57 Neb. 164, 77 N.W. 375 (1898).

Assignee of chose in action is the proper and only party who can maintain an action thereon. Crum v. Stanley, 55 Neb. 351, 75 N.W. 851 (1898).

Action on replevin bond must be brought by the party who, by the judgment in replevin, is awarded a recovery. Pilger v. Marder, Luse & Co., 55 Neb. 113, 75 N.W. 559 (1898).

Consignee is proper party to sue for failure to deliver goods. Union P. Ry. Co. v. Metcalf, 50 Neb. 452, 69 N.W. 961 (1897).

Real party in interest is the person entitled to the avails of the suit. Kinsella v. Sharp, 47 Neb. 664, 66 N.W. 634 (1896).

Where party with whom subscription contract was made assigned his interest to another, he was not a real party in interest. Gerner v. Church, 43 Neb. 690, 62 N.W. 51 (1895).

A partnership may be plaintiff in action for fraud in purchase of real estate, although title is taken in name of individual partner. Peaks & Co. v. Graves, 25 Neb. 235, 41 N.W. 151 (1888).

Tenants in common may or may not join in action against mere trespasser. Mattis v. Boggs, 19 Neb. 698, 28 N.W. 325 (1886).

A private person, to be a real party in interest, in bringing an action to abate a public nuisance must show special injury to himself. Kittle v. Fremont, 1 Neb. 329 (1871).

Once a party files a bankruptcy petition, all of his property, including choses in action, become property of the bankruptcy estate, and the bankruptcy trustee becomes the real party in interest with respect to such choses in action, until such time as the trustee may abandon the chose in action. Forrest v. Eilenstine, 5 Neb. App. 77, 554 N.W.2d 802 (1996).

Where the State brought an action for mother's medical expenses on behalf of child, the State failed to properly state a claim for such expenses. State on behalf of Dunn v. Wiegand, 2 Neb. App. 580, 512 N.W.2d 419 (1994).

2. Miscellaneous

Under this section, an amendment joining the real parties in interest relates back to the date of the original pleading. Fisher v. Heirs & Devisees of T.D. Lovercheck, 291 Neb. 9, 864 N.W.2d 212 (2015).

An agreement to assign all proceeds, if any, of an insurance policy does not operate to divest a plaintiff of the capacity to bring an action. Craig v. Farmers Mut. Ins. Co., 239 Neb. 271, 476 N.W.2d 529 (1991).

A plaintiff's cause of action cannot be split, and having settled with defendant for injuries, he cannot bring action upon claim of insurance company against defendant for money paid plaintiff under a collision policy. Schmidt v. Henke, 192 Neb. 408, 222 N.W.2d 114 (1974).

The Attorney General may bring an action for a declaratory judgment challenging the constitutionality of a statute which the Tax Commissioner proposed to implement and enforce. State ex rel. Meyer v. Peters, 188 Neb. 817, 199 N.W.2d 738 (1972).

An issue that plaintiff is not the real party in interest must be specially pleaded. Neill v. McGinn, 175 Neb. 369, 122 N.W.2d 65 (1963).

This section applies to forcible entry and detainer cases. Gregory v. Pribbeno, 143 Neb. 379, 9 N.W.2d 485 (1943).

This section applies to forcible detainer cases. Towles v. Hamilton, 94 Neb. 588, 143 N.W. 935 (1913).

If plaintiff's name imports a corporation, it is not necessary to allege its corporate capacity in terms. Fletcher v. Co-operative Pub. Co., 58 Neb. 511, 78 N.W. 1070 (1899).

Plaintiff suing on account should do so by Christian name. Small v. Sandall, 48 Neb. 318, 67 N.W. 156 (1896); Fisk v. Gulliford, 1 Neb. Unof. 31, 95 N.W. 494 (1901).

Where pleadings disclose cause of action against defendant personally, super-added words, as "agent" or "ex-executor," etc., are mere descriptio personae. Thomas v. Carson, 46 Neb. 765, 65 N.W. 899 (1896).

Where a contract of guaranty is transferred by assignment, assignee may sue in his own name. Weir v. Anthony, 35 Neb. 396, 53 N.W. 206 (1892).

A party has no standing to sue if the party has assigned all of its rights in the property which is the subject of the assignment. Sherman v. Sherman, 16 Neb. App. 766, 751 N.W.2d 168 (2008).

An assignee of a chose in action may sue on it in his own name and right. State Securities Co. v. Federated Mut. Imp. & Hard. Ins. Co., 204 F.Supp. 207 (D. Neb. 1960).



25-302 Assignee of a thing in action.

The assignee of a thing in action may maintain an action thereon in the assignee's own name and behalf, without the name of the assignor.

A party who has in fact become the owner of a chose in action by assignment may bring action thereon in his own name without naming the assignor. Archer v. Musick, 147 Neb. 344, 23 N.W.2d 323 (1946).

Assignment of a negotiable instrument may be made on a separate sheet of paper, but transferee is not protected against defenses which might be shown against payee. Plattsmouth State Bank v. Redding, 128 Neb. 268, 258 N.W. 661 (1935).

A claim for earned official salary against county may be assigned, and such assignment is binding on county when county board is advised of such assignment. Woods v. Brown County, 125 Neb. 692, 251 N.W. 839 (1933).

One furnishing labor or supplies to highway contractor may sue in his own name on surety bond as made for his benefit. West v. Detroit Fidelity & Surety Co., 118 Neb. 544, 225 N.W. 673 (1929).

Assignee may maintain action in own name to recover funds due from school district to building contractor. Stansberry Lumber Co. v. School Dist. of McCook, 94 Neb. 24, 142 N.W. 302 (1913).

An attorney to whom claims are unconditionally assigned may sue in his own name. Huddleson v. Polk, 70 Neb. 483, 97 N.W. 624 (1903).

Assignee of nonnegotiable promissory note may maintain an action thereon in his own name. Barry v. Wachosky, 57 Neb. 534, 77 N.W. 1080 (1899).

The assignee of a chose in action is the proper and only party who can maintain a suit thereon. Crum v. Stanley, 55 Neb. 351, 75 N.W. 851 (1898); Mills v. Murry, 1 Neb. 327 (1871).

A contract of guaranty is assignable, and the assignee may maintain an action thereon in his own name. Weir v. Anthony, 35 Neb. 396, 53 N.W. 206 (1892).

A mechanic's lien is assignable, and the assignee can maintain an action to foreclose the lien in his own name. Rogers v. Omaha Hotel Co., 4 Neb. 54 (1875).



25-303 Assignee; defenses and counterclaims available.

An action by the assignee of a thing in action shall be without prejudice to any counterclaim or defense existing between the original parties; but this section shall not apply to negotiable bonds, promissory notes, or bills of exchange, transferred in good faith, and upon good consideration before due.

The fundamental test to be applied in ascertaining whether the plaintiff is the real party in interest is whether or not the prosecution of the action will save the defendant from further harassment or vexation at the hands of other claimants to the same demand. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

Defenses arising against the assignor, after notice of the assignment, cannot be set off against the claim of the assignee. Cronkleton v. Hastings Theatre and Realty Corp., 134 Neb. 168, 278 N.W. 144 (1938).

Purchaser of village warrants takes same subject to any equities existing against holder. Union Nat. Bank of Fremont v. Village of Beemer, 123 Neb. 778, 244 N.W. 303 (1932).

Account cannot be assigned free from right of set-off. Olsen v. Marquis, 88 Neb. 610, 130 N.W. 267 (1911).

Future earnings or profits under an existing contract are assignable. First Nat. Bank of Madison v. School Dist. No. 1, 77 Neb. 570, 110 N.W. 349 (1906).

Where promissory note was purchased after maturity, it was subject to any set-off or other defense against prior holder. Wilbur v. Jeep, 37 Neb. 604, 56 N.W. 198 (1893).

In action on certificate of deposit transferred after due, maker may set off any cross-demand against original payee which existed at time of transfer. First Nat. Bank of Rapid City v. Security Nat. Bank of Sioux City, 34 Neb. 71, 51 N.W. 305 (1892).

An endorsement of a promissory note not for value, but for the purpose of collection, does not cut off defenses of maker defendant. Roberts v. Snow, 27 Neb. 425, 43 N.W. 241 (1889).

A promissory note assigned by a separate writing rather than by endorsement is not transferred within the meaning of this section and the maker's defense of usury is available against the assignee. Doll v. Hollenbeck, 19 Neb. 639, 28 N.W. 286 (1886).

The purchaser of a note after maturity takes it subject to any set-off good between the original parties. Davis v. Neligh, 7 Neb. 78 (1878).



25-304 Parties to actions.

An executor, administrator, guardian, trustee of an express trust, a person with whom or in whose name a contract is made for the benefit of another, or a person expressly authorized by statute, may bring an action without joining the person for whose benefit it is prosecuted. Officers may sue and be sued in such name as is authorized by law and official bonds may be sued upon the same way. Assignees of choses in action assigned for the purpose of collection may sue on any claim assigned in writing.

1. Assignees

2. Executors, administrators, and guardians

3. Trustees

4. Officers

5. Contracts made for benefit of another

6. Miscellaneous

1. Assignees

An assignee of a chose in action to whom the legal title has been assigned for the purpose of collection is a proper party plaintiff and may maintain an action as the real party in interest. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

An assignee of a chose in action assigned for collection is a proper party plaintiff but is not the real party in interest as to the cause of action. Archer v. Musick, 147 Neb. 344, 23 N.W.2d 323 (1946).

Action is properly brought by assignee of creditor. Seybolt v. Waters, 109 Neb. 99, 189 N.W. 980 (1922).

2. Executors, administrators, and guardians

Plaintiff, describing himself as guardian, presumed to sue in representative capacity. Bennett v. Bennett, 65 Neb. 432, 91 N.W. 409 (1902), affirmed on rehearing 65 Neb. 441, 96 N.W. 994 (1903).

Federal court had jurisdiction on ground of diversity of citizenship by Kansas resident, even though plaintiff had been appointed administratrix by Nebraska court. Janzen v. Goos, 302 F.2d 421 (8th Cir. 1962).

3. Trustees

When certain devisees under will appoint a trustee who brings action in their behalf, they are all bound thereby. Glissmann v. McDonald, 128 Neb. 693, 260 N.W. 182 (1935).

Trustee for bondholders is entitled to maintain appeal. Roebling's Sons Co. v. Nebraska Elec. Co., 106 Neb. 255, 183 N.W. 546 (1921).

Trustee for minor son of insured, so designated as beneficiary in policy, may bring action thereon. Ward v. Bankers Life Co., 99 Neb. 812, 157 N.W. 1017 (1916).

Where trustee refuses to carry out terms of trust, parties beneficially interested may maintain action to enforce trust and obtain benefit thereunder. Goble v. Swobe, 64 Neb. 838, 90 N.W. 919 (1902).

Trustee of express trust, who is obligee on injunction bond, may maintain action thereon in own name. Gyger v. Courtney, 59 Neb. 555, 81 N.W. 437 (1900).

Consignor of goods is not trustee of an express trust. Union Pacific Ry. Co. v. Metcalf & Wood, 50 Neb. 452, 69 N.W. 961 (1897).

County is proper party to bring an action analogous to that of trustee for all funds, except those of the county proper, where county treasurer is in default. Thorne v. Adams County, 22 Neb. 825, 36 N.W. 515 (1888).

4. Officers

School district treasurer or successor may maintain action for recovery of district's money deposited in bank. State ex rel. Sorensen v. Nemaha County Bank, 124 Neb. 883, 248 N.W. 650 (1933).

Tax Commissioner exercising constitutional powers as the real party in interest, in absence of express statutory prohibition, is authorized to carry on proceedings in the name of the state. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).

Action may be brought in name of bank as plaintiff, although it is in hands of State Bank Superintendent. First State Bank of Herrick v. Conant, 117 Neb. 562, 221 N.W. 691 (1928).

State Board may bring action where authorized by statute. State ex rel. Board of Transportation v. Missouri P. Ry. Co., 29 Neb. 550, 45 N.W. 785 (1890).

5. Contracts made for benefit of another

Action may be brought by person in whose name a contract was made for benefit of another. Brown v. Globe Laboratories, Inc., 165 Neb. 138, 84 N.W.2d 151 (1957).

Party in whose name contract is made for benefit of another may bring action without joining such other person. Coe v. Nebraska B. & I. Co., 110 Neb. 322, 193 N.W. 708 (1923).

This section constitutes exception to statutory rule that all parties united in interest must join as plaintiffs. Owner of fractional interest in real estate is proper plaintiff in action upon contract executed in his name for benefit of all interests. O'Shea v. North American Hotel Co., 109 Neb. 317, 191 N.W. 321 (1922).

Person holding legal title, although property is in fact owned by another, may maintain action in own name. Chamberlain v. Woolsey, 66 Neb. 149, 95 N.W. 38 (1903).

Party, holding legal title to chose in action for the benefit of another, may sue in own name. Meeker v. Waldron, 62 Neb. 689, 87 N.W. 539 (1901).

Where legal title was taken in name of plaintiff, suit was authorized by her for wrongful sale of land. Alexander v. Overton, 36 Neb. 503, 54 N.W. 825 (1893).

Where contract is made for benefit of another, action can be maintained in name of contracting party. Ley v. Miller, 28 Neb. 822, 45 N.W. 174 (1890).

Where a promissory note is made to an agent in his own name as promisee, he may maintain an action thereon without joining the person beneficially interested in the note. Stoll v. Sheldon, 13 Neb. 207, 13 N.W. 201 (1882).

6. Miscellaneous

An agreement requiring the purchase of construction fund warrants, regardless of the holder of the warrants, may be enforced by the party that made the agreement and is authorized to make the demand for purchase. Chiles, Heider & Co. v. Pawnee Meadows, 217 Neb. 315, 350 N.W.2d 1 (1984).

Under this section, Nebraska has not recognized "consent" as being an exception to the requirement under section 25-301, R.R.S.1943, that an action be prosecuted by the real party in interest. Redding v. Gibbs, 203 Neb. 727, 280 N.W.2d 53 (1979).

The Attorney General may bring an action for a declaratory judgment challenging the constitutionality of a statute which the Tax Commissioner proposes to implement and enforce. State ex rel. Meyer v. Peters, 188 Neb. 817, 199 N.W.2d 738 (1972).

Tenant who had settled with landowner for landowner's share of loss was entitled to recover the entire damages caused to crops by defendant. Ristine v. Geigy Agricultural Chemicals, 188 Neb. 550, 198 N.W.2d 199 (1972).

Party in whose name contract was made could bring action for violation of Installment Loan Act. McNish v. Grand Island Finance Co., 164 Neb. 543, 83 N.W.2d 13 (1957); McNish v. General Credit Corp., 164 Neb. 526, 83 N.W.2d 1 (1957).

Attorney General may bring action of injunction under Installment Loan Act without joining borrowers as parties. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Person for whom bond was tendered did not fall within exceptions. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

The real party in interest is the person entitled to the avails of the suit. Uptegrove v. Metropolitan Life Ins. Co. of N. Y., 145 Neb. 51, 15 N.W.2d 220 (1944).

Defendant interposing counterclaim was not real party in interest where loss, if any, would fall on owner of bonds not joined as defendant in the action. Continental Nat. Bank of Lincoln v. Wilkinson, 124 Neb. 675, 247 N.W. 604 (1933).



25-305 Married woman.

A woman may while married sue and be sued in the same manner as if she were unmarried.

Common-law doctrine of interspousal tort immunity is abrogated; husband or wife is not immune from tort liability to the other solely by the reason of that relationship. This case overrules Emerson v. Western Seed & Irrigation Co., 116 Neb. 180, 216 N.W. 297 (1927). Imig v. March, 203 Neb. 537, 279 N.W.2d 382 (1979).

Action by wife against husband for personal injuries is not authorized. Emerson v. Western Seed & Irr. Co., 116 Neb. 180, 216 N.W. 297 (1927), overruled by Imig v. March, 203 Neb. 537, 279 N.W.2d 382 (1979).

Statute of limitations runs against women during coverture. Murphy v. Evans City Steam Laundry Co., 52 Neb. 593, 72 N.W. 960 (1897).

Married woman may maintain action for personal injuries in her own home. City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895).

Wife may maintain action against husband for use and occupation of her real estate. Skinner v. Skinner, 38 Neb. 756, 57 N.W. 534 (1894).

Married woman, served with process, was bound by court's decree in registration proceedings under Torrens Act. Jones v. York County, 26 F.2d 623 (8th Cir. 1928).

Wife may maintain action for loss of consortium. Cooney v. Moomaw, 109 F.Supp. 448 (D. Neb. 1953).



25-306 Wife's right to defend.

If a husband and wife be sued together, the wife may defend for her own right; and if the husband neglect to defend, she may defend for his right also.



25-307 Suit by infant, guardian, or next friend; exception; substitution by court.

Except as provided by the Nebraska Probate Code, the action of an infant shall be commenced, maintained, and prosecuted by his or her guardian or next friend. Such actions may be dismissed with or without prejudice by the guardian or next friend only with approval of the court. When the action is commenced by his or her next friend, the court has power to dismiss it, if it is not for the benefit of the infant, or to substitute the guardian of the infant, or any person, as the next friend. Any action taken pursuant to this section shall be binding upon the infant.

1. Guardian or next friend

2. Miscellaneous

1. Guardian or next friend

Trial court has power, for cause, to substitute next friend in place of guardian. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Next friend may be incompetent to testify to transaction with deceased person. Fincham v. Mueller, 166 Neb. 376, 89 N.W.2d 137 (1958).

Minor should be represented by guardian ad litem or a next friend. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Where infants have been disinherited or deprived of valuable property rights by will, near relative or other person interested in their welfare may institute proceedings as next friend, to contest will, negotiate for compromise, and execute contract of settlement for infants' benefit, and such contract, if approved by court, is binding on infants and all parties thereto. In re Shierman's Estate, 129 Neb. 230, 261 N.W. 155 (1935).

Under authority hereof, guardian or next friend might sue to protect rights of minor cestui que trust as against testamentary trustee. In re Frerichs' Estate, 120 Neb. 462, 233 N.W. 456 (1930).

Intervention by infants, through next friend, in probate proceedings is authorized hereunder; appointment of guardian ad litem is not required. In re Bayer's Estate, 116 Neb. 670, 218 N.W. 746 (1928).

This section is not in derogation of right of next friend to maintain action on behalf of one incapable of conducting his own affairs through age or weakness. Stephan v. Prairie Life Ins. Co., 113 Neb. 469, 203 N.W. 626 (1925).

Infants have a right to sue by guardian or next friend to recover damages for injuries due to tortious acts. Clasen v. Pruhs, 69 Neb. 278, 95 N.W. 640 (1903).

Next friend may bring suit for an insane party. Wager v. Wagoner, 53 Neb. 511, 73 N.W. 937 (1898).

Where seventeen-year-old minor brought suit by next friend, as authorized by law, for injunction against enforcement of statute requiring parents' consent for abortion, motion for appointment of guardian ad litem was denied. Doe v. Exon, 416 F.Supp. 716 (D. Neb. 1976).

2. Miscellaneous

If a minor lacks the capacity to bring an action, the court acquires no jurisdiction over the matter. Carlos H. v. Lindsay M., 283 Neb. 1004, 815 N.W.2d 168 (2012).

This section recognizes the common law that an infant lacks the legal capacity to sue. Carlos H. v. Lindsay M., 283 Neb. 1004, 815 N.W.2d 168 (2012).

Owner of life estate in portion of larger tract may maintain partition against cotenant holding fee simple. Nitz v. Widman, 106 Neb. 736, 184 N.W. 172 (1921).

One for whom a conservator has been appointed possesses the power to sue in his own name. Rogers v. Bates, 431 F.2d 16 (8th Cir. 1970).



25-308 Action by guardian, conservator, or next friend; liability for costs; security; witness.

The guardian, conservator, or next friend is liable for the costs of the action brought by the guardian, conservator, or next friend, and when he or she is insolvent, the court may require security for the costs of the action. The guardian, conservator, or next friend may be a witness in an action brought by the guardian, conservator, or next friend.

Costs cannot be taxed against guardian ad litem in a case brought by another against a minor or incompetent. White v. Ogier, 175 Neb. 883, 125 N.W.2d 68 (1963).

A guardian or next friend is liable for the costs of an action brought by him. Peterson v. Skiles, 173 Neb. 470, 113 N.W.2d 628 (1962).

Liability for costs may cause next friend to be incompetent to testify as to transaction with deceased person. Fincham v. Mueller, 166 Neb. 376, 89 N.W.2d 137 (1958).

An action of an infant must be brought by his guardian or next friend, who alone is liable for costs, and the infant is not liable to a judgment therefor. Kleffel v. Bullock, 8 Neb. 336 (1879).



25-309 Suit against infant; guardian for suit; when appointed; exception.

Except as provided by the Nebraska Probate Code, the defense of an infant must be by a guardian for the suit, who may be appointed by the court in which the action is prosecuted, or by a judge thereof, or by a county judge. The appointment cannot be made until after service of the summons in the action as directed by this code.

1. Appointment of guardian

2. Miscellaneous

1. Appointment of guardian

An infant must be defended in a lawsuit by a guardian. Carlos H. v. Lindsay M., 283 Neb. 1004, 815 N.W.2d 168 (2012).

The defense of an infant must be made by a guardian for the suit. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

The defense of a minor must be made by a guardian ad litem. Peterson v. Skiles, 173 Neb. 470, 113 N.W.2d 628 (1962).

Appointment of guardian ad litem should not be made until after service of process in the action. Marsh v. Marsh, 173 Neb. 282, 113 N.W.2d 323 (1962).

Appointment of guardian ad litem was proper. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Failure of court to appoint guardian ad litem for minor, under circumstances disclosed, was not prejudicial error. Kuhlman v. Schacht, 130 Neb. 511, 265 N.W. 549 (1936).

Where partition suit is brought by father against minor children under fourteen, service on minors and plaintiff as father and guardian is sufficient to confer jurisdiction to appoint guardian ad litem. Beadle v. Beadle, 102 Neb. 73, 165 N.W. 953 (1917).

Where minor acquires title to subject matter of action while it is pending, failure to appoint guardian ad litem will not invalidate judgment. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

Failure to appoint guardian ad litem was merely error; it does not render void the judgment entered. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).

2. Miscellaneous

This section refers to the defense of infants, rather than to affirmative action on their behalf. In re Bayer's Estate, 116 Neb. 670, 218 N.W. 746 (1928).

Guardian should resist payment of illegal attorney fees out of estate of ward. Ress v. Shepherd, 84 Neb. 268, 120 N.W. 1132 (1909).



25-310 Suit against infant; guardian; how appointed.

The appointment may be made upon the application of the infant, if he be of the age of fourteen years, and apply within twenty days after the return of the summons. If he be under the age of fourteen or neglect so to apply, the appointment may be made upon the application of any friend of the infant, or on that of plaintiff in the action.

Minor over fourteen has the right to apply for appointment of guardian, and objection that no guardian was appointed comes too late after verdict. Kuhlman v. Schacht, 130 Neb. 511, 265 N.W. 549 (1936).

Where partition suit is brought by father against minor children under fourteen years of age, service on minors and plaintiff as father and guardian is sufficient to confer jurisdiction on court to appoint guardian ad litem. Beadle v. Beadle, 102 Neb. 73, 165 N.W. 953 (1917).



25-311 Joinder of plaintiffs.

All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action.

1. Joinder

2. Miscellaneous

1. Joinder

Multiple plaintiffs may join in one suit to enjoin a nuisance so long as the alleged nuisance interferes with the rights of each plaintiff joined; however, multiple plaintiffs seeking monetary damages for an alleged nuisance would be misjoined where any one plaintiff has no interest in the monetary relief demanded by each of the other plaintiffs. Goeke v. National Farms, Inc., 245 Neb. 262, 512 N.W.2d 626 (1994).

Mortgagees of cattle were proper party plaintiffs with owner in suit on indemnity bond of livestock commission company. Oss v. Hartford Accident & Indemnity Co., 130 Neb. 311, 264 N.W. 897 (1936).

To authorize joinder of parties as defendants, they must be under joint liability or claiming some right in subject matter of action. Stull Bros. v. Powell, 70 Neb. 152, 97 N.W. 249 (1903).

Successive mortgagees, merely as such, and even though possession has not been had on any of the mortgages, may join in replevying the property. Trompen v. Yates, 66 Neb. 525, 92 N.W. 647 (1902).

City may join as party plaintiff in tax foreclosure proceedings by county, but is not required to do so. County of Lancaster v. Rush, 35 Neb. 119, 52 N.W. 837 (1892).

Two parties having separate and distinct claims to the possession of the same property may unite such claims and in their joint or combined names maintain an action of replevin therefor. Earle v. Burch, 21 Neb. 702, 33 N.W. 254 (1887).

Tenants in common may join in an action for the possession of real estate held by one without title. Mattis v. Boggs, 19 Neb. 698, 28 N.W. 325 (1886).

An attorney who has perfected his lien upon money due from defendant in a pending action has such an interest therein to be made a coplaintiff. Reynolds v. Reynolds, 10 Neb. 574, 7 N.W. 322 (1880).

2. Miscellaneous

Interested parties may appeal to district court from action of county superintendent in dissolving school district. Board of Education v. Winne, 177 Neb. 431, 129 N.W.2d 255 (1964).

Objection that plaintiff has no legal capacity to sue must be made, if at all, by party to suit. Miller v. Willis, 15 Neb. 13, 16 N.W. 840 (1883).

In an action brought upon a judgment against a principal debtor, in behalf of a surety who has paid off and satisfied the same and taken an assignment thereof, the original plaintiffs are not proper parties. Eaton v. Lambert, 1 Neb. 339 (1871).



25-312 Defendants; how designated; misnomer; when immaterial.

(1) In all actions upon bills of exchange or promissory notes, or other written instruments, and in all actions described in subsection (2) of this section, it is sufficient to designate any defendant by the name or part of name by which he or she is designated in the instrument upon which action is brought, or by which he or she appears of record to have some interest, right, title, estate in or lien upon the property involved in such action or proceeding, and for all the purposes of such action or proceeding such name shall be considered the real name of such defendant.

(2) This section applies to (a) actions brought under section 25-401, 25-402, or 25-403 and (b) actions which relate to, or the subject of which is, real or personal property in this state, if the defendant has or claims a lien or interest, actual or contingent, in such property, or the relief demanded consists wholly or partially in excluding the defendant from any interest in such property, and such defendant is a nonresident of the state or is a foreign corporation.

Action upon promissory note may be brought against maker in name by which he signed note hereunder. Bresee v. Snyder, 94 Neb. 384, 143 N.W. 219 (1913).

A cause of action collateral to the instrument, and not based thereon, is not within the purview of this section. Gillian v. McDowall, 66 Neb. 814, 92 N.W. 991 (1902).

Where note and chattel mortgage are assigned to purchaser by his initials, he comes within exception and may sue and foreclose by action without giving full name. Richardson v. Opelt, 60 Neb. 180, 82 N.W. 377 (1900).

Prescribed mode of procedure must be closely followed. Church v. Callihan, 49 Neb. 542, 68 N.W. 932 (1896).

Misnomer in action may be taken advantage of any time before judgment. Small v. Sandall, 48 Neb. 318, 67 N.W. 156 (1896).

Where plaintiff is designated in the pleadings and process by initials, court may allow amendment to insert full name. Real v. Honey, 39 Neb. 516, 58 N.W. 136 (1894).



25-312.01 Dissolved corporation; suit authorized.

Any dissolved corporation may be sued by its corporate name upon any cause of action accrued against such corporation or which but for such dissolution would have accrued, with the same effect as if it had not been dissolved.



25-313 Company, partnership, or unincorporated association; designation.

Any company or association of persons formed for the purpose of (1) carrying on any trade or business, (2) holding any species of property in this state, or (3) representing employees in collective bargaining with employers, and not incorporated, may sue and be sued by such usual name as such company, partnership or association may have assumed to itself or be known by. It shall not be necessary in such case to set forth in the process or pleadings or to prove at the trial the names of the persons composing such company.

1. Carrying on trade or business

2. Holding property

3. Labor unions

4. Miscellaneous

1. Carrying on trade or business

Pleading must show that partnership was formed for carrying on trade or business or for holding property in this state. McJunkin v. Placek & Fitl, 80 Neb. 373, 114 N.W. 411 (1907).

Unincorporated company, organized and doing business in another state, cannot sue here in firm name. Weisz & Mall Co. v. Davey, 28 Neb. 566, 44 N.W. 470 (1890).

Alleging that company is actually carrying on business in state is sufficient. Jansen & Co. v. Mundt, 20 Neb. 320, 30 N.W. 53 (1886).

Allegation that partnership is organized and doing business in State of Nebraska is sufficient to authorize carrying on of action in firm name. Chamberlain Banking House v. Noyes, Norman & Co., 3 Neb. Unof. 550, 92 N.W. 175 (1902); Biddle v. Spatz & Miner, 1 Neb. Unof. 175, 95 N.W. 354 (1901).

In suit to enjoin violation of federal statute by members of partnership, federal district court for Missouri, wherein members resided, had jurisdiction although place of partnership's business was in Nebraska. Sutherland v. United States, 74 F.2d 89 (8th Cir. 1934).

Partnership may sue in firm name on cause of action which accrued in the course of the partnership business. Shoaff v. Gage, 168 F.Supp. 161 (D. Neb. 1958).

2. Holding property

Allegation that company is formed to carry on some trade or business or to hold some species of property in this state and that it is not incorporated is essential to maintenance of action. Burlington & Missouri River Railroad Company in Nebraska v. Dick & Son, 7 Neb. 242 (1878).

3. Labor unions

Prior to 1947 amendment, where unincorporated association was not formed to carry on some trade or business, or to hold some species of property in this state, service of process could not be properly made on such association in this state. Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N.W.2d 29 (1946).

4. Miscellaneous

An unincorporated association may represent employees in collective bargaining but must comply with section 25-314, R.R.S.1943, [now section 25-530.08], before it can bring an action in court. Nebraska Council of Educational Leaders v. Nebraska Dept. of Education, 189 Neb. 811, 205 N.W.2d 537 (1973).

Where name of plaintiff and right to sue are improperly stated, the defect is waived if not objected to. Champlin Bros. v. Sperling, 84 Neb. 633, 121 N.W. 976 (1909).

Partnership may sue or be sued in firm name. Stelling v. Peddicord, 78 Neb. 779, 111 N.W. 793 (1907).

This section is special in character, and prescribed course of procedure must be closely followed. Meyer v. Omaha Furniture & Carpet Co., 76 Neb. 405, 107 N.W. 767 (1906).

When the original action is against a partnership and during its pendency an amended petition is filed against the individual members, that is an abandonment or a discontinuance of the action against the firm. Wigton & Whitham v. Smith, 57 Neb. 299, 77 N.W. 772 (1899).

Section is to be strictly construed. Church v. Callihan, 49 Neb. 542, 68 N.W. 932 (1896).

If the plaintiff's petition sets out fully the names of the parties suing and then recites "late partners under the firm name . . ." the action is not brought within the provisions of this section. Smith v. Gregg, 9 Neb. 212, 2 N.W. 459 (1879).

So long as the defendant can be identified as the one against whom the judgment was rendered, he is as much bound by the judgment, and those claiming under the judgment are as much entitled to its benefits, to all intents and purposes, as if the defendant had been sued by his right name. Toulousaine de Distrib. v. Tri-State Seed & Grain, 2 Neb. App. 937, 520 N.W.2d 210 (1994).

Even though stock yard companies were separate legal entities, doctrine of primary jurisdiction was not applicable to oust federal court of jurisdiction. McCleneghan v. Union Stock Yards Co., 298 F.2d 659 (8th Cir. 1962).

Disbarment proceedings did not operate to deprive lawyer of equal protection of the law under this section. Niklaus v. Simmons, 196 F.Supp. 691 (D. Neb. 1961).



25-314 Transferred to section 25-530.08.



25-314.01 Repealed. Laws 1983, LB 447, § 104.



25-315 Partnership or unincorporated association; security for costs.

In cases where a company shall sue in its partnership name, such company shall procure the writ to be endorsed by a responsible surety, who is a resident of the county, for costs, or otherwise give security for costs.

In action against partners individually, upon a judgment obtained against firm, petition must allege partnership property is insufficient to satisfy judgment. Leach v. Milburn Wagon Co., 14 Neb. 106, 15 N.W. 232 (1883); Ruth v. Lowrey & Upton, 10 Neb. 260, 4 N.W. 977 (1880).

Security should be given before delivery of summons for service. Haskins v. Citizens Bank, 12 Neb. 39, 10 N.W. 466 (1881).

Security for costs is an essential prerequisite to maintenance of action. Burlington & M. R. R. Co. v. Dick & Son, 7 Neb. 242 (1878).



25-316 Company, partnership, or unincorporated association; member's individual property; how subjected to satisfaction of judgment.

If the plaintiff, in any judgment so rendered against any company or partnership, seeks to charge the individual property of the persons composing such company or firm, it shall be lawful for the plaintiff to file a bill in equity against the several members thereof, setting forth his or her judgment and the insufficiency of the partnership property to satisfy the same, and to have a decree for the debt and an award of execution against all such persons or any of them as may appear to have been members of such company, association, or firm.

As a condition precedent to bringing an action against individual partners to satisfy the debts of a partnership, this section contemplates that there must be a prior judgment against the partnership. Security State Bank v. McCoy, 219 Neb. 132, 361 N.W.2d 514 (1985).

The right of action preserved by this section is assignable in like manner and with like effect as other choses in action. Wood v. Carter, 67 Neb. 133, 93 N.W. 158 (1903).

A member of an unincorporated religious society not founded for the purpose of gain or pecuniary profit is not individually liable for its debts, unless he authorized the incurring of the obligation or subsequently ratified the same. First Nat. Bank of Plattsmouth v. Rector, 59 Neb. 77, 80 N.W. 269 (1899).

To entitle plaintiff to recover from individual partner, it was necessary to allege and prove that the partnership property was insufficient to satisfy the judgment. Ruth v. Lowrey & Upton, 10 Neb. 260, 4 N.W. 977 (1880).

A fundamental condition precedent to the bringing of a bill in equity pursuant to this section against individual partners is a prior judgment against the partnership. Under the doctrine of res judicata, an order by a bankruptcy court allowing an administrative expense claim is a prior judgment within the meaning of this section. Metco, Inc. v. Huffman, 2 Neb. App. 506, 511 N.W.2d 780 (1994).



25-317 Repealed. Laws 1998, LB 234, § 12.



25-318 Necessary joinder; involuntary joinder; procedure.

Of the parties to the action, those who are united in interest shall be joined as plaintiffs or defendants; but if the consent of one who should have been joined as plaintiff cannot be obtained, he or she may be made a defendant, the reason being stated in the complaint.

1. Joinder

2. Miscellaneous

1. Joinder

Joint obligees must sue jointly in actions ex contractu. Hecker v. Ravenna Bank, 237 Neb. 810, 468 N.W.2d 88 (1991).

This section states general rule as to joinder, to which there are statutory exceptions. O'Shea v. North Am. Hotel Co., 109 Neb. 317, 191 N.W. 321 (1922).

Liability of defendants was joint and other parties interested with them should have been joined. Wolfenbarger v. Britt, 105 Neb. 773, 181 N.W. 932 (1921).

Voluntary release of one of two joint makers of promissory note will release the other; demurrer for misjoinder. Banking House of A. Castetter v. Rose, 78 Neb. 693, 111 N.W. 590 (1907).

In action on appeal bond running to joint obligees, failure by one obligee to join co-obligee as party justified dismissal of action. Harker v. Burbank, 68 Neb. 85, 93 N.W. 949 (1903).

Alleging that a person is joined as defendant because he refused to join as plaintiff is sufficient. Union P. Ry. Co. v. Vincent, 58 Neb. 171, 78 N.W. 457 (1899).

Parties jointly liable must be joined as defendants. Bowen v. Crow, 16 Neb. 556, 20 N.W. 850 (1884); Fox v. Abbott, 12 Neb. 328, 11 N.W. 303 (1882).

Widow may bring action alone or jointly with her children for damage against all persons jointly and severally who furnish liquor causing damage. Kerkow v. Bauer, 15 Neb. 150, 18 N.W. 27 (1883); Roose v. Perkins, 9 Neb. 304, 2 N.W. 715 (1879).

2. Miscellaneous

Assuming that plaintiff and guardian ad litem for incompetent defendant were united in interest, taxation of fee for guardian ad litem against plaintiff was unauthorized. Johnson v. Munsell, 170 Neb. 749, 104 N.W.2d 314 (1960).

This section is applicable to appellate proceedings. Donisthorpe v. Vavra, 134 Neb. 157, 278 N.W. 151 (1938).

Where assignment to plaintiff was of undivided interest in claim, subject to contingencies, plaintiff did not make separate case against defendant, in view of this section. Federal Land Bank of Omaha v. United States Nat. Bank, 13 F.2d 36 (8th Cir. 1926).



25-319 Class actions; representation.

When the question is one of a common or general interest of many persons, or when the parties are very numerous, and it may be impracticable to bring them all before the court, one or more may sue or defend for the benefit of all.

1. Class action proper

2. Class action improper

3. Miscellaneous

1. Class action proper

Class action was proper for recovery of erroneous deductions from salaries of policemen and firemen for pension purposes. Gant v. City of Lincoln, 193 Neb. 108, 225 N.W.2d 549 (1975).

Class suit to determine rights to appropriation of water was authorized. Hickman v. Loup River P. P. Dist., 173 Neb. 428, 113 N.W.2d 617 (1972).

Class action may apply to proceedings for school district reorganization. Keedy v. Reid, 165 Neb. 519, 86 N.W.2d 370 (1957).

Class action to enjoin collection of void tax is authorized. Gamboni v. County of Otoe, 159 Neb. 417, 67 N.W.2d 489 (1954).

Class action was properly brought to determine disposition of assets of religious corporation. In re Estate of Harrington, 151 Neb. 81, 36 N.W.2d 577 (1949).

Plaintiffs are entitled to sue for themselves and all other members of fraternal insurance corporation similarly situated. Folts v. Globe Life Ins. Co., 117 Neb. 723, 223 N.W. 797 (1929).

2. Class action improper

An individual who cannot maintain his or her individual cause of action against a defendant is unqualified to represent a purported class in a class action. Lynch v. State Farm Mut. Auto. Ins. Co., 275 Neb. 136, 745 N.W.2d 291 (2008).

The general rule is that an action to recover taxes illegally assessed cannot be maintained as a class action. In re 1983-84 County Tax Levy, 220 Neb. 897, 374 N.W.2d 235 (1985).

When there is potential for conflicting interests within a class, in that some members of the class own property in both sending and receiving school districts, a suit against the receiving school districts may not be maintained as a class action. In re 1983-84 County Tax Levy, 220 Neb. 897, 374 N.W.2d 235 (1985).

A former policyholder who has terminated his insurance policy is not the proper representative for a class consisting of policyholders where there are actual and potential conflicts between the interests of the former and present policyholders. It is appropriate to dispose of the class aspect of such a case upon motion for summary judgment. Sarratt v. Lincoln Benefit Life Co., 212 Neb. 436, 323 N.W.2d 81 (1982).

Generally, a suit cannot be maintained by one taxpayer on behalf of himself and others similarly situated to recover taxes alleged to have been illegally assessed, but each taxpayer must bring action on his own behalf. Riha Farms, Inc. v. County of Sarpy, 212 Neb. 385, 322 N.W.2d 797 (1982).

A party having an interest adverse to the interests of those sought to be represented may not sue as representative of a class. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Class action cannot be maintained by persons having interests adverse to those of parties purported to be represented. Evans v. Metropolitan Utilities Dist., 185 Neb. 464, 176 N.W.2d 679 (1970).

Suit by assignee of claims under Fair Labor Standards Act is not a class action within the purview of this section. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

3. Miscellaneous

In order to justify class status treatment, there must exist both a question of common or general interest and numerous parties so as to make it impracticable to bring all the parties before the court. Hoiengs v. County of Adams, 245 Neb. 877, 516 N.W.2d 223 (1994).

Where a class action is attempted, considerable discretion is vested with the trial court in determining if a class action is proper, even if the class technically fulfills statutory requirements. Berkshire & Andersen v. Douglas County Board of Equalization, 200 Neb. 113, 262 N.W.2d 449 (1978).

It was not necessary, in special proceedings to confirm validity of reclamation district, to make all landowners parties. Nebraska Mid-State Reclamation District v. Hall County, 152 Neb. 410, 41 N.W.2d 397 (1950).

Where a number of persons contribute to the erection of a church edifice, it is not necessary for all persons who contributed to join in an action to restrain a sale or transfer thereof. Avery v. Baker, 27 Neb. 388, 43 N.W. 174 (1889).



25-319.01 Class action litigation; unpaid residue; payment by defendant.

(1) It is the intent of the Legislature to ensure that the unpaid residuals in class action litigation are distributed, to the extent possible, in a manner designed to promote justice for all citizens of this state. The Legislature finds that the use of funds collected by state courts pursuant to this section for these purposes is in the public interest, is a proper use of the funds, and is consistent with essential public and governmental purposes.

(2) Prior to the entry of any judgment or order approving settlement in a class action described in section 25-319, the court shall determine the total amount that will be payable to all class members if all class members are paid the amount to which they are entitled pursuant to the judgment or settlement. The court shall also set a date when the parties shall report to the court the total amount that was actually paid to the class members. After the report is received, the court, unless it orders otherwise to further the purposes of the underlying cause of action, shall direct the defendant to pay the sum of the unpaid residue to the Legal Aid and Services Fund.



25-320 Permissive joinder of defendants.

All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action.

The maker and guarantor of a note are not liable upon the same obligation, so as to be sued together. Ayres v. West, 86 Neb. 297, 125 N.W. 583 (1910); Mowery v. Mast, 9 Neb. 445, 4 N.W. 69 (1880).

Parties who are severally liable upon a written contract may be impleaded in one action thereon. Champlin Bros. v. Sperling, 84 Neb. 633, 121 N.W. 976 (1909).

Any or all of persons severally liable on promissory note may be included in action at option of plaintiff. Palmer v. McFarlane, 73 Neb. 178, 102 N.W. 256 (1905).

Where written guarantee constitutes endorsement also, maker and endorsers may be sued jointly in action on note. Weitz v. Wolfe, 28 Neb. 500, 44 N.W. 485 (1890).

Maker and several endorsers may be sued together in one action. Pearson v. Kansas Mfg. Co., 14 Neb. 211, 15 N.W. 346 (1883).

Joinder of several defendants under state statute, notwithstanding several liability, does not create joint liability so as to preclude removal to federal court by nonresident defendant. Des Moines Elevator & Grain Co. v. Underwriters' Grain Assn., 63 F.2d 103 (8th Cir. 1933).

Statute does not prevent removal to federal court of action on note; statute does not make obligations, which are several, joint. Stewart v. Nebraska Tire & Rubber Co., 39 F.2d 309 (8th Cir. 1930), affirming Stewart v. Heisler, 32 F.2d 519 (N.D. Iowa 1929).



25-321 Unknown defendants; how designated.

When the plaintiff is ignorant of the name of the defendant, such defendant may be designated in any pleading or proceeding by any name, or any name and description, followed by the words, "real name unknown". In any such case the person intended shall thereupon be regarded as a defendant in such action or proceeding and as sufficiently identified therein for all purposes, including service of summons or constructive service when authorized and as prescribed in Chapter 25. In any action wherein it is alleged in the complaint or other pleading that there are persons who have or that there are persons who claim or appear to have some interest in, right or title to, or lien upon any real or personal property within this state involved in such action, and that the ownership of, interest in, rights or title to, or lien upon such property of such persons, does not appear of record, in or by their respective names, in the county wherein such property is situated, and that the plaintiff or person in whose behalf such allegations are made, after diligent investigation and inquiry, is unable to ascertain and does not know the names or whereabouts if in this state, or the residence of such persons, such action may proceed against all such persons designated as "all persons having or claiming any interest in" such property which shall be accurately and definitely described, followed by the words, "real names unknown".

1. Designation of defendants

2. Service

3. Miscellaneous

1. Designation of defendants

In suit to quiet title against all persons having or claiming interest in designated lands, a default decree is conclusive against all persons not in possession or record holders thereof. State ex rel. Conkey v. Ryan, 136 Neb. 334, 285 N.W. 923 (1939).

Legal name of defendant includes his first Christian name, and surname or patronymic; affidavit and published summons must contain these, not initials. Nelson v. Sughrue, 93 Neb. 480, 140 N.W. 800 (1913); Butler v. Smith, 84 Neb. 78, 120 N.W. 1106 (1909); Herbage v. McKee, 82 Neb. 354, 117 N.W. 706 (1908); Stull v. Masilonka, 74 Neb. 309, 104 N.W. 188 (1905), rehearing denied, 74 Neb. 322, 108 N.W. 166 (1906); Gillian v. McDowall, 66 Neb. 814, 92 N.W. 991 (1902); Enewold v. Olsen, 39 Neb. 59, 57 N.W. 765 (1894).

In constructive notice in suit to foreclose mortgage, legal name includes first Christian name and surname. McCabe v. Equitable Land Co., 88 Neb. 453, 129 N.W. 1018 (1911); Butler v. Smith, 84 Neb. 78, 120 N.W. 1106 (1909).

2. Service

Service by publication did not bind parties in actual possession of land. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

Where statute has been followed, service by publication is conclusive against all persons except those in actual possession. Durfee v. Keiffer, 168 Neb. 272, 95 N.W.2d 618 (1959).

Parties in actual possession of easement were not subject to service under this section. Jurgensen v. Ainscow, 155 Neb. 701, 53 N.W.2d 196 (1952).

Where there is no service, or insufficient service, judgment against the person is void. Henze v. Mitchell, 93 Neb. 278, 140 N.W. 149 (1913).

A court acquires jurisdiction over defendant by personal service of process, even though he be defectively described therein. Wm. Krotter & Co. v. Norton, 84 Neb. 137, 120 N.W. 923 (1909).

Where defendant sued by his initials only files answer, it is waiver of defect in service. Scarborough v. Myrick, 47 Neb. 794, 66 N.W. 867 (1896).

Applies to given name and surname; where either is unknown, there must be actual personal service. Enewold v. Olsen, 39 Neb. 59, 57 N.W. 765 (1894).

3. Miscellaneous

Statement must be made in verification to petition or affidavit that plaintiff could not discover true name. Stratton v. McDermott, 89 Neb. 622, 131 N.W. 949 (1911).

To be ignorant of either the given name or a surname of a person is to be ignorant of a person's name within this section. McNamara v. Gunderson, 89 Neb. 112, 131 N.W. 183 (1911).



25-322 Substitution of parties; death; disability; transfer of interest.

An action does not abate by the death or other disability of a party, or by the transfer of any interest therein during its pendency, if the cause of action survives or continues. In the case of the death or other disability of a party, the court may allow the action to continue by or against his or her representative or successor in interest. In case of any other transfer of interest, the action may be continued in the name of the original party or the court may allow the person to whom the transfer is made to be substituted in the action.

1. Survival of cause of action

2. Transfer of interest

3. Miscellaneous

1. Survival of cause of action

Divorce suit does not survive death of party before decree becomes final. Williams v. Williams, 146 Neb. 383, 19 N.W.2d 630 (1945).

Cause of action for widow's allowance does not survive; hence cannot be revived. In re Samson's Estate, 142 Neb. 556, 7 N.W.2d 60 (1942).

Foreclosure action brought by trustees did not abate on death of one trustee. Kennedy v. Potts, 128 Neb. 213, 258 N.W. 471 (1935).

When plaintiff dies from injuries for which he brought suit, administrator is entitled to recover for benefit of estate what plaintiff would have been entitled to if he had survived. Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), on rehearing, 98 Neb. 482, 153 N.W. 488 (1915).

Where action proceeds to decree after death of plaintiff without substitution of personal representative, decree is not open to collateral attack. Wardrobe v. Leonard, 78 Neb. 531, 111 N.W. 134 (1907).

Where party becomes incapacitated after commencement of action, it is duty of court to protect his interests. Simmons v. Kelsey, 72 Neb. 534, 101 N.W. 1 (1904).

An action on a single contract debt, for which a man's heirs as such are not liable, cannot be continued against such heirs. Buck v. Hogeboom, 63 Neb. 672, 88 N.W. 857 (1902).

Substitution of heir at law for administrator is not equivalent to bringing new action, within meaning of statute of limitations. Tecumseh Nat. Bank v. McGee, 61 Neb. 709, 85 N.W. 949 (1901).

Pending action for personal injury does not abate by death of plaintiff. Webster v. City of Hastings, 59 Neb. 563, 81 N.W. 510 (1900).

Action does not abate by the removal or discharge of an administrator as plaintiff during its pendency. Edney v. Baum, 2 Neb. Unof. 173, 96 N.W. 167 (1901).

2. Transfer of interest

The transfer of interest after an action is commenced does not prevent the action from being continued to final termination in the name of the original plaintiff. Eli's, Inc. v. Lemen, 256 Neb. 515, 591 N.W.2d 543 (1999).

Where there was a transfer of interest, action could be continued in name of original party defendant. Anest v. Chester B. Brown Co., 169 Neb. 330, 99 N.W.2d 615 (1959).

Transfer of interest after action has been commenced does not prevent action from being continued to final termination in name of original party. Exchange Elevator Co. v. Marshall, 147 Neb. 48, 22 N.W.2d 403 (1946).

Transfer of interest pending appeal is not ground for dismissal of appeal. State ex rel. Sorensen v. Lincoln Hail Ins. Co., 133 Neb. 496, 276 N.W. 169 (1937).

One who purchases choses in action during the pendency of a suit thereon may carry on the suit in the name of the original plaintiff, and may maintain an action in the name of the original plaintiff and obligee in a redelivery bond given to secure the return of property attached in the suit. Commercial Nat. Bank of Kearney v. Faser, 99 Neb. 105, 155 N.W. 601 (1915).

Where suit was properly commenced by mortgagees, it was properly prosecuted to final decree in their names notwithstanding transfer of interest pending litigation. Burns v. Hockett, 91 Neb. 546, 136 N.W. 348 (1912).

Substitution of one party plaintiff for another in a pending action is a continuation of the original rather than the commencement of a new action. State Bank of Gothenburg v. Carroll, 81 Neb. 484, 116 N.W. 276 (1908).

Stay filed before transfer of interest may be availed of by transferee. Jenkins Land & Live Stock Co. v. Attwood, 80 Neb. 806, 115 N.W. 305 (1908).

Substitution of parties does not modify the issues, and evidence taken before such transfer should be considered in the same manner as if there had been no change in parties. Munger v. Yeiser, 80 Neb. 285, 114 N.W. 166 (1907).

Action commenced by receiver may be continued in his name notwithstanding sale of his interest. Schaberg v. McDonald, 60 Neb. 493, 83 N.W. 737 (1900).

Substitution of parties on transfer of interest does not release surety on appeal bond. Howell v. Alma Milling Co., 36 Neb. 80, 54 N.W. 126 (1893).

3. Miscellaneous

Although an attorney of a deceased client may have a duty to protect the client's interests by alerting a legal representative of his or her pending claim, absent a contractual agreement to the contrary, an attorney's representation of a client generally ends upon the death of that client. A deceased party's representative or successor in interest must either seek a conditional order of revival under Chapter 25, article 14, of the Nebraska Revised Statutes or seek a court's substitution order under this section before an action or proceeding can continue. In re Conservatorship of Franke, 292 Neb. 912, 875 N.W.2d 408 (2016).

An attorney's unauthorized actions on the part of a deceased client are a nullity. So, unless a deceased client's legal representative or the client's contractual agreement authorizes the attorney to take or continue an action for the client, an attorney cannot take any further valid action in the matter. In re Conservatorship of Franke, 292 Neb. 912, 875 N.W.2d 408 (2016).

In this section, the Legislature anticipated that a substitution of a legal representative or successor in interest is required when a party dies before the action can continue. This substitution is required because a deceased person cannot maintain a right of action against another or defend a legal interest in an action or proceeding. In re Conservatorship of Franke, 292 Neb. 912, 875 N.W.2d 408 (2016).

An order reviving an action, whether the order was entered in proceedings under this section or under sections 25-1403 to 25-1420, is not a final order from which an appeal may immediately be taken. The order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

When sole plaintiff in foreclosure proceedings dies, no further proceedings can be had until action is revived. Vybiral v. Schildhauer, 144 Neb. 114, 12 N.W.2d 660 (1944).

Permitting assignee to intervene and become, in fact, a party plaintiff was not prejudicial, in view of this section. Rea v. Pierson, 114 Neb. 173, 206 N.W. 760 (1925).

This section applies to the prosecution of a claim against an estate in probate proceedings. Harman v. Harman, 62 Neb. 452, 87 N.W. 177 (1901).

Right of revivor under this section rests in discretion of trial court and is governed by equitable principles. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

This section is not applicable to plaintiff in an action of replevin. Flanders v. Lyon & Healy, 51 Neb. 102, 70 N.W. 524 (1897).

It is proper practice to revive an action to file supplemental pleadings and issue summons. Rakes v. Brown, 34 Neb. 304, 51 N.W. 848 (1892).



25-323 Necessary parties; brought into suit; procedure.

The court may determine any controversy between parties before it when it can be done without prejudice to the rights of others or by saving their rights; but when a determination of the controversy cannot be had without the presence of other parties, the court must order them to be brought in.

Any person whose negligence was or may have been a proximate cause of an accident or occurrence alleged by the plaintiff, other than parties who have been released by the plaintiff and are not subject to suit pursuant to section 25-21,185.11, may be brought into the suit by any party in the manner provided in section 25-331 or 25-705.

1. Necessary parties

2. Unnecessary parties

3. Miscellaneous

1. Necessary parties

The presumed father of a child conceived and born during the marriage to the child's mother is an indispensable party to a suit initiated by the putative biological father to establish his paternity and obtain custody of the child. Helter v. Williamson, 239 Neb. 741, 478 N.W.2d 6 (1991).

The Code of Civil Procedure declares if a determination of the controversy cannot be had without the presence of the parties, the court must order them to be brought into the litigation. Koch v. Koch, 226 Neb. 305, 411 N.W.2d 319 (1987).

Indispensable parties to a suit are those who not only have an interest in the subject matter of the controversy, but also have an interest of such a nature that a formal decree cannot be made without affecting their interests, or leaving the controversy in such a condition that its final determination may be wholly inconsistent with equity and good conscience. Johnson v. Mays, 216 Neb. 890, 346 N.W.2d 401 (1984).

In an action involving the disbursement of county funds, the county has a great, if not exclusive, interest, and is a necessary party to the action. Shepoka v. Knopik, 197 Neb. 651, 250 N.W.2d 619 (1977).

Lienholders were necessary parties but their claims having been paid subsequently, the refusal to order them added was error without prejudice. LaPuzza v. Prom Town House Motor Inn, Inc., 191 Neb. 687, 217 N.W.2d 472 (1974).

Where validity of tax levy for nonresident high school tuition is attacked, all receiving high school districts are necessary parties. Werth v. Buffalo County Board of Equalization, 187 Neb. 119, 188 N.W.2d 442 (1971).

When determination of a controversy cannot be had without the presence of new parties to the suit, the court should order them brought in. Whitaker v. Gering Irr. Dist., 183 Neb. 290, 160 N.W.2d 186 (1968).

In case to determine title of United States to public land, where United States is not a party to the action, no judgment or decree which could be entered could be binding in any manner on United States. Summerville v. Scotts Bluff County, 182 Neb. 311, 154 N.W.2d 517 (1967).

Where a determination of a controversy cannot be had without the presence of a new party, the court may order the new party brought into the suit. Midwest Laundry Equipment Corp. v. Berg, 174 Neb. 747, 119 N.W.2d 509 (1963).

Beneficiaries of trust could be ordered by the court to be brought into the case as parties. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

State was proper party to suit to reform deed. Rumbel v. Ress, 167 Neb. 359, 92 N.W.2d 904 (1958).

Court should bring in new parties when controversy cannot be determined without their presence. Burke Lumber & Coal Co. v. Anderson, 162 Neb. 551, 76 N.W.2d 630 (1956).

In declaratory judgment proceeding, court should order all necessary parties brought in or refuse to enter judgment. Redick v. Peony Park, 151 Neb. 442, 37 N.W.2d 801 (1949).

The court is only required to order new parties brought in when a determination of the controversy cannot be had without their presence. Dent v. City of North Platte, 148 Neb. 718, 28 N.W.2d 562 (1947).

When the determination of a controversy cannot be had without the presence of new parties to the suit, the court should order them brought in. Cunningham v. Brewer, 144 Neb. 218, 16 N.W.2d 533 (1944).

Court, on own motion, is authorized to make a necessary party defendant in equity suit. Toop v. Palmer, 108 Neb. 850, 189 N.W. 394 (1922).

Court must order necessary new parties brought in. Phoenix Mutual Life Ins. Co. v. City of Lincoln, 87 Neb. 626, 127 N.W. 1069 (1910).

Section does not prevent court ordering in necessary parties at any time. Brown v. Brown, 71 Neb. 200, 98 N.W. 718 (1904).

Supreme Court may remand equity case to have necessary parties brought in. Smith v. Shaffer, 29 Neb. 656, 45 N.W. 936 (1890).

Court will not decide rights of absent parties. Koenig v. Chicago, B. & Q. R. Co., 27 Neb. 699, 43 N.W. 423 (1889).

2. Unnecessary parties

The stepfather of a child born out of wedlock is not an indispensable party in a filiation proceeding against the putative biological father for support. State on behalf of J.R. v. Mendoza, 240 Neb. 149, 481 N.W.2d 165 (1992).

Department of Environmental Control and county zoning officials are not indispensable parties in a suit against a licensee for a solid waste disposal area where the suit is to enjoin against alleged violation of a county zoning ordinance. Omaha Fish and Wildlife Club, Inc. v. Community Refuse, Inc., 208 Neb. 110, 302 N.W.2d 379 (1981).

Court may determine rights between parties before it when it can be done without prejudice to rights of others or by saving their rights. Bailey v. McCoy, 187 Neb. 618, 193 N.W.2d 270 (1971).

Lessee was not necessary party to complete determination of quo warranto suit between state and lessor. State ex rel. Johnson v. Conservative Savings & Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).

Controversy could be determined without joinder of party who had sold interest in contract of purchase. Pollard v. Larson, 115 Neb. 136, 211 N.W. 998 (1927).

In action for personal injuries, one who may be liable to defendant as indemnitor need not be made additional defendant. Kaplan v. City of Omaha, 100 Neb. 567, 160 N.W. 960 (1916).

3. Miscellaneous

Fact that someone other than defendant operator owned property involved does not necessarily make the owner an indispensable party in action to abate nuisance. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).

In mortgage foreclosure proceeding, court may determine controversy between parties as to ownership of land covered by the mortgage. Lincoln Joint Stock Land Bank v. Barnes, 143 Neb. 58, 8 N.W.2d 545 (1943).

Cited in action in nature of creditor's bill to set aside certain conveyances. Robinson v. Williams, 136 Neb. 253, 285 N.W. 574 (1939).

Purchaser of choses in action during pendency of suit may proceed in name of original plaintiff. Commercial Nat. Bank of Kearney v. Faser, 99 Neb. 105, 155 N.W. 601 (1915).

Failure to dismiss for misjoinder of plaintiffs in equity is not prejudicial; court may decide rights between parties severally. Hamilton v. Allen, 86 Neb. 401, 125 N.W. 610 (1910).

Plaintiff cannot complain because court did not order in party who might intervene. Gamble v. Wilson, 33 Neb. 270, 50 N.W. 3 (1891).

Claim for damages for breach of warranty can be determined in replevin action. Smith v. Kinney, 32 Neb. 162, 49 N.W. 341 (1891).



25-324 Actions for recovery of real or personal property; interest in property; intervention.

When, in an action for the recovery of real or personal property, any person having an interest in the property applies to be made a party, the court may order it to be done.

A bidder at judicial sale, whose bid has been accepted, may appeal from an order setting the sale aside. Dawson County v. Whaley, 134 Neb. 509, 279 N.W. 164 (1938).

Mere fact that party claims to be owner of attached property does not give him right to intervene in the attachment and thus have question of his ownership determined in attachment suit. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

A mere contingent liability to answer to defendant is not sufficient ground for intervention. Omaha Southern Ry. Co. v. Beeson, 36 Neb. 361, 54 N.W. 557 (1893).

Must claim some interest in subject of action; title to land attached, in action against maker of note, is insufficient. Kimbro v. Clark, 17 Neb. 403, 22 N.W. 788 (1885).



25-325 Interpleader by order of court upon affidavit of defendant.

Upon the affidavit of a defendant, before answer in an action upon contract or for the recovery of personal property, that some third party, without collusion with the defendant, has or makes a claim to the subject of the action, and that the defendant is ready to pay or dispose of the same as the court may direct, the court may make an order for the safekeeping, or for the payment, or deposit in court, or delivery of the subject of the action, to such person as it may direct, and an order requiring such third party to appear in a reasonable time and maintain or relinquish his or her claim against the defendant. If such third party, being served with a copy of the order by the sheriff or such other person as the court may direct, fails to appear, the court may declare such third party barred of all claim in respect to the subject of the action against the defendant therein. If such third party appears, he or she shall be allowed to make himself or herself the defendant in the action in lieu of the original defendant, who shall be discharged from all liability to either of the other parties in respect to the subject of the action, upon compliance by the defendant with the order of the court for the payment, deposit, or delivery thereof.

1. Payment into court

2. Interpleader

3. Miscellaneous

1. Payment into court

Stakeholder should pay or offer to pay fund into court so that disposition thereof may be made effective. Burke Lumber & Coal Co. v. Anderson, 162 Neb. 551, 76 N.W.2d 630 (1956).

Where one owing debt claimed by several persons files application in district court making respective claimants parties, brings money into court, and prays for determination of ownership, proceeding is interpleader under statute. Citizens Nat. Bank of Wisner v. McNamara, 120 Neb. 252, 231 N.W. 781 (1930).

This section protects depository or escrow holder, who interpleads in good faith, from vexation and expense of litigation. Farming Corp. v. Bridgeport Bank, 113 Neb. 323, 202 N.W. 911 (1925).

Where not otherwise ordered, failure to bring money into court subjects defendant to interest. Elkhorn Valley Lodge No. 57, I.O.O.F. v. Hudson, 59 Neb. 672, 81 N.W. 859 (1900).

2. Interpleader

A defendant may interplead in a declaratory judgment proceeding. United Services Automobile Assn. v. Hills, 172 Neb. 128, 109 N.W.2d 174 (1961).

One who precipitated litigation cannot maintain interpleader. Strasser v. Commercial Nat. Bank, 157 Neb. 570, 60 N.W.2d 672 (1953).

A bill of interpleader is an equitable remedy whereby a disinterested stockholder in possession of a fund or other property claimed by each of rival claimants may require them to litigate the issue of ownership without embroiling him. Provident Savings & Loan Assn. v. Booth, 138 Neb. 424, 293 N.W. 293 (1940).

Remedy provided by this section is a substitute for the equity remedy, although somewhat broader. Hartford Life & Annuity Ins. Co. v. Cummings, 50 Neb. 236, 69 N.W. 782 (1897).

Bailee may not interplead bailor and third party. Schellenberg v. Fremont, E. & M. V. R. Co., 45 Neb. 487, 63 N.W. 859 (1895).

3. Miscellaneous

In an interpleader suit between two assignees of claim against county, party who first filed notice with county was entitled to fund. Greeley County v. First Nat. Bank of Cozad, 126 Neb. 872, 254 N.W. 502 (1934).

Purchaser may protect himself from double payment by interpleading real owner and vendor. Jaques v. Dawes, 3 Neb. Unof. 752, 92 N.W. 570 (1902).



25-326 Interpleader; when sheriff or other officer defendant.

The provisions of section 25-325 shall be applicable to an action brought against a sheriff, or other officer, for the recovery of personal property taken by him or her under execution or for the proceeds of such property so taken and sold by him or her. The defendant in such action shall be entitled to the benefit of those provisions against the party in whose favor the execution issued, upon exhibiting to the court the process under which the defendant acted, with his or her affidavit that the property or its proceeds was taken under such process.



25-327 Substitution; plaintiff in execution for sheriff or other officer.

In an action against a sheriff or other officer for the recovery of property taken under an execution, and replevied by the plaintiff in such action, the court may, upon application of the defendant and of the party in whose favor the execution issued, permit the latter to be substituted as the defendant, security for the costs being given.

When garnishee answers that he has money belonging to judgment debtor, one may intervene who claims money and who is not a party to proceedings, and contest right of plaintiff. Farrington v. Fleming Comm. Co., 94 Neb. 108, 142 N.W. 297 (1913).

Court cannot order substitution after final judgment. Hicklin v. Nebraska City National Bank, 8 Neb. 463, 1 N.W. 135 (1879).



25-328 Intervention; right; procedure.

Any person who has or claims an interest in the matter in litigation, in the success of either of the parties to an action, or against both, in any action pending or to be brought in any of the courts of the State of Nebraska, may become a party to an action between any other persons or corporations, either by joining the plaintiff in claiming what is sought by the complaint, or by uniting with the defendants in resisting the claim of the plaintiff, or by demanding anything adversely to both the plaintiff and defendant, either before or after issue has been joined in the action, and before the trial commences.

1. Right of intervention

2. Procedure

1. Right of intervention

Under this section, an intervenor must have a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment that may be rendered in the action. In re Adoption of Amea R., 282 Neb. 751, 807 N.W.2d 736 (2011).

The interest required as a prerequisite to intervention is a direct and legal interest in the controversy, which is an interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. Koch v. Aupperle, 274 Neb. 52, 737 N.W.2d 869 (2007).

In order to intervene under this section, the intervenor must have a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. Spear T Ranch v. Knaub, 271 Neb. 578, 713 N.W.2d 489 (2006).

Under equity principles, laches, or unreasonable delay, is a proper reason to deny intervention. Merz v. Seeba, 271 Neb. 117, 710 N.W.2d 91 (2006).

A direct and legal interest is an interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. Douglas Cty. Sch. Dist. 0001 v. Johanns, 269 Neb. 664, 694 N.W.2d 668 (2005).

As a prerequisite to intervention under this section, the intervenor must have a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment that may be rendered in the action. A noncustodial parent whose parental rights have not been terminated and who has been involved in his or her minor child's life has a direct and legal interest in such minor child's name-change proceeding. In re Change of Name of Davenport, 263 Neb. 614, 641 N.W.2d 379 (2002).

A foster parent does not have an interest in the placement of an adjudicated child sufficient to warrant intervention in juvenile proceedings as a matter of right, but is entitled to notice and an opportunity to participate in all court reviews pertaining to a child in foster care placement. In re Interest of Destiny S., 263 Neb. 255, 639 N.W.2d 400 (2002).

This section requires only that an intervenor have a direct and legal interest in the matter in litigation, and no exception is made for a party already adequately represented. Ruzicka v. Ruzicka, 262 Neb. 824, 635 N.W.2d 528 (2001).

Mere possibility of benefit upon liquidation of a charity held not sufficient interest to support intervention as a matter of right. Colman v. Colman Foundation, Inc., 199 Neb. 263, 258 N.W.2d 128 (1977).

No third party has right to intervene in a criminal case and appeal of news media from restrictive order is dismissed. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

Anyone having an interest in the result of pending litigation may intervene as a matter of right. Geer-Melkus Constr. Co., Inc. v. Hall County Museum Board, 186 Neb. 615, 185 N.W.2d 671 (1971).

Uninsured motorist's insurance carrier generally has right to intervene in litigation between insured and uninsured tort-feasor. Heisner v. Jones, 184 Neb. 602, 169 N.W.2d 606 (1969).

A party having an interest in a suit to establish a trust may intervene before trial begins. Workman v. Workman, 174 Neb. 471, 118 N.W.2d 764 (1962).

To be filed as a matter of right, a petition in intervention must be filed before trial. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Taxpayers are not qualified to intervene in matters of public interest prosecuted or defended in good faith for a governmental subdivision by its proper officials. Noble v. City of Lincoln, 158 Neb. 457, 63 N.W.2d 475 (1954).

Landowners damaged by construction of ditch had right to intervene. Lackaff v. Bogue, 158 Neb. 174, 62 N.W.2d 889 (1954).

One having an interest in the result of pending litigation may intervene as a matter of right. Gilbert v. First Nat. Bank of Minatare, 154 Neb. 404, 48 N.W.2d 401 (1951).

Ordinarily there is no right of intervention by third parties in an action for divorce. Harris v. Harris, 151 Neb. 191, 36 N.W.2d 849 (1949).

To authorize intervention, interest in litigation must be direct and immediate. Best & Co., Inc. v. City of Omaha, 149 Neb. 868, 33 N.W.2d 150 (1948).

A senior appropriator of water has an absolute right to intervene to protect his interest in injunction suit by junior appropriator against officials charged with administration of irrigation laws. Platte Valley Irr. Dist. v. Tilley, 142 Neb. 122, 5 N.W.2d 252 (1942).

One having an interest in the result of pending litigation may intervene as a matter of right. Allen v. City of Omaha, 136 Neb. 620, 286 N.W. 916 (1939).

Creditors have a right to intervene in suit to recover stockholder's liability. Hoffman v. Geiger, 134 Neb. 643, 279 N.W. 350 (1938).

Party seeking to intervene must have such a direct and immediate interest in matter in litigation that he will either lose or gain by direct operation and legal effect of the judgment which may be rendered in the action. Cornhusker Electric Co. v. City of Fairbury, 131 Neb. 888, 270 N.W. 482 (1936).

To authorize party to intervene, he must have an interest of such a direct and immediate character that he will either gain or lose by the direct legal operation of and effect of the judgment. City of Omaha v. Douglas County, 125 Neb. 640, 251 N.W. 262 (1933).

Mere fact that party claims to be owner of attached property does not give him right to intervene in the attachment and thus have question of his ownership determined in attachment suit. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Taxpayer's suit to have deposit of school district declared preferred claim, where classified by bank receiver as general claim only, and where district officers neglect or refuse to prosecute claim further, was proper hereunder. State ex rel. Sorensen v. American Bank of Mitchell, 121 Neb. 862, 238 N.W. 753 (1931).

State may intervene to resist demands of those claiming estate of decedent. In re O'Connor's Estate, 117 Neb. 636, 222 N.W. 57 (1928).

Section should be liberally construed; but where intervener's pleading failed to show any interest in controversy, he has no standing; mere assertion is not sufficient. Parker v. City of Grand Island, 115 Neb. 892, 215 N.W. 127 (1927).

Where interested person is not made party, ordinarily he may intervene as matter of right. Webb v. Patterson, 114 Neb. 346, 207 N.W. 522 (1926).

Intervention under this section is matter of right, but equity courts may also allow intervention after trial has begun. Engdahl v. Laverty, 110 Neb. 672, 194 N.W. 862 (1923).

Any person claiming interest may intervene, as matter of right, in probate proceedings. In re Estate of Keller, 101 Neb. 115, 162 N.W. 511 (1917).

Parties not owners of real estate in proposed drainage district are not entitled to intervene in proceedings. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

All interested in estate are parties to probate proceedings whether named or not. In re Estate of Sweeney, 94 Neb. 834, 144 N.W. 902 (1913).

Mortgagor who conveyed by warranty deed may intervene to plead usury in action to foreclose. Pitman v. Ireland, 64 Neb. 675, 90 N.W. 540 (1902).

The shareholders may intervene in pending suits for the purpose of protecting their own interests, where the officers of a corporation fail and refuse to protect and conserve the corporate property. State ex rel. Bugbee v. Holmes, 60 Neb. 39, 82 N.W. 109 (1900).

Creditor may not ordinarily intervene in action by receivers against stockholders of bank. Brown v. Brink, 57 Neb. 606, 78 N.W. 280 (1899).

Receiver of corporation may intervene to defend action. Andrews v. Steele City Bank, 57 Neb. 173, 77 N.W. 342 (1898).

Subsequent attaching creditor may intervene to have priority of levies decided. Deere, Wells & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

A mere contingent liability to answer over to the defendant, without any privity with the plaintiff, is not sufficient interest in the controversy to entitle a third person to intervene. Omaha Southern Ry. Co. v. Beeson, 36 Neb. 361, 54 N.W. 557 (1893).

Assignee chosen by creditors should intervene where assigned property is attached. Commercial Nat. Bank v. Nebraska State Bank, 33 Neb. 292, 50 N.W. 157 (1891).

Assignee of note may intervene in replevin of goods by mortgagee. Harman v. Barhydt, 20 Neb. 625, 31 N.W. 488 (1886).

The interest required as a prerequisite to intervention under this section is a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

Although a party may not intervene after judgment as a matter of right, a court of equity may allow intervention after judgment. However, intervention should not be allowed after judgment where the party seeking to intervene had an opportunity to intervene at an earlier time, yet delayed in doing so. Association of Commonwealth Claimants v. Hake, 2 Neb. App. 123, 507 N.W.2d 665 (1993).

2. Procedure

A parent in a juvenile action does not need to follow the intervention procedures set forth in this section and sections 25-329 and 25-330 in order to participate in juvenile proceedings involving the parent's child. In re Interest of Sloane O., 291 Neb. 892, 870 N.W.2d 110 (2015).

Intervention after judgment cannot be obtained as a matter of right under this section. Leave to intervene after the entry of a final decree is not allowable as a matter of right and should seldom be granted, but equity sometimes requires a departure from the general rule; however, the burden of persuasion in such a case is a heavy one. Jeffrey B. v. Amy L., 283 Neb. 940, 814 N.W.2d 737 (2012).

The plain language of this section makes clear that intervention as a matter of right is allowed only before trial begins. Jeffrey B. v. Amy L., 283 Neb. 940, 814 N.W.2d 737 (2012).

A petition in intervention under this section must be filed before the trial. American Nat. Bank v. Medved, 281 Neb. 799, 801 N.W.2d 230 (2011).

The existence of a statutory right of intervention before trial does not prevent a court of equity from allowing intervention after judgment. Meister v. Meister, 274 Neb. 705, 742 N.W.2d 746 (2007).

A party cannot appeal from an order or judgment which was made with his consent, directly or through his counsel, or upon that party's application. Reindertson v. Long, 198 Neb. 397, 253 N.W.2d 40 (1977).

Right to intervene may be exercised at any time before trial commences. Pribil v. French, 179 Neb. 602, 139 N.W.2d 356 (1966).

A petition in intervention may be filed as a matter of right before trial. Lincoln Bonding & Ins. Co. v. Barrett, 179 Neb. 367, 138 N.W.2d 462 (1965).

Existence of statutory right of intervention before trial does not prevent a court of equity from allowing intervention after judgment. State ex rel. City of Grand Island v. Tillman, 174 Neb. 23, 115 N.W.2d 796 (1962).

Striking of petition of intervention of landlord in suit by tenant against elevator company was erroneous. Anest v. Chester B. Brown Co., 169 Neb. 330, 99 N.W.2d 615 (1959).

Petition in intervention must state such facts as, if conceded to be true, will entitle applicant to some relief. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

The right of a party to intervene in an action is absolute, provided he exhibits a pleading containing allegations which demonstrate a right in the subject matter being litigated. Wightman v. City of Wayne, 146 Neb. 944, 22 N.W.2d 294 (1946).

Party may intervene in tax foreclosure proceedings and make increased bid before confirmation of judicial sale. County of Nance v. Thomas, 146 Neb. 640, 20 N.W.2d 925 (1945).

An intervener who is not an indispensable party cannot change the position of the original parties or change the nature and form of the action or the issues presented therein. State ex rel. Nelson v. Butler, 145 Neb. 638, 17 N.W.2d 683 (1945).

Trial court may, in its discretion, permit intervention after commencement of trial. Conkey v. Knudsen, 143 Neb. 5, 8 N.W.2d 538 (1943).

An intervener must take the suit as he finds it, is bound by previous proceedings in the case, and cannot complain of the form of the action or of informalities or defects in the proceedings between the original parties. Drainage Dist. No. 1 of Lincoln County v. Kirkpatrick-Pettis Co., 140 Neb. 530, 300 N.W. 582 (1941).

The courts recognize two methods by which intervention may be accomplished; one statutory, the other as a matter of equitable discretion where necessary to administer complete relief between all parties. Department of Banking v. Stenger, 132 Neb. 576, 272 N.W. 403 (1937).

Court of equity may, in exercise of its discretion and furtherance of justice, allow intervention after judgment to protect inherent rights in the foreclosure of real estate mortgage. Kitchen Bros. Hotel Co. v. Omaha Safe Deposit Co., 126 Neb. 744, 254 N.W. 507 (1934).

Leave to intervene should be denied where proposed intervener has no interest in subject matter different from any other taxpayer and where there is no charge that State Treasurer is not defending action in good faith. State ex rel. Randall v. Hall, 125 Neb. 236, 249 N.W. 756 (1933).

To intervene as matter of right under this section, petition must be filed before trial. State v. Farmers State Bank of Decatur, 103 Neb. 194, 170 N.W. 901 (1919).

Petition of intervener, who has become party to action, cannot be dismissed until determination on merits. Montgomery v. Dresher, 97 Neb. 112, 149 N.W. 314 (1914).

Party may intervene after void judgment is entered; time for appeal dates from dismissal of petition of intervention. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).

Intervener's right must be affected by direct legal operation of judgment; he may not contest grounds of attachment. Danker v. Jacobs, 79 Neb. 435, 112 N.W. 579 (1907).

Section does not prevent court ordering in necessary parties. Brown v. Brown, 71 Neb. 200, 98 N.W. 718 (1904).

Party may intervene in election contest before dismissal. Moore v. Waddington, 69 Neb. 615, 96 N.W. 279 (1903).

Attorney may intervene in proceedings to revive judgment and enforce lien; petition is notice of lien. Greek v. McDaniel, 68 Neb. 569, 94 N.W. 518 (1903).

May become party to suit without leave of court. Spalding v. Murphy, 63 Neb. 401, 88 N.W. 489 (1901).

Person claiming title to subject matter may intervene any time before trial. McConniff v. Van Dusen, 57 Neb. 49, 77 N.W. 348 (1898).

Objection to intervention of stranger may be waived. Chadron Banking Co. v. Mahoney, 43 Neb. 214, 61 N.W. 594 (1895).

Intervention after judgment cannot be obtained as a matter of right. Miller v. Commercial Contractors Equip., 14 Neb. App. 606, 711 N.W.2d 893 (2006).

Where application to intervene is not filed before trial, proposed interveners are not entitled thereto as matter of right. Draver v. Greenshields & Everest Co., 29 F.2d 552 (8th Cir. 1928).

Bankruptcy trustee is entitled to sue in federal court to set aside foreclosure on ground of fraud, where adjudication in bankruptcy came too late to permit intervention in foreclosure suit. Stefan v. Raabe, 1 F.2d 129 (8th Cir. 1924).



25-329 Intervention; judgment; costs.

The court shall determine upon the intervention at the same time that the action is decided, and if the claim of the intervenor is not sustained, the intervenor shall pay all costs of the intervention.

A parent in a juvenile action does not need to follow the intervention procedures set forth in this section and sections 25-328 and 25-330 in order to participate in juvenile proceedings involving the parent's child. In re Interest of Sloane O., 291 Neb. 892, 870 N.W.2d 110 (2015).

District court may rule on sufficiency of petition of intervention before trial. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Costs are taxed to interveners and relators where they are unsuccessful in a mandamus case. State ex rel. Nelson v. Butler, 145 Neb. 638, 17 N.W.2d 683 (1945).

Determination whether intervener has an actual interest in the subject of the controversy is a necessary preliminary question for the trial court's decision and is determinable when the action is finally decided. Drainage Dist. No. 1 of Lincoln County v. Kirkpatrick-Pettis Co., 140 Neb. 530, 300 N.W. 582 (1941).

Intervention was unknown at common law and is creature of statute. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Section should be liberally construed, but intervener must plead and prove actual interest or be regarded as mere interloper. Parker v. City of Grand Island, 115 Neb. 892, 215 N.W. 127 (1927).

A person may intervene as matter of right before trial. In re Estate of Keller, 101 Neb. 115, 162 N.W. 511 (1917).

Petition of intervener cannot be dismissed until determination on merits. Montgomery v. Dresher, 97 Neb. 112, 149 N.W. 314 (1914).

Petition may be dismissed without prejudice. Lincoln Upholstering Co. v. Baker, 82 Neb. 592, 118 N.W. 321 (1908).



25-330 Intervention; complaint; other pleadings.

The intervention shall be by complaint, which shall set forth the facts on which the intervention rests, and all the pleadings therein shall be governed by the same rules as other pleadings provided for in Chapter 25. If such complaint is filed during term, the court shall direct the time in which answers thereto shall be filed.

A parent in a juvenile action does not need to follow the intervention procedures set forth in this section and sections 25-328 and 25-329 in order to participate in juvenile proceedings involving the parent's child. In re Interest of Sloane O., 291 Neb. 892, 870 N.W.2d 110 (2015).

Seeking leave to intervene by motion, and not by complaint, is not a procedural bar to intervention under this section. State ex rel. Lanman v. Board of Cty. Commissioners, 277 Neb. 492, 763 N.W.2d 392 (2009).

One of the purposes of requiring a petition by a third party to a litigation to intervene is that the petition will frame the issues and interests regarding the intervening party. In re Interest of Kiana T., 262 Neb. 60, 628 N.W.2d 242 (2001).

An intervener must plead some interest in the subject matter of the litigation; a mere denial of plaintiff's right is not sufficient to give him standing in court. Drainage Dist. No. 1 of Lincoln County v. Kirkpatrick-Pettis Co., 140 Neb. 530, 300 N.W. 582 (1941).

Statute should be liberally construed but must be substantially followed and applicant must bring himself within its provisions. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Section should be liberally construed, but intervener must plead and prove actual interest or be regarded as mere interloper. Parker v. City of Grand Island, 115 Neb. 892, 215 N.W. 127 (1927).

May intervene as matter of right before trial. In re Estate of Keller, 101 Neb. 115, 162 N.W. 511 (1917).

An intervener whose petition does not state facts sufficient to constitute a cause of action, and who does not pray for any judgment which the court has jurisdiction to render, should be dismissed from the action. Iodence v. Peters, 64 Neb. 425, 89 N.W. 1041 (1902).

Where filed without leave, court may decide question of intervention with main issue. State ex rel. Bugbee v. Holmes, 59 Neb. 503, 81 N.W. 512 (1900).



25-331 Third-party action; procedure.

(1) At any time after commencement of the action, a defending party, as a third-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to the third-party plaintiff for all or part of the plaintiff's claim against the third-party plaintiff. The third-party plaintiff need not obtain leave to make the service if the third-party plaintiff files the third-party complaint not later than ten days after filing the original answer. Otherwise the third-party plaintiff must obtain leave of the trial court on motion upon notice to all parties to the action. The person served with the summons and third-party complaint, hereinafter called the third-party defendant, shall have all the rights of a defendant including the rights authorized by this section. The third-party defendant may assert against the plaintiff any defenses which the third-party plaintiff has to the plaintiff's claim. The third-party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The plaintiff may assert any claim against the third-party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The third-party defendant shall have all the rights of a defendant including the rights authorized by this section. The court on its own motion, or motion of any party, may move to strike the third-party claim, or for its severance or separate trial if the third-party claim should delay trial, might tend to confuse a jury, or in any way jeopardize the rights of the plaintiff. A third-party defendant or subsequent defendants may proceed under this section.

(2) When a counterclaim is asserted against a plaintiff, the plaintiff may cause a third party to be brought in under circumstances which under this section would entitle a defendant to do so.

A motion to sever a third-party claim is addressed to the discretion of the trial court, and an order granting or denying such motion is reviewed by an appellate court for an abuse of discretion. Hradecky v. State, 264 Neb. 771, 652 N.W.2d 277 (2002).

This section requires leave of the trial court before filing a third-party complaint, and whether to grant such leave is entrusted to the discretion of the trial court. A third-party claim under this section may be asserted when a third party's liability is in some way dependent upon the outcome of the main claim or when the third party is secondarily liable to the defendant. Denial of leave to join a third-party defendant is not a final, appealable order because it does not determine the action and prevent a judgment. The term "defendant" in section 25-21,185.10 includes a third-party defendant brought into an action pursuant to this section. Slaymaker v. Breyer, 258 Neb. 942, 607 N.W.2d 506 (2000).

A third-party claim under this section may be asserted when a third party's liability is in some way dependent on the outcome of the main claim or when the third party is secondarily liable to the defendant. Dammann v. Litty, 234 Neb. 664, 452 N.W.2d 522 (1990).

The granting of leave to file a third-party complaint under this section is within the discretion of the trial court. Employers Reins. Corp. v. Santee Pub. Sch. Dist. No. C-5, 231 Neb. 744, 438 N.W.2d 124 (1989).

A third-party action should be dismissed if the evidence adduced at trial establishes that the third party could not be liable to the defendant for all or part of the plaintiff's claim against him. Life Investors Ins. Co. v. Citizens Nat. Bank of Wisner, 223 Neb. 663, 392 N.W.2d 771 (1986).

At any time after the commencement of the action, a defendant, as a third-party plaintiff, may cause a summons to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him. A third-party claim may be asserted only when the third party's liability is in some way dependent on the outcome of the main claim or when the third party is secondarily liable to defendant. AgriStor Credit Corp. v. Radtke, 218 Neb. 386, 356 N.W.2d 856 (1984).

A third-party claim may be asserted under this section when a third party's liability is in some way dependent on the outcome of the main claim or when the third party is secondarily liable to the defendant. Church of the Holy Spirit v. Bevco, Inc., 215 Neb. 299, 338 N.W.2d 601 (1983).

The granting of leave to file a third-party complaint is a matter entirely within the discretion of the trial court. Northwestern Bell Tel. Co. v. Woodmen of the World Life Ins. Soc., 189 Neb. 30, 199 N.W.2d 729 (1972).



25-401 Local actions involving real estate.

All actions to recover damages for any trespass upon or any injury to real estate shall be brought only in the county where such real estate or some part thereof is situated, but such actions may be brought against corporations owning or operating any line of railroad in the state in any county where service of summons can be had, and all actions for the following causes must be brought in the county in which the subject of the action is situated, except as provided in section 25-402: (1) For the recovery of real property or of an estate or interest therein; (2) for the partition of real property; and (3) for the sale of real property under a mortgage lien or other encumbrance or charge.

1. Trespass

2. Foreclosure

3. Damages

4. General

1. Trespass

Jurisdiction of action to enjoin trespass on land is vested in district court for county in which land is situated. Fenster v. Isley, 143 Neb. 888, 11 N.W.2d 822 (1943).

Action for damages for trespass upon real estate can be brought alone in county where lands are located. Jacobson v. Lynn, 54 Neb. 794, 75 N.W. 243 (1898).

2. Foreclosure

Action to foreclose a real estate mortgage must be brought in county where land lies. Boehmer v. Heimen, 138 Neb. 376, 293 N.W. 237 (1940).

In foreclosure of real estate mortgage, a court having jurisdiction over subject matter, under its broad equity powers, may determine the rights of all persons claiming any interest therein, when properly before it. Department of Banking v. Stenger, 132 Neb. 576, 272 N.W. 403 (1939).

Action to foreclose real estate mortgage may be brought only in district court sitting in county where mortgaged realty, or some part thereof, is situated. Prudential Ins. Co. v. Bliss, 123 Neb. 578, 243 N.W. 842 (1932).

Action to establish equitable mortgage on real estate is properly brought in county where land is located. Miles v. Martin, 103 Neb. 261, 171 N.W. 907 (1919).

Action to foreclose mortgage can only be brought in county where land is situated. Eayrs v. Nason, 54 Neb. 143, 74 N.W. 408 (1898).

3. Damages

Drainage district may be sued to recover damages for injury to real estate in county where real estate or some part thereof is situated. Cooper v. Sanitary Dist. No. 1 of Lancaster County, 146 Neb. 412, 19 N.W.2d 619 (1945).

Action for damages for injury to realty may be brought only in county where realty is situated. Triplett v. Western Public Service Co., 128 Neb. 835, 260 N.W. 387 (1935).

Action for damage to land by drainage ditch must be brought in county where land is located. Dryden v. Peru Bottom Drain. Dist., 99 Neb. 837, 158 N.W. 54 (1916).

Action for injury to land from overflow by negligent construction of bridge is transitory. Omaha & R. V. Ry. Co. v. Brown, 29 Neb. 492, 46 N.W. 39 (1890).

4. General

The district court for the county wherein real estate is situated is not without jurisdiction to hear and determine actions to quiet title to, or partition same. Page v. Buchfinck, 196 Neb. 135, 242 N.W.2d 610 (1976).

District court has jurisdiction to entertain action to quiet title even though construction of will is required. Hahn v. Verret, 143 Neb. 820, 11 N.W.2d 551 (1943).

Venue of action to establish that title to land held by plaintiff is held by him in trust, and that the terms of the trust require a sale thereof before an accounting can be had, is the county in which the land lies. Stuckey v. Stuckey, 143 Neb. 610, 10 N.W.2d 458 (1943).

Mandamus action is properly brought to compel an irrigation district to build a bridge across one of its canals in county where land is, even though irrigation district is situated and has its principal office or place of business in another county. State ex rel. Johnson v. Central Nebraska Public Power & Irr. Dist., 140 Neb. 471, 300 N.W. 379 (1941).

Where one of two courts having concurrent jurisdiction takes cognizance of a case and thereafter loses jurisdiction over the res, the other is no longer deprived of its right to assume jurisdiction over it. Lincoln Joint Stock Land Bank v. Fuller, 132 Neb. 677, 273 N.W. 14 (1937).

Accounting suit was properly brought even though it involved real estate situated in another county. Lincoln Safe Deposit Co. v. Yeast, 117 Neb. 344, 220 N.W. 573 (1928).

Action to contest city bond election and enjoin bonds must be brought in county where election is held. Russell v. City of Indianola, 105 Neb. 207, 179 N.W. 927 (1920).

Action to quiet title must be brought in county where land lies. Rakow v. Tate, 93 Neb. 198, 140 N.W. 162 (1913).

Interest includes any right, title or estate in, or lien on land. Johnson v. Samuelson, 82 Neb. 201, 117 N.W. 470 (1908).

Action by wife to appropriate land of nonresident husband for alimony may be brought where land is. Rhoades v. Rhoades, 78 Neb. 495, 111 N.W. 122 (1907).

Action of ejectment may be brought against nonresident and service obtained by publication. Lantry v. Parker, 37 Neb. 353, 55 N.W. 962 (1893).

If action affects title or possession of real estate, action should be brought in county where land lies. Pacific Ry. Co. v. Perkins, 36 Neb. 456, 54 N.W. 845 (1893).

Service by publication may be had in actions brought under this section where any or all of the defendants reside out of the state. Brown v. Rice, 30 Neb. 236, 46 N.W. 489 (1890).

This section does not prevent action being brought against railroad in county where it has property or credits, under other provisions of this article. Atchison, T. & S. F. Ry. Co. v. Drayton, 292 F. 15 (8th Cir. 1923).



25-402 Local actions involving real estate located in more than one county.

If the real property, the subject of the action, be an entire tract, and situated in two or more counties, or if it consists of separate tracts situated in two or more counties, the action may be brought in any county in which any tract or part thereof is situated, unless it be an action to recover the possession thereof. And if the property be an entire tract, situated in two or more counties, an action to recover the possession thereof may be brought in either of such counties; but if it consists of separate tracts in different counties, the possession of such tracts must be recovered by separate actions brought in the counties where they are situated.

The district court for the county wherein real estate is situated is not without jurisdiction to hear and determine actions to quiet title to, or partition same. Page v. Buchfinck, 196 Neb. 135, 242 N.W.2d 610 (1976).

Where none of the defendants have or claim any interest adverse to plaintiff in the property situated in the county in which the action is brought, the court has no jurisdiction over land of such defendants in another county. Lippincott v. Wolski, 147 Neb. 930, 25 N.W.2d 747 (1947).

An action to foreclose a mortgage on the entire tract may be brought in any county in which any part thereof is situated. State Bank of Nebraska v. Green & Redick, 11 Neb. 303, 9 N.W. 36 (1881).

Section is discussed. Atchison, T. & S. F. Ry. Co. v. Drayton, 292 F. 15 (8th Cir. 1923).



25-403 Action for specific performance of land contract.

An action to compel the specific performance of a contract of sale of real estate may be brought in the county where the defendants or any of them reside; but if all the defendants are nonresidents of the state, it may be brought in the county where the real estate or some part thereof is situated.

Action for specific performance was properly brought where defendants resided. Smith v. Hornkohl, 166 Neb. 702, 90 N.W.2d 347 (1958).

The word "may" in this statute does not mean "must," and suit for specific performance may be brought in any county where parties are properly before the court. Department of Banking v. Stenger, 132 Neb. 576, 272 N.W. 403 (1937).

Specific performance is transitory; may be brought in any county where necessary parties properly before court. Pollard v. Larson, 115 Neb. 136, 211 N.W. 998 (1927).

Action to cancel contract for purchase of corporate stock is transitory; although part of relief asked relates to mortgages, action need not be brought in county where mortgaged land is located. Scow v. Bankers Fire Ins. Co., 109 Neb. 241, 190 N.W. 858 (1922).

Defendant residing where action is brought must be necessary party. Behr v. Willard, 11 Neb. 601, 10 N.W. 525 (1881).

Section is discussed. Atchison, T. & S. F. Ry. Co. v. Drayton, 292 F. 15 (8th Cir. 1923).



25-403.01 Actions; venue; transfer; payment of expenses.

Any action, other than the actions mentioned in sections 25-401 to 25-403, may be brought (1) in the county where any defendant resides, (2) in the county where the cause of action arose, (3) in the county where the transaction or some part of the transaction occurred out of which the cause of action arose, or (4) if all defendants are nonresidents of this state, in any county. When an action has been commenced in any other county, the court in which the action has been commenced shall have jurisdiction over the action, but upon timely motion by a defendant, the court shall transfer the action to the proper court in a county in which such action might have been properly commenced. The court in the county to which the action is transferred, in its discretion, may order the plaintiff or the plaintiff's attorney to pay to the defendant all reasonable expenses, including attorney's fees, incurred by the defendant because of the improper venue or in proceedings to transfer the action.



25-403.02 Venue; residency; determination.

For purposes of venue, the following definitions shall apply:

(1) Any private corporation organized under the laws of this state and any foreign corporation authorized to transact business in this state is a resident of any county in which it has its registered office or other office or is doing business. A foreign corporation not authorized to transact business in this state is not a resident of this state;

(2) A partnership sued in its firm name is a resident of any county in which any partner resides or in which the partnership has an office or is doing business. If all partners are nonresidents of this state and the partnership does not have an office or do business in this state, the partnership is not a resident of this state;

(3) A voluntary unincorporated association sued in its own name is a resident of any county in which the association has an office or in which any officer of the association resides. If it has no office in this state and no officer resides in this state, the voluntary unincorporated association is not a resident of this state; and

(4) A limited liability company organized under the laws of this state and any foreign limited liability company authorized to transact business in this state is a resident of any county in which it has its registered office or other office or is doing business. A foreign limited liability company not authorized to transact business in this state is not a resident of this state.



25-404 Repealed. Laws 1986, LB 529, § 58.



25-405 Repealed. Laws 1986, LB 529, § 58.



25-406 Repealed. Laws 1986, LB 529, § 58.



25-407 Repealed. Laws 1986, LB 529, § 58.



25-408 Repealed. Laws 1986, LB 529, § 58.



25-409 Repealed. Laws 1986, LB 529, § 58.



25-410 Transfer of actions; clerk of transferor court; duties; clerk of transferee court; duties; certain support orders; how treated.

(1) For the convenience of the parties and witnesses or in the interest of justice, a district court of any county, the transferor court, may transfer any civil action to the district court of any other county in this state, the transferee court. The transfer may occur before or after the entry of judgment, and there shall be no additional fees required for the transfer.

(2) To transfer a civil action, the transferor court shall order transfer of the action to the specific transferee court requested. The clerk of the transferor court shall file with the transferee court within ten days after the entry of the transfer order: Certification of the proceedings; all original documents of the action; certification of the transcript of docket entries; and certification of the payment records of any judgment in the action maintained by the transferor court.

(3) Upon the filing of such documents by the clerk of the transferor court, the clerk of the transferee court shall enter any judgment in the action on the judgment record of the transferee court. The judgment, once filed and entered on the judgment record of the transferee court, shall be a lien on the property of the debtor in any county in which such judgment is filed. Transfer of the action shall not change the obligations of the parties under any judgment entered in the action regardless of the status of the transfer.

(4) If the transferred civil action involves a support order that has payment records maintained by the Title IV-D Division as defined in section 43-3341, the transferor court order shall notify the division to make the necessary changes in the support payment records. Support payments shall commence in the transferee court on the first day of the month following the order of transfer, payments made prior to such date shall be considered payment on a judgment entered by the transferor court, and payments made on and after such date shall be considered payment on a judgment entered by the transferee court.

1. Abuse of discretion

2. Bias or prejudice

3. Authority to transfer actions

1. Abuse of discretion

Where record does not show abuse of discretion, a ruling on motion to transfer hereunder will not be disturbed. Johnsen v. Parks, 189 Neb. 712, 204 N.W.2d 804 (1973).

Failure to grant change of venue in equity case was immaterial on appeal, since case was for trial de novo in reviewing court. Lippincott v. Lippincott, 144 Neb. 486, 13 N.W.2d 721 (1944).

Where only showing made in support of motion for change of venue is affidavit which was not offered in evidence and was not incorporated in bill of exceptions, error cannot be predicated on appeal from order overruling motion. Dunlap v. Loup River Public Power Dist., 136 Neb. 11, 284 N.W. 742 (1939).

Supreme Court will not disturb ruling of lower court on motion for change of venue unless abuse of discretion is shown. Markel v. Glassmeyer, 132 Neb. 716, 273 N.W. 33 (1937).

Ruling should not be disturbed on appeal unless discretion is abused. Boyd v. Chicago, B. & Q. R. R. Co., 97 Neb. 238, 149 N.W. 818 (1914).

Unless abuse of discretion is shown, ruling on motion should not be disturbed. Hinton v. Atchison & Nebraska R. R. Co., 83 Neb. 835, 120 N.W. 431 (1909).

2. Bias or prejudice

Where fair and impartial trial cannot be had, court must change; if fair trial cannot be had in adjoining county, change should be made to other county in district. Gandy v. Bissell's Estate, 81 Neb. 102, 115 N.W. 571 (1908).

Ruling will not be reversed unless prejudice is shown by clear and convincing evidence. State v. Smith, 77 Neb. 824, 110 N.W. 557 (1906).

Judge is not disqualified to sit in contempt case to try violation of own order. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Court on own motion cannot transfer case for trial to another county. Lefferts v. Bell, 57 Neb. 248, 77 N.W. 680 (1898).

This section does not authorize district court, on its own motion, to order a change of venue. Fisk v. Thorpe, 51 Neb. 1, 70 N.W. 498 (1897).

Bias or prejudice of judge preventing fair and impartial trial is ground for change. Le Hane v. State, 48 Neb. 105, 66 N.W. 1017 (1896).

When it appears that a fair and impartial trial cannot be had where suit is pending, change of venue should be granted. Omaha S. Ry. Co. v. Todd, 39 Neb. 818, 58 N.W. 289 (1894).

3. Authority to transfer actions

A court which never acquires jurisdiction permitting it to act has no authority to transfer venue. Jackson v. Jensen, 225 Neb. 671, 407 N.W.2d 758 (1987).



25-411 Change of venue; procedure; effect; expenses.

When an order is made transferring a cause for trial, as provided in section 25-410, the clerk of the court must transmit the pleadings and papers therein to the clerk of the court to which it is transferred; and in every such case, all expenses of such trial which would be chargeable to the county in which the suit originated had the cause been tried therein, as determined by the district judge of the county to which said cause has been transferred, shall be a charge upon the county in which the suit was commenced. The court to which an action is transferred shall have and exercise over the same the like jurisdiction as if it had been originally commenced therein.



25-412 Change of venue in local actions involving real estate; transfer and entry of judgment.

When an action affecting the title or possession of real estate has been brought in or transferred to any court of a county, other than the county in which the real estate or some portion of it is situated, the clerk of such court must, after final judgment therein, certify such judgment under his seal of office, and transmit the same to the corresponding court of the county in which the real estate affected by the action is situated. The clerk receiving such copy must file, docket and record such judgment in the records of the court, briefly designating it as a judgment transferred from ......... court (naming the proper court).



25-412.01 Criminal cases; counties of 4,000 population or less; inadequate facilities; change of venue.

Any criminal case pending in either the county court or the district court in any county having a population of four thousand or less and not having adequate facilities for the trial of jury cases acceptable to the county and district judges may be tried in any adjoining county with the same effect as if tried in the county where the offense was committed.



25-412.02 Civil cases; counties of 4,000 population or less; inadequate facilities; change of venue.

Any civil case pending in either the county court, the Nebraska Workers' Compensation Court, or the district court in any county having a population of four thousand or less and not having adequate facilities for the trial of jury or other contested cases may be tried in any adjoining county with the same effect as if tried in the county in which the case was filed or venued.



25-412.03 County board; agreements for criminal and civil trials.

The county board of any county described in section 25-412.01 or 25-412.02 may enter into an agreement under the Interlocal Cooperation Act with the county board of another county or other counties for the trial of all contested criminal and civil cases, whether or not a jury trial has been requested. Any case subject to any such agreement shall be subject to the applicable provisions of law relating to changes of venue except as provided in section 25-412.04.



25-412.04 Criminal and civil trials; agreements for change of venue; jury; selection.

The jury for any case to be tried pursuant to an agreement entered into under section 25-412.03 shall be selected from the county in which the case was first filed. The jury shall be elected in the manner prescribed in Chapter 25, article 16. The summons shall direct attendance before the court by which the case is to be tried and the return thereof shall be made to the same court.



25-413 State, defined.

As used in sections 25-413 to 25-417, unless the context otherwise requires, state shall mean any foreign nation, and any state, district, commonwealth, territory or insular possession of the United States.



25-414 Choice of forum; jurisdiction; conditions.

(1) If the parties have agreed in writing that an action on a controversy may be brought in this state and the agreement provides the only basis for the exercise of jurisdiction, a court of this state will entertain the action if (a) the court has power under the law of this state to entertain the action; (b) this state is a reasonably convenient place for the trial of the action; (c) the agreement as to the place of the action was not obtained by misrepresentation, duress, the abuse of economic power, or other unconscionable means; and (d) the defendant, if within the state, was served as required by law of this state in the case of persons within the state or, if without the state, was served either personally or by certified mail directed to his last-known address.

(2) This section does not apply to cognovit clauses, to arbitration clauses, or to the appointment of an agent for the service of process pursuant to statute or court order.

This section applies where the court would have no jurisdiction but for the fact that the parties have consented to its exercise by the choice of forum agreement. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005).

This section raises a jurisdictional barrier to the enforcement of a contractual choice of forum clause that does not meet the requirements of the Model Uniform Choice of Forum Act. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005).

This section was intended to prevent a court from exercising jurisdiction where that exercise would result in injustice or in substantial inconvenience to the parties. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005).

Although employee's contract specifically made Nebraska the exclusive venue for legal proceedings, employee did not breach venue clause of contract by bringing suit in another state, since Nebraska was not a reasonably convenient place for the action. Woodmen of the World Life Ins. Soc. v. Puccio, 1 Neb. App. 478, 499 N.W.2d 85 (1993).

Subsection (1) of this section is an inherent part of every contract made in Nebraska. Woodmen of the World Life Ins. Soc. v. Puccio, 1 Neb. App. 478, 499 N.W.2d 85 (1993).



25-415 Choice of forum in another state; action pending in this state; procedure.

If the parties have agreed in writing that an action on a controversy shall be brought only in another state and it is brought in a court of this state, the court will dismiss or stay the action, as appropriate, unless (1) the court is required by statute to entertain the action; (2) the plaintiff cannot secure effective relief in the other state, for reasons other than delay in bringing the action; (3) the other state would be a substantially less convenient place for the trial of the action than this state; (4) the agreement as to the place of the action was obtained by misrepresentation, duress, the abuse of economic power, or other unconscionable means; or (5) it would for some other reason be unfair or unreasonable to enforce the agreement.

A forum is seriously inconvenient only if one party would be effectively deprived of a meaningful day in court. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

A forum selection clause can be avoided for fraud only when the fraud relates to procurement of the forum selection clause itself, standing independently from the remainder of the agreement. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

A party seeking to avoid a contractual forum selection clause bears a heavy burden of showing that the clause should not be enforced, and, accordingly, the party seeking to avoid the forum selection clause bears the burden of proving that one of the statutory exceptions applies. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

Aside from factual findings, a ruling on a motion to dismiss pursuant to this section is subject to de novo review. Where the trial court's decision is based upon the complaint and its own determination of disputed factual issues, an appellate court reviews the factual findings under the "clearly erroneous" standard. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

In the absence of one of the five listed exceptions, this section requires dismissal of an action only when the forum selection clause is mandatory. If the forum selection clause is permissive rather than mandatory, this section does not require dismissal of the Nebraska action. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

The proper procedure in Nebraska courts for a party to enforce a forum selection clause naming another state as a forum is to file a motion to dismiss pursuant to this section. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

A forum selection clause which specifically references this section is not contrary to public policy and does not deny courts their inherent authority to consider appropriate matters presented to them. A trial court may refuse to dismiss an action where the facts are consistent with this section's limitations. Woodmen of the World Life Ins. Soc. v. Yelich, 250 Neb. 345, 549 N.W.2d 172 (1996).

A forum selection clause in an insurance contract between a surety and a contractor is enacted in accordance with the statute, and therefor valid, enforceable, and not contrary to public policy. Haakinson & Beaty Co. v. Inland Ins. Co., 216 Neb. 426, 344 N.W.2d 454 (1984).



25-416 Sections, how construed.

Sections 25-413 to 25-417 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.



25-417 Act, how cited.

Sections 25-413 to 25-417 may be cited as the Model Uniform Choice of Forum Act.



25-501 Actions; how commenced.

A civil action must be commenced by filing a complaint in the office of the clerk of a proper court.

When disbarred attorney commenced action, dismissal was proper. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

A writ of replevin which is quashed or dismissed does not give the court jurisdiction to continue with the action. Tiedtke v. Whalen, 133 Neb. 301, 275 N.W. 79 (1937).

It is not essential that action be denominated either in law or in equity; if facts pleaded constitute cause of action or defense, courts will award relief. Rhoads v. Columbia Fire Underwriters Agency, 128 Neb. 710, 260 N.W. 174 (1935).

Cited in case involving amendment of summons on appeal from compensation award. Keil v. Farmers Irr. Dist., 119 Neb. 503, 229 N.W. 898 (1930).

Action is deemed commenced as to defendant, at date of summons which is served upon him. Ramirez v. Chicago, B. & Q. R. R. Co., 116 Neb. 740, 219 N.W. 1 (1928).

One not served with process in an action, who does not appear in person, or by attorney, is not bound by judgment rendered therein. Lipps v. Panko, 93 Neb. 469, 140 N.W. 761 (1913).

New summons is unnecessary on amendment of petition if same causes of action are preserved. Schuyler Nat. Bank v. Bollong, 28 Neb. 684, 45 N.W. 164 (1890).



25-502 Repealed. Laws 1983, LB 447, § 104.



25-502.01 Praecipe for summons.

The plaintiff shall file with the clerk of the court a praecipe for summons stating the name and address of each party to be served and the manner of service for each party. Upon written request of the plaintiff, separate or additional summonses shall be issued.



25-503 Repealed. Laws 1983, LB 447, § 104.



25-503.01 Summons.

(1) The summons shall be directed to the defendant or defendants, and contain the names of the parties and the name and address of the plaintiff's attorney, if any, otherwise the address of the plaintiff. It shall notify defendant that in order to defend the lawsuit an appropriate written response shall be filed with the court within thirty days after service, and that upon failure to do so the court may enter judgment for the relief demanded in the complaint.

(2) A judgment by default shall not be different in kind from that demanded in the complaint. If only special damages are demanded a judgment by default shall not exceed the amount demanded in the complaint.



25-504 Repealed. Laws 1983, LB 447, § 104.



25-504.01 Summons and complaint; service.

A copy of the complaint shall be served with the summons, except when service is by publication. The plaintiff shall deliver to the clerk sufficient copies of the complaint at the time it is filed.



25-505 Repealed. Laws 1983, LB 447, § 104.



25-505.01 Service of summons; methods; State Court Administrator; maintain list.

(1) Unless otherwise limited by statute or by the court, a plaintiff may elect to have service made by any of the following methods:

(a) Personal service which shall be made by leaving the summons with the individual to be served;

(b) Residence service which shall be made by leaving the summons at the usual place of residence of the individual to be served, with some person of suitable age and discretion residing therein;

(c) Certified mail service which shall be made by (i) within ten days of issuance, sending the summons to the defendant by certified mail with a return receipt requested showing to whom and where delivered and the date of delivery, and (ii) filing with the court proof of service with the signed receipt attached; or

(d) Designated delivery service which shall be made by (i) within ten days of issuance, sending the summons by a designated delivery service to the defendant, (ii) obtaining a signed delivery receipt showing to whom and where delivered and the date of delivery, and (iii) filing with the court proof of service with a copy of the signed delivery receipt attached. As used in this subdivision, a designated delivery service means a delivery service designated as such pursuant to 26 U.S.C. 7502(f) and a signed delivery receipt includes an electronic or facsimile receipt with an image of the recipient's signature.

(2) Failure to make service by the method elected by the plaintiff does not affect the validity of the service.

(3) The State Court Administrator shall maintain on the web site of the Supreme Court a list of designated delivery services.

This section does not require service to be sent to the defendant's residence or restrict delivery to the addressee. But service must still comply with the due process requirement that notice be reasonably calculated to apprise interested parties of the pendency of the action and to afford them the opportunity to present their objections. Doe v. Board of Regents, 280 Neb. 492, 788 N.W.2d 264 (2010).

Plaintiff may elect to have service made by any of the methods specified in the statute. West Town Homeowners Assn. v. Schneider, 221 Neb. 674, 380 N.W.2d 265 (1986).

Personal service at work rather than at home, despite the designation on the praecipe of where service should be effected, is nonetheless valid service. Hatcher v. McShane, 12 Neb. App. 239, 670 N.W.2d 638 (2003).



25-506 Repealed. Laws 1983, LB 447, § 104.



25-506.01 Process; by whom served.

(1) Unless the plaintiff has elected certified mail service or designated delivery service, the summons shall be served by the sheriff of the county where service is made, by a person authorized by section 25-507 or otherwise authorized by law, or by a person, corporation, partnership, or limited liability company not a party to the action specially appointed by the court for that purpose.

(2) Certified mail service or designated delivery service shall be made by the plaintiff or plaintiff's attorney.



25-507 Process server; requirements; bond; cost.

(1) In any county which does not have a person contracted as a constable pursuant to section 25-2229, any person twenty-one years of age or older or a corporation, partnership, or limited liability company that satisfies the requirements of subsection (2) of this section shall have the same power as a sheriff to execute any service of process or order.

(2) Any person or entity may exercise the powers provided in subsection (1) of this section if such person or entity (a) is not a party to the action, (b) is not related to a party to the action, (c) does not have an interest in the action, (d) is not a public official employed by the county where service is made whose duties include service of process, and (e) furnishes a good and sufficient corporate surety bond in the sum of fifteen thousand dollars, such bond being conditioned upon such person or entity faithfully and truly performing the duties of process server.

(3) Evidence of the corporate surety bond shall be provided to the clerk of each court in which such person or entity executes service of process or orders. Such person or entity is not required to furnish more than one bond to execute service of process or orders in any state court in the State of Nebraska. When service of process is made by such person or entity authorized by this section, proof of such service of process shall be shown by an affidavit.

(4) The cost of service of process is taxable as a court cost, and when service of process is made by such person or entity other than a sheriff the cost taxable as a court cost is the lesser of the actual amount incurred for service of process or orders or the statutory fee set for sheriffs in section 33-117.



25-507.01 Summons; proof of service; return date.

(1) Within twenty days after the date of issue, the person serving the summons, other than by certified mail service or designated delivery service, shall make proof of service to the court stating the time, place, including the address if applicable, name of the person with whom the summons was left, and method of service, or return the unserved summons to the court with a statement of the reason for the failure to serve.

(2) When service is by certified mail service or designated delivery service, the plaintiff or plaintiff's attorney shall file proof of service within ten days after the signed receipt is received or is available electronically, whichever occurs first.

(3) Failure to make proof of service or delay in doing so does not affect the validity of the service.



25-508 Repealed. Laws 1983, LB 447, § 104.



25-508.01 Service on individual.

(1) An individual party, other than a person under the age of fourteen years, may be served by personal, residence, certified mail, or designated delivery service.

(2) A party under the age of fourteen years may be served by personal, residence, certified mail, or designated delivery service upon an adult person with whom the minor resides and who is the minor's parent or guardian or the person having care of the minor. If none of these can be found, a party under the age of fourteen years may be served by personal service.

(3) If the person to be served is an incapacitated person for whom a conservator or guardian has been appointed or is confined in any institution, notice of the service shall be given to the conservator or guardian or the superintendent or similar official of the institution. Failure to give such notice does not affect the validity of the service on the incapacitated person.

Department of Health and Human Services employees were not properly served in their individual capacities where the summonses were sent via certified mail to their place of employment, the certified mail receipts were signed for by an employee who was not authorized to sign on behalf of the employees, and the summonses were not received by the employees. Anthony K. v. State, 289 Neb. 523, 855 N.W.2d 802 (2014).

Although subsection (3) of this section requires that where summons is served on an incapacitated person, notice of such service shall be given to the guardian, it also provides that failure to give such notice will not affect the validity of the service. In re Interest of A.M.K., 227 Neb. 888, 420 N.W.2d 718 (1988).



25-509 Repealed. Laws 1983, LB 447, § 104.



25-509.01 Service on corporation.

A corporation may be served by personal, residence, certified mail, or designated delivery service upon any officer, director, managing agent, or registered agent, or by leaving the process at the corporation's registered office with a person employed therein, or by certified mail or designated delivery service to the corporation's registered office.



25-510 Repealed. Laws 1983, LB 447, § 104.



25-510.01 Repealed. Laws 1983, LB 447, § 104.



25-510.02 Service on state or political subdivision.

(1) The State of Nebraska, any state agency as defined in section 81-8,210, and any employee of the state as defined in section 81-8,210 sued in an official capacity may be served by leaving the summons at the office of the Attorney General with the Attorney General, deputy attorney general, or someone designated in writing by the Attorney General, or by certified mail or designated delivery service addressed to the office of the Attorney General.

(2) Any county, city, or village of this state may be served by personal, residence, certified mail, or designated delivery service upon the chief executive officer or clerk.

(3) Any political subdivision of this state, as defined in subdivision (1) of section 13-903, other than a county, city, or village, may be served by personal, residence, certified mail, or designated delivery service upon the chief executive officer, clerk, secretary, or other official whose duty it is to maintain the official records, or any member of the governing board or body, or by certified mail or designated delivery service to the principal office of the political subdivision.

When this section applies, a summons must be served on the Attorney General in order to institute judicial review under the Administrative Procedure Act, sections 84-901 through 84-920. Concordia Teachers College v. Neb. Dept. of Labor, 252 Neb. 504, 563 N.W.2d 345 (1997).

This section provides the acceptable methods of service of summons upon the Attorney General, but although some discretion is granted as to the mode of service, no discretion is granted as to the entity to be served. Nebraska Methodist Health Sys. v. Dept. of Health, 249 Neb. 405, 543 N.W.2d 466 (1996).

When this section applies, in order to institute judicial review under the Administrative Procedure Act, service must be had on the Attorney General. Becker v. Nebraska Acct. & Disclosure Comm., 249 Neb. 28, 541 N.W.2d 36 (1995).

In cases in which this section applies, a summons must be served on the Attorney General in order to institute judicial review under the Administrative Procedure Act. Glass v. Nebraska Dept. of Motor Vehicles, 248 Neb. 501, 536 N.W.2d 344 (1995).

Pursuant to subsection (1), when a party commences an action against the State, that party's service must be served in one of the four following ways to be effective: (1) By leaving summons at the Attorney General's office with the Attorney General, (2) by leaving summons at the Attorney General's office with a deputy attorney general, (3) by leaving summons at the Attorney General's office with someone designated in writing by the Attorney General to receive summons, or (4) by sending summons by certified mail addressed to the Attorney General's office. Twiss v. Trautwein, 247 Neb. 535, 529 N.W.2d 24 (1995).

Pursuant to this section, the Attorney General must be served on behalf of the committee and that service may be accomplished by one of the methods for which provision is made in subsection (1). Ray v. Nebraska Crime Victim's Reparations Comm., 1 Neb. App. 130, 487 N.W.2d 590 (1992).



25-511 Service on employee of the state.

Any employee of the state, as defined in section 81-8,210, sued in an individual capacity for an act or omission occurring in connection with duties performed on the state's behalf, regardless of whether the employee is also sued in an official capacity, must be served by serving the employee under section 25-508.01 and also by serving the state under section 25-510.02.



25-511.01 Repealed. Laws 1983, LB 447, § 104.



25-511.02 Service on dissolved corporation.

A dissolved corporation may be served by personal, residence, certified mail, or designated delivery service upon any appointed receiver. If there is no receiver, a dissolved corporation may be served by personal, residence, certified mail, or designated delivery service upon any person who at the time of dissolution was an officer, director, managing agent, or registered agent, or upon any officer or director designated in the last annual report filed with the Secretary of State.



25-512 Repealed. Laws 1983, LB 447, § 104.



25-512.01 Service on partnership.

A partnership or limited partnership may be served by personal, residence, certified mail, or designated delivery service upon any partner except a limited partner, or by certified mail or designated delivery service at its usual place of business, or the process may be left at its usual place of business with an employee of the partnership or limited partnership.



25-513 Repealed. Laws 1983, LB 447, § 104.



25-513.01 Service on unincorporated association.

An unincorporated association may be served by personal, residence, certified mail, or designated delivery service upon an officer or managing agent, or by certified mail or designated delivery service to the association at its usual place of business, or by leaving the process at its usual place of business with an employee of the unincorporated association.



25-514 Repealed. Laws 1983, LB 447, § 104.



25-514.01 Service on agent.

Any party may be served by personal, residence, certified mail, or designated delivery service upon an agent authorized by appointment or by law to receive service of process.



25-515 Repealed. Laws 1983, LB 447, § 104.



25-516 Repealed. Laws 1983, LB 447, § 104.



25-516.01 Service; voluntary appearance; defenses.

(1) The voluntary appearance of the party is equivalent to service.

(2) A defense of lack of jurisdiction over the person, insufficiency of process, or insufficiency of service of process may be asserted only under the procedure provided in the pleading rules adopted by the Supreme Court. If any of those defenses are asserted either by motion or in a responsive pleading and the court overrules the defense, an objection that the court erred in its ruling will be waived and not preserved for appellate review if the party asserting the defense either (a) thereafter files a demand for affirmative relief by way of counterclaim, cross-claim, or third-party claim or (b) fails to dismiss a demand for such affirmative relief that was previously filed. If any of those defenses are asserted either by motion or in a responsive pleading and the court overrules the defense, an objection that the court erred in its ruling on any issue, except the objection that the party is not amenable to process issued by a court of this state, will be waived and not preserved for appellate review if the party asserting the defense thereafter participates in proceedings on any issue other than those defenses.

A voluntary appearance is the equivalent to service that waives a defense of insuf¬ficient service or process if the party requests general relief from the court on an issue other than sufficiency of service or process, or personal jurisdiction. Carlson v. Allianz Versicherungs-AG, 287 Neb. 628, 844 N.W.2d 264 (2014).

A voluntary appearance signed the day before a complaint or petition is filed waives service of process if filed simultaneously with or after the petition. Johnson v. Johnson, 282 Neb. 42, 803 N.W.2d 420 (2011).

A voluntary appearance of a party is equivalent to service and, in effect, is another mode of service. Nebraska Methodist Health Sys. v. Dept. of Health, 249 Neb. 405, 543 N.W.2d 466 (1996).

An action stood dismissed by operation of law upon the passing of 6 months after the filing of the petition, where the defendants were not served process and their voluntary appearances were entered more than 6 months after the date the petition was filed. Vopalka v. Abraham, 9 Neb. App. 285, 610 N.W.2d 433 (2000).



25-517 Repealed. Laws 1983, LB 447, § 104.



25-517.01 Repealed. Laws 1983, LB 447, § 104.



25-517.02 Substitute and constructive service.

Upon motion and showing by affidavit that service cannot be made with reasonable diligence by any other method provided by statute, the court may permit service to be made (1) by leaving the process at the defendant's usual place of residence and mailing a copy by first-class mail to the defendant's last-known address, (2) by publication, or (3) by any manner reasonably calculated under the circumstances to provide the party with actual notice of the proceedings and an opportunity to be heard.

Substitute service cannot be effectively completed by using certified mail; this section allows only for the use of first-class mail. Thornton v. Thornton, 13 Neb. App. 912, 704 N.W.2d 243 (2005).

Substituted service based upon a false and misleading affidavit may be nullified. Where a parent was not given proper statutory notification of an adoption proceeding, the county court lacked jurisdiction to grant the adoption decree and the adoption was set aside. In re Adoption of Leslie P., 8 Neb. App. 954, 604 N.W.2d 853 (2000).



25-518 Repealed. Laws 1983, LB 447, § 104.



25-518.01 Service by publication.

Service may be made by publication (1) when such service is elsewhere provided for by statute or (2) when ordered by the court.



25-519 Service by publication; how made; contents.

The publication shall be made once in each week for three successive weeks in some newspaper printed in the county where the complaint is filed if there is any printed in such county and, if there is not, in some newspaper printed in this state of general circulation in that county. It shall contain a summary statement of the claim for relief of the complaint, mention the court wherein it is filed, and notify the person or persons thus to be served when they are required to answer.

1. How made

2. Contents

3. Miscellaneous

1. How made

In the case of substitute service by publication under this section, service is not "made" until the third publication, and prior to the third publication, a defendant is "not served" under section 25-217. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

Where service by publication has been approved, a defendant is not served within 6 months from the date the petition was filed under section 25-217 unless the third publication under this section has occurred within 6 months from the date the petition was filed. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

Publication seven times in semi-weekly newspaper was not sufficient in foreclosure of tax lien. Davis v. American Inv. & Trust Co., 94 Neb. 427, 143 N.W. 464 (1913).

Publications need not be on same day of week; "week" defined. Burr v. Finch, 91 Neb. 417, 136 N.W. 72 (1912).

Notice must be published in all regular issues during week. Smith v. Potter, 90 Neb. 298, 133 N.W. 437 (1911); Claypool v. Robb, 90 Neb. 193, 133 N.W. 178 (1911).

Notice takes place of summons; publication requiring defendant to answer on second Monday is irregular and may be set aside on motion. Calkins v. Miller, 55 Neb. 601, 75 N.W. 1108 (1898).

Four weekly publications are sufficient. Taylor v. Coots, 32 Neb. 30, 48 N.W. 964 (1891); Fouts v. Mann, 15 Neb. 172, 18 N.W. 64 (1883).

Notice requiring defendant to answer in forenoon is valid; but has whole day to answer. Armstrong v. Middlestadt, 22 Neb. 711, 36 N.W. 151 (1888).

Notice once each week for four successive weeks is completed upon distribution of last publication. Davis v. Huston, 15 Neb. 28, 16 N.W. 820 (1883).

2. Contents

Publication notice must contain a summary statement of the object and prayer of the petition, mention the court wherein it is filed, and notify the person or persons to be served when they are required to answer. Coffin v. Maitland, 146 Neb. 477, 20 N.W.2d 310 (1945).

Plaintiff's cause of action is not required to be set out in notice. Smith v. Potter, 92 Neb. 39, 137 N.W. 854 (1912).

Notice stating that action was for "partition" of lands was sufficient without reciting "partition or sale." McCormick v. Paddock, 20 Neb. 486, 30 N.W. 602 (1886).

Notice in attachment containing general description of property attached is not void. Grebe v. Jones, 15 Neb. 312, 18 N.W. 81 (1883).

3. Miscellaneous

Notice to nonresident herein complied with this section. Armstrong v. Bates, 94 Neb. 462, 143 N.W. 477 (1913).



25-520 Service by publication; when complete; how proved; affidavit of publication.

Service by publication shall be deemed complete when it shall have been made in the manner and for the time prescribed in section 25-519; and such service shall be proved by the affidavit of the printer or his foreman or principal clerk, or other person knowing the same.

In tax foreclosure case, section is strictly construed. Armstrong v. Griffith, 94 Neb. 515, 143 N.W. 461 (1913).

Service is complete upon distribution of paper containing its fourth successive weekly insertion. Claypool v. Robb, 90 Neb. 193, 133 N.W. 178 (1911).

Any one having actual knowledge of facts may make affidavit. Taylor v. Coots, 32 Neb. 30, 48 N.W. 964 (1891).

Court may permit amendment of affidavit to conform to facts. Britton v. Larson, 23 Neb. 806, 37 N.W. 681 (1888).



25-520.01 Service by publication; mailing of published notice; requirements; waiver; when mailing not required.

In any action or proceeding of any kind or nature, as defined in section 25-520.02, where a notice by publication is given as authorized by law, a party instituting or maintaining the action or proceeding with respect to notice or his attorney shall within five days after the first publication of notice send by United States mail a copy of such published notice to each and every party appearing to have a direct legal interest in such action or proceeding whose name and post office address are known to him. Proof by affidavit of the mailing of such notice shall be made by the party or his attorney and shall be filed with the officer with whom filings are required to be made in such action or proceeding within ten days after mailing of such notice. Such affidavit of mailing of notice shall further be required to state that such party and his attorney, after diligent investigation and inquiry, were unable to ascertain and do not know the post office address of any other party appearing to have a direct legal interest in such action or proceeding other than those to whom notice has been mailed in writing. It shall not be necessary to serve the notice prescribed by this section upon any competent person, fiduciary, partnership, or corporation, who has waived notice in writing, entered a voluntary appearance, or has been personally served with summons or notice in such proceeding.

1. Notice not required

2. Miscellaneous

1. Notice not required

First cousins of testator were not prima facie heirs-at-law, and hence were not required to be notified by mail of pending probate of will. Estate of Colman v. Redford, 179 Neb. 270, 137 N.W.2d 822 (1965).

Notice by mail is not required to be given to the holder of a claim for unliquidated damages. Farmers Co-op. Mercantile Co. v. Sidner, 175 Neb. 94, 120 N.W.2d 537 (1963).

Notice by mail was not required to be given to property owner of intention by municipality to pass resolution of necessity for constructing sewer system. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Notice was not required to be sent to all owners of land within school district of proceedings to change boundaries thereof. Lindgren v. School Dist. of Bridgeport, 170 Neb. 279, 102 N.W.2d 599 (1960).

A decedent's potential liability for an automobile accident, without establishment of liability and amount of damages, does not constitute a direct legal interest in the estate such that notice by mail must be sent to the potential creditor. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).

2. Miscellaneous

Section 30-2483 requires notice to be sent to the Department of Health and Human Services under certain circumstances. To comply with this requirement, notice must be sent in accordance with this section. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

The 3-year limitations period of section 30-2485(a)(2) applied to the Department of Health and Human Services' Medicaid estate recovery claim because the personal representative failed to send notice to the department within 5 days of the date on which notice to creditors was first published, as required by section 30-2483 and this section. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

The requirements of this section apply to a publication of notice given under section 25-1529 governing sales on execution. KLH Retirement Planning v. Okwumuo, 263 Neb. 760, 642 N.W.2d 801 (2002).

County court which obtained jurisdiction of res of estate upon filing of petition retains jurisdiction until service of notice is perfected or until matter is abandoned. Fischer v. Lingle, 195 Neb. 108, 237 N.W.2d 110 (1975).

A mortgagor in a foreclosure proceeding is not entitled to personal service of the published notice of sale. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).

Copy of notice, mailed hereunder, that a will and codicil are being offered for probate is sufficient to put party upon inquiry as to documents offered. Flint v. Panter, 187 Neb. 615, 193 N.W.2d 279 (1970).

This section does not apply to notice of dissolution of corporation. Christensen v. Boss, 179 Neb. 429, 138 N.W.2d 716 (1965).



25-520.02 Action or proceeding, defined.

The term action or proceeding means all actions and proceedings in any court and any action or proceeding before the governing bodies of municipal corporations, public corporations, and political subdivisions for the equalization of special assessments or assessing the cost of any public improvement.

The act, of which this section is a part, is not amendatory, but is new and independent legislation. Farmers Co-op. Mercantile Co. v. Sidner, 175 Neb. 94, 120 N.W.2d 537 (1963).

Resolution of necessity for constructing a sewer system was not within purview of this section. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Statute does not contemplate personal notice must be given to a class on matters of general public concern. Lindgren v. School Dist. of Bridgeport, 170 Neb. 279, 102 N.W.2d 599 (1960).



25-520.03 Sections, how construed.

Sections 25-520.01 to 25-520.03 are intended by the Legislature to be cumulative and supplemental to existing legislation. They are deemed to be a matter of general statewide concern. Such sections apply to all parties authorized by law to give notice by publication, including the State of Nebraska, its governmental subdivisions, and all public and municipal corporations.

The act, of which this section is a part, is not amendatory, but is new and independent legislation. Farmers Co-op. Mercantile Co. v. Sidner, 175 Neb. 94, 120 N.W.2d 537 (1963).



25-520.04 Repealed. Laws 1986, LB 735, § 1.



25-521 Repealed. Laws 1983, LB 447, § 104.



25-522 Service by publication; designation of newspaper.

It shall be the lawful right of any plaintiff or petitioner in any suit, action or proceeding, pending or prosecuted in any of the courts of this state, in which it is necessary to publish in a newspaper any notice or copy of an order, growing out of, or connected with, such action or proceeding, either by himself or his attorney of record, to designate in what newspaper such notice or copy of order shall be published; and it shall be the duty of the judges of the district court, county judges, or any other officer charged with the duty of ordering, directing or superintending the publication of any of such notices, or copies of orders, to strictly comply with such designations when made in accordance with the provisions of this section.



25-523 Legal newspaper, defined; prior publications legalized.

No newspaper shall be considered a legal newspaper for the publication of legal and other official notices unless the same shall have a bona fide circulation of at least three hundred paid subscriptions weekly, and shall have been published within the county for fifty-two successive weeks prior to the publication of such notice, and be printed, either in whole or in part, in an office maintained at the place of publication; Provided, that nothing in this section shall invalidate the publication in a newspaper which has suspended publication or been printed outside of the county, on account of fire, flood or other unavoidable accident, for not to exceed ten weeks, in the year last preceding the first publication of a legal notice, advertising or publication; provided further, that all publications made prior to May 22, 1941, in a newspaper which has, on account of flood, fire or other unavoidable accident, suspended publication or been printed in an office outside of the county, are hereby legalized; provided further, that all newspapers, otherwise complying herewith, which have, on account of flood, fire or other unavoidable accident, suspended publication or been printed in an office outside of the county, for not to exceed ten weeks in any year, are hereby legalized; and provided further, that the publication of legal or other official notices in the English language in foreign language newspapers published within the county for fifty-two successive weeks prior to the publication of such a notice, and printed either in whole or in part in an office maintained at the place of publication, shall also be legal.

Mechanical act of printing legal newspaper may be performed outside county of place of publication. Wymore Arbor State, Inc. v. Korinek, 182 Neb. 557, 156 N.W.2d 24 (1968).

Particular requirements of this section need not be recited in printer's proof of publication. Seymour v. Lawson, 111 Neb. 770, 197 N.W. 623 (1926).



25-524 Repealed. Laws 1983, LB 447, § 104.



25-525 Judgment on constructive service; how opened; procedure.

A party against whom a judgment or order has been rendered without other service than by publication in a newspaper may, at any time within five years after the date of entry of the judgment or order, have the same opened to allow the applicant to appear in court and make a defense. Before the judgment or order is opened, the applicant shall give notice to the adverse party of the intention to make such application and shall file a full answer to the petition or complaint, pay all costs, if the court requires them to be paid, and make it appear to the satisfaction of the court, by affidavit, that during the pendency of the action the applicant had no actual notice thereof in time to appear in court and make a defense. The title to any property, the subject of the judgment or order sought to be opened, which by it, or in consequence of it, has passed to a purchaser in good faith, shall not be affected by any proceedings under this section, nor shall the proceedings affect the title of any property sold before judgment under an attachment. The adverse party, on the hearing of an application to open a judgment or order, as provided by this section, shall be allowed to present counter-affidavits, to show that during the pendency of the action the applicant had notice thereof in time to appear in court and make a defense.

1. Sufficiency of application

2. Notice to plaintiff

3. Title to conveyed property

4. Miscellaneous

1. Sufficiency of application

Before party can have judgment opened, it must appear that he had no actual notice of the pendency of the action in time to make defense. McNally v. McNally, 152 Neb. 845, 43 N.W.2d 170 (1950).

Verified petition filed by parties seeking to open up judgment under this section was equivalent to affidavit and answer required thereunder. Nelson v. Nelson, 113 Neb. 453, 203 N.W. 640 (1925).

Application was sufficient to authorize vacation of judgment. Eno v. Lampshire, 108 Neb. 265, 187 N.W. 782 (1922).

Ordinarily only party can make affidavit, but may be made by attorney where party is nonresident. Cass v. Nitsch, 81 Neb. 228, 115 N.W. 753 (1908).

On application, defendant cannot contest sufficiency of original petition; "full answer" means meritorious answer. Oakes v. Ziemer, 62 Neb. 603, 87 N.W. 350 (1901).

To permit a defendant to open up decree, full answer to the merits must be presented. Oakes v. Ziemer, 61 Neb. 6, 84 N.W. 409 (1900).

Defendant must show he did not have actual notice of suit in time to make defense; adverse party may present counteraffidavits. Stover v. Hough, 47 Neb. 789, 66 N.W. 825 (1896).

Party seeking to have judgment opened up must allege and prove bona fides. McGregor v. Eastern B. & L. Assn., 5 Neb. Unof. 563, 99 N.W. 509 (1904).

Motion to vacate judgment after term must tender valid defense which court will adjudge prima facie valid. Waters v. Raker, 1 Neb. Unof. 830, 96 N.W. 78 (1901).

2. Notice to plaintiff

Appearance by party to resist motion to vacate waives notice. Scarborough v. Myrick, 47 Neb. 794, 66 N.W. 867 (1896).

Proceeding is continuation of original action; service of notice on plaintiff's attorney is sufficient. Merriam v. Gordon, 17 Neb. 325, 22 N.W. 563 (1885).

3. Title to conveyed property

Good faith purchaser of land at judicial sale is protected in event judgment reversed under this section. Pauley v. Knouse, 109 Neb. 716, 192 N.W. 195 (1923); Warren v. Dick, 17 Neb. 241, 22 N.W. 462 (1885).

Title of purchaser cannot be litigated in action, except perhaps where bad faith is charged. Security Abstract of Title Co. v. Longacre, 56 Neb. 469, 76 N.W. 1073 (1898).

A purchaser of land under a judgment subsequently opened is not a purchaser pendente lite. Scudder v. Sargent, 15 Neb. 102, 17 N.W. 369 (1883).

4. Miscellaneous

One seeking to open up a judgment secured by constructive service must act within five years and must, by a preponderance of the evidence, show that he had no notice prior to judgment and he must file a meritorious answer. Wittwer v. Dorland, 198 Neb. 361, 253 N.W.2d 26 (1977).

This section has no relation to filing of claims against estate. Supp v. Allard, 162 Neb. 563, 76 N.W.2d 459 (1956).

This section has no reference to a void judgment. Hassett v. Durbin, 132 Neb. 315, 271 N.W. 867 (1937).

Action to redeem from tax foreclosure was commenced in time hereunder. Walter v. Union R. E. Co., 107 Neb. 144, 185 N.W. 323 (1921).

Section is not applicable to proceedings before drainage district board. Richardson County ex rel. Sheehan v. Drainage Dist., 96 Neb. 169, 147 N.W. 205 (1914).

Relief may be granted after five years if proper petitions are presented before expiration of time. Affidavits are amendable. Rine v. Rine, 91 Neb. 248, 135 N.W. 1051 (1912).

Section does not relate to void judgments. Herman v. Barth, 85 Neb. 722, 124 N.W. 135 (1910); Hayes County v. Wileman, 82 Neb. 669, 118 N.W. 478 (1908).

Owner of land sold under scavenger tax law is not entitled to benefits of this section as matter of right. State v. Several Parcels of Land, 75 Neb. 538, 106 N.W. 663 (1906).

Defendant who conveyed his interest by quitclaim deed cannot move to vacate judgment. Browne v. Palmer, 66 Neb. 287, 92 N.W. 315 (1902).

Acknowledgment on summons is actual personal service; judgment cannot be opened. Cheney v. Harding, 21 Neb. 65, 31 N.W. 255 (1887).

Affidavit by an attorney who has personal knowledge of the want of "actual notice" will be sufficient to open the judgment in absence of counteraffidavits. In re Reed v. Estate of Thompson, 19 Neb. 397, 27 N.W. 391 (1886).

Opening judgment upon complying with the requirements of the statute is a matter of right. Brown v. Conger, 10 Neb. 236, 4 N.W. 1009 (1880).



25-526 Repealed. Laws 1983, LB 447, § 104.



25-527 Procedure when defendants not all served.

Where the action is against two or more defendants, and one or more shall have been served, but not all of them, the plaintiff may proceed as follows: (1) If the action be against defendants jointly indebted upon contract, he may proceed against the defendant served, unless the court otherwise direct; (2) if the action be against defendants severally liable, he may, without prejudice to his rights against those not served, proceed against the defendants served in the same manner as if they were the only defendants.

Action being for joint and several liability, it could proceed as to the defendants served, under this section. Bourne v. Baer, 107 Neb. 255, 185 N.W. 408 (1921).

Section is applicable to proceedings to revive joint judgment. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906); Clark v. Commercial Nat. Bank of Columbus, 68 Neb. 764, 94 N.W. 958 (1903).

Where principal on injunction bond could not be found in county, it was proper to proceed against surety alone. Gyger v. Courtney, 59 Neb. 555, 81 N.W. 437 (1900).

Obligors on joint bond must be joined; may proceed against those served. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898); Young v. Joseph Bros. & Davidson, 5 Neb. Unof. 559, 99 N.W. 522 (1904).



25-528 Personal service upon appointed resident agent; appointment invalidates constructive service, when.

It shall be lawful for any person, association or corporation, owning or claiming any interest in or lien upon any real estate lying within this state, to make and file in the office of the register of deeds of the county in which such real estate is situated an appointment, in writing, of some person, who shall be a resident of the county in which said lands lie, upon whom process may be served in any suit, action or proceeding, concerning or affecting such real estate, to which such owner or claimant shall be made a party. Such appointment shall be acknowledged in the manner provided by law for the acknowledgment of deeds, and shall specifically describe the lands affected by such appointment. From and after the filing of such appointment as herein provided, service of any writ, summons, order or notice, in any suit, action or proceeding, concerning or affecting such real estate, shall be made upon the person so appointed and designated in such manner as may be provided by law for the service of process upon persons found in this state, and shall be held and taken to be a valid and effectual service upon such owner or claimant. A copy of such appointment, or of the record thereof, duly certified by the said register of deeds, shall be deemed sufficient evidence thereof. No service made by publication shall be valid in respect to any such owner or claimant, who shall have filed an appointment under the provisions of this article; Provided, such appointment may be at any time revoked by such owner or claimant, but such revocation shall be in writing duly acknowledged, and shall specifically describe the lands affected by such appointment, and filed and recorded in the office of the register of deeds of the county in which any such real property is situated.



25-529 Personal service upon appointed resident agent; appointment; recording and indexing; fees.

The register of deeds of each county shall record such appointment as shall be filed under the provisions of section 25-528 and any revocation thereof in the Miscellaneous Record, shall enter such instruments in the numerical index against the lands described therein, and shall be entitled to demand and receive fees as provided in section 33-109.



25-530 Repealed. Laws 1983, LB 447, § 104.



25-530.01 Repealed. Laws 1983, LB 447, § 104.



25-530.02 Repealed. Laws 1983, LB 447, § 104.



25-530.03 Repealed. Laws 1983, LB 447, § 104.



25-530.04 Repealed. Laws 1983, LB 447, § 104.



25-530.05 Repealed. Laws 1983, LB 447, § 104.



25-530.06 Repealed. Laws 1983, LB 447, § 104.



25-530.07 Repealed. Laws 1983, LB 447, § 104.



25-530.08 Company, firm, or unincorporated association; appointment of agent; execution on judgment; fees.

When a company, firm, or unincorporated association described in section 25-313 has its principal place of business or activity outside of this state and does not have a usual place of doing business or activity within the state or a clerk or general agent within the state, such company, firm, or unincorporated association shall appoint an agent or agents in this state, and before it is authorized to engage in any kind of business or activity in this state, such company, firm, or unincorporated association shall file in the office of the Secretary of State a certified statement setting forth that such company, firm, or unincorporated association is doing business or conducting activities in the State of Nebraska, stating the nature of the business or activity, and designating an agent or agents within the State of Nebraska upon whom process or other legal notice of the commencement of any legal proceeding or in the prosecution thereof may be served. Executions issued on any judgments rendered in such proceedings shall be levied only on property of the company, firm, or unincorporated association. A fee of five dollars shall be paid for filing the certified statement with the Secretary of State. If there is a change of the agent or agents or if there is a change of street address, a statement shall be filed with the Secretary of State stating the name of the new agent or agents or the new street address or both. A filing fee of three dollars shall be paid for the filing of such statement. This section shall not apply to domestic limited partnerships and foreign limited partnerships governed by the Nebraska Uniform Limited Partnership Act.

1. Right to serve

2. Procedure

3. Miscellaneous

1. Right to serve

An unincorporated association to represent employees in collective bargaining must comply with this section before it may bring an action in court. Nebraska Council of Educational Leaders v. Nebraska Dept. of Education, 189 Neb. 811, 205 N.W.2d 537 (1973).

Prior to 1947 amendment, where unincorporated association was not formed to carry on some trade or business, or to hold some species of property in this state, service of process could not be properly made on such association in this state. Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N.W.2d 29 (1946).

Nonresident firm of attorneys, not having office in this state, was not subject to service of process under this section. State ex rel. Johnson v. Tautges, Rerat & Welch, 146 Neb. 439, 20 N.W.2d 232 (1945).

Where the members of a partnership reside in another state and are not within this state, service of summons upon the firm cannot be made in a county where it has no usual place of business. Stelling v. Peddicord, 78 Neb. 779, 111 N.W. 793 (1907).

To authorize summons to another county, nonresident must be bona fide defendant. Stull Bros. v. Powell, 70 Neb. 152, 97 N.W. 249 (1903).

Section is cumulative, and does not prevent service on individual members of partnership. Herron v. Cole Bros., 25 Neb. 692, 41 N.W. 765 (1889).

In suit to enjoin violation of federal statute by members of partnership, federal district court for Missouri, wherein members resided, had jurisdiction although place of partnership's business was in Nebraska. Sutherland v. United States, 74 F.2d 89 (8th Cir. 1934).

2. Procedure

Defendant having given other reasons for refusing to recognize plaintiff as negotiating agent could not change ground after litigation started and base refusal on tardy filing of certificate designating agent. Orleans Education Assn. v. School Dist. of Orleans, 193 Neb. 675, 229 N.W.2d 172 (1975).

In suit against a partnership, filing of a petition by individual partners to remove suit to federal court is not a general appearance but a special appearance only. Security State Bank of Norfolk v. Jackson Bros., Boesel & Co., 130 Neb. 562, 265 N.W. 747 (1936).

Service in an action against a partnership may be made by copy left at the usual place of business. Wittstruck v. Temple, 58 Neb. 16, 78 N.W. 456 (1899).

Where action is brought against firm in the individual names of its members and one member is absent from state, service upon the others is sufficient. Winters v. Means, 25 Neb. 241, 41 N.W. 157 (1888).

Service on partnership at usual place of business is sufficient. Rosenbaum & Co. v. Hayden & Co., 22 Neb. 744, 36 N.W. 147 (1888).

3. Miscellaneous

Service of process in an action against individual members of a partnership is not governed by this section. Hanna v. Emerson, 45 Neb. 708, 64 N.W. 229 (1895).



25-531 Lis pendens; notice; where filed; contents; recording; cancellation; filing fee.

When the summons has been served or publication made, the action is pending so as to charge third persons with notice of pendency. While the action is pending no interest can be acquired by third persons in the subject matter thereof, as against the plaintiff's title. In all actions brought to affect the title to real property, the plaintiff may either at the time of filing his or her complaint or afterwards, file, or in case any defendant sets up an affirmative cause of action and demands relief which shall affect the title to real estate, he or she may, at the time of filing such answer or at any time afterwards, file with the clerk or register of deeds of each county in which the real estate thus to be affected, or any part thereof, is situated, a notice of the pendency of such action. The notice shall contain the names of the parties, the object of the action, and a description of the property in such county sought to be affected thereby. If the action is for foreclosure of a mortgage, such notice shall contain the date of the mortgage, the parties thereto, and the time and place of recording the same. The clerk or register of deeds of such county shall record the notice thus filed and enter the same upon the numerical index of all lands, any part of which is included in the description in the notice, for which he or she shall be entitled to receive filing fees in accordance with section 33-109, to be paid by the person filing such notice, and which shall be taxed as part of the costs in the action. From the time of filing such notice the pendency of such action shall be constructive notice to any purchaser or encumbrancer to be affected thereby. Every person whose conveyance or encumbrance is subsequently executed or subsequently recorded shall be deemed to be a subsequent purchaser or encumbrancer and shall be bound by all proceedings taken in the action after the filing of such notice to the same extent as if he or she were made a party to the action. The court in which such action was commenced or any judge thereof may at any time thereafter on the application of any person aggrieved, on good cause shown, and on such notice as the court or judge may determine, order the notice to be canceled by the clerk or register of deeds of any county in which the notice may have been filed or recorded by filing a notice of release. In actions in which such notice is filed in a county or counties, other than the county in which the action is pending, the county clerk or the register of deeds of the county in which the action was begun may cancel such notice by executing a written release under his or her hand and seal by reason of the order of the court or judge, and forward such release by mail to the county clerk or register of deeds of the county in which the notice has been filed or recorded, and which certificate such county clerk or register of deeds shall record in the records of his or her office. At any time after such notice of pendency is recorded, the party on whose behalf the same was filed or the party's attorney of record may cause the notice to be canceled in the office of the county clerk or register of deeds of any county in which the notice has been filed or recorded. Such cancellation may be made by written release in the same manner as such cancellations are entered on order of the court. For the service required by this section, the county clerk or register of deeds shall be entitled to charge and receive fees in accordance with section 33-109, to be paid by the party causing the service to be performed.

1. Scope

2. Subsequent purchasers

3. Miscellaneous

1. Scope

The purpose and nature of the property and the intent of the parties determines whether buildings or other items located on leased land affect the title to real property. Ondrak v. Matis, 270 Neb. 46, 699 N.W.2d 367 (2005).

Lis pendens has no application to independent titles, not derived from any of the parties to the suit nor in succession to them. Coffin v. Old Line Life Ins. Co., 138 Neb. 857, 295 N.W. 884 (1941).

Claims based upon deed made after lis pendens is filed are subordinated to and determined by the judgment in mortgage foreclosure suit. Hadley v. Corey, 137 Neb. 204, 288 N.W. 826 (1939).

Notice of pendency of suit, while preventing other than parties to the suit from acquiring interest in subject matter pendente lite, does not affect existing rights or prevent the court from their adjudication. First Nat. Bank of Decatur v. Young, 124 Neb. 598, 247 N.W. 586 (1933).

In action to wind up farm lease partnership, intervening creditors of one partner, having constructive notice hereunder of their debtor's limited interest, must share with other partner in distribution of debtor's property. Sacks v. Lytle, 119 Neb. 642, 230 N.W. 501 (1930).

Filing lis pendens at commencement of quiet title action gives constructive notice of plaintiff's claims. Gwynne v. Goldware, 102 Neb. 260, 166 N.W. 625 (1918).

Filing lis pendens does not impound property for plaintiff not having general or specific lien. Purchaser after action is started is not bound by rights subsequently set up by amendment. Hulen v. Chilcoat, 79 Neb. 595, 113 N.W. 122 (1907).

Section does not refer to rights of third parties not derived through parties to suit. Merrill v. Wright, 65 Neb. 794, 91 N.W. 697 (1902).

Lessee under lease made during suit is subject to decree against lessor. McLean v. McCormick, 4 Neb. Unof. 187, 93 N.W. 697 (1903).

Lis pendens applies only to specific property pointed out by pleadings, and must be definite. Hillebrand v. Nelson, 1 Neb. Unof. 783, 95 N.W. 1068 (1901).

Nonresident assignee of note and mortgage, failing to record his assignment, is bound by decree canceling mortgage. Heck v. Nicholas, 6 F.2d 10 (8th Cir. 1925).

2. Subsequent purchasers

The court having jurisdiction, a party cannot, while the action is pending, dispose of the property and avoid the effect of the final judgment in the case. Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945).

A purchaser pendente lite need not be made a party to a mechanic's lien foreclosure proceeding. Johnson v. Olson, 132 Neb. 778, 273 N.W. 201 (1937).

One failing to record deed until after lis pendens filed in action to set aside deeds is subsequent purchaser and bound by proceedings. Justice v. Shaw, 103 Neb. 423, 172 N.W. 253 (1919).

Amendment of 1887 cutting off prior unrecorded interests was constitutional; purpose of amendment stated. Munger v. Beard & Bro., 79 Neb. 764, 113 N.W. 214 (1907).

Mortgagee acquiring rights after levy of attachment took subject thereto even though petition in attachment suit was thereafter amended. Nagle v. First Nat. Bank of Omaha, 57 Neb. 552, 77 N.W. 1074 (1899).

Purchaser pendente lite is bound by decree. Clark v. Charles, 55 Neb. 202, 75 N.W. 563 (1898); Lincoln Rapid Transit Co. v. Rundle, 34 Neb. 559, 52 N.W. 563 (1892).

Judgment is superior to mortgage executed during term, though recorded before judgment. Norfolk State Bank v. Murphy, 40 Neb. 735, 59 N.W. 706 (1894).

Purchaser after summons served is subject to judgment. Shuman v. Willets, 17 Neb. 478, 23 N.W. 358 (1885).

3. Miscellaneous

The perceived merits of the underlying action are not "good cause" to cancel a notice of lis pendens under this section. Kelliher v. Soundy, 288 Neb. 898, 852 N.W.2d 718 (2014).



25-532 Notice of judgment when property situated in more than one county.

When any part of the real property, the subject matter of an action, is situated in any other county or counties than the one in which the action is brought, a certified copy of the judgment in such action must be recorded in the clerk's office of such other county or counties before it shall operate therein as a notice, so as to charge third persons as provided in section 25-531. It shall operate as such notice without record in the county where it is rendered; but this section shall not apply to actions or proceedings under any statute now in force which does not require such record.



25-533 Attachment and execution issued from another county; notice upon entry in encumbrance book.

No levy of attachment or execution on real estate issued from any other county shall be notice to a subsequent vendee or encumbrancer in good faith, unless the sheriff shall have entered in a book, which shall be kept in the office of the clerk of the district court by such clerk and called the "encumbrance book," a statement that the land, describing it, has been so attached or levied on, the cause in which it was so attached, and when it was done, signed by such sheriff. Such book shall be open, as other books kept by such clerk, to public inspection.



25-534 Order, motion, or notice; service; delivery.

Whenever in any action or proceeding, any order, motion, notice, or other document, except a summons, is required by statute or rule of the Supreme Court to be served upon or given to any party, the service or delivery shall be made in accordance with the rules of pleading in civil actions promulgated by the Supreme Court pursuant to section 25-801.01.

This section did not apply when the defendant in a paternity action did not appear in the action. State v. Buckhalter, 273 Neb. 443, 730 N.W.2d 340 (2007).

Service of agency's final decision was completed upon mailing pursuant to this section rather than upon receipt of decision by petitioner's attorney. Roubal v. State, 14 Neb. App. 554, 710 N.W.2d 359 (2006).

Notice was satisfied when address used was correct but included wrong office designation and no evidence showed notice was not received. City of Lincoln v. MJM, Inc., 9 Neb. App. 715, 618 N.W.2d 710 (2000).



25-535 Person, defined.

As used in sections 25-535 to 25-541, person includes an individual, executor, administrator, personal representative, corporation, partnership, limited liability company, association, or other legal or commercial entity, whether or not a citizen or domiciliary of this state and whether or not organized under the laws of this state.

Under this and succeeding sections where copies of complaint, summons, and interrogatories were sent by registered mail to limited partnership defendant at its foreign office, Nebraska long-arm statute was satisfied. Blum v. Kawaguchi, Ltd., 331 F.Supp. 216 (D. Neb. 1971).



25-536 Jurisdiction over a person.

A court may exercise personal jurisdiction over a person:

(1) Who acts directly or by an agent, as to a cause of action arising from the person:

(a) Transacting any business in this state;

(b) Contracting to supply services or things in this state;

(c) Causing tortious injury by an act or omission in this state;

(d) Causing tortious injury in this state by an act or omission outside this state if the person regularly does or solicits business, engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in this state;

(e) Having an interest in, using, or possessing real property in this state; or

(f) Contracting to insure any person, property, or risk located within this state at the time of contracting; or

(2) Who has any other contact with or maintains any other relation to this state to afford a basis for the exercise of personal jurisdiction consistent with the Constitution of the United States.

1. Subject to jurisdiction

2. Not subject to jurisdiction

3. Miscellaneous

1. Subject to jurisdiction

Nebraska's long-arm statute confers jurisdiction over a noncustodial parent who removes a minor child from the child's Nebraska home under the guise of exercising visitation rights in another jurisdiction and then intentionally subjects the child to harm before returning her to this state. S.L. v. Steven L., 274 Neb. 646, 742 N.W.2d 734 (2007).

Nebraska's long-arm statute extends Nebraska's jurisdiction over nonresidents having any contact with or maintaining any relation to this state as far as the U.S. Constitution permits. S.L. v. Steven L., 274 Neb. 646, 742 N.W.2d 734 (2007).

A parent company had sufficient minimum contacts with Nebraska for a Nebraska court to exercise personal jurisdiction where the parent company contracted with its Nebraska subsidiary, coordinated the exchange of equipment between the subsidiary and other centers, prepared all tax reports, provided all forms necessary for operations in Nebraska, and operated a toll-free telephone number and Web site accessible from Nebraska. Erickson v. U-Haul Internat., 274 Neb. 236, 738 N.W.2d 453 (2007).

Nebraska's long-arm statute extends Nebraska's jurisdiction over nonresidents having any contact with or maintaining any relation to this state as far as the U.S. Constitution permits. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005); Brunkhardt v. Mountain West Farm Bureau Mut. Ins., 269 Neb. 222, 691 N.W.2d 147 (2005).

The long-arm statute expressly extends Nebraska's jurisdiction over nonresidents having any contact with or maintaining any relation with Nebraska as far as the U.S. Constitution permits. Quality Pork Internat. v. Rupari Food Servs., 267 Neb. 474, 675 N.W.2d 642 (2004).

This section expressly extends Nebraska's jurisdiction over nonresidents as far as the U.S. Constitution permits. Crete Carrier Corp. v. Red Food Stores, Inc., 254 Neb. 323, 576 N.W.2d 760 (1998).

This section expressly extends Nebraska's jurisdiction over nonresidents as far as the U.S. Constitution permits. The fiduciary shield doctrine is not a bar to personal jurisdiction over a corporate agent or employee when the agent or employee has sufficient minimum contacts of his own with Nebraska to satisfy federal due process requirements. Crystal Clear Optical v. Silver, 247 Neb. 981, 531 N.W.2d 535 (1995).

This section explicitly extends Nebraska's jurisdiction as far as the U.S. Constitution permits. Wagner v. Unicord Corp., 247 Neb. 217, 526 N.W.2d 74 (1995).

Nonresident defendant's conduct and connection with the State of Nebraska was such that it reasonably should have anticipated being haled into court over plaintiff's cause of action for the return of its loan application fee. 24th and Dodge Ltd. v. Commercial Nat. Bank, 243 Neb. 98, 497 N.W.2d 386 (1993).

In order to subject a defendant to a judgment in personam, if the defendant is not within the territory of the forum, due process requires that such defendant have certain minimum contacts with the forum state so that maintenance of the suit does not offend traditional notions of fair play and substantial justice. McGowan Grain v. Sanburg, 225 Neb. 129, 403 N.W.2d 340 (1987).

The establishment of a marital relationship in this state from which a nonresident has left is sufficient minimum contact with this state to permit a court of this state to exercise in personam jurisdiction over the nonresident in an action to dissolve that marriage. York v. York, 219 Neb. 883, 367 N.W.2d 133 (1985).

Company having an interest in, using or possessing real property in this state at a time when it was transacting business in this state was subject to jurisdiction of court in this state and its special appearance was properly overruled. Grand Island Hotel Corp. v. Second Island Development Co., 191 Neb. 98, 214 N.W.2d 253 (1974).

Nonresident manufacturer comes under long-arm statute when it places its products in the stream of commerce expecting delivery in Nebraska. Stoehr v. American Honda Motor Co., Inc., 429 F.Supp. 763 (D. Neb. 1977).

By statute, defendant is under state jurisdiction when defendant contracts for sale of motorcycles in Nebraska. Hetrick v. American Honda Motor Co., Inc., 429 F.Supp. 116 (D. Neb. 1976).

Where after defendant Illinois corporation entered into distributorship agreement for Nebraska, area contacts were numerous and continuous. Nebraska corporation's antitrust cause of action arose out of interrelated acts allegedly indicating unfair competition; sufficient contacts existed to permit in personam jurisdiction. Morton Buildings of Nebraska, Inc. v. Morton Buildings, Inc., 333 F.Supp. 187 (D. Neb. 1971).

Where the delivery, installation, operation, and alleged injury resulting from defective machine occurred in Nebraska, the manufacturer who had shipped same indirectly was subject to Nebraska jurisdiction. Blum v. Kawaguchi, Ltd., 331 F.Supp. 216 (D. Neb. 1971).

2. Not subject to jurisdiction

Neither an act of sexual intercourse between consenting adults nor the failure of a putative father to support his child is an act "causing tortious injury" under the terms of the Nebraska long-arm statute. State ex rel. Larimore v. Snyder, 206 Neb. 64, 291 N.W.2d 241 (1980).

For tortious act in other state, jurisdiction for damage action in Nebraska not supported by telephone calls, travel to Nebraska, and unspecified acts which induced victim to travel to other state. Von Seggern v. Saikin, 187 Neb. 315, 189 N.W.2d 512 (1971).

Where defendants maintained no offices, salespersons, or agents in Nebraska; where contracts neither executed nor performed in Nebraska; where goods neither came from or to Nebraska; the Nebraska contracts insufficient to attach jurisdiction under long-arm statutes. Aaron Ferer & Sons Co. v. American Compressed Steel Co., 564 F.2d 1206 (8th Cir. 1977) affirming, Aaron Ferer & Sons Co. v. Atlas Scrap Iron & Metal Co., 558 F.2d 450 (8th Cir. 1977).

National Trailer Leasing Company under facts of case not subject to jurisdiction under this section which requires actual presence in state plus additional requirement of regular or persistent course of conduct. Peterson v. U-Haul Co., 409 F.2d 1174 (8th Cir. 1969).

Where the activities of a physician and hospital in administering chemotherapy treatment were localized and confined to the State of Iowa, there were insufficient contacts with Nebraska for purposes of application of the Nebraska long-arm statute in a wrongful death action against the physician and hospital, notwithstanding the foreseeability of alleged effects occurring in Nebraska where the patient resided. Glover v. Wagner, 462 F.Supp. 308 (D. Neb. 1978).

Where purchase contracts were executed outside Nebraska by nonresident sellers for shipment of goods to other states, and defendants did not transact nor solicit business in Nebraska, buyers' Nebraska residence did not give federal court in Nebraska personal jurisdiction in this suit under Bankruptcy Act. Aaron Ferer & Sons Co. v. Atlas Scrap Iron & Metal Co., 418 F.Supp. 674 (D. Neb. 1976).

3. Miscellaneous

The provisions of this section requiring notice of homestead exemption rights do not apply to foreclosure of a tax lien represented by a tax sale certificate. Destiny 98 TD v. Miodowski, 269 Neb. 427, 693 N.W.2d 278 (2005).

Nebraska's long-arm statute is to be interpreted broadly in view of the rationale and philosophy underlying its adoption. Quality Pork Internat. v. Rupari Food Servs., 267 Neb. 474, 675 N.W.2d 642 (2004).

The benchmark for determining if the exercise of personal jurisdiction satisfies due process is whether the defendant's minimum contacts with the forum state are such that the defendant should reasonably anticipate being haled into court there. The existence of a Nebraska choice-of-law clause is a factor to be considered in determining whether a party should reasonably anticipate being haled into court in Nebraska. Castle Rose v. Philadelphia Bar & Grill of Arizona, Inc., 254 Neb. 299, 576 N.W.2d 192 (1998).

While language of this section does not cover divorce in specific words, it indicates the legislative intention to apply the minimum contacts rule where it does not offend traditional concepts of fair play and substantial justice. Stucky v. Stucky, 186 Neb. 636, 185 N.W.2d 656 (1971).

Out-of-state seller, who allegedly sold heifers to a cow-calf operation that were unfit for breeding purposes, did not have continuous and systematic business contact with Nebraska sufficient to warrant the exercise of personal general jurisdiction over seller. There was no evidence that seller designated an agent for service of process, held a license in the state, had employees in the state, or was incorporated in the state. South Dakota cattle seller's sending industry directories, in which it had placed advertisements to buyer, and maintaining 800 number, was not purposeful availment to the laws of Nebraska, as was required to warrant exercise of specific jurisdiction over seller in buyers' action alleging that seller breached warranty that heifers were fit for breeding purposes. Higgins v. Rausch Herefords, 9 Neb. App. 212, 609 N.W.2d 712 (2000).

Concept of due process in Nebraska's long-arm statute is at least as broad as the constitutional standard of due process. Pioneer Ins. Co. v. Gelt, 558 F.2d 1303 (8th Cir. 1977).

Question of whether in personam jurisdiction is acquired under Nebraska long-arm statute depends primarily on the quantity, nature, and quality of the parties' contacts with the forum state. Aaron Ferer & Sons Co. v. Atlas Scrap Iron & Metal Co., 558 F.2d 450 (8th Cir. 1977).

It is a nonresident defendant's contacts with the forum state that are of interest in determining if in personam jurisdiction exists, not its contacts with the resident plaintiff. Gendler v. General Growth Properties, 461 F.Supp. 434 (D. Neb. 1978).

Nebraska long-arm statute is limited only by the constitutional constraints imposed by the minimum contacts rule. Vergara v. Aeroflot Soviet Airlines, 390 F.Supp. 1266 (D. Neb. 1975).

Under facts in this case, defendant was amenable to service, and when copy of complaint and a summons were served by registered mail with signed receipt required, requirements of due process were met. General Leisure Products Corp. v. Gleason Corp., 331 F.Supp. 278 (D. Neb. 1971).



25-537 Service outside state.

When the exercise of personal jurisdiction is authorized by sections 25-535 to 25-541, service may be made outside this state.

Unless defendant transacts some business in Nebraska, jurisdiction over him may not be obtained hereunder by service outside the state. Conner v. Southern, 186 Neb. 164, 181 N.W.2d 446 (1970).

Concept of due process in Nebraska's long-arm statute is at least as broad as the constitutional standard of due process. Pioneer Ins. Co. v. Gelt, 558 F.2d 1303 (8th Cir. 1977).



25-538 Action in another forum; stay or dismissal of action.

When the court finds that in the interest of substantial justice the action should be heard in another forum, the court may stay or dismiss the action in whole or in part on any conditions that may be just.

Trial court did not abuse its discretion in refusing to dismiss case on basis of forum non conveniens. Woodmen of the World Life Ins. Soc. v. Kight, 246 Neb. 619, 522 N.W.2d 155 (1994).

Where diverse parties to a contract have agreed in writing that the defendant will assume the burden of litigating an action on the contract in the plaintiff's home jurisdiction, and where there is no evidence of fraud or duress or any other action by the plaintiff that would retroactively render void the contractual forum selection, this section does not authorize a court to arbitrarily amend the contract by nullifying the forum selection clause and reassigning to the plaintiff the burden of litigating an action on the contract in a foreign jurisdiction. Woodmen of the World Life Ins. Soc. v. Walker, 1 Neb. App. 882, 510 N.W.2d 439 (1993).



25-539 Jurisdiction authorized.

A court of this state may exercise jurisdiction on any other basis authorized by law.

In personam jurisdiction may be acquired over a nonresident defendant in a divorce action by extra-territorial personal service of process made in accordance with a statute of this state if there exists sufficient contacts between the defendant and this state relevant to the cause of action to satisfy traditional notions of fair play and substantive justice. In this case, defendant's last marital domicile was in Nebraska and no showing was made that it was later superseded by a new domicile. Stucky v. Stucky, 186 Neb. 636, 185 N.W.2d 656 (1971).



25-540 Service outside state; manner.

(1) When the law of this state authorizes service outside this state, the service, when reasonably calculated to give actual notice, may be made:

(a) In the manner prescribed for service within this state;

(b) In the manner prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction;

(c) As directed by the foreign authority in response to a letter rogatory; or

(d) As directed by the court.

(2) Proof of service outside this state may be made by affidavit of the individual who made the service or in the manner prescribed by the law of this state, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction.

When service of process is made outside of the state by mail, proof of service shall include a receipt signed by the addressee or other evidence of personal delivery to the addressee satisfactory to the court. Lydick v. Smith, 201 Neb. 45, 266 N.W.2d 208 (1978).

Proof of service by mail must include a receipt signed by the addressee, or other satisfactory evidence of personal delivery, and an affidavit to be considered on appeal must be offered in evidence and preserved in the bill of exceptions. Anderson v. Autocrat Corp., 194 Neb. 278, 231 N.W.2d 560 (1975).

Where affidavit showed service personally upon defendant Reiff individually and as district manager of defendant corporation, and by certified mail, return receipt requested upon individual defendants in their office in Morton, Illinois, together with return receipts showing that copies of summons and complaint were served upon each, the process was in conformity with this section. Morton Buildings of Nebraska, Inc. v. Morton Buildings, Inc., 333 F.Supp. 187 (D. Neb. 1971).



25-541 Sections, how construed.

Sections 25-535 to 25-541 do not repeal or modify any other law of this state permitting another procedure for service.



25-542 Service of process; applicability.

Unless specifically provided to the contrary or the context otherwise requires, the provisions of Chapter 25, article 5, on service of process, as such provisions may from time to time be amended, shall apply to all civil proceedings in all courts of this state and to all proceedings under any statute which refers to or incorporates the general provisions on process or service of process.



25-543 Repealed. Laws 1999, LB 43, § 30.



25-601 Dismissal without prejudice.

An action may be dismissed without prejudice to a future action (1) by the plaintiff, before the final submission of the case to the jury, or to the court where the trial is by the court; (2) by the court where the plaintiff fails to appear at the trial; (3) by the court for want of necessary parties; (4) by the court on the application of some of the defendants where there are others whom the plaintiff fails to diligently prosecute; (5) by the court for disobedience by the plaintiff of an order concerning the proceedings in the action. In all other cases on the trial of the action the decision must be upon the merits.

1. Before final submission

2. After final submission

3. Want of necessary parties

4. Disobedience by plaintiff

5. Miscellaneous

1. Before final submission

A plaintiff has the right to dismiss the action it has brought at any time prior to final submission. United States Fire Ins. Co. v. Affiliated FM Ins. Co., 225 Neb. 218, 403 N.W.2d 383 (1987).

An order sustaining a demurrer is not a final order. Therefor, an action may be dismissed as a matter of right upon plaintiff's motion following the demurrer. Koll v. Stanton-Pilger Drainage Dist., 207 Neb. 425, 299 N.W.2d 435 (1980).

Plaintiff had right hereunder to dismiss his claim for reinstatement in union and could then pursue claim for damages for wrongful discharge without exhausting administrative remedies. Poppert v. Brotherhood of R. R. Trainmen, 187 Neb. 297, 189 N.W.2d 469 (1971).

Right of plaintiff to dismiss action is not a matter of judicial grace or discretion. In divorce action, until trial court enters an order imposing some obligation, plaintiff has unqualified right to dismiss regardless of nature of pleadings on file. Werner v. Werner, 186 Neb. 558, 184 N.W.2d 646 (1971).

County attorney may dismiss action in juvenile court before trial without leave of court. In re Interest of Moore, 186 Neb. 67, 180 N.W.2d 917 (1970).

Plaintiff may dismiss action as a matter of right at any time before final submission of case. Gebhart v. Tri-State G. & T. Assn., 181 Neb. 457, 149 N.W.2d 41 (1967).

An action may be dismissed without prejudice by a plaintiff as a matter of right at any time before final submission of the case. Giesler v. City of Omaha, 175 Neb. 706, 123 N.W.2d 650 (1963).

Section applies to dismissal of counterclaim before final submission. Harbert v. Mueller, 156 Neb. 838, 58 N.W.2d 221 (1953).

A counterclaim may be dismissed as a matter of right at any time before final submission. Feight v. Mathers, 153 Neb. 839, 46 N.W.2d 492 (1950).

Plaintiff may dismiss without prejudice to take advantage of amended venue statutes and bring action in another county. Grosc v. Bredthauer, 136 Neb. 43, 284 N.W. 869 (1939).

The right of the plaintiff to dismiss without prejudice before final submission applies in appeals from the Workmen's Compensation Court to district court. Chilen v. Commercial Casualty Ins. Co., 135 Neb. 619, 283 N.W. 366 (1939).

Before final submission of a case to the jury or court, a dismissal by plaintiff without prejudice to a future action is not a matter of judicial grace or discretion, but is a statutory right. Duffy v. Cody, 129 Neb. 737, 262 N.W. 828 (1935).

Before final submission plaintiff may dismiss as a matter of right. Reams v. Sinclair, 97 Neb. 542, 150 N.W. 826 (1915); Snyder v. Collier, 85 Neb. 552, 123 N.W. 1023 (1909).

One of several plaintiffs has right to dismiss action so far as he is concerned; informality in dismissal is cured where cause proceeds to final determination between remaining parties. Henkel v. Boudreau, 94 Neb. 338, 143 N.W. 236 (1913).

Plaintiff may, as a matter of right, dismiss his action without prejudice at any time before its final submission. Snyder v. Collier, 85 Neb. 552, 123 N.W. 1023 (1909).

Plaintiff has absolute right to dismiss without prejudice before final submission of cause. Beals v. Western Union Tel. Co., 53 Neb. 601, 74 N.W. 54 (1898); Sharpless v. Giffen, 47 Neb. 146, 66 N.W. 285 (1896).

Where property was not taken or has been returned, plaintiff in replevin may dismiss. Saussay v. Lemp Brew. Co., 52 Neb. 627, 72 N.W. 1026 (1897).

Plaintiff in replevin, who has taken property, cannot dismiss without defendant's consent. Vose v. Muller, 48 Neb. 602, 67 N.W. 598 (1896).

Plaintiff in replevin, who has obtained possession of property under the writ, cannot dismiss without consent of defendant. Garber v. Palmer, Blanchard & Co., 47 Neb. 699, 66 N.W. 656 (1896).

Trial court has no authority to enter involuntary nonsuit and judgment of dismissal. Proper practice is to instruct jury to return verdict for defendant. Zittle v. Schlesinger, 46 Neb. 844, 65 N.W. 892 (1896).

Refusal of court to dismiss is not final order. Supreme Court will not reinstate action when plaintiff has dismissed. Grimes v. Chamberlain, 27 Neb. 605, 43 N.W. 395 (1889).

Plaintiff may dismiss as to one defendant during trial though answer pleads misjoinder of defendants. Morrissey v. Schindler, 18 Neb. 672, 26 N.W. 476 (1886).

An action may be dismissed without prejudice to a future action by the plaintiff before the final submission of the case to the court where the trial is by the court, and it is generally a right of the plaintiff that is not a matter of judicial grace or discretion. In re Guardianship of David G., 18 Neb. App. 918, 798 N.W.2d 131 (2011).

This section applies to a case on appeal from the small claims court pending in district court, if there has not been final submission to the district court judge. Sutherland v. Shoemaker, 6 Neb. App. 157, 570 N.W.2d 375 (1997).

2. After final submission

After defendant moves for a directed verdict and arguments of both parties are completed, a case is under submission and plaintiff loses absolute right to dismiss without prejudice. Any time before final submission of the case to the fact finder, plaintiff may dismiss an action, without prejudice, as a matter of right. Collection Specialists v. Vesely, 238 Neb. 181, 469 N.W.2d 549 (1991).

When a case has been submitted upon a motion for a directed verdict, plaintiff's absolute right to dismiss without prejudice is lost, but when the motion is overruled there is no longer a final submission where issues remain to be determined by the jury and have not been submitted to it. Miller v. Harris, 195 Neb. 75, 236 N.W.2d 828 (1975).

Where plaintiff presented her case and rested, the defendant moved for dismissal, and the court took the matter under advisement, the case was submitted and plaintiff had lost her right to dismiss without prejudice. Gydesen v. Gydesen, 188 Neb. 538, 197 N.W.2d 67 (1972).

After final submission, dismissal without prejudice requires leave of court. Tuttle v. Wyman, 149 Neb. 769, 32 N.W.2d 742 (1948).

When defendant moves to dismiss plaintiff's action at close of plaintiff's evidence, he admits plaintiff's testimony to be true, together with every conclusion that may fairly and reasonably be drawn therefrom, and court must thereupon determine as question of law whether plaintiff's evidence is sufficient to support judgment for plaintiff. Schroeder v. Bartlett, 129 Neb. 645, 262 N.W. 447 (1935).

Dismissal is not demandable as a right after the cause has been fully tried and unconditionally submitted to the court. Pettegrew v. Pettegrew, 128 Neb. 783, 260 N.W. 287 (1935).

Final submission of action contemplates its submission upon both law and fact. Plattsmouth Loan & Bldg. Assn. v. Sedlak, 128 Neb. 509, 259 N.W. 367 (1935).

Trial court's ruling on defendant's motion to dismiss jury was final submission hereunder so that plaintiff could not dismiss the case without prejudice thereafter. Stungis v. Wavecrest Realty Co., 124 Neb. 769, 248 N.W. 78 (1933).

Dismissal after final submission must be by order of court entered on journal. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Plaintiff may dismiss without prejudice after reversal and remand for new trial. Bancroft Drainage Dist. v. Chicago, St. P., M. & O. Ry. Co., 102 Neb. 455, 167 N.W. 731 (1918).

Court may permit dismissal after submission. Nelson v. Omaha & C. B. St. Ry. Co., 93 Neb. 154, 139 N.W. 860 (1913).

Plaintiff appealing to district court may dismiss action. Dismissal is not affirmance of judgment below, and is not res judicata. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906).

Absolute right to dismiss is lost after submission on demurrer to evidence. Fronk v. Evans City Steam Laundry Co., 70 Neb. 75, 96 N.W. 1053 (1903).

When a case has been submitted upon a demurrer to the evidence, and the demurrer sustained, plaintiff's absolute right to dismiss without prejudice is lost. Bee Building Co. v. Dalton, 68 Neb. 38, 93 N.W. 930 (1903).

Court may impose reasonable terms or refuse dismissal. Horton v. State ex rel. Hayden, 63 Neb. 34, 88 N.W. 146 (1901).

Involuntary nonsuit for failure of proof is unauthorized; it is error, without prejudice, where directed verdict would have been proper. Thompson v. Missouri P. Ry., 51 Neb. 527, 71 N.W. 61 (1897).

Plaintiff cannot dismiss after cause has been submitted to court or jury. State ex rel. Board of Supervisors of Holt County v. Hazelet, 41 Neb. 257, 59 N.W. 891 (1894).

Appellant from justice court may dismiss without consent of appellee. Eden Musee Co. v. Yohe, 37 Neb. 452, 55 N.W. 866 (1893).

Equity rule prevails; court may excuse payment of costs in first action as prerequisite to maintaining second. Union P. Ry. Co. v. Mertes, 35 Neb. 204, 52 N.W. 1099 (1892).

After a demurrer to plaintiff's petition has been sustained, plaintiff cannot afterwards dismiss the action. State ex rel. Burlington & M. River R. R. Co. v. Scott, 22 Neb. 628, 36 N.W. 121 (1888).

After submission, a trial court has no authority to dismiss a case without prejudice on the basis that a plaintiff has failed to produce sufficient evidence to sustain his or her claims. Holling v. Holling, 16 Neb. App. 394, 744 N.W.2d 479 (2008).

Plaintiff's privilege of dismissal without prejudice is not demandable as of right after cause has been submitted, but may be granted in exercise of discretion. Iowa-Nebraska Light & Power Co. v. Daniels, 63 F.2d 322 (8th Cir. 1933).

3. Want of necessary parties

Action may be dismissed by court for want of necessary parties. Dempster v. Ashton, 125 Neb. 535, 250 N.W. 917 (1933).

Where motion is made to dismiss for want of prosecution, defendant must serve notice on plaintiff. Berggren v. Berggren, 24 Neb. 764, 40 N.W. 284 (1888).

4. Disobedience by plaintiff

A civil action may be dismissed if, absent a showing of good cause, a litigant fails to prosecute the action in compliance with the Nebraska Supreme Court's Case Progression Standards for civil actions in district courts. Billups v. Jade, Inc., 240 Neb. 494, 482 N.W.2d 269 (1992).

Pursuant to subsection (5) of this section, it is within the discretion of the district court to dismiss a petition without prejudice for disobedience by the plaintiff of a reasonable order concerning the proceedings in the action. Kerndt v. Ronan, 236 Neb. 26, 458 N.W.2d 466 (1990).

It is within the sound discretion of the district court to dismiss a petition without prejudice for disobedience by the plaintiff of a reasonable order concerning the proceedings in the action. Vodehnal v. Grand Island Daily Independent, 191 Neb. 836, 218 N.W.2d 220 (1974).

Action may be dismissed without prejudice for failure of plaintiff to appear at pretrial conference. Pressey v. State, 173 Neb. 652, 114 N.W.2d 518 (1962).

Failure or refusal of plaintiff to comply with a proper order of court with respect to amendment of petition may be valid ground for dismissal of the action. Bushnell v. Thompson, 133 Neb. 115, 274 N.W. 453 (1937).

Court has power to dismiss, with prejudice, for plaintiff's failure to comply with rules or orders. Ferson v. Armour & Co., 109 Neb. 648, 192 N.W. 125 (1923).

District court has discretionary power to dismiss petition without prejudice for disobedience of reasonable order. Howell v. Malmgren, 79 Neb. 16, 112 N.W. 313 (1907).

5. Miscellaneous

No case addressing the right of a party to dismiss pursuant to this section has required the party to pay costs pursuant to section 25-602. Without a motion for attorney fees pending, such fees would not be a part of the costs to be paid under either this section or section 25-602. Kansas Bankers Surety Co. v. Halford, 263 Neb. 971, 644 N.W.2d 865 (2002).

Where wife dismissed her suit to dissolve marriage, husband had no right to notice, hearing, or right to attach conditions to dismissal because he did not file a request for affirmative relief on merits of cause. Temporary orders perished with dismissal because nothing remained to invoke jurisdiction. Schroeder v. Schroeder, 223 Neb. 684, 392 N.W.2d 787 (1986).

The right of a plaintiff to dismiss is not a matter of judicial grace or discretion, but may be made subject to condition, such as reimbursement of costs, where equity so requires. Dawson v. Papio Nat. Resources Dist., 210 Neb. 100, 313 N.W.2d 242 (1981).

District court has jurisdiction to enter judgment of dismissal without prejudice upon sustaining of demurrer. Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Filing of petition for probate of will is not an action. Hill v. Humlicek, 156 Neb. 61, 54 N.W.2d 366 (1952).

Practice of entering "nonsuit" upon conclusion of opening statements by counsel to jury is disapproved. Temple v. Cotton Transfer Co., 126 Neb. 287, 253 N.W. 349 (1934).

Proceedings under writ ad quod damnum are included in term "action" used in this section, providing for dismissal. Blue River Power Co. v. Hronik, 116 Neb. 405, 217 N.W. 604 (1928).

Filing petition for appointment of administrator is not an "action" hereunder. In re Estate of Glover, 104 Neb. 151, 175 N.W. 1017 (1920).

Where the only relief is against a nominal defendant who did not appear and upon whom the record fails to show service of process, dismissal of plaintiff's cause of action by court is proper. Elmore v. McMillan, 79 Neb. 621, 113 N.W. 165 (1907).

Court cannot adjudge that new action shall not be subject to defense of statute of limitations. Linton v. Cooper, 75 Neb. 167, 106 N.W. 170 (1905).

Dismissal does not operate as estoppel; before action is recommenced, court may require payment of costs in first. Yates v. Jones Nat. Bank, 74 Neb. 734, 105 N.W. 287 (1905).

Where one of two plaintiffs had judgment in replevin, the other cannot dismiss without defendant's consent. Houck v. Linn, 56 Neb. 743, 77 N.W. 51 (1898).

A dismissal for lack of subject matter jurisdiction is not a judgment on the merits and is entered without prejudice. In re Guardianship of David G., 18 Neb. App. 918, 798 N.W.2d 131 (2011).



25-602 Dismissal without prejudice; by plaintiff in vacation; exceptions; payment of costs.

The plaintiff, in any case pending in the district or Supreme Court of the state, shall, when no counterclaim or setoff has been filed by the opposite party, have the right in the vacation of any of said courts to dismiss his said action without prejudice, upon payment of costs, which dismissal shall be, by the clerk of any of said courts, entered upon the journal and take effect from and after the date thereof.

No case addressing the right of a party to dismiss pursuant to section 25-601 has required the party to pay costs pursuant to this section. Without a motion for attorney fees pending, such fees would not be a part of the costs to be paid under either section 25-601 or this section. Kansas Bankers Surety Co. v. Halford, 263 Neb. 971, 644 N.W.2d 865 (2002).

Plaintiff had right to dismiss without prejudice to take advantage of amended statute on venue of action. Grosc v. Bredthauer, 136 Neb. 43, 284 N.W. 869 (1939).

Dismissal after final submission of case must be by order of court entered on journal. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Filing petition for appointment of administrator is not an "action." In re Estate of Glover, 104 Neb. 151, 175 N.W. 1017 (1920).

Section is applicable to election contest; cannot set aside dismissal without notice to contestant, to allow another to intervene. Moore v. Waddington, 69 Neb. 615, 96 N.W. 279 (1903).

Dismissal before appearance by defendant ends case. Sims v. Davis, 48 Neb. 720, 67 N.W. 765 (1896).

Right to dismiss is not absolute, but depends upon payment of costs. Sheedy v. McMurtry, 44 Neb. 499, 63 N.W. 21 (1895).

After case is submitted, power to dismiss without prejudice ceases. Sharp v. Brown, 34 Neb. 406, 51 N.W. 1030 (1892).

Where there is no setoff or counterclaim, and costs are paid, court cannot at next term permit intervention. Harris v. Cronk, 17 Neb. 475, 23 N.W. 341 (1885).



25-603 Dismissal without prejudice; trial on setoff or counterclaim.

In any case where a setoff or counterclaim has been presented, the defendant shall have the right of proceeding to the trial of his claim, although the plaintiff may have dismissed the action or failed to appear.

A cross-appeal is an appeal perfected by a second party to the action filed subsequent to a prior appeal by an adverse party. Gebhart v. Tri-State G. & T. Assn., 181 Neb. 457, 149 N.W.2d 41 (1967).

Where a setoff or counterclaim has been presented, a defendant has the right to proceed to trial on his claim, although plaintiff may have dismissed his action. Giesler v. City of Omaha, 175 Neb. 706, 123 N.W.2d 650 (1963).

Dismissal of counterclaim did not prevent plaintiff from proceeding on set-off against same. Feight v. Mathers, 153 Neb. 839, 46 N.W.2d 492 (1951).

Where plaintiff in action to foreclose first mortgage dismissed case before final submission, a defendant filing a cross-petition for foreclosure of second mortgage is entitled to trial of his cross-complaint. Plattsmouth Loan & Bldg. Assn. v. Sedlak, 128 Neb. 509, 259 N.W. 367 (1935).

Plaintiff has no right to dismiss as to defendants who have pleaded facts entitling them to affirmative relief. Toop v. Palmer, 108 Neb. 850, 189 N.W. 394 (1922).

Plaintiff on appeal to district court cannot by dismissing action defeat judgment on set-off below. Hess v. Hess, 78 Neb. 347, 110 N.W. 999 (1907).

Right of plaintiff to dismiss without prejudice does not affect the right of defendant to proceed to trial on cross-petition. Adams v. Osgood, 55 Neb. 766, 76 N.W. 446 (1898).



25-701 Joinder of claims.

A party asserting a claim to relief as an original claim, counterclaim, cross-claim, or third-party claim may join, either as independent or as alternate claims, as many claims, legal or equitable, as the party has against an opposing party.

1. Same transaction

2. Contracts

3. Trustees

4. Recovery of property

5. Other actions

1. Same transaction

For application of res judicata a petition in quantum meruit is a restatement of the earlier cause of action on express contract where both petitions are based on same services. Vantage Enterprises, Inc. v. Caldwell, 196 Neb. 671, 244 N.W.2d 678 (1976).

Damages for loss of possession of lease and loss of crops could be joined. Dinkel v. Hagedorn, 156 Neb. 419, 56 N.W.2d 464 (1953).

In suit to enjoin nuisance, damages may be recovered. Brchan v. The Crete Mills, 155 Neb. 505, 52 N.W.2d 333 (1952).

Plaintiff may unite a cause of action growing out of breach of promise to marry, and another in damages for seduction, where both causes arise out of the same transaction. Ryan v. Oswald, 134 Neb. 265, 278 N.W. 508 (1938).

Malicious prosecution and false imprisonment arising out of same transaction may be joined. Scott v. Flowers, 60 Neb. 675, 84 N.W. 81 (1900).

Causes of action in tort, all growing out of and connected with the same transaction, may be joined. Dinges v. Riggs, 43 Neb. 710, 62 N.W. 74 (1895).

2. Contracts

Amendment of petition allowed to include action in quantum meruit with action on express contract. Associated Wrecking v. Wiekhorst Bros., 228 Neb. 764, 424 N.W.2d 343 (1988).

Agreement to pay principal of debt at one time and interest thereon at another gives rise to separate causes of action which plaintiff may join or not at his pleasure. Peters v. Meyer, 131 Neb. 847, 270 N.W. 312 (1936).

Action on quantum meruit may be joined with action on express contract. Stout v. Omaha, L. & B. Ry. Co., 97 Neb. 816, 151 N.W. 295 (1915).

Action to foreclose mortgage and on unsecured note cannot be joined. McCague Sav. Bank v. Croft, 80 Neb. 702, 115 N.W. 315 (1908).

Action to foreclose mortgage and for deficiency judgment may be joined. Commercial Nat. Bank of Omaha v. Grant, 73 Neb. 435, 103 N.W. 68 (1905).

Action to correct official bond and for damages for breach of bond may be joined. Stewart v. Carter, 4 Neb. 564 (1876).

3. Trustees

Action to enforce trust agreement under which defendant purchased plaintiff's property at judicial sale, and action based upon alleged invalidity of sale may be joined. Williams v. Lowe, 4 Neb. 382 (1876).

4. Recovery of property

Under prior law, under subsection (6) of this section, plaintiff may seek rents and profits in an ejectment action. Wicker v. Waldemath, 238 Neb. 515, 471 N.W.2d 731 (1991).

Action for conversion of corporate assets may be joined with one for statutory liability of stockholders on account of failure to publish notice of amount of corporate indebtedness. Malm v. Stock, 99 Neb. 374, 156 N.W. 656 (1916).

Action by stockholder to enforce lien for money ordered paid by court in setting aside fraudulent conveyance to officers, and for appointment of receiver may be joined. Ponca Mill Co. v. Mikesell, 55 Neb. 98, 75 N.W. 46 (1898).

Actions to recover illegal fees and for statutory penalty were joinable. Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897).

Ejectment and action for rents and profits may be joined. Fletcher v. Brown, 35 Neb. 660, 53 N.W. 577 (1892); Harrall v. Gray, 12 Neb. 543, 11 N.W. 851 (1882).

5. Other actions

Causes of action involving different defendants cannot be joined unless each cause affects all defendants and they have a joint or common liability or interest. Gould v. Orr, 244 Neb. 163, 506 N.W.2d 349 (1993); S.I.D. No. 272 of Douglas County v. Marquardt, 233 Neb. 39, 443 N.W.2d 877 (1989).

Under the provisions of sections 25-701 and 25-702, R.R.S.1943, the joinder in a single action of the cause against an uninsured motorist with the insurer carrying the uninsured motorist coverage for the claimant is not permissible. Eich v. State Farm Mut. Automobile Ins. Co., 208 Neb. 714, 305 N.W.2d 621 (1981).

If the plaintiff does not choose to unite several causes of action in one petition and the defendant does not successfully require joinder, there is no legal requirement that distinct causes of action be joined in one suit. Suhr v. City of Scribner, 207 Neb. 24, 295 N.W.2d 302 (1980).

Plaintiff cannot join an individual cause of action with a representative cause of action. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

Causes of action under the Fair Labor Standards Act may be united in one action. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

Cause which might have been joined may be added by amendment. Freeman v. Webb, 21 Neb. 160, 31 N.W. 656 (1887).

Actions against the principal and sureties on separate bonds for a default of the official occurring after the execution of the second bond may be properly joined. Holeran v. School Dist. No. 17, Adams County, 10 Neb. 406, 6 N.W. 472 (1880).

Damages for breach of covenant and for quiet enjoyment of lease may be joined. Herpolsheimer v. Funke, 1 Neb. Unof. 471, 95 N.W. 688 (1901).



25-702 Repealed. Laws 1998, LB 234, § 12.



25-703 Consolidation of actions; motion and notice.

Whenever two or more actions are pending in the same court which might have been joined, the defendant may, on motion and notice to the adverse party, require him to show cause why the same shall not be consolidated, and if no such cause be shown, the said several actions shall be consolidated.

If the plaintiff does not choose to unite several causes of action in one petition and the defendant does not successfully require joinder, there is no legal requirement that distinct causes of action be joined in one suit. Suhr v. City of Scribner, 207 Neb. 24, 295 N.W.2d 302 (1980).

Right of consolidation under this section is dependent upon an application by a defendant. Bruno v. Kramer, 176 Neb. 597, 126 N.W.2d 885 (1964).

Two or more actions pending in the same court which might have been joined, may, upon application, be consolidated. Peters v. Meyer, 131 Neb. 847, 270 N.W. 312 (1936).

Consolidating actions for trial is inherent power of equity court. Butler v. Secrist, 84 Neb. 85, 120 N.W. 1109 (1909).

Where plaintiffs who should have joined bring separate actions, motion to consolidate is proper. Downey v. Coykendall, 81 Neb. 648, 116 N.W. 503 (1908).

Actions must be such as might have been joined. Weeks v. Wheeler, 41 Neb. 200, 59 N.W. 554 (1894).

Plaintiff is not required to join distinct claims in one action but may be required to consolidate actions. Beck v. Devereaux, 9 Neb. 109, 2 N.W. 365 (1879).

Five actions on separate policies and an action to enjoin encumbrances on three more policies may be consolidated. Equitable Life Assur. Soc. v. Wert, 102 F.2d 10 (8th Cir. 1939).



25-704 Consolidation of actions; order.

The order for consolidation may be made by the court or by a judge thereof in vacation.



25-705 Joinder; procedures; misjoinder.

(1) This section applies when an action involves multiple parties or more than one cause of action.

(2) A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief and against one or more of the defendants according to their respective liabilities.

(3) The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom the party asserts no claim and who asserts no claim against the party and may order separate trials or make other orders to prevent delay or prejudice.

(4) Persons other than those made parties to the original action may be made parties to a counterclaim or cross-claim in accordance with section 25-311 or 25-320.

(5) Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.

Pursuant to this section, an order that adjudicates the rights and liabilities of fewer than all the parties will constitute a final, appealable order only if the trial court expressly directs the entry of a final judgment as to the party or parties adjudicated and expressly determines that there is no just reason for delay. Scottsdale Ins. Co. v. City of Lincoln, 260 Neb. 372, 617 N.W.2d 806 (2000).

Where multiple causes of action are alleged, the resolution of one cause of action constitutes a final, appealable order only if the trial court expressly directs the entry of a final judgment on that one issue and expressly determines that there is no just reason for delay. Chief Indus., Inc. v. Great Northern Ins. Co., 259 Neb. 771, 612 N.W.2d 225 (2000).



25-801 Repealed. Laws 2002, LB 876, § 92.



25-801.01 Rules of pleading; Supreme Court; promulgate.

(1) By January 1, 2003, the Supreme Court shall have rules of pleading in civil actions promulgated which are not in conflict with the statutes governing such matters.

(2) For all civil actions filed on or after January 1, 2003:

(a) The rules of pleading promulgated by the Supreme Court shall apply;

(b) The plaintiff's initial pleading shall be a petition when that designation is provided elsewhere by statutes. In all other civil actions the plaintiff's initial pleading shall be a complaint;

(c) The cross-petition, cross-bill, and cross-suit are abolished. Demurrers to a pleading and special appearances shall not be used. The plea in bar, plea in abatement, and other dilatory pleas shall not be used in civil actions; and

(d) All pleadings shall be construed as to do substantial justice.

Pleas in abatement are not provided for in civil actions. State ex rel. Comm. on Unauth. Prac. of Law v. Hansen, 286 Neb. 69, 834 N.W.2d 793 (2013).



25-802 Repealed. Laws 2002, LB 876, § 92.



25-803 Repealed. Laws 2002, LB 876, § 92.



25-804 Repealed. Laws 2002, LB 876, § 92.



25-805 Repealed. Laws 2002, LB 876, § 92.



25-806 Repealed. Laws 2002, LB 876, § 92.



25-807 Repealed. Laws 2002, LB 876, § 92.



25-808 Repealed. Laws 2002, LB 876, § 92.



25-809 Repealed. Laws 2002, LB 876, § 92.



25-810 Repealed. Laws 2002, LB 876, § 92.



25-811 Repealed. Laws 2002, LB 876, § 92.



25-812 Repealed. Laws 2002, LB 876, § 92.



25-813 Repealed. Laws 2002, LB 876, § 92.



25-814 Repealed. Laws 2002, LB 876, § 92.



25-815 Repealed. Laws 2002, LB 876, § 92.



25-816 Repealed. Laws 2002, LB 876, § 92.



25-817 Repealed. Laws 2002, LB 876, § 92.



25-818 Repealed. Laws 2002, LB 876, § 92.



25-819 Repealed. Laws 2002, LB 876, § 92.



25-820 Repealed. Laws 2002, LB 876, § 92.



25-821 Repealed. Laws 2002, LB 876, § 92.



25-822 Repealed. Laws 2002, LB 876, § 92.



25-823 Repealed. Laws 2002, LB 876, § 92.



25-824 Pleadings; use in other actions; frivolous pleading; effect; effect of signature; frivolous actions; award of attorney's fees and costs.

(1) A pleading shall not be used against a party in any criminal prosecution or action or proceeding for a penalty or forfeiture as proof of a fact admitted or alleged in such pleading. If a pleading is frivolous or made in bad faith, it may be stricken. The signature of a party or of an attorney on a pleading constitutes a certificate by him or her that he or she has read the pleading; that to the best of his or her knowledge, information, and belief there is good ground for the filing of the pleading; and that it is not interposed for delay.

(2) Except as provided in subsections (5) and (6) of this section, in any civil action commenced or appealed in any court of record in this state, the court shall award as part of its judgment and in addition to any other costs otherwise assessed reasonable attorney's fees and court costs against any attorney or party who has brought or defended a civil action that alleges a claim or defense which a court determines is frivolous or made in bad faith.

(3) When a court determines reasonable attorney's fees or costs should be assessed, it shall allocate the payment of such fees or costs among the offending attorneys and parties as it determines most just and may charge such amount or portion thereof to any offending attorney or party.

(4) The court shall assess attorney's fees and costs if, upon the motion of any party or the court itself, the court finds that an attorney or party brought or defended an action or any part of an action that was frivolous or that the action or any part of the action was interposed solely for delay or harassment. If the court finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct, including, but not limited to, abuses of civil discovery procedures, the court shall assess attorney's fees and costs.

(5) No attorney's fees or costs shall be assessed if a claim or defense was asserted by an attorney or party in a good faith attempt to establish a new theory of law in this state or if, after filing suit, a voluntary dismissal is filed as to any claim or action within a reasonable time after the attorney or party filing the dismissal knew or reasonably should have known that he or she would not prevail on such claim or action.

(6) No party who is appearing without an attorney shall be assessed attorney's fees unless the court finds that the party clearly knew or reasonably should have known that his or her action or defense or any part of such action or defense was frivolous or made in bad faith, except that this subsection shall not apply to any situation in which an attorney licensed to practice law in the state is appearing without an attorney, in which case he or she shall be held to the standards for attorneys prescribed in this section.

1. Verification

2. Frivolous or bad faith pleading

3. Attorney's fees

4. Miscellaneous

1. Verification

The failure of a party to sign an answer is waived if not raised before trial. Schaneman v. Wright, 238 Neb. 309, 470 N.W.2d 566 (1991).

Want of verification is not a jurisdictional defect. Northup v. Bathrick, 80 Neb. 36, 113 N.W. 808 (1907).

Verification is not necessary to petition in error. Newlove v. Woodward, 9 Neb. 502, 4 N.W. 237 (1880).

Failure to verify is not ground for dismissal. Fritz v. Barnes, 6 Neb. 435 (1877).

Verification on belief of affiant is sufficient. Harden v. Atchison & N. R. R. Co., 4 Neb. 521 (1876).

Agent or attorney may make verification. Cropsey v. Wiggerhorn, 3 Neb. 108 (1873).

2. Frivolous or bad faith pleading

A frivolous action is one in which a litigant asserts a legal position wholly without merit; that is, the position is without rational argument based on law and evidence to support the litigant's position. The term "frivolous" connotes an improper motive or legal position so wholly without merit as to be ridiculous. TFF, Inc. v. SID No. 59, 280 Neb. 767, 790 N.W.2d 427 (2010).

Any doubt about whether a legal position is frivolous or taken in bad faith should be resolved in favor of the one whose legal position is in question. TFF, Inc. v. SID No. 59, 280 Neb. 767, 790 N.W.2d 427 (2010).

A frivolous action is one in which a litigant asserts a legal position wholly without merit, that is, without rational argument based on law and evidence to support the litigant's position. Cornett v. City of Omaha Police & Fire Ret. Sys., 266 Neb. 216, 664 N.W.2d 23 (2003).

The term frivolous, as used in subsection (2) of this section, connotes an improper motive or legal position so wholly without merit as to be ridiculous. Cornett v. City of Omaha Police & Fire Ret. Sys., 266 Neb. 216, 664 N.W.2d 23 (2003).

The term "frivolous" as used in subsection (2) of this section connotes an improper motive or legal position so wholly without merit as to be ridiculous. Peter v. Peter, 262 Neb. 1017, 637 N.W.2d 865 (2002).

"Frivolous" means an attempt to relitigate the same issues resolved in prior proceedings with the same parties or a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position. Cox v. Civil Serv. Comm. of Douglas Cty., 259 Neb. 1013, 614 N.W.2d 273 (2000).

Although appellant's burden of proof on appeal was difficult, the appeal was not considered frivolous, and therefore, there was no basis for an award of attorney fees pursuant to this section because appellant did not attempt to relitigate the same issues resolved in prior proceedings with the same parties and appellant's argument was not wholly without merit. Schuelke v. Wilson, 255 Neb. 726, 587 N.W.2d 369 (1998).

A party forced to defend a frivolous action may recover his or her attorney fees; a frivolous action is one in which a litigant asserts a legal position wholly without merit, that is, without rational argument based on law and evidence. Zimmerman v. FirsTier Bank, 255 Neb. 410, 585 N.W.2d 445 (1998).

For the purposes of subsection (2) of this section, "frivolousness" is defined as being "a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position". Foiles v. Midwest Street Rod Assn. of Omaha, Inc., 254 Neb. 552, 578 N.W.2d 418 (1998).

Pursuant to subsection (2) of this section, in determining sanctions, the court uses its discretion in determining the appropriate cost or fee permitted by this section. Malicky v. Heyen, 251 Neb. 891, 560 N.W.2d 773 (1997).

As used in subsection (2) of this section, "frivolous" means a legal position wholly without merit, that is, without rational argument based on law and evidence to support litigant's position in the lawsuit. Surratt v. Watts Trucking, 249 Neb. 35, 541 N.W.2d 41 (1995).

For the purpose of this section, "frivolous" is defined as being a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position in the lawsuit. First Nat. Bank in Morrill v. Union Ins. Co., 246 Neb. 636, 522 N.W.2d 168 (1994).

As used in subsection (2) of this section concerning allowance of an attorney fee, "frivolous" means a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position in the lawsuit. Nebraska Pub. Emp. v. City of Omaha, 244 Neb. 328, 506 N.W.2d 686 (1993).

A legal position is frivolous if the position is wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position in the lawsuit. Sports Courts of Omaha v. Meginnis, 242 Neb. 768, 497 N.W.2d 38 (1993).

Under subsection (2) of this section, the Supreme Court applies an abuse-of-discretion standard to district court decisions concerning the imposition of sanctions for frivolous lawsuits. Millard v. Hyplains Dressed Beef, 237 Neb. 907, 468 N.W.2d 124 (1991).

The term "frivolous," as used in subsection (2) of this section, connotes an improper motive or a legal position so wholly without merit as to be ridiculous. Behrens v. American Stores Packing Co., 236 Neb. 279, 460 N.W.2d 671 (1990).

The attorney fees generated in defending against a frivolous appeal are authorized under subsection (2) of this section regardless of the fact that the fees were not requested or ordered in the trial court. First Nat. Bank v. Chadron Energy Corp., 236 Neb. 199, 459 N.W.2d 736 (1990).

The term "frivolous," as used in this section, connotes an improper motive or legal position wholly without merit. Peterson v. Don Peterson & Assoc. Ins. Agency, 234 Neb. 651, 452 N.W.2d 517 (1990).

A city's defense to a hospital's action to recover for services was frivolous where the hospital sought to recover for services rendered to indigent prisoners and the Nebraska Supreme Court had held that the city was liable in an earlier suit. Lutheran Medical Center v. City of Omaha, 229 Neb. 802, 429 N.W.2d 347 (1988).

All doubts as to whether an action is frivolous should be resolved in favor of the petitioner. Sanctions should not be imposed except in the clearest cases. Shanks v. Johnson Abstract & Title, 225 Neb. 649, 407 N.W.2d 743 (1987).

This section is authority for granting fees to a party defendant when the party initiating the court proceeding does so vexatiously. Stratman v. Hagen, 221 Neb. 157, 376 N.W.2d 3 (1985).

But for the fact that the amendment to this section permitting the assessment of reasonable expenses, including attorney fees, to attorneys is new, a portion of the attorney fee awarded to the defendants would have been taxed to the plaintiffs' attorneys. Graham v. Waggener, 219 Neb. 907, 367 N.W.2d 707 (1985).

An argument that a referendum vote repealing a statute was retroactive to the statute's effective date, where the Nebraska Supreme Court had previously held that the operation of the statute had not been suspended pending the referendum vote, was not frivolous. Haskell v. Madison Cty. Sch. Dist. No. 0001, 17 Neb. App. 669, 771 N.W.2d 156 (2009).

An appeal from an order overruling a pretrial motion to dismiss was not frivolous and did not entitle the appellee to an award of attorney fees or costs where no prior Nebraska case had addressed the finality of such an order. Qwest Bus. Resources v. Headliners—1299 Farnam, 15 Neb. App. 405, 727 N.W.2d 724 (2007).

The trial court did not abuse its discretion in denying attorney fees under subsection (2) of this section even though the plaintiff's suit was wrongly commenced, because the suit was not frivolous. Pipe and Piling Supplies (U.S.A.) Ltd. v. Betterman & Katelman, 8 Neb. App. 475, 596 N.W.2d 24 (1999).

The term "frivolous," as used in subsection (2) of this section, means a legal position wholly without merit, that is, without a rational argument based on law and evidence to support the litigant's position in the lawsuit. Janet K. v. Kevin B., 5 Neb. App. 169, 556 N.W.2d 270 (1996).

3. Attorney's fees

When a motion for attorney fees under this section is made prior to the judgment of the court in which the attorney's services were rendered, the judgment will not become final and appealable until the court has ruled upon that motion. Murray v. Stine, 291 Neb. 125, 864 N.W.2d 386 (2015).

A motion for attorney fees pursuant to this section must be made prior to the judgment of the court in which the attorney's services were rendered. When a motion for attorney fees is made prior to judgment, the judgment will not become final and appealable until the court has ruled upon the motion. Salkin v. Jacobsen, 263 Neb. 521, 641 N.W.2d 356 (2002).

In an action for modification of a marital dissolution decree, the award of attorney fees is discretionary with the trial court, is reviewed de novo on the record, and will be affirmed in the absence of an abuse of discretion. Peter v. Peter, 262 Neb. 1017, 637 N.W.2d 865 (2002).

An award of fees under this section may be taxed against an offending attorney. Cedars Corp. v. Sun Valley Dev. Co., 253 Neb. 999, 573 N.W.2d 467 (1998).

On appeal, a trial court's decision allowing or disallowing an attorney fee will be upheld in the absence of the trial court's abuse of discretion. Lincoln Lumber Co. v. Fowler, 248 Neb. 221, 533 N.W.2d 898 (1995).

On appeal, a trial court's decision allowing or disallowing attorney fees will be upheld in the absence of the trial court's abuse of discretion. Sports Courts of Omaha v. Meginnis, 242 Neb. 768, 497 N.W.2d 38 (1993).

A jury's special finding does not abrogate the trial court's discretion to determine whether a party is entitled to attorney fees under subsection (2) of this section. Harrington v. Farmers Union Co-op. Ins. Co., 13 Neb. App. 484, 696 N.W.2d 485 (2005).

Construing subsection (2) of this section in pari materia with section 25-824.01, the use of the term "shall" in this subsection is directory, rather than mandatory; Nebraska's statutory scheme requires the trial court to "exercise its sound discretion" in determining whether to award attorney fees, and whether a claim or defense was made in bad faith is but one factor to be considered by the trial court. Harrington v. Farmers Union Co-op. Ins. Co., 13 Neb. App. 484, 696 N.W.2d 485 (2005).

On appeal, a trial court's decision allowing or disallowing attorney fees will be upheld in the absence of the trial court's abuse of discretion. Janet K. v. Kevin B., 5 Neb. App. 169, 556 N.W.2d 270 (1996).

4. Miscellaneous

A proposed order dismissing a case with qualifications or conditions does not constitute a “voluntary dismissal” within the meaning of subsection (5) of this section. White v. Kohout, 286 Neb. 700, 839 N.W.2d 252 (2013).

Under code, an answer, except so far as statements therein may involve admissions against interest, has been wholly deprived of the characteristics of evidence. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).



25-824.01 Frivolous actions; attorney's fees; costs; determination of amount.

In determining the amount of a cost or an attorney's fee award pursuant to subsection (2) of section 25-824, the court shall exercise its sound discretion. When granting an award of costs and attorney's fees, the court shall specifically set forth the reasons for such award and shall, in determining whether to assess attorney's fees and costs and the amount to be assessed against offending attorneys and parties, consider the following factors, including, but not limited to: (1) The extent to which any effort was made to determine the validity of any action or claim before the action was asserted; (2) the extent of any effort made after the commencement of an action to reduce the number of claims or defenses being asserted or to dismiss claims or defenses that have been found not to be valid; (3) the availability of facts to assist the party to determine the validity of a claim or defense; (4) the relative financial position of the parties involved; (5) whether or not the action was prosecuted or defended in whole or in part in bad faith; (6) whether or not issues of fact, determinative of the validity of a party's claim or defense, were reasonably in conflict; (7) the extent to which the party prevailed with respect to the amount of and number of claims in controversy; (8) the amount or conditions of any offer of judgment or settlement in relation to the amount or conditions of the ultimate relief granted by the court; (9) the extent to which a reasonable effort was made to determine prior to the time of filing of a claim that all parties sued or joined were proper parties owing a legally defined duty to the plaintiff or defendant; and (10) the extent of any effort made after the commencement of an action to reduce the number of parties in the action.

The two requirements of this section, one mandating a court to specifically set forth the reasons for the award and the other requiring the court to consider enumerated factors, are separate and distinct. White v. Kohout, 286 Neb. 700, 839 N.W.2d 252 (2013).

Nebraska's statutory scheme requires the trial court to "exercise its sound discretion" in determining whether to award attorney fees, and whether a claim or defense was made in bad faith is but one factor to be considered by the trial court. Harrington v. Farmers Union Co-op. Ins. Co., 13 Neb. App. 484, 696 N.W.2d 485 (2005).



25-824.02 Frivolous actions; actual attorney's fee; effect of award; stipulations authorized.

Nothing in sections 25-824 to 25-824.03 shall be construed to prevent an attorney and his or her client from negotiating the actual fee which the client is to pay the attorney. Nothing in such sections shall be intended to limit the authority of the court to approve written stipulations filed with the court or oral stipulations in open court agreeing to no award of attorney's fees or costs or an award of attorney's fees or costs in a manner different than that provided in such sections.



25-824.03 Frivolous actions; applicability of sections.

Sections 25-824 to 25-824.03 shall apply unless attorney's fees are otherwise specifically provided by law, in which case the provision allowing the greater award shall prevail.



25-825 Repealed. Laws 1969, c. 182, § 2.



25-826 Repealed. Laws 1969, c. 182, § 2.



25-827 Repealed. Laws 1969, c. 182, § 2.



25-828 Repealed. Laws 1969, c. 182, § 2.



25-829 Repealed. Laws 1969, c. 182, § 2.



25-830 Repealed. Laws 1969, c. 182, § 2.



25-831 Repealed. Laws 1969, c. 182, § 2.



25-832 Repealed. Laws 2002, LB 876, § 92.



25-833 Repealed. Laws 2002, LB 876, § 92.



25-834 Repealed. Laws 2002, LB 876, § 92.



25-835 Repealed. Laws 2002, LB 876, § 92.



25-836 Repealed. Laws 2002, LB 876, § 92.



25-837 Repealed. Laws 2002, LB 876, § 92.



25-838 Repealed. Laws 2002, LB 876, § 92.



25-839 Libel or slander; how sufficiently pleaded; burden of proof.

In an action for a libel or slander it shall be sufficient to state, generally, that the defamatory matter was published or spoken of the plaintiff, and if the allegation be denied, the plaintiff must prove on the trial the facts, showing that the defamatory matter was published or spoken of him.

In an action for a libel or slander it shall be sufficient to state, generally, that the defamatory matter was published or spoken of the plaintiff, and if the allegation is denied, the plaintiff must prove on the trial the facts, showing that the defamatory matter was published or spoken of him. White v. Ardan, Inc., 230 Neb. 11, 430 N.W.2d 27 (1988).

Words to be slanderous per se must not only charge an offense which is actionable, but also the nature thereof. Nelson v. Rosenberg, 135 Neb. 34, 280 N.W. 229 (1938).

Writing libelous per se defined. Bigley v. National Fid. & Casualty Co., 94 Neb. 813, 144 N.W. 810 (1913).

Where publication is not libelous per se, special damages must be pleaded. Callfas v. World Pub. Co., 93 Neb. 108, 139 N.W. 830 (1913).

It is not necessary in action for slander to allege the name of the person to whom the words were spoken. Fitzgerald v. Young, 89 Neb. 693, 132 N.W. 127 (1911).

This section abrogates common law rule requiring facts and circumstances to be stated, connecting plaintiff with publication. Sheibley v. Huse, 75 Neb. 811, 106 N.W. 1028 (1906).

Words imputing indictable offense are actionable per se. Herzog v. Campbell, 47 Neb. 370, 66 N.W. 424 (1896).

Words should be given their natural and ordinary meaning. World Pub. Co. v. Mullen, 43 Neb. 126, 61 N.W. 108 (1894).

Words, which in effect charge embezzlement, are libelous per se and special damage need not be alleged. Pokrok Zapadu Pub. Co. v. Zizkovsky, 42 Neb. 64, 60 N.W. 358 (1894).



25-840 Libel or slander; truth as defense; effect of actual malice.

In the actions mentioned in section 25-839, the defendant may allege the truth of the matter charged as defamatory, prove the same and any mitigating circumstances to reduce the amount of damages, or prove either. The truth in itself and alone shall be a complete defense unless it shall be proved by the plaintiff that the publication was made with actual malice. Actual malice shall not be inferred or presumed from publication.

In an action for libel or slander, a defendant may allege the truth of the matter charged as defamatory. The truth in itself and alone shall be a complete defense unless it shall be proved by the plaintiff that the publication was made with actual malice. Actual malice shall not be inferred or presumed from publication. White v. Ardan, Inc., 230 Neb. 11, 430 N.W.2d 27 (1988).

As a general rule, in a case of alleged libel or slander, truth is a complete defense absent proof of actual malice. Turner v. Welliver, 226 Neb. 275, 411 N.W.2d 298 (1987).

For failure to allege, as ordered by the court, whether or not publication was malicious and whether defendant gave notice and requested correction, the petition was properly dismissed. Vodehnal v. Grand Island Daily Independent, 191 Neb. 836, 218 N.W.2d 220 (1974).

Plaintiff has burden of proving actual malice. Whitcomb v. Nebraska State Education Assn., 184 Neb. 31, 165 N.W.2d 99 (1969).

Defendant cannot prove truth of defamatory charge under general denial. Murten v. Garbe, 93 Neb. 589, 141 N.W. 146 (1913).

In action for libel, truth is not complete defense; good motives, etc., are necessary. Sheibley v. Fales, 81 Neb. 795, 116 N.W. 1035 (1908); Pokrok Zapadu Pub. Co. v. Zizkovsky, 42 Neb. 64, 60 N.W. 358 (1894).

Insofar as slander is concerned, truth is complete defense. Larson v. Cox, 68 Neb. 44, 93 N.W. 1011 (1903).



25-840.01 Libel; invasion of privacy; damages; retraction; effect.

(1) In an action for damages for the publication of a libel or for invasion of privacy as provided by section 20-204 by any medium, the plaintiff shall recover no more than special damages unless correction was requested as herein provided and was not published. Within twenty days after knowledge of the publication, plaintiff shall have given each defendant a notice by certified or registered mail specifying the statements claimed to be libelous or to have invaded privacy as provided by section 20-204 and specifically requesting correction. Publication of a correction shall be made within three weeks after receipt of the request. It shall be made in substantially as conspicuous a manner as the original publication about which complaint was made. A correction, published prior to receipt of a request therefor, shall have the same force and effect as if published after such request. The term special damages, as used in this section, shall include only such damages as plaintiff alleges and proves were suffered in respect to his or her property, business, trade, profession, or occupation as the direct and proximate result of the defendant's publication.

(2) This section shall not apply if it is alleged and proved that the publication was prompted by actual malice, and actual malice shall not be inferred or presumed from the publication.

For failure to allege, as ordered by the court, whether or not publication was malicious and whether defendant gave notice and requested correction, the petition was properly dismissed. Vodehnal v. Grand Island Daily Independent, 191 Neb. 836, 218 N.W.2d 220 (1974).

Where no attempt to comply with this section made, assumption is that cause of action predicated on actual malice. Whitcomb v. Nebraska State Education Assn., 184 Neb. 31, 165 N.W.2d 99 (1969).



25-840.02 Broadcasting stations; liability.

(1) The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee, or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by any person other than such owner, licensee, or operator, or an agent or employee thereof, unless it is alleged and proved by the complaining party that such owner, licensee, or operator, or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

(2) In no event shall any owner, licensee, or operator, or an agent or employee thereof, be held liable for any damages for any defamatory statement uttered over the facilities of the visual or sound radio broadcasting station or network by any person other than such owner, licensee, or operator, or an agent or employee thereof, by, on behalf of, or against any candidate for public office.

(3) In any action for damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, the complaining party shall be allowed only such actual damages as such party has alleged and proved.



25-841 Repealed. Laws 2002, LB 876, § 92.



25-842 Repealed. Laws 2002, LB 876, § 92.



25-843 Repealed. Laws 2002, LB 876, § 92.



25-844 Repealed. Laws 2002, LB 876, § 92.



25-845 Repealed. Laws 2002, LB 876, § 92.



25-846 Repealed. Laws 2002, LB 876, § 92.



25-847 Repealed. Laws 2002, LB 876, § 92.



25-848 Repealed. Laws 2002, LB 876, § 92.



25-849 Repealed. Laws 2002, LB 876, § 92.



25-850 Repealed. Laws 2002, LB 876, § 92.



25-851 Repealed. Laws 2002, LB 876, § 92.



25-852 Repealed. Laws 2002, LB 876, § 92.



25-853 Repealed. Laws 2002, LB 876, § 92.



25-854 Repealed. Laws 2002, LB 876, § 92.



25-855 Repealed. Laws 2002, LB 876, § 92.



25-856 Repealed. Laws 2002, LB 876, § 92.



25-901 Offer of judgment before trial; procedure; effect.

The defendant in an action for the recovery of money only, may, at any time before the trial, serve upon the plaintiff, or his attorney, an offer in writing to allow judgment to be taken against him for the sum specified therein. If the plaintiff accepts the offer and gives notice thereof to the defendant or his attorney, within five days after the offer was served, the offer, and an affidavit that the notice of acceptance was delivered in the time limited, may be filed by the plaintiff, or the defendant may file the acceptance, with a copy of the offer verified by affidavit; and, in either case, the offer and acceptance shall be noted in the journal, and judgment shall be rendered accordingly. If the notice of acceptance be not given in the period limited the offer shall be deemed withdrawn, and shall not be given in evidence, or mentioned on the trial. If the plaintiff fails to obtain judgment for more than was offered by the defendant, he shall pay the defendant's cost from the time of the offer.

1. Offer and acceptance

2. Miscellaneous

1. Offer and acceptance

When read in conjunction with this section, section 44-359 prohibits an award of attorney fees to a plaintiff, in a suit against the plaintiff's insurer, who rejects an offer of judgment and later fails to recover more than the amount offered. Dutton-Lainson Co. v. Continental Ins. Co., 279 Neb. 365, 778 N.W.2d 433 (2010).

For an insurer to take advantage of the protection of this section, the insurer must expressly comply with the requirement that an offer to allow judgment be made. Young v. Midwest Fam. Mut. Ins. Co., 272 Neb. 385, 722 N.W.2d 13 (2006).

Read together, this section and section 44-359 prohibit an award of attorney fees to a plaintiff, in a suit against the plaintiff's insurer, who rejects an offer to allow judgment and later fails to recover more than the amount offered. Young v. Midwest Fam. Mut. Ins. Co., 272 Neb. 385, 722 N.W.2d 13 (2006).

This section applies to offers to allow judgment against a defendant, which, under the plain meaning of this section, are not equivalent to settlement offers. Young v. Midwest Fam. Mut. Ins. Co., 272 Neb. 385, 722 N.W.2d 13 (2006).

An offer to confess judgment, and its acceptance pursuant to section 25-901, require the entry of a judgment according to the offer and acceptance. Jaixen v. Turner, 204 Neb. 123, 281 N.W.2d 404 (1979).

If notice of acceptance is not given within five days, offer may be withdrawn; judgment on later acceptance vacated. Becker v. Breen, 68 Neb. 379, 94 N.W. 614 (1903).

Plaintiff should be taxed with all costs from time of offer. Wachsmuth v. Orient Ins. Co., 49 Neb. 590, 68 N.W. 935 (1896).

Offer must be made in open court or served on plaintiff though filed. Rose v. Peck, 18 Neb. 529, 26 N.W. 363 (1886).

2. Miscellaneous

This section does not apply to condemnation proceedings, because they are not “for the recovery of money only.” Pinnacle Enters. v. City of Papillion, 286 Neb. 322, 836 N.W.2d 588 (2013).

Settlement agreement at former trial did not establish liability and as it constituted a question of fact was not binding as law of case in subsequent trial on the merits. System Meat Co. v. Stewart, 190 Neb. 682, 211 N.W.2d 902 (1973).

Tender by insurance company of a sum of money, accompanied by demand for execution of receipt and formal release and return of policy, was not absolute and unconditional. Baird v. Union Mutual Life Ins. Co., 104 Neb. 352, 177 N.W. 156 (1920).

Negotiations for settlement between litigants cannot be disclosed to jury. Tankersley v. Lincoln Traction Co., 101 Neb. 578, 163 N.W. 850 (1917).

Section is not applicable to proceedings in ad quod damnum. Johnson v. Sutliff, 17 Neb. 423, 23 N.W. 9 (1885).



25-902 Offer of judgment; no cause for continuance or postponement.

The making of an offer pursuant to the provisions contained in section 25-901 shall not be a cause for a continuance of an action, or a postponement of a trial.



25-903 Submitting controversy without action; procedure.

Parties to a question which might be the subject of a civil action may without action agree upon a case containing the facts upon which the controversy depends, and present a submission of the same to any court which would have jurisdiction if an action had been brought. But it must appear by affidavit that the controversy is real, and the proceedings in good faith, to determine the rights of the parties. The court shall, thereupon, hear and determine the case, and render judgment as if an action were pending.

If interests are adverse, case is not moot, though it is friendly suit. State v. First Catholic Church of Lincoln, 88 Neb. 2, 128 N.W. 657 (1910).

It is the duty of Supreme Court to act when controversy is submitted under this section. In re Groff, 21 Neb. 647, 33 N.W. 426 (1887).



25-904 Record; what constitutes.

The case, the submission and the judgment shall constitute the record.



25-905 Judgment; effect.

The judgment shall be with costs, may be enforced, and shall be subject to reversal, in the same manner as if it had been rendered in an action, unless otherwise provided in the submission.



25-906 Confession of judgment after action brought; effect.

After an action for the recovery of money is brought, the defendant may offer in court to confess judgment for part of the amount claimed, or part of the causes involved in the action. Whereupon, if the plaintiff, being present, refuses to accept such confession of judgment in full of his demands against the defendant in the action, or, having had such notice that the offer would be made, of its amount and of the time of making it, as the court shall deem reasonable, fail to attend, and on the trial do not recover more than was so offered to be confessed, such plaintiff shall pay all the costs of the defendant incurred after the offer. The offer shall not be deemed to be an admission of the cause of action or amount to which the plaintiff is entitled, nor be given in evidence upon the trial.

In order that a confession of judgment may be binding on the plaintiff, it is essential that he, either expressly or impliedly, assent thereto; if it is made without his request, knowledge, or consent, and entered at the instance of the debtor alone, it will have no validity unless the creditor ratifies or accepts it. In re Estate of Redpath, 224 Neb. 845, 402 N.W.2d 648 (1987).

No compliance was had with requirements for confession of judgment. James v. Hogan, 154 Neb. 306, 47 N.W.2d 847 (1951).

An offer to confess judgment, incorporated in an answer, should not be referred to in the instructions. Hammang v. Chicago & N.W. Ry. Co., 107 Neb. 684, 186 N.W. 991 (1922).

Offer must be made in open court or served on plaintiff though filed. Rose v. Peck, 18 Neb. 529, 26 N.W. 363 (1886).

This section is not applicable to proceedings in ad quod damnum. Johnson v. Sutliff, 17 Neb. 423, 23 N.W. 9 (1885).



25-907 Confession of judgment before action brought; effect.

Before an action for the recovery of money is brought against any person, he may go into the court of the county of his residence, or of that in which the person having the cause of action resides, which would have jurisdiction of the action, and offer to confess judgment in favor of such person for a specified sum on such cause of action. Whereupon, if such person, having had such notice that the offer would be made, of its amount and of the time and place of making it, as the court shall deem reasonable, does not attend to accept the confession, or attending, refuses to accept it, and should afterward commence an action upon such cause, and not recover more than the amount so offered to be confessed, he shall pay all the costs of the action; and on the trial thereof, the offer shall not be deemed to be an admission of the cause of action or amount to which the plaintiff is entitled, nor be given in evidence.



25-908 Motion, defined.

A motion is an application for an order addressed to the court or a judge in vacation, by any party to a suit or proceeding, or one interested therein.

Application or motion to set aside order vacating decree of divorce, and to reinstate decree, was after the term and required notice. Carmony v. Carmony, 112 Neb. 651, 200 N.W. 830 (1924).

Application for deficiency judgment may be made by motion. Crary v. Buck, 1 Neb. Unof. 596, 95 N.W. 839 (1901).



25-909 Motion; several objects authorized.

Several objects may be included in the same motion, if they all grow out of or are connected with the action or proceeding in which it is made.



25-910 Notice of motion; contents.

Where notice of a motion is required, it must be in writing and shall state (1) the names of the parties to the action or proceeding in which it is to be made, (2) the name of the court or judge before whom it is to be made, (3) the place where and the day on which it will be heard, (4) the nature and terms of the order or orders to be applied for, and (5) if affidavits are to be used on the hearing, the notice shall state that fact. It shall be served a reasonable time before the hearing.

Orders for alimony may be modified for good cause shown but nunc pro tunc decree entered without notice is a nullity. Howard v. Howard, 196 Neb. 351, 242 N.W.2d 884 (1976).

Application or motion to set aside order vacating decree of divorce, and to reinstate decree, was after the term and required notice. Carmony v. Carmony, 112 Neb. 651, 200 N.W. 830 (1924).

Notice not under seal of court is process in nature of summons. Fowler v. Brown, 51 Neb. 414, 71 N.W. 54 (1897).

What is reasonable notice stated. Sterling Mfg. Co. v. Hough, 49 Neb. 618, 68 N.W. 1019 (1896).

This section requires that when notice of a motion is required and if affidavits are to be used on the hearing, the notice shall state that fact. Galaxy Telecom v. SRS, Inc., 13 Neb. App. 178, 689 N.W.2d 866 (2004).



25-911 Repealed. Laws 1961, c. 284, § 1.



25-912 Repealed. Laws 1961, c. 284, § 1.



25-913 Motion to strike pleadings and papers from files; notice, when.

Motions to strike pleadings and papers from the files may be made with or without notice, as the court or judge shall direct.

Motions to strike filed under this section are aimed at petitions filed in violation of a court's order or a rule of practice or procedure prescribed either by statute or by the court in which the petition is filed. Motions to strike under this section may also be filed when a party declines to amend the petition or refuses to follow the court's orders. Nuss ex rel. Estate of Nuss v. Alexander, 257 Neb. 36, 595 N.W.2d 263 (1999).

A motion to strike a petition is not a substitute for a demurrer or a motion to strike or make more definite and certain, and may be directed only to a petition filed in violation of a court's order or a rule of practice or procedure prescribed either by statute or by the court in which the petition is filed. Hecker v. Ravenna Bank, 237 Neb. 810, 468 N.W.2d 88 (1991).

Petition may be stricken on motion if fatal defects extend to the pleading as a whole, or if the plaintiff, in filing it, ignored an order of court. Ferson v. Armour & Co., 109 Neb. 648, 192 N.W. 125 (1923).

This section, as construed by the Supreme Court of Nebraska, applies in actions at law in federal courts, and petition failing to state cause of action may be stricken on motion. Jack v. Armour & Co., 291 F. 741 (8th Cir. 1923).



25-914 Order, defined.

Every direction of a court or judge, made or entered in writing and not included in a judgment, is an order.



25-915 Orders out of court; journal entry.

Orders made out of court shall be forthwith entered by the clerk in the journal of the court in the same manner as orders made in term.



25-1001 Attachment; grounds.

The plaintiff, in a civil action for the recovery of money, may, at or after the commencement thereof, have an attachment against the property of the defendant when the defendant or one of several defendants (1) has absconded with the intent to defraud his or her creditors; (2) has left the county of his or her residence to avoid the service of a summons; (3) so conceals himself or herself that a summons cannot be served upon him or her; (4) is about to remove his or her property, or a part thereof, out of the county in which the property is located, with the intent to defraud his or her creditors; (5) is about to convert his or her property, or a part thereof, into money, for the purpose of placing it beyond the reach of his or her creditors; (6) has property, or rights, in action, which he or she conceals; (7) has assigned, removed or disposed of, or is about to dispose of his or her property, or a part thereof, with the intent to defraud his or her creditors; or (8) fraudulently contracted the debt or incurred the obligation for which suit is about to be or has been brought. The grounds for attachment on a claim before it is due are set forth in section 25-1049.

1. Nonresident

2. Absconded

3. Removal of property

4. Fraudulent conveyance

5. Other grounds

6. Commencement of action

1. Nonresident

Property of nonresident may be attached at or after commencement of suit. Federal Farm Mortgage Corp. v. Hughes, 137 Neb. 454, 289 N.W. 866 (1940).

Actual residence and not domicile determines status of debtor. Webb v. Wheeler, 79 Neb. 172, 112 N.W. 369 (1907).

A nonresident defendant cannot attack the jurisdiction of the court upon the sole ground that he is not the owner of the property seized under the writ. Kneeland v. Weigley, 76 Neb. 276, 107 N.W. 574 (1906).

One absent from state on business or pleasure is not nonresident, residence question of fact. Johnson v. May, 49 Neb. 601, 68 N.W. 1032 (1896).

Husband becoming resident here, wife is not nonresident though she remains in former state. Swaney v. Hutchins, 13 Neb. 266, 13 N.W. 282 (1882).

One actually residing here is not nonresident, though permanent legal domicile is elsewhere. Olmstead v. Rivers, 9 Neb. 234, 2 N.W. 366 (1879).

2. Absconded

"Abscond" means to hide, conceal or absent oneself clandestinely to avoid process; not necessary to leave state. Gandy v. Jolly, Swan, Dew & Hardin, 34 Neb. 536, 52 N.W. 376 (1892).

3. Removal of property

Even though property is removed from state, fraudulent intent is essential. Hunter v. Soward, 15 Neb. 215, 18 N.W. 58 (1883).

Removal is immaterial unless coupled with intent to defraud. Steele v. Dodd, 14 Neb. 496, 16 N.W. 909 (1883).

4. Fraudulent conveyance

Creditors may attach property fraudulently conveyed, whether debtor is resident or nonresident. Ainsworth v. Roubal, 74 Neb. 723, 105 N.W. 248 (1905).

Real estate fraudulently conveyed may be attached though record title is in another. Coulson v. Galtsman, 1 Neb. Unof. 502, 96 N.W. 349 (1901).

5. Other grounds

While the U.S. Supreme Court in Connecticut v. Doehr, 501 U.S. 1, 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991), stated that any given exigency requirement alone would not necessarily protect a statutory attachment scheme from due process challenges, we find that this requirement in our statutes, in conjunction with the bond, affidavit, and discharge hearing provisions, does comply with due process under the 14th Amendment to the U.S. Constitution. Andrews v. Schram, 252 Neb. 298, 562 N.W.2d 50 (1997).

Grounds for attachment and garnishment are set out in this section. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

Statutory provisions relating to garnishment before judgment have no application to registration and enforcement of foreign judgment. Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Action for damages for breach of brokerage contract authorized attachment. National Reefer Service, Inc. v. Felman, 164 Neb. 783, 83 N.W.2d 547 (1957).

Mere insolvency of a debtor is not a ground for attachment. Federal Farm Mtg. Corp. v. Mulder, 135 Neb. 133, 280 N.W. 454 (1938).

In absence of fraud or collusion, no garnishable debt arises from contract for personal services paid for in advance. Salyers Auto Co. v. De Vore, 116 Neb. 317, 217 N.W. 94 (1927).

Affidavit is sufficient that sets forth nature of claim, that it is just, the amount plaintiff ought to recover, and existence of statutory grounds for attachment. McDonald v. Marquardt, 52 Neb. 820, 73 N.W. 288 (1897).

Property of insolvent bank before receiver appointed is not exempt from attachment. Arnold v. Weimer, 40 Neb. 216, 58 N.W. 709 (1894).

Action on breach of warranty in deed is for a debt, which may be recovered by attachment. Cheney v. Straube, 35 Neb. 521, 53 N.W. 479 (1892).

Attachment may lie on bond for attachment, though damages are unliquidated. Withers & Kolls v. Brittain, Smith & Co., 35 Neb. 436, 53 N.W. 375 (1892).

Preference of bona fide creditors is not ground for attachment. Britton v. Boyer, 27 Neb. 522, 43 N.W. 356 (1889).

An order of attachment covering a cause of action upon a debt not fraudulently contracted coupled with a cause of action upon a debt fraudulently contracted issued on affidavit alleging fraudulently contracted debt is subject to proper discharge. Meyer v. Evans, 27 Neb. 367, 43 N.W. 109 (1889).

Debt is not fraudulently contracted where damage is due merely to negligence in performing services. Rawlings v. Powers, 25 Neb. 681, 41 N.W. 651 (1889).

Action upon contract express or implied will sustain attachment. Hart v. Barnes, 24 Neb. 782, 40 N.W. 322 (1888).

At least one of causes enumerated must exist; insolvency is insufficient. Walker v. Hagerty, 20 Neb. 482, 30 N.W. 556 (1886).

Debt incurred by false representations is ground for attachment. Young & Co. v. Cooper, 12 Neb. 610, 12 N.W. 91 (1882).

Writ of attachment held unconstitutional because issued on conclusive affidavit, without bond, and without judicial supervision. Aaron Ferer & Sons Co. v. Berman, 431 F.Supp. 847 (D. Neb. 1977).

6. Commencement of action

Neither county judge nor Supreme Court Judges can allow attachment in action pending in district court when district judge is present in county. Ferson v. Armour & Co., 103 Neb. 809, 174 N.W. 425 (1919).

Provision requiring plaintiff in action on claim other than contract to be bona fide resident for six months does not violate federal Constitution. Tanner v. DeVinney, 101 Neb. 46, 161 N.W. 1052 (1917).

Action is deemed commenced, so attachment writ may issue, when petition filed and summons issued with intent to serve same. Johnson v. Larson, 96 Neb. 193, 147 N.W. 476 (1914); Hoagland v. Wilcox, 42 Neb. 138, 60 N.W. 376 (1894); Coffman v. Brandhoeffer, 33 Neb. 279, 50 N.W. 6 (1891).

Attachment is not allowed in proceeding to revive judgment. Farak v. First Nat. Bank of Schuyler, 67 Neb. 463, 93 N.W. 682 (1903).

Affidavit can be filed simultaneously with bringing of suit. McCord, Brady & Co. v. Bowen, 51 Neb. 247, 70 N.W. 950 (1897).

Order of attachment can properly issue before summons is served. Coffman v. Brandhoeffer, 33 Neb. 279, 50 N.W. 6 (1891).

Attachment is a provisional remedy. Shoaff v. Gage, 163 F.Supp. 179 (D. Neb. 1958).



25-1002 Attachment; affidavit of plaintiff; contents.

An order of attachment shall be approved by a judge of any district court or county court only after there has been presented to him or her an affidavit or affidavits based upon personal knowledge (1) that the facts set forth in plaintiff's complaint which state a valid cause of action and the amount plaintiff is entitled to recover are true, (2) describing the existence and approximate value of any of defendant's property known to the plaintiff to be subject to the jurisdiction of the court, and (3) stating specific facts demonstrating reasonable cause that one or more of the grounds for an attachment enumerated in section 25-1001 exist.

1. By whom made

2. Nature of claim

3. Miscellaneous

1. By whom made

In affidavit for garnishment affiant should swear to the fact that he is plaintiff, agent or attorney. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

Affidavit taken before plaintiff's attorney is bad, but is amendable. Dobry v. Western Mfg. Co., 57 Neb. 228, 77 N.W. 656 (1898).

Affidavit must distinctly show it was made by natural person. Clements & Co. v. Puckett, 1 Neb. Unof. 356, 95 N.W. 796 (1901).

2. Nature of claim

Where attachment is issued for total claimed in five counts, and one count is dismissed, attachment should be dissolved. First Nat. Bank of Greenwood v. Van Doren, 68 Neb. 142, 93 N.W. 1017 (1903).

Slight variance in amounts claimed in petition and affidavit is immaterial. Grotte v. Nagle, 50 Neb. 363, 69 N.W. 973 (1897).

Affidavit in language of statute is sufficient. Burnham v. Ramge, 47 Neb. 175, 66 N.W. 277 (1896).

Where several grounds are joined, should be alleged in conjunctive. Tessier v. Englehart & Co., 18 Neb. 167, 24 N.W. 734 (1885).

Affidavit need not state cause of action; condensed statement of nature of claim is sufficient. Dorrington v. Minnick, 15 Neb. 397, 19 N.W. 456 (1884).

Affidavit upon a promissory note described in petition was sufficient. Livingston v. Coe, 4 Neb. 379 (1876).

Mere statement that defendant is nonresident of this state is sufficient. Citizens State Bank of Wood River v. Porter, 4 Neb. Unof. 73, 93 N.W. 391 (1903).

3. Miscellaneous

Affidavit of attachment is required in garnishment proceedings. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

Burden rests upon plaintiff to sustain requirements of statute. National Reefer Service, Inc. v. Felman, 164 Neb. 783, 83 N.W.2d 547 (1957).

Amendable even after motion to quash. Clarke Banking Co. v. Wright, 37 Neb. 382, 55 N.W. 1060 (1893).

Attachment may be obtained pending appeal. Strickler v. Hargis, 34 Neb. 468, 51 N.W. 1039 (1892).

Plaintiff may supply defects in affidavit for publication of service. Miller v. Eastman, 27 Neb. 408, 43 N.W. 179 (1889).

One affidavit is sufficient to cover successive orders of attachment. Thompson v. Stetson, 15 Neb. 112, 17 N.W. 368 (1883).

Omission of venue cannot be attacked in collateral action. Crowell v. Johnson, 2 Neb. 146 (1873).



25-1003 Attachment; plaintiff's undertaking; bond; amount.

(1) The judge to whom the affidavit described in section 25-1002 is presented shall determine the amount of an undertaking the plaintiff shall be required to file. The judge shall also approve the sufficiency of one or more sureties of the plaintiff, unless the plaintiff presents, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to protect the defendant from loss.

(2) In determining the amount of the bond described in subsection (1) of this section, the judge shall be guided by the amount of probable damage that will be suffered by the defendant if his or her property is wrongfully attached. In estimating the probable damage the defendant would suffer, the judge shall consider all the circumstances presented to him or her in the plaintiff's affidavits, including the value of any of the defendant's property described therein.

(3) After determining the amount of the plaintiff's undertaking, along with necessary sureties, the judge shall, if an order of attachment is otherwise proper under section 25-1002, direct the clerk to issue, after the necessary bond is filed, an order of attachment in an amount determined by the judge to approximate the amount of the claim and the costs of the action including the costs of the attachment.

1. Bond

2. Nonresident or foreign corporation

3. Sureties

4. Miscellaneous

1. Bond

Statute required plaintiff to comply with the provisions of the general statute on attachment as to necessary allegations, and with the bond provisions of this section. VonSeggern v. Willman, 244 Neb. 565, 508 N.W.2d 261 (1993).

Foreign corporation which has domesticated or obtained certificate of authority to do business is not subject to waiver of bond provisions. Schreiner v. Irby Constr. Co., 184 Neb. 222, 166 N.W.2d 121 (1969).

Bond to protect against wrongful attachment is required. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

In attachment proceedings bond is required in all cases except where defendant is nonresident or foreign corporation, but if defendant fails to assail the validity of the attachment and, for a consideration, agrees that money in hands of garnishee be paid into court to abide judgment, he ratifies and confirms such attachment proceedings though no bond was given. Vanburg v. Mauel, 131 Neb. 685, 269 N.W. 626 (1936).

Action on bond and for malicious attachment are not inconsistent remedies. Simons v. Fagen, 62 Neb. 287, 87 N.W. 21 (1901).

Bond is valid where plaintiff fails to sign, though he is not liable thereon. Storz v. Finklestein, 50 Neb. 177, 69 N.W. 856 (1897).

Attaching creditor need not sign attachment bond. It is sufficient if signed by surety alone. Storz v. Finklestein, 48 Neb. 27, 66 N.W. 1020 (1896).

2. Nonresident or foreign corporation

Filing of a bond is not jurisdictional to the right to have an attachment issued against a nonresident defendant for a debt not due. Gutterson v. Meyer, 68 Neb. 767, 94 N.W. 969 (1903).

3. Sureties

Surety is not liable if sheriff seizes property of third person. Hopewell v. McGrew, 50 Neb. 789, 70 N.W. 397 (1897).

Defendant in action on bond may set off debt due from plaintiff to principal. Field v. Maxwell, 44 Neb. 900, 63 N.W. 62 (1895).

Partnership may sign as surety; attorney should not, but bond is valid. Tessier v. Crowley, 17 Neb. 207, 22 N.W. 422 (1885).

Surety is liable for all damages sustained until property is returned. McReady v. Rogers, 1 Neb. 124 (1871).

4. Miscellaneous

In the absence of malice, an action for the wrongful suing out of an attachment can be maintained alone on the attachment bond. Carlson v. Schroeder, 164 Neb. 443, 82 N.W.2d 416 (1957).

Attachment procured in action brought without plaintiff's authority is "wrongfully obtained." Bauer v. Mitchell, 80 Neb. 187, 113 N.W. 986 (1907).

On general denial burden is on plaintiff to negative grounds alleged; dissolution of attachment not alone sufficient. Jandt v. Deranleau, 57 Neb. 497, 78 N.W. 22 (1899); Storz v. Finklestein, 50 Neb. 177, 69 N.W. 856 (1897).

Obligation of bond is for payment of damages, and liability upon it occurs when the damages accrue. Waller v. Deranleau, 4 Neb. Unof. 497, 94 N.W. 1038 (1903).



25-1004 Attachment; order; contents; service; manner.

The order of attachment shall (1) require the sheriff to attach the lands, tenements, goods, chattels, stocks, or interest in stocks, rights, credits, money, and effects of the defendant in his or her county not exempt by law from being applied to the payment of the plaintiff's claim, or so much thereof as will satisfy the amount stated in the order of attachment; (2) inform the defendant of his or her right to obtain redelivery of the property attached by executing a redelivery bond in accordance with sections 25-1009 and 25-1024; and (3) inform the defendant of his or her right under section 25-1040, to move to discharge the attachment after service of the order upon him or her and of the plaintiff's obligation under section 25-1041, to prove the grounds upon which the attachment order was issued by a preponderance of the evidence if such a motion to discharge is made.

The order of attachment shall be directed and delivered to the sheriff and shall be served on the defendant in any manner authorized by statute for service of a summons.

Indebtedness of maker upon promissory note, before maturity, is not the subject of attachment. Fisher v. O'Hanlon, 93 Neb. 529, 141 N.W. 157 (1913).

Writ is limited to seizure of property sufficient to satisfy amount plaintiff claims to be entitled to recover and probable costs. First Nat. Bank of Greenwood v. Van Doren, 68 Neb. 142, 93 N.W. 1017 (1903).

Stock owned by defendant in domestic corporation may be reached by garnishment. Farmers' & Merchants' Nat. Bank v. Mosher, 63 Neb. 130, 88 N.W. 552 (1901).

Order need not state nature of claim. Tessier v. Englehart & Co., 18 Neb. 167, 24 N.W. 734 (1885).

Order need not recite filing of affidavit and bond. Tessier v. Crowley, 16 Neb. 369, 20 N.W. 264 (1884).



25-1005 Attachment; several and successive orders; issuance to several counties; costs; taxation.

Orders of attachment may be issued to the sheriffs of different counties; and several of them may, at the option of the plaintiff, be issued at the same time or in succession; but such only as have been executed shall be taxed in the costs, unless otherwise directed by the court.

While order of attachment may issue to another county, garnishee summons cannot. Benedict v. T. L. V. Land & Cattle Co., 66 Neb. 236, 92 N.W. 210 (1902).

Several orders of attachment may be issued at the same time, or in succession; but in such case only a simple affidavit is necessary. Thompson v. Stetson, 15 Neb. 112, 17 N.W. 368 (1883).



25-1006 Attachment; order; return day.

The return day of the order of attachment, when issued at the commencement of the action, shall be the same as that of the summons; when issued afterwards, it shall be twenty days after it issued.

Action commenced when petition is filed and summons issued is bona fide. Coffman v. Brandhoeffer, 33 Neb. 279, 50 N.W. 6 (1891).



25-1007 Attachment; several orders against same defendant; time of service.

When there are several orders of attachment against the same defendant, they shall be executed in the order in which they are received by the sheriff.

First levy has priority. Moore v. Fedewa, 13 Neb. 379, 14 N.W. 170 (1882).



25-1008 Attachment; order; execution; inventory; appraisement.

The order of attachment shall be executed by the sheriff without delay. He shall go to the place where defendant's property may be found, and there, in the presence of two residents of the county, declare that by virtue of said order he attaches said property at the suit of such plaintiff; and the officer, with the said residents, who shall be first sworn or affirmed by the officer, shall make a true inventory and appraisement of all the property attached, which shall be signed by the officer and residents and returned with the order. Where the property attached is real property, the officer shall leave with the occupant thereof, or, if there be no occupant, in a conspicuous place thereon, a copy of the order. Where it is personal property, and accessible, he shall take the same into his custody, and hold it subject to the order of the court.

1. Order

2. Inventory

3. Appraisement

4. Miscellaneous

1. Order

Where order of attachment was not executed in presence of two witnesses, dissolution of attachment was proper. Carlson v. Schroeder, 164 Neb. 443, 82 N.W.2d 416 (1957).

Order must be strictly followed; witnesses must be disinterested. Ames v. Parrott, 61 Neb. 847, 86 N.W. 503 (1901).

Leaving copy with occupant is sufficient, though he is not owner or lessee of land. Westervelt v. Hagge, 61 Neb. 647, 85 N.W. 852 (1901).

Levy in absence of witnesses is void. Citizens State Bank of Wood River v. Porter, 4 Neb. Unof. 73, 93 N.W. 391 (1903).

2. Inventory

Inventory and appraisement are admissible in evidence in action against sheriff for conversion. Maul v. Drexel, 55 Neb. 446, 76 N.W. 163 (1898).

3. Appraisement

Appraisement is neither limited to net value of interest of attachment debtors nor is such interest therein required to be separately appraised. Federal Farm Mort. Corp. v. Hughes, 137 Neb. 820, 291 N.W. 475 (1940).

Where several writs are levied, one appraisement is sufficient. Connelly and Duffy v. Edgerton and Miller, 22 Neb. 82, 34 N.W. 76 (1887).

4. Miscellaneous

Sheriff's failure to take crop of standing corn into possession as required hereunder was excused by reason of snowstorm; judgment of contempt sustained. Leadabrand v. State, 121 Neb. 836, 238 N.W. 656 (1931).

In action for failure to levy, burden is on plaintiff to show debtor had seizable property and sheriff negligently failed to levy. Conway v. Magill, 53 Neb. 370, 73 N.W. 702 (1898).

Sheriff must take and keep possession of personal property or sureties are liable for loss. Deering & Co. v. Wisherd, 46 Neb. 720, 65 N.W. 788 (1896).

Posting copy where there is an occupant is void as to third persons. Shoemaker v. Harvey, 43 Neb. 75, 61 N.W. 109 (1894).

Failure to return order of attachment physically to the court file does not defeat the court's jurisdiction. Shoaff v. Gage, 163 F.Supp. 179 (D. Neb. 1958).



25-1009 Attachment or garnishment; delivery of property to defendant or garnishee; conditions.

(1) The sheriff shall deliver the property attached to the person in whose possession it was found, and property or money seized in garnishment, to the defendant in the attachment proceedings, if the defendant be the true owner thereof, upon the delivery by such person, either to the sheriff at any time before the return of the sheriff of the attachment or garnishment process or to the clerk of the court, after the return by the sheriff to the court, of an undertaking to the plaintiff, with one or more sufficient sureties resident in the county, or a bonding company authorized to do business in the State of Nebraska, to the effect that the parties to the same are bound, in the amount of the appraised value thereof, or in the case of garnishment, in the amount of the value of the property or money in the hands of the garnishee, that the property or its appraised value in money shall be forthcoming to answer the judgment of the court in the action; but if it shall appear to the court that any part of said property has been lost or destroyed by unavoidable accident, the value thereof shall be remitted to the person so bound. In case of garnishment, the garnishee shall be discharged upon the approval of said bond.

(2) If the defendant presents to the court, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to insure that the property or its appraised value in money shall be forthcoming to answer the judgment of the court in the action, the court may allow the undertaking to be executed by the defendant alone.

Defendant who has given "forthcoming bond" under this section may move to dissolve attachment. Burnham-Munger-Root D. G. Co. v. Strahl, 102 Neb. 142, 166 N.W. 266 (1918).

Principal in redelivery bond is estopped, in action thereon, to deny that he is owner of the attached property. Commercial Nat. Bank of Kearney v. Faser, 99 Neb. 105, 155 N.W. 601 (1915).

After property is returned to officer, party may claim title in proper action. Runquist v. Anderson, 64 Neb. 755, 90 N.W. 760 (1902).

Principal in bond is estopped to claim title to property. Cooper v. Davis Mill Co., 48 Neb. 420, 67 N.W. 178 (1896).

Only officer holding writ may approve. Dewey & Stone v. Kavanaugh, 45 Neb. 233, 63 N.W. 396 (1895).

Sureties are not liable unless bond is approved and property delivered; need not indorse approval on bond; implied approval. Cortelyou v. Maben, 40 Neb. 512, 59 N.W. 94 (1894).

Defendant may move to dissolve attachment after redelivery bond is given. Wilson v. Shepherd, 15 Neb. 15, 16 N.W. 826 (1883).

Must allege order of sale had been made. Young v. Joseph Bros. & Davidson, 5 Neb. Unof. 559, 99 N.W. 522 (1904).



25-1010 Attachment; garnishment; affidavit; summons; answer; duties of garnishee; written interrogatories; financial institution; service of process; designated location; Department of Banking and Finance; immunity.

(1) When an affidavit is filed in a civil action containing the necessary allegations of an affidavit of attachment and in addition allegations that the affiant has good reason to and does believe that any person, partnership, limited liability company, or corporation to be named has property of and is indebted to the defendant, describing such property, in his or her possession that cannot be levied upon by attachment, a judge of any district court or county court may direct the clerk to issue a summons and order requiring such person, partnership, limited liability company, or corporation as garnishee to answer written interrogatories, to be furnished by the plaintiff and attached to such summons and order, respecting the matters set forth in section 25-1026. All answers must be given in writing but do not need to be verified or given under oath. All answers so given will be deemed to be true and subject to all of the penalties of perjury in the event of willful falsification.

(2) The summons and order referred to in subsection (1) of this section shall be returnable within five days from the date of the issuance thereof and shall require the garnishee to answer within ten days from the date of service upon him or her. The order shall inform the garnishee (a) of the penalties that may be imposed in the event of willful falsification, (b) that he or she is obligated to hold the property of every description and the credits of the defendant in his or her possession or under his or her control at the time of the service of the order and the interrogatories until further direction from the court, (c) of his or her ability to obtain discharge from liability to the defendant under section 25-1027, and (d) of the ability of the court to enter judgment against him or her upon failure to answer the interrogatories as provided in section 25-1028. If the answers to the interrogatories identify property of the defendant in the possession of the garnishee, the clerk shall mail to the last-known address of the defendant copies of the garnishment summons and answers to interrogatories within five days after the return of the answers to the interrogatories.

(3) Prior to final judgment in an action, no order of garnishment shall issue for wages due from an employer to an employee.

(4)(a) In any case involving service of a garnishment summons on a financial institution where deposits are received within this state, the financial institution shall (i) if its main chartered office is located in this state, designate its main chartered office for the service of summons or (ii) if its main chartered office is located in another state, designate any one of its offices or branches or its agent for service of process in this state for service of summons. The designation of a main chartered office or an office or branch or the agent for service of process under this subdivision shall be made by filing a notice of designation with the Department of Banking and Finance, shall contain the physical address of the main chartered office or the office or branch or the agent for service of process designated, and shall be effective upon placement on the department web site. The department shall post the list of such designated main chartered offices and offices or branches or agents for service of process on its web site for access by the public. A financial institution may modify or revoke a designation made under this subdivision by filing the modification or revocation with the department. The modification or revocation shall be effective when the department's web site has been updated to reflect the modification or revocation, except that the judgment creditor may rely upon the designation that was modified or revoked during the thirty-day period following the effective date of the modification or revocation if the summons is timely served upon the financial institution. The department shall update its web site to reflect a filing by a financial institution pursuant to this subdivision or a modification or revocation filed by a financial institution pursuant to this subdivision within ten business days following the filing by the financial institution. The department web site shall reflect the date its online records for each financial institution have most recently been updated.

(b) If a financial institution where deposits are received has designated its main chartered office or one of its offices or branches or its agent for service of process for the service of summons, service made on the main chartered office or the office or branch or the agent for service of process so designated shall be valid and effective as to any property or credits of the defendant in the possession or control of the main chartered office of the financial institution in this state and any of the financial institution offices or branches located within this state. If service of summons is not made on the main chartered office or the office or branch or the agent for service of process designated by the financial institution, but instead is made at another office or branch of the financial institution located in Nebraska, the financial institution, in its discretion, and without violating any obligation to its customer, may elect to treat the service of summons as valid and effective as to any property or credits of the defendant in the possession or control of the main chartered office of the financial institution in this state and any of the financial institution offices or branches located within this state. In the absence of such an election, the financial institution shall file a statement with the interrogatories that the summons was not served at the financial institution's designated location for receiving service of summons and, therefore, was not processed, and shall provide the address at which the financial institution is to receive service of summons.

(c) For purposes of this subsection, financial institution means a bank, savings bank, building and loan association, savings and loan association, or credit union whether chartered by the United States, the Department of Banking and Finance, or a foreign state agency.

(d) The notice of designation, modification, or revocation shall be made by a financial institution on forms prescribed by the department.

(e) The Department of Banking and Finance, any employee of the department, or any person acting on behalf of the department shall be immune from civil and criminal liability for any acts or omissions which occur as a result of the requirements of this subsection.

1. Property subject to garnishment

2. Property not subject to garnishment

3. Miscellaneous

1. Property subject to garnishment

Liability of insurance company, which has taken charge of defense of insured against action for damages for death of latter's employee, is subject to garnishment if insured is insolvent. Elliott v. AEtna Life Ins. Co., 100 Neb. 833, 161 N.W. 579 (1917).

Stock of attachment defendant in domestic corporation may be garnished. Farmers' & Merchants' Nat. Bank v. Mosher, 63 Neb. 130, 88 N.W. 552 (1901).

Stock subscription, due and payable, may be garnished by creditor of corporation. Bohrer v. Adair, 61 Neb. 824, 86 N.W. 495 (1901).

Garnishee alone can raise defense, and may waive. Sturtevant Co. v. Bohn Sash & Door Co., 59 Neb. 82, 80 N.W. 273 (1899).

Mortgagee in possession may be garnished for interest of mortgagor in chattels. Meyer v. Miller, 51 Neb. 620, 71 N.W. 315 (1897).

Excess of pledge property may be garnished in hands of pledgee and an accounting for the surplus may be secured. AEtna Ins. Co. v. Bank of Wilcox, 48 Neb. 544, 67 N.W. 449 (1896).

Equity of redemption in mortgaged personalty is subject to garnishment, even after condition broken. Burnham v. Doolittle, 14 Neb. 214, 15 N.W. 606 (1883).

2. Property not subject to garnishment

Debtor can be garnished only in state where debt is payable, if creditor resides there. Bullard & Hoagland v. Chaffee, 61 Neb. 83, 84 N.W. 604 (1900).

Receiver is not subject to garnishment. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).

Money in custody of law, as in hands of clerk for distribution under decree, cannot be garnished. Sturtevant Co. v. Bohn Sash & Door Co., 57 Neb. 671, 78 N.W. 265 (1899).

Money held by clerk of court in official capacity is in custody of law. Baker v. Peterson, 57 Neb. 375, 77 N.W. 774 (1899).

Order cannot be issued outside county where principal action brought. So. Omaha Nat. Bank v. Farmers & Merchants Nat. Bank of Fremont, 45 Neb. 29, 63 N.W. 128 (1895).

"In custody of law" applies only where sheriff must pay money in hand to execution plaintiff. Oppenheimer & Co. v. Marr, 31 Neb. 811, 48 N.W. 818 (1891).

Maker of negotiable note cannot be garnished if same has been transferred. Edney v. Willis, 23 Neb. 56, 36 N.W. 300 (1888).

Foreign corporation having no property of defendant in state or money payable to him here is not subject to garnishment. Wright v. Chicago, B. & Q. R. R. Co., 19 Neb. 175, 27 N.W. 90 (1886).

Under former law, county cannot be garnished. State ex rel. Crawford v. Eberly, 12 Neb. 616, 12 N.W. 96 (1882).

Under former law, city is not subject to garnishment proceedings. People ex rel. Spaun v. Mayor of Omaha, 2 Neb. 166 (1873).

3. Miscellaneous

In garnishment proceedings under this section, a bond must be given. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

There is no unconstitutional discrimination between garnishment before judgment and statutory procedure to enforce foreign judgment. Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Section does not require that written notice which officer leaves with garnishee shall be issued and signed by officer. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

After judgment, summons in garnishment in aid of execution from one county to another is unauthorized. Hinds State Bank v. Loffler, 113 Neb. 110, 202 N.W. 465 (1925).

Garnishee must be resident of county; defendant may be nonresident of state. Hargreaves v. Tennis, 63 Neb. 356, 88 N.W. 486 (1901).

Affidavit must be filed before notice issues. State ex rel. Austrian, Wise & Co. v. Duncan, 37 Neb. 631, 56 N.W. 214 (1893).

Interpleader action in federal court did not preclude maintenance of state court garnishment proceedings. Globe v. Rutgers Fire Ins. Co. v. Viele, 110 F.Supp. 889 (D. Neb. 1958).



25-1011 Garnishment; service upon garnishee; forms; notice; hearing.

(1) The summons and order of garnishment and the interrogatories in duplicate, a notice to judgment debtor form, and a request for hearing form shall be served upon the garnishee in the manner provided for service of a summons in a civil action.

(2) The judgment creditor or his or her agent or attorney shall send to the judgment debtor by certified mail to the last-known address of the judgment debtor a copy of the summons and order of garnishment, a notice to judgment debtor form, and a request for hearing form within seven business days after issuance by the court and shall certify in writing to the court the date of the mailing.

(3) The Supreme Court by rule of court shall promulgate uniform garnishment forms for use in all courts in this state. The forms shall include the summons and order of garnishment, the garnishment interrogatories, a notice to judgment debtor form, and a request for hearing form.

(4) The notice to judgment debtor form shall include the following information:

(a) That certain funds are exempt from garnishment if such funds are from certain government benefits and other sources;

(b) That wages are exempt up to a certain level and the amount that can be garnished varies if the judgment debtor is the head of a family;

(c) That if the judgment debtor believes the court should not allow a garnishment either because the funds sought are exempt or because the amount is not owed on the judgment, the judgment debtor is entitled to a hearing within ten days after a request by the judgment debtor to determine such issues; and

(d) That if the judgment debtor wishes a hearing as prescribed in subdivision (c) of this subsection, the judgment debtor shall make a request by filling out the request for hearing form and file the form with the court within three business days after receipt of the notice to judgment debtor form by the judgment debtor.

(5) If the judgment debtor in a garnishment proceeding requests a hearing, the court shall grant the hearing within ten days of the request.

This section not applicable when garnishee is a foreign insurance company which has complied with statutory provisions to obtain certificate of authority to do business. Pupkes v. Sailors, 183 Neb. 784, 164 N.W.2d 441 (1969).

Cannot serve nonresident or firm not doing business in state; service on person in possession. Mathews, Tootle & Maule v. Smith & Crittenden, 13 Neb. 178, 12 N.W. 821 (1882).



25-1012 Repealed. Laws 1980, LB 597, § 18.



25-1012.01 Garnishment; public officers and employees.

All provisions, including provisions for a continuing lien prescribed in section 25-1056, requirements, conditions, and exemptions of the garnishment laws of the State of Nebraska shall apply to all state, county, municipal, municipally owned corporation, township, and school district officers and employees to the same extent and effect as such laws apply under the existing statutes of the State of Nebraska to officers and employees of private corporations. Consent is hereby given for garnishment proceedings against the State of Nebraska and against all counties, townships, municipal corporations, municipally owned corporations, and school districts in the same manner and under the same procedure as is now provided by law for bringing such suits and proceedings against corporations and individuals. This section shall apply only in case it is sought to hold and apply the earnings of such officers and employees, which earnings have been earned or are to be earned by personal services rendered to the state or to any county, township, municipal corporation, municipally owned corporation, or school district.



25-1012.02 Garnishment; public officers and employees; procedure; process; answer.

Such proceedings may be brought against the State of Nebraska or any county, township, municipal corporation, municipally owned corporation, or school district as garnishee defendant, and process shall be served in the manner provided for service of a summons in a civil action, except that certified mail service may not be used. It shall be the duty of the garnishee defendant to answer any garnishment summons served under the provisions of this section and section 25-1012.01 in the same manner as is now provided by law for the answer of corporations, and such defendant shall abide the order of the court issuing the garnishment, with regard to paying into court any amount ordered, not in excess of the amount earned by the officer or employee garnished, to the date of the answer. Such defendant may submit a written answer by United States mail to the clerk of the court issuing the summons. Such answer in garnishment shall in addition to any other matters stated therein state the amount of money due the officer or employee whose earnings are sought to be held to the answer day as shown in such summons, but shall not include the amount of any check or warrant which has been drawn and signed at the time of the service of garnishment summons.



25-1013 Repealed. Laws 1980, LB 597, § 18.



25-1014 Several attachments of same property; inventory and appraisement.

Different attachments of the same property may be made by the same officer, and one inventory and appraisement shall be sufficient, and it shall not be necessary to return the same with more than one order.

One appraisement is sufficient. Connelly and Duffy v. Edgerton and Miller, 22 Neb. 82, 34 N.W. 76 (1887).



25-1015 Attached property; subsequent orders; procedure.

When the property is under attachment, it shall be attached under subsequent orders as follows: (1) If it is real property, it shall be attached in the manner prescribed in section 25-1008; (2) if it is personal property, it shall be attached as in the hands of the officer and subject to any previous attachment; and (3) if the same person or corporation be made a garnishee, a copy of the order and notice shall be left with him in the manner prescribed in section 25-1011.

Cannot levy subsequent orders after property is taken from control by replevin. Merrill v. Wedgwood, 25 Neb. 283, 41 N.W. 149 (1888).



25-1016 Order of attachment; return; contents.

The officer shall return upon every order of attachment what he or she has done under it. The return must show when and how the defendant was served, and the property attached and the time it was attached. When garnishees are served, their names and the time each was served must be stated. The officer shall also return with the order all undertakings given under it.

Return not describing appraisement is sufficient after judgment. Grebe v. Jones, 15 Neb. 312, 18 N.W. 81 (1883).

Irregular to permit amendment without showing, so as to release property. Griffith v. Short, 14 Neb. 259, 15 N.W. 335 (1883).

Return should state if redelivery bond was given, etc. Hilton v. Ross, 9 Neb. 406, 2 N.W. 862 (1879).



25-1017 Order of attachment; effect; lien of consignee; interest and other costs; how computed.

An order of attachment binds the property attached from the time of service, and the garnishee shall stand liable to the plaintiff in attachment for all property, money, and credits in his hands, or due from him to defendant, from the time he is served with the written notice mentioned in section 25-1011, notwithstanding the money or debt owing by such garnishee, and which is sought to be attached, may be payable at the place of residence of a nonresident defendant; but where the property is attached in the hands of a consignee, his lien thereon shall not be affected by the attachment.

At the time of the issuance of the order of attachment, all interest and other costs due, as of that date, shall be computed. All interest and other costs which accrue after such date shall be specified on a per day basis or such other basis for assessment as may exist. Upon delivery of the attached property by the garnishee, such garnishee shall not be liable for interest or costs other than those specified in the order of attachment.

1. Scope of lien

2. Priorities

3. Miscellaneous

1. Scope of lien

Proceedings in garnishment are in the nature of notice of attachment to party in possession who becomes trustee. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

Debt owing by one Illinois corporation to another on contract payable in that state may, by attachment and garnishment in Nebraska, be subjected to payment of debt owing to resident of Iowa. Morrison v. Illinois C. R. R. Co., 101 Neb. 49, 161 N.W. 1032 (1917).

Lien of garnishment of debt due insolvent is subject to bankruptcy law. Hall v. Chicago, B. & Q. R. R. Co., 88 Neb. 20, 128 N.W. 645 (1910).

Attachment lien merges in judgment lien. Lincoln Upholstering Co. v. Baker, 82 Neb. 592, 118 N.W. 321 (1908).

Lien is not lost by taking money judgment without order for sale. Coulson v. Saltsman, 71 Neb. 495, 98 N.W. 1055 (1904).

Plaintiff does not acquire full lien but right to hold garnishee personally liable for property or value. Benedict v. T. L. V. Land & Cattle Co., 66 Neb. 236, 92 N.W. 210 (1902).

Lien by garnishment may attach to property held by fraudulent grantee of debtor. Glover v. Hargadine-McKittrick Dry Goods Co., 62 Neb. 483, 87 N.W. 170 (1901).

Attachment creditors of grantee of fraudulent conveyance acquire no valid lien against creditors of grantor. Westervelt v. Hagge, 61 Neb. 647, 85 N.W. 852 (1901).

Plaintiff by service of writ becomes entitled to all rights of defendant against garnishee. Cahn v. Carpless Co., 61 Neb. 512, 85 N.W. 538 (1901); Chamberlain Banking House v. Reliance Ins. Co., 59 Neb. 195, 80 N.W. 822 (1899).

Plaintiff has lien only to extent of defendant's actual interest. Barnes v. Cox, 58 Neb. 675, 79 N.W. 550 (1899); Chicago, B. & Q. R. R. Co. v. First Nat. Bank of Omaha, 58 Neb. 548, 78 N.W. 1064 (1899).

Lien of attachment on insolvent bank is not vacated by appointment of receiver. Arnold v. Weimer, 40 Neb. 216, 58 N.W. 709 (1894).

Garnishment does not affect vendor's rights of stoppage in transit. Chicago, B. & Q. R. R. Co. v. Painter & Sons, 15 Neb. 394, 19 N.W. 488 (1884).

Deed executed after attachment levied is subject to judgment. Wright v. Smith, 11 Neb. 341, 7 N.W. 537 (1881).

2. Priorities

Garnishment is subject to prior bona fide assignments of debt. Cockins v. Bank of Alma, 84 Neb. 624, 122 N.W. 16 (1909).

Rights of holder of prior unrecorded deed stated. Naudain v. Fullenwider, 72 Neb. 221, 100 N.W. 296 (1904).

Attachment lien is prior to rights of vendor under unrecorded conditional sale contract. New Home Sewing Machine Co. v. Beals, 44 Neb. 816, 62 N.W. 1092 (1895).

3. Miscellaneous

This section is designed to supplement and implement general attachment statute. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

Lien may be enforced by creditor's bill. Hargreaves v. Tennis, 63 Neb. 356, 88 N.W. 486 (1901).

Officer holding personal property under lawful attachment levy may be charged as garnishee and the property bound from the time of the service of summons in garnishment on him. Pitkin v. Burnham, 62 Neb. 385, 87 N.W. 160 (1901).

Purchaser after attachment is bound by adjudication as to validity of attachment. Nagle v. First Nat. Bank of Omaha, 57 Neb. 552, 77 N.W. 1074 (1899).

Property is in custody of law after garnishee is summoned. Meyer v. Miller, 51 Neb. 620, 71 N.W. 315 (1897).

Judgment debtor may be garnished; but not under writ from another court. Scott v. Rohman, 43 Neb. 618, 62 N.W. 46 (1895).



25-1018 Attachment; receiver; appointment; oath; bond; accounting.

The court, or any judge thereof during vacation, may, on the application of the plaintiff and on good cause shown, appoint a receiver, who shall take an oath faithfully to discharge his duty, and shall give an undertaking to the State of Nebraska in such sum as the court or judge may direct and with such security as shall be approved by the clerk of the court for the faithful performance of his duty as such receiver, and to pay over all money, and account for all property which may come into his hands by virtue of his appointment, at such times and in such manner as the court may direct.

Court may appoint receiver where garnishee abandons property to defendant. Northfield Knife Co. v. Shapleigh, 24 Neb. 635, 39 N.W. 788 (1888).



25-1019 Attachment; receiver; powers and duties; actions by.

Such receiver shall take possession of all notes, due bills, books of account, accounts and all other evidences of debt, that have been taken by the sheriff or other officer as the property of the defendant in attachment, and shall proceed to settle and collect the same. For that purpose, he may commence and maintain actions in his own name as such receiver but in such actions no right of defense shall be impaired or affected.

Accounts due defendant are subject to attachment. Sloan v. Thomas Mfg. Co., 58 Neb. 713, 79 N.W. 728 (1899).



25-1020 Attachment; receiver; appointment; notice to debtors of defendant in attachment; effect.

Such receiver shall forthwith give notice of his appointment to the persons indebted to the defendant in attachment. The notice shall be written or printed, and shall be served on the debtor or debtors by copy personally or by copy left at the residence. From the date of such service the debtors shall stand liable to the plaintiff in attachment for the amount of money and credits in their hands, or due from them to the defendant in attachment, and shall account therefor to the receiver.



25-1021 Attachment; receiver; reports; custody of property; duties.

Such receiver shall, when required, report his proceedings to the court, and hold all money collected by him and property which may come into his hands subject to the order of the court.



25-1022 Attachment; sheriff; powers when no receiver appointed; bond.

When a receiver is not appointed by the court or a judge thereof, as provided in section 25-1018, the sheriff or other officer attaching the property shall have all the powers and perform all the duties of a receiver appointed by the court or judge, and may, if necessary, commence and maintain actions in his own name as such officer. He may be required to give security other than his official undertaking.



25-1023 Attached property; preservation; sale; proceeds.

The court shall make proper orders for the preservation of the property during the pendency of the suit. It may direct the sale of property when, because of its perishable nature or the costs of keeping it, a sale will be for the benefits of the parties. In vacation, such sale may be ordered by the judge of the court. The sale shall be public, after such advertisement as is prescribed for the sale of like property on execution, and shall be made in such manner, and upon such terms of credit, with security, as the court or judge, having regard to the probable duration of the action, may direct. The proceeds, if collected by the sheriff, with all the money received by him from garnishees, shall be held and paid over by him under the same requirement and responsibilities of himself and sureties as are provided in respect to money deposited in lieu of bail.



25-1024 Attachment; discharge; bond; effect; restitution of property or proceeds.

(1) If the defendant, or any other person on his or her behalf, at any time before judgment, causes an undertaking to be executed to the plaintiff by one or more sureties resident in the county, to be approved by the court, in the amount of the plaintiff's claim as stated in his or her affidavit, to the effect that the defendant shall perform the judgment of the court, the attachment in such action shall be discharged and restitution made of any property taken under it or the proceeds thereof. Such undertaking shall also discharge the liability of a garnishee in such action for any property of the defendant in his or her hands.

(2) If the defendant presents to the court, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to insure satisfaction of the plaintiff's claim, the court may allow the undertaking to be executed by the defendant alone.

Upon dissolution of an attachment, ordinarily all property should be returned to the defendant. Ceres Fertilizer, Inc. v. Beekman, 209 Neb. 447, 308 N.W.2d 347 (1981).

Failure to return property upon order dissolving attachment may create liability on attachment bond. Schneider v. Daily, 148 Neb. 413, 27 N.W.2d 550 (1947).

After defendant in attachment proceedings has given "forthcoming" bond, he may move to dissolve attachment, but not if he gives "discharge" bond, because approval of same ipso facto discharges writ. Burnham-Munger-Root Dry Goods Co. v. Strahl, 102 Neb. 142, 166 N.W. 266 (1918).



25-1025 Attachment; discharge; bond, how executed.

The undertaking mentioned in subsection (1) of section 25-1024 may, in vacation, be executed in the presence of the sheriff having the order of attachment in his or her hands, or, after the return of the order, before the clerk, with the same effect as if executed in court, the sureties in either case to be approved by the officer before whom the undertaking is executed.



25-1026 Garnishee; answer; interrogatories; filing fee; costs.

The garnishee shall answer, under oath, all the interrogatories put to him touching the property of every description and credits of the defendant in his possession or under his control at the time of the service of the summons and interrogatories, and he shall disclose truly the amount owing by him to the defendant, whether due or not, and, in case of a corporation, any stock therein held by or for the benefit of the defendant, at the time of the service of the summons and interrogatories. The fee for filing of answer may be taxed and collected in the same manner as other costs in such proceedings.

As a general rule, a garnishee owes a duty to act in good faith and answer fully and truthfully all proper interrogatories presented to him. Petersen v. Central Park Properties, 275 Neb. 220, 745 N.W.2d 884 (2008).

Failure to tender garnishee fee excuses failure to appear but does not discharge garnishee from liability. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

After stating substance of this section, comment made that while garnishee appeared in person to answer questions, he did not file written answer. Hilton v. Clements, 137 Neb. 791, 291 N.W. 483 (1940).

Stock of domestic corporation for which certificate has been issued and delivered to purchaser is deemed to be in possession of corporation subject to attachment or garnishment proceedings. Danbom v. Danbom, 132 Neb. 858, 273 N.W. 502 (1937).

A nonresident whose property has been seized under a writ of attachment may, without making a general appearance, demand relief to which want of jurisdiction entitles him. McCartney v. McCartney, 128 Neb. 671, 260 N.W. 184 (1935).

After judgment, summons in garnishment from one county to another in aid of execution, is unauthorized. Hinds State Bank v. Loffler, 113 Neb. 110, 202 N.W. 465 (1925).

Section applies to all garnishment proceedings; unless fees are tendered, garnishee need not appear. Chicago, B. & Q. R. R. Co. v. Van Cleave, 52 Neb. 67, 71 N.W. 971 (1897).

Where garnishee after answer receives notice of assignment made before levy, he should make supplemental answer. Coleman v. Scott, 27 Neb. 77, 42 N.W. 896 (1889).

Prepayment is waived by appearance and answer without objection. Pope v. Kingman & Co., 2 Neb. Unof, 184, 96 N.W. 519 (1901).

Where insurance company denies indebtedness to judgment debtor in answer to garnishee summons, judgment creditor should be remitted to action for unsatisfactory disclosure. State Farm Mut. Auto. Ins. Co. v. Mackechnie, 114 F.2d 728 (8th Cir. 1940).



25-1027 Garnishee; payment into court; effect; costs.

A garnishee may pay the money owing to the defendant by him into court. He shall be discharged from liability to the defendant for any money so paid not exceeding the plaintiff's claim. He shall not be subjected to costs beyond those caused by his resistance of the claim against him; and if he disclose the property in his hands, or the true amount owing by him, and deliver or pay the same according to the order of the court, he shall be allowed his costs.

Garnishee may pay money into court. Scott v. McDonald, 125 Neb. 803, 252 N.W. 323 (1934).

Where money is voluntarily paid into court by defendant's debtor upon attempted garnishment, court's order to apply it upon plaintiff's judgment will not be set aside because of insufficiency in garnishment proceeding. Ryan v. Bullion, 100 Neb. 705, 161 N.W. 167 (1916).

Payment into court in good faith protects garnishee though made before defendant was summoned. Scott v. Kirschbaum, 47 Neb. 331, 66 N.W. 443 (1896).



25-1028 Garnishee; failure to answer; presumption; judgment.

If the garnishee fails to answer, as required by section 25-1026, he shall be presumed to be indebted to the defendant in the full amount of the claim of plaintiff. Upon notice to the garnishee given within such time and in such manner as the court shall direct, judgment may be entered for such amount as the court may find due from the garnishee.

If the garnishee fails to answer interrogatories, it is presumed that the garnishee is indebted to the judgment debtor in the full amount of the judgment creditor's claim. This is a rebuttable presumption. Petersen v. Central Park Properties, 275 Neb. 220, 745 N.W.2d 884 (2008).

A presumption of indebtedness arising under this section is rebuttable. Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615 (2002).

A notice did not inform the garnishee that if it failed to appear, default judgment would be taken against it. Lee Sapp Leasing v. Ciao Caffe & Espresso, Inc., 10 Neb. App. 948, 640 N.W.2d 677 (2002).



25-1029 Garnishment; property; delivery into court; bond in lieu of delivery.

If the garnishee answers that, at the time of the service of the summons and interrogatories upon him or her, he or she was possessed of any property of the defendant or was indebted to him or her, the court may order the delivery of such property and the payment of the amount owing by the garnishee into court; or the court may permit the garnishee to retain the property or the amount owing, upon the execution of an undertaking to the plaintiff by one or more sufficient sureties to the effect that the amount shall be paid or the property forthcoming as the court may direct. If the garnishee presents to the court, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to insure that the amount owing by the garnishee shall be paid, or the property forthcoming, the court may allow the undertaking to be executed by the garnishee alone.

Where original judgment on which garnishment proceedings are based is made ineffective by bankruptcy of judgment debtor, the garnishment summons and power and rights thereunder cease; garnishee is released from liability on summons although court made no order. Savard v. Physicians Casualty Co., 124 Neb. 627, 247 N.W. 567 (1933).

In absence of fraud or collusion, no garnishable debt arises from contract for personal services paid for in advance. Salyers Auto Co. v. De Vore, 116 Neb. 317, 217 N.W. 94 (1927).

Where garnishment proceedings are void, money should be returned to garnishee. Yeiser v. Cathers, 73 Neb. 317, 102 N.W. 612 (1905).

Judgment debtor is liable to process of garnishment when the two actions are brought in the same court. Scott v. Rohman, 43 Neb. 618, 62 N.W. 46 (1895).

Garnishee, not making full disclosure, is liable over to creditor. Smith v. Ainscow, 11 Neb. 476, 9 N.W. 646 (1881).

Garnishee, not making full disclosure, defendant have judgment, if appeal is taken. Dolby v. Tingley, 9 Neb. 412, 2 N.W. 866 (1879).

Liability of garnishee is to be determined by status of fund when answer is taken. First Nat. Bank of Pawnee City v. Manning, 2 Neb. Unof. 3, 95 N.W. 1128 (1901).



25-1030 Garnishee; answer; controvert; allegations; liability; release.

If the garnishee appears and answers and his or her disclosure is not satisfactory to the plaintiff, or if he or she fails to comply with the order of the court, by delivering the property and paying the money owing into court, or giving the undertaking required in section 25-1029, the plaintiff may file an application within twenty days for determination of the liability of the garnishee. The application may controvert the answer of the garnishee, or may allege facts showing the existence of indebtedness of the garnishee to the defendant or of the property and credits of the defendant in the hands of the garnishee. The answer of the garnishee, if one has been filed, and the application for determination of the liability of the garnishee shall constitute the pleadings upon which trial of the issue of the liability of the garnishee shall be had. If the plaintiff fails to file such application within twenty days, the garnishee shall be released and discharged.

1. Proceedings

2. Liability of garnishee

1. Proceedings

The purpose of this section is to create an expedited garnishment proceeding. ML Manager v. Jensen, 287 Neb. 171, 842 N.W.2d 566 (2014).

This section does not require a garnishee to serve its interrogatory answers or to provide any notice to the garnishor. ML Manager v. Jensen, 287 Neb. 171, 842 N.W.2d 566 (2014).

In a garnishment proceeding, the answers to interrogatories and the application to determine garnishee liability are the only pleadings for disposition of the liability issue. An answer to interrogatories which states that the garnishee has no property, money, or credit due and owing to the judgment debtor acts as a denial of all issues presented by the application to determine garnishee liability filed by the garnishor. Torrison v. Overman, 250 Neb. 164, 549 N.W.2d 124 (1996).

If a garnisher is dissatisfied with a garnishee's answer but does not controvert or traverse the answer given, then the garnishee's answer is the only filed pleading containing allegations or statements about property, funds, or credits of a judgment debtor, a solitary pleading which is taken as true and conclusive. NC+ Hybrids v. Growers Seed Assn., 228 Neb. 306, 422 N.W.2d 542 (1988).

Where a garnishee in its answer to a garnisher's interrogatories denies liability to the garnisher, and no application for determination of liability is filed, the answer of the garnishee is the solitary pleading before the court and must be taken as true and conclusive. Failure to proceed as required by this section constitutes an abandonment or discontinuance of garnishment proceedings. NC+ Hybrids v. Growers Seed Assn., 219 Neb. 296, 363 N.W.2d 362 (1985).

Where answer of garnishee denies owing judgment debtor, remedy is provided by this section by filing of petition for unsatisfactory disclosure. Searcey v. Badgett, 137 Neb. 185, 288 N.W. 537 (1939).

Court having obtained jurisdiction, can give relief by rendering money judgment against garnishee if no other remedy is available. Ternes v. Watke, 134 Neb. 798, 279 N.W. 718 (1938).

Stock subscription to capital stock of a corporation may be garnished by a creditor of the corporation. Bohrer v. Adair, 61 Neb. 824, 86 N.W. 495 (1901).

Finding of court in main action is not conclusive upon rights or liabilities of garnishee. Hollingsworth v. Fitzgerald, 16 Neb. 492, 20 N.W. 836 (1884).

If personal judgment against garnishee is desired, plaintiff must proceed under this section. Clark v. Foxworthy, 14 Neb. 241, 15 N.W. 342 (1883).

Rights of creditor are no greater than rights of attachment debtor against garnishee. Fitzgerald v. Hollingsworth, 14 Neb. 188, 15 N.W. 345 (1883).

Execution need not have been returned unsatisfied in garnishment before judgment. Pope v. Kingman & Co., 2 Neb. Unof. 184, 96 N.W. 519 (1901).

2. Liability of garnishee

Failure to prove that original answer was false does not defeat action but does relieve from liability for costs. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

One obtaining goods under "Bulk Sales Law" was liable as trustee for benefit of creditors of his vendor and liable as garnishee. Damicus v. Kelly, 120 Neb. 588, 234 N.W. 416 (1931).

Garnishee, turning property over to defendant pending action, is liable to plaintiff. Farmers & Merchants Nat. Bank v. Mosher, 68 Neb. 713, 94 N.W. 1003 (1903), judgment below affirmed on rehearing, 68 Neb. 724, 100 N.W. 133 (1904).

It was duty of bank, when garnished, to set up claimed lien under chattel mortgage. Grainger v. First Nat. Bank of Sutton, 63 Neb. 46, 88 N.W. 121 (1901).

Garnishee is not liable unless defendant had right of action against him for legal demand due or to become due. Chicago, B. & Q. R. R. Co. v. Van Cleave, 52 Neb. 67, 71 N.W. 971 (1897).

Garnishee is liable if answer is not made in good faith, fully and unequivocally. Work v. Brown, 38 Neb. 498, 56 N.W. 1082 (1893).

Failure to prove answer incomplete is no bar to action; but relieves garnishee of costs. Burden is on garnishee to prove right to property. Cornish & Tibbets v. Russell, 32 Neb. 397, 49 N.W. 379 (1891).

Garnishee is mere stakeholder; and is protected only when money is paid into court. Russell v. Lau, 30 Neb. 805, 47 N.W. 193 (1890).

Insurance company is liable to judgment creditor for unsatisfactory disclosure, when it has issued valid policy, in force and effect, to pay judgment recovered against the judgment debtor. State Farm Mut. Auto. Ins. Co. v. Mackechnie, 114 F.2d 728 (8th Cir. 1940).



25-1030.01 Garnishee; application; notice; manner of service.

Upon filing an application for determination of liability of the garnishee, the plaintiff shall give the garnishee and the defendant in the original action notice of the filing thereof and of the time and place of trial thereon. The notice shall be given within such time and in such manner as the court shall direct.

A notice of hearing for the determination of garnishee liability was given as required by this section where the county court entered an order setting the hearing on garnishee liability and requiring "due service" of the order on the parties, and notice of hearing as originally set and notice of continued hearing were sent to same address as the initial summons and garnishment interrogatories. General Serv. Bureau v. Moller, 12 Neb. App. 288, 672 N.W.2d 41 (2003).

This section does not require that notice of a garnishee liability hearing be given in a manner consistent with service of process on corporations. General Serv. Bureau v. Moller, 12 Neb. App. 288, 672 N.W.2d 41 (2003).



25-1030.02 Garnishee; trial; liability; judgment.

The trial of the determination of the liability of the garnishee shall be conducted the same as in a civil action. If it shall appear upon the trial of the liability of the garnishee that the garnishee was (1) indebted to the defendant, or (2) had any property or credits of the defendant, in his possession or under his control at the time of being served with the notice of garnishment, he shall be liable to the plaintiff, in case judgment is finally recovered by plaintiff against the defendant, to the full amount thereof, or to the amount of such indebtedness or property held by the garnishee. The plaintiff in such event may have a judgment against the garnishee (1) for the amount of money due from the garnishee to the defendant in the original action, or (2) for the delivery to the sheriff or to the clerk of the court of any property in the garnishee's hands belonging to the defendant in the original action within a time to be fixed by the court, or for the value of the same as fixed in the judgment if not delivered within the time fixed.

In a trial pursuant to this section, a garnishee may present evidence to rebut a presumption of indebtedness arising under section 25-1028. Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615 (2002).

The garnishee is not liable unless the defendant had a right of action against him for a legal demand due or to become due. In an action to determine the liability of the garnishee, the plaintiff has the burden to establish why the garnishee was liable to the defendant at the time notice of garnishment was served. Gerdes v. Klindt, 253 Neb. 260, 570 N.W.2d 336 (1997).

In determining the liability of a garnishee to a garnishor, the test is whether, as of the time the summons in garnishment was served, the facts would support a recovery by the garnishor's judgment debtor against the garnishee. Davis Erection Co. v. Jorgensen, 248 Neb. 297, 534 N.W.2d 746 (1995).

Material issues of fact in a contested garnishment proceeding are triable by jury unless waived. Christiansen v. Moore, 184 Neb. 818, 172 N.W.2d 620 (1969).

A garnishee is not liable to the plaintiff unless the judgment debtor had a right of action against the garnishee. Lee Sapp Leasing v. Ciao Caffe & Espresso, Inc., 10 Neb. App. 948, 640 N.W.2d 677 (2002).

Federal court would retain fund until state garnishment proceedings were completed. Globe & Rutgers Fire Ins. Co. v. Viele, 110 F.Supp. 889 (D. Neb. 1953).



25-1030.03 Garnishment; ownership of property; intervention; trial.

Any person claiming ownership of any money or property sought to be reached in the possession or under the control of the garnishee as the property of the defendant in the original action may intervene in the garnishment proceedings by a suitable pleading and set up facts showing that the debt or the property with which it is sought to charge the garnishee is the property of such intervenor. The defendant in the original action may by a suitable pleading filed in the garnishment proceedings set up facts showing that the debt or the property with which it is sought to charge the garnishee is (1) exempt from execution, or (2) for any other reason is not liable for plaintiff's claim. If issue on such intervention or on such pleading by the defendant in the original action is joined by the plaintiff, it shall be tried with the issues as to the garnishee's liability. If such debt or property or any part thereof is found to be the property of the intervenor, or is found to be exempt or not liable, the garnishee shall be discharged as to that part which is exempt or not liable.

Trial of an issue of fact should be treated as a trial between a plaintiff and a defendant. Christiansen v. Moore, 184 Neb. 818, 172 N.W.2d 620 (1969).



25-1031 Garnishee; final judgment; when rendered; effect; discharge by delivery of property; costs.

Final judgment shall not be rendered against the garnishee until the action against the defendant in the original action has been determined. If in such action judgment be rendered for the defendant, the garnishee shall be discharged and recover costs. If the plaintiff shall recover against the defendant in the original action, and the garnishee shall deliver up all the property, money, and credits of the defendant in his possession and pay all the money from him due as the court may order, the garnishee shall be discharged, and the costs of the proceedings against him shall be paid out of the property and money so surrendered, or as the court may think right and proper.

Action under this section is a special proceeding. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

Order upon garnishee as to disposition of property awaits final judgment against defendant. Reed v. Fletcher, 24 Neb. 435, 39 N.W. 437 (1888).

Order of court is not conclusive on garnishee, and he may contest his liability. Hollingsworth v. Fitzgerald, 16 Neb. 492, 20 N.W. 836 (1884).

Order discharging garnishee is final order and reviewable. Turpin v. Coates, 12 Neb. 321, 11 N.W. 300 (1882).



25-1031.01 Garnishment; judgment; effect.

The judgment in the garnishment action shall be conclusive between the garnishee, plaintiff, defendant, and any intervenor.

A specific holding, in a prior garnishment action by a creditor against a bank's insurer under a blanket employee dishonesty bond, that the bank did not suffer a loss within the coverage of such bond is res judicata in a subsequent suit brought by the bank to recover under the bond and cannot be relitigated. Bank of Mead v. St. Paul Fire & Marine Ins. Co., 202 Neb. 403, 275 N.W.2d 822 (1979).



25-1031.02 Garnishment; costs; fee.

(1) The party seeking garnishment shall advance the costs of transcript and docketing the matter in the district court.

(2) The district court shall be entitled to the following fee in civil matters: For issuance of a writ of execution, restitution, garnishment, attachment, and examination in aid of execution, a fee of five dollars each.



25-1032 Attachment; judgment for defendant; effect; return of property or proceeds.

If judgment is rendered in the action for the defendant, the attachment shall be discharged, and the property attached, or its proceeds, shall be returned to him.

Order discharging garnishee ipso facto discharges attachment. Alpirn v. Goodman, 3 Neb. Unof. 397, 91 N.W. 530 (1902).



25-1033 Attachment; judgment for plaintiff; how satisfied; return of surplus.

If judgment is rendered for the plaintiff, it shall be satisfied as follows: So much of the property remaining in the hands of the officer, after applying the money arising from the sale of perishable property, and so much of the personal property and lands and tenements, if any, whether held by legal or equitable title, as may be necessary to satisfy the judgment, shall be sold by order of the court, under the same restrictions and regulations as if the same had been levied on by execution; and the money arising therefrom, with the amount which may be recovered from the garnishee, shall be applied to satisfy the judgment and costs. If there is not enough to satisfy the same, the judgment shall stand, and execution may issue thereon for the residue in all respects as in other cases. Any surplus of the attached property, or its proceeds, shall be returned to the defendant.

Attached property should be sold the same as if levied on by execution. Federal Farm Mortgage Corporation v. Hughes, 137 Neb. 820, 291 N.W. 475 (1940).

Purchaser at sale is protected from collateral attack based on defective publication of notice. Brown v. Bose, 55 Neb. 200, 75 N.W. 536 (1898).

Same rule applies as to sales on execution; notice was defective. Helmer v. Rehm, 14 Neb. 219, 15 N.W. 344 (1883).

Judgment was informal, but not subject to collateral attack. Crowell v. Johnson, 2 Neb. 146 (1873).



25-1034 Attached property; delivery to sheriff; power of court to compel.

The court may compel the delivery to the sheriff, for sale, of any of the attached property for which an undertaking may have been given, and may proceed summarily on such undertaking to enforce the delivery of the property or the payment of such sum as may be due upon the undertaking, by rules and attachments, as in cases of contempt.



25-1035 Attached property out of sheriff's possession; repossession; power of court to order.

The court may order the sheriff to repossess himself, for the purpose of selling it, of any of the attached property which may have passed out of his hands without having been sold or converted into money; and the sheriff shall, under such order, have the same power to take the property as he would have under an order of attachment.



25-1036 Attachment; intervening claimants; proceeding to ascertain title.

If personal property which has been attached be claimed by any person other than the defendant, it shall be the duty of the officer to have the validity of such claim tried, and such proceedings must be had thereon, with the like effect, as in case the property had been seized upon execution and claimed by a third person.

Sheriff may bring suit hereunder to try claim of party to personal property attached by him. Leadabrand v. State, 121 Neb. 836, 238 N.W. 656 (1931).



25-1037 Several attachments; same property; reference.

Where several attachments are executed on the same property, or the same persons are made garnishees, the court, on the motion of any of the plaintiffs, may order a reference to ascertain and report the amounts and priorities of the several attachments.

Mere fact that party claims to be owner of attached property does not give him right to intervene in attachment suit and thus have question of his ownership determined in such suit. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Second attaching creditor may intervene to try priority of liens. Deere, Wells & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

Court has authority to adjudicate priorities between attaching creditors. State ex rel. Austrian, Wise & Co. v. Duncan, 37 Neb. 631, 56 N.W. 214 (1893).



25-1038 Repealed. Laws 1980, LB 597, § 18.



25-1039 Attachment; additional security; right of defendant to require.

The defendant may, at any time before judgment, after reasonable notice to the plaintiff, move the court for additional security on the part of the plaintiff; and if, on such motion, the court is satisfied that the surety in the plaintiff's undertaking has removed from this state, or is not sufficient for the amount thereof, it may vacate the order of attachment and direct restitution of any property taken under it, unless in a reasonable time, to be fixed by the court, sufficient security is given by the plaintiff.



25-1040 Attachment; motion to discharge; right of defendant.

The defendant may, at any time before judgment, upon reasonable notice to the plaintiff, move to discharge an attachment, as to the whole or part of the property attached.

1. Motion to discharge

2. Issues determined

1. Motion to discharge

Upon dissolution of an attachment, ordinarily all property should be returned to the defendant. Ceres Fertilizer, Inc. v. Beekman, 209 Neb. 447, 308 N.W.2d 347 (1981).

Defendant who has given "forthcoming bond" may move to dissolve attachment, but not if he has given "discharge bond." Burnham-Munger-Root D. G. Co. v. Strahl, 102 Neb. 142, 166 N.W. 266 (1918).

Defendant cannot move to discharge attachment on ground that property is not his. Kneeland v. Weigley, 76 Neb. 276, 107 N.W. 574 (1906).

Mortgagee of attached property cannot move to discharge. Meyer, Bannerman & Co. v. Keefer, 58 Neb. 220, 78 N.W. 506 (1899).

Court cannot hear motion to discharge attachment filed before, but not submitted until after judgment. Herman v. Hayes, 58 Neb. 54, 78 N.W. 365 (1899).

Defendant may move to discharge attachment although, prior to levy, he has sold interest therein. Kountze v. Scott, 52 Neb. 460, 72 N.W. 585 (1897).

Issue on motion to discharge is not whether defendant owns property attached, but grounds for attachment. South Park Imp. Co. v. Baker, 51 Neb. 392, 70 N.W. 952 (1897).

Hearing of motion to discharge in attachment is a trial. Gibson v. Sidney, 50 Neb. 12, 69 N.W. 314 (1896).

Subsequent attaching creditors cannot move to dissolve attachment, but may intervene to have priorities determined. Deere, Well & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

Validity of mortgage executed by defendant cannot be determined on motion to discharge attachment. Landauer v. Mack, 43 Neb. 430, 61 N.W. 597 (1895).

Filing motion does not excuse failure to plead to petition. Stutzner v. Printz, 43 Neb. 306, 61 N.W. 620 (1895).

Motion must be made before judgment; but where submitted, court may rule on same after judgment for plaintiff. Stutzner v. Printz, 43 Neb. 306, 61 N.W. 620 (1895); Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893).

2. Issues determined

In a hearing under this section, the burden is upon the plaintiff to sustain by a preponderance of the evidence one or more of the grounds on which attachment is claimed. Ceres Fertilizer, Inc. v. Beekman, 205 Neb. 768, 290 N.W.2d 199 (1980).

Defendant, by filing answer to merits and motion to dissolve attachment on sufficiency and truthfulness of affidavit, made general appearance which waived defects in original summons. Johnson v. Larson, 96 Neb. 193, 147 N.W. 476 (1914).

Debtor alone can question grounds on which attachment is issued. Wagner v. Wolf, 75 Neb. 780, 106 N.W. 1024 (1906).

Defendant may contest, though he had disposed of all interest in property. Symns Gro. Co. v. Snow, 58 Neb. 516, 78 N.W. 1066 (1899).

Merits of case cannot be adjudicated on hearing to dissolve. McDonald v. Marquardt, 52 Neb. 820, 73 N.W. 288 (1897).

Plaintiff is estopped to deny interest of defendant to oppose attachment. Kountze v. Scott, 52 Neb. 460, 72 N.W. 585 (1897); McCord, Brady & Co. v. Bowen, 51 Neb. 247, 70 N.W. 950 (1897).

"Reasonable notice" defined. Sterling Mfg. Co. v. Hough, 49 Neb. 618, 68 N.W. 1019 (1896).



25-1041 Attachment; motion to discharge; evidence.

The hearing of the motion to discharge shall be a trial of the issue of the existence, at the time of the issuance of the order, of one or more of the grounds of attachment listed in section 25-1001, as alleged in the affidavits under section 25-1002. The court shall discharge an order of attachment unless the plaintiff proves by a preponderance of the evidence one of the grounds alleged under section 25-1001 upon which the writ was issued. The court may order that the evidence at the hearing of the motion to discharge be presented, in whole or part, by affidavits in the form prescribed by section 25-1334, for affidavits in support of or in opposition to a motion for summary judgment. In all cases in which the court does not so order, evidence presented at the hearing of the motion to discharge shall be governed by the Nebraska Evidence Rules.

Where grounds are denied, burden is on plaintiff. Malcolm Savings Bank v. Cronin, 80 Neb. 231, 116 N.W. 150 (1908).

Affidavits sworn to before attorney in case, if objected to, cannot be used. Malcolm Savings Bank v. Cronin, 80 Neb. 228, 114 N.W. 158 (1907).

Whether plaintiff may use oral evidence is discretionary with trial court. Kountze v. Scott, 52 Neb. 460, 72 N.W. 585 (1897).

Hearing on motion to discharge is a "trial," for which justice may charge fee. Gibson v. Sidney, 50 Neb. 12, 69 N.W. 314 (1896).

Plaintiff must prove grounds to satisfaction of court; may open and close, in discretion of court. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894).

Affidavits constitute pleadings; plaintiff opens and closes and has burden of proof. Jordan v. Dewey, 40 Neb. 639, 59 N.W. 88 (1894).

Findings of trial court should not be disturbed unless clearly wrong. Fremont Brewing Co. v. Pekarek, 4 Neb. Unof. 531, 95 N.W. 12 (1903).

Manner of taking evidence on hearing is discretionary with trial court. Dittman Boot & Shoe Co. v. Graff, 3 Neb. Unof. 165, 91 N.W. 188 (1902).



25-1042 Attachment; county court; procedure.

Sections 25-1039 to 25-1041 shall apply to actions before county courts.



25-1043 Attachment of lands in another county; copy to be filed with register of deeds.

Whenever an attachment shall issue to any other county than the one in which the action is brought, and any lands shall be attached by virtue thereof, it shall be the duty of the officer attaching such property to make out a true copy of the order of attachment, and file the same in the office of the register of deeds of the county where the lands so attached are situated. He shall also certify upon the copy of said order of attachment that the same is a true copy of the original writ received by him, and he shall also endorse thereon the description of the property attached, and the time when the same was attached, under and by virtue of the original order of attachment.



25-1044 Attachment of lands in another county; writ and certificate; recording constitutes notice.

It shall be the duty of the register of deeds of the county, when the copy of the order of attachment has been filed as provided in section 25-1043, to record the same in the miscellaneous record, together with the certificate of the officers heretofore mentioned, and such copy of said orders of attachment and certificates so filed and recorded shall be sufficient notice to subsequent purchasers of the land so attached.



25-1045 Attachment; discharge; duty of clerk to certify; duty of register of deeds to record.

If the order of attachment is discharged it shall be the duty of the clerk of the court in which the action is brought to certify that fact, together with the time when the order was discharged, to the register of deeds in whose office the copy of the order has been recorded as aforesaid, whereupon such register shall file such certificate and write across the record of such copy the word "discharged," and also the time of discharge as shown in the certificate.



25-1046 Attachment; copy of order; taxation as costs.

The officer, for making out said copy of the same, shall receive such compensation as is now allowed by law for similar services, to be taxed in the costs, unless otherwise ordered by the court.



25-1047 Attachment; order of discharge; when and how superseded.

When an order is made discharging an attachment and any party affected thereby shall except to such order, the court or judge shall thereupon fix a time, not exceeding twenty days thereafter, within which such party may file his petition in error or perfect an appeal from such order during which time the attached property shall remain in the hands of the sheriff or other officer; Provided, no such appeal or petition in error shall operate to supersede such order unless such appellant or plaintiff in error shall, within the time so fixed, execute to the adverse party an undertaking, with sureties to be approved by the clerk or judge and conditioned for the payment of all damage which may be sustained by such adverse party, in consequence of such appeal or petition in error, in the event that such attachment be finally discharged as having been unlawfully issued.

1. Bond

2. Miscellaneous

1. Bond

This section does not violate due process under the second prong of the test stated in the U.S. Supreme Court case Connecticut v. Doehr, 501 U.S. 1, 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991), because it allows continued attachment of the property at issue in only those instances in which the plaintiff posts a bond to protect the defendant from any damages suffered in the event that the order of discharge is affirmed on appeal. Andrews v. Schram, 252 Neb. 298, 562 N.W.2d 50 (1997).

Filing petition and approval of bond in proper time continues lien; summons is not condition to superseding judgment. McDonald v. Bowman, 40 Neb. 269, 58 N.W. 704 (1894).

If petition and bond are not filed in twenty days, garnishee is discharged. Lehnoff & Soennichsen v. Fisher, 32 Neb. 107, 48 N.W. 821 (1891).

Bond is necessary only to preserve lien. Adams County Bank v. Morgan, 26 Neb. 148, 41 N.W. 993 (1889).

Property must be returned at end of twenty days unless petition in error and bond filed. State ex rel. Rieschick v. Cunningham, 9 Neb. 146, 1 N.W. 1011 (1879).

Party giving bond cannot deny property belonged to defendants. Metcalf v. Bockoven, 1 Neb. Unof. 822, 96 N.W. 406 (1901).

2. Miscellaneous

Motion that attachment writ be quashed, in form of special appearance, and order sustaining motion, entitle plaintiff to appeal. National Surety Co. v. Love, 102 Neb. 633, 168 N.W. 597 (1918); Legan v. Smith, 98 Neb. 682, 154 N.W. 228 (1915).

Appeal continues lien and brings ruling of justice discharging attachment to district court for review. Rhodes v. Samuels, 67 Neb. 1, 93 N.W. 148 (1903).

Applies to all courts. Osborne v. Canfield, 33 Neb. 330, 50 N.W. 167 (1891).

Order overruling motion to discharge is not final order. Wilson v. Shepherd, 15 Neb. 15, 16 N.W. 826 (1883).



25-1048 Attachment; order of discharge; appeal; original action unaffected.

The original action shall proceed to trial and judgment in every other respect as though no writ of error has been prosecuted.

Proper dissolution of an attachment issued on a contractual obligation not yet due terminates action. McCartney v. McCartney, 128 Neb. 671, 260 N.W. 184 (1935).

Justice may proceed with original action though error proceedings taken on attachment. Rhodes v. Samuels, 67 Neb. 1, 93 N.W. 148 (1903).



25-1049 Attachment; claims not due; action authorized; when.

A creditor may bring an action on a claim before it is due and have an attachment against the property of the debtor (1) where a debtor has sold, conveyed, or otherwise disposed of his property, with the fraudulent intent to cheat or defraud his creditors, or to hinder or delay them in the collection of their debts; (2) where he is about to make such sale, conveyance, or disposition of his property with such fraudulent intent; or (3) where he is about to remove his property, or a material part thereof, with the intent or to the effect of cheating or defrauding his creditors, or of hindering and delaying them in the collection of their debts.

In an action on a claim before it is due, an attachment is allowable only on grounds and conditions prescribed by statute. McCartney v. McCartney, 128 Neb. 671, 260 N.W. 184 (1935).

Surety paying note before due may attach, if payee could. Danker v. Jacobs, 79 Neb. 435, 112 N.W. 579 (1907).

When a debtor has committed any one of the fraudulent acts enumerated in this section, creditor may maintain an action on a claim before it is due. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

An action can be maintained on a claim before it is due only in the exceptional cases enumerated in this section. Caulfield v. Bittenger, 37 Neb. 542, 56 N.W. 302 (1893).

Filing of affidavit is a request to grant writ and written application in addition is unnecessary. Winchell v. McKinzie, 35 Neb. 813, 53 N.W. 975 (1892).



25-1050 Attachment; claims not due; procedure; affidavit required.

The attachment authorized by section 25-1049 may be granted by the court in which the action is brought, or by a judge thereof, or by the county judge of the county; but before such action shall be brought or such attachment shall be granted, an affidavit or affidavits shall be presented to the judge; such affidavits shall be based upon personal knowledge and shall state specific facts demonstrating (1) that plaintiff will possess a valid cause of action against the defendant when the claim becomes due, (2) the date when the claim shall be due, (3) the amount of the claim, (4) a description of the existence and approximate value of any of defendant's property known to the plaintiff to be within the jurisdiction of the court and not exempt from attachment, and (5) the existence of any one of the grounds for attachment enumerated in section 25-1049.

Neither county judge nor Supreme Judges can allow attachment in district court action when district judge is present in county. Ferson v. Armour & Co., 103 Neb. 809, 174 N.W. 425 (1919).

Subsequent attaching creditors may intervene and contest attachment made without order. Deere, Wells & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

Affidavit, not petition, must show grounds for attachment. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

Order allowing attachment is judicial act, and void if made on holiday. Merchants Nat. Bank of Omaha v. Jaffray, 36 Neb. 218, 54 N.W. 258 (1893).

Order authorizing attachment is not void though seal of court is omitted; it is amendable. Winchell v. McKinzie, 35 Neb. 813, 53 N.W. 975 (1892).

An attachment on debt before due can only be had in exceptional cases, and jurisdictional steps must be taken. Gamble v. Wilson, 33 Neb. 270, 50 N.W. 3 (1891).

It is unnecessary for affiant to state he is plaintiff, agent, or attorney. Reed, Jones & Co. v. Bagley, 24 Neb. 332, 38 N.W. 827 (1888).

Affidavit should state facts and not be merely in language of statute. Seidentopf v. Annabil, 6 Neb. 524 (1877).



25-1051 Attachment order in actions on claims not due; refusal requires dismissal of action.

If the court or judge refuse to grant an order of attachment as provided in sections 25-1049 and 25-1050, the action shall be dismissed, but without prejudice to a future action; and in all such actions application for an attachment must be made.

Dissolution of attachment terminates main action. Dayton Spice-Mills Co. v. Sloan, 49 Neb. 622, 68 N.W. 1040 (1896).

Action depends upon attachment. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).



25-1052 Attachment order in actions on claims not due; amount; specification.

The order of the court or judge granting the attachment shall specify the amount for which it is allowed, not exceeding a sum sufficient to satisfy the plaintiff's claim and the probable costs of the action.

Order need not appear on face of writ. Armstrong v. Lynch, 29 Neb. 87, 45 N.W. 274 (1890).



25-1053 Repealed. Laws 1980, LB 597, § 18.



25-1054 Attachment in actions on claims not due; judgment; when rendered.

The plaintiff in such action shall not have judgment on his claim before it becomes due, and the proceedings on attachment may be conducted without delay.

Attachment will not support creditor's bill to set aside fraudulent conveyance. Ainsworth v. Roubal, 74 Neb. 723, 105 N.W. 248 (1905).

Judgment cannot be entered before claim is due. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

Purchase-money mortgage given to secure particular debt remains valid in equity regardless of form the debt may assume, if it can be traced. Troyer v. Mundy, 60 F.2d 818 (8th Cir. 1932).



25-1055 Attachment in actions on claims not due; procedure in general.

The proceedings under general attachment provided for in sections 25-1004 to 25-1041, so far as they are applicable, shall regulate the attachments authorized on claims before due.

Previous sections of this article regulate attachments before judgment. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).



25-1056 Garnishment in aid of execution; when issued; procedure; continuing lien; when invalid; priority; financial institution; service of process; designated location; Department of Banking and Finance; immunity.

(1) In all cases when a judgment has been entered by any court of record and the judgment creditor or his or her agent or attorney has filed an affidavit setting forth the amount due on the judgment, interest, and costs in the office of the clerk of the court where the judgment has been entered and that he or she has good reason to and does believe that any person, partnership, limited liability company, or corporation, naming him, her, or it, has property of and is indebted to the judgment debtor, the clerk shall issue a summons which shall set forth the amount due on the judgment, interest, and costs as shown in the affidavit and require such person, partnership, limited liability company, or corporation, as garnishee, to answer written interrogatories to be furnished by the plaintiff and to be attached to such summons respecting the matters set forth in section 25-1026. The summons shall be returnable within ten days from the date of its issuance and shall require the garnishee to answer within ten days from the date of service upon him or her. Except when wages are involved, the garnishee shall hold the property of every description and the credits of the defendant in his or her possession or under his or her control at the time of the service of the summons and interrogatories until the further order of the court. If the only property in the possession or under the control of the garnishee at the time of the service of the summons and interrogatories is credits of the defendant and the amount of such credits is not in dispute by the garnishee, then such garnishee shall only hold the credits of the defendant in his or her possession or under his or her control at the time of the service of the summons and interrogatories to the extent of the amount of the judgment, interest, and costs set forth in the summons until further order of the court. When wages are involved, the garnishee shall pay to the employee all disposable earnings exempted from garnishment by statute, and any disposable earnings remaining after such payment shall be retained by the garnishee until further order of the court. Thereafter, the service of the summons and interrogatories and all further proceedings shall be in all respects the same as is provided for in sections 25-1011 and 25-1026 to 25-1031.01 unless inconsistent with this section.

(2) If it appears from the answer of the garnishee that the judgment debtor was an employee of the garnishee, that the garnishee otherwise owed earnings to the judgment debtor when the garnishment order was served, or that earnings would be owed within sixty days thereafter and there is not a successful written objection to the order or the answer of the garnishee filed, on application by the judgment creditor, the court shall order that the nonexempt earnings, if any, withheld by the garnishee after service of the order be transferred to the court for delivery to the judgment creditor who is entitled to such earnings. Except for garnishments in support of a person, the payments may be made payable to the judgment creditor or assignee and shall be forwarded to the issuing court to record the judgment payment prior to the court delivering the payment to the judgment creditor or assignee. The court shall, upon application of the judgment creditor, further order that the garnishment is a continuing lien against the nonexempt earnings of the judgment debtor. An order of continuing lien on nonexempt earnings entered pursuant to this section shall require the garnishee to continue to withhold the nonexempt earnings of the judgment debtor for as long as the continuing lien remains in effect.

Beginning with the pay period during which the writ was served and while the continuing lien remains in effect, the garnishee shall deliver the nonexempt earnings to the court from which the garnishment was issued for each pay period or on a monthly basis if the garnishee so desires and shall deliver to the judgment debtor his or her exempt earnings for each pay period.

(3) A continuing lien ordered pursuant to this section shall be invalid and shall have no force and effect upon the occurrence of any of the following:

(a) The underlying judgment is satisfied in full or vacated or expires;

(b) The judgment debtor leaves the garnishee's employ for more than sixty days;

(c) The judgment creditor releases the garnishment;

(d) The proceedings are stayed by a court of competent jurisdiction, including the United States Bankruptcy Court;

(e) The judgment debtor has not earned any nonexempt earnings for at least sixty days;

(f) The court orders that the garnishment be quashed; or

(g) Ninety days have expired since service of the writ. The judgment creditor may extend the lien for a second ninety-day period by filing with the court a notice of extension during the fifteen days immediately prior to the expiration of the initial lien, and the continuing lien in favor of the initial judgment creditor shall continue for a second ninety-day period.

(4)(a) To determine priority, garnishments and liens shall rank according to time of service.

(b) Garnishments, liens, and wage assignments which are not for the support of a person shall be inferior to wage assignments for the support of a person. Garnishments which are not for the support of a person and liens shall be inferior to garnishments for the support of a person.

(5) Only one order of continuing lien against earnings due the judgment debtor shall be in effect at one time. If an employee's wages are already being garnished pursuant to a continuing lien at the time of service of a garnishment upon an employer, the answer to garnishment interrogatories shall include such information along with the date of termination of such continuing lien and the title of the case from which such garnishment is issued. Except as provided in subsection (4) of this section, a continuing lien obtained pursuant to this section shall have priority over any subsequent garnishment or wage assignment.

(6)(a) In any case involving service of a garnishment summons on a financial institution where deposits are received within this state, the financial institution shall (i) if its main chartered office is located in this state, designate its main chartered office for the service of summons or (ii) if its main chartered office is located in another state, designate any one of its offices or branches or its agent for service of process in this state for service of summons. The designation of a main chartered office or an office or branch or the agent for service of process under this subdivision shall be made by filing a notice of designation with the Department of Banking and Finance, shall contain the physical address of the main chartered office or the office or branch or the agent for service of process designated, and shall be effective upon placement on the department web site. The department shall post the list of such designated main chartered offices and offices or branches or agents for service of process on its web site for access by the public. A financial institution may modify or revoke a designation made under this subdivision by filing the modification or revocation with the department. The modification or revocation shall be effective when the department's web site has been updated to reflect the modification or revocation, except that the judgment creditor may rely upon the designation that was modified or revoked during the thirty-day period following the effective date of the modification or revocation if the summons is timely served upon the financial institution. The department shall update its web site to reflect a filing by a financial institution pursuant to this subdivision or a modification or revocation filed by a financial institution pursuant to this subdivision within ten business days following the filing by the financial institution. The department web site shall reflect the date its online records for each financial institution have most recently been updated.

(b) If a financial institution where deposits are received has designated its main chartered office or one of its offices or branches or its agent for service of process for the service of summons, service made on the main chartered office or the office or branch or the agent for service of process so designated shall be valid and effective as to any property or credits of the defendant in the possession or control of the main chartered office of the financial institution in this state and any of the financial institution offices or branches located within this state. If service of summons is not made on the main chartered office or the office or branch or the agent for service of process designated by the financial institution, but instead is made at another office or branch of the financial institution located in Nebraska, the financial institution, in its discretion, and without violating any obligation to its customer, may elect to treat the service of summons as valid and effective as to any property or credits of the defendant in the possession or control of the main chartered office of the financial institution in this state and any of the financial institution offices or branches located within this state. In the absence of such an election, the financial institution shall file a statement with the interrogatories that the summons was not served at the financial institution's designated location for receiving service of summons and, therefore, was not processed, and shall provide the address at which the financial institution is to receive service of summons.

(c) For purposes of this subsection, financial institution means a bank, savings bank, building and loan association, savings and loan association, or credit union whether chartered by the United States, the Department of Banking and Finance, or a foreign state agency.

(d) The notice of designation, modification, or revocation shall be made by a financial institution on forms prescribed by the department.

(e) The Department of Banking and Finance, any employee of the department, or any person acting on behalf of the department shall be immune from civil and criminal liability for any acts or omissions which occur as a result of the requirements of this subsection.

1. Affidavit

2. Summons

3. Proceedings

4. When section is not applicable

1. Affidavit

Affidavit upon mere belief is sufficient. Clarke v. Neb. Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).

Affidavit purporting not to be that of an individual is void; fact of agency should be sworn to. Jeary v. American Exchange Bank, 2 Neb. Unof. 657, 89 N.W. 771 (1902).

2. Summons

Acknowledgment on back of summons is equivalent to service. Scott v. McDonald, 125 Neb. 803, 252 N.W. 323 (1934).

After judgment, summons in garnishment from one county to another in aid of execution is unauthorized. Hinds State Bank v. Loffler, 113 Neb. 110, 202 N.W. 465 (1925).

Where summons is issued same day execution is returned, it will be presumed latter was returned first. Brunke v. Gruben, 84 Neb. 806, 122 N.W. 37 (1909).

If summons is issued before judgment, proceedings are void. Whitcomb v. Atkins, 40 Neb. 549, 59 N.W. 86 (1894).

Return of officer "nulla bona" is conclusive for purposes of garnishment. Wilson v. Burney, 8 Neb. 39 (1878).

3. Proceedings

Garnishment requires a judgment, and the dismissal of a suit pursuant to a settlement agreement does not suffice to allow a garnishment action to enforce the settlement. J.K. v. Kolbeck, 257 Neb. 107, 595 N.W.2d 875 (1999).

Garnishment in aid of execution of a judgment is proper in Nebraska only when the garnishee has property of and is indebted to the judgment debtor, and the test for determining the liability of the garnishee defendant to the garnisheeing plaintiff is whether or not the facts would support a recovery by the principal defendant against the garnishee. Darr v. Long, 210 Neb. 57, 313 N.W.2d 215 (1988).

Procedure for garnishment after domestic judgment and procedure for enforcement of foreign judgment compared. Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Where garnishee denies indebtedness by answer and interrogatories are not propounded, garnishee should be discharged. Searcey v. Badgett, 137 Neb. 185, 288 N.W. 537 (1939).

Judgment creditor of insolvent corporation cannot put himself in preferred position over other creditors. State ex rel. Sorensen v. State Bank of Omaha, 136 Neb. 880, 287 N.W. 762 (1939).

In a garnishment proceeding in aid of execution, the answer and evidence of garnishee only are admissible in response to the summons in garnishment. Orchard & Wilhelm Co. v. North, 135 Neb. 39, 280 N.W. 272 (1938).

A judicial order on a garnishee to turn over money or property in aid of execution can only be made upon an unqualified admission by him of a present indebtedness which execution debtor would be entitled to but for the garnishment. Shonsey Co. v. Belgrade-Hord Co., 133 Neb. 886, 277 N.W. 597 (1938); Early v. Belgrade-Hord Co., 133 Neb. 884, 277 N.W. 596 (1938).

Law of garnishment is purely statutory and will be interpreted more strongly against garnishor. Central Market v. King, 132 Neb. 380, 272 N.W. 244 (1937).

In garnishment proceedings in aid of execution the answer or evidence of the garnishee only may be taken by the court. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).

Indebtedness of maker upon promissory note, before maturity, is not the subject of attachment; his obligation is not to payee but to holder, whoever he may be. Fisher v. O'Hanlon, 93 Neb. 529, 141 N.W. 157 (1913).

If judgment is afterwards set aside, garnishment proceedings are dissolved. Clough v. Buck, 6 Neb. 343 (1877).

This section authorizes garnishments in aid of execution and, by incorporating other statutes, expressly authorizes assertion in garnishment proceedings of exemptions applicable to executions. ARL Credit Servs. v. Piper, 15 Neb. App. 811, 736 N.W.2d 771 (2007).

4. When section is not applicable

A garnishee bank waives its right of setoff if after notice of garnishment it permits the depositor to draw on the garnished account, reducing the account balance below the balance at the time of service or, if that balance is greater than the amount of judgment, below the amount of the judgment. United Seeds v. Eagle Green Corp., 223 Neb. 360, 389 N.W.2d 571 (1986).

This section not applicable when garnishee is a foreign insurance company which has complied with statutory provisions to obtain certificate of authority to do business. Pupkes v. Sailors, 183 Neb. 784, 164 N.W.2d 441 (1969).



25-1057 Repealed. Laws 1953, c. 68, § 2.



25-1058 Repealed. Laws 1953, c. 68, § 2.



25-1059 Repealed. Laws 1953, c. 68, § 2.



25-1060 Repealed. Laws 1953, c. 68, § 2.



25-1061 Repealed. Laws 1953, c. 68, § 2.



25-1062 Injunction, defined.

The injunction provided by this code is a command to refrain from a particular act. It may be the final judgment in an action or may be allowed as a provisional remedy, subject to the provisions of sections 25-1062 to 25-1080, and when so allowed it shall be by order. The writ of injunction is abolished.

An injunction to stay proceedings at law is not properly directed against a court or statutory tribunal before which the matter is pending, but lies solely against the parties to such proceeding. Massman Constr. Co. v. Nebraska Workmen's Compensation Court, 141 Neb. 270, 3 N.W.2d 639 (1942).

An injunction is a command to refrain from a particular act. Conrad v. Kaup, 137 Neb. 900, 291 N.W. 687 (1940).

The term injunction includes restraining order. Behrens v. Smith Baking Co., 130 Neb. 651, 266 N.W. 61 (1936).

Order restrains only party against whom directed and subordinates. Boyd v. State, 19 Neb. 128, 26 N.W. 925 (1886).

Because injunctions are provided for in this section of Chapter 25, a suit for an injunction is an action and not a special proceeding. O'Connor v. Kaufman, 6 Neb. App. 382, 574 N.W.2d 513 (1998).



25-1062.01 Director of Natural Resources, defined; notice to appropriator; how given.

(1) The words Director of Natural Resources as used in this section and in sections 25-1064, 25-2159, and 25-2160 mean the Director of Natural Resources, State of Nebraska, his or her successor in office, or any agent, servant, employee, or officer of the State of Nebraska, now or hereafter exercising any powers or duties with respect to the administration of the irrigation water in the state, who may be a party in any court of the state in an action when the relief demanded involves the delivery of irrigation water.

(2) Whenever notice by either registered or certified letter to an appropriator is required in such sections, the address of the appropriator shall be that recorded in the office of the Department of Natural Resources under section 46-230.



25-1063 Temporary injunction; issuance; grounds.

When it appears by the complaint that the plaintiff is entitled to the relief demanded, and such relief or any part thereof consists in restraining the commission or continuance of some act, the commission or continuance of which during the litigation would produce great or irreparable injury to the plaintiff, or when, during the litigation, it appears that the defendant is doing, or threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the plaintiff's rights respecting the subject of the action and tending to render the judgment ineffectual, a temporary injunction may be granted to restrain such act, subject to the limitations of sections 25-1062 to 25-1080. It may also be granted in any case specially authorized by statute.

1. Grounds

2. Miscellaneous

1. Grounds

Installment Loan Act specially provides for a temporary injunction. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Where part of relief sought is to enjoin disposal of notes given for property, action may be brought in county where notes are held in escrow, and summons sent to other county. Bushee v. Keller, 96 Neb. 736, 148 N.W. 902 (1914).

Landowner will be enjoined from building fence without useful purpose, to annoy neighbor. Bush v. Mockett, 95 Neb. 552, 145 N.W. 1001 (1914).

Authorities should not ordinarily be enjoined from constructing necessary drains along highways. Wachter v. Lange, 94 Neb. 290, 143 N.W. 207 (1913).

Injunctions will be granted against repeated or continued acts of trespass. Ayers v. Barnett, 93 Neb. 350, 140 N.W. 634 (1913); Munger v. Yeiser, 80 Neb. 285, 114 N.W. 166 (1907); Jacobson v. Van Boening, 48 Neb. 80, 66 N.W. 993 (1896); Shaffer v. Stull, 32 Neb. 94, 48 N.W. 882 (1891).

Injunction is proper to protect enjoyment of easement. Ballinger v. Kinney, 87 Neb. 342, 127 N.W. 239 (1910).

Injunction is properly granted to restrain enforcement of void order taxing costs and remove cloud on title. Weiler v. Fischer, 86 Neb. 614, 126 N.W. 296 (1910).

Injunction will lie to restrain intruder interfering with incumbent of office. Hotchkiss v. Keck, 86 Neb. 322, 125 N.W. 509 (1910).

Injunction does not lie to prevent passage of city or village ordinance. Chicago, R. I. & P. Ry. Co. v. City of Lincoln, 85 Neb. 733, 124 N.W. 142 (1910).

Injunction is proper to restrain road overseer taking land for road prior to condemnation proceedings. Johnson v. Peterson, 85 Neb. 83, 122 N.W. 683 (1909).

Injunction is proper to prevent collection of exempt wages under order of garnishment. Jones v. Union P. R. R. Co., 84 Neb. 121, 120 N.W. 946 (1909).

Injunction is proper to restrain use of premises as disorderly house. Seifert v. Dillon, 83 Neb. 322, 119 N.W. 686 (1909).

Injunction will be granted against waste by tenant for years or by his servants. Hayman v. Rownd, 82 Neb. 598, 118 N.W. 328 (1908).

Injunction will not lie to restrain commission of single act of trespass. Cox v. Sheen, 82 Neb. 472, 118 N.W. 125 (1908).

Injunction lies to restrain public officer from illegally creating debt or obligation. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

Injunction will be granted to restrain illegal assessment of special taxes by city council. Barkley v. City of Lincoln, 82 Neb. 181, 117 N.W. 398 (1908).

Injunction is not proper to restrain breach of contract where terms are in doubt or uncertain. Platte County Independent Tel. Co. v. Leigh Independent Tel. Co., 80 Neb. 41, 113 N.W. 799 (1907).

Injunction will be allowed to prevent removal of buildings and fences. Lynch v. Egan, 67 Neb. 541, 93 N.W. 775 (1903); Pohlman v. Evangelical Lutheran Trinity Church, 60 Neb. 364, 83 N.W. 201 (1900).

Injunction lies to prevent the obstruction or interference with irrigation ditch. Castle Rock Irrig. Canal & Water Power Co. v. Jurisch, 67 Neb. 377, 93 N.W. 690 (1903); Park v. Ackerman, 60 Neb. 405, 83 N.W. 173 (1900).

Mandamus allowed in proper case to compel vacation. State ex rel. Cohn v. Jessen, 66 Neb. 515, 92 N.W. 584 (1902); Reynolds v. Graves, 66 Neb. 17, 92 N.W. 144 (1902).

Where plain and adequate remedy may be had by motion in original proceedings, injunction to stay proceedings will not lie. Carson v. Jansen, 65 Neb. 423, 91 N.W. 398 (1902).

Injunction will, in proper case, be allowed to prevent nuisance. Lowe v. Prospect Hill Cemetery Assn., 58 Neb. 94, 78 N.W. 488 (1899); Farrell v. Cook, 16 Neb. 483, 20 N.W. 720 (1884).

Injunction should not be allowed to restrain enforcement of judgment when plaintiff has negligently failed to make defense at law. Losey v. Neidig, 52 Neb. 167, 71 N.W. 1067 (1897).

Injunction is not proper remedy to test legality of municipal organization. Osborn v. Village of Oakland, 49 Neb. 340, 68 N.W. 506 (1896).

Injunction will be allowed against unlawful establishing of highway through plaintiff's land. Welton v. Dickson, 38 Neb. 767, 57 N.W. 559 (1894).

Injunction is not proper to restrain collection of taxes for mere irregularity. Touzalin v. City of Omaha, 25 Neb. 817, 41 N.W. 796 (1889).

Injunction cannot be used to control discretion of public officer. School Dist. No. 1 of Red Willow Co. v. Wheeler, 25 Neb. 199, 41 N.W. 143 (1888).

2. Miscellaneous

Injunction can issue against void occupation tax. Best & Co., Inc. v. City of Omaha, 149 Neb. 868, 33 N.W.2d 150 (1948).

Enforcement of rights should be sought by peaceable legal procedure, not by force or stealth. Wallace v. Kruzer, 95 Neb. 615, 146 N.W. 984 (1914).

Restraining order is in aid only, and not part of main action. State ex rel. Keefe v. Graves, 82 Neb. 282, 117 N.W. 717 (1908).

"Irreparable injury" defined. Cole v. Manners, 76 Neb. 454, 107 N.W. 777 (1906); Eidemiller Ice Co. v. Guthrie, 42 Neb. 238, 60 N.W. 717 (1894).

Injunction does not lie to enforce bare legal right. Mohat v. Hutt, 75 Neb. 732, 106 N.W. 659 (1906).

Affidavits must set forth the acts constituting the violation; general allegation not sufficient. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Power of district court to punish for contempt discussed. Lowe v. Prospect Hill Cemetery Assn., 75 Neb. 85, 106 N.W. 429 (1905); Zimmerman v. State, 46 Neb. 13, 64 N.W. 375 (1895).

Order of court without jurisdiction, or in excess of powers is void. State ex rel. Ellingsworth v. Carlson, 72 Neb. 837, 101 N.W. 1004 (1904).

It is the duty of judge sitting at chambers to fix amount of supersedeas bond on entry of order of dissolution or modification. State ex rel. Plattsmouth Tel. Co. v. Baker, 62 Neb. 840, 88 N.W. 124 (1901); State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

There is a distinction between order of injunction and temporary restraining order. State ex rel. Plattsmouth Tel. Co. v. Baker, 62 Neb. 840, 88 N.W. 124 (1901).

Petition should disclose with definiteness and particularity the threatened injury. Wabaska Elec. Co. v. City of Wymore, 60 Neb. 199, 82 N.W. 626 (1900); State Bank of Neb. of Seward v. Rohren, 55 Neb. 223, 75 N.W. 543 (1898).

One who knowingly disobeys injunction, though he would have been entitled to vacate order, is liable to punishment for contempt. Hydock v. State, 59 Neb. 296, 80 N.W. 902 (1899); Zimmerman v. State, 46 Neb. 13, 64 N.W. 375 (1895); Wilber v. Woolley, 44 Neb. 739, 62 N.W. 1095 (1895).

Adequate remedy at law discussed. Bankers Life Ins. Co. v. Robbins, 53 Neb. 44, 73 N.W. 269 (1897); Welton v. Dickson, 38 Neb. 767, 57 N.W. 559 (1894).

Order may be dissolved on security. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896); State ex rel. Beecher v. Wakeley, 28 Neb. 431, 44 N.W. 488 (1890).

Restraining order ceases to be operative on the expiration of the date fixed by its terms. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

Pleadings must state facts; threatened acts must be alleged. Blakeslee v. Missouri P. Ry. Co., 43 Neb. 61, 61 N.W. 118 (1894); Lininger v. Glenn, 33 Neb. 187, 49 N.W. 1128 (1891).

A mandatory injunction should not be granted except to prevent failure of justice, and only when right is clearly established. Buettgenbach v. Gerbig, 2 Neb. Unof. 889, 90 N.W. 654 (1902).



25-1064 Temporary injunctions and restraining orders; courts and judges empowered to issue; conditions; temporary restraining order granted without notice; requirements; actions involving irrigation water; notice, how given.

(1) The injunction may be granted at the time of commencing the action or at any time afterward before judgment by the Court of Appeals or the Supreme Court or any judge thereof. No restraining order or temporary injunction should be granted at the time of the commencement of the action if the relief demanded involves the delivery of irrigation water and the Director of Natural Resources, as defined in section 25-1062.01, is a party except in accordance with the procedure prescribed in subsection (5) of this section.

(2) No temporary injunction may be granted without notice to the adverse party.

(3) Any judge of the district court, except when the relief demanded involves the delivery of irrigation water and the director is a party, may grant a temporary restraining order without notice to the adverse party or his or her attorney only if (a) it clearly appears from specific facts shown by affidavit that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his or her attorney can be heard in opposition and (b) the applicant or his or her attorney certifies to the court in writing the efforts, if any, which have been made to give such notice and the reasons supporting the applicant's claim that such notice shall not be required.

Every temporary restraining order granted without notice shall: (i) Be endorsed with the date and hour of issuance; (ii) be filed immediately in the office of the clerk of the district court and entered of record; (iii) define the injury and state why the injury is irreparable and why the order was granted without notice; and (iv) expire by its terms within such time after entry, not to exceed ten days, as the court fixes unless within such fixed time period the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents to an extension for a longer period. The reasons for the extension shall be entered of record. If a temporary restraining order is granted without notice, the motion for a temporary injunction shall be heard at the earliest possible time in the district court and shall take precedence over all matters except older matters of the same character. When the motion for a temporary injunction comes up for hearing, the party who obtained the temporary restraining order shall proceed with the application for a temporary injunction, and if he or she does not do so, the district court shall dissolve the temporary restraining order. On two days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to such party as the district court may prescribe, the adverse party may appear and move for the dissolution or modification of the order, and in that event, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

(4) In the absence from the county of the district judges, any judge of the county court, except when the relief demanded involves the delivery of irrigation water and the director is a party, may grant a temporary restraining order without notice to the adverse party or his or her attorney only if (a) it clearly appears from specific facts shown by affidavit that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his or her attorney can be heard in opposition and (b) the applicant or his or her attorney certifies to the court in writing the efforts, if any, which have been made to give such notice and the reasons supporting the applicant's claim that such notice shall not be required. The judge of the county court shall direct that reasonable notice be given to the party against whom the temporary restraining order is issued to attend at a specified time or place before the district court or any judge thereof to show cause why a temporary injunction should not be issued.

Every temporary restraining order granted without notice shall: (i) Be endorsed with the date and hour of issuance; (ii) be filed immediately in the office of the clerk of the district court and entered of record; (iii) define the injury and state why the injury is irreparable and why the order was granted without notice; and (iv) expire by its terms within such time after entry, not to exceed ten days, as the judge of the county court fixes unless within such fixed time period the order, for good cause shown, is extended by the district court for a like period or unless the party against whom the order is directed consents to an extension for a longer period. The reasons for the extension shall be entered of record.

(5) The Supreme Court or any judge thereof, the Court of Appeals or any judge thereof, the district court or any judge thereof, or a judge of the county court, if and when he or she has jurisdiction, shall have no power, when the relief demanded involves the delivery of irrigation water and the director is a party, to grant a restraining order or temporary injunction at the time of the commencement of the action, except when notice by either registered or certified letter has been mailed seventy-two hours prior to the time of hearing to the director and the division supervisor in the water division created by section 61-212 in which the action is brought and, in the manner provided in section 25-1062.01, to all appropriators whose rights to the delivery of irrigation water might in any manner be affected, of the time and place of the hearing. At the hearing on the restraining order or temporary injunction, the director, appropriators, or riparian owners shall be entitled to be heard, in person or by their attorney or attorneys, on the question of whether the restraining order should be granted and, if so, in what amount the bond or undertaking is to be fixed.

(6) Any person, natural or artificial, injured or likely to be injured by the granting of a restraining order may intervene in the action at any stage of the proceedings and become a party to the litigation if it involves the delivery of irrigation water and the director is a party.

Notwithstanding section 24-517(5), the district court has jurisdiction in injunctive actions to enforce zoning ordinances. Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811 (1975).

Supreme Court may grant a temporary injunction in proceedings by state under Installment Loan Act. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

District judge has power to allow temporary injunction, notwithstanding provisions of this section. State ex rel. Hahler v. Grimes, 96 Neb. 719, 148 N.W. 942 (1914).

Affidavit not stating Supreme Judges were absent is sufficient to allow county judge to act, latter cannot issue perpetual injunction. State ex rel. Minden-Edison Light & Power Co. v. Dungan, 89 Neb. 738, 132 N.W. 305 (1911).

County judge may grant temporary restraining order if district judge is absent. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

Violation of injunction allowed by county judge is contempt for district court. Wilber v. Woolley, 44 Neb. 739, 62 N.W. 1095 (1895).

County judge cannot punish for contempt of violation of restraining order. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).

Judge of Supreme Court may grant temporary injunction. Calvert v. State, 34 Neb. 616, 52 N.W. 687 (1892).

District judge cannot grant injunction out of district unless judge therein is absent or unable to act; injunction void. Ellis v. Karl, 7 Neb. 381 (1878).

Order granted by county judge before petition filed is valid, where both filed forthwith. Commercial State Bank of Crawford v. Ketcham, 3 Neb. Unof. 839, 92 N.W. 998 (1902).



25-1064.01 Order granting an injunction; restraining order; requirements.

Every order granting an injunction and every restraining order shall: (1) Set forth the reasons for its issuance; (2) be specific in terms; (3) describe in reasonable detail, and not by reference to the pleading or other document, the act or acts sought to be restrained; and (4) be binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and those persons in active concert or participation with them who receive actual notice of the order by personal service or otherwise.



25-1064.02 Sections, how construed.

Sections 25-1062.01 and 25-1064 to 25-1064.02 shall in no way limit a person's right to an injunction or temporary restraining order if such remedies are specifically authorized by statute.



25-1065 Repealed. Laws 1986, LB 516, § 17.



25-1066 Repealed. Laws 1986, LB 516, § 17.



25-1067 Injunctions; security.

No injunction, unless provided by special statute, shall operate until the party obtaining the same shall give an undertaking, executed by one or more sufficient sureties, who shall justify as provided in sections 25-2222 and 25-2223. The undertaking shall be approved by the clerk of the court granting such injunction, in an amount to be fixed by the court or judge allowing the same, to secure to the party enjoined the damages he may sustain, if it be finally decided that the injunction ought not to have been granted.

1. Filing and approval of bond

2. Effect of order

3. Dissolution of order

4. Suit on bond

5. Miscellaneous

1. Filing and approval of bond

Injunction is not effective for any purpose until bond is given and approved. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).

If bond is not given, adverse party may disregard order. Baker v. Meisch, 29 Neb. 227, 45 N.W. 685 (1890).

2. Effect of order

Dissolution of injunction is adjudication that same ought not to have been granted; sureties cannot complain that order is broader than application. Gibson v. Reed, 54 Neb. 309, 75 N.W. 1085 (1898).

3. Dissolution of order

Where injunction against collection of judgment was dissolved, measure of damages in suit on bond was reduction in amount collectible, not amount of judgment. Stull Bros. v. Beddeo, 78 Neb. 119, 112 N.W. 315 (1907).

When order is dissolved, action accrues on bond; striking cause from files for failure to revive, dissolves. Humfeldt v. Moles, 63 Neb. 448, 88 N.W. 655 (1902).

Expenses of unsuccessful attempt to dissolve injunction are not recoverable. Pollock v. Whipple, 57 Neb. 82, 77 N.W. 355 (1898).

Attorney's fees for dissolution of restraining order are generally not recoverable. Carnes v. Heimrod, 45 Neb. 364, 63 N.W. 809 (1895).

4. Suit on bond

A party enjoined may recover damages on a temporary injunction bond only if it be finally decided that the injunction ought not to have been granted. State ex rel. Douglas v. Ledwith, 204 Neb. 6, 281 N.W.2d 729 (1979).

In absence of statute authorizing court to assess damages resulting to defendant from issuance of restraining order on dissolving such order, defendant must resort to independent action on plaintiff's bond. Higgins v. Adelson, 131 Neb. 820, 270 N.W. 502 (1936).

Voluntary dismissal entitles defendant to sue on bond. Gyger v. Courtney, 59 Neb. 555, 81 N.W. 437 (1900).

5. Miscellaneous

Attorneys' fees cannot be recovered as damages in suit on bond where injunction proceedings are only auxiliary to main case. Williams v. Hallgren, 149 Neb. 621, 31 N.W.2d 737 (1948).

Attorney's fees in trial of case are not recoverable on bond where injunction is ancillary; limited to fees for dissolving injunction. Darling v. McBride, 86 Neb. 481, 125 N.W. 1088 (1910).

No action can be maintained on temporary injunction bond until final decree in cause wherein bond is given. Johnson v. Bouton, 56 Neb. 626, 77 N.W. 57 (1898).



25-1068 Service of order of injunction; when not required.

The order of injunction shall be addressed to the party enjoined, shall state the injunction, and shall be issued by the clerk. Where the injunction is allowed at the commencement of the action, the clerk shall endorse upon the summons injunction allowed, and it shall not be necessary to issue the order of injunction; nor shall it be necessary to issue the same where notice of the application therefor has been given to the party enjoined. The service of the summons so endorsed, or the notice of the application for an injunction, shall be notice of its allowance.

Summons endorsed, injunction allowed, is sufficient notice of order. State ex rel. Minden-Edison Light & Power Co. v. Dungan, 89 Neb. 738, 132 N.W. 305 (1911).



25-1069 Service of order; return.

Where the injunction is allowed during litigation and without notice of the application therefor, the order of injunction shall be issued, and the sheriff shall forthwith serve the same upon each party enjoined, in the manner prescribed for serving a summons, and make return thereof without delay.



25-1070 Injunctions; when binding.

An injunction binds the party from the time he has notice thereof and the undertaking required of the applicant therefor is executed.



25-1071 Injunctions not granted; when.

No injunction shall be granted by a judge, after a motion therefor has been overruled on the merits of the application by this court; and where it has been refused by the court in which the action is brought, or a judge thereof, it shall not be granted to the same applicant by a court of inferior jurisdiction or any judge thereof.



25-1072 Enforcement; disobedience; punishment.

An injunction granted by a judge may be enforced as the act of the court. Disobedience of an injunction may be punished as a contempt by the court, or by any judge who might have granted it in vacation. An attachment may be issued by the court or judge, upon being satisfied by affidavit of the breach of the injunction, against the party guilty of the same; and he may be required, in the discretion of the court or judge, to pay a fine not exceeding two hundred dollars, for the use of the county, to make immediate restitution to the party injured, and give further security to obey the injunction; or, in default thereof, he may be committed to close custody, until he shall fully comply with such requirements, or be otherwise legally discharged.

1. Enforcement

2. Miscellaneous

1. Enforcement

In a civil contempt proceeding, a district court has inherent power to order compensatory relief when a contemnor has violated its order or judgment; overruling Kasparek v. May, 174 Neb. 732, 119 N.W.2d 512 (1963). Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

In determining whether a party is in contempt of an order, a court may not expand an earlier order's prohibitory or mandatory language beyond a reasonable interpretation considering the purposes for which the order was entered. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

A party who disobeys an injunction may be required, in the discretion of the court, to make immediate restitution to the party injured. Kasparek v. May, 178 Neb. 425, 133 N.W.2d 614 (1965).

Violation of injunction against unlawful practice of law could be punished as contempt of court. State ex rel. Beck v. Lush, 170 Neb. 376, 103 N.W.2d 136 (1960).

Operators of motion picture theatres who had been enjoined from operating lottery referred to as "bank night" were guilty of contempt by carrying on similar scheme known as "prosperity night." State ex rel. Hunter v. Omaha Motion Picture Exhibitors Assn., 139 Neb. 312, 297 N.W. 547 (1941).

Disobedience of an injunction must be willful before a breach thereof may be punished as a contempt. Whipple v. Nelson, 138 Neb. 514, 293 N.W. 382 (1940).

Information must be specific; court may fine and imprison; judge at chambers cannot imprison. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Judge in vacation may punish for contempt. Nebraska Children's Home Society v. State, 57 Neb. 765, 78 N.W. 267 (1899).

Void injunction is not enforceable by contempt proceedings; is only voidable contra. Wilber v. Woolley, 44 Neb. 739, 62 N.W. 1095 (1895).

2. Miscellaneous

A court of equity has the power to interpret its own injunctive decree if a party later claims that a provision is unclear. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

This section is invalid and unenforceable as a limitation upon the inherent power of the court to punish for contempt. State ex rel. Beck v. Frontier Airlines, Inc., 174 Neb. 172, 116 N.W.2d 281 (1962).

Procedure is authorized for punishment for violation of mandatory injunction. Meier v. Nelsen, 156 Neb. 666, 57 N.W.2d 273 (1953).

One who is in privity with party enjoined and has knowledge of the injunction is bound thereby. Wilcox v. Ashford, 131 Neb. 338, 268 N.W. 81 (1936).

Conviction under contempt proceedings can be reviewed in Supreme Court only by filing petition in error. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931).

Contempt proceeding is in nature of criminal action; reviewable on error. Zimmerman v. State, 46 Neb. 13, 64 N.W. 375 (1895).

A county judge has no power to commit for contempt a party who has violated an injunction allowed by him in an action in district court. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).



25-1073 Motion for additional security; vacation.

A party enjoined may, at any time before judgment, upon reasonable notice to the party who has obtained the injunction, move the court for additional security; and if it appears that the surety in the undertaking has removed from the state, or is insufficient, the court may vacate the injunction, unless in a reasonable time sufficient security be given.



25-1074 Hearings; affidavits.

On the hearing of an application for an injunction, each party may read affidavits. All affidavits shall be filed.

This section permits affidavits on application for injunction, but not on final hearing. Francisco v. Furry, 82 Neb. 754, 118 N.W. 1102 (1908).



25-1075 Injunction without notice; vacation; modification; notice.

If the injunction is granted without notice, the defendant, at any time before the trial, may apply, upon notice, to the court in which the action is brought or any judge thereof, to vacate or modify the same. The application may be made upon the complaint or petition and affidavits upon which the injunction is granted, or upon affidavits on the part of the party enjoined, with or without answer. The order of the judge allowing, dissolving, or modifying an injunction shall be returned to the office of the clerk of the court in which the action is brought and recorded and obeyed as if made by the court.

Judge at chambers cannot dispose of main case. Browne v. Edwards & McCullough Lumber Co., 44 Neb. 361, 62 N.W. 1070 (1895).



25-1076 Injunction without notice; showing and counter-showing; affidavits.

If the application be made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose the same by affidavits or other evidence, in addition to that on which the injunction was granted.

Plaintiff should be allowed reasonable time to procure counter affidavits. Armstrong v. Sweeney, 65 Neb. 676, 91 N.W. 570 (1902).



25-1077 Counterclaim; injunction upon.

A defendant may obtain an injunction upon an answer in the nature of a counterclaim. He shall proceed in the manner prescribed in sections 25-1062 to 25-1080.



25-1078 Temporary injunction; modification; dissolution; supersedeas bond.

In case of the dissolution or modification by any court, or any judge at chambers, of any temporary order of injunction which has been or may hereafter be granted, the court or judge so dissolving or modifying said order of injunction shall, at the same time, fix a reasonable sum as the amount of a supersedeas bond, which the person or persons applying for said injunction may give, and prevent the doing of the act or acts, the commission of which was, or may be sought to be restrained by the injunction so dissolved and modified.

Temporary restraining order cannot be continued in effect by supersedeas bond after denial of permanent injunction. Harbin v. Love, 119 Neb. 76, 227 N.W. 145 (1929).

Supersedeas is allowable on dissolution of temporary injunction. State ex rel. Minden-Edison Light & Power Co. v. Dungan, 89 Neb. 738, 132 N.W. 305 (1911).

Supersedeas should not be allowed on dissolution of temporary restraining order. State ex rel. Beecher v. Wakeley, 28 Neb. 431, 44 N.W. 488 (1890).

Order dissolving injunction is appealable only after final judgment in action. Horst v. Board of Supervisors of Dodge County, 5 Neb. Unof. 410, 98 N.W. 822 (1904).

Order which does not render first less effective does not modify injunction. State ex rel. Plattsmouth Telephone Co. v. Fawcett, 2 Neb. Unof. 503, 89 N.W. 273 (1902).



25-1079 Temporary injunction; modification; dissolution; supersedeas bond; when executed; form; contents.

Such supersedeas bond shall be executed on or before twenty days from the time of the order dissolving or modifying such injunction, shall be signed by one or more sufficient sureties to be approved by the clerk of the court, and shall be conditioned that the party or parties who obtained such injunction shall pay to the defendant, or defendants, all damages, which he or they shall sustain by reason of said injunction, if it be finally decided that such injunction ought not to have been granted.

All reasonable damages may be recovered by an enjoined party if the injunction was granted in error. Reasonable attorney fees incurred in dissolving the bond may also be recovered. Koch v. Aupperle, 277 Neb. 560, 763 N.W.2d 415 (2009).



25-1080 Temporary injunction; modification; dissolution; supersedeas bond; effect.

Such supersedeas bond shall stay the doing of the act or acts sought to be restrained by the suit, and continue such injunction in force until the case is heard and finally determined by the judgment, decree or final order of the court in term time.



25-1081 Appointment of receiver; grounds.

A receiver may be appointed by the district court (1) in an action by a vendor to vacate a fraudulent purchase of property, by a creditor to subject any property or fund to his or her claim, or between partners, limited liability company members, or others jointly owning or interested in any property or fund on the application of any party to the suit when the property or fund is in danger of being lost, removed, or materially injured, (2) in an action for the foreclosure of a mortgage or in an action to foreclose a trust deed as a mortgage when the mortgaged property or property subject to the trust deed is in danger of being lost, removed, or materially injured or is probably insufficient to discharge the mortgage debt secured by the mortgage or trust deed, (3) in connection with the exercise of the power of sale under a trust deed and following the filing of a notice of default under the Nebraska Trust Deeds Act when the property subject to the trust deed is in danger of being lost, removed, or materially injured or is probably insufficient to discharge the debt secured by the trust deed, (4) in an action brought pursuant to section 52-1705 to enforce a written assignment of rents provision contained in any agreement and the agreement provides for the appointment of a receiver, (5) in any other case in which a mortgagor or trustor has agreed in writing to the appointment of a receiver, (6) after judgment or decree to carry the judgment into execution, to dispose of the property according to the decree or judgment, or to preserve it during the pendency of an appeal, (7) in all cases provided for by special statutes, and (8) in all other cases when receivers have heretofore been appointed by the usages of courts of equity.

1. Power to appoint

2. Mortgage foreclosure

3. Insolvent corporation

4. Miscellaneous

1. Power to appoint

Pursuant to subsection (2) of this section, district court did not abuse its discretion when it denied a request to appoint a receiver for under-secured debt in the absence of other evidence that the party's interest in the property were in jeopardy. McCook Nat. Bank v. Myers, 243 Neb. 853, 503 N.W.2d 200 (1993).

Appointment of receiver during pendency of foreclosure action sustained as warranted by the facts and was not an abuse of the court's discretion. O'Neill Production Credit Assn. v. Putnam Ranches, Inc., 198 Neb. 145, 251 N.W.2d 884 (1977).

Supreme Court may appoint a receiver in proceedings by state under Installment Loan Act. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

District court cannot appoint receiver to carry out mandatory injunction. Frese v. Michalec, 151 Neb. 57, 36 N.W.2d 494 (1949).

Request for appointment of receiver is addressed to sound, equitable discretion of court. Cressman v. Bonham, 129 Neb. 201, 260 N.W. 818 (1935).

Receivership is provisional and ancillary; generally dependent upon main action. Smiley v. Sioux Beet Syrup Co., 71 Neb. 586, 101 N.W. 253 (1904).

Petition for receiver is addressed to sound discretion of court. McKenzie v. Beaumont, 70 Neb. 179, 97 N.W. 225 (1903).

Appointment of receiver is in nature of equitable execution. Sanford v. Anderson, 69 Neb. 249, 95 N.W. 632 (1903).

Judge at chambers may appoint. Morris v. Linton, 62 Neb. 731, 87 N.W. 958 (1901).

Section is merely declaratory of power existing in court; no receiver in ejectment. Smith v. White, 62 Neb. 56, 86 N.W. 930 (1901).

Application usually should be made to district court and not to Supreme Court. Eastman v. Cain, 45 Neb. 48, 63 N.W. 123 (1895).

Grounds should exist at time of appointment; should not appoint in final decree. Chadron Banking Co. v. Mahoney, 43 Neb. 214, 61 N.W. 594 (1895).

Plaintiff may have receiver appointed, pending appeal from part of decree. Benedict v. T. L. V. Land & Cattle Co., 4 Neb. Unof. 471, 94 N.W. 962 (1903).

Authority of receiver appointed by court of competent jurisdiction cannot be collaterally attacked. Miller v. Brown, 1 Neb. Unof. 754, 95 N.W. 797 (1901).

2. Mortgage foreclosure

Where receiver is appointed in mortgage foreclosure proceedings, rents and profits collected from the mortgaged premises by receiver may be applied to satisfaction of mortgage debt. Federal Farm Mortgage Corporation v. Ganser, 146 Neb. 635, 20 N.W.2d 689 (1945).

Where mortgage was in excess of reasonable value of land, appointment of receiver was justified. Modisett v. Campbell, 144 Neb. 222, 13 N.W.2d 126 (1944).

Ordinarily a receiver will not be appointed in foreclosure suit when mortgaged property is homestead of mortgagor. First Trust Co. of Lincoln v. Bauer, 128 Neb. 725, 260 N.W. 194 (1935).

Receiver in mortgage foreclosure proceeding is appointed for the purpose only of conserving the mortgaged property and applying the rents and profits to the satisfaction of the debt. Wells v. Farmers State Bank of Overton, 124 Neb. 386, 246 N.W. 714 (1933).

Appointment of receiver in foreclosure action hereunder is ancillary to main action and such appointment must be made in the foreclosure proceeding by the court having jurisdiction thereof. Prudential Ins. Co. v. Bliss, 123 Neb. 578, 243 N.W. 842 (1932).

Court is not authorized to appoint receiver in foreclosure action for property of mortgagor bank already in custody of another receiver in control of bank's entire assets. Wells v. Farmers' State Bank of Overton, 121 Neb. 462, 237 N.W. 402 (1931), overruled in part in Prudential Ins. Co. v. Bliss, 123 Neb. 578, 243 N.W. 842 (1932).

Where land is insufficient to pay mortgage, and security is endangered by unpaid taxes, appointment of receiver is justified. Lackey v. Yekel, 113 Neb. 382, 203 N.W. 542 (1925); Philadelphia Mortgage & Trust Co. v. Oyler, 61 Neb. 702, 85 N.W. 899 (1901).

Mortgagee in possession under agreement to manage premises may not apply for receiver. Hayes v. Christiansen, 105 Neb. 586, 181 N.W. 379 (1921).

Court may appoint receiver to collect rents for some mortgagees in action and not for others. Goddard v. Clarke, 81 Neb. 373, 116 N.W. 41 (1908).

Appointment may be made pending appeal from confirmation of sale. Buck v. Stuben, 63 Neb. 273, 88 N.W. 483 (1901).

Solvency of mortgagor is immaterial, where property insufficient to pay mortgage debt; mortgagee entitled to collect out of his security, and not to be forced to other remedies. Waldron v. First Nat. Bank of Greenwood, 60 Neb. 245, 82 N.W. 856 (1900); Philadelphia M. & T. Co. v. Goos, 47 Neb. 804, 66 N.W. 843 (1896).

Appointment of receiver is only method of reaching rents and profits pending foreclosure. Huston v. Canfield, 57 Neb. 345, 77 N.W. 763 (1899).

Receiver should not be granted against widow of mortgagor of homestead, under statute relating to homestead rights of survivor. Joslin v. Williams, 3 Neb. Unof. 194, 93 N.W. 701 (1903).

Receiver should be denied where mortgaged property is homestead. Johnson v. Young, 1 Neb. Unof. 28, 95 N.W. 497 (1901).

3. Insolvent corporation

This section was incorporated by reference in procedure for liquidation of insolvent bank. State ex rel. Sorensen v. Nebraska State Bank of Bloomfield, 124 Neb. 449, 247 N.W. 31 (1933).

Where receiver of insolvent bank was appointed pursuant to notice, and receiver qualified and performed legal duties, validity of appointment cannot be collaterally questioned. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

Court of equity has power to appoint receiver for corporation operating at loss with insufficient assets to pay preferred stockholders in full. Miller v. M. E. Smith Bldg. Co., 118 Neb. 5, 223 N.W. 277 (1929).

May appoint receiver for insurance company dissolved under statute. State ex rel. Barton v. Farmers & Merchants Ins. Co., 90 Neb. 664, 134 N.W. 284 (1912).

Receiver for corporation should not be appointed on complaint of minority stockholder, who alleges mismanagement by corporate officers. Miller v. Kitchen, 73 Neb. 711, 103 N.W. 297 (1905).

Court may appoint receiver for insolvent corporation where receivers have been so appointed by the usages of courts of equity. Williams v. Turner, 63 Neb. 575, 88 N.W. 668 (1902).

Where fraudulent mismanagement of property of corporation by its officers is shown, receiver may be appointed. Ponca Mill Co. v. Mikesell, 55 Neb. 98, 75 N.W. 46 (1898).

4. Miscellaneous

Appointment of receiver upon application of a simple contract creditor who has not reduced his claim to judgment is void. Gentsch, Inc. v. Burnett, 173 Neb. 820, 115 N.W.2d 446 (1962).

Word "creditor" does not apply to holder of tax certificate. Walker v. Fitzgerald, 69 Neb. 52, 95 N.W. 32 (1903).

Defendant liable for deficiency judgment may apply for receiver. Philadelphia Mortgage & Trust Co. v. Oyler, 61 Neb. 702, 85 N.W. 899 (1901).

Injunction is not a bar to appointment of receiver by another court where parties are not the same. Carter v. Dime Savings Bank, 61 Neb. 587, 86 N.W. 29 (1901).

A receiver for a partnership may be appointed in cases of insolvency, dissention, probability of waste, or when dissolution is necessary. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).

Receivers should not be allowed for insolvency of debtor where property is then sufficient. Laune v. Hauser, 58 Neb. 663, 79 N.W. 555 (1899).

Ill will and hostility between joint owners is insufficient. Lamaster v. Elliott, 53 Neb. 424, 73 N.W. 925 (1898).



25-1082 Notice of application for appointment; service.

No receiver shall be appointed except in a suit actually commenced and pending, and after notice to all parties to be affected thereby, of the time and place of the application, the names of the proposed receiver, and of his or her proposed sureties, and of the proposed sureties of the applicant. Such notice shall state upon what papers the application is based, and be served at least five days before the proposed hearing upon the adverse party in the manner provided for service of a summons in a civil action or upon the adverse party's attorney in the manner provided for service of a notice on an attorney.

1. Notice

2. Miscellaneous

1. Notice

Validity of order of appointment of bank receiver cannot be collaterally questioned, where receiver was appointed pursuant to notice and qualified and performed legal duties. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

Where action for foreclosure of mortgage and application for receiver combined in one petition, and defendant joins issue, no other notice is required. Lackey v. Yekel, 113 Neb. 382, 203 N.W. 542 (1925).

Court is without power to appoint even temporary receiver for solvent corporation without notice to stockholders, where officers, who were the only parties notified, are charged with misuse of corporate powers. Furrer v. Nebraska Bldg. & Inv. Co., 108 Neb. 698, 189 N.W. 359 (1922).

Where record shows judge made appointment prior to date set in notice it is void. Gibson v. Sexson, 82 Neb. 475, 118 N.W. 77 (1908).

Appointment without notice is void. Smiley v. Sioux Beet Syrup Co., 71 Neb. 581, 99 N.W. 263 (1904); Johnson v. Powers, 21 Neb. 292, 32 N.W. 62 (1887).

Service of notice may be made on attorney of record, who may waive time required by statute, and authorize court to proceed to immediate hearing. Murphy v. Fidelity Mutual Fire Ins. Co., 69 Neb. 489, 95 N.W. 1022 (1903).

Statutory notice may be waived. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).

Notice is waived where appointment is opposed on other grounds. Farmers & Merchants Bank of Holstein v. German Nat. Bank of Lincoln, 59 Neb. 229, 80 N.W. 820 (1899).

2. Miscellaneous

This section contains conditions precedent to valid appointment of a receiver. Gentsch, Inc. v. Burnett, 173 Neb. 820, 115 N.W.2d 446 (1962).

It is error for a trial court in a foreclosure action to appoint a receiver for defendant's homestead interest in real estate. Federal Credit Co. v. Reynolds, 132 Neb. 495, 272 N.W. 397 (1937).

This section applies to appointment of receivers for banks. Holcomb v. Tierney, 79 Neb. 660, 113 N.W. 204 (1907).

Action must be one in which main relief sought is independent of receivership. Mann v. German-American Investment Co., 70 Neb. 454, 97 N.W. 600 (1903).

Court may permit amendments of pleading upon notice. McCord, Brady & Co. v. Weil, 29 Neb. 682, 46 N.W. 152 (1890).

"Parties to be affected" means those having interest in possession or immediate custody of property or immediate disposition of rents and profits therefrom. Chambers v. Barker, 2 Neb. Unof. 523, 89 N.W. 388 (1902).

Petition need not propose name of person as receiver. Defects in notice are waived by appearance. Robertson v. Ostrom, 1 Neb. Unof. 200, 95 N.W. 469 (1901).



25-1083 Property; possession by sheriff; when authorized; restitution.

Should the delay occasioned by the giving of the notice provided for in section 25-1082 be hazardous to the rights of any party, the court or judge may, by order, direct the sheriff of the county in which such action is pending to take temporary possession of the property, and shall appoint an early day for the hearing of the application, and if at such hearing the application is refused, restitution shall be made of the property to the party from whom the same was taken.

Levy of attachment on portion of property without leave of court is not void in absence of objection by sheriff as custodian. Ackerman v. Ackerman, 50 Neb. 54, 69 N.W. 388 (1896).



25-1084 Applicants for receiver; bonds required; contents; filing.

Every order appointing a receiver shall require the applicant to give a good and sufficient bond, conditioned to pay all damages which the other parties to the suit or any of them may sustain by reason of the appointment of a receiver, in case it shall be finally decided that the order ought not to have been granted, and shall also require the receiver to give a bond conditioned to faithfully discharge his duties as receiver and obey all orders of the court. The bonds shall each run to the defendant and all adverse parties in interest, shall be for the use of any party to the suit, shall be in a penal sum to be fixed by the court, but not, however, to be in excess of a sum equal to double the value of the property in question, shall be executed by one surety where such surety is an incorporated surety company authorized by the laws of this state to transact such business, and by two or more sureties where such sureties are natural persons, to be approved by the court or judge making the appointment, and shall be filed in the office of the clerk of the district court; nor shall the same be considered executed until they are so filed.

Defect in or total failure to approve bond does not invalidate it. Modisett v. Campbell, 144 Neb. 222, 13 N.W.2d 126 (1944).

Action will lie against receiver for deceit for making false statements in purchasing claims of creditors. State v. Merchants Bank, 81 Neb. 710, 120 N.W. 157 (1909).

Measure of damages for wrongful appointment is rental value of premises and counsel fees on vacation of order. Joslin v. Williams, 76 Neb. 594, 107 N.W. 837 (1906), affirmed on rehearing, 76 Neb. 602, 112 N.W. 343 (1907).



25-1085 Application; form; content.

If a complainant desires the appointment of a receiver at the commencement of the action, the complainant shall request such appointment in the complaint. If the occasion for a receiver arises while the suit is pending, the application shall be made by a motion setting forth the facts and circumstances making such appointment necessary or proper.

Appointment of receiver is purely ancillary remedy and cannot be maintained in proceeding instituted solely for that purpose. Cressman v. Bonham, 129 Neb. 201, 260 N.W. 818 (1935).

Verification is not jurisdictional, and may be waived. Farmers & Merchants Bank of Holstein v. German Nat. Bank of Lincoln, 59 Neb. 229, 80 N.W. 820 (1899).



25-1086 Qualifications of receiver; sureties; objections; nomination by other parties.

Any party to the suit may, upon the hearing of the application, show, by affidavit or otherwise, objections to the proposed sureties and to the proposed receiver, and what is the value of the property to be taken possession of, and that a receiver ought not to be appointed. He may also nominate a person to be receiver, giving at the same time the names of his proposed sureties. No person shall be appointed receiver who is party, solicitor, counsel, or in any manner interested in the suit.

Attorney for party is not proper counsel for receiver. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).



25-1087 Order of appointment; special directions.

Every order appointing a receiver shall contain special directions in respect to his powers and duties, and upon application of any party to the suit, after due notice thereof, such further directions may be made in that behalf by the court or judge as may in the further progress of the cause become proper.

Order appointing receiver should contain special directions with respect to his powers and duties. Frese v. Michalec, 151 Neb. 57, 36 N.W.2d 494 (1949).

A judicial order appointing a receiver to liquidate affairs of insolvent state bank includes power of receiver to sue executive officer of bank and surety on his bond to recover losses sustained by bank for acts in violation of the bond. Luikart v. Flannigan, 130 Neb. 901, 267 N.W. 165 (1936).

This section was incorporated by reference in procedure for liquidation by court of affairs of insolvent bank. State ex rel. Sorensen v. Nebraska State Bank of Bloomfield, 124 Neb. 449, 247 N.W. 31 (1933).

Orders will not be modified unless abuse of discretion is shown. State v. Bank of Rushville, 57 Neb. 608, 78 N.W. 281 (1899).

Receiver may sue for and collect unpaid stock subscriptions that are called for by the directors of the corporation before it is put in the hands of a receiver. Wyman v. Williams, 53 Neb. 670, 74 N.W. 48 (1898).



25-1088 Receivers; extent of representation.

Every receiver shall be considered the receiver of any party to the suit, and no others.

Court has no power to appoint even temporary receiver for solvent corporation without notice to stockholders, where officers, who were the only parties notified, were charged with misuse of corporate powers. Furrer v. Nebraska Bldg. & Inv. Co., 108 Neb. 698, 189 N.W. 359 (1922).

Parties are not liable for receiver's wrongful acts. City Savings Bank v. Carlon, 87 Neb. 266, 127 N.W. 161 (1910).

Bond holders who are not parties to suit are not bound by acts of receiver. Smiley v. Sioux Beet Syrup Co., 71 Neb. 581, 99 N.W. 263 (1904).



25-1089 Appointment of receiver without notice; void; suspension of order, when.

Every order appointing a receiver without the notice provided for herein shall be void, and every such order heretofore made, under which the appointee has not possessed himself of the property in question, shall be suspended until an order shall have been made and the bonds executed and filed in accordance with the provisions of sections 25-1081 to 25-1092.

Requirement of giving of notice of application for receiver is mandatory, but may be waived. Modisett v. Campbell, 144 Neb. 222, 13 N.W.2d 126 (1944).

Statutory notice to interested parties is jurisdictional. Furrer v. Nebraska Bldg. & Inv. Co., 108 Neb. 698, 189 N.W. 359 (1922).

Where record shows receiver was appointed before day set in notice, it is void and may be collaterally attacked. Gibson v. Sexson, 82 Neb. 475, 118 N.W. 77 (1908).

Taking possession of bank by receiver is sufficient notice to protect from collateral attack. Holcomb v. Tierney, 79 Neb. 660, 113 N.W. 204 (1907).

Appointment without notice is void not voidable. Smiley v. Sioux Beet Syrup Co., 71 Neb. 581, 99 N.W. 263 (1904); Johnson v. Powers, 21 Neb. 292, 32 N.W. 62 (1887).

Notice may be waived by resisting appointment on other grounds; court may appoint one not named, without further notice. Farmers & Merchants Bank of Holstein v. German Nat. Bank of Lincoln, 59 Neb. 229, 80 N.W. 820 (1899).

Order, regular on its face, is prima facie valid, and protects receiver. Edee v. Strunk, 35 Neb. 307, 53 N.W. 70 (1892).



25-1090 Inconclusive decree; appointment of master; disposition of property; orders; appeal.

When a decree is rendered in a suit in which a receiver has been appointed and such decree does not finally determine the rights of the parties, any one of them may apply to the court for the possession of the property and proceeds thereof in the receiver's hands. If such application is resisted, the matter may be referred to a master to take and report to the court the testimony of the parties. Upon the filing of the report, the court shall, by its order, award the possession of the property and the proceeds thereof to the party entitled thereto, and thereupon the receiver shall surrender the property and the proceeds thereof to such party. All orders appointing receivers, giving them further directions, and disposing of the property may be appealed to the Court of Appeals in the same manner as final orders and decrees.

1. Appeal

2. Supersedeas

1. Appeal

An order appointing a receiver is a final, appealable order. Floral Lawns Memorial Gardens Assn. v. Becker, 284 Neb. 532, 822 N.W.2d 692 (2012).

The appointment of a receiver may be treated as a final order. Robertson v. Southwood, 233 Neb. 685, 447 N.W.2d 616 (1989).

An order confirming a sale by a receiver is a final order from which an appeal can be taken. Lewis v. Gallemore, 173 Neb. 441, 113 N.W.2d 595 (1962).

This section was incorporated by reference in procedure for liquidation of insolvent banks. State ex rel. Sorensen v. Nebraska State Bank of Bloomfield, 124 Neb. 449, 247 N.W. 31 (1933).

Order of court appointing receiver is final and appealable hereunder. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).

Statute authorizes appeal from order appointing receiver; appointment of receiver sustained. Howell v. Poff, 122 Neb. 793, 241 N.W. 548 (1932).

Order to receiver to sell real estate is appealable. State ex rel. German Sav. Bank v. Fawcett, 58 Neb. 371, 78 N.W. 636 (1899).

Objections are available on appeal from final decree. Seeds Dry-Plate Co. v. Heyn Photo-Supply Co., 57 Neb. 214, 77 N.W. 660 (1898).

Bank may appeal from order directing suit against its stockholders. State v. German Savings Bank, 50 Neb. 734, 70 N.W. 221 (1897).

Appointment is final order; appealable before final judgment. McCord, Brady & Co. v. Weil, 33 Neb. 868, 51 N.W. 300 (1892).

A summary judgment in a receiver's favor finding that he is not liable to an intervenor for a claim is a "direction" to a receiver from which an appeal is allowable; such summary judgment is "final" because it fully and completely determines the dispute between the intervenor and the receiver. Sutton v. Killham, 19 Neb. App. 842, 820 N.W.2d 292 (2012).

2. Supersedeas

Whether order may be superseded is discretionary with court, and court may fix terms and conditions thereof. Lowe v. Riley, 57 Neb. 252, 77 N.W. 758 (1898).

Order appointing receiver cannot be superseded pending appeal, as matter of right. State ex rel. Heinzelman v. Stull, 49 Neb. 739, 69 N.W. 101 (1896).



25-1091 Receivers; disobedience of orders; punishment; sheriff may act.

Whenever, in the exercise of their authority, the court or judge shall have ordered the deposit or delivery of money or other things, and the order is disobeyed, the court or judge, in addition to punishing such disobedience as for contempt, may make an order requiring the sheriff to take the money or thing, and deposit or deliver it, in conformity with the direction of the court or judge.



25-1092 Receivers; compensation.

Receivers shall receive for their services such compensation as the court may award, subject to the following restrictions:

(1) Receivers appointed for the purpose of preserving and protecting property pending litigation, or for the purpose of continuing the business of the debtor or corporation pending litigation, or when financially embarrassed, may be awarded a salary or lump sum;

(2) Receivers appointed for the purpose of winding up the affairs of a debtor or corporation, reducing the assets to cash and distributing them, shall be awarded as compensation for such services a percentage upon the cash received and properly accounted for by them, which percentage may be increased where extraordinary services have been performed, and correspondingly reduced where the services have not been meritoriously performed.

Allowance to receiver of lump sum rather than percentage of cash received was proper where receiver was primarily appointed to conserve assets. State ex rel. Beck v. Associates Discount Corp., 168 Neb. 298, 96 N.W.2d 55 (1959).

Exercise of power to appoint receiver for winding up affairs of corporation was contemplated by this section. State ex rel. Sorensen v. Nebraska State Bank, 124 Neb. 449, 247 N.W. 31 (1933).

Compensation is in discretion of court; and order will not be modified unless discretion was abused. State v. Nebraska Savings & Exchange Bank, 61 Neb. 496, 85 N.W. 391 (1901).



25-1093 Replevin; delivery of property; notice, when required.

The plaintiff in an action to recover the possession of specific personal property may, at the commencement of the suit, or any time before answer, request the delivery of such property as provided by sections 25-1093 to 25-1098, 25-10,109, and 25-10,110. In a replevin action under the Grain Warehouse Act, notice shall be given as provided in section 88-547.02.

Where both parties contemplated that payment for cattle would be made by draft drawn on the buyer by the seller, the transaction was a cash sale and seller could properly reclaim the cattle from the buyer following buyer's dishonor of the draft drawn on buyer by seller pursuant to the parties' agreement. Peck v. Augustine Bros. Co., 203 Neb. 574, 279 N.W.2d 397 (1979).

Action of replevin is in part a proceeding in rem, and trial de novo is authorized in district court on appeal. Lemer v. Hunyak, 104 Neb. 2, 175 N.W. 605 (1919).

Replevin action may proceed to trial and judgment without the property being delivered to the plaintiff. Hudelson v. First Nat. Bank of Tobias, 56 Neb. 247, 76 N.W. 570 (1898).

Replevin cannot be had for exempt property until inventory and selection by debtor. Mann v. Welton, 21 Neb. 541, 32 N.W. 599 (1887).



25-1093.01 Request delivery of property; affidavit; contents.

The plaintiff may request the delivery of property as specified in section 25-1093 by filing in the office of the clerk of the court in which the action is filed an affidavit of the plaintiff or his or her agent or attorney showing (1) a description of the property claimed, (2) that the plaintiff is the owner of the property or has a special ownership or interest therein, stating the facts in relation thereto, and that he or she is entitled to the possession of the same, (3) that the property is wrongfully detained by the defendant, and (4) that it was not taken in execution on any order or judgment against such plaintiff, or for the payment of any fine, tax, or amercement assessed against him or her or by virtue of an order of delivery issued under Chapter 25, or any other mesne or final process issued against him or her, except that such affidavit may omit the first and last clause of this subdivision and, in lieu thereof, show that the property was taken on execution on a judgment or order other than an order of delivery in replevin, and that the same is exempt from such execution or attachment under the laws of this state. The provisions of Chapter 25, article 10, shall extend to and apply as well to proceedings in replevin had before county courts. Attached to such affidavit shall be a specific request for the delivery of the property and the issuance of an order by the court to that effect.

Replevin properly lies to recover chattels unlawfully detained, regardless of whether the original taking was wrongful. White Motor Credit Corp. v. Sapp Bros. Truck Plaza, Inc., 197 Neb. 421, 249 N.W.2d 489 (1977).



25-1093.02 Affidavit; filing; service; temporary order; effect; hearing; when.

Upon the filing of such affidavit and request for delivery, if the defendant with full knowledge of the allegations and effect of the plaintiff's request agrees that such delivery in replevin be had, he may execute a voluntary, intelligent, and knowing waiver under oath of his rights to notice and hearing, in which event the court shall order that all further proceedings shall be suspended and the property being replevied delivered to the plaintiff forthwith, otherwise upon the filing of such affidavit and request for delivery required by section 25-1093.01, the court shall issue a temporary order addressed to the defendant that he shall hold the property described in the affidavit in his possession, unimpaired and unencumbered, and in all respects in the same state and condition as at the time of receipt of the order, until further order of the court. The temporary order shall also notify such defendant that if he fails to comply with the temporary order he shall be subject to the full contempt powers of the court. Attached to such temporary order shall be a notice that a hearing will be had and specifying the date, time, and place of such hearing, at which hearing will be determined plaintiff's right to possession of the goods described in plaintiff's affidavit and request for delivery, pending final determination of the merits. At such hearing the defendant shall be required to show cause why the possession of the goods should not be delivered to the plaintiff. Unless otherwise determined and ordered by the court, the date of such hearing shall be seven days after service of the order upon the defendant, but in no event later than fourteen days after service.

A temporary order entered pursuant to this provision, which requires the defendant in replevin action to hold the property unimpaired and unencumbered until hearing which must take place within fourteen days after service and at which court determines plaintiff's right to possession pending final resolution on the merits, results in a deprivation of property rights sufficient to trigger due process protection. Lewis Service Center, Inc. v. Mack Financial Corp., 696 F.2d 66 (8th Cir. 1982).



25-1093.03 Affidavit; temporary order; notice; hearing.

If filed at the commencement of suit, such affidavit and request for delivery and such temporary order containing the notice of hearing shall be served by the sheriff or other officer with the summons. If filed after the commencement of suit but before answer, they shall be served separately from the summons, but as soon after their filing and issuance as practicable.



25-1093.04 Order for delivery of property.

If the court finds at such hearing that the plaintiff is entitled to possession of the property, it shall order the clerk to issue an order for delivery of the property to the plaintiff, and deliver such order for delivery to the sheriff or other officer to be served and returned according to sections 25-1096 and 25-1097. The order of the court required by this section shall conform to the content requirements of section 25-1094.



25-1094 Order for delivery; contents.

An order for the delivery of personal property to the plaintiff shall be made by the clerk of the court in which the action is brought only upon the filing in his office of an order of the court showing (1) a description of the property claimed; (2) that the plaintiff has raised a bona fide issue as to whether he is the owner of the property, or whether he has a special ownership or interest therein, but that it appears sufficiently probable to the court that the plaintiff will prevail on the merits; and (3) that there is a bona fide issue as to whether the property is wrongfully detained by the defendant and that the plaintiff is entitled to the immediate delivery of the property.

1. Affidavit

2. Ownership

3. Detention

4. Miscellaneous

1. Affidavit

Affidavit used as evidence in district court cannot be considered on appeal unless preserved in and made a part of the bill of exceptions. Spidel Farm Supply, Inc. v. Line, 165 Neb. 664, 86 N.W.2d 789 (1957).

Affidavit in replevin must show that plaintiff is the owner of the property or has a special interest therein, that he is entitled to the immediate possession thereof, and that the property is wrongfully detained by the defendant. Hickman-Williams Agency v. Haney, 152 Neb. 219, 40 N.W.2d 813 (1950).

Action, without delivery of property, may proceed without affidavit. Racine-Sattley Co. v. Meinen, 79 Neb. 33, 114 N.W. 602 (1908).

Affidavit is prerequisite to order of delivery; order nullity otherwise, and set aside on motion. Case Threshing Machine Co. v. Rosso, 78 Neb. 184, 110 N.W. 686 (1907).

May permit amendment of affidavit to allegation of ownership in amended petition. Tackaberry v. Gilmore, 57 Neb. 450, 78 N.W. 32 (1899).

Writ issued on petition containing necessary allegations of affidavit, sworn to upon belief, is voidable, not void. Lewis v. Connolly, 29 Neb. 222, 45 N.W. 622 (1890).

Affidavit does not take place of petition or bill of particulars. School Dist. No. 36 in York Co. v. McIntie, 14 Neb. 46, 14 N.W. 656 (1883).

Filing affidavit is a proceeding, not a pleading; amendable even after motion to dismiss. Wilson v. Macklin, 7 Neb. 50 (1878).

2. Ownership

To maintain an action for conversion of personal property, a party must have had actual possession of the property or the right of possession. Coulter v. Cummings, 93 Neb. 646, 142 N.W. 109 (1913).

Mortgagee must allege facts showing special ownership and right to possession. Pennington County Bank v. Bauman, 81 Neb. 782, 116 N.W. 669 (1908); Paxton v. Learn, 55 Neb. 459, 75 N.W. 1096 (1898).

Averment of agency is not one of the conditions upon which clerk is authorized to issue order of delivery. Hudelson v. First Nat. Bank of Tobias, 56 Neb. 247, 76 N.W. 570 (1898).

Allegation of special ownership is not sustained by proof of general ownership. Suckstorf v. Butterfield, 54 Neb. 757, 74 N.W. 1076 (1898).

Allegation of general ownership is not sustained by proof of special ownership. Wilson v. City Nat. Bank of Kearney, 51 Neb. 87, 70 N.W. 501 (1897).

Petition must show facts creating special ownership. Griffing v. Curtis, 50 Neb. 334, 69 N.W. 968 (1897).

3. Detention

Where plaintiff did not file a security agreement or lien and did not simultaneously have legal title and physical possession as required by section 60-105, R.R.S.1943, it did not meet its burden of proof for a replevin action. The Cornhusker Bank of Omaha v. McNamara, 205 Neb. 504, 288 N.W.2d 287 (1980).

One having custody of property in dispute is proper defendant. Engel v. Dado, 66 Neb. 400, 92 N.W. 629 (1902).

Wrongful detention is essential. Affidavit may be aided by petition, and is amendable. Hudelson v. First Nat. Bank of Tobias, 51 Neb. 557, 71 N.W. 304 (1897).

Replevin will not lie against one not in possession. Depriest v. McKinstry, 38 Neb. 194, 56 N.W. 806 (1893).

4. Miscellaneous

The United States Supreme Court Fuentes v. Shevin, 407 U.S. 67, decision concerning the validity of prejudgment replevin statutes will not be applied retroactively to a replevin action commenced in 1967. Peck v. Augustine Bros. Co., 203 Neb. 574, 279 N.W.2d 397 (1979).

Property held under void judgment may be replevined. Muller v. Plue, 45 Neb. 701, 64 N.W. 232 (1895).

Allegation that property was not taken on execution, etc., is not sustained by proof that property was exempt. Eikenbary v. Clifford, 34 Neb. 607, 52 N.W. 377 (1892).

Replevin cannot be maintained for property levied upon and claimed to be exempt until after inventory is filed and appraisement and selection made. Mann v. Welton, 21 Neb. 541, 32 N.W. 599 (1887).



25-1095 Order for delivery; contents.

The order for the delivery of the property to the plaintiff shall be addressed and delivered to the sheriff. It shall state the names of the parties, the court in which the action is brought, and command the sheriff to take the property, describing it, and deliver it to the plaintiff, and to make return of the order on a day to be named therein.

Where writ is made returnable on holiday or Sunday, succeeding day is return day. Ostertag v. Galbraith, 23 Neb. 730, 37 N.W. 637 (1888).



25-1096 Order for delivery; when returnable.

The return day for the order of delivery shall be twenty days after its issuance unless a later date is specified in the order of delivery, in which case the return date shall be the date specified in the order of delivery.



25-1097 Order for delivery; how executed.

The sheriff shall execute the order of delivery by taking the property therein mentioned. He shall also deliver a copy of the order of delivery to the person charged with the unlawful detention of the property or leave such copy at his usual place of residence.

Cannot seize property in possession of third party claiming ownership in good faith. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Seizure on Sunday is void. Bryant v. State, 16 Neb. 651, 21 N.W. 406 (1884).

Leaving copy at usual place of business is insufficient. Aultman & Taylor Co. v. Steinan, 8 Neb. 109 (1879).

Failure to serve copy is mere irregularity. Baker v. Daily, 6 Neb. 464 (1877).



25-1098 Delivery of property to plaintiff; bond; contents; return; redelivery bond.

The sheriff, or other officer, shall not deliver to the plaintiff, his agent or attorney, the property so taken, until there has been executed by one or more sufficient sureties of the plaintiff a written undertaking to the defendant, in at least double the value of the property taken, to the effect that the plaintiff shall duly prosecute the action and pay all costs and damages which may be awarded against him, and return the property to the defendant, in case judgment for a return of such property is rendered against him. The undertaking shall be returned with the order.

If, before the actual delivery to the plaintiff, the defendant executes within twenty-four hours from the time of the levy, by one or more sufficient sureties a written undertaking to the plaintiff, in at least double the value of the property, to the effect that the defendant shall duly defend the action and pay all costs and damages which may be awarded against him, and deliver the property to the plaintiff, in case judgment for delivery of such property is rendered against him, the undertaking shall be returned with the order by the officer, who shall return the property to the defendant.

In forma pauperis status does not excuse the litigant from paying the cost of a premium for a replevin bond pursuant to this section. Jacob v. Schlichtman, 261 Neb. 169, 622 N.W.2d 852 (2001).

A successful plaintiff in replevin is entitled to recover the reasonable cost of the bond required of it by this section. Barelmann v. Fox, 239 Neb. 771, 478 N.W.2d 548 (1992).

Bond runs to defendant alone. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Bond entitles plaintiff to property pending action. Jenkins v. State, 60 Neb. 205, 82 N.W. 622 (1900).

Sureties liable to defendant for whom judgment is rendered. Pilger v. Marder, 55 Neb. 113, 75 N.W. 559 (1898).

After obtaining property plaintiff cannot refuse to prosecute and enjoin defendant from prosecuting. Kinkaid v. Hiatt, 24 Neb. 562, 39 N.W. 600 (1888).

Bond omitting requirement to "return the property," is binding as to other provisions. Hicklin v. Nebr. City National Bank, 8 Neb. 463, 1 N.W. 135 (1879).



25-1099 Bond; amount; determination; appraisal.

For the purpose of fixing the amount of the undertaking, the value of the property taken shall be ascertained by the oath of two or more responsible persons, whom the sheriff or other officer shall swear truly to assess the value thereof.

Testimony as to valuation placed on property in appraisement was incompetent. Dempster Mill Mfg. Co. v. First Nat. Bank of Holdrege, 49 Neb. 321, 68 N.W. 477 (1896).

Appraisement is not admissible as evidence generally. Barlass v. Braash, 27 Neb. 212, 42 N.W. 1028 (1889).



25-10,100 Failure to furnish bond; duty and liability of officer; return of property to defendant.

If the undertaking required by section 25-1098 is not given within twenty-four hours from the taking of the property under said order, the sheriff or other officer shall return the property to the defendant. If the sheriff or other officer delivers any property so taken to the plaintiff, his agent or attorney, or keeps the same from the defendant, without taking such security within the time aforesaid, or if he takes insufficient security, he shall be liable to the defendant in damages.

Where bond is not given in twenty-four hours, it is duty of officer to return property to defendant. Barlass v. Braash, 27 Neb. 212, 42 N.W. 1028 (1889).

Officer need not accept nonresidents of county as sureties. State ex rel. Sornborger v. Wait, 23 Neb. 166, 36 N.W. 380 (1888).



25-10,101 Bond; objections to sureties; waiver; liability of officer.

The defendant may, within twenty-four hours from the time the undertaking referred to in section 25-10,100 is given by the plaintiff, give notice to the sheriff that he excepts to the sufficiency of the sureties. If he fails to do so, he must be deemed to have waived all objections to them. When the defendant excepts, the sureties must justify upon notice as in the case of bail on arrest. The sheriff or other officer shall be responsible for the sufficiency of the sureties, until the objection to them is waived as above provided or until they justify. The property shall be delivered to the plaintiff when the undertaking required by section 25-1098 has been given.

Objection must be made within forty-eight hours from time property was seized. Where objections are waived, officer's good faith in accepting sureties is immaterial. Barton v. Shull, 70 Neb. 324, 97 N.W. 292 (1903).

Subsequent seizure by plaintiff on execution is defense pro tanto. Shull v. Barton, 67 Neb. 311, 93 N.W. 132 (1903).

Where objection is made, officer, failing to have sureties justify, is liable for insufficiency. Barton v. Shull, 62 Neb. 570, 87 N.W. 322 (1901).

Surety, whose want of power to sign is palpable, is not estopped because property was delivered to plaintiff. Sturdevant v. Farmers & Merchants Bank of Rushville, 62 Neb. 472, 87 N.W. 156 (1901).

This section was not rendered inoperative by repeal of legislation providing for release of debtor from arrest. Shull v. Barton, 58 Neb. 741, 79 N.W. 732 (1899).

Constable is liable for taking insufficient bond though objections were not made thereto. Busch v. Moline, Milburn & Stoddard Co., 52 Neb. 83, 71 N.W. 947 (1897).

Provision requiring notice of insufficiency of sureties is inapplicable to action before justice of the peace. Thomas v. Edgerton, 40 Neb. 25, 58 N.W. 551 (1894).

Defendant must except to sufficiency of sureties on replevin bond within time specified. Haynes v. Aultman, Miller & Co., 36 Neb. 257, 54 N.W. 511 (1893).



25-10,102 Judgment against plaintiff upon dismissal; failure of plaintiff to prosecute; procedure.

If the property has been delivered to the plaintiff, and he suffers a voluntary or involuntary dismissal, or if he otherwise fails to prosecute his action to final judgment, the court shall, on application of the defendant or his attorney, impanel a jury to inquire into the right of property and right of possession of the defendant to the property taken. If the jury shall be satisfied that said property was the property of the defendant at the commencement of the action, or if they shall find that the defendant was entitled to the possession only of the same at such time, then, and in either case, they shall assess such damages for the defendant as are right and proper; for which, with costs of suit, the court shall render judgment for the defendant.

1. Failure to prosecute

2. Burden of proof

3. Miscellaneous

1. Failure to prosecute

Upon failure of plaintiff to prosecute appeal, defendant has right to have title to and right of possession of property adjudicated. Rice v. McGrath, 162 Neb. 511, 76 N.W.2d 428 (1956).

Failing to prosecute by refusing to amend, defendant is entitled to judgment and trial to assess damages. Pennington County Bank v. Bauman, 87 Neb. 25, 126 N.W. 654 (1910).

2. Burden of proof

Burden rests on plaintiff in replevin to establish facts necessary to recover. Alliance Loan & Inv. Co. v. Morgan, 154 Neb. 745, 49 N.W.2d 593 (1951).

Party cannot be substituted for plaintiff. Meyer v. Omaha Furniture & Carpet Co., 76 Neb. 405, 107 N.W. 767 (1906).

3. Miscellaneous

An action in replevin is properly triable to a jury. First State Bank of Scottsbluff v. Bear, 172 Neb. 504, 110 N.W.2d 83 (1961).

Where action is dismissed for want of jurisdiction, judgment for return of property or value cannot be given. Reid, Murdoch & Co. v. Panska, 56 Neb. 195, 78 N.W. 534 (1898).

Plaintiff cannot dismiss and defeat defendant's right to possession, without trial. Vose v. Muller, 48 Neb. 602, 67 N.W. 598 (1896).

Defendant is entitled to judgment, unless plaintiff proves title. Garber v. Palmer, Blanchard & Co., 47 Neb. 699, 66 N.W. 656 (1896).

Requirement that judgment be in the alternative is mandatory. Singer Mfg. Co. v. Dunham, 33 Neb. 686, 50 N.W. 1122 (1892).

Plaintiff may not dismiss without prejudice. Aultman & Co. v. Reams, 9 Neb. 487, 4 N.W. 81 (1880).

Plaintiff cannot dismiss to escape liability to defendant. Cook v. Vaughn, 1 Neb. Unof. 244, 95 N.W. 333 (1901).



25-10,103 Verdict for defendant; further findings required; damages.

In all cases, when the property has been delivered to the plaintiff, where the jury shall find upon issue joined for the defendant, they shall also find whether the defendant had the right of property or the right of possession only, at the commencement of the suit; and if they find either in his favor, they shall assess such damages as they think right and proper for the defendant; for which with costs of suit, the court shall render judgment for the defendant.

1. Right of property

2. Right of possession

3. Damages

4. Miscellaneous

1. Right of property

Facts necessary to entitle plaintiff to recover in replevin action must exist at time action is commenced. Alliance Loan & Inv. Co. v. Morgan, 154 Neb. 745, 49 N.W.2d 593 (1951).

Section is mandatory; court must determine rights as they existed at time action was commenced. Brown v. Hogan, 49 Neb. 746, 69 N.W. 100 (1896).

Where verdict and judgment are silent as to ownership of property, question remains unadjudicated. Fuller v. Brownell, 48 Neb. 145, 67 N.W. 6 (1896).

Finding of general value is unnecessary where defendant claimed special interest only. Earle v. Burch, 21 Neb. 702, 33 N.W. 254 (1887).

2. Right of possession

Failure of plaintiff to prosecute action cannot deprive defendant of right to have the right to possession of the property determined. Rice v. McGrath, 162 Neb. 511, 76 N.W.2d 428 (1956).

Where defendant's right of possession arose by virtue of a lien for truck repairs, judgment should provide for return of property or value of possession. Jackson v. Arndt-Snyder Motor Co., 122 Neb. 276, 240 N.W. 279 (1932).

Where defendant is entitled to possession only, value of same and not of property should be assessed. Tyson v. Bryan, 84 Neb. 202, 120 N.W. 940 (1909).

Failure to find right to possession does not render judgment void. Ayres v. Duggan, 57 Neb. 750, 78 N.W. 296 (1899).

Failure to find value of defendant's right of possession is not an error of which plaintiff can complain. Jameson v. Kent, 42 Neb. 412, 60 N.W. 879 (1894).

Under chattel mortgage, value of possession is amount of lien not exceeding value of property. Cruts v. Wray, 19 Neb. 581, 27 N.W. 634 (1886).

Under execution, value of right of possession is amount of execution and costs. Welton v. Beltezore, 17 Neb. 399, 23 N.W. 1 (1885).

Right to possession entitles defendant to nominal damages at least. Frey v. Drahos, 7 Neb. 194 (1878).

3. Damages

Where there is a wrongful taking in replevin of property held by sheriff under attachment, measure of damages is sale value at time, considering manner in which officer could have sold same. Merchants' Nat. Bank of Omaha v. McDonald, 63 Neb. 363, 88 N.W. 492 (1901), rehearing denied, 63 Neb. 377, 89 N.W. 770 (1902).

Measure of damages for detention of property is the value of the use, where in excess of interest. Schrandt v. Young, 62 Neb. 254, 86 N.W. 1085 (1901).

Party must recover all damages for unlawful detention in replevin actions. Teel v. Miles, 51 Neb. 542, 71 N.W. 296 (1897).

In estimating damages to defendant, jury should be permitted to take into consideration length of time intervening between levy and restoration to possession. Schars v. Barnd, 27 Neb. 94, 42 N.W. 906 (1889).

Where property is ordered returned to defendant, and plaintiff, pending appeal, again converts property by lien and sale, the conversion may be shown as a means of estimating damages. Deck v. Smith, 12 Neb. 389, 11 N.W. 852 (1882).

Measure of damages is amount of writ where value of goods exceeds that sum. Kersenbrock v. Martin, 12 Neb. 374, 11 N.W. 462 (1882).

4. Miscellaneous

An action in replevin is properly triable to a jury. First State Bank of Scottsbluff v. Bear, 172 Neb. 504, 110 N.W.2d 83 (1961).

Verdict for defendant in replevin case is basis for entry of judgment in alternative. Clark v. Oldham, 166 Neb. 672, 90 N.W.2d 329 (1958).

When property is not returned in reasonable time, and depreciates, defendant may refuse same and sue for value, costs and interest. Wallace v. Cox, 92 Neb. 354, 138 N.W. 578 (1912).

General finding for defendant, without finding as to value, is error. Foss v. Marr, 40 Neb. 559, 59 N.W. 122 (1894).

Section is mandatory, whether defendant pleads general denial, new matter, or prays for damages. School Dist. No. 2 of Merrick County v. Shoemaker, 5 Neb. 36 (1876).

Defendant may recover judgment for return, under general denial without prayer for return. Voorheis, Miller & Co. v. Leisure, 1 Neb. Unof. 601, 95 N.W. 676 (1901).



25-10,104 Judgment for defendant; irregularity in process or jurisdictional defect; restoration of status quo.

(1) The judgment in the cases mentioned in sections 25-10,102 and 25-10,103 shall be for a return of the property or the value thereof in case a return cannot be had, or the value of the possession of the same, and for damages for withholding said property and costs of suit.

(2) In all instances wherein a trial of the merits of an action is prevented by reason of irregularity in process or for any jurisdictional reason, the court upon a proper showing shall be empowered to place the parties in status quo by ordering a return of the property replevied. A defendant whose property has been replevied shall be entitled to seek such relief without submitting his person to the jurisdiction of the court.

1. Return of property or value thereof

2. Value of possession

3. Damages

4. Miscellaneous

1. Return of property or value thereof

Property which cannot be returned in a replevin action is to be valued as of time of trial. Community Credit Co. v. Gillham, 191 Neb. 198, 214 N.W.2d 384 (1974).

Where plaintiff did not identify replevied cows to contract of purchase, judgment was reversed and remanded with directions to order return of cows to defendant and determine his damages. Putnam Ranches, Inc. v. Corkle, 189 Neb. 533, 203 N.W.2d 502 (1973).

Judgment that "defendant recover property replevined, or the sum of seven hundred ninety-four dollars and further sum of thirty-nine dollars and ninety-nine cents as damages," is in thereof in case a return cannot be had. Clark v. Oldham, 166 Neb. 672, 90 N.W.2d 329 (1958).

Judgment for return of property only was erroneous. Rice v. McGrath, 162 Neb. 511, 76 N.W.2d 428 (1956).

The alternative money judgment affords a measure of relief only when the property cannot be returned. Barstow v. Wolff, 148 Neb. 14, 26 N.W.2d 390 (1947).

Where verdict in replevin is for defendant, judgment should be entered in the alternative for the return of the property or its value if it cannot be returned and damages for detention. Landis Machine Co. v. Omaha Merchants Transfer Co., 142 Neb. 397, 9 N.W.2d 198 (1943).

Where property has been taken under writ of replevin and delivered to plaintiff and verdict is in favor of defendant, judgment must be in alternative for return of property or for its value, or for value of defendant's possession if it cannot be returned, and for damages for illegal detention. Securities Inv. Corp. v. Krejci, 128 Neb. 763, 260 N.W. 396 (1935).

"Value thereof" is instead of return, when return cannot be made, and is equivalent of the property as it was at time of trial. If judgment is affirmed on appeal and property returned to defendant pursuant thereto, he cannot recover on appeal bond for damages occurring prior to original judgment. Wallace v. Cox, 100 Neb. 601, 160 N.W. 992 (1916).

Judgment for defendant in replevin case must be in the alternative for a return of the property or the value thereof. Sullivan v. Hansen, 95 Neb. 779, 146 N.W. 983 (1914); Jameson v. Kent, 42 Neb. 412, 60 N.W. 879 (1894).

Judgment for return of property is unnecessary where evidence shows property cannot be returned. Ulrich v. McConaughey, 63 Neb. 10, 88 N.W. 150 (1901).

Election to return or pay value is left practically to plaintiff. Schrandt v. Young, 62 Neb. 254, 86 N.W. 1085 (1901).

Judgment where verdict does not fix value of property is erroneous. Brownell & Co. v. Fuller, 57 Neb. 368, 77 N.W. 775 (1899).

Section is mandatory; judgment must be in the alternative. Martin v. Foltz, 54 Neb. 162, 74 N.W. 418 (1898).

Where verdict does not find value of property, no judgment can be entered. Goodwin v. Potter, 40 Neb. 553, 58 N.W. 1128 (1894).

County judge cannot commit for contempt of district court. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).

Provision for form of judgment is for benefit of plaintiff as well as defendant. Manker v. Sine, 35 Neb. 746, 53 N.W. 734 (1892).

Where plaintiff made tender of chattels at place replevined, collection of money judgment could be enjoined. Reavis v. Horner, 11 Neb. 479, 9 N.W. 643 (1881).

Before plaintiff can complain of omission he must show that property can be returned. Goodman v. Kennedy, 10 Neb. 270, 4 N.W. 987 (1880).

Doubts should be resolved against remedy by injunction. Stone v. Snell, 4 Neb. Unof. 430, 94 N.W. 525 (1903).

If there is no alternative judgment for value, and property cannot be returned, plaintiff cannot complain of the alternative. Skow v. Locke, 3 Neb. Unof. 176, 91 N.W. 204 (1902).

2. Value of possession

Where judgment is for right of possession only, judgment amount should be value of such possession in case a return of property cannot be had, together with damages for withholding property, and costs. Jackson v. Arndt-Snyder Motor Co., 122 Neb. 276, 240 N.W. 279 (1932).

Verdict for defendant claiming under lien, failing to find value of possession, is erroneous. Creighton v. Haythorn, 49 Neb. 526, 68 N.W. 934 (1896).

3. Damages

Damages for depreciation in value of property may only be recovered if property is returned. Alliance Loan & Inv. Co. v. Morgan, 154 Neb. 745, 49 N.W.2d 593 (1951).

Plaintiff cannot complain that judgment for defendant was rendered only for damages for withholding property. Scott v. Burrill, 44 Neb. 755, 62 N.W. 1093 (1895).

Where verdict is silent on amount of damages, courts cannot render judgment therefor. Search v. Miller, 9 Neb. 26, 1 N.W. 975 (1879).

Where action proceeds as one for damages, it is not necessary for judgment to provide for return of property. McCarty v. Morgan, 2 Neb. Unof. 274, 96 N.W. 489 (1902).

4. Miscellaneous

Verdict held sufficient. Heffley v. Hunger, 54 Neb. 776, 75 N.W. 53 (1898).

Case will be remanded to have proper judgment entered on verdict. Roberson v. Reiter, 38 Neb. 198, 56 N.W. 877 (1893).



25-10,105 Judgment for plaintiff; damages; costs.

In all cases when the property has been delivered to the plaintiff, where the jury shall find for the plaintiff, on an issue joined, or on inquiry of damages upon a judgment by default, they shall assess adequate damages to the plaintiff for the illegal detention of the property; for which with costs of suit, the court shall render judgment for plaintiff.

1. Damages

2. Costs

3. Miscellaneous

1. Damages

The owner of personal property in a replevin action has the duty to mitigate damages the same as any other litigant. Ordinarily, the plaintiff in a replevin action may recover the interest on the value of the property during the period it was wrongfully detained; however, where the value of the loss of use of the property during such period exceeds the amount of such interest, then, instead of interest, the plaintiff may recover the value of the loss of use of the property. Where special damages are not shown, damages for wrongful detention are limited to the extent of interest on the value of the property during the time it was wrongfully detained. Allemang v. Kearney Farm Ctr., 251 Neb. 68, 554 N.W.2d 785 (1996).

Under this section, where a plaintiff in a replevin action recovers his property, the finder of fact must assess adequate damages to the plaintiff, including damages for loss of use of the wrongfully withheld property, if such property has value for use. Morfeld v. Bernstrauch, 216 Neb. 234, 343 N.W.2d 880 (1984).

Plaintiff entitled to damages based on the depreciated and deteriorated value of a chattel during detention, where defendant unlawfully detained a chattel in which plaintiff held a superior security interest. White Motor Credit Corp. v. Sapp Bros. Truck Plaza, Inc., 197 Neb. 421, 249 N.W.2d 489 (1977).

Where defendant has disposed of property in bad faith, plaintiff may recover damages. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Where verdict is for plaintiff, need only assess adequate damages for illegal detention, and costs. Mueller v. Parcel, 71 Neb. 795, 99 N.W. 684 (1904).

Cannot recover damages if defendant was not in possession when issued. Burr v. McCallum, 59 Neb. 326, 80 N.W. 1040 (1899).

Where no finding as to damages, judgment therefor is erroneous. Gordon v. Little, 41 Neb. 250, 59 N.W. 783 (1894).

Where finding is for plaintiff, only judgment provided is for damages for detention and costs. Nollkamper v. Wyatt, 27 Neb. 565, 43 N.W. 357 (1889).

2. Costs

Defendant is not liable for costs where he came into possession rightly and no demand was made before action started. Peters v. Parsons, 18 Neb. 191, 24 N.W. 687 (1885).

3. Miscellaneous

An action in replevin is properly triable to a jury. First State Bank of Scottsbluff v. Bear, 172 Neb. 504, 110 N.W.2d 83 (1961).

Demand is waived where defendant asserts right of possession. Tilden v. Stilson, 49 Neb. 382, 68 N.W. 478 (1896).

Demand is unnecessary where defendant came into possession wrongfully. Wilcox v. Beitel, 43 Neb. 457, 61 N.W. 722 (1895).

General denial does not waive demand. Littlefield v. Wilson, 1 Neb. Unof. 581, 95 N.W. 677 (1901).

Verdict finding right of possession in plaintiff and damages, need not find value of property or special interest. Keller v. Van Brunt, 1 Neb. Unof. 301, 95 N.W. 668 (1901).



25-10,106 Property not taken or returned to defendant; judgment for plaintiff; nature and amount.

When the property claimed has not been taken, or has been returned to the defendant by the sheriff for want of the undertaking required by section 25-1098, the action may proceed as one for damages only, and the plaintiff shall be entitled to such damages as are right and proper; but if the property be returned for want of the undertaking required by such section, the plaintiff shall pay all costs made by taking the same.

1. Possession

2. Damages

3. Miscellaneous

1. Possession

While there can be no recovery of damages for property of which defendant had no possession or control when action was instituted, evidence of possession prior to commencement may be presumed to continue and form basis for judgment. Tesar v. Bartels, 149 Neb. 889, 32 N.W.2d 911 (1948).

Damages cannot be awarded where property has passed into the lawful possession of a trustee in bankruptcy, unless actual possession of the property remained in the defendant or had been returned to him at time replevin action was brought. Omaha U. S. Employees' Federal Credit Union v. Brunson, 147 Neb. 439, 23 N.W.2d 717 (1946).

Action is not changed to trover; recovery depends on rights at commencement of action. Wilkins v. Redding, 70 Neb. 182, 97 N.W. 238 (1903).

In replevin the plaintiff cannot recover damages for property which was not in defendant's possession, or under his control, at the beginning of the suit. Heidiman-Benoist Saddlery Co. v. Schott, 59 Neb. 20, 80 N.W. 47 (1899).

2. Damages

If property is not returned, the measure of damages is the value of the property together with interest from the date of the unlawful taking. Hickman-Williams Agency v. Haney, 152 Neb. 219, 40 N.W.2d 813 (1950).

In an action properly commenced this section provides a remedy where the property has not been taken under the writ. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Where property cannot be found, taken, and delivered to plaintiff, or where bond is not given, action may proceed for damages. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902).

Measure of damages is market value and interest from time taken. Honaker v. Vesey, 57 Neb. 413, 77 N.W. 1100 (1899).

Where defendant parts with possession of property before suit is brought, action can proceed for damages. Lininger & Metcalf Co. v. Mills, 29 Neb. 297, 45 N.W. 463 (1890).

Where plaintiff fails to give bond, measure of damages is value of property at time taken with seven percent interest; judgment for return of property is error without prejudice. Sloan v. Fist, 2 Neb. Unof. 664, 89 N.W. 760 (1902).

3. Miscellaneous

Plaintiff may dismiss action without prejudice. Saussay v. Lemp Brewing Co., 52 Neb. 627, 72 N.W. 1026 (1897).



25-10,107 Order for delivery of property; directed to other counties; successive orders; taxation of costs.

An order may be directed to any other county than the one in which the action is brought, for the delivery of the property claimed. Several orders may issue at the same time, or successively, at the option of the plaintiff; but only one of them shall be taxed in the costs, unless otherwise ordered by the court.

Order may be enforced by mandamus against warden of penitentiary. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902).



25-10,108 Order of delivery; execution; powers of officer.

The sheriff or other officer, in the execution of the order of delivery, may break open any building or enclosure in which the property claimed, or any part thereof, is concealed; but not until he has been refused an entrance into said building or enclosure and the delivery of the property, after having demanded the same.

There is no place, office or institution where officers of law cannot go to make service of order. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902).



25-10,109 Suits on undertakings; when brought.

No suit shall be instituted on the undertaking given under section 25-1098 before an execution issued on a judgment in favor of the plaintiff or defendant in the action shall have been returned, that sufficient property whereon to levy and make the amount of such judgment cannot be found in the county.

It is sufficient that plaintiff fails to return property and execution on money judgment is returned unsatisfied. Eickhoff v. Eikenbary, 52 Neb. 332, 72 N.W. 308 (1897).

Return of execution unsatisfied is prerequisite to action and petition must so allege. Hershiser v. Jordan, 25 Neb. 275, 41 N.W. 147 (1888).

Judgment against sureties on bond cannot be rendered in replevin action. Lininger v. Raymond, 9 Neb. 40, 2 N.W. 359 (1879).



25-10,110 Order for delivery of property; issuance without court order; effect; taxation of costs.

Any order for the delivery of property issued under section 25-1094 without the order of the court required thereby shall be set aside at the cost of the clerk issuing the same, and such clerk, as well as the plaintiff, shall also be liable in damages to the party injured.

If order of delivery is issued without affidavit, the order may be set aside. Racine-Sattley Co. v. Meinen, 79 Neb. 33, 114 N.W. 602 (1908).

Affidavit is prerequisite; without it, order is nullity and may be set aside on proper application. Case Threshing Machine Co. v. Rosso, 78 Neb. 184, 110 N.W. 686 (1907).



25-1101 Issues; kinds.

Issues arise on the pleadings where a fact or conclusion of law is maintained by one party and controverted by the other. They are of two kinds: (1) Of law; (2) of fact.

The pleadings before the trial court at the time of decision form the issues of the case. State ex rel. Douglas v. Schroeder, 212 Neb. 562, 324 N.W.2d 391 (1982).



25-1102 Issue of fact; how formed.

An issue of fact arises upon a material allegation in a pleading that is denied by a responsive pleading or that is considered as denied or avoided because no responsive pleading is required or permitted.

A general denial in answer puts in issue only such pleaded facts as are necessary to enable plaintiff to recover. Luikart v. Bank of Benkelman, 132 Neb. 501, 272 N.W. 324 (1937).

Party is as much entitled to be heard in trial court upon questions of law as upon issues of fact. Wagener v. Whitmore, 79 Neb. 558, 113 N.W. 238 (1907).

Where facts, though not conflicting, would cause impartial minds to draw different conclusions, question to be determined is not one of law for court, but one of fact. Southern Pine Lumber Co. v. Fries, 1 Neb. Unof. 691, 96 N.W. 71 (1901).



25-1103 Trial, defined.

A trial is a judicial examination of the issues, whether of law or of fact in an action.

Hearing on a motion to dissolve an attachment is a trial. J. R. Watkins Co. v. Sorenson, 166 Neb. 364, 88 N.W.2d 902 (1958).

A trial is a judicial examination of the issues, whether of law or fact. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

Where court decides case upon merits, after introduction of evidence, it is a trial. Shipley v. McNeel, 149 Neb. 790, 32 N.W.2d 639 (1948).

Hearing of motion to dissolve an attachment is a trial. Gibson v. Sidney, 50 Neb. 12, 69 N.W. 314 (1896).

Trial of an impeachment does not include preferring of charges. State v. Hill, 37 Neb. 80, 55 N.W. 794 (1893).



25-1104 Issues; how tried generally; court and jury.

Issues of law must be tried by the court, unless referred as provided in section 25-1129. Issues of fact arising in actions for the recovery of money or of specific real or personal property, shall be tried by a jury unless a jury trial is waived or a reference be ordered as hereinafter provided.

1. Trial to jury

2. Trial to court

3. Waiver of jury trial

4. Miscellaneous

1. Trial to jury

Cited in determining that material issues of fact in contested garnishment proceedings are triable to jury. Christiansen v. Moore, 184 Neb. 818, 172 N.W.2d 620 (1969).

The value of an attorney's services is a jury question. Neighbors & Danielson v. West Nebraska Methodist Hospital, 162 Neb. 816, 77 N.W.2d 667 (1956).

Ejectment is law action and triable to a jury, unless waived, notwithstanding equitable defenses are interposed. Foltz v. Brakhage, 151 Neb. 216, 36 N.W.2d 768 (1949).

Trial by jury is mandatory only when the inherent nature of the issues to be determined, or the express terms of statutes which may be involved, so require. In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

In cases in equity and those involving both law and equity, court may submit all issues of fact to jury, but it is not error to refuse to separate legal from equitable and try former to jury and latter to court. Rath v. Wilgus, 110 Neb. 810, 195 N.W. 115 (1923); Alter v. Bank of Stockham, 53 Neb. 223, 73 N.W. 667 (1897).

A law action is not triable without a jury because there are issues incidental to main one which are equitable in their nature. Alter v. Skiles, 93 Neb. 597, 141 N.W. 187 (1913).

Action on account of waste and conversion of property was triable to jury. Gandy v. Wiltse, 79 Neb. 280, 112 N.W. 569 (1907).

Prosecutions under search and seizure law are not within the provisions of this section requiring jury trial. Sothman v. State, 66 Neb. 302, 92 N.W. 303 (1902).

In suit on county treasurer's bond, to recover money embezzled, defendant was entitled to jury trial, although accounting was asked. Kuhl v. Pierce County, 44 Neb. 584, 62 N.W. 1066 (1895).

2. Trial to court

An action to enforce an attorney's charging lien is equitable in nature and will not be tried before a jury. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).

Where a cause of action for equitable relief is stated and the plaintiff prays for equitable relief, a jury trial cannot be demanded as a matter of right by the defendant, even if defendant pleads legal defenses or has made a counterclaim for damages. Kuhlman v. Cargile, 200 Neb. 150, 262 N.W.2d 454 (1978).

Where mortgage foreclosure proceeding is properly brought, questions of title arising therein can be litigated without a jury. Lincoln Joint Stock Land Bank v. Barnes, 143 Neb. 58, 8 N.W.2d 545 (1943).

Party cannot demand jury on adverse possession issue in quiet title suit. Krumm v. Pillard, 104 Neb. 335, 177 N.W. 171 (1920).

Issues raised by equitable counterclaim in law action are triable to court. Hotaling v. Tecumseh Nat. Bank, 55 Neb. 5, 75 N.W. 242 (1898).

When a cause of action for equitable relief is stated, a jury cannot be demanded as a matter of right. Sharmer v. McIntosh, 43 Neb. 509, 61 N.W. 727 (1895).

Cannot demand jury in mechanic's lien foreclosure. Dohle v. Omaha Foundry & Machine Co., 15 Neb. 436, 19 N.W. 644 (1884).

Party is not entitled to general jury trial in actions quia timet. Roggencamp v. Converse, 15 Neb. 105, 17 N.W. 361 (1883); Harral & Uhl v. Gray, 10 Neb. 186, 4 N.W. 1040 (1880).

Charge of contempt of court is not for jury. Gandy v. State, 13 Neb. 445, 14 N.W. 143 (1882).

3. Waiver of jury trial

A party’s waiver of a jury trial in district court is statutorily governed by section 25-1126, because it sets reasonable limits on a constitutional right. Section 25-1126 provides an exclusive list of the manners in which a waiver occurs. Unless a party’s conduct falls into one of that section’s three categories, a court will not find a waiver of a constitutional right. Section 25-1126 does not provide that a party waives the right to jury trial by failing to demand one. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

Cases in which the parties tried issues of fact to the court without objection or asked for a directed verdict should be construed as falling into the “oral consent” category of waivers. Such conduct is inconsistent with demanding a jury trial, and the trial court’s judgment operates as its assent to the procedure. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

Merely failing to object, before trial, to a defendant’s request for a bench trial on a bifurcated affirmative defense is not oral consent in open court to waive a jury trial. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

A jury trial is not required by this section in an action to foreclose a mortgage on personal property and for a deficiency judgment. State Securities Co. v. Corkle, 191 Neb. 578, 216 N.W.2d 879 (1974).

Where the constitutional right to a trial by jury exists, the cause cannot be referred in the absence of waiver of that right. Yager v. Exchange Nat. Bank of Hastings, 52 Neb. 321, 72 N.W. 211 (1897).

Waiver of jury is presumed to be general and not for a particular term. Boslow v. Shenberger, 52 Neb. 164, 71 N.W. 1012 (1897).

Form in which issues are made up is waived, unless objected to. Hay v. Miller, 48 Neb. 156, 66 N.W. 1115 (1896); Downie v. Ladd, 22 Neb. 531, 35 N.W. 388 (1887).

Where issues of fact are tried by court without objection appearing of record, presumption is that jury was waived. Davis v. Snyder, 45 Neb. 415, 63 N.W. 789 (1895).

4. Miscellaneous

This section fails to specify that a school district reorganization case is entitled to jury trial. Schroeder v. Oeltjen, 184 Neb. 8, 165 N.W.2d 81 (1969).

Appeal from action of county superintendents in reorganization of school districts was triable de novo. Roy v. Bladen School Dist. No. R-31, 165 Neb. 170, 84 N.W.2d 119 (1957).

After overruling of motion for summary judgment, case is retained for trial as in any other civil action. Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).

Practice of nonsuiting plaintiff at close of opening statements to jury disapproved. Temple v. Cotton Transfer Co., 126 Neb. 287, 253 N.W. 349 (1934).

Nature of action is determined from pleadings. Lett v. Hammond, 59 Neb. 339, 80 N.W. 1042 (1899).



25-1105 Issues of fact triable to court.

All other issues of fact shall be tried by the court, subject to its power to order any issue or issues to be tried by a jury, or referred as provided in this code.

Claims brought under this section may be equitable in nature, and in such case the court may submit questions of fact to the jury, but the jury's determination is only an advisory one. In re Estate of Layton, 212 Neb. 518, 323 N.W.2d 817 (1982).

Appeals in guardianship matters are heard de novo in Supreme Court. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Contest over sufficiency of election by widow to take under statute was triable de novo in Supreme Court. In re Estate of Bergren, 154 Neb. 289, 47 N.W.2d 582 (1951).

In suits not triable by jury as of right, a verdict of a jury is advisory only. In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

Jury cannot be demanded on adverse possession issue in suit to quiet title. Krumm v. Pillard, 104 Neb. 335, 177 N.W. 171 (1920).

Verdict in equity case on issue of fact is advisory only. Bank of Stockham v. Alter, 61 Neb. 359, 85 N.W. 300 (1901).

Issues in equity causes are triable to the court without a jury. Smith v. Perry, 52 Neb. 738, 73 N.W. 282 (1897).

Power of court of equity to obtain verdict of jury on issues of fact is preserved by the code. Omaha Fire Ins. Co. v. Thompson, 50 Neb. 580, 70 N.W. 30 (1897).



25-1106 Formation of jury; applicability of law.

The general mode of summoning, impaneling, challenging and swearing the jury is not changed by this code.

Peremptory challenges and challenges for cause are provided to safeguard constitutional right of trial by jury in criminal case. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

In examination of venireman upon voir dire, he will not be deemed to have deceived counsel as to relations with opposing counsel, when he admits relations and answers questions truthfully. Blakely v. Omaha & C. B. St. Ry. Co., 94 Neb. 119, 142 N.W. 525 (1913).

Error cannot be predicated upon overruling of challenge to juror for cause when record does not show that complaining party has exhausted all his peremptory challenges. Olmstead v. Noll, 82 Neb. 147, 117 N.W. 102 (1908).

That juror has served on another case growing out of same state of facts does not necessarily disqualify him. Granite State Fire Ins. Co. v. Buckstaff Bros. Mfg. Co., 53 Neb. 123, 73 N.W. 544 (1897).

The improper excusing of a juror will not work a reversal unless all peremptory challenges are used. Smith v. Meyers, 52 Neb. 70, 71 N.W. 1006 (1897).

Selection of talesmen is entrusted to the discretion of the sheriff. Pflueger v. State, 46 Neb. 493, 64 N.W. 1094 (1895).



25-1107 Order of trial.

When the jury has been sworn the trial shall proceed in the following order, unless the court for special reasons otherwise directs:

(1) The plaintiff must briefly state his claim, and may briefly state the evidence by which he expects to sustain it.

(2) The defendant must then briefly state his defense, and may briefly state the evidence he expects to offer in support of it.

(3) The party who would be defeated if no evidence were given on either side must first produce his evidence; the adverse party will then produce his evidence.

(4) The parties will then be confined to rebutting evidence unless the court, for good reasons in furtherance of justice, permits them to offer evidence in their original case.

(5) When the evidence is concluded, either party may request instructions to the jury on points of law, which shall be refused or given by the court; which instructions shall be reduced to writing if either party requires it.

(6) The parties may then submit or argue the case to the jury. In argument, the party required first to produce his evidence shall have the opening and conclusion. If several defendants have separate defenses and appear by different counsel, the court shall arrange their relative order.

(7) The court may again charge the jury after the argument is concluded.

1. Opening statements

2. Production of evidence

3. Instructions

4. Closing arguments

5. Miscellaneous

1. Opening statements

Statute does not require plaintiff's attorney to state a "cause of action" in opening statement to jury, nor a statement of all evidence intended to be relied on. Temple v. Cotton Transfer Co., 126 Neb. 287, 253 N.W. 349 (1934).

Counsel is allowed considerable latitude in opening statement; mere fact that he fails to prove all that he expected does not mean statement intentionally false. Yechout v. Tesnohlidek, 97 Neb. 387, 150 N.W. 199 (1914).

2. Production of evidence

Party required first to produce evidence has the right to open argument. Redman Industries, Inc. v. Morgan Drive Away, Inc., 179 Neb. 406, 138 N.W.2d 708 (1965).

Burden of proving damage in eminent domain proceedings rests on landowner. Rath v. Sanitary District No. One of Lancaster County, 156 Neb. 444, 56 N.W.2d 741 (1953).

Party on whom rests burden of proof must first produce evidence and rest; contrary rule by trial court was not prejudicial error in principal case. Olson v. Hansen, 122 Neb. 492, 240 N.W. 551 (1932).

Party who would be defeated if no evidence produced has burden. Grosvenor v. Fidelity & Cas. Co., 102 Neb. 629, 168 N.W. 596 (1918).

Party having burden of proof first produces evidence and opens; no discretion in court. Sheibley v. Fales, 81 Neb. 795, 116 N.W. 1035 (1908).

Right to open and close evidence and arguments follows burden of proof. Refusal is prejudicial error. Brumback v. American Bank of Beatrice, 53 Neb. 714, 74 N.W. 264 (1898).

If party having burden of proof permits others to first introduce evidence, he waives right to open and close. Brooks v. Dutcher, 22 Neb. 644, 36 N.W. 128 (1888).

3. Instructions

Proper time to submit requested instructions is as early in trial as possible; not later than close of evidence. Whitehall v. Commonwealth Casualty Co., 125 Neb. 16, 248 N.W. 692 (1933).

4. Closing arguments

In jury trial, the party who, by the pleadings, is required to first produce evidence is entitled to open and close argument to jury. J. I. Case Co. v. Hrubesky, 125 Neb. 588, 251 N.W. 169 (1933).

Party who, by pleadings, is first required to produce evidence is entitled to opening and closing arguments. Bennington State Bank v. Petersen, 114 Neb. 420, 207 N.W. 673 (1926).

Improper argument, rebuked by trial court, will not justify reversal, unless Supreme Court believes statement prejudicially influenced jury. Court on own motion should interfere to prevent improper appeal to jury. Krum v. Sullivan & Schaberg Transfer & Fuel Co., 97 Neb. 491, 150 N.W. 640 (1915); Cowan v. Ertel, 95 Neb. 380, 145 N.W. 841 (1914).

Whether defendant can deprive plaintiff of reply by refusing to argue is discretionary with court. Henry v. Dussell, 71 Neb. 691, 99 N.W. 484 (1904).

The right to open and close is determined by an inspection of the pleadings. Zweibel v. Myers, 69 Neb. 294, 95 N.W. 597 (1903).

If any material facts in petition are not admitted, but denied, directly or argumentatively, plaintiff opens. Sorensen v. Sorensen, 68 Neb. 483, 94 N.W. 540 (1903).

Denial of damage alone, plaintiff opens. Summers v. Simms, 58 Neb. 579, 79 N.W. 155 (1899).

Waiver of right to open is not waiver of right to reply to defendant's argument. Hickman v. Layne, 47 Neb. 177, 66 N.W. 298 (1896).

On trial by court, denial of right to open is not error, if party is not prejudiced thereby. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894); See Olds Wagon Co. v. Benedict, 25 Neb. 372, 41 N.W. 254 (1889).

Where insanity was pleaded as defense to suit on note, defendant had right to open and close. Rea v. Bishop, 41 Neb. 202, 59 N.W. 555 (1894).

Denial of right to open and close is prejudicial error. Johnson v. Nelson, 3 Neb. Unof. 260, 91 N.W. 526 (1902).

5. Miscellaneous

Suggestion of amount of recovery was not improper. Yount v. Seager, 181 Neb. 665, 150 N.W.2d 245 (1967).

Order of trial presented by this section controls reading of testimony taken at former trial. Mills v. Mills, 130 Neb. 881, 266 N.W. 759 (1936).

Aggravated misconduct of counsel in argument may require reversal. Hansen v. Mallett, 101 Neb. 339, 163 N.W. 145 (1917).

Where both parties move for directed verdict, finding of court takes place of verdict. Krecek v. Supreme Lodge of F. U. A., 95 Neb. 428, 145 N.W. 859 (1914).

Order of trial is governed by state of pleadings at beginning of trial, not by admissions in trial. Kraus v. Clark, 81 Neb. 575, 116 N.W. 164 (1908).

An action, including a counterclaim, should be tried as an entirety, and not as separate suits. Miller v. McGannon, 79 Neb. 609, 113 N.W. 170 (1907).

To review ruling on misconduct of attorney, parties must object and except to ruling. Chicago, B. & Q. R. R. Co. v. Kellogg, 54 Neb. 127, 74 N.W. 454 (1898).



25-1107.01 Jurors; permitted to take notes; use; destruction.

Jurors shall be permitted, but not required, to take notes. The notes may be used during the jury's deliberations, but not preserved for review on appeal. The notes shall be treated as confidential between the juror making them and the other jurors. The trial judge shall ensure the confidentiality of the notes during the course of the trial and the jury's deliberations and shall cause the notes to be destroyed immediately upon return of the verdict.



25-1108 View of property or place by jury.

Whenever, in the opinion of the court, it is proper for the jury to have a view of property which is the subject of litigation, or of the place in which any material fact occurred, it may order them to be conducted in a body, under charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose. While the jury are thus absent, no person other than the person so appointed shall speak to them on any subject connected with the trial.

1. Propriety

2. Effect

3. Miscellaneous

1. Propriety

A motion to inspect the premises under this section is, by the terms of the statute, left to the discretion of the trial court. Kopecky v. National Farms, Inc., 244 Neb. 846, 510 N.W.2d 41 (1994).

A trial judge has the same power to view the premises as a jury, and such inspection is entitled to same effect in both cases. Birdwood Irr. Dist. v. Brodbeck, 148 Neb. 824, 29 N.W.2d 621 (1947).

Statute implies that trial judge may examine the premises involved in any case where a view would have been warranted had the case been tried before a jury. Taxpayer's League of Wayne County v. Wightman, 139 Neb. 212, 296 N.W. 886 (1941).

This section is merely confirmatory of power generally recognized as existing in trial court apart from any statute. Carter v. Parsons, 136 Neb. 515, 286 N.W. 696 (1939).

It is proper for the jury, properly cautioned, to view the mechanism of a street car for closing the rear door. Denison v. Omaha & C. B. St. Ry. Co., 135 Neb. 307, 280 N.W. 905 (1938).

Refusal to allow jury to view the place where a material fact occurred, in absence of abuse of discretion, is not reversible error hereunder. Large v. Johnson, 124 Neb. 821, 248 N.W. 400 (1933).

Court may require jury to view property. Beck v. Staats, 80 Neb. 482, 114 N.W. 633 (1908).

2. Effect

Jury may take into account the result of their observations at the locus in quo and make it, in connection with the other evidence, the basis of their verdict. Rundall v. Grace, 132 Neb. 490, 272 N.W. 398 (1937).

Where jury is permitted to view the premises, the result of its observations is evidence which, in arriving at a verdict, it may consider only in connection with other competent evidence. Stull v. Department of Roads and Irrigation, 129 Neb. 822, 263 N.W. 148 (1935).

Jury is to take into account result of observations at the locus in quo, in connection with other evidence. Chicago, R. I. & P. Ry. Co. v. Farwell, 60 Neb. 322, 83 N.W. 71 (1900).

View of premises in dispute by jury is evidence, and not merely means of enabling jury to better connect evidence. Chicago, R. I. & P. Ry. Co. v. Farwell, 59 Neb. 544, 81 N.W. 440 (1900), reversed on rehearing, 60 Neb. 322, 83 N.W. 71 (1900).

3. Miscellaneous

View of premises must be made in presence of person appointed by the court. Larsen v. Omaha Transit Co., 168 Neb. 205, 95 N.W.2d 554 (1959).

Where there was a change in conditions, view of premises was properly denied. Pospichal v. Wiley, 163 Neb. 236, 79 N.W.2d 275 (1956).

Where abuse of discretion is not shown, refusal to view premises is not error. Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W.2d 350 (1953).

Language of court in sending jury to inspect premises was in compliance with statute. Drollinger v. Hastings & N. W. R. R. Co., 98 Neb. 520, 153 N.W. 619 (1915).

Viewing of property may, in discretion of court, be made before all evidence has been introduced. Alberts v. Husenetter, 77 Neb. 699, 110 N.W. 657 (1906).



25-1109 Cause submitted; action and conduct of jury.

When the case is finally submitted to the jury, they may decide in court or retire for deliberation. If they retire, they must be kept together in some convenient place, under the charge of an officer, until they agree upon a verdict, or are discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night and at their meals. The officer having them under his charge shall not suffer any communication to be made to them, or make any himself, except to ask them if they have agreed upon their verdict, unless by order of the court, and he shall not, before the verdict is rendered, communicate to any person the state of their deliberations or the verdict agreed upon.

Where bailiff in charge of jury learned that certain juror was voting for acquittal and thereupon went into jury room and by his attitude and statements influenced juror, a new trial was required. Bramlett v. State, 129 Neb. 180, 261 N.W. 166 (1935).

Allowing jury to separate temporarily during the night is a salutary provision for comfort of jury and permissible at discretion of trial judge. Wiegand v. Lincoln Traction Co., 123 Neb. 766, 244 N.W. 298 (1932).

Fact that there were law reports, with markers therein at cases similar to the case in trial, in jury room, was not error in absence of showing that some juror read them. In re Estate of Wilson, 114 Neb. 593, 208 N.W. 961 (1926).

It is duty of jury to follow instructions given by court. Union State Bank v. Hutton, 62 Neb. 664, 87 N.W. 533 (1901); Barton v. Shull, 62 Neb. 570, 87 N.W. 322 (1901).

It was error for juror to state to fellow jurors facts within his own knowledge. Ewing v. Hoffine, 55 Neb. 131, 75 N.W. 537 (1898).

It is not reversible error to leave jury in charge of deputy sheriff not specially sworn for that purpose. Deranlieu v. Jandt, 37 Neb. 532, 56 N.W. 299 (1893).



25-1110 Jury; separation; admonition of court.

If the jury are permitted to separate either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with or suffer themselves to be addressed by any other person on the subject of the trial, and that it is their duty not to form or express any opinion thereon until the cause is finally submitted to them.

This section does not apply to criminal prosecutions. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).



25-1111 Instructions by court; requested instructions; requirements.

It shall be the duty of the judges of the several district courts, in all cases, both civil and criminal, to reduce their charges or instructions to the jury to writing, before giving the same to the jury, unless the so giving of the same is waived by the counsel in the case in open court, and so entered in the record of said case; and either party may request instructions to the jury on points of law, which shall be given or refused by the court. All instructions asked shall be in writing.

1. Duty to give

2. Failure to instruct

3. Oral instructions

4. Waiver

5. Directed verdict

6. Written instructions

7. Miscellaneous

1. Duty to give

In criminal prosecution where evidence connecting defendant with offense is circumstantial, court should, upon request, give a proper instruction to guide jury in determining the sufficiency of circumstantial evidence to warrant conviction. Vinciquerra v. State, 127 Neb. 541, 256 N.W. 78 (1934).

It is error to refuse requested instruction warranted by evidence and correctly stating law, unless principles involved covered by other instructions. Hyndshaw v. Mills, 108 Neb. 250, 187 N.W. 780 (1922).

2. Failure to instruct

It is not error to fail to instruct on contributory negligence, where no such instruction requested, nor evidence offered. Wilson v. Morris & Co., 108 Neb. 255, 187 N.W. 805 (1922).

3. Oral instructions

Where the record clearly shows an oral request for a jury instruction, and there is a full understanding of the requested instruction by the court, review of the court's ruling on the instruction will not be precluded by a failure to reduce the request to writing. State v. Hegwood, 202 Neb. 379, 275 N.W.2d 605 (1979).

Oral explanation on effect of unavoidable accident was erroneous. Owen, Admr. v. Moore, 166 Neb. 226, 88 N.W.2d 759 (1958).

Oral instruction as to manner of preparing a verdict and effect thereof was reversible error. Anderson v. Evans, 164 Neb. 599, 83 N.W.2d 59 (1957).

Giving oral instructions on law applicable is reversible error, where written instructions are not waived. Dow v. Legg, 120 Neb. 271, 231 N.W. 747 (1930), 74 A.L.R. 5 (1930).

It is error to give or modify instructions orally, if exception is taken. Hartwig v. Gordon, 37 Neb. 657, 56 N.W. 324 (1893).

In order to obtain relief concerning oral instructions, the appellant must demonstrate that it was prejudiced by the trial court's actions. State v. McDaniel, 17 Neb. App. 725, 771 N.W.2d 173 (2009).

4. Waiver

Waiver in civil case by stipulation filed. Kuhn v. Nelson, 61 Neb. 224, 85 N.W. 56 (1901); Burns v. City of Fairmont, 28 Neb. 866, 45 N.W. 175 (1890).

Entry of waiver should be made upon record. Fitzgerald v. Fitzgerald, 16 Neb. 413, 20 N.W. 269 (1884).

5. Directed verdict

Mandatory instruction to return a verdict in favor of one of the parties need not be in writing. Alloway v. Aiken, 146 Neb. 714, 21 N.W.2d 495 (1946).

It is error to refuse defendant's request for directed verdict, where evidence is insufficient to support verdict for plaintiff. Hoxie v. Chicago & N.W. Ry. Co., 102 Neb. 442, 167 N.W. 557 (1918); Halsted v. Shackelton, 98 Neb. 13, 151 N.W. 954 (1915); Shlik v. Armour & Co., 97 Neb. 101, 149 N.W. 308 (1914); Schmidt v. Williamsburgh City Fire Ins. Co., 95 Neb. 43, 144 N.W. 1044 (1914).

Court is not required to make special findings when directing verdict. First Nat. Bank of Sutton v. Schiermeyer, 99 Neb. 704, 157 N.W. 617 (1916).

Where both parties request directed verdict, court may pronounce judgment without submission to jury. Fairbanks, Morse & Co. v. Austin, 96 Neb. 137, 147 N.W. 126 (1914); Schmidt v. Williamsburgh City Fire Ins. Co., 95 Neb. 43, 144 N.W. 1044 (1914).

Direction to return verdict for party may be oral. Salisbury v. Press Pub. Co., 76 Neb. 849, 108 N.W. 136 (1906).

6. Written instructions

Although this section directs that a requested instruction be in writing, when the record demonstrates that a trial court understood the nature of the orally requested jury instruction, an appellate court may review the trial court's refusal to give the orally requested instruction. State v. Grant, 242 Neb. 364, 495 N.W.2d 253 (1993).

Requested instructions must be submitted in writing. State v. Maxwell, 193 Neb. 807, 229 N.W.2d 195 (1975).

An instruction to the jury must be in writing unless the requirement is waived in open court. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

Statements of court on voir dire examination of jury are not instructions required to be in writing. Lee v. State, 147 Neb. 333, 23 N.W.2d 316 (1946).

7. Miscellaneous

Advising jury as to limited purpose for which testimony was introduced was not violation of this section. Grandsinger v. State, 161 Neb. 419, 73 N.W.2d 632 (1955).

Explanatory statements on voir dire examination were not instructions. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Issues and facts should not be involved, confused or incumbered by recital of unnecessary pleadings or surplusage, in instructions. Lang v. Omaha & C. B. Str. Railway Co., 96 Neb. 740, 148 N.W. 964 (1914).



25-1112 Requested instruction; how modified.

If the court refuses a written instruction, as demanded, but gives the same with a modification, which the court may do, such modification shall not be by interlineation or erasure, but shall be well defined and shall follow some such characterizing words as "changed thus," which words shall themselves indicate that the same was refused as demanded.

Where trial court refuses to give a proffered instruction, and so indicates on the margin thereof, it is not interlineation or erasure to embody statements therefrom in one of the court's instructions. Merritt v. Ash Grove Lime & Portland Cement Co., 136 Neb. 52, 285 N.W. 97 (1939).

Modification of requested instruction; exception must be noted, not to modification merely, but to manner of making same. Hunt v. Chicago, B. & Q. R. R. Co., 95 Neb. 746, 146 N.W. 986 (1914).

Action of trial court in modifying instruction may not be reviewed in absence of exception. Denise v. Omaha, 49 Neb. 750, 69 N.W. 119 (1896).



25-1113 Given or refused instructions; how indicated; requirements.

The court must read over all the instructions which it intends to give, and none others, to the jury, and must announce them as given, and shall announce as refused, without reading to the jury, all those which are refused, and must write the words given, or refused, as the case may be, on the margin of each instruction.

Endorsement on instruction "given as modified" was not in accord with statute, but was not prejudicial. Asher v. Coca Cola Bottling Co., 172 Neb. 855, 112 N.W.2d 252 (1961).

Instructions given should be so endorsed by trial judge. Segebart v. Gregory, 160 Neb. 64, 69 N.W.2d 315 (1955).

Giving of oral instruction was reversible error. Dow v. Legg, 120 Neb. 271, 231 N.W. 747 (1930), 74 A.L.R. 5 (1930).

Instructions must be read to jury in open court. Taulborg v. Andresen, 119 Neb. 273, 228 N.W. 528 (1930), 67 A.L.R. 642 (1930).

Failure to write word "given" on instruction read to jury is not ground for reversal when not prejudicial. Clasen v. Pruhs, 69 Neb. 278, 95 N.W. 640 (1903); McClellan v. Hein, 56 Neb. 600, 77 N.W. 120 (1898); Home Fire Ins. Co. v. Decker, 55 Neb. 346, 75 N.W. 841 (1898).

Instructions must be considered together. To review alleged errors in refusing instructions they must be called to attention of trial court by motion for new trial. Schmitt & Bros. Co. v. Mahoney, 60 Neb. 20, 82 N.W. 99 (1900).

Disregard of provisions is ground of reversal if excepted to. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895); Omaha & Florence L. & T. Co. v. Hansen, 32 Neb. 449, 49 N.W. 456 (1891); Gillen v. Riley, 27 Neb. 158, 42 N.W. 1054 (1889).

Record must show ruling on instruction, or action of court will not be reviewed. It is not error to fail to mark "given" or "refused." Jolly v. State, 43 Neb. 857, 62 N.W. 300 (1895); City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895).

Failure to read instructions to jury is reversible error. McDuffie v. Bentley, 27 Neb. 380, 43 N.W. 123 (1889).



25-1114 Instructions; paragraphing; numbering; filing; record.

If the giving or refusal be excepted to, the same may be without any stated reason therefor, and all instructions demanded, as well as all instructions given to the jury by the court on its own motion, must be plainly and legibly written in consecutively numbered paragraphs, and filed by the clerk before being read to the jury by the court; and such instructions shall be preserved as part of the record of the cause in which they were given.

1. Writing and filing

2. Tender

3. Objections and exceptions

4. Miscellaneous

1. Writing and filing

Instructions must be filed before being read to the jury. Segebart v. Gregory, 160 Neb. 64, 69 N.W.2d 315 (1955).

Statute requires all instructions to be in writing and filed by the clerk before being read to the jury. Whitehall v. Commonwealth Casualty Co., 125 Neb. 16, 248 N.W. 692 (1933).

That instructions were not filed before read is not available error unless excepted to. Minzer v. William Mercantile Co., 59 Neb. 410, 81 N.W. 307 (1899); Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

2. Tender

Before error can be based upon failure to instruct, proper instruction must be prepared and tendered by court. Weber Bros. v. Whetstone, 53 Neb. 371, 73 N.W. 695 (1898).

3. Objections and exceptions

Where instruction did not fully state law, but did not misstate it, attention of trial court must be called to omission, or not reversible error. Edwards & Bradford Lumber Co. v. Lamb, 95 Neb. 263, 145 N.W. 703 (1914).

Under former statute instructions were not reviewed where no exceptions taken during trial. Acme Harvesting Machine Co. v. Brigham, 95 Neb. 62, 144 N.W. 1035 (1914); Union P. R. R. Co. v. Meyer, 76 Neb. 549, 107 N.W. 793 (1906).

Party not objecting to instructions is presumed to be satisfied therewith. Beckwith v. Dierks Lumber & Coal Co., 75 Neb. 349, 106 N.W. 442 (1905).

Errors in ruling on instructions must be separately assigned in motion for new trial. Globe Oil Co. v. Powell, 56 Neb. 463, 76 N.W. 1081 (1898); Kloke v. Martin, 55 Neb. 554, 76 N.W. 168 (1898); McCormick Harvesting Machine Co. v. Courtright, 54 Neb. 18, 74 N.W. 418 (1898); Karnes v. Dovey, 53 Neb. 725, 74 N.W. 311 (1898).

Objections to instructions must be presented to the trial court by motion for new trial. Hake v. Woolner, 55 Neb. 471, 75 N.W. 1087 (1898); Hanover Fire Ins. Co. v. Schellak, 35 Neb. 701, 53 N.W. 605 (1892).

Error in giving oral instructions is not reversible unless excepted to. Elliott v. Carter White-Lead Co., 53 Neb. 458, 73 N.W. 948 (1898).

Failure to except to instruction does not waive exception taken to evidence on same point. Rosenthal v. Ogden, 50 Neb. 218, 69 N.W. 779 (1897).

4. Miscellaneous

Instructions should cover issues where supported by evidence. Hessig-Ellis Drug Co. v. Harley Drug Co., 95 Neb. 267, 145 N.W. 716 (1914).

Refusal to direct verdict against plaintiff at close of his case is waived by introduction of evidence by defendant. Mack v. Parkieser, 53 Neb. 528, 74 N.W. 38 (1898).

Instructions based on evidence cannot be reviewed in absence of bill of exceptions. Sunday Creek Coal Co. v. Burnham, 52 Neb. 364, 72 N.W. 487 (1897).



25-1115 Instructions; oral explanation prohibited; failure to reduce instructions to writing; failure of court to perform duty; effect.

No oral explanation of any instruction authorized by the preceding sections shall, in any case, be allowed, and any instruction or charge, or any portion of a charge or instructions, given to the jury by the court and not reduced to writing, as aforesaid, or a neglect or refusal on the part of the court to perform any duty enjoined by the preceding sections, shall be error in the trial of the case, and sufficient cause for the reversal of the judgment rendered therein.

1. Error

2. Miscellaneous

1. Error

A directive from the court to a deadlocked jury to keep deliberating which is given orally without notice to the parties or their counsel violates this section and section 25-1116 and is improper. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

An oral explanation of an instruction is not allowed. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

Oral explanation of instruction in negligence action was error. Owen, Admr. v. Moore, 166 Neb. 226, 88 N.W.2d 759 (1958).

To predicate error on giving of oral instruction, objection must be made at the time of giving thereof. Danze v. Stange, 165 Neb. 227, 85 N.W.2d 295 (1957).

The giving of oral instructions in regard to principles of law applicable is reversible error. Anderson v. Evans, 164 Neb. 599, 83 N.W.2d 59 (1957).

Trial court's oral statement to jury out of presence of counsel that negligence of defendant must be concurrent, and that the jury could not apportion damages, was erroneous as "oral instruction." Dow v. Legg, 120 Neb. 271, 231 N.W. 747 (1930), 74 A.L.R. 5 (1930).

At conclusion of charge, court said "The instruction asked by defendant is refused"; this was not prejudicial. McMartin v. State, 95 Neb. 292, 145 N.W. 695 (1914).

2. Miscellaneous

Directing a jury to reread properly given instructions is not an instruction as contemplated by this section. In re Petition of Omaha Pub. Power. Dist., 268 Neb. 43, 680 N.W.2d 128 (2004).

Court may orally advise jury as to limited purpose for which testimony is received. Grandsinger v. State, 161 Neb. 419, 73 N.W.2d 632 (1955).

Prohibition against oral instructions was not violated. Segebart v. Gregory, 160 Neb. 64, 69 N.W.2d 315 (1955).

Trial court's explanation of legal term on voir dire examination of jury was not required to be in writing. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Statements of court herein were not oral modifications of instructions. Grammer v. State, 103 Neb. 325, 172 N.W. 41 (1919).

Section is mandatory; applies to both civil and criminal cases. Ehrlich v. State, 44 Neb. 810, 63 N.W. 35 (1895).

Where giving of written instructions is waived, objection will not be considered on appeal. Fitzgerald v. Fitzgerald, 16 Neb. 413, 20 N.W. 269 (1884).

Judge should not make oral statement to jury during trial. Republican Valley R. R. Co. v. Arnold, 13 Neb. 485, 14 N.W. 478 (1882).

In order to obtain relief concerning oral instructions, the appellant must demonstrate that it was prejudiced by the trial court's actions. State v. McDaniel, 17 Neb. App. 725, 771 N.W.2d 173 (2009).

This section has not been construed so as to require a trial court to reduce to writing all the admonitions which it may be proper to give the jury while the trial is in progress. State v. Claycamp, 14 Neb. App. 675, 714 N.W.2d 455 (2006).

If a judge delivers to a jury an Allen charge orally and without notice to the parties or their counsel, then the State bears the burden of proving that the defendant was not prejudiced by the improper communication between judge and jury. State v. Owen, 1 Neb. App. 1060, 510 N.W.2d 503 (1993).



25-1116 Instructions after retirement.

After the jury have retired for deliberation, if there be a disagreement between them as to any part of the testimony, or if they desire to be informed as to any part of the law arising in the case, they may request the officer to conduct them to the court where the information upon the point of law shall be given, and the court may give its recollection as to the testimony on the point in dispute in the presence of or after notice to the parties or their counsel.

1. Testimony or instructions

2. Presence of parties or counsel

3. Miscellaneous

1. Testimony or instructions

Heightened procedures are required when a court considers a jury’s request under this section to rehear testimony that was presented in the form of an audio or video recording. State v. Vandever, 287 Neb. 807, 844 N.W.2d 783 (2014).

“Testimony” for purposes of this section encompasses evidence authorized as “testimony” under section 25-1240, that is, as live testimony at trial by oral examination or by some substitute for live testimony, including but not limited to, affidavit, deposition, or video recording of an examination conducted prior to the time of trial for use at trial. State v. Vandever, 287 Neb. 807, 844 N.W.2d 783 (2014).

Reading by court reporter of portions testimony requested was compliance with statute. Graves v. Bednar, 171 Neb. 499, 107 N.W.2d 12 (1960).

Court may permit reading of testimony by official court reporter. Shiers v. Cowgill, 157 Neb. 265, 59 N.W.2d 407 (1953).

If trial judge substantially misstates the testimony in giving his recollection, it is error, but to predicate error on failure to make a complete statement, request should be made for a further or fuller statement. Barton v. Shull, 70 Neb. 324, 97 N.W. 292 (1903).

At request of jury, court may give its recollection of evidence; if misstated, it is error. Official reporter may, at request of jury, and in presence of court read testimony. Darner v. Daggett, 35 Neb. 695, 53 N.W. 608 (1892); Stephens & Roberts v. Patterson, 29 Neb. 697, 46 N.W. 154 (1890).

Trial court on its own motion may recall jury and give additional instruction. Jessen v. Donahue, 4 Neb. Unof. 838, 96 N.W. 639 (1903).

2. Presence of parties or counsel

If it becomes necessary to give further instructions to the jury during deliberation, the proper practice is to call the jury into open court and to give any additional instructions in writing in the presence of the parties or their counsel. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

If it becomes necessary to give further instructions to the jury during deliberation, the proper practice is to call the jury into open court and to give any additional instructions in writing in the presence of the parties or their counsel. State v. Jackson, 264 Neb. 420, 648 N.W.2d 282 (2002).

A directive from the court to a deadlocked jury to keep deliberating which is given orally without notice to the parties or their counsel violates section 25-1115 and this section and is improper. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

When it becomes necessary for the court to give further instruction to the jury while it is deliberating, the proper practice is to call the jury into open court and to give any additional instructions in writing in the presence of the parties or their counsel. Nebraska Depository Inst. Guar. Corp. v. Stastny, 243 Neb. 36, 497 N.W.2d 657 (1993).

Although trial court technically violated section by giving written reply to jury's request for definition out of presence of counsel, appellant could not show prejudice and thus error was harmless error. In re Estate of Corbett, 211 Neb. 335, 318 N.W.2d 720 (1982).

The reading by an official court reporter, after the jury has retired for deliberation, of testimony of a witness examined on trial is proper so long as such action is in the presence of or after notice to the parties or their counsel. Bakhit v. Thomsen, 193 Neb. 133, 225 N.W.2d 860 (1975).

Further instructions to or communications with jury after it has retired should be in open court in presence of parties or counsel. Taulborg v. Andresen, 119 Neb. 273, 228 N.W. 528 (1930), 67 A.L.R. 642 (1930).

If a judge delivers to a jury an Allen charge orally and without notice to the parties or their counsel, then the State bears the burden of proving that the defendant was not prejudiced by the improper communication between judge and jury. State v. Owen, 1 Neb. App. 1060, 510 N.W.2d 503 (1993).

3. Miscellaneous

If, in answer to request, further instructions are sent to jury room, record should show consent. Martin v. Martin, 76 Neb. 335, 107 N.W. 580 (1906).



25-1117 Jury; when discharged.

The jury may be discharged by the court on account of the sickness of a juror, or other accident or calamity requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.



25-1118 Jury; retrial on discharge.

In all cases where the jury are discharged during the trial, or after the cause is submitted to them, it may be tried again immediately or at a future time as the court may direct.



25-1119 Assessment of amount of recovery.

When, by the verdict, either party is entitled to recover money of the adverse party, the jury in their verdict must assess the amount of recovery.

Verdict for the plaintiff in amount of "no money" is in effect no verdict at all. Bushey v. French, 171 Neb. 809, 108 N.W.2d 237 (1961).

Where jury finds for plaintiff on its cause of action, and also for defendant on its counterclaim or setoff, verdict must show amount of each finding. Horse Shoe Lake Drainage Dist. v. Crane Co., 112 Neb. 323, 199 N.W. 526 (1924).

Court cannot disregard verdict and enter such judgment as evidence warrants; if verdict is not sustained by evidence, remedy is by motion for new trial. Kenesaw Mill & E. Co. v. Aufdenkamp, 106 Neb. 246, 183 N.W. 294 (1921).

Court may in action of debt add interest when such appears from verdict to be so intended by jury. Wiruth v. Lashmett, 85 Neb. 286, 123 N.W. 427 (1909).

Verdict may assess different amounts against different defendants. Lininger & Metcalf Co. v. Webb, 51 Neb. 10, 70 N.W. 519 (1897).

Failure to include in judgment interest allowed by jury on verdict was not prejudicial to defendant. Wiseman v. Ziegler, 41 Neb. 886, 60 N.W. 320 (1894).



25-1120 Special verdict; controls general verdict.

When the special finding of facts is inconsistent with the general verdict, the former controls the latter, and the court may give judgment accordingly.

1. Construction

2. Inconsistency

3. Miscellaneous

1. Construction

Special findings that testatrix was incompetent and that will was procured by undue influence do not invalidate a general verdict denying validity of will. Anderson v. Claussen, 196 Neb. 787, 246 N.W.2d 586 (1976).

Special finding of facts controls verdict. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

Court will, when possible, construe special findings as consistent with general verdict. Havlik v. St. Paul Fire & Marine Ins. Co., 87 Neb. 427, 127 N.W. 248 (1910).

Special findings, to be in conflict with general verdict, must be clearly so; special finding on irrelevant issue will be disregarded. Citizens National Bank of Grand Island v. Wedgwood, 45 Neb. 143, 63 N.W. 375 (1895).

2. Inconsistency

General verdict is not required where a special verdict is submitted. Baum v. County of Scotts Bluff, 172 Neb. 225, 109 N.W.2d 295 (1961).

Special verdict controls general verdict in case of conflict. Sohler v. Christensen, 151 Neb. 843, 39 N.W.2d 837 (1949).

Special finding of fact controls general verdict; if difference between two, it is proper and necessary to require remittitur of such difference as condition on which case affirmed. McGrew Machine Co. v. One Spring Alarm Clock Co., 124 Neb. 93, 245 N.W. 263 (1932).

Special findings control general verdict, where inconsistent as to liability of each of two defendants. Walker v. McCabe, 110 Neb. 398, 193 N.W. 761 (1923).

In equitable action judgment will be reversed if essential special findings are in conflict with general findings, and former are sufficiently supported by evidence. Carpenter Paper Co. v. News Pub. Co., 63 Neb. 59, 87 N.W. 1050 (1901).

Where special findings establish contributory negligence they are inconsistent with general verdict for plaintiff. Norfolk Beet-Sugar Co. v. Preuner, 55 Neb. 656, 75 N.W. 1097 (1898).

Special findings to warrant judgment, notwithstanding general verdict to contrary, must include all facts from which such judgment results as a necessary legal conclusion. Omaha Life Assn. v. Kettenbach, 55 Neb. 330, 75 N.W. 827 (1898).

General verdict will be set aside if in irreconcilable conflict with special findings on a material fact. Culbertson I. & W. P. Co. v. Olander, 51 Neb. 539, 71 N.W. 298 (1897).

Special findings control general verdict. Chicago, B. & Q. Ry. Co. v. McGinnis, 49 Neb. 649, 68 N.W. 1057 (1896); Johnston v. Milwaukee & Wyoming Inv. Co., 49 Neb. 68, 68 N.W. 383 (1896).

3. Miscellaneous

A general verdict cannot rectify improper or erroneous special findings. Wagner v. State, 176 Neb. 589, 126 N.W.2d 853 (1964).

It is error for court, after jury discharged, to vacate special finding and enter judgment on general verdict. Story v. Sramek, 108 Neb. 440, 187 N.W. 881 (1922).

Motion for judgment on special findings is not waiver of right to be heard on motion for new trial. Kafka v. Union Stock Yards Co. of Omaha, 87 Neb. 331, 127 N.W. 129 (1910).

New trial will not be allowed for failure of jury to answer questions not material to issues. Modlin v. Jones & Co., 84 Neb. 551, 121 N.W. 984 (1909).

Special findings, unsupported by evidence, will not support judgment. American Fire Ins. Co. v. Buckstaff Bros. Mfg. Co., 52 Neb. 676, 72 N.W. 1047 (1897).



25-1121 Special verdicts; when allowed; procedure; filing; record.

In every action for the recovery of money only, or specific real property, the jury, in their discretion, may render a general or special verdict. In all other cases the court may direct the jury to find a special verdict, in writing, upon all or any of the issues and in all cases may instruct them, if they render a general verdict, to find upon particular questions of fact to be stated in writing, and may direct a written finding thereon. The special verdict or finding must be filed with the clerk and entered on the journal.

1. Special verdict

2. Trial court discretion

3. Miscellaneous

1. Special verdict

Under circumstances of case, rendition of special verdict was proper. Baum v. County of Scotts Bluff, 172 Neb. 225, 109 N.W.2d 295 (1961).

Special findings, based upon conflicting evidence, will not be disturbed. Norfolk Beet-Sugar Co. v. Hight, 59 Neb. 100, 80 N.W. 276 (1899).

2. Trial court discretion

Trial court may submit special verdict in negligence action. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

Court may direct submission of special issues to jury, or jury may render special verdict without direction from the court. McGrew Machine Co. v. One Spring Alarm Clock Co., 124 Neb. 93, 245 N.W. 263 (1932).

Submission of special findings is within the discretion of trial court. Buel v. Chicago, R. I. & P. Ry. Co., 81 Neb. 430, 116 N.W. 299 (1908); American Fire Ins. Co. v. Landfare, 56 Neb. 482, 76 N.W. 1068 (1898); Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897); Hedrick v. Strauss, Uhlman & Guthman, 42 Neb. 485, 60 N.W. 928 (1894); Reed v. McRill, 41 Neb. 206, 59 N.W. 775 (1894).

3. Miscellaneous

This section has no application to criminal trials. State v. Bradley, 210 Neb. 882, 317 N.W.2d 99 (1982).

Quotient verdict is not void in absence of previous agreement that it should be controlling. Herbert v. Katzberg, 104 Neb. 395, 177 N.W. 650 (1920).

Objection that special findings are not signed is waived unless made before they are received and recorded. Thompson v. Thompson, 49 Neb. 157, 68 N.W. 372 (1896).

It is error for court to enter judgment on general verdict when material special findings are returned unanswered. Sandwich Enterprise Co. v. West, 42 Neb. 722, 60 N.W. 1012 (1894); Doom v. Walker, 15 Neb. 339, 18 N.W. 138 (1884).

In absence of abuse of discretion, refusal to submit special findings is not error. Atchison, T. & S. F. Ry. Co. v. Lawler, 40 Neb. 356, 58 N.W. 968 (1894).



25-1122 General and special verdicts; definitions; form of special verdicts generally.

The verdict of a jury is either general or special. A general verdict is that by which they pronounce, generally, upon all or any of the issues either in favor of the plaintiff or defendant. A special verdict is that by which the jury finds the facts only. It must present the facts as established by the evidence, and not the evidence to prove them; and they must be so presented that nothing remains to the court but to draw from them conclusions of law.

Where the jury returned a general verdict in favor of an injured railroad employee on his claims for lost earnings and benefits, it was presumed on appeal that the jury found in favor of the employee on all issues, including lost wages. Heckman v. Burlington Northern Santa Fe Ry. Co., 286 Neb. 453, 837 N.W.2d 532 (2013).

A special verdict is one by which the jury finds the facts only. Baum v. County of Scotts Bluff, 172 Neb. 225, 109 N.W.2d 295 (1961).

Where special verdict found that negligence of plaintiff was more than slight and negligence of defendant less than gross, dismissal of action was proper. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

Where jury finds amount of principal debt, court can compute interest thereon and render judgment for amount due. Wiruth v. Lashmett, 85 Neb. 286, 123 N.W. 427 (1909).

Error cannot be predicated, in absence of proper request, on failure to submit additional questions. Town v. Missouri Pac. Ry. Co., 50 Neb. 768, 70 N.W. 402 (1897).

Where special finding is a conclusion or an inference drawn from others, it may be disregarded. Johnston v. Milwaukee & Wyoming Inv. Co., 49 Neb. 68, 68 N.W. 383 (1896).

Where special findings do not cover entire case, court may refuse to submit same. First Nat. Bank of North Bend v. Miltonberger, 33 Neb. 847, 51 N.W. 232 (1892).



25-1123 Verdict; form; correction.

The verdict shall be written, signed by the foreman, and read by the clerk to the jury, and the inquiry made whether it is their verdict. If any juror disagrees, the jury must be sent out again; but if no disagreement be expressed, and neither party requires the jury to be polled, the verdict is complete, and the jury discharged from the case. If, however, the verdict be defective in form only, the same may, with the assent of the jury before they are discharged, be corrected by the court.

1. Procedure

2. Irregularities

3. Amendment

4. Miscellaneous

1. Procedure

Provision that verdict be read by clerk to jury and inquiry made whether it is their verdict is directory merely. Bryan v. Manchester, 111 Neb. 748, 197 N.W. 425 (1924).

This section applies only to case where juror dissents when polled; it does not deprive court of power to send jury out again to reconsider verdict which erroneously attempts to apportion damages between defendants jointly liable. Forslund v. Swenson, 110 Neb. 188, 192 N.W. 649 (1923).

Court cannot disregard verdict and enter such judgment as the evidence warrants; where verdict is not sustained by evidence, remedy is motion for new trial. Kenesaw Mill & Elevator Co. v. Aufdenkamp, 106 Neb. 246, 183 N.W. 294 (1921).

Objection to form of verdict is to be taken when rendered, except when incomplete or material issues are ignored. Wiruth v. Lashmett, 85 Neb. 286, 123 N.W. 427 (1909).

It is not error for foreman to sign verdict in open court. Clough v. State, 7 Neb. 320 (1878).

Where the jurors are polled by the court and discovered to be in disagreement, a jury verdict form incorrectly signed by all 12 jurors is not a defect of form only. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).

2. Irregularities

The requirement that assent occur before a jury is discharged is to assure that the jury is assembled together and agrees that there was in fact a defect in the form of its verdict and is met by reassembly of the jury. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

Defects in a verdict which are matters of substance must be corrected before the jury is discharged; therefor, the trial court could not reassemble the jury, interrogate it as to its intended verdict, and then modify the amount of the verdict. Eich v. State Farm Mut. Automobile Ins. Co., 208 Neb. 714, 305 N.W.2d 621 (1981).

Mere irregularities, not objected to, are waived. Jones v. Driscoll, 46 Neb. 575, 65 N.W. 194 (1895).

A verdict, "we the jury find for plaintiff," will not authorize judgment for any sum whatever. Bowers v. Rice, 19 Neb. 576, 27 N.W. 646 (1886).

Verdict need not be entitled. Morrissey v. Schindler, 18 Neb. 672, 26 N.W. 476 (1886).

Verdict is not to be rejected because jury adds provisions for costs; such words are mere surplusage. McEldon v. Patton, 4 Neb. Unof. 259, 93 N.W. 938 (1903).

3. Amendment

Defective verdict may be amended by jury or court with consent of jury. Davis v. Neligh, 7 Neb. 78 (1878).

4. Miscellaneous

In action by servant against master and foreman jointly, verdict against master alone will not be set aside because not also against foreman, where principal negligence was that of master. Usher v. American Smelting & Refining Co., 97 Neb. 526, 150 N.W. 814 (1915).

The verdict of a jury whose finding is based upon conjecture and not on evidence cannot be permitted to stand. Sovereign Camp of the Woodmen of the World v. Hruby, 70 Neb. 5, 96 N.W. 998 (1903).



25-1124 Rendition of verdict; polling of jury.

When the jury have agreed upon their verdict, they must be conducted into court, their names called by the clerk, and the verdict rendered by the foreman. When the verdict is announced, either party may require the jury to be polled, which is done by the clerk asking each juror if it is his verdict. If any one answer in the negative, the jury must again be sent out for further deliberation.

Verdict of jury should be received only when judge is present and the court open for the transaction of business; objection to verdict on ground that it was irregularly received by trial court cannot be properly raised for first time in appellate court. In re Estate of Lodge, 123 Neb. 531, 243 N.W. 781 (1932).

Provision that names of jurors must be called by clerk is directory merely. Bryan v. Manchester, 111 Neb. 748, 197 N.W. 425 (1924).

This section does not apply to a criminal prosecution. Evers v. State, 84 Neb. 708, 121 N.W. 1005 (1909).

Mere statement by foreman in open court that jury has agreed, without stating nature of decision, is not a verdict. Union P. R. R. Co. v. Connolly, 77 Neb. 254, 109 N.W. 368 (1906).

Where upon reading of sealed verdict same is challenged by a juror and jury is subsequently unable to agree, it was properly discharged. Lincoln Trac. Co. v. Heller, 72 Neb. 127, 100 N.W. 197 (1904).

By agreement, jury may after agreeing, seal verdict and deliver to officer in charge; when opened in their presence, if defective, jury may be sent out to correct. Rogers v. Sample, 28 Neb. 141, 44 N.W. 86 (1889).

When polling the jury, the trial court is not required to go beyond the procedure specified in this section by inquiring into the basis for the jury's determination of the percentage of a party's negligence, because such inquiry would invade the province of the jury. Anis v. BryanLGH Health System, 14 Neb. App. 372, 707 N.W.2d 60 (2005).



25-1125 Five-sixths verdict; jurors to sign.

In all trials in civil actions in any court in this state, a verdict shall be rendered if five-sixths or more of the members of the jury concur therein, and such verdict shall have the same force and effect as though agreed to by all members of the jury; Provided, that a verdict concurred in by less than all members of the jury shall not be rendered until the jury shall have had an opportunity for deliberation and consideration of the case for a period of not less than six hours after the same is submitted to said jury. If a verdict be concurred in by all the members of the jury, the foreman alone may sign it, but if rendered by a less number, such verdict shall be signed by all the jurors who shall agree to the verdict.

A juror is free to deliberate and vote on each issue presented to the jury, even if the juror has dissented from the majority on a previous issue. Gourley v. Nebraska Methodist Health Sys., 265 Neb. 918, 663 N.W.2d 43 (2003).

Even though a juror, who disagreed on the question of who was liable, provided the 10th vote necessary on the damages and apportionment questions, the verdict was valid. Gourley v. Nebraska Methodist Health Sys., 265 Neb. 918, 663 N.W.2d 43 (2003).

Length of time devoted to meals cannot be shown to prove that jury did not deliberate six hours. Cartwright & Wilson Constr. Co. v. Smith, 155 Neb. 431, 52 N.W.2d 274 (1952).

The presumption is in favor of the regularity of the proceeding of the district court and that the jury deliberated six hours before returning the verdict by ten jurors. Lovelace v. Boatsman, 113 Neb. 145, 202 N.W. 418 (1925).



25-1126 Jury trial; waiver.

The trial by jury may be waived by the parties in actions arising on contract, and with assent of the court in other actions (1) by the consent of the party appearing, when the other party fails to appear at the trial by himself or attorney; (2) by written consent, in person or by attorney, filed with the clerk; and (3) by oral consent in open court entered on the journal.

A party’s waiver of a jury trial in district court is statutorily governed by this section because it sets reasonable limits on a constitutional right. This section provides an exclusive list of the manners in which a waiver occurs. Unless a party’s conduct falls into one of this section’s three categories, a court will not find a waiver of a constitutional right. It does not provide that a party waives the right to jury trial by failing to demand one. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

Cases in which the parties tried issues of fact to the court without objection or asked for a directed verdict should be construed as falling into the “oral consent” category of waivers under this section. Such conduct is inconsistent with demanding a jury trial, and the trial court’s judgment operates as its assent to the procedure. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

Merely failing to object, before trial, to a defendant’s request for a bench trial on a bifurcated affirmative defense is not oral consent in open court to waive a jury trial. Jacobson v. Shresta, 288 Neb. 615, 849 N.W.2d 515 (2014).

A written waiver of jury trial signed by defense counsel in criminal case and acquiesced in by defendant is a valid waiver. State v. Klatt, 192 Neb. 219, 219 N.W.2d 761 (1974).

It is within discretion of trial court to permit a waiver of trial by jury to be withdrawn. McKinney v. County of Cass, 180 Neb. 685, 144 N.W.2d 416 (1966).

In a will contest in district court on appeal, contestant not appearing, proponent may waive jury trial. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

Where jury trial is waived, order of argument is subject to discretion of court. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894).

Waiver of jury trial may be made in replevin, with assent of court. Baker v. Daily, 6 Neb. 464 (1877).



25-1127 Trial by court; general finding; findings of fact; conclusions of law.

Upon the trial of questions of fact by the court, it shall not be necessary for the court to state its finding, except, generally, for the plaintiff or defendant, unless one of the parties request it, with a view of excepting to the decision of the court upon the questions of law involved in the trial; in which case the court shall state in writing the conclusions of fact found separately from the conclusions of law.

1. Request

2. Sufficiency

3. Refusal to give

4. Miscellaneous

1. Request

The trial court was not required to make a specific determination regarding which driver had the right-of-way where no party requested specific findings by the court. Hall v. County of Lancaster, 287 Neb. 969, 846 N.W.2d 107 (2014).

In the absence of a specific request by a party, a trial court is not required to make detailed findings of fact. Lange Indus. v. Hallam Grain Co., 244 Neb. 465, 507 N.W.2d 465 (1993).

In a case tried to the court without a jury, a motion for specific findings of fact must be made before final submission of the case to the court. Stuczynski v. Stuczynski, 238 Neb. 368, 471 N.W.2d 122 (1991).

Purpose of statute is to enable parties to question the rulings of the trial court upon legal questions involved. Such conclusions of fact and law are mandatory when requested in a law action, but are merely helpful in equity actions since the Supreme Court reviews the record de novo and reaches conclusions independent of the trial court. Under this section the court is not obliged to answer specific interrogatories propounded to it by a litigant. Fee v. Fee, 223 Neb. 128, 388 N.W.2d 122 (1986).

This section does not require the court to reply to specific interrogatories propounded to it by a litigant but only to provide, when requested, such findings of fact as the court concludes are appropriate and necessary to resolve the action. Lindgren v. City of Gering, 206 Neb. 360, 292 N.W.2d 921 (1980).

The court need only state its finding generally unless one of the parties timely requests conclusions of fact. Henkle & Joyce Hardware Co. v. Maco, Inc., 195 Neb. 565, 239 N.W.2d 772 (1976).

Special findings are unnecessary unless requested. Bailey v. McCoy, 187 Neb. 618, 193 N.W.2d 270 (1971).

After court has announced decision, request made for separate findings of fact and conclusions of law came too late. In re Estate of Wiley, 150 Neb. 898, 36 N.W.2d 483 (1949).

Special findings are not required when no request therefor is made. Mogil v. Maryland Casualty Co., 147 Neb. 1087, 26 N.W.2d 126 (1947).

When a request is properly made of the court for separate findings of fact and conclusions of law, the provisions of this section are mandatory. Dormer v. Dreith, 145 Neb. 742, 18 N.W.2d 94 (1945).

Where a jury is waived, request by one of the parties is a prerequisite to special findings of fact. Condon Co. v. Loup River Public Power Dist., 135 Neb. 284, 281 N.W. 31 (1938).

Request for special findings of fact and separate conclusions of law, in trial of a cause to the court without a jury, must be made before the final submission of the case to render compliance therewith compulsory. State ex rel. Sorensen v. Mitchell Irr. Dist., 129 Neb. 586, 262 N.W. 543 (1935).

Request for statement of court's conclusions of law and fact is effective if made within reasonable time before action is required thereon. Henley v. Live Stock Nat. Bank, 127 Neb. 857, 257 N.W. 244 (1934).

It is mandatory in law action, without jury, that court shall, on request, separately state conclusions of fact and of law. Carl v. Wentz, 116 Neb. 880, 219 N.W. 390 (1928); Lyman v. Waterman, 51 Neb. 283, 70 N.W. 921 (1897).

Purpose of requiring separate findings of fact and conclusions of law is to enable parties to question the rulings of the court upon legal questions involved. Modern Woodmen of America v. Lane, 62 Neb. 89, 86 N.W. 943 (1901).

Separate findings must be requested. Sheibley v. Dixon County, 61 Neb. 409, 85 N.W. 399 (1901).

Request must be made not later than final submission of case. Ross v. Barker, 58 Neb. 402, 78 N.W. 730 (1899).

Request to find separately as to certain matters is not request for separate findings. Axthelm v. Chicago, R. I. & P. Ry. Co., 2 Neb. Unof. 444, 89 N.W. 313 (1902).

2. Sufficiency

The failure by the trial court separately to state findings of fact or conclusions of law under this section is not reversible error where the record affirmatively shows that such failure worked no injury to appellant. D & R Realty v. Bender, 230 Neb. 301, 431 N.W.2d 920 (1988).

General finding is sufficient in absence of request for special findings. Mueller v. Keeley, 165 Neb. 243, 85 N.W.2d 309 (1957).

Where facts were not disputed and court made findings covering important points in case, failure to find additional facts was not reversible error. National Bond & Investment Co. v. Haas, 124 Neb. 631, 247 N.W. 563 (1933).

Omission of facts conclusively established, treated as found, on appeal. Lancaster County v. Fitzgerald, 86 Neb. 676, 126 N.W. 141 (1910).

Finding that "all the equities are with plaintiff," is one of law and insufficient to support judgment. Ganow v. Denny, 68 Neb. 706, 94 N.W. 959 (1903).

If the court finds all of the facts from which the law will infer a fraudulent intent, a decree based thereon will not be reversed as contrary to law because the court failed to state in its finding that the fraudulent intent existed. Cochran v. Cochran, 62 Neb. 450, 87 N.W. 152 (1901).

When the court makes special findings of fact and they are silent as to a material issue, such omissions will be construed against the party on whom rested the burden of establishing such issue. Farrell v. Bouck, 61 Neb. 874, 86 N.W. 907 (1901).

General finding for plaintiff by justice of peace is sufficient to sustain judgment on error proceedings. Coad v. Read, 48 Neb. 40, 66 N.W. 1002 (1896).

General finding is in lieu of verdict, and need be no more specific. Rhodes v. Thomas, 31 Neb. 848, 48 N.W. 886 (1891).

In the absence of any special or general findings on issues properly presented, no judgment can stand. Foster v. Devinney, 28 Neb. 416, 44 N.W. 479 (1890).

This section does not require findings of fact to be separately stated but only separated from conclusions of law. Haller v. Blaco, 14 Neb. 195, 15 N.W. 348 (1883).

If finding be vague, uncertain, or indefinite, judgment is voidable but not void. Sprick v. Washington County, 3 Neb. 253 (1874).

3. Refusal to give

Court may refuse a request for separate findings of fact and conclusions of law which are improper in form. Donald v. Heller, 143 Neb. 600, 10 N.W.2d 447 (1943).

Where evidence is not in conflict upon any issue necessary to support judgment, a failure by the trial court to state separately findings of fact or conclusions of law, even though request is made therefor, is not a reversible error. In re Guardianship of Lyon, 140 Neb. 159, 299 N.W. 322 (1941).

Refusal of request for special findings made after judgment entered is not error. Austin v. Diffendaffer, 96 Neb. 747, 148 N.W. 907 (1914).

It is error for the court to refuse to make special findings, and the error is not cured by assigning findings on overruling a motion for a new trial. Wiley v. Shars, 21 Neb. 712, 33 N.W. 418 (1887).

4. Miscellaneous

This section does not apply to criminal cases. State v. Osborn, 250 Neb. 57, 547 N.W.2d 139 (1996).

This section does not apply to criminal cases. State v. Dake, 247 Neb. 579, 529 N.W.2d 46 (1995).

This section has no application to criminal proceedings. State v. Franklin, 241 Neb. 579, 489 N.W.2d 552 (1992).

As a judicial practice, a specific finding for the prevailing party is desirable; however, such is not required and, in the absence of a request for such findings, we examine the judgment as recorded. Havelock Bank v. Woods, 219 Neb. 57, 361 N.W.2d 197 (1985).

Where neither party requested findings hereunder, the court presumes that controverted facts were decided by the trial court in favor of the successful party. Burgess v. Curly Olney's, Inc., 198 Neb. 153, 251 N.W.2d 888 (1977).

Judgment not based on general or specific findings is erroneous, but not necessarily void. Maryott v. Gardner, 50 Neb. 320, 69 N.W. 837 (1897).

It is error for court to enter decree annulling title without either a special or general finding against defendant. Edwards v. Reid, 39 Neb. 645, 58 N.W. 202 (1894).

This section applies to justice practice. Crossley v. Steele, 13 Neb. 219, 13 N.W. 175 (1882).

Unsolicited, specific findings recited by the trial court during the hearing on a motion for new trial, and written by the court in the order denying that motion, may supplant the general finding made in the initial judgment. C. Goodrich, Inc. v. Thies, 14 Neb. App. 170, 705 N.W.2d 451 (2005).

If there be a conflict between the general and special findings made by the trial court, the special findings will control. Citizens Bank of Humphrey v. Stockslager, 1 Neb. Unof. 799, 96 N.W. 591 (1901).



25-1128 Trial by the court; provisions for jury trials applicable.

The provisions of this Chapter respecting trials by jury, apply, so far as they are in their nature applicable, to trials by the court.

Trial court had authority to vacate judgment it had entered for plaintiff after trial to the court, and to then enter judgment for defendants on motion couched in terms of section 25-1315.02. Woodmen of the World Life Ins. Soc. v. Peter Kiewit Sons' Co., 196 Neb. 158, 241 N.W.2d 674 (1976).

In case tried to judge, handwriting may be compared by him with genuine writing of the same person. First Nat. Bank & Trust Co. v. Cutright, 189 Neb. 805, 205 N.W.2d 542 (1973).

Special findings of fact inconsistent with general findings of court control. Carl v. Wentz, 116 Neb. 880, 219 N.W. 390 (1928).

Procedure upon hearing is assimilated to equity practice; right to open and close is determined by pleadings. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894).



25-1129 Reference by consent; when allowed.

All or any of the issues in the action, whether of fact or law, or both, may be referred to a referee upon the written consent of the parties or upon their oral consent in court entered upon the journal.

The question of the defendant's agency was within the issue of receivership and therefor within the authority given the referee, and the filing of a supplemental report which recommended appointment of a receiver was proper in this case. Beavers v. Graham, 209 Neb. 556, 308 N.W.2d 826 (1981).

Special master appointed by court is a referee. Gentsch, Inc. v. Burnett, 173 Neb. 820, 115 N.W.2d 446 (1962).

Supreme Court has inherent power to refer original cases. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Party participating in proceedings before referee is estopped to deny consent to reference. Morris v. Haas, 54 Neb. 579, 74 N.W. 828 (1898).

Court will presume consent was given to action to a referee when record fails to show that objections were made. Hosford v. Stone, 6 Neb. 378 (1877).



25-1130 Reference by court order; when allowed.

When the parties do not consent, the court may, upon application of either, or of its own motion, direct a reference in any equity matter to a referee appointed by the court. The court shall direct a reference to a referee only when caseload and time constraints require such reference, and a referee shall not be appointed to conduct any hearing involving an issue of law and not equity that could result in the exercise of the right to a trial before a jury.

Trial court can make a reference of an accounting to a referee. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).

Interlocutory order that plaintiff is entitled to account is unnecessary. Bennett v. Baum, 90 Neb. 320, 133 N.W. 439 (1911).

Right to jury cannot be defeated because of issues as to equitable rights. Yager v. Exchange Nat. Bank of Hastings, 52 Neb. 321, 72 N.W. 211 (1897).

Purely legal action cannot be referred, except on consent of parties. Kinkaid v. Hiatt, 24 Neb. 562, 39 N.W. 600 (1888).

Court may refer in partition without consent for taking of account. Mills v. Miller, 3 Neb. 87 (1873).

Where equitable counterclaim is filed in legal action it is not error to overrule general objection to reference of whole cause. Brown v. Keith, 1 Neb. Unof. 649, 96 N.W. 59 (1901).



25-1131 Trial by referee; procedure; findings of fact; conclusions of law; effect.

The trial before referees is conducted in the same manner as a trial by the court. They have the same power to summon and enforce the attendance of witnesses, to administer all necessary oaths in the trial of the case, and to grant adjournments, as the court upon such trial. They must state the facts found and the conclusions of law, separately, and their decision must be given, and may be excepted to and reviewed in like manner. The report of the referees upon the whole issue stands as the decision of the court, and judgment may be entered thereon in the same manner as if the action had been tried by the court. When the reference is to report the facts, the report has the effect of a special verdict.

1. Trial

2. Findings

3. Exceptions

4. Miscellaneous

1. Trial

Referee appointed solely to take testimony and report cannot rule on admissibility of evidence. Brotherton v. Brotherton, 14 Neb. 186, 15 N.W. 347 (1883).

Report cannot be set aside except for cause as in granting new trials. Tingley v. Dolby, 13 Neb. 371, 14 N.W. 146 (1882).

Referee cannot grant motion for new trial. Murray v. School Dist. No. 3 of Platte County, 11 Neb. 438, 9 N.W. 573 (1881).

Motion for new trial is necessary to review decision. Light v. Kennard, 11 Neb. 129, 7 N.W. 539 (1881).

2. Findings

The recommended factual findings of a special master have the effect of a special verdict, and the report upon questions of fact, like the verdict of a jury, will not be set aside unless clearly against the weight of the evidence. Larkin v. Ethicon, Inc., 251 Neb. 169, 556 N.W.2d 44 (1996).

Unchallenged findings cannot be disputed on appeal. Chicago Lumber Co. v. Bancroft, 64 Neb. 176, 89 N.W. 780 (1902).

The failure to state findings of fact or conclusions of law is an irregularity that may be waived. Burkland v. Johnson, 50 Neb. 858, 70 N.W. 388 (1897).

Findings like verdict may be set aside on motion for new trial. School Dist. No. 1 of Harlan County v. Bishop, 46 Neb. 850, 65 N.W. 902 (1896).

Referee must state facts and conclusions separately, must give his decision, shall sign any true exceptions taken, and return same with his report. Gibson v. Gibson, 24 Neb. 394, 39 N.W. 450 (1888).

Court has power to modify findings and enter judgment on special findings, where inconsistent with general. Gillespie v. Brown & Ryan Bros., 16 Neb. 457, 20 N.W. 632 (1884).

The report of a referee upon questions of fact, like the verdict of a jury, will not be set aside unless clearly against the weight of the evidence. Brown v. O'Brien, 4 Neb. 195 (1876).

Findings on conflicting evidence are not disturbed on appeal. Creedon v. Patrick, 3 Neb. Unof. 459, 91 N.W. 872 (1902).

3. Exceptions

Where no exceptions are filed to findings of fact of a referee prior to confirmation, such findings are binding on all parties. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).

Where no exceptions are filed to report, judgment should be entered as on verdict. State v. Standard Oil Co. of Indiana, 63 Neb. 95, 88 N.W. 175 (1901).

4. Miscellaneous

Section applies to arbitrators. In re Arbitration of Johnson, 87 Neb. 375, 127 N.W. 133 (1910).

This section is applicable to arbitration proceedings. City of O'Neill v. Clark, 57 Neb. 760, 78 N.W. 256 (1899).

Referee's power expires at time set for filing report; but if filed later, is irregularity, and court may act thereon. Creedon v. Patrick, 3 Neb. Unof. 459, 91 N.W. 872 (1902).

Report has no judicial force until confirmed. Citizens Bank of Humphrey v. Stockslager, 1 Neb. Unof. 799, 96 N.W. 591 (1901).



25-1132 Referees; how chosen; number.

In all cases of reference, the parties, except when an infant may be a party, may agree upon a suitable person or persons, not exceeding three, and the reference shall be ordered accordingly; and if the parties do not agree, the court shall appoint one or more referees, not exceeding three, who shall be free from exception.

Failure to object to qualifications of referee until after approval of report precluded attack on that ground. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).



25-1133 Repealed. Laws 2008, LB 1014, § 80.



25-1134 Trial by referee; exceptions; report.

It shall be the duty of the referees to sign any true exceptions taken to any order or decision by them made in the case and return the same with their report to the court making the reference.

Referee, and not judge, must settle bill of exceptions. Bennett v. Baum, 90 Neb. 320, 133 N.W. 439 (1911).

This section confers authority upon a referee to sign a bill of exceptions. State ex rel. Dunterman v. Gaslin, 30 Neb. 651, 46 N.W. 917 (1890).



25-1135 Reference in vacation; written consent required.

A judge in vacation, upon the written consent of the parties, may make any order of reference which the court, of which he is a member, could make in term time. In such case, the order of reference shall be made on the written agreement of the parties to refer, and shall be filed with the clerk of the court with the other papers in the case.



25-1136 Referees; oath or affirmation.

The referees must be sworn or affirmed well and faithfully to hear and examine the cause, and to make a just and true report therein according to the best of their understanding. The oath may be administered by any person authorized to take depositions.

Failure to take oath is an irregularity waived by proceeding to trial without objection. Lamaster v. Scofield and Cowperthwait, 5 Neb. 148 (1876).



25-1137 Referees; compensation.

The referees shall be allowed such compensation for their services as the court may deem just and proper, which shall be taxed as a part of the costs in the case.

Referee's fees are taxed as part of the costs. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).



25-1138 Exception, defined.

An exception is an objection taken to a decision of the court upon a matter of law.



25-1139 Taking and noting of exceptions; unnecessary, when.

Every litigant in any court or in any proceeding to which he is a party before any judge, magistrate, referee, board or tribunal, shall be deemed and taken, both in the trial court and before such judge, magistrate, referee, board or tribunal as well on appeal or error therefrom, as excepting to any judgment, order or other ruling, including the giving or refusal of instructions to the jury, made by such court, judge, magistrate, referee, board or tribunal at any stage of the case or proceeding, that is material and prejudicial to the substantial rights of the litigant and he shall not be required in order to preserve his rights actually to take, or to cause to be noted upon the record, any such exception.

An instruction to which no exception is noted on the record when given may be reviewed on appeal, former rule having been changed by statute. Derr v. Gunnell, 127 Neb. 708, 256 N.W. 725 (1934).

Bill of exceptions was sufficient hereunder to protect rights of accused. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Order of court in foreclosure suit, after evidence concluded, requiring defendant to file first brief, must be taken as excepted to, under this section. Quesner v. Novotny, 113 Neb. 827, 205 N.W. 566 (1925).



25-1140 Bill of exceptions; filing of request; further proceedings governed by rules of court.

Upon appeal from the district court, the party appealing may order a bill of exceptions by filing in the office of the clerk of the district court a praecipe therefor within the time allowed for filing a notice of appeal. The procedure for preparation, settlement, signature, allowance, certification, filing, and amendment of the bill of exceptions shall be regulated and governed by rules of practice prescribed by the Supreme Court.

1. Preparation and filing

2. Extension of time

3. Failure to obtain

4. Miscellaneous

1. Preparation and filing

Bill of exceptions was properly settled under statute in force at time of settlement. Lindgren v. School Dist. of Bridgeport, 170 Neb. 279, 102 N.W.2d 599 (1960).

On appeal to Supreme Court from district court in workmen's compensation case, bill of exceptions must be prepared, served, settled and filed in accordance with this section. Adkisson v. Gamble, 143 Neb. 417, 9 N.W.2d 711 (1943).

Court reporter's transcript or certificate of affidavit on motion for new trial is not essential. State ex rel. Farmers Mut. Ins. Co. of Nebraska v. Colby, 107 Neb. 372, 186 N.W. 355 (1922).

Bill of exceptions is necessary to review action of board of equalization of metropolitan water district. McCague Inv. Co. v. Metropolitan Water Dist. of Omaha, 101 Neb. 820, 165 N.W. 158 (1917).

Bill of exceptions is required on error proceedings to review action of State Banking Board in granting or refusing bank charter. State ex rel. White v. Morehead, 101 Neb. 37, 161 N.W. 1040 (1917).

Where it was obvious that the word "testimony" was used with reference to the evidence, certificate signed by judge that bill of exceptions contained all the testimony was sufficient. Woolworth v. Parker, 57 Neb. 417, 77 N.W. 1090 (1899).

Procedure in law and equity actions is the same. Uhling v. Schellenberg, 12 Neb. 609, 12 N.W. 272 (1882).

2. Extension of time

Time allowed by extension by its terms covered both preparation and serving of bill of exceptions, and reduced time for preparation. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Party must apply to trial judge for extension though his term has expired; successor cannot grant. Hanscom v. Lantry, 48 Neb. 665, 67 N.W. 762 (1896).

3. Failure to obtain

Where the bill of exceptions was patently incomplete on appeal, the Supreme Court disregarded it and affirmed orders of both lower courts on the basis that the pleadings supported the judgment granted below. Boosalis v. Horace Mann Ins. Co., 198 Neb. 148, 251 N.W.2d 885 (1977).

Where a municipal court judgment was reversed in district court, then appealed without a certified bill of exceptions, the Supreme Court limits its review to whether the pleadings support the judgment entered by the district court. Allgood v. Nebraska Humane Society, 197 Neb. 373, 248 N.W.2d 778 (1977).

In absence of bill of exceptions on a motion for new trial, judgment denying writ of habeas corpus will be affirmed where return to writ states a defense. McQueen v. Jones, 150 Neb. 853, 36 N.W.2d 271 (1949).

Where bill of exceptions is stricken because of failure to settle same, only question presented is whether or not the pleadings support the judgment. Dryden & Jensen v. Mach, 150 Neb. 629, 35 N.W.2d 497 (1949).

Where, upon appeal in a divorce case, the husband fails to comply with order to pay costs of appeal, resulting in failure to have bill of exceptions settled within time, decree may be reversed. Bonzo v. Bonzo, 138 Neb. 92, 292 N.W. 61 (1940).

Where the record contains no bill of exceptions and the pleadings are sufficient to support the judgment, the judgment will be affirmed. Occidental Bldg. & Loan Assn. v. Carlson, 134 Neb. 574, 279 N.W. 162 (1938).

4. Miscellaneous

Statute places the burden on the appellant to file a praecipe identifying the matter to be contained in the bill of exceptions. State v. Blue, 223 Neb. 379, 391 N.W.2d 102 (1986).

Rule 7, Revised Rules of the Supreme Court 1974, enacted pursuant to this section, govern bills of exceptions on appeal from the district court to the Supreme Court. State v. Jacobsen, 194 Neb. 105, 230 N.W.2d 219 (1975).

The bill of exceptions is the only vehicle for bringing evidence before the Supreme Court on appeal. Everts v. School Dist. No. 16 of Fillmore County, 175 Neb. 310, 121 N.W.2d 487 (1963).

The preparation and certification of bill of exceptions are governed by rule of the Supreme Court. Leu v. Swenson, 174 Neb. 591, 119 N.W.2d 68 (1962).

Rules of Supreme Court for preparation of bill of exceptions are authorized by this section. Hilligas v. Farr, 171 Neb. 105, 105 N.W.2d 578 (1960).

Time for settling bill of exceptions provided by this section applies to proceedings in error in criminal case. Bryant v. State, 153 Neb. 490, 45 N.W.2d 169 (1950).

Affidavits used in district court in support of motion to set aside default judgment must be embodied in a bill of exceptions for purposes of review. Benson v. General Implement Corporation, 151 Neb. 234, 37 N.W.2d 223 (1949).

Sufficient exceptions were taken on behalf of accused. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

"Case stated," under Supreme Court rule is equivalent to bill of exceptions; must be certified by trial judge and filed with clerk. Bank of Benson v. Gordon, 101 Neb. 162, 162 N.W. 419 (1917).

Expense of bill of exceptions is taxable as costs in district court. Pettis v. Green River Asphalt Co., 71 Neb. 513, 99 N.W. 235, 101 N.W. 333 (1904).

Purpose is to bring into record matters that would not otherwise appear. Mandell v. Weldin, 59 Neb. 699, 82 N.W. 6 (1900).

A bill of exceptions settled in one case cannot be made the bill of exceptions in another case solely by stipulation. Murphy v. Warren, 55 Neb. 220, 75 N.W. 575 (1898).

Remedy for reporter's delay is motion for new trial. Mathews v. Mulford, 53 Neb. 252, 73 N.W. 661 (1898).

It is only in the exceptional cases enumerated that clerk of district court is authorized to sign and allow bill of exceptions. Glass v. Zutavern, 43 Neb. 334, 61 N.W. 579 (1895).



25-1140.01 Repealed. Laws 1959, c. 104, § 3.



25-1140.02 Repealed. Laws 1959, c. 104, § 3.



25-1140.03 Repealed. Laws 1959, c. 104, § 3.



25-1140.04 Repealed. Laws 1959, c. 104, § 3.



25-1140.05 Repealed. Laws 1959, c. 104, § 3.



25-1140.06 Repealed. Laws 1959, c. 104, § 3.



25-1140.07 Repealed. Laws 1959, c. 104, § 3.



25-1140.08 Bill of exceptions; boards and tribunals; filing of request; further proceedings governed by rules of court.

This section shall apply to all appeals and error proceedings where specific provision is not made by law for a bill of exceptions. Any reporter approved by the officer, board, or tribunal from which the appeal or error proceeding is taken may attend and record the trial or proceedings. Upon the filing of a praecipe therefor by any party within the time allowed for filing of notice of appeal or petition in error, the reporter shall prepare a bill of exceptions. The procedure for preparation, settlement, signature, allowance, certification, filing, and amendment shall be regulated and governed by rules of practice prescribed by the Supreme Court.

1. Workers' Compensation Court

2. Public Service Commission

3. County board

4. County court

5. Miscellaneous

1. Workers' Compensation Court

A bill of exceptions on appeal from the district court in a workmen's compensation case must be prepared, served, settled and filed in accordance with this section. Gilmore v. State, 148 Neb. 10, 26 N.W.2d 296 (1947); Ratay v. Wylie, 147 Neb. 201, 22 N.W.2d 622 (1946).

2. Public Service Commission

This section does not apply to bill of exceptions on appeals from the State Railway Commission. In re Application of Moritz v. State Railway Commission, 147 Neb. 400, 23 N.W.2d 545 (1946).

3. County board

A bill of exceptions may be preserved from the county court. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).

In case before county board, bill of exceptions must be authenticated by county clerk. Union P. R. R. Co. v. Colfax County, 84 Neb. 778, 122 N.W. 29 (1909).

4. County court

Procedure in county court as to bill of exceptions is same as in justice court. Sedgwick v. Durham, 45 Neb. 86, 63 N.W. 142 (1895).

In term case in county court, judge may sign bill any time during term. Osborne v. Canfield, 33 Neb. 330, 50 N.W. 167 (1891).

5. Miscellaneous

Requirement of bill of exceptions is applicable to review action of State Board of Equalization. State ex rel. U. P. R. R. Co. v. State Board of Equalization & Assessment, 81 Neb. 139, 115 N.W. 789 (1908).

Bill of exceptions should be obtained to review ruling of county board of equalization. Field v. Nebraska Tel. Co., 74 Neb. 419, 104 N.W. 932 (1905).

Referee may certify, where trial before him; judge or clerk cannot. Disbrow & Co. v. McNish, 52 Neb. 309, 72 N.W. 216 (1897).



25-1140.09 Bill of exceptions; preparation; court reporter; fees; procedure for preparation; taxation of cost.

On the application of the county attorney or any party to a suit in which a record of the proceedings has been made, upon receipt of the notice provided in section 29-2525, or upon the filing of a praecipe for a bill of exceptions by an appealing party in the office of the clerk of the district court as provided in section 25-1140, the court reporter shall prepare a transcribed copy of the proceedings so recorded or any part thereof. The reporter shall be entitled to receive, in addition to his or her salary, a per-page fee as prescribed by the Supreme Court for the original copy and each additional copy, to be paid by the party requesting the same except as otherwise provided in this section.

When the transcribed copy of the proceedings is required by the county attorney, the fee therefor shall be paid by the county in the same manner as other claims are paid. When the defendant in a criminal case, after conviction, makes an affidavit that he or she is unable by reason of his or her poverty to pay for such copy, the court or judge thereof may, by order endorsed on such affidavit, direct delivery of such transcribed copy to such defendant, and the fee shall be paid by the county in the same manner as other claims are allowed and paid. When such copy is prepared in any criminal case in which the sentence adjudged is capital, the fees therefor shall be paid by the county in the same manner as other claims are allowed or paid.

The fee for preparation of a bill of exceptions and the procedure for preparation, settlement, signature, allowance, certification, filing, and amendment of a bill of exceptions shall be regulated and governed by rules of practice prescribed by the Supreme Court. The fee paid shall be taxed, by the clerk of the district court, to the party against whom the judgment or decree is rendered except as otherwise ordered by the presiding district judge.

1. Poverty affidavit

2. Fees

3. Miscellaneous

1. Poverty affidavit

The determination of defendant's ability to pay for bill of exceptions is within discretion of trial court. State v. Eberhardt, 179 Neb. 843, 140 N.W.2d 802 (1966).

Poverty affidavit must be filed within same period of time as is provided by rule of court for ordering bill of exceptions. Kennedy v. State, 170 Neb. 348, 102 N.W.2d 620 (1960).

Affidavit of poverty must be filed in district court. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Where poverty affidavit is filed, defendant is entitled to bill of exceptions at cost of county unless it is shown that affidavit is untrue or that inability to pay is occasioned by defendant's own willful act. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

When affidavit of poverty, supported by oral evidence sufficient to meet requirements of statute, is filed, court must direct reporter to prepare bill of exceptions at county's expense. Rice v. State, 120 Neb. 641, 234 N.W. 566 (1931).

Request for bill of exceptions at county's expense should be denied where it is shown that the applicant's poverty is untrue or occasioned by own willful act. Altis v. State, 109 Neb. 776, 192 N.W. 327 (1923).

2. Fees

Cost of bill of exceptions is fixed by statute. Anderson v. Evans, 168 Neb. 373, 96 N.W.2d 44 (1959).

Where court reporter charges amount in excess of that authorized by statute, he may be directed to refund overcharge. State ex rel. Beck v. Associates Discount Corp., 168 Neb. 298, 96 N.W.2d 55 (1959).

Charge for preparation of bill of exceptions was excessive. Young v. Young, 166 Neb. 532, 89 N.W.2d 763 (1958).

Cost of preparation of bill of exceptions is controlled by this section. Pueppka v. Iowa Mutual Ins. Co., 166 Neb. 203, 88 N.W.2d 657 (1958).

3. Miscellaneous

In criminal cases, bill of exceptions must be prepared within forty days of time petition in error is filed unless time is extended. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Time to settle bill of exceptions in criminal case commences to run upon filing of petition in error in Supreme Court. Bryant v. State, 153 Neb. 490, 45 N.W.2d 169 (1950).

Transcript of proceedings before Board of Equalization may be compelled by mandamus. Mockett v. State ex rel. Woods, 70 Neb. 518, 97 N.W. 588 (1903).

If transcript cannot be had, relief may be obtained in equity. Holland v. Chicago, B. & Q. R. R. Co., 52 Neb. 100, 71 N.W. 989 (1897).

Section is constitutional and amendment germane to title of original act. State ex rel. Carey v. Cornell, 50 Neb. 526, 70 N.W. 56 (1897).

Transcript will not be ordered by Supreme Court where party has not complied with or sought review of order below. Argabright v. State, 46 Neb. 822, 65 N.W. 886 (1896).

Reporter's notes are not public records and certified copy is inadmissible as evidence. Smith v. State, 42 Neb. 356, 60 N.W. 585 (1894); Jordan v. Howe, 4 Neb. Unof. 667, 95 N.W. 853 (1903).

Party is entitled to rely upon transcript being produced correctly and in time. Curran v. Wilcox, 10 Neb. 449, 6 N.W. 762 (1880).



25-1141 Testimony; repetition of objections unnecessary.

Where an objection has once been made to the admission of testimony and overruled by the court it shall be unnecessary to repeat the same objection to further testimony of the same nature by the same witness in order to save the error, if any, in the ruling of the court whereby such testimony was received.

When a criminal defendant did not object to testimony that a witness saw him with a gun resembling the gun used in a driveby shooting, this section did not apply to preserve any error for appeal, even though the defendant had objected to similar testimony from other witnesses. State v. Castillas, 285 Neb. 174, 826 N.W.2d 255 (2013).

Where incompetent testimony is admitted, failure to object to substantially same incompetent testimony by another witness waives the error in admission of testimony of first witness. Shamburg v. Folkers, 187 Neb. 169, 188 N.W.2d 723 (1971).

Section has no application to testimony of same nature by other witnesses. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Where former objection was made and overruled it was unnecessary to repeat the same objection to the later testimony of the same nature by the same witness in order to save error, if any. In re House's Estate, 145 Neb. 866, 18 N.W.2d 500 (1945); Triplett v. Western Public Service Co., 129 Neb. 799, 263 N.W. 229 (1935).

If the question relates to the same identical transaction or conversation, and calls for testimony of the same nature, it is not necessary that the objection be repeated to save the error in the appellate court. In re Vanicek's Estate, 145 Neb. 531, 17 N.W.2d 477 (1945).

Objection to question as incompetent having been overruled, it is not necessary to repeat objection to other questions relating to the same subject. Zediker v. State, 114 Neb. 292, 207 N.W. 168 (1926); Daggett v. State, 114 Neb. 238, 206 N.W. 735 (1925).



25-1142 New trial, defined; grounds.

A new trial is a reexamination in the same court of an issue of fact after a verdict by a jury, report of a referee, or a trial and decision by the court. The former verdict, report, or decision shall be vacated and a new trial granted on the application of the party aggrieved for any of the following causes affecting materially the substantial rights of such party: (1) Irregularity in the proceedings of the court, jury, referee, or prevailing party or any order of the court or referee or abuse of discretion by which the party was prevented from having a fair trial; (2) misconduct of the jury or prevailing party; (3) accident or surprise, which ordinary prudence could not have guarded against; (4) excessive damages, appearing to have been given under the influence of passion or prejudice; (5) error in the assessment of the amount of recovery, whether too large or too small, if the action is upon a contract or for the injury or detention of property; (6) that the verdict, report, or decision is not sustained by sufficient evidence or is contrary to law; (7) newly discovered evidence, material for the party applying, which the moving party could not, with reasonable diligence, have discovered and produced at the trial; and (8) error of law occurring at the trial and excepted to by the party making the application.

1. Irregularity

2. Misconduct

3. Accident or surprise

4. Excessive damages

5. Error in assessment

6. Contrary to evidence or law

7. Newly discovered evidence

8. Error of law

9. Miscellaneous

1. Irregularity

Motion for new trial was properly sustained. Hickman-Williams Agency v. Haney, 152 Neb. 219, 40 N.W.2d 813 (1950).

Granted on first ground only for irregularities specifically assigned. Risse v. Gasch, 43 Neb. 287, 61 N.W. 616 (1895); Spencer v. Thistle, 13 Neb. 201, 13 N.W. 208 (1882).

2. Misconduct

In a motion for new trial, allegations of misconduct by jurors must be substantiated by competent evidence, be related to a disputed matter that is relevant to the issues in the case, and have influenced the jurors in arriving at the verdict. Leavitt ex rel. Leavitt v. Magid, 257 Neb. 440, 598 N.W.2d 722 (1999).

Trial court's refusal to order juror to make affidavits as to occurrence in jury, not amounting to reversible misconduct, is not erroneous. Egan v. State, 97 Neb. 731, 151 N.W. 237 (1915).

Assertion of opinion or of expert knowledge by jurors in jury room inheres in verdict and is not misconduct; but otherwise as to statements by juror of material facts not in evidence but within his personal knowledge. Corn Exchange Nat. Bank v. Ochlare Orchards Co., 97 Neb. 536, 150 N.W. 651 (1915).

Misconduct without knowledge or consent of interested parties will not require reversal, unless verdict affected. Zancanella v. Omaha & C. B. St. Ry. Co., 96 Neb. 596, 148 N.W. 158 (1914).

It is misconduct for juror to base verdict upon independent personal knowledge. Falls City v. Sperry, 68 Neb. 420, 94 N.W. 529 (1903).

Misconduct of counsel in argument may be ground for new trial. Barr v. Post, 56 Neb. 698, 77 N.W. 123 (1898); Bullis v. Drake, 20 Neb. 167, 29 N.W. 292 (1886).

Where it is clear that a verdict of a jury is based on a compromise of the difference of opinion of its individual members and in disregard of the evidence, it is not error to set it aside. Meyer v. Shamp, 51 Neb. 424, 71 N.W. 57 (1897).

Misconduct does not necessarily imply evil or corrupt motive. Chicago, St. P., M. & O. R. R. Co. v. Deaver, 45 Neb. 307, 63 N.W. 790 (1895).

3. Accident or surprise

Motion to vacate default judgment was in legal effect a motion for new trial. Shipley v. McNeel, 149 Neb. 793, 32 N.W.2d 636 (1948).

A variance between the testimony of a witness at the present trial and at a former trial does not require a new trial on the ground of surprise, where the variance is immaterial. Riesland v. Dawson County Irr. Co., 134 Neb. 773, 279 N.W. 726 (1938).

New trial on third ground will be denied when based upon facts known to moving party during the trial. Matoushek v. Dutcher & Sons, 67 Neb. 627, 93 N.W. 1049 (1903).

In absence of abuse of discretion of trial court, denial of motion for new trial on ground of accident or surprise will not be disturbed. Zimmerer v. Fremont Nat. Bank, 59 Neb. 661, 81 N.W. 849 (1900).

4. Excessive damages

When an amount of recovery is excessive and the excess can be reasonably ascertained and a remittitur granted, the amount of the recovery is no longer too large and a new trial is not required. Barbour v. Jenson Commercial Distributing Co., 212 Neb. 512, 323 N.W.2d 824 (1982).

In order to grant a new trial because of excessive damages appearing to have been given under the influence of passion or prejudice in a personal injury case, the reviewing court must be able to say, as a matter of law, that the amount is excessive. Hickey v. Omaha & C. B. St. Ry. Co., 140 Neb. 665, 1 N.W.2d 304 (1941).

A verdict so clearly excessive as to induce the belief by the reviewing court that it must have been founded on passion and prejudice will be set aside and a new trial awarded. Heiden v. Loup River Public Power Dist., 139 Neb. 754, 298 N.W. 736 (1941).

New trial was properly granted on ground of excessive verdict resulting from passion and prejudice. Stewart v. Weiner, 108 Neb. 49, 187 N.W. 121 (1922); Hutchinson v. Western Bridge & Construction Co., 97 Neb. 439, 150 N.W. 193 (1914).

Passion or prejudice is not necessarily inferable from excessive verdict. Wainwright v. Satterfield, 52 Neb. 403, 72 N.W. 359 (1897); Omaha Fire Ins. Co. v. Thompson, 50 Neb. 580, 70 N.W. 30 (1897).

Verdict of $120,000 for injury to knee resulting in loss of kneecap does not shock the conscience where plaintiff adduced extensive evidence of pain and suffering. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).

5. Error in assessment

When the amount of the damages allowed by a jury is inadequate under the evidence in the case, it is error for the trial court to refuse to set aside such verdict. Preston v. Farmers Irr. Dist., 134 Neb. 503, 279 N.W. 298 (1938).

New trial is not ordinarily granted in personal injury actions on ground of inadequacy of amount of verdict alone. Blakely v. Omaha & C. B. St. Ry. Co., 94 Neb. 119, 142 N.W. 525 (1913); O'Reilly v. Hoover, 70 Neb. 357, 97 N.W. 470 (1903).

Error in assessment of amount of recovery cannot be reviewed under assignment in motion of insufficiency of evidence to support verdict. Warner v. Sohn, 85 Neb. 571, 123 N.W. 1054 (1909).

Where amount of recovery awarded by verdict is too small, it may call for a reversal of judgment. Yager v. Exchange Nat. Bank of Hastings, 57 Neb. 310, 77 N.W. 768 (1899).

Error in assessment of amount of recovery must be specifically set forth. Beavers v. Missouri P. Ry. Co., 47 Neb. 761, 66 N.W. 821 (1896).

Assignment of error that verdict is not supported by sufficient evidence is insufficient to raise question of error in failing to allow interest. Riverside Coal Co. v. Holmes, 36 Neb. 858, 55 N.W. 255 (1893).

6. Contrary to evidence or law

If a verdict shocks the conscience, it necessarily follows that the verdict was the result of passion, prejudice, mistake, or some other means not apparent in the record. Crewdson v. Burlington Northern RR. Co., 234 Neb. 631, 452 N.W.2d 270 (1990).

A trial court may grant a motion for new trial on the ground that the verdict is not sustained by sufficient evidence even though no motion for a directed verdict is made. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).

New trial should be granted where verdict is so clearly wrong as to induce belief that it must have resulted from passion, prejudice, mistake, or something not apparent. Burge v. C. F. Adams Co., 98 Neb. 4, 151 N.W. 949 (1915); Fredericks v. Chicago & N. W. Ry. Co., 96 Neb. 27, 146 N.W. 1011 (1914); Garfield v. Hodges & Baldwin, 90 Neb. 122, 132 N.W. 923 (1911).

New trial should be allowed where material uncontradicted evidence is clearly disregarded by jury. Hileman v. Maxwell, 97 Neb. 14, 149 N.W. 44 (1914).

Verdict should not be set aside if it can be sustained in any rational view of the evidence. Lammers v. Boehmer, 62 Neb. 159, 86 N.W. 1067 (1901).

Verdict contrary to law should be set aside if unwarranted by pleadings or in evident disregard of instructions. Westinghouse Co. v. Tilden, 56 Neb. 129, 76 N.W. 416 (1898); Wilson v. City Nat. Bank of Kearney, 51 Neb. 87, 70 N.W. 501 (1897).

Verdict clearly and unmistakably against the evidence should be set aside. Lubker v. Grand Detour Plow Co., 53 Neb. 111, 73 N.W. 457 (1897); Norfolk Beet-Sugar Co. v. Koch, 52 Neb. 197, 71 N.W. 1015 (1897).

7. Newly discovered evidence

In order to make a sufficient showing for a new trial on the ground of newly discovered evidence, the proof in support thereof must show that such evidence is now available which neither the litigant nor counsel could have discovered by the exercise of reasonable diligence and that the evidence is not merely cumulative, but competent, relevant, and material, and of such character as to reasonably justify a belief that its admission would bring about a different result if a new trial were granted. Betterman v. Department of Motor Vehicles, 273 Neb. 178, 728 N.W.2d 570 (2007).

The lower court did not abuse its discretion in overruling a motion for new trial when any material evidence presented as "newly discovered" could have been discovered and produced at the summary judgment hearing or prior to the entry of summary judgment. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

New evidence offered in support of a motion for new trial must be so potent that, by strengthening evidence already offered, a new trial would probably result in a new verdict. State v. Koch, 224 Neb. 926, 402 N.W.2d 275 (1987).

A witness' testimony is not newly discovered evidence within the meaning of this section, where plaintiff's counsel knew what the witness' testimony would be but failed to serve a subpoena on the witness and the witness failed to appear at trial. Schroll v. Fulton, 213 Neb. 310, 328 N.W.2d 780 (1983).

Where the record revealed that evidence was in existence prior to trial and that neither the litigant nor his counsel, at the time of trial, could show that he exercised due diligence to discover it, the grounds for a new trial based on newly discovered evidence were not satisfied. Smith v. Erftmier, 210 Neb. 486, 315 N.W.2d 445 (1982).

Under section 25-1144, an application for new trial on the grounds of newly discovered evidence was required to be supported by affidavit. State v. Belding, 190 Neb. 646, 211 N.W.2d 715 (1973).

New trial on the ground of newly discovered evidence may be granted after an appeal to Supreme Court has been taken and disposed of. Finnern v. Bruner, 170 Neb. 170, 101 N.W.2d 905 (1960).

Except in extraordinary cases, evidence of facts occurring after the trial will not support a motion for new trial as newly discovered evidence. Wagner v. Loup River Public Power Dist., 150 Neb. 7, 33 N.W.2d 300 (1948).

Newly discovered evidence is not a ground for a new trial where the exercise of due diligence before trial would have produced it. Jensen v. John Hancock Mutual Life Ins. Co., 145 Neb. 409, 16 N.W.2d 847 (1944).

In order to obtain a new trial on the ground of newly discovered evidence, the evidence alleged to have been newly discovered must be such that the party applying for the new trial could not with reasonable diligence have discovered and produced it at the trial. Gate City Co. v. Douglas County, 135 Neb. 531, 282 N.W. 532 (1938).

New evidence must be not merely cumulative but such as to warrant the belief that it might cause a jury to arrive at a different verdict. Miller v. Olander, 133 Neb. 762, 277 N.W. 72 (1938).

Motion for new trial was properly overruled where it was based on ground of newly discovered evidence which consisted of facts known to defendant which she failed to give to her attorney. Breen v. Nugent, 133 Neb. 131, 274 N.W. 379 (1937).

To warrant new trial for newly discovered evidence, it must appear that evidence could not have been discovered by due diligence, that it renders clear what was before uncertain, and that it will probably bring about a different result. Erwin v. Watson Bros. Transfer Co., 129 Neb. 64, 260 N.W. 565 (1935).

Requirement of showing for new trial on ground of newly discovered evidence set forth. Wiegand v. Lincoln Traction Co., 123 Neb. 766, 244 N.W. 298 (1932).

New trial should not be granted for newly discovered evidence where alleged new witness was accessible, no good reason being shown why not produced at trial. Buzzello v. Sramek, 110 Neb. 262, 193 N.W. 743 (1923).

Motion on ground of newly discovered evidence was properly sustained on strong showing that evidence materially affecting amount of recovery, on point not suggested by pleadings, was untrue, and defeated party might not reasonably have anticipated it. Coon v. Drainage Dist. No. 1, Richardson County, 99 Neb. 138, 155 N.W. 799 (1915).

It is indispensable that moving party show diligence. Van Horn v. Cooper & Cole Bros., 88 Neb. 687, 130 N.W. 567 (1911).

New trial should not be allowed for newly discovered evidence merely cumulative in its nature. Parkins v. Missouri P. Ry. Co., 79 Neb. 788, 113 N.W. 265 (1907).

Application for new trial on ground of newly discovered evidence must show facts constituting alleged due diligence; statement in language of statute is insufficient. Todd v. City of Crete, 79 Neb. 677, 115 N.W. 307 (1908); Heady v. Fishburn, 3 Neb. 263 (1874).

The newly discovered evidence must be of such controlling nature as probably to change the result. Dickinson v. Aldrich, 79 Neb. 198, 112 N.W. 293 (1907); Williams v. Miles, 73 Neb. 193, 102 N.W. 482 (1905).

Application for new trial on ground of newly discovered evidence should, when practicable, be verified by both party and his attorney. Nebraska Tel. Co. v. Jones, 60 Neb. 396, 83 N.W. 197 (1900); Draper v. Taylor, 58 Neb. 787, 79 N.W. 709 (1899).

Application on ground of newly discovered evidence should be accompanied by affidavit of new witness, or absence accounted for. Nebraska Tel. Co. v. Jones, 60 Neb. 396, 83 N.W. 197 (1900).

8. Error of law

Assignment in motion for new trial that errors of law occurred at the trial does not present correctness of giving or refusing instructions. Drucker v. Goscar, Inc., 184 Neb. 475, 168 N.W.2d 534 (1969).

An error of law occurring at the trial must be raised by appropriate motion or request in the trial court. Zavoral v. Pacific Intermountain Express, 178 Neb. 161, 132 N.W.2d 329 (1965).

Error without prejudice is not sufficient to cause granting of a new trial. Klein v. Wilson, 167 Neb. 779, 94 N.W.2d 672 (1959).

Where refusal to give a requested instruction is not alleged as error in motion for new trial, it may not be asserted as error on appeal. Robinson v. Meyer, 165 Neb. 706, 87 N.W.2d 231 (1957).

An order overruling motion to strike petition or to strike from petition will be reviewed on appeal although not assigned as error in motion for new trial. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935).

Error in giving or refusing instructions must be specifically assigned. Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897).

A motion for new trial should be granted only where there is an error prejudicial to the rights of the unsuccessful party. Cotton v. Gering Pub. Sch., 1 Neb. App. 1036, 511 N.W.2d 549 (1993).

Inadvertent mention of plaintiff's lack of health insurance is not prejudicial error requiring mistrial where it is not shown that jury inferred that plaintiff was incapable of paying expenses. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).

9. Miscellaneous

A motion which purportedly seeks a "new trial" after an entry of a summary judgment is not a proper motion for new trial. A new trial is a reexamination of an issue of fact by the same court, and a trial court does not resolve factual issues when ruling on a motion for summary judgment. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

A party seeking to prove that the opposing party was driving a particular vehicle could have, with reasonable diligence, discovered the vehicle's odometer reading prior to a summary judgment hearing on the matter. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

In reviewing the district court's order granting a new trial, the decision of the trial court will be upheld in the absence of an abuse of discretion. Bowley v. W.S.A., Inc., 264 Neb. 6, 645 N.W.2d 512 (2002).

The only pleading which tolls the time for the filing of an appeal is a motion for new trial as set out in this section, and the motion must state the statutory grounds found in this section. Breeden v. Nebraska Methodist Hosp., 257 Neb. 371, 598 N.W.2d 441 (1999).

A motion to vacate an order of dismissal is equivalent to a motion for new trial. Abboud v. Cutler, 238 Neb. 177, 469 N.W.2d 763 (1991).

Motion to correct verdict forms, because it sought not a reexamination of an issue of fact but, rather, an investigation into a possible clerical error of the jury, was not a motion for new trial and thus not subject to the 10-day filing limit imposed by section 25-1143. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

The Nebraska Workers' Compensation Act does not provide for a motion for new trial in the Nebraska Workers' Compensation Court. Carter v. Weyerhaeuser, 234 Neb. 558, 452 N.W.2d 32 (1990).

A motion for new trial is authorized after a judgment notwithstanding the verdict and, during pendency of such motion, suspends or tolls the time limit to comply with requirements for an appeal to the Nebraska Supreme Court. Dunn v. Hemberger, 230 Neb. 171, 430 N.W.2d 516 (1988).

Since a new trial is a reexamination in the same court of issues previously decided by it, the constitutional issues not raised by the pleadings may not be raised in the motion for a new trial. State ex rel. Douglas v. Schroeder, 212 Neb. 562, 324 N.W.2d 391 (1982).

None of the grounds for a new trial, except for newly discovered evidence, include remedying a proof defect. Battiato v. Falstaff Brewing Corp., 212 Neb. 474, 323 N.W.2d 105 (1982).

The trial court has the power and the authority to grant a new trial where such legal cause or reason therefor appears in the record and timely appropriate motions for a new trial have been filed, notwithstanding the fact that no preliminary motion for a directed verdict has been made. Lockhart v. Continental Cheese, Inc., 203 Neb. 331, 278 N.W.2d 604 (1979).

Diligent discovery before trial requires litigant to attempt examination where on notice that evidence may be relevant. Maddox v. First Westroads Bank, 199 Neb. 81, 256 N.W.2d 647 (1977).

Trial court had authority to vacate judgment it had entered for plaintiff after trial to the court, and to then enter judgment for defendants on motion couched in terms of section 25-1315.02. Woodmen of the World Life Ins. Soc. v. Peter Kiewit Sons' Co., 196 Neb. 158, 241 N.W.2d 674 (1976).

On appeal from a county or municipal court, notice of appeal and bond must be filed within ten days after rendition of judgment and this period cannot be prolonged by filing a motion for new trial. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).

The constitutionality of the guest statute could not be first raised in the motion for new trial. Zoimen v. Landsman, 192 Neb. 561, 223 N.W.2d 49 (1974).

An issue of constitutionality not raised in the pleadings cannot be raised in a motion for new trial. Hale v. Taylor, 192 Neb. 298, 220 N.W.2d 378 (1974).

If a new trial will involve the reexamination of an issue of fact, the granting thereof is appealable. Morford v. Lipsey Meat Co., Inc., 179 Neb. 420, 138 N.W.2d 653 (1965).

A new trial is a reexamination in the same court of an issue of fact. Central Sur. & Ins. Corp. v. Atlantic Nat. Ins. Co., 178 Neb. 226, 132 N.W.2d 758 (1965).

Motion for new trial in divorce action specified four of the eight grounds set forth in this section. Isom v. Isom, 176 Neb. 344, 126 N.W.2d 198 (1964).

A new trial does not involve an original examination of issues, but only re-examination. Otteman v. Interstate Fire & Cas. Co. Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

A motion for a new trial within the purview of this section must be for a complete new trial. Harman v. Swanson, 169 Neb. 452, 100 N.W.2d 33 (1959).

Failure of litigant to ascertain facts shown by an existing public record is not reasonable diligence. Wemmer v. Young, 167 Neb. 495, 93 N.W.2d 837 (1958).

Motion for new trial is proper even though ruling thereon does not require a re-examination of an issue of fact. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

Assignments of error on appeal may not be sufficient although substantially in the language relating to motions for new trial. Backer v. City of Sidney, 165 Neb. 816, 87 N.W.2d 610 (1958).

Motion for new trial by plaintiff was sufficient as to joint defendants. Wisnieski v. Moeller, 165 Neb. 476, 86 N.W.2d 52 (1957).

Assignments of error couched in exact words of motion for new trial generally are insufficient. Wieck v. Blessin, 165 Neb. 282, 85 N.W.2d 628 (1957).

Motion for new trial may be granted although no preliminary motion for directed verdict has been made. Kohl v. Unkel, 163 Neb. 257, 79 N.W.2d 405 (1956).

The grounds for a new trial are statutory. State v. Kubik, 159 Neb. 509, 67 N.W.2d 755 (1954).

Supreme Court may consider on appeal an additional reason for granting of new trial. Danielsen v. Eickhoff, 159 Neb. 374, 66 N.W.2d 913 (1954).

If legal reason exists, court should sustain motion. Pongruber v. Patrick, 157 Neb. 799, 61 N.W.2d 578 (1953).

Assignment of error in language of statute was sufficient. Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951).

Motion filed setting up grounds under this section did not authorize vacation of judgment after term. Nemetz v. Nemetz, 152 Neb. 178, 40 N.W.2d 685 (1950).

A new trial is a reexamination in the same court of an issue of fact. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

To be ground for new trial, error must affect materially the substantial rights of a party. Greenberg v. Fireman's Fund Ins. Co., 150 Neb. 695, 35 N.W.2d 772 (1949).

The remedy provided for errors committed during a trial is a new trial. Schnell v. United Hail Ins. Co., 145 Neb. 768, 18 N.W.2d 112 (1945).

When a general verdict is vacated or set aside by the trial court for errors specified in this section, it should award a new trial. In re George's Estate, 144 Neb. 915, 18 N.W.2d 68 (1945).

It is sufficient to set out grounds for new trial in language of the statute. McCullough v. Omaha Coliseum Corporation, 144 Neb. 92, 12 N.W.2d 639 (1944).

A copy of the provisions of this section is insufficient as an assignment of errors upon appeal. Labs v. Farmers State Bank of Millard, 135 Neb. 130, 280 N.W. 452 (1938).

Power of setting aside a verdict on ground that it is excessive should be used sparingly. Watson v. Miller, 131 Neb. 74, 267 N.W. 230 (1936).

Where defendant's motion for new trial is sustained, former judgment set aside, and judgment of dismissal of cause of action is entered, plaintiff becomes the "aggrieved party" with right to present motion for a new trial. Elfers v. Schuff & Sons Hotel Co., 127 Neb. 236, 254 N.W. 885 (1934).

Statute does not abridge the inherent power of the court to vacate or modify its own judgments during the term. Lyman v. Dunn, 125 Neb. 770, 252 N.W. 197 (1934).

Procedure under tax foreclosure statute necessarily invokes equity jurisdiction, hence motion for new trial hereunder was not required. Douglas County v. Barker Co., 125 Neb. 253, 249 N.W. 607 (1933).

In absence of motion for new trial, the only question presented by record is determination of whether defendant's answer supports judgment entered. Hamaker v. Patrick, 122 Neb. 688, 241 N.W. 537 (1932).

When, in equity case, Supreme Court on appeal directs trial court to enter different judgment, defeated party may file motion for new trial within three days after entry thereof. Ward v. Geary, 115 Neb. 58, 211 N.W. 208 (1926).

Affidavits of jurors are incompetent to show how amount of verdict computed. Palmer v. Parmele, 104 Neb. 30, 175 N.W. 649 (1919).

Section relates only to applications for new trial at same term judgment was rendered. Wunrath v. Peoples Fur. & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

New trial should be granted by equity court where party is deprived of bill of exceptions, because of inability of court reporter to furnish transcript of evidence. Ferber v. Leise, 97 Neb. 795, 151 N.W. 307 (1915).

Where special findings are returned, motion for new trial may be filed within three days from entry of judgment vacating general verdict and entering judgment on special findings. Platte County Bank v. Clark, 81 Neb. 255, 115 N.W. 787 (1908).

Application must be made during same term, and, except on newly discovered evidence, within three days. Carmack v. Erdenberger, 77 Neb. 592, 110 N.W. 315 (1906).

Right to new trial is waived by stay of judgment or decree. Rice v. Parrott, 76 Neb. 501, 107 N.W. 840 (1906), affirmed on rehearing 76 Neb. 505, 111 N.W. 583 (1907); Banks v. Hitchcock, 20 Neb. 315, 30 N.W. 56 (1886).

Where error complained of involves no reexamination of issues of fact, motion for new trial is not a prerequisite to review. Bannard v. Duncan, 65 Neb. 179, 90 N.W. 947 (1902).

Requirement of filing of motion applies only to issues of fact. Horton v. State ex rel. Hayden, 60 Neb. 701, 84 N.W. 87 (1900).

This section does not abridge power of court to vacate its own judgments during term. Bradley v. Slater, 58 Neb. 554, 78 N.W. 1069 (1899).

Motion may not be heard in vacation. Hodgin v. Whitcomb, 51 Neb. 617, 71 N.W. 314 (1897).

Primary purpose of section is to afford trial court the opportunity to correct its own errors. Weber v. Kirkendall, 44 Neb. 766, 63 N.W. 35 (1895).

New trial cannot be granted on grounds other than those prescribed by law. Risse v. Gasch, 43 Neb. 287, 61 N.W. 616 (1895).

Motion does not per se stay execution of judgment or decree. Von Dorn v. Mengedoht, 41 Neb. 525, 59 N.W. 800 (1894).

Additional grounds are not assignable by amendment at subsequent term. Aultman, Miller & Co. v. Leahey, 24 Neb. 286, 38 N.W. 740 (1888).

Motion may be heard at subsequent term. Chadron Loan & Building Assn. v. Scott, 4 Neb. Unof. 694, 96 N.W. 220 (1903).

Summary judgment is not a trial within the meaning of this section. Vesely v. National Travelers Life Co., 12 Neb. App. 622, 682 N.W.2d 713 (2004).



25-1143 Repealed. Laws 2000, LB 921, § 38.



25-1144 New trial; motion; form.

The application for a new trial shall be by motion, upon written grounds, filed at the time of making the motion. It shall be sufficient, however, in assigning the grounds of the motion to assign the same in the language of the statute and without further or other particularity. The causes enumerated in subdivisions (2), (3), and (7) of section 25-1142 shall be sustained by affidavits showing their truth and may be controverted by affidavits.

1. Necessity

2. Form

3. Miscellaneous

1. Necessity

Provisions of this statute as to application for new trial are mandatory. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935); Douglas County v. Barker Co., 125 Neb. 253, 249 N.W. 607 (1933); Weber v. Allen, 121 Neb. 833, 238 N.W. 740 (1931).

Provisions are mandatory. Carmack v. Erdenberger, 77 Neb. 592, 110 N.W. 315 (1906).

Motion is not necessary to raise question of sufficiency of pleading to support judgment. Farris v. State ex rel. Murphy, 46 Neb. 857, 65 N.W. 890 (1896).

Court may set aside verdict on its own motion. Weber v. Kirkendall, 44 Neb. 766, 63 N.W. 35 (1895).

Motion is not necessary to obtain review of equity cases. Swansen v. Swansen, 12 Neb. 210, 10 N.W. 713 (1881).

2. Form

A written motion for new trial specifying ground thereof is mandatory for review of errors of law occurring at the trial of a law action or the sufficiency of the evidence. Parker v. Christensen, 192 Neb. 117, 219 N.W.2d 235 (1974).

It is sufficient to state ground for new trial in language of statute. Johnston Grain Co. v. Tridle, 175 Neb. 859, 124 N.W.2d 463 (1963); State v. Kubik, 159 Neb. 509, 67 N.W.2d 755 (1954); Harsche v. Czyz, 157 Neb. 699, 61 N.W.2d 265 (1953); Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951); McCullough v. Omaha Coliseum Corporation, 144 Neb. 92, 12 N.W.2d 639 (1944); Chicago, B. & Q. R. R. Co. v. Cass County, 51 Neb. 369, 70 N.W. 955 (1897).

Claim of newly discovered evidence must be sustained by affidavit. Powell v. Van Donselaar, 160 Neb. 21, 68 N.W.2d 894 (1955).

Assignment of error in motion for new trial that court erred in giving or refusal to give a group of instructions will be considered only to the extent of ascertaining if any one of instructions should have been given or refused. Anderson v. Nebraska Defense Corporation, 146 Neb. 466, 20 N.W.2d 322 (1946).

When codefendants join in a motion for a new trial, errors assigned which are not good as to all defendants are not good as to any. Thomas v. Fundum, 135 Neb. 728, 283 N.W. 839 (1939).

Assignment in motion of errors of law occurring at trial and duly excepted to is sufficient to review ruling on demurrer. Riverside Coal Co. v. Holmes, 36 Neb. 858, 55 N.W. 255 (1893).

Assignment of errors of law occurring at trial is sufficient to entitle party to review rulings on admission or rejection of testimony. Labaree v. Klosterman, 33 Neb. 150, 49 N.W. 1102 (1891).

3. Miscellaneous

A motion for reconsideration does not toll the time for appeal and is considered nothing more than an invitation to the court to consider exercising its inherent power to vacate or modify its own judgment. Bechtold v. Gomez, 254 Neb. 282, 576 N.W.2d 185 (1998).

Erroneous failure to submit pleaded issues supported by evidence may be availed of by assignment of error in language of the statute. Fries v. Goldsby, 163 Neb. 424, 80 N.W.2d 171 (1956).

Setting out grounds for new trial in language of statute is sufficient for purposes of motion, but is insufficient as assignments of error upon appeal. Labs v. Farmers State Bank of Millard, 135 Neb. 130, 280 N.W. 452 (1938).

Record of trial itself must show how question was presented to and ruled upon by court; cannot be shown by affidavit filed with motion for new trial. Palmer v. Parmele, 104 Neb. 30, 175 N.W. 649 (1919).

Appeal to Supreme Court does not prevent district court from granting new trial. Smith v. Goodman, 100 Neb. 284, 159 N.W. 418 (1916).

Alleged errors of trial court in an action at law, not referred to in motion for new trial, will not be considered. Pennington County Bank v. Bauman, 81 Neb. 782, 116 N.W. 669 (1908).

Affidavits must be filed and preserved in bill of exceptions. Omaha Fire Ins. Co. v. Dierks, 43 Neb. 473, 61 N.W. 740 (1895).



25-1144.01 New trial; motion; when filed; filing before entry of judgment; treatment.

A motion for a new trial shall be filed no later than ten days after the entry of the judgment. A motion for a new trial filed after the announcement of a verdict or decision but before the entry of judgment shall be treated as filed after the entry of judgment and on the day thereof.

The trial court's unsigned journal entry that was sent to both parties was the court's announcement of its decision, and thus, the defendant's motion for new trial, which was filed after the court sent the unsigned journal entry to the parties but before the court entered the marital dissolution decree, was effective under this section. Despain v. Despain, 290 Neb. 32, 858 N.W.2d 566 (2015).

A motion for new trial must be filed within 10 days after an entry of judgment, which occurs when the clerk of the court places the file stamp and date upon the judgment, decree, or final order. Macke v. Pierce, 263 Neb. 868, 643 N.W.2d 673 (2002).



25-1145 Repealed. Laws 2000, LB 921, § 38.



25-1146 Damages.

Whenever damages are recoverable, the plaintiff may claim and recover any rate of damages to which he may be entitled for the cause of action established.



25-1147 Actions; when triable.

Actions shall be triable at the first term of the court after the issues therein, by the times fixed for pleading, are or should have been made up; and when by the times fixed for pleading, the issues are or should have been made up during a term, such action shall be triable at that term. When the issues are or should have been made up, either before or during a term of court, but after the period for preparing the trial docket of such term, the clerk shall place such actions on the trial docket of that term.

Failure to put case on docket does not entitle party to vacate judgment where he is not prejudiced. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

Court may pass case or set for trial on future day of term. Connell v. Chambers, 22 Neb. 302, 34 N.W. 636 (1887).



25-1148 Continuance or adjournment of causes pending; motion; affidavits; oral testimony; order; effect.

Whenever application for continuance or adjournment is made by a party or parties to any cause or proceeding pending in the district court of any county, such application shall be by written motion entitled in the cause or proceeding and setting forth the grounds upon which the application is made, which motion shall be supported by the affidavit or affidavits of person or persons competent to testify as witnesses under the laws of this state, in proof of and setting forth the facts upon which such continuance or adjournment is asked. After the filing of such application and the affidavits in support thereof, the adverse party shall have the right to file counter affidavits in the matter. Either party may, upon obtaining leave of the court, introduce oral testimony upon the hearing of such application. The court may, upon the hearing, in its discretion, grant or refuse such application, and no reversal of such cause or proceeding shall be had on account of the action of the court in granting or refusing such application except when there has been an abuse of a sound legal discretion by the court.

1. Showing required

2. Discretion of court

3. Miscellaneous

1. Showing required

A court can grant a motion to continue even if the written motion was not filed, so long as the motion is set forth in the record. State v. Brooks, 285 Neb. 640, 828 N.W.2d 496 (2013).

An application for continuance must be in writing and supported by an affidavit which contains factual allegations demonstrating good cause or sufficient reason necessitating postponement of proceedings. Williams v. Gould, Inc., 232 Neb. 862, 443 N.W.2d 577 (1989).

Denial of motion for continuance was proper where no written application and affidavit were filed. Stastny v. Tachovsky, 178 Neb. 109, 132 N.W.2d 317 (1964).

Affidavits for continuance must allege facts and circumstances from which legal conclusions can be drawn. State v. Russell, 173 Neb. 882, 115 N.W.2d 578 (1962).

In reviewing order denying a continuance, it is proper to look to the entire record in the case. Kennedy v. State, 171 Neb. 160, 105 N.W.2d 710 (1960).

Where motion for continuance was not supported, denial was not error. Vasa v. Vasa, 165 Neb. 69, 84 N.W.2d 185 (1957).

In order to be considered by appellate court, affidavits must be preserved by bill of exceptions. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Voluntary or negligent absence of a party to the suit is not a ground for continuance. Kulhanek v. Kulhanek, 134 Neb. 349, 278 N.W. 563 (1938).

Where pleading of party applying for continuance fails to disclose a meritorious cause of action or defense, continuance may be denied. Cornell v. Tuck, 104 Neb. 759, 178 N.W. 612 (1920).

Nonattendance of witnesses subpoenaed by plaintiff when the trial commenced is not of itself sufficient ground for a continuance at the request of defendant who relied upon plaintiff's efforts to procure the attendance of such witnesses. Jackson v. Omaha & C. B. St. Ry. Co., 101 Neb. 456, 163 N.W. 838 (1917).

Counter showing against motion for continuance is properly allowed. Dilley v. State, 97 Neb. 853, 151 N.W. 946 (1915).

Absence of witness is not ground for continuance where testimony would have been inadmissible. Aegerter v. Ronspies, 97 Neb. 656, 150 N.W. 1019 (1915).

Ordinarily failure to have witness subpoenaed and reliance on his promise to appear and testify shows lack of such diligence as requires a continuance in case the witness fails to keep his promise. Life Ins. Clearing Co. v. Altschuler, 55 Neb. 341, 75 N.W. 862 (1898).

An application for continuance shall state the grounds upon which the application is made and be supported by affidavits of persons competent to testify as witnesses in proof of and setting forth the facts upon which such continuance is asked. State v. Vela-Montes, 19 Neb. App. 378, 807 N.W.2d 544 (2011).

The method by which the State sought a continuance, although not ideal under the requirements of this section, was not in itself a sufficient basis for finding error in the granting of the continuance. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

An application for a continuance must be in writing and supported by an affidavit which contains factual allegations demonstrating good cause or sufficient reason necessitating postponement of the proceedings. In re Interest of Azia B., 10 Neb. App. 124, 626 N.W.2d 602 (2001).

The burden of showing an abuse of discretion in refusing a continuance is upon person who asserts it. Rhodes v. Houston, 258 F.Supp. 546 (D. Neb. 1966).

2. Discretion of court

In determining whether a trial court has abused its discretion in refusing to grant a continuance, it is proper for the reviewing court to look at the entire record in the case. State v. Valdez, 239 Neb. 453, 476 N.W.2d 814 (1991).

The failure to file a written motion for continuance supported by affidavit is a factor to be considered in determining whether a trial court abused its discretion in denying a continuance. State v. Santos, 238 Neb. 25, 468 N.W.2d 613 (1991).

Generally, the denial of a motion for a continuance is a matter for the discretion of the trial court whose ruling will be upheld absent an abuse of discretion. State v. Perez, 235 Neb. 796, 457 N.W.2d 448 (1990).

There is no abuse of discretion by the court in denying a request for a continuance unless it appears that the defendant suffered prejudice as a result of that denial. State v. Perez, 235 Neb. 796, 457 N.W.2d 448 (1990).

Where a criminal defendant's motion for continuance is based upon the occurrence or nonoccurrence of events within the defendant's own control, denial of such motion generally is not abuse of discretion. State v. Perez, 235 Neb. 796, 457 N.W.2d 448 (1990).

Failure to comply with the requirement that application for continuance shall be by written motion and supported by affidavits is relevant in determining whether the trial court abused its discretion in refusing to grant a continuance. State v. Carter, 226 Neb. 636, 413 N.W.2d 901 (1987).

A situation in which a party moves to continue the testimony of a physician to the next day in order to permit a physical examination of the injured party, and in which the trial proceeds with testimony from other witnesses, does not amount to a continuance which would require a written motion supported by affidavit. Hoegerl v. Burt, 215 Neb. 752, 340 N.W.2d 428 (1983).

A trial court may, in a proper case, order a continuance on its own motion and in the absence of a showing of abuse of discretion, its ruling on a motion for a continuance will not be disturbed on appeal. State v. Lee, 195 Neb. 348, 237 N.W.2d 880 (1976).

A motion for continuance is addressed to the sound discretion of the court, and in the absence of a showing of an abuse of discretion, a ruling on a motion for continuance will not be disturbed on appeal. Korte v. Betzer, 193 Neb. 15, 225 N.W.2d 30 (1975).

A denial of a party's motion for continuance of a hearing on a motion for new trial is not an abuse of sound legal discretion. Engel v. Mead, 191 Neb. 541, 216 N.W.2d 718 (1974).

In the absence of a showing in conformance with this section, it is not error for the trial court to refuse to grant a continuance. Metschke v. Department of Motor Vehicles, 186 Neb. 197, 181 N.W.2d 843 (1970).

Trial court may in a proper case order a continuance on its own motion. Waite v. State, 169 Neb. 113, 98 N.W.2d 688 (1959).

Application for a continuance is addressed to the sound discretion of the trial court. O'Rourke v. State, 166 Neb. 866, 90 N.W.2d 820 (1958).

The granting of a continuance rests in discretion of trial court. Cox v. State, 159 Neb. 811, 68 N.W.2d 497 (1955).

In absence of showing of abuse of discretion, denial of continuance is not error. Hyslop v. State, 159 Neb. 802, 68 N.W.2d 698 (1955).

Where parties agree to continue case beyond day set for trial, and default judgment is entered at request of party violating the agreement for continuance, it is abuse of discretion to overrule motion for new trial. National Cooperative Hail Assn. v. Doran Bros., 121 Neb. 746, 238 N.W. 527 (1931).

There was no abuse of discretion in refusing continuance. Middaugh v. Chicago & N. W. Ry. Co., 114 Neb. 438, 208 N.W. 139 (1926).

Refusal to grant continuance was abuse of discretion under circumstances of case. Richelieu v. Union P. R. R. Co., 97 Neb. 360, 149 N.W. 772 (1914).

Noncompliance with the clear mandates of this section is merely a factor to be considered in determining whether the trial court abused its discretion in ruling upon a motion for continuance. State v. Vela-Montes, 19 Neb. App. 378, 807 N.W.2d 544 (2011).

Courts may grant a continuance when the factual basis for granting the motion is wholly or largely dependent upon the oral statements of the prosecutor where the defense does not object to the procedure. State v. Roundtree, 11 Neb. App. 628, 658 N.W.2d 308 (2003).

Failure to comply with this section is relevant as to whether the trial court abused its discretion. In re Interest of Azia B., 10 Neb. App. 124, 626 N.W.2d 602 (2001).

3. Miscellaneous

This section and section 29-1206 do not define whether a defendant's right to a speedy trial has been violated. State v. Turner, 252 Neb. 620, 564 N.W.2d 231 (1997).



25-1149 Issues; order in which tried; time of hearing.

The trial of an issue of fact, and the assessment of damages in any case shall be in the order in which they are placed on the trial docket, unless by consent of parties, or the order of the court, they are continued, or placed at the heel of the docket, or temporarily postponed. The time of hearing all other cases shall be in the order in which they are placed on the docket, unless the court shall otherwise direct. The court may in its discretion hear at any time a motion, may by rule prescribe the time for hearing motions, and provide for dismissing actions without prejudice for want of prosecution.

The district court abused its discretion in dismissing, without explanation, an inmate’s complaint for lack of prosecution when the court identified two ways of avoiding dismissal and the inmate timely performed one of the specified actions. Jones v. Jones, 284 Neb. 361, 821 N.W.2d 211 (2012).

A district court has discretionary power to dismiss a case without prejudice for want of prosecution. Such a dismissal is also within the inherent power of the court. Talkington v. Womens Servs., P.C., 256 Neb. 2, 588 N.W.2d 790 (1999).

Even where statute of limitations would bar filing of a new action, district court may dismiss a case for want of prosecution where facts indicate unreasonable delay with no justifiable excuse. Schaeffer v. Hunter, 200 Neb. 221, 263 N.W.2d 102 (1978).

A court may under court rule dismiss cases for lack of progress after a specified time interval. Fanning v. Richards, 193 Neb. 431, 227 N.W.2d 595 (1975).

Court has power to dismiss for want of prosecution. Brown v. Lincoln, 157 Neb. 840, 61 N.W.2d 836 (1954).

Causes are to be tried in the district court in the order in which they are entered upon the trial docket, unless court otherwise directs. Osgood v. Grant, 44 Neb. 350, 62 N.W. 894 (1895).



25-1150 Transferred to section 25-21,184.



25-1151 Transferred to section 25-21,185.



25-1152 Transferred to section 25-21,186.



25-1153 Transferred to section 25-21,187.



25-1154 Legislative purpose and findings.

The purpose of sections 25-1154 to 25-1157 is to provide an alternate dispute resolution technique, to be known as the summary jury trial, for use by the parties to civil court actions. The Legislature finds that the procedures set forth in such sections will save valuable court and juror resources, promote prompt resolution of disputes, and increase settlement of disputed actions prior to a jury trial. The Legislature declares that courts should liberally construe such sections and employ summary jury trials in appropriate civil actions to effectuate the purposes and findings set forth in this section.



25-1155 Motion; when granted; contents.

In any civil action, the district court may grant a summary jury trial upon the written motion of all parties or their oral motion in court entered upon the record. The motion for summary jury trial may contain a stipulation of the parties concerning the use or effect of the summary jury verdict.



25-1156 Trial; how conducted.

Summary jury trials shall be conducted in the same manner as any other trial by jury under Chapter 25, article 11, with the following exceptions:

(1) A six-person jury shall be selected from persons whose names appear on the jury list and who qualify as jurors. Examination of the prospective jurors shall be conducted by the judge who shall select the jury subject to each party's right to challenge two jurors;

(2) Each party shall have an equal amount of time to present his or her case as shall be agreed upon by the parties and the judge;

(3) The judge need not preside during the presentation of the case but may give the jury written or oral instructions on the applicable law following the presentation;

(4) The parties shall not present evidence but may present representations or summaries of evidence which would be adduced and admissible at trial. At least ten days prior to trial the parties shall exchange the representations or summaries of evidence which will be presented to the jury. All objections to the evidence shall be made prior to the summary jury trial and shall not be allowed during the trial;

(5) The parties shall attend the summary jury trial. The president, chief executive officer, or any other representative with authority to enter into a binding agreement or make a binding settlement offer from each corporation or association which is a party shall attend; and

(6) The jury may return either a consensus verdict or a special verdict consisting of an anonymous statement of each juror's findings which includes (a) the parties' respective liability, (b) the value of damages, and (c) a general verdict.



25-1157 Trial; use of verdict; records; not required.

Summary jury trials shall not result in a final determination on the merits and shall not be appealable. Neither the fact of the holding of a summary jury trial nor the jurors' verdict nor the presentations by the parties shall be admissible as evidence in any subsequent trial of the action except any documents otherwise admissible under the rules of evidence. No record shall be required of the jury selection, the presentation of the parties, or the instructions by the court of the summary jury trial.



25-1201 Repealed. Laws 1975, LB 279, § 75.



25-1202 Repealed. Laws 1975, LB 279, § 75.



25-1203 Repealed. Laws 1975, LB 279, § 75.



25-1204 Repealed. Laws 1975, LB 279, § 75.



25-1205 Repealed. Laws 1975, LB 279, § 75.



25-1206 Repealed. Laws 1975, LB 279, § 75.



25-1207 Repealed. Laws 1975, LB 279, § 75.



25-1208 Repealed. Laws 1975, LB 279, § 75.



25-1209 Witnesses; answer subjecting to civil liability; not privileged.

A witness is not excused from answering a question upon the mere ground that he would be thereby subject to a civil liability.



25-1210 Witnesses; answer subjecting to criminal liability; disgracing answer; privilege.

When the matter sought to be elicited would tend to render the witness criminally liable or to expose him or her to public ignominy, the witness is not compelled to answer, except as provided in section 27-609.

The public ignominy privilege provided in this section cannot be asserted by a witness in a criminal case. State v. Riensche, 283 Neb. 820, 812 N.W.2d 293 (2012).

In dissolution action, trial court's ruling allowing wife to invoke the privilege against self-incrimination was supported by this section. Ritchey v. Ritchey, 208 Neb. 100, 302 N.W.2d 372 (1981).

In determining whether the testimony of a witness who had pleaded guilty to a similar charge but had not been sentenced, who invoked the privilege of self-incrimination during cross-examination may be used against the defendant, a distinction must be drawn between cases in which the assertion of the privilege merely precludes inquiry into collateral matters which bear only on the creditability of the witness and those cases in which the assertion of the privilege prevents inquiry into matters about which the witness testified on direct examination. State v. Bittner, 188 Neb. 298, 196 N.W.2d 186 (1972).

Privilege of refusing to answer may be asserted at time witness is confronted with question or interrogatory. State ex rel. Beck v. Lush, 168 Neb. 367, 95 N.W.2d 695 (1959).

Privilege of witness to refuse to answer on ground answer may tend to incriminate him or expose him to public ignominy must be timely made or it will be deemed to have been waived. State ex rel. Wright v. Barlow, 132 Neb. 166, 271 N.W. 282 (1937).

Questions tending to incriminate or expose witness to public ignominy were improper. Pricer v. Lincoln Gas & Elec. Co., 111 Neb. 209, 196 N.W. 150 (1923).

If witness testified to part, he waives privilege as to whole transaction. Lombard v. Mayberry, 24 Neb. 674, 40 N.W. 271 (1888).



25-1211 Witnesses; credibility; impeachment.

Facts which have heretofore caused the exclusion of testimony, may still be shown for the purpose of lessening its credibility.

State was permitted on cross-examination to interrogate accused as to his prior criminal record. O'Connor v. State, 123 Neb. 471, 243 N.W. 650 (1932).

Evidence of writings made during trial as a basis of comparison for determination of disputed documents was properly admitted. In re Estate of Husa, 121 Neb. 67, 236 N.W. 177 (1931).

Record of conviction may be received to lessen credibility of witness, but such record is not conclusive. Reed v. State, 66 Neb. 184, 92 N.W. 321 (1902).

Previous inconsistent statements of witness may be shown, where proper foundation therefor has been laid. Omaha Loan & Trust Co. v. Douglas County, 62 Neb. 1, 86 N.W. 936 (1901); Tatum v. State, 61 Neb. 229, 85 N.W. 40 (1901).

Evidence of reputation of witness should be confined to reputation at place of residence. Faulkner v. Gilbert, 61 Neb. 602, 85 N.W. 843 (1901).

The record of conviction of an offense below the grade of a felony is not admissible to affect the credibility of a witness. YMCA of Lincoln v. Rawlings, 60 Neb. 377, 83 N.W. 175 (1900).



25-1212 Repealed. Laws 1951, c. 62, § 5.



25-1213 Notarial protest as evidence of dishonor; bill of exchange or promissory note.

The usual protest by a notary public, without proof of his signature or notarial seal, is evidence of the dishonor and notice of a bill of exchange or promissory note.

Certificate of notary is evidence of notice as well as protest. Williams v. Parks, 63 Neb. 747, 89 N.W. 395 (1902).



25-1214 Repealed. Laws 1975, LB 279, § 75.



25-1215 Repealed. Laws 1975, LB 279, § 75.



25-1216 Evidence; instrument; written and printed matter; writing controls.

When an instrument consists partly of written and partly of printed form, the former controls the latter, where the two are inconsistent.

In a typed contract, writing subsequent to the typing controls where there is a conflict between the typed and written provisions thereof. Spencer-O'Neill House, Inc. v. Denbeck, 196 Neb. 456, 243 N.W.2d 767 (1976).

Typewriting controls printed form where two are inconsistent. Jacobsen v. Farnham, 155 Neb. 776, 53 N.W.2d 917 (1952).

Typewriting is writing within the contemplation of the statute. Mack Investment Co. v. Dominy, 140 Neb. 709, 1 N.W.2d 295 (1941); New Masonic Temple Assn. v. Globe Indemnity Co., 134 Neb. 731, 279 N.W. 475 (1938).

Sewer contractor could recover for sheeting lumber left in trench by city engineer's order, where payment was provided for in specifications, though contract provided no extras would be allowed for sheeting left in trench. Petersen v. City of Omaha, 120 Neb. 219, 231 N.W. 763 (1930).

Where first paragraph of conditions of builder's bond is in typewriting complete within itself, and inconsistent provisions are in fine print as part of blank form evidently not intended to be used, typewritten part controls. American Surety Co. v. School Dist. No. 64 of Douglas Co., 117 Neb. 6, 219 N.W. 583 (1928).

Where printed part of land contract says "good title of record," but typewritten part says "title satisfactory to attorney" of purchaser, latter prevails. Flower v. Coe, 111 Neb. 296, 196 N.W. 139 (1923).



25-1217 Agreements; construction of terms.

When the terms of an agreement have been intended in a different sense by the parties to it, that sense is to prevail against either party in which he had reason to suppose the other understood it.

1. Construction

2. Reformation

1. Construction

The intention of the parties to an accord and satisfaction is a question of law where the written contract is couched in clear and unambiguous terms and where the evidence creates no conflict as to intention. Meyers v. Frohm Holdings, Inc., 211 Neb. 329, 318 N.W.2d 716 (1982).

In determining the meaning of a written contract, where it is in doubt and dispute, the court will consider all facts and circumstances leading up to and attending its execution, and consider the relation of the parties, the nature and situation of the subject matter, and the apparent purpose of making the contract. Younker Brothers, Inc. v. Westroads, Inc., 196 Neb. 168, 241 N.W.2d 679 (1976).

The meaning of an ambiguity in a contract is a matter of fact to be determined as other questions of fact and summary judgment is precluded. Grantham v. General Tel. Co., 191 Neb. 21, 213 N.W.2d 439 (1973).

Contract for treatment of house for termites was not subject to construction under this section. Hansen v. E. L. Bruce Co., 162 Neb. 759, 77 N.W.2d 458 (1956).

Where one party uses language to which it attaches a certain meaning, and that meaning is made known to the other party and no objection is made thereto, the language will be construed according to the meaning of the party using it. Platte Valley Bank v. Lemke, 141 Neb. 218, 3 N.W.2d 396 (1942).

An agreement that is vague and ambiguous in its terms may be explained by other evidence. Jensen v. Romigh, 133 Neb. 71, 274 N.W. 199 (1937).

When terms of an agreement have been intended in a different sense by the parties to it, that sense will prevail against either party in which he had reason to suppose the other understood it. Elvidge v. Brant, 131 Neb. 1, 267 N.W. 169 (1936); Eagle Indemnity Co. v. Village of Creston, 129 Neb. 850, 263 N.W. 220 (1935).

Evidence of oral agreement is inadmissible where written contract is certain. Smith v. Bailey, 105 Neb. 754, 181 N.W. 926 (1921).

Technical terms should be given nontechnical meaning where one party has reason to suppose other party so understood them. Richey v. Omaha & Lincoln Ry. & Light Co., 100 Neb. 847, 161 N.W. 575 (1917).

Construction of terms of insurance as to word "dwelling," was adopted in accordance with sense that insurer had reason to believe insured understood it. Hamilton v. North American Accident Ins. Co., 99 Neb. 579, 157 N.W. 111 (1916).

Contract prepared by one party should be given construction that party preparing it supposed other would give it. Flory v. Supreme Tribe of Ben Hur, 98 Neb. 160, 152 N.W. 295 (1915).

Section was applied to a land contract where parties intended a different meaning. Edmiston v. Hupp, 98 Neb. 84, 152 N.W. 296 (1915).

When agreement between the parties is indefinite and uncertain and intended in a different sense by the parties, it should be construed in the sense plaintiff had reason to suppose defendant understood it to have. Campbell v. Hobbs, 97 Neb. 833, 151 N.W. 929 (1915).

Applied in action for purchase price of land where contract was based on letters. Pottratz v. Piper, 95 Neb. 145, 145 N.W. 265 (1914).

Section applied to stipulation for settlement of controversy. Southern Realty Co. v. Hannon, 89 Neb. 802, 132 N.W. 533 (1911).

Principal is bound by statements of agent as to meaning of terms inducing contract. Fairbanks, Morse & Co. v. Burgert, 88 Neb. 376, 129 N.W. 557 (1911).

Agreement is legal if other party did not understand there was agreement not to prosecute. Griffin v. Chriswisser, 84 Neb. 196, 120 N.W. 909 (1909).

Assignment fell within provisions of this section. Barnes v. Sim, 80 Neb. 213, 117 N.W. 881 (1908).

Where bank president gave customer personal note in lieu of obligation of bank on certificate of deposit, bank was bound by understanding of customer that document was liability of bank. Patterson v. First National Bank of Humboldt, 78 Neb. 228, 110 N.W. 721 (1907).

Guaranty construed to cover any amount that person guaranteed failed to pay to the extent of specified amount. Standard Oil Co. v. Hoese, 57 Neb. 665, 78 N.W. 292 (1899).

Oral evidence to vary or control written agreement is inadmissible, in absence of fraud, ambiguity, or mistake. State Bank of Ceresco v. Belk, 56 Neb. 710, 77 N.W. 58 (1898); Sylvester v. Carpenter Paper Co., 55 Neb. 621, 75 N.W. 1092 (1898).

Terms of health certificate, in application for insurance, construed against insurer. American Order of Prot. v. Stanley, 5 Neb. Unof. 132, 97 N.W. 467 (1903).

Must be construed as party or agent understood it when he signed. People's B., L. & S. Assn. v. Klauber, 1 Neb. Unof. 676, 95 N.W. 1072 (1901).

2. Reformation

Section was applied in case where automobile liability insurance policy was reformed to conform to original contract that it should be issued to cover plaintiff's son as driver. Davis v. Highway Motor Underwriters, 120 Neb. 734, 235 N.W. 325 (1931).

In action for deficiency judgment, grantee, under deed in which he "assumes" mortgage, may show by parol that understanding was he was not to be personally liable. Durland Trust Co. v. Payne, 106 Neb. 135, 182 N.W. 1016 (1921).

Reformation may be had in equity to express agreement as understood. Blair v. Kingman Imp. Co., 82 Neb. 344, 117 N.W. 773 (1908).



25-1218 Works of history, science, or art; presumptive evidence.

Historical works, books of science or art, and published maps or charts, when made by persons indifferent between the parties, are presumptive evidence of facts of general notoriety or interest.

Text books on surgery are not competent evidence except as to matters of general notoriety or interest. Van Skike v. Potter, 53 Neb. 28, 73 N.W. 295 (1897).

Books of science or art are competent evidence when shown to be reputable or standard works. Sioux City & Pacific R. R. Co. v. Finlayson, 16 Neb. 578, 20 N.W. 860 (1884).



25-1219 Repealed. Laws 1975, LB 279, § 75.



25-1220 Handwriting; proof by comparison; experts; jury.

Evidence respecting handwriting may be given by comparisons made, by experts or by the jury, with writing of the same person which is proved to be genuine.

1. Comparison

2. Miscellaneous

1. Comparison

This section permits comparisons between known genuine writing and the disputed writing to be made by a jury either with or without the aid of experts. Aetna Cas. & Surety Co. v. Nielsen, 222 Neb. 92, 382 N.W.2d 328 (1986).

In case tried to judge, handwriting may be compared by him with genuine writing of the same person. First Nat. Bank & Trust Co. v. Cutright, 189 Neb. 805, 205 N.W.2d 542 (1973).

Court may admit writings made during progress of trial as a basis for comparison. In re Estate of Husa, 121 Neb. 67, 236 N.W. 177 (1931).

Expert testimony of handwriting based wholly on comparison of hands is in nature of circumstantial evidence. Wakeley v. State, 118 Neb. 346, 225 N.W. 42 (1929).

Instrument and signature introduced in evidence was sufficient basis for comparison with signature in question. Harrington v. Vogle, 103 Neb. 677, 173 N.W. 699 (1919).

Where execution of contract was denied, introduction of genuine signatures of deceased in evidence for comparison raised question of fact for jury. Wells v. Cochran, 78 Neb. 612, 111 N.W. 381 (1907).

Proved genuine writings should be admitted in evidence for the purpose of permitting the jury as well as experts to make the necessary comparison. First Nat. Bank of Madison v. Carson, 48 Neb. 763, 67 N.W. 779 (1896).

Comparison may be made by experts or by jury. Grand Island Banking Co. v. Shoemaker, 31 Neb. 124, 47 N.W. 696 (1891).

Only genuine signature admitted or proven can be submitted to jury for comparison with disputed writings. Link v. Reeves, 3 Neb. Unof. 383, 91 N.W. 506 (1902).

2. Miscellaneous

Opinion of handwriting experts on issue of forgery in civil action may be used to contradict testimony of witnesses who saw note executed, and may be sufficient to overturn same. Bank of Commerce of Louisville v. McCarty, 119 Neb. 795, 231 N.W. 34 (1930).

Refusal to permit cross-examination of expert on handwriting was not prejudicial. Schreiner v. Shanahan, 105 Neb. 525, 181 N.W. 536 (1921).

One familiar with handwriting of party denying alleged signature is competent to give opinion. First Nat. Bank of Omaha v. Lierman, 5 Neb. 247 (1876).



25-1221 Repealed. Laws 1975, LB 279, § 75.



25-1222 Private writing; when admissible without proof.

Every private writing, except a last will and testament, after being acknowledged or proved and certified in the manner prescribed for the proof or acknowledgment of conveyances of real property, may be read in evidence without further proof.

Letter in answer, if self explanatory, is admissible by itself. New Hampshire Trust Co. v. Korsmeyer Plumbing & Heating Co., 57 Neb. 784, 78 N.W. 303 (1899).

Memorandum made contemporaneously with the facts therein noted, when supplemented by oath of party who made it, is admissible as independent evidence. Imhoff v. Richards, 48 Neb. 590, 67 N.W. 483 (1896).

Proof of preexistence and search for written evidence is essential to admission of secondary evidence. Samuelson v. Gale Mfg. Co., 1 Neb. Unof. 815, 95 N.W. 809 (1901).



25-1222.01 Advance payment by person or corporation to injured person; not admission against interest; credit for payment; not admissible as evidence at trial.

No advance payments or partial payment of damages made by an insurance company or other person, firm, trust, or corporation as an accommodation to an injured person or on his behalf to others or to the heirs at law or dependents of a deceased person made under any liability insurance policy, or other voluntary payments made because of an injury, death claim, property loss, or potential claim against any insured or other person, firm, trust, or corporation thereunder shall be construed as an admission of liability by the insured or other person, firm, trust, or corporation, or the payer's recognition of such liability, with respect to such injured or deceased person or with respect to any other claim arising from the same accident or event. Any such payments shall constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person. In the event of a trial involving such a claim, the fact that such payments have been made shall not be admissible in evidence or brought to the attention of the jury, and the matter of any credit to be deducted from a judgment shall be determined by the court in a separate hearing or upon the stipulation of the parties.

Under this section, a party is entitled to a credit on any judgment rendered against him or her for payments or partial payment of damages made on behalf of such party to an injured person. Maxwell v. Montey, 265 Neb. 335, 656 N.W.2d 617 (2003).

The language and the intent of this section, which provides that an insurance company is entitled to credit on any judgment rendered against an insured for any payments or partial payment of claimed damages made on behalf of such party to an injured person or on his or her behalf to others, include an assignee or subrogee of the injured person. Brockhaus v. Lambert, 259 Neb. 160, 608 N.W.2d 588 (2000).

An insurance company is entitled to credit on a judgment against its insured for payments of claimed damages made on behalf of the injured party to the assignee or subrogee of the injured party. Beeder v. Fleer, 211 Neb. 294, 318 N.W.2d 708 (1982).

Unless the context otherwise requires, an advance payment by an insurer pursuant to a medical payments coverage provision in its insured's automobile liability policy should be applied as a credit to damages awarded against the insured. Murrish v. Burkey, 1 Neb. App. 650, 510 N.W.2d 366 (1993).



25-1222.02 Repealed. Laws 1982, LB 716, § 4.



25-1223 Trial subpoena; deposition subpoena; issuance; statement required; by whom served; forms.

(1) Upon the request of a party to a civil action or proceeding, a subpoena may be issued to command an individual to testify at a trial or deposition. The term trial in reference to a subpoena includes a hearing at which testimony may be taken.

(2) The clerk or a judge of the court in which the action or proceeding is pending shall issue a trial subpoena upon the request of a party. An attorney, as an officer of the court, may issue and sign a trial subpoena on behalf of the court if the attorney is authorized to practice in the court. An attorney who issues a subpoena must file a copy of the subpoena with the court on the day the subpoena is issued.

(3) A person before whom a deposition may be taken may issue a deposition subpoena on behalf of the court in which the action or proceeding is pending. An attorney, as an officer of the court, may issue and sign a deposition subpoena on behalf of the court if the attorney is authorized to practice in the court.

(4) A subpoena shall state the name of the court from which it is issued, the title of the action, and the case number and shall command each person to whom it is directed to appear and testify at the time and place specified in the subpoena.

(5) A trial subpoena that is issued in a civil action or proceeding (a) at the request of an agency of state government or (b) pursuant to section 25-2304 shall contain the following statement: As a witness in [insert name of court], you are entitled to receive a witness fee in the amount of [insert amount from section 33-139] for each day that you are required to be in court and, if you live more than one mile from the courthouse, you are also entitled to receive mileage at the rate that state employees receive. Ask the lawyer or party who subpoenaed you or the clerk of the court for information about what you should do to receive the fees and mileage to which you are entitled.

(6) Any other trial subpoena in a civil action or proceeding shall contain the following statement: As a witness in [insert name of court], you are entitled to receive a witness fee in the amount of [insert amount from section 33-139] for each day that you are required to be in court and, if you live more than one mile from the courthouse, you are also eligible to receive mileage at the rate that state employees receive. You should have received your witness fee for one day with this subpoena. Ask the lawyer or party who subpoenaed you or the clerk of the court for information about what you should do to receive the additional fees, if any, and mileage to which you are entitled.

(7) The Supreme Court may promulgate forms for subpoenas for use in civil and criminal actions and proceedings. Any such forms shall not be in conflict with the laws governing such matters.

(8) A subpoena may be served by a sheriff or constable. It may also be served by a person who is twenty-one years of age or older and who is not a party to the action or proceeding.



25-1224 Subpoena; to whom directed; production of documents, information, or tangible things; Supreme Court; powers.

(1) A subpoena commanding an individual to appear and testify at a trial or deposition may command that at the same time and place specified in the subpoena for the individual to appear and testify, the individual must produce designated documents, electronically stored information, or tangible things in the individual's possession, custody, or control. The scope of a command to produce documents, electronically stored information, or tangible things pursuant to this section is governed by the rules of discovery in civil cases.

(2) The Supreme Court may promulgate a rule for discovery in civil cases that specifies the procedures to be followed when a party seeks to serve a deposition subpoena that commands the individual to produce designated documents, electronically stored information, or tangible things in the individual's possession, custody, or control. Any such rule shall not conflict with the laws governing such matters.

A DNA sample is not documentary in nature and is not discoverable under this section. State v. McKinney, 273 Neb. 346, 730 N.W.2d 74 (2007).

A subpoena duces tecum for trial imposes a duty upon the witness to bring with him sought-after matter under his control that the law requires him to produce as evidence. City of Omaha v. American Theater Corp., 189 Neb. 441, 203 N.W.2d 155 (1973).



25-1225 Repealed. Laws 2017, LB509, § 8.



25-1226 Subpoena; manner of service; time.

(1) A subpoena for a trial or deposition may be served by personal service, which is made by leaving the subpoena with the individual to be served, or by certified mail service, which is made by sending the subpoena by certified mail with a return receipt requested showing to whom and where delivered and the date of delivery. Service by certified mail is made on the date of delivery shown on the signed receipt.

(2) A subpoena for a trial must be served at least two days before the day on which the individual is commanded to appear and testify. A court may shorten the period for service for good cause shown. In determining whether good cause exists, a court may consider all relevant circumstances, including, but not limited to, the need for the testimony, the burden on the individual, and the reason why the individual was not subpoenaed earlier.

This section was cited as illustrative of service of process by registered mail. Blauvelt v. Beck, 162 Neb. 576, 76 N.W.2d 738 (1956).



25-1227 Witnesses in civil cases; compulsory attendance; distance required to travel; fees and expenses allowed.

(1) Witnesses in civil cases cannot be compelled to attend a trial out of the state where they are served or at a distance of more than one hundred miles from the place of their residence or from the place where they are served with a subpoena, unless within the same county. Witnesses in civil cases shall not be obliged to attend a deposition outside the county of their residence or outside the county where the subpoena is served.

(2) A district court or county court judge, for good cause shown, may, upon deposit with the clerk of the court of sufficient money to pay the legal fees and mileage and reasonable expenses for hotel and meals of such a witness who attends at points so far removed from his or her residence as to make it reasonably necessary that such expenses be incurred, order a subpoena to issue requiring the trial attendance, but excluding a deposition appearance, of such witness from a greater distance within the state than that provided in subsection (1) of this section. Mileage shall be computed at the rate provided in section 81-1176. The subpoena shall show that it is issued under the provisions hereof. After the appearance of such witness in response to any such subpoena, the judge shall enter an order directing the payment to the witness from such deposit of such legal fees, mileage, and the actual expenses for hotel and meals incurred by such witness. If such deposit is not adequate for such purpose, the judge shall direct the party procuring the issuance of such subpoena to pay to such witness the deficiency.

(3) No other subpoena except from the district court or county court can compel a witness to attend for examination on the trial of a civil action, except in the county of his or her residence, nor to attend to give his or her deposition out of the county where he or she resides, or where he or she may be when the subpoena is served upon him or her.

Section is valid and constitutional. Brannan v. Chicago & N. W. Ry. Co., 118 Neb. 503, 223 N.W. 21, 225 N.W. 474 (1929).

Mileage is not allowed except for distance actually and necessarily traveled. Smith v. Bartlett, 78 Neb. 359, 110 N.W. 991 (1907).

This section and Neb. Ct. R. of Discovery 32(a)(3)(B) make distance and whether the witness can be reached by the court's subpoena power the conclusive test of availability, unless the proponent of the testimony arranges the unavailability. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).



25-1228 Trial subpoena; witness fee; return; cost.

(1) The witness fee for one day's attendance must be served with a trial subpoena except when the subpoena is issued (a) at the request of an agency of state government or (b) pursuant to section 25-2304.

(2) The person serving the subpoena shall make a return of service stating the name of the individual served, the date and method of service, and, if applicable, that the required witness fee was served with the subpoena. The return of service must be by affidavit unless the subpoena was served by a sheriff or constable. If service was made by certified mail, the signed receipt must be attached to the return of service.

(3) The cost of service of a subpoena is taxable as a court cost, and when service of a subpoena is made by a person other than a sheriff or constable, the cost taxable as a court cost is the lesser of the actual amount incurred for service of process or the statutory fee set for sheriffs in section 33-117.

(4) Except as provided in section 25-2304, the party at whose request a trial subpoena is issued in a civil action or proceeding must pay the witness the fees and mileage to which the witness is entitled under section 33-139. Any fees and mileage that were not paid to the witness before the witness testified must be paid to the witness within a reasonable time after the witness testified.

There is no provision in this section for a court to compel a postdeposition reimbursement of fees. Bedore v. Ranch Oil Co., 282 Neb. 553, 805 N.W.2d 68 (2011).

Section is not applicable to criminal cases. Huckins v. State, 61 Neb. 871, 86 N.W. 485 (1901).



25-1229 Subpoena; disobedience; refusal to testify or sign deposition; contempt.

Disobedience of a subpoena, or a refusal to be sworn, or to answer as a witness, or to subscribe a deposition, when lawfully ordered, may be punished as a contempt of the court or officer by whom his attendance or testimony is required.

Justice of peace before whom deposition is taken may punish as contempt refusal to be sworn or to answer questions. In re Hammond, 83 Neb. 636, 120 N.W. 203 (1909).

Notary public may commit for contempt witness refusing to answer. Dogge v. State, 21 Neb. 272, 31 N.W. 929 (1887).



25-1230 Subpoena; disobedience; attachment; undertaking; rule to show cause.

When a witness fails to attend in obedience to a subpoena, except in case of a demand and failure to pay his or her fee, the court or officer before whom his or her attendance is required may issue an attachment to the sheriff or coroner of the county commanding him or her to arrest and bring the person therein named before the court or officer, at a time and place to be fixed in the attachment, to give his or her testimony and answer for the contempt. If the attachment is not for immediately bringing the witness before the court or officer, a sum may be fixed in which the witness may give an undertaking with surety for his or her appearance. Such sum shall be endorsed on the back of the attachment, and if no sum is so fixed and endorsed, it shall be one hundred dollars. If the witness is not personally served, the court may, by a rule, order him or her to show cause why attachment should not issue against him or her.

Court upon own motion, or on oral request of prosecutor, may issue attachment. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Power to punish for contempt is inherent in every court having common law jurisdiction. Kregel v. Bartling, 23 Neb. 848, 37 N.W. 668 (1888).



25-1231 Subpoena; disobedience; refusal to testify or sign deposition; punishment of witness for contempt.

The punishment for the contempt mentioned in section 25-1229 shall be as follows: When the witness fails to attend in obedience to the subpoena, except in case of a demand and failure to pay his fees, the court or officer may fine the witness in a sum not exceeding fifty dollars. In other cases, the court or officer may fine the witness in a sum not exceeding fifty dollars nor less than five dollars, or may imprison him in the county jail, there to remain until he shall submit to be sworn, to testify or give his deposition. The fine imposed by the court shall be paid into the county treasurer, and that imposed by the officer shall be for the use of the party for whom the witness was subpoenaed. The witness shall also be liable to the party injured for any damages occasioned by his failure to attend, or his refusal to be sworn, to testify or give his deposition.

Notary, on refusal of witness to obey subpoena, may impose fine; but may not commit for contempt. In re Butler, 76 Neb. 267, 107 N.W. 572 (1906).



25-1232 Subpoena; disobedience; attachment; commitment; form; to whom directed.

Every attachment for the arrest or order of commitment to prison of a witness by a court or officer pursuant to sections 25-1230 and 25-1231 shall be under the seal of the court or officer, if he or she has an official seal, and shall specify particularly the cause of the arrest or commitment, and if the commitment is for refusing to answer a question, such question shall be stated in the order. Such order of commitment may be directed to the sheriff or coroner of the county where such witness resides or may be at the time and shall be executed by committing him or her to the jail of such county and delivering a copy of the order to the jailer.

Record of conviction of contempt by refusal to testify must state questions asked that witness refused to answer. Tastee Inn, Inc. v. Beatrice Foods Co., Inc., 167 Neb. 264, 92 N.W.2d 664 (1958).

When a witness is committed for contempt for refusing to testify, the questions asked and refused to be answered must be stated in the order of commitment. Wilcox v. State, 46 Neb. 402, 64 N.W. 1072 (1895).



25-1233 Prisoner; examination; deposition; production order.

(1) A person confined in any prison in this state shall, by order of any court of record, be produced for oral examination in the county where he or she is imprisoned. In all other cases his or her examination must be by deposition.

(2) In civil matters, the court shall notify the Department of Correctional Services of any production order, in which a confined person is the subject, at least fifteen days before the required production. The court shall allow the department to present evidence relating to public safety and security concerns associated with the production of the confined person prior to the required production date. The party who moved for the production order shall be allowed to respond. Based on evidence presented, the court may rescind its production order. If the confined person is produced pursuant to court order, the party who moved for the production order shall pay to the department the actual cost of security and transportation arrangements incurred by the department related to such production.

The accused in a criminal prosecution has a right to compulsory process to compel the attendance of witnesses in his behalf; however, a criminal defendant does not possess an absolute constitutional right to demand the personal attendance of a prisoner witness incarcerated outside the county of the venue of trial. As a result, this section does not violate the compulsory process clauses of the U.S. and Nebraska Constitutions. State v. Stott, 243 Neb. 967, 503 N.W.2d 822 (1993).

Deposition of a person confined in a penal institution may be taken by the defendant in a criminal action. Rains v. State, 173 Neb. 586, 114 N.W.2d 399 (1962).

Question of whether inmate of penitentiary should be produced for oral examination raised but not decided. Garcia v. State, 159 Neb. 571, 68 N.W.2d 151 (1955).

Section 25-1708 provides no basis for taxing to a defendant in a civil action the costs of transporting a plaintiff who is an incarcerated person and who must be transported pursuant to this section. Jacob v. Schlichtman, 16 Neb. App. 783, 753 N.W.2d 361 (2008).



25-1234 Prisoner; deposition; manner of taking.

While a prisoner's deposition is being taken he shall remain in the custody of the officer having him in charge, who shall afford reasonable facilities for the taking of the deposition.



25-1235 Subpoena; nonresident witness; immunity from service of summons.

A witness shall not be liable to be sued in a county in which he does not reside, by being served with a summons in such county, while going, returning or attending in obedience to a subpoena.

Nonresident is privileged from service while coming to, going from, and attending trial; and has reasonable time to prepare for his return. Linton v. Cooper, 54 Neb. 438, 74 N.W. 842 (1898), judgment affirmed in 54 Neb. 443, 74 N.W. 961 (1898).

Exemption is a personal privilege which may be waived. Mayer v. Nelson, 54 Neb. 434, 74 N.W. 841 (1898).



25-1236 Repealed. Laws 2017, LB509, § 8.



25-1237 Repealed. Laws 1975, LB 279, § 75.



25-1238 Subpoena; witness avoiding service; powers of officer.

If a witness conceals himself, or in any other manner attempts to avoid being personally served with a subpoena any sheriff or constable, having the subpoena, may use all necessary and proper means to serve the same, and for that purpose may break into any building or other place where the witness is to be found, having first made known his business and demanded admittance.



25-1239 Subpoena to party; failure to attend and testify; continuance; costs.

In addition to the above remedies, if a party to a suit in his own right on being duly subpoenaed, failed to appear and give testimony, the other party may, at his option, have a continuance of the cause as in cases of other witnesses, and at the cost of the delinquent.



25-1240 Testimony; how taken.

The testimony of witnesses may be taken in four modes: (1) By affidavit; (2) by deposition; (3) by oral examination; and (4) by videotape of an examination conducted prior to the time of trial for use at trial in accordance with procedures provided by law.

“Testimony” for purposes of section 25-1116 encompasses evidence authorized as “testimony” under this section, that is, as live testimony at trial by oral examination or by some substitute for live testimony, including but not limited to, affidavit, deposition, or video recording of an examination conducted prior to the time of trial for use at trial. State v. Vandever, 287 Neb. 807, 844 N.W.2d 783 (2014).

A document subscribed and sworn to before a person not authorized by law to administer oaths is not an affidavit and is void as such. State v. Haase, 247 Neb. 817, 530 N.W.2d 617 (1995).

"Testimony" means oral evidence. Woolworth v. Parker, 57 Neb. 417, 77 N.W. 1090 (1899); Columbia Nat. Bank v. German Nat. Bank, 56 Neb. 803, 77 N.W. 346 (1898).

The unsupported assertions of attorneys during court proceedings do not establish the facts asserted unless the other appropriate parties stipulate to such facts. Schroeder v. Barnes, 5 Neb. App. 811, 565 N.W.2d 749 (1997).



25-1241 Affidavit, defined.

An affidavit is a written declaration under oath, made without notice to the adverse party.

An unsigned affidavit which was not offered until the day of the hearing on the summary judgment motion was properly excluded by the trial court. Medley v. Davis, 247 Neb. 611, 529 N.W.2d 58 (1995).

Requirement met where affiant acknowledged to authorized official that he was affiant and then signed affidavit in official presence. State v. Howard, 184 Neb. 274, 167 N.W.2d 80 (1969).

An affidavit must bear upon its face, by the certificate of the officer before whom it is taken, evidence that it was duly sworn to by the party making the same. Kennedy & Parsons Co. v. Schmidt, 152 Neb. 637, 42 N.W.2d 191 (1950).

Document sworn to before an officer not authorized to administer an oath was not an affidavit. Lanning v. Haases, 89 Neb. 19, 130 N.W. 1008 (1911).

Affidavit drawn by counsel, in language which is ambiguous, will be construed strongly against party in whose behalf it is offered. Nebraska Moline Plow Co. v. Fuehring, 52 Neb. 541, 72 N.W. 1003 (1897).

An affidavit is a declaration in writing sworn to by a party before some person who has authority to administer oaths. Bantley v. Finney, 43 Neb. 794, 62 N.W. 213 (1895).

Sworn statements in question-and-answer format, which were created by questioning an affiant under oath in a nonadversarial context and having a court reporter record the exchange, are written declarations within the purview of this section. Thorne v. Omaha Pub. Power Dist., 2 Neb. App. 437, 510 N.W.2d 575 (1994).



25-1242 Deposition, defined.

A deposition is a written declaration under oath or a videotape taken under oath in accordance with procedures provided by law, made upon notice to the adverse party for the purpose of enabling him to attend and cross-examine, or made upon written interrogatories.



25-1243 Oral examination, defined.

An oral examination is an examination in the presence of the jury or tribunal which is to decide the fact or act upon it, the testimony being heard by the jury or tribunal from the lips of the witness.

The unsupported assertions of attorneys during court proceedings do not establish the facts asserted unless the other appropriate parties stipulate to such facts. Schroeder v. Barnes, 5 Neb. App. 811, 565 N.W.2d 749 (1997).



25-1244 Affidavit; when used.

An affidavit may be used to verify a pleading, to prove the service of a summons, notice or other process, in an action, to obtain a provisional remedy, an examination of a witness, a stay of proceedings, or upon a motion, and in any other case permitted by law.

1. Scope

2. Admission in evidence

3. Miscellaneous

1. Scope

A special appearance, which is preliminary and collateral to determining the merits of an action, is a pleading within this section, and thus, in a hearing on a special appearance, an affidavit may be used to prove or disprove the factual basis for a court's assertion or exercise of personal jurisdiction over a defendant. Williams v. Gould, Inc., 232 Neb. 862, 443 N.W.2d 577 (1989).

In judicial sale confirmation hearing, the trial court has broad discretion in determining if affidavits should be considered. Nebraska State Bank & Trust Co. v. Wright, 213 Neb. 822, 331 N.W.2d 535 (1983).

An affidavit may be used to support a special appearance. Erdman v. National Indemnity Co., 180 Neb. 133, 141 N.W.2d 753 (1966).

Section applied in application for liquor license. Benson v. Olson, 97 Neb. 29, 149 N.W. 51 (1914).

Affidavit may be used to impeach officer's return. Johnson v. Carpenter, 77 Neb. 49, 108 N.W. 161 (1906).

Notary public who is an attorney is not permitted to take affidavit of his client for purpose of procuring an attachment. Horkey v. Kendall, 53 Neb. 522, 73 N.W. 953 (1898).

Jurat is no part of affidavit; fact that it was sworn to may be shown by parol. Bantley v. Finney, 43 Neb. 794, 62 N.W. 213 (1895).

Only affidavits verifying pleadings are part of record proper. Frederick v. Ballard, 16 Neb. 559, 20 N.W. 870 (1884).

Affidavit may be used to prove service of process; is no part of bill of exceptions unless presented to trial court. State v. Fawcett, 2 Neb. Unof. 243, 96 N.W. 219 (1901).

2. Admission in evidence

Although an affidavit may be used to prove service of process, such affidavit will not be considered on an appeal of a cause to the Supreme Court unless it was offered in evidence in the trial court and was preserved in and made a part of the bill of exceptions. T. S. McShane Co., Inc., v. Dominion Constr. Co., 203 Neb. 318, 278 N.W.2d 596 (1979).

Proof of service by mail must include a receipt signed by the addressee, or other satisfactory evidence of personal delivery, and an affidavit to be considered on appeal must be offered in evidence and preserved in the bill of exceptions. Anderson v. Autocrat Corp., 194 Neb. 278, 231 N.W.2d 560 (1975).

Affidavits that nonresident firm of attorneys did not have a usual place of doing business and did not maintain an office in this state were admissible in evidence in support of special appearance. State ex rel. Johnson v. Tautges, Rerat & Welch, 146 Neb. 439, 20 N.W.2d 232 (1945).

Affidavit is not admissible to establish facts material to trial of an issue. Banks v. Metropolitan Life Ins. Co., 142 Neb. 823, 8 N.W.2d 185 (1943).

On hearing of an application for a moratory stay after decree of foreclosure of a mortgage, affidavits may be admitted in evidence as to value of mortgaged land. First Trust Co. of Lincoln v. Hickey, 130 Neb. 351, 264 N.W. 888 (1936).

Affidavit which fails to disclose county of officer taking is inadmissible. Albers v. Kozeluh, 68 Neb. 522, 94 N.W. 521 (1903), affirmed on rehearing 68 Neb. 529, 97 N.W. 646 (1903).

Affidavits may be used at hearing on motion. Hamer v. McKinley-Lanning Loan & Trust Co., 52 Neb. 705, 72 N.W. 1041 (1897).

3. Miscellaneous

Affidavit of publication may be impeached by competent proof. Rosewater v. Pinzenscham, 38 Neb. 835, 57 N.W. 563 (1894).



25-1245 Affidavit; before whom made; attorney at law not disqualified.

An affidavit may be made in and out of this state before any person authorized to take depositions, and must be authenticated in the same way. An attorney at law who is attorney for a party in any proceedings in any court of this state shall not be disqualified as the person before whom the affidavit is made by reason of such representation.

Affidavits are not improper or excludable because notarized by one who is attorney of record. Frazier, Inc. v. 20th Century Builders, Inc., 188 Neb. 618, 198 N.W.2d 478 (1972).

Affidavits verified before attorneys for state held competent after being reverified before authorized officer. Baker v. State, 112 Neb. 654, 200 N.W. 876 (1924).

Attorney in case is not competent to act as notary in taking affidavit to be used on hearing. Maroosis v. Catalano, 98 Neb. 284, 152 N.W. 559 (1915); Horkey v. Kendall, 53 Neb. 522, 73 N.W. 953 (1898).

Objections to use of affidavit as evidence are not required to be made in the manner provided for interposing objections to depositions. Malcom Savings Bank v. Cronin, 80 Neb. 231, 116 N.W. 150 (1908).

Affidavit must have attached certificate of officer before whom taken that oath was administered. Sebesta v. Supreme Court of Honor, 77 Neb. 249, 109 N.W. 166 (1906).

Affidavit taken before notary of a sister state or foreign government was properly received. Browne v. Palmer, 66 Neb. 287, 92 N.W. 315 (1902).

There must be authentication by both seal and signature. Holmes v. Crooks, 56 Neb. 466, 76 N.W. 1073 (1898).



25-1246 Repealed. Laws 1951, c. 68, § 43.



25-1247 Repealed. Laws 1951, c. 68, § 43.



25-1248 Repealed. Laws 1951, c. 68, § 43.



25-1249 Repealed. Laws 1951, c. 68, § 43.



25-1250 Repealed. Laws 1951, c. 68, § 43.



25-1251 Repealed. Laws 1951, c. 68, § 43.



25-1252 Repealed. Laws 1951, c. 68, § 43.



25-1253 Repealed. Laws 1951, c. 68, § 43.



25-1254 Repealed. Laws 1951, c. 68, § 43.



25-1255 Repealed. Laws 1951, c. 68, § 43.



25-1256 Repealed. Laws 1951, c. 68, § 43.



25-1257 Repealed. Laws 1951, c. 68, § 43.



25-1258 Repealed. Laws 1951, c. 68, § 43.



25-1259 Repealed. Laws 1951, c. 68, § 43.



25-1260 Repealed. Laws 1951, c. 68, § 43.



25-1261 Repealed. Laws 1951, c. 68, § 43.



25-1262 Repealed. Laws 1951, c. 68, § 43.



25-1263 Repealed. Laws 1951, c. 68, § 43.



25-1264 Repealed. Laws 1951, c. 68, § 43.



25-1265 Repealed. Laws 1951, c. 68, § 43.



25-1266 Repealed. Laws 1951, c. 68, § 43.



25-1267 Repealed. Laws 1951, c. 68, § 43.



25-1267.01 Repealed. Laws 1982, LB 716, § 4.



25-1267.02 Repealed. Laws 1982, LB 716, § 4.



25-1267.03 Repealed. Laws 1982, LB 716, § 4.



25-1267.04 Repealed. Laws 1982, LB 716, § 4.



25-1267.05 Repealed. Laws 1982, LB 716, § 4.



25-1267.06 Repealed. Laws 1982, LB 716, § 4.



25-1267.07 Repealed. Laws 1982, LB 716, § 4.



25-1267.08 Repealed. Laws 1982, LB 716, § 4.



25-1267.09 Repealed. Laws 1982, LB 716, § 4.



25-1267.10 Repealed. Laws 1982, LB 716, § 4.



25-1267.11 Repealed. Laws 1982, LB 716, § 4.



25-1267.12 Repealed. Laws 1982, LB 716, § 4.



25-1267.13 Repealed. Laws 1982, LB 716, § 4.



25-1267.14 Repealed. Laws 1982, LB 716, § 4.



25-1267.15 Repealed. Laws 1982, LB 716, § 4.



25-1267.16 Repealed. Laws 1982, LB 716, § 4.



25-1267.17 Repealed. Laws 1982, LB 716, § 4.



25-1267.18 Repealed. Laws 1982, LB 716, § 4.



25-1267.19 Repealed. Laws 1982, LB 716, § 4.



25-1267.20 Repealed. Laws 1982, LB 716, § 4.



25-1267.21 Repealed. Laws 1982, LB 716, § 4.



25-1267.22 Repealed. Laws 1982, LB 716, § 4.



25-1267.23 Repealed. Laws 1982, LB 716, § 4.



25-1267.24 Repealed. Laws 1982, LB 716, § 4.



25-1267.25 Repealed. Laws 1982, LB 716, § 4.



25-1267.26 Repealed. Laws 1982, LB 716, § 4.



25-1267.27 Repealed. Laws 1982, LB 716, § 4.



25-1267.28 Repealed. Laws 1982, LB 716, § 4.



25-1267.29 Repealed. Laws 1982, LB 716, § 4.



25-1267.30 Repealed. Laws 1982, LB 716, § 4.



25-1267.31 Repealed. Laws 1982, LB 716, § 4.



25-1267.32 Repealed. Laws 1982, LB 716, § 4.



25-1267.33 Repealed. Laws 1982, LB 716, § 4.



25-1267.34 Repealed. Laws 1982, LB 716, § 4.



25-1267.35 Repealed. Laws 1982, LB 716, § 4.



25-1267.36 Repealed. Laws 1982, LB 716, § 4.



25-1267.37 Repealed. Laws 1982, LB 716, § 4.



25-1267.38 Repealed. Laws 1982, LB 716, § 4.



25-1267.39 Repealed. Laws 1982, LB 716, § 4.



25-1267.40 Repealed. Laws 1982, LB 716, § 4.



25-1267.41 Repealed. Laws 1982, LB 716, § 4.



25-1267.42 Repealed. Laws 1982, LB 716, § 4.



25-1267.43 Repealed. Laws 1982, LB 716, § 4.



25-1267.44 Repealed. Laws 1982, LB 716, § 4.



25-1267.45 Repealed. Laws 1982, LB 716, § 4.



25-1268 Discovery; delivery of copies of documents; refusal to deliver; penalty.

Either party or his attorney, if required, shall deliver to the other party or his attorney, a copy of any deed, instrument or other writing whereon the action or defense is founded, or which he intends to offer in evidence at the trial. If the plaintiff or defendant shall refuse to furnish the copy or copies required, the party so refusing shall not be permitted to give in evidence, at the trial, the original, of which a copy has been refused. This section shall not apply to any paper a copy of which is filed with a pleading.



25-1269 Repealed. Laws 1975, LB 279, § 75.



25-1270 Repealed. Laws 1951, c. 68, § 43.



25-1271 Repealed. Laws 1951, c. 68, § 43.



25-1272 Repealed. Laws 1951, c. 68, § 43.



25-1273 Nonparty; discovery; subpoena; procedure.

When the discovery rules promulgated by the Supreme Court authorize discovery from a nonparty without a deposition, a subpoena shall be issued by the clerk of the court before whom the action is pending upon request of a party. An attorney as an officer of the court may also issue and sign such a subpoena on behalf of a court in which the attorney is authorized to practice. The subpoena shall be served in the time and manner required by the discovery rules. Such discovery rules shall not be construed to permit discovery by subpoena if the information is protected by statute or if that procedure conflicts with any other statute.



25-1273.01 Rules of procedure.

The Supreme Court shall promulgate rules of procedure for discovery in civil cases, which rules shall not be in conflict with laws governing such matters. Rules which provide for the admissibility of depositions shall not be considered as conflicting with the Nebraska Evidence Rules.

The language of this section, in combination with section 27-802, indicates a clear intention by the Legislature to create an independent avenue to admit deposition testimony. Walton v. Patil, 279 Neb. 974, 783 N.W.2d 438 (2010).



25-1274 Legal notices; proof of publication.

Publications required by law to be made in a newspaper, may be proved by affidavit of any person having knowledge of the fact, specifying the time when and the paper in which the publication was made, and that said newspaper is a legal newspaper under the statutes of the State of Nebraska, but such affidavit must, for the purposes now contemplated, be made within six months after the last day of publication, in the office where the original affidavit of publication is required to be filed.

Affidavit need not state particulars as to circulation of newspaper or number of weeks published prior to sale; it is sufficient if in language of this section. Seymour v. Lawson, 111 Neb. 770, 197 N.W. 623 (1924).

Proof of publication must be made within six months after the last day of publication. Lonergan v. City of South Omaha, 72 Neb. 317, 100 N.W. 407 (1904).

Publication affidavit is not sufficiently authenticated if it lacks signature of an officer to the jurat. Holmes v. Crooks, 56 Neb. 466, 76 N.W. 1073 (1898).

Proof of publication of notice or order of sale may be made by affidavit of one who has knowledge of fact. Johnson v. Colby, 52 Neb. 327, 72 N.W. 313 (1897).



25-1275 Legal notices; proof of posting or service.

The posting or service of any notice or other paper required by law may be proved by the affidavit of any competent witness, attached to a copy of said notice or paper, and made within six months of the time of such posting.

Proof by affidavit of posting of public notice is not exclusive. Larimer v. Wallace, 36 Neb. 444, 54 N.W. 835 (1893).



25-1276 Other facts required to be shown by affidavit; how proved.

Any other fact which is required to be shown by affidavit, and which may be required for future use in any action or other proceeding, may be proved by pursuing the course indicated in sections 25-1274 and 25-1275, as nearly as the circumstances of the case will admit.



25-1277 Legal notices and other facts provable by affidavit; perpetuation of proof.

Proof made as provided in sections 25-1274 to 25-1276, may be perpetuated and preserved for future use by filing the papers above mentioned in the office of the county judge, and the original affidavit appended to the notice or paper, if there be one, and if not the affidavit, by itself, is presumptive evidence of the facts stated therein, but does not preclude other modes of proof permitted by law.



25-1278 Field notes or plat of county surveyor; when admissible.

A copy of the field notes of any county surveyor, or a plat made by him and certified under oath as correct, may be received as evidence to show the shape or dimensions of a tract of land, or any other fact whose ascertainment requires only the exercise of scientific skill or calculation.

Field notes of county surveyor are admissible. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).

Field notes and plats of original surveys are presumptively correct and government field notes are admissible. Peterson v. Skjelver, 43 Neb. 663, 62 N.W. 43 (1895); Woods v. West, 40 Neb. 307, 58 N.W. 938 (1894).



25-1279 Repealed. Laws 1975, LB 279, § 75.



25-1280 Official records; certified copies; duty of custodian to furnish; fees.

Every state, county or political subdivision officer having the custody of a public record or writing is bound to give any person on demand a certified copy thereof on payment of the legal fees therefor. Where fees are not otherwise expressly provided by statute, the fee shall be thirty cents per hundred words if the copy is a typewritten copy, and the cost of the mechanically reproduced copy when the copy is made by photographic or offset process. In addition thereto a fee of one dollar shall be charged for the certificate of the officer.

Prison physician was not obligated to furnish inmate of penitentiary with copy of hospital record. Rhodes v. Meyer, 225 F.Supp. 80 (D. Neb. 1963).



25-1281 Official records; photographic copies; admissibility; destruction of original records.

In all cases in which any instrument or document is required by law to be copied or recorded in any public record in any public office within the State of Nebraska, the officials having charge of the making of such records may employ the use of photographic processes for the reproduction of such instrument or document. This shall be done for the public records and shall be a true copy of the original instrument or document to be so recorded, and may likewise use any such photographic process for the making of certified copies of such public records; Provided, no such photographic processes shall be used for the making of permanent records until it shall have been demonstrated to the satisfaction of the officials having charge of such records and the State Records Administrator, that the processes to be used will produce an accurate and permanent record of the instrument or document to be recorded. Any such existing records when reproduced by such photographic processes may be destroyed by the official having charge of the same when approval is given by the State Records Administrator.

Photostatic copies of county surveyor's records are admissible. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).

This section does not prevent courts from admitting photographs as secondary evidence; identification of photograph by one who took it not essential; correctness may be shown by knowledge and observation of witness. Nebraska State Bank of Republican City v. Walker, 111 Neb. 203, 196 N.W. 128 (1923).



25-1282 Official records; proof of lack of record.

The certificate of a public officer that he has made diligent and ineffectual search for a paper in his office is of the same efficacy in all cases as if such officer had personally appeared and sworn to such facts.

Where public officer certifies he has been unable to find original record, secondary evidence is admissible. Clough v. North Central Gas Co., 150 Neb. 418, 34 N.W.2d 862 (1948).

Nonexistence of record may be proved by anyone who has made search therefor. Smith v. First Nat. Bank of Chadron, 45 Neb. 444, 63 N.W. 796 (1895); Gutta Percha & Rubber Mfg. Co. v. Village of Ogalalla, 40 Neb. 775, 59 N.W. 513 (1894).



25-1283 Land office receipts; effect as evidence.

The usual duplicate receipt of the receiver of any land office, or, if that be lost or destroyed, or beyond the reach of the party, the certificate of such receiver that the books of his office show the sale of a tract of land to a certain individual is proof of title equivalent to a patent against all but the holder of an actual patent.

Holder of receiver's certificate cannot, when entry is canceled, maintain ejectment. Oldfather v. Ericson, 79 Neb. 1, 112 N.W. 356 (1907); Headley v. Coffman, 38 Neb. 68, 56 N.W. 701 (1893).

Land office receipt is sufficient to protect one in possession against naked claim of superior right. Moore v. Parker, 59 Neb. 29, 80 N.W. 43 (1899); Kinney v. Degman, 12 Neb. 237, 11 N.W. 318 (1882).

Receiver's receipt gives color of title to entire tract described. Draper v. Taylor, 58 Neb. 787, 79 N.W. 709 (1899).

United States land officer's certificate is such color of title as to start statute of limitation running. Carroll v. Patrick, 23 Neb. 834, 37 N.W. 671 (1888).



25-1284 Official records; signature of custodian; genuineness presumed, when.

In the cases contemplated in sections 25-1280, 25-1282 and 25-1283, the signature of the officer shall be presumed to be genuine until the contrary is shown.

Field notes and tract book were sufficiently authenticated. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).

It is not necessary to prove signature of county clerk accompanying jurat to oath lawfully filed in his office. Merriam v. Coffee, 16 Neb. 450, 20 N.W. 389 (1884).



25-1285 Judicial records of Nebraska and federal courts; how proved.

A judicial record of this state, or of any other federal court of the United States, may be proved by producing the original or a copy thereof, certified by the clerk or the clerk's designee or the person having the legal custody thereof, authenticated by his or her seal of office, if there is one.

A certified copy of judgment of prior conviction in any federal court or in a court of this state is sufficient proof thereof. State v. Micek, 193 Neb. 379, 227 N.W.2d 409 (1975).

Judgment of justice, including copy of complaint embodied therein, was established by competent proof. Osborne v. State, 115 Neb. 65, 211 N.W. 179 (1926).

Judicial record, if properly certified, is admissible to prove its own existence. Sheibley v. Fales, 81 Neb. 795, 116 N.W. 1035 (1908).

Orders or judgments of court of general jurisdiction may be pleaded without alleging jurisdictional facts. Lear v. Brown County, 77 Neb. 230, 109 N.W. 174 (1906).

Records of sister state may be examined to determine court's jurisdiction. Fall v. Fall, 75 Neb. 104, 106 N.W. 412 (1905), judgment vacated 75 Neb. 120, 113 N.W. 175 (1907).

Transcript of proceedings, duly certified, of United States court, is competent evidence, though presiding judge failed to sign journal. Stacks v. Crawford, 63 Neb. 662, 88 N.W. 852 (1902).

Recitals in judgment record kept by clerk of district court of transcript from county court are not competent to prove judgment. Burge v. Gandy, 41 Neb. 149, 59 N.W. 359 (1894).



25-1286 Deleted.



25-1287 Records of justice of the peace; how proved.

The official certificate of a justice of the peace of any of the United States, to any judgment, and the preliminary proceeding before him, supported by the official certificate of the clerk of any court of record within the county in which such justice resides, stating that he is an acting justice of the peace of that county, and that the signature of his certificate is genuine, is sufficient evidence of such proceedings and judgment.

Transcript of justice of peace of another state is receivable in evidence if it complies with this section. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).



25-1288 Repealed. Laws 1975, LB 279, § 75.



25-1289 Repealed. Laws 1975, LB 279, § 75.



25-1290 Legislative proceedings; how proved.

The proceedings of the Legislature of this state, or any state of the Union, or of the United States, or of any foreign government, are proved by the journals of those bodies, respectively, or of either branch thereof, and either by copies officially certified by the clerk of the house in which the proceedings were had, or by a copy purporting to have been printed by their order.

Where entries in journal expressly and unequivocally contradict enrolled bill, former will prevail. State v. Burlington & Missouri River R. R. Co., 60 Neb. 741, 84 N.W. 254 (1901).

If it appears from journals of Legislature that bill had not actually passed, certificate of presiding officer is overthrown and bill is invalid. Webster v. City of Hastings, 56 Neb. 669, 77 N.W. 127 (1898).



25-1291 Repealed. Laws 1975, LB 279, § 75.



25-1292 Abstracts of title and title insurance policy; when used as evidence; certification.

(1) Any party to a civil action who may desire to use in evidence at the trial any abstract of title to real estate shall, not less than seven days prior to the date of trial, notify the adverse party by written notice addressed to such party's counsel of record and deposit such abstract in the office of the clerk of the district court of the county in which such action is pending for examination by such adverse party. Such abstract of title, if certified to and issued by a registered abstracter, shall be received in evidence as prima facie evidence of the existence of the record of deeds, mortgages, and other instruments, conveyances, or liens affecting the real estate mentioned in such abstract and that such record is as described in such abstract. If such abstract is successively certified to by abstracters who were bonded under section 76-506 prior to November 18, 1965, registered under sections 76-509 to 76-528 on or after November 18, 1965, but prior to March 26, 1985, or registered under the Abstracters Act, the same shall be received in evidence without further foundation.

(2) A title insurance policy issued by a title insurer licensed to issue such policy by the State of Nebraska shall also be received in court as prima facie evidence of the ownership, liens, mortgages, easements, and all other corporeal as well as incorporeal hereditaments to such real estate, the existence of which are indicated in such title insurance policy.

Abstracts of title, when proper foundation has been laid, are admissible in evidence. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).



25-1293 Public seal affixed to copy of written law or public writing; effect; unwritten law; how proved.

The public seal of the state or county affixed to a copy of a written law or other public writing, is also admissible as evidence of such law or writing respectively; the unwritten law of any other state or government may be proved as fact by parol evidence, and also by the books of reports of cases adjudged in their courts.

Where no evidence was given as to marriage laws of sister state where common law marriage was alleged to have occurred, law of this state at time marriage was alleged to have taken place was applicable. Forshay v. Johnston, 144 Neb. 525, 13 N.W.2d 873 (1944).

This section provides a method for proof of unwritten law of foreign states by parol evidence or reports of adjudicated cases. Banks v. Metropolitan Life Ins. Co., 142 Neb. 823, 8 N.W.2d 185 (1943).

Common law of sister state may be proved by books of reports of decisions of her courts. Steinke v. Dobson, 90 Neb. 616, 134 N.W. 169 (1912).

Public seal of another state, affixed to copy of written law, is admissible as evidence of such law. Rieck v. Griffin, 74 Neb. 102, 103 N.W. 1061 (1905).

Except as to statute, law of another state is proper subject of expert testimony. Barber v. Hildebrand, 42 Neb. 400, 60 N.W. 594 (1894).



25-1294 Repealed. Laws 1951, c. 68, § 43.



25-1295 Repealed. Laws 1951, c. 68, § 43.



25-1296 Repealed. Laws 1951, c. 68, § 43.



25-1297 Repealed. Laws 1951, c. 68, § 43.



25-1298 Repealed. Laws 1951, c. 68, § 43.



25-1299 Repealed. Laws 1951, c. 68, § 43.



25-12,100 Repealed. Laws 1951, c. 68, § 43.



25-12,101 Judicial notice.

Every court of this state shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.

Where statutes of sister state have not been interpreted, the courts of this state will give a practical interpretation thereto. Exstrum v. Union Cas. & Life Ins. Co., 165 Neb. 554, 86 N.W.2d 568 (1957).

Act is applicable to any action seeking to enforce rights based upon the common law or statute law of another state. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).

Provisions of this act must be properly invoked. Smith v. Brooks, 154 Neb. 93, 47 N.W.2d 389 (1951).

Uniform Judicial Notice of Foreign Law Act does not remove the necessity of pleading and presenting the common law or statutes of sister state. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).

District court was authorized to take judicial notice of the laws of Colorado. Snyder v. Lincoln, 153 Neb. 611, 45 N.W.2d 749 (1951).

The federal court sitting in Nebraska without violating doctrine of Erie R. Co. v. Tompkins, takes judicial notice of law of another state although it was not pleaded and proved and although under Nebraska law, if law of foreign state is not pleaded and proved, it is presumed to be the same as the law of the forum. Fullington v. Iowa Sheet Metal Contractors, Inc., 319 F.Supp. 243 (D. Neb. 1970).



25-12,102 Information of the court.

The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

Court may require party invoking law of sister state to plead and present it. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).



25-12,103 Ruling reviewable.

The determination of such laws shall be made by the court and not by the jury, and shall be reviewable.

Issue of validity of marriage in another state was properly pleaded and presented. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).



25-12,104 Evidence as to laws of other jurisdictions.

Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

In order for litigant to invoke Uniform Judicial Notice of Foreign Law Act, he must give reasonable notice in pleadings or otherwise of intention so to do. Smith v. Brooks, 154 Neb. 93, 47 N.W.2d 389 (1951).

To require trial court to take judicial notice of law of another state, it must be pleaded. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).



25-12,105 Foreign country.

The law of a jurisdiction other than those referred to in section 25-12,101 shall be an issue for the court, but shall not be subject to the foregoing provisions concerning judicial notice.

Laws of a jurisdiction other than state or territory of the United States must be both pleaded and proved. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).



25-12,106 Interpretation.

Sections 25-12,101 to 25-12,107 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Operation of act is not dependent upon reciprocal law in another state. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).



25-12,107 Short title.

Sections 25-12,101 to 25-12,107 may be cited as the Uniform Judicial Notice of Foreign Law Act.



25-12,108 Repealed. Laws 1975, LB 279, § 75.



25-12,109 Repealed. Laws 1975, LB 279, § 75.



25-12,110 Repealed. Laws 1975, LB 279, § 75.



25-12,111 Repealed. Laws 1975, LB 279, § 75.



25-12,112 Admissibility of reproduced records in evidence; destruction of records; approval.

If any business, institution, member of a profession or calling, or department or agency of government in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof of any act, transaction, occurrence, or event and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, optical imagery, microfilm, microcard, miniature photographic, optical disk, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law and, with respect to agencies or departments of government, if the State Records Administrator approves such destruction. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement, or facsimile does not preclude admission of the original.

Copy of memorandum from Postmaster General regarding early retirement opportunities was admissible hereunder. Corn v. Corn, 190 Neb. 383, 208 N.W.2d 678 (1973).



25-12,113 Sections, how construed.

Sections 25-12,112 to 25-12,114 shall be so interpreted and construed as to effectuate their general purpose of making uniform the law of those states which enact them.



25-12,114 Act, how cited.

Sections 25-12,112 to 25-12,114 may be cited as the Uniform Photographic Copies of Business and Public Records as Evidence Act.



25-12,115 Report or finding admissible.

A written report or finding of facts prepared by an expert not being a party to the cause, nor an employee of a party, except for the purpose of making such report or finding, nor financially interested in the result of the controversy, and containing the conclusions resulting wholly or partly from written information furnished by the cooperation of several persons acting for a common purpose, shall, insofar as the same may be relevant, be admissible when testified to by the person, or one of the persons, making such report or finding without calling as witnesses the persons furnishing the information, and without producing the books or other writings on which the report or finding is based, if, in the opinion of the court, no substantial injustice will be done the opposite party.

An offer of a composite record under this act is prima facie sufficient if a proper foundation is laid. Gateway Bank v. Department of Banking, 192 Neb. 109, 219 N.W.2d 211 (1974).

Report of results of blood test was admissible in evidence when supported by testimony of doctor who supervised the test. Houghton v. Houghton, 179 Neb. 275, 137 N.W.2d 861 (1965).

Application of statute doubted, but sufficient compliance shown. Chicago & N. W. Ry. Co. v. City of Norfolk, 157 Neb. 594, 60 N.W.2d 662 (1953).



25-12,116 Cross-examination by adverse party.

Any person who has furnished information on which such report or finding is based may be cross-examined by the adverse party, but the fact that his testimony is not obtainable shall not render the report or finding inadmissible, unless the trial court finds that substantial injustice would be done to the adverse party by its admission.



25-12,117 Notice; copy of report or finding.

Such report or finding shall not be admissible unless the party offering it shall have given notice to the adverse party a reasonable time before trial of his intention to offer it, together with a copy of the report or finding, or so much thereof as may relate to the controversy, and shall also have afforded him a reasonable opportunity to inspect and copy any records or other documents in the offering party's possession or control, on which the report or finding was based, and also the names of all persons furnishing facts upon which the report or finding was based, except that it may be admitted if the trial court finds that no substantial injustice would result from the failure to give such notice.

Trial court is given discretion to admit report in evidence although no copy was served. Trute v. Skeede, 162 Neb. 266, 75 N.W.2d 672 (1956).



25-12,118 Sections, how construed.

Sections 25-12,115 to 25-12,119 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.



25-12,119 Act, how cited.

Sections 25-12,115 to 25-12,119 may be cited as the Uniform Composite Reports as Evidence Act.



25-12,120 Hospital records; examination and inspection; presumption of consent; hospital medical staff committee; hospitalization utilization committee.

From and after October 23, 1967, in the interest of public health and the improvement of patient medical and hospital care and in the interest of effective utilization of hospital facilities it shall be conclusively presumed that all persons hospitalized in any hospital in the State of Nebraska or confined in any extended care facility in the State of Nebraska have consented to the examination and inspection of all medical records of such hospital or extended care facility relating to such patient's care, treatment and the need for hospitalization or extended care by any hospital medical staff committee or by any utilization review committee for the purpose of studying and evaluating the necessity and the quality of the hospital and medical care and treatment or extended care provided to such patient and the necessity for continuation of such hospitalization or extended care of such patient. Hospital medical staff committee or hospital utilization committee as used in sections 25-12,120 and 25-12,121 shall mean a committee required by federal law or regulation for the purpose of administering in whole or in part a federal program for health care.



25-12,121 Hospital medical staff committee; hospital utilization committee; extended care facility utilization committee; recommendations or orders; liability for damages.

No hospital medical staff committee or hospital utilization committee or extended care facility utilization committee or any member or agent of any such committee shall be held legally liable for damages or other relief to any patient or to any person or organization in behalf of any patient because of any recommendation or order made by such committee with reference to the hospitalization or continued hospitalization or confinement in an extended care facility of any individual or patient.



25-12,122 Repealed. Laws 1975, LB 279, § 75.



25-12,123 Peer review committee; proceedings and records; testimony; use in civil actions; limitation.

The proceedings and records of a peer review committee of a state or local association or society composed of health practitioners licensed pursuant to the Uniform Credentialing Act shall be held in confidence and shall not be subject to discovery or introduction into evidence in any civil action against a person licensed pursuant to the act arising out of the matters which are the subject of evaluation and review by such committee. No person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof, except that information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such committee. Any documents or records which have been presented to the review committee by any witness shall be returned to the witness, if requested by him or her or if ordered to be produced by a court in any action, with copies thereof to be retained by the committee at its discretion. Any person who testifies before such committee or who is a member of such committee shall not be prevented from testifying as to matters within his or her knowledge, but such witness cannot be asked about his or her testimony before such a committee or opinions formed as a result of such committee hearings. Nothing in this section shall prohibit a court of record, after a hearing and for good cause arising from extraordinary circumstances being shown, from ordering the disclosure of such proceedings, minutes, records, reports, or communications.



25-12,124 Statement, defined.

As used in sections 25-12,124 to 25-12,126, unless the context otherwise requires, statement shall mean a recorded or written account of the facts out of which an injury arose given by the injured person to a person having an adverse interest. Statement shall not include (1) insurance claims forms, (2) medical authorizations, or (3) personal injury or accident report forms which are completed when an adverse person is not present.



25-12,125 Rebuttable presumption; when.

(1) There shall be a rebuttable presumption that any statement secured from an injured person by an adverse person at any time within thirty days after such injuries were sustained shall have been taken under duress for purposes of a trial of any action for damages for injuries sustained by such person or for the death of such person as the result of such injuries.

(2) The presumption described in subsection (1) of this section may be rebutted by evidence. The presumption shall be deemed rebutted as a matter of law if the adverse person taking the statement discloses to the injured person prior to taking the statement:

(a) Whom he or she represents;

(b) That the injured person may make the statement in the presence of counsel or any other representative; and

(c) That a copy of the statement is available at no cost to the injured person.



25-12,126 Sections, how construed.

Nothing in sections 25-12,124 to 25-12,126 shall be construed to supersede, abrogate, or limit any common-law remedies available to any injured person who has given a statement.



25-1301 Judgment, rendition of judgment, entry of judgment, decree, or final order, defined; records.

(1) A judgment is the final determination of the rights of the parties in an action.

(2) Rendition of a judgment is the act of the court, or a judge thereof, in making and signing a written notation of the relief granted or denied in an action.

(3) The entry of a judgment, decree, or final order occurs when the clerk of the court places the file stamp and date upon the judgment, decree, or final order. For purposes of determining the time for appeal, the date stamped on the judgment, decree, or final order shall be the date of entry.

(4) The clerk shall prepare and maintain the records of judgments, decrees, and final orders that are required by statute and rule of the Supreme Court.

1. Judgment

2. Miscellaneous

1. Judgment

A docket entry that is neither signed nor file stamped is not a final order. State v. Meints, 291 Neb. 869, 869 N.W.2d 343 (2015).

A conditional order is not a judgment, because it is not the final determination of the rights of the parties in an action. Nichols v. Nichols, 288 Neb. 339, 847 N.W.2d 307 (2014).

No appeal can be taken from an order that grants a motion to dismiss a complaint but allows time in which to file an amended complaint; such a conditional order is not a judgment. Nichols v. Nichols, 288 Neb. 339, 847 N.W.2d 307 (2014).

For a final judgment to exist, there must be an order that is both signed by the court and file stamped and dated by the clerk of the court. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

This section sets forth two ministerial requirements for a final judgment: the rendition of the judgment and the entry thereof. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

The void conditional judgment rule does not extend to actions in equity or to equitable relief granted within an action at law. Rather, where it is necessary and equitable to do so, a court of equitable jurisdiction may enter a conditional judgment and such judgment will not be deemed void simply by virtue of its conditional nature. Strunk v. Chromy-Strunk, 270 Neb. 917, 708 N.W.2d 821 (2006).

Orders which specify that a trial court will exercise its jurisdiction based upon future action or inaction by a party are conditional and therefore not appealable. State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999).

Under this section, there are two occurrences, either of which constitutes a final order, which may begin the 30-day period in which a notice of appeal must be filed: (1) The rendition of a judgment, which occurs when an oral pronouncement of the judgment is made in open court and a notation of the judgment is made on the trial docket, or (2) the entry of a judgment, which is the act of the clerk of the court spreading on the court's journal both the proceedings had and the relief granted or denied. Dvorak v. Bunge Corp., 256 Neb. 341, 590 N.W.2d 682 (1999).

A rendition of judgment occurs when the court makes an oral pronouncement with a notation on the trial docket or, in the alternative, when some written notation of the judgment is filed in the records of the court. Reutzel v. Reutzel, 252 Neb. 354, 562 N.W.2d 351 (1997).

Rendition of a judgment includes the announcement by the court of the judgment. When written record of judgment and the verbatim record of the proceedings in open court are in conflict, the latter prevails. State v. Temple, 230 Neb. 624, 432 N.W.2d 818 (1988).

Although the clerk of the district court is authorized to spread upon the court journal the proceedings had and relief granted by the court, and to that extent is responsible for entry of the judgment, such clerk has no authority to perform the judicial function of rendering a judgment. Building Systems, Inc. v. Medical Center, Ltd., 228 Neb. 168, 421 N.W.2d 773 (1988).

District court order which was conditional in nature was not final and therefore not appealable. Federal Land Bank of Omaha v. Johnson, 226 Neb. 877, 415 N.W.2d 478 (1987).

A trial court's order which provided that if a case had not been "tried or otherwise disposed of" by a certain date and which required a showing of good cause if such deadline was not met, was a conditional order, and as such, not a judgment as defined in this provision. Lemburg v. Adams County, 225 Neb. 289, 404 N.W.2d 429 (1987).

The rendition of a judgment and the entry of a judgment are actions taken with respect to the judgment itself. State v. Carney, 220 Neb. 906, 374 N.W.2d 59 (1985).

An "order" entered on the trial docket does not constitute a rendition of judgment. State ex rel. Kaipus v. Board of Trustees of S. & I. Dist. No. 113, 200 Neb. 525, 264 N.W.2d 422 (1978).

Order of dismissal of party not final where motion for new trial filed and not ruled on. First Nat. Bank of Omaha v. First Cadco Corp., 189 Neb. 553, 203 N.W.2d 770 (1973).

Amendments made to Installment Loan Act reducing penalty did not apply to actions in which a final judgment had been obtained. Kometscher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

A judgment is the final determination of the rights of the parties in an action. Rumbel v. Ress, 166 Neb. 839, 91 N.W.2d 36 (1958).

Decree to wife of divorce and monthly sum during minority of children is final judgment and lien upon husband's real estate. Wharton v. Jackson, 107 Neb. 288, 185 N.W. 428 (1921).

Order of justice on garnishee is a judgment. Johnson v. Samuelson, 82 Neb. 201, 117 N.W. 470 (1908).

Entry, that defendant is required to pay plaintiff determined amount, is a judgment. McNamara & Duncan v. Cabon, 21 Neb. 589, 33 N.W. 259 (1887).

Duly certified copy is transcript of judgment. Hastings School Dist. v. Caldwell, Hamilton & Co., 16 Neb. 68, 19 N.W. 634 (1884).

Judgment against city is binding on taxpayers. Shanahan v. City of So. Omaha, 2 Neb. Unof. 466, 89 N.W. 285 (1902).

Pursuant to subsection (1) of this section, the content of a document, rather than the intention of the judge or any interpretation of a party, dictates whether the document constitutes the final determination of the rights of the parties, for purposes of appeal. Ferer v. Aaron Ferer & Sons Co., 16 Neb. App. 866, 755 N.W.2d 415 (2008).

This section sets forth two ministerial requirements for a final judgment: rendition of a judgment by the court making and signing a written notation of relief and entry of a judgment by the clerk of court placing a file stamp and date upon the judgment. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).

The two ministerial requirements for a final judgment are (1) a rendition of the judgment, defined as the act of the court or a judge thereof in making and signing a written notation of the relief granted or denied in an action, and (2) an "entry" of a final order, occurring when the clerk of the court places the file stamp and date upon the judgment. State v. Brown, 12 Neb. App. 940, 687 N.W.2d 203 (2004).

Pursuant to this section, a judgment is entered by the clerk of the court by placing the file stamp and date upon a rendered judgment. State v. Wahrman, 11 Neb. App. 101, 644 N.W.2d 572 (2002).

A trial docket note entered by the court was not a judgment. Lee Sapp Leasing v. Ciao Caffe & Espresso, Inc., 10 Neb. App. 948, 640 N.W.2d 677 (2002).

Any action purporting to be a judgment, decree, or final order must be rendered and entered to be valid, as provided by this section. Murray Constr. Servs. v. Meco‑Henne Contracting, 10 Neb. App. 316, 633 N.W.2d 915 (2001).

Pursuant to this section and section 25-2729, a judgment is entered when the clerk of the court places a file stamp and date upon it. State v. Wilcox, 9 Neb. App. 933, 623 N.W.2d 329 (2001).

Pursuant to subsection (2) of this section, a final, appealable judgment was never rendered when there was a final sentencing order, but the only indication the defendant had been found guilty was a letter, signed by the court stenographer for the judge, stating, "Defendant is found guilty on Counts 1, 2 and 3," and the letter, although included in the transcript, did not contain a county court file stamp. State v. Engleman, 5 Neb. App. 485, 560 N.W.2d 851 (1997).

Entry in trial docket indicating "motion for postconviction relief overruled" was rendering of judgment, and subsequent file-stamped memorandum order was merely confirmation of docket entry. State v. McPherson, 1 Neb. App. 1022, 510 N.W.2d 487 (1993).

2. Miscellaneous

A journal entry that contemplates the preparation of a decree for opposing counsel's review and for signature by the court is not a final determination of the rights of the parties under this section. Hosack v. Hosack, 267 Neb. 934, 678 N.W.2d 746 (2004).

A motion for a new trial filed prior to the rendition of a judgment is premature and constitutes a nullity. Spanheimer Roofing & Supply Co. v. Thompson, 198 Neb. 710, 255 N.W.2d 265 (1977).

Application for new trial may be made within ten days after judgment is pronounced and noted on trial docket. Valentine Production Credit Assn. v. Spencer Foods, Inc., 196 Neb. 119, 241 N.W.2d 541 (1976).

No judgment is rendered until pronouncement thereof is noted on the trial docket. Fritch v. Fritch, 191 Neb. 29, 213 N.W.2d 445 (1973).

Unless the context is shown to intend otherwise, action includes any proceeding in a court and only final orders therein are bases for appeals. Grantham v. General Telephone Co., 187 Neb. 647, 193 N.W.2d 449 (1972).

This section does not apply to eminent domain proceedings until they reach the district court. Weiner v. State, 179 Neb. 297, 137 N.W.2d 852 (1965).

Notice of rendition of judgment was not required as to judgments rendered before amendment of statute. Bebee v. Kriewald, 173 Neb. 179, 112 N.W.2d 764 (1962).

A judgment for alimony in gross survived the death of the judgment debtor. Spencer v. Spencer, 165 Neb. 675, 87 N.W.2d 212 (1957).

Finding of fact in replevin is not a judgment. Brounty v. Daniels, 23 Neb. 162, 36 N.W. 463 (1888).

Determination of rights of parties not before court is not judgment. State ex rel. Chandler v. Dodge County, 10 Neb. 20, 4 N.W. 370 (1880).

When a trial court order intended to finally dispose of a matter is announced but not rendered or entered pursuant to this section, but a party nonetheless files an otherwise timely notice of appeal, the appellate court has "potential jurisdiction" which "springs" into full jurisdiction when this section is complied with. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).



25-1301.01 Civil judgment; mailing of copy; duty of clerk; exception.

Within three working days after the entry of any civil judgment, except judgments by default when service has been obtained by publication or an appearance of the defaulting party has been made, the clerk of the court shall send a postcard or notice by United States mail to each party whose address appears in the records of the action, or to the party's attorney or attorneys of record, advising that a judgment has been entered and the date of entry.

Where notice of judgment was mailed late, to an attorney no longer representing defendant and to an address where defendant could not be reached, the notification of judgment statute was not complied with, and is additional evidence to permit vacation of a default judgment. Tietsort v. Ranne, 200 Neb. 651, 264 N.W.2d 860 (1978).

Where judgment of dismissal was entered and no notice was given by the clerk to the parties, the proper proceeding to correct omissions of the clerk is by motion and notice. Pofahl v. Pofahl, 196 Neb. 347, 243 N.W.2d 55 (1976).

This section has no application to the filing of the report of appraisers with the county judge in eminent domain proceedings. Weiner v. State, 179 Neb. 297, 137 N.W.2d 852 (1965).

Sending of notice by post card is required as to ruling on motion for new trial where such ruling is a prerequisite to an appeal. Simmons v. Lincoln, 176 Neb. 71, 125 N.W.2d 63 (1963).



25-1302 Repealed. Laws 2000, LB 921, § 38.



25-1303 Transcript of judgment to other county; effect.

The transcript of a judgment of any district court in this state may be filed in the office of the clerk of the district court in any county. Such transcript, when so filed and entered on the judgment record, shall be a lien on the property of the debtor in any county in which such transcript is so filed, in the same manner and under the same conditions only as in the county where such judgment was rendered, and execution may be issued on such transcript in the same manner as on the original judgment; Provided, such transcript shall at no time have any greater validity or effect than the original judgment.

Federal court judgments are liens on real estate only in county where rendered unless transcript is filed in other counties. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).

Transcript filed in other county can only be vacated in suit to set aside original judgment; applies in suits to remove cloud on title. State ex rel. Long v. Westover, 107 Neb. 593, 186 N.W. 998 (1922).

Motion to revive judgment of district court must be made in court where rendered. Case Threshing Mach. Co. v. Edmisten, 85 Neb. 272, 122 N.W. 891 (1909).

Judgment in county court, regardless of amount, may be transcripted to any county in state. Cabon v. Gruenig, 18 Neb. 562, 26 N.W. 253 (1886).

Transcript of justice judgment must be filed in district court of county where judgment was rendered. Pemberton v. Pollard, 18 Neb. 435, 25 N.W. 582 (1885).



25-1304 Decree for conveyance, release, or acquittance; effect.

When any judgment or decree shall be rendered for a conveyance, release or acquittance, in any court of this state, and the party or parties against whom the judgment or decree shall be rendered do not comply therewith within the time mentioned in said judgment or decree, such judgment or decree shall have the same operation and effect, and be as available as if the conveyance, release or acquittance had been executed conformable to such judgment or decree.



25-1305 Federal court judgment; transcript to other county; effect.

A transcript of any judgment or decree rendered in a circuit or district court of the United States within the State of Nebraska, may be filed in the office of the clerk of the district court in any county in this state. Such transcript, when so filed and entered on the judgment record, shall be a lien on the property of the debtor in any county in which such transcript is so filed, in the same manner and under the same conditions only as if such judgment or decree had been rendered by the district court of such county; Provided, such transcript shall at no time have a greater validity or effect than the original judgment. The lands and tenements of the debtor within the county where the judgment is entered shall be bound for the satisfaction thereof from the day on which such judgment is rendered without the filing of a transcript; Provided, however, that orders reviving dormant judgments shall become liens upon the lands and tenements of the judgment debtor only when such order is entered on the judgment record in the same manner as an original judgment.

On appeal under this section, parties retain the same status in district court as they had in tribunal below. School Dist. of Wilber v. Pracheil, 180 Neb. 121, 141 N.W.2d 768 (1966).

Federal court judgment is lien on real estate only in county where rendered, unless transcript is filed in other counties. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).



25-1306 Dissolution of lien; deposit; bond; appellate proceedings.

In all cases wherein the judgment of any court, for payment of money only, which may be a general lien on property of the judgment debtor, and the debtor proposes to take proceedings in error or by appeal for review of such judgment, he may deposit in the court in which such judgment is rendered the full sum of such judgment, interest and costs, there to abide until termination of such appellate proceedings, and may file bond in such sum as the court or judge thereof may determine, with sureties to the approval of the clerk of such court, conditioned to pay interest on the judgment debt and costs to accrue in event the judgment be affirmed. On such payment being made, and such bond filed and approved, the general lien of the judgment shall be dissolved.

This section provides for filing of petition and answer in an appeal under this section. School Dist. of Wilber v. Pracheil, 180 Neb. 121, 141 N.W.2d 768 (1966).

Under Nebraska law, which applies to a foreign judgment after the judgment is filed in Nebraska, once a party appeals a monetary judgment for money only and files a supersedeas bond which is approved by the court in which judgment was rendered, the general lien resulting from the judgment is dissolved. Anderson v. Werner Enters., Inc., 7 Neb. App. 294, 581 N.W.2d 104 (1998).



25-1307 Dissolution of lien; disposition of deposit.

If such judgment be affirmed, the money so deposited shall be paid to the judgment creditor, but if such judgment be reversed, the debtor may withdraw such deposit.



25-1308 Judgment upon failure to answer; procedure.

If the taking of an account, or the proof of a fact, or the assessment of damages, be necessary to enable the court to pronounce judgment upon a failure to answer, or after a decision of an issue of law, the court may, with the assent of the party not in default, take the account, hear the proof, or assess the damages; or may, with the like assent, refer the same to a referee, master, or commissioner, or may direct the same to be ascertained or assessed by a jury. If a jury be ordered, it shall be on or after the day on which the action is set for trial. This section shall not be construed to impair the right of a party to a jury if he appear at the trial by himself or attorney, and demand the same.

Modification of child custody and support in a dissolution action is a special proceeding, and thus, the statute governing the procedure for a default judgment in a civil action is not controlling. Fitzgerald v. Fitzgerald, 286 Neb. 96, 835 N.W.2d 44 (2013).

This section applies where it is necessary to make proof of allegations of value and amount of damage, and did not apply to creditor's bill. Danbom v. Danbom, 132 Neb. 858, 273 N.W. 502 (1937).

Where only issue presented by answer was one of law, court properly proceeded under this section. Bankers' Reserve Life Assn. v. Finn, 64 Neb. 105, 89 N.W. 672 (1902).



25-1309 Right to confess judgment; creditor's assent necessary.

Any person indebted, or against whom a cause of action exists, may personally appear, in a court of competent jurisdiction, and, with the assent of the creditor or person having such cause of action, confess judgment therefor, whereupon judgment shall be entered accordingly.

General appearance is sufficient; actual physical presence of defendant is unnecessary. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906).

Where corporation is already in default of answer, judgment may be entered upon stipulation without warrant to attorney. Alter v. State ex rel. Kountze Bros., 62 Neb. 239, 86 N.W. 1080 (1901).

Confession of judgment by corporation must be made by warrant of attorney. Fogg v. Ellis, 61 Neb. 829, 86 N.W. 494 (1901).

Corporation for pecuniary profit may confess judgment. Solomon Co. v. Schneider & Co., 56 Neb. 680, 77 N.W. 65 (1898).

Manager of corporation has no power to confess judgment. Howell v. Gilt Edge Mfg. Co., 32 Neb. 627, 49 N.W. 704 (1891).

Creditor's assent is necessary; but is presumed where defendant confesses sum demanded in petition. Flanigan v. Continental Ins. Co., 22 Neb. 235, 34 N.W. 367 (1887).



25-1310 Judgment by confession; contents.

The debt or cause of action shall be briefly stated in the judgment, or in a writing to be filed as pleadings in other actions.

The provisions of this section are applicable to only civil proceedings. Dunham v. O'Grady, 137 Neb. 649, 290 N.W. 723 (1940).



25-1311 Enforcement of judgment.

Such judgment shall authorize the same proceedings for its enforcement as judgments rendered in actions regularly brought and prosecuted; and the confession shall operate as a release of errors.



25-1312 Confession of judgment by attorney; warrant; requirements.

Every attorney who shall confess judgment in any case, shall, at the time of making such confession, produce the warrant of attorney for making the same to the court before which he makes the confession; and the original or a copy of the warrant shall be filed with the clerk of the court in which the judgment shall be entered.

Judgment on appeal, entered by consent, is not "judgment by confession." Wabaska Electric Co. v. City of Blue Springs, 84 Neb. 577, 122 N.W. 21 (1909).

County attorney must show warrant, or judgment against county is void. Custer County v. Chicago, B. & Q. R. R. Co., 62 Neb. 657, 87 N.W. 341 (1901).

Judgment by confession against corporation, unless warrant of attorney is produced, is void. Fogg v. Ellis, 61 Neb. 829, 86 N.W. 494 (1901).

Authority of attorney to confess judgment under warrant in promissory note, without issuance of summons, raised but not decided. Wiley v. Neal, 24 Neb. 141, 37 N.W. 926 (1888).



25-1313 Jury trial; rendition of judgment by court; entry by clerk.

When a trial by jury has been had, judgment must be rendered by the court and entered by the clerk in conformity to the verdict, unless it is special, or the court order the case to be reserved for future argument or consideration.

There was no compliance with this section or its alternatives. Northwestern Public Service Co. v. Juhl, 177 Neb. 625, 129 N.W.2d 570 (1964).

It is the duty of the clerk to render judgment on verdict. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Judgment was properly entered the same day verdict was received. Hamaker v. Patrick, 123 Neb. 809, 244 N.W. 420 (1932); Wiegand v. Lincoln Traction Co., 123 Neb. 766, 244 N.W. 298 (1932).

When verdict is general, it is clerk's duty to render judgment in conformity therewith, unless otherwise ordered. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Where jury verdict finds for plaintiff but awards incorrect amount, court cannot recompute and enter judgment for proper amount; only remedy is motion for new trial. Kenesaw Mill & Elevator Co. v. Aufdenkamp, 106 Neb. 246, 183 N.W. 294 (1921).

It is error to enter judgment for amount of verdict if in excess of amount claimed; party may remit. Davis v. Hall, 70 Neb. 678, 97 N.W. 1023 (1904).

Court may reserve case on specific law points which must be stated in record; not on sufficiency of evidence. Barge v. Haslam, 65 Neb. 656, 91 N.W. 528 (1902).

Failure to enter judgment at term; court may enter later. Toogood v. Russell, 3 Neb. Unof. 189, 91 N.W. 249 (1902).



25-1314 Entry of judgment by court; when required.

Where the verdict is special, or where there has been a special finding on particular questions of fact, or where the court has ordered the case to be reserved, it shall order what judgment shall be entered.

Special circumstances of case required trial court to order what judgment should be entered. Bell v. Crook, 168 Neb. 685, 97 N.W.2d 352 (1959).



25-1315 Multiple claims or parties; effect.

(1) When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third-party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.

(2) When a court has ordered a final judgment under the conditions stated in subsection (1) of this section, the court may stay enforcement of that judgment until the entry of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered.

1. Multiple claims or parties

2. Final order or judgment

3. Procedure

4. Miscellaneous

1. Multiple claims or parties

A “claim for relief” under subsection (1) of this section is equivalent to a separate cause of action. Pinnacle Enters. v. City of Papillion, 286 Neb. 322, 836 N.W.2d 588 (2013).

By its terms, subsection (1) of this section is implicated only where multiple causes of action are presented or multiple parties are involved, and a final judgment is entered as to one of the parties or causes of action. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

Subsection (1) of this section requires, in cases with multiple claims or parties, an explicit adjudication with respect to all claims or parties or, failing such explicit adjudication of all claims or parties, an express determination that there is no just reason for delay of an appeal of an order disposing of less than all claims or parties and an express direction for the entry of judgment as to those adjudicated claims or parties. Malolepszy v. State, 270 Neb. 100, 699 N.W.2d 387 (2005).

Pursuant to subsection (1) of this section, only when more than one claim for relief or multiple parties are involved may the court direct entry of a final judgment as to fewer than all the claims or parties. Tri-Par Investments v. Sousa, 263 Neb. 209, 640 N.W.2d 371 (2002).

Subsection (1) of this section is implicated only where multiple causes of action are presented or multiple parties are involved, and a final judgment is entered as to one of the parties or causes of action. Keef v. State, Dept. of Motor Vehicles, 262 Neb. 622, 634 N.W.2d 751 (2001).

Subsection (1) of this section is implicated only where multiple causes of action are presented or multiple parties are involved and a final judgment is entered as to one of the parties or causes of action. Parker v. Parker, 10 Neb. App. 658, 636 N.W.2d 385 (2001).

2. Final order or judgment

A "final order" is a prerequisite to an appellate court's obtaining jurisdiction of an appeal initiated pursuant to subsection (1) of this section. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

This section permits a judgment to become final only under the limited circumstances set forth in the statute. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

The trial court's mere oral announcement of its judgment, without a written entry that is signed by the court, file stamped, and dated, is insufficient to render final judgment. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

Certification of a final judgment must be reserved for the unusual case in which the costs and risks of multiplying the number of proceedings and of overcrowding the appellate docket are outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims or parties. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

In deciding whether to grant certification under subsection (1) of this section, a trial court must address two distinct issues. A trial court must first determine that it is dealing with a "final judgment." It must be a "judgment" in the sense that it is a decision upon a cognizable claim for relief, and it must be "final" in the sense that it is an ultimate disposition of an individual claim entered in the course of a multiple claims action. Once having found finality, the trial court must go on to determine whether there is any just reason for delay. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

In a case involving two appellees, a lower court order sustaining one appellee's motion for summary judgment and entering judgment against the appellant was a final order, because it determined the action as related to those two parties, and no further action was necessary as between those two parties. Blue Cross and Blue Shield v. Dailey, 268 Neb. 733, 687 N.W.2d 689 (2004).

An order granting an evidentiary hearing on some issues and denying a hearing on others is a final order because a postconviction proceeding is a special proceeding. The enactment of this section does not change that conclusion. State v. Harris, 267 Neb. 771, 677 N.W.2d 147 (2004).

To be appealable in a case with multiple parties or causes of action, an order must satisfy the final order requirements of section 25-1902, as well as the requirements of subsection (1) of this section. Halac v. Girton, 17 Neb. App. 505, 766 N.W.2d 418 (2009).

3. Procedure

With the enactment of subsection (1) of this section, one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a "final order" within the meaning of section 25-1902 as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Therefore, to be appealable, an order must satisfy the final order requirements of section 25-1902 and, additionally, where implicated, subsection (1) of this section. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

One may bring an appeal pursuant to this section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a "final order" within the meaning of section 25-1902 as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

With the enactment of subsection (1) of this section, one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a final order within the meaning of section 25-1902 as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Bailey v. Lund-Ross Constructors Co., 265 Neb. 539, 657 N.W.2d 916 (2003).

Without an express determination that there is no reason for delay and an express direction for the entry of final judgment from the trial court, an appellate court is without jurisdiction to hear an appeal from an order that does not dispose of all of the claims against all of the parties. Abante, LLC v. Premier Fighter, 19 Neb. App. 730, 814 N.W.2d 109 (2012).

When certifying a judgment as final under subsection (1) of this section, a court must make specific findings and explain the reasoning for its determination. Murphy v. Brown, 15 Neb. App. 914, 738 N.W.2d 466 (2007).

In the absence of any express determination and express direction under subsection (1) of this section, an unresolved complaint in intervention caused the order sought to be appealed to be interlocutory. TierOne Bank v. Cup-O-Coa, Inc., 15 Neb. App. 648, 734 N.W.2d 763 (2007).

Where multiple causes of action or multiple parties are involved, the trial court must both enter a final order pursuant to section 25-1902 and make an express determination that there is no just reason for delay and expressly direct the entry of judgment to make appealable an order adjudicating fewer than all claims or the rights and liabilities of fewer than all parties. Pioneer Chem. Co. v. City of North Platte, 12 Neb. App. 720, 685 N.W.2d 505 (2004).

4. Miscellaneous

Where section 25-1315.03 and subsection (1) of this section are in conflict, section 25-1315.03 controls. R & D Properties v. Altech Constr. Co., 279 Neb. 74, 776 N.W.2d 493 (2009).

A postconviction motion presents a single cause of action, and the various facts alleged as evidence that the defendant is entitled to postconviction relief are but multiple theories of recovery. State v. Poindexter, 277 Neb. 936, 766 N.W.2d 391 (2009).

A trial court considering certification of a final judgment under this section should weigh factors such as (1) the relationship between the adjudicated and unadjudicated claims; (2) the possibility that the need for review might or might not be mooted by future developments in the trial court; (3) the possibility that the reviewing court might be obliged to consider the same issue a second time; (4) the presence or absence of a claim or counterclaim which could result in setoff against the judgment sought to be made final; and (5) miscellaneous factors such as delay, economic and solvency considerations, shortening the time of trial, frivolity of competing claims, expense, and the like. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

The power this section confers upon the trial judge should only be used in the infrequent harsh case as an instrument for the improved administration of justice, based on the likelihood of injustice or hardship to the parties of a delay in entering a final judgment as to part of the case. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

When a trial court concludes that entry of judgment under this section is appropriate, it should ordinarily make specific findings setting forth the reasons for its order. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

The policy behind subsection (1) of this section was the avoidance of piecemeal appellate review in routine cases, not the facilitation thereof. Halac v. Girton, 17 Neb. App. 505, 766 N.W.2d 418 (2009).

A trial court's decision to certify a final judgment pursuant to subsection (1) of this section is reviewed for an abuse of discretion. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).

The power that subsection (1) of this section confers upon the trial judge should only be used in the infrequent harsh case as an instrument for the improved administration of justice, based on the likelihood of injustice or hardship to the parties of a delay in entering a final judgment as to part of the case. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).

The trial court did not abuse its discretion in making the certification under subsection (1) of this section, given that the length of time the litigation had been pending and the fact that a full jury trial had been brought to conclusion regarding the issues between certain parties, the case was the unusual case in which the costs and risks of multiplying the number of proceedings and of overcrowding the appellate docket were outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims or parties. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).

When a trial court concludes that entry of judgment under subsection (1) of this section is appropriate, it should ordinarily make specific findings setting forth the reasons for its order. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).



25-1315.01 Motion for directed verdict; joinder; effect; requisites.

A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right to do so and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor.

Although a motion for directed verdict should state the specific grounds therefor, where proof relating to a specific issue is so clear and convincing that reasonable minds cannot reach different conclusions, it is the duty of the trial court to enter judgment in accordance with the evidence. Hill v. City of Lincoln, 249 Neb. 88, 541 N.W.2d 655 (1996).

In the absence of a showing of prejudice, error may not be predicated on failure to state reasons in motion for directed verdict. Swink v. Smith, 173 Neb. 423, 113 N.W.2d 515 (1962).

Motion for directed verdict should set forth specific grounds. Allied Building Credits, Inc. v. Damicus, 167 Neb. 390, 93 N.W.2d 210 (1958); Segebart v. Gregory, 156 Neb. 261, 55 N.W.2d 678 (1952).

Motion sufficiently stated the specific grounds therefor. Sullivan v. Omaha & C. B. St. Ry. Co., 160 Neb. 342, 70 N.W.2d 98 (1955).

Although joined in by all parties, motion for directed verdict raises only questions of law and does not constitute waiver of a jury trial. In re Estate of Coons, 154 Neb. 690, 48 N.W.2d 778 (1951).

Act applies only in a case in which a motion for a directed verdict is made at the close of the evidence. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



25-1315.02 Motion for directed verdict at close of evidence; effect; filing before entry of judgment; treatment; motion to set aside verdict or judgment; power of court.

Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any reason is not granted, the court is deemed to have submitted the action to the jury subject to a later determination of the legal questions raised by the motion. No later than ten days after the entry of judgment, a party who has moved for a directed verdict may move to have the verdict and any judgment entered thereon set aside and to have judgment entered in accordance with the moving party's motion for a directed verdict. If the motion is filed after the announcement of a verdict but before the entry of judgment, it shall be treated as filed after the entry of judgment and on the day thereof. If a verdict is not returned, within ten days after the jury is discharged a party who has moved for a directed verdict may move for judgment in accordance with the moving party's motion for a directed verdict. A motion for a new trial may be joined with this motion, or a new trial may be prayed for in the alternative. If judgment was entered, the court may allow the judgment to stand or may reopen the judgment and either order a new trial or direct the entry of judgment as if the requested verdict had been directed. If no verdict was returned, the court may direct the entry of judgment as if the requested verdict had been directed or may order a new trial.

1. Duty of court

2. Allowance of motion

3. Denial of motion

4. Miscellaneous

1. Duty of court

Trial court had authority to vacate judgment it had entered for plaintiff after trial to the court, and to then enter judgment for defendants on motion couched in terms of this section. Woodmen of the World Life Ins. Soc. v. Peter Kiewit Sons' Co., 196 Neb. 158, 241 N.W.2d 674 (1976).

In passing on motion, court is required to re-examine the entire material evidence. Wagoun v. Chicago, B. & Q. R. R., 155 Neb. 132, 50 N.W.2d 810 (1952); In re Estate of Bingaman, 155 Neb. 24, 50 N.W.2d 523 (1951).

Whether a judgment will be directed or new trial granted is matter of judicial discretion. In re Estate of Coons, 154 Neb. 690, 48 N.W.2d 778 (1951).

Where motion to dismiss was made on ground that evidence did not sustain a cause of action, this section applied. Wax v. Co-Operative Refinery Assn., 154 Neb. 42, 46 N.W.2d 769 (1951).

This section deals with the powers of the trial court. Krepcik v. Interstate Transit Lines, 153 Neb. 98, 43 N.W.2d 609 (1950).

2. Allowance of motion

This section authorizes entry of a judgment notwithstanding the verdict if the appropriate motion is made within ten days after reception of the verdict to be set aside; a trial court should direct a verdict only when the facts are conceded, undisputed, or such that reasonable minds can draw but one conclusion therefrom. Getzschman v. Miller Chemical Co., 232 Neb. 885, 443 N.W.2d 260 (1989).

Where evidence showed that plaintiff was damaged but not the extent or amount thereof, grant of alternative motion for new trial rather than entry of judgment notwithstanding the verdict was proper. Wylie v. Czapla, 168 Neb. 646, 97 N.W.2d 255 (1959).

Judgment notwithstanding the verdict should be granted where motion for directed verdict at close of all of the evidence should have been sustained. Weston v. Gold & Co., 167 Neb. 692, 94 N.W.2d 380 (1959).

A proper motion for a directed verdict is a necessary condition precedent to a motion for judgment notwithstanding the verdict. Allied Building Credits, Inc. v. Damicus, 167 Neb. 390, 93 N.W.2d 210 (1958).

When a party has filed a motion for judgment notwithstanding the verdict and in the alternative for a new trial, the granting of the motion for judgment notwithstanding the verdict operates as a denial of the motion for new trial. Armer v. Omaha & C. B. St. Ry. Co., 153 Neb. 352, 44 N.W.2d 640 (1950).

If a motion for directed verdict made at the close of all of the evidence should have been sustained, it is the duty of the court on motion for judgment notwithstanding the verdict to set same aside and render judgment pursuant to the motion. Hamilton v. Omaha & C. B. St. Ry. Co., 152 Neb. 328, 41 N.W.2d 139 (1950).

When proper motion is made and overruled, court is empowered to set aside verdict and enter judgment in accordance with motion. Sohler v. Christensen, 151 Neb. 843, 39 N.W.2d 837 (1949); Patrick v. Union Central Life Ins. Co., 150 Neb. 201, 33 N.W.2d 537 (1948); In re Estate of Farr, 150 Neb. 67, 33 N.W.2d 454 (1948).

3. Denial of motion

The prerequisite motion for directed verdict made at the close of all the evidence was not made where plaintiff failed to renew her motion for directed verdict after defendant presented evidence on surrebuttal. Spulak v. Tower Ins. Co., 251 Neb. 784, 559 N.W.2d 197 (1997).

A motion for judgment notwithstanding the verdict may not properly be sustained in the absence of a motion for a directed verdict made at the close of all the evidence, which motion should have been sustained because of a want of evidence. Palmtag v. Gartner Constr. Co., 245 Neb. 405, 513 N.W.2d 495 (1994).

Motions for directed verdict and for judgment notwithstanding inability of jury to agree on a verdict, were properly denied in view of the evidence on the record. Danielsen v. Richards Mfg. Co., Inc., 206 Neb. 676, 294 N.W.2d 858 (1980).

In the absence of a motion for directed verdict, a motion for judgment notwithstanding the verdict may not properly be sustained. Harris v. Pullen, 169 Neb. 298, 99 N.W.2d 238 (1959).

Where trial court denies motion for new trial and makes no ruling on motion for judgment notwithstanding the verdict, the denial operates for both. Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951).

4. Miscellaneous

Pursuant to this section, when a jury is unable to return a verdict and is discharged, a party properly preserves for appeal only those issues stated in its motion for judgment notwithstanding the verdict that it also asserted in its motion for directed verdict. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

This section authorizes an appeal from the denial of a judgment notwithstanding the verdict after the jury has been discharged as the result of an inability to reach a verdict. Snyder v. Contemporary Obstetrics & Gyn., 258 Neb. 643, 605 N.W.2d 782 (2000).

This section authorizes an appeal from the denial of a judgment notwithstanding the verdict after the jury has been discharged as the result of an inability to reach a verdict. Critchfield v. McNamara, 248 Neb. 39, 532 N.W.2d 287 (1995).

A motion for judgment notwithstanding the verdict is not available in criminal proceedings in Nebraska state courts. State v. Miller, 240 Neb. 297, 481 N.W.2d 580 (1992).

This section authorizes the renewal of a party's previous directed verdict motion in cases where a jury is unable to reach a verdict and is discharged for that reason. Ditloff v. Otto, 239 Neb. 377, 476 N.W.2d 675 (1991).

A motion for a directed verdict is an absolute prerequisite to a motion for judgment notwithstanding the verdict. Lockhart v. Continental Cheese, Inc., 203 Neb. 331, 278 N.W.2d 604 (1979); Pearson v. Schuler, 172 Neb. 353, 109 N.W.2d 537 (1961); Springer v. Henthorn, 169 Neb. 578, 100 N.W.2d 521 (1960); Kohl v. Unkel, 163 Neb. 257, 79 N.W.2d 405 (1956); In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).

The procedure hereunder is limited to civil proceedings. State v. Torrence, 192 Neb. 720, 224 N.W.2d 177 (1974).

Section 25-1315.03, provides that certain orders are appealable, but it is not exclusive. Edquist v. Commercial Sav. & Loan Assn., 191 Neb. 618, 217 N.W.2d 82 (1974).

Motions for directed verdict following all evidence and, after mistrial, for judgment for defendant or dismissal of petition were proper. Giangrasso v. Schimmel, 190 Neb. 228, 207 N.W.2d 517 (1973).

Party may seek a new trial without asking for judgment notwithstanding the verdict. Guynan v. Olson, 178 Neb. 335, 133 N.W.2d 571 (1965).

This section constitutes a special statutory procedure. Central Sur. & Ins. Corp. v. Atlantic Nat. Ins. Co., 178 Neb. 226, 132 N.W.2d 758 (1965).

Under specified conditions, order granting a new trial is an appealable order. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

Motion for new trial is not always essential to review on appeal. Hungerford v. Knudsen, 171 Neb. 125, 105 N.W.2d 568 (1960).

Where requisite motions have been made, order denying a new trial is an appealable order. Bell v. Crook, 168 Neb. 685, 97 N.W.2d 352 (1959).

Act applies where proper motions are made even though jury does not agree on verdict and is discharged. In re Estate of Fehrenkamp, 154 Neb. 488, 48 N.W.2d 421 (1951).

Party is required not only to timely make motion for directed verdict but thereafter to timely file motion for judgment notwithstanding the verdict. Pahl v. Sprague, 152 Neb. 681, 42 N.W.2d 367 (1950).

The purpose of the act, of which this section is a part, was to simplify and expedite the final disposition of litigation. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).



25-1315.03 Order for directed verdict or for new trial; appeal.

An order entering judgment as provided in section 25-1315.02 or granting or denying a new trial is an appealable order. The time for and manner of taking such appeal shall be as in an appeal from a judgment, decree, or final order of the district court in a civil action. On appeal from an order granting a new trial, upon a review of an order denying a new trial in the action in which such motion was made, or on appeal from the judgment, the appellate court may order and direct judgment to be entered in favor of the party who was entitled to such judgment.

1. Appealable order

2. Procedure

3. Action of Supreme Court

4. Miscellaneous

1. Appealable order

The filing of a motion for new trial and its subsequent overruling do not convert an otherwise unappealable order into an appealable order. Similarly, the failure to file a motion for new trial does not preclude a party from appealing a final order. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

The denial of a judgment authorized by section 25-1315.02 is an appealable order under this section. Ditloff v. Otto, 239 Neb. 377, 476 N.W.2d 675 (1991).

On appeal from the county court sitting as a juvenile court, an order of the district court remanding the case to the county court for a further dispositional hearing is a final order appealable to this court. In re Interest of Roman, 212 Neb. 919, 327 N.W.2d 36 (1982).

Order overruling motion for judgment in accordance with a motion for directed verdict may be reviewed on appeal although no verdict was returned by the jury. Bailey v. Williams, 189 Neb. 484, 203 N.W.2d 454 (1973).

An order granting a new trial in a civil action is appealable. Morford v. Lipsey Meat Co., Inc., 179 Neb. 420, 138 N.W.2d 653 (1965).

Where appropriate motions have been made, the granting or denying of a new trial is an appealable order. Hungerford v. Knudsen, 171 Neb. 125, 105 N.W.2d 568 (1960).

Appeal from order granting a new trial is authorized. Sleezer v. Lang, 170 Neb. 239, 102 N.W.2d 435 (1960); Dunlap v. Welch, 152 Neb. 459, 41 N.W.2d 384 (1950); Greenberg v. Fireman's Fund Ins. Co., 150 Neb. 695, 35 N.W.2d 772 (1949).

Order granting or denying a new trial is an appealable order. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Order denying a new trial is an appealable order. Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951).

Order for entry of judgment notwithstanding the verdict is an appealable order. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

2. Procedure

The filing of a notice of appeal and a deposit of a docket fee within 30 days after an order overruling a motion for new trial timely filed in a county court perfects an appeal to the district court from the final order of the county court. 132nd Street Ltd. v. Fellman, 245 Neb. 59, 511 N.W.2d 88 (1994).

On an appeal from the entry of a judgment notwithstanding the verdict, all parties must preserve all errors on which they rely, alternative or otherwise, by adequate assignments in their respective briefs. Armer v. Omaha & C. B. St. Ry. Co., 153 Neb. 352, 44 N.W.2d 640 (1950).

Where trial court has granted new trial, correctness of ruling may properly be raised by direct appeal. Wagner v. Loup River Public Power Dist., 150 Neb. 7, 33 N.W.2d 300 (1948).

3. Action of Supreme Court

Order of trial court overruling motions of defendant for a directed verdict and for judgment notwithstanding the verdict reversed and cause remanded with directions to enter judgment for defendant. Welsh v. Zuck, 192 Neb. 1, 218 N.W.2d 236 (1974).

Supreme Court can direct entry of judgment for defendant notwithstanding verdict. Laurinat v. Giery, 157 Neb. 681, 61 N.W.2d 251 (1953).

Supreme Court may review action on motion for directed verdict even though jury failed to agree. In re Estate of Fehrenkamp, 154 Neb. 488, 48 N.W.2d 421 (1951).

Judgment directed to be entered for defendant in automobile damage case under this section. Yanney v. Nemer, 154 Neb. 188, 47 N.W.2d 368 (1951).

Where trial court should have dismissed action, Supreme Court can direct such action to be taken. Wax v. Co-Operative Refinery Assn., 154 Neb. 42, 46 N.W.2d 769 (1951).

Supreme Court may, on appeal from order granting judgment notwithstanding the verdict, dispose of motion for new trial. Krepcik v. Interstate Transit Lines, 153 Neb. 98, 43 N.W.2d 609 (1950).

On appeal from an order refusing to enter judgment notwithstanding verdict, Supreme Court may direct judgment to be entered in favor of party entitled thereto. Patrick v. Union Central Life Ins. Co., 150 Neb. 201, 33 N.W.2d 537 (1948).

On appeal, Supreme Court may order judgment to be entered in favor of party entitled thereto without ordering new trial in district court. In re Estate of Farr, 150 Neb. 67, 33 N.W.2d 454 (1948).

4. Miscellaneous

Where this section and section 25-1315(1) are in conflict, this section controls. R & D Properties v. Altech Constr. Co., 279 Neb. 74, 776 N.W.2d 493 (2009).

Unless the proceedings leading up to a motion for new trial constitute a trial, the order granting a new trial does not afford a right to appeal. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

While this section authorizes appeals in certain described situations, its definitions are not exclusive. Edquist v. Commercial Sav. & Loan Assn., 191 Neb. 618, 217 N.W.2d 82 (1974).

This section was not applicable to issues presented. Central Sur. & Ins. Corp. v. Atlantic Nat. Ins. Co., 178 Neb. 226, 132 N.W.2d 758 (1965).

Under specified conditions, right of appeal from interlocutory order was granted. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

Purpose and intention of the 1947 act, of which this section is a part, was not only to facilitate procedure but also to create additional rights. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



25-1316 Judgment upon counterclaim or setoff.

If a counterclaim or setoff established at the trial exceeds the plaintiff's claim so established, judgment for the defendant must be given for the excess; or, if it appears that the defendant is entitled to any affirmative relief, judgment should be given therefor.

It is approved practice for the judgment entry to show findings of the verdict for each party for computations of the judgment for excess. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Plaintiff's claim and counterclaim should be disposed of in one trial. Miller v. McGannon, 79 Neb. 609, 113 N.W. 170 (1907).



25-1317 Judgment or order; infant's right reserved.

It shall not be necessary to reserve, in a judgment or order, the right of an infant to show cause against it after his attaining twenty years of age; but in any case in which, but for this section, such reservation would have been proper, the infant, within one year after arriving at the age of twenty years, may show cause against such order or judgment.

Where infant, by guardian ad litem, unsuccessfully appealed from judgment against him, he cannot, after attaining his majority, open up judgment on ground of error in former proceedings. Foerster v. Helming, 105 Neb. 531, 181 N.W. 521 (1921).

After period stated, minor is as conclusively bound as an adult. McCreary v. Creighton, 76 Neb. 179, 107 N.W. 240 (1906).

Decree of strict foreclosure will not bar infant from showing cause against same. Stull v. Masilonka, 74 Neb. 322, 108 N.W. 166 (1906).

Modifies chancery rules only as to form of decree; decree of sale of infant's lands is binding. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).



25-1318 Judgments and orders; journal entry.

All judgments and orders must be entered on the journal of the court, and specify clearly the relief granted or order made in the action.

1. Necessity

2. Effect

3. Miscellaneous

1. Necessity

Orders which are not announced in open court are not formalized until they have been entered on the journal. The journal of the trial court is the official record of the judgments and orders of that court. In re Interest of J.A., 244 Neb. 919, 510 N.W.2d 68 (1994).

Order overruling motion for new trial must be entered on journal. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Order overruling motion for new trial in criminal case must be entered on journal to start time running in which error proceedings may be taken. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

Dismissal after final submission, to be effective, must be entered on journal. Tuttle v. Wyman, 149 Neb. 769, 32 N.W.2d 742 (1948).

Memorandum on trial docket is not judgment until extended upon journal, within meaning of section requiring appeals to Supreme Court to be filed within three months from rendition of judgment. Union Central Life Ins. Co. v. Saathoff, 115 Neb. 385, 213 N.W. 342 (1927).

Order of dismissal must be entered on journal. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Memorandum by judge in trial docket does not take place of entry in journal. Hornick v. Maguire, 47 Neb. 826, 66 N.W. 867 (1896).

Memorandum for a decree will not authorize a review in Supreme Court until extended upon the court journal. Ward v. Urmson, 40 Neb. 695, 59 N.W. 97 (1894).

May enter judgment nunc pro tunc. Morrill v. McNeill, 1 Neb. Unof. 651, 91 N.W. 601 (1901).

2. Effect

Entry in journal is controlling over notes in trial docket. Midwest Laundry Equipment Corp. v. Berg, 174 Neb. 747, 119 N.W.2d 509 (1963).

Failure of court, in decree of confirmation, to direct clerk to make an entry on the journal that the court is satisfied of the legality of such sale, was not prejudicial where clerk had, in fact, entered such decree on journal. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

District court has power to correct journal entry, at any time after decree pronounced and before complied with, on motion and satisfactory evidence. Occidental Building & Loan Assn. v. Adams, 96 Neb. 454, 148 N.W. 88 (1914).

Entry of judgment is not essential to validity. Horn v. Miller, 20 Neb. 98, 29 N.W. 260 (1886).

Entries in journal are not any part of complete record of case. McDonald v. Penniston, 1 Neb. 324 (1871).

3. Miscellaneous

Under facts in this case, there was no error in denying motion to correct decree nunc pro tunc. Karrer v. Karrer, 190 Neb. 610, 211 N.W.2d 116 (1973).

A judgment dismissing plaintiff's petition upon proper motion for judgment after mistrial and discharge of jury, but containing phrase notwithstanding verdict, is harmless error. Giangrasso v. Schimmel, 190 Neb. 228, 207 N.W.2d 517 (1973).



25-1319 Complete record; duty of clerk.

The clerk shall make a complete record of every civil, criminal, and appeal case filed in the court as soon as it is finally determined.

Duty devolves on each successive incumbent. Boettcher v. Lancaster County, 74 Neb. 148, 103 N.W. 1075 (1905).

Complete record of mortgage foreclosure must be made unless waived by all parties to suit. Johnson v. Rawls, 39 Neb. 351, 58 N.W. 132 (1894).

Provisions as to time of making and signing are directory. Colony v. Billingsley, 2 Neb. Unof. 670, 89 N.W. 744 (1902).



25-1320 Complete record; when made; judge to sign.

The clerk shall make up the complete record required under section 25-1319 in the vacation next after the term at which the same was determined, and the presiding judge of such court shall, at its next term thereafter, subscribe the same.

Fixing of time within which record shall be made is directory. Boettcher v. Lancaster County, 74 Neb. 148, 103 N.W. 1075 (1905).



25-1321 Complete record; contents.

The complete record shall include the complaint, the process, the return, the pleadings subsequent thereto, reports, verdicts, orders, judgments, and all material acts and proceedings of the court maintained in the state's electronic case management system and either in paper form or on microfilm. All journal entries and all such filings as are required to be entered in full in the register of actions shall, by reference, be made a part of the complete record for all purposes, including the taxing of fees and costs. Evidence introduced at any proceeding is not part of the complete record of the cause.

A bill of exceptions is no part of complete record in district court. Behrends v. Beyschlag, 50 Neb. 304, 69 N.W. 835 (1897).

Answer, demurrer thereto, and ruling are proper parts of record. Mills v. Miller, 2 Neb. 299 (1873).

Signature of judge is not essential to validity of decree or record. Gallentine v. Cummings, 4 Neb. Unof. 690, 96 N.W. 178 (1903).



25-1322 Complete record; extension of time for making and subscribing.

When the judicial acts or other proceedings of any court have not been regularly brought up and recorded by the clerk thereof, such court shall cause the same to be made up and recorded within such time as it may direct. When they are made up, and upon examination found to be correct, the presiding judge of such court shall subscribe the same.

Failure of judge to sign record does not invalidate judgment pronounced by court. Scott v. Rohman, 43 Neb. 618, 62 N.W. 46 (1895).

Record includes judgment and decrees. Horn v. Miller, 20 Neb. 98, 29 N.W. 260 (1886).



25-1323 Repealed. Laws 2011, LB 17, § 8.



25-1324 Repealed. Laws 2011, LB 17, § 8.



25-1325 Repealed. Laws 2011, LB 17, § 8.



25-1326 Judicial sale; conveyance of land by master commissioner; when allowed; postponement of sale; notice.

(1) Real property may be conveyed by a master commissioner when (a) by an order or judgment in an action or a proceeding a party is ordered to convey such property to another and he or she neglects or refuses to comply with such order or judgment or (b) specific real property is required to be sold under an order or judgment of the court.

(2) A master commissioner may, for any cause he or she deems expedient, postpone the sale of all or any portion of the real property from time to time until it is completed, and in every such case, notice of postponement shall be given by public declaration thereof by such master commissioner at the time and place last appointed for the sale. The public declaration of the notice of postponement shall include the new date, time, and place of sale. No other notice of the postponed sale need be given unless the sale is postponed for longer than forty-five days beyond the day designated in the notice of sale, in which event the notice thereof shall be given in the same manner as the original notice of sale is required to be given.

Commissioner need not take oath; may administer oath to appraisers. George v. Keniston, 57 Neb. 313, 77 N.W. 772 (1899).

Person designated by court to execute decree of foreclosure is a master commissioner. Northwestern Mutual Life Ins. Co. v. Mulvihill, 53 Neb. 538, 74 N.W. 78 (1898).

Appointment of commissioner instead of sheriff to make sale of real estate rests in discretion of trial court. American Investment Co. v. Nye, 40 Neb. 720, 59 N.W. 355 (1894).

Court may appoint sheriff or other person to conduct sale under mortgage foreclosure. State ex rel. Elliott v. Holliday, 35 Neb. 327, 53 N.W. 142 (1892).

This section applies to all sales of real estate under process of court. McKeighan v. Hopkins, 14 Neb. 361, 15 N.W. 711 (1883).



25-1327 Judicial sale; sheriff as master commissioner.

A sheriff may act as a master commissioner under subdivision (1)(b) of section 25-1326. Sales made under such subdivision shall conform in all respects to the laws regulating sales of land upon execution.

Officer cannot be compelled to advertise sale in any particular newspaper. State ex rel. Elliott v. Holliday, 35 Neb. 327, 53 N.W. 142 (1892).



25-1328 Judicial sale; deed of commissioner; form and execution.

The deed of a master commissioner shall contain the like recital and shall be executed, acknowledged and recorded in the same manner as the deed of a sheriff of real property sold under execution.



25-1329 Motion; when filed; filing before entry of judgment; treatment.

A motion to alter or amend a judgment shall be filed no later than ten days after the entry of the judgment. A motion to alter or amend a judgment filed after the announcement of a verdict or decision but before the entry of judgment shall be treated as filed after the entry of judgment and on the day thereof.

A letter that had been in the defendant's possession at all relevant times did not constitute newly discovered evidence for purposes of a motion to alter or amend the judgment. State v. Timmens, 282 Neb. 787, 805 N.W.2d 704 (2011).

A "judgment," for purposes of a motion to alter or amend a judgment pursuant to this section, is the final determination of the rights of the parties in an action, or a court's final consideration and determination of the respective rights and obligations of the parties to an action as those rights and obligations presently exist. Timmerman v. Neth, 276 Neb. 585, 755 N.W.2d 798 (2008).

A "judgment," for purposes of this section, does not include an appellate decision of a district court. Timmerman v. Neth, 276 Neb. 585, 755 N.W.2d 798 (2008).

If, and only if, an amendment to a final judgment or decree affects the rights or obligations of the parties or creates a right of appeal that did not exist, a motion to alter or amend the amended judgment or decree terminates the running of the time for appeal from the original judgment or decree. Law Offices of Ronald J. Palagi v. Howard, 275 Neb. 334, 747 N.W.2d 1 (2008).

A motion to alter or amend is not an appropriate motion to file after the decision of a district court where the district court is functioning as an intermediate court of appeals and the motion does not toll the time for filing a notice of appeal. Goodman v. City of Omaha, 274 Neb. 539, 742 N.W.2d 26 (2007).

In determining what qualifies as a motion to alter or amend a judgment, the key is not the motion's title. If the motion seeks substantive alteration of the judgment—as opposed to the correction of clerical errors or relief wholly collateral to the judgment—a court may treat the motion as one to alter or amend the judgment. Strong v. Omaha Constr. Indus. Pension Plan, 270 Neb. 1, 701 N.W.2d 320 (2005).

A motion which seeks a new hearing based on newly discovered evidence may be treated as a motion to alter or amend a judgment. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

A motion which seeks a substantive alteration of an order may be treated as a motion to alter or amend the judgment under this section. A timely motion under this section tolls the time for filing a notice of appeal. Central Neb. Pub. Power v. Jeffrey Lake Dev., 267 Neb. 997, 679 N.W.2d 235 (2004).

A determination as to whether a motion, however titled, should be deemed a motion to alter or amend a judgment depends upon the contents of the motion, not its title. In order to qualify for treatment as a motion to alter or amend a judgment, a motion must be filed no later than 10 days after the entry of judgment and must seek substantive alteration of the judgment. A motion which merely seeks to correct clerical errors or one seeking relief that is wholly collateral to the judgment is not a motion to alter or amend a judgment, and the time for filing a notice of appeal runs from the date of the judgment. State v. Bellamy, 264 Neb. 784, 652 N.W.2d 86 (2002).

In order to qualify for treatment as a motion to alter or amend the judgment, the motion must be filed no later than 10 days after the entry of judgment, as required under this section, and must seek substantive alteration of the judgment. Beckman v. McAndrew, 16 Neb. App. 217, 742 N.W.2d 778 (2007).

It was not an abuse of discretion for a trial court to grant a motion to alter or amend judgment where there was no new evidence adduced at a hearing on the motion and the effect of the action was to correctly reflect the original evidence. Russell v. Clarke, 15 Neb. App. 221, 724 N.W.2d 840 (2006).



25-1330 Claimant; right to move for summary judgment.

A party seeking to recover in district court upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of thirty days from the service of process on the opposing party or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits for a summary judgment in his or her favor upon all or any part thereof.

1. Proper

2. Not proper

3. Miscellaneous

1. Proper

Summary judgment is to be granted only when the pleadings, depositions, admissions, stipulations, and affidavits disclose that there is no genuine issue as to any material fact or as to the ultimate inferences that may be drawn from these facts and that the moving party is entitled to judgment as a matter of law. Carpender v. Bendorf, 246 Neb. 77, 516 N.W.2d 619 (1994).

A summary judgment shall be granted where there is no genuine issue either as to any material fact or as to the ultimate inferences to be drawn therefrom, and the moving party is entitled to judgment as a matter of law. Glen Park Terr. #1 Homeowners Assn. v. M. Timm, Inc., 230 Neb. 48, 430 N.W.2d 40 (1988).

The right of a party to sue as representative of a class may be raised by a motion for summary judgment. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Where only question of law was presented, summary judgment was proper. State v. Kidder, 173 Neb. 130, 112 N.W.2d 759 (1962).

Where controlling facts are not in dispute, and both parties have moved for summary judgment, entry of summary judgment is proper. County of Douglas v. OEA Senior Citizens, Inc., 172 Neb. 696, 111 N.W.2d 719 (1961).

Summary judgment was proper under record presented. Dougherty v. Commonwealth Co., 172 Neb. 330, 109 N.W.2d 409 (1961).

Where there is no real controversy as to the facts, and no genuine issue remains for trial, summary judgment is proper. First Nat. Bank of Wayne v. Gross Real Estate Co., 162 Neb. 343, 75 N.W.2d 704 (1956).

Summary judgment was authorized where coverage of policy of group insurance was not in force. Palmer v. Capitol Life Ins. Co., 157 Neb. 760, 61 N.W.2d 396 (1953).

Summary judgment is proper if pleadings and admissions show there is no genuine issue of fact. Mueller v. Shacklett, 156 Neb. 881, 58 N.W.2d 344 (1953).

Summary judgment was proper on issue of liability where publication was libel per se. Rimmer v. Chadron Printing Co., 156 Neb. 533, 56 N.W.2d 806 (1953).

Summary judgment for recovery of attorney's fees was properly granted. Mecham v. Colby, 156 Neb. 386, 56 N.W.2d 299 (1953).

Summary judgment is authorized only where moving party is entitled to judgment as a matter of law. Illian v. McManaman, 156 Neb. 12, 54 N.W.2d 244 (1952).

2. Not proper

Where there is a genuine issue as to material facts, it is error to render summary judgment. Hall v. Hadley, 173 Neb. 675, 114 N.W.2d 590 (1962).

Denial of summary judgment was not prejudicial error. Greer v. Chelewski, 162 Neb. 450, 76 N.W.2d 438 (1956).

Where question of fact is in dispute, summary judgment is not proper. City of Omaha v. Lewis & Smith Drug Co., Inc., 156 Neb. 650, 57 N.W.2d 269 (1953).

3. Miscellaneous

It would be prejudicial to permit plaintiff to proceed in summary judgment where the defendant has been denied the right to file amended answers and a setoff. Building Systems, Inc. v. Medical Center, Ltd., 213 Neb. 49, 327 N.W.2d 95 (1982).

On a motion for summary judgment, the moving party bears the burden of proving that no genuine issue as to any material fact exists and that he is entitled to judgment as a matter of law, and this burden may be discharged by a showing that if the case proceeded to trial his opponent could produce no competent evidence to support a contrary position. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).

Issue on motion for summary judgment is whether or not there is a genuine issue of fact, not how that issue should be determined. Valentine Production Credit Assn. v. Spencer Foods, Inc., 196 Neb. 119, 241 N.W.2d 541 (1976).

The issue to be tried on a motion for summary judgment is whether or not there is a genuine issue as to any material fact. Youngs v. Wagner, 172 Neb. 735, 111 N.W.2d 629 (1961).

Summary judgment may be obtained in a declaratory judgment proceeding. Anderson v. Carlson, 171 Neb. 741, 107 N.W.2d 535 (1961).

Rules for application of Summary Judgment Act stated. Ingersoll v. Montgomery Ward & Co., Inc., 171 Neb. 297, 106 N.W.2d 197 (1960).

Summary Judgment Act is constitutional. Eden v. Klaas, 165 Neb. 323, 85 N.W.2d 643 (1957).

Object of motion for summary judgment is to separate the formal from the substantial issues. Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).



25-1331 Defending party; right to move for summary judgment.

A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.

A defendant is entitled to summary judgment if the defendant shows that an essential element of the plaintiff's cause of action is nonexistent. Tuttle & Assoc. v. Gendler, 237 Neb. 825, 467 N.W.2d 881 (1991).

The defense of res judicata need not be raised by answer, but can be raised and passed upon for the first time on a motion for summary judgment. DeCosta Sporting Goods, Inc. v. Kirkland, 210 Neb. 815, 316 N.W.2d 772 (1982)

Party in declaratory judgments proceeding may move for summary judgment. Arla Cattle Co. v. Knight, 174 Neb. 360, 118 N.W.2d 1 (1962).

To receive consideration on appeal, affidavits used on motion for summary judgment must be made a part of the bill of exceptions. Peterson v. George, 168 Neb. 571, 96 N.W.2d 627 (1959).

When a cause of action is commenced against an estate that has already been closed, the proper method of attacking the petition on the grounds that the estate has previously been closed and the personal representative discharged is through a motion for summary judgment, not a demurrer, because evidence beyond what appears on the face of the petition is usually necessary to establish that the estate has been closed and the personal representative discharged. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).



25-1332 Motion for summary judgment; proceedings.

(1) The motion shall be served at least ten days before the time fixed for the hearing. The adverse party prior to the day of hearing may serve opposing affidavits. The judgment sought shall be rendered forthwith if the pleadings and the evidence admitted at the hearing show that there is no genuine dispute as to any material fact and that the moving party is entitled to a judgment as a matter of law. The evidence that may be received on a motion for summary judgment includes depositions, answers to interrogatories, admissions, stipulations, and affidavits. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine dispute as to the amount of damages.

(2) A party asserting that a fact cannot be or is genuinely disputed must support the assertion by:

(a) Citing to particular parts of materials in the record, including depositions, answers to interrogatories, admissions, stipulations, affidavits, or other materials; or

(b) Showing that the materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.

(3) If a party fails to properly support an assertion of fact or fails to properly address another party's assertion of fact as required by subsection (2) of this section, the court may:

(a) Give an opportunity to properly support or address the fact;

(b) Consider the fact undisputed for purposes of the motion;

(c) Grant summary judgment if the motion and supporting materials, including the facts considered undisputed, show that the movant is entitled to summary judgment; or

(d) Issue any other appropriate order.

1. Scope

2. Motion granted

3. Motion denied

4. Procedure

5. Court review

1. Scope

There is a difference between an issue of fact and a genuine issue as to any material fact within the meaning of this section. Recio v. Evers, 278 Neb. 405, 771 N.W.2d 121 (2009).

The plain, direct, and unambiguous meaning of the language of this section is that parties adverse to a motion for summary judgment may serve opposing affidavits prior to the day of the summary judgment hearing. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

The "clear beyond all doubt" standard for a summary judgment is inconsistent with the standard expressed in this section. Anderson v. Service Merchandise Co., 240 Neb. 873, 485 N.W.2d 170 (1992).

To entitle defendant to summary judgment on the issue of contributory negligence, defendant has the burden of proving, under the facts viewed most favorably to the plaintiff, that (1) plaintiff's contributory negligence was more than slight as a matter of law or (2) defendant's negligence was not gross in comparison to plaintiff's negligence as a matter of law. John v. OO (Infinity) S Development Co., 234 Neb. 190, 450 N.W.2d 199 (1990).

This section has been construed to mean that if the moving party submits an affidavit as to a material fact, and that fact is not contradicted by the adverse party, the court will determine that there is no issue as to that fact. Raskey v. Michelin Tire Corp., 223 Neb. 520, 391 N.W.2d 123 (1986).

A summary judgment shall be rendered if the pleadings, depositions, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact, that the ultimate inferences to be drawn from those facts are clear, and that the moving party is entitled to a judgment as a matter of law. Yankton Prod. Credit Assn. v. Larsen, 219 Neb. 610, 365 N.W.2d 430 (1985).

Summary judgment is an extreme remedy and should be awarded only when the issue is clear beyond all doubt. Yankton Prod. Credit Assn. v. Larsen, 219 Neb. 610, 365 N.W.2d 430 (1985).

The absence of a genuine issue as to a material fact and entitlement to judgment as a matter of law are prerequisites to a summary judgment. Stolte v. Blackstone, 213 Neb. 113, 328 N.W.2d 462 (1982).

Summary judgment is an extreme remedy and should be awarded only when the issue is clear beyond all doubt. Bank of Valley v. Shunk, 208 Neb. 200, 302 N.W.2d 711 (1981).

For entry of a summary judgment, the record must show there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Reed v. Nice-Pak Products, Inc., 193 Neb. 505, 227 N.W.2d 854 (1975); Larson v. Board of Regents, 189 Neb. 688, 204 N.W.2d 568 (1973); Storz Brewing Co. v. Kuester, 178 Neb. 135, 132 N.W.2d 341 (1965).

Summary judgment is an extreme remedy and should be granted only when issue is clear beyond all doubt. It cannot be granted on cross-motion where only reason for same is that other party had also moved for summary judgment to which he was not entitled. Hiram Scott College v. Insurance Co. of North America, 187 Neb. 290, 188 N.W.2d 688 (1971).

Summary judgment is not a substitute for other remedies. Healy v. Metropolitan Utilities Dist., 158 Neb. 151, 62 N.W.2d 543 (1954).

Function of court on motion is to determine whether genuine issue of fact exists. Palmer v. Capitol Life Ins. Co., 157 Neb. 760, 61 N.W.2d 396 (1953).

Summary judgment is only proper where no genuine issue of fact remains for trial. Illian v. McManaman, 156 Neb. 12, 54 N.W.2d 244 (1952).

On a motion for summary judgment, the question is not how a factual issue is to be decided, but whether any real issue of material fact exists. Where it is not clear from the record whether the trial court relied upon improper evidence, the better course is to reverse a grant of summary judgment. Summary judgment is an extreme remedy because it may dispose of a crucial question in litigation, or the litigation itself, and may thereby deny a trial to the party against whom the motion for summary judgment is directed. Kulhanek v. Union Pacific RR. Co., 8 Neb. App. 564, 598 N.W.2d 67 (1999).

2. Motion granted

Where plaintiff was experienced businessman and attorney, who voluntarily and knowingly signed strict pledge agreement to bank, and bank presented enough evidence to demonstrate that agreement language should not be modified, summary judgment in favor of bank was proper. McCormack v. First Westroads Bank, 238 Neb. 881, 473 N.W.2d 102 (1991).

Summary judgment is proper where, as here, there is no genuine issue as to any material fact in the case. Marshall v. Radiology Assoc., 225 Neb. 75, 402 N.W.2d 855 (1987).

The court should sustain a motion for summary judgment if, upon hearing, the pleadings, depositions, admission on file, and affidavits show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Borg-Warner v. Watton, 215 Neb. 318, 338 N.W.2d 612 (1983); Reifschneider v. Nebraska Methodist Hospital, 212 Neb. 91, 321 N.W.2d 445 (1982); First Mid America Inc. v. MCI Communications Corp., 212 Neb. 57, 321 N.W.2d 424 (1982); Manzer v. Pentico, 209 Neb. 364, 307 N.W.2d 812 (1981).

Summary judgment is proper where adjudication of any right or fact in issue is precluded by res judicata, and an order granting a motion for summary judgment by the municipal court is final and appealable and is not converted to an interlocutory order when reversed and remanded by the district court so as to prohibit an appeal to this court. DeCosta Sporting Goods, Inc. v. Kirkland, 210 Neb. 815, 316 N.W.2d 772 (1982).

Where bond was in effect at time actual demand was made against the principal, but not on earlier date when right to make demand accrued, summary judgment was properly granted to the surety. Stock v. Meissner, 209 Neb. 636, 309 N.W.2d 86 (1981).

Summary judgment was proper in granting the employee's commission where there was no dispute that the employment contract existed, that the employee performed under the contract when he obtained two real estate listings, and that a commission was paid to the employer when the two listings were sold. Oehlrich v. Gateway Realty of Columbus, Inc., 209 Neb. 417, 308 N.W.2d 327 (1981).

Summary judgment for employer was proper when at time of employee's tort he was not acting in kind of work he was employed to perform, within the authorized time and space limits, and his actions were not actuated in any part by a purpose to serve the employer. Johnson v. Evers, 195 Neb. 426, 238 N.W.2d 474 (1976).

The evidence as to whether plaintiff was a passenger or a guest was undisputed and the issue having been decided by the court as a matter of law, summary judgment was proper. Hale v. Taylor, 192 Neb. 298, 220 N.W.2d 378 (1974).

Motion for summary judgment may be granted only where there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Grantham v. General Tel. Co., 191 Neb. 21, 213 N.W.2d 439 (1973).

Motion for summary judgment is proper if the pleadings and admissions show there is no genuine issue of fact. Anderson v. Carlson, 171 Neb. 741, 107 N.W.2d 535 (1961).

Where controlling facts are not in substantial dispute and each party moves for summary judgment, entry of such judgment is proper. Fidelity & Deposit Co. v. Bodenstedt, 170 Neb. 799, 104 N.W.2d 292 (1960).

Where undisputed showing disclosed that plaintiff's negligence was more than slight when compared with negligence of defendant, summary judgment for defendant was authorized. Miller v. Aitken, 160 Neb. 97, 69 N.W.2d 290 (1955).

Motion for summary judgment is appropriate where no genuine issue of fact exists or court is without jurisdiction of subject matter. Mueller v. Shacklett, 156 Neb. 881, 58 N.W.2d 344 (1953).

Summary judgment was proper on issue of liability alone in libel action. Rimmer v. Chadron Printing Co., 156 Neb. 533, 56 N.W.2d 806 (1953).

Where issue of fact does not exist, summary judgment is proper. Mecham v. Colby, 156 Neb. 386, 56 N.W.2d 299 (1953).

Summary judgment is proper when the pleadings and the evidence admitted at the hearing disclose that there is no genuine issue as to any material fact or as to the ultimate inferences that may be drawn from those facts and that the moving party is entitled to judgment as a matter of law. Stackhouse v. Gaver, 19 Neb. App. 117, 801 N.W.2d 260 (2011).

3. Motion denied

In this instance, the question of whether sufficient part performance has been established to render an alleged oral agreement enforceable and, if so, on what date this sufficient part performance was completed could not be answered as a matter of law, and therefor a genuine issue of material fact exists rendering the granting of a summary judgment improper. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).

Whether there is a compelling governmental interest for a municipal personnel rule is a question of fact which must be established before a summary judgment may be granted. Voichahoske v. City of Grand Island, 194 Neb. 175, 231 N.W.2d 124 (1975).

Where question of fraudulent intent is involved, motion for summary judgment should be denied. Nine v. Lurz, 191 Neb. 605, 216 N.W.2d 744 (1974).

The burden is upon the party moving for the summary judgment to show that no issue of fact exists, and unless he can conclusively do so, the motion must be overruled. Green v. Village of Terrytown, 189 Neb. 615, 204 N.W.2d 152 (1973).

Entry of summary judgment not proper where there were genuine issues of fact as to existence of warning signs, lighting arrangements, change in floor level, and plaintiff's familiarity with the premises. Snyder v. Fort Kearney Hotel Co., Inc., 182 Neb. 859, 157 N.W.2d 782 (1968).

Where genuine issue of material fact exists, summary judgment should be denied. Fay Smith & Associates, Inc. v. Consumers P. P. Dist., 172 Neb. 681, 111 N.W.2d 451 (1961); Dennis v. Berens, 156 Neb. 41, 54 N.W.2d 259 (1952).

Entry of summary judgment against guardian was not proper where there was a genuine issue of fact as to the correctness of account as a whole. Finn v. Whitten, 172 Neb. 282, 109 N.W.2d 376 (1961).

Where there was a genuine issue of fact, motion for summary judgment in disbarment suit was properly overruled. State ex rel. Nebraska State Bar Assn. v. Jensen, 171 Neb. 1, 105 N.W.2d 459 (1960).

Where moving party is not entitled to a judgment as a matter of law, motion for summary judgment should be overruled. Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).

4. Procedure

A party adverse to a motion for summary judgment may not serve opposing affidavits on the day of the summary judgment hearing. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

This section expressly provides that a motion for summary judgment shall be served at least 10 days before the time fixed for the hearing. Malicky v. Heyen, 251 Neb. 891, 560 N.W.2d 773 (1997).

An unsigned affidavit which was not offered until the day of the hearing on the summary judgment motion was properly excluded by the trial court. Medley v. Davis, 247 Neb. 611, 529 N.W.2d 58 (1995).

When it is asserted in a summary judgment motion that an opposing party has failed to state a cause of action, as far as that issue is concerned, the motion may be treated as one in fact for a judgment on the pleadings. Ruwe v. Farmers Mut. United Ins. Co., 238 Neb. 67, 469 N.W.2d 129 (1991).

The party moving for summary judgment has the burden of showing that no genuine issue as to any material fact exists; that party must therefore produce enough evidence to demonstrate his entitlement to a judgment if the evidence remains uncontroverted, after which the burden of producing contrary evidence shifts to the party opposing the motion. Deutsche Credit Corp. v. Hi-Bo Farms, Inc., 224 Neb. 463, 398 N.W.2d 693 (1987).

Evidence adduced by cross-examination of an affiant in an earlier summary judgment proceeding cannot be considered an affidavit within the meaning of this section. First Nat. Bank of Ord v. Greene Bldg. & Supply, Inc., 220 Neb. 205, 369 N.W.2d 59 (1985).

District court erred in hearing motion for summary judgment where notice provisions of the statute were not complied with. Curley v. Curley, 214 Neb. 780, 336 N.W.2d 103 (1983).

Without a prima facie showing by the movant for a summary judgment, i.e., the production of enough evidence to demonstrate such party's entitlement to a judgment if evidence were uncontroverted at trial, which prima facie showing shifts the burden to the opposing party, the opposing party need not present expert witnesses to prove the existence of a doctor's negligence in a medical malpractice action to rebut the doctor's motion for summary judgment. Hanzlik v. Paustian, 211 Neb. 322, 318 N.W.2d 712 (1982).

Where one party moves for a partial summary judgment on certain issues only, the other party should not be expected at the hearing on the motion to present evidence on issues to which the motion does not apply. Schilke v. Walkenhorst, 210 Neb. 583, 316 N.W.2d 294 (1982).

Dialogue and actions by counsel held to constitute a waiver of his objection to a motion for summary judgment not timely heard. Metropolitan Utilities Dist. v. Fidelity & Deposit Co., 200 Neb. 635, 264 N.W.2d 854 (1978).

At hearing on plaintiff's motion for summary judgment, defendant must proceed on the merits immediately when continuance denied. Yunghans v. O'Toole, 199 Neb. 317, 258 N.W.2d 810 (1977).

The right of a party to sue as representative of a class may be raised by a motion for summary judgment. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Affidavits not submitted prior to day of hearing and not offered and received in evidence will not be considered on appeal. Center Bank v. Mid-Continent Meats, Inc., 194 Neb. 665, 234 N.W.2d 902 (1975).

Where no continuance was requested when affidavits were filed late, and they dealt with facts plaintiff did not dispute, error, if any, was harmless. Hi-Point Land & Cattle Co., Inc. v. Schlaphoff, 193 Neb. 276, 226 N.W.2d 926 (1975).

Depositions offered in evidence on motion for summary judgment must be included in bill of exceptions to be reviewed by Supreme Court on appeal. Brown v. Shamberg, 190 Neb. 171, 206 N.W.2d 846 (1973).

Denial of motion for summary judgment is not an appealable order. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

In absence of bill of exceptions, affidavits offered in evidence in support of motion for summary judgment cannot be considered. Brierly v. Federated Finance Co., 168 Neb. 725, 97 N.W.2d 253 (1959).

Summary judgment was properly denied even though reply to request for admissions was not made under oath. Greer v. Chelewski, 162 Neb. 450, 76 N.W.2d 438 (1956).

A summary judgment cannot be awarded for an amount in excess of the damages pled and prayed for in the operative petition. One Pacific Place, Ltd. v. H.T.I. Corp., 6 Neb. App. 62, 569 N.W.2d 251 (1997).

5. Court review

In appellate review of an order granting a summary judgment, the Supreme Court views the evidence in a light most favorable to the party against whom the judgment is granted. Tuttle & Assoc. v. Gendler, 237 Neb. 825, 467 N.W.2d 881 (1991).

A trial court may use appropriate judicial notice in resolving a motion for summary judgment. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

In appellate review of a summary judgment, the court views the evidence in a light most favorable to the party against whom the judgment is granted and gives such party the benefit of all reasonable inferences deducible from the evidence. John v. OO (Infinity) S Development Co., 234 Neb. 190, 450 N.W.2d 199 (1990).

On a motion for summary judgment, the court is required to view the evidence and all reasonable inferences therefrom in the light most favorable to the party against whom it is directed and any reasonable doubt touching the existence of a genuine issue of material fact must be resolved against the moving party. Mayer v. Howard, 220 Neb. 328, 370 N.W.2d 93 (1985).

In reviewing a summary judgment the court must take the view of the evidence most favorable to the party against whom the motion is directed and give that party the benefit of all favorable inferences which may be drawn from the evidence. Yankton Prod. Credit Assn. v. Larsen, 219 Neb. 610, 365 N.W.2d 430 (1985).

Issue to be tried on motion for summary judgment is whether there is any genuine issue of material fact, not how issue should be decided; court should view evidence in light most favorable to party against whom it is directed. Piper v. Hill, 185 Neb. 568, 177 N.W.2d 509 (1970).

District court possesses authority to render summary judgment, interlocutory in character, on issue of liability alone. Hart v. Ronspies, 181 Neb. 38, 146 N.W.2d 795 (1966).

In the absence of a bill of exceptions, it is presumed that ruling of district court on motion for summary judgment was correct. Lange v. Kansas Hide & Wool Co., 168 Neb. 601, 97 N.W.2d 246 (1959); Peterson v. George, 168 Neb. 571, 96 N.W.2d 627 (1959).



25-1333 Case not fully adjudicated on motion.

If on motion under sections 25-1330 to 25-1336 judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.

The right of a party to sue as representative of a class may be raised by a motion for summary judgment. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Where each party files a motion for summary judgment in the district court, the Supreme Court can consider both motions and determine the controversy. Randall v. Erdman, 194 Neb. 390, 231 N.W.2d 689 (1975).

The Summary Judgment Act grants the district court power to enter interlocutory orders eliminating issues upon which no genuine issue of fact is presented and requires a trial and final order or judgment upon the facts that are in good faith controverted. Burroughs Corp. v. James E. Simon Constr. Co., 192 Neb. 272, 220 N.W.2d 225 (1974).

Court may specify the facts that appear without substantial controversy, and which facts are established for the trial. Hart v. Ronspies, 181 Neb. 38, 146 N.W.2d 795 (1966).

Legislature distinguished summary judgment process from a trial. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

Summary judgment on issue of liability, and submission of issue of damages to jury, was proper procedure. Rimmer v. Chadron Printing Co., 156 Neb. 533, 56 N.W.2d 806 (1953).



25-1334 Form of affidavits; further testimony.

Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions or by further affidavits.

The key inquiry under this section, insofar as an expert's opinion and foundational evidence is concerned, is whether such evidence would be admissible at trial, and thus, an expert's opinion may meet the requirements of this section. Boyle v. Welsh, 256 Neb. 118, 589 N.W.2d 118 (1999).

It was error for court to base decision on affidavits when there was no showing that affidavits were made based on affiant's personal knowledge of the facts set forth therein. First Nat. Bank in Morrill v. Union Ins. Co., 246 Neb. 636, 522 N.W.2d 168 (1994).

Affidavits in support of or in opposition to a motion for summary judgment shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. White v. Ardan, Inc., 230 Neb. 11, 430 N.W.2d 27 (1988).

Statements in affidavits as to opinion, belief, or conclusions of law are of no effect. In re Estate of Villwok, 226 Neb. 693, 413 N.W.2d 921 (1987).

Administrative manager held competent to testify by affidavit to matters concerning records over which he was in charge. Kosowski v. City Betterment Corp., 197 Neb. 402, 249 N.W.2d 481 (1977).

Affidavit opposing summary judgment must set forth facts. Eden v. Klaas, 165 Neb. 323, 85 N.W.2d 643 (1957).

The affidavit of a county's planning director, which attached the zoning regulations at issue, was material and relevant, even if the portion of the affidavit containing the affiant's interpretation of the regulation and its applicability was inadmissible. Dowd Grain Co. v. County of Sarpy, 19 Neb. App. 550, 810 N.W.2d 182 (2012).

Under the terms of this section, affidavits offered for the truth of a particular fact (1) shall be made on personal knowledge, (2) shall set forth such facts as would be admissible into evidence, and (3) shall show affirmatively that the affiant is competent to testify to the matters stated therein. Richards v. Meeske, 12 Neb. App. 406, 675 N.W.2d 707 (2004).

Unsworn summaries of facts or arguments and of statements which would be inadmissible in evidence are of no effect in a motion for summary judgment. Kulhanek v. Union Pacific RR. Co., 8 Neb. App. 564, 598 N.W.2d 67 (1999).

To be effective, evidence opposing the rendition of a summary judgment must be made on personal knowledge and show affirmatively that the affiant is competent to testify to the matters stated therein. Statements in affidavits as to opinion, belief, or conclusions of law are of no effect. Holt Cty. Sch. Dist. No. 0025 v. Dixon, 8 Neb. App. 390, 594 N.W.2d 659 (1999).



25-1335 Party unable to justify opposition by affidavit; refusal of order; continuance.

Should it appear from the affidavits of a party opposing the motion that he cannot for reasons stated present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

A continuance authorized by this section is within the discretion of the trial court, whose ruling will not be disturbed on appeal in the absence of an abuse of discretion. Eastroads, Inc. v. City of Omaha, 237 Neb. 837, 467 N.W.2d 888 (1991); DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

An affidavit under this section need not contain evidence going to the merits of the case; rather, the affidavit need only contain reasonable excuse or good cause explaining why a party is presently unable to offer evidence essential to justify opposition to a motion for summary judgment. DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

This section does not provide relief to a party who has been dilatory. DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

This section prescribes a prerequisite for continuance, or additional time or other relief under the statute, namely, an affidavit stating a reasonable excuse or good cause for a party's inability to oppose a summary judgment motion. DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

The purpose of this section is to provide an additional safeguard against an improvident or premature grant of summary judgment. An affidavit need not contain evidence going to the merits of the case; rather, an affidavit must contain a reasonable excuse or good cause, explaining why a party is presently unable to offer evidence essential to justify opposition to the motion for summary judgment. Wachtel v. Beer, 229 Neb. 392, 427 N.W.2d 56 (1988).

Denial of motion for partial summary judgment was not error where basis for such action was not clearly shown. American Province Real Estate Corp. v. Metropolitan Utilities Dist., 178 Neb. 348, 133 N.W.2d 466 (1965).

Where motion for summary judgment had been argued and submitted without objection, motion to amend pleadings thereafter made was properly denied. Lange v. Kansas Hide & Wool Co., 168 Neb. 601, 97 N.W.2d 246 (1959).

A continuance authorized by this section is within the discretion of the trial court, whose ruling will not be disturbed on appeal in the absence of an abuse of discretion. King v. Burlington Northern Santa Fe Ry. Co., 16 Neb. App. 544, 746 N.W.2d 383 (2008).

As a prerequisite for a continuance or additional time or other relief under this section, a party is required to submit an affidavit stating a reasonable excuse or good cause for the party's inability to oppose a summary judgment motion. Holt Cty. Sch. Dist. No. 0025 v. Dixon, 8 Neb. App. 390, 594 N.W.2d 659 (1999).



25-1336 Affidavit made in bad faith.

Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to sections 25-1330 to 25-1336 are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney's fees, and any offending party or attorney may be adjudged guilty of contempt.



25-1401 Causes of action which survive.

In addition to the causes of action which survive at common law, causes of action for mesne profits, or for an injury to real or personal estate, or for any deceit or fraud, shall also survive, and the action may be brought, notwithstanding the death of the person entitled or liable to the same.

1. Cause of action which survives

2. Applicability of section

3. Miscellaneous

1. Cause of action which survives

Despite the language of this section and section 25-1402 which suggests that all pending actions other than those specifically listed in the statutes survive the death of a party, Nebraska case law has limited the list of those actions which survive to exclude those which involve purely personal rights. Sherman v. Neth, 283 Neb. 895, 813 N.W.2d 501 (2012).

Under the provisions of this section, conscious prefatal-injury fear and apprehension of impending death survives a decedent's death as an element of decedent's personal injury action and inures to the benefit of decedent's estate. Nelson v. Dolan, 230 Neb. 848, 434 N.W.2d 25 (1989).

In an action seeking damages for injuries sustained in an automobile collision, the plaintiff's cause of action survives and does not abate on his death. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Cause of action to establish trust survived death of party to trust agreement. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Action for injuries may be brought against estate of decedent whose negligence caused injury. In re Grainger's Estate, 121 Neb. 338, 237 N.W. 153 (1931), 78 A.L.R. 597 (1931).

Where, from nature of case, cause of action can continue, as in actions based on negligence, it will not abate, though not mentioned in this section. Levin v. Muser, 107 Neb. 230, 185 N.W. 431 (1921).

Husband's action for loss of services and expenses on account of tort to wife survives, and is assignable. Forbes v. Omaha, 79 Neb. 6, 112 N.W. 326 (1907).

A pending action for personal injuries occasioned by negligence does not abate by the death of the plaintiff. Webster v. City of Hastings, 59 Neb. 563, 81 N.W. 510 (1900).

As an element of a decedent's personal injury action, conscious prefatal-injury fear and apprehension of impending death survives a decedent's death, under the provisions of this section, and inures to the benefit of such decedent's estate. Scott v. Khan, 18 Neb. App. 600, 790 N.W.2d 9 (2010).

A claim for attorney's fees is saved by Nebraska's survival statute. Herrera v. Valentine, 653 F.2d 1220 (8th Cir. 1981).

2. Applicability of section

Survivorship statutes merely preserve and continue the right of action which the decedent had prior to his death and do not create a new cause of action. Thus, where wrongful act results in instantaneous death, no cause of action in the deceased ever comes into being and none can survive. A cause of action which survives under this section may be joined with a wrongful death action; however, no recovery for loss of earnings may be had except those which may be recovered under the wrongful death action. Rhein v. Caterpillar Tractor Co., 210 Neb. 321, 314 N.W.2d 19 (1982).

3. Miscellaneous

A survival claim is governed by the 4-year residual statute of limitations for tortious conduct, rather than the 2-year statute of limitations applicable to wrongful death claims. Corona de Camargo v. Schon, 278 Neb. 1045, 776 N.W.2d 1 (2009).

As a general rule, a cause of action may be assigned if the action would, on the death of the assignor, survive to the decedent's legal representative under this section. Kimco Addition v. Lower Platte South N.R.D., 232 Neb. 289, 440 N.W.2d 456 (1989).

Where action did not abate, administrator may recover all damages that deceased could have recovered if he had survived, including loss of earning power. Murray v. Omaha Transfer Co., 98 Neb. 482, 153 N.W. 488 (1915), affirming 95 Neb. 175, 145 N.W. 360 (1914).



25-1402 Actions which abate by death of defendant.

No action pending in any court shall abate by the death of either or both the parties thereto, except an action for libel, slander, malicious prosecution, assault, or assault and battery, or for a nuisance, which shall abate by the death of the defendant.

1. Abatement

2. No abatement

3. Miscellaneous

1. Abatement

On death of either party before decree of divorce becomes final, suit abates and is not subject to revivor. Williams v. Williams, 146 Neb. 383, 19 N.W.2d 630 (1945).

Most liberal construction of this section could not prevent divorce action from abating where death occurs before decree becomes operative. Sovereign Camp, W. O. W. v. Billings, 107 Neb. 218, 185 N.W. 426 (1921).

An inmate's cause of action against the State for alleged violation of his constitutional rights while in prison did not survive his death. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).

2. No abatement

An action for an accounting is not one of those specifically excepted by the provisions of this section, and therefore such an action does not abate by reason of the death of one of the parties. Willis v. Rose, 223 Neb. 49, 388 N.W.2d 101 (1986).

Cause of action to establish trust did not abate. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Right of action does not abate on wrongdoer's death before commencement of action. In re Grainger's Estate, 121 Neb. 338, 237 N.W. 153 (1931), 78 A.L.R. 597 (1931).

Action for personal injuries wrongfully inflicted does not abate by death, but may be revived and continued by personal representative. Hindmarsh v. Sulpho Saline Bath Co., 108 Neb. 168, 187 N.W. 806 (1922).

Action does not abate where cause of action is such as by nature can continue, though not specifically mentioned in preceding section among those which survive. Levine v. Muser, 107 Neb. 230, 185 N.W. 431 (1921).

Action did not abate, but administrator may recover all damages deceased could have recovered, including loss of earning power. Murray v. Omaha Transfer Co., 98 Neb. 482, 153 N.W. 488 (1915), affirming 95 Neb. 175, 145 N.W. 360 (1914).

A pending action for libel does not abate by death of the plaintiff. Sheibley v. Nelson, 83 Neb. 501, 119 N.W. 1124 (1909).

Action for malicious conspiracy to injure trade does not abate. Cleland v. Anderson, 66 Neb. 252, 92 N.W. 306 (1902), rehearing denied 66 Neb. 273, 96 N.W. 212 (1903), affirmed on rehearing 66 Neb. 276, 98 N.W. 1075 (1902).

Action for personal injuries was not abated by plaintiff's death. Webster v. City of Hastings, 59 Neb. 563, 81 N.W. 510 (1900).

A claim for attorney's fees is saved by Nebraska's survival statute. Herrera v. Valentine, 653 F.2d 1220 (8th Cir. 1981).

3. Miscellaneous

Despite the language of section 25-1401 and this section which suggests that all pending actions other than those specifically listed in the statutes survive the death of a party, Nebraska case law has limited the list of those actions which survive to exclude those which involve purely personal rights. Sherman v. Neth, 283 Neb. 895, 813 N.W.2d 501 (2012).

Survivorship statutes merely preserve and continue the right of action which the decedent had prior to his death and do not create a new cause of action. Thus, where wrongful act results in instantaneous death, no cause of action in the deceased ever comes into being and none can survive. A cause of action which survives under this section may be joined with a wrongful death action; however, no recovery for loss of earnings may be had except those which may be recovered under the wrongful death action. Rhein v. Caterpillar Tractor Co., 210 Neb. 321, 314 N.W.2d 19 (1982).

Section is not applicable as to widow's allowance. In re Samson's Estate, 142 Neb. 556, 7 N.W.2d 60 (1942).



25-1403 Death of one of several parties; cessation of powers of personal representative; right of action surviving to or against remaining parties; procedure.

Where there are several plaintiffs or defendants in an action and one of them dies, or his powers as a personal representative cease, if the right of action survive to or against the remaining parties, the action may proceed, the death of the party or the cessation of his powers, being stated on the record.

An order reviving an action, whether the order was entered in proceedings under section 25-322 or under this section to section 25-1420, is not a final order from which an appeal may immediately be taken. The order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

In an action seeking damages for injuries sustained in an automobile collision, the plaintiff's cause of action survives and does not abate on his death. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Summary method of revivor is not exclusive. Keith v. Bruder, 77 Neb. 215, 109 N.W. 172 (1906).

Section applied to action in Supreme Court on error. Jameson v. Bartlett, 63 Neb. 638, 88 N.W. 860 (1902).

Summary mode of revivor is not exclusive. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

This section applies to actions before justice of peace. Miller v. Curry, 17 Neb. 321, 22 N.W. 559 (1885).



25-1404 Death of one of several parties; cessation of powers of personal representative; right of action not surviving to or against remaining parties; procedure.

Where one of the several plaintiffs or defendants dies, or his powers as a personal representative cease, if the cause of action does not admit of survivorship, and the court is of opinion that the merits of the controversy can be properly determined, and the principles applicable to the case fully settled, it may proceed to try the same as between the remaining parties; but the judgment shall not prejudice any who are not parties at the time of the trial.



25-1405 Death of party; cessation of powers of personal representative; right of action surviving to or against successor; revivor.

Where one of the parties to an action dies, or his powers as a personal representative cease, before the judgment, if the right of action survives in favor of or against his representatives or successor, the action may be revived, and proceed in their names.

Where there is no probate and no personal representative of the original plaintiff, the action may be revived in the names of the heirs-at-law of the original plaintiff. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Section is not applicable as to revivor sought by executor of widow's estate in claim for widow's allowance. In re Samson's Estate, 142 Neb. 556, 7 N.W.2d 60 (1942).

Where party plaintiff dies before judgment, action can no longer proceed in his name but must be revived. Vogt v. Daily, 70 Neb. 812, 98 N.W. 31 (1904).

Action to recover support for child born out of wedlock may be revived in name of county. Dodge County v. Kemnitz, 28 Neb. 224, 44 N.W. 184 (1889).

Upon the cessation of a personal representative's powers as a result of his or her death, the personal injury action in which he or she is the plaintiff, while not abating but still surviving, becomes suspended or dormant until such time as it is revived or stricken from the docket in accordance with the procedure set forth by statute. Linch v. Northport Irr. Dist., 14 Neb. App. 842, 717 N.W.2d 522 (2006).

Because inmate's cause of action against the State for allegedly violating his constitutional rights did not survive his death, it could not be revived. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).



25-1406 Revivor; procedure; conditional order.

The revivor shall be, by a conditional order of the court if made in term, or by a judge thereof if made in vacation, that the action be revived in the names of the representatives or successor of the party who died, or whose powers ceased; and proceed in favor of or against them.

Where there is no probate and no personal representative of the original plaintiff, the action may be revived in the names of the heirs-at-law of the original plaintiff. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Procedure for revivor is provided for actions that do not abate. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Provisions of the civil code relative to abatement and revivor of actions are applicable to revivor of actions in Supreme Court. Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

If order is made absolute, right of administrator cannot be contested in main action. Missouri P. Ry. Co. v. Fox, 56 Neb. 746, 77 N.W. 130 (1898).



25-1407 Revivor; procedure; motion.

The order may be made on the motion of the adverse party, or of the representatives or successor of the party who died, or whose powers ceased, suggesting his death or the cessation of his powers, which, with the names and capacities of his representatives or successor, shall be stated in the order.

Procedure for revivor is provided for actions that do not abate. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Provisions of the civil code relative to abatement and revivor of actions are applicable to revivor of actions in Supreme Court. Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

Action for personal injuries does not abate by death, and administrator may revive. Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), on rehearing, 98 Neb. 482, 153 N.W. 488 (1915).

Party having no interest in litigation adverse to deceased party cannot make motion. Jameson v. Bartlett, 63 Neb. 638, 88 N.W. 860 (1902).



25-1408 Revivor; procedure; service of order; order by consent.

If the order is made by consent of the parties, the action shall forthwith stand revived; and if not made by consent, the order shall be served in the same manner, and returned within the same time, as a summons, upon the party adverse to the one making the motion, and if sufficient cause be not shown against the revivor, the action shall stand revived.

An order reviving an action, whether the order was entered in proceedings under section 25-322 or under sections 25-1403 to 25-1420, is not a final order from which an appeal may immediately be taken. The order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

Where the defendant did not object to the conditional order of revivor and allowed it to become final, defendant's subsequent efforts to challenge the revivor action are of no avail. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Motion for revivor fails when no conditional order is issued and served upon adverse party, and notice of pendency of motion is served only on attorneys. Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

Statutes regulating revival of actions are permissive, and do not operate to modify the appeal statute, once the latter has commenced to run, but must be subordinated thereto. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Service on attorney of record is insufficient; general appearance waives. Missouri P. Ry. Co. v. Fox, 56 Neb. 746, 77 N.W. 130 (1898).



25-1409 Revivor; procedure; service of order by publication.

When the plaintiff shall make an affidavit, that the representatives of the defendant, or any of them, in whose name the action may be ordered to be revived, are nonresidents of the state, or have left the same to avoid the service of the order, or so concealed themselves that the order cannot be served upon them, or that the names and residence of the heirs or devisees of the person against whom the action may be ordered to be revived, or some of them, are unknown to the affiant, a notice may be published once in each week for four successive weeks, in the same manner as provided by section 25-519, notifying them to appear on a day therein named, not less than ten days after the publication is complete, and show cause why the action should not be revived against them; and if sufficient cause be not shown to the contrary, the action shall stand revived.

Time for taking an appeal is not suspended until a representative is appointed and revivor had. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Service by publication in revival of dormant judgment is authorized. White v. Ress, 80 Neb. 749, 115 N.W. 301 (1908).



25-1410 Death of plaintiff; in whose name action revived.

Upon the death of the plaintiff in an action, it may be revived in the names of his representatives, to whom his right has passed. Where his right has passed to his personal representative, the revivor shall be in his name; where it has passed to his heirs or devisees, who could support the action if brought anew, the revivor may be in their names.

Where there is no probate and no personal representative of the original plaintiff, the action may be revived in the names of the heirs-at-law of the original plaintiff. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Action to quiet title to real estate cannot be revived in name of administrator. Egan v. Niemann, 154 Neb. 161, 47 N.W.2d 404 (1951).

Where sole plaintiff in foreclosure proceedings died, leaving a will, revivor should be had in name of devisees. Vybiral v. Schildhauer, 144 Neb. 114, 12 N.W.2d 660 (1944).

Action for personal injuries does not abate by death, and administrator may revive. Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), on rehearing, 98 Neb. 482, 153 N.W. 488 (1915).

Section is applicable to cases pending in Supreme Court. Sheibley v. Nelson, 83 Neb. 501, 119 N.W. 1124 (1909); Schmitt & Bros. Co. v. Mahoney, 60 Neb. 20, 82 N.W. 99 (1900).

Judgment should not be revived in name of administrator where he has not succeeded to rights of deceased. Vogt v. Binder, 76 Neb. 361, 107 N.W. 383 (1906).

Where sole plaintiff dies, proceedings are suspended until revived. Street v. Smith, 75 Neb. 434, 106 N.W. 472 (1906).

Where rights pass to heirs, heirs become necessary parties. Urlau v. Ruhe, 63 Neb. 883, 89 N.W. 427 (1902).



25-1411 Death of defendant; against whom action revived.

Upon the death of a defendant in an action, wherein the right, or any part thereof, survives against his personal representative, the revivor shall be against him; and it may also be against the heirs or devisees of the defendant, or both, when the right of action, or any part thereof, survives against them.

Where a cause of action or several causes of action may properly lie against a personal representative of a deceased defendant as well as against the heir of the deceased an order of revivor against only one of the parties, if proper, for some of the relief sought is not defective, and the cause of action may proceed against that party. Willis v. Rose, 223 Neb. 49, 388 N.W.2d 101 (1986).

Action to enforce trust was properly revived. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

To be a lien upon land descending to heirs of deceased judgment debtor, judgment must be revived against heirs, not against administrator. Dougherty v. White, 112 Neb. 675, 200 N.W. 884 (1924).

Dormant federal court judgment can be revived only in court where rendered. Holmes v. Webster, 98 Neb. 105, 152 N.W. 312 (1915).

In real estate mortgage foreclosure action, where party dies while proceedings are pending in Supreme Court, revivor should be had against heirs. Urlau v. Ruhe, 63 Neb. 883, 89 N.W. 427 (1902).

On motion to revive, merits of action cannot be heard; revivor is matter of right. Gillette v. Morrison, 7 Neb. 263 (1878).



25-1412 Death of defendant in actions to recover real property; against whom action revived.

Upon the death of a defendant in an action for the recovery of real property only, or which concerns only his rights or claims to such property, the action may be revived against his heirs or devisees, or both, and an order therefor may be forthwith made in the manner directed in the preceding sections of this chapter.

If a decree of foreclosure is obtained during the lifetime of the mortgagor, sale and confirmation after his death without revivor is voidable only and not subject to collateral attack. Wendt v. Jones, 145 Neb. 667, 17 N.W.2d 887 (1945).



25-1413 Revivor as to defendant; time; limitation.

An order to revive an action against the representatives or successor of a defendant shall not be made without the consent of such representatives or successor, unless in one year from the time it could have been first made.

Requirement of revivor within one year is not exclusive and has no application to dormant judgment. Rich v. Cooper, 136 Neb. 463, 286 N.W. 383 (1939).

Statutes regulating revival of action are permissive in quality and do not operate to suspend or interrupt time in which an appeal can be taken. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Successor of deceased judgment creditor may revive by original bill. Keith v. Bruder, 77 Neb. 215, 109 N.W. 172 (1906).

This section does not provide exclusive method. Plaintiff may revive by supplemental petition after one year, in discretion of court. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

Limitation of one year is not applicable to revival of dormant judgments. School Dist. No. 34, Adams County v. Kountze Bros., 3 Neb. Unof. 690, 92 N.W. 597 (1902).



25-1414 Revivor as to plaintiff; time; limitation; revivor as to both parties.

An order to revive an action in the names of the representatives or successor of a plaintiff may be made forthwith, but shall not be made without the consent of the defendant, after the expiration of one year from the time the order might have been first made; but where the defendant shall also have died, or his powers have ceased in the meantime, the order of revivor on both sides may be made in the period limited in section 25-1413.

Where the defendant did not object to the conditional order of revivor and allowed it to become final, defendant's subsequent efforts to challenge the revivor action are of no avail. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

In case of the death of a party after final judgment and before an appeal is taken, revivor statutes do not suspend the running of time in which an appeal can be taken. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Where the sole defendant dies after filing notice of appeal and supersedeas bond, his attorney does not confer jurisdiction on Supreme Court by filing transcript after defendant's death, and court cannot substitute administrator of his estate. Independent Lubricating Co. v. Good, 133 Neb. 431, 275 N.W. 668 (1937).



25-1415 Abatement of actions by death or cessation of powers of representative; duty of court.

When it appears to the court by affidavit that either party to an action has been dead, or where a party sues or is sued as a personal representative, that his powers have ceased for a period so long that the action cannot be revived in the names of his representatives or successor, without the consent of both parties, it shall order the action to be stricken from the docket.

When no effort has been made to revive, and cause is stricken from docket, the action is terminated. Humfeldt v. Moles, 63 Neb. 448, 88 N.W. 655 (1902).

Striking cause from docket is a suspension but not a dismissal of action. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

Where the record did not show that the plaintiff died more than 1 year prior to the trial court's order dismissing the cause for lack of prosecution, that order could not be construed as an order striking the action from the docket. Linch v. Northport Irr. Dist., 14 Neb. App. 842, 717 N.W.2d 522 (2006).

Where cause of action cannot be revived, it must be stricken from the docket. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).



25-1416 Death of plaintiff; right of defendant to compel revivor.

At any term of the court succeeding the death of the plaintiff, while the action remains on the docket, the defendant having given to the plaintiff's proper representatives, in whose names the action might be revived, ten days' notice of the application therefor, may have an order to strike the action from the docket and for costs against the estate of the plaintiff, unless the action is forthwith revived.



25-1417 Revived action; when tried.

When, by the provisions of sections 25-1405 to 25-1416, an action stands revived, the trial thereof shall not be postponed by reason of the revivor, if the action would have stood for trial at the term the revivor is complete, had no death or cessation of powers taken place.



25-1418 Joint debtors not originally summoned made judgment debtors.

When a judgment is recovered against one or more persons jointly indebted upon contract, those who were not originally summoned may be made parties to the judgment by action.

Where revivor of dormant judgment was had, want of jurisdiction in obtaining original judgment on joint promissory note could not be raised by injunction. Haynes v. Aultman, Miller & Co., 36 Neb. 257, 54 N.W. 511 (1893).



25-1419 Death of parties after judgment; revivor in name of representatives of deceased.

If either or both the parties die after judgment, and before satisfaction thereof, their representatives, real or personal, or both, as the case may require, may be made parties to the same, in the same manner as is prescribed for reviving actions before judgment; and such judgment may be rendered and execution awarded as might or ought to be given or awarded against the representatives real or personal, or both, of such deceased party.

To be a lien upon land descending to heirs of deceased judgment debtor, judgment must be revived against heirs, not against administrator. Dougherty v. White, 112 Neb. 675, 200 N.W. 884 (1924).

Proceedings should not be in name of administrator unless he has succeeded to right of deceased. Vogt v. Binder, 76 Neb. 361, 107 N.W. 383 (1906).

Execution is void unless judgment is revived after plaintiff's death. Vogt v. Daily, 70 Neb. 812, 98 N.W. 31 (1904).

Fact that one or more parties cannot be found will not abate action as against those found and properly served. Clark v. Commercial Nat. Bank of Columbus, 68 Neb. 764, 94 N.W. 958 (1903).

The word "manner" does not include the element of time. Bankers' Life Ins. Co. v. Robbins, 59 Neb. 170, 80 N.W. 484 (1899).

Administrator may prosecute error proceedings without order of revivor. Webster v. City of Hastings, 56 Neb. 245, 76 N.W. 565 (1898).

If judgment is joint, liability must be revived in that form. Fox v. Abbott, 12 Neb. 328, 11 N.W. 303 (1882).



25-1420 Dormant judgment; revivor; time limitation.

If a judgment becomes dormant, it may be revived in the same manner as is prescribed for reviving actions before judgment; Provided, no judgment shall be revived unless action to revive the same be commenced within ten years after such judgment became dormant.

1. Limitation

2. Jurisdiction

3. Proceeding

4. Lien

5. Miscellaneous

1. Limitation

Alimony decree does not become dormant by lapse of time. Nowka v. Nowka, 157 Neb. 57, 58 N.W.2d 600 (1953).

A decree for child support rendered in a divorce action does not become dormant because of a failure to issue execution thereon for more than five years. In re Application of Miller, 139 Neb. 242, 297 N.W. 91 (1941).

A proceeding to revive a dormant judgment may be instituted at any time within ten years after it becomes dormant. Baker Steel & Machinery Co. v. Ferguson, 137 Neb. 578, 290 N.W. 449 (1940).

Judgment not revived within ten years after becoming dormant is forever barred. Farmers & Merchants Bank v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934).

Notwithstanding this section limiting revivor to ten years, domestic judgment is specialty, and action thereon is barred after five years. Armstrong v. Patterson, 97 Neb. 871, 152 N.W. 311 (1915).

Decree of foreclosure does not become dormant by failure to issue order of sale within five years. St. Paul Harvester Works v. Huckfeldt, 96 Neb. 552, 148 N.W. 153 (1914).

General statute of limitations does not apply. Moline, Milburn & Stoddard Co. v. Van Boskirk, 78 Neb. 728, 111 N.W. 605 (1907).

Limitation of one year for revivor of action does not apply to revivor of judgments. School Dist. No. 34, Adams County v. Kountze Bros., 3 Neb. Unof. 690, 92 N.W. 597 (1902).

2. Jurisdiction

A defendant in revival proceedings does not have the right to have a jury decide whether the original judgment was entered without personal jurisdiction. Cave v. Reiser, 268 Neb. 539, 684 N.W.2d 580 (2004).

While a defendant in revival proceedings may not use extrinsic evidence to relitigate the merits of the case, the defendant can introduce extrinsic evidence to show that the original judgment was void because the court entered it without jurisdiction. Cave v. Reiser, 268 Neb. 539, 684 N.W.2d 580 (2004).

Order of revival of alimony decree was proper. Miller v. Miller, 160 Neb. 766, 71 N.W.2d 478 (1955).

Decree for child support is not a judgment within the meaning of this section. Miller v. Miller, 153 Neb. 890, 46 N.W.2d 618 (1951).

A decree for alimony is not a judgment within the meaning of this section. Lippincott v. Lippincott, 152 Neb. 374, 41 N.W.2d 232 (1950).

Revivor must be in court where judgment rendered, not in court to which transcripted. Bank of Miller v. Moore, 98 Neb. 843, 154 N.W. 731 (1915).

A judgment of the federal court, when dormant, can only be revived in the court where it was rendered. Holmes v. Webster, 98 Neb. 105, 152 N.W. 312 (1915).

District court may revive transcripted judgment from inferior court though judgment became dormant before transcripted. Bussing v. Taggert, 73 Neb. 787, 103 N.W. 430 (1905).

District court may revive judgment transcripted from county court. Creighton & Morgan v. Gorum, 23 Neb. 502, 37 N.W. 76 (1888).

Revivor by county court is not error. Garrison v. Aultman & Co., 20 Neb. 311, 30 N.W. 61 (1886).

County court may revive judgment rendered by it; if transcripted to district court, latter should revive. Dennis v. Omaha Nat. Bank, 19 Neb. 675, 28 N.W. 512 (1886).

Section is applicable to judgments rendered by justice of peace. Miller v. Curry, 17 Neb. 321, 22 N.W. 559 (1885).

3. Proceeding

Defendant primarily liable, with other defendants, for aliquot part of judgment and surety for the others as to the remainder, may pay judgment and take assignment thereof, and, as assignee, is entitled to revive same in its entirety. Orchard & Wilhelm Co. v. Sexson, 119 Neb. 370, 229 N.W. 17 (1930).

This section applies to judgment rendered before as well as those rendered after its adoption. Atkinson v. Uttley, 98 Neb. 722, 154 N.W. 247 (1915).

Proceedings to revive and action upon judgment are cumulative remedies; judgment if valid and unpaid will be revived. Young v. City of Broken Bow, 94 Neb. 470, 143 N.W. 742 (1913).

No objections which go behind original judgment will be heard. American Freehold Land Mortgage Co. v. Smith, 84 Neb. 237, 120 N.W. 1113 (1909).

Assignee of judgment may have same revived. Brunke v. Gruben, 84 Neb. 14, 120 N.W. 435 (1909).

Judgment debtor cannot plead as a defense a setoff or counterclaim. Lashmett v. Prall, 83 Neb. 732, 120 N.W. 206 (1909).

Revivor of judgment void on its face is nullity. Minnesota Thresher Mfg. Co. v. L'Heureux, 82 Neb. 692, 118 N.W. 565 (1908).

While a revivor proceeding is not in one sense the commencement of a new action, it is the commencement of new and different proceeding. St. Paul Harvester Co. v. Mahs, 82 Neb. 336, 117 N.W. 702 (1908).

Judgment creditor must rebut presumption of payment. Platte County Bank v. Clark, 81 Neb. 255, 115 N.W. 787 (1908).

Judgment of revivor can be rendered against a nonresident upon service by publication. White v. Ress, 80 Neb. 749, 115 N.W. 301 (1908).

May impeach officer's return of service in original action. Johnson v. Carpenter, 77 Neb. 49, 108 N.W. 161 (1906).

Order of revivor is sufficient though without awarding execution. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906).

Affidavit alleging judgment, nonpayment, that it is dormant, and prayer for order is sufficient. Furer v. Holmes, 73 Neb. 393, 102 N.W. 764 (1905).

All jointly liable should be made defendants. Clark v. Commercial Nat. Bank of Columbus, 68 Neb. 764, 94 N.W. 958 (1903).

Attorney having lien may intervene and revive in own name to extent of lien proper. Greek v. McDaniel, 68 Neb. 569, 94 N.W. 518 (1903).

Plea of payment admits validity of judgment. McCormick v. Carey, 62 Neb. 494, 87 N.W. 172 (1901).

Proceeding is continuation of original action. Bankers' Life Ins. Co. v. Robbins, 59 Neb. 170, 80 N.W. 484 (1899).

This section is substitute for writ of scire facias. Broadwater v. Foxworthy, 57 Neb. 406, 77 N.W. 1103 (1899).

4. Lien

Judgment when revived is lien only on realty then owned by debtor. Halmes v. Dovey, 64 Neb. 122, 89 N.W. 631 (1902).

Lien is renewed from date of revivor. Horbach v. Smiley, 54 Neb. 217, 74 N.W. 623 (1898).

5. Miscellaneous

The only defenses available against an application to revive are (1) there is no judgment to revive, (2) the purported judgment is void, and (3) the judgment was paid or otherwise discharged. Cave v. Reiser, 268 Neb. 539, 684 N.W.2d 580 (2004).



25-1501 Executions; by whom issued; how directed.

Executions shall be deemed process of the court, and shall be issued by the clerk and directed to the sheriff of the county. They may be directed to different counties at the same time.

Divorce decree which provides for child's support is subject to the power of the district court over all its decrees and processes. Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).

No second order of sale shall issue against property sold under previous order, where first sale is confirmed. Storey v. Miles, 86 Neb. 827, 126 N.W. 517 (1910).

Execution issued without seal is void. Taylor v. Courtnay, 15 Neb. 190, 16 N.W. 842 (1883).

Execution cannot issue after supersedeas bond is filed. State Bank of Nebraska v. Green, 8 Neb. 297, 1 N.W. 210 (1879).



25-1501.01 District court judgment; execution issued to any county in state; procedure; lien on real estate; procedure.

Any person having a judgment rendered by a district court may request the clerk of such court to issue execution on the judgment in the same manner as execution is issued upon other judgments rendered in the district court and direct the execution on the judgment to any county in the state. Such person may request that garnishment, attachment, or any other aid to execution for personal property or wages be directed to any county without the necessity of filing a transcript of the judgment in the receiving county, and any hearing or proceeding with regard to such execution or aid in execution shall be heard in the court in which the judgment was originally rendered. Such execution shall not serve as a lien on real estate in a county other than the county where the judgment was rendered unless a transcript of the judgment is filed with the clerk of the district court in the county in which the real estate is located.



25-1502 Kinds of executions.

Executions are of two kinds: (1) Against the property of the judgment debtor, and (2) for delivery of the possession of real property with damages for withholding the same and costs.



25-1503 Property subject to levy and sale.

Lands, tenements, goods and chattels, not exempt by law, shall be subject to the payment of debts, and shall be liable to be taken on execution and sold as hereinafter provided.

Automobile of nonresident defendant could be seized to pay modified judgment for alimony. Miller v. Miller, 153 Neb. 890, 46 N.W.2d 618 (1951).

Attachment affects actual interest of defendant only. Westervelt v. Hagge, 61 Neb. 647, 85 N.W. 852 (1901).

Chattels levied on and replevied cannot be levied on again for claim against said debtor. Beagle v. Smith, 50 Neb. 446, 69 N.W. 956 (1897).



25-1504 Lien of judgment; when attaches; lands within county where entered; other lands; chattels.

The lands and tenements of the debtor within the county where the judgment is entered, shall be bound for the satisfaction thereof only from the day on which such judgments are rendered. All other lands, as well as goods and chattels of the debtor, shall be bound from the time they shall be seized in execution; Provided, that a judgment shall be considered as rendered when such judgment has been entered on the judgment record.

1. Priority

2. When attaches

3. Other lands

1. Priority

Lien of a prior judgment attaches the instant the judgment debtor acquires property. Glissmann v. McDonald, 128 Neb. 693, 260 N.W. 182 (1935).

Against subsequent purchaser, judgment is not a lien until properly indexed. German Nat. Bank of Beatrice v. Atherton, 64 Neb. 610, 90 N.W. 550 (1902).

Judgment is a lien on interest of vendor who has not yet given deed. Doe v. Startzer, 62 Neb. 718, 87 N.W. 535 (1901).

Lien on subsequently purchased land attaches as soon as title vests in debtor. Lessert v. Sieberling, 59 Neb. 309, 80 N.W. 900 (1899).

Lien is inferior to inchoate right of dower. Butler v. Fitzgerald, 43 Neb. 192, 61 N.W. 640 (1895).

Judgment lien is inferior to prior unrecorded deed. Pearson v. Davis, 41 Neb. 608, 59 N.W. 885 (1894).

Prior unrecorded deed made in good faith is superior, if recorded before deed based on judgment. Harral & Ure v. Gray, 10 Neb. 186, 4 N.W. 1040 (1880).

Judgment is not a specific lien, but is a general lien subject to all prior liens legal or equitable. Metz v. State Bank of Brownville, 7 Neb. 165 (1878).

Creditor of national bank, suing after insolvency but before appointment of receiver, is not entitled to judgment lien on bank's real estate. Steel v. Randall, 19 F.2d 40 (8th Cir. 1927).

2. When attaches

A lien on personal property is acquired at the time the property is seized in execution. Credit Bureau of Broken Bow, Inc. v. Moninger, 204 Neb. 679, 284 N.W.2d 855 (1979).

A manual interference with chattels is not essential to a valid levy thereon. It is sufficient if the property is present and subject for the time being to the control of the officer holding the writ, if the officer in express terms asserts his dominion over the property by virtue of such writ. Credit Bureau of Broken Bow, Inc. v. Moninger, 204 Neb. 679, 284 N.W.2d 855 (1979).

A judgment of the district court becomes a lien against real estate in that county from the time of its entry on the judgment record, and the judgment first entered is superior. Pontiac Improvement Co. v. Leisy, 144 Neb. 705, 14 N.W.2d 384 (1944).

A judgment becomes dormant and ceases to be a lien on real estate in five years from date thereof unless execution is sued out within such period, and a judgment revived is a lien on the real estate of judgment debtor from date of the order of revivor. Glissmann v. Happy Hollow Club, 132 Neb. 223, 271 N.W. 431 (1937).

To constitute sufficient levy, officer should have property under his control and openly and expressly assert dominion over it by virtue of writ, and where debtor promised to surrender automobile for purpose of levy, seizure of it at later date was not a sufficient levy as of time of promise. Miller v. Crosson, 131 Neb. 88, 267 N.W. 145 (1936).

Judgment in equity case affirmed on appeal is lien on debtor's land in county where rendered from date of rendition. Guaranty Fund Commission v. Teichmeier, 119 Neb. 387, 229 N.W. 121 (1930).

Federal court judgments are liens on real estate only in county where rendered; in other counties are liens where transcript filed and entered on judgment record. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).

Lien of judgment is not perpetual and is subject to the limitations contained in the code. Glenn v. Glenn, 79 Neb. 68, 112 N.W. 321 (1907).

Lien on amount due vendor, who retains legal title, commences at date of filing judgment. First Nat. Bank of Falls City v. Edgar, 65 Neb. 340, 91 N.W. 404 (1902).

Lien is operative on homestead when abandoned. Horbach v. Smiley, 54 Neb. 217, 74 N.W. 623 (1898).

Judgment lien attached only to actual interest of debtor, though legal title in his name. Roberts v. Robinson, 49 Neb. 717, 68 N.W. 1035 (1896).

Lien is dependent upon rendition of judgment, and court cannot continue lien upon setting aside of judgment. Farmers Loan & Trust Co. v. Killinger, 46 Neb. 677, 65 N.W. 790 (1896).

3. Other lands

Judgment rendered against bank while in hands of state banking authorities or receiver creates no lien upon its real estate as against those in possession. Brownell v. Svoboda, 118 Neb. 76, 223 N.W. 641 (1929).

Judgment transcribed from justice court is lien on after acquired property. Jones v. Knosp, 91 Neb. 224, 135 N.W. 1049 (1912).

Judgment is not a lien on equitable interest in land. Flint v. Chaloupka, 72 Neb. 34, 99 N.W. 825 (1904).

Vendee in possession is bound from time of actual notice. Wehn v. Fall, 55 Neb. 547, 76 N.W. 13 (1898).

Bona fide mortgagee of lands, not in name of judgment debtor, is protected. Reed v. Rice, 48 Neb. 586, 67 N.W. 459 (1896).

Mortgagor's bankruptcy trustee seeking to set aside mortgage and subsequent deed conveying mortgaged land to mortgagee occupied position of lienholder rather than unsecured creditor. Troyer v. Mundy, 60 F.2d 818 (8th Cir. 1932).



25-1505 Stay of execution; maximum period.

No stay of execution or order of sale upon any judgment or decree shall be granted for a longer time than nine months after the entry of such judgment or decree.

Legislature had in mind the matter of stays of execution on judgments and decrees where the ultimate purpose was the recovery of money only, and not payments for child support in divorce decree. Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).

Where defendants avail themselves of the statutory stay of execution, they are estopped from attacking such judgment in any way. Bowman v. Caldwell, 135 Neb. 554, 283 N.W. 194 (1939).

Divorced wife may continue to claim homestead interest. Federal Credit Co. v. Reynolds, 132 Neb. 495, 272 N.W. 397 (1937).

Taking stay is an appearance, and waives all prior defects or error. Party is estopped to attack judgment. Franse v. Armbuster, 28 Neb. 467, 44 N.W. 481 (1890); Miller v. Hyers, 11 Neb. 474, 9 N.W. 645 (1881).

Mortgage debtor has right to nine months stay. Rafert v. Federal Farm Mortgage Corporation, 152 F.2d 193 (8th Cir. 1945).



25-1506 Order of sale of mortgaged premises; how stayed; length of stay.

The order of sale on all decrees for the sale of mortgaged premises shall be stayed for the period of nine months after the entry of such decree, whenever the defendant shall, within twenty days after the entry of such decree, file with the clerk of the court a written request for the same. If the defendant makes no such request within twenty days, the order of sale may issue immediately after the expiration thereof. As to any mortgage executed after September 28, 1959, if the original maturity of indebtedness secured by the mortgage is more than twenty years after the date of the filing of the complaint to foreclose the mortgage and the mortgage covered a lot or lots, or any part thereof, in a regularly platted subdivision, or parcel of residential property not exceeding three acres in area, the stay period shall be three months, and, as to such a mortgage executed after October 9, 1961, if such original maturity is more than ten years but not more than twenty years from and after the date of the filing of the foreclosure complaint, the stay period shall be six months.

1. Time for filing

2. Who may file

3. Effect on appeal

4. Miscellaneous

1. Time for filing

Request for stay must be filed within twenty days after rendition of decree. Alexander v. Oman, 137 Neb. 495, 289 N.W. 847 (1940).

District court is without power to extend time for filing request for stay of order of sale beyond 20 days as provided herein. Columbus Land, Loan & Bldg. Assn. v. Phillips, 124 Neb. 672, 247 N.W. 600 (1933).

Request for stay, filed before entry of decree, is continuing. May be filed by owner of equity of redemption after sale of his interest in mortgaged premises. Jenkins Land & Live Stock Co. v. Attwood, 80 Neb. 806, 115 N.W. 305 (1908).

Court cannot extend time; filing supersedeas bond does not suspend order. State ex rel. Harris v. Laflin, 40 Neb. 441, 58 N.W. 936 (1894).

2. Who may file

Word "defendant" in statute means the mortgagor or one in privity with him. Welty v. Schmutte, 128 Neb. 415, 258 N.W. 873 (1935).

Defendants in foreclosure are not entitled to a second stay because of filing of supplemental decree touching personal liability and not affecting foreclosure. Prudential Ins. Co. v. Nethaway, 127 Neb. 330, 255 N.W. 26 (1934).

When vendor fails to convey, and purchaser sues in equity on the contract and accepts decree granting him a lien for the money paid as if it were a mortgage, vendor is entitled to a stay upon filing request therefor. Hawkins v. Mullen, 119 Neb. 567, 230 N.W. 252 (1930).

Word "defendant" applies to mortgagor, not cross-petitioners. Clark v. Pahl, 75 Neb. 161, 106 N.W. 420 (1905).

Stay cannot be taken in strict foreclosure. Harrington v. Birdsall, 38 Neb. 176, 56 N.W. 961 (1893).

Mortgagee's right to determine time of foreclosure sale is absolute, except for nine month's stay which must be granted on mortgagor's request. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).

Where, after decree of foreclosure of real estate mortgage, the mortgagor files petition in bankruptcy and to effect a composition with creditors, bankruptcy court has power to restrain mortgagee from further proceedings in foreclosure case. United States Nat. Bank of Omaha v. Pamp, 77 F.2d 9 (8th Cir. 1935).

3. Effect on appeal

When a defendant requests a stay of sale pursuant to this section, the defendant is precluded from appealing from the foreclosure decree. Deutsche Bank Nat. Trust Co. v. Siegel, 279 Neb. 174, 777 N.W.2d 259 (2010).

When a defendant requests a stay of sale pursuant to this section, that request precludes that defendant from appealing from the foreclosure decree. Production Credit Assn. of the Midlands v. Schmer, 233 Neb. 785, 448 N.W.2d 141 (1989).

Filing request for stay precludes taking an appeal. Carley v. Morgan, 123 Neb. 498, 243 N.W. 631 (1932).

Request for stay inadvertently filed before decree is entered of record in foreclosure action will not defeat appeal. Theisen v. Peterson, 114 Neb. 154, 211 N.W. 19 (1926).

4. Miscellaneous

The original maturity of indebtedness, referred to herein, is the date on which the final payment is due without acceleration. Central Savings Bank of New York v. First Cadco Corp., 186 Neb. 112, 181 N.W.2d 261 (1970).



25-1507 Execution; how stayed.

On all judgments for the recovery of money only, except those rendered in any court on an appeal or writ of error thereto or against any officer or person or corporation, or the sureties of any of them, for money received in a fiduciary capacity, or for the breach of any official duty, there may be a stay of execution if the defendant therein shall, within twenty days after the entry of judgment, procure two or more sufficient freehold sureties to enter into a bond, acknowledging themselves security for the defendant for the payment of the judgment, interest, and costs, from the time of entering judgment until paid as follows: (1) If the sum for which judgment was rendered, exclusive of costs, does not exceed fifty dollars, three months; (2) if the sum for which judgment was rendered, exclusive of costs, exceeds fifty dollars and does not exceed one hundred dollars, six months; and (3) if the sum for which judgment was rendered, exclusive of costs, exceeds one hundred dollars, nine months.

Where a stay bond becomes dormant, it may be revived the same as a judgment. Baker Steel & Machinery Co. v. Ferguson, 137 Neb. 578, 290 N.W. 449 (1940).

Sureties when sued on bond cannot plead lack of legal qualifications. Heater v. Pearce, 59 Neb. 583, 81 N.W. 615 (1900).

Stay bond is a proceeding and may be amended. State ex rel. Cleary v. Russell, 17 Neb. 201, 22 N.W. 455 (1885).



25-1508 Stay bonds; approval; justification of sureties.

Officers approving stay bonds shall require the affidavits of the signers of such bonds that they own real estate not exempt from execution, and aside from encumbrance, to the value of twice the amount of the judgment.

In action on constable's bond, it is sufficient to assign the breach in the language of the statute. Adams v. Weisberger, 62 Neb. 325, 87 N.W. 16 (1901).

Officer who approves stay bond without requiring affidavits of signers, is liable for damage. Heater v. Pearce, 59 Neb. 583, 81 N.W. 615 (1900).



25-1509 Stay of execution; surety on stay bond excepted; no appeal after stay.

No proceedings in errors or appeal shall be allowed after such stay has been taken, nor shall a stay be taken on a judgment entered as herein contemplated, against one who is surety in the stay of execution.

Taking of stay is a general appearance and a waiver of all prior errors in the proceedings. Ohio Nat. Life Ins. Co. v. Baxter, 139 Neb. 648, 298 N.W. 530 (1941).

Party taking stay of order of sale in foreclosure proceedings cannot appeal hereunder. Carley v. Morgan, 123 Neb. 498, 243 N.W. 631 (1932).

Request for stay inadvertently filed before decree entered of record in foreclosure action will not defeat appeal. Theisen v. Peterson, 114 Neb. 150, 211 N.W. 19 (1925).

Taking stay of sale under decree of foreclosure is waiver of prior error. Ecklund v. Willis, 42 Neb. 737, 60 N.W. 1026 (1894).



25-1510 Stay of execution; sureties; approval; bond tantamount to judgment confessed.

The sureties for the stay of execution may be taken and approved by the clerk, and the bond shall be recorded in a book kept for that purpose, and have the force and effect of a judgment confessed from the date thereof against the property of the sureties, and the clerk shall enter and index the same in the proper judgment docket, as in the case of other judgments.

Stay bond, when recorded, is a judgment within purview of statute providing for revivor of dormant judgments. Baker Steel & Machinery Co. v. Ferguson, 137 Neb. 578, 290 N.W. 449 (1940).



25-1511 Stay of execution; recall of writ; duties of clerk and sheriff.

When the surety is entered after execution issued, the clerk shall immediately notify the sheriff of the stay, and he shall forthwith return the execution, with his doings thereon.



25-1512 Stay of execution; property and undertakings relinquished.

All property levied on before stay of execution, and all written undertakings for the delivery of personal property to the sheriff, shall be relinquished by the officer upon stay of execution being entered.



25-1513 Stay of execution; expiration; writ to issue; duty of clerk.

At the expiration of the stay the clerk shall issue a joint execution against the property of all the judgment debtors and sureties, describing them as debtors or sureties therein.

Mandamus will lie to compel issuance of execution against both principal and sureties. State ex rel. Thorn v. Fleming, 21 Neb. 321, 32 N.W. 73 (1887).



25-1514 Stay of execution; judgment liens not released.

Where a stay of execution has been taken, such confessed judgment shall not release any judgment lien by virtue of the original judgment for the amount then due. The officer holding the execution shall return thereon what amount was made from the principal debtor, and how much from the sureties.

Remedy in aid of execution does not exclude relief in equity. Parsons v. Cathers, 92 Neb. 525, 138 N.W. 747 (1912).



25-1515 Judgment; when dormant.

If execution is not sued out within five years after the date of entry of any judgment that now is or may hereafter be rendered in any court of record in this state, or if five years have intervened between the date of the last execution issued on such judgment and the time of suing out another writ of execution thereon, such judgment, and all taxable costs in the action in which such judgment was obtained, shall become dormant and shall cease to operate as a lien on the estate of the judgment debtor.

1. When applicable

2. When dormant

3. Effect

1. When applicable

This section is a statute of limitations. Buffalo County v. Kizzier, 250 Neb. 180, 548 N.W.2d 757 (1996).

Section applied to judgment for alimony. Miller v. Miller, 160 Neb. 766, 71 N.W.2d 478 (1955).

Statute of limitations is not a bar to enforcement of alimony decree. Nowka v. Nowka, 157 Neb. 57, 58 N.W.2d 600 (1953).

Decree for child support is not a judgment within the meaning of this section. Miller v. Miller, 153 Neb. 890, 46 N.W.2d 618 (1951).

A decree for alimony is not a judgment within the meaning of this section. Lippincott v. Lippincott, 152 Neb. 374, 41 N.W.2d 232 (1950).

This section does not apply to a decree for the sale of specific real estate. Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945); Medland v. Van Etten, 75 Neb. 794, 106 N.W. 1022 (1906); Herbage v. Ferree, 65 Neb. 451, 91 N.W. 408 (1902).

A decree for child support, rendered in a divorce action, does not become dormant because of the failure to issue execution thereon for more than five years. In re Application of Miller, 139 Neb. 242, 297 N.W. 91 (1941).

This section is not applicable to decree of foreclosure. Jenkins Land & Live Stock Co. v. Kimsey, 99 Neb. 308, 156 N.W. 499 (1916); St. Paul Harvester Works v. Huckfeldt, 96 Neb. 552, 148 N.W. 153 (1914).

Claim against insolvent estate is not a judgment. Sharp v. Citizens Bank of Stanton, 70 Neb. 758, 98 N.W. 50 (1904).

This section applies to judgments against a municipal corporation. Alter v. State ex rel. Kountze Bros., 62 Neb. 239, 86 N.W. 1080 (1901).

2. When dormant

The date on which a workers' compensation court award is filed in a district court pursuant to section 48-188 is the date of the judgment for purposes of computing when the judgment becomes dormant. Weber v. Gas `N Shop, 278 Neb. 49, 767 N.W.2d 746 (2009).

The dormancy provisions of this section apply to an award of the Nebraska Workers' Compensation Court which is filed in the district court pursuant to section 48-188, and the date on which a workers' compensation award is filed in the district court is the date of judgment for purposes of computing when the judgment becomes dormant. Allen v. Immanuel Med. Ctr., 278 Neb. 41, 767 N.W.2d 502 (2009).

Issuance and return of execution without a levy is sufficient to prevent judgment from becoming dormant. Hein v. W. T. Rawleigh Co., 167 Neb. 176, 92 N.W.2d 185 (1958).

Where executions were issued within five years, judgment did not become dormant. Filley v. Mancuso, 146 Neb. 493, 20 N.W.2d 318 (1945).

Commencement of suit to foreclose a judgment lien before judgment becomes dormant does not operate to continue the judgment in force beyond the period of five years from date of last execution. Rich v. Cooper, 136 Neb. 463, 286 N.W. 383 (1939).

Repeal of statute permitting recovery of a deficiency judgment does not prevent action to revive a dormant deficiency judgment. McCormack v. Murray, 133 Neb. 125, 274 N.W. 383 (1937).

A judgment becomes dormant and ceases to be a lien on real estate in five years from date thereof unless execution is sued out within such period, and a judgment revived is a lien on the real estate of judgment debtor from date of the order of revivor. Glissmann v. Happy Hollow Club, 132 Neb. 223, 271 N.W. 431 (1937).

Issuance and return of execution without actual levy are sufficient as against judgment debtor to preserve priority of lien. Glenn v. Glenn, 79 Neb. 68, 112 N.W. 321 (1907).

Sale of real estate under an execution issued on a dormant judgment is void as to purchaser from judgment debtor. Harvey v. Godding, 77 Neb. 289, 109 N.W. 220 (1906).

Filing transcript of judgment of justice in district court does not extend life of such judgment. Farmer's State Bank v. Bales, 64 Neb. 870, 90 N.W. 945 (1902).

Judgment becomes dormant when no execution is issued before expiration of five years. Dillon v. Chicago, K. & N. R. R. Co., 58 Neb. 472, 78 N.W. 927 (1899).

When a judgment becomes dormant, its lien is lost as against a mortgage made by the debtor during the life of the judgment. Flagg v. Flagg, 39 Neb. 229, 58 N.W. 109 (1894).

The count for dormancy begins on the date that the foreign judgment is brought to a state and registered. St. Joseph Dev. Corp. v. Sequenzia, 7 Neb. App. 759, 585 N.W.2d 511 (1998).

3. Effect

When a judgment becomes dormant, the lien is lost as to judgment debtor's grantee and is not revived by a new execution. Lammers Land & Cattle Co. v. Hans, 213 Neb. 243, 328 N.W.2d 759 (1983).

Where party fails to revive judgment within ten years after it becomes dormant, right of revivor is lost. Farmers & Merchants Bank v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934).

Where face of petition shows cause of action barred by statute of limitations, and there are no allegations tolling the statute, general demurrer will lie. Reed v. Occidental Bldg. & Loan Assn., 122 Neb. 817, 241 N.W. 769 (1932).

Sale of real estate under execution on dormant judgment will be enjoined at suit of one who acquired title to property during life of judgment lien. Lincoln Upholstering Co. v. Baker, 82 Neb. 592, 118 N.W. 321 (1908).

Judgment ceases to be a lien upon real estate where more than five years have elapsed after rendition of judgment without any execution having been issued thereon. Allen v. Holt County, 81 Neb. 198, 115 N.W. 775 (1908).

Time in which injunction stood against the judgment would be excluded. Cotton v. First Nat. Bank of Superior, 51 Neb. 751, 71 N.W. 711 (1897).

Sale of real estate to satisfy dormant judgment is voidable only, and cannot be assailed in collateral proceeding. Link v. Connell, 48 Neb. 574, 67 N.W. 475 (1896)

Tax cannot be levied for payment of dormant judgment against municipality. State ex rel. Craig v. School Dist. No. 2 of Phelps County, 25 Neb. 301, 41 N.W. 155 (1888); Reynolds v. Cobb, 15 Neb. 378, 19 N.W. 502 (1884).



25-1516 Writ of execution; levy on real property; when; service upon debtor; procedure; State Court Administrator; duties; claim of exemption; hearing; valuation of motor vehicle.

(1) The writ of execution against the property of the debtor issuing from any court of record in this state shall command the officer to whom it is directed that of the goods and chattels of the debtor he or she cause to be made the money specified in the writ, and for want of goods and chattels he or she cause the same to be made of the lands and tenements of the debtor. The exact amount of the debt, damages, and costs for which the judgment is entered shall be endorsed on the execution.

(2) The writ of execution and a notice of exemptions form shall be issued by the clerk and served upon the debtor by the officer to whom the writ of execution is directed in the manner provided for service of process in civil cases, except that service by certified mail shall not be permitted unless the debtor is a nonresident of the State of Nebraska, in which event service shall be made by any method provided by law for service of process in civil cases.

(3) The State Court Administrator shall adopt and promulgate rules and regulations which specify uniform writs of execution and notice of exemptions forms for use in all courts in this state. The forms shall include the writ of execution and a notice of exemptions form.

(4) The notice of exemptions form shall include the following information:

(a) The caption of the lawsuit and the mailing address of the clerk of the court issuing the writ of execution; and

(b) The following notice to the debtor, in substantially the form below, which shall be printed in all capital letters immediately below the caption of the lawsuit and the address of the clerk of the court issuing the writ of execution:

NOTICE TO THE DEBTOR

YOU ARE HEREBY NOTIFIED THAT THIS COURT ISSUED A WRIT OF EXECUTION IN THIS CASE DIRECTING THAT SOME OF YOUR PROPERTY BE SOLD ACCORDING TO LAW AND THE PROCEEDS OF THE SALE BE DELIVERED TO THE CLERK OF THIS COURT TO BE USED TO SATISFY PART OR ALL OF YOUR DEBT TO THE CREDITOR. THE LAW OF NEBRASKA AND THE LAW OF THE UNITED STATES PROVIDES THAT CERTAIN PROPERTY CANNOT BE TAKEN FROM YOU AND SOLD TO PAY A DEBT. THE KINDS OF PROPERTY THAT CANNOT BE TAKEN FROM YOU AND THE PROCEDURE FOR CLAIMING THE EXEMPTION ARE SET FORTH BELOW.

THE LAW EXEMPTS FROM EXECUTION YOUR INTEREST IN OR RIGHT TO PROPERTY SET OUT IN LAW AS FOLLOWS: (THE NOTICE SHALL INCLUDE A SCHEDULE OF EXEMPTIONS AND MUST INCLUDE THOSE EXEMPTIONS LISTED IN SECTIONS 25-1552, 25-1556, 25-1559, 25-1563.01, 25-1563.02, 40-101, 44-371, AND 44-1089).

IF YOU BELIEVE THAT SOME OF YOUR PROPERTY IS EXEMPT FROM EXECUTION YOU MAY REQUEST A HEARING BY CHECKING THE BOX ON THIS FORM AND MAILING OR DELIVERING THIS FORM TO THE OFFICE OF THE CLERK OF THIS COURT SET FORTH ABOVE. YOU MAY ALSO HAVE TO PROVIDE A LIST OF YOUR PROPERTY AND THE VALUE OF YOUR PROPERTY AT THE TIME YOU MAIL OR DELIVER YOUR REQUEST FOR HEARING. FAILURE TO CLAIM THE EXEMPTION WITHIN TWENTY DAYS OF THE DATE YOU RECEIVE THIS NOTICE MAY MEAN THAT THE PROPERTY SEIZED WILL BE SOLD AND THE PROCEEDS APPLIED TO YOUR DEBT.

IF YOU REQUEST A HEARING THE HEARING WILL BE CONDUCTED NO LATER THAN TEN DAYS AFTER THE COURT RECEIVES YOUR REQUEST, UNLESS YOU REQUEST AN EARLIER HEARING DATE DUE TO AN EMERGENCY, IN WHICH CASE THE COURT SHALL SCHEDULE THE HEARING AS SOON AS PRACTICABLE.

IF YOU WANT LEGAL REPRESENTATION YOU SHOULD CONTACT YOUR LAWYER IMMEDIATELY. IF YOU NEED THE NAME OF A LAWYER, CONTACT THE LOCAL BAR ASSOCIATION OR YOUR LOCAL LEGAL AID OR LEGAL SERVICES OFFICE.

................................................

REQUEST FOR HEARING

I believe that some of my seized property may be exempt from execution in this matter and request that a hearing be held no later than ten days after the delivery of this request to the court.

Debtor.........................

Address.........................

Telephone Number.........................

Signature.........................

(5) The debtor desiring to claim an exemption from execution shall file a request for hearing.

(6) The clerk of the court which issued the writ of execution shall provide notice of the filing of the request for hearing and the date and time of any hearing to the person holding the writ and to all parties. There shall be a hearing held within ten days of the filing of the request for hearing unless the need for hearing is an emergency, in which case the court shall schedule the hearing as soon as practicable after the request is made. The hearing may be by conference telephone call if permitted by the court.

(7) At the hearing, the court shall determine the debtor's entitlement to the claimed exemption, whether the amount is owed on the judgment, and the value of the property claimed to be exempt and shall issue an exemption order after the hearing ordering the officer to sell the nonexempt property according to law and return the exempt property to the debtor immediately.

(8) If any of the personal property claimed to be exempt from execution by the debtor is a motor vehicle as defined in section 60-638, the cash value of such motor vehicle for purposes of the exemption may be determined by reference to a source of relevant fact commonly used in the motor vehicle industry to determine such value.

Under this section, a judgment creditor can obtain a writ of execution only to levy on the judgment debtor’s personal or real property interests. Fox v. Whitbeck, 286 Neb. 134, 835 N.W.2d 638 (2013).

Unless a judgment creditor shows that a judgment debtor has fraudulently transferred real property to avoid creditors, the relevant question for the remedy of execution is whether the debtor has any interest in the property. Fox v. Whitbeck, 286 Neb. 134, 835 N.W.2d 638 (2013).

One holding judgment as trustee of an express trust is entitled to enforce same for beneficial owners. German Nat. Bank of Hastings v. First Nat. Bank of Hastings, 59 Neb. 7, 80 N.W. 48 (1899).

If personal property is insufficient to pay debt, sheriff may at same time levy on real property, personal property being sold first. Runge v. Brown, 29 Neb. 116, 45 N.W. 271 (1890).

A civil writ of execution by itself does not justify the search of a home which would otherwise be an illegal search. State v. Griess, 11 Neb. App. 389, 651 N.W.2d 859 (2002).



25-1517 Several writs of execution; preference.

When two or more writs of execution against the same debtor are delivered to the officer on the same day, no preference shall be given to either of such writs; but if a sufficient sum of money is not made to satisfy all executions, the amount made shall be distributed to the several creditors in proportion to the amount of their respective demands. In all other cases the writ of execution first delivered to the officer shall be first satisfied; and it shall be the duty of the officer to endorse on every writ of execution the time when he or she received the writ. This section shall not be construed as to affect any preferable lien which one or more of the judgments on which execution issued may have on the lands of the judgment debtor.

Judgments transcripted from justice court do not prorate with judgments rendered during term. Moores v. Peycke, 44 Neb. 405, 62 N.W. 1072 (1895).

Hour of receipt is not required on execution from justice or county court. Johnson v. Walker, 23 Neb. 736, 37 N.W. 639 (1888).

Executions delivered to officer on same day prorate and apply to proceedings before justice of peace. State ex rel. Philpott v. Hunger, 17 Neb. 216, 22 N.W. 457 (1885).



25-1518 Levy of execution.

The officer to whom a writ of execution is delivered shall proceed immediately to levy the same upon the goods and chattels of the debtor; but if no goods and chattels can be found, the officer shall endorse on the writ of execution no goods, and forthwith levy the writ of execution upon the lands and tenements of the debtor, which may be liable to satisfy the judgment.

Unless a judgment creditor shows that a judgment debtor has fraudulently transferred real property to avoid creditors, the relevant question for the remedy of execution is whether the debtor has any interest in the property. Fox v. Whitbeck, 286 Neb. 134, 835 N.W.2d 638 (2013).

Absent exigent circumstances, the rule which applies before an officer may enter a home to seize property or arrest a person also applies to entering to secure property in satisfaction of a judgment. Such execution warrant should be obtained in a manner similar to that provided in sections 29-830 to 29-835 relating to inspection warrants. State v. Hinchey, 220 Neb. 825, 374 N.W.2d 14 (1985).

Where execution is levied on real estate fraudulently transferred, execution creditor may proceed in equity to set aside sale; return not necessary. Howard v. Raymers, 64 Neb. 213, 89 N.W. 1004 (1902).

Levy is effective though officer trespasses. Battle Creek Valley Bank v. First Nat. Bank of Madison, 62 Neb. 825, 88 N.W. 145 (1901).

Growing crops are personal property. Sims v. Jones, 54 Neb. 769, 75 N.W. 150 (1898).

Where personalty is sold before realty, latter may be levied on before advertisement and sale of former. Runge v. Brown, 29 Neb. 116, 45 N.W. 271 (1890).

Levy upon growing crops does not require any act on the part of the officer which, but for the protection of the writ, would make him a trespasser. Johnson v. Walker, 23 Neb. 736, 37 N.W. 639 (1888).

Return of execution after levy without sale does not prevent plaintiff from issuing another execution on same property. Reynolds v. Cobb, 15 Neb. 378, 19 N.W. 502 (1884).

A manual interference with chattels is not essential to a valid levy thereon. State v. Griess, 11 Neb. App. 389, 651 N.W.2d 859 (2002).



25-1519 Repealed. Laws 1967, c. 147, § 1, p. 444.



25-1520 Repealed. Laws 1967, c. 147, § 1, p. 444.



25-1521 Intervening claimants; proceedings to ascertain title.

If the officer, by virtue of any writ of execution issued from any court of record in this state, shall levy the same on any goods and chattels claimed by any person other than the defendant, it shall be the duty of said officer forthwith to give notice in writing to the court, in which shall be set forth the names of the plaintiff and defendant, together with the name of the claimant; and at the same time he shall furnish the court with a schedule of the property claimed. It shall be the duty of the court, immediately upon the receipt of such notice and schedule, to make an entry of the same upon the docket, and determine the right of the claimant to the property in controversy.

Sheriff does not receive additional compensation for services under this section. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Failure of sheriff to comply with this section, when property is claimed by third person, does not fix liability on sheriff. Miller v. Crosson, 131 Neb. 88, 267 N.W. 145 (1936).

Sheriff may bring suit hereunder to try claim to personal property attached by him. Leadabrand v. State, 121 Neb. 836, 238 N.W. 656 (1931).

An intervening claimant does not have a statutory right to a jury trial pursuant to the provisions of this section through section 25-1523. Eli's, Inc. v. Commercial Lithographing, Inc., 8 Neb. App. 752, 601 N.W.2d 795 (1999).



25-1522 Intervening claimants; proceedings to ascertain title; procedure; judgment; effect.

If the court shall find the right to said goods and chattels, or any part thereof, to be in the claimant, the court shall also find the value thereof, and shall render judgment for the claimant, that he recover his costs against the plaintiff in execution, or other party to the same for whose benefit the execution issued, and also that he have restitution of said goods and chattels, or any part thereof. But if the right of the goods and chattels, and every part thereof, shall not be in the claimant, then the court shall render judgment on such finding, in favor of the plaintiff in execution, or other party for whose benefit the same was issued and levied, against the claimant for costs, and award execution thereon. Such judgment for the claimant, unless an undertaking shall be executed as provided in section 25-1523, shall be a justification of the officer in returning no goods to the writ of execution by virtue of which the levy has been made, as to such part of the goods and chattels as were found to belong to such claimant.

Order by justice for restitution of the property is not judicial order but is only to apprise officer of result of inquisition. Fidler v. Adair, 109 Neb. 404, 191 N.W. 683 (1922).

Procedure after verdict stated. Bray v. Saaman, 13 Neb. 518, 14 N.W. 474 (1882); Storms v. Eaton, 5 Neb. 453 (1877).



25-1523 Intervening claimants; proceedings before jury to ascertain title; levy notwithstanding verdict; bond.

If the jury shall find the property, or any part thereof, to be in the claimant, and the plaintiff in execution shall, at any time within three days after said trial, tender to the sheriff or other officer having such property in his custody on execution, an undertaking, with good and sufficient sureties, payable to such claimant, in double the amount of the value of such property as assessed by the jury, to the effect that they will pay all damages sustained by reason of the detention or sale of such property, then the sheriff or other officer shall deliver said undertaking to claimant, and proceed to sell such property as if no such trial of the right of property had taken place, and shall not be liable to the claimant therefor.

Proceedings are not final adjudication of claimant's rights. Fidler v. Adair, 109 Neb. 404, 191 N.W. 683 (1922).



25-1524 Goods unsold; delivery bond.

In all cases where a sheriff, coroner, or other officer, shall by virtue of an execution, levy upon any goods and chattels which shall remain upon his hands unsold, for want of bidders, for the want of time to advertise and sell, or any other reasonable cause, the officer may, for his own security, take of the defendant an undertaking, with security in such sum as he may deem sufficient, to the effect that the said property shall be delivered to the officer holding an execution for the sale of the same, at the time and place appointed by said officer, either by notice given in writing to said defendant in execution, or by advertisement, published in a newspaper printed in the county, naming therein the day and place of sale. If the defendant shall fail to deliver the goods and chattels at the time and place mentioned in the notice to him given, or to pay to the officer holding the execution, the full value of said goods and chattels, or the amount of said debts and costs, the undertaking, given as aforesaid, shall be considered as broken, and may be proceeded on as in other cases.



25-1525 Goods unsold; additional writ; notice of sale.

The officer who levies upon goods and chattels by virtue of an execution issued by a court of record, before he proceeds to sell the same, shall cause public notice to be given of the time and place of sale. The notice shall be given by publication once in each week for four successive weeks in some newspaper printed in the county, or in case no newspaper be printed therein, by posting notice in five public places in the county, two in the precinct where the sale is to be held. Where goods and chattels levied upon cannot be sold for want of bidders, the officer making such return shall annex to the execution a true and perfect inventory of such goods and chattels, and the plaintiff in such execution may thereupon sue out another writ of execution, directing the sale of the property levied upon as aforesaid; but such goods and chattels shall not be sold unless public notice of the time and place of sale has been given as hereinbefore provided.

This section adopts the writ of venditioni exponas under which an officer is commanded to sell property already levied upon. Burkett v. Clark, 46 Neb. 466, 64 N.W. 1113 (1895).



25-1526 Additional writ; goods unsold insufficient; further levy and sale.

When any writ shall issue, directing the sale of property previously taken in execution, the officer issuing said writ shall, at the request of the person entitled to the benefit thereof, his agent or attorney, add thereto a command to the officer to whom such writ shall be directed, that if the property remaining in his hands not sold shall, in his opinion, be insufficient to satisfy the judgment, he shall levy the same upon the lands and tenements, goods and chattels, or either, as the law shall permit, being the property of the judgment debtor, sufficient to satisfy the debt.



25-1527 Sale of land; prior sale set aside; readvertisement.

The officer holding such writ shall immediately advertise and sell said real estate, lands and tenements agreeable to the provisions of this chapter, and shall readvertise and sell the same in case a prior sale has been set aside by the district court or a judge thereof. In case the real estate offered for sale shall not be sold for want of bidders, the sheriff shall, at the request of the plaintiff, readvertise and again offer said property for sale under the said writ.

Amendatory act of 1915 was not unconstitutional; appraisal is no longer prerequisite to sale of land under execution of foreclosure decree. Conservative Savings & Loan Assn. of Omaha v. Anderson, 116 Neb. 627, 218 N.W. 423 (1928); Norris v. Tower, 102 Neb. 434, 167 N.W. 728 (1918).

Until bid is accepted it is a mere proposal and may be withdrawn by bidder. Strode v. Hoagland, 76 Neb. 542, 107 N.W. 754 (1906).

Notice of sale, published every issue of weekly newspaper for thirty days before sale, is sufficient. Cuyler v. Tate, 67 Neb. 317, 93 N.W. 675 (1903).

There is no statutory authority for adjournment of sale. Fraaman v. Fraaman, 64 Neb. 472, 90 N.W. 245 (1902).

Sale must be made in accordance with terms of decree, and terms cannot be changed by agreement of parties. Nebraska Loan & Trust Co. v. Hamer, 40 Neb. 281, 58 N.W. 695 (1894).

Rule requiring bidder to put up fifty dollars as guarantee of good faith before acceptance of bid was not unreasonable. Michigan Mut. L. Ins. Co. v. Klatt, 5 Neb. Unof. 305, 98 N.W. 436 (1904).

Tract of two hundred acres, mortgaged as a whole, may be sold in one tract. Pierce v. Reed, 3 Neb. Unof. 874, 93 N.W. 154 (1903).

If plaintiff is purchaser, cash payment is not essential. Campbell v. Gawlewicz, 3 Neb. Unof. 321, 91 N.W. 569 (1902).

Sheriff may be justified in refusing to sell on account of complicated condition of title. Porter v. Trompen, 2 Neb. Unof. 76, 96 N.W. 226 (1901).



25-1528 Successive executions or orders of sale; when authorized.

Successive executions or orders of sale may issue at any time after the return of the officer not sold for want of bidders at the request of the plaintiff or his attorney.

Amendatory act of 1915 was not unconstitutional; appraisement is no longer prerequisite to sale of land under execution of foreclosure decree. Conservative Savings & Loan Assn. of Omaha v. Anderson, 116 Neb. 627, 218 N.W. 423 (1928).



25-1529 Sale of land; notice; publication; effect of failure to publish.

Lands and tenements taken in execution shall not be sold until the officer causes public notice of the time and place of sale to be given. The notice shall be given by publication once each week for four successive weeks in some newspaper printed in the county, or, in case no newspaper be printed in the county, in some newspaper in general circulation therein, and by posting a notice on the courthouse door, and in five other public places in the county, two of which shall be in the precinct where such lands and tenements lie. All sales made without such notice shall be set aside on motion, by the court to which the execution is returnable.

1. Publication

2. Sufficiency

3. Confirmation

4. Effect

1. Publication

The requirements of section 25-520.01 apply to a publication of notice given under this section governing sales on execution. KLH Retirement Planning v. Okwumuo, 263 Neb. 760, 642 N.W.2d 801 (2002).

Notice is required to be published during the thirty days. State ex rel. Harris v. Hanson, 80 Neb. 724, 115 N.W. 294 (1908), affirmed on rehearing 80 Neb. 738, 117 N.W. 412 (1908); Young v. Figg, 76 Neb. 526, 107 N.W. 788 (1906).

"Newspaper" defined. Merrill v. Conroy, 77 Neb. 228, 109 N.W. 175 (1906); Turney v. Blomstrom, 62 Neb. 616, 87 N.W. 339 (1901); Hanscom v. Meyer, 60 Neb. 68, 82 N.W. 114 (1900).

Notice must be published in all regular issues. Stevens v. Naylor, 75 Neb. 325, 106 N.W. 446 (1905).

Publication in every issue of weekly newspaper for thirty days before sale is sufficient. Cuyler v. Tate, 67 Neb. 317, 93 N.W. 675 (1903).

If sale is postponed it must be readvertised. Fraaman v. Fraaman, 64 Neb. 472, 90 N.W. 245 (1902).

"Printed" is equivalent to "published"; no objection that paper is partly printed out of county. Aetna Life Ins. Co. v. Wortaszewski, 63 Neb. 636, 88 N.W. 855 (1902).

In weekly newspaper, notice should be published in every issue for five consecutive weeks; affidavit should be after last publication. Nebraska Land, Stock-Growing & Investment Co. v. McKinley-Lanning Loan & Trust Co., 52 Neb. 410, 72 N.W. 357 (1897).

Paper need not have general circulation in any particular city or portion of county. Smith v. Foxworthy, 39 Neb. 214, 57 N.W. 994 (1894).

Sale on thirtieth day after first publication is improper. Wyant v. Tuthill, 17 Neb. 495, 23 N.W. 342 (1885).

Posting notices is unnecessary if notice was published. Parrat v. Neligh, 7 Neb. 456 (1878).

Return of sheriff is prima facie proof of due publication. Advertising more for sale than authorized does not invalidate notice. Northwestern Mut. Life Ins. Co. v. Marshall, 1 Neb. Unof. 36, 95 N.W. 357 (1901).

2. Sufficiency

The phrase "on the courthouse door", as found in this section, is to be given a practical and reasonable interpretation, rather than a literal and technical construction, and a notice of public sale posted on a bulletin board near the courthouse door satisfies the statute's requirements. Kleeb v. Kleeb, 210 Neb. 637, 316 N.W.2d 583 (1982).

Notice first published thirty days before sale and continued in every issue until sale, without publication on day of sale, is sufficient. Publisher's affidavit, presumption. Mallory v. Patterson, 63 Neb. 429, 88 N.W. 686 (1902).

Notice correctly designating land by county, town, range and part of section is sufficient. Cross v. Leidich, 63 Neb. 420, 88 N.W. 667 (1902).

Notice is sufficient if description of property is reasonably certain. Stull v. Seymour, 63 Neb. 87, 88 N.W. 174 (1901).

Notice stating sale was under decree in case, giving title, is sufficient. Pearson v. Badger Lumber Co., 60 Neb. 167, 82 N.W. 374 (1900).

Description following decree is generally sufficient. Miller v. Lanham, 35 Neb. 886, 53 N.W. 1010 (1892).

One notice thirty days prior is insufficient. Lawson v. Gibson, 18 Neb. 137, 24 N.W. 447 (1885).

Proper but unnecessary to state amount of foreclosure decree. Gallentine v. Cummings, 4 Neb. Unof. 690, 96 N.W. 178 (1903).

3. Confirmation

Sale of lands upon execution must be conducted substantially in manner prescribed in notice and in accordance with the decree, and court should refuse to confirm sale not so conducted. Farmers Security Bank of Maywood v. Wood, 132 Neb. 175, 271 N.W. 349 (1937).

Where sale is confirmed without objection, confirmation settles and adjudicates sufficiency of publication in absence of fraud. Fisher v. Kellogg, 128 Neb. 248, 258 N.W. 404 (1935).

Objections to confirmation of sale not urged in trial court are not available on appeal. Philadelphia Mortgage & Trust Co. v. Mockett, 55 Neb. 323, 75 N.W. 845 (1898).

4. Effect

Notice required by this section is to inform the public of the nature of the property, place, date, and terms of sale. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).



25-1530 Foreclosure; redemption of land from levy and sale; rights of mortgagor; terminated, when.

(1) The owners of any real estate against which a decree of foreclosure has been rendered in any court of record, or any real estate levied upon to satisfy any judgment or decree of any kind, may redeem the same from the lien of such decree or levy at any time before the sale of the same shall be confirmed by a court of competent jurisdiction by paying into court the amount of such decree or judgment together with all interests and costs. If such real estate has been sold to any person not a party plaintiff to the suit, the person so redeeming the same shall pay to such purchaser twelve percent interest on the amount of the purchase price from the date of the sale to the date of redemption or deposit the same with the clerk of the court where the decree or judgment was rendered.

(2) Subject to the right of redemption under subsection (1) of this section and the confirmation of the sale under section 25-1531, all right, title, interest, and claim of the mortgagor and his or her successors in interest, and of all persons claiming by, through, and under the mortgagor and his or her successors in interest, in and to the property sold, including all such right, title, interest, and claim in and to such property acquired by the mortgagor or his or her successors in interest subsequent to the execution of the mortgage, shall be deemed terminated as of the time the sheriff or master commissioner accepts the highest bid at the sale.

1. Rights of purchaser

2. Rights to redeem

3. Time to redeem

1. Rights of purchaser

Owner may redeem at any time before confirmation by payment of decree, interest and costs, and where land is sold to a person not a party plaintiff, interest to the purchaser at twelve per cent per annum on the purchase price. County of Madison v. Crippen, 143 Neb. 474, 10 N.W.2d 260 (1943).

Owner of foreclosed real estate has right to redeem before sale by paying amount of decree, but after sale must, in addition, pay to bidder twelve percent interest on amount of bid. Knox County v. Perry, 142 Neb. 678, 7 N.W.2d 475 (1943).

2. Rights to redeem

Equity of redemption of defendant is an interest in the land which judgment creditor has right to sell on execution to satisfy its lien. Farmers Security Bank of Maywood v. Wood, 132 Neb. 175, 271 N.W. 349 (1937).

After decree of foreclosure of a prior mortgage, in action to which junior encumbrancer was a party, the latter cannot then redeem from the prior mortgage and claim a decree of subrogation; his rights are sufficiently protected by the opportunity to purchase at the sale, or pay off prior encumbrance before sale. Keller v. Boehmer, 130 Neb. 763, 266 N.W. 577 (1936).

Redemption is allowable by Supreme Court pending appeal; amount party seeking must pay and what he must do to redeem stated; right is not affected by discharge in bankruptcy. Lincoln Savings & Loan Assn. v. Anderson, 115 Neb. 199, 212 N.W. 210 (1927).

Mortgagor owing duty to pay taxes, cannot purchase property at tax foreclosure sale. Pitman v. Boner, 81 Neb. 736, 116 N.W. 778 (1908).

Supreme Court on appeal may entertain application to redeem, and determine amount due. Thesing v. Westergren, 75 Neb. 387, 106 N.W. 438 (1905).

Plaintiff in action for redemption may redeem his interest by paying his equitable proportion of debt. Dougherty v. Kubat, 67 Neb. 269, 93 N.W. 317 (1903).

Upon redemption from lien, cotenant is subrogated to rights of lien creditor. Epp v. Bicknell, 138 F.2d 735 (8th Cir. 1943).

3. Time to redeem

Owners of real estate may redeem from tax sale at any time prior to confirmation, and provision for redemption is not violative of the Constitution. Lincoln County v. Shuman, 138 Neb. 84, 292 N.W. 30 (1940).

Owner may redeem from sale under tax lien before final order on appeal in Supreme Court; amount payable is the same as for redemption from mortgage foreclosure. Mummert v. Grant, 118 Neb. 651, 225 N.W. 773 (1929).

Action to redeem may be brought any time before the statutory bar of ten years is complete. Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904).

When appeal from order of confirmation is taken and bond given, mortgagor may redeem any time prior to decision by Supreme Court. Philadelphia Mortgage & Trust Co. v. Gustus, 55 Neb. 435, 75 N.W. 1107 (1898).

An action to redeem from foreclosure by an owner, not a party and not served, may be brought any time within ten years after cause of action accrued. Dorsey v. Conrad, 49 Neb. 443, 68 N.W. 645 (1896).

Title to foreclosed land remains in mortgagor or his grantee until actual execution of sheriff's deed in foreclosure. In re Worley, 50 F.Supp. 611 (D. Neb. 1943).



25-1531 Mortgage foreclosure; confirmation of sale; grounds for refusing to confirm; time; motion; notice.

If the court, upon the return of any writ of execution, or order of sale for the satisfaction of which any lands and tenements have been sold, shall, after having carefully examined the proceedings of the officer, be satisfied that the sale has in all respects been made in conformity to the provisions of this chapter and that the said property was sold for fair value, under the circumstances and conditions of the sale, or, that a subsequent sale would not realize a greater amount, the court shall direct the clerk to make an entry on the journal that the court is satisfied of the legality of such sale, and an order that the officer make the purchaser a deed of such lands and tenements. Prior to the confirmation of sale pursuant to this section, the party seeking confirmation of sale shall, except in the circumstances described in section 40-103, provide notice to the debtor informing him or her of the homestead exemption procedure available pursuant to Chapter 40, article 1. The notice shall be given by certified mailing at least ten days prior to any hearing on confirmation of sale. The officer on making such sale may retain the purchase money in his or her hands until the court shall have examined his or her proceedings as aforesaid, when he or she shall pay the same to the person entitled thereto, agreeable to the order of the court. If such sale pertains to mortgaged premises being sold under foreclosure proceedings and the amount of such sale is less than the amount of the decree rendered in such proceedings, the court may refuse to confirm such sale, if, in its opinion, such mortgaged premises have a fair and reasonable value equal to or greater than the amount of the decree. The court shall in any case condition the confirmation of such sale upon such terms or under such conditions as may be just and equitable. The judge of any district court may confirm any sale at any time after such officer has made his or her return, on motion and ten days' notice to the adverse party or his or her attorney of record, if made in vacation and such notice shall include information on the homestead exemption procedure available pursuant to Chapter 40, article 1. When any sale is confirmed in vacation the judge confirming the same shall cause his or her order to be entered on the journal by the clerk. Upon application to the court by the judgment debtor within sixty days of the confirmation of any sale confirmed pursuant to this section, such sale shall be set aside if the court finds that the party seeking confirmation of sale failed to provide notice to the judgment debtor regarding homestead exemption procedures at least ten days prior to the confirmation of sale as required by this section.

1. Adequacy of price

2. Notice

3. Confirmation

4. Grounds for refusing to confirm

5. Miscellaneous

1. Adequacy of price

Confirmation of a mortgage foreclosure sale will not be reversed for inadequacy of price, in the absence of a showing of fraud, or shocking discrepancy between the value and sale price, or prospects of a higher bid on resale. Nebraska Federal Savings & Loan Assn. v. Patterson, 212 Neb. 29, 321 N.W.2d 71 (1982); Forsythe v. Bermel, 138 Neb. 802, 295 N.W. 693 (1941); Lincoln Nat. Life Ins. Co. v. Curry, 138 Neb. 741, 295 N.W. 282 (1940).

Confirmation of tax sale should be vacated during same term where sale price was inadequate. County of Scotts Bluff v. Bristol, 159 Neb. 634, 68 N.W.2d 197 (1955).

Where sale price is inadequate, it is duty of court to deny confirmation of execution sale. Ehlers v. Campbell, 147 Neb. 572, 23 N.W.2d 727 (1946).

Confirmation of sale should be reversed where plaintiff offers no positive evidence as to value and defendant's evidence shows sale price was far below the land's value. Federal Farm Mtg. Corp. v. Popham, 137 Neb. 529, 290 N.W. 423 (1940).

Inadequacy of price will not prevent confirmation of a sheriff's sale of land under a decree foreclosing a mortgage thereon, unless the price is so low as to shock the conscience of the court or to evidence fraud. Home Owners' Loan Corporation v. Smith, 135 Neb. 618, 283 N.W. 371 (1939); Conservative Savings & Loan Assn. v. Mancuso, 134 Neb. 779, 279 N.W. 725 (1938).

Mere inadequacy of price will not preclude a confirmation of a judicial sale, unless it is so inadequate as to shock the conscience of the court or amount to evidence of fraud. Department of Banking v. Modrow, 134 Neb. 336, 278 N.W. 559 (1938); Buchanan v. Rahmeyer, 134 Neb. 331, 278 N.W. 558 (1938); United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).

On motion to confirm sale, a finding that a subsequent sale would not realize a greater amount is sufficient to sustain decree of confirmation without a further finding that said property sold for fair value. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

There are no restrictions upon the means by which the trial court may satisfy itself that a fair price was obtained. Occidental Bldg. & Loan Assn. v. Beal, 122 Neb. 40, 239 N.W. 202 (1931).

2. Notice

Court should refuse to confirm sale upon proper objections, where it is evident sale was not conducted in substantial conformance with the notice and with decree. Farmers Security Bank of Maywood v. Wood, 132 Neb. 175, 271 N.W. 349 (1937).

Notice is not necessary to confirmation at chambers of administrator's sale to pay debts. Brusha v. Phipps, 86 Neb. 822, 126 N.W. 856 (1910).

Ten days' notice is jurisdictional to confirmation in vacation. Armstrong v. Middlestadt, 22 Neb. 711, 36 N.W. 151 (1888).

3. Confirmation

Confirmation of judicial sales rests largely within the discretion of the trial court and will not be reviewed except for manifest abuse of such discretion. Deutsche Bank Nat. Trust Co. v. Siegel, 279 Neb. 174, 777 N.W.2d 259 (2010).

Only matters which can be inquired into upon confirmation of sale are the steps which the law requires shall be had for satisfaction of the decree. Scotts Bluff County v. Frank, 144 Neb. 512, 13 N.W.2d 900 (1944).

A bid at an execution sale, made to be effective upon confirmation of sale and possession, is an unconditional bid, and is properly confirmed. Holferty v. Wortman, 135 Neb. 732, 283 N.W. 855 (1939).

Confirmation of a mortgage foreclosure sale of realty will not be disturbed unless there is such inadequacy of price as to show fraud or mistake. Lorenzen v. Stobbe, 134 Neb. 796, 279 N.W. 774 (1938).

Allowing bidder to increase bid on hearing for confirmation of mortgage foreclosure sale was not error, if owner is not injured. Gordon State Bank v. Hinchley, 117 Neb. 211, 220 N.W. 243 (1928).

Sale should be confirmed though order of sale was not returned within sixty days of issuance. Siwooganock Guaranty Sav. Bank v. Feltz, 84 Neb. 706, 121 N.W. 967 (1909).

Ordinarily duty is to confirm sale. Omaha Loan & Building Assn. v. Hendee, 77 Neb. 12, 108 N.W. 190 (1906); Strode v. Hoagland, 76 Neb. 542, 107 N.W. 754 (1906).

Interest runs until confirmation. Trompen v. Hammond, 61 Neb. 446, 85 N.W. 436 (1901).

Confirmation should be made by court only after careful examination of proceedings, and being satisfied that law has been complied with. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 54 Neb. 228, 74 N.W. 583 (1898).

Adjudicates only regularity of proceedings by sheriff in levy, appraisement, advertising, making and returning sale. Best v. Zutavern, 53 Neb. 619, 74 N.W. 81 (1898).

Confirmation may be had at chambers. Beatrice Paper Co. v. Beloit Iron Works, 46 Neb. 900, 65 N.W. 1059 (1896).

Confirmation may be made at adjourned term. Nebraska Loan & Trust Co. v. Hamer, 40 Neb. 281, 58 N.W. 695 (1894).

Confirmation cures all irregularities in proceedings. O'Brien v. Gaslin, 20 Neb. 347, 30 N.W. 274 (1886).

Conditional confirmation is unauthorized. Fitch & Co. v. Minshall, 15 Neb. 328, 18 N.W. 80 (1883).

Purchaser is bound by confirmation; entitled to order to compel sheriff to make deed and may be compelled to take same. Phillips v. Dawley, 1 Neb. 320 (1871).

At chambers, authority is limited to confirmation of sale; cannot grant writ of assistance. Hartsuff v. Huss, 2 Neb. Unof. 145, 95 N.W. 1070 (1901).

4. Grounds for refusing to confirm

Defect of parties defendant was not ground for refusing confirmation of mortgage foreclosure sale. Prudential Ins. Co. v. Diefenbaugh, 129 Neb. 59, 260 N.W. 689 (1935).

Confirmation by judge who as attorney commenced foreclosure is void. Harrington v. Hayes County, 81 Neb. 231, 115 N.W. 773 (1908).

Confirmation does not validate void sale. Jenkins Land & Live Stock Co. v. Attwood, 80 Neb. 806, 115 N.W. 305 (1908).

5. Miscellaneous

An appellate court reviews a court’s order confirming an execution sale or a judicial sale for abuse of discretion. Fox v. Whitbeck, 286 Neb. 134, 835 N.W.2d 638 (2013).

Unless a judgment creditor shows that a judgment debtor has fraudulently transferred real property to avoid creditors, the relevant question for the remedy of execution is whether the debtor has any interest in the property. Fox v. Whitbeck, 286 Neb. 134, 835 N.W.2d 638 (2013).

A court retains jurisdiction after confirmation of a judicial sale when there are special situations which have worked an injustice unknown to the complaining party, such as fraud, accident, or mistake. Travelers Indemnity Co. v. Heim, 223 Neb. 75, 388 N.W.2d 106 (1986).

Decree complied with requirements of the statute. Curyea v. Fry, 133 Neb. 894, 277 N.W. 598 (1938).

Amendatory act of 1915 was not unconstitutional; appraisal is no longer prerequisite to sale of land under execution of foreclosure decree. Conservative Savings & Loan Assn. v. Anderson, 116 Neb. 627, 218 N.W. 423 (1928); Norris v. Tower, 102 Neb. 434, 167 N.W. 728 (1918).

Court is vendor and may reject any bid or vacate any erroneous or improvident order. Prudential Real Estate Co. v. Hall, 79 Neb. 808, 116 N.W. 40 (1908).

Plaintiff is not entitled to proceeds until sale is confirmed. Craw v. Abrams, 68 Neb. 546, 94 N.W. 639 (1903), affirmed on rehearing 68 Neb. 553, 97 N.W. 296 (1903).

Finding that sale was conducted legally was substantial compliance with this section. Nebraska Land, Stock-Growing and Investment Co. v. Cutting, 51 Neb. 647, 71 N.W. 312 (1897).

Statute contemplates that officer making sale shall distribute proceeds. Fire Association of Philadelphia v. Ruby, 49 Neb. 584, 68 N.W. 939 (1896).

Must affirmatively appear that all statutory provisions have been complied with or sale is invalid. Gundry v. Brown, 1 Neb. Unof. 877, 96 N.W. 610 (1901).

Farm debtor was entitled to injunction restraining sheriff from executing writ of assistance, where debtor, after sale, filed petition for composition or extension. In re Kalina, 9 F.Supp. 170 (D. Neb. 1934).



25-1532 Sale upon execution; deed to purchaser.

The sheriff or other officer who, upon such writ or writs of execution, shall sell lands and tenements, or any part thereof, shall make to the purchaser or purchasers thereof as good and sufficient a deed of conveyance of lands and tenements sold as the person or persons against whom such writ or writs of execution were issued could have made of the same at the time they became liable to the judgment, or at any time thereafter.

Sheriff's deed of homestead on judgment against husband alone will not divest debtor of title. Van Doren v. Wiedeman, 68 Neb. 243, 94 N.W. 124 (1903).

Unless decreed otherwise foreclosure transfers to purchaser every right and interest in the property of all parties to action. Hart v. Beardsley, 67 Neb. 145, 93 N.W. 423 (1903).

Where judgment is prematurely entered, error must be brought to attention of court entering it before action can be reviewed on appeal. Ley v. Pilger, 59 Neb. 561, 81 N.W. 507 (1900).

Purchaser at execution sale becomes vested with such title and right as were in the judgment debtor at the time the lien of the judgment attached. Orr v. Broad, 52 Neb. 490, 72 N.W. 850 (1897).

Where no supersedeas bond is filed, sale of property vests title in purchaser which is not affected by reversal of judgment. Green v. Hall, 43 Neb. 275, 61 N.W. 605 (1895).

On execution sale, owner retains title and is entitled to possession, rents and profits until final confirmation. Yeazel v. White, 40 Neb. 432, 58 N.W. 1020 (1894).

Successor to sheriff may make deed. Phillips v. Dawley, 1 Neb. 320 (1871).



25-1533 Sale upon execution; deed to purchaser; form; estate conveyed.

The deed shall be sufficient evidence of the legality of such sale and the proceedings therein until the contrary be proved, and shall vest in the purchaser as good and as perfect an estate in the premises therein mentioned as was vested in the party at or after the time when such lands and tenements became liable to the satisfaction of the judgment. Such deed of conveyance to be made by the sheriff or other officer, shall recite the execution or executions, or the substance thereof, and the names of the parties, the amount, and the date of term of rendition of each judgment, by virtue whereof the said lands and tenements were sold as aforesaid; and shall be executed, acknowledged and recorded as is or may be provided by law, to perfect the conveyance of real estate in other cases.

1. Deed to purchaser

2. Estate conveyed

3. Miscellaneous

1. Deed to purchaser

Sheriff's deed is prima facie evidence of validity of judgment. Everson v. State, 66 Neb. 154, 92 N.W. 137 (1902).

The office of description in sheriff's deed is not to identify lands but to provide means of identification. Abbott v. Coates, 62 Neb. 247, 86 N.W. 1058 (1901).

Imperfect recitals in sheriff's deed of the facts required in this section do not render deed void. Lamb v. Sherman, 19 Neb. 681, 28 N.W. 319 (1886).

2. Estate conveyed

Purchaser of real property at judicial sale buys at his peril. Hitchcock County v. Cole, 80 Neb. 375, 114 N.W. 276 (1907).

Grantee of a purchaser at a judicial sale may in proper case have a writ of assistance to place him in possession. Clark & Leonard Inv. Co. v. Lindgren, 76 Neb. 59, 107 N.W. 116 (1906).

If record discloses that court had no jurisdiction party cannot claim to be bona fide purchaser. Albers v. Kozeluh, 68 Neb. 522, 94 N.W. 521 (1903), affirmed on rehearing 68 Neb. 529, 97 N.W. 646 (1903).

Every right and interest of parties to action is transferred by sale. Hart v. Beardsley, 67 Neb. 145, 93 N.W. 423 (1903).

Purchaser is entitled to rents, from date of deed. Clark v. Missouri, Kansas & Texas Trust Co., 59 Neb. 53, 80 N.W. 257 (1899).

Water power, race, etc., pass with sheriff's deed. Hoover v. Hale, 56 Neb. 67, 76 N.W. 457 (1898).

Deed conveys only the estate which a quitclaim deed from the execution debtor to purchaser would have conveyed. Peterborough Savings Bank v. Pierce, 54 Neb. 712, 75 N.W. 20 (1898).

Deed based on sale for husband's debt does not bar wife of dower. Butler v. Fitzgerald, 43 Neb. 192, 61 N.W. 640 (1895).

Tenant, who pending action of foreclosure takes a lease of premises, is charged with notice of suit. McLean v. McCormick, 4 Neb. Unof. 187, 93 N.W. 697 (1903).

Purchaser at execution sale is entitled to all crops planted after confirmation. Jaques v. Dawes, 3 Neb. Unof. 752, 92 N.W. 570 (1902).

3. Miscellaneous

Upon confirmation of judicial sale and delivery of the deed to the purchaser, legal title to the land passes from the previous landowner to the purchaser. Nuttelman v. Julch, 228 Neb. 750, 424 N.W.2d 333 (1988).

Wild hay cut after sale and before confirmation did not pass to purchaser. Yeazel v. White, 40 Neb. 432, 58 N.W. 1020 (1894).



25-1534 Sale of lands and chattels; printer's fees to be advanced; effect of noncompliance.

The officer who levies upon goods and chattels, or lands and tenements, or who is charged with the duty of selling the same by virtue of any writ or execution, may refuse to publish a notice of the sale thereof by advertisement in a newspaper until the party for whose benefit such execution issued, his agent or attorney, shall advance to such officer so much money as will be sufficient to discharge the fees of the printer for publishing such notice.



25-1535 Sale of lands and chattels; printer's fees; officer must demand.

Before any officer shall be excused from giving the notification mentioned in section 25-1534 he shall demand of the party for whose benefit the execution was issued, his agent or attorney, provided either of them resides in the county, the fees in said section specified.



25-1536 Sales of lands or tenements; where held; officer disqualified to purchase.

All sales of lands or tenements under execution shall be held at the courthouse, if there be one in the county in which such lands and tenements are situated, and if there be no courthouse, then at the door of the house in which the district court was last held. No sheriff or other officer making the sale of property, either personal or real, or any appraiser of such property, shall, either directly or indirectly, purchase the same; and every purchase so made shall be considered fraudulent and void.

A judicial sale advertised for the front door of the courthouse may be held at the front of the steps on the first floor inside the courthouse. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).

Sale advertised to be held at the south door of a courthouse is sufficient. Peck v. Starks, 64 Neb. 341, 89 N.W. 1040 (1902).

Sale of lands under mortgage foreclosure decree must take place at courthouse. Smith Bros. Loan & Trust Co. v. Weiss, 56 Neb. 210, 76 N.W. 564 (1898).

Sale made to one of appraisers was void. Best v. Zutavern, 53 Neb. 604, 74 N.W. 64 (1898).



25-1537 Lands unsold; additional writs.

If lands and tenements levied on as aforesaid are not sold upon one execution, other executions may be issued to sell the lands so levied upon.

Legislature has made writ of venditioni exponas applicable to sales of real estate. Burkett v. Clark, 46 Neb. 466, 64 N.W. 1113 (1895).



25-1538 Several writs of execution; levy on real property; how made; preference.

In all cases when two or more executions shall be put into the hands of any sheriff or other officer, and it shall be necessary to levy on real estate to satisfy the same, and either of the judgment creditors in whose favor one or more of said executions is issued shall require the sheriff, or other officer, to make a separate levy to satisfy his execution or executions, it shall be the duty of the sheriff, or other officer, to levy said execution, or so many thereof as may be required, on separate parcels of real property of the judgment debtor or debtors, giving to the officer making the levy on behalf of the creditor whose execution may, by the provisions of this chapter, be entitled to a preference, the choice of such part of the real property of the judgment debtor or debtors, as will be sufficient to satisfy the same. In all cases where two or more executions, which are entitled to no preference over each other, are put into the hands of the same officer, it shall be the duty of the officer, when required, to levy the same on separate parcels of real property of the judgment debtor or debtors, when the same may be divided without material injury; and if the real property of said debtors will not be sufficient to satisfy all the executions chargeable thereon, such part of the same shall be levied on to satisfy each execution as will bear the same proportion in value to the whole as the amount due on the execution bears to the amount of all the executions chargeable thereon.



25-1539 Sale of lands and tenements; deed by sheriff's successor.

If the term of service of the sheriff, or other officer, who has made or shall hereafter make sale of any lands and tenements, shall expire, or if the sheriff or officer shall be absent, or be rendered unable, by death or otherwise, to make a deed of conveyance of the same, any succeeding sheriff or other officer, on receiving a certificate from the court from which the execution issued for the sale of said lands and tenements, signed by the clerk, by order of said court, setting forth that sufficient proof has been made to the court that such sale was fairly and legally made, and on tender of the purchase money, or if the same or any part thereof be paid, then, on proof of such payment and tender of the balance, if any, may execute to the said purchaser or purchasers, or his or their legal representative, a deed of conveyance of said lands and tenements so sold. Such deed shall be as good and valid in law and have the same effect as if the sheriff or other officer who made the sale had executed the same.



25-1540 Sale on execution; disposition of proceeds.

If on any sale made as aforesaid, there shall be in the hands of the sheriff or other officer more money than is sufficient to satisfy the writ or writs of execution, with interest and costs, the sheriff or other officer shall, on demand, pay the balance to the defendant in execution, or his legal representatives.

Sheriff is custodian of funds from date of sale until confirmation. Craw v. Abrams, 68 Neb. 546, 94 N.W. 639 (1903), affirmed on rehearing 68 Neb. 553, 97 N.W. 296 (1903).

It is duty of sheriff to pay proceeds directly to party entitled thereto unless court orders same paid into court. Fire Assn. of Philadelphia v. Ruby, 49 Neb. 584, 68 N.W. 939 (1896); Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894).



25-1541 Sale of lands or tenements; reversal of judgment; title of purchaser; restitution.

If any judgment or judgments, in satisfaction of which any lands or tenements are sold, shall at any time thereafter be reversed, such reversal shall not defeat or affect the title of the purchaser or purchasers; but, in such case, restitution shall be made by the judgment creditor, of the money for which such lands or tenements were sold, with lawful interest from the day of sale.

1. Reversal of judgment

2. Bona fide purchaser

1. Reversal of judgment

There is no sale as contemplated by the statute until order of confirmation is entered and time for superseding the order has elapsed and, where defendant appeals from order confirming sale, said order being superseded, and judgment is reversed, an order may be entered quashing the levy and vacating the sale. Baxter v. National Mortgage Loan Co., 130 Neb. 256, 264 N.W. 675 (1936).

Payment of judgment made by defendant to avoid sale of his property on execution does not waive his right to appeal. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Upon reversal of judgment which has been executed, it is duty of court to compel restitution. Hier v. Anheuser-Busch Brewing Assn., 60 Neb. 320, 83 N.W. 77 (1900).

Title of stranger through sale under judgment is not defeated by subsequent reversal of judgment. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).

Where judgment creditor purchases at execution sale on judgment which is subsequently reversed, it is his duty to make restitution. Nelson v. City of Beatrice, 2 Neb. Unof. 47, 96 N.W. 288 (1901).

2. Bona fide purchaser

Bona fide purchaser under decree of partition, no fraud being shown, is protected hereunder although judgment is thereafter reversed. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).

Only good faith purchaser is protected. Pauley v. Knouse, 109 Neb. 716, 192 N.W. 195 (1923).

Purchaser defined; one who made bona fide contract to purchase land sold under erroneous judgment is protected to extent of money paid, with interest. Coon v. O'Brien, 107 Neb. 427, 186 N.W. 340 (1922).

One who purchases knowing that proceedings are fraudulent, and that he is assisting in the fraud, does not get good title. Coates v. O'Connor, 102 Neb. 602, 168 N.W. 102 (1918), rehearing denied 102 Neb. 606, 169 N.W. 239 (1918).

Bona fide purchaser under judicial decree is protected by this section, though judgment is thereafter reversed. Kazebeer v. Nunemaker, 82 Neb. 732, 118 N.W. 646 (1908).

Purchaser should recover from redemptioner purchase money paid. Hitchcock County v. Cole, 80 Neb. 375, 114 N.W. 276 (1907).



25-1542 Judgment lien; when lost.

No judgment on which execution has not been taken out and levied before the expiration of five years after its entry shall operate as a lien upon the estate of any debtor to the preference of any other bona fide judgment creditor or purchaser, but when judgment has been or may be rendered in the Court of Appeals or Supreme Court and any special mandate awarded to the district court to carry the same into execution, the lien of the judgment creditor shall continue for five years after the first day of the next term of the district court to which such mandate may be directed. Nothing in this section shall be construed to defeat the lien of any judgment creditor who fails to take out execution and cause a levy to be made as provided in this section when such failure is occasioned by appeal, proceedings in error, or injunction or by a vacancy in the office of sheriff and coroner or the inability of such officers until one year after such disability is removed.

To preserve priority of judgment lien against bona fide creditor or purchaser, actual levy of execution must be made. Hein v. W. T. Rawleigh Co., 167 Neb. 176, 92 N.W.2d 185 (1958).

Lien of foreclosure decree is not lost by failure to have order of sale issued within five years. Jenkins Land & Live Stock Co. v. Kimsey, 99 Neb. 308, 156 N.W. 499 (1916).

Priority of a judgment lien may be continued as against other bona fide judgment creditors and purchasers only by the issuance of an execution and an actual levy within the time limited by statute. Glenn v. Glenn, 79 Neb. 68, 112 N.W. 321 (1907).

An appeal by judgment defendant does not in absence of a supersedeas, operate to prolong lien of judgment. Harvey v. Godding, 77 Neb. 289, 109 N.W. 220 (1906).

Lien of judgment created by mandate of Supreme Court continues for five years. Medland v. Van Etten, 75 Neb. 794, 106 N.W. 1022 (1906).

Right of judgment creditor to execution is a substantial one and can only be taken away by some act done in compliance with law. Halmes v. Dovey, 64 Neb. 122, 89 N.W. 631 (1902).

Execution levied but returned unsatisfied before sale by order of plaintiff prevents judgment from becoming dormant. Godman v. Boggs, 12 Neb. 13, 10 N.W. 403 (1881).



25-1543 Writ of execution; when returnable.

The sheriff or other officer to whom any writ of execution is directed shall return such writ to the court to which the writ is returnable as soon as practicable after the writ has been served.

Failure to return order of sale within sixty days will not defeat confirmation. Philadelphia Mortgage & Trust Co. v. Buckstaff Bros. Mfg. Co., 61 Neb. 54, 84 N.W. 416 (1900).

Section is not applicable to orders of sale. Jarrett v. Hoover, 54 Neb. 65, 74 N.W. 429 (1898).

This provision is mandatory. Buckley v. Mason, 52 Neb. 639, 72 N.W. 1043 (1897).

Officer must return execution stating what he has done under it. Burkett v. Clark, 46 Neb. 466, 64 N.W. 1113 (1895).



25-1544 Judgment against principal and surety; how entered; how executed.

In all cases where judgment is rendered in any court of record within this state upon any instrument in writing in which two or more persons are jointly and severally bound, and it shall be made to appear to the court by parol or other testimony that one or more of said persons so bound signed the same as surety or bail for his or their codefendant, it shall be the duty of the clerk of said court in recording the judgment thereon, to certify which of the defendants is principal debtor, and which are sureties or bail. The clerk of the court aforesaid shall issue execution on such judgment, commanding the sheriff or other officer to cause the money to be made of the goods and chattels, lands and tenements, of the principal debtor, but for want of sufficient property of the principal debtor to make the same, that he cause the same to be made of the goods and chattels, lands and tenements of the surety or bail. In all cases the property, both personal and real, of the principal debtor, within the jurisdiction of the court, shall be exhausted before any of the property of the surety or bail shall be taken in execution.

1. Scope

2. Liability of surety

1. Scope

Purpose of statute was to enlarge the legal rights of the surety by requiring the property of the principal to be first exhausted before levy on the property of the surety. Exchange Elevator Co. v. Marshall, 147 Neb. 48, 22 N.W.2d 403 (1946).

Above section does not control procedure on entering judgment on bond guaranteeing fidelity of employee. Luther College v. Benson, 126 Neb. 410, 253 N.W. 421 (1934).

Statute applies generally to judgments on supersedeas bonds which stay proceedings pending appeals from district court to Supreme Court. Sonneman v. Dolan, 124 Neb. 830, 248 N.W. 402 (1933).

In action on injunction bond, judgment against principal and surety should be entered under this section. Trester v. Pike, 60 Neb. 510, 83 N.W. 676 (1900).

Judgment otherwise joint is not rendered several by finding entered under this section. Farney v. Hamilton County, 54 Neb. 797, 75 N.W. 44 (1898).

2. Liability of surety

It is not the duty of the jury to find which of the defendants is principal and which is surety. Smith v. Roehrig, 90 Neb. 262, 133 N.W. 230 (1911).

Vacation of judgment as to principal vacates as to surety. Sturgis, Cornish & Burn Co. v. Miller, 79 Neb. 404, 112 N.W. 595 (1907).

Surety paying judgment and taking assignment, may have execution against principal. Nelson v. Webster, 72 Neb. 332, 100 N.W. 411 (1904).

Failure of clerk to certify that some were principals and others were sureties, was reversible error, although matter was not brought to attention of trial court. Blaco v. State, 58 Neb. 557, 78 N.W. 1056 (1899).

Failure of judgment to distinguish between principal and surety does not extinguish relation. Drexel v. Pusey, 57 Neb. 30, 77 N.W. 351 (1898).

This section cannot be invoked in determining liability of surety to obligee. It applies only after judgment. Kroncke v. Madsen, 56 Neb. 609, 77 N.W. 202 (1898).

Liabilities of sureties will not be extended beyond terms of their agreements. Godfrey v. City of Beatrice, 51 Neb. 272, 70 N.W. 914 (1897).

In action on supersedeas bond judgment should show which defendant is principal debtor. Van Etten v. Kosters, 48 Neb. 152, 66 N.W. 1106 (1896).

Where agreement is made to exhaust one debtor's property first, its violation may be enjoined. Gibson v. McClay, 47 Neb. 900, 66 N.W. 851 (1896).

Surety discharging debt is entitled to contribution from co-surety. Smith v. Mason, 44 Neb. 610, 63 N.W. 41 (1895).



25-1545 Execution; sheriff; amercement; causes; procedure.

If any sheriff or other officer shall refuse or neglect to execute any writ of execution to him directed which has come to his hands; or shall neglect or refuse to sell any goods and chattels, lands and tenements; or shall neglect to call an inquest and return a copy thereof forthwith to the clerk's office; or shall neglect to return any writ of execution to the proper court, on or before the return day thereof; or shall neglect to return a just and perfect inventory of all and singular the goods and chattels by him taken in execution, unless the said sheriff or other officer shall return that he has levied and made the amount of the debt, damages and costs; or shall refuse or neglect on demand to pay over to the plaintiff, his agent or attorney of record, all money by him collected or received, for the use of said party, at any time after collecting or receiving the same, except as provided in section 25-1531; or shall neglect or refuse on demand made by the defendant, his agent or attorney of record, to pay over all money by him received for any sale made, beyond what is sufficient to satisfy the writ or writs of execution, with interest and legal costs, such sheriff or officer shall, on motion in court and two days' notice thereof in writing, be amerced in the amount of said debt, damages and costs, with ten percent thereon, to and for the use of said plaintiff or defendant, as the case may be.

Inquiry is permitted whether the debt could have been collected, and whether its collection has been prejudiced by the acts of the officer. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

Judgment of amercement against sheriff, without notice, is void. Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

Court may permit sheriff to amend return to conform to facts upon proper showing. Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897); Shufeldt & Co. v. Barlass, 33 Neb. 785, 51 N.W. 134 (1892).

Sheriff disburses money received on execution, and is not required to pay it into court. Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894).

Sureties on sheriffs' bond are liable in an action upon judgment of amercement. McNee v. Sewell, 14 Neb. 532, 16 N.W. 827 (1883).



25-1546 Clerk of court; amercement; causes; procedure.

If any clerk of the court shall neglect or refuse, on demand made by the persons entitled thereto, his agent, or attorney of record, to pay over all money by him received, in his official capacity, for the use of such person, every such clerk may be amerced; and the proceedings against him and his sureties shall be the same as provided for in section 25-1545 against sheriffs and their sureties.

Receipt of money by clerk is an official act. Moore v. Boyer, 52 Neb. 446, 72 N.W. 586 (1897); McDonald v. Atkins, 13 Neb. 568, 14 N.W. 532 (1882).



25-1547 Amercement; amount; limit.

When the cause of amercement is for refusing to pay over money collected as aforesaid, the said sheriff or other officer shall not be amerced in a greater sum than the amount so withheld, with ten percent thereon.



25-1548 Execution to another county; return by mail; effect upon liability of officer.

When execution shall be issued in any county in this state, and directed to the sheriff or coroner of another county, it shall be lawful for such sheriff or coroner having the execution, after having discharged all the duties required of him by law, to enclose such execution by mail to the clerk of the court who issued the same. On proof being made by such sheriff or coroner that the execution was mailed soon enough to have reached the office where it was issued within the time prescribed by law, the sheriff or coroner shall not be liable for any amercement or penalty if it does not reach the office in due time.



25-1549 Amercement; motion; notice; effect of entry; transmission of money.

No sheriff shall forward by mail any money made on any such execution, unless he shall be specially instructed to do it by the plaintiff, his agent or attorney of record. In all cases of a motion to amerce a sheriff or other officer of any county other than the one from which the execution issued, notice in writing shall be given to such officer, as hereinbefore required, by leaving it with him, or at his office, at least fifteen days before the first day of the term at which such motion shall be made, or by transmitting the notice by mail at least sixty days prior to the first day of the term at which such motion shall be made. All amercements, so procured, shall be entered on the record of the court, and shall have the same force and effect as a judgment.



25-1550 Amercement; judgment; liability of sureties; execution.

Every surety of any sheriff or other officer may be made a party to the judgment rendered as aforesaid, against the sheriff or other officer, by action, to be commenced and prosecuted as in other cases. But the goods and chattels, lands and tenements of any such surety shall not be liable to be taken on execution, when sufficient goods and chattels, lands and tenements of the sheriff or other officer, against whom execution may be issued, can be found to satisfy the same. Nothing herein contained shall prevent either party from proceeding against such sheriff or other officer by attachment, at his election.



25-1551 Amercement; execution on original judgment; rights of officer.

In cases where a sheriff or other officer may be amerced, and shall not have collected the amount of the original judgment, he shall be permitted to sue out an execution, and collect the amount of said judgment in the name of the original plaintiff, for his own use.



25-1552 Personal property except wages; debtors; claim of exemption; procedure.

Each natural person residing in this state shall have exempt from forced sale on execution the sum of two thousand five hundred dollars in personal property, except wages. The provisions of this section do not apply to the exemption of wages, that subject being fully provided for by section 25-1558. In proceedings involving a writ of execution, the exemption from execution under this section shall be claimed in the manner provided by section 25-1516. The debtor desiring to claim an exemption from execution under this section shall, at the time the request for hearing is filed, file a list of the whole of the property owned by the debtor and an indication of the items of property which he or she claims to be exempt from execution pursuant to this section and section 25-1556, along with a value for each item listed. The debtor or his or her authorized agent may select from the list an amount of property not exceeding the value exempt from execution under this section according to the debtor's valuation or the court's valuation if the debtor's valuation is challenged by a creditor.

1. Scope

2. Head of family

3. Homestead

4. Exemptions

1. Scope

Section should receive liberal construction. Wife contributing to support of dependent husband ordinarily qualifies as head of the family within meaning of this section. Grassman v. Jensen, 183 Neb. 147, 158 N.W.2d 673 (1968).

Exemption of wages from execution or attachment is not controlled by this section. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

This section is as inclusive as a statutory provision for stay is exclusive. Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).

This section must be taken into consideration in determining the rights of an heir. Goodwin v. Freadrich, 135 Neb. 203, 280 N.W. 917 (1938).

Statute is to be liberally construed; and exemption claimed hereunder is paramount to cross-claim of judgment creditor. State ex rel. Sorensen v. Bank of Crab Orchard, 122 Neb. 210, 239 N.W. 836 (1932).

Exemption allowed by this section is additional to property specially exempted by law. Johnson v. Bartek, 56 Neb. 422, 76 N.W. 878 (1898).

"Subject to exemption" applies to lands, and lots as well as houses. Widemair v. Woolsey, 53 Neb. 468, 73 N.W. 947 (1898).

Right to homestead defeats exemption under this section, even though title is merely contract of sale, or mortgaged to full value. State ex rel. Hilton v. Townsend, 17 Neb. 530, 23 N.W. 509 (1885).

Exemptions of debtor's property are determinable upon basis of facts as they exist at time of filing of petition in bankruptcy. In re Burden, 83 F.Supp. 416 (D. Neb. 1949).

2. Head of family

Divorced husband, although remarried, cannot claim exemptions hereunder as against former wife's judgment for alimony. Winter v. Winter, 95 Neb. 335, 145 N.W. 709 (1914).

Personal property not exceeding five hundred dollars in value is exempt to head of family who does not have homestead. McCormick Harvesting Machine Co. v. Dunn, 63 Neb. 81, 88 N.W. 159 (1901).

Every head of family not owning exempt real estate may claim benefit of section. Widemair v. Woolsey, 53 Neb. 468, 73 N.W. 947 (1898).

Wife with disabled husband, supporting family, is "head." State ex rel. Lucas v. Houck, 32 Neb. 525, 49 N.W. 462 (1891); Schaller v. Kurtz, 25 Neb. 655, 41 N.W. 642 (1889).

Wife, where husband has absconded from state, and who supports family, is "head." State ex rel. Scoville v. Wilson, 31 Neb. 462, 48 N.W. 147 (1891).

Divorced husband continuing to support children is entitled to exemption. Roberts v. Moudy, 30 Neb. 683, 46 N.W. 1013 (1890).

Head of family may claim property as exempt even though ordered sold under attachment. State ex rel. Stevens v. Carson, 27 Neb. 501, 43 N.W. 361 (1889).

Resident alien is entitled to exemptions though family have not yet moved here. People ex rel. Dobson v. McClay, 2 Neb. 7 (1873).

3. Homestead

Husband cannot claim exemption as long as he has homestead exemption. Creason v. Wells, 158 Neb. 78, 62 N.W.2d 327 (1954).

Consent of a wife to selection of a homestead from her property will be presumed from actual use of the premises as homestead, and she cannot claim allowance of five hundred dollars under this section in lieu of homestead. In re Estate of Nielsen, 135 Neb. 110, 280 N.W. 246 (1938).

Husband cannot claim exemption under this section though homestead in wife's name. Stout v. Rapp, 17 Neb. 462, 23 N.W. 364 (1885).

If family has homestead, cannot claim under this section. Axtell v. Warden, 7 Neb. 182 (1878).

4. Exemptions

A debtor engaged in the business of agriculture is not within the terms of the statute exempting tools and instruments of a mechanic, miner, or other person. Miller v. Dixon, 176 Neb. 659, 127 N.W.2d 203 (1964).

Five hundred dollar exemption in lieu of homestead may include wages due, or to become due, to the extent of ninety percent. Lyons v. Austin, 126 Neb. 248, 252 N.W. 908 (1934).

Nonresident of the state is not entitled to any part of the five hundred dollar exemption. Woolfson v. Mead, 96 Neb. 528, 148 N.W. 153 (1914).

There is no exemption until partnership's debts are paid. Miller v. Waite, 59 Neb. 319, 80 N.W. 907 (1899).

When debtor files inventory under oath, officer must call appraisers and setoff exemptions. Daley v. Peters, 47 Neb. 848, 66 N.W. 862 (1896).

Exemption may consist of judgment. Mace v. Heath, 34 Neb. 54, 51 N.W. 317 (1892).

Member of partnership cannot claim firm property as exempt against creditors of firm. Lynch v. Englehardt Winning Davison Merchantile Co., 1 Neb. Unof. 528, 96 N.W. 524 (1901).

A judgment debtor may assert the in-lieu-of-homestead exemption, provided by this section, in response to a garnishment summons against the judgment debtor's bank account. ARL Credit Servs. v. Piper, 15 Neb. App. 811, 736 N.W.2d 771 (2007).

United States is not entitled to object to exemption allowed bankrupt on ground that state taxes were not paid. United States v. Bernstein, 16 F.2d 233 (8th Cir. 1926).



25-1553 Federal or state earned income tax credit refund; when exempt.

In bankruptcy and in the collection of a money judgment, the full amount of any federal or state earned income tax credit refund shall be exempt from attachment, garnishment, or other legal or equitable process and from all claims of creditors.



25-1554 Repealed. Laws 1993, LB 458, § 15.



25-1555 Exemptions; not applicable to tax sales.

Nothing in this chapter shall be considered as exempting any real or personal property from levy and sale for taxes.

This section applies only to property of private persons or corporations, and not to that of the state or its governmental subdivisions. Madison County v. School Dist. No. 2 of Madison County, 148 Neb. 218, 27 N.W.2d 172 (1947).

There is no exemption of any class or kind of personalty from distress or seizure for taxes except as specifically provided for by statute. Ryder v. Livingston, 145 Neb. 862, 18 N.W.2d 507 (1945).

United States is not entitled to object to exemption allowed bankrupt on ground that state taxes were not paid. United States v. Bernstein, 16 F.2d 233 (8th Cir. 1926).



25-1556 Specific exemptions; personal property; selection by debtor.

No property hereinafter mentioned shall be liable to attachment, execution, or sale on any final process issued from any court in this state, against any person being a resident of this state: (1) The immediate personal possessions of the debtor and his or her family; (2) all necessary wearing apparel of the debtor and his or her family; (3) the debtor's interest, not to exceed an aggregate fair market value of one thousand five hundred dollars, in household furnishings, household goods, household computers, household appliances, books, or musical instruments which are held primarily for personal, family, or household use of such debtor or the dependents of such debtor; (4) the debtor's interest, not to exceed an aggregate fair market value of two thousand four hundred dollars, in implements, tools, or professional books or supplies held for use in the principal trade or business of such debtor or his or her family, which may include one motor vehicle used by the debtor in connection with his or her principal trade or business or to commute to and from his or her principal place of trade or business; and (5) the debtor's interest in any professionally prescribed health aids for such debtor or the dependents of such debtor. The specific exemptions in this section shall be selected by the debtor or his or her agent, clerk, or legal representative in the manner provided in section 25-1552.

1. Who may claim exemptions

2. Property exempt

1. Who may claim exemptions

A widow is not entitled to claim all farm machinery as exempt. Thomas v. Sternhagen, 178 Neb. 578, 134 N.W.2d 237 (1965).

Only residents and heads of families are entitled; physicians, attorneys, and other professional men, not heads of families, are not entitled to exemption. Howells State Bank v. Arps, 117 Neb. 110, 219 N.W. 844 (1928).

Debtor may also claim benefits of other statutes allowing specific exemptions. Johnson v. Bartek, 56 Neb. 422, 76 N.W. 878 (1898).

Debtor may make selection. Conway v. Roberts, 38 Neb. 456, 56 N.W. 980 (1893).

Where husband absconds, wife may claim benefit of statute. Frazier v. Syas, 10 Neb. 115, 4 N.W. 934 (1880).

2. Property exempt

A combine exceeding the value of fifty dollars is not exempt to one engaged in agriculture. Miller v. Dixon, 176 Neb. 659, 127 N.W.2d 203 (1964).

Property is specifically exempted under this section, irrespective of homestead exemption, and need not be appraised. Johnson v. Bartek, 56 Neb. 422, 76 N.W. 878 (1898).

Growing crops are personal property. Sims v. Jones, 54 Neb. 769, 75 N.W. 150 (1898).

Library of lawyer is not exempt where judgment is for money collected for client. Shreck v. Gilbert, 52 Neb. 813, 73 N.W. 276 (1897).

Exempt property is not subject to fraudulent alienation. Bloedorn v. Jewell, 34 Neb. 649, 52 N.W. 367 (1892).

Homestead exemption does not bar claim under this section. Axtell v. Warden, 7 Neb. 182 (1878).

Team of mules instead of horses may be claimed. State ex rel. Metz v. Cunningham, 6 Neb. 90 (1877).

Term "plow" includes any plow, even though too large for operation by two horses. Clay Center Bank v. McKelvie, 19 F.2d 308 (8th Cir. 1927).

Dealer in eggs and poultry, which he buys at farmers' houses and takes to his place of business, is entitled to hold as exempt a horse, harness, wagon and office furniture, scales, coops, etc., necessary to be used in conducting his business. In re Conley, 162 F. 806 (D. Neb. 1907).

Truck used by painter in carrying on business was exempt in bankruptcy court. In re Bailey, 172 F.Supp. 925 (D. Neb. 1959).

Exemption of truck as tool for carrying on business allowed in bankruptcy court. In re Burden, 83 F.Supp. 416 (D. Neb. 1949).



25-1557 Actions in which exemptions limited or not allowed.

Nothing in this chapter shall be so construed as to exempt any property in this state from execution or attachment for unpaid wages; for money due and owing by an attorney at law for money or other valuable consideration received by such attorney for any person or persons; or for enforcement of an award of or judgment for child support, alimony, or maintenance or a judgment for property division awarded to a former spouse.

Judgment need not disclose nature of claim. Shreck v. Gilbert, 52 Neb. 813, 73 N.W. 276 (1897).

This section is not applicable to property exempt by homestead laws. Money due independent contractor is not "wages." Fox v. McClay, 48 Neb. 820, 67 N.W. 888 (1896).

Money due contractor furnishing his own and other labor is not exempt as wages. Henderson v. Nott, 36 Neb. 154, 54 N.W. 87 (1893).

"Necessaries of life" do not include goods furnished boarding house. Lehnoff v. Fisher, 32 Neb. 107, 48 N.W. 821 (1891).

Laborers' wages were exempt. Snyder v. Brune, 22 Neb. 189, 34 N.W. 364 (1887).

Proviso in this section does not limit value of specific property exemption under preceding section. Clay Center Bank v. McKelvie, 19 F.2d 308 (8th Cir. 1927).



25-1558 Wages; subject to garnishment; amount; exceptions.

(1) Except as provided in subsection (2) of this section, the maximum part of the aggregate disposable earnings of an individual for any workweek which is subject to garnishment shall not exceed the lesser of the following amounts:

(a) Twenty-five percent of his or her disposable earnings for that week;

(b) The amount by which his or her disposable earnings for that week exceed thirty times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) in effect at the time earnings are payable; or

(c) Fifteen percent of his or her disposable earnings for that week, if the individual is a head of a family.

(2) The restrictions of subsection (1) of this section shall not apply in the case of:

(a) Any order of any court for the support of any persons;

(b) Any order of any court of bankruptcy under Chapter XIII of the Bankruptcy Act; or

(c) Any debt due for any state or federal tax.

(3) No court shall make, execute, or enforce any order or process in violation of this section. The exemptions allowed in this section shall be granted to any person so entitled without any further proceedings.

(4) For the purposes of this section:

(a) Earnings shall mean compensation paid or payable by an employer to an employee for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program;

(b) Disposable earnings shall mean that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld;

(c) Garnishment shall mean any legal or equitable procedure through which the earnings of any individual are required to be withheld for payment of any debt; and

(d) Head of a family shall mean an individual who actually supports and maintains one or more individuals who are closely connected with him or her by blood relationship, relationship by marriage, by adoption, or by guardianship, and whose right to exercise family control and provide for the dependent individuals is based upon some moral or legal obligation.

(5) Every assignment, sale, transfer, pledge, or mortgage of the wages or salary of an individual which is exempted by this section, to the extent of the exemption provided by this section, shall be void and unenforceable by any process of law.

(6) No employer shall discharge any employee by reason of the fact that his or her earnings have been subjected to garnishment for any one indebtedness.

(7) In the case of earnings for any pay period other than a week, the Commissioner of Labor shall by regulation prescribe a multiple of the federal minimum hourly wage equivalent in effect to that set forth in this section.

1. Exemption of wages

2. Miscellaneous

1. Exemption of wages

The wage exemption this section provides to debtor wage earners is personal to the debtor and cannot be utilized for the garnishee's benefit. Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615 (2002).

This section is constitutional, and controls exemption of wages from execution or attachment. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

Statute controls exemption from execution or attachment of wages of judgment debtor. Lyons v. Austin, 126 Neb. 248, 252 N.W. 908 (1934).

Surviving wife is entitled to exempt wages. Dobney v. Chicago & N. W. Ry. Co., 120 Neb. 824, 235 N.W. 585 (1931).

Traveling salesman's salary is exempt as wages. William Deering Co. v. Ruffner, 32 Neb. 845, 49 N.W. 771 (1891).

Exempt wages are not subject to fraudulent assignment. Union Pacific Ry. Co. v. Smersh, 22 Neb. 751, 36 N.W. 139 (1888).

This section, passed as independent act, controls subject of exemption of wages. Snyder v. Brune, 22 Neb. 189, 34 N.W. 364 (1887).

Garnishee must set up facts showing wages are exempt. Turner v. Sioux City & Pacific R. R. Co., 19 Neb. 241, 27 N.W. 103 (1886).

Debtor may recover of creditor exempt wages applied on judgment by garnishment. Albrecht v. Treitschke, 17 Neb. 205, 22 N.W. 418 (1885).

2. Miscellaneous

This section applies though employee is nonresident. Wright v. Chicago, B. & Q. R. R. Co., 19 Neb. 175, 27 N.W. 90 (1886).



25-1559 Pensions of disabled soldiers and sailors; property purchased therewith; limit.

In addition to the exemptions otherwise provided for, there shall also be exempt from levy and sale upon execution or attachment, to every resident of the State of Nebraska, who became disabled in the service of the United States as a soldier, sailor or marine, all pension money hereafter received and all property hereafter purchased and improved exclusively therewith, not exceeding two thousand dollars in value, of and belonging to such soldier, sailor or marine.

Pension money is exempt, and exemption covers property bought therewith, exchanged, and increase up to two thousand dollars. Dargan v. Williams, 66 Neb. 1, 91 N.W. 862 (1902).



25-1560 Exempt wages; interstate business; attachment or garnishment by method to avoid exemption laws; unlawful.

It is hereby declared unlawful for any creditor of, or other holder of any evidence of debt, book account, or claim of any name or nature against any laborer, servant, clerk, or other employee, of any corporation, firm or individual in this state engaged in interstate business, for the purpose below stated, to sell, assign, transfer, or by any means dispose of any such claim, book account, bill, or debt of any name or nature whatever, to any person or persons, firm, corporation or institution, or to institute, in this state or elsewhere, or prosecute any suit or action for any such claim or debt against any such laborer, servant, clerk or employee by any process seeking to seize, attach, or garnish the wages of such person or persons earned within sixty days prior to the commencement of such proceeding, for the purpose of avoiding the effect of the laws of the State of Nebraska concerning exemptions.

Nonresident cannot claim benefits of this and following sections. McCormack v. Tincher, 77 Neb. 857, 110 N.W. 547 (1906).

Act, of which this section was part, is constitutional. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).

Foreign corporations are subject to operation of act; exemption laws where wages earned apply. Singer Mfg. Co. v. Fleming, 39 Neb. 679, 58 N.W. 226 (1894).



25-1561 Exempt wages; interstate business; law violation; aiders; abettors.

It is hereby declared unlawful for any person or persons to aid, assist, abet or counsel a violation of section 25-1560, for any purpose whatever.



25-1562 Exempt wages; interstate business; violation of sections; evidence.

In any proceeding, civil or criminal, growing out of a breach of sections 25-1560 and 25-1561 or either of them, proof of the institution of a suit or service of garnishment summons by any person, firm or individual, in any court of any state, or territory, other than this state, or in this state to seize by process of garnishment or otherwise, any of the wages of such persons as defined in section 25-1560 shall be deemed prima facie evidence of an evasion of the laws of the State of Nebraska and a breach of the provisions of such sections on the part of the creditor or resident in Nebraska causing the same to be done.

Principal is not liable for unauthorized suit by agent. Satterlee v. First Nat. Bank of Columbus, 78 Neb. 691, 111 N.W. 591 (1907).

Suit by assignee is prima facie evidence in action against assignor; rebuttal. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).

Good faith of assignor is question for jury. Karnes v. Dovey, 53 Neb. 725, 74 N.W. 311 (1898).



25-1563 Exempt wages; interstate business; violation; penalty.

Any persons, firm, company, corporation or business institution guilty of a violation of section 25-1560 or 25-1561, shall be liable to the party injured through such violation thereof for the amount of the debt sold, assigned, transferred, garnished or sued upon with all costs and expenses and reasonable attorney's fee, to be recovered in any court of competent jurisdiction in this state, and shall further be guilty of a Class IV misdemeanor.

Debtor, to claim benefit of act, must have residence in this state. Corliss v. Plano Mfg. Co., 80 Neb. 366, 114 N.W. 413 (1907).

Petition was sufficient to state cause of action under this section. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).

Section is constitutional; must allege plaintiff is head of family and wages are exempt. State ex rel. Green v. Power, 63 Neb. 496, 88 N.W. 769 (1902).



25-1563.01 Stock, pension, or similar plan or contract; exempt from certain process; when.

In bankruptcy and in the collection of a money judgment, the following benefits shall be exempt from attachment, garnishment, or other legal or equitable process and from all claims of creditors: To the extent reasonably necessary for the support of the debtor and any dependent of the debtor, an interest held under a stock bonus, pension, profit-sharing, or similar plan or contract payable on account of illness, disability, death, age, or length of service unless:

(1) Within two years prior to bankruptcy or to entry against the individual of a money judgment which thereafter becomes final, such plan or contract was established or was amended to increase contributions by or under the auspices of the individual or of an insider that employed the individual at the time the individual's rights under such plan or contract arose; or

(2) Such plan or contract does not qualify under section 401(a), 403(a), 403(b), 408, or 408A of the Internal Revenue Code.

For purposes of this section, unless the context otherwise requires, insider shall have the meaning provided in 11 U.S.C. 101.

Individual Retirement Accounts are generally protected from attachment and garnishment to the extent the funds contained therein are reasonably necessary for the support of the debtor or any dependent of the debtor. Novak v. Novak, 245 Neb. 366, 513 N.W.2d 303 (1994).



25-1563.02 Lump-sum settlement; structured settlement; exempt from certain process; when.

(1) Except as provided in subsection (2) of this section, all proceeds and benefits, including interest earned thereon, which are paid either in a lump sum or are accruing under any structured settlement providing periodic payments, which lump-sum settlement or periodic payments are made as compensation for personal injuries or death, shall be exempt from attachment, garnishment, or other legal or equitable process and from all claims of creditors of the beneficiary or the beneficiary's surviving dependents unless a written assignment to the contrary has been obtained by the claimant.

(2) All proceeds and benefits, including interest earned thereon, which are paid for personal injuries may be garnished by a county attorney or authorized attorney pursuant to section 43-512.03 or garnished for child support as defined in section 43-1705 by an obligee as defined in section 43-1713.



25-1564 Property of debtor other than lands and chattels subject to payment of judgment.

Where a judgment debtor has not personal or real property subject to levy on execution, sufficient to satisfy the judgment, any interest which he may have in any banking, turnpike, bridge, or other joint-stock company, or any interest he may have in any money, contracts, claims or choses in action, due or to become due to him, or in any judgment or decree, or any money, goods or effects which he may have in possession of any person, body politic or corporate, shall be subject to the payment of such judgment by proceedings in equity, or as in this chapter prescribed.

1. Scope

2. Proceeding

1. Scope

This section authorizes a creditor's bill in Nebraska. Doksansky v. Norwest Bank Neb., N.A., 260 Neb. 100, 615 N.W.2d 104 (2000).

This and succeeding sections provide remedy where discovery of property of judgment debtor is sought through evidence from others than a garnishee. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).

Where creditor has exhausted legal remedies he may proceed in equity to reach interest of debtor in corporation. Fuchs v. Chambers, 89 Neb. 538, 131 N.W. 975 (1911).

This section does not supersede remedy in equity. First Nat. Bank of Plattsmouth v. Gibson, 69 Neb. 21, 94 N.W. 965 (1903).

This section takes place of bill of discovery. Clarke v. Nebraska Nat. Bank, 49 Neb. 800, 69 N.W. 104 (1896).

2. Proceeding

Any interest a judgment debtor may have in any money or choses in action due, or to become due, is subject to the payment of the judgment against him. Emerson-Brantingham Implement Co. v. Hallgren, 146 Neb. 530, 20 N.W.2d 501 (1945).

In proceedings in aid of execution, the judgment creditor proceeds directly against the debtor, citing him into court for an examination of his assets. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

Creditors suit is proper to impress a lien upon distributive share of judgment debtor in decedent's estate in process of administration. Fremont Farmers Union Coop. Assn. v. Markussen, 136 Neb. 567, 286 N.W. 784 (1939).

Proceedings in aid of execution afford ample remedy to judgment creditor where debtor makes false affidavit and procures release, as exempt, of property taken in execution; replevin is not proper remedy. France v. Larkin, 96 Neb. 365, 148 N.W. 86 (1914).

Creditor must have had actionable demand against his debtor when suit commenced. German Nat. Bank of Hastings v. First Nat. Bank of Hastings, 59 Neb. 7, 80 N.W. 48 (1899).

Equity court has power to subject to judgment property not reached by legal execution. Arlington State Bank v. Paulsen, 57 Neb. 717, 78 N.W. 303 (1899).

Creditor's bill is still available; not entitled to jury trial therein. Monroe v. Reid, Murdock & Co., 46 Neb. 316, 64 N.W. 983 (1895).



25-1565 Discovery of property of debtor; order to appear and answer.

At any time after the entry of judgment against the judgment debtor, or one of several debtors in the same action, the judgment creditor is entitled to an order from the county court or the district court of the county (1) in which the debtor resides, (2) if the debtor does not reside in the state, where judgment was rendered, or (3) in which a transcript of judgment has been filed, requiring the debtor to appear and answer concerning his or her property before the judge of such court or a referee appointed by the judge of such court at a time and place specified in the order within the county to which the order was issued.

Provisions of the code pertaining to compulsory discovery do not relate to the subject of pleading. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

Making of order is authorized only after return of execution unsatisfied. Clarke v. Nebraska Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).

Proceedings in aid of execution were designed to take the place of bill of discovery. Clarke v. Nebraska Nat. Bank, 49 Neb. 800, 69 N.W. 104 (1896).

Execution must issue to lay foundation for contempt proceedings. Hawthorne v. State, 45 Neb. 871, 64 N.W. 359 (1895).

Affidavit is unnecessary to obtain order; it is sufficient if execution is returned unsatisfied. English v. Smith, 1 Neb. Unof. 670, 96 N.W. 60 (1901).



25-1566 Discovery of property of debtor; warrant for arrest; examination; undertaking; punishment for contempt.

Instead of the order requiring the attendance of the judgment debtor, as provided in section 25-1565, the judge may, upon proof to his satisfaction by affidavit of the party or otherwise, that there is danger of the debtor leaving the state or concealing himself to avoid the examination herein mentioned, issue a warrant, requiring the sheriff to arrest him and bring him before such judge within the county in which the debtor may be arrested. Such warrant can be issued only by a county judge or a judge of the district court of the county in which such debtor resides or may be arrested. Upon being brought before the judge, he shall be examined on oath, and other witnesses may be examined on either side, and if on such examination it appears that there is danger of the debtor leaving the state, and that he has property which he unjustly refuses to apply to such judgment, he may be ordered to enter into an undertaking, in such sum as the judge may prescribe, with one or more sureties, that he will from time to time attend for examination before the judge or referee as shall be directed. In default of entering into such undertaking, he may be committed to the jail of the county by warrant of the judge, as for a contempt.

Intention to leave state alone is insufficient; but danger that citation will not be obeyed, is ground. Bank of Miller v. Richmon, 68 Neb. 731, 94 N.W. 998 (1903).

Affidavit upon information and belief is insufficient. Clarke v. Nebraska Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).



25-1567 Discovery of property of debtor; examination; debtor's incriminating answers; not privileged; immunity.

No person shall, on examination pursuant to sections 25-1564 to 25-1580, be excused from answering any question on the ground that his examination will tend to convict him of a fraud, but his answer shall not be used as evidence against him in a prosecution for such fraud.



25-1568 Execution; satisfaction; payment by debtors of judgment debtor.

After the issuing of execution against property, any person indebted to the judgment debtor may pay to the sheriff the amount of his debt, or so much thereof as may be necessary to satisfy the execution, and the sheriff's receipt shall be a sufficient discharge for the amount so paid or directed to be credited by the judgment creditor on the execution.

This section relates to examination of the judgment debtor's debtor. Clarke v. Nebraska Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).



25-1569 Debtors of judgment debtor; examination; notice.

After the issuing or return of an execution against property of the judgment debtor, or of any one of several debtors in the same judgment, and upon proof by affidavit or otherwise, to the satisfaction of the judge, that any person or corporation has property of such judgment debtor, or is indebted to him, the judge may, by an order, require such person or corporation, or any officer or member thereof, to appear at a specified time and place, within the county in which such person or corporation may be served with the order to answer, and answer concerning the same. The judge may also, in his discretion, require notice of such proceeding to be given to any party in the action, in such manner as may seem to him proper.

Notice is to be given in the manner which the court deems proper. Emerson-Brantingham Implement Co. v. Hallgren, 146 Neb. 530, 20 N.W.2d 501 (1945).

This section applies to garnishment proceedings after judgment and return of execution nulla bona. Mercer v. Armstrong, 98 Neb. 645, 154 N.W. 219 (1915).



25-1570 Discovery of property of debtor; examination; witnesses.

Witnesses may be required, upon the order of the judge or by a subpoena issued by the clerk of the court, to appear and testify upon any proceedings under sections 25-1564 to 25-1580 in the same manner as upon the trial of an issue.

Witnesses may be required to appear and testify in the same manner as upon the trial of an issue. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).



25-1571 Discovery of property of debtor; examination; oath; referee.

The party or witness may be required to attend before the judge or before a referee appointed by the court or judge. If before a referee, the examination must be taken by the referee and certified by the judge. All examinations and answers before a judge or referee under sections 25-1564 to 25-1580 must be on oath, but when a corporation answers, the answer must be on the oath of an officer thereof.

It is the duty of the district court, in a proceeding in aid of execution, when it is disclosed by the administrator of an estate that a judgment debtor has an interest in a distributive share of such estate, to impress a lien upon such share. Emerson-Brantingham Implement Co. v. Hallgren, 146 Neb. 530, 20 N.W.2d 501 (1945).

Judgment debtor may be a witness. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).



25-1572 Discovery of property of debtor; disposition by judge.

The judge may order any property of the judgment debtor, not exempt by law, in the hands of either himself or any other person or corporation, or due to the judgment debtor, to be applied towards the satisfaction of the judgment.

This section was not amended by act exempting ninety per cent of wages, and applies to proceedings against debtor in aid of execution. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

Order may be enforced by the ordinary legal methods of procedure. In re Havlik, 45 Neb. 747, 64 N.W. 234 (1895).



25-1573 Discovery of property of debtor; appointment of receiver; transfer of nonexempt property; power of court to prevent.

The judge may also, by order, appoint the sheriff of the proper county, or other suitable person, a receiver of the property of the judgment debtor, in the same manner and with the like authority as if the appointment were made by the court. The judge may also, by order, forbid a transfer or other disposition of the property of the judgment debtor, not exempt by law, and any interference therewith.



25-1574 Discovery of property of debtor; receiver; liability of officer and sureties; undertaking; oath.

If the sheriff shall be appointed receiver, he and his sureties shall be liable on his official bond for the faithful discharge of his duties as such receiver; if any other person shall be appointed receiver, he shall give a written undertaking, in such sum as shall be prescribed by the judge, with one or more sureties, to the effect that he will faithfully discharge his duties of receiver, and he shall also take an oath to the same effect before acting as such receiver. The undertaking mentioned in this section shall be to the State of Nebraska, and actions may be prosecuted for a breach thereof, by any person interested, in the same manner as upon a sheriff's official bond.



25-1575 Discovery of property of debtor; proceedings; continuance.

The judge or referee, acting under the provisions of sections 25-1564 to 25-1580, shall have power to continue his proceedings from time to time until they are completed.



25-1576 Discovery of property of debtor; reference.

The judge may in his discretion order a reference to a referee agreed upon or appointed by him, to report the evidence of the facts.



25-1577 Discovery of property of debtor; disobedience of order of court; penalty.

(1) Except as provided in subsection (2) of this section, if any person, party, or witness disobeys an order of the judge or referee, duly served, such person, party, or witness may be punished by the judge as for contempt, and if a party, he or she shall be committed to the jail of the county wherein the proceedings are pending until he or she complies with such order; or, in case he or she has, since the service of such order upon him or her, rendered it impossible for him or her to comply therewith, until he or she has restored to the opposite party what such party has lost by such disobedience, or until discharged by due course of law.

(2) No imprisonment related to the debt collection process shall be allowed unless, after a hearing, a judgment debtor is found to be in willful contempt of court. A judgment debtor shall not be committed to jail for failing to appear pursuant to section 25-1565 unless, after service of an order to appear and show cause as to why the judgment debtor should not be found in contempt for failing to appear, the judgment debtor is found to be in willful contempt.

Failure to pay money is not punishable, unless party is able to pay or willfully unable. Hawthorne v. State, 45 Neb. 871, 64 N.W. 359 (1895).

Third person refusing to turn over property in his possession is not punishable. In re Havlik, 45 Neb. 747, 64 N.W. 234 (1895).



25-1578 Discovery of property of debtor; orders to judgment debtors and witnesses; service; filing; record.

The orders to judgment debtors and witnesses, provided for in sections 25-1564 to 25-1580, shall be in writing and signed by the judge making the same, and shall be served as a summons in other cases. The judge shall reduce all his orders to writing, which, together with a minute of his proceedings, signed by himself, shall be filed with the clerk of the court of the county in which the judgment is rendered, or the transcript of the justice filed, and the clerk shall enter on his execution docket the time of filing the same.



25-1579 Discovery of property of debtor; proceedings; fees; taxation as costs.

The judge shall allow to sheriffs, referees, receivers, and witnesses such compensation as is allowed for like service in other cases, to be taxed as costs in the case, and shall enforce by order the collection thereof from such party or parties as ought to pay the same.



25-1580 Discovery of property of debtor; proceedings; county judge; fees.

The county judge shall be allowed for his or her services, under sections 25-1564 to 25-1580, the sum of five dollars in each case, and such fees as are allowed by law to clerks of the district court for similar services.



25-1581 Execution; contents; satisfaction of damages and costs.

If the execution be for the delivery of the possession of real property, it shall require the officer to deliver the same, particularly describing the property, to the party entitled thereto, and may at the same time require the officer to satisfy any costs or damages recovered in the same judgment, out of the goods and chattels of the party against whom it was rendered, and for want of such goods and chattels, then out of the lands and tenements, and in this respect it shall be deemed an execution against the property.



25-1582 Judgment other than for the recovery of money or real property; enforcement by attachment or rule of court; notice.

When the judgment is not for the recovery of money or real property, the same may be enforced by attachment by the court rendering the judgment, upon motion made, or by a rule of the court upon the defendant; but in either case, notice of the motion, or service of a copy of the rule, shall be made on the defendant a reasonable time before the order of attachment is made.

Judgment becomes lien on after-acquired property. Jones v. Knosp, 91 Neb. 224, 135 N.W. 1049 (1912).



25-1583 Repealed. Laws 1972, LB 1032, § 287.



25-1584 Repealed. Laws 1972, LB 1032, § 287.



25-1585 Repealed. Laws 1972, LB 1032, § 287.



25-1586 Repealed. Laws 1972, LB 1032, § 287.



25-1587 Repealed. Laws 1993, LB 458, § 15.



25-1587.01 Act, how cited.

Sections 25-1587.01 to 25-1587.09 shall be known and may be cited as the Nebraska Uniform Enforcement of Foreign Judgments Act.

While Nebraska courts are prohibited from reviewing the merits of a foreign judgment, Nebraska courts may examine whether the foreign judgment was rendered with proper jurisdiction and may refuse to register and enforce a foreign judgment rendered without jurisdiction over the parties or the subject matter. Walksalong v. Mackey, 250 Neb. 202, 549 N.W.2d 384 (1996).



25-1587.02 Foreign judgment, defined.

For purposes of the Nebraska Uniform Enforcement of Foreign Judgments Act, foreign judgment means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



25-1587.03 Filing and status of foreign judgments.

A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state may be filed on or after January 1, 1994, in the office of the clerk of any court of this state having jurisdiction of such action. The clerk shall treat the foreign judgment in the same manner as a judgment of a court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of a court of this state and may be enforced or satisfied in like manner.

The filing of a foreign judgment in a Nebraska court pursuant to this section is not an action upon a foreign judgment within the meaning of section 25-205. A foreign judgment filed in a Nebraska court pursuant to this section may be collaterally attacked on the ground that the court which entered the judgment lacked jurisdiction to do so, and the resolution of the issue must be made by the Nebraska court. Deuth v. Ratigan, 256 Neb. 419, 590 N.W.2d 366 (1999).



25-1587.04 Notice of filing.

(a) At the time of the filing of the foreign judgment, the judgment creditor or his or her lawyer shall make and file with the clerk of the court an affidavit setting forth the name and last-known post office address of the judgment debtor and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.



25-1587.05 Stay.

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period upon requiring the same security for satisfaction of the judgment which is required in this state.



25-1587.06 Fees.

Any person filing a foreign judgment or a judgment from another court in this state shall pay to the clerk of the district or county court a fee as provided in section 33-106 or 33-123 for filing a transcript of judgment. Fees for docketing, transcription, or other enforcement proceedings shall be as provided for judgments of the courts of this state.



25-1587.07 Optional procedure.

The right of a judgment creditor to bring an action to enforce his or her judgment instead of proceeding under the Nebraska Uniform Enforcement of Foreign Judgments Act remains unimpaired.



25-1587.08 Uniformity of interpretation.

The Nebraska Uniform Enforcement of Foreign Judgments Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



25-1587.09 Foreign judgments registered under prior law.

Sections 25-1587.01 to 25-1587.08 do not apply to foreign judgments registered prior to January 1, 1994, pursuant to sections 25-1587 to 25-15,104 as such sections existed immediately prior to such date. Sections 25-1587 to 25-15,104 shall remain effective on and after January 1, 1994, only for the purpose of enforcement of foreign judgments registered prior to such date pursuant to sections 25-1587 to 25-15,104 as such sections existed immediately prior to such date.



25-1588 Repealed. Laws 1993, LB 458, § 15.



25-1589 Repealed. Laws 1993, LB 458, § 15.



25-1590 Repealed. Laws 1993, LB 458, § 15.



25-1591 Repealed. Laws 1993, LB 458, § 15.



25-1592 Repealed. Laws 1993, LB 458, § 15.



25-1593 Repealed. Laws 1993, LB 458, § 15.



25-1594 Repealed. Laws 1993, LB 458, § 15.



25-1595 Repealed. Laws 1993, LB 458, § 15.



25-1596 Repealed. Laws 1993, LB 458, § 15.



25-1597 Repealed. Laws 1993, LB 458, § 15.



25-1598 Repealed. Laws 1993, LB 458, § 15.



25-1599 Repealed. Laws 1993, LB 458, § 15.



25-15,100 Repealed. Laws 1993, LB 458, § 15.



25-15,101 Repealed. Laws 1993, LB 458, § 15.



25-15,102 Repealed. Laws 1993, LB 458, § 15.



25-15,103 Repealed. Laws 1993, LB 458, § 15.



25-15,104 Repealed. Laws 1993, LB 458, § 15.



25-15,105 Federal exemptions; rejected.

The federal exemptions provided in 11 U.S.C. 522, subsection (d), are hereby rejected by the State of Nebraska. The State of Nebraska elects to retain the personal exemptions provided under Nebraska statutes and the Nebraska Constitution and to have such exemptions apply to any bankruptcy petition filed in Nebraska after April 17, 1980.



25-1601 Jurors; competency; disqualified; excused, when.

(1) All citizens of the United States residing in any of the counties of this state who are over the age of nineteen years, able to read, speak, and understand the English language, and free from all disqualifications set forth under this section and from all other legal exceptions are and shall be competent persons to serve on all grand and petit juries in their respective counties. Persons disqualified to serve as either grand or petit jurors are: (a) Judges of any court, (b) clerks of the Supreme or district courts, (c) sheriffs, (d) jailers, (e) persons, or the wife or husband of any such person, who are parties to suits pending in the district court of the county of his, her, or their then residence for trial at that jury panel, (f) persons who have been convicted of a criminal offense punishable by imprisonment in a Department of Correctional Services adult correctional facility, when such conviction has not been set aside or a pardon issued, and (g) persons who are subject to liability for the commission of any offense which by special provision of law does and shall disqualify them. Persons who are husband and wife shall not be summoned as jurors on the same panel. Persons who are incapable, by reason of physical or mental disability, of rendering satisfactory jury service shall not be qualified to serve on a jury, but a person claiming this disqualification may be required to submit a physician's certificate as to the disability and the certifying physician is subject to inquiry by the court at its discretion. A nursing mother who requests to be excused shall be excused from jury service until she is no longer nursing her child, but the mother may be required to submit a physician's certificate in support of her request.

(2) The district court or any judge thereof may exercise the power of excusing any grand or petit juror or any person summoned for grand or petit jury service upon a showing of undue hardship, extreme inconvenience, or public necessity for such period as the court deems necessary. At the conclusion of such period the person shall reappear for jury service in accordance with the court's direction. All excuses and the grounds for such excuses shall be entered upon the record of the court and shall be considered as a public record. In districts having more than one judge of the district court, the court may by rule or order assign or delegate to the presiding judge or any one or more judges the sole authority to grant such excuses.

(3) No qualified prospective juror is exempt from jury service, except that any person sixty-five years of age or older who shall make such request to the court at the time the juror qualification form is filed with the jury commissioner shall be exempt from serving on grand and petit juries.

(4) A nursing mother shall be excused from jury service until she is no longer nursing her child by making such request to the court at the time the juror qualification form is filed with the jury commissioner and including with the request a physician's certificate in support of her request. The jury commissioner shall mail the mother a notification form to be completed and returned to the jury commissioner by the mother when she is no longer nursing the child.

1. Competency

2. Selection

1. Competency

Pursuant to subsection (1) of this section, not every person who works in a jail is necessarily a "jailer". State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

Holders of assessable policies issued by a mutual insurance company named as a party in an action may serve as jurors if the policyholder can decide the case fairly solely upon the evidence presented at trial. Howard v. State Farm Mut. Auto. Ins. Co., 242 Neb. 624, 496 N.W.2d 862 (1993).

Although several husbands and wives were on the same jury panel, there was no evidence that any statutorily disqualified person actually served as a juror at the trial. Schroll v. Fulton, 213 Neb. 310, 328 N.W.2d 780 (1983).

Defendant not denied fair trial by statute limiting eligibility for jury duty according to age. State v. Schwartz, 199 Neb. 17, 255 N.W.2d 859 (1977).

Excluding nineteen and twenty year olds from petit and grand jury service does not violate constitutional due process guarantees. State v. Foster, 196 Neb. 332, 242 N.W.2d 876 (1976).

District court may excuse for cause any grand juror who has been summoned. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).

Nothing in this section disqualified a negro from jury service. Bell v. State, 159 Neb. 474, 67 N.W.2d 762 (1954).

Failure of counsel to again inquire of juror, incompetent and ineligible because of his age, was not waived, where trial court has asked the qualifying questions and juror failed to disclose his ineligibility, when fact is unknown to counsel and parties. Berg v. Griffiths, 126 Neb. 235, 252 N.W. 918 (1934).

Juror is presumed to be qualified at time of serving in absence of showing to contrary. Seaton v. State, 109 Neb. 828, 192 N.W. 501 (1923).

Mere impairment of eyesight does not render juror incompetent. Reed v. State, 75 Neb. 509, 106 N.W. 649 (1906).

Juror must be qualified voter. Russell v. State, 62 Neb. 512, 87 N.W. 344 (1901).

Juror must be elector of the county wherein he is called to serve. Hart v. State, 14 Neb. 572, 16 N.W. 905 (1883).

Negroes are not incompetent. Brittle v. People, 2 Neb. 198 (1873).

2. Selection

Statute exempting certain occupations from jury duty upheld against motion to quash jury panel. State v. Wounded Arrow, 207 Neb. 544, 300 N.W.2d 19 (1980).

It is not error to overrule challenge to the array that does not plead facts showing in what way statute was violated. Uerling v. State, 125 Neb. 374, 250 N.W. 243 (1933).

Failure to interrogate juror on voir dire as to his competency and to challenge for that cause constitutes waiver of juror's incompetency. Flannigan v. State, 124 Neb. 748, 248 N.W. 92 (1933).

Evidence was insufficient to support challenge to the array on ground jury panel was improperly selected. Nelson v. State, 118 Neb. 812, 226 N.W. 438 (1929).



25-1601.01 Repealed. Laws 1977, LB 283, § 4.



25-1601.02 Repealed. Laws 1967, c. 149, § 1, p. 446.



25-1601.03 Legislative intent; jury system.

The Legislature hereby declares that it is the intent and purpose of this section and sections 25-1601, 25-1603, 25-1609, 25-1611, 25-1625, 25-1627, 25-1627.01, 25-1629, 25-1629.01 to 25-1629.04, 25-1631.03, 25-1637, 25-1639, and 25-1640 to create a jury system which will insure that:

(1) All persons selected for jury service are selected at random from a fair cross section of the population of the area served by the court;

(2) All qualified citizens have the opportunity to be considered for jury service;

(3) All qualified citizens fulfill their obligation to serve as jurors when summoned for that purpose; and

(4) No citizen is excluded from jury service in this state as a result of discrimination based upon race, color, religion, sex, national origin, or economic status.



25-1602 Jurors; actions to which municipal corporation a party; inhabitants and taxpayers; competency.

On the trial of any suit in which a county or any other municipal corporation is a party, the inhabitants and taxpayers of such municipal corporation shall be competent jurors if otherwise competent and qualified according to law.

Interest as taxpayer may disqualify where he testifies such interest would influence verdict. Omaha v. Cane, 15 Neb. 657, 20 N.W. 101 (1884).

Ordinarily interest as taxpayer does not disqualify. Omaha v. Olmstead, 5 Neb. 446 (1877).



25-1603 Jurors; selection.

In each of the counties of this state, wherein a district court is appointed or directed to be held, the lists of grand and petit jurors shall be made up and jurors selected for jury duty in the manner prescribed in sections 25-1625 to 25-1642.

1. Scope

2. Challenge

1. Scope

Number of votes cast at election does not furnish basis for definite inference as to number of persons possessing qualifications of jurors. Nelson v. State, 118 Neb. 812, 226 N.W. 438 (1929).

Failure of county board to select jurors fifteen days before opening of term did not require quashing of panel without resulting prejudice. Fetty v. State, 118 Neb. 169, 223 N.W. 955 (1929).

Section is not applicable to calling of juries after commencement of term. Pinn v. State, 107 Neb. 417, 186 N.W. 544 (1922).

One who has served within two years should not be selected, but it is not sufficient to quash panel. Kerr v. State, 63 Neb. 115, 88 N.W. 240 (1901).

In calling special term, failure of judge to direct summons of jurors under this section does not invalidate. Welsh v. State, 60 Neb. 101, 82 N.W. 368 (1900).

Section is mandatory, and must be strictly followed. Davis v. State, 31 Neb. 247, 47 N.W. 854 (1891).

When right of suffrage was restricted to male voters, apportionment might be based on vote at last general election. Bohanan v. State, 15 Neb. 209, 18 N.W. 129 (1883).

Jury for called term must be selected in this manner. Brown alias McElvoy v. State, 9 Neb. 157, 2 N.W. 378 (1879).

2. Challenge

Failure to challenge a juror for cause and to examine him or other witnesses as to his competency is a waiver, even though fact of incompetency is not known until after verdict. Young v. State, 133 Neb. 644, 276 N.W. 387 (1937).

It was error to refuse to quash panel where officers who selected jurors are members of secret society seeking to convict defendant. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).

It was error to overrule challenge to the array in criminal case, where jurors were drawn by precinct, separately, instead of by lot from sixty names from county at large. Kronberg v. State, 114 Neb. 393, 207 N.W. 668 (1926).

Commissioner having case pending should not assist in selection of list, but panel will not be quashed. Northeastern Neb. R. R. Co. v. Frazier, 25 Neb. 42, 40 N.W. 604 (1888).

It is ground for plea in abatement, where grand jury is not proportionately selected. Barton v. State, 12 Neb. 260, 11 N.W. 323 (1882).

Plea in abatement that jurors were not properly selected must specifically point out objections. Baldwin v. State, 12 Neb. 61, 10 N.W. 463 (1881).

If not selected proportionately, it is ground for challenge to array. Clark v. Saline County, 9 Neb. 516, 4 N.W. 246 (1880).



25-1604 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1605 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1606 Jurors; how summoned; notice.

The summons of grand and petit jurors for the courts of this state shall be served by the jury commissioner of such court by mailing a copy of such summons, containing the time, place, and the name of the court which such jurors are to attend, by either registered, certified, or first-class mail to the person whose name has been drawn, not less than ten days before the day such juror is to appear as a juror in such court, except that this shall not prevent service of special summons on a talesman by the sheriff of the county or by such other person as may be designated by the judge or judges.

This section was cited as illustrative of service of process by registered mail. Blauvelt v. Beck, 162 Neb. 576, 76 N.W.2d 738 (1956).



25-1607 Jurors; appearance.

Each grand juror and petit juror summoned shall appear before the court on the day and at the hour specified in the summons, and shall not depart without leave of court.



25-1608 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1609 Jurors; grounds for challenge; sufficiency of challenge.

It shall be sufficient cause of challenge of the petit juror that he or she lacks any one of the qualifications mentioned in section 25-1601, or that he or she has requested or solicited any officer of the court or officer charged in any manner with the duty of selecting the jury to place him or her upon the panel.

Right of counsel to put pertinent questions on voir dire examination of jurors exists to enable party to ascertain if there is ground for challenge for cause. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

When juror is party to suit not pending for trial at term of court during which he serves, it does not constitute statutory ground sufficient by itself to sustain challenge for cause. Killion v. Dinklage, 121 Neb. 322, 236 N.W. 757 (1931).

Juror on special venire is not incompetent because summoned on regular panel and served in case before same was quashed. Randolph v. State, 65 Neb. 520, 91 N.W. 356 (1902).

Right to challenge juror because he has served as such in the same court within two years extends to talesman. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901); Wiseman v. Bruns, 36 Neb. 467, 54 N.W. 858 (1893).

Juror may claim exemption; verdict would be legal. Marion v. State, 20 Neb. 233, 29 N.W. 911 (1886).

Service at any term in two years disqualifies; applies to talesmen. Figg v. Donahoo, 4 Neb. Unof. 661, 95 N.W. 1020 (1903).

Service as talesmen at same term does not disqualify. Carlson & Hanson v. Holm, 2 Neb. Unof. 38, 95 N.W. 1125 (1901).



25-1610 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1611 Jurors; failure to appear; neglect of officers; penalties.

Any person summoned for jury service who fails to appear or to complete jury service as directed shall be ordered by the court to appear forthwith and show cause for such failure to comply with the summons. If such person fails to show good cause for noncompliance with the summons he or she shall be guilty of contempt of court.

If any jury commissioner or deputy jury commissioner, sheriff or deputy sheriff, or person having charge of election records, neglects or fails to perform the duties imposed by sections 25-1601 to 25-1639, the person so offending shall be considered guilty of contempt of court.



25-1612 Packing juries; solicitation of jury service; penalties.

If a sheriff or other officer corruptly or through favor or ill will, summons a juror with the intent that such juror shall find a verdict for or against either party, or shall summon a grand juror from like motives with the intent that such grand juror shall or shall not find an indictment or presentment against any particular individual, he shall be fined not exceeding five hundred dollars, and forfeit his office and be forever disqualified from holding any office in this state. Any person who shall seek the position of juror, or who shall ask any attorney or other officer of the court or any other person or officer in any manner charged with the duty of selecting the jury, to secure or procure his selection as a juryman shall be deemed guilty of a contempt of court and be fined not exceeding twenty dollars and shall thereby be disqualified from serving as a juror for that term. Any attorney or party to a suit pending for trial at that term who shall request, or solicit the placing of any person upon a jury, or upon the jury list, shall be deemed guilty of a contempt of court and be fined not exceeding one hundred dollars, and the person so sought to be put upon the jury or jury list, shall be disqualified to serve as a juror at that term of the court.



25-1613 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1614 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1615 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1616 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1617 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1618 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1619 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1620 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1621 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1622 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1623 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1624 Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1625 Jury commissioner; designation; salary; expenses; duties.

(1) In each county of the State of Nebraska there shall be a jury commissioner.

(2) In counties having a population of not more than seventy-five thousand inhabitants, the clerk of the district court shall be jury commissioner ex officio.

(3) In counties having a population of more than seventy-five thousand, and not more than two hundred thousand inhabitants, the jury commissioner shall be a separate office in the county government or the duties may be performed, when authorized by the judges of the district court within such counties, by the election commissioner. The jury commissioner shall receive an annual salary of not less than twelve hundred dollars.

(4) In counties having a population in excess of two hundred thousand inhabitants, the judges of the district court within such counties shall determine whether the clerk of the district court will perform the duties of jury commissioner without additional compensation or the election commissioner will be jury commissioner ex officio.

(5) In all counties the necessary expenses incurred in the performance of the duties of jury commissioner shall be paid by the county board of the county out of the general fund, upon proper claims approved by one of the district judges in the judicial district and duly filed with the county board.

(6) In all counties the jury commissioner shall prepare and file the annual inventory statement with the county board of the county of all county personal property in his or her custody or possession, as provided in sections 23-346 to 23-350.

Statutory procedure for selection and impaneling of juries in a county the size of Douglas is provided. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

Jury commissioner act indicates modern trend against advance disclosure of names of jurors. Fetty v. State, 118 Neb. 169, 223 N.W. 955 (1929).



25-1626 Jury commissioner; compensation in counties over 200,000 inhabitants; assistance; deputy; appointment; powers.

(1) In counties of over two hundred thousand inhabitants, the salary of the jury commissioner shall be fixed by the district judges, but in no event shall exceed three thousand dollars per annum. Said salary shall be payable by warrants drawn on the general fund of the county. A majority of the judges of the district court may by order direct the clerk of the court to furnish such assistance to the jury commissioner as they may find necessary.

(2) The jury commissioner shall appoint a deputy jury commissioner from the regular employees of his office who shall serve ex officio and who shall hold office during the pleasure of the jury commissioner. The deputy jury commissioner shall be approved by the judge or judges of the district court before taking office. The deputy jury commissioner, during the absence of the jury commissioner from the county or during the sickness or disability of the jury commissioner, with the consent of such judge or judges, may perform any or all of the duties of the jury commissioner.

(3) If there are no regular employees of the office of jury commissioner, he may appoint some other county officer or employee thereof as deputy jury commissioner.



25-1626.01 Repealed. Laws 1959, c. 266, § 1, p. 953.



25-1626.02 Jury commissioner in counties over 200,000 population; salary increase, when effective.

Section 25-1626 shall be so interpreted as to effectuate its general purpose, to provide, in the public interest, adequate compensation as therein provided for the jury commissioner, and to permit a change in such salary as soon as same may become operative under the Constitution of the State of Nebraska.



25-1627 Jury list; key number; determination; record.

The jury commissioner shall in the presence of one of the judges of the district court of the county, at such times as may be necessary, or as he may be ordered to do so by the district judge, select a number to be known as a key number. The selecting of a key number shall be done in a manner which will insure that the number selected is the result of chance. The key number shall be selected from among the numbers one to ten. The jury commissioner shall make a record of the manner in which the key number was selected, the name of the judge present, and the date and the hour of the selection, the same to be certified by the jury commissioner, and such records shall become a part of the public records of the county. The jury commissioner may use an electrical or mechanical system or device in carrying out his or her duties pursuant to this section.

A defendant in a criminal case is not entitled to a proportionate number of his race on the jury. State v. Gutierrez, 187 Neb. 383, 191 N.W.2d 164 (1971).

Written order of court directing key number to be drawn is not necessary. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).



25-1627.01 Jury list; counties having less than 3,000 inhabitants; two key numbers; additional key numbers; when.

In counties having a population of less than three thousand inhabitants, the jury commissioner shall select two key numbers or such larger number of key numbers as the district judge or judges may order instead of only one, and all the provisions of sections 25-1627 and 25-1628 shall apply to the selecting, recording, and use of such numbers in making up the key number list. In other counties having a population of three thousand inhabitants or more, where experience demonstrates that the use of only one key number does not produce a list of names of sufficient number to make the system of practical use, the district judge or judges of such counties may, in their discretion, order the selecting of two key numbers as herein provided for.



25-1628 Jury list; how made up.

(1) At least once each calendar year, the officer having charge of the election records shall furnish to the jury commissioner a complete list of the names, dates of birth, addresses, and motor vehicle operator license numbers or state identification card numbers of all registered electors nineteen years of age or older in the county. The Department of Motor Vehicles shall make available to each jury commissioner each December a list in magnetic, optical, digital, or other electronic format mutually agreed to by the jury commissioner and the department containing the names, dates of birth, addresses, and motor vehicle operator license numbers or state identification card numbers of all licensed motor vehicle operators and state identification card holders nineteen years of age or older in the county. The jury commissioner may request such a list of licensed motor vehicle operators and state identification card holders from the county treasurer if the county treasurer has an automated procedure for developing such lists. If a jury commissioner requests similar lists at other times from the department, the cost of processing such lists shall be paid by the county which the requesting jury commissioner serves.

(2) Upon receipt of both lists described in subsection (1) of this section, the jury commissioner shall combine the separate lists and attempt to reduce duplication to the best of his or her ability to produce a master list. In counties having a population of seven thousand inhabitants or more, the jury commissioner shall produce a master list at least once each calendar year. In counties having a population of three thousand inhabitants but less than seven thousand inhabitants, the jury commissioner shall produce a master list at least once every two calendar years. In counties having a population of less than three thousand inhabitants, the jury commissioner shall produce a master list at least once every five calendar years.

(3) The proposed juror list shall be derived by selecting from the master list the name of the person whose numerical order on such list corresponds with the key number and each successive tenth name thereafter. The jury commissioner shall certify that the proposed juror list has been made in accordance with sections 25-1625 to 25-1637.

(4) Any duplication of names on a master list shall not be grounds for quashing any panel pursuant to section 25-1637 or for the disqualification of any juror.

A defendant in a criminal case is not entitled to a proportionate number of his race on the jury. State v. Gutierrez, 187 Neb. 383, 191 N.W.2d 164 (1971).



25-1629 Proposed jury list; qualification form; investigation; revision; complaints; grand jury list; when drawn.

The jury commissioner shall immediately upon deriving the proposed juror list mail a juror qualification form to each proposed juror pursuant to section 25-1629.01 and investigate the persons whose names are found on the list. If he or she finds that any one of them is not possessed of the qualifications of petit jurors as set forth in section 25-1601 or is excluded by the terms of section 25-1601, he or she shall strike such name from the list and make a record of each name stricken, which record shall be kept in his or her office subject to inspection by the court and attorneys of record in cases triable to a jury pending before the court, under such rules as the court may prescribe. The list as thus revised shall constitute the list from which petit jurors shall be selected, until such list shall have been exhausted in the manner hereinafter set forth or until otherwise ordered by the judge or judges. Unless otherwise ordered by the judge or judges, the jury commissioner shall immediately upon completing the revision of the list, in the presence of a judge for such district, select at random the names of eighty persons possessing the qualifications for grand jurors as set out in section 25-1601. When no grand jury list is selected, the judge or judges may at any time order the selecting of a grand jury list. This list shall constitute the list from which grand jurors shall be chosen. Any judge of the district court shall upon the request of any person entitled to access to the list of names stricken, if satisfied that such request is made in good faith, direct the jury commissioner to appear before the judge at chambers and in the presence of the complaining person state his or her reasons for striking the name specified in the request.

The key-number system for the selection of jurors from voter registration lists is constitutionally valid. State v. Addison, 198 Neb. 442, 253 N.W.2d 165 (1977).

In selection of grand jury, names can be drawn from more than one panel. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).

Until jury list created by drawing of key number is exhausted, no new jury list can be made. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).



25-1629.01 Juror qualification form; prospective juror; complete; return; when.

The jury commissioner shall mail to every prospective juror whose name appears on the proposed juror list a juror qualification form accompanied by instructions to fill out and return the form by mail to the jury commissioner within ten days after its receipt. The juror qualification form shall be in the form prescribed by the Supreme Court. Notarization of the juror qualification form shall not be required. If the prospective juror is unable to fill out the form, another person may do it for him or her and shall indicate that he or she has done so and the reason therefor. If it appears that there is an omission, ambiguity, or error in a returned form, the jury commissioner shall again send the form with instructions to the prospective juror to make the necessary addition, clarification, or correction and to return the form to the jury commissioner within ten days after its second receipt.



25-1629.02 Juror qualification form; failure to return; effect; contempt of court.

Any prospective juror who fails to return a completed juror qualification form as instructed shall be directed by the jury commissioner to appear before him or her to fill out the juror qualification form. At the time of the prospective juror's appearance for jury service or at the time of any interview before the court or jury commissioner, any prospective juror may be required to fill out another juror qualification form, at which time the prospective juror may be questioned with regard to his or her responses to questions contained on the form and grounds for his or her excuse or disqualification. Any information thus acquired by the court or jury commissioner shall be noted on the juror qualification form.

Any person who knowingly fails to complete and return or who willfully misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror shall be guilty of contempt of court.



25-1629.03 One-step qualifying and summoning system.

In lieu of the procedure set forth in sections 25-1629.01 and 25-1629.02, a jury commissioner may institute a one-step qualifying and summoning system as prescribed in section 25-1629.04.



25-1629.04 One-step qualifying and summoning system; procedure.

After a proposed jury list has been selected, the jury commissioner may require that each person listed on the proposed jury list be served with a summons, issued by the jury commissioner, to appear before the court at a time and place certain for jury duty. The jury qualification questionnaire may be sent together with the summons in a single mailing to a prospective juror. The summons may be served upon each juror by first-class, certified, or registered mail, or by personal service by a jury commissioner, the clerk, or other person authorized by the court. After the initial appearance of the juror, he or she shall appear for jury service in any court of the county as directed by the judge of any court during the term of jury service of the juror.

No person shall be guilty of contempt of court pursuant to section 25-1611 for failing to respond to a summons sent by first-class mail.



25-1630 Jury list; how kept; tampering; solicitation; penalty.

The jury commissioner shall, immediately after making such revised list of petit jurors, write the name of each person remaining upon the list upon a separate ticket, and place all the tickets thus remaining in the box or wheel to be kept for that purpose. The jury commissioner shall, immediately after making such list of grand jurors, write the name and address of each person upon the list upon a separate ticket, and place all the tickets in a separate box or wheel to be kept for that purpose until the next list of petit jurors is selected when those names remaining in the grand jury box shall have been destroyed and a new list of eighty names selected. If any person shall place or cause to be placed or ask to have placed in such box or wheel, any name of any person, except as provided in sections 25-1625 to 25-1637, he shall be guilty of a Class IV felony.



25-1631 County court; advance jury selection; when authorized.

All parties to an action which is filed with a county court of this state may agree that the jury may be selected up to thirty-one days prior to the date of trial. The stipulation must be unanimous among all parties and evidenced by a joint stipulation to the court.



25-1631.01 Repealed. Laws 1979, LB 234, § 18.



25-1631.02 Repealed. Laws 1979, LB 234, § 18.



25-1631.03 Petit jury; examination by judge; excess jurors.

The judge shall examine all jurors so selected who appear and if, after all excuses have been allowed more than twenty-four petit jurors for each judge sitting with a jury, who are qualified and not excluded by the terms of section 25-1601, shall remain, the court may excuse by lot such number in excess of twenty-four as the court may see fit. Those jurors who have been discharged in excess of twenty-four for each judge, but are qualified, shall not be discharged permanently, but shall remain subject to be resummoned for jury service upon the same panel and before a new key number is selected.

Objection to jury panel on ground there were not 24 jurors for each judge was not sustained. Bell v. State, 159 Neb. 474, 67 N.W.2d 762 (1954).



25-1632 Petit jury for subsequent periods; how drawn; how notified.

Subsequent panels of petit jurors for two weeks each shall be called as the judge or judges may determine during the term, and at least ten days before such subsequent panel, the judge or judges, as the case may be, shall proceed as aforesaid to the office of the jury commissioner, and the jury commissioner shall, in the presence of such judge or judges, draw in the same manner such number of names as such judge or judges shall direct as petit jurors for such subsequent two weeks period of that term for jury service. The persons so drawn shall be notified and summoned the same as those drawn for the first two weeks. The judge or judges may, by order, defer the drawing and reporting of jury panels for service after the first two weeks of the term for such period of time as they may determine and in such order or orders may fix the number of panels to be drawn and the number of jurors to be drawn for each panel. During the term the jury commissioner shall draw, notify, and summon other petit jurors in the manner hereinbefore provided as often as the length of the term may require and the judge or judges direct. The provisions of this section shall not be mandatory in counties having a population of less than sixty thousand inhabitants.

Trial courts are ordered to discontinue the practice of conducting jury selection on one day for all of the trials scheduled during a monthly term. State v. Cisneros, 248 Neb. 372, 535 N.W.2d 703 (1995).



25-1632.01 Petit jury; special panel in criminal cases.

Whenever there shall be pending in the criminal court any case, wherein the defendant shall be charged with a felony, and the judge holding the court is convinced from the circumstances of the case that a jury cannot be obtained from the regular panel to try the case, the judge may, in his discretion, prior to the day fixed for the trial of the case, direct the jury commissioner to draw, in the same manner as described in section 25-1632, such number of names as the judge or judges may direct as a special panel from which a jury may be selected to try such case, which panel shall be notified and summoned for said day the same as the regular panel.



25-1633 Grand jury; how drawn; alternate jurors.

If a grand jury shall be required by law, or by order of the judge or judges, for any term of court, it shall be the duty of the jury commissioner to draw out of the box or wheel, containing the names of the grand jury list, in the presence of the judge or judges, forty names of persons. The jury commissioner shall then prepare a list of such names, which list shall contain the given names and surnames of persons named therein, their respective places of residence, and their several occupations. Such list shall then be turned over by the jury commissioner to a board to consist of the jury commissioner, the presiding judge of the district court, and one other person whom the presiding judge shall designate. The presiding judge shall be the chairperson. Such board shall select from the list of forty names, the names of sixteen persons, qualified as grand jurors under this section, and the persons whose names are so selected shall be the grand jurors. Such board shall also select from the list of forty names, the names of three additional persons to serve as alternate jurors. The alternate jurors shall sit with the grand jury and participate in all investigative proceedings to the same extent as the regular grand jurors. Alternate grand jurors shall be permitted to question witnesses, review evidence, and participate in all discussions of the grand jury which occur prior to the conclusion of presentation of evidence. When the grand jury has determined that no additional evidence is necessary for its investigation, the alternate grand jurors shall be separated from the regular grand jurors and shall not participate in any further discussions, deliberations, or voting of the grand jury unless one or more of the regular grand jurors is or are excused because of illness or other sufficient reason. Such alternate jurors shall fill vacancies in the order of their selection.

In selection of grand jury, names can be drawn from more than one panel. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).



25-1633.01 Grand jury; summons.

The jury commissioner shall immediately summon the persons selected under the provisions of section 25-1633, in the manner provided by law, for the summoning of petit jurors, to appear before said court at or before the hour of 11 a.m. on the day such judge or judges may direct, to serve as grand jurors for said term.



25-1633.02 Repealed. Laws 1979, LB 234, § 18.



25-1633.03 Repealed. Laws 1979, LB 234, § 18.



25-1634 Petit jury; extra jurors to complete panel; talesmen.

If for any reason it appears to the judge that the panel of petit jurors will not be adequate at the opening of the court, or at any time during the term, the jury commissioner shall, when ordered by the judge or judges of the court draw, in the same manner and presence as the first drawing, such number of jurors as the judge or judges shall direct to fill such panel or as extra jurors, and those drawn shall be notified and summoned in the same manner as the others or as the court may direct. This shall also apply to the selection of talesmen for particular causes after the regular panel is exhausted.



25-1634.01 Petit jury; appearance; excused; postponement of service.

(1) Each person summoned, under the provisions of section 25-1634, shall forthwith appear before the court and if competent shall serve on the petit jury unless such person shall be excused from service or lawfully challenged. If necessary, jurors shall continue to be so drawn from time to time until the panel shall be filled.

(2) The court may postpone service of a qualified juror from one jury panel to a specific future panel. A written form shall be completed for each such juror, giving the juror's name and address and the reason for the postponement and bearing the signature of the district judge. Such form shall become a part of the official records of the jury commissioner. The names of jurors transferred from one panel to another shall be added to the names drawn for a particular panel as drawn under section 25-1632.



25-1634.02 Petit jury; additional jurors; how chosen.

When it is deemed necessary the judge shall direct the jury commissioner or the sheriff of the county or such other person as may be designated by the judge to summon from the bystanders or the body of the county a sufficient number of persons having the qualifications of jurors, as provided in section 25-1601, to fill the panel, in order that a jury may be obtained.

Right to summon talesmen is made to depend upon necessity, which is determinable by trial judge. Pribyl v. State, 165 Neb. 691, 87 N.W.2d 201 (1957).

In great emergency, jury can be selected from bystanders. Losieau v. State, 157 Neb. 115, 58 N.W.2d 824 (1953).



25-1634.03 Petit jury; additional jurors; discharged; qualified as regular jurors.

When such a jury is obtained, the persons selected from the bystanders or from the body of the county to fill the panel and not chosen on the jury shall be discharged from the panel as soon as the judge or judges determine; Provided, that such persons selected from the bystanders or from the body of the county as provided in this section shall not thereafter be disqualified from service as jurors when regularly drawn in the manner provided in sections 25-1627 to 25-1630 unless excused by the judge.



25-1635 Jurors; disclosing names; when permissible; penalty; access to juror qualification forms.

(1) It shall be unlawful for a jury commissioner or the officer in charge of the election records, or any clerk or deputy thereof, or any person who may obtain access to any record showing the names of persons drawn to serve as grand or petit jurors to disclose to any person, except to other officers in carrying out official duties or as herein provided, the name of any person so drawn or to permit any person to examine such record or to make a list of such names, except under order of the court. The application for such an order shall be filed in the form of a motion in the office of the clerk of the district court, containing the signature and residence of the applicant or his or her attorney and stating all the grounds on which the request for such order is based. Such order shall not be made except for good cause shown in open court and it shall be spread upon the journal of the court. Any person violating any of the provisions of this section shall be guilty of a Class IV felony. Notwithstanding the foregoing provisions of this section, the judge or judges in any district may, in his, her, or their discretion, provide by express order for the disclosure of the names of persons drawn from the revised key number list for actual service as grand or petit jurors.

(2) Notwithstanding subsection (1) of this section, the Supreme Court or an agent of the Supreme Court acting under the direction and supervision of the Chief Justice shall have access to juror qualification forms for research purposes. The Supreme Court and its agent shall treat such information as confidential, and nothing identifying any individual shall be released.

Absent a reasonable ground for investigating jury misconduct or corruption, a party cannot use posttrial interviews with jurors as a "fishing expedition" to find some reason to attack a verdict. Golnick v. Callender, 290 Neb. 395, 860 N.W.2d 180 (2015).

Because there is no constitutional right to obtain information about a jury's deliberations, a court's discretion under this section to disclose juror information for good cause shown after a verdict should be tempered by the restrictions imposed under section 27-606(2). Golnick v. Callender, 290 Neb. 395, 860 N.W.2d 180 (2015).



25-1636 Jurors; competency; challenge.

It shall be ground for challenge for cause that any proposed juror lacks any of the qualifications provided by law. It shall not be a cause of challenge that a juror has read in the newspapers an account of the commission of a crime with which a prisoner is charged, if such juror shall state on oath that it is the belief of said person that he or she can render an impartial verdict according to the law and the evidence; and the court shall be satisfied as to the truth of such statement; Provided, that in the trial of any criminal cause the fact that a person called as a juror has formed an opinion based upon rumor or newspaper statements and as to the truth of which said juror has formed no opinion, shall not disqualify said person to serve as a juror on such cause, if said juror shall upon oath state that it is the belief of said person that he or she can fully and impartially render a verdict in accordance with the law and the evidence, and the court shall be satisfied as to the truth of such statement.

The fact that many, most, or even all the jurors knew something about the case in advance does not entitle a defendant to a change of venue, for a criminal defendant is not guaranteed a jury totally ignorant of the facts and circumstances of his or her case. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

It is not a cause challenge that a juror has read in the newspapers an account of the commission of a crime with which a prisoner is charged if such juror shall state on oath that it is the belief of that person that he or she can render an impartial verdict according to the law and the evidence, and the court shall be satisfied as to the truth of that statement. State v. Jacobs, 226 Neb. 184, 410 N.W.2d 468 (1987).

To safeguard constitutional right of trial by jury in criminal case, legislature has provided for challenges for cause. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

Failure to interrogate jurors as to his residence waives disqualification of juror who is nonresident of county. Marino v. State, 111 Neb. 623, 197 N.W. 396 (1924).

An employee of a party, including a corporate party, is ineligible to serve on a jury involving its employer, and the challenge to such potential jurors may be made by either party to the litigation. When a challenge to a potential juror or venire is made on the basis of employment of a potential juror by a party to the litigation, it is not necessary that the challenging party show that the potential juror is biased or cannot be impartial. Kusek v. Burlington Northern RR. Co., 4 Neb. App. 924, 552 N.W.2d 778 (1996).



25-1637 Juries; proceedings stayed; panel quashed; grounds; procedures; new list, order for.

(1) A party may move to stay the proceedings, to quash the entire panel, or for other appropriate relief on the ground of substantial failure to comply with Chapter 25, article 16, in selecting the grand or petit jury. Such motion shall be made within seven days after the moving party discovered or by the exercise of diligence could have discovered the grounds for such motion, and in any event before the petit jury is sworn to try the case.

(2) Upon a motion filed under subsection (1) of this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with Chapter 25, article 16, the moving party is entitled to present, in support of the motion, the testimony of the jury commissioner or the clerk, any relevant records and papers not public or otherwise available which were used by the jury commissioner or the clerk, and any other relevant evidence. If the court determines that in selecting either a grand jury or a petit jury there has been a substantial failure to comply with Chapter 25, article 16, the court shall stay the proceedings pending the selection of the jury in conformity with Chapter 25, article 16, quash an entire panel, or grant other appropriate relief.

(3) The procedures prescribed by this section are the exclusive means by which the state, a person accused of a crime, or a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with Chapter 25, article 16.

(4) The contents of any records or papers used by the jury commissioner or the clerk in connection with the selection process and not made public under Chapter 25, article 16, shall not be disclosed, except in connection with the preparation or presentation of a motion under subsection (1) of this section, until after all persons on the revised proposed juror list have been discharged. The parties in a case may inspect, reproduce, and copy the records or papers at all reasonable times during the preparation and pendency of a motion under subsection (1) of this section.

(5) Whenever the entire panel is quashed the court shall make an order directing the jury commissioner to select a new key number in the manner provided in section 25-1627 and prepare a new proposed juror list in the manner provided in section 25-1628. The jury commissioner shall revise such list and qualify and summon jurors as provided in sections 25-1629 to 25-1630.

Under subsection (1) of this section, an objection pertaining to a failure to comply with Batson requirements must be made before the jury is sworn to try the case. An objection challenging prosecution's strike of juror because of race must be made prior to swearing of jury. State v. Covarrubias, 244 Neb. 366, 507 N.W.2d 248 (1993).



25-1638 Repealed. Laws 1979, LB 234, § 18.



25-1639 Juror; serve; limitations.

In any five-year period no person shall be required to:

(1) Serve as a petit juror for more than four calendar weeks, except if necessary to complete service in a particular case;

(2) Serve on more than one grand jury; or

(3) Serve as both a grand and petit juror.



25-1640 Employee; penalized due to jury service; prohibited; penalty.

Any person who is summoned to serve on jury duty shall not be subject to discharge from employment, loss of pay, loss of sick leave, loss of vacation time, or any other form of penalty, as a result of his or her absence from employment due to such jury duty, upon giving reasonable notice to his or her employer of such summons. Any person who is summoned to serve on jury duty shall be excused upon request from any shift work for those days required to serve as a juror without loss of pay. No employer shall subject an employee to discharge, loss of pay, loss of sick leave, loss of vacation time, or any other form of penalty on account of his or her absence from employment by reason of jury duty, except that an employer may reduce the pay of an employee by an amount equal to any compensation, other than expenses, paid by the court for jury duty. Any person violating the provisions of this section shall be guilty of a Class IV misdemeanor.



25-1641 Petit jurors; how selected.

Unless the judge or judges shall order that no jury be drawn, the jury commissioner shall select a list of petit jurors in the manner directed by the judge or judges pursuant to this section. At least ten days before the first day of any jury term of the district court or ten days before the day the jury is otherwise directed to report, three of the judges of the court if there be three, or one of the judges if there be less than three, or a judge of the county court or the sheriff or such other elective officer of the county as the judge or judges may designate shall appear at the office of the jury commissioner who, in the presence of such judge or judges or the sheriff or other officer of the county so designated by the judge or judges, shall select by chance the names of thirty persons or such number as the judge or judges may otherwise direct, for each judge sitting with a jury in such court, as petit jurors for such term. The person selecting the names may use an electrical or mechanical system or device in carrying out his or her duties pursuant to this section.

If an electronic or mechanical system or device is used to select the petit jurors, the judge or judges or the sheriff or other elective officer so designated need not be personally present at the office of the jury commissioner during such selection. In lieu thereof, the presiding judge or his or her designated representative may direct the jury commissioner to select at random from the proposed jury list a specified number of petit jurors for such term of court or, if more than one jury panel is summoned during such term, for each such panel.



25-1642 Petit jury; special; how drawn.

Notwithstanding that an order has been entered that no jury be called for a term, a judge of the district court may thereafter by special order direct that a jury be drawn as provided in section 25-1641 and called to report at a specified time set out in the order.



25-1643 Petit jury; how notified.

The jury commissioner shall immediately after the selection, referred to in sections 25-1641 and 25-1642, mail a juror qualification form to each proposed juror pursuant to section 25-1629.01.



25-1701 Repealed. Laws 2003, LB 19, § 7.



25-1702 Repealed. Laws 2003, LB 19, § 7.



25-1703 Repealed. Laws 2001, LB 489, § 15.



25-1704 Repealed. Laws 2001, LB 489, § 15.



25-1705 Security for costs; judgment against surety upon motion; satisfaction.

After final judgment has been rendered in an action in which security for costs has been given, as required by this chapter, the court, on motion of any person having a right to such costs, or any part thereof, after ten days' notice of such motion, may enter judgment against the surety for the amount of the costs or so much thereof as may be unpaid. Executions may be issued on such judgment, as in other cases, for the use and benefit of the persons entitled to such costs. In the event that a cash bond has been given, the court shall, on motion of any person having a right to such costs, or any part thereof, after ten days' notice of such motion, enter judgment for the amount of costs or so much thereof as may be unpaid, and shall proceed to pay the same from the cash bond; and any surplus remaining after such costs have been paid and satisfied shall be returned to the party who posted the cash bond.

Section is not applicable to cost bond of appellant required by rule of Supreme Court. Dunn v. Bozarth, 64 Neb. 862, 90 N.W. 954 (1902).



25-1706 Costs upon disclaimer.

Where defendants disclaim having any title or interest in land or other property, the subject matter of the action, they shall recover their costs unless for special reasons the court decides otherwise.

This section is declaratory of equity rule; court has discretion. Fowler v. Brown, 51 Neb. 414, 71 N.W. 54 (1897).

In action on official bond of state officers, state law governs in federal court; surety is liable where sheriff made arrest in conformity with duty under state law but used excessive force. Bassinger v. United States Fidelity & Guaranty Co., 58 F.2d 573 (8th Cir. 1932).



25-1707 Costs on motions, continuances, and amendments.

Unless otherwise provided by statute, the costs of motions, continuances, amendments, and the like, shall be taxed and paid as the court in its discretion may direct.



25-1708 Plaintiff's costs; when allowed.

Where it is not otherwise provided by this and other statutes, costs shall be allowed of course to the plaintiff, except as waived or released in writing by the plaintiff, upon a voluntary payment to the plaintiff after the action is filed but before judgment, or upon a judgment in favor of the plaintiff, in actions for the recovery of money only or for the recovery of specific real or personal property.

1. Allowance

2. Disallowance

3. Miscellaneous

1. Allowance

Plaintiff, in action for recovery of money only, is ordinarily entitled to costs where he recovers judgment. Rehn v. Bingaman, 152 Neb. 171, 40 N.W.2d 673 (1950).

In a suit to quiet title in persons claiming adverse possession of specific real property, costs follow the judgment. Hallowell v. Borchers, 150 Neb. 322, 34 N.W.2d 404 (1948).

Ordinary rule is that the successful party is entitled to judgment for costs. Tobas v. Mutual Building & Loan Assn., 147 Neb. 676, 24 N.W.2d 870 (1946).

Where a judgment is obtained for the recovery of specific real property the costs follow the judgment. Tuttle v. Wyman, 146 Neb. 146, 18 N.W.2d 744 (1945).

Where plaintiff's action is for a recovery of money only, costs shall be allowed of course to the plaintiff upon a judgment in his favor. Shellenbarger v. Shellenbarger, 137 Neb. 762, 291 N.W. 95 (1940).

Where judgment is properly rendered against surety company on official bond a reasonable attorney's fee may be taxed as part of costs. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

On appeal from justice court by defendant, where no setoff is pleaded, plaintiff is entitled to costs regardless of amount of judgment. Miller v. Henderson, 76 Neb. 383, 107 N.W. 586 (1906).

In an equity action seeking declaratory judgment and injunction, the taxation of costs by the trial court to the plaintiff in whose favor judgment was entered was not an abuse of discretion. R & S Investments v. Auto Auctions, 15 Neb. App. 267, 725 N.W.2d 871 (2006).

2. Disallowance

Award of costs to plaintiff was not required in equity action to determine lien. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Judgment on counterclaim for nominal damages would not carry costs when plaintiff was entitled to judgment in substantial amount. Stewart v. Spade Township, 157 Neb. 93, 58 N.W.2d 841 (1953).

This section provides no basis for taxing to a defendant in a civil action the costs of transporting a plaintiff who is an incarcerated person and who must be transported pursuant to section 25-1233. Jacob v. Schlichtman, 16 Neb. App. 783, 753 N.W.2d 361 (2008).

3. Miscellaneous

The scope of the exception to this section is limited to a plaintiff's waiver or release of costs in writing. Credit Mgmt. Servs. v. Jefferson, 290 Neb. 664, 861 N.W.2d 432 (2015).

This section does not provide for an exception where the defendant voluntarily paid the plaintiff's claim after the action was filed but before a judgment was entered. Credit Mgmt. Servs. v. Jefferson, 290 Neb. 664, 861 N.W.2d 432 (2015).

This section does not apply strictly where defendant prevails on a counterclaim; the fact that a defendant may procedurally bring a cause as a counterclaim does not preclude him from recovery of costs when he prevails on such. Langel Chevrolet-Cadillac v. Midwest Bridge, 213 Neb. 283, 329 N.W.2d 97 (1983).

In a suit for both money damages and equitable relief, the trial court was correct in denoting the action one in equity and finding that this section does not apply. Hein v. M&N Feed Yards, Inc., 205 Neb. 691, 289 N.W.2d 756 (1980).

Section recognizes common law precept. Keller v. State, 184 Neb. 853, 172 N.W.2d 782 (1969).

Costs which have accrued in district court prior to judgment of reversal abide the final determination of the cause. National Masonic Accident Assn. v. Burr, 57 Neb. 437, 77 N.W. 1098 (1899).



25-1709 New or additional security.

The court may order new or additional security at any time upon notice and on reasonable and proper terms.



25-1710 Defendant's costs; when allowed.

Costs shall be allowed of course to any defendant upon a judgment in his favor in the actions mentioned in section 25-1708.

Section recognizes common law precept. Keller v. State, 184 Neb. 853, 172 N.W.2d 782 (1969).

Defendant is ordinarily entitled to recover costs upon a judgment in his favor. Rehn v. Bingaman, 152 Neb. 171, 40 N.W.2d 673 (1950).

Successful party should be allowed costs as of course, where no reason appears why general rule should not be followed. Tobas v. Mutual Building & Loan Assn., 147 Neb. 676, 24 N.W.2d 870 (1946).

Defendant is not entitled to costs paid by him in order to obtain a change of venue. Moss v. Lindsey, 62 Neb. 829, 88 N.W. 119 (1901).



25-1711 Award and taxation of costs; power of court to exercise discretion; frivolous appeals in jury cases; actual fees and expenses.

In other actions the court may award and tax costs, and apportion the same between the parties on the same or adverse sides, as in its discretion it may think right and equitable. In all cases of appeals from an inferior court or when an original filing made in the district court is within the jurisdictional limits of an inferior court, and a jury is demanded, the court may in its discretion tax as costs the actual fees and expenses necessitated by such jury if the court finds that the appeal was taken or the original filing was made for a frivolous or capricious reason, and such costs may be apportioned between the parties on the same or adverse sides.

1. Discretion of court

2. Miscellaneous

1. Discretion of court

The district court did not abuse its discretion in allocating costs between several parties. City of Falls City v. Nebraska Mun. Power Pool, 281 Neb. 230, 795 N.W.2d 256 (2011).

It is within the discretion of a trial court to tax costs in certain proceedings as it may think right and equitable. States v. Anderson, 219 Neb. 545, 364 N.W.2d 38 (1985).

In a suit for both money damages and equitable relief, the trial court was correct in denoting the action one in equity and finding that this section applied. Hein v. M&N Feed Yards, Inc., 205 Neb. 691, 289 N.W.2d 756 (1980).

Upon reversal of a judgment, Supreme Court may apportion costs on appeal between the parties. Richardson v. Waterite Co., 169 Neb. 263, 99 N.W.2d 265 (1959).

In equity action, taxation of costs rests in discretion of trial court. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Where each party prevails in part, trial court has discretion in taxation of costs. Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W.2d 350 (1953).

Discretion conferred on court in taxing costs is not arbitrary but a legal one. Stocker v. Wells, 155 Neb. 472, 52 N.W.2d 284 (1952).

Action of trial court in taxing costs is not reviewable unless abuse of discretion is shown. In re Estate of Nielsen, 135 Neb. 110, 280 N.W. 246 (1938).

In equity cases, the court has a sound discretion in taxing costs, but attorney's fees cannot be taxed as costs against the successful litigant. Hering v. Simon, 77 Neb. 60, 108 N.W. 154 (1906).

Discretion conferred is not arbitrary. Fee of guardian ad litem in will contest was properly chargeable to proponents. In re Clapham's Estate, 73 Neb. 492, 103 N.W. 61 (1905).

Costs in Supreme Court are entirely under the control and in the discretion of the court. German Nat. Bank of Beatrice v. Beatrice Rapid Transit & Power Co., 69 Neb. 115, 95 N.W. 49 (1903).

Where there are no provisions as to taxing costs, it is discretionary with court, and ruling will not be disturbed unless abused. Woodard v. Baird, 43 Neb. 310, 61 N.W. 612 (1895).

Court may apportion costs in child support case. Jones v. State ex rel. Gibson, 14 Neb. 210, 14 N.W. 901 (1883).

Discretion conferred is legal, within limits of legal and equitable principles. Albers v. Dillavou, 4 Neb. Unof. 340, 93 N.W. 937 (1903).

Taxation of costs will not be interfered with unless abuse is shown. Porter v. Trompen, 2 Neb. Unof. 76, 96 N.W. 226 (1901).

In an equity action seeking declaratory judgment and injunction, the taxation of costs by the trial court to the plaintiff in whose favor judgment was entered was not an abuse of discretion. R & S Investments v. Auto Auctions, 15 Neb. App. 267, 725 N.W.2d 871 (2006).

2. Miscellaneous

Costs may not be taxed against persons who are not parties to the litigation. State v. Canizales, 240 Neb. 811, 484 N.W.2d 446 (1992); Ludwig v. Board of County Commissioners, 170 Neb. 600, 103 N.W.2d 838 (1960).

This section does not apply to actions for the recovery of money only, but rather only to "other" actions. Langel Chevrolet-Cadillac v. Midwest Bridge, 213 Neb. 283, 329 N.W.2d 97 (1983).

In contest over construction of a trust created by will, costs were chargeable to trustee and paid as an expense of administration. Hauschild v. Hauschild, 176 Neb. 319, 126 N.W.2d 192 (1964).

Costs can only be taxed against parties to the litigation. Ludwig v. Board of County Commissioners, 170 Neb. 600, 103 N.W.2d 838 (1960).

This section does not apply to actions for recovery of money only. Shellenbarger v. Shellenbarger, 137 Neb. 762, 291 N.W. 95 (1940).

Taxation of costs is ministerial, and clerk may tax costs after term, within reasonable time. Barkley v. Pool, 105 Neb. 203, 180 N.W. 77 (1920).

Costs in will contest may be paid out of trust estate. Smullin v. Wharton, 83 Neb. 328, 119 N.W. 773 (1909), opinion modified and rehearing denied 83 Neb. 346, 121 N.W. 441 (1909).

Court cannot allow costs to unsuccessful contestant of will. Wallace v. Sheldon, 56 Neb. 55, 76 N.W. 418 (1898).



25-1712 Successive actions against joinable parties; limit to recovery by plaintiff.

Where several actions are brought on one bill of exchange, promissory note, or other obligation or instrument in writing, against several parties, who might have been joined as defendants in the same action, no costs shall be recovered by the plaintiff in more than one of such actions, if the parties proceeded against in the other actions were, at the commencement of the previous action, openly within the state.



25-1713 Sheriff's fees; summons issued out of county; return.

When a summons is issued to another county than that in which the action or proceeding is pending, it may be returned by mail, and the sheriff shall be entitled to the same fees as if the summons had issued in the county of which he is sheriff.



25-1714 Application for postponement of trial; condition.

When an application shall be made to a court of record to postpone a trial, the payment to the adverse party of a sum not exceeding ten dollars, besides the costs of the term, may in the discretion of the judges be imposed as a condition of granting the postponement.

Awarding costs is discretionary with court. Coombs v. Brenklander, 29 Neb. 586, 45 N.W. 929 (1890).



25-1715 Costs on motion; limit; how taxed.

Costs may be allowed on a motion, in the discretion of the court or judge, not exceeding ten dollars, which shall be absolute against the losing party on such motion, except that this provision shall not apply to verbal motions during the course of the trial.



25-1716 Unpaid costs; lien; terminates.

The judgment for unpaid court costs in any court of this state shall cease to be a lien on real estate unless action has been brought thereon within (1) five years after the latest partial payment has been made thereon, or (2) five years after such case becomes inactive or is closed by final judgment. The lien of any unpaid costs as of February 20, 1974, which would otherwise be terminated by this section shall continue for one year from such date at which time it shall terminate unless an action has been brought thereon within such year.



25-1717 Bond for cost, appeal, supersedeas, injunction, or attachment; county and employees; exemption.

No bond for cost, appeal, supersedeas, injunction, or attachment shall be required of any county or of any officer, board, head of any board, department, head of any department, commission, head of any commission, agent, or employee of any county in any proceeding or court action in which the county or any officer, board, head of any board, department, head of any department, commission, head of any commission, agent, or employee of the county is a party litigant in its, his, or her official capacity.



25-1801 Claims of four thousand dollars or less; recovery; costs; interest; attorney's fees.

Any person, partnership, limited liability company, association, or corporation in this state having a claim which amounts to four thousand dollars or less against any person, partnership, limited liability company, association, or corporation doing business in this state for (1) services rendered, (2) labor done, (3) material furnished, (4) overcharges made and collected, (5) lost or damaged personal property, (6) damage resulting from delay in transmission or transportation, (7) livestock killed or injured in transit, or (8) charges covering articles and service affecting the life and well-being of the debtor which are adjudged by the court to be necessaries of life may present the same to such person, partnership, limited liability company, association, or corporation, or to any agent thereof, for payment in any county where suit may be instituted for the collection of the same. If, at the expiration of ninety days after the presentation of such claim, the same has not been paid or satisfied, he, she, or it may institute suit thereon in the proper court. If payment is made to the plaintiff by or on behalf of the defendant after the filing of the suit but before judgment is taken, except as otherwise agreed in writing by the plaintiff, the plaintiff shall be entitled to receive the costs of suit whether by voluntary payment or judgment. If he, she, or it establishes the claim and secures judgment thereon, he, she, or it shall be entitled to recover the full amount of such judgment and all costs of suit thereon, and, in addition thereto, interest on the amount of the claim at the rate of six percent per annum from the date of presentation thereof, and, if he, she, or it has an attorney employed in the case, an amount for attorney's fees as provided in this section. If the cause is taken to an appellate court and plaintiff shall recover judgment thereon, the appellate court shall tax as costs in the action, to be paid to the plaintiff, an additional amount for attorney's fees in such appellate court as provided in this section, except that if the party in interest fails to recover a judgment in excess of the amount that may have been tendered by any person, partnership, limited liability company, association, or corporation liable under this section, then such party in interest shall not recover the attorney's fees provided by this section. Attorney's fees shall be assessed by the court in a reasonable amount but shall in no event be less than ten dollars when the judgment is fifty dollars or less and when the judgment is over fifty dollars up to four thousand dollars the attorney's fee shall be ten dollars plus ten percent of the judgment in excess of fifty dollars.

1. Allowance

2. Denial

3. Procedure

4. Miscellaneous

1. Allowance

Plaintiff allowed fee hereunder for services of his counsel. Bauer v. Board of Regents of University of Nebraska, 192 Neb. 87, 219 N.W.2d 236 (1974).

Under this section when the judgment is over fifty dollars, the attorney's fee allowable is fixed at the sum of ten dollars plus ten percent of the judgment in excess of fifty dollars. Potts v. Mahood, 187 Neb. 142, 187 N.W.2d 655 (1971).

Attorney's fee correctly computed under facts of case. Sinnett v. Hie Food Products, Inc., 185 Neb. 221, 174 N.W.2d 720 (1970).

Allowance of attorney's fee for services in Supreme Court was proper in suit on open running account. Lewis v. Hiskey, 166 Neb. 402, 89 N.W.2d 132 (1958).

Allowance of attorneys' fees for services in Supreme Court sustained. Benson v. General Implement Corporation, 151 Neb. 234, 37 N.W.2d 223 (1949).

Party must plead and prove conditions precedent to be entitled to allowance of an attorney's fee. Haley v. Fleming, 148 Neb. 407, 27 N.W.2d 626 (1947).

It is the practice to allow attorney's fees and expenses only where provided by statute or where uniform course of procedure has been to allow such recovery. Blacker v. Kitchen Bros. Hotel Co., 133 Neb. 66, 273 N.W. 836 (1937).

Reasonable attorney's fee may be taxed against employer on claim for wages. Dobney v. Chicago & N. W. Ry. Co., 120 Neb. 824, 235 N.W. 585 (1931).

Section is not unconstitutional as providing penalty in favor of individual. Daily v. Chicago, St. P., M. & O. Ry. Co., 110 Neb. 481, 194 N.W. 676 (1923).

2. Denial

Attorney's fee for collecting an attorney's fee not allowed where first fee was expense claimed against trust fund. Krause v. State Farm Mut. Auto. Ins. Co., 184 Neb. 588, 169 N.W.2d 601 (1969).

Voluntary reduction in amount of claim to one thousand dollars did not authorize allowance of attorney's fee. Hancock v. Parks, 172 Neb. 442, 110 N.W.2d 69 (1961).

Denial of attorney's fee based upon claim against a fund paid into court was proper. United Services Automobile Assn. v. Hills, 172 Neb. 128, 109 N.W.2d 174 (1961).

Prayer for a total amount in excess of one thousand dollars due on one cause of action did not authorize allowance of attorney's fees. Schaffer v. Strauss Brothers, 164 Neb. 773, 83 N.W.2d 543 (1957).

Attorney's fees were not recoverable in action to enforce judgment. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

3. Procedure

In order to receive an attorney fee under this section, it is necessary to plead and prove all the conditions precedent enumerated in the statute. Guaranteed Foods v. Rison, 207 Neb. 400, 299 N.W.2d 507 (1980).

Where request for attorney's fees failed to show compliance with this section or Rule 8 b 3 of Rules of the Supreme Court, 1974, it was disallowed. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).

Prejudgment interest and an attorney's fee cannot be recovered hereunder unless it is proved the claim was presented ninety days before suit commenced. Andrews Electric Co. v. Farm Automation, Inc., 188 Neb. 669, 198 N.W.2d 463 (1972).

To collect attorney's fee hereunder, plaintiff must plead and prove conditions precedent. Nichol v. Clema, 188 Neb. 74, 195 N.W.2d 233 (1972); Andrews v. Wilkie, 181 Neb. 398, 148 N.W.2d 924 (1967).

4. Miscellaneous

Cited and held not in point on facts in action involving fidelity policy or bond. Beshaler v. Helberg, 187 Neb. 584, 193 N.W.2d 261 (1971).

Allowance of attorney's fee within the limitations provided are within the sound discretion of the trial court. Anoka-Butte Lumber Co. v. Malerbi, 180 Neb. 256, 142 N.W.2d 314 (1966).



25-1802 Award of fees and expenses against state; terms, defined.

For purposes of sections 25-1802 to 25-1807, unless the context otherwise requires:

(1) Fees and other expenses shall mean reasonable attorney's fees and the reasonable expense of expert witnesses plus court costs, but shall not include any portion of an attorney's fee or salary paid by a unit of local, state, or federal government in the case;

(2) State shall mean the State of Nebraska, a state agency, or any official of the state acting in his or her official capacity; and

(3) State agency shall mean any state constitutional office, any state administrative department, or any state board or commission established by an act of the Legislature.



25-1803 Award of fees and expenses against state; when authorized.

(1) Unless otherwise provided by law, the court having jurisdiction over a civil action brought by the state or an action for judicial review brought against the state pursuant to the Administrative Procedure Act shall award fees and other expenses to the prevailing party unless the prevailing party is the state, except that the court shall not award fees and expenses if it finds that the position of the state was substantially justified.

(2) The court, in its discretion, may reduce the amount to be awarded pursuant to this section, or deny an award, to the extent that the prevailing party, during the course of the proceedings engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy or when an overriding public interest exists which would make an award unjust.

Subsection (1) of this section acts as a limited waiver of the state's sovereign immunity in civil actions brought by the state to the extent that fees and expenses shall be awarded except when the court finds that the position of the State was substantially justified. Action for contempt brought by intervening prospective adoptive parents when Department of Social Services did not comply with unsupervised visitation order issued in an action brought by the department was a suit brought by the State for the purposes of this section. In re Interest of Krystal P. et al., 251 Neb. 320, 557 N.W.2d 26 (1996).

The establishment of "substantial justification" for a position under the provisions of this section is dependent upon the circumstances of each case. For the purposes of this section, a position has substantial justification if it has a reasonable basis both in law and in fact. The unsuccessful pursuit of a position by the State does not, in and of itself, establish that the position was not "substantially justified" so as to entitle the prevailing party to the award of fees and other expenses under the provisions of this section. Meier v. State, 227 Neb. 376, 417 N.W.2d 771 (1988).

Attorney fees may be awarded under this section only in legal and administrative proceedings initiated after July 17, 1982. Drinkwine v. Flebbe, 219 Neb. 291, 363 N.W.2d 152 (1985).



25-1804 Award of fees and expenses against state; conditions; application.

(1) A party seeking an award for fees and other expenses pursuant to sections 25-1802 to 25-1807 shall, not later than thirty days after the entry of the final judgment in the action, submit to the court an application which provides evidence of eligibility for an award pursuant to such sections and which specifies the amount sought. If the amount sought includes an attorney's fee or the fee for an expert witness, the application shall include an itemized statement for each such fee indicating the actual time expended in service to the applicant and the rate at which the fees were computed.

(2) Notwithstanding any other provision of such sections, fees and other expenses shall be awarded as provided in such sections only to those prevailing parties who are:

(a) Natural persons; or

(b) A sole proprietorship, partnership, limited liability company, corporation, association, or public or private organization:

(i) That had an average daily employment of fifty persons or less for the twelve months preceding the filing of such action; and

(ii) Whose gross receipts for the twelve-month period preceding the filing of the action was two million dollars or less or whose average gross receipts for the three twelve-month periods preceding the filing of such appeal pursuant to the Administrative Procedure Act was two million dollars or less, whichever amount is greater.

Attorney fees may be awarded under this section only in legal and administrative proceedings initiated after July 17, 1982. Drinkwine v. Flebbe, 219 Neb. 291, 363 N.W.2d 152 (1985).



25-1805 Award of fees and expenses against state; additional to compensation.

Fees and expenses awarded pursuant to sections 25-1802 to 25-1807 may be ordered in addition to any compensation awarded in a judgment.



25-1806 Award of fees and expenses against state; how paid.

Fees and expenses awarded by a federal court or pursuant to sections 25-1802 to 25-1805 shall be paid in the manner provided in the State Miscellaneous Claims Act. Claims for such fees and expenses shall be filed with the State Claims Board in the manner provided in such act.



25-1807 Award of fees and expenses against state; proceedings to which applicable.

Sections 25-1802 to 25-1807 shall apply only to legal and administrative proceedings initiated after July 17, 1982.



25-1808 Actions between state agencies, boards, commissions, constitutional officers, and members of the Legislature; costs awarded; when.

Notwithstanding sections 25-1803, 25-21,210, 81-8,228, and 84-216, whenever a state agency, board, commission, or constitutional officer, any person acting in behalf of the agency, board, commission, or constitutional officer, or the Legislature brings a legal action or proceeding against another agency, board, commission, or constitutional officer or the Legislature, and fails to substantially prevail in the action or proceeding, as determined by the court, the party against whom the action is brought shall be awarded fees and other expenses incident to the action or proceeding by the court. Fees and expenses that shall be awarded include reasonable attorney's fees, reasonable expert witness fees, and court costs. If the Attorney General represented the agency, board, commission, constitutional officer, or Legislature, he or she shall prepare a billing of the services provided by his or her office, and the amount billed less any reduction made by the court shall be paid to the Legal Services Fund. The agency, board, commission, constitutional officer, or Legislature responsible for the payment of fees and expenses pursuant to this section shall make payment from funds appropriated to the agency, board, commission, constitutional officer, or Legislature unless a special fund or appropriation has been made for such purpose by the Legislature.



25-1809 Legal Services Fund; created; use; transfers.

There is hereby created the Legal Services Fund to be administered by the Director of Administrative Services. All money received by the Attorney General or directed to be deposited in the fund by any state agency, board, commission, or constitutional officer or the Legislature pursuant to section 25-1808 shall be deposited into the fund. At the end of each fiscal year, the director shall transfer from the fund into the budget of the appropriate state agency, board, commission, or constitutional office or the Legislature those fees and expenses that have been awarded by the court. In those instances when the Attorney General has billed a state agency, board, commission, or constitutional officer or the Legislature, the money awarded shall be appropriated to the budget of the Attorney General. The director shall electronically submit a summary of such transfers to the Legislature at the end of each fiscal year.



25-1901 District court; appellate jurisdiction; scope.

A judgment rendered or final order made by any tribunal, board, or officer exercising judicial functions and inferior in jurisdiction to the district court may be reversed, vacated, or modified by the district court, except that the district court shall not have jurisdiction over (1) appeals from a juvenile court as defined in section 43-245, (2) appeals from a county court in matters arising under the Nebraska Probate Code or the Nebraska Uniform Trust Code, in matters involving adoption or inheritance tax, or in domestic relations matters, or (3) appeals within the jurisdiction of the Tax Equalization and Review Commission.

1. Scope

2. When review allowed

3. When review denied

4. Miscellaneous

1. Scope

Sheriffs' merit commissions are considered "tribunals" under this section. Schaffer v. Cass County, 290 Neb. 892, 863 N.W.2d 143 (2015).

When an entity such as a city council is exercising its judicial functions, the petition in error statute is the proper method for challenging such actions. Johnson v. City of Kearney, 277 Neb. 481, 763 N.W.2d 103 (2009).

Pursuant to this section, a district court has jurisdiction over a petition-in-error proceeding only when it is reviewing a judgment rendered or final order made by any tribunal, board, or officer exercising judicial functions and inferior in jurisdiction to the district court. Clayton v. Lacey, 256 Neb. 282, 589 N.W.2d 529 (1999).

This section does not apply to judgments of the county court, and the exclusive method of obtaining district court review of a county court decision is by appeal. Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).

In reviewing the decision of a tribunal in a petition in error proceeding, a court is to determine whether the tribunal acted within its jurisdiction and whether the decision rendered is supported by sufficient relevant evidence and is restricted to the record created before the lower tribunal. Crown Products Co. v. City of Ralston, 253 Neb. 1, 567 N.W.2d 294 (1997).

A city council is a tribunal whose decision can be reversed, vacated, or modified by a court of proper jurisdiction. Abboud v. Lakeview, Inc., 237 Neb. 326, 466 N.W.2d 442 (1991).

Where no other method of appeal is provided, one may obtain judicial review by proceedings in error under this statute. Moore v. Black, 220 Neb. 122, 368 N.W.2d 488 (1985).

A petition in error is designed to review the decision of the inferior tribunal. It is not to act as a super legislative or administrative agency to come to an independent conclusion. Andrews v. City of Fremont, 213 Neb. 148, 328 N.W.2d 194 (1982).

The State Board of Education hearing appeals under section 79-1103.05 acts in a quasi-judicial capacity and therefor either party may appeal its decision under this section or under section 84-917. Richardson v. Board of Education, 206 Neb. 18, 290 N.W.2d 803 (1980).

Orders of the Department of Public Welfare made pursuant to section 68-1016, may be reviewed by petition in error as well as by appeal. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

An appeal in a post conviction proceeding from a court inferior to the district court may be taken to the district court only. State v. Williams, 188 Neb. 802, 199 N.W.2d 611 (1972).

Granting of disability pension under city ordinance in question was quasi-judicial function; upon refusal to grant pension, proper remedy is by way of petition in error or appeal. Watts v. City of Omaha, 184 Neb. 41, 165 N.W.2d 104 (1969).

It is mandatory and jurisdictional under this section that a petition in error be filed in the appellate court and a properly authenticated transcript be filed within one calendar month after the rendition of the judgment or final order. Friedman v. State, 183 Neb. 9, 157 N.W.2d 855 (1968).

In a proceeding under this section, it is mandatory that the transcript be properly authenticated and timely filed to vest the appellate court with jurisdiction of the subject matter. Lemburg v. Nielsen, 182 Neb. 747, 157 N.W.2d 381 (1968).

Denial of petition for incorporation of a village may be reviewed by petition in error. Little v. Board of County Commissioners, 179 Neb. 655, 140 N.W.2d 1 (1966).

In a proceeding under this section it is mandatory that a petition in error and transcript be timely filed to vest appellate court with jurisdiction. Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963); Harms v. County Board of Supervisors, 173 Neb. 687, 114 N.W.2d 713 (1962).

This and succeeding nine sections provide an effective procedure to secure a review by the district court of a final order made by the county court. Consolidated Credit Corporation v. Berger, 141 Neb. 598, 4 N.W.2d 571 (1942).

This section is in pari materia with section providing for appeal in probate cases. In re Estate of Mathews, 125 Neb. 737, 252 N.W. 210 (1933).

Order approving executor's account, requiring further report, and continuing proceedings, was not "final order." In re Hansen's Estate, 117 Neb. 551, 221 N.W. 694 (1928).

Error proceedings lie to review proceedings in justice court to try right of property. McCormick Harvesting Machine Co. v. Scott, 66 Neb. 479, 92 N.W. 599 (1902).

Section is broad enough to include decree of adoption of probate court. Ferguson v. Herr, 64 Neb. 649, 90 N.W. 625 (1902), reversed on rehearing 64 Neb. 659, 94 N.W. 542 (1903).

To take error proceedings, there must be a final order or judgment. Reynolds v. City of Tecumseh, 48 Neb. 785, 67 N.W. 792 (1896).

An action brought by a county employee alleging that administrative discipline imposed upon him by his employer was a breach of contract was, at its core, an appeal of the decision of an administrative body denying a grievance and must comply with the petition in error statutes. Turnbull v. County of Pawnee, 19 Neb. App. 43, 810 N.W.2d 172 (2011).

2. When review allowed

Where a city building board of review received evidence and considered statements by the applicant and city officials before making its determination of whether the facts supported the notice of violation, the board exercised "judicial functions." McNally v. City of Omaha, 273 Neb. 558, 731 N.W.2d 573 (2007).

A petition in error is the proper proceeding to obtain review of an action of a city council, which is a tribunal inferior to the district court. In reviewing a decision based on a petition in error, an appellate court determines whether the inferior tribunal acted within its jurisdiction and whether the inferior tribunal's decision is supported by sufficient relevant evidence. Luet, Inc. v. City of Omaha, 247 Neb. 831, 530 N.W.2d 633 (1995).

A decision by the Nebraska Department of Correctional Services Appeals Board will not be reviewed by the district court unless a petition for review is filed within the 30-day limit prescribed by section 25-1931. Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

Orders made in the exercise of judicial functions by a board inferior to the district court are reviewable by error proceedings. Emry v. Lake, 181 Neb. 568, 149 N.W.2d 520 (1967).

Changes made by county superintendent of schools in proceedings to change school district boundaries may be reviewed in district court either by appeal or by error proceedings. Moser v. Turner, 180 Neb. 635, 144 N.W.2d 192 (1966).

It is only where a tribunal acts judicially that a review by error proceedings is allowed. Longe v. County of Wayne, 175 Neb. 245, 121 N.W.2d 196 (1963).

Review may be had by petition in error of proceedings by city council in the levy of special assessments for paving. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Final order of city council could be reviewed by error proceedings. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).

Order of county superintendent of schools may be reviewed by error proceedings. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1958).

Order of Superintendent of Public Instruction was reviewable by petition in error. Schutte v. Schmitt, 162 Neb. 162, 75 N.W.2d 656 (1956).

Action taken in reorganization of school district could be reviewed in district court. School District No. 49 of Lincoln County v. School District No. 65-R of Lincoln County, 159 Neb. 262, 66 N.W.2d 561 (1954).

Review in district court of appraisement of improvements on school lands was authorized. Jessen v. Blackard, 159 Neb. 103, 65 N.W.2d 345 (1954).

Error proceedings to district court were available to review action of county committee under Reorganization of School Districts Act. Nickel v. School Board of Axtell, 157 Neb. 813, 61 N.W.2d 566 (1953).

Error proceedings were available to review action appraising improvements on school land leases. From v. Sutton, 156 Neb. 411, 56 N.W.2d 441 (1953).

District court may review county court's exercise of probate jurisdiction by proceedings in error. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Error may be prosecuted from denial by Department of Trade and Commerce of permit to installment investment company to do business in state. Investor's Syndicate v. Bryan, 113 Neb. 816, 205 N.W. 294 (1925).

Order of State Banking Board on application for charger is reviewable by district court in error proceedings. Shumway v. Warrick, 108 Neb. 652, 189 N.W. 301 (1922).

Order by board of equalization of metropolitan water district is reviewable by district court on error. McCague Inv. Co. v. Metropolitan Water Dist., 101 Neb. 820, 165 N.W. 158 (1917).

The action of the State Banking Board in granting or refusing a bank charter is reviewable by petition in error in the district court. State ex rel. White v. Morehead, 101 Neb. 37, 161 N.W. 1040 (1917).

Conviction of civil contempt before justice of peace can be reviewed only by error proceedings. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Review on error of judgments of justices of the peace still exists. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909).

Order of State Board of Health revoking physician's license is reviewable. Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908).

Action of State Board of Equalization may be reviewed in district court by petition in error. State ex rel. U.P.R.R. Co. v. State Board of Equalization & Assessment, 81 Neb. 139, 115 N.W. 789 (1908).

District court has jurisdiction to review by proceedings in error an order revoking physician's license. Munk v. Frink, 75 Neb. 172, 106 N.W. 425 (1905).

Order of county court allowing claim against estate may be reviewed in district court on error. Herman v. Beck, 68 Neb. 566, 94 N.W. 512 (1903).

Order of county superintendent changing boundaries or creating new districts is reviewable by error proceedings. Pollack v. School Dist. No. 42 of Antelope County, 54 Neb. 171, 74 N.W. 393 (1898).

Judgment of county or city board of equalization may be reviewed by an error proceeding. Webster v. City of Lincoln, 50 Neb. 1, 69 N.W. 394 (1896).

Proceedings in hearing on habeas corpus may be reviewed on error. In re Van Sciever, 42 Neb. 772, 60 N.W. 1037 (1894).

Review of order of county board of equalization can be had by error proceedings. Waltham v. Town of Mullally, 27 Neb. 483, 43 N.W. 252 (1889).

Judgments or final orders of county court may be reviewed in error proceedings. Rudolf v. Winters, 7 Neb. 125 (1878).

An appeal from a special assessment by a metropolitan-class city taken as specified in section 14-813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

District court may review by error proceedings action of State Board of Equalization and Assessment in taxing air-flight equipment. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).

3. When review denied

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

A decision by the Nebraska Department of Correctional Services Appeals Board will not be reviewed by the district court unless a petition for review is filed within the 30-day limit prescribed by section 25-1931. Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

Probate judgments of the county court may not be brought to the district court for review by the error proceedings contemplated in this section. In re Guardianship of Potter, 235 Neb. 149, 453 N.W.2d 755 (1990).

A 1974 amendment to this statute was intended to eliminate proceedings in error as a method of obtaining district court review of a county court decision; thus, the action was properly dismissed. SapaNajin v. Wolford, 222 Neb. 387, 383 N.W.2d 796 (1986).

Where errors assigned require review of evidence they cannot be considered on either appeal or error proceedings in absence of a bill of exceptions. Lanc v. Douglas County Welfare Administration, 189 Neb. 651, 204 N.W.2d 387 (1973).

Cited in holding that order of county superintendent was not reviewable by error proceedings. Kosmicki v. Kowalski, 184 Neb. 639, 171 N.W.2d 172 (1969).

Appeal or error proceedings do not lie from purely legislative acts by public bodies having legislative power; passage of a zoning ordinance is a legislative act. Scottsbluff Improvement Assn. v. City of Scottsbluff, 183 Neb. 722, 164 N.W.2d 215 (1969).

An order of an administrative officer is not reviewable by error proceedings under this section unless the officer exercised judicial functions. School Dist. No. 23 of Dakota County v. School Dist. No. 11 of Dakota County, 181 Neb. 305, 148 N.W.2d 301 (1967).

Findings of administrative board acting in a judicial capacity cannot be collaterally attacked. Cacek v. Munson, 160 Neb. 187, 69 N.W.2d 692 (1955).

Review in district court of action of county board, making assessments for benefit of drainage district, is by error proceedings and not by appeal. Loup River Public Power Dist. v. Platte County, 135 Neb. 21, 280 N.W. 430 (1938).

Legislature has provided no appeal to district court from act of city council of city of second class sitting as board of equalization to levy special assessments for paving, and jurisdiction cannot be conferred on district court by consent of parties. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

The discretion exercised by a county board of commissioners under sections 39-1722 and 39-1725 is not judicial in nature, and as such, the trial court did not have jurisdiction to hear a petition in error under this section. Camp Clarke Ranch v. Morrill Cty. Bd. of Comrs., 17 Neb. App. 76, 758 N.W.2d 653 (2008).

4. Miscellaneous

A board exercises a judicial function if it decides a dispute of adjudicative fact or if a statute requires it to act in a judicial manner. Because teacher's pay scale grievance did not present a dispute of adjudicative fact and school board was not required by statute to act in a judicial manner when administering pay scale grievances, district court lacked jurisdiction to hear teacher's petition in error. Kropp v. Grand Island Pub. Sch. Dist. No. 2, 246 Neb. 138, 517 N.W.2d 113 (1994).

All parties interested must be made parties to review by error proceedings. Clausen v. School Dist. No. 33 of Lincoln County, 164 Neb. 78, 81 N.W.2d 822 (1957).

Proceedings in error afford remedy to correct errors of quasi-judicial tribunal. Jungman v. Coolidge, 157 Neb. 122, 58 N.W.2d 828 (1953).

An agreement between parties to an appeal from county court pending in district court, made without knowledge or consent of surety on appeal bond, to effect that defendant dismiss his appeal with costs taxed to defendant and that plaintiff withhold issuing execution for three months and four days after dismissal of appeal, operated as release of surety on appeal bond. New Idea Spreader Co. v. Brown, 129 Neb. 551, 262 N.W. 51 (1935).

Council's determination of sufficiency of abutting owner's objections to paving is judicial function; becomes final in absence of proceedings to review. Hiddleson v. City of Grand Island, 115 Neb. 287, 212 N.W. 619 (1927).

On review by error proceedings of order of probate court, petition in error must be filed. Baacke v. Dredla, 57 Neb. 92, 77 N.W. 341 (1898).



25-1902 Final order, defined.

An order affecting a substantial right in an action, when such order in effect determines the action and prevents a judgment, and an order affecting a substantial right made in a special proceeding, or upon a summary application in an action after judgment, is a final order which may be vacated, modified or reversed, as provided in this chapter.

1. Final order

2. Not final order

3. Special Proceeding

4. Substantial Right

5. Miscellaneous

1. Final order

A motion to compel arbitration invokes a special proceeding. An order that compels arbitration or stays court proceedings pending arbitration divests the court of jurisdiction to hear the parties' dispute and determines arbitrability. Accordingly, it is a final, appealable order. Shasta Linen Supply v. Applied Underwriters, 290 Neb. 640, 861 N.W.2d 425 (2015).

The compensation court’s award which granted the worker vocational rehabilitation of formal training was a final order because it was made in a special proceeding and affected a substantial right by eliminating the employer’s claim that the worker was not entitled to vocational rehabilitation. Becerra v. United Parcel Service, 284 Neb. 414, 822 N.W.2d 327 (2012).

In a request for partition brought within a probate proceeding, a county court’s order directing a referee to sell the real estate was a final, appealable order. Probate proceedings are special proceedings, and the right to receive the real estate in kind is a substantial right that was affected by the order to sell the property. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

Where a child is adjudicated and placed in the custody of the Department of Health and Human Services, and the department is the child's guardian, a juvenile court order permanently changing the child's placement is a final, appealable order. In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d 214 (2012).

An order resolving all the issues raised in an independent special proceeding is a final, appealable order. Big John's Billiards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).

If a plaintiff's other claims in an action are rendered moot by the court's ruling that a statute is unconstitutional, the trial court's order completely disposes of the subject matter of the litigation. Such an order both is final and affects a substantial right. Big John's Billiards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).

A probate court's denial of an application for the appointment of a special administrator, brought pursuant to section 30-2457(2), is a final, appealable order within the meaning of this section. In re Estate of Muncillo, 280 Neb. 669, 789 N.W.2d 37 (2010).

A stay in an independent special proceeding that is tantamount to a dismissal of an action or has the effect of a permanent denial of the requested relief is appealable as a final order. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

An order compelling arbitration or staying judicial proceedings pending arbitration is a final order under the second category of this section. It affects a substantial right in an independent special proceeding because it disposes of all the issues presented. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

An order of contempt in a postjudgment proceeding to enforce a previous final judgment is a final order for appeal purposes; the contempt order affects a substantial right, made upon a summary application in an action after judgment. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

An order denying a motion to vacate or modify a final order affects a substantial right upon a summary application in an action after judgment, and is itself a final, appealable order. Capitol Construction v. Skinner, 279 Neb. 419, 778 N.W.2d 721 (2010).

An order granting an evidentiary hearing on some issues presented in a postconviction motion but denying a hearing on others is a final order. State v. Poindexter, 277 Neb. 936, 766 N.W.2d 391 (2009).

The three types of final orders which may be reviewed on appeal are (1) an order which affects a substantial right in an action and which in effect determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after a judgment is rendered. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009); State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000); State v. Silvers, 255 Neb. 702, 587 N.W.2d 325 (1998); In re Interest of Anthony G., 255 Neb. 442, 586 N.W.2d 427 (1998); State v. Kula, 254 Neb. 962, 579 N.W.2d 541 (1998); Hull v. Aetna Ins. Co., 247 Neb. 713, 529 N.W.2d 783 (1995); Rohde v. Farmers Alliance Mut. Ins. Co., 244 Neb. 863, 509 N.W.2d 618 (1994); Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993); In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991); Abante, LLC v. Premier Fighter, 19 Neb. App. 730, 814 N.W.2d 109 (2012); Michael B. v. Donna M., 11 Neb. App. 346, 652 N.W.2d 618 (2002); Jacobson v. Jacobson, 10 Neb. App. 622, 635 N.W.2d 272 (2001); O'Connor v. Kaufman, 6 Neb. App. 382, 574 N.W.2d 513 (1998).

A judgment is a court's final consideration and determination of the respective rights and obligations of the parties to an action as those rights and obligations presently exist. An order entered by a court may affect a substantial right and be subject to review as a final order although it could not or need not be properly denominated a judgment. State v. Loyd, 269 Neb. 762, 696 N.W.2d 860 (2005).

In a case involving two appellees, a lower court order sustaining one appellee's motion for summary judgment and entering judgment against the appellant was a final order because it determined the action as related to those two parties, and no further action was necessary as between those two parties. Blue Cross and Blue Shield v. Dailey, 268 Neb. 733, 687 N.W.2d 689 (2004).

A denial of a motion to compel based on the Federal Arbitration Act is a final, appealable order because it affects a substantial right and is made in a special proceeding. Webb v. American Employers Group, 268 Neb. 473, 684 N.W.2d 33 (2004).

A trial court's order which ordered the clerk of the court to issue an amended commitment for a defendant who had previously been convicted and sentenced is a final, appealable order. State v. Perry, 268 Neb. 179, 681 N.W.2d 729 (2004).

The denial of a motion to vacate and set aside the judgment under subsection (2) of section 29-4123 affects a substantial right in a special proceeding and is therefore an appealable order under this section. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

An order denying a request for reimbursement pursuant to the in forma pauperis statutes entered after the judgment is an order affecting a substantial right made upon a summary application in an action after judgment and is therefore a final, appealable order under this section. Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002).

A proceeding to determine the competency of an accused to stand trial is a special proceeding within the meaning of this section, and an order finding the accused incompetent to stand trial and ordering the accused confined until such time as he or she is competent is a final order from which an appeal may be taken under section 25-1911. State v. Jones, 258 Neb. 695, 605 N.W.2d 434 (2000); State v. Lassek, 272 Neb. 523, 723 N.W.2d 320 (2006); State v. Guatney, 207 Neb. 501, 299 N.W.2d 538 (1980).

A ruling on a plea in bar is a final order as defined in this section. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Per this section, a motion to discharge for lack of speedy trial, pursuant to section 29-1208, is an order affecting a substantial right made during a special proceeding. State v. Jacques, 253 Neb. 247, 570 N.W.2d 331 (1997).

A ruling on a motion for absolute discharge based upon an accused criminal's nonfrivolous claim that his or her statutory speedy trial rights were violated is final and appealable. State v. Gibbs, 253 Neb. 241, 570 N.W.2d 326 (1997).

The denial of a plea in bar is a final order as defined by this section. State v. Sinsel, 249 Neb. 369, 543 N.W.2d 457 (1996).

In order for a decree to qualify as "final", it must dispose of the whole merits of the case and leave nothing for further consideration of the court. In re Adoption of Krystal P. & Kile P., 248 Neb. 907, 540 N.W.2d 312 (1995).

The denial of a plea in bar is a final order as defined in this section. State v. Lynch, 248 Neb. 234, 533 N.W.2d 905 (1995).

The denial of a plea in bar raising a double jeopardy claim is a final order as defined in this section. State v. Woodfork, 239 Neb. 720, 478 N.W.2d 248 (1991).

An ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time pending a hearing as to whether the detention should be continued is not final; however, a detention order entered after a hearing continuing to keep a juvenile's custody from his or her parent pending an adjudication hearing to determine whether the juvenile is neglected, and thus within the purview of section 43-247(3)(a), is final and thus appealable. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

An order which directs the Department of Social Services to pay for the costs of treatment is a final order for purposes of this section. In re Interest of J.M.N., 237 Neb. 116, 464 N.W.2d 811 (1991).

A denial of a plea in bar is a final order as defined by this section. State v. Milenkovich, 236 Neb. 42, 458 N.W.2d 747 (1990).

Order by separate juvenile court requiring parent to participate in psychological therapy and requiring Department of Social Services to pay for that therapy was a final order. In re Interest of B.M.H., 233 Neb. 524, 446 N.W.2d 222 (1989).

Order of county court dismissing motion to remove personal representative was appealable. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

An order is final and appealable when the substantial rights of the parties to the action are determined even though the cause is retained for the determination of matters incidental thereto. In re 1983-84 County Tax Levy, 220 Neb. 897, 374 N.W.2d 235 (1985); Dorshorst v. Dorshorst, 174 Neb. 886, 120 N.W.2d 32 (1963).

On appeal from the county court sitting as a juvenile court, an order of the district court remanding the case to the county court for a further dispositional hearing is a final order appealable to this court. In re Interest of Roman, 212 Neb. 919, 327 N.W.2d 36 (1982).

Only final orders may be properly appealed to the Supreme Court. An order in a case is final if no further action by a court is necessary to dispose of the cause pending. Lake v. Piper, Jaffray & Hopwood, Inc., 212 Neb. 570, 324 N.W.2d 660 (1982).

An order fixing fees in a partition action is a final, appealable order. Evans v. Evans, 199 Neb. 480, 259 N.W.2d 925 (1977).

An order of the Court of Industrial Relations establishing bargaining units is a final order under this section, and becomes immediately appealable. American Assn. of University Professors v. Board of Regents, 198 Neb. 243, 253 N.W.2d 1 (1977).

An order affecting a substantial right made in a special proceeding is a final order which may be appealed. State v. Loomis, 195 Neb. 552, 239 N.W.2d 266 (1976).

Order of county superintendent denying petition for school district reorganization was a final order. Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963).

Order vacating a default judgment is an appealable order. Jones v. Nebraska Blue Cross Hospital Service Assn., 175 Neb. 101, 120 N.W.2d 557 (1963).

A denial of a motion to file a petition on appeal from municipal court out of time is a final order. Pep Sinton, Inc. v. Thomas, 174 Neb. 508, 118 N.W.2d 621 (1962).

Public officer has an appealable interest where proper administration of the duties of a public office is involved. State ex rel. Coulter v. McFarland, 166 Neb. 242, 88 N.W.2d 892 (1958).

Order of dismissal without prejudice was a final order. Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Order of Superintendent of Public Instruction dissolving school district was final order. Schutte v. Schmitt, 162 Neb. 162, 75 N.W.2d 656 (1956).

Order affecting substantial right in condemnation proceeding is appealable. Higgins v. Loup River P. P. & I. Dist., 159 Neb. 549, 68 N.W.2d 170 (1955).

Order granting interpleader is final order as between stakeholder and claimants. Strasser v. Commercial Nat. Bank, 157 Neb. 570, 60 N.W.2d 672 (1953).

Granting of continuance under federal Civil Relief Act was final order. Sullivan v. Storz, 156 Neb. 177, 55 N.W.2d 499 (1952).

Denial by district court of request to issue special execution by successful plaintiff in a replevin action is a final order from which an appeal can be taken. Barstow v. Wolff, 148 Neb. 14, 26 N.W.2d 390 (1947).

An order affecting a substantial right in an action upon a summary application after judgment is a final order from which an appeal may be taken. De Lair v. De Lair, 146 Neb. 771, 21 N.W.2d 498 (1946).

An order of the court confirming or refusing to confirm a sale constitutes a final and appealable order. Federal Farm Mortgage Corporation v. Ganser, 145 Neb. 589, 17 N.W.2d 613 (1945).

The denial of an application for a writ of habeas corpus by the district court is a final order. Williams v. Olson, 145 Neb. 282, 16 N.W.2d 178 (1944).

Final orders in habeas corpus proceedings may be reviewed on appeal. The test of finality of order for purpose of appeal is whether particular proceeding or action is terminated by judgment. Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

Judgment by district court awarding weekly sum "until further order" in compensation case was final order. Schlesselman v. Travelers Ins. Co., 111 Neb. 65, 195 N.W. 466 (1923).

Alimony decree was final order. Wharton v. Jackson, 107 Neb. 288, 185 N.W. 428 (1921).

Absolute order of revivor of action against defendant's executor was final order. Levin v. Muser, 107 Neb. 230, 185 N.W. 431 (1921).

Order vacating judgment on petition filed after the term was final order. Wunrath v. Peoples Furniture & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

An order granting or refusing license to sell realty to pay debts of deceased person was final order. In re Estate of Broehl, 93 Neb. 166, 139 N.W. 1020 (1913).

To appeal from order, it must be formally entered upon journal. Fauber v. Keim, 84 Neb. 167, 120 N.W. 1019 (1909).

Action of State Board of Equalization on railroad assessment was final order. State ex rel. U.P.R.R. Co. v. State Board of Equalization & Assessment, 81 Neb. 139, 115 N.W. 789 (1908).

Quashing summons and dismissing action without prejudice was final order. Davis v. Jennings, 78 Neb. 462, 111 N.W. 128 (1907).

If no further action is necessary to dispose of case, order is final. Huffman v. Rhodes, 72 Neb. 57, 100 N.W. 159 (1904).

Order of county court denying right to file claim against estate was final order. Ribble v. Furmin, 71 Neb. 108, 98 N.W. 420 (1904).

Judgment of district court reversing judgment or order of inferior court, though case retained for trial, was final order. Ribble v. Furmin, 69 Neb. 38, 94 N.W. 967 (1903).

Order vacating judgment rendered at former term was final order. Bannard v. Duncan, 65 Neb. 179, 90 N.W. 947 (1902).

Appointment of receiver was final order. Seeds Dry-Plate Co. v. Heyn Photo-Supply Co., 57 Neb. 214, 77 N.W. 660 (1898).

Quashing writ of replevin and dismissing action was final order. Swain v. Savage, 55 Neb. 687, 77 N.W. 362 (1898).

Decree in foreclosure annulling mortgage though proceedings on note continued, was final order. France v. Bell, 52 Neb. 57, 71 N.W. 984 (1897).

Order setting aside sale was final order. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 51 Neb. 659, 71 N.W. 279 (1897).

Ex parte order, in aid of execution against defendant, was final order. Clarke v. Nebraska Nat. Bank, 49 Neb. 800, 69 N.W. 104 (1896).

Decision refusing to order clerk to approve supersedeas was final order. State ex rel. Lions Ins. Co. v. Baker, 45 Neb. 39, 63 N.W. 139 (1895).

Order recalling order of sale in foreclosure was final order. State ex rel. Harris v. Laflin, 40 Neb. 441, 58 N.W. 936 (1894).

Discharge of attachment was final order. Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893); Adams County Bank v. Morgan, 26 Neb. 148, 41 N.W. 993 (1889).

Denying petition to intervene was final order. Herman v. Barhydt, 20 Neb. 625, 31 N.W. 488 (1886).

Overruling application to set aside default and permit answer was final order. Steele v. Haynes, 20 Neb. 316, 30 N.W. 63 (1886).

Order on application to modify decree affecting substantial right though it does not determine action was final order. O'Brien v. O'Brien, 19 Neb. 584, 27 N.W. 640 (1886).

Order requiring attorney to pay money into court was final order. Baldwin v. Foss, 14 Neb. 455, 16 N.W. 480 (1883).

Decree enjoining sale of real estate was final order. Rickards v. Coon, 13 Neb. 419, 14 N.W. 162 (1882).

Judgment of dismissal and costs to defendant was final order. Rogers v. Russell, 11 Neb. 361, 9 N.W. 547 (1881).

Order confirming sale, made at chambers, was final order. State Bank of Nebraska v. Green, 8 Neb. 297, 1 N.W. 210 (1879).

Decision of county board of equalization in assessing and levying taxes was final order. Sioux City & P. R. R. v. Washington County, 3 Neb. 30 (1873).

The granting of a summary judgment is a final order where it concludes all issues between the two parties on either side of the motion. Abante, LLC v. Premier Fighter, 19 Neb. App. 730, 814 N.W.2d 109 (2012).

Sentencing orders in which a defendant is sentenced to probation with one term of probation's being a jail term that may or may not ultimately be waived by the court are final, appealable orders. State v. Volcek, 15 Neb. App. 416, 729 N.W.2d 90 (2007).

An order denying a petition to invalidate pursuant to section 43-1507 and motion to dismiss is a final order for purposes of this section. In re Interest of Enrique P. et al., 14 Neb. App. 453, 709 N.W.2d 676 (2006).

An order adjudicating an individual as a mentally ill dangerous person pursuant to section 71‑908 and ordering that person retained for an indeterminate amount of time is an order affecting a substantial right in a special proceeding from which an appeal may be taken. In re Interest of Saville, 10 Neb. App. 194, 626 N.W.2d 644 (2001).

A denial of a plea in bar is a final, appealable order. State v. Noll, 3 Neb. App. 410, 527 N.W.2d 644 (1995).

A ruling on a motion to set aside the forfeiture of an appeal bond is an appealable order. State v. Hernandez, 1 Neb. App. 830, 511 N.W.2d 535 (1993).

2. Not final order

An order of the trial court issuing a warrant for a defendant's arrest and commitment upon finding that the Department of Correctional Services had erroneously released the defendant before his mandatory discharge date was an order on summary application relating to a final judgment (the defendant's sentence). But the order did not affect a substantial right necessary to qualify for immediate appeal. The trial court was not deciding any important right or issue affecting the subject matter of the underlying criminal action or of any rights allegedly derived from the mistaken release, and the trial court did not diminish any claim or defense that was available to the defendant prior to the order for an arrest and commitment warrant. State v. Jackson, 291 Neb. 908, 870 N.W.2d 133 (2015).

An order dismissing a case "subject to being reinstated" upon the filing of a motion for reinstatement within 14 days is conditional and, thus, not a final order. State v. Meints, 291 Neb. 869, 869 N.W.2d 343 (2015).

An order in a juvenile proceeding merely finding the federal Indian Child Welfare Act of 1978 and the Nebraska Indian Child Welfare Act applicable, without further adjudicative or dispositive action, is not a final order within the meaning of this section. In re Interest of Jassenia H., 291 Neb. 107, 864 N.W.2d 242 (2015).

A court's temporary injunction or stay that merely preserves the status quo pending a further order is not an order that amounts to a dismissal of the action or that permanently denies relief to a party. So it is not a final, appealable order. Shasta Linen Supply v. Applied Underwriters, 290 Neb. 640, 861 N.W.2d 425 (2015).

A truly temporary order entered pursuant to section 43-2929.01(4)(a) is not a “final order” under this section. Huskey v. Huskey, 289 Neb. 439, 855 N.W.2d 377 (2014).

An order denying a motion for summary judgment based upon qualified immunity was not a final order for purposes of appeal. Carney v. Miller, 287 Neb. 400, 842 N.W.2d 782 (2014).

A Workers’ Compensation Court’s finding of a compensable injury or its rejection of an employer’s affirmative defense without a determination of benefits is not an order that affects an employer’s substantial right in a special proceeding, and thus, is not appealable. Jacobitz v. Aurora Co-op, 287 Neb. 97, 841 N.W.2d 377 (2013).

An order granting ancillary discovery of allegedly privileged information is not a final order under this section. Schropp Indus. v. Washington Cty. Atty.'s Ofc., 281 Neb. 152, 794 N.W.2d 685 (2011).

An order reviving an action is not a final order from which an appeal may immediately be taken; the order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

The overruling of a pretrial motion raising a statute of limitations defense neither affects a substantial right nor occurs in the context of a special proceeding. State v. Loyd, 269 Neb. 762, 696 N.W.2d 860 (2005).

An order denying or dissolving a temporary injunction or restraining order is not a final order as defined in this section. Dissolution of a temporary restraining order is not a final order within the meaning of this section. Waite v. City of Omaha, 263 Neb. 589, 641 N.W.2d 351 (2002).

An order sustaining a motion for partial summary judgment, which grants a permanent injunction but reserves the issue of monetary damages for later disposition, is not a final, appealable order. O'Connor v. Kaufman, 255 Neb. 120, 582 N.W.2d 350 (1998).

A motion to disqualify a criminal defendant's court-appointed attorney is not a final, appealable order. State v. Schlund, 249 Neb. 173, 542 N.W.2d 421 (1996).

A trial court order is not a final decision for the purposes of appeal or res judicata if a motion for new trial of the matter is pending before the court. Smith v. Smith, 246 Neb. 193, 517 N.W.2d 394 (1994).

Where the Nebraska Motor Vehicle Industry Licensing Board's order is clearly conditional, operating only in the event that the franchisor finds another franchisee and notifies the board of the fact that it has done so, it is not a final order and is therefore not appealable. Garber v. State, 241 Neb. 523, 489 N.W.2d 550 (1992).

Where all of plaintiff's theories are based on the same operative facts and involve the same parties, summary judgment with regard to only some of the theories does not constitute a final, appealable order which this court may consider. Lewis v. Craig, 236 Neb. 602, 463 N.W.2d 318 (1990).

An order dismissing one cause of action while a second cause of action arising out of the same factual circumstances and involving the same parties but asserting a different legal theory of recovery remains pending for trial does not constitute a final appealable order. P. R. Halligan Post 163 v. Schultz, 212 Neb. 329, 322 N.W.2d 657 (1982).

Decision of trial court temporarily suspending father's right of visitation and temporarily suspending his obligation to pay child support pending an appeal in a related guardianship case was not a final order, and was not appealable. Sain v. Sain, 211 Neb. 519, 319 N.W.2d 107 (1982).

Dissolution of a restraining order is not a final order within the meaning of this section. Abramson v. Bemis, 201 Neb. 97, 266 N.W.2d 226 (1978).

District court order remanding a cause to county court for new trial not an appealable, final order. Martin v. Zweygardt, 199 Neb. 770, 261 N.W.2d 379 (1978).

Order sustaining objections to personal jurisdiction not final within meaning of this section. Ranch & Farm Lines, Inc. v. Dressman, 185 Neb. 328, 175 N.W.2d 299 (1970).

An order sustaining a general demurrer to a petition, not followed by a judgment of dismissal or other final disposition of the case, is not a final order or judgment, and is not reviewable in the Supreme Court. Root v. School Dist. No. 25 of Custer County, 183 Neb. 22, 157 N.W.2d 877 (1968).

Summary judgment on issue of liability alone was not a final order. Hart v. Ronspies, 181 Neb. 38, 146 N.W.2d 795 (1966).

An order sustaining an objection to personal jurisdiction is not a final order. Busboom v. Gregory, 179 Neb. 254, 137 N.W.2d 825 (1965).

An order sustaining special appearance is not a final order. Erdman v. National Indemnity Co., 178 Neb. 312, 133 N.W.2d 472 (1965).

Order overruling a motion for summary judgment is not a final order. Pressey v. State, 173 Neb. 652, 114 N.W.2d 518 (1962); Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).

Order of city council holding action on claim in abeyance is interlocutory and not final. Belitz v. City of Omaha, 172 Neb. 36, 108 N.W.2d 421 (1961).

Order denying motion for summary judgment is not an appealable order. Otteman v. Interstate Fire & Cas. Ins. Co., 171 Neb. 148, 105 N.W.2d 583 (1960).

Order to bring in an additional party is not final or appealable. Lund v. Holbrook, 157 Neb. 854, 62 N.W.2d 112 (1954).

Sustaining motion to strike withdrawal from petition for probate of will was not a final order. Hill v. Humlicek, 156 Neb. 61, 54 N.W.2d 366 (1952).

Overruling of motion to dismiss appeal from county court to district court is not a final order. Egan v. Bunner, 155 Neb. 611, 52 N.W.2d 820 (1952).

An order sustaining a demurrer is not a final order. Shipley v. Shipley, 154 Neb. 872, 50 N.W.2d 103 (1951).

Pendency of motion for new trial prevents judgment from being final. Harkness v. Central Nebraska P. P. & I. Dist., 154 Neb. 463, 48 N.W.2d 385 (1951).

Order sustaining a demurrer, in absence of further proceedings, is not a final order reviewable on appeal. Koehn v. Union Fire Ins. Co., 151 Neb. 859, 39 N.W.2d 808 (1949).

An order is not final when the substantial rights of the parties remained undetermined and when the cause is retained for further action. Barry v. Wolf, 148 Neb. 27, 26 N.W.2d 303 (1947).

Order overruling a demurrer to a petition is not a final order reviewable on appeal. Anson v. Kruse, 147 Neb. 989, 25 N.W.2d 896 (1947).

An appeal from Department of Roads and Irrigation to Supreme Court will be dismissed where record does not disclose rendition of final order or judgment from which such appeal is prosecuted. Cozad Ditch Co. v. Central Nebraska Public Power & Irr. Dist., 132 Neb. 547, 272 N.W. 560 (1937).

Sustaining motion to strike certain parts of answer without further judicial action does not constitute a final, appealable order. State ex rel. Sorensen v. State Bank of Omaha, 131 Neb. 223, 267 N.W. 532 (1936).

Order approving executor's account, requiring further report, and continuing proceedings was not a final order. In re Hansen's Estate, 117 Neb. 551, 221 N.W. 694 (1928).

Ruling on interlocutory matter was not a final order. Gainsforth v. Peterson, 113 Neb. 1, 201 N.W. 645 (1924).

County court's order appointing guardian ad litem was not a final order. In re Estate of Isaac, 108 Neb. 662, 189 N.W. 297 (1922).

Temporary injunction against Secretary of State from submitting referendum was not a final order. Barkley v. Pool, 102 Neb. 799, 169 N.W. 730 (1918).

Order to bring in additional defendant, another wrong-doer alleged to be indemnitor, in personal injury action, was not a final order. Kaplan v. City of Omaha, 100 Neb. 567, 160 N.W. 960 (1916).

In partition suit, where partition ordered, order is not appealable until effected and confirmed. Peterson v. Damoude, 95 Neb. 469, 145 N.W. 847 (1914).

Order dissolving temporary injunction, not disposing of case, was not final order. Young v. City of Albion, 77 Neb. 678, 110 N.W. 706 (1906).

Sustaining demurrer to petition without dismissal was not final order. Larson v. Sloan, 77 Neb. 438, 109 N.W. 752 (1906).

Refusal of peremptory writ of mandamus, in case not dismissed, was not a final order. State ex rel. Yeiser v. Higby, 60 Neb. 765, 84 N.W. 261 (1900).

Order fixing amount of supersedeas bond, delaying writ of assistance, was not a final order. Green v. Morse, 57 Neb. 798, 78 N.W. 395 (1899).

Overruling plea in abatement was not a final order. Bartels v. Sonnenschein, 54 Neb. 68, 74 N.W. 417 (1898).

Order opening judgment and permitting answer was not a final order. Merle & Heaney Mfg. Co. v. Wallace, 48 Neb. 886, 67 N.W. 883 (1896).

Judgment for costs is not reviewable before final adjudication disposing of case. Reynolds v. City of Tecumseh, 48 Neb. 785, 67 N.W. 792 (1896).

Judgment for costs in favor of defendant on verdict in his favor was not a final order. Little v. Gamble, 47 Neb. 827, 66 N.W. 849 (1896).

Dissolution of restraining order and denial of temporary injunction was not a final order. Manning v. Connell, 47 Neb. 83, 66 N.W. 17 (1896).

Order dissolving or modifying temporary injunction incident to cause was not a final order. Bartram v. Sherman, 46 Neb. 713, 65 N.W. 789 (1896).

Quashing summons without order of dismissal was not a final order. Lewis v. Barker, 46 Neb. 662, 65 N.W. 778 (1896).

Order setting aside verdict at term and granting new trial, before judgment, was not a final order. Johnson v. Parrotte, 46 Neb. 51, 64 N.W. 363 (1895).

Order determining that appeal to district court was taken in time was not a final order. Edgar v. Keller, 43 Neb. 263, 61 N.W. 587 (1895).

Overruling plaintiff's application for special master to conduct foreclosure sale was not final order. American Inv. Co. v. Nye, 40 Neb. 720, 59 N.W. 355 (1894).

Sustaining demurrer to counterclaim was not final order. Yager v. Lemp, 39 Neb. 93, 58 N.W. 285 (1894).

Sustaining of motion to quash service of summons is not a final order. Persinger v. Tinkle, 34 Neb. 5, 51 N.W. 299 (1892).

Overruling motion to discharge attachment was not a final order. Root v. State Bank of Nebraska, 30 Neb. 772, 47 N.W. 82 (1890).

Refusing to dismiss on motion of defendant was not a final order. Grimes v. Chamberlain, 27 Neb. 605, 43 N.W. 395 (1889).

Setting aside decree to permit defendant to answer cross-petition of which he had no notice was not a final order. Cockle Separator Mfg. Co. v. Clark, 23 Neb. 702, 37 N.W. 628 (1888).

Sustaining motion to strike amended pleading was not final order. Welch v. Calhoun, 22 Neb. 166, 34 N.W. 348 (1887).

Overruling motion for default judgment was not a final order. Shedenhelm v. Shedenhelm, 21 Neb. 387, 32 N.W. 170 (1887).

Order for temporary alimony was not a final order. Aspinwall v. Aspinwall, 18 Neb. 463, 25 N.W. 623 (1885).

Finding that petition was confessed where defendant was in default was not a final order. Daniels v. Tibbets, 16 Neb. 666, 21 N.W. 454 (1884).

Allowance or refusal of attachment on claim not due was not final order. Seidentopf v. Annabil, 6 Neb. 524 (1877).

Judgment that partition is impracticable, and directing sale, was not a final order. Mills v. Miller, 2 Neb. 299 (1873).

Quashing service by publication or summons was not final order. Goldie v. Stewart, 5 Neb. Unof. 523, 99 N.W. 255 (1904).

Dissolution of temporary injunction was not a final order. Stansbury v. Storer, 3 Neb. Unof. 100, 91 N.W. 197 (1902).

Judgment for costs on special findings was not a final order. Welch v. Tippery, 1 Neb. Unof. 163, 95 N.W. 491 (1901).

Where the issue of guardian ad litem fees has been raised and reserved for later determination, an order permanently modifying child custody but not resolving the issue of guardian ad litem fees is not a final, appealable order. McCaul v. McCaul, 17 Neb. App. 801, 771 N.W.2d 222 (2009).

A court's decision to deny waiver of a 45-day jail term as a condition of probation was not a final, appealable order. State v. Volcek, 15 Neb. App. 416, 729 N.W.2d 90 (2007).

An order overruling a pretrial motion to dismiss pursuant to Neb. Ct. R. Pldg. section 6-1112(b)(1), (2), and (6) is not a final order. Qwest Bus. Resources v. Headliners—1299 Farnam, 15 Neb. App. 405, 727 N.W.2d 724 (2007).

An appeal based solely on an alleged violation of the constitutional right to a speedy trial can be effectively vindicated in an appeal after judgment. State v. Wilson, 15 Neb. App. 212, 724 N.W.2d 99 (2006).

The denial of a motion for discharge, based upon a constitutional right to a speedy trial and in the absence of a nonfrivolous statutory claim, is interlocutory. State v. Wilson, 15 Neb. App. 212, 724 N.W.2d 99 (2006).

In cases where section 29-1819.02 does not apply, an order overruling a motion to withdraw a plea does not affect a substantial right in a special proceeding and therefore does not constitute a final, appealable order. State v. Cisneros, 14 Neb. App. 112, 704 N.W.2d 550 (2005).

3. Special Proceeding

A summary judgment motion does not invoke a special proceeding: It is a step in the overall action and cannot be a summary application made in an action after a judgment is rendered. Partial summary judgments are usually considered interlocutory. They are not appealable unless the order affects a substantial right and, in effect, determines the action and prevents a judgment. To be a final order under the first category of this section, the order must dispose of the whole merits of the case and leave nothing for the court's further consideration. Big John's Billiards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).

A proceeding's characterization does not hinge upon the remedy granted, because it cannot be both a special proceeding and a step within an action. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

Special proceedings include civil statutory remedies that are not encompassed in Chapter 25 of the Nebraska Revised Statutes and sometimes statutory remedies within the civil procedure statutes. But regardless of a statutory remedy's location within Nebraska's statutes, actions and special proceedings are mutually exclusive. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

Proceedings regarding modification of a marital dissolution, which are controlled by section 42-364, are special proceedings as defined by this section. Steven S. v. Mary S., 277 Neb. 124, 760 N.W.2d 28 (2009).

Under this section, custody determinations are considered special proceedings. Steven S. v. Mary S., 277 Neb. 124, 760 N.W.2d 28 (2009).

A proceeding under section 30-2454 to remove a personal representative for cause is a special proceeding within the meaning of this section. In re Estate of Nemetz, 273 Neb. 918, 735 N.W.2d 363 (2007).

None of the many steps or proceedings necessary or permitted to be taken in an action to commence it, to join issues in it, and conduct it to a final hearing and judgment can be a special proceeding within the terms of this section. State v. Vela, 272 Neb. 287, 721 N.W.2d 631 (2006).

A proceeding initiated under sections 30-3814 and 30-3862 to remove a trustee is a special proceeding within the meaning of this section. In re Trust of Rosenberg, 269 Neb. 310, 693 N.W.2d 500 (2005).

Approval of class certification neither affects a substantial right nor is a special proceeding. A special proceeding within the meaning of this section must be one that is not an action and is not and cannot be legally a step in an action as part of it. None of the many steps or proceedings necessary or permitted to be taken in an action to commence it, to join issues in it, and conduct it to a final hearing and judgment can be a special proceeding within the terms of this section. Keef v. State, 262 Neb. 622, 634 N.W.2d 751 (2001).

An order denying an application for appointment of a receiver is not made in a special proceeding and therefore cannot be a final order. Nebraska Nutrients, Inc. v. Shepherd, 261 Neb. 723, 626 N.W.2d 472 (2001).

Postconviction proceedings are special proceedings under this section. State v. Silvers, 255 Neb. 702, 587 N.W.2d 325 (1998).

An order to vacate a dismissal constitutes a special proceeding within the meaning of this section. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

An order vacating a dismissal after the limitations period has run constitutes an order affecting a substantial right made during a special proceeding, and is therefore a final appealable order. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

A proceeding under section 30-2454 to remove a personal representative for cause is a special proceeding within the meaning of this section and therefore is a final order and is appealable even though it may not terminate the action or constitute a final disposition of the case. In re Estate of Seidler, 241 Neb. 402, 490 N.W.2d 453 (1992).

Proceedings before the Department of Water Resources brought pursuant to section 46-209 also are special proceedings for the purposes of this section. In re Applications A-14137, A-14138A, A-14138B, and A-14139, 240 Neb. 117, 480 N.W.2d 709 (1992).

Order entered under Juvenile Court Act was made in special proceeding. Ripley v. Godden, 158 Neb. 246, 63 N.W.2d 151 (1954).

Condemnation is a special statutory proceeding under this section. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Suit under workmen's compensation law is a special proceeding hereunder and order of trial court is final and appealable within meaning of this section. G. A. Steinheimer Co. v. Podkovich, 122 Neb. 710, 241 N.W. 287 (1932).

Because a motion to modify a dissolution decree is brought pursuant to Chapter 42 of the Nebraska Revised Statutes, it is not encompassed in Chapter 25 and is therefore a special proceeding as that term is used in this section. Templeton v. Templeton, 9 Neb. App. 937, 622 N.W.2d 424 (2001).

4. Substantial Right

Juvenile court orders which changed the permanency objective from reunification to adoption, with concurrent plans that did not include reunification with the mother, were appealable even though they contained many of the same goals and strategies as previous orders, because an oral statement by the juvenile court from the bench had the effect of ending any services aimed at reunification with the mother and, thus, affected the mother's substantial rights. In re Interest of Octavio B. et al., 290 Neb. 589, 861 N.W.2d 415 (2015).

The order awarding a personal representative fee affected a substantial right where it was dispositive of the personal representative’s claim for reasonable compensation and awarded the entire amount of compensation to which the court found the personal representative was entitled. In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).

A juvenile court order that adopts a case plan with a material change in the conditions for reunification with a parent’s child is a crucial step in child protection proceedings that could possibly lead to the termination of parental rights, and thus, such orders affect a parent’s substantial right in a special proceeding and are appealable. In re Interest of Mya C. & Sunday C., 286 Neb. 1008, 840 N.W.2d 493 (2013).

Substantial rights under this section include those legal rights that a party is entitled to enforce or defend. Therefore, an order that completely disposes of the subject matter of the litigation in an action or proceeding both is final and affects a substantial right because it conclusively determines a claim or defense. Big John's Billiards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).

A substantial right under this section is not affected when that right can be effectively vindicated in an appeal from the final judgment. In re Adoption of Amea R., 282 Neb. 751, 807 N.W.2d 736 (2011).

In determining whether a party can appeal from an order clarifying an injunction, the critical question is whether the order merely interprets the decree or modifies the decree in a way that affects a party's substantial right. A court's order clarifying a permanent injunction is a final order only if it changes the parties' legal relationship by expanding or relaxing the terms, dissolving the injunction, or granting additional injunctive relief. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

The resolution of a motion to amend a postconviction motion to assert additional claims does not affect a substantial right and is not a final order under this section. State v. Hudson, 273 Neb. 42, 727 N.W.2d 219 (2007).

A substantial right can be affected by an order if the right is irrevocably lost by operation of the order, while a substantial right is not affected when that right can be effectively vindicated in an appeal from the final judgment. State v. Vela, 272 Neb. 287, 721 N.W.2d 631 (2006).

When an order affects the subject matter of the litigation, by diminishing a claim or defense available to a defendant, this affects a substantial right. Also, if an order significantly impinges on a constitutional right, for example, parents' liberty interest in raising their children or a criminal defendant's right not to be subjected to double jeopardy, this affects a substantial right. Hernandez v. Blankenship, 257 Neb. 235, 596 N.W.2d 292 (1999).

A substantial right is an essential legal right as distinguished from a mere technical one. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

An order denying a motion for in-chambers testimony in an adjudication proceeding is not a final order that is reviewable on appeal because a child does not have a substantial right to testify outside the presence of the parent. In re Interest of Marcella B. & Juan S., 18 Neb. App. 153, 775 N.W.2d 470 (2009).

An order imposing a money judgment for attorney fees and expenses for discovery violations pursuant to Neb. Ct. R. Disc. section 6-337(a)(4) does not affect a "substantial right" as required by this section. Frederick v. Seeba, 16 Neb. App. 373, 745 N.W.2d 342 (2008).

5. Miscellaneous

When an appeal presents two jurisdictional issues—whether a party has appealed from a final order or judgment and whether the lower court had jurisdiction over the parties' dispute—the first step in determining appellate jurisdiction is to determine whether the lower court's order was final and appealable. Shasta Linen Supply v. Applied Underwriters, 290 Neb. 640, 861 N.W.2d 425 (2015); Big John's Billiards v. State, 283 Neb. 496, 811 N.W.2d 205 (2012).

An appellate court considers the finality of an order entered in probate proceedings under the rubric of this section. In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).

Under the collateral order doctrine, the denial of a claim of qualified immunity is appealable, notwithstanding the absence of a final judgment, if the denial of immunity turns on a question of law. Carney v. Miller, 287 Neb. 400, 842 N.W.2d 782 (2014).

For appeal purposes, the distinction between criminal and civil contempt sanctions has no relevance to whether a party may appeal from a final order in a supplemental postjudgment contempt proceeding. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

With the enactment of section 25-1315(1), one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a "final order" within the meaning of this section as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Therefore, to be appealable, an order must satisfy the final order requirements of this section and, additionally, where implicated, section 25-1315(1). Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

With the enactment of subsection (1) of section 25-1315, one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a final order within the meaning of this section as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Bailey v. Lund-Ross Constructors Co., 265 Neb. 539, 657 N.W.2d 916 (2003).

An order on "summary application in an action after judgment" under this section is an order ruling on a postjudgment motion in an action. Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002).

Unless the context is shown to intend otherwise, action includes any proceeding in a court and only final orders therein are bases for appeals. Grantham v. General Telephone Co., 187 Neb. 647, 193 N.W.2d 449 (1972).

An order denying a motion for in-chambers testimony in an adjudication proceeding is reviewable under the collateral order doctrine. In re Interest of Marcella B. & Juan S., 18 Neb. App. 153, 775 N.W.2d 470 (2009).

To be appealable in a case with multiple parties or causes of action, an order must satisfy the final order requirements of this section, as well as the requirements of section 25-1315(1). Halac v. Girton, 17 Neb. App. 505, 766 N.W.2d 418 (2009).

Where multiple causes of action or multiple parties are involved, the trial court must both enter a final order pursuant to this section and make an express determination that there is no just reason for delay and expressly direct the entry of judgment to make appealable an order adjudicating fewer than all claims or the rights and liabilities of fewer than all parties. Pioneer Chem. Co. v. City of North Platte, 12 Neb. App. 720, 685 N.W.2d 505 (2004).

Orders which fall into the second category of this section must meet two requirements: A substantial right must be affected, and the court's order must be made in a special proceeding. Michael B. v. Donna M., 11 Neb. App. 346, 652 N.W.2d 618 (2002).

An appeal from a special assessment by a metropolitan-class city taken as specified in section 14-813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

An appellate court has jurisdiction over the appeal of an order by the workers' compensation court affecting a substantial right after a special proceeding, even where part of the order complained of involves a remand for clarification. Underwood v. Eilers Machine & Welding, Inc., 6 Neb. App. 631, 575 N.W.2d 878 (1998).



25-1903 Petition in error; filing; summons; contents; service, when returnable; cause, when triable.

The proceedings to obtain such reversal, vacation or modification shall be by petition entitled petition in error, filed in a court having power to make such reversal, vacation or modification, setting forth the errors complained of, and thereupon a summons shall issue and be served, or publication made, as in the commencement of an action. A service on the attorney of record in the original case shall be sufficient. The summons shall notify the adverse party that a petition in error has been filed in a certain case, naming it, and shall be returnable on or before the first day of the next term of court, if issued in vacation, and twenty days before the commencement of the term; if issued in term time, or within twenty days before the commencement of the term, it shall be returnable on a day named in said summons. In all cases in the Supreme Court, if a case be docketed twenty days or more before the next succeeding term, it shall stand for hearing at said term. If less than twenty days intervene, the cause shall not stand for trial, except by consent of all the parties thereto, until the second term after the docketing of said cause, except causes brought before the court in the exercise of its original jurisdiction.

1. Scope

2. Procedure

3. Miscellaneous

1. Scope

Cited in holding that order of county superintendent was not reviewable by error proceedings. Kosmicki v. Kowalski, 184 Neb. 639, 171 N.W.2d 172 (1969).

Orders made in the exercise of judicial functions by a board inferior to the district court are reviewable by error proceedings. Emry v. Lake, 181 Neb. 568, 149 N.W.2d 520 (1967).

Error proceedings can still be brought to review changes in boundaries of school district made by county superintendent. Languis v. DeBoer, 181 Neb. 32, 146 N.W.2d 750 (1966).

Where two county superintendents hold a hearing on school district reorganization, error proceedings will lie from order of one superintendent denying petition. Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963).

Determination by city council as to sufficiency of paving petition may be reviewed by petition in error. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Where appeal is not provided, error proceedings from order of city council are available. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).

Award of appraisers in condemnation proceeding may be reviewed by district court on petition in error. Hoesly v. Department of Roads and Irrigation, 142 Neb. 383, 6 N.W.2d 365 (1942).

Review by district court of an assessment of benefits by a county board in creation of a drainage district is by petition in error. Loup River Public Power Dist. v. Platte County, 141 Neb. 29, 2 N.W.2d 609 (1942), 135 Neb. 21, 280 N.W. 430 (1938).

Appeal from assessment of benefits by county board in establishment of drainage district was not authorized under the statutes. Loup River Public Power District v. Platte County, 135 Neb. 21, 280 N.W. 430 (1938).

The Legislature has provided no appeal to district court from act of city council of city of second class, sitting as board of equalization to levy special assessments for paving, and only way district court gets jurisdiction is by proceedings in error. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

Order granting or refusing bank charter is reviewable by district court on petition in error. State ex rel. White v. Morehead, 101 Neb. 37, 161 N.W. 1040 (1917).

A request for specific performance is outside the scope of a petition in error. Griess v. Clay Cty. Bd. of Supervisors, 11 Neb. App. 910, 662 N.W.2d 638 (2003).

2. Procedure

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

Petition is required to contain an assignment of errors. McDonald v. Rentfrow, 171 Neb. 479, 106 N.W.2d 682 (1960).

An error proceeding is in the nature of a new action. Dovel v. School Dist. No. 23 of Otoe County, 166 Neb. 548, 90 N.W.2d 58 (1958).

Upon review of order of school district boards, error proceedings should be taken to district court of county where hearing was held. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1959).

Summons is required to be issued. From v. Sutton, 156 Neb. 411, 56 N.W.2d 441 (1953).

Service of summons on attorney of record is sufficient. Parker v. Parker, 73 Neb. 4, 102 N.W. 85 (1905).

Summons cannot issue until petition in error and transcript are filed. Ritchey v. Seeley, 68 Neb. 120, 93 N.W. 977 (1903), motion to dismiss granted 68 Neb. 127, 94 N.W. 972 (1903), former decision affirmed on rehearing, 68 Neb. 129, 97 N.W. 818 (1903).

Serving of summons in error on attorney of record is properly made although defendant in error is dead. Link v. Reeves, 63 Neb. 424, 88 N.W. 670 (1902).

Each alleged error must be specially set forth in the petition in error. Ainsworth v. Taylor, 53 Neb. 484, 73 N.W. 927 (1898); Lean v. Andrews, 38 Neb. 656, 57 N.W. 401 (1894).

Notice of appeal given before filing of petition in error cannot be treated as summons in error. Benson v. Michael, 29 Neb. 131, 45 N.W. 276 (1890).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

The proceedings to obtain reversal, vacation, or modification of orders issued by tribunals inferior to the district court shall be by petition entitled "Petition in Error", setting forth the errors complained of. Cox v. Douglas Cty. Civ. Serv. Comm., 6 Neb. App. 748, 577 N.W.2d 758 (1998).

3. Miscellaneous

Jurisdiction of a proceeding in error was not defeated by omission of phrase "in error" from the reference in summons to the petition. Campbell v. City of Ogallala, 178 Neb. 663, 134 N.W.2d 597 (1965).

This section has been in force since 1913 revision, and provides effective procedure for review by the district court through proceedings in error of a final order made by the county court in the exercise of probate jurisdiction. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Right to review final orders of justices of the peace by error proceedings still exists. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909).

Unless petition in error is filed, district court has no jurisdiction. Baacke v. Dredla, 57 Neb. 92, 77 N.W. 341 (1898).



25-1904 Summons in error; praecipe; service; return; fees.

The summons mentioned in section 25-1903 shall, upon the written praecipe of the plaintiff in error, or his attorney, be issued by the clerk of the court in which the petition is filed, to the sheriff of any county in which the defendant in error or his attorney of record may be; and if the writ issue to a foreign county, the sheriff thereof may return the same by mail to the clerk, and shall be entitled to the same fees as if the same had been returnable to the district court of the county in which said officer resides. The defendant in error, or his attorney, may waive in writing the issuing or service of the summons.

Omission of words "in error" from summons was a noncompliance with a directory provision. Campbell v. City of Ogallala, 178 Neb. 663, 134 N.W.2d 597 (1965).

Summons is required to be issued upon praecipe of petitioner. Dovel v. School Dist. No. 23 of Otoe County, 166 Neb. 548, 90 N.W.2d 58 (1958).

Summons may be served on attorney of record. Clausen v. School Dist. No. 33 of Lincoln County, 164 Neb. 78, 81 N.W.2d 822 (1957).

Waiver is of no effect until petition and transcript are filed, and void if proceedings are commenced after death of client. Ritchey v. Seeley, 68 Neb. 120, 93 N.W. 977 (1903), motion to dismiss granted, 60 Neb. 127, 94 N.W. 972 (1903), affirmed on rehearing 60 Neb. 129, 97 N.W. 818 (1903).

Attorney of record at time of trial may waive summons. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

If petition and transcript are filed before death, summons may be served upon attorney of record. Link v. Reeves, 63 Neb. 424, 88 N.W. 670 (1902).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1905 Proceedings in error; transcript; abstracts of record not required in Supreme Court.

The plaintiff in error shall file with his or her petition a transcript of the proceedings or a praecipe directing the tribunal, board, or officer to prepare the transcript of the proceedings. The transcript shall contain the final judgment or order sought to be reversed, vacated, or modified. No written or printed abstract or any copy of an abstract of the records shall be required in any case in the Supreme Court of this state.

1. Necessity

2. Authentication

3. Contents

4. Miscellaneous

1. Necessity

The timely filing of the praecipe for transcript with the clerk of the district court satisfies the jurisdictional filing requirement, even if the tribunal does not timely prepare and furnish the transcript for filing with the clerk of the district court. McNally v. City of Omaha, 273 Neb. 558, 731 N.W.2d 573 (2007).

To confer jurisdiction on a district court for proceedings in error, a proper transcript must be filed with the district court within one calendar month after rendition of a final judgment or order to be reviewed. Clark v. Cornwell, 223 Neb. 282, 388 N.W.2d 848 (1986).

Where a proceeding in error pursuant to this section is utilized seek reversal, vacation, or modification of a final judgment or order, jurisdiction of a court does not attach until a petition and transcript, containing the final judgment or order, are filed in the court requested to review such judgment or order. Glup v. City of Omaha, 222 Neb. 355, 383 N.W.2d 773 (1986).

A transcript of the proceedings in the lower tribunal must be filed with the petition in error in order to confer jurisdiction upon the district court. School Dist. No. 39 of Sarpy County v. Farber, 215 Neb. 791, 341 N.W.2d 320 (1983).

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

The provisions requiring plaintiff in error to file with his petition an authenticated transcript containing final order is jurisdictional and mandatory. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

Responsibility for filing a proper transcript within time is placed directly on plaintiff in error. Lemburg v. Nielsen, 182 Neb. 747, 157 N.W.2d 381 (1968); Dovel v. School Dist. No. 23 of Otoe County, 166 Neb. 548, 90 N.W.2d 58 (1958).

Filing of transcript of proceedings of inferior tribunal is mandatory and jurisdictional. Anania v. City of Omaha, 170 Neb. 160, 102 N.W.2d 49 (1960).

Transcript is required. From v. Sutton, 156 Neb. 411, 56 N.W.2d 441 (1953).

Jurisdictional feature of transcript is the judgment, decree or final order sought to be vacated. Fike v. Ott, 76 Neb. 439, 107 N.W. 774 (1906).

Section applies to proceedings in error to Supreme Court; transcript is jurisdictional. Saussay v. Lemp Brewing Co., 64 Neb. 429, 89 N.W. 1048 (1902).

Requirement of filing of transcript of proceedings is jurisdictional. School District No. 49 of Adams County v. Cooper, 44 Neb. 714, 62 N.W. 1084 (1895).

Transcript of the record is necessary to review order discharging attachment. Goldsmith v. Wix, 43 Neb. 573, 61 N.W. 718 (1895).

Transcript must be filed with petition and cannot be waived. Record v. Butters, 42 Neb. 786, 60 N.W. 1019 (1894).

2. Authentication

The mere production of unauthenticated original papers does not constitute a transcript within the meaning of this section. Moell Mennonite Deaconess Home & Hosp., 221 Neb. 168, 375 N.W.2d 618 (1985).

Properly authenticated transcript must be filed within one calendar month after the rendition of the judgment or final order. Friedman v. State, 183 Neb. 9, 157 N.W.2d 855 (1968).

Filing of copy of final judgment, without reference to its source, does not constitute the filing of a transcript of proceedings. Adams v. City of Omaha, 179 Neb. 684, 139 N.W.2d 885 (1966).

Upon petition in error from administrative board of a city to the district court, authenticated copy of transcript is necessary. Ostler v. City of Omaha, 179 Neb. 515, 138 N.W.2d 826 (1965).

Original papers cannot be made a substitute for transcript. Smith v. Delane, 74 Neb. 594, 104 N.W. 1054 (1905); Brabham v. Custer County, 3 Neb. Unof. 801, 92 N.W. 989 (1902).

Duly authenticated transcript containing final judgment or order is jurisdictional. New Home Sewing Machine Co. v. Thornburg, 56 Neb. 636, 77 N.W. 86 (1898).

Transcript must be properly authenticated to confer jurisdiction on appellate court. Brockman Commission Co. v. Sang, 52 Neb. 506, 72 N.W. 856 (1897).

3. Contents

It is mandatory and jurisdictional that a plaintiff in error file a transcript of the proceedings containing the final judgment or order to be reviewed at the time a petition in error is filed. Cole v. Kilgore, 241 Neb. 620, 489 N.W.2d 843 (1992); Brown v. Board of Education, 231 Neb. 108, 435 N.W.2d 184 (1989).

Record of proceedings before tribunal constitutes the transcript that must be filed in district court with the petition in error. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).

Transcript is required to contain the final judgment or order sought to be reversed. McDonald v. Rentfrow, 171 Neb. 479, 106 N.W.2d 682 (1960).

Transcript from justice to district court was sufficient though bill of particulars was not copied therein. National Supply Co. v. Chicago & N. W. Ry. Co., 108 Neb. 326, 187 N.W. 917 (1922).

In error proceedings, it is jurisdictional that transcript contain final order or judgment. Casler v. Nordgren, 55 Neb. 669, 76 N.W. 524 (1898).

Transcript of proceedings contemplates duly certified copies of original pleadings and papers. Royal Trust Co. of Chicago v. Exchange Bank of Cortland, 55 Neb. 663, 76 N.W. 425 (1898).

4. Miscellaneous

The plain language of this section requires that for jurisdiction to attach, the transcript of the proceedings or praecipe must be filed specifically with the petition in error in the court requested to review such judgment. River City Life Ctr. v. Douglas Cty. Bd. of Equal., 265 Neb. 723, 658 N.W.2d 717 (2003).

The action of the city council on claims for pension and disability is reviewable in the district court by way of petition in error or appeal. Schmitt v. City of Omaha, 191 Neb. 608, 217 N.W.2d 86 (1974).

This section is cited as illustration of the meaning of the term "final judgment." Kometscher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

Only one transcript is required although proceeding affects school districts in more than one county. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1958).

Transcript must be filed with petition and before issuance of summons to confer jurisdiction. Slobodisky v. Curtis, 58 Neb. 211, 78 N.W. 522 (1899).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1906 Proceedings in error; transcript; how obtained.

Judges of judicial tribunals having no clerk, and clerks of every court of record, shall upon request and being paid the lawful fees therefor, furnish an authenticated transcript of the proceedings, containing the judgment or final order of such courts, to either of the parties to the same, or to any person interested in procuring such transcript.

The provision requiring plaintiff in error to file with his petition an authenticated transcript containing final order is jurisdictional and mandatory. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

The filing by plaintiff in error of authenticated copy of proceedings containing final order to be reviewed is jurisdictional and mandatory. Lanc v. Douglas County Welfare Administration, 189 Neb. 651, 204 N.W.2d 387 (1973).

County superintendent not required to file a transcript anywhere; must only furnish upon request when paid lawful fees. Lemburg v. Nielsen, 182 Neb. 747, 157 N.W.2d 381 (1968).

Authenticated transcript was furnished. Ostler v. City of Omaha, 179 Neb. 515, 138 N.W.2d 826 (1965).

Authenticated transcript is required and filing of original papers is not sufficient. Anania v. City of Omaha, 170 Neb. 160, 102 N.W.2d 49 (1960).

County superintendent of schools who presides at hearing may authenticate transcript. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1958).

Attorney in fact for defeated party may demand transcript of justice judgment. State ex rel. Newby v. Ellsworth, 61 Neb. 444, 85 N.W. 439 (1901).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1907 Proceedings in error; effect; supersedeas bond.

No proceedings to reverse, vacate, or modify any judgment rendered, or final order made, by any court inferior to the district court shall operate as a stay of execution unless the judge or clerk of the court in which the judgment was rendered or order made shall take and approve a written undertaking to the defendant in error, executed on the part of the plaintiff in error, by one or more sufficient sureties. The undertaking shall be conditioned that the plaintiff will pay all the costs which have accrued or may accrue on such proceedings in error, together with the amount of any judgment that may be rendered against such plaintiff in error, either on the further trial of the case, after the judgment of the court below shall have been set aside or reversed, or upon and after the affirmation thereof in the district court. No proceedings shall operate as a stay of execution on judgments of restitution rendered in actions for the forcible entry and detention, or the forcible detention only, of lands and tenements, unless the undertaking shall be further conditioned for the payment to the defendant in error of all money or sums of money that has or have accrued or may accrue to the defendant from the plaintiff in error for the use, occupation or rent of the lands and tenements in controversy, in case the judgment sought to be reversed shall be affirmed.

Supersedeas bond may be filed in district court in proceedings in error from county court to district court. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Bond is necessary to stay execution but not to obtain review. Welton v. Beltezore, 17 Neb. 399, 23 N.W. 1 (1885).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1908 Proceedings in error; stay of execution; supersedeas bond; approval; endorsement.

Before the written undertaking mentioned in section 25-1907 shall operate to stay execution of the judgment or order, a petition in error must be filed in the district court, and the execution of the undertaking, and the sufficiency of the sureties must be approved by the judge or clerk of the court in which the judgment was rendered or order made. The judge or clerk of the court shall endorse approval upon the undertaking. The undertaking shall be filed in the court in which the judgment was rendered or order made.

Supersedeas bond may be filed in district court in proceedings in error from county court to district court. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Trial court has jurisdiction to vacate or set aside supersedeas bond where surety is insufficient. Bates & Co. v. Stanley, 51 Neb. 252, 70 N.W. 972 (1897).

Bond does not stay judgment until petition in error is filed. Von Dorn v. Mengedoht, 41 Neb. 525, 59 N.W. 800 (1894).

Filing of petition in error is a condition of supersedeas. McDonald v. Bowman, 40 Neb. 269, 58 N.W. 704 (1894).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1909 Repealed. Laws 1974, LB 733, § 5.



25-1910 Repealed. Laws 1974, LB 733, § 5.



25-1911 Appellate jurisdiction; scope.

A judgment rendered or final order made by the district court may be reversed, vacated, or modified for errors appearing on the record.

1. Scope

2. Appeal proper

3. Appeal not proper

4. Court review

5. Miscellaneous

1. Scope

A proceeding to determine the competency of an accused to stand trial is a special proceeding within the meaning of section 25-1902. An order finding the accused competent to stand trial is not a final order from which an appeal may be taken under this section. If an accused is found guilty, he may raise the issue of his competency on appeal. State v. Lassek, 272 Neb. 523, 723 N.W.2d 320 (2006).

The Supreme Court reviews determinations made in the district courts only where there is a judgment rendered or final order made by the district court. Lewis v. Craig, 236 Neb. 602, 463 N.W.2d 318 (1990).

Matters involving appointments of personal representatives, on appeal to the district court and the Supreme Court, are reviewed for error appearing on the record. In re Estate of Casselman, 219 Neb. 653, 365 N.W.2d 805 (1985).

Only final orders regarding sufficiency of pleadings are appealable. State ex rel. Douglas v. Ledwith, 204 Neb. 6, 281 N.W.2d 729 (1979).

An order affecting a substantial right made in a special proceeding is a final order which may be appealed. State v. Loomis, 195 Neb. 552, 239 N.W.2d 266 (1976).

Section 25-1315.03 provides that certain orders are appealable, but it is not exclusive. Edquist v. Commercial Sav. & Loan Assn., 191 Neb. 618, 217 N.W.2d 82 (1974).

Unless the context is shown to intend otherwise, action includes any proceeding in a court and only final orders therein are bases for appeals. Grantham v. General Telephone Co., 187 Neb. 647, 193 N.W.2d 449 (1972).

There can be no appeal to the Supreme Court until there has been a judgment of final order in the district court. Essay v. Essay, 180 Neb. 291, 142 N.W.2d 337 (1966).

Supreme Court is authorized to review final orders for errors exhibited by the record. Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Judgment may be reversed only "for errors appearing on record." Frey v. Drahos, 7 Neb. 194 (1878); Morrill v. Taylor, 6 Neb. 236 (1877).

2. Appeal proper

An appeal properly perfected under the provisions of this section and section 25-1912 prevents any final judgment or order from becoming final while the appeal is pending. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).

A proceeding before a juvenile court is a "special proceeding" for appellate purposes. A judicial determination made following an adjudication in a special proceeding which affects the substantial rights of parents to raise their children is a final, appealable order. In re Interest of Clifford M. et al., 258 Neb. 800, 606 N.W.2d 743 (2000).

The three types of final appealable orders are: (1) an order which affects a substantial right and which determines the action and prevents judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after judgment is rendered. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

A finding that the accused is incompetent to stand trial may be appealed to the Supreme Court as a final order. State v. Guatney, 207 Neb. 501, 299 N.W.2d 538 (1980).

A notice of appeal filed after the court has announced its decision, but before a judgment has been rendered or entered, is effective to confer jurisdiction on the Supreme Court if the notice of appeal shows on its face that it relates to a decision which has been announced by the trial court and the record shows that a judgment was subsequently rendered or entered in accordance with the decision which was announced and to which the notice of appeal relates. Dale Electronics, Inc. v. Federal Ins. Co., 203 Neb. 133, 277 N.W.2d 572 (1979).

Action taken by county committee upon reorganization of school district was appealable. School District No. 49 of Lincoln County v. School District No. 65-R of Lincoln County, 159 Neb. 262, 66 N.W.2d 561 (1954).

Appeal from district court to Supreme Court was available to review action under Reorganization of School Districts Act. Nickel v. School Board of Axtell, 157 Neb. 813, 61 N.W.2d 566 (1953).

Order granting continuance under federal Civil Relief Act was appealable. Sullivan v. Storz, 156 Neb. 177, 55 N.W.2d 499 (1952).

A bidder at a judicial sale whose bid has been accepted may appeal from an order setting the sale aside. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).

The refusal to allow a writ of habeas corpus is a final order. Williams v. Olson, 145 Neb. 282, 16 N.W.2d 178 (1944).

Final orders in habeas corpus proceedings may be reviewed on appeal. The test of finality of order for purpose of appeal is whether particular proceeding or action is terminated by judgment. Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

Order vacating judgment on petition filed after the term is final and appealable. Wunrath v. Peoples Furniture & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

An order granting or refusing a license to sell real estate to pay debts of a deceased person is reviewable on appeal. In re Estate of Broehl, 93 Neb. 166, 139 N.W. 1020 (1913).

Judgment of district court reversing justice judgment on error is reviewable though case is retained for trial. Ribble v. Furmin, 69 Neb. 38, 94 N.W. 967 (1903).

Where court dismisses replevin action on ground that writ was unauthorized and the court without jurisdiction, there is a final judgment. Swain v. Savage, 55 Neb. 687, 77 N.W. 362 (1898).

3. Appeal not proper

An order dismissing one theory of recovery, while a second theory of recovery arising out of the same cause of action remains pending for trial, is not an appealable, final order. An action for damages arising from a contract of sale allegedly induced by several instances of fraud presents a single cause of action, and an order barring the action as it relates to one such instance only is not an appealable, final order. Henderson v. Forman, 240 Neb. 939, 486 N.W.2d 182 (1992).

A conditional judgment does not constitute a final and, therefore, appealable order. Schaad v. Simms, 240 Neb. 758, 484 N.W.2d 474 (1992).

Where all of plaintiff's theories are based on the same operative facts and involve the same parties, summary judgment with regard to only some of the theories does not constitute a final, appealable order which this court may consider. Lewis v. Craig, 236 Neb. 602, 463 N.W.2d 318 (1990).

If a contempt is criminal, the judgment is final and a proper subject for appeal. If the contempt is civil, the judgment is not final; the order is interlocutory and not subject to appeal. State ex rel Kandt v. North Platte Baptist Church, 219 Neb. 694, 365 N.W.2d 813 (1985).

An order overruling a motion for leave to amend is interlocutory and, in the absence of a final order, is not appealable. Knoell Constr. Co., Inc. v. Hanson, 208 Neb. 373, 303 N.W.2d 314 (1981).

A conditional order is not final and therefore not subject to appeal. Fritch v. Fritch, 191 Neb. 29, 213 N.W.2d 445 (1973).

An order denying a plea of the statute of limitations after separate hearing on that issue is not appealable. Wulf v. Farm Bureau Ins. Co., 188 Neb. 258, 196 N.W.2d 164 (1972).

Supreme Court had no jurisdiction to review interlocutory ruling in habeas corpus proceeding. Rhodes v. Houston, 172 Neb. 177, 108 N.W.2d 807 (1961).

Where motion for new trial is timely filed, ruling on demurrer does not become final until motion is disposed of. Harkness v. Central Nebraska P. P. & I. Dist., 154 Neb. 463, 48 N.W.2d 385 (1951).

An order sustaining a demurrer to a petition, without a dismissal or other final disposition of the case, is not reviewable on appeal. Koehn v. Union Fire Ins. Co., 151 Neb. 859, 39 N.W.2d 808 (1949).

The sustaining of a motion to make more definite and certain or to strike certain parts of a pleading, without further judicial action, does not constitute a final, appealable order. Barry v. Wolf, 148 Neb. 27, 26 N.W.2d 303 (1947).

Order overruling demurrer is not a final order. Anson v. Kruse, 147 Neb. 989, 25 N.W.2d 896 (1947).

Order sustaining motion to strike certain parts of answer, without further judicial action, does not constitute a final, appealable order. State ex rel. Sorensen v. State Bank of Omaha, 131 Neb. 223, 267 N.W. 532 (1936).

Where partition has been ordered in suit for that purpose, appeal will not lie until partition is effected and confirmed. Peterson v. Damoude, 95 Neb. 469, 145 N.W. 847 (1914).

Where appeal is taken before court acts upon report of referee awarding partition, it should be dismissed. Vrana v. Vrana, 85 Neb. 128, 122 N.W. 678 (1909).

When record does not disclose final order or judgment, proceedings should be dismissed. Skallberg v. Skallberg, 84 Neb. 717, 121 N.W. 979 (1909).

Final order granting or refusing a license to sell intoxicating liquors is not reviewable on appeal. Halverstadt v. Berger, 72 Neb. 462, 100 N.W. 934 (1904).

When cause is retained for further action, order is not final. Merle & Heaney Mfg. Co. v. Wallace, 48 Neb. 886, 67 N.W. 883 (1896).

4. Court review

An appellate court's jurisdiction to grant relief pursuant to this section is limited to reversal, vacation, or modification of the final order from which the appeal is taken. An appellate court cannot address issues that do not bear on the correctness of the final order upon which its appellate jurisdiction is based. State v. Loyd, 269 Neb. 762, 696 N.W.2d 860 (2005).

The failure to clearly include an instruction to guide the jury concerning defendant's affirmative defenses was plain error, prejudicial to defendant, requiring reversal for a new trial. Omaha Mining Co. v. First Nat. Bank of Bellevue, 226 Neb. 743, 415 N.W.2d 111 (1987).

Supreme Court will take judicial notice of all rules of district, separate juvenile, county, municipal, and workmen's compensation courts on file with the Clerk of the Supreme Court. State v. Barrett, 200 Neb. 553, 264 N.W.2d 434 (1978).

In absence of bill of exceptions, judgment should be affirmed where sufficiency of pleadings is not questioned. Eisele v. Meeker, 105 Neb. 687, 181 N.W. 609 (1921).

Judgment should be reversed where clearly wrong on sole issue of fact involved. In re Estate of O'Connor, 105 Neb. 88, 179 N.W. 401 (1920).

Where both parties tried case on theory that a certain essential fact was proved, Supreme Court will not reverse for lack of evidence of such fact. Underwood v. Chicago & N. W. Ry. Co., 100 Neb. 275, 159 N.W. 408 (1916).

Court is bound by law of case on first appeal. Home Savings Bank of Fremont v. Shallenberger, 100 Neb. 113, 158 N.W. 455 (1916).

Verdict not inconsistent with entire charge should not be set aside because in conflict with isolated instruction. Prediger v. Lincoln Traction Co., 97 Neb. 315, 149 N.W. 775 (1914).

Supreme Court has power to modify judgment without vacating or modifying it as a whole. Porter v. Sherman County Banking Co., 40 Neb. 274, 58 N.W. 721 (1894).

Original evidence by affidavits cannot be received to contradict record. McDonald v. Bowman, 40 Neb. 269, 58 N.W. 704 (1894).

5. Miscellaneous

Affirmative relief, for purposes of an appeal, is a reversal, vacation, or modification of a lower court's judgment, decree, or final order. An appellee's argument that a lower court's decision should be upheld on grounds specifically rejected below constitutes a request for affirmative relief, necessitating a cross-appeal in order for that argument to be considered. McDonald v. DeCamp Legal Servs., P.C., 260 Neb. 729, 619 N.W.2d 583 (2000).

An appeal properly perfected prevents any final judgment or order from becoming final while the appeal is pending. Dewey v. Dewey, 192 Neb. 676, 223 N.W.2d 826 (1974).

Jurisdiction to reverse judgment on appeal must be timely invoked. Campbell v. Campbell, 168 Neb. 533, 96 N.W.2d 417 (1959).

Final order need not properly be denominated a judgment. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

"Court" includes judge at chambers. Porter v. Flick, 60 Neb. 773, 84 N.W. 262 (1900).

Only parties to judgment, or their privies, may appeal or bring error. Burlington & M. R. R. R. Co. v. Martin, 47 Neb. 56, 66 N.W. 15 (1896).

Error proceedings in law and equity are identical. Swansen v. Swansen, 12 Neb. 210, 10 N.W. 713 (1881).

A statement of errors filed pursuant to Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1993) must be filed with the district court within 10 days of the filing of the bill of exceptions, rather than within 10 days of the filing of the notice of appeal. State v. Stuthman, 2 Neb. App. 317, 509 N.W.2d 410 (1993).

An appellant who has incorporated a properly drafted statement of errors directly into a notice of appeal from a judgment of the county court has satisfied the requirement in Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1992) concerning the timely filing of a statement of errors with the district court. State v. Nelson, 2 Neb. App. 289, 509 N.W.2d 232 (1993).



25-1912 Appeal; civil and criminal actions; procedure; notice of appeal; docketing fee; filing of transcript.

(1) The proceedings to obtain a reversal, vacation, or modification of judgments and decrees rendered or final orders made by the district court, including judgments and sentences upon convictions for felonies and misdemeanors, shall be by filing in the office of the clerk of the district court in which such judgment, decree, or final order was rendered, within thirty days after the entry of such judgment, decree, or final order, a notice of intention to prosecute such appeal signed by the appellant or appellants or his, her, or their attorney of record and, except as otherwise provided in sections 25-2301 to 25-2310 and 29-2306 and subsection (4) of section 48-638, by depositing with the clerk of the district court the docket fee required by section 33-103.

(2) A notice of appeal or docket fee filed or deposited after the announcement of a decision or final order but before the entry of the judgment, decree, or final order shall be treated as filed or deposited after the entry of the judgment, decree, or final order and on the date of entry.

(3) The running of the time for filing a notice of appeal shall be terminated as to all parties (a) by a timely motion for a new trial under section 25-1144.01, (b) by a timely motion to alter or amend a judgment under section 25-1329, or (c) by a timely motion to set aside the verdict or judgment under section 25-1315.02, and the full time for appeal fixed in subsection (1) of this section commences to run from the entry of the order ruling upon the motion filed pursuant to subdivision (a), (b), or (c) of this subsection. When any motion terminating the time for filing a notice of appeal is timely filed by any party, a notice of appeal filed before the court announces its decision upon the terminating motion shall have no effect, whether filed before or after the timely filing of the terminating motion. A new notice of appeal shall be filed within the prescribed time after the entry of the order ruling on the motion. No additional fees are required for such filing. A notice of appeal filed after the court announces its decision or order on the terminating motion but before the entry of the order is treated as filed on the date of and after the entry of the order.

(4) Except as otherwise provided in subsection (3) of this section, sections 25-2301 to 25-2310 and 29-2306, and subsection (4) of section 48-638, an appeal shall be deemed perfected and the appellate court shall have jurisdiction of the cause when such notice of appeal has been filed and such docket fee deposited in the office of the clerk of the district court, and after being perfected no appeal shall be dismissed without notice, and no step other than the filing of such notice of appeal and the depositing of such docket fee shall be deemed jurisdictional.

(5) The clerk of the district court shall forward such docket fee and a certified copy of such notice of appeal to the Clerk of the Supreme Court, and the Clerk of the Supreme Court shall docket such appeal.

(6) Within thirty days after the date of filing of notice of appeal, the clerk of the district court shall prepare and file with the Clerk of the Supreme Court a transcript certified as a true copy of the proceedings contained therein. The Supreme Court shall, by rule, specify the method of ordering the transcript and the form and content of the transcript. Neither the form nor substance of such transcript shall affect the jurisdiction of the Court of Appeals or Supreme Court.

(7) Nothing in this section shall prevent any person from giving supersedeas bond in the district court in the time and manner provided in section 25-1916 nor affect the right of a defendant in a criminal case to be admitted to bail pending the review of such case in the Court of Appeals or Supreme Court.

1. Time for appeal

2. Jurisdiction

3. Motion for new trial

4. Petition in error

5. Miscellaneous

1. Time for appeal

An appellant must file his or her notice of appeal and deposit with the clerk of the district court the docket fee required by section 33-103 within 30 days of the entry of the order from which the appeal is taken. Martin v. McGinn, 267 Neb. 931, 678 N.W.2d 737 (2004).

A determination as to whether a motion, however titled, should be deemed a motion to alter or amend a judgment depends upon the contents of the motion, not its title. In order to qualify for treatment as a motion to alter or amend a judgment, a motion must be filed no later than 10 days after the entry of judgment and must seek substantive alteration of the judgment. A motion which merely seeks to correct clerical errors or one seeking relief that is wholly collateral to the judgment is not a motion to alter or amend a judgment, and the time for filing a notice of appeal runs from the date of the judgment. State v. Bellamy, 264 Neb. 784, 652 N.W.2d 86 (2002).

Under this section, a party has 30 days in which to appeal from a final order. State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999).

The notice of appeal and docket fee are mandatory and jurisdictional and must be filed within 30 days of the entry of judgment of the trial court. Under subsection (2) of this section, the running of the time for filing a notice of appeal is terminated by only two events: the timely filing of a motion for new trial under section 25-1143 or a motion to set aside the verdict or judgment under section 25-1315.02. Under subsection (3) of this section, an appeal is deemed perfected and the appellate court has jurisdiction when the notice of appeal is filed and the docket fee is deposited; no other step shall be deemed jurisdictional. In re Interest of Noelle F. & Sarah F., 249 Neb. 628, 544 N.W.2d 509 (1996).

Under subsection (1) of this section, an appeal from the denial of a plea in bar must be filed within 30 days of the denial. State v. Sinsel, 249 Neb. 369, 543 N.W.2d 457 (1996).

Orders which are not announced in open court are not formalized until they have been entered on the journal. In such instances, pursuant to subsection (1) of this section, a notice of appeal must be filed within 30 days of the date the order was entered on the journal of the trial court. In re Interest of J.A., 244 Neb. 919, 510 N.W.2d 68 (1994).

The filing of a motion to reconsider a sentence made pursuant to the provisions of subdivision (1) of section 29-2308.01 does not affect the time within which a notice of appeal must be filed under the provisions of subsection (1) of this section. State v. Flying Hawk, 227 Neb. 878, 420 N.W.2d 323 (1988); State v. Spotted Elk, 227 Neb. 869, 420 N.W.2d 707 (1988).

The notice of appeal required by subsection (1) of this section is mandatory and jurisdictional and must be filed within the time required by statute; where such notice of appeal is not filed within thirty days from the entry of the judgment, decree, or final order appealed from, as required by subsection (1), the Supreme Court obtains no jurisdiction to hear the appeal, and the appeal must be dismissed. State v. Flying Hawk, 227 Neb. 878, 420 N.W.2d 323 (1988).

In order to vest the Supreme Court with jurisdiction, a notice of appeal must be filed within thirty days of the entry of the final order or the overruling of a motion for new trial. In re Interest of C.M.H. and M.S.H., 227 Neb. 446, 418 N.W.2d 226 (1988); State v. Stickney, 222 Neb. 465, 384 N.W.2d 301 (1986); State v. Howell, 188 Neb. 687, 199 N.W.2d 21 (1972).

Where a notice of appeal is not filed within 1 month from entry of the final order, the Supreme Court obtains no jurisdiction to hear the appeal, and the appeal must be dismissed. State v. Reed, 226 Neb. 575, 412 N.W.2d 848 (1987); Smith v. Smith, 225 Neb. 93, 402 N.W.2d 688 (1987).

The time within which an appeal must be taken is mandatory and must be met in order for an appellate tribunal to acquire jurisdiction of the subject matter. Federal Land Bank v. McElhose, 222 Neb. 448, 384 N.W.2d 295 (1986).

For this court to obtain jurisdiction, in the absence of a timely motion for new trial, a notice of appeal must be filed within one month after rendition of the judgment or decree or the making of the final order. Sederstrom v. Wrehe, 215 Neb. 429, 339 N.W.2d 74 (1983); Novak v. Nelsen, 209 Neb. 728, 311 N.W.2d 8 (1981).

Notice of intent to appeal filed more than thirty days after order denying relief sought in a petition for postconviction relief defeats the jurisdictional requirements of this section. State v. Harrington, 214 Neb. 696, 335 N.W.2d 316 (1983).

A notice of appeal is effective if it is filed within a month of the court's announcement of its judgment either in open court or by letter to the attorneys but before the judgment is entered. State v. Kolar, 206 Neb. 619, 294 N.W.2d 350 (1980).

There can be no appeal of a criminal conviction under this section until after sentence has been imposed. State v. Long, 205 Neb. 252, 286 N.W.2d 772 (1980).

Filing of notice of appeal and payment of docket fee are both mandatory within the one-month appeal period. American Legion Post No. 90 v. Nebraska Liquor Control Commission, 199 Neb. 429, 259 N.W.2d 36 (1977).

An order of the Court of Industrial Relations establishing bargaining units is a final order under this section, and becomes immediately appealable. American Assn. of University Professors v. Board of Regents, 198 Neb. 243, 253 N.W.2d 1 (1977).

Order determining defendant a sexual sociopath and sentencing him to penal complex is a final order and appeal therefrom is barred after thirty days. State v. Wells, 197 Neb. 584, 249 N.W.2d 904 (1977).

Notice of appeal in a criminal case must be filed with the clerk of the district court within one month after the overruling of a timely filed motion for new trial or sentencing, whichever is later. State v. Betts, 196 Neb. 572, 244 N.W.2d 195 (1976).

On appeal from a county or municipal court, notice of appeal and bond must be filed within ten days after rendition of judgment and this period cannot be prolonged by filing a motion for new trial. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).

An order placing a defendant on probation is a final order and appeal must be made within one month after it is entered. State v. Williams, 194 Neb. 483, 233 N.W.2d 772 (1975).

Appeal must be dismissed where notice of appeal is not filed within one month of judgment or final order. State v. Buss, 192 Neb. 407, 222 N.W.2d 113 (1974); Morimoto v. Nebraska Children's Home Society, 176 Neb. 403, 126 N.W.2d 184 (1964); Bebee v. Kriewald, 173 Neb. 179, 112 N.W.2d 764 (1962); Lockard v. Lockard, 169 Neb. 226, 99 N.W.2d 1 (1959); Campbell v. Campbell, 168 Neb. 533, 96 N.W.2d 417 (1959); Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Unless notice of appeal is filed within one month from entry of judgment or final order, appeal therefrom must be dismissed. Diedrichs v. Empfield, 189 Neb. 120, 200 N.W.2d 254 (1972); Frenchman-Cambridge Irrigation Dist. v. Ferguson, 154 Neb. 20, 46 N.W.2d 692 (1951).

Appeal was lodged by timely writing judge setting out intent to appeal, indigency, and request for counsel. State v. Moore, 187 Neb. 507, 192 N.W.2d 157 (1971).

Appeal must be taken within one month from rendition of judgment. Pallas v. Dailey, 169 Neb. 277, 99 N.W.2d 6 (1959).

Appeal from judgment in habeas corpus case was properly taken within one month from rendition of judgment. Neudeck v. Buettow, 166 Neb. 649, 90 N.W.2d 254 (1958).

Right of appeal may be lost if appeal is not timely taken. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Time for appeal commences to run from rendition and not entry of judgment. Sloan v. Gibson, 156 Neb. 625, 57 N.W.2d 167 (1953).

Proceedings to obtain a reversal of judgment or final order, when motion for new trial is not filed, must be instituted within one month from rendition thereof. Ash v. City of Omaha, 152 Neb. 699, 42 N.W.2d 648 (1950).

Appeal from district court should be dismissed for lack of jurisdiction where transcript in workmen's compensation case was not filed within thirty days of the entry of the judgment. Dobesh v. Associated Asphalt Contractors, 137 Neb. 1, 288 N.W. 32 (1939).

Supreme Court is without jurisdiction unless appeal is taken within statutory time; trial court cannot extend time for taking appeal by vacating decree after term and reentering same decree. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Time for perfecting appeal does not commence to run until district court's judgment is entered on journal. Union Central Life Ins. Co. v. Saathoff, 115 Neb. 385, 213 N.W. 342 (1927).

Amendment of this section shortening time for appeal was not applicable to judgments entered before statute took effect. Raddatz v. Christner, 103 Neb. 621, 173 N.W. 677 (1919).

Time for taking appeal begins to run when decree is entered of record. Anderson v. Griswold, 87 Neb. 578, 127 N.W. 883 (1910).

On appeal by party seeking to intervene after void judgment, time commences to run from dismissal of petition of intervention. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).

Pursuant to subsection (3) of this section, in order to be a tolling motion, a motion to alter or amend must seek substantive alteration of the judgment. Gebhardt v. Gebhardt, 16 Neb. App. 565, 746 N.W.2d 707 (2008).

This section does not contain a "good faith" exception to the requirement of timely payment of the docket fee. In re Interest of Jesse D., 15 Neb. App. 534, 732 N.W.2d 694 (2007).

In order to initiate an appeal, a notice of appeal must be filed within 30 days after entry of the judgment, decree, or final order. State v. Murphy, 15 Neb. App. 398, 727 N.W.2d 730 (2007).

Section 29-2315.01 must be read in pari material with this section and mandates that when an appellate court grants the State leave to docket an appeal, the State must file a notice of appeal within 30 days in order to perfect jurisdiction in the appellate court. State v. Kissell, 13 Neb. App. 209, 690 N.W.2d 194 (2004).

A notice of appeal filed before the trial court announces its "decision or final order" under subsection (2) of this section in final determination of an issue of costs cannot relate forward. J & H Swine v. Hartington Concrete, 12 Neb. App. 885, 687 N.W.2d 9 (2004).

Subsection (2) of this section was not intended to validate anticipatory notices of appeal filed prior to the announcement of a final judgment. J & H Swine v. Hartington Concrete, 12 Neb. App. 885, 687 N.W.2d 9 (2004).

Since a poverty affidavit which is substituted for the docket fee must be filed within the time and in the manner required for filing the docket fee in subsection (2) of this section, a poverty affidavit filed or deposited after the announcement of a decision or final order but before entry of the judgment, decree, or final order shall be treated as filed or deposited after the entry of the judgment, decree, or final order and on the date of entry of the judgment, decree, or final order. State v. Billups, 10 Neb. App. 424, 632 N.W.2d 375 (2001).

Where there is no trial, a pleading entitled "Motion for New Trial" is not properly considered as a motion for new trial and does not toll the running of the statutory time for filing an appeal from a trial court's order, but is only a motion to reconsider. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

The filing of a motion to reconsider sentence does not toll the time within which a notice of appeal must be filed under the provisions of subsection (1) of this section. The only two situations in which the running of time for filing a notice of appeal shall be terminated are (1) if a motion for new trial is filed pursuant to section 25-1143 within 10 days after the verdict or (2) the filing of a motion to set aside the verdict pursuant to section 25-1315.02 within 10 days after receipt of the verdict. State v. Camomilli, 1 Neb. App. 735, 511 N.W.2d 155 (1993).

2. Jurisdiction

Pursuant to subsection (3) of this section, a notice of appeal filed before the district court completely disposed of a party's motion for new trial was of "no effect." When a notice of appeal is initially filed before the district court has completely disposed of a motion for new trial, and thus is of no effect, and neither party filed a new notice of appeal after the district court completely disposed of the motion, the appellate court does not acquire jurisdiction over the appeal. Haber v. V & R Joint Venture, 263 Neb. 529, 641 N.W.2d 31 (2002).

An appellate court has no power to exercise appellate jurisdiction in proceedings to review the judgment of the district court unless the appellant shall have filed a notice of appeal and deposited a docket fee in the office of the clerk of the district court within the time fixed and as provided in this section. State v. Parmar, 255 Neb. 356, 586 N.W.2d 279 (1998).

Timeliness of an appeal is a jurisdictional necessity. When the Legislature fixes the time for taking an appeal, the courts have no power to extend the time directly or indirectly; an appellate court may not consider a case as within its jurisdiction unless its authority to act is invoked in the manner prescribed by law. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Notice of appeal from juvenile court order, which was filed beyond 30-day limit for filing notice of appeal, did not satisfy requirements for appellate jurisdiction. In re Interest of B.M.H., 233 Neb. 524, 446 N.W.2d 222 (1989).

The filing of a notice of appeal under subsection (1) of this section, together with payment of fees unless fees are waived for cause, removes jurisdiction of the cause from the district court to the Supreme Court; once jurisdiction has been removed to the Supreme Court, the district court has no jurisdiction over the cause unless and until remand by the Supreme Court. State v. Spotted Elk, 227 Neb. 869, 420 N.W.2d 707 (1988).

The trial court is without jurisdiction to enter an order granting summary judgment after the defendant has perfected his appeal to the Supreme Court. Beavers v. Graham, 209 Neb. 556, 308 N.W.2d 826 (1981).

A notice of appeal filed after the court has announced its decision, but before a judgment has been rendered or entered, is effective to confer jurisdiction on the Supreme Court if the notice of appeal shows on its face that it relates to a decision which has been announced by the trial court and the record shows that a judgment was subsequently rendered or entered in accordance with the decision which was announced and to which the notice of appeal relates. Dale Electronics, Inc. v. Federal Ins. Co., 203 Neb. 133, 277 N.W.2d 572 (1979).

Appeal dismissed in Supreme Court for lack of jurisdiction where notice of appeal was a nullity because filed prematurely. Spanheimer Roofing & Supply Co. v. Thompson, 198 Neb. 710, 255 N.W.2d 265 (1977).

An appeal shall be deemed perfected, giving the court jurisdiction, when notice of appeal has been timely filed and the docket fee timely deposited. State v. Price, 198 Neb. 229, 252 N.W.2d 165 (1977).

Order placing defendant on probation was a final and appealable order. State v. Osterman, 197 Neb. 727, 250 N.W.2d 654 (1977).

Any order made by the district court after jurisdiction is vested in the Supreme Court is void. State v. Allen, 195 Neb. 560, 239 N.W.2d 272 (1976).

Where a notice of appeal is not filed within one month from entry of the judgment or final order appealed from as required hereunder, the Supreme Court obtains no jurisdiction and the appeal must be dismissed. State v. Howell, 188 Neb. 687, 199 N.W.2d 21 (1972); State v. Williamsen, 183 Neb. 173, 159 N.W.2d 206 (1968).

Failure to appeal post conviction decision within one month prevented Supreme Court from obtaining jurisdiction. State v. Pauley, 185 Neb. 478, 176 N.W.2d 687 (1970).

Appeal must be dismissed where notice not filed within time prescribed by this section. Giangrasso v. Eagle Distributing Co., 185 Neb. 406, 176 N.W.2d 16 (1970).

In order to lodge jurisdiction in the Supreme Court where separate decrees are entered in an action brought on a single petition, it is necessary that a separate notice of appeal be filed and a separate docket fee paid on each decree which is appealed. County of Hall v. Engleman, 182 Neb. 676, 156 N.W.2d 801 (1968).

An appeal in a criminal case will not be dismissed because of the failure to state the nature of the offense and the sentence imposed. State v. Goff, 174 Neb. 217, 117 N.W.2d 319 (1962).

An intervener is a party to an action and may appeal or cross-appeal from an unfavorable judgment. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Jurisdiction of appeal in workmen's compensation case is obtained by filing of transcript and depositing docket fee. Miller v. Peterson, 165 Neb. 344, 85 N.W.2d 700 (1957).

Where appeal was taken out of time, it was subject to dismissal. Vasa v. Vasa, 163 Neb. 642, 80 N.W.2d 696 (1957).

Filing of notice of appeal and payment of docket fee are jurisdictional requirements. Ruan Transport Corp. v. Peake, Inc., 163 Neb. 319, 79 N.W.2d 575 (1956).

Filing of notice of appeal and depositing docket fee gives Supreme Court jurisdiction of the cause and all the parties. Fick v. Herman, 161 Neb. 110, 72 N.W.2d 598 (1955); County of Madison v. Crippen, 143 Neb. 474, 10 N.W.2d 260 (1943); Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

Proceeding under Juvenile Court Act is reviewable by appeal. Krell v. Mantell, 157 Neb. 900, 62 N.W.2d 308 (1954).

Appeal within one month from date of rendition of decree in workmen's compensation case was required in order to confer jurisdiction on Supreme Court. Tucker v. Paxton & Gallagher Co., 152 Neb. 622, 41 N.W.2d 911 (1950).

Deposit of docket fee with clerk of district court is one of jurisdictional steps on appeal. Barney v. Platte Valley Public Power & Irr. Dist., 144 Neb. 230, 13 N.W.2d 120 (1944).

Where, through mistake in preparation, original transcript does not show facts sufficient to give court jurisdiction on appeal, the appellate court will on timely application, permit a correction of the record by filing supplemental transcript. Dobesh v. Associated Asphalt Contractors, 137 Neb. 342, 289 N.W. 369 (1939).

Where notice of appeal is properly given in district court, Supreme Court acquires jurisdiction when transcript is filed, without further notice being required. Marvel v. Craft, 116 Neb. 802, 219 N.W. 242 (1928).

Necessary procedure to vest Supreme Court with jurisdiction is stated. Frazier v. Alexander, 111 Neb. 294, 196 N.W. 322 (1923).

No appeal can be taken from findings of fact or conclusions of law; there must be final judgment. First Nat. Bank of Omaha v. Cooper, 89 Neb. 632, 131 N.W. 958 (1911).

Stipulation was sufficient to give jurisdiction of cross-appeal. Lanham v. Bowlby, 86 Neb. 148, 125 N.W. 149 (1910).

Pursuant to subsection (2) of this section, a trial court's dismissal of one defendant did not announce a judgment, decree, or final order, so as to allow the plaintiff's premature notice of appeal to relate forward, since the trial court's order did not dispose of all claims against all of the parties in each of their capacities. Ferer v. Aaron Ferer & Sons Co., 16 Neb. App. 866, 755 N.W.2d 415 (2008).

A motion to dismiss was a tolling motion under this section, and because a ruling on the motion was not announced prior to the filing of the notice of appeal, the notice of appeal was of no effect and the appellate court did not have jurisdiction to hear the appeal. Beckman v. McAndrew, 16 Neb. App. 217, 742 N.W.2d 778 (2007).

When a trial court's order intended to finally dispose of a matter is announced but not rendered or entered pursuant to section 25-1301, but a party nonetheless files an otherwise timely notice of appeal, the appellate court has "potential jurisdiction" which "springs" into full jurisdiction when section 25-1301 is complied with. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).

Pursuant to subsection (3) of this section, when a motion terminating the 30-day appeal period is filed by either party, a notice of appeal filed before the court announces its decision upon the terminating motion has no effect and an appellate court acquires no jurisdiction, whether the notice of appeal is filed before or after the timely filing of the terminating motion. State v. Blair, 14 Neb. App. 190, 707 N.W.2d 8 (2005).

The fact that a motion to reduce sentence was filed prior to filing a notice of appeal does not prevent the Court of Appeals from receiving jurisdiction of the case when the notice of appeal is filed. State v. Camomilli, 1 Neb. App. 735, 511 N.W.2d 155 (1993).

3. Motion for new trial

The running of the time for filing an appeal is terminated when a motion for new trial is filed by any party within 10 days after a verdict, report, or decision is rendered. Breeden v. Nebraska Methodist Hosp., 257 Neb. 371, 598 N.W.2d 441 (1999).

In a criminal case, the judgment occurs when the verdict and sentence are rendered by the court, and a motion for new trial does not toll the running of the 30-day jurisdictional requirement of this section. State v. Nash, 246 Neb. 1030, 524 N.W.2d 351 (1994).

A motion for new trial is authorized after a judgment notwithstanding the verdict and, during pendency of such motion, suspends or tolls the time limit to comply with requirements for an appeal to the Nebraska Supreme Court. Dunn v. Hemberger, 230 Neb. 171, 430 N.W.2d 516 (1988).

Where the notice of appeal from an order denying a motion for a new trial was untimely filed, the time for appeal ran from the rendition of the judgment. Corell v. Corell, 201 Neb. 59, 266 N.W.2d 84 (1978).

An order in a criminal case overruling a motion for new trial and placing defendant on probation is a final appealable order. State v. Longmore, 178 Neb. 509, 134 N.W.2d 66 (1965).

Time for appeal did not commence to run until motion for new trial was overruled. Skag-Way Department Stores, Inc. v. City of Grand Island, 176 Neb. 169, 125 N.W.2d 529 (1964); Harkness v. Central Nebraska P. P. & I. Dist., 154 Neb. 463, 48 N.W.2d 385 (1951); Cozad v. McKeone, 149 Neb. 833, 32 N.W.2d 760 (1948).

Time for appeal begins to run from date of ruling on motion for new trial even though dismissal of action was based upon a ruling upon demurrer. Weiner v. Morgan, 175 Neb. 656, 122 N.W.2d 871 (1963).

Time for filing motion for new trial commences to run from rendition of judgment. Ricketts v. Continental Nat. Bank of Lincoln, 169 Neb. 809, 101 N.W.2d 153 (1960); Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Time for appeal begins to run from overruling of motion for new trial even though petition was dismissed on demurrer. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

Jurisdictional steps must be taken within one month after rendition of judgment or of overruling of motion for new trial timely filed. Powell v. Van Donselaar, 160 Neb. 21, 68 N.W.2d 894 (1955).

Notice of appeal must be filed and docket fee paid within one month after rendition of decree or overruling of motion for new trial timely filed. Molczyk v. Molczyk, 154 Neb. 163, 47 N.W.2d 405 (1951).

Where motion for new trial was not filed within the time prescribed by law, time for appeal commenced to run from rendition of judgment rather than from overruling of motion for new trial. Ehlers v. Neal, 148 Neb. 697, 28 N.W.2d 558 (1947).

If a motion for new trial is filed in a case in which a judgment of dismissal was entered before any evidence was taken, the time for taking of appeal begins to run from the date of entry of order overruling such motion for new trial. McGerr v. Marsh, 148 Neb. 50, 26 N.W.2d 374 (1947).

Distinction pointed out between when time commences to run for filing of motion for new trial and for filing of transcript on appeal. Power v. Federal Land Bank of Omaha, 141 Neb. 139, 2 N.W.2d 924 (1942).

In equity case the sufficiency of the evidence contained in a bill of exceptions is properly before the Supreme Court for consideration notwithstanding the failure to file motion for a new trial in district court. Union Central Life Ins. Co. v. Burgess, 131 Neb. 20, 266 N.W. 898 (1936).

To secure limited review of an equity case, motion for new trial is not required. Douglas County v. Barker Co., 125 Neb. 253, 249 N.W. 607 (1933).

Time for perfecting appeal in compensation proceeding begins to run from overruling of motion for new trial. Lincoln Packing Co. v. Coe, 120 Neb. 299, 232 N.W. 92 (1930).

Motion for new trial is necessary to review ruling of court on evidence in equity case. Brady v. McGinley, 94 Neb. 761, 144 N.W. 780 (1913).

Motion for new trial is still necessary in law actions. Carmack v. Erdenberger, 77 Neb. 592, 110 N.W. 315 (1906).

Although a motion for new trial generally tolls the running of the statutory time for filing an appeal from a final order of the district court, such is not the case if the proceedings leading up to the motion for new trial do not constitute a trial as contemplated by this section. State v. Plymate, 8 Neb. App. 513, 598 N.W.2d 65 (1999).

A motion for new trial is restricted to a trial court, and where the district court acts in the capacity of an appellate court, such a motion is not a proper pleading and it does not stop the running of time for perfecting an appeal. This is true whether that court is hearing appeals from the county court or from some other lower tribunal. State v. Deutsch, 2 Neb. App. 186, 507 N.W.2d 681 (1993).

A motion for new trial that is not timely filed will not extend the time within which a notice of appeal must be filed. Zoet v. Zoet, 2 Neb. App. 71, 507 N.W.2d 42 (1993).

When a district court is acting in an appellate capacity, a motion for new trial is not a proper pleading and it does not stop the running of time for perfecting an appeal. Woodward v. Yonker, 1 Neb. App. 1011, 510 N.W.2d 480 (1993).

When a motion for new trial terminating the time for filing a notice of appeal is timely filed by any party, a notice of appeal filed before the entry of the order ruling upon the motion shall have no effect. Horace Mann Cos. v. Pinaire, 1 Neb. App. 907, 511 N.W.2d 540 (1993).

4. Petition in error

Civil proceeding to recover a penalty for violation of city ordinance may not be reviewed by error proceedings. State v. Warren, 162 Neb. 623, 76 N.W.2d 728 (1956).

Only judgments and sentences of district court upon convictions for felonies and misdemeanors under criminal code may be brought to Supreme Court by petition in error. Hoover v. State, 126 Neb. 277, 253 N.W. 359 (1934).

Conviction in contempt proceedings is reviewable only by petition in error as in criminal cases. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931).

Conviction in contempt proceedings is reviewable only on error. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Only judgment upon convictions under criminal code are reviewable on error; other cases, including convictions under city ordinances, are reviewable on appeal. Brandt v. State, 80 Neb. 843, 115 N.W. 327 (1908).

5. Miscellaneous

Subsection (2) of this section applies only to a notice of appeal filed after the announcement of a decision or final order, but before entry of judgment; it was not intended to validate anticipatory notices of appeal filed prior to the announcement of final judgment. Wright v. Omaha Pub. Sch. Dist., 280 Neb. 941, 791 N.W.2d 760 (2010).

This section does not expressly require a notice of appeal to display a trial court docket number, or be filed in a particular trial court docket; instead, it requires only a notice of intention to prosecute an appeal from a judgment, decree, or final order of the district court. A notice of appeal filed under the wrong docket number is not fatal to appellate jurisdiction. Hearst-Argyle Prop. v. Entrex Comm. Servs., 279 Neb. 468, 778 N.W.2d 465 (2010).

The tolling motions listed in subsection (3) of this section are ineffective when a district court is acting as an intermediate court of appeals. Timmerman v. Neth, 276 Neb. 585, 755 N.W.2d 798 (2008).

An appeal properly perfected under the provisions of this section and section 25-1911 prevents any final judgment or order from becoming final while the appeal is pending. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).

According to the plain language of this section, a poverty affidavit must be filed after the entry of the final order, and thus, a poverty affidavit is insufficient to perfect an appeal unless it is filed during the 30-day period following the rendition of judgment. A poverty affidavit must be filed in the office of the clerk of the district court, and its receipt in any other location is insufficient to perfect an appeal. State v. Parmar, 255 Neb. 356, 586 N.W.2d 279 (1998).

Per subsection (1) of this section, a motion to discharge for lack of speedy trial, pursuant to section 29-1208, is a final, appealable order. State v. Jacques, 253 Neb. 247, 570 N.W.2d 331 (1997).

Pursuant to subsection (2) of this section, a notice of appeal filed before a judgment on a motion for new trial is entered has no effect. Reutzel v. Reutzel, 252 Neb. 354, 562 N.W.2d 351 (1997).

In a criminal case, judgment occurs when the verdict and sentence are rendered by the court. In a criminal action, the filing of a motion for new trial shall have no effect on the jurisdictional requirement that the appealing party must file a motion of appeal within 30 days after the sentencing date. State v. McCormick and Hall, 246 Neb. 271, 518 N.W.2d 133 (1994).

Under subsection (1) of this section, the appointment of a receiver may be treated as a final order. Robertson v. Southwood, 233 Neb. 685, 447 N.W.2d 616 (1989).

Generally, a criminal appeal may only be brought by the person who is aggrieved by the judgment and who has been given the right to appeal; however, a person who has been released and discharged from further prosecution on a specific complaint is not legally aggrieved, even though the person is open to prosecution for future violations of a similar nature. State v. Sports Couriers, Inc., 210 Neb. 168, 313 N.W.2d 447 (1981).

This section of the Nebraska Constitution does not bar either the Legislature or the Supreme Court from making reasonable rules and regulations governing review on appeal. Nebraska State Bank v. Dudley, 203 Neb. 226, 278 N.W.2d 334 (1979).

This section, specifying what steps are necessary in perfecting an appeal, is deemed jurisdictional and is not unconstitutionally vague so as to violate the due process clause of the Fourteenth Amendment of the U.S. Constitution. Nebraska State Bank v. Dudley, 203 Neb. 226, 278 N.W.2d 334 (1979).

No third party has right to intervene in a criminal case and appeal of news media from restrictive order is dismissed. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

The right to appeal in criminal cases can be exercised only by the party to whom it is given; and generally only a person aggrieved or injured by a judgment may appeal. State v. Berry, 192 Neb. 826, 224 N.W.2d 767 (1975).

An appeal properly perfected prevents any final judgment or order from becoming final while the appeal is pending. Dewey v. Dewey, 192 Neb. 676, 223 N.W.2d 826 (1974).

Failure of public defender, on request of defendant, to file notice of appeal within prescribed time did not excuse defendant from requirements of this section. State v. Blunt, 182 Neb. 477, 155 N.W.2d 443 (1968).

Where a defendant invoked remedy by appeal, he could not at the same time carry on proceeding under the Post Conviction Act. State v. Carr, 181 Neb. 251, 147 N.W.2d 619 (1967).

A notice of appeal need not specifically describe the judgment appealed from. Morford v. Lipsey Meat Co., Inc., 179 Neb. 420, 138 N.W.2d 653 (1965).

The Legislature has made an interlocutory order appealable in civil cases. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).

Pendency of appeal from order of State Railway Commission did not operate to keep temporary rate in effect that expired by lapse of time. United Mineral Products Co. v. Nebraska Railroads, 177 Neb. 898, 131 N.W.2d 604 (1964).

Transcript on appeal to Supreme Court contains filings made in office of clerk of the district court. Everts v. School Dist. No. 16 of Fillmore County, 175 Neb. 310, 121 N.W.2d 487 (1963).

Appeal was proper from order adjudging defendant guilty of contempt. State ex rel. Beck v. Frontier Airlines, Inc., 174 Neb. 172, 116 N.W.2d 281 (1962).

Adequate cause must be shown for filing of supplemental transcript after submission of case. Robinson v. Meyer, 166 Neb. 178, 88 N.W.2d 219 (1958).

Party to appeal has right to have any omitted pleadings included in supplemental transcript. Gettel v. Hester, 165 Neb. 573, 86 N.W.2d 613 (1957).

Award of temporary alimony by district court during pendency of appeal is not authorized. Schlueter v. Schlueter, 158 Neb. 233, 62 N.W.2d 871 (1954).

Appeal, and not error, is the proper procedure to review conviction of violation of municipal ordinance. Wells v. State, 152 Neb. 668, 42 N.W.2d 363 (1950).

General appeal statute does not control appeals from entry of order for judgment notwithstanding verdict. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

This section is made applicable to appeals from the State Railway Commission. In re Application of Moritz, 147 Neb. 400, 23 N.W.2d 545 (1946).

This section does not apply to filing fees in workmen's compensation cases. Lee v. Lincoln Cleaning & Dye Works, 144 Neb. 659, 14 N.W.2d 227 (1944).

A cross-appeal may be raised in the appellee's brief. In re Estate of Dalbey, 143 Neb. 32, 8 N.W.2d 512 (1943).

Where on second appeal to Supreme Court from Department of Roads and Irrigation substantially every issue presented was considered and determined adversely to appellant on first appeal, the appeal will be dismissed. Cozad Ditch Co. v. Central Nebraska Public Power & Irr. Dist., 132 Neb. 547, 272 N.W. 560 (1937).

Right to appeal is not forfeited by payment of judgment by defendant to avoid sale of his property on execution. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Time of filing transcript is determined by time of arrival at clerk's office, and failure to deliver mail is no excuse. Larson v. Wegner, 120 Neb. 449, 233 N.W. 253 (1930).

Supreme Court may allow representative of deceased party to revive action after transcript is filed. Long v. Krause, 104 Neb. 599, 178 N.W. 188 (1920).

Rule in equity cases is unchanged. Ogden v. Garrison, 82 Neb. 302, 117 N.W. 714 (1908).

Requisites of transcripts are stated. Fike v. Ott, 76 Neb. 439, 107 N.W. 774 (1906).

An appellant's designation in the notice of appeal of the wrong court was not necessarily fatal, where the notice was timely forwarded to the proper appellate court and no opposing party claimed to have suffered prejudice. In re Guardianship of Breeahana C., 14 Neb. App. 182, 706 N.W.2d 66 (2005).



25-1912.01 Appellate review; motion for new trial; when required.

(1) A motion for a new trial shall not be a prerequisite to obtaining appellate review of any issue upon which the ruling of the trial court appears in the record.

(2) When an action has been tried before a jury a motion for a new trial shall not be a prerequisite to obtaining appellate review of the sufficiency of the evidence, but a motion for a new trial shall be a prerequisite to obtaining appellate review of the issue of inadequate or excessive damages.

In order for any question as to the admissibility of evidence to be reviewed on appeal under subsection (1) of this section, the record must show that the objection was brought to the attention of the trial judge and ruled upon. State v. Blair, 227 Neb. 742, 419 N.W.2d 868 (1988).

A motion for a new trial is not a prerequisite to obtain review in most cases, but the timely filing of such a motion will extend the time within which a notice of appeal must be filed to a period of thirty days following the overruling of that motion. In re Interest of C.M.H. and M.S.H., 227 Neb. 446, 418 N.W.2d 226 (1988).

A motion for new trial is not required to obtain appellate review of any issue upon which the ruling of the trial court appears in the record. State v. Wright, 220 Neb. 847, 374 N.W.2d 26 (1985).

The Supreme Court acquires jurisdiction of an equitable appeal when the notice of appeal and docket fee are filed within one month of the judgment. Caro, Inc. v. Roby, 215 Neb. 897, 342 N.W.2d 182 (1983).



25-1913 Appealed causes; parties; how designated.

The cause shall be docketed in the Court of Appeals or Supreme Court under the same title it had in the district court. The party or parties asking for the reversal, vacation, or modification of such judgment, decree, or final order shall be designated as appellant or appellants, and the adverse party or parties shall be designated as appellee or appellees.

An intervener against whom a judgment has been rendered may cross-appeal. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Party designated as appellee may take cross-appeal. Security Investment Co. v. Golz, 151 Neb. 172, 36 N.W.2d 862 (1949).



25-1914 Appeal; cost bond; cash deposit; appellate proceedings; dismissal.

On appeal in any case taken from the district court to the Court of Appeals or Supreme Court, other than an appeal pursuant to section 71-6904, the appellant or appellants shall, within thirty days after the entry of the judgment, decree, or final order sought to be reversed, vacated, or modified or within thirty days after the entry of the order overruling a motion for a new trial in such cause, (1) file in the district court a bond or undertaking in the sum of seventy-five dollars to be approved by the clerk of the district court, conditioned that the appellant shall pay all costs adjudged against him or her in the appellate court, or (2) make a cash deposit with the clerk of at least seventy-five dollars for the same purpose. If a supersedeas bond is executed, no bond for costs shall be required. The giving of either form of bond or the making of such deposit shall be certified to by the clerk of the district court in the transcript for the appellate court. The appeal may be dismissed on motion and notice in the appellate court if no bond has been given and certified in the transcript or within such additional time as may be fixed by the appellate court for good cause shown.

1. Bond

2. Notice of appeal

1. Bond

Section contains no exceptions to the requirement of filing bond; case dismissed where county did not file bond or make application or showing for an extension of time to file the required bond. County of Hall v. Engleman, 182 Neb. 676, 156 N.W.2d 801 (1968).

Only one cost bond is required even though there are multiple appellants. Dorshorst v. Dorshorst, 174 Neb. 886, 120 N.W.2d 32 (1963).

Appellant in compensation case is not exempted from filing cost bond or making cash deposit in lieu thereof. Hoffman v. State, 142 Neb. 821, 8 N.W.2d 200 (1943).

Where an executor appeals from an order which does not affect him in his representative capacity and fails to give bond, the appeal will be dismissed. In re Vetter's Estate, 139 Neb. 307, 297 N.W. 554 (1941).

A party is not entitled to any of the rights of an appellant in Supreme Court, where he has failed to give a cost or supersedeas bond, and where he has not been designated as a party to the appeal in a praecipe by another party who has appealed. Heinisch v. Travelers Mutual Casualty Co., 135 Neb. 13, 280 N.W. 234 (1938).

Where appellant executes supersedeas bond, but it is filed too late to operate as a supersedeas, it will operate as a cost bond on appeal if filed within time for that purpose. Occidental Bldg. & Loan Assn. v. Carlson, 134 Neb. 574, 279 N.W. 162 (1938).

Statute means appellant must file such bond within time prescribed by statute from rendition of final order in district court; if no such bond is filed, the appeal will be dismissed. In re Estate of Raymond, 124 Neb. 125, 245 N.W. 442 (1932).

Provision for giving bond is mandatory and jurisdictional, and if bond is not filed within time prescribed by statute, appeal will be dismissed. Paper v. Galbreth, 123 Neb. 841, 244 N.W. 896 (1932); Greb v. Hansen, 123 Neb. 426, 243 N.W. 278 (1932).

Under section 43-2,106.01, an appeal taken in the same manner as an appeal from district court includes the appeal bond requirement set forth in this section. In re Interest of Kayla F. et al., 13 Neb. App. 679, 698 N.W.2d 468 (2005).

Where, after petitioner's appeal was dismissed by Nebraska Supreme Court for failure to deposit cash or bond and United States Supreme Court granted certiorari, sections 25-2301 to 25-2307 were enacted permitting appeal in forma pauperis, judgment was vacated, and cause remanded for reconsideration. Huffman v. Boersen, 406 U.S. 337 (1972).

2. Notice of appeal

Filing of transcript in workmen's compensation case was duty of clerk of district court. Miller v. Peterson, 165 Neb. 344, 85 N.W.2d 700 (1957).

Supplemental transcript disclosed that appellant had properly perfected appeal. Stark v. Turner, 154 Neb. 268, 47 N.W.2d 569 (1951).

Where party fails to give notice of appeal in district court, and praecipe on appeal omits party to cause who might be affected by reversal or modification of judgment, appeal will be dismissed. Kansas City Life Ins. Co. v. Neverve, 135 Neb. 630, 283 N.W. 378 (1939).

Trial court cannot extend time for taking appeal by vacating decree after term and reentering same decree. Hoover v. State, 126 Neb. 277, 253 N.W. 359 (1934); Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Where notice of appeal is properly given in district court, jurisdiction acquired by Supreme Court when transcript is filed, without further notice. Marvel v. Craft, 116 Neb. 802, 219 N.W. 242 (1928).

Notice of appeal is not jurisdictional. Anderson v. Griswold, 87 Neb. 578, 127 N.W. 883 (1910).



25-1915 Appeal; unpaid costs itemized in order; payment.

The order of the Court of Appeals or Supreme Court shall itemize the costs due and unpaid in each case, which costs shall be paid to the clerk of the district court and shall be paid by such clerk to the party adjudged entitled to the same.



25-1916 Appeal; supersedeas; cash or bond; effect; undertakings; amount, terms, and conditions; effect of having corporate surety.

No appeal in any case shall operate as a supersedeas unless the appellant or appellants within thirty days after the entry of such judgment, decree, or final order execute to the adverse party a bond with one or more sureties, make a deposit of United States Government bonds with the clerk, or in lieu thereof make a cash deposit with the clerk for the benefit of the adverse party as follows:

(1) When the judgment, decree, or final order appealed from directs the payment of money, the bond, deposit of United States Government bonds, or cash deposit shall be the lesser of (a) the amount of the judgment, decree, or final order and the taxable court costs in the district court, plus the estimated amount of interest that will accrue on the judgment, decree, or final order between its date and the final determination of the cause in the Court of Appeals or Supreme Court and the estimated amount of the costs of appeal, such estimated interest to accrue and estimated court costs to be determined by the trial court, (b) fifty percent of the appellant's net worth, or (c) fifty million dollars. If an appellee proves by a preponderance of the evidence that an appellant is dissipating or diverting assets outside the ordinary course of business to avoid the payment of a judgment, the court may enter any orders necessary to protect the appellee and require the appellant to provide a bond, deposit of United States Government bonds, or cash deposit up to and including the amount required under subdivision (1)(a) of this section.

Such bond, United States Government bond, or cash deposit shall be conditioned that the appellant or appellants will prosecute such appeal without delay and pay all condemnation money and costs which may be found against him, her, or them on the final determination of the cause in the Court of Appeals or Supreme Court. When a cash deposit is made, United States Government bonds are deposited, or a bond is provided which is written by a corporate surety company authorized to do business within the State of Nebraska and the cash deposit, United States Government bonds, or supersedeas bond is approved by the trial court in which the judgment was rendered and filed in the court, the general lien of the judgment shall be dissolved;

(2) When the judgment, decree, or final order directs the execution of a conveyance or other instrument, the bond, deposit of United States Government bonds, or cash deposit shall be in such sum, not exceeding the lesser of fifty percent of the appellant's net worth or fifty million dollars, as shall be prescribed by the district court, or judge thereof in vacation, conditioned that the appellant or appellants will prosecute such appeal without delay and will abide and perform the judgment or decree rendered or final order which shall be made by the Court of Appeals or Supreme Court in the cause;

(3) When the judgment, decree, or order directs the sale or delivery of possession of real estate, the bond, deposit of United States Government bonds, or cash deposit shall be in such sum, not exceeding the lesser of fifty percent of the appellant's net worth or fifty million dollars, as the court, or judge thereof in vacation, shall prescribe, conditioned that the appellant or appellants will prosecute such appeal without delay, will not during the pendency of such appeal commit or suffer to be committed any waste upon such real estate, and will pay all costs and all rents or damages to such real estate which may accrue during the pendency of such appeal and until the appellee is legally restored thereto; and

(4) When the judgment, decree, or final order dissolves or modifies any order of injunction which has been or hereafter may be granted, the supersedeas bond, deposit of United States Government bonds, or cash deposit shall be in such reasonable sum, not exceeding the lesser of fifty percent of the appellant's net worth or fifty million dollars, as the court or judge thereof in vacation shall prescribe, conditioned that the appellant or appellants will prosecute such appeal without delay and will pay all costs which may be found against him, her, or them on the final determination of the cause in the Court of Appeals or Supreme Court. Such supersedeas bond, deposit of United States Government bonds, or cash deposit shall stay the doing of the act or acts sought to be restrained by the suit and continue such injunction in force until the case is heard and finally determined in the Court of Appeals or Supreme Court. The undertaking given upon the allowance of the injunction shall be and remain in effect until it is finally decided whether or not the injunction ought to have been granted.

The changes made to this section by Laws 2004, LB 1207, shall apply to all cases pending on or filed on or after April 16, 2004.

1. Amount

2. Terms and conditions

3. Discretion of court

4. Effect

5. Miscellaneous

1. Amount

Where decree orders sale of land, supersedeas bond should be conditioned as set out in subsection (3) hereof with amount fixed by court, but if decree directs payment of money also, supersedeas may be required in amount computed under subsection (1) and conditioned as provided in subsections (1) and (3). The Exchange Bank of Gibbon v. Mid-Nebraska Computer Services, Inc., 188 Neb. 673, 199 N.W.2d 5 (1972).

Bond to pay whatever judgment might be rendered covers only money judgment. German Nat. Bank of Beatrice v. Beatrice Rapid Transit & Power Co., 69 Neb. 115, 95 N.W. 49 (1903).

Bond not providing payment for value of the use and occupation is ineffective. Collins v. Brown, 64 Neb. 173, 89 N.W. 754 (1902).

Order fixing amount of supersedeas bond is not appealable. Green v. Morse, 57 Neb. 798, 78 N.W. 395 (1899).

Court may require additional bond to continue supersedeas if shown insufficient in amount. Tulleys v. Keller, 42 Neb. 788, 60 N.W. 1015 (1894).

2. Terms and conditions

Where a decree orders the sale of land, the law in Nebraska explicitly requires that a supersedeas be set out as stated in subsection (3) of this section. Production Credit Assn. of the Midlands v. Schmer, 233 Neb. 785, 448 N.W.2d 141 (1989).

Where decree of trial court requires execution of a conveyance, trial court may for purpose of appeal prescribe bond to be executed conditional for the performance of the decree, or the party so required may, in lieu thereof, execute the required conveyance and deposit it with the clerk of the court to abide judgment of appellate court. Walter v. Gillan, 129 Neb. 514, 262 N.W. 33 (1935).

Judgment of district court must state who is principal and who are sureties on supersedeas bond, and require plaintiffs to exhaust on execution the property of principal before levying on property of one of sureties. Sonneman v. Dolan, 124 Neb. 830, 248 N.W. 402 (1933); Palmer v. Caywood, 64 Neb. 372, 89 N.W. 1034 (1902), distinguished.

Appeal bond from decree of strict foreclosure should be conditioned to pay value of use and occupation. State ex rel. Pinkos v. Rice, 98 Neb. 36, 151 N.W. 925 (1915).

Where bond is provided for rent for use of property, it can be enforced although petition does not show rendition of money judgment. Locke v. Skow, 76 Neb. 39, 106 N.W. 1013 (1906).

Bond in words of statute superseding decree cancelling deed and quieting title did not cover rents and profits pendente lite. Griswold v. Hazels, 62 Neb. 888, 87 N.W. 1047 (1901).

Bond not properly conditioned will not continue injunction in force. O'Chander v. State, 46 Neb. 10, 64 N.W. 373 (1895).

On foreclosure of chattel mortgage, court may fix reasonable terms and amount of bond. State ex rel. Baker v. Baxter, 4 Neb. Unof. 869, 96 N.W. 647 (1903).

3. Discretion of court

Trial court may in its discretion grant supersedeas in cases not specified in this section, such as a divorce action. Hall v. Hall, 176 Neb. 555, 126 N.W.2d 839 (1964).

In other cases, court in its discretion may allow supersedeas; should fix terms as well as amount of bond. Carson v. Jansen, 65 Neb. 423, 91 N.W. 398 (1902).

Supersedeas may be allowed in other cases in discretion of court, and mandamus will not lie to compel approval. State ex rel. Dickinson Paper Co. v. Scott, 60 Neb. 98, 82 N.W. 320 (1900).

Court in its discretion may allow bond superseding writ of assistance in foreclosure case. Home Fire Ins. Co. v. Dutcher, 48 Neb. 755, 67 N.W. 766 (1886).

Court has no discretion with respect to prescribing amount of penalty for supersedeas of judgment for payment of money only. State ex rel. Walton v. Cornish, 48 Neb. 614, 67 N.W. 481 (1896).

The trial court may in its discretion grant supersedeas in cases not specified in this section. Clark v. Tyrrell, 16 Neb. App. 692, 750 N.W.2d 364 (2008).

4. Effect

An order determining child custody will not be superseded as a matter of right merely by the filing of a bond pursuant to this section. Friedenbach v. Friedenbach, 204 Neb. 587, 284 N.W.2d 285 (1979).

Where neither cost bond nor supersedeas has been filed, Supreme Court has no jurisdiction on appeal. Heinisch v. Travelers Mutual Casualty Co., 135 Neb. 13, 280 N.W. 234 (1938).

Where appellant executes supersedeas bond, but it is filed too late to operate as a supersedeas, it will operate as a cost bond on appeal if filed within time for that purpose. Occidental Bldg. & Loan Assn. v. Carlson, 134 Neb. 574, 279 N.W. 162 (1938).

Temporary restraining order cannot be continued in effect by giving supersedeas bond in case where trial court denies permanent injunction. Harbin v. Love, 119 Neb. 76, 227 N.W. 145 (1929).

Power of district court is suspended by filing of supersedeas bond. Carroll v. Polfus, 98 Neb. 657, 154 N.W. 213 (1915).

Unless bond is given, judgment is enforceable during pendency of appeal; court may grant supersedeas pending motion for new trial. Rice v. Parrott, 76 Neb. 501, 107 N.W. 840 (1906), affirmed on rehearing 76 Neb. 505, 111 N.W. 583 (1907).

Order granting writ of assistance in foreclosure is not supersedable by waste bond. Escritt v. Michaelson, 73 Neb. 634, 103 N.W. 300 (1905), affirmed on rehearing 73 Neb. 640, 106 N.W. 1016 (1906).

Bond to stay confirmation of order of sale also stays execution on deficiency judgment. Kountze v. Erck, 45 Neb. 288, 63 N.W. 804 (1895).

If not filed in twenty days, bond does not operate as supersedeas. Whitaker v. McBride, 5 Neb. Unof. 411, 98 N.W. 877 (1904).

Under Nebraska law, which applies to a foreign judgment after the judgment is filed in Nebraska, once a party appeals a monetary judgment for money only and files a supersedeas bond which is approved by the court in which judgment was rendered, the general lien resulting from the judgment is dissolved. Anderson v. Werner Enters., Inc., 7 Neb. App. 294, 581 N.W.2d 104 (1998).

5. Miscellaneous

If no motion for new trial is timely filed, a party who wishes to file a supersedeas bond must do so within 30 days of the entry of the judgment, decree, or other final order sought to be reversed, vacated, or modified. If a timely motion for new trial is filed, a party who wishes to file a supersedeas bond must do so within 30 days of the ruling on the motion for new trial rather than the judgment, decree, or other order to which the motion for new trial was directed. Buffalo County v. Kizzier, 250 Neb. 180, 548 N.W.2d 757 (1996).

Where the owners of property sold in a partition sale appeal confirmation of the sale and file a supersedeas bond, and the confirmation is affirmed on appeal, the stay merely prevented the referee from carrying out the order of the trial court, and the buyer is entitled to profits and liable for taxes during the stay, but is not liable for interest on the unpaid balance of the purchase price, which was not due under the sale terms until delivery of a deed. Kleeb v. Kleeb, 213 Neb. 537, 330 N.W.2d 484 (1983).

This section is cited as illustration of the meaning of the term "final judgment." Kometscher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

Order approving consolidation of school districts was not a conveyance of property. School Dist. No. 65 of Perkins County v. McQuiston, 163 Neb. 246, 79 N.W.2d 413 (1956).

This section does not make supersedeas prerequisite to review of judgment on appeal. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Time for filing of supersedeas bond in law action runs from overruling of motion for new trial, not from entry of judgment. First Nat. Bank of University Place v. Gates, 104 Neb. 230, 176 N.W. 726 (1920).

Dissolution of order appointing guardian for incompetent is supersedable in discretion of court. Prante v. Lompe, 74 Neb. 210, 104 N.W. 1150 (1905).

"Condemnation money" is "found" when judgment below is affirmed. Maloney v. Johnson-McLean Co., 72 Neb. 340, 100 N.W. 423 (1904).

Though bond has been given, court may pass on pending motion for new trial. Armstrong v. Mayer, 69 Neb. 187, 95 N.W. 51 (1903).

Supreme Court may allow supersedeas. Carson v. Jansen, 65 Neb. 423, 91 N.W. 398 (1902).

To maintain action on bond, party need not first exhaust property of appellant. Palmer v. Caywood, 64 Neb. 372, 89 N.W. 1034 (1902).

Appeal without bond does not stay proceedings. Dovey v. McCullough, 60 Neb. 376, 83 N.W. 171 (1900).

Where trial court denies permission to intervene, intervener has no standing to supersede judgment. State ex rel. Bugbee v. Holmes, 59 Neb. 503, 81 N.W. 512 (1900).

Order to receiver to sell real estate is supersedable of right. State ex rel. German Savings Bank v. Fawcett, 58 Neb. 371, 78 N.W. 636 (1899).

Superseding order appointing receiver rests in discretion of court. Lowe v. Riley, 57 Neb. 252, 77 N.W. 758 (1898).

Surety is not released by death of appellant pending appeal by failure to revive action. Bell v. Walker, 54 Neb. 222, 74 N.W. 617 (1898).

Decree for permanent alimony is for payment of money and is supersedable of right. State ex rel. Beard v. Cook, 51 Neb. 822, 71 N.W. 733 (1897).

Third subdivision provides for appeal by owner or party in possession, not by purchaser. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 51 Neb. 659, 71 N.W. 279 (1897).

Bond is not essential to review or appeal; is indispensable to stay proceedings. Creighton v. Keith, 50 Neb. 810, 70 N.W. 406 (1897).

Dissolution of temporary restraining order is not supersedable. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

If bond is not given, sale vests title in purchaser regardless of reversal of judgment. Green v. Hall, 43 Neb. 275, 61 N.W. 605 (1895).

Dismissal of appeal for want of prosecution affirms judgment. Dunterman v. Storey, 40 Neb. 447, 58 N.W. 949 (1894).

Unless exception is taken to confirmation of sale, mandamus will not lie to compel supersedeas. State v. Doane, 35 Neb. 707, 53 N.W. 611 (1892).

If decree quiets title in plaintiff and no bond is given, bona fide purchaser gets valid title though decree is later reversed. Parker v. Courtnay, 28 Neb. 605, 44 N.W. 863 (1890).

Fixing supersedeas is ministerial duty where allowed by this section, and mandamus will lie to compel approval. McBride v. Whitaker, 5 Neb. Unof. 399, 98 N.W. 847 (1904).

Administrator need not give bond on appeal. Michigan Mut. Life Ins. Co. v. Klatt, 5 Neb. Unof. 305, 98 N.W. 436 (1904).

Where decree is entered for foreclosure of mortgage and for deficiency judgment, party may supersede latter part of decree. State ex rel. Baker v. Baxter, 4 Neb. Unof. 869, 96 N.W. 647 (1903).



25-1917 Appeal; substitute for undertaking.

Instead of the undertaking prescribed in subdivision (2) of section 25-1916, the conveyance or other instrument may be executed and deposited with the clerk of the court in which the judgment was rendered or order made, to abide the judgment of the appellate court.

Deposit of order approving consolidation of school districts was not a substitute for supersedeas bond. School Dist. No. 65 of Perkins County v. McQuiston, 163 Neb. 246, 79 N.W.2d 413 (1956).

Where decree of trial court requires execution of a conveyance the appellant may, in lieu of bond, execute the required conveyance and deposit it with the clerk to abide the judgment of the appellate court. Walter v. Gillan, 129 Neb. 514, 262 N.W. 33 (1935).



25-1918 Appeal; bond; approval; by whom made.

Before any bond executed as aforesaid shall operate as a supersedeas, the execution of the same, and the sufficiency of the sureties therein, must be approved by the clerk of the court in which the judgment or decree was rendered or the final order was made.

If sureties are responsible, clerk must approve. State ex rel. Beard v. Cook, 51 Neb. 822, 71 N.W. 733 (1897).



25-1919 Appeal; briefs; rules; plain error.

The Supreme Court shall by rule provide for the filing of briefs in all causes appealed to the Court of Appeals or Supreme Court. The brief of appellant shall set out particularly each error asserted and intended to be urged for the reversal, vacation, or modification of the judgment, decree, or final order alleged to be erroneous, but no petition in error or other assignment of errors shall be required beyond or in addition to such requirement. The Court of Appeals or Supreme Court may at its option consider a plain error not specified in appellant's brief.

1. Assignments of error

2. Failure to assign error

3. Discussion of error

4. Plain error

5. Miscellaneous

1. Assignments of error

The Supreme Court, in reviewing decisions of the district court which affirmed, reversed, or modified decisions of the county court, will consider only those errors specifically assigned in the appeal to the district court and again assigned as error in the appeal to the Supreme Court. State v. Erlewine, 234 Neb. 855, 452 N.W.2d 764 (1990).

This statute, in addition to Neb. Ct. R. of Prac. 9D(1)d (rev. 1986), requires that each error assigned be separately stated in the appellant's brief. McCombs v. Prenosil, 226 Neb. 839, 415 N.W.2d 453 (1987).

Assignments of error must be set out in appellant's brief in order to be reviewed by the court. State v. Eckstein, 223 Neb. 943, 395 N.W.2d 515 (1986); United States Nat. Bank v. Feenan, 182 Neb. 524, 156 N.W.2d 29 (1968).

Assignments of error in brief are required to advise what questions are submitted for determination. Cook v. Lowe, 180 Neb. 39, 141 N.W.2d 430 (1966).

Brief of appellant is required to set out particularly each error relied upon for reversal. Northwestern Public Service Co. v. Juhl, 177 Neb. 625, 129 N.W.2d 570 (1964).

Assignments of error were sufficient. Ballantyne Co. v. City of Omaha, 173 Neb. 229, 113 N.W.2d 486 (1962); First Nat. Bank of Elgin v. Adams, 82 Neb. 801, 118 N.W. 1055 (1908).

Function of assignments of error is to set out the issues presented on appeal. Backer v. City of Sidney, 165 Neb. 816, 87 N.W.2d 610 (1958).

The function of assignments of error is to set out the issues presented on appeal. Smallcomb v. Smallcomb, 165 Neb. 191, 84 N.W.2d 217 (1957).

Assignment of errors in brief is required, except that court may note a plain error not assigned. Schaffer v. Strauss Brothers, 164 Neb. 773, 83 N.W.2d 543 (1957).

An assignment of error must point out the error of which complaint is made. Van Wye v. Wagner, 163 Neb. 205, 79 N.W.2d 281 (1956); Okuda v. Hampton, 154 Neb. 886, 50 N.W.2d 108 (1951).

Brief of appellant is required to set out particularly each error asserted and intended to be urged on appeal. Guyette v. Schmer, 150 Neb. 659, 35 N.W.2d 689 (1949).

Where sufficiency of evidence to support verdict was assigned as error in motion for new trial and discussed in the briefs, Supreme Court would consider question although not formally assigned as error in the brief. In re Inda's Estate, 146 Neb. 179, 19 N.W.2d 37 (1945).

Brief must contain specific statement of errors complained of. Mauder v. State, 97 Neb. 380, 149 N.W. 800 (1914).

Brief should be upon particular questions involved, not a mere general classification of subjects. Witt v. Caldwell, 95 Neb. 484, 145 N.W. 1006 (1914).

Only one brief is required specifying errors; technical assignments are unnecessary. Waxham v. Fink, 86 Neb. 180, 125 N.W. 145 (1910).

2. Failure to assign error

Generalized and vague assertions do not advise the Supreme Court of the issues submitted for decision. In such a circumstance, the decision appealed from will be affirmed unless the Supreme Court elects to note plain error. In re Interest of Rasmussen, 236 Neb. 572, 462 N.W.2d 621 (1990).

Where the appellant's brief does not contain specific assignments of error as required by this section and Neb. Ct. R. of Prac. 9D(1)d, the judgment will be affirmed in the absence of any plain error this court may note. State v. Tracy, 228 Neb. 610, 423 N.W.2d 479 (1988); Nebraska Mut. Ins. Co. v. Farmland Indus., 227 Neb. 93, 416 N.W.2d 221 (1987).

If a brief filed in the Supreme Court fails to make any specific assignments of error, and absent any plain error which the court may note, the judgment of the lower court will be affirmed. In re Interest of P.W., 224 Neb. 197, 397 N.W.2d 36 (1986).

In the absence of an assigned error, the judgment of the district court will be affirmed unless the record discloses plain error prejudicial to the appellant. Baggett v. City of Omaha, 220 Neb. 805, 373 N.W.2d 391 (1985).

Generally, repetition of statutory grounds for new trial is insufficient as assignments of error upon appeal. Wieck v. Blessin, 165 Neb. 282, 85 N.W.2d 628 (1957); Labs v. Farmers State Bank of Millard, 135 Neb. 130, 280 N.W. 452 (1938).

Contention that damages were excessive, not having been alleged as ground of error in brief, will not be considered on appeal. Kuhlman v. Schacht, 130 Neb. 511, 265 N.W. 549 (1936).

Failure to assign errors in brief, as provided hereby, was sufficient to justify affirmance. Federal Land Bank of Omaha v. Elsemann, 121 Neb. 397, 237 N.W. 288 (1931).

Where there is no assignment of errors, or same are not sufficiently specific, judgment should be affirmed. Gorton v. Goodman, 107 Neb. 671, 187 N.W. 45 (1922); Sellers v. Johnson, 107 Neb. 669, 186 N.W. 989 (1922); Wielinga v. Beatrice Creamery Co., 95 Neb. 406, 145 N.W. 987 (1914).

Assignments of error not definitely set out or discussed in brief are not ordinarily considered. Packard v. De Voe, 94 Neb. 740, 144 N.W. 813 (1913); First Nat. Bank v. Hedgecock, 87 Neb. 220, 127 N.W. 171 (1910).

Where appellant, in an appeal from a county court decision, fails to file in district court a statement of errors within the time required by Neb. Ct. R. of Cty. Cts. 52(I)(G), the district court is precluded from considering appellant's assigned errors, and instead must review the record only for plain error; the judgment of the district court will be affirmed absent plain error in the record. State v. Harlan, 1 Neb. App. 184, 488 N.W.2d 374 (1992).

3. Discussion of error

The general rule is that the consideration of appeals to this court is limited to errors assigned and discussed. Unless assigned and argued, claimed errors relied upon for reversal will not be considered. Wellman v. Birkel, 220 Neb. 1, 367 N.W.2d 716 (1985).

Errors assigned but not discussed will generally not be considered on appeal. Holt County Co-op Assn. v. Corkle's, Inc., 214 Neb. 762, 336 N.W.2d 312 (1983); State v. Hochstetler, 214 Neb. 482, 334 N.W.2d 455 (1983).

Consideration of assignments of error by this court is limited to those discussed in the briefs; any not accordingly discussed will not be addressed. Flakus v. Schug, 213 Neb. 491, 329 N.W.2d 859 (1983).

Consideration of a cause on appeal is limited to errors assigned and discussed. McClellen v. Dobberstein, 189 Neb. 669, 204 N.W.2d 559 (1973); Trute v. Skeede, 162 Neb. 266, 75 N.W.2d 672 (1956).

Errors assigned but not argued in brief may be disregarded. Garska v. Harris, 172 Neb. 339, 109 N.W.2d 529 (1961).

4. Plain error

The Nebraska Supreme Court and Court of Appeals reserve the right to review the record for plain error, regardless of whether the error was raised at trial or on appeal. Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).

While this section provides that consideration of the cause on appeal is limited to errors assigned and discussed by the parties, it also permits the Court of Appeals or Supreme Court to note any plain error not assigned. Law Offices of Ronald J. Palagi v. Dolan, 251 Neb. 457, 558 N.W.2d 303 (1997).

While this section and Neb. Ct. R. of Prac. 9D(1)d provide that consideration of the cause on appeal is limited to errors assigned and discussed by the parties, they also permit the Supreme Court to note any plain error not assigned. Biddlecome v. Conrad, 249 Neb. 282, 543 N.W.2d 170 (1996).

Generally this court only considers errors assigned and discussed; however, by statute and court rule we may note plain error not assigned. Tautfest v. Tautfest, 215 Neb. 233, 338 N.W.2d 49 (1983); Hartman v. Hartmann, 150 Neb. 565, 35 N.W.2d 482 (1948).

The Supreme Court at its option may consider plain error not specified in appellant's brief. Schmidt v. Richman Gordman, Inc., 191 Neb. 345, 215 N.W.2d 105 (1974); Hamaker v. Patrick, 123 Neb. 809, 244 N.W. 420 (1932); American State Bank of Springfield v. Phelps, 120 Neb. 370, 232 N.W. 612 (1930).

The right of the Supreme Court to notice a plain error not assigned rests on this section and rule of court. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Supreme Court may note a plain error not assigned. State ex rel. Fitzgerald v. Barkus, 168 Neb. 257, 95 N.W.2d 674 (1959); Dell v. City of Lincoln, 168 Neb. 174, 95 N.W.2d 336 (1959).

In divorce suit, court may at its option note a plain error not assigned. Zych v. Zych, 165 Neb. 586, 86 N.W.2d 611 (1957).

Court may consider error not specifically assigned to prevent improper disposal of public funds. State ex rel. J. L. Brandeis & Sons v. Melcher, 87 Neb. 359, 127 N.W. 241 (1910).

5. Miscellaneous

Where LSD tablet was used up in test and graph was not preserved, but it was stipulated results of laboratory test, investigation, and experiments were produced and copies given to defendant and no specific request for graph was made in discovery motion, refusal of court to suppress evidence was not error. State v. Batchelor, 191 Neb. 148, 214 N.W.2d 276 (1974).

Where appellee desires to have reviewed a portion of judgment against him, he must cross-appeal and assign error in relation thereto. Bastian v. Weber, 150 Neb. 709, 35 N.W.2d 791 (1949).

Sufficient exceptions were taken on behalf of accused. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Affirmance for want of briefs is as conclusive as if case was briefed and argued. DeBolt v. McBrien, 96 Neb. 237, 147 N.W. 462 (1914).



25-1920 Appeal; injunctions; cause advanced, when.

In all actions in which a temporary injunction has been granted and entered in the district court, which order allowing the temporary injunction is or has been superseded for by law, and in which action the trial court, on the merits, determined that the temporary injunction ought not to have been granted and a permanent injunction was refused in such action, such cause shall be advanced by the Court of Appeals or Supreme Court for hearing. In all such actions, if the relief demanded involves the delivery of irrigation water and the Director of Natural Resources, as defined in section 25-1062.01, is a party, any appeal from the judgment or decree of the district court shall be perfected within thirty days after the entry of such judgment, decree, or final order by the district court, and the cause shall be advanced for hearing before the Court of Appeals or Supreme Court.



25-1921 Repealed. Laws 1965, c. 126, § 1.



25-1922 Repealed. Laws 1965, c. 126, § 1.



25-1923 Appeal; original bill of exceptions; return to district court; disposition.

When any case or proceeding in which the record or transcript has been so made up has been finally determined in the Court of Appeals or Supreme Court, the original bill or bills of exceptions shall be by the Clerk of the Supreme Court transmitted to the clerk of the district court from which such case or proceeding was removed. It shall be the duty of the clerk of the district court to preserve such bill or bills of exceptions in the files of the office for a period of ten years from the time of receipt from the Clerk of the Supreme Court. After the lapse of such time, if the record in the district court does not show any unfinished matter pending in the case and upon such notice as the district court may direct, such bill or bills of exceptions may be removed from the files and disposed of in any way that the judge of the district court directs when approval is given by the State Records Administrator pursuant to the Records Management Act.



25-1924 Appeal; original bill of exceptions; return to appellate court if rehearing allowed.

In the event a rehearing of any such cause or proceeding is allowed by the Court of Appeals or Supreme Court or if for any other reason the appellate court needs or desires the use of such original bill or bills of exceptions or testimony in equity and law cases, it may order the return of the same to it, and it shall be the duty of the clerk of the court in whose custody the same may be to transmit the same to the Clerk of the Supreme Court upon being personally served with a copy of such order of the appellate court, duly certified under the seal of the appellate court. The expense of the transmittal of such bills and testimony and the costs made in recording, certifying, and serving such order shall be taxed to the unsuccessful party to such suit or proceeding unless the appellate court orders otherwise. The party at whose instance such expense of transmittal is to be made shall advance the same to the clerk if required by him or her. Service of the certified copy of the order may be made by any person. If done by the sheriff of any county, his or her official return shall be sufficient evidence of the fact of service. If by any other person, the service shall be sufficiently proved by his or her affidavit to the fact.



25-1925 Appeal; suits in equity; trial de novo.

In all appeals from the district court in suits in equity in which review of some or all of the findings of fact of the district court is asked by the appellant, it shall be the duty of the Court of Appeals or the Supreme Court to retry the issue or issues of fact involved in the finding or findings of fact complained of upon the evidence preserved in the bill of exceptions and, upon trial de novo of such question or questions of fact, reach an independent conclusion as to what finding or findings are required under the pleadings and all the evidence without reference to the conclusion reached in the district court or the fact that there may be some evidence in support thereof.

1. Scope

2. Findings of trial court

3. Miscellaneous

1. Scope

In an appeal of an action in equity, this court tries the factual issues raised by the appellant's assignments of error de novo on the record and reaches its conclusions independent of the findings of the trial court. Romshek v. Osantowski, 237 Neb. 426, 466 N.W.2d 482 (1991).

An action to rescind a written instrument is an equity action. In an appeal of an equity action, the Supreme Court tries factual questions de novo on the record. Kracl v. Loseke, 236 Neb. 290, 461 N.W.2d 67 (1990).

In an appeal in a dissolution of marriage action, the Supreme Court's review of the trial court's action is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. Brandt v. Brandt, 227 Neb. 325, 417 N.W.2d 339 (1988).

In an equitable action, the Supreme Court reviews the facts de novo without reference to the findings of fact made by the trial court, and reaches an independent conclusion. Lanphier v. OPPD, 227 Neb. 241, 417 N.W.2d 17 (1987); Dupuy v. Western State Bank, 221 Neb. 230, 375 N.W.2d 909 (1985); Haller v. Chiles, Heider & Co., Inc., 195 Neb. 65, 236 N.W.2d 822 (1975); Hansen v. Commonwealth Co., 174 Neb. 70, 115 N.W.2d 895 (1962); Nitzel & Co. v. Nelson, 144 Neb. 662, 14 N.W.2d 197 (1944); Sherwood v. Salisbury, 139 Neb. 838, 299 N.W. 185 (1941); Thurston v. Travelers Ins. Co., 128 Neb. 141, 258 N.W. 66 (1934); Kline v. Department of Public Works, 126 Neb. 587, 253 N.W. 861 (1934); Chizek v. City of Omaha, 126 Neb. 333, 253 N.W. 441 (1934).

In an appeal of a declaratory judgment action concerning an equity case, the Supreme Court reviews the trial court's findings of fact de novo on the record. Millard Rur. Fire Prot. Dist. No. 1 v. City of Omaha, 226 Neb. 50, 409 N.W.2d 574 (1987).

The record of an equity action is reviewed de novo on appeal. Lincoln East Bancshares v. Rierden, 225 Neb. 440, 406 N.W.2d 337 (1987).

Action in equity for restitution of value of improvements to leasehold is reviewed by Nebraska Supreme Court by trial de novo. Schmeckpeper v. Koertje, 222 Neb. 800, 388 N.W.2d 51 (1986).

Findings of fact in declaratory judgment decrees are reviewed de novo on the record by the Supreme Court. OB-GYN v. Blue Cross, 219 Neb. 199, 361 N.W.2d 550 (1985).

The district court may simply affirm a decision of the county court after giving that decision a de novo review. The Supreme Court will review probate matters de novo. In re Testamentary Trust of Criss, 213 Neb. 379, 329 N.W.2d 842 (1983).

An action for specific performance is an equity action and will be tried de novo on the record in the Supreme Court. Rybin Investment Co., Inc. v. Wade, 210 Neb. 707, 316 N.W.2d 744 (1982); Dowd Grain Co., Inc. v. Pflug, 193 Neb. 483, 227 N.W.2d 610 (1975); Friehe Farms, Inc. v. Haberman, 191 Neb. 292, 214 N.W.2d 916 (1974); Smith v. Hornkohl, 166 Neb. 702, 90 N.W.2d 347 (1958); Mainelli v. Neuhaus, 157 Neb. 392, 59 N.W.2d 607 (1953).

Acquisition of a prescriptive easement is an equitable action and, as such, it is the duty of the Supreme Court to try the issues de novo on the record and reach independent conclusions without being influenced by the findings of the trial court, except, where the credible evidence is in conflict, to give weight to the fact that the trial court observed the witnesses and their demeanor. Sturm v. Mau, 209 Neb. 865, 312 N.W.2d 272 (1981).

A lien foreclosure is an action in equity, and it is therefor the duty of the Supreme Court to retry the issues of fact upon the evidence in the record and reach an independent conclusion. O'Neill Production Credit Assoc. v. Mitchell, 209 Neb. 206, 307 N.W.2d 115 (1981).

A real estate foreclosure action is an action in equity, and upon appeal to the Supreme Court is tried de novo in conformity with this section, subject however to the condition that when the evidence on material questions of fact is in irreconcilable conflict, the court will, in determining the weight of the evidence, consider the fact the trial court observed the witnesses and their manner of testifying and has accepted one version of the testimony rather than the opposite. Tilden v. Beckmann, 203 Neb. 293, 278 N.W.2d 581 (1979).

An action based on the claim of adverse possession is an action in equity and the Supreme Court will try the issue de novo on the record without reference to findings of the trial court; such independent conclusions of fact will be determined in accordance with ordinary rules governing burden of proof and competency and materiality of the evidence. Rentscheler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

Equity appeals in Supreme Court are retried de novo on the record to reach an independent conclusion. Schupack v. McDonald's System, Inc., 200 Neb. 485, 264 N.W.2d 827 (1978); Rogers v. Petsch, 174 Neb. 313, 117 N.W.2d 771 (1962).

Appeal from district court finding involving dependent children, voluntarily relinquished, is heard de novo on the record. State v. Worrell, 198 Neb. 507, 253 N.W.2d 843 (1977).

Appeals in proceedings to transfer land from one school district to another are governed by this section. Klecan v. Schmal, 196 Neb. 100, 241 N.W.2d 529 (1976).

An action to quiet title is an action in equity and is considered de novo on appeal. Bartlett v. Kloepping, 195 Neb. 755, 240 N.W.2d 592 (1976); Neylon v. Parker, 177 Neb. 187, 128 N.W.2d 690 (1964); Fitch v. Slama, 177 Neb. 96, 128 N.W.2d 377 (1964); Walker v. Bell, 154 Neb. 221, 47 N.W.2d 504 (1951); Eirich v. Ostwald, 154 Neb. 8, 46 N.W.2d 686 (1951); Duke v. Durfee, 308 F.2d 209 (8th Cir. 1962).

In appeals in equity, Supreme Court must try issues of fact de novo in accordance with rules governing burden of proof and competency and materiality of the evidence and reach independent conclusion. Campbell v. Buckler, 192 Neb. 336, 220 N.W.2d 248 (1974).

Issues of alimony and attorney's fees made de novo by Supreme Court on appeal. Barnes v. Barnes, 192 Neb. 295, 220 N.W.2d 22 (1974).

Trial de novo on appeal in Supreme Court not required by this section in proceeding under Political Subdivision Tort Claims Act. Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).

Where appeal was pending in divorce case when the no fault divorce law became effective, the cause was triable de novo by the Supreme Court on the record in compliance with the provisions of that act. Lienemann v. Lienemann, 189 Neb. 626, 204 N.W.2d 170 (1973).

Issue of whether, under terms of the joint venture involved herein, one of its members had duty to account to joint venture was triable de novo in the Supreme Court. Cedars Corp. v. H. Krasne & Son, Inc., 189 Neb. 220, 202 N.W.2d 205 (1972).

Final order of separate juvenile court is triable de novo on the record in the Supreme Court. Grant v. Doeschot, 189 Neb. 121, 200 N.W.2d 252 (1972).

Review in the Supreme Court of proceedings in Court of Industrial Relations is in the manner provided by law for disposition of equity cases including an independent conclusion as to disputed issues of fact. City of Grand Island v. American Federation of S. C. & M. Employees, 186 Neb. 711, 185 N.W.2d 860 (1971).

Action in equity to establish a highway by prescription was required to be tried de novo upon appeal. Satterfield v. Dunne, 180 Neb. 274, 142 N.W.2d 345 (1966).

Proceeding for disconnection of land from a village is triable de novo in Supreme Court. Shelton Grain & Supply Co. v. Village of Shelton, 178 Neb. 695, 134 N.W.2d 815 (1965).

On review in Supreme Court, examination of the conclusion of the district court is not prohibited. Weise v. Klassen, 177 Neb. 496, 129 N.W.2d 527 (1964).

Proceeding to determine statutory allowances in estate proceeding was triable de novo in Supreme Court. Parker v. Comstock, 177 Neb. 197, 128 N.W.2d 696 (1964).

Proceeding for formation of sanitary and improvement district was triable de novo in Supreme Court. Zwink v. Ahlman, 177 Neb. 15, 128 N.W.2d 121 (1964).

On appeal in divorce case, Supreme Court is required to try case de novo on the record. Upah v. Upah, 175 Neb. 606, 122 N.W.2d 507 (1963); Jones v. Jones, 173 Neb. 880, 115 N.W.2d 462 (1962); Jablonski v. Jablonski, 173 Neb. 544, 114 N.W.2d 1 (1962); Scholz v. Scholz, 172 Neb. 184, 109 N.W.2d 156 (1961); Spencer v. Spencer, 158 Neb. 629, 64 N.W.2d 348 (1954); Schwarting v. Schwarting, 158 Neb. 99, 62 N.W.2d 315 (1954); Hoffmeyer v. Hoffmeyer, 157 Neb. 842, 62 N.W.2d 138 (1954); Mason v. Mason, 157 Neb. 279, 59 N.W.2d 365 (1953); McNamee v. McNamee, 154 Neb. 212, 47 N.W.2d 383 (1951); Zoppelli v. Zoppelli, 153 Neb. 577, 45 N.W.2d 599 (1951); Nickerson v. Nickerson, 152 Neb. 799, 42 N.W.2d 861 (1950); Ristow v. Ristow, 152 Neb. 615, 41 N.W.2d 924 (1950); Peterson v. Peterson, 152 Neb. 571, 41 N.W.2d 847 (1950); Eicher v. Eicher, 148 Neb. 173, 26 N.W.2d 808 (1947).

Action to declare zoning ordinance void was triable de novo in Supreme Court. Bucholz v. City of Omaha, 174 Neb. 862, 120 N.W.2d 270 (1963).

Proceeding for remission of bail is equitable in nature. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

Action to quiet title against tax deed alleged to be void was triable de novo in Supreme Court. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

Action to enjoin liquor nuisance was triable de novo on appeal to Supreme Court. State ex rel. Fitzgerald v. Kubik, 167 Neb. 219, 92 N.W.2d 533 (1958).

Claims for benefits under Employment Security Law are tried de novo in Supreme Court. A. Borchman Sons v. Carpenter, 166 Neb. 322, 89 N.W.2d 123 (1958).

Where suit at inception was one in equity, review in Supreme Court was governed by this section. Dargue v. Chaput, 166 Neb. 69, 88 N.W.2d 148 (1958).

Action for rescission of a contract is triable de novo. Caruso v. Moy, 164 Neb. 68, 81 N.W.2d 826 (1957).

Action to detach lands from municipality is triable de novo in Supreme Court. Egan v. Village of Meadow Grove, 159 Neb. 207, 66 N.W.2d 425 (1954).

Action to set aside deed was triable de novo in Supreme Court. Eggert v. Schroeder, 158 Neb. 65, 62 N.W.2d 266 (1954); Cain v. Killian, 156 Neb. 132, 54 N.W.2d 368 (1952); Wiskocil v. Kliment, 155 Neb. 103, 50 N.W.2d 786 (1952).

Action to enjoin violation of restrictive covenant was triable de novo on appeal. Gallagher v. Vogel, 157 Neb. 670, 61 N.W.2d 245 (1953).

Action to enjoin construction of ditches to drain land was triable de novo. Bussell v. McClellan, 155 Neb. 875, 54 N.W.2d 81 (1952).

Appeals in guardianship matters are heard de novo in Supreme Court. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Action to establish oral agreement of joint adventure was triable de novo. Rossbach v. Bilby, 155 Neb. 575, 52 N.W.2d 747 (1952).

Action for accounting of partnership assets was triable de novo in Supreme Court. Byram v. Thompson, 154 Neb. 756, 49 N.W.2d 628 (1951).

Contest over sufficiency of election by widow to take under statute was triable de novo in Supreme Court. In re Estate of Bergren, 154 Neb. 289, 47 N.W.2d 582 (1951).

Equity case is tried de novo on appeal. Molczyk v. Molczyk, 154 Neb. 163, 47 N.W.2d 405 (1951); Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950); Pitman v. Henkens, 125 Neb. 621, 251 N.W. 282 (1933).

Action of partition was triable de novo in Supreme Court. Frankenberger v. Holm, 154 Neb. 80, 46 N.W.2d 901 (1951).

Action to establish plaintiff's right to a road was triable de novo. Magnuson v. Coburn, 154 Neb. 24, 46 N.W.2d 775 (1951).

Action to have warranty deed declared void for lack of delivery was an equitable action reviewable de novo in Supreme Court. Cerveny v. Cerveny, 154 Neb. 1, 46 N.W.2d 632 (1951).

Action in equity to recover proceeds of insurance policy was triable de novo on appeal. Hall v. Modern Woodmen of America, 153 Neb. 600, 45 N.W.2d 630 (1951).

Actions in equity are triable de novo in Supreme Court, subject to observance of witnesses rule. Sopcich v. Tangeman, 153 Neb. 506, 45 N.W.2d 478 (1951).

Action to reform contract for purchase of lands is equitable in nature, and is triable de novo on appeal by the Supreme Court. Kear v. Hausmann, 152 Neb. 512, 41 N.W.2d 850 (1950).

Action for specific performance of a contract to convey real estate was triable de novo in the Supreme Court. Nelson v. Cross, 152 Neb. 197, 40 N.W.2d 663 (1950).

Action to establish rights of partners to assets of partnership was equitable in nature and required trial de novo in Supreme Court. Baum v. McBride, 152 Neb. 152, 40 N.W.2d 649 (1950).

In proceeding by State Fire Marshal to condemn building, review in Supreme Court is by trial de novo as in equity. In re Application of Iverson, 151 Neb. 802, 39 N.W.2d 797 (1949).

Proceedings to detach agricultural lands from municipality are triable de novo in the Supreme Court. Kuebler v. City of Kearney, 151 Neb. 698, 39 N.W.2d 415 (1949).

Actions in equity are tried de novo on appeal in Supreme Court subject to specified conditions. Maddox v. Maddox, 151 Neb. 626, 38 N.W.2d 547 (1949).

Appeal in equity case presents entire record in Supreme Court for trial de novo. Security Investment Co. v. Golz, 151 Neb. 172, 36 N.W.2d 862 (1949).

It is duty of Supreme Court to retry issues in equity case without reference to the conclusion reached in the district court. Garner v. City of Aurora, 149 Neb. 295, 30 N.W.2d 917 (1948); Gable v. Carpenter, 136 Neb. 669, 287 N.W. 70 (1939).

Where damages are sought in an action for mandatory injunction requiring defendant to increase the carrying capacity of a canal, the case is properly triable de novo in the Supreme Court. Faught v. Platte Valley P. P. & I. Dist., 147 Neb. 1032, 25 N.W.2d 889 (1947).

An appeal from a judgment quieting title on cross-petition of a defendant in mortgage foreclosure suit is tried in Supreme Court de novo. Evers v. Evers, 146 Neb. 104, 18 N.W.2d 673 (1945).

In an equity case the Supreme Court must try the case de novo and reach an independent conclusion as to the findings of fact and of the law. Robinson v. Dawson County Irr. Co., 145 Neb. 32, 15 N.W.2d 231 (1944).

An appeal to the district court from a county board of equalization is heard as an equity matter, and on appeal to Supreme Court is for trial de novo. Weller v. County of Valley, 141 Neb. 69, 2 N.W.2d 606 (1942).

In suit by heirs against administrator of estate seeking to hold him liable as trustee, appeal to Supreme Court is tried de novo. Meade v. Van de Voorde, 139 Neb. 827, 299 N.W. 175 (1941).

Appeal in suit to enjoin defendant from engaging in business in violation of contract is tried de novo on appeal to Supreme Court. Conrad v. Kaup, 137 Neb. 900, 291 N.W. 687 (1940).

Appeal is for trial de novo hereunder. Petersen Baking Co. v. Bryan, 124 Neb. 464, 247 N.W. 39 (1933).

In mechanic's lien foreclosure, Supreme Court is required to try case de novo. York Brick & Tile Co. v. Ude Motor Co., 123 Neb. 154, 242 N.W. 361 (1932).

Action in nature of creditor's bill was for trial de novo in Supreme Court. Cary v. Reiter, 122 Neb. 476, 240 N.W. 582 (1932).

Action for annulment of marriage was required to be tried de novo. O'Reilly v. O'Reilly, 120 Neb. 720, 234 N.W. 916 (1931).

Interpleader suit is one in equity, and is determined de novo on appeal. Citizens Nat. Bank of Wisner v. McNamara, 120 Neb. 252, 231 N.W. 781 (1930).

If allegations are sufficient to present executor's right to retain and apply legacy on debt, issue is determined on appeal de novo regardless of surplusage. First Trust Co. of Lincoln v. Cornell, 114 Neb. 126, 206 N.W. 749 (1925).

Suit to rescind subscription to corporate stock is triable de novo on appeal. Edgar v. Skinner Packing Co., 112 Neb. 752, 200 N.W. 992 (1924); Brown v. Stroud & Co., 112 Neb. 210, 199 N.W. 33 (1924).

Suit to cancel mortgages and remove cloud is triable de novo. King v. DeTar, 112 Neb. 535, 199 N.W. 847 (1924).

Action originally commenced at law, but heard in equity below on motion of party, is triable de novo on appeal. Miller v. Baker, 112 Neb. 375, 199 N.W. 845 (1924).

In suit to redeem by party not served with process, validity of sheriff's return showing service is triable de novo. First Nat. Bank of Lexington v. Anderson, 106 Neb. 204, 182 N.W. 1021 (1921).

In ejectment, where only defense is equitable, case is triable de novo in Supreme Court. Tillson v. Holloway, 94 Neb. 635, 143 N.W. 939 (1913).

Section is not applicable to trials to court in law cases. First Nat. Bank of West Point v. Crawford, 78 Neb. 665, 111 N.W. 587 (1907).

Suit to enjoin payment of guaranty fund assessments was tried de novo in Supreme Court. Abie State Bank v. Weaver, 282 U.S. 765 (1931).

2. Findings of trial court

In an appeal of an equity action, the Supreme Court tries factual questions de novo on the record and reaches a conclusion independent of the findings of the trial court, provided, where credible evidence is in conflict on a material issue of fact, the Supreme Court considers and may give weight to the fact that the trial court heard and observed the witnesses and accepted one version of the facts rather than another. Hughes v. Enterprise Irrigation Dist., 226 Neb. 230, 410 N.W.2d 494 (1987); Schmidt v. Chimney Rock Irrigation Dist., 209 Neb. 1, 305 N.W.2d 888 (1981); Kinkenon v. Hue, 207 Neb. 698, 301 N.W.2d 77 (1981).

An equitable matter is reviewed by this court de novo on the record, subject to the rules that where credible evidence on material issues is in conflict, this court will consider that the trial court observed the witnesses and accepted one version of the facts over another, and where the trial court has viewed the premises, this court is required to consider any competent and relevant facts revealed by the viewing and any finding made by the trial court, provided that the record contains competent evidence to support the findings. Burgess v. Omahawks Radio Control Org., 219 Neb. 100 362 N.W.2d 27 (1985).

This court reviews matters equitable in nature de novo on the record, subject to the rule that where credible evidence is in conflict on material issues of fact, this court will consider the fact that the trial court observed the witnesses and accepted one version of the facts over another. Masid v. First State Bank, 213 Neb. 431, 329 N.W.2d 560 (1983); Seybold v. Seybold, 191 Neb. 480, 216 N.W.2d 179 (1974); Rettinger v. Pierpont, 145 Neb. 161, 15 N.W.2d 393 (1944); Otto v. L. L. Coryell & Son, 141 Neb. 498, 3 N.W.2d 915 (1942); Chitwood Packing Co. v. Warner, 138 Neb. 800, 295 N.W. 882 (1941); First Trust Co. of Lincoln v. Airedale Ranch & Cattle Co., 136 Neb. 521, 286 N.W. 766 (1939); Kennedy v. Buffalo County, 134 Neb. 744, 279 N.W. 464 (1938); Graham Ice Cream Co. v. Petros, 127 Neb. 172, 254 N.W. 869 (1934); Gaunt v. Smith, 103 Neb. 506, 172 N.W. 365 (1919); Shafer v. Beatrice State Bank, 99 Neb. 317, 156 N.W. 632 (1916).

On trial de novo of equity case with irreconcilable evidence on material issue, fact that district court made personal observation of physical facts should be considered. Winkle v. Mitera, 195 Neb. 821, 241 N.W.2d 329 (1976).

Upon appeal in mechanics' lien actions, when the testimony of witnesses orally examined before the court upon the vital issues is conflicting, the Supreme Court, while trying the case de novo, will consider the fact that the trial court observed the witnesses and their manner of testifying and must have accepted one version of the facts rather than the opposite. Modern Plumbing & Heating, Inc. v. Journey West Campground, Inc., 193 Neb. 781, 229 N.W.2d 192 (1975).

Appeals from the Court of Industrial Relations are to be heard and disposed of de novo, but the superior position of the original trier of fact is to be respected and accorded great weight. Crete Education Assn. v. School Dist. of Crete, 193 Neb. 245, 226 N.W.2d 752 (1975); Mid-Plains Education Assn. v. Mid-Plains Nebraska Tech. College, 189 Neb. 37, 199 N.W.2d 747 (1972).

In actions in equity, it is the duty of the Supreme Court to try the issues of fact de novo on the record and to reach an independent conclusion without reference to the findings of the district court. Shirk v. Schmunk, 192 Neb. 25, 218 N.W.2d 433 (1974); Stocker v. Wells, 150 Neb. 51, 33 N.W.2d 445 (1948).

On appeal in equity, Supreme Court is required to make independent conclusions of fact and review is not restricted by fact there may be some evidence to support district court's conclusion or judgment. Schuller v. Schuller, 191 Neb. 266, 214 N.W.2d 617 (1974).

This section does not disturb conclusiveness of decisions of fact by juries or by trial judges sitting in their stead in law cases. Larutan Corp. v. Magnolia Homes Manuf. Co., 190 Neb. 425, 209 N.W.2d 177 (1973).

Where district court had only cold record before it, the rule pertaining to Supreme Court's consideration of the opportunity of the trial court in equity to observe the witnesses is inapplicable. C & L Co. v. Nebraska Liquor Control Commission, 190 Neb. 91, 206 N.W.2d 49 (1973).

In equity, issues of fact are tried de novo in the Supreme Court and, in reviewing findings insofar as credibility of witnesses is concerned, the Supreme Court will take into consideration that the trial court observed the witnesses and their manner of testifying. First Nat. Bank of Omaha v. First Cadco Corp., 189 Neb. 553, 203 N.W.2d 770 (1973); O'Brien v. Fricke, 148 Neb. 369, 27 N.W.2d 403 (1947); Beskas v. Calkins, 135 Neb. 323, 281 N.W. 29 (1938); Ohme v. Thomas, 134 Neb. 727, 279 N.W. 480 (1938); Burrows v. Keebaugh, 120 Neb. 136, 231 N.W. 751 (1930); Peterson v. Winkelmann, 114 Neb. 714, 209 N.W. 499 (1926); Magill v. Magill, 114 Neb. 636, 209 N.W. 241 (1926); Enterprise Planing Mill Co. v. Methodist Episcopal Church of Sterling, 100 Neb. 29, 158 N.W. 386 (1916); Nelson v. City of Florence, 94 Neb. 847, 144 N.W. 791 (1913); Tillson v. Holloway, 94 Neb. 635, 143 N.W. 939 (1913).

In equity case, Supreme Court is required to reach an independent conclusion without reference to findings of district court. Mid-America Appliance Corp. v. Federated Finance Co., 172 Neb. 270, 109 N.W.2d 381 (1961); Toelle v. Preuss, 172 Neb. 239, 109 N.W.2d 293 (1961).

Supreme Court may take into consideration view of premises by trial court. Hehnke v. Starr, 158 Neb. 575, 64 N.W.2d 68 (1954); Lackaff v. Bogue, 158 Neb. 174, 62 N.W.2d 889 (1954).

Actions in equity are triable de novo in the Supreme Court, subject to the condition arising from determination of credibility of witnesses by trial court. Parrott v. Hofmann, 151 Neb. 249, 37 N.W.2d 199 (1949).

In equity suit, trial de novo is necessary and Supreme Court is required to reach an independent conclusion, without reference to the fact that there may be some evidence in support of findings of trial court. Goodwin v. Freadrich, 135 Neb. 203, 280 N.W. 917 (1938).

In determination of appeals in equity, Supreme Court will reach independent conclusions as to findings under pleadings and evidence without reference to those of the district court. Ericson v. Nebraska-Iowa Farm Inv. Co., 134 Neb. 391, 278 N.W. 841 (1938).

Where testimony is in conflict and principal fact to be determined rests on evidence of interested witnesses, court will give considerable weight to judgment of trial court. Dvorak v. Kucera, 130 Neb. 341, 264 N.W. 737 (1936).

In trial de novo court will give weight to findings of trial court on questions of fact but if convinced that the facts are otherwise will so find. Coe v. Talcott, 130 Neb. 32, 263 N.W. 596 (1935).

Where trial court has made a personal examination of physical facts involved and where oral evidence as to material issues is conflicting, appellate court will consider trial court's decision thereon in reaching independent conclusion hereunder. City of Wilber v. Bednar, 123 Neb. 324, 242 N.W. 644 (1932).

Supreme Court is required to dispose of appeal without reference to conclusion of court below. State v. Lovell, 117 Neb. 710, 222 N.W. 625 (1929); Colby v. Foxworthy, 80 Neb. 239, 114 N.W. 174 (1907), rehearing denied 80 Neb. 244, 115 N.W. 1076 (1908).

Where evidence on material issues is in irreconcilable conflict, court will consider findings below. In re Estate of Waller, 116 Neb. 352, 217 N.W. 588 (1928); Jones v. Dooley, 107 Neb. 162, 185 N.W. 307 (1921); Greusel v. Payne, 107 Neb. 84, 185 N.W. 336 (1921); Wetherell v. Adams, 80 Neb. 584, 114 N.W. 778 (1908).

Where trial court has examined physical facts and oral evidence is conflicting, Supreme Court will consider trial court's examination and observation of witnesses. State v. Delaware-Hickman Ditch Co., 114 Neb. 806, 210 N.W. 279 (1926).

It is the duty of Supreme Court to retry case. Coad v. Coad, 87 Neb. 290, 127 N.W. 455 (1910).

Findings below are not conclusive but entitled to consideration if not to considerable weight. Corn Exchange Nat. Bank of Chicago v. Jansen, 70 Neb. 579, 97 N.W. 814 (1903).

3. Miscellaneous

Specific performance of contract on realty denied where circumstances revealed time was of the essence. Menke v. Foote, 199 Neb. 800, 261 N.W.2d 635 (1978).

Assignments of error are required even though trial is de novo. Smallcomb v. Smallcomb, 165 Neb. 191, 84 N.W.2d 217 (1957).

Upon trial de novo, finding of nonexistence of valid option was sustained. Budde v. Anderson, 156 Neb. 812, 58 N.W.2d 204 (1953).

In equity case, presumption obtains that trial court considered only such evidence as was competent and relevant. Rohn v. Kelley, 156 Neb. 463, 56 N.W.2d 711 (1953).

In action in equity where trial is de novo, court may do that which in equity and good conscience should be done. Mangiameli v. Mangiameli, 153 Neb. 753, 45 N.W.2d 910 (1951).

Where, in a trial in equity, the district court receives evidence over objection, and a motion for new trial is not made, the Supreme Court upon trial de novo will consider such evidence preserved in the bill of exceptions and give it whatever probative value it may have. Nemetz v. Nemetz, 147 Neb. 187, 22 N.W.2d 619 (1946).

Since equity suit is tried de novo in Supreme Court, remarks of trial court indicating prejudice will not cause reversal. Dundee Realty Co. v. City of Omaha, 144 Neb. 448, 13 N.W.2d 634 (1944).

Rule that appeals in equity must be tried de novo in Supreme Court is subject to the qualification that where defendant moves to dismiss at the close of plaintiff's case, and motion is sustained, the court on appeal will treat the plaintiff's testimony as true, together with every conclusion which may fairly and reasonably be drawn therefrom. Meyer v. Platt, 137 Neb. 714, 291 N.W. 86 (1940).

On trial de novo evidence was insufficient to prove alleged lost or stolen contract on which plaintiff relied. Cohen v. Swanson Petroleum Co., 133 Neb. 581, 276 N.W. 190 (1937).

In proceedings to establish heirship, where only questions of fact are involved, parties are entitled to jury; no trial de novo on appeal. In re O'Connor's Estate, 117 Neb. 636, 222 N.W. 57 (1928).

Appeal suspends divorce decree, and brings case up for trial de novo. Westphalen v. Westphalen, 115 Neb. 217, 212 N.W. 429 (1927).

Facts alleged must be supported by competent evidence to entitle plaintiff to decree in trial de novo on appeal. Miksch v. Tassler, 108 Neb. 208, 187 N.W. 796 (1922).

Judgment should be affirmed if, for sufficient reason appearing in record, it was correct. Dappen v. Weber, 106 Neb. 812, 184 N.W. 952 (1921).

Evidence must be preserved in bill of exceptions for trial of issue of fact de novo. Thies v. Thies, 103 Neb. 499, 172 N.W. 364 (1919), affirmed on rehearing 103 Neb. 501, 175 N.W. 646 (1919).

Supreme Court is not required to try whole case de novo, but to try and independently decide such issues only as are presented by appeal. Northwestern Mutual Life Ins. Co. v. Mallory, 93 Neb. 579, 141 N.W. 190 (1913).

Ordinary rules as to burden of proof, competency, and materiality of evidence, apply. Beckman v. Lincoln & N. W. R. R. Co., 79 Neb. 89, 112 N.W. 348 (1907).

Presumption in favor of findings exists where testimony was given orally but not by deposition. Roe v. Howard County, 75 Neb. 448, 106 N.W. 587 (1906).

Amended petition to conform to facts proved in record may be filed. Raley v. Raymond Bros. Clarke Co., 73 Neb. 496, 103 N.W. 57 (1905).

Findings based upon depositions are disregarded; if based on oral testimony are not regarded unless upon whole record appear correct. Naudain v. Fullenwider, 72 Neb. 221, 100 N.W. 296 (1904).

There is no presumption in favor of findings. Michigan Trust Co. v. City of Red Cloud, 69 Neb. 585, 96 N.W. 140 (1903), rehearing denied 69 Neb. 592, 98 N.W. 413 (1904).

Court may still remand for further proceedings. Hanson v. Hanson, 4 Neb. Unof. 880, 97 N.W. 23 (1903).

Plaintiff's death during de novo appeal has the same effect as if he or she had died before the trial court's judgment. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).



25-1926 Appeal; reversal of judgment; mandate.

When a judgment or final order is reversed either in whole or in part in the Court of Appeals or Supreme Court, the appellate court shall proceed to render such judgment as the court below should have rendered or remand the cause to the court below for such judgment. The appellate court shall not issue execution in causes that are removed to it on error on which it pronounced judgment but shall send a special mandate to the court below, as the case may require, to award execution thereupon. The court to which such special mandate is sent shall proceed in such case in the same manner as if such judgment or final order had been rendered therein, and on motion and good cause shown, it may suspend any execution made returnable before it by order of the appellate court in the same manner as if such execution had been issued from its own court, but such power shall not extend further than to stay proceedings until the matter can be further heard by the appellate court.

1. Affirmance

2. Reversal

3. Remanded with directions

4. Miscellaneous

1. Affirmance

When evidence is substantially same as on first appeal questions held foreclosed by former decision. Hruby v. Sovereign Camp, W. O. W., 83 Neb. 800, 120 N.W. 427 (1909).

Judgment will not be reversed for mere technical error not prejudicial to appellant. Kimmerly v. McMichael, 83 Neb. 789, 120 N.W. 487 (1909).

On affirmance clerk may issue execution. Porter v. Sherman County Banking Co., 40 Neb. 274, 58 N.W. 721 (1894); State ex rel. Noble v. Sheldon, 26 Neb. 151, 42 N.W. 335 (1889).

2. Reversal

The rule, that a verdict will not be disturbed where there is some evidence tending to support it, does not apply where the verdict is opposed to the undisputed physical facts of the case. Parish v. County Fire Ins. Co. of Philadelphia, 134 Neb. 563, 279 N.W. 170 (1938).

In election contest where contestant failed to prove illegal acts alleged, judgment will be reversed and suit dismissed. Mehrens v. Election Canvassing Board of Douglas County, 134 Neb. 151, 278 N.W. 252 (1938).

In case where trial court sought to correct a supposed error in failing to sustain a motion for directed verdict by vacating the verdict returned and then dismissing the action, Supreme Court will, upon reversing the judgment of dismissal, if no other error is presented by the record, proceed to render such judgment as the court below should have rendered, or remand the cause to lower court for that purpose. LeBarron v. City of Harvard, 129 Neb. 460, 262 N.W. 26 (1935).

It is optional with Supreme Court to render such judgment as court below should have rendered or to remand cause to the district court for such judgment. Harvey v. Godding, 77 Neb. 289, 109 N.W. 220 (1906).

3. Remanded with directions

When the Supreme Court vacates or sets aside a general verdict it should either grant a new trial or remand the cause to the trial court for such judgment. In re George's Estate, 144 Neb. 915, 18 N.W.2d 68 (1945).

Where trial court erroneously vacated verdict and judgment and dismissed action, Supreme Court, on reversing judgment of dismissal, if no other error is presented, will remand cause with directions that verdict and judgment be reinstated. Netusil v. Novak, 120 Neb. 751, 235 N.W. 335 (1931).

In reversing a law action, Supreme Court has jurisdiction to direct district court to render judgment in favor of successful party. Armsby Co. v. Raymond Bros.-Clarke Co., 90 Neb. 773, 134 N.W. 920 (1912).

New parties cannot be brought in after case is remanded with specific directions. Gund v. Ballard, 80 Neb. 385, 114 N.W. 420 (1907).

When case is remanded without directions, trial court should retrace steps to place where first material error occurred. Colby v. Foxworthy, 78 Neb. 288, 110 N.W. 857 (1907).

Where case is remanded generally, district court has discretion as to further proceedings. Gadsden v. Thrush, 72 Neb. 1, 99 N.W. 835 (1904).

4. Miscellaneous

Supreme Court can make any order that district court is authorized to make. Fick v. Herman, 161 Neb. 110, 72 N.W.2d 598 (1955).

Supreme Court may remove guardian appointed by trial court, and appoint another having no interest in ward's estate. Keiser v. Keiser, 113 Neb. 645, 204 N.W. 394 (1925).

Supreme Court has jurisdiction to entertain plea in abatement based on matters happening after appeal perfected. Irwin v. Jetter Brewing Co., 101 Neb. 409, 163 N.W. 470 (1917).

Supreme Court may order remittitur, and reverse if not filed, where judgment below is clearly excessive. Nutter v. Standard Land Co., 100 Neb. 548, 160 N.W. 948 (1916).

Judgment in obedience to mandate is final and will not be superseded or reversed on appeal. Kerr v. McCreary, 86 Neb. 786, 126 N.W. 299 (1910).

Supreme Court cannot enlarge scope of trial court's findings. Sowerwine v. Central Irr. Dist., 85 Neb. 687, 124 N.W. 118 (1909).

A judgment is not considered an entirety unless the interests of the judgment debtors are inseparable. Sturgis, Cornish & Burn Co. v. Miller, 79 Neb. 404, 112 N.W. 595 (1907).

Applicability to appeal cases is questioned. Hoagland v. Stewart, 71 Neb. 102, 98 N.W. 428 (1904), rehearing denied 71 Neb. 106, 100 N.W. 133 (1904).

District court must obey mandate; cannot permit intervention. State ex rel. Bradbury v. Thompson, 69 Neb. 157, 95 N.W. 47 (1903).

Obedience to mandate may be enforced by mandamus. State ex rel. Horton v. Dickinson, 63 Neb. 869, 89 N.W. 431 (1902).

Court may recall mandate during term before it is acted upon. Horton v. State ex rel. Hayden, 63 Neb. 34, 88 N.W. 146 (1901).

Mistake in entry of judgment may be corrected without remanding cause for new trial. Youngson v. Pollock, 25 Neb. 431, 41 N.W. 279 (1889).



25-1927 Original cause in Supreme Court; complete record upon final determination; waiver.

A complete record of every original cause in the Supreme Court, as soon as it is finally determined, shall be made by the clerk of such court, unless both parties shall declare in open court, at the term at which the final order or judgment shall be made or hearing had, their agreement that no record shall be made.



25-1928 Appeal; mistake of clerk; effect; procedure.

A mistake, neglect or omission of the clerk shall not be a ground of error, until the same has been presented and acted upon in the court in which the mistake, neglect or omission occurred.

Clerk's mistake, neglect, or omission in entering judgment on verdict is not ground of error until presented and acted upon in court in which it occurred. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Section applied to error in inserting erroneous answer day in summons in county court. Ley v. Pilger, 59 Neb. 561, 81 N.W. 507 (1900).



25-1929 Appeal; remittitur; effect.

Whenever the court shall direct a remittitur in any action, and the same is made, and the party for whose benefit it is made shall appeal said action, then the party remitting shall not be barred from maintaining that the remittitur should not have been required either in whole or in part.

Where interest before judgment is not prayed for as an element of damages, action of trial court in ordering remittitur will not be disturbed upon ground that party was entitled to interest upon claim before judgment. Welch v. Reeves, 142 Neb. 171, 5 N.W.2d 275 (1942).

Where recovery is had upon cause of action for wrongful death and also for cause of action for pain and suffering sustained by the deceased until his death and for medical and burial expenses, remittitur ordered by trial court of lump sum from verdict was treated as applying to latter cause of action. Vanderlippe v. Midwest Studios, 137 Neb. 289, 289 N.W. 341 (1939).

Request to restore amount remitted was denied in negligence case. Banta v. McChesney, 127 Neb. 764, 257 N.W. 68 (1934).

Where trial court ordered remittitur cutting verdict by half, Supreme Court will vacate that portion of remittitur which is excessive. Mangiameli v. Ariano, 126 Neb. 629, 253 N.W. 871 (1934).

Where issues of fact are controverted and findings of jury under the court's instructions warrant recovery, trial court may not require successful party to file remittitur of such recovery. Loy v. Storz Electric Refrigeration Co., 122 Neb. 357, 240 N.W. 423 (1932).

Supreme Court may reduce amount of remittitur ordered by the district court. Christoffersen v. Weir, 110 Neb. 390, 193 N.W. 922 (1923); Miller v. Central Taxi Co., 110 Neb. 306, 193 N.W. 919 (1923).

Order requiring remittitur resting on substantial basis in the evidence will not be reversed. Hellerich v. Central Granaries Co., 104 Neb. 818, 178 N.W. 919 (1920).

Where not convinced that trial court erred in requiring remittitur, order will not be disturbed. Chicago & N. W. Ry. Co. v. Queenan, 102 Neb. 391, 167 N.W. 410 (1918); Wunrath v. Peoples Furniture & Carpet Co., 100 Neb. 539, 160 N.W. 971 (1916).



25-1930 Civil cases; writs of error abolished.

Writs of error to reverse, vacate, or modify judgments or final orders in civil cases are abolished, but courts shall have the same power to compel complete and perfect transcripts of the proceedings containing the judgment or final order sought to be reversed to be furnished as they formerly had under writs of error.

Writ of prohibition was not abolished by this section. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Effect of abolishment of writ of certiorari stated. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909); Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908); Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893).

Supreme Court may order court to send up perfect transcript but cannot order amendment of record. Thompson & Sons Mfg. Co. v. Nicholls, 52 Neb. 312, 72 N.W. 217 (1897).

Order entered in habeas corpus proceedings may be reviewed on error. In re Van Sciever, 42 Neb. 772, 60 N.W. 1037 (1894).



25-1931 Time for commencement; persons under disability.

Proceedings under section 25-1901 for reversing, vacating, or modifying judgments or final orders shall be commenced within thirty days after the rendition of the judgment or making of the final order complained of, except that when the person entitled to such proceedings is an infant, mentally incompetent, or imprisoned, he or she shall have one year, exclusive of the time of his or her disability, within which to commence such proceedings.

1. Time for commencement

2. Persons under disability

1. Time for commencement

Under rule that in a postconviction proceeding, an order granting an evidentiary hearing on some issues and denying a hearing on others is a final order, the appellate court lacked jurisdiction over claims dismissed in an order that also granted an evidentiary hearing, because no appeal was taken within 30 days from the date of the order. State v. Timmens, 282 Neb. 787, 805 N.W.2d 704 (2011).

Timeliness of an appeal is a jurisdictional necessity. When the Legislature fixes the time for taking an appeal, the courts have no power to extend the time directly or indirectly; an appellate court may not consider a case as within its jurisdiction unless its authority to act is invoked in the manner prescribed by law. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Timely filing of both the petition and the transcript is mandatory to confer jurisdiction of the reviewing court. Imprisonment is not a disability entitling a prisoner to a period of exclusion from the normal time limits set forth in this section. There must be a showing of a recognizable disability, separate from the imprisonment, that prevents a person from protecting his or her rights under the statute. Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

To confer jurisdiction on a district court for proceedings in error, a proper transcript must be filed with the district court within one calendar month after rendition of a final judgment or order to be reviewed. Clark v. Cornwell, 223 Neb. 282, 388 N.W.2d 848 (1986).

In a proceeding in error, the jurisdiction of the court does not attach until there is presented to it, within the one-month limitation contained in this section, a duly authenticated transcript containing the final order of which complaint is made. Moell v. Mennonite Deaconess Home & Hosp., 221 Neb. 168, 375 N.W.2d 618 (1985).

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

No authenticated copy of proceedings including order appealed from having been filed within one calendar month, dismissal was proper. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

Error proceedings must be commenced within one month from rendition of the judgment or final order. Friedman v. State, 183 Neb. 9, 157 N.W.2d 855 (1968); Adams v. City of Omaha, 179 Neb. 684, 139 N.W.2d 885 (1966); Brown v. City of Omaha, 179 Neb. 224, 137 N.W.2d 814 (1965); Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963).

Where review is sought of decision of school district committee, proceeding must be brought within one month of the decision. Longe v. County of Wayne, 175 Neb. 245, 121 N.W.2d 196 (1963).

Petition in error and transcript must be filed in appellate court within one month of decision of lower tribunal. Harms v. County Board of Supervisors of Dodge County, 173 Neb. 687, 114 N.W.2d 713 (1962).

Error proceedings may be taken within one month from imposition of sentence or overruling of motion for new trial, whichever is the later. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Error proceedings from order in school district reorganization proceedings must be instituted within one month. Keedy v. Reid, 165 Neb. 519, 86 N.W.2d 370 (1957).

Limitation of one month in which to institute error proceedings is applicable where the proceeding is for review of judgment or final order in criminal action. Cunningham v. State, 153 Neb. 912, 46 N.W.2d 636 (1951).

Time to institute error proceedings begins to run when ruling on motion for new trial has been entered on journal. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

Where defendant fails to file transcript and petition in error in Supreme Court within time provided by law from rendition of judgment or making of final order, error proceedings will be dismissed. Iron Bear v. State, 149 Neb. 634, 32 N.W.2d 130 (1948).

Trial court may not extend time in which an appeal can be taken by vacating and reentering the same judgment. Dimmel v. State, 128 Neb. 191, 258 N.W. 271 (1935).

Time commences to run from entry of judgment on court journal as shown by transcript; cannot be contradicted by detached certificate of clerk. In re Getchell's Estate, 98 Neb. 788, 154 N.W. 537 (1915).

By analogy to this section, time to file appeal bond from justice judgment dates from entry thereof on docket. Bishop v. Lincoln Baseball Club, 98 Neb. 558, 153 N.W. 586 (1915).

Where motion for new trial was filed, time commences to run from overruling of motion. Bowers v. Raitt, 96 Neb. 460, 148 N.W. 93 (1914); Clark v. McDowell, 58 Neb. 593, 79 N.W. 158 (1899).

Section applies to criminal cases. Dirksen v. State, 86 Neb. 334, 125 N.W. 618 (1910).

If transcript is not filed within time provided by law, appellate court has no jurisdiction. Amendment of 1901 was constitutional. Chicago, R. I. & P. Ry. Co. v. Sporer, 72 Neb. 372, 100 N.W. 813 (1904).

Where ruling on motion for new trial was not made until after rendition of judgment, time in which to institute error proceedings would not begin to run until ruling on motion. City of Lincoln v. First Nat. Bank of Lincoln, 64 Neb. 725, 90 N.W. 874 (1902).

If transcript is so incomplete as not to affirmatively disclose error, proper order is affirmance, not dismissal. Hesser v. Johnson, 57 Neb. 155, 77 N.W. 406 (1898).

Jurisdiction attaches though transcript is defective; by leave may amend. Moss v. Robertson, 56 Neb. 774, 77 N.W. 403 (1898).

Time for instituting proceedings cannot be extended by agreement of parties. Tootle, Hosea & Co. v. Shirey, 52 Neb. 674, 72 N.W. 1045 (1897).

Omission to file transcript is not excused by failure to obtain bill of exceptions in time. Stull v. Cass County, 51 Neb. 760, 71 N.W. 777 (1897).

Time cannot be extended by court. Omaha Loan & Trust Co. v. Ayer, 38 Neb. 891, 57 N.W. 567 (1894).

Time commences to run from rendition of judgment. Phenix Ins. Co. v. Swantkowski, 31 Neb. 245, 47 N.W. 917 (1891).

All parties to judgment must be brought before court within time prescribed. Curten v. Atkinson, 29 Neb. 612, 46 N.W. 91 (1890).

2. Persons under disability

A showing of a recognizable legal disability, separate from the mere fact of imprisonment, which prevents a person from protecting his or her rights is required in order for a prisoner to be entitled to a period of exclusion from the normal time limitation of this section. Cole v. Kilgore, 241 Neb. 620, 489 N.W.2d 843 (1992); Scott v. Hall, 241 Neb. 420, 488 N.W.2d 549 (1992); Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

Provision allowing infant one year exclusive of disability to institute error proceedings does not apply to criminal cases. Newquist v. State, 153 Neb. 917, 46 N.W.2d 639 (1951).

Imprisonment under sentence in criminal case is not a disability, excusing failure to timely bring proceedings. Kock v. State, 73 Neb. 354, 102 N.W. 768 (1905).

"Unsound mind" means "insane," total want of understanding. Witte v. Gilbert, 10 Neb. 539, 7 N.W. 288 (1880).



25-1932 Judgment prematurely rendered as error.

Rendering judgment before the action stood for trial, according to the provisions of this code, shall be deemed a clerical error.

Premature default and forfeiture of bail bond on morning of day defendant was required to appear is not jurisdictional defect and became final after term. State v. Ingoldsby, 111 Neb. 787, 197 N.W. 960 (1924).



25-1933 Costs; how taxed.

When a judgment, decree or final order is reversed, vacated or modified, the court may render judgment for all costs against the appellee or appellees or some of them, or may direct that each party pay his own costs or apportion the costs among parties or direct that judgment for costs abide the event of a new trial as, in its discretion, the equities of the cause may require.

Upon modification of judgment, Supreme Court is authorized to apportion costs. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).

Costs can only be taxed against parties to the litigation. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Where appellant obtained reversal in part, all costs in Supreme Court could be taxed to appellee. Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W.2d 350 (1953).

On reversal, Supreme Court may tax costs as the equities of the cause require. Stocker v. Wells, 155 Neb. 472, 52 N.W.2d 284 (1952).

When a judgment is reversed on appeal to Supreme Court, the court in its discretion may render judgment for all costs in favor of one party, direct each party to pay his own costs, apportion the costs among the parties, or direct that costs abide the event of a new trial. Rehn v. Bingaman, 152 Neb. 171, 40 N.W.2d 673 (1950).

If appellant seeks reversal and appellee consents thereto, Supreme Court will ordinarily tax costs to appellee. In re Estate of Simon, 149 Neb. 382, 31 N.W.2d 231 (1948).

Interest on amount paid for bill of exceptions is not allowable as costs until entry of mandate on appeal. Nemaha Valley Drainage Dist. No. 2 v. Stocker, 95 Neb. 663, 146 N.W. 936 (1914).



25-1934 Money judgment; enforcement notwithstanding supersedeas; undertaking required.

In an action arising on contract for the payment of money only, notwithstanding the execution of an undertaking to stay proceedings, if the defendant in error or appellee give adequate security to make restitution in case the judgment is reversed or modified, he may upon leave obtained from the court below, or a judge thereof in vacation, proceed to enforce the judgment. Such security must be an undertaking executed to the plaintiff in error by at least two sufficient sureties, to the effect that if the judgment be reversed or modified, he will make full restitution to the plaintiff in error or appellee of the money by him received under the judgment.

Defendant's payment of judgment to avoid sale of his property on execution will not deprive him of right to appeal. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Unless appellee has given bond, he cannot plead judgment as set off to another action. Spencer v. Johnston, 58 Neb. 44, 78 N.W. 482 (1899).

If appellee gives bond and has leave to enforce, appellant cannot enjoin. Bodewig v. Standard Cattle Co., 56 Neb. 217, 76 N.W. 580 (1898).



25-1935 Opinion of appellate court; certified to clerk of district court.

It shall be the duty of the Clerk of the Supreme Court immediately upon the entering of a judgment by the Court of Appeals or Supreme Court to certify without cost a copy of the opinion of the court to the clerk of the district court from which the appeal was prosecuted.

Opinion of Supreme Court, duly certified, must be filed in the case in the trial court. Equitable Life Assur. Soc. v. Gillan, 70 F.Supp. 640 (D. Neb. 1945).



25-1936 Order of remittitur deemed a final order.

Whenever in any action at law in the district court a verdict of the jury has been returned for the recovery of money and the court orders a remittitur by the prevailing party of a part of the amount of such verdict, either as a condition to allowing the verdict so reduced to stand or otherwise, such order of remittitur shall be deemed a final order from which such party may prosecute an appeal to the Court of Appeals. The provisions of this section shall not in any manner affect the rights of parties on appeal as provided for in section 25-1929.



25-1937 Appeals; general procedure.

When the Legislature enacts a law providing for an appeal without providing the procedure therefor, the procedure for appeal to the district court shall be the same as for appeals from the county court to the district court in civil actions. Trial in the district court shall be de novo upon the issues made up by the pleadings in the district court. Appeals from the district court to the Court of Appeals shall be taken in the same manner provided by law for appeals from the district court in civil cases. This section shall not apply if the Administrative Procedure Act otherwise provides.

Subsection (5) of section 23-114.01 provides for a right of appeal to the district court from a decision by the county planning commission or county board of commissioners or supervisors, without setting forth any procedure for prosecuting the appeal. Therefore, the appeal procedure in this section is also implicated. In re Application of Olmer, 275 Neb. 852, 752 N.W.2d 124 (2008).

This section provides for appeal when a statute confers the right to appeal but fails to prescribe the procedure. Hawkins v. City of Omaha, 261 Neb. 943, 627 N.W.2d 118 (2001).

This section provides the procedure for appeal when a statute confers a right to appeal, but fails to prescribe the procedure therefor. Prucha v. Kahlandt, 260 Neb. 366, 618 N.W.2d 399 (2000).

This section and others cited provide for appeals from action of county superintendent in school reorganization case. Schroeder v. Oeltjen, 184 Neb. 8, 165 N.W.2d 81 (1969).

Remedy by appeal under this section is not exclusive. Moser v. Turner, 180 Neb. 635, 144 N.W.2d 192 (1966).

This section provides the procedure for appeal when right of appeal is given but procedure is not provided. School Dist. of Wilbur v. Pracheil, 180 Neb. 121, 141 N.W.2d 768 (1966).



25-2001 District court; power to vacate or modify judgments or orders.

(1) The inherent power of a district court to vacate or modify its judgments or orders during term may also be exercised after the end of the term, upon the same grounds, upon a motion filed within six months after the entry of the judgment or order.

(2) The power of a district court under its equity jurisdiction to set aside a judgment or an order as an equitable remedy is not limited by this section.

(3) Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court by an order nunc pro tunc at any time on the court's initiative or on the motion of any party and after such notice, if any, as the court orders. During the pendency of an appeal, such mistakes may be so corrected before the case is submitted for decision in the appellate court, and thereafter while the appeal is pending may be so corrected with leave of the appellate court.

(4) A district court may vacate or modify its own judgments or orders after the term at which such judgments or orders were made (a) for mistake, neglect, or omission of the clerk, or irregularity in obtaining a judgment or order; (b) for fraud practiced by the successful party in obtaining the judgment or order; (c) for newly discovered material evidence which could neither have been discovered with reasonable diligence before trial nor have been discovered with reasonable diligence in time to move for a new trial; (d) for erroneous proceedings against an infant or person of unsound mind if the condition of such defendant does not appear in the record of the proceedings; (e) for the death of one of the parties before the judgment in the action; (f) for unavoidable casualty or misfortune, preventing the party from prosecuting or defending; and (g) for taking judgments upon warrants of attorney for more than was due to the plaintiff when the defendant was not summoned or otherwise legally notified of the time and place of taking such judgment.

1. Scope

2. Fraud

3. Irregularity

4. Equitable relief

5. Unavoidable casualty

6. County court jurisdiction

7. Omissions and mistakes

8. Other grounds

9. Miscellaneous

1. Scope

A district court sitting as an appellate court has the same power to reconsider its orders, both inherently and under this section, as it does when it is a court of original jurisdiction. Capitol Construction v. Skinner, 279 Neb. 419, 778 N.W.2d 721 (2010).

After the final adjournment of the term of court at which a judgment has been rendered, a court has no authority to modify a judgment except for the reasons stated and within the time limited in this section. Andersen v. American Family Mut. Ins. Co., 249 Neb. 169, 542 N.W.2d 703 (1996).

Under this section, a district court has the power to vacate or modify its own judgment after term for one of nine reasons enumerated in the statute. However, this section is not the exclusive remedy for vacating or modifying a judgment after term; this section is concurrent with the courts' independent equity jurisdiction. DeVaux v. DeVaux, 245 Neb. 611, 514 N.W.2d 640 (1994).

This statute provides the only vehicle for a direct action aimed at vacating an out-of-term district court decree. State ex rel. Ward v. Pape, 237 Neb. 283, 465 N.W.2d 760 (1991).

This section is not the exclusive remedy for vacating a judgment after the term has expired, but is concurrent with an independent equity jurisdiction. Joyce v. Joyce, 229 Neb. 831, 429 N.W.2d 355 (1988); Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983).

This section authorizes the trial court to vacate its order for mistake, neglect, or omission of the clerk or for unavoidable casualty or misfortune, preventing the party from prosecuting or defending. In re Interest of C.M.H. and M.S.H., 227 Neb. 446, 418 N.W.2d 226 (1988).

The court has no authority to vacate or modify a judgment after the final adjournment of the term of court at which it was rendered except for the reasons stated and within the time limited in this section. State ex rel. Birdine v. Fuller, 216 Neb. 86, 341 N.W.2d 613 (1983); Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983); In re Estate of Weinberger, 207 Neb. 711, 300 N.W.2d 818 (1981); Lienemann v. Lienemann, 197 Neb. 449, 249 N.W.2d 902 (1977); State v. Byrd, 186 Neb. 330, 183 N.W.2d 234 (1971); Kasparek v. May, 174 Neb. 732, 119 N.W.2d 512 (1963); Pep Sinton, Inc. v. Thomas, 174 Neb. 508, 118 N.W.2d 621 (1962); Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945); Feldt v. Wanek, 134 Neb. 334, 278 N.W. 557 (1938).

Under section 24-310, R.R.S.1943, a trial court retains the authority to rule on a motion to vacate if the motion was made during the original term, even if none of the grounds listed in section 25-2001, R.R.S.1943, are met. Moackler v. Finley, 207 Neb. 353, 299 N.W.2d 166 (1980).

In absence of appeal, determination of trial court that class action was properly brought was final and, not being void, judgment could not be set aside. Gant v. City of Lincoln, 193 Neb. 108, 225 N.W.2d 549 (1975).

This section does not apply to subsequent proceedings authorized by statute that relate to the division, disposition, and enforcement of the judgment, including application for attorney's fees. Versch v. Tichota, 192 Neb. 251, 220 N.W.2d 8 (1974).

Power to vacate judgment after term is not in any way affected by the taking of an appeal from original judgment. Simmons v. Lincoln, 176 Neb. 71, 125 N.W.2d 63 (1963).

Divorce decree may be vacated at subsequent term. Attebery v. Attebery, 172 Neb. 671, 111 N.W.2d 553 (1961).

After adjournment of the term, a new trial may be granted on any of the grounds stated in this section. Harman v. Swanson, 169 Neb. 452, 100 N.W.2d 33 (1959).

Injunction decree could not be modified at subsequent term of court except as provided by this section. Rose v. Vonderfecht, 167 Neb. 276, 92 N.W.2d 691 (1958).

District court may set aside an order vacating a decree of divorce. Vasa v. Vasa, 165 Neb. 69, 84 N.W.2d 185 (1957).

After adjournment of term dismissal without prejudice can only be set aside upon compliance with this section. Brown v. Lincoln, 157 Neb. 840, 61 N.W.2d 836 (1954).

After final adjournment of term, court could not set aside confirmation of sale except in accord with this section. Gasper v. Mazur, 155 Neb. 856, 54 N.W.2d 66 (1952).

In appropriate and timely proceedings, district court has jurisdiction to set aside approval of property settlement in divorce decree. Pasko v. Trela, 153 Neb. 759, 46 N.W.2d 139 (1951).

To be entitled to maintain an action in equity to vacate a judgment and obtain a new trial, the litigant must show, without fault or laches on his part, he was prevented from proceeding under this section. Nemetz v. Nemetz, 152 Neb. 178, 40 N.W.2d 685 (1950).

District court has power to vacate or modify its judgment entered on appeal from workmen's compensation court. Miller v. Schlereth, 151 Neb. 33, 36 N.W.2d 497 (1949).

If application to vacate judgment is filed more than ten days after rendition in a subsequent term, it must set out one of grounds necessary to authorize vacation at subsequent term. Shipley v. McNeel, 149 Neb. 793, 32 N.W.2d 636 (1948).

District court has inherent power during term to vacate default judgment. Barney v. Platte Valley, P. P. & I. Dist., 147 Neb. 375, 23 N.W.2d 335 (1946).

Trial court may vacate a judgment rendered at a previous term only for reasons enumerated and within time limited by statute. Elvidge v. Brant, 131 Neb. 1, 267 N.W. 169 (1936); Cronkleton v. Lane, 130 Neb. 17, 263 N.W. 388 (1935).

District court has power to vacate or modify its judgments or orders after term at which made only for reasons stated and within time limited in this article. Hoeppner v. Bruckman, 129 Neb. 390, 261 N.W. 572 (1935); Lyman v. Dunn, 125 Neb. 770, 252 N.W. 197 (1934); State ex rel. Sorensen v. Security State Bank of Plainview, 125 Neb. 516, 251 N.W. 97 (1933).

Order granting new trial under this section is reviewable on direct appeal to Supreme Court. Ward v. Geary, 115 Neb. 58, 211 N.W. 208 (1926).

Probable, but not decided, that proceedings were sufficient to justify relief hereunder. Nelson v. Nelson, 113 Neb. 453, 203 N.W. 640 (1925).

Order setting aside divorce decree after term can be vacated only in manner prescribed herein. Carmony v. Carmony, 112 Neb. 651, 200 N.W. 830 (1924).

Where defendant's attorney failed, because of illness, to file transcript on appeal in time, party must proceed hereunder. Welsh v. Valla, 102 Neb. 84, 165 N.W. 895 (1917).

Order approving guardian's final account was vacated where based on signed statement fraudulently procured from ward. In re Hilton, 99 Neb. 387, 156 N.W. 659 (1916).

Provisions of this section are concurrent with independent equity jurisdiction. Abbott v. Johnston, 93 Neb. 726, 141 N.W. 821 (1913).

After term party cannot open decree except for grounds named or on petition in equity. Hitchcock County v. Cole, 87 Neb. 43, 126 N.W. 513 (1910).

In exercise of original jurisdiction of Supreme Court, this section applies. State ex rel. Caldwell v. Lincoln Street Ry. Co., 80 Neb. 352, 118 N.W. 326 (1908).

Discretion to vacate judgments ends with term. State v. State Journal Co., 77 Neb. 771, 111 N.W. 118 (1907).

There is no jurisdiction after term except for causes named. Meade Plumbing, Heating & Lighting Co. v. Irwin, 77 Neb. 385, 109 N.W. 391 (1906).

Failure to proceed by motion to obtain new trial does not preclude action in equity. Bankers Union of the World v. Landis, 75 Neb. 625, 106 N.W. 973 (1906).

Interlocutory order may be reversed and vacated at subsequent term without compliance with this section. Huffman v. Rhodes, 72 Neb. 57, 100 N.W. 159 (1904).

Section is applicable to divorce decrees. Schafer v. Schafer, 71 Neb. 708, 99 N.W. 482 (1904).

Decree setting aside fraudulent conveyance could not be vacated at subsequent term except by petition in equity or under the provisions of this section. Sherman County v. Nichols, 65 Neb. 250, 91 N.W. 198 (1902).

Error in rendering decision is not ground for new trial after term. Dillon v. Chicago, K. & N. R. R. Co., 58 Neb. 472, 78 N.W. 927 (1899).

This section applies only to judgments and orders possessing some degree of legal validity, and not to such as are absolutely void. Kaufmann v. Drexel, 56 Neb. 229, 76 N.W. 559 (1898).

2. Fraud

A party seeking to set aside a judgment after term for fraud under subsection (4)(b) of this section must prove that he or she exercised due diligence at the former trial and was not at fault or negligent in the failure to secure a just decision. Nielsen v. Nielsen, 275 Neb. 810, 749 N.W.2d 485 (2008).

Pursuant to subsection (4) of this section, in order to set aside a judgment after term on the ground of fraud practiced by the successful party, the petitioning party must prove that due diligence was exercised by him or her at the former trial and that the failure to secure a just decision was not attributable to his or her fault or negligence. McCarson v. McCarson, 263 Neb. 534, 641 N.W.2d 62 (2002).

If a party's lawyer colludes in a material and factual misrepresentation which otherwise constitutes an intentional fraud or deceit and results in a judgment adverse to the interests of the party represented by such collusive lawyer, relief by vacating such fraudulently obtained judgment is available to the injured party under subsection (4) of this section. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

In reviewing a trial court's action, under subsection (4) of this section, in vacating or refusing to vacate a judgment or order made in a prior term of court and allegedly obtained through fraud practiced by the successful party, the Supreme Court will uphold the trial court's decision in the absence of an abuse of discretion. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

Proceeding authorized by subsection (4) of this section to vacate a judgment is not an equitable cause of action based on fraud, but is a remedy at law conferred by statute. Whether relief is sought by a motion addressed to a court's equity jurisdiction or by a petition based on a statute which supplies a legal remedy, vacating a judgment or order is equitable in nature. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

Under subsection (4) of this section, party seeking to vacate judgment in order allegedly obtained through fraud practiced by the successful party must prove: (1) judgment or order has been obtained or produced through fraud; (2) it is inequitable to enforce the judgment or order; (3) failure to secure a just decision is not the result of the vacating party's fault or neglect; and (4) the party seeking to vacate has exercised due diligence in discovering the fraud. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

In order to set aside a judgment after term on the ground of fraud practiced by the successful party, as allowed by this section, the petitioning party must prove all diligence was exercised by him or her at the former trial and the failure to secure a just decision was not attributable to his or her fault or negligence. Caddy v. Caddy, 218 Neb. 582, 358 N.W.2d 184 (1984).

Demurrer was properly sustained, in an action to vacate a tax foreclosure judgment on ground of fraud, where statute authorized service by publication on a dissolved corporation. County of Madison v. City of Norfolk, 198 Neb. 718, 255 N.W.2d 54 (1977).

In order to vacate judgment for fraud or for death of party, action must be brought within required time. McNally v. McNally, 152 Neb. 845, 43 N.W.2d 170 (1950).

Where facts alleged to constitute fraud were discovered within two years, action brought more than two years after rendition of decree was barred. Watters v. Harris, 147 Neb. 1081, 26 N.W.2d 182 (1947).

Where petition alleges fraud in procuring service by publication and fails to set forth that the facts constituting the fraud were not discovered within two years, equity is powerless to relieve where action was instituted more than two years after order was entered for service by publication. Katz v. Swanson, 147 Neb. 791, 24 N.W.2d 923 (1946).

Under subdivision (4), it is only when a judgment is clearly shown to have been obtained by fraud or false testimony, and which it would be against good conscience to enforce, that judgment will be vacated upon application of unsuccessful party upon proper showing of due diligence. County of Lincoln v. Provident Loan & Investment Co., 147 Neb. 169, 22 N.W.2d 609 (1946); Pinches v. Village of Dickens, 131 Neb. 573, 268 N.W. 645 (1936); Kielian v. Kent & Burke Co., 131 Neb. 308, 268 N.W. 79 (1936).

Where fraud charged was violation of an oral agreement between attorneys, evidence was sufficient to sustain denying application to vacate judgment. Drake v. Ralston, 137 Neb. 72, 288 N.W. 377 (1939).

Where new trial is sought by means of petition filed after term, alleging fraud and perjury in procurement of judgment, party seeking new trial must introduce evidence adduced at the former trial. Weber v. Allen, 121 Neb. 833, 238 N.W. 740 (1931).

Attorney's fees are properly taxed on refusal to vacate for fraud judgment for plaintiff on fire policy. Messing v. Dwelling House Mut. Ins. Co., 119 Neb. 36, 226 N.W. 914 (1929).

Petition to vacate judgment for fraud after two years is properly stricken, where it shows on face fraud was discovered within two-year period. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

Petition must show fraud was not discovered within two years from rendition of judgment if action commenced later. State ex rel. Nelson v. Lincoln Med. College, 86 Neb. 269, 125 N.W. 517 (1910).

Action against receiver for fraud in purchasing claims against estate is not limited by section. State v. Merchants Bank, 81 Neb. 710, 120 N.W. 157 (1909).

Courts will relieve against a decree on the ground of fraud committed by the successful party. State v. Omaha Country Club, 78 Neb. 178, 110 N.W. 693 (1907).

Intentional production of false testimony is ground, if opponent shows diligence at trial. Secord v. Powers, 61 Neb. 615, 85 N.W. 846 (1901).

Fraud must have been practiced in connection with trial of case. Munro v. Callahan, 55 Neb. 75, 75 N.W. 151 (1898).

Negligence of counsel is not ground for granting new trial, unless amounting to fraud. Scott v. Wright, 50 Neb. 849, 70 N.W. 396 (1897).

Court has general power to set aside divorce decree obtained by fraud. Wisdom v. Wisdom, 24 Neb. 551, 39 N.W. 594 (1888).

Taking judgment contrary to oral agreement for continuance is fraud. Mordhorst v. Reynolds, 23 Neb. 485, 37 N.W. 80 (1888).

3. Irregularity

This section is concurrent with an independent equity jurisdiction and with a court's inherent powers of equity. A district court has no authority to set aside a judgment after the term when any mistake, inadvertence, or neglect was the party's own. The purpose of subsection (3) of this section is to address mishaps beyond a party's control. A litigant seeking vacation or modification of a judgment after term may take one of two routes: The litigant may proceed either under this section or under the district court's independent equity jurisdiction. With regard to subsection (3) of this section, the operative definition of "irregularity" limits the term to the doing or not doing that, in the conduct of a suit at law, which, conformably with the practice of the court, ought or ought not to be done. A judgment marred by irregularity is one rendered contrary to the course of law and practice of the court. Roemer v. Maly, 248 Neb. 741, 539 N.W.2d 40 (1995).

The first part of subsection (3) of this section, providing that a judgment may be vacated "for mistake, neglect, or omission of the clerk," applies only to the actions of the district court clerk; the second part of subsection (3), dealing with "irregularity in obtaining a judgment or order," refers to judgments or orders rendered contrary to the course of law and the practice of the courts. Therefore, relief for errors of law or judicial acts may not be sought under subsection (3). State ex rel. Ward v. Pape, 237 Neb. 283, 465 N.W.2d 760 (1991).

Absence of required allegation in petition resulting in default judgment is not irregularity in obtaining decree. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

Where findings are made in judgment that are foreign to any pleading and not necessary to relief grantable to any litigant in case, it is an irregularity in obtaining judgment which court has power to modify after expiration of term. Petersen v. Dethlefs, 139 Neb. 572, 298 N.W. 155 (1941).

Where order on claim in probate proceedings is entered by judge, it cannot be set aside under subdivision (3). Estate of McKenna v. McCormick, 60 Neb. 595, 83 N.W. 844 (1900).

Court may set aside judgment rendered without jurisdiction as irregular. Bankers Life Ins. Co. v. Robbins, 53 Neb. 44, 73 N.W. 269 (1897).

Defects in service by publication not rendering service void constitute irregularity. Scarborough v. Myrick, 47 Neb. 794, 66 N.W. 867 (1896).

Omission of clerk to journalize judgment when entered does not constitute irregularity in obtaining judgment. Slater v. Skirving, 45 Neb. 594, 63 N.W. 848 (1895).

Failure to give notice of appeal and to give notice of application for default judgment did not authorize vacation of judgment on ground of irregularity. McBrien v. Riley, 38 Neb. 561, 57 N.W. 385 (1894).

Taking of stay is not a waiver of right to apply for correction of mistake in entry of decree. Hoagland v. Way, 35 Neb. 387, 53 N.W. 207 (1892).

4. Equitable relief

To be entitled to vacate a judgment after term by an action in equity, the litigant must show that, without fault or laches on his part, he was prevented from proceeding under this section. Jeffrey B. v. Amy L., 283 Neb. 940, 814 N.W.2d 737 (2012).

In order to seek vacation or modification of judgment under the district court's equity jurisdiction, a litigant must show that this section cannot provide adequate relief. Hornig v. Martel Lift Systems, Inc., 258 Neb. 764, 606 N.W.2d 764 (2000).

With regard to the invocation of the equity powers of this section, the applicant, to be successful, must first allege and prove that he exercised due diligence and that his failure to secure a proper decision in the prior term was not due to his own fault or negligence. Thrift Mart v. State Farm Fire & Cas. Co., 251 Neb. 448, 558 N.W.2d 531 (1997).

A litigant seeking the vacation of a prior decree or judgment after term may either proceed under this section or under the district court's independent equity jurisdiction. Welch v. Welch, 246 Neb. 435, 519 N.W.2d 262 (1994).

Equity power conferred by Constitution on district court is ample for granting relief against default judgment attributable to fraud of attorney, notwithstanding limited powers granted by this section. Seward v. Churn Ranch Co., 136 Neb. 804, 287 N.W. 610 (1939).

This section does not provide exclusive remedy for vacation of judgment for fraud, but is concurrent with independent equity jurisdiction, which may be exercised by county court. In re Estate of Jensen, 135 Neb. 602, 283 N.W. 196 (1939).

Statutory grounds for vacating judgment after term are not exclusive but concurrent with independent equity jurisdiction. Pavlik v. Burns, 134 Neb. 175, 278 N.W. 149 (1938).

In action in equity to set aside order dismissing law action, plaintiff must show that, without fault or laches on his part, he was prevented from proceeding under this section to obtain a new trial. Lindstrom v. Nilsson, 133 Neb. 184, 274 N.W. 485 (1937).

Provisions of statute are concurrent with equity jurisdiction, and where circumstances call for equitable relief, a decree may be set aside after expiration of term at which rendered. Howard Stove & Furnace Co. v. Rudolf, 128 Neb. 665, 260 N.W. 189 (1935).

Statute is not always the measure of equitable relief; general powers of equity court may be invoked to redress wrong resulting from abuse of confidential relation. Hall v. Hall, 123 Neb. 280, 242 N.W. 607 (1932).

Statute is not exclusive but declaratory of the equitable power of the court at time of its enactment. Hall v. Hall, 122 Neb. 228, 239 N.W. 825 (1932).

Party failing to show reasonable diligence in producing evidence of adverse party's perjury may not have judgment vacated by producing such evidence in equity suit. Gutru v. Johnson, 115 Neb. 309, 212 N.W. 622 (1927).

Equity will afford relief against fraudulent judgment where fraud was not discovered in time to proceed to vacate hereunder. Krause v. Long, 109 Neb. 846, 192 N.W. 729 (1923).

Where this section is inadequate to prevent sale upon judgment obtained by fraud in county court and transcribed to another county, injunction may be allowed. Spence v. Miner, 90 Neb. 108, 132 N.W. 942 (1911).

Remedy under this section for fraud in obtaining judgment is declaratory of equity practice, and concurrent with remedy in equity. Schneider v. Lobingier, 82 Neb. 174, 117 N.W. 473 (1908).

In equity, party must show good reason why special remedy of code is not available. Van Antwerp v. Lathrop, 70 Neb. 747, 98 N.W. 35 (1904).

Section is declaratory of equity power; substantial injury must be shown. Van Every v. Sanders, 69 Neb. 509, 95 N.W. 870 (1903).

Equity will not enjoin if relief is possible under this section. Woodward v. Pike, 43 Neb. 777, 62 N.W. 230 (1895).

Petition in equity for new trial must be founded upon some equitable ground, as fraud, accident or mistake. Douglas County v. Connell, 15 Neb. 617, 19 N.W. 591 (1884).

5. Unavoidable casualty

This section provides for circumstances which prevent parties from participating in an action by virtue of unavoidable casualty or misfortune; it is not an excuse to disregard court orders. The casualty must be such that it prevents the party from prosecuting or defending. Aetna Cas. & Surety Co. v. Dickinson, 216 Neb. 660, 345 N.W.2d 8 (1984).

Lack of diligence or negligence of counsel is not an unavoidable casualty or misfortune. Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983); Johnston Grain Co. v. Tridle, 175 Neb. 859, 124 N.W.2d 463 (1963).

Unavoidable casualty alone does not provide a basis for vacating a judgment after term. That casualty must also be one preventing the party from prosecuting or defending. Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983).

The lack of diligence of a party or his attorney is not an "unavoidable casualty or misfortune" under this section preventing the party from defending an action at a former term of court. Lyman v. Dunn, 125 Neb. 770, 252 N.W. 197 (1934).

Unavoidable casualty must be such as prevents from prosecuting or defending in trial court, and is not applicable to appeals. Loss of bill of exceptions by fire is not ground hereunder, but may be in equity. Norfolk Packing Co. v. American Ins. Co., 116 Neb. 118, 216 N.W. 309 (1927).

Unavoidable casualty was shown to exist. Poeggler v. Supreme Council of Catholic Mutual Benefit Assn., 102 Neb. 608, 168 N.W. 194 (1918); Hodder v. Olson, 102 Neb. 429, 167 N.W. 575 (1918).

Dishonesty of attorney, permitting default judgment, is unavoidable casualty. Anthony & Co. v. Karbach, 64 Neb. 509, 90 N.W. 243 (1902).

Lack of knowledge by client of holding of term of court and failure of counsel to attend did not authorize vacation of judgment on ground of unavoidable casualty. Ganzer v. Schiffbauer, 40 Neb. 633, 59 N.W. 98 (1894).

Where husband withheld summons from wife, properly left at residence, it was unavoidable casualty. Morse v. Engle, 28 Neb. 534, 44 N.W. 859 (1890).

Circumstances must have been entirely beyond control of party, without negligence on his part, to constitute unavoidable casualty. Pope v. Hooper, 6 Neb. 178 (1877).

6. County court jurisdiction

This section applies to county courts as well as to district courts, and the fact that the county court rules on a demurrer at a subsequent term is immaterial. In re Estate of Reikofski, 144 Neb. 735, 14 N.W.2d 379 (1944).

County court has power to vacate order appointing administrator obtained by fraud. In re Estate of Sheerer, 137 Neb. 374, 289 N.W. 529 (1940).

County court cannot vacate judgment in case beyond justice jurisdiction after expiration of monthly term, except under this section; attempt to vacate without notice is void. Stone v. Jensen, 118 Neb. 254, 224 N.W. 284 (1929).

Order of county court vacating fraudulent judgment is reviewable by district court on appeal. Gainsforth v. Peterson, 114 Neb. 442, 207 N.W. 935 (1926).

Justices and county courts within justice jurisdiction have no power to vacate judgment after expiration of time for appeal. Carlson v. Ray, 104 Neb. 18, 175 N.W. 886 (1919).

County court may vacate probate of will procured by fraud and permit contest. In re Estate of Kelly, 103 Neb. 513, 175 N.W. 653 (1919).

County court may vacate erroneous judgment against incompetent defendant where condition of such defendant does not appear of record. Spence v. Miner, 90 Neb. 108, 132 N.W. 942 (1911); Spence v. Miner, 89 Neb. 610, 131 N.W. 1044 (1911).

Applicable to county court in term cases. Oakdale Heat & Light Co. v. Seymour, 78 Neb. 50, 114 N.W. 643 (1908).

County court cannot set aside award in condemnation proceedings procured by fraud. Mattheis v. Fremont, E. & M. V. R. R. Co., 53 Neb. 681, 74 N.W. 30 (1898).

7. Omissions and mistakes

A district court may freely correct clerical errors after notice of appeal has been filed up until the time the parties submit the case at the conclusion of arguments. After that time, the district court must obtain leave of the appellate court to fix a clerical error in a prior order. Eicher v. Mid America Fin. Invest. Corp., 275 Neb. 462, 748 N.W.2d 1 (2008).

The failure of the clerk of the court to send notice of a summary judgment is beyond the control of the parties and within the statutory grounds for vacating or modifying an order under subsection (4) of this section. Nye v. Fire Group Partnership, 263 Neb. 735, 642 N.W.2d 149 (2002).

The first part of subsection (3) of this section, providing that a judgment may be vacated "for mistake, neglect, or omission of the clerk," applies only to the actions of the district court clerk; the second part of subsection (3), dealing with "irregularity in obtaining a judgment or order," refers to judgments or orders rendered contrary to the course of law and the practice of the courts. Therefore, relief for errors of law or judicial acts may not be sought under subsection (3). State ex rel. Ward v. Pape, 237 Neb. 283, 465 N.W.2d 760 (1991).

This section governs the vacation or modification of judgments after the term, and for mistake or omissions by the clerk, proceedings may be commenced within three years. Pofahl v. Pofahl, 196 Neb. 347, 243 N.W.2d 55 (1976).

Where clerk omitted to enter proper judgment after first trial, court, on second trial of cause, may correct record to show judgment as it should have shown as result of first trial. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Where, by mistake of clerk in placing case on trial docket after judgment, it was dismissed, latter order was a nullity. Jacoby v. Dvorak, 111 Neb. 683, 197 N.W. 428 (1924).

Court has power, where clerk fails to enter judgment, to order judgment entered nunc pro tunc, subject to rights of innocent third parties, who may oppose. Clark & Leonard Inv. Co. v. Rich, 81 Neb. 321, 115 N.W. 1084 (1908).

For mistakes of clerk, party must apply to court for correction of record. Tootle-Weakley Millinery Co. v. Billingsley, 74 Neb. 531, 105 N.W. 85 (1905).

Entry by probate judge, acting as his own clerk, on records of probate court, was not an act of mistake, neglect or omission of clerk under this section. Estate of McKenna v. McCormick, 60 Neb. 595, 83 N.W. 844 (1900).

Neglect and mistakes of clerk as such, not as agent of parties, constitute ground for new trial. Thompson v. Sharp, 17 Neb. 69, 22 N.W. 78 (1885).

Subsection (3) of this section, which allows for the correction of clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission by an order nunc pro tunc, does not authorize the district court to correct mistakes or errors made by a party or the party's attorney. Bevard v. Kelly, 15 Neb. App. 960, 739 N.W.2d 243 (2007).

The county court may correct clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission by issuing an order nunc pro tunc as provided in subsection (3) of this section. State v. Ziemann, 14 Neb. App. 117, 705 N.W.2d 59 (2005).

8. Other grounds

Pursuant to subsection (2) of this section, a district court has inherent authority to vacate or modify a decision within the same term that the decision is rendered. Such decision will be reversed only if it is shown that the district court abused its discretion. Hartman v. Hartman, 265 Neb. 515, 657 N.W.2d 646 (2003).

As a general rule, in order to make a sufficient showing for a new trial on the ground of newly discovered evidence, the proof in support thereof must show that such evidence is now available which neither the litigant nor counsel could have discovered by the exercise of reasonable diligence and that the evidence is not merely cumulative but competent, relevant, and material, and of such character as to reasonably justify a belief that its admission would bring about a different result if a new trial were granted. DeVaux v. DeVaux, 245 Neb. 611, 514 N.W.2d 640 (1994).

Newly discovered evidence is not grounds for a motion for new trial where the exercise of reasonable diligence would have produced the evidence. A motion for new trial on the basis of newly discovered evidence must allege that the evidence could not have been discovered during term with the exercise of reasonable diligence. Reasonable diligence means appropriate action where there is some reason to awaken inquiry and direct diligence in a channel in which it will be successful. DeVaux v. DeVaux, 245 Neb. 611, 514 N.W.2d 640 (1994).

Judgment may be attacked after two years where relief is sought upon the ground of lack of jurisdiction. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

Court is not authorized to set aside judgment or order after term because of plaintiff's own mistake, inadvertence or neglect. State ex rel. Spillman v. Commercial State Bank of Omaha, 143 Neb. 490, 10 N.W.2d 268 (1943).

One seeking writ of error coram nobis to vacate judgment against him on ground that he was of unsound mind must begin proceedings within two years after disability is removed. Newcomb v. State, 129 Neb. 69, 261 N.W. 348 (1935).

In compensation case, decree may be modified any time after six months on ground of decrease or increase of disability. Metropolitan Dining Room v. Jensen, 126 Neb. 765, 254 N.W. 405 (1934).

Failure to appoint guardian ad litem in partition suit is erroneous, and appropriate remedy is by a proceeding in error, not by proceeding to vacate judgment hereunder. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).

Conditions for granting a new trial upon newly discovered evidence stated. Smith v. Goodman, 100 Neb. 284, 159 N.W. 418 (1916).

Court of equity will grant new trial where party is deprived of bill of exceptions by failure of reporter to furnish in time. Ferber v. Leise, 97 Neb. 795, 151 N.W. 307 (1915).

Minor must institute action to vacate decree within two years after becoming of age. Kiplinger v. Joslyn, 93 Neb. 40, 139 N.W. 1019 (1913).

New trial may be granted for perjury of successful party. Wirth v. Weigand, 85 Neb. 115, 122 N.W. 714 (1909).

Interlocutory order may be vacated at subsequent term without compliance with this section. Godfrey v. Cunningham, 77 Neb. 462, 109 N.W. 765 (1906).

Section is not applicable to matters arising subsequent to judgment depriving party of review. Ritchey v. Seeley, 73 Neb. 164, 102 N.W. 256 (1905).

Provisions of code in regard to vacation of judgments and granting of new trials is not exclusive. Meyers v. Smith, 59 Neb. 30, 80 N.W. 273 (1899).

If record shows defendant is infant, remedy is by error. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).

Petition to set aside judgment must allege one or more of the statutory grounds for granting new trial. Kirkham v. Gibson, 52 Neb. 23, 71 N.W. 960 (1897).

Court has power to correct record to conform to facts. Wachsmuth v. Orient Ins. Co., 49 Neb. 590, 68 N.W. 935 (1896).

Court has power to correct decree to conform to pleadings; stay of execution is not waiver of right to correction. Hoagland v. Way, 35 Neb. 387, 53 N.W. 207 (1892).

Court may correct record to conform to judgment actually rendered. Brownlee v. Davidson, 28 Neb. 785, 45 N.W. 51 (1890).

Section applies to voidable but not void judgments. Baldwin v. Burt, 2 Neb. Unof. 377, 2 Neb. Unof. 383, 96 N.W. 401 (1902).

9. Miscellaneous

The time for exercise of the trial court’s inherent power to vacate its judgment as extended by subsection (1) had expired where the complaint to vacate was filed 20 months after dismissal of the action. Carlson v. Allianz Versicherungs-AG, 287 Neb. 628, 844 N.W.2d 264 (2014).

The trial court lacked jurisdiction to vacate its judgment under subsection (4) of this section, because the complaint to vacate was not properly served under the Hague Convention. Carlson v. Allianz Versicherungs-AG, 287 Neb. 628, 844 N.W.2d 264 (2014).

The question of whether a paternity decree should be set aside must be determined under section 43-1412.01, applicable to setting aside a judgment of paternity, and not under the provisions of this section, applicable to vacating judgments in general. Jeffrey B. v. Amy L., 283 Neb. 940, 814 N.W.2d 737 (2012).

Pursuant to subsection (3) of this section, "pendency" refers to the period of time after notice of appeal has been filed but before the parties have submitted the case at argument. Eicher v. Mid America Fin. Invest. Corp., 275 Neb. 462, 748 N.W.2d 1 (2008).

"Submitted for decision" refers to the period after the case was submitted at oral argument but before appellate court's opinion has issued. Eicher v. Mid America Fin. Invest. Corp., 275 Neb. 462, 748 N.W.2d 1 (2008).

An appellate court will reverse a decision on a motion to vacate or modify a judgment under the statutory grounds listed in this section only if the litigant shows that the district court abused its discretion. Nye v. Fire Group Partnership, 263 Neb. 735, 642 N.W.2d 149 (2002).

As a discretionary matter, the determination of whether a default judgment should be set aside after term will, on appeal, be presumed to have been made in proper exercise of that discretion where the contrary does not appear from the record. Diplomat Inn, Inc. v. Weindorf, 206 Neb. 565, 293 N.W.2d 861 (1980).

Where defendant not properly served, had no knowledge of his attorney's withdrawal, and had a meritorious defense, the district court may properly vacate its default judgment. Tietsort v. Ranne, 200 Neb. 651, 264 N.W.2d 860 (1978).

This section does not provide the district court power to vacate a judgment after term on claim of error of law. Paine v. United States Nat. Bank of Omaha, 199 Neb. 248, 257 N.W.2d 826 (1977).

One seeking to open up a judgment secured by constructive service must act within five years and must, by a preponderance of the evidence, show that he had no notice prior to judgment and he must file a meritorious answer. Wittwer v. Dorland, 198 Neb. 361, 253 N.W.2d 26 (1977).

Costs may be retaxed at subsequent term when court has failed to follow a mandatory statutory duty to tax costs, in event of clerical error, failure to perform a ministerial act, and in instances authorized by this section for vacation or modification of judgments at a subsequent term. Muff v. Mahloch Farms Co., Inc., 186 Neb. 151, 181 N.W.2d 258 (1970).

This section is cited as illustration of the meaning of the term "final judgment." Kometcher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

Power to modify judgment ends with adjournment of term. Meier v. Nelsen, 156 Neb. 666, 57 N.W.2d 273 (1953).

Failure to institute proceedings to set aside tax foreclosure did not bar easement. Jurgensen v. Ainscow, 155 Neb. 701, 53 N.W.2d 196 (1952).

Remedy under this section is concurrent with exercise of independent equity jurisdiction. Shinn v. Shinn, 148 Neb. 832, 29 N.W.2d 629 (1947).

Order at subsequent term directing that all parties be placed in status quo was unauthorized where judicial sale had not been vacated, although confirmation had been set aside at same term. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).

Where court found that petition to modify decree did not state facts sufficient to grant relief, it was error to re-enter decree with additional findings therein. Hallgren v. Williams, 146 Neb. 525, 20 N.W.2d 499 (1945).

Procedure for vacation of judgments does not apply to municipal courts. State Furniture Co. v. Abrams, 146 Neb. 342, 19 N.W.2d 627 (1945).

An order, fixing a time for the filing of petitions in intervention by a claimant whose claim has been classified as invalid by the receiver of an insolvent bank, is not a judgment within the meaning of this article. State ex rel. Sorensen v. South Omaha State Bank, 135 Neb. 478, 282 N.W. 382 (1938).

Court which rendered judgment alone can vacate regardless of residence of parties. Rasmussen v. Rasmussen, 131 Neb. 724, 269 N.W. 818 (1936); Trimble & Blackman v. Corey & Son, 78 Neb. 639, 111 N.W. 376 (1907).

Statute authorizing new trial in civil actions at subsequent term on ground of newly discovered evidence is not available in criminal case. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

In mortgage foreclosure, petition to set aside decree after term of court at which it was rendered cannot be maintained after sale under decree on ground of error in computation of interest where parties knew or should have known of error and, after knowledge of error, took a stay of order of sale. Federal Land Bank of Omaha v. Arthur, 124 Neb. 496, 247 N.W. 17 (1933).

Evidence was not sufficient to sustain grounds to vacate or modify judgment hereunder. Citizens Bank of Ogallala v. Lister, 123 Neb. 386, 242 N.W. 926 (1932).

Judge at chambers is without jurisdiction to modify or correct judgment except by consent. Nicholson v. Getchell, 113 Neb. 248, 202 N.W. 618 (1925); Kime v. Fenner, 54 Neb. 476, 74 N.W. 869 (1898).

Statutory time to bring proceedings hereunder is not applicable to orders nunc pro tunc. Calloway v. Doty, 108 Neb. 319, 188 N.W. 104 (1922).

Statements by third party that action had been settled did not constitute ground for vacating default. Kulhanek v. Kulhanek, 106 Neb. 595, 184 N.W. 139 (1921).

New trial was denied where issue was disputed on whether court promised extension of time in which to settle bill of exceptions. Ferber v. Leise, 101 Neb. 374, 163 N.W. 317 (1917).

Requires service of summons or voluntary appearance and due proof. Wunrath v. Peoples Furniture & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

Error in computation of interest in decree cannot be remedied hereunder. Girard Trust Co. v. Null, 97 Neb. 324, 149 N.W. 809 (1914).

General statement that petitioner has meritorious action or defense is sufficient in absence of attack by motion or demurrer. Wagener v. Whitmore, 79 Neb. 558, 113 N.W. 238 (1907).

Party must show due diligence at former trial. Citizens Ins. Co. v. Herpolsheimer Imp. Co., 78 Neb. 707, 111 N.W. 606 (1907).

Court cannot vacate judgment upon void service. McCormick Harv. Machine Co. v. Stires, 68 Neb. 432, 94 N.W. 629 (1903).

Motion to vacate until acted upon has no effect on decree. Omaha Loan & Trust Co. v. Walenz, 64 Neb. 89, 89 N.W. 623 (1902).

Where proceeding is brought under this section, ruling thereon is res judicata in subsequent suit to enjoin enforcement of judgment. Slater v. Skirving, 51 Neb. 108, 70 N.W. 493 (1897).

Court should not set aside judgment until it first ascertains that applicant has valid cause of action or defense. Western Assur. Co. of Toronto v. Klein, 48 Neb. 904, 67 N.W. 873 (1896).

Affidavit for attachment must be filed before notice is served. State ex rel. Austrian, Wise & Co. v. Duncan, 37 Neb. 631, 56 N.W. 214 (1893).

Remedy afforded by this section is not a new action, but proceeding in original action. Morse & Co. v. Engle, 26 Neb. 247, 41 N.W. 1098 (1889).

Under this section, a nunc pro tunc matter is not submitted for decision in the appellate court until after the hearing. State v. Ziemann, 14 Neb. App. 117, 705 N.W.2d 59 (2005).

The plain language of this section limits the operation of subsection (3) to nunc pro tunc orders as they existed under prior case law; that is, a nunc pro tunc order operates to correct a clerical error or a scrivener's error, not to change or revise a judgment or order, or set aside a judgment actually rendered, or to render an order different from the one actually rendered, even if such order was not the order intended. In re Interest of Antone C. et al., 12 Neb. App. 466, 677 N.W.2d 190 (2004).

A court may modify or vacate a judgment after the term has expired under any of the nine reasons set out in this statute or under the court's independent equity jurisdiction. Portland v. Portland, 5 Neb. App. 364, 558 N.W.2d 605 (1997).



25-2002 District court judgment; proceedings to vacate or modify; summons; waiver of error.

The proceedings to vacate or modify the judgment or order on the grounds mentioned in subsection (4) of section 25-2001 shall be by complaint, setting forth the judgment or order, the grounds to vacate or modify it, and the defense to the action, if the party applying was defendant. On such complaint a summons shall issue and be served as in the commencement of an action. Summons shall not issue in any case in which there is upon the minutes of the court, or among the files of the case, a waiver of error by the party or the party's attorney, unless the court or a judge thereof endorses upon the complaint permission to issue such summons.

1. Jurisdiction

2. Pleading

3. Evidence

4. Miscellaneous

1. Jurisdiction

The trial court lacked jurisdiction to vacate its judgment under section 25-2001(4), because the complaint to vacate was not properly served under the Hague Convention. Carlson v. Allianz Versicherungs-AG, 287 Neb. 628, 844 N.W.2d 264 (2014).

The provisions of this section apply only to a modification of a judgment entered at a subsequent term. Hyde v. Shapiro, 216 Neb. 785, 346 N.W.2d 241 (1984).

Fraud may only be taken advantage of by action. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

Final order of county court in proceeding to set aside fraudulent judgment after term is reviewable by district court on appeal. Gainsforth v. Peterson, 114 Neb. 442, 207 N.W. 935 (1926).

District judge is not vested with jurisdiction at chambers to modify judgment, except by consent. Nicholson v. Getchell, 113 Neb. 248, 202 N.W. 618 (1925).

2. Pleading

Proceedings to vacate or modify a judgment or order on the grounds mentioned in section 25-2001 shall be by petition verified by affidavit. Haen v. Haen, 210 Neb. 380, 314 N.W.2d 276 (1982).

To obtain relief for vacation of judgment at subsequent term, petition must be filed. Shipley v. McNeel, 149 Neb. 793, 32 N.W.2d 636 (1948).

Application for modification should set forth the defense the applicant has to the original action. Hoeppner v. Bruckman, 129 Neb. 390, 261 N.W. 572 (1935).

Petition to vacate judgment for fraud filed more than two years after the entry thereof, which showed discovery of fraud within two-year period but alleged no ground for extending period, was properly stricken. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

Suit in equity to cancel judgment should be dismissed where facts pleaded fail to disclose meritorious defense. Westman v. Carlson, 86 Neb. 847, 126 N.W. 515 (1910).

Petition need not be verified positively. Anthony & Co. v. Karbach, 64 Neb. 509, 90 N.W. 243 (1902).

Petition must show one of grounds in preceding section. Kirkham v. Gibson, 52 Neb. 23, 71 N.W. 960 (1897).

3. Evidence

Not error to deny defendant a separate trial where codefendant's inculpating testimony subject to full cross-examination and no prejudice shown to defendant. State v. Edwards, 197 Neb. 354, 248 N.W.2d 775 (1977).

It is error to vacate judgment assailed by petition without evidence to sustain allegation of petition. Trimble & Blackman v. Corey & Son, 78 Neb. 639, 111 N.W. 376 (1907).

4. Miscellaneous

To vacate for irregularity, it is unnecessary to tender answer with motion. Fisk v. Thorp, 60 Neb. 713, 84 N.W. 79 (1900).

Defense need not be complete to entire claim; it is sufficient if it be to a substantial part. Kime v. Fenner, 54 Neb. 476, 74 N.W. 869 (1898).



25-2003 Repealed. Laws 2000, LB 921, § 38.



25-2004 District court judgment; grounds for vacation or modification; determination.

The court may first try and decide upon the grounds to vacate or modify a judgment or order, before trying or deciding upon the validity of the defense or cause of action.

Court should not try out merits of controversy at same time it determines whether or not a valid cause of action or defense has been presented. Miller v. Schlereth, 151 Neb. 33, 36 N.W.2d 497 (1949).

Attempt of county court to vacate judgment in civil action after term, without notice, was void. Stone v. Jensen, 118 Neb. 254, 224 N.W. 284 (1929).

Court should hear evidence on petition to vacate before entry of order. Trimble & Blackman v. Corey & Son, 78 Neb. 639, 111 N.W. 376 (1907).

General finding is sufficient in absence of request for special findings. Anthony & Co. v. Karbach, 64 Neb. 509, 90 N.W. 243 (1902).

It is not necessary to tender an answer with a motion to vacate. Fisk v. Thorp, 60 Neb. 713, 84 N.W. 79 (1900).



25-2005 District court judgment; vacation; existence of valid claim or defense a prerequisite; preservation of liens upon modification.

A judgment shall not be vacated on motion or complaint, until it is adjudged that there is a valid defense to the action in which the judgment is rendered, or, if the plaintiff seeks its vacation, that there is a valid cause of action; and when a judgment is modified, all liens and securities obtained under it shall be preserved to the modified judgment.

Prerequisite to vacation of judgment is showing of valid defense. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

Plaintiff seeking vacation of judgment after term must allege and prove valid cause of action. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Court must adjudge that cause of action is prima facie valid before it is authorized to take action on motion. Gavin v. Reed, 73 Neb. 237, 102 N.W. 455 (1905).

Mere showing of want of service of summons is not sufficient. Baldwin v. Burt, 54 Neb. 287, 74 N.W. 594 (1898).

Party seeking to vacate judgment after term must plead and prove valid cause or defense. Gilbert v. Marrow, 54 Neb. 77, 74 N.W. 420 (1898).

"Adjudged" means judicially determined. Western Assur. Co. of Toronto v. Klein, 48 Neb. 904, 67 N.W. 873 (1896).

Applicant must allege and prove valid defense or cause of action. Bond v. Wycoff, 42 Neb. 214, 60 N.W. 564 (1894).

Motion to vacate must be accompanied by answer. McBrien v. Riley, 38 Neb. 561, 57 N.W. 385 (1894).



25-2006 District court judgment; proceedings to vacate or modify; injunction.

The party seeking to vacate or modify a judgment or order, may obtain an injunction suspending proceedings on the whole or part thereof, which injunction may be granted by the court, or any judge thereof, upon its being rendered probable, by affidavit or by exhibition of the record, that the party is entitled to have such judgment or order vacated or modified.



25-2007 District court judgment; rendition before action regularly stood for trial; rights of defendant; no showing of valid defense required.

When the judgment was rendered before the action stood for trial, the suspension may be granted as provided in section 25-2006, although no valid defense to the action is shown; and the court shall make such orders concerning the executions to be issued on the judgment, as shall give to the defendant the same rights of delay he would have had if the judgment had been rendered at the proper time.

Notice required by this section only applies when a default is to be taken in chambers. Frazier, Inc. v. Alexander, 183 Neb. 451, 161 N.W.2d 505 (1968).

Where trial court vacated order of confirmation but did not set aside sale, return of purchase money was not warranted. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).



25-2008 District court judgment; proceedings to vacate or modify; statute of limitations.

Proceedings to vacate or modify a judgment or order, for the causes mentioned in subsection (4) of section 25-2001 must be commenced no later than two years after the entry of the judgment or order unless the party entitled thereto is an infant or person of unsound mind, and then no later than two years after removal of such disability.

1. Statute of limitations

2. Miscellaneous

1. Statute of limitations

Equity will afford relief against a judgment procured by fraud of the successful party, when it appears that the injured party did not, in the exercise of reasonable diligence, discover, within the time allowed for commencing the proceeding to vacate such judgment, sufficient evidence of the fraud to warrant a reasonable belief that such a proceeding would be successful if begun. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

This section governs the vacation or modification of judgments after the term, and for mistake or omissions by the clerk, proceedings may be commenced within three years. Pofahl v. Pofahl, 196 Neb. 347, 243 N.W.2d 55 (1976).

If defendant's motion is viewed as an application for a writ of coram nobis, it was not effective because not filed within time limited by statute. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Judgment may be attacked after two years where relief is sought upon the ground of lack of jurisdiction. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

District court may, after term at which order was entered, set aside order vacating decree of divorce, within time prescribed. Vasa v. Vasa, 165 Neb. 69, 84 N.W.2d 185 (1957).

Application to vacate approval of property settlement in divorce proceeding was filed in time. Pasko v. Trela, 153 Neb. 759, 46 N.W.2d 139 (1951).

To vacate judgment on ground of death of party, action must be brought within three years after defendant had notice of judgment. McNally v. McNally, 152 Neb. 845, 43 N.W.2d 170 (1950).

Proceedings to vacate judgment approving settlement in workmen's compensation case must be commenced within two years from rendition of judgment. Miller v. Schlereth, 151 Neb. 33, 36 N.W.2d 497 (1949).

Limitation of two years does not prevent setting aside of divorce decree where parties resumed marital relations within six months from entry of decree. Shinn v. Shinn, 148 Neb. 832, 29 N.W.2d 629 (1947).

Proceeding to set aside judgment for fraud must be brought within two years unless fraud was not discovered within that period. Katz v. Swanson, 147 Neb. 791, 24 N.W.2d 923 (1946).

Petition to set aside order rejecting claim in receivership proceeding upon ground of fraud was properly dismissed when filed more than two years after entry of order. State ex rel. Spillman v. Commercial State Bank of Omaha, 143 Neb. 490, 10 N.W.2d 268 (1943).

Proceeding to set aside judgment of district court disallowing will and denying probate thereof is barred after two years from rendition of the judgment. In re Estate of McLean, 138 Neb. 752, 295 N.W. 270 (1940).

A petition filed more than two years after judgment to set aside the judgment for fraud, which shows on its face the fraud was discovered within the two-year period, does not state a cause of action. In re Estate of Jensen, 135 Neb. 602, 283 N.W. 196 (1939).

Where no good cause was shown by plaintiff why proceedings were not instituted within two years to vacate order of dismissal as provided by statute, equity will refuse relief. Lindstrom v. Nilsson, 133 Neb. 184, 274 N.W. 485 (1937).

Proceedings to modify judgment or order must be commenced within two years. Hoeppner v. Bruckman, 129 Neb. 390, 261 N.W. 572 (1935).

Proceeding to vacate judgment for fraud practiced against one of unsound mind, must be commenced within two years of time disability is removed. Newcomb v. State, 129 Neb. 69, 261 N.W. 348 (1935); Scott v. Scott, 125 Neb. 32, 248 N.W. 923 (1933).

Petition to vacate judgment for fraud after two years is properly stricken where it shows on face fraud discovered within two-year period. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

A female under this section must commence her suit within two years after becoming of age. Kiplinger v. Joslyn, 93 Neb. 40, 139 N.W. 1019 (1913).

To open judgment for fraud petition must show facts were not discovered within two years. State ex rel. Nelson v. Lincoln Med. Col., 86 Neb. 269, 125 N.W. 517 (1910).

Proceeding to vacate judgment for mistake, neglect, or omission of clerk must be brought within three years. Brownlee v. Davidson, 28 Neb. 785, 45 N.W. 51 (1890).

Motion to retax costs must be made within three years. Cattle v. Haddox, 17 Neb. 307, 22 N.W. 565 (1885).

2. Miscellaneous

On refusal of application to vacate judgment for plaintiff on fire policy, court may award reasonable attorney's fee to plaintiff. Messing v. Dwelling House Mut. Ins. Co., 119 Neb. 36, 226 N.W. 914 (1929).

Equity will afford relief against fraudulent judgment where fraud was not discovered in time for statutory proceedings to vacate after term. Krause v. Long, 109 Neb. 846, 192 N.W. 729 (1923).

This section is not applicable to motion for entry of judgment or order nunc pro tunc. Calloway v. Doty, 108 Neb. 319, 188 N.W. 104 (1922).

Action may be brought by infant at any time before maturity. Martin v. Long, 53 Neb. 694, 74 N.W. 43 (1898).

This section is not applicable to a motion for an entry nunc pro tunc of a judgment or order. Hyde v. Michelson, 52 Neb. 680, 72 N.W. 1035 (1897).



25-2009 Supreme Court, Court of Appeals, and county court judgments; laws applicable.

The provisions of Chapter 25 shall apply to the Supreme Court, Court of Appeals, and county court, so far as the same may be applicable to the judgments or final orders of such courts. The parties shall be limited to the same time in which to commence proceedings; and in estimating time, the county court shall, for such purpose, be considered as holding, in each year, a regular term of court commencing on January 1.

1. Power

2. Procedure

3. Miscellaneous

1. Power

A county court in the exercise of its probate jurisdiction is not bound by the statute which fixes its terms within which its jurisdiction in civil cases must be exercised. In re Estate of Reikofski, 144 Neb. 735, 14 N.W.2d 379 (1944).

County court has power to vacate order in probate proceedings at subsequent term. In re Estate of Sheerer, 137 Neb. 374, 289 N.W. 529 (1940).

County court cannot vacate or modify judgment in civil cases beyond jurisdiction of justice after monthly term except as provided by statute. Stone v. Jensen, 118 Neb. 254, 224 N.W. 284 (1929).

Justices and county courts exercising justice jurisdiction are not empowered to vacate judgment after time to appeal has expired, nor to vacate fraudulent judgment after term. Carlson v. Ray, 104 Neb. 18, 175 N.W. 886 (1919).

County court may vacate probate procured by fraud and permit contest of will. In re Estate of Kelly, 103 Neb. 513, 172 N.W. 758 (1919), rehearing denied 103 Neb. 524, 175 N.W. 653 (1919).

The county court may correct clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission by issuing an order nunc pro tunc as provided in section 25-2001(3). State v. Ziemann, 14 Neb. App. 117, 705 N.W.2d 59 (2005).

2. Procedure

This section makes proceedings to vacate or modify judgment at subsequent term applicable to Supreme and county courts. In re Estate of Jensen, 135 Neb. 602, 283 N.W. 196 (1939).

Law authorizing district court to vacate judgment cannot be invoked after judgment is pronounced regular by Supreme Court. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

Final order of county court in proceeding to set aside fraudulent judgment is reviewable by district court on appeal. Gainsforth v. Peterson, 114 Neb. 442, 207 N.W. 935 (1926).

Procedure to vacate judgment applies to county court in exercise of probate jurisdiction. Oakdale Heat & Light Co. v. Seymour, 78 Neb. 50, 114 N.W. 643 (1908).

3. Miscellaneous

Statutory provision is exclusive. State v. State Journal Co., 77 Neb. 771, 111 N.W. 118 (1907).



25-2101 Action on bonds or insurance; by whom and how brought.

When an officer, executor, or administrator within this state, by misconduct or neglect of duty, forfeits his or her bond or commercial insurance policy or renders his or her sureties liable, any person injured thereby, or who is by law entitled to the benefit of the security, may bring an action thereon in his or her own name against the officer, executor, or administrator, and his or her sureties, to recover the amount to which he or she may be entitled by reason of the delinquency. The action may be instituted and proceeded in on a certified copy of the bond or commercial insurance policy, which copy shall be furnished by the person holding the original thereof.

Section refers to bond given under statutory authority only. Cushing v. Lickert, 79 Neb. 384, 112 N.W. 616 (1907).

Any person entitled to benefit of bond may sue thereon in his own name. Barker v. Wheeler, 71 Neb. 740, 99 N.W. 548 (1904).

That bond is joint instead of joint and several is no defense. Wilcox v. Perkins County, 70 Neb. 139, 97 N.W. 236 (1903).

County is not a necessary party. Stewart v. Carter, 4 Neb. 564 (1876).



25-2102 Further action; authorized.

A judgment in favor of a party for one delinquency does not preclude the same or another party from an action on the same security for another delinquency.



25-2103 Repealed. Laws 1987, LB 71, § 25.



25-2104 Repealed. Laws 1987, LB 71, § 25.



25-2105 Repealed. Laws 1987, LB 71, § 25.



25-2106 Repealed. Laws 1987, LB 71, § 25.



25-2107 Repealed. Laws 1987, LB 71, § 25.



25-2108 Repealed. Laws 1987, LB 71, § 25.



25-2109 Repealed. Laws 1987, LB 71, § 25.



25-2110 Repealed. Laws 1987, LB 71, § 25.



25-2111 Repealed. Laws 1987, LB 71, § 25.



25-2112 Repealed. Laws 1987, LB 71, § 25.



25-2113 Repealed. Laws 1987, LB 71, § 25.



25-2114 Repealed. Laws 1987, LB 71, § 25.



25-2115 Repealed. Laws 1987, LB 71, § 25.



25-2116 Repealed. Laws 1987, LB 71, § 25.



25-2117 Repealed. Laws 1987, LB 71, § 25.



25-2118 Repealed. Laws 1987, LB 71, § 25.



25-2119 Repealed. Laws 1987, LB 71, § 25.



25-2120 Repealed. Laws 1987, LB 71, § 25.



25-2121 Conduct constituting contempt; powers of court of record to punish.

Every court of record shall have power to punish by fine and imprisonment, or by either, as for criminal contempt, persons guilty of (1) disorderly, contemptuous, or insolent behavior towards the court, or any of its officers in its presence; (2) any breach of the peace, noise, or other disturbance tending to interrupt its proceedings; (3) willful disobedience of or resistance willfully offered to any lawful process or order of said court; (4) any willful attempt to obstruct the proceedings, or hinder the due administration of justice in any suit, proceedings, or process pending before the courts; or (5) contumacious and unlawful refusal to be sworn or affirmed as a witness, and when sworn or affirmed, refusal to answer any legal and proper interrogatory.

1. Grounds

2. Procedure

3. Punishment

1. Grounds

For purposes of subsection (3) of this section, "willful" means the violation was committed intentionally, with knowledge that the act was in violation of the lawful process or court order. In re Contempt of Sileven, 219 Neb. 34, 361 N.W.2d 189 (1985); State v. Thalken, 2 Neb. App. 867, 516 N.W.2d 635 (1994).

Disobedience of an injunction must be willful before a breach thereof is contempt. Paasch v. Brown, 199 Neb. 683, 260 N.W.2d 612 (1977).

Question asked must be pertinent to issue in the case to justify conviction of contempt for refusal to answer question. Tastee Inn, Inc. v. Beatrice Foods Co., Inc., 167 Neb. 264, 92 N.W.2d 664 (1958).

Conduct of bondsman hindered administration of justice. Cornett v. State, 155 Neb. 766, 53 N.W.2d 747 (1952).

Willful disobedience of or resistance willfully offered to any lawful process or order of court constitutes criminal contempt. In re Application of Niklaus, 144 Neb. 503, 13 N.W.2d 655 (1944).

False statements made to court by attorney in respect to substitution of page in pleading constituted criminal contempt. Butterfield v. State, 144 Neb. 388, 13 N.W.2d 572 (1944).

Unless the disobedience of an order of court is willful, it is not contempt. Whipple v. Nelson, 138 Neb. 514, 293 N.W. 382 (1940).

Supreme Court can punish, as contempt, contumacious refusal of witness to answer a legal and proper interrogatory propounded to him in hearing before referee in disbarment proceeding. State v. Degele, 137 Neb. 810, 291 N.W. 554 (1940).

Where layman engages in the practice of "ambulance chasing," he is guilty of contempt of court. State ex rel. Wright v. Hinckle, 137 Neb. 735, 291 N.W. 68 (1940).

Notary may commit a witness for contempt when, during taking of deposition, witness refuses to answer proper questions. Ehlers v. State, 133 Neb. 241, 274 N.W. 570 (1937).

Former husband's failure to make payments for support of children as required by decree of divorce is not contumacious if due to lack of means and ability to procure means to pay such support money. Scott v. State, 132 Neb. 39, 270 N.W. 833 (1937).

Willful disobedience of injunction order constituted contempt. McFry v. City of Lincoln, 127 Neb. 404, 255 N.W. 239 (1934).

Obstructing sheriff in holding foreclosure sale was contempt of court. Lux v. State, 126 Neb. 133, 252 N.W. 897 (1934).

Editorial relating to case pending on appeal to Supreme Court was contemptuous per se. State v. Lovell, 117 Neb. 710, 222 N.W. 625 (1929).

Discussion of merits of case by juror with person outside of court was contempt. Rozean v. State, 109 Neb. 354, 191 N.W. 319 (1922).

Abuse of freedom of the press relating to undetermined cases in court will sustain conviction of contempt. Bee Pub. Co. v. State, 107 Neb. 74, 185 N.W. 339 (1921).

Reprehensible misconduct in open court is contempt. Aabel v. State, 86 Neb. 711, 126 N.W. 316 (1910).

Section is merely confirmatory of common law power. State v. Rosewater, 60 Neb. 438, 83 N.W. 353 (1900); State v. Bee Pub. Co., 60 Neb. 282, 83 N.W. 204 (1900).

Party may be guilty of contempt in disobeying erroneous order. Jenkins v. State, 59 Neb. 68, 80 N.W. 268 (1899).

Power to punish for contempt is inherent in courts of common law jurisdiction regardless of statute. Nebraska Children's Home Soc. v. State, 57 Neb. 765, 78 N.W. 267 (1899).

Failure to pay decree for alimony is not contempt per se. Leeder v. State, 55 Neb. 133, 75 N.W. 541 (1898); Segear v. Segear, 23 Neb. 306, 36 N.W. 536 (1888).

Statement of grounds of objection to trial before presiding judge, if on good points, is not contempt. Le Hane v. State, 48 Neb. 105, 66 N.W. 1017 (1896).

Attorney's refusal to practice before certain judge with statement of reasons, is not contempt. Hawes v. State, 46 Neb. 149, 64 N.W. 699 (1895).

Publication regarding a cause during its pendency in court of an article which tends to embarrass administration of justice is a contempt. Percival v. State, 45 Neb. 741, 64 N.W. 221 (1895).

Party ignoring alternative writ of mandamus may be guilty of contempt. McAleese v. State, 42 Neb. 886, 61 N.W. 88 (1894).

Exception to charge of judge to grand jury for purpose of securing ruling thereon is not contempt. Clair v. State, 40 Neb. 534, 59 N.W. 118 (1894).

The power to punish for contempt of court is inherent in every judicial tribunal. Rhodes v. Houston, 202 F.Supp. 624 (D. Neb. 1962).

2. Procedure

Where an affidavit is used to prosecute a contempt charge, failure to use the word "willful" is not fatal where the reading of the affidavit clearly indicates intentional disobedience. Sempek v. Sempek, 198 Neb. 300, 252 N.W.2d 284 (1977).

The right of confrontation does not apply to criminal contempt proceedings and defendant's presence is not required if there have been suitable notice and adequate opportunity to appear and be heard. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Deposition of defendant can be taken in contempt proceeding. State ex rel. Beck v. Lush, 168 Neb. 367, 95 N.W.2d 695 (1959).

Procedure to punish for violation of mandatory injunction is authorized. Meier v. Nelsen, 156 Neb. 666, 57 N.W.2d 273 (1953).

Criminal contempts must be prosecuted by information in separate action by state. Leeman v. Vocelka, 149 Neb. 702, 32 N.W.2d 274 (1948).

Conviction for contempt may be reviewed only on petition in error, as in criminal cases. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931); State v. Dodd, 99 Neb. 800, 157 N.W. 1010 (1916).

Formal complaint must be filed and opportunity given to defend, where evidence must be adduced to determine whether contempt has been committed. Gonzalez v. State, 119 Neb. 13, 226 N.W. 801 (1929).

Without formal complaint, finding by court that party to civil action is guilty of contempt is insufficient to sustain conviction. Finegold v. State, 112 Neb. 64, 198 N.W. 572 (1924).

Where offense is committed in court's presence, notice to accused is not essential. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Where act alleged is contempt per se, accused is not entitled to acquittal on mere denial. Emery v. State, 78 Neb. 547, 111 N.W. 374 (1907).

Presumptions and intendments will not be indulged in to sustain convictions for contempt. Crites v. State, 74 Neb. 687, 105 N.W. 469 (1905).

Disavowal of intent is receivable in extenuation. Mackay v. State, 60 Neb. 143, 82 N.W. 372 (1900).

Proceedings in contempt, in their nature, are criminal. Boyd v. State, 19 Neb. 128, 26 N.W. 925 (1886).

3. Punishment

The juvenile court, as a court of record, has the statutory authority pursuant to this section to punish contemptuous conduct by fine or imprisonment. In re Interest of Thomas M., 282 Neb. 316, 803 N.W.2d 46 (2011).

The Nebraska Workers' Compensation Court is a court of record. Hofferber v. Hastings Utilities, 282 Neb. 215, 803 N.W.2d 1 (2011).

This section permits a court of record to punish contempt by fine and imprisonment, but not by dismissal of a petition. Hofferber v. Hastings Utilities, 282 Neb. 215, 803 N.W.2d 1 (2011).

This section does not limit the court's inherent authority to impose sanctions in addition to those listed herein. Tyler v. Heywood, 258 Neb. 901, 607 N.W.2d 186 (2000).

This section is a codification of the common law of contempt and does not supplant a court's inherent contempt powers. The fact that this section does not list attorney fees as punishment that a court of record may impose in a contempt proceeding does not necessarily prohibit the court from awarding attorney fees under certain circumstances. Attorney fees may also be recovered when a recognized and accepted uniform course of procedure allows recovery of an attorney fee. In re Interest of Krystal P. et al., 251 Neb. 320, 557 N.W.2d 26 (1996).

Failure to support wife and child in violation of court order could be punished by contempt proceedings. State v. Pitzel, 181 Neb. 176, 147 N.W.2d 524 (1966).

Information was sufficient hereunder; sentence of four months in county jail and one hundred dollars fine for attempt to bribe juror was sustained. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Proceeding against party for contempt hereunder is in nature of criminal prosecution and governed by rules of construction applicable thereto; sentence of six months in county jail and two hundred fifty dollars fine for attempt to bribe juror was sustained. McCauley v. State, 124 Neb. 102, 245 N.W. 269 (1932).

District court could punish disobedience of its lawful orders by fine or imprisonment, or both. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Power to punish for contempt is conferred, not upon judges, but upon courts of record. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).



25-2122 Punishment; procedure.

Contempts committed in the presence of the court may be punished summarily; in other cases the party upon being brought before the court, shall be notified of the accusation against him, and have a reasonable time to make his defense.

1. Procedure

2. Review

1. Procedure

Before a sanction for criminal contempt of court committed outside the presence of the court may be levied, defendant must be brought before the court, notified of the accusation against him, and given reasonable time to make his defense. State ex rel. Collins v. Beister, 227 Neb. 829, 420 N.W.2d 309 (1988).

Appellant, who was found in contempt for tardiness after receiving notice, adequate time to prepare for a hearing, and a hearing at which he could have offered an excuse or explanation for his tardiness, cannot complain that he was convicted of constructive contempt without a hearing, technically proper notice, and the production of evidence. In re Contempt of Potter, 207 Neb. 769, 301 N.W.2d 560 (1981).

Where an affidavit is used to prosecute a contempt charge, failure to use the word "willful" is not fatal where the reading of the affidavit clearly indicates intentional disobedience. Sempek v. Sempek, 198 Neb. 300, 252 N.W.2d 284 (1977).

The right of confrontation does not apply to criminal contempt proceedings and defendant's presence is not required if there have been suitable notice and adequate opportunity to appear and be heard. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Only requirement as to information is that the accused shall be notified of the charge against him when brought before the court. In re Application of Niklaus, 144 Neb. 503, 13 N.W.2d 655 (1944).

Notary may commit a witness for contempt for refusal to answer proper questions during taking of deposition. Ehlers v. State, 133 Neb. 241, 274 N.W. 570 (1937).

Preliminary examination is not necessary in proceedings for contempt. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Contempt proceedings are in nature to be deemed criminal, and governed by same rules. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931).

Summary proceedings for contempt lie only where contempt committed in court's presence and court has judicial cognizance of facts. Judgment not stating facts constituting alleged contempt will not sustain sentence. Gonzalez v. State, 119 Neb. 13, 226 N.W. 801 (1929).

Without formal complaint, finding by court that party to civil action is guilty of contempt will not sustain conviction. Finegold v. State, 112 Neb. 64, 198 N.W. 572 (1924).

Affidavit charging constructive contempt, made by county attorney, is sufficient, though on information and belief. Tasich v. State, 111 Neb. 465, 196 N.W. 688 (1923).

Summary conviction may be had only for contempt committed in presence of court. Gordon v. State, 73 Neb. 221, 102 N.W. 458 (1905).

Proceedings are strictly construed; accused is entitled to be heard in own defense. Beckett v. State, 49 Neb. 210, 68 N.W. 473 (1896); Hawes v. State, 46 Neb. 149, 64 N.W. 699 (1895).

When committed in presence of court, affidavit must state sufficient facts to show that the case is one over which the court has jurisdiction. Hawthorne v. State, 45 Neb. 871, 64 N.W. 359 (1895).

Material facts must be stated. Ludden v. State, 31 Neb. 429, 48 N.W. 61 (1891).

This section does allow summary punishments of contempts committed in the presence of the court. In re Interest of Simon H., 8 Neb. App. 225, 590 N.W.2d 421 (1999).

Charge of contempt committed outside presence of court must be made by information. Rhodes v. Houston, 202 F.Supp. 624 (D. Neb. 1962).

2. Review

Where punishment for contempt not committed in presence of court is imposed by void order without accusation, notice or opportunity to make defense, and without evidence or trial, such order may be reviewed without motion for new trial. Muffly v. State, 129 Neb. 334, 261 N.W. 560 (1935).

Proceeding must be reviewed on error, not by appeal. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Judgment may be reviewed on error. Gandy v. State, 13 Neb. 445, 14 N.W. 143 (1882).



25-2123 Effect of punishment upon criminal liability.

Persons punished for contempt under the preceding provisions shall nevertheless be liable to indictment, if such contempt shall amount to an indictable offense; but the court before which the conviction shall be had may, in determining the punishment, take into consideration the punishment before inflicted in mitigation of the sentence.

The right of confrontation does not apply to criminal contempt proceedings and defendant's presence is not required if there have been suitable notice and adequate opportunity to appear and be heard. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Action for criminal contempt for practicing law without license was not barred by lapse of time or by statute making it a misdemeanor, there being no statute limiting time for prosecution of such action and no prejudice shown to defendant by delay. State ex rel. Wright v. Barlow, 132 Neb. 166, 271 N.W. 282 (1937).

Failure of information for contempt to use word "willful" is not fatal. Kammer v. State, 105 Neb. 224, 180 N.W. 39 (1920).



25-2124 Ejectment; complaint; allegations.

In an action for the recovery of real property, it shall be sufficient if the complaint states that the plaintiff has a legal estate therein, and is entitled to the possession thereof, describing the same, and that the defendant unlawfully keeps the plaintiff out of the possession. It shall not be necessary to state how the plaintiff's estate or ownership is derived.

1. Allegations

2. Title

3. Miscellaneous

1. Allegations

The essential elements of ejectment are legal estate, a right of possession in the plaintiff, and unlawful detention by the defendant. K & K Farming v. Federal Intermediate Credit Bank, 237 Neb. 846, 468 N.W.2d 99 (1991); Bridenbaugh v. Bryant, 79 Neb. 329, 112 N.W. 571 (1907).

In a proceeding in equity to establish corners and boundaries to land and protection of right of possession thereof, it is not necessary to allege how plaintiff's estate or ownership is derived. McGowan v. Neimann, 139 Neb. 639, 298 N.W. 411 (1941).

Special pleading is not required in ejectment action. Fitch v. Walsh, 94 Neb. 32, 142 N.W. 293 (1913).

In suit by administrator or executor, it is not necessary to allege that plaintiff has a legal estate in the land. Tillson v. Holloway, 90 Neb. 481, 134 N.W. 232 (1912).

Plaintiff must have both legal title and right of possession. Zion Evangelical Lutheran Church v. St. John's Evangelical Lutheran Church, 75 Neb. 774, 106 N.W. 1010 (1906).

Petition must allege plaintiff is entitled to possession. Wells v. Steckelberg, 52 Neb. 597, 72 N.W. 865 (1897); George v. McCullough, 48 Neb. 680, 67 N.W. 758 (1896).

Description of land in petition must be such as would enable a competent surveyor to locate it. Lane v. Abbott, 23 Neb. 489, 37 N.W. 82 (1888).

Where petition contains a particular description, by courses and distances, such description will prevail over a general statement that the land is part of a certain lot. Cushing v. Conness, 4 Neb. Unof. 669, 95 N.W. 855 (1903).

2. Title

Ejectment may be maintained by a vendor of real property against his vendee under an executory contract of sale where vendee is in default and contract provides for forfeiture. Abbas v. Demont, 152 Neb. 77, 40 N.W.2d 265 (1949).

Tax deed constitutes color of title. White v. Musser, 87 Neb. 628, 127 N.W. 1058 (1910).

Plaintiff must recover on strength of own title; adverse possession is defense. Abbott v. Coates, 62 Neb. 247, 86 N.W. 1058 (1901); Comstock v. Kerwin, 57 Neb. 1, 77 N.W. 387 (1898); Chicago, B. & Q. R. R. Co. v. Schalkopf, 54 Neb. 448, 74 N.W. 826 (1898); Omaha Real Estate & Trust Co. v. Kragscow, 47 Neb. 592, 66 N.W. 658 (1896).

Tax sale certificate is not color of title. Webb v. Thiele, 56 Neb. 752, 77 N.W. 56 (1898); McKeighan v. Hopkins, 14 Neb. 361, 15 N.W. 711 (1883).

Plaintiff must show legal estate, but evidence thereof need not be a perfect legal paper title. Lantry v. Wolff, 49 Neb. 374, 68 N.W. 494 (1896).

In trial of title, ejectment is proper proceeding. Snowden v. Tyler, 21 Neb. 199, 31 N.W. 661 (1887).

3. Miscellaneous

In an action in ejectment, a trial court's findings will not be set aside unless clearly wrong. K & K Farming v. Federal Intermediate Credit Bank, 237 Neb. 846, 468 N.W.2d 99 (1991).

Remedy for recovery of real estate by one claiming legal title against another in possession claiming an estate therein is an action of ejectment. Johnston v. Robertson, 171 Neb. 324, 106 N.W.2d 192 (1960).

Ejectment may be maintained by heir. Lewon v. Heath, 53 Neb. 707, 74 N.W. 274 (1898).

Verdict must respond to issues. Cannon v. Smith, 47 Neb. 917, 66 N.W. 999 (1896).

Record must affirmatively show plaintiff has interest in land. Wildman v. Shambaugh, 43 Neb. 371, 61 N.W. 578 (1895).

Action presents two questions, viz: title and right of possession. Malloy v. Malloy, 35 Neb. 224, 52 N.W. 1097 (1892).

Prior possession is sufficient to maintain. Robinson v. Gantt, 1 Neb. Unof. 51, 95 N.W. 506 (1901).



25-2125 Ejectment; answer; contents.

It shall be sufficient in such action if the answer denies generally the title alleged in the complaint, or that the defendant withholds possession, as the case may be; but if the defendant denies the title of the plaintiff, possession by the defendant shall be taken as admitted. If the defendant does not defend for the whole premises, the answer shall describe the particular part for which defense is made.

Defendant's general denials in an ejectment action are sufficient to raise the question of the defendant's equity in the property as a defense to the ejectment action. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

Ejectment of a vendee may be granted as a remedy for violating the terms of a land contract only where the equities of the particular case justify such a disposition, where the property is of less value than the contract price, and where such a procedure would not offend against justice and equity. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

In an ejectment action, where defendant presents an equitable defense, the case is tried, and reviewed, as an action in equity. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

In enforcing a vendor's rights in a land contract, ejectment is a more severe disposition than is the remedy of strict foreclosure. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

Under general denial, defendant may prove estoppel to defeat plaintiff's cause of action. Fitch v. Walsh, 94 Neb. 32, 142 N.W. 293 (1913).

Proof of adverse possession is admissible under general denial. Murray v. Romine, 60 Neb. 94, 82 N.W. 318 (1900).

Where answer denies title and right of possession, defendant may interpose defense of adverse possession. Fink v. Dawson, 52 Neb. 647, 72 N.W. 1037 (1897).

Defendant may interpose any number of defenses. Wanser v. Lucas, 44 Neb. 759, 62 N.W. 1108 (1895).

Defendant under general denial may prove any fact which will defeat plaintiff's cause of action. Staley v. Housel, 35 Neb. 160, 52 N.W. 888 (1892).

Statute of limitations is a defense. Gue v. Jones, 25 Neb. 634, 41 N.W. 555 (1889); Colvin v. Republican Valley Land Assn., 23 Neb. 75, 36 N.W. 361 (1888).



25-2126 Ejectment; actions between tenants in common; complaint; allegations.

In an action by a tenant in common of real property against a cotenant the plaintiff must state, in addition to what is required in section 25-2124, that the defendant either denies the plaintiff's right, or did some act amounting to such denial.

Lease by tenant in common of an entire estate is void as to interest of his cotenants. Jackson v. O'Rorke, 71 Neb. 418, 98 N.W. 1068 (1904).

Where tenant in common denies title of cotenants, and is in possession of and claiming property, such holding is adverse. Craven v. Craven, 68 Neb. 459, 94 N.W. 604 (1903).

Statute of limitations need not be pleaded. Oldig v. Fisk, 53 Neb. 156, 73 N.W. 661 (1897).

Tenant in common can recover only to extent of his title. Kirk v. Bowling, 20 Neb. 260, 29 N.W. 928 (1886).



25-2127 Ejectment; plaintiff's right terminating while action pending; verdict; judgment.

In an action for the recovery of real property, where the plaintiff shows a right to recover at the time the action was commenced, but it appears that his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact, and the plaintiff may recover for withholding the property.

Right to maintain ejectment of pendente lite purchaser was terminated upon confirmation of mortgage foreclosure sale, but recovery could be made of rents and profits. Orr v. Broad, 52 Neb. 490, 72 N.W. 850 (1897).



25-2128 Ejectment; occupying claimants; rights.

The parties in an action for the recovery of property may avail themselves, if entitled thereto, of the relief provided for in sections 76-301 to 76-311 for occupying claimants.

To recover under occupying claimant's act, defendant must have made improvements or paid taxes while in good faith claiming title. Carter v. Brown, 35 Neb. 670, 53 N.W. 580 (1892).

Measure of recovery by occupying claimant is the amount the improvements add to value of property. Fletcher v. Brown, 35 Neb. 660, 53 N.W. 577 (1892).



25-2129 Waste; negligence in preventing; liability.

Any person whose duty it is to prevent waste, and who has not used reasonable care and diligence to prevent it, is deemed to have committed it.



25-2130 Trespass; liability; damages; when recoverable.

For willful trespass, injuring any timber, tree, or shrub on the land of another, or in the street or highway in front of another's cultivated ground, yard, or town lot, or on the public grounds of any town, or any land held by this state, for any purpose whatever, the trespasser shall pay damages at the suit of any person entitled to protect or enjoy the property aforesaid.

To recover multiple damages one must distinctly claim them in his petition. George Rose Sodding & Grading Co., Inc. v. City of Omaha, 190 Neb. 12, 205 N.W.2d 655 (1973).

To constitute willful trespass, act must be done knowingly or intentionally. Hallowell v. Borchers, 150 Neb. 322, 34 N.W.2d 404 (1948).

Waste defined; equity will restrain. Hayman v. Rownd, 82 Neb. 598, 118 N.W. 328 (1908).

Injunction to restrain threatened trespass is allowable. Peterson v. Hopewell, 55 Neb. 670, 76 N.W. 451 (1898).

Entry of homesteader is sufficient to support action. Culbertson Irrigating & Water Power Co. v. Olander, 51 Neb. 539, 71 N.W. 298 (1897).



25-2131 Trespass; taking timber for repair of public highways or bridges; liability.

Nothing herein contained authorizes the recovery of more than the just value of the timber taken from uncultivated woodland for the repair of a public highway or bridge in its immediate neighborhood.



25-2132 Waste or trespass; remainderman; reversioner; rights.

The owner of an estate in remainder or reversion, may maintain an action for trespass or waste for injuries done to the inheritance, notwithstanding any intervening estate for life or years.

Lessee remaining in possession after death of life tenant becomes liable to the reversioner for reasonable value of the use and occupation of premises. Guthmann v. Vallery, 51 Neb. 824, 71 N.W. 734 (1897).

Conveyance of reversion carries rents. Eiseley v. Spooner, 23 Neb. 470, 36 N.W. 659 (1888).



25-2133 Waste or trespass; heir; rights.

An heir, whether a minor or of full age, may maintain an action for trespass or waste for injuries done in the time of his ancestors as well as in his own time, unless barred by the statute of limitations.

Action to quiet title by administrator is not a bar to like action by heir. Eayrs v. Nason, 54 Neb. 143, 74 N.W. 408 (1898).



25-2134 Waste or trespass; purchaser on execution; rights.

Where lands or tenements are sold by virtue of an execution, the purchaser at such sale may maintain his action against any person for trespass or waste occurring or existing after his purchase.



25-2135 Waste or trespass; occupant; right to use lands or timber for repairs.

Section 25-2134 is not intended to prevent the person who occupies the lands in the meantime from using them in the ordinary course of husbandry, or from using timber for the purpose of making suitable repairs thereon.



25-2136 Waste; occupant; right to use timber for repairs; limit.

If for the purpose stated in section 25-2135 the occupant employs timber vastly superior to that required for the occasion, he will be deemed to have committed waste, and will be liable accordingly.



25-2137 Complaint for foreclosure or satisfaction; where filed.

All complaints for the foreclosure or satisfaction of mortgages shall be filed in the district court where the mortgaged premises are situated.

Action to foreclose real estate mortgage must be brought in county where real estate is situated. Boehmer v. Heinen, 138 Neb. 376, 293 N.W. 237 (1940).

Right to bring action at law on promissory note, secured by real estate mortgage, has not been abolished. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

It is presumed that the law of Colorado regarding place of filing mortgage foreclosure actions is same as that of Nebraska in absence of proof to contrary. National Fidelity Life Ins. Co. v. Gordon, 130 Neb. 130, 264 N.W. 155 (1936).

Foreclosure was properly brought in county where land was located. Prudential Ins. Co. v. Bliss, 122 Neb. 561, 240 N.W. 766 (1932).

One holding interest in proceeds of sale because of rights possessed in the mortgage is necessary party in foreclosure suit. Webb v. Patterson, 114 Neb. 346, 207 N.W. 522 (1926).

A judicial foreclosure is not designed to remove the original mortgage lien and create a new and independent one; purpose of foreclosure decree was not to destroy lien of mortgages but to judicially recognize them. In re Black Ranches, Inc., 362 F.2d 8 (8th Cir. 1966).

Confirmation of sale under mortgage foreclosure after death of mortgagor is voidable but not void, and is not open to collateral attack. O'Connor v. Townsend, 87 F.2d 882 (8th Cir. 1937).

Mortgagor retains legal title and substantial interest in mortgaged real estate until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2138 Sale of premises; decree; power of court.

Whenever a complaint is filed for the foreclosure or satisfaction of a mortgage, the court has the power to decree a sale of the mortgaged premises, or such part thereof as may be sufficient to discharge the amount due on the mortgage, and the cost of suit.

1. Decree

2. Sale

3. Miscellaneous

1. Decree

Decree is final judgment; is reviewable before sale and confirmation. Schuyler Building & Loan Assn. v. Fulmer, 61 Neb. 68, 84 N.W. 609 (1900).

Decree in foreclosure is not personal judgment. Alling v. Nelson, 55 Neb. 161, 75 N.W. 581 (1898).

2. Sale

Court may in the decree provide for the sale of the premises in parcels or en masse as the best interests of the parties may require. Michigan Mutual Life Ins. Co. v. Richter, 58 Neb. 463, 78 N.W. 932 (1899); Kane v. Jonasen, 55 Neb. 757, 76 N.W. 441 (1898).

Order of sale, aside from decree, is unnecessary. Clark & Leonard Investment Co. v. Hamilton, 54 Neb. 95, 74 N.W. 430 (1898); Johnson v. Colby, 52 Neb. 327, 72 N.W. 313 (1897).

Personal notice of sale and confirmation is unnecessary. Link v. Connell, 48 Neb. 574, 67 N.W. 475 (1896).

A special execution may issue for sale of mortgaged premises on decree of foreclosure. Renard v. Brown, 7 Neb. 449 (1878).

3. Miscellaneous

Sale of real estate on mortgage foreclosure is not a bar to withdrawal of note after foreclosure is completed and the mortgagee may bring suit thereon to collect deficiency. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Defense of usury is not available to purchaser of equity of redemption. Building & Loan Assn. of Dakota v. Bilan, 59 Neb. 458, 81 N.W. 308 (1899).

Doctrine of subrogation discussed and applied. Aultman, Miller & Co. v. Bishop, 53 Neb. 545, 74 N.W. 55 (1898); Ocobock v. Baker, 52 Neb. 447, 72 N.W. 582 (1897).

Mortgagor retains legal title and substantial interest in mortgaged real estate until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2139 Decree; power of court.

When a complaint is filed for the satisfaction of a mortgage, the court has the power only to decree and compel the delivery of the possession of the premises to the purchaser thereof.

1. Deficiency judgment

2. Other remedies

1. Deficiency judgment

The use of the word "premises" does not refer to deficiencies wherein chattel mortgages are involved. Schreiner v. Witte, 143 Neb. 109, 8 N.W.2d 831 (1943).

Amendment of 1933 depriving court of jurisdiction in foreclosure action to render a deficiency judgment does not apply to mortgage obligations created prior thereto, and deficiency judgment may be entered on such an obligation at any time within five years from confirmation of sale. Bartels v. Meyer, 136 Neb. 274, 285 N.W. 698 (1939).

The general saving clause preserves the right to a deficiency judgment in the foreclosure of a mortgage obligation created prior to amendment of this section abolishing deficiency judgment. Vlazny v. Dittrich, 136 Neb. 266, 285 N.W. 697 (1939); Filley v. Mancuso, 135 Neb. 403, 281 N.W. 850 (1938); First Trust Co. of Lincoln v. Eastridge Club of Lincoln, 134 Neb. 785, 279 N.W. 720 (1938); Stowers v. Stuck, 131 Neb. 409, 268 N.W. 310 (1936).

Repeal of the statute permitting recovery of a deficiency judgment did not prevent action to revive a dormant deficiency judgment. McCormack v. Murray, 133 Neb. 125, 274 N.W. 383 (1937).

Repeal of statute permitting recovery of deficiency judgment does not affect pending actions. Arnold v. Hawley, 128 Neb. 766, 260 N.W. 284 (1935).

Statute was not applicable to suit pending when it took effect. Helfrich v. Baxter, 128 Neb. 281, 258 N.W. 532 (1935).

Act of 1933 relating to deficiency judgments was not applicable to case where decree of foreclosure was obtained, property sold and sale confirmed, and application for deficiency judgment made and denied and appeal from denial taken before act took effect. First Trust Co. of Omaha v. Glendale Realty Co., 125 Neb. 283, 250 N.W. 68 (1933).

2. Other remedies

This section only operates to separate the deficiency action from the foreclosure action and requires a separate action be brought at law to collect a deficiency after foreclosure. Carman v. Gibbs, 220 Neb. 603, 371 N.W.2d 283 (1985).

Amendment abolishing deficiency judgment in foreclosure action does not apply to action at law on note, even if accompanied by ancillary remedy of attachment. Linder v. Terre Haute Brewing Co., 139 Neb. 636, 298 N.W. 545 (1941).

Amendment abolishing deficiency judgment does not apply where the mortgage was executed before the restriction was passed and was not then due nor in litigation. Federal Land Bank of Omaha v. Plumer, 139 Neb. 301, 297 N.W. 541 (1941).

The effect of 1933 amendment is to deny a deficiency judgment to the mortgagee in a foreclosure action, and to leave unaffected other remedies for the collection of the debt. Federal Farm Mtg. Corp. v. Claussen, 138 Neb. 518, 293 N.W. 424 (1940).

Amendment of 1933 does not abolish action at law on debt secured by mortgage, and after completion of foreclosure, mortgagee may withdraw note with leave of court and bring suit thereon for deficiency. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Recovery on note after foreclosure of mortgage had been completed is allowed where leave of the court to withdraw note is obtained. Federal Farm Mtg. Corp. v. Cramb, 137 Neb. 553, 290 N.W. 440 (1940).



25-2140 Decree; effect upon right to recover for debt.

After a complaint for foreclosure or satisfaction of a mortgage is filed, while the same is pending, and after a decree is rendered thereon, no proceedings whatever shall be had at law for the recovery of the debt secured by the mortgage, or any part thereof, unless authorized by the court.

1. Scope

2. Deficiency judgment

3. Action at law

4. Miscellaneous

1. Scope

Purpose of this section is to prevent the prosecution of proceedings at law to recover the debt concurrently with proceedings to foreclose mortgage, and to eliminate the possibility of two judgments being rendered against the debtor for the same debt. Federal Farm Mtg. Corp. v. Claussen, 138 Neb. 518, 293 N.W. 424 (1940).

Conditional allowance of mortgagee's claim against mortgagor's estate did not preclude foreclosure. Quesner v. Novotny, 116 Neb. 84, 215 N.W. 796 (1927).

"After a decree rendered thereon" refers to the decree of foreclosure on the mortgage. Armstrong v. Patterson, 97 Neb. 229, 149 N.W. 408 (1914).

Filing claim against mortgagor's estate pending foreclosure does not operate as a release or discharge of mortgage. National Life Ins. Co. v. Fitzgerald, 61 Neb. 692, 85 N.W. 948 (1901).

Purpose is to avoid two actions being in progress at same time. Meehan v. First Nat. Bank of Fairfield, 44 Neb. 213, 62 N.W. 490 (1895).

2. Deficiency judgment

The general saving statute preserves right of action on claim for a deficiency judgment in suit to foreclose a mortgage not due nor in litigation at time the Legislature, without a special saving clause, passed the act of 1933 repealing the statutory provision permitting deficiency judgments. Stowers v. Stuck, 131 Neb. 409, 268 N.W. 310 (1936).

Mortgagee's petition for deficiency judgment, filed in same court where mortgage was foreclosed and sale had thereunder, is continuation of foreclosure suit, and court order authorizing prosecution thereof is not required. Scottsbluff Nat. Bank v. Pfeifer, 120 Neb. 445, 233 N.W. 255 (1930).

Application for deficiency judgment as continuation of original foreclosure suit does not require leave of court. Bennett v. Winegar, 103 Neb. 843, 174 N.W. 512 (1919).

Party is not entitled to deficiency judgment when foreclosure proceedings commenced prior thereto remain undisposed of. Wolff v. Phelps, 3 Neb. Unof. 511, 92 N.W. 143 (1902).

3. Action at law

In an action in equity for reinstatement of a mortgage where relief is denied because of laches, the court may nonetheless render judgment on the note where such alternative relief is included in the prayer. Rutt v. Frank, 186 Neb. 842, 186 N.W.2d 911 (1971).

Burden rests on mortgagee to establish that no proceedings at law have been had to recover on the mortgage indebtedness. Bankers Life Co. v. Peterson, 178 Neb. 205, 132 N.W.2d 377 (1965).

Failure to amend this section shows legislative intent to permit suit at law for deficiency after mortgage foreclosure proceeding is completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Recovery on note is allowed after foreclosure of mortgage has been completed, where plaintiff obtains leave of the court to withdraw the note. Federal Farm Mtg. Corp. v. Cramb, 137 Neb. 553, 290 N.W. 440 (1940).

It is not necessary to obtain leave of court to commence action at law on note secured by real estate mortgage where pleadings and proof show that no action has been filed in district court of county where mortgaged premises are situated to foreclose the mortgage. National Fidelity Life Ins. Co. v. Gordon, 130 Neb. 130, 264 N.W. 155 (1936).

Granting motion to dismiss application for deficiency judgment is not authority to sue. Mann v. Burkland, 68 Neb. 269, 94 N.W. 116 (1903).

After dismissal, holder of note may sue for debt. Kendall v. Selby, 66 Neb. 60, 92 N.W. 178 (1902).

Action at law is not abated by action to enforce lien in equity. Garneau v. Kendall, 61 Neb. 396, 85 N.W. 291 (1901).

There is no inhibition against the prosecution of proceedings at law to recover a debt other than the one the mortgage was given to secure. Maxwell v. Home Fire Ins. Co., 57 Neb. 207, 77 N.W. 681 (1898).

Creditor may proceed at law without having exhausted his remedy by foreclosure. Grable v. Beatty, 56 Neb. 642, 77 N.W. 49 (1898).

Pendency of proceedings against garnishees, upon judgment for the debt, stays foreclosure. Hargreaves v. Menken, 45 Neb. 668, 63 N.W. 951 (1895).

Plaintiff must plead authority to sue at law. Brayton v. Oaks, 2 Neb. Unof. 593, 89 N.W. 646 (1902).

4. Miscellaneous

A construction lien is not a mortgage for purposes of applying this section. Tilt-Up Concrete, Inc. v. Star City/Federal, Inc., 261 Neb. 64, 621 N.W.2d 502 (2001).



25-2141 Parties defendant; joinder.

If the mortgage debt is secured by the obligation or other evidence of debt of any other person besides the mortgagor, the complainant may make such person a party to the action.

After mortgage foreclosure is completed, mortgagee may sue at law for deficiency without authorization of equity court wherein foreclosure was had. Federal Farm Mtg. Corp. v. Claussen, 138 Neb. 518, 293 N.W. 424 (1940).

Amendment of 1933 did not affect right of creditor to bring suit at law on note for deficiency remaining after foreclosure of mortgage has been completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940); Federal Farm Mtg. Corp. v. Cramb, 137 Neb. 553, 290 N.W. 440 (1940).

Parties to indemnity agreement against loss on real estate mortgage are proper, though not necessary, parties to original foreclosure proceeding. First Trust Co. of Lincoln v. Airedale Ranch & Cattle Co., 136 Neb. 521, 286 N.W. 766 (1939).

Holder of secured note transferring it without disclosing that he was agent is liable for deficiency. Thornton v. Farmers & Merchants Nat. Bank of Fairbury, 117 Neb. 355, 220 N.W. 598 (1928).

Joining sureties on note secured by mortgage as defendants in foreclosure suit was proper. United States Trust Co. v. Miller, 116 Neb. 25, 215 N.W. 462 (1927).

Vendor becomes in effect surety if mortgagee elects to hold purchaser. Merriam v. Miles, 54 Neb. 566, 74 N.W. 861 (1898).

If conveyed subject to mortgage, purchaser is not liable for deficiency. Green v. Hall, 45 Neb. 89, 63 N.W. 119 (1895).

Purchaser agreeing to pay mortgage as part consideration may be sued at law or held liable on foreclosure. Reynolds v. Dietz, 39 Neb. 180, 58 N.W. 89 (1894).

Where purchaser assumes and agrees to pay mortgage, it is immaterial in foreclosure action whether vendor had mortgageable interest in premises. Bond v. Dolby, 17 Neb. 491, 23 N.W. 351 (1885).



25-2142 Complaint for foreclosure or satisfaction; allegations; complainant; designate person to receive notices; when.

(1) Upon filing a complaint for the foreclosure or satisfaction of a mortgage, the complainant shall state therein whether any proceedings have been had at law for the recovery of the debt secured thereby, or any part thereof, and whether such debt, or any part thereof, has been collected and paid.

(2) Subsequent to the filing of a complaint for the foreclosure or satisfaction of a mortgage under this section, the complainant, within five business days after receipt of a written request by a designated representative of the incorporated city or village having jurisdiction of the mortgaged property, shall provide the name and address of a person designated by the complainant to accept notices of violations of ordinances by the owner of the mortgaged property on behalf of the complainant. Failure to provide the name and address required under this subsection shall not void, invalidate, or affect in any way a complaint for the foreclosure or satisfaction of a mortgage filed under this section. This subsection does not impose upon the complainant a duty to maintain the mortgaged property. The designation of a representative to receive notices shall terminate upon transfer of fee title ownership to the mortgaged property.

1. Scope

2. Allegations

3. Miscellaneous

1. Scope

Requirement that petition state whether any proceedings at law have been brought is for protection of the debtor, and does not apply to purchaser of land who did not assume mortgage indebtedness. Federal Farm Mtg. Corp. v. Adams, 142 Neb. 202, 5 N.W.2d 384 (1942).

Failure to amend this section shows legislative intent to permit suit at law for deficiency after mortgage foreclosure proceeding is completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Section applies only to formal mortgages and not to mortgages or liens arising out of the equities between the parties. Luikart v. Bank of Benkelman, 132 Neb. 501, 272 N.W. 324 (1937); Bankers Life Ins. Co. v. Ohrt, 131 Neb. 858, 270 N.W. 497 (1936).

Statute does not apply to action to foreclose a contract for sale of real estate. Connecticut General Life Ins. Co. v. Leahy, 125 Neb. 644, 251 N.W. 278 (1933).

Defense is available to attaching creditor contesting priority. Fryer v. Fryer, 74 Neb. 845, 105 N.W. 712 (1905).

Intent of this section is to prevent prosecution of proceedings at law to recover indebtedness concurrently with proceedings to foreclose mortgage. Carman v. Harris, 61 Neb. 635, 85 N.W. 848 (1901).

Section applies only to formal mortgages, and not to liens arising from equities between parties. Dimick v. Grand Island Banking Co., 37 Neb. 394, 55 N.W. 1066 (1893).

Section is for benefit of mortgagor, and between lienors is not required. Chaffee v. Schestedt, 4 Neb. Unof. 740, 96 N.W. 161 (1903).

2. Allegations

Allegation that no proceedings at law have been had must be proved to entitle plaintiff to a decree of foreclosure. United Benefit Life Ins. Co. v. Holman, 177 Neb. 682, 130 N.W.2d 593 (1964).

Absence of required allegation is not ground for vacation of judgment after expiration of term. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

If plaintiff's allegation that no proceedings at law have been instituted for the recovery of the debt is denied, plaintiff is not entitled to a decree of foreclosure unless his allegation is supported by competent evidence. Jones v. Vennerberg, 133 Neb. 143, 274 N.W. 494 (1937).

Failure to insert in petition to foreclose mortgage allegations that there has been no action at law to collect the debt and that debt has not been paid, is not ground for reversal on appeal, where such allegations were read into the record of the trial with permission of the court, and were put in issue by an answer and tried to the court. Hitchens v. Alderson, 129 Neb. 573, 262 N.W. 501 (1935).

Where plaintiff in alleging in his petition that there had been no action at law to recover the debt failed to include the statutory words "or any part thereof," Supreme Court would permit amendment in furtherance of justice and to conform to proof. Pitman v. Henkens, 125 Neb. 621, 251 N.W. 282 (1933).

Plaintiff must allege, and if denied, prove no proceedings at law started. McMonies v. Lindgren, 115 Neb. 207, 212 N.W. 45 (1927); Young v. Thompson, 114 Neb. 804, 210 N.W. 407 (1926); Reed v. Good, 114 Neb. 777, 209 N.W. 619 (1926).

Where plaintiff is assignee he must make prima facie proof that no action has been commenced by any holder. Lyons v. Allen, 88 Neb. 41, 128 N.W. 652 (1910).

Without such allegation in pleadings, decree will be reversed. Michigan Trust Co. v. City of Red Cloud, 69 Neb. 585, 96 N.W. 140 (1903), rehearing denied 69 Neb. 592, 98 N.W. 413 (1904).

Petition must state whether action at law has been commenced, and whether debt or any part has been paid. Bing v. Morse, 51 Neb. 842, 71 N.W. 712 (1897).

3. Miscellaneous

Conditional allowance of mortgagee's claim against mortgagor's estate did not preclude foreclosure. Quesner v. Novotny, 116 Neb. 84, 215 N.W. 796 (1927).

Ordinary rules of proving a negative apply. McLanahan v. Chamberlain, 85 Neb. 850, 124 N.W. 684 (1910).

The negative allegation plaintiff must prove if denied. Beebe v. Bahr, 84 Neb. 191, 120 N.W. 1021 (1909).

Where answer is general denial, plaintiff must prove whether or not any proceedings at law have been had for the recovery of the debt. Jones v. Burtis, 57 Neb. 604, 78 N.W. 261 (1899).

Objection that no proceedings at law have been had must be made prior to rendition of decree. Henry & Coatsworth Co. v. McCurdy, 36 Neb. 863, 55 N.W. 262 (1893).



25-2143 Prior judgment at law; effect.

If it appears that any judgment has been obtained in a suit at law for the money demanded by such complaint, or any part thereof, no proceedings shall be had in such case, unless to an execution against the property of the defendant in such judgment the sheriff or other proper officer has returned that the execution is unsatisfied in whole or in part and that the defendant has no property whereof to satisfy such execution except the mortgaged premises.

Whether creditor mortgagee will be required to first exhaust mortgaged property before subjecting fraudulently transferred property to satisfaction of its judgment is within discretion of court. First Nat. Bank of Omaha v. First Cadco Corp., 189 Neb. 553, 203 N.W.2d 770 (1973).

Institution of suit at law upon note and obtaining judgment thereon is not a release of the mortgage security, and does not bar foreclosure after execution on judgment has been returned unsatisfied. Federal Farm Mtg. Corp. v. Adams, 142 Neb. 202, 5 N.W.2d 384 (1942).

Failure to amend this section disclosed legislative intent to permit suit at law for deficiency after mortgage foreclosure proceeding is completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Conditional allowance of mortgagee's claim against mortgagor's estate did not preclude foreclosure. Quesner v. Novotny, 116 Neb. 84, 215 N.W. 796 (1927).

Return of execution unsatisfied did not relieve plaintiff from alleging no action at law where there are guarantors of note. Michigan Trust Co. v. City of Red Cloud, 69 Neb. 585, 96 N.W. 140 (1903), rehearing denied 69 Neb. 592, 98 N.W. 413 (1904).

Return nulla bona, when judgment transcripted to another county is sufficient. Allegations required by preceding section are unnecessary. Montpelier Sav. Bank & Trust Co. v. Follett, 68 Neb. 416, 94 N.W. 635 (1903).

Proceedings against garnishees upon judgment for debt stays foreclosure. Hargreaves v. Menken, 45 Neb. 668, 63 N.W. 951 (1895).

Requirement is for benefit of mortgagor and between lienors is immaterial. Simmons Hardware Co. v. Brokaw, 7 Neb. 405 (1878); Chaffee v. Schestedt, 4 Neb. Unof. 740, 96 N.W. 161 (1903).

Return of sheriff nulla bona to execution in law action is sufficient to authorize court to proceed in equity. Zug v. Forgan, 3 Neb. Unof. 149, 90 N.W. 1129 (1902).



25-2144 Sale of premises; by whom made; liability and compensation of sheriff; postponement of sale; notice.

(1) All sales of mortgaged premises under a decree shall be made by a sheriff or some other person authorized by the court in the county where the premises or some part of them are situated. In all cases where the sheriff makes such sale, he or she shall act in his or her official capacity, shall be liable on his or her official bond for all his or her acts therein, and shall receive the same compensation as is provided by law for like services upon sales under execution.

(2) The sheriff or other person conducting the sale may, for any cause he or she deems expedient, postpone the sale of all or any portion of the real property from time to time until it is completed, and in every such case, notice of postponement shall be given by public declaration thereof by the sheriff or such other person at the time and place last appointed for the sale. The public declaration of the notice of postponement shall include the new date, time, and place of sale. No other notice of the postponed sale need be given unless the sale is postponed for longer than forty-five days beyond the day designated in the notice of sale, in which event notice thereof shall be given in the same manner as the original notice of sale is required to be given.

1. Person designated to hold sale

2. Miscellaneous

1. Person designated to hold sale

Objection that special master is incompetent must be made against decree directly and not by motion to vacate sale. Eddy v. Kimerer, 61 Neb. 498, 85 N.W. 540 (1901).

Deputy sheriff may conduct sale. Scottish-American Mtg. Co. v. Nye, 58 Neb. 661, 79 N.W. 553 (1899).

Master commissioner need not take or file oath; may administer oath to appraisers. George v. Keniston, 57 Neb. 313, 77 N.W. 772 (1899).

One designated to hold sale cannot delegate authority; court should not confirm sale. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 54 Neb. 228, 74 N.W. 583 (1898).

Decree of foreclosure is sufficient authority to officer to proceed; order of sale is unnecessary. Johnson v. Colby, 52 Neb. 327, 72 N.W. 313 (1897).

District court has power to appoint a person other than the sheriff to make sale. Omaha Loan & Trust Co. v. Bertrand, 51 Neb. 508, 70 N.W. 1120 (1897).

Foreclosure sale is regarded as a sale by the court itself. Conley v. State, 46 Neb. 187, 64 N.W. 708 (1895).

Appointment of some disinterested person to sell is in sound discretion of court. American Inv. Co. v. Nye, 40 Neb. 720, 59 N.W. 355 (1894).

Court may appoint special master commissioner. Jones v. Miller, 2 Neb. Unof. 582, 92 N.W. 201 (1902).

2. Miscellaneous

Sheriff does not receive additional compensation for services under this section. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Where notice of place of sale was given, as at east front door of county courthouse, and it was actually held inside the east front door at top of short flight of stairs, there is substantial compliance with the notice. Bowman v. Caldwell, 135 Neb. 554, 283 N.W. 194 (1939).

Sureties are liable for money received by sheriff on mortgage sale. Milligan v. Gallen, 64 Neb. 561, 90 N.W. 541 (1902).

Publication of notice of sale is under control of court and not parties. State ex rel. Elliott v. Holliday, 35 Neb. 327, 53 N.W. 142 (1892).

Section applies only to mortgage and tax foreclosures. Cochran v. Cochran, 1 Neb. Unof. 508, 95 N.W. 778 (1901).

Mortgagor retains legal title and substantial interest in mortgaged premises until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2145 Deed of conveyance; effect; estate conveyed.

Deed shall thereupon be executed by such sheriff, which shall vest in the purchaser the same estate that would have vested in the mortgagee if the equity of redemption had been foreclosed, and no other or greater; and such deeds shall be as valid as if executed by the mortgagor and mortgagee, and shall be an entire bar against each of them and all parties to the suit in which the decree for such sale was made, and against their heirs respectively, and all persons claiming under such heirs.

Confirmation of sale vests in purchaser estate that would have been vested in mortgagee if equity of redemption had been foreclosed. Mauzy v. Elliott, 146 Neb. 865, 22 N.W.2d 142 (1946).

The purchaser at a foreclosure sale buys all the interests of all parties to the suit. George v. Pracheil, 92 Neb. 81, 137 N.W. 880 (1912).

Deed transfers every right and interest in the property of all parties to action, unless otherwise provided. Arterburn v. Beard, 86 Neb. 733, 126 N.W. 379 (1910).

Deed is subject to rights of parties not served. Kerr v. McCreary, 84 Neb. 315, 120 N.W. 1117 (1909).

Deed conveys all interest of mortgagor, and grantee need not account to junior mortgagee, not party to action, where latter is not seeking to redeem. City of Lincoln v. Lincoln St. Ry. Co., 75 Neb. 523, 106 N.W. 317 (1906).

Foreclosure sale transfers to purchaser every right, title and interest of all the parties to the suit. Hart v. Beardsley, 67 Neb. 145, 93 N.W. 423 (1903).

Mortgagor retains legal title and substantial interest in mortgaged premises until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2146 Sale; proceeds; how applied.

The proceeds of every sale made under a decree in equity shall be applied to the discharge of the debt adjudged by such court to be due, and of the costs awarded, and if there be any surplus, it shall be brought into court for the use of the defendant, or of the persons entitled thereto, subject to the order of the court.

District court has jurisdiction over distribution of proceeds of mortgage foreclosure sale. Mauzy v. Elliott, 146 Neb. 865, 22 N.W.2d 142 (1946).

Where plaintiff bid in the property at foreclosure sale, he cannot apply interest coupons, not included in the decree, to reduce the surplus which he must pay into court above the amount due on his lien. DeMoulin Loan & Inv. Co. v. McLain, 107 Neb. 858, 187 N.W. 123 (1922).

Court may bring in all necessary parties to complete distribution of surplus. Montague v. Marunda, 71 Neb. 805, 99 N.W. 653 (1904).

Sheriff is custodian of proceeds until confirmation; then it is his duty to pay to parties entitled. Craw v. Abrams, 68 Neb. 546, 94 N.W. 639 (1903), affirmed on rehearing 68 Neb. 553, 97 N.W. 296 (1903).

Junior mortgagee, not party to foreclosure, may claim surplus. Milligan v. Gallen, 64 Neb. 561, 90 N.W. 541 (1902).

There should be ratable application to all notes secured by mortgage though some were outlawed, where security is insufficient. Patrick v. National Bank of Commerce, 63 Neb. 200, 88 N.W. 183 (1901).

Entire proceeds of sale are subject to order of court until paid out. Conley v. State, 46 Neb. 187, 64 N.W. 708 (1895).

Officer selling property has no authority to sell on credit unless authorized by express terms of decree or statute. Hooper v. Castetter, 45 Neb. 67, 63 N.W. 135 (1895).



25-2147 Sale; proceeds; surplus; disposition.

If such surplus, or any part thereof, shall remain in the court for the term of three months without being applied for, the court may direct the same to be put out at interest under the direction of the court for the benefit of the defendant, his representative or assigns, to be paid to them by the order of such court.



25-2148 Payment by defendant of sums due; effect.

Whenever a complaint is filed for the satisfaction or foreclosure of any mortgage, upon which there is due any interest on any portion or installment of the principal, and there are other portions or installments to become due subsequently, the complaint shall be dismissed upon the defendant's bringing into court, at any time before the decree of sale, the principal and interest due, with costs.

Stipulation in mortgage accelerating debt for failure to pay interest or taxes will be enforced. Crawford v. Houser, 115 Neb. 62, 211 N.W. 165 (1926).

Holder may foreclose when any installment has become due; statute begins to run on each when due. Nares v. Bell, 66 Neb. 606, 92 N.W. 571 (1903).

Deposit of money with clerk of court in vacation did not extinguish indebtedness. Commercial Investment Co. v. Peck, 53 Neb. 204, 73 N.W. 452 (1897).



25-2149 Payment by defendant of sums due; stay; decree.

If, after a decree for sale, entered against a defendant in such case, he shall bring into court the principal and interest due, with costs, the proceedings in the suit shall be stayed, but the court shall enter a decree of foreclosure and sale, to be enforced by a further order of the court, upon a subsequent default in the payment of any portion or installment of the principal, or any interest thereafter to grow due.

Section is applicable only to cases where foreclosure is for interest or part of principal. It was not intended to relieve party from forfeiture. Beisel v. Artman, 10 Neb. 181, 4 N.W. 1011 (1880).



25-2150 Reference to sheriff; sale of premises in parcels; decree; effect.

If the defendant shall not bring into court the amount due, with costs, or if for any other cause a decree shall pass for the complainant, the court may direct a reference to a sheriff to ascertain and report the situation of the mortgaged premises, or may determine the same on oral or other testimony, and if it shall appear that the same can be sold in parcels, without injury to the parties, the decree shall direct so much of the mortgaged premises to be sold as will be sufficient to pay the amount then due on such mortgage, with costs, and such decree shall remain a security for any subsequent default.



25-2151 Default in payment of installments subsequent to decree; order of sale.

If, in the case mentioned in section 25-2150, there shall be any default subsequent to such decree in the payment of any portion or installment of the principal, or any interest due upon such mortgage, the court may, upon the complaint of the complainant, by a further order, founded upon such first decree, direct a sale of so much of the mortgaged premises to be made, under such decree, as will be sufficient to satisfy the amount so due, with the costs of such complaint and subsequent proceedings thereon, and the same proceedings may be had as often as a default shall happen.



25-2152 Sale of entire property; when ordered.

If in any of the foregoing cases, it shall appear to the court that the mortgaged premises are so situated that a sale of the whole will be most beneficial to the parties, the decree shall, in the first instance, be entered for the sale of the whole premises accordingly.

Where no such finding and decree, tracts must be appraised and sold separately. Rohrer v. Fassler, 2 Neb. Unof. 262, 96 N.W. 523 (1902).



25-2153 Sale of entire property; proceeds; disposition.

In such case the proceeds of such sale shall be applied as well to the interest, portion, or installment of the principal due as towards the whole or residue of the sum secured by such mortgage, and not due and payable at the time of such sale; and if such residue does not bear interest, then the court may direct the same to be paid with a rebate of the legal interest, for the time during which such residue shall not be due and payable; or the court may direct the balance of the proceeds of such sale, after paying the sum due, with costs, to be put out at interest, for the benefit of the complainant, to be paid to him as the installments or portions of the principal or interest may become due, and the surplus for the benefit of the defendant, his representative, or assigns, to be paid to them on the order of the court.



25-2154 Satisfaction or payment; certificate; delivery to register of deeds; duties of clerk of district court; fee of register of deeds.

In all cases of foreclosure of mortgages in the several counties in the state, it shall be the duty of the clerk of the district court, on the satisfaction or payment of the amount of the decree, to forward to the register of deeds a certificate setting forth the names of parties, plaintiff and defendant, descriptions of the premises mentioned in the decree, and the book and page where the mortgage foreclosed is recorded. For such certificate the clerk of the district court shall collect the fee required pursuant to section 33-109 for recording the certificate. Such amount shall be taxed as part of the costs in the case, and such sum shall be paid to the register of deeds as the fee for recording the certificate.

Certificate issued by clerk on own motion before satisfaction of mortgage does not cancel same in favor of one with notice of facts. Ryan v. West, 63 Neb. 894, 89 N.W. 416 (1902).

If a false certificate is recorded, it does not suspend execution of decree for foreclosure and sale. Clark & Leonard Inv. Co. v. Hamilton, 54 Neb. 95, 74 N.W. 430 (1898).



25-2155 Satisfaction or payment; certificate; recording and indexing; duties of register of deeds.

It shall be the duty of the register of deeds on receipt of the certificate mentioned in section 25-2154 to enter the same upon his numerical index, and record the same in the mortgage record of his office.



25-2156 Writ of mandamus; to whom issued.

The writ of mandamus may be issued to any inferior tribunal, corporation, board or person, to compel the performance of an act which the law specifically enjoins as a duty resulting from an office, trust or station. Though it may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, it cannot control judicial discretion.

1. Scope

2. When issued

1. Scope

A duty which a private landowner would have in complying with ordinances placing restrictions on a specific use of property is not a duty that results from any "office, trust or station". State ex rel. City of Alma v. Furnas Cty. Farms, 257 Neb. 189, 595 N.W.2d 551 (1999).

Nothing in these sections governing mandamus indicates a legislative intent to waive sovereign immunity for mandamus actions against a state agency. Henderson v. Department of Corr. Servs., 256 Neb. 314, 589 N.W.2d 520 (1999).

Mandamus only lies to enforce the performance of a ministerial act or duty, and not to control judicial discretion. State ex rel. Wright v. Pepperl, 221 Neb. 664, 380 N.W.2d 259 (1986).

A motion for a writ of mandamus to compel the enforcement of a plea bargain agreement is not properly granted where the relator has the alternative remedy of a motion requesting the district court to enforce the agreement or dismiss the charges brought and where the relator has not entered a guilty plea or taken other action in detrimental reliance upon the agreement. State ex rel. Fortner v. Urbom, 211 Neb. 309, 318 N.W.2d 286 (1982).

A writ of mandamus may require an inferior tribunal to exercise its judgment but it may not control judicial discretion. State ex rel. Stansbery v. Schwasinger, 205 Neb. 457, 289 N.W.2d 506 (1980).

The exercise by county commissioners of their authority to acquire or accept rights-of-way or to establish and/or improve a new road is vested in the sound discretion of the commissioners and may not be compelled by mandamus. State ex rel. Stansbery v. Schwasinger, 205 Neb. 457, 289 N.W.2d 506 (1980).

Mandamus is generally not available for quasi-judicial or discretionary duties, but is available if the duty is ministerial. Singleton v. Kimball County Board of Commissioners, 203 Neb. 429, 279 N.W.2d 112 (1979).

Granting of disability pension under city ordinance in question was judicial in nature; mandamus not a proper remedy upon refusal to grant pension. Watts v. City of Omaha, 184 Neb. 41, 165 N.W.2d 104 (1969).

In absence of special provisions to the contrary, ordinary rules of pleading apply to mandamus. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Judicial discretion cannot be controlled by mandamus. State ex rel. Coulter v. McFarland, 166 Neb. 242, 88 N.W.2d 892 (1958); State ex rel. Cumming County Farm Bureau v. Tighe, 124 Neb. 578, 247 N.W. 419 (1933).

Mandamus is not a preventive remedy but is a coercive writ. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Mandamus is a proper remedy to enforce the performance of a ministerial act. State ex rel. Herman v. City of Grand Island, 145 Neb. 150, 15 N.W.2d 341 (1944).

To warrant issue of mandamus against officer to compel him to act, the duty must be imposed on him by law, it must exist at the time the writ is applied for, and it must be clear. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Writ of prohibition is abolished; mandamus lies where no adequate legal remedy. State ex rel. Parmenter v. Troup, 98 Neb. 333, 152 N.W. 748 (1915).

When duty is made plain by statute, and officer is given no discretion, performance may be compelled by mandamus. State ex rel. Pinkos v. Rice, 98 Neb. 36, 151 N.W. 925 (1915).

Mandamus cannot be used to control discretion of inferior tribunal or board. State ex rel. Davis v. Hoctor, 98 Neb. 15, 151 N.W. 923 (1915).

Writ should be issued in name of state upon relation of party seeking relief. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Mandamus may lie to enforce but not to control judicial action. State ex rel. Reynolds v. Graves, 66 Neb. 17, 92 N.W. 144 (1902).

Mandamus cannot be used to try the title or right to possession of real or personal property. State ex rel. Jones v. Williams, 54 Neb. 154, 74 N.W. 396 (1898).

Court cannot by mandamus control action of county board in the adjustment of claims against a county. State ex rel. Wyckoff v. Merrell, 43 Neb. 575, 61 N.W. 754 (1895).

Mandamus may issue to officer of legislative branch of government. State v. Elder, 31 Neb. 169, 47 N.W. 710 (1891).

Statute of limitations applies. State ex rel. Chem. Nat. Bank v. School Dist. No. 9 of Sherman County, 30 Neb. 520, 46 N.W. 613 (1890).

Mandamus will not issue to a justice of the peace to require him to make an order after the cause has been removed to district court. State ex rel. Rudabeck v. Livsey, 27 Neb. 55, 42 N.W. 762 (1889).

2. When issued

Mandamus is an extraordinary remedy issued to compel the performance of a purely ministerial act or duty, imposed by law upon an inferior tribunal, corporation, board, or person, where (1) the relator has a clear legal right to the relief sought, (2) there is a corresponding clear duty existing on the part of the respondent to perform the act in question, and (3) there is no other plain and adequate remedy available in the ordinary course of law. A grant or denial of mandamus is within the trial court's judicial discretion. An accepted affiliation petition pursuant to section 79-413 et seq. creates duties imposed by law owed to the public which, if ministerial, may be enforced by writ of mandamus. State ex rel. Fick v. Miller, 255 Neb. 387, 584 N.W.2d 809 (1998).

When the purpose of a request to inspect a corporation's books is to ascertain the value of the requesting shareholder's stock, the statutory penalty of 10 percent of the value of that stock for failure to comply is not an adequate remedy at law and a writ of mandamus compelling the corporation to open its books may lie. State ex rel. Lillie v. Cosgriff Co., 240 Neb. 387, 482 N.W.2d 555 (1992).

A writ of mandamus is proper to compel the transportation of nonprofit private school children on a public school district's buses pursuant to section 79-487. State ex rel. Bouc v. School Dist. of City of Lincoln, 211 Neb. 731, 320 N.W.2d 472 (1982).

Before a peremptory writ of mandamus may issue, it must appear to the court that (1) a duty is imposed by law; (2) the duty exists at the time the writ is applied for; and (3) the duty to act is clear. State ex rel. Neb. Nurses Assn. v. State Board of Nursing, 205 Neb. 792, 290 N.W.2d 453 (1980); State ex rel. Blome v. Bridgeport Irr. Dist., 205 Neb. 97, 286 N.W.2d 426 (1979).

A writ of mandamus may be issued to compel performance of act specifically provided by law. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).

Mandamus will not lie where city council acted in executive or administrative capacity to make operative the provisions of a state law already existing. State ex rel. Nelson v. Butler, 145 Neb. 638, 17 N.W.2d 683 (1945).

After the statutory period for appeal by a taxpayer has passed, one in whose favor a claim has been duly allowed by a county board may by mandamus compel the issuance of a warrant for the payment of such claim. State ex rel. Campbell v. Slavik, 144 Neb. 633, 14 N.W.2d 186 (1944).

In the enforcement of judgments against municipal corporations, mandamus is a substitute for execution, and may properly be used to enforce satisfaction of a judgment against a county. State ex rel. Warren v. Raabe, 140 Neb. 16, 299 N.W. 338 (1941).

Mandamus lies to compel issuance of certificate of registration for practice of engineering and architecture, where certificate is unreasonably and arbitrarily refused by board of examiners. Downs v. Nebraska State Board of Examiners, 139 Neb. 23, 296 N.W. 151 (1941).

Mandamus will lie to compel a public officer to perform a ministerial duty. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

Mandamus is proper remedy to enforce stockholder's right to inspect books and records of state bank, remedy by inspection and copying being inadequate. State ex rel. Charvat v. Sagl, 119 Neb. 374, 229 N.W. 118 (1930).

Mandamus will not lie to compel county court to vacate order denying jury trial to one charged with liquor offense, in view of adequate legal remedy. State ex rel. Garton v. Fulton, 118 Neb. 400, 225 N.W. 28 (1929).

Mandamus lies to compel railroad company to furnish cars to shipper. State ex rel. Luben v. Chicago & N. W. Ry. Co., 83 Neb. 524, 120 N.W. 163 (1909).

Mandamus is proper to compel one who diverts public water to maintain bridge over canal. Nuckolls County v. Guthrie & Co., 76 Neb. 464, 107 N.W. 779 (1906).

Mandamus lies to compel surrender of records by officer to his successor. State ex rel. Coney v. Hyland, 75 Neb. 767, 107 N.W. 113 (1906).

Mandamus lies to require treasurer to deposit funds in depository bank. State ex rel. First Nat. Bank of Atkinson v. Cronin, 72 Neb. 636, 101 N.W. 325 (1904).

Mandamus lies to compel county to join in repair of county line bridge or unequivocally refuse. Iske v. State ex rel. Pankonin, 72 Neb. 278, 100 N.W. 315 (1904).

Mandamus lies to compel police authorities to prevent open violation of law. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).

Mandamus will lie to enforce discharge of duty by executive state officer. State ex rel. Wright v. Savage, 64 Neb. 684, 90 N.W. 898, 91 N.W. 557 (1902).

Duty imposed upon officer and not upon his successor may be enforced by mandamus after expiration of term. Kas v. State ex rel. School Dist. No. 1, Sarpy County, 63 Neb. 581, 88 N.W. 776 (1902).

Mandamus lies to compel school board to execute district's command. Krull v. State ex rel. Furgason, 59 Neb. 97, 80 N.W. 272 (1899).

Mandamus lies to reinstate pupil in school. Jackson v. State ex rel. Majors, 57 Neb. 183, 77 N.W. 662 (1898).

Mandamus is proper remedy by county to compel county officer to report fees. State ex rel. Wayne County v. Russell, 51 Neb. 774, 71 N.W. 785 (1897).

Mandamus may be used to compel erection of viaduct in metropolitan city. Chicago, B. & Q. R. R. Co. v. State ex rel. City of Omaha, 47 Neb. 549, 66 N.W. 624 (1896).

Mandamus is proper remedy to compel canvassing board to reconvene and correct canvass of returns. State ex rel. Welty v. McFadden, 46 Neb. 668, 65 N.W. 800 (1896).

Mandamus lies to compel approval of official bonds. State ex rel. Horne v. Holcomb, 46 Neb. 88, 64 N.W. 437 (1895).

Relator must trace his right through a public duty of respondent and not his private obligation. State ex rel. Gillilan v. Home St. Ry. Co., 43 Neb. 830, 62 N.W. 225 (1895).

Mandamus lies to compel county to repair bridge. Dutton v. State ex rel. Pankonin, 42 Neb. 804, 60 N.W. 1042 (1894).

Mandamus will lie to enforce duty which law enjoins when respondent in default. Strunk v. State ex rel. Lippi, 33 Neb. 322, 50 N.W. 14 (1891).

Mandamus lies to compel payment of official salaries. Von Forel v. State, 4 Neb. Unof. 843, 96 N.W. 648 (1903).



25-2157 Writ; when not issued.

The writ of mandamus may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law. It may issue on the information of the party beneficially interested.

1. Adequate remedy at law

2. When not issued

1. Adequate remedy at law

For writ of mandamus to issue, there must be no other plain and adequate remedy available in the ordinary course of law. State ex rel. Fick v. Miller, 255 Neb. 387, 584 N.W.2d 809 (1998).

Mandamus is not available if there is an adequate remedy at law. Little v. Board of County Commissioners of Cherry County, 179 Neb. 655, 140 N.W.2d 1 (1966).

Where there is another adequate remedy, mandamus is not available. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

The writ of mandamus may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law. State ex rel. Campbell v. Slavik, 144 Neb. 633, 14 N.W.2d 186 (1944); State ex rel. Cuming Co. Farm Bureau v. Tighe, 124 Neb. 578, 247 N.W. 419 (1933).

Writ of mandamus may not be issued in case where police officer alleges he has been illegally suspended by city council, as he has adequate remedy at law. State ex rel. Sutton v. Towl, 127 Neb. 848, 257 N.W. 263 (1934).

Writ will not issue to review action of inferior court, or to coerce judicial discretion, where there is adequate legal remedy. State ex rel. Garton v. Fulton, 118 Neb. 400, 225 N.W. 28 (1929).

Mandamus is not the proper remedy to correct errors in assessments for special benefits by equalization board. State ex rel. Funke v. Lancaster County, 110 Neb. 635, 194 N.W. 807 (1923).

Correct practice is to issue writ in the name of the state upon the relation of the party claiming the relief sought. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Appeal from county board of equalization is adequate; test of adequacy stated. State ex rel. Mickey v. Drexel, 75 Neb. 751, 107 N.W. 110 (1906).

Remedy by appeal from action of county board on claim is adequate; mandamus will not be allowed. Mitchell v. County of Clay, 69 Neb. 779, 96 N.W. 673 (1903), reversed on rehearing 69 Neb. 795, 98 N.W. 662 (1904).

Mandamus to compel issuance of warrant would not issue where adequate remedy at law existed. Horton v. State ex rel. Hayden, 60 Neb. 701, 84 N.W. 87 (1900).

Where county board of equalization could grant relief, mandamus will not lie. State ex rel. Young v. Osborn, 60 Neb. 415, 83 N.W. 357 (1900).

Mandamus is not allowed where statute has provided special remedy. Nebraska Tel. Co. v. State ex rel. Yeiser, 55 Neb. 627, 76 N.W. 171 (1898).

Mandamus will not lie in first instance in Supreme Court to compel action by clerk of district court. State ex rel. Solman v. Moores, 29 Neb. 122, 45 N.W. 278 (1890).

Right of review or appeal prevents mandamus. State ex rel. Neeland v. Follmer, 4 Neb. Unof. 376, 94 N.W. 103 (1903).

Mandamus will not issue to compel vacation of order granting new trial, as appeal is adequate remedy. State ex rel. Chadron L. & B. Assn. v. Westover, 2 Neb. Unof. 768, 89 N.W. 1002 (1902).

2. When not issued

A writ of mandamus is an extraordinary remedy and may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law. State ex rel. Greyhound Lines, Inc. v. City of Omaha, 227 Neb. 676, 419 N.W.2d 539 (1988).

Mandamus will not lie to compel a city to revoke a development permit it has issued. Larson v. City of Omaha, 226 Neb. 751, 415 N.W.2d 115 (1987).

The mere fact that there is another remedy at law will not prevent the issuance of a writ of mandamus unless the other remedy is adequate to afford relief upon the very subject matter involved. State ex rel. Herman v. City of Grand Island, 145 Neb. 150, 15 N.W.2d 341 (1944).

Judgment for debt against county is a condition precedent to issuance of writ of mandamus to make levy for its payment. State ex rel. Warren v. Raabe, 140 Neb. 16, 299 N.W. 338 (1941).

Where remedy by inspection and copying books and papers is inadequate, mandamus will lie to enforce stockholder's right to inspect books and records of state bank. State ex rel. Charvat v. Sagl, 119 Neb. 374, 229 N.W. 118 (1930).

Discretion of state board in awarding contract to lowest responsible bidder will not be controlled by mandamus. State ex rel. Neb. Building & Inv. Co. v. Board of Comrs. of State Institutions, 105 Neb. 570, 181 N.W. 530 (1921).

Mandamus will not lie to compel president pro tem of city council to name standing committees when duty is not enjoined by law. State ex rel. Bishop v. Dunn, 76 Neb. 155, 107 N.W. 236 (1906).

Mandamus does not lie to determine title to office. State ex rel. Coney v. Hyland, 75 Neb. 767, 107 N.W. 113 (1906); State ex rel. Truesdell v. Plambeck, 36 Neb. 401, 54 N.W. 667 (1893).

Mandamus is not proper to correct error of including irrelevant matter in bill of exceptions. State ex rel. Cobb v. Fawcett, 64 Neb. 496, 90 N.W. 250 (1902).

Mandamus will not lie to compel county board to construct drainage ditch, where relator is not shown to be interested. Van Horn v. State ex rel. Allen, 51 Neb. 232, 70 N.W. 941 (1897).

Mandamus lies to compel action, not to correct errors committed by court or other judicial body. McGee v. State ex rel. North American Cattle Co., 32 Neb. 149, 49 N.W. 220 (1891).

Mandamus will not lie to compel payment of dormant judgment. State ex rel. Craig v. School Dist. No. 2 of Phelps County, 25 Neb. 301, 41 N.W. 155 (1888).

Mandamus will not lie to compel building of railroad station. State ex rel. Moore v. Chicago, St. P., M. & O. R. R. Co., 19 Neb. 476, 27 N.W. 434 (1886).



25-2158 Alternative and peremptory writs.

The writ is either alternative or peremptory. The alternative writ must state concisely the facts showing the obligation of the defendant to perform the act, and his omission to perform it, and command him, that immediately upon the receipt of the writ, or at some other specified time, he do the act required to be performed, or show cause before the court whence the writ issued, at a specified time and place, why he has not done so; and that he then and there return the writ, with his certificate of having done as he is commanded. The peremptory writ must be in a similar form, except that the words requiring the defendant to show cause why he has not done as commanded must be omitted.

Alternative writ should contain an order to show cause. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Two types of writs of mandamus are recognized and defined. State ex rel. Beck v. Chicago, St. P., M. & O. Ry. Co., 164 Neb. 60, 81 N.W.2d 584 (1957).

Nothing can be contained in the peremptory writ that is not embraced in the alternative writ. State ex rel. Shriver v. Karr, 64 Neb. 514, 90 N.W. 298 (1902).

Peremptory writ must conform strictly to command of alternative writ and clearly show duty to be performed. Laflin v. State ex rel. Gray, 49 Neb. 614, 68 N.W. 1022 (1896).

Alternative writ must state all facts necessary to justify order sought. State ex rel. Mitchell v. School Dist. No. 9 of York County, 8 Neb. 92 (1878).



25-2159 Peremptory writ; when allowed in first instance.

When the right to require the performance of the act is clear and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus may be allowed in the first instance. In all other cases, the alternative writ must be first issued, except that a peremptory mandamus in the first instance shall not be given in any case involving the delivery of irrigation water if the Director of Natural Resources as defined in section 25-1062.01 is a party.

When right to writ is clear and no excuse can be given for failure to perform duty, peremptory writ may be issued. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Peremptory writ may be issued without notice only where court can take judicial notice that a valid excuse is impossible. State ex rel. Beck v. Chicago, St. P., M. & O. Ry. Co., 164 Neb. 60, 81 N.W.2d 584 (1957).

Peremptory writ without notice should be issued only where legal right to it is clearly shown. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

A peremptory writ of mandamus may issue without notice only where there is no room for controversy as to the right of the applicant thereto, and where judicial notice can be taken that a valid excuse for failure to act cannot be given. State ex rel. Platte Valley Irr. Dist. v. Cochran, 139 Neb. 324, 297 N.W. 587 (1941).

Peremptory writ cannot issue without notice unless court can take judicial notice that defense is impossible. State ex rel. Chicago & N. W. Ry. Co. v. Harrington, 78 Neb. 395, 110 N.W. 1016 (1907).

Relator's right and respondent's duty must clearly appear. State ex rel. Niles v. Weston, 67 Neb. 175, 93 N.W. 182 (1903).

Peremptory writ may issue against public officer without notice but not against officer of private corporation. Horton v. State ex rel. Hayden, 60 Neb. 701, 84 N.W. 87 (1900).

Court may grant peremptory writ at chambers only when right is clear. Mayer v. State ex rel. Wilkinson, 52 Neb. 764, 73 N.W. 214 (1897).

When facts are disputed on hearing to show cause, alternative writ should issue. American Waterworks Co. v. State ex rel. O'Connor, 31 Neb. 445, 48 N.W. 64 (1891).



25-2160 Peremptory writ; motion; affidavit required; notice; order to show cause; actions involving irrigation water.

The motion for the writ must be made upon affidavit. The court may require a notice of the application to be given to the adverse party, may grant an order to show cause why it should not be allowed, or may grant the writ without notice. No peremptory writ of mandamus shall be allowed in any case involving the delivery of irrigation water if the Director of Natural Resources, as defined in section 25-1062.01, is a party unless notice by either registered or certified mail has been given, as provided therein, seventy-two hours prior to the time of hearing to the director and division supervisor in the water division created by section 61-212 in which the action is brought and to all appropriators whose rights to the delivery of water might in any manner be affected, of the time and place of the hearing. In such case, any person, natural or artificial, injured or likely to be injured by the granting of such writ, may intervene in such action at any stage of the proceedings and become a party to such litigation.

A verification which is a part of an affidavit upon which a writ of mandamus is sought must be positively verified, and a verification based upon mere belief is inadequate. State ex rel. Van Cleave v. City of No. Platte, 213 Neb. 426, 329 N.W.2d 358 (1983).

To sustain an application for mandamus, motion for the writ must be made upon affidavit. Little v. Board of County Commissioners of Cherry County, 179 Neb. 655, 140 N.W.2d 1 (1966).

If no alternative writ has been granted, case may be heard on petition and response thereto. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Petition must be filed, and writ allowed by judge. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).

Action is not begun until motion and affidavit, or petition verified positively, filed. State ex rel. Chicago & N. W. Ry. Co. v. Harrington, 78 Neb. 395, 110 N.W. 1016 (1907).

Affidavit upon information and belief is insufficient but is amendable. Steidl v. State ex rel. School Dist. of the City of Crete, 63 Neb. 695, 88 N.W. 853 (1902).

Writ issues upon motion supported by affidavit. State ex rel. Otto v. Commissioners of Lancaster County, 49 Neb. 51, 68 N.W. 336 (1896).

Application must show prior demand and refusal, and facts showing legal duty of respondent. Kemerer v. State ex rel. Garber, 7 Neb. 130 (1878).



25-2161 Writ; endorsement of allowance; service; neglect to return; penalty.

The allowance of the writ must be endorsed thereon, signed by a judge of the court granting it, and the writ must be served personally upon the defendant. If the defendant duly served neglects to return the same, he shall be proceeded against, as for a contempt.

This section does not authorize judge to issue writ. Clerk of district court issues writ, authenticated by seal of the court. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).



25-2162 Alternative writ; answer.

On the return day of the alternative writ, or such further day as the court may allow, the party on whom the writ shall have been served may show cause, by answer made, in the same manner as an answer to a complaint in a civil action.

The alternative writ and answer thereto constitute the pleadings. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).



25-2163 Peremptory writ; when issued; failure to answer, effect; pleading new matter, effect.

If no answer be made, a peremptory mandamus must be allowed against the defendant. If an answer be made containing new matter, the same shall not in any respect conclude the plaintiff, who may, on the trial or other proceeding, avail himself of any valid objection to its sufficiency, or may countervail it by proof, either in direct denial or by way of avoidance.

If no answer is filed to alternative writ, peremptory writ must be allowed. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Plaintiff may avail himself of any valid objection to new matter contained in the answer. State ex rel. Seth Thomas Clock Co. v. Board of County Commissioners of Cass County, 60 Neb. 566, 83 N.W. 733 (1900).



25-2164 Pleadings; trial.

No other pleading or written allegation is allowed than the writ and answer. These are the pleadings in the case, and have the same effect and are to be construed and may be amended in the same manner as pleadings in a civil action; and the issues thereby joined must be tried, and the further proceedings thereon had in the same manner as in a civil action.

1. Pleadings

2. Trial

1. Pleadings

The alternative writ and the answer constitute the pleadings. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Where no ruling was made on demurrer to return and trial was had, demurrer was held to have been waived. State ex rel. League of Municipalities v. Loup River Public Power Dist., 158 Neb. 160, 62 N.W.2d 682 (1954).

Difference between alternative and peremptory writ did not prejudice defendant. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).

In mandamus proceedings no pleading is authorized other than writ and the answer; intervention should be denied. State ex rel. Randall v. Hall, 125 Neb. 236, 249 N.W. 756 (1933).

Demurrer to alternative writ is irregular, but is treated as admission of facts alleged in writ. State ex rel. Glatfelter v. Hart, 106 Neb. 61, 182 N.W. 567 (1921).

Demurrer is proper method to assail defective petition for mandamus. State ex rel. Kelley v. Ferguson, 95 Neb. 63, 144 N.W. 1039 (1914).

Demurrer is proper to test sufficiency of petition. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Issuance of new writ to amend old is not commencement of new action. Kas v. State ex rel. School Dist. No. 1 of Sarpy County, 63 Neb. 581, 88 N.W. 776 (1902).

No pleading other than writ and the answer is allowed. State ex rel. Wayne County v. Russell, 51 Neb. 774, 71 N.W. 785 (1897).

Upon defendant's demurrer, writ only is considered. King v. State ex rel. School Dist. No. 1 of Hall County, 50 Neb. 66, 69 N.W. 307 (1896).

Material averment in application, not denied in the answer, must be taken as true. State ex rel. Marquett, Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

2. Trial

Mandamus is law action, and motion for new trial is necessary. State ex rel. McKee v. Porter, 90 Neb. 233, 133 N.W. 189 (1911).

Liberal rules of amendment provided by code apply to mandamus proceeding. State ex rel. Shriver v. Karr, 64 Neb. 514, 90 N.W. 298 (1902).

Jury trial is not demandable as matter of right. Mayer v. State ex rel. Wilkinson, 52 Neb. 764, 73 N.W. 214 (1897).

Facts cannot be tried on affidavits over objection. American Waterworks Co. v. State ex rel. O'Connor, 31 Neb. 445, 48 N.W. 64 (1891).

A motion for summary judgment is a proper procedural device in an action for a writ of mandamus. Russell v. Clarke, 15 Neb. App. 221, 724 N.W.2d 840 (2006).



25-2165 Judgment for plaintiff; damages; peremptory writ granted; costs and attorney's fees, authorized.

If judgment be given for the plaintiff, he or she shall recover the damages which he or she shall have sustained, to be ascertained by the court or a jury, or by referees, in a civil action, and a peremptory mandamus shall also be granted to him or her without delay. In addition to damages the court may also award costs and reasonable attorney's fees. The costs and attorney's fees shall be paid by the governmental body represented by the public official or employee.

The right of a plaintiff to an award of attorney fees is dependent upon the plaintiff's having recovered judgment. State ex rel. PROUD v. Conley, 236 Neb. 122, 459 N.W.2d 222 (1990).

Attorney's fee is not allowable as "damages" where judgment is given for plaintiff hereunder. State ex rel. Charvat v. Sagl, 119 Neb. 374, 229 N.W. 118 (1930).



25-2166 Recovery of damages; effect upon right of action.

A recovery of damages by virtue of this chapter, against a party, who shall have made a return to a writ of mandamus, is a bar to any other action against the same party for the making of such return.



25-2167 Peremptory writ directed to public officials; imposition of fine; payment; effect.

Whenever a peremptory mandamus is directed to any public officer, body or board, commanding the performance of any public duty, specially enjoined by law, if it appear to the court that such officer, or any member of such body or board, has without just excuse refused or neglected to perform the duty so enjoined, the court may impose a fine not exceeding five hundred dollars upon every such officer, or member of such body or board. Such fine, when collected, shall be paid into the treasury of the county where the duty ought to have been performed; and the payment thereof is a bar to an action for any penalty incurred by such officer, or member of such body or board, by reason of his refusal or neglect to perform the duty so enjoined.



25-2168 Right of private persons to bring action.

Any private person may on his own relation sue out writs of mandamus without application to the prosecuting attorney.

Private person may on his own relation bring mandamus action. McFarland v. State, 165 Neb. 487, 86 N.W.2d 182 (1957).

Writ is issued in name of state, upon relation of party seeking relief. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Party may bring mandamus in name of state on his relation. State ex rel. Levy v. Spicer, 36 Neb. 469, 54 N.W. 849 (1893).



25-2169 Action by private person; costs.

Private persons suing out writs of mandamus, under the provisions of sections 25-2156 to 25-2168, shall be liable for costs as in civil cases.



25-2170 Complaint for partition; parties; allegations.

The complaint shall describe the property, and the several interests and estates of the several joint owners, or lessees thereof, if known. All tenants in common, joint tenants, or lessees of any estate in land or interest therein, or of any mineral, coal, petroleum, or gas rights, may be compelled to make or suffer partition of such estate or estates in the manner hereinafter prescribed.

1. Right to partition

2. Procedure

3. Attorney's fees

1. Right to partition

The removal of minerals whether held in solution upon the land or resting in the soil or subsurface, is the removal of a component part of the real estate itself. The severance changes the character of the property, but it remains real estate until detached. Wheelock & Manning OO Ranches, Inc. v. Heath, 201 Neb. 835, 272 N.W.2d 768 (1978).

Once joint title in real estate is established, partition may be had as a matter of law. Yunghans v. O'Toole, 199 Neb. 317, 258 N.W.2d 810 (1977).

A life tenant who owns no other interest in the property cannot compel partition over objection of remaindermen. Dixon v. Dixon, 189 Neb. 212, 202 N.W.2d 180 (1972).

Lessee for a term of years cannot prevent partition where life tenant fails to object to partition. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).

Joint tenants and tenants in common of a future interest, subject to an outstanding life estate in the whole of the premises, may bring or be compelled to suffer partition. Baskins v. Krepcik, 153 Neb. 36, 43 N.W.2d 624 (1950).

When there is outstanding estate for life vested in another to the whole of the premises for which partition is sought, a remainderman cannot maintain partition over the objection of the holder of the life estate. Bodeman v. Cary, 152 Neb. 506, 41 N.W.2d 797 (1950).

This state enacted partition statute to give parties the right to sale of property and division of proceeds where partition in kind could not be made without great prejudice to the owners. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).

Each joint tenant is entitled to partition of estate continuing during life of all tenants; on death of one of two joint tenants, survivor takes all. Arthur v. Arthur, 115 Neb. 781, 215 N.W. 117 (1927).

Life tenant and remaindermen cannot require other remaindermen to submit to partition against their will, contrary to will restricting right. Freeland v. Andersen, 114 Neb. 822, 211 N.W. 167 (1926).

Remaindermen cannot maintain partition over objection of life tenant. Weddingfeld v. Weddingfeld, 109 Neb. 729, 192 N.W. 227 (1923).

Partition is not maintainable in violation of plaintiff's agreement or of restriction imposed by grantor. Wicker v. Moore, 79 Neb. 755, 113 N.W. 148 (1907).

Only joint tenant or tenant in common may maintain action; administrator cannot. Phillips v. Dorris, 56 Neb. 293, 76 N.W. 555 (1898); Barr v. Lamaster, 48 Neb. 114, 66 N.W. 1110 (1896).

Compulsory partition is matter of right of any tenant; co-reversioners may partition. Oliver v. Lansing, 50 Neb. 828, 70 N.W. 369 (1897).

2. Procedure

Petition in action for partition was not defective because of failure to allege joint tenancy where facts were alleged in detail setting out the interests of the parties. Giles v. Sheridan, 179 Neb. 257, 137 N.W.2d 828 (1965).

One of several tenants in common has an absolute right to a partition of real estate, in the absence of an agreement or other impediment to the contrary, and such action may be brought by the guardian of an incompetent person who is a tenant in common. Windle v. Kelly, 135 Neb. 143, 280 N.W. 445 (1938).

Where there is an estate for life vested in a third person in the whole of the premises of which partition is sought a remainderman cannot maintain an action in partition over the objection of the holder of the life estate. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

It is error to order partition, over objection of some beneficiaries, of land conveyed in trust to pay rents and profits to beneficiaries and to sell land within trustee's discretion; if trustee dies, successor should be appointed. Heiser v. Brehm, 117 Neb. 472, 221 N.W. 97 (1928).

3. Attorney's fees

Where partition proceedings are amicable and for the benefit of all parties in interest, an attorney's fee should be allowed even though there is a contest between the parties over whether property sold for fair value at partition sale. Wilcox v. Halligan, 141 Neb. 643, 4 N.W.2d 750 (1942).



25-2170.01 Who may compel partition.

Any joint owner of any real estate or of any interest therein or of any mineral, coal, petroleum, or gas rights, whether held in fee or by lease or otherwise, may compel a partition thereof in the manner provided in sections 25-2170 to 25-21,111.

Partition, if well founded, is an absolute right, and a conservator need not obtain a license to so act. Cofer v. Perkins, 199 Neb. 327, 258 N.W.2d 807 (1977).

A life tenant who owns no other interest in the property cannot compel partition over objection of remaindermen. Dixon v. Dixon, 189 Neb. 212, 202 N.W.2d 180 (1972).

Action to partition mineral interests in lands was authorized by this section. Phillips v. Phillips, 170 Neb. 733, 104 N.W.2d 52 (1960).

Lessee for term of years holding an entire interest in lease has no leasehold to partition. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2171 Complaint; unknown owners or interests; allegations.

If the number of shares or interests is known, but the owners thereof are unknown, or if there are, or are supposed to be, any interests which are unknown, contingent or doubtful, these facts shall be set forth in the complaint with reasonable certainty.



25-2172 Parties; lienholders.

Creditors having a specific or general lien upon all or any portion of the property may or may not be made parties, at the option of the plaintiff.

Plaintiff in partition suit may at his option make holder of tax lien a party to the suit. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

Creditor having a specific or a general lien upon property being partitioned may or may not be made a party at the option of the plaintiff. Majerus v. Santo, 143 Neb. 774, 10 N.W.2d 608 (1943).



25-2173 Liens upon undivided interests; lien for costs paramount.

If the lien is upon one or more undivided interests of any of the parties, it shall, after partition or sale, remain a charge upon those particular interests or the proceeds thereof. But the due proportion of costs is a charge upon those interests paramount to all other liens.

Proceeds are not exempt as personalty against judgment lien. First Nat. Bank of Albion v. Snyder, 2 Neb. Unof. 136, 96 N.W. 285 (1901).



25-2174 Answer; contents.

The answers of the defendants must state, among other things, the amount and nature of their respective interests. They may deny the interest of any of the plaintiffs, and by supplemental pleading, if necessary, may deny the interests of any of the other defendants.

Where plaintiff bases action on legal title, defendant may set up in answer equitable defense thereto. Lynch v. Lynch, 18 Neb. 586, 26 N.W. 390 (1886).



25-2175 Repealed. Laws 2002, LB 876, § 92.



25-2176 Trial; costs.

Issues may thereupon be joined and tried between any of the contesting parties, the question of costs on such issues being regulated between the contestants agreeably to the principles applicable to other cases.

Issues may be joined and trial had between any of contesting parties to the suit. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).



25-2177 Trial; proof.

Each of the parties appearing, whether as plaintiff or defendant, must exhibit his documentary proof of title, if he has any, and must file the same, or copies thereof, with the clerk.

Method of proving claims of both plaintiffs and defendants is provided. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

In partition suit, each party must exhibit his documentary proof of title. Frankenberger v. Holm, 154 Neb. 80, 46 N.W.2d 901 (1951).

Filing documentary evidence is not jurisdictional. Kazebeer v. Nunemaker, 82 Neb. 732, 118 N.W. 646 (1908).



25-2178 Pleadings; when taken as true.

If the statements in the complaint are not denied in the answer or contradicted by the documentary proof exhibited, they shall be taken as true.

Uncontroverted statements in petition and answer will be taken as true. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

Court should first enter judgment confirming shares before determining whether or not partition is practicable. Burke v. Cunningham, 42 Neb. 645, 60 N.W. 903 (1894).



25-2179 Judgment.

After all the shares and interests of the parties have been settled in any of the methods aforesaid, judgment shall be rendered confirming those shares and interests, and directing partition to be made accordingly.

An affirmative judgment in favor of a cross-petitioner on a tax sale certificate can be obtained in a partition suit. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

Where partition suit is amicable and for benefit of all parties, court may allow a reasonable attorney's fee to be paid by parties in proportion to their interests. Mabry v. Mudd, 132 Neb. 610, 272 N.W. 574 (1937).

When partition has been ordered, no appeal lies until same has been effected and confirmed. Peterson v. Damoude, 98 Neb. 370, 152 N.W. 786 (1915); Peterson v. Damoude, 95 Neb. 469, 145 N.W. 847 (1914).

Judgment fixing shares is a final judgment and is res judicata of the interests of the parties. Staats v. Wilson, 76 Neb. 204, 107 N.W. 230 (1906).



25-2180 Referee or referees; appointment; duty.

Upon entering such judgment the court shall appoint a referee or referees, not exceeding three in number, to make partition into the requisite number of shares.

Under this section, the court is required to appoint at least one referee. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

Referee in partition is an officer of the court. Knouse v. Knouse, 157 Neb. 748, 61 N.W.2d 388 (1953).

Referee in partition is an officer of the court subject to its lawful orders and directions. Siekert v. Soester, 144 Neb. 321, 13 N.W.2d 139 (1944).

Referees in first instance determine practicability of partition. Burke v. Cunningham, 42 Neb. 645, 60 N.W. 903 (1894).

Court may also appoint referee to make accounting. Mills v. Miller, 3 Neb. 87 (1873).



25-2181 Report of referees.

If it appears to the referee or referees that partition cannot be made without great prejudice to the owners, they shall so report to the court.

Under this section, the referee is required to report to the court if it appears to the referee that partition in kind cannot be made without great prejudice to the owners. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

When the evidence showed that only two of four tracts were contiguous, the tracts had different uses, the tracts would not typically be offered for sale together and would not bring a higher price if sold together, and another party proposed an in-kind distribution that came close to dividing the land into equal thirds based on appraised value, a plaintiff for partition failed to show partition in kind would result in great prejudice to the owners and did not rebut the presumption that real estate should be distributed in kind. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

Presumption is in favor of partition in kind; however, the character and location of the property, or the amount of interest sought to be assigned, or both, may be such that it will be presumed that partition in kind cannot be made. Nordhausen v. Christner, 215 Neb. 367, 338 N.W.2d 754 (1983).

As between partition in kind or sale of land, partition in kind is preferred. Phillips v. Phillips, 170 Neb. 733, 104 N.W.2d 52 (1960).

The effect of this section, in connection with section 25-2183, is to make uncertain whether property should be partitioned in kind or sold and the proceeds distributed, until a judicial determination of that issue is made by the court. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).

Effect of this section, together with section authorizing court to order sale if satisfied with report, is to make uncertain whether land will be physically divided or sold. Heiser v. Brehm, 117 Neb. 472, 221 N.W. 97 (1928).

Impracticability of partition does not render action adversary; attorney's fees should be allowed if amicable. Smith v. Palmer, 91 Neb. 796, 137 N.W. 843 (1912).



25-2182 Referees; special allotments; when directed.

For good and sufficient reasons appearing to the court, the referee or referees may be directed to allot particular portions of the land to particular individuals. In other cases the shares must be made as nearly as possible of equal value.

The trial court is given power to direct the referee to allot particular portions of land to particular individuals, and unless so allotted the shares may be drawn by lot. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).

Court may allot particular portions to particular individuals. McClave v. McClave, 60 Neb. 464, 83 N.W. 668 (1900).

Court may award compensation or charge land where incapable of fair division. Lynch v. Lynch, 18 Neb. 586, 26 N.W. 390 (1886).



25-2183 Sale; order; place held.

If satisfied with such report the court shall cause an order to be entered directing the referee or referees to sell the premises so situated, and shall also fix the place and terms of sale. The sale may be held at any place in the county in which the action is brought, or if there is land situated in two or more counties, sale may be had in any county in which any part of the real estate is situated.

The effect of this section, in connection with section 25-2181, is to make uncertain whether property should be partitioned in kind or sold and the proceeds distributed, until a judicial determination of that issue is made by the court. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).



25-2184 Referees; bond; conditions; further security.

Before proceeding to sell, the referee or referees shall each give security, to be fixed by the court and to be approved by the clerk of said court or the judge thereof, conditioned for the faithful discharge of his duties. At any time thereafter the court may require further and better security.



25-2185 Sale of property; notice; procedure.

The same notice of sale shall be given as when lands are sold on execution by the sheriff, and the sale shall be conducted in like manner, except as to place of sale.

Appraisement is unnecessary. Schick v. Whitcomb, 68 Neb. 784, 94 N.W. 1023 (1903).



25-2186 Sale of property; report of referee.

After completing said sale, the referee or referees must report their proceedings to the court, with a description of the different parcels of land sold to each purchaser, and the price bid therefor, which report shall be filed with the clerk.

Sale may be made prior to report. Schick v. Whitcomb, 68 Neb. 784, 94 N.W. 1023 (1903).



25-2187 Encumbrances; referee; appointment; report; appeal.

If deemed advisable, the court may appoint a referee to inquire into the nature and amount of encumbrances, and report accordingly. From that report an appeal lies to the court.

Referee may inquire into and report as to the nature and the amount of encumbrances. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2188 Encumbrances; duty of referee; notice of hearing.

The referee shall give the parties interested at least five days' notice of the time and place when he will receive proof of the amount of such encumbrances.



25-2189 Encumbrances; evidence before referee.

In taking such proof he may receive, with other evidence, the affidavit of the parties interested.



25-2190 Encumbrances; payment with consent of owner.

If any encumbrance is ascertained to exist, the proceeds of the sale of that portion, after the payment of costs, or so much thereof as is necessary, shall, if the owner consents, be paid over to the encumbrancer.

Where there is an encumbrance on a share, proceeds of sale if owner consents may be paid over to encumbrancer. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).

This section shows legislative intent to permit partition subject to outstanding encumbrance such as a life estate. Baskins v. Krepcik, 153 Neb. 36, 43 N.W.2d 624 (1950).

Where there is an estate for life vested in a third person in the whole of the premises of which partition is sought, a remainderman cannot maintain an action in partition over the objection of the holder of the life estate. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

Widow with life estate cannot compel partition, and demand the value thereof out of proceeds of partition sale, where some remaindermen object. Freeland v. Andersen, 114 Neb. 822, 211 N.W. 167 (1926).

Remaindermen cannot force partition and make life tenant take value of life estate as if it were an encumbrance. Weddingfeld v. Weddingfeld, 109 Neb. 729, 192 N.W. 227 (1923).



25-2191 Encumbrances; objection of owner to payment; procedure; notice.

If the owner objects to the payment of such encumbrance, the money shall be retained or invested by order of the court to await final action in relation to its disposition, and notice thereof shall be forthwith given to the encumbrancer, unless he has already been made a party.

Encumbrancer may be a proper but not a necessary party. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2192 Issue between owner and encumbrancer; order; effect.

The court may direct an issue to be made up between the encumbrancer and the owner, which shall be decisive of their respective rights.

Court may direct issues to be made up between encumbrancer and owner of share. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2193 Encumbrances; life estate or estate for years; settlement in gross; investment of proceeds.

If an estate for life or years be found to exist as an encumbrance upon any part of said property, and if the parties cannot agree upon the sum in gross which they will consider an equivalent for such estate, the court shall direct the avails of the encumbered property to be invested, and the proceeds to be paid to the encumbrancer during the existence of the encumbrance.

Holder of encumbrance on life estate is entitled to protection according to terms of his contract. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).

Remainderman may not maintain partition over objection of life tenant, but may do so where life tenant does not object. Baskins v. Krepcik, 153 Neb. 36, 43 N.W.2d 624 (1950).

Where there is an estate for life vested in a third person in the whole of the premises of which partition is sought, a remainderman cannot maintain an action in partition over the objection of the holder of the life estate. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

Life tenant and remaindermen cannot force partition against the will of other remaindermen. Freeland v. Andersen, 114 Neb. 822, 211 N.W. 167 (1926).

Remaindermen cannot maintain partition over objection of life tenant. Weddingfeld v. Weddingfeld, 109 Neb. 729, 192 N.W. 227 (1923).



25-2194 Encumbrance proceedings; not to delay distribution of other shares.

The proceedings in relation to the encumbrances shall not delay the distribution of the proceeds of other shares in respect to which no difficulties exist.

In default of owner, person holding an encumbrance may appear and act as his representative. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2195 Security for refund.

The court in its discretion may require all or any of the parties, before they receive the money arising from any sale authorized in sections 25-2170 to 25-21,111, to give satisfactory security to refund such money with interest, in case it afterward appears that such parties were not entitled thereto.



25-2196 Order of conveyance; when made; purchase money security.

If the sales aforesaid are approved and confirmed, an order shall be entered directing the referee or referees, or a majority thereof, to execute conveyances pursuant to such sales. But no conveyance can be made until all the money is paid, without receiving from the purchaser a mortgage of the land so sold, or other equivalent security.

Where referee reported to court that he received money and court confirmed sale, failure to collect purchase price would not render sale void as against later purchaser in good faith. Federal Land Bank of Omaha v. Tuma, 116 Neb. 99, 216 N.W. 186 (1927).

Referees are not absolved from liability in not requiring payment of purchase money by confirmation of sale. Schick v. Whitcomb, 68 Neb. 784, 94 N.W. 1023 (1903).



25-2197 Conveyances; valid against subsequent purchasers and parties to action.

Such conveyances so executed, being recorded in the county where the premises are situated, shall be valid against all subsequent purchasers, and also against all persons interested at the time who were made parties to the proceedings in the mode pointed out by law.

Judgment fixing shares and confirming sale is final where all interested parties are before court; and parties thereto cannot question title of subsequent bona fide purchaser, in absence of fraud on face of proceedings. Federal Land Bank of Omaha v. Tuma, 116 Neb. 99, 216 N.W. 186 (1927).



25-2198 Repealed. Laws 1951, c. 73, § 1, p. 229.



25-2199 Disapproval of sale; refund.

If the sales are disapproved the money paid and the securities given must be returned to the persons respectively entitled thereto.

Money belongs to bidder until sale is confirmed, and he has right to follow it wherever he can trace it and recover it from one who had knowledge of the facts. State ex rel. Sorensen v. Farmers & Merchants State Bank of McCook, 125 Neb. 437, 250 N.W. 553 (1933).



25-21,100 Partition in kind; how made.

When partition is deemed proper the referee or referees must make out the shares by visible monuments, and may employ a competent surveyor and the necessary assistants to aid them.



25-21,101 Partition; report of referees; form; contents.

The report of the referee or referees must be in writing signed by at least two of them where more than one has been appointed. It must describe the respective shares with reasonable particularity, and be accompanied by a plat of the premises.



25-21,102 Shares drawn by lot, when.

Unless the shares are allotted to their respective owners by the referee or referees as hereinbefore contemplated, the clerk shall number the shares and then draw the names of the future owners by lot.

Unless specifically directed by the trial court, the shares may be drawn by lot. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).



25-21,103 Partition in part; remaining portion; sale.

When partition can be conveniently made of part of the premises, but not of all, one portion may be partitioned and the other sold as hereinafter provided.



25-21,104 Partition; report of referees set aside, when; rereference.

On good cause shown, the report may be set aside and the matter again referred to the same or other referee or referees.



25-21,105 Confirmation of report of referees; judgment.

Upon report of the referee or referees being confirmed, judgment thereon shall be rendered that the partition be firm and effectual forever.

Where summons was properly served in partition suit upon defendants who were claimed to be insane, confirmation of sale was binding, and would not be set aside against bona fide purchaser. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).



25-21,106 Service of process; parties bound by proceedings.

The defendants may be served in the same manner as in ordinary civil action by summons, or by publication as provided in this code, and when all the parties in interest have been duly served, any of the proceedings herein prescribed shall be binding and conclusive upon them all. If only a portion of such parties be served, they only shall be bound by such proceedings.

A judgment in a partition action determining the title of land subject to partition is conclusive on parties to the action. Bender v. Fuchs, 179 Neb. 162, 137 N.W.2d 364 (1965).

Bona fide purchaser was protected by confirmation, even though one defendant was insane, another defendant weak-minded, and no guardian ad litem was appointed for either. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).

Minor heirs are bound by judgment in partition involving homestead of surviving parent, if properly served, and guardian ad litem appointed and answers. Weddle v. Specht, 97 Neb. 693, 151 N.W. 160 (1915).

Parties are bound by judgment fixing shares. Staats v. Wilson, 76 Neb. 204, 107 N.W. 230 (1906).



25-21,107 Judgment of partition; effect.

The judgment of partition shall be presumptive evidence of title in all cases, and as between the parties themselves it is conclusive evidence thereof, subject, however, to be defeated by proof of a title paramount to, or independent of, that under which the parties held as joint tenants or tenants in common.

Party claiming title by adverse possession was bound by judgment in partition action in which he was a party. Bender v. Fuchs, 179 Neb. 162, 137 N.W.2d 364 (1965).

Where title under trust deed was paramount to that under which parties held, as tenants, partition would not lie. Heiser v. Brehm, 117 Neb. 472, 221 N.W. 97 (1928).

Judgment is conclusive though proceedings were irregular and shares were found according to unconstitutional act. Staats v. Wilson, 76 Neb. 204, 107 N.W. 230 (1906), affirmed on rehearing 76 Neb. 210, 109 N.W. 379 (1906).



25-21,108 Partition; proceedings; fees and costs; awarded, when; division.

If, in the proceedings in partition, judgment shall be entered directing partition, as provided in section 25-2179, the court shall, after partition or after the confirmation of the sale and the conveyance by the referee, determine a reasonable amount of attorney's fees to be awarded, which amount shall be taxed as costs in the proceedings. If the shares confirmed by such judgment and the existence of all encumbrances of which the plaintiff had actual or constructive notice were accurately pleaded in the original complaint of the plaintiff, such attorney's fees shall be awarded entirely to the attorney for the plaintiff; otherwise, the court shall order such fees for the attorneys to be divided among such of the attorneys of record in the proceedings as have filed pleadings upon which any of the findings in the judgment of partition are based. The court shall also determine and tax as costs a reasonable fee for the referee.

1. Award of attorney's fees

2. Division of fees

3. Miscellaneous

1. Award of attorney's fees

The shares confirmed by the judgment of the trial court were correctly pleaded by the plaintiff in the original and amended petitions; therefor, the fee of four thousand two hundred dollars awarded to plaintiff's attorney and taxed one-half to the plaintiff and one-half to the defendant was proper. Sweet v. Fairbairn, 208 Neb. 286, 303 N.W.2d 288 (1981).

Attorneys for the plaintiff in a partition action shall be entitled to all awarded fees where the shares conferred by the judgment and all encumbrances acted upon by plaintiff are accurately pleaded in the original petition. Lienemann v. Lienemann, 201 Neb. 458, 268 N.W.2d 108 (1978).

Where interests of parties in land are not in dispute, controversy over rents and claim of mortgagee to proceeds of sale does not bar allowance of attorney's fee. Lorenz v. Lorenz, 150 Neb. 20, 33 N.W.2d 162 (1948).

Where partition proceedings are for benefit of all parties in interest, an attorney's fee should be allowed even though there is a contest over whether property sold for fair value at partition sale. Wilcox v. Halligan, 141 Neb. 643, 4 N.W.2d 750 (1942).

Impracticability of partition does not of itself render proceedings adversary, so as to prevent allowance of fees. Smith v. Palmer, 91 Neb. 796, 137 N.W. 843 (1912).

Allowance of fees to defendant's counsel was erroneous. Branson v. Branson, 84 Neb. 288, 121 N.W. 109 (1909).

Attorney's fees for plaintiff should be allowed where proceedings are amicable. Johnson v. Emerick, 74 Neb. 303, 104 N.W. 169 (1905).

2. Division of fees

In a partition action fees shall be divided among the attorneys of record who shall have filed pleadings upon which any of the findings in a judgment of partition are based. Lienemann v. Lienemann, 201 Neb. 458, 268 N.W.2d 108 (1978).

Division of attorney's fees between attorneys rests in judicial discretion of trial court. Stoddard v. Montgomery, 169 Neb. 252, 98 N.W.2d 875 (1959).

3. Miscellaneous

An order fixing fees in a partition action is a final, appealable order. Evans v. Evans, 199 Neb. 480, 259 N.W.2d 925 (1977).

Attorney's fees and referee's fees are distinctly and separately treated in this section, the common denominator is that each shall be reasonable. Snook v. Snook, 184 Neb. 798, 172 N.W.2d 85 (1969).

Under former law, if proceedings were adversary, attorney's fees could not be allowed. Oliver v. Lansing, 57 Neb. 352, 77 N.W. 802 (1899).



25-21,109 Default of owner; right of encumbrancers to appear.

Any persons claiming to hold an encumbrance upon any portion of the property involved in the suit, may, in default of the owner, appear and act as his representative in any of the proceedings under sections 25-2170 to 25-21,111.

Owner by defaulting cannot defeat the rights of an encumbrancer. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-21,110 Holders of contingent interests; rights; joinder in action.

Persons having contingent interests in such property may be made parties to the proceedings, and the proceeds of the property so situated (or the property itself, in case of partition) shall be subject to the order of the court until the right becomes fully vested.



25-21,111 Share of absent owner; how conserved.

The ascertained share of any absent owner shall be retained, or the proceeds invested for his benefit.

Money paid to clerk of district court by referee in partition is received in official capacity and sureties are liable. Dirks v. Juel, 59 Neb. 353, 80 N.W. 1045 (1899).



25-21,112 Scope of relief.

An action may be brought and prosecuted to final decree, judgment or order, by any person or persons, whether in actual possession or not, claiming title to, or an estate in real estate against any person or persons who claim, or apparently have an adverse estate or interest therein, for the purpose of determining such estate, or interest, canceling unenforceable liens, or claims against, or which appear to be against said real estate, and quieting the title to real estate.

1. Scope of relief

2. Who may bring action

3. Equitable action

4. Limitations of actions

5. Adverse possession

6. Miscellaneous

1. Scope of relief

Quiet title statutes were designed to enlarge jurisdiction of courts. Action may be brought under this section which, by strict rules of equity, could not have been maintained. Allegation that legal remedy is adequate is not a defense to quiet title action brought under this section. Connealy v. Mueller, 211 Neb. 484, 319 N.W.2d 86 (1982).

A lessee of real estate may maintain an action to quiet title to his leasehold. Peterson v. Vak, 169 Neb. 441, 100 N.W.2d 44 (1959).

Special action to cancel oil and gas lease is in the nature of action to quiet title. Long v. Magnolia Petroleum Co., 166 Neb. 410, 89 N.W.2d 245 (1958).

Allegations of cross-petition in suit to quiet title were sufficient to raise issue of mutual mistake. Gettel v. Hester, 165 Neb. 573, 86 N.W.2d 613 (1957).

Where vendee has failed to perform contract for sale of real estate, vendor is entitled to have title quieted. Sofio v. Glissmann, 156 Neb. 610, 57 N.W.2d 176 (1953).

In suit hereunder to quiet title against judgments claimed to be liens against real estate, it was not improper to enjoin threatened enforcement of judgment pending determination of issues. American Savings & Loan Assn. v. Barry, 123 Neb. 523, 243 N.W. 628 (1932).

Amount must be tendered to quiet title against unpaid mortgage. Barney v. Chamberlain, 85 Neb. 785, 124 N.W. 482 (1910).

Holder of mortgage, barred by statute of limitations, cannot ask affirmative relief. Herbage v. McKee, 82 Neb. 354, 117 N.W. 706 (1908).

Decree quieting title does not bar rights not in issue. Wetherell v. Adams, 80 Neb. 589, 116 N.W. 861 (1908).

Apparent lien of judgment on homestead may be removed. Smith v. Neufeld, 57 Neb. 660, 78 N.W. 278 (1899); Corey v. Schuster, 44 Neb. 269, 62 N.W. 470 (1895).

Purpose of act was to prevent a multiplicity of suits. Foree v. Stubbs, 41 Neb. 271, 59 N.W. 798 (1894).

Plaintiff may set up two titles, and establishment of either is sufficient. Gregory v. Langdon, 11 Neb. 166, 7 N.W. 871 (1881).

Although suit could be brought in federal court by party claiming title to quiet title to real estate, the other rules governing jurisdiction of federal equity courts to such cases will apply. Barnes v. Boyd, 8 F.Supp. 584 (S. D. West Vir. 1934).

2. Who may bring action

A lessee of real estate may maintain an action to quiet title to his leasehold. Peterson v. Vak, 160 Neb. 450, 70 N.W.2d 436 (1955).

Action to quiet title may be maintained by any person whether in actual possession or not, and is tried as an equitable action. Morse v. Cochran, 131 Neb. 424, 268 N.W. 307 (1936).

Remaindermen may maintain suit to quiet title before termination of life estate. Davis v. Davis, 107 Neb. 70, 185 N.W. 442 (1921); Naiman v. Bohlmeyer, 97 Neb. 551, 150 N.W. 829 (1915).

Remainderman may maintain action to quiet title. Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917).

Party seeking to quiet title must do equity. Bank of Alma v. Hamilton, 85 Neb. 441, 123 N.W. 458 (1909); Humphrey v. Hays, 85 Neb. 239, 122 N.W. 987 (1909); Kerr v. McCreary, 84 Neb. 315, 120 N.W. 1117 (1909).

Party to set aside decree affecting real estate must have interest therein. Stull v. Masilonka, 74 Neb. 309, 104 N.W. 188 (1905), rehearing denied 74 Neb. 322, 108 N.W. 166 (1906).

Action may be maintained by one either in or out of possession. Andersen v. Andersen, 69 Neb. 565, 96 N.W. 276 (1903); Lyon v. Gombert, 63 Neb. 630, 88 N.W. 774 (1902); Ross v. McManigal, 61 Neb. 90, 84 N.W. 610 (1900); Foree v. Stubbs, 41 Neb. 271, 59 N.W. 798 (1894).

Administrator cannot maintain action. Youngson v. Bond, 64 Neb. 615, 90 N.W. 556 (1902); Eayrs v. Nason, 54 Neb. 143, 74 N.W. 408 (1898).

One holding under tax deed may maintain action. Merriam v. Dovey, 25 Neb. 618, 41 N.W. 550 (1889).

Owner of leasehold estate may maintain action. McDonald v. Early, 15 Neb. 63, 17 N.W. 257 (1883).

3. Equitable action

Action to quiet title is triable by the court as an equitable action without a jury. Frank v. Smith, 138 Neb. 382, 293 N.W. 329 (1940).

Suit to quiet title is essentially an action in equity and court properly denied trial by jury. Sittler v. Wittstruck, 122 Neb. 452, 240 N.W. 562 (1932).

4. Limitations of actions

Although a remainderman has the right to bring an action to quiet title, he is not required to do so to protect his estate in remainder from claim of adverse possession by grantee of life estate. Maxwell v. Hamel, 138 Neb. 49, 292 N.W. 38 (1940).

Laches may preclude plaintiff from maintaining action. Butler v. Peterson, 79 Neb. 715, 116 N.W. 515 (1908).

Statute of limitations commenced to run against quieting title action from the time adverse claim attaches. Lyons v. Carr, 77 Neb. 883, 110 N.W. 705 (1906).

Action to remove cloud is not barred by lapse of time. Batty v. City of Hastings, 63 Neb. 26, 88 N.W. 139 (1901).

Running of statute against action for relief on account of fraud, runs from discovery of facts constituting fraud, or facts sufficient to put person on inquiry. Parker v. Kuhn, 21 Neb. 413, 32 N.W. 74 (1887).

Statute of limitations against suit to quiet title would not run against beneficiary of trust in possession until after trustee had disavowed trust. Clark v. Clark, 21 Neb. 402, 32 N.W. 157 (1887).

5. Adverse possession

One who claims title by adverse possession must prove by a preponderance of the evidence that he has been in actual, continuous, exclusive, notorious adverse possession under claim of ownership for full period of ten years. Campbell v. Buckler, 192 Neb. 336, 220 N.W.2d 248 (1974).

Adverse occupant of real estate for more than ten years may maintain action to quiet title. Walker v. Bell, 154 Neb. 221, 47 N.W.2d 504 (1951).

Possession by widow as holder of life estate under will, will not be deemed hostile and adverse to that of remaindermen until such knowledge is clearly brought to them. Bretschneider v. Farmers Nat. Bank of Madison, 131 Neb. 495, 268 N.W. 278 (1936).

When possession of land is construed to be adverse or hostile to remainderman stated. Maurer v. Reifschneider, 89 Neb. 673, 132 N.W. 197 (1911); First Nat. Bank of Perry, Iowa v. Pilger, 78 Neb. 168, 110 N.W. 704 (1907).

Requirements to acquire ownership by adverse possession stated. Lanning v. Musser, 88 Neb. 418, 129 N.W. 1022 (1911); Andrews v. Hastings, 85 Neb. 548, 123 N.W. 1035 (1909).

Fencing and cultivating part of street was not sufficient to support claim of adverse possession. Field v. City of Lincoln, 85 Neb. 781, 124 N.W. 468 (1910).

Exclusive occupation under claim of right is ordinarily sufficient to establish adverse possession. Ryan v. City of Lincoln, 85 Neb. 539, 123 N.W. 1021 (1909).

One's adverse possession is not affected by his purchasing at tax sale. Griffith v. Smith, 27 Neb. 47, 42 N.W. 749 (1889).

6. Miscellaneous

In suit to quiet title in plaintiff, uncontradicted testimony by holder of legal title that he conveyed it to plaintiff may be sufficient to make a prima facie case in favor of plaintiff who is in possession of the land. Ellsworth Corporation v. Stratbucker, 134 Neb. 246, 278 N.W. 381 (1938).

Action must be laid in county in which land is. Johnson v. Samuelson, 82 Neb. 201, 117 N.W. 470 (1908).



25-21,113 Parties as defendants; how designated; effect of decree.

In all actions to establish or quiet title to an estate in real estate, all persons in whose favor any interest, right, title, estate in, or lien upon such real estate appears of record shall be made defendants by the names by which they are designated on the record. When it is alleged in the complaint that there are persons who claim or appear to have some interest in, right or title to, or lien upon such property, and that the ownership of, interest in, right or title to, or lien upon such property of such persons does not appear of record in or by their respective names in the county wherein such property is situated, and that the plaintiff, after diligent investigation and inquiry, is unable to ascertain and does not know the names or whereabouts, if in this state, or the residence of such persons, there shall also be designated as defendants in such action "all persons having or claiming any interest in" (here inserting an accurate and definite description of the property involved) followed by the words "real names unknown". Judgments and decrees rendered in such actions after the defendants so impleaded and designated have been served as provided by statute, shall be conclusive against all defendants impleaded and designated by name, and also against all persons who are not in actual possession of such property, whose ownership of, interest in, rights or title to, or lien upon such property does not appear of record in or by their respective names in the county wherein such property is situated.

Parties in actual possession of land were not precluded from right to redeem from tax sale where service was had by publication. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

A decree in an action to quiet title against all persons having or claiming any interest in designated lands is conclusive against all persons not in possession and not record holders. State ex rel. Conkey v. Ryan, 136 Neb. 334, 285 N.W. 923 (1939).

Where law providing quieting title by making land defendant was complied with, it was not necessary to comply with previous law covering service on unknown heirs. Miller v. Ruzicka, 109 Neb. 152, 190 N.W. 216 (1922).



25-21,114 Persons, defined.

The word persons as used in sections 25-21,112 to 25-21,120 includes natural and artificial persons.



25-21,115 Adverse claims; liens of record; how pleaded.

It shall be sufficient to allege generally in the complaint that the defendants claim or appear to have some interest in, right or title to, or lien upon the real estate or a part thereof; and it is not necessary to allege the nature of any adverse claim or that the value of plaintiff's title or estate is lessened thereby. No lien of record or mortgage of record, however, shall be affected by such action unless it is particularly described, and payment or other legal reason for its cancellation, or that it is barred by limitation, is specifically alleged.

Allegation that judgment was dormant and barred by lapse of time was sufficient. Hein v. W. T. Rawleigh Co., 167 Neb. 176, 92 N.W.2d 185 (1958).

Allegations of cross-petition in suit to quiet title were sufficient to raise issue of mutual mistake. Gettel v. Hester, 165 Neb. 573, 86 N.W.2d 613 (1957).

It is sufficient to allege title generally in plaintiff and that defendant claims some interest in the land. Wells v. Tietge, 143 Neb. 230, 9 N.W.2d 180 (1943).

Quieting title suit may be maintained even though only matter in dispute is proper location of division line between adjoining tracts. Morse v. Cochran, 131 Neb. 424, 268 N.W. 307 (1936).



25-21,116 Unenforceable liens; title quieted without offer to redeem.

When any lien or apparent lien on any real estate shall not be enforceable by reason of lapse of time, the owner of such real estate shall be entitled to have his title thereto quieted against such unenforceable lien or apparent lien without redeeming or offering to redeem therefrom; Provided, the owner or owners or their privies in estate of such real estate shall have been in possession of the same during the period of the statute of limitations.

Party must be owner and in possession of land to quiet title against lien barred by lapse of time. Hadley v. Platte Valley Cattle Co., 143 Neb. 482, 10 N.W.2d 249 (1943).

Decree quieting title to land encumbered by a mortgage may be obtained upon proper ground without alleging payment of mortgage. McLaughlin v. Nelson, 113 Neb. 308, 202 N.W. 871 (1925).

A court of equity in quieting title clouded by void judicial proceedings, should impose reasonable conditions on plaintiff. Westerfield v. Howell, 88 Neb. 463, 129 N.W. 986 (1911); McCabe v. Equitable Land Co., 88 Neb. 453, 129 N.W. 1018 (1911).

Court should require person asking equitable relief to do equity. Kerr v. McCreary, 84 Neb. 315, 120 N.W. 1117 (1909).



25-21,117 Remaindermen; reversioners; rights and benefits.

Any person or persons having an interest in remainder or reversion in real estate shall be entitled to all the rights and benefits of sections 25-21,112 to 25-21,120.

Although a remainderman has the right to bring an action to quiet title, he is not required to do so to protect his estate in remainder from claim of adverse possession by grantee of life estate. Maxwell v. Hamel, 138 Neb. 49, 292 N.W. 38 (1940).

Remainderman may maintain action to quiet title before termination of life estate. Davis v. Davis, 107 Neb. 70, 185 N.W. 442 (1921); Naiman v. Bohlmeyer, 97 Neb. 551, 150 N.W. 829 (1915); First Nat. Bank of Perry, Iowa v. Pilger, 78 Neb. 168, 110 N.W. 704 (1907); Foree v. Stubbs, 41 Neb. 271, 59 N.W. 798 (1894).

Rule stated as to when statute commences to run against remainderman where adverse holder is a stranger holding by independent title not in privity with life tenant. Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917); which overrules Bohrer v. Davis, 94 Neb. 367, 143 N.W. 209 (1913); McFarland v. Flack, 87 Neb. 452, 127 N.W. 375 (1910); Helming v. Forrester, 87 Neb. 438, 127 N.W. 373 (1910); Hobson v. Huxtable, 79 Neb. 334, 112 N.W. 658 (1907).

Statute of limitations will not run against remainderman in favor of life tenant until knowledge of adverse holding is brought home to the owner of the remainder. Maurer v. Reifschneider, 89 Neb. 673, 132 N.W. 197 (1911).

Minor has ten years after attaining majority in which to bring suit to quiet title against surviving widow claiming title. Draper v. Clayton, 87 Neb. 443, 127 N.W. 369 (1910).



25-21,118 Service of process.

Defendants may be served as in other civil actions.

Where affidavit for constructive service contains no venue and does not show whether notary was commissioned for the county, affidavit was fatally defective. Northouse v. Torstenson, 146 Neb. 187, 19 N.W.2d 34 (1945).



25-21,119 Costs.

If the defendant, or any one of several defendants, shall appear and disclaim all title, lien, and interest adverse to the plaintiff, such defendant shall recover costs. In other cases the costs shall abide the final decree, judgment or order in the action.

Where defendant denies plaintiff's title, costs follow judgment. Hallowell v. Borchers, 150 Neb. 322, 34 N.W.2d 404 (1948).



25-21,120 Trial; appeal.

The court shall try such cause in like manner as other equitable actions and shall enter therein such orders and decrees as the parties may be entitled to. Appeals from final orders may be had as in other actions.

A quiet title action sounds in equity. Boundary disputes cannot be determined in a quiet title action. Rather, boundary disputes are properly brought as an action in ejectment or pursuant to section 34-301. Rush Creek Land & Live Stock Co. v. Chain, 255 Neb. 347, 586 N.W.2d 284 (1998).

Since amendment of 1921, action to quiet title may be maintained by any person whether in actual possession or not, and cause is tried as an equitable action. Morse v. Cochran, 131 Neb. 424, 268 N.W. 307 (1936).

Defendant defeats action by proving no title or interest in plaintiff. Van Patten v. O'Brien, 88 Neb. 382, 129 N.W. 540 (1911).

As between rival homestead claimants, no finding of ownership can be made before patent is issued. Rupke v. Moran, 87 Neb. 316, 127 N.W. 127 (1910).

Maintenance of action by remainderman during life estate is permitted. Hobson v. Huxtable, 79 Neb. 334, 112 N.W. 658 (1907), judgment vacated on rehearing 79 Neb. 340, 116 N.W. 278 (1908).

Purpose of action is to obtain complete determination of question of title between parties. Dolen v. Black, 48 Neb. 688, 67 N.W. 760 (1896).

Plaintiff must show his interest is superior to defendant's if put in issue. McCauley v. Ohenstein, 44 Neb. 89, 62 N.W. 232 (1895).

Plaintiff should allege the nature, extent, and invalidity of defendant's title. McDonald v. Early, 15 Neb. 63, 17 N.W. 257 (1883).

In an action to quiet title, the plaintiff has the burden of proof and must recover upon the strength of his title. Vogel v. Bartels, 1 Neb. App. 1113, 510 N.W.2d 529 (1993).



25-21,121 Quo warranto; action; against whom brought.

An information may be filed against any person unlawfully holding or exercising any public office or franchise within this state, or any office in any corporation created by the laws of this state, or when any public officer has done or suffered any act which works a forfeiture of his office, or when any persons act as a corporation within this state without being authorized by law, or if, being incorporated, they do or omit acts which amount to a surrender or forfeiture of their rights and privileges as a corporation, or when they exercise powers not conferred by law.

1. Scope of action

2. Against whom brought

1. Scope of action

A quo warranto action which contemplates the constitutional validity of the position and the ouster of one unconstitutionally holding the position and exercising the powers and duties thereof provides a complete remedy. Quo warranto is the proper means of testing whether a district judge's membership on the Nebraska Commission on Law Enforcement and Criminal Justice was constitutionally proper. State ex rel. Stenberg v. Murphy, 247 Neb. 358, 527 N.W.2d 185 (1995).

Absent an illegal expenditure of public funds or an increase in the tax burden, the sole method of attacking the validity of a franchise is by quo warranto. Just as in a derivative action against a corporation, a stockholder is excused from making a demand upon a corporation if such would be unavailing, so, too, is one excused from making a futile demand upon a municipality. Bard v. Cox Cable of Omaha, Inc., 226 Neb. 880, 416 N.W.2d 4 (1987).

Remedy is provided to try title to public office. State ex rel. Johnson v. Hagemeister, 161 Neb. 475, 73 N.W.2d 625 (1955).

Quo warranto may be used to test legal entity of school district and status of the officers. State ex rel. Larson v. Morrison, 155 Neb. 309, 51 N.W.2d 626 (1952).

Quo warranto is employed only to test the actual right to an office or franchise, and it can afford no relief for official misconduct or be used to test the legality of the official action of public or corporate officers. State ex rel. Johnson v. Consumers Public Power Dist., 143 Neb. 753, 10 N.W.2d 784 (1943).

Issues of law or of fact in quo warranto are required to be joined by filing a demurrer or answer, and motion to dismiss will not lie. State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202 (1942).

Quo warranto is intended to prevent the exercise of powers that are not conferred by law, and is not ordinarily available to regulate the manner of exercising these powers. State ex rel. Wright v. Eastern Nebraska Public Power District, 130 Neb. 683, 266 N.W. 594 (1936); State ex rel. Wright v. Lancaster County Rural Public Power Dist., 130 Neb. 677, 266 N.W. 591 (1936); State ex rel. Gantz v. Drainage Dist. No. 1 of Merrick County, 100 Neb. 625, 160 N.W. 997 (1916).

If there is adequate remedy at law or equity, quo warranto is improper. State v. Scott, 70 Neb. 681, 97 N.W. 1021 (1904).

Quo warranto may be maintained either by a prosecuting attorney or by a private individual. State ex rel. Broatch v. Moores, 58 Neb. 285, 78 N.W. 529 (1899); State ex rel. Broatch v. Moores, 58 Neb. 285, 73 N.W. 299 (1897).

Jury is not demandable as of right in quo warranto. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Quo warranto is proper remedy to oust persons who are exercising corporate powers when corporation has no legal existence. State ex rel. Summers v. Uridil, 37 Neb. 371, 55 N.W. 1072 (1893).

Supreme Court has original jurisdiction to determine conflicting claims to a public office. State ex rel. Fair v. Frazier, 28 Neb. 438, 44 N.W. 471 (1890).

2. Against whom brought

The position of assistant professor at a state college is a public office for the purposes of quo warranto under the provisions of this section. State ex rel. Spire v. Conway, 238 Neb. 766, 472 N.W.2d 403 (1991).

An information may be filed against any person holding office who has committed an act that works a forfeiture of that office. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

This section not only prescribes who the defendants in a quo warranto action may be, but also prescribes the acts which may be the basis for any information. State ex rel. Johnson v. Conservative Savings & Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).

Action in quo warranto may be filed against any person unlawfully holding or exercising any public office. State ex rel. Good v. Marsh, 125 Neb. 125, 249 N.W. 295 (1933).

Privilege of foreign corporation doing business in state is revocable in quo warranto by Attorney General, in name of state, for violation of law. State ex rel. Spillman v. Central Purchasing Co., 118 Neb. 383, 225 N.W. 46 (1929).

Persons assuming to act as officers of village having no legal existence may be ousted by quo warranto. State ex rel. Banta v. Greer, 86 Neb. 88, 124 N.W. 905 (1910).

Quo warranto is proper remedy to set aside franchise irregularly granted. Clark v. Interstate Ind. Tel. Co., 72 Neb. 883, 101 N.W. 977 (1904).

Quo warranto is proper remedy to oust foreign corporation violating antitrust act. State v. Standard Oil Co., 61 Neb. 28, 84 N.W. 413 (1900).

Quo warranto may be invoked to test validity of appointment, but court cannot enjoin appointment. Fort v. Thompson, 49 Neb. 772, 69 N.W. 110 (1896).

Quo warranto is remedy to test legal existence of city, not injunction. Osborn v. Village of Oakland, 49 Neb. 340, 68 N.W. 506 (1896).

Supreme Court has original jurisdiction in quo warranto to determine rights of persons claiming the office of Governor. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).

Quo warranto is proper to oust corporation; company is only necessary defendant. State ex rel. Leese v. Atchison & Nebraska R. R. Co., 24 Neb. 143, 38 N.W. 43 (1888).

Quo warranto may be brought against county treasurer in Supreme Court. State ex rel. Glenn v. Stein, 13 Neb. 529, 14 N.W. 481 (1882).

State court judgment in quo warranto ousting corporation is binding as against collateral attack in federal court. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,122 Quo warranto; action; by whom brought; bond, when; conditions.

Such information may be filed by the Attorney General or by the county attorney of the proper county whenever either of such officers deems it his duty so to do, except that the county attorney shall not have authority to file such information against any state officer or a judge of the district court; Provided, however, that any elector of the proper county may file such information against any person unlawfully holding or exercising the functions of any public office in the state, other than state officers or judges of the district court, whenever the county attorney of the proper county shall refuse so to do within ten days after he shall have been notified in writing by any elector that any such person is disqualified by the Constitution or the laws of the State of Nebraska to hold the office in question or to exercise the functions thereof. Any person other than the county attorney who shall institute such action shall file with such information in the office of the clerk of the district court a bond signed by a duly authorized surety company or by two resident freeholders of the county in which the action is filed, the amount of which bond shall be not less than five hundred dollars and be fixed by, and the sufficiency of the sureties thereon approved by the clerk. The bond shall be conditioned that the plaintiff shall prosecute the action without delay and that he shall pay the costs of such suit including a reasonable attorney fee to the person against whom such information is filed should the action be unsuccessful. The amount of such attorney fee shall be fixed by the court and taxed as costs in the action.

Upon refusal of county attorney, any elector of county may file quo warranto information against county officer. Stasch v. Weber, 188 Neb. 710, 199 N.W.2d 391 (1972).

This section provides who may bring an action in quo warranto. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

Where action is by relator in his own right against incumbent, relator is not required to give bond. State ex rel. Brogan v. Boehner, 174 Neb. 689, 119 N.W.2d 147 (1963).

Private person may file information when county attorney and Attorney General refuse to do so. State ex rel. Larson v. Morrison, 155 Neb. 309, 51 N.W.2d 626 (1952).

When the right of two or more persons to separate offices depends upon the same questions of law and fact, they may properly join as relators in an action in nature of quo warranto, to try the title to such offices. Thompson v. James, 125 Neb. 350, 250 N.W. 237 (1933).

Privilege of foreign corporation doing business in state is revocable in quo warranto by Attorney General. State ex rel. Spillman v. Central Purchasing Co., 118 Neb. 383, 225 N.W. 46 (1929).

Quo warranto may be brought by taxpayer with consent of county attorney against village trustees. State ex rel. Banta v. Greer, 86 Neb. 88, 124 N.W. 905 (1910).

Attorney General, not county attorney, should bring quo warranto, if filed in Supreme Court. State ex rel. Crosby v. Cones, 15 Neb. 444, 19 N.W. 682 (1884).

In contest of office, individual must show right to office. County attorney brings action in county; Attorney General, if state at large is interested. State ex rel. Glenn v. Stein, 13 Neb. 529, 14 N.W. 481 (1882).

Ouster of foreign corporation in quo warranto by Attorney General in state court upheld. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,123 Duty of Attorney General or county attorney to bring quo warranto action; when.

The Attorney General or the county attorney of the proper county must file such information when directed to do so by the Governor, the Legislative Assembly, or the district court.



25-21,124 Information; contents.

Such information shall consist of a plain statement of the facts which constitute the grounds of the proceeding, addressed to the court, which shall stand for an original complaint.

Quo warranto lies against one who is in possession or user of an office, or who has been admitted thereto. State ex rel. Good v. Marsh, 125 Neb. 125, 249 N.W. 295 (1933).

Petition sustained against claim of stating two separate and distinct causes of action. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).



25-21,125 Summons.

Such statement shall be filed in the clerk's office, and summons issued and served in the same manner as hereinbefore provided for the commencement of actions in the district court.

Defendant is required to answer in the usual way contemplated by code of civil procedure. State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202 (1942).



25-21,126 Answer.

The defendant shall appear and answer such information in the usual way, and issue being joined it shall be tried in the ordinary manner.

Defendant is required to answer the charges made against him in the information. State ex rel. Johnson v. Conservative Savings & Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).

Defendant must show precisely under what authority he holds office. State ex rel. Sabin v. Tillma, 32 Neb. 789, 49 N.W. 806 (1891).



25-21,127 Action by claimant against incumbent of office; information; trial.

When the defendant is holding an office to which another is claiming the right, the information should set forth the name of such claimant, and the trial must, if practicable, determine the rights of the contesting parties.

When the defendant is holding an office claimed by another, the trial court must determine the rights of the contesting parties. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

If by Attorney General, respondent must prove right to office. State ex rel. Blessing v. Davis, 64 Neb. 499, 90 N.W. 232 (1902).

Where individual is relator, he must prove right to office. State ex rel. Birkhauser v. Moores, 52 Neb. 634, 72 N.W. 1056 (1897).

Quo warranto will lie where it is claimed that person is ineligible to hold office. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).



25-21,128 Action by claimant against incumbent of office; judgment for plaintiff; effect.

If judgment is rendered in favor of such claimant, he shall proceed to exercise the functions of the office, after he has qualified as required by law.

Officer may qualify after judgment where failure to do so earlier was not own fault. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

If relator is found entitled to hold over, must then requalify. State ex rel Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).



25-21,129 Action by claimant against incumbent of office; judgment for plaintiff; delivery of books and papers.

The court, after such judgment, shall order the defendant to deliver over all books and papers in his custody or under his control belonging to said office.



25-21,130 Action by claimant against incumbent of office; judgment for plaintiff; suit for damages by claimant.

When judgment has been rendered in favor of the claimant, the claimant may at any time within one year after the entry of the judgment bring suit against the defendant and recover the damages the claimant has sustained by reason of the act of the defendant.



25-21,131 Action against several claimants of office or franchise.

When several persons claim to be entitled to the same office or franchise, an information may be filed against all or any portion thereof, in order to try their respective rights thereto.



25-21,132 Ouster, judgment of; costs.

If the defendant is found guilty of unlawfully holding or exercising any office, franchise or privilege, or if a corporation is found to have violated the law by which it holds its existence, or in any other manner to have done acts which amount to a surrender or forfeiture of its privileges, judgment shall be rendered that such defendant be ousted, and altogether excluded from such office, franchise or privilege, and also that he pay the costs of the proceedings.

Right to do business in state may be revoked in quo warranto by Attorney General against foreign corporations. State ex rel. Spillman v. Central Purchasing Co., 118 Neb. 383, 225 N.W. 46 (1929).

Corporation formed by licensed physician to make contracts for services of members is not subject to ouster. State Electro-Medical Institute v. State, 74 Neb. 40, 103 N.W. 1078 (1905).

Supersedeas is discretionary, and denial is not reviewable. Gandy v. State, 10 Neb. 243, 4 N.W. 1019 (1880).

Ouster of foreign corporation in quo warranto by Attorney General in state court upheld as against collateral attack by corporation in federal court. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,133 Partial ouster, judgment of.

If the defendant is found to have exercised merely certain individual powers and privileges to which he was not entitled, the judgment shall be the same as above directed, but only in relation to those particulars in which he is thus exceeding the lawful exercise of his rights and privileges.



25-21,134 Quo warranto; in whose name brought; costs.

When an information is upon the relation of a private individual, it shall be so stated in the complaint and proceedings, and such individual shall be responsible for costs in case they are not adjudged against the defendant. In other cases the title of the cause shall be the same as in a criminal prosecution, and the payment of costs shall be regulated by the same rule.



25-21,135 Judgment against pretended corporation; costs.

In case judgment is rendered against a pretended, but not real, corporation, the costs may be collected from any person who has been acting as an officer or proprietor of such pretended corporation.



25-21,136 Dissolved corporation; trustees; appointment.

If a corporation is ousted and dissolved by the proceedings herein authorized, the court shall appoint three disinterested persons as trustees of the creditors and stockholders.

Court ousting foreign corporation may appoint trustees for its creditors and stockholders. State ex rel. Spillman v. Brictson Mfg. Co., 114 Neb. 341, 207 N.W. 664 (1926), affirming 113 Neb. 781, 205 N.W. 246 (1925).

State court judgment ousting foreign corporation and appointing trustees for its property in Nebraska upheld as against collateral attack in federal court. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,137 Dissolved corporation; trustees; bond.

Such trustees shall enter into bond, in such a penalty and with such security as the court may approve, conditioned for the faithful discharge of their trust.



25-21,138 Dissolved corporation; trustees; bond, action upon.

Suit may be brought on such bond by any person injured by the negligence or wrongful act of the trustees in the discharge of their duties.



25-21,139 Dissolved corporation; trustees; duties.

The trustees shall proceed immediately to collect the debts and pay the liabilities of the corporation, and to divide the surplus among those thereto entitled.

Surplus property of ousted foreign corporation should be returned to its proper officers or representatives, not to stockholders. State ex rel. Spillman v. Brictson Mfg. Co., 114 Neb. 341, 207 N.W. 664 (1926).

Bankruptcy court, in summary proceeding to recover bankrupt corporation's assets from trustees appointed in state court to liquidate corporation and distribute its assets, acquired no jurisdiction, where, at time of bankruptcy, receiver of corporation was holding its assets pursuant to court order. Marcell v. Engebretson, 74 F.2d 93 (8th Cir. 1934).



25-21,140 Dissolved corporation; books, papers, effects; delivery to trustees; enforcement.

The court shall, upon an application for that purpose, order any officer of such corporation, or any other person having possession of any of the effects, books, or papers of the corporation in any wise necessary for the settlement of its affairs, to deliver up the same to the trustees.



25-21,141 Dissolved corporation; trustees; inventory.

As soon as practicable after their appointment, the trustees shall make and file in the office of the clerk of the court, an inventory of all the effects, rights and credits which come to their possession or knowledge, the truth of which inventory shall be sworn to.



25-21,142 Dissolved corporation; trustees; corporate claims and property; duty to sue; liability.

They shall sue for and recover the debts and property of the corporation, and shall be responsible to the creditors and stockholders, respectively, to the extent of the effects which come to their hands, in the same manner as though they were the executors of a deceased person.



25-21,143 Ouster of corporation; liability of officers for misconduct.

When judgment of ouster is rendered against a corporation on account of the misconduct of the directors or officers thereof, such officers shall be jointly and severally liable to an action by anyone injured thereby.



25-21,144 Quo warranto; disobedience of court order; liability; penalty.

Any person who, without good reason, refuses to obey any order of the court as provided in sections 25-21,121 to 25-21,148 shall be deemed guilty of a contempt of court, and shall be fined in any sum not exceeding five thousand dollars, and imprisoned in the county jail until he comply with said order, and shall be further liable for the damages resulting to any person on account of his refusal to obey such order.



25-21,145 Quo warranto; letters patent; annulment; grounds.

An action of quo warranto may be instituted in the manner contemplated in sections 25-21,121 to 25-21,148, for the purpose of annulling or vacating any letters patent granted by the proper authorities of this state, where there is reason to believe that the same were obtained by fraud, or through mistake or ignorance of a material fact, or when the patentee, or those claiming under him, have done or omitted an act in violation of the terms and conditions on which the letters were granted, or have by any other means forfeited the interest acquired under the same.



25-21,146 Action by claimant against incumbent of office; condition precedent.

When any citizen of this state shall claim any office which is usurped, invaded or unlawfully held and exercised by another, the person so claiming such office shall have the right to file in the district court an information in the nature of a quo warranto, upon his own relation, and with or without the consent of the prosecuting attorney, and such person shall have the right to prosecute said information to final judgment; Provided, he shall have first applied to the prosecuting attorney to file the information, and the prosecuting attorney shall have refused or neglected to file the same.

1. Scope of action

2. Condition precedent

3. Miscellaneous

1. Scope of action

A person claiming an office that has been usurped or invaded by another may maintain an action in quo warranto. State ex rel. Brogan v. Boehner, 174 Neb. 689, 119 N.W.2d 147 (1963).

Quo warranto to try title to office will lie, even though validity of election and existence of office are drawn in question. Thompson v. James, 125 Neb. 350, 250 N.W. 237 (1933).

Teacher claiming to have been wrongfully dismissed may bring quo warranto to test right of successor to take his place, and force dismissal. Eason v. Majors, 111 Neb. 288, 196 N.W. 133 (1923).

Quo warranto applies only to claimants of office, and is not proper action to test constitutionality of law creating office. State v. Scott, 70 Neb. 681, 97 N.W. 1021 (1904).

Quo warranto should be brought in Supreme Court by Attorney General, in district court by county attorney, and by individual where officer refuses. State ex rel. Fair v. Frazier, 28 Neb. 438, 44 N.W. 471 (1890).

2. Condition precedent

In a suit under this section, consent of Attorney General or county attorney is not required. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

Individual relator must allege refusal of county attorney in information. Harpham v. State ex rel. Cruse, 63 Neb. 396, 88 N.W. 489 (1901).

Consent is evidenced by county attorney prosecuting action filed in relator's name. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).

3. Miscellaneous

Private relator in statutory quo warranto contesting an election with knowledge of election irregularities may not be entitled to relief for that reason in certain circumstances. State ex rel. Genz v. Thomas, 185 Neb. 637, 177 N.W.2d 607 (1970).

Relator must show better title than respondent. State ex rel. Thayer v. Boyd, 34 Neb. 435, 51 N.W. 964 (1892).

Information that does not show relator's title is demurrable. State ex rel. Cooper v. Hamilton, 29 Neb. 198, 45 N.W. 279 (1890).



25-21,147 Public officers; malfeasance; ouster.

Any county attorney or prosecuting officer, sheriff, mayor, police officer, or police commissioner, or other officer, who shall willfully fail, neglect or refuse to enforce any law which it is made his duty to enforce shall thereby forfeit his office and may be removed therefrom.

To willfully fail, neglect, or refuse to enforce a law involves more than oversight or carelessness or voluntary neglect. State ex rel. Thompson v. Donahue, 91 Neb. 311, 135 N.W. 1030 (1912).



25-21,148 Public officers; malfeasance; action in Supreme Court; suspension of defendant; temporary appointment.

The Attorney General of the State of Nebraska or a special attorney designated by the Governor, when directed by the Governor, shall institute and prosecute quo warranto proceedings in the Supreme Court against any such county attorney or prosecuting officer, sheriff, police officer or police commissioner, mayor or other officer, who holds his office by a vote of the people. During the pendency of such proceedings such officer may by the Governor be suspended from performing the duties of his office, and temporary appointment may be made by the Governor for the performance of the duties of such office. If the court shall find that such suspended officer has willfully failed or refused to enforce any law which it is his duty as such officer to perform, then the court shall render judgment of ouster against such officer and the office shall thereby become vacant.



25-21,149 Declaratory judgments; courts of record; jurisdiction.

Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the force and effect of a final judgment or decree. Any action or proceeding seeking a declaratory judgment that any tax, penalty, or part thereof is unconstitutional shall be brought within twelve months after such tax or penalty was levied or assessed.

1. Scope

2. Effect

3. Jurisdiction

1. Scope

This section encompasses the court's power to determine a party's rights under a contract, including a claim that the contract itself is invalid. Young v. Govier & Milone, 286 Neb. 224, 835 N.W.2d 684 (2013).

A declaratory judgment action under this section is the proper means of challenging the constitutionality of a tax statute. Trumble v. Sarpy County Board, 283 Neb. 486, 810 N.W.2d 732 (2012).

When the plaintiff's pleadings in a declaratory judgment action put the defendant on notice of the remedy sought, a trial court may order relief which is clearly within the scope of its declaratory judgment. Conversely, when a plaintiff's requested relief is not clearly within the scope of a court's declaratory judgment, the court should grant such relief only for a plaintiff's concurrent or subsequent cause of action or the plaintiff's application for supplemental relief under section 25-21,156. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

A justiciable issue requires a present substantial controversy between parties having adverse legal interests susceptible to immediate resolution and capable of present judicial enforcement. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

An action for declaratory judgment cannot be used to decide the legal effect of a state of facts which are future, contingent, or uncertain. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

The existence of a justiciable issue is a fundamental requirement to a court's exercise of its discretion to grant declaratory relief. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

A declaratory judgment action is to declare the rights, status, or other legal relations between the parties. Bentley v. School Dist. No. 025, of Custer County, 255 Neb. 404, 586 N.W.2d 306 (1998).

A liability insurer is not permitted to seek, in a direct action under this section, a declaration of noncoverage that is binding in a later action as to a potential claimant against the insured. Medical Protective Co. v. Schrein, 255 Neb. 24, 582 N.W.2d 286 (1998).

Where an exclusive statutory remedy is provided, the Uniform Declaratory Judgments Act does not provide an additional remedy. Boettcher v. Balka, 252 Neb. 547, 567 N.W.2d 95 (1997).

A declaratory judgment is available to test the constitutionality of a tax statute. Jones v. State, 248 Neb. 158, 532 N.W.2d 636 (1995).

The state has not waived its sovereign immunity in declaratory judgment actions, and such actions filed against officers of the state which seek to compel affirmative action on the part of the officials are within the scope of immunity. County of Lancaster v. State, 247 Neb. 723, 529 N.W.2d 791 (1995).

A declaratory judgment action should not be entertained when it is initiated by a prospective tort defendant. Ryder Truck Rental v. Rollins, 246 Neb. 250, 518 N.W.2d 124 (1994).

Nebraska's Uniform Declaratory Judgments Act does not waive the State's sovereign immunity. Concerned Citizens v. Department of Environ. Contr., 244 Neb. 152, 505 N.W.2d 654 (1993).

A declaratory judgment action, pursuant to this section, is an appropriate method to obtain a judicial construction of a statute or determination of a statute's validity, including resolution of a challenge to the constitutionality of a statute. State ex rel. Spire v. Northwestern Bell Tel. Co., 233 Neb. 262, 445 N.W.2d 284 (1989).

The use and determination of a demurrer in actions arising under the Uniform Declaratory Judgments Act are controlled by the same principles as apply in other cases. S.I.D. No. 272 of Douglas County v. Marquardt, 233 Neb. 39, 443 N.W.2d 877 (1989).

The Uniform Declaratory Judgments Act is available when a present actual controversy exists and all interested persons are parties to the proceedings, and then only when a justiciable issue exists for resolution. Koenig v. Southeast Community College, 231 Neb. 923, 438 N.W.2d 791 (1989); Miller v. Stolinski, 149 Neb. 679, 32 N.W.2d 199 (1948).

For purposes of determining whether a litigant is entitled to declaratory relief, existence of a controversy depends not only on the circumstances existing at the commencement of the action but also the circumstances when the judgment is granted. Mullendore v. Nuernberger, 230 Neb. 921, 434 N.W.2d 511 (1989).

Unwed father allowed to use declaratory judgment to determine paternity. White v. Mertens, 225 Neb. 241, 404 N.W.2d 410 (1987).

A declaratory judgment is an appropriate method to challenge constitutionality of a tax statute. Mullendore v. School Dist. No. 1 of Lancaster County, 223 Neb. 28, 388 N.W.2d 93 (1986).

Declaratory action could not be used to contest school reorganization election once the election had been held. Eriksen v. Ray, 212 Neb. 8, 321 N.W.2d 59 (1982).

A declaratory judgment action may not be used by an insurance company to determine its obligation to pay when the insured is not yet obligated to pay, and until such time, no actual controversy exists. Allstate Ins. Co. v. Novak, 210 Neb. 184, 313 N.W.2d 636 (1981).

The use of a declaratory judgment remedy as provided by this section is proper in this state to determine the rights and obligations of the insured and the insurance company under an uninsured motorist clause following the rendition of a final judgment against the uninsured motorist. Herrera v. American Standard Ins. Co., 203 Neb. 477, 279 N.W.2d 140 (1979).

Where rights of all parties cannot be determined in a conversion action, action under sections 25-21,149 to 25-21,164 is proper when requisite precedent conditions are met. Berigan Bros. v. Growers Cattle Credit Corp., 182 Neb. 656, 156 N.W.2d 794 (1968).

Action to determine who was liable on automobile insurance policies was properly brought under this act. Truck Ins. Exchange v. State Farm Mut. Auto. Ins. Co., 182 Neb. 330, 154 N.W.2d 524 (1967).

Validity of city ordinance could be determined in declaratory judgment proceedings. Midwest Employers Council, Inc. v. City of Omaha, 177 Neb. 877, 131 N.W.2d 609 (1964).

Declaratory judgment proceeding was proper to determine question as to constitutional validity of statutes. Meyerkorth v. State, 173 Neb. 889, 115 N.W.2d 585 (1962); Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961); State ex rel. State Railway Commission v. Ramsey, 151 Neb. 333, 37 N.W.2d 502 (1949); Thorin v. Burke, 146 Neb. 94, 18 N.W.2d 664 (1945).

Declaratory judgment action brought by Attorney General was proper to determine constitutionality of legislative act. State ex rel. Meyer v. Story, 173 Neb. 741, 114 N.W.2d 769 (1962).

Act is available to a public power district to secure a declaration as to reasonableness of rates. York County Rural P. P. Dist. v. O'Connor, 172 Neb. 602, 111 N.W.2d 376 (1961).

An action for a declaratory judgment will not be entertained when an equally serviceable remedy has been provided. Scudder v. County of Buffalo, 170 Neb. 293, 102 N.W.2d 447 (1960).

Original action in Supreme Court for declaratory judgment as to constitutionality of tax on building and loan stock could be maintained. Anderson v. Herrington, 169 Neb. 391, 99 N.W.2d 621 (1959).

Party seeking relief must have a legally protectible interest or right in the controversy. Nebraska Seedsmen Assn. v. Department of Agriculture & Inspection, 162 Neb. 781, 77 N.W.2d 464 (1956).

Declaratory judgment is appropriate to determine the validity, construction, or interpretation of a statute when there is a justiciable controversy. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).

Uniform Declaratory Judgment Act and Reclamation Act are not in conflict. Nebraska Mid-State Reclamation District v. Hall County, 152 Neb. 410, 41 N.W.2d 397 (1950).

A declaratory judgment action will not be entertained if there is pending other litigation in which the rights of the parties can be determined. Strawn v. County of Sarpy, 146 Neb. 783, 21 N.W.2d 597 (1946).

Court is without power to declare the law unless the Uniform Declaratory Judgments Act is complied with. Wightman v. City of Wayne, 144 Neb. 871, 15 N.W.2d 78 (1944).

Under the Declaratory Judgments Act, an equity court has the power to determine the parentage of a child. Carlson v. Bartels, 143 Neb. 680, 10 N.W.2d 671 (1943).

Action to determine validity of delinquent tax law was properly brought under Declaratory Judgments Act. Tukey v. Douglas County, 133 Neb. 732, 277 N.W. 57 (1938).

State of Nebraska and executive departments thereof may seek relief under Declaratory Judgments Act in an original action in Supreme Court. State ex rel. Smrha v. General American Life Ins. Co., 132 Neb. 520, 272 N.W. 555 (1937).

Action to determine rights of office holder whose office had been abolished by constitutional amendment was brought under Declaratory Judgments Act. Swanson v. State, 132 Neb. 82, 271 N.W. 264 (1937).

Declaratory judgment sought under this statute to determine how liquor license fees should be distributed. School District of Omaha v. Gass, 131 Neb. 312, 267 N.W. 528 (1936).

Court may refuse to render declaratory judgment where, if rendered or entered, it would not terminate the controversy giving rise to the proceeding. Arlington Oil Co. v. Hall, 130 Neb. 674, 266 N.W. 583 (1936).

Court should, under most circumstances, dismiss action for declaratory judgment where all parties whose rights are affected have not been impleaded in action. Updike Inv. Co. v. Employers Liability Assurance Corporation, 128 Neb. 295, 258 N.W. 470 (1935).

Taxpayer having actual and justiciable controversy with taxing authorities as to his status as affected by tax statute is entitled to have questions determined under Declaratory Judgments Act. Moeller, McPherrin & Judd v. Smith, 127 Neb. 424, 255 N.W. 551 (1934).

Proceedings for a declaratory judgment will not be entertained where another equally serviceable remedy has been provided by law for the character of action in hand. Stewart v. Herten, 125 Neb. 210, 249 N.W. 552 (1933).

Declaratory Judgments Act applies only to actions where there is an actual controversy and justiciable issues presented, and cannot be used to decide moot questions. Banning v. Marsh, 124 Neb. 207, 245 N.W. 775 (1932).

Declaratory Judgments Act applies only to actions involving actual controversy and justiciable issues, and therefore is not void as conferring non-judicial powers. Lynn v. Kearney County, 121 Neb. 122, 236 N.W. 192 (1931).

Nebraska's Uniform Declaratory Judgments Act does not waive the state's sovereign immunity, and a plaintiff who seeks declaratory relief against the state must find authorization for such remedy outside the confines of that act. Pratt v. Clarke, 8 Neb. App. 199, 590 N.W.2d 426 (1999).

Declaratory Judgments Act is applicable to questions involving state taxation. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).

2. Effect

An action for declaratory judgment is sui generis; whether such action is to be treated as one at law or one in equity is to be determined by the nature of the dispute. The test is whether, in the absence of the prayer for declaratory judgment, the issues presented should properly be disposed of in an equitable as opposed to a legal action. Boyles v. Hausmann, 246 Neb. 181, 517 N.W.2d 610 (1994).

An action for declaratory judgment under this section is sui generis; whether such an action is to be treated as one at law or one in equity is to be determined by the nature of the dispute. Donaldson v. Farm Bureau Life Ins. Co., 232 Neb. 140, 440 N.W.2d 187 (1989); Boren v. State Farm Mut. Auto. Ins. Co., 225 Neb. 503, 406 N.W.2d 640 (1987).

An action for declaratory judgment determines the rights of the parties in a justiciable controversy and is binding on any further adjudication between the parties as the rights so declared. Russell v. First York Sav. Co., 218 Neb. 112, 352 N.W.2d 871 (1984).

If an action for declaratory judgment under this section involves a question of fact, the parties are entitled to a jury trial. MFA Ins. Companies v. Mendenhall, 205 Neb. 430, 288 N.W.2d 270 (1980).

Constitutionality of Installment Sales Act of 1963 was tested under Declaratory Judgments Act. Stanton v. Mattson, 175 Neb. 767, 123 N.W.2d 844 (1963).

Where defendant prayed for entry of declaratory judgment, it was precluded on appeal from contending that such relief was improper. County of Douglas v. OEA Senior Citizens, Inc., 172 Neb. 696, 111 N.W.2d 719 (1961).

Under Declaratory Judgments Act, it was proper to submit question of ownership of automobile to a jury. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).

Declarations made by court in declaratory judgment proceeding have the force and effect of a final judgment or decree. Morrell v. Towle, 141 Neb. 370, 3 N.W.2d 655 (1942).

Declaratory judgment law is not a substitute for a new trial or appeal, nor does it operate to supersede former adjudications or proper proceedings already pending in court. Phelps County v. City of Holdrege, 133 Neb. 139, 274 N.W. 483 (1937).

Declaratory judgment confirming validity of a trust agreement and directing trustee to pay trust funds to parties entitled thereto is final and binding on the parties to the proceeding, their privies and successors in interest. In re Reynolds Estate, 131 Neb. 557, 268 N.W. 480 (1936).

3. Jurisdiction

The district court did not have jurisdiction to hear a challenge to the constitutionality of a tax statute under this section when the plaintiff filed suit outside the same tax year in which the taxes were levied or assessed. Trumble v. Sarpy County Board, 283 Neb. 486, 810 N.W.2d 732 (2012).

The Nebraska Workers' Compensation Court is a "court of record" and, as such, has the authority to enter a declaratory judgment pursuant to the Uniform Declaratory Judgments Act. Bituminous Casualty Corp. v. Deyle, 234 Neb. 537, 451 N.W.2d 910 (1990).

The district court has power to retain jurisdiction and grant further relief where it has entered a declaratory judgment declaring the rights of the parties under a contract. First Nat. Bank of Omaha v. Omaha Nat. Bank, 191 Neb. 249, 214 N.W.2d 483 (1974).

Courts of record are empowered to render declaratory judgments. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).

County court may render declaratory judgment. Rohn v. Kelley, 156 Neb. 463, 56 N.W.2d 711 (1953).

Court does not lack jurisdiction to render declaratory judgment merely because construction or validity of a penal statute is necessary to a decision. Dill v. Hamilton, 137 Neb. 723, 291 N.W. 62 (1940).



25-21,150 Rights of claimants; determination.

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.

1. Scope

2. Miscellaneous

1. Scope

A declaratory judgment action is the proper judicial proceeding to determine a party's rights and obligations under a particular statute. Ameritas Life Ins. Corp. v. Balka, 257 Neb. 878, 601 N.W.2d 508 (1999).

Preliminary correspondence and unsigned insurance policy form did not constitute a contract within the meaning of this section. Omaha Pub. Power Dist. v. Nuclear Elec. Ins. Ltd., 229 Neb. 740, 428 N.W.2d 895 (1988).

Declaratory judgment proceeding permissible to determine rights and benefits under Fireman's Pension Act. Hooper v. City of Lincoln, 183 Neb. 591, 163 N.W.2d 117 (1968).

This section authorizes courts of record to construe wills. Father Flanagan's Boys' Home v. Graybill, 178 Neb. 79, 132 N.W.2d 304 (1964).

Action to construe a deed to city was properly brought under Declaratory Judgments Act. City of Gering v. Jones, 175 Neb. 626, 122 N.W.2d 503 (1963).

Separation agreement between husband and wife was within terms of Declaratory Judgments Act. Dorland v. Dorland, 175 Neb. 233, 121 N.W.2d 28 (1963).

Tax-exempt status of property was properly determined in declaratory judgment proceeding. County of Douglas v. OEA Senior Citizens, Inc., 172 Neb. 696, 111 N.W.2d 719 (1961).

An insurance contract comes within the purview of the act. Gottula v. Standard Reliance Ins. Co., 165 Neb. 1, 84 N.W.2d 179 (1957).

Action seeking the construction of a will is authorized. Phillips v. Phillips, 163 Neb. 282, 79 N.W.2d 420 (1956).

Unincorporated trade association could not maintain action on behalf of members whose rights were affected. Nebraska Seedsmen Assn. v. Department of Agriculture & Inspection, 162 Neb. 781, 77 N.W.2d 464 (1956).

Individual plaintiff must have a legally protectible interest or right. Schroder v. City of Lincoln, 155 Neb. 599, 52 N.W.2d 808 (1952).

Question of coverage under policy of insurance was properly determinable. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).

Declaratory judgment action will lie to determine rights over the disposition of public funds of a city operating under a home rule charter. Noble v. City of Lincoln, 153 Neb. 79, 43 N.W.2d 572 (1950).

Proceedings for a declaratory judgment extend to the validity of a statute where there is a justiciable, determinable controversy between parties in respect to rights thereunder. Nebraska Mid-State Reclamation Dist. v. Hall County, 152 Neb. 410, 41 N.W.2d 397 (1950).

Declaratory judgment proceeding may properly be brought to test validity of city ordinance. Webber v. City of Scottsbluff, 141 Neb. 363, 3 N.W.2d 635 (1942).

Validity of tax on air-flight equipment could be challenged in declaratory judgment proceeding. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).

2. Miscellaneous

A plaintiff in a declaratory judgment action challenging the validity of a statute must prove that the plaintiff is a person whose rights, status, or other legal relations are affected by the challenged statute. Mullendore v. Nuernberger, 230 Neb. 921, 434 N.W.2d 511 (1989).

To obtain declaratory relief, a plaintiff has the burden to prove the existence of a justiciable controversy and an interest in the subject matter of the action. Mullendore v. Nuernberger, 230 Neb. 921, 434 N.W.2d 511 (1989).

Plaintiffs are not required to violate a penal statute as a condition of having it construed or its validity determined, but may seek declaratory judgment. Dill v. Hamilton, 137 Neb. 723, 291 N.W. 62 (1940).

Word "person" includes the State of Nebraska and its executive departments. State ex rel. Smrha v. General American Life Ins. Co., 132 Neb. 520, 272 N.W. 555 (1937).

Court may refuse to render declaratory judgment where it would not terminate the uncertainty or controversy giving rise to the proceeding. In re Reynolds Estate, 131 Neb. 557, 268 N.W. 480 (1936); Smithberger v. Banning, 130 Neb. 354, 265 N.W. 10 (1936).



25-21,151 Construction of contract; before or after breach.

A contract may be construed either before or after there has been a breach thereof.

A contract may be construed under Declaratory Judgments Act either before or after there has been a breach thereof. Dorland v. Dorland, 175 Neb. 233, 121 N.W.2d 28 (1963).

Action is authorized after breach of contract of insurance. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).



25-21,152 Fiduciary or interested person; action to declare rights.

Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust or the estate of a decedent, an infant, person with a mental disorder, or insolvent, may have a declaration of rights or legal relation in respect thereto:

(a) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others; or

(b) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(c) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

This section authorizes courts of record to construe wills. Father Flanagan's Boys' Home v. Graybill, 178 Neb. 79, 132 N.W.2d 304 (1964).

Administrator of estate could bring action to determine validity of devise and bequest under will. Hipsley v Hipsley, 162 Neb. 518, 76 N.W.2d 462 (1956).

A declaratory judgment may be had in probate proceedings. Rohn v. Kelley, 156 Neb. 463, 56 N.W.2d 711 (1953).

Declaratory judgment proceeding was proper to determine interest of parties in cattle. Graham v. Beauchamp, 154 Neb. 889, 50 N.W.2d 104 (1951).



25-21,153 Sections; not limiting or restrictive.

The enumeration in sections 25-21,150, 25-21,151 and 25-21,152 does not limit or restrict the exercise of the general powers conferred in section 25-21,149, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

Coverage under public liability policy could be determined. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).

Affirmative relief against items of state taxation is authorized. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).



25-21,154 Declaratory judgments; when refused.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding. Omaha Pub. Power Dist. v. Nuclear Elec. Ins. Ltd., 229 Neb. 740, 428 N.W.2d 895 (1988); Arlington Oil Co. v. Hall, 130 Neb. 674, 266 N.W. 583 (1936); Smithberger v. Banning, 130 Neb. 354, 265 N.W. 10 (1936).

Where eminent domain proceeding was pending in which question of abandonment and its effect could be determined, action for declaratory judgment on claimed abandonment should have been dismissed. Zarybnicky v. County of Gage, 196 Neb. 210, 241 N.W.2d 834 (1976).

Discretionary power is conferred. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).

One of the purposes of the act is to terminate the controversy that gave rise to the proceedings. Custer Public Power Dist. v. Loup River Public Power Dist., 162 Neb. 300, 75 N.W.2d 619 (1956).

Court will not render declaratory judgment where necessary parties have not been joined. Redick v. Peony Park, 151 Neb. 442, 37 N.W.2d 801 (1949).

Statute authorizing declaratory judgment is applicable only when all interested persons are made parties to the proceeding. Ben B. Wood Realty Co. v. Wood, 132 Neb. 817, 273 N.W. 493 (1937); Southern Nebraska Power Co. v. Village of Deshler, 130 Neb. 133, 264 N.W. 462 (1936).

Declaratory Judgments Act is applicable only where there is a present actual controversy and where justiciable issues are presented. Dobson v. Ocean Accident & Guarantee Corp., 124 Neb. 652, 247 N.W. 789 (1933).



25-21,155 Declaratory judgments; review.

All orders, judgments and decrees under sections 25-21,149 to 25-21,164 may be reviewed as other orders, judgments and decrees.

Determinations of factual issues in a declaratory judgment action will not be disturbed on appeal unless they are clearly wrong. Beatrice Nat. Bank v. Southeast Neb. Co-op, 230 Neb. 671, 432 N.W.2d 842 (1988).

Declaratory judgment decrees may be reviewed in the Supreme Court as are other decrees. OB-GYN v. Blue Cross, 219 Neb. 199, 361 N.W.2d 550 (1985).

Examination of reviewing court will be confined to questions determined by trial court. Lickert v. City of Omaha, 144 Neb. 75, 12 N.W.2d 644 (1944).



25-21,156 Pleadings; complaint; orders to show cause.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by complaint to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

When the plaintiff's pleadings in a declaratory judgment action put the defendant on notice of the remedy sought, a trial court may order relief which is clearly within the scope of its declaratory judgment. Conversely, when a plaintiff's requested relief is not clearly within the scope of a court's declaratory judgment, the court should grant such relief only for a plaintiff's concurrent or subsequent cause of action or the plaintiff's application for supplemental relief under this section. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

The trial court has the power to retain jurisdiction in order to grant further relief for the amounts of percentage rent as they may be determined each year until the expiration of the lease which was the subject of the declaratory judgment action. S.N. Mart, Ltd. v. Maurices Inc., 234 Neb. 343, 451 N.W.2d 259 (1990).

Judgment for amount due under contract may be obtained in a declaratory judgment action. Richardson v. Waterite Co., 169 Neb. 263, 99 N.W.2d 265 (1959).

Injunction against enforcing of city ordinance was properly refused. McNeil v. City of Omaha, 160 Neb. 301, 70 N.W.2d 83 (1955).

Injunctive relief deemed unnecessary. Omaha Nat. Bank v. Heintze, 159 Neb. 520, 67 N.W.2d 753 (1954).

Further relief may be granted to carry into effect declaratory judgment. Noble v. City of Lincoln, 158 Neb. 457, 63 N.W.2d 475 (1954).



25-21,157 Trial; issues of fact; how conducted.

When a proceeding under sections 25-21,149 to 25-21,164 involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

A party may not simply move the court for a declaratory judgment; no such summary proceeding is recognized in Nebraska. Breci v. St. Paul Mercury Ins. Co., 288 Neb. 626, 849 N.W.2d 523 (2014).

In a declaratory judgment action involving the determination of issues of fact, such issues may be tried and determined as in other civil actions. Millard Rur. Fire Prot. Dist. No. 1 v. City of Omaha, 226 Neb. 50, 409 N.W.2d 574 (1987).

Fact questions in a declaratory judgment action may be tried and determined as in other civil actions. OB-GYN v. Blue Cross, 219 Neb. 199, 361 N.W.2d 550 (1985).

Where a decision appealed from involves, at the outset, questions of fact, the parties are entitled to a jury trial, notwithstanding the fact that the action may have involved both questions of fact and of law. Hemenway v. MFA Life Ins. Co., 211 Neb. 193, 318 N.W.2d 70 (1982).

In a declaratory judgment action, issues of fact may be tried and determined as in other civil actions, and if the action would otherwise be an action at law and is tried to the court without a jury the trial court's findings have the effect of a jury verdict. Larutan Corp. v. Magnolia Homes Manuf. Co., 190 Neb. 425, 209 N.W.2d 177 (1973).

Where jury waived, judgment of trial court will not be set aside unless clearly wrong. Belek v. Travelers Ind. Co., 187 Neb. 470, 191 N.W.2d 819 (1971).

Issues of fact may be tried and determined as in other civil actions. American Standard Ins. Co. v. Tournor, 186 Neb. 585, 185 N.W.2d 267 (1971); United Services Automobile Assn. v. Hills, 172 Neb. 128, 109 N.W.2d 174 (1961); State Farm Mutual Auto. Ins. Co. v. Kersey, 171 Neb. 212, 106 N.W.2d 31 (1960).

An issue of fact may be submitted for determination by a jury. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).



25-21,158 Costs.

In any proceeding under sections 25-21,149 to 25-21,164 the court may make such award of costs as may seem equitable and just.

Under this section, attorney fees are not taxed as "costs." Without another source of statutory authority permitting attorney fees to be taxed as costs, the prevailing party cannot recover attorney fees in a declaratory judgment action. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

Where petition for declaratory judgment was denied for lack of necessary parties, all costs were taxed to plaintiff. Phillips v. Phillips, 163 Neb. 282, 79 N.W.2d 420 (1956).



25-21,159 Parties; municipalities; Attorney General.

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard. If a statute is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.

1. Necessary parties

2. Miscellaneous

1. Necessary parties

The participation of a statutorily mandated necessary party in a declaratory judgment action involving the validity of a city ordinance is a jurisdictional requirement, and the failure to include such party requires vacation of a district court's judgment in the action. Dunn v. Daub, 259 Neb. 559, 611 N.W.2d 97 (2000).

A party is not permitted to first obtain a judgment and then apply the requirements of this section in order to determine who is a necessary party to an action. Taylor Oil Co., Inc. v. Retikis, 254 Neb. 275, 575 N.W.2d 870 (1998).

Judgment creditors or persons injured in automobile accidents are interested parties in declaratory judgment action between insured and insurance company as to validity of policy; thus, declaratory judgment was not available, and subsequent granting of motion for summary judgment based on res judicata effect of original declaratory judgment order was error. Krohn v. Gardner, 238 Neb. 460, 471 N.W.2d 391 (1991).

In a taxpayer's action, potentially all of the taxpayers and citizens are parties; but the fact that all taxpayers may be potential parties does not mean that they are indispensable parties. There is no requirement that all taxpayers who might be affected in some manner by the result of the litigation be made parties to the action. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).

The statute authorizing a declaratory judgment action is applicable only where all interested persons are made parties to the proceeding. Omaha Pub. Power Dist. v. Nuclear Elec. Ins. Ltd., 229 Neb. 740, 428 N.W.2d 895 (1988).

"Indispensable party" to a suit is defined as one who must have such an interest in the controversy as to preclude a final decree without affecting such party's interests. Shepoka v. Knopik, 197 Neb. 651, 250 N.W.2d 619 (1977).

All necessary persons must be parties to action at time court enters declaratory judgment. Baker v. A. C. Nelson Co., 185 Neb. 128, 174 N.W.2d 197 (1970).

Action should be dismissed without prejudice when there is an absence of necessary parties. Marsh v. Marsh, 173 Neb. 282, 113 N.W.2d 323 (1962).

Joinder of all necessary parties defendant is required. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).

State was not a necessary party to suit to enjoin tax. Offutt Housing Co. v. County of Sarpy, 160 Neb. 320, 70 N.W.2d 382 (1955).

In controversy between store operator and city over validity of ordinance, other store owners were not necessary parties. City of Omaha v. Lewis & Smith Drug Co., Inc., 156 Neb. 650, 57 N.W.2d 269 (1953).

Whenever all necessary parties have not been impleaded, action should be dismissed. Stahl v. Allchin, 155 Neb. 412, 52 N.W.2d 251 (1952).

Duty is imposed upon plaintiff of joining all persons who have or claim any interest which would be affected by the judgment. Redick v. Peony Park, 151 Neb. 442, 37 N.W.2d 801 (1949).

2. Miscellaneous

This section applies only to actions for declaratory relief. State v. Kelley, 249 Neb. 99, 541 N.W.2d 645 (1996).

The requirement that the Attorney General be served with a copy of the proceeding when the constitutionality of an ordinance is raised is a prerequisite to the exercise of the district court's jurisdiction. Absent compliance with this section, a district court may not exercise its jurisdiction. DeCoste v. City of Wahoo, 248 Neb. 463, 534 N.W.2d 760 (1995).

Petition seeking declaration that residency requirement for dissolution of marriage was unconstitutional dismissed upon demurrer of Attorney General. Ashley v. Ashley, 191 Neb. 824, 217 N.W.2d 926 (1974).

Where constitutionality of statute is involved, Attorney General should be served with copies of the proceedings. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).

Requisites for maintenance of declaratory judgment proceedings are stated. Graham v. Beauchamp, 154 Neb. 889, 50 N.W.2d 104 (1951).



25-21,160 Sections, how construed.

Sections 25-21,149 to 25-21,164 are declared to be remedial; their purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and are to be liberally construed and administered.

The Attorney General may bring an action for a declaratory judgment challenging the constitutionality of a statute which the Tax Commissioner proposes to implement and enforce. State ex rel. Meyer v. Peters, 188 Neb. 817, 199 N.W.2d 738 (1972).

Requirements for declaratory relief met. Slosburg v. City of Omaha, 183 Neb. 839, 165 N.W.2d 90 (1969).

Act is to be liberally construed and administered. Berigan Bros. v. Growers Cattle Credit Corp., 182 Neb. 656, 156 N.W.2d 794 (1968).

Act has application both substantively and adjectively. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).



25-21,161 Person, defined.

The word person wherever used in the Uniform Declaratory Judgments Act shall be construed to mean any person, partnership, limited liability company, joint-stock company, unincorporated association, society, or municipal or other corporation of any character whatsoever.

The term "person" as used in this section is broad enough to include the state or any subdivision thereof. Hoiengs v. County of Adams, 245 Neb. 877, 516 N.W.2d 223 (1994).

An unincorporated association is included within the statutory definition of a person. Nebraska Seedsmen Assn. v. Department of Agriculture & Inspection, 162 Neb. 781, 77 N.W.2d 464 (1956).



25-21,162 Validity of sections.

Sections 25-21,149 to 25-21,164, except sections 25-21,149 and 25-21,150, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of sections 25-21,149 to 25-21,164 invalid or inoperative.



25-21,163 Interpretation and construction of sections to effectuate uniformity.

Sections 25-21,149 to 25-21,164 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.



25-21,164 Act, how cited.

Sections 25-21,149 to 25-21,164 may be cited as the "Uniform Declaratory Judgments Act".



25-21,165 By whom brought; jurisdiction.

Whenever a suit praying for an interlocutory injunction shall have been begun in the United States District Court in any Division in the State of Nebraska to restrain any official or officials of the State of Nebraska from enforcing or administering any statute of the State of Nebraska, or from enforcing or administering any administrative order of any department, bureau or commission of this state, or to set aside or enjoin such statute or administrative order, any defendant in such suit or the Attorney General of the State of Nebraska may bring an action to enforce said statute or order in the district court of the county of the State of Nebraska in which the State Capitol of said state is located at any time before the hearing or application for said interlocutory injunction in the suit in the United States District Court, District of Nebraska, in the proper Division thereof; and jurisdiction is hereby conferred on the district court of the county of the State of Nebraska in which its State Capitol is located to entertain such suit with the powers hereinafter granted.



25-21,166 Certification to federal court; stay of proceedings.

The district court of the county in Nebraska in which said State Capitol is located shall, when such suit is brought, grant a stay of proceedings to any state officer or officers under such statute or order, pending the determination of such suit by the courts of the State of Nebraska. The district court of the county in Nebraska in which its State Capitol is located shall upon the institution of said suit, certify forthwith to the United States District Court, District of Nebraska, to its proper Division in which such action heretofore has been brought, the fact that such suit has been begun in the district court of the county in the state where the State Capitol is located.



25-21,167 Expedited trial and appeal; advancement.

The district court of Lancaster County shall speedily determine the action, and an appeal may be taken to the Court of Appeals within thirty days after the entry of the judgment. Trial in the appellate court shall in all ways be expedited, set for an early hearing, and advanced as other causes which involve the public welfare and convenience are advanced.



25-21,168 Repealed. Laws 1974, LB 354, § 316.



25-21,169 Repealed. Laws 1974, LB 354, § 316.



25-21,170 Repealed. Laws 1974, LB 354, § 316.



25-21,171 Repealed. Laws 1974, LB 354, § 316.



25-21,172 Repealed. Laws 1974, LB 354, § 316.



25-21,173 Repealed. Laws 1974, LB 354, § 316.



25-21,174 Repealed. Laws 1974, LB 354, § 316.



25-21,175 Repealed. Laws 1974, LB 354, § 316.



25-21,176 Repealed. Laws 1974, LB 354, § 316.



25-21,177 Repealed. Laws 1974, LB 354, § 316.



25-21,178 Repealed. Laws 1974, LB 354, § 316.



25-21,179 Repealed. Laws 1974, LB 354, § 316.



25-21,180 Terms, defined.

As used in sections 25-224 and 25-21,180 to 25-21,182, unless the context otherwise requires: Product liability action shall mean any action brought against a manufacturer, seller, or lessor of a product, regardless of the substantive legal theory or theories upon which the action is brought, for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formulation, installation, preparation, assembly, testing, packaging, or labeling of any product, or the failure to warn or protect against a danger or hazard in the use, misuse, or intended use of any product, or the failure to provide proper instructions for the use of any product.

In defining a product liability action as an action brought for or on account of personal injury, death, or property damage caused by a product, this section refers only to physical harm, not to economic loss. National Crane Corp. v. Ohio Steel Tube Co., 213 Neb. 782, 332 N.W.2d 39 (1983).



25-21,181 Action based on strict liability in tort; brought against seller or lessor; when.

No product liability action based on the doctrine of strict liability in tort shall be commenced or maintained against any seller or lessor of a product which is alleged to contain or possess a defective condition unreasonably dangerous to the buyer, user, or consumer unless the seller or lessor is also the manufacturer of the product or the part thereof claimed to be defective.



25-21,182 Product liability action; based upon negligent or defective design, testing, or labeling; defense.

In any product liability action based upon negligent or defective design, testing, or labeling, proof establishing that such design, testing, or labeling was in conformity with the generally recognized and prevailing state of the art in the industry at the time the specific product involved in the action was first sold to any person not engaged in the business of selling such product shall be a defense. State of the art as used in this section shall be defined as the best technology reasonably available at the time.



25-21,183 Transferred to section 13-911.



25-21,184 Railroad company; actions by employees against; negligence; assumption of risk.

In any action brought against a railroad or street railroad company to recover damages for personal injury to any employee, whether such injury results in death or not, the employee shall not be held to have assumed any of the risks of his employment in any case where the railroad company or its agents, servants or employees have been guilty of negligence.

Section is not applicable in action under federal employer's liability act; in such case federal law as to assumption of risk is controlling. Preble v. Union Stock Yards Co., 110 Neb. 383, 193 N.W. 910 (1923).



25-21,185 Actions accruing before February 8, 1992, for injuries to person or property; contributory negligence; comparative negligence.

In all actions accruing before February 8, 1992, brought to recover damages for injuries to a person or to property caused by the negligence or act or omission giving rise to strict liability in tort of another, the fact that the plaintiff may have been guilty of contributory negligence shall not bar a recovery when the contributory negligence of the plaintiff was slight and the negligence or act or omission giving rise to strict liability in tort of the defendant was gross in comparison, but the contributory negligence of the plaintiff shall be considered by the jury in the mitigation of damages in proportion to the amount of contributory negligence attributable to the plaintiff, and all questions of negligence or act or omission giving rise to strict liability in tort and contributory negligence shall be for the jury.

1. Slight negligence of plaintiff

2. Gross negligence of defendant

3. Comparison

4. Miscellaneous

1. Slight negligence of plaintiff

Negligence of plaintiff must be compared with that of defendant to determine whether negligence is slight or gross. Brackman v. Brackman, 169 Neb. 650, 100 N.W.2d 774 (1960).

Where plaintiff's negligence was more than slight in comparison with the negligence of the defendant, directed verdict was proper. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959); Rogers v. Sheperd, 159 Neb. 292, 66 N.W.2d 815 (1954); Meyer v. Platte Valley Construction Co., 147 Neb. 860, 25 N.W.2d 412 (1946); Western Contracting Corp. v. Odle, 331 F.2d 38 (8th Cir. 1964).

Slight negligence does not defeat recovery if by comparison the negligence of defendant is gross. Fairchild v. Sorenson, 165 Neb. 667, 87 N.W.2d 235 (1957).

Failure to use due care after becoming aware of an obstacle is more than slight negligence. Allen v. Kavanaugh, 160 Neb. 645, 71 N.W.2d 119 (1955).

Instruction given under this statute was erroneous which directed jury that the amount that might be deducted on account of contributory negligence of plaintiff must necessarily not be any large percent of the total damages. Krepcik v. Interstate Transit Lines, 153 Neb. 98, 43 N.W.2d 609 (1950).

Where there is no basis in the evidence for a finding of contributory negligence, it is error to instruct on the subject. Hartford Fire Ins. Co. v. County of Red Willow, 149 Neb. 10, 30 N.W.2d 51 (1947).

Failure of jewelry salesman to inform hotel of contents of sample case containing jewelry or value thereof constituted contributory negligence of such degree as to bar recovery. Roger Wurmser, Inc. v. Interstate Hotel Co., 148 Neb. 660, 28 N.W.2d 405 (1947).

Failure to instruct on the comparative negligence rule when the evidence discloses the contributory negligence of the plaintiff exceeds slight negligence is not prejudicial error. Shiman Bros. & Co. v. Nebraska National Hotel Co., 146 Neb. 47, 18 N.W.2d 551 (1945).

When the plaintiff's negligence is more than slight as compared with that of the defendant, and is clearly the proximate cause of the accident, the court should direct a verdict for the defendant. Dickenson v. County of Cheyenne, 146 Neb. 36, 18 N.W.2d 559 (1945).

One who suddenly moves from place of safety into the path of a moving vehicle, after seeing it approach, is guilty of more than slight negligence. Hughes v. Omaha & C. B. St. Ry. Co., 143 Neb. 47, 8 N.W.2d 509 (1943).

Where pedestrian was struck by defendant's truck, evidence of intoxication of pedestrian was not of itself contributory negligence but was circumstance to be considered by jury in determining whether intoxication contributed to injury. Nichols v. Havlat, 142 Neb. 534, 7 N.W.2d 84 (1942).

One injured while momentarily standing in a highway is not, because of that fact, guilty of contributory negligence as a matter of law. Grantham v. Watson Brothers Transportation Co., 142 Neb. 362, 6 N.W.2d 372 (1942).

Anyone who voluntarily walks about in total darkness in a strange place, where no special circumstances require him to proceed, does so at his own risk and is guilty of more than slight negligence as a matter of law. Wetink v. Traphagen, 138 Neb. 41, 291 N.W. 884 (1940).

Where evidence shows beyond reasonable dispute that plaintiff's negligence is more than slight as compared with defendant's negligence, it is proper for trial court to instruct jury to return verdict for defendant. Whittaker v. Hanifin, 138 Neb. 18, 291 N.W. 723 (1940); Doan v. Hoppe, 132 Neb. 641, 272 N.W. 763 (1937).

Where a pedestrian suddenly steps from a place of safety into the path of a street car, his contributory negligence is more than slight as a matter of law. Travinsky v. Omaha & C. B. St. Ry. Co., 137 Neb. 168, 288 N.W. 512 (1939).

Where an automobile driver parks his car parallel to the curb, gets out of his car on the left hand side, and is struck by another automobile while standing beside his car in a city street, he is not guilty of more than slight negligence as a matter of law. Brenning v. Remington, 136 Neb. 883, 287 N.W. 776 (1939).

Where view at railroad crossing is obstructed, motorist who attempts to cross and fails to look or listen is guilty of such contributory negligence as will defeat recovery. Mundt v. Chicago, R. I. & P. R. R. Co., 136 Neb. 478, 286 N.W. 691 (1939).

Where the driver of an automobile disregards a stop sign and drives out upon an arterial highway without stopping and collides with another automobile, he is guilty of more than slight negligence as a matter of law. Ritter v. Hering, 135 Neb. 1, 280 N.W. 231 (1938).

One entering a darkened room on own premises where a trapdoor is liable to be open, without ascertaining whether the door is open or shut, is guilty of more than slight negligence as a matter of law. Gardner v. Metropolitan Utilities Dist., 134 Neb. 163, 278 N.W. 137 (1938).

If evidence clearly shows that plaintiff is guilty of more than slight negligence which will defeat a recovery, it is proper to sustain motion for instructed verdict for defendant. McDonald v. Omaha & C. B. St. Ry. Co., 128 Neb. 17, 257 N.W. 489 (1934).

Notwithstanding wording of statute, court may pass on sufficiency of evidence of contributory negligence as bar to recovery. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

Instruction permitting recovery unless plaintiff's intestate was guilty of gross negligence was erroneous. McDonald v. Wright, 125 Neb. 871, 252 N.W. 411 (1934).

Comparative negligence rule precludes recovery by one who approaches railway crossing without precaution. Stanley v. Chicago, R. I. & P. Ry. Co., 113 Neb. 280, 202 N.W. 864 (1925).

Where both parties are negligent in some degree, it is error to omit the word "slight" in describing the contributory negligence that shall bar the plaintiff from recovery. McMullen v. Nash Sales Co., 112 Neb. 371, 199 N.W. 721 (1924).

Slight negligence of plaintiffs is no longer a defense but goes only in mitigation of damages. Holley v. Omaha & C. B. St. Ry. Co., 110 Neb. 541, 193 N.W. 710 (1923).

Where there is some evidence of contributory negligence, failure to give instruction on comparative negligence is error. Mares v. Chaloupka, 110 Neb. 199, 192 N.W. 397 (1923).

Where shown beyond reasonable dispute that plaintiff's negligence was more than slight in comparison with defendant's, action should be dismissed or verdict directed. Haffke v. Missouri Pac. R. R. Corp., 110 Neb. 125, 193 N.W. 257 (1923); Seiffert v. Hines, 108 Neb. 62, 187 N.W. 108 (1922); Frey v. Omaha & C. B. St. Ry. Co., 106 Neb. 333, 183 N.W. 567 (1921); Dodds v. Omaha & C. B. St. Ry. Co., 104 Neb. 692, 178 N.W. 258 (1920); Jensen v. Chicago, St. P., M. & O. R. Co., 12 F.2d 413 (8th Cir. 1926); Gordon Fireproof Warehouse & Van Co. v. Hines, 272 F. 604 (8th Cir. 1921); Marshall v. Hines, 271 F. 165 (8th Cir. 1921).

Contributory negligence of plaintiff was more than slight as a matter of law and barred recovery. Sandberg v. Peter Kiewit Sons Co., 364 F.2d 206 (8th Cir. 1966).

Negligence of one party is to be compared with that of another, and is not to be evaluated standing alone. United States v. Bohachevsky, 324 F.2d 120 (8th Cir. 1963).

Negligence of contractor's employee was slight in comparison to negligence of railroad. Union Pac. Ry. Co. v. Blank, 167 F.2d 291 (8th Cir. 1948).

Court must dismiss case where plaintiff's negligence is more than slight as compared with defendant's. Rogers v. Chicago, R. I. & P. Ry. Co., 39 F.2d 601 (8th Cir. 1930).

2. Gross negligence of defendant

Whether or not an act or omission constitutes gross negligence is ascertainable by comparison with negligence of opposing party. Pierson v. Jensen, 150 Neb. 86, 33 N.W.2d 462 (1948).

Omission to explain that plaintiff's contributory negligence, however slight, will defeat recovery in case defendant's negligence falls short of being gross in comparison, was reversible error. Mitchell v. Missouri Pac. R. R. Corp., 114 Neb. 72, 206 N.W. 12 (1925).

There is no error in not instructing on comparative negligence, where defendant's negligence is not established. Lady v. Douglass, 105 Neb. 489, 181 N.W. 173 (1920).

3. Comparison

In awarding damages under the provisions of this section, it is the jury's responsibility to comparatively measure the amount of negligence on defendant's part to the contributory negligence, if any, on plaintiff's part by considering all the evidence presented on the issue. Sanwick v. Jenson, 244 Neb. 607, 508 N.W.2d 267 (1993).

Questions of contributory negligence shall be for the jury. Sierks v. Delk, 222 Neb. 360, 383 N.W.2d 778 (1986).

If the evidence shows that plaintiff's conduct may be negligent and a proximate cause of the accident, the issue of contributory negligence must be submitted to the jury. Davis v. Phillips, 215 Neb. 184, 337 N.W.2d 754 (1983).

In determining questions of slight and gross negligence, the process of comparison should measure the disparity between the quantum of the total negligence of defendant and the total negligence of the plaintiff. C. C. Natvig's Sons, Inc. v. Summers, 198 Neb. 741, 255 N.W.2d 272 (1977).

The words slight and gross as employed herein are comparative terms, and the negligence of the plaintiff or defendant is not to be evaluated as slight, gross, or otherwise, standing alone. Niemeyer v. Tichota, 190 Neb. 775, 212 N.W.2d 557 (1973).

The meaning of gross negligence under the comparative negligence rule is contrasted with its meaning under the guest passenger statute. Johnson v. Roueche, 188 Neb. 716, 199 N.W.2d 1 (1972).

Under facts in the case, instruction concerning the comparative negligence statute was required. Sober v. Smith, 179 Neb. 74, 136 N.W.2d 372 (1965).

Evidence was sufficient to take case to the jury under comparative negligence statute. Robins v. Sandoz, 177 Neb. 894, 131 N.W.2d 648 (1964).

Requirements of instruction on comparative negligence rule stated. Darnell v. Panhandle Coop Assn., 175 Neb. 40, 120 N.W.2d 278 (1963).

Instruction on comparative negligence was free from prejudicial error. Hiner v. Nelson, 174 Neb. 725, 119 N.W.2d 288 (1963).

Failure to give instruction on comparative negligence was prejudicial error. Carlson v. Chambers, 173 Neb. 166, 112 N.W.2d 729 (1962); Baty v. Wolff, 162 Neb. 1, 74 N.W.2d 913 (1956).

Instructions given properly stated the rule of comparative negligence. Pearson v. Schuler, 172 Neb. 353, 109 N.W.2d 537 (1961).

Statutory test is not based upon absolute degrees of negligence, but rather upon the relative degrees of negligence between the parties. Sayers v. Witte, 171 Neb. 750, 107 N.W.2d 676 (1961); Bezdek v. Patrick, 167 Neb. 754, 94 N.W.2d 482 (1959); Continental Can Co. v. Horton, 250 F.2d 637 (8th Cir. 1957).

Omission of element from instruction for making comparison was erroneous. Ripp v. Riesland, 170 Neb. 631, 104 N.W.2d 246 (1960).

Even though defendant is guilty of negligence as a matter of law, the amount of damages to be awarded is subject to the provisions of the comparative negligence act. Bezdek v. Patrick, 170 Neb. 522, 103 N.W.2d 318 (1960).

Unless reasonable minds cannot differ, trial court should leave duty of making comparison of negligence to the jury. O'Neill v. Henke, 167 Neb. 631, 94 N.W.2d 322 (1959); Zimmer v. Brandon, 134 Neb. 311, 278 N.W. 502 (1938); Casey v. Ford Motor Co., 108 Neb. 352, 187 N.W. 922 (1922).

Failure to submit instruction on comparative negligence was not prejudicial to plaintiff. Owen v. Moore, 166 Neb. 239, 88 N.W.2d 768 (1958).

Intent of statute is that the negligence of the parties shall be compared one with the other. Andelt v. County of Seward, 157 Neb. 527, 60 N.W.2d 604 (1953).

Where plaintiff did not make prima facie case under guest statute, comparison of degrees of negligence was unnecessary. Bishop v. Schofield, 156 Neb. 830, 58 N.W.2d 207 (1953).

In making comparison, there is no burden of proof on either party. Murray v. Pearson Appliance Store, 155 Neb. 860, 54 N.W.2d 250 (1952).

Plaintiff may recover only if his negligence is slight in comparison with that of the defendant which is gross. Krepcik v. Interstate Transit Lines, 152 Neb. 39, 40 N.W.2d 252 (1949).

Negligence of parties is to be compared one with the other in determining slight and gross negligence. Roby v. Auker, 151 Neb. 421, 37 N.W.2d 799 (1949).

Even though defendant may be guilty of negligence as a matter of law, question of comparison of negligence where plaintiff is guilty of some negligence should be left to jury. Blanchard v. Lawson, 148 Neb. 299, 27 N.W.2d 217 (1947).

The fact that plaintiff became so absorbed in his work as to detract him from a perilous position is not a defense to a charge of contributory negligence, but is a fact for consideration by the jury. Thomison v. Buehler, 147 Neb. 811, 25 N.W.2d 391 (1946).

Where there was a conflict in the evidence as to whether or not plaintiff was in pedestrian lane with green light in her favor, or was proceeding diagonally across street, contributory negligence of plaintiff and the degree or quality thereof was for the jury, and instruction on comparative negligence was proper. Hammond v. Morris, 147 Neb. 600, 24 N.W.2d 633 (1946).

Question of negligence and the degree of quality thereof, where motor vehicle being backed collided with pedestrian, was for jury. Chew v. Coffin, 144 Neb. 170, 12 N.W.2d 839 (1944).

When an action under guest statute is based on gross negligence, the comparative negligence statute is applicable. Landrum v. Roddy, 143 Neb. 934, 12 N.W.2d 82 (1943).

All questions of negligence are for the jury. Lewis v. Rapid Transit Lines, 126 Neb. 158, 252 N.W. 804 (1934).

Instruction that plaintiff's damages should be reduced in proportion that her contributory negligence bore to the whole amount of damages was erroneous. Sgroi v. Yellow Cab & Baggage Co., 124 Neb. 525, 247 N.W. 355 (1933).

Where both plaintiff and defendants are shown by evidence to have been negligent, court should instruct jury on comparative negligence of parties. Tempel v. Proffitt, 122 Neb. 249, 240 N.W. 285 (1932).

Failure to keep proper lookout was under circumstances of case for the jury. Giles v. Welsh, 122 Neb. 164, 239 N.W. 813 (1931).

Contributory negligence of one injured in collision between automobiles was for jury. Wortman v. Zimmerman, 119 Neb. 682, 230 N.W. 588 (1930).

Where there is evidence of negligence and contributory negligence, court must give instruction as to comparative negligence rule. Lieb v. Omaha & C. B. St. Ry. Co., 119 Neb. 222, 228 N.W. 364 (1929).

Unless evidence of defendant's negligence is legally insufficient or contributory negligence so clearly shown as to require verdict for plaintiff to be set aside, question is for the jury. Day v. Metropolitan Utilities Dist., 115 Neb. 711, 214 N.W. 647 (1927).

Where negligence by both parties is shown, it is error to instruct that plaintiff is not barred from recovery unless his negligence was gross in comparison with defendants. Gibson v. Kelkenny, 112 Neb. 524, 199 N.W. 838 (1924).

Unless plaintiff's negligence is more than slight, or defendant's negligence not gross in comparison, case should be submitted to jury. Traphagen v. Lincoln Traction Co., 110 Neb. 855, 195 N.W. 472 (1923); Baker v. Omaha & C. B. St. Ry. Co., 110 Neb. 246, 193 N.W. 341 (1923); Francis v. Lincoln Traction Co., 106 Neb. 243, 183 N.W. 293 (1921); Robison v. Troy Laundry Co., 105 Neb. 267, 180 N.W. 43 (1920).

Instruction that contributory negligence of plaintiff, if proved, would entitle defendant to verdict, was erroneous because it ignores comparative negligence rule. Davenport v. Intermountain R. L. & P. Co., 108 Neb. 387, 187 N.W. 905 (1922).

Where contributory negligence is shown, it is error to instruct jury to return verdict for plaintiff if they find defendant's negligence was proximate cause, without telling jury under what conditions plaintiff's negligence would defeat recovery. Bauer & Johnson Co. v. National Roofing Co., 107 Neb. 831, 187 N.W. 59 (1922); Morrison v. Scotts Bluff County, 104 Neb. 254, 177 N.W. 158 (1920).

The doctrine of contributory negligence or comparative fault, contained in this section, is a defense separate and distinct from that of assumption of risk and while assumption of risk may act as a complete defense, comparative fault may simply go to mitigate damages. McPherson v. Sunset Speedway, Inc., 594 F.2d 711 (8th Cir. 1979).

Comparative negligence statute is applicable to automobile rear-end collision cases. McQueen v. Navajo Freight Lines, Inc., 293 F.2d 590 (8th Cir. 1961).

Comparative negligence statute was not applicable to a guest passenger in automobile. Luther v. Maple, 250 F.2d 916 (8th Cir. 1958).

Under comparative negligence statute, test is not based on absolute degrees of negligence but upon a comparative test of relative degrees of negligence between the parties. Continental Can Co. v. Horton, 250 F.2d 637 (8th Cir. 1957).

Where both parties are negligent, question of comparative negligence was matter for jury. Brunk v Chicago, B. & Q. R. R. Co., 207 F.2d 354 (8th Cir. 1953).

The criterion is extent of plaintiff's negligence in comparison with defendant's negligence. Union Pac. R. R. Co. v. Denver-Chicago Trucking Co., 202 F.2d 31 (8th Cir. 1953).

4. Miscellaneous

The trial court erred in failing to reduce plaintiff's recovery in an amount proportional to the amount of its agent's negligence, where the agent was negligent as a matter of law but not to a degree sufficient to bar the suit. City of LaVista v. Andersen, 240 Neb. 3, 480 N.W.2d 185 (1992).

To entitle defendant to summary judgment on the issue of contributory negligence, defendant has the burden of proving, under the facts viewed most favorably to the plaintiff, that (1) plaintiff's contributory negligence was more than slight as a matter of law or (2) defendant's negligence was not gross in comparison to plaintiff's negligence as a matter of law. John v. OO (Infinity) S Development Co., 234 Neb. 190, 450 N.W.2d 199 (1990).

A defendant may plead contributory negligence by alleging in his answer that the plaintiff's injuries were the direct and proximate result of his own negligence. Bashus v. Turner, 218 Neb. 17, 352 N.W.2d 161 (1984).

In all actions brought to recover damages for injuries to a person or his property, all questions of negligence and contributory negligence shall be for the jury. Krug v. Laughlin, 208 Neb. 367, 303 N.W.2d 311 (1981).

When, under the law and facts, the submission of the issue of comparative negligence is appropriate determination of the amount of damages is a jury question. Nickal v. Phinney, 207 Neb. 281, 298 N.W.2d 360 (1980).

Ordinarily the questions of negligence, contributory negligence, and assumption of risk are for the jury, but where the facts adduced with respect to those questions are such that reasonable minds can draw but one conclusion therefrom, a directed verdict is proper. Garcia v. Howard, 200 Neb. 57, 262 N.W.2d 190 (1978).

Rule that contributory negligence of more than certain percent will bar recovery not contemplated by statute nor would such a rule further administration of justice. Burney v. Ehlers, 185 Neb. 51, 173 N.W.2d 398 (1970).

On remand of case for trial on issue of damages only, contributory negligence should be considered only in mitigation of damages. Scofield v. Haskell, 180 Neb. 324, 142 N.W.2d 597 (1966).

Rendition of special verdict on degree of negligence required dismissal of action. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

An instruction, in language of an opinion of the Supreme Court construing statute, approved in numerous cases for many years, will not be held reversible error unless prejudicial. Patterson v. Kerr, 127 Neb. 73, 254 N.W. 704 (1934).

Degree of negligence comprehended by comparative negligence statute is not ordinarily applicable in actions involving motorists' guest statute. Sheehy v. Abboud, 126 Neb. 554, 253 N.W. 683 (1934).

If there is any testimony to support verdict in favor of party having the burden of proof it is error to direct verdict against him. LaFleur v. Poesch, 126 Neb. 263, 252 N.W. 902 (1934).

Statute merely changed legal effect of contributory negligence; burden of proof is placed on defendant. Schrage v. Miller, 123 Neb. 266, 242 N.W. 649 (1932).

Instruction approximately in words of statute was not materially erroneous for failure to further explain slight and gross negligence. Kelso v. Seward County, 117 Neb. 136, 219 N.W. 843 (1928).

A requested instruction was properly rejected as inconsistent with comparative negligence where it would instruct that one joint tort-feasor is entitled to contribution from others equally liable under the Federal Employers' Liability Act according to their share of the fault in causing the injury. Brassette v. Burlington Northern Inc., 687 F.2d 153 (8th Cir. 1982).

Application of Nebraska comparative negligence statute would be inappropriate in a strict liability case. Melia v. Ford Motor Co., 534 F.2d 795 (8th Cir. 1976).

Conflicting evidence, set out, concerning collision at private farm railroad crossing presented issue to be resolved by jury. Kloewer v. Burlington Northern, Inc., 512 F.2d 300 (8th Cir. 1975).

It was a question for the jury whether passenger in automobile was guilty of contributory negligence in crossing accident case. Chicago, B. & Q. R.R. Co. v. Beninger, 373 F.2d 854 (8th Cir. 1967).

Where reasonable minds might differ as to existence of contributory negligence, question should be submitted to jury. Surface v. Safeway Stores, 169 F.2d 937 (8th Cir. 1948).



25-21,185.01 Repealed. Laws 1992, LB 262, § 12.



25-21,185.02 Repealed. Laws 1992, LB 262, § 12.



25-21,185.03 Repealed. Laws 1992, LB 262, § 12.



25-21,185.04 Repealed. Laws 1992, LB 262, § 12.



25-21,185.05 Repealed. Laws 1992, LB 262, § 12.



25-21,185.06 Repealed. Laws 1992, LB 262, § 12.



25-21,185.07 Civil actions to which contributory negligence is a defense; sections applicable.

Sections 25-21,185.07 to 25-21,185.12 shall apply to all civil actions to which contributory negligence may be, pursuant to law, a defense that accrue on or after February 8, 1992, for damages arising out of injury to or death of a person or harm to property regardless of the theory of liability. Actions accruing prior to February 8, 1992, shall be governed by the laws in effect immediately prior to such date. Nothing in sections 25-21,185.07 to 25-21,185.12 shall be construed to limit wrongful death claims brought pursuant to sections 30-809 and 30-810, but such claims shall be subject to sections 25-21,185.07 to 25-21,185.12.

The Legislature did not intend for the comparative negligence scheme to apply in actions based on strict liability after February 8, 1992. Shipler v. General Motors Corp., 271 Neb. 194, 710 N.W.2d 807 (2006).



25-21,185.08 Civil actions to which contributory negligence is a defense; terms, defined.

For purposes of sections 25-21,185.07 to 25-21,185.12:

(1) Claimant shall mean any person who brings or maintains an action described in section 25-21,185.07. If an action is brought through or on behalf of an estate, claimant shall mean the claimant's decedent. If an action is brought through or on behalf of a minor, claimant shall mean the minor;

(2) Economic damages shall mean monetary losses, including, but not limited to, medical expenses, loss of earnings and earning capacity, funeral costs, loss of use of property, costs of repair or replacement, costs of obtaining substitute domestic services, loss of employment, and loss of business or employment opportunities; and

(3) Noneconomic damages shall mean subjective, nonmonetary losses, including, but not limited to, pain, suffering, inconvenience, mental suffering, emotional distress, loss of society and companionship, loss of consortium, injury to reputation, and humiliation, but shall not include economic damages.

A request for inconvenience damages is subsumed within a plaintiff's request for mental pain and suffering damages, when the facts show that the plaintiff is actually seeking hedonic damages for the plaintiff's loss of enjoyment of life resulting from physical injuries. Golnick v. Callender, 290 Neb. 395, 860 N.W.2d 180 (2015).

Apart from an exception for anxiety damages associated with parasitic damages, a request for anxiety damages is usually subsumed with a plaintiff's request for mental pain and suffering damages. Golnick v. Callender, 290 Neb. 395, 860 N.W.2d 180 (2015).



25-21,185.09 Civil actions to which contributory negligence is a defense; effect on recovery.

Any contributory negligence chargeable to the claimant shall diminish proportionately the amount awarded as damages for an injury attributable to the claimant's contributory negligence but shall not bar recovery, except that if the contributory negligence of the claimant is equal to or greater than the total negligence of all persons against whom recovery is sought, the claimant shall be totally barred from recovery. The jury shall be instructed on the effects of the allocation of negligence.

The language of this section allows a jury to compare a plaintiff's contributory negligence to the negligence of a defendant or defendants. It does not provide that the plaintiff's negligence may be applied in the plaintiff's cause of action based upon strict liability in tort. Shipler v. General Motors Corp., 271 Neb. 194, 710 N.W.2d 807 (2006).

It is prejudicial error for the trial court to not properly instruct a jury on the effects of its allocation of negligence in accordance with this section. The Nebraska Supreme Court has consistently understood the plain meaning of the word "instructed" in this section to require formal jury instructions. The verdict form is not a substitute for a proper instruction. The Nebraska Legislature has chosen to require that the jury be fully and openly informed before making its determinations with respect to contributory negligence and the attendant allocation of negligence. Russell v. Stricker, 262 Neb. 853, 635 N.W.2d 734 (2001).

Failure to instruct a jury with respect to the effects of its allocation of negligence in accordance with this section is prejudicial error. Moreover, a verdict form is not a substitute for a proper instruction. Pleiss v. Barnes, 260 Neb. 770, 619 N.W.2d 825 (2000).

This section requires the jury to be instructed regarding the effect of the allocation of negligence. Failing to instruct the jury as to the effect of the allocation of negligence is plain error. Fiscel v. Beach, 254 Neb. 678, 578 N.W.2d 52 (1998).

In those cases where the cause of action accrued on or after February 8, 1992, and in which contributory negligence is a defense, it is prejudicial error for the trial court to not properly instruct a jury on the effects of its allocation of negligence in accordance with this section. Wheeler v. Bagley, 254 Neb. 232, 575 N.W.2d 616 (1998).

The fact that plaintiff's negligence may have been more than slight as a matter of law under the prior slight-gross contributory negligence standard does not automatically equate with negligence that equals or exceeds defendant's under this section. Where reasonable minds may draw different conclusions and inferences regarding the negligence of plaintiff and the negligence of defendant such that plaintiff's negligence could be found to be less than 50 percent of the total negligence of all persons against whom recovery is sought, the apportionment of fault must be submitted to the jury. Traphagan v. Mid-America Traffic Marking, 251 Neb. 143, 555 N.W.2d 778 (1996).

The trial court's refusal to determine a party negligent as a matter of law did not prejudice the other party, where evidence that both parties were negligent required the trial court to instruct the jury to weigh the relative contributions of the parties' negligence and the jury found both parties to be negligent. Howe v. Hinzman, 14 Neb. App. 544, 710 N.W.2d 669 (2006).

Where reasonable minds may draw different conclusions and inferences regarding the negligence of the parties, the apportionment of negligence is for the finder of fact. The purpose of the comparative negligence law is to allow triers of fact to compare relative negligence and to apportion damages on that basis. The determination of apportionment is solely a matter for the fact finder, and its action in this respect will not be disturbed on appeal if it is supported by credible evidence and bears a reasonable relationship to the respective elements of negligence proved at trial. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).

A determination that a plaintiff's negligence was more than slight as a matter of law under the slight/gross standard does not automatically translate into a finding that the same plaintiff's right to recovery would be barred under this section. Dutton v. Travis, 4 Neb. App. 875, 551 N.W.2d 759 (1996).



25-21,185.10 Civil actions to which contributory negligence is a defense; multiple defendants; joint and several liability; when; allocation of liability.

In an action involving more than one defendant when two or more defendants as part of a common enterprise or plan act in concert and cause harm, the liability of each such defendant for economic and noneconomic damages shall be joint and several.

In any other action involving more than one defendant, the liability of each defendant for economic damages shall be joint and several and the liability of each defendant for noneconomic damages shall be several only and shall not be joint. Each defendant shall be liable only for the amount of noneconomic damages allocated to that defendant in direct proportion to that defendant's percentage of negligence, and a separate judgment shall be rendered against that defendant for that amount.

With regard to contribution, liability for the loss among concurrent insurers should be allocated without regard to comparative fault or other subrogation-related questions such as lack of privity or the applicability of a contribution-among-joint tort-feasors statute. American Family Mut. Ins. Co. v. Regent Ins. Co., 288 Neb. 25, 846 N.W.2d 170 (2014).

This section contemplates a process by which the finder of fact determines the total noneconomic damages suffered by the plaintiff as the result of injuries proximately caused by the negligence of multiple defendants; then, it allocates a portion of the total to each defendant "in direct proportion to that defendant's percentage of negligence." Sinsel v. Olsen, 279 Neb. 38, 777 N.W.2d 54 (2009).

When, because of the settlement with one of the defendants, the action no longer involves multiple party defendants, then this section is no longer applicable. Tadros v. City of Omaha, 273 Neb. 935, 735 N.W.2d 377 (2007).

This section does not provide that one defendant's negligence may be compared to another in a cause of action for strict liability in tort. Shipler v. General Motors Corp., 271 Neb. 194, 710 N.W.2d 807 (2006).

Under the plain language of this section, there must be multiple defendants in a case before the allocation provisions of this section will operate. Because the provisions of this section affect only the apportionment of damages between multiple defendants after liability has been established, the proper timeframe to consider in determining whether there are, in fact, multiple defendants in a case is when the case is submitted to the finder of fact. Maxwell v. Montey, 262 Neb. 160, 631 N.W.2d 455 (2001).

This section provides for allocation of damages among negligent tort-feasors only and does not provide for such allocation due to the acts of intentional tort-feasors. Brandon ex rel. Estate of Brandon v. County of Richardson, 261 Neb. 636, 624 N.W.2d 604 (2001).

Under tort law, where joint tort-feasors do not act as part of a common enterprise or plan, this section alters the common law by limiting a plaintiff's recovery of noneconomic damages from any one tort-feasor to that tort-feasor's proportionate liability in an action involving more than one defendant. Genetti v. Caterpillar, Inc., 261 Neb. 98, 621 N.W.2d 529 (2001).

The term "defendant" in this section includes a third-party defendant brought into an action pursuant to section 25-331. Slaymaker v. Breyer, 258 Neb. 942, 607 N.W.2d 506 (2000); Lackman v. Rousselle, 257 Neb. 87, 596 N.W.2d 15 (1999).

In order for defendants to be jointly and severally liable based on a joint enterprise theory, the plaintiff must prove, among other things, that the defendants shared a common pecuniary interest. Bahrs v. R M B R Wheels, Inc., 6 Neb. App. 354, 574 N.W.2d 524 (1998).



25-21,185.11 Civil actions to which contributory negligence is a defense; release, covenant not to sue, or similar agreement; effect.

(1) A release, covenant not to sue, or similar agreement entered into by a claimant and a person liable shall discharge that person from all liability to the claimant but shall not discharge any other persons liable upon the same claim unless it so provides. The claim of the claimant against other persons shall be reduced by the amount of the released person's share of the obligation as determined by the trier of fact.

(2) A release, covenant not to sue, or similar agreement entered into by a claimant and a person liable shall preclude that person from being made a party or, if an action is pending, shall be a basis for that person's dismissal, but the person's negligence, if any, shall be considered in accordance with section 25-21,185.09.

An employer covered by workers' compensation is not a "released person" within the meaning of this section. Unless the employer's negligence is the sole cause of the accident, or when combined with the plaintiff's negligence is the sole cause of the accident, the defendant may not argue the negligence of an immune employer. Downey v. Western Comm. College Area, 282 Neb. 970, 808 N.W.2d 839 (2012).

The element of specific identification is only met when the reference in the release is so particular that a stranger can readily identify the released party and his or her identity is not in doubt. Podraza v. New Century Physicians of Neb., 280 Neb. 678, 789 N.W.2d 260 (2010).

There is a rebuttable presumption that a release benefits only those specifically designated; the unnamed party claiming under the release has the burden to show an actual intent to benefit him or her. Podraza v. New Century Physicians of Neb., 280 Neb. 678, 789 N.W.2d 260 (2010).

Under the intent rule, general releases which fail to specifically designate who is discharged either by name or by some other specific identifying terminology are inherently ambiguous, and the actual intent of the parties will govern. Podraza v. New Century Physicians of Neb., 280 Neb. 678, 789 N.W.2d 260 (2010).

When a claimant settles with a joint tort-feasor, the claimant forfeits joint and several liability for economic damages and cannot recover from a nonsettling joint tort-feasor more than that tort-feasor's proportionate share of liability. Tadros v. City of Omaha, 273 Neb. 935, 735 N.W.2d 377 (2007).



25-21,185.12 Civil actions to which contributory negligence is a defense; assumption of risk, defined; affirmative defense.

Assumption of risk is an affirmative defense. Assumption of risk shall mean that (1) the person knew of and understood the specific danger, (2) the person voluntarily exposed himself or herself to the danger, and (3) the person's injury or death or the harm to property occurred as a result of his or her exposure to the danger.

Before the defense of assumption of risk is submissible to a jury, the evidence must show that the plaintiff (1) knew of the specific danger, (2) understood the danger, and (3) voluntarily exposed himself or herself to the danger that proximately caused the damage. Pleiss v. Barnes, 260 Neb. 770, 619 N.W.2d 825 (2000).



25-21,186 Emergency care at scene of emergency; persons relieved of civil liability, when.

No person who renders emergency care at the scene of an accident or other emergency gratuitously, shall be held liable for any civil damages as a result of any act or omission by such person in rendering the emergency care or as a result of any act or failure to act to provide or arrange for medical treatment or care for the injured person.

This section does not apply to a police officer responding to the scene of an automobile accident because his conduct was not gratuitous. Drake v. Drake, 260 Neb. 530, 618 N.W.2d 650 (2000).



25-21,187 Contract or agreement; indemnity provision; against public policy; unenforceable; when; construction project; violation of safety practice; liability.

(1) In the event that a public or private contract or agreement for the construction, alteration, repair, or maintenance of a building, structure, highway bridge, viaduct, water, sewer, or gas distribution system, or other work dealing with construction or for any moving, demolition, or excavation connected with such construction contains a covenant, promise, agreement, or combination thereof to indemnify or hold harmless another person from such person's own negligence, then such covenant, promise, agreement, or combination thereof shall be void as against public policy and wholly unenforceable. This subsection shall not apply to construction bonds or insurance contracts or agreements.

(2) No professional architect, professional engineer, or professional land surveyor who is retained to perform professional services on a construction project and no employee of a professional architect, professional engineer, or professional land surveyor who is assisting or representing the professional architect, professional engineer, or professional land surveyor in the performance of professional services on a construction project shall be liable in tort for any case of personal injury to or death of any employee working on a construction project arising out of and in the course of employment on the construction project and occurring as a result of a violation of a safety practice by any third party unless the responsibility for supervision of safety practices has been assumed by contract or by other conduct. This subsection shall not be construed to establish, diminish, or abrogate any duty, standard of care, or liability of any person or individual except as expressly provided in this subsection.

Maintenance of a building, within the meaning of subsection (1) of this section, does not encompass the ordinary activities associated with management of commercial property. Kuhn v. Wells Fargo Bank of Neb., 278 Neb. 428, 771 N.W.2d 103 (2009).



25-21,188 Alienation of affections; criminal conversation; actions barred.

No cause of action for (1) alienation of affections or (2) criminal conversation shall be allowed to commence after January 9, 1986.

The tort of intentional infliction of emotional distress is unavailable when it is predicated on conduct which leads to the dissolution of marriage, as such actions are barred by statute. Speer v. Dealy, 242 Neb. 542, 495 N.W.2d 911 (1993).



25-21,188.01 Check or instrument; wrongful refusal to endorse; liability; attorney's fees; awarded when.

Any payee, endorser, or endorsee on a check or instrument issued in payment for property subject to a lien under Chapter 52, article 2, 5, 7, 9, 11, 12, or 14, or Chapter 54, article 2, or farm products subject to a security interest under article 9, Uniform Commercial Code, or Chapter 52, article 13, who wrongfully refuses to endorse such check or instrument to any other payee, endorser, or endorsee on such check or instrument who is a superior lienholder, superior secured party, or other person legally entitled to such check or instrument shall be liable to any payee, endorser, or endorsee entitled to such endorsement on such check or instrument for damages. A court shall assess attorney's fees and costs if, upon the motion of any party or the court itself, the court finds that any payee, endorser, or endorsee on a check or other instrument wrongfully refused to endorse such check or instrument in payment for property subject to a lien or farm products subject to a security interest or that an attorney or party brought or defended an action or any part of an action that was frivolous or that the action or any part of the action was interposed solely for delay or harassment. If a court finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct, including, but not limited to, abuses of civil discovery procedures, the court shall assess attorney's fees and costs.



25-21,188.02 Volunteer in free clinic or other facility; immunity; when.

(1) A person credentialed under the Uniform Credentialing Act to practice as a physician, osteopathic physician, pharmacist, dentist, physician assistant, nurse, or physical therapist who, without the expectation or receipt of monetary or other compensation either directly or indirectly, provides professional services, of a kind which are eligible for reimbursement under the medical assistance program established pursuant to the Medical Assistance Act, as a volunteer in a free clinic or other facility operated by a not-for-profit organization as defined in section 25-21,190, by an agency of the state, or by any political subdivision shall be immune from civil liability for any act or omission which results in damage or injury unless such damage or injury was caused by the willful or wanton act or omission of such practitioner.

(2) The individual immunity granted by subsection (1) of this section shall not extend to any act or omission of such practitioner which results in damage or injury if:

(a) The free clinic or other facility is operated by a licensed hospital;

(b) The practitioner has been disciplined by the professional board having oversight over that practitioner in the previous five years at the time of the act or omission causing injury; or

(c) The damage or injury is caused by such practitioner (i) during the operation of any motor vehicle, airplane, or boat or (ii) while impaired by alcohol or any controlled substance enumerated in section 28-405.



25-21,189 Food; donations; limitations on liability.

(1) For purposes of this section:

(a) Food shall mean articles used for food or drink for humans or animals and articles used for components of any such article; and

(b) Raw agricultural product shall mean any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(2) Notwithstanding any other provisions of the law of this state, any person who makes a good faith donation to a charitable or nonprofit organization of prepared or perishable food or raw agricultural products which appear to be fit for human consumption when donated shall not be liable for damages in any civil action for any injury or death because of the condition of such food unless the injury or death is a direct result of the gross negligence, recklessness, or intentional misconduct of the donor.

(3) Notwithstanding any other provisions of the law of this state, a charitable or nonprofit organization which in good faith receives and distributes, without charge, food which the organization reasonably determines to be fit for human consumption when distributed shall not be liable for damages in any civil action based on the doctrine of strict liability in tort for any injury or death because of the condition of such food.

(4) This section shall apply to all good faith donations of perishable food or raw agricultural products which are not readily marketable because of appearance, freshness, grade, surplus supply, or other conditions.



25-21,190 Not-for-profit organization, defined.

As used in sections 25-21,190 to 25-21,193, unless the context otherwise requires, not-for-profit organization shall mean any not-for-profit entity which is exempt from federal income taxation pursuant to section 501(a) of the Internal Revenue Code and listed as an exempt organization in section 501(c)(2), (3), (4), (5), (6), (7), (8), (11), or (19) of the Internal Revenue Code and which is engaged in one or more activities within this state in furtherance of a purpose for which it is organized.



25-21,191 Not-for-profit organization; director, officer, or trustee; immunity from civil liability.

(1) On or after August 30, 1987, any person who serves as a director, officer, or trustee of a not-for-profit organization and who is not compensated for his or her services as a director, officer, or trustee on a salary or a prorated equivalent basis shall be immune from civil liability for any act or omission which results in damage or injury if such person was acting within the scope of his or her official functions and duties as a director, officer, or trustee unless such damage or injury was caused by the willful or wanton act or omission of such director, officer, or trustee.

(2) Nothing in this section shall be construed to establish, diminish, or abrogate any duties that a director, officer, or trustee of a not-for-profit organization has to the not-for-profit organization for which the director, officer, or trustee serves.

(3) For purposes of this section, a director, officer, or trustee shall not be considered compensated solely by reason of the payment of his or her actual expenses incurred in attending meetings or in executing such office, the receipt of meals at meetings, or the receipt of gifts not exceeding a total value of one hundred dollars in any twelve consecutive months.



25-21,192 Not-for-profit organization; limitation on immunity.

The individual immunity granted by section 25-21,191 shall not extend to any act or omission of such director, officer, or trustee which results in damage or injury (1) caused by such director, officer, or trustee during the operation of any motor vehicle, airplane, or boat or (2) caused by such director, officer, or trustee while impaired by alcohol or any controlled substance enumerated in section 28-405.



25-21,193 Not-for-profit organization; sections, how construed.

Except as provided in section 25-21,191, sections 25-21,190 to 25-21,193 shall not be construed to establish, diminish, or abrogate any duty that a director, officer, or trustee of a not-for-profit organization has to any individual or organization.



25-21,194 Shoplifting; civil action authorized; conditions; limitations.

(1)(a) Any person who commits the crime of theft by shoplifting as provided in section 28-511.01 or whose conduct is described by section 28-511.01 or (b) the parents of a minor who commits the crime of theft by shoplifting as provided in section 28-511.01 or whose conduct is described by section 28-511.01 shall be liable to the owner of the merchandise in a civil action for:

(i) Actual property damage or loss sustained as a direct result of the incident of shoplifting, which may include, but shall not be limited to, full retail value, cost of repair, or cost of replacement of the merchandise;

(ii) Costs of maintaining the action; and

(iii) Reasonable attorney's fees if such owner has retained the services of an attorney in maintaining the action and the action is not in the Small Claims Court.

(2) A conviction under any statute or ordinance shall not be a condition precedent to maintaining an action under this section.

(3) Recovery under this section may be had in addition to, and shall not be limited by, any other provision of law which limits the liability of the parents for tortious conduct of a minor. The liability of the parents and the minor shall be joint and several.

(4) This section shall not prohibit or limit any other cause of action which the owner of merchandise may have against a person who unlawfully or wrongfully takes merchandise from the owner's store or retail establishment.

(5) Judgments, but not claims, arising under this section may be assigned.

(6) The fact that an owner of merchandise may commence an action under this section shall not limit the right of such owner to demand, in writing, that any person who is liable for damages and costs under this section remit such damages and costs prior to the commencement of an action.

(7) This section shall only apply to causes of action which accrue after August 30, 1987.

(8) For purposes of this section, minor shall mean any individual under seventeen years of age.

(9) Notwithstanding any other provision of this section, no parent shall be liable to the owner of merchandise in a civil action unless such minor is living with such parent at the time the conduct described by section 28-511.01 is committed.



25-21,195 Repealed. Laws 1990, LB 594, § 1.



25-21,196 Repealed. Laws 1990, LB 594, § 1.



25-21,197 Repealed. Laws 1990, LB 594, § 1.



25-21,198 Repealed. Laws 1990, LB 594, § 1.



25-21,199 Repealed. Laws 1990, LB 594, § 1.



25-21,200 Contract; void and unenforceable; definition.

(1) A surrogate parenthood contract entered into shall be void and unenforceable. The biological father of a child born pursuant to such a contract shall have all the rights and obligations imposed by law with respect to such child.

(2) For purposes of this section, unless the context otherwise requires, a surrogate parenthood contract shall mean a contract by which a woman is to be compensated for bearing a child of a man who is not her husband.



25-21,201 Actions against state; jurisdiction; enumeration of claims.

The several district courts of the judicial districts of the state shall have jurisdiction to hear and determine (1) all claims or petitions for relief that may be presented to the Legislature and which may be by any law or by any rule or resolution of the Legislature referred to such courts for adjudication, (2) all setoffs, counterclaims, and claims for damages, liquidated or unliquidated, on the part of the state against any person making a claim against the state or against the person in whose favor such claim arose, (3) all cases in which the State of Nebraska has a lien or any other interest, apparent or real, upon or in any real estate in the state and in which any party may desire to have the lien or interest of the state fixed and determined or foreclosed and cut off, and permission is hereby given to any party to join the state as a party in any such actions or proceedings in such courts involving real estate in or upon which the state has, appears to have, or claims any interest or lien, and (4) all cases in which the State of Nebraska or the Board of Educational Lands and Funds of the State of Nebraska is the owner of or has or claims any interest in any bonds or other obligations of any drainage district, irrigation district, municipal corporation, other political or governmental subdivision of the State of Nebraska and in which any party may desire to have the ownership of or interest in such bonds or other obligations determined, the validity thereof adjudicated, or any rights and liabilities arising therefrom fixed and determined, and permission is hereby given to any party to join the State of Nebraska as a party in any such actions or proceedings in such courts involving the ownership or interest of the state or the Board of Educational Lands and Funds in such bonds or other obligations.

1. Permission to sue

2. Jurisdiction

3. Procedure

4. Miscellaneous

1. Permission to sue

This section covers all the claims and demands on which the state may be sued. Gentry v. State, 174 Neb. 515, 118 N.W.2d 643 (1962).

A special act of Legislature, waiving sovereignty of state and creating liability of state in favor of an individual, contravenes Article III, section 18, of the Constitution. Cox v. State, 134 Neb. 751, 279 N.W. 482 (1938).

Suit to foreclose mortgage involving realty to which state has legal title cannot be maintained without state's consent. Northwestern Mutual Life Ins. Co. v. Nordhues, 129 Neb. 379, 261 N.W. 687 (1935).

Legislative permission may be given to sue state for private property damaged for public use. Gledhill v. State, 123 Neb. 726, 243 N.W. 909 (1932).

Recovery cannot be had for damages caused by negligence of officer, agent or employee of state, without express provision therefor by law, even though suit is authorized by Legislature. Shear v. State, 117 Neb. 865, 223 N.W. 130 (1929).

Action growing out of contract originally authorized by legislative enactment and disallowed by auditor may be brought against state without permission of Legislature. Peterson v. State, 113 Neb. 546, 203 N.W. 1002 (1925).

State has waived its immunity only in cases expressly provided by statute. State ex rel. Davis v. Mortensen, 69 Neb. 376, 95 N.W. 831 (1903).

2. Jurisdiction

Where statutes provide an exclusive remedy against state and a particular forum for a judicial trial, one branch of Legislature alone cannot extend jurisdiction to another forum. Scotts Bluff County v. State, 133 Neb. 508, 276 N.W. 185 (1937).

District court of Lancaster County is given jurisdiction to try appeals upon claims disallowed by Auditor of Public Accounts. Lyman-Richey Sand & Gravel Co. v. State, 123 Neb. 674, 243 N.W. 891 (1932), 83 A.L.R. 1301 (1932).

Action growing out of contract, after claim has been presented to and disallowed wholly or in part by Auditor of Public Accounts, must be brought in district court of Lancaster County, and resolution of only one branch of Legislature cannot vest any other court with jurisdiction. McNeel v. State, 120 Neb. 674, 234 N.W. 786 (1931).

District court has no original jurisdiction and appeal must be taken in statutory manner from order of Auditor of Public Accounts or Secretary of State in allowing or disallowing claim. Pickus v. State, 115 Neb. 869, 215 N.W. 129 (1927); State v. Lancaster County Bank, 8 Neb. 218 (1879); State v. Stout, 7 Neb. 89 (1878).

3. Procedure

This section must be read together with sections 77-2407 and 77-2408 and Neb. Const., Art. VIII, section 9, in order to properly present a valid appeal to the district court from a denial of a contract claim against the state. VisionQuest, Inc. v. State, 222 Neb. 228, 383 N.W.2d 22 (1986).

Making an administrative agency a party defendant in an appeal under the provisions of § 60-420 or § 84-917(2) is not an action against the state within the meaning of this and following sections so as to require service of summons on the Governor and Attorney General. Leach v. Dept. of Motor Vehicles, 213 Neb. 103, 327 N.W.2d 615 (1982).

State was a necessary party to action to quiet title to land acquired for highway purposes. Rumbel v. Ress, 166 Neb. 839, 91 N.W.2d 36 (1958).

Board of Educational Lands and Funds was properly made party defendant under this section. County of Garden v. Schaaf, 145 Neb. 676, 17 N.W.2d 874 (1945).

State may be made a party defendant to suit to quiet title to real estate. Reavis v. State, 140 Neb. 442, 300 N.W. 344 (1941).

Where Legislature failed to provide method by which summons could be served on state in workman's compensation case, state was not subject to suit. Anstine v. State, 137 Neb. 148, 288 N.W. 525 (1939).

State's constitutional immunity from suit cannot be waived by voluntary general appearance by Attorney General. McShane v. Murray, 106 Neb. 512, 184 N.W. 147 (1921); O'Connor v. Slaker, 22 F.2d 147 (8th Cir. 1927).

Limitation does not run on claim against state until legislative leave has been given to sue. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920); Lancaster County v. State, 74 Neb. 211, 104 N.W. 187 (1905), affirmed on rehearing 74 Neb. 215, 107 N.W. 388 (1906).

Legislature may waive the running of the statute of limitations and it cannot be set up as a defense. Lancaster County v. State, 97 Neb. 95, 149 N.W. 331 (1914).

4. Miscellaneous

State's immunity from suit without its consent is unaffected by declaratory judgments statute. Offutt Housing Co. v. County of Sarpy, 160 Neb. 320, 70 N.W.2d 382 (1955).

Statutes authorizing suits against the state are to be strictly construed. Frye v. Sibbitt, 145 Neb. 600, 17 N.W.2d 617 (1945).

In authorized suit on claim against the state, case should be determined upon equitable principles based upon justice and right. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920).

Mandamus does not lie to compel state to perform contracts. State ex rel. Davis v. Mortensen, 69 Neb. 376, 95 N.W. 831 (1903).



25-21,202 Actions against state; complaint; contents.

The claimant shall, in all cases, file a complaint setting forth (1) the facts out of which the claim originally arose; (2) the action of the Legislature, or of any department of the government thereon, if any such has been had; (3) what person or persons is the owner or are the owners thereof, or in anywise interested therein; (4) that no assignment or transfer of the same, or any part thereof, or interest therein, has been made, except as stated in the complaint; and (5) that the claimant is justly entitled to the amount claimed therein from the state after allowance of all just credits and setoffs.



25-21,203 Actions against state; summons; venue.

When action is brought under section 25-21,201, summons shall be served upon the state in the manner provided for service of a summons in section 25-510.02. An action brought under subdivision (4) of section 25-21,201 may be brought in Lancaster County, Nebraska, or in any county in which the drainage district, irrigation district, municipal corporation, or other political or governmental subdivision whose bonds or other obligations are involved is situated either in whole or in part.

Suit brought against State Engineer by name was not sufficient to make the state a party to the action. Rumbel v. Ress, 166 Neb. 839, 91 N.W.2d 36 (1958).

Board of Educational Lands and Funds served with process in accordance with this section. County of Garden v. Schaaf, 145 Neb. 676, 17 N.W.2d 874 (1945).



25-21,204 Actions against state; judgment.

The court in which such action may be brought shall hear and determine the matter upon the testimony according to justice, as upon the amicable settlement of a controversy, and shall render award and judgment against the claimant, or the state, as upon the testimony justice may require.

Statute forbids court from construing doubtful contract provision so that it operates oppressively against one of the parties. In re Appeal of the Roadmix Construction Corp., 143 Neb. 425, 9 N.W.2d 741 (1943); Lyman-Richey Sand & Gravel Co. v. State, 123 Neb. 674, 243 N.W. 891 (1932).

Where state built a cheap, temporary and inadequate bridge, thereby damaging plaintiff's property, justice and right required payment of compensation therefor. Gledhill v. State, 123 Neb. 726, 243 N.W. 909 (1932).

"Justice and right" is construed in reference to damages caused by a bridge constructed by state and county jointly. Nine Mile Irr. Dist. v. State, 118 Neb. 522, 225 N.W. 679 (1929).

In case where legislative authority is given to sue state for property damages, court may, where "justice and right" require it, include interest in a judgment rendered against the state. City of Chadron v. State, 115 Neb. 650, 214 N.W. 297 (1927), rehearing denied 115 Neb. 657, 215 N.W. 137 (1927).

Under principle of "justice and right," state is not liable for loss of cattle through negligence of individual members of state surveying party. Benda v. State, 109 Neb. 132, 190 N.W. 211 (1922).

In authorized suit on claim against state, court should render judgment upon testimony as right and justice may require. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920).

It is the duty of the court to brush aside technical defenses, and lapse of time should not be permitted to defeat just claim. Lancaster County v. State, 97 Neb. 95, 149 N.W. 331 (1914).



25-21,205 Actions against state; adjudicated claims; certified statement to Legislature; when transmitted.

On the first day of each regular session of the Legislature, the clerks of the several district courts shall transmit a full and complete statement of all claims adjudicated in the courts during the previous year, certified by the clerk and signed by the judge of such court, showing the claimant, the amounts claimed, and the judgment rendered for or against the claimant.



25-21,206 Actions against state; where brought; procedure; transfer of actions.

The state may be sued in the district court of Lancaster County in any matter founded upon or growing out of a contract, express or implied, originally authorized or subsequently ratified by the Legislature, or founded upon any law of the state. The complaint in such a case shall be as provided in section 25-21,202, summons shall issue and be served in the same manner as provided in section 25-21,203. The rules of pleading and practice in regard to other civil actions in the district court shall be observed in all actions by or against the state, as far as applicable except as otherwise provided in sections 25-21,201 to 25-21,218. If an action is commenced in a county other than as specified in this section or section 25-21,203, the court in which the action has been commenced shall have jurisdiction over such action, but upon timely motion by a defendant, the court shall transfer the action to the proper court in the county in which the action should or might have been commenced as provided in this section or section 25-21,203. The court in the county to which the action is transferred, in its discretion, may order the plaintiff to pay to the defendant all reasonable expenses, including attorney's fees of the defendant or defendants, incurred because of the improper venue or in proceedings to transfer such action.

The waiver of immunity under this section is broad enough to encompass class action suits. Livengood v. Nebraska State Patrol Ret. Sys., 273 Neb. 247, 729 N.W.2d 55 (2007).

Where statutes provide an exclusive remedy against state and a particular forum for a judicial trial, one branch of Legislature alone cannot extend jurisdiction to another forum. Scotts Bluff County v. State, 133 Neb. 508, 276 N.W. 185 (1937).

Action against state based on contract must be brought in Lancaster County district court, and resolution of only one branch of Legislature cannot vest any other court with jurisdiction. McNeel v. State, 120 Neb. 674, 234 N.W. 786 (1931).

Allowance or disallowance of claim by Auditor of Public Accounts and Secretary of State may be reviewed by appeal to district court, pursuant to statutory requirements. Pickus v. State, 115 Neb. 869, 215 N.W. 129 (1927).

State may be sued in district court of county where Capital is located in matters founded on or growing out of contract, or founded on law. Peterson v. State, 113 Neb. 546, 203 N.W. 1002 (1925).



25-21,207 Actions by state; counterclaims.

In any civil action instituted by the state, except in actions for the collection of revenue, for school or other trust funds, or against defaulting officers and their sureties or insurance providers as specified in section 11-201, the defendant may, as matter of defense, plead any setoff, counterclaim, or cross-demand that he or she may have arising to him or her in his or her own right, and upon which an action could be maintained by him or her against the state.

In action by state against gasoline dealer to recover excise taxes, dealer may not counterclaim for taxes alleged to have been collected under void law, since the action is for the collection of revenue. State v. Smith, 135 Neb. 423, 281 N.W. 851 (1938).

Attorney General has no general authority to appear in suits against state in federal court and waive state's immunity from suit. O'Connor v. Slaker, 22 F.2d 147 (8th Cir. 1927).



25-21,208 Actions to which state is a party; priority of trial; power to compel attendance of witnesses.

Civil actions to which the state is a party shall, on motion of counsel on behalf of the state, have priority of trial over other civil actions; and the several district courts having jurisdiction to try actions to which the state is a party shall have power to compel attendance of witnesses, as is now had by such courts in other civil actions, and on payment of fees and mileage at the rate provided in section 81-1176 for state employees by the party desiring their attendance, may compel the attendance of witnesses from any county within the state.



25-21,209 Claims against state; fraud in statement or proof; penalty.

Any person who corruptly practices, or attempts to practice, any fraud against the state in the proof, statement, establishment, or allowance of any claim or cause of action or any part thereof, in the matter out of which the same arose, shall ipso facto forfeit the same to the state; and it shall be the duty of the court in such case to find specifically that fraud was practiced, or attempted to be practiced, and to render judgment of forfeiture, and that the claimant be forever barred from prosecuting the same against the state, and for costs.

Fraud was not practiced upon state in workmen's compensation case. Dietz v. State, 157 Neb. 324, 59 N.W.2d 587 (1953).



25-21,210 Actions to which state is a party; fees; how paid and taxed.

The fees of the sheriff, the clerk, or other officers, or of witnesses, in claims or suits to which the state is a party, shall be the same, and be paid and taxed in the same manner as in other civil actions in the district courts.



25-21,211 Judgment against state; certify to Director of Administrative Services; payment; insufficient funds.

The court by which any judgment is rendered against the state shall certify such judgment to the Director of Administrative Services, who shall pay the same from any special fund or appropriation applicable to such judgment, and if no special fund or appropriation has been provided or made, then from any appropriations made to the department or institution, relating to which the cause of action arose. A certificate of the Director of Administrative Services, or of the chief officer of such department or institution, that the current appropriations will not permit payment of such judgment without great public inconvenience, shall operate as a stay of such judgment until the adjournment of the next regular session of the Legislature. When such stay is claimed or taken, interest shall run on such judgment from the date on which the court certified the judgment to the Director of Administrative Services at the rate set in section 45-103.



25-21,212 Judgment against claimant; transmitted to other counties; how collected.

In any action in which a judgment is rendered in any sum, or for costs, against the claimant, the clerk of the court in which such judgment is rendered shall make and transmit a certified copy thereof on application of the Attorney General, or other counsel on behalf of the state, to the clerk of the district court of any county within the state, and the same shall thereupon be filed and docketed in such court and become and be a judgment thereof; and all judgments against the claimant or plaintiff shall be collected by execution as other judgments in the district courts.



25-21,213 Appeals; procedure; notice of appeal by state; effect.

Appeals from the several district courts to the Court of Appeals or to the Supreme Court in cases concerning constitutional issues, as in other civil cases, may be taken by either party within the same limitations of time as in other civil actions. No appeal or supersedeas bond shall be required of the state, and the filing of notice signed by the Governor, chief officer of the proper department, Attorney General, or counsel for the state of intention to take such proceedings shall operate as a supersedeas of such judgment until the time that final judgment in the Court of Appeals or Supreme Court is rendered in the cause, but the same shall not so operate longer than six months unless proceedings in error or appeal are taken, and in case of the affirmance of such judgment or failure on the part of the state to take proceedings in error or appeal, after notice thereof, interest shall run and be computed on such judgment from its date.



25-21,214 Judgment; payment; effect.

Payment and receipt of the amount due on any judgment rendered in any action brought under the provisions of sections 25-21,201 to 25-21,215 shall be a full discharge of the state in such matter, and any final judgment shall forever bar further controversy upon the subject matter thereof.



25-21,215 Change of venue; costs.

Change of venue may be taken from the district court of the county in which the action is brought, as in other civil cases; and in every such case, all expenses of such trial which would be chargeable to the county in which the suit originated, had the cause been tried therein, as determined by the district judge of the county to which said cause has been transferred, shall be a charge upon the county in which the suit was commenced.



25-21,216 Bonds for costs, appeal, supersedeas, injunction, attachment; state or its agencies not required to give.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of the State of Nebraska, or of any state officer, state board, state commission, head of any state department, agent or employee of the state, the Director of Banking and Finance as receiver of insolvent state banks, or any receiver appointed on the application of the State of Nebraska, in any proceedings or court action in which said state, officer, board, commission, head of department, agent, or employee is a party litigant in its or his official capacity.

State is not required to furnish bond upon granting to it of temporary injunction. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Section is applicable to state officers sued in their official capacity. Power Oil Co. v. Cochran, 138 Neb. 827, 295 N.W. 805 (1941).

State or a department thereof, need not give bond on appeal in condemnation proceedings. Peterson v. Department of Roads and Irrigation, 137 Neb. 354, 289 N.W. 370 (1939).

State need not execute appeal bond hereunder. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).



25-21,217 Judgment against state agency; liability of state.

If judgment for costs or damages are rendered against any such litigant and such litigant fails, refuses, or neglects to pay the judgment within three months after the date of entry of the judgment, then the State of Nebraska shall be liable for the payment of the judgment and shall pay the same.



25-21,218 Bonds or insurance of Director of Banking and Finance as receiver of insolvent banks; premium; payment by state.

The State of Nebraska shall pay all premiums on bonds or equivalent commercial insurance policies that the Director of Banking and Finance may be required to give as receiver of insolvent state banks.



25-21,219 Forcible entry and detainer; jurisdiction; exception.

The district and county courts shall have jurisdiction over complaints of unlawful and forcible entry into lands and tenements and the detention of the same and of complaints against those who, having a lawful and peaceable entry into lands or tenements, unlawfully and by force hold the same. If the court finds that an unlawful and forcible entry has been made and that the same lands or tenements are held by force or that the same, after a lawful entry, are held unlawfully, the court shall cause the party complaining to have restitution thereof. The court or the jury, as the situation warrants, shall inquire into the matters between the two litigants such as the amount of rent owing the plaintiff and the amount of damage caused by the defendant to the premises while they were occupied by him or her and render a judgment or verdict accordingly. This section shall not apply to actions for possession of any premises subject to the provisions of the Uniform Residential Landlord and Tenant Act.

If the resolution of a forcible entry and detainer action requires a court to determine a title dispute, the court must dismiss the case for lack of jurisdiction. Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774 (2014).

The county court was not required to dismiss a forcible entry and detainer action where the defendants merely alleged the existence of a title dispute in a pending district court case, the plaintiff obtained a continuance without confessing the nature of the pending district court action, and the district court action had been resolved by the time the county court was presented with evidence regarding a title dispute. Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774 (2014).

The court has authority to proceed with the hearing of a forcible entry and detainer action until it is clearly established that the question to be determined is one of title. Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774 (2014).

When a forcible entry and detainer action is ongoing, the mere averment that the title is in dispute in another action involving the same property does not automatically divest the court hearing the forcible entry and detainer action of jurisdiction. Instead, the court may proceed until the evidence discloses that the question involved is one of title. Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774 (2014).

A district court's jurisdiction over forcible entry and detainer actions arises out of legislative grant, and it is inherently limited by that grant. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

A forcible entry and detainer action does not try the question of title, but only the immediate right of possession. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

Because of the limited scope of a forcible entry and detainer action, when a district court hears such an action, it sits as a special statutory tribunal to summarily decide the issues authorized by the statute, and not as a court of general jurisdiction with the power to hear and determine other issues. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

If the resolution of a forcible entry and detainer action requires a district court to determine a title dispute, it must dismiss the case for lack of jurisdiction. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

The general rules of interpretation applying to forcible entry and detainer actions under this section also apply to actions brought under the Uniform Residential Landlord and Tenant Act. Brennan v. Brennan, 214 Neb. 125, 332 N.W.2d 696 (1983).

The forcible entry and detainer statutes and the general stipulations for forfeiture in a lease are considered in equity for securing the rent, and not for forfeiting the lease, when the tenant acts in good faith and pays promptly on demand. McCombs Realty v. Western Auto Supply Co., 10 Neb. App. 962, 641 N.W.2d 77 (2002).



25-21,220 Forcible entry and detainer; against whom proceedings may be had; provisions not exclusive.

Proceedings under sections 25-21,219 to 25-21,235 may be had:

(1) In all cases against tenants holding over their terms, and a tenant shall be deemed to be holding over his or her term whenever the tenant has failed, neglected, or refused to pay the rent or any part thereof when the rent became due;

(2) In all cases when a tenant has threatened the health or safety of other tenants, the landlord, or the landlord's employees or agents, without the right of the tenant to cure the default;

(3) In all cases of sales of real estate or executions, orders, or other judicial process when the judgment debtor was in possession at the time of the entry of the judgment or decree by virtue of which such sale was made;

(4) In all cases of sale by executors or administrators or guardians and on partition if any of the parties to the partition were in possession at the commencement of the suit after such sales so made on execution or otherwise have been examined by the proper court and the sales adjudged legal; and

(5) In all cases when the defendant is a settler or occupier of lands or tenements, without color of title, and to which the complainant has the right of possession.

This section shall not be construed as limiting the provisions of sections 25-21,219 to 25-21,235.

An action in forcible entry and detainer will lie against a lessee not in actual physical possession, and pendency of equitable action in district court will not preclude it. Moritz v. S & H Shopping Centers, Inc., 197 Neb. 206, 247 N.W.2d 454 (1976).



25-21,221 Forcible entry and detainer; notice to leave premises; when and how served.

It shall be the duty of the party, desiring to commence an action under sections 25-21,219 to 25-21,235, to notify the adverse party to leave the premises for the possession of which the action is about to be brought. This notice shall be served at least three days before commencing the action by leaving a written copy with such adverse party, or at his usual place of abode, if he cannot be found. Where the defendant or his usual place of abode cannot be found in the county where the premises are located, such notice may be served by leaving such notice at or posting it on the detained premises.

The 3‑day notice or "notice to quit" is necessary to obtaining an order of restitution in a forcible entry and detainer action. I. P. Homeowners v. Morrow, 12 Neb. App. 119, 668 N.W.2d 515 (2003).



25-21,222 Forcible entry and detainer; complaint; contents.

The summons shall not issue until the plaintiff shall have filed his complaint in writing which shall particularly describe the premises so entered upon or detained, and shall set forth either an unlawful and forcible entry and detention, or an unlawful and forcible detention after a peaceable or lawful entry of the described premises. The complaint shall be copied into and made a part of the record.



25-21,223 Forcible entry and detainer; summons; service; trial date.

The summons shall be issued and directed with a copy of the complaint attached to the summons, shall state the cause of the complaint, the time and place of trial of the action for possession, and the answer day for other causes of action, and shall notify the defendant that if he or she fails to appear, judgment shall be entered against him or her. The summons may be served and returned as provided in sections 25-505.01 to 25-516.01, except that the summons shall be served within three days, excluding nonjudicial days, from the date of its issuance and shall be returnable within five days, excluding nonjudicial days, from the date of its issuance. If service cannot be made with reasonable diligence under such sections, service may be made by any person by leaving a copy of the summons at the detained premises and mailing a copy by first-class mail to the defendant's last-known address. The person making the service shall file with the court an affidavit stating with particularity the manner in which he or she made the service and, if service was not made as provided in sections 25-505.01 to 25-516.01, the reasons why service under such sections was unsuccessful. Trial of the action for possession shall be held not less than ten nor more than fourteen days after the date of issuance of the summons.

With its accelerated trial procedures, a forcible entry and detainer action is intended to avoid much of the expense and delay incident to the more cumbersome action of ejectment formerly employed at common law. Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774 (2014).



25-21,224 Forcible entry and detainer; failure of defendant to appear; effect.

If the defendant does not appear in response to the summons, and it shall have been properly served, the court shall try the cause as though he were present.



25-21,225 Forcible entry and detainer; continuance for more than seven days; undertaking required.

No continuance shall be granted for a longer period than seven days, unless upon cause shown to the court of the existence of extraordinary causes and then not unless the defendant applying therefor shall give an undertaking to the adverse party, with good and sufficient surety to be approved by the court, conditioned for the payment of any rents that have or may accrue, and any additional damages that may be sustained by such adverse party by reason of the continuance, if judgment be rendered against the defendant.

A court should not grant an indefinite continuance in a forcible entry and detainer action, because doing so defeats the speedy nature of the remedy. Federal Nat. Mortgage Assn. v. Marcuzzo, 289 Neb. 301, 854 N.W.2d 774 (2014).



25-21,226 Forcible entry and detainer; trial without jury; judgment; restitution; costs.

If the suit is not continued or the place of trial changed, or if neither party demands a jury, the court shall try the cause. If, after hearing the evidence, the court shall conclude that the complaint is not true, the court shall enter judgment against the plaintiff for costs. If the court shall find that the complaint is true, judgment shall be entered against the defendant and in favor of the plaintiff for restitution of the premises and costs of suit. If the court shall find that the complaint is true in part, judgment shall be entered for the restitution of such part only, and the costs shall be taxed as the court shall deem just and equitable.



25-21,227 Forcible entry and detainer; trial by jury; verdict.

If a jury is demanded by either party, the proceedings shall be in all respects as in other cases. If the jury shall find that the complaint is true, they shall render a general verdict of guilty against the defendant; if not true, then a general verdict of not guilty; if true in part, then a verdict setting forth the facts they find true.

A forcible entry and detainer action is a civil suit subject to the normal rules of a civil proceeding, including the power of the court to sustain a motion for a directed verdict in favor of either party at the close of all evidence. Otto v. Hongsermeier Farms, 217 Neb. 45, 348 N.W.2d 422 (1984).



25-21,228 Forcible entry and detainer; verdict; entry; judgment.

The court shall enter the verdict upon the docket, and shall render such judgment in the action as if the facts authorizing the finding of such verdict had been found to be true by the court.



25-21,229 Forcible entry and detainer; exceptions.

Exceptions to the opinion of the judge of the court, in cases under sections 25-21,219 to 25-21,235, upon questions of law and evidence, may be taken by either party, whether tried by a jury or otherwise.



25-21,230 Forcible entry and detainer; restitution; writ of execution; form.

If a judgment of restitution is entered, the court shall, at the request of the plaintiff or the plaintiff's attorney, issue a writ of execution thereon which shall be in the following form as nearly as practicable:

The State of Nebraska, ................ County, ss.

To any Constable or Sheriff of ................ County:

Whereas, in a certain action for the forcible entry and detention, (or the forcible detention, as the case may be) of the following described premises, to wit: .................., lately tried before this court, wherein ................... was plaintiff, and ............. was defendant, judgment was entered on the ....... day of .......... A.D. ........, you therefor are hereby commanded to cause the defendant to be forthwith removed from the premises, and the plaintiff to have restitution of the same; also that you levy of the goods and chattels of the defendant, and make the costs aforesaid, and all accruing costs; and of this writ make legal service and due return. Witness my hand this ...... day of ......... A.D. ......, Clerk of the (County or District) Court.



25-21,231 Forcible entry and detainer; writ of execution; service; writ of error stays proceedings.

The officer shall, within ten days after receiving the writ, execute the same by restoring the plaintiff to the possession of the premises, and shall levy and collect the costs, and make return as upon other executions. If the officer shall receive a notice from the court that the proceedings have been stayed by an allowance of a writ of error, he shall immediately delay all further proceedings upon the execution; and if the premises have been restored to the plaintiff, he shall immediately place the defendant in the possession thereof, and return the writ, with his proceedings and costs taxed thereon.



25-21,232 Forcible entry and detainer; judgment; future action not barred.

Judgments obtained under sections 25-21,219 to 25-21,235 shall not be a bar to any future action brought by either party.

Forcible entry and detainer does not try the question of title, but only the immediate right of possession. An action of forcible entry and detainer is res judicata only as to the immediate right. Hogan v. Pelton, 210 Neb. 530, 315 N.W.2d 644 (1982).



25-21,233 Forcible entry and detainer; appeal; procedure.

Any party against whom judgment has been entered in an action of forcible entry and detention, or forcible detention only, of real property, may appeal as provided for in a civil action.



25-21,234 Forcible entry and detainer; appeal; operate as supersedeas, when; bond or surety required.

No appeal shall operate as a supersedeas unless the appellant, within thirty days after the entry of the judgment, deposits with the clerk of the court in which the judgment was entered a cash bond or undertaking with at least one good and sufficient surety approved by the court conditioned in case of appeal by the plaintiff that he or she will satisfy the final judgment and costs and, in case of appeal by the defendant, that he or she will satisfy the final judgment and costs and will pay a reasonable rent for the premises during the time he or she shall have unlawfully withheld the same.



25-21,235 Forcible entry and detainer; restitution notwithstanding appeal; bond; conditions.

In all actions of forcible entry and detention as well as of forcible detention only, notwithstanding the execution of an undertaking or filing of a proper cash bond for supersedeas or appeal, the judgment for restitution of the premises may be enforced, in the discretion of the court, or a judge thereof in vacation, upon the execution of a bond with sufficient surety, to defendant, or the deposit of a cash bond in such sum as the court shall fix, conditioned that in case the plaintiff shall finally be defeated he will pay the defendant his costs and all damages he may have suffered by reason of the execution of the judgment, the bond to be approved by the court or judge.



25-21,236 Release of animal; liability to owner.

(1) A person who intentionally, willfully, and without permission releases an animal lawfully confined for science, research, commerce, agriculture, or education is liable to the owner of the animal for damages, including the costs of restoring the animal to confinement and to its health condition prior to release and the costs for damage to real property caused by the released animal. If the release causes the failure of an experiment, the person shall also be liable for all costs of repeating the experiment, including replacement of the animals, labor, and materials.

(2) For purposes of this section, animal shall mean any warmblooded or coldblooded animal used in food, fur, or fiber production, agriculture, research, testing, or education and shall include dogs, cats, poultry, fish, and invertebrates.

(3) This section shall not apply to lawful activities of any governmental agency or employees or agents of such agency carrying out their duties prescribed by law.



25-21,237 Repealed. Laws 2010, LB 216, § 1.



25-21,238 Repealed. Laws 2010, LB 216, § 1.



25-21,239 Leased trucks, truck-tractors, and trailers; liability of owner for damages.

The owner of any truck, truck-tractor, whether with or without trailer, or trailer, leased for a period of less than thirty days or leased for any period of time and used for commercial purposes, shall be jointly and severally liable with the lessee and the operator thereof for any injury to or the death of any person or persons, or damage to or the destruction of any property resulting from the operation thereof in this state, except that the owner shall not be jointly and severally liable if there is in effect at the time the claim arises a valid liability insurance policy with coverage limits in the minimum amount of one million dollars per occurrence which is available to compensate any person with a claim arising out of the operation or use of the leased truck, truck-tractor, or trailer. This section shall not limit or reduce the owner's liability for his or her own acts or omissions which cause damage to any person or when the lessee is a related entity or by reason of any workers' compensation law.

Where the plaintiff's injury resulted from the operation of a truck outside the State of Nebraska, there was no finding of liability under this section. Erickson v. U-Haul Internat., 278 Neb. 18, 767 N.W.2d 765 (2009).

A minivan used primarily as a passenger vehicle is not a truck under this section. Philpot v. Aguglia, 259 Neb. 573, 611 N.W.2d 93 (2000).

This section held inapplicable in workmen's compensation case arising from use of hoist, not the truck. Vangreen v. Interstate Machinery & Supply Co., 197 Neb. 29, 246 N.W.2d 652 (1976).

Section 39-6,193, imposing vicarious liability on owners-lessors of trucks is constitutional. Bridgeford v. U-Haul Co., 195 Neb. 308, 238 N.W.2d 443 (1976) (pursuant to Laws 1993, LB 370, section 7, language from section 39-6,193 was placed in section 25-21,239).

This section, imposing vicarious liability on owners-lessors of trucks for damages by lessees and operators of the leased trucks, is constitutional. Bridgeford v. U-Haul Co., 195 Neb. 308, 238 N.W.2d 443 (1976).

Section did not make lessee of trailer of lessor, and did not impute lessee's negligence to lessor under nonresident motor vehicle statute. Peterson v. U-Haul Co., 409 F.2d 1174 (8th Cir. 1969).



25-21,240 Claim or action for money damages; limitation.

No claim or action seeking to recover money damages shall be brought by the Federal Deposit Insurance Corporation, the Resolution Trust Corporation, or any other federal banking regulatory agency against any director or officer, including any former director or officer, of any insured financial depository institution as defined in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 unless such claim or action arises out of the gross negligence or willful or intentional misconduct of such director or officer during his or her term of office with such insured financial depository institution.



25-21,241 Legislative findings and declarations.

The Legislature finds and declares that:

(1) It is the policy of the state that the constitutional rights of citizens and organizations to be involved and participate freely in the process of government must be encouraged and safeguarded with great diligence. The information, reports, opinions, claims, arguments, and other expressions provided by citizens are vital to effective law enforcement, the operation of government, the making of public policy and decisions, and the continuation of representative democracy. The laws, courts, and other agencies of this state must provide the utmost protection for the free exercise of these petition, speech, and association rights;

(2) Civil actions for damages have been filed against citizens and organizations of this state as a result of the valid exercise of their constitutional rights to petition, speech, and association. There has been a disturbing increase in such strategic lawsuits against public participation in government;

(3) The threat of strategic lawsuits against public participation, personal liability, and burdensome litigation costs significantly chills and diminishes citizen participation in government, voluntary public service, and the exercise of these important constitutional rights. This abuse of the judicial process can and has been used as a means of intimidating, harassing, or punishing citizens and organizations for involving themselves in public affairs; and

(4) It is in the public interest and it is the purpose of sections 25-21,241 to 25-21,246 to strike a balance between the rights of persons to file lawsuits for injury and the constitutional rights of persons to petition, speech, and association, to protect and encourage public participation in government to the maximum extent permitted by law, to establish an efficient process for identification and adjudication of strategic lawsuits against public participation, and to provide for costs, attorney's fees, and actual damages.



25-21,242 Terms, defined.

For purposes of sections 25-21,241 to 25-21,246:

(1) Action involving public petition and participation shall mean an action, claim, cross-claim, or counterclaim for damages that is brought by a public applicant or permittee and is materially related to any efforts of the defendant to report on, comment on, rule on, challenge, or oppose the application or permission;

(2) Communication shall mean any statement, claim, allegation in a proceeding, decision, protest, writing, argument, contention, or other expression;

(3) Government body shall mean a city, a village, a political subdivision, a state agency, the state, the federal government, or a public authority, board, or commission; and

(4) Public applicant or permittee shall mean any person who has applied for or obtained a permit, zoning change, lease, license, certificate, or other entitlement for use or permission to act from any government body or any person with an interest, connection, or affiliation with such person that is materially related to such application or permission.



25-21,243 Defendant in action involving public petition and participation; action authorized; costs, attorney's fees, and damages; authorized; waiver; section, how construed.

(1) A defendant in an action involving public petition and participation may maintain an action, claim, cross-claim, or counterclaim to recover damages, including costs and attorney's fees, from any person who commenced or continued such action. Costs and attorney's fees may be recovered upon a demonstration that the action involving public petition and participation was commenced or continued without a substantial basis in fact and law and could not be supported by a substantial argument for the extension, modification, or reversal of existing law. Other compensatory damages may only be recovered upon an additional demonstration that the action involving public petition and participation was commenced or continued for the purpose of harassing, intimidating, punishing, or otherwise maliciously inhibiting the free exercise of petition, speech, or association rights.

(2) The right to bring an action, claim, cross-claim, or counterclaim under this section may be waived only if it is waived specifically.

(3) Nothing in this section shall affect or preclude the right of any party to any recovery otherwise authorized by common law or by statute, rule, or regulation.

Under subsection (1) of this section, a trial court must first determine as a matter of law whether the action involving public petition and participation was commenced or continued without a substantial basis in fact and law and could not be supported by a substantial argument for the extension, modification, or reversal of existing law. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).



25-21,244 Action involving public petition and participation; damages; standard of proof; section, how construed.

(1) In an action involving public petition and participation, the plaintiff may recover damages, including costs and attorney's fees, only if he or she, in addition to all other necessary elements, has established by clear and convincing evidence that any communication which gives rise to the action was made with knowledge of its falsity or with reckless disregard of whether it was false, if the truth or falsity of such communication is material to the cause of action at issue.

(2) Nothing in this section shall be construed to limit any constitutional, statutory, or common-law protections of defendants to actions involving public petition and participation.



25-21,245 Action involving public petition and participation; motion to dismiss; when granted; duty to expedite.

A motion to dismiss based on a failure to state a cause of action shall be granted when the moving party demonstrates that the action, claim, cross-claim, or counterclaim subject to the motion is an action involving public petition and participation unless the party responding to the motion demonstrates that the cause of action has a substantial basis in law or is supported by a substantial argument for an extension, modification, or reversal of existing law. The court shall expedite and grant preference in the hearing of such motion.



25-21,246 Action involving public petition and participation; motion for summary judgment; when granted.

A motion for summary judgment shall be granted when the moving party has demonstrated that the action, claim, cross-claim, or counterclaim subject to the motion is an action involving public petition and participation unless the party responding to the motion demonstrates that the action, claim, cross-claim, or counterclaim has a substantial basis in fact and law or is supported by a substantial argument for an extension, modification, or reversal of existing law. The court shall grant preference in the hearing of such motion.



25-21,247 Health care payor or employee; immunity from criminal or civil liability; when.

(1) For purposes of this section, health care payor shall include, but not be limited to:

(a) An insurer;

(b) A health maintenance organization;

(c) Medicare or medicaid;

(d) A legal entity which is self-insured and provides health care benefits for its employees; or

(e) A person responsible for administering the payment of health care expenses for another person or entity.

(2) Any health care payor or employee thereof who has reasonable cause to believe that there has been a violation of section 38-178 or 38-179 or a fraudulent insurance act described in the Insurance Fraud Act or section 28-631 may discuss or inquire of other health care payors about such violation or act. Any health care payor or employee so discussing or inquiring or responding to such an inquiry from another health care payor shall be immune from criminal penalty or from civil liability for slander, libel, defamation, or breach of the physician-patient privilege if the discussion, inquiry, or response is made in good faith without reckless disregard for the truth.



25-21,248 Terroristic threats; action authorized.

Any individual, partnership, firm, limited liability company, corporation, company, society, or association, the state or any department, agency, or subdivision thereof, or any other public or private entity aggrieved by the actions of an individual convicted of a violation of section 28-311.01 shall have a cause of action for any loss or damage, including reasonable costs and attorney's fees, resulting from the underlying conduct which was the basis for the conviction.



25-21,249 Equine activities; legislative intent.

The Legislature recognizes that persons who participate in equine activities may incur injuries as a result of the risks involved in such activities. The Legislature also finds that the state and its citizens derive numerous economic and personal benefits from such activities. It is, therefor, the intent of the Legislature to encourage equine activities by providing reasonable standards for those involved in such activities.



25-21,250 Equine activities; terms, defined.

For purposes of sections 25-21,249 to 25-21,253:

(1) Engages in an equine activity means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, or being a passenger upon an equine-drawn vehicle, or any person assisting a participant or assisting show management. Engages in an equine activity does not include being a spectator at an equine activity except in cases when the spectator places himself or herself in an unauthorized area;

(2) Equine means a horse, pony, donkey, mule, hinny, or llama;

(3) Equine activity means:

(a) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter, and jumper horse shows, grand-prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding, western games, and hunting;

(b) Equine training or teaching activities or both;

(c) Boarding equines;

(d) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(e) Rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor; and

(f) Placing or replacing horseshoes on an equine;

(4) Equine activity sponsor means an individual, group, club, partnership, limited liability company, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs, and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs, and arenas at which the equine activity is held;

(5) Equine professional means a person engaged for compensation:

(a) In instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine; or

(b) In renting equipment or tack to a participant;

(6) Inherent risks of equine activities means those dangers or conditions which are an integral part of equine activities, including, but not limited to:

(a) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them;

(b) The unpredictability of an equine's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(c) Certain hazards such as surface and subsurface conditions;

(d) Collisions with other equines or objects; and

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the equine or not acting within his or her ability; and

(7) Participant means any person, whether amateur or professional, who engages in an equine activity whether or not a fee is paid to participate in the equine activity.



25-21,251 Equine activities; liability and claims; limitations.

Except as provided in section 25-21,252, (1) an equine activity sponsor, an equine professional, or any other person, which includes a corporation, limited liability company, or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and (2) no participant nor participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.



25-21,252 Equine activities; applicability of other laws; liability enumerated.

(1) Sections 25-21,249 to 25-21,253 shall not apply to the horseracing industry as regulated in sections 2-1201 to 2-1229.

(2) Nothing in section 25-21,251 prevents or limits the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:

(a) Provided the equipment or tack and the equipment or tack caused the injury because the equine activity sponsor or professional failed to reasonably and prudently inspect or maintain the equipment or tack;

(b) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to safely manage the particular equine based on the participant's representations of his or her ability;

(c) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries or death because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional, or person and for which warning signs were not conspicuously posted;

(d) Commits an act or omission which a reasonable, prudent person would not have done or omitted under the same or similar circumstances or which constitutes willful or wanton disregard for the safety of the participant and that act or omission was a proximate cause of the injury; or

(e) Intentionally injures the participant.

(3) Nothing in section 25-21,251 prevents or limits the liability of an equine activity sponsor or an equine professional under product liability laws.



25-21,253 Equine activities; signs and contracts; requirements.

(1) Every equine professional shall post and maintain signs which contain the following warning notice:

WARNING

Under Nebraska Law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to sections 25-21,249 to 25-21,253.

The warning notice signs shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional conducts equine activities if such stables, corrals, or arenas are owned, leased, rented, managed, or controlled by the equine professional. The placement of warning notice signs shall be such that they may be readily seen by participants in equine activities. The warning notice signs shall have black letters with each letter of the word "WARNING" a minimum of three inches in height and the rest of the letters a minimum of one inch in height.

(2) Every written contract entered into by an equine professional for providing professional services, instruction, or rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in subsection (1) of this section.



25-21,254 Legislative intent.

The Legislature finds and declares that protection of the environment is enhanced by the public's voluntary compliance with environmental requirements and the local counterpart or extension of such requirements and that the public will benefit from incentives to identify and remedy environmental compliance issues. The Legislature further declares that it is in the public interest to encourage such activities by assuring limited protection of environmental audit findings and of providing fair treatment of those who report environmental audit findings to regulatory authorities.



25-21,255 Terms, defined.

For the purposes of sections 25-21,254 to 25-21,264:

(1) Environmental audit means any document dated and labeled as a confidential environmental audit and prepared pursuant to a specific written directive to review compliance with an environmental requirement or requirements, including any report, finding, communication, or opinion or any draft of a report, finding, communication, or opinion, related to and prepared as a result of a voluntary self-evaluation that is done in good faith;

(2) Environmental requirement means an environmental protection requirement contained in (a) the Environmental Protection Act, the Integrated Solid Waste Management Act, the Nebraska Chemigation Act, the Pesticide Act, the Petroleum Products and Hazardous Substances Storage and Handling Act, or federal law, a rule or regulation adopted and promulgated pursuant to such acts or laws, a permit or order issued pursuant to such acts or laws, or an agreement entered into or court order issued pursuant to any of the foregoing or (b) an ordinance or other legally binding requirement of a local governmental unit under authority granted by state or federal law relating to environmental protection;

(3) Person means any individual, partnership, limited liability company, association, public or private corporation, trustee, receiver, assignee, agent, municipality, other governmental subdivision, public agency, other legal entity, or any officer or governing or managing body of any public or private corporation, municipality, governmental subdivision, public agency, or other legal entity; and

(4) Voluntary self-evaluation means a self-initiated assessment, audit, or review, not otherwise expressly required by environmental requirements, that is performed by any person for himself, herself, or itself, either by an employee of such person assigned the responsibility of performing such assessment, audit, or review or by a consultant engaged by such person specifically for the purpose of performing such assessment, audit, or review to determine whether such person is in compliance with environmental requirements.



25-21,256 Environmental audit; use as evidence prohibited; exceptions.

(1) An environmental audit prepared under sections 25-21,254 to 25-21,264 is not admissible as evidence in any civil or administrative proceeding or enforcement proceedings under local ordinances, except (a) as provided in sections 25-21,257 to 25-21,259, (b) an agency having regulatory authority may obtain and review such audit for the limited purposes of determining if the audit exists and if any exceptions to the liability provisions of sections 25-21,254 to 25-21,264 exist with respect to the audit, (c) with respect to the generation, storage, transport, or disposal of radioactive material, low-level radioactive waste, and high-level radioactive waste as defined in section 71-3503, and (d) no protections are given under this section with respect to violations which would likely result or have resulted in a significant adverse impact on the public health or the environment.

(2) Neither any person who conducted the audit nor any person to whom the audit results are disclosed can be compelled to testify regarding any matter which was the subject of the audit and which is addressed in the environmental audit.



25-21,257 Environmental audit; use as evidence; waiver.

Except as provided in section 25-21,259, the person for whom the environmental audit was prepared, whether the audit was prepared by the person, by an employee of the person, or by a consultant hired by the person, may waive the protection provided in section 25-21,256 only by an express waiver.



25-21,258 Environmental audit; use as evidence; exceptions.

The protection created by section 25-21,256 does not apply to:

(1) Documents or information required to be developed, maintained, or reported pursuant to any environmental requirements;

(2) Documents or other information required to be available or furnished to a regulatory agency pursuant to any environmental requirements or any other law;

(3) Documents or information maintained or developed relating to grants or other financial assistance sponsored by the state or federal government;

(4) Information obtained by a regulatory agency through observation, inspection, sampling, or monitoring pursuant to an environmental requirement; or

(5) Information obtained through any source independent of the environmental audit.



25-21,259 Environmental audit; admissible as evidence; when.

(1) An environmental audit is admissible as evidence in any civil or administrative proceeding or enforcement proceedings under local ordinances if a court of record determines that:

(a)(i) The environmental audit shows evidence that the person for which the environmental audit was prepared is not or was not in compliance with an environmental requirement; and

(ii) The person did not initiate, after the audit, appropriate efforts to achieve compliance with the environmental requirement or complete in good faith any necessary permit application promptly after the noncompliance with the environmental requirement was discovered and, as a result, the person did not or will not achieve compliance with the environmental requirement or complete the necessary permit application within a reasonable amount of time; or

(b) The protection provided in section 25-21,256 is being asserted for a fraudulent purpose or the environmental audit was prepared in order to avoid disclosure of information in an investigative, administrative, or judicial proceeding that was underway, that was imminent, or for which the person had been provided written notification that an investigation into a specific violation had been initiated; or

(c) The information contained in the environmental audit shows (i) violations which would likely result in or have resulted in a significant adverse impact on the public health or the environment or (ii) water contamination.

(2) For the purposes of subdivision (1)(a) of this section, if the evidence shows noncompliance with more than one environmental requirement by a person, the person may demonstrate to the court that appropriate efforts to achieve compliance were or are being taken by instituting a comprehensive program that establishes a phased schedule of actions to be taken to bring the person into compliance with all of such environmental requirements.



25-21,260 Voluntary self-evaluation; disclose possible violations.

A person performing a voluntary self-evaluation may disclose in writing a possible violation of an environmental requirement to an agency having regulatory authority showing:

(1) A description of the possible violation;

(2) The date of discovery of the possible violation and, if known, the date the possible violation occurred; and

(3) Actions taken to correct the possible violation and, if applicable, a schedule to achieve compliance.



25-21,261 Voluntary self-evaluation; disclosure; effect; exceptions.

(1) If disclosure is made pursuant to section 25-21,260 and the agency having regulatory authority has approved the action taken or the schedule to achieve compliance, as appropriate, which approval shall not be unreasonably withheld, the person is not liable for civil penalties unless (a) the disclosure was not made within sixty days after knowledge of the information disclosed was obtained by the person and was not disclosed to the agency having regulatory authority prior to the agency having knowledge of the violation contained in the disclosure, (b) the disclosure did not arise out of a voluntary self-evaluation, (c) the person making the disclosure did not initiate the appropriate efforts to achieve compliance, did not pursue compliance with due diligence, and did not correct the noncompliance as soon as reasonably practicable after discovery of the violation during the course of the environmental audit, (d) the person making the disclosure did not cooperate with the agency having regulatory authority with regard to the violation disclosed regarding investigation of the issues identified in the disclosure, (e) the violation was due to a lack of good faith efforts to understand or comply with environmental requirements, (f) the violation was knowing and willful, or (g) the violation would likely result or has resulted in significant adverse impact on the public health or the environment. If the noncompliance under subdivision (c) of this subsection is the failure to obtain a permit, appropriate efforts to correct the noncompliance may be demonstrated by the submission of a complete permit application within a reasonable time and a permit for such activities is subsequently issued by the agency.

(2) This section does not apply to violations of the terms of any agreement entered into or court order or administrative order issued pursuant to an environmental requirement, including, but not limited to, consent decrees or plea agreements.

(3) This section does not preclude the agency having regulatory authority from seeking the recovery of any economic benefit resulting from noncompliance with an environmental requirement.

(4) For purposes of this section, (a) if a person is required, under an environmental requirement, under a specific permit condition, or under an order issued by the agency, to make a disclosure to an agency having regulatory authority with regard to the violation disclosed, the disclosure is not voluntary with respect to that agency, and (b) repeat violations or closely related additional violations within five years after a previous violation shall be prima facie evidence of a lack of good faith efforts to comply with environmental requirements.



25-21,262 Regulatory authority; sections; how construed.

Except as specifically provided in sections 25-21,254 to 25-21,261, such sections do not affect the regulatory authority that any department or agency has to require any action associated with the information disclosed.



25-21,263 Privileges; sections; how construed.

Sections 25-21,254 to 25-21,262 do not limit, waive, or abrogate the scope or nature of any statutory or common-law privilege, including the work-product doctrine and the attorney-client privilege.



25-21,264 Venue.

The district court of the county in which the facility is located or, if all parties agree, the district court of Lancaster County shall have jurisdiction of actions brought under section 25-21,259.



25-21,265 Repealed. Laws 2012, LB 705, § 1.



25-21,266 Repealed. Laws 2012, LB 705, § 1.



25-21,267 Repealed. Laws 2012, LB 705, § 1.



25-21,268 Repealed. Laws 2012, LB 705, § 1.



25-21,269 Repealed. Laws 2012, LB 705, § 1.



25-21,270 Change of name; authority of district court.

The district court shall have authority to change the names of persons, towns, villages and cities within this state.

Whether a minor child's surname may be changed depends on, and is determined by, the best interests of the child. Factors to be considered are (1) the misconduct by one of the child's parents, (2) a parent's failure to support the child, (3) parental failure to maintain contact with the child, (4) the length of time that a surname has been used for or by the child, and (5) whether the child's surname is different from the surname of the child's custodial parent. Additionally, a court may consider the child's reasonable preference for a surname; the effect of the name change on the child's relationship with each parent; community respect associated with the surname; the difficulties, harassment, or embarrassment associated with either the present or proposed surname; and the identification of the child as part of the family unit. In re Change of Name of Andrews, 235 Neb. 170, 454 N.W.2d 488 (1990).

Change of name of minor child granted only when the substantial welfare of the child requires the change. Spatz v. Spatz, 199 Neb. 332, 258 N.W.2d 814 (1977).

Decree is not a matter of right, but of judicial discretion, and evidence must be produced that there is sufficient and reasonable cause for change of name. In re Taminosian, 97 Neb. 514, 150 N.W. 824 (1915).



25-21,271 Change of name; persons; procedure; clerk of the district court; duty.

(1) Any person desiring to change his or her name shall file a petition in the district court of the county in which such person may be a resident, setting forth (a) that the petitioner has been a bona fide citizen of such county for at least one year prior to the filing of the petition, (b) the address of the petitioner, (c) the date of birth of the petitioner, (d) the cause for which the change of petitioner's name is sought, and (e) the name asked for.

(2) Notice of the filing of the petition shall be published in a newspaper in the county, and if no newspaper is printed in the county, then in a newspaper of general circulation therein. The notice shall be published (a) once a week for four consecutive weeks if the petitioner is nineteen years of age or older at the time the action is filed and (b) once a week for two consecutive weeks if the petitioner is under nineteen years of age at the time the action is filed. In an action involving a petitioner under nineteen years of age who has a noncustodial parent, notice of the filing of the petition shall be sent by certified mail within five days after publication to the noncustodial parent at the address provided to the clerk of the district court pursuant to subsection (1) of section 42-364.13 for the noncustodial parent if he or she has provided an address. The clerk of the district court shall provide the petitioner with the address upon request.

(3) It shall be the duty of the district court, upon being duly satisfied by proof in open court of the truth of the allegations set forth in the petition, that there exists proper and reasonable cause for changing the name of the petitioner, and that notice of the filing of the petition has been given as required by this section, to order and direct a change of name of such petitioner and that an order for the purpose be made in the journals of the court.

(4) The clerk of the district court shall deliver a copy by hard copy or electronic means of any name-change order issued by the court pursuant to this section to the Department of Health and Human Services for use pursuant to sections 28-376 and 28-718 and to the sex offender registration and community notification division of the Nebraska State Patrol for use pursuant to section 29-4004.

The mere fact that a petitioner is an inmate is not a substantial reason for denying a petition for name change. In re Change of Name of Picollo, 12 Neb. App. 174, 668 N.W.2d 712 (2003).

When considering a petition for name change, a district court must make findings sufficiently definitive that if an appeal is taken, the appellate court can determine whether or not the request for a name change was arbitrarily denied. In re Change of Name of Picollo, 12 Neb. App. 174, 668 N.W.2d 712 (2003).



25-21,272 Change of name; town, village, or city; procedure.

(1) Whenever it may be desirable to change the name of any town, village, or city in any county of the state, a petition for that purpose may, in like manner, be filed in the district court of such county, signed by a majority of the legal voters of such town, village, or city, setting forth the cause why such change is desirable and the name desired to be substituted.

(2) Notice of the filing of the petition shall be published once a week for four consecutive weeks in a newspaper in the county, and if no newspaper is printed in the county, then in a newspaper of general circulation therein.

(3) The court, upon being satisfied by proof that the prayer of the petitioners is reasonable and just, that notice as required in this section has been given, that two-thirds of the legal voters of such town, village, or city desire the change, and that there is no other town, village, or city in the state of the name prayed for, may order the change prayed for in such petition.



25-21,273 Change of name; effect; costs; how taxed.

All proceedings under sections 25-21,270 to 25-21,272 shall be at the cost of the petitioner or petitioners, for which fee-bill or execution may issue as in civil cases. Any change of names under the provisions of said sections, shall not in any manner affect or alter any right of action, legal process or property.



25-21,274 Motor vehicle collision with domestic animal; principles applied.

(1) In any civil action brought by the owner, operator, or occupant of a motor vehicle or by his or her personal representative or assignee or by the owner of the livestock for damages resulting from collision of a motor vehicle with any domestic animal or animals on a public highway, the following shall apply:

(a) The plaintiff's burden of proving his or her case shall not shift at any time to the defendant;

(b) The fact of escaped livestock is not, by itself, sufficient to raise an inference of negligence against the defendant; and

(c) The standard of care shall be according to principles of ordinary negligence and shall not be strict or absolute liability.

(2) For purposes of this section, highway and motor vehicle have the same meaning as in section 39-101.

This section does not displace the common-law elements of res ipsa loquitur and does not prevent a res ipsa loquitur jury instruction in appropriate circumstances; it simply clarifies that the fact of escaped livestock is, standing alone, insufficient to raise an inference of negligence. McLaughlin Freight Lines v. Gentrup, 281 Neb. 725, 798 N.W.2d 386 (2011).



25-21,275 Diversion of utility services; terms, defined.

For purposes of sections 25-21,275 to 25-21,278, unless the context otherwise requires:

(1) Bypassing means the act of attaching, connecting, or in any manner affixing any wire, cord, socket, motor, pipe, or other instrument, device, or contrivance to the utility supply system or any part of the system in such a manner as to transmit, supply, or use any utility service without passing through an authorized meter or other device provided for measuring, registering, determining, or limiting the amount of electricity, gas, or water consumed. Bypassing also means the act of employing any means to obtain the use or benefit of electricity, gas, or water without paying for the use at the rate established by the supplier of such utilities;

(2) Customer means the person responsible for payment for utility services for the premises and includes employees and agents of the customer;

(3) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, and other legal entity;

(4) Tampering means the act of damaging, altering, adjusting, or in any manner interfering with or obstructing the action or operation of any meter or other device provided for measuring, registering, determining, or limiting the amount of electricity, gas, or water consumed;

(5) Unauthorized metering means the act of removing, moving, installing, connecting, reconnecting, or disconnecting any meter or metering device for utility service by a person other than an authorized employee or agent of such utility;

(6) Utility means any person or entity lawfully operating in whole or in part for the purpose of supplying electricity, gas, water, including steam, or any combination thereof, to the public or to any person;

(7) Utility service means the provision of electricity, gas, steam, water, or any other service or commodity furnished by the utility for compensation; and

(8) Utility supply system means and includes all wires, conduits, pipes, cords, sockets, motors, meters, instruments, load control equipment, and other devices used by the utility for the purpose of providing utility services.



25-21,276 Diversion of utility services; civil actions; recovery authorized.

(1) A utility may bring a civil action for damages against any person who commits, authorizes, solicits, aids, abets, or attempts (a) bypassing, (b) tampering, or (c) unauthorized metering when such act results in damages to the utility. A utility may bring a civil action for damages pursuant to this section against any person receiving the benefit of utility service through means of bypassing, tampering, or unauthorized metering.

(2) In any civil action brought pursuant to this section, the utility shall be entitled, upon proof of willful or intentional bypassing, tampering, or unauthorized metering, to recover as damages:

(a) The amount of actual damage or loss if the amount of the damage or loss is susceptible of reasonable calculation; or

(b) Liquidated damages of seven hundred fifty dollars if the amount of actual damage or loss is not susceptible of reasonable calculation.

In addition to damage or loss under subdivision (a) or (b) of this subsection, the utility may recover all reasonable expenses and costs incurred on account of the bypassing, tampering, or unauthorized metering, including, but not limited to, disconnection, reconnection, service calls, equipment, costs of the suit, and reasonable attorneys' fees in cases within the scope of section 25-1801.



25-21,277 Diversion of utility services; rebuttable presumption; when.

(1) There shall be a rebuttable presumption that a tenant or occupant at any premises where bypassing, tampering, or unauthorized metering is proven to exist caused or had knowledge of such bypassing, tampering, or unauthorized metering if the tenant or occupant (a) had access to the part of the utility supply system on the premises where the bypassing, tampering, or unauthorized metering is proven to exist and (b) was responsible or partially responsible for payment, either directly or indirectly, to the utility or to any other person for utility services to the premises.

(2) There shall be a rebuttable presumption that a customer at any premises where bypassing, tampering, or unauthorized metering is proven to exist caused or had knowledge of such bypassing, tampering, or unauthorized metering if the customer controlled access to the part of the utility supply system on the premises where the bypassing, tampering, or unauthorized metering was proven to exist.



25-21,278 Diversion of utility services; additional remedies.

The remedies provided by sections 25-21,275 to 25-21,278 shall be deemed to be supplemental and additional to powers conferred by existing laws. The remedies provided in sections 25-21,275 to 25-21,278 are in addition to and not in limitation of any other civil or criminal statutory or common-law remedies.



25-21,279 Action to seek injunction; authorized.

Any victim as defined in section 29-119 may pursue a civil action to seek an injunction to enforce the Nebraska Crime Victim's Reparations Act and sections 81-1843 to 81-1851.



25-21,280 School, educational service unit, early childhood education program, school nurse, medication aide, and nonmedical staff person; physician; health care professional; pharmacist; immunity; when.

(1) Any person employed by a school approved or accredited by the State Department of Education, employed by an educational service unit and working in a school approved or accredited by the department, or employed by an early childhood education program approved by the department who serves as a school nurse or medication aide or who has been designated and trained by the school, educational service unit, or program as a nonmedical staff person to implement the emergency response to life-threatening asthma or systemic allergic reactions protocols adopted by the school, educational service unit, or program shall be immune from civil liability for any act or omission in rendering emergency care for a person experiencing a potentially life-threatening asthma or allergic reaction event on school grounds, in a vehicle being used for school purposes, in a vehicle being used for educational service unit purposes, at a school-sponsored activity or athletic event, at a facility used by the early childhood education program, in a vehicle being used for early childhood education program purposes, or at an activity sponsored by the early childhood education program which results in damage or injury unless such damage or injury was caused by the willful or wanton act or omission of such employee.

(2) The individual immunity granted by subsection (1) of this section shall not extend to the school district, educational service unit, or early childhood education program and shall not extend to any act or omission of such employee which results in damage or injury if the damage or injury is caused by such employee while impaired by alcohol or any controlled substance enumerated in section 28-405.

(3) Any school nurse, such nurse's designee, or other designated adult described in section 79-224 shall be immune from civil liability for any act or omission described in such section which results in damage or injury unless such damage or injury was caused by the willful or wanton act or omission of such school nurse, nurse's designee, or designated adult.

(4) A physician or other health care professional may issue a non-patient-specific prescription for medication for response to life-threatening asthma or anaphylaxis to a school, an educational service unit, or an early childhood education program as described in subsection (1) of this section. The physician or other health care professional shall be immune from liability for issuing such prescription unless he or she does not exercise reasonable care under the circumstances in signing the prescription. In no circumstance shall a physician or other health care professional be liable for the act or omission of another who provides or in any way administers the medication prescribed by the physician or other health care professional.

(5) A pharmacist may dispense medication pursuant to a non-patient-specific prescription for response to life-threatening asthma or anaphylaxis to a school, an educational service unit, or an early childhood education program as described in subsection (1) of this section. The pharmacist shall be immune from liability for dispensing medication pursuant to a non-patient-specific prescription unless the pharmacist does not exercise reasonable care under the circumstances in dispensing the medication. In no circumstance shall a pharmacist be liable for the act or omission of another who provides or in any way administers the medication dispensed by the pharmacist.

(6) For purposes of this section, the name of the school, educational service unit, or early childhood education program shall serve as the patient name on the non-patient-specific prescription.



25-21,281 Tampering with anhydrous ammonia or anhydrous ammonia equipment; effect on liability.

(1) Any person who owns, maintains, or installs anhydrous ammonia equipment, uses anhydrous ammonia for any lawful purpose, sells anhydrous ammonia for any lawful purposes, or transports anhydrous ammonia in a manner prescribed by law shall not be liable to any person who tampers with, or assists in tampering with, such anhydrous ammonia, or such anhydrous ammonia equipment, for personal injury, wrongful death, or any other economic or noneconomic damages arising out of such tampering, unless such liability is a result of the willful, wanton, reckless, or intentional acts or omissions of such person.

(2) For purposes of this section:

(a) Anhydrous ammonia equipment means any equipment used in the application of anhydrous ammonia for agricultural purposes that meets all applicable safety requirements established by state and federal statutes and regulations or any container or storage facility used to store anhydrous ammonia in a manner that meets all applicable safety requirements established by state and federal statutes and regulations; and

(b) Tampering with anhydrous ammonia means intentionally, knowingly, and unlawfully gaining access or attempting to gain access to anhydrous ammonia or anhydrous ammonia equipment.



25-21,282 Immunity from liability; exceptions.

(1) A person who donates fire control or rescue equipment to a fire department or a political subdivision for use by its fire department shall not be liable for civil damages for personal injuries, property damage or loss, or death caused by the fire control or rescue equipment after donation, except for injury, damage, loss, or death caused by the donor's intentional or reckless conduct or gross negligence.

(2) Subsection (1) of this section shall not apply to a vendor or manufacturer of fire control or rescue equipment.

(3) For purposes of this section:

(a) Fire control or rescue equipment means any vehicle, equipment, tool, communications equipment, or protective gear used in firefighting, rescue services, or emergency medical services;

(b) Fire department means any paid or volunteer fire department, company, association, or organization or first-aid, rescue, or emergency squad serving a city, village, county, township, or rural or suburban fire protection district or any other public or private fire department; and

(c) Person means any individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, fire department, public corporation, other legal or commercial entity, or governmental subdivision, agency, or instrumentality.



25-21,283 Act, how cited.

Sections 25-21,283 to 25-21,289 shall be known and may be cited as the Successor Asbestos-Related Liability Act.



25-21,284 Terms, defined.

For purposes of the Successor Asbestos-Related Liability Act:

(1) Asbestos claim means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(a) Any claim involving the health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(b) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(c) Any claim for damage or loss caused by the installation, presence, or removal of asbestos;

(2) Corporation means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(3) Successor asbestos-related liabilities means liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, that are related to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. Successor asbestos-related liabilities includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under section 25-21,287, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction;

(4) Successor corporation means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities that is a successor and became a successor before January 1, 1972, or is any of that successor corporation's successors; and

(5) Transferor means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.



25-21,285 Cumulative successor asbestos-related liabilities of successor corporation; limitations; applicability.

(1) The limitations in section 25-21,286 shall apply to any successor corporation.

(2) The limitations in section 25-21,286 shall not apply to:

(a) Workers' compensation benefits paid by or on behalf of an employer to an employee under the Nebraska Workers' Compensation Act or a comparable workers' compensation law of another jurisdiction;

(b) Any claim against a successor corporation that does not constitute a successor asbestos-related liability;

(c) Any obligation under the National Labor Relations Act, 29 U.S.C. 151, et seq., as amended, or under any collective-bargaining agreement; or

(d) A successor corporation that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing, or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.



25-21,286 Successor corporation; liability; limitation.

(1) Except as further limited in subsection (2) of this section, the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation does not have responsibility for successor asbestos-related liabilities in excess of this limitation.

(2) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total gross assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation in subsection (1) of this section for purposes of determining the limitation of liability of a successor corporation.



25-21,287 Successor corporation; limitations; fair market value of total gross assets.

(1) A successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under section 25-21,286 through any method reasonable under the circumstances, including:

(a) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arms-length transaction; or

(b) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(2) Total gross assets include intangible assets.

(3) To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions, and limits of such insurance shall not be affected by this section, nor shall this section otherwise affect the rights and obligations of an insurer, transferor, or successor corporation under any insurance contract or any related agreements, including, without limitation, preenactment settlements resolving coverage-related disputes and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums, or self-insured retentions or to seek contribution from a successor corporation for uninsured or self-insured periods or periods when insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor or successor corporation with the insurers of the transferor before July 15, 2010, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.



25-21,288 Fair market value of total gross assets; adjustment.

(1) Except as provided in subsections (2) through (4) of this section, the fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of:

(a) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(b) One percent.

(2) The rate found in subsection (1) of this section shall not be compounded.

(3) The adjustment of the fair market value of total gross assets shall continue as provided in subsection (1) of this section until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is being determined.

(4) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance that is included in total gross assets under subsection (3) of section 25-21,287.



25-21,289 Act, how construed; applicability of act.

(1) The courts of this state shall construe the provisions of the Successor Asbestos-Related Liability Act liberally with regard to successor corporations.

(2) The act shall apply to all asbestos claims filed against a successor corporation on or after July 15, 2010. The act also shall apply to any pending asbestos claims against a successor corporation in which trial has not commenced as of July 15, 2010, except that any provisions of the act which would be unconstitutional if applied retroactively shall be applied prospectively only.



25-21,290 Act, how cited.

Sections 25-21,290 to 25-21,296 shall be known and may be cited as the Exploited Children's Civil Remedy Act.



25-21,291 Terms, defined.

For purposes of the Exploited Children's Civil Remedy Act:

(1) Access software provider means a provider of software, including client or server software, or enabling tools that do any one or more of the following: (a) Filter, screen, allow, or disallow content; (b) pick, choose, analyze, or digest content; or (c) transmit, receive, display, forward, cache, search, subset, organize, reorganize, or translate content;

(2) Aid or assist another with the creation, distribution, or active acquisition of child pornography means help a principal in some appreciable manner with the creation, distribution, or active acquisition of a visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers. The term also includes knowingly employing, forcing, authorizing, inducing, or otherwise causing a child to engage in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers. No parent, stepparent, legal guardian, or person with custody and control of a child, knowing the content thereof, may consent to such child engaging in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers;

(3) Cable operator means any person or group of persons (a) who provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system or (b) who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system;

(4) Child has the same meaning as in section 28-1463.02;

(5) Create means to knowingly create, make, manufacture, direct, publish, finance, or in any manner generate;

(6) Distribute means the actual, constructive, or attempted transfer from one person, source, or location to another person, source, or location. The term includes, but is not limited to, renting, selling, delivering, displaying, advertising, trading, mailing, procuring, circulating, lending, exhibiting, transmitting, transmuting, transferring, disseminating, presenting, or providing any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers;

(7) Interactive computer service means any information service system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions;

(8) Participant means a child who appears in any visual depiction of sexually explicit conduct and is portrayed or actively engaged in acts of sexually explicit conduct appearing therein;

(9) Portrayed observer means a child who appears in any visual depiction where sexually explicit conduct is likewise portrayed or occurring within the child's presence or in the child's proximity;

(10) Sexually explicit conduct has the same meaning as in section 28-1463.02;

(11) Telecommunications service means the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used; and

(12) Visual depiction has the same meaning as in section 28-1463.02.



25-21,292 Civil action authorized; recovery; attorney's fees and costs; injunctive relief.

(1) Any participant or portrayed observer in a visual depiction of sexually explicit conduct or his or her parent or legal guardian who suffered or continues to suffer personal or psychological injury as a result of such participation or portrayed observation may bring a civil action against any person who knowingly and willfully (a) created, distributed, or actively acquired such visual depiction while in this state or (b) aided or assisted with the creation, distribution, or active acquisition of such visual depiction while such person or the person aided or assisted was in this state.

(2) A plaintiff who prevails in a civil action brought pursuant to the Exploited Children's Civil Remedy Act may recover his or her actual damages, which are deemed to be a minimum of one hundred fifty thousand dollars, plus any and all attorney's fees and costs reasonably associated with the civil action. In addition to all other remedies available under the act, the court may also award temporary, preliminary, and permanent injunctive relief as the court deems necessary and appropriate.

(3) This section does not create a cause of action if the participant was sixteen years of age or older at the time the visual depiction was created and the participant willfully and voluntarily participated in the creation of the visual depiction.

(4) No law enforcement officer engaged in his or her law enforcement duties, governmental entity, provider of interactive computer service, provider of telecommunications service, or cable operator is subject to a civil action under the Exploited Children's Civil Remedy Act.



25-21,293 Time for bringing action; limitation.

Notwithstanding any other provisions of law, any action to recover damages under the Exploited Children's Civil Remedy Act shall be filed within three years after the later of:

(1) The conclusion of any related criminal prosecution against the person or persons from whom recovery is sought;

(2) The receipt of actual or constructive notice sent or given to the participant or portrayed observer or his or her parent or legal guardian by a member of a law enforcement entity informing the participant or portrayed observer or his or her parent or legal guardian that the entity has identified the person:

(a) Who created, distributed, or actively acquired the visual depiction of sexually explicit conduct containing the participant or portrayed observer; or

(b) Who aided or assisted another person with the creation, distribution, or active acquisition of the visual depiction of sexually explicit conduct containing the participant or portrayed observer; or

(3) The participant or portrayed observer reaching the age of eighteen years.



25-21,294 Use of pseudonym.

In any action brought pursuant to the Exploited Children's Civil Remedy Act, a plaintiff may request to use a pseudonym instead of his or her legal name in all court proceedings and records. Upon finding that the use of a pseudonym is proper, the court shall ensure that the pseudonym is used in all court proceedings and records.



25-21,295 Defendant; defenses not available.

It is not a defense to a cause of action brought pursuant to the Exploited Children's Civil Remedy Act that the defendant:

(1) Did not know the participant or portrayed observer appearing in the visual depiction of sexually explicit conduct;

(2) Did not appear in the visual depiction of sexually explicit conduct containing the participant or portrayed observer; or

(3) Did not commit, assist with the commission of, or personally observe the commission of acts of sexually explicit conduct portrayed in the visual depiction containing the participant or portrayed observer.



25-21,296 Attorney General; powers.

To prevent ongoing and further exploitation of any person who was a participant or portrayed observer or his or her parent or legal guardian, the Attorney General, upon request, may pursue cases on behalf of any participant or portrayed observer or his or her parent or legal guardian who has a bona fide cause of action under the Exploited Children's Civil Remedy Act. All damages obtained shall go to the plaintiff or plaintiffs. For his or her role in pursuing a civil action under the act, the Attorney General may seek all of his or her reasonable attorney's fees and costs associated with the civil action.



25-21,297 Act, how cited.

Sections 25-21,297 to 25-21,301 shall be known and may be cited as the Human Trafficking Victims Civil Remedy Act.



25-21,298 Terms, defined.

For purposes of the Human Trafficking Victims Civil Remedy Act:

(1) Human trafficking means labor trafficking, labor trafficking of a minor, sex trafficking, or sex trafficking of a minor, as those terms are defined in section 28-830; and

(2) Trafficking victim has the same meaning as in section 28-830.



25-21,299 Civil action authorized; recovery; attorney's fees and costs; injunctive relief.

(1) Any trafficking victim or his or her parent or legal guardian who suffered or continues to suffer personal or psychological injury as a result of such human trafficking may bring a civil action against any person who knowingly (a) engaged in human trafficking of such victim within this state or (b) aided or assisted with the human trafficking of such victim within this state.

(2) A plaintiff who prevails in a civil action brought pursuant to the Human Trafficking Victims Civil Remedy Act may recover his or her actual damages plus any and all attorney's fees and costs reasonably associated with the civil action. In addition to all other remedies available under the act, the court may also award temporary, preliminary, and permanent injunctive relief as the court deems necessary and appropriate.



25-21,300 Time for bringing action; limitation.

Notwithstanding any other provision of law, any action to recover damages under the Human Trafficking Victims Civil Remedy Act shall be filed within ten years after the later of:

(1) The conclusion of any related criminal prosecution against the person or persons from whom recovery is sought;

(2) The receipt of actual or constructive notice sent or given to the trafficking victim or his or her parent or legal guardian by a member of a law enforcement entity informing the victim or his or her parent or legal guardian that the entity has identified the person who knowingly (a) engaged in human trafficking of such victim or (b) aided or assisted with the human trafficking of such victim;

(3) The time at which the human trafficking of the trafficking victim ended if he or she was eighteen years of age or older; or

(4) The victim reaching the age of majority if the victim was under eighteen years of age at the time he or she was a victim of human trafficking.



25-21,301 Use of pseudonym.

In any action brought pursuant to the Human Trafficking Victims Civil Remedy Act, a plaintiff may request to use a pseudonym instead of his or her legal name in all court proceedings and records. Upon finding that the use of a pseudonym is proper, the court shall ensure that the pseudonym is used in all court proceedings and records.



25-21,302 Property used in commission of certain crimes; forfeiture; proceeding; confiscating authority; duties; seizure of property; proceedings; petition; Attorney General; duties; answer; hearing; disposition of proceeds.

(1)(a) In addition to any other civil or criminal penalties provided by law, any property used in the commission of a violation of the Child Pornography Prevention Act or section 28-813, 28-831, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 may be forfeited through a proceeding as provided in this section.

(b) The following property shall be subject to forfeiture if used or intended for use as an instrumentality in or used in furtherance of a violation of the Child Pornography Prevention Act or section 28-813, 28-831, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107:

(i) Conveyances, including aircraft, vehicles, or vessels;

(ii) Books, records, telecommunication equipment, or computers;

(iii) Money or weapons;

(iv) Everything of value furnished, or intended to be furnished, in exchange for an act in violation and all proceeds traceable to the exchange;

(v) Negotiable instruments and securities;

(vi) Any property, real or personal, directly or indirectly acquired or received in a violation or as an inducement to violate;

(vii) Any property traceable to proceeds from a violation; and

(viii) Any real property, including any right, title, and interest in the whole of or any part of any lot or tract of land, used in furtherance of a violation of the Child Pornography Prevention Act or section 28-813, 28-831, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107.

(c)(i) No property used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the property is a consenting party or privy to a violation of the Child Pornography Prevention Act or section 28-813, 28-831, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107.

(ii) No property is subject to forfeiture under this section by reason of any act or omission proved by the owner thereof to have been committed or omitted without his or her actual knowledge or consent. If the confiscating authority has reason to believe that the property is leased or rented property, then the confiscating authority shall notify the owner of the property within five days after the confiscation or within five days after forming reason to believe that the property is leased or rented property.

(iii) Forfeiture of property encumbered by a bona fide security interest is subject to the interest of the secured party if such party neither had actual knowledge of nor consented to the act or omission.

(2) No property shall be forfeited under this section, to the extent of the interest of an owner, by reason of any act or omission established by the owner to have been committed or omitted without his or her actual knowledge or consent.

(3) Seizure without process may be made if the seizure is incident to an arrest or a search under a search warrant.

(4)(a) When any property is seized under this section, proceedings shall be instituted within a reasonable period of time from the date of seizure or the subject property shall be immediately returned to the party from whom seized.

(b) A petition for forfeiture shall be filed by the Attorney General or a county attorney in the name of the State of Nebraska and may be filed in the county in which the seizure is made, the county in which the criminal prosecution is brought, or the county in which the owner of the seized property is found. Forfeiture proceedings may be brought in the district court or the county court. A copy of the petition shall be served upon the following persons by service of process in the same manner as in civil cases:

(i) The owner of the property if the owner's address is known;

(ii) Any secured party who has registered a lien or filed a financing statement as provided by law if the identity of the secured party can be ascertained by the entity filing the petition by making a good faith effort to ascertain the identity of the secured party;

(iii) Any other bona fide lienholder or secured party or other person holding an interest in the property in the nature of a security interest of whom the seizing law enforcement agency has actual knowledge; and

(iv) Any person in possession of property subject to forfeiture at the time that it was seized.

(5) If the property is a motor vehicle subject to titling under the Motor Vehicle Certificate of Title Act or a vessel subject to titling under the State Boat Act, and if there is any reasonable cause to believe that the motor vehicle or vessel has been titled, inquiry of the Department of Motor Vehicles shall be made as to what the records of the department show as to who is the record owner of the motor vehicle or vessel and who, if anyone, holds any lien or security interest that affects the motor vehicle or vessel.

(6) If the property is a motor vehicle or vessel and is not titled in the State of Nebraska, then an attempt shall be made to ascertain the name and address of the person in whose name the motor vehicle or vessel is licensed, and if the motor vehicle or vessel is licensed in a state which has in effect a certificate of title law, inquiry of the appropriate agency of that state shall be made as to what the records of the agency show as to who is the record owner of the motor vehicle or vessel and who, if anyone, holds any lien, security interest, or other instrument in the nature of a security device that affects the motor vehicle or vessel.

(7) If the property is of a nature that a financing statement is required by the laws of this state to be filed to perfect a security interest affecting the property and if there is any reasonable cause to believe that a financing statement covering the security interest has been filed under the laws of this state, inquiry shall be made as to what the records show as to who is the record owner of the property and who, if anyone, has filed a financing statement affecting the property.

(8) If the property is an aircraft or part thereof and if there is any reasonable cause to believe that an instrument in the nature of a security device affects the property, inquiry shall be made as to what the records of the Federal Aviation Administration show as to who is the record owner of the property and who, if anyone, holds an instrument in the nature of a security device which affects the property.

(9) If the answer to an inquiry states that the record owner of the property is any person other than the person who was in possession of it when it was seized or states that any person holds any lien, encumbrance, security interest, other interest in the nature of a security interest, mortgage, or deed of trust that affects the property, the record owner and also any lienholder, secured party, other person who holds an interest in the property in the nature of a security interest, or holder of an encumbrance, mortgage, or deed of trust that affects the property is to be named in the petition of forfeiture and is to be served with process in the same manner as in civil cases.

(10) If the owner of the property cannot be found and served with a copy of the petition of forfeiture or if no person was in possession of the property subject to forfeiture at the time that it was seized and the owner of the property is unknown, there shall be filed with the clerk of the court in which the proceeding is pending an affidavit to such effect, whereupon the clerk of the court shall publish notice of the hearing addressed to "the Unknown Owner of ............," filling in the blank space with a reasonably detailed description of the property subject to forfeiture. Service by publication shall be completed in the same manner as is provided in the code of civil procedure for the service of process in civil actions in the district courts of this state.

(11) No proceedings instituted pursuant to this section shall proceed to hearing unless the judge conducting the hearing is satisfied that this section has been complied with. Any answer received from an inquiry required by this section shall be introduced into evidence at the hearing.

(12)(a) An owner of property that has been seized shall file an answer within thirty days after the completion of service of process. If an answer is not filed, the court shall hear evidence that the property is subject to forfeiture and forfeit the property to the seizing law enforcement agency. If an answer is filed, a time for hearing on forfeiture shall be set within thirty days after filing the answer or at the succeeding term of court if court would not be in session within thirty days after filing the answer. The court may postpone the forfeiture hearing to a date past the time any criminal action is pending against the owner upon request of any party.

(b) If the owner of the property has filed an answer denying that the property is subject to forfeiture, then the burden is on the petitioner to prove that the property is subject to forfeiture. However, if an answer has not been filed by the owner of the property, the petition for forfeiture may be introduced into evidence and is prima facie evidence that the property is subject to forfeiture. The burden of proof placed upon the petitioner in regard to property forfeited under this section shall be by clear and convincing evidence.

(c) At the hearing any claimant of any right, title, or interest in the property may prove his or her lien, encumbrance, security interest, other interest in the nature of a security interest, mortgage, or deed of trust to be bona fide and created without actual knowledge or consent that the property was to be used so as to cause the property to be subject to forfeiture.

(d) If it is found that the property is subject to forfeiture, then the judge shall forfeit the property. However, if proof at the hearing discloses that the interest of any bona fide lienholder, any secured party, any other person holding an interest in the property in the nature of a security interest, or any holder of a bona fide encumbrance, mortgage, or deed of trust is greater than or equal to the present value of the property, the court shall order the property released to him or her. If the interest is less than the present value of the property and if the proof shows that the property is subject to forfeiture, the court shall order the property forfeited.

(13) Unless otherwise provided in this section, all personal property which is forfeited under this section shall be liquidated and, after deduction of court costs and the expense of liquidation, the proceeds shall be remitted to the county treasurer of the county in which the seizure was made. The county treasurer shall remit all such proceeds from property forfeited pursuant to this section to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(14) All money forfeited under this section shall be remitted in the same manner as provided in subsection (13) of this section.

(15) All real estate forfeited under this section shall be sold to the highest bidder at a public auction for cash, the auction to be conducted by the county sheriff or his or her designee at such place, on such notice, and in accordance with the same procedure, as far as practicable, as is required in the case of sales of land under execution at law. The proceeds of the sale shall first be applied to the cost and expense in administering and conducting the sale, then to the satisfaction of all mortgages, deeds of trust, liens, and encumbrances of record on the property. The remaining proceeds shall be remitted in the same manner as provided in subsection (13) of this section.

(16) The forfeiture procedure set forth in this section is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, by injunction, by supersedeas, or by any other manner.



25-21,303 Property used in commission of certain crimes; forfeiture; law enforcement agency or prosecuting attorney; report to Auditor of Public Accounts; contents; report to Legislature.

(1) For all money, securities, negotiable instruments, firearms, conveyances, or real estate seized pursuant to section 25-21,302, the appropriate law enforcement agency or, as provided in subsection (5) of this section, the prosecuting attorney shall provide a written report of the forfeiture to the Auditor of Public Accounts. The report shall include:

(a) The date of the seizure;

(b) The type of property seized, such as a vehicle, currency, or a firearm;

(c) A description of the property seized, including, if applicable, the make, model, year, and serial number of the property seized;

(d) The street name and traffic direction where the seizure occurred, such as eastbound, westbound, southbound, or northbound;

(e) The crime for which the suspect was charged;

(f) The disposition of the property seized through the forfeiture process, such as the property was returned to the suspect, returned to a third-party owner, sold, destroyed, or retained by law enforcement;

(g) The basis for disposition of the seized property, such as the suspect was found not guilty, agreement for disposition, criminal forfeiture, or civil forfeiture;

(h) The value of the property forfeited;

(i) If the seizure resulted from a motor vehicle stop, (i) whether a warning or citation was issued, an arrest was made, or a search was conducted and (ii) the characteristics of the race or ethnicity of the suspect. The identification of such characteristics shall be based on the observation and perception of the law enforcement officer responsible for reporting the motor vehicle stop. The information shall not be required to be provided by the suspect; and

(j) Any additional information the Nebraska State Patrol, a county sheriff, any city or village police department, or any other law enforcement agency in this state, as the case may be, deems appropriate.

(2) The appropriate law enforcement agency or prosecuting attorney shall report to the Auditor of Public Accounts all instances in which property seized for forfeiture was returned to its owner either because the forfeiture was not pursued or for any other reason.

(3) Reports shall be made on an annual basis in a manner prescribed by the Auditor of Public Accounts. The Auditor of Public Accounts shall submit a report to the Legislature on the nature and extent of such seizures on an annual basis. Such report shall be submitted electronically.

(4) For forfeitures resulting from the activities of multijurisdictional law enforcement entities, a law enforcement entity other than a Nebraska law enforcement entity shall, on its own initiative, report the information required by this section.

(5) The prosecuting attorney is not required to report information required by this section unless he or she has been notified by the Auditor of Public Accounts that the appropriate law enforcement agency has not reported the information required by this section.



25-2201 Process; style.

The style of all processes shall be "The State of Nebraska, .............. county." It shall be under the seal of the court from whence the same shall issue, shall be signed by the clerk, and dated the day it issued.

Summons with venue laid in county where action was brought, but directed to sheriff of another county for service upon defendant there, was proper. Alden Merc. Co. v. Randall, 102 Neb. 738, 169 N.W. 433 (1918).

Presumption exists that original summons was issued under seal. Herold v. Coates, 88 Neb. 487, 129 N.W. 998 (1911).

Legislature intended to establish a uniform rule with respect to legal procedure. Motion for new trial may be filed on Memorial Day. Tully v. Grand Island Tel. Co., 87 Neb. 822, 128 N.W. 508 (1910).

Writ of mandamus must be issued by clerk under seal of court. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).

Process headed, "The State of Nebraska, County of Gage, to the sheriff of said county," was proper. Hoyt v. Little, 55 Neb. 71, 75 N.W. 56 (1898).

Process for violation of city ordinance should run in the name of "The People of the State of Nebraska" and not in name of city. City of Brownville v. Cook, 4 Neb. 101 (1875).



25-2202 Service when sheriff is a party or is interested.

An order for a provisional remedy or any other process, in an action wherein the sheriff is a party, or is interested, shall be directed to the coroner. If both these officers are interested, the process shall be directed to and executed by a person appointed by the court or judge.

Where sheriff is party, private person may be deputized to serve process. Mysenburg v. Leisure, 63 Neb. 239, 88 N.W. 478 (1901).



25-2203 Process; special process server; return; appointed on motion; fees.

The court or judge, for good cause, may appoint a person, corporation, partnership, or limited liability company to serve a particular process or order which person or entity shall have the same power to execute it which the sheriff has. The person or entity may be appointed on the motion of the party obtaining the process or order, and the return must be verified by affidavit. Such appointment may be made in the form of a general order of the court for the purpose of service of process or orders which may be sought by the movant. The person or entity shall be entitled to the fees allowed to the sheriff for similar services.

Justice of the peace may deputize a private person to serve a summons. Mysenburg v. Leisure, 63 Neb. 239, 88 N.W. 478 (1901).

Constable cannot deputize person to serve process; county judge or justice may. Gilbert v. Brown, 9 Neb. 90, 2 N.W. 376 (1879).



25-2204 Clerks of courts; writs and orders; issuance; praecipes.

All writs and orders for provisional remedies and process of every kind, shall be issued by the clerks of the several courts. Before they shall be issued a praecipe shall be filed with the clerk, demanding the same; which praecipe shall be for the direction of the clerk, and not material to the papers in the case after the issuing of such writ or process.

In compensation case, where claimant filed notice of appeal with compensation commissioner and filed petition on appeal in district court, right of review attached, it became duty of clerk to issue summons without praecipe being filed. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Writ of mandamus issued by judge is void. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).

Clerk of district court may issue writ of commitment after sentence without special directions by court or judge. Rhodes v. Meyer, 225 F.Supp. 80 (D. Neb. 1963).



25-2205 Papers; filing; preservation.

It is the duty of the clerk of each of the courts to file together and carefully preserve in his office all papers delivered to him for that purpose in every action or special proceeding.

Papers are filed in office of clerk of district court only when deposited with the proper officer in his office and received by him in his official capacity. Jolliffe v. City of North Platte, 139 Neb. 431, 297 N.W. 666 (1941).

This section requires the clerk of the trial court to file all documents delivered to him or her for that purpose. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).



25-2206 Papers; endorsement.

The clerk of the court shall endorse upon every paper filed with him, the day of filing it; and upon every order for a provisional remedy, and upon every undertaking given under the same, the day of its return to his office.

This section requires the clerk of the trial court to endorse the day of filing upon any document delivered to him or her for that purpose. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).



25-2207 Record of service of summons; entry as evidence.

The clerk of the court shall, upon the return of every summons served, enter upon the docket the name of the defendant or defendants summoned, and the day of the service upon each one. The entry shall be evidence of the service of the summons in case of the loss thereof.



25-2208 Judicial records; duty to keep.

The clerk of the court shall keep the records, books and papers appertaining to the court, and record its proceedings.

Section is mandatory and clerk must make complete record, though fees and costs not tendered. State v. Several Parcels of Land, 82 Neb. 51, 117 N.W. 450 (1908).

Clerk is liable to county for expense of replacing books lost through his negligence. Toncray v. Dodge County, 33 Neb. 802, 51 N.W. 235 (1892).



25-2209 Clerk of district court; required records enumerated; compilation and filing; methods authorized.

The clerk of the district court shall keep records to be called the appearance docket, the trial docket, the journal, the complete record, the execution docket, the fee book, the general index, and the judgment record. Such records may be compiled, filed, and maintained on a computer system. Effective not later than October 1, 1992, provision for dockets and records of the district courts shall be established by rule of the Supreme Court. The journal may be compiled and filed on microfilm. The recording of all instruments by the roll form of microfilm may be substituted for the method of recording instruments in books. If this method of recording instruments on microfilm is used, a security copy on silver negative microfilm in roll form must be maintained and filed off premises under safe conditions to insure the protection of the records. The internal reference copies or work copies of the instruments recorded on microfilm may be in any photographic form to provide the necessary information as may be determined by the official in charge, and shall meet the microfilm standards as prescribed by the State Records Administrator.

Appearance docket is required to be kept by clerk of district court. Solomon v. A. W. Farney, Inc., 136 Neb. 338, 286 N.W. 254 (1939).

Failure of court in decree of confirmation to direct clerk to make entry on journal that court is satisfied of legality of such sale is not prejudicial where clerk had, in fact, made such entry. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

Satisfaction of judgment entered on appearance docket is not such as contemplated by law. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Court may order that paid judgment be canceled of record. Manker v. Sine, 47 Neb. 736, 66 N.W. 840 (1896).



25-2210 Clerk of district court; records; contents; appearance docket; general index; judgment record; transcripts from inferior courts; discharge of judgments.

On the appearance docket, the clerk of the district court shall enter all actions in the order in which they were brought, the date of the summons, the time of the return thereof by the officer and his or her return thereon, the time of filing the complaint or petition, and all subsequent pleadings. On the general index he or she shall enter the names of the parties to every suit, both direct and inverse, with the page and book where all proceedings in such action may be found. The judgment record shall contain the names of the judgment debtor and the judgment creditor, arranged alphabetically, the date of the judgment, the amount of the judgment, and the amount of costs, with the page and the book where the judgment may be found. Transcripts of judgments from county courts filed in the district court shall be entered upon the judgment record. Whenever any judgment is paid and discharged, the clerk shall enter such fact upon the judgment record in a column provided for that purpose.

On satisfactory proof that judgment has been paid, district court may order it discharged and canceled of record. Hopwood v. Hopwood, 169 Neb. 760, 100 N.W.2d 833 (1960).

Federal court judgment is lien only upon property in county where rendered, and not in other county, unless transcript is filed and entered upon judgment record there. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).

Satisfaction of judgment entered on court record may be avoided by evidence that payment was not made or that it has become inoperative for equitable reason. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Court, on motion and satisfactory proof that judgment has been paid, may order it discharged and canceled of record. Manker v. Sine, 47 Neb. 736, 66 N.W. 840 (1896).

Judgment is sufficient, though not entered on general index. Hamilton v. Whitney, Clark & Co., 19 Neb. 303, 27 N.W. 125 (1886).

Judgment must be properly indexed in alphabetical index. Metz v. State Bank of Brownville, 7 Neb. 165 (1878).

On motion and satisfactory proof that a judgment has been paid or satisfied, a district court may order such judgment discharged. Gutierrez v. Gutierrez, 5 Neb. App. 205, 557 N.W.2d 44 (1996).



25-2211 Clerk of district court; trial docket; how kept.

The trial docket shall be made out by the clerk of the court at least twelve days before the first day of each term of the court; and the actions shall be set for particular days in the order in which the issues were made up, whether of law or of fact, and so arranged that the cases set for each day shall be tried as nearly as may be on that day. For the purpose of arranging the docket, an issue shall be considered as made up when either party is in default of a pleading. If the defendant fails to answer, the cause for the purpose of this section shall be deemed to be at issue upon questions of fact, but in every such case the plaintiff may move for and take such judgment as he or she is entitled to, on the defendant's default, on or after the day on which the action is set for trial. No witnesses shall be subpoenaed in any case while the cause stands upon issue of law. Whenever the court regards the answer in any case as frivolous, and put in for delay only, no leave to answer or reply shall be given, unless upon payment of all costs then accrued in the action. When the number of actions to be docketed exceeds three hundred, the judge or judges of the district court for the county may, by rule or order, classify them in such manner as they may deem expedient and cause them to be placed according to such classifications upon different dockets; and the respective dockets may be proceeded with and causes thereon tried, heard, or otherwise disposed of, concurrently by one or more of the judges. Provision may be made by rule of court that issues of fact shall not be for trial at any term when the number of pending actions exceeds three hundred, except upon such previous notice of trial as may be prescribed thereby.

Demurrer ore tenus is recognized as permissible practice. Dickinson v. Lawson, 125 Neb. 646, 251 N.W. 656 (1933).

Assignment of cases for trial at beginning of term is only provisional, and may be advanced by continuance of preceding cases. Poggensee v. Feddern, 75 Neb. 584, 106 N.W. 654 (1906).

It is not essential to trial that case appear on docket. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

County judge must make docket of term cases on first day of term. Bond v. Wycoff, 42 Neb. 214, 60 N.W. 564 (1894).



25-2211.01 Clerk of district court; trial docket; disposal; procedure.

When after a lapse of ten years, if the record in the district court does not show any unfinished matter pending in the cases set out in the trial dockets, upon such notice as the court may direct, such trial dockets may be disposed of in any way that any judge of such court may direct when approval is given by the State Records Administrator pursuant to sections 84-1201 to 84-1220.



25-2211.02 Clerk of district court; depositions; disposal; procedure.

When after a lapse of ten years, if the record in the district court does not show any unfinished matter pending in the case, and upon such notice as the court may direct, any and all depositions in the case may be removed from the files and disposed of in any way that any judge of such court may direct when approval is given by the State Records Administrator pursuant to sections 84-1201 to 84-1220.



25-2212 Repealed. Laws 1992, LB 1059, § 29.



25-2213 Clerks of courts of record other than district courts; duties.

The provisions of sections 25-2204 to 25-2211.02 shall, as far as applicable, apply to clerks of other courts of record.



25-2214 Clerks of courts; general powers and duties.

The clerk of each of the courts shall exercise the powers and perform the duties conferred and imposed upon him by other provisions of this code, by other statutes and by the common law. In the performance of his duties he shall be under the direction of his court. It shall be the duty of the clerk of each of said courts to prepare and file the annual inventory statement with the county board of his county of all county personal property in his custody or possession, as provided in sections 23-346 to 23-350.

Although the appellate court's mandate did not state that buyout payments were to be made to the clerk of the district court, the district court had authority to make such an order, because the proper place to pay a judgment is the clerk of the court in which the judgment is obtained. Robertson v. Jacobs Cattle Co., 292 Neb. 195, 874 N.W.2d 1 (2015).

Although the clerk of the district court is authorized to spread upon the court journal the proceedings had and relief granted by the court, and to that extent is responsible for entry of the judgment, such clerk has no authority to perform the judicial function of rendering a judgment. Building Systems, Inc. v. Medical Center, Ltd., 228 Neb. 168, 421 N.W.2d 773 (1988).

Where petition on appeal is filed in district court in compensation case, it is clerk's duty to issue summons, and place same in hands of proper officer for service, without praecipe being filed. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Supreme Court will not issue mandamus to clerk unless district court has refused. State ex rel. Fitzgerald v. Houseworth, 63 Neb. 658, 88 N.W. 858 (1902).

Money paid to clerk, pursuant to order or judgment of court, is received in official capacity, and sureties are liable for failure to account therefor. Bantley v. Baker, 61 Neb. 92, 84 N.W. 603 (1900).

Clerk of court is the proper custodian of money paid into court. Dirks v. Juel, 59 Neb. 353, 80 N.W. 1045 (1899).

Money paid to clerk in mortgage foreclosure proceeding before judgment was not received in official capacity. Commercial Inv. Co. v. Peck, 53 Neb. 204, 73 N.W. 452 (1897).

Mandamus will not lie in Supreme Court to compel clerk of district court to issue execution on judgment when no application for such order has been made to district court. State ex rel. Ogden v. Frank, 52 Neb. 553, 72 N.W. 857 (1897).

District court has jurisdiction to direct clerk in the performance of his official duties. State ex rel. Solmon v. Moores, 29 Neb. 122, 45 N.W. 278 (1890).

Clerks perform their duties under the direction of the court. State v. Wahrman, 11 Neb. App. 101, 644 N.W.2d 572 (2002).



25-2214.01 Clerk of district court; money or property received; powers and duties.

(1) Whenever any money or other property is received by the clerk of the district court, he or she shall carefully manage it and may, when the money cannot immediately be paid out to its rightful owner, deposit the money in interest-bearing accounts in insured banking or savings institutions. Any interest accrued from such deposit shall be paid over to the county treasurer to be credited to the county general fund, except that when the funds so deposited belonged to a deceased person whose personal representative has not yet been appointed by a court of competent jurisdiction, then the interest accruing on such money shall be paid to the estate of such person after the appointment of a personal representative and upon order of the court.

(2) Any property other than money which is received by the clerk of the district court shall be held by him or her in safekeeping until claimed by the rightful owner or, if there is a dispute as to the ownership of such property, until ordered by a court of competent jurisdiction to give possession of the property to some person.



25-2215 Transferred to section 23-1701.05.



25-2216 Transferred to section 23-1701.06.



25-2217 Transferred to section 23-1701.03.



25-2218 Common law; applicability.

The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to this code.

1. Construction

2. Miscellaneous

1. Construction

Liberal construction cannot, for the purpose of embracing other persons than those to whom a statute is expressly made applicable, supply that which the Legislature has omitted. Downing v. Schwenck, 138 Neb. 395, 293 N.W. 278 (1940).

Provisions of code of civil procedure must be liberally construed. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).

Liberal construction required sustaining of jurisdiction of district court in workmen's compensation case on filing of petition for appeal, and to require clerk to issue summons without praecipe. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Statute, providing how and who may intervene, should be liberally construed. Webb v. Patterson, 114 Neb. 346, 207 N.W. 522 (1926).

Petition should be liberally construed as against objection that it stated two causes of action instead of one jointly. Pier v. Cauley, 98 Neb. 80, 152 N.W. 298 (1915).

Remedial statute should be liberally construed. Rine v. Rine, 91 Neb. 248, 135 N.W. 1051 (1912).

Statutory procedure for adoption of children should be liberally construed. Ferguson v. Herr, 64 Neb. 659, 94 N.W. 542 (1903), reversing 64 Neb. 649, 90 N.W. 625 (1902).

Where petition is first attacked by objection to introduction of testimony, it will be liberally construed. Fire Assn. of Philadelphia v. Ruby, 60 Neb. 216, 82 N.W. 629 (1900).

Courts are prohibited from applying rule of strict construction to provisions of code of civil procedure. Kearney Electric Co. v. Laughlin, 45 Neb. 390, 63 N.W. 941 (1895).

2. Miscellaneous

This section, along with another section, forms the basis of the right to bring a cross-suit. Rogers v. Western Electric Co., 179 Neb. 359, 138 N.W.2d 423 (1965).

Where party sought to reserve right to introduce further evidence, trial court abused discretion in denying defendant leave to withdraw motion to dismiss and introduce further evidence. Adams v. Seeley, 94 Neb. 243, 142 N.W. 541 (1913).

Cross-petition for relief against the plaintiff is recognized. Armstrong v. Mayer, 69 Neb. 187, 95 N.W. 51 (1903).



25-2219 Deputies of ministerial officers; acts; effect.

Any duty enjoined by this code upon a ministerial officer, and any act permitted to be done by him, may be performed by his lawful deputy.

Performance of duties of an office by a de facto incumbent gives him no claim to the official compensation. McCollough v. County of Douglas, 150 Neb. 389, 34 N.W.2d 654 (1948).

Deputy sheriff may conduct foreclosure sale. Richardson v. Hahn, 63 Neb. 294, 88 N.W. 527 (1901).

Deputy clerk may settle bill of exceptions, though clerk not absent. Brownell & Co. v. Fuller, 54 Neb. 586, 74 N.W. 1105 (1898).

Deputy sheriff may act for sheriff in appraising property. Nebraska Loan & Building Assn. v. Marshall, 51 Neb. 534, 71 N.W. 63 (1897).



25-2220 Oaths and affirmations.

Whenever an oath is required by this code, the affirmation of a person conscientiously scrupulous of taking an oath, shall have the same effect.

It is not contempt of court to decline to be sworn by taking the usual oath, since the witness has the right to affirm. Wilcox v. State, 46 Neb. 402, 64 N.W. 1072 (1895).



25-2221 Time; how computed; offices may be closed, when; federal holiday schedule observed; exceptions.

Except as may be otherwise more specifically provided, the period of time within which an act is to be done in any action or proceeding shall be computed by excluding the day of the act, event, or default after which the designated period of time begins to run. The last day of the period so computed shall be included unless it is a Saturday, a Sunday, or a day during which the offices of courts of record may be legally closed as provided in this section, in which event the period shall run until the end of the next day on which the office will be open.

All courts and their offices may be closed on Saturdays, Sundays, days on which a specifically designated court is closed by order of the Chief Justice of the Supreme Court, and these holidays: New Year's Day, January 1; Birthday of Martin Luther King, Jr., the third Monday in January; President's Day, the third Monday in February; Arbor Day, the last Friday in April; Memorial Day, the last Monday in May; Independence Day, July 4; Labor Day, the first Monday in September; Columbus Day, the second Monday in October; Veterans Day, November 11; Thanksgiving Day, the fourth Thursday in November; the day after Thanksgiving; Christmas Day, December 25; and all days declared by law or proclamation of the Governor to be holidays. Such days shall be designated as nonjudicial days. If any such holiday falls on Sunday, the following Monday shall be a holiday. If any such holiday falls on Saturday, the preceding Friday shall be a holiday. Court services shall be available on all other days. If the date designated by the state for observance of any legal holiday pursuant to this section, except Veterans Day, is different from the date of observance of such holiday pursuant to a federal holiday schedule, the federal holiday schedule shall be observed.

1. Scope

2. Miscellaneous

1. Scope

In the absence of a specific imperative to the contrary, this section applies to administrative rules and regulations. Strode v. Saunders Cty. Bd. of Equal., 283 Neb. 802, 815 N.W.2d 856 (2012).

The application of this section is not limited to proceedings in a court, and this section applies to matters of practice which are not necessarily enunciated in statutes. Strode v. Saunders Cty. Bd. of Equal., 283 Neb. 802, 815 N.W.2d 856 (2012).

This section establishes a uniform rule applicable alike to the construction of statutes and to matters of practice, which the Nebraska Supreme Court has regularly applied in computing time periods specified in other statutes. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

This section controls the method of computing the statutory filing deadline imposed by section 32-707.01. State ex rel. Wieland v. Beermann, 246 Neb. 808, 523 N.W.2d 518 (1994).

When a statute requires an act to be done a certain number of days before a known event, the fact that the last day for the action to be done in order to give the appropriate number of days falls on a Saturday, Sunday, or legal holiday postpones the time for performance to the next following business day. State v. Tasich, 242 Neb. 870, 496 N.W.2d 538 (1993).

When the period within which an act is to be done in any action or proceeding is given in terms of months or years, the last day of the period is the appropriate anniversary of the triggering act or event, unless that anniversary falls on a Saturday, Sunday, or court holiday. Licht v. Association Servs., Inc., 236 Neb. 616, 463 N.W.2d 566 (1990).

Defendant was afforded an extra day to file his appeal because one month from the overruling of his motion for a new trial was a Sunday. State v. Bridger, 223 Neb. 250, 388 N.W.2d 831 (1986).

Excluding September 5, 1969, the last day on which work was done, the last day of the four-year period of limitations was September 5, 1973. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

Due to intervening weekend and holiday, transcript on appeal was timely filed. Knoefler Honey Farms v. County of Sherman, 193 Neb. 95, 225 N.W.2d 855 (1975).

This section does not require courts to be closed on Saturday. Rhodes v. Crites, 173 Neb. 501, 113 N.W.2d 611 (1962).

All courts may be open for business on Saturdays, Sundays, and holidays in the discretion of the court. Rhodes v. Star Herald Printing Co., 173 Neb. 496, 113 N.W.2d 658 (1962).

This section establishes a uniform rule applicable alike to the construction of statutes and matters of practice. State ex rel. Smith v. Nebraska Liquor Control Commission, 152 Neb. 676, 42 N.W.2d 297 (1950).

Where a statute provides that it shall take effect from and after its passage and approval, the day of its passage is excluded in computing the time it goes into effect. Wilson & Co. v. County of Otoe, 140 Neb. 518, 300 N.W. 415 (1941).

In determining the time within which an appeal can be taken, the last day should be included even though it is a holiday for the purposes of the Negotiable Instruments Act. Taylor Dairy Products Company v. Owen, 139 Neb. 603, 298 N.W. 332 (1941).

This section is general in application and does not control where there is special provision directing method of computing time. Garrett v. State, 118 Neb. 373, 224 N.W. 860 (1929).

When the last day of the two-year period to redeem land sold at tax sale falls on Sunday, the owner's right of redemption exists during all of the next day. Counselman v. Samuels, 93 Neb. 168, 139 N.W. 862 (1913).

In filing motion for new trial where last day is a holiday, it is included. Tully v. Grand Island Tel. Co., 87 Neb. 822, 128 N.W. 508 (1910).

Special provision for entering judgment by justice of peace as to computation of time was not controlled by this section. Calland v. Wagner, 86 Neb. 755, 126 N.W. 375 (1910).

Section controls on computation of time, although period be days, months or years. When last day falls on Sunday, it is excluded. Johnston v. New Omaha Thomson-Houston Electric Light Co., 86 Neb. 165, 125 N.W. 153 (1910).

If the last day of the time within which an appeal bond must be given falls on Sunday, bond may be given on Monday. Deere, Wells & Co. v. Hodges, 59 Neb. 288, 80 N.W. 897 (1899).

Section applies to construction of statutes, as well as practice. McGinn v. State, 46 Neb. 427, 65 N.W. 46 (1895).

On summons in justice court, service three days before trial, including day of service, is sufficient. White v. German Ins. Co., 15 Neb. 660, 20 N.W. 30 (1884).

On appeal from justice court, where tenth day falls on Sunday, bond filed on Monday is proper. Monell & Lashley v. Terwilliger, 8 Neb. 360, 1 N.W. 246 (1879).

In computing time from a designated date, first day should be excluded and last day of period included. In re Schmidt, 54 F.Supp. 262 (D. Neb. 1944).

2. Miscellaneous

In conjunction with this section and subsection (13) of section 49-801, a political subdivision has until the end of the last day of the 6-month period after a claimant has filed a tort claim upon which to make a final disposition of such claim. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

When the 10th day after a judgment is a Saturday or Sunday, a motion for new trial is timely filed on the following Monday. Wanha v. Long, 255 Neb. 849, 587 N.W.2d 531 (1998).

Uniform rule is established applicable alike to construction of statutes and matters of practice. Ruan Transport Corp. v. Peake, Inc., 163 Neb. 319, 79 N.W.2d 575 (1956).

Applied to computation of time for filing motion for new trial. Harsche v. Czyz, 157 Neb. 699, 61 N.W.2d 265 (1953).

Where notice is required to be published "for at least one week," publication September 3, in weekly paper, of notice of meeting on eleventh, is sufficient, although paper was published also on tenth. Bancroft Drainage Dist. v. Chicago, St. P., M. & O. Ry. Co., 102 Neb. 455, 167 N.W. 731 (1918).

Section applied; requirement of two weeks' publication of application for liquor license was not met. Pelton v. Drummond, 21 Neb. 492, 32 N.W. 593 (1887).



25-2222 Sureties; affidavit of qualifications; effect.

Ministerial officers, whose duty it is to take security on undertakings, bonds and recognizances, provided by this code, shall require the person offered as surety to make an affidavit of his qualifications. The taking of such an affidavit shall not exempt any ministerial officer, or other officer acting in a ministerial capacity, from any liability to which he might otherwise be subject for taking insufficient surety.

Where county judge in probate matter approves appeal bond without required affidavit of qualification and justification of sureties, a surety on bond is estopped from alleging its invalidity, notwithstanding statute requires such affidavit. In re Estate of Kothe, 131 Neb. 531, 268 N.W. 464 (1936), opinion vacated on rehearing, 131 Neb. 780, 270 N.W. 117 (1936).

Appeal bond to review judgment of county court in probate proceeding may be amended. In re Estate of Hoagland, 128 Neb. 219, 258 N.W. 538 (1935).

Letters testamentary are not void or subject to collateral attack because sureties on executor's bond failed to make affidavit as to qualifications. In re Estate of Hoferer, 116 Neb. 254, 216 N.W. 826 (1927).

Section is not applicable to sheriff taking recognizances under criminal code. Berrer v. Moorhead, 22 Neb. 687, 36 N.W. 118 (1888).

Clerk taking insufficient security on stay of execution is liable. Brock v. Hopkins, 5 Neb. 231 (1876).



25-2223 Sureties; justification; requirements.

The surety in every undertaking, bond and recognizance, provided by this code, must be a resident of this state and must have property, liable to execution, situate in the county in this state in which such undertaking, bond or recognizance is to be given and filed, worth at least double the sum to be secured, beyond the amount of all liens and encumbrances thereon and his exemptions therein; but this provision shall not be held to apply to incorporated surety companies authorized by the laws of this state to transact business. Except in the case of incorporated surety companies, where there are two or more sureties in the same undertaking, bond or recognizance, they must, in the aggregate, have the qualifications prescribed in this section.

Sureties on appeal or supersedeas bond are required to justify, or bond may be quashed. Fisher v. Keeler, 142 Neb. 79, 5 N.W.2d 143 (1942).

Where appeal bond on appeal from county court was given with but one surety and was otherwise defective and appellant refused to amend bond notwithstanding appellee's repeated and specific objections, district court had no jurisdiction and should have sustained motions for nonsuit and dismissal. In re Estate of Kothe, 131 Neb. 531, 268 N.W. 464 (1936), opinion vacated on rehearing, 131 Neb. 780, 270 N.W. 117 (1936).

Court may permit amendment of bond by adding affidavit of justification. In re Estate of Hoagland, 128 Neb. 219, 258 N.W. 538 (1935).

Letters testamentary are not void or subject to collateral attack because sureties on executor's bond failed to make affidavit as to qualifications. In re Estate of Hoferer, 116 Neb. 254, 216 N.W. 826 (1927).

Residence in county is not essential unless specifically required by statute. State ex rel. Lions Ins. Co. v. Baker, 45 Neb. 39, 63 N.W. 139 (1895).



25-2224 Cases not provided for in this code; procedure.

If a case ever arise in which an action for the enforcement or protection of a right, or the redress or prevention of a wrong, cannot be had under this code, the practice heretofore in use may be adopted so far as may be necessary to prevent a failure of justice.

1. Remedies retained

2. Practice and procedure

3. Miscellaneous

1. Remedies retained

Writ of prohibition may still be used in this state. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Writ of error coram nobis exists in this state. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

This section provides for and contemplates continuance of existing common-law remedies available at and prior to adoption of the civil code. Hamaker v. Patrick, 123 Neb. 809, 244 N.W. 420 (1932).

While writ of certiorari has been abolished, principles of writ have been preserved by error proceedings. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909).

Common-law remedies are continued in force where code has failed to provide a remedy. Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893).

Common-law and equity practice is available for vacating decrees for fraud. Smithson v. Smithson, 37 Neb. 535, 56 N.W. 300 (1893).

2. Practice and procedure

Provisions of civil code not only abolish bills of equity with discovery as incident thereto but prevent incorporation in petitions and answers essential elements on which discovery, under former procedure, was based. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

Party may have equitable relief in probate court; equity pleading applicable. Genau v. Abbott, 68 Neb. 117, 93 N.W. 942 (1903).

Procedure in original actions in Supreme Court may be prescribed by its order or in accordance with its rules. In re Petition of Attorney General, 40 Neb. 402, 58 N.W. 945 (1894).

Section does not give right to supersede judgment of removal by county board. State ex rel. Dodson v. Meeker, 19 Neb. 444, 27 N.W. 427 (1886).

3. Miscellaneous

Purpose of this section was to assure that courts should interpret the code of civil procedure in a liberal spirit. Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908).

Section is not applicable where remedy provided by code is lost by laches. Flint v. Chaloupka, 81 Neb. 87, 115 N.W. 535 (1908).



25-2225 Special statutory proceedings; procedure; how affected by this code.

Where, by general or special statute, a civil action, legal or equitable, is given and the mode of proceeding therein is prescribed, this code shall not affect the proceedings under such statute, until the Legislature shall otherwise provide; but in all such cases, as far as it may be consistent with the statute giving such action, and practicable under this code, the proceedings shall be conducted in conformity thereto. Where the statute designates by name or otherwise the kind of action, but does not prescribe the mode of proceedings therein, such action shall be commenced and prosecuted in conformity to this code; where the statute gives an action, but does not designate the kind of action, or prescribe the mode of proceeding therein, such action shall be held to be the civil action of this code and proceeded in accordingly.

During pendency of an appeal in district court in workmen's compensation case, plaintiff has the right to dismiss action without prejudice. Chilen v. Commercial Casualty Ins. Co., 135 Neb. 619, 283 N.W. 366 (1939).

Proceedings in election contest case should be in harmony with provisions of the code of civil procedure, except where controlled by specific provisions of special act. Swan v. Bowker, 135 Neb. 405, 281 N.W. 891 (1938).

In mandamus proceedings no pleading is authorized other than the writ and the answer; intervention should be denied. State ex rel. Randall v. Hall, 125 Neb. 236, 249 N.W. 756 (1933).

District court on filing of petition for appeal, will proceed in accordance with compensation act, and requirement of praecipe before issuance of summons does not apply. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Special proceeding before Supreme Court Justice to compel election commissioner to file nomination acceptance and place name on ballot is civil action, and must be brought in county where cause of action arose. State ex rel. Meissner v. McHugh, 120 Neb. 356, 233 N.W. 1 (1930).

Special divorce statute requires plaintiff to give actual notice to nonresident defendant whose address is known. Williams v. Williams, 101 Neb. 369, 163 N.W. 147 (1917).

Original actions in Supreme Court are governed by code. State v. State Journal Co., 77 Neb. 771, 111 N.W. 118 (1907).

Divorce is special proceeding. Eager v. Eager, 74 Neb. 827, 105 N.W. 636, 107 N.W. 254 (1905).



25-2226 Terms, defined.

The words found in Chapter 25 shall be construed and held to mean as follows: Complainant means plaintiff; bill means complaint; suit means action or civil action; and decree means judgment; and all other words and terms found in Chapter 25, heretofore applicable to the chancery practice hereby repealed, shall be so construed and held as to carry out the intention of such chapter, prevent a failure of justice, and give adequate relief in all cases.

A judgment and a decree are synonymous terms. Spencer v. Spencer, 165 Neb. 675, 87 N.W.2d 212 (1957).

Decree of divorce is judgment. Wharton v. Jackson, 107 Neb. 288, 185 N.W. 428 (1921).



25-2227 Legal notices; week, defined.

Wherever the statutes of Nebraska provide for the publication of notices any number of weeks, or for any number of weeks, the term week shall be construed to mean either a period of time known as a calendar week beginning on Sunday and ending with Saturday, or any period of seven consecutive days beginning with the date of the first publication of notice; Provided, however, nothing herein contained shall be held to apply to any notice published prior to April 17, 1915.

Notice of publication of formation of drainage district was sufficient. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).

Construction of statute providing for notice of time and place of proving will was not affected by this section. Johnson v. Richards, 155 Neb. 552, 52 N.W.2d 737 (1952).

Section is constitutional. Did not change construction of statutes providing for publication in weekly newspapers. In re Estate of Johnson, 99 Neb. 275, 155 N.W. 1100 (1916).



25-2228 Legal notices; how published.

All legal publications and notices of whatever kind or character that may by law be required to be published a certain number of days or a certain number of weeks shall be legally published when they have been published in one issue in each week in a daily, semiweekly, or triweekly newspaper, such publication in such daily, semiweekly, or triweekly paper or papers to be made upon any one day of the week upon which such paper is published, except Sunday. Nothing in this section shall be construed as preventing the publication of such legal notices and publications in weekly newspapers. Any newspaper publishing such legal notices or publications, as hereinbefore provided, must be otherwise qualified under existing law to publish such notices or publications. All legal publications and all notices of whatever kind or character that may be required by law to be published a certain number of days or a certain number of weeks, shall be and hereby are declared to be legally published when they shall have been published once a week in a weekly, semiweekly, triweekly, or daily newspaper for the number of weeks, covering the period of publication. For the purpose of this section, when a newspaper is published regularly four or more times each week, it shall be deemed a daily newspaper.

If a publication day falls upon a holiday, publication the preceding day complies with this section. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).

This section supersedes and effectively abrogates contrary provision of statute and home rule charter. Skag-Way Department Stores, Inc. v. City of Grand Island, 176 Neb. 169, 125 N.W.2d 529 (1964).

Last part of section refers only to number of times notice is required to be published and not to duration of notice. Johnson v. Richards, 155 Neb. 552, 52 N.W.2d 737 (1952).



25-2229 Constables; contracts authorized.

(1) In counties having a population of one hundred thousand or more inhabitants, each judge of the county court may contract with one constable for purposes of serving or otherwise executing, according to law, and returning writs or other legal process. Such constables shall not be considered employees of the state or its political subdivisions. Notwithstanding any other provision of law, the terms of such contract shall be prescribed by the State Court Administrator.

(2) In counties having more than one contracted constable, the party requesting the constable to serve or otherwise execute any legal process may designate by name the constable who shall serve or otherwise execute such legal process.



25-2230 Constables; bond; approval; amount.

Constables in county court shall give bond in the amount of five thousand dollars signed by two or more sureties who shall each qualify in twice the amount of the bond, or by some responsible surety or bonding company authorized by law to execute surety bonds in this state, to be approved by the presiding judge of the district court of the county to be conditioned upon the faithful discharge of his or her duties as constable.



25-2231 Constables; authority; violation; penalty.

In serving all civil process and in doing his or her duties generally, when not otherwise restricted by law, the authority of a constable shall extend throughout the territory in which the judges of the county court who appointed him or her have jurisdiction, and in executing and serving process issued by courts inferior to the district court, he or she shall have and exercise the same authority and powers over goods and chattels and the persons or parties and in serving process as is granted by law to a sheriff under like process issued from courts of record. Any constable who shall knowingly perform or attempt to perform any official act outside of the territory in which the court which appointed him or her has jurisdiction shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than ten nor more than one hundred dollars or shall be imprisoned for not more than ten days.



25-2232 Sheriffs; general powers.

All sheriffs shall be ministerial officers in county courts in their respective jurisdictions' civil and criminal cases, and civil and criminal processes may be executed by them throughout the jurisdiction.



25-2233 Sheriff; service of process.

It shall be the duty of every sheriff to serve and execute all warrants, writs, precepts, executions, and other legal process to him or her directed and delivered.



25-2234 Sheriff; return of process.

It shall be the duty of every sheriff to make due return of all legal process to him or her directed and by him or her delivered or served by certified or registered mail, at the proper office and on the proper return day thereof, or if the judgment is docketed in the district court, appealed, or stayed, upon which he or she has an execution, on notice thereof, to return the execution, stating thereon such facts.



25-2235 Sheriff; process; return; contents.

It shall be the duty of every sheriff, on the receipt of any writ or other legal process, except subpoenas, to note thereon the time of receiving the same. The sheriff shall also state in his or her return on the same the time and manner of executing it.



25-2236 Constables and sheriffs; return of not found; when made.

No officer shall make a return on any process of "not found" as to any defendant, unless he shall have been once at least to the usual place of residence of the defendant, if such defendant has any in the jurisdiction of the court.



25-2237 Constables and sheriffs; take person into custody; procedure.

When it shall become the duty of the officer to take the body of any person to the jail of the county, he shall deliver to the sheriff or jailer a certified copy of the execution, commitment or other processes, whereby he holds such person in custody, and return the original to the clerk who issued the same, which copy shall be sufficient authority to the sheriff or jailer to keep the prisoner in jail until discharged by due course of law.



25-2238 Sheriffs; money collected; accounting and payment.

Sheriffs shall pay over to the party entitled thereto all money received in his or her official capacity if demand is made by such party, or such party's agent or attorney, at any time before he or she returns the writ upon which he or she has received it. If not paid over by that time, the sheriff shall pay the same to the clerk of the county court when he or she returns the writ.



25-2239 Sheriffs; neglect of duty; penalty; how recovered.

Sheriffs shall be liable to twenty percent penalty upon the amount of damages for which judgment may be entered against them for failing to make return, making false return, or failing to pay over money collected or received in his or her official capacity. Such judgment must include, in addition to the damages and costs, the penalty herein provided.



25-2240 Civil action; settlement; payment of costs.

The parties to a civil action may, as part of a settlement of the action, agree to the payment of costs of the action.



25-2301 Terms, defined.

For purposes of sections 25-2301 to 25-2310:

(1) Case includes any suit, action, or proceeding; and

(2) In forma pauperis means the permission given by the court for a party to proceed without prepayment of fees and costs or security.

The "fees" specified in subsection (2) of this section do not include a party's attorney fees. State v. Ortega, 290 Neb. 172, 859 N.W.2d 305 (2015).

The plain language of the in forma pauperis statutes, taken as a whole, does not excuse a litigant who seeks the status of a pauper from paying the cost of a premium for a replevin bond pursuant to section 25-1098. Jacob v. Schlichtman, 261 Neb. 169, 622 N.W.2d 852 (2001).

Although jurisdiction is vested in an appellate court upon timely filing of a notice of appeal and an affidavit of poverty, some duties are still required of the lower court. This section requires the lower court to act if it determines that the allegations of poverty are untrue. In re Interest of Noelle F. & Sarah F., 249 Neb. 628, 544 N.W.2d 509 (1996).

Generally, in the absence of good cause evident in the record, it is necessary for a party appealing to personally sign the affidavit in support of her or his motion to proceed in forma pauperis. Mere absence from the jurisdiction of the court from which the appeal is being taken, without more, does not show good cause for a party's failure to sign a poverty affidavit. In re Interest of T.W. et al., 234 Neb. 966, 453 N.W.2d 436 (1990).

As an alternative to depositing a docket fee, a person who is unable to pay the required fee may file an affidavit of poverty and proceed with an appeal in forma pauperis. State v. Hunter, 234 Neb. 567, 451 N.W.2d 922 (1990).

In order to perfect an appeal in forma pauperis, all that is necessary to confer jurisdiction on the Supreme Court is to file a notice of appeal and an affidavit signed by the appellant, as required by this section. In re Interest of N.L.B., 234 Neb. 280, 450 N.W.2d 676 (1990).

Courts must make specific findings of fact that establish the expected fees and costs and the ability of the appellant to pay those costs within the time required before denying the appellant in forma pauperis status for an appeal under this section. Fine v. Fine, 4 Neb. App. 101, 537 N.W.2d 642 (1995).

Where, after petitioner's appeal was dismissed by Nebraska Supreme Court for failure to deposit cash or bond and United States Supreme Court granted certiorari, sections 25-2301 to 25-2307 were enacted permitting appeal in forma pauperis, judgment was vacated, and cause remanded for reconsideration. Huffman v. Boersen, 406 U.S. 337 (1972).



25-2301.01 Application; contents.

Any county or state court, except the Nebraska Workers' Compensation Court, may authorize the commencement, prosecution, defense, or appeal therein, of a civil or criminal case in forma pauperis. An application to proceed in forma pauperis shall include an affidavit stating that the affiant is unable to pay the fees and costs or give security required to proceed with the case, the nature of the action, defense, or appeal, and the affiant's belief that he or she is entitled to redress.

By obtaining permission to proceed in forma pauperis, a party is not granted the payment of his or her attorney fees. State v. Ortega, 290 Neb. 172, 859 N.W.2d 305 (2015).

In a juvenile’s appeal from a delinquency proceeding, the poverty affidavit of the juvenile’s parent may be filed in support of the juvenile’s request to proceed in forma pauperis, and a parent is a party who may state a belief that the juvenile is entitled to relief. In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).

The filing of a poverty affidavit, properly confirmed by oath or affirmation, serves as a substitute for the docket fee for an appeal. An in forma pauperis appeal is perfected when the appellant timely files a notice of appeal and an affidavit of poverty. In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).

Failure to file an application separate from the poverty affidavit under this section does not divest the court of jurisdiction. State v. McLemore, 261 Neb. 452, 623 N.W.2d 315 (2001).

This section does not require that a separate application to proceed in forma pauperis be filed in addition to the poverty affidavit as long as the poverty affidavit itself contains some indication that a defendant is requesting or applying for in forma pauperis status. State v. Campbell, 260 Neb. 1021, 620 N.W.2d 750 (2001).

If a request to proceed in forma pauperis is granted by the district court, an appellate court obtains jurisdiction when the notice of appeal is timely filed, and any failure of the affidavit to state the nature of the action or that the affiant is entitled to redress under this section will not divest the court of jurisdiction. State v. Dallmann, 260 Neb. 937, 621 N.W.2d 86 (2000).

The absence of language in a poverty affidavit indicating the nature of the action being appealed and that the affiant is entitled to redress will not divest an appellate court of jurisdiction over the appeal where the district court has already granted the application for in forma pauperis status on appeal. State v. Grant, 9 Neb. App. 919, 623 N.W.2d 337 (2001).



25-2301.02 Application; objection; hearing; appeal.

(1) An application to proceed in forma pauperis shall be granted unless there is an objection that the party filing the application (a) has sufficient funds to pay costs, fees, or security or (b) is asserting legal positions which are frivolous or malicious. The objection to the application shall be made within thirty days after the filing of the application or at any time if the ground for the objection is that the initial application was fraudulent. Such objection may be made by the court on its own motion or on the motion of any interested person. The motion objecting to the application shall specifically set forth the grounds of the objection. An evidentiary hearing shall be conducted on the objection unless the objection is by the court on its own motion on the grounds that the applicant is asserting legal positions which are frivolous or malicious. If no hearing is held, the court shall provide a written statement of its reasons, findings, and conclusions for denial of the applicant's application to proceed in forma pauperis which shall become a part of the record of the proceeding. If an objection is sustained, the party filing the application shall have thirty days after the ruling or issuance of the statement to proceed with an action or appeal upon payment of fees, costs, or security notwithstanding the subsequent expiration of any statute of limitations or deadline for appeal. In any event, the court shall not deny an application on the basis that the appellant's legal positions are frivolous or malicious if to do so would deny a defendant his or her constitutional right to appeal in a felony case.

(2) In the event that an application to proceed in forma pauperis is denied and an appeal is taken therefrom, the aggrieved party may make application for a transcript of the hearing on in forma pauperis eligibility. Upon such application, the court shall order the transcript to be prepared and the cost shall be paid by the county in the same manner as other claims are paid. The appellate court shall review the decision denying in forma pauperis eligibility de novo on the record based on the transcript of the hearing or the written statement of the court.

1. General

2. Frivolous or malicious complaints

1. General

Under subsection (1) of this section, a trial court cannot deny in forma pauperis status based on the frivolous or malicious nature of the appeal where a defendant has a constitutional right to appeal in a felony case, and a hearing is required on an objection to a party's application for in forma pauperis status, whether the objection is based on the applicant's ability to pay or the applicant is asserting a frivolous position, except where the objection is made on the court's own motion on the grounds that the legal positions asserted by the applicant are frivolous or malicious. State on behalf of Jakai C. v. Tiffany M., 292 Neb. 68, 871 N.W.2d 230 (2015).

An appellate court obtains jurisdiction over an appeal challenging the denial of an application to proceed in forma pauperis upon the filing of a proper application to proceed in forma pauperis and a poverty affidavit with the party's timely notice of appeal. State v. Carter, 292 Neb. 16, 870 N.W.2d 641 (2015).

A district court’s denial of in forma pauperis status is reviewed de novo on the record based on the transcript of the hearing or the written statement of the court. Peterson v. Houston, 284 Neb. 861, 824 N.W.2d 26 (2012).

An appellate court obtains jurisdiction over an appeal upon the timely filing of a notice of appeal and a proper in forma pauperis application and affidavit, without literal payment of the fees, costs, or security mentioned in subsection (1) of this section. Glass v. Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).

Following a denial of an application to proceed in forma pauperis, under subsection (1) of this section, a party may either proceed with the trial action or appeal the ruling denying in forma pauperis status. Glass v. Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).

Under this section, there is a statutory right of interlocutory appellate review of a decision denying in forma pauperis eligibility. Glass v. Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).

Pursuant to subsection (1) of this section, in order to perfect his appeal, the appellant had 30 days from the district court's denial of his application to proceed in forma pauperis in which to file a docket fee with the clerk of the district court. Martin v. McGinn, 267 Neb. 931, 678 N.W.2d 737 (2004).

This section supersedes the requirement set forth in Flora v. Escudero, 247 Neb. 260, 526 N.W.2d 643 (1995), that a court provide a hearing before denying any application to proceed in forma pauperis. Moore v. Nebraska Bd. of Parole, 12 Neb. App. 525, 679 N.W.2d 427 (2004).

2. Frivolous or malicious complaints

The trial court properly denied leave to proceed in forma pauperis on the basis that the party asserted only frivolous legal positions in the party's underlying motion for postconviction relief. State v. Carter, 292 Neb. 16, 870 N.W.2d 641 (2015).

The filing of an action in an improper venue does not make the legal position asserted by a plaintiff "frivolous or malicious" for purposes of in forma pauperis status. Castonguay v. Retelsdorf, 291 Neb. 220, 865 N.W.2d 91 (2015).

When, pursuant to this section, a trial court denies leave to proceed in forma pauperis on its own motion on the ground that the party seeking leave is asserting legal positions which are frivolous or malicious, its order shall include the court’s reasons for such conclusion. Peterson v. Houston, 284 Neb. 861, 824 N.W.2d 26 (2012).

A frivolous legal position pursuant to this section is one wholly without merit, that is, without rational argument based on the law or on the evidence. Except in those cases where the denial of in forma pauperis status would deny a defendant his or her constitutional right to appeal in a felony case, this section allows the court on its own motion to deny in forma pauperis status on the basis that the legal positions asserted by the applicant are frivolous or malicious, provided that the court issue a written statement of its reasons, findings, and conclusions for denial. This section contains no requirement that the court grant leave to amend the underlying petition before denying a request to proceed in forma pauperis. Cole v. Blum, 262 Neb. 1058, 637 N.W.2d 606 (2002).

A court may not immediately deny an application to proceed in forma pauperis on the ground the proposed complaint is illegible, as such does not fulfill the requirement of this section that the court find that the complaint was actually frivolous or malicious as a prerequisite to denying the application. Tyler v. Natvig, 17 Neb. App. 358, 762 N.W.2d 621 (2009).

A frivolous legal position is one wholly without merit, that is, without rational argument based on the law or on the evidence. Tyler v. Nebraska Dept. of Corr. Servs., 13 Neb. App. 795, 701 N.W.2d 847 (2005).

Principles of liberal construction apply to the review of a denial of a motion to proceed in forma pauperis upon the ground that the complaint was frivolous. Tyler v. Nebraska Dept. of Corr. Servs., 13 Neb. App. 795, 701 N.W.2d 847 (2005).

A court is not required to conduct a hearing before denying an application to proceed in forma pauperis if the court has objected to the application on its own motion on the ground that the legal positions asserted therein are frivolous or malicious, and if the court provides a written statement of its reasons, findings, and conclusions for denying the application to proceed in forma pauperis. Moore v. Nebraska Bd. of Parole, 12 Neb. App. 525, 679 N.W.2d 427 (2004).



25-2302 Costs of action.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court shall direct the responsible officer of the court to issue and serve all the necessary writs, process, and proceedings and perform all such duties without charge.



25-2303 Process; costs; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court shall direct that the expense of process by publication, if such process is required by the court, be paid by the county in the same manner as other claims are paid.



25-2304 Witness; subpoena; process; fees; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court may order witnesses to be subpoenaed if the court finds that they have evidence material and necessary to the case and that they are within the judicial district in which the court is held or within one hundred miles of the place of trial. In such case the process and the fees of the witnesses shall be paid by the county in the same manner as other claims are paid.



25-2305 Appeal; printing of record; cost paid by county.

In civil or criminal cases in which a party is permitted to proceed in forma pauperis, the court shall direct that the expenses of printing the record on appeal, if such printing is required by the appellate court, be paid by the county in the same manner as other claims are paid.

To be effective, a poverty affidavit must show on its face, by the certificate of an authorized officer before whom it is taken, evidence that it was duly sworn to by the party making the affidavit. State v. Hunter, 234 Neb. 567, 451 N.W.2d 922 (1990).



25-2306 Transcripts; costs; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court shall order transcripts to be furnished without cost if the suit or appeal is not frivolous but presents a substantial question and if the transcript is needed to prepare, present, or decide the issue presented by the case or appeal. Such costs shall be paid by the county in the same manner as other claims are paid.



25-2307 Appellate briefs; costs; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, on appeal the court shall direct that the expense of printing of the appellate briefs, if such printing is required by the court, be paid by the county in the same manner as other claims are paid.

The expense of photocopying is included in the expense of "printing", which is required under this section to be paid by the county when a party has been permitted to proceed in forma pauperis. Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002).

A district court has jurisdiction to hear a motion for reimbursement of costs sought under this section, and an order entered thereon is appealable as a summary application in an action after judgment. State v. Patterson, 18 Neb. App. 255, 778 N.W.2d 756 (2010).

Neither this section nor Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002), support a conclusion that a request for reimbursement of printing costs must be made during the pendency of the appeal. State v. Patterson, 18 Neb. App. 255, 778 N.W.2d 756 (2010).

The words "on appeal" in this section follow the requirement that a party be permitted to proceed in forma pauperis and precede the requirement that the county pay for printing of the appellate briefs; therefore, the logical interpretation is that the expense of printing of appellate briefs is to be reimbursed to a party who is allowed to proceed in forma pauperis on appeal. State v. Patterson, 18 Neb. App. 255, 778 N.W.2d 756 (2010).



25-2308 Repealed. Laws 1999, LB 689, § 17.



25-2309 Satisfaction of costs; when.

In the event any person prosecutes or defends a case in forma pauperis successfully, any and all cost deferred by the court under sections 25-2301 to 25-2310 shall be first satisfied out of any money paid in satisfaction of judgment.



25-2310 Fraudulent practices; penalty.

Anyone who fraudulently fails to disclose material assets or income for the purpose of invoking the privileges of sections 25-2301 to 25-2310 is guilty of perjury and shall, upon conviction thereof, be punished as provided in section 28-915.



25-2401 Interpreters; public policy.

It is hereby declared to be the policy of this state that the constitutional rights of persons unable to communicate the English language cannot be fully protected unless interpreters are available to assist such persons in legal proceedings. It is the intent of sections 25-2401 to 25-2407 to provide a procedure for the appointment of such interpreters to avoid injustice and to assist such persons in their own defense.

Minor or isolated inaccuracies, omissions, interruptions, or other defects in translation are inevitable and do not warrant relief where the translation is on the whole reasonably timely, complete, and accurate, and the defects do not render the proceeding fundamentally unfair. Tapia-Reyes v. Excel Corp., 281 Neb. 15, 793 N.W.2d 319 (2011).

The requirement that an interpreter provide an accurate translation implicates a defendant's due process right to a fair trial as guaranteed by the Fifth Amendment, the ultimate question being whether the translator's performance has rendered the trial fundamentally unfair. Tapia-Reyes v. Excel Corp., 281 Neb. 15, 793 N.W.2d 319 (2011).

If a defendant understands and communicates reasonably well in the English language, the mere fact that such defendant might be able to accomplish self-expression a little better in another language does not warrant utilizing an interpreter at trial. State v. Topete, 221 Neb. 771, 380 N.W.2d 635 (1986).



25-2402 Terms, defined.

For the purposes of sections 25-2401 to 25-2407 unless the context otherwise requires:

(1) Deaf or hard of hearing person means a person whose hearing impairment, with or without amplification, is so severe that he or she may have difficulty in auditorily processing spoken language without the use of an interpreter or a person with a fluctuating or permanent hearing loss which may adversely affect the ability to understand spoken language without the use of an interpreter or other auxiliary aid;

(2) Person unable to communicate the English language means a person who cannot readily understand or communicate the English language; and

(3) Proceeding means any legal proceeding or any hearing preliminary thereto involving persons unable to communicate the English language or deaf or hard of hearing persons unable to communicate by a spoken language.



25-2403 Interpreter; appointment.

In any proceeding the presiding judge shall appoint an interpreter to assist any person unable to communicate the English language for preparation and trial of his or her case.



25-2404 Interpreters; qualifications.

No person shall be appointed as an interpreter pursuant to sections 25-2401 to 25-2407 unless such person is readily able to communicate with the person unable to communicate the English language, translate the proceedings for him or her, and accurately repeat and translate the statements of such person to the jury, judge, and officials before whom such proceeding takes place.



25-2405 Interpreters; oath.

Every interpreter, except those certified under the rules of the Supreme Court and who have taken the prescribed oath of office, appointed pursuant to sections 25-2401 to 25-2407, before entering upon his or her duties as such, shall take an oath that he or she will, to the best of his or her skill and judgment, make a true interpretation to such person unable to communicate the English language of all the proceedings in a language which such person understands and that he or she will, in the English language, repeat the statements of such person to the court, jury, or officials before whom such proceeding takes place.



25-2406 Interpreters; fees and expenses.

The fees and expenses of an interpreter shall be fixed and ordered paid by the judge before whom such proceeding takes place, in accordance with a fee schedule established by the Supreme Court, and be paid out of the General Fund with funds appropriated to the Supreme Court for that purpose or from other funds, including grant money, made available to the Supreme Court for such purpose.



25-2407 Interpreters; qualifications.

Any person who serves as an interpreter for persons unable to communicate the English language in court proceedings or probation services as provided in subsection (6) of section 29-2259 shall meet the standards adopted by the Supreme Court. Such standards shall require that interpreters demonstrate the ability to interpret effectively, accurately, and impartially, both receptively and expressively, using any necessary special vocabulary. A person appointed to interpret for deaf and hard of hearing persons shall be a licensed interpreter as defined in section 20-151 or, if a licensed interpreter is unavailable, an interpreter licensed under the laws of another state.



25-2501 Intent and purpose.

It is the intent and purpose of sections 25-2501 to 25-2506 to establish a uniform procedure to be used in acquiring private property for a public purpose by the State of Nebraska and its political subdivisions and by all privately owned public utility corporations and common carriers which have been granted the power of eminent domain. Such sections shall not apply to:

(1) Water transmission and distribution pipelines and their appurtenances and common carrier pipelines and their appurtenances;

(2) Public utilities and cities of all classes and villages when acquiring property for a proposed project involving the acquisition of rights or interests in ten or fewer separately owned tracts or when the acquisition is within the corporate limits of any city or village;

(3) Sanitary and improvement districts organized under sections 31-727 to 31-762 when acquiring easements for a proposed project involving the acquisition of rights or interests in ten or fewer separately owned tracts;

(4) Counties and municipalities which acquire property through the process of platting or subdivision or for street or highway construction or improvements;

(5) Common carriers subject to regulation by the Federal Railroad Administration of the United States Department of Transportation; or

(6) The Nebraska Department of Transportation when acquiring property for highway construction or improvements.

The purpose of the hearing provided for in the uniform procedure for acquiring property for public use is merely to explain the taking and to inform landowners of their procedural rights. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



25-2502 Terms, defined.

As used in sections 25-2501 to 25-2506 and 70-301, unless the context otherwise requires:

(1) Agency shall include the State of Nebraska and any department, board, commission, or similar entity thereof which possesses the authority to acquire property either with or without the use of eminent domain, any political subdivision of the State of Nebraska, and any privately owned public utility corporation or common carrier not exempted by section 25-2501 which possesses the authority to acquire property through the use of eminent domain;

(2) Property shall include any right or interest in real property, including but not limited to easements, but shall not include easements for public utilities located adjacent to and within ten feet of a public road right-of-way; and

(3) Negotiations shall mean communications between representatives of the agency and the property owner or his representatives who are specifically authorized to attempt to reach agreement on terms by which the agency shall acquire such property.



25-2503 Agency; notice; contents.

Any agency which proposes to acquire private property for a public purpose shall give notice of such proposed acquisition at least forty-five days before beginning negotiations for such acquisition. The notice shall be directed to each owner of property over or across which any right or interest is to be acquired and shall be deemed properly given if delivered personally or mailed by registered or certified mail addressed to the property owner and to the address shown on the tax records in the office of the county treasurer, except that such notice shall be sufficient if given to the administrator or executor of the estate of a deceased person, the trustee of a trust estate, the guardian of the estate of a minor or incompetent person, or a conservator. The notice shall (1) describe the property proposed to be acquired and the compensation to be given for such property, (2) include a statement of the authority for the acquisition, (3) include the nature of and necessity and purpose for which the land shall be used, (4) include the title, right, or interest in the property to be acquired, (5) specify the amount of property needed for the public purpose, (6) include the reasons for selecting the proposed location or route, and (7) state that if approval of any other agency is required, the condemner shall set forth which other agency's approval shall be necessary and, when the acquisition involves a highway, power line, telephone line, or similar project, shall include a map showing the proposed route to be followed by the project.

A notice of acquisition sent to a landowner prior to beginning condemnation proceedings constitutes a privileged communication during statutorily required negotiations and, thus, may be excluded pursuant to section 27-408. In re Application of SID No. 384 of Douglas County, 259 Neb. 351, 609 N.W.2d 679 (2000).



25-2504 Agency; hearing; where held; relocations; notice; hearings.

After giving notice pursuant to section 25-2503, the agency shall hold a public hearing on the proposed project and acquisition at least thirty days before beginning negotiations for such acquisition. Notice of such public hearing shall be published at least ten days prior to such hearing in a legal newspaper published in and of general circulation in each county, if such a newspaper exists, or if no such newspaper is published in the county, notice shall be published in a newspaper which has been designated as the official legal notice publication by the county board and is of general circulation in the county or counties in which the hearing is to be held. When the proposed acquisition consists of property from more than one county, a hearing shall be held in the county seat of each county. When the proposed acquisition is countywide in scope, the hearing shall be held at the county seat. When the proposed acquisition involves a lesser area, the hearing shall be held in a location convenient to the property to be acquired. When the proposed acquisition involves property located outside this state, the hearing shall be held at the principal office of the agency.

At the hearing, the agency shall explain the nature of and necessity for the project for which it seeks to acquire property, the reasons for selecting the particular location or route, the right of each owner of property to be represented by an attorney and to negotiate and accept or reject the offer of damages which will be sustained by the proposed acquisition, and the right to require that such damages be determined pursuant to the procedures for acquisition by eminent domain. The agency shall hear and consider any objections from any person.

If the agency relocates the proposed project following such hearing and such relocation would require the acquisition of rights or interests in the property of more than ten additional owners of separately owned tracts to whom notice was not previously given, the agency shall give notice as provided in section 25-2503 to such additional owners and shall hold a public hearing as provided in this section with reference solely to that part of the project which has been relocated; Provided, that the time restrictions in section 25-2503 and this section shall not be applicable to any such additional notice, hearing, or negotiations.

A notice of acquisition sent to a landowner prior to beginning condemnation proceedings constitutes a privileged communication during statutorily required negotiations and, thus, may be excluded pursuant to section 27-408. In re Application of SID No. 384 of Douglas County, 259 Neb. 351, 609 N.W.2d 679 (2000).

The grant of eminent domain for municipal airport authorities renders the units immune from zoning regulations. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



25-2505 Public notice; public hearings; when not required; hearing by school district.

Any agency acquiring property on a willing buyer-willing seller basis or by gift, devise, or any other form of voluntary transfer shall not be required to give the notice set forth in section 25-2503 if such agency has no planned project involving acquisition of the specific property, or any part thereof, through the use of eminent domain or the agency has no authority to use eminent domain for acquisition of property, but such agency shall hold a public hearing at least thirty days prior to consummation of the transaction whereby such property is acquired which public hearing and public notice of the same shall comply, where applicable, with section 25-2504. A school district may conduct any hearing required by this section as a part of the agenda at a regular or special meeting of its school board or board of education at the board's usual meeting place or at such other location within the school district as the board may designate.



25-2506 Sections, how construed.

Sections 25-2501 to 25-2506 shall be construed to be cumulative and independent legislation and complete in themselves.



25-2601 Act, how cited.

Sections 25-2601 to 25-2622 shall be known and may be cited as the Uniform Arbitration Act.



25-2602 Repealed. Laws 1997, LB 151, § 14.



25-2602.01 Validity of arbitration agreement.

(a) A written agreement to submit any existing controversy to arbitration is valid, enforceable, and irrevocable except upon such grounds as exist at law or in equity for the revocation of any contract.

(b) A provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable, and irrevocable, except upon such grounds as exist at law or in equity for the revocation of any contract, if the provision is entered into voluntarily and willingly.

(c) The Uniform Arbitration Act applies to arbitration agreements between employers and employees or between their respective representatives.

(d) Contract provisions agreed to by the parties to a contract control over contrary provisions of the act other than subsections (e) and (f) of this section.

(e) Subsections (a) and (b) of this section do not apply to a claim for workers' compensation.

(f) Subsection (b) of this section does not apply to:

(1) A claim arising out of personal injury based on tort;

(2) A claim under the Nebraska Fair Employment Practice Act;

(3) Any agreement between parties covered by the Motor Vehicle Industry Regulation Act; and

(4) Except as provided in section 44-811, any agreement concerning or relating to an insurance policy other than a contract between insurance companies including a reinsurance contract.

(g) When a conflict exists, the Uniform Arbitration Act shall not apply to the Uniform Act on Interstate Arbitration and Compromise of Death Taxes and sections 44-811, 44-4824, 54-404 to 54-406, 60-2701 to 60-2709, and 70-1301 to 70-1329.

The Liability Risk Retention Act of 1986, by its terms, preempts the application of subdivision (f)(4) of this section to foreign risk retention groups. Speece v. Allied Professionals Ins. Co., 289 Neb. 75, 853 N.W.2d 169 (2014).

Under the federal McCarran-Ferguson Act, state law regulating the business of insurance controls over federal law that does not specifically govern insurance. Subsection (f)(4) of this section regulates the insurer-insured contractual relationship and, thus, the business of insurance. It is therefore not preempted by the Federal Arbitration Act. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

Under the federal McCarran-Ferguson Act, subsection (f)(4) of this section is preempted by the Federal Crop Insurance Act and regulations thereunder that specifically relate to the business of insurance and require arbitration of disputes. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

With specified exceptions, agreements to arbitrate future controversies concerning an insurance policy are invalid under subsection (f)(4) of this section, unless federal law preempts this provision. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

The public policy of the state did not change until this section became effective on June 11, 1997. Any contract clause allowing for predispute binding arbitration entered into before that date is void as against public policy. Millennium Solutions, Inc. v. Davis, 258 Neb. 293, 603 N.W.2d 406 (1999).



25-2602.02 Contract; statement required.

The following statement shall appear in capitalized, underlined type adjoining the signature block of any standardized agreement in which binding arbitration is the sole remedy for dispute resolution: THIS CONTRACT CONTAINS AN ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.

When a contract containing an arbitration clause is governed by federal law, the failure to include the statutory language of this section does not make the arbitration clause unenforceable. Aramark Uniform & Career Apparel v. Hunan, Inc., 276 Neb. 700, 757 N.W.2d 205 (2008).

When a contract which attempts to establish binding arbitration as the sole remedy fails to strictly comply with this section, the arbitration clause is voidable and unenforceable. Kramer v. Eagle Eye Home Inspections, 14 Neb. App. 691, 716 N.W.2d 749 (2006).



25-2603 Proceedings to compel or stay arbitration.

(a) On application of a party showing an agreement described in section 25-2602.01 and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order for the moving party, otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a) of this section, the application shall be made therein. Otherwise and subject to section 25-2619, such application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

Although this section specifies that the question of whether an agreement to arbitrate exists should be "summarily" tried, this section does not preclude the right to a jury trial in every circumstance. Omaha Cold Storage Terminals v. Patterson, 15 Neb. App. 548, 733 N.W.2d 219 (2007).



25-2604 Appointment of arbitrators by court.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and a successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators, except that the court shall always appoint an odd number of arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement. Upon appointment an arbitrator shall disclose his or her hourly or daily rate for arbitration services.



25-2604.01 Arbitrators; disqualification.

Any person proposed for nomination by all parties or all party arbitrators to serve as a neutral arbitrator shall disqualify himself or herself, upon demand of any party to the arbitration agreement made before the commencement of the proceedings, on any of the grounds specified in section 24-739 for disqualification of a judge or on the ground that such person is an employee or independent contractor of an industry, trade, or professional association of which only one party is a member if the grounds were known or should have been known by the movant.



25-2605 Majority action by arbitrators.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by the Uniform Arbitration Act.



25-2606 Hearing.

Unless otherwise provided by the agreement:

(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered or certified mail not less than ten days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy;

(b) The parties are entitled to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing; and

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

Arbitration proceedings shall take place in the county designated in section 25-403.01 unless the parties otherwise agree at a time subsequent to the arising of the controversy.

The lack of a formal notice of hearing in compliance with this section of the postponement of a hearing previously scheduled and correctly noticed did not invalidate an award where evidence supported the conclusion that the parties to the arbitration had actual notice of the postponed hearing in advance. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).

The trial court did not err in finding that lack of a formal notice under this section was an insufficient ground to vacate an arbitration award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2607 Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under the Uniform Arbitration Act. A waiver thereof prior to the proceeding or hearing is ineffective.



25-2608 Witnesses, subpoenas, depositions.

(a) The arbitrators may issue or cause to be issued subpoenas for the attendance of witnesses, for the taking of depositions, and for the production of books, records, documents, and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and, upon application to the court by a party or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the county court.



25-2609 Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered or certified mail or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party but not more than thirty days after the hearing. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he or she notifies the arbitrators of his or her objection prior to the delivery of the award to him or her.

Pursuant to subsection (a) of this section, an arbitration award signed by only one of three arbitrators required to sign the award was defective in form but not in substance, and thus the parties were permitted to make timely application to modify or correct the award under subsection (a)(3) of section 25-2614. Hartman v. City of Grand Island, 265 Neb. 433, 657 N.W.2d 641 (2003).

The appellant waived an objection under this section where there was nothing in the record to support a conclusion that he notified the arbitrators of his objection prior to the delivery of the award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2610 Change of award by arbitrators.

On application of a party or, if an application to the court is pending under section 25-2612, 25-2613, or 25-2614, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in subdivisions (a)(1) and (a)(3) of section 25-2614 or for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he or she must serve his or her objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of sections 25-2612 to 25-2614.



25-2611 Fees and expenses of arbitration.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees together with other expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the award.



25-2612 Confirmation of award.

Within sixty days of the application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 25-2613 and 25-2614.

This section does not allow for the exercise of discretion by the court when a request of confirmation is made where there has been no application for vacation or modification. Drummond v. State Farm Mut. Auto. Ins. Co., 280 Neb. 258, 785 N.W.2d 829 (2010).

The appellees filed a motion under this section seeking to confirm an arbitration award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2613 Vacating an award.

(a) Upon application of a party, the court shall vacate an award when:

(1) The award was procured by corruption, fraud, or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor, refused to hear evidence material to the controversy, or otherwise so conducted the hearing, contrary to the provisions of section 25-2606, as to prejudice substantially the rights of a party;

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under section 25-2603, and the party did not participate in the arbitration hearing without raising the objection; or

(6) An arbitrator was subject to disqualification pursuant to section 25-2604.01 and failed, upon receipt of timely demand, to disqualify himself or herself as required by such section.

The fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety days after delivery of a copy of the award to the applicant, except that if predicated upon corruption, fraud, or other undue means, it shall be made within ninety days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in subdivision (a)(5) of this section, the court may order a rehearing before the new arbitrators chosen as provided in the agreement or, in the absence thereof, by the court in accordance with section 25-2604, or if the award is vacated on grounds set forth in subdivisions (a)(3) and (a)(4) of this section, the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 25-2604. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

A court may refuse to enforce an arbitration award that is contrary to a public policy that is explicit, well defined, and dominant. Such a public policy must be ascertained by reference to laws and legal precedents, not from general considerations of supposed public interests; but the arbitration award need not itself violate positive law to be unenforceable as against public policy. State v. Henderson, 277 Neb. 240, 762 N.W.2d 1 (2009).

Pursuant to subsection (a)(6) of this section, the district court lacked authority to vacate the arbitrator's award pursuant to the Uniform Arbitration Act on the basis that it was inequitable. Hartman v. City of Grand Island, 265 Neb. 433, 657 N.W.2d 641 (2003).

The trial court did not err in finding that lack of a formal notice under section 25-2606 was an insufficient ground to vacate an arbitration award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2614 Modification or correction of award.

(a) Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award when:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

Pursuant to subsection (a) of section 25-2609, an arbitration award signed by only one of three arbitrators required to sign the award was defective in form but not in substance, and thus the parties were permitted to make application to modify or correct the award under subsection (a)(3) of this section. Hartman v. City of Grand Island, 265 Neb. 433, 657 N.W.2d 641 (2003).

Under subsection (a)(1) of this section, an "evident miscalculation of figures" occurs when there is a mathematical error in the arbitration award that is both obvious and unambiguous. Jones v. Summit Ltd. Partnership Five, 262 Neb. 793, 635 N.W.2d 267 (2001).



25-2615 Judgment or decree on award.

Upon the granting of an order confirming, modifying, or correcting an award, a judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto and disbursements may be awarded by the court.



25-2616 Judgment roll, docketing.

(a) On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying, or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.



25-2617 Application to court; procedure.

Except as otherwise provided, an application to the court under the Uniform Arbitration Act shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



25-2618 District court; jurisdiction; act; how construed.

(a) The term court shall mean any district court of this state. The making of an agreement described in section 25-2602.01 providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under the Uniform Arbitration Act and to enter judgment on an award thereunder.

(b) Nothing in the Uniform Arbitration Act shall be construed to empower the Commission of Industrial Relations to order that any party under its jurisdiction submit to, or contract to submit to, arbitration.

Jurisdiction over confirmation of arbitration awards is conferred upon the district court, and the county court has no such jurisdiction. MBNA America Bank v. Hansen, 16 Neb. App. 536, 745 N.W.2d 609 (2008).



25-2618.01 Small Claims Court; jurisdiction; when; transfer limited; appeal.

(a) Whenever the amount of a controversy subject to the terms of an otherwise valid arbitration agreement is within the jurisdiction of the Small Claims Court under section 25-2802, a party may submit the controversy to the Small Claims Court for ultimate resolution under sections 25-2801 to 25-2807.

(b) A controversy submitted to the Small Claims Court under this section shall not be transferred to the regular docket of the county court under section 25-2805.

(c) In all appeals involving cases submitted under subsection (a) of this section, the judgment shall be affirmed unless:

(i) The judgment was procured by corruption, fraud, or other undue means;

(ii) There was evident partiality or corruption by the judge or misconduct prejudicing the rights of any party;

(iii) The judge exceeded his or her powers;

(iv) The judge refused to postpone the trial upon sufficient cause being shown therefor, refused to hear evidence material to the controversy, or otherwise so conducted the hearing, contrary to the provisions of section 25-2606, as to prejudice substantially the rights of a party;

(v) There was no arbitration agreement and the issue was not adversely determined in proceedings under section 25-2603, and the party did not participate in the Small Claims Court hearing without raising the objection; or

(vi) The judge was subject to disqualification and failed, upon receipt of timely demand, to disqualify himself or herself as required by law.



25-2619 Venue.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he or she has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



25-2620 Appeals.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under section 25-2603;

(2) An order granting an application to stay arbitration made under subsection (b) of section 25-2603;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of the Uniform Arbitration Act.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

An order compelling arbitration or staying judicial proceedings pending arbitration is a final order under the second category of section 25-1902. It affects a substantial right in an independent special proceeding because it disposes of all the issues presented. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

The list of appealable arbitration orders under this section is not exclusive. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

In reviewing a trial court's decision to vacate, modify, or confirm an arbitration award under Nebraska's Uniform Arbitration Act, an appellate court is obligated to reach a conclusion independent of the trial court's ruling regarding questions of law; however, the trial court's factual findings will not be set aside on appeal unless clearly erroneous. Aramark Uniform & Career Apparel v. Hunan, Inc., 276 Neb. 700, 757 N.W.2d 205 (2008).

Under subsection (a)(5) of this section, an order which vacates an arbitrator's award without directing a rehearing is appealable, whereas an order which vacates an award and directs a rehearing is not appealable. Nebraska Dept. of Health & Human Servs. v. Struss, 261 Neb. 435, 623 N.W.2d 308 (2001).



25-2621 Act not retroactive.

The Uniform Arbitration Act applies only to agreements made subsequent to August 30, 1987.



25-2622 Act, how construed.

The Uniform Arbitration Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



25-2701 Rules of procedure; county court power to seal records.

(1) All provisions in the codes of criminal and civil procedure governing actions and proceedings in the district court not in conflict with statutes specifically governing procedure in county courts and related to matters for which no specific provisions have been made for county courts shall govern and apply to all actions and proceedings in the county court.

(2) County courts may seal records of a person as provided under sections 43-2,108.01 to 43-2,108.05.

As subsection (1) of this section makes clear, all provisions of the criminal and civil procedure code govern all actions in the county court. State v. Lebeau, 280 Neb. 238, 784 N.W.2d 921 (2010).

This section applies to the prosecution of city ordinances. State v. Lebeau, 280 Neb. 238, 784 N.W.2d 921 (2010).

On appeal from a county or municipal court, notice of appeal and bond must be filed within ten days after rendition of judgment and this period cannot be prolonged by filing a motion for new trial. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).



25-2702 Appearances; representation; attorney; qualification.

No person shall appear in the county court to represent another, or act as attorney therein for any person other than himself or herself, unless he or she is regularly admitted as an attorney in this state.



25-2703 Cities and villages; prosecution of complaints; ordinances; file with court.

Any city or village attorney may sign and prosecute complaints in the county court for any violation of any ordinance of the city or village for which he or she is attorney.

After January 1, 1974, no city or village may prosecute complaints for violations of ordinances unless such city or village has on file with the court a current copy of the ordinances of such city or village. Subject to guidelines provided by the State Court Administrator, the court shall prescribe the form in which such ordinances shall be filed.



25-2704 Summons; pleadings; time for filings; trial date; telephonic or videoconference hearing; authorized.

(1) In any civil action in county court, the summons, pleadings, and time for filings shall be the same as provided for civil actions in district court. A case shall stand for trial at the earliest available time on the court docket after the issues therein are or, according to the times fixed for pleading, should have been made up.

(2) All nonevidentiary hearings, and any evidentiary hearings approved by the county court and by stipulation of all parties that have filed an appearance, may be heard by the court telephonically or by videoconferencing or similar equipment at any location within the judicial district as ordered by the court and in a manner that ensures the preservation of an accurate record. Such hearings shall not include trials before a jury. Hearings conducted in this manner shall be consistent with the public's access to the courts.



25-2705 Trial by jury; demand for; exceptions; time; laws applicable.

(1) Either party to any case in county court, except criminal cases arising under city or village ordinances, traffic infractions, other infractions, and any matter arising under the Nebraska Probate Code or the Nebraska Uniform Trust Code, may demand a trial by jury. In civil cases, the demand shall be in writing and shall be filed with the court:

(a) By a plaintiff on the date the complaint is filed with the court;

(b) By a defendant on or before the date the answer is filed with the court;

(c) By a counterclaimant on the date the counterclaim is filed with the court;

(d) By a counterclaim defendant on or before the date the reply to the counterclaim is filed with the court;

(e) By a third-party plaintiff on the date the third-party complaint is filed with the court;

(f) By a third-party defendant on or before the date the answer to the third-party complaint is filed with the court;

(g) By a cross-claimant on the date the cross-claim is filed with the court; and

(h) By a cross-claim defendant on or before the date the answer to the cross-claim is filed with the court.

(2) All provisions of law relating to juries in the district courts shall apply to juries in the county courts, and the district court jury list shall be used, except that juries in the county courts shall consist of six persons.

1. Constitutionality of statute

2. When right exists

3. Necessity for demand

4. Miscellaneous

1. Constitutionality of statute

This section, which denies jury trials for criminal cases arising under city or village ordinances or from traffic infractions, is unconstitutional to the extent it denies a jury trial to defendants charged with third-offense driving while intoxicated or greater who are subject to a sentence of up to 6 months in jail and a 15-year operator's license suspension. State v. Wiltshire, 241 Neb. 817, 491 N.W.2d 324 (1992).

There is no right to a jury trial for violations of municipal ordinances. State v. Blair, 230 Neb. 775, 433 N.W.2d 518 (1988).

Where the constitutionality of this section, insofar as it requires the defendant to request a jury trial, was not raised at any time prior to appeal, it will not be considered on appeal. State v. Hiross, 211 Neb. 319, 318 N.W.2d 291 (1982).

This section, providing for jury trials in the municipal courts except criminal cases arising under city or village ordinances, does not violate Article I, section 6, of Nebraska Constitution. State v. Flores, 209 Neb. 302, 307 N.W.2d 523 (1981).

2. When right exists

A defendant is not entitled to a jury trial in a prosecution for violation of a municipal ordinance. State v. Cozzens, 241 Neb. 565, 490 N.W.2d 184 (1992).

A demand for a jury trial by a defendant is necessary to involve the statutory right to a jury trial. State v. Miller, 226 Neb. 576, 412 N.W.2d 849 (1987).

This section does not provide a right to a jury trial for the violation of a municipal ordinance where the offense charged is petty. State v. Richter, 225 Neb. 871, 408 N.W.2d 324 (1987).

A defendant who appears pro se must make a proper demand for a jury trial pursuant to this section or that right will be deemed waived. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

In municipal court prosecution for operating a vehicle while under the influence, defendant enjoys no constitutional right to trial by jury, and untimely request constituted waiver. State v. Nielsen, 199 Neb. 597, 260 N.W.2d 321 (1977).

There is no constitutional right to trial before a twelve-member jury on a petit offense. State v. Soester, 199 Neb. 477, 259 N.W.2d 921 (1977).

Under this section, defendant is expressly granted the right to a jury trial in the county court and municipal court. State v. Young, 194 Neb. 544, 234 N.W.2d 196 (1975).

3. Necessity for demand

To invoke this statutory right, an accused must make a demand for a jury trial by filing a timely request in accordance with the court rules. State v. Bishop, 224 Neb. 522, 399 N.W.2d 271 (1987).

As reflected by this section, the right to a jury trial is part of our fundamental law. State v. Kennedy, 224 Neb. 164, 396 N.W.2d 722 (1986).

Challenger of this section must show he or she would receive a benefit by a declaration of invalidity before standing will be allowed. State v. Lynch, 223 Neb. 849, 394 N.W.2d 651 (1986).

A demand is required to invoke the statutory right to a jury trial. State v. Vernon, 218 Neb. 539, 356 N.W.2d 887 (1984).

There is no constitutional right to a jury trial for an offense carrying a minimum sentence of six months or less and, while this section gives a statutory right to a jury trial in such cases, a demand must be made in order to invoke this right. State v. Mangelsen, 207 Neb. 213, 297 N.W.2d 765 (1980).

4. Miscellaneous

No right to jury trial if charged under municipal ordinance equivalent to section 39-669.07. State v. Lynch, 223 Neb. 849, 394 N.W.2d 651 (1986).

A defendant in a criminal case may make an oral request for a jury trial at the time of arraignment or may make the request in writing according to the rules set by the trial court. State v. Gerber, 206 Neb. 75, 291 N.W.2d 403 (1980).

Supreme Court will take judicial notice of all rules of district, separate juvenile, county, municipal, and workmen's compensation courts on file with the Clerk of the Supreme Court. State v. Barrett, 200 Neb. 553, 264 N.W.2d 434 (1978).

Under this section, a trial court is not required to advise a defendant, charged with a petty offense, of his or her statutory right to a jury trial or the time and manner which must be followed to invoke that right, even if he elects to proceed pro se, when that defendant is penalized only by fine. State v. Golden, 8 Neb. App. 601, 599 N.W.2d 224 (1999).



25-2706 County court; certify proceedings to district court; when; avoidance of county court jurisdiction; recovery of costs prohibited.

The county court shall certify proceedings to the district court of the county in which an action is pending (1) when the pleadings or discovery proceedings indicate that the amount in controversy is greater than the jurisdictional amount in subdivision (5) of section 24-517 and a party to the action requests the transfer or (2) when the relief requested is exclusively within the jurisdiction of the district court. The county court shall certify the proceedings to the district court and file the original papers of such action and a certified transcript of the docket entries with the clerk of the district court. The action shall then be tried and determined by the district court as if the proceedings were originally brought in such district court, except that no new pleadings need be filed unless ordered by the district court.

If it is determined, upon adjudication, that the allegations of either party to such action are asserted with the intention solely of avoiding the jurisdiction of the county court, the offending party shall not recover any costs in the county court or the district court.

This section does not require a district court to issue a new summons for service of process when an action has been certified to it from the county court under this section. Hunt v. Trackwell, 262 Neb. 688, 635 N.W.2d 106 (2001).

Plaintiff may not transfer jurisdiction of a case from county court to district court by simply filing the county court transcript in the district court. Collection Bureau of Grand Island, Inc. v. Fry, 9 Neb. App. 277, 610 N.W.2d 442 (2000).



25-2707 Garnishment; amount in excess of jurisdiction of county court; transfer to district court; proceedings certified.

Whenever proceedings under sections 25-1011 and 25-1026 to 25-1031.01, or under section 25-1056, are had in any county court and it shall appear by the pleadings or other answers to interrogatories filed by the garnishee that there is an amount in excess of the jurisdictional dollar amount specified in section 24-517, or property with a value of more than such amount, the title or ownership of which is in dispute, or when at any time during such proceedings it shall appear from the evidence or other pleadings that there is property of the value of more than the jurisdictional dollar amount specified in section 24-517, the title or ownership of which is in dispute, such court shall proceed no further, but shall forthwith certify the proceedings to the district court of the county in which the action is pending, and thereupon shall file the original papers, together with a certified transcript of docket entries, in the clerk's office of the district court, the matter to be held for trial and determination by the district court as if the proceedings were originally had in district court, except that no new pleadings need be filed except as ordered by the district court.



25-2708 Estates, guardianships, conservatorships, and trusts; real estate; certificate of pending proceeding; filing; county judge; duties; guardian or conservator; filing required.

In any proceeding in the county court involving (1) the probate of wills, (2) the administration of estates, (3) the determination of heirs, (4) the determination of inheritance tax, (5) guardianships, (6) conservatorships, where real estate is any part of the assets of the estate or proceeding, or (7) trusts, where real estate is specifically described as an asset of the trust, the county judge before whom the proceeding is pending shall issue a certificate which shall be filed with the register of deeds of the county in which the real estate is located within ten days after the description of the real estate is filed in the proceeding. A guardian or conservator shall file a copy of his or her letters with the register of deeds in every county in which the ward has real property or an interest in real property. The certificate shall be in the following form:

This is to certify that there is pending in the county court of ........................... County, a proceeding .........................................................

(describe proceeding and name of person involved)

in which the following described real estate is involved, to wit:

.........................................................

(describe real estate)

............................................

County Judge



25-2709 Probate, adoption, trust jurisdiction; continuances.

In all proceedings within the probate, guardianship, conservatorship, adoption, or trust jurisdiction of the county court when a date for a hearing has been fixed and when no action is taken by the court at the time so fixed, the cause shall stand continued from day to day as a matter of law and may thereafter be heard and determined by the court without further notice at any time, except that any party who has filed an appearance or pleading in such proceedings shall be given such notice of the hearing in such manner as the court shall direct.



25-2710 Fees and costs; payment; effect.

It shall be lawful for any person liable for the payment of any fees and costs charged or taxed in any civil or criminal action, or in any proceeding authorized by law to be brought in the county court, to pay such costs and fees to the county judge or to the clerk of the county court, and such payment shall operate as a satisfaction of such person's liability to all concerned. Each county court may accept credit cards as a means of payment for any money due the court.



25-2711 Clerk; liable for fees; accounting; indigent person; waiver of fees, when.

It shall be the duty of the clerk of the court to demand the payment of all fees in advance in civil cases. He or she shall be charged with all fees earned by the court and shall be required to account for the same. Upon written application by and such evidence as the court may require from an indigent person, the clerk of the court may be directed, by a judge of the court by a written order, to file all necessary pleadings and to issue necessary process thereon to meet the requirements of justice, in which case no fees shall be charged and collected by the clerk of the court from such person except upon final order or judgment in the action, and in that case the clerk shall not be charged with the fees in the case and required to account for the same unless the same are collected by him or her.



25-2712 Fees and costs; amount; transmit to State Treasurer; deposited in General Fund.

Fees and costs in the county court shall be those provided by Chapter 33. Each clerk of the court shall, not later than the fifteenth day of the month following the calendar month in which they were received, transmit all such fees and costs received together with any interest or other income accumulated as a result of section 25-2713 and any fees for credit card use, reduced by any costs incurred as a result of credit card use and any other bank charges, to the State Treasurer who shall deposit the same in the General Fund.



25-2713 Clerk of county court; invest money received; rules.

When any money received by the clerk of the county court is not immediately paid out and the investment of such money is not otherwise provided for by law, the clerk of the county court shall invest such money or portion thereof as may be provided for by rules issued by the Supreme Court.



25-2714 Legacies, devises, distributive shares; unclaimed; payment to judge; effect.

In case of an executor of a last will and testament which has been admitted to probate in any county court in this state, and in case of an administrator of the estate of a deceased intestate, upon making a satisfactory showing to the court of the inability of such an executor to find any legatee or devisee named in such will, or of the inability of an administrator to find an heir at law to which the county court has ordered payment to be made out of funds in his hands, or in case such legatee, devisee or an heir at law is found, and shall refuse to accept the legacy, devise, or amount ordered paid by the county court to such heir at law, or in case of any creditor whose claim has been allowed and who cannot be found or to whom for any reason payment cannot be made by such executor or administrator to such claimant, it shall be lawful for such executor or administrator to pay the county judge of the county having the settlement of such estate in charge, the amount of such legacy, devise or sum so ordered paid to an heir at law, or the amount of such claim so allowed and unpaid, for the use and benefit of such persons, and such payment shall discharge such executor or administrator from all further liability with reference thereto.



25-2715 Fees, legacies, devises, distributive shares; payment to claimant; record.

It shall be the duty of the county judge to pay any fees, money, costs, legacies, devises, or sums due creditors, held by him, to the person entitled thereto, upon proof of his identity to the satisfaction of the judge. A plain record shall be kept of all such fees, money, costs, legacies, devises, and money due heirs, creditors, or other persons, paid as aforesaid, and the same shall always be open to the inspection of the public.



25-2716 Unclaimed funds; judge; payment to successor.

Upon the expiration of any judge's term of office, he shall pay to his successor in office, any fees, money, costs, legacies, devises or money due any heir, creditor, or other person, in his possession, which have not been paid to the persons entitled thereto, or applied as provided by law.



25-2717 Unclaimed funds; payment to State Treasurer; disposition.

If any fees, money, condemnation awards, legacies, devises, sums due creditors, or costs due or belonging to any heir, legatee, or other person or persons have not been paid to or demanded by the person or persons entitled to the funds within three years from the date the funds were paid to the county judge or his or her predecessors in office, it shall be the duty of the county judge to notify the State Treasurer of the fees, money, condemnation awards, legacies, devises, sums due creditors, or costs remaining. When directed by the State Treasurer, the county judge shall remit the fees, money, condemnation awards, legacies, devises, sums due creditors, or costs to the State Treasurer for deposit in a separate trust fund pursuant to section 69-1317. Such payment shall release the bond of the county judge making such payment of all liability for such fees, money, condemnation awards, legacies, devises, sums due creditors, and costs due to heirs, legatees, or other persons paid in compliance with this section.



25-2718 Offer of judgment; effect; as evidence.

If the defendant, at any time before trial, offers in writing to allow judgment to be taken against him for a specified sum, the plaintiff may immediately have judgment therefor, with the costs then accrued. If he does not accept such offer before the trial, and fails to recover in the action a sum equal to the offer, he shall not recover costs accrued after the offer and costs shall be adjudged against him; but the offer and failure to accept it cannot be given in evidence, to affect the recovery, otherwise than as to costs as above provided.



25-2719 Judgments; notice; to whom sent.

Within three days after entry of any judgment, the clerk of the county court shall send notice of the judgment by first-class United States mail to each party's attorney or attorneys of record or, if none, to an individual defendant at his or her usual place of residence, if known, and to a defendant not an individual to any proper recipient of summons for that party as designated by law.



25-2720 Repealed. Laws 1998, LB 234, § 12.



25-2720.01 Power to set aside, vacate, or modify judgments or orders.

The county court, including the Small Claims Court and the county court when sitting as a juvenile court, shall have the power to set aside default judgments and to vacate or modify its own judgments or orders during or after the term at which such judgments or orders were made in the same manner as provided for actions filed in the district court.



25-2721 Judgment; execution; lien on real estate; conditions.

(1) Any person having a judgment rendered by a county court may request the clerk of such court to issue execution on the judgment in the same manner as execution is issued upon other judgments rendered in the county court and direct the execution on the judgment to any county in the state. Such person may request that garnishment, attachment, or any other aid to execution be directed to any county without the necessity of filing a transcript of the judgment in the receiving county, and any hearing or proceeding with regard to such execution or aid in execution shall be heard in the court in which the judgment was originally rendered.

(2) Any person having a judgment rendered by a county court may cause a transcript thereof to be filed in the office of the clerk of the district court in any county of this state. When the transcript is so filed and entered upon the judgment record, such judgment shall be a lien on real estate in the county where the transcript is filed, and when the transcript is so filed and entered upon such judgment record, the clerk of such court may issue execution thereupon in like manner as execution is issued upon judgments rendered in the district court.

Under subsection (2) of this section, a judgment rendered by a county court does not automatically become a lien on real estate. A judgment rendered by a county court is only a personal judgment against the debtor. In order for a county court's judgment to become a lien on real estate, it must be transcribed to a district court. Mousel Law Firm, P.C. v. The Townhouse, Inc., 259 Neb. 113, 608 N.W.2d 571 (2000).



25-2722 Record; certification required; effect.

Every record made in any county court, excepting original orders, judgments and decrees thereof, shall have attached thereto a certificate signed by the judge of such court, showing the date of such record and the county in which the same is made, and it shall not be necessary to call such judge or his successor in office to prove such record so certified.



25-2723 Probate books, enumeration.

The probate books shall consist of a probate record, a fee book, a general index to probate records, an index to wills deposited, and such additional records as are needed to carry out the provisions of the Nebraska Probate Code.



25-2724 Probate record; retention.

The probate record shall be permanently retained on microfilm or in its original form in accordance with the Records Management Act. Evidence shall be retained as required by the Supreme Court.



25-2725 Fee book; contents.

The fee book shall contain an entry of the title of all probate proceedings, the date of each paper issued or filed, and the date of all orders and judgments entered therein together with an exact amount of all fees allowed, taxed and paid in each proceeding, showing the names of the persons entitled to and receiving the same, and for what services such fees were taxed or paid.



25-2726 General index; contents.

The general index to probate records shall contain an alphabetical list of all estate matters brought before the court, the file number of the estate, the name of each estate administered upon, or guardianship or other probate matter presented to the court for its determination, the number and page of the fee book in which the costs are taxed in each matter, and the book and page in the probate record where all such matters are recorded, sufficiently definite to enable the finding of such proceedings from the general index.



25-2727 Index to wills deposited; contents.

The index to wills deposited shall contain a memorandum of the date of each will deposited with the county judge for safekeeping, the names of the testators in alphabetical order, the name of the party delivering each will to the county judge, and a column in which shall be noted the final disposition of such will, whether returned to the testator, filed for probate, or otherwise disposed of.



25-2728 Appeals; parties; applicability of sections.

(1) Any party in a civil case and any defendant in a criminal case may appeal from the final judgment or final order of the county court to the district court of the county where the county court is located. In a criminal case, a prosecuting attorney may obtain review by exception proceedings pursuant to sections 29-2317 to 29-2319.

(2) Sections 25-2728 to 25-2738 shall not apply to:

(a) Appeals in eminent domain proceedings as provided in sections 76-715 to 76-723;

(b) Appeals in proceedings in the county court sitting as a juvenile court as provided in sections 43-2,106 and 43-2,106.01;

(c) Appeals in matters arising under the Nebraska Probate Code as provided in section 30-1601;

(d) Appeals in matters arising under the Nebraska Uniform Trust Code;

(e) Appeals in adoption proceedings as provided in section 43-112;

(f) Appeals in inheritance tax proceedings as provided in section 77-2023; and

(g) Appeals in domestic relations matters as provided in section 25-2739.

The method of obtaining district court review of decisions rendered by the county court is by appeal pursuant to this section. Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).

Under subsection (2) of this section, order of county court dismissing motion to remove personal representative was appealable. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

Pursuant to subsections (1) and (4) of this section, an appeal from a determination by the county court, juvenile division, that a juvenile lacks proper parental care by reason of the fault or habits of his parent under the provisions of section 43-247(3), is properly taken to the district court; the Supreme Court has no authority to hear such an appeal which does not involve the termination of parental rights. In re Interest of J.S.O., 231 Neb. 529, 436 N.W.2d 837 (1989).

The right to appeal the final order or judgment of a county court grounded in this section and section 29-611 does not include a constitutionally grounded right to a speedy appeal. State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

The right to appeal from orders of a county court sitting as a juvenile court, insofar as that right is vested in the child's custodian, is vested only in individuals or entities having legal custody of such a child, and not in those persons having only possession of the child. In re Interest of S.R., 217 Neb. 528, 352 N.W.2d 141 (1984).

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to sections 29-824 to 29-826, because this section does not expressly exclude sections 29-824 to 29-826 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).



25-2729 Appeals; procedure.

(1) In order to perfect an appeal from the county court, the appealing party shall within thirty days after the entry of the judgment or final order complained of:

(a) File with the clerk of the county court a notice of appeal; and

(b) Deposit with the clerk of the county court a docket fee in the amount of the filing fee in district court.

(2) Satisfaction of the requirements of subsection (1) of this section shall perfect the appeal and give the district court jurisdiction of the matter appealed.

(3) The entry of a judgment or final order occurs when the clerk of the court places the file stamp and date upon the judgment or final order. For purposes of determining the time for appeal, the date stamped on the judgment or final order shall be the date of entry.

(4) In appeals from the Small Claims Court only, the appealing party shall also, within the time fixed by subsection (1) of this section, deposit with the clerk of the county court a cash bond or undertaking, with at least one good and sufficient surety approved by the court, in the amount of fifty dollars conditioned that the appellant will satisfy any judgment and costs that may be adjudged against him or her.

(5) A notice of appeal or docket fee filed or deposited after the announcement of a decision or final order but before the entry of the judgment or final order shall be treated as filed or deposited after the entry of the judgment or final order and on the day of entry.

(6) The running of the time for filing a notice of appeal shall be terminated as to all parties (a) by a timely motion for a new trial under section 25-1144.01, (b) by a timely motion to alter or amend a judgment under section 25-1329, or (c) by a timely motion to set aside the verdict or judgment under section 25-1315.02, and the full time for appeal fixed in subsection (1) of this section commences to run from the entry of the order ruling upon the motion filed pursuant to subdivision (a), (b), or (c) of this subsection. When any motion terminating the time for filing a notice of appeal is timely filed by any party, a notice of appeal filed before the court announces its decision upon the terminating motion shall have no effect, whether filed before or after the timely filing of the terminating motion. A new notice of appeal shall be filed within the prescribed time from the entry of the order ruling on the motion. No additional fees are required for such filing. A notice of appeal filed after the court announces its decision or order on the terminating motion but before the entry of the order is treated as filed on the date of and after the entry of the order.

(7) The party appealing shall serve a copy of the notice of appeal upon all parties who have appeared in the action or upon their attorney of record. Proof of service shall be filed with the notice of appeal.

(8) If an appellant fails to comply with any provision of subsection (4) or (7) of this section, the district court on motion and notice may take such action, including dismissal of the appeal, as is just.

Per subsection (3) of this section, a judge's signature and a court's seal reflect the court's act of rendering judgment. State v. Linn, 248 Neb. 809, 539 N.W.2d 435 (1995).

As an alternative to depositing a docket fee, a person who is unable to pay the required fee may file an affidavit of poverty and proceed with an appeal in forma pauperis. State v. Hunter, 234 Neb. 567, 451 N.W.2d 922 (1990).

To vest appellate jurisdiction in the district court from county court, all that is required is the timely filed notice of appeal and timely deposit of the district court docket fee. Rorick Partnership v. Haug, 228 Neb. 364, 422 N.W.2d 365 (1988).

An order that a juvenile is a juvenile within the meaning of section 43-202(3) is a final order. In order to appeal from a final order of a county court, notice of appeal must be filed within thirty days from the rendition of judgment. In re Interest of Aufenkamp, 214 Neb. 297, 333 N.W.2d 681 (1983).

A journal entry signed by the judge and filed is all that subsection (3) of this section required for a final order filed in 1998; a file stamp was not required. State v. Solomon, 16 Neb. App. 368, 744 N.W.2d 475 (2008).

When a trial court order intended to finally dispose of a matter is announced but not rendered or entered pursuant to section 25-1301, but a party nonetheless files an otherwise timely notice of appeal, the appellate court has "potential jurisdiction" which "springs" into full jurisdiction when section 25-1301 is complied with. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).

The docket fee requirement contained in this section necessarily applies to appeals brought by a prosecuting attorney pursuant to sections 29-824 to 29-826, because section 25-2728 does not expressly exclude sections 29-824 to 29-826 from the application of this section. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in this section, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Pursuant to this section, a judgment is entered by the clerk of the court by placing the file stamp and date upon a rendered judgment. State v. Wahrman, 11 Neb. App. 101, 644 N.W.2d 572 (2002).

Pursuant to this section and section 25-1301, a judgment is entered when the clerk of the court places a file stamp and date upon it. State v. Wilcox, 9 Neb. App. 933, 623 N.W.2d 329 (2001).

To vest jurisdiction from the county court to the district court, a party must file a notice of appeal within 30 days of the final order. If no notice of appeal is timely filed, the district court does not obtain jurisdiction, and thus, a higher appellate court cannot obtain jurisdiction from the district court. State v. Mitchell, 8 Neb. App. 659, 600 N.W.2d 497 (1999).



25-2730 Appeal; operate as supersedeas; when; bond; criminal cases; appeal; effect.

(1) In cases involving a money judgment or a judgment for the possession of specified personal property, no appeal shall operate as a supersedeas unless the appellant within thirty days after the entry of the judgment deposits with the clerk of the county court a cash bond or an undertaking with at least one good and sufficient surety approved by the court. In cases involving a money judgment, the bond or undertaking shall be in the amount of the judgment, costs, and estimated interest pending appeal and conditioned that the appellant shall pay the judgment, interest, and costs adjudged against him or her on appeal. In cases involving a judgment for the possession of specified personal property, the bond or undertaking shall be in an amount at least double the value of the property and conditioned that the appellant shall pay all costs and damages adjudged against him or her on appeal and deliver the property in accordance with the judgment on appeal.

(2) In appeals in cases of forcible entry and detainer, no appeal shall operate as a supersedeas unless the party appealing shall deposit an undertaking or cash bond in accordance with section 25-21,234.

(3) In appeals in criminal cases, the execution of judgment and sentence, other than any sentence to a period of confinement, shall be suspended during the appeal. Execution of a sentence to a period of confinement shall be suspended only if (a) the county court, in its discretion, allows the defendant to continue at liberty under the prior recognizance or bail or (b) the defendant enters into a written recognizance to the State of Nebraska, with surety or sureties approved by the county court or with a cash bond, filed with the clerk of the county court. The condition of the recognizance shall be that the defendant will prosecute the appeal without delay and abide and perform the judgment and sentence of the district court. Upon the filing of the notice of appeal, the county court shall fix the amount of the recognizance or cash bond, which shall be a reasonable amount. The cash bond shall be returned upon the fulfillment of the conditions of the bond.

(4) In appeals in cases under the Uniform Residential Landlord and Tenant Act, no appeal shall operate as a supersedeas of any writ of restitution unless the defendant deposits an undertaking or cash bond in accordance with section 76-1447.

(5) In all other cases, perfection of an appeal shall not stay the proceedings.

(6) In any case, the district court, on motion after notice and hearing and upon such terms as justice shall require, may stay any order or judgment appealed from, order a renewal or additional surety of an undertaking, or order the amount of the undertaking or recognizance increased or decreased. The action of the district court shall be certified by the clerk to the clerk of the county court.

Language in subsection (6) of this section authorizing the district court to order the amount of the bond undertaking increased or decreased permitted the reduction of the appeal bond to a recognizance bond secured by a signature. State v. Griffin, 270 Neb. 578, 705 N.W.2d 51 (2005).

In order to prove right to attorney fee, attorney for special administrator and successor personal representative must show services were performed when supersedeas was not in effect. In re Estate of Wagner, 222 Neb. 699, 386 N.W.2d 448 (1986).



25-2731 Appeal; transcript; contents; clerk; duties.

(1) Upon perfection of the appeal, the clerk of the county court shall transmit within ten days to the clerk of the district court a certified copy of the transcript and the docket fee, whereupon the clerk of the district court shall docket the appeal. A copy of any bond or undertaking shall be transmitted to the clerk of the district court within ten days of filing.

(2) The Supreme Court shall, by rule and regulation, specify the method of ordering the transcript and the form and content of the transcript.



25-2732 Testimony; preservation; bill of exceptions; cost.

(1) Testimony in all civil and criminal cases in county court shall be preserved by multi-track recorders, but the court may order the use of a court reporter in any case.

(2) Standards for equipment for recording testimony and rules for using such equipment shall be prescribed by the Supreme Court. Such standards shall require that the equipment be capable of multiple-track recording and of instantaneous monitoring by the clerk or other court employee operating the equipment.

(3) The transcription of such testimony, when certified to by the stenographer or court reporter who made it and settled by the court as such, shall constitute the bill of exceptions in the case. The cost of preparing the bill of exceptions shall be paid initially by the party for whom it is prepared.

(4) The procedure for preparation, settlement, signature, allowance, certification, filing, and amendment of a bill of exceptions shall be governed by rules of practice prescribed by the Supreme Court.

Revocation of probation need not be reversed solely on the ground that, through inadvertence, a complete record of the hearing resulting in the revocation was not preserved so long as a sufficient record exists to establish the grounds for revocation by clear and convincing evidence. State v. Schulz, 221 Neb. 473, 378 N.W.2d 165 (1985).



25-2733 Appeals; district court; review record; disposition; costs.

(1) In all cases the district court shall review the case for error appearing on the record made in the county court. The district court shall render a judgment which may affirm, affirm but modify, or reverse the judgment or final order of the county court. If the district court reverses, it may enter judgment in accordance with its findings or remand the case to the county court for further proceedings consistent with the judgment of the district court. Within two judicial days after the decision of the district court becomes final, the clerk of the district court shall issue a mandate in appeals from the county court and transmit the mandate in appeals to the clerk of the county court on the form prescribed by the Supreme Court together with a copy of such decision.

(2) The ordering, preparing, signing, filing, correcting, and amending of the bill of exceptions shall be governed by the rules of practice prescribed by the Supreme Court.

(3) The judgment of the district court shall vacate the judgment in the county court. The taxation of costs in the district court shall include the costs in the county court. If a judgment of the county court is affirmed or affirmed but modified, interest on the amount of the judgment in the district court that does not exceed the amount of the judgment in the county court shall run from the date of entry of the judgment appealed from the county court.

1. Standard of review

2. Miscellaneous

1. Standard of review

Appeals in adoption proceedings are reviewed by the district court and Supreme Court for error appearing on the record. In re Guardianship of T.C.W., 235 Neb. 716, 457 N.W.2d 282 (1990).

Under subsection (1) of this section, on appeal of a county court's judgment rendered in a bench trial of a law action, the county court's factual findings have the effect of a verdict and will not be set aside unless clearly erroneous; as appellate courts reviewing a judgment in a bench trial of a law action in the county court, the Supreme Court and a district court do not reweigh evidence, but consider the judgment in the light most favorable to the successful party and resolve evidentiary conflicts in favor of the successful party, who is entitled to every reasonable inference deducible from the evidence. Dammann v. Litty, 234 Neb. 664, 452 N.W.2d 522 (1990).

On appeal of a county court's judgment rendered in a bench trial of a law action, the district court reviews the case for error appearing on the record made in the county court, and the factual findings made by the county court have the effect of a verdict and will not be set aside unless such findings are clearly erroneous. In re Estate of Goltl, 233 Neb. 53, 443 N.W.2d 884 (1989).

Under the provisions of subsection (1) of this section, the district court and the Nebraska Supreme Court review appeals from the municipal court, other than those arising from the small claims division thereof, for error appearing on the record. Kuehl v. Diesel Power Equip. Co., 228 Neb. 353, 422 N.W.2d 361 (1988).

Under the provisions of subsection (1) of this section the district court and the Nebraska Supreme Court generally shall review appeals from the municipal court (now merged with the county court) for error appearing on the record. If the district court determines to reverse the case, it may enter judgment in accordance with its findings. Communications Workers of America v. Abrahamson, 228 Neb. 335, 422 N.W.2d 547 (1988).

In an appeal of a criminal case from the county court, the district court acts as an intermediate court of appeal, and, as such, its review is limited to an examination of the county court record for error or abuse of discretion. State v. Sock, 227 Neb. 646, 419 N.W.2d 525 (1988).

On appeal of a county court's judgment rendered in a bench trial of a law action, the district court reviews the case for error appearing on the record made in the county court. Holden v. Urban, 224 Neb. 472, 398 N.W.2d 699 (1987).

Matters involving appointments of personal representatives, on appeal to the district court and the Supreme Court, are reviewed for error appearing on the record. In re Estate of Casselman, 219 Neb. 653, 365 N.W.2d 805 (1985).

A district court, on criminal appeals from the county court, acts as an intermediate court of appeals reviewing the record for error. State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

Appeals in criminal matters from the county or municipal court to the district court are not reviewed de novo upon the record; they are reviewed for error appearing on the record in the county or municipal court. State v. Kaiser, 218 Neb. 556, 356 N.W.2d 890 (1984).

In probate proceedings, the Supreme Court's scope of review is limited to error appearing on the record. In re Estate of Massie, 218 Neb. 103, 353 N.W.2d 735 (1984).

Review of an order appointing a conservator is for error appearing on the record made in the county court. In re Estate of Oltmer, 214 Neb. 830, 336 N.W.2d 560 (1983).

2. Miscellaneous

An order of a district court becomes final for the purpose of issuing a mandate under this section only after the time for appeal has run. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).

Except in the most unusual of cases, for a question of constitutionality to be considered on appeal, it must have been properly raised in the trial court, and if not so raised, it will be considered to have been waived. State v. Moore, 235 Neb. 955, 458 N.W.2d 232 (1990).

A motion for a new trial is not properly presented to the district court when it sits as an intermediate appellate court. A motion for a new trial is proper only in the trial court. Collection Bureau of Lincoln v. Loos, 233 Neb. 30, 443 N.W.2d 605 (1989).

Except in the most unusual cases, to be considered on appeal a question of constitutionality must have been properly raised in the trial court. State v. Moore, 226 Neb. 347, 411 N.W.2d 345 (1987).

Review of an order appointing a guardian or a conservator is for error appearing on the record made in county court. In re Guardianship and Conservatorship of Sim, 225 Neb. 181, 403 N.W.2d 721 (1987).

A motion for new trial based on newly discovered evidence is to be presented to the county court as the fact finder, not to the district court which sat as an appellate court. State v. Ferris, 216 Neb. 606, 344 N.W.2d 668 (1984).

In cases involving appeals from the county court to the district court prior to the effective date of this section, wherein it appears obvious from the record filed in this court that both the parties and the district judge considered the county court bill of exceptions as having been received in evidence, we will so consider it on appeal to this court. Blaha GMC-Jeep, Inc. v. Frerichs, 211 Neb. 103, 317 N.W.2d 894 (1982).

A statement of errors filed pursuant to Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1993) must be filed with the district court within 10 days of the filing of the bill of exceptions, rather than within 10 days of the filing of the notice of appeal. State v. Stuthman, 2 Neb. App. 317, 509 N.W.2d 410 (1993).

An appellant who has incorporated a properly drafted statement of errors directly into a notice of appeal from a judgment of the county court has satisfied the requirement in Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1992) concerning the timely filing of a statement of errors with the district court. State v. Nelson, 2 Neb. App. 289, 509 N.W.2d 232 (1993).



25-2734 Repealed. Laws 2008, LB 1014, § 80.



25-2735 Appeal; surety; liability.

When an appeal shall be dismissed or when judgment shall be entered in the district court against the appellant, the sureties in the undertaking shall be liable to the appellee for the amount of the judgment, interest, and costs recovered against the appellant, but not to exceed the amount of the undertaking.



25-2736 Appeal; procedural dismissal; effect.

If an appeal is dismissed for procedural reasons, the clerk of the district court shall certify the order without cost to the county court. Thereafter the proceedings in the county court shall continue as if no appeal had been taken.



25-2737 Appeal; appellant; pay costs; when.

In all cases involving a money judgment, if any person appealing from a judgment rendered in his or her favor shall not recover a greater sum than the amount for which judgment was rendered, besides costs and the interest accruing thereon, such appellant shall pay the costs of such appeal.

In all matters arising under the Nebraska Probate Code, if it shall appear to the district court that an appeal was taken vexatiously or for delay, the court shall adjudge that the appellant shall pay the cost thereof, including an attorney fee, under subsection (2) of this section. In re Estate of Miller, 231 Neb. 723, 437 N.W.2d 793 (1989).



25-2738 Appeals; when not allowed.

No appeal shall be allowed from judgments rendered on confession.



25-2739 Domestic relations judgment or final order; appeal.

A judgment rendered or final order made by a county court in a domestic relations matter as defined in section 25-2740 may be reversed, vacated, or modified by the Court of Appeals in the same manner as judgments and final orders of the district court under sections 25-1911 to 25-1929.



25-2740 Domestic relations matters; district, county, and separate juvenile courts; jurisdiction; procedure.

(1) For purposes of this section:

(a) Domestic relations matters means proceedings under sections 28-311.09 and 28-311.10 (including harassment protection orders and valid foreign harassment protection orders), sections 28-311.11 and 28-311.12 (including sexual assault protection orders and valid foreign sexual assault protection orders), the Conciliation Court Law and sections 42-347 to 42-381 (including dissolution, separation, annulment, custody, and support), section 43-512.04 (including child support or medical support), section 42-924 (including domestic protection orders), sections 43-1401 to 43-1418 (including paternity determinations and parental support), and sections 43-1801 to 43-1803 (including grandparent visitation); and

(b) Paternity or custody determinations means proceedings to establish the paternity of a child under sections 43-1411 to 43-1418 or proceedings to determine custody of a child under section 42-364.

(2) Except as provided in subsection (3) of this section, in domestic relations matters, a party shall file his or her petition or complaint and all other court filings with the clerk of the district court. The party shall state in the petition or complaint whether such party requests that the proceeding be heard by a county court judge or by a district court judge. If the party requests the case be heard by a county court judge, the county court judge assigned to hear cases in the county in which the matter is filed at the time of the hearing is deemed appointed by the district court and the consent of the county court judge is not required. Such proceeding is considered a district court proceeding, even if heard by a county court judge, and an order or judgment of the county court in a domestic relations matter has the force and effect of a district court judgment. The testimony in a domestic relations matter heard before a county court judge shall be preserved as provided in section 25-2732.

(3) In addition to the jurisdiction provided for paternity or custody determinations under subsection (2) of this section, a county court or separate juvenile court which already has jurisdiction over the child whose paternity or custody is to be determined has jurisdiction over such paternity or custody determination.

Under subsection (3) of this section, the jurisdiction conferred on a county court to decide custody issues refers to a county court sitting as a juvenile court. Subsection (3) confers concurrent jurisdiction over a custody determination involving a juvenile who has been adjudicated under the juvenile code. This concurrent jurisdiction is not original, however, because the conditions of section 43-2,113 must first be satisfied. Those conditions require a district court to transfer the case to juvenile court and the juvenile court to consent to the transfer. Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).

Jurisdiction under section 24-312(3) is separate from the invocation of jurisdiction under this section. Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).

In the exercise of its jurisdiction over a custody modification proceeding, a county court sitting as a juvenile court cannot permanently modify child custody through the mere adoption of a case plan pursuant to section 43-285(2). In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

This section, combined with sections 24-517 and 43-247, vests juvenile courts and county courts sitting as juvenile courts with jurisdiction over a custody modification proceeding if the court already has jurisdiction over the juvenile under a separate provision of section 43-247. In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).



25-2801 Designation.

Each county court shall have a Small Claims Department which shall be designated the Small Claims Court.

Small claims court is a department of county court, and as such, small claims court does not have general equity jurisdiction. Scherbak v. Kissler, 245 Neb. 10, 510 N.W.2d 318 (1994).

In an appeal to the district court from the Small Claims Court, a party has the right to appear by his own counsel. Simon v. Lieberman, 193 Neb. 321, 226 N.W.2d 781 (1975).



25-2802 Jurisdiction.

(1) The Small Claims Court shall have subject matter jurisdiction in all civil actions of any type when the amount of money or damages or the value of the personal property claimed does not exceed the jurisdictional amount specified in subsection (4) of this section, exclusive of interest and costs.

(2) The Small Claims Court shall have subject matter jurisdiction in civil matters when the plaintiff seeks to disaffirm, avoid, or rescind a contract or agreement for the purchase of goods or services not in excess of the jurisdictional amount specified in subsection (4) of this section, exclusive of interest and costs.

(3) The Small Claims Court shall have jurisdiction when the party defendant or his or her agent resides or is doing business within the county or when the cause of action arose within the county.

(4) The jurisdictional amount is three thousand five hundred dollars from July 1, 2010, through June 30, 2015.

The Supreme Court shall continue to adjust the jurisdictional limit for the Small Claims Court every fifth year commencing July 1, 2015. The adjusted jurisdictional amount shall be equal to the then current jurisdictional amount adjusted by the average percentage change in the unadjusted Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period preceding the adjustment date. The jurisdictional amount shall be rounded to the nearest one-hundred-dollar amount.



25-2803 Parties; representation.

(1) Parties in the Small Claims Court may be individuals, partnerships, limited liability companies, corporations, unions, associations, or any other kind of organization or entity.

(2) No party shall be represented by an attorney in the Small Claims Court except as provided in sections 25-2804 and 25-2805.

(3) An individual shall represent himself or herself in the Small Claims Court. A partnership shall be represented by a partner or one of its employees. A limited liability company shall be represented by a member, a manager, or one of its employees. A union shall be represented by a union member or union employee. A corporation shall be represented by one of its employees. An association shall be represented by one of its members or by an employee of the association. Any other kind of organization or entity shall be represented by one of its members or employees.

(4) Only a party, natural or otherwise, who has been a party to the transaction with the defendant for which the claim is brought may file and prosecute a claim in the Small Claims Court.

(5) No party may file an assigned claim in the Small Claims Court.

(6) No party shall file more than two claims within any calendar week nor more than ten claims in any calendar year in the Small Claims Court. This subsection shall not apply to actions brought pursuant to section 25-21,194.

(7) Notwithstanding any other provision of this section, a personal representative of a decedent's estate, a guardian, or a conservator may be a party in the Small Claims Court.



25-2804 Actions; how commenced; fee; hearing; notice; setoff or counterclaim; limitations; default judgment; actions authorized.

(1) Actions in the Small Claims Court shall be commenced by the filing of a claim, personally or by mail, by the plaintiff on a form provided by the clerk of a county court. The claim form shall be executed by the plaintiff in the presence of a judge, a clerk or deputy or assistant clerk of a county court, or a notary public or other person authorized by law to take acknowledgments. If not filed in person, the claim form and appropriate fees shall be mailed by the plaintiff to the court of proper jurisdiction.

(2) At the time of the filing of the claim, the plaintiff shall pay a fee of six dollars and twenty-five cents to the clerk. One dollar and twenty-five cents of such fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.

(3) Upon filing of a claim in the Small Claims Court, the court shall set a time for hearing and shall cause notice to be served upon the defendant. Notice shall be served not less than five days before the time set for hearing. Notice shall consist of a copy of the complaint and a summons directing the defendant to appear at the time set for hearing and informing the defendant that if he or she fails to appear, judgment will be entered against him or her. Notice shall be served in the manner provided for service of a summons in a civil action. If the notice is to be served by certified mail, the clerk shall provide the plaintiff with written instructions, prepared and provided by the State Court Administrator, regarding the proper procedure for service by certified mail. The cost of service shall be paid by the plaintiff, but such cost and filing fee shall be added to any judgment given the plaintiff.

(4) The defendant may file a setoff or counterclaim. Any setoff or counterclaim shall be filed and a copy delivered to the plaintiff at least two days prior to the time of trial. If the setoff or counterclaim exceeds the jurisdictional limits of the Small Claims Court as established pursuant to section 25-2802, the court shall cause the entire matter to be transferred to the regular county court docket and set for trial.

(5) No prejudgment actions for attachment, garnishment, replevin, or other provisional remedy may be filed in the Small Claims Court.

(6) All forms required by this section shall be prescribed by the Supreme Court. The claim form shall provide for the names and addresses of the plaintiff and defendant, a concise statement of the nature, amount, and time and place of accruing of the claim, and an acknowledgment for use by the person in whose presence the claim form is executed and shall also contain a brief explanation of the Small Claims Court procedure and methods of appeal therefrom.

(7) For a default judgment rendered by a Small Claims Court (a) the default judgment may be appealed as provided in section 25-2807, (b) if a motion for a new trial, by the procedure provided in sections 25-1142, 25-1144, and 25-1144.01, is filed ten days or less after entry of the default judgment, the court may act upon the motion without a hearing, or (c) if more than ten days have passed since the entry of the default judgment, the court may set aside, vacate, or modify the default judgment as provided in section 25-2720.01. Parties may be represented by attorneys for the purpose of filing a motion for a new trial or to set aside, vacate, or modify a default judgment.

A general appearance waives any defects in the process or notice, the steps preliminary to its issuance, or in the service or return thereof. Harris v. Eberhardt, 215 Neb. 240, 338 N.W.2d 53 (1983).



25-2805 Trial without jury; transfer to county court; fee; jury demand; timeframe.

All matters in the Small Claims Court shall be tried to the court without a jury. Except as provided in section 25-2618.01, any defendant in an action or such defendant's attorney may transfer the case to the regular docket of the county court by giving notice to the court at least two days prior to the time set for the hearing. Upon such notice the case shall be transferred to the regular docket of the county court. The party causing the transfer of a case from the Small Claims Court to the regular docket shall pay as a fee the difference between the fee for filing a claim in Small Claims Court and the fee for filing a claim on the regular docket.

In any action transferred to the regular docket, there shall be no motions challenging pleadings unless ordered by the court upon a showing that any such procedure is necessary to the prompt and just determination of the action. In any action transferred to the regular docket, a defendant shall file an answer. Any jury demand in cases transferred from the Small Claims Court to county court shall be made within the timeframes provided in section 25-2705.

A suit brought in Small Claims Court and transferred to the regular docket of municipal court prior to the time set for hearing in Small Claims Court is subject to the provisions of law and rules of the court applicable to proceedings in municipal court. State ex rel. Simpson v. Vondrasek, 203 Neb. 693, 279 N.W.2d 860 (1979).

When a defendant transfers a case from small claims court to county court pursuant to this section, the plaintiff is not entitled to request a jury trial in the county court action. Dollison v. Mercy Servs. Corp., 7 Neb. App. 555, 584 N.W.2d 674 (1998).



25-2806 Pleadings required; informal disposition; judgment.

No formal pleadings other than the claim and notice, and the counterclaim or setoff and notice if appropriate, shall be required in the Small Claims Court and the hearing and disposition of all matters shall be informal so that the rules of evidence, except those relating to privileged communications, shall not apply, with the sole object of providing a prompt and just settlement of the issues. When a money judgment is entered, payment shall be made forthwith after time for appeal has run or execution may issue as in other cases in the county court. When a judgment for the return of personal property is entered, return shall be made forthwith after time for appeal has run or an order of delivery may issue as in other cases in the county court.

The entire matter in Small Claims Court is on a very informal basis, with a minimum of procedural requirements. Harris v. Eberhardt, 215 Neb. 240, 338 N.W.2d 53 (1983).

Because no formal pleadings are required in Small Claims Court, a decision of that court will be affirmed on appeal if it can be founded on any theory supported by the evidence. Fuchser v. Jacobson, 205 Neb. 786, 290 N.W.2d 449 (1980).



25-2807 Appeals.

Unless the controversy is subject to the Uniform Arbitration Act, any party may appeal to the district court as provided in sections 25-2728 to 25-2738. Parties may be represented by attorneys on appeal.

A party appealing a judgment entered in a small claims court may be assisted by an attorney in perfecting an appeal of the judgment from the small claims court to the district court. Gibbons v. Don Williams Roofing, Inc., 261 Neb. 470, 623 N.W.2d 662 (2001).

Because no formal pleadings are required in Small Claims Court, a decision of that court will be affirmed on appeal if it can be founded on any theory supported by the evidence. Fuchser v. Jacobson, 205 Neb. 786, 290 N.W.2d 449 (1980).

Filing a notice of appeal falls within the "on appeal" language in this section, and consequently, an attorney may sign a notice of appeal on behalf of a party appealing from a small claims court decision. Hayes v. Applegarth, 10 Neb. App. 351, 631 N.W.2d 547 (2001).



25-2901 Act, how cited.

Sections 25-2901 to 25-2921 shall be known and may be cited as the Dispute Resolution Act.



25-2902 Legislative findings.

The Legislature finds that:

(1) The resolution of certain disputes can be costly and time consuming in the context of a formal judicial proceeding;

(2) Mediation of disputes has a great potential for efficiently reducing the volume of matters which burden the court system in this state;

(3) Unresolved disputes of those who do not have the resources for formal resolution may be of small social or economic magnitude individually but are collectively of enormous social and economic consequences;

(4) Many seemingly minor conflicts between individuals may escalate into major social problems unless resolved early in an atmosphere in which the disputants can discuss their differences through a private informal yet structured process;

(5) There is a need in our society to reduce acrimony and improve relationships between people in conflict which has a long-term benefit of a more peaceful community of people;

(6) There is a compelling need in a complex society for dispute resolution whereby people can participate in creating comprehensive, lasting, and realistic resolutions to conflicts;

(7) Mediation can increase access of the public to dispute resolution and thereby increase public regard and usage of the legal system; and

(8) Nonprofit dispute resolution centers can make a substantial contribution to the operation and maintenance of the courts of this state by preserving the court's scarce resources for those disputes which cannot be resolved by means other than litigation.



25-2903 Terms, defined.

For purposes of the Dispute Resolution Act:

(1) Approved center shall mean a center that has applied for and received approval from the director under section 25-2909;

(2) Center shall mean a nonprofit organization or a court-established program which makes dispute resolution procedures available;

(3) Council shall mean the Advisory Council on Dispute Resolution;

(4) Director shall mean the Director of the Office of Dispute Resolution;

(5) Dispute resolution process shall mean a process by which the parties involved in a dispute voluntarily agree to enter into informal discussion and negotiation with the assistance of a mediator;

(6) Mediation shall mean the intervention into a dispute by a third party who has no decisionmaking authority and is impartial to the issues being discussed;

(7) Mediator shall mean a person trained in the process of mediation who assists parties in dispute to reach a mutually acceptable resolution of their conflict; and

(8) Office shall mean the Office of Dispute Resolution.



25-2904 Office of Dispute Resolution; established; director; qualifications; duties.

The Office of Dispute Resolution is hereby established in the office of the State Court Administrator. The director of the office shall be hired by the Supreme Court. The director may but need not be an attorney and shall be hired on the basis of his or her training and experience in mediation. The director shall administer the Dispute Resolution Act and shall serve as staff to the council.



25-2905 Advisory Council on Dispute Resolution; created; members.

The Advisory Council on Dispute Resolution is hereby created. The council shall be comprised of individuals from a variety of disciplines who are trained and knowledgeable in mediation and selected to be representative of the geographical and cultural diversity of the state and to reflect gender fairness. The council shall consist of eleven voting members. The membership shall include a representative from the Nebraska District Court Judges Association, the Nebraska County Court Judges Association, and the Nebraska State Bar Association. The council shall be appointed by the Supreme Court or a designee. Nominations shall be solicited from the Nebraska District Court Judges Association, the Nebraska County Court Judges Association, the Nebraska State Bar Association, the Nebraska Mediation Coalition, the Public Counsel, social workers, mental health professionals, educators, and other interested groups or individuals. The Supreme Court or its designee shall not be restricted to the solicited list of nominees in making its appointments. Two nonvoting, ex officio members shall be appointed by the council from among the approved centers.



25-2906 Council; members; terms; vacancy; officers.

The initial members of the council shall be appointed for terms of one, two, or three years. All subsequent appointments shall be made for terms of three years. Any vacancy on the council shall be filled in the same manner in which the original appointment was made and shall last for the duration of the term vacated. Appointments to the council shall be made within ninety days after September 6, 1991. The council shall select a chairperson, a vice-chairperson, and such other officers as it deems necessary.



25-2907 Council; powers and duties; members; expenses.

(1) The council shall advise the director on the administration of the Dispute Resolution Act.

(2) The council shall meet at least four times per year and at other times deemed necessary to perform its functions. Members of the council shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(3) The council may appoint task forces to carry out its work. Task force members shall have knowledge of, responsibility for, or interest in an area related to the duties of the council.



25-2908 Director; duties.

Consistent with the purposes and objectives of the Dispute Resolution Act and in consultation with the council, the director shall:

(1) Make information on the formation of centers available statewide and encourage the formation of centers;

(2) Approve centers which meet requirements for approval;

(3) Develop a uniform system of reporting and collecting statistical data from approved centers;

(4) Develop a uniform system of evaluating approved centers;

(5) Prepare a yearly budget for the implementation of the act and distribute funds to approved centers;

(6) Develop guidelines for a sliding scale of fees to be charged by approved centers;

(7) Develop curricula and initiate training sessions for mediators and staff of approved centers and of courts;

(8) Establish volunteer training programs;

(9) Promote public awareness of the dispute resolution process;

(10) Apply for and receive funds from public and private sources for carrying out the purposes and obligations of the act; and

(11) Develop a uniform system to create and maintain a roster of mediators for juvenile offender and victim mediation, as provided in section 43-245, and centers approved under section 25-2909. The roster shall be made available to courts and county attorneys.



25-2909 Grants; application; contents; approved centers; reports.

(1) The office shall annually award grants to approved centers. It is the intent of the Legislature that centers be established and grants distributed statewide.

(2) A center or an entity proposing a center may apply to the office for approval to participate in the dispute resolution process pursuant to the Dispute Resolution Act by submitting an application which includes:

(a) A plan for the operation of the center;

(b) The center's objectives;

(c) The areas of population to be served;

(d) The administrative organization;

(e) Record-keeping procedures;

(f) Procedures for intake, for scheduling, and for conducting and terminating dispute resolution sessions;

(g) Qualifications for mediators for the center;

(h) An annual budget for the center; and

(i) Proof of 501(c)(3) status under the Internal Revenue Code or proof of establishment by a court.

The office may specify additional criteria for approval and for grants as it deems necessary.

(3) Annual reports shall be required of each approved center. The reports shall include the number and types of cases handled in the year and a showing of continued compliance with the act. Any programs existing on September 6, 1991, shall not be included in the act unless they apply and are approved under this section.



25-2910 Approved center; funding; fees.

An approved center may use sources of funds, both public and private, in addition to funds appropriated by the Legislature. An approved center may require each party to pay a fee to help defray costs based upon ability to pay. A person shall not be denied services solely because of an inability to pay the fee.



25-2911 Dispute resolution; types of cases; referral of cases.

(1) The following types of cases may be accepted for dispute resolution at an approved center:

(a) Civil claims and disputes, including, but not limited to, consumer and commercial complaints, disputes between neighbors, disputes between business associates, disputes between landlords and tenants, and disputes within communities;

(b) Disputes concerning child custody, parenting time, visitation, or other access and other areas of domestic relations;

(c) Juvenile offenses and disputes involving juveniles; and

(d) Contested guardianship and contested conservatorship proceedings.

(2) An approved center may accept cases referred by a court, an attorney, a law enforcement officer, a social service agency, a school, or any other interested person or agency or upon the request of the parties involved. A case may be referred prior to the commencement of formal judicial proceedings or may be referred as a pending court case. In order for a referral to be effective, all parties involved must consent to such referral. If a court refers a case to an approved center, the center shall provide information to the court as to whether an agreement was reached. If the court requests a copy of the agreement, the center shall provide it.



25-2912 Dispute resolution process; procedures.

Before the dispute resolution process begins, an approved center shall provide the parties with a written statement setting forth the procedures to be followed.



25-2913 Mediators; qualifications; compensation; powers and duties.

(1) Mediators of approved centers shall have completed at least thirty hours of training in conflict resolution techniques, neutrality, agreement writing, and ethics. For disputes involving marital dissolution, mediators of approved centers shall have an additional thirty hours in family mediation. An initial apprenticeship with an experienced mediator shall be required for at least three sessions for all mediators without prior mediation experience.

(2) An approved center may provide for the compensation of mediators or utilize the services of volunteer mediators or both.

(3) The mediator shall assist the parties in reaching a mutually acceptable resolution of their dispute through discussion and negotiation. The mediator shall be impartial, neutral, and unbiased and shall make no decisions for the parties.

(4) The mediator shall officially terminate the process if the parties are unable to agree or if, in the judgment of the mediator, the agreement would be unconscionable. The termination shall be without prejudice to either party in any other proceeding.

(5) The mediator has no authority to make or impose any adjudicatory sanction or penalty upon the parties.

(6) The mediator shall be aware of and recommend outside resources to the parties whenever appropriate. The mediator shall advise participants to obtain legal review of agreements as necessary.



25-2914 Confidentiality; exceptions.

Any verbal, written, or electronic communication made in or in connection with matters referred to mediation which relates to the controversy or dispute being mediated and agreements resulting from the mediation, whether made to the mediator, the staff of an approved center, a party, or any other person attending the mediation session, shall be confidential. Mediation proceedings shall be regarded as settlement negotiations, and no admission, representation, or statement made in mediation, not otherwise discoverable or obtainable, shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during mediation proceedings unless all the parties consent to a waiver. Confidential communications and materials are subject to disclosure when all parties agree in writing to waive confidentiality regarding specific verbal, written, or electronic communications relating to the mediation session or the agreement. This section shall not apply if a party brings an action against the mediator or center, if the communication was made in furtherance of a crime or fraud, or if this section conflicts with other legal requirements.



25-2915 Immunity; exceptions.

No mediator, staff member, or member of a governing board of an approved center may be held liable for civil damages for any statement or decision made in the process of dispute resolution unless such person acted in a manner exhibiting willful or wanton misconduct.



25-2916 Agreement; contents; enforceability.

If the parties involved in the dispute reach an agreement, the agreement may be reduced to writing and signed by the parties. The agreement shall set forth the settlement of the issues and the future responsibilities of each party. If a court referred the case, the agreement as signed and approved by the parties may be presented to the court as a stipulation and, if approved by the court, shall be enforceable as an order of the court.



25-2917 Tolling of statute of limitations; when.

During the period of the dispute resolution process, any applicable statute of limitations shall be tolled as to the parties. The tolling shall commence on the date the approved center accepts the case and shall end on the date of the last mediation session. This period shall be no longer than sixty days without consent of all the parties.



25-2918 Rules and regulations.

The Supreme Court, upon recommendation by the director in consultation with the council, shall adopt and promulgate rules and regulations to carry out the Dispute Resolution Act.



25-2919 Application of act.

The Dispute Resolution Act shall apply only to approved centers and mediators of such centers.



25-2920 Director; report.

The director shall report annually to the Chief Justice, the Governor, and the Legislature on the implementation of the Dispute Resolution Act. The report submitted to the Legislature shall be submitted electronically. The report shall include the number and types of disputes received, the disposition of the disputes, any problems encountered, any recommendations to address problems, and a comparison of the cost of mediation and litigation.



25-2921 Dispute Resolution Cash Fund; created; use; investment.

The Dispute Resolution Cash Fund is created. The State Court Administrator shall administer the fund. The fund shall consist of proceeds received pursuant to subdivision (10) of section 25-2908 and section 33-155. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall be used to supplement the administration of the office and the support of the approved centers. It is the intent of the Legislature that any General Fund money supplanted by the Dispute Resolution Cash Fund may be used for the support and maintenance of the State Library. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



25-2922 Repealed. Laws 2009, LB 1, § 1.



25-2923 Repealed. Laws 2009, LB 1, § 1.



25-2924 Repealed. Laws 2009, LB 1, § 1.



25-2925 Repealed. Laws 2009, LB 1, § 1.



25-2926 Repealed. Laws 2009, LB 1, § 1.



25-2927 Repealed. Laws 2009, LB 1, § 1.



25-2928 Repealed. Laws 2009, LB 1, § 1.



25-2929 Repealed. Laws 2009, LB 1, § 1.



25-2930 Act, how cited.

Sections 25-2930 to 25-2942 shall be known and may be cited as the Uniform Mediation Act.



25-2931 Terms, defined.

For purposes of the Uniform Mediation Act:

(1) Mediation means a process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

(2) Mediation communication means a statement, whether oral or in a record or verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator.

(3) Mediator means an individual who conducts a mediation.

(4) Nonparty participant means a person, other than a party or mediator, that participates in a mediation.

(5) Mediation party means a person that participates in a mediation and whose agreement is necessary to resolve the dispute.

(6) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(7) Proceeding means:

(A) a judicial, administrative, arbitral, or other adjudicative process, including related prehearing and post-hearing motions, conferences, and discovery; or

(B) a legislative hearing or similar process.

(8) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) Sign means:

(A) to execute or adopt a tangible symbol with the present intent to authenticate a record; or

(B) to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.



25-2932 Scope.

(a) Except as otherwise provided in subsection (b) or (c) of this section, the Uniform Mediation Act applies to a mediation in which:

(1) the mediation parties are required to mediate by statute or court or administrative agency rule or referred to mediation by a court, administrative agency, or arbitrator;

(2) the mediation parties and the mediator agree to mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure; or

(3) the mediation parties use as a mediator an individual who holds himself or herself out as a mediator, or the mediation is provided by a person that holds itself out as providing mediation.

(b) The Uniform Mediation Act does not apply to a mediation:

(1) relating to the establishment, negotiation, administration, or termination of a collective-bargaining relationship;

(2) relating to a dispute that is pending under or is part of the processes established by a collective-bargaining agreement, except that the act applies to a mediation arising out of a dispute that has been filed with an administrative agency or court;

(3) conducted by a judge who might make a ruling on the case; or

(4) conducted under the auspices of:

(A) a primary or secondary school if all the parties and the mediator are students; or

(B) a correctional institution for youths or a juvenile center if all the parties and the mediator are residents of that institution.

(c) If the parties agree in advance in a signed record or a record of proceeding so reflects that all or part of a mediation is not privileged, the privileges under sections 25-2933 to 25-2935 do not apply to the mediation or part agreed upon. However, such sections apply to a mediation communication made by a person that has not received actual notice of the agreement before the communication is made.



25-2933 Privilege against disclosure; admissibility; discovery.

(a) Except as otherwise provided in section 25-2935, a mediation communication is privileged as provided in subsection (b) of this section and is not subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided by section 25-2934.

(b) In a proceeding, the following privileges apply:

(1) A mediation party may refuse to disclose, and may prevent any other person from disclosing, a mediation communication.

(2) A mediator may refuse to disclose a mediation communication and may prevent any other person from disclosing a mediation communication of the mediator.

(3) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.



25-2934 Waiver and preclusion of privilege.

(a) A privilege under section 25-2933 may be waived in a record or orally during a proceeding if it is expressly waived by all parties to the mediation and:

(1) in the case of the privilege of a mediator, it is expressly waived by the mediator; and

(2) in the case of the privilege of a nonparty participant, it is expressly waived by the nonparty participant.

(b) A person that discloses or makes a representation about a mediation communication which prejudices another person in a proceeding is precluded from asserting a privilege under section 25-2933, but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.

(c) A person that intentionally uses a mediation to plan, attempt to commit, or commit a crime or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under section 25-2933.



25-2935 Exceptions to privilege.

(a) There is no privilege under section 25-2933 for a mediation communication that is:

(1) in an agreement evidenced by a record signed by all parties to the agreement;

(2) available to the public under sections 84-712 to 84-712.09 or made during a session of a mediation which is open, or is required by law to be open, to the public;

(3) a threat or statement of a plan to inflict bodily injury or commit a crime of violence;

(4) intentionally used to plan a crime, attempt to commit a crime, or conceal an ongoing crime or ongoing criminal activity;

(5) sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediator;

(6) except as otherwise provided in subsection (c) of this section, sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation; or

(7) sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation in a proceeding in which a child or adult protective services agency is a party.

(b) There is no privilege under section 25-2933 if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that there is a need for the evidence that substantially outweighs the interest in protecting confidentiality, and that the mediation communication is sought or offered in:

(1) a court proceeding involving a felony; or

(2) except as otherwise provided in subsection (c) of this section, a proceeding to prove a claim to rescind or reform or a defense to avoid liability on a contract arising out of the mediation.

(c) A mediator may not be compelled to provide evidence of a mediation communication referred to in subdivision (a)(6) or (b)(2) of this section.

(d) If a mediation communication is not privileged under subsection (a) or (b) of this section, only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under subsection (a) or (b) of this section does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.



25-2936 Prohibited mediator reports.

(a) Except as required in subsection (b) of this section, a mediator may not make a report, assessment, evaluation, recommendation, finding, or other communication regarding a mediation to a court, administrative agency, or other authority that may make a ruling on the dispute that is the subject of the mediation.

(b) A mediator may disclose:

(1) whether the mediation occurred or has terminated, whether a settlement was reached, and attendance;

(2) a mediation communication as permitted under section 25-2935; or

(3) a mediation communication evidencing abuse, neglect, abandonment, or exploitation of an individual to a public agency responsible for protecting individuals against such mistreatment.

(c) A communication made in violation of subsection (a) of this section may not be considered by a court, administrative agency, or arbitrator.



25-2937 Confidentiality.

Unless subject to the Open Meetings Act or sections 84-712 to 84-712.09, mediation communications are confidential to the extent agreed by the parties or provided by other law or rule of this state.



25-2938 Mediator's disclosure of conflicts of interest; background.

(a) Before accepting a mediation, an individual who is requested to serve as a mediator shall:

(1) make an inquiry that is reasonable under the circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation; and

(2) disclose any such known fact to the mediation parties as soon as is practical before accepting a mediation.

(b) If a mediator learns any fact described in subdivision (a)(1) of this section after accepting a mediation, the mediator shall disclose it as soon as is practicable.

(c) An individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.

(d) A person that violates subsection (a), (b), or (g) of this section is precluded by the violation from asserting a privilege under section 25-2933.

(e) Subsections (a), (b), (c), and (g) do not apply to an individual acting as a judge.

(f) The Uniform Mediation Act does not require that a mediator have a special qualification by background or profession.

(g) A mediator must be impartial, unless after disclosure of the facts required in subsections (a) and (b) of this section to be disclosed, the parties agree otherwise.



25-2939 Participation in mediation.

An attorney may represent, or other individual designated by a party may accompany the party to, and participate in a mediation. A waiver of representation or participation given before the mediation may be rescinded.



25-2940 Relation to federal Electronic Signatures in Global and National Commerce Act.

The Uniform Mediation Act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but the Uniform Mediation Act does not modify, limit, or supersede 15 U.S.C. 7001(c) or authorize electronic delivery of any of the notices described in 15 U.S.C. 7003(b).



25-2941 Uniformity of application and construction.

In applying and construing the Uniform Mediation Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



25-2942 Application to existing agreements or referrals.

(a) The Uniform Mediation Act governs a mediation pursuant to a referral or an agreement to mediate made on or after August 31, 2003.

(b) On or after January 1, 2004, the Uniform Mediation Act governs an agreement to mediate whenever made.

(c) The Uniform Mediation Act is intended to address issues of privilege and does not diminish any other mediation requirements of the statutes of Nebraska.



25-2943 Referral of civil cases to mediation or alternative dispute resolution; rules of practice.

A court may refer a civil case, including a contested guardianship or contested conservatorship proceeding, to mediation or another form of alternative dispute resolution and, unless otherwise ordered following a hearing upon a motion to object to such referral, may state a date for the case to return to court. Such date shall be no longer than ninety days after the date the order was signed unless the court grants an extension upon request of the parties. Any agreement or resolution made in mediation or another form of alternative dispute resolution shall be voluntarily entered into by the parties. An individual trial court, an appellate court, or the Supreme Court on its own initiative may adopt rules of practice governing the procedures for referral of cases to mediation and other forms of dispute resolution. Such services may be provided by approved centers on a sliding scale of fees under the Dispute Resolution Act.



25-3001 Terms, defined.

For purposes of sections 25-3001 to 25-3004:

(1) Eligible low-income person means any person (a) whose income is less than one hundred twenty-five percent of the federal poverty level, (b) who is financially eligible under the service provider's eligibility guidelines, (c) who resides in one of the counties in the service provider's area, and (d) who has a civil legal problem that falls within the guidelines established by the Commission on Public Advocacy;

(2) Service area means the counties in Nebraska defined by the commission as the area to be served by a service provider; and

(3) Service provider means a nonprofit entity that is engaged in or desires to become engaged in the provision of free civil legal services to eligible low-income persons.



25-3002 Legal Aid and Services Fund; created; use; investment.

The Legal Aid and Services Fund is created. Money in the fund shall be used to provide civil legal services to eligible low-income persons. The Commission on Public Advocacy shall distribute all money in the fund periodically in the form of grants to service providers of civil legal services to eligible low-income persons as determined by the commission pursuant to section 25-3004. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Any money left in the Legal Aid and Services Fund on December 31 of any year shall be distributed in the following year.



25-3003 Commission on Public Advocacy; duties.

(1) The Commission on Public Advocacy shall establish eligibility criteria and guidelines to determine on an annual basis (a) the service areas, (b) the legal services to be provided and the priorities for providing the services, and (c) the service provider or providers for each service area. The commission shall annually certify one or more service providers for each service area. A single service provider may be certified for more than one service area. Such certification entitles the service provider to a distribution of funds as defined and determined by section 25-3004.

(2) The commission shall accept applications for certification on an annual basis from entities interested in providing free civil legal services to eligible low-income persons. In the application, each applicant shall certify to the commission that the applicant intends to provide free civil legal services to eligible low-income persons as determined by the commission.



25-3004 Service provider; receipt of funds; powers and duties.

(1) Each service provider certified by the Commission on Public Advocacy shall be eligible to receive funds from the Legal Aid and Services Fund to provide free civil legal services to eligible low-income persons in the service area for which it is certified. The funds granted to each service provider from the Legal Aid and Services Fund shall be determined by the commission.

(2) Each service provider is authorized to use funds received from the Legal Aid and Services Fund to provide legal services in civil matters to any eligible low-income person.

(3) A service provider which has received funds from the Legal Aid and Services Fund shall be audited annually.



25-3005 Legislative intent.

It is the intent of the Legislature to expand the capacity to provide civil legal services to eligible low-income persons equally throughout the state.



25-3006 Definitions.

For purposes of sections 25-3005 to 25-3010, the definitions found in section 25-3001 apply.



25-3007 Civil Legal Services Program; created; use of appropriations; Commission on Public Advocacy; duties.

The Civil Legal Services Program is created. Appropriations to the program and money in the Civil Legal Services Fund shall be used to provide grants for civil legal services to eligible low-income persons. The Commission on Public Advocacy shall distribute grants pursuant to section 25-3008.



25-3008 Grant recipients; requirements; application; audit.

(1) The Commission on Public Advocacy shall establish guidelines for submission of applications for grants to provide civil legal services to eligible low-income persons. To be eligible for a grant under this section, a civil legal services provider shall:

(a) Be a nonprofit organization chartered in Nebraska;

(b) Employ or contract with attorneys admitted to practice before the Nebraska Supreme Court and the United States District Courts;

(c) Have offices located throughout the state;

(d) Have as its principal purpose and mission the delivery of civil legal services to eligible low-income persons who are residents of Nebraska;

(e) Distribute its resources equitably throughout the state;

(f) Be a recipient of financial assistance for the delivery of civil legal services from the Legal Services Corporation established by the federal Legal Services Corporation Act, 42 U.S.C. 2996 et seq.; and

(g) Certify that any grant funds received pursuant to this section will be used to supplement any existing funds used by the applicant and that such funds will not replace other funds appropriated or awarded by a state agency to provide civil legal services to any eligible low-income person.

(2) A civil legal services provider seeking a grant under this section shall file an application with the commission on forms provided by the commission. The application shall include a place for the provider to certify to the commission that it will provide free civil legal services to eligible low-income persons upon receipt of a grant under this section.

(3) The commission shall review the applications and determine which civil legal services providers shall receive grants under this section and the amount of the grants. Grant recipients shall use the grant funds to provide free civil legal services to eligible low-income persons.

(4) An independent certified public accountant shall annually audit the books and accounts of each grant recipient. The grant recipients shall provide the results of such audit to the commission.



25-3009 Civil Legal Services Fund; created; investment.

The Civil Legal Services Fund is created. Any money remaining in the fund at the end of a calendar year shall be distributed in the following calendar year. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



25-3010 Civil Legal Services Fund; how funded.

Beginning January 1, 2007, a fee of one dollar shall be taxed as costs in each criminal proceeding, including traffic infractions and misdemeanors, filed in all courts of this state for violations of state law or city or village ordinances. No such fee shall be collected in any juvenile court proceeding or when waived under section 29-2709. Such fee shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the close of each calendar quarter. The State Treasurer shall credit the money to the Civil Legal Services Fund.



25-3101 Act, how cited.

Sections 25-3101 to 25-3107 shall be known and may be cited as the Structured Settlements Transfers Protection Act.



25-3102 Act; purpose; applicability.

The purpose of the Structured Settlements Transfers Protection Act is to protect structured settlement recipients involved in the process of transferring structured settlement payment rights. The act does not apply to structured settlements of claims for workers' compensation benefits.



25-3103 Terms, defined.

For purposes of the Structured Settlements Transfers Protection Act:

(1) Annuity issuer means an insurer that has issued a contract to be used to fund periodic payments under a structured settlement;

(2) Applicable federal rate means the most recently published applicable rate used to determine the present value of an annuity, as issued by the Internal Revenue Service pursuant to section 7520 of the Internal Revenue Code as defined in section 49-801.01;

(3) Dependent means a payee's spouse and minor children and any other family member and other person for whom the payee is legally obligated to provide support, including spousal maintenance;

(4) Discount or finance charge means the sum of all charges payable directly or indirectly from assigned structured settlement payments and imposed directly or indirectly by the transferee as an incident to a transfer of structured settlement payment rights. Discount or finance charge includes interest charges, discounts, and other compensation for the time value of money, all application, origination, processing, underwriting, closing, filing, and notary fees and all similar charges, and all charges for commissions or brokerage services. Discount or finance charge does not include any fee or other obligation incurred by a payee to obtain independent professional advice concerning a transfer of structured settlement payment rights or any charges, commissions, costs, brokerage fees, or other fees which the payee has agreed to pay to a nonaffiliated third party in connection with the transfer;

(5) Discounted present value means, with respect to a proposed transfer of structured settlement payment rights, the fair present value of future payments, as determined by discounting the payments to the present using the most recently published applicable federal rate used to determine the present value of an annuity as the discount rate;

(6) Interested parties means, with respect to any structured settlement:

(a) The payee;

(b) Any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death or, if such designated beneficiary is a minor, the designated beneficiary's parent or guardian;

(c) The annuity issuer;

(d) The structured settlement obligor; and

(e) Any other party that has continuing rights or obligations under the structured settlement;

(7) Payee means a Nebraska resident who is receiving tax-free payments under a structured settlement and proposes to make a transfer of payment rights under the structured settlement. Payee does not include a Nebraska resident who is receiving payments under a structured settlement of a workers' compensation claim;

(8) Qualified assignment agreement means an agreement providing for a qualified assignment within the meaning of section 130 of the Internal Revenue Code as defined in section 49-801.01;

(9) Structured settlement means an arrangement for periodic payment of damages for personal injuries or sickness established by a settlement, agreement, or judgment in resolution of a tort claim;

(10) Structured settlement obligor means the party that has the obligation to make continuing periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(11) Structured settlement payment rights means rights to receive periodic payments, including lump-sum payments under a structured settlement, whether from the settlement obligor or the annuity issuer if the payee is a resident in the state;

(12) Transfer means a sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration;

(13) Transfer agreement means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee; and

(14) Transferee means a person who is receiving or will receive structured settlement payment rights resulting from a transfer.



25-3104 Transfer of payment rights; court order; requirements.

(1) No direct or indirect transfer of structured settlement payment rights is effective, and no structured settlement obligor or annuity issuer is required to make a payment directly or indirectly to a transferee of structured settlement payment rights, unless the transfer has been authorized in advance in a final order of a court of competent jurisdiction based on the court's written express findings that:

(a) The transfer complies with the requirements of the Structured Settlements Transfers Protection Act;

(b) The transferee has provided to the payee a disclosure statement in no smaller than fourteen-point type specifying:

(i) The amounts and due dates of the structured settlement payments to be transferred;

(ii) The aggregate amount of the payments;

(iii) The discounted present value of the payments, together with the discount rate used in determining the discounted present value;

(iv) The gross amount payable to the payee in exchange for the payments;

(v) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, referral fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

(vi) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in subdivision (1)(b)(v) of this section;

(vii) The quotient, expressed as a percentage, obtained by dividing the net payment amount by the discounted present value of the payments. Such quotient shall be disclosed in the following statement "The net amount that you will receive from us in exchange for your future structured settlement payments represents ....% of the estimated current value of the payments.";

(viii) The effective annual interest rate. Such rate shall be disclosed in the following statement "Based on the amount that you will receive from us and the amounts and timing of the structured settlement payments that you are turning over to us, you will, in effect, be paying interest to us at a rate of ....% per year."; and

(ix) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee;

(c) The transfer is in the best interests of the payee, taking into account the welfare and support of the payee's dependents, and the net amount payable to the payee is not unfair, unjust, or unreasonable under existing circumstances;

(d) The payee has received, or waived his or her right to receive, independent professional advice regarding the legal, tax, and financial implications of the transfer;

(e) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of the notice with the court;

(f) The transfer agreement provides that any disputes between the parties will be governed by the laws of Nebraska and that Nebraska is the proper place of venue to bring any cause of action arising out of a breach of the agreement; and

(g) The transfer does not contravene any applicable statute or order of any court or other government authority.

(2) The court may not authorize a transfer if the court makes an express written finding that the transfer contravenes the public policy of this state.

(3) The transfer agreement shall also provide that the parties agree to the jurisdiction of any Nebraska court of competent jurisdiction. If the transfer would contravene the terms of the structured settlement or the standards set forth in subsection (1) or (2) of this section, the court may grant, deny, or impose conditions upon the proposed transfer as the court deems just and proper under the facts and circumstances, upon the filing of a written objection by any interested party and after considering the objection and any response to it. Any order approving a transfer must require that the transferee indemnify the annuity issuer and the structured settlement obligor for any liability including reasonable costs and attorney's fees arising from compliance by the issuer or obligor with the order of the court.

(4) A provision in a transfer agreement giving a transferee power to confess judgment against a payee is unenforceable to the extent the amount of the judgment would exceed the amount paid by the transferee to the payee, less any payments received from the structured settlement obligor or the payee.

(5) With respect to a transfer of structured settlement payment rights a transferee may not contract for or receive a discount or finance charge that would result in an effective annual rate in excess of the maximum interest rate per year applicable in Nebraska to a consumer loan as set forth in section 45-101.03.



25-3105 Jurisdiction; hearing; notice.

(1) The Nebraska court that approved the structured settlement agreement has jurisdiction over an application for authorization of a transfer of structured settlement payment rights. If a Nebraska court did not approve the structured settlement agreement, a person shall file an application under section 25-3104 in the district court for the county in which the payee resides.

(2) Not less than twenty days before the scheduled hearing on an application for authorization of a transfer of structured settlement payment rights under section 25-3104, the transferee shall file with the court and all interested parties a notice of the proposed transfer and the application for its authorization. The notice shall include:

(a) A copy of the transferee's application to the court;

(b) A copy of the transfer agreement;

(c) A copy of the disclosure statement required under section 25-3104; and

(d) Notice that an interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or by participating in the hearing, and notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed in order to be considered by the court. Written responses to the application shall be filed within fifteen days after service of the transferee's notice.



25-3106 Waiver prohibited; failure to meet conditions; effect.

The provisions of sections 25-3103 to 25-3105 may not be waived. No payee who proposes to make a transfer of structured settlement payment rights shall incur a penalty, forfeit an application fee or other payment, or otherwise incur any liability to the proposed transferee based on the failure of the transfer to satisfy the conditions of section 25-3104.



25-3107 Act; applicability.

The Structured Settlements Transfers Protection Act applies to any transfer of structured settlement payment rights under a transfer agreement entered into on or after January 1, 2002.



25-3201 Act, how cited.

Sections 25-3201 to 25-3207 shall be known and may be cited as the Uniform Conflict of Laws Limitations Act.



25-3202 Terms, defined.

For purposes of the Uniform Conflict of Laws Limitations Act:

(1) Claim means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute;

(2) State means a state, commonwealth, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country, or a political subdivision of any of them; and

(3) Resident means an individual who is domiciled in this state, a corporation that is either incorporated or has its principal place of business in this state, or an unincorporated entity that has its principal place of business in this state.



25-3203 Conflict of laws; limitation periods.

(1)(a) Except as provided by section 25-3205 and subsection (2) of this section, if a claim is substantively based:

(i) Upon the law of one other state, the limitation period of that state applies; or

(ii) Upon the law of more than one state, the limitation period of one of those states chosen by the law of conflict of laws of this state applies.

(b) The limitation period of this state applies to all other claims.

(2) If a cause of action arises outside of this state and the action is barred under the applicable statute of limitations of the place where it arose, the action may be maintained in this state if the plaintiff is a resident of this state who has owned the cause of action since it accrued and the cause of action is not barred under the applicable statute of limitations of this state.



25-3204 Rules applicable to computation of limitation period.

If the statute of limitations of another state applies to the assertion of a claim in this state, the other state’s relevant statutes and other rules of law governing tolling and accrual apply in computing the limitation period, but its statutes and other rules of law governing conflict of laws do not apply.



25-3205 Unfairness.

If the court determines that the limitation period of another state applicable under section 25-3203 or 25-3204 is substantially different from the limitation period of this state and has not afforded a fair opportunity to sue upon, or imposes an unfair burden in defending against, the claim, the limitation period of this state applies.



25-3206 Future claims.

The Uniform Conflict of Laws Limitations Act applies to claims accruing after July 14, 2006.



25-3207 Uniformity of application and construction.

The Uniform Conflict of Laws Limitations Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Conflict of Laws Limitations Act among states enacting it.



25-3301 Act, how cited.

Sections 25-3301 to 25-3309 shall be known and may be cited as the Nonrecourse Civil Litigation Act.



25-3302 Terms, defined.

For purposes of the Nonrecourse Civil Litigation Act:

(1) Civil litigation funding company means a person or entity that enters into a nonrecourse civil litigation funding transaction with a consumer;

(2) Consumer means a person residing or domiciled in Nebraska or who elects to enter into a transaction under the act, whether it be in person, over the Internet, by facsimile, or by any other electronic means, and who has a pending legal claim and is represented by an attorney at the time he or she receives the nonrecourse civil litigation funding;

(3) Legal claim means a civil claim or action; and

(4) Nonrecourse civil litigation funding means a transaction in which a civil litigation funding company purchases and a consumer assigns the contingent right to receive an amount of the potential proceeds of the consumer's legal claim to the civil litigation funding company out of the proceeds of any realized settlement, judgment, award, or verdict the consumer may receive in the legal claim.



25-3303 Contracts for nonrecourse civil litigation funding; right to cancel; notice; statements required.

(1) All contracts for nonrecourse civil litigation funding shall comply with the following requirements:

(a) The contract shall be completely filled in and contain on the front page, appropriately headed and in at least twelve-point bold type, the following disclosures:

(i) The total dollar amount to be funded to the consumer;

(ii) An itemization of one-time fees;

(iii) The total dollar amount to be repaid by the consumer, in six-month intervals for thirty-six months, and including all fees;

(iv) The total dollar amount in broker fees that are involved in the transaction; and

(v) The annual percentage rate of return, calculated as of the last day of each six-month interval, including frequency of compounding;

(b) The contract shall provide that the consumer may cancel the contract within five business days following the consumer's receipt of funds without penalty or further obligation. The contract shall contain the following notice written in a clear and conspicuous manner: "CONSUMER'S RIGHT TO CANCELLATION: YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR FURTHER OBLIGATION WITHIN FIVE BUSINESS DAYS FROM THE DATE YOU RECEIVE FUNDING FROM (insert name of civil litigation funding company)." The contract also shall specify that in order for the cancellation to be effective, the consumer shall either return the full amount of disbursed funds to the civil litigation funding company by delivering the civil litigation funding company's uncashed check to the civil litigation funding company's offices in person, within five business days after the disbursement of funds, or mail a notice of cancellation and include in that mailing a return of the full amount of disbursed funds in the form of the civil litigation funding company's uncashed check or a registered or certified check or money order, by insured, registered, or certified United States mail, postmarked within five business days after receiving funds from the civil litigation funding company, to the address specified in the contract for the cancellation;

(c) The contract shall contain the following statement in at least twelve-point boldface type: "THE CIVIL LITIGATION FUNDING COMPANY AGREES THAT IT SHALL HAVE NO RIGHT TO AND WILL NOT MAKE ANY DECISIONS WITH RESPECT TO THE CONDUCT OF THE UNDERLYING LEGAL CLAIM OR ANY SETTLEMENT OR RESOLUTION THEREOF AND THAT THE RIGHT TO MAKE THOSE DECISIONS REMAINS SOLELY WITH YOU AND YOUR ATTORNEY IN THE LEGAL CLAIM.";

(d) The contract shall contain an acknowledgment by the consumer that such consumer has reviewed the contract in its entirety;

(e) The contract shall contain the following statement in at least twelve-point boldface type located immediately above the place on the contract where the consumer's signature is required: "DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT COMPLETELY OR IF IT CONTAINS ANY BLANK SPACES. YOU ARE ENTITLED TO A COMPLETELY FILLED IN COPY OF THIS CONTRACT. BEFORE YOU SIGN THIS CONTRACT YOU SHOULD OBTAIN THE ADVICE OF AN ATTORNEY. DEPENDING ON THE CIRCUMSTANCES, YOU MAY WANT TO CONSULT A TAX, PUBLIC OR PRIVATE BENEFIT PLANNING, OR FINANCIAL PROFESSIONAL. YOU ACKNOWLEDGE THAT YOUR ATTORNEY IN THE LEGAL CLAIM HAS PROVIDED NO TAX, PUBLIC OR PRIVATE BENEFIT PLANNING, OR FINANCIAL ADVICE REGARDING THIS TRANSACTION.";

(f) The contract shall contain a written acknowledgment by the attorney representing the consumer in the legal claim that states all of the following:

(i) The attorney representing the consumer in the legal claim has reviewed the contract and all costs and fees have been disclosed including the annualized rate of return applied to calculate the amount to be paid by the consumer;

(ii) The attorney representing the consumer in the legal claim is being paid on a contingency basis per a written fee agreement;

(iii) All proceeds of the civil litigation will be disbursed via the trust account of the attorney representing the consumer in the legal claim or a settlement fund established to receive the proceeds of the civil litigation from the defendant on behalf of the consumer;

(iv) The attorney representing the consumer in the legal claim is following the written instructions of the consumer with regard to the nonrecourse civil litigation funding;

(v) The attorney representing the consumer in the legal claim shall not be paid or offered to be paid commissions or referral fees; and

(vi) Whether the attorney representing the consumer in the legal claim does or does not have a financial interest in the civil litigation funding company; and

(g) All contracts to the consumer shall have in plain language, in a box with bold fifteen-point font stating the following in capitalized letters: "IF THERE IS NO RECOVERY OF ANY MONEY FROM YOUR LEGAL CLAIM OR IF THERE IS NOT ENOUGH MONEY TO PAY THE CIVIL LITIGATION FUNDING COMPANY BACK IN FULL, YOU WILL NOT OWE THE CIVIL LITIGATION FUNDING COMPANY ANYTHING IN EXCESS OF YOUR RECOVERY UNLESS YOU HAVE VIOLATED THIS PURCHASE AGREEMENT.".

(2) If a dispute arises between the consumer and the civil litigation funding company concerning the contract for nonrecourse civil litigation funding, the responsibilities of the attorney representing the consumer in the legal claim shall be no greater than the attorney's responsibilities under the Nebraska Rules of Professional Conduct.



25-3304 Civil litigation funding company; prohibited acts.

(1) The civil litigation funding company shall not pay or offer to pay commissions or referral fees to any attorney or employee of a law firm or to any medical provider, chiropractor, or physical therapist or their employees for referring a consumer to the civil litigation funding company.

(2) The civil litigation funding company shall not accept any commissions, referral fees, or rebates from any attorney or employee of a law firm or any medical provider, chiropractor, or physical therapist or their employees.

(3) The civil litigation funding company shall not advertise false or intentionally misleading information regarding such company's product or services.

(4) The civil litigation funding company shall not knowingly provide nonrecourse civil litigation funding to a consumer who has previously sold and assigned an amount of such consumer's potential proceeds from the legal claim to another civil litigation funding company without first buying out that civil litigation funding company's entire accrued balance unless otherwise agreed in writing by the civil litigation funding companies and the consumer.



25-3305 Assessment of fees; restrictions; calculations.

(1) A civil litigation funding company may not assess fees for any period exceeding thirty-six months from the date of the contract with the consumer.

(2) Fees assessed by the civil litigation funding company shall compound at least semiannually but shall not compound based on any lesser time period.

(3) In calculating the annual percentage fee or rate of return, a civil litigation funding company shall include all charges payable directly or indirectly by the consumer and shall compute the rate based only on amounts actually received and retained by a consumer.



25-3306 Effect of communication on privileges.

No communication between the attorney and the civil litigation funding company as it pertains to the nonrecourse civil litigation funding contract shall limit, waive, or abrogate the scope or nature of any statutory or common-law privilege, including the work-product doctrine and the attorney-client privilege.



25-3307 Civil litigation funding company; registration required; application; form; renewal.

(1) Unless a civil litigation funding company has first registered pursuant to the Nonrecourse Civil Litigation Act, the civil litigation funding company cannot engage in the business of nonrecourse civil litigation funding.

(2) A civil litigation funding company shall submit an application of registration to the Secretary of State in a form prescribed by the Secretary of State. An application filed under this subsection is a public record and shall contain information that allows the Secretary of State to make an evaluation of the character, fitness, and financial responsibility of the company such that the Secretary of State may determine that the business will be operated honestly or fairly within the purposes of the act. For purposes of determining a civil litigation funding company's character, fitness, and financial responsibility, the Secretary of State shall request a company to submit: A copy of the company's articles of incorporation, articles of organization, certificate of limited partnership, or other organizational documents; proof of registration with a Nebraska registered agent; and proof of a surety bond or irrevocable letter of credit issued and confirmed by a financial institution authorized by law to transact business in the State of Nebraska that is equal to double the amount of the largest funding in the past calendar year or fifty thousand dollars, whichever is greater.

(3) A civil litigation funding company may apply to renew a registration by submitting an application for renewal in a form prescribed by the Secretary of State. An application filed under this subsection is a public record. The registration shall contain current information on all matters required in an original registration.



25-3308 Registration fee; renewal fee.

(1) An application for registration or renewal of registration under section 25-3307 shall be accompanied by either an application for registration fee or a renewal of registration fee, as applicable.

(2) The Secretary of State may, by rule and regulation, establish fees for applications for registration and renewals of registration at rates sufficient to cover the costs of administering the Nonrecourse Civil Litigation Act, in the event any such fees are required. Such fees shall be collected by the Secretary of State and remitted to the State Treasurer for credit to the Secretary of State Administration Cash Fund.



25-3309 Secretary of State; issue certificate of registration or renewal of registration; refusal to issue; grounds; suspend, revoke, or refuse renewal; temporary certificate; submission of data; contents; report.

(1) The Secretary of State shall issue a certificate of registration to a civil litigation funding company who complies with subsection (2) of section 25-3307 or a renewal of registration under subsection (3) of section 25-3307.

(2) The Secretary of State may refuse to issue a certificate of registration if the Secretary of State determines that the character, fitness, or financial responsibility of the civil litigation funding company are such as to warrant belief that the business will not be operated honestly or fairly within the purposes of the Nonrecourse Civil Litigation Act.

(3) The Secretary of State may suspend, revoke, or refuse to renew a certificate of registration for conduct that would have justified denial of registration under subsection (2) of section 25-3307 or for violating section 25-3304.

(4) The Secretary of State may deny, suspend, revoke, or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing. The Administrative Procedure Act applies to the Nonrecourse Civil Litigation Act.

(5) The Secretary of State may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

(6) The Secretary of State shall require a civil litigation funding company registered pursuant to the act to annually submit certain data, in a form prescribed by the Secretary of State that contains:

(a) The number of nonrecourse civil litigation fundings;

(b) The amount of nonrecourse civil litigation fundings;

(c) The number of nonrecourse civil litigation fundings required to be repaid by the consumer;

(d) The amount charged to the consumer, including, but not limited to, the annual percentage fee charged to the consumer and the itemized fees charged to the consumer; and

(e) The dollar amount and number of cases in which the realization to the civil litigation funding company was less than contracted.

(7) The Secretary of State shall annually prepare and electronically submit a report to the Clerk of the Legislature and to the Judiciary Committee of the Legislature on the status of nonrecourse civil litigation funding activities in the state. The report shall include aggregate information reported by registered civil litigation funding companies.



25-3401 Prisoner; civil actions; in forma pauperis litigation; limitation; finding by court that action was frivolous.

(1) For purposes of this section:

(a) Civil action means a legal action seeking monetary damages, injunctive relief, declaratory relief, or any appeal filed in any court in this state that relates to or involves a prisoner's conditions of confinement. Civil action does not include a motion for postconviction relief or petition for habeas corpus relief;

(b) Conditions of confinement means any circumstance, situation, or event that involves a prisoner's custody, transportation, incarceration, or supervision;

(c) Correctional institution means any state or local facility that incarcerates or detains any adult accused of, charged with, convicted of, or sentenced for any crime;

(d) Frivolous means the law and evidence supporting a litigant's position is wholly without merit or rational argument; and

(e) Prisoner means any person who is incarcerated, imprisoned, or otherwise detained in a correctional institution.

(2)(a) A prisoner who has filed three or more civil actions, commenced after July 19, 2012, that have been found to be frivolous by a court of this state or a federal court for a case originating in this state shall not be permitted to proceed in forma pauperis for any further civil actions without leave of court. A court shall permit the prisoner to proceed in forma pauperis if the court determines that the person is in danger of serious bodily injury.

(b) A court may include in its final order or judgment in any civil action a finding that the action was frivolous.

(c) A finding under subdivision (2)(b) of this section shall be reflected in the docket entries of the case.

(d) This subsection does not apply to judicial review of disciplinary procedures in adult institutions administered by the Department of Correctional Services governed by sections 83-4,109 to 83-4,123.






Chapter 26 - COURTS, MUNICIPAL; CIVIL PROCEDURE

26-101 Repealed. Laws 1984, LB 13, § 90.



26-101.01 Repealed. Laws 1971, LB 12, § 7.



26-102 Repealed. Laws 1984, LB 13, § 90.



26-102.01 Repealed. Laws 1984, LB 13, § 90.



26-102.02 Repealed. Laws 1984, LB 13, § 90.



26-102.03 Repealed. Laws 1984, LB 13, § 90.



26-103 Repealed. Laws 1984, LB 13, § 90.



26-103.01 Repealed. Laws 1984, LB 13, § 90.



26-104 Repealed. Laws 1984, LB 13, § 90.



26-105 Repealed. Laws 1984, LB 13, § 90.



26-106 Repealed. Laws 1984, LB 13, § 90.



26-106.01 Repealed. Laws 1959, c. 266, § 1.



26-106.02 Repealed. Laws 1959, c. 266, § 1.



26-106.03 Repealed. Laws 1971, LB 12, § 7; Laws 1971, LB 33, § 1.



26-106.04 Repealed. Laws 1971, LB 33, § 1.



26-107 Repealed. Laws 1984, LB 13, § 90.



26-107.01 Repealed. Laws 1972, LB 1032, § 287.



26-108 Repealed. Laws 1984, LB 13, § 90.



26-109 Repealed. Laws 1984, LB 13, § 90.



26-110 Repealed. Laws 1984, LB 13, § 90.



26-111 Repealed. Laws 1984, LB 13, § 90.



26-112 Repealed. Laws 1984, LB 13, § 90.



26-113 Repealed. Laws 1984, LB 13, § 90.



26-114 Repealed. Laws 1984, LB 13, § 90.



26-115 Transferred to section 24-585.



26-116 Repealed. Laws 1984, LB 13, § 90.



26-116.01 Repealed. Laws 1972, LB 1032, § 287.



26-117 Repealed. Laws 1984, LB 13, § 90.



26-118 Repealed. Laws 1984, LB 13, § 90.



26-118.01 Repealed. Laws 1971, LB 12, § 7.



26-119 Repealed. Laws 1984, LB 13, § 90.



26-120 Repealed. Laws 1984, LB 13, § 90.



26-121 Repealed. Laws 1972, LB 1032, § 287.



26-122 Repealed. Laws 1984, LB 13, § 90.



26-123 Repealed. Laws 1972, LB 1032, § 287.



26-124 Repealed. Laws 1972, LB 1032, § 287.



26-125 Repealed. Laws 1972, LB 1032, § 287.



26-126 Repealed. Laws 1972, LB 1032, § 287.



26-127 Repealed. Laws 1972, LB 1032, § 287.



26-128 Repealed. Laws 1972, LB 1032, § 287.



26-129 Repealed. Laws 1972, LB 1032, § 287.



26-130 Repealed. Laws 1972, LB 1032, § 287.



26-131 Repealed. Laws 1972, LB 1032, § 287.



26-132 Repealed. Laws 1972, LB 1032, § 287.



26-133 Repealed. Laws 1972, LB 1032, § 287.



26-134 Repealed. Laws 1972, LB 1032, § 287.



26-135 Repealed. Laws 1972, LB 1032, § 287.



26-136 Repealed. Laws 1972, LB 1032, § 287.



26-137 Repealed. Laws 1972, LB 1032, § 287.



26-138 Repealed. Laws 1972, LB 1032, § 287.



26-139 Repealed. Laws 1972, LB 1032, § 287.



26-140 Repealed. Laws 1972, LB 1032, § 287.



26-141 Repealed. Laws 1972, LB 1032, § 287.



26-142 Repealed. Laws 1972, LB 1032, § 287.



26-143 Repealed. Laws 1972, LB 1032, § 287.



26-144 Repealed. Laws 1972, LB 1032, § 287.



26-145 Repealed. Laws 1972, LB 1032, § 287.



26-146 Repealed. Laws 1972, LB 1032, § 287.



26-147 Repealed. Laws 1972, LB 1032, § 287.



26-148 Repealed. Laws 1972, LB 1032, § 287.



26-149 Repealed. Laws 1972, LB 1032, § 287.



26-150 Repealed. Laws 1972, LB 1032, § 287.



26-151 Repealed. Laws 1972, LB 1032, § 287.



26-151.01 Repealed. Laws 1972, LB 1032, § 287.



26-152 Repealed. Laws 1951, c. 67, § 15.



26-153 Repealed. Laws 1951, c. 67, § 15.



26-154 Repealed. Laws 1951, c. 67, § 15.



26-155 Repealed. Laws 1951, c. 67, § 15.



26-156 Repealed. Laws 1951, c. 67, § 15.



26-157 Repealed. Laws 1951, c. 67, § 15.



26-158 Repealed. Laws 1951, c. 67, § 15.



26-159 Repealed. Laws 1951, c. 67, § 15.



26-160 Repealed. Laws 1951, c. 67, § 15.



26-161 Repealed. Laws 1972, LB 1032, § 287.



26-162 Repealed. Laws 1972, LB 1032, § 287.



26-163 Repealed. Laws 1972, LB 1032, § 287.



26-164 Repealed. Laws 1972, LB 1032, § 287.



26-165 Repealed. Laws 1972, LB 1032, § 287.



26-166 Repealed. Laws 1972, LB 1032, § 287.



26-167 Repealed. Laws 1972, LB 1032, § 287.



26-168 Repealed. Laws 1972, LB 1032, § 287.



26-169 Repealed. Laws 1972, LB 1032, § 287.



26-170 Repealed. Laws 1972, LB 1032, § 287.



26-171 Repealed. Laws 1972, LB 1032, § 287.



26-172 Repealed. Laws 1972, LB 1032, § 287.



26-173 Repealed. Laws 1972, LB 1032, § 287.



26-173.01 Transferred to 33-139.01.



26-174 Repealed. Laws 1972, LB 1032, § 287.



26-175 Repealed. Laws 1972, LB 1032, § 287.



26-176 Repealed. Laws 1972, LB 1032, § 287.



26-177 Repealed. Laws 1972, LB 1032, § 287.



26-178 Repealed. Laws 1972, LB 1032, § 287.



26-179 Repealed. Laws 1972, LB 1032, § 287.



26-180 Repealed. Laws 1972, LB 1032, § 287.



26-181 Repealed. Laws 1972, LB 1032, § 287.



26-182 Repealed. Laws 1972, LB 1032, § 287.



26-183 Repealed. Laws 1972, LB 1032, § 287.



26-184 Repealed. Laws 1972, LB 1032, § 287.



26-185 Repealed. Laws 1972, LB 1032, § 287.



26-186 Repealed. Laws 1972, LB 1032, § 287.



26-187 Repealed. Laws 1972, LB 1032, § 287.



26-188 Repealed. Laws 1972, LB 1032, § 287.



26-189 Repealed. Laws 1972, LB 1032, § 287.



26-190 Repealed. Laws 1972, LB 1032, § 287.



26-191 Repealed. Laws 1972, LB 1032, § 287.



26-192 Repealed. Laws 1972, LB 1032, § 287.



26-193 Repealed. Laws 1972, LB 1032, § 287.



26-194 Repealed. Laws 1972, LB 1032, § 287.



26-195 Repealed. Laws 1972, LB 1032, § 287.



26-196 Repealed. Laws 1972, LB 1032, § 287.



26-197 Repealed. Laws 1972, LB 1032, § 287.



26-198 Repealed. Laws 1972, LB 1032, § 287.



26-199 Repealed. Laws 1972, LB 1032, § 287.



26-1,100 Transferred to section 24-537.



26-1,101 Repealed. Laws 1972, LB 1032, § 287.



26-1,102 Repealed. Laws 1972, LB 1032, § 287.



26-1,103 Transferred to section 24-538.



26-1,104 Transferred to section 24-541.



26-1,104.01 Transferred to section 24-542.



26-1,105 Transferred to section 24-543.



26-1,106 Transferred to section 24-544.



26-1,106.01 Repealed. Laws 1972, LB 1032, § 287.



26-1,107 Repealed. Laws 1972, LB 1032, § 287.



26-1,108 Repealed. Laws 1972, LB 1032, § 287.



26-1,109 Repealed. Laws 1972, LB 1032, § 287.



26-1,110 Repealed. Laws 1972, LB 1032, § 287.



26-1,111 Repealed. Laws 1972, LB 1032, § 287.



26-1,112 Transferred to section 24-547.



26-1,113 Repealed. Laws 1972, LB 1032, § 287.



26-1,114 Transferred to section 24-548.



26-1,115 Transferred to section 24-549.



26-1,116 Transferred to section 24-550.



26-1,117 Transferred to section 24-551.



26-1,118 Transferred to section 24-568.



26-1,119 Transferred to section 24-569.



26-1,120 Transferred to section 24-570.



26-1,121 Transferred to section 24-571.



26-1,122 Transferred to section 24-572.



26-1,123 Transferred to section 24-573.



26-1,124 Transferred to section 24-574.



26-1,125 Transferred to section 24-575.



26-1,126 Transferred to section 24-576.



26-1,127 Transferred to section 24-577.



26-1,128 Transferred to section 24-578.



26-1,129 Transferred to section 24-579.



26-1,130 Transferred to section 24-580.



26-1,131 Transferred to section 24-581.



26-1,132 Transferred to section 24-582.



26-1,133 Transferred to section 24-583.



26-1,134 Transferred to section 24-584.



26-1,135 Repealed. Laws 1972, LB 1032, § 287.



26-1,136 Repealed. Laws 1972, LB 1032, § 287.



26-1,137 Repealed. Laws 1972, LB 1032, § 287.



26-1,138 Repealed. Laws 1972, LB 1032, § 287.



26-1,139 Repealed. Laws 1972, LB 1032, § 287.



26-1,140 Repealed. Laws 1972, LB 1032, § 287.



26-1,141 Repealed. Laws 1972, LB 1032, § 287.



26-1,142 Repealed. Laws 1972, LB 1032, § 287.



26-1,143 Repealed. Laws 1972, LB 1032, § 287.



26-1,144 Repealed. Laws 1972, LB 1032, § 287.



26-1,145 Repealed. Laws 1972, LB 1032, § 287.



26-1,146 Repealed. Laws 1972, LB 1032, § 287.



26-1,147 Repealed. Laws 1972, LB 1032, § 287.



26-1,148 Repealed. Laws 1972, LB 1032, § 287.



26-1,149 Repealed. Laws 1972, LB 1032, § 287.



26-1,150 Repealed. Laws 1972, LB 1032, § 287.



26-1,151 Repealed. Laws 1972, LB 1032, § 287.



26-1,152 Repealed. Laws 1972, LB 1032, § 287.



26-1,153 Repealed. Laws 1972, LB 1032, § 287.



26-1,154 Repealed. Laws 1972, LB 1032, § 287.



26-1,155 Repealed. Laws 1972, LB 1032, § 287.



26-1,156 Repealed. Laws 1972, LB 1032, § 287.



26-1,157 Repealed. Laws 1972, LB 1032, § 287.



26-1,158 Repealed. Laws 1972, LB 1032, § 287.



26-1,159 Repealed. Laws 1972, LB 1032, § 287.



26-1,160 Repealed. Laws 1972, LB 1032, § 287.



26-1,161 Repealed. Laws 1972, LB 1032, § 287.



26-1,162 Repealed. Laws 1972, LB 1032, § 287.



26-1,163 Repealed. Laws 1972, LB 1032, § 287.



26-1,164 Repealed. Laws 1972, LB 1032, § 287.



26-1,165 Repealed. Laws 1972, LB 1032, § 287.



26-1,166 Repealed. Laws 1972, LB 1032, § 287.



26-1,167 Repealed. Laws 1972, LB 1032, § 287.



26-1,168 Repealed. Laws 1972, LB 1032, § 287.



26-1,169 Repealed. Laws 1972, LB 1032, § 287.



26-1,170 Repealed. Laws 1972, LB 1032, § 287.



26-1,171 Repealed. Laws 1972, LB 1032, § 287.



26-1,172 Transferred to section 24-595.



26-1,173 Transferred to section 24-596.



26-1,174 Transferred to section 24-597.



26-1,175 Transferred to section 24-598.



26-1,176 Transferred to section 24-599.



26-1,177 Transferred to section 24-5,100.



26-1,178 Transferred to section 24-5,101.



26-1,179 Transferred to section 24-5,102.



26-1,180 Transferred to section 24-5,103.



26-1,181 Transferred to section 24-5,104.



26-1,182 Transferred to section 24-5,105.



26-1,183 Transferred to section 24-5,106.



26-1,184 Repealed. Laws 1972, LB 1032, § 287.



26-1,185 Repealed. Laws 1972, LB 1032, § 287.



26-1,186 Repealed. Laws 1972, LB 1032, § 287.



26-1,187 Repealed. Laws 1972, LB 1032, § 287.



26-1,188 Repealed. Laws 1972, LB 1032, § 287.



26-1,189 Repealed. Laws 1972, LB 1032, § 287.



26-1,190 Repealed. Laws 1972, LB 1032, § 287.



26-1,191 Repealed. Laws 1972, LB 1032, § 287.



26-1,192 Repealed. Laws 1972, LB 1032, § 287.



26-1,193 Repealed. Laws 1972, LB 1032, § 287.



26-1,194 Repealed. Laws 1972, LB 1032, § 287.



26-1,195 Repealed. Laws 1972, LB 1032, § 287.



26-1,196 Repealed. Laws 1972, LB 1032, § 287.



26-1,197 Repealed. Laws 1972, LB 1032, § 287.



26-1,198 Repealed. Laws 1972, LB 1032, § 287.



26-1,199 Repealed. Laws 1972, LB 1032, § 287.



26-1,200 Repealed. Laws 1972, LB 1032, § 287.



26-1,201 Repealed. Laws 1972, LB 1032, § 287.



26-1,202 Repealed. Laws 1984, LB 13, § 90.



26-1,203 Repealed. Laws 1984, LB 13, § 90.



26-201 Repealed. Laws 1969, c. 74, § 9.



26-202 Repealed. Laws 1969, c. 74, § 9.



26-203 Repealed. Laws 1969, c. 74, § 9.



26-204 Repealed. Laws 1969, c. 74, § 9.



26-205 Repealed. Laws 1969, c. 74, § 9.



26-206 Repealed. Laws 1969, c. 74, § 9.



26-207 Repealed. Laws 1969, c. 74, § 9.



26-208 Repealed. Laws 1969, c. 74, § 9.



26-209 Repealed. Laws 1969, c. 74, § 9.



26-210 Repealed. Laws 1969, c. 74, § 9.



26-211 Repealed. Laws 1969, c. 74, § 9.



26-212 Repealed. Laws 1969, c. 74, § 9.



26-213 Repealed. Laws 1969, c. 74, § 9.



26-214 Repealed. Laws 1969, c. 74, § 9.






Chapter 27 - COURTS; RULES OF EVIDENCE

27-101 Rule 101. Scope.

These rules govern proceedings in the courts of the State of Nebraska, except to the extent and with the exceptions stated in section 27-1101.

In proceedings where the Nebraska Evidence Rules apply, the admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial discretion is involved only when the rules make discretion a factor in determining admissibility. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

When a state evidence rule is substantially similar to a corresponding federal rule of evidence, state courts may look to federal decisions interpreting the corresponding federal rule for guidance in construing the state rule. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Where the Nebraska Evidence Rules commit the evidentiary question at issue to the discretion of the trial court, an appellate court reviews the admissibility of evidence for an abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

At a juvenile adjudication hearing, the admissibility of evidence is governed by the customary rules of evidence used in trials without a jury. The Nebraska Evidence Rules do not apply at a dispositional hearing. The requirements of due process control a dispositional hearing and the type of evidence which may be used by the State. In re Interest of O.L.D. and M.D.D., 1 Neb. App. 471, 499 N.W.2d 552 (1993).



27-102 Rule 102. Purpose and construction.

These rules shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

Requiring a renewed objection in the case of a motion in limine, including a motion to redact, is consistent with the principles of “fairness in administration,” discovery of truth, and just determination identified in this section. State v. Huston, 285 Neb. 11, 824 N.W.2d 724 (2013).

Ruling on admissibility of evidence are discretionary with the trial judge. State v. King, 197 Neb. 729, 250 N.W.2d 655 (1977).



27-103 Rule 103. Rulings on evidence; effect of erroneous ruling; objection; offer of proof; record of offer and ruling; hearing of jury; plain error.

(1) Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

(a) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if a specific ground was not apparent from the context; or

(b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked.

(2) The judge may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. He may direct the making of an offer in question and answer form.

(3) In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

(4) Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the judge.

1. Offer of proof

2. Timely objection

3. Substantial rights

4. Specific objection

5. Miscellaneous

1. Offer of proof

In order to predicate error upon a ruling of the court refusing to permit a witness to testify, or to answer a specific question, the record must show an offer to prove the facts sought to be elicited. State v. Schreiner, 276 Neb. 393, 754 N.W.2d 742 (2008); Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Subsection (1)(b) of this section allows an appellate court to find error in an exclusionary ruling when the substance of the evidence was apparent from the context even without an offer of proof. State v. Rodriguez, 272 Neb. 930, 726 N.W.2d 157 (2006).

Pursuant to subsection (1)(b) of this section, error may not be predicated upon a ruling of a trial court excluding testimony of a witness unless the substance of the evidence to be offered by the testimony was made known to the trial judge by offer or was apparent from the context within which the questions were asked. In order to predicate error upon a ruling of the court refusing to permit a witness to testify, or to answer a specific question, the record must show an offer to prove the facts sought to be elicited. Anderson by and through Anderson/Couvillon v. Nebraska Dept. of Soc. Servs., 253 Neb. 813, 572 N.W.2d 362 (1998).

In order to preserve any error before the Supreme Court, the party opposing a motion in limine which was granted must make an offer of proof outside the presence of the jury unless the evidence is apparent from the context in which the questions were asked. Thrift Mart v. State Farm Fire & Cas. Co., 251 Neb. 448, 558 N.W.2d 531 (1997).

In order to preserve error before the Supreme Court, the party opposing a motion in limine which was granted must make an offer of proof outside the presence of the jury unless the evidence is apparent from the context within which the questions were asked. McCune v. Neitzel, 235 Neb. 754, 457 N.W.2d 803 (1990).

Where, on objection, a ruling excluding evidence is made, an offer of proof is generally a prerequisite to our review on appeal unless it is apparent from the context within which the question was asked that the answer would have been material and competent. Hulse v. Schelkopf, 220 Neb. 617, 371 N.W.2d 673 (1985); State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

In an offer of proof, only the substance of excluded testimony must be disclosed. If the substance of the evidence is apparent from the context in which the question is asked, an offer of proof is not necessary. Birkel v. Hassebrook Farm Serv., 219 Neb. 286, 363 N.W.2d 148 (1985).

Error may not be predicated on district court's failure to admit evidence if no offer of proof is made. Morris v. Laaker, 213 Neb. 868, 331 N.W.2d 807 (1983).

Where no offer of proof was made error cannot be predicated on a ruling excluding evidence. Schwartz v. Selvage, 203 Neb. 158, 277 N.W.2d 681 (1979).

Where evidence is excluded, an offer of proof is generally a prerequisite to review on appeal. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).

Pursuant to subsection (1)(b) of this section, a party's failure to make an offer of proof or ensure the record reflected the substance of excluded witnesses' testimony prevents appellate review of the trial court's exclusion of the testimony. Zuco v. Tucker, 9 Neb. App. 155, 609 N.W.2d 59 (2000).

2. Timely objection

This section differs from Federal Rule of Evidence 103 in that it requires an objection in the case of all rulings admitting evidence in order for error to be predicated upon such ruling on appeal, even when the court previously considered the admissibility of evidence during in limine proceedings. State v. Huston, 285 Neb. 11, 824 N.W.2d 724 (2013).

An objection made at trial after the close of the State’s case in chief fails to preserve the question of the admissibility of exhibits which were the subjects of previous motions to suppress. In re Interest of Ashley W., 284 Neb. 424, 821 N.W.2d 706 (2012).

An untimely renewal of an objection, even though the subject of a previous motion to suppress, will waive the objection. In re Interest of Ashley W., 284 Neb. 424, 821 N.W.2d 706 (2012).

The defendant failed to preserve for appellate review a challenge to the admission of exhibits reoffered at his second habitual criminal hearing following remand when counsel's only stated ground for the objection was that he was not the counsel of record at the original hearing and was not sure the proper objections were made to the exhibits at the original hearing. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

Under subsection (1)(a) of this section, when counsel for a party specifically states in the trial court that he has no objection to the introduction of certain documents, he cannot on appeal urge that they were improperly certified or authenticated and, for that reason, not admissible. Jacobson v. Higgins, 243 Neb. 485, 500 N.W.2d 558 (1993).

In a criminal trial, after a pretrial hearing and order overruling a defendant's motion to suppress evidence, the defendant must perform the additional procedural step of objecting at trial to the admission of the evidence which was the subject of the suppression motion in order to preserve the question of admissibility for appeal. State v. Rodgers, 237 Neb. 506, 466 N.W.2d 537 (1991); State v. Mahlin, 236 Neb. 818, 464 N.W.2d 312 (1991); State v. Pointer, 224 Neb. 892, 402 N.W.2d 268 (1987).

Objection was not timely when it was made after the exhibit was received in evidence. Objection to the admission of evidence is not timely unless it is made at the earliest opportunity after the ground for the objection becomes apparent. State v. Rodgers, 237 Neb. 506, 466 N.W.2d 537 (1991).

To preserve a claimed error in the admission of evidence, a party must make a timely objection which specifies the ground of the objection to the offered evidence. State v. Cox, 231 Neb. 495, 437 N.W.2d 134 (1989).

If a party does not make a timely objection to evidence under subsection (1)(a) of this statute, the party waives the right on appeal to assert prejudicial error in the reception of such evidence. State v. Todd, 226 Neb. 906, 416 N.W.2d 13 (1987).

Defendant did not preserve, for appeal, alleged error in trial court's overruling his motion to suppress physical evidence, where defendant did not object at trial to the receipt of the evidence, but stipulated to its introduction. State v. Roggenkamp, 224 Neb. 914, 402 N.W.2d 682 (1987).

3. Substantial rights

In a civil case, the admission or exclusion of evidence is not reversible error unless it unfairly prejudiced a substantial right of the complaining party. Werner v. County of Platte, 284 Neb. 899, 824 N.W.2d 38 (2012).

In a civil case, to constitute reversible error, admission or exclusion of evidence must unfairly prejudice a substantial right of a litigant complaining about such evidence admitted or excluded. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992); Huffman v. Huffman, 236 Neb. 101, 459 N.W.2d 215 (1990); Alliance Nat. Bank v. State Surety Co., 223 Neb. 403, 390 N.W.2d 487 (1986).

Under subsection (1) of this section, alleged error in the exclusion of offered testimony is of no avail if the same testimony, or testimony to the same effect, had been, or was afterward, allowed to be given by the same witness. Rose v. City of Lincoln, 234 Neb. 67, 449 N.W.2d 522 (1989).

An error is prejudicial unless it can be said that the error was harmless beyond a reasonable doubt. State v. Lenz, 227 Neb. 692, 419 N.W.2d 670 (1988).

Error may be predicated on a ruling excluding evidence if a substantial right of the party is affected and the substance of the evidence is apparent from the context. Lincoln East Bancshares v. Rierden, 225 Neb. 440, 406 N.W.2d 337 (1987).

Exclusion of the statement of the insurance adjuster affected the plaintiff's substantial right to present reliable evidence on causation. Bump v. Firemen's Ins. Co., 221 Neb. 678, 380 N.W.2d 268 (1986).

With regard to the rule that error may not be predicated upon a ruling excluding evidence unless a substantial right of the party is affected and unless "the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked", it would be an unusual circumstance where an offer of proof would not be required in order to enable the trial court, and the appellate courts, to know what the evidence is which the questioner seeks to elicit. State v. Eldred, 5 Neb. App. 424, 559 N.W.2d 519 (1997).

Under subsection (1)(b) of this section, a substantial right of plaintiff was not affected by the trial court's refusal to admit plaintiff's alleged rebuttal evidence. Stern v. On Time Freight Sys., 1 Neb. App. 302, 493 N.W.2d 348 (1992).

4. Specific objection

Stating “[n]o further objection” is not a valid objection under this section when the grounds for the alleged objection are not apparent from the context. State v. Huston, 285 Neb. 11, 824 N.W.2d 724 (2013).

The context of an objection does not include the objections made in a pretrial motion when that motion was filed almost 2 months prior to the evidentiary ruling and the connection between the objection and the pretrial motion was not unquestionably apparent. State v. Huston, 285 Neb. 11, 824 N.W.2d 724 (2013).

The requirement in this section that the specific ground of an objection be apparent is not met by referring to a pretrial motion that contained multiple objections without specifically identifying the grounds for objection at trial. State v. Huston, 285 Neb. 11, 824 N.W.2d 724 (2013).

Unless an objection to offered evidence is sufficiently specific to enlighten the trial court and enable it to pass upon the sufficiency of such objection and to observe the alleged harmful bearing of the evidence from the standpoint of the objector, no question can be presented therefrom on appeal. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

The duty rests on defendant, after denial of a motion to suppress, to object at trial to the admission of the evidence and to state the specific grounds of the objection if a specific ground is not apparent from the context in which the objection was made. State v. Farrell, 242 Neb. 877, 497 N.W.2d 17 (1993).

A true objection does not wander among the Nebraska Evidence Rules in the hope of eventually ending its odyssey at the doorstep of a particular rule of evidence; in seeking to exclude evidence, counsel must adhere to a basic and straightforward approach: tell the court the reason why the evidence is inadmissible. State v. Coleman, 239 Neb. 800, 478 N.W.2d 349 (1992).

To preserve a claimed error in the admission of evidence, a party must make a timely objection which specifies the ground of the objection to the offered evidence. State v. Cox, 231 Neb. 495, 437 N.W.2d 134 (1989).

A party is barred from asserting a different ground for his objection to the admission of evidence on appeal than was offered before the trier of fact. Rocek v. Department of Public Institutions, 225 Neb. 247, 404 N.W.2d 414 (1987).

5. Miscellaneous

The Nebraska Supreme Court has excused an attorney’s failure to object in circumstances where the need to object was not reasonably apparent. In re Interest of Ashley W., 284 Neb. 424, 821 N.W.2d 706 (2012).

While on rulings admitting evidence the focus is on the ground for exclusion urged at trial, on rulings excluding evidence, the focus is on whether the substance of the evidence was made known at trial. As a result, the rule that one may not on appeal assert a ground for excluding improperly admitted evidence that differs from that urged in the objection made to the trial court, State v. Bray, 243 Neb. 886, 503 N.W.2d 221 (1993), does not come into play when dealing with evidence which was improperly excluded. Cockrell v. Garton, 244 Neb. 359, 507 N.W.2d 38 (1993).

An exhibit offered at trial but not received by the trial court is required to be included in the record in order to allow an appellate court— where an alleged error in refusing to receive the exhibit is properly raised in an appeal— to effectively review the court's decision. Dinges v. Dinges, 16 Neb. App. 275, 743 N.W.2d 662 (2008).



27-104 Rule 104. Preliminary questions; questions of admissibility, generally; relevancy conditioned on fact; hearing of jury; testimony by accused; weight and credibility.

(1) Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the judge, subject to the provisions of subsection (2) of this section.

(2) When the relevancy of evidence depends upon the fulfillment of a condition of fact, the judge shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(3) Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require, or when an accused is a witness, if he so requests.

(4) The accused does not, by testifying upon a preliminary matter, subject himself to cross-examination as to other issues in the case.

(5) This rule does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

1. Qualification of witness as expert

2. Miscellaneous

1. Qualification of witness as expert

Per subsection (1) of this section, a trial court's factual finding concerning a determination whether a witness qualifies as an expert under section 27-702 will be upheld on appeal unless clearly erroneous. State v. Lopez, 249 Neb. 634, 544 N.W.2d 845 (1996).

A trial court's ruling regarding a witness' qualification as an expert will be upheld unless such ruling is clearly erroneous. State v. Stahl, 240 Neb. 501, 482 N.W.2d 829 (1992); In re Interest of C.W. et al., 239 Neb. 817, 479 N.W.2d 105 (1992); State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Whether a witness is qualified to testify as an expert under section 27-702 is a preliminary question of admissibility for a trial court under subsection (1) of this section. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Subsection (1) of this section serves as a guidepost under parental termination cases regarding whether a witness is qualified to testify as an expert. In re Interest of Phoebe S. and Rebekah S., 11 Neb. App. 919, 664 N.W.2d 470 (2003).

Under subsection (1) of this section, the trial court's admission of testimony by banker as expert witness regarding security agreement was not an abuse of discretion. Skiles v. Security State Bank, 1 Neb. App. 360, 494 N.W.2d 355 (1992).

2. Miscellaneous

In a criminal case, the Nebraska rules of evidence do not apply to hearings to determine preliminary questions of admissibility, including suppression hearings. State v. Piper, 289 Neb. 364, 855 N.W.2d 1 (2014).

This section was never intended to treat preliminary questions of admissibility differently than Fed. R. Evid. 104(a). State v. Piper, 289 Neb. 364, 855 N.W.2d 1 (2014).

Unlike its counterpart in the Federal Rules of Evidence, subsection (1) of this section requires a court to first determine whether evidence is admissible under the hearsay rules before considering whether it is properly authenticated. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A trial court has broad discretion in determining how to perform its gatekeeper function, and nothing prohibits it from hearing a Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), motion during trial. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

A hearing on preliminary matters concerning admissibility of evidence shall be conducted when the interests of justice require, or when a defendant is a witness, if the defendant so requests. State v. Olsan, 231 Neb. 214, 436 N.W.2d 128 (1989).

At a hearing to suppress evidence, the court, as the trier of fact, is the sole judge of the credibility of witnesses and the weight to be given to their testimony and other evidence. The Supreme Court will uphold the trial court's finding of fact in a suppression hearing unless those findings are clearly wrong. State v. Vann, 230 Neb. 601, 432 N.W.2d 810 (1988).

Whether the State has established a prima facie case of conspiracy, thereby constituting anything within execution or furtherance of the common purpose as the act of every coconspirator, is a preliminary question for the trial court. State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987).

Pursuant to subsection (3) of this section, the voluntariness of a statement is first determined by the trial court as a matter of law out of the presence of the jury. If the court finds the statement to be voluntary and admissible, the question of voluntariness is submitted to the jury which, by appropriate evidence, must be satisfied that the statement is voluntary. State v. Bodtke, 219 Neb. 504, 363 N.W.2d 917 (1985).



27-105 Rule 105. Limited admissibility.

When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the judge, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.

While the giving of a limiting instruction is mandatory when requested, it is within the trial court's discretion whether to give a limiting instruction contemporaneously with the testimony or in the general instructions to the jury. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).



27-106 Rule 106. Remainder of or related writings or recorded statements; action of judge.

(1) When part of an act, declaration, conversation or writing is given in evidence by one party, the whole on the same subject may be inquired into by the other. When a letter is read, all other letters on the same subject between the same parties may be given. When a detached act, declaration, conversation or writing is given in evidence, any other act, declaration or writing which is necessary to make it fully understood, or to explain the same, may also be given in evidence.

(2) The judge may in his discretion either require the party thus introducing part of a total communication to introduce at that time such other parts as ought in fairness to be considered contemporaneously with it, or may permit another party to do so at that time.

When prior testimony of a witness is introduced out of context and leaves a false impression, additional evidence, even if otherwise inadmissible, may be introduced to qualify and explain the previous testimony. Nickell v. Russell, 260 Neb. 1, 614 N.W.2d 349 (2000).

Because this section is concerned with the danger of admitting a statement out of context, additional evidence is admissible only if it qualifies or explains the previous testimony. Under this section, when defense counsel leaves a false impression, the trial court may allow the use of otherwise inadmissible evidence to clarify or complete an issue opened up by defense counsel. Under this section, the trial court must determine whether the additional evidence which the proponent seeks to admit is relevant to the issues in the case and the trial court need admit only that part of the evidence which qualifies or explains the evidence offered by the opponent. In applying this section, once relevance of the additional evidence has been established, the trial court must address the second half of the test for admissibility, and should do so by asking: (1) Does it explain the admitted evidence? (2) Does it place the admitted evidence in context? (3) Will admitting it avoid misleading the trier of fact? (4) Will admitting it ensure a fair and impartial understanding of all the evidence? State v. Schrein, 244 Neb. 136, 504 N.W.2d 827 (1993).

Under this section the admission of evidence is not a matter of right, but rests with the sound discretion of the court. State v. Coffman, 227 Neb. 149, 416 N.W.2d 243 (1987).

Generally, the rule of completeness is concerned with the danger of admitting a statement out of context. When this danger is not present, it is not an abuse of discretion to fail to require the production of the remainder or, if it cannot be produced, to fail to exclude the evidence. Chirnside v. Lincoln Tel. & Tel. Co., 224 Neb. 784, 401 N.W.2d 489 (1987).

The general rule regarding admissibility of tape recordings is that they are admissible as evidence of such conversations and in corroboration of oral testimony, provided proper foundation is laid. The rule of completeness is concerned with danger of admitting a statement out of context. Where this danger is not present it is not an abuse of discretion to fail to require production of the entire statement. State v. Manchester, 213 Neb. 670, 331 N.W.2d 776 (1983).



27-201 Rule 201. Judicial notice of adjudicative facts; kinds of facts; when discretionary; when mandatory; opportunity to be heard; time of taking notice; instructing jury.

(1) This rule governs only judicial notice of adjudicative facts.

(2) A judicially noticed fact must be one not subject to reasonable dispute in that it is either (a) generally known within the territorial jurisdiction of the trial court or (b) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

(3) A judge or court may take judicial notice, whether requested or not.

(4) A judge or court shall take judicial notice if requested by a party and supplied with the necessary information.

(5) A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken.

(6) Judicial notice may be taken at any stage of the proceeding.

(7) In a civil action or proceeding, the judge shall instruct the jury to accept as conclusive any fact judicially noticed. In a criminal case, the judge shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed.

1. Adjudicative fact

2. Judicial notice

3. Miscellaneous

1. Adjudicative fact

Adjudicative facts within the meaning of this section are simply the facts as developed in a particular case, as distinguished from legislative facts, which are established truths, facts, or pronouncements that do not change from case to case but apply universally. Hagelstein v. Swift-Eckrich, 257 Neb. 312, 597 N.W.2d 394 (1999).

A fact is adjudicative if the fact affects the determination of a controverted issue in litigation. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

To be judicially noticed, a fact must be uniform and fixed with no doubt as to the fact itself or that it is a matter of common knowledge. Indoor Recreation Enterprises, Inc. v. Douglas, 194 Neb. 715, 235 N.W.2d 398 (1975).

2. Judicial notice

A court may judicially notice adjudicative facts, which are not subject to reasonable dispute, at any stage of the proceeding. Pennfield Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008).

An appellate court may take judicial notice of a document, including briefs filed in an appeal, in a separate but related action concerning the same subject matter in the same court. Pennfield Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008).

In interwoven and interdependent cases, an appellate court may examine its own records and take judicial notice of the proceedings and judgment in a former action involving one of the parties. Pennfield Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008).

The formal introduction into evidence of a court's own prior proceedings should be done by individually noticing those elements considered relevant and competent for the issues presented. Strunk v. Chromy-Strunk, 270 Neb. 917, 708 N.W.2d 821 (2006).

A juvenile court has a right to examine its own records and take judicial notice of its own proceedings and judgment in an interwoven and dependent controversy where the same matters have already been considered and determined. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

When cases are interwoven and interdependent and the controversy involved has already been considered and determined by the court in a former proceeding involving one of the parties now before it, the court has the right to examine its own records and take judicial notice of its own proceedings and judgments in the former action. Appellate courts in this state may take judicial notice of a document, including briefs filed in an appeal, in a separate but related action concerning the same subject matter in the same court. Jessen v. Jessen, 259 Neb. 644, 611 N.W.2d 834 (2000).

A trial court cannot take judicial notice of disputed allegations. In re Interest of N.M. and J.M., 240 Neb. 690, 484 N.W.2d 77 (1992).

A trial court may use appropriate judicial notice in resolving a motion for summary judgment. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

The existence of court records and certain judicial action reflected in a court's records are an appropriate subject for judicial notice. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

An entire trial record cannot be said to fall within the definition of a judicially noted fact as set out in subsection (2) of this section. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

When a fact is neither generally known within the trial court's territorial jurisdiction nor capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned, judicial notice of an adjudicative fact is improper. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

In a suit on a promissory note, the trial court may take judicial notice of a security agreement signed by the parties contemporaneously with the note when the agreement had been attached as an exhibit to a petition in a separate subsequent action between the same parties and in the same court. State Security Savings Co. v. Pelster, 207 Neb. 158, 296 N.W.2d 702 (1980).

Defendant's claim that a city prosecutor is without authority to prosecute using wiretap evidence was rejected and court took judicial notice of the status and official positions of public officers in the court's jurisdiction. State v. Kolosseus, 198 Neb. 404, 253 N.W.2d 157 (1977).

When offering evidence from prior hearings in a proceeding to terminate parental rights, papers requested to be noticed must be marked, identified and made a part of the record. Testimony must be transcribed, properly certified, marked, and made a part of the record. In re Interest of Tabitha J., 5 Neb. App. 609, 561 N.W.2d 252 (1997).

3. Miscellaneous

Existence of court records and certain judicial action reflected in a court's record are, in accordance with this section, facts which are capable of accurate and ready determination by resort to sources whose accuracy cannot be reasonably questioned. Hagelstein v. Swift-Eckrich, 257 Neb. 312, 597 N.W.2d 394 (1999); State v. Dandridge, 255 Neb. 364, 585 N.W.2d 433 (1998).

The existence of court records and certain judicial action reflected in a court's record are, in accordance with subsection (2)(b) of this section, facts which are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned. A court may, therefore, judicially notice existence of its records and the records of another court, but judicial notice of facts reflected in a court's records is subject to the doctrine of collateral estoppel or of res judicata. Dairyland Power Co-op v. State Bd. of Equal. and Assessment, 238 Neb. 696, 472 N.W.2d 363 (1991).

Judicial notice of facts reflected in a court's records is subject to the doctrine of collateral estoppel or of res judicata. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

Judicial notice of an adjudicative fact is a species of evidence, which, if relevant as an ultimate fact or a fact from which an ultimate fact may be inferred, is received without adherence to the Nebraska Evidence Rules otherwise applicable to admissibility of evidence and establishes a fact without formal evidentiary proof. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

When neither of the alternative tests prescribed in subsection (2) of this section is satisfied, judicial notice of an adjudicative fact is improper. Everson v. O'Kane, 11 Neb. App. 74, 643 N.W.2d 396 (2002).



27-301 Rule 301. Presumptions in general.

In all cases not otherwise provided for by statute or by these rules a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence.

The concept referred to as a "presumption of undue influence" in will contests is not a true presumption. In re Estate of Clinger, 292 Neb. 237, 872 N.W.2d 37 (2015).

The trial court did not err in refusing a proposed instruction on a presumption of undue influence where both the contestant and the proponent had met their respective burdens of production of evidence. In re Estate of Clinger, 292 Neb. 237, 872 N.W.2d 37 (2015).

In all cases not otherwise provided for by statute or by such rules, a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence. This rule applies to the rebuttable presumption that an opinion regarding loss of earning capacity expressed by a vocational rehabilitation counselor appointed or selected pursuant to section 48-162.01(3) is correct. Variano v. Dial Corp., 256 Neb. 318, 589 N.W.2d 845 (1999).

The regulatory presumption contained in Neb. Admin. Code tit. 469, ch. 2, section 2-009.07B4 (1985), that the gratuitous transfer of an applicant's home within two years before moving into a different facility is presumed to be the transfer of a resource to qualify for public assistance, does not come within the ambit of this section of the Nebraska Evidence Rules. Meier v. State, 227 Neb. 376, 417 N.W.2d 771 (1988).

The "presumption of undue influence" is not a presumption within the ambit and meaning of section 27-301. Anderson v. Claussen, 200 Neb. 74, 262 N.W.2d 438 (1978).

A presumption of undue influence in executing deeds is not a presumption contemplated by this section and the burden of proof on the issue of undue influence remains on the contestant. Golgert v. Smidt, 197 Neb. 667, 250 N.W.2d 628 (1977).

In contested will case, the "presumption of undue influence" is not a presumption within the ambit and meaning of this section. McGowan v. McGowan, 197 Neb. 596, 250 N.W.2d 234 (1977).



27-302 Rule 302. Applicability of federal law in civil cases.

In civil actions and proceedings, the effect of a presumption respecting a fact which is an element of a claim or defense as to which federal law supplies the rule of decision is determined in accordance with the federal law.



27-303 Rule 303. Presumptions in criminal cases; scope; submission to jury; instruction to jury.

(1) Except as otherwise provided by statute, in criminal cases, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this rule.

(2) The judge is not authorized to direct the jury to find a presumed fact against the accused. When the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge may submit the question of guilt or of the existence of the presumed fact to the jury, if, but only if, a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. When the presumed fact has a lesser effect, its existence may be submitted to the jury if the basic facts are supported by substantial evidence, or are otherwise established, unless the evidence as a whole negatives the existence of the presumed fact.

(3) Whenever the existence of a presumed fact against the accused is submitted to the jury, the judge shall give an instruction that the law declares that the jury may regard the basic facts as sufficient evidence of the presumed fact but does not require it to do so. In addition, if the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge shall instruct the jury that its existence must, on all the evidence, be proved beyond a reasonable doubt.

When a trial court instructs a jury on an inference regarding a specific fact or set of facts, the instruction must specifically include a statement explaining to the jury that it may regard the basic facts as sufficient evidence of the inferred fact, but that it is not required to do so; the instruction must also explain that the existence of the inferred facts must, on all the evidence, be proved beyond a reasonable doubt. State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011).

References to "presumptions" in this section necessarily include "inferences." Instructions as to presumptions in criminal cases must conform to the requirements of this section. State v. Parks, 245 Neb. 205, 511 N.W.2d 774 (1994).

Under subsection (3) of this section, whenever the jury in a criminal trial is instructed as to the presumption of possession found in section 28-1212, the jury must also be instructed that it is not required to accept the presumption. State v. Stalder, 231 Neb. 896, 438 N.W.2d 498 (1989).



27-401 Rule 401. Relevant evidence, defined.

Relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

1. Probative value

2. Relevancy determined

3. Admissibility

4. Miscellaneous

1. Probative value

An airline ticket stub found in the defendant's pocket, which showed that the defendant had a seat on a flight from Los Angeles, California, to Las Vegas, Nevada, and from which it could be inferred that he lied to a state trooper about driving straight back to Michigan from Washington, was probative of the defendant's consciousness of guilt and, thus, relevant in the prosecution for possession of a controlled substance with intent to deliver. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Unlike general denials of guilt, a defendant's exculpatory statements of fact that are proved to be false at trial are probative of the defendant's consciousness of guilt. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section, the trial court's decision will not be reversed absent an abuse of discretion. For evidence to be relevant under this section, all that must be established is a rational, probative connection, however slight, between the offered evidence and a fact of consequence. Snyder v. Contemporary Obstetrics & Gyn., P.C., 258 Neb. 643, 605 N.W.2d 782 (2000).

If an expert's testimony lacks probative value, the testimony is irrelevant and is inadmissible. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Evidence is probative if it tends in any degree to alter the probability of a material fact. State v. Rowland, 234 Neb. 846, 452 N.W.2d 758 (1990).

This section requires only that the degree of probativeness be something more than nothing. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Evidence is probative if it tends in any degree to alter the probability of a material fact. State v. Oliva, 228 Neb. 185, 422 N.W.2d 53 (1988).

While prosecutorial need alone does not mean probative value outweighs prejudice, the more essential the evidence, the greater its probative value, and the less likely that a trial court should order the evidence excluded. State v. Bostwick, 222 Neb. 631, 385 N.W.2d 906 (1986).

Relevance, as used in the code, embraces concepts the court formerly referred to as competent or material. Jones v. Tranisi, 212 Neb. 843, 326 N.W.2d 190 (1982).

Relevant evidence is evidence having a tendency to make the existence of any fact of consequence in the action more probable or less probable than it would be without the evidence. Herman v. Midland Ag. Service, Inc., 200 Neb. 356, 264 N.W.2d 161 (1978).

2. Relevancy determined

The relevance of DNA evidence depends on whether it tends to include or exclude an individual as the source of a biological sample. Nebraska case law generally requires that DNA testing results be accompanied by statistical evidence or a probability assessment that explains whether the results tend to include or exclude the individual as a potential source. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

Unless the State presents the statistical significance of DNA testing results that shows a defendant cannot be excluded as a potential source in a biological sample, the results are irrelevant. They are irrelevant because they do not help the fact finder assess whether the defendant is or is not the source of the sample. And because of the significance that jurors will likely attach to DNA evidence, the value of inconclusive testing results is substantially outweighed by the danger that the evidence will mislead the jurors. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

The term "pertinent" as used within the context of section 27-404(1)(b) is synonymous with the term "relevant" as used in this section. State v. Floyd, 277 Neb. 502, 763 N.W.2d 91 (2009).

Evidence is "relevant" if it tends in any degree to alter the probability of a material fact. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Evidence of a defendant's consciousness of guilt is relevant as a circumstance supporting an inference that the defendant is guilty of the crime charged. When the evidence is sufficient to justify an inference that the defendant acted with consciousness of guilt, the fact finder can consider such evidence even if the conduct could be explained in another way. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Relevancy of evidence requires only that the degree of probativeness be something more than nothing. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

The exercise of judicial discretion is implicit in determining the relevance of evidence, and a trial court's decision regarding relevance will not be reversed absent an abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

In the absence of competent evidence establishing that merely possessing material dealing with adult heterosexual fellatio somehow leads to engaging in pedophilic homosexual fellatio, evidence of possession of such material is not relevant. Sexually explicit materials shown to a victim are relevant, if there is testimony that some of the materials in the exhibit were used in an attempt to arouse. In the absence of competent evidence establishing that possession of an advertisement for male homosexual videotapes somehow leads to engaging in pedophilia, the materials are not relevant to whether defendant committed the crime of first degree sexual assault. State v. Lee, 247 Neb. 83, 525 N.W.2d 179 (1994).

To be relevant, evidence must be rationally related to an issue by a likelihood, not a mere possibility, of proving or disproving an issue to be decided. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

Evidence of prior acts was relevant to the charge of trespassing, because it tended to show the defendant had notice he was not welcome to return. State v. Babajamia, 223 Neb. 804, 394 N.W.2d 289 (1986).

Witness' statement held relevant to show defendant's conduct, demeanor, statements, attitude, and relation toward the crime. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).

The exercise of judicial discretion is implicit in determinations of relevancy under this section and prejudice under section 27-403, and a trial court's decision under these evidentiary rules will not be reversed absent an abuse of discretion. State v. Schmidt, 16 Neb. App. 741, 750 N.W.2d 390 (2008); State v. Kuhl, 16 Neb. App. 127, 741 N.W.2d 701 (2007).

3. Admissibility

A photograph is admissible in evidence if the photograph's subject matter or contents are depicted truly and accurately at a time pertinent to the inquiry and the photograph has probative value as relevant evidence. State v. Garza, 241 Neb. 256, 487 N.W.2d 551 (1992).

In order to admit a coconspirator's act as evidence against a defendant-coconspirator being tried for a crime other than the conspiracy itself, the trial court must first determine whether the State has proved a prima facie case that (1) a conspiracy existed, (2) the defendant and the witness were members of the conspiracy, and (3) the witness' act was done during and in furtherance of the conspiracy. State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987).

When the testimony sought to be impeached was cumulative, it was not error for the court to refuse to admit testimony on the reputation for truthfulness of one of four witnesses who testified to the same facts. Ocander v. B-K Corporation, 206 Neb. 287, 292 N.W.2d 567 (1980).

Admission of irrelevant evidence is harmless error unless, when with other evidence properly adduced, it affects substantial rights of the adverse party. State v. Rathburn, 195 Neb. 485, 239 N.W.2d 253 (1976).

4. Miscellaneous

In a malpractice action involving professional negligence, the burden of proof is upon the plaintiff to demonstrate the generally recognized medical standard of care, that there was a deviation from that standard by the defendant, and that the deviation was the proximate cause of the plaintiff's alleged injuries. Karel v. Nebraska Health Sys., 274 Neb. 175, 738 N.W.2d 831 (2007).

Exercise of judicial discretion is implicit in determinations of relevancy and admissibility. Gerhold Concrete Co. v. St. Paul Fire & Marine Ins., 269 Neb. 692, 695 N.W.2d 665 (2005).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section and section 27-403, the trial court's decision will not be reversed absent an abuse of discretion. Snyder v. Case and EMCASCO Ins. Co., 259 Neb. 621, 611 N.W.2d 409 (2000); Seeber v. Howlette, 255 Neb. 561, 586 N.W.2d 445 (1998); State v. Freeman, 253 Neb. 385, 571 N.W.2d 276 (1997).

It is within the discretion of the trial court to determine relevancy and admissibility of evidence of other wrongs or acts, and the trial court's decision will not be reversed absent an abuse of that discretion. State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section, the trial court's decision will not be reversed absent an abuse of discretion. Wagner v. Union Pacific RR. Co., 11 Neb. App. 1, 642 N.W.2d 821 (2002).



27-402 Rule 402. Relevant evidence admissible; exceptions; irrelevant evidence inadmissible.

All relevant evidence is admissible except as otherwise provided by the Constitution of the United States or the State of Nebraska, by Act of Congress or of the Legislature of the State of Nebraska, by these rules, or by other rules adopted by the Supreme Court of Nebraska which are not in conflict with laws governing such matters. Evidence which is not relevant is not admissible.

The relevance of DNA evidence depends on whether it tends to include or exclude an individual as the source of a biological sample. Nebraska case law generally requires that DNA testing results be accompanied by statistical evidence or a probability assessment that explains whether the results tend to include or exclude the individual as a potential source. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

Unless the State presents the statistical significance of DNA testing results that shows a defendant cannot be excluded as a potential source in a biological sample, the results are irrelevant. They are irrelevant because they do not help the fact finder assess whether the defendant is or is not the source of the sample. And because of the significance that jurors will likely attach to DNA evidence, the value of inconclusive testing results is substantially outweighed by the danger that the evidence will mislead the jurors. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

Evidence of a prior accident was not admissible when the plaintiff failed to show how the prior accident was substantially similar to the accident at issue. Holden v. Wal-Mart Stores, Inc., 259 Neb. 78, 608 N.W.2d 187 (2000).

The injection of evidence into a trial that one party's losses may be covered by insurance may substantially outweigh any probative value of such evidence when the injection occurs merely to indicate the employment of a witness and when the injection of insurance could have been prevented by merely substituting for the injection of insurance a stipulation that the witness is an agent of the insured. Stumpf ex rel. Selzer Nintendo of America, Inc., 257 Neb. 920, 601 N.W.2d 735 (1999).

Pursuant to subsection (2) of this section, evidence of other bad acts which is relevant for any purpose other than to show the actor's propensity to commit the act is admissible under subsection (2) of section 27-404. Subsection (2) of section 27-404 divides evidence of other bad acts into two categories according to the basis of relevance of the acts: (1) Relevant only to show propensity, which is not admissible, and (2) otherwise relevant (nonpropensity), which is admissible. If evidence of other bad acts is admitted into evidence, the court, if requested, must give a limiting instruction. On appeal, an analysis of subsection (2) of section 27-404 considers whether the (1) evidence was relevant for some purpose other than to prove the character of a person to show that he or she acted in conformity therewith, (2) probative value of the evidence is substantially outweighed by its potential for unfair prejudice, and (3) trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. State v. McManus, 257 Neb. 1, 594 N.W.2d 623 (1999).

Judicial discretion is a factor involved in admissibility of evidence under this section and section 27-403. State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

In an eminent domain action, an expert's use of the wrong measure of damages in formulating just compensation would not assist the jury either in understanding the evidence or in determining a fact in issue and, therefore, is not relevant. Lantis v. City of Omaha, 237 Neb. 670, 467 N.W.2d 649 (1991).

Rule 402 of the Nebraska Evidence Rules permits the admission of relevant evidence only. State v. Robertson, 219 Neb. 782, 366 N.W.2d 429 (1985).

Where a defendant has detailed a plan or scheme to commit a crime and ultimately carries out that plan or scheme, evidence concerning the same is admissible to show the defendant's plan and intent to commit the alleged crime. State v. Plymate, 216 Neb. 722, 345 N.W.2d 327 (1984).

An expert witness retained by one party may be compelled or will be allowed to testify to a matter of opinion upon request of the opposing party. IAFF Local 831 v. City of No. Platte, 215 Neb. 89, 337 N.W.2d 716 (1983).



27-403 Rule 403. Exclusion of relevant evidence; reasons.

Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.

1. Unfair prejudice

2. Discretion of trial court

3. Photographs of victims

4. Miscellaneous

1. Unfair prejudice

Unless the State presents the statistical significance of DNA testing results that shows a defendant cannot be excluded as a potential source in a biological sample, the results are irrelevant. They are irrelevant because they do not help the fact finder assess whether the defendant is or is not the source of the sample. And because of the significance that jurors will likely attach to DNA evidence, the value of inconclusive testing results is substantially outweighed by the danger that the evidence will mislead the jurors. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

Coercive police activity is a necessary predicate to a court’s finding that a confession is not voluntary under the Due Process Clause of the 14th Amendment. But a statement allegedly obtained solely by private citizens through coercion or duress can be challenged as inadmissible because the danger of prejudice outweighs any probative value. State v. Dubray, 289 Neb. 208, 854 N.W.2d 584 (2014).

A criminal defendant to a driveby shooting failed to show that the admission of photographs showing him and others with guns was unfairly prejudicial under this section. State v. Castillas, 285 Neb. 174, 826 N.W.2d 255 (2013).

The probative value of prior drug sales to show identity was not substantially outweighed by their prejudicial value, and the defendant was not unfairly prejudiced when the similarities between the prior acts and the charged crime were overwhelming and the jury was instructed on the limited use of the evidence to prove identification. State v. Payne-McCoy, 284 Neb. 302, 818 N.W.2d 608 (2012).

Most, if not all, evidence offered by a party is calculated to be prejudicial to the opposing party; only evidence tending to suggest a decision on an improper basis is unfairly prejudicial. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

Under this section, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury. State v. Sellers, 279 Neb. 220, 777 N.W.2d 779 (2010).

The fact that evidence is prejudicial is not enough to require exclusion under this section, because most, if not all, of the evidence a party offers is calculated to be prejudicial to the opposing party; it is only the evidence which has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. State v. Daly, 278 Neb. 903, 775 N.W.2d 47 (2009); State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

Under this section, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, but only evidence tending to suggest a decision on an improper basis is unfairly prejudicial. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

It is only the evidence that has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. State v. Long, 264 Neb. 85, 645 N.W.2d 553 (2002).

In the context of this section, "unfair prejudice" means an undue tendency to suggest a decision based on an improper basis. State v. Canbaz, 259 Neb. 583, 611 N.W.2d 395 (2000); Seeber v. Howlette, 255 Neb. 561, 568 N.W.2d 445 (1998); Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991); Lincoln Grain v. Coopers & Lybrand, 216 Neb. 433, 345 N.W.2d 300 (1984).

It is only the evidence which has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. Although evidence may be relevant, this section provides that it may be excluded if the evidence is more prejudicial than probative. Evidence admissible under section 27-404(2) may be excluded under this section if its probative value is substantially outweighed by other considerations. State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994).

While most, if not all, evidence offered by a party is calculated to be prejudicial to the opposing party, only evidence tending to suggest a decision on an improper basis is "unfairly prejudicial" and a concern under this section. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994); State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992); State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

The mere mention of the word "polygraph," when the jury is informed that no such test was given, is not, by itself, sufficiently misleading or confusing that otherwise relevant evidence must be excluded. State v. Walker, 242 Neb. 99, 493 N.W.2d 329 (1992).

Trial court erred in admitting evidence of defendant's previous conviction for similar offense in trial for first degree sexual assault, requiring judgment to be reversed and cause remanded for new trial. State v. Welch, 241 Neb. 699, 490 N.W.2d 216 (1992).

Although it appears that the results of the DNA profile test are generally accepted in the relevant scientific communities, the probative value of population genetics probability must also be considered, and the trial judge must determine if the potentially prejudicial effect upon the jury exceeds the probative value of the evidence. State v. Houser, 241 Neb. 525, 490 N.W.2d 168 (1992).

Most, if not all, items which one party to an action offers in evidence are calculated to be prejudicial to the opposing party; therefore, it is only unfair prejudice with which this section is concerned. In the context of this section, such prejudice means a tendency to suggest a decision on an improper basis. State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990).

Section 27-404 is subject to the overriding protections of this section. Trial court in first degree murder case did not err in receiving testimony about a prior robbery in which the defendant was involved because it established a motive and also because its probative value outweighed the danger of unfair prejudice. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

While prosecutorial need alone does not mean probative value outweighs prejudice, the more essential the evidence, the greater its probative value, and the less likely that a trial court should order the evidence excluded. State v. Bostwick, 222 Neb. 631, 385 N.W.2d 906 (1986).

Any relevance to witness's testimony concerning status of her husband's lawsuit and compromise settlement with plaintiff in current suit was outweighed by the danger of unfair prejudice, confusion, or misleading the jury. London v. Stewart, 221 Neb. 265, 376 N.W.2d 553 (1985).

Where injured victim of defendant's assault with a gun was defendant's wife, she was competent to testify where the jury had prior knowledge of her condition. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).

Generally, the State may choose its evidence: The prosecutor's choice will generally survive an analysis pursuant to this section when a defendant seeks to force the substitution of an admission for evidence creating a coherent narrative of his thoughts and actions in perpetrating the offense for which he is being tried. State v. McDaniel, 17 Neb. App. 725, 771 N.W.2d 173 (2009).

Even if statements made by the declarant while sleeping were relevant, their prejudicial nature outweighed their probative value. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

Only evidence which has a tendency to suggest a decision on an improper basis is unfairly prejudicial under this section. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

2. Cumulative testimony

Exercise of judicial discretion is implicit in determinations of relevancy and admissibility. Gerhold Concrete Co. v. St. Paul Fire & Marine Ins., 269 Neb. 692, 695 N.W.2d 665 (2005).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under section 27-401 and this section, the trial court's decision will not be reversed absent an abuse of discretion. Snyder v. Case and EMCASCO Ins. Co., 259 Neb. 621, 611 N.W.2d 409 (2000); Seeber v. Howlette, 255 Neb. 561, 586 N.W.2d 445 (1998); State v. Schmidt, 16 Neb. App. 741, 750 N.W.2d 390 (2008); State v. Kuhl, 16 Neb. App. 127, 741 N.W.2d 701 (2007).

It is within the discretion of the trial court to determine relevancy and admissibility of evidence of other wrongs or acts under this section and subsection (2) of section 27-404. State v. McManus, 257 Neb. 1, 594 N.W.2d 623 (1999).

Judicial discretion is a factor involved in admissibility of evidence under this section and section 27-402. State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

The trial judge has broad discretion in determining the admissibility of evidence under this section, because he or she is in the best position to assess the impact and effect of evidence based upon what he or she perceives from the live proceedings of a trial, while an appellate court can only receive a cold record. State v. Dixon, 240 Neb. 454, 482 N.W.2d 573 (1992).

It is the duty of a trial court to expedite the trial as much as is possible without infringing upon the rights of the parties to a complete and orderly examination of all the facts and circumstances connected with the case. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

On question of witness's credibility, refusal of trial court to permit evidence as to whether or not he had beaten his niece was not abuse of discretion. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).

In an incest case, the court did not abuse its discretion in allowing evidence of sexual activity occurring between the defendant and his daughter before they moved to Nebraska and evidence that the defendant could not be excluded as the father of his daughter's child. State v. Aguilar-Moreno, 17 Neb. App. 623, 769 N.W.2d 784 (2009).

A trial court is justified in taking an active role in enforcing this section in summary proceedings such as for protection orders. Zuco v. Tucker, 9 Neb. App. 155, 609 N.W.2d 59 (2000).

3. Photographs of victims

An appellate court reviews the court’s admission of photographs of a victim’s body for abuse of discretion. State v. Dubray, 289 Neb. 208, 854 N.W.2d 584 (2014).

If the State lays proper foundation, photographs that illustrate or make clear a controverted issue in a homicide case are admissible, even if gruesome. State v. Dubray, 289 Neb. 208, 854 N.W.2d 584 (2014).

The admission of photographs of a gruesome nature rests largely with the discretion of the trial court, which must determine their relevancy and weigh their probative value against their prejudicial effect. State v. Dubray, 289 Neb. 208, 854 N.W.2d 584 (2014).

The admission of photographs of a gruesome nature rests largely within the discretion of the trial court, which must determine their relevancy and weigh their probative value against their prejudicial effect. In a homicide prosecution, a court may receive photographs of a victim into evidence for the purpose of identification, to show the condition of the body or the nature and extent of wounds and injuries to it, and to establish malice or intent. State v. Bauldwin, 283 Neb. 678, 811 N.W.2d 267 (2012).

The gruesome nature of photographs alone will not keep them from the trier of fact under this statute, so long as the probative value of the photographs is not outweighed by the prejudicial effect. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

The admission of photographs of a gruesome nature rests largely within the sound discretion of the trial court, which must determine their relevancy and weigh their probative value against their possible prejudicial effect. Photographs of a homicide victim may be received upon proper foundation for purposes of identification, to show the condition of the body, the nature and extent of the wounds or injuries, and to establish malice or intent. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

4. Miscellaneous

In a will contest, the trial court did not abuse its discretion in receiving into evidence a video showing the execution of an earlier will; the video was neither unfairly prejudicial nor cumulative. In re Estate of Clinger, 292 Neb. 237, 872 N.W.2d 37 (2015).

A court should exclude an expert's opinion when it gives rise to conflicting inferences of equal probability, so the choice between them is a matter of conjecture. An expert opinion which is equivocal and is based upon such words as "could," "may," or "possibly" lacks the certainty required to sustain the burden of proof of causation for which the opinion has been offered. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

An expert does not have to couch his or her opinion in the magic words of "reasonable certainty," but it must be sufficiently definite and relevant to provide a basis for the fact finder's determination of a material fact. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

The relevance of DNA evidence depends on whether it tends to include or exclude an individual as the source of a biological sample. Nebraska case law generally requires that DNA testing results be accompanied by statistical evidence or a probability assessment that explains whether the results tend to include or exclude the individual as a potential source. State v. Johnson, 290 Neb. 862, 862 N.W.2d 757 (2015).

A trial court's evaluation of the admissibility of expert opinion testimony is essentially a four-step process. The court must first determine whether the witness is qualified to testify as an expert. It must examine whether the witness is qualified as an expert by his or her knowledge, skill, experience, training, and education. If it is necessary for the court to conduct an analysis under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), then the court must determine whether the reasoning or methodology underlying the expert testimony is scientifically valid and reliable. To aid the court in its evaluation, the judge may consider several factors, including, but not limited to, whether the reasoning or methodology has been tested and has general acceptance within the relevant scientific community. Once the reasoning and methodology has been found to be reliable, the court must determine whether the methodology can properly be applied to the facts in issue. In making this determination, the court may examine the evidence to determine whether the methodology was properly applied and whether the protocols were followed to ensure that the tests were performed properly. Finally, the court determines whether the expert evidence and the opinions related thereto are more probative than prejudicial, as required under this section. State v. Tolliver, 268 Neb. 920, 689 N.W.2d 567 (2004).

For purposes of applying this section, probative value is a relative concept which involves a measurement of the degree to which the evidence persuades the trier of fact that the particular fact exists and the distance of the particular fact from the issues of the case. Seeber v. Howlette, 255 Neb. 561, 586 N.W.2d 445 (1998); State v. Williams, 247 Neb. 878, 530 N.W.2d 904 (1995); State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987); Wagner v. Union Pacific RR. Co., 11 Neb. App. 1, 642 N.W.2d 821 (2002).

If evidence of a prior conviction is relevant to establish elements of another crime, and if the probative value of the evidence is not substantially outweighed by the danger of unfair prejudice, the State may prove a prior conviction in any permissible manner. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994).

In order to preserve an objection to the admission of evidence, an objection must be made at the time the evidence is offered. State v. Blair, 227 Neb. 742, 419 N.W.2d 868 (1988).

When the testimony sought to be impeached was cumulative, it was not error for the court to refuse to admit testimony on the reputation for truthfulness of one of four witnesses who testified to the same facts. Ocander v. B-K Corporation, 206 Neb. 287, 292 N.W.2d 567 (1980).

Where the need for impeachment is small or nonexistent and the danger that the prior inconsistent statement will be considered substantively is great, the statement should be excluded. State v. Price, 202 Neb. 308, 275 N.W.2d 82 (1979).

Relevant evidence is to be excluded only if there is danger of unfair prejudice, confusion, misleading the jury, undue delay, waste of time, or needless accumulation of evidence. Herman v. Midland Ag. Service, Inc., 200 Neb. 356, 264 N.W.2d 161 (1978).

Admission of irrelevant evidence is harmless error unless, when with other evidence properly adduced, it affects substantial rights of the adverse party. State v. Rathburn, 195 Neb. 485, 239 N.W.2d 253 (1976).



27-404 Rule 404. Character evidence; not admissible to prove conduct; exceptions; evidence of other crimes, wrongs, or acts; standard of proof; sexual assault; provisions applicable.

(1) Evidence of a person's character or a trait of his or her character is not admissible for the purpose of proving that he or she acted in conformity therewith on a particular occasion, except:

(a) Evidence of a pertinent trait of his or her character offered by an accused, or by the prosecution to rebut the same;

(b) Evidence of a pertinent trait of character of the victim of the crime offered by an accused or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor. In a sexual assault case, reputation, opinion, or other evidence of past sexual behavior of the victim is governed by section 27-412; or

(c) Evidence of the character of a witness as provided in sections 27-607 to 27-609.

(2) Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he or she acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

(3) When such evidence is admissible pursuant to this section, in criminal cases evidence of other crimes, wrongs, or acts of the accused may be offered in evidence by the prosecution if the prosecution proves to the court by clear and convincing evidence that the accused committed the crime, wrong, or act. Such proof shall first be made outside the presence of any jury.

(4) Regarding the admissibility in a civil or criminal action of evidence of a person's commission of another offense or offenses of sexual assault under sections 28-319 to 28-322.04, see sections 27-413 to 27-415.

1. Character evidence

2. Prior bad act evidence

3. Probative value determination

4. Effect of remoteness

5. Miscellaneous

1. Character evidence

Although subsection (1)(a) of this section allows the accused to offer evidence of a pertinent trait of his or her character and allows the prosecution to rebut that evidence, section 27-405 limits the manner in which the evidence may be admitted. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

Subsections (a) and (b) of this section are mutually exclusive. When an accused couples a claim of self-defense with evidence that the victim was the first aggressor, the accused does not interject the issue of the accused's character. State v. Jackson, 258 Neb. 24, 601 N.W.2d 741 (1999).

Under subsection (1)(a) of this section, evidence of the character trait of honesty is admissible in a prosecution for bribery and conspiracy to commit bribery. State v. Vogel, 247 Neb. 209, 526 N.W.2d 80 (1995).

Where a defendant claims that the act of killing a victim was the result of a violent and overriding reaction to a homosexual approach by the victim, evidence of the victim's prior similar homosexual activities may be admissible under certain circumstances as corroborative of the defendant's claim that there was a lack of deliberation or premeditated malice on his or her part necessary to convict of first degree murder. State v. Escamilla, 245 Neb. 13, 511 N.W.2d 58 (1994).

Evidence of a murder victim's homosexuality may be admissible as corroborative of a defendant's claim of self-defense from a homosexual assault, provided such evidence as tendered is probative of that defense. State v. Lowe, 244 Neb. 173, 505 N.W.2d 662 (1993).

The trial court did not err in admitting evidence implying a romantic relationship between defendant and the female host of a party at which defendant broke the jaw of another man to rebut defendant's claimed motive of self-defense. State v. Stueben, 240 Neb. 170, 481 N.W.2d 178 (1992).

Subsection (1)(b) of this section allows the accused in a criminal case to offer evidence of a pertinent trait of character of the victim of the crime for the purpose of proving the victim acted in conformity therewith on a particular occasion. State v. Lewchuk, 4 Neb. App. 165, 539 N.W.2d 847 (1995).

2. Prior bad act evidence

In prosecution for intentional child abuse resulting in death, evidence of the child's prior injuries while in the defendant's care was admissible, because those injuries were inextricably intertwined with the fatal injuries. State v. Cullen, 292 Neb. 30, 870 N.W.2d 784 (2015).

Evidence that in the weeks before a shooting, the defendant in a murder case threatened the shooting victims several times was inextricably intertwined with the shooting and not subject to this section. State v. Smith, 286 Neb. 856, 839 N.W.2d 333 (2013).

The evidence of a charge of sexual assault of a child and of charges of child abuse was not inextricably intertwined. Had the charge of first degree sexual assault of a child been tried separately from the four counts of child abuse, subsection (2) of this section would have prevented evidence of child abuse from being presented in a trial for sexual assault of a child and would have prevented evidence of sexual assault of a child from being presented in a trial for child abuse. Defense counsel was ineffective for failing to oppose joinder of the charges. State v. Rocha, 286 Neb. 256, 836 N.W.2d 774 (2013).

When the defendant was tried for first degree sexual assault of a child and child abuse in the same trial, counsel was ineffective for failing to request limiting instructions based on subsection (2) of this section limiting evidence of sexual assault to the sexual assault charge and evidence of child abuse to the child abuse charges. State v. Rocha, 286 Neb. 256, 836 N.W.2d 774 (2013).

Photographs of the defendant and others with guns taken near the time of a driveby shooting were intrinsic evidence corroborating testimony that the defendant had access to and was in possession of a .22-caliber rifle and were not inadmissible under subsection (2) of this section. State v. Castillas, 285 Neb. 174, 826 N.W.2d 255 (2013).

Evidence of previous drug sales in which the buyer reached the defendant at the same telephone number, the defendant always used the same "street code" to arrange crack cocaine sales, the defendant directed the buyer to a location, and the defendant personally delivered crack cocaine was admissible to show identity under subsection (2) of this section. The prior acts were overwhelmingly similar to the crime charged, bore the same signature, and were independently relevant, and because a person other than the defendant delivered the crack cocaine, the identity of the perpetrator was at issue. The prior sales were inadmissible to show motive and intent; they were only relevant to motive on the logic the defendant had sold cocaine before and therefore did so again, and intent was not at issue. State v. Payne-McCoy, 284 Neb. 302, 818 N.W.2d 608 (2012).

Under subsection (3) of this section, an appellate court will affirm a trial court's ruling that the defendant committed an uncharged extrinsic crime or bad act if, viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found with a firm conviction the essential elements of the uncharged crime. State v. Kofoed, 283 Neb. 767, 817 N.W.2d 225 (2012).

Evidence of prior crimes was not so similar, unusual, or distinctive so as to support its independent relevance on the issue of identity and was inadmissible. State v. Glazebrook, 282 Neb. 412, 803 N.W.2d 767 (2011).

Pursuant to subsection (2) of this section, where there are an overwhelming number of significant similarities between the other crime and the charged offense or offenses, the evidence of the other crime may be admitted, and any dissimilarities merely go to the weight of the evidence. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

Subsection (2) of this section prohibits the admissibility of relevant evidence for the purpose of proving the character of a person in order to show that he or she acted in conformity therewith; or, stated another way, the rule prohibits the admission of other bad acts evidence for the purpose of demonstrating a person's propensity to act in a certain manner. State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).

Bad acts that form the factual setting of the crime in issue or that form an integral part of the crime charged are not subject to this section. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

Evidence of a plaintiff's prior bad acts may be admitted, pursuant to subsection (2) of this section, where it rebuts the plaintiff's evidence of damages. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Evidence of prior bad acts which is relevant for any purpose other than to show the actor's propensity is admissible under subsection (2) of this section. Evidence that is offered for a proper purpose is often referred to as having "special" or "independent relevance," which means its relevance does not depend on its tendency to show propensity. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Bad acts that form the factual setting of the crime in issue or that form an integral part of the crime charged are not covered under subsection (2) of this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Where evidence of other crimes is so blended or connected with the ones on trial so that proof of one incidentally involves the others, or explains the circumstances, or tends logically to prove any element of the crime charged, it is admissible as an integral part of the immediate context of the crime charged. When the other crimes evidence is so integrated, it is not extrinsic and therefore not governed by this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Bad acts that form the factual setting of the crime in issue or that form an integral part of the crime charged are not part of the coverage under Neb. Evid. R. 404(2), subsection (2) of this section. State v. Wisinski, 268 Neb. 778, 688 N.W.2d 586 (2004).

This section specifically prohibits the admission of other bad acts evidence for the purpose of demonstrating a person's propensity to act in a certain manner. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

Pursuant to subsection (2) of this section, evidence admitted did not constitute Neb. Evid. R. 404 evidence of prior bad acts. The evidence introduced was part of the factual setting of the crime. State v. Aguilar, 264 Neb. 899, 652 N.W.2d 894 (2002).

Where uncharged misconduct is not evidence of prior bad acts, this section does not apply. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

The defendant's statements to neighbors and coworkers prior to the murder that he wanted to hurt or kill the victim do not constitute prior bad act evidence. State v. Canbaz, 259 Neb. 583, 611 N.W.2d 395 (2000).

Pursuant to subsection (2) of this section, this is a rule of inclusion rather than exclusion. Pursuant to subsection (2) of this section, the evidence of other crimes need not be identical to the act charged to be admissible. State v. Freeman, 253 Neb. 385, 571 N.W.2d 276 (1997).

The mere fact a criminal defendant has been charged with previous crimes is not legal evidence of other crimes, wrongs, or acts, let alone clear and convincing evidence that the accused committed the alleged crimes, wrongs, or acts. State v. McBride, 250 Neb. 636, 550 N.W.2d 659 (1996).

Subsection (2) of this section is an inclusionary rule permitting the use of relevant, specific acts for all purposes except to prove character of a person in order to show that such person acted in conformity with character. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994); State v. Kenny, 224 Neb. 638, 399 N.W.2d 821 (1987); State v. Robb, 224 Neb. 14, 395 N.W.2d 534 (1986); State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985); State v. Craig, 219 Neb. 70, 361 N.W.2d 206 (1985).

Subsection (2) of this section is an inclusionary rule permitting the use of relevant other crimes, wrongs, or acts for all purposes except to prove character of a person in order to show that such a person acted in conformity with that character; it may be admitted where the evidence is so related in time, place, and circumstances to the offense charged as to have substantial probative value in determining the accused's guilt of the offense in question. State v. White, 244 Neb. 577, 508 N.W.2d 554 (1993); State v. Kern, 224 Neb. 177, 397 N.W.2d 23 (1986).

Under subsection (2) of this section, the acts of a third person are irrelevant and inadmissible for proof of motive or intent of an actor. The "other crimes, wrongs, or acts" must be those of the accused. State v. Thompson, 244 Neb. 375, 507 N.W.2d 253 (1993).

In prosecution for incest, testimony of both the victim and her brother was relevant and material to prove opportunity, intent, preparation, plan, knowledge, identity, and absence of mistake, all legitimate purposes for admitting testimony of prior bad acts. State v. Martin, 242 Neb. 116, 493 N.W.2d 191 (1992).

Subsection (2) of this section is an inclusionary rule permitting the use of uncharged misconduct evidence if the evidence is relevant for any purpose other than to show a defendant's propensity or disposition to commit the crime charged. State v. Hernandez, 242 Neb. 78, 493 N.W.2d 181 (1992).

It is firmly established that subsection (2) of this section is a rule of inclusion which permits the use of relevant other crimes, wrongs, or acts for all purposes except to prove the character of a person in order to show that such person acted in conformity with that character. State v. Styskal, 242 Neb. 26, 495 N.W.2d 313 (1992); State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Subsection (2) of this section permits evidence of other crimes, wrongs, or acts if such is relevant for a purpose other than to show a defendant's propensity or disposition to commit the crime charged. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992); State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990); State v. Methe, 228 Neb. 468, 422 N.W.2d 803 (1988).

Evidence of other crimes is not admissible unless there is sufficient evidence that the crimes were actually committed and that defendant committed them to warrant submission to a jury if the other crimes had been charged. State v. Timmerman, 240 Neb. 74, 480 N.W.2d 411 (1992).

Under subsection (2) of this section, prior transactions involving defendant's acceptance of stolen property in exchange for drugs are relevant and admissible to establish defendant's knowledge that the property which is the subject of the prosecution is, in fact, stolen. State v. Messersmith, 238 Neb. 924, 473 N.W.2d 83 (1991).

In prosecution for first degree sexual assault of defendant's infant granddaughter, evidence of similar sexual conduct with stepdaughter 27 years earlier under extremely similar circumstances held admissible to show absence of mistake or accident. State v. Stephens, 237 Neb. 551, 466 N.W.2d 781 (1991).

Subsection (2) of this section allows the admission of evidence of other crimes, wrongs, or acts for the purpose of establishing identity or a particular method of operation. State v. Evans, 235 Neb. 575, 456 N.W.2d 739 (1990).

Under subsection (2) of this section, evidence of other criminal acts which involve or explain the circumstances of the crime charged, or are integral parts of an overall occurrence, may be admissible. It is competent for the prosecution to put in evidence all relevant facts and circumstances which tend to establish any of the constituent elements of the crime with which the accused is charged, even though such facts and circumstances may prove or tend to prove that the defendant committed other crimes. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

It is well established that subsection (2) of this section is an inclusionary rule permitting the use of relevant evidence of other crimes, wrongs, or acts for purposes other than to prove the character of a person in order to show that such person acted in conformity with that character. Thus, this section permits evidence of other crimes, wrongs, or acts if such is relevant for a purpose other than to show defendant's propensity or disposition to commit the crime charged. State v. Donhauser, 231 Neb. 114, 435 N.W.2d 186 (1989); State v. Stewart, 219 Neb. 347, 363 N.W.2d 368 (1985).

Evidence of prior bad acts is an attempt to show character contrary to subsection (1) of this section. State v. Lenz, 227 Neb. 692, 419 N.W.2d 670 (1988).

Subsection (2) of this section is an inclusionary rule of evidence permitting the use of relevant other crimes, wrongs, or acts for the purposes enumerated. Evidence of prior uncharged sexual assault was admissible to show location, scheme, plan, and motive. State v. Nesbitt, 226 Neb. 32, 409 N.W.2d 314 (1987).

This section is an inclusionary rule which permits the use of relevant other crimes, wrongs, or acts if such is relevant for any purpose other than to show defendant's propensity or disposition to commit the crime charged. Certain tape-recorded statements were admissible to show why witness failed to promptly report her accusations against the defendant. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Under this section, a defendant's attempted intimidation or intimidation of a State's informant or witness is relevant evidence concerning the defendant's conscious guilt that a crime has been committed, and is a circumstance from which an inference may be drawn that the defendant is guilty of the crime charged. State v. Clancy, 224 Neb. 492, 398 N.W.2d 710 (1987).

The admissibility of evidence of other crimes lies largely within the discretion of the trial court. State v. Baker, 218 Neb. 207, 352 N.W.2d 894 (1984).

Evidence that the defendant was previously involved in a marijuana harvesting scheme is not admissible to prove a later, unconnected, possession charge. State v. Coca, 216 Neb. 76, 341 N.W.2d 606 (1983).

Past patterns of behavior are admissible in cases involving termination of parental rights, when relevant to motive, opportunity, intent, preparation, plan, knowledge, and absence of mistake or accident. In re Interest of Hollenbeck, 212 Neb. 253, 322 N.W.2d 635 (1982).

In trial on charges of assault where knife was used in assault, evidence that defendant had earlier the same day struck someone with his fists was not admissible under this section since it did not tend to prove intent, motive, opportunity, preparation, plan, knowledge, identity, or absence of mistake or accident as to assault with knife. State v. Stewart, 209 Neb. 719, 310 N.W.2d 706 (1981).

Evidence of prior shotgun assault of intended victim's family clearly admissible under this section. State v. Harper, 208 Neb. 568, 304 N.W.2d 663 (1981).

Evidence of prior criminal acts was admissible to explain the circumstances of the crime charged, to explain the failure of the victim to make a prompt complaint, and to show a continuous pattern of sexual conduct by the defendant toward both his sons. State v. Hitt, 207 Neb. 746, 301 N.W.2d 96 (1981).

Evidence of prior similar offenses properly received in a nonjury child abuse action where an element of the crime involved motive and criminal intent. State v. Morosin, 200 Neb. 62, 262 N.W.2d 194 (1978).

Evidence of bank account shortages admissible to prove intent in forgery conviction. State v. Metzger, 199 Neb. 186, 256 N.W.2d 691 (1977).

Insufficient funds checks evidencing crimes other than one defendant charged with were admissible to show guilty knowledge and course of conduct. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).

Evidence of defendant's prior conviction held admissible to confirm identity, motive, and method of operation. State v. Moore, 197 Neb. 294, 249 N.W.2d 200 (1976).

Although it is proper to admit evidence of other wrongs which constitutes intrinsic evidence intertwined with the charged offense, where the challenged evidence does not include any showing linking the defendant to the other wrongs evidence, it is not intrinsic evidence intertwined with the charged offense. State v. Thomas, 19 Neb. App. 36, 798 N.W.2d 620 (2011).

Evidence of other bad acts falls into two categories under subsection (2) of this section, according to the basis of the relevance of the acts: (1) evidence which is relevant only to show propensity, which is not admissible, and (2) otherwise relevant (nonpropensity) evidence, which is admissible. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

Evidence of other crimes which is relevant for any purpose other than to show the actor's propensity is admissible under subsection (2) of this section. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

Subsection (2) of this section prohibits the admission of evidence of other bad acts for the purpose of demonstrating a person's propensity to act in a certain manner. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

The admissibility of evidence under subsection (2) of this section must be determined upon the facts of each case and is within the discretion of the trial court. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

Pursuant to subsection (2) of this section, an absolute identity in every detail is not required for evidence of other bad acts to be admissible under this section for the proper purpose of establishing identity, and the question is whether the acts are so similar, unusual, and distinctive that it could reasonably be found that they bear the same signature. State v. Bockman, 11 Neb. App. 273, 648 N.W.2d 786 (2002).

Prior conduct which is inextricably intertwined with the charged crime is not considered extrinsic evidence of other crimes or bad acts and is not rendered inadmissable by this section. State v. Powers, 10 Neb. App. 256, 634 N.W.2d 1 (2001).

Pursuant to subsection (2) of this section, proof of a signature of a crime from other bad acts is a proper purpose. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

In a defendant's trial for sexual assault of a minor, evidence of the defendant's physical violence against the family was admissible under subsection (2) of this section because the evidence explained why the victim failed to report the defendant's abuse. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

Pursuant to subsection (2) of this section, identity means a particular method of operation or little more than the logical conclusion which flows from other crimes evidence advanced in proof of plan, design, scheme, or modus operandi. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).

The Nebraska Evidence Rules apply at a hearing conducted pursuant to subsection (3) of this section, and a criminal defendant is entitled to a full evidentiary hearing on the admissibility of prior bad acts evidence under subsection (3) of this section. State v. Wilson, 5 Neb. App. 125, 556 N.W.2d 643 (1996).

Pursuant to subsection (2) of this section, an accused may offer evidence of prior crimes, wrongs, or acts of a third party for a purpose other than proving the propensity of the person to commit the crime charged. State v. Gardner, 1 Neb. App. 450, 498 N.W.2d 605 (1993).

Under subsection (2) of this section, evidence regarding defendant's past drug dealings with informant was admissible to show knowledge and intent of defendant to commit the crime charged. State v. Benitez, 1 Neb. App. 310, 493 N.W.2d 353 (1992).

3. Probative value determination

Pursuant to subsection (2) of this section, the probative value of evidence of a prior shooting by the defendant was substantially outweighed by its prejudice when the shooting was an isolated act occurring 29 days before the present alleged crime and a jury acquitted the defendant of committing the shooting. State v. Kirksey, 254 Neb. 162, 575 N.W.2d 377 (1998).

Pursuant to subsection (2) of this section, evidence of other crimes, wrongs, or acts may be admitted where the evidence is so related in time, place, and circumstances to the offense charged as to have substantial probative value in determining the accused's guilt of the offense in question. State v. Buechler, 253 Neb. 727, 572 N.W.2d 65 (1998).

If evidence of a prior conviction is relevant to establish elements of another crime, and if the probative value of the evidence is not substantially outweighed by the danger of unfair prejudice, the State may prove a prior conviction in any permissible manner. Subsection (2) of this section is subject to the overriding protection of section 27-403. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994).

In reviewing the admission of prior acts, the reviewing court should consider the relevance of the evidence, the purpose for its introduction, and the probative value balanced against its potential for unfair prejudice. State v. Farrell, 242 Neb. 877, 497 N.W.2d 17 (1993).

Where a police officer testified to an informant's drug purchase from a third party who went to defendant's home prior to completion of the transaction, the potential for unfair prejudice outweighs its probative value. However, the erroneously admitted evidence was cumulative and harmless beyond a reasonable doubt where there was other properly admitted evidence showing intent to deliver cocaine in accord with the circumstantial evidence of past delivery. State v. Hernandez, 242 Neb. 78, 493 N.W.2d 181 (1992).

Evidence admissible under subsection (2) of this section is limited by section 27-403, which provides for the exclusion of relevant evidence if its probative value is substantially outweighed by the danger of, among other things, unfair prejudice. For purposes of subsection (2) of this section, it is sufficient that the evidence be of similar involvement reasonably related to the charged conduct and be presented in a manner in which prejudice does not outweigh its probative value. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Under subsection (2) of this section, evidence of prior acts is admissible if relevant unless it is unfairly prejudicial in the sense that it tends to make the conviction of the defendant more probable for an incorrect reason. State v. Christian, 237 Neb. 294, 465 N.W.2d 756 (1991).

In reviewing the actions of a trial court in admitting evidence of other crimes under subsection (2) of this section to determine if there was unfair prejudice in the admission of the evidence, an appellate court considers (1) whether the evidence was relevant, (2) whether the evidence had a proper purpose, (3) whether the probative value of the evidence outweighed its potential for unfair prejudice, and (4) whether the trial court, if requested, instructed the jury to consider the evidence only for the purpose for which it was admitted. State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990); State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990); State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989); State v. Doremus, 2 Neb. App. 784, 514 N.W.2d 649 (1994).

Under subsection (2) of this section, evidence of other crimes, wrongs, or acts may be admitted where the evidence is so related in time, place, and circumstances to the offense charged as to have substantial probative value in determining the accused's guilt of the offense in question. State v. Ruyle, 234 Neb. 760, 452 N.W.2d 734 (1990).

This section is subject to the overriding protections of section 27-403. Trial court in first degree murder case did not err in receiving testimony about a prior robbery in which the defendant was involved because it established a motive and also because its probative value outweighed the danger of unfair prejudice. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Subsection (2) of this section is subject to the overriding protection of section 27-403 which states that evidence of other acts must be excluded if, among other things, the probative value of the evidence of other acts is substantially outweighed by the danger of unfair prejudice to the defendant. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).

4. Effect of remoteness

Pursuant to subsection (2) of this section, while remoteness in time may weaken the value of prior bad acts evidence, such remoteness does not, in and of itself, necessarily justify exclusion of that evidence. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

The question of remoteness in time for the purposes of subsection (2) of this section is a matter within the discretion of the trial court. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992); State v. Keithley, 218 Neb. 707, 358 N.W.2d 761 (1984).

The question of whether evidence of other conduct otherwise admissible under the provisions of subsection (2) of this section is too remote in time is largely within the discretion of the trial court. While remoteness in time may weaken the value of the evidence, such remoteness does not, in and of itself, necessarily justify exclusion of the evidence. Remoteness, or the temporal span between a prior crime, wrong, or other act offered as evidence, goes to the weight to be given to such evidence and does not render the evidence of the other crime, wrong, or act irrelevant and inadmissible. State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990); State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989); State v. Rincker, 228 Neb. 522, 423 N.W.2d 434 (1988).

The admissibility of evidence concerning other conduct under subsection (2) of this section must be determined upon the facts of each case; no exact limitation of time can be fixed as to when other conduct tending to prove intent to commit the offense charged is remote. State v. Rincker, 228 Neb. 522, 423 N.W.2d 434 (1988).

5. Miscellaneous

Intrinsic evidence, or evidence necessary to tell a complete story of the crime, is admissible to provide the context in which the crime occurred. State v. Nolan, 283 Neb. 50, 807 N.W.2d 520 (2012).

Evidence can be properly admitted to explain the victim's failure to make a prompt complaint. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

The term "pertinent" as used within the context of subsection (1)(b) of this section is synonymous with the term "relevant" as used in section 27-401. State v. Floyd, 277 Neb. 502, 763 N.W.2d 91 (2009).

Whether subsection (2) of this section or section 27-608(2) applies to the admissibility of other-acts evidence depends on the purpose for which the proponent introduced the other-acts evidence. Subsection (2) of this section applies when extrinsic evidence is offered as relevant to a material issue in the case. Section 27-608(2) applies when extrinsic evidence is offered to impeach a witness, to show the character of the witness for untruthfulness— in other words, where the only theory of relevance is impeachment by prior misconduct. So, because section 27-608(2) affects only evidence of prior instances of conduct when properly relevant solely for the purpose of attacking or supporting a witness' credibility, it in no way affects the admission of evidence of such prior acts for other purposes under subsection (2) of this section. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

In a prosecution for child abuse, evidence of previous abuse of a child is admissible to show absence of accident only if the state shows by a preponderance of the evidence that there is a connection between the defendant and the child's injuries. State v. Kuehn, 273 Neb. 219, 728 N.W.2d 589 (2007).

In a murder trial, evidence of the defendant's returning from a city and of a vehicle the defendant drove being burned in a field in that city was intrinsic to the crimes for which he was charged. Accordingly, the trial court did not err in admitting this evidence without first conducting a hearing pursuant to this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Intent was not a fact of consequence and therefore cannot provide a basis for independent relevance of the other crimes evidence. Opportunity was not a fact of consequence and therefore cannot provide a basis for independent relevance of the other crimes evidence. No logical reason was articulated as to why motive was a fact of consequence, and therefore, motive cannot provide a basis for independent relevance of the other crimes evidence. While identity was a fact of consequence, evidence of identity lacked probative value and thus could not be admitted for a proper purpose. State v. Sanchez, 257 Neb. 291, 597 N.W.2d 361 (1999).

Pursuant to subsection (2) of this section, the admissibility of other crimes evidence must be determined upon the facts of each case and is within the discretion of the trial court. Clear and convincing evidence that the accused committed the crime is presented when there is sufficient evidence to warrant submission to a trier of fact if the accused had been charged with the crimes. Subsection (2) of this section considers whether the (1) evidence was relevant for some purpose other than to prove the character of a person to show that he or she acted in conformity therewith, (2) probative value of the evidence is substantially outweighed by its potential for unfair prejudice, and (3) trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. Henceforth, the proponent of evidence offered pursuant to subsection (2) of this section shall, upon objection to its admissibility, be required to state on the record the specific purpose or purposes for which the evidence is being offered and that the trial court shall similarly state the purpose or purposes for which such evidence is received. A limiting instruction given upon receipt of prior bad acts evidence shall state the purpose or purposes for which such evidence was received. State v. Sanchez, 257 Neb. 291, 597 N.W.2d 361 (1999).

Pursuant to subsection (3) of this section, because it was the victim's report, not the occurrence or nonoccurrence of the claimed events which provided the motive, a separate rule 404(3) hearing had no application. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

Evidence admissible under subsection (2) of this section may be excluded under section 27-403 if its probative value is substantially outweighed by other considerations. This section is a rule of inclusion, rather than exclusion, and permits the use of relevant bad acts for all purposes except to prove the character of a person to show that the person acted in conformity with that character. The admission of evidence of other acts under subsection (2) of this section is reviewed by considering whether the evidence was relevant, whether the evidence had a purpose, whether the probative value of the evidence outweighed its potential for unfair prejudice, and whether the trial court, if requested, instructed the jury to consider the evidence only for the purpose for which it was admitted. State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994).

The purposes set forth in subsection (2) of this section are illustrative only and not intended to be exhaustive or mutually exclusive. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994).

In prosecution for possession of cocaine and methamphetamine, evidence as to whether defendant had ever used cocaine is improper. State v. Friend, 230 Neb. 765, 433 N.W.2d 512 (1988).

In order to preserve an objection to the admission of evidence under subsection (2) of this section, an objection must be made at the time the evidence is offered. State v. Blair, 227 Neb. 742, 419 N.W.2d 868 (1988).

Evidence of conviction of a crime is, in some respects, more limited than under former section, but is not restricted to felonies as such. State v. Lang, 197 Neb. 47, 246 N.W.2d 608 (1976).

An appellate court's analysis under subsection (2) of this section considers (1) whether the evidence was relevant for some purpose other than to prove the character of a person to show that he or she acted in conformity therewith, (2) whether the probative value of the evidence is substantially outweighed by its potential for unfair prejudice, and (3) whether the trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

A trial court is under no obligation to make express findings in rulings pursuant to this section. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

This section does not prohibit the mention of prior convictions. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

To determine if there was unfair prejudice in admitting evidence of other crimes under this section, an appellate court considers (1) whether the evidence was relevant, (2) whether the evidence had a proper purpose, (3) whether the probative value of the evidence outweighed its potential for unfair prejudice, and (4) whether the trial court, if requested, instructed the jury to consider the evidence only for the purpose for which it was admitted. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

An appellate court reviews the admission of other acts under subsection (2) of this section by considering (1) whether the evidence was relevant, (2) whether the evidence had a proper purpose, (3) whether the probative value of the evidence outweighed its potential for unfair prejudice, and (4) whether the trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).

Subsection (2) of this section is a rule of inclusion, rather than exclusion, and it permits the use of evidence of prior activity except to prove the character of a person in order to show that the person acted in conformity with that character. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).



27-405 Rule 405. Method of proving character; reputation or opinion; specific instances of conduct.

(1) In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

(2) In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of his conduct.

Although subsection (1)(a) of section 27-404 allows the accused to offer evidence of a pertinent trait of his or her character and allows the prosecution to rebut that evidence, this section limits the manner in which the evidence may be admitted. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

This section limits the defendant's evidence of character to evidence of opinion or reputation. But even when a defendant improperly offers specific instances of his or her good conduct, the prosecution may not counter by offering evidence of specific instances of bad conduct. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

Under this section, the prosecution's rebuttal witnesses may testify only to reputation or opinion. The witnesses may not be used to prove that specific instances of conduct occurred. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

When character is not an element of the crime or a defense, this section dictates that the only inquiry that can be made into specific instances of conduct is through cross-examination of the defendant's character witnesses, and during cross-examination, the prosecutor is limited to an inquiry whether the witness has heard of a given fact, misdeed, or criminal conviction. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

The language of this section changes the prior case law rule, that evidence of a homicide victim's propensity for violence ordinarily is admissible only in the form of reputation testimony, so that when character is an essential element of a charge, claim, or defense, it will also be admissible. State v. Sims, 213 Neb. 708, 331 N.W.2d 255 (1983).

Defendant's character witness was properly cross-examined on specific instances of defendant's prior convictions. State v. Eynon, 197 Neb. 734, 250 N.W.2d 658 (1977).

Under subsection (2) of this section, the accused in a criminal case may offer evidence of specific instances of conduct of the victim of the crime for the purpose of proving the victim was the first aggressor to substantiate the accused's self-defense claim. State v. Lewchuk, 4 Neb. App. 165, 539 N.W.2d 847 (1995).

The type of character evidence admissible under this section and section 27-608 does not include the opinion of an expert witness regarding the truthfulness of another witness based upon purported scientific studies. State v. Maggard, 1 Neb. App. 529, 502 N.W.2d 493 (1993).



27-406 Rule 406. Habit; routine practice; admissibility; method of proof.

(1) Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

(2) Habit or routine practice may be proved by testimony in the form of an opinion or by specific instances of conduct sufficient in number to warrant a finding that the habit existed or that the practice was routine.

Evidence was insufficient to show a routine or habit within the meaning of this section, because a single incident did not establish a routine, and the relevance of the evidence depended on the claim that the actor engaged in a deliberate volitional act, not a habit. State v. Edwards, 278 Neb. 55, 767 N.W.2d 784 (2009).

Admissibility of habit evidence depends on the trial judge's evaluation of the particular facts and is thus reviewed for an abuse of discretion. Borley Storage & Transfer Co. v. Whitted, 271 Neb. 84, 710 N.W.2d 71 (2006).

The precise contours of how frequently and consistently a behavior must occur to rise to the level of habit cannot be easily defined or formulated, and as with other areas of relevancy, admissibility depends on the judge's evaluation of the particular facts of the case. The exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section, and as a result, the trial court's decision will not be reversed absent an abuse of discretion. Under this section, the trial court determines whether the predicate evidence necessary to prove conduct by habit has been introduced. Habit may be shown by opinion or specific instances of conduct. It is within the trial court's discretion to determine if there is sufficient foundation for a witness to give his or her opinion about an issue in question. Habit evidence is relevant because such evidence makes it more probable that the person acted in a manner consistent with that habit. Hoffart v. Hodge, 9 Neb. App. 161, 609 N.W.2d 397 (2000).



27-407 Rule 407. Subsequent remedial measures.

When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This rule does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment. Negligence or culpable conduct, as used in this rule, shall include, but not be limited to, the manufacture or sale of a defective product.

The determination of feasibility includes a consideration of whether an action would have been effective and practical. McDermott v. Platte Cty. Ag. Socy., 245 Neb. 698, 515 N.W.2d 121 (1994).

This section does not require exclusion of evidence concerning subsequent repairs, alterations, or precautions, when such evidence is offered for the purpose of impeachment affecting credibility of the witness impeached. Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987).

Evidence of subsequent acts is admissible on the issue of feasibility of precautionary measures, if controverted. In this case, testimony to the effect that erection of snow fences would not have been a feasible precautionary measure could properly be rebutted by evidence that, subsequent to the incident giving rise to this action, snow fences were erected. Kurz v. Dinklage Feed Yard, Inc., 205 Neb. 125, 286 N.W.2d 257 (1979).

"Feasibility" as used in this section includes effectiveness and practicality as well as possibility. Kurz v. Dinklage Feed Yard, Inc., 205 Neb. 125, 286 N.W.2d 257 (1979).



27-408 Rule 408. Compromise and offers to compromise.

Evidence of (1) furnishing or offering or promising to furnish, or (2) accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations. This rule also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

A notice of acquisition sent to a landowner prior to beginning condemnation proceedings constitutes a privileged communication during statutorily required negotiations and, thus, may be excluded pursuant to this section. In re Application of SID No. 384 of Douglas County, 259 Neb. 351, 609 N.W.2d 679 (2000).

Although evidence of insurance is admissible for some other purposes under section 27-411, where evidence is directed solely at showing the amount for which a party settled with its insurer and where there is no showing that they had represented the value of the damaged and discarded products to be less than was claimed in the suit or for which it obtained judgment, the evidence is an inadmissible compromise or settlement pursuant to this section. Delicious Foods Co. v. Millard Warehouse, 244 Neb. 449, 507 N.W.2d 631 (1993).

Any relevance to witness' testimony concerning status of her husband's lawsuit and compromise settlement with plaintiff in current suit was outweighed by the danger of unfair prejudice, confusion, or misleading the jury. London v. Stewart, 221 Neb. 265, 376 N.W.2d 553 (1985).

Agreement on less than all issues of a dispute that is being negotiated will normally be treated as an offer to compromise under this section. Pribil v. Koinzan, 11 Neb. App. 199, 647 N.W.2d 110 (2002).



27-409 Rule 409. Payment of medical and similar expenses.

Evidence of furnishing or offering or promising to pay medical, hospital, or similar expenses occasioned by an injury is not admissible to prove liability for the injury.



27-410 Rule 410. Guilty plea; nolo contendere; offered plea; withdrawn plea; inadmissible; exceptions.

Evidence of a plea of guilty, later withdrawn, or a plea of nolo contendere, or of an offer to plead guilty or nolo contendere to the crime charged or any other crime, or of statements made in connection with any of the foregoing pleas or offers, is not admissible in any civil or criminal action, case, or proceeding against the person who made the plea or offer. This rule shall not apply to the introduction of voluntary and reliable statements made in court on the record in connection with any of the foregoing pleas or offers when offered for impeachment purposes or in a subsequent prosecution of the declarant for perjury or false statement.

The evidentiary rule provided in this section, that a withdrawn guilty plea is not admissible in any civil or criminal action or proceeding against the person who made it, does not apply to the sentencing stage of a criminal proceeding. State v. Klappal, 218 Neb. 374, 355 N.W.2d 221 (1984).

Under some circumstances a plea of guilty entered by the defendant in a criminal action may be used against him as an admission in a subsequent action involving the same subject matter; a violation of a statute or ordinance enacted in the interest of public safety, while not negligence per se, is evidence of negligence. Schaefer v. McCreary, 216 Neb. 739, 345 N.W.2d 821 (1984).

The fact of conviction resulting from a nolo contendere plea may be used in a subsequent proceeding. In re Interest of Verle O., 13 Neb. App. 256, 691 N.W.2d 177 (2005).



27-411 Rule 411. Liability insurance.

Evidence that a person was or was not insured against liability is not admissible upon the issue whether he acted negligently or otherwise wrongfully. This rule does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness.

The remote potential for bias of a witness on the basis of sharing the same insurance carrier as the defendant must be balanced against the prejudicial effect of its admission. Reimer v. Surgical Servs. of the Great Plains, P.C., 258 Neb. 671, 605 N.W.2d 777 (2000).

Although evidence of insurance is admissible for some other purposes under this section, where evidence is directed solely at showing the amount for which a party settled with its insurer and where there is no showing that they had represented the value of the damaged and discarded products to be less than was claimed in the suit or for which it obtained judgment, the evidence is an inadmissible compromise or settlement pursuant to section 27-408. Delicious Foods Co. v. Millard Warehouse, 244 Neb. 449, 507 N.W.2d 631 (1993).

Where the existence of insurance coverage is not relevant to any issue in the case, evidence of such coverage is inadmissible. Kresha v. Kresha, 216 Neb. 377, 344 N.W.2d 906 (1984).

Inadvertent mention of plaintiff's lack of health insurance is not prejudicial error requiring mistrial where it is not shown that jury inferred that plaintiff was incapable of paying expenses. Where indemnification of defendants does not logically follow from the fact that plaintiff lacked health insurance, it cannot be said that defendants were prejudiced. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).



27-412 Sex offense cases; relevance of alleged victim's past sexual behavior or alleged sexual predisposition.

(1) The following evidence is not admissible in any civil or criminal proceeding involving alleged sexual misconduct except as provided in subsections (2) and (3) of this section:

(a) Evidence offered to prove that any victim engaged in other sexual behavior; and

(b) Evidence offered to prove any victim's sexual predisposition.

(2)(a) In a criminal case, the following evidence is admissible, if otherwise admissible under the Nebraska Evidence Rules:

(i) Evidence of specific instances of sexual behavior by the victim offered to prove that a person other than the accused was the source of semen, injury, or other physical evidence;

(ii) Evidence of specific instances of sexual behavior of the victim with respect to the accused offered by the accused to prove consent of the victim if it is first established to the court that such behavior is similar to the behavior involved in the case and tends to establish a pattern of behavior of the victim relevant to the issue of consent; and

(iii) Evidence, the exclusion of which would violate the constitutional rights of the accused.

(b) In a civil case, evidence offered to prove the sexual behavior or sexual predisposition of any victim is admissible if it is otherwise admissible under the Nebraska Evidence Rules and its probative value substantially outweighs the danger of harm to any victim and of unfair prejudice to any party. Evidence of a victim's reputation is admissible only if it has been placed in controversy by the victim.

(3)(a) A party intending to offer evidence under subsection (2) of this section shall:

(i) File a written motion at least fifteen days before trial specifically describing the evidence and stating the purpose for which it is offered unless the court, for good cause, requires a different time for filing or permits filing during trial; and

(ii) Serve the motion on all parties and notify the victim or, when appropriate, the victim's guardian or representative.

(b) Before admitting evidence under this section, the court shall conduct a hearing in camera outside the presence of any jury.

The term "sexual behavior" under this section refers to specific instances of conduct and the term "sexual predisposition" refers to more generalized evidence in the form of opinion or reputation testimony about the complaining witness's character. But questions about the existence of a relationship between the complaining witness and a third party does not, by itself, implicate either type of evidence prohibited by this section. Evidence is not barred by this section simply because it might indirectly cause the finder of fact to make an inference concerning a complaining witness's prior sexual conduct. State v. Lavalleur, 289 Neb. 102, 853 N.W.2d 203 (2014).

This section is not meant to prevent defendants from presenting relevant evidence, but to deprive them of the opportunity to harass and humiliate the complaining witness and divert the jury's attention to irrelevant matters. State v. Lavalleur, 289 Neb. 102, 853 N.W.2d 203 (2014).



27-413 Offense of sexual assault, defined.

For purposes of sections 27-414 and 27-415, offense of sexual assault means sexual assault under section 28-319 or 28-320, sexual assault of a child under section 28-319.01 or 28-320.01, sexual assault by use of an electronic communication device under section 28-320.02, sexual abuse of an inmate or parolee under sections 28-322.01 to 28-322.03, sexual abuse of a protected individual under section 28-322.04, an attempt or conspiracy to commit any of the crimes listed in this section, or the commission of or conviction for a crime in another jurisdiction that is substantially similar to any crime listed in this section.



27-414 Criminal use; evidence of similar crimes in sexual assault cases.

(1) In a criminal case in which the accused is accused of an offense of sexual assault, evidence of the accused's commission of another offense or offenses of sexual assault is admissible if there is clear and convincing evidence otherwise admissible under the Nebraska Evidence Rules that the accused committed the other offense or offenses. If admissible, such evidence may be considered for its bearing on any matter to which it is relevant.

(2) In a case in which the prosecution intends to offer evidence under this section, the prosecuting attorney shall disclose the evidence to the accused, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least fifteen days before the scheduled date of trial or at such later time as the court may allow for good cause.

(3) Before admitting evidence of the accused's commission of another offense or offenses of sexual assault under this section, the court shall conduct a hearing outside the presence of any jury. At the hearing, the rules of evidence shall apply and the court shall apply a section 27-403 balancing and admit the evidence unless the risk of prejudice substantially outweighs the probative value of the evidence. In assessing the balancing, the court may consider any relevant factor such as (a) the probability that the other offense occurred, (b) the proximity in time and intervening circumstances of the other offenses, and (c) the similarity of the other acts to the crime charged.

(4) This section shall not be construed to limit the admission or consideration of evidence under any other section of the Nebraska Evidence Rules.

The trial court did not err in admitting evidence under this section using the following procedures: (1) hearing testimony from the accused's prior victims prior to trial, comparing the testimony to the current charges, making a conditional ruling of admissibility, and prohibiting the State from mentioning or presenting evidence of the prior assaults at trial until after the evidence of the current alleged victims, and (2) after the State presented evidence of the current victims at trial and gave notice of its intent to present evidence under this section, making a final determination of admissibility outside the presence of the jury. State v. Valverde, 286 Neb. 280, 835 N.W.2d 732 (2013).

This section allows evidence of prior offenses of sexual assault to prove propensity. State v. Valverde, 286 Neb. 280, 835 N.W.2d 732 (2013).

This section requires a hearing outside the presence of the jury before the court admits evidence of the accused's commission of another offense of sexual assault, but it does not impose any time requirement as to when the hearing must be held. State v. Valverde, 286 Neb. 280, 835 N.W.2d 732 (2013).

Under the plain language of subsection (3)(c) of this section, the court is to compare the similarity of the other acts to the crime charged. State v. Valverde, 286 Neb. 280, 835 N.W.2d 732 (2013).

The question whether evidence of other conduct is too remote in time is largely within the discretion of the trial court. Remoteness, in and of itself, does not necessarily justify exclusion of evidence. State v. Kibbee, 284 Neb. 72, 815 N.W.2d 872 (2012).

This section does not violate the Ex Post Facto Clauses of the federal and state Constitutions. State v. Kibbee, 284 Neb. 72, 815 N.W.2d 872 (2012).

Under this section, evidence of a prior sexual assault is admissible if there is clear and convincing evidence otherwise admissible under the Nebraska Evidence Rules. As such, this section governs the admissibility of evidence, not its sufficiency. State v. Kibbee, 284 Neb. 72, 815 N.W.2d 872 (2012).

Trial court did not abuse its discretion in admitting evidence of a prior sexual assault where the defendant admitted to committing the earlier offense, both offenses involved young boys, and both occurred at a time when the defendant was acting as a babysitter for the boys. State v. Craigie, 19 Neb. App. 790, 813 N.W.2d 521 (2012).



27-415 Civil case; evidence of crimes in sexual assault cases.

(1) In a civil case in which a claim for damages or other relief is predicated on a party's alleged commission of conduct constituting an offense of sexual assault, evidence of that party's commission of another offense or offenses of sexual assault is admissible if there is clear and convincing evidence otherwise admissible under the Nebraska Evidence Rules that the party committed the other offense or offenses. If admissible, such evidence may be considered for its bearing on any matter to which it is relevant.

(2) A party who intends to offer evidence under this section shall disclose the evidence to the party against whom it will be offered, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least fifteen days before the scheduled date of trial or at such later time as the court may allow for good cause.

(3) Before admitting evidence of a party's commission of another offense or offenses of sexual assault under this section, the court shall conduct a hearing outside the presence of any jury. At the hearing, the rules of evidence shall apply and the court shall apply a section 27-403 balancing and admit the evidence unless the risk of prejudice substantially outweighs the probative value of the evidence. In assessing the balancing, the court may consider any relevant factor such as (a) the probability that the other offense occurred, (b) the proximity in time and intervening circumstances of the other offenses, and (c) the similarity of the other acts to the crime charged.

(4) This section shall not be construed to limit the admission or consideration of evidence under any other section of the Nebraska Evidence Rules.



27-501 Rule 501. Privileges recognized only as provided.

Except as otherwise required by the Constitution of the United States or the State of Nebraska or provided by Act of Congress, or the Legislature of the State of Nebraska, by these rules or by other rules adopted by the Supreme Court of Nebraska which are not in conflict with laws governing such matters, no person has the privilege to:

(1) Refuse to be a witness; or

(2) Refuse to disclose any matter; or

(3) Refuse to produce any object or writing; or

(4) Prevent another from being a witness or disclosing any matter or producing any object or writing.

An expert witness retained by one party may be compelled or will be allowed to testify to a matter of opinion upon request of the opposing party. IAFF Local 831 v. City of No. Platte, 215 Neb. 89, 337 N.W.2d 716 (1983).



27-502 Omitted.



27-503 Rule 503. Lawyer-client privilege; definitions; general rule of privilege; who may claim privilege; exceptions to the privilege.

(1) As used in this rule:

(a) A client is a person, public officer, or corporation, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from him;

(b) A lawyer is a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation;

(c) A representative of the lawyer is one employed to assist the lawyer in the rendition of professional legal services; and

(d) A communication is confidential if not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(2) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client (a) between himself or his representative and his lawyer or his lawyer's representative, or (b) between his lawyer and the lawyer's representative, or (c) by him or his lawyer to a lawyer representing another in a matter of common interest, or (d) between representatives of the client or between the client and a representative of the client, or (e) between lawyers representing the client.

(3) The privilege may be claimed by the client, his guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association or other organization, whether or not in existence. The person who was the lawyer at the time of the communication may claim the privilege but only on behalf of the client. His authority to do so is presumed in the absence of evidence to the contrary.

(4) There is no privilege under this rule:

(a) If the services of the lawyer are sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud; or

(b) As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction; or

(c) As to a communication relevant to an issue of breach of duty by the lawyer to his client or by the client to his lawyer; or

(d) As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness; or

(e) As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

The party asserting a lawyer-client privilege has impliedly waived it through his or her own affirmative conduct where (1) assertion of the privilege was a result of some affirmative act, such as filing suit, by the asserting party; (2) through this affirmative act, the asserting party put the protected information at issue by making it relevant to the case; and (3) application of the privilege would have denied the opposing party access to information vital to his or her defense. State v. Roeder, 262 Neb. 951, 636 N.W.2d 870 (2001).

If the district court determines a party asserting the attorney-client privilege has made out a prima facie claim, it shall (1) order the alleged protected material produced to the court, (2) order the asserting party to submit an index directing the court to the specific portions of each of the listed documents that allegedly constitute protected material, (3) privately review the material outside the presence of all counsel, (4) make a determination of whether the material is protected, and (5) seal the material for purposes of appellate review. Greenwalt v. Wal-Mart Stores, Inc., 253 Neb. 32, 567 N.W.2d 560 (1997).

In response to a motion to compel production, a party asserting the attorney-client privilege must make out a prima facie claim that the privilege applies by submitting a motion for protective order, in affidavit form, verifying the facts critical to the assertion of the privilege, which must (1) verify that it accurately describes each of the documents in question; (2) list the documents and provide a summary that includes (a) the type of document, (b) the subject matter of the document, (c) the date of the document, (d) the author of the document, and (e) each recipient of the document; and (3) state with specificity, in a nonconclusory manner, how each element of the asserted privilege or doctrine is met, to the extent possible, without revealing the information alleged to be protected. Greenwalt v. Wal-Mart Stores, Inc., 253 Neb. 32, 567 N.W.2d 560 (1997).

A communication concerning the date, time, and place of a scheduled trial is not confidential in nature and is not protected from disclosure by this section. State v. Hawes, 251 Neb. 305, 556 N.W.2d 634 (1996).

A litigant is not permitted to thrust his lack of knowledge into litigation as a foundation or condition necessary to sustain his claim against another while simultaneously retaining the lawyer-client privilege to frustrate proof of knowledge negating the very foundation or condition necessary to prevail on the claim asserted. League v. Vanice, 221 Neb. 34, 374 N.W.2d 849 (1985).

Under the provisions of this section, a communication between a lawyer and a client is not privileged if the services of the lawyer are sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a fraud. Doyle v. Union Ins. Co., 202 Neb. 599, 277 N.W.2d 36 (1979).



27-504 Rule 504. Physician-patient privilege; professional counselor-client privilege; definitions; general rule of privilege; who may claim privilege; exceptions to the privilege.

(1) As used in this rule:

(a) A patient is a person who consults or is examined or interviewed by a physician for purposes of diagnosis or treatment of his or her physical, mental, or emotional condition;

(b) A physician is (i) a person authorized to practice medicine in any state or nation or who is reasonably believed by the patient so to be or (ii) a person licensed as a psychologist under the laws of any state or nation who devotes all or a part of his or her time to the practice of psychology;

(c) A client is a person who consults or is interviewed by a professional counselor for professional counseling as defined in section 38-2118;

(d) A professional counselor is a person certified as a professional counselor pursuant to section 38-2132; and

(e) A communication is confidential if not intended to be disclosed to third persons other than those present to further the interest of (i) the patient in the consultation, examination, or interview, persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician, including members of the patient's family, or (ii) the client participating in professional counseling by a professional counselor.

(2)(a) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purposes of diagnosis or treatment of his or her physical, mental, or emotional condition among himself or herself, his or her physician, or persons who are participating in the diagnosis or treatment under the direction of the physician, including members of the patient's family.

(b) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made during counseling between himself or herself, his or her professional counselor, or persons who are participating in the counseling under the direction of the professional counselor, including members of the client's family.

(3) The privilege may be claimed by the patient or client, by his or her guardian or conservator, or by the personal representative of a deceased patient or client. The person who was the physician or professional counselor may claim the privilege but only on behalf of the patient or client. His or her authority so to do is presumed in the absence of evidence to the contrary.

(4)(a) There is no privilege under this rule for communications relevant to an issue in proceedings to hospitalize the patient for physical, mental, or emotional illness if the physician, in the course of diagnosis or treatment, has determined that the patient is in need of hospitalization or if a professional counselor deems it necessary to refer a client to determine if there is need for hospitalization.

(b) If the judge orders an examination of the physical, mental, or emotional condition of the patient, communications made in the course thereof are not privileged under this rule with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

(c) There is no privilege under this rule as to communications relevant to an issue of the physical, mental, or emotional condition of the patient in any proceeding in which he or she relies upon the condition as an element of his or her claim or defense or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of his or her claim or defense.

(d) There is no privilege under this rule in any judicial proceedings under the Nebraska Juvenile Code regarding injuries to children, incompetents, or disabled persons or in any criminal prosecution involving injury to any such person or the willful failure to report any such injuries.

(e) There is no privilege under this rule in any judicial proceeding regarding unlawfully obtaining or attempting to obtain (i) a controlled substance, (ii) a written or oral prescription for a controlled substance, or (iii) the administration of a controlled substance from a practitioner. For purposes of this subdivision, the definitions found in section 28-401 shall apply.

Under subsection (4)(c) of this section, when plaintiff files a personal injury claim, he waives the physician-patient privilege as to all the information concerning the health and medical history relevant to the matters which plaintiff has put at issue. Vredeveld v. Clark, 244 Neb. 46, 504 N.W.2d 292 (1993).

A party attempting to exclude evidence on the basis of the physician-patient privilege has the burden of proving that the information obtained by the physician falls within the strict ambit of that rule of evidence. To be privileged, information obtained during the existence of a physician-patient relationship must be necessary for the physician to properly discharge his duties. A patient's privilege to prevent any other person from disclosing confidential communications extends only to communications made for the purposes of diagnosis or treatment of his physical, mental, or emotional condition. State v. Irish, 223 Neb. 578, 391 N.W.2d 137 (1986).

When mental condition is in issue, the physician-patient privilege is waived. Clark v. Clark, 220 Neb. 771, 371 N.W.2d 749 (1985).

Under the terms of this provision, when the mental condition of a parent is in issue, evidence from the parent's treating psychiatrist is admissible in a juvenile court proceeding to determine child custody. In re Interest of Spradlin, 210 Neb. 734, 317 N.W.2d 59 (1982).

Results of blood alcohol test conducted on blood sample taken from unconscious driver in hospital were inadmissible, under physician-patient privilege, in wrongful death action against driver. Branch v. Wilkinson, 198 Neb. 649, 256 N.W.2d 307 (1977).

Section 38-3131 does not nullify the rule set forth in subdivision (2)(a) of this section. In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).

This section sets forth the physician-patient privilege that applies to individuals such as a licensed psychologist; such privilege is nullified in proceedings to hospitalize the patient for physical, mental, or emotional illness if the physician, in the course of diagnosis or treatment, has determined that the patient is in need of hospitalization. In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).

The neglect of a child is an injury to the child's welfare and rights, and it constitutes one of the exceptions to the physician-patient privilege recognized in this section. Exception to physician-patient privilege in juvenile proceedings is not restricted to actions which occur inside the walls of the courtroom. In re Interest of J.S., 1 Neb. App. 518, 499 N.W.2d 89 (1993).



27-505 Rule 505. Husband-wife privilege; general rule of privilege; definitions; waiver; criminal cases; exceptions to the privilege.

(1) Neither husband nor wife can be examined in any case as to any confidential communication made by one to the other while married, nor shall they after the marriage relation ceases be permitted to reveal in testimony any such communication while the marriage subsisted except as otherwise provided by law. This privilege may be waived only with the consent of both spouses. After the death of one, it may be waived by the survivor.

For purposes of this section (a) a confidential communication shall mean a communication which is made privately by any person to his or her spouse with no intention that such communication be disclosed to any other person and (b) communication shall include any action on the part of a spouse if the action reasonably appears to have been intended to communicate a message from one spouse to the other.

(2) During the existence of the marriage, a husband and wife can in no criminal case be a witness against the other. This privilege may be waived only with the consent of both spouses.

(3) These privileges may not be claimed:

(a) In any criminal case where the crime charged is a crime of violence, bigamy, incest, or any crime committed by one against the person or property of the other or of a child of either or in any criminal prosecution against the husband for wife or child abandonment;

(b) In any case brought by either husband or wife against a third person relating to their marriage relationship or the interruption of or interference with such relationship; or

(c) In any case brought by either husband or wife against the other for divorce or annulment of the marriage or for support.

1. Scope

2. Constitutionality

1. Scope

Subdivision (3)(a) of this statutory section, as amended in 1984, now permits a spouse to testify against the other spouse in any criminal case where the crime charged is a crime of violence. State v. Keithley, 227 Neb. 402, 418 N.W.2d 212 (1988).

In a prosecution for a crime of violence, the defendant's spouse may be called to testify against the defendant as to any matter, including confidential communications. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

In a criminal case, a spouse may not testify when motion for new trial is still pending and when the testimony would occur during the time period during which the parties are barred from remarriage. State v. Palmer, 215 Neb. 273, 338 N.W.2d 281 (1983).

Spousal privilege may not be asserted in a case of sexual assault under section 28-319, R.R.S.1943, even though that statute does not use the term rape. State v. Vicars, 207 Neb. 325, 299 N.W.2d 421 (1980).

2. Constitutionality

The phrase "crime of violence" as used in this section is not unconstitutionally vague. The privilege against spousal testimony in a criminal case may be waived with the consent of both parties, and may not be claimed in any criminal case where the crime charged is a crime of violence. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

Statute as amended in 1984 determined not to be ex post facto as applied to the defendant. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

Amendment to section was neither unconstitutionally vague nor an ex post facto law. The clear meaning of statute is that the privilege may not be claimed where the crime charged is a crime of violence, bigamy, incest, or any crime committed by one against the person or property of another. Murder is a crime of violence under this section, and this section applies to all crimes of violence regardless of who the victim may be. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Abolition of the privilege preventing a spouse from testifying about any confidential communications made by one spouse to the other in crimes of violence does not constitute special legislation and does not grant a special privilege in violation of Neb. Const., Art. III, sec. 18, nor does it offend concepts of due process and equal protection. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).



27-506 Rule 506. Communications to clergyman; definitions; general rule of privilege; who may claim privilege.

(1) As used in this rule:

(a) A clergyman is a minister, priest, rabbi, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting him; and

(b) A communication is confidential if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(2) A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual advisor.

(3) The privilege may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The clergyman may claim the privilege on behalf of the person. His authority so to do is presumed in the absence of evidence to the contrary.



27-507 Rule 507. Political vote; privilege.

Every person has a privilege to refuse to disclose the tenor of his vote at a political election conducted by secret ballot unless the vote was cast illegally.



27-508 Rule 508. Trade secrets; privilege; protective measures.

A person has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by him, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. When disclosure is directed, the judge shall take such protective measures as the interests of the holder of the privilege and of the parties and the furtherance of justice may require.

Procedure established for use by the Nebraska Public Service Commission when deciding whether to publicly disclose information which it has found to be relevant and necessary for its proceedings and which a party contends to be in the nature of a trade secret or confidential research, development, or commercial information. In re Application of Northwestern Bell Telephone Co., 223 Neb. 415, 390 N.W.2d 495 (1986).

Some factors to be considered in determining whether given information is one's trade secret are (1) the extent to which the information is known outside of his business, (2) the extent to which it is known by employees and others involved in his business, (3) the extent of measures taken by him to guard the secrecy of the information, (4) the value of the information to him and his competitors, (5) the amount of effort or money expended by him in developing the information, and (6) the ease or difficulty with which the information could be properly acquired or duplicated by others. In re Application of Northwestern Bell Tel. Co., 223 Neb. 415, 390 N.W.2d 495 (1986).



27-509 Rule 509. Secrets of state and other official information; general rule of privilege; who may claim privilege; procedure; effect of sustaining claim.

(1) The government has a privilege to refuse to give evidence and to prevent any public officer from giving evidence as to communications made by or to such public officer in official confidence when the public interest would suffer by the disclosure.

(2) The privilege may be claimed by the public officer sought to be examined, or by the chief officer of the department of government administering the subject matter which the evidence concerned. The required showing may be made in whole or in part in the form of a written statement. The judge may hear the matter in chambers, but all counsel are entitled to inspect the claim and showing and be heard thereon. The judge may take any protective measure which the interest of the government and the furtherance of justice may require.

(3) If the circumstances of the case indicate a substantial possibility that a claim of privilege would be appropriate but has not been made because of oversight or lack of knowledge, the judge shall give or cause notice to be given to the officer entitled to claim the privilege and shall stay further proceedings a reasonable time to afford opportunity to assert a claim of privilege.

(4) If a claim of privilege is sustained in a proceeding to which the government is a party and it appears that another party is thereby deprived of material evidence, the judge shall make any further orders which the interests of justice require, including striking the testimony of a witness, declaring a mistrial, finding against the government upon an issue as to which the evidence is relevant, or dismissing the action.



27-510 Rule 510. Identity of informer; rule of privilege; who may claim; exceptions; informer appearing as a witness; procedure; orders; legality of obtaining evidence.

(1) The government or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(2) The privilege may be claimed by an appropriate representative of the government, regardless of whether the information was furnished to an officer of the government, or of a state or subdivision thereof. The privilege may be claimed by an appropriate representative of a state or subdivision if the information was furnished to an officer thereof, except that in criminal cases the privilege shall not be allowed if the government objects.

(3)(a) No privilege exists under this rule if the identity of the informer or his interest in the subject matter of his communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness.

(b) If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the government is a party, and the government invokes the privilege, the judge shall give the government an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing may be in the form of affidavits or testimony, as the judge directs. If the judge finds that there is a reasonable probability that the informer can give the testimony, and the government elects not to disclose his identity, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on his own motion. In civil cases, he may make any order that justice requires. Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without an order of court. All counsel shall be permitted to be present at any stage at which counsel for any party is permitted to be present.

(c) If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible, he may require the identity of the informer to be disclosed. The judge shall, on request of the government, direct that the disclosure be made in camera. All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this subdivision except a disclosure in camera, at which no counsel or party shall be permitted to be present. If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the government.

Under this section, the trial judge, after determining that the evidence of an informer may be relevant ("necessary to a fair determination of the issue of guilt or innocence"), holds an in camera hearing to determine whether "there is a reasonable probability that the informer can give the testimony"; if it is determined that the informer would be unable to give the testimony, the judge need not require that the informer's identity be disclosed. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

The State has a limited privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).

Whether dismissal is required under this section in the case of an unknown informant depends upon the facts of each case. State v. Brown, 5 Neb. App. 889, 567 N.W.2d 307 (1997).

A sufficient showing was made pursuant to subsection (3)(b) of this section to mandate an in camera showing by the government as to whether an informer disclosed in a separate case was the informer in the present case, since the defendant had shown that such an in camera review was necessary to determine whether the State had waived the privilege of the informer's identity under subsection (3)(a) of this section. State v. Lomack, 4 Neb. App. 465, 545 N.W.2d 455 (1996).



27-511 Rule 511. Waiver of privilege by voluntary disclosure.

A person upon whom these rules confer a privilege against disclosure of a confidential matter or communication waives the privilege if he or his predecessor, while holder of the privilege, voluntarily discloses or consents to disclosure of any significant part of the matter or communication. This rule does not apply if the disclosure is itself a privileged communication.



27-512 Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege.

Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if the disclosure was (1) compelled erroneously or (2) made without opportunity to claim the privilege.



27-513 Rule 513. Comment on or inference from claim of privilege improper; jury instruction.

(1) The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

(2) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(3) Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

A hearing to determine whether a privilege is claimed is not absolutely required to comply with the requirements of this section, but if held, it is straightforward in that it must provide the witness the opportunity to testify or invoke a privilege. The State may then offer immunity in exchange for the witness’s testimony. Finally, the trial court must decide whether the witness intends to testify and if it would be prejudicial to either the defendant or the State to call or not to call the witness. State v. Draper, 289 Neb. 777, 857 N.W.2d 334 (2015).

Pursuant to subsection (1) of this section, although the trial judge's comments were certainly unnecessary and ill advised, they did not permit the jury to draw an unfavorable inference from the defendant's failure to testify and adduce evidence. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

A prosecutor's reference to the defendant's failure to make an exculpatory statement before the defendant is in custody does not violate the defendant's right to remain silent. State v. Gregory, 220 Neb. 778, 371 N.W.2d 754 (1985).



27-601 Rule 601. General rule of competency.

Every person is competent to be a witness except as otherwise provided in these rules.

The question of the competency of a child witness rests largely within the discretion of the trial court, and that determination will not be disturbed in the absence of an abuse of discretion. State v. Guy, 227 Neb. 610, 419 N.W.2d 152 (1988).

No abuse of discretion to allow 5-year-old's testimony when conflicting testimony was caused by nature of defense counsel's questions, which created question of credibility and not competency. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

Except as specifically provided otherwise by the rules of evidence, every person is competent to be a witness about those things of which he has personal knowledge. Tuch v. Tuch, 210 Neb. 601, 316 N.W.2d 304 (1982).

Where injured victim of defendant's assault with a gun was defendant's wife, she was competent to testify where the jury had prior knowledge of her condition. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).



27-602 Rule 602. Lack of personal knowledge; witness may not testify; evidence.

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself. This rule is subject to the provisions of section 27-703, relating to opinion testimony by expert witnesses.

Inadequate foundation for personal knowledge was cured on cross-examination when opposing counsel questioned witness regarding matter for own purposes beyond explaining or rebutting the original evidence. State v. Rieger, 260 Neb. 519, 618 N.W.2d 619 (2000).

It was not necessary for a police officer to remember the name of a person to whom he administered a photographic array in order to have personal knowledge of that person's photographic identification. State v. Rieger, 260 Neb. 519, 618 N.W.2d 619 (2000).

In establishing foundation for test results, a witness may not testify as to whether laboratory protocols were followed unless the witness has personal knowledge of the matter, i.e., the witness performed the test or witnessed the test being performed. State v. Jackson, 255 Neb. 68, 582 N.W.2d 317 (1998).

A witness testifying to objective facts must have had means of knowing the facts from the witness' personal knowledge. State v. Kirksey, 254 Neb. 162, 575 N.W.2d 377 (1998).

A witness may not testify about the custody procedures used by a police department unless evidence is introduced to show that he or she has personal knowledge of the matter. State v. Smith, 238 Neb. 111, 469 N.W.2d 146 (1991).

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. The record supported a conclusion that the deponent did not possess or could not articulate personal knowledge. State v. Irish, 223 Neb. 578, 391 N.W.2d 137 (1986).

Testimony concerning observations of conduct, behavior in terms of false perceptions, or mistaken ideas, is controlled by the personal knowledge provision of this section. State v. Norfolk, 221 Neb. 810, 381 N.W.2d 120 (1986).



27-603 Rule 603. Oath or affirmation.

Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.



27-604 Rule 604. Interpreters.

An interpreter is subject to the provisions of these rules relating to qualification as an expert and the administration of an oath or affirmation that he will make a true translation.



27-605 Rule 605. Competency of judge as witness.

The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point.

1. Judge as witness

2. Applicability

3. Objection

4. Miscellaneous

1. Judge as witness

The trial judge may not assume the role of a witness, and comments made by the trial judge in such a capacity are not evidence. State v. Baird, 259 Neb. 245, 609 N.W.2d 349 (2000).

A judge presiding at a trial may not testify at that trial to establish the content of the court's record. Everson v. O'Kane, 11 Neb. App. 74, 643 N.W.2d 396 (2002).

This section does not prohibit a judge who presided over a defendant's plea and sentencing from later testifying at an evidentiary hearing on a defendant's motion for postconviction relief where the judge is not the presiding judge at the evidentiary hearing on postconviction relief. State v. Stevenson, 9 Neb. App. 316, 611 N.W.2d 126 (2000).

2. Applicability

The rule prohibiting the presiding judge from testifying as a witness in that trial applies not only to formal testimony but also to whenever the judge assumes the role of a witness. State v. Livingston, 244 Neb. 757, 509 N.W.2d 205 (1993).

This section does not apply to only formal testimony; it applies also whenever the judge assumes the role of a witness. State v. Rodriguez, 244 Neb. 707, 509 N.W.2d 1 (1993).

Statutory prohibition against a presiding judge's testifying at trial as a witness applies not only to formal testimony but applies whenever the judge assumes the role of a witness, and no objection need be made in order to preserve the point. State v. Rhoads, 11 Neb. App. 731, 660 N.W.2d 181 (2003).

3. Objection

Although the defendant did not object to the judge's comments, the timely objection requirement was inapplicable because the trial judge had assumed the role of a witness. Krusemark v. Thurston Cty. Bd. of Equal., 10 Neb. App. 35, 624 N.W.2d 328 (2001).

4. Miscellaneous

When the Nebraska Evidence Rules apply to an administrative hearing, those persons performing adjudicative functions are presumptively incompetent to testify. However, there are limits to an agency's power to shield its employees from a subpoena. An employee with unique knowledge indispensable to the adjudication may be subject to a subpoena. Central Platte NRD v. State of Wyoming, 245 Neb. 439, 513 N.W.2d 847 (1994).

Parties may not waive the disqualification of the judge presiding at the trial when he is a material witness or has personal knowledge of disputed evidentiary facts concerning the proceeding. Cline v. Franklin Pork, Inc., 210 Neb. 238, 313 N.W.2d 667 (1981).

This section prohibits appellate courts from treating statements of a trial judge as evidence of the condition of the trial court's docket. State v. Soltis, 11 Neb. App. 61, 644 N.W.2d 160 (2002).



27-606 Rule 606. Competency of juror as witness; at the trial; inquiry into the validity of verdict or indictment.

(1) A member of the jury may not testify as a witness before that jury in the trial of the case in which he is sitting as a juror. If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

(2) Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon his or any other juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, except that a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror. Nor may his affidavit or evidence of any statement by him indicating an effect of this kind be received for these purposes.

1. Scope

2. Juror testimony permitted

3. Juror testimony not permitted

4. Miscellaneous

1. Scope

Subsection (2) of this section does not allow a juror's affidavit to impeach a verdict on the basis of jury motives, methods, misunderstanding, thought processes, or discussions during deliberations. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

Subsection (2) of this section provides two exceptions to the general prohibition against juror testimony regarding any effect on the juror's mental state. A juror may testify regarding (1) whether extraneous prejudicial information was brought to the jury's attention or (2) whether any outside influence was improperly brought to bear upon any juror. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Subsection (2) of this section prohibits admission of a juror's affidavit to impeach a verdict on the basis of the jury's motives, methods, misunderstanding, thought processes, or discussions during deliberations which enter into the verdict. Kopecky v. National Farms, Inc., 244 Neb. 846, 510 N.W.2d 41 (1994).

Subsection (2) of this section prohibits inquiry into a jury's votes. State v. Boppre, 243 Neb. 908, 503 N.W.2d 526 (1993).

Under the provisions of subsection (2) of this section, a juror may testify as to whether "extraneous prejudicial information was improperly brought" to his or her attention, but no evidence may be received as to the effect of any statement upon a juror's mind, its influence one way or another, or the mental processes of a juror in connection therewith. State v. McDonald, 230 Neb. 85, 430 N.W.2d 282 (1988); Simants v. State, 202 Neb. 828, 277 N.W.2d 217 (1979).

Subsection (2) of this section controls inquiries into the validity of a verdict reached by a jury. State v. Roberts, 227 Neb. 489, 418 N.W.2d 246 (1988).

Juror's misconduct does not irrebuttably presume prejudice; this section inquires into validity of verdict when extraneous prejudicial information may have been brought to jury's attention. Ellis v. Far-Mar-Co, 215 Neb. 736, 340 N.W.2d 423 (1983).

When polling the jury, the trial court is not required to go beyond the procedure specified in section 25-1124 by inquiring into the basis for the jury's determination of the percentage of a party's negligence, because such inquiry would invade the province of the jury. Anis v. BryanLGH Health System, 14 Neb. App. 372, 707 N.W.2d 60 (2005).

2. Juror testimony permitted

At hearing on motion for new trial, affidavits of jurors were admissible only to show that presubmission discussions took place over 5 days of 7-day trial. Other comments in the affidavits were inadmissible. Hunt v. Methodist Hospital, 240 Neb. 838, 485 N.W.2d 737 (1992).

Subsection (2) of this section does not bar the use of a juror affidavit to establish that a jury made a transpositional error in completing verdict forms in the consolidated trial of cases against multiple defendants. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

Subsection (2) of this section permits use of a juror's affidavit to establish that the jury considered prejudicial information emanating from a source other than evidence presented at trial. Zeeb v. Delicious Foods, 231 Neb. 358, 436 N.W.2d 190 (1989); Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987).

3. Juror testimony not permitted

A trial court's duty to hold an evidentiary hearing on a substantiated allegation of jury misconduct does not extend into matters which are barred from inquiry under subsection (2) of this section. State v. Stricklin, 290 Neb. 542, 861 N.W.2d 367 (2015).

A juror who failed to disclose during voir dire that he had an uncle who had been murdered did not bring in extraneous information. Juror statement asserting that the jury did not follow instructions during deliberations was properly excluded under subsection (2) of this section because it did not involve extraneous information. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

A juror's intradeliberational statements, when based on personal knowledge not directly related to the litigation at issue, do not constitute extraneous information within the meaning of subsection (2) of this section. Leavitt ex rel. Leavitt v. Magid, 257 Neb. 440, 598 N.W.2d 722 (1999).

Under subsection (2) of this section, juror's intradeliberational statements, when based on juror's personal knowledge not directly related to the litigation at issue, do not constitute "extraneous" information. Under subsection (2) of this section, juror's statements regarding experiences with inflated insurance claims and the juror's cousin's accident were not "extraneous" information. Information that has been excluded from jury consideration by a motion to strike does not constitute "extraneous" information under subsection (2) of this section. Nichols v. Busse, 243 Neb. 811, 503 N.W.2d 173 (1993).

While pursuant to subsection (2) of this section a juror's affidavit may be used to show that in reaching its verdict the jury considered prejudicial information emanating from a source other than the evidence presented at trial, such an affidavit may not be used to show a jury's misunderstanding of the law as such misunderstanding inheres in the verdict. State v. Meyer, 236 Neb. 253, 460 N.W.2d 656 (1990).

This section prohibits a juror's affidavit to impeach a verdict on the basis of jury motives, methods, misunderstandings, thought processes, or discussions during deliberations, which enter into the verdict. Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987).

A juror's understanding of the instructions constitutes neither extraneous, prejudicial information nor outside influence improperly brought to the jury's attention. In re Estate of Haddix, 211 Neb. 814, 320 N.W.2d 745 (1982).

The trial court properly refused to admit affidavits of jurors dealing with their understanding of their instructions or the way they reached their verdict. Such matters inhere in the verdict and the proffered testimony is inadmissible under this section. Lambertus v. Buckley, 206 Neb. 440, 293 N.W.2d 110 (1980).

4. Miscellaneous

The jury's consideration of a defendant's failure to testify is barred from inquiry under subsection (2) of this section. State v. Stricklin, 290 Neb. 542, 861 N.W.2d 367 (2015).

Because there is no constitutional right to obtain information about a jury's deliberations, a court's discretion under section 25-1635 to disclose juror information for good cause shown after a verdict should be tempered by the restrictions imposed under subsection (2) of this section. Golnick v. Callender, 290 Neb. 395, 860 N.W.2d 180 (2015).

A juror's knowledge about the burden of proof is personal knowledge that is not directly related to the litigation at issue and is not extraneous information. Malchow v. Doyle, 275 Neb. 530, 748 N.W.2d 28 (2008).

In the absence of a timely objection pursuant to subsection (2) of this section, a court may apply the rule sua sponte. State v. Williams, 253 Neb. 111, 568 N.W.2d 246 (1997).

Under subsection (2) of this section, extraneous material or information considered by a jury may be deemed prejudicial without proof of actual prejudice if the material or information relates to an issue submitted to the jury and there is a reasonable possibility that the extraneous material or information affected the verdict to the detriment of a litigant. Loving v. Baker's Supermarkets, 238 Neb. 727, 472 N.W.2d 695 (1991).

The defendant bears the burden of proving jury misconduct, and the inability to inquire as to how evidence affected a juror's mind does not require that the burden be shifted to the state as the defendant may inquire as to whether any extraneous prejudicial information was improperly brought to the attention of the jury. State v. Woodward, 210 Neb. 740, 316 N.W.2d 759 (1982).



27-607 Rule 607. Who may impeach.

The credibility of a witness may be attacked by any party, including the party calling him.

Under this section, the credibility of a witness may be attacked by any party, including the party calling the witness. A party may not, however, use the rule as an artifice for putting before the jury substantive evidence that is otherwise inadmissible. But evidence of a witness' bias, however, is substantive evidence that a party can present on direct or cross-examination. State v. Iromuanya, 282 Neb. 798, 806 N.W.2d 404 (2011).

Although under this section "(t)he credibility of a witness may be attacked by any party, including the party calling him (or her)," a party may not use a prior inconsistent statement of a witness under the guise of impeachment for the primary purpose of placing before the jury substantive evidence which is not otherwise admissible. State v. Boppre, 243 Neb. 908, 503 N.W.2d 526 (1993).

A party does not vouch for the credibility of its witness. State v. Joy, 220 Neb. 535, 371 N.W.2d 113 (1985).

The credibility of a witness may be attacked by any party, including the party who called the witness. State v. Marco, 220 Neb. 96, 368 N.W.2d 470 (1985).

The rule allowing a party to impeach his own witness may not be used as an artifice by which inadmissible matter may be gotten to the jury through the device of offering a witness whose testimony is or should be known to be adverse in order, under the name of impeachment, to get before the jury for its consideration a favorable ex parte statement the witness had made. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Where the need for impeachment is small or nonexistent and the danger that the prior inconsistent statement will be considered substantively is great, the statement should be excluded. State v. Price, 202 Neb. 308, 275 N.W.2d 82 (1979).



27-608 Rule 608. Evidence of character and conduct of witness; opinion and reputation evidence of character; specific instances of conduct; privilege against self-incrimination.

(1) The credibility of a witness may be attacked or supported by evidence in the form of reputation or opinion, but subject to these limitations: (a) The evidence may refer only to character for truthfulness or untruthfulness, and (b) evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(2) Specific instances of the conduct of a witness, for the purpose of attacking or supporting his credibility, other than conviction of crime as provided in section 27-609, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness be inquired into on cross-examination of the witness (a) concerning his character for truthfulness or untruthfulness, or (b) concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified.

The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of his privilege against self-incrimination when examined with respect to matters which relate only to credibility.

1. Credibility

2. Miscellaneous

1. Credibility

Subsection (2) of this section permits questioning during cross-examination only on specific instances of conduct not resulting in a criminal conviction. State v. Stricklin, 290 Neb. 542, 861 N.W.2d 367 (2015).

Subsection (2) of this section does not prohibit inquiry into specific instances of a witness' conduct; it only prohibits proof of that conduct by extrinsic evidence. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

The application of subsection (2) of this section to exclude extrinsic evidence of a witness' conduct is limited to instances where the evidence is introduced to show a witness' general character for truthfulness. Evidence relevant to a material issue is not rendered inadmissible because it happens to include references to specific bad acts of a witness, and such evidence should be admitted where it is introduced to disprove a specific fact material to the case. Subsection (2) of this section does not bar evidence introduced to contradict—and which the jury might find to disprove—a witness's testimony as to a material issue of the case. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Whether section 27-404(2) or this section applies to the admissibility of other-acts evidence depends on the purpose for which the proponent introduced the other-acts evidence. Section 27-404(2) applies when extrinsic evidence is offered as relevant to a material issue in the case. This section applies when extrinsic evidence is offered to impeach a witness, to show the character of the witness for untruthfulness—in other words, where the only theory of relevance is impeachment by prior misconduct. So, because subsection (2) of this section affects only evidence of prior instances of conduct when properly relevant solely for the purpose of attacking or supporting a witness' credibility, it in no way affects the admission of evidence of such prior acts for other purposes under section 27-404(2). Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Once a witness' character for truthfulness has been attacked, the prosecution may, under this section, adduce rebuttal evidence on that issue. State v. Gregory, 220 Neb. 778, 371 N.W.2d 754 (1985).

A prostitution offense does not substantially impugn credibility, since such conduct does not necessarily entail dishonesty or false statement and, therefore, it is not probative of untruthfulness. State v. Williams, 219 Neb. 587, 365 N.W.2d 414 (1985).

It is within the discretion of the trial court to admit character evidence to support the credibility of a witness whose credibility has been attacked by opinion or reputation evidence or otherwise. State v. Steinmark, 201 Neb. 200, 266 N.W.2d 751 (1978).

Whether a showing of inconsistent statements by a witness is an attack on credibility entitling the witness to present evidence of veracity is a matter for the discretion of the trial court. State v. King, 197 Neb. 729, 250 N.W.2d 655 (1977).

Specific instances of conduct of witness relative to credibility, other than conviction of crime, may not be proved by extrinsic evidence, but in discretion of court may be inquired into on cross-examination concerning character for truthfulness or untruthfulness. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).

2. Miscellaneous

Testimony of deputy sheriff was improper under this section. State v. Beermann, 231 Neb. 380, 436 N.W.2d 499 (1989).

Evidence of conviction of a crime is, in some respects, more limited than under former section, but is not restricted to felonies as such. State v. Lang, 197 Neb. 47, 246 N.W.2d 608 (1976).

A therapist's testimony that she observed the defendant look astonished when he explained to the therapist he had been charged with sexually abusing a minor and that the defendant denied the abuse to the therapist was inadmissible under subsection (2) of this section. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

The type of character evidence admissible under this section and section 27-405 does not include the opinion of an expert witness regarding the truthfulness of another witness based upon purported scientific studies. State v. Maggard, 1 Neb. App. 529, 502 N.W.2d 493 (1993).



27-609 Rule 609. Impeachment by evidence of conviction of crime; general rule; time limit; effect of pardon, annulment, or equivalent procedure; juvenile adjudications; pendency of appeal.

(1) For the purpose of attacking the credibility of a witness, evidence that he has been convicted of a crime shall be admitted if elicited from him or established by public record during cross-examination, but only if the crime (a) was punishable by death or imprisonment in excess of one year under the law under which he was convicted or (b) involved dishonesty or false statement regardless of the punishment.

(2) Evidence of a conviction under this rule is not admissible if a period of more than ten years has elapsed since the date of such conviction or of the release of the witness from confinement, whichever is the later date.

(3) Evidence of a conviction is not admissible under this rule if the conviction has been the subject of a pardon, annulment, or other equivalent procedure which was based on innocence.

(4) Evidence of juvenile adjudications is not admissible under this rule.

(5) Pendency of an appeal renders evidence of a conviction inadmissible.

1. Prior convictions

2. Miscellaneous

1. Prior convictions

Subsection (1) of this section applies not only to the questioning of an opposing party’s witnesses, but also to the questioning of the party’s own witnesses. State v. Castillo-Zamora, 289 Neb. 382, 855 N.W.2d 14 (2014).

For the purposes of this section, one has been convicted of a crime only after a finding of guilt, an imposition of a sentence, and the expiration of the time for appeal. Ipock v. Union Ins. Co., 242 Neb. 448, 495 N.W.2d 905 (1993).

Under subsection (2) of this section, cross-examination of a witness regarding the witness' previous felony convictions and the number thereof is proper, but only if 10 or fewer years have elapsed since the date of conviction or the release of the witness from confinement. State v. Kramer, 238 Neb. 252, 469 N.W.2d 785 (1991).

Prosecutor's further inquiry as to the nature of the defendant's previous conviction of false information after the defendant admitted his conviction was clearly improper and constituted reversible error. State v. Garza, 236 Neb. 202, 459 N.W.2d 739 (1990).

When a defendant testifies on his own behalf, the prosecuting attorney may question him as to his previous convictions for felony and the number thereof, but no details as to the nature of the charges or other details may be elicited or received. State v. Whiteley, 234 Neb. 693, 452 N.W.2d 290 (1990).

For proper impeachment under this section, although the State may elicit information concerning the number of a defendant's convictions within the last ten years, the State is prohibited from naming or identifying the crime underlying defendant's conviction and from inquiring into details surrounding the conviction. Whether a defendant's prior conviction is admissible for the defendant's impeachment is a preliminary question of admissibility to be determined in accordance with Neb. Evid. R. 104. State v. Olsan, 231 Neb. 214, 436 N.W.2d 128 (1989).

In attacking the credibility of a witness under this section by establishing that such witness has previously committed a felony or a crime involving dishonesty or a false statement, the inquiry must end there, and it is improper to inquire into the nature of the crime, the details of the offense, or the time spent in prison as a result thereof. State v. Johnson, 226 Neb. 618, 413 N.W.2d 897 (1987).

A conviction for the offense of issuing a bad check in violation of section 28-611 is, as a matter of law, a crime involving dishonesty or false statement. State v. Fleming, 223 Neb. 169, 388 N.W.2d 497 (1986).

If, upon questioning, a witness admits to a prior conviction, the inquiry should end there, and thereafter it is improper to inquire into the nature of the crime or the details of the offense. State v. Daugherty, 215 Neb. 45, 337 N.W.2d 128 (1983).

In the absence of something other than ordinary stealing, petit larceny is not a crimen falsi as contemplated by the phrase in this section; if such special circumstances exist, it is incumbent upon the prosecution to bring them to the court's attention. State v. Williams, 212 Neb. 860, 326 N.W.2d 678 (1982).

Evidence of conviction of a crime is, in some respects, more limited than under former section, but is not restricted to felonies as such. State v. Lang, 197 Neb. 47, 246 N.W.2d 608 (1976).

While this section clearly allows a witness' credibility to be attacked with previous convictions, this section does not include pending charges. State v. White, 15 Neb. App. 486, 732 N.W.2d 677 (2007).

The fact of a felony conviction is properly used for impeachment under this section. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).

Once a prior conviction has been established, the inquiry must end, and it is improper to inquire into the nature of the crime, the details of the offense, or the time spent in prison as a result thereof. State v. Edwards, 2 Neb. App. 149, 507 N.W.2d 506 (1993).

2. Miscellaneous

The prosecutor's improper further inquiry into codefendant's prior conviction was not unfairly prejudicial to defendant because such conduct and the trial court's failure to declare a mistrial did not materially influence the jury in a verdict adverse to a substantial right of the defendant. State v. Garza, 236 Neb. 215, 459 N.W.2d 747 (1990).

Evidence of juvenile adjudication is not admissible for purpose of impeachment. State v. Beach, 215 Neb. 213, 337 N.W.2d 772 (1983); State v. Caradori, 199 Neb. 691, 260 N.W.2d 617 (1977).

Where a criminal defendant testified in his own behalf, he was subject to the same rules of cross-examination as any other witness. State v. Pitts, 212 Neb. 295, 322 N.W.2d 443 (1982).

A conviction will not be set aside unless the defendant meets his burden of showing that the claimed error created not merely a possibility of prejudice but, rather, that it worked to his actual prejudice. State v. Gore, 212 Neb. 287, 322 N.W.2d 438 (1982).

Specific instances of conduct of witness relative to credibility, other than conviction of crime, may not be proved by extrinsic evidence, but in discretion of court may be inquired into on cross-examination concerning character for truthfulness or untruthfulness. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).



27-610 Rule 610. Religious beliefs or opinions.

Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature his credibility is impaired or enhanced.



27-611 Rule 611. Mode and order of interrogation and presentation; control by judge; scope of cross-examination; leading questions.

(1) The judge shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (a) make the interrogation and presentation effective for the ascertainment of the truth, (b) avoid needless consumption of time, and (c) protect witnesses from harassment or undue embarrassment.

(2) Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The judge may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

(3) Leading questions should not be used on the direct examination of a witness except as may be necessary to develop his testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.

Fed. R. Evid. 611(a) is substantively identical to subsection (1) of this section. State v. Pangborn, 286 Neb. 363, 836 N.W.2d 790 (2013).

The district court abused its discretion in permitting the jury to use during deliberations a demonstrative exhibit that concisely summarized the prosecutor’s case against the defendant without providing a limiting instruction. State v. Pangborn, 286 Neb. 363, 836 N.W.2d 790 (2013).

When the object of cross-examination is to collaterally ascertain the accuracy or credibility of the witness, some latitude should be permitted, and the scope of such latitude is ordinarily subject to the discretion of the trial judge. State v. Kuehn, 273 Neb. 219, 728 N.W.2d 589 (2007).

Pursuant to subsection (2) of this section, courts limit cross-examination of witnesses to the subject matter of direct examination and matters affecting the credibility of the witness. State v. McLemore, 261 Neb. 452, 623 N.W.2d 315 (2001).

Pursuant to subsection (2) of this section, courts limit cross-examination of witnesses to the subject matter of the direct examination and matters affecting the credibility of the witness. Pursuant to this section, the scope of cross-examination is necessarily limited by the scope of direct examination. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions; however, the trial court has broad discretion in declaring a witness hostile, and in order for the court to do so, the record should contain evidence supporting such hostility. Turner v. Welliver, 226 Neb. 275, 411 N.W.2d 298 (1987).

The extent, scope, and course of cross-examination rest within trial court's discretion, and rulings will not be disturbed on appeal absent an abuse of discretion. Fremont Nat. Bank & Trust Co. v. Beerbohm, 223 Neb. 657, 392 N.W.2d 767 (1986).

Judge may use discretion to allow leading questions in direct examination of witness who has a speech disability. State v. Brown, 220 Neb. 849, 374 N.W.2d 28 (1985).

Where a request for a physical examination of the injured party is made during the course of the trial, it rests within the sound discretion of the court whether such request is to be granted, and the ruling thereon will not be disturbed on appeal unless from all circumstances an abuse of discretion appears. Hoegerl v. Burt, 215 Neb. 752, 340 N.W.2d 428 (1983).



27-612 Rule 612. Writing used to refresh memory; rights of adverse party; matters unrelated; preservation for appeal; orders.

If a witness uses a writing to refresh his memory for the purpose of testifying, either before or while testifying, an adverse party is entitled to have it produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the judge shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing is not produced or delivered pursuant to order under this rule, the judge shall make any order justice requires.

A party seeking access to a document used to refresh a witness' recollection bears the burden of establishing that the document sought was actually used by the witness to refresh recollection. State v. Schroder, 232 Neb. 65, 439 N.W.2d 489 (1989).

A precondition to the production and use by an adverse party of a witness' prior written statement is that the statement has been used by the witness to refresh his recollection. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).

The purpose of the phrase "for the purpose of testifying" is to safeguard against wholesale exploration of an opposing party's files and to ensure that access is limited only to those writings which may fairly be said in fact to have an impact upon the testimony of the witness. State v. Jones, 6 Neb. App. 647, 577 N.W.2d 302 (1998).



27-613 Rule 613. Prior statements of witnesses; examining witness concerning prior statement; extrinsic evidence of prior inconsistent statement by witness.

(1) In examining a witness concerning a prior statement made by him, whether written or not, the statement need not be shown or its contents disclosed to him at that time, but on request the same shall be shown or disclosed to opposing counsel.

(2) Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate him thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in subdivision (4)(b) of section 27-801.

This statute permits the introduction of evidence concerning prior inconsistent statements by a witness, subject to the limitation that the witness being impeached must be given an opportunity to explain or deny the prior inconsistent statement, and the opposite party must have an opportunity to interrogate the witness about the prior inconsistent statement. Further, the statement sought to be impeached cannot be about a collateral or immaterial matter. State v. Owens, 257 Neb. 832, 601 N.W.2d 231 (1999).

The foundational requirement of this section, that a witness to be impeached be given an opportunity to explain or deny an apparent inconsistent statement, does not apply to admissions or statements offered against a party to the action, if the admissions or statements were made by that party. Howard v. State Farm Mut. Auto. Ins. Co., 242 Neb. 624, 496 N.W.2d 862 (1993); Hyde v. Cleveland, 203 Neb. 420, 279 N.W.2d 105 (1979).

Trial court's initial error in not allowing the letter's author, which letter was introduced to impeach the author's trial testimony, to explain the letter's contents was corrected when counsel, through persistent questioning, was able to elicit explanatory testimony from the author. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

The victim is not a "party" to a criminal case for the purposes of impeachment by a prior inconsistent statement. State v. Antillon, 229 Neb. 348, 426 N.W.2d 533 (1988).

If the witness being impeached admits to the prior inconsistent statement, then he has been impeached and further extrinsic evidence is neither necessary nor generally allowed. State v. Johnson, 220 Neb. 392, 370 N.W.2d 136 (1985).

While proof of contradictory statements of a witness may be received in evidence for the purpose of aiding the jury in estimating the credibility of the witness, a party is not permitted to get before the jury, under the guise of impeachment, an ex parte statement of a witness by calling him to the stand when there is good reason to believe he will decline to testify as desired, and when in fact he only so declines. A mere refusal to testify or testimony negative in nature indicating a lack of testimonial information does not present grounds for impeaching the witness that affirmative testimony in favor of the opposite party gives for inquiry concerning prior statements contradictory of the testimony under oath at trial. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Difference between this section and prior rule explained. State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980).

The foundational requirement of this section, that a witness to be impeached be given an opportunity to explain or deny an apparently inconsistent statement, may be met either before or after the introduction of the impeaching evidence. State v. Price, 202 Neb. 308, 275 N.W.2d 82 (1979).

The requirement in subsection (2) of this section that a witness sought to be impeached by an alleged prior inconsistent statement must be afforded an opportunity to explain or deny the alleged prior inconsistent statement may be met either before or after the introduction of the extrinsic impeaching evidence. State v. Owens, 8 Neb. App. 109, 589 N.W.2d 867 (1999).



27-614 Rule 614. Calling and interrogation of witnesses by judge; objections.

(1) The judge may, on his own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.

(2) The judge may interrogate witnesses, whether called by himself or by a party.

(3) Objections to the calling of witnesses by the judge or to interrogation by him may be made at the time or at the next available opportunity when the jury is not present.

A party’s right to cross-examine witnesses under subsection (1) of this section was not violated where there was no request by either party to question either witness or present additional evidence and the court gave no indication that such a request would be denied. Torres v. Morales, 287 Neb. 587, 843 N.W.2d 805 (2014).

Subsection (2) of this section provides that the trial judge may interrogate witnesses, whether called by the judge or by a party; however, the trial judge should use this right sparingly. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Under the provisions of this section, the trial judge may interrogate witnesses, whether called by himself or by a party; objections to questions propounded by the court must be made at the time of trial. State v. Fix, 219 Neb. 674, 365 N.W.2d 471 (1985).

The right of a judge to interrogate a witness should be very sparingly exercised because, generally, counsel for the parties should be relied on and allowed to manage and bring out their own case, and at no time should the actions of the judge in this respect be such as to warrant any assertion that they were with a view to assistance of the one or the other party to the cause. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Trial court did not err in failing to allow party to cross-examine witness following interrogation by judge where that party made no objection to record as made, and that party made no request to further interrogate witness. Baltes v. Hodges, 207 Neb. 740, 301 N.W.2d 92 (1981).

A trial court may, on its own motion, call witnesses and interrogate witnesses pursuant to this section. Scudder v. Haug, 201 Neb. 107, 266 N.W.2d 232 (1978).

Pursuant to subsection (1) of this section, a trial court must act impartially and not prejudicially in exercising the discretionary power given to judges under this section to call and to interrogate witnesses. Gernstein v. Allen, 10 Neb. App. 214, 630 N.W.2d 672 (2001).



27-615 Rule 615. Exclusion of witnesses; exceptions.

At the request of a party the judge shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and he may make the order on his own motion. This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party which is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of his cause.

It is permissible for a law enforcement officer, who will also be called to testify, to be present during a trial, even where a sequestration order has been entered. State v. Freeman, 267 Neb. 737, 677 N.W.2d 164 (2004).

In an attorney disciplinary proceeding, the attorney's client who was also the complaining witness in the proceeding was an essential witness under subsection (3) of this section. State ex rel. NSBA v. Miller, 258 Neb. 181, 602 N.W.2d 486 (1999).

Sequestration order not violated by presence of State's psychiatrist who was not to be called as a witness at trial. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

A psychiatrist or psychologist may be present in the courtroom in contravention of a sequestration order upon a showing that his or her presence is essential to the presentation of a party's case. State v. Jackson, 231 Neb. 207, 435 N.W.2d 893 (1989).

Defendant's request to sequester a witness who was the prosecutrix and victim, held properly denied under exception in subsection (3) hereof. State v. Eynon, 197 Neb. 734, 250 N.W.2d 658 (1977).

The general rule is that witnesses shall be excluded from a proceeding at the request of a party; this rule has certain exceptions, including a person whose presence is shown by a party to be essential to the presentation of its cause. In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).



27-701 Rule 701. Opinion testimony by lay witnesses; when.

If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of his testimony or the determination of a fact in issue.

1. Scope

2. Testimony permitted

3. Testimony not permitted

4. Miscellaneous

1. Scope

Lay testimony should be excluded whenever the point is reached at which the trier of fact is being told that which it is entirely equipped to determine. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

Opinion testimony by a lay witness is generally admissible where it is necessary and advisable as an aid to the jury, but it should be excluded whenever the point is reached at which the trier of fact is being told that which it is itself entirely equipped to determine. Jershin v. Becker, 217 Neb. 645, 351 N.W.2d 48 (1984).

2. Testimony permitted

A police officer's testimony regarding the meanings of drug-related code words and jargon used by people involved in the distribution of crack cocaine could not be excluded in a prosecution for drug conspiracy on the basis it invaded the province of the jury. The officer's testimony was helpful, because the meanings of narcotics code words and phrases were not within the common understanding of most jurors, cyphering of the meaning and intent of cell phone calls involving the defendant was something the jury could not do without the interpretation of slang or code words used during the wiretapped calls, and there was proper foundation for the officer's testimony. State v. Russell, 292 Neb. 501, 874 N.W.2d 9 (2016).

Pursuant to this section, lay opinion is admissible to identify the substances in question in a drug prosecution. State v. Watson, 231 Neb. 507, 437 N.W.2d 142 (1989).

A person who is familiar with a signature may testify as to the validity of that signature. In re Estate of Villwok, 226 Neb. 693, 413 N.W.2d 921 (1987).

Parents and student may testify as to their opinion of best educative interest if rationally based on the perception of the witness and helpful to the determination of a fact in issue. In re Freeholder Petition, 213 Neb. 633, 330 N.W.2d 907 (1983).

A nonexpert with an intimate personal acquaintance may be allowed to testify as to the mental condition of a defendant pleading insanity. The jury may weigh and determine the credibility of the opinion testimony of a nonexpert witness as to the mental state of a defendant pleading insanity but the mere fact that the testimony is given by a nonexpert does not make it inadmissible if the witness had the necessary acquaintance with the defendant. State v. Myers, 205 Neb. 867, 290 N.W.2d 660 (1980).

3. Testimony not permitted

This section does not permit a lay witness to render an opinion based upon obvious speculation or conjecture. Childers v. Phelps County, 252 Neb. 945, 568 N.W.2d 463 (1997).

Testimony of deputy sheriff was improper lay expert opinion regarding credibility of witness. State v. Beermann, 231 Neb. 380, 436 N.W.2d 499 (1989).

Opinion evidence by lay witness as to whether defendant in motor vehicle homicide case caused the collision was intended to decide the issue of causation for the jury, and thus was inadmissible under this section. The lay witness' function is only to describe what he or she has observed, and the trier of fact will draw a conclusion from the facts observed and reproduced by the witness. State v. William, 231 Neb. 84, 435 N.W.2d 174 (1989).

The mere odor of alcohol, standing alone, is not sufficient to justify either a lay witness or an expert rendering an opinion as to whether one is intoxicated in violation of law. State v. Johnson, 215 Neb. 391, 338 N.W.2d 769 (1983).

Opinion of police officer witness as to speed of vehicles involved in collision, where opinion based solely on fact of collision, and where witness did not see the collision and was not qualified as an expert, not admissible under this section because not rationally based on the perception of the witness. Belitz v. Suhr, 208 Neb. 280, 303 N.W.2d 284 (1981).

4. Miscellaneous

The trial court is given discretion in determining whether a sufficient basis for a lay witness' opinion testimony has been established and such determination will not ordinarily be disturbed on appeal absent an abuse of that discretion. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

Any error in allowing a police technician to give a lay opinion as to what substances were located in the area of an assault victim was harmless in light of victim's eyewitness identification of the defendant. State v. Broomhall, 221 Neb. 27, 374 N.W.2d 845 (1985).

A trial court has great discretion to determine the qualification of a witness to state an opinion and will be reversed only for an abuse of that discretion. A witness may be qualified to give an opinion based upon managerial experience even without practical, personal experience. Schmidt v. J. C. Robinson Seed Co., 220 Neb. 344, 370 N.W.2d 103 (1985).



27-702 Rule 702. Testimony by experts; when.

If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise.

1. When evidence is admissible

2. Evidence allowed

3. Trial court discretion

4. Miscellaneous

1. When evidence is admissible

A trial court can consider several nonexclusive factors in determining the reliability of an expert's opinion: (1) whether a theory or technique can be (and has been) tested; (2) whether it has been subjected to peer review and publication; (3) whether, in respect to a particular technique, there is a high known or potential rate of error; (4) whether there are standards controlling the technique's operation; and (5) whether the theory or technique enjoys general acceptance within a relevant scientific community. State v. Braesch, 292 Neb. 930, 874 N.W.2d 874 (2016).

Absent evidence that an expert's testimony grows out of the expert's own prelitigation research or that an expert's research has been subjected to peer review, experts must show that they reached their opinions by following an accepted method or procedure as it is practiced by others in their field. State v. Braesch, 292 Neb. 930, 874 N.W.2d 874 (2016).

Before admitting expert opinion testimony under this section, a trial court must determine whether the expert's knowledge, skill, experience, training, and education qualify the witness as an expert. If an expert's opinion involves scientific or specialized knowledge, a trial court must determine whether the reasoning or methodology underlying the testimony is valid (reliable). It must also determine whether that reasoning or methodology can be properly applied to the facts in issue. State v. Braesch, 292 Neb. 930, 874 N.W.2d 874 (2016).

To be admissible, an expert's opinion must be based on good grounds, not mere subjective belief or unsupported speculation. A trial court should not require absolute certainty in an expert's opinion, but it has discretion to exclude expert testimony if an analytical gap between the data and the proffered opinion is too great. State v. Braesch, 292 Neb. 930, 874 N.W.2d 874 (2016).

Fundamentally, it is always the burden of the proponent of the evidence to establish the necessary foundation for its admission, including its scientific reliability under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001). State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).

A trial court should admit expert testimony if there are good grounds for the expert's conclusion notwithstanding the judge's belief that there are better grounds for some alternative conclusion. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Absent evidence that an expert's testimony grows out of the expert's own prelitigation research or that an expert's research has been subjected to peer review, experts must show that they reached their opinions by following an accepted scientific method or procedure as it is practiced by others in their field. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

An expert's opinion must be based on good grounds, not mere subjective belief or unsupported speculation. "Good grounds" mean an inference or assertion derived by scientific method and supported by appropriate validation. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Before admitting expert opinion testimony, a trial court must determine whether the expert's knowledge, skill, experience, training, and education qualify the witness as an expert. If the opinion involves scientific or specialized knowledge, trial courts must also determine whether the reasoning or methodology underlying the expert's opinion is scientifically valid. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

If the data underlying an expert's opinion involving scientific or specialized knowledge are so lacking in probative force and reliability that no reasonable expert could base an opinion on them, an opinion which rests entirely upon them must be excluded. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

In determining the admissibility of an expert's opinion, the court must focus on the validity of the underlying principles and methodology— not the conclusions that they generate. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

The relevant factors for assessing the reliability or scientific validity of an expert's opinion are whether (1) the theory or technique can be, or has been, tested; (2) the theory or technique has been subjected to peer review and publication; (3) there is a known or potential rate of error; (4) there are standards controlling the technique's operation; and (5) the theory or technique enjoys general acceptance within the relevant scientific community. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Under the framework set out in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), the proponent of expert testimony must establish by a preponderance of the evidence that (1) the reasoning or methodology underlying an expert's testimony is scientifically valid and (2) the reasoning or methodology can be properly applied to the facts. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Expert witness's background and research provided sufficient foundation for her opinion despite her statement that her opinion was her "best guess." Orchard Hill Neighborhood v. Orchard Hill Mercantile, 274 Neb. 154, 738 N.W.2d 820 (2007).

Under this section, a witness can testify concerning scientific, technical, or other specialized knowledge only if the witness is qualified as an expert. Jackson v. Brotherhood's Relief & Comp. Fund, 273 Neb. 1013, 734 N.W.2d 739 (2007).

An expert's opinion is ordinarily admissible under this section if the witness (1) qualifies as an expert, (2) has an opinion that will assist the trier of fact, (3) states his or her opinion, and (4) is prepared to disclose the basis of that opinion on cross-examination. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007); State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

In a bench trial, an expert's testimony will be admitted under Neb. Evid. R. 702 and given the weight to which it is entitled. City of Lincoln v. Realty Trust Group, 270 Neb. 587, 705 N.W.2d 432 (2005).

A trial court's evaluation of the admissibility of expert opinion testimony is essentially a four-step process. The court must first determine whether the witness is qualified to testify as an expert. It must examine whether the witness is qualified as an expert by his or her knowledge, skill, experience, training, and education. If it is necessary for the court to conduct an analysis under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), then the court must determine whether the reasoning or methodology underlying the expert testimony is scientifically valid and reliable. To aid the court in its evaluation, the judge may consider several factors, including, but not limited to, whether the reasoning or methodology has been tested and has general acceptance within the relevant scientific community. Once the reasoning or methodology has been found to be reliable, the court must determine whether the methodology can properly be applied to the facts in issue. In making this determination, the court may examine the evidence to determine whether the methodology was properly applied and whether the protocols were followed to ensure that the tests were performed properly. Finally, the court determines whether the expert evidence and the opinions related thereto are more probative than prejudicial, as required under Neb. Evid. R. 403, section 27-403. State v. Tolliver, 268 Neb. 920, 689 N.W.2d 567 (2004).

An expert does not need to have additional expertise in the science or theory underlying instruments used in his or her field; that the expert is trained to operate a device is sufficient foundation for admitting evidence produced by the device. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

Expert testimony is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue. State v. Buechler, 253 Neb. 727, 572 N.W.2d 65 (1998).

In determining whether an expert's testimony is admissible, a court considers four preliminary and interrelated questions: (1) Whether the witness qualifies as an expert pursuant to this section; (2) whether the expert's testimony is relevant; (3) whether the expert's testimony assists the trier of fact to understand the evidence or determine a controverted factual issue; and (4) whether the expert's testimony, even though relevant and admissible, should be excluded under section 27-403 because its probative value is substantially outweighed by the danger of unfair prejudice or other considerations. Robinson v. Bleicher, 251 Neb. 752, 559 N.W.2d 473 (1997).

There are four questions a court considers to determine the admissibility of expert testimony: (1) Does the witness qualify as an expert pursuant to this section? (2) Is the expert's testimony relevant? (3) Will the expert's testimony assist the trier of fact to understand the evidence or to determine a controverted factual issue? (4) Should the expert's testimony, even though relevant and admissible, be excluded in light of section 27-403? State v. Lopez, 249 Neb. 634, 544 N.W.2d 845 (1996).

Expert testimony which may be of assistance to the trier of fact is admissible even in areas where laypersons have competence to determine the facts. Coppi v. West Am. Ins. Co., 247 Neb. 1, 524 N.W.2d 804 (1994).

Expert testimony concerning a question of law is generally not admissible in evidence. Schmidt v. Omaha Pub. Power Dist., 245 Neb. 776, 515 N.W.2d 756 (1994).

If an expert's testimony lacks probative value, the testimony is irrelevant and is inadmissible. In determining admissibility of an expert's testimony, a court considers four questions: (1) Does the witness qualify as an expert? (2) Is the testimony relevant? (3) Will the testimony assist the trier of fact to understand the evidence or determine a controverted factual issue? (4) Should the testimony, even if relevant and admissible, be excluded in light of section 27-403? Relevance of an opinion is among the initial questions for a trial court in determining admissibility of an expert's opinion under this section. Reliability of an expert's testimony which is based on a scientific principle or on a technique or process which applies a scientific principle depends on general acceptance of the principle, technique, or process in the relevant scientific community. Under the standard of helpfulness required by this section, a court may exclude an expert's opinion which is nothing more than an expression of how the trier of fact should decide a case or what result should be reached on any issue to be resolved by the trier of fact. When an expert's opinion on a disputed issue is a conclusion which may be deduced equally as well by the trier of fact with sufficient evidence on the issue, the expert's opinion is superfluous and does not assist the trier in understanding the evidence or determining a factual issue. Whether a witness is an expert depends on the factual basis or reality behind a witness's title or underlying a witness's claim to expertise. Whether a witness is qualified to testify as an expert under this section is a preliminary question of admissibility for a trial court under section 27-104(1). State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

The first question to be answered by a court considering admissibility of expert testimony under this section is whether the testimony is likely to assist the trier of fact; if the testimony will not be of assistance to the jury in its deliberations and relates to an area within the competency of ordinary citizens, the expert testimony is not admissible. Getzschman v. Miller Chemical Co., 232 Neb. 885, 443 N.W.2d 260 (1989).

Evidence of a test result cannot be characterized as "scientific" or qualify as "technical or other specialized knowledge," and thus within the purview of this provision, unless and until it is established that the test result demonstrates what it is claimed to demonstrate. State v. Borchardt, 224 Neb. 47, 395 N.W.2d 551 (1986).

Expert testimony should not be received if it appears the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. The witness should not be allowed to express an opinion on an inadequate basis or in respect to facts not disclosed to the jury. Priest v. McConnell, 219 Neb. 328, 363 N.W.2d 173 (1985).

Expert testimony which may be of assistance to the trier of fact is admissible even in areas where laymen have competence to determine the facts. Hegarty v. Campbell Soup Co., 214 Neb. 716, 335 N.W.2d 758 (1983).

The general rule is that expert testimony is admissible only if it will be of assistance to the jury in its deliberations and relates to an area not within the competency of ordinary citizens. State v. Ammons, 208 Neb. 812, 305 N.W.2d 812 (1981).

Before an expert opinion can be rendered, it must be shown that such an opinion is based upon scientific, technical, or other specialized knowledge which would assist the trier of fact to understand the evidence or to determine a fact in issue, and that the witness qualifies as an expert by reason of knowledge, skill, experience, training, or education. Northern Nat. Gas Co. v. Beech Aircraft Corp., 202 Neb. 300, 275 N.W.2d 77 (1979).

Whether one qualifies as an expert depends on the factual basis or reality underlying the witness's title or claim to expertise. The standard of care is not based on the title of the physician, but, rather, on the substance of the treatment. Testimony of qualified medical doctors cannot be excluded simply because they are not specialists in a particular school of medical practice. Instead, experts or skilled witnesses will be considered qualified if, and only if, they possess special skill or knowledge respecting the subject matter involved so superior to that of persons in general as to make the expert's formation of a judgment a fact of probative value. Hoffart v. Hodge, 9 Neb. App. 161, 609 N.W.2d 397 (2000).

2. Evidence allowed

In a trial for attempted murder, assault, and other crimes, the State's forensic expert was qualified to testify regarding gunshot residue found on the defendant's clothing, despite the fact that the expert did not have personal knowledge regarding the manner in which calibration substances or standards were manufactured; rather, it was enough that the expert was trained on gunshot residue testing and was qualified to accurately perform the tests. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

The testimony of a guardian ad litem in a custody modification proceeding was erroneously admitted as expert testimony when there was no showing she possessed any scientific, technical, or other specialized knowledge which would assist the trier of fact to understand the evidence or determine a fact in issue. Heistand v. Heistand, 267 Neb. 300, 673 N.W.2d 541 (2004).

Trial court did not err in allowing police officer to testify as to how long THC remains in a person's system where the officer possessed extensive experience in the area of illegal narcotics and had received specific training in drug testing processes from a qualified examiner. Trial court did not err in allowing police officer to testify that a substance was marijuana where the officer had received approximately 20 hours of training in drug identification and illegal drugs and 100 hours of additional instruction in criminal investigation and evidence, the officer was experienced in undercover drug investigations and other drug control efforts, and his testimony was corroborated by a forensic chemist. State v. Stahl, 240 Neb. 501, 482 N.W.2d 829 (1992).

An architect's assessment that sidewalks are safer to walk on than grass is not the kind of determination which requires special skill, knowledge, or experience to make, as contemplated by this provision. Johannes v. McNeil Real Estate Fund VIII, 225 Neb. 283, 404 N.W.2d 424 (1987).

Testimony by a criminal investigator concerning fingerprints found at the scene of the crime is admissible, when relevant, as expert testimony. State v. Birge, 223 Neb. 761, 393 N.W.2d 713 (1986).

Remarks by the treating physician to the effect that the causes of aneurysmal bone cyst recurrences were largely unknown did not make his expert opinion as to the cause underlying plaintiff's recurrence inadmissible; the remarks were available for impeachment and were properly weighed by the trier of fact. Goers v. Bud Irons Excavating, 207 Neb. 579, 300 N.W.2d 29 (1980).

For a qualified expert to give an opinion of the speed of a vehicle, all necessary factors needed to establish an opinion should be supported by evidence. Nickal v. Phinney, 207 Neb. 281, 298 N.W.2d 360 (1980).

Self-styled retired burglar permitted to testify for State as expert for opinion on utility of articles in possession of defendant when apprehended. State v. Briner, 198 Neb. 766, 255 N.W.2d 422 (1977).

Auto manufacturer's expert witness entitled to present illustrative experiment and to testify regarding an ultimate issue of fact. Shover v. General Motors Corp., 198 Neb. 470, 253 N.W.2d 299 (1977).

The trial court's admission of testimony by banker as expert witness regarding security agreement was not an abuse of discretion. Skiles v. Security State Bank, 1 Neb. App. 360, 494 N.W.2d 355 (1992).

3. Trial court discretion

In a bench trial, a trial court is not required to conclusively determine whether an expert's opinion is reliable before admitting the expert's testimony, because the court is not shielding the jury from unreliable evidence. The court has discretion to admit a qualified expert's opinion subject to its later determination after hearing further evidence that the opinion is unreliable and should not be credited. State v. Braesch, 292 Neb. 930, 874 N.W.2d 874 (2016).

A trial court does not have discretion to permit a witness who has not been qualified as an expert to testify to issues that require an expert’s opinion. Simon v. Drake, 285 Neb. 784, 829 N.W.2d 686 (2013).

A trial court, when faced with an objection under Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), must adequately demonstrate by specific findings on the record that it has performed the gatekeeping duty imposed by this section. A trial court adequately demonstrates that it has performed its gatekeeping duty when the record shows (1) the court's conclusion whether the expert's opinion is admissible and (2) the reasoning the court used to reach that conclusion, specifically noting the factors bearing on reliability that the court relied on in reaching its determination. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

An appellate court reviews the record de novo to determine whether a trial court has abdicated the gatekeeping function imposed by this section; when the trial court has not abdicated its gatekeeping function, an appellate court reviews the trial court's decision to admit or exclude the evidence for an abuse of discretion. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

In performing its gatekeeping duty, the trial court's discretion extends to deciding what factors are reasonable measures of reliability in each case. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

The trial court does not have the discretion to abdicate its gatekeeping duty imposed by this section. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

In performing its gatekeeping duty, the trial court has considerable discretion in deciding what procedures to use in determining if an expert's testimony satisfies. Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001).

When a court is faced with a decision regarding the admissibility of expert opinion evidence, the trial judge must determine at the outset, pursuant to this section, whether the expert is proposing to testify to (1) scientific, technical, or other specialized knowledge that (2) will assist the trier of fact to understand or determine a fact in issue. This entails a preliminary assessment whether the reasoning or methodology underlying the testimony is valid and whether that reasoning or methodology properly can be applied to the facts in issue. Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001).

The trial court initially determines whether expert testimony will assist the trier of fact. Ketteler v. Daniel, 251 Neb. 287, 556 N.W.2d 623 (1996).

When a trial court is faced with an offer of a novel form of expertise, the trial court must determine whether the new technique or principle is sufficiently reliable. Evidence of a test result cannot be characterized as "scientific" or "technical" until it is established that the test result demonstrates what it claimed to demonstrate. State v. Dean, 246 Neb. 869, 523 N.W.2d 681 (1994).

A trial court's ruling in receiving or excluding an expert's testimony which is otherwise relevant will be reversed only when there has been an abuse of discretion. McDonald v. Miller, 246 Neb. 144, 518 N.W.2d 80 (1994).

No exact standard is possible for fixing the qualifications of an expert or skilled witness, who will be deemed qualified if, and only if, he or she possesses special skill or knowledge respecting the subject matter involved so superior to that of men in general as to make his or her formation of a judgment a fact of probative value. A trial court's factual finding that a witness qualifies as an expert will be upheld on appeal unless clearly erroneous. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

A trial court's factual finding pursuant to section 27-104(1) concerning a determination whether a witness qualifies as an expert under this section will be upheld on appeal unless clearly erroneous. The determination whether an expert's testimony or opinion will be helpful to a jury or assist the trier of fact involves the discretion of a trial court, whose ruling will be upheld on appeal unless the court abused its discretion. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Absent an abuse of discretion, a trial judge's ruling regarding the admissibility of expert testimony will not be reversed. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

A trial court adequately demonstrates that it has performed its gatekeeping duty in determining the reliability of expert testimony when the record shows (1) the court's conclusion whether the expert's opinion is admissible and (2) the reasoning the court used to reach that conclusion, specifically noting the factors bearing on reliability that the court relied on in reaching its determination. Kirkwood v. State, 16 Neb. App. 459, 748 N.W.2d 83 (2008).

The mental health board did not abuse its discretion in receiving the opinion of a licensed psychologist on the subject's mental health when the psychologist evaluated the subject, qualified as an expert, and had an opinion which would assist the board. In re Interest of Michael U., 14 Neb. App. 918, 720 N.W.2d 403 (2006).

There is no exact standard for determining when one qualifies as an expert, and a trial court's factual finding that a witness qualifies as an expert will be upheld on appeal unless clearly erroneous. It is within the trial court's discretion to determine if there is sufficient foundation for a witness to give his or her opinion about an issue in question. A trial court's ruling in receiving or excluding an expert's opinion which is otherwise relevant will be reversed only when there has been an abuse of discretion. Hoffart v. Hodge, 9 Neb. App. 161, 609 N.W.2d 397 (2000).

4. Miscellaneous

The trial court erred in permitting the plaintiff’s treating physician to testify against the plaintiff in a medical malpractice case when the physician had not been qualified as an expert. The ruling allowed the physician to provide expert testimony while denying the plaintiff an opportunity to discover facts related to the physician’s qualifications and the data underlying his opinions. The error was not harmless because jurors were likely to give more weight to the plaintiff’s own treating physician testifying against him. Simon v. Drake, 285 Neb. 784, 829 N.W.2d 686 (2013).

The horizontal gaze nystagmus test involves scientific knowledge and falls generally under the rules of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001). State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).

To sufficiently call specialized knowledge into question under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), is to object with enough specificity so that the court understands what is being challenged and can accordingly determine the necessity and extent of any pretrial proceeding. State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).

Trial courts are not required to delve into every possible error in the data underlying an expert's opinion involving scientific or specialized knowledge unless it is raised by the party opposing the admission of the expert's opinion. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

The first portion of analysis under Daubert v. Merrell Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), establishes the standard of reliability; the second portion assesses whether the scientific evidence will assist the trier of fact to understand the evidence or determine a fact in issue by providing a valid scientific connection to the pertinent inquiry as a precondition to admissibility. McNeel v. Union Pacific RR. Co., 276 Neb. 143, 753 N.W.2d 321 (2008).

Under the analysis in Daubert v. Merrell Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), expert testimony lacks "fit" when a large analytical leap must be made between the facts and the opinion. McNeel v. Union Pacific RR. Co., 276 Neb. 143, 753 N.W.2d 321 (2008).

Neb. Evid. R. 702 is part of a statutory scheme that governs the admissibility at trial of expert opinion testimony regarding the value of real estate. City of Lincoln v. Realty Trust Group, 270 Neb. 587, 705 N.W.2d 432 (2005).

The objective of the gatekeeping responsibility imposed by this section is to make certain that an expert, whether basing testimony upon professional studies or personal experience, employs in the courtroom the same level of intellectual rigor that characterizes the practice of an expert in the relevant field. Schafersman v. Agland Coop, 268 Neb. 138, 681 N.W.2d 47 (2004).

It is not enough for the trial court to determine that an expert's methodology is valid in the abstract. The trial court must also determine if the witness has applied the methodology in a reliable manner. Carlson v. Okerstrom, 267 Neb. 397, 675 N.W.2d 89 (2004).

It is not enough that a witness is qualified as an expert. The trial court must also act as a gatekeeper to ensure the evidentiary relevance and reliability of the expert's opinion. Carlson v. Okerstrom, 267 Neb. 397, 675 N.W.2d 89 (2004).

For trials commencing on or after October 1, 2001, in trial proceedings, the admissibility of expert opinion testimony under the Nebraska rules of evidence should be determined based upon the standards first set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993). Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001).

This section provides the requirements for admission of expert opinion testimony. Gittins v. Scholl, 258 Neb. 18, 601 N.W.2d 765 (1999).

The trial court erred in admitting the expert testimony of an economist on the issue of hedonic damages, as the economist did not qualify as an expert pursuant to this section. Anderson/Couvillon v. Nebraska Dept. of Soc. Servs., 248 Neb. 651, 538 N.W.2d 732 (1995).

Trial court erred in permitting police officer to testify as to administration of his various interrogation techniques. State v. Welch, 241 Neb. 699, 490 N.W.2d 216 (1992).

All conflicts in the evidence, expert or lay, and the credibility of the witnesses are for the jury and not the Supreme Court on review. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

An allegation that an expert offered false testimony will not be sustained on a mere difference of expert opinion, and where opinion evidence of experts is in conflict, it becomes a question for the jury. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

The determination of the truthfulness or accuracy of an expert's conclusions is for the jury. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

Under these provisions, it is no longer necessary to have formal training in order to be considered as an expert witness; actual practical experience in the field can also qualify one as an expert in that field. State v. Hoxworth, 218 Neb. 647, 358 N.W.2d 208 (1984).

Under sections 27-702 and 27-705, an expert witness, qualified to be such, may testify in terms of opinion or inference without prior disclosure of underlying facts or data, the weight of such evidence being for the trier of facts. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

Possible modification of rule relating to opinion of investigator as to point of impact discussed but not applied retrospectively. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).

A medical expert's testimony concerning causes of the plaintiff's multiple myeloma was properly excluded. King v. Burlington Northern Santa Fe Ry. Co., 16 Neb. App. 544, 746 N.W.2d 383 (2008).

No analysis pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), is necessary where the party asserting error does not challenge the scientific validity and reliability of the guidelines set forth in the Manual on Uniform Traffic Control Devices. Kirkwood v. State, 16 Neb. App. 459, 748 N.W.2d 83 (2008).

A person appointed as guardian ad litem is not necessarily an expert on child welfare. The primary function of a guardian ad litem's report is for the guardian to demonstrate to the judge that the guardian has performed his or her duty. When a guardian ad litem's report does not contain objectionable hearsay, it is an efficient means of communicating the facts that the guardian has learned to the parties and to the judge, if properly admitted into evidence, but a report is not somehow made admissible because it was prepared by a guardian ad litem appointed by a court pursuant to a statute. Hearsay within such reports remains hearsay. Joyce S. v. Frank S., 6 Neb. App. 23, 571 N.W.2d 801 (1997).

In a prosecution for sexual assault of a child, an expert witness may not give testimony which directly or indirectly expresses an opinion that the child is believable, that the child is credible, or that the witness' account has been validated. State v. Doan, 1 Neb. App. 484, 498 N.W.2d 804 (1993).



27-703 Rule 703. Bases of opinion testimony by experts; when revealed; admissibility.

The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.

1. Scope

2. Miscellaneous

1. Scope

This section contemplates admission of an expert's opinion based on hearsay supplying the facts or data for that opinion, rather than requiring firsthand knowledge as the only source of information for an expert's opinion. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

Under this section, an expert may rely on hearsay facts or data reasonably relied upon by experts in that field. The admission into evidence of an expert's appraisal report was prejudicial error. State Dept. of Roads v. Whitlock, 262 Neb. 615, 634 N.W.2d 480 (2001).

An expert is allowed to base his or her opinion on data obtained before the hearing at which the expert is to testify. Gittins v. Scholl, 258 Neb. 18, 601 N.W.2d 765 (1999).

An expert medical witness may base an opinion on the medical records of another treating doctor when the records are of a type reasonably relied upon by experts in the particular field. The mere fact that an expert relied on medical records, however, does not transform those records from inadmissible hearsay to admissible evidence. Vacanti v. Master Electronics Corp., 245 Neb. 586, 514 N.W.2d 319 (1994).

Experts may rely on hearsay facts or data reasonably relied upon by experts in the field as a basis for their opinion. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

An expert may express an opinion in answering a hypothetical question, if the question and the opinion are based upon facts "perceived by or made known to him." Bernadt v. Suburban Air, Inc., 221 Neb. 537, 378 N.W.2d 852 (1985).

Generally, an expert witnesses' firsthand knowledge is a factor which may affect such witness' credibility and weight given to the testimony from such expert, but presence or absence of firsthand knowledge does not, by itself, necessarily establish preference or priority in evidentiary value. Gibson v. City of Lincoln, 221 Neb. 304, 376 N.W.2d 785 (1985).

An expert may base an opinion upon the otherwise inadmissible patient records of another treating doctor since the records are a type reasonably relied upon by experts in the particular field. Clark v. Clark, 220 Neb. 771, 371 N.W.2d 749 (1985).

Expert testimony should not be received if it appears the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. State v. Johnson, 215 Neb. 391, 338 N.W.2d 769 (1983).

2. Miscellaneous

When an assumption used by an expert is not proved untrue or to be without any basis in fact, whether the stated grounds for the assumption are credible is a jury question. Gary's Implement v. Bridgeport Tractor Parts, 281 Neb. 281, 799 N.W.2d 249 (2011).

In a hearing concerning an evaluation and treatment plan in a commitment proceeding, a report by a doctor did not constitute inadmissible hearsay. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

The mere odor of alcohol, standing alone, is not sufficient to justify either a lay witness or an expert rendering an opinion as to whether one is intoxicated in violation of law. State v. Johnson, 215 Neb. 391, 338 N.W.2d 769 (1983).

Possible modification of rule relating to opinion of investigator as to point of impact discussed but not applied retrospectively. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).



27-704 Rule 704. Opinion on ultimate issue.

Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

An otherwise admissible expert's opinion is not objectionable because the opinion embraces an ultimate issue to be decided by the trier of fact. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990); State v. Rotella, 196 Neb. 741, 246 N.W.2d 74 (1976).

This section must be read in conjunction with sections 27-702, and 27-401 to 27-403, for this section does not render all expert testimony admissible. Under this section, the test is not whether the expert's opinion or inference invades the province of the jury, but whether the opinion or inference is otherwise admissible and will assist the trier of fact to understand the evidence or determine a fact in issue under section 27-702. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Auto manufacturer's expert witness entitled to present illustrative experiment and to testify regarding an ultimate issue of fact. Shover v. General Motors Corp., 198 Neb. 470, 253 N.W.2d 299 (1977).

Possible modification of rule relating to opinion of investigator as to point of impact discussed but not applied retrospectively. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).



27-705 Rule 705. Disclosure of facts or data underlying expert opinion.

The expert may testify in terms of opinion or inference and give reasons therefor without prior disclosure of the underlying facts or data, unless the judge requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

1. Testimony admissible

2. Testimony not admissible

3. Miscellaneous

1. Testimony admissible

This section permits admission of an expert opinion without prior disclosure of the underlying facts upon which the expert's opinion is based. An expert's opinion is ordinarily admissible if the witness (1) qualifies as an expert, (2) has an opinion that will assist the trier of fact, (3) states his or her opinion, and (4) is prepared to disclose the basis of that opinion on cross-examination. Gittins v. Scholl, 258 Neb. 18, 601 N.W.2d 765 (1999).

Under this section, an expert can be required to disclose on cross-examination the facts or data underlying his or her opinion; thus, an expert may be cross-examined for the purposes of testing and inquiring into the basis for his or her opinion. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Statute requires expert to disclose underlying facts and data if required by court but does not require court to allow testimony of all such facts and data. Expert may rely on factors not otherwise admissible, but such reliance will not affect their admissibility. Clearwater Corp. v. City of Lincoln, 207 Neb. 750, 301 N.W.2d 328 (1981).

A witness with experience in testing the type of metal from which a surgical instrument was made but not in testing surgical instruments as such, was qualified to give an opinion as an expert witness about the cause of a break in the surgical instrument. Danielsen v. Richards Mfg. Co., Inc., 206 Neb. 676, 294 N.W.2d 858 (1980).

Under this section, an expert witness may render an opinion without first disclosing the underlying data upon which that opinion is based. Northern Nat. Gas Co. v. Beech Aircraft Corp., 202 Neb. 300, 275 N.W.2d 77 (1979).

Under sections 27-702 and 27-705, an expert witness, qualified to be such, may testify in terms of opinion or inference without prior disclosure of underlying facts or data, the weight of such evidence being for the trier of facts. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

2. Testimony not admissible

Where cross-examination of an expert witness discloses there is no adequate factual basis for an expert's opinion, such opinion is irrelevant, is inadmissible, and should be stricken from consideration by a jury on proper motion of the party adversely affected by such irrelevant evidence. Sorensen v. Lower Niobrara Nat. Resources Dist., 221 Neb. 180, 376 N.W.2d 539 (1985).

Expert testimony should not be received, or if received should be stricken, if it appears that the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. Fletcher v. State, 216 Neb. 342, 344 N.W.2d 899 (1984).

Expert testimony should not be received if it appears the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. Clearwater Corp. v. City of Lincoln, 202 Neb. 796, 277 N.W.2d 236 (1979).

The valuation testimony of a landowner's expert witness should have been stricken where his testimony as to the value of the land has no adequate basis. Clearwater Corp. v. City of Lincoln, 202 Neb. 796, 277 N.W.2d 236 (1979).

3. Miscellaneous

An expert is not required to testify to the underlying facts or data before stating his or her opinion. Boyle v. Welsh, 256 Neb. 118, 589 N.W.2d 118 (1999).

A trial court may, either on its own motion or in response to an objection, require an expert to disclose the underlying facts or data upon which the opinion is to be based before permitting the expert to render his opinion. Forehead v. Galvin, 220 Neb. 578, 371 N.W.2d 271 (1985).

Although this rule substantially liberalizes the requirements for an expert witness, it does not mean that such a witness is no longer required to disclose the basis of an opinion if asked to do so by the court or on cross-examination, nor is the jury entitled to consider an opinion with no adequate basis. Dawson v. Papio Nat. N.R.D., 206 Neb. 225, 292 N.W.2d 42 (1980).



27-706 Rule 706. Judge appointed experts; procedure; compensation; disclosure of appointment; parties may call experts of own selection.

(1) The judge may on his own motion or on the motion of any party enter an order to show why expert witnesses should not be appointed, and may request the parties to submit nominations. The judge may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of his own selection. An expert witness shall not be appointed by the judge unless he consents to act. A witness so appointed shall be informed of his duties by the judge in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the judge or any party. He shall be subject to cross-examination by each party, including a party calling him as a witness.

(2) Expert witnesses so appointed are entitled to reasonable compensation in whatever sum the judge may allow. The compensation thus fixed is payable from funds which may be provided by law in criminal cases and by the opposing parties in equal portions to the clerk of the court in civil cases at a time fixed by the court and thereafter charged in like manner as other costs.

(3) In the exercise of his discretion, the judge may authorize disclosure to the jury of the fact that the court appointed the expert witness.

(4) Nothing in this rule limits the parties in calling expert witnesses of their own selection.



27-801 Rule 801. Definitions; statement, declarant, hearsay; statements which are not hearsay.

The following definitions apply under this article:

(1) A statement is (a) an oral or written assertion or (b) nonverbal conduct of a person, if it is intended by him as an assertion;

(2) A declarant is a person who makes a statement;

(3) Hearsay is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted; and

(4) A statement is not hearsay if:

(a) The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is (i) inconsistent with his testimony and was given under oath subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a deposition, or (ii) consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive, or

(b) The statement is offered against a party and is (i) his own statement, in either his individual or a representative capacity, or (ii) a statement of which he has manifested his adoption or belief in its truth, or (iii) a statement by a person authorized by him to make a statement concerning the subject, or (iv) a statement by his agent or servant within the scope of his agency or employment, or (v) a statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

1. Hearsay

2. Not hearsay

3. Coconspirator statements

4. Impeachment and Rehabilitation

5. Miscellaneous

1. Hearsay

Testimony about where a gun was found was inadmissible hearsay where the witness did not personally find the gun but learned about the location of the gun from his son. State v. Taylor, 287 Neb. 386, 842 N.W.2d 771 (2014).

Under subsection (3) of this section, a witness's previous out-of-court statements are inadmissible hearsay if they are offered for the truth of the matter asserted and do not fall within a definitional exclusion under subsection (4)(a) or a statutory exception. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

A written assertion offered to prove the truth of the matter asserted is a hearsay statement unless it falls within an exception or exclusion under the hearsay rules. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Pursuant to subsection (3) of this section, written summaries of the trial testimony of witnesses that contain statements that are offered to prove the truth of the matters asserted therein constitute hearsay and are inadmissible. Westgate Rec. Assn. v. Papio-Missouri River NRD, 250 Neb. 10, 547 N.W.2d 484 (1996).

Report made at request of defendant in regard to condition of waste disposal system was not admissible under subsection (4)(b)(iv) of this section, where person authorized to make report was employed for the purpose of giving technical advice to defendant. Kliment v. National Farms, Inc., 245 Neb. 596, 514 N.W.2d 315 (1994).

A witness's pretrial statement identifying a defendant as the perpetrator of a crime was hearsay pursuant to subsection (3) of this section and, therefore, was inadmissible. State v. Salamon, 241 Neb. 878, 491 N.W.2d 690 (1992).

An insurer's estimate of the cost of repairing damage to a vehicle, without further testimony by the insurer or the person making the repairs, is inadmissible hearsay testimony. State v. Larkin, 222 Neb. 398, 383 N.W.2d 804 (1986).

It is elementary that out-of-court statements offered to prove the truth of the matter asserted are hearsay. State v. Marco, 220 Neb. 96, 368 N.W.2d 470 (1985).

Taped interviews of an accused while under the influence of an inhibition-reducing drug did not relate to the mental state of the accused at the time of the acts charged and were, therefor, hearsay and inadmissible. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

Where testimony of an out-of-court assertion made by someone other than the testifier is offered to prove the truth of the out-of-court assertion, and is partly damaging and partly helpful to the interests of the person who made the out-of-court assertion, it is hearsay and its admission is barred by this section. Belitz v. Suhr, 208 Neb. 280, 303 N.W.2d 284 (1981).

An exculpatory statement made by an accused to police one day after arrest is hearsay and inadmissible at trial before the accused testifies. State v. Pelton, 197 Neb. 412, 249 N.W.2d 484 (1977).

A therapist's testimony that she observed the defendant look astonished when he explained to the therapist he had been charged with sexually abusing a minor and that the defendant denied the abuse to the therapist was inadmissible as hearsay. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

2. Not hearsay

Statements offered to prove the declarant’s then-existing state of mind are not offered for the truth of the matter asserted. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

A statement offered to prove its impact on the listener, instead of its truth, is offered for a valid nonhearsay purpose if the listener's knowledge, belief, response, or state of mind after hearing the statement is relevant to an issue in the case. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

A verbal act is a statement that has legal significance, i.e., it brings about a legal consequence simply because it was spoken. A nonhearsay purpose for offering a statement exists when a statement has legal significance because it was spoken, independent of the truth of the matter asserted. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

Apart from statements falling under the definitional exclusions and statutory exceptions, the admissibility of an out-of-court statement depends upon whether the statement is offered for one or more recognized nonhearsay purposes relevant to an issue in the case. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

Out-of-court statements of two unavailable witnesses who said they were at a restaurant at the time of the murder were offered for the purpose of proving that such statements were false, and thus, the trial court erred in excluding them as hearsay. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Where autopsy photographs are not oral or written assertions, nor are nonverbal conduct of a person, the photographs are demonstrative evidence and are not hearsay. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

Pursuant to subsection (4)(b) of this section, in a suit instituted by the conservator of an estate of a protected person, statements made by the protected person are not hearsay. Ochs v. Makousky, 249 Neb. 960, 547 N.W.2d 136 (1996).

In an action against an estate, a statement made by the decedent constitutes a party admission, under subsection (4)(b) of this section. In re Estate of Krueger, 235 Neb. 518, 455 N.W.2d 809 (1990).

Under subsection (4)(b)(i) of this section, a statement of a party defendant is not hearsay. State v. Boham, 233 Neb. 679, 447 N.W.2d 485 (1989).

Included within the definition of a statement for hearsay purposes are oral or written assertions, but oral assertions contained in remarks section of police complaint report were not hearsay statements because they were not offered to prove the truth of the matter asserted. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Testimony by police officers and social workers regarding statements made by declarants was offered to rebut a charge of recent fabrication, and was therefore admissible. In re Interest of D.J. et al., 224 Neb. 226, 397 N.W.2d 616 (1986).

A verbal act, which is an operative fact resulting in legal consequences, is not hearsay within the meaning of Neb. Evid. R. 801(3) and, therefore, is not inadmissible hearsay prohibited by Neb. Evid. R. 802. Alliance Nat. Bank v. State Surety Co., 223 Neb. 403, 390 N.W.2d 487 (1986).

A statement by a party's agent or servant within the scope of agency or employment offered against the party is not hearsay. Bump v. Firemen's Ins. Co., 221 Neb. 678, 380 N.W.2d 268 (1986).

Statement made in presence of allegedly estranged wife, by husband, to the effect that they were back together again, to which wife agreed "everything is going perfect," was admissible as an exception to the hearsay rule. In re Interest of M., 215 Neb. 383, 338 N.W.2d 764 (1983).

Testimony about a conversation offered to corroborate allegations that certain statements were made but not to prove that the statements were true is not hearsay. Gray v. Maxwell, 206 Neb. 385, 293 N.W.2d 90 (1980).

Where a conversation between two parties is introduced to show the nature of the relationship between the parties, and is not offered for the truth of those statements, the conversation is not hearsay. Murdoch v. Murdoch, 200 Neb. 429, 264 N.W.2d 183 (1978).

Pursuant to subsection (4)(b)(iv) of this section, a statement need not be one of fact to be admissible under the hearsay exception for statements made against a party's interest made by the party's agent or servant within the scope of his or her agency or employment. Gerken v. Hy-Vee, Inc., 11 Neb. App. 778, 660 N.W.2d 893 (2003).

In an oral contract dispute where defendant denied the existence of a contract, plaintiff introduced defendant's petition from another case as an admission against interest, since it applied to the same contract at issue and was signed by defendant's attorney on behalf of the company. Nichols Media Consultants, Inc. v. Ken Morehead Inv. Co., Inc., 1 Neb. App. 220, 491 N.W.2d 368 (1992).

3. Coconspirator statements

Pursuant to subsection (4) of this section, the definitional exclusion to the hearsay rule applies to the coverup or concealment of the conspiracy that occurs while the conspiracy is ongoing, just as it would to any other part of the conspiracy. State v. Henry, 292 Neb. 834, 875 N.W.2d 374 (2016).

Pursuant to subsection (4) of this section, to withdraw from a conspiracy such that statements of a coconspirator are inadmissible, the coconspirator must do more than ceasing, however definitively, to participate; rather, the coconspirator must make an affirmative action either by making a clean breast to the authorities or by communicating abandonment in a manner calculated to reach coconspirators, and must not resume participation in the conspiracy. State v. Henry, 292 Neb. 834, 875 N.W.2d 374 (2016).

Before the trier of facts may consider testimony under the coconspirator exception to the hearsay rule, a prima facie case establishing the existence of the conspiracy must be shown by independent evidence. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

The coconspirator exception to the hearsay rule is applicable regardless of whether a conspiracy has been charged in the information or not. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

The purpose of requiring independent evidence to establish a conspiracy is to prevent the danger of hearsay evidence being lifted by its own bootstraps, i.e., relying on the hearsay statements to establish the conspiracy, and then using the conspiracy to permit the introduction of what would otherwise be hearsay testimony in evidence. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

To be admissible, the statements of the coconspirator must have been made while the conspiracy was pending and in furtherance of its objects. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

A coconspirator's idle chatter or casual conversation about past events is generally not considered to be in furtherance of the conspiracy purposes of this section. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

Statements made by a coconspirator in furtherance of avoiding capture or punishment are made in furtherance of the conspiracy within the meaning of this section. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

Subsection (4)(b)(v) of this section governs only the admissibility of testimony about out-of-court statements made by a coconspirator—not the admissibility of all the other testimony offered by the same witness. It is irrelevant to the direct testimony of a coconspirator. There is no reason why a witness cannot testify to the existence of a conspiracy, and that the defendant was a participant, and then testify to out-of-court statements made by the alleged coconspirators. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

The "in furtherance" language of this section is to be construed broadly. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

To be admissible, the statements of a coconspirator must have been made while the conspiracy was pending and in furtherance of its objects. If the statements took place after the conspiracy had ended, or if merely narrative of past events, they are not admissible. In other words, for an out-of-court statement to be admissible under subsection (4)(b)(v) of this section, there must be evidence that there was a conspiracy involving the declarant and the nonoffering party and that the statement was made during the course and in furtherance of the conspiracy. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

Pursuant to subsection (4)(b)(v) of this section, before the trier of fact may consider testimony under the coconspirator exception to the hearsay rule, a prima facie case establishing the existence of the conspiracy must be shown by independent evidence. State v. Myers, 258 Neb. 300, 603 N.W.2d 378 (1999).

The prima facie proof of a conspiracy requisite to the introduction of evidence under subsection (4) of this section requires only enough evidence to take the question to the jury. State v. Hansen, 252 Neb. 489, 562 N.W.2d 840 (1997).

Pursuant to subsection (4) of this section, the Nebraska rules of evidence provide that a statement is not hearsay if the statement is offered against a party and is a statement by a coconspirator of a party during the course and in furtherance of the conspiracy. State v. Conn, 12 Neb. App. 635, 685 N.W.2d 357 (2004).

4. Impeachment and Rehabilitation

The fact that witnesses' memories conflict as to when, where, or how out-of-court statements were made may be relevant to the credibility of the witnesses' testimony, but it is not relevant for purposes of analyzing whether an out-of-court statement is a prior consistent statement. State v. Smith, 292 Neb. 434, 873 N.W.2d 169 (2016).

Pursuant to subdivision (4)(a)(ii) of this section, statements cannot be considered prior consistent statements offered to rebut a charge of fabrication when they are offered into evidence before any charge of fabrication was made. Werner v. County of Platte, 284 Neb. 899, 824 N.W.2d 38 (2012).

Where the State accused the defendant of fabricating his version of events to comport with the physical evidence found at the crime scene, the defendant's motive to fabricate could not have arisen until the defendant had knowledge of the substance of that evidence. Any statements consistent with the defendant's version of events and made before the defendant learned of this evidence were admissible as prior consistent statements under subsection (4)(a)(ii) of this section. State v. Neal, 265 Neb. 693, 658 N.W.2d 694 (2003).

Pursuant to subsection (4) of this section, an attempt at impeachment cannot be equated with charges of recent fabrication, improper influence, or improper motive. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

Pursuant to subsection (4)(a) of this section, attempts at impeachment cannot be equated to charges of recent fabrication. State v. Buechler, 253 Neb. 727, 572 N.W.2d 65 (1998).

Pursuant to subsection (4)(a)(ii) of this section, the introduction of a declarant's consistent out-of-court statement to rebut charges of improper influence or recent fabrication is permitted only when the consistent statement was made prior to the alleged act of improper influence or recent fabrication. State v. Morris, 251 Neb. 23, 554 N.W.2d 627 (1996).

Prior inconsistent sworn statements previously characterized as hearsay available for the purpose of impeachment only are now substantive evidence of fact contained in the statement, provided the requirements prescribed by subsection (4)(a)(i) of this section are satisfied. Behm v. Northwestern Bell Tel. Co., 241 Neb. 838, 491 N.W.2d 334 (1992).

Since a prior consistent statement may be accorded substantive use only if it is used to rebut an express or implied charge, impeachment of the witness is a precondition. State v. Smith, 241 Neb. 311, 488 N.W.2d 33 (1992).

The victim is not a "party" to a criminal case for the purposes of impeachment by a prior inconsistent statement. State v. Antillon, 229 Neb. 348, 426 N.W.2d 533 (1988).

Under this section, evidence of a consistent statement is not hearsay if the declarant testifies and is subject to cross-examination and the statement is consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive. State v. Gregory, 220 Neb. 778, 371 N.W.2d 754 (1985).

As a result of Rule 801(4)(a) of the Nebraska Evidence Rules, what was previously characterized as hearsay available for the purpose of impeachment only has now become substantive evidence of fact contained in the statement provided the requirements prescribed by Rule 801(4)(a) are satisfied. A proceeding contemplated by Rule 801(4)(a) is a formal action before a judicial tribunal, as well as an action before a quasi-judicial officer or board, invoked to enforce or protect a right. State v. Johnson, 220 Neb. 392, 370 N.W.2d 136 (1985).

If an attack on the credibility of a witness through use of an inconsistent statement is accompanied by or interpretable as a charge of a plan or contrivance to give false testimony, proof of a prior consistent statement before the plan or contrivance was formed tends strongly to disprove that the testimony was the result of contrivance. State v. Johnson, 220 Neb. 392, 370 N.W.2d 136 (1985).

A prior inconsistent statement of a witness was admissible as substantive evidence when the statement was sworn testimony at a prior preliminary hearing. State v. Jackson, 217 Neb. 363, 348 N.W.2d 876 (1984).

A prior consistent statement is not admissible as substantive corroborative evidence unless it fits the exception of section 27-804(4)(a)(ii), R.R.S.1943. State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980).

Circumstances under which prior inconsistent statements admissible explained. State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980).

This section makes prior inconsistent statements of a witness admissible as substantive evidence only if they were made under oath. State v. Isley, 195 Neb. 539, 239 N.W.2d 262 (1976).

A prior consistent statement has no value as substantive evidence of the truth of its contents, nor as rehabilitation of the credibility of the witness, if it is made at the time when the witness clearly has a motive to fabricate; such statements are not admissible unless the statement has significant probative force bearing on credibility apart from mere repetition. State v. Anderson, 1 Neb. App. 914, 511 N.W.2d 174 (1993).

Where a prior statement is relevant and meets the statutory requirements of Neb. Evid. R. 801(4)(a)(ii), it is not rendered inadmissible because it was made after the impeaching statement. State v. Austin, 1 Neb. App. 716, 510 N.W.2d 375 (1993).

5. Miscellaneous

Where there was testimony that immediately after a shooting, an eyewitness to the shooting was hysterical, screaming, and inconsolable, the eyewitness’s statements about the identity of the shooter were admissible under the excited utterance exception to hearsay. State v. Smith, 286 Neb. 856, 839 N.W.2d 333 (2013).

When overruling a hearsay objection on the ground that testimony about an out-of-court statement is received not for its truth but only to prove that the statement was made, a trial court should identify the specific nonhearsay purpose for which the making of the statement is relevant and probative. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

A party on appeal may not assert a different ground for an objection to the admission of evidence than was offered to the trial court. But an appellate court can consider whether the record clearly shows an exhibit was admissible for the truth of the matter asserted under a different rule from the one erroneously applied by the trial court when both parties had a fair opportunity to develop the record on the underlying facts. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A party's possession of a written statement can be an adoption of what its contents reveal under circumstances that tie the party to the document in a meaningful way. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A litigant's written opinion about the value of real property made for the purpose of a property tax protest is not relevant to its market value for the purpose of valuing an easement later taken by the State. Holman v. Papio-Missouri River Nat. Resources Dist., 246 Neb. 787, 523 N.W.2d 510 (1994).

Conviction for possession of marijuana with intent to distribute reversed where hearsay testimony of an alleged coconspirator improperly received. State v. Bobo, 198 Neb. 551, 253 N.W.2d 857 (1977).



27-802 Rule 802. Hearsay rule.

Hearsay is not admissible except as provided by these rules, by other rules adopted by the statutes of the State of Nebraska, or by the discovery rules of the Supreme Court.

The language of section 25-1273.01, in combination with this section, indicates a clear intention by the Legislature to create an independent avenue to admit deposition testimony. Walton v. Patil, 279 Neb. 974, 783 N.W.2d 438 (2010).

A trial judge does not have discretion to admit inadmissible hearsay statements. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Apart from rulings under the residual hearsay exception, an appellate court reviews for clear error the factual findings underpinning a trial court's hearsay ruling and reviews de novo the court's ultimate determination to admit evidence over a hearsay objection. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

With certain exceptions, hearsay evidence is not admissible. In re Interest of Constance G., 254 Neb. 96, 575 N.W.2d 133 (1998).

Medical reports produced out of court are hearsay. Vacanti v. Master Electronics Corp., 245 Neb. 586, 514 N.W.2d 319 (1994).

An insurer's estimate of the cost of repairing damage to a vehicle, without further testimony by the insurer or the repair person, is inadmissible hearsay testimony. State v. Larkin, 222 Neb. 398, 383 N.W.2d 804 (1986).

Facts of the case held to be sufficient to place young child's statement as within the hearsay exceptions. State v. Roy, 214 Neb. 204, 333 N.W.2d 398 (1983).

Hearsay evidence is not admissible except as otherwise provided by the statutes of the state. State v. Williams, 203 Neb. 649, 279 N.W.2d 847 (1979).



27-803 Rule 803. Hearsay exceptions; enumerated; availability of declarant immaterial.

Subject to the provisions of section 27-403, the following are not excluded by the hearsay rule, even though the declarant is available as a witness:

(1) A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition;

(2) A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's will;

(3) Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment;

(4) A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable him or her to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in his or her memory and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party;

(5)(a) A memorandum, report, record, or data compilation, in any form, of acts, events, or conditions, other than opinions or diagnoses, made at or near the time of such acts, events, or conditions, in the course of a regularly conducted activity, if it was the regular course of such activity to make such memorandum, report, record, or data compilation at the time of such act, event, or condition, or within a reasonable time thereafter, as shown by the testimony of the custodian or other qualified witness unless the source of information or method or circumstances of preparation indicate lack of trustworthiness. The circumstances of the making of such memorandum, report, record, or data compilation, including lack of personal knowledge by the entrant or maker, may be shown to affect its weight.

(b) A memorandum, report, record, or data compilation, in any form, of acts, events, or conditions, other than opinions or diagnoses, that was received or acquired in the regular course of business by an entity from another entity and has been incorporated into and kept in the regular course of business of the receiving or acquiring entity; that the receiving or acquiring entity typically relies upon the accuracy of the contents of the memorandum, report, record, or data compilation; and that the circumstances otherwise indicate the trustworthiness of the memorandum, report, record, or data compilation, as shown by the testimony of the custodian or other qualified witness. Subdivision (5)(b) of this section shall not apply in any criminal proceeding;

(6) Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of subdivision (5) of this section to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate a lack of trustworthiness;

(7) Upon reasonable notice to the opposing party prior to trial, records, reports, statements, or data compilations made by a public official or agency of facts required to be observed and recorded pursuant to a duty imposed by law, unless the sources of information or the method or circumstances of the investigation are shown by the opposing party to indicate a lack of trustworthiness;

(8) Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law;

(9) To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with section 27-902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation or entry;

(10) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization;

(11) Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter;

(12) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones or the like;

(13) The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorized the recording of documents of that kind in that office;

(14) A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document;

(15) Statements in a document in existence thirty years or more whose authenticity is established;

(16) Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations;

(17) Statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice, to the extent called to the attention of an expert witness upon cross-examination or relied upon by the expert witness in direct examination. If admitted, the statements may be read into evidence but may not be received as exhibits;

(18) Reputation among members of his or her family by blood, adoption, or marriage, or among his or her associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of his or her personal or family history;

(19) Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located;

(20) Reputation of a person's character among his or her associates or in the community;

(21) Evidence of a final judgment, entered after a trial or upon a plea of guilty (but not upon a plea of nolo contendere), adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against a person other than the accused. The pendency of an appeal may be shown but does not affect admissibility;

(22) Judgments as proof of matters of personal, family, or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation; and

(23) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (a) the statement is offered as evidence of a material fact, (b) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts, and (c) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party, sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, his or her intention to offer the statement and the particulars of it, including the name and address of the declarant.

1. Excited utterance

2. State of mind

3. Business record

4. Medical diagnosis

5. Residual hearsay

6. Miscellaneous

1. Excited utterance

For purposes of the excited utterance exception to the hearsay rule found in subsection (1) of this section, in making a preliminary determination that a shocking or startling event has taken place, a trial judge may consider hearsay evidence which itself fails to satisfy any exception. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

Where victim's statement appeared to be result of pressure exerted on her, necessary element of spontaneity was absent and statement was not admissible as excited utterance. State v. Dyer, 245 Neb. 385, 513 N.W.2d 316 (1994).

For a statement to qualify as an excited utterance under subsection (1) of this section, (1) there must have been a startling event, (2) the statement must relate to the event, and (3) the statement must have been made by the declarant while under the stress of the event. State v. Tlamka, 244 Neb. 670, 508 N.W.2d 846 (1993); State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990); State v. Lee, 216 Neb. 63, 341 N.W.2d 600 (1983).

For hearsay to be admissible as an excited utterance under subsection (1) of this section, statements need not be made contemporaneously with the exciting cause but may be made subsequent to it, provided there has not been time for the exciting influence to lose its sway and be dissipated. The key requirement is spontaneity, a showing that the statement was made without time for conscious reflection. The true test is not when the exclamation was made, but whether under all the circumstances of the particular exclamation the speaker may be considered as speaking under the stress of nervous excitement and shock produced by the act in issue. State v. Tlamka, 244 Neb. 670, 508 N.W.2d 846 (1993).

A statement made by victim exhibiting observable manifestations of stress qualified as an excited utterance although elapsed time between stressful event and statement was not established. The underlying theory of the excited utterance exception is that circumstances may produce a condition of excitement which temporarily stills the capacity of reflection and produces utterances free of conscious fabrication. State v. Jacob, 242 Neb. 176, 494 N.W.2d 109 (1993).

Because there was no showing that minor's statements were made while she was under the stress of a startling event, the trial court abused its discretion in admitting testimony of the babysitter as to what the minor told her. In re Interest of D.P.Y. and J.L.Y., 239 Neb. 647, 477 N.W.2d 573 (1991).

Statements made to police officer at scene of a crime resulting from young woman encouraging the speaker to cooperate did not fall within excited utterance exception to the hearsay rule. State v. Martin, 239 Neb. 339, 476 N.W.2d 536 (1991).

Under subsection (1) of this section, spontaneity is a key requirement for the excited utterance exception and is demonstrated by showing the statement was made without time for conscious reflection. State v. Sullivan, 236 Neb. 344, 461 N.W.2d 84 (1990).

A statement by a 4-year-old witness regarding child abuse and murder made in response to police questioning nearly 2 days after the events in question constitutes an excited utterance. The statement is also admissible under the residual hearsay exception. Under the excited utterance hearsay exception, a declarant's nervous state is relevant to the issue of whether the statement was made by the declarant while under the stress of the event. Under this exception, the crucial consideration is whether there has been time for conscious reflection. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

The determination as to the admissibility of an excited utterance generally rests within the sound discretion of the trial court and will not be disturbed on appeal in the absence of an abuse of discretion. In the case of small children, generally, the stress of a sexual assault is present for some time after an assault occurs, and the key requirement for admissibility is spontaneity. In re Interest of R.A. and V.A., 225 Neb. 157, 403 N.W.2d 357 (1987).

A statement made by a young boy to his mother shortly after a sexual assault is an excited utterance under subsection (1) of this section and thus an exception to the bar against hearsay. State v. Gonzales, 219 Neb. 846, 366 N.W.2d 775 (1985).

A statement to police officers made by a 7-year-old girl shortly after she was sexually assaulted and relating to the sexual assault, qualifies as an excited utterance. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980).

A spontaneous statement made at the time of the event by one who has personal knowledge of the subject matter of the statement may be admissible under this section if the statutory conditions precedent to admission are met. State v. Reed, 201 Neb. 800, 272 N.W.2d 759 (1978).

Pursuant to subsection (1) of this section, statements made by a victim of sexual assault to a neighbor after the victim walked several blocks to the neighbor's house and was visibly shaken and scared were admissible under this section. State v. Sanchez-Lahora, 9 Neb. App. 621, 616 N.W.2d 810 (2000).

2. State of mind

Pursuant to subsection (2) of this section, the state-of-mind exception to the hearsay rule allows the admission of extrajudicial statements to show the state of mind of the declarant only if the declarant's then existing state of mind is a material issue in the case. State v. Hansen, 252 Neb. 489, 562 N.W.2d 840 (1997).

Victim's extrajudicial declarations of fear of the defendant are admissible under the state of mind exception to the hearsay rule only if there is a manifest need for such evidence and it is relevant to a material issue in the case. The state of mind exception to the hearsay rule allows the admission of extrajudicial statements to show the state of mind of the declarant if the state of mind of the declarant at the time the statement was made is an issue in the case. State v. Drinkwalter, 242 Neb. 40, 493 N.W.2d 319 (1992).

As specifically provided under subsection (2) of this section, hearsay statements of memory offered to prove the fact remembered are not admissible under the state-of-mind exception. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

A declaration offered to show the defendant's state of mind which is too remote in point of time should be excluded as lacking probative value. State v. Harrison, 221 Neb. 521, 378 N.W.2d 199 (1985).

Hearsay statements made immediately prior to an incident which resulted in the death of the declarant are admissible as a statement of declarant's then existing state of mind and emotion to prove declarant's intent, plan, motive, or conduct. State v. Smith, 202 Neb. 501, 276 N.W.2d 104 (1979).

Where a statement is made indicating an intention to pay rent, the statement qualifies as a declaration of state of mind and is an exception to the hearsay rule. Barnes v. Milligan, 200 Neb. 450, 264 N.W.2d 186 (1978).

Statement of intent related to the destination and purpose of a journey admissible only if made at or near time of departure. Fite v. Ammco Tools, Inc., 199 Neb. 353, 258 N.W.2d 922 (1977).

Offered evidence of an utterance by accused suggesting his state of mind or emotion, held not admissible as exception to hearsay rule where such state of mind was not a material fact. State v. Pelton, 197 Neb. 412, 249 N.W.2d 484 (1977).

3. Business record

Nebraska's business record exception to hearsay is not a carbon copy of its federal counterpart. Unlike Fed. R. Evid. 803(6), subsection (5) of this section excludes opinions and diagnoses from the business record exception. So, an expert's opinions and medical diagnoses, as distinguished from factual statements, in an employer's file for an employee were not admissible under Nebraska's business record exception. Arens v. NEBCO, Inc., 291 Neb. 834, 870 N.W.2d 1 (2015).

The business record exception to hearsay is not limited to records created by the holder of the records. It applies to a memorandum, report, record, or data compilation. The term "data compilation" is broad enough to include records furnished by third parties with knowledge of the relevant acts, events, or conditions if the third party has a duty to make the records and the holder of the record routinely compiles and keeps them. Arens v. NEBCO, Inc., 291 Neb. 834, 870 N.W.2d 1 (2015).

Computerized printouts that are merely the visual counterparts to routine electronic business records are usually hearsay, but they can be admissible under the business records exception. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

The party seeking to admit a business record under the business records exception to the hearsay rule bears the burden of establishing foundation under a three-part test. First, the proponent must establish that the activity recorded is of a type that regularly occurs in the course of the business' day-to-day activities. Second, the proponent must establish that the record was made as part of a regular business practice at or near the time of the event recorded. Third, the proponent must authenticate the record by a custodian or other qualified witness. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

The reason for excluding business records from the hearsay rule is their circumstantial guarantees of trustworthiness. The business records exception contemplates that certain events are regularly recorded as routine reflections of the day-to-day operations of a business so that the character of the records and their earmarks of reliability import trustworthiness. Thus, the recordation becomes a reliable recitation of the fact. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

When computer-stored records satisfy the business records exception to the hearsay rule, preparing printouts for evidentiary purposes does not deprive the printouts of their character as business records. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

For admissibility of a document as a business record, first, the activity recorded must be a type which regularly occurs in the course of the business' day-to-day activity. Second, the record must have been made as part of a regular business practice at or near the time of the event recorded. Third, the record must be authenticated by a custodian or other qualified witness. State v. Wright, 231 Neb. 410, 436 N.W.2d 205 (1989); Chalupa v. Hartford Fire Ins. Co., 217 Neb. 662, 350 N.W.2d 541 (1984).

Foundational requirements for admitting a document under the business records exception to the hearsay rule are set out in this case. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

A computer printout, disregarding pencil notations put on the document after the record was prepared, was admissible in evidence as a business record. Richards v. Arthaloney, 216 Neb. 11, 342 N.W.2d 642 (1983).

Because there was sufficient foundational testimony, admission of bank records under this section did not violate Neb. Const., Art. I, § 11. To admit bank records under this section, testimony of each individual teller or processor who handled the records is not necessary, but records may be admitted through foundational testimony of knowledgeable witnesses. State v. Spaulding, 211 Neb. 575, 319 N.W.2d 449 (1982).

The supervisor of all customer billing records was an appropriate witness with regard to explaining the compilation of data and conditions of how the billings were prepared, and his testimony was admissible as a qualified lay witness. City of Lincoln v. Bud Moore, Inc., 210 Neb. 647, 316 N.W.2d 590 (1982).

Subsection (5) of this section does not require a party offering business records to prove that the recordkeeping system is standard within the industry. State v. Ford, 1 Neb. App. 575, 501 N.W.2d 318 (1993).

4. Medical diagnosis

A statement is admissible under the medical purpose hearsay exception if gathered for dual medical and investigatory purposes, so long as the proponent demonstrates that (1) the declarant's purpose in making the statements was to assist in the provision of medical diagnosis or treatment and (2) the statements were of a nature reasonably pertinent to medical diagnosis or treatment by a medical professional. State v. Vigil, 283 Neb. 129, 810 N.W.2d 687 (2012).

A statement made by a child victim of sexual abuse to a forensic interviewer in a medical setting may be admissible under subsection (3) of this section, even though the interview has the partial purpose of assisting law enforcement's investigation of the crimes. State v. Vigil, 283 Neb. 129, 810 N.W.2d 687 (2012).

Where an individual is alleged to be the victim of sexual assault, statements reasonably pertinent to medical diagnosis and treatment of both physical and psychological trauma are admissible under subsection (3) of this section. State v. Vigil, 283 Neb. 129, 810 N.W.2d 687 (2012).

Whether a statement was both taken and given in contemplation of medical diagnosis or treatment is a factual finding made by the trial court in determining the admissibility of the evidence under subsection (3) of this section, and an appellate court reviews that determination for clear error. State v. Vigil, 283 Neb. 129, 810 N.W.2d 687 (2012).

Statements of a foster parent were properly admissible under subsection (3), where the evidence demonstrated that the statements were made to assist in the provision of medical diagnosis or treatment, that the statements were reasonably pertinent to such diagnosis and treatment, and that a doctor would reasonably rely on such statements. In re Interest of B.R. et al., 270 Neb. 685, 708 N.W.2d 586 (2005).

Pursuant to subsection (17) of this section, duly admitted learned treatises do not independently establish the standard of care in a medical malpractice action. They are merely evidence of the standard of care to the extent relied upon by the expert witness in direct examination, or called to the attention of the expert witness upon cross-examination. Breeden v. Anesthesia West, 265 Neb. 356, 656 N.W.2d 913 (2003).

As a general rule, the hearsay exception found in subsection (3) of this section applies to persons seeking medical assistance from persons who are expected to provide some form of health care. The rationale for the hearsay exception found in subsection (3) of this section is that reliability is assured by the likelihood that the patient believes that the effectiveness of the treatment will depend on the accuracy of the information provided. Vacanti v. Master Electronics Corp., 245 Neb. 586, 514 N.W.2d 319 (1994).

Statement made by victim to medical technicians which did not relate to diagnosis or treatment was not admissible under subsection (3) of this section. State v. Dyer, 245 Neb. 385, 513 N.W.2d 316 (1994).

Child's statements relating to the source of sexual abuse are admissible as an exception to the hearsay rule when it is clear that the comments relate to a medical condition and are offered in the context of a medical examination and diagnosis. State v. Roenfeldt, 241 Neb. 30, 486 N.W.2d 197 (1992).

Exculpatory statements made by an accused to a psychiatrist for diagnosis of accused's mental condition, insofar as they recite the accused's actions in relation to a crime, are not competent evidence of the truth of the statements. Statements are admissible only to show cause of mental condition and as are pertinent to diagnosis or treatment of mental condition. State v. Hardin, 212 Neb. 774, 326 N.W.2d 38 (1982).

Statements made to an emergency room physician in the course of questioning to ascertain the nature and cause of injury are admissible under section 27-803(3). Where those statements were made by a 7-year-old girl, approximately an hour after she had been sexually assaulted, and while she was still upset, anxious, and crying, and the statements related to the assault, they are also admissible as excited utterances. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980).

A therapist's testimony that she observed the defendant look astonished when he explained to the therapist he had been charged with sexually abusing a minor and that the defendant denied the abuse to the therapist did not qualify as an exception for medical diagnosis under subsection (3) of this section. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

Where a treating physician testifying for the State as an expert witness in the prosecution of a sexual assault has restated to the jury the victim's version of the alleged assault, and where the victim is capable of telling the jury her version of the alleged assault, the State cannot use subsection (3) of this section as a means of allowing a psychiatrist testifying as a subsequent expert witness to once again restate to the jury the victim's version of the alleged assault. State v. White, 2 Neb. App. 106, 507 N.W.2d 654 (1993).

Child sexual abuse victim's out-of-court statements, as restated at trial by emergency room physician who had treated the victim, identifying defendant as her abuser were admissible because the statements were made in the course of medical treatment for purposes of diagnosis. State v. Max, 1 Neb. App. 257, 492 N.W.2d 887 (1992).

5. Residual hearsay

In determining whether a statement is admissible under the residual exception to the hearsay rule, a court considers five factors: (1) a statement's trustworthiness, (2) the materiality of the statement, (3) the probative importance of the statement, (4) the interests of justice, and (5) whether notice was given to an opponent. In order for a statement to be admitted under the residual exception, the statement's proponent must notify the adverse party of his or her intent to offer the statement, as well as the particulars of the statement, sufficiently in advance of trial, not during trial, to provide the adverse party with a fair opportunity to prepare to meet it. State v. Castor, 262 Neb. 423, 632 N.W.2d 298 (2001).

Declarant's statement was inadmissible under subsection (22) of this section where record failed to establish declarant had personal knowledge regarding the subject matter of her testimony. State v. Jacob, 242 Neb. 176, 494 N.W.2d 109 (1993).

The residual hearsay exception is to be used rarely and only in exceptional circumstances. In connection with the residual hearsay exception, particularized guarantees of trustworthiness must be shown from the totality of the circumstances, which circumstances include only those that surround the making of the statement and that render the declarant particularly worthy of belief. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

Under subsection (22) of this section, hearsay testimony may be admissible under certain conditions, provided adequate notice is given. The question of trustworthiness under subsection (22) of this section does not involve whether the witness is trustworthy, but, rather, involves whether the statement being reported by the witness is trustworthy. Although there is a distinction to be made between trustworthiness and credibility, the tests which are applied with regard to reviewing credibility must of necessity likewise apply with regard to trustworthiness. In re Estate of Severns, 217 Neb. 803, 352 N.W.2d 865 (1984).

6. Miscellaneous

Under subsection (17) of this section, certain published treatises, periodicals, or pamphlets may be admissible, but the foundational requirements must still be met. Jackson v. Brotherhood's Relief & Comp. Fund, 273 Neb. 1013, 734 N.W.2d 739 (2007).

Pursuant to subsection (23) of this section, reports may not be received in evidence for the purpose of a termination proceeding, nor relied upon by the court, unless they have been admitted without objection or brought within the provisions of this section as an exception to the hearsay rule. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

Standard medical texts and other authorities may be used for the purpose of impeaching, contradicting, or discrediting a witness through cross-examination or during rebuttal testimony; however, such cannot be used as independent evidence of the opinions and theories advanced by the parties. Stang-Starr v. Byington, 248 Neb. 103, 532 N.W.2d 26 (1995).

Under subsection (7) of this section, admission into evidence of "records, reports, statements or data compilations made by a public official or agency of facts required to be observed and recorded pursuant to a duty imposed by law" does not apply to investigative reports prepared by, or orders and determinations of probable cause issued by, the Nebraska Equal Opportunity Commission. Humphrey v. Nebraska Public Power Dist., 243 Neb. 872, 503 N.W.2d 211 (1993).

Facts of the case held to be sufficient to place young child's statement as within the hearsay exceptions. State v. Roy, 214 Neb. 204, 333 N.W.2d 398 (1983).

Taped interviews of an accused by a psychiatrist while the accused was under the influence of an inhibition-reducing drug in which the accused described observations of the crime charged did not fall within this exception. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

Somewhat similar provision in prior section construed. Laux v. Robinson, 195 Neb. 601, 239 N.W.2d 786 (1976).

Under the circumstances surrounding alleged statements made by the declarant while sleeping, the statements, as testified to by the declarant's sibling, were not excited utterances admissible under subsection (1) of this section and did not contain sufficient indicia of reliability to be admissible under subsection (23) of this section. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

Pursuant to subsection (17) of this section, a videotape may be admissible pursuant to the learned treatise exception to the hearsay rule provided that sufficient foundation is laid for its admission. Hill v. Hill, 10 Neb. App. 570, 634 N.W.2d 811 (2001).

Pursuant to the language of Nebraska's learned treatise exception to the hearsay rule, a learned treatise is only admissible in conjunction with testimony by an expert witness. Hill v. Hill, 10 Neb. App. 570, 634 N.W.2d 811 (2001).

The proper foundation for admitting evidence as past recollection recorded under subsection (4) of this section should consist of a showing that (1) the witness has no present recollection of the facts, (2) the witness' memory is not refreshed upon reference to the document, (3) the document is an original memorandum made or adopted by the witness from personal observation, (4) the document was prepared or adopted by the witness contemporaneously with the event and was an accurate recording of the occurrence, and (5) the substance of the proffered writing is otherwise admissible. State v. Cervantes, 3 Neb. App. 95, 523 N.W.2d 532 (1994).



27-804 Rule 804. Hearsay exceptions; enumerated; declarant unavailable; unavailability, defined.

(1) Unavailability as a witness includes situations in which the declarant:

(a) Is exempted by ruling of the judge on the ground of privilege from testifying concerning the subject matter of his statement; or

(b) Persists in refusing to testify concerning the subject matter of his statement despite an order of the judge to do so; or

(c) Testifies to lack of memory of the subject matter of his statement; or

(d) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(e) Is absent from the hearing and the proponent of his statement has been unable to procure his attendance by process or other reasonable means.

A declarant is not unavailable as a witness if his exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of his statement for the purpose of preventing the witness from attending or testifying.

(2) Subject to the provisions of section 27-403, the following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

(a) Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or a different proceeding, at the instance of or against a party with an opportunity to develop the testimony by direct, cross, or redirect examination, with motive and interest similar to those of the party against whom now offered;

(b) A statement made by a declarant while believing that his death was imminent, concerning the cause or circumstances of what he believed to be his impending death;

(c) A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject him to civil or criminal liability or to render invalid a claim by him against another, that a reasonable man in his position would not have made the statement unless he believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement;

(d)(i) A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or (ii) a statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared; or

(e) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (i) the statement is offered as evidence of a material fact, (ii) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts, and (iii) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party, sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, his intention to offer the statement and the particulars of it, including the name and address of the declarant.

1. Unavailability determination

2. Notice of unavailability

3. Admissibility of statements

4. Residual hearsay

5. Miscellaneous

1. Unavailability determination

When considering whether a good faith effort to procure a witness has been made under subdivision (1)(e) of this section, the proper inquiry is whether the means utilized by the proponent prior to trial were reasonable, not whether other means remain available at the time of trial or whether additional steps might have been undertaken. State v. Trice, 292 Neb. 482, 874 N.W.2d 286 (2016).

This section requires that when a witness appears at trial but refuses to testify, the trial court must order the witness to testify before determining that the witness is unavailable for trial. State v. Kitt, 284 Neb. 611, 823 N.W.2d 175 (2012).

The burden to establish a declarant's unavailability is on the party seeking to introduce the declarant's deposition testimony under the hearsay exception for deposition testimony of an unavailable witness. Worth v. Kolbeck, 273 Neb. 163, 728 N.W.2d 282 (2007).

The determination whether a witness is unavailable to appear at trial and give testimony, for purposes of the hearsay exception for deposition testimony of an unavailable witness, is within the discretion of the trial court. Worth v. Kolbeck, 273 Neb. 163, 728 N.W.2d 282 (2007).

Where the appellant submitted an insufficient record for the appellate court to review the trial court's alleged error in admitting deposition testimony under the unavailable witness exception, the trial court's ruling was affirmed because the appellate court had no way of knowing whether an expert's deposition testimony was cumulative or whether other evidence sustained the judgment. Worth v. Kolbeck, 273 Neb. 163, 728 N.W.2d 282 (2007).

Under subsection (1)(b) of this section, where it was clear from the record that a witness was intent on continuing to refuse the court's repeated requests to testify and that there was no sanction available that would compel the witness to testify because the witness was already serving a lengthy sentence, it was not a judicial abuse of discretion to conclude that the witness was unavailable, even though the court's instruction to testify was not couched in the specific language of an "order". State v. McHenry, 250 Neb. 614, 550 N.W.2d 364 (1996).

Child victims of abuse may be unavailable for purposes of the residual hearsay exception due to the trauma resulting from the abuse. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

The party seeking to introduce hearsay evidence pursuant to this section's exception must show that diligence was used to locate the witness and that the witness is unavailable. It is within the sound discretion of the trial court to determine whether the proponent has met this burden. State v. Jordan, 229 Neb. 563, 427 N.W.2d 796 (1988).

A witness is not unavailable under subsection (1)(e) of this section unless the prosecutorial authorities have made a good faith effort to obtain the witness' presence at trial. State v. Carter, 226 Neb. 636, 413 N.W.2d 901 (1987).

The requirement of unavailability for the admission of hearsay testimony under this section will not be regarded as satisfied if the proponent of the evidence has caused the unavailability. State v. Wiley, 223 Neb. 835, 394 N.W.2d 641 (1986).

A prerequisite to the admission of hearsay statements into evidence under these exceptions to the rule against hearsay is that the proponent of the statement must make a showing that the declarant is unavailable as a witness. It is within the discretion of the trial court to determine whether the unavailability of the witness has been shown. State v. Bothwell, 218 Neb. 395, 355 N.W.2d 506 (1984).

Testimony given by a witness at a prior trial is not to be considered hearsay if the declarant is unavailable as a witness. State v. Evans, 212 Neb. 476, 323 N.W.2d 106 (1982).

Pursuant to subsection (2)(a) of this section, the occurrence witness who lived in another state, and thus outside the subpoena power of the court, was unavailable to testify for the purposes of this section. The definition of "unavailability" in Neb. Ct. R. of Discovery 32(a)(3)(B) does not create different conditions for availability than subsection (1)(e) of this section. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).

2. Notice of unavailability

An adverse party's knowledge of a statement is not enough to satisfy the notice requirement of subsection (2)(e) of this section. The proponent of the evidence must provide notice before trial to the adverse party of his or her intentions to use the statement to take advantage of the residual hearsay exception under subsection (2)(e) of this section. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

It is not enough that the adverse party is aware of the unavailable declarant's statement; the proponent of the evidence must provide notice to the adverse party of his or her intentions to use the statement in order to take advantage of the hearsay exception in subsection (2)(e) of this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Subsection (2)(e) of this section is not a firmly rooted hearsay exception for Confrontation Clause purposes. State v. Sheets, 260 Neb. 325, 618 N.W.2d 117 (2000).

It is not enough that the adverse party is aware of an unavailable declarant's statement; the proponent of the evidence must provide notice to the adverse party of his intention to use the statement in order to take advantage of hearsay exception in subsection (2)(e) of this section. Drew v. Walkup, 240 Neb. 946, 486 N.W.2d 187 (1992).

Under subsection (2)(e) of this section, it is not enough that the adverse party is aware of the unavailable declarant's statement; the proponent of the evidence must provide notice to the adverse party of his intentions to use the statement at trial. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

Section 27-804(2)(e), R.R.S.1943, requires actual notice of the intent to use the out-of-court statement. State v. Leisy, 207 Neb. 118, 295 N.W.2d 715 (1980).

3. Admissibility of statements

Statements made during plea negotiations are not against penal interest when the defendant is told the statements will not be used against him or her in any form. State v. McGee, 282 Neb. 387, 803 N.W.2d 497 (2011).

Neb. Ct. R. Disc. section 6-332 creates an exception to the hearsay rule as it applies to depositions, and a deposition need no longer satisfy the requirements of subdivision (2)(a) of this section to be admissible under the rules of discovery. Walton v. Patil, 279 Neb. 974, 783 N.W.2d 438 (2010).

Subsection (2)(c) of this section uses the term "statement" in a narrow sense to refer to a specific declaration or remark incriminating the speaker and not more broadly to refer to the entire narrative portion of the speaker's confession. To the extent subsection (2)(c) of this section encompasses inherently unreliable statements, it is not a firmly rooted hearsay exception for purposes of Confrontation Clause analysis. State v. Sheets, 260 Neb. 325, 618 N.W.2d 117 (2000).

Testimony falling within the parameters of subsection (2)(a) of this section is admissible because the opportunity to cross-examine, the administering of an oath, the solemnity of the occasion, and the accuracy of modern methods of recording testimony all combine to give former testimony a high degree of reliability. Nickell v. Russell, 260 Neb. 1, 614 N.W.2d 349 (2000).

Subsection (2)(a) of this section is a firmly rooted hearsay exception, and therefore testimony admitted thereunder does not violate the Confrontation Clause of the U.S. or Nebraska Constitution. State v. Carter, 255 Neb. 591, 586 N.W.2d 818 (1998).

An appellate court will affirm the trial court's ruling on whether evidence is admissible under subsection (2)(e) of this section unless the trial court has abused its discretion. State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

Subsection (2)(a) of this section is a firmly rooted hearsay exception. State v. Allen, 252 Neb. 187, 560 N.W.2d 829 (1997).

Per subsection (2)(a) of this section, the exception to the hearsay rule does not exclude depositions taken in compliance with law if the declarant is unavailable as a witness. The unavailability requirement of this statute must be read into Neb. Ct. R. of Discovery 32 (rev. 1996) so the Nebraska discovery rules do not create an additional exception to the hearsay rule. Menkens v. Finley, 251 Neb. 84, 555 N.W.2d 47 (1996).

In determining whether a statement is admissible under this section, a court considers five factors: (1) the statement's trustworthiness, (2) materiality of the statement, (3) probative importance of the statement, (4) interests of justice, and (5) whether notice of the statement's prospective use was given to the opponent. Under this section, a court must make a preliminary inquiry to determine whether a declarant had personal knowledge regarding the subject matter of the statement that is sought to be introduced pursuant to the residual exception to the hearsay rule. State v. McBride, 250 Neb. 636, 550 N.W.2d 659 (1996).

To be admissible as a statement against the declarant's penal interest, pursuant to subsection (2)(c) of this section, the proponent of the evidence must establish that the declarant is unavailable, and that the statement is against the declarant's penal interests. If the statement implicates a third party in the alleged crime, the proponent must also prove that the statement was trustworthy. State v. Hughes, 244 Neb. 810, 510 N.W.2d 33 (1993).

In determining whether evidence is admissible under subsection (2)(e) of this section, the residual exception to the hearsay rule, a court considers (1) a statement's trustworthiness, (2) the probative importance of the statement, (3) the materiality of the statement, (4) the interests of justice, and (5) whether notice of the statement's prospective use was given to opponent. An appellate court will affirm the trial court's ruling unless the trial court has abused its discretion. State v. Toney, 243 Neb. 237, 498 N.W.2d 544 (1993).

The essential element to the admission of a statement as a dying declaration pursuant to subsection (2)(b) of this section is that declarant be conscious of approaching death at the time of the making of the statement; although this is best shown by express communication of declarant to that effect, circumstances surrounding declarant's death may be sufficient. Declarant's statement was inadmissible under subsection (2)(e) of this section where record failed to establish declarant had personal knowledge regarding the subject matter of her testimony. State v. Jacob, 242 Neb. 176, 494 N.W.2d 109 (1993).

A wife's statement is not against her pecuniary interest because the statement might tend to incriminate her husband, exposing him to criminal prosecution and possible incarceration, resulting in loss of support previously provided by her husband. State v. Johnson, 236 Neb. 831, 464 N.W.2d 167 (1991).

A statement by a 4-year-old witness regarding child abuse and murder made in response to police questioning nearly 2 days after the events in question constitutes an excited utterance. The statement is also admissible under the residual hearsay exception. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

Statements made by decedent to her attorney in course of professional consultation held admissible under this section but not a statement made by decedent to a friend which had no equivalent guarantees of trustworthiness. State v. Beam, 206 Neb. 248, 292 N.W.2d 302 (1980).

The contents of a conversation that included what may have been a general statement of regret were not admissible under the exception to the hearsay rule set out in section 27-804(2)(c), R.R.S.1943. State v. Matthews, 205 Neb. 709, 289 N.W.2d 542 (1980).

Pursuant to subsection (2) of this section, an alleged verbal cancellation or discharge of a promissory note cannot be said to be against a decedent's pecuniary interest, because there was no evidence of discharge by one of the physical acts, as detailed in Uniform Commercial Code section 3-604(a)(i), nor was there a signed writing, as detailed in section 3-604(a)(ii), offered or received into evidence which purported to discharge the debt owed to the decedent. Haynes v. Dover, 17 Neb. App. 640, 768 N.W.2d 140 (2009).

4. Residual hearsay

Hearsay rulings under the residual hearsay exception are reviewed on appeal for an abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

In determining admissibility under subsection (2)(e) of this section, a court must examine the circumstances surrounding the declaration in issue and may consider a variety of factors affecting trustworthiness of a statement. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

In determining whether a statement is admissible under subsection (2)(e) of this section, the residual exception to the hearsay rule, a court considers five factors: a statement's trustworthiness, materiality of the statement, probative importance of the statement, interests of justice, and whether notice of the statement's prospective use as evidence was given to an opponent. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

The trial court did not abuse its discretion in concluding that out-of-court statements were not sufficiently trustworthy to fall within the residual exception to the hearsay rule where the declarant was in police custody when the statements were made. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

The court must make a preliminary inquiry to determine whether a declarant has personal knowledge regarding the subject matter of the statement that is sought to be introduced pursuant to subsection (2)(e) of this section, the residual exception to the hearsay rule. State v. Toney, 243 Neb. 237, 498 N.W.2d 544 (1993).

The residual hearsay exception is to be used rarely and only in exceptional circumstances. In connection with the residual hearsay exception, particularized guarantees of trustworthiness must be shown from the totality of the circumstances, which circumstances include only those that surround the making of the statement and that render the declarant particularly worthy of belief. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

It is the duty of the proponent of a will, in the first instance, to make a prima facie case as to testamentary capacity; it then devolves upon the contestant to overcome the presumption arising therefrom, after which the burden of proving testamentary capacity by a preponderance of the evidence devolves upon the proponent. Under the residual hearsay exception, the proponent of the evidence has the burden of establishing each of the conditions of admissibility imposed by the rule. In re Estate of Schoch, 209 Neb. 812, 311 N.W.2d 903 (1981).

5. Miscellaneous

A “statement” within the meaning of subdivision (2)(c) of this section is a specific individual statement that a proponent offers into evidence rather than the entire narrative of which the statement is a part; subdivision (2)(c) uses the term “statement” in a narrow sense to refer to a specific declaration or remark incriminating the speaker and not more broadly to refer to the entire narrative portion of the speaker’s confession. State v. Phillips, 286 Neb. 974, 840 N.W.2d 500 (2013).

A defendant's due process rights are protected by the language of this section. State v. Lotter, 266 Neb. 245, 664 N.W.2d 892 (2003).

In determining whether there are corroborating circumstances which clearly indicate the trustworthiness of a statement tending to expose the declarant to criminal liability and offered to exculpate the accused, a court should examine all circumstances surrounding the making of the statement, as well as any other evidence which either supports or undermines its veracity. State v. Lotter, 266 Neb. 245, 664 N.W.2d 892 (2003).

In determining whether "other reasonable means" are available to secure the appearance of a witness so as to admit or not admit the deposition testimony of the witness, the court may consider the stakes in the litigation, the relative resources of the parties, the importance of the declarant's statement in the suit, the foreseeability of the need for the statement, the relative expense encountered in securing the declarant's trial or deposition testimony, the financial hardship on the proponent to secure the witness' personal appearance, and the hostility or animosity of the witness whose testimony is sought. Maresh v. State, 241 Neb. 496, 489 N.W.2d 298 (1992).

The opportunity to cross-examine was not unduly denied because questions the deposition witness refused to answer were about collateral matters and did not relate to the subject of the witness' direct examination. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).



27-805 Rule 805. Hearsay within hearsay.

Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in these rules.

Police complaint report admitted into evidence was not hearsay within hearsay because each part of the combined statements conformed with an exception to the hearsay rule. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).



27-806 Rule 806. Attacking and supporting credibility of declarant; opportunity to explain; examine declarant.

When a hearsay statement or a statement defined in subdivision (4)(b)(iii), (iv), or (v) of section 27-801 has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported by any evidence which would be admissible for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with his hearsay statement, is not subject to any requirement that he may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine him on the statement as if under cross-examination.

Under this section, if a hearsay statement is admitted in evidence, a party may discredit the out-of-court declarant by utilizing recognized methods of impeachment. State v. Morrow, 273 Neb. 592, 731 N.W.2d 558 (2007).

Under this section, the declarant of a hearsay statement may be impeached by the introduction of a prior or subsequent statement made by the declarant that is inconsistent with the hearsay statement already admitted at trial. State v. Morrow, 273 Neb. 592, 731 N.W.2d 558 (2007).



27-901 Rule 901. Requirement of authentication or identification; general provision; illustrations and examples; enumerated.

(1) The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(2) By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this rule:

(a) Testimony that a matter is what it is claimed to be;

(b) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation;

(c) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated;

(d) Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances;

(e) Identification of a voice, whether heard first-hand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker;

(f) Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if (i) in the case of a person, circumstances, including self-identification, show the person answering to be the one called, or (ii) in the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone;

(g) Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept;

(h) Evidence that a document or data compilation, in any form, (i) is in such condition as to create no suspicion concerning its authenticity, (ii) was in a place where it, if authentic, would likely be, and (iii) has been in existence thirty years or more at the time it is offered;

(i) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result; and

(j) Any method of authentication or identification provided by act of the Legislature or by other rules adopted by the Supreme Court which are not in conflict with laws governing such matters.

1. Authentication

2. Miscellaneous

1. Authentication

This section does not impose a particularly high hurdle. If foundation is laid for the business records exception, then the authentication requirements of this section are also met. State v. Nolan, 283 Neb. 50, 807 N.W.2d 520 (2012).

A proponent of evidence is not required to conclusively prove the genuineness of the evidence or to rule out all possibilities inconsistent with authenticity; if the proponent's showing is sufficient to support a finding that the evidence is what it purports to be, the proponent has satisfied the requirement of the authentication rule. State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011).

A proponent may authenticate a document under subsection (2)(a) of this section by the testimony of someone with personal knowledge that it is what it is claimed to be, such as a person familiar with its contents. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Because authentication rulings are necessarily fact specific, a trial court has discretion to determine whether evidence has been properly authenticated. We review a trial court's ruling on authentication for abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

This section does not impose a high hurdle for authentication or identification. A proponent of evidence is not required to conclusively prove the genuineness of the evidence or to rule out all possibilities inconsistent with authenticity. If the proponent's showing is sufficient to support a finding that the evidence is what it purports to be, the proponent has satisfied the requirement of subsection (1) of this section. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Under subsection (2)(d) of this section, a proponent may authenticate a document by circumstantial evidence, or its "[a]ppearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances." State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Unlike its counterpart in the Federal Rules of Evidence, section 27-104 requires a court to first determine whether evidence is admissible under the hearsay rules before considering whether it is properly authenticated. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A document is properly authenticated by evidence sufficient to support a finding that the matter in question is what its proponent claims. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

A document may be authenticated under subsection (2)(a) of this section by testimony by one with personal knowledge that it is what it is claimed to be, such as a person familiar with its contents. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

A showing of specific authorship is not always necessary to authenticate a document. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

Proper authentication may be attained by evidence of appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances, sufficient to support a finding that the matter in question is what it is claimed to be. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

The authentication requirement does not demand that the proponent of a piece of evidence conclusively demonstrate the genuineness of his or her article, but only that he or she make a showing sufficient to support a finding that the matter in question is what its proponent claims. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

Even if direct, eyewitness testimony is absent, the contents of photographic evidence itself, together with such circumstantial or indirect evidence as bears upon the issue, may serve to explain and authenticate the evidence sufficiently to justify its admission pursuant to this section. State v. Anglemyer, 269 Neb. 237, 691 N.W.2d 153 (2005).

This section incorporates two traditional models of authenticating photographic evidence: the illustrative or "pictorial testimony" model, and the "silent witness" model. Under the illustrative model, a photograph, motion picture, videotape, or other recording is viewed merely as a graphic portrayal of oral testimony and is admissible only when a witness testifies that it is a correct and accurate representation of facts that the witness personally observed. Under the "silent witness" theory of admission, photographic evidence may draw its verification not from any witness who has actually viewed the scene portrayed, but from other evidence which supports the reliability of the photographic product. State v. Anglemyer, 269 Neb. 237, 691 N.W.2d 153 (2005).

In a trial for attempted murder, assault, and other crimes, the defendant's cousin was qualified to identify the defendant's handwriting in a notebook with information about types of guns where the cousin was familiar with the defendant's handwriting from the years they were friends and went to school together. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

A husband's familiarity with his wife's handwriting, acquired during the course of the marriage, satisfies the foundational requirements of this section. State v. Tyma, 264 Neb. 712, 651 N.W.2d 582 (2002).

Note found on defendant at time of arrest, which defendant identifies as "a note I wrote," may be admitted under subsection (2) of this section, which provides that an item of evidence may be authenticated or identified by testimony that a matter is what it is claimed to be. State v. Patman, 227 Neb. 206, 416 N.W.2d 582 (1987).

A document is authenticated when evidence is presented that is sufficient to support a finding that the matter in question is what its proponent claims. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

Requirements of "authentication" are governed by this section. A document is authenticated when evidence is presented that is sufficient to support a finding that the matter in question is what its proponent claims. State v. Miller, 11 Neb. App. 404, 651 N.W.2d 594 (2002).

2. Miscellaneous

The proponent of the text messages is not required to conclusively prove who authored the messages; the possibility of an alteration or misuse by another generally goes to weight, not admissibility. State v. Henry, 292 Neb. 834, 875 N.W.2d 374 (2016).

Pursuant to subsection (1) of this section, the possibility of an alteration or misuse by another of an e-mail address generally goes to weight, not admissibility. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

A court must determine whether there is sufficient foundation evidence for the admission of physical evidence on a case-by-case basis. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

The plain language of this section is directory rather than mandatory. State v. Anglemyer, 269 Neb. 237, 691 N.W.2d 153 (2005).

In order to establish evidence's sufficient probative force to prove an earlier conviction for the purpose of sentence enhancement, the evidence must, with some trustworthiness, reflect a court's act of rendering judgment. State v. Linn, 248 Neb. 809, 539 N.W.2d 435 (1995).

The purpose of this section is to require that evidence must be sufficient to support a finding that the matter in question is what its proponent claims. Making certain that the defendants uttered the exact words used in the assaults was not critical in ensuring that the voices the victim heard when the assaults took place were those of the defendants. State v. Ferris, 212 Neb. 835, 326 N.W.2d 185 (1982).



27-902 Rule 902. Self-authentication; when.

Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(1) A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution;

(2) A document purporting to bear the signature in his official capacity of an officer or employee of any entity included in subdivision (1) of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine;

(3) A document purporting to be executed or attested in his official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position (a) of the executing or attesting person, or (b) of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the judge may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification;

(4) A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with subdivision (1), (2) or (3) of this section or complying with any Act of Congress or the Legislature or rule adopted by the Supreme Court of Nebraska which are not in conflict with laws governing such matters;

(5) Books, pamphlets, or other publications purporting to be issued by public authority;

(6) Printed materials purporting to be newspapers or periodicals;

(7) Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control or origin;

(8) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments;

(9) Commercial paper, signatures thereon, and documents relating thereto to the extent provided by general commercial law; or

(10) Any signature, document, or other matter declared by Act of Congress and the laws of the State of Nebraska to be presumptively or prima facie genuine or authentic.

Under subsection (7) of this section, distinctive labels and brands are prima facie evidence of ownership or origin. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Under subsection (4) of this section, an out-of-state record of trial proceedings is self-authenticating if the document is authorized by law to be filed in court and its accuracy has been certified by court reporting personnel in compliance with a rule of the state's highest court which is harmonious with the Nebraska Supreme Court's corresponding rule of practice and procedure. State v. King, 272 Neb. 638, 724 N.W.2d 80 (2006).

Copies of judicial records related to a defendant's conviction and sentencing in another state that are certified by a deputy clerk for the clerk of the district court in that state as a true and correct copy of the original and impressed with the court's official seal are self-authenticating and do not require extrinsic evidence of authenticity for admission under this section. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

No extrinsic authentication is required for admissibility of a copy of an official record certified by its authorized custodian, a court reporter, who has complied with the rules of the Supreme Court as to its certification. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

The adoption of this section repealed section 25-1286 and therefor governs the admissibility of a court decree from another state. State v. Munn, 212 Neb. 265, 322 N.W.2d 429 (1982).



27-903 Rule 903. Subscribing witness testimony; when necessary.

The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.



27-1001 Rule 1001. Definitions; writings and recordings, photographs, original, and duplicate.

For purposes of this article the following definitions are applicable:

(1) Writings and recordings consist of letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation;

(2) Photographs include still photographs, X-ray films, video tapes, and motion pictures;

(3) An original of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An original of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an original; and

(4) A duplicate is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, or by chemical reproduction, or by other equivalent techniques which accurately reproduce the original.

A bank photocopy of a processed check qualifies as a duplicate under subsection (4) of this section. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992).



27-1002 Rule 1002. Requirement of original; exception.

To prove the content of a writing, recording, or photograph, the original writing, recording, or photograph is required, except as otherwise provided in these rules or by Act of Congress or of the Legislature of the State of Nebraska or by other rules adopted by the Supreme Court of Nebraska.

This section is a rule of preference for the production of the original of a writing, recording, or photograph when the contents of the item are sought to be proved. Richter v. City of Omaha, 273 Neb. 281, 729 N.W.2d 67 (2007).

This "original writings" rule, which is sometimes inaccurately referred to as the "best evidence" rule, applies only if the party offering the evidence is seeking to prove the contents of a writing, recording, or photograph. State v. Decker, 261 Neb. 382, 622 N.W.2d 903 (2001).

The best evidence rule, which might more properly be called the "original writing" rule or, more correctly, the rule for "production of an original writing or document", is in reality a rule of preference for the production of the original of a writing, recording, or photograph when the contents of the item are sought to be proved. The original writing or "original document" rule does not set up a hierarchy for admissibility of evidence, but applies when a party seeks to prove material contents of a writing, recording, or photograph. The purpose of this section is the prevention of fraud, inaccuracy, mistake, or mistransmission of critical facts contained in a writing, recording, or photograph when its contents are an issue in a proceeding. By its terms, this section applies to proof of the contents of a recording. State v. Kula, 260 Neb. 183, 616 N.W.2d 313 (2000).

The original document rule does not set up a hierarchy for admissibility of evidence, but applies when a party seeks to prove material contents of a writing, recording, or photograph. The purpose of this section is the prevention of fraud, inaccuracy, mistake, or mistransmission of critical facts contained in a writing, recording, or photograph when its contents are at issue in a proceeding. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992).

Not error to admit in evidence a transcription of a tape recording which was itself in evidence. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).



27-1003 Rule 1003. Admissibility of duplicate; when.

A duplicate is admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity of the original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original.

A duplicate writing, as defined by subdivision (4) of section 27-1001, is admissible under this section to the same extent as an original writing without a showing that the original is lost or destroyed or is otherwise unavailable under the circumstances expressed in section 27-1004 regarding a lost or destroyed original. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992).

The burden of raising an issue as to the authenticity of the original or the unfairness of the circumstances is on the party opposing admission. State v. Frederiksen, 224 Neb. 653, 400 N.W.2d 225 (1987).

Duplicates of defendant's bank checks were properly admissible where identified by bank official and authenticity of original checks not challenged. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).



27-1004 Rule 1004. Admissibility of other evidence of contents; when.

The original is not required, and other evidence of the contents of a writing, recording, or photograph is admissible if:

(1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith; or

(2) No original can be obtained by any available judicial process or procedure; or

(3) At a time when an original was under the control of the party against whom offered, he was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and he does not produce the original at the hearing; or

(4) The writing, recording, or photograph is not closely related to a controlling issue.

The language of this section, which carves out exceptions to the best evidence rule, makes exceptions for only specific instances of unavailability, such as where the original has been lost or destroyed, cannot be obtained by judicial means, or is not closely related to a controlling issue. State v. Kula, 260 Neb. 183, 616 N.W.2d 313 (2000).

Absent evidence of bad faith on the part of university officials, secondary evidence of test scores is admissible where it is shown that the original writings have been lost or destroyed. State ex rel. Mercurio v. Board of Regents, 213 Neb. 251, 329 N.W.2d 87 (1983).

The existence of a written employment contract, alleged by plaintiff and denied by defendant, was properly a question for the jury. Montgomery v. Quantum Labs, Inc., 198 Neb. 160, 251 N.W.2d 892 (1977).



27-1005 Rule 1005. Public records; contents, how proved.

The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with section 27-902 or testified to be correct by a witness who has compared it with the original. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given.



27-1006 Rule 1006. Voluminous writings, recordings, or photographs; summaries; availability; orders.

The contents of voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The judge may order that they be produced in court.

Requirements for admission of an exhibit into evidence pursuant to Neb. Evid. R. 1006 set out this case. Crowder v. Aurora Co-op Elev. Co., 223 Neb. 704, 393 N.W.2d 250 (1986).

This section had no application to an exhibit listing persons for whom building moving services had been performed with enumeration of dates and charges, but oral testimony by one who had personal knowledge of the facts laid appropriate foundation for its admission. Groenewold v. Building Movers, Inc., 197 Neb. 187, 247 N.W.2d 629 (1976).



27-1007 Rule 1007. Contents of writings, recordings, or photographs; how proved.

Contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by his written admission, without accounting for the nonproduction of the original.



27-1008 Rule 1008. Functions of judge and jury.

When the admissibility of other evidence of contents of writings, recordings, or photographs under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the judge to determine. However, when an issue is raised (1) whether the asserted writing ever existed, or (2) whether another writing, recording, or photograph produced at the trial is the original, or (3) whether other evidence of contents correctly reflects the contents, the issue is for the trier of fact to determine as in the case of other issues of fact.

The existence of a written employment contract, alleged by plaintiff and denied by defendant, was properly a question for the jury. Montgomery v. Quantum Labs, Inc., 198 Neb. 160, 251 N.W.2d 892 (1977).



27-1101 Rule 1101. Applicability of rules; courts; proceedings generally; rules inapplicable; grand jury, miscellaneous proceedings; rules applicable in part.

(1) The Nebraska Evidence Rules apply to the following courts in the State of Nebraska: Supreme Court, Court of Appeals, district courts, county courts, and juvenile courts. The word judge when used in the rules shall mean any judge of any court to which the rules apply or other officer who is authorized by statute to hold any hearing to which the rules apply.

(2) The rules apply generally to all civil and criminal proceedings, including contempt proceedings except those in which the judge may act summarily.

(3) The rules with respect to privileges apply at all stages of all actions, cases, and proceedings.

(4) The rules, other than those with respect to privileges, do not apply in the following situations:

(a) Proceedings before grand juries;

(b) Proceedings for extradition or rendition; preliminary examinations or hearings in criminal cases; sentencing, granting or revoking probation, or imposing custodial sanctions; issuance of warrants for arrest, criminal summonses, and search warrants; and proceedings with respect to release on bail or otherwise;

(c) Contested cases before an administrative agency under the Administrative Procedure Act unless a party to the case requests that the agency be bound by the rules of evidence applicable in the district court; or

(d) Proceedings before the Nebraska Workers' Compensation Court or the Small Claims Court.

1. Proceedings exempt from rules

2. Miscellaneous

1. Proceedings exempt from rules

In a criminal case, the Nebraska rules of evidence do not apply to suppression hearings. State v. Piper, 289 Neb. 364, 855 N.W.2d 1 (2014).

Preliminary examinations or hearings in criminal cases are exempt from application of the evidence rules under subsection (4)(b) of this section. State v. Peterson, 280 Neb. 641, 788 N.W.2d 560 (2010).

The Nebraska Workers' Compensation Court is not bound by the usual common-law or statutory rules of evidence. Sheridan v. Catering Mgmt., Inc., 252 Neb. 825, 566 N.W.2d 110 (1997).

Nebraska Evidence Rules do not apply in juvenile court dispositional hearings such as one to terminate parental rights. The requirements of due process control a proceeding to terminate parental rights and the type of evidence which may be used by the State in an attempt to prove that parental rights should be terminated. In re Interest of P.D., 231 Neb. 608, 437 N.W.2d 156 (1989).

The Nebraska Evidence Rules do not apply at a sentencing hearing. An affidavit may be used for purposes of sentencing if it is relevant to the sentence to be imposed. State v. Dillon, 222 Neb. 131, 382 N.W.2d 353 (1986).

Nebraska Evidence Rules do not apply to proceedings for the granting or revoking of probation. State v. Ozmun, 221 Neb. 481, 378 N.W.2d 170 (1985).

Statutory rules of evidence do not apply to, among other things, proceedings for extradition. In re Application of Mahan for Writ of Habeas Corpus, 211 Neb. 671, 319 N.W.2d 760 (1982).

The statutory rules of evidence, except those governing privilege, do not apply to proceedings for extradition. Dovel v. Adams, 207 Neb. 766, 301 N.W.2d 102 (1981).

The Board of Nursing is not bound by the law of evidence unless a party so requests. Scott v. State ex rel. Board of Nursing, 196 Neb. 681, 244 N.W.2d 683 (1976).

2. Miscellaneous

A suppression hearing is a preliminary hearing within the meaning of subdivision (4)(b) of this section. State v. Piper, 289 Neb. 364, 855 N.W.2d 1 (2014).

The Nebraska Evidence Rules, sections 27-101 to 27-1103, do not apply in juvenile court dispositional hearings, such as one to terminate parental rights; however, they do provide guidance in determining the type of evidence which meets due process requirements. In re Interest of D.L.S., 230 Neb. 435, 432 N.W.2d 31 (1988).



27-1102 Rule 1102. Act, when effective.

These rules shall apply in all trials commenced after December 31, 1975.



27-1103 Rule 1103. Act, how cited.

These rules and sections 27-412 to 27-415 may be known and cited as the Nebraska Evidence Rules.



27-1201 Unanticipated outcome of medical care; civil action; health care provider or employee; use of certain statements and conduct; limitations.

(1) In any civil action brought by an alleged victim of an unanticipated outcome of medical care, or in any arbitration proceeding related to such civil action, any and all statements, affirmations, gestures, or conduct expressing apology, sympathy, commiseration, condolence, compassion, or a general sense of benevolence which are made by a health care provider or an employee of a health care provider to the alleged victim, a relative of the alleged victim, or a representative of the alleged victim and which relate to the discomfort, pain, suffering, injury, or death of the alleged victim as a result of the unanticipated outcome of medical care shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest. A statement of fault which is otherwise admissible and is part of or in addition to any such communication shall be admissible.

(2) For purposes of this section, unless the context otherwise requires:

(a) Health care provider means any person licensed or certified by the State of Nebraska to deliver health care under the Uniform Credentialing Act and any health care facility licensed under the Health Care Facility Licensure Act. Health care provider includes any professional corporation or other professional entity comprised of such health care providers;

(b) Relative means a patient's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, stepbrother, stepsister, half brother, half sister, or spouse's parents. Relative includes persons related to the patient through adoptive relationships. Relative also includes any person who has a family-type relationship with the patient;

(c) Representative means a legal guardian, attorney, person designated to make health care decisions on behalf of a patient under a power of attorney, or any person recognized in law or custom as a patient's agent; and

(d) Unanticipated outcome means the outcome of a medical treatment or procedure that differs from the expected result.



27-1301 Evidence of visual depiction of sexually explicit conduct; restrictions on care, custody, and control; Supreme Court; duties.

(1) In any judicial or administrative proceeding, any property or material that constitutes a visual depiction of sexually explicit conduct, as defined in section 28-1463.02, and which has a child, as defined in such section, as one of its participants or portrayed observers, shall remain constantly and continuously in the care, custody, and control of law enforcement, the prosecuting attorney, or the court having properly received it into evidence, except as provided in subsection (3) of this section.

(2) All courts and administrative agencies shall unequivocally deny any request by the defendant, his or her attorney, or any other person, agency, or organization, regardless of whether such defendant, attorney, or other person, agency, or organization is a party in interest or not, to acquire possession of, copy, photograph, duplicate, or otherwise reproduce any property or material that constitutes a visual depiction of sexually explicit conduct, as defined in section 28-1463.02, and which has a child, as defined in such section, as one of its participants or portrayed observers, so long as the state makes the property or material reasonably available to the defendant in a criminal proceeding. Nothing in this section shall be deemed to prohibit the review of the proscribed materials or property by a federal court when considering a habeas corpus claim.

(3)(a) For purposes of this section, property or material are deemed to be reasonably available to a defendant if the state provides ample opportunity for inspection, viewing, examination, and analysis of the property or material, at a law enforcement or state-operated facility, to the defendant, his or her attorney, and any individual the defendant seeks to use for the purpose of furnishing expert testimony.

(b) Notwithstanding the provisions of this subsection, a court may order a copy of the property or material to be delivered to a person identified as a defense expert for the purpose of evaluating the evidence, subject to the same restrictions placed upon law enforcement. The defense expert shall return all copies and materials to law enforcement upon completion of the evaluation.

(4) On or before July 1, 2009, the Supreme Court shall adopt and promulgate rules and regulations regarding the proper control, care, custody, transfer, and disposition of property or material that constitutes a visual depiction of sexually explicit conduct, as defined in section 28-1463.02, and which has a child, as defined in such section, as one of its participants or portrayed observers, that has been received into evidence at any judicial or administrative proceeding. Among the issues addressed by these rules and regulations, the Supreme Court should devise procedures regarding the preparation and delivery of bills of exception containing evidence as described in this section, as well as procedures for storing, accessing, and disposing of such bills of exception after preparation and receipt.






Chapter 28 - CRIMES AND PUNISHMENTS

28-101 Code, how cited.

Sections 28-101 to 28-1357 and 28-1601 to 28-1603 shall be known and may be cited as the Nebraska Criminal Code.



28-102 Purposes; principles of construction.

The general purposes of the provisions governing the definition of offenses are:

(1) To forbid and prevent conduct that unjustifiably and inexcusably inflicts or threatens substantial harm to individual or public interests;

(2) To subject to public control persons whose conduct indicates that they are disposed to commit crimes;

(3) To safeguard conduct that is without fault and which is essentially victimless in its effect from condemnation as criminal;

(4) To give fair warning of the nature of the conduct declared to constitute an offense; and

(5) To differentiate on reasonable grounds between serious and minor offenses.



28-103 Restrictions on applicability.

(1) The provisions of this code shall not apply to any offense committed prior to January 1, 1979. Such an offense shall be construed and punished according to the provisions of law existing at the time of the commission thereof in the same manner as if this code had not been enacted.

(2) For the purposes of this section, an offense shall be deemed to have been committed prior to January 1, 1979, if any element of the offense occurred prior thereto.

(3) This code shall not bar, suspend or otherwise affect any right or liability to damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action.



28-104 Offense; crime; synonymous.

The terms offense and crime are synonymous as used in this code and mean a violation of, or conduct defined by, any statute for which a fine, imprisonment, or death may be imposed.



28-105 Felonies; classification of penalties; sentences; where served; eligibility for probation.

(1) For purposes of the Nebraska Criminal Code and any statute passed by the Legislature after the date of passage of the code, felonies are divided into ten classes which are distinguished from one another by the following penalties which are authorized upon conviction:

(2) All sentences for maximum terms of imprisonment for one year or more for felonies shall be served in institutions under the jurisdiction of the Department of Correctional Services. All sentences for maximum terms of imprisonment of less than one year shall be served in the county jail.

(3) Nothing in this section shall limit the authority granted in sections 29-2221 and 29-2222 to increase sentences for habitual criminals.

(4) A person convicted of a felony for which a mandatory minimum sentence is prescribed shall not be eligible for probation.

(5) All sentences of post-release supervision shall be served under the jurisdiction of the Office of Probation Administration and shall be subject to conditions imposed pursuant to section 29-2262 and subject to sanctions authorized pursuant to section 29-2266.02.

(6) Any person who is sentenced to imprisonment for a Class I, IA, IB, IC, ID, II, or IIA felony and sentenced concurrently or consecutively to imprisonment for a Class III, IIIA, or IV felony shall not be subject to post-release supervision pursuant to subsection (1) of this section.

(7) Any person who is sentenced to imprisonment for a Class III, IIIA, or IV felony committed prior to August 30, 2015, and sentenced concurrently or consecutively to imprisonment for a Class III, IIIA, or IV felony committed on or after August 30, 2015, shall not be subject to post-release supervision pursuant to subsection (1) of this section.

(8) The changes made to the penalties for Class III, IIIA, and IV felonies by Laws 2015, LB605, do not apply to any offense committed prior to August 30, 2015, as provided in section 28-116.

1. Sentencing

2. Miscellaneous

1. Sentencing

A person convicted of a felony for which a mandatory minimum sentence is prescribed is not eligible for probation. State v. Russell, 291 Neb. 33, 863 N.W.2d 813 (2015).

For purposes of the authorized limits of an indeterminate sentence, both "mandatory minimum" as used in section 28-319.01(2) and "minimum" as used in this section in regard to a Class IB felony mean the lowest authorized minimum term of the indeterminate sentence. State v. Russell, 291 Neb. 33, 863 N.W.2d 813 (2015).

A sentence of imprisonment for a term of 60 years to life for second degree murder is not excessive in the absence of an abuse of judicial discretion. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

When a flat sentence of "life imprisonment" is imposed and no minimum sentence is stated, by operation of law, the minimum sentence for parole eligibility purposes is the minimum imposed by law under the statute. State v. Gray, 259 Neb. 897, 612 N.W.2d 507 (2000).

The Nebraska sentencing statutes do not require that the minimum sentence be for a different term than the maximum sentence. State v. Cook, 251 Neb. 781, 559 N.W.2d 471 (1997).

County jail was not under the jurisdiction of the Department of Correctional Services; therefore, it was plain error for district court to sentence defendant convicted of Class III felony to term in county jail. State v. Wilcox, 239 Neb. 882, 479 N.W.2d 134 (1992).

Pursuant to subsection (2) of this section, the district court lacks statutory authority to sentence a defendant convicted of a Class III felony to a term of imprisonment in the county jail. State v. Wren, 234 Neb. 291, 450 N.W.2d 684 (1990).

Under the provisions of this section and section 28-304(2), a court is not authorized to sentence one convicted of second degree murder to an indeterminate sentence, but must sentence such a person to imprisonment either for life or for a definite term of not less than 10 years. State v. Ward, 226 Neb. 809, 415 N.W.2d 151 (1987).

Where an indeterminate sentence is pronounced, the minimum limit fixed by the court shall not be less than the minimum provided by law nor more than one-third of the maximum term. Where maximum allowable sentence is five years, an indeterminate sentence of two to five years is excessive and must be modified to a sentence of not less than one year eight months nor more than five years. State v. Bosak, 207 Neb. 693, 300 N.W.2d 201 (1981).

2. Miscellaneous

The Legislature lacked constitutional authority to amend the language of the statutory penalty for a Class IA felony by inserting the phrase "without parole" after "life imprisonment" during the 2002 special session. State v. Conover, 270 Neb. 446, 703 N.W.2d 898 (2005).

The change of the minimum penalty for first degree murder from life imprisonment to life imprisonment without parole is presumed to be an increase in the minimum penalty that cannot be applied to acts committed prior to the change without violating constitutional ex post facto principles. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

This section does not impose a mandatory minimum term of incarceration for persons convicted of a Class II felony. State v. Hamik, 262 Neb. 761, 635 N.W.2d 123 (2001).

A defendant found guilty of a Class III felony does not have an equal protection right to a Specialized Substance Abuse Supervision evaluation when such defendant fails to show that he was similarly situated to felony drug offenders who were eligible for the program. State v. Borges, 18 Neb. App. 322, 791 N.W.2d 336 (2010).

The geographic limitations on the Specialized Substance Abuse Supervision program do not violate the Equal Protection Clause because the program is rationally related to the State's interests. State v. Borges, 18 Neb. App. 322, 791 N.W.2d 336 (2010).



28-105.01 Death penalty imposition; restriction on person under eighteen years; restriction on person with intellectual disability; sentencing procedure.

(1) Notwithstanding any other provision of law, the death penalty shall not be imposed upon any person who was under the age of eighteen years at the time of the commission of the crime.

(2) Notwithstanding any other provision of law, the death penalty shall not be imposed upon any person with an intellectual disability.

(3) As used in subsection (2) of this section, intellectual disability means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior. An intelligence quotient of seventy or below on a reliably administered intelligence quotient test shall be presumptive evidence of intellectual disability.

(4) If (a) a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520 or (b)(i) the information contains a notice of aggravation as provided in section 29-1603 and (ii) the defendant waives his or her right to a jury determination of the alleged aggravating circumstances, the court shall hold a hearing prior to any sentencing determination proceeding as provided in section 29-2521 upon a verified motion of the defense requesting a ruling that the penalty of death be precluded under subsection (2) of this section. If the court finds, by a preponderance of the evidence, that the defendant is a person with an intellectual disability, the death sentence shall not be imposed. A ruling by the court that the evidence of diminished intelligence introduced by the defendant does not preclude the death penalty under subsection (2) of this section shall not restrict the defendant's opportunity to introduce such evidence at the sentencing determination proceeding as provided in section 29-2521 or to argue that such evidence should be given mitigating significance.

This section is based on the determination that mentally retarded persons who meet the law's requirements for criminal responsibility should be tried and punished when they commit crimes, but because of their disabilities in areas of reasoning, judgment, and control of their impulses, they do not act with the level of moral culpability that characterizes the most serious adult criminal conduct. This section prohibits the execution of mentally retarded persons because of a widespread judgment about the relative culpability of mentally retarded offenders, and the relationship between mental retardation and the penological purposes served by the death penalty. State v. Vela, 272 Neb. 287, 721 N.W.2d 631 (2006).



28-105.02 Class IA felony; person under eighteen years; maximum sentence; court consider mitigating factors.

(1) Notwithstanding any other provision of law, the penalty for any person convicted of a Class IA felony for an offense committed when such person was under the age of eighteen years shall be a maximum sentence of not greater than life imprisonment and a minimum sentence of not less than forty years' imprisonment.

(2) In determining the sentence of a convicted person under subsection (1) of this section, the court shall consider mitigating factors which led to the commission of the offense. The convicted person may submit mitigating factors to the court, including, but not limited to:

(a) The convicted person's age at the time of the offense;

(b) The impetuosity of the convicted person;

(c) The convicted person's family and community environment;

(d) The convicted person's ability to appreciate the risks and consequences of the conduct;

(e) The convicted person's intellectual capacity; and

(f) The outcome of a comprehensive mental health evaluation of the convicted person conducted by an adolescent mental health professional licensed in this state. The evaluation shall include, but not be limited to, interviews with the convicted person's family in order to learn about the convicted person's prenatal history, developmental history, medical history, substance abuse treatment history, if any, social history, and psychological history.

Subsection (1) of this section does not apply to persons who committed a Class IA felony offense when they were 18 years of age. State v. Wetherell, 289 Neb. 312, 855 N.W.2d 359 (2014).

Where a defendant had been sentenced to life imprisonment without the possibility of parole for a crime he committed while under the age of 18 years and that sentence was later determined to be unconstitutional, this section applied to his resentencing. State v. Taylor, 287 Neb. 386, 842 N.W.2d 771 (2014).



28-106 Misdemeanors; classification of penalties; sentences; where served.

(1) For purposes of the Nebraska Criminal Code and any statute passed by the Legislature after the date of passage of the code, misdemeanors are divided into seven classes which are distinguished from one another by the following penalties which are authorized upon conviction:

(2) Sentences of imprisonment in misdemeanor cases shall be served in the county jail, except that such sentences may be served in institutions under the jurisdiction of the Department of Correctional Services if the sentence is to be served concurrently or consecutively with a term for conviction of a felony and the combined sentences total a term of one year or more. A determinate sentence shall be imposed for a misdemeanor if the sentence is to be served concurrently or consecutively with a determinate sentence for a Class III, IIIA, or IV felony.

The proper determination of punishment for fourth offense driving under the influence of an alcoholic liquor or drug is governed by subsection (1) of this section and not by section 28-107(3). State v. Schultz, 252 Neb. 746, 566 N.W.2d 739 (1997).

For a Class III misdemeanor, a sentence of five days in jail with a fine of three hundred dollars is within the statutory maximum and will not be disturbed on appeal absent an abuse of discretion. State v. Rosenberry, 209 Neb. 383, 307 N.W.2d 823 (1981).



28-107 Felony or misdemeanor, defined outside of code; how treated.

(1) Any felony or misdemeanor defined by state statute outside of this code without specification of its class shall be punishable as provided in the statute defining it, or as otherwise provided by law outside of this code, except as provided in subsections (2) and (3) of this section.

(2) A felony defined by statute outside this code, without classification, the sentence for which exceeds the sentence authorized in this code for a Class III felony, shall constitute for sentencing purposes a Class III felony. A person adjudged guilty under such law is deemed to be convicted of a Class III felony and shall be sentenced for a felony of that class in accordance with this code.

(3) A misdemeanor defined by a statute outside this code, the sentence for which exceeds the sentence authorized in this code for a Class I misdemeanor, shall constitute for sentencing purposes a Class I misdemeanor. A person adjudged guilty under such law is deemed to be convicted of a Class I misdemeanor and shall be sentenced for a Class I misdemeanor in accordance with this code.

The proper determination of punishment for fourth offense driving under the influence of an alcoholic liquor or drug is governed by section 28-106(1) and not subsection (3) of this section. State v. Schultz, 252 Neb. 746, 566 N.W.2d 739 (1997).



28-108 Subsequent enactment of criminal laws.

Criminal laws enacted after January 1, 1979, shall be classified for sentencing purposes in accordance with section 28-105 or 28-106.



28-109 Terms, defined.

For purposes of the Nebraska Criminal Code, unless the context otherwise requires:

(1) Act shall mean a bodily movement, and includes words and possession of property;

(2) Aid or assist shall mean knowingly to give or lend money or credit to be used for, or to make possible or available, or to further activity thus aided or assisted;

(3) Benefit shall mean any gain or advantage to the beneficiary including any gain or advantage to another person pursuant to the desire or consent of the beneficiary;

(4) Bodily injury shall mean physical pain, illness, or any impairment of physical condition;

(5) Conduct shall mean an action or omission and its accompanying state of mind, or, where relevant, a series of acts and omissions;

(6) Conveyance shall mean a mode of transportation that includes any vehicle, aircraft, or watercraft;

(7) Deadly physical force shall mean force, the intended, natural, and probable consequence of which is to produce death, or which does, in fact, produce death;

(8) Deadly weapon shall mean any firearm, knife, bludgeon, or other device, instrument, material, or substance, whether animate or inanimate, which in the manner it is used or intended to be used is capable of producing death or serious bodily injury;

(9) Deface shall mean to alter the appearance of something by removing, distorting, adding to, or covering all or a part of the thing;

(10) Dwelling shall mean a building or other thing which is used, intended to be used, or usually used by a person for habitation;

(11) Government shall mean the United States, any state, county, municipality, or other political unit, any branch, department, agency, or subdivision of any of the foregoing, and any corporation or other entity established by law to carry out any governmental function;

(12) Governmental function shall mean any activity which a public servant is legally authorized to undertake on behalf of government;

(13) Motor vehicle shall mean every self-propelled land vehicle, not operated upon rails, except self-propelled chairs used by persons who are disabled, electric personal assistive mobility devices as defined in section 60-618.02, and bicycles as defined in section 60-611;

(14) Omission shall mean a failure to perform an act as to which a duty of performance is imposed by law;

(15) Peace officer shall mean any officer or employee of the state or a political subdivision authorized by law to make arrests, and shall include members of the National Guard on active service by direction of the Governor during periods of emergency or civil disorder;

(16) Pecuniary benefit shall mean benefit in the form of money, property, commercial interest, or anything else, the primary significance of which is economic gain;

(17) Person shall mean any natural person and where relevant a corporation or an unincorporated association;

(18) Public place shall mean a place to which the public or a substantial number of the public has access, and includes but is not limited to highways, transportation facilities, schools, places of amusement, parks, playgrounds, and the common areas of public and private buildings and facilities;

(19) Public servant shall mean any officer or employee of government, whether elected or appointed, and any person participating as an advisor, consultant, process server, or otherwise in performing a governmental function, but the term does not include witnesses;

(20) Recklessly shall mean acting with respect to a material element of an offense when any person disregards a substantial and unjustifiable risk that the material element exists or will result from his or her conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to the actor, its disregard involves a gross deviation from the standard of conduct that a law-abiding person would observe in the actor's situation;

(21) Serious bodily injury shall mean bodily injury which involves a substantial risk of death, or which involves substantial risk of serious permanent disfigurement, or protracted loss or impairment of the function of any part or organ of the body;

(22) Tamper shall mean to interfere with something improperly or to make unwarranted alterations in its condition;

(23) Thing of value shall mean real property, tangible and intangible personal property, contract rights, choses in action, services, and any rights of use or enjoyment connected therewith; and

(24) Voluntary act shall mean an act performed as a result of effort or determination, and includes the possession of property if the actor was aware of his or her physical possession or control thereof for a sufficient period to have been able to terminate it.

The statutory test for recklessness pursuant to subdivision (19) of this section is purely objective, rendering testimony as to the subjective state of mind of the defendant irrelevant. State v. Kistenmacher, 231 Neb. 318, 436 N.W.2d 168 (1989).

Knife wounds which cause the victim to bleed so badly that she passes out and which require thirteen stitches create a substantial risk of death and, therefore, constitute serious bodily injury. State v. Schuette, 223 Neb. 777, 393 N.W.2d 718 (1986).

Definition of "thing of value" appearing in this section applicable to prosecution under section 28-611(1). State v. Spaulding, 211 Neb. 575, 319 N.W.2d 449 (1982).

Protracted or permanent hearing loss constitutes a serious bodily injury. State v. Thomas, 210 Neb. 298, 314 N.W.2d 15 (1981).

Evidence indicated that shooting was intentional and not reckless. While every shooting does not automatically inflict a serious bodily injury, when one is shot in the chest above the heart and the bullet is surgically removed, the statutory definition of serious bodily injury is met. State v. Billups, 209 Neb. 737, 311 N.W.2d 512 (1981).

The trial court did not err in declining to use the defendant's proposed jury instruction defining "recklessly" which mirrored the language of subsection (19) of this section where trial court gave pattern jury instruction definition of "reckless." State v. Walls, 17 Neb. App. 90, 756 N.W.2d 542 (2008).



28-110 Statement of rights.

A person in the State of Nebraska has the right to live free from violence, or intimidation by threat of violence, committed against his or her person or the destruction or vandalism of, or intimidation by threat of destruction or vandalism of, his or her property regardless of his or her race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability.



28-111 Enhanced penalty; enumerated offenses.

Any person who commits one or more of the following criminal offenses against a person or a person's property because of the person's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the person's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability shall be punished by the imposition of the next higher penalty classification than the penalty classification prescribed for the criminal offense, unless such criminal offense is already punishable as a Class IB felony or higher classification: Manslaughter, section 28-305; assault in the first degree, section 28-308; assault in the second degree, section 28-309; assault in the third degree, section 28-310; terroristic threats, section 28-311.01; stalking, section 28-311.03; kidnapping, section 28-313; false imprisonment in the first degree, section 28-314; false imprisonment in the second degree, section 28-315; sexual assault in the first degree, section 28-319; sexual assault in the second or third degree, section 28-320; sexual assault of a child, sections 28-319.01 and 28-320.01; arson in the first degree, section 28-502; arson in the second degree, section 28-503; arson in the third degree, section 28-504; criminal mischief, section 28-519; unauthorized application of graffiti, section 28-524; criminal trespass in the first degree, section 28-520; or criminal trespass in the second degree, section 28-521.



28-112 Allegations set forth in indictment or information; burden of proof.

The allegations stating that the underlying offense was committed because of the person's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the person's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability shall be set forth in the indictment or information. It is the burden of the prosecuting attorney to prove such allegations beyond a reasonable doubt to the judge or jury in the state's case in chief.



28-113 Civil action authorized; statute of limitations; proof required.

(1) A person against whom a violation of section 28-111 has been committed may bring a civil action for equitable relief, general and special damages, reasonable attorney's fees, and costs.

(2) A civil action brought pursuant to this section must be brought within four years after the date of the violation of section 28-111.

(3) In a civil action brought pursuant to this section, the plaintiff shall establish by a preponderance of the evidence that the defendant committed the criminal offense against the plaintiff or the plaintiff's property because of the plaintiff's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the plaintiff's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability.



28-114 Nebraska Commission on Law Enforcement and Criminal Justice; duties.

The Nebraska Commission on Law Enforcement and Criminal Justice shall establish and maintain a central repository for the collection and analysis of information regarding criminal offenses committed against a person because of the person's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the person's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability. Upon establishing such a repository, the commission shall develop a procedure to monitor, record, classify, and analyze information relating to criminal offenses apparently directed against individuals or groups, or their property, because of their race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of their association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability.



28-115 Criminal offense against a pregnant woman; enhanced penalty.

(1) Except as provided in subsection (2) of this section, any person who commits any of the following criminal offenses against a pregnant woman shall be punished by the imposition of the next higher penalty classification than the penalty classification prescribed for the criminal offense:

(a) Assault in the first degree, section 28-308;

(b) Assault in the second degree, section 28-309;

(c) Assault in the third degree, section 28-310;

(d) Sexual assault in the first degree, section 28-319;

(e) Sexual assault in the second or third degree, section 28-320;

(f) Sexual assault of a child in the first degree, section 28-319.01;

(g) Sexual assault of a child in the second or third degree, section 28-320.01;

(h) Sexual abuse of an inmate or parolee in the first degree, section 28-322.02;

(i) Sexual abuse of an inmate or parolee in the second degree, section 28-322.03;

(j) Sexual abuse of a protected individual in the first or second degree, section 28-322.04;

(k) Domestic assault in the first, second, or third degree, section 28-323;

(l) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the first degree, section 28-929;

(m) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the second degree, section 28-930;

(n) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the third degree, section 28-931;

(o) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional using a motor vehicle, section 28-931.01;

(p) Assault by a confined person, section 28-932;

(q) Confined person committing offenses against another person, section 28-933; and

(r) Proximately causing serious bodily injury while operating a motor vehicle, section 60-6,198.

(2) The enhancement in subsection (1) of this section does not apply to any criminal offense listed in subsection (1) of this section that is already punishable as a Class I, IA, or IB felony. If any criminal offense listed in subsection (1) of this section is punishable as a Class I misdemeanor, the penalty under this section is a Class IIIA felony.

(3) The prosecution shall allege and prove beyond a reasonable doubt that the victim was pregnant at the time of the offense.



28-116 Changes made by Laws 2015, LB605; applicability.

The changes made to the sections listed in this section by Laws 2015, LB605, shall not apply to any offense committed prior to August 30, 2015. Any such offense shall be construed and punished according to the provisions of law existing at the time the offense was committed. For purposes of this section, an offense shall be deemed to have been committed prior to August 30, 2015, if any element of the offense occurred prior to such date. The following sections are subject to this provision: Sections 9-262, 9-352, 9-434, 9-652, 23-135.01, 28-105, 28-106, 28-201, 28-204, 28-305, 28-306, 28-309, 28-310.01, 28-311, 28-311.01, 28-311.04, 28-311.08, 28-320, 28-322.02, 28-322.03, 28-322.04, 28-323, 28-393, 28-394, 28-397, 28-416, 28-504, 28-507, 28-514, 28-518, 28-519, 28-603, 28-604, 28-611, 28-611.01, 28-620, 28-621, 28-622, 28-627, 28-631, 28-638, 28-639, 28-703, 28-707, 28-813.01, 28-912, 28-932, 28-1005, 28-1009, 28-1102, 28-1103, 28-1104, 28-1212.03, 28-1222, 28-1224, 28-1344, 28-1345, 28-1463.05, 29-1816, 29-2204, 29-2260, 29-2308, 29-4011, 60-6,197.03, 60-6,197.06, 68-1017, 68-1017.01, 71-2228, and 71-2229.



28-201 Criminal attempt; conduct; penalties.

(1) A person shall be guilty of an attempt to commit a crime if he or she:

(a) Intentionally engages in conduct which would constitute the crime if the attendant circumstances were as he or she believes them to be; or

(b) Intentionally engages in conduct which, under the circumstances as he or she believes them to be, constitutes a substantial step in a course of conduct intended to culminate in his or her commission of the crime.

(2) When causing a particular result is an element of the crime, a person shall be guilty of an attempt to commit the crime if, acting with the state of mind required to establish liability with respect to the attendant circumstances specified in the definition of the crime, he or she intentionally engages in conduct which is a substantial step in a course of conduct intended or known to cause such a result.

(3) Conduct shall not be considered a substantial step under this section unless it is strongly corroborative of the defendant's criminal intent.

(4) Criminal attempt is:

(a) A Class II felony when the crime attempted is a Class I, IA, IB, IC, or ID felony;

(b) A Class IIA felony when the crime attempted is a Class II felony;

(c) A Class IIIA felony when the crime attempted is a Class IIA felony;

(d) A Class IV felony when the crime attempted is a Class III or IIIA felony;

(e) A Class I misdemeanor when the crime attempted is a Class IV felony;

(f) A Class II misdemeanor when the crime attempted is a Class I misdemeanor; and

(g) A Class III misdemeanor when the crime attempted is a Class II misdemeanor.

1. Criminal attempt

2. Lesser-included offense

3. Miscellaneous

1. Criminal attempt

A person can intentionally attempt an act that does not require criminal intent to complete. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

The statutory elements of attempted first degree murder are a substantial step in a course of conduct intended to culminate in the commission of a purposeful, malicious, premeditated killing of another person. The statutory elements of attempted second degree murder are a substantial step in a course of conduct intended to culminate in the commission of an intentional killing of another person. State v. Al-Zubaidy, 253 Neb. 357, 570 N.W.2d 713 (1997).

Within the offense of criminal attempt, an attempt to commit a particular crime may also include an attempt to commit a lesser-included offense in reference to the designated crime alleged to have been attempted. State v. Sutton, 231 Neb. 30, 434 N.W.2d 689 (1989).

Within the offense of "criminal attempt," an attempt to commit a particular crime may also include an attempt to commit a lesser-included offense in reference to the designated crime alleged to have been attempted. State v. Jackson, 225 Neb. 843, 408 N.W.2d 720 (1987).

Although a gun is unloaded and thereby incapable of causing death or injury, a person may be guilty of attempted murder or assault if the person pulling the trigger believes the gun to be loaded. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

In order to constitute an attempt to commit a crime under this section, there must be an intentional act on the part of the defendant which would constitute a substantial step toward the completion of the allegedly attempted crime, assuming that the circumstances at the time were as the defendant believed them to be. State v. Sodders, 208 Neb. 504, 304 N.W.2d 62 (1981).

An intentional killing can be manslaughter, if it results from a sudden quarrel. Thus, attempted sudden quarrel manslaughter can be considered a crime. State v. Smith, 19 Neb. App. 708, 811 N.W.2d 720 (2012).

Where a particular result is an element of the underlying crime, subsection (1)(a) and (b) require that the actor intended the result. Under subsection (2), the actor can be convicted of criminal attempt if he knows that his conduct will produce the result. In other words, the actor can be convicted of attempt if he is aware of the high probability that such result will occur. One cannot commit the crime of attempt where the underlying crime contains only a reckless mens rea. State v. Hemmer, 3 Neb. App. 769, 531 N.W.2d 559 (1995).

2. Lesser-included offense

Where a crime is capable of being attempted, an attempt to commit such a crime is a lesser-included offense of the crime charged. It is not necessary to charge a criminal defendant with the lesser-included offense of which the defendant may be found guilty because by charging the greater offense, the defendant is by implication charged with the lesser offense. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Attempted first degree assault is not a lesser-included offense of unlawful discharge of a firearm, and unlawful discharge of a firearm is not a lesser-included offense of attempted first degree assault. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

Whether a particular offense is a lesser-included offense of the offense with which defendant is charged is determined by examining the allegations in the information and the evidence offered in support of the charge. State v. Garza, 236 Neb. 202, 459 N.W.2d 739 (1990).

Because an attempted crime as defined by this section may be committed without the crime itself being committed, no offense can be a lesser-included offense of an attempted crime prosecuted under this section. State v. Swoopes, 223 Neb. 914, 395 N.W.2d 500 (1986).

3. Miscellaneous

A charge of a completed crime logically includes a charge of an attempt to commit it. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Abandonment is not a defense to the commission of the crime of criminal attempt under Nebraska law. State v. Schmidt, 213 Neb. 126, 327 N.W.2d 624 (1982).

Instruction to jury on attempt phrased in the language of this section was not error. State v. Bradley, 210 Neb. 882, 317 N.W.2d 99 (1982).

In the absence of a motion to quash, an information which alleges an attempt to commit an act or acts which, if successful, would constitute a statutory crime sufficiently charges an attempted crime so as to withstand a jurisdictional attack made for the first time on appeal. State v. Meredith, 208 Neb. 637, 304 N.W.2d 926 (1981).

Prior to 1979, there was no general attempt statute in the Nebraska Criminal Code. State v. Meredith, 208 Neb. 637, 304 N.W.2d 926 (1981).

Defendant who pled guilty to attempted murder was not precluded from challenging criminal attempt statute as unconstitutionally vague during habeas corpus proceeding. When examined in light of defendant's conduct, this section is not unconstitutionally vague. Sodders v. Parratt, 693 F.2d 811 (8th Cir. 1982).



28-202 Conspiracy, defined; penalty.

(1) A person shall be guilty of criminal conspiracy if, with intent to promote or facilitate the commission of a felony:

(a) He agrees with one or more persons that they or one or more of them shall engage in or solicit the conduct or shall cause or solicit the result specified by the definition of the offense; and

(b) He or another person with whom he conspired commits an overt act in pursuance of the conspiracy.

(2) If a person knows that one with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring to commit such crime with such other person or persons whether or not he knows their identity.

(3) If a person conspires to commit a number of crimes, he is guilty of only one conspiracy so long as such multiple crimes are the object of the same agreement or continuous conspiratorial relationship.

(4) Conspiracy is a crime of the same class as the most serious offense which is an object of the conspiracy, except that conspiracy to commit a Class I felony is a Class II felony.

A person prosecuted for a criminal conspiracy shall be acquitted if such person proves by a preponderance of the evidence that his or her conduct occurred in response to an entrapment.

In enacting this section, the Legislature adopted the unilateral approach to the agreement element of conspiracy as found in the Model Penal Code. State v. Heitman, 262 Neb. 185, 629 N.W.2d 542 (2001).

A conviction under this section requires proof of an overt act, but not successful commission of a felony. State v. Null, 247 Neb. 192, 526 N.W.2d 220 (1995).

Because Nebraska adheres to the unilateral approach to the crime of conspiracy, the fact that none of the "coconspirators" at any time planned to follow through with the plan has no impact on the culpability of the defendant. State v. Knight, 239 Neb. 958, 479 N.W.2d 792 (1992).

Conspiracy requires the proof of an overt act which tends to show a preexisting conspiracy and manifests an intent or design toward accomplishment of a crime. State v. Anderson, 229 Neb. 436, 427 N.W.2d 770 (1988); State v. Anderson, 229 Neb. 427, 427 N.W.2d 764 (1988).

Circumstantial evidence may be sufficient to establish the existence of a conspiracy or the criminal intent necessary for conspiracy. State v. Anderson, 229 Neb. 427, 427 N.W.2d 764 (1988).

An "overt act" is an act which tends to show a preexisting conspiracy and manifests an intent or design toward accomplishment of a crime, but need not itself have the capacity to accomplish the conspiratorial objective and need not itself be a criminal act. State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987).

A person may be convicted of a conspiracy to solicit the commission of murder even though the person with whom he conspired feigned agreement and at no time intended to go through with the plan. An overt act is an act done in pursuance of the conspiracy and manifests an intent or design looking toward accomplishing the crime. The act need not have a tendency to accomplish the object of the conspiracy, nor be criminal in itself. State v. John, 213 Neb. 76, 328 N.W.2d 181 (1982).

The Wharton Rule exception to establishing conspiracy does not apply to offenses that can be committed by one person, or if more or different people participate in the conspiracy than are necessary to commit the substantive offense, or when the substantive offense has not yet been committed by any of the conspirators. State v. Clason, 3 Neb. App. 339, 526 N.W.2d 673 (1994).



28-203 Conspiracy; renunciation of criminal intent.

In a prosecution for criminal conspiracy, it shall be an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, gave timely warning to law enforcement authorities or otherwise made a reasonable effort to prevent the conduct or result which is the object of the conspiracy.



28-204 Accessory to felony, defined; penalties.

(1) A person is guilty of being an accessory to felony if with intent to interfere with, hinder, delay, or prevent the discovery, apprehension, prosecution, conviction, or punishment of another for an offense, he or she:

(a) Harbors or conceals the other;

(b) Provides or aids in providing a weapon, transportation, disguise, or other means of effecting escape or avoiding discovery or apprehension;

(c) Conceals or destroys evidence of the crime or tampers with a witness, informant, document, or other source of information, regardless of its admissibility in evidence;

(d) Warns the other of impending discovery or apprehension other than in connection with an effort to bring another into compliance with the law;

(e) Volunteers false information to a peace officer; or

(f) By force, intimidation, or deception, obstructs anyone in the performance of any act which might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of such person.

(2)(a) Accessory to felony is a Class IIA felony if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class I, IA, IB, IC, or ID felony.

(b) Accessory to felony is a Class IIIA felony if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class II or IIA felony.

(c) Accessory to felony is a Class IV felony if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class III or Class IIIA felony.

(d) Accessory to felony is a Class I misdemeanor if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class IV felony.

(e) Accessory to felony is a Class IV felony if the actor violates subdivision (1)(d), (1)(e), or (1)(f) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a felony of any class other than a Class IV felony.

(f) Accessory to felony is a Class I misdemeanor if the actor violates subdivision (1)(d), (1)(e), or (1)(f) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class IV felony.

The crime of being an accessory to a felony, as defined in this section, is not a lesser-included offense of the crime of robbery. State v. Arthaloney, 230 Neb. 819, 433 N.W.2d 545 (1989).

When a jury is the fact finder in a case involving accessory to a felony charges, the jury should be instructed so as to ensure that the underlying offense of the principal is specifically determined. State v. Romo, 12 Neb. App. 472, 676 N.W.2d 737 (2004).

A person must have reliable knowledge of the principal's identity to be guilty as an accessory under this section. Merely reporting false information about a crime without knowledge of the principal's identity constitutes the misdemeanor of false reporting, as defined by section 28-907. State v. Anderson, 10 Neb. App. 163, 626 N.W.2d 627 (2001).



28-205 Aiding consummation of felony; penalty.

(1) A person is guilty of aiding consummation of felony if he intentionally aids another to secrete, disguise, or convert the proceeds of a felony or otherwise profit from a felony.

(2) If the crime involved is a felony of any class, aiding consummation of crime is a Class IV felony.

A defendant’s conviction for aiding the consummation of a felony under this section is not incompatible with the defendant’s conviction as a principal of the underlying felony. State v. Hansen, 289 Neb. 478, 855 N.W.2d 777 (2014).

The word “profit” in this section means to make “returns, proceeds, or revenue” on a transaction. State v. Hansen, 289 Neb. 478, 855 N.W.2d 777 (2014).



28-206 Prosecuting for aiding and abetting.

A person who aids, abets, procures, or causes another to commit any offense may be prosecuted and punished as if he were the principal offender.

1. Aiding and abetting

2. Miscellaneous

1. Aiding and abetting

An alleged aider or abettor can be held criminally liable as a principal if it is shown that the aider and abettor knew that the perpetrator of the act possessed the required intent or that the aider and abettor himself or herself possessed such intent. In the context of felony murder, the required intent is the intent to commit the underlying felony rather than the intent to kill. State v. McClain, 285 Neb. 537, 827 N.W.2d 814 (2013).

One who intentionally aids and abets the commission of a crime may be responsible not only for the intended crime, if it is in fact committed, but also for other crimes which are committed as a natural and probable consequence of the intended criminal act. State v. McClain, 285 Neb. 537, 827 N.W.2d 814 (2013).

Aiding and abetting is not a separate crime in Nebraska. Rather, it is another theory for holding one liable for the underlying crime. State v. Dixon, 282 Neb. 274, 802 N.W.2d 866 (2011).

An aider and abettor is accountable for that which is proximately caused by the principal's conduct regardless of whether the crime would have occurred without the aider and abettor's participation. State v. Barfield, 272 Neb. 502, 723 N.W.2d 303 (2006).

Given the provisions of this section, an information charging a defendant with a specific crime gives the defendant adequate notice that he or she may be prosecuted for the crime specified or as having aided and abetted the commission of the crime specified. An aiding and abetting instruction is proper where warranted by the evidence, notwithstanding the fact that the information charging the defendant does not contain specific aiding and abetting language. State v. Contreras, 268 Neb. 797, 688 N.W.2d 580 (2004).

An information charging an aider and abettor of a crime need not include any additional facts than those necessary to charge the principal of the crime. One who intentionally aids and abets the commission of a crime may be responsible not only for the intended crime, if it is in fact committed, but also for other crimes which are committed as a natural and probable consequence of the intended criminal act. State v. Leonor, 263 Neb. 86, 638 N.W.2d 798 (2002).

One who intentionally aids and abets the commission of a crime may be responsible not only for the intended crime, if it is in fact committed, but also for other crimes which are committed as a natural and probable consequence of the intended criminal act. State v. Brunzo, 248 Neb. 176, 532 N.W.2d 296 (1995).

For a defendant to be prosecuted for aiding and abetting, mere encouragement or assistance is sufficient participation in the criminal act. State v. Sanders, 241 Neb. 687, 490 N.W.2d 211 (1992).

Where a defendant is charged with aiding and abetting a second degree murder, the intent element applies to the aider and abettor or to the person who actually commits the murder. State v. Dean, 237 Neb. 65, 464 N.W.2d 782 (1991).

Aiding and abetting involves some participation in the criminal act and must be evidenced by some word, act, or deed. No particular acts are necessary, nor is it necessary that any physical part in the commission of the crime is taken or that there was an express agreement therefor. Mere encouragement or assistance is sufficient. State v. Schreck, 224 Neb. 650, 399 N.W.2d 830 (1987).

2. Miscellaneous

Evidence is sufficient to uphold a defendant's convictions for first degree murder and use of a deadly weapon in the commission of a felony when there is evidence indicating that the defendant had a conversation with another individual regarding who was going to kill a particular victim, that the defendant supplied the other individual with the murder weapon, that the defendant unlawfully broke into the victim's residence for the purpose of killing the victim, and that the defendant hit someone in the victim's residence with a piece of wood. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Injuries which a victim sustains by his or her own action may not be a foreseeable consequence of the intended criminal act. State v. Trackwell, 235 Neb. 845, 458 N.W.2d 181 (1990).

A person involved in a conspiratorial effort to steal from a store is liable for all items taken from that store. State v. Mason, 232 Neb. 400, 440 N.W.2d 490 (1989).

Where persons acting in concert commit an assault, each is responsible for the injuries received by the victim. State v. Thomas, 210 Neb. 298, 314 N.W.2d 15 (1981).



28-301 Compounding a felony, defined; penalty.

(1) A person is guilty of compounding a felony if he accepts or agrees to accept any pecuniary benefit or other reward or promise thereof, as consideration for:

(a) Refraining from seeking prosecution of an offender; or

(b) Refraining from reporting to law enforcement authorities the commission of any felony or information relating to a felony.

(2) It is an affirmative defense to prosecution under this section that the benefit received by the defendant did not exceed an amount which the defendant reasonably believed to be due him as restitution for harm caused by the crime.

(3) Compounding is a Class I misdemeanor.



28-302 Homicide; terms, defined.

As used in sections 28-302 to 28-306, unless the context otherwise requires:

(1) Homicide shall mean the killing of a person by another;

(2) Person, when referring to the victim of a homicide, shall mean a human being who had been born and was alive at the time of the homicidal act; and

(3) Premeditation shall mean a design formed to do something before it is done.

Pursuant to subsection (3) of this section, evidence of premeditation is sufficient to uphold conviction for first degree murder when it demonstrates that the defendant told others that he wanted to "go finish (the victim) off", that the defendant broke off a knife attack on the victim to evade detection by a passing car, and that the defendant resumed the knife attack once the car had passed and the defendant heard the victim making noises which indicated that the victim was still alive. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).



28-303 Murder in the first degree; penalty.

A person commits murder in the first degree if he or she kills another person (1) purposely and with deliberate and premeditated malice, or (2) in the perpetration of or attempt to perpetrate any sexual assault in the first degree, arson, robbery, kidnapping, hijacking of any public or private means of transportation, or burglary, or (3) by administering poison or causing the same to be done; or if by willful and corrupt perjury or subornation of the same he or she purposely procures the conviction and execution of any innocent person. The determination of whether murder in the first degree shall be punished as a Class I or Class IA felony shall be made pursuant to sections 29-2519 to 29-2524.

1. Felony murder

2. Jury

3. Lesser-included offense

4. Malice

5. Requisite mental state

6. Miscellaneous

1. Felony murder

The crime of first degree murder constitutes one offense even though there may be alternate theories by which criminal liability for first degree murder may be charged and prosecuted in Nebraska. State v. White, 254 Neb. 566, 577 N.W.2d 741 (1998).

One may commit first degree murder either by committing premeditated murder or by killing another person while in the commission of certain felonies. A defendant need not be charged and convicted of an underlying felony in order to be convicted of first degree murder pursuant to subsection (2) of this section. State v. White, 239 Neb. 554, 477 N.W.2d 24 (1991).

A specific intent to kill is not required for felony murder, but only the intent to do a felonious act which causes a victim's death. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991).

The felony murder statute does not violate the Eighth Amendment to the U.S. Constitution. State v. Rust, 223 Neb. 150, 388 N.W.2d 483 (1986).

A victim's fatal heart attack, proximately caused by a defendant's felonious conduct toward that victim, establishes the causal connection between felonious conduct and homicide necessary to permit a conviction for felony murder. State v. Dixon, 222 Neb. 787, 387 N.W.2d 682 (1986).

Proof of intent to kill is not an element of crime of felony murder. Statement in State v. Kauffman, 183 Neb. 817, 164 N.W.2d 469 (1969), that "purpose to kill is conclusively presumed from the criminal intention required for robbery" is disapproved. State v. Bradley, 210 Neb. 882, 317 N.W.2d 99 (1982).

2. Jury

A jury needs to be unanimous only in its finding that the defendant committed first degree murder and not as to the theory which brought it to that verdict. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

In a first degree murder case, the jury need only be unanimous as to its verdict that defendant committed first degree murder, and not as to the theory which brought them to that verdict. State v. Buckman, 237 Neb. 936, 468 N.W.2d 589 (1991).

3. Lesser-included offense

Second degree murder and manslaughter are not lesser-included offenses of the felonies set out in this section, so no instruction to the jury on them is ordinarily required. State v. Hubbard, 211 Neb. 531, 319 N.W.2d 116 (1982).

4. Malice

Evidence that a defendant deliberately sought out the murder victim with the purpose of killing him was a sufficient basis for a reasonable trier of fact to find beyond a reasonable doubt that the defendant killed the victim purposely and with deliberate and premeditated malice. State v. Juranek, 287 Neb. 846, 844 N.W.2d 791 (2014).

Deliberate means not suddenly, not rashly, and requires that the defendant considered the probable consequences of his or her act before doing the act. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

No particular length of time for premeditation is required, provided that the intent to kill is formed before the act is committed and not simultaneously with the act that caused the death. The time required to establish premeditation may be of the shortest possible duration and may be so short that it is instantaneous, and the design or purpose to kill may be formed upon premeditation and deliberation at any moment before the homicide is committed. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

The term "premeditated" means to have formed a design to commit an act before it is done. One kills with premeditated malice if, before the act causing the death occurs, one has formed the intent or determined to kill the victim without legal justification. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

Evidence of premeditated malice is sufficient to uphold conviction for first degree murder when it demonstrates that the defendant told others that he wanted to "go finish (the victim) off", that the defendant stopped a knife attack on the victim to evade detection by a passing car, and that the defendant resumed the knife attack once the car had passed and the defendant heard the victim making noises indicating that the victim was still alive. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

In order to be guilty of first degree murder, one must have killed purposely and with deliberate and premeditated malice. State v. Lyle, 245 Neb. 354, 513 N.W.2d 293 (1994).

5. Requisite mental state

Nothing in this section or in the Nebraska Supreme Court's interpretation of this section requires that a defendant must rationally consider the probable consequences of his or her actions or rationally determine to kill the victim without legal justification. State v. Harms, 263 Neb. 814, 643 N.W.2d 359 (2002).

In order to prove the requisite mental state, the state is required to show a condition of the mind which was manifested by intentionally doing a wrongful act without just cause and which is defined as any willful or corrupt intention of the mind. State v. Krimmel, 216 Neb. 825, 346 N.W.2d 396 (1984).

To prove the requisite mental state for first degree murder, the state must show a condition of the mind which was manifested by intentionally doing a wrongful act without just cause or excuse and which is defined as any willful or corrupt intention of the mind. State v. Lamb, 213 Neb. 498, 330 N.W.2d 462 (1983).

6. Miscellaneous

The absence of a sudden quarrel is not an element of the crime of murder in the first degree. State v. Morgan, 286 Neb. 556, 837 N.W.2d 543 (2013).

An alleged aider or abettor can be held criminally liable as a principal if it is shown that the aider and abettor knew that the perpetrator of the act possessed the required intent or that the aider and abettor himself or herself possessed such intent. In the context of felony murder, the required intent is the intent to commit the underlying felony rather than the intent to kill. State v. McClain, 285 Neb. 537, 827 N.W.2d 814 (2013).

A defendant who aids and abets a first degree murder by having a conversation with another individual regarding who is going to kill the particular victim, supplying the other individual with the murder weapon, unlawfully breaking and entering the victim's residence for the purpose of killing the victim, and hitting someone in the victim's residence with a piece of wood can be prosecuted and punished as if he or she was the principal offender. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

The statutory elements of attempted first degree murder are a substantial step in a course of conduct intended to culminate in the commission of a purposeful, malicious, premeditated killing of another person. State v. Al-Zubaidy, 253 Neb. 357, 570 N.W.2d 713 (1997).



28-304 Murder in the second degree; penalty.

(1) A person commits murder in the second degree if he causes the death of a person intentionally, but without premeditation.

(2) Murder in the second degree is a Class IB felony.

1. Elements

2. Lesser-included offense

3. Malice

4. Plea bargains

5. Requisite mental state

6. Sentencing

7. Miscellaneous

1. Elements

Evidence was held to be sufficient to support a conviction for murder in the second degree when an unprovoked defendant shot the victim in the back of the head as the victim was leaving the confrontation. State v. Davis, 276 Neb. 755, 757 N.W.2d 367 (2008).

Malice is not a necessary element of second degree murder; however, a finding of malice is not necessarily prejudicial to the defendant because it places a greater burden on the State regarding intent. State v. Davis, 276 Neb. 755, 757 N.W.2d 367 (2008).

A person commits second degree murder if he causes the death of a person intentionally, but without premeditation. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

Malice is not a necessary element of second degree murder under this section. The interpretation of this section that malice is not a necessary element of second degree murder may be applied retroactively. State v. Redmond, 262 Neb. 411, 631 N.W.2d 501 (2001).

The statutory elements of attempted second degree murder are a substantial step in a course of conduct intended to culminate in the commission of an intentional killing of another person. State v. Al-Zubaidy, 253 Neb. 357, 570 N.W.2d 713 (1997).

Without the element of malice or mens rea, this section would be of doubtful validity and perhaps unconstitutional. Malice is a necessary element of second degree murder. Applying rules of proper statutory construction, this section, though silent as to the longstanding material element of malice, must be read to include malice as an element of second degree murder in order to preserve a defendant's right to his or her presumption of innocence. State v. Ryan, 249 Neb. 218, 543 N.W.2d 128 (1996).

Malice is an essential element of murder in the second degree. State v. Dean, 246 Neb. 869, 523 N.W.2d 861 (1994).

An information which alleges that defendant committed second degree murder but does not allege that the act was committed with "malice" fails to allege an essential element of the crime. State v. Manzer, 246 Neb. 536, 519 N.W.2d 558 (1994).

Malice is an element of second degree murder. State v. Myers, 244 Neb. 905, 510 N.W.2d 58 (1994).

In order to support a conviction of second degree murder, the defendant must intend to kill; the prosecution must prove, beyond a reasonable doubt, that the defendant caused the victim's death intentionally. State v. Franklin, 241 Neb. 579, 489 N.W.2d 552 (1992).

In order to convict a person of second degree murder, the State is required to prove all three elements—death, intent to kill, and causation—beyond a reasonable doubt; none of the elements are presumed upon proof of the others, nor is any element presumed in the absence of proof by defendant of the converse of that element. Evidence of provocation by one other than the person whom defendant killed or attempted to kill cannot serve to mitigate an intentional killing from second degree murder to manslaughter. State v. Cave, 240 Neb. 783, 484 N.W.2d 458 (1992).

The essential elements of second degree murder are that the murder must be done purposely and maliciously. State v. Dean, 237 Neb. 65, 464 N.W.2d 782 (1991).

2. Lesser-included offense

Second degree murder is not a lesser-included offense of the charge of felony murder. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

3. Malice

Malice is an element of second degree murder. State v. Myers, 244 Neb. 905, 510 N.W.2d 58 (1994).

Malice, in the context of this provision, has been said to denote that condition of mind which is manifested by the intentional doing of a wrongful act without just cause or excuse and to be any willful or corrupt intention of the mind. State v. Moniz, 224 Neb. 198, 397 N.W.2d 37 (1986).

4. Plea bargains

Although no authority was cited that a plea bargain must be supported by a concession on the part of the State, altering of charge from first degree murder to second degree murder was a substantial concession because it removed the possibility of the death sentence. State v. Suffredini, 224 Neb. 220, 397 N.W.2d 51 (1986).

5. Requisite mental state

The state of mind required for second degree murder may be inferred from the evidence of the criminal act. State v. Williams, 226 Neb. 647, 413 N.W.2d 907 (1987).

The state of mind required for second degree murder may be inferred from the circumstantial evidence of the criminal act. State v. Rowe, 214 Neb. 685, 335 N.W.2d 309 (1983).

6. Sentencing

A sentence of life imprisonment on a second degree murder conviction and 10 years' imprisonment for a conviction of use of a weapon to commit a felony, with the sentences to run consecutively, were not excessive. State v. Davis, 276 Neb. 755, 757 N.W.2d 367 (2008).

The trial court did not abuse its discretion in sentencing the defendant to two consecutive life sentences on two counts of second degree murder, which sentences were within the statutory limits, when the record showed that despite being 17 years old at the time of the murders, the defendant admitted to shooting one victim in the head while he was struggling with her codefendant over a shotgun and was callous about her role 5 days after the murders. State v. Reid, 274 Neb. 780, 743 N.W.2d 370 (2008).

Pursuant to subsection (2) of this section, a sentence of imprisonment for a term of 60 years to life for second degree murder is not excessive in the absence of an abuse of judicial discretion. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

Under the provisions of section 28-105 and subsection (2) of this statute, a court is not authorized to sentence one convicted of second degree murder to an indeterminate sentence, but must sentence such a person to imprisonment either for life or for a definite term of not less than 10 years. State v. Ward, 226 Neb. 809, 415 N.W.2d 151 (1987).

A fifteen-year sentence was not excessive, in view of the seriousness of the crime, even though the defendant was a fifty-eight-year-old man with no previous criminal record, who was apparently provoked by the excessive demands of the victim, and who expressed remorse about committing the crime. State v. Kelly, 207 Neb. 295, 298 N.W.2d 370 (1980).

Where state Supreme Court interpreted 16- to 20-year sentence for second degree murder as definite 20-year term with a statutory 10-year minimum, defendant not prejudiced. Rouse v. Foster, 672 F.2d 649 (8th Cir. 1982).

7. Miscellaneous

Multiple convictions for second degree murder and child abuse resulting in death do not violate the Double Jeopardy Clauses of the state or federal Constitution. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).



28-305 Manslaughter; penalty.

(1) A person commits manslaughter if he or she kills another without malice upon a sudden quarrel or causes the death of another unintentionally while in the commission of an unlawful act.

(2) Manslaughter is a Class IIA felony.

1. Involuntary manslaughter

2. Lesser-included offense

3. Malice

4. Motor vehicle homicide

5. Requisite mental state

6. Unlawful acts

7. Voluntary manslaughter

8. Miscellaneous

1. Involuntary manslaughter

Subsection (1) of this section establishes and distinguishes the two categories of manslaughter: an unlawful killing, without malice, "upon a sudden quarrel," which may be characterized as voluntary manslaughter, and an unlawful but unintentional killing, without malice, as the result of the defendant's commission of an unlawful act, which may be characterized as involuntary manslaughter. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

Involuntary manslaughter is not a lesser-included offense of voluntary manslaughter. Involuntary manslaughter is killing without intent and without provocation, while committing an unlawful act. Voluntary manslaughter is killing with intent and with provocation (upon a sudden quarrel), regardless of whether the killing occurs in the course of an unlawful act. State v. Joseph, 1 Neb. App. 525, 499 N.W.2d 858 (1993).

2. Lesser-included offense

Manslaughter is not a lesser-included offense of the charge of felony murder. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Involuntary manslaughter is not a lesser-included offense of voluntary manslaughter. Involuntary manslaughter is killing without intent and without provocation, while committing an unlawful act. Voluntary manslaughter is killing with intent and with provocation (upon a sudden quarrel), regardless of whether the killing occurs in the course of an unlawful act. State v. Joseph, 1 Neb. App. 525, 499 N.W.2d 858 (1993).

3. Malice

One who has killed without malice upon a sudden quarrel is guilty not of first degree murder but of manslaughter. It is not the assault or provocation alone that reduces the grade of the crime, but, rather, the sudden happening or occurrence of the provocation so as to render the mind incapable of reflection and obscure the reason so that the elements of malice and deliberation necessary to constitute murder are absent. If one had enough time between the provocation and the killing to reflect on one's intended course of action, then the mere presence of passion does not reduce the crime below murder. Whether a killing constitutes manslaughter or murder in the first degree depends upon the state of mind of the killer. The question is whether, under all the facts and circumstances, a reasonable time had elapsed from the time of the provocation to the instant of the killing for the passion to subside and for reason to resume control of the mind. State v. Lyle, 245 Neb. 354, 513 N.W.2d 293 (1994).

4. Motor vehicle homicide

The State has prosecutorial discretion to charge a person for either manslaughter or motor vehicle homicide as the result of an unintentional death arising from an unlawful act during the operation of a motor vehicle where the defendant's conduct constitutes both offenses; but if the State chooses to pursue charges for manslaughter, it must show mens rea. State v. Carman, 292 Neb. 207, 872 N.W.2d 559 (2015).

Traffic infractions are public welfare offenses which do not require a showing of mens rea and, therefore, are insufficient by themselves to support a conviction for "unlawful act" manslaughter or "involuntary" manslaughter. State v. Carman, 292 Neb. 207, 872 N.W.2d 559 (2015).

Motor vehicle homicide is not a lesser-included offense of manslaughter under current statutes. State v. Wright, 261 Neb. 277, 622 N.W.2d 676 (2001).

One who is convicted of manslaughter under this section for a killing involving the use of a motor vehicle must be sentenced in accordance with this section rather than section 28-306, the motor vehicle homicide statute. State v. Burnett, 254 Neb. 771, 579 N.W.2d 513 (1998).

Manslaughter can be committed when someone causes the death of another unintentionally while operating a motor vehicle in violation of the law. The penalty for manslaughter resulting from the operation of a motor vehicle is specified in section 39-669.20. State v. Roth, 222 Neb. 119, 382 N.W.2d 348 (1986).

5. Requisite mental state

Because this section is a codification of the common-law crime of involuntary manslaughter, the State must show all elements of that common-law crime to convict under that section, unless the Legislature expressly dispensed with any such element. Because the Legislature did not specifically exclude mens rea from the language of the offense, the State must show mens rea to sustain a conviction. State v. Carman, 292 Neb. 207, 872 N.W.2d 559 (2015).

To convict a defendant of "unlawful act" manslaughter or "involuntary" manslaughter, the State must show that the defendant acted with more than ordinary negligence in committing the predicate unlawful act. State v. Carman, 292 Neb. 207, 872 N.W.2d 559 (2015).

There is no requirement of an intention to kill in committing manslaughter. State v. Blackson, 245 Neb. 833, 515 N.W.2d 773 (1994).

State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989), holding that manslaughter is an intentional killing of another, is overruled. State v. Jones, 245 Neb. 821, 515 N.W.2d 654 (1994).

One who has killed without malice upon a sudden quarrel is guilty not of first degree murder but of manslaughter. It is not the assault or provocation alone that reduces the grade of the crime, but, rather, the sudden happening or occurrence of the provocation so as to render the mind incapable of reflection and obscure the reason so that the elements of malice and deliberation necessary to constitute murder are absent. If one had enough time between the provocation and the killing to reflect on one's intended course of action, then the mere presence of passion does not reduce the crime below murder. Whether a killing constitutes manslaughter or murder in the first degree depends upon the state of mind of the killer. The question is whether, under all the facts and circumstances, a reasonable time had elapsed from the time of the provocation to the instant of the killing for the passion to subside and for reason to resume control of the mind. State v. Lyle, 245 Neb. 354, 513 N.W.2d 293 (1994).

The test for determining whether there existed adequate provocation so as to mitigate an intentional killing from murder to manslaughter is an objective one; qualities peculiar to defendant which render him particularly excitable, including intoxication, are not considered. State v. Cave, 240 Neb. 783, 484 N.W.2d 458 (1992).

6. Unlawful acts

Whether physical act committed by person responsible for care and supervision of minor is justifiable act or unlawful assault is fact question. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

7. Voluntary manslaughter

An intentional killing committed without malice upon a "sudden quarrel," as that term is defined by our jurisprudence, constitutes the offense of manslaughter. State v. Smith, 282 Neb. 720, 806 N.W.2d 383 (2011).

Under subsection (1) of this section, the phrase "sudden quarrel" is a legally recognized and sufficient provocation which causes a reasonable person to lose normal self-control. State v. Morrow, 237 Neb. 653, 467 N.W.2d 63 (1991).

"Accident" is not a defense to the crime of voluntary manslaughter under subsection (1) of this section, but does relate to intent to kill, which is an element of the crime of manslaughter committed "upon a sudden quarrel." State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

As used in subsection (1) of this section, the phrase "sudden quarrel" does not necessarily mean an exchange of angry words or an altercation contemporaneous with the unlawful killing and does not require a physical struggle or other combative corporal contact between the defendant and the victim; a sudden quarrel is a legally recognized and sufficient provocation which causes a reasonable person to lose normal self-control. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

Subsection (1) of this section establishes and distinguishes the two categories of manslaughter: an unlawful killing, without malice, "upon a sudden quarrel," which may be characterized as voluntary manslaughter, and an unlawful but unintentional killing, without malice, as the result of the defendant's commission of an unlawful act, which may be characterized as involuntary manslaughter. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

To sustain a conviction for voluntary manslaughter under subsection (1) of this section, that is, a conviction for killing another, without malice, "upon a sudden quarrel," the State, by evidence beyond a reasonable doubt, must prove that the defendant intended to kill, and did kill, another. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

When it is claimed that a killing was upon a sudden quarrel, there are three elements of the crime of manslaughter: the killing of another, upon a sudden quarrel, and without malice. State v. Batiste, 231 Neb. 481, 437 N.W.2d 125 (1989).

The pointing of a gun at another is a reckless act within the contemplation of section 28-310, and as such is an unlawful act, sufficient, should the gun discharge, to support a manslaughter conviction under subsection (1) of this section. State v. Bachkora, 229 Neb. 421, 427 N.W.2d 71 (1988).

Manslaughter is a killing done upon a sudden quarrel, a legally recognized and sufficient provocation, which causes a reasonable person to lose normal self-control. State v. Butler, 10 Neb. App. 537, 634 N.W.2d 46 (2001).

Involuntary manslaughter is not a lesser-included offense of voluntary manslaughter. Involuntary manslaughter is killing without intent and without provocation, while committing an unlawful act. Voluntary manslaughter is killing with intent and with provocation (upon a sudden quarrel), regardless of whether the killing occurs in the course of an unlawful act. State v. Joseph, 1 Neb. App. 525, 499 N.W.2d 858 (1993).

8. Miscellaneous

Admission of evidence of blood test results in a criminal prosecution for manslaughter under this section is not authorized under section 60-6,210. State v. Brouillette, 265 Neb. 214, 655 N.W.2d 876 (2003).

An intentional killing can be manslaughter, if it results from a sudden quarrel. Thus, attempted sudden quarrel manslaughter can be considered a crime. State v. Smith, 19 Neb. App. 708, 811 N.W.2d 720 (2012).

The analysis of provocation which mitigates an intentional killing logically applies to assault cases as well, given that the core difference between the two crimes is generally whether the victim lives or dies. State v. Butler, 10 Neb. App. 537, 634 N.W.2d 46 (2001).

Attempted manslaughter held not to exist under this section, given that a defendant cannot intentionally perform an act toward the commission of an unintentional crime. State v. George, 3 Neb. App. 354, 527 N.W.2d 638 (1995).



28-306 Motor vehicle homicide; penalty.

(1) A person who causes the death of another unintentionally while engaged in the operation of a motor vehicle in violation of the law of the State of Nebraska or in violation of any city or village ordinance commits motor vehicle homicide.

(2) Except as provided in subsection (3) of this section, motor vehicle homicide is a Class I misdemeanor.

(3)(a) If the proximate cause of the death of another is the operation of a motor vehicle in violation of section 60-6,213 or 60-6,214, motor vehicle homicide is a Class IIIA felony.

(b) If the proximate cause of the death of another is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06, motor vehicle homicide is a Class IIA felony. The court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of at least one year and not more than fifteen years and shall order that the operator's license of such person be revoked for the same period.

(c) If the proximate cause of the death of another is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06, motor vehicle homicide is a Class II felony if the defendant has a prior conviction for a violation of section 60-6,196 or 60-6,197.06, under a city or village ordinance enacted in conformance with section 60-6,196, or under a law of another state if, at the time of the conviction under the law of such other state, the offense for which the defendant was convicted would have been a violation of section 60-6,196. The court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of fifteen years and shall order that the operator's license of such person be revoked for the same period.

(d) An order of the court described in subdivision (b) or (c) of this subsection shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

(4) The crime punishable under this section shall be treated as a separate and distinct offense from any other offense arising out of acts alleged to have been committed while the person was in violation of this section.

Misdemeanor motor vehicle homicide is a public welfare offense which does not require proof of mens rea. State v. Perina, 282 Neb. 463, 804 N.W.2d 164 (2011).

Motor vehicle homicide is not a lesser-included offense of manslaughter under current statutes. State v. Wright, 261 Neb. 277, 622 N.W.2d 676 (2001).

One who is convicted of manslaughter under section 28-305 for a killing involving the use of a motor vehicle must be sentenced in accordance with that section rather than this section, the motor vehicle homicide statute. State v. Burnett, 254 Neb. 771, 579 N.W.2d 513 (1998).

In order to convict a defendant of felony motor vehicle homicide under this section, the State must prove the defendant's driving in violation of section 39-669.07 proximately caused the death of another. State v. Batts, 233 Neb. 776, 448 N.W.2d 136 (1989) (pursuant to Laws 1993, LB 370, section 293, language from section 39-669.07 was placed in section 60-6,196).

In order to convict a defendant under this section, the State must prove that the accused's intoxication was the proximate cause of the accident and resulting death. State v. Ring, 233 Neb. 720, 447 N.W.2d 908 (1989) (pursuant to Laws 1993, LB 370, section 293, language from section 39-669.07 was placed in section 60-6,196).

Motor vehicle homicide is a lesser-included offense of manslaughter. State v. Roth, 222 Neb. 119, 382 N.W.2d 348 (1986).

A conviction for motor vehicle homicide by reckless/willful reckless driving does not give the sentencing court any authority to order a driver's license revocation. State v. Andersen, 16 Neb. App. 651, 748 N.W.2d 124 (2008).



28-307 Assisting suicide, defined; penalty.

(1) A person commits assisting suicide when, with intent to assist another person in committing suicide, he aids and abets him in committing or attempting to commit suicide.

(2) Assisting suicide is a Class IV felony.



28-308 Assault in the first degree; penalty.

(1) A person commits the offense of assault in the first degree if he or she intentionally or knowingly causes serious bodily injury to another person.

(2) Assault in the first degree shall be a Class II felony.

1. Constitutionality

2. Generally

3. Lesser-included offense

4. Proximate cause

5. Requisite mental state

6. Serious bodily injury

1. Constitutionality

This section is not unconstitutional solely because it does not allow a defense of consent. State v. Van, 268 Neb. 814, 688 N.W.2d 600 (2004).

The language of this section clearly is not unconstitutionally vague. The jury properly found assault in the first degree where the defendant deliberately struck the victim four times in the jaw, causing a fracture which required surgery to prevent serious permanent disfigurement. State v. Schreck, 226 Neb. 172, 409 N.W.2d 624 (1987).

2. Generally

In dealing with a criminal charge all attempts to do physical violence which amount to a statutory assault are unlawful and a breach of the peace, and a person cannot consent to an unlawful assault. State v. Hatfield, 218 Neb. 470, 356 N.W.2d 872 (1984).

3. Lesser-included offense

There is no double jeopardy violation where a defendant is charged and convicted of first degree assault under this section and second degree assault under section 28-309(1)(a). State v. Ballew, 291 Neb. 577, 867 N.W.2d 571 (2015).

Attempted first degree assault is not a lesser-included offense of unlawful discharge of a firearm, and unlawful discharge of a firearm is not a lesser-included offense of attempted first degree assault. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

First degree assault and second degree assault are two distinct offenses and second degree assault is not a lesser-included offense of first degree assault. State v. Billups, 209 Neb. 737, 311 N.W.2d 512 (1981).

4. Proximate cause

Where the injuries are objective and the conclusion to be drawn from proved basic facts does not require special technical knowledge or science, the use of expert testimony is not legally necessary to prove a causal connection between a blow and the injuries inflicted. A jury may properly infer from the evidence that a single blow to a victim's jaw was the proximate cause of the victim's serious injuries. State v. Costanzo, 227 Neb. 616, 419 N.W.2d 156 (1988).

5. Requisite mental state

The intent required under subsection (1) of this section relates to the assault, not to the injury which results. State v. Williams, 243 Neb. 959, 503 N.W.2d 561 (1993).

The law is settled that independent evidence of specific intent is not required. The intent with which an act is committed is a mental process and may be inferred from the words and acts of the defendant and from the circumstances surrounding the incident. To determine whether the defendant acted with justification or had the required intent for assault in the first degree, the jury may consider circumstantial evidence as to the force of the blow the defendant administered. State v. Costanzo, 227 Neb. 616, 419 N.W.2d 156 (1988).

6. Serious bodily injury

This section does not classify injuries as a per se "serious bodily injury"; rather, the jury is free to make such a determination on its own for purposes of a conviction. State v. Ramirez, 285 Neb. 203, 825 N.W.2d 801 (2013).

In reference to first degree assault, assaultive conduct which results in exposure to the specific harms described in section 28-109(20), and not actual infliction of the harms described in that statute, is the gravamen of first degree assault and the criminal conduct proscribed by subsection (1) of this section; it is not necessary that the injury cause death, serious permanent disfigurement, or impairment of the function of any part or organ of the body, but only that it involved a substantial risk of producing those results. State v. Swigart, 233 Neb. 517, 446 N.W.2d 216 (1989).

Knife wounds which cause the victim to bleed so badly that she passes out and which require thirteen stitches create a substantial risk of death and, therefore, constitute serious bodily injury. State v. Schuette, 223 Neb. 777, 393 N.W.2d 718 (1986).

Assault in the first degree is not a lesser-included offense of attempted murder in the second degree. State v. Lovelace, 212 Neb. 356, 322 N.W.2d 673 (1982).

Evidence indicated that shooting was intentional and not reckless. While every shooting does not automatically inflict a serious bodily injury, when one is shot in the chest above the heart and the bullet is surgically removed, the statutory definition of serious bodily injury is met. State v. Billups, 209 Neb. 737, 311 N.W.2d 512 (1981).

Multiple injuries including a cerebral concussion and nasal fracture constitute serious bodily injuries which will support a conviction for first degree assault under this section. State v. Sare, 209 Neb. 91, 306 N.W.2d 164 (1981).

A trier of fact can use common knowledge to determine if the victim has suffered serious bodily injury. In re Interest of Janet J., 12 Neb. App. 42, 666 N.W.2d 741 (2003).



28-309 Assault in the second degree; penalty.

(1) A person commits the offense of assault in the second degree if he or she:

(a) Intentionally or knowingly causes bodily injury to another person with a dangerous instrument;

(b) Recklessly causes serious bodily injury to another person with a dangerous instrument; or

(c) Unlawfully strikes or wounds another (i) while legally confined in a jail or an adult correctional or penal institution, (ii) while otherwise in legal custody of the Department of Correctional Services, or (iii) while committed as a dangerous sex offender under the Sex Offender Commitment Act.

(2) Assault in the second degree shall be a Class IIA felony.

1. Dangerous instrument

2. Lesser-included offense

3. Recklessly

4. Requisite mental state

5. Sentencing

6. Constitutionality

1. Dangerous instrument

For the purposes of subsection (1)(a) of this section, a "dangerous instrument" is any object which, because of its nature and the manner and intention of its use, is capable of inflicting bodily injury. The intent required by this subsection is not an intent to cause bodily injury, but rather an intent to use the dangerous instrument in the manner in which it was in fact used. State v. Ayres, 236 Neb. 824, 464 N.W.2d 316 (1991).

A piece of curbing can be a "dangerous instrument" when thrown at others. State v. Sianouthai, 225 Neb. 62, 402 N.W.2d 316 (1987).

Under this section, a dangerous instrument is any object which, because of its nature and the manner and intention of its use, is capable of inflicting bodily injury. Under this section, teeth are not to be considered a dangerous instrument. State v. Bachelor, 6 Neb. App. 426, 575 N.W.2d 625 (1998).

2. Lesser-included offense

There is no double jeopardy violation where a defendant is charged and convicted of first degree assault under section 28-308 and second degree assault under subdivision (1)(a) of this section. State v. Ballew, 291 Neb. 577, 867 N.W.2d 571 (2015).

Assault in the second degree is not a lesser-included offense of attempted second degree murder. State v. Sanders, 235 Neb. 183, 455 N.W.2d 108 (1990).

Use of a firearm or other deadly weapon in the commission of a felony is not a lesser-included offense of assault in the second degree. State v. Jackson, 217 Neb. 332, 348 N.W.2d 866 (1984).

Whether a particular offense is a lesser-included offense is determined by examining the allegations in the information and the evidence offered in support of the charge, and it is clear that some of the elements of second degree assault, without the addition of any element irrelevant to second degree assault, may also constitute third degree assault. State v. Britt, 1 Neb. App. 245, 493 N.W.2d 631 (1992).

3. Recklessly

"Recklessly," as used in subsection (1)(b) of this section, defined. For purposes of a second degree assault contrary to subsection (1)(b), the requisite reckless act or conduct involves the actor's conscious choice in a course of action involving a dangerous instrument, which constitutes disregard of a substantial and unjustifiable risk to another, and does not require the actor's intent to cause serious bodily injury to another. Under subsection (1)(b), concerning a second degree assault based on a reckless act or conduct, an intent to inflict or cause bodily injury is not an element; rather, the reckless act or conduct, causing serious bodily injury, is the gravamen. State v. Hoffman, 227 Neb. 131, 416 N.W.2d 231 (1987).

4. Requisite mental state

The intent required under subsection (1) of this section relates to the assault, not to the injury which results. State v. Williams, 243 Neb. 959, 503 N.W.2d 561 (1993).

Assault with a dangerous instrument, like simple assault, is a general intent crime. State v. Duis, 207 Neb. 851, 301 N.W.2d 587 (1981).

5. Sentencing

The sentencing court did not abuse its discretion by sentencing defendant to a six-month term for a third degree assault and a four-month term for a second degree assault arising out of the same incident. Both sentences were within the statutory limits set for Class III felonies and Class II misdemeanors, respectively. The third degree assault involved an aggravating factor. State v. Hatwan, 208 Neb. 450, 303 N.W.2d 779 (1981).

6. Constitutionality

This section is not unconstitutional solely because it does not allow a defense of consent. State v. Van, 268 Neb. 814, 688 N.W.2d 600 (2004).



28-310 Assault in the third degree; penalty.

(1) A person commits the offense of assault in the third degree if he:

(a) Intentionally, knowingly, or recklessly causes bodily injury to another person; or

(b) Threatens another in a menacing manner.

(2) Assault in the third degree shall be a Class I misdemeanor unless committed in a fight or scuffle entered into by mutual consent, in which case it shall be a Class II misdemeanor.

1. Bodily injury

2. Constitutionality

3. Generally

4. Lesser-included offense

5. Mutual consent

6. Recklessly

7. Requisite mental state

8. Sentencing

9. Double jeopardy

10. Penalty

1. Bodily injury

Bodily injury may be inferred from evidence that defendant intentionally struck the victim, even though the victim testified that blow did not cause physical pain. State v. Waltrip, 240 Neb. 888, 484 N.W.2d 831 (1992).

This section does not require proof of serious bodily injury. Proof of facts from which bodily injury may be inferred is sufficient. State v. Goodon, 219 Neb. 186, 361 N.W.2d 537 (1985).

2. Constitutionality

This is a serious offense for which a jury trial is constitutionally required, unless expressly and intelligently waived by the defendant. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

Statute neither unconstitutionally vague nor overbroad. In re Interest of Siebert, 223 Neb. 454, 390 N.W.2d 522 (1986).

3. Generally

A violation of subsection (1)(b) of this section requires an intentional act, and it is error to give an instruction using the lesser standards of culpability in subsection (1)(a), "knowingly" and "recklessly". State v. Cebuhar, 252 Neb. 796, 567 N.W.2d 129 (1997).

Adult bodybuilder who dunked 9-year-old boy's head into urinal could be convicted of third degree assault under this section. State v. Gray, 239 Neb. 1024, 479 N.W.2d 796 (1992).

Whether physical act committed by person responsible for care and supervision of minor is justifiable act or unlawful assault is fact question. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

4. Lesser-included offense

Third degree assault under subsection (1)(b) of this section is not a lesser-included offense of terroristic threats under subsection (1)(a) of section 28-311.01. State v. Smith, 267 Neb. 917, 678 N.W.2d 733 (2004).

Assuming that third degree assault under this section may, under certain circumstances, be a lesser-included offense of third degree assault on a peace officer under section 28-931, it is not prejudicial error to fail to instruct upon a lesser-included offense when the evidence entirely fails to show an offense of a lesser degree than that charged in the information. State v. Taylor, 262 Neb. 639, 634 N.W.2d 744 (2001).

One of the forms of third degree assault, intentionally or knowingly causing bodily injury to another person, is a lesser-included offense of first degree assault. State v. Pribil, 224 Neb. 28, 395 N.W.2d 543 (1986).

Third degree assault is a lesser-included offense of assault by a confined person, because the elements of the two offenses are identical, except that the greater offense, assault by a confined person, requires the assault to be committed by someone who is legally confined. State v. McKay, 15 Neb. App. 169, 723 N.W.2d 644 (2006).

5. Mutual consent

The language of subsection (2) of this section requires mutual consent for a fight or scuffle in order to render an assault a Class II misdemeanor. State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

When there is a factual question concerning a charge of third degree assault by mutual consent, the state of mind of the "victim" is an issue, and testimony regarding state of mind is then relevant. State v. Farr, 1 Neb. App. 272, 493 N.W.2d 638 (1992).

6. Recklessly

The pointing of a gun at another is a reckless act within the contemplation of subsection (1)(a) of this section. State v. Bachkora, 229 Neb. 421, 427 N.W.2d 71 (1988).

7. Requisite mental state

The intent required under subsection (1) of this section relates to the assault, not to the injury which results. State v. Williams, 243 Neb. 959, 503 N.W.2d 561 (1993).

When there is a factual question concerning a charge of third degree assault by mutual consent, the state of mind of the "victim" is an issue, and testimony regarding state of mind is then relevant. State v. Farr, 1 Neb. App. 272, 493 N.W.2d 638 (1992).

8. Sentencing

The sentencing court did not abuse its discretion by sentencing defendant to a six-month term for a third degree assault and a four-month term for a second degree assault arising out of the same incident. Both sentences were within the statutory limits set for Class III felonies and Class II misdemeanors, respectively. The third degree assault involved an aggravating factor. State v. Hatwan, 208 Neb. 450, 303 N.W.2d 779 (1981).

9. Double jeopardy

In applying Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 2d 306 (1932), to separately codified criminal statutes which may be violated in alternative ways, only the elements charged in the case at hand should be compared in determining whether the offenses under consideration are separate or the same for purposes of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

Third degree assault and the making of terroristic threats are separate offenses for the purpose of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

10. Penalty

This section creates one offense of third degree assault, punishable by two different ranges of penalties depending on whether the assault was committed in a fight or scuffle entered into by mutual consent. Whether a fight or scuffle entered into by mutual consent occurred is not an element of the offense of third degree assault. Rather, it is a mitigating factor, the existence of which determines which of the two penalties is to be imposed—whether the defendant will receive a lesser penalty instead of the ordinary penalty. Whether a fight or scuffle was entered into by mutual consent is not a factual issue that must be submitted to a jury. State v. Stahla, 13 Neb. App. 79, 688 N.W.2d 641 (2004).



28-310.01 Strangulation; penalty; affirmative defense.

(1) A person commits the offense of strangulation if the person knowingly or intentionally impedes the normal breathing or circulation of the blood of another person by applying pressure on the throat or neck of the other person.

(2) Except as provided in subsection (3) of this section, strangulation is a Class IIIA felony.

(3) Strangulation is a Class IIA felony if:

(a) The person used or attempted to use a dangerous instrument while committing the offense;

(b) The person caused serious bodily injury to the other person while committing the offense; or

(c) The person has been previously convicted of strangulation.

(4) It is an affirmative defense that an act constituting strangulation was the result of a legitimate medical procedure.



28-311 Criminal child enticement; attempt; penalties.

(1)(a) No person, by any means and without privilege to do so, shall knowingly solicit, coax, entice, or lure or attempt to solicit, coax, entice, or lure any child under the age of fourteen years to enter into any vehicle, whether or not the person knows the age of the child.

(b) No person, by any means and without privilege to do so, shall solicit, coax, entice, or lure or attempt to solicit, coax, entice, or lure any child under the age of fourteen years to enter into any place with the intent to seclude the child from his or her parent, guardian, or other legal custodian or the general public, whether or not the person knows the age of the child. For purposes of this subdivision, seclude means to take, remove, hide, secrete, conceal, isolate, or otherwise unlawfully separate.

(2) It is an affirmative defense to a charge under this section that:

(a) The person had the express or implied permission of the parent, guardian, or other legal custodian of the child in undertaking the activity;

(b)(i) The person is a law enforcement officer, emergency services provider as defined in section 71-507, firefighter, or other person who regularly provides emergency services, is the operator of a bookmobile or other such vehicle operated by the state or a political subdivision and used for informing, educating, organizing, or transporting children, is a paid employee of, or a volunteer for, a nonprofit or religious organization which provides activities for children, or is an employee or agent of or a volunteer acting under the direction of any board of education and (ii) the person listed in subdivision (2)(b)(i) of this section was, at the time the person undertook the activity, acting within the scope of his or her lawful duties in that capacity; or

(c) The person undertook the activity in response to a bona fide emergency situation or the person undertook the activity in response to a reasonable belief that it was necessary to preserve the health, safety, or welfare of the child.

(3) Any person who violates this section commits criminal child enticement and is guilty of a Class IIIA felony. If such person has previously been convicted of (a) criminal child enticement under this section, (b) sexual assault of a child in the first degree under section 28-319.01, (c) sexual assault of a child in the second or third degree under section 28-320.01, (d) child enticement by means of an electronic communication device under section 28-320.02, or (e) assault under section 28-308, 28-309, or 28-310, kidnapping under section 28-313, or false imprisonment under section 28-314 or 28-315 when the victim was under eighteen years of age when such person violates this section, such person is guilty of a Class IIA felony.



28-311.01 Terroristic threats; penalty.

(1) A person commits terroristic threats if he or she threatens to commit any crime of violence:

(a) With the intent to terrorize another;

(b) With the intent of causing the evacuation of a building, place of assembly, or facility of public transportation; or

(c) In reckless disregard of the risk of causing such terror or evacuation.

(2) Terroristic threats is a Class IIIA felony.

1. Terroristic threats

2. Double jeopardy

3. Unconstitutionally vague

4. Miscellaneous

1. Terroristic threats

A terroristic threat made under subsection (1)(a) of this section requires an intent to terrorize another and is not concerned with the result produced by an individual's threat. State v. Smith, 267 Neb. 917, 678 N.W.2d 733 (2004).

Third degree assault under subsection (1)(b) of section 28-310 is not a lesser-included offense of terroristic threats under subsection (1)(a) of this section. State v. Smith, 267 Neb. 917, 678 N.W.2d 733 (2004).

To violate the statute prohibiting the commission of terroristic threats does not require an intent to execute the threats made or that the recipient of the threat be terrorized. State v. Saltzman, 235 Neb. 964, 458 N.W.2d 239 (1990).

A defendant does not have to actually commit a crime of violence, because it is the threat of violence which is at the heart of the crime of terroristic threats. State v. Tucker, 17 Neb. App. 487, 764 N.W.2d 137 (2009).

For purposes of the offense of terroristic threats, a threat may be written, oral, physical, or any combination thereof. State v. Tucker, 17 Neb. App. 487, 764 N.W.2d 137 (2009).

A threat may be written, oral, physical, or any combination thereof, and whether a particular conduct constitutes a threat depends on the context of the interaction between the involved people. State v. Curlile, 11 Neb. App. 52, 642 N.W.2d 517 (2002).

2. Double jeopardy

In applying Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 2d 306 (1932), to separately codified criminal statutes which may be violated in alternative ways, only the elements charged in the case at hand should be compared in determining whether the offenses under consideration are separate or the same for purposes of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

Third degree assault and the making of terroristic threats are separate offenses for the purpose of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

3. Unconstitutionally vague

The words "terror" and "terrorize," as used in this section, are not unconstitutionally vague. State v. Nelson, 274 Neb. 304, 739 N.W.2d 199 (2007).

Subsection (1) of this section is not unconstitutionally vague. State v. Schmailzl, 243 Neb. 734, 502 N.W.2d 463 (1993).

As used in subsection (1)(c) of this section, the phrase "reckless disregard of the risk of causing such terror or evacuation" is not unconstitutionally vague. State v. Mayo, 237 Neb. 128, 464 N.W.2d 798 (1991).

Subsection (1)(c) of this section defines the crime with sufficient definiteness and ascertainable standards of guilt to inform those subject to it as to what conduct will result in punishment, and it is constitutional. State v. Bourke, 237 Neb. 121, 464 N.W.2d 805 (1991).

4. Miscellaneous

The pointing of a gun can be a "threat to commit a crime of violence" pursuant to this section; however, the pointing of a gun in self-defense is necessarily less serious than when no issue of self-defense is involved. State v. Oldenburg, 10 Neb. App. 104, 628 N.W.2d 278 (2001).



28-311.02 Stalking and harassment; legislative intent; terms, defined.

(1) It is the intent of the Legislature to enact laws dealing with stalking offenses which will protect victims from being willfully harassed, intentionally terrified, threatened, or intimidated by individuals who intentionally follow, detain, stalk, or harass them or impose any restraint on their personal liberty and which will not prohibit constitutionally protected activities.

(2) For purposes of sections 28-311.02 to 28-311.05, 28-311.09, and 28-311.10:

(a) Harass means to engage in a knowing and willful course of conduct directed at a specific person which seriously terrifies, threatens, or intimidates the person and which serves no legitimate purpose;

(b) Course of conduct means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including a series of acts of following, detaining, restraining the personal liberty of, or stalking the person or telephoning, contacting, or otherwise communicating with the person;

(c) Family or household member means a spouse or former spouse of the victim, children of the victim, a person presently residing with the victim or who has resided with the victim in the past, a person who had a child in common with the victim, other persons related to the victim by consanguinity or affinity, or any person presently involved in a dating relationship with the victim or who has been involved in a dating relationship with the victim. For purposes of this subdivision, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement but does not include a casual relationship or an ordinary association between persons in a business or social context; and

(d) Substantially conforming criminal violation means a guilty plea, a nolo contendere plea, or a conviction for a violation of any federal law or law of another state or any county, city, or village ordinance of this state or another state substantially similar to section 28-311.03. Substantially conforming is a question of law to be determined by the court.

Given the language of Nebraska's stalking statutes and the purpose announced by the Legislature for enacting the statutes, an objective construction of the statute is appropriate, and the victim's experience resulting from the perpetrator's conduct should be assessed on an objective basis. In re Interest of Jeffrey K., 273 Neb. 239, 728 N.W.2d 606 (2007).

Nebraska's stalking statutes focus both on the behavior of the perpetrator and on the experience of the victim. In re Interest of Jeffrey K., 273 Neb. 239, 728 N.W.2d 606 (2007).



28-311.03 Stalking.

Any person who willfully harasses another person or a family or household member of such person with the intent to injure, terrify, threaten, or intimidate commits the offense of stalking.

Nebraska's stalking statutes focus both on the behavior of the perpetrator and on the experience of the victim. In re Interest of Jeffrey K., 273 Neb. 239, 728 N.W.2d 606 (2007).



28-311.04 Stalking; violations; penalties.

(1) Except as provided in subsection (2) of this section, any person convicted of violating section 28-311.03 is guilty of a Class I misdemeanor.

(2) Any person convicted of violating section 28-311.03 is guilty of a Class IIIA felony if:

(a) The person has a prior conviction under such section or a substantially conforming criminal violation within the last seven years;

(b) The victim is under sixteen years of age;

(c) The person possessed a deadly weapon at any time during the violation;

(d) The person was also in violation of section 28-311.09, 28-311.11, 42-924, or 42-925, or in violation of a valid foreign harassment protection order recognized pursuant to section 28-311.10 or a valid foreign sexual assault protection order recognized pursuant to section 28-311.12 at any time during the violation; or

(e) The person has been convicted of any felony in this state or has been convicted of a crime in another jurisdiction which, if committed in this state, would constitute a felony and the victim or a family or household member of the victim was also the victim of such previous felony.



28-311.05 Stalking; not applicable to certain conduct.

Sections 28-311.02 to 28-311.04, 28-311.09, and 28-311.10 shall not apply to conduct which occurs during labor picketing.



28-311.06 Hazing, defined; penalty.

(1) For purposes of this section, hazing means any activity by which a person intentionally or recklessly endangers the physical or mental health or safety of an individual for the purpose of initiation into, admission into, affiliation with, or continued membership with any organization. Such hazing activity includes whipping, beating, branding, an act of sexual penetration, an exposure of the genitals of the body done with intent to affront or alarm any person, a lewd fondling or caressing of the body of another person, forced and prolonged calisthenics, prolonged exposure to the elements, forced consumption of any food, liquor, beverage, drug, or harmful substance not generally intended for human consumption, prolonged sleep deprivation, or any brutal treatment or the performance of any unlawful act which endangers the physical or mental health or safety of any person or the coercing of any such activity.

(2) It is unlawful to commit the offense of hazing. Any person who commits the offense of hazing is guilty of a Class II misdemeanor.

(3) If the offense of hazing is committed for the purpose of initiation into, admission into, affiliation with, or continued membership with an organization of student members operating under the sanction of a postsecondary educational institution and such offense is committed by members of such organization, such organization shall be punished by a fine of not more than ten thousand dollars. Such organization shall not include the alumni organization or any corporation which owns the house or real estate of such organization.



28-311.07 Hazing; consent not a defense.

Notwithstanding any provisions to the contrary, consent shall not be a defense to a prosecution pursuant to section 28-311.06.



28-311.08 Unlawful intrusion; photograph, film, record, or live broadcast of intimate area; penalty; court; duties; registration under Sex Offender Registration Act; statute of limitations.

(1) It shall be unlawful for any person to knowingly intrude upon any other person without his or her consent or knowledge in a place of solitude or seclusion.

(2) It shall be unlawful for any person to knowingly photograph, film, record, or live broadcast an image of the intimate area of any other person without his or her knowledge and consent when his or her intimate area would not be generally visible to the public regardless of whether such other person is located in a public or private place.

(3) For purposes of this section:

(a) Intimate area means the naked or undergarment-clad genitalia, pubic area, buttocks, or female breast of an individual;

(b) Intrude means either the:

(i) Viewing of another person in a state of undress as it is occurring; or

(ii) Recording by video, photographic, digital, or other electronic means of another person in a state of undress; and

(c) Place of solitude or seclusion means a place where a person would intend to be in a state of undress and have a reasonable expectation of privacy, including, but not limited to, any facility, public or private, used as a restroom, tanning booth, locker room, shower room, fitting room, or dressing room.

(4)(a) Violation of this section involving an intrusion as defined in subdivision (3)(b)(i) of this section or violation under subsection (2) of this section is a Class I misdemeanor.

(b) Subsequent violation of this section involving an intrusion as defined in subdivision (3)(b)(i) of this section, subsequent violation under subsection (2) of this section, or violation of this section involving an intrusion as defined in subdivision (3)(b)(ii) of this section is a Class IV felony.

(c) Violation of this section is a Class IIA felony if video or an image recorded in violation of this section is distributed to another person or otherwise made public in any manner which would enable it to be viewed by another person.

(5) As part of sentencing following a conviction for a violation of this section, the court shall make a finding as to the ages of the defendant and the victim at the time the offense occurred. If the defendant is found to have been nineteen years of age or older and the victim is found to have been less than eighteen years of age at such time, then the defendant shall be required to register under the Sex Offender Registration Act.

(6) No person shall be prosecuted pursuant to subdivision (4)(b) or (c) of this section unless the indictment for such offense is found by a grand jury or a complaint filed before a magistrate within three years after the later of:

(a) The commission of the crime;

(b) Law enforcement's or a victim's receipt of actual or constructive notice of either the existence of a video or other electronic recording made in violation of this section or the distribution of images, video, or other electronic recording made in violation of this section; or

(c) The youngest victim of a violation of this section reaching the age of twenty-one years.



28-311.09 Harassment protection order; violation; penalty; procedure; costs; enforcement.

(1) Any victim who has been harassed as defined by section 28-311.02 may file a petition and affidavit for a harassment protection order as provided in subsection (3) of this section. Upon the filing of such a petition and affidavit in support thereof, the court may issue a harassment protection order without bond enjoining the respondent from (a) imposing any restraint upon the person or liberty of the petitioner, (b) harassing, threatening, assaulting, molesting, attacking, or otherwise disturbing the peace of the petitioner, or (c) telephoning, contacting, or otherwise communicating with the petitioner.

(2) The petition for a harassment protection order shall state the events and dates of acts constituting the alleged harassment.

(3) A petition for a harassment protection order shall be filed with the clerk of the district court, and the proceeding may be heard by the county court or the district court as provided in section 25-2740.

(4) A petition for a harassment protection order filed pursuant to subsection (1) of this section may not be withdrawn except upon order of the court. An order issued pursuant to subsection (1) of this section shall specify that it is effective for a period of one year unless otherwise dismissed or modified by the court. Any person who knowingly violates an order issued pursuant to subsection (1) of this section after service or notice as described in subdivision (8)(b) of this section shall be guilty of a Class II misdemeanor.

(5)(a) Fees to cover costs associated with the filing of a petition for a harassment protection order or the issuance or service of a harassment protection order seeking only the relief provided by this section shall not be charged, except that a court may assess such fees and costs if the court finds, by clear and convincing evidence, that the statements contained in the petition were false and that the harassment protection order was sought in bad faith.

(b) A court may also assess costs associated with the filing of a petition for a harassment protection order or the issuance or service of a harassment protection order seeking only the relief provided by this section against the respondent.

(6) The clerk of the district court shall make available standard application and affidavit forms for a harassment protection order with instructions for completion to be used by a petitioner. The clerk and his or her employees shall not provide assistance in completing the forms. The State Court Administrator shall adopt and promulgate the standard application and affidavit forms provided for in this section as well as the standard temporary and final harassment protection order forms and provide a copy of such forms to all clerks of the district courts in this state. These standard temporary and final harassment protection order forms shall be the only such forms used in this state.

(7) Any order issued under subsection (1) of this section may be issued ex parte without notice to the respondent if it reasonably appears from the specific facts shown by affidavit of the petitioner that irreparable harm, loss, or damage will result before the matter can be heard on notice. If the specific facts included in the affidavit (a) do not show that the petitioner will suffer irreparable harm, loss, or damage or (b) show that, for any other compelling reason, an ex parte order should not be issued, the court may forthwith cause notice of the application to be given to the respondent stating that he or she may show cause, not more than fourteen days after service, why such order should not be entered. If such ex parte order is issued without notice to the respondent, the court shall forthwith cause notice of the petition and order and a form with which to request a show-cause hearing to be given the respondent stating that, upon service on the respondent, the order shall remain in effect for a period of one year unless the respondent shows cause why the order should not remain in effect for a period of one year. If the respondent wishes to appear and show cause why the order should not remain in effect for a period of one year, he or she shall affix his or her current address, telephone number, and signature to the form and return it to the clerk of the district court within five days after service upon him or her. Upon receipt of the request for a show-cause hearing, the court shall immediately schedule a show-cause hearing to be held within thirty days after the receipt of the request for a show-cause hearing and shall notify the petitioner and respondent of the hearing date.

(8)(a) Upon the issuance of any harassment protection order, the clerk of the court shall forthwith provide the petitioner, without charge, with two certified copies of such order. The clerk of the court shall also forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of such order and one copy each of the sheriff's return thereon. The clerk of the court shall also forthwith provide a copy of the harassment protection order to the sheriff's office in the county where the respondent may be personally served together with instructions for service. Upon receipt of the order and instructions for service, such sheriff's office shall forthwith serve the harassment protection order upon the respondent and file its return thereon with the clerk of the court which issued the harassment protection order within fourteen days of the issuance of the harassment protection order. If any harassment protection order is dismissed or modified by the court, the clerk of the court shall forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of the order of dismissal or modification.

(b) If the respondent is present at a hearing convened pursuant to this section and the harassment protection order is not dismissed, such respondent shall be deemed to have notice by the court at such hearing that the protection order will be granted and remain in effect and further service of such notice described in this subsection shall not be required for purposes of prosecution under this section. If the respondent has been properly served with the ex parte order and fails to appear at the hearing, the temporary order shall be deemed to be granted and remain in effect and the service of the ex parte order will serve as notice required under this section.

(9) A peace officer may, with or without a warrant, arrest a person if (a) the officer has probable cause to believe that the person has committed a violation of a harassment protection order issued pursuant to this section or a violation of a valid foreign harassment protection order recognized pursuant to section 28-311.10 and (b) a petitioner under this section provides the peace officer with a copy of a harassment protection order or the peace officer determines that such an order exists after communicating with the local law enforcement agency or a person protected under a valid foreign harassment protection order recognized pursuant to section 28-311.10 provides the peace officer with a copy of such order.

(10) A peace officer making an arrest pursuant to subsection (9) of this section shall take such person into custody and take such person before the county court or the court which issued the harassment protection order within a reasonable time. At such time the court shall establish the conditions of such person's release from custody, including the determination of bond or recognizance, as the case may be. The court shall issue an order directing that such person shall have no contact with the alleged victim of the harassment.

Pursuant to subsection (8) of this section, personal service is an element of the misdemeanor crime of violating a harassment protection order. State v. Graff, 282 Neb. 746, 810 N.W.2d 140 (2011).

A proper form under this section is not a prerequisite for subject matter jurisdiction, and this section does not change the rules of notice pleading generally applicable to civil actions. Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).



28-311.10 Foreign harassment protection order; enforcement.

(1) A valid foreign harassment protection order or order similar to a harassment protection order issued by a court of another state, tribe, or territory shall be accorded full faith and credit by the courts of this state and enforced as if it were issued in this state.

(2) A foreign harassment order issued by a court of another state, tribe, or territory shall be valid if:

(a) The issuing court had jurisdiction over the parties and matter under the law of such state, tribe, or territory;

(b) The respondent was given reasonable notice and an opportunity to be heard sufficient to protect the respondent's right to due process before the order was issued; and

(c) The harassment order from another jurisdiction has not been rendered against both the petitioner and the respondent, unless: (i) The respondent filed a cross or counter petition, complaint, or other written pleading seeking such a harassment order; and (ii) the issuing court made specific findings of harassment against both the petitioner and respondent and determined that each party was entitled to such an order. There is a presumption of the validity of the foreign protection order when the order appears authentic on its face.

(3) A peace officer may rely upon a copy of any putative valid foreign harassment protection order which has been provided to the peace officer by any source.



28-311.11 Sexual assault protection order; violation; penalty; procedure; renewal; enforcement.

(1) Any victim of a sexual assault offense may file a petition and affidavit for a sexual assault protection order as provided in subsection (3) of this section. Upon the filing of such a petition and affidavit in support thereof, the court may issue a sexual assault protection order without bond enjoining the respondent from (a) imposing any restraint upon the person or liberty of the petitioner, (b) harassing, threatening, assaulting, molesting, attacking, or otherwise disturbing the peace of the petitioner, or (c) telephoning, contacting, or otherwise communicating with the petitioner.

(2) The petition for a sexual assault protection order shall state the events and dates of acts constituting the sexual assault offense.

(3) A petition for a sexual assault protection order shall be filed with the clerk of the district court and the proceeding may be heard by the county court or the district court as provided in section 25-2740.

(4) A petition for a sexual assault protection order may not be withdrawn except upon order of the court. A sexual assault protection order shall specify that it is effective for a period of one year unless renewed pursuant to subsection (11) of this section or otherwise dismissed or modified by the court. Any person who knowingly violates a sexual assault protection order after service or notice as described in subdivision (8)(b) of this section shall be guilty of a Class I misdemeanor except that for any second violation of a sexual assault protection order within a twelve-month period, or any third or subsequent violation, whenever committed, such person shall be guilty of a Class IV felony.

(5)(a) Fees to cover costs associated with the filing of a petition for issuance or renewal of a sexual assault protection order or the issuance or service of a sexual assault protection order seeking only the relief provided by this section shall not be charged, except that a court may assess such fees and costs if the court finds, by clear and convincing evidence, that the statements contained in the petition were false and that the sexual assault protection order was sought in bad faith.

(b) A court may also assess costs associated with the filing of a petition for issuance or renewal of a sexual assault protection order or the issuance or service of a sexual assault protection order seeking only the relief provided by this section against the respondent.

(6) The clerk of the district court shall make available standard application and affidavit forms for issuance and renewal of a sexual assault protection order with instructions for completion to be used by a petitioner. The clerk and his or her employees shall not provide assistance in completing the forms. The State Court Administrator shall adopt and promulgate the standard application and affidavit forms provided for in this section as well as the standard temporary and final sexual assault protection order forms and provide a copy of such forms to all clerks of the district courts in this state. Such standard temporary and final sexual assault protection order forms shall be the only forms used in this state.

(7) A sexual assault protection order may be issued or renewed ex parte without notice to the respondent if it reasonably appears from the specific facts shown by affidavit of the petitioner that irreparable harm, loss, or damage will result before the matter can be heard on notice. If the specific facts included in the affidavit (a) do not show that the petitioner will suffer irreparable harm, loss, or damage or (b) show that, for any other compelling reason, an ex parte order should not be issued or renewed, the court may forthwith cause notice of the application to be given to the respondent stating that he or she may show cause, not more than fourteen days after service, why such order should not be entered. If such ex parte order is issued or renewed without notice to the respondent, the court shall forthwith cause notice of the petition and order and a form with which to request a show-cause hearing to be given the respondent stating that, upon service on the respondent, the order shall remain in effect for a period of one year unless the respondent shows cause why the order should not remain in effect for a period of one year. If the respondent wishes to appear and show cause why the order should not remain in effect for a period of one year, he or she shall affix his or her current address, telephone number, and signature to the form and return it to the clerk of the district court within five days after service upon him or her. Upon receipt of the request for a show-cause hearing, the court shall immediately schedule a show-cause hearing to be held within thirty days after the receipt of the request for a show-cause hearing and shall notify the petitioner and respondent of the hearing date.

(8)(a) Upon the issuance or renewal of any sexual assault protection order, the clerk of the court shall forthwith provide the petitioner, without charge, with two certified copies of such order. The clerk of the court shall also forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of such order and one copy each of the sheriff's return thereon. The clerk of the court shall also forthwith provide a copy of the sexual assault protection order to the sheriff's office in the county where the respondent may be personally served together with instructions for service. Upon receipt of the order and instructions for service, such sheriff's office shall forthwith serve the sexual assault protection order upon the respondent and file its return thereon with the clerk of the court which issued the sexual assault protection order within fourteen days of the issuance of the initial or renewed sexual assault protection order. If any sexual assault protection order is dismissed or modified by the court, the clerk of the court shall forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of the order of dismissal or modification.

(b) If the respondent is present at a hearing convened pursuant to this section and the sexual assault protection order is not dismissed, such respondent shall be deemed to have notice by the court at such hearing that the protection order will be granted and remain in effect and further service of such notice described in this subsection shall not be required for purposes of prosecution under this section. If the respondent has been properly served with the ex parte order and fails to appear at the hearing, the temporary order shall be deemed to be granted and remain in effect and the service of the ex parte order will serve as notice required under this section.

(9) A peace officer shall, with or without a warrant, arrest a person if (a) the officer has probable cause to believe that the person has committed a violation of a sexual assault protection order issued pursuant to this section or a violation of a valid foreign sexual assault protection order recognized pursuant to section 28-311.12 and (b) a petitioner under this section provides the peace officer with a copy of such order or the peace officer determines that such an order exists after communicating with the local law enforcement agency.

(10) A peace officer making an arrest pursuant to subsection (9) of this section shall take such person into custody and take such person before the county court or the court which issued the sexual assault protection order within a reasonable time. At such time the court shall establish the conditions of such person's release from custody, including the determination of bond or recognizance, as the case may be. The court shall issue an order directing that such person shall have no contact with the alleged victim of the sexual assault offense.

(11) An order issued under subsection (1) of this section may be renewed annually. To request renewal of the order, the petitioner shall file a petition for renewal and affidavit in support thereof at least forty-five days prior to the date the order is set to expire. The petition for renewal shall state the reasons a renewal is sought and shall be filed with the clerk of the district court, and the proceeding thereon may be heard by the county court or the district court as provided in section 25-2740. A petition for renewal will otherwise be governed in accordance with the procedures set forth in subsections (4) through (10) of this section.

(12) For purposes of this section, sexual assault offense means:

(a) Conduct amounting to sexual assault under section 28-319 or 28-320 or sexual assault of a child under section 28-319.01 or 28-320.01 or an attempt to commit any of such offenses; or

(b) Subjecting or attempting to subject another person to sexual contact or sexual penetration without his or her consent, as such terms are defined in section 28-318.



28-311.12 Foreign sexual assault protection order; enforcement.

(1) A valid foreign sexual assault protection order or an order similar to a sexual assault protection order issued by a court of another state, territory, possession, or tribe shall be accorded full faith and credit by the courts of this state and enforced as if it were issued in this state.

(2) A foreign sexual assault protection order issued by a court of another state, territory, possession, or tribe shall be valid if:

(a) The issuing court had jurisdiction over the parties and matter under the law of such state, territory, possession, or tribe;

(b) The respondent was given reasonable notice and an opportunity to be heard sufficient to protect the respondent's right to due process before the order was issued; and

(c) The sexual assault protection order from another jurisdiction has not been rendered against both the petitioner and the respondent, unless: (i) The respondent filed a cross or counter petition, complaint, or other written pleading seeking such a sexual assault protection order; and (ii) the issuing court made specific findings of sexual assault offenses against both the petitioner and respondent and determined that each party was entitled to such an order.

(3) There is a presumption of the validity of the foreign protection order when the order appears authentic on its face.

(4) A peace officer may rely upon a copy of any putative valid foreign sexual assault protection order which has been provided to the peace officer by any source.



28-312 Terms, defined.

As used in sections 28-312 to 28-315, unless the context otherwise requires:

(1) Restrain shall mean to restrict a person's movement in such a manner as to interfere substantially with his liberty:

(a) By means of force, threat, or deception; or

(b) If the person is under the age of eighteen or incompetent, without the consent of the relative, person, or institution having lawful custody of him; and

(2) Abduct shall mean to restrain a person with intent to prevent his liberation by:

(a) Secreting or holding him in a place where he is not likely to be found; or

(b) Endangering or threatening to endanger the safety of any human being.



28-313 Kidnapping; penalties.

(1) A person commits kidnapping if he abducts another or, having abducted another, continues to restrain him with intent to do the following:

(a) Hold him for ransom or reward; or

(b) Use him as a shield or hostage; or

(c) Terrorize him or a third person; or

(d) Commit a felony; or

(e) Interfere with the performance of any government or political function.

(2) Except as provided in subsection (3) of this section, kidnapping is a Class IA felony.

(3) If the person kidnapped was voluntarily released or liberated alive by the abductor and in a safe place without having suffered serious bodily injury, prior to trial, kidnapping is a Class II felony.

Rescue is not a voluntary release of a kidnapping victim to establish a mitigating factor under subsection (3) of this section. State v. Pittman, 285 Neb. 314, 826 N.W.2d 862 (2013).

This section creates a single criminal offense and not two separate offenses, even though it is punishable by two different ranges of penalties depending on the treatment accorded to the victim. The factors which determine which of the two penalties under this section is to be imposed are not elements of the offense of kidnapping, and their existence or nonexistence should properly be determined by the trial judge. Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), is concerned only with cases involving an increase in penalty beyond the statutory maximum and does not apply to the mitigating factors in this section. State v. Becerra, 263 Neb. 753, 642 N.W.2d 143 (2002).

Pursuant to subsection (3) of this section, kidnapping as a Class II felony is not a separate offense from kidnapping as a Class IA felony. The provisions of subsection (3) of this section are only mitigating circumstances which may reduce the penalty for kidnapping, and the existence or nonexistence of the mitigating circumstances is a matter properly considered by the court at sentencing, not the jury. State v. Becerra, 253 Neb. 653, 573 N.W.2d 397 (1998).

In the absence of a statutory definition, terrorize in subsection (1)(c) of this section means to fill with terror, scare, frighten, markedly disturb with fear, throw into a state of alarm, make afraid, or terrify. State v. Robbins, 253 Neb. 146, 570 N.W.2d 185 (1997).

The specific intentions specified in subsections (1)(a) through (e) of this section apply both to the act of abducting and to the act of continued restraint after having already abducted another. One commits kidnapping if one either abducts another with one or more of the intentions specified in subsections (1)(a) through (e) of this section, or abducts another without any of those intentions, but forms one or more of them while continuing to restrain the abducted person. Proof of the intent required for subsections (1)(a) through (e) of the crime of kidnapping, as defined by this section, requires proof of something more than the abduction. State v. Robbins, 253 Neb. 146, 570 N.W.2d 185 (1997).

Kidnapping is not a lesser-included offense of first degree sexual assault, nor is sexual assault a lesser-included offense of kidnapping; it is not impossible to commit one of these crimes without having committed the other. State v. Maeder, 229 Neb. 568, 428 N.W.2d 180 (1988).

Sections 28-313 and 28-314 define separate offenses. State v. Miller, 216 Neb. 72, 341 N.W.2d 915 (1983).

The purpose of kidnapping in every instance is to make it possible to commit some other crime. One may not erase the commission of a crime simply because, after committing it, a second crime is committed. State v. Schmidt, 213 Neb. 126, 327 N.W.2d 624 (1982).

The Nebraska kidnapping statute defines only a single criminal offense which is punishable by two different ranges of penalties depending on the treatment accorded the victim. State v. Schneckloth, Koger, and Heathman, 210 Neb. 144, 313 N.W.2d 438 (1981).

The district court did not abuse its discretion in sentencing the defendant to forty years for aiding and abetting kidnapping where sentence was well within the statutory limits, whether crime was classified as a Class IA or Class II felony, and the court had correctly considered that the victims were not voluntarily released and one victim had been raped, though defendant was not convicted of aiding and abetting the rape. United States v. Gomez, 733 F.2d 69 (8th Cir. 1984).



28-314 False imprisonment in the first degree; penalty.

(1) A person commits false imprisonment in the first degree if he or she knowingly restrains or abducts another person (a) under terrorizing circumstances or under circumstances which expose the person to the risk of serious bodily injury; or (b) with intent to hold him or her in a condition of involuntary servitude.

(2) False imprisonment in the first degree is a Class IIIA felony.

Sufficient evidence was presented from which a jury could reasonably infer that the defendant, either alone or while aiding and abetting a codefendant, intended to restrain the victim under terrorizing circumstances which exposed her to the risk of serious bodily injury. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

Sections 28-313 and 28-314 define separate offenses. State v. Miller, 216 Neb. 72, 341 N.W.2d 915 (1983).

Pursuant to subsection (1) of this section, the offense of first degree false imprisonment requires that the knowing restraint of another person be either under terrorizing circumstances, under circumstances which expose the person to the risk of serious bodily injury, or with the intent to hold the individual in a condition of involuntary servitude. None of these conditions can be accomplished without restraining the individual without legal authority. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).

Pursuant to subsection (1) of this section, the restraint required to commit the offense of first degree false imprisonment must necessarily be without legal authority. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).

Second degree false imprisonment is a lesser-included offense of first degree false imprisonment. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).

First degree false imprisonment is not a lesser-included offense of kidnapping. State v. Newman, 5 Neb. App. 291, 559 N.W.2d 764 (1997).



28-315 False imprisonment in the second degree; penalty.

(1) A person commits false imprisonment in the second degree if he knowingly restrains another person without legal authority.

(2) In any prosecution under this section, it shall be an affirmative defense that the person restrained (a) was on or in the immediate vicinity of the premises of a retail mercantile establishment and he was restrained for the purpose of investigation or questioning as to the ownership of any merchandise; and (b) was restrained in a reasonable manner and for not more than a reasonable time; and (c) was restrained to permit such investigation or questioning by a police officer, or by the owner of the mercantile establishment, his authorized employee or agent; and (d) that such police officer, owner, employee or agent had reasonable grounds to believe that the person so detained was committing or attempting to commit theft of merchandise on the premises; Provided, nothing in this section shall prohibit or restrict any person restrained pursuant to this section from maintaining any applicable civil remedy if no theft has occurred.

(3) False imprisonment in the second degree is a Class I misdemeanor.

Second degree false imprisonment is a lesser-included offense of first degree false imprisonment. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).



28-316 Violation of custody; penalty.

(1) Any person, including a natural or foster parent, who, knowing that he has no legal right to do so or, heedless in that regard, takes or entices any child under the age of eighteen years from the custody of its parent having legal custody, guardian, or other lawful custodian commits the offense of violation of custody.

(2) Except as provided in subsection (3) of this section, violation of custody is a Class II misdemeanor.

(3) Violation of custody in contravention of an order of any district or juvenile court of this state granting the custody of a child under the age of eighteen years to any person, agency, or institution, with the intent to deprive the lawful custodian of the custody of such child, is a Class IV felony.



28-317 Sexual assault; legislative intent.

It is the intent of the Legislature to enact laws dealing with sexual assault and related criminal sexual offenses which will protect the dignity of the victim at all stages of judicial process, which will insure that the alleged offender in a criminal sexual offense case have preserved the constitutionally guaranteed due process of law procedures, and which will establish a system of investigation, prosecution, punishment, and rehabilitation for the welfare and benefit of the citizens of this state as such system is employed in the area of criminal sexual offenses.



28-318 Terms, defined.

As used in sections 28-317 to 28-322.04, unless the context otherwise requires:

(1) Actor means a person accused of sexual assault;

(2) Intimate parts means the genital area, groin, inner thighs, buttocks, or breasts;

(3) Past sexual behavior means sexual behavior other than the sexual behavior upon which the sexual assault is alleged;

(4) Serious personal injury means great bodily injury or disfigurement, extreme mental anguish or mental trauma, pregnancy, disease, or loss or impairment of a sexual or reproductive organ;

(5) Sexual contact means the intentional touching of the victim's sexual or intimate parts or the intentional touching of the victim's clothing covering the immediate area of the victim's sexual or intimate parts. Sexual contact shall also mean the touching by the victim of the actor's sexual or intimate parts or the clothing covering the immediate area of the actor's sexual or intimate parts when such touching is intentionally caused by the actor. Sexual contact shall include only such conduct which can be reasonably construed as being for the purpose of sexual arousal or gratification of either party. Sexual contact shall also include the touching of a child with the actor's sexual or intimate parts on any part of the child's body for purposes of sexual assault of a child under sections 28-319.01 and 28-320.01;

(6) Sexual penetration means sexual intercourse in its ordinary meaning, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of the actor's or victim's body or any object manipulated by the actor into the genital or anal openings of the victim's body which can be reasonably construed as being for nonmedical or nonhealth purposes. Sexual penetration shall not require emission of semen;

(7) Victim means the person alleging to have been sexually assaulted;

(8) Without consent means:

(a)(i) The victim was compelled to submit due to the use of force or threat of force or coercion, or (ii) the victim expressed a lack of consent through words, or (iii) the victim expressed a lack of consent through conduct, or (iv) the consent, if any was actually given, was the result of the actor's deception as to the identity of the actor or the nature or purpose of the act on the part of the actor;

(b) The victim need only resist, either verbally or physically, so as to make the victim's refusal to consent genuine and real and so as to reasonably make known to the actor the victim's refusal to consent; and

(c) A victim need not resist verbally or physically where it would be useless or futile to do so; and

(9) Force or threat of force means (a) the use of physical force which overcomes the victim's resistance or (b) the threat of physical force, express or implied, against the victim or a third person that places the victim in fear of death or in fear of serious personal injury to the victim or a third person where the victim reasonably believes that the actor has the present or future ability to execute the threat.

1. Jury instruction

2. Sexual contact

3. Sexual penetration

1. Jury instruction

Jury instruction approved, defining cunnilingus as including licking, kissing, sucking, or otherwise fondling the sex organ of a female with the mouth or tongue. State v. Piskorski, 218 Neb. 543, 357 N.W.2d 206 (1984).

2. Sexual contact

In the context of a conviction for third degree sexual assault under section 28-320, evidence of physical contact between the defendant's penis and the victim's shin was sufficient to support a finding of "sexual contact" as defined in subdivision (5) of this section. State v. Fuller, 279 Neb. 568, 779 N.W.2d 112 (2010).

In proving sexual contact, the State need not prove sexual arousal or gratification, but only circumstances and conduct which could be construed as being for such a purpose. State v. Osborn, 241 Neb. 424, 490 N.W.2d 160 (1992).

"Sexual contact," as defined in subsection (5) of this section, is established when the State proves that defendant intentionally touched the victim's underpants in the area between the legs. State v. Andersen, 238 Neb. 32, 468 N.W.2d 617 (1991).

In proving "sexual contact," defined in subdivision (5) of this section, the State need not prove sexual arousal or gratification, but only circumstances and conduct which could be construed as being for such a purpose. State v. Berkman, 230 Neb. 163, 430 N.W.2d 310 (1988).

In proving sexual contact, as defined in subdivision (5) of this section, the State need not prove sexual arousal or gratification, but only circumstances and conduct which could be construed as being for such purpose. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

Nebraska does not criminalize sexual contact for the purpose of humiliating or degrading a person. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

The issue of intent of sexual gratification in minors must be determined on a case-by-case basis, and the fact finder must consider all the evidence, including the offender's age and maturity, before deciding whether intent can be inferred. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

Without some evidence of the child's maturity, intent, experience, or other factor indicating his or her purpose in acting, sexual ambitions must not be assigned to a child's actions. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

3. Sexual penetration

The slightest intrusion into the genital opening is sufficient to constitute penetration, and such element may be proved by either direct or circumstantial evidence. State v. Archie, 273 Neb. 612, 733 N.W.2d 513 (2007).

Penetration need not be penile to be sufficient to establish first degree sexual assault. State v. Shepard, 239 Neb. 639, 477 N.W.2d 567 (1991).

The act of fellatio constitutes a sexual penetration within the meaning of this section. State v. Gonzales, 219 Neb. 846, 366 N.W.2d 775 (1985).

The slightest penetration of the sexual organs is sufficient, if established beyond a reasonable doubt, to constitute the necessary element of penetration in a prosecution for first degree sexual assault. State v. Tatum, 206 Neb. 625, 294 N.W.2d 354 (1980).



28-319 Sexual assault; first degree; penalty.

(1) Any person who subjects another person to sexual penetration (a) without the consent of the victim, (b) who knew or should have known that the victim was mentally or physically incapable of resisting or appraising the nature of his or her conduct, or (c) when the actor is nineteen years of age or older and the victim is at least twelve but less than sixteen years of age is guilty of sexual assault in the first degree.

(2) Sexual assault in the first degree is a Class II felony. The sentencing judge shall consider whether the actor caused serious personal injury to the victim in reaching a decision on the sentence.

(3) Any person who is found guilty of sexual assault in the first degree for a second time when the first conviction was pursuant to this section or any other state or federal law with essentially the same elements as this section shall be sentenced to a mandatory minimum term of twenty-five years in prison.

1. Constitutionality

2. Defenses

3. Elements

4. Evidence

5. Force

6. Generally

7. Lesser-included offense

8. Sentencing

9. Sexual penetration

10. Miscellaneous

1. Constitutionality

A constitutional amendment adding first degree sexual assault to offenses for which bail may be denied, is constitutional and is not violative of the Fourteenth Amendment, Due Process Clause of the U.S. Constitution. Parker v. Roth, 202 Neb. 850, 278 N.W.2d 106 (1979).

Statute held to be constitutional and not violative of equal protection under the Fourteenth Amendment. Country v. Parratt, 684 F.2d 588 (8th Cir. 1982).

2. Defenses

For criminal prosecutions brought under subsection (1)(a) of this section, the trial court must instruct the jury on the defense of consent when evidence is produced which, under all of the circumstances, could reasonably be viewed by the jury as an indication of affirmative and freely given consent to sexual penetration by the alleged victim. State v. Koperski, 254 Neb. 624, 578 N.W.2d 837 (1998).

In a charge of sexual assault on a child, it is no defense that the victim engaged in active concealment or misrepresentation of age, and evidence on the issue of the victim's chastity is irrelevant and inadmissible. State v. Campbell, 239 Neb. 14, 473 N.W.2d 420 (1991).

Consent or reasonable mistake as to the age of the victim is not a defense to first degree sexual assault upon a child. State v. Navarrete, 221 Neb. 171, 376 N.W.2d 8 (1985).

3. Elements

A jury instruction on attempted first degree sexual assault is flawed if it fails to state that the defendant’s substantial step must strongly corroborate the defendant’s criminal intent or that the State must prove the defendant intended to subject the victim to sexual penetration without her consent or when she was incapable of resisting or appraising the nature of her conduct. State v. Lavalleur, 289 Neb. 102, 853 N.W.2d 203 (2014).

To find a defendant guilty of attempted first degree sexual assault, a jury must find that the defendant intended to subject the victim to penetration without consent or when the victim was incapable of resisting or appraising the nature of his or her conduct and that the defendant took a substantial step that strongly corroborated this intent. State v. Lavalleur, 289 Neb. 102, 853 N.W.2d 203 (2014).

Serious personal injury is not an element of first degree sexual assault. It is a factor that a sentencing judge shall take into consideration in imposing sentence. State v. Freeman, 267 Neb. 737, 677 N.W.2d 164 (2004).

The victim's lack of consent is not an element of the crime of sexual assault when the victim is incapable of resisting or appraising the nature of his or her conduct. State v. Rossbach, 264 Neb. 563, 650 N.W.2d 242 (2002).

Intent is not an element of first degree sexual assault as defined by subsection (1) of this section. State v. Trackwell, 244 Neb. 925, 509 N.W.2d 638 (1994).

Only in first degree sexual assault does the State have to prove that the actor subjected the victim to sexual penetration. State v. Narcisse, 231 Neb. 805, 438 N.W.2d 743 (1989).

4. Evidence

Under subsection (2) of this section, before imposition of a sentence on a defendant convicted of first degree sexual assault, a sentencing judge is not required to conduct an evidentiary hearing to determine whether the victim has sustained serious personal injury as a result of the sexual assault by the defendant; rather, concerning the question of personal injury to the victim, the judge shall consider information appropriately before the court in the sentencing process. State v. Bunner, 234 Neb. 879, 453 N.W.2d 97 (1990).

5. Force

For use of a firearm to subject a victim to sexual penetration by force or threat of force, it is only necessary that the victim be aware of the firearm's presence; that the assailant, in proximity to the firearm and knowing the firearm's location, has realistic accessibility to that firearm; and that the victim reasonably believes that the assailant will discharge the firearm to harm the victim unless the victim submits to the act of the assailant. State v. Dondlinger, 222 Neb. 741, 386 N.W.2d 866 (1986).

Removing articles of clothing from a sleeping person, physically spreading her legs, and performing nonconsenual cunnilingus is "force" sufficient to violate the statute. State v. Moeller, 1 Neb. App. 1046, 510 N.W.2d 500 (1993).

6. Generally

Cunnilingus, that is, stimulation by the tongue or lips of any part of a female's genitalia, is an act which may subject the actor to prosecution for first degree sexual assault. Once the perpetrator's lips or tongue touches any part of the female's genitalia, the act of cunnilingus is complete, irrespective of any actual penetration of the genitalia. State v. Brown, 225 Neb. 418, 405 N.W.2d 600 (1987).

Whatever basis there may have been for assuming that the common-law rule of spousal exclusion was applicable under the former rape law of this state, such assumption was effectively abrogated by the Legislature when it enacted this section. State v. Willis, 223 Neb. 844, 394 N.W.2d 648 (1986).

In a prosecution for sexual assault, the prosecutrix may testify on direct examination, if within a reasonable time under all the circumstances after the act was committed she made complaint to another, to the fact and nature of the complaint, but not as to its details. State v. Watkins, 207 Neb. 859, 301 N.W.2d 338 (1981).

It is sufficient if the victim's testimony is corroborated as to material facts and circumstances which support her testimony as to the principal facts at issue. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980); State v. Rhodes, 201 Neb. 576, 270 N.W.2d 920 (1978).

7. Lesser-included offense

A trial court is not required to sua sponte instruct on lesser-included offenses, but the trial court may do so if the evidence adduced at trial would warrant conviction of the lesser charge and the defendant has been afforded a fair notice of those lesser-included offenses. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Either the State or the defendant may request a lesser-included offense instruction where it is supported by the pleadings and the evidence. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Kidnapping is not a lesser-included offense of first degree sexual assault, nor is sexual assault a lesser-included offense of kidnapping; it is not impossible to commit one of these crimes without having committed the other. State v. Maeder, 229 Neb. 568, 428 N.W.2d 180 (1988).

Sexual assault of a child is not a lesser-included offense of first degree sexual assault of a child. State v. Putz, 11 Neb. App. 332, 650 N.W.2d 486 (2002).

Sexual assault in the second degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

Sexual assault in the third degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

8. Sentencing

Under subsection (2) of this section, before imposition of a sentence on a defendant convicted of first degree sexual assault, a sentencing judge is not required to conduct an evidentiary hearing to determine whether the victim has sustained serious personal injury as a result of the sexual assault by the defendant; rather, concerning the question of personal injury to the victim, the judge shall consider information appropriately before the court in the sentencing process. State v. Bunner, 234 Neb. 879, 453 N.W.2d 97 (1990).

A sentence of thirty-five years without the possibility of parole for first degree sexual assault, second offense, did not constitute cruel and unusual punishment. State v. Brand, 219 Neb. 402, 363 N.W.2d 516 (1985).

9. Sexual penetration

When a defendant is charged with first degree sexual assault under this section, the issue is not whether the defendant had sexual intercourse with the victim; rather, the issue is whether the defendant achieved even the slightest penetration. State v. Faatz, 234 Neb. 796, 452 N.W.2d 751 (1990).

Only in first degree sexual assault does the State have to prove that the actor subjected the victim to sexual penetration. State v. Narcisse, 231 Neb. 805, 438 N.W.2d 743 (1989).

10. Miscellaneous

Attempted first degree sexual assault on a child is a crime in Nebraska. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

First degree sexual assault under subsection (1)(a) of this section is a general intent crime. State v. Sutton, 16 Neb. App. 287, 741 N.W.2d 713 (2008).

Whether expert testimony is required to prove that a victim is physically or mentally incapable of consenting to or appraising the nature of the sexual contact is to be determined on a case-by-case basis; it was not required when a psychotherapist who specialized in treating sexually abused children used his training and experience to abuse his stepdaughters. State v. Collins, 7 Neb. App. 187, 583 N.W.2d 341 (1998).



28-319.01 Sexual assault of a child; first degree; penalty.

(1) A person commits sexual assault of a child in the first degree:

(a) When he or she subjects another person under twelve years of age to sexual penetration and the actor is at least nineteen years of age or older; or

(b) When he or she subjects another person who is at least twelve years of age but less than sixteen years of age to sexual penetration and the actor is twenty-five years of age or older.

(2) Sexual assault of a child in the first degree is a Class IB felony with a mandatory minimum sentence of fifteen years in prison for the first offense.

(3) Any person who is found guilty of sexual assault of a child in the first degree under this section and who has previously been convicted (a) under this section, (b) under section 28-319 of first degree or attempted first degree sexual assault, (c) under section 28-320.01 before July 14, 2006, of sexual assault of a child or attempted sexual assault of a child, (d) under section 28-320.01 on or after July 14, 2006, of sexual assault of a child in the second or third degree or attempted sexual assault of a child in the second or third degree, or (e) in any other state or federal court under laws with essentially the same elements as this section, section 28-319, or section 28-320.01 as it existed before, on, or after July 14, 2006, shall be guilty of a Class IB felony with a mandatory minimum sentence of twenty-five years in prison.

(4) In any prosecution under this section, the age of the actor shall be an essential element of the offense that must be proved beyond a reasonable doubt.

For purposes of the authorized limits of an indeterminate sentence, both "mandatory minimum" as used in subsection (2) of this section and "minimum" as used in section 28-105 in regard to a Class IB felony mean the lowest authorized minimum term of the indeterminate sentence. State v. Russell, 291 Neb. 33, 863 N.W.2d 813 (2015).

The mandatory minimum sentence required by subsection (2) of this section affects both probation and parole: Probation is not authorized, and the offender will not receive any good time credit until the full amount of the mandatory minimum term of imprisonment has been served. State v. Russell, 291 Neb. 33, 863 N.W.2d 813 (2015).

The range of penalties for sexual assault of a child in the first degree, first offense, under subsection (2) of this section, is 15 years' to life imprisonment. State v. Russell, 291 Neb. 33, 863 N.W.2d 813 (2015).



28-320 Sexual assault; second or third degree; penalty.

(1) Any person who subjects another person to sexual contact (a) without consent of the victim, or (b) who knew or should have known that the victim was physically or mentally incapable of resisting or appraising the nature of his or her conduct is guilty of sexual assault in either the second degree or third degree.

(2) Sexual assault shall be in the second degree and is a Class IIA felony if the actor shall have caused serious personal injury to the victim.

(3) Sexual assault shall be in the third degree and is a Class I misdemeanor if the actor shall not have caused serious personal injury to the victim.

1. Elements

2. Generally

3. Jury instructions

4. Lesser-included offense

5. Sexual contact

1. Elements

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).

This section requires only that the state prove that the sexual contact took place and that the actor knew or should have known that the victim was mentally or physically incapable of resisting the actor's aggressions. In re Interest of J.M., 223 Neb. 609, 391 N.W.2d 146 (1986).

2. Generally

It is sufficient if the victim's testimony is corroborated as to material facts and circumstances which support her testimony as to the principal facts at issue. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980); State v. Rhodes, 201 Neb. 576, 270 N.W.2d 920 (1978).

3. Jury instructions

Trial court erred in instructing jury on second degree sexual assault. State v. Beermann, 231 Neb. 380, 436 N.W.2d 499 (1989).

4. Lesser-included offense

Third degree sexual assault is not a lesser-included offense of attempted first degree sexual assault. State v. Swoopes, 223 Neb. 914, 395 N.W.2d 500 (1986).

Third degree sexual assault is a lesser-included offense of second degree sexual assault. State v. Schwartz, 219 Neb. 833, 366 N.W.2d 766 (1985).

Sexual assault in the second degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

Sexual assault in the third degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

5. Sexual contact

In the context of a conviction for third degree sexual assault under this section, evidence of physical contact between the defendant's penis and the victim's shin was sufficient to support a finding of "sexual contact" as defined in section 28-318(5). State v. Fuller, 279 Neb. 568, 779 N.W.2d 112 (2010).

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).



28-320.01 Sexual assault of a child; second or third degree; penalties.

(1) A person commits sexual assault of a child in the second or third degree if he or she subjects another person fourteen years of age or younger to sexual contact and the actor is at least nineteen years of age or older.

(2) Sexual assault of a child is in the second degree if the actor causes serious personal injury to the victim. Sexual assault of a child in the second degree is a Class II felony for the first offense.

(3) Sexual assault of a child is in the third degree if the actor does not cause serious personal injury to the victim. Sexual assault of a child in the third degree is a Class IIIA felony for the first offense.

(4) Any person who is found guilty of second degree sexual assault of a child under this section and who has previously been convicted (a) under this section, (b) under section 28-319 of first degree or attempted first degree sexual assault, (c) under section 28-319.01 for first degree or attempted first degree sexual assault of a child, or (d) in any other state or federal court under laws with essentially the same elements as this section, section 28-319, or section 28-319.01 shall be guilty of a Class IC felony and shall be sentenced to a mandatory minimum term of twenty-five years in prison.

(5) Any person who is found guilty of third degree sexual assault of a child under this section and who has previously been convicted (a) under this section, (b) under section 28-319 of first degree or attempted first degree sexual assault, (c) under section 28-319.01 for first degree or attempted first degree sexual assault of a child, or (d) in any other state or federal court under laws with essentially the same elements as this section, section 28-319, or section 28-319.01 shall be guilty of a Class IC felony.

The exact date of the commission of an offense is not a substantive element of first, second, or third degree sexual assault of a child. State v. Samayoa, 292 Neb. 334, 873 N.W.2d 449 (2015).

As used in this section, the phrase, "fourteen years of age or younger" designates persons whose age is less than or under fourteen years, and also designates persons who have reached and passed their fourteenth birthday but have not reached their fifteenth birthday. State v. Carlson, 223 Neb. 874, 394 N.W.2d 669 (1986).

Sexual assault of a child is not a lesser-included offense of first degree sexual assault of a child. State v. Putz, 11 Neb. App. 332, 650 N.W.2d 486 (2002).



28-320.02 Sexual assault; use of electronic communication device; prohibited acts; penalties.

(1) No person shall knowingly solicit, coax, entice, or lure (a) a child sixteen years of age or younger or (b) a peace officer who is believed by such person to be a child sixteen years of age or younger, by means of an electronic communication device as that term is defined in section 28-833, to engage in an act which would be in violation of section 28-319, 28-319.01, or 28-320.01 or subsection (1) or (2) of section 28-320. A person shall not be convicted of both a violation of this subsection and a violation of section 28-319, 28-319.01, or 28-320.01 or subsection (1) or (2) of section 28-320 if the violations arise out of the same set of facts or pattern of conduct and the individual solicited, coaxed, enticed, or lured under this subsection is also the victim of the sexual assault under section 28-319, 28-319.01, or 28-320.01 or subsection (1) or (2) of section 28-320.

(2) A person who violates this section is guilty of a Class ID felony. If a person who violates this section has previously been convicted of a violation of this section or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-813.01, 28-833, 28-1463.03, or 28-1463.05 or subsection (1) or (2) of section 28-320, the person is guilty of a Class IC felony.

Subsection (1) of this section does not criminalize an attempt to commit one of the specified crimes. Instead, it unambiguously criminalizes the persuasion itself. Because this section is focused on persuading a child to engage in an illegal sexual act, the relevant time for determining whether the encouraged sexual act was illegal will generally be when the defendant was engaged in the persuasion. Depending upon the substance of the persuasion, however, this may not always be true. But where the facts did not warrant requiring further proof of the defendant's intent to commit an illegal sexual act, the State was not required to prove that he took a substantial step toward committing such act. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

This section does not implicate speech regarding otherwise legal activity; it targets only speech used for the purpose of enticing a child to engage in illegal sexual conduct, and such speech is not protected by the First Amendment. State v. Rung, 278 Neb. 855, 774 N.W.2d 621 (2009).

Under the former law, a person was guilty of a Class IIIA felony where a person knowingly solicits, coaxes, entices, or lures (1) a child 16 years of age or younger or (2) a peace officer who is believed by such person to be a child 16 years of age or younger, by means of a computer as that term is defined in section 28-1343, to engage in a sexual act. State v. Atchison, 15 Neb. App. 422, 730 N.W.2d 115 (2007).



28-321 Repealed. Laws 2009, LB 97, § 36.



28-322 Sexual abuse of an inmate or parolee; terms, defined.

For purposes of sections 28-322 to 28-322.03:

(1) Inmate or parolee means any individual confined in a facility operated by the Department of Correctional Services or a city or county correctional or jail facility or under parole supervision; and

(2) Person means (a) an individual employed by the Department of Correctional Services or by the Office of Parole Administration, including any individual working in central administration of the department, any individual working under contract with the department, and any individual, other than an inmate's spouse, to whom the department has authorized or delegated control over an inmate or an inmate's activities, (b) an individual employed by a city or county correctional or jail facility, including any individual working in central administration of the city or county correctional or jail facility, any individual working under contract with the city or county correctional or jail facility, and any individual, other than an inmate's spouse, to whom the city or county correctional or jail facility has authorized or delegated control over an inmate or an inmate's activities, and (c) an individual employed by the Office of Probation Administration who performs official duties within any facility operated by the Department of Correctional Services or a city or county correctional or jail facility.

The control requirement in this section applies only to those nonemployees or noncontractors to whom the Department of Correctional Services has authorized or delegated control over an inmate or an inmate’s activities. State v. Loyuk, 289 Neb. 967, 857 N.W.2d 833 (2015).



28-322.01 Sexual abuse of an inmate or parolee.

A person commits the offense of sexual abuse of an inmate or parolee if such person subjects an inmate or parolee to sexual penetration or sexual contact as those terms are defined in section 28-318. It is not a defense to a charge under this section that the inmate or parolee consented to such sexual penetration or sexual contact.



28-322.02 Sexual abuse of an inmate or parolee in the first degree; penalty.

Any person who subjects an inmate or parolee to sexual penetration is guilty of sexual abuse of an inmate or parolee in the first degree. Sexual abuse of an inmate or parolee in the first degree is a Class IIA felony.

As used in this section, the word "subject" means to cause to undergo the action of something specified. State v. Loyuk, 289 Neb. 967, 857 N.W.2d 833 (2015).



28-322.03 Sexual abuse of an inmate or parolee in the second degree; penalty.

Any person who subjects an inmate or parolee to sexual contact is guilty of sexual abuse of an inmate or parolee in the second degree. Sexual abuse of an inmate or parolee in the second degree is a Class IIIA felony.



28-322.04 Sexual abuse of a protected individual; penalties.

(1) For purposes of this section:

(a) Person means an individual employed by the Department of Health and Human Services and includes, but is not limited to, any individual working in central administration or regional service areas or facilities of the department and any individual to whom the department has authorized or delegated control over a protected individual or a protected individual's activities, whether by contract or otherwise; and

(b) Protected individual means an individual in the care or custody of the department.

(2) A person commits the offense of sexual abuse of a protected individual if the person subjects a protected individual to sexual penetration or sexual contact as those terms are defined in section 28-318. It is not a defense to a charge under this section that the protected individual consented to such sexual penetration or sexual contact.

(3) Any person who subjects a protected individual to sexual penetration is guilty of sexual abuse of a protected individual in the first degree. Sexual abuse of a protected individual in the first degree is a Class IIA felony.

(4) Any person who subjects a protected individual to sexual contact is guilty of sexual abuse of a protected individual in the second degree. Sexual abuse of a protected individual in the second degree is a Class IIIA felony.



28-322.05 Repealed. Laws 2015, LB 292, § 9.



28-323 Domestic assault; penalties.

(1) A person commits the offense of domestic assault in the third degree if he or she:

(a) Intentionally and knowingly causes bodily injury to his or her intimate partner;

(b) Threatens an intimate partner with imminent bodily injury; or

(c) Threatens an intimate partner in a menacing manner.

(2) A person commits the offense of domestic assault in the second degree if he or she intentionally and knowingly causes bodily injury to his or her intimate partner with a dangerous instrument.

(3) A person commits the offense of domestic assault in the first degree if he or she intentionally and knowingly causes serious bodily injury to his or her intimate partner.

(4) Violation of subdivision (1)(a) or (b) of this section is a Class I misdemeanor, except that for any subsequent violation of subdivision (1)(a) or (b) of this section, any person so offending is guilty of a Class IIIA felony.

(5) Violation of subdivision (1)(c) of this section is a Class I misdemeanor.

(6) Violation of subsection (2) of this section is a Class IIIA felony, except that for any second or subsequent violation of such subsection, any person so offending is guilty of a Class IIA felony.

(7) Violation of subsection (3) of this section is a Class IIA felony, except that for any second or subsequent violation under such subsection, any person so offending is guilty of a Class II felony.

(8) For purposes of this section, intimate partner means a spouse; a former spouse; persons who have a child in common whether or not they have been married or lived together at any time; and persons who are or were involved in a dating relationship. For purposes of this subsection, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement, but does not include a casual relationship or an ordinary association between persons in a business or social context.

Multiple counts of third degree domestic assault under this section are not the "same offense" for double jeopardy purposes if a break occurred between the alleged assaults that allowed the defendant to form anew the required criminal intent. State v. Kleckner, 291 Neb. 539, 867 N.W.2d 273 (2015).

Pursuant to this section, the defendant and the victim were in a dating relationship and the victim was the defendant's "intimate partner," where their relationship began as casual or social, but progressed into a more serious relationship, their families considered them to be dating and each other's girlfriend or boyfriend, and the altercation was precipitated by the victim's concerns that the defendant was cheating on her by dating other girls. State v. Gay, 18 Neb. App. 163, 778 N.W.2d 494 (2009).



28-324 Robbery; penalty.

(1) A person commits robbery if, with the intent to steal, he forcibly and by violence, or by putting in fear, takes from the person of another any money or personal property of any value whatever.

(2) Robbery is a Class II felony.

Whether a person intends to destroy, abandon, or gift property to another, there is an "intent to steal" under this section if such property was taken with the intention of permanently depriving the owner of it. State v. Barfield, 272 Neb. 502, 723 N.W.2d 303 (2006).

The crime of being an accessory to a felony, as defined in section 28-204, is not a lesser-included offense of the crime of robbery. State v. Arthaloney, 230 Neb. 819, 433 N.W.2d 545 (1989).

If the sight of a weapon, whether it is operative or not, instills fear in the victim, that is sufficient under subsection (1) of this section. State v. Propst, 228 Neb. 722, 424 N.W.2d 136 (1988).

Robbery of contraband may be subject to the penal sanction of this section. State v. Dwyer, 226 Neb. 340, 411 N.W.2d 341 (1987).

Under the statute, a robbery is committed when property is taken from a person through the use of force, violence, or intimidation; however, the taking is sufficient if the property is taken from the individual's personal presence, protection, or control. It need not be taken from the person himself. State v. Sutton, 220 Neb. 128, 368 N.W.2d 492 (1985).

Where information charging an individual with robbery contains the name "McDonald's Restaurant" as the name of the person robbed, it is not of such a fundamental character as to make the indictment wholly invalid and, as such, objection to it was waived by the defendant's plea. State v. Coleman, 209 Neb. 823, 311 N.W.2d 911 (1981).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

Evidence of a defendant's fingerprints has probative value; and it is for the jury to determine, in light of all other evidence, whether such evidence permits an inference to be drawn that beyond a reasonable doubt defendant was the person who committed the offense in question. State v. Pena, 208 Neb. 250, 302 N.W.2d 735 (1981).

In a case where defendant repeatedly sexually assaulted his victim and, during a pause in the assaults, took money from her purse when it was not in the immediate control of the victim, the factfinder was permitted to infer that the necessary elements of force and intent were present and to find the defendant guilty of robbery. State v. Welchel, 207 Neb. 337, 299 N.W.2d 155 (1980).



28-325 Abortion; declaration of purpose.

The Legislature hereby finds and declares:

(1) That the following provisions were motivated by the legislative intrusion of the United States Supreme Court by virtue of its decision removing the protection afforded the unborn. Sections 28-325 to 28-345 are in no way to be construed as legislatively encouraging abortions at any stage of unborn human development, but are rather an expression of the will of the people of the State of Nebraska and the members of the Legislature to provide protection for the life of the unborn child whenever possible;

(2) That the members of the Legislature expressly deplore the destruction of the unborn human lives which has and will occur in Nebraska as a consequence of the United States Supreme Court's decision on abortion of January 22, 1973;

(3) That it is in the interest of the people of the State of Nebraska that every precaution be taken to insure the protection of every viable unborn child being aborted, and every precaution be taken to provide life-supportive procedures to insure the unborn child its continued life after its abortion;

(4) That currently this state is prevented from providing adequate legal remedies to protect the life, health, and welfare of pregnant women and unborn human life;

(5) That it is in the interest of the people of the State of Nebraska to maintain accurate statistical data to aid in providing proper maternal health regulations and education;

(6) That the existing standard of care for preabortion screening and counseling is not always adequate to protect the health needs of women;

(7) That clarifying the minimum standard of care for preabortion screening and counseling in statute is a practical means of protecting the well-being of women and may better ensure that abortion doctors are sufficiently aware of each patient's risk profile so they may give each patient a well-informed medical opinion regarding her unique case; and

(8) That providing right to redress against nonphysicians who perform illegal abortions or encourage self-abortions is an important means of protecting women's health.



28-326 Terms, defined.

For purposes of sections 28-325 to 28-345, unless the context otherwise requires:

(1) Abortion means the use or prescription of any instrument, medicine, drug, or other substance or device intentionally to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child, and which causes the premature termination of the pregnancy;

(2) Complications associated with abortion means any adverse physical, psychological, or emotional reaction that is reported in a peer-reviewed journal to be statistically associated with abortion such that there is less than a five percent probability (P < .05) that the result is due to chance;

(3) Conception means the fecundation of the ovum by the spermatozoa;

(4) Emergency situation means that condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial impairment of a major bodily function;

(5) Hospital means those institutions licensed by the Department of Health and Human Services pursuant to the Health Care Facility Licensure Act;

(6) Negligible risk means a risk that a reasonable person would consider to be immaterial to a decision to undergo an elective medical procedure;

(7) Partial-birth abortion means an abortion procedure in which the person performing the abortion partially delivers vaginally a living unborn child before killing the unborn child and completing the delivery. For purposes of this subdivision, the term partially delivers vaginally a living unborn child before killing the unborn child means deliberately and intentionally delivering into the vagina a living unborn child, or a substantial portion thereof, for the purpose of performing a procedure that the person performing such procedure knows will kill the unborn child and does kill the unborn child;

(8) Physician means any person licensed to practice medicine in this state as provided in the Uniform Credentialing Act;

(9) Pregnant means that condition of a woman who has unborn human life within her as the result of conception;

(10) Probable gestational age of the unborn child means what will with reasonable probability, in the judgment of the physician, be the gestational age of the unborn child at the time the abortion is planned to be performed;

(11) Risk factor associated with abortion means any factor, including any physical, psychological, emotional, demographic, or situational factor, for which there is a statistical association with one or more complications associated with abortion such that there is less than a five percent probability (P < .05) that such statistical association is due to chance. Such information on risk factors shall have been published in any peer-reviewed journals indexed by the United States National Library of Medicine's search services (PubMed or MEDLINE) or in any journal included in the Thomson Reuters Scientific Master Journal List not less than twelve months prior to the day preabortion screening was provided;

(12) Self-induced abortion means any abortion or menstrual extraction attempted or completed by a pregnant woman on her own body;

(13) Ultrasound means the use of ultrasonic waves for diagnostic or therapeutic purposes, specifically to monitor an unborn child;

(14) Viability means that stage of human development when the unborn child is potentially able to live more than merely momentarily outside the womb of the mother by natural or artificial means; and

(15) Woman means any female human being whether or not she has reached the age of majority.

Sections 28-326(8), 28-327, 28-333, and 28-343 (1979) regulating abortion were unconstitutional. Womens Services, P.C. v. Thone, 690 F.2d 667 (8th Cir. 1982).

The portions of this statute which require that a woman seeking an abortion indicate in writing that she has been advised of possible alternatives to abortion and of the abortion procedures to be used, does not unduly burden either the woman's decisionmaking process or her obtaining an abortion and, in view of the state's interest in having the information conveyed, the sections are constitutional. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).

This section, as far as it requires a woman seeking an abortion to indicate that she has been advised of the reasonably possible medical and mental consequences resulting from an abortion, pregnancy, and childbirth, gives a person of ordinary intelligence fair notice as to the subject matter of the statute and is not void for vagueness. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).



28-327 Abortion; voluntary and informed consent required; exception.

No abortion shall be performed except with the voluntary and informed consent of the woman upon whom the abortion is to be performed. Except in the case of an emergency situation, consent to an abortion is voluntary and informed only if:

(1) The woman is told the following by the physician who is to perform the abortion, by the referring physician, or by a physician assistant or registered nurse licensed under the Uniform Credentialing Act who is an agent of either physician, at least twenty-four hours before the abortion:

(a) The particular medical risks associated with the particular abortion procedure to be employed including, when medically accurate, the risks of infection, hemorrhage, perforated uterus, danger to subsequent pregnancies, and infertility;

(b) The probable gestational age of the unborn child at the time the abortion is to be performed;

(c) The medical risks associated with carrying her child to term; and

(d) That she cannot be forced or required by anyone to have an abortion and is free to withhold or withdraw her consent for an abortion.

The person providing the information specified in this subdivision to the person upon whom the abortion is to be performed shall be deemed qualified to so advise and provide such information only if, at a minimum, he or she has had training in each of the following subjects: Sexual and reproductive health; abortion technology; contraceptive technology; short-term counseling skills; community resources and referral; and informed consent. The physician or the physician's agent may provide this information by telephone without conducting a physical examination or tests of the patient, in which case the information required to be supplied may be based on facts supplied by the patient and whatever other relevant information is reasonably available to the physician or the physician's agent;

(2) The woman is informed by telephone or in person, by the physician who is to perform the abortion, by the referring physician, or by an agent of either physician, at least twenty-four hours before the abortion:

(a) The name of the physician who will perform the abortion;

(b) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care;

(c) That the father is liable to assist in the support of her child, even in instances in which the father has offered to pay for the abortion;

(d) That she has the right to review the printed materials described in section 28-327.01. The physician or his or her agent shall orally inform the woman that the materials have been provided by the Department of Health and Human Services and that they describe the unborn child and list agencies which offer alternatives to abortion. If the woman chooses to review the materials, they shall either be given to her at least twenty-four hours before the abortion or mailed to her at least seventy-two hours before the abortion by certified mail, restricted delivery to addressee, which means the postal employee can only deliver the mail to the addressee. The physician and his or her agent may disassociate themselves from the materials and may comment or refrain from commenting on them as they choose; and

(e) That she has the right to request a comprehensive list, compiled by the Department of Health and Human Services, of health care providers, facilities, and clinics that offer to have ultrasounds performed by a person at least as qualified as a registered nurse licensed under the Uniform Credentialing Act, including and specifying those that offer to perform such ultrasounds free of charge. The list shall be arranged geographically and shall include the name, address, hours of operation, and telephone number of each entity. If requested by the woman, the physician who is to perform the abortion, the referring physician, or his or her agent shall provide such a list as compiled by the department;

(3) If an ultrasound is used prior to the performance of an abortion, the physician who is to perform the abortion, the referring physician, or a physician assistant or registered nurse licensed under the Uniform Credentialing Act who is an agent of either physician, or any qualified agent of either physician, shall:

(a) Perform an ultrasound of the woman's unborn child of a quality consistent with standard medical practice in the community at least one hour prior to the performance of the abortion;

(b) Simultaneously display the ultrasound images so that the woman may choose to view the ultrasound images or not view the ultrasound images. The woman shall be informed that the ultrasound images will be displayed so that she is able to view them. Nothing in this subdivision shall be construed to require the woman to view the displayed ultrasound images; and

(c) If the woman requests information about the displayed ultrasound image, her questions shall be answered. If she requests a detailed, simultaneous, medical description of the ultrasound image, one shall be provided that includes the dimensions of the unborn child, the presence of cardiac activity, if present and viewable, and the presence of external members and internal organs, if present and viewable;

(4) At least one hour prior to the performance of an abortion, a physician, psychiatrist, psychologist, mental health practitioner, physician assistant, registered nurse, or social worker licensed under the Uniform Credentialing Act has:

(a) Evaluated the pregnant woman to identify if the pregnant woman had the perception of feeling pressured or coerced into seeking or consenting to an abortion;

(b) Evaluated the pregnant woman to identify the presence of any risk factors associated with abortion;

(c) Informed the pregnant woman and the physician who is to perform the abortion of the results of the evaluation in writing. The written evaluation shall include, at a minimum, a checklist identifying both the positive and negative results of the evaluation for each risk factor associated with abortion and both the licensed person's written certification and the woman's written certification that the pregnant woman was informed of the risk factors associated with abortion as discussed; and

(d) Retained a copy of the written evaluation results in the pregnant woman's permanent record;

(5) If any risk factors associated with abortion were identified, the pregnant woman was informed of the following in such manner and detail that a reasonable person would consider material to a decision of undergoing an elective medical procedure:

(a) Each complication associated with each identified risk factor; and

(b) Any quantifiable risk rates whenever such relevant data exists;

(6) The physician performing the abortion has formed a reasonable medical judgment, documented in the permanent record, that:

(a) The preponderance of statistically validated medical studies demonstrates that the physical, psychological, and familial risks associated with abortion for patients with risk factors similar to the patient's risk factors are negligible risks;

(b) Continuance of the pregnancy would involve risk of injury to the physical or mental health of the pregnant woman greater than if the pregnancy were terminated by induced abortion; or

(c) Continuance of the pregnancy would involve less risk of injury to the physical or mental health of the pregnant woman than if the pregnancy were terminated by an induced abortion;

(7) The woman certifies in writing, prior to the abortion, that:

(a) The information described in subdivisions (1) and (2)(a), (b), and (c) of this section has been furnished her;

(b) She has been informed of her right to review the information referred to in subdivision (2)(d) of this section; and

(c) The requirements of subdivision (3) of this section have been performed if an ultrasound is performed prior to the performance of the abortion; and

(8) Prior to the performance of the abortion, the physician who is to perform the abortion or his or her agent receives a copy of the written certification prescribed by subdivision (7) of this section. The physician or his or her agent shall retain a copy of the signed certification form in the woman's medical record.

This section does not create an independent cause of action under section 25-206. The right of action for violation of this section is "against the person who performed the abortion or attempted to perform the abortion." Hill v. Women's Med. Ctr. of Neb., 254 Neb. 827, 580 N.W.2d 102 (1998).

Sections 28-326(8), 28-327, 28-333, and 28-343 (1979) regulating abortion were unconstitutional. Womens Services, P.C. v. Thone, 690 F.2d 667 (8th Cir. 1982).

The interest of the state in having women who seek abortions make a thoughtful decision after receiving certain information, while legitimate, is not sufficiently compelling to justify the substantial burden imposed by the requirement of a forty-eight hour wait between the expression of informed consent and the performance of the abortion. Therefor, sections 28-327 and 28-328 (1979) imposing the waiting period are unconstitutional and their implementation is permanently enjoined. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).



28-327.01 Department of Health and Human Services; printed materials; duties; availability; Internet web site information.

(1) The Department of Health and Human Services shall cause to be published the following easily comprehensible printed materials:

(a) Geographically indexed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth, and while the child is dependent, including adoption agencies and agencies and services for prevention of unintended pregnancies, which materials shall include a comprehensive list of the agencies available, a description of the services they offer, and a description of the manner, including telephone numbers and addresses in which such agencies may be contacted or printed materials including a toll-free, twenty-four-hour-a-day telephone number which may be called to orally obtain such a list and description of agencies in the locality of the caller and of the services they offer;

(b) Materials designed to inform the woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a woman can be known to be pregnant to full term, including pictures or drawings representing the development of unborn children at the two-week gestational increments, and any relevant information on the possibility of the unborn child's survival. Any such pictures or drawings shall contain the dimensions of the unborn child and shall be realistic and appropriate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages. The materials shall also contain objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each such procedure, the possible detrimental psychological effects of abortion, the medical risks commonly associated with abortion, and the medical risks commonly associated with carrying a child to term; and

(c) A comprehensive list of health care providers, facilities, and clinics that offer to have ultrasounds performed by a person at least as qualified as a registered nurse licensed under the Uniform Credentialing Act, including and specifying those that offer to perform such ultrasounds free of charge. The list shall be arranged geographically and shall include the name, address, hours of operation, and telephone number of each entity.

(2) The printed materials shall be printed in a typeface large enough to be clearly legible.

(3) The printed materials required under this section shall be available from the department upon the request by any person, facility, or hospital for an amount equal to the cost incurred by the department to publish the materials.

(4) The Department of Health and Human Services shall make available on its Internet web site a printable publication of geographically indexed materials designed to inform the woman of public and private agencies with services available to assist a woman with mental health concerns, following a risk factor evaluation. Such services shall include, but not be limited to, outpatient and crisis intervention services and crisis hotlines. The materials shall include a comprehensive list of the agencies available, a description of the services offered, and a description of the manner in which such agencies may be contacted, including addresses and telephone numbers of such agencies, as well as a toll-free, twenty-four-hour-a-day telephone number to be provided by the department which may be called to orally obtain the names of the agencies and the services they provide in the locality of the woman. The department shall update the publication as necessary.



28-327.02 Abortion; emergency situation; physician; duties.

When an emergency situation compels the performance of an abortion, the physician shall inform the woman, prior to the abortion if possible, of the medical indications supporting his or her judgment that an abortion is necessary to avert her death or to avert substantial impairment of a major bodily function.



28-327.03 Civil liability; limitation.

No civil liability for failure to comply with subdivision (2)(d) of section 28-327 or that portion of subdivision (7) of such section requiring a written certification that the woman has been informed of her right to review the information referred to in subdivision (2)(d) of such section may be imposed unless the Department of Health and Human Services has published and made available the printed materials at the time the physician or his or her agent is required to inform the woman of her right to review them.



28-327.04 Civil cause of action; authorized; evidence of professional negligence; attorney's fee.

Any person upon whom an abortion has been performed or attempted in violation of section 28-327 or the parent or guardian of a minor upon whom an abortion has been performed or attempted in violation of such section shall have a right to maintain a civil cause of action against the person who performed the abortion or attempted to perform the abortion. A violation of subdivision (1), (2), (3), (7), or (8) of section 28-327 shall be prima facie evidence of professional negligence. The written certifications prescribed by subdivisions (4) and (7) of section 28-327 signed by the person upon whom an abortion has been performed or attempted shall constitute and create a rebuttable presumption of full compliance with all provisions of section 28-327 in favor of the physician who performed or attempted to perform the abortion, the referring physician, or the agent of either physician. The written certification shall be admissible as evidence in the cause of action for professional negligence or in any criminal action. If judgment is rendered in favor of the plaintiff in any such action, the court shall also render judgment for a reasonable attorney's fee in favor of the plaintiff against the defendant.



28-327.05 Civil action; anonymity of woman; procedures.

In every civil action brought pursuant to section 28-327.04, the court shall rule whether the anonymity of any woman upon whom an abortion is performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion by a party or on its own motion, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an abortion has been performed or attempted, anyone given standing under section 28-327.04 who brings a civil action under such section shall do so under a pseudonym. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.



28-327.06 Waiver of evaluations and notices; void and unenforceable.

Any waiver of the evaluations and notices provided for in subdivision (4) of section 28-327 is void and unenforceable.



28-327.07 Damages.

In addition to whatever remedies are available under the common or statutory laws of this state, the intentional, knowing, or negligent failure to comply with the requirements of section 28-327 shall provide a basis for the following damages:

(1) The award of reasonable costs and attorney's fees; and

(2) A recovery for the pregnant woman for the wrongful death of her unborn child under section 30-809 upon proving by a preponderance of evidence that the physician knew or should have known that the pregnant woman's consent was either not fully informed or not fully voluntary pursuant to section 28-327.



28-327.08 Action for civil remedies.

Any action for civil remedies based on a failure to comply with the requirements of section 28-327 shall be commenced in accordance with section 25-222 or 44-2828.



28-327.09 Minor; burden of proof.

If a physician performed an abortion on a pregnant woman who is a minor without providing the information required in section 28-327 to the pregnant woman's parent or legal guardian, then the physician bears the burden of proving that the pregnant woman was capable of independently evaluating the information given to her.



28-327.10 Time requirement.

Except in the case of an emergency situation, if a pregnant woman is provided with the information required by section 28-327 less than twenty-four hours before her scheduled abortion, the physician shall bear the burden of proving that the pregnant woman had sufficient reflection time, given her age, maturity, emotional state, and mental capacity, to comprehend and consider such information.



28-327.11 Civil action; rebuttable presumption; noneconomic damages; expert witness; physician deemed transacting business; affirmative defense; additional remedies.

In a civil action involving section 28-327, the following shall apply:

(1) In determining the liability of the physician and the validity of the consent of a pregnant woman, the failure to comply with the requirements of section 28-327 shall create a rebuttable presumption that the pregnant woman would not have undergone the recommended abortion had section 28-327 been complied with by the physician;

(2) The absence of physical injury shall not preclude an award of noneconomic damages including pain, suffering, inconvenience, mental suffering, emotional distress, psychological trauma, loss of society or companionship, loss of consortium, injury to reputation, or humiliation associated with the abortion;

(3) The fact that a physician does not perform elective abortions or has not performed elective abortions in the past shall not automatically disqualify such physician from being an expert witness. A licensed obstetrician or family practitioner who regularly assists pregnant women in resolving medical matters related to pregnancy may be qualified to testify as an expert on the screening, counseling, management, and treatment of pregnancies;

(4) Any physician advertising services in this state shall be deemed to be transacting business in this state pursuant to section 25-536 and shall be subject to the provisions of section 28-327;

(5) It shall be an affirmative defense to an allegation of inadequate disclosure under the requirements of section 28-327 that the defendant omitted the contested information because statistically validated surveys of the general population of women of reproductive age, conducted within the three years before or after the contested abortion, demonstrate that less than five percent of women would consider the contested information to be relevant to an abortion decision; and

(6) In addition to the other remedies available under the common or statutory law of this state, a woman or her survivors shall have a cause of action for reckless endangerment against any person, other than a physician or pharmacist licensed under the Uniform Credentialing Act, who attempts or completes an abortion on the pregnant woman or aids or abets the commission of a self-induced abortion. Proof of injury shall not be required to recover an award, including reasonable costs and attorney's fees, for wrongful death under this subdivision.



28-327.12 Statute of limitations; tolled; section, how construed; violations; how treated.

(1) In the event that any portion of section 28-327 is enjoined and subsequently upheld, the statute of limitations for filing a civil suit under section 28-327 shall be tolled during the period for which the injunction is pending and for two years thereafter.

(2) Nothing in section 28-327 shall be construed as defining a standard of care for any medical procedure other than an induced abortion.

(3) A violation of subdivision (4), (5), or (6) of section 28-327 shall not provide grounds for any criminal action or disciplinary action against or revocation of a license to practice medicine and surgery pursuant to the Uniform Credentialing Act.



28-328 Partial-birth abortion; prohibition; violation; penalties.

(1) No partial-birth abortion shall be performed in this state, unless such procedure is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(2) The intentional and knowing performance of an unlawful partial-birth abortion in violation of subsection (1) of this section is a Class III felony.

(3) No woman upon whom an unlawful partial-birth abortion is performed shall be prosecuted under this section or for conspiracy to violate this section.

(4) The intentional and knowing performance of an unlawful partial-birth abortion shall result in the automatic suspension and revocation of an attending physician's license to practice medicine in Nebraska by the Division of Public Health pursuant to sections 38-177 to 38-1,102.

(5) Upon the filing of criminal charges under this section by the Attorney General or a county attorney, the Attorney General shall also file a petition to suspend and revoke the attending physician's license to practice medicine pursuant to section 38-186. A hearing on such administrative petition shall be set in accordance with section 38-188. At such hearing, the attending physician shall have the opportunity to present evidence that the physician's conduct was necessary to save the life of a mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. A defendant against whom criminal charges are brought under this section may bring a motion to delay the beginning of the trial until after the entry of an order by the Director of Public Health pursuant to section 38-196. The findings of the director as to whether the attending physician's conduct was necessary to save the life of a mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, shall be admissible in the criminal proceedings brought pursuant to this section.

Section declared unconstitutional, Stenberg v. Carhart. 530 U.S. 914 (2000).



28-329 Abortion; when not to be performed.

No abortion shall be performed after the time at which, in the sound medical judgment of the attending physician, the unborn child clearly appears to have reached viability, except when necessary to preserve the life or health of the mother.



28-330 Abortion procedure; protection of viable, unborn child.

In any abortion performed pursuant to section 28-329, all reasonable precautions, in accord with the sound medical judgment of the attending physician and compatible with preserving the life or health of the mother, shall be taken to insure the protection of the viable, unborn child.



28-331 Care and treatment of child aborted.

When as the result of an abortion a child is, in the sound medical judgment of the attending physician, born alive, then all reasonable steps, in accordance with the sound medical judgment of the attending physician, shall be employed to preserve the life of the child. For purposes of this section, born alive shall mean the complete expulsion or extraction of the child from the mother irrespective of the duration of the pregnancy and after such expulsion or extraction such child breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles whether or not the umbilical cord has been cut or the placenta is attached.



28-332 Violation; penalty.

The intentional and knowing violation of section 28-329, 28-330, or 28-331 is a Class IV felony.



28-333 Repealed. Laws 1984, LB 695, § 9.



28-334 Repealed. Laws 1984, LB 695, § 9.



28-335 Abortion by other than licensed physician; penalty; physical presence; violation; penalty.

(1) The performing of an abortion by any person other than a licensed physician is a Class IV felony.

(2) No abortion shall be performed, induced, or attempted unless the physician who uses or prescribes any instrument, device, medicine, drug, or other substance to perform, induce, or attempt the abortion is physically present in the same room with the patient when the physician performs, induces, or attempts to perform or induce the abortion. Any person who knowingly or recklessly violates this subsection shall be guilty of a Class IV felony. No civil or criminal penalty shall be assessed against the patient upon whom the abortion is performed, induced, or attempted to be performed or induced.



28-336 Abortion by other than accepted medical procedures; penalty.

The performing of an abortion by using anything other than accepted medical procedures is a Class IV felony.



28-337 Hospital, clinic, institution; not required to admit patient for abortion.

No hospital, clinic, institution, or other facility in this state shall be required to admit any patient for the purpose of performing an abortion nor required to allow the performance of an abortion therein, but the hospital, clinic, institution, or other facility shall inform the patient of its policy not to participate in abortion procedures. No cause of action shall arise against any hospital, clinic, institution, or other facility for refusing to perform or allow an abortion.



28-338 No person required to perform an abortion; no liability for refusal.

No person shall be required to perform or participate in any abortion, and the refusal of any person to participate in an abortion shall not be a basis for civil liability to any person. No hospital, governing board, or any other person, firm, association, or group shall terminate the employment or alter the position of, prevent or impair the practice or occupation of, or impose any other sanction or otherwise discriminate against any person who refuses to participate in an abortion.



28-339 Discrimination against person refusing to participate in an abortion; violation; penalty.

Any violation of section 28-338 is a Class II misdemeanor.



28-340 Discrimination against person refusing to participate in an abortion; damages.

Any person whose employment or position has been in any way altered, impaired, or terminated in violation of sections 28-325 to 28-345 may sue in the district court for all consequential damages, lost wages, reasonable attorney's fees incurred, and the cost of litigation.



28-341 Discrimination against person refusing to participate in an abortion; injunctive relief.

Any person whose employment or position has in any way been altered, impaired, or terminated because of his refusal to participate in an abortion shall have the right to injunctive relief, including temporary relief, pending trial upon showing of an emergency, in the district court, in accordance with the statutes, rules, and practices applicable in other similar cases.



28-342 Aborted child; sell, transfer, distribute, give away; violation; penalty.

The knowing, willful, or intentional sale, transfer, distribution, or giving away of any live or viable aborted child for any form of experimentation is a Class III felony. The knowing, willful, or intentional consenting to, aiding, or abetting of any such sale, transfer, distribution, or other unlawful disposition of an aborted child is a Class III felony. This section shall not prohibit or regulate diagnostic or remedial procedures the purpose of which is to preserve the life or health of the aborted child or the mother.



28-343 Department of Health and Human Services; abortion reporting form; items included; confidential.

The Department of Health and Human Services shall prescribe an abortion reporting form which shall be used for the reporting of every abortion performed in this state. Such form shall include the following items:

(1) The age of the pregnant woman;

(2) The location of the facility where the abortion was performed;

(3) The type of procedure performed;

(4) Complications, if any;

(5) The name of the attending physician;

(6) The pregnant woman's obstetrical history regarding previous pregnancies, abortions, and live births;

(7) The stated reason or reasons for which the abortion was requested;

(8) The state of the pregnant woman's legal residence;

(9) The length and weight of the aborted child, when measurable;

(10) Whether an emergency situation caused the physician to waive any of the requirements of section 28-327; and

(11) Such other information as may be prescribed in accordance with section 71-602.

The completed form shall be signed by the attending physician and sent to the department within fifteen days after each reporting month. The completed form shall be an original, typed or written legibly in durable ink, and shall not be deemed complete unless the omission of any item of information required shall have been disclosed or satisfactorily accounted for. Carbon copies shall not be acceptable. The abortion reporting form shall not include the name of the person upon whom the abortion was performed. The abortion reporting form shall be confidential and shall not be revealed except upon the order of a court of competent jurisdiction in a civil or criminal proceeding.

This section is unconstitutional insofar as the statute requires physicians to make an official report of "prescribed" abortions. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).



28-344 Reporting form; violation; penalty.

Violation of section 28-343 is a Class II misdemeanor.



28-345 Department of Health and Human Services; permanent file; rules and regulations.

The Department of Health and Human Services shall prepare and keep on permanent file compilations of the information submitted on the abortion reporting forms pursuant to such rules and regulations as established by the department, which compilations shall be a matter of public record. Under no circumstances shall the compilations of information include the name of any attending physician or identify in any respect facilities where abortions are performed. The department, in order to maintain and keep such compilations current, shall file with such reports any new or amended information.



28-346 Aborted infant; experimentation; prohibited; exception; penalty.

No person shall knowingly, intentionally, or willfully use any premature infant aborted alive for any type of scientific, research, laboratory, or other kind of experimentation except as necessary to protect or preserve the life or health of such premature infant aborted alive. Violation of this section is a Class IV felony.



28-347 Repealed. Laws 1991, LB 425, § 13.



28-348 Act, how cited.

Sections 28-348 to 28-387 shall be known and may be cited as the Adult Protective Services Act.



28-349 Legislative intent.

The Legislature recognizes the need for the investigation and provision of services to certain persons who are substantially impaired and are unable to protect themselves from abuse, neglect, or exploitation. Often such persons cannot find others able or willing to render assistance. The Legislature intends through the Adult Protective Services Act to establish a program designed to fill this need and to assure the availability of the program to all eligible persons. It is also the intent of the Legislature to authorize the least restriction possible on the exercise of personal and civil rights consistent with the person's need for services.

A public policy exception to the employment-at-will doctrine applies to allow a cause of action for retaliatory discharge when an employee is fired for making a report of abuse as mandated by the Adult Protective Services Act. Wendeln v. Beatrice Manor, 271 Neb. 373, 712 N.W.2d 226 (2006).



28-350 Definitions, where found.

For purposes of the Adult Protective Services Act, unless the context otherwise requires, the definitions found in sections 28-351 to 28-371 shall be used.



28-351 Abuse, defined.

Abuse means any knowing or intentional act on the part of a caregiver or any other person which results in physical injury, unreasonable confinement, cruel punishment, sexual abuse, or sexual exploitation of a vulnerable adult.

Under the "evidence of abuse . . . or child abuse or neglect" provision of section 71-6903(3), the pregnant woman must establish that a parent or guardian, who occupies that role in relation to her at the time she files her petition for waiver of parental consent, has either abused her as defined in this section or subjected her to child abuse or neglect as defined in section 28-710. In re Petition of Anonymous 5, 286 Neb. 640, 838 N.W.2d 226 (2013).

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).



28-352 Adult protective services, defined.

Adult protective services means those services provided by the department for the prevention, correction, or discontinuance of abuse, neglect, or exploitation. Such services shall be those necessary and appropriate under the circumstances to protect an abused, neglected, or exploited vulnerable adult, ensure that the least restrictive alternative is provided, prevent further abuse, neglect, or exploitation, and promote self-care and independent living. Such services shall include, but not be limited to: (1) Receiving and investigating reports of alleged abuse, neglect, or exploitation; (2) developing social service plans; (3) arranging for the provision of services such as medical care, mental health care, legal services, fiscal management, housing, or home health care; (4) arranging for the provision of items such as food, clothing, or shelter; and (5) arranging or coordinating services for caregivers.



28-353 Caregiver, defined.

Caregiver shall mean any person or entity which has assumed the responsibility for the care of a vulnerable adult voluntarily, by express or implied contract, or by order of a court of competent jurisdiction.



28-354 Cruel punishment, defined.

Cruel punishment shall mean punishment which intentionally causes physical injury to a vulnerable adult.



28-355 Transferred to section 28-361.01.



28-356 Department, defined.

Department shall mean the Department of Health and Human Services.



28-357 Essential services, defined.

Essential services shall mean those services necessary to safeguard the person or property of a vulnerable adult. Such services shall include, but not be limited to, sufficient and appropriate food and clothing, temperate and sanitary shelter, treatment for physical needs, and proper supervision.



28-358 Exploitation, defined.

Exploitation means the wrongful or unauthorized taking, withholding, appropriation, conversion, control, or use of money, funds, securities, assets, or any other property of a vulnerable adult or senior adult by any person by means of undue influence, breach of a fiduciary relationship, deception, extortion, intimidation, force or threat of force, isolation, or any unlawful means or by the breach of a fiduciary duty by the guardian, conservator, agent under a power of attorney, trustee, or any other fiduciary of a vulnerable adult or senior adult.



28-358.01 Isolation, defined.

(1) Isolation means intentional acts (a) committed for the purpose of preventing, and which do prevent, a vulnerable adult or senior adult from having contact with family, friends, or concerned persons, (b) committed to prevent a vulnerable adult or senior adult from receiving his or her mail or telephone calls, (c) of physical or chemical restraint of a vulnerable adult or senior adult committed for purposes of preventing contact with visitors, family, friends, or other concerned persons, or (d) which restrict, place, or confine a vulnerable adult or senior adult in a restricted area for purposes of social deprivation or preventing contact with family, friends, visitors, or other concerned persons.

(2) Isolation does not include (a) medical isolation prescribed by a licensed physician caring for the vulnerable adult or senior adult, (b) action taken in compliance with a harassment protection order issued pursuant to section 28-311.09, a valid foreign harassment protection order recognized pursuant to section 28-311.10, a sexual assault protection order issued pursuant to section 28-311.11, a valid foreign sexual assault protection order recognized pursuant to section 28-311.12, an order issued pursuant to section 42-924, an ex parte order issued pursuant to section 42-925, an order excluding a person from certain premises issued pursuant to section 42-357, or a valid foreign protection order recognized pursuant to section 42-931, or (c) action authorized by an administrator of a nursing home pursuant to section 71-6021.



28-359 Law enforcement agency, defined.

Law enforcement agency shall mean the police department or the town marshal in incorporated municipalities, the office of the sheriff in unincorporated areas, and the Nebraska State Patrol.



28-360 Least restrictive alternative, defined.

Least restrictive alternative shall mean adult protective services provided in a manner no more restrictive of a vulnerable adult's liberty and no more intrusive than necessary to achieve and ensure essential services.



28-361 Living independently, defined.

Living independently shall include, but not be limited to, using the telephone, shopping, preparing food, housekeeping, and administering medications.



28-361.01 Neglect, defined.

Neglect means any knowing or intentional act or omission on the part of a caregiver to provide essential services or the failure of a vulnerable adult, due to physical or mental impairments, to perform self-care or obtain essential services to such an extent that there is actual physical injury to a vulnerable adult or imminent danger of the vulnerable adult suffering physical injury or death.



28-362 Permit, defined.

Permit shall mean to allow a vulnerable adult over whom one has a proximate or direct degree of control to perform an act or acts or be in a situation which the controlling person could have prevented by the reasonable exercise of such control.



28-363 Physical injury, defined.

Physical injury shall mean damage to bodily tissue caused by nontherapeutic conduct, including, but not limited to, fractures, bruises, lacerations, internal injuries, or dislocations, and shall include, but not be limited to, physical pain, illness, or impairment of physical function.



28-364 Proper supervision, defined.

Proper supervision shall mean care and control of a vulnerable adult which a reasonable and prudent person would exercise under similar facts and circumstances.



28-365 Registry, defined.

Registry shall mean the Adult Protective Services Central Registry established by section 28-376.



28-366 Self-care, defined.

Self-care shall include, but not be limited to, personal hygiene, eating, and dressing.



28-366.01 Senior adult, defined.

Senior adult means any person sixty-five years of age or older.



28-367 Sexual abuse, defined.

Sexual abuse shall include sexual assault as described in section 28-319 or 28-320 and incest as described in section 28-703.

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).



28-367.01 Sexual exploitation, defined.

Sexual exploitation includes, but is not limited to, a violation of section 28-311.08 and causing, allowing, permitting, inflicting, or encouraging a vulnerable adult to engage in voyeurism, in exhibitionism, in prostitution, or in the lewd, obscene, or pornographic photographing, filming, or depiction of the vulnerable adult.



28-368 Substantial functional impairment, defined.

Substantial functional impairment shall mean a substantial incapability, because of physical limitations, of living independently or providing self-care as determined through observation, diagnosis, investigation, or evaluation.



28-369 Substantial mental impairment, defined.

Substantial mental impairment shall mean a substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, or ability to live independently or provide self-care as revealed by observation, diagnosis, investigation, or evaluation.



28-370 Unreasonable confinement, defined.

Unreasonable confinement means confinement which intentionally causes physical injury to a vulnerable adult or false imprisonment as described in section 28-314 or 28-315.



28-371 Vulnerable adult, defined.

Vulnerable adult means any person eighteen years of age or older who has a substantial mental or functional impairment or for whom a guardian or conservator has been appointed under the Nebraska Probate Code.



28-372 Report of abuse, neglect, or exploitation; required; contents; notification; toll-free number established.

(1) When any physician, psychologist, physician assistant, nurse, nurse aide, other medical, developmental disability, or mental health professional, law enforcement personnel, caregiver or employee of a caregiver, operator or employee of a sheltered workshop, owner, operator, or employee of any facility licensed by the department, or human services professional or paraprofessional not including a member of the clergy has reasonable cause to believe that a vulnerable adult has been subjected to abuse, neglect, or exploitation or observes such adult being subjected to conditions or circumstances which reasonably would result in abuse, neglect, or exploitation, he or she shall report the incident or cause a report to be made to the appropriate law enforcement agency or to the department. Any other person may report abuse, neglect, or exploitation if such person has reasonable cause to believe that a vulnerable adult has been subjected to abuse, neglect, or exploitation or observes such adult being subjected to conditions or circumstances which reasonably would result in abuse, neglect, or exploitation.

(2) Such report may be made by telephone, with the caller giving his or her name and address, and, if requested by the department, shall be followed by a written report within forty-eight hours. To the extent available the report shall contain: (a) The name, address, and age of the vulnerable adult; (b) the address of the caregiver or caregivers of the vulnerable adult; (c) the nature and extent of the alleged abuse, neglect, or exploitation or the conditions and circumstances which would reasonably be expected to result in such abuse, neglect, or exploitation; (d) any evidence of previous abuse, neglect, or exploitation, including the nature and extent of the abuse, neglect, or exploitation; and (e) any other information which in the opinion of the person making the report may be helpful in establishing the cause of the alleged abuse, neglect, or exploitation and the identity of the perpetrator or perpetrators.

(3) Any law enforcement agency receiving a report of abuse, neglect, or exploitation shall notify the department no later than the next working day by telephone or mail.

(4) A report of abuse, neglect, or exploitation made to the department which was not previously made to or by a law enforcement agency shall be communicated to the appropriate law enforcement agency by the department no later than the next working day by telephone or mail.

(5) The department shall establish a statewide toll-free number to be used by any person any hour of the day or night and any day of the week to make reports of abuse, neglect, or exploitation.

In order for a retaliatory discharge action to lie against an employer for discharging an employee in retaliation for the mandatory filing of a report of patient abuse pursuant to this section, such report must be based upon reasonable cause. Wendeln v. Beatrice Manor, 271 Neb. 373, 712 N.W.2d 226 (2006).



28-373 Report of abuse, neglect, or exploitation; law enforcement agency; duties.

(1) Upon the receipt of a report concerning abuse, neglect, or exploitation pursuant to section 28-372, it shall be the duty of the law enforcement agency (a) to make an investigation if deemed warranted because of alleged violations of section 28-386, (b) to take immediate steps, if necessary, to protect the vulnerable adult, and (c) to institute legal proceedings if appropriate. The law enforcement agency shall notify the department if an investigation is undertaken. Such notification shall be made no later than the next working day following receipt of the report.

(2) The law enforcement agency shall make a written report or a case summary to the department of all investigated cases of abuse, neglect, or exploitation and action taken with respect to all such cases.



28-374 Alleged abuse, neglect, or exploitation; department; duties.

(1) The department shall investigate each case of alleged abuse, neglect, or exploitation of a vulnerable adult and shall provide such adult protective services as are necessary and appropriate under the circumstances.

(2) In each case of alleged abuse, neglect, or exploitation, the department may make a request for further assistance from the appropriate law enforcement agency or initiate such action as may be appropriate under the circumstances.

(3) The department shall make a written report or case summary to the appropriate law enforcement agency and to the registry of all reported cases of abuse, neglect, or exploitation and action taken.

(4) The department shall deliver a written report or case summary to the appropriate county attorney if the investigation indicates a reasonable cause to believe that a violation of section 28-386 has occurred.



28-374.01 Alleged abuse, neglect, or exploitation; completion of investigation; decision regarding entry into registry; notice; contents; right to amend or expunge information.

(1) Upon completion of the investigation pursuant to sections 28-373 and 28-374, the person who allegedly abused, neglected, or exploited a vulnerable adult shall be given written notice of the determination of the investigation and whether the person who allegedly abused, neglected, or exploited a vulnerable adult will be entered into the registry.

(2) If the person who allegedly abused, neglected, or exploited a vulnerable adult will be entered into the registry, the notice shall be sent by certified mail with return receipt requested or first-class mail to the last-known address of the person who allegedly abused, neglected, or exploited a vulnerable adult and shall include:

(a) The nature of the report;

(b) The classification of the report; and

(c) The right of the person who allegedly abused, neglected, or exploited a vulnerable adult to request the department to amend or expunge identifying information from the report or to remove the substantiated report from the registry in accordance with section 28-380.

(3) If the person who allegedly abused, neglected, or exploited a vulnerable adult will not be entered into the registry, the notice shall be sent by first-class mail and shall include:

(a) The nature of the report; and

(b) The classification of the report.



28-375 Immunity from liability; when.

Any person participating in an investigation or the making of a report pursuant to the Adult Protective Services Act or participating in a judicial proceeding resulting therefrom shall be immune from any liability except (1) as otherwise provided in the Adult Protective Services Act, (2) for malfeasance in office or willful or wanton neglect of duty, or (3) for false statements of fact made with malicious intent.



28-376 Adult Protective Services Central Registry; established; access; name-change order; treatment.

(1) The department shall establish and maintain an Adult Protective Services Central Registry which shall contain any substantiated report regarding a person who has allegedly abused, neglected, or exploited a vulnerable adult.

(2) Upon request, a vulnerable adult who is the subject of a report or, if the vulnerable adult is legally incapacitated, the guardian or guardian ad litem of the vulnerable adult and the person who has allegedly abused, neglected, or exploited the vulnerable adult shall be entitled to receive a copy of all information contained in the registry pertaining to such report. The department shall not release data that would be harmful or detrimental to the vulnerable adult or that would identify or locate a person who, in good faith, made a report or cooperated in a subsequent investigation unless ordered to do so by a court of competent jurisdiction.

(3) The department shall establish classifications for all cases in the registry.

(4) The department shall determine whether a name-change order received from the clerk of a district court pursuant to section 25-21,271 is for a person on the Adult Protective Services Central Registry and, if so, shall include the changed name with the former name in the registry and file or cross-reference the information under both names.



28-377 Records relating to abuse; access.

Except as otherwise provided in sections 28-376 to 28-380, no person, official, or agency shall have access to the records relating to abuse unless in furtherance of purposes directly connected with the administration of the Adult Protective Services Act and section 28-726. Persons, officials, and agencies having access to such records shall include, but not be limited to:

(1) A law enforcement agency investigating a report of known or suspected abuse;

(2) A county attorney in preparation of an abuse petition;

(3) A physician who has before him or her a person whom he or she reasonably suspects may be abused;

(4) An agency having the legal responsibility or authorization to care for, treat, or supervise an abused vulnerable adult;

(5) Defense counsel in preparation of the defense of a person charged with abuse;

(6) Any person engaged in bona fide research or auditing, except that no information identifying the subjects of the report shall be made available to the researcher or auditor. The researcher shall be charged for any costs of such research incurred by the department at a rate established by rules and regulations adopted and promulgated by the department;

(7) The designated protection and advocacy system authorized pursuant to the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000, as the act existed on September 1, 2001, and the Protection and Advocacy for Mentally Ill Individuals Act, 42 U.S.C. 10801, as the act existed on September 1, 2001, acting upon a complaint received from or on behalf of a person with developmental disabilities or mental illness; and

(8) For purposes of licensing providers of child care programs, the department.



28-378 Records relating to abuse; release of information; when.

The department or appropriate law enforcement agency shall provide requested information to any person legally authorized by sections 28-376 to 28-380 to have access to records relating to abuse when ordered by a court of competent jurisdiction or upon compliance by such person with identification requirements established by rules and regulations of the department or law enforcement agency. Such information shall not include the name and address of the person making the report, except that the county attorney's office may request and receive the name and address of the person making the report with such person's written consent. The name and other identifying data of any person requesting or receiving information from the registry and the dates and the circumstances under which requests are made or information is released shall be entered in the registry.



28-379 Report of abuse; summary by department; when provided.

Upon request, a physician or the person in charge of an institution, facility, or agency making a legally mandated report shall receive a summary of the findings of and actions taken by the department in response to such report. The amount of detail such summary contains and the purposes for which it may be used shall depend on the source of the report and shall be established by rules and regulations adopted and promulgated by the department.



28-380 Amendment or expungement of records; inaccurate or inconsistent with act; procedure.

At any time subsequent to the completion of the department's investigation, if a vulnerable adult, the guardian of a vulnerable adult, or a person who allegedly abused a vulnerable adult and who is mentioned in a report believes the information in the report is inaccurate or being maintained in a manner inconsistent with the Adult Protective Services Act, such person may request the department to amend or expunge identifying information from the report or remove the record of such report from the registry. If the department refuses to do so or does not act within thirty days, the vulnerable adult or person who allegedly abused a vulnerable adult shall have the right to a hearing to determine whether the record of the report should be amended, expunged, or removed on the grounds that it is inaccurate or that it is being maintained in a manner inconsistent with such act. Such hearing shall be held within a reasonable time after a request is made and at a reasonable place and hour. At the hearing the burden of proving the accuracy and consistency of the record shall be on the department. The hearing shall be conducted by the chief executive officer of the department or his or her designated representative, who is hereby authorized and empowered to order the amendment, expunction, or removal of the record to make such record accurate or consistent with the requirements of the Adult Protective Services Act. The decision shall be made in writing within thirty days of the close of the hearing and shall state the reasons upon which it is based. Decisions of the department may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



28-381 Amendment or expungement of records; good cause; notice.

At any time, the department may amend, expunge, or remove from the registry any record upon good cause. Upon request, written notice of any amendment, expunction, or removal of any record made pursuant to the Adult Protective Services Act shall be served upon the vulnerable adult who is the subject of the report or the person who allegedly abused the vulnerable adult. The department shall advise any other individuals or agencies who received a copy of the record pursuant to the Adult Protective Services Act to amend, expunge, or destroy such record. All information identifying the subjects of unsubstantiated reports shall be expunged from the registry.



28-382 Law concerning confidentiality; applicability.

(1) No rule of evidence or other provision of law concerning confidential communications shall apply to prevent reports made pursuant to the Adult Protective Services Act unless otherwise specifically mentioned in the act.

(2) Evidence shall not be excluded from any judicial proceeding resulting from a report made pursuant to the Adult Protective Services Act on the ground that it is a confidential communication protected by the privilege granted to husband and wife, patient and physician, or client and professional counselor.



28-383 Treatment by spiritual means alone; not considered abuse.

No person shall be considered to be abused for the sole reason that such person relies upon spiritual means alone for treatment in accordance with the tenets and practices of a recognized church or religious denomination in lieu of medical treatment.



28-384 Failure to make report; penalty.

Any person who willfully fails to make any report required by the Adult Protective Services Act shall be guilty of a Class III misdemeanor.



28-385 Release of confidential information; penalty.

Any person who knowingly releases information required to be kept confidential by the Adult Protective Services Act, except as provided in the act, shall be guilty of a Class III misdemeanor.



28-386 Knowing and intentional abuse, neglect, or exploitation of a vulnerable adult or senior adult; penalty.

(1) A person commits knowing and intentional abuse, neglect, or exploitation of a vulnerable adult or senior adult if he or she through a knowing and intentional act causes or permits a vulnerable adult or senior adult to be:

(a) Physically injured;

(b) Unreasonably confined;

(c) Sexually abused;

(d) Exploited;

(e) Cruelly punished;

(f) Neglected; or

(g) Sexually exploited.

(2) Knowing and intentional abuse, neglect, or exploitation of a vulnerable adult or senior adult is a Class IIIA felony.

The initial step when determining whether this section has been violated is to determine whether the victim was a vulnerable adult. State v. Stubbs, 252 Neb. 420, 562 N.W.2d 547 (1997).

The initial step when determining if this section has been violated is to determine whether the victim was a vulnerable adult. The State has the burden of proving all essential elements of the crime charged. State v. Janssen, 7 Neb. App. 384, 584 N.W.2d 27 (1998).

In order to convict someone of the crime of exploitation of a vulnerable adult, there must be a nexus between a vulnerable adult's impairment and the exploitation. State v. Stubbs, 5 Neb. App. 38, 555 N.W.2d 55 (1996).



28-387 Short-term protective services; temporary placement; authorized; when; procedure.

(1) A county court may issue an ex parte order authorizing the provision of short-term involuntary adult protective services or temporary placement for a vulnerable adult for up to forty-eight hours, excluding nonjudicial days, pending the hearing for a need for continuing services, after finding on the record that:

(a) The person is a vulnerable adult;

(b) An emergency exists; and

(c) There are compelling reasons for ordering protective services or temporary placement.

(2) An ex parte order shall be issued only if other protective custody services are unavailable or other services provide insufficient protection.

(3) The department shall contact the appropriate county attorney to file an application for short-term involuntary adult protective services or temporary placement if an investigation indicates probable cause to believe that an emergency exists for a vulnerable adult. The department shall not be given legal custody nor be made guardian of such vulnerable adult. A vulnerable adult shall be responsible for the costs of services provided either through his or her own income or other programs for which he or she may be eligible.

(4) A law enforcement officer accompanied by a representative of the department may enter the premises where the vulnerable adult is located after obtaining the court order and announcing his or her authority and purpose. Forcible entry may be made only after the court order has been obtained unless there is probable cause to believe that the delay of such entry would cause the vulnerable adult to be in imminent danger of life-threatening physical injury or neglect.

(5) When, from the personal observations of a representative of the department and a law enforcement officer, it appears probable that the vulnerable adult is likely to be in imminent danger of life-threatening physical injury or neglect if he or she is not immediately removed from the premises, the law enforcement agency shall, when authorized by the court order, take into custody and transport the vulnerable adult to an appropriate medical or protective placement facility.

(6) When action is taken under this section, a hearing shall be held within forty-eight hours of the signing of the court order, excluding nonjudicial days, to establish probable cause for short-term involuntary adult protective services or for protective placement. Unless the vulnerable adult has counsel of his or her own choice or has indicated a desire for an attorney of his or her own choice, the court shall appoint an attorney to represent him or her in the proceeding, who shall have the powers and duties of a guardian ad litem.

(7) Notice of the hearing shall be served personally on the vulnerable adult. Waiver of notice by the vulnerable adult shall not be effective unless he or she attends the hearing or such notice is waived by the guardian ad litem. Notice of the hearing shall be given to the following parties whose whereabouts can be readily ascertained: (a) The spouse of the vulnerable adult; (b) children of the vulnerable adult; and (c) any other party specified by the court.

(8) A judgment authorizing continuance of short-term involuntary adult protective services shall prescribe those specific adult protective services which are to be provided, the duration of the services which shall not exceed sixty days, and the person or persons who are authorized or ordered to provide them.



28-388 Act, how cited.

Sections 28-388 to 28-394 shall be known and may be cited as the Homicide of the Unborn Child Act.



28-389 Terms, defined.

For purposes of the Homicide of the Unborn Child Act, unless the context otherwise requires:

(1) Premeditation means a design formed to do something before it is done; and

(2) Unborn child means an individual member of the species Homo sapiens, at any stage of development in utero, who was alive at the time of the homicidal act and died as a result thereof whether before, during, or after birth.



28-390 Applicability of sections.

Sections 28-391 to 28-394 do not apply to an act or conduct causing or contributing to the death of an unborn child when the act or conduct is:

(1) Committed or engaged in by the mother of the unborn child;

(2) Any medical procedure performed with the consent of the mother; or

(3) Dispensing a drug or device in accordance with law or administering a drug or device prescribed in accordance with law.



28-391 Murder of an unborn child in the first degree; penalty.

(1) A person commits murder of an unborn child in the first degree if he or she in committing an act or engaging in conduct that causes the death of an unborn child, intends, with deliberate and premeditated malice, to kill the unborn child or the mother of the unborn child with knowledge of the pregnancy.

(2) Murder of an unborn child in the first degree is a Class IA felony.



28-392 Murder of an unborn child in the second degree; penalty.

(1) A person commits murder of an unborn child in the second degree if he or she, in committing an act or engaging in conduct that causes the death of an unborn child, intends, but without premeditation, to kill the unborn child or another.

(2) Murder of an unborn child in the second degree is a Class IB felony.



28-393 Manslaughter of an unborn child; penalty.

(1) A person commits manslaughter of an unborn child if he or she (a) kills an unborn child without malice upon a sudden quarrel with any person or (b) causes the death of an unborn child unintentionally while in the perpetration of or attempt to perpetrate any criminal assault, any sexual assault, arson, robbery, kidnapping, intentional child abuse, hijacking of any public or private means of transportation, or burglary.

(2) Manslaughter of an unborn child is a Class IIA felony.



28-394 Motor vehicle homicide of an unborn child; penalty.

(1) A person who causes the death of an unborn child unintentionally while engaged in the operation of a motor vehicle in violation of the law of the State of Nebraska or in violation of any city or village ordinance commits motor vehicle homicide of an unborn child.

(2) Except as provided in subsection (3) of this section, motor vehicle homicide of an unborn child is a Class I misdemeanor.

(3)(a) If the proximate cause of the death of an unborn child is the operation of a motor vehicle in violation of section 60-6,213 or 60-6,214, motor vehicle homicide of an unborn child is a Class IIIA felony.

(b) Except as provided in subdivision (3)(c) of this section, if the proximate cause of the death of an unborn child is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06, motor vehicle homicide of an unborn child is a Class IIIA felony and the court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of at least sixty days and not more than fifteen years after the date ordered by the court and shall order that the operator's license of such person be revoked for the same period. The revocation shall not run concurrently with any jail term imposed.

(c) If the proximate cause of the death of an unborn child is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06 and the defendant has a prior conviction for a violation of section 60-6,196 or a city or village ordinance enacted in conformance with section 60-6,196, motor vehicle homicide of an unborn child is a Class IIA felony and the court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of at least sixty days and not more than fifteen years after the date ordered by the court and shall order that the operator's license of such person be revoked for the same period. The revocation shall not run concurrently with any jail term imposed.

(4) The crime punishable under this section shall be treated as a separate and distinct offense from any other offense arising out of acts alleged to have been committed while the person was in violation of this section.



28-395 Act, how cited.

Sections 28-395 to 28-3,101 shall be known and may be cited as the Assault of an Unborn Child Act.



28-396 Unborn child, defined.

For purposes of the Assault of an Unborn Child Act, unborn child means an individual member of the species Homo sapiens at any stage of development in utero.



28-397 Assault of an unborn child in the first degree; penalty.

(1) A person commits the offense of assault of an unborn child in the first degree if he or she, during the commission of any criminal assault on a pregnant woman, intentionally or knowingly causes serious bodily injury to her unborn child.

(2) Assault of an unborn child in the first degree is a Class IIA felony.



28-398 Assault of an unborn child in the second degree; penalty.

(1) A person commits the offense of assault of an unborn child in the second degree if he or she, during the commission of any criminal assault on a pregnant woman, recklessly causes serious bodily injury to her unborn child with a dangerous instrument.

(2) Assault of an unborn child in the second degree is a Class IIIA felony.



28-399 Assault of an unborn child in the third degree; penalty.

(1) A person commits the offense of assault of an unborn child in the third degree if he or she, during the commission of any criminal assault on a pregnant woman, recklessly causes serious bodily injury to her unborn child.

(2) Assault of an unborn child in the third degree is a Class I misdemeanor.



28-3,100 Applicability of act.

The Assault of an Unborn Child Act does not apply to:

(1) Any act or conduct that is committed or engaged in by the mother of the unborn child;

(2) Any medical procedure performed with the consent of the mother; or

(3) Dispensing a drug or device in accordance with law or administering a drug or device prescribed in accordance with law.



28-3,101 Prosecution of separate acts.

Assault on a pregnant woman and assault on her unborn child shall be considered as separate acts or conduct for purposes of prosecution.



28-3,102 Act, how cited.

Sections 28-3,102 to 28-3,111 shall be known and may be cited as the Pain-Capable Unborn Child Protection Act.



28-3,103 Terms, defined.

For purposes of the Pain-Capable Unborn Child Protection Act:

(1) Abortion means the use or prescription of any instrument, medicine, drug, or other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma, or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy;

(2) Attempt to perform or induce an abortion means an act, or an omission of a statutorily required act, that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance or induction of an abortion in this state in violation of the Pain-Capable Unborn Child Protection Act;

(3) Fertilization means the fusion of a human spermatozoon with a human ovum;

(4) Medical emergency means a condition which, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function;

(5) Postfertilization age means the age of the unborn child as calculated from the fertilization of the human ovum;

(6) Reasonable medical judgment means a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved;

(7) Physician means any person licensed to practice medicine and surgery or osteopathic medicine under the Uniform Credentialing Act;

(8) Probable postfertilization age of the unborn child means what, in reasonable medical judgment, will with reasonable probability be the postfertilization age of the unborn child at the time the abortion is planned to be performed;

(9) Unborn child or fetus each mean an individual organism of the species homo sapiens from fertilization until live birth; and

(10) Woman means a female human being whether or not she has reached the age of majority.



28-3,104 Legislative findings.

The Legislature makes the following findings:

(1) At least by twenty weeks after fertilization there is substantial evidence that an unborn child has the physical structures necessary to experience pain;

(2) There is substantial evidence that, by twenty weeks after fertilization, unborn children seek to evade certain stimuli in a manner which in an infant or an adult would be interpreted as a response to pain;

(3) Anesthesia is routinely administered to unborn children who have developed twenty weeks or more past fertilization who undergo prenatal surgery;

(4) Even before twenty weeks after fertilization, unborn children have been observed to exhibit hormonal stress responses to painful stimuli. Such responses were reduced when pain medication was administered directly to such unborn children; and

(5) It is the purpose of the State of Nebraska to assert a compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain.



28-3,105 Determination of probable postfertilization age of unborn child; physician; duties.

(1) Except in the case of a medical emergency which prevents compliance with this section, no abortion shall be performed or induced or be attempted to be performed or induced unless the physician performing or inducing it has first made a determination of the probable postfertilization age of the unborn child or relied upon such a determination made by another physician. In making such a determination, a physician shall make such inquiries of the woman and perform or cause to be performed such medical examinations and tests as a reasonably prudent physician, knowledgeable about the case and the medical conditions involved, would consider necessary to perform in making an accurate diagnosis with respect to postfertilization age.

(2) Failure by any physician to conform to any requirement of this section constitutes unprofessional conduct pursuant to section 38-2021.



28-3,106 Abortion; performance; restrictions.

No person shall perform or induce or attempt to perform or induce an abortion upon a woman when it has been determined, by the physician performing or inducing the abortion or by another physician upon whose determination that physician relies, that the probable postfertilization age of the woman's unborn child is twenty or more weeks unless, in reasonable medical judgment (1) she has a condition which so complicates her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function or (2) it is necessary to preserve the life of an unborn child. No such condition shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function. In such a case, the physician shall terminate the pregnancy in the manner which, in reasonable medical judgment, provides the best opportunity for the unborn child to survive, unless, in reasonable medical judgment, termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function of the woman than would another available method. No such greater risk shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.



28-3,107 Report to Department of Health and Human Services; contents; department; issue public report; failure to file report; late fee; prohibited acts; penalty.

(1) Any physician who performs or induces or attempts to perform or induce an abortion shall report to the Department of Health and Human Services, on a schedule and in accordance with forms and rules and regulations adopted and promulgated by the department:

(a) If a determination of probable postfertilization age was made, the probable postfertilization age determined and the method and basis of the determination;

(b) If a determination of probable postfertilization age was not made, the basis of the determination that a medical emergency existed;

(c) If the probable postfertilization age was determined to be twenty or more weeks, the basis of the determination that the pregnant woman had a condition which so complicated her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, or the basis of the determination that it was necessary to preserve the life of an unborn child; and

(d) The method used for the abortion and, in the case of an abortion performed when the probable postfertilization age was determined to be twenty or more weeks, whether the method of abortion used was one that, in reasonable medical judgment, provided the best opportunity for the unborn child to survive or, if such a method was not used, the basis of the determination that termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function of the woman than would other available methods.

(2) By June 30 of each year, the department shall issue a public report providing statistics for the previous calendar year compiled from all of the reports covering that year submitted in accordance with this section for each of the items listed in subsection (1) of this section. Each such report shall also provide the statistics for all previous calendar years during which this section was in effect, adjusted to reflect any additional information from late or corrected reports. The department shall take care to ensure that none of the information included in the public reports could reasonably lead to the identification of any pregnant woman upon whom an abortion was performed.

(3) Any physician who fails to submit a report by the end of thirty days following the due date shall be subject to a late fee of five hundred dollars for each additional thirty-day period or portion of a thirty-day period the report is overdue. Any physician required to report in accordance with the Pain-Capable Unborn Child Protection Act who has not submitted a report, or has submitted only an incomplete report, more than one year following the due date, may, in an action brought in the manner in which actions are brought to enforce the Uniform Credentialing Act pursuant to section 38-1,139, be directed by a court of competent jurisdiction to submit a complete report within a time period stated by court order or be subject to civil contempt. Failure by any physician to conform to any requirement of this section, other than late filing of a report, constitutes unprofessional conduct pursuant to section 38-2021. Failure by any physician to submit a complete report in accordance with a court order constitutes unprofessional conduct pursuant to section 38-2021. Intentional or reckless falsification of any report required under this section is a Class V misdemeanor.

(4) Within ninety days after October 15, 2010, the department shall adopt and promulgate rules and regulations to assist in compliance with this section.



28-3,108 Prohibited abortion; penalty.

Any person who intentionally or recklessly performs or attempts to perform an abortion in violation of section 28-3,106 is guilty of a Class IV felony. No penalty shall be assessed against the woman upon whom the abortion is performed or attempted to be performed.



28-3,109 Action for damages; action for injunctive relief; attorney's fees.

(1) Any woman upon whom an abortion has been performed in violation of the Pain-Capable Unborn Child Protection Act or the father of the unborn child who was the subject of such an abortion may maintain an action against the person who performed the abortion in an intentional or a reckless violation of the Pain-Capable Unborn Child Protection Act for actual damages. Any woman upon whom an abortion has been attempted in violation of the Pain-Capable Unborn Child Protection Act may maintain an action against the person who attempted to perform the abortion in an intentional or a reckless violation of the Pain-Capable Unborn Child Protection Act for actual damages.

(2) A cause of action for injunctive relief against any person who has intentionally violated the Pain-Capable Unborn Child Protection Act may be maintained by the woman upon whom an abortion was performed or attempted to be performed in violation of the Pain-Capable Unborn Child Protection Act, by any person who is the spouse, parent, sibling, or guardian of, or a current or former licensed health care provider of, the woman upon whom an abortion has been performed or attempted to be performed in violation of the Pain-Capable Unborn Child Protection Act, by a county attorney with appropriate jurisdiction, or by the Attorney General. The injunction shall prevent the abortion provider from performing further abortions in violation of the Pain-Capable Unborn Child Protection Act in this state.

(3) If judgment is rendered in favor of the plaintiff in an action described in this section, the court shall also render judgment for reasonable attorney's fees in favor of the plaintiff against the defendant.

(4) If judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous and brought in bad faith, the court shall also render judgment for reasonable attorney's fees in favor of the defendant against the plaintiff.

(5) No damages or attorney's fees may be assessed against the woman upon whom an abortion was performed or attempted to be performed except as provided in subsection (4) of this section.



28-3,110 Anonymity; court orders authorized.

In every civil or criminal proceeding or action brought under the Pain-Capable Unborn Child Protection Act, the court shall rule whether the anonymity of any woman upon whom an abortion has been performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an abortion has been performed or attempted, anyone, other than a public official, who brings an action under section 28-3,109 shall do so under a pseudonym. This section shall not be construed to conceal the identity of the plaintiff or of witnesses from the defendant or from attorneys for the defendant.



28-3,111 Severability.

If any one or more provisions, sections, subsections, sentences, clauses, phrases, or words of the Pain-Capable Unborn Child Protection Act or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of the Pain-Capable Unborn Child Protection Act shall remain effective notwithstanding such unconstitutionality. The Legislature hereby declares that it would have passed the Pain-Capable Unborn Child Protection Act, and each provision, section, subsection, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provisions, sections, subsections, sentences, clauses, phrases, or words of the Pain-Capable Unborn Child Protection Act, or the application of the Pain-Capable Unborn Child Protection Act, would be declared unconstitutional.



28-401 Terms, defined.

As used in the Uniform Controlled Substances Act, unless the context otherwise requires:

(1) Administer means to directly apply a controlled substance by injection, inhalation, ingestion, or any other means to the body of a patient or research subject;

(2) Agent means an authorized person who acts on behalf of or at the direction of another person but does not include a common or contract carrier, public warehouse keeper, or employee of a carrier or warehouse keeper;

(3) Administration means the Drug Enforcement Administration of the United States Department of Justice;

(4) Controlled substance means a drug, biological, substance, or immediate precursor in Schedules I to V of section 28-405. Controlled substance does not include distilled spirits, wine, malt beverages, tobacco, or any nonnarcotic substance if such substance may, under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as such act existed on January 1, 2014, and the law of this state, be lawfully sold over the counter without a prescription;

(5) Counterfeit substance means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser;

(6) Department means the Department of Health and Human Services;

(7) Division of Drug Control means the personnel of the Nebraska State Patrol who are assigned to enforce the Uniform Controlled Substances Act;

(8) Dispense means to deliver a controlled substance to an ultimate user or a research subject pursuant to a medical order issued by a practitioner authorized to prescribe, including the packaging, labeling, or compounding necessary to prepare the controlled substance for such delivery;

(9) Distribute means to deliver other than by administering or dispensing a controlled substance;

(10) Prescribe means to issue a medical order;

(11) Drug means (a) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them, (b) substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or animals, and (c) substances intended for use as a component of any article specified in subdivision (a) or (b) of this subdivision, but does not include devices or their components, parts, or accessories;

(12) Deliver or delivery means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(13) Marijuana means all parts of the plant of the genus cannabis, whether growing or not, the seeds thereof, and every compound, manufacture, salt, derivative, mixture, or preparation of such plant or its seeds, but does not include the mature stalks of such plant, hashish, tetrahydrocannabinols extracted or isolated from the plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks, the sterilized seed of such plant which is incapable of germination, or cannabidiol contained in a drug product approved by the federal Food and Drug Administration or obtained pursuant to sections 28-463 to 28-468. When the weight of marijuana is referred to in the Uniform Controlled Substances Act, it means its weight at or about the time it is seized or otherwise comes into the possession of law enforcement authorities, whether cured or uncured at that time. When industrial hemp as defined in section 2-5701 is in the possession of a person as authorized under section 2-5701, it is not considered marijuana for purposes of the Uniform Controlled Substances Act;

(14) Manufacture means the production, preparation, propagation, conversion, or processing of a controlled substance, either directly or indirectly, by extraction from substances of natural origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container. Manufacture does not include the preparation or compounding of a controlled substance by an individual for his or her own use, except for the preparation or compounding of components or ingredients used for or intended to be used for the manufacture of methamphetamine, or the preparation, compounding, conversion, packaging, or labeling of a controlled substance: (a) By a practitioner as an incident to his or her prescribing, administering, or dispensing of a controlled substance in the course of his or her professional practice; or (b) by a practitioner, or by his or her authorized agent under his or her supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale;

(15) Narcotic drug means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis: (a) Opium, opium poppy and poppy straw, coca leaves, and opiates; (b) a compound, manufacture, salt, derivative, or preparation of opium, coca leaves, or opiates; or (c) a substance and any compound, manufacture, salt, derivative, or preparation thereof which is chemically equivalent to or identical with any of the substances referred to in subdivisions (a) and (b) of this subdivision, except that the words narcotic drug as used in the Uniform Controlled Substances Act does not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine, or isoquinoline alkaloids of opium;

(16) Opiate means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability. Opiate does not include the dextrorotatory isomer of 3-methoxy-n methylmorphinan and its salts. Opiate includes its racemic and levorotatory forms;

(17) Opium poppy means the plant of the species Papaver somniferum L., except the seeds thereof;

(18) Poppy straw means all parts, except the seeds, of the opium poppy after mowing;

(19) Person means any corporation, association, partnership, limited liability company, or one or more persons;

(20) Practitioner means a physician, a physician assistant, a dentist, a veterinarian, a pharmacist, a podiatrist, an optometrist, a certified nurse midwife, a certified registered nurse anesthetist, a nurse practitioner, a scientific investigator, a pharmacy, a hospital, or any other person licensed, registered, or otherwise permitted to distribute, dispense, prescribe, conduct research with respect to, or administer a controlled substance in the course of practice or research in this state, including an emergency medical service as defined in section 38-1207;

(21) Production includes the manufacture, planting, cultivation, or harvesting of a controlled substance;

(22) Immediate precursor means a substance which is the principal compound commonly used or produced primarily for use and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit such manufacture;

(23) State means the State of Nebraska;

(24) Ultimate user means a person who lawfully possesses a controlled substance for his or her own use, for the use of a member of his or her household, or for administration to an animal owned by him or her or by a member of his or her household;

(25) Hospital has the same meaning as in section 71-419;

(26) Cooperating individual means any person, other than a commissioned law enforcement officer, who acts on behalf of, at the request of, or as agent for a law enforcement agency for the purpose of gathering or obtaining evidence of offenses punishable under the Uniform Controlled Substances Act;

(27) Hashish or concentrated cannabis means (a) the separated resin, whether crude or purified, obtained from a plant of the genus cannabis or (b) any material, preparation, mixture, compound, or other substance which contains ten percent or more by weight of tetrahydrocannabinols. When resins extracted from industrial hemp as defined in section 2-5701 are in the possession of a person as authorized under section 2-5701, they are not considered hashish or concentrated cannabis for purposes of the Uniform Controlled Substances Act;

(28) Exceptionally hazardous drug means (a) a narcotic drug, (b) thiophene analog of phencyclidine, (c) phencyclidine, (d) amobarbital, (e) secobarbital, (f) pentobarbital, (g) amphetamine, or (h) methamphetamine;

(29) Imitation controlled substance means a substance which is not a controlled substance or controlled substance analogue but which, by way of express or implied representations and consideration of other relevant factors including those specified in section 28-445, would lead a reasonable person to believe the substance is a controlled substance or controlled substance analogue. A placebo or registered investigational drug manufactured, distributed, possessed, or delivered in the ordinary course of practice or research by a health care professional shall not be deemed to be an imitation controlled substance;

(30)(a) Controlled substance analogue means a substance (i) the chemical structure of which is substantially similar to the chemical structure of a Schedule I or Schedule II controlled substance as provided in section 28-405 or (ii) which has a stimulant, depressant, analgesic, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, analgesic, or hallucinogenic effect on the central nervous system of a Schedule I or Schedule II controlled substance as provided in section 28-405. A controlled substance analogue shall, to the extent intended for human consumption, be treated as a controlled substance under Schedule I of section 28-405 for purposes of the Uniform Controlled Substances Act; and

(b) Controlled substance analogue does not include (i) a controlled substance, (ii) any substance generally recognized as safe and effective within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as such act existed on January 1, 2014, (iii) any substance for which there is an approved new drug application, or (iv) with respect to a particular person, any substance if an exemption is in effect for investigational use for that person, under section 505 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 355, as such section existed on January 1, 2014, to the extent conduct with respect to such substance is pursuant to such exemption;

(31) Anabolic steroid means any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, and corticosteroids), that promotes muscle growth and includes any controlled substance in Schedule III(d) of section 28-405. Anabolic steroid does not include any anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and has been approved by the Secretary of Health and Human Services for such administration, but if any person prescribes, dispenses, or distributes such a steroid for human use, such person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subdivision;

(32) Chart order means an order for a controlled substance issued by a practitioner for a patient who is in the hospital where the chart is stored or for a patient receiving detoxification treatment or maintenance treatment pursuant to section 28-412. Chart order does not include a prescription;

(33) Medical order means a prescription, a chart order, or an order for pharmaceutical care issued by a practitioner;

(34) Prescription means an order for a controlled substance issued by a practitioner. Prescription does not include a chart order;

(35) Registrant means any person who has a controlled substances registration issued by the state or the Drug Enforcement Administration of the United States Department of Justice;

(36) Reverse distributor means a person whose primary function is to act as an agent for a pharmacy, wholesaler, manufacturer, or other entity by receiving, inventorying, and managing the disposition of outdated, expired, or otherwise nonsaleable controlled substances;

(37) Signature means the name, word, or mark of a person written in his or her own hand with the intent to authenticate a writing or other form of communication or a digital signature which complies with section 86-611 or an electronic signature;

(38) Facsimile means a copy generated by a system that encodes a document or photograph into electrical signals, transmits those signals over telecommunications lines, and reconstructs the signals to create an exact duplicate of the original document at the receiving end;

(39) Electronic signature has the definition found in section 86-621;

(40) Electronic transmission means transmission of information in electronic form. Electronic transmission includes computer-to-computer transmission or computer-to-facsimile transmission;

(41) Long-term care facility means an intermediate care facility, an intermediate care facility for persons with developmental disabilities, a long-term care hospital, a mental health center, a nursing facility, or a skilled nursing facility, as such terms are defined in the Health Care Facility Licensure Act;

(42) Compounding has the same meaning as in section 38-2811;

(43) Cannabinoid receptor agonist shall mean any chemical compound or substance that, according to scientific or medical research, study, testing, or analysis, demonstrates the presence of binding activity at one or more of the CB1 or CB2 cell membrane receptors located within the human body; and

(44) Lookalike substance means a product or substance, not specifically designated as a controlled substance in section 28-405, that is either portrayed in such a manner by a person to lead another person to reasonably believe that it produces effects on the human body that replicate, mimic, or are intended to simulate the effects produced by a controlled substance or that possesses one or more of the following indicia or characteristics:

(a) The packaging or labeling of the product or substance suggests that the user will achieve euphoria, hallucination, mood enhancement, stimulation, or another effect on the human body that replicates or mimics those produced by a controlled substance;

(b) The name or packaging of the product or substance uses images or labels suggesting that it is a controlled substance or produces effects on the human body that replicate or mimic those produced by a controlled substance;

(c) The product or substance is marketed or advertised for a particular use or purpose and the cost of the product or substance is disproportionately higher than other products or substances marketed or advertised for the same or similar use or purpose;

(d) The packaging or label on the product or substance contains words or markings that state or suggest that the product or substance is in compliance with state and federal laws regulating controlled substances;

(e) The owner or person in control of the product or substance uses evasive tactics or actions to avoid detection or inspection of the product or substance by law enforcement authorities;

(f) The owner or person in control of the product or substance makes a verbal or written statement suggesting or implying that the product or substance is a synthetic drug or that consumption of the product or substance will replicate or mimic effects on the human body to those effects commonly produced through use or consumption of a controlled substance;

(g) The owner or person in control of the product or substance makes a verbal or written statement to a prospective customer, buyer, or recipient of the product or substance implying that the product or substance may be resold for profit; or

(h) The product or substance contains a chemical or chemical compound that does not have a legitimate relationship to the use or purpose claimed by the seller, distributor, packer, or manufacturer of the product or substance or indicated by the product name, appearing on the product’s packaging or label or depicted in advertisement of the product or substance.

The "personal use exception" in subsection (14) of this section applies to only "preparation" and "compounding" of a controlled substance, but does not apply to the "production" of a controlled substance. State v. Bossow, 274 Neb. 836, 744 N.W.2d 43 (2008).

Under subsection (22) of this section, the term manufacture includes cultivating marijuana. State v. Havlat, 222 Neb. 554, 385 N.W.2d 436 (1986).

A jury instruction as to the technical definition of marijuana need not be given where the defendant is charged with delivery of marijuana, when the evidence at trial presents no factual issue as to whether the substance involved was anything but marijuana. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).

The Criminal Code which became effective on January 1, 1979, is not applicable to offenses committed prior to its effective date. State v. Fuller, 203 Neb. 233, 278 N.W.2d 756 (1979).

Aiding and abetting possession is a lesser-included offense of aiding and abetting distribution. State v. McKimmey, 10 Neb. App. 595, 634 N.W.2d 817 (2001).



28-401.01 Act, how cited.

Sections 28-401 to 28-456.01 and 28-458 to 28-472 shall be known and may be cited as the Uniform Controlled Substances Act.



28-401.02 Act; how construed.

Nothing in the Uniform Controlled Substances Act shall be construed as authority for a practitioner to perform an act for which he or she is not authorized by the laws of this state.



28-402 Repealed. Laws 2001, LB 398, § 97.



28-403 Administering secret medicine; penalty.

If any physician or other person shall prescribe any drug or medicine to another person, the true nature and composition of which he does not, if inquired of, truly make known, but avow the same to be a secret medicine or composition, thereby endangering the life of such other person, he shall be guilty of a Class III misdemeanor.



28-404 Controlled substances; declaration.

All drugs and substances or immediate precursors listed in section 28-405 are hereby declared to be controlled substances, whether listed by official name, generic, common, or usual name, chemical name, brand, or trade name.

Under this section and section 28-405(c)(10) and (c)(15), marijuana is a Schedule I controlled substance, and thus is a "drug." State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).



28-405 Controlled substances; schedules; enumerated.

The following are the schedules of controlled substances referred to in the Uniform Controlled Substances Act:

Schedule I

(a) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Acetylmethadol;

(2) Allylprodine;

(3) Alphacetylmethadol, except levo-alphacetylmethadol which is also known as levo-alpha-acetylmethadol, levomethadyl acetate, and LAAM;

(4) Alphameprodine;

(5) Alphamethadol;

(6) Benzethidine;

(7) Betacetylmethadol;

(8) Betameprodine;

(9) Betamethadol;

(10) Betaprodine;

(11) Clonitazene;

(12) Dextromoramide;

(13) Difenoxin;

(14) Diampromide;

(15) Diethylthiambutene;

(16) Dimenoxadol;

(17) Dimepheptanol;

(18) Dimethylthiambutene;

(19) Dioxaphetyl butyrate;

(20) Dipipanone;

(21) Ethylmethylthiambutene;

(22) Etonitazene;

(23) Etoxeridine;

(24) Furethidine;

(25) Hydroxypethidine;

(26) Ketobemidone;

(27) Levomoramide;

(28) Levophenacylmorphan;

(29) Morpheridine;

(30) Noracymethadol;

(31) Norlevorphanol;

(32) Normethadone;

(33) Norpipanone;

(34) Phenadoxone;

(35) Phenampromide;

(36) Phenomorphan;

(37) Phenoperidine;

(38) Piritramide;

(39) Proheptazine;

(40) Properidine;

(41) Propiram;

(42) Racemoramide;

(43) Trimeperidine;

(44) Alpha-methylfentanyl, N-(1-(alpha-methyl-beta-phenyl)ethyl-4-piperidyl) propionanilide, 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine;

(45) Tilidine;

(46) 3-Methylfentanyl, N-(3-methyl-1-(2-phenylethyl)-4-piperidyl)-N-phenylpropanamide, its optical and geometric isomers, salts, and salts of isomers;

(47) 1-methyl-4-phenyl-4-propionoxypiperidine (MPPP), its optical isomers, salts, and salts of isomers;

(48) PEPAP, 1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine, its optical isomers, salts, and salts of isomers;

(49) Acetyl-alpha-methylfentanyl, N-(1-(1-methyl-2-phenethyl)-4-piperidinyl)-N-phenylacetamide, its optical isomers, salts, and salts of isomers;

(50) Alpha-methylthiofentanyl, N-(1-methyl-2-(2-thienyl)ethyl-4-piperidinyl)-N-phenylpropanamide, its optical isomers, salts, and salts of isomers;

(51) Benzylfentanyl, N-(1-benzyl-4-piperidyl)-N-phenylpropanamide, its optical isomers, salts, and salts of isomers;

(52) Beta-hydroxyfentanyl, N-(1-(2-hydroxy-2-phenethyl)-4-piperidinyl)-N-phenylpropanamide, its optical isomers, salts, and salts of isomers;

(53) Beta-hydroxy-3-methylfentanyl, (other name: N-(1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl)-N-phenylpropanamide), its optical and geometric isomers, salts, and salts of isomers;

(54) 3-methylthiofentanyl, N-(3-methyl-1-(2-thienyl)ethyl-4-piperidinyl)-N-phenylpropanamide, its optical and geometric isomers, salts, and salts of isomers;

(55) N-(1-(2-thienyl)methyl-4-piperidyl)-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts, and salts of isomers;

(56) Thiofentanyl, N-phenyl-N-(1-(2-thienyl)ethyl-4-piperidinyl)-propanamide, its optical isomers, salts, and salts of isomers;

(57) Para-fluorofentanyl, N-(4-fluorophenyl)-N-(1-(2-phenethyl)-4-piperidinyl)propanamide, its optical isomers, salts, and salts of isomers; and

(58) U-47700, 3,4-dichloro-N-[2-(dimethylamino)cyclohexyl]-N-methylbenzamide.

(b) Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-N-Oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Drotebanol;

(10) Etorphine, except hydrochloride salt;

(11) Heroin;

(12) Hydromorphinol;

(13) Methyldesorphine;

(14) Methyldihydromorphine;

(15) Morphine methylbromide;

(16) Morphine methylsulfonate;

(17) Morphine-N-Oxide;

(18) Myrophine;

(19) Nicocodeine;

(20) Nicomorphine;

(21) Normorphine;

(22) Pholcodine; and

(23) Thebacon.

(c) Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, and, for purposes of this subdivision only, isomer shall include the optical, position, and geometric isomers:

(1) Bufotenine. Trade and other names shall include, but are not limited to: 3-(beta-Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl)-5-indolol; N,N-dimethylserotonin; 5-hydroxy-N,N-dimethyltryptamine; and mappine;

(2) 4-bromo-2,5-dimethoxyamphetamine. Trade and other names shall include, but are not limited to: 4-bromo-2,5-dimethoxy-alpha-methylphenethylamine; and 4-bromo-2,5-DMA;

(3) 4-methoxyamphetamine. Trade and other names shall include, but are not limited to: 4-methoxy-alpha-methylphenethylamine; and paramethoxyamphetamine, PMA;

(4) 4-methyl-2,5-dimethoxyamphetamine. Trade and other names shall include, but are not limited to: 4-methyl-2,5-dimethoxy-alpha-methylphenethylamine; DOM; and STP;

(5) Ibogaine. Trade and other names shall include, but are not limited to: 7-Ethyl-6,6beta,7,8,9,10,12,13-octahydro-2-methoxy-6,9-methano-5H-pyrido (1',2':1,2) azepino (5,4-b) indole; and Tabernanthe iboga;

(6) Lysergic acid diethylamide;

(7) Marijuana;

(8) Mescaline;

(9) Peyote. Peyote shall mean all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture, or preparation of such plant or its seeds or extracts;

(10) Psilocybin;

(11) Psilocyn;

(12) Tetrahydrocannabinols, including, but not limited to, synthetic equivalents of the substances contained in the plant or in the resinous extractives of cannabis, sp. or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: Delta 1 cis or trans tetrahydrocannabinol and their optical isomers, excluding dronabinol in sesame oil and encapsulated in a soft gelatin capsule in a drug product approved by the federal Food and Drug Administration; Delta 6 cis or trans tetrahydrocannabinol and their optical isomers; and Delta 3,4 cis or trans tetrahydrocannabinol and its optical isomers. Since nomenclature of these substances is not internationally standardized, compounds of these structures shall be included regardless of the numerical designation of atomic positions covered;

(13) N-ethyl-3-piperidyl benzilate;

(14) N-methyl-3-piperidyl benzilate;

(15) Thiophene analog of phencyclidine. Trade and other names shall include, but are not limited to: 1-(1-(2-thienyl)-cyclohexyl)-piperidine; 2-thienyl analog of phencyclidine; TPCP; and TCP;

(16) Hashish or concentrated cannabis;

(17) Parahexyl. Trade and other names shall include, but are not limited to: 3-Hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenzo(b,d)pyran; and Synhexyl;

(18) Ethylamine analog of phencyclidine. Trade and other names shall include, but are not limited to: N-ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl)ethylamine; N-(1-phenylcyclohexyl)ethylamine; cyclohexamine; and PCE;

(19) Pyrrolidine analog of phencyclidine. Trade and other names shall include, but are not limited to: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; and PHP;

(20) Alpha-ethyltryptamine. Some trade or other names: etryptamine; Monase; alpha-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; alpha-ET; and AET;

(21) 2,5-dimethoxy-4-ethylamphet-amine; and DOET;

(22) 1-(1-(2-thienyl)cyclohexyl)pyrrolidine; and TCPy;

(23) Alpha-methyltryptamine, which is also known as AMT;

(24) Salvia divinorum or Salvinorin A. Salvia divinorum or Salvinorin A includes all parts of the plant presently classified botanically as Salvia divinorum, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, derivative, mixture, or preparation of such plant, its seeds, or its extracts, including salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation;

(25) Any material, compound, mixture, or preparation containing any quantity of synthetically produced cannabinoids as listed in subdivisions (A) through (L) of this subdivision, including their salts, isomers, salts of isomers, and nitrogen, oxygen, or sulfur-heterocyclic analogs, unless specifically excepted elsewhere in this section. Since nomenclature of these synthetically produced cannabinoids is not internationally standardized and may continually evolve, these structures or compounds of these structures shall be included under this subdivision, regardless of their specific numerical designation of atomic positions covered, so long as it can be determined through a recognized method of scientific testing or analysis that the substance contains properties that fit within one or more of the following categories:

(A) Tetrahydrocannabinols: Meaning tetrahydrocannabinols naturally contained in a plant of the genus cannabis (cannabis plant), as well as synthetic equivalents of the substances contained in the plant, or in the resinous extractives of cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: Delta 1 cis or trans tetrahydrocannabinol, and their optical isomers; Delta 6 cis or trans tetrahydrocannabinol, and their optical isomers; Delta 3,4 cis or trans tetrahydrocannabinol, and its optical isomers;

(B) Naphthoylindoles: Any compound containing a 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(C) Naphthylmethylindoles: Any compound containing a 1 H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(D) Naphthoylpyrroles: Any compound containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(E) Naphthylideneindenes: Any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(F) Phenylacetylindoles: Any compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(G) Cyclohexylphenols: Any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not substituted in or on any of the listed ring systems to any extent;

(H) Benzoylindoles: Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(I) Adamantoylindoles: Any compound containing a 3-adamantoylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(J) Tetramethylcyclopropanoylindoles: Any compound containing a 3-tetramethylcyclopropanoylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in or on any of the listed ring systems to any extent;

(K) Indole carboxamides: Any compound containing a 1-indole-3-carboxamide structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, substitution at the carboxamide group by an alkyl, methoxy, benzyl, propionaldehyde, adamantyl, 1-naphthyl, phenyl, aminooxoalkyl group, or quinolinyl group, whether or not further substituted in or on any of the listed ring systems to any extent or to the adamantyl, 1-mapthyl, phenyl, aminooxoalkyl, benzyl, or propionaldehyde groups to any extent;

(L) Indole carboxylates: Any compound containing a 1-indole-3-carboxylate structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, halobenzyl, benzyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, substitution at the carboxylate group by an alkyl, methoxy, benzyl, propionaldehyde, adamantyl, 1-naphthyl, phenyl, aminooxoalkyl group, or quinolinyl group, whether or not further substituted in or on any of the listed ring systems to any extent or to the adamantyl, 1-mapthyl, phenyl, aminooxoalkyl, benzyl, or propionaldehyde groups to any extent; and

(M) Any nonnaturally occurring substance, chemical compound, mixture, or preparation, not specifically listed elsewhere in these schedules and which is not approved for human consumption by the federal Food and Drug Administration, containing or constituting a cannabinoid receptor agonist as defined in section 28-401;

(26) Any material, compound, mixture, or preparation containing any quantity of a substituted phenethylamine as listed in subdivisions (A) through (C) of this subdivision, unless specifically excepted, listed in another schedule, or specifically named in this schedule, that is structurally derived from phenylethan-2-amine by substitution on the phenyl ring with a fused methylenedioxy ring, fused furan ring, or a fused tetrahydrofuran ring; by substitution with two alkoxy groups; by substitution with one alkoxy and either one fused furan, tetrahydrofuran, or tetrahydropyran ring system; or by substitution with two fused ring systems from any combination of the furan, tetrahydrofuran, or tetrahydropyran ring systems, whether or not the compound is further modified in any of the following ways:

(A) Substitution of the phenyl ring by any halo, hydroxyl, alkyl, trifluoromethyl, alkoxy, or alkylthio groups; (B) substitution at the 2-position by any alkyl groups; or (C) substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, hydroxybenzyl or methoxybenzyl groups, and including, but not limited to:

(i) 2-(4-Chloro-2,5-dimethoxyphenyl)ethanamine, which is also known as 2C-C or 2,5-Dimethoxy-4-chlorophenethylamine;

(ii) 2-(2,5-Dimethoxy-4-methylphenyl)ethanamine, which is also known as 2C-D or 2,5-Dimethoxy-4-methylphenethylamine;

(iii) 2-(2,5-Dimethoxy-4-ethylphenyl)ethanamine, which is also known as 2C-E or 2,5-Dimethoxy-4-ethylphenethylamine;

(iv) 2-(2,5-Dimethoxyphenyl)ethanamine, which is also known as 2C-H or 2,5-Dimethoxyphenethylamine;

(v) 2-(4-lodo-2,5-dimethoxyphenyl)ethanamine, which is also known as 2C-I or 2,5-Dimethoxy-4-iodophenethylamine;

(vi) 2-(2,5-Dimethoxy-4-nitro-phenyl)ethanamine, which is also known as 2C-N or 2,5-Dimethoxy-4-nitrophenethylamine;

(vii) 2-(2,5-Dimethoxy-4-(n)-propylphenyl)ethanamine, which is also known as 2C-P or 2,5-Dimethoxy-4-propylphenethylamine;

(viii) 2-[4-(Ethylthio)-2,5-dimethoxyphenyl]ethanamine, which is also known as 2C-T-2 or 2,5-Dimethoxy-4-ethylthiophenethylamine;

(ix) 2-[4-(Isopropylthio)-2,5-dimethoxyphenyl]ethanamine, which is also known as 2C-T-4 or 2,5-Dimethoxy-4-isopropylthiophenethylamine;

(x) 2-(4-bromo-2,5-dimethoxyphenyl)ethanamine, which is also known as 2C-B or 2,5-Dimethoxy-4-bromophenethylamine;

(xi) 2-(2,5-dimethoxy-4-(methylthio)phenyl)ethanamine, which is also known as 2C-T or 4-methylthio-2,5-dimethoxyphenethylamine;

(xii) 1-(2,5-dimethoxy-4-iodophenyl)-propan-2-amine, which is also known as DOI or 2,5-Dimethoxy-4-iodoamphetamine;

(xiii) 1-(4-Bromo-2,5-dimethoxyphenyl)-2-aminopropane, which is also known as DOB or 2,5-Dimethoxy-4-bromoamphetamine;

(xiv) 1-(4-chloro-2,5-dimethoxy-phenyl)propan-2-amine, which is also known as DOC or 2,5-Dimethoxy-4-chloroamphetamine;

(xv) 2-(4-bromo-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine, which is also known as 2C-B-NBOMe; 25B-NBOMe or 2,5-Dimethoxy-4-bromo-N-(2-methoxybenzyl)phenethylamine;

(xvi) 2-(4-iodo-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine, which is also known as 2C-I-NBOMe; 25I-NBOMe or 2,5-Dimethoxy-4-iodo-N-(2-methoxybenzyl)phenethylamine;

(xvii) N-(2-Methoxybenzyl)-2-(3,4,5-trimethoxyphenyl)ethanamine, which is also known as Mescaline-NBOMe or 3,4,5-trimethoxy-N-(2-methoxybenzyl)phenethylamine;

(xviii) 2-(4-chloro-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine, which is also known as 2C-C-NBOMe; or 25C-NBOMe or 2,5-Dimethoxy-4-chloro-N-(2-methoxybenzyl)phenethylamine;

(xix) 2-(7-Bromo-5-methoxy-2,3-dihydro-1-benzofuran-4-yl)ethanamine, which is also known as 2CB-5-hemiFLY;

(xx) 2-(8-bromo-2,3,6,7-tetrahydrofuro [2,3-f][1]benzofuran-4-yl)ethanamine, which is also known as 2C-B-FLY;

(xxi) 2-(10-Bromo-2,3,4,7,8,9-hexahydropyrano[2,3-g]chromen-5-yl)ethanamine, which is also known as 2C-B-butterFLY;

(xxii) N-(2-Methoxybenzyl)-1-(8-bromo-2,3,6,7- tetrahydrobenzo[1,2-b:4,5-b']difuran-4-yl)-2-aminoethane, which is also known as 2C-B-FLY-NBOMe;

(xxiii) 1-(4-Bromofuro[2,3-f][1]benzofuran-8-yl)propan-2-amine, which is also known as bromo-benzodifuranylisopropylamine or bromo-dragonFLY;

(xxiv) N-(2-Hydroxybenzyl)-4-iodo-2,5-dimethoxyphenethylamine, which is also known as 2C-INBOH or 25I-NBOH;

(xxv) 5-(2-Aminoprpyl)benzofuran, which is also known as 5-APB;

(xxvi) 6-(2-Aminopropyl)benzofuran, which is also known as 6-APB;

(xxvii) 5-(2-Aminopropyl)-2,3-dihydrobenzofuran, which is also known as 5-APDB;

(xxviii) 6-(2-Aminopropyl)-2,3-dihydrobenzofuran, which is also known as 6-APDB;

(xxix) 2,5-dimethoxy-amphetamine, which is also known as 2, 5-dimethoxy-a-methylphenethylamine; 2, 5-DMA;

(xxx) 2,5-dimethoxy-4-ethylamphetamine, which is also known as DOET;

(xxxi) 2,5-dimethoxy-4-(n)-propylthiophenethylamine, which is also known as 2C-T-7;

(xxxii) 5-methoxy-3,4-methylenedioxy-amphetamine;

(xxxiii) 4-methyl-2,5-dimethoxy-amphetamine, which is also known as 4-methyl-2,5-dimethoxy-amethylphenethylamine; DOM and STP;

(xxxiv) 3,4-methylenedioxy amphetamine, which is also known as MDA;

(xxxv) 3,4-methylenedioxymethamphetamine, which is also known as MDMA;

(xxxvi) 3,4-methylenedioxy-N-ethylamphetamine, which is also known as N-ethyl-alpha-methyl-3,4(methylenedioxy)phenethylamine, MDE, MDEA; and

(xxxvii) 3,4,5-trimethoxy amphetamine;

(27) Any material, compound, mixture, or preparation containing any quantity of a substituted tryptamine unless specifically excepted, listed in another schedule, or specifically named in this schedule, that is structurally derived from 2-(1H-indol-3-yl)ethanamine, which is also known as tryptamine, by mono- or di-substitution of the amine nitrogen with alkyl or alkenyl groups or by inclusion of the amino nitrogen atom in a cyclic structure whether or not the compound is further substituted at the alpha position with an alkyl group or whether or not further substituted on the indole ring to any extent with any alkyl, alkoxy, halo, hydroxyl, or acetoxy groups, and including, but not limited to:

(A) 5-methoxy-N,N-diallyltryptamine, which is also known as 5-MeO-DALT;

(B) 4-acetoxy-N,N-dimethyltryptamine, which is also known as 4-AcO-DMT or OAcetylpsilocin;

(C) 4-hydroxy-N-methyl-N-ethyltryptamine, which is also known as 4-HO-MET;

(D) 4-hydroxy-N,N-diisopropyltryptamine, which is also known as 4-HO-DIPT;

(E) 5-methoxy-N-methyl-N-isopropyltryptamine, which is also known as 5-MeOMiPT;

(F) 5-Methoxy-N,N-Dimethyltryptamine, which is also known as 5-MeO-DMT;

(G) 5-methoxy-N,N-diisopropyltryptamine, which is also known as 5-MeO-DiPT;

(H) Diethyltryptamine, which is also known as N,N-Diethyltryptamine, DET; and

(I) Dimethyltryptamine, which is also known as DMT; and

(28)(A) Any substance containing any quantity of the following materials, compounds, mixtures, or structures:

(i) 3,4-methylenedioxymethcathinone, or bk-MDMA, or methylone;

(ii) 3,4-methylenedioxypyrovalerone, or MDPV;

(iii) 4-methylmethcathinone, or 4-MMC, or mephedrone;

(iv) 4-methoxymethcathinone, or bk-PMMA, or PMMC, or methedrone;

(v) Fluoromethcathinone, or FMC;

(vi) Naphthylpyrovalerone, or naphyrone; or

(vii) Beta-keto-N-methylbenzodioxolylpropylamine or bk-MBDB or butylone; or

(B) Unless listed in another schedule, any substance which contains any quantity of any material, compound, mixture, or structure, other than bupropion, that is structurally derived by any means from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(i) Substitution in the ring system to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(ii) Substitution at the 3-position with an acyclic alkyl substituent; or

(iii) Substitution at the 2-amino nitrogen atom with alkyl or dialkyl groups, or by inclusion of the 2-amino nitrogen atom in a cyclic structure.

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Mecloqualone;

(2) Methaqualone; and

(3) Gamma-Hydroxybutyric Acid. Some other names include: GHB; Gamma-hydroxybutyrate; 4-Hydroxybutyrate; 4-Hydroxybutanoic Acid; Sodium Oxybate; and Sodium Oxybutyrate.

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Fenethylline;

(2) N-ethylamphetamine;

(3) Aminorex; aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or 4,5-dihydro-5-phenyl-2-oxazolamine;

(4) Cathinone; 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; and norephedrone;

(5) Methcathinone, its salts, optical isomers, and salts of optical isomers. Some other names: 2-(methylamino)-propiophenone; alpha-(methylamino)propiophenone; 2-(methylamino)-1-phenylpropan-1-one; alpha-N-methylaminopropiophenone; methylcathinone; monomethylpropion; ephedrone; N-methylcathinone; AL-464; AL-422; AL-463; and UR1432;

(6) (+/-)cis-4-methylaminorex; and (+/-)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine;

(7) N,N-dimethylamphetamine; N,N-alpha-trimethyl-benzeneethanamine; and N,N-alpha-trimethylphenethylamine; and

(8) Benzylpiperazine, 1-benzylpiperazine.

(f) Any controlled substance analogue to the extent intended for human consumption.

Schedule II

(a) Any of the following substances except those narcotic drugs listed in other schedules whether produced directly or indirectly by extraction from substances of vegetable origin, independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine, buprenorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxone, and naltrexone and their salts, but including the following:

(A) Raw opium;

(B) Opium extracts;

(C) Opium fluid;

(D) Powdered opium;

(E) Granulated opium;

(F) Tincture of opium;

(G) Codeine;

(H) Ethylmorphine;

(I) Etorphine hydrochloride;

(J) Hydrocodone;

(K) Hydromorphone;

(L) Metopon;

(M) Morphine;

(N) Oxycodone;

(O) Oxymorphone;

(P) Oripavine;

(Q) Thebaine; and

(R) Dihydroetorphine;

(2) Any salt, compound, derivative, or preparation thereof which is chemically equivalent to or identical with any of the substances referred to in subdivision (1) of this subdivision, except that these substances shall not include the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent to or identical with any of these substances, including cocaine and its salts, optical isomers, and salts of optical isomers, except that the substances shall not include decocainized coca leaves or extractions which do not contain cocaine or ecgonine; and

(5) Concentrate of poppy straw, the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy.

(b) Unless specifically excepted or unless in another schedule any of the following opiates, including their isomers, esters, ethers, salts, and salts of their isomers, esters, and ethers whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan excepted:

(1) Alphaprodine;

(2) Anileridine;

(3) Bezitramide;

(4) Diphenoxylate;

(5) Fentanyl;

(6) Isomethadone;

(7) Levomethorphan;

(8) Levorphanol;

(9) Metazocine;

(10) Methadone;

(11) Methadone-intermediate, 4-cyano-2-dimethylamino-4,4-diphenyl butane;

(12) Moramide-intermediate, 2-methyl-3-morpholino-1,1-diphenylpropane-carboxylic acid;

(13) Pethidine or meperidine;

(14) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(15) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(16) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(17) Phenazocine;

(18) Piminodine;

(19) Racemethorphan;

(20) Racemorphan;

(21) Dihydrocodeine;

(22) Bulk Propoxyphene in nondosage forms;

(23) Sufentanil;

(24) Alfentanil;

(25) Levo-alphacetylmethadol which is also known as levo-alpha-acetylmethadol, levomethadyl acetate, and LAAM;

(26) Carfentanil;

(27) Remifentanil; and

(28) Tapentadol.

(c) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) Phenmetrazine and its salts;

(3) Methamphetamine, its salts, isomers, and salts of its isomers;

(4) Methylphenidate; and

(5) Lisdexamfetamine, its salts, isomers, and salts of its isomers.

(d) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system, including their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designations:

(1) Amobarbital;

(2) Secobarbital;

(3) Pentobarbital;

(4) Phencyclidine; and

(5) Glutethimide.

(e) Hallucinogenic substances known as:

(1) Nabilone. Another name for nabilone: (+/-)-trans-3-(1,1-dimethylheptyl)- 6,6a,7,8,10,10a-Hexahydro-1-hydroxy-6,6-dimethyl-9H-dibenzo(b,d)pyran-9-one.

(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine: Phenylacetone. Trade and other names shall include, but are not limited to: Phenyl-2-propanone; P2P; benzyl methyl ketone; and methyl benzyl ketone;

(2) Immediate precursors to phencyclidine, PCP:

(A) 1-phenylcyclohexylamine; or

(B) 1-piperidinocyclohexanecarbonitrile, PCC; or

(3) Immediate precursor to fentanyl; 4-anilino-N-phenethyl-4-piperidine (ANNPP).

Schedule III

(a) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system, including their salts, isomers, whether optical, position, or geometric, and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Benzphetamine;

(2) Chlorphentermine;

(3) Clortermine; and

(4) Phendimetrazine.

(b) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) Any substance which contains any quantity of a derivative of barbituric acid or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules of this section;

(2) Chlorhexadol;

(3) Embutramide;

(4) Lysergic acid;

(5) Lysergic acid amide;

(6) Methyprylon;

(7) Perampanel;

(8) Sulfondiethylmethane;

(9) Sulfonethylmethane;

(10) Sulfonmethane;

(11) Nalorphine;

(12) Any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital, or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule;

(13) Any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the federal Food and Drug Administration for marketing only as a suppository;

(14) Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under section 505 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 355, as such section existed on January 1, 2014;

(15) Ketamine, its salts, isomers, and salts of isomers. Some other names for ketamine: (+/-)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone; and

(16) Tiletamine and zolazepam or any salt thereof. Trade or other names for a tiletamine-zolazepam combination product shall include, but are not limited to: telazol. Trade or other names for tiletamine shall include, but are not limited to: 2-(ethylamino)-2-(2-thienyl)-cyclohexanone. Trade or other names for zolazepam shall include, but are not limited to: 4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo-(3,4-e) (1,4)-diazepin-7(1H)-one, and flupyrazapon.

(c) Unless specifically excepted or unless listed in another schedule:

(1) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(A) Not more than one and eight-tenths grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(B) Not more than one and eight-tenths grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(C) Not more than one and eight-tenths grams of dihydrocodeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(D) Not more than three hundred milligrams of ethylmorphine per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(E) Not more than five hundred milligrams of opium per one hundred milliliters or per one hundred grams, or not more than twenty-five milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts; and

(F) Not more than fifty milligrams of morphine per one hundred milliliters or per one hundred grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts; and

(2) Any material, compound, mixture, or preparation containing any of the following narcotic drug or its salts, as set forth below:

(A) Buprenorphine.

(d) Unless contained on the list of exempt anabolic steroids of the Drug Enforcement Administration of the United States Department of Justice as the list existed on January 1, 2014, any anabolic steroid, which shall include any material, compound, mixture, or preparation containing any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts of isomers is possible within the specific chemical designation:

(1) 3-beta,17-dihydroxy-5a-androstane;

(2) 3-alpha,17-beta-dihydroxy-5a-androstane;

(3) 5-alpha-androstan-3,17-dione;

(4) 1-androstenediol (3-beta,17-beta-dihydroxy-5-alpha-androst-1-ene);

(5) 1-androstenediol (3-alpha,17-beta-dihydroxy-5-alpha-androst-1-ene);

(6) 4-androstenediol (3-beta,17-beta-dihydroxy-androst-5-ene);

(7) 5-androstenediol (3-beta,17-beta-dihydroxy-androst-5-ene);

(8) 1-androstenedione ([5-alpha]-androst-1-en-3,17-dione);

(9) 4-androstenedione (androst-4-en-3,17-dione);

(10) 5-androstenedione (androst-5-en-3,17-dione);

(11) Bolasterone (7-alpha,17-alpha-dimethyl-17-beta-hydroxyandrost-4-en-3-one);

(12) Boldenone (17-beta-hydroxyandrost-1,4-diene-3-one);

(13) Boldione (androsta-1,4-diene-3,17-3-one);

(14) Calusterone (7-beta,17-alpha-dimethyl-17-beta-hydroxyandrost-4-en-3-one);

(15) Clostebol (4-chloro-17-beta-hydroxyandrost-4-en-3-one);

(16) Dehydrochloromethyltestosterone (4-chloro-17-beta-hydroxy-17-alpha-methyl-androst-1,4-dien-3-one);

(17) Desoxymethyltestosterone (17-alpha-methyl-5-alpha-androst-2-en-17-beta-ol) (a.k.a. 'madol');

(18) Delta-1-Dihydrotestosterone (a.k.a. '1-testosterone')(17-beta-hydroxy-5-alpha-androst-1-en-3-one);

(19) 4-Dihydrotestosterone (17-beta-hydroxy-androstan-3-one);

(20) Drostanolone (17-beta-hydroxy-2-alpha-methyl-5-alpha-androstan-3-one);

(21) Ethylestrenol (17-alpha-ethyl-17-beta-hydroxyestr-4-ene);

(22) Fluoxymesterone (9-fluoro-17-alpha-methyl-11-beta,17-beta-dihydroxyandrost-4-en-3-one);

(23) Formebulone (formebolone); (2-formyl-17-alpha-methyl-11-alpha,17-beta-dihydroxyandrost-1,4-dien-3-one);

(24) Furazabol (17-alpha-methyl-17-beta-hydroxyandrostano[2,3-c]-furazan);

(25) 13-beta-ethyl-17-beta-hydroxygon-4-en-3-one;

(26) 4-hydroxytestosterone (4,17-beta-dihydroxy-androst-4-en-3-one);

(27) 4-hydroxy-19-nortestosterone (4,17-beta-dihydroxy-estr-4-en-3-one);

(28) Mestanolone (17-alpha-methyl-17-beta-hydroxy-5-androstan-3-one);

(29) Mesterolone (17-alpha-methyl-17-beta-hydroxy-5-androstan-3-one);

(30) Methandienone (17-alpha-methyl-17-beta-hydroxyandrost-1,4-dien-3-one);

(31) Methandriol (17-alpha-methyl-3-beta,17-beta-dihydroxyandrost-5-ene);

(32) Methasterone (2-alpha,17-alpha-dimethyl-5-alpha-androstan-17-beta-ol-3-one);

(33) Methenolone (1-methyl-17-beta-hydroxy-5-alpha-androst-1-en-3-one);

(34) 17-alpha-methyl-3-beta,17-beta-dihydroxy-5a-androstane;

(35) 17-alpha-methyl-3-alpha,17-beta-dihydroxy-5a-androstane;

(36) 17-alpha-methyl-3-beta,17-beta-dihydroxyandrost-4-ene;

(37) 17-alpha-methyl-4-hydroxynandrolone (17-alpha-methyl-4-hydroxy-17-beta-hydroxyestr-4-en-3-one);

(38) Methyldienolone (17-alpha-methyl-17-beta-hydroxyestra-4,9(10)-dien-3-one);

(39) Methyltrienolone (17-alpha-methyl-17-beta-hydroxyestra-4,9,11-trien-3-one);

(40) Methyltestosterone (17-alpha-methyl-17-beta-hydroxyandrost-4-en-3-one);

(41) Mibolerone (7-alpha,17-alpha-dimethyl-17-beta-hydroxyestr-4-en-3-one);

(42) 17-alpha-methyl-delta-1-dihydrotestosterone (17-beta-hydroxy-17-alpha-methyl-5-alpha-androst-1-en-3-one) (a.k.a. '17-alpha-methyl-1-testosterone');

(43) Nandrolone (17-beta-hydroxyestr-4-en-3-one);

(44) 19-nor-4-androstenediol (3-beta, 17-beta-dihydroxyestr-4-ene);

(45) 19-nor-4-androstenediol (3-alpha, 17-beta-dihydroxyestr-4-ene);

(46) 19-nor-5-androstenediol (3-beta, 17-beta-dihydroxyestr-5-ene);

(47) 19-nor-5-androstenediol (3-alpha, 17-beta-dihydroxyestr-5-ene);

(48) 19-nor-4,9(10)-androstadienedione (estra-4,9(10)-diene-3,17-dione);

(49) 19-nor-4-androstenedione (estr-4-en-3,17-dione);

(50) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(51) Norbolethone (13-beta, 17-alpha-diethyl-17-beta-hydroxygon-4-en-3-one);

(52) Norclostebol (4-chloro-17-beta-hydroxyestr-4-en-3-one);

(53) Norethandrolone (17-alpha-ethyl-17-beta-hydroxyestr-4-en-3-one);

(54) Normethandrolone (17-alpha-methyl-17-beta-hydroxyestr-4-en-3-one);

(55) Oxandrolone (17-alpha-methyl-17-beta-hydroxy-2-oxa-[5-alpha]-androstan-3-one);

(56) Oxymesterone (17-alpha-methyl-4,17-beta-dihydroxyandrost-4-en-3-one);

(57) Oxymetholone (17-alpha-methyl-2-hydroxymethylene-17-beta-hydroxy-[5-alpha]-androstan-3-one);

(58) Prostanozol (17-beta-hydroxy-5-alpha-androstano[3,2-c]pyrazole);

(59) Stanozolol (17-alpha-methyl-17-beta-hydroxy-[5-alpha]-androst-2-eno[3,2-c]-pyrazole);

(60) Stenbolone (17-beta-hydroxy-2-methyl-[5-alpha]-androst-1-en-3-one);

(61) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(62) Testosterone (17-beta-hydroxyandrost-4-en-3-one);

(63) Tetrahydrogestrinone (13-beta, 17-alpha-diethyl-17-beta-hydroxygon-4,9,11-trien-3-one);

(64) Trenbolone (17-beta-hydroxyestr-4,9,11-trien-3-one); and

(65) Any salt, ester, or ether of a drug or substance described or listed in this subdivision if the salt, ester, or ether promotes muscle growth.

(e) Hallucinogenic substances known as:

(1) Dronabinol, synthetic, in sesame oil and encapsulated in a soft gelatin capsule in a drug product approved by the federal Food and Drug Administration. Some other names for dronabinol are (6aR-trans)-6a,7,8,10a-tetrahydro-6,6,9-trimethyl-3-pentyl-6H-dibenzo (b,d)pyran-1-ol or (-)-delta-9-(trans)-tetrahydrocannabinol.

Schedule IV

(a) Any material, compound, mixture, or preparation which contains any quantity of the following substances, including their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Barbital;

(2) Chloral betaine;

(3) Chloral hydrate;

(4) Chlordiazepoxide, but not including librax (chlordiazepoxide hydrochloride and clindinium bromide) or menrium (chlordiazepoxide and water soluble esterified estrogens);

(5) Clonazepam;

(6) Clorazepate;

(7) Diazepam;

(8) Ethchlorvynol;

(9) Ethinamate;

(10) Flurazepam;

(11) Mebutamate;

(12) Meprobamate;

(13) Methohexital;

(14) Methylphenobarbital;

(15) Oxazepam;

(16) Paraldehyde;

(17) Petrichloral;

(18) Phenobarbital;

(19) Prazepam;

(20) Alprazolam;

(21) Bromazepam;

(22) Camazepam;

(23) Clobazam;

(24) Clotiazepam;

(25) Cloxazolam;

(26) Delorazepam;

(27) Estazolam;

(28) Ethyl loflazepate;

(29) Fludiazepam;

(30) Flunitrazepam;

(31) Halazepam;

(32) Haloxazolam;

(33) Ketazolam;

(34) Loprazolam;

(35) Lorazepam;

(36) Lormetazepam;

(37) Medazepam;

(38) Nimetazepam;

(39) Nitrazepam;

(40) Nordiazepam;

(41) Oxazolam;

(42) Pinazepam;

(43) Temazepam;

(44) Tetrazepam;

(45) Triazolam;

(46) Midazolam;

(47) Quazepam;

(48) Zolpidem;

(49) Dichloralphenazone;

(50) Zaleplon;

(51) Zopiclone;

(52) Fospropofol;

(53) Alfaxalone;

(54) Suvorexant; and

(55) Carisoprodol.

(b) Any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts, isomers, whether optical, position, or geometric, and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible: Fenfluramine.

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, whether optical, position, or geometric, and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Diethylpropion;

(2) Phentermine;

(3) Pemoline, including organometallic complexes and chelates thereof;

(4) Mazindol;

(5) Pipradrol;

(6) SPA, ((-)-1-dimethylamino- 1,2-diphenylethane);

(7) Cathine. Another name for cathine is ((+)-norpseudoephedrine);

(8) Fencamfamin;

(9) Fenproporex;

(10) Mefenorex;

(11) Modafinil; and

(12) Sibutramine.

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following narcotic drugs, or their salts or isomers calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Propoxyphene in manufactured dosage forms;

(2) Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit; and

(3) 2-[(dimethylamino)methyl]-1-(3-methoxyphenyl)cyclohexanol, its salts, optical and geometric isomers, and salts of these isomers to include: Tramadol.

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts:

(1) Pentazocine; and

(2) Butorphanol (including its optical isomers).

(f) Any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible: Lorcaserin.

(g)(1) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts, optical isomers, and salts of such optical isomers: Ephedrine.

(2) The following drug products containing ephedrine, its salts, optical isomers, and salts of such optical isomers, are excepted from subdivision (g)(1) of Schedule IV if they (A) are stored behind a counter, in an area not accessible to customers, or in a locked case so that a customer needs assistance from an employee to access the drug product; (B) are sold by a person, eighteen years of age or older, in the course of his or her employment to a customer eighteen years of age or older with the following restrictions: No customer shall be allowed to purchase, receive, or otherwise acquire more than three and six-tenths grams of ephedrine base during a twenty-four-hour period; no customer shall purchase, receive, or otherwise acquire more than nine grams of ephedrine base during a thirty-day period; and the customer shall display a valid driver's or operator's license, a Nebraska state identification card, a military identification card, an alien registration card, or a passport as proof of identification; (C) are labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph; (D) are manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse; and (E) are not marketed, advertised, or represented in any manner for the indication of stimulation, mental alertness, euphoria, ecstasy, a buzz or high, heightened sexual performance, or increased muscle mass:

(i) Primatene Tablets; and

(ii) Bronkaid Dual Action Caplets.

Schedule V

(a) Any compound, mixture, or preparation containing any of the following limited quantities of narcotic drugs or salts calculated as the free anhydrous base or alkaloid, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than two hundred milligrams of codeine per one hundred milliliters or per one hundred grams;

(2) Not more than one hundred milligrams of dihydrocodeine per one hundred milliliters or per one hundred grams;

(3) Not more than one hundred milligrams of ethylmorphine per one hundred milliliters or per one hundred grams;

(4) Not more than two and five-tenths milligrams of diphenoxylate and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(5) Not more than one hundred milligrams of opium per one hundred milliliters or per one hundred grams; and

(6) Not more than five-tenths milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit.

(b) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers: Pyrovalerone.

(c) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Ezogabine (N-(2-amino-4-(4-fluorobenzylamino)-phenyl)-carbamic acid ethyl ester);

(2) Lacosamide ((R)-2-acetoamido-N-benzyl-3-methoxy-propionamide); and

(3) Pregabalin ((S)-3-(aminomethyl)-5-methylhexanoic acid).

(d) Cannabidiol in a drug product approved by the federal Food and Drug Administration.

An information containing the descriptive language from this section is not deficient if it contains an incorrect trade name description, since the use of said language is unnecessary to constitute a proper charge and is mere surplusage. State v. Spiegel, 239 Neb. 233, 474 N.W.2d 873 (1991).

Under subsections (c)(10) and (c)(15) of this section and section 28-404, marijuana is a Schedule I controlled substance, and thus is a "drug." State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).



28-406 Registration; fees.

(1) The department shall issue registrations and reregistrations to manufacture, distribute, prescribe, or dispense controlled substances within this state on a biennial basis.

(2) The various fees to be paid by applicants for registrations and reregistrations, as required under the Uniform Controlled Substances Act, shall be as follows:

(a) Registration or reregistration to manufacture controlled substances, not less than one hundred dollars and not more than three hundred dollars;

(b) Registration or reregistration to distribute controlled substances, not less than one hundred dollars and not more than three hundred dollars;

(c) Registration or reregistration to prescribe, administer, or dispense controlled substances, not less than twenty dollars and not more than one hundred fifty dollars;

(d) Registration or reregistration to engage in research on the use and effects of controlled substances, not less than fifty dollars and not more than two hundred dollars;

(e) Registration or reregistration to engage in laboratory and analytical analysis of controlled substances, not less than fifty dollars and not more than two hundred dollars; and

(f) Registration or reregistration to provide detoxification treatment or maintenance treatment, not less than twenty dollars and not more than one hundred fifty dollars.

(3) The department shall remit the fees to the State Treasurer for credit to the Professional and Occupational Credentialing Cash Fund.

(4) All registrations and reregistrations shall expire on August 31 of each odd-numbered year. Registration shall be automatically denied without a hearing for nonpayment of fees. Any registration or reregistration not renewed by payment of renewal fees by October 1 of odd-numbered years shall be automatically denied and canceled on October 2 of odd-numbered years without a hearing.

(5) The department is authorized to adopt and promulgate rules and regulations necessary to implement this section.



28-407 Registration required; exceptions.

(1) Except as otherwise provided in this section, every person who manufactures, prescribes, distributes, administers, or dispenses any controlled substance within this state or who proposes to engage in the manufacture, prescribing, administering, distribution, or dispensing of any controlled substance within this state shall obtain a registration issued by the department, except that on and after January 1, 2000, health care providers credentialed by the department and facilities licensed by the department shall not be required to obtain a separate Nebraska controlled substances registration upon providing proof of a Federal Controlled Substances Registration to the department. Federal Controlled Substances Registration numbers obtained under this section shall not be public information but may be shared by the department for investigative and regulatory purposes if necessary and only under appropriate circumstances to ensure against any unauthorized access to such information.

(2) The following persons shall not be required to register and may lawfully possess controlled substances under the provisions of the Uniform Controlled Substances Act:

(a) An agent, or an employee thereof, of any practitioner, registered manufacturer, distributor, or dispenser of any controlled substance if such agent is acting in the usual course of his or her business or employment;

(b) A common or contract carrier or warehouse keeper, or an employee thereof, whose possession of any controlled substance is in the usual course of his or her business or employment; and

(c) An ultimate user or a person in possession of any controlled substance pursuant to a medical order issued by a practitioner authorized to prescribe.

(3) A separate registration shall be required at each principal place of business of professional practice where the applicant manufactures, distributes, or dispenses controlled substances, except that no registration shall be required in connection with the placement of an emergency box within a long-term care facility pursuant to the provisions of the Emergency Box Drug Act.

(4) The department is authorized to inspect the establishment of a registrant or applicant for registration in accordance with the rules and regulations promulgated.



28-408 Registration to manufacture or distribute controlled substances; factors considered.

(1) The department shall register an applicant to manufacture or distribute controlled substances included in Schedules I to V of section 28-405 unless the department determines that the issuance of such registration is inconsistent with the public interest. In determining the public interest the department shall consider the following factors:

(a) Maintenance of effective controls against diversion of particular controlled substances and any Schedule I or II substance compounded therefrom into other than legitimate medical, scientific, or industrial channels;

(b) Compliance with applicable state and local law;

(c) Whether the applicant has been convicted of a felony under any law of the United States or of any state or has been convicted of a violation relating to any substance defined in the Uniform Controlled Substances Act as a controlled substance under any law of the United States or any state, except that such fact in itself shall not be an automatic bar to registration;

(d) Past experience in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion; and

(e) Such other factors as may be relevant to and consistent with the public health and safety.

(2) Registration granted under subsection (1) of this section shall not entitle a registrant to manufacture or distribute controlled substances in Schedule I or II of section 28-405 other than those specified in the registration.

(3) Except as otherwise provided in this section and section 28-409, practitioners shall be registered to prescribe, administer, or dispense substances in Schedules II to V of section 28-405 if they are authorized to prescribe, administer, or dispense under the laws of this state. A registration application by a practitioner who wishes to conduct research with Schedule I substances shall be referred to the department for approval or disapproval. Registration to prescribe, administer, or dispense substances in Schedules II to V of section 28-405 or registration for the purpose of bona fide research with Schedule I substances by a practitioner may be denied only on a ground specified in subsection (1) of section 28-409 or if there are reasonable grounds to believe that the applicant will abuse or unlawfully transfer such substances or fail to safeguard adequately his or her supply of such substances against diversion from legitimate medical or scientific use.

(4) Compliance by manufacturers and distributors with the Controlled Substances Act, 21 U.S.C. 801 et seq., as such act existed on May 1, 2001, respecting registration, excluding fees, shall be deemed compliance with this section.



28-409 Registrant; disciplinary action; grounds; procedure.

(1) A registration pursuant to section 28-408 to prescribe, administer, manufacture, distribute, or dispense a controlled substance may be denied, suspended, revoked, or renewal refused by the department upon a finding that the applicant or registrant:

(a) Has falsified any application filed pursuant to the Uniform Controlled Substances Act or required by the act;

(b) Has been convicted of a felony subsequent to being granted a registration pursuant to section 28-408 under any law of the United States or of any state or has been convicted of a violation relating to any substance defined in the act as a controlled substance subsequent to being granted a registration pursuant to section 28-408 under any law of the United States or of any state;

(c) Has had his or her federal registration suspended or revoked by competent federal authority and is no longer authorized by federal law to engage in the prescribing, manufacturing, distribution, or dispensing of controlled substances;

(d) Is guilty of any of the acts or offenses listed in section 38-178 for which disciplinary measures may be taken against his or her license, certificate, or registration to practice and which have a rational connection with his or her fitness to prescribe, administer, or dispense a controlled substance. The department may automatically revoke or suspend the registration of a practitioner who has had his or her license, certificate, or registration to practice revoked or suspended and is no longer authorized to prescribe, administer, or dispense under the laws of this state or who has had his or her license, certificate, or registration to practice limited or restricted and is no longer authorized to prescribe, administer, or dispense controlled substances under the laws of this state;

(e) Is habitually intoxicated or is dependent upon or actively addicted to alcohol or any controlled substance or narcotic drug; or

(f) Has violated the Uniform Controlled Substances Act or any rules or regulations adopted and promulgated pursuant to the act.

(2) The department may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(3) A person whose registration or renewal has been denied, revoked, or suspended shall be afforded an opportunity for a hearing in accordance with the Administrative Procedure Act. Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under the Uniform Controlled Substances Act or any law of the state, except that such proceedings may be consolidated with proceedings under the Uniform Credentialing Act. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing, except in cases when the department finds that there is an imminent danger to the public health or safety.

(4) The department may suspend any registration simultaneously with the institution of proceedings under this section or when renewal of registration is refused in cases when the department finds that there is an imminent danger to the public health or safety. Such suspension shall continue in effect until the conclusion of such proceedings, including judicial review thereof, unless sooner withdrawn by the department or dissolved by a court of competent jurisdiction.

(5) In the event the department suspends or revokes a registration granted under section 28-408, all controlled substances owned or possessed by the registrant pursuant to such registration at the time of suspension or the effective date of the revocation order, as the case may be, may in the discretion of the department be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all such controlled substances may be forfeited to the state.

(6) The administration shall be promptly notified of all orders limiting, suspending, or revoking registration.



28-410 Records of registrants; inventory; violation; penalty; storage.

(1) Each registrant manufacturing, distributing, or dispensing controlled substances in Schedule I, II, III, IV, or V of section 28-405 shall keep and maintain a complete and accurate record of all stocks of such controlled substances on hand. Such records shall be maintained for five years.

(2) Each registrant manufacturing, distributing, storing, or dispensing such controlled substances shall prepare an annual inventory of each controlled substance in his or her possession. Such inventory shall (a) be taken within one year after the previous annual inventory date, (b) contain such information as shall be required by the Board of Pharmacy, (c) be copied and such copy forwarded to the department within thirty days after completion, (d) be maintained at the location listed on the registration for a period of five years, (e) contain the name, address, and Drug Enforcement Administration number of the registrant, the date and time of day the inventory was completed, and the signature of the person responsible for taking the inventory, (f) list the exact count or measure of all controlled substances listed in Schedules I, II, III, IV, and V of section 28-405, and (g) be maintained in permanent, read-only format separating the inventory for controlled substances listed in Schedules I and II of section 28-405 from the inventory for controlled substances listed in Schedules III, IV, and V of section 28-405. A registrant whose inventory fails to comply with this subsection shall be guilty of a Class IV misdemeanor.

(3) This section shall not apply to practitioners who prescribe or administer, as a part of their practice, controlled substances listed in Schedule II, III, IV, or V of section 28-405 unless such practitioner regularly engages in dispensing any such drug or drugs to his or her patients.

(4) Controlled substances shall be stored in accordance with the following:

(a) All controlled substances listed in Schedule I of section 28-405 must be stored in a locked cabinet; and

(b) All controlled substances listed in Schedule II, III, IV, or V of section 28-405 must be stored in a locked cabinet or distributed throughout the inventory of noncontrolled substances in a manner which will obstruct theft or diversion of the controlled substances or both.

(5) Each pharmacy which is registered with the administration and in which controlled substances are stored or dispensed shall complete a controlled-substances inventory when there is a change in the pharmacist-in-charge. The inventory shall contain the information required in the annual inventory, and the original copy shall be maintained in the pharmacy for five years after the date it is completed.



28-411 Controlled substances; records; by whom kept; contents; compound controlled substances; duties.

(1) Every practitioner who is authorized to administer or professionally use controlled substances shall keep a record of such controlled substances received by him or her and a record of all such controlled substances administered or professionally used by him or her, other than by medical order issued by a practitioner authorized to prescribe, in accordance with subsection (4) of this section.

(2) Manufacturers, wholesalers, distributors, and reverse distributors shall keep records of all controlled substances compounded, mixed, cultivated, grown, or by any other process produced or prepared and of all controlled substances received and disposed of by them, in accordance with subsection (4) of this section.

(3) Pharmacies shall keep records of all controlled substances received and disposed of by them, in accordance with subsection (4) of this section.

(4)(a) The record of controlled substances received shall in every case show (i) the date of receipt, (ii) the name, address, and Drug Enforcement Administration number of the person receiving the controlled substances, (iii) the name, address, and Drug Enforcement Administration number of the person from whom received, (iv) the kind and quantity of controlled substances received, (v) the kind and quantity of controlled substances produced or removed from process of manufacture, and (vi) the date of such production or removal from process of manufacture.

(b) The record shall in every case show the proportion of morphine, cocaine, or ecgonine contained in or producible from crude opium or coca leaves received or produced. The record of all controlled substances sold, administered, dispensed, or otherwise disposed of shall show the date of selling, administering, or dispensing, the name and address of the person to whom or for whose use or the owner and species of animal for which the controlled substances were sold, administered, or dispensed, and the kind and quantity of controlled substances. For any lost, destroyed, or stolen controlled substances, the record shall list the kind and quantity of such controlled substances and the discovery date of such loss, destruction, or theft.

(c) Every such record shall be kept for a period of five years from the date of the transaction recorded.

(5) Any person authorized to compound controlled substances shall comply with section 38-2867.01.



28-412 Narcotic drugs; administration to narcotic-dependent person; violation; penalty.

(1) It is unlawful to prescribe any narcotic drug listed in section 28-405, except buprenorphine, for the purpose of detoxification treatment or maintenance treatment except as provided in this section.

(2) A narcotic drug may be administered or dispensed to a narcotic-dependent person for detoxification treatment or maintenance treatment by a practitioner who is registered to provide detoxification treatment or maintenance treatment pursuant to section 28-406.

(3) A narcotic drug may be administered or dispensed to a narcotic-dependent person when necessary to relieve acute withdrawal symptoms pending the referral of such person for detoxification treatment or maintenance treatment by a physician who is not registered to provide detoxification treatment or maintenance treatment under section 28-406. Not more than one day's supply of narcotic drugs shall be administered or dispensed for such person's use at one time. Such treatment shall not be continued for more than three successive calendar days and may not be renewed or extended.

(4) A narcotic drug may be administered or dispensed in a hospital to maintain or detoxify a person as an incidental adjunct to medical or surgical treatment conditions other than dependence.

(5) Any person who violates this section is guilty of a Class IV felony.

(6) For purposes of this section:

(a) Detoxification treatment means the administering or dispensing of a narcotic drug in decreasing doses to a person for a specified period of time to alleviate adverse physiological or psychological effects incident to withdrawal from the continuous or sustained use of a narcotic drug and to bring such person to a narcotic drug-free state within such period of time. Detoxification treatment includes short-term detoxification treatment and long-term detoxification treatment;

(b) Long-term detoxification treatment means detoxification treatment for a period of more than thirty days but not more than one hundred eighty days;

(c) Maintenance treatment means the administering or dispensing of a narcotic drug in the treatment of a narcotic-dependent person for a period of more than twenty-one days; and

(d) Short-term detoxification treatment means detoxification treatment for a period of not more than thirty days.



28-413 Distribution to another registrant; manner.

Controlled substances listed in Schedules I and II of section 28-405 shall be distributed by a registrant to another registrant pursuant to an order form or the electronic controlled substance ordering system of the administration.

Compliance with the provisions of the Controlled Substances Act, 21 U.S.C. 801 et seq., as such act existed on January 1, 2014, respecting order forms shall be deemed compliance with this section.



28-414 Controlled substance; Schedule II; prescription; contents.

(1) Except as otherwise provided in this section or section 28-412 or when administered directly by a practitioner to an ultimate user, a controlled substance listed in Schedule II of section 28-405 shall not be dispensed without a prescription from a practitioner authorized to prescribe. No prescription for a controlled substance listed in Schedule II of section 28-405 shall be filled more than six months from the date of issuance. A prescription for a controlled substance listed in Schedule II of section 28-405 shall not be refilled.

(2) A prescription for controlled substances listed in Schedule II of section 28-405 must contain the following information prior to being filled by a pharmacist or dispensing practitioner: (a) Patient's name and address, (b) name of the drug, device, or biological, (c) strength of the drug or biological, if applicable, (d) dosage form of the drug or biological, (e) quantity of the drug, device, or biological prescribed, (f) directions for use, (g) date of issuance, (h) prescribing practitioner's name and address, and (i) Drug Enforcement Administration number of the prescribing practitioner. If the prescription is a written paper prescription, the paper prescription must contain the prescribing practitioner's manual signature. If the prescription is an electronic prescription, the electronic prescription must contain all of the elements in subdivisions (a) through (i) of this subsection, must be digitally signed, and must be transmitted to and received by the pharmacy electronically to meet all of the requirements of the Controlled Substances Act, 21 U.S.C. 801 et seq., as it existed on January 1, 2014, pertaining to electronic prescribing of controlled substances.

(3)(a) In emergency situations, a controlled substance listed in Schedule II of section 28-405 may be dispensed pursuant to an oral prescription reduced to writing in accordance with subsection (2) of this section, except for the prescribing practitioner's signature, and bearing the word "emergency".

(b) For purposes of this section, emergency situation means a situation in which a prescribing practitioner determines that (i) immediate administration of the controlled substance is necessary for proper treatment of the patient, (ii) no appropriate alternative treatment is available, including administration of a drug which is not a controlled substance listed in Schedule II of section 28-405, and (iii) it is not reasonably possible for the prescribing practitioner to provide a signed, written or electronic prescription to be presented to the person dispensing the controlled substance prior to dispensing.

(4)(a) In nonemergency situations:

(i) A controlled substance listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed paper prescription if the original written, signed paper prescription is presented to the pharmacist for review before the controlled substance is dispensed, except as provided in subdivision (a)(ii) or (iii) of this subsection;

(ii) A narcotic drug listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed paper prescription (A) to be compounded for direct parenteral administration to a patient for the purpose of home infusion therapy or (B) for administration to a patient enrolled in a hospice care program and bearing the words "hospice patient"; and

(iii) A controlled substance listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed paper prescription for administration to a resident of a long-term care facility.

(b) For purposes of subdivisions (a)(ii) and (iii) of this subsection, a facsimile of a written, signed paper prescription shall serve as the original written prescription and shall be maintained in accordance with subsection (1) of section 28-414.03.

(5)(a) A prescription for a controlled substance listed in Schedule II of section 28-405 may be partially filled if the pharmacist does not supply the full quantity prescribed and he or she makes a notation of the quantity supplied on the face of the prescription or in the electronic record. The remaining portion of the prescription may be filled no later than thirty days after the date on which the prescription is written. The pharmacist shall notify the prescribing practitioner if the remaining portion of the prescription is not or cannot be filled within such period. No further quantity may be supplied after such period without a new written, signed paper prescription or electronic prescription.

(b) A prescription for a controlled substance listed in Schedule II of section 28-405 written for a patient in a long-term care facility or for a patient with a medical diagnosis documenting a terminal illness may be partially filled. Such prescription shall bear the words "terminally ill" or "long-term care facility patient" on its face or in the electronic record. If there is any question whether a patient may be classified as having a terminal illness, the pharmacist shall contact the prescribing practitioner prior to partially filling the prescription. Both the pharmacist and the prescribing practitioner have a corresponding responsibility to assure that the controlled substance is for a terminally ill patient. For each partial filling, the dispensing pharmacist shall record on the back of the prescription or on another appropriate record, uniformly maintained and readily retrievable, the date of the partial filling, quantity dispensed, remaining quantity authorized to be dispensed, and the identification of the dispensing pharmacist. The total quantity of controlled substances listed in Schedule II which is dispensed in all partial fillings shall not exceed the total quantity prescribed. A prescription for a Schedule II controlled substance for a patient in a long-term care facility or a patient with a medical diagnosis documenting a terminal illness is valid for sixty days from the date of issuance or until discontinuance of the prescription, whichever occurs first.

The State did not violate the defendant's due process privacy rights through its warrantless, investigatory access to her prescription records; the reporting and monitoring of prescription records was a rational exercise of the State's broad police powers. State v. Wiedeman, 286 Neb. 193, 835 N.W.2d 698 (2013).



28-414.01 Controlled substance; Schedule III, IV, or V; prescription; contents.

(1) Except as otherwise provided in this section or when administered directly by a practitioner to an ultimate user, a controlled substance listed in Schedule III, IV, or V of section 28-405 shall not be dispensed without a written, oral, or electronic medical order. Such medical order is valid for six months after the date of issuance. Original prescription information for any controlled substance listed in Schedule III, IV, or V of section 28-405 may be transferred between pharmacies for purposes of refill dispensing pursuant to section 38-2871.

(2) A prescription for controlled substances listed in Schedule III, IV, or V of section 28-405 must contain the following information prior to being filled by a pharmacist or dispensing practitioner: (a) Patient's name and address, (b) name of the drug, device, or biological, (c) strength of the drug or biological, if applicable, (d) dosage form of the drug or biological, (e) quantity of the drug, device, or biological prescribed, (f) directions for use, (g) date of issuance, (h) number of refills, including pro re nata or PRN refills, not to exceed five refills within six months after the date of issuance, (i) prescribing practitioner's name and address, and (j) Drug Enforcement Administration number of the prescribing practitioner. If the prescription is a written paper prescription, the paper prescription must contain the prescribing practitioner's manual signature. If the prescription is an electronic prescription, the electronic prescription must contain all of the elements in subdivisions (a) through (j) of this subsection, must be digitally signed, and must be transmitted to and received by the pharmacy electronically to meet all of the requirements of 21 C.F.R. 1311, as the regulation existed on January 1, 2014, pertaining to electronic prescribing of controlled substances.

(3) A controlled substance listed in Schedule III, IV, or V of section 28-405 may be dispensed pursuant to a facsimile of a written, signed paper prescription. The facsimile of a written, signed paper prescription shall serve as the original written prescription for purposes of this subsection and shall be maintained in accordance with subsection (2) of section 28-414.03.

(4) A prescription for a controlled substance listed in Schedule III, IV, or V of section 28-405 may be partially filled if (a) each partial filling is recorded in the same manner as a refilling, (b) the total quantity dispensed in all partial fillings does not exceed the total quantity prescribed, and (c) each partial filling is dispensed within six months after the prescription was issued.



28-414.02 Prescription created, signed, transmitted, and received electronically; records.

(1) If a prescription is created, signed, transmitted, and received electronically, all records related to that prescription must be retained electronically.

(2) Electronic records must be maintained electronically for five years after the date of their creation or receipt.

(3) Records regarding controlled substances must be readily retrievable from all other records. Electronic records must be easily readable or easily rendered into a format that a person can read.

(4) Records of electronic prescriptions for controlled substances shall be maintained in an application that meets the requirements of 21 C.F.R. 1311, as the regulation existed on January 1, 2014. The computers on which the records are maintained may be located at another location, but the records must be readily retrievable at the registered location if requested by an agent of the department or the administration or other law enforcement agent. The electronic application must be capable of printing out or transferring the records in a format that is readily understandable to an agent of the department or the administration or other law enforcement agent at the registered location.



28-414.03 Controlled substances; maintenance of records; label.

(1) Paper prescriptions for all controlled substances listed in Schedule II of section 28-405 shall be kept in a separate file by the dispensing practitioner and shall be maintained for a minimum of five years. The practitioner shall make all such files readily available to the department and law enforcement for inspection without a search warrant.

(2) Prescriptions for all controlled substances listed in Schedule III, IV, or V of section 28-405 shall be maintained either separately from other prescriptions or in a form in which the information required is readily retrievable from ordinary business records of the dispensing practitioner and shall be maintained for a minimum of five years. The practitioner shall make all such records readily available to the department, the administration, and law enforcement for inspection without a search warrant.

(3) Before dispensing any controlled substance listed in Schedule II, III, IV, or V of section 28-405, the dispensing practitioner shall affix a label to the container in which the controlled substance is dispensed. Such label shall bear the name and address of the pharmacy or dispensing practitioner, the name of the patient, the date of filling, the serial number of the prescription under which it is recorded in the practitioner's prescription records, the name of the prescribing practitioner, and the directions for use of the controlled substance. Unless the prescribing practitioner writes "do not label" or words of similar import on the original paper prescription or so designates in an electronic prescription or an oral prescription, such label shall also bear the name of the controlled substance.

(4) For multidrug containers, more than one drug, device, or biological may be dispensed in the same container when (a) such container is prepackaged by the manufacturer, packager, or distributor and shipped directly to the pharmacy in this manner or (b) the container does not accommodate greater than a thirty-one-day supply of compatible dosage units and is labeled to identify each drug or biological in the container in addition to all other information required by law.

(5) If a pharmacy fills prescriptions for controlled substances on behalf of another pharmacy under contractual agreement or common ownership, the prescription label shall contain the Drug Enforcement Administration number of the pharmacy at which the prescriptions are filled.



28-414.04 Controlled substance; transfer.

A registrant who is the owner of a controlled substance may transfer:

(1) Any controlled substance listed in Schedule I or II of section 28-405 to another registrant as provided by law or by rule and regulation of the department; and

(2) Any controlled substance listed in Schedule III, IV, or V of section 28-405 to another registrant if such owner complies with subsection (4) of section 28-411.



28-414.05 Controlled substance; destruction; records.

(1) The owner of any stock of controlled substances may cause such controlled substances to be destroyed pursuant to this section when the need for such substances ceases. Complete records of the destruction of controlled substances pursuant to this section shall be maintained by the registrant for five years after the date of destruction.

(2) If the owner is a registrant:

(a) Controlled substances listed in Schedule II, III, IV, or V of section 28-405 may be destroyed by a pharmacy inspector, by a reverse distributor, or by the administration. Upon destruction, any forms required by the administration to document such destruction shall be completed;

(b) Liquid controlled substances in opened containers which originally contained fifty milliliters or less or compounded liquid controlled substances within the facility where they were compounded may be destroyed if witnessed by two individuals credentialed under the Uniform Credentialing Act and designated by the facility and recorded in accordance with subsection (4) of section 28-411; or

(c) Solid controlled substances in opened unit-dose containers or which have been adulterated within a hospital where they were to be administered to patients in such hospital may be destroyed if witnessed by two individuals credentialed under the Uniform Credentialing Act and designated by the hospital and recorded in accordance with subsection (4) of section 28-411.

(3) If the owner is a resident of a long-term care facility or hospital, a controlled substance listed in Schedule II, III, IV, or V of section 28-405 shall be destroyed by two individuals credentialed under the Uniform Credentialing Act and designated by the facility or hospital.



28-414.06 Controlled substance; practitioner; provide information; limit on liability or penalty.

(1) Any practitioner who gives information to a law enforcement officer or professional board appointed pursuant to the Uniform Credentialing Act shall not be subject to any civil, criminal, or administrative liability or penalty for giving such information.

(2) As used in this section, unless the context otherwise requires:

(a) Information means information regarding unlawfully obtaining or attempting to obtain from a practitioner (i) a controlled substance, (ii) a written or oral prescription for a controlled substance, or (iii) the administration of a controlled substance; and

(b) Law enforcement officer has the definition found in section 81-1401.



28-414.07 Controlled substances; chemical analysis; admissible as evidence in preliminary hearing.

Whenever matter is submitted to the criminalistics laboratory of the Nebraska State Patrol for chemical analysis to determine if the matter is, or contains, a controlled substance, the report of that analysis shall be admissible in any preliminary hearing in any court in Nebraska as prima facie evidence of the identity, nature, and quantity of the matter analyzed. Nothing in this section is intended to require the use of a laboratory report in a preliminary hearing or to prohibit the use of other evidence, including circumstantial evidence, in the preliminary hearing to establish the identity, nature, and quantity of a controlled substance.



28-415 Narcotic drugs; label; requirements.

(1) A manufacturer, distributor, or packager who sells or dispenses a narcotic drug or a wholesaler who sells or dispenses a narcotic drug in a package prepared by him or her shall securely affix a label to each package in which such drug is contained showing in legible English the name and address of the vendor and the quantity, kind, and form of narcotic drug contained therein. No person, except a pharmacy for the purpose of filling a medical order under the Uniform Controlled Substances Act, shall alter, deface, or remove any label so affixed.

(2) A pharmacy that sells or dispenses any narcotic drug on a prescription issued by a practitioner shall affix a label to the container in which such drug is sold or dispensed pursuant to subsection (3) of section 28-414.03. No person shall alter, deface, or remove any label so affixed.



28-416 Prohibited acts; violations; penalties.

(1) Except as authorized by the Uniform Controlled Substances Act, it shall be unlawful for any person knowingly or intentionally: (a) To manufacture, distribute, deliver, dispense, or possess with intent to manufacture, distribute, deliver, or dispense a controlled substance; or (b) to create, distribute, or possess with intent to distribute a counterfeit controlled substance.

(2) Except as provided in subsections (4), (5), (7), (8), (9), and (10) of this section, any person who violates subsection (1) of this section with respect to: (a) A controlled substance classified in Schedule I, II, or III of section 28-405 which is an exceptionally hazardous drug shall be guilty of a Class II felony; (b) any other controlled substance classified in Schedule I, II, or III of section 28-405 shall be guilty of a Class IIA felony; or (c) a controlled substance classified in Schedule IV or V of section 28-405 shall be guilty of a Class IIIA felony.

(3) A person knowingly or intentionally possessing a controlled substance, except marijuana or any substance containing a quantifiable amount of the substances, chemicals, or compounds described, defined, or delineated in subdivision (c)(25) of Schedule I of section 28-405, unless such substance was obtained directly or pursuant to a medical order issued by a practitioner authorized to prescribe while acting in the course of his or her professional practice, or except as otherwise authorized by the act, shall be guilty of a Class IV felony. A person shall not be in violation of this subsection if section 28-472 applies.

(4)(a) Except as authorized by the Uniform Controlled Substances Act, any person eighteen years of age or older who knowingly or intentionally manufactures, distributes, delivers, dispenses, or possesses with intent to manufacture, distribute, deliver, or dispense a controlled substance or a counterfeit controlled substance (i) to a person under the age of eighteen years, (ii) in, on, or within one thousand feet of the real property comprising a public or private elementary, vocational, or secondary school, a community college, a public or private college, junior college, or university, or a playground, or (iii) within one hundred feet of a public or private youth center, public swimming pool, or video arcade facility shall be punished by the next higher penalty classification than the penalty prescribed in subsection (2), (7), (8), (9), or (10) of this section, depending upon the controlled substance involved, for the first violation and for a second or subsequent violation shall be punished by the next higher penalty classification than that prescribed for a first violation of this subsection, but in no event shall such person be punished by a penalty greater than a Class IB felony.

(b) For purposes of this subsection:

(i) Playground means any outdoor facility, including any parking lot appurtenant to the facility, intended for recreation, open to the public, and with any portion containing three or more apparatus intended for the recreation of children, including sliding boards, swingsets, and teeterboards;

(ii) Video arcade facility means any facility legally accessible to persons under eighteen years of age, intended primarily for the use of pinball and video machines for amusement, and containing a minimum of ten pinball or video machines; and

(iii) Youth center means any recreational facility or gymnasium, including any parking lot appurtenant to the facility or gymnasium, intended primarily for use by persons under eighteen years of age which regularly provides athletic, civic, or cultural activities.

(5)(a) Except as authorized by the Uniform Controlled Substances Act, it shall be unlawful for any person eighteen years of age or older to knowingly and intentionally employ, hire, use, cause, persuade, coax, induce, entice, seduce, or coerce any person under the age of eighteen years to manufacture, transport, distribute, carry, deliver, dispense, prepare for delivery, offer for delivery, or possess with intent to do the same a controlled substance or a counterfeit controlled substance.

(b) Except as authorized by the Uniform Controlled Substances Act, it shall be unlawful for any person eighteen years of age or older to knowingly and intentionally employ, hire, use, cause, persuade, coax, induce, entice, seduce, or coerce any person under the age of eighteen years to aid and abet any person in the manufacture, transportation, distribution, carrying, delivery, dispensing, preparation for delivery, offering for delivery, or possession with intent to do the same of a controlled substance or a counterfeit controlled substance.

(c) Any person who violates subdivision (a) or (b) of this subsection shall be punished by the next higher penalty classification than the penalty prescribed in subsection (2), (7), (8), (9), or (10) of this section, depending upon the controlled substance involved, for the first violation and for a second or subsequent violation shall be punished by the next higher penalty classification than that prescribed for a first violation of this subsection, but in no event shall such person be punished by a penalty greater than a Class IB felony.

(6) It shall not be a defense to prosecution for violation of subsection (4) or (5) of this section that the defendant did not know the age of the person through whom the defendant violated such subsection.

(7) Any person who violates subsection (1) of this section with respect to cocaine or any mixture or substance containing a detectable amount of cocaine in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(8) Any person who violates subsection (1) of this section with respect to base cocaine (crack) or any mixture or substance containing a detectable amount of base cocaine in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(9) Any person who violates subsection (1) of this section with respect to heroin or any mixture or substance containing a detectable amount of heroin in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(10) Any person who violates subsection (1) of this section with respect to amphetamine, its salts, optical isomers, and salts of its isomers, or with respect to methamphetamine, its salts, optical isomers, and salts of its isomers, in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(11) Any person knowingly or intentionally possessing marijuana weighing more than one ounce but not more than one pound shall be guilty of a Class III misdemeanor.

(12) Any person knowingly or intentionally possessing marijuana weighing more than one pound shall be guilty of a Class IV felony.

(13) Any person knowingly or intentionally possessing marijuana weighing one ounce or less or any substance containing a quantifiable amount of the substances, chemicals, or compounds described, defined, or delineated in subdivision (c)(25) of Schedule I of section 28-405 shall:

(a) For the first offense, be guilty of an infraction, receive a citation, be fined three hundred dollars, and be assigned to attend a course as prescribed in section 29-433 if the judge determines that attending such course is in the best interest of the individual defendant;

(b) For the second offense, be guilty of a Class IV misdemeanor, receive a citation, and be fined four hundred dollars and may be imprisoned not to exceed five days; and

(c) For the third and all subsequent offenses, be guilty of a Class IIIA misdemeanor, receive a citation, be fined five hundred dollars, and be imprisoned not to exceed seven days.

(14) Any person convicted of violating this section, if placed on probation, shall, as a condition of probation, satisfactorily attend and complete appropriate treatment and counseling on drug abuse provided by a program authorized under the Nebraska Behavioral Health Services Act or other licensed drug treatment facility.

(15) Any person convicted of violating this section, if sentenced to the Department of Correctional Services, shall attend appropriate treatment and counseling on drug abuse.

(16) Any person knowingly or intentionally possessing a firearm while in violation of subsection (1) of this section shall be punished by the next higher penalty classification than the penalty prescribed in subsection (2), (7), (8), (9), or (10) of this section, but in no event shall such person be punished by a penalty greater than a Class IB felony.

(17) A person knowingly or intentionally in possession of money used or intended to be used to facilitate a violation of subsection (1) of this section shall be guilty of a Class IV felony.

(18) In addition to the existing penalties available for a violation of subsection (1) of this section, including any criminal attempt or conspiracy to violate subsection (1) of this section, a sentencing court may order that any money, securities, negotiable instruments, firearms, conveyances, or electronic communication devices as defined in section 28-833 or any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices be forfeited as a part of the sentence imposed if it finds by clear and convincing evidence adduced at a separate hearing in the same prosecution, following conviction for a violation of subsection (1) of this section, and conducted pursuant to section 28-1601, that any or all such property was derived from, used, or intended to be used to facilitate a violation of subsection (1) of this section.

(19) In addition to the penalties provided in this section:

(a) If the person convicted or adjudicated of violating this section is eighteen years of age or younger and has one or more licenses or permits issued under the Motor Vehicle Operator's License Act:

(i) For the first offense, the court may, as a part of the judgment of conviction or adjudication, (A) impound any such licenses or permits for thirty days and (B) require such person to attend a drug education class;

(ii) For a second offense, the court may, as a part of the judgment of conviction or adjudication, (A) impound any such licenses or permits for ninety days and (B) require such person to complete no fewer than twenty and no more than forty hours of community service and to attend a drug education class; and

(iii) For a third or subsequent offense, the court may, as a part of the judgment of conviction or adjudication, (A) impound any such licenses or permits for twelve months and (B) require such person to complete no fewer than sixty hours of community service, to attend a drug education class, and to submit to a drug assessment by a licensed alcohol and drug counselor; and

(b) If the person convicted or adjudicated of violating this section is eighteen years of age or younger and does not have a permit or license issued under the Motor Vehicle Operator's License Act:

(i) For the first offense, the court may, as part of the judgment of conviction or adjudication, (A) prohibit such person from obtaining any permit or any license pursuant to the act for which such person would otherwise be eligible until thirty days after the date of such order and (B) require such person to attend a drug education class;

(ii) For a second offense, the court may, as part of the judgment of conviction or adjudication, (A) prohibit such person from obtaining any permit or any license pursuant to the act for which such person would otherwise be eligible until ninety days after the date of such order and (B) require such person to complete no fewer than twenty hours and no more than forty hours of community service and to attend a drug education class; and

(iii) For a third or subsequent offense, the court may, as part of the judgment of conviction or adjudication, (A) prohibit such person from obtaining any permit or any license pursuant to the act for which such person would otherwise be eligible until twelve months after the date of such order and (B) require such person to complete no fewer than sixty hours of community service, to attend a drug education class, and to submit to a drug assessment by a licensed alcohol and drug counselor.

A copy of an abstract of the court's conviction or adjudication shall be transmitted to the Director of Motor Vehicles pursuant to sections 60-497.01 to 60-497.04 if a license or permit is impounded or a juvenile is prohibited from obtaining a license or permit under this subsection.

1. Elements

2. Evidence

3. Generally

4. Jury instruction

5. Plain view doctrine

6. Possession

7. Possession with intent to deliver

8. Sentencing

1. Elements

Subsection (5)(a) of this section requires the State to prove that the defendant is someone (1) who is 18 years of age or older and (2) who knowingly and intentionally (a) used a person under 18 years of age in one of the ways listed (b) to perform one of the listed acts related to drug distribution. State v. Reinhart, 283 Neb. 710, 811 N.W.2d 258 (2012).

Unless a statute specifically provides otherwise, the quantity possessed of a controlled substance is not an essential element of the crime. State v. Thompson, 244 Neb. 189, 505 N.W.2d 673 (1993).

The weight or amount of marijuana possessed is not an element of the substantive offense of possession of marijuana, and the weight or amount of marijuana only determines the grade of the offense and relates to the punishment which may be imposed on conviction for the offense of simple possession. Simple possession of marijuana is a lesser-included offense of possession of marijuana with intent to distribute. State v. Malone, 4 Neb. App. 904, 552 N.W.2d 772 (1996).

2. Evidence

A passenger's mere presence in a vehicle with contraband is insufficient to support a finding of joint possession. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Generally, a passenger's joint possession of a controlled substance found in a vehicle can be established by evidence that (1) supports an inference that the driver was involved in drug trafficking, as distinguished from possessing illegal drugs for personal use; (2) shows the passenger acted suspiciously during a traffic stop; and (3) shows the passenger was not a casual occupant but someone who had been traveling a considerable distance with the driver. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Evidence which was seized during a search based solely on an illegal wiretap must be suppressed and a conviction based on that evidence reversed, where it was agreed that the defendant had waived his rights under the Fourth Amendment to the U.S. Constitution, but had not waived his rights under section 86-701 et seq. (recodified in 2002 as section 86-271 et seq.). State v. Aulrich, 209 Neb. 546, 308 N.W.2d 739 (1981).

3. Generally

A juror may reasonably infer that a driver with a possessory interest in a vehicle who is transporting a large quantity of illegal drugs would not invite someone into his or her vehicle who had no knowledge of the driver's drug activities. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Subsection (6) of this section and section 77-4301(2) address different types of misconduct and are not inconsistent. State v. Garza, 242 Neb. 573, 496 N.W.2d 448 (1993).

A party claiming that the sale of a controlled substance was exempt has the burden of proof that an exemption was applicable. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).

Subsection (6)(a) merely authorizes the issuance of a citation for certain violations; it does not prohibit an arrest for the same violation when otherwise authorized by law. State v. Watts, 209 Neb. 371, 307 N.W.2d 816 (1981).

4. Jury instruction

The statutory elements neither solely control nor exclusively dictate whether a lesser-included offense instruction for simple possession is required along with an instruction on possession of a controlled substance with intent to deliver. State v. Massa, 242 Neb. 70, 493 N.W.2d 175 (1992).

5. Plain view doctrine

Plain view doctrine circumvents need for a search warrant when contraband is inadvertently found while arresting officer is legally present at physical examination of accused. State v. Brockman, 231 Neb. 982, 439 N.W.2d 84 (1989).

6. Possession

Constructive possession of an illegal substance may be proved by direct or circumstantial evidence. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Possession of a controlled substance is a lesser-included offense of distribution of the controlled substance. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Possession of an illegal substance can be inferred from a vehicle passenger's proximity to the substance or other circumstantial evidence that affirmatively links the passenger to the substance. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Under subsection (1) of this section, a defendant possesses a controlled substance when the defendant knows of the nature or character of the substance and its presence and has dominion or control over the substance. State v. Lonnecker, 237 Neb. 207, 465 N.W.2d 737 (1991).

Under subsection (1) of this section, a defendant's control or dominion over premises where a controlled substance is located may establish the defendant's constructive possession of the controlled substance. State v. Lonnecker, 237 Neb. 207, 465 N.W.2d 737 (1991).

Pursuant to subsection (3) of this section, there is sufficient evidence to convict the defendant of knowingly or intentionally possessing a controlled substance when he approaches an undercover officer, asks to buy drugs, physically examines the drugs, and then hands over money to pay for the drugs. State v. Clark, 236 Neb. 475, 461 N.W.2d 576 (1990).

7. Possession with intent to deliver

Circumstantial evidence may support a finding that a defendant intended to distribute, deliver, or dispense a controlled substance. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Circumstantial evidence to establish possession of a controlled substance with intent to distribute or deliver may consist of several factors: the quantity of the substance, the equipment and supplies found with it, the place it was found, the manner of packaging, and the testimony of witnesses experienced and knowledgeable in the field. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Evidence of the quantity of a controlled substance possessed combined with expert testimony that such quantity indicates an intent to deliver can be sufficient for a jury to infer an intent to deliver. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

When a defendant did not dispute the State's evidence on the separate element of intent to deliver, he was not entitled to an instruction on the lesser-included offense of simple possession. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Conviction of possession with intent to deliver a controlled substance affirmed in case where police officers noticed defendant in bar making a furtive gesture by pulling both hands from underneath bar; the officers subsequently found a bag with 11 snow seals behind the carpet under the bar within arm's distance from defendant; and defendant could not adequately account for the money he had in his possession. State v. Alcorn, 240 Neb. 400, 481 N.W.2d 921 (1992).

Possession with intent to deliver a controlled substance is not a victimless crime. State v. Rodgers, 237 Neb. 506, 466 N.W.2d 537 (1991).

8. Sentencing

Sentence of 3 to 5 years' imprisonment was not excessive for conviction under subsection (1)(a) of this statute. State v. Hodge and Carpenter, 225 Neb. 94, 402 N.W.2d 867 (1987).



28-417 Unlawful acts; violations; penalty.

(1) It shall be unlawful for any person:

(a) To omit, remove, alter, or obliterate a symbol required by the federal Controlled Substances Act, 21 U.S.C. 801 et seq., as the act existed on September 1, 2001, or required by the laws of this state;

(b) To alter, deface, or remove any label affixed to a package of narcotic drugs;

(c) To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under the Uniform Controlled Substances Act;

(d) To refuse any entry into any premises for inspection authorized by the act;

(e) To keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or place whatever which such person knows or should know is resorted to by persons using controlled substances in violation of the Uniform Controlled Substances Act for the purpose of using such substances or which is used for the keeping or selling of the same in violation of the act;

(f) To whom or for whose use any controlled substance has been prescribed, sold, or dispensed by a practitioner or the owner of any animal for which any such substance has been prescribed, sold, or dispensed by a veterinarian to possess it in a container other than which it was delivered to him or her by the practitioner; or

(g) To be under the influence of any controlled substance for a purpose other than the treatment of a sickness or injury as prescribed or administered by a practitioner. In a prosecution under this subdivision, it shall not be necessary for the state to prove that the accused was under the influence of any specific controlled substance, but it shall be sufficient for a conviction under this subdivision for the state to prove that the accused was under the influence of some controlled substance by proving that the accused did manifest physical and physiological symptoms or reactions caused by the use of any controlled substance.

(2) Any person who violates this section shall be guilty of a Class III misdemeanor.



28-418 Intentional violations; penalty.

(1) It shall be unlawful for any person knowingly or intentionally:

(a) Who is a registrant to distribute a controlled substance classified in Schedule I or II of section 28-405 in the course of his or her legitimate business except in compliance with section 28-413;

(b) To use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended, or issued to another person;

(c) To acquire or obtain or to attempt to acquire or obtain possession of a controlled substance by theft, misrepresentation, fraud, forgery, deception, or subterfuge;

(d) To furnish false or fraudulent material information in or omit any material information from any application, report, or other document required to be kept or filed under the Uniform Controlled Substances Act or any record required to be kept by the act;

(e) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit controlled substance;

(f) Who is subject to sections 28-406 to 28-414.05 to distribute or dispense a controlled substance in violation of sections 28-414 to 28-414.05;

(g) Who is a registrant to manufacture a controlled substance not authorized by his or her registration or to distribute or dispense a controlled substance not authorized by his or her registration to another registrant or authorized person;

(h) To possess a false or forged medical order for a controlled substance issued by a practitioner authorized to prescribe, except that this subdivision shall not apply to law enforcement officials, practitioners, or attorneys in the performance of their official lawful duties; or

(i) To communicate information to a practitioner in an effort to unlawfully procure a controlled substance, the administration of a controlled substance, or a medical order for a controlled substance issued by a practitioner authorized to prescribe.

(2) Any person who violates this section shall be guilty of a Class IV felony.



28-419 Inhaling or drinking certain intoxicating substances; unlawful.

No person shall breathe, inhale, or drink any compound, liquid, or chemical containing acetate, acetone, benzene, butyl alcohol, cyclohexanone, ethyl acetate, ethyl alcohol, ethylene dichloride, ethylene trichloride, hexane, isopropanol, isopropyl alcohol, methyl alcohol, methyl cellosolve acetate, methyl ethyl ketone, methyl isobutyl ketone, pentachlorophenol, petroleum ether, toluene, toluol, trichloroathane, trichloroethylene, or any other substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis, inebriation, excitement, or irrational behavior, or in any manner changing, distorting, or disturbing the auditory, visual, mental, or nervous processes. For the purposes of sections 28-419 to 28-424, any such condition so induced shall be deemed an intoxicated condition.



28-420 Selling or offering for sale certain compounds; use; knowledge of seller; unlawful.

No person shall knowingly sell or offer for sale, deliver or give to any person any compound, liquid or chemical or any other substance which will induce an intoxicated condition as defined in section 28-419, when the seller, offerer or deliverer knows or has reason to know that such compound is intended for use to induce such condition.



28-421 Act, exceptions.

The provisions of sections 28-419 to 28-424 shall not apply to the use or sale of such substances, as defined in sections 28-419 and 28-420, when such use or sale is administered or prescribed for medical or dental purposes, nor shall the provisions of sections 28-419 to 28-424 apply to the use or sale of alcoholic liquors as defined by section 53-103.02.



28-422 Selling or offering for sale certain compounds; register; maintain for one year.

Every person selling or offering for sale at retail any of the substances as defined in section 28-419, shall maintain a register in which are recorded the date of each sale, the quantity sold, and the name and address of the purchaser. The record of each sale shall be available for inspection by any peace officer for at least one year.



28-423 Inducing or enticing; violation.

No person shall induce or entice any person to violate the provisions of section 28-419, 28-420, or 28-422.



28-424 Violations; penalty.

Any person who violates any provision of section 28-419, 28-420, 28-422, or 28-423 shall be guilty of a Class III misdemeanor.



28-425 Transferred to section 71-2510.01.



28-426 Repealed. Laws 1978, LB 748, § 61.



28-427 Additional penalties.

Any penalty imposed for violation of the Uniform Controlled Substances Act shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law. A conviction or acquittal under federal law or the law of another state having a substantially similar law shall be a bar to prosecution in this state for the same act. If any person is convicted for violation of the Uniform Controlled Substances Act, in addition to any penalty imposed by the court, the court may order that such person make restitution to any law enforcement agency for reasonable expenditures made in the purchase of any controlled substances from such person or his or her agent as part of the investigation leading to such conviction.

The plain and ordinary meaning of the words "as part of the investigation leading to such conviction" limits the amount of restitution ordered to the reasonable law enforcement expenses incurred in connection with the purchase of the controlled substance for the sale of which the defendant was convicted. State v. Rios, 237 Neb. 232, 465 N.W.2d 611 (1991).

An order of restitution under this section can be made at the time of sentencing, but there is no statutory requirement that it be made at that time. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

Restitution imposed under this section is not a criminal penalty to be imposed as punishment for the crime, but is in the nature of a civil or administrative penalty or sanction. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

Restitution imposed under this section is not a part of the sentence; therefore, the trial court had jurisdiction to make an order of restitution after sentencing. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

The heading, or catchline, is supplied in the compilation of the statutes and does not constitute any part of the law. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

A defendant may be ordered to make restitution for law enforcement expenses incurred during controlled buys that were part of the investigation leading to a conviction arising from a subsequent controlled buy. State v. Thomas, 6 Neb. App. 510, 574 N.W.2d 542 (1998).



28-428 Controlled premises, defined; inspection; procedure.

(1) Administrative inspections of controlled premises are authorized in accordance with the following provisions:

(a) For purposes of the Uniform Controlled Substances Act only, controlled premises shall mean: (i) Places where persons registered or exempted from registration requirements under the act are required to keep records; and (ii) places including factories, warehouses, establishments, and conveyances where persons registered or exempted from registration requirements under the act are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance;

(b) When so authorized by an administrative inspection or an officer of the Division of Drug Control or an authorized agent of the department, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, shall have the right to enter controlled premises for the purpose of conducting an administrative inspection;

(c) When so authorized by an administrative inspection warrant, an officer of the Division of Drug Control or an authorized agent of the department shall have the right: (i) To inspect and copy records required by the act to be kept; (ii) to inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers, and labeling found therein, and, except as otherwise provided in subdivision (1)(e)(ii) of this section, all other things therein, including records, files, papers, processes, controls, and facilities, bearing on any violation of the act; and (iii) to inventory any stock of any controlled substance therein and obtain samples of any such substance;

(d) This section shall not be construed to prevent entries and administrative inspections including seizures of property without a warrant: (i) With the consent of the owner, operator, or agent in charge of the controlled premises; (ii) in situations presenting imminent danger to health or safety; (iii) in situations involving inspection of any conveyance when there is reasonable cause to believe that such conveyance contains substances possessed or carried in violation of the act; (iv) in any other exceptional or emergency circumstance when time or opportunity to apply for a warrant is lacking; and (v) in all other situations when a warrant is not constitutionally required; and

(e) Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this section shall extend to (i) financial data; (ii) sales data other than shipment data; or (iii) pricing data.

(2) For the purpose of the execution of administrative inspection warrants, an authorized agent of the department shall be deemed to be a peace officer.

(3) Issuance and execution of administrative inspection warrants for controlled premises shall be in accordance with the provisions of sections 29-830 to 29-835, except that inspection warrants for the purpose of the act shall be issued not only upon a showing that consent to entry for inspection purposes has been refused, but also in all cases when the judge of a court of record has been given reason to believe that consent would be refused if requested.



28-429 Division of Drug Control; established; personnel; powers and duties; Nebraska State Patrol Drug Control and Education Cash Fund; created; use; investment; report; contents.

(1) There is hereby established in the Nebraska State Patrol a Division of Drug Control. The division shall consist of such personnel as may be designated by the Superintendent of Law Enforcement and Public Safety. It shall be the duty of the division to enforce all of the provisions of the Uniform Controlled Substances Act and any other provisions of the law dealing with controlled substances and to conduct drug education activities as directed by the superintendent. The Nebraska State Patrol shall cooperate with federal agencies, the department, other state agencies, elementary and secondary schools, and County Drug Law Enforcement and Education Fund Boards in discharging their responsibilities concerning traffic in controlled substances, in suppressing the abuse of controlled substances, and in conducting drug education activities. To this end the division is authorized to: (a) Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances; (b) coordinate and cooperate in training programs on controlled substance law enforcement and education at the local and state levels; (c) establish a centralized unit which will accept, catalog, file, and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the state, and make such information available for federal, state, and local law enforcement purposes on request; (d) cooperate in locating, eradicating, and destroying wild or illicit growth of plant species from which controlled substances may be extracted, and for these purposes a peace officer is hereby authorized to enter onto property upon which there are no buildings or upon which there are only uninhabited buildings without first obtaining a search warrant or consent; (e) develop a priority program so as to focus the bulk of its efforts on the reduction and elimination of the most damaging drugs including narcotic drugs, depressant and stimulant drugs, and hallucinogenic drugs; and (f) develop and conduct drug education activities in cooperation with elementary and secondary schools in Nebraska and with County Drug Law Enforcement and Education Fund Boards.

(2) There is hereby created the Nebraska State Patrol Drug Control and Education Cash Fund which shall be used for the purposes of (a) obtaining evidence for enforcement of any state law relating to the control of drug abuse and (b) drug education activities conducted pursuant to subsection (1) of this section, except that transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Nebraska State Patrol Drug Control and Education Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3) For the purpose of establishing and maintaining legislative oversight and accountability, the Appropriations Committee of the Legislature shall formulate record-keeping procedures to be adhered to by the Nebraska State Patrol for all expenditures, disbursements, and transfers of cash from the Nebraska State Patrol Drug Control and Education Cash Fund. Based on these record-keeping procedures, the Nebraska State Patrol shall prepare and electronically deliver to the Clerk of the Legislature at the commencement of each succeeding session a detailed report which shall contain, but not be limited to: (a) Current total in the cash fund; (b) total amount of expenditures; (c) purpose of the expenditures to include: (i) Salaries and any expenses of all agents and informants; (ii) front money for drug purchases; (iii) names of drugs and quantity of purchases; (iv) amount of front money recovered; and (v) drug education activities; (d) total number of informers on payroll; (e) amounts delivered to patrol supervisors for distribution to agents and informants and the method of accounting for such transactions and the results procured through such transactions; and (f) a description of the drug education activities conducted since the date of the previous report. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the superintendent.

(4) The superintendent shall adopt and promulgate rules and regulations to carry out this section.

This section permits law enforcement officers to enter onto property without a search warrant or consent for the purpose of locating and eradicating wild or illicit weeds from which a controlled substance could be extracted. State v. Havlat, 222 Neb. 554, 385 N.W.2d 436 (1986).



28-430 Department; enforce act; powers.

The department shall enforce the Uniform Controlled Substances Act and shall cooperate with federal agencies, the Division of Drug Control, and other state agencies in discharging their responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, it is authorized to: (1) Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances; (2) cooperate with the Drug Enforcement Administration and the Federal Bureau of Investigation; (3) do drug accountability audits of all registered practitioners in accordance with the act; (4) provide laboratory analysis; (5) provide drug abuse education to schools, courts, and persons requesting it; and (6) rely on results, information, and evidence received from the Drug Enforcement Administration and the Federal Bureau of Investigation relating to the regulatory functions of the act, including results of inspections conducted by that agency, which may be acted upon by the department and the Division of Drug Control in the performance of their regulatory functions under the act.



28-431 Seized without warrant; subject to forfeitures; disposition; manner; when; accepted as evidence; court costs and expenses; report to Auditor of Public Accounts; contents.

(1) The following shall be seized with or without a warrant by an officer of the Division of Drug Control or by any peace officer and the same shall be subject to forfeiture: (a) All controlled substances which have been manufactured, distributed, dispensed, acquired, or possessed in violation of the Uniform Controlled Substances Act; (b) all raw materials, products, and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, administering, delivering, importing, or exporting any controlled substance in violation of the act; (c) all lookalike substances; (d) all property which is used, or is intended for use, as a container for property described in subdivisions (a) and (b) of this subsection; (e) all drug paraphernalia defined in section 28-439; (f) all books, records, and research, including, but not limited to, formulas, microfilm, tapes, and data, which are used, or intended for use, in violation of the act; (g) all conveyances including, but not limited to, aircraft, vehicles, or vessels which are used, or intended for use, in transporting any controlled substance with intent to manufacture, distribute, deliver, dispense, export, or import such controlled substance in violation of the act; and (h) all money used, or intended to be used, to facilitate a violation of the act.

(2) Any property described in subdivision (1)(g) of this section which is used, or intended for use, to transport any property described in subdivision (1)(a) or (b) of this section is hereby declared to be a common nuisance, and any peace officer having probable cause to believe that such property is so used, or intended for such use, shall make a search thereof with or without a warrant.

(3) All money that a law enforcement agency proves was furnished by such agency shall be returned to the agency. All property seized without a search warrant shall not be subject to a replevin action and: (a) All property described in subdivisions (1)(a) through (1)(f) of this section shall be kept by the property division of the law enforcement agency which employs the officer who seized such property for so long as it is needed as evidence in any trial; and (b) when no longer required as evidence, all property described in subdivision (1)(f) of this section shall be disposed of on order of a court of record of this state in such manner as the court in its sound discretion shall direct, and all property described in subdivisions (1)(a), (b), (c), (d), and (e) of this section, that has been used or is intended to be used in violation of the act, when no longer needed as evidence shall be destroyed by the law enforcement agency holding the same or turned over to the department for custody or destruction, except that a law enforcement agency may keep a small quantity of the property described in subdivisions (1)(a), (b), (c), (d), and (e) of this section for training purposes or use in investigations. Any large quantity of property described in subdivisions (1)(a), (b), (c), (d), and (e) of this section, whether seized under a search warrant or validly seized without a warrant, may be disposed of on order of a court of record of this state in such manner as the court in its sound discretion shall direct. Such an order may be given only after a proper laboratory examination and report of such property has been completed and after a hearing has been held by the court after notice to the defendant of the proposed disposition of the property. The findings in such court order as to the nature, kind, and quantity of the property so disposed of may be accepted as evidence at subsequent court proceedings in lieu of the property ordered destroyed by the court order.

(4) When any property described in subdivision (1)(g) or (h) of this section is seized, the person seizing the same shall cause to be filed, within ten days thereafter, in the district court of the county in which seizure was made, petition for disposition of such property. The proceedings shall be brought in the name of the state by the county attorney of the county in which such property was seized. The petition shall describe the property, state the name of the owner if known, allege the essential elements of the violation which is claimed to exist, and conclude with a prayer for disposition. The county attorney shall have a copy of the petition served upon the owner of or any person having an interest in the property, if known, in person or by registered or certified mail at his or her last-known address. If the owner is unknown or there is a reasonable probability that there are unknown persons with interests in the property, the county attorney shall provide notice of the seizure and petition for disposition by publication once a week for four consecutive weeks in a newspaper of general circulation in the county of the seizure. At least five days shall elapse between each publication of notice.

(5) At any time after seizure and prior to court disposition, the owner of record of such property may petition the district court of the county in which seizure was made to release such property, and the court shall order the release of the property upon a showing by the owner that he or she had no actual knowledge that such property was being used in violation of the Uniform Controlled Substances Act.

(6) Any person having an interest in the property proceeded against or any person against whom civil or criminal liability would exist if such property is in violation of the act may, within thirty days after seizure, appear and file an answer or demurrer to the petition. The answer or demurrer shall allege the claimant's interest in or liability involving such property. At least thirty but not more than ninety days after seizure, there shall be a hearing before the court. If the claimant proves by a preponderance of the evidence that he or she (a) has not used or intended to use the property to facilitate an offense in violation of the act, (b) has an interest in such property as owner or lienor or otherwise, acquired by him or her in good faith, and (c) at no time had any actual knowledge that such property was being or would be used in, or to facilitate, the violation of the act, the court shall order that such property or the value of the claimant's interest in such property be returned to the claimant. If there are no claims, if all claims are denied, or if the value of the property exceeds all claims granted and it is shown by clear and convincing evidence that such property was used in violation of the act, the court shall order disposition of such property at such time as the property is no longer required as evidence in any criminal proceeding. The court may order that property described in subdivision (1)(g) of this section be sold or put to official use by the confiscating agency for a period of not more than one year and that when such property is no longer necessary for official use or at the end of two years, whichever comes first, such property shall be sold. Proceeds from the sale of the property and any money described in subdivision (1)(h) of this section shall be distributed pursuant to section 28-1439.02. Official use shall mean use directly in connection with enforcement of the act.

(7) Any court costs and fees and storage and other proper expenses shall be charged against any person intervening as claimant or owner of the property unless such person shall establish his or her claim. If a sale is ordered, the officer holding the sale shall make a return to the court showing to whom the property was sold and for what price. This return together with the court order shall authorize the county clerk to issue a title to the purchaser of the property if such title is required under the laws of this state.

(8)(a) For all money, securities, negotiable instruments, firearms, conveyances, or real estate seized pursuant to this section, the Division of Drug Control, any peace officer, or, as provided in subdivision (d) of this subsection, the prosecuting attorney shall provide a written report of the seizure to the Auditor of Public Accounts. The report shall include:

(i) The date of the seizure;

(ii) The type of property seized, such as a vehicle or currency;

(iii) A description of the property seized, including, if applicable, the make, model, year, and serial number of the property seized;

(iv) The street name and traffic direction where the seizure occurred, such as eastbound, westbound, southbound, or northbound;

(v) The crime for which the suspect was charged;

(vi) The disposition of the property seized through the forfeiture process, such as the property was returned to the suspect, returned to a third-party owner, sold, destroyed, or retained by law enforcement;

(vii) The basis for disposition of the seized property, such as the suspect was found not guilty, agreement for disposition, criminal forfeiture, or civil forfeiture;

(viii) The value of the property forfeited;

(ix) If the seizure resulted from a motor vehicle stop, (A) whether a warning or citation was issued, an arrest was made, or a search was conducted and (B) the characteristics of the race or ethnicity of the suspect. The identification of such characteristics shall be based on the observation and perception of the law enforcement officer responsible for reporting the motor vehicle stop. The information shall not be required to be provided by the suspect; and

(x) Any additional information the Division of Drug Control or peace officer deems appropriate.

(b) Reports shall be made on an annual basis in a manner prescribed by the Auditor of Public Accounts. The Auditor of Public Accounts shall submit a report to the Legislature on the nature and extent of such seizures on an annual basis. Such report shall be submitted electronically.

(c) For seizures resulting from the activities of multijurisdictional law enforcement entities, a law enforcement entity other than a Nebraska law enforcement entity shall, on its own initiative, report the information required by this subsection.

(d) The prosecuting attorney is not required to report information required by this subsection unless he or she has been notified by the Auditor of Public Accounts that the Division of Drug Control or any peace officer has not reported the information required by this subsection.

1. Double jeopardy

2. Miscellaneous

1. Double jeopardy

Forfeiture actions pursuant to this section are criminal in character and double jeopardy principles apply. State v. Spotts, 257 Neb. 44, 595 N.W.2d 259 (1999).

Forfeiture proceedings brought pursuant to this section are not in rem proceedings, but are criminal proceedings entitled to double jeopardy protection. State v. Franco, 257 Neb. 15, 594 N.W.2d 633 (1999).

This section is criminal in character; therefore, double jeopardy principles apply. State v. One 1987 Toyota Pickup, 233 Neb. 670, 447 N.W.2d 243 (1989).

2. Miscellaneous

Subsection (4) of this section sets forth two avenues by which a purported owner or claimant may prevent forfeiture and recover his or her property. First, the forfeiture statute allows the owner of record of such property, at any time after seizure and prior to court disposition, to petition the district court of the county in which seizure was made to release such property. Second, subsection (4) provides that any person having an interest in the property proceeded against or any person against whom civil or criminal liability would exist if such property is in violation of the Uniform Controlled Substances Act may, within 30 days after seizure, appear and file an answer or demurrer to the petition. Obad v. State, 277 Neb. 866, 766 N.W.2d 89 (2009).

The alleged owner of cash cannot be an owner of record under subsection (4) of this section. Obad v. State, 277 Neb. 866, 766 N.W.2d 89 (2009).

Pursuant to subsection (4) of this section, the time limitations of this section are directory rather than mandatory, and the State's failure to strictly conform to them is not fatal to a forfeiture action. State v. $1,947 in U.S. Currency, 255 Neb. 290, 583 N.W.2d 611 (1998).

Appellate review concerning the sufficiency of the evidence to forfeit a motor vehicle to the State under this section should not be treated differently than review of the sufficiency of evidence in a criminal case. State v. One 1985 Mercedes 190D Automobile, 247 Neb. 335, 526 N.W.2d 657 (1995).

Subsection (4) of this section requires the State to prove beyond a reasonable doubt that seized property was used in violation of Chapter 28, article 4. State v. 1987 Jeep Wagoneer, 241 Neb. 397, 488 N.W.2d 546 (1992).

Failure to claim some legal or equitable interest in the money seized pursuant to a search warrant is fatal to some real interest in the subject matter in controversy. State v. $15,518 in U.S. Currency, 239 Neb. 100, 474 N.W.2d 659 (1991).

Forfeitures of property under this section are considered punitive and criminal in nature because property forfeited under this section is not contraband per se, but rather ordinary, legal items used to facilitate illegal drug transactions. Appellate review of the sufficiency of the evidence to support a forfeiture of a motor vehicle under this section is to be treated the same as the review of the sufficiency of the evidence in the appeal of a criminal case. State v. $3,067.65 in U.S. Currency, 4 Neb. App. 443, 545 N.W.2d 129 (1996).

The State's ability to appeal a forfeiture action which is criminal and punitive is limited to the terms of sections 29-2315.01 to 29-2316. State v. One 1986 Toyota 4-Runner, 1 Neb. App. 1138, 510 N.W.2d 556 (1993).

Provision for civil forfeiture of drug paraphernalia is constitutional. Provision authorizing civil forfeiture of drug paraphernalia with strict time limit for filing of complaint for condemnation by law enforcement personnel when "conveyances" are seized allows forfeiture provision to satisfy procedural due process, and procedural due process is not violated by provisions for seizure of drug paraphernalia without opportunity for prior hearing. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-432 Complaint, pleading, or proceeding; burden of proof.

(1) It shall not be necessary for the state to negate any exemption or exception set forth in the Uniform Controlled Substances Act in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under the provisions of the act, and the burden of proof of any such exemption or exception shall be upon the person claiming its benefit.

(2) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under the Uniform Controlled Substances Act, the person shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him or her to rebut such presumption.

A party claiming that the sale of a controlled substance was exempt has the burden of proof that an exemption was applicable. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).



28-433 Appeal; procedure.

All final determinations, findings, and conclusions of the department under the Uniform Controlled Substances Act shall be final and conclusive decisions of the matters involved, except that any person aggrieved by such decision may appeal the decision, and the appeal shall be in accordance with the Administrative Procedure Act.



28-434 Education and research.

(1) The department and the Division of Drug Control shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with such programs they may: (a) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations; (b) assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances; (c) consult with interested groups and organizations to aid them in solving administrative and organizational problems; (d) evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances; (e) disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them; and (f) assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

(2) The department may encourage research on misuse and abuse of controlled substances. In connection with such research and in furtherance of the enforcement of the Uniform Controlled Substances Act, it may: (a) Establish methods to assess accurately the effects of controlled substances and to identify and characterize controlled substances with potential for abuse; (b) make studies and undertake programs of research to (i) develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of the act, (ii) determine patterns of misuse and abuse of controlled substances and the social effects thereof, and (iii) improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances; and (c) enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(3) The department may enter into contracts for educational and research activities without performance bonds.

(4) The department shall cooperate with the Division of Drug Control providing technical advice and information, including all evidence of violations of the act disclosed by drug accountability inspections. The criminalistics laboratory of the Nebraska State Patrol shall provide laboratory analysis for the Division of Drug Control and other peace officers of this state when requested for the effective administration and enforcement of the act.

(5) The department may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of persons who are subjects of such research. Persons who obtain such authorization may not be compelled in any state, civil, criminal, administrative, legislative, or other proceeding to identify the subjects of research for which such authorization was obtained.

(6) The department may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization shall be exempt from state prosecution for possession and distribution of controlled substances to the extent authorized by the department.



28-435 Licensee; reporting and investigation duties.

Every licensee subject to the Uniform Controlled Substances Act shall be subject to and comply with sections 38-1,124 to 38-1,126 relating to reporting and investigations.



28-435.01 Health care facility; peer review organization or professional association; report required; contents; confidentiality; immunity; failure to report; civil penalty; disposition.

(1) A health care facility licensed under the Health Care Facility Licensure Act or a peer review organization or professional association relating to a profession regulated under the Uniform Controlled Substances Act shall report to the department, on a form and in the manner specified by the department, any facts known to the facility, organization, or association, including, but not limited to, the identity of the credential holder and consumer, when the facility, organization, or association:

(a) Has made payment due to adverse judgment, settlement, or award of a professional liability claim against it or a licensee, including settlements made prior to suit, arising out of the acts or omissions of the licensee; or

(b) Takes action adversely affecting the privileges or membership of a licensee in such facility, organization, or association due to alleged incompetence, professional negligence, unprofessional conduct, or physical, mental, or chemical impairment.

The report shall be made within thirty days after the date of the action or event.

(2) A report made to the department under this section shall be confidential. The facility, organization, association, or person making such report shall be completely immune from criminal or civil liability of any nature, whether direct or derivative, for filing a report or for disclosure of documents, records, or other information to the department under this section. Nothing in this subsection shall be construed to require production of records protected by the Health Care Quality Improvement Act or section 25-12,123 or patient safety work product under the Patient Safety Improvement Act except as otherwise provided in either of such acts or such section.

(3) Any health care facility, peer review organization, or professional association that fails or neglects to make a report or provide information as required under this section is subject to a civil penalty of five hundred dollars for the first offense and a civil penalty of up to one thousand dollars for a subsequent offense. Any civil penalty collected under this subsection shall be remitted to the State Treasurer to be disposed of in accordance with Article VII, section 5, of the Constitution of Nebraska.

(4) For purposes of this section, the department shall accept reports made to it under the Nebraska Hospital-Medical Liability Act or in accordance with national practitioner data bank requirements of the federal Health Care Quality Improvement Act of 1986, as the act existed on January 1, 2007, and may require a supplemental report to the extent such reports do not contain the information required by the department.



28-435.02 Insurer; duty to report violations.

(1) Unless such knowledge or information is based on confidential medical records protected by the confidentiality provisions of the federal Public Health Services Act, 42 U.S.C. 290dd-2, and federal administrative rules and regulations, as such act and rules and regulations existed on January 1, 2007:

(a) Any insurer having knowledge of any violation of any provision of the Uniform Controlled Substances Act governing the profession of the person being reported whether or not such person is licensed shall report the facts of such violation as known to such insurer to the department; and

(b) All insurers shall cooperate with the department and provide such information as requested by the department concerning any possible violations by any person required to be licensed whether or not such person is licensed.

(2) Such reporting shall be done on a form and in the manner specified pursuant to sections 38-1,130 and 38-1,131. Such reports shall be subject to sections 38-1,132 to 38-1,136.



28-435.03 Clerk of county or district court; report convictions and judgments; Attorney General or city or county prosecutor; provide information.

The clerk of any county or district court in this state shall report to the department the conviction of any person licensed by the department under the Uniform Controlled Substances Act of any felony or of any misdemeanor involving the use, sale, distribution, administration, or dispensing of a controlled substance, alcohol or chemical impairment, or substance abuse and shall also report a judgment against any such licensee arising out of a claim of professional liability. The Attorney General or city or county prosecutor prosecuting any such criminal action and plaintiff in any such civil action shall provide the court with information concerning the license of the defendant or party. Notice to the department shall be filed within thirty days after the date of conviction or judgment in a manner agreed to by the Director of Public Health of the Division of Public Health and the State Court Administrator.



28-436 Repealed. Laws 1993, LB 627, § 26.



28-437 Uniformity of interpretation.

The Uniform Controlled Substances Act shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of the act among those states which enact it.



28-438 Transferred to section 28-401.01.



28-439 Drug paraphernalia, defined; enumerated.

As used in sections 28-101, 28-431, and 28-439 to 28-444, unless the context otherwise requires, drug paraphernalia shall mean all equipment, products, and materials of any kind which are used, intended for use, or designed for use, in manufacturing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of sections 28-101, 28-431, and 28-439 to 28-444 or the Uniform Controlled Substances Act. It shall include, but not be limited to, the following:

(1) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, used, intended for use, or designed for use in cutting controlled substances;

(2) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

(3) Hypodermic syringes, needles, and other objects used, intended for use, and designed for use in parenterally injecting controlled substances into the human body; and

(4) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, which shall include but not be limited to the following:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(b) Water pipes;

(c) Carburetion tubes and devices;

(d) Smoking and carburetion masks;

(e) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette, which has become too small or too short to be held in the hand;

(f) Miniature cocaine spoons, and cocaine vials;

(g) Chamber pipes;

(h) Carburetor pipes;

(i) Electric pipes;

(j) Air-driven pipes;

(k) Chillums;

(l) Bongs; and

(m) Ice pipes or chillers.

Neither Fourth Amendment rights nor privacy rights are implicated in "drug paraphernalia" statutes, and thus, strict scrutiny standard of review is inapplicable to constitutional challenge. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

Use of term "designed" does not refer to physical attributes of object but to intent of person charged with violation, and thus does not render statute unconstitutionally vague. List of items exemplary of drug paraphernalia is not vague and overbroad on ground that it includes numerous innocent items, where no item is drug paraphernalia absent requisite intent to use it with controlled substances. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-440 Drug paraphernalia; determination; factors considered.

In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance;

(3) The proximity of the object, in time and space, to a direct violation of this act;

(4) The proximity of the object to any controlled substance;

(5) The existence of any residue of a controlled substance on the object;

(6) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to any person whom he or she knows, or should reasonably know, intends to use the object to facilitate a violation of sections 28-101, 28-431, and 28-439 to 28-444. The innocence of an owner, or of anyone in control of the object, as to a direct violation of sections 28-101, 28-431, and 28-439 to 28-444 shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

(7) Instructions, oral or written, provided with the object concerning its use;

(8) Descriptive materials accompanying the object which explain or depict its use;

(9) National and local advertising concerning its use;

(10) The manner in which the object is displayed for sale;

(11) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(12) Direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

(13) The existence and scope of any legitimate use for the object in the community; and

(14) Expert testimony concerning its use.

The factors listed in this section are used to determine if the objects are actually drug paraphernalia, not whether officer had probable cause to believe they were drug paraphernalia. The list in this section is illustrative, not exclusive. State v. Sassen, 240 Neb. 773, 484 N.W.2d 469 (1992).

List of items exemplary of drug paraphernalia is not unconstitutional on ground that several factors would permit conviction based on transferred intent and guilt by association where, although actions of third parties are relevant in determining paraphernalia, evidence regarding third-party actions is but one step in prosecutorial scheme, and if third-party actions tend to indicate the item is drug paraphernalia, focus of inquiry must necessarily shift to intent of individual involved. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

Reference to "other authority" is not unconstitutionally vague since "other authority" certainly refers to law enforcement personnel, and fact that statute attempts to guide such personnel in their enforcement duties lessens, rather than increases, danger of arbitrary enforcement. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-441 Drug paraphernalia; use or possession; unlawful; penalty.

(1) It shall be unlawful for any person to use, or to possess with intent to use, drug paraphernalia to manufacture, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of sections 28-101, 28-431, and 28-439 to 28-444.

(2) Any person who violates this section shall be guilty of an infraction.

(3) A person shall not be in violation of this section if section 28-472 applies.

Evidence that defendant invited police to her motel room and let them in, wherein police found two syringes, cigarette papers, and a small plastic spoon in close proximity to cocaine and marijuana, was sufficient to sustain convictions for possession of drug paraphernalia. State v. Garza, 239 Neb. 98, 474 N.W.2d 246 (1991).

Possession of drug paraphernalia is an infraction. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).

Where statute includes requirement of intent in definition of drug paraphernalia and enumerates factors which officer has to consider in determining whether object is drug paraphernalia, statute does not alter requirement that searches and seizures be based on probable cause and is thus not violative of Fourth Amendment. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-442 Drug paraphernalia; deliver or manufacture; unlawful; exception; penalty.

(1) It shall be unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances in which one reasonably should know, that it will be used to manufacture, inject, ingest, or inhale or otherwise be used to introduce into the human body a controlled substance in violation of sections 28-101, 28-431, and 28-439 to 28-444.

(2) This section shall not apply to pharmacists, pharmacist interns, pharmacy technicians, and pharmacy clerks who sell hypodermic syringes or needles for the prevention of the spread of infectious diseases.

(3) Any person who violates this section shall be guilty of a Class II misdemeanor.

Sections of drug paraphernalia statute making it unlawful to deliver, possess with intent to deliver, manufacture with intent to deliver, or advertise drug paraphernalia in circumstances where one knows or "reasonably should know" that items will be used with drugs or that purpose of advertisement is to promote sale of drug paraphernalia are not unconstitutional on ground that they would permit conviction under impermissibly vague negligence standard and would leave innocent sellers in untenable posture of trying to divine intentions of their buyers where, under sections, seller has to already have intended that item be sold for drug use before his knowledge of its use by a buyer came into play. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

Where statute includes requirement of intent in definition of drug paraphernalia and enumerates factors which officer has to consider in determining whether object is drug paraphernalia, statute does not alter requirement that searches and seizures be based on probable cause and is thus not violative of Fourth Amendment. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-443 Delivery of drug paraphernalia to a minor; penalty.

Any person eighteen years of age or older who violates section 28-442 by delivering drug paraphernalia to a person under eighteen years of age who is at least three years his or her junior shall be guilty of a Class I misdemeanor.



28-444 Advertisement of drug paraphernalia; unlawful; penalty.

(1) It shall be unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.

(2) Any person who violates this section shall be guilty of a Class III misdemeanor.

Sections of drug paraphernalia statute making it unlawful to deliver, possess with intent to deliver, manufacture with intent to deliver, or advertise drug paraphernalia in circumstances where one knows or "reasonably should know" that items will be used with drugs or that purpose of advertisement is to promote sale of drug paraphernalia are not unconstitutional on ground that they would permit conviction under impermissibly vague negligence standard and would leave innocent sellers in untenable posture of trying to divine intentions of their buyers where, under sections, seller has to already have intended that item be sold for drug use before his knowledge of its use by a buyer came into play. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

The prohibition of advertising that promotes, in whole or in part, sale of objects designed or intended for use as drug paraphernalia regulates commercial speech in its narrowest sense, i.e., speech which proposes a commercial transaction and which is entitled to lesser protection than other constitutionally guaranteed expression where statute facially does not reach speech which merely glorifies drug culture without direct invitation to purchase specific items. Advertising promoting sale of drug paraphernalia encourages activities which are otherwise crimes under Nebraska law and is thus analogous to advertisements promoting sale of narcotics or soliciting prostitution and can constitutionally be prohibited. Although this statute prohibits advertisements that "only in part" have purpose of promoting sale of drug paraphernalia, court of appeals is obliged to presume legislative intent to act within constitutional bounds, and thus, under statute, where drug paraphernalia is advertised along with innocent items, statute forbids only that part of the advertisement relating to drug paraphernalia and remainder of advertisement is not condemned. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-445 Imitation controlled substance; prohibited acts; determination; penalties; seizure.

(1) Any person who knowingly and intentionally manufactures, distributes, delivers, or possesses with intent to distribute or deliver an imitation controlled substance shall:

(a) For the first offense, be guilty of a Class III misdemeanor; and

(b) For the second and all subsequent offenses, be guilty of a Class II misdemeanor.

(2) In determining whether a substance is an imitation controlled substance the court or other authority concerned shall consider all relevant factors, including, but not limited to, the following:

(a) Whether the substance is represented as having an effect similar to or the same as an illicit controlled substance;

(b) Whether the substance is represented by way of terminology which is deceptively similar to or the same as that describing a particular controlled substance;

(c) Whether the dosage unit price substantially exceeds the reasonable price of a similar dosage unit of like chemical composition sold over the counter;

(d) Whether the substance was approved by the federal Food and Drug Administration for over-the-counter sales and contained the packaging and labeling information approved by the federal Food and Drug Administration;

(e) Whether the substance is packaged in a manner and quantity similar to or the same as that commonly used for illicit controlled substances;

(f) Whether the dosage unit appearance of the substance is deceptively similar to that of a particular controlled substance;

(g) Whether the substance is distributed to persons who represent it as a controlled substance or controlled substance analogue, under circumstances which indicate the distributor knows, intends, or should know that his or her distributee is making or will make such representations; and

(h) Whether the person in possession or control of the substance utilized deception, fraud, or evasive tactics or actions to prevent the seizure, discovery, or detection of the substance by law enforcement.

(3) Any substance possessed, distributed, or delivered in violation of this section shall be subject to seizure and forfeiture as provided in section 28-431.



28-446 Repealed. Laws 1992, LB 1019, § 130.



28-447 Repealed. Laws 1992, LB 1019, § 130.



28-448 Repealed. Laws 2009, LB 151, § 5.



28-449 Crystalline iodine; sale; requirements.

Any person who sells crystalline iodine to another person shall require photo identification of the purchaser and shall maintain a written record for a period of five years after the sale, including the date of the sale, the name, address, and date of birth of the purchaser, and the quantity purchased.



28-450 Ephedrine, pseudoephedrine, or phenylpropanolamine; immediate precursor; prohibited acts; violation; penalty.

No person shall sell, distribute, or otherwise transfer any drug product containing ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, if the person knows that the transferee will use the drug product as an immediate precursor to any controlled substance. No person shall unlawfully sell, distribute, or otherwise transfer such a product with reckless disregard as to how the drug product will be used. Any person who violates this section is guilty of a Class III misdemeanor.



28-451 Anhydrous ammonia; possession; penalty.

No person shall possess anhydrous ammonia with the intent to manufacture methamphetamine. Any person who violates this section is guilty of a Class IV felony.



28-452 Ephedrine, pseudoephedrine, or phenylpropanolamine; possession; penalty.

No person shall possess ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, with the intent to manufacture methamphetamine. Any person who violates this section is guilty of a Class IV felony.



28-453 Methamphetamine; retailer education program.

The Nebraska State Patrol may develop and maintain a program to inform retailers about illicit methamphetamine production, distribution, and use in Nebraska and devise procedures and forms for retailers to use in reporting to the patrol suspicious purchases, thefts, or other transactions involving any products under the retailers' control which contain ephedrine, pseudoephedrine, phenylpropanolamine, or ephedra. Reporting under this section shall be voluntary. Retailers reporting information to the patrol in good faith shall be immune from civil liability.



28-454 Repealed. Laws 2009, LB 151, § 5.



28-455 Methamphetamine Awareness and Education Fund; created; use; investment.

The Methamphetamine Awareness and Education Fund is created. The Nebraska Commission on Law Enforcement and Criminal Justice shall use the fund to support projects relating to educating retailers and the public on the dangers of methamphetamine. The commission may accept contributions, gifts, grants, and bequests for such purposes and remit them to the State Treasurer for credit to the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



28-456 Phenylpropanolamine or pseudoephedrine; sold without a prescription; requirements; enforcement.

(1) Any drug products containing phenylpropanolamine, pseudoephedrine, or their salts, optical isomers, or salts of such optical isomers may be sold without a prescription only if they are:

(a) Labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph;

(b) Manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse;

(c) Packaged as follows:

(i) Except for liquids, sold in package sizes of not more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base, in blister packs, each blister containing not more than two dosage units, or if the use of blister packs is technically infeasible, in unit dose packets or pouches; and

(ii) For liquids, sold in package sizes of not more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base;

(d) Sold by a person, eighteen years of age or older, in the course of his or her employment to a customer, eighteen years of age or older, with the following restrictions:

(i) No customer shall be allowed to purchase, receive, or otherwise acquire more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base during a twenty-four-hour period;

(ii) No customer shall purchase, receive, or otherwise acquire more than nine grams of pseudoephedrine base or nine grams of phenylpropanolamine base during a thirty-day period; and

(iii) The customer shall display a valid driver's or operator's license, a Nebraska state identification card, a military identification card, an alien registration card, or a passport as proof of identification; and

(e) Stored behind a counter, in an area not accessible to customers, or in a locked case so that a customer needs assistance from an employee to access the drug product.

(2) Any person who sells drug products in violation of this section may be subject to a civil penalty of fifty dollars per day, and for a second or any subsequent violation, the penalty may be one hundred dollars per day. Any such drug products shall be seized and destroyed upon the finding of a violation of this section. The department, in conjunction with the Attorney General, the Nebraska State Patrol, and local law enforcement agencies, shall have authority to make inspections and investigations to enforce this section. In addition, the department may seek injunctive relief for suspected violations of this section.



28-456.01 Pseudoephedrine or phenylpropanolamine; limitation on acquisition; violation; penalty.

(1) No person shall purchase, receive, or otherwise acquire, other than wholesale acquisition by a retail business in the normal course of its trade or business, any drug product containing more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base during a twenty-four-hour period unless purchased pursuant to a medical order. Any person who violates this section shall be guilty of a Class IV misdemeanor for the first offense and a Class III misdemeanor for each subsequent offense.

(2) No person shall purchase, receive, or otherwise acquire, other than wholesale acquisition by a retail business in the normal course of its trade or business, any drug product containing more than nine grams of pseudoephedrine base or nine grams of phenylpropanolamine base during a thirty-day period unless purchased pursuant to a medical order. Any person who violates this section shall be guilty of a Class IV misdemeanor for the first offense and a Class III misdemeanor for each subsequent offense.



28-457 Methamphetamine; prohibited acts; violation; penalties.

(1) For purposes of this section:

(a) Bodily injury has the same meaning as in section 28-109;

(b) Chemical substance means a substance intended to be used as an immediate precursor or reagent in the manufacture of methamphetamine or any other chemical intended to be used in the manufacture of methamphetamine. Intent for purposes of this subdivision may be demonstrated by the substance's use, quantity, manner of storage, or proximity to other precursors or manufacturing equipment;

(c) Child means a person under the age of nineteen years;

(d) Methamphetamine means methamphetamine, its salts, optical isomers, and salts of its isomers;

(e) Paraphernalia means all equipment, products, and materials of any kind which are used, intended for use, or designed for use in manufacturing, injecting, ingesting, inhaling, or otherwise introducing methamphetamine into the human body;

(f) Prescription has the same meaning as in section 28-401;

(g) Serious bodily injury has the same meaning as in section 28-109; and

(h) Vulnerable adult has the same meaning as in section 28-371.

(2) Any person who knowingly or intentionally causes or permits a child or vulnerable adult to inhale or have contact with methamphetamine, a chemical substance, or paraphernalia is guilty of a Class I misdemeanor. For any second or subsequent conviction under this subsection, any person so offending is guilty of a Class IV felony.

(3) Any person who knowingly or intentionally causes or permits a child or vulnerable adult to ingest methamphetamine, a chemical substance, or paraphernalia is guilty of a Class I misdemeanor. For any second or subsequent conviction under this subsection, any person so offending shall be guilty of a Class IIIA felony.

(4) Any child or vulnerable adult who resides with a person violating subsection (2) or (3) of this section shall be taken into protective custody as provided in the Adult Protective Services Act or the Nebraska Juvenile Code.

(5) Any person who violates subsection (2) or (3) of this section and a child or vulnerable adult actually suffers serious bodily injury by ingestion of, inhalation of, or contact with methamphetamine, a chemical substance, or paraphernalia is guilty of a Class IIIA felony unless the ingestion, inhalation, or contact results in the death of the child or vulnerable adult, in which case the person is guilty of a Class IB felony.

(6) It is an affirmative defense to a violation of this section that the chemical substance was provided by lawful prescription for the child or vulnerable adult and that it was administered to the child or vulnerable adult in accordance with the prescription instructions provided with the chemical substance.



28-458 Methamphetamine precursor; terms, defined.

For purposes of sections 28-458 to 28-462:

(1) Exchange means the National Precursor Log Exchange administered by the National Association of Drug Diversion Investigators;

(2) Methamphetamine precursor means any drug product containing ephedrine, pseudoephedrine, or phenylpropanolamine that is required to be documented pursuant to the logbook requirements of 21 U.S.C. 830;

(3) Seller means any person who lawfully sells a methamphetamine precursor pursuant to subdivision (1)(d) of section 28-456 or his or her employer; and

(4) Stop-sale alert means a notification sent to a seller indicating that the completion of a methamphetamine precursor sale would result in a violation of subdivision (1)(d)(i) or (ii) of section 28-456.



28-459 Methamphetamine precursor; seller; duties; waiver authorized.

(1) Beginning January 1, 2012, each seller shall, before completing a sale of a methamphetamine precursor, electronically submit required information to the exchange, if the exchange is available to sellers. Required information shall include, but not be limited to:

(a) The name, age, and address of the person purchasing, receiving, or otherwise acquiring the methamphetamine precursor;

(b) The name of the product and quantity of product purchased;

(c) The date and time of the purchase;

(d) The name or initials of the seller who sold the product; and

(e) The type of identification presented by the customer, the governmental entity that issued the identification, and the number on the identification.

(2) If a seller experiences mechanical or electronic failure of the electronic logging equipment on the sales end of the transaction or a failure of the exchange and is unable to comply with subsection (1) of this section, the seller shall maintain a written log or an alternative electronic recordkeeping mechanism or may refrain from selling any methamphetamine precursor until such time as the seller is able to comply with subsection (1) of this section.

(3) The Attorney General may grant a waiver exempting a seller from compliance with subsection (1) of this section upon a showing of good cause by the seller that he or she is otherwise unable to submit log information by electronic means, including, but not limited to, any financial, technological, or other reason which would place an undue burden on the seller, as established by the Attorney General.

(4) Whenever the exchange generates a stop-sale alert, the seller shall not complete the sale unless the seller has a reasonable fear of imminent bodily harm if he or she does not complete the sale. The exchange shall contain an override function to the stop-sale alert for the seller to use in a situation in which a reasonable fear of imminent bodily harm is present.

(5) This section does not apply if a lawful prescription for the methamphetamine precursor is presented to a pharmacist licensed under the Uniform Credentialing Act.



28-460 Methamphetamine precursor; access to exchange to law enforcement.

As a condition of use in Nebraska, the National Association of Drug Diversion Investigators shall provide real-time access to the exchange through its online portal to law enforcement in this state as authorized by the Attorney General and no fee or charge shall be imposed on a seller for the use of the exchange.



28-461 Methamphetamine precursor; seller; immunity.

A seller utilizing in good faith sections 28-458 to 28-462 shall be immune from any civil cause of action based upon an act or omission in carrying out such sections.



28-462 Methamphetamine precursor; prohibited acts; penalty.

Beginning January 1, 2013, a seller that knowingly fails to submit methamphetamine precursor information to the exchange as required by sections 28-458 to 28-462 or knowingly submits incorrect information to the exchange shall be guilty of a Class IV misdemeanor.



28-463 Cannabidiol; terms, defined; legislative findings.

(1) For purposes of sections 28-463 to 28-468:

(a) Cannabidiol means processed cannabis plant extract, oil, or resin that contains more than ten percent cannabidiol by weight, but not more than three-tenths of one percent tetrahydrocannabinols by weight, and delivered in the form of a liquid or solid dosage form; and

(b) Intractable seizures means intractable, catastrophic genetic, or metabolic epilepsies; Lennox-Gastaut Syndrome; epilepsies consisting of drop seizures at risk for significant bodily injury; or cluster seizures that result in significant life-threatening apnea after the trial and failure of at least three antiepileptic therapies that directly address the epilepsy in question.

(2) The Legislature finds:

(a) There are individuals in Nebraska who suffer from intractable seizures and treatment resistant seizures for which currently available treatment options have been ineffective. Cannabidiol shows promise in treating individuals with intractable seizures and treatment resistant seizures; and

(b) Additional study of cannabidiol for the treatment of intractable seizures and treatment resistant seizures should be undertaken.

(3) The purpose of sections 28-463 to 28-468 is to permit medical professionals to conduct limited-scope, evidence-based studies exploring the safety and efficacy of treating intractable seizures and treatment resistant seizures using cannabidiol.



28-464 Medical Cannabidiol Pilot Study; University of Nebraska and Nebraska Medicine; authority to produce or possess cannabidiol; patient; eligibility.

(1) The University of Nebraska and Nebraska Medicine shall be the only entities in this state authorized to produce or possess cannabidiol for research for purposes of the Medical Cannabidiol Pilot Study.

(2) Cannabidiol shall be obtained from or tested at the University of Nebraska Medical Center and dispensed by the Nebraska Medicine Research Pharmacy.

(3) Cannabidiol may only be obtained by patients with intractable seizures and treatment resistant seizures and on the order of a physician who is licensed to practice medicine and surgery in Nebraska and designated as a medical provider under section 28-465 and administered to a patient by or under the direction or supervision of such medical provider participating in the Medical Cannabidiol Pilot Study.



28-465 Medical Cannabidiol Pilot Study; created; physician or pharmacist; duties; risks and benefits form; use; participant; document; contents.

(1) The University of Nebraska Medical Center shall create the Medical Cannabidiol Pilot Study. The pilot study shall designate at least two medical providers to conduct research on the safety and preliminary effectiveness of cannabidiol to treat patients with intractable seizures and treatment resistant seizures. The medical providers shall be physicians licensed to practice medicine and surgery in Nebraska, and at least one shall be a pediatric neurologist. The medical providers shall adhere to the policies and procedures established by the University of Nebraska Medical Center for the pilot study.

(2) A physician designated as a medical provider or a licensed pharmacist participating in the Medical Cannabidiol Pilot Study shall not be subject to arrest or prosecution, penalized or disciplined in any manner, or denied any right or privilege for approving or recommending the use of cannabidiol under the pilot study.

(3)(a) A physician designated as a medical provider conducting research under the Medical Cannabidiol Pilot Study shall:

(i) Determine eligibility for participation in the pilot study;

(ii) Keep a record of the evaluation and observation of a patient under the physician's care, including the patient's response to cannabidiol treatment; and

(iii) Transmit the record described in subdivision (a)(ii) of this subsection to the department upon request.

(b) All medical records received or maintained by the department pursuant to this section are confidential and may not be disclosed to the public.

(4) The University of Nebraska Medical Center shall create a risks and benefits form to be signed by the medical provider conducting the cannabidiol trial and by the patient who is to be administered cannabidiol or a parent or legal guardian of the patient if the patient is under nineteen years of age. The risks and benefits form shall document their discussion of the risks and benefits of invasive therapies, including, but not limited to, neurostimulation such as vagus nerve stimulation and responsive neurostimulation and epilepsy surgery, including corpus callosotomy, if indicated. This form shall be completed and on file with the University of Nebraska Medical Center before the patient begins the cannabidiol trial.

(5) The University of Nebraska Medical Center shall provide a document to patients who are to be administered cannabidiol or a parent or legal guardian of such patients confirming participation in the Medical Cannabidiol Pilot Study. The document shall include, at a minimum, the patient's name, date of birth, and address, as well as the name and contact information of the patient's medical provider. If the patient is under nineteen years of age, the document shall also include the name, date of birth, and address of the parent or legal guardian of the patient. The document may be provided by the patient to law enforcement agencies in order to verify participation in the pilot study.



28-466 University of Nebraska Medical Center and Nebraska Medicine; duties; powers.

(1) The University of Nebraska Medical Center and Nebraska Medicine, when using cannabidiol for research, shall comply with the Uniform Controlled Substances Act regarding possession of controlled substances, record-keeping requirements relative to the dispensing, use, or administration of controlled substances, and inventory requirements, as applicable.

(2) The University of Nebraska Medical Center and Nebraska Medicine are authorized to pursue any federal permits or waivers necessary to conduct the activities authorized under sections 28-463 to 28-468.



28-467 Prosecution for unlawful possession of marijuana; defense; restrictions on certain actions.

(1) In a prosecution for the unlawful possession of marijuana under the Uniform Controlled Substances Act, it is an affirmative and complete defense to prosecution that:

(a) The defendant suffered from intractable seizures and the use or possession of cannabidiol was pursuant to the order of a physician designated as a medical provider under section 28-465; or

(b) The defendant is the parent or legal guardian of an individual who suffers from intractable seizures and the use or possession of cannabidiol was pursuant to the order of a physician designated as a medical provider under section 28-465.

(2) An agency of this state or a political subdivision thereof, including any law enforcement agency, may not initiate proceedings to remove a child from a home based solely upon the possession or use of cannabidiol by the child or possession of cannabidiol by a parent or legal guardian for use by the child as authorized under sections 28-463 to 28-468.

(3) An employee of the state or any division, agency, or institution thereof or any employee of Nebraska Medicine involved in the research, ordering, dispensing, and administration of cannabidiol under sections 28-463 to 28-468, including its cultivation and processing, shall not be subject to prosecution for unlawful possession, use, distribution, or dispensing of marijuana under the Uniform Controlled Substances Act for activities arising from or related to the use of cannabidiol in the treatment of individuals diagnosed with intractable seizures or treatment resistant seizures.



28-468 Report; contents.

The University of Nebraska Medical Center shall submit a report electronically to the chairperson of the Judiciary Committee of the Legislature, the chairperson of the Health and Human Services Committee of the Legislature, and the Clerk of the Legislature on or before September 15, 2016, and each September 15 thereafter, containing the following performance measures:

(1) The number of patients enrolled in the Medical Cannabidiol Pilot Study, including the number of patients under nineteen years of age;

(2) The number of patients previously enrolled in the pilot study and no longer receiving treatment under the pilot study;

(3) Any changes in intractable seizure or treatment resistant seizure frequency and severity;

(4) Any relevant or related adverse health outcomes for patients; and

(5) A summary of findings concerning appropriate dosing.



28-469 Termination.

Sections 28-463 to 28-468 terminate on October 1, 2019.



28-470 Naloxone; authorized activities; immunity from administrative action, criminal prosecution, or civil liability.

(1) A health professional who is authorized to prescribe or dispense naloxone, if acting with reasonable care, may prescribe, administer, or dispense naloxone to any of the following persons without being subject to administrative action or criminal prosecution:

(a) A person who is apparently experiencing or who is likely to experience an opioid-related overdose; or

(b) A family member, friend, or other person in a position to assist a person who is apparently experiencing or who is likely to experience an opioid-related overdose.

(2) A family member, friend, or other person who is in a position to assist a person who is apparently experiencing or who is likely to experience an opioid-related overdose, other than an emergency responder or peace officer, is not subject to actions under the Uniform Credentialing Act, administrative action, or criminal prosecution if the person, acting in good faith, obtains naloxone from a health professional or a prescription for naloxone from a health professional and administers the naloxone obtained from the health professional or acquired pursuant to the prescription to a person who is apparently experiencing an opioid-related overdose.

(3) An emergency responder who, acting in good faith, obtains naloxone from the emergency responder's emergency medical service organization and administers the naloxone to a person who is apparently experiencing an opioid-related overdose shall not be:

(a) Subject to administrative action or criminal prosecution; or

(b) Personally liable in any civil action to respond in damages as a result of his or her acts of commission or omission arising out of and in the course of his or her rendering such care or services or arising out of his or her failure to act to provide or arrange for further medical treatment or care for the person who is apparently experiencing an opioid-related overdose, unless the emergency responder caused damage or injury by his or her willful, wanton, or grossly negligent act of commission or omission. This subdivision shall not affect the liability of such emergency medical service organization for the emergency responder's acts of commission or omission.

(4) A peace officer who, acting in good faith, obtains naloxone from the peace officer's law enforcement agency and administers the naloxone to a person who is apparently experiencing an opioid-related overdose shall not be:

(a) Subject to administrative action or criminal prosecution; or

(b) Personally liable in any civil action to respond in damages as a result of his or her acts of commission or omission arising out of and in the course of his or her rendering such care or services or arising out of his or her failure to act to provide or arrange for further medical treatment or care for the person who is apparently experiencing an opioid-related overdose, unless the peace officer caused damage or injury by his or her willful, wanton, or grossly negligent act of commission or omission. This subdivision shall not affect the liability of such law enforcement agency for the peace officer's acts of commission or omission.

(5) For purposes of this section:

(a) Administer has the same meaning as in section 38-2806;

(b) Dispense has the same meaning as in section 38-2817;

(c) Emergency responder means an emergency medical responder, an emergency medical technician, an advanced emergency medical technician, or a paramedic licensed under the Emergency Medical Services Practice Act;

(d) Health professional means a physician, physician assistant, nurse practitioner, or pharmacist licensed under the Uniform Credentialing Act;

(e) Law enforcement agency means a police department, a town marshal, the office of sheriff, or the Nebraska State Patrol;

(f) Naloxone means naloxone hydrochloride; and

(g) Peace officer has the same meaning as in section 49-801.



28-471 Lookalike substance; prohibited acts; penalty.

(1) A person shall not offer, display, market, advertise for sale, or sell a lookalike substance. A violation of this section shall be deemed to have occurred if a person knowingly offers, displays, markets, advertises for sale, or sells a lookalike substance and the packaging containing such substance bears a label or marking which:

(a) Is false, misleading, or incomplete;

(b) Does not specifically identify all chemicals or chemical compounds contained on or in the substance or product inside the packaging; or

(c) Does not specifically identify the name and place of business of the manufacturer, packer, or distributor of the product or substance contained inside the packaging.

(2) Any person who violates this section is guilty of a Class IV felony. The penalty for a violation of this section shall be in addition to any other applicable criminal offenses or penalties or civil remedies or penalties.

(3) This section shall not apply to lookalike substances intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety of drugs if the drug is plainly labeled for investigational use only and the investigational use is authorized by state or federal law.



28-472 Drug overdose; exception from criminal liability; conditions.

(1) A person shall not be in violation of section 28-441 or subsection (3) of section 28-416 if:

(a) Such person made a good faith request for emergency medical assistance in response to a drug overdose of himself, herself, or another;

(b) Such person made a request for medical assistance as soon as the drug overdose was apparent;

(c) The evidence for the violation of section 28-441 or subsection (3) of section 28-416 was obtained as a result of the drug overdose and the request for medical assistance; and

(d) When emergency medical assistance was requested for the drug overdose of another person:

(i) Such requesting person remained on the scene until medical assistance or law enforcement personnel arrived; and

(ii) Such requesting person cooperated with medical assistance and law enforcement personnel.

(2) The exception from criminal liability provided in subsection (1) of this section applies to any person who makes a request for emergency medical assistance and complies with the requirements of subsection (1) of this section.

(3) A person shall not be in violation of section 28-441 or subsection (3) of section 28-416 if such person was experiencing a drug overdose and the evidence for such violation was obtained as a result of the drug overdose and a request for medical assistance by another person made in compliance with subsection (1) of this section.

(4) A person shall not initiate or maintain an action against a peace officer or the state agency or political subdivision employing such officer based on the officer's compliance with subsections (1) through (3) of this section.

(5) Nothing in this section shall be interpreted to interfere with or prohibit the investigation, arrest, or prosecution of any person for, or affect the admissibility or use of evidence in, cases involving:

(a) Drug-induced homicide;

(b) Except as provided in subsections (1) through (3) of this section, violations of section 28-441 or subsection (3) of section 28-416; or

(c) Any other criminal offense.

(6) As used in this section, drug overdose means an acute condition including, but not limited to, physical illness, coma, mania, hysteria, or death resulting from the consumption or use of a controlled substance or the consumption or use of another substance with which a controlled substance was combined and which condition a layperson would reasonably believe requires emergency medical assistance.



28-501 Building, defined.

As used in this article, unless the context otherwise requires, building shall mean a structure which has the capacity to contain, and is designed for the shelter of man, animals, or property, and includes ships, trailers, sleeping cars, aircraft, or other vehicles or places adapted for overnight accommodations of persons or animals, or for carrying on of business therein, whether or not a person or animal is actually present. If a building is divided into units for separate occupancy, any unit not occupied by the defendant is a building of another.



28-502 Arson, first degree; penalty.

(1) A person commits arson in the first degree if he or she intentionally damages a building or property contained within a building by starting a fire or causing an explosion when another person is present in the building at the time and either (a) the actor knows that fact, or (b) the circumstances are such as to render the presence of a person therein a reasonable probability.

(2) A person commits arson in the first degree if a fire is started or an explosion is caused in the perpetration of any robbery, burglary, or felony criminal mischief when another person is present in the building at the time and either (a) the actor knows that fact, or (b) the circumstances are such as to render the presence of a person therein a reasonable probability.

(3) Arson in the first degree is a Class II felony.

The crime of arson in the first degree requires that some damage occur to a building as a result of a fire ignited when someone is present in the building. Ignition of the building is not required. State v. Hohnstein, 213 Neb. 296, 328 N.W.2d 777 (1983).



28-503 Arson, second degree; penalty.

(1) A person commits arson in the second degree if he or she intentionally damages a building or property contained within a building by starting a fire or causing an explosion or if a fire is started or an explosion is caused in the perpetration of any robbery, burglary, or felony criminal mischief.

(2) The following affirmative defenses may be introduced into evidence upon prosecution for a violation of this section:

(a) No person other than the accused has a security or proprietary interest in the damaged building, or, if other persons have such interests, all of them consented to his or her conduct; or

(b) The accused's sole intent was to destroy or damage the building for a lawful and proper purpose.

(3) Arson in the second degree is a Class III felony.

To sustain a conviction for arson, it is necessary that the evidence disclose the burning of the property as charged and that the burning was caused by the willful act of some person criminally responsible beyond a reasonable doubt. State v. Workman, 213 Neb. 479, 329 N.W.2d 571 (1983).



28-504 Arson, third degree; penalty.

(1) A person commits arson in the third degree if he or she intentionally sets fire to, burns, causes to be burned, or by the use of any explosive, damages or destroys, or causes to be damaged or destroyed, any property of another person without such other person's consent. Such property shall not be contained within a building and shall not be a building or occupied structure.

(2) Arson in the third degree is a Class IV felony if the damages amount to one thousand five hundred dollars or more.

(3) Arson in the third degree is a Class I misdemeanor if the damages are five hundred dollars or more but less than one thousand five hundred dollars.

(4) Arson in the third degree is a Class II misdemeanor if the damages are less than five hundred dollars.

Under this section, the amount of damages involved in the crime of third degree arson affects the severity of the punishment. Although the amount of damages is not an element of arson, the State must prove by evidence beyond a reasonable doubt the amount of damages to the property that was damaged by arson in order to prove that the arson was a Class IV felony. State v. Arellano, 262 Neb. 866, 636 N.W.2d 616 (2001).



28-505 Burning to defraud insurer; penalty.

Any person who, with the intent to deceive or harm an insurer, sets fire to or burns or attempts so to do, or who causes to be burned, or who aids, counsels or procures the burning of any building or personal property, of whatsoever class or character, whether the property of himself or of another, which shall at the time be insured by any person, company or corporation against loss or damage by fire, commits a Class IV felony.



28-506 Lawful burning of property; training and safety promotion purposes; permit.

Property may be lawfully destroyed by burning such structures as condemned by law, structures no longer having any value for habitation or business or no longer serving any useful value in the area in which situated, and any other combustible material that will serve to be used for test fires to educate and train members of organized fire departments and promote fire safety anywhere in Nebraska. Before any structure may be destroyed by fire for training and educational purposes it must be reported to the State Fire Marshal and a permit issued for that purpose. Any expense incurred in burning a structure shall be assumed by the organized fire department requesting this type of training for members of its department.



28-507 Burglary; penalty.

(1) A person commits burglary if such person willfully, maliciously, and forcibly breaks and enters any real estate or any improvements erected thereon with intent to commit any felony or with intent to steal property of any value.

(2) Burglary is a Class IIA felony.

1. Breaking

2. Elements

3. Evidence

4. Intent

5. Lesser-included offense

6. Miscellaneous

1. Breaking

It was not plain error for the trial court to not specifically instruct the jury that removal of an obstacle to entry was required to constitute breaking when trial court gave examples of the application of physical force which required the removal of an obstacle. State v. Greer, 257 Neb. 208, 596 N.W.2d 296 (1999).

The opening of a closed door is a "breaking" within the definition of burglary. State v. Tyrrell, 234 Neb. 901, 453 N.W.2d 104 (1990).

Evidence of any act of physical force by which the obstruction to entering is removed, such as opening a closed screen door to enter an apartment, is sufficient to prove a breaking under subsection (1) of this section. State v. Zemunski, 230 Neb. 613, 433 N.W.2d 170 (1988).

Evidence of any act of physical force by which the obstruction to entering is removed, such as opening a closed screen door to enter an apartment, is sufficient to prove a breaking under this statute. State v. Sutton, 220 Neb. 128, 368 N.W.2d 492 (1985).

Breaking requires both the use of physical force, however slight, and the removal of an obstruction to entering. State v. Greer, 7 Neb. App. 770, 586 N.W.2d 654 (1998).

2. Elements

One commits burglary in violation of subsection (1) of this section when one, in the proscribed manner, breaks and enters any real property or improvements thereon with the proscribed intent; no actual theft or asportation of property is required. State v. Sardeson, 231 Neb. 586, 437 N.W.2d 473 (1989).

3. Evidence

Circumstantial evidence is sufficient to support a criminal conviction if such evidence and reasonable inferences drawn from the evidence establish the defendant's guilt beyond a reasonable doubt. State v. Zemunski, 230 Neb. 954, 434 N.W.2d 520 (1989).

4. Intent

Unless the State limits its burglary prosecution to establishing that the defendant intended to steal property, the State must specify which felony or felonies it believes the defendant intended to commit after the breaking and entering. State v. Nero, 281 Neb. 680, 798 N.W.2d 597 (2011).

Intent sufficient to support a conviction for burglary may be inferred from the facts and circumstances surrounding an illegal entry, and no actual theft or asportation of property is required. State v. Vaughn, 225 Neb. 38, 402 N.W.2d 300 (1987).

5. Lesser-included offense

Criminal trespass in violation of section 28-520(1) is not a lesser-included offense of burglary as defined in subsection (1) of this section. State v. Gonzales, 218 Neb. 43, 352 N.W.2d 571 (1984).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).

6. Miscellaneous

Where this section did not require a mandatory minimum sentence, the fact that the punishments for crimes of burglary were enhanced under section 29-2221 did not require the enhanced mandatory minimum penalties to be served consecutively. State v. Berney, 288 Neb. 377, 847 N.W.2d 732 (2014).



28-508 Possession of burglar's tools; penalty.

(1) A person commits the offense of possession of burglar's tools if:

(a) He knowingly possesses any explosive, tool, instrument, or other article adapted, designed, or commonly used for committing or facilitating the commission of an offense involving forcible entry into premises or theft by a physical taking; and

(b) He intends to use the explosive, tool, instrument, or article, or knows some person intends ultimately to use it, in the commission of an offense of the nature described in subdivision (1)(a) of this section.

(2) Possession of burglar's tools is a Class IV felony.



28-509 Terms, defined.

As used in sections 28-509 to 28-518, unless the context otherwise requires:

(1) Deprive shall mean:

(a) To withhold property of another permanently or for so extended a period as to appropriate a major portion of its economic value, or with intent to restore only upon payment of reward or other compensation; or

(b) To dispose of the property of another so as to create a substantial risk that the owner will not recover it in the condition it was when the actor obtained it;

(2) Financial institution shall mean a bank, insurance company, credit union, building and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment;

(3) Movable property shall mean property the location of which can be changed, including things growing on, affixed to, or found in land, and documents although the rights represented thereby may have no physical location. Immovable property shall mean all other property;

(4) Obtain shall mean:

(a) In relation to property, to bring about a transfer or purported transfer of a legal interest in the property, whether to the obtainer or another; or

(b) In relation to labor or service, to secure performance thereof;

(5) Property shall mean anything of value, including real estate, tangible and intangible personal property, contract rights, credit cards, charge plates, or any other instrument which purports to evidence an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer, choses in action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, and electric or other power;

(6) Property of another shall mean property in which any person other than the actor has an interest which the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of the actor shall not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement;

(7) Receiving shall mean acquiring possession, control, or title, or lending on the security of the property; and

(8) Stolen shall mean property which has been the subject of theft or robbery or a vehicle which is received from a person who is then in violation of section 28-517.



28-510 Consolidation of theft offenses.

Conduct denominated theft in sections 28-509 to 28-518 constitutes a single offense embracing the separated offenses heretofore known as larceny, embezzlement, false pretense, extortion, blackmail, fraudulent conversion, receiving stolen property, and the like. An accusation of theft may be supported by evidence that it was committed in any manner that would be theft under sections 28-509 to 28-518, notwithstanding the specification of a different manner in the indictment or information, subject only to the power of the court to insure fair trial by granting a continuance or other appropriate relief where the conduct of the defense would be prejudiced by lack of fair notice or by surprise.

Read in conjunction with this section, theft by unlawful taking under section 28-511 is the same offense as theft by receiving stolen property under section 28-517. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

A defendant is foreclosed from defending on the basis that his conduct supported one type of theft but that he was charged with another. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

A defendant was not denied his right to due process when he was charged with theft by deception and tried for theft by unlawful taking or disposition. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section creates a single offense of "theft" which may be committed by the violation of sections 28-509 to 28-517. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section gives adequate notice to a defendant that he may be charged with one manner of theft and convicted of theft by a different manner. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section has subsumed various forms of unlawful acquisitive behavior into a single offense of theft which may be committed by taking part in any one of several activities described in sections 28-509 to 28-517. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section provides that the offense of theft may be supported by evidence that it was committed via any manner described in sections 28-509 to 28-517, regardless of the manner by which the information alleges the theft occurred. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

The first sentence of this section does not purport to define but a single crime for which only one punishment may be imposed, as evidenced by the sundry statutes defining a variety of conduct as constituting thefts subjecting one to different consequences. State v. Schwab, 235 Neb. 972, 458 N.W.2d 459 (1990).



28-511 Theft by unlawful taking or disposition.

(1) A person is guilty of theft if he or she takes, or exercises control over, movable property of another with the intent to deprive him or her thereof.

(2) A person is guilty of theft if he or she transfers immovable property of another or any interest therein with the intent to benefit himself or herself or another not entitled thereto.

(3) Except as provided in subsection (4) of this section, it shall be presumed that a lessee's failure to return leased or rented movable property to the lessor after the expiration of a written lease or written rental agreement is done with intent to deprive if such lessee has been mailed notice by certified mail that such lease or rental agreement has expired and he or she has failed within ten days after such notice to return such property.

(4) A person is guilty of theft if he or she (a) rents or leases a motor vehicle under a written lease or rental agreement specifying the time and place for the return of the vehicle and fails to return the vehicle within seventy-two hours of written demand for return of the vehicle made upon him or her by certified mail to the address given by him or her for such purpose or (b) uses a fraudulent or stolen credit card to rent or lease a vehicle. Nothing in this subsection shall apply to any person who (i) through inadvertence, mistake, act of God, or other natural occurrence has unintentionally failed to return a rented motor vehicle or to inform the owner of the location of the vehicle or (ii) has had a rented motor vehicle stolen or otherwise converted from his or her possession and has filed the appropriate report with law enforcement authorities.

Read in conjunction with section 28-510, theft by unlawful taking under this section is the same offense as theft by receiving stolen property under section 28-517. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

The Nebraska Legislature has unambiguously defined theft as a single offense which can be committed in several different ways. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

Sufficient evidence was presented to support a conviction of theft by unlawful taking or disposition where the defendant, who was contractually obligated to place money in escrow, did not place the money in escrow and subsequently lost the money through an investment. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

Subsection (1) of this section proscribes or condemns only that conduct in which criminal intent is present, distinguishing theft from activity which is otherwise permissible as noncriminal conduct. Consent is a valid defense to a charge of theft by taking. State v. Fahlk, 246 Neb. 834, 524 N.W.2d 39 (1994).

A series of separate acts, each of which is a theft proscribed by subsection (2) of this section, does not constitute one criminal act or a continuing offense of theft. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

Neither the value of the property stolen nor the time at which it was appropriated are essential elements of the crime of theft. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

Under subsection (2) of this section, the elements of theft by unlawful disposition are (1) a person's unauthorized transfer of another's immovable property (2) with the intent to benefit himself, herself, or another not entitled to the property or any interest in the property. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

The value of the property stolen is no longer an element of the crime and is important only in determining the penalty. State v. Culver, 233 Neb. 228, 444 N.W.2d 662 (1989).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).



28-511.01 Theft by shoplifting; penalty; photographic evidence.

(1) A person commits the crime of theft by shoplifting when he or she, with the intent of appropriating goods or merchandise to his or her own use without paying for the goods or merchandise or to deprive the owner of possession of such goods or merchandise or its retail value, in whole or in part, does any of the following:

(a) Conceals or takes possession of the goods or merchandise of any store or retail establishment;

(b) Alters the price tag or other price marking on goods or merchandise of any store or retail establishment;

(c) Transfers the goods or merchandise of any store or retail establishment from one container to another;

(d) Interchanges the label or price tag from one item of a good or of merchandise with a label or price tag for another item of a good or of merchandise;

(e) Causes the cash register or other sales recording device to reflect less than the retail price of the goods or merchandise; or

(f) Alters, bypasses, disables, shields, or removes any security or alarm device attached to or housing any goods or merchandise of any store, including the use or possession of a security device countermeasure as defined in section 28-511.03, prior to purchase of the goods or merchandise.

(2) In any prosecution for theft by shoplifting, photographs of the shoplifted property may be accepted as prima facie evidence as to the identity of the property. Such photograph shall be accompanied by a written statement containing the following:

(a) A description of the property;

(b) The name of the owner or owners of the property;

(c) The time, date, and location where the shoplifting occurred;

(d) The time and date the photograph was taken;

(e) The name of the photographer; and

(f) Verification by the arresting officer.

The purpose of this subsection is to allow the owner or owners of shoplifted property the use of such property during pending criminal prosecutions.

Prior to allowing the use of the shoplifted property as provided in this section, legal counsel for the alleged shoplifter shall have a reasonable opportunity to inspect and appraise the property and may file a motion for retention of the property, which motion shall be granted if there is any reasonable basis for believing that the photographs and accompanying affidavit may be misleading.

This section does not apply equally to lawful and unlawful conduct, and in that context is not unconstitutional. State v. Sexton, 240 Neb. 466, 482 N.W.2d 567 (1992).

Where a defendant was convicted by a jury of shoplifting merchandise valued at $787 and the only evidence of value was the price at which the merchandise was offered for sale, such evidence was insufficient to prove value. State v. Ybarra, 9 Neb. App. 230, 609 N.W.2d 696 (2000).



28-511.02 Theft of rented or leased motor vehicle; where tried.

In any criminal prosecution for theft pursuant to subsection (4) of section 28-511, the accused shall be tried in the county where the motor vehicle was rented or leased or where the motor vehicle was recovered except as otherwise provided in section 25-412.03.



28-511.03 Possession of security device countermeasure; penalty.

(1) It shall be unlawful for any person, other than an authorized agent of a store or retail establishment, to possess, in that store, any security device countermeasure.

(2) For purposes of this section, security device countermeasure means a device which bypasses, disables, or removes an electronic or magnetic theft alarm sensor.

(3) Any person violating this section is guilty of a Class II misdemeanor.



28-512 Theft by deception.

A person commits theft if he obtains property of another by deception. A person deceives if he intentionally:

(1) Creates or reinforces a false impression, including false impressions as to law, value, intention, or other state of mind; but deception as to a person's intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise; or

(2) Prevents another from acquiring information which would affect his judgment of a transaction; or

(3) Fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom he stands in a fiduciary or confidential relationship; or

(4) Uses a credit card, charge plate, or any other instrument which purports to evidence an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer (a) where such instrument has been stolen, forged, revoked, or canceled, or where for any other reason its use by the actor is unauthorized, or (b) where the actor does not have the intention and ability to meet all obligations to the issuer arising out of his use of the instrument.

The word deceive does not include falsity as to matters having no pecuniary significance, or statements unlikely to deceive ordinary persons in the group addressed.

Under subsection (1) of this section, the offense of theft by deception may take place over a period of time. State v. Grell, 233 Neb. 314, 444 N.W.2d 911 (1989).

It is the required element of guilty knowledge, criminal intent, which distinguishes a civil breach of contract from theft by deception—a person's knowingly creating a false impression in order to obtain another's property. State v. Ladehoff, 228 Neb. 812, 424 N.W.2d 361 (1988).

Subsection (2) of this section is constitutional. State v. Scott, 225 Neb. 146, 403 N.W.2d 351 (1987).

Another's property is obtained by deception if an actor, by a statement or conduct, creates or reinforces a false impression in that person with the result that such false impression, alone or with other influences, effectively induces another to part with his or her property. State v. Fleming, 223 Neb. 169, 388 N.W.2d 497 (1986).

Subsection (1) of this section is not unconstitutionally vague. State v. Sailors, 217 Neb. 693, 352 N.W.2d 860 (1984).



28-513 Theft by extortion.

(1) A person commits theft if he obtains property of another by threatening to:

(a) Inflict bodily injury on anyone or commit any other criminal offense; or

(b) Accuse anyone of a criminal offense; or

(c) Expose any secret tending to subject any person to hatred, contempt or ridicule, or to impair his credit or business repute; or

(d) Take or withhold action as an official, or cause an official to take or withhold action; or

(e) Bring about or continue a strike, boycott, or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act; or

(f) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense.

(2) It is an affirmative defense to prosecution based on subdivision (1)(b), (1)(c), or (1)(d) of this section that the property obtained by threat of accusation, exposure, lawsuit or other invocation of official action was honestly claimed as restitution or indemnification for harm done in the circumstances to which such accusation, exposure, lawsuit or other official action relates, or as compensation for property or lawful services.



28-514 Theft of property lost, mislaid, or delivered by mistake; penalty.

(1) A person who comes into control of property of another that he or she knows to have been lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient commits theft if, with intent to deprive the owner thereof, he or she fails to take reasonable measures to restore the property to a person entitled to have it.

(2) Any person convicted of violating subsection (1) of this section shall be punished by the penalty prescribed in the next lower classification below the value of the item lost, mislaid, or delivered under a mistake pursuant to section 28-518.

(3) Any person convicted of violating subsection (1) of this section when the value of the property is five hundred dollars or less shall be guilty of a Class III misdemeanor for the first conviction, a Class II misdemeanor for the second conviction, and a Class I misdemeanor for the third or subsequent conviction.

This section prohibits a person from taking control of lost or mislaid property and doing nothing to restore the property to its owner. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).



28-515 Theft of services.

(1) A person commits theft if he or she obtains services, which he or she knows are available only for compensation, by deception or threat or by false token or other means to avoid payment for the service. Services include labor, professional service, telephone service, electric service, cable television service, or other public service, accommodation in hotels, restaurants, or elsewhere, admission to exhibitions, and use of vehicles or other movable property. When compensation for service is ordinarily paid immediately upon the rendering of such service, as in the case of hotels and restaurants, refusal to pay or absconding without payment or offer to pay gives rise to a presumption that the service was obtained by deception as to intention to pay.

(2) A person commits theft if, having control over the disposition of services of others to which he or she is not entitled, he or she diverts such services to his or her own benefit or to the benefit of another not entitled thereto.



28-515.01 Theft of telecommunications service; penalty.

(1) It is unlawful for any person to:

(a) Knowingly make or possess any device designed to or commonly used to obtain telecommunications service fraudulently from a licensed cable television franchisee with the intent to use such device in the commission of an offense described in subsection (1) of section 28-515;

(b) Knowingly tamper with, interfere with, or connect to any cables, wires, converters, or other devices used for the distribution of telecommunications service by any mechanical, electrical, acoustical, or other means without authority from the operator of the service with the intent of obtaining telecommunications service fraudulently; or

(c) Sell, give, transfer, or offer or advertise for sale a device which such person knows or should know is intended to be used for the purpose of obtaining telecommunications service fraudulently.

(2) For purposes of this section:

(a) Telecommunications service includes, but is not limited to, telephone service and cable television service; and

(b) Device includes, but is not limited to, instrument, apparatus, equipment, and plans or instructions for making or assembling the instrument, apparatus, or equipment.

(3) A violation of this section is a Class II misdemeanor.



28-515.02 Electric current, gas, and water; avoiding meter measurement; reconnection; penalty.

(1) It is unlawful for any person:

(a) To connect any instrument, device, or contrivance with any wire supplying or intended to supply electricity or electric current or to connect any pipe or conduit supplying gas or water, without the knowledge and consent of the supplier of such products, in such manner that any portion thereof may be supplied to any instrument by or at which electricity, electric current, gas, or water may be consumed without passing through the meter made or provided for measuring or registering the amount or quantity thereof passing through it;

(b) To knowingly use or knowingly permit the use of electricity, electric current, gas, or water obtained unlawfully pursuant to this section;

(c) To reconnect electrical, gas, or water service without the knowledge and consent of the supplier of such service if the service has been disconnected pursuant to sections 70-1601 to 70-1615; or

(d) To willfully injure, alter, or by any instrument, device, or contrivance in any manner interfere with or obstruct the action or operation of any meter made or provided for measuring or registering the amount or quantity of electricity, electric current, gas, or water passing through it, without the knowledge and consent of the supplier of the electricity, electric current, gas, or water passing or intended to pass through such meter.

(2) Proof of the existence of any wire, pipe, or conduit connection or reconnection or of any injury, alteration, interference, or obstruction of a meter is prima facie evidence of the guilt of the person in possession of the premises where such connection, reconnection, injury, alteration, interference, or obstruction is proved to exist.

(3) A violation of this section is a Class III misdemeanor.



28-516 Unauthorized use of a propelled vehicle; affirmative defense; penalties.

(1) A person commits the offense of unauthorized use of a propelled vehicle if he or she intentionally exerts unauthorized control over another's propelled vehicle by operating it without the owner's consent.

(2) Propelled vehicle shall mean an automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle.

(3) It is an affirmative defense to prosecution under this section that the defendant reasonably believed that the owner would have authorized the use had he or she known of it.

(4) Unauthorized use of a propelled vehicle is a Class III misdemeanor for the first offense, a Class I misdemeanor for the second offense, and a Class IV felony for the third and any subsequent offenses.



28-517 Theft by receiving stolen property.

A person commits theft if he receives, retains, or disposes of stolen movable property of another knowing that it has been stolen, or believing that it has been stolen, unless the property is received, retained, or disposed with intention to restore it to the owner.

In a prosecution for receiving stolen property, the court must instruct the jury on the subjective standard of "knowing . . . or believing" as it is used in this section. State v. Almasaudi, 282 Neb. 162, 802 N.W.2d 110 (2011).

This section imposes a subjective standard of knowledge or belief. State v. Almasaudi, 282 Neb. 162, 802 N.W.2d 110 (2011).

Read in conjunction with section 28-510, theft by receiving stolen property under this section is the same offense as theft by unlawful taking under section 28-511. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

The Nebraska Legislature has unambiguously defined theft as a single offense which can be committed in several different ways. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

The Nebraska Legislature has not made the offense of "theft by receiving" a continuous offense. State v. Nuss, 235 Neb. 107, 454 N.W.2d 482 (1990).

Applying subsection (8) of section 25-518, value is an essential element of the crime of theft by receiving stolen property. In re Interest of Shea B., 3 Neb. App. 750, 532 N.W.2d 52 (1995).



28-518 Grading of theft offenses; aggregation allowed; when.

(1) Theft constitutes a Class IIA felony when the value of the thing involved is five thousand dollars or more.

(2) Theft constitutes a Class IV felony when the value of the thing involved is one thousand five hundred dollars or more but less than five thousand dollars.

(3) Theft constitutes a Class I misdemeanor when the value of the thing involved is more than five hundred dollars but less than one thousand five hundred dollars.

(4) Theft constitutes a Class II misdemeanor when the value of the thing involved is five hundred dollars or less.

(5) For any second or subsequent conviction under subsection (3) of this section, any person so offending shall be guilty of a Class IV felony.

(6) For any second conviction under subsection (4) of this section, any person so offending shall be guilty of a Class I misdemeanor, and for any third or subsequent conviction under subsection (4) of this section, the person so offending shall be guilty of a Class IV felony.

(7) Amounts taken pursuant to one scheme or course of conduct from one or more persons may be aggregated in the indictment or information in determining the classification of the offense, except that amounts may not be aggregated into more than one offense.

(8) In any prosecution for theft under sections 28-509 to 28-518, value shall be an essential element of the offense that must be proved beyond a reasonable doubt.

1. Value

2. Aggregation

3. Miscellaneous

1. Value

Subsection (8) of this section requires only that some value be proved as an element of a theft offense, not that a particular threshold value be proved as an element of the offense. State v. Almasaudi, 282 Neb. 162, 802 N.W.2d 110 (2011).

While subsection (8) of this section now requires that intrinsic value be proved beyond a reasonable doubt as an element of the offense, proof of a specific value at the time of the theft is necessary only for gradation of the offense. State v. Gartner, 263 Neb. 153, 638 N.W.2d 849 (2002).

The degree of the crime for grading purposes of this section must be measured by the value of the thing involved as obtained by defendant through deception, and the value of the thing involved as to the victim is immaterial. State v. Roche, Inc., 246 Neb. 568, 520 N.W.2d 539 (1994).

The greater the value of the property involved in a theft, the more severe the punishment which may be imposed on conviction for the theft; and the determination of value is a question for the fact finder, whose finding will not be set aside unless clearly erroneous. State v. Garza, 241 Neb. 256, 487 N.W.2d 551 (1992).

In a theft charge, the value of the thing involved is an element of the charge against defendant and must be proved by the State beyond a reasonable doubt and must be established by the jury. State v. Scott, 225 Neb. 146, 403 N.W.2d 351 (1987).

In reference to the crime of theft, value is established by evidence concerning the price at which property identical or reasonably similar to the property stolen is offered for sale and sold in proximity to the site of the theft. State v. Connor, 16 Neb. App. 871, 754 N.W.2d 774 (2008).

Pursuant to subsection (8) of this section, value is an essential element of the crime of theft by receiving stolen property. In re Interest of Shea B., 3 Neb. App. 750, 532 N.W.2d 52 (1995).

2. Aggregation

Subsection (7) of this section permits the value of all items of property taken pursuant to one scheme or course of conduct from one person to be aggregated in order to determine the classification of the theft offense, but specifically prohibits aggregation of individual values into more than one offense. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

An act of theft involving multiple items of property stolen simultaneously at the same place constitutes one offense, in which the value of the individual stolen items may be considered collectively for the aggregate or total value of the property stolen to determine the grade of the offense under this section. State v. Garza, 241 Neb. 256, 487 N.W.2d 551 (1992).

3. Miscellaneous

For enhancement as a third or subsequent offense under subsection (4), this section requires only that a person have at least two prior valid convictions of theft under subsection (4); it does not require that a person be progressively convicted from first offense to second offense before he or she can be found guilty of an enhanced third or subsequent offense. State v. McCarthy, 284 Neb. 572, 822 N.W.2d 386 (2012).

A conviction under subsection (2) or (3) of this section does not include a conviction of a lesser offense under subsection (4) of this section for purposes of enhancement. State v. Long, 4 Neb. App. 126, 539 N.W.2d 443 (1995).



28-519 Criminal mischief; penalty.

(1) A person commits criminal mischief if he or she:

(a) Damages property of another intentionally or recklessly; or

(b) Intentionally tampers with property of another so as to endanger person or property; or

(c) Intentionally or maliciously causes another to suffer pecuniary loss by deception or threat.

(2) Criminal mischief is a Class IV felony if the actor intentionally or maliciously causes pecuniary loss of five thousand dollars or more, or a substantial interruption or impairment of public communication, transportation, supply of water, gas, or power, or other public service.

(3) Criminal mischief is a Class I misdemeanor if the actor intentionally or maliciously causes pecuniary loss of one thousand five hundred dollars or more but less than five thousand dollars.

(4) Criminal mischief is a Class II misdemeanor if the actor intentionally or maliciously causes pecuniary loss of five hundred dollars or more but less than one thousand five hundred dollars.

(5) Criminal mischief is a Class III misdemeanor if the actor intentionally, maliciously, or recklessly causes pecuniary loss in an amount of less than five hundred dollars, or if his or her action results in no pecuniary loss.

Ownership of property is not an essential element of criminal mischief and is immaterial except to identify property as not that of the accused. State v. Flye, 245 Neb. 495, 513 N.W.2d 526 (1994).

Regarding the grades of criminal mischief, existence and amount of pecuniary loss are questions for the fact finder. A specific monetary amount, alleged in conjunction with "pecuniary loss" resulting from criminal mischief informs the court and the defendant the grade of offense charged and the potential punishment on conviction. "Pecuniary loss" as used in this section means monetary loss suffered by another as the result of the defendant's conduct which constitutes criminal mischief. State v. Pierce, 231 Neb. 966, 439 N.W.2d 435 (1989).

A violation of subsection (4) of this section is a petty offense for which a defendant has a statutory, but not constitutional, right to a jury trial. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

A factual basis existed for the finding that property alleged to have been feloniously destroyed exceeded three hundred dollars in value when, in the presentence report, damage caused by the defendant was estimated to total in excess of two thousand two hundred dollars. State v. Richter, 220 Neb. 551, 371 N.W.2d 125 (1985).



28-520 Criminal trespass, first degree; penalty.

(1) A person commits first degree criminal trespass if:

(a) He or she enters or secretly remains in any building or occupied structure, or any separately secured or occupied portion thereof, knowing that he or she is not licensed or privileged to do so; or

(b) He or she enters or remains in or on a public power infrastructure facility knowing that he or she does not have the consent of a person who has the right to give consent to be in or on the facility.

(2) First degree criminal trespass is a Class I misdemeanor.

(3) For purposes of this section, public power infrastructure facility means a power plant, an electrical station or substation, or any other facility which is used by a public power supplier as defined in section 70-2103 to support the generation, transmission, or distribution of electricity and which is surrounded by a fence or is otherwise enclosed.

Criminal trespass in violation of subsection (1) of this section is not a lesser-included offense of burglary as defined in section 28-507(1). State v. Gonzales, 218 Neb. 43, 352 N.W.2d 571 (1984).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).



28-521 Criminal trespass, second degree; penalty.

(1) A person commits second degree criminal trespass if, knowing that he or she is not licensed or privileged to do so, he or she enters or remains in any place as to which notice against trespass is given by:

(a) Actual communication to the actor; or

(b) Posting in a manner prescribed by law or reasonably likely to come to the attention of intruders; or

(c) Fencing or other enclosure manifestly designed to exclude intruders except as otherwise provided in section 28-520.

(2) Second degree criminal trespass is a Class III misdemeanor, except as provided for in subsection (3) of this section.

(3) Second degree criminal trespass is a Class II misdemeanor if the offender defies an order to leave personally communicated to him or her by the owner of the premises or other authorized person.

In a trespass prosecution, a defendant may introduce evidence that an owner or other person empowered to license access to the property told the defendant that he or she could be on the property. Such statements are verbal acts, i.e., nonhearsay statements, because they have legal significance merely because they were spoken. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

An automobile, by itself, is not a "place" as to which notice against trespass may be given within the meaning of subsection (1)(c) of this section. In re Interest of W.D., 232 Neb. 581, 441 N.W.2d 608 (1989).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).



28-522 Criminal trespass; affirmative defenses.

It is an affirmative defense to prosecution under sections 28-520 and 28-521 that:

(1) A building or occupied structure involved in an offense under section 28-520 was abandoned; or

(2) The premises were at the time open to members of the public and the actor complied with all lawful conditions imposed on access to or remaining in the premises; or

(3) The actor reasonably believed that the owner of the premises or other person empowered to license access thereto would have licensed him to enter or remain; or

(4) The actor was in the process of navigating or attempting to navigate with a nonpowered vessel any stream or river in this state and found it necessary to portage or otherwise transport the vessel around any fence or obstructions in such stream or river.

A valid license from any owner or other person empowered to license access to a property is sufficient to show that a defendant reasonably believed that he or she was licensed to be on the premises. A defendant need not show that every owner licensed his or her presence. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).

An ownership interest is not an affirmative defense to the charge of criminal trespass. State v. Anderson, 14 Neb. App. 253, 706 N.W.2d 564 (2005).



28-523 Littering of public and private property; penalty.

(1) Any person who deposits, throws, discards, or otherwise disposes of any litter on any public or private property or in any waters commits the offense of littering unless:

(a) Such property is an area designated by law for the disposal of such material and such person is authorized by the proper public authority to so use such property; or

(b) The litter is placed in a receptacle or container installed on such property for such purpose.

(2) The word litter as used in this section shall mean all waste material susceptible of being dropped, deposited, discarded, or otherwise disposed of by any person upon any property in the state but does not include wastes of primary processes of farming or manufacturing. Waste material as used in this subsection shall mean any material appearing in a place or in a context not associated with that material's function or origin.

(3) Whenever litter is thrown, deposited, dropped, or dumped from any motor vehicle or watercraft in violation of this section, the operator of such motor vehicle or watercraft commits the offense of littering.

(4) A person who commits the offense of littering shall be guilty of a Class III misdemeanor. A person convicted of the offense of littering for the second time shall be guilty of a Class II misdemeanor. A person convicted of the offense of littering for the third or a subsequent time shall be guilty of a Class I misdemeanor.



28-524 Graffiti; penalty.

(1) Any person who knowingly and intentionally applies graffiti of any type on any building, public or private, or any other tangible property owned by any person, firm, or corporation or any public entity or instrumentality, without the express permission of the owner or operator of the property, commits the offense of unauthorized application of graffiti.

(2) Unauthorized application of graffiti is a Class III misdemeanor for a first offense and a Class IV felony for a second or subsequent offense.

(3) Upon conviction of an offense under this section, the court may, in addition to any other punishment imposed, order the defendant to clean up, repair, or replace the damaged property, keep the defaced property or another specified property in the community free of graffiti or other inscribed materials for up to one year, or order a combination of restitution and labor.

(4) Upon conviction of an offense under this section, the court may, in addition to any other punishment imposed, order the defendant to undergo counseling.

(5) Upon conviction of an offense under this section, the court may, in addition to any other punishment imposed, order the suspension of the defendant's motor vehicle operator's license for up to one year. A copy of an abstract of the court's conviction, including an adjudication of a juvenile, shall be transmitted to the director pursuant to sections 60-497.01 to 60-497.04.

(6) For purposes of this section, graffiti means any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind visible to the public that is drawn, painted, chiseled, scratched, or etched on a rock, tree, wall, bridge, fence, gate, building, or other structure. Graffiti does not include advertising or any other letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner of the property, a tenant of the property, or an authorized agent for such owner or tenant.



28-601 Terms, defined.

As used in sections 28-601 to 28-605, unless the context otherwise requires:

(1) Written instrument shall mean any paper, document, or other instrument containing written or printed matter used for purposes of reciting, embodying, conveying, or recording information, and any money, credit card, token, stamp, seal, badge, trademark, or any evidence or symbol of value, right, privilege, or identification which is capable of being used to the advantage or disadvantage of some person;

(2) Complete written instrument shall mean a written instrument which purports to be genuine and fully drawn with respect to every essential feature thereof;

(3) Incomplete written instrument shall mean one which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument;

(4) To falsely make a written instrument shall mean to make or draw a written instrument, whether complete or incomplete, which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, he did not authorize the making or the drawing thereof;

(5) To falsely complete a written instrument shall mean to transform an incomplete written instrument into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant such authority, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker;

(6) To falsely alter a written instrument shall mean to change a written instrument without the authority of anyone entitled to grant such authority, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or by any other means, so that such instrument in its thus altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker;

(7) Forged instrument shall mean a written instrument which has been falsely made, completed, endorsed or altered. The terms forgery and counterfeit and their variants are intended to be synonymous in legal effect as used in this article;

(8) Possess shall mean to receive, conceal, or otherwise exercise control over; and

(9) Utter shall mean to issue, authenticate, transfer, sell, transmit, present, use, pass, or deliver, or to attempt or cause such uttering.

Where the punishment of an offense created by statute is left to the discretion of the court, to be exercised within certain prescribed limits, a sentence imposed within such limits will not be disturbed on appeal unless there appears to be an abuse of discretion. State v. Harrington, 202 Neb. 356, 275 N.W.2d 294 (1979).



28-602 Forgery, first degree; penalty.

(1) A person commits forgery in the first degree if, with intent to deceive or harm, he falsely makes, completes, endorses, alters, or utters a written instrument which is or purports to be, or which is calculated to become or to represent if completed:

(a) Part of an issue of money, stamps, securities, or other valuable instruments issued by a government or governmental agency; or

(b) Part of an issue of stock, bonds, bank notes, or other instruments representing interests in or claims against a corporate or other organization or its property.

(2) Forgery in the first degree is a Class III felony.



28-603 Forgery, second degree; penalty; aggregation allowed; when.

(1) Whoever, with intent to deceive or harm, falsely makes, completes, endorses, alters, or utters any written instrument which is or purports to be, or which is calculated to become or to represent if completed, a written instrument which does or may evidence, create, transfer, terminate, or otherwise affect a legal right, interest, obligation, or status, commits forgery in the second degree.

(2) Forgery in the second degree is a Class IIA felony when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, is five thousand dollars or more.

(3) Forgery in the second degree is a Class IV felony when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, is one thousand five hundred dollars or more but is less than five thousand dollars.

(4) Forgery in the second degree is a Class I misdemeanor when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, is five hundred dollars or more but is less than one thousand five hundred dollars.

(5) Forgery in the second degree is a Class II misdemeanor when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, is less than five hundred dollars.

(6) For the purpose of determining the class of penalty for forgery in the second degree, the face values, or purported face values, or the amounts of any proceeds wrongfully procured or intended to be procured by the use of more than one such instrument, may be aggregated in the indictment or information if such instruments were part of the same scheme or course of conduct which took place within a sixty-day period and within one county. Such values or amounts shall not be aggregated into more than one offense.

To sustain a conviction for forgery, it is not sufficient for the State to show that a signature is not that of the party whose name is used, but it must also affirmatively be shown that the signing was made without his or her authority. State v. Castor, 262 Neb. 423, 632 N.W.2d 298 (2001).

The elements of the crime of uttering a forged instrument are (1) the offering of a forged instrument with the representation by words or acts that it is true or genuine, (2) the knowledge that same is false, forged, or counterfeited, and (3) the intent to defraud. State v. Tate, 222 Neb. 586, 385 N.W.2d 456 (1986).



28-604 Criminal possession of a forged instrument; penalty; aggregation allowed; when.

(1) Whoever, with knowledge that it is forged and with intent to deceive or harm, possesses any forged instrument covered by section 28-602 or 28-603 commits criminal possession of a forged instrument.

(2) Criminal possession of a forged instrument prohibited by section 28-602 is a Class IV felony.

(3) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is five thousand dollars or more, is a Class IV felony.

(4) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is one thousand five hundred dollars or more but less than five thousand dollars, is a Class I misdemeanor.

(5) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is five hundred dollars or more but less than one thousand five hundred dollars, is a Class II misdemeanor.

(6) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is less than five hundred dollars, is a Class III misdemeanor.

(7) For the purpose of determining the class of penalty for criminal possession of a forged instrument prohibited by section 28-603, the amounts or values of more than one such forged instrument may be aggregated in the indictment or information if such forged instruments were part of the same scheme or course of conduct which took place within a sixty-day period and within one county. Such amounts or values shall not be aggregated into more than one offense.

Where the evidence offered no rational basis for convicting defendant of what he claimed to be the "lesser-included" offense of criminal possession of forged instrument, trial court did not err in refusing requested instruction. State v. Ebert, 212 Neb. 629, 324 N.W.2d 812 (1982).



28-605 Criminal possession of written instrument forgery devices; penalty.

(1) A person commits criminal possession of written instrument forgery devices when:

(a) He or she makes or possesses with knowledge of its character any plate, die, or other device, apparatus, equipment, or article specifically designed for use in counterfeiting, unlawfully simulating, or otherwise forging written instruments; or

(b) He or she makes or possesses any device, apparatus, equipment, or article capable of or adaptable to a use specified in subdivision (1)(a) of this section, with intent to use it himself or herself, or to aid or permit another to use it, for purposes of forgery; or

(c) Illegally possesses a genuine plate, die, or other device used in the production of written instruments, with intent to deceive or harm.

(2) Criminal possession of written instrument forgery devices is a Class IV felony.



28-606 Criminal simulation; penalty.

(1) A person commits a criminal simulation when:

(a) With intent to deceive or harm, he makes, alters, or represents an object in such fashion that it appears to have an antiquity, rarity, source or authorship, ingredient, or composition which it does not in fact have; or

(b) With knowledge of its true character and with intent to use to deceive or harm, he utters, misrepresents, or possesses any object so simulated.

(2) Criminal simulation is a Class III misdemeanor.



28-607 Making, using, or uttering slugs; terms, defined; penalty.

(1) A person commits the offense of unlawfully using slugs, if he makes, uses, or utters a slug or slugs with intent to deprive a supplier of property or service sold or offered by means of a coin machine or with knowledge that he is facilitating such a deprivation by another person.

(2) As used in this section, unless the context otherwise requires:

(a) Slug shall mean an object which by size, shape, or any other quality is capable of being inserted, deposited, or otherwise used in a coin machine as an improper but effective substitute for a genuine coin, bill, or token;

(b) Coin machine shall mean a coin box, turnstile, vending machine, or other mechanical or electronic device or receptacle designed to receive a coin or bill of a specified denomination or a token made for the purpose and in return for the insertion or deposit thereof to mechanically offer, provide, assist in providing or permit the acquisition of property or a public or private service; and

(c) Value of the slug or slugs shall mean the value of the coins, bills, or tokens for which they are being substituted.

(3) The making, using, or uttering of slugs of the value of one hundred dollars or more is a Class I misdemeanor.

(4) The making, using, or uttering of slugs of the value of less than one hundred dollars is a Class II misdemeanor.



28-608 Transferred to section 28-638.



28-609 Impersonating a public servant; penalty.

(1) A person commits the offense of impersonating a public servant if he falsely pretends to be a public servant other than a peace officer and performs any act in that pretended capacity.

(2) It is no defense to a prosecution under this section that the office the actor pretended to hold did not in fact exist.

(3) Impersonating a public servant is a Class III misdemeanor.



28-610 Impersonating a peace officer; penalty.

(1) A person commits the offense of impersonating a peace officer if he falsely pretends to be a peace officer and performs any act in that pretended capacity.

(2) Impersonating a peace officer is a Class I misdemeanor.



28-611 Issuing or passing a bad check or similar order; penalty; collection procedures.

(1) Whoever obtains property, services, or present value of any kind by issuing or passing a check, draft, assignment of funds, or similar signed order for the payment of money, knowing that he or she does not have sufficient funds in or credit with the drawee for the payment of the check, draft, assignment of funds, or order in full upon presentation, commits the offense of issuing a bad check. Issuing a bad check is:

(a) A Class IIA felony if the amount of the check, draft, assignment of funds, or order is five thousand dollars or more;

(b) A Class IV felony if the amount of the check, draft, assignment of funds, or order is one thousand five hundred dollars or more, but less than five thousand dollars;

(c) A Class I misdemeanor if the amount of the check, draft, assignment of funds, or order is five hundred dollars or more, but less than one thousand five hundred dollars; and

(d) A Class II misdemeanor if the amount of the check, draft, assignment of funds, or order is less than five hundred dollars.

(2) The aggregate amount of any series of checks, drafts, assignments, or orders issued or passed within a sixty-day period in one county may be used in determining the classification of the offense pursuant to subsection (1) of this section, except that checks, drafts, assignments, or orders may not be aggregated into more than one offense.

(3) For any second or subsequent offense under subdivision (1)(c) or (1)(d) of this section, any person so offending shall be guilty of a Class IV felony.

(4) Whoever otherwise issues or passes a check, draft, assignment of funds, or similar signed order for the payment of money, knowing that he or she does not have sufficient funds in or credit with the drawee for the payment of the check, draft, assignment of funds, or order in full upon its presentation, shall be guilty of a Class II misdemeanor.

(5) Any person in violation of this section who makes voluntary restitution to the injured party for the value of the check, draft, assignment of funds, or order shall also pay ten dollars to the injured party and any reasonable handling fee imposed on the injured party by a financial institution.

(6) In any prosecution for issuing a bad check, the person issuing the check, draft, assignment of funds, or order shall be presumed to have known that he or she did not have sufficient funds in or credit with the drawee for the payment of the check, draft, assignment of funds, or order in full upon presentation if, within thirty days after issuance of the check, draft, assignment of funds, or order, he or she was notified that the drawee refused payment for lack of funds and he or she failed within ten days after such notice to make the check, draft, assignment of funds, or order good or, in the absence of such notice, he or she failed to make the check, draft, assignment of funds, or order good within ten days after notice that such check, draft, assignment of funds, or order has been returned to the depositor was sent to him or her by the county attorney or his or her deputy, by United States mail addressed to such person at his or her last-known address. Upon request of the depositor and the payment of ten dollars for each check, draft, assignment of funds, or order, the county attorney or his or her deputy shall be required to mail notice to the person issuing the check, draft, assignment of funds, or order as provided in this subsection. The ten-dollar payment shall be payable to the county treasurer and credited to the county general fund. No such payment shall be collected from any county office to which such a check, draft, assignment of funds, or order is issued in the course of the official duties of the office.

(7) Any person convicted of violating this section may, in addition to a fine or imprisonment, be ordered to make restitution to the party injured for the value of the check, draft, assignment of funds, or order and to pay ten dollars to the injured party and any reasonable handling fee imposed on the injured party by a financial institution. If the court, in addition to sentencing any person to imprisonment under this section, also enters an order of restitution, the time permitted to make such restitution shall not be concurrent with the sentence of imprisonment.

(8) The fact that restitution to the party injured has been made and that ten dollars and any reasonable handling fee imposed on the injured party by a financial institution have been paid to the injured party shall be a mitigating factor in the imposition of punishment for any violation of this section.

In order to violate subsection (3) of this section, an intent to defraud must exist at the time one issues an insufficient-fund check. State v. Hruza, 223 Neb. 837, 394 N.W.2d 643 (1986).

The presumption contained in subsection (4) of this section that the drawer of an insufficient-fund check who, after notice, does not make it good knew of the insufficiency when issuing the check is only a permissible inference of fact. State v. Hruza, 223 Neb. 837, 394 N.W.2d 643 (1986).

In order for the State to convict under this statute, the State must prove that the check was issued with the intent to defraud, and such intent must occur at the time the check is drawn. The maker of a postdated check will not be guilty of violating this statute when he or she has informed the payee at the time of its delivery that funds in the bank are not adequate to pay the check if presented immediately after issuance. State v. Papillon, 223 Neb. 325, 389 N.W.2d 553 (1986).

The essential elements of the crime defined in subsection (1)(a) of this section are the issuance of a check for more than one thousand dollars and obtaining of property of value, with no particular amount required (subject, of course, to the requirement that the act is done with the intent to defraud). State v. Wiley, 219 Neb. 740, 365 N.W.2d 844 (1985).

In prosecution under this section, trial court's instruction defining "thing of value" as definition appears in section 28-109(22) was correct. Trial court correctly refused defendant's request for instruction defining value as definition appears in U.C.C. section 3-303 in prosecution under this section. State v. Spaulding, 211 Neb. 575, 319 N.W.2d 449 (1982).

The prosecutor may relate the underlying facts upon which the court can find the defendant guilty when a plea of "no contest" has been entered. State v. Johnson, 209 Neb. 308, 307 N.W.2d 525 (1981).

By its terms, this section requires proof that one intended to defraud by obtaining property, services, or present value of any kind in exchange for a check or other order, knowing at the time of issuing such check or order that he has no account with the drawee, or, if he has such an account, knowing that he does not have sufficient funds in, or credit with, the drawee for the payment of such check or order in full upon its presentation. State v. Kock, 207 Neb. 731, 300 N.W.2d 824 (1981).

In order to warrant the imposition of the enhanced penalties for issuing a bad check under section 28-611(2), R.R.S.1943, prior convictions must have occurred under subdivision (1)(c) or (1)(d) of that statute. Prior convictions under previous "bad check" statutes may not be used to enhance the penalties under the "bad check" statute currently in effect. State v. Suhr, 207 Neb. 553, 300 N.W.2d 25 (1980).



28-611.01 Issuing a no-account check; penalty; aggregation allowed; when.

(1) Whoever issues or passes a check, draft, assignment of funds, or similar signed order for the payment of money, knowing that he or she has no account with the drawee at the time the check, draft, assignment of funds, or order is issued, commits the offense of issuing a no-account check. Issuing a no-account check is:

(a) A Class III felony if the amount of the check, draft, assignment of funds, or order is five thousand dollars or more;

(b) A Class IV felony if the amount of the check, draft, assignment of funds, or order is one thousand five hundred dollars or more, but less than five thousand dollars;

(c) A Class I misdemeanor if the amount of the check, draft, assignment of funds, or order is five hundred dollars or more, but less than one thousand five hundred dollars; and

(d) A Class II misdemeanor if the amount of the check, draft, assignment of funds, or order is less than five hundred dollars.

(2) The aggregate amount of any series of checks, drafts, assignments, or orders issued or passed within a sixty-day period in one county may be used in determining the classification of the offense pursuant to subsection (1) of this section, except that checks, drafts, assignments, or orders may not be aggregated into more than one offense.

(3) For any second or subsequent offense under this section, any person so offending shall be guilty of:

(a) A Class III felony if the amount of the check, draft, assignment of funds, or order is one thousand five hundred dollars or more; and

(b) A Class IV felony if the amount of the check, draft, assignment of funds, or order is less than one thousand five hundred dollars.



28-612 False statement or book entry; destruction or secretion of records; penalty.

(1) A person commits a Class IV felony if he or she:

(a) Willfully and knowingly subscribes to, makes, or causes to be made any false statement or entry in the books of an organization; or

(b) Knowingly subscribes to or exhibits false papers with the intent to deceive any person or persons authorized to examine into the affairs of any such organization; or

(c) Makes, states, or publishes any false statement of the amount of the assets or liabilities of any such organization; or

(d) Fails to make true and correct entry in the books and records of such organization of its business and transactions in the manner and form prescribed by the Department of Banking and Finance; or

(e) Mutilates, alters, destroys, secretes, or removes any of the books or records of such organization, without the consent of the Director of Banking and Finance.

(2) As used in this section, organization means:

(a) Any trust company transacting a business under the Nebraska Trust Company Act;

(b) Any association organized for the purpose set forth in section 8-302;

(c) Any bank as defined in section 8-101.03; or

(d) Any credit union transacting business in this state under the Credit Union Act.



28-613 Commercial bribery and breach of duty to act disinterestedly; penalty.

(1) A person commits a Class I misdemeanor if he or she solicits, accepts, or agrees to accept any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity to which he or she is subject as:

(a) Agent or employee; or

(b) Trustee, guardian, or other fiduciary; or

(c) Lawyer, physician, accountant, appraiser, or other professional advisor; or

(d) Officer, director, partner, limited liability company member, manager, or other participant in the direction of the affairs of an incorporated or unincorporated association; or

(e) Duly elected or appointed representative or trustee of a labor organization or employee of a welfare trust fund; or

(f) Arbitrator or other purportedly disinterested adjudicator or referee.

(2) A person who holds himself or herself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities, property, or services commits a Class I misdemeanor if he or she solicits, accepts, or agrees to accept any benefit to alter, modify, or change his or her selection, appraisal, or criticism.

(3) A person commits a Class I misdemeanor if he or she confers or offers or agrees to confer any benefit the acceptance of which would be an offense under subsection (1) or (2) of this section.



28-614 Tampering with publicly exhibited contest; penalty; contest, participant, official, defined.

(1) A person commits the offense of tampering with a publicly exhibited contest if:

(a) He confers, or offers or agrees to confer, directly or indirectly, any benefit upon:

(i) A contest participant with intent to influence him not to give his best efforts in a publicly exhibited contest; or

(ii) A contest official with intent to influence him to perform improperly his duties in connection with a publicly exhibited contest;

(b) Being a contest participant or contest official, he intentionally solicits, accepts, or agrees to accept, directly or indirectly, any benefit from another person with intent that he will thereby be influenced:

(i) In the case of a contest participant, not to give his best efforts in a publicly exhibited contest; or

(ii) In the case of a contest official, to perform improperly his duties in connection with a publicly exhibited contest; or

(c) With intent to influence the outcome of a publicly exhibited contest he:

(i) Tampers with any contest participant, contest official, animal, equipment, or other thing involved in the conduct or operation of the contest, in a manner contrary to the rules and usages purporting to govern the contest in question; or

(ii) Substitutes a contest participant, animal, equipment, or other thing involved in the conduct or operation of the contest, for the genuine person, animal, or thing.

(2) In this section:

(a) Publicly exhibited contest shall mean any professional or amateur sport, athletic game or contest, or race or contest involving machines, persons, or animals, viewed by the public, but shall not include an exhibition which does not purport to be and which is not represented as being such a sport, game, contest, or race;

(b) Contest participant shall mean any person who participates or expects to participate in a publicly exhibited contest as a player, contestant, or member of a team, or as a coach, manager, trainer, or other person directly associated with a player, contestant, or team; and

(c) Contest official shall mean any person who acts or expects to act in a publicly exhibited contest as an umpire, referee, or judge, or otherwise to officiate at a publicly exhibited contest.

(3) Tampering with a publicly exhibited contest is a Class II misdemeanor.



28-615 Identification number, obscure, and article, defined.

As used in sections 28-615 to 28-617:

(1) Identification number shall mean a serial or motor number placed by a manufacturer upon an article as a permanent individual identifying mark;

(2) Obscure shall mean to destroy, remove, alter, conceal, or deface so as to render illegible by ordinary means of inspection; and

(3) Article shall mean any product made by a manufacturer and includes but is not limited to any appliance, radio, television, motor vehicle, tractor or other farm machinery.



28-616 Altering identification number; penalty.

(1) A person commits the offense of altering an identification number if, with the intent to deceive or harm, he obscures an identification number or in the course of business he sells, offers for sale, leases or otherwise disposes of an article knowing that an identification number thereon is obscured.

(2) Altering an identification number is a Class I misdemeanor.



28-617 Receiving an altered article; penalty.

(1) A person commits the offense of receiving an altered article if, with the intent to deceive or harm another, he buys or receives any article knowing that an identification number thereon is obscured, without first ascertaining that the person so selling or delivering the same has a legal right to do so.

(2) Receiving an altered article is a Class I misdemeanor.



28-618 Financial transactions; terms, defined.

For purposes of sections 28-618 to 28-630:

(1) Account holder shall mean the person or business entity named on the face of a financial transaction device for whose benefit the financial transaction device is issued by an issuer;

(2) Acquirer shall mean any business organization, financial institution, or agent of such organization or institution which authorizes a merchant to accept payment by financial transaction device for money, property, services, or anything else of value;

(3) Automated banking device shall mean any machine which, when properly activated by a financial transaction device or a personal identification code, may be used for any purpose for which a financial transaction device is issued;

(4) Counterfeit financial transaction device shall mean any financial transaction device which is fictitious, altered, forged, stolen, obtained as part of a scheme to defraud, or otherwise unlawfully obtained and which may or may not be embossed with account information or a company logo or any facsimile, false representation, depiction, or component of a financial transaction device;

(5) Embossing shall mean any process in which account numbers are placed on financial transaction devices that results in the number being raised from the surface of the device;

(6) Expired financial transaction device shall mean a financial transaction device which is no longer valid because the term shown on it has elapsed;

(7) Financial transaction device shall mean any instrument or device whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, debit card, electronic funds transfer card, or account number representing a financial account. Such device shall affect the financial interest, standing, or obligation of the financial account for services or financial payments for money, credit, property, or services;

(8) Financial-transaction-device-making equipment shall mean any equipment, impression, machine, mechanism, plate, or other device designed, used, or capable of being used to produce a financial transaction device, a counterfeit financial transaction device, or any aspect or component of a financial transaction device;

(9) Holographic shall mean a photographic method that uses laser light to produce three-dimensional images;

(10) Intent to defraud shall mean an unlawful attempt to secure money, credit, property, or services from an issuer, without permission of the account holder, for the benefit of any person other than the account holder;

(11) Issuer shall mean any person or any financial or business entity that acquires financial rights by issuing, canceling, controlling, or distributing a financial transaction device;

(12) Magnetic encoding shall mean any electronically encoded account holder information which is placed on a magnetic strip on the financial transaction device and is capable of being read by an electronic terminal such as an automatic teller machine or an electronic terminal at a merchant location also known as a point-of-sale terminal;

(13) Personal identification code shall mean any grouping of letters, numbers, or symbols assigned to the account holder of a financial transaction device by the issuer to permit authorized electronic access of that account;

(14) Receives or receiving shall mean acquiring possession or control of or accepting as security for a loan a financial transaction device;

(15) Revoked financial transaction device shall mean a financial transaction device which is no longer valid because permission to use it has been suspended or terminated by the issuer;

(16) Sales form shall mean any written, electronic, magnetic, or printed record of a financial transaction involving use of a financial transaction device;

(17) Sales form processing services shall mean services provided to enable a person to obtain payment or credit for sales forms;

(18) Sales form processor shall mean any bank, financial institution, or other entity which with authority from a bona fide association of issuers provides sales form processing services;

(19) Service mark shall mean a word, name, symbol, or other device or any combination thereof to identify the goods or services of the entity from the goods and services of another entity;

(20) To falsely alter a financial transaction device shall mean to change such device without the authority of anyone entitled to grant such authority, whether in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other means, so that such device in its altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible issuer;

(21) To falsely complete a financial transaction device shall mean to transform an incomplete device into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant such authority, so that the complete device falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible issuer;

(22) To falsely make a financial transaction device shall mean to make or manufacture a device, whether complete or incomplete, which purports to be an authentic creation of its ostensible issuer but which is fictitious or, if real, the ostensible issuer did not authorize the making or the manufacturing thereof; and

(23) Traffic shall mean to distribute, dispense, sell, transfer, or otherwise dispose of property or to buy, receive, possess, obtain control of, or use property with the intent to dispense, distribute, sell, transfer, or otherwise dispose of such property.

By the plain language of subsection (7) of this section, the Legislature intended to include both tangible items such as credit cards and the account numbers reflected on such cards within the definition of a financial transaction device. As defined in subsection (7) of this section, a "financial transaction device" must be something which is capable of being used to execute a transaction in a financial account. State v. Rhea, 262 Neb. 886, 636 N.W.2d 364 (2001).



28-619 Issuing a false financial statement for purposes of obtaining a financial transaction device; penalties.

(1) A person commits the offense of issuing a false financial statement for purposes of obtaining a financial transaction device if, upon filing an application for a financial transaction device with an issuer, such person (a) knowingly makes or causes to be made a statement or report which is false in some material respect and reasonably relied upon relative to his or her name, occupation, financial condition, assets, or liabilities, (b) willfully and materially overvalues any assets, or (c) willfully omits or materially undervalues any indebtedness with the intent of influencing the issuer to issue a financial transaction device.

(2) Any person issuing a false financial statement for the purposes of obtaining a financial transaction device, when such device is used in violation of this section to obtain money, property, or services, shall be guilty of a Class I misdemeanor.

(3) Any person issuing two or more false financial statements for purposes of obtaining two or more financial transaction devices, when such devices are used in violation of this section to obtain money, property, or services, shall be guilty of a Class IV felony.



28-620 Unauthorized use of a financial transaction device; penalties; prosecution of offense.

(1) A person commits the offense of unauthorized use of a financial transaction device if such person uses such device in an automated banking device, to imprint a sales form, or in any other manner:

(a) For the purpose of obtaining money, credit, property, or services or for making financial payment, with intent to defraud;

(b) With notice that the financial transaction device is expired, revoked, or canceled;

(c) With notice that the financial transaction device is forged, altered, or counterfeited; or

(d) When for any reason his or her use of the financial transaction device is unauthorized either by the issuer or by the account holder.

(2) For purposes of this section, notice shall mean either notice given in person or notice given in writing to the account holder, by registered or certified mail, return receipt requested, duly stamped and addressed to such account holder at his or her last address known to the issuer. Such notice shall be evidenced by a returned receipt signed by the account holder which shall be prima facie evidence that the notice was received.

(3) Any person committing the offense of unauthorized use of a financial transaction device shall be guilty of:

(a) A Class II misdemeanor if the total value of the money, credit, property, or services obtained or the financial payments made are less than five hundred dollars within a six-month period from the date of the first unauthorized use;

(b) A Class I misdemeanor if the total value of the money, credit, property, or services obtained or the financial payments made are five hundred dollars or more but less than one thousand five hundred dollars within a six-month period from the date of the first unauthorized use;

(c) A Class IV felony if the total value of the money, credit, property, or services obtained or the financial payments made are one thousand five hundred dollars or more but less than five thousand dollars within a six-month period from the date of the first unauthorized use; and

(d) A Class IIA felony if the total value of the money, credit, property, or services obtained or the financial payments made are five thousand dollars or more within a six-month period from the date of the first unauthorized use.

(4) Any prosecution under this section may be conducted in any county where the person committed the offense or any one of a series of offenses to be aggregated.

(5) Once aggregated and filed, no separate prosecution for an offense arising out of the same series of offenses aggregated and filed shall be allowed in any county.



28-621 Criminal possession of a financial transaction device; penalties.

(1) A person commits the offense of criminal possession of a financial transaction device if, with the intent to defraud, such person has in his or her possession or under his or her control any financial transaction device issued to a different account holder or which he or she knows or reasonably should know to be lost, stolen, forged, altered, or counterfeited.

(2) Any person committing the offense of criminal possession of one financial transaction device shall be guilty of a Class III misdemeanor.

(3) Any person committing the offense of criminal possession of two or three financial transaction devices, each issued to different account holders, shall be guilty of a Class IV felony.

(4) Any person committing the offense of criminal possession of four or more financial transaction devices, each issued to different account holders, shall be guilty of a Class IIA felony.

Under this section and section 28-622, an employee is deemed to have "stolen" credit card statements if he or she physically removes such statements from his or her employer's premises with the knowledge that such statements will be used unlawfully and without the employer's authorization or knowledge. State v. Rhea, 262 Neb. 886, 636 N.W.2d 364 (2001).



28-622 Unlawful circulation of a financial transaction device in the first degree; penalty.

(1) A person commits the offense of unlawful circulation of a financial transaction device in the first degree if such person sells or has in his or her possession or under his or her control with the intent to deliver, circulate, or sell two or more financial transaction devices which he or she knows or reasonably should know to be lost, stolen, forged, altered, counterfeited, or delivered under a mistake as to the identity or address of the account holder.

(2) Any person committing the offense of unlawful circulation of a financial transaction device in the first degree shall be guilty of a Class IIA felony.

Under section 28-621 and this section, an employee is deemed to have "stolen" credit card statements if he or she physically removes such statements from his or her employer's premises with the knowledge that such statements will be used unlawfully and without the employer's authorization or knowledge. State v. Rhea, 262 Neb. 886, 636 N.W.2d 364 (2001).



28-623 Unlawful circulation of a financial transaction device in the second degree; penalty.

(1) A person commits the offense of unlawful circulation of a financial transaction device in the second degree if such person sells or has in his or her possession or under his or her control with the intent to deliver, circulate, or sell any financial transaction device which he or she knows or reasonably should know to be lost, stolen, forged, altered, counterfeited, or delivered under a mistake as to the identity or address of the account holder.

(2) Any person committing the offense of unlawful circulation of a financial transaction device in the second degree shall be guilty of a Class IV felony.



28-624 Criminal possession of a blank financial transaction device; penalties.

(1) A person commits the offense of criminal possession of a blank financial transaction device if, without the authorization of the issuer or manufacturer, such person has in his or her possession, has under his or her control, or receives from another person a blank financial transaction device, with intent to use or to cause the use of such device.

(2) Any person committing the offense of criminal possession of a blank financial transaction device shall be guilty of a Class I misdemeanor.

(3) Any person committing the offense of criminal possession of two or more blank financial transaction devices shall be guilty of a Class IV felony.



28-625 Criminal sale of a blank financial transaction device; penalties; blank financial transaction device, defined.

(1) A person commits the offense of criminal sale of a blank financial transaction device if, without the authorization of the issuer or manufacturer, such person has in his or her possession, has under his or her control, or receives from another person a blank financial transaction device, with intent to deliver, circulate, or sell or to cause the delivery, circulation, or sale of such device.

(2) Any person committing the offense of criminal sale of one blank financial transaction device shall be guilty of a Class IV felony.

(3) Any person committing the offense of criminal sale of two or more blank financial transaction devices shall be guilty of a Class III felony.

For purposes of section 28-624 and this section, a blank financial transaction device shall mean a device that has at least one or more characteristics of a financial transaction device but does not contain all of the characteristics of a financial transaction device including, but not limited to, a financial transaction device which has not been embossed or magnetically encoded with the name of the account holder, personal identification code, expiration date, or other proprietary institutional information.



28-626 Criminal possession of a financial transaction forgery device; penalty.

(1) A person commits the offense of criminal possession of a financial transaction forgery device if (a) such person possesses any tool, photographic equipment, printing equipment, or any other device or group or combination of devices adapted, designed, or commonly used for committing or facilitating the commission of an offense involving the unauthorized manufacturing, printing, embossing, or magnetic encoding of a financial transaction device or the altering or addition of any service marks or holographic images to a financial transaction device and (b) intends to use the device or devices possessed or knows that some person intends to use the device or devices possessed in the commission of such an offense.

(2) Any person committing the offense of criminal possession of a financial transaction forgery device shall be guilty of a Class IV felony.



28-627 Unlawful manufacture of a financial transaction device; penalty.

(1) A person commits the offense of unlawful manufacture of a financial transaction device if, with intent to defraud, such person:

(a) Falsely makes or manufactures, by printing, embossing, or magnetically encoding, a financial transaction device;

(b) Falsely alters or adds service marks, optical characters, or holographic images to a device which is, purports to be, or is circulated to become or represent if completed a financial transaction device; or

(c) Falsely completes a financial transaction device by adding to an incomplete device to make it appear to be a complete one.

(2) Any person committing the offense of unlawful manufacture of a financial transaction device shall be guilty of a Class IIA felony.



28-628 Laundering of sales forms; penalty.

A person other than a sales form processor commits the offense of laundering of sales forms if such person presents for payment to any sales form processor a sales form which was not originated as a result of a sales transaction between such person and the account holder named on such sales form.

Any person committing the offense of laundering of sales forms shall be guilty of a Class IV felony.



28-629 Unlawful acquisition of sales form processing services; penalty.

A person commits the offense of unlawful acquisition of sales form processing services if, upon applying for such services with a sales form processor, such person makes or causes to be made a statement or report which is false in some material respect relative to the type of goods or services provided by such person to his or her customers or the method by which such person solicits or concludes sales transactions with his or her customers.

Any person committing the offense of unlawful acquisition of sales form processing services shall be guilty of a Class IV felony.



28-630 Unlawful factoring of a financial transaction device; penalty.

(1) A person commits the offense of unlawful factoring of a financial transaction device if such person or any agent or employee of such person is authorized by any acquirer to furnish money, property, services, or anything else of value and, with intent to defraud the account holder, acquirer, or issuer, presents for payment a financial transaction device transaction record to the issuer or acquirer.

(2) Any person committing the offense of unlawful factoring of a financial transaction device shall be guilty of a Class IV felony.



28-631 Fraudulent insurance act; penalties.

(1) A person or entity commits a fraudulent insurance act if he or she:

(a) Knowingly and with intent to defraud or deceive presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, or any agent of an insurer, any statement as part of, in support of, or in denial of a claim for payment or other benefit from an insurer or pursuant to an insurance policy knowing that the statement contains any false, incomplete, or misleading information concerning any fact or thing material to a claim;

(b) Assists, abets, solicits, or conspires with another to prepare or make any statement that is intended to be presented to or by an insurer or person in connection with or in support of any claim for payment or other benefit from an insurer or pursuant to an insurance policy knowing that the statement contains any false, incomplete, or misleading information concerning any fact or thing material to the claim;

(c) Makes any false or fraudulent representations as to the death or disability of a policy or certificate holder or a covered person in any statement or certificate for the purpose of fraudulently obtaining money or benefit from an insurer;

(d) Knowingly and willfully transacts any contract, agreement, or instrument which violates this section;

(e) Receives money for the purpose of purchasing insurance and converts the money to the person's own benefit;

(f) Willfully embezzles, abstracts, purloins, misappropriates, or converts money, funds, premiums, credits, or other property of an insurer or person engaged in the business of insurance;

(g) Knowingly and with intent to defraud or deceive issues fake or counterfeit insurance policies, certificates of insurance, insurance identification cards, or insurance binders;

(h) Knowingly and with intent to defraud or deceive possesses fake or counterfeit insurance policies, certificates of insurance, insurance identification cards, or insurance binders;

(i) Knowingly and with intent to defraud or deceive makes any false entry of a material fact in or pertaining to any document or statement filed with or required by the Department of Insurance;

(j) Knowingly and with the intent to defraud or deceive provides false, incomplete, or misleading information to an insurer concerning the number, location, or classification of employees for the purpose of lessening or reducing the premium otherwise chargeable for workers' compensation insurance coverage;

(k) Knowingly and with intent to defraud or deceive removes, conceals, alters, diverts, or destroys assets or records of an insurer or person engaged in the business of insurance or attempts to remove, conceal, alter, divert, or destroy assets or records of an insurer or person engaged in the business of insurance;

(l) Willfully operates as or aids and abets another operating as a discount medical plan organization in violation of subsection (1) of section 44-8306; or

(m) Willfully collects fees for purported membership in a discount medical plan organization but purposefully fails to provide the promised benefits.

(2)(a) A violation of subdivisions (1)(a) through (f) of this section is a Class III felony when the amount involved is five thousand dollars or more.

(b) A violation of subdivisions (1)(a) through (f) of this section is a Class IV felony when the amount involved is one thousand five hundred dollars or more but less than five thousand dollars.

(c) A violation of subdivisions (1)(a) through (f) of this section is a Class I misdemeanor when the amount involved is five hundred dollars or more but less than one thousand five hundred dollars.

(d) A violation of subdivisions (1)(a) through (f) of this section is a Class II misdemeanor when the amount involved is less than five hundred dollars.

(e) For any second or subsequent conviction under subdivision (2)(c) of this section, the violation is a Class IV felony.

(f) A violation of subdivisions (1)(g), (i), (j), (k), (l), and (m) of this section is a Class IV felony.

(g) A violation of subdivision (1)(h) of this section is a Class I misdemeanor.

(3) Amounts taken pursuant to one scheme or course of conduct from one person, entity, or insurer may be aggregated in the indictment or information in determining the classification of the offense, except that amounts may not be aggregated into more than one offense.

(4) In any prosecution under this section, if the amounts are aggregated pursuant to subsection (3) of this section, the amount involved in the offense shall be an essential element of the offense that must be proved beyond a reasonable doubt.

(5) A prosecution under this section shall be in lieu of an action under section 44-6607.

(6) For purposes of this section:

(a) Insurer means any person or entity transacting insurance as defined in section 44-102 with or without a certificate of authority issued by the Director of Insurance. Insurer also means health maintenance organizations, legal service insurance corporations, prepaid limited health service organizations, dental and other similar health service plans, discount medical plan organizations, and entities licensed pursuant to the Intergovernmental Risk Management Act and the Comprehensive Health Insurance Pool Act. Insurer also means an employer who is approved by the Nebraska Workers' Compensation Court as a self-insurer; and

(b) Statement includes, but is not limited to, any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or medical records, X-rays, test result, or other evidence of loss, injury, or expense, whether oral, written, or computer-generated.



28-632 Payment cards; terms, defined.

For purposes of this section and sections 28-633 and 28-634:

(1) Merchant means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of such owner or operator. Merchant also includes a person who receives from an authorized user of a payment card, or someone the person believes to be an authorized user, a payment card or information from a payment card, or what the person believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing, or receiving goods, services, money, or anything else of value from the person;

(2) Payment card means a credit card, charge card, or debit card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant;

(3) Person means an individual, firm, partnership, association, corporation, limited liability company, or other business entity;

(4) Reencoder means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card; and

(5) Scanning device means a scanner, a reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.



28-633 Payment cards; prohibited acts; violation; penalty.

(1) A person that accepts a payment card for the transaction of business shall print no more than the last five digits of the payment card account number upon any receipt provided to the payment card holder.

(2) This section applies only to receipts that are electronically printed and does not apply to any transaction in which the only means of recording the payment card number is by handwriting or by an imprint or copy of the payment card.

(3) A violation of this section is a Class III misdemeanor for the first offense and a Class I misdemeanor for a second or subsequent offense.

(4)(a) This section becomes operative on January 1, 2004, with respect to any cash register or other machine or device that electronically prints receipts for payment card transactions and that is originally put into use on or after January 1, 2004.

(b) This section becomes operative on January 1, 2007, with respect to any cash register or other machine or device that electronically prints receipts for payment card transactions and that is originally put into use before January 1, 2004.



28-634 Payment cards; prohibited use of scanning device or reencoder; violation; penalty.

(1) It is unlawful for a person to use:

(a) A scanning device to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant; or

(b) A reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

(2) A violation of this section is a Class IV felony for the first offense and a Class IIIA felony for a second or subsequent offense.



28-635 Motor vehicle; inflatable restraint system; prohibited acts; penalty.

(1) No person shall knowingly install or reinstall in a motor vehicle, as part of the motor vehicle's inflatable restraint system, any object or material other than an air bag designed for the make, model, and year of the motor vehicle.

(2) A person violating this section is guilty of a Class I misdemeanor.



28-636 Criminal impersonation; identity theft; identity fraud; terms, defined.

For purposes of sections 28-636 to 28-640:

(1) Personal identification document means a birth certificate, motor vehicle operator's license, state identification card, public, government, or private employment identification card, social security card, visa work permit, firearm owner's identification card, certificate issued under section 69-2404, or passport or any document made or altered in a manner that it purports to have been made on behalf of or issued to another person or by the authority of a person who did not give that authority. Personal identification document does not include a financial transaction device as defined in section 28-618;

(2) Personal identification number means a combination of numerals or letters selected for a customer of a financial institution, a merchant, or any other third party which is used in conjunction with an access device to initiate an electronic funds transfer transaction;

(3) Personal identifying information means any name or number that may be used, alone or in conjunction with any other information, to identify a specific person including a person's: (a) Name; (b) date of birth; (c) address; (d) motor vehicle operator's license number or state identification card number as assigned by the State of Nebraska or another state; (e) social security number or visa work permit number; (f) public, private, or government employer, place of employment, or employment identification number; (g) maiden name of a person's mother; (h) number assigned to a person's credit card, charge card, or debit card, whether issued by a financial institution, corporation, or other business entity; (i) number assigned to a person's depository account, savings account, or brokerage account; (j) personal identification number; (k) electronic identification number, address, or routing code used to access financial information; (l) digital signature; (m) telecommunications identifying information or access device; (n) unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation; and (o) other number or information which can be used to access a person's financial resources; and

(4) Telecommunications identifying information or access device means a card, plate, code, account number, mobile identification number, or other telecommunications service, equipment, or instrument identifier or means of account access that alone or in conjunction with other telecommunications identifying information or another telecommunications access device may be used to: (a) Obtain money, goods, services, or any other thing of value; or (b) initiate a transfer of funds other than a transfer originated solely by a paper instrument.

"Person" in the context of the term "[p]ersonal identification document" for purposes of this section means a real person and not a fictitious person. State v. Covey, 290 Neb. 257, 859 N.W.2d 558 (2015).



28-637 Criminal impersonation; identity theft; identity fraud; venue; victim; contact local law enforcement agency.

For purposes of sections 28-636 to 28-640:

(1) Notwithstanding any other provision of law, venue for the prosecution and trial of violations of sections 28-636 to 28-640 may be commenced and maintained in any county in which an element of the offense occurred, including the county where a victim resides; and

(2) If a person or entity reasonably believes that he, she, or it has been the victim of a violation of sections 28-636 to 28-640, the victim may contact a local law enforcement agency which has jurisdiction over the victim's residence, place of business, or registered address. Notwithstanding that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, the local law enforcement agency shall take the complaint and provide the complainant with a copy of the complaint and refer the complaint to a law enforcement agency in the appropriate jurisdiction.



28-638 Criminal impersonation; penalty; restitution.

(1) A person commits the crime of criminal impersonation if he or she:

(a) Pretends to be a representative of some person or organization and does an act in his or her fictitious capacity with the intent to gain a pecuniary benefit for himself, herself, or another and to deceive or harm another;

(b) Carries on any profession, business, or any other occupation without a license, certificate, or other authorization required by law;

(c) Knowingly provides false personal identifying information or a false personal identification document to a court or a law enforcement officer; or

(d) Knowingly provides false personal identifying information or a false personal identification document to an employer for the purpose of obtaining employment.

(2)(a) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class III felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was five thousand dollars or more. Any second or subsequent conviction under this subdivision is a Class II felony.

(b) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class IV felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was one thousand five hundred dollars or more but less than five thousand dollars. Any second or subsequent conviction under this subdivision is a Class III felony.

(c) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class I misdemeanor if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was five hundred dollars or more but less than one thousand five hundred dollars. Any second or subsequent conviction under this subdivision is a Class IV felony.

(d) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class II misdemeanor if no credit, money, goods, services, or other thing of value was gained or was attempted to be gained, or if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was less than five hundred dollars. Any second conviction under this subdivision is a Class I misdemeanor, and any third or subsequent conviction under this subdivision is a Class IV felony.

(e) Criminal impersonation, as described in subdivision (1)(c) of this section, is a Class IV felony. Any second conviction under this subdivision is a Class III felony, and any third or subsequent conviction under this subdivision is a Class II felony.

(f) Criminal impersonation, as described in subdivision (1)(d) of this section, is a Class II misdemeanor. Any second or subsequent conviction under this subdivision is a Class I misdemeanor.

(g) A person found guilty of violating this section may, in addition to the penalties under this subsection, be ordered to make restitution pursuant to sections 29-2280 to 29-2289.

"Person" in the context of the term "personal identifying information" for purposes of this section means a real person and not a fictitious person. State v. Covey, 290 Neb. 257, 859 N.W.2d 558 (2015).



28-639 Identity theft; penalty; restitution.

(1) A person commits the crime of identity theft if he or she knowingly takes, purchases, manufactures, records, possesses, or uses any personal identifying information or entity identifying information of another person or entity without the consent of that other person or entity or creates personal identifying information for a fictional person or entity, with the intent to obtain or use the other person's or entity's identity for any unlawful purpose or to cause loss to a person or entity whether or not the person or entity actually suffers any economic loss as a result of the offense, or with the intent to obtain or continue employment or with the intent to gain a pecuniary benefit for himself, herself, or another.

(2) Identity theft is not:

(a) The lawful obtaining of credit information in the course of a bona fide consumer or commercial transaction;

(b) The lawful, good faith exercise of a security interest or a right of setoff by a creditor or a financial institution;

(c) The lawful, good faith compliance by any person when required by any warrant, levy, garnishment, attachment, court order, or other judicial or administrative order, decree, or directive; or

(d) The investigative activities of law enforcement.

(3)(a) Identity theft is a Class IIA felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was five thousand dollars or more. Any second or subsequent conviction under this subdivision is a Class II felony.

(b) Identity theft is a Class IV felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was one thousand five hundred dollars or more but less than five thousand dollars. Any second or subsequent conviction under this subdivision is a Class III felony.

(c) Identity theft is a Class I misdemeanor if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was five hundred dollars or more but less than one thousand five hundred dollars. Any second or subsequent conviction under this subdivision is a Class IV felony.

(d) Identity theft is a Class II misdemeanor if no credit, money, goods, services, or other thing of value was gained or was attempted to be gained, or if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was less than five hundred dollars. Any second conviction under this subdivision is a Class I misdemeanor, and any third or subsequent conviction under this subdivision is a Class IV felony.

(e) A person found guilty of violating this section may, in addition to the penalties under this subsection, be ordered to make restitution pursuant to sections 29-2280 to 29-2289.



28-640 Identity fraud; penalty; restitution.

(1) A person commits the crime of identity fraud if he or she without lawful authority:

(a) Makes, counterfeits, alters, or mutilates any personal identification document with the intent to deceive another; or

(b) Willfully and knowingly obtains, possesses, uses, sells or furnishes or attempts to obtain, possess, or furnish to another person for any purpose of deception a personal identification document.

(2)(a) Identity fraud is a Class I misdemeanor. Any second or subsequent conviction under this subdivision is a Class IV felony.

(b) A person found guilty of violating this section may, in addition to the penalties under this subsection, be ordered to make restitution pursuant to sections 29-2280 to 29-2289.



28-701 Bigamy; penalty; exception.

(1) If any married person, having a husband or wife living, shall marry any other person, he shall be deemed guilty of bigamy, unless as an affirmative defense it appears that at the time of the subsequent marriage:

(a) The accused reasonably believes that the prior spouse is dead; or

(b) The prior spouse had been continually absent for a period of five years during which the accused did not know the prior spouse to be alive; or

(c) The accused reasonably believed that he was legally eligible to remarry.

(2) Any unmarried person who knowingly marries a person who is married commits bigamy.

(3) Bigamy is a Class I misdemeanor.



28-702 Incestuous marriages; declared void.

Incestuous marriages are marriages between parents and children, grandparents and grandchildren of every degree, between brothers and sisters of the half as well as the whole blood, and between uncles and nieces, aunts and nephews. Incestuous marriages are declared to be absolutely void. This section shall extend to children and relations born out of wedlock.



28-703 Incest; penalty.

(1) Any person who shall knowingly intermarry or engage in sexual penetration with any person who falls within the degrees of consanguinity set forth in section 28-702 or any person who engages in sexual penetration with his or her stepchild who is under nineteen years of age commits incest.

(2) Incest is a Class III felony, except that incest with a person who is under eighteen years of age is a Class IIA felony.

(3)(a) For purposes of this section, the definitions found in section 28-318 shall be used.

(b) The testimony of a victim shall be entitled to the same weight as the testimony of victims of other crimes under this code.

Incest of an adult is not a registrable offense under the Sex Offender Registration Act. State v. Aguilar-Moreno, 17 Neb. App. 623, 769 N.W.2d 784 (2009).

For purposes of the incest statute, a "minor" is defined as a child under the age of 19. State v. Johnson, 12 Neb. App. 247, 670 N.W.2d 802 (2003).



28-704 Repealed. Laws 1995, LB 22, § 1.



28-705 Abandonment of spouse, child, or dependent stepchild; prohibited acts; penalty.

(1) Any person who abandons and neglects or refuses to maintain or provide for his or her spouse or his or her child or dependent stepchild, whether such child is born in or out of wedlock, commits abandonment of spouse, child, or dependent stepchild.

(2) For the purposes of this section, child shall mean an individual under the age of sixteen years.

(3) When any person abandons and neglects to provide for his or her spouse or his or her child or dependent stepchild for three consecutive months or more, it shall be prima facie evidence of intent to violate the provisions of subsection (1) of this section.

(4) A designation of assets for or use of income by an individual in accordance with section 68-922 shall be considered just cause for failure to use such assets or income to provide medical support of such individual's spouse.

(5) Abandonment of spouse, child, or dependent stepchild is a Class I misdemeanor.



28-706 Criminal nonsupport; penalty; exceptions.

(1) Any person who intentionally fails, refuses, or neglects to provide proper support which he or she knows or reasonably should know he or she is legally obliged to provide to a spouse, minor child, minor stepchild, or other dependent commits criminal nonsupport.

(2) A parent or guardian who refuses to pay hospital costs, medical costs, or any other costs arising out of or in connection with an abortion procedure performed on a minor child or minor stepchild does not commit criminal nonsupport if:

(a) Such parent or guardian was not consulted prior to the abortion procedure; or

(b) After consultation, such parent or guardian refused to grant consent for such procedure, and the abortion procedure was not necessary to preserve the minor child or stepchild from an imminent peril that substantially endangered her life or health.

(3) Support includes, but is not limited to, food, clothing, medical care, and shelter.

(4) A designation of assets for or use of income by an individual in accordance with section 68-922 shall be considered just cause for failure to use such assets or income to provide medical support of such individual's spouse.

(5) This section does not exclude any applicable civil remedy.

(6) Except as provided in subsection (7) of this section, criminal nonsupport is a Class II misdemeanor.

(7) Criminal nonsupport is a Class IV felony if it is in violation of any order of any court.

To prove that a defendant has failed, refused, or neglected to provide proper support under this section, the State is not required to prove that a defendant has an ability to pay; however, a defendant may present evidence of inability to pay in order to disprove intent. State v. Erpelding, 292 Neb. 351, 874 N.W.2d 265 (2015).

An assertion that defendant did not pay child support in mistaken belief that the trial court's order relieved him of such responsibility if visitation rights were terminated does not negate the intent necessary for violation of this section. State v. Beck, 238 Neb. 449, 471 N.W.2d 128 (1991).

Under subsection (1) of this section, "intentionally" means willfully or purposely, and not accidentally or involuntarily. State v. Bright, 238 Neb. 348, 470 N.W.2d 181 (1991).

A prison sentence imposed for failure to support one's children does not constitute an imprisonment for debt within the prohibition contained in Article 1, section 20, of the Constitution of Nebraska, nor does it constitute cruel and unusual punishment. State v. Reuter, 216 Neb. 325, 343 N.W.2d 907 (1984).

Prosecution under section 28-449 of the old criminal code could be brought for failure to support wife, child, or stepchild, even though a child support judgment, either incident to a decree of divorce or separation or otherwise, has been entered against the person charged. Where a person prosecuted under such section has previously been ordered to pay child support in a divorce decree, the measure of his liability is the amount provided in the decree. State v. Easley, 207 Neb. 443, 299 N.W.2d 439 (1980).

Intent is an essential element of the crime of nonsupport. State v. Noll, 3 Neb. App. 410, 527 N.W.2d 644 (1995).

A defendant in a State-initiated paternity action has an absolute right to be represented by counsel, and the trial court in such an action must make an initial determination regarding whether the defendant is indigent and whether the defendant should be appointed counsel. State v. Yelli, 3 Neb. App. 148, 524 N.W.2d 353 (1994).

Intent is one of the essential elements of the crime of criminal nonsupport. State v. Noll, 2 Neb. App. 73, 507 N.W.2d 44 (1993).



28-707 Child abuse; privileges not available; penalties.

(1) A person commits child abuse if he or she knowingly, intentionally, or negligently causes or permits a minor child to be:

(a) Placed in a situation that endangers his or her life or physical or mental health;

(b) Cruelly confined or cruelly punished;

(c) Deprived of necessary food, clothing, shelter, or care;

(d) Placed in a situation to be sexually exploited by allowing, encouraging, or forcing such minor child to solicit for or engage in prostitution, debauchery, public indecency, or obscene or pornographic photography, films, or depictions;

(e) Placed in a situation to be sexually abused as defined in section 28-319, 28-319.01, or 28-320.01; or

(f) Placed in a situation to be a trafficking victim as defined in section 28-830.

(2) The statutory privilege between patient and physician, between client and professional counselor, and between husband and wife shall not be available for excluding or refusing testimony in any prosecution for a violation of this section.

(3) Child abuse is a Class I misdemeanor if the offense is committed negligently and does not result in serious bodily injury as defined in section 28-109 or death.

(4) Child abuse is a Class IIIA felony if the offense is committed knowingly and intentionally and does not result in serious bodily injury as defined in section 28-109 or death.

(5) Child abuse is a Class IIIA felony if the offense is committed negligently and results in serious bodily injury as defined in section 28-109.

(6) Child abuse is a Class IIA felony if the offense is committed negligently and results in the death of such child.

(7) Child abuse is a Class II felony if the offense is committed knowingly and intentionally and results in serious bodily injury as defined in such section.

(8) Child abuse is a Class IB felony if the offense is committed knowingly and intentionally and results in the death of such child.

(9) For purposes of this section, negligently refers to criminal negligence and means that a person knew or should have known of the danger involved and acted recklessly, as defined in section 28-109, with respect to the safety or health of the minor child.

1. Constitutionality

2. Lesser-included offense

3. Burden of proof

4. Jury instructions

5. Interpretation of statutory language

6. Miscellaneous

1. Constitutionality

Multiple convictions for second degree murder and child abuse resulting in death do not violate the Double Jeopardy Clauses of the state or federal Constitution. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

Subsections (1)(a) and (c) of this section are not void for vagueness and are thus constitutional. State v. Crowdell, 234 Neb. 469, 451 N.W.2d 695 (1990).

2. Lesser-included offense

Negligent child abuse and intentional child abuse are lesser-included offenses of child abuse resulting in serious bodily injury and child abuse resulting in death. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

Misdemeanor child abuse is a lesser-included offense of felony child abuse. State v. Parks, 253 Neb. 939, 573 N.W.2d 453 (1998).

Misdemeanor child abuse is a lesser-included offense of felony child abuse. It is the defendant's state of mind which differentiates the offenses—if the abuse is committed knowingly and intentionally, it is a felony; if committed negligently, it is a misdemeanor. State v. Nguth, 13 Neb. App. 783, 701 N.W.2d 852 (2005).

3. Burden of proof

Evidence must be sufficient for the factfinder to conclude beyond a reasonable doubt that the unlawful conduct resulted in death. State v. Muro, 269 Neb. 703, 695 N.W.2d 425 (2005).

4. Jury instructions

Where a jury instruction properly reflects the State's alternative theories of guilt under different subsections of this section, a jury can convict the defendant if it finds the defendant committed any of the prohibited acts, and an appellate court will affirm the conviction if the evidence was sufficient to support any of the State's theories of guilt. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Involuntary manslaughter is a lesser-included offense of child abuse resulting in death, and the jury should be so instructed if there is a rational basis upon which it could conclude that the defendant committed child abuse negligently, but not knowingly and intentionally. State v. Sinica, 277 Neb. 629, 764 N.W.2d 111 (2009).

Jury instruction given by trial court adequately distinguished the crimes of intentional child abuse and negligent child abuse. State v. Fitzgerald, 1 Neb. App. 315, 493 N.W.2d 357 (1992).

5. Interpretation of statutory language

"Endangers" as used in subsection (1)(a) of this section means to expose a minor child's life or health to danger or the peril of probable harm or loss. State v. Crowdell, 234 Neb. 469, 451 N.W.2d 695 (1990).

The term cruelly punished as used in this statute has acquired a relatively widely accepted connotation in the law and is capable of an easily understood meaning. State v. Sinica, 220 Neb. 792, 372 N.W.2d 445 (1985).

6. Miscellaneous

This section contains multiple gradations of felony child abuse, depending upon the result of the abusive conduct. State v. Muro, 269 Neb. 703, 695 N.W.2d 425 (2005).

A general finding of guilt under this section would not be a finding of felony assault because it is possible to commit the crime of child abuse by means other than by felony assault. In re Interest of Janet J., 12 Neb. App. 42, 666 N.W.2d 741 (2003).



28-708 Repealed. Laws 1988, LB 463, § 50.



28-709 Contributing to the delinquency of a child; penalty; definitions.

(1) Any person who, by any act, encourages, causes, or contributes to the delinquency or need for special supervision of a child under eighteen years of age, so that such child becomes, or will tend to become, a delinquent child, or a child in need of special supervision, commits contributing to the delinquency of a child.

(2) The following definitions shall be applicable to this section:

(a) Delinquent child shall mean any child under the age of eighteen years who has violated any law of the state or any city or village ordinance; and

(b) A child in need of special supervision shall mean any child under the age of eighteen years (i) who, by reason of being wayward or habitually disobedient, is uncontrolled by his parent, guardian, or custodian; (ii) who is habitually truant from school or home; or (iii) who deports himself so as to injure or endanger seriously the morals or health of himself or others.

(3) Contributing to the delinquency of a child is a Class I misdemeanor.

This section prohibits any person from engaging in conduct that encourages, causes, or contributes to a child's becoming or tending to become either a delinquent child under subsection (2)(a) or a child in need of special supervision under subsection (2)(b). A defendant's requests that a child under 18 years of age meet him during the evening or in the early hours of the morning for sexual encounters encourages, causes, and contributes to the child's violations of Nebraska state law and a city ordinance. A defendant who engages in conduct clearly prohibited by subsection (1) of this section lacks standing to challenge the constitutionality of this section on vagueness grounds. State v. VanAckeren, 263 Neb. 222, 639 N.W.2d 112 (2002).

The act of affording shelter to a runaway rather than immediately contacting the authorities does not necessarily constitute contributing to the delinquency of a child, especially when the person affording shelter did not induce or encourage the youth to leave home in the first place. Evidence that defendant harbored an underage runaway and withheld information regarding the youth's whereabouts from her parents and the police for several hours was insufficient as a matter of law to sustain a conviction for contributing to the delinquency of a child where the youth was not exposed to any unlawful or immoral activity and defendant's actions resulted in a reunion with the parents. State v. Hird, 239 Neb. 331, 476 N.W.2d 229 (1991).

Subsection (1) of this section is addressed to the conduct of the person accused of contributing to the delinquency of a child, not the conduct of the child. The statute does not require that the child actually become delinquent or in need of special supervision, but only that the defendant encourage the child to become delinquent or to need special supervision so that the child will "tend to become a delinquent child or a child in need of special supervision." State v. Brister, 231 Neb. 263, 435 N.W.2d 679 (1989).

Constitutionality of this section will not be considered when raised for the first time on appeal. State v. Hiross, 211 Neb. 319, 318 N.W.2d 291 (1982).



28-710 Act, how cited; terms, defined.

(1) Sections 28-710 to 28-727 shall be known and may be cited as the Child Protection and Family Safety Act.

(2) For purposes of the Child Protection and Family Safety Act:

(a) Alternative response means a comprehensive assessment of (i) child safety, (ii) the risk of future child abuse or neglect, (iii) family strengths and needs, and (iv) the provision of or referral for necessary services and support. Alternative response is an alternative to traditional response and does not include an investigation or a formal determination as to whether child abuse or neglect has occurred, and the subject of the report shall not be entered into the central registry of child protection cases maintained pursuant to section 28-718;

(b) Child abuse or neglect means knowingly, intentionally, or negligently causing or permitting a minor child to be:

(i) Placed in a situation that endangers his or her life or physical or mental health;

(ii) Cruelly confined or cruelly punished;

(iii) Deprived of necessary food, clothing, shelter, or care;

(iv) Left unattended in a motor vehicle if such minor child is six years of age or younger;

(v) Sexually abused; or

(vi) Sexually exploited by allowing, encouraging, or forcing such person to solicit for or engage in prostitution, debauchery, public indecency, or obscene or pornographic photography, films, or depictions;

(c) Comprehensive assessment means an analysis of child safety, risk of future child abuse or neglect, and family strengths and needs on a report of child abuse or neglect. Comprehensive assessment does not include a determination as to whether the child abuse or neglect occurred but does determine the need for services and support to address the safety of children and the risk of future abuse or neglect;

(d) Department means the Department of Health and Human Services;

(e) Investigation means fact gathering related to the current safety of a child and the risk of future child abuse or neglect that determines whether child abuse or neglect has occurred and whether child protective services are needed;

(f) Law enforcement agency means the police department or town marshal in incorporated municipalities, the office of the sheriff in unincorporated areas, and the Nebraska State Patrol;

(g) Out-of-home child abuse or neglect means child abuse or neglect occurring in day care homes, foster homes, day care centers, residential child-caring agencies as defined in section 71-1926, and other child care facilities or institutions;

(h) Review, Evaluate, and Decide Team means an internal team of staff within the department and shall include no fewer than two supervisors or administrators and two staff members knowledgeable on the policies and practices of the department, including, but not limited to, the structured review process. County attorneys, child advocacy centers, or law enforcement agency personnel may attend team reviews upon request of a party;

(i) Traditional response means an investigation by a law enforcement agency or the department pursuant to section 28-713 which requires a formal determination of whether child abuse or neglect has occurred; and

(j) Subject of the report of child abuse or neglect means the person or persons identified in the report as responsible for the child abuse or neglect.

Under the "evidence of abuse . . . or child abuse or neglect" provision of section 71-6903(3), the pregnant woman must establish that a parent or guardian, who occupies that role in relation to her at the time she files her petition for waiver of parental consent, has either abused her as defined in section 28-351 or subjected her to child abuse or neglect as defined in this section. In re Petition of Anonymous 5, 286 Neb. 640, 838 N.W.2d 226 (2013).



28-710.01 Legislative declarations.

(1) The Legislature declares that the public policy of the State of Nebraska is to protect children whose health or welfare may be jeopardized by abuse or neglect. The Legislature recognizes that most families want to keep their children safe, but circumstances or conditions sometimes interfere with their ability to do so. Families and children are best served by interventions that engage their protective capacities and address immediate safety concerns and ongoing risks of child abuse or neglect. In furtherance of this public policy and the family policy and principles set forth in sections 43-532 and 43-533, it is the intent of the Legislature to strengthen the family and make the home, school, and community safe for children by promoting responsible child care in all settings and to provide, when necessary, a safe temporary or permanent home environment for abused or neglected children.

(2) In addition, it is the policy of this state to: Require the reporting of child abuse or neglect in home, school, and community settings; provide for alternative response to reports as permitted by rules and regulations of the department; provide for traditional response to reports as required by rules and regulations of the department; and provide protective and supportive services designed to preserve and strengthen the family in appropriate cases.



28-711 Child subjected to abuse or neglect; report; contents; toll-free number.

(1) When any physician, any medical institution, any nurse, any school employee, any social worker, the Inspector General appointed under section 43-4317, or any other person has reasonable cause to believe that a child has been subjected to child abuse or neglect or observes such child being subjected to conditions or circumstances which reasonably would result in child abuse or neglect, he or she shall report such incident or cause a report of child abuse or neglect to be made to the proper law enforcement agency or to the department on the toll-free number established by subsection (2) of this section. Such report may be made orally by telephone with the caller giving his or her name and address, shall be followed by a written report, and to the extent available shall contain the address and age of the abused or neglected child, the address of the person or persons having custody of the abused or neglected child, the nature and extent of the child abuse or neglect or the conditions and circumstances which would reasonably result in such child abuse or neglect, any evidence of previous child abuse or neglect including the nature and extent, and any other information which in the opinion of the person may be helpful in establishing the cause of such child abuse or neglect and the identity of the perpetrator or perpetrators. Law enforcement agencies receiving any reports of child abuse or neglect under this subsection shall notify the department pursuant to section 28-718 on the next working day by telephone or mail.

(2) The department shall establish a statewide toll-free number to be used by any person any hour of the day or night, any day of the week, to make reports of child abuse or neglect. Reports of child abuse or neglect not previously made to or by a law enforcement agency shall be made immediately to such agency by the department.



28-712 Alternative response implementation plan; contents; department; use; report; rules and regulations.

(1) The department, in consultation with the Nebraska Children's Commission, shall develop an alternative response implementation plan in accordance with this section and sections 28-710.01 and 28-712.01. The alternative response implementation plan shall include the provision of concrete supports and voluntary services, including, but not limited to: Meeting basic needs, including food and clothing assistance; housing assistance; transportation assistance; child care assistance; and mental health and substance abuse services. When the alternative response implementation plan has been developed, the department may begin using alternative response in up to five alternative response demonstration project locations that are designated by the department. The department may begin using alternative response statewide on and after April 28, 2017. The department shall provide a report to the commission and the Health and Human Services Committee of the Legislature by November 15, 2018. The report shall outline, at a minimum, the challenges, barriers, and opportunities that may occur if the alternative response implementation plan is made permanent. The department shall continue using alternative response until December 31, 2020. Continued use of alternative response thereafter shall require approval of the Legislature. For purposes of this section, demonstration project location means any geographic region, including, but not limited to, a city, a township, a village, a county, a group of counties, or a group of counties and cities, townships, or villages.

(2) The department shall provide to the Nebraska Children's Commission regular updates on:

(a) The status of alternative response;

(b) Inclusion of child welfare stakeholders, service providers, and other community partners, including families, for feedback and recommendations on alternative response;

(c) Any findings or recommendations made by the independent evaluator, including costs; and

(d) Any alternative response programmatic modifications, including, but not limited to, proposed changes in rules and regulations.

(3) The department shall adopt and promulgate rules and regulations to carry out this section and sections 28-710.01 and 28-712.01. Such rules and regulations shall include, but not be limited to, provisions on the transfer of cases from alternative response to traditional response; notice to families subject to a comprehensive assessment and served through alternative response of the alternative response process and their rights, including the opportunity to challenge agency determinations; the provision of services through alternative response; the collection, sharing, and reporting of data; and the alternative response ineligibility criteria.



28-712.01 Alternative response demonstration projects; Review, Evaluate, and Decide Team; duties; department; duties; Inspector General's review.

(1) This section applies to alternative response demonstration projects designated under section 28-712.

(2) The Review, Evaluate, and Decide Team shall convene to review intakes pursuant to the department's rules, regulations, and policies, to evaluate the information, and to determine assignment for alternative response or traditional response. The team shall utilize consistent criteria to review the severity of the allegation of child abuse or neglect, access to the perpetrator, vulnerability of the child, family history including previous reports, parental cooperation, parental or caretaker protective factors, and other information as deemed necessary. At the conclusion of the review, the intake shall be assigned to either traditional response or alternative response. Decisions of the team shall be made by consensus. If the team cannot come to consensus, the intake shall be assigned for a traditional response.

(3) In the case of an alternative response, the department shall complete a comprehensive assessment. The department shall transfer the case being given alternative response to traditional response if the department determines that a child is unsafe. Upon completion of the comprehensive assessment, if it is determined that the child is safe, participation in services offered to the family receiving an alternative response is voluntary, the case shall not be transferred to traditional response based upon the family's failure to enroll or participate in such services, and the subject of the report shall not be entered into the central registry of child protection cases maintained pursuant to section 28-718.

(4) The department shall, by the next working day after receipt of a report of child abuse and neglect, enter into the tracking system of child protection cases maintained pursuant to section 28-715 all reports of child abuse or neglect received under this section that are opened for alternative response and any action taken.

(5) The department shall make available to the appropriate investigating law enforcement agency, child advocacy center, and county attorney a copy of all reports relative to a case of suspected child abuse or neglect. Aggregate, nonidentifying reports of child abuse or neglect receiving an alternative response shall be made available quarterly to requesting agencies outside the department. Such alternative response data shall include, but not be limited to, the nature of the initial child abuse or neglect report, the age of the child or children, the nature of services offered, the location of the cases, the number of cases per month, and the number of alternative response cases that were transferred to traditional response. No other agency or individual except the office of Inspector General of Nebraska Child Welfare, the Public Counsel, law enforcement agency personnel, child advocacy center employees, and county attorneys shall be provided specific, identifying reports of child abuse or neglect being given alternative response. The office of Inspector General of Nebraska Child Welfare shall have access to all reports relative to cases of suspected child abuse or neglect subject to traditional response and those subject to alternative response. The department and the office shall develop procedures allowing for the Inspector General's review of cases subject to alternative response. The Inspector General shall include in the report pursuant to section 43-4331 a summary of all cases reviewed pursuant to this subsection.



28-713 Reports of child abuse or neglect; law enforcement agency; department; duties.

Unless an intake is assigned to alternative response, upon the receipt of a call reporting child abuse and neglect as required by section 28-711:

(1) It is the duty of the law enforcement agency to investigate the report, to take immediate steps to protect the child, and to institute legal proceedings if appropriate. In situations of alleged out-of-home child abuse or neglect if the person or persons to be notified have not already been notified and the person to be notified is not the subject of the report of child abuse or neglect, the law enforcement agency shall immediately notify the person or persons having custody of each child who has allegedly been abused or neglected that such report of alleged child abuse or neglect has been made and shall provide such person or persons with information of the nature of the alleged child abuse or neglect. The law enforcement agency may request assistance from the department during the investigation and shall, by the next working day, notify either the hotline or the department of receipt of the report, including whether or not an investigation is being undertaken by the law enforcement agency. A copy of all reports, whether or not an investigation is being undertaken, shall be provided to the department;

(2) In situations of alleged out-of-home child abuse or neglect if the person or persons to be notified have not already been notified and the person to be notified is not the subject of the report of child abuse or neglect, the department shall immediately notify the person or persons having custody of each child who has allegedly been abused or neglected that such report of alleged child abuse or neglect has been made and shall provide such person or persons with information of the nature of the alleged child abuse or neglect and any other information that the department deems necessary. The department shall investigate for the purpose of assessing each report of child abuse or neglect to determine the risk of harm to the child involved. The department shall also provide such social services as are necessary and appropriate under the circumstances to protect and assist the child and to preserve the family;

(3) The department may make a request for further assistance from the appropriate law enforcement agency or take such legal action as may be appropriate under the circumstances;

(4) The department shall, by the next working day after receiving a report of child abuse or neglect under subdivision (1) of this section, make a written report or a summary on forms provided by the department to the proper law enforcement agency in the county and enter in the tracking system of child protection cases maintained pursuant to section 28-715 all reports of child abuse or neglect opened for investigation and any action taken; and

(5) The department shall, upon request, make available to the appropriate investigating law enforcement agency and the county attorney a copy of all reports relative to a case of suspected child abuse or neglect.



28-713.01 Cases of child abuse or neglect; completion of investigation; notice; when; right to amend or expunge information.

(1) Upon completion of the investigation pursuant to section 28-713:

(a) In situations of alleged out-of-home child abuse or neglect, the person or persons having custody of the allegedly abused or neglected child or children shall be given written notice of the results of the investigation and any other information the law enforcement agency or department deems necessary. Such notice and information shall be sent by first-class mail; and

(b) The subject of the report of child abuse or neglect shall be given written notice of the determination of the case and whether the subject of the report of child abuse or neglect will be entered into the central registry of child protection cases maintained pursuant to section 28-718 under the criteria provided in section 28-720.

(2) If the subject of the report will be entered into the central registry, the notice to the subject shall be sent by certified mail with return receipt requested or first-class mail to the last-known address of the subject of the report of child abuse or neglect and shall include:

(a) The nature of the report;

(b) The classification of the report under section 28-720;

(c) Notification of the right of the subject of the report of child abuse or neglect to request the department to amend or expunge identifying information from the report or to remove the substantiated report from the central registry in accordance with section 28-723; and

(d) If the subject of the report of child abuse or neglect is a minor child who is twelve years of age or older but younger than nineteen years of age:

(i) Notification of the mandatory expungement hearing to be held according to section 28-721, a waiver form to waive the hearing, and an explanation of the hearing process;

(ii) An explanation of the implications of being entered in the central registry as a subject;

(iii) Notification of any other procedures determined appropriate in rules and regulations adopted and promulgated by the department; and

(iv) Provision of a copy of all notice materials required to be provided to the subject under this subsection to the minor child's attorney of record, parent or guardian, and guardian ad litem, if applicable.

(3) If the subject of the report will not be entered into the central registry, the notice to the subject shall be sent by first-class mail and shall include:

(a) The nature of the report; and

(b) The classification of the report under section 28-720.



28-714 Privileged communications; not grounds for excluding evidence.

The privileged communication between patient and physician, between client and professional counselor, and between husband and wife shall not be a ground for excluding evidence in any judicial proceeding resulting from a report of child abuse or neglect required by section 28-711.



28-715 Tracking system; department; duties; use authorized.

The department shall retain all information from all reports of suspected child abuse or neglect required by section 28-711 and all records generated as a result of such reports in a tracking system of child protection cases. The tracking system shall be used for statistical purposes as well as a reference for future investigations if subsequent reports of child abuse or neglect are made involving the same victim or subject of a report of child abuse or neglect.



28-716 Person participating in an investigation or making report; immune from liability; civil or criminal.

Any person participating in an investigation or the making of a report of child abuse or neglect required by section 28-711 pursuant to or participating in a judicial proceeding resulting therefrom shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed, except for maliciously false statements.

The immunity from liability under state law provided by this section does not apply to a claim advanced under federal law, even if that claim is litigated in a Nebraska court. Shearer v. Leuenberger, 256 Neb. 566, 591 N.W.2d 762 (1999).



28-717 Violation; penalty.

Any person who willfully fails to make any report of child abuse or neglect required by section 28-711 shall be guilty of a Class III misdemeanor.



28-718 Child protection cases; central registry; name-change order; treatment; fee; waiver.

(1) There shall be a central registry of child protection cases maintained in the department containing records of all reports of child abuse or neglect opened for investigation as provided in section 28-713 and classified as either court substantiated or agency substantiated as provided in section 28-720.

(2) The department shall determine whether a name-change order received from the clerk of a district court pursuant to section 25-21,271 is for a person on the central registry of child protection cases and, if so, shall include the changed name with the former name in the registry and file or cross-reference the information under both names.

(3) The department may charge a reasonable fee in an amount established by the department in rules and regulations to recover expenses in carrying out central registry records checks. The fee shall not exceed three dollars for each request to check the records of the central registry. The department shall remit the fees to the State Treasurer for credit to the Health and Human Services Cash Fund. The department may waive the fee if the requesting party shows the fee would be an undue financial hardship. The department shall use the fees to defray costs incurred to carry out such records checks. The department may adopt and promulgate rules and regulations to carry out this section.



28-719 Child abuse and neglect records; access; when.

Upon complying with identification requirements established by regulation of the department, or when ordered by a court of competent jurisdiction, any person legally authorized by section 28-722, 28-726, or 28-727 to have access to records relating to child abuse and neglect may request and shall be immediately provided the information requested in accordance with the requirements of the Child Protection and Family Safety Act. Such information shall not include the name and address of the person making the report of child abuse or neglect. The names and other identifying data and the dates and the circumstances of any persons requesting or receiving information from the central registry of child protection cases maintained pursuant to section 28-718 shall be entered in the central registry record.



28-720 Cases; central registry; classification; expungement; department; report.

(1) All cases entered into the central registry of child protection cases maintained pursuant to section 28-718 shall be classified as one of the following:

(a) Court substantiated, if a court of competent jurisdiction has entered a judgment of guilty against the subject of the report of child abuse or neglect upon a criminal complaint, indictment, or information or there has been an adjudication of jurisdiction of a juvenile court over the child under subdivision (3)(a) of section 43-247 which relates or pertains to the report of child abuse or neglect;

(b) Court pending, if a criminal complaint, indictment, or information or a juvenile petition under subdivision (3)(a) of section 43-247, which relates or pertains to the subject of the report of abuse or neglect, has been filed and is pending in a court of competent jurisdiction; or

(c) Agency substantiated, if the department's determination of child abuse or neglect against the subject of the report of child abuse or neglect was supported by a preponderance of the evidence and based upon an investigation pursuant to section 28-712.01 or 28-713.

(2) If a case described in subdivision (1)(b) of this section is dismissed by the court or a juvenile petition under subdivision (3)(a) of section 43-247 is redesignated to indicate there is no fault on the part of the parent, guardian, or custodian, the case shall be immediately expunged from the central registry of child protection cases.

(3)(a) If the subject of the report of child abuse or neglect is a minor child who is younger than twelve years of age, the case shall not be entered into the central registry of child protection cases.

(b) If a juvenile petition is filed under subdivision (3)(a) of section 43-247 indicating that the juvenile is without proper support through no fault of his or her parent, guardian, or custodian, the case shall not be entered into the central registry of child protection cases.

(4) If the subject of the report of child abuse or neglect is a minor child who is twelve years of age or older but younger than nineteen years of age, the case shall not be classified as court pending in the central registry of child protection cases.

(5) The department shall report annually, on or before September 15, to the Governor and electronically to the chairpersons of the Health and Human Services Committee of the Legislature and the Judiciary Committee of the Legislature the number of cases entered into the central registry of child protection cases in which the subject is a minor child, the ages of such subjects who are children, and the number of such cases classified as court substantiated or agency substantiated.



28-720.01 Unfounded reports; how treated.

All reports of child abuse or neglect which are not under subdivision (1)(a), (b), or (c) of section 28-720 shall be considered unfounded and shall be maintained only in the tracking system of child protection cases pursuant to section 28-715 and not in the central registry of child protection cases maintained pursuant to section 28-718.



28-721 Central registry; record; amend, expunge, or remove; mandatory expungement hearing; waiver; department; duties.

(1) At any time, the department may amend, expunge, or remove from the central registry of child protection cases maintained pursuant to section 28-718 any record upon good cause shown and upon notice to the subject of the report of child abuse or neglect.

(2)(a) If the subject of the report of child abuse or neglect is a minor child who is twelve years of age or older but younger than nineteen years of age, the subject is entered into the central registry of child protection cases maintained under section 28-718, and the case involving that minor child is classified as court substantiated or agency substantiated as provided in section 28-720, the department shall conduct a mandatory expungement hearing within sixty days after the subject receives the notification required under section 28-713.01 unless the subject and the subject's attorney of record, parent, guardian, or guardian ad litem sign and return a waiver form as provided under section 28-713.01 within thirty days after receipt. The department shall not, as guardian, sign a waiver form for any subject in its custody. If such subject remains on the central registry of child protection cases, the department shall conduct a second mandatory expungement hearing within sixty days after the subject's nineteenth birthday unless the subject signs and returns a waiver form as provided under section 28-713.01 within thirty days after receipt.

(b) The department may conduct the mandatory expungement hearing by any means, including by telephone.

(c) If a mandatory expungement hearing is held regarding the subject of a report of child abuse or neglect who is a minor child and the subject is entered into the central registry of child protection cases maintained under section 28-718, the subject may make a subsequent request under subsection (1) of this section or section 28-723.



28-722 Central registry; subject of report; access to information.

Upon request, a subject of the report of child abuse or neglect or, if such subject is a minor or otherwise legally incompetent, the guardian or guardian ad litem of the subject, shall be entitled to receive a copy of all information contained in the central registry of child protection cases maintained pursuant to section 28-718 pertaining to his or her case. The department shall not release data that would be harmful or detrimental or that would identify or locate a person who, in good faith, made a report of child abuse or neglect or cooperated in a subsequent investigation unless ordered to do so by a court of competent jurisdiction.



28-723 Subject of report; request to amend, expunge, or remove information; denied; hearing; decision; appeal.

At any time subsequent to the completion of the department's investigation, the subject of the report of child abuse or neglect may request the department to amend, expunge identifying information from, or remove the record of the report from the central registry of child protection cases maintained pursuant to section 28-718. If the department refuses to do so or does not act within thirty days, the subject of the report of child abuse or neglect shall have the right to a fair hearing within the department to determine whether the record of the report of child abuse or neglect should be amended, expunged, or removed on the grounds that it is inaccurate or that it is being maintained in a manner inconsistent with the Child Protection and Family Safety Act. Such fair hearing shall be held within a reasonable time after the subject's request and at a reasonable place and hour. In such hearings, the burden of proving the accuracy and consistency of the record shall be on the department. A juvenile court finding of child abuse or child neglect shall be presumptive evidence that the report was not unfounded. The hearing shall be conducted by the chief executive officer of the department or his or her designated agent, who is hereby authorized and empowered to order the amendment, expunction, or removal of the record to make it accurate or consistent with the requirements of the act. The decision shall be made in writing, at the close of the hearing or within thirty days thereof, and shall state the reasons upon which it is based. Decisions of the department may be appealed under the Administrative Procedure Act.

The Department of Health and Human Services Regulation and Licensure must prove the accuracy and consistency of a central registry report of child abuse or neglect by a preponderance of the evidence in a hearing to expunge, amend, or remove a report under this section. Benitez v. Rasmussen, 261 Neb. 806, 626 N.W.2d 209 (2001).



28-724 Record; amendment, expunction, or removal; notice.

Written notice of any amendment, expunction, or removal of any record in the central registry of child protection cases maintained pursuant to section 28-718 shall be served upon the subject of the report of child abuse or neglect. The department shall inform any other individuals or agencies which received such record of any amendment, expunction, or removal of such record.



28-725 Information, report; confidential; violation; penalty.

All information of the department concerning reports of child abuse or neglect of noninstitutional children, including information in the tracking system of child protection cases maintained pursuant to section 28-715 or records in the central registry of child protection cases maintained pursuant to section 28-718, and all information of the department generated as a result of such reports or records, shall be confidential and shall not be disclosed except as specifically authorized by the Child Protection and Family Safety Act and section 81-3126 or other applicable law. The subject of the report of child abuse or neglect may authorize any individual or organization to receive the following information from the central registry of child protection cases maintained pursuant to section 28-718 which relates or pertains to him or her: (1) The date of the alleged child abuse or neglect; and (2) the classification of the case pursuant to section 28-720. Permitting, assisting, or encouraging the unauthorized release of any information contained in such reports or records shall be a Class V misdemeanor.



28-726 Information; access.

Except as provided in this section and sections 28-722 and 81-3126, no person, official, or agency shall have access to information in the tracking system of child protection cases maintained pursuant to section 28-715 or in records in the central registry of child protection cases maintained pursuant to section 28-718 unless in furtherance of purposes directly connected with the administration of the Child Protection and Family Safety Act. Such persons, officials, and agencies having access to such information shall include, but not be limited to:

(1) A law enforcement agency investigating a report of known or suspected child abuse or neglect;

(2) A county attorney in preparation of a child abuse or neglect petition or termination of parental rights petition;

(3) A physician who has before him or her a child whom he or she reasonably suspects may be abused or neglected;

(4) An agency having the legal responsibility or authorization to care for, treat, or supervise an abused or neglected child or a parent, a guardian, or other person responsible for the abused or neglected child's welfare who is the subject of the report of child abuse or neglect;

(5) Any person engaged in bona fide research or auditing. No information identifying the subjects of the report of child abuse or neglect shall be made available to the researcher or auditor;

(6) The Foster Care Review Office and the designated local foster care review board when the information relates to a child in a foster care placement as defined in section 43-1301. The information provided to the office and local board shall not include the name or identity of any person making a report of suspected child abuse or neglect;

(7) The designated protection and advocacy system authorized pursuant to the Developmental Disabilities Assistance and Bill of Rights Act of 2000, 42 U.S.C. 15001, as the act existed on January 1, 2005, and the Protection and Advocacy for Mentally Ill Individuals Act, 42 U.S.C. 10801, as the act existed on September 1, 2001, acting upon a complaint received from or on behalf of a person with developmental disabilities or mental illness;

(8) The person or persons having custody of the abused or neglected child in situations of alleged out-of-home child abuse or neglect;

(9) For purposes of licensing providers of child care programs, the Department of Health and Human Services; and

(10) A probation officer administering juvenile intake services pursuant to section 29-2260.01, conducting court-ordered predispositional investigations prior to disposition, or supervising a juvenile upon disposition.



28-727 Report; person making; receive summary of findings and actions; when.

Upon request, a physician or the person in charge of an institution, school, facility, or agency making a legally mandated report of child abuse or neglect pursuant to section 28-711 shall receive a summary of the findings of and actions taken by the department in response to his or her report. The amount of detail such summary contains shall depend on the source of the report of child abuse or neglect and shall be established by regulations of the department.



28-728 Legislative findings and intent; child abuse and neglect investigation team; child advocacy center; child abuse and neglect treatment team; powers and duties.

(1) The Legislature finds that child abuse and neglect are community problems requiring a coordinated response by law enforcement, child advocacy centers, prosecutors, the Department of Health and Human Services, and other agencies or entities designed to protect children. It is the intent of the Legislature to create a child abuse and neglect investigation team in each county or contiguous group of counties and to create a child abuse and neglect treatment team in each county or contiguous group of counties.

(2) Each county or contiguous group of counties will be assigned by the Department of Health and Human Services to a child advocacy center. The purpose of a child advocacy center is to provide a child-focused location for conducting forensic interviews and medical evaluations for alleged child victims of abuse and neglect and for coordinating a multidisciplinary team response that supports the physical, emotional, and psychological needs of children who are alleged victims of abuse or neglect. Each child advocacy center shall meet accreditation criteria set forth by the National Children's Alliance. Nothing in this section shall prevent a child from receiving treatment or other services at a child advocacy center which has received or is in the process of receiving accreditation.

(3) Each county attorney or the county attorney representing a contiguous group of counties is responsible for convening the child abuse and neglect investigation team and ensuring that protocols are established and implemented. A representative of the child advocacy center assigned to the team shall assist the county attorney in facilitating case review, developing and updating protocols, and arranging training opportunities for the team. Each team must have protocols which, at a minimum, shall include procedures for:

(a) Mandatory reporting of child abuse and neglect as outlined in section 28-711 to include training to professionals on identification and reporting of abuse;

(b) Assigning roles and responsibilities between law enforcement and the Department of Health and Human Services for the initial response;

(c) Outlining how reports will be shared between law enforcement and the Department of Health and Human Services under sections 28-712.01 and 28-713;

(d) Coordinating the investigative response including, but not limited to:

(i) Defining cases that require a priority response;

(ii) Contacting the reporting party;

(iii) Arranging for a video-recorded forensic interview at a child advocacy center for children who are three to eighteen years of age and are alleged to be victims of sexual abuse or serious physical abuse or neglect, have witnessed a violent crime, are found in a drug-endangered environment, or have been recovered from a kidnapping;

(iv) Assessing the need for and arranging, when indicated, a medical evaluation of the alleged child victim;

(v) Assessing the need for and arranging, when indicated, appropriate mental health services for the alleged child victim or nonoffender caregiver;

(vi) Conducting collateral interviews with other persons with information pertinent to the investigation including other potential victims;

(vii) Collecting, processing, and preserving physical evidence including photographing the crime scene as well as any physical injuries as a result of the alleged child abuse and neglect; and

(viii) Interviewing the alleged perpetrator;

(e) Reducing the risk of harm to alleged child abuse and neglect victims;

(f) Ensuring that the child is in safe surroundings, including removing the perpetrator when necessary or arranging for temporary custody of the child when the child is seriously endangered in his or her surroundings and immediate removal appears to be necessary for the child's protection as provided in section 43-248;

(g) Sharing of case information between team members; and

(h) Outlining what cases will be reviewed by the investigation team including, but not limited to:

(i) Cases of sexual abuse, serious physical abuse and neglect, drug-endangered children, and serious or ongoing domestic violence;

(ii) Cases determined by the Department of Health and Human Services to be high or very high risk for further maltreatment; and

(iii) Any other case referred by a member of the team when a system-response issue has been identified.

(4) Each county attorney or the county attorney representing a contiguous group of counties is responsible for convening the child abuse and neglect treatment team and ensuring that protocols are established and implemented. A representative of the child advocacy center appointed to the team shall assist the county attorney in facilitating case review, developing and updating protocols, and arranging training opportunities for the team. Each team must have protocols which, at a minimum, shall include procedures for:

(a) Case coordination and assistance, including the location of services available within the area;

(b) Case staffings and the coordination, development, implementation, and monitoring of treatment or safety plans particularly in those cases in which ongoing services are provided by the Department of Health and Human Services or a contracted agency but the juvenile court is not involved;

(c) Reducing the risk of harm to child abuse and neglect victims;

(d) Assisting those child abuse and neglect victims who are abused and neglected by perpetrators who do not reside in their homes; and

(e) Working with multiproblem status offenders and delinquent youth.

(5) For purposes of this section, forensic interview means a video-recorded interview of an alleged child victim conducted at a child advocacy center by a professional with specialized training designed to elicit details about alleged incidents of abuse or neglect, and such interview may result in intervention in criminal or juvenile court.



28-729 Teams; members; training; child advocacy center; duties; meetings.

(1) A child abuse and neglect investigation team shall include a representative from the county attorney's office, a representative from the Division of Children and Family Services of the Department of Health and Human Services, a representative from each law enforcement agency which has jurisdiction within the county or contiguous group of counties, a representative from the child advocacy center, and representatives from such other agencies as determined by the team.

(2) A child abuse and neglect treatment team shall include a representative from the Division of Children and Family Services of the Department of Health and Human Services, a juvenile probation officer, a representative from each of the mental health profession and the medical profession actively practicing within the county or contiguous group of counties, a representative from each school district which provides services within the county or contiguous group of counties, a representative from the child advocacy center, and representatives from such other agencies as determined by the team. For purposes of this subsection, more than one school district may be represented by the same individual.

(3) The teams established pursuant to this section and section 28-728 shall be encouraged to expand their membership to include the various relevant disciplines which exist within the county or contiguous group of counties. The additional members shall have the requisite experience necessary as determined by the core members of the teams. Consistent with requirements set out by the teams, all members of both teams shall attend child abuse and neglect training on an annual basis. Such training shall be no less than eight hours annually and consist of the following components:

(a) Child abuse and neglect investigation procedures;

(b) Legal requirements and procedures for successful prosecution of child abuse and neglect cases;

(c) Roles and responsibilities of child protective services, law enforcement agencies, county attorneys, child advocacy centers, the Attorney General, and judges;

(d) Characteristics of child development and family dynamics;

(e) Recognition of various types of abuse and neglect;

(f) Duty of public and private individuals and agencies, including schools, governmental agencies, physicians, and child advocates, to report suspected or known child abuse;

(g) Multidisciplinary approaches to providing services to children; and

(h) Continually identifying and improving weaknesses in the current child protection system and developing ongoing best practices.

(4) The representative of the child advocacy center shall report the name and address of each team member and the number of times the team met within a calendar year to the Nebraska Commission on Law Enforcement and Criminal Justice.

(5) Each team shall meet at a location agreed to by the team. The number of meetings of the team shall be secondary to the caseload of the team, but each team shall meet at least quarterly. Each team may substitute a telephone conference call among team members in lieu of meeting in person. If a team fails to convene, the commission shall notify the Child Protection Division of the office of the Attorney General and the division shall appoint the team members or convene the team pursuant to sections 28-728 to 28-730. Nothing in this section shall relieve the county attorney from ensuring that the teams meet as required by this section.



28-730 Records and information; access; disclosure; limitation; review of cases; immunity; violation; penalty.

(1) Notwithstanding any other provision of law regarding the confidentiality of records and when not prohibited by the federal Privacy Act of 1974, as amended, juvenile court records and any other pertinent information that may be in the possession of school districts, law enforcement agencies, county attorneys, the Attorney General, the Department of Health and Human Services, child advocacy centers, and other team members concerning a child whose case is being investigated or discussed by a child abuse and neglect investigation team or a child abuse and neglect treatment team shall be shared with the respective team members as part of the discussion and coordination of efforts for investigative or treatment purposes. Upon request by a team, any individual or agency with information or records concerning a particular child shall share all relevant information or records with the team as determined by the team pursuant to the appropriate team protocol. Only a team which has accepted the child's case for investigation or treatment shall be entitled to access to such information.

(2) All information acquired by a team member or other individuals pursuant to protocols developed by the team shall be confidential and shall not be disclosed except to the extent necessary to perform case consultations, to carry out a treatment plan or recommendations, or for use in a legal proceeding instituted by a county attorney or the Child Protection Division of the office of the Attorney General. Information, documents, or records otherwise available from the original sources shall not be immune from discovery or use in any civil or criminal action merely because the information, documents, or records were presented during a case consultation if the testimony sought is otherwise permissible and discoverable. Any person who presented information before the team or who is a team member shall not be prevented from testifying as to matters within the person's knowledge.

(3) Each team may review any case arising under the Nebraska Criminal Code when a child is a victim or any case arising under the Nebraska Juvenile Code. A member of a team who participates in good faith in team discussion or any person who in good faith cooperates with a team by providing information or records about a child whose case has been accepted for investigation or treatment by a team shall be immune from any civil or criminal liability. The provisions of this subsection or any other section granting or allowing the grant of immunity from liability shall not be extended to any person alleged to have committed an act of child abuse or neglect.

(4) A member of a team who publicly discloses information regarding a case consultation in a manner not consistent with sections 28-728 to 28-730 shall be guilty of a Class III misdemeanor.



28-731 Teams; exempt from Open Meetings Act.

The teams established by sections 28-728 to 28-730 shall not be considered a public body for purposes of the Open Meetings Act.



28-732 Repealed. Laws 2012, LB 993, § 4.



28-733 Repealed. Laws 2012, LB 993, § 4.



28-734 Repealed. Laws 2008, LB 782, § 5.



28-735 Repealed. Laws 2008, LB 782, § 5.



28-736 Repealed. Laws 2008, LB 782, § 5.



28-737 Repealed. Laws 2008, LB 782, § 5.



28-738 Repealed. Laws 2008, LB 782, § 5.



28-739 Repealed. Laws 2008, LB 782, § 5.



28-801 Prostitution; penalty; affirmative defense; immunity from prosecution; law enforcement officer; duties.

(1) Except as provided in subsection (5) of this section, any person who performs, offers, or agrees to perform any act of sexual contact or sexual penetration, as those terms are defined in section 28-318, with any person not his or her spouse, in exchange for money or other thing of value, commits prostitution.

(2) Any person convicted of violating subsection (1) of this section shall be punished as follows:

(a) If such person has had no prior convictions or has had one prior conviction, such person shall be guilty of a Class II misdemeanor. If the court places such person on probation, such order of probation shall include, as one of its conditions, that such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment; and

(b) If such person has had two or more prior convictions, such person shall be guilty of a Class I misdemeanor. If the court places such person on probation, such order of probation shall include, as one of its conditions, that such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment.

(3) It is an affirmative defense to prosecution under this section that such person was a trafficking victim as defined in section 28-830.

(4) For purposes of this section, prior conviction means any conviction on or after July 14, 2006, for violation of subsection (1) of this section or any conviction on or after July 14, 2006, for violation of a city or village ordinance relating to prostitution.

(5) If the law enforcement officer determines, after a reasonable detention for investigative purposes, that a person suspected of or charged with a violation of subsection (1) of this section is (a) a person engaging in those acts as a direct result of being a trafficking victim as defined in section 28-830, such person shall be immune from prosecution for a prostitution offense or (b) a person under eighteen years of age, such person shall be immune from prosecution for a prostitution offense under this section and shall be subject to temporary custody under section 43-248 and further disposition under the Nebraska Juvenile Code. A law enforcement officer who takes a person under eighteen years of age into custody under this section shall immediately report an allegation of a violation of section 28-831 to the Department of Health and Human Services which shall commence an investigation within twenty-four hours under the Child Protection and Family Safety Act.



28-801.01 Solicitation of prostitution; penalty; affirmative defense.

(1) Any person who solicits another person not his or her spouse to perform any act of sexual contact or sexual penetration, as those terms are defined in section 28-318, in exchange for money or other thing of value, commits solicitation of prostitution.

(2) Any person convicted of violating subsection (1) of this section shall be punished as follows:

(a) If such person has had no prior convictions, such person shall be guilty of a Class I misdemeanor and pay a fine of not less than two hundred fifty dollars, unless the person solicited is under the age of eighteen years, in which case such person violating this section shall be guilty of a Class IV felony. If the court places such person on probation, such order of probation shall include in its conditions (i) the payment of a fine of not less than two hundred fifty dollars, (ii) that such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment, and (iii) that such person shall satisfactorily attend and complete, at his or her own expense, an educational program designed to educate participants on the effect of prostitution on the participants' health, on the person solicited, and on the community; and

(b) If such person has had one or more prior convictions, such person shall be guilty of a Class IV felony and pay a fine of not less than five hundred dollars. If the court places such person on probation, such order of probation shall include in its conditions (i) the payment of a fine of not less than five hundred dollars, (ii) that such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment, and (iii) that such person shall satisfactorily attend and complete, at his or her own expense, an educational program designed to educate participants on the effect of prostitution on the participants' health, on the person solicited, and on the community.

(3) It is an affirmative defense to prosecution under this section that such person was a trafficking victim as defined in section 28-830.



28-802 Pandering; penalty.

(1) A person commits pandering if such person:

(a) Entices another person to become a prostitute;

(b) Procures or harbors therein an inmate for a house of prostitution or for any place where prostitution is practiced or allowed;

(c) Inveigles, entices, persuades, encourages, or procures any person to come into or leave this state for the purpose of prostitution or debauchery; or

(d) Receives or gives or agrees to receive or give any money or other thing of value for procuring or attempting to procure any person to become a prostitute or commit an act of prostitution or come into this state or leave this state for the purpose of prostitution or debauchery.

(2) Pandering is a Class II felony.

This section does not violate the constitutional guarantee of equal protection, nor does it violate the constitutional prohibition against cruel and unusual punishment. State v. Ruzicka, 218 Neb. 594, 357 N.W.2d 457 (1984).

Debauching a minor is not a lesser-included offense of pandering. Mingus v. Fairbanks, 211 Neb. 81, 317 N.W.2d 770 (1982).



28-803 Pandering; evidence.

(1) Any person referred to in section 28-802 shall be a competent witness in any prosecution thereunder to testify to any and all matters, including conversation with the accused, or by the accused with third persons, in his presence, notwithstanding having married the accused either before or after the violation of any of the provisions of such section; and the act and state of marriage shall not be a defense to any violation of such section.

(2) Pandering shall be an exception to the husband-wife privilege as provided in section 27-505.



28-804 Keeping a place of prostitution; penalty.

(1) Any person who has or exercises control over the use of any place which offers seclusion or shelter for the practice of prostitution and who knowingly grants or permits the use of such place for the purpose of prostitution commits the offense of keeping a place of prostitution.

(2) Keeping a place of prostitution is a Class IV felony, unless any person using such place for the practice of prostitution is under the age of eighteen years, in which case any person convicted of keeping a place of prostitution shall be guilty of a Class III felony.



28-804.01 Prostitution cases; incriminating testimony; how treated.

In all cases arising under sections 28-801 to 28-804, no person shall be excused from testifying against another person by reason of such testimony tending to incriminate the person testifying, but the testimony so given, unless voluntary, shall in no case be used against the person so testifying in any criminal prosecution or otherwise.



28-805 Debauching a minor; penalty.

(1) Any person not a minor commits the offense of debauching a minor if he or she shall debauch or deprave the morals of any boy or girl under the age of seventeen years by:

(a) Lewdly inducing such boy or girl carnally to know any other person; or

(b) Soliciting any such boy or girl to visit a house of prostitution or other place where prostitution, debauchery, or other immoral practices are permitted or encouraged, for the purpose of prostitution or sexual penetration; or

(c) Arranging or assisting in arranging any meeting for such purpose between any such boy or girl and any female or male of dissolute character or any inmate of any place where prostitution, debauchery, or other immoral practices are permitted or encouraged; or

(d) Arranging or aiding or assisting in arranging any meeting between any such boy or girl and any other person for the purpose of sexual penetration.

(2) Debauching a minor is a Class I misdemeanor.

Debauching a minor is not a lesser-included offense of pandering. Mingus v. Fairbanks, 211 Neb. 81, 317 N.W.2d 770 (1982).

The words "any other person" are construed to mean any person other than the victim. State v. Parmer, 210 Neb. 92, 313 N.W.2d 237 (1981).



28-806 Public indecency; penalty.

(1) A person, eighteen years of age or over, commits public indecency if such person performs or procures, or assists any other person to perform, in a public place and where the conduct may reasonably be expected to be viewed by members of the public:

(a) An act of sexual penetration; or

(b) An exposure of the genitals of the body done with intent to affront or alarm any person; or

(c) A lewd fondling or caressing of the body of another person of the same or opposite sex.

(2) Public indecency is a Class II misdemeanor.



28-807 Terms, defined.

As used in sections 28-807 to 28-829, unless the context otherwise requires:

(1) Adult shall mean any married person or any unmarried person of the age of eighteen years or older;

(2) Commercial film and photographic print processor shall mean any person who for compensation develops exposed photographic film into negatives, slides, or prints or who for compensation makes prints from negatives or slides. The term shall include, but not be limited to, any employee of such a person but shall not include employees of law enforcement agencies and prosecuting attorneys involved in the investigation and prosecution of criminal offenses or to persons involved in legitimate medical, scientific, or educational activities;

(3) Distribute shall mean to transfer possession, whether with or without consideration, by any means;

(4) Disseminate shall mean to manufacture, issue, publish, sell, lend, distribute, transmit, exhibit, or present materials or to offer in person or through an agent or by placing an advertisement for the same, whether with or without consideration, or agree to do the same;

(5) Knowingly shall mean having general knowledge of, reason to know, or a belief or reasonable ground for belief which warrants further inspection or inquiry of the character and content of any material, taken as a whole, described in this section, which is reasonably susceptible to examination by the defendant;

(6) Harmful to minors shall mean that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it (a) predominantly appeals to the prurient, shameful, or morbid interest of minors, (b) is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors, and (c) is lacking in serious literary, artistic, political, or scientific value for minors;

(7) Material or work shall mean any book, magazine, newspaper, comic book, pamphlet, or other printed or written material or any picture, drawing, photograph, figure, image, motion picture, whether or not positive or negative exhibited or screened, play, nightclub, live performance, television production, other pictorial representation or electric reproduction, recording transcription, mechanical or otherwise, or other articles, equipment, machines, or materials;

(8) Minor shall mean any unmarried person under the age of eighteen years;

(9) Nudity shall mean the showing of the human, post-pubertal male or female genitals, pubic area, or buttocks with less than a full opaque covering, the depiction of covered male genitals in a discernibly turgid state, or the showing of the female breast with less than a full opaque covering of any portion thereof below the top of the nipple;

(10) Obscene shall mean (a) that an average person applying contemporary community standards would find that the work, material, conduct, or live performance taken as a whole predominantly appeals to the prurient interest or a shameful or morbid interest in nudity, sex, or excretion, (b) the work, material, conduct, or live performance depicts or describes in a patently offensive way sexual conduct specifically set out in sections 28-807 to 28-829, and (c) the work, conduct, material, or live performance taken as a whole lacks serious literary, artistic, political, or scientific value;

(11) Place shall mean any building, structure, or place or any separate part or portion thereof or the ground itself;

(12) Person shall mean any individual, partnership, limited liability company, firm, association, corporation, trustee, lessee, agent, assignee, or other legal entity;

(13) Performance, whether with or without consideration, shall mean any play, motion picture, dance, or other exhibition performed before an audience;

(14) Promote shall mean to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, or place an order for advertising or to knowingly offer in person or through an agent or agree to do the same;

(15) Sexual conduct shall mean acts of masturbation, homosexuality, sodomy, sexual intercourse, or prolonged physical contact with a person's clothed or unclothed genitals, pubic area, or buttocks or, if such person is female, breast;

(16) Sexual excitement shall mean the condition of human male or female genitals when in a state of sexual stimulation or arousal; and

(17) Sadomasochistic abuse shall mean flagellation or torture by or upon a nude person or a person clad in undergarments, a mask, or a bizarre costume or the condition of being fettered, bound, or otherwise physically restrained when performed to predominantly appeal to the shameful or morbid interest.

In reviewing a determination of whether certain material is obscene pursuant to the three-part obscenity test, the appellate court should give appropriate deference to the trier of fact on the "prurient interest" and "patently offensive" prongs of the test because these issues depend on the knowledge of "contemporary community standards" which are uniquely within the province of the trier of fact. However, the third prong of the test, whether the material has artistic value, is subject to de novo review because it does not depend on community standards. Tipp-It, Inc. v. Conboy, 257 Neb. 219, 596 N.W.2d 304 (1999).

The definition of obscenity provided in this section is patterned upon, and coextensive with, the language of Miller v. California, 413 U.S. 15, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973). State v. Harrold, 256 Neb. 829, 593 N.W.2d 299 (1999).

Films which have little plot and which consist of scene after scene of sexual intercourse, lesbianism, homosexuality, cunnilingus, and fellatio are obscene as that term is defined. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).

Subsection (10) of this statute is not unconstitutionally vague. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).



28-808 Obscene literature and material; sale to minor, unlawful; penalty.

(1) It shall be unlawful for a person knowingly to sell, deliver, distribute, display for sale, or provide to a minor or knowingly to possess with intent to sell, deliver, distribute, display for sale, or provide to a minor:

(a) Any picture, photograph, drawing, sculpture, motion picture film, or similar visual representation or image of a person or portion of the human body or any replica, article, or device having the appearance of either male or female genitals which predominantly pruriently, shamefully, or morbidly depicts nudity, sexual conduct, sexual excitement, or sadomasochistic abuse and which, taken as a whole, is harmful to minors; or

(b) Any book, pamphlet, magazine, printed matter however produced, or sound recording which contains any matter enumerated in subdivision (1)(a) of this section or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse of a predominantly prurient, shameful, or morbid nature and which, taken as a whole, is harmful to minors.

(2) Any person who violates this section shall be guilty of a Class I misdemeanor.



28-809 Obscene motion picture, show, or presentation; admit minor; unlawful; penalty.

(1) It shall be unlawful for any person knowingly to exhibit to a minor or knowingly to provide to a minor an admission ticket or pass or knowingly to admit a minor to premises whereon there is exhibited a motion picture, show, or other presentation which, in whole or in part, predominantly pruriently, shamefully, or morbidly depicts nudity, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to minors.

(2) Any person who violates this section shall be guilty of a Class I misdemeanor.



28-810 Prosecution; defense.

It shall be a defense to a prosecution under sections 28-808 and 28-809 that:

(1) Such person had reasonable cause to believe that the minor involved was eighteen years of age or more, and that such reasonable cause is based on but not limited to the presentation by the minor exhibited to such person of a draft card, driver's license, birth certificate, or other official or apparently official document purporting to establish that such minor was eighteen years of age or more;

(2) The minor was accompanied by his parent or guardian and such person had reasonable cause to believe that the person accompanying the minor was the parent or guardian of that minor;

(3) Such person had reasonable cause to believe that the person was the parent or guardian of the minor; and

(4) Such person's activity falls within the defenses to a prosecution contained in section 28-815.



28-811 False representation; unlawful employment of minor; exceptions; penalty.

(1) It shall be unlawful for any minor to falsely represent to any person mentioned in section 28-808 or 28-809, or to his or her agent, that such minor is eighteen years of age or older with the intent to procure any materials set forth in section 28-808 or with the intent to procure such minor's admission to any motion picture, show, or other presentation as set forth in section 28-809.

(2) It shall be unlawful for any person to knowingly make a false representation to any person mentioned in section 28-808 or 28-809, or to his or her agent, that he or she is the parent or guardian of any minor or that any minor is eighteen years of age with the intent to procure any material set forth in section 28-808 or with the intent to procure such minor's admission to any motion picture, show, or other presentation as set forth in section 28-809.

(3) It shall be unlawful for any person to hire as an employee a minor whose duties it will be to assist in any manner the sale, delivery, distribution, or exhibition of material declared obscene by sections 28-807 to 28-829, except that this section shall not apply if such minor's parents or legal guardian should consent to such employment by giving the employer a written affidavit prior to the minor's employment.

(4) Any person who violates this section shall be guilty of a Class II misdemeanor.



28-812 Repealed. Laws 1988, LB 117, § 8.



28-813 Obscene literature or material; prepares; distributes; promotes; penalty.

(1) It shall be unlawful for a person knowingly to (a) print, copy, manufacture, prepare, produce, or reproduce obscene material for the purpose of sale or distribution, (b) publish, circulate, sell, rent, lend, transport in interstate commerce, distribute, or exhibit any obscene material, (c) have in his or her possession with intent to sell, rent, lend, transport, or distribute any obscene material, or (d) promote any obscene material or performance.

(2) It shall be unlawful for a person to place an order for any advertising promoting the sale or distribution of material represented or held out to be obscene, whether or not such material exists in fact or is obscene. In all cases in which a charge for a violation of this section is brought against a person who cannot be found in this state, the executive authority of this state may demand extradition of such person from the executive authority of the state in which such person may be found.

(3) A person commits an offense of promoting obscene material if knowing its content and character he or she (a) disseminates for monetary consideration any obscene material, (b) produces, presents, or directs obscene performances for monetary consideration, or (c) participates for monetary consideration in that part of a performance which makes it obscene.

(4) Any person who violates this section shall be guilty of a Class I misdemeanor.

Films which have little plot and which consist of scene after scene of sexual intercourse, lesbianism, homosexuality, cunnilingus, and fellatio are obscene as the term is defined. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).

Subsection (1) of this statute is not unconstitutionally vague. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).



28-813.01 Sexually explicit conduct; visual depiction; unlawful; penalty; affirmative defense; forfeiture of property.

(1) It shall be unlawful for a person to knowingly possess any visual depiction of sexually explicit conduct, as defined in section 28-1463.02, which has a child, as defined in such section, as one of its participants or portrayed observers.

(2)(a) Any person who is under nineteen years of age at the time he or she violates this section shall be guilty of a Class IV felony for each offense.

(b) Any person who is nineteen years of age or older at the time he or she violates this section shall be guilty of a Class IIA felony for each offense.

(c) Any person who violates this section and has previously been convicted of a violation of this section or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-833, 28-1463.03, or 28-1463.05 or subsection (1) or (2) of section 28-320 shall be guilty of a Class IC felony for each offense.

(3) It shall be an affirmative defense to a charge made pursuant to this section that:

(a) The visual depiction portrays no person other than the defendant; or

(b)(i) The defendant was less than nineteen years of age; (ii) the visual depiction of sexually explicit conduct portrays a child who is fifteen years of age or older; (iii) the visual depiction was knowingly and voluntarily generated by the child depicted therein; (iv) the visual depiction was knowingly and voluntarily provided by the child depicted in the visual depiction; (v) the visual depiction contains only one child; (vi) the defendant has not provided or made available the visual depiction to another person except the child depicted who originally sent the visual depiction to the defendant; and (vii) the defendant did not coerce the child in the visual depiction to either create or send the visual depiction.

(4) In addition to the penalties provided in this section, a sentencing court may order that any money, securities, negotiable instruments, firearms, conveyances, or electronic communication devices as defined in section 28-833 or any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices be forfeited as a part of the sentence imposed if it finds by clear and convincing evidence adduced at a separate hearing in the same prosecution, conducted pursuant to section 28-1601, that any or all such property was derived from, used, or intended to be used to facilitate a violation of this section.

A person knowingly possesses child pornography in violation of this section when he or she knows of the nature or character of the material and of its presence and has dominion or control over it. State v. Mucia, 292 Neb. 1, 871 N.W.2d 221 (2015).

“Possess” under this section includes constructive possession. State v. Schuller, 287 Neb. 500, 843 N.W.2d 626 (2014).

Where a person, using file-sharing software, intentionally searches for, downloads, views, and then deletes child pornography computer files, that person has “knowingly possess[ed]” child pornography. State v. Schuller, 287 Neb. 500, 843 N.W.2d 626 (2014).



28-813.02 Commercial film and photographic print processor; immune from liability; when.

Any commercial film and photographic print processor who has knowledge of or observes, within the scope of his or her professional capacity or employment, and who participates in an investigation or the making of any report pertaining to any film, photograph, videotape, negative, or slide depicting a child under the age of eighteen years engaged in an act of sexually explicit conduct, as defined in section 28-1463.02, or participates in a judicial proceeding resulting from such participation shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed, except for maliciously false statements.



28-814 Criminal prosecutions; trial by jury; waiver; instructions to jury; expert witness.

(1) Criminal prosecutions involving the ultimate issue of obscenity, as distinguished from the issue of probable cause, shall be tried by jury, unless the defendant shall waive a jury trial in writing or by statement in open court entered in the minutes.

(2) The judge shall instruct the jury that the guidelines in determining whether a work, material, conduct, or live exhibition is obscene are: (a) The average person applying contemporary community standards would find the work taken as a whole goes substantially beyond contemporary limits of candor in description or presentation of such matters and predominantly appeals to the prurient, shameful, or morbid interest; (b) the work depicts in a patently offensive way sexual conduct specifically referred to in sections 28-807 to 28-829; (c) the work as a whole lacks serious literary, artistic, political, or scientific value; and (d) in applying these guidelines to the determination of whether or not the work, material, conduct or live exhibition is obscene, each element of each guideline must be established beyond a reasonable doubt.

(3) In any proceeding, civil or criminal, under sections 28-807 to 28-829, where there is an issue as to whether or not the matter is obscene, either party shall have the right to introduce, in addition to all other relevant evidence, the testimony of expert witnesses on such issue as to any artistic, literary, scientific, political or other societal value in the determination of the issue of obscenity.



28-815 Prosecution; defense.

It shall be a defense to a prosecution under section 28-813 that:

(1) Such person's activity consists of teaching in regularly established and recognized educational institutions, galleries or libraries, or the publication or use of standard textbooks, films, tapes or visual aids of any such institution, or the practice of licensed practitioners of medicine or of pharmacy in their regular business or profession, or the possession by established schools teaching art, or by public art galleries, or artists or models in the necessary line of their art, or to relevant references to, or accounts or portrayal of, nudity, sex, or excretion in religion, art, literature, history, science, medicine, public health, law, the judicial process, law enforcement, education, public libraries, or news reports and news pictures by any form of news media of general circulation;

(2) Such person has no financial interest in an activity, product, or event entitling such person to participate in the promotion, management, proceeds, or profits of the activity, product, or event, and such person's only connection with the activity, product, or event entitles such person to a reasonable salary or wages for services actually rendered; and

(3) The provisions of sections 28-807 to 28-829 with respect to the exhibition or the possession with the intent to exhibit of any obscene film shall not apply to a motion picture projectionist, usher, or ticket taker acting within the scope of his employment if such projectionist, usher, or ticket taker has no financial interest in the place wherein he is so employed. Such person shall be required to give testimony regarding such employment in all judicial proceedings brought under sections 28-807 to 28-829 when granted immunity by the trial judge.



28-816 Violations; declaratory judgment.

Any city, village, or county, through its chief law enforcement officer in which a person, firm or corporation violates or is about to violate sections 28-807 to 28-829 or has in his or its possession with intent to so violate, or is about to acquire possession with intent to so violate, any work, material, conduct or live performance which is obscene or an instrument of obscene use, or purports to be for such use or purpose, may maintain an action in the district court against such person, firm or corporation for a declaratory judgment under the Uniform Declaratory Judgments Act for the purpose of obtaining a judicial determination as to whether or not such work, material, conduct or live performance is obscene.



28-817 Prosecution; temporary restraining order or injunction; when.

(1) The plaintiff, after the commencement of such action may, if he deems it necessary in order to prevent the continued use of such work, material, conduct or live performance, request a temporary restraining order or injunction against such person, firm or corporation to prevent the violation or further violation except as provided in this section.

(2) No other temporary restraining order or injunction shall issue in advance of final adjudication by the trial court in actions brought under the provisions of sections 28-816 to 28-818 when the question of whether the work, material, conduct or live performance is obscene is in issue. If an injunction is requested, any party to the action shall be entitled to a trial of the issues within ten calendar days after service of the summons has been completed, and a decision shall be rendered by the court within two judicial days of the conclusion of the trial.



28-818 Order or judgment of injunction; contents.

If an order or judgment of injunction be entered, such order or judgment shall contain either a provision directing the person to surrender to the sheriff or police the work, material, conduct or live performance which has been adjudicated to be obscene for seizure and impoundment by the court or to destroy or remove the same from the state. No order or judgment directing such firm, person, corporation or other legal entity to destroy or to remove such work, material, conduct or live performance from the state under such supervision as the court may direct shall issue until after a final judgment has been made as the result of an appeal or in the absence of an appeal. The court shall require satisfactory proof of compliance with such order.



28-819 Action; service of summons; effect.

Every person who sells, distributes, or acquires possession with intent to sell, exhibit, or distribute any of the work, material, conduct or live performance described in section 28-808, after service upon him of summons in such action, shall be chargeable with knowledge of the contents thereof in any subsequent prosecution.



28-820 Declaratory judgment; use of.

Any person who exhibits, sells or distributes, or is about to exhibit, sell or distribute or has in his or its possession with intent to sell or distribute, or is about to acquire possession with intent to exhibit, sell or distribute, any work, material, conduct or live performance shall, if such person has genuine doubt as to the question of whether such work, material, conduct or live performance is in fact within the terms and provisions of sections 28-807 to 28-829, have the right to bring an action in the district court for declaratory judgment under the Uniform Declaratory Judgments Act against the appropriate chief law enforcement officer of the city, village or county in which the work, material, conduct or live performance is located or is intended to be disseminated, distributed, or exhibited, for a judicial determination as to whether or not such work, material, conduct or live performance is obscene. Any such action may be consolidated with a pending action brought under the provisions of sections 28-816 to 28-818, and the defendant in any action brought under this section may seek a declaratory judgment or request a temporary restraining order or an injunction therein in accordance with the provisions of sections 28-816 to 28-818.

The State bears the burden of proving beyond a reasonable doubt all three elements of obscenity. Main Street Movies, Inc. v. Wellman, 257 Neb. 559, 598 N.W.2d 754 (1999).

Proof beyond a reasonable doubt is the most appropriate standard in civil obscenity cases, instituted pursuant to this section. Tipp-It, Inc. v. Conboy, 257 Neb. 219, 596 N.W.2d 304 (1999).



28-821 Conviction more than twice; continue business dealing in obscene work or conduct; effect.

Any person who is convicted more than twice under sections 28-807 to 28-829 and continues to use, occupy, establish or conduct a business selling, distributing, disseminating, or exhibiting any obscene work, material, conduct or live performance shall be deemed to be maintaining a nuisance and shall be enjoined as provided for in sections 28-807 to 28-829.



28-822 Nuisance; action to abate; punished as for contempt; when.

Whenever a nuisance exists as provided for in sections 28-807 to 28-829, any city, village, or county, through its chief law enforcement officer, may bring an action in equity to abate such a nuisance and to perpetually enjoin the person maintaining the same from further maintenance thereof. If any person continues to use the building or place for such purpose he shall be punished as for contempt.



28-823 Temporary injunction; where brought; hearing; restraining order; issuance; inventory; rights of owner of property.

The action provided for in section 28-821 shall be brought in the district court of the county in which the act of nuisance is being conducted. After filing of the petition, application for a temporary injunction may be made to the district court or judge thereof who shall grant a hearing within ten calendar days after the filing.

When such application for temporary injunction is made, the court or judge thereof may, on application of the complainant, issue a restraining order as otherwise provided for in sections 25-1062 to 25-1080, restraining the defendant and all other persons from removing or in any manner interfering with the personal property and contents of the place where such nuisance is being conducted until the decision of the court or judge granting or refusing such temporary injunction and until the further order of the court thereon. The officers serving such restraining order shall forthwith make and return into court an inventory of the personal property and contents situated in and used in conducting or maintaining such nuisance and further violations of sections 28-807 to 28-829. The owner of any real or personal property closed or restrained or to be closed or restrained may appear between the filing of the complaint and the hearing on the application for permanent injunction, and upon payment of all costs incurred and upon the filing of a bond by the owner of the real property with sureties to be approved by the clerk of the district court in the full value of the property to be ascertained by the court, conditioned that such owner will immediately abate the nuisance and prevent the same from being established or kept until the decision of the court is rendered on the application for a permanent injunction, and the court, if satisfied with the good faith of the owner of the real property and of innocence on the part of the owner of the personal property of any knowledge of the use of such personal property as a nuisance and that, with reasonable care and diligence, such owner could not have known thereof, shall deliver such real or personal property, or both, to the respective owners thereof, and discharge or refrain from issuing at the time of the hearing on the application for the temporary injunction any order closing such real property or restraining the removal or interference with such personal property. The release of any real or personal property under this section shall not release it from any judgment, lien, penalty, or liability to which it may be subjected. In no event shall any work, material, conduct or live performance not adjudicated to be obscene under sections 28-807 to 28-829 be enjoined.



28-824 Trial; precedence; evidence; admissible; existence of nuisance; enjoin defendant.

The action provided for in sections 28-807 to 28-829 shall be set down for trial and shall have precedence over all other cases except crimes, election contests, or injunctions. In such action evidence of the general reputation of the place or an admission or finding of guilt of any person under the criminal laws of this state against obscenity at any such place shall be admissible for the purpose of proving the existence of such nuisance and shall be prima facie evidence of such nuisance and of knowledge of and acquiescence and participation therein on the part of the person charged with maintaining such nuisance. If the existence of the nuisance is established upon the trial, a judgment shall be entered which shall perpetually enjoin the defendant or the same defendant acting directly or indirectly through other persons from further maintaining the nuisance at the place complained of or at any other location whether within or without the judicial district of the court hearing such proceedings for a period of three years.



28-825 Nuisance; existence; order of abatement; closing order.

If the existence of a nuisance is admitted or established in an action as provided for in sections 28-807 to 28-829, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the place of all personal property and contents used in conducting the nuisance, and not already released under authority of the court as provided in section 28-823, and shall direct the sale of such thereof as belonging to the defendants notified or appearing in the manner provided for the sale of personal property under execution. Such order shall also require the renewal for one year of any bond furnished by the owner of the real property as provided for in sections 28-807 to 28-829 or, if not so furnished, shall continue for one year any closing order issued at the time of the granting of the temporary injunction or, if no such closing order was then issued, shall include an order directing the effectual closing of the place against its use for any illegal purpose unless otherwise released. The owner of any place closed and not released under bond may then appear and obtain such release in the manner and upon fulfilling the requirements provided for in sections 28-807 to 28-829. The release of the property under this section shall not release it from any judgment, lien, penalty, or liability to which it may be subject. Owners of unsold personal property and contents so seized may appear and claim the same within ten days after such order of abatement is made and prove innocence to the satisfaction of the court of any knowledge of such use thereof and that with reasonable care and diligence they could not have known thereof. Every defendant in the action is presumed to have had knowledge of the general reputation of the place. If such innocence is established, such unsold personal property and contents shall be delivered to the owner, otherwise it shall be sold as provided in this section and all consideration received is recoverable as damages to the county where the nuisance was located.



28-826 Tenant or occupant of building; use to commit violations; conviction; right of possession in owner.

If a tenant or occupant of a building or tenement under lawful title used such place for the purposes of committing a violation of sections 28-807 to 28-829, and if such tenant or occupant is convicted of such violation, such conviction shall make the lease or other title which he holds void at the option of the owner, and without any act of the owner, cause the right of possession to revert and vest in such owner, who may without further process of law make immediate entry upon the premises and retake possession.



28-827 Material or work; adjudicated obscene; contraband; proceeds of sale to county; other copies; disposal.

Material or work introduced in evidence and judicially adjudicated to be obscene is contraband and there are no property rights therein. All monetary consideration received for such work, material, conduct or live performance is recoverable as damages to the county where sold or exhibited. The defendant, as part of the court order, shall be required to remove from the state all other identical copies owned or controlled by such defendant within five days after a court determination of obscenity thereof or the same shall be deemed forfeited to the state for destruction by the state.



28-828 Proceeding, civil or criminal; application to court for copy of material; order; contempt of court, when.

In any proceeding, civil or criminal under sections 28-807 to 28-829, the party charged with possession of any obscene material shall be required, upon application by petitioner and order of the court, to provide one copy of such material to petitioner to be used in the preparation and trial of such proceedings. Failure to comply with this section shall be punishable as contempt of court.



28-829 Sections; uniform application; laws and regulations of political subdivisions; void.

In order to provide for the uniform application of sections 28-807 to 28-829 within this state, it is intended that the sole and only regulation of the commercial distribution of any work, material, conduct or live performance described as obscene shall be under sections 28-807 to 28-829, and no municipality, county, or other governmental unit within this state shall make any law, ordinance or regulation relating to obscenity, or licenses or taxes respecting the obscene work, material, conduct or live performance as regulated by the state under sections 28-807 to 28-829. All such laws, ordinances, regulations, special or discriminatory taxes, or licenses, whether enacted or issued before or after sections 28-807 to 28-829, shall be void, unenforceable, and of no effect.



28-830 Human trafficking; forced labor or services; terms, defined.

For purposes of sections 28-830 and 28-831, the following definitions apply:

(1) Actor means a person who solicits, procures, or supervises the services or labor of another person;

(2) Commercial sexual activity means any sex act on account of which anything of value is given, promised to, or received by any person;

(3) Debt bondage means inducing another person to provide:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt; or

(b) Labor or services in payment toward or satisfaction of a real or purported debt if:

(i) The reasonable value of the labor or services is not applied toward the liquidation of the debt; or

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined;

(4) Financial harm means theft by extortion as described by section 28-513;

(5) Forced labor or services means labor or services that are performed or provided by another person and are obtained or maintained through:

(a) Inflicting or threatening to inflict serious personal injury, as defined by section 28-318, on another person;

(b) Physically restraining or threatening to physically restrain the other person;

(c) Abusing or threatening to abuse the legal process against another person to cause arrest or deportation for violation of federal immigration law;

(d) Controlling or threatening to control another person's access to a controlled substance listed in Schedule I, II or III of section 28-405;

(e) Exploiting another person's substantial functional impairment as defined in section 28-368 or substantial mental impairment as defined in section 28-369;

(f) Knowingly destroying, concealing, removing, confiscating, or possessing any actual or purported passport or other immigration document or any other actual or purported government identification document of the other person; or

(g) Causing or threatening to cause financial harm to another person, including debt bondage;

(6) Labor or services means work or activity of economic or financial value;

(7) Labor trafficking means knowingly recruiting, enticing, harboring, transporting, providing, or obtaining by any means or attempting to recruit, entice, harbor, transport, provide, or obtain by any means a person eighteen years of age or older intending or knowing that the person will be subjected to forced labor or services;

(8) Labor trafficking of a minor means knowingly recruiting, enticing, harboring, transporting, providing, or obtaining by any means or attempting to recruit, entice, harbor, transport, provide, or obtain by any means a minor intending or knowing that the minor will be subjected to forced labor or services;

(9) Maintain means, in relation to labor or services, to secure continued performance thereof, regardless of any initial agreement by the other person to perform such type of service;

(10) Minor means a person younger than eighteen years of age;

(11) Sex trafficking means knowingly recruiting, enticing, harboring, transporting, providing, soliciting, or obtaining by any means or knowingly attempting to recruit, entice, harbor, transport, provide, solicit, or obtain by any means a person eighteen years of age or older for the purpose of having such person engage without consent, as defined in section 28-318, in commercial sexual activity, sexually explicit performance, or the production of pornography or to cause or attempt to cause a person eighteen years of age or older to engage without consent, as defined in section 28-318, in commercial sexual activity, sexually explicit performance, or the production of pornography;

(12) Sex trafficking of a minor means knowingly recruiting, enticing, harboring, transporting, providing, soliciting, or obtaining by any means or knowingly attempting to recruit, entice, harbor, transport, provide, solicit, or obtain by any means a minor for the purpose of having such minor engage in commercial sexual activity, sexually explicit performance, or the production of pornography or to cause or attempt to cause a minor to engage in commercial sexual activity, sexually explicit performance, or the production of pornography;

(13) Sexually-explicit performance means a live or public play, dance, show, or other exhibition intended to arouse or gratify sexual desire or to appeal to prurient interests; and

(14) Trafficking victim means a person subjected to any act or acts prohibited by section 28-831.



28-831 Human trafficking; labor trafficking or sex trafficking; labor trafficking of a minor or sex trafficking of a minor; prohibited acts; penalties.

(1) Any person who engages in labor trafficking of a minor or sex trafficking of a minor is guilty of a Class IB felony.

(2) Any person who engages in labor trafficking or sex trafficking is guilty of a Class II felony.

(3) Any person, other than a trafficking victim, who knowingly benefits from or participates in a venture which has, as part of the venture, an act that is in violation of this section is guilty of a Class IIA felony.

(4) It is not a defense in a prosecution under this section (a) that consent was given by the minor victim, (b) that the defendant believed that the minor victim gave consent, or (c) that the defendant believed that the minor victim was an adult.



28-832 Repealed. Laws 2013, LB 1, § 3.



28-833 Enticement by electronic communication device; penalty.

(1) A person commits the offense of enticement by electronic communication device if he or she is nineteen years of age or over and knowingly and intentionally utilizes an electronic communication device to contact a child under sixteen years of age or a peace officer who is believed by such person to be a child under sixteen years of age and in so doing:

(a) Uses or transmits any indecent, lewd, lascivious, or obscene language, writing, or sound;

(b) Transmits or otherwise disseminates any visual depiction of sexually explicit conduct as defined in section 28-1463.02; or

(c) Offers or solicits any indecent, lewd, or lascivious act.

(2) Enticement by electronic communication device is a Class IV felony.

(3) Enticement by electronic communication device is deemed to have been committed either at the place where the communication was initiated or where it was received.

(4) For purposes of this section, electronic communication device means any device which, in its ordinary and intended use, transmits by electronic means writings, sounds, visual images, or data of any nature to another electronic communication device.

This section is not overbroad and thus, does not violate the First Amendment. State v. Kass, 281 Neb. 892, 799 N.W.2d 680 (2011).

This section proscribes a person age 19 or older from knowingly and intentionally using an electronic communication device to contact a child under age 16, or peace officer whom the person believes to be a child under age 16, and using language that conjures up repugnant sexual images. State v. Kass, 281 Neb. 892, 799 N.W.2d 680 (2011).



28-901 Obstructing government operations; penalty.

(1) A person commits the offense of obstructing government operations if he intentionally obstructs, impairs, or perverts the administration of law or other governmental functions by force, violence, physical interference or obstacle, breach of official duty, or any other unlawful act, except that this section does not apply to flight by a person charged with crime, refusal to submit to arrest, failure to perform a legal duty other than an official duty, or any other means of avoiding compliance with law without affirmative interference with governmental functions.

(2) Obstructing government operations is a Class I misdemeanor.

A defendant may not be convicted of obstructing government operations by a physical act unless the public servant was engaged in a specific authorized act at the time of the physical interference. State v. Stolen, 276 Neb. 548, 755 N.W.2d 596 (2008).

The physical act component of this section consists of disjunctive, or independent, elements; force or violence is not required in all circumstances involving obstruction of government operations by physical act, partially overruling State v. Fahlk, 246 Neb. 834, 524 N.W.2d 39 (1994). State v. Stolen, 276 Neb. 548, 755 N.W.2d 596 (2008).

This section proscribes three separate means of committing obstruction of government operations; the physical act component must consist of some physical interference, force, violence, or obstacle. State v. Stolen, 276 Neb. 548, 755 N.W.2d 596 (2008).

Failure to volunteer information is not a physical act that violates this section. Nor are mere words, even those words deliberately intended to frustrate law enforcement, physical acts. State v. Fahlk, 246 Neb. 834, 524 N.W.2d 39 (1994).

The offense must consist of physical interference or some unlawful act. State v. Douglas, 217 Neb. 199, 349 N.W.2d 870 (1984).

The defendant's cleaning of a campsite and removal of alcohol containers were physical acts contemplated by the plain language of this section. State v. Stolen, 16 Neb. App. 121, 741 N.W.2d 168 (2007).



28-902 Failure to report injury of violence; physician or surgeon; emergency room or first-aid station attendant; penalty.

(1) Every person engaged in the practice of medicine and surgery, or who is in charge of any emergency room or first-aid station in this state, shall report every case, in which he is consulted for treatment or treats a wound or injury of violence which appears to have been received in connection with the commission of a criminal offense, immediately to the chief of police of the municipality or to the sheriff of the county wherein the consultation or treatment occurs. Such report shall include the name of such person, the residence, if ascertainable, and a brief description of the injury. Any provision of law or rule of evidence relative to confidential communications is suspended insofar as the provisions of this section are concerned.

(2) Any person who fails to make the report required by subsection (1) of this section commits a Class III misdemeanor.



28-903 Refusing to aid a peace officer; penalty.

(1) A person commits the offense of refusing to aid a peace officer if, upon request by a person known to him to be a peace officer, he unreasonably refuses or fails to aid such peace officer in:

(a) Apprehending any person charged with or convicted of any offense against any of the laws of this state; or

(b) Securing such offender when apprehended; or

(c) Conveying such offender to the jail of the county.

(2) Refusing to aid a peace officer is a Class II misdemeanor.



28-904 Resisting arrest; penalty; affirmative defense.

(1) A person commits the offense of resisting arrest if, while intentionally preventing or attempting to prevent a peace officer, acting under color of his or her official authority, from effecting an arrest of the actor or another, he or she:

(a) Uses or threatens to use physical force or violence against the peace officer or another; or

(b) Uses any other means which creates a substantial risk of causing physical injury to the peace officer or another; or

(c) Employs means requiring substantial force to overcome resistance to effecting the arrest.

(2) It is an affirmative defense to prosecution under this section if the peace officer involved was out of uniform and did not identify himself or herself as a peace officer by showing his or her credentials to the person whose arrest is attempted.

(3) Resisting arrest is (a) a Class I misdemeanor for the first such offense and (b) a Class IIIA felony for any second or subsequent such offense.

(4) Resisting arrest through the use of a deadly or dangerous weapon is a Class IIIA felony.

In prosecutions for assaulting a peace officer, obstructing a peace officer, or resisting arrest, a trial court must instruct the jury on the issue of self-defense when there is any evidence adduced which raises a legally cognizable claim that the peace officer used unreasonable force in making the arrest. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

This is a serious offense for which a jury trial is constitutionally required unless knowingly and intelligently waived by the defendant. State v. Bishop, 224 Neb. 522, 399 N.W.2d 271 (1987).

It is an affirmative defense to prosecution under this section if the peace officer involved was out of uniform and did not identify himself as a peace officer by showing his credentials to the person whose arrest is attempted. State v. Daniels, 220 Neb. 480, 370 N.W.2d 179 (1985).

Where there was evidence that the arrester communicated his intention to arrest the arrestee, the arrestee understood the intention, and the arrester had the apparent ability to control the arrestee, a jury instruction on resisting arrest was not necessary. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).



28-905 Operating a motor vehicle or a vessel to avoid arrest; penalty; revocation or impoundment of operator's license.

(1) Any person who operates any motor vehicle to flee in such vehicle in an effort to avoid arrest or citation commits the offense of operation of a motor vehicle to avoid arrest.

(2)(a) Except as otherwise provided in subsection (3) of this section, any person who violates subsection (1) of this section shall be guilty of a Class I misdemeanor.

(b) The court may, as part of the judgment of conviction under subdivision (a) of this subsection, order that the operator's license of such person be revoked or impounded for a period of not more than one year and order the person not to drive any motor vehicle for any purpose in the State of Nebraska for a like period. The revocation or impoundment shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

(3)(a) Any person who violates subsection (1) of this section shall be guilty of a Class IV felony if, in addition to the violation of subsection (1) of this section, one or more of the following also applies:

(i) The person committing the offense has previously been convicted under this section;

(ii) The flight to avoid arrest results directly and proximately in the death of or injury to any person if such death or injury is caused directly and proximately by the vehicle being driven by the person fleeing to avoid arrest; or

(iii) The flight to avoid arrest includes the willful reckless operation of the motor vehicle.

(b) The court shall, as part of the judgment of conviction under subdivision (a) of this subsection, order that the operator's license of such person be revoked or impounded for a period of two years and order the person not to drive any motor vehicle for any purpose in the State of Nebraska for a like period. The revocation or impoundment shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

(4)(a) Any person who operates a vessel as defined in section 37-1203 to flee in such vessel in an effort to avoid arrest or citation for the violation of any statute punishable as a misdemeanor or any city or village ordinance shall be guilty of misdemeanor operation of a vessel to avoid arrest.

(b) Any person violating subdivision (a) of this subsection shall be guilty of a Class I misdemeanor. Upon conviction thereof the court shall, as part of the judgment of conviction, order such person not to operate any vessel for any purpose for a period of one year.

(5)(a) Any person who operates a vessel as defined in section 37-1203 to flee in such vessel in an effort to avoid arrest for the violation of any statute punishable as a felony shall be guilty of felony operation of a vessel to avoid arrest.

(b) Any person violating subdivision (a) of this subsection shall be guilty of a Class IV felony. Upon conviction thereof the court shall, as part of the judgment of conviction, order such person not to operate any vessel for any purpose for a period of two years.

(6) An order of the court under subsection (4) or (5) of this section prohibiting operation of a vessel shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

This section does not require that the jury have a separate instruction for an attempt to arrest or issue a citation. This element is inherent in the criminal offense as provided in this section. State v. Armagost, 291 Neb. 117, 864 N.W.2d 417 (2015).

An attempt to arrest is an essential element of the offense of fleeing in a motor vehicle to avoid arrest, but proof that the defendant actually committed the law violation for which the arrest was attempted is not required. State v. Claussen, 276 Neb. 630, 756 N.W.2d 163 (2008).

The evidence was sufficient to convict the defendant under subsection (1) of this section where the defendant fled in his vehicle after an officer questioned him about an argument with his wife and ordered him to exit his vehicle while the officer's patrol car's emergency lights were engaged and where the defendant admitted to the officer after the ensuing chase that he had feared being arrested. State v. Ellingson, 13 Neb. App. 931, 703 N.W.2d 273 (2005).

An attempt to arrest is an essential element of the offense of fleeing in a motor vehicle to avoid arrest, but proof that the defendant actually committed the law violation for which the arrest was attempted is not required. State v. Carman, 10 Neb. App. 373, 631 N.W.2d 531 (2001).



28-906 Obstructing a peace officer; penalty.

(1) A person commits the offense of obstructing a peace officer, when, by using or threatening to use violence, force, physical interference, or obstacle, he or she intentionally obstructs, impairs, or hinders (a) the enforcement of the penal law or the preservation of the peace by a peace officer or judge acting under color of his or her official authority or (b) a police animal assisting a peace officer acting pursuant to the peace officer's official authority.

(2) For purposes of this section, police animal means a horse or dog owned or controlled by the State of Nebraska or any county, city, or village for the purpose of assisting a peace officer acting pursuant to his or her official authority.

(3) Obstructing a peace officer is a Class I misdemeanor.

In prosecutions for assaulting a peace officer, obstructing a peace officer, or resisting arrest, a trial court must instruct the jury on the issue of self-defense when there is any evidence adduced which raises a legally cognizable claim that the peace officer used unreasonable force in making the arrest. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

The mere verbal refusal to provide information to an officer does not constitute an obstacle to the enforcement of the penal laws as contemplated by this section. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

"Preservation of the peace," as used in this statute, means maintaining the tranquillity enjoyed by members of a community where good order reigns. In re Interest of Richter, 226 Neb. 874, 415 N.W.2d 476 (1987).

The act of running away from an officer does obstruct, impair, or hinder the officer's efforts to preserve the peace. In re Interest of Richter, 226 Neb. 874, 415 N.W.2d 476 (1987).

Words "violence, force, physical interference, or obstacle" are of common usage and understandable by those of ordinary intelligence and, thus, not unconstitutionally vague. State v. Lynch, 223 Neb. 849, 394 N.W.2d 651 (1986).

The evidence was sufficient to convict the defendant under subsection (1) of this section where the defendant fled in his vehicle because he feared being arrested after he had been questioned by an officer, ordered to exit his vehicle, and approached by two officers and where the defendant disobeyed the officers' orders to get on the ground after the ensuing chase through a residential area. State v. Ellingson, 13 Neb. App. 931, 703 N.W.2d 273 (2005).

There must be some sort of affirmative physical act, or threat thereof, for a violation of this section to occur. State v. Owen, 7 Neb. App. 153, 580 N.W.2d 566 (1998).



28-907 False reporting; penalty.

(1) A person commits the offense of false reporting if he or she:

(a) Furnishes material information he or she knows to be false to any peace officer or other official with the intent to instigate an investigation of an alleged criminal matter or to impede the investigation of an actual criminal matter;

(b) Furnishes information he or she knows to be false alleging the existence of the need for the assistance of an emergency medical service or out-of-hospital emergency care provider or an emergency in which human life or property are in jeopardy to any hospital, emergency medical service, or other person or governmental agency;

(c) Furnishes any information, or causes such information to be furnished or conveyed by electric, electronic, telephonic, or mechanical means, knowing the same to be false concerning the need for assistance of a fire department or any personnel or equipment of such department;

(d) Furnishes any information he or she knows to be false concerning the location of any explosive in any building or other property to any person; or

(e) Furnishes material information he or she knows to be false to any governmental department or agency with the intent to instigate an investigation or to impede an ongoing investigation and which actually results in causing or impeding such investigation.

(2)(a) False reporting pursuant to subdivisions (1)(a) through (d) of this section is a Class I misdemeanor; and

(b) False reporting pursuant to subdivision (1)(e) of this section is an infraction.

Subsection (1)(a) of this section includes other officials besides police officers who have the authority to investigate actual criminal matters. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).

Subsection (1)(a) of this section prohibits a person from furnishing material information he or she knows to be false to any peace officer or other official with the intent to impede the investigation of an actual criminal matter. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).

The purpose of subsection (1)(a) of this section is to prevent the public from willfully furnishing erroneous information to law enforcement officers and thus interfering with the performance of their duties. Interference with an officer's duties includes false statements that impede an officer's gathering of information. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).

To commit the crime of false reporting one need not actually impede a police investigation, but must furnish false information with the intent to impede the investigation of a criminal matter. State v. Gonzales, 224 Neb. 659, 399 N.W.2d 832 (1987).

"To impede the investigation of an actual criminal matter" includes the impeding of the gathering of information as to the identity of a defendant named in an arrest warrant. State v. Nissen, 224 Neb. 60, 395 N.W.2d 560 (1986).

Evidence was sufficient for juvenile court to find beyond a reasonable doubt that defendant had violated provisions of this section. In re Interest of McManaman, 222 Neb. 263, 383 N.W.2d 45 (1986).

Purpose of statute is to prevent wasted time and efforts of law enforcement personnel by discouraging public from willfully furnishing erroneous information to law enforcement officers which may interfere with performance of their duties. In re Interest of McManaman, 222 Neb. 263, 383 N.W.2d 45 (1986).

The phrase "the investigation of an actual criminal matter" requires that there be a legitimate and valid investigation of facts which could constitute a predicate criminal offense. State v. Ewing, 221 Neb. 462, 378 N.W.2d 158 (1985).

A local ordinance which did not explicitly require that the false statement be material or be given with the intent to instigate or impede a criminal investigation is not inconsistent with this section where the ordinance does not restrict anything expressly permitted by this section and the provisions are able to coexist. In re Interest of Genevieve C., 13 Neb. App. 665, 698 N.W.2d 462 (2005).

A person must have reliable knowledge of the principal's identity to be guilty as an accessory under section 28-204. Merely reporting false information about a crime without knowledge of the principal's identity constitutes the misdemeanor of false reporting, as defined by this section. State v. Anderson, 10 Neb. App. 163, 626 N.W.2d 627 (2001).



28-908 Interfering with a fireman on official duty; penalty; fireman, defined.

(1) A person commits the offense of interfering with a fireman if at any time and place where any fireman is discharging or attempting to discharge any official duties, he willfully:

(a) Resists or interferes with the lawful efforts of any fireman in the discharge or attempt to discharge an official duty; or

(b) Disobeys the lawful orders given by any fireman while performing his duties; or

(c) Engages in any disorderly conduct which delays or prevents a fire from being extinguished within a reasonable time; or

(d) Forbids or prevents others from assisting or extinguishing a fire or exhorts another person, as to whom he has no legal right or obligation to protect or control, not to assist in extinguishing a fire.

(2) As used in this section, fireman shall mean any person who is an officer, employee, or member of a fire department or fire-protection or firefighting agency of the federal government, the State of Nebraska, a city, county, city and county, district, or other public or municipal corporation or political subdivision of the state, whether such person is a volunteer or partly paid or fully paid, while he is actually engaged in firefighting, fire supervision, fire suppression, fire prevention, or fire investigation.

(3) Interference with a fireman on official duty is a Class I misdemeanor.



28-909 Falsifying records of a public utility; penalty.

(1) Any person who shall knowingly falsify or direct or authorize the falsifying of any record of a public utility operating in the State of Nebraska in any manner affecting directly or indirectly the value of its investment or the rate of return or earnings or expenditures of such public utility or who shall certify any reports of the investment, operating receipts, or expenditures of such public utilities to any regulatory body, whether state or municipal, under any statute, order, resolution, or ordinance lawfully passed, knowing such reports so certified to contain any item or element of rebate, secret charge, bonus, or gratuity paid or promised to any officer, stockholder, agent, or other person, directly or indirectly, or knowing such report to be untrue or incomplete in any particular, without disclosing this information in such report, shall be guilty of falsifying records of a public utility.

(2) Falsifying records of a public utility is a Class I misdemeanor.



28-910 Filing false reports with regulatory bodies; penalty.

(1) Any firm or corporation operating a public utility in this state which shall file with any regulatory body, whether state or municipal, under any statute, order, resolution, or ordinance lawfully passed, any report or reports containing false statements, knowing the same to be false, affecting directly or indirectly, the value of its investment or the rate of return or earnings or expenditures of such public utility shall be guilty of filing false reports with regulatory bodies.

(2) Filing false reports with regulatory bodies is a Class II misdemeanor.



28-911 Abuse of public records; penalty; public record, defined.

(1) A person commits abuse of public records, if:

(a) He knowingly makes a false entry in or falsely alters any public record; or

(b) Knowing he lacks the authority to do so, he intentionally destroys, mutilates, conceals, removes, or impairs the availability of any public record; or

(c) Knowing he lacks the authority to retain the record, he refuses to deliver up a public record in his possession upon proper request of any person lawfully entitled to receive such record; or

(d) He makes, presents, or uses any record, document, or thing, knowing it to be false, and with the intention that it be taken as a genuine part of the public record.

(2) As used in this section, the term public record includes all official books, papers, or records created, received, or used by or in any governmental office or agency.

(3) Abuse of public records is a Class II misdemeanor.



28-912 Escape; official detention, defined; knowingly permitting an escape; penalty; defense to prosecution.

(1) A person commits escape if he or she unlawfully removes himself or herself from official detention or fails to return to official detention following temporary leave granted for a specific purpose or limited period. Official detention means arrest, detention in or transportation to any facility for custody of persons under charge or conviction of crime or contempt or for persons alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes. Official detention does not include supervision of probation or parole or constraint incidental to release on bail.

(2) A public servant concerned in detention commits an offense if he or she knowingly permits an escape. Any person who knowingly causes or facilitates an escape commits a Class IV felony.

(3) Irregularity in bringing about or maintaining detention, or lack of jurisdiction of the committing or detaining authority shall not be a defense to prosecution under this section if the escape is from a prison or other custodial facility or from detention pursuant to commitment by official proceedings. In the case of other detentions, irregularity or lack of jurisdiction shall be a defense only if:

(a) The escape involved no substantial risk of harm to the person or property of anyone other than the detainee; and

(b) The detaining authority did not act in good faith under color of law.

(4) Except as provided in subsections (5) and (6) of this section, escape is a Class IV felony.

(5) Escape is a Class III felony when:

(a) The detainee was under arrest for or detained on a felony charge or following conviction for the commission of an offense; or

(b) A public servant concerned in detention of persons convicted of crime purposely facilitates or permits an escape from a detention facility or from transportation thereto.

(6) Escape is a Class IIA felony when the actor employs force, threat, deadly weapon, or other dangerous instrumentality to effect the escape.

A juvenile is being held in detention pursuant to official proceedings when he flees from a transportation employee that is escorting him to a medical appointment. In re Interest of Matthew P., 275 Neb. 189, 745 N.W.2d 574 (2008).

When an incarcerated criminal defendant is charged with escape under subsection (1) of this section, no prejudice results from trying the defendant while he or she is wearing jail clothing. State v. Sorich, 226 Neb. 547, 412 N.W.2d 484 (1987).

Some degree of custody is essential before one can be considered to be in official detention. Constructive, as distinguished from physical, restraint sufficient to constitute a constructive seizure or detention of an arrestee exists where an officer has the intention to effect an arrest, that intention has in some way been communicated to the arrestee, the arrestee understands that he is under legal restraint, and the officer has apparent present power to control the person even though he has not yet asserted physical control. State v. Hicks, 225 Neb. 322, 404 N.W.2d 923 (1987).

Nebraska's escape statute defines one offense and sets out factors which, if present, change the range of the penalty. State v. Heathman, 224 Neb. 19, 395 N.W.2d 538 (1986).

A person on work release is within the custody and control of the Nebraska Penal and Correctional Complex. Walking away from work release is an "escape" within the meaning of this statute. State v. Stafford, 213 Neb. 595, 330 N.W.2d 739 (1983); State v. Ford, 213 Neb. 594, 330 N.W.2d 497 (1983); State v. Coffman, 213 Neb. 560, 330 N.W.2d 727 (1983).

For purposes of this section, constructive restraint takes place when an officer has the intention to effect an arrest and that intention has been communicated to the arrestee who understands that he is under legal restraint and the officer has the apparent present power to control the arrestee even though he has not asserted physical control. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).

A person who is serving a jail sentence pursuant to official proceedings commits the crime of escape when that person flees while in the custody of a police detective who has removed the person from the jail facility in furtherance of law enforcement purposes. State v. Farr, 209 Neb. 163, 306 N.W.2d 854 (1981).

If a prisoner escapes from jail while he is being held on a charge of violation of probation, the fact that the charge may be unfounded does not prevent him from being guilty of escape. State v. Greaser, 207 Neb. 668, 300 N.W.2d 197 (1981).

Legal custody is an essential element of the crime of escape. State v. Schlothauer, 206 Neb. 670, 294 N.W.2d 382 (1980).



28-912.01 Juvenile; escapes; prohibited acts; penalty.

Any person who entices or attempts to entice a juvenile away from a facility or program when the juvenile has been legally placed with or committed to the Office of Juvenile Services or who knowingly harbors, transports, conceals, or aids in harboring, transporting, or concealing any juvenile who has escaped from the custody of the Office of Juvenile Services is guilty of a Class IV felony.



28-913 Implements for escape; other contraband; penalty.

(1) A person commits an offense if he unlawfully introduces within a detention facility, or unlawfully provides an inmate with, any weapon, tool, or other thing which may be useful for escape. An inmate commits an offense if he unlawfully procures, makes, or otherwise provides himself with, or has in his possession, any such implement of escape. Unlawfully means surreptitiously or contrary to law, regulation, or order of the detaining authority.

(2) Introducing escape implements is a Class I misdemeanor.

The crime of escape may, but does not necessarily, include the use of force. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).



28-914 Loitering about a penal institution; penalty.

(1) Any person who loiters about a penal institution in this state and engages in an unauthorized conversation with or passes any unauthorized message or messages to any inmate of such institution, or fails or refuses to leave the immediate vicinity of a penal institution when ordered to do so by a peace officer or correctional official, commits the offense of loitering about a penal institution.

(2) Loitering about a penal institution is a Class III misdemeanor.

(3) For purposes of this section, penal institution includes a jail, prison, penitentiary, house of correction, or other place of penal detention.



28-915 Perjury; subornation of perjury; penalty.

(1) A person is guilty of perjury if, in any (a) official proceeding he or she makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of a statement previously made, when the statement is material and he or she does not believe it to be true or (b) official proceeding in the State of Nebraska he or she makes a false statement in any unsworn declaration meeting the requirements of the Uniform Unsworn Foreign Declarations Act under penalty of perjury when the statement is material and he or she does not believe it to be true. Perjury is a Class III felony.

(2) A person is guilty of subornation of perjury if he or she persuades, procures, or suborns any other person to commit perjury. Subornation of perjury is a Class III felony.

(3) A falsification shall be material, regardless of the admissibility of the statement under rules of evidence, if it could have affected the course or outcome of the proceeding. It shall not be a defense that the declarant mistakenly believed the falsification to be immaterial. Whether a falsification is material in a given factual situation shall be a question of law.

(4) It shall not be a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not competent to make the statement. A document purporting to be made upon oath or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed. A document purporting to meet the requirements of the Uniform Unsworn Foreign Declarations Act shall be deemed to have been made under penalty of perjury.

(5) No person shall be guilty of an offense under this section if he or she retracted the falsification in the course of the proceeding in which it was made before it became manifest that the falsification was or would be exposed and before the falsification substantially affected the proceeding.

(6) When the defendant made inconsistent statements under oath or equivalent affirmation, both having been made within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant. In such case it shall not be necessary for the prosecution to prove which statement was false but only that one or the other was false and not believed by the defendant to be true.

(7) No person shall be convicted of an offense under this section when proof of falsity rests solely upon contradiction by testimony of a single person other than the defendant.

For an oath to be "required by law" as a foundation for the crime of perjury in violation of subsection (1) of this section, a specific statute must explicitly require that an oath be administered. State v. Douglas, 222 Neb. 833, 388 N.W.2d 801 (1986).

To sustain a conviction for perjury outside a judicial proceeding, there must exist a valid statute which requires the making of a statement under oath. State v. Douglas, 222 Neb. 833, 388 N.W.2d 801 (1986).

In a prosecution for perjury, the falsity of the accused's sworn testimony cannot be established by the testimony of one witness alone, but may be established by testimony of one witness plus corroborative facts and circumstances sufficient to exclude all reasonable doubt of the guilt of the accused. State v. Mayhew, 216 Neb. 761, 346 N.W.2d 237 (1984).

In the absence of a statute imposing civil liability, the policy is to grant witnesses immunity from civil liability for damages resulting from false statements made by them, and to leave the matter of liability for perjury to the criminal law. Stolte v. Blackstone, 213 Neb. 113, 328 N.W.2d 462 (1982).

False sworn deposition testimony given for use in a pending criminal proceeding was considered to have been made in connection with an official proceeding where the statement was material to the accused's guilt or innocence; the statement could therefore form the basis for a charge of subornation of perjury. State v. Meehan, 7 Neb. App. 639, 585 N.W.2d 459 (1998).



28-915.01 False statement under oath or affirmation; penalty; applicability of section.

(1) A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, or makes a false statement in an unsworn declaration that meets the requirements of the Uniform Unsworn Foreign Declarations Act, when he or she does not believe the statement to be true, is guilty of a Class I misdemeanor if the falsification:

(a) Occurs in an official proceeding; or

(b) Is intended to mislead a public servant in performing his or her official function.

(2) A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, or makes a false statement in an unsworn declaration that meets the requirements of the Uniform Unsworn Foreign Declarations Act, when he or she does not believe the statement to be true, is guilty of a Class II misdemeanor if the statement is one which is required by law to be sworn or affirmed before a notary or other person authorized to administer oaths.

(3) Subsections (4) through (7) of section 28-915 shall apply to subsections (1) and (2) of this section.

(4) This section shall not apply to reports, statements, affidavits, or other documents made or filed pursuant to the Nebraska Political Accountability and Disclosure Act.

A person can be convicted of making a false statement under oath when making a statement based on a belief that he or she knows is false. Perjury can be proved either by two witnesses or by one witness, together with material and independently established corroborative facts sufficient to amount to the testimony of another witness. State v. McCaslin, 240 Neb. 482, 482 N.W.2d 558 (1992).



28-916 Terms, defined.

As used in sections 28-916 to 28-923, unless the context otherwise requires:

(1) Juror shall mean any person who is a member of any jury or grand jury, impaneled by any court of this state or by any public servant authorized by law to impanel a jury. The word juror also includes any person who has been drawn or summoned to attend as a prospective juror;

(2) Testimony shall mean oral or written statements, documents, or any other evidence that may be offered by or through a witness in an official proceeding; and

(3) Official proceeding shall mean a proceeding heard or which may be heard before any legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner, notary, or other person taking testimony or deposition in connection with any such proceeding.



28-916.01 Terms, defined.

As used in this section and sections 28-915, 28-915.01, and 28-919, unless the context otherwise requires:

(1) Administrative proceeding shall mean any proceeding, other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law, or in which law or regulation is particularized in application to individuals;

(2) Benefit shall mean gain or advantage, or anything regarded by the beneficiary as gain or advantage, including benefit to any other person or entity in whose welfare he or she is interested, but not an advantage promised generally to a group or class of voters as a consequence of public measures which a candidate engages to support or oppose;

(3) Government shall include any branch, subdivision, or agency of the government of the state or any locality within it;

(4) Harm shall mean loss, disadvantage, or injury, or anything so regarded by the person affected, including loss, disadvantage, or injury to any other person or entity in whose welfare he or she is interested;

(5) Pecuniary benefit shall mean benefit in the form of money, property, commercial interests, or anything else the primary significance of which is economic gain;

(6) Public servant shall mean any officer or employee of government, including legislators and judges, and any person participating as juror, advisor, consultant, or otherwise, in performing a governmental function, but the term shall not include witnesses;

(7) Official proceeding shall mean a proceeding heard or which may be heard before any legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner, notary, or other person taking testimony or deposition in connection with any such proceeding; and

(8) Statement shall mean any representation, but shall include a representation of opinion, belief, or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

A proceeding is not made official by the formality with which it is conducted; instead, its officiality depends on its purpose and the authority from which it derives. Hence, a false sworn statement made for use in a pending judicial proceeding was considered to have been made in connection with an official proceeding for purposes of subornation of perjury. State v. Meehan, 7 Neb. App. 639, 585 N.W.2d 459 (1998).



28-917 Bribery; penalty.

(1) A person commits bribery if:

(a) He offers, confers, or agrees to confer any benefit upon a public servant or peace officer with the intent to influence that public servant or peace officer to violate his public duty, or oath of office, thereby influencing the public servant's or peace officer's vote, opinion, judgment, exercise of discretion, or other action or inaction in his official capacity; or

(b) While a public servant or peace officer, he solicits, accepts, or agrees to accept any benefit upon an agreement or understanding that he will violate his public duty or oath of office by changing or amending his vote, opinion, judgment, exercise of discretion, or other action or inaction as a public servant or peace officer.

(2) It is no defense to prosecution under this section that the person sought to be influenced was not qualified to act in the desired way, whether because he had not yet assumed office, lacked jurisdiction, or for any other reason.

(3) Bribery is a Class IV felony.

This section does not repeal by implication section 49-14,101. This section prohibits anyone from conferring or offering to confer "any benefit" upon a public servant with the intent to influence that public servant's actions in his official capacity. State v. Null, 247 Neb. 192, 526 N.W.2d 220 (1995).

The crime of felony bribery is not committed unless the acts of the defendant actually influence a public servant's or peace officer's vote, opinion, judgment, exercise of discretion, or other action or inaction in his or her official capacity. State v. Kao, 3 Neb. App. 727, 531 N.W.2d 555 (1995).



28-918 Bribery of a witness; penalty; witness receiving bribe; penalty.

(1) A person commits bribery of a witness if he offers, confers, or agrees to confer any benefit upon a witness or a person he believes is about to be called as a witness in any official proceeding with intent to:

(a) Influence him to testify falsely or unlawfully withhold any testimony; or

(b) Induce him to avoid legal process summoning him to testify; or

(c) Induce him to absent himself from an official proceeding to which he has been legally summoned.

(2) Bribery of a witness is a Class IV felony.

(3) A person who is a witness or has been called as a witness in any official proceeding commits a Class IV felony if he accepts or agrees to accept any benefit from any other person for the purposes set forth in subsection (1) of this section.



28-919 Tampering with witness or informant; jury tampering; penalty.

(1) A person commits the offense of tampering with a witness or informant if, believing that an official proceeding or investigation of a criminal or civil matter is pending or about to be instituted, he or she attempts to induce or otherwise cause a witness or informant to:

(a) Testify or inform falsely;

(b) Withhold any testimony, information, document, or thing;

(c) Elude legal process summoning him or her to testify or supply evidence; or

(d) Absent himself or herself from any proceeding or investigation to which he or she has been legally summoned.

(2) A person commits the offense of jury tampering if, with intent to influence a juror's vote, opinion, decision, or other action in a case, he or she attempts directly or indirectly to communicate with a juror other than as a part of the proceedings in the trial of the case.

(3) Tampering with witnesses or informants is a Class IV felony. Jury tampering is a Class IV felony.

Sufficient evidence was presented from which a jury could conclude beyond a reasonable doubt that the defendant intended to persuade the victim, who is also the witness, to withhold any further information concerning the rape she had reported. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

A person who has knowledge of a relevant fact or occurrence sufficient to testify in respect to it is a witness for the purpose of this section, even if such knowledge is not firsthand. State v. Cisneros, 248 Neb. 372, 535 N.W.2d 703 (1995).

A witness, for purposes of this provision, is one who has knowledge of a relevant fact or occurrence sufficient to testify in respect to it. State v. McCoy, 227 Neb. 494, 418 N.W.2d 250 (1988).



28-920 Bribery of a juror; penalty; juror receiving bribe; penalty.

(1) A person commits bribery of a juror if he offers, confers, or agrees to confer any benefit upon a juror with intent to influence the juror's vote, opinion, decision, or other action as a juror.

(2) Bribery of a juror is a Class IV felony.

(3) A juror commits a Class IV felony if he accepts or agrees to accept any benefit from another person for the purpose of influencing his vote, opinion, decision, or other action as a juror.



28-921 Repealed. Laws 1994, LB 906, § 2.



28-922 Tampering with physical evidence; penalty; physical evidence, defined.

(1) A person commits the offense of tampering with physical evidence if, believing that an official proceeding is pending or about to be instituted and acting without legal right or authority, he:

(a) Destroys, mutilates, conceals, removes, or alters physical evidence with the intent to impair its verity or availability in the pending or prospective official proceeding; or

(b) Knowingly makes, presents, or offers any false physical evidence with intent that it be introduced in the pending or prospective official proceeding.

(2) Physical evidence, as used in this section, shall mean any article, object, document, record, or other thing of physical substance.

(3) Tampering with physical evidence is a Class IV felony.

The crime of tampering with physical evidence, as defined by subdivision (1)(a) of this section, does not include mere abandonment of physical evidence in the presence of law enforcement. State v. Lasu, 278 Neb. 180, 768 N.W.2d 447 (2009).

To conceal or remove physical evidence, within the meaning of subdivision (1)(a) of this section, is to act in a way that will prevent it from being disclosed or recognized. State v. Lasu, 278 Neb. 180, 768 N.W.2d 447 (2009).



28-923 Simulating legal process; penalty.

(1) A person commits the offense of simulating legal process if he sends, delivers, or mails or in any manner shall cause to be sent, delivered, or mailed, any paper or document simulating or intended to simulate a summons, complaint, writ, or other court process of any kind, to any person, firm, company, or corporation, for the purpose and intent of forcing payment of any alleged claim, debt, or legal obligation.

(2) Simulating legal process is a Class III misdemeanor.



28-924 Official misconduct; penalty.

(1) A public servant commits official misconduct if he knowingly violates any statute or lawfully adopted rule or regulation relating to his official duties.

(2) Official misconduct is a Class II misdemeanor.

Failure by a county attorney to reside in the county he or she holds office in is not official misconduct. Hynes v. Hogan, 251 Neb. 404, 558 N.W.2d 35 (1997).



28-925 Misuse of official information; penalty.

(1) Any public servant, in contemplation of official action by himself or by a governmental unit with which he is associated, or in reliance on information to which he has access in his official capacity and which has not been made public, commits misuse of official information if he:

(a) Acquires pecuniary interest in any property, transaction, or enterprise which may be affected by such information or official action; or

(b) Speculates or wagers on the basis of such information or official action; or

(c) Aids, advises, or encourages another to do any of the foregoing with intent to confer on any person a special pecuniary benefit.

(2) Misuse of official information is a Class III misdemeanor.



28-926 Oppression under color of office; penalty.

(1) Any public servant or peace officer who, by color of or in the execution of his office, shall designedly, willfully, or corruptly injure, deceive, harm, or oppress any person, or shall attempt to injure, deceive, harm, or oppress any person, commits oppression under color of office, and shall be answerable to the party so injured, deceived, or harmed or oppressed in treble damages.

(2) Oppression under color of office is a Class II misdemeanor.

This section is penal in nature and makes no provision for plaintiff to elect between actual and treble damages. An action pursuant to this section is one "upon a statute for a penalty" and is subject to the 1-year statute of limitations of section 25-208. LaBenz Trucking v. Snyder, 246 Neb. 468, 519 N.W.2d 259 (1994).

Because this section is a criminal statute, a prosecution and conviction of public servants for the crime of oppression under color of office is necessary before any damages or penalties will be assessed. Cole v. Wilson, 11 Neb. App. 837, 661 N.W.2d 706 (2003).

This section is purely criminal in nature and does not provide for an independent civil remedy. Cole v. Wilson, 11 Neb. App. 837, 661 N.W.2d 706 (2003).

Treble damages under this section would not be payable to the individual who was oppressed. Cole v. Wilson, 11 Neb. App. 837, 661 N.W.2d 706 (2003).



28-927 Neglecting to serve a warrant; penalty; forfeiture of office.

(1) When any warrant legally issued by any magistrate in this state in any criminal case shall be delivered into the hands of any sheriff or other officer to be executed, whose duty it shall be to execute such warrant, it is hereby made the duty of such sheriff or other officer to serve the same immediately, and if such sheriff or other officer shall neglect or delay to serve any such warrant, delivered to him or her as aforesaid, when in his or her power to serve the same, either alone or by calling upon assistance according to law, he or she commits the offense of neglecting to serve a warrant.

(2) Neglecting to serve a warrant is a Class II misdemeanor if the offense charged for which the warrant was issued is a felony.

(3) Neglecting to serve a warrant is a Class III misdemeanor if the offense charged for which the warrant was issued is a misdemeanor.

(4) Any sheriff or other officer who is convicted under this section shall immediately forfeit his or her office.



28-928 Mutilating a flag; penalty; flag, defined.

(1) A person commits the offense of mutilating a flag if such person intentionally casts contempt or ridicule upon a flag by mutilating, defacing, defiling, burning, or trampling upon such flag.

(2) Flag as used in this section shall mean any flag, ensign, banner, standard, colors, or replica or representation thereof which is an official or commonly recognized symbol of the United States or the State of Nebraska.

(3) Mutilation of a flag is a Class III misdemeanor.



28-929 Assault on an officer, emergency responder, certain employees, or a health care professional in the first degree; penalty.

(1) A person commits the offense of assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the first degree if:

(a) He or she intentionally or knowingly causes serious bodily injury:

(i) To a peace officer, a probation officer, a firefighter, an out-of-hospital emergency care provider, or an employee of the Department of Correctional Services;

(ii) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(iii) To a health care professional; and

(b) The offense is committed while such officer, firefighter, out-of-hospital emergency care provider, or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the first degree shall be a Class ID felony.



28-929.01 Assault on out-of-hospital emergency care provider or a health care professional; terms, defined.

For purposes of sections 28-929, 28-929.02, 28-930, 28-931, and 28-931.01:

(1) Health care professional means a physician or other health care practitioner who is licensed, certified, or registered to perform specified health services consistent with state law who practices at a hospital or a health clinic;

(2) Health clinic has the definition found in section 71-416;

(3) Hospital has the definition found in section 71-419; and

(4) Out-of-hospital emergency care provider means (a) an emergency medical responder; (b) an emergency medical technician; (c) an advanced emergency medical technician; or (d) a paramedic, as those persons are licensed and classified under the Emergency Medical Services Practice Act.



28-929.02 Assault on a health care professional; hospital and health clinic; sign required.

Every hospital and health clinic shall display at all times in a prominent place a printed sign with a minimum height of twenty inches and a minimum width of fourteen inches, with each letter to be a minimum of one-fourth inch in height, which shall read as follows:

WARNING: ASSAULTING A HEALTH CARE PROFESSIONAL WHO IS ENGAGED IN THE PERFORMANCE OF HIS OR HER OFFICIAL DUTIES IS A FELONY.



28-930 Assault on an officer, emergency responder, certain employees, or a health care professional in the second degree; penalty.

(1) A person commits the offense of assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the second degree if:

(a) He or she:

(i) Intentionally or knowingly causes bodily injury with a dangerous instrument:

(A) To a peace officer, a probation officer, a firefighter, an out-of-hospital emergency care provider, or an employee of the Department of Correctional Services;

(B) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(C) To a health care professional; or

(ii) Recklessly causes bodily injury with a dangerous instrument:

(A) To a peace officer, a probation officer, a firefighter, an out-of-hospital emergency care provider, or an employee of the Department of Correctional Services;

(B) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(C) To a health care professional; and

(b) The offense is committed while such officer, firefighter, out-of-hospital emergency care provider, or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the second degree shall be a Class II felony.

In determining whether an off-duty officer working in a secondary employment capacity is performing official duties within the meaning of this section, one should examine the nature of the acts the officer is performing at the time of the incident as well as the circumstances surrounding those acts and the secondary employment. State v. Wilen, 4 Neb. App. 132, 539 N.W.2d 650 (1995).

There is no crime in this state for attempted reckless assault on a peace officer in the second degree. State v. Hemmer, 3 Neb. App. 769, 531 N.W.2d 559 (1995).



28-931 Assault on an officer, emergency responder, certain employees, or a health care professional in the third degree; penalty.

(1) A person commits the offense of assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the third degree if:

(a) He or she intentionally, knowingly, or recklessly causes bodily injury:

(i) To a peace officer, a probation officer, a firefighter, an out-of-hospital emergency care provider, or an employee of the Department of Correctional Services;

(ii) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(iii) To a health care professional; and

(b) The offense is committed while such officer, firefighter, out-of-hospital emergency care provider, or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the third degree shall be a Class IIIA felony.

The status of the victim under this section is an element of the crime and is not a subsequent offense penalty enhancement. State v. Taylor, 262 Neb. 639, 634 N.W.2d 744 (2001).

In prosecutions for assaulting a peace officer, obstructing a peace officer, or resisting arrest, a trial court must instruct the jury on the issue of self-defense when there is any evidence adduced which raises a legally cognizable claim that the peace officer used unreasonable force in making the arrest. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

For purposes of this section, the State must prove that the victim assaulted was a peace officer engaged in the performance of his or her official duties, but is not required to prove that the defendant was so aware. State v. Cebuhar, 252 Neb. 796, 567 N.W.2d 129 (1997).

Evidence that defendant hit a police officer with his right forearm and poked the officer in the eye when the officer attempted to prevent defendant from leaving an interviewing room while under arrest was sufficient to sustain the jury's guilty verdicts. Proof that the officer sustained bruises or other visible injuries is not required to prove third degree assault on an officer under this section. State v. Green, 240 Neb. 639, 483 N.W.2d 748 (1992).

A deputy sheriff is a peace officer. Assault on a peace officer in the third degree is committed when an on-duty deputy sheriff is slapped, and the deputy sheriff suffers physical pain. State v. Melton, 239 Neb. 576, 477 N.W.2d 154 (1991).

A police officer is a peace officer for purposes of this section. State v. Fly, 236 Neb. 408, 461 N.W.2d 421 (1990).

Jury properly advised that only reasonably necessary force may be used when making an arrest and that a person attacked so as to cause fear of bodily injury may use reasonable necessary force in defense. State v. Wallace, 223 Neb. 465, 390 N.W.2d 530 (1986).

An employee of the Douglas County Board of Corrections is considered a jailer and, therefore, a peace officer for the purposes of this section. State v. Parks, 8 Neb. App. 491, 596 N.W.2d 712 (1999).



28-931.01 Assault on an officer, emergency responder, certain employees, or a health care professional using a motor vehicle; penalty.

(1) A person commits the offense of assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional using a motor vehicle if:

(a) By using a motor vehicle to run over or to strike an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional or by using a motor vehicle to collide with an officer's, an emergency responder's, a state correctional employee's, a Department of Health and Human Services employee's, or a health care professional's motor vehicle, he or she intentionally and knowingly causes bodily injury:

(i) To a peace officer, a probation officer, a firefighter, an out-of-hospital emergency care provider, or an employee of the Department of Correctional Services;

(ii) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(iii) To a health care professional; and

(b) The offense is committed while such officer, firefighter, out-of-hospital emergency care provider, or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional using a motor vehicle shall be a Class IIIA felony.



28-932 Confined person; person in legal custody of Department of Correctional Services; dangerous sex offender; assault; penalty; sentence.

(1) Any person (a)(i) who is legally confined in a jail or an adult correctional or penal institution, (ii) who is otherwise in legal custody of the Department of Correctional Services, or (iii) who is committed as a dangerous sex offender under the Sex Offender Commitment Act and (b) who intentionally, knowingly, or recklessly causes bodily injury to another person shall be guilty of a Class IIIA felony, except that if a deadly or dangerous weapon is used to commit such assault, he or she shall be guilty of a Class IIA felony.

(2) Sentences imposed under subsection (1) of this section shall be consecutive to any sentence or sentences imposed for violations committed prior to the violation of subsection (1) of this section and shall not include any credit for time spent in custody prior to sentencing unless the time in custody is solely related to the offense for which the sentence is being imposed under this section.

Before there can be a violation of this section, a bodily injury must occur to another person that is proximately caused by an intentional, knowing, or reckless overt act of a legally confined person or the legally confined person's accomplice. State v. Auman, 232 Neb. 341, 440 N.W.2d 254 (1989).

This section primarily prohibits a lawfully confined person from injuring another person by intentionally, knowingly, or recklessly committing a battery upon the other person. State v. Auman, 232 Neb. 341, 440 N.W.2d 254 (1989).

Third degree assault is a lesser-included offense of assault by a confined person, because the elements of the two offenses are identical, except that the greater offense, assault by a confined person, requires the assault to be committed by someone who is legally confined. State v. McKay, 15 Neb. App. 169, 723 N.W.2d 644 (2006).

To prove legal confinement under this section, the State is required to prove only that the defendant was technically in the custody of law enforcement, not that the defendant was substantively confined in a lawful manner. State v. McKay, 15 Neb. App. 169, 723 N.W.2d 644 (2006).



28-933 Confined person; person in legal custody of Department of Correctional Services; dangerous sex offender; offenses against another person; penalty; sentence.

(1) Any person (a)(i) who is legally confined in a jail or an adult correctional or penal institution, (ii) who is otherwise in legal custody of the Department of Correctional Services, or (iii) who is committed as a dangerous sex offender under the Sex Offender Commitment Act and (b) who commits (i) assault in the first, second, or third degree as defined in sections 28-308 to 28-310, (ii) terroristic threats as defined in section 28-311.01, (iii) kidnapping as defined in section 28-313, or (iv) false imprisonment in the first or second degree as defined in sections 28-314 and 28-315, against any person for the purpose of compelling or inducing the performance of any act by such person or any other person shall be guilty of a Class II felony.

(2) Sentences imposed under subsection (1) of this section shall be served consecutive to any sentence or sentences imposed for violations committed prior to the violation of subsection (1) of this section and shall not include any credit for time spent in custody prior to sentencing unless the time in custody is solely related to the offense for which the sentence is being imposed under this section.



28-934 Assault with a bodily fluid against a public safety officer; penalty; order to collect evidence.

(1) Any person who knowingly and intentionally strikes any public safety officer with any bodily fluid is guilty of assault with a bodily fluid against a public safety officer.

(2) Except as provided in subsection (3) of this section, assault with a bodily fluid against a public safety officer is a Class I misdemeanor.

(3) Assault with a bodily fluid against a public safety officer is a Class IIIA felony if the person committing the offense strikes with a bodily fluid the eyes, mouth, or skin of a public safety officer and knew the source of the bodily fluid was infected with the human immunodeficiency virus, hepatitis B, or hepatitis C at the time the offense was committed.

(4) Upon a showing of probable cause by affidavit to a judge of this state that an offense as defined in subsection (1) of this section has been committed and that identifies the probable source of the bodily fluid or bodily fluids used to commit the offense, the judge shall grant an order or issue a search warrant authorizing the collection of any evidence, including any bodily fluid or medical records or the performance of any medical or scientific testing or analysis, that may assist with the determination of whether or not the person committing the offense or the person from whom the person committing the offense obtained the bodily fluid or bodily fluids is infected with the human immunodeficiency virus, hepatitis B, or hepatitis C.

(5) As used in this section:

(a) Bodily fluid means any naturally produced secretion or waste product generated by the human body and shall include, but not be limited to, any quantity of human blood, urine, saliva, mucus, vomitus, seminal fluid, or feces; and

(b) Public safety officer includes any of the following persons who are engaged in the performance of their official duties at the time of the offense: A peace officer; a probation officer; a firefighter; an out-of-hospital emergency care provider as defined in section 28-929.01; an employee of a county, city, or village jail; an employee of the Department of Correctional Services; an employee of the secure youth confinement facility operated by the Department of Correctional Services, if the person committing the offense is committed to such facility; an employee of the Youth Rehabilitation and Treatment Center-Geneva or the Youth Rehabilitation and Treatment Center-Kearney; or an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act.



28-935 Fraudulently filing a financing statement, lien, or document; penalty.

(1) A person commits the offense of fraudulently filing a financing statement, lien, or document if the person directly, or through an intermediary, submits for filing or recording in the public record, as defined in section 28-911:

(a) Any document purporting to create a nonconsensual common-law lien, as defined in section 52-1901, knowing or having reason to know that the lien is a nonconsensual common-law lien;

(b) A financing statement pursuant to article 9, Uniform Commercial Code, knowing or having reason to know that the financing statement is not based on a bona fide security agreement or was not authorized or authenticated by the alleged debtor identified in the financing statement or an authorized representative of the alleged debtor; or

(c) Any document filed in an attempt to harass an entity, individual, or public official or obstruct a government operation or judicial proceeding, knowing or having reason to know such document contained false information.

(2) Fraudulently filing a financing statement, lien, or document is a Class IV felony.

(3) Lack of belief in the jurisdiction or authority of the state or of the government of the United States is no defense to prosecution under this section.



28-1001 Repealed. Laws 1990, LB 50, § 13.



28-1002 Repealed. Laws 1990, LB 50, § 13.



28-1003 Transferred to section 28-1010.



28-1004 Terms, defined.

As used in this section and section 28-1005, unless the context otherwise requires:

(1) Bearbaiting shall mean the pitting of any animal against a bear;

(2) Cockfighting shall mean the pitting of a fowl against another fowl;

(3) Dogfighting shall mean the pitting of a dog against another dog; and

(4) Pitting shall mean bringing animals together in combat.



28-1005 Dogfighting, cockfighting, bearbaiting, or pitting an animal against another; prohibited acts; penalty.

(1) No person shall knowingly:

(a) Promote, engage in, or be employed at dogfighting, cockfighting, bearbaiting, or pitting an animal against another;

(b) Receive money for the admission of another person to a place kept for such purpose;

(c) Own, use, train, sell, or possess an animal for such purpose; or

(d) Permit any act as described in this subsection to occur on any premises owned or controlled by him or her.

(2) Any person violating subsection (1) of this section shall be guilty of a Class IIIA felony and shall also be subject to section 28-1019.

(3) No person shall knowingly and willingly be present at and witness as a spectator dogfighting, cockfighting, bearbaiting, or the pitting of an animal against another as prohibited in subsection (1) of this section. Any person who violates any provision of this subsection shall be guilty of a Class IIIA felony and shall also be subject to section 28-1019.



28-1005.01 Ownership or possession of animal fighting paraphernalia; penalty.

(1) No person shall knowingly or intentionally own or possess animal fighting paraphernalia with the intent to commit a violation of section 28-1005.

(2)(a) For purposes of this section, except as provided in subdivision (b) of this subsection, animal fighting paraphernalia means equipment, products, and materials of any kind that are used, intended for use, or designed for use in the training, preparation, conditioning, or furtherance of the pitting of an animal against another as defined in section 28-1004. Animal fighting paraphernalia includes, but is not limited to, the following:

(i) A breaking stick, which means a device designed for insertion behind the molars of a dog for the purpose of breaking the dog's grip on another animal or object;

(ii) A cat mill, which means a device that rotates around a central support with one arm designed to secure a dog and one arm designed to secure a cat, rabbit, or other small animal beyond the grasp of the dog;

(iii) A treadmill, which means an exercise device consisting of an endless belt on which the animal walks or runs without changing place;

(iv) A fighting pit, which means a walled area designed to contain an animal fight;

(v) A springpole, which means a biting surface attached to a stretchable device, suspended at a height sufficient to prevent a dog from reaching the biting surface while touching the ground;

(vi) A heel, which means any edged or pointed instrument designed to be attached to the leg of a fowl;

(vii) A boxing glove or muff, which means a fitted protective covering for the spurs of a fowl; and

(viii) Any other instrument commonly used in the furtherance of pitting an animal against another.

(b) Animal fighting paraphernalia does not include equipment, products, or materials of any kind used by a veterinarian licensed to practice veterinary medicine and surgery in this state.

(3) Any person violating subsection (1) of this section is guilty of a Class I misdemeanor and may also be subject to section 28-1019.



28-1006 Investigation; arrest; seizure of property; reimbursement of expenses.

(1) It shall be the duty of the sheriff, a police officer, or the Nebraska State Patrol to make prompt investigation of and arrest for any violation of section 28-1005 or 28-1005.01.

(2) Any equipment, device, or other property or things involved in any violation of section 28-1005 or 28-1005.01 shall be subject to seizure, and disposition may be made in accordance with the method of disposition directed for contraband in sections 29-818 and 29-820.

(3) Any animal involved in any violation of section 28-1005 or 28-1005.01 shall be subject to seizure. Distribution or disposition shall be made as provided in section 28-1012.01 and in such manner as the court may direct. The court may give preference to adoption alternatives through humane societies or comparable institutions and to the protection of such animal's welfare. For a humane society or comparable institution to be considered as an adoption alternative under this subsection, it must first be licensed by the Department of Agriculture as having passed the inspection requirements in the Commercial Dog and Cat Operator Inspection Act and paid the fee for inspection under the act. The court may prohibit an adopting or purchasing party from selling such animal for a period not to exceed one year.

(4) In addition to any other sentence given for a violation of section 28-1005 or 28-1005.01, the sentencing court may order the defendant to reimburse a public or private agency for expenses incurred in conjunction with the care, impoundment, or disposal, including adoption, of an animal involved in the violation of section 28-1005 or 28-1005.01. Whenever the court believes that such reimbursement may be a proper sentence or the prosecuting attorney requests, the court shall order that the presentence investigation report include documentation regarding the nature and amount of the expenses incurred. The court may order that reimbursement be made immediately, in specified installments, or within a specified period of time, not to exceed five years after the date of judgment.



28-1007 Sections, how construed.

Sections 28-1004 to 28-1006 shall not be construed to amend or in any manner change the authority of the Game and Parks Commission under the Game Law, to prohibit any conduct authorized or permitted in the Game Law, or to prohibit the training of animals for any purpose not prohibited by law.



28-1008 Terms, defined.

For purposes of sections 28-1008 to 28-1017, 28-1019, and 28-1020:

(1) Abandon means to leave any animal in one's care, whether as owner or custodian, for any length of time without making effective provision for its food, water, or other care as is reasonably necessary for the animal's health;

(2) Animal means any vertebrate member of the animal kingdom. Animal does not include an uncaptured wild creature or a livestock animal as defined in section 54-902;

(3) Cruelly mistreat means to knowingly and intentionally kill, maim, disfigure, torture, beat, mutilate, burn, scald, or otherwise inflict harm upon any animal;

(4) Cruelly neglect means to fail to provide any animal in one's care, whether as owner or custodian, with food, water, or other care as is reasonably necessary for the animal's health;

(5) Humane killing means the destruction of an animal by a method which causes the animal a minimum of pain and suffering;

(6) Law enforcement officer means any member of the Nebraska State Patrol, any county or deputy sheriff, any member of the police force of any city or village, or any other public official authorized by a city or village to enforce state or local animal control laws, rules, regulations, or ordinances. Law enforcement officer also includes a special investigator appointed as a deputy state sheriff as authorized pursuant to section 81-201 while acting within the authority of the Director of Agriculture under the Commercial Dog and Cat Operator Inspection Act;

(7) Mutilation means intentionally causing permanent injury, disfigurement, degradation of function, incapacitation, or imperfection to an animal. Mutilation does not include conduct performed by a veterinarian licensed to practice veterinary medicine and surgery in this state or conduct that conforms to accepted veterinary practices;

(8) Owner or custodian means any person owning, keeping, possessing, harboring, or knowingly permitting an animal to remain on or about any premises owned or occupied by such person;

(9) Police animal means a horse or dog owned or controlled by the State of Nebraska or any county, city, or village for the purpose of assisting a law enforcement officer in the performance of his or her official enforcement duties;

(10) Repeated beating means intentional successive strikes to an animal by a person resulting in serious bodily injury or death to the animal;

(11) Serious injury or illness includes any injury or illness to any animal which creates a substantial risk of death or which causes broken bones, prolonged impairment of health, or prolonged loss or impairment of the function of any bodily organ; and

(12) Torture means intentionally subjecting an animal to extreme pain, suffering, or agony. Torture does not include conduct performed by a veterinarian licensed to practice veterinary medicine and surgery in this state or conduct that conforms to accepted veterinary practices.



28-1009 Abandonment; cruel neglect; harassment of a police animal; penalty.

(1) A person who intentionally, knowingly, or recklessly abandons or cruelly neglects an animal is guilty of a Class I misdemeanor unless the abandonment or cruel neglect results in serious injury or illness or death of the animal, in which case it is a Class IV felony.

(2)(a) Except as provided in subdivision (b) of this subsection, a person who cruelly mistreats an animal is guilty of a Class I misdemeanor for the first offense and a Class IIIA felony for any subsequent offense.

(b) A person who cruelly mistreats an animal is guilty of a Class IIIA felony if such cruel mistreatment involves the knowing and intentional torture, repeated beating, or mutilation of the animal.

(3) A person commits harassment of a police animal if he or she knowingly and intentionally teases or harasses a police animal in order to distract, agitate, or harm the police animal for the purpose of preventing such animal from performing its legitimate official duties. Harassment of a police animal is a Class IV misdemeanor unless the harassment is the proximate cause of the death of the police animal, in which case it is a Class IIIA felony.

(4) A person convicted of a Class I misdemeanor under this section may also be subject to section 28-1019. A person convicted of a Class IIIA felony under this section shall also be subject to section 28-1019.

Under section 28-1019, if a person is convicted of a Class IV felony under this section, the sentencing court shall order such person not to own, possess, or reside with any animal for at least 5 years and no more than 15 years after the date of conviction. State v. Meduna, 18 Neb. App. 818, 794 N.W.2d 160 (2011).

Under subsection (1) of this section, a person who intentionally, knowingly, or recklessly abandons or cruelly neglects an animal is guilty of a Class I misdemeanor, unless the abandonment or cruel neglect results in serious injury or illness or death of the animal, in which case it is a Class IV felony. State v. Meduna, 18 Neb. App. 818, 794 N.W.2d 160 (2011).



28-1009.01 Violence on a service animal; interference with a service animal; penalty.

(1) A person commits the offense of violence on a service animal when he or she (a) intentionally injures, harasses, or threatens to injure or harass or (b) attempts to intentionally injure, harass, or threaten an animal that he or she knows or has reason to believe is a service animal for a blind or visually impaired person, a deaf or hearing-impaired person, or a physically limited person.

(2) A person commits the offense of interference with a service animal when he or she (a) intentionally impedes, interferes, or threatens to impede or interfere or (b) attempts to intentionally impede, interfere, or threaten to impede or interfere with an animal that he or she knows or has reason to believe is a service animal for a blind or visually impaired person, a deaf or hearing-impaired person, or a physically limited person.

(3) Evidence that the defendant initiated or continued conduct toward an animal as described in subsection (1) or (2) of this section after being requested to avoid or discontinue such conduct by the blind, visually impaired, deaf, hearing-impaired, or physically limited person being served or assisted by the animal shall create a rebuttable presumption that the conduct of the defendant was initiated or continued intentionally.

(4) For purposes of this section:

(a) Blind person means a person with totally impaired vision or with vision, with or without correction, which is so severely impaired that the primary means of receiving information is through other sensory input, including, but not limited to, braille, mechanical reproduction, synthesized speech, or readers;

(b) Deaf person means a person with totally impaired hearing or with hearing, with or without amplification, which is so severely impaired that the primary means of receiving spoken language is through other sensory input, including, but not limited to, lip reading, sign language, finger spelling, or reading;

(c) Hearing-impaired person means a person who is unable to hear air conduction thresholds at an average of forty decibels or greater in the person's better ear;

(d) Physically limited person means a person having limited ambulatory abilities, including, but not limited to, having a permanent impairment or condition that requires the person to use a wheelchair or to walk with difficulty or insecurity to the extent that the person is insecure or exposed to danger; and

(e) Visually impaired person means a person having a visual acuity of 20/200 or less in the person's better eye with correction or having a limitation to the person's field of vision so that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees.

(5) Violence on a service animal or interference with a service animal is a Class III misdemeanor.



28-1009.02 Repealed. Laws 2010, LB 865, § 17.



28-1009.03 Repealed. Laws 2010, LB 865, § 17.



28-1010 Indecency with an animal; penalty.

A person commits indecency with an animal when such person subjects an animal to sexual penetration as defined in section 28-318. Indecency with an animal is a Class III misdemeanor. A person convicted under this section may also be subject to section 28-1019.



28-1011 Violations; liability for expenses.

(1) In addition to any other sentence given for a violation of section 28-1009 or 28-1010, the sentencing court may order the defendant to reimburse a public or private agency for any unreimbursed expenses incurred in conjunction with the care, impoundment, seizure, or disposal of an animal involved in the violation of such section. Whenever the court believes that such reimbursement may be a proper sentence or the prosecuting attorney requests, the court shall order that the presentence investigation report include documentation regarding the nature and amount of the expenses incurred. The court may order that reimbursement be made immediately, in specified installments, or within a specified period of time, not to exceed five years after the date of judgment.

(2) Even if reimbursement for expenses is not ordered under subsection (1) of this section, the defendant shall be liable for all unreimbursed expenses incurred by a public or private agency in conjunction with the care, impoundment, seizure, or disposal of an animal. The expenses shall be a lien upon the animal.



28-1012 Law enforcement officer; powers; immunity; seizure; court powers.

(1) A law enforcement officer who has reason to believe that an animal has been abandoned or is being cruelly neglected or cruelly mistreated may seek a warrant authorizing entry upon private property to inspect, care for, or impound the animal.

(2) A law enforcement officer who has reason to believe that an animal has been abandoned or is being cruelly neglected or cruelly mistreated may issue a citation to the owner or custodian as prescribed in sections 29-422 to 29-429.

(3) Any equipment, device, or other property or things involved in a violation of section 28-1009 or 28-1010 shall be subject to seizure, and distribution or disposition may be made in such manner as the court may direct. Any animal involved in a violation of section 28-1009 or 28-1010 shall be subject to seizure. Distribution or disposition shall be made under section 28-1012.01 as the court may direct.

(4) Any law enforcement officer acting under this section shall not be liable for damage to property if such damage is not the result of the officer's negligence.



28-1012.01 Animal seized; court powers; county attorney; duties; hearing; notice; animal abandoned or cruelly neglected or mistreated; bond or other security; appeal; section, how construed.

(1) Any animal seized under a search warrant or validly seized without a warrant may be kept on the property of the owner or custodian by the law enforcement officer seizing the animal. When a criminal complaint has been filed in connection with a seized animal, the court in which such complaint was filed shall have exclusive jurisdiction for disposition of the animal and to determine any rights therein, including questions respecting the title, possession, control, and disposition thereof as provided in this section.

(2) Within seven days after the date an animal has been seized pursuant to section 28-1006 or 28-1012, the county attorney of the county where the animal was seized shall file an application with the court having appropriate jurisdiction for a hearing to determine the disposition and the cost for the care of the animal. Notice of such hearing shall be given to the owner or custodian from whom such animal was seized and to any holder of a lien or security interest of record in such animal specifying the date, time, and place of such hearing. Such notice shall be served by personal or residential service or by certified mail. If such notice cannot be served by such methods, service may be made by publication in the county where such animal was seized. Such publication shall be made after application and order of the court. The hearing shall be held as soon as practicable and not more than ten business days after the date of application for the hearing unless otherwise determined and ordered by the court.

(3) If the court finds that probable cause exists that an animal has been abandoned or cruelly neglected or mistreated, the court may:

(a) Order immediate forfeiture of the animal to the agency that took custody of the animal and authorize appropriate disposition of the animal including adoption, donation to a suitable shelter, humane destruction, or any other manner of disposition approved by the court. The court may consider adoption alternatives through humane societies or comparable institutions and the protection of such animal's welfare. For a humane society or comparable institution to be considered as an adoption alternative under this subsection, it must first be licensed by the Department of Agriculture as having passed the inspection requirements in the Commercial Dog and Cat Operator Inspection Act and paid the fee for inspection under the act. The court may prohibit an adopting or purchasing party from selling such animal for a period not to exceed one year;

(b) Issue an order to the owner or custodian setting forth the conditions under which custody of the animal shall be returned to the owner or custodian from whom the animal was seized or to any other person claiming an interest in the animal. Such order may include any management actions deemed necessary and prudent by the court, including reducing the number of animals harbored or owned by the owner or custodian by humane destruction or forfeiture and securing necessary care, including veterinary care, sufficient for the maintenance of any remaining animals; or

(c) Order the owner or custodian from whom the animal was seized to post a bond or other security or to otherwise order payment in an amount that is sufficient to reimburse all reasonable expenses, as determined by the court, for the care of the animal including veterinary care incurred by the agency from the date of seizure and necessitated by the possession of the animal. Payments shall be for a succeeding thirty-day period with the first payment due on or before the tenth day following the hearing. Payments for each subsequent thirty-day period, if any, shall be due on or before the tenth day of such period. The bond or security shall be placed with, or payments ordered under this subdivision shall be paid to, the agency that took custody of the animal. The agency shall provide an accounting of expenses to the court when the animal is no longer in the custody of the agency or upon request by the court. The county attorney of the county where the animal was seized may apply to the court for a subsequent hearing under this section at any time. The hearing shall be held as soon as practicable and not more than ten business days after the date of application for the hearing unless otherwise determined and ordered by the court. When all expenses covered by the bond or security are exhausted and subsequent bond or security has not been posted, or if a person becomes delinquent in his or her payments for the expenses of the animal, the animal shall be forfeited to the agency.

(4) If custody of an animal is returned to the owner or custodian prior to seizure, any proceeds of a bond or security or any payment or portion of payment ordered under this section not used for the care of the animal during the time the animal was held by the agency shall be returned to the owner or custodian.

(5) Nothing in this section shall prevent the humane destruction of a seized animal at any time as determined necessary by a licensed veterinarian or as authorized by court order.

(6) An appeal may be filed within ten days after a hearing held under this section. Any person filing an appeal shall post a bond or security sufficient to pay reasonable costs of care of the animal for thirty days. Such bond or surety shall be required for each succeeding thirty-day period until the appeal is final.

(7) If the owner or custodian from whom the animal was seized is found not guilty in an associated criminal proceeding, all funds paid for the expenses of the animal remaining after the actual expenses incurred by the agency have been paid shall be returned to the owner or custodian.

(8) This section shall not preempt any ordinance of a city of the metropolitan or primary class.



28-1013 Sections; exemptions.

Sections 28-1008 to 28-1017 and 28-1019 shall not apply to:

(1) Care or treatment of an animal or other conduct by a veterinarian or veterinary technician licensed under the Veterinary Medicine and Surgery Practice Act that occurs within the scope of his or her employment, that occurs while acting in his or her professional capacity, or that conforms to commonly accepted veterinary practices;

(2) Commonly accepted care or treatment of a police animal by a law enforcement officer in the normal course of his or her duties;

(3) Research activity carried on by any research facility currently meeting the standards of the federal Animal Welfare Act, 7 U.S.C. 2131 et seq., as such act existed on January 1, 2010;

(4) Commonly accepted practices of hunting, fishing, or trapping;

(5) Humane killing of an animal by the owner or by his or her agent or a veterinarian upon the owner's request;

(6) Use of reasonable force against an animal, other than a police animal, which is working, including killing, capture, or restraint, if the animal is outside the owned or rented property of its owner or custodian and is injuring or posing an immediate threat to any person or other animal;

(7) Killing of house or garden pests; and

(8) Commonly accepted animal training practices.



28-1013.01 Repealed. Laws 2010, LB 865, § 17.



28-1013.02 Repealed. Laws 2010, LB 865, § 17.



28-1014 Local regulation; authorized.

Any city, village, or county may adopt and promulgate rules, regulations, and ordinances which are not inconsistent with the provisions of sections 28-1008 to 28-1017, 28-1019, and 28-1020 for the protection of the public, public health, and animals within its jurisdiction.



28-1015 Ownership by child; applicability of penalties.

When an animal is owned by a minor child, the parent of such minor child with whom the child resides or legal guardian with whom the child resides shall be subject to the penalties provided under sections 28-1008 to 28-1017, 28-1019, and 28-1020 if the animal is abandoned or cruelly neglected.



28-1016 Game and Parks Commission; Game Law; sections, how construed.

Nothing in sections 28-1008 to 28-1017, 28-1019, and 28-1020 shall be construed as amending or changing the authority of the Game and Parks Commission as established in the Game Law or to prohibit any conduct authorized or permitted by such law.



28-1017 Animal abandonment, cruel neglect, or cruel mistreatment; report required by certain employees; violation; penalty.

(1) For purposes of this section:

(a) Reasonably suspects means a basis for reporting knowledge or a set of facts that would lead a person of ordinary care and prudence to believe and conscientiously entertain a strong suspicion that criminal activity is at hand or that a crime has been committed; and

(b) Employee means any employee of a governmental agency dealing with child or adult protective services, animal control, or animal abuse.

(2) Any employee, while acting in his or her professional capacity or within the scope of his or her employment, who observes or is involved in an incident which leads the employee to reasonably suspect that an animal has been abandoned, cruelly neglected, or cruelly mistreated shall report such to the entity or entities that investigate such reports in that jurisdiction.

(3) The report of an employee shall be made within two working days of acquiring the information concerning the animal by facsimile transmission of a written report presented in the form described in subsection (6) of this section or by telephone. When an immediate response is necessary to protect the health and safety of the animal or others, the report of an employee shall be made by telephone as soon as possible.

(4) Nothing in this section shall be construed to impose a duty to investigate observed or reasonably suspected animal abandonment, cruel neglect, or cruel mistreatment. Any person making a report under this section is immune from liability except for false statements of fact made with malicious intent.

(5) A report made by an employee pursuant to this section shall include:

(a) The reporter's name and title, business address, and telephone number;

(b) The name, if known, of the animal owner or custodian, whether a business or individual;

(c) A description of the animal or animals involved, person or persons involved, and location of the animal or animals and the premises; and

(d) The date, time, and a description of the observation or incident which led the reporter to reasonably suspect animal abandonment, cruel neglect, or cruel mistreatment and any other information the reporter believes may be relevant.

(6) A report made by an employee pursuant to this section may be made on preprinted forms prepared by the entity or entities that investigate reports of animal abandonment, cruel neglect, or cruel mistreatment in that jurisdiction. The form shall include space for the information required under subsection (5) of this section.

(7) When two or more employees jointly have observed or reasonably suspected animal abandonment, cruel neglect, or cruel mistreatment and there is agreement between or among them, a report may be made by one person by mutual agreement. Any such reporter who has knowledge that the person designated to report has failed to do so shall thereafter make the report.

(8) Any employee failing to report under this section shall be guilty of an infraction.



28-1018 Sale of puppy or kitten; prohibited acts; penalty.

(1) A person, other than an animal control facility, animal rescue, or animal shelter, who sells a puppy or kitten under eight weeks of age without its mother is guilty of a Class V misdemeanor.

(2) For purposes of this section:

(a) Animal control facility means a facility operated by the state or any political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted animals;

(b) Animal rescue means a person or group of persons who hold themselves out as an animal rescue, accept or solicit for dogs or cats with the intention of finding permanent adoptive homes or providing lifelong care for such dogs or cats, or who use foster homes as defined in section 54-626 as the primary means of housing dogs or cats; and

(c) Animal shelter means a facility used to house or contain dogs or cats and owned, operated, or maintained by an incorporated humane society, animal welfare society, society for the prevention of cruelty to animals, or other nonprofit organization devoted to the welfare, protection, and humane treatment of such animals.



28-1019 Conviction; order prohibiting ownership, possession, or residing with animal; duration; violation; penalty; seizure of animal.

(1)(a) If a person is convicted of a Class IV felony under section 28-1005 or 28-1009, the sentencing court shall order such person not to own, possess, or reside with any animal for at least five years after the date of conviction, but such time restriction shall not exceed fifteen years. Any person violating such court order shall be guilty of a Class I misdemeanor.

(b) If a person is convicted of a Class I misdemeanor under section 28-1005.01 or 28-1009 or a Class III misdemeanor under section 28-1010, the sentencing court may order such person not to own, possess, or reside with any animal after the date of conviction, but such time restriction, if any, shall not exceed five years. Any person violating such court order shall be guilty of a Class IV misdemeanor.

(c) Any animal involved in a violation of a court order under subdivision (a) or (b) of this subsection shall be subject to seizure by law enforcement. Distribution or disposition shall be made under section 28-1012.01.

(2) This section shall not apply to any person convicted under section 28-1005, 28-1005.01, or 28-1009 if a licensed physician confirms in writing that ownership or possession of or residence with an animal is essential to the health of such person.

If a person is convicted of a Class IV felony under section 28-1009, the sentencing court shall order such person not to own, possess, or reside with any animal for at least 5 years and no more than 15 years after the date of conviction. State v. Meduna, 18 Neb. App. 818, 794 N.W.2d 160 (2011).



28-1020 Animal abandonment, cruel neglect, or cruel mistreatment; report required by animal health care professional; immunity from liability.

(1) Any animal health care professional, while acting in his or her professional capacity or within the scope of his or her employment, who observes or is involved in an incident which leads the animal health care professional to reasonably suspect that an animal has been abandoned, cruelly neglected, or cruelly mistreated, shall report such treatment to an entity that investigates such reports in the appropriate jurisdiction.

(2) Nothing in this section shall be construed to impose a duty to investigate observed or reasonably suspected abandonment, cruel neglect, or cruel mistreatment of an animal. Any person making a report under this section is immune from liability except for false statements of fact made with malicious intent.

(3) For purposes of this section, an animal health care professional means a licensed veterinarian as defined in section 38-3310 or a licensed veterinary technician as defined in section 38-3311.



28-1101 Terms, defined.

As used in this article, unless the context otherwise requires:

(1) A person advances gambling activity if, acting other than as a player, he or she engages in conduct that materially aids any form of gambling activity. Conduct of this nature includes, but shall not be limited to, conduct directed toward (a) the creation or establishment of the particular game, contest, scheme, device, or activity involved, (b) the acquisition or maintenance of premises, paraphernalia, equipment, or apparatus therefor, or (c) engaging in the procurement, sale, or offering for sale within this state of any chance, share, or interest in a lottery of another state or government whether or not such chance, share, or interest is an actual lottery ticket, receipt, contingent promise to pay, order to purchase, or other record of such interest except as provided in the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701;

(2) Bookmaking shall mean advancing gambling activity by unlawfully accepting bets from members of the public as a business upon the outcome of future contingent events;

(3) A person profits from gambling activity if, other than as a player, he or she accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he or she participates or is to participate in the proceeds of gambling activity;

(4) A person engages in gambling if he or she bets something of value upon the outcome of a future event, which outcome is determined by an element of chance, or upon the outcome of a game, contest, or election, or conducts or participates in any bingo, lottery by the sale of pickle cards, lottery, raffle, gift enterprise, or other scheme not authorized or conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701, but a person does not engage in gambling by:

(a) Entering into a lawful business transaction;

(b) Playing an amusement device or a coin-operated mechanical game which confers as a prize an immediate, unrecorded right of replay not exchangeable for something of value;

(c) Conducting or participating in a prize contest; or

(d) Conducting or participating in any bingo, lottery by the sale of pickle cards, lottery, raffle, or gift enterprise conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701;

(5) Gambling device shall mean any device, machine, paraphernalia, writing, paper, instrument, article, or equipment that is used or usable for engaging in gambling, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. Gambling device shall also include any mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, instant-win tickets which also provide the possibility of participating in a subsequent drawing or event, or tickets or stubs redeemable for something of value, except as authorized in the furtherance of parimutuel wagering. Supplies, equipment, cards, tickets, stubs, and other items used in any bingo, lottery by the sale of pickle cards, other lottery, raffle, or gift enterprise conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701 are not gambling devices within this definition;

(6) Something of value shall mean any money or property, any token, object, or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein, or involving extension of a service or entertainment; and

(7) Prize contest shall mean any competition in which one or more competitors are awarded something of value as a consequence of winning or achieving a certain result in the competition and (a) the value of such awards made to competitors participating in the contest does not depend upon the number of participants in the contest or upon the amount of consideration, if any, paid for the opportunity to participate in the contest or upon chance and (b) the value or identity of such awards to be made to competitors is published before the competition begins.

The language of this section, strictly construed, simply and plainly asserts that an activity is gambling in Nebraska if its outcome is predominantly caused by chance. American Amusements Co. v. Nebraska Dept. of Rev., 282 Neb. 908, 807 N.W.2d 492 (2011).

A gambling device is one which is used or usable to bet something of value on the outcome of a future event, which outcome is determined by an element of chance, unless the device falls within one of the exceptions contained in subsection (4) of this section. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

Free replay credits are a credit or promise involving extension of a service or entertainment and are thus something of value. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

The definition of "gambling device" contained in subsection (5) of this section, when taken in the context of section 28-1107, is not unconstitutionally overbroad. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

A lottery is a game of chance in which the winner is determined by mere luck, not by skill, and contains the elements of consideration, a prize, and chance. Video Consultants v. Douglas, 219 Neb. 868, 367 N.W.2d 697 (1985).

The sale of pickle cards constitutes a lottery under this section as it has the requisite elements of consideration, prize, and chance. CONtact, Inc. v. State, 212 Neb. 584, 324 N.W.2d 804 (1982).



28-1102 Promoting gambling, first degree; penalty.

(1) A person commits the offense of promoting gambling in the first degree if he or she knowingly advances or profits from unlawful gambling activity by:

(a) Engaging in bookmaking to the extent that he or she receives or accepts in any one day one or more bets totaling one thousand five hundred dollars or more; or

(b) Receiving, in connection with any unlawful gambling scheme or enterprise, one thousand five hundred dollars or more of money played in the scheme or enterprise in any one day.

(2) Promoting gambling in the first degree is, for the first offense, a Class I misdemeanor, for the second offense, a Class IV felony, and for the third and all subsequent offenses, a Class III felony. No person shall be charged with a second or subsequent offense under this section unless the prior offense or offenses occurred after August 24, 1979.



28-1103 Promoting gambling, second degree; penalty.

(1) A person commits the offense of promoting gambling in the second degree if he or she knowingly advances or profits from any unlawful gambling activity by:

(a) Engaging in bookmaking to the extent that he or she receives or accepts in any one day one or more bets totaling less than one thousand five hundred dollars;

(b) Receiving, in connection with any unlawful gambling scheme or enterprise, less than one thousand five hundred dollars of money played in the scheme or enterprise in any one day; or

(c) Betting something of value in an amount of five hundred dollars or more with one or more persons in one day.

(2) Promoting gambling in the second degree is a Class II misdemeanor.



28-1104 Promoting gambling, third degree; penalty.

(1) A person commits the offense of promoting gambling in the third degree if he or she knowingly participates in unlawful gambling as a player by betting less than five hundred dollars in any one day.

(2) Promoting gambling in the third degree is a Class IV misdemeanor.



28-1105 Possession of gambling records; penalty.

(1) A person commits the offense of possession of gambling records if, other than as a player, he or she knowingly possesses any writing, paper, instrument, or article which is:

(a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise and such writing, paper, instrument, or article has been used for the purpose of recording, memorializing, or registering any bet, wager, or other gambling information; or

(b) Of a kind commonly used in the operation, promotion, or playing of a lottery or mutuel scheme or enterprise or other scheme not conducted pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701 and such writing, paper, instrument, or article has been used for the purpose of recording, memorializing, or registering any bet, wager, or other gambling information not permitted by such acts or section.

(2) Possession of gambling records in the first degree is a Class II misdemeanor.



28-1105.01 Gambling debt collection; penalty.

(1) A person commits the offense of gambling debt collection if he or she employs any force or intimidation or threatens force or intimidation in order to collect any debt which results from gambling as defined by sections 9-510, 28-1101 to 28-1109, and 28-1117.

(2) Gambling debt collection is a Class III felony.



28-1106 Repealed. Laws 1979, LB 152, § 12.



28-1107 Possession of a gambling device; penalty; exemption.

(1) A person commits the offense of possession of a gambling device if he or she manufactures, sells, transports, places, possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody, or use of any gambling device, knowing that it shall be used in the advancement of unlawful gambling activity.

(2) This section shall not apply to any coin-operated mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding free games, which is intended to be played and is in fact played for amusement only, and which may allow the player the right to replay such gaming device at no additional cost, which right to replay shall not be considered money or property, except that such mechanical game (a) can be discharged of accumulated free replays only by reactivating the game for one additional play for each accumulated free replay and (b) makes no permanent record directly or indirectly of free replays so awarded. Notwithstanding any other provisions of this section, any mechanical game or device classified by the federal government as an illegal gambling device and requiring a federal Gambling Device Tax Stamp as required by the Internal Revenue Service in its administration of 26 U.S.C. 4461 and 4462, amended July 1, 1965, by Public Law 89-44, are hereby declared to be illegal and excluded from the exemption granted in this section.

(3) Possession of a gambling device is a Class II misdemeanor.

Subsection (1) of this section is severable from the remaining invalid portion of the statute. Evidence that devices were seen in bars being played by patrons shows knowledge that defendant tavern owners knew the machines, with no purpose except as "gambling devices," were used in gambling activity and was sufficient to prove defendants violated subsection (1) of this section. Subsection (2) of this section is unconstitutional for being in contravention of the express provisions of Neb. Const. art. III, section 24, which defines "games of chance" and "prize." State ex rel. Spire v. Strawberries, Inc., 239 Neb. 1, 473 N.W.2d 428 (1991).

Coin-operated electronic and video machines equipped with reset switches and meters permanently recording replays awarded are gambling devices within the meaning of this section. State v. Dodge City, 238 Neb. 439, 470 N.W.2d 795 (1991).

A gambling device is one which is used or usable to bet something of value on the outcome of a future event, which outcome is determined by an element of chance, unless the device falls within one of the exceptions contained in section 28-1101(4). State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

Free replay credits are a credit or promise involving extension of a service or entertainment and are thus something of value. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

Statutes prohibiting possession or use of gambling devices and providing their forfeiture are a valid exercise of the State's power. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

The definition of "gambling device" contained in section 28-1101(5), when taken in the context of this section, is not unconstitutionally overbroad. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).



28-1108 Prosecution; affirmative defense.

In any prosecution under this article, it shall be an affirmative defense that the writing, paper, instrument, or article possessed by the defendant was neither used nor intended to be used in the advancement of an unlawful gambling activity.



28-1109 Proof of possession of gambling device; prima facie evidence.

Proof of possession of any gambling device shall be prima facie evidence of possession thereof with knowledge of its contents and character.



28-1110 Gambling; prosecution; not in violation of jurisdiction where conducted; no defense.

It shall be no defense to a prosecution under any provision of this article relating to gambling that the gambling is conducted outside this state and is not in violation of the laws of the jurisdiction in which it is conducted.



28-1111 Gambling device or record; money used as a bet or stake; other property; forfeited to state; hearing.

In addition to any penalty provided in section 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107, a sentencing court may order that any money, securities, negotiable instruments, firearms, conveyances, or electronic communication devices as defined in section 28-833 or any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices, or any gambling devices be forfeited as a part of the sentence imposed if it finds by clear and convincing evidence adduced at a separate hearing in the same prosecution, conducted pursuant to section 28-1601, that any or all such property was derived from, used, or intended to be used to facilitate a violation of section 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107.

Statutes prohibiting possession or use of gambling devices and providing their forfeiture are a valid exercise of the State's power. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).



28-1112 Defendant, status as a player; affirmative defense, when.

In any prosecution for an offense defined in this article, when the defendant's status as a player constitutes an excusing condition, the fact that the defendant was a player shall constitute an affirmative defense.



28-1113 Article, how construed.

Nothing in this article shall be construed to:

(1) Apply to or prohibit wagering on the results of horseraces by the parimutuel or certificate method when conducted by licensees within the racetrack enclosure at licensed horserace meetings; or

(2) Prohibit or punish the conducting or participating in any bingo, lottery by the sale of pickle cards, lottery, raffle, or gift enterprise when conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701.



28-1114 Transferred to section 9-701.



28-1115 Transferred to section 9-510.



28-1116 Transferred to section 9-608.



28-1116.01 Transferred to section 9-609.



28-1116.02 Repealed. Laws 1986, LB 1027, § 225.



28-1117 Proof of occurrence of sporting event; prima facie evidence.

In any prosecution under this article in which it is necessary to prove the occurrence of a sporting event, a published report of its occurrence in any daily newspaper, magazine, or other periodically printed publication of general circulation shall be admissible in evidence and shall constitute prima facie evidence of the occurrence of the event.



28-1201 Terms, defined.

For purposes of sections 28-1201 to 28-1212.04, unless the context otherwise requires:

(1) Firearm means any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or frame or receiver of any such weapon;

(2) Fugitive from justice means any person who has fled or is fleeing from any peace officer to avoid prosecution or incarceration for a felony;

(3) Handgun means any firearm with a barrel less than sixteen inches in length or any firearm designed to be held and fired by the use of a single hand;

(4) Juvenile means any person under the age of eighteen years;

(5) Knife means:

(a) Any dagger, dirk, knife, or stiletto with a blade over three and one-half inches in length and which, in the manner it is used or intended to be used, is capable of producing death or serious bodily injury; or

(b) Any other dangerous instrument which is capable of inflicting cutting, stabbing, or tearing wounds and which, in the manner it is used or intended to be used, is capable of producing death or serious bodily injury;

(6) Knuckles and brass or iron knuckles means any instrument that consists of finger rings or guards made of a hard substance and that is designed, made, or adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist enclosed in the knuckles;

(7) Machine gun means any firearm, whatever its size and usual designation, that shoots automatically more than one shot, without manual reloading, by a single function of the trigger;

(8) School means a public, private, denominational, or parochial elementary, vocational, or secondary school, a private postsecondary career school as defined in section 85-1603, a community college, a public or private college, a junior college, or a university;

(9) Short rifle means a rifle having a barrel less than sixteen inches long or an overall length of less than twenty-six inches; and

(10) Short shotgun means a shotgun having a barrel or barrels less than eighteen inches long or an overall length of less than twenty-six inches.

The Legislature intended the words "with a blade over three and one-half inches" to apply to daggers, dirks, knives, and stilettos, such that any of these items having blades over 3 1/2 inches are "knives" under subsection (4) of this section. Daggers, dirks, knives, or stilettos with blades over 3 1/2 inches are knives per se. When a case involves an instrument not specifically named in subsection (4) of this section, the State bears the burden of proving that the instrument is a dangerous instrument capable of inflicting cutting, stabbing, or tearing wounds, and thus is a "knife" for purposes of section 28-1205(1). State v. Bottolfson, 259 Neb. 470, 610 N.W.2d 378 (2000).

A firearm does not have to be operable in order for the defendant to be guilty of use of a deadly weapon to commit a felony. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).

The evidence was sufficient to support a conviction for use of a deadly weapon to commit a felony, even though a crime laboratory report indicated that the defendant's handgun was inoperable. The evidence indicated that the defendant used a weapon designed to expel a projectile, as the report stated that the handgun was a semiautomatic pistol with a matching magazine. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).



28-1202 Carrying concealed weapon; penalty; affirmative defense.

(1)(a) Except as otherwise provided in this section, any person who carries a weapon or weapons concealed on or about his or her person, such as a handgun, a knife, brass or iron knuckles, or any other deadly weapon, commits the offense of carrying a concealed weapon.

(b) It is an affirmative defense that the defendant was engaged in any lawful business, calling, or employment at the time he or she was carrying any weapon or weapons and the circumstances in which such person was placed at the time were such as to justify a prudent person in carrying the weapon or weapons for the defense of his or her person, property, or family.

(2) This section does not apply to a person who is the holder of a valid permit issued under the Concealed Handgun Permit Act if the concealed weapon the defendant is carrying is a handgun.

(3) Carrying a concealed weapon is a Class I misdemeanor.

(4) In the case of a second or subsequent conviction under this section, carrying a concealed weapon is a Class IV felony.

In order to be a deadly weapon per se under subsection (1) of this section, the weapon must be one specifically enumerated in the statute. Whether an object or weapon not specifically named in the statute is a deadly weapon is a question of fact to be determined by the trier of fact, and the resolution of that fact question will depend on the evidence adduced as to the use or intended use of the object or weapon. State v. Williams, 218 Neb. 57, 352 N.W.2d 576 (1984).

Whether an object or weapon not specifically enumerated in subsection (1) of this section was a deadly weapon is a question of fact to be decided by the trier of fact. State v. Kanger, 215 Neb. 128, 337 N.W.2d 422 (1983).

Section 28-1202(1), R.S.Supp.,1978, combined with the definition of "deadly weapon" found in section 28-109, R.S.Supp.,1978, is sufficiently definite to meet the requirements of the First and Fifth Amendments to the U.S. Constitution and Art. I, section 3, of the Constitution of Nebraska. State v. Valencia, 205 Neb. 719, 290 N.W.2d 181 (1980).

When a person is charged with violation of this section, the State need not prove that a revolver or gun is operable in order to establish that it is a "firearm". The test is whether evidence of possession of a revolver or gun of prohibited description, which is in apparently good condition and has the characteristics and appearance commonly understood to be those of the firearm it purports to be, is prima facie evidence sufficient to go to the trier of fact in a prosecution for carrying a concealed weapon. In re Interest of Cory P., 7 Neb. App. 397, 584 N.W.2d 820 (1998).

Any instrument that consists of finger rings or guards made of a hard substance and that is designed, made, or adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist enclosed in the knuckles is per se a deadly weapon under this section. State v. Lewis, 6 Neb. App. 867, 577 N.W.2d 774 (1998).



28-1203 Transportation or possession of machine guns, short rifles, or short shotguns; penalty; exception.

(1) Any person or persons who shall transport or possess any machine gun, short rifle, or short shotgun commits a Class IV felony.

(2) The provisions of this section shall not be held to prohibit any act by peace officers, members of the United States armed services, or members of the National Guard of this state, in the lawful discharge of their duties, or persons qualified under the provisions of federal law relating to the short rifle, short shotgun, or machine gun.

Under subsection (1) of this section, the possessory standard for controlled substances (i.e., a defendant possesses a controlled substance when the defendant knows of the nature or character of the substance and its presence and has dominion or control over the substance) is equally applicable to possession of a firearm. State v. Jasper, 237 Neb. 754, 467 N.W.2d 855 (1991).

Subsection (1) of this section is not vitiated by the "Right to Bear Arms" amendment of 1988, is a valid exercise of the State's police power in reasonable regulation of certain firearms, and does not contravene Neb. Const. art. I, sec. 1. State v. LaChapelle, 234 Neb. 458, 451 N.W.2d 689 (1990).

The requirement of "possession" for purposes of subsection (1) of this section may be satisfied by actual or constructive possession of any of the items named in subsection (1). State v. Frieze, 3 Neb. App. 263, 525 N.W.2d 646 (1994).



28-1204 Unlawful possession of a handgun; exceptions; penalty.

(1) Any person under the age of eighteen years who possesses a handgun commits the offense of unlawful possession of a handgun.

(2) This section does not apply to the issuance of handguns to members of the armed forces of the United States, active or reserve, National Guard of this state, or Reserve Officers Training Corps, when on duty or training, or to the temporary loan of handguns for instruction under the immediate supervision of a parent or guardian or adult instructor.

(3) Unlawful possession of a handgun is a Class I misdemeanor.

When a person is charged with violation of this section, the State need not prove that a revolver or gun is operable in order to establish that it is a "firearm". The test is whether evidence of possession of a revolver or gun of prohibited description, which is in apparently good condition and has the characteristics and appearance commonly understood to be those of the firearm it purports to be, is prima facie evidence sufficient to go to the trier of fact in a prosecution for being a person under the age of 18 in possession of a pistol, revolver, or any other form of short-barreled hand firearm. In re Interest of Cory P., 7 Neb. App. 397, 584 N.W.2d 820 (1998).



28-1204.01 Unlawful transfer of a firearm to a juvenile; exceptions; penalty; county attorney; duty.

(1) Any person who knowingly and intentionally does or attempts to sell, provide, loan, deliver, or in any other way transfer the possession of a firearm to a juvenile commits the offense of unlawful transfer of a firearm to a juvenile. The county attorney shall have a copy of the petition served upon the owner of the firearm, if known, in person or by registered or certified mail at his or her last-known address.

(2) This section does not apply to the transfer of a firearm, other than a handgun, to a juvenile:

(a) From a person related to such juvenile within the second degree of consanguinity or affinity if the transfer of physical possession of such firearm does not occur until such time as express permission has been obtained from the juvenile's parent or guardian;

(b) For a legitimate and lawful sporting purpose; or

(c) Who is under direct adult supervision in an appropriate educational program.

(3) This section applies to the transfer of a handgun except as specifically provided in subsection (2) of section 28-1204.

(4) Unlawful transfer of a firearm to a juvenile is a Class III felony.



28-1204.02 Confiscation of firearm; disposition.

Any firearm in the possession of a person in violation of section 28-1204 or 28-1204.01 shall be confiscated by a peace officer or other authorized law enforcement officer. Such firearm shall be held by the agency employing such officer until it no longer is required as evidence.



28-1204.03 Firearms and violence; legislative findings.

The Legislature finds that:

(1) Increased violence at schools has become a national, state, and local problem;

(2) Increased violence and the threat of violence has a grave and detrimental impact on the educational process in Nebraska schools;

(3) Increased violence has caused fear and concern among not only the schools and students but the public at large;

(4) Firearms have contributed greatly to the increase of fear and concern among our citizens;

(5) Schools have a duty to protect their students and provide an environment which promotes and provides an education in a nonthreatening manner;

(6) An additional danger of firearms at schools is the risk of accidental discharge and harm to students and staff;

(7) Firearms are an immediate and inherently dangerous threat to the safety and well-being of an educational setting; and

(8) The ability to confiscate and remove firearms quickly from school grounds is a legitimate and necessary tool to protect students and the educational process.



28-1204.04 Unlawful possession of a firearm at a school; penalty; exceptions; confiscation of certain firearms; disposition.

(1) Any person who possesses a firearm in a school, on school grounds, in a school-owned vehicle, or at a school-sponsored activity or athletic event is guilty of the offense of unlawful possession of a firearm at a school. Unlawful possession of a firearm at a school is a Class IV felony. This subsection shall not apply to (a) the issuance of firearms to or possession by members of the armed forces of the United States, active or reserve, National Guard of this state, or Reserve Officers Training Corps or peace officers or other duly authorized law enforcement officers when on duty or training, (b) the possession of firearms by peace officers or other duly authorized law enforcement officers when contracted by a school to provide school security or school event control services, (c) firearms which may lawfully be possessed by the person receiving instruction, for instruction under the immediate supervision of an adult instructor, (d) firearms which may lawfully be possessed by a member of a college or university rifle team, within the scope of such person's duties as a member of the team, (e) firearms which may lawfully be possessed by a person employed by a college or university in this state as part of an agriculture or a natural resources program of such college or university, within the scope of such person's employment, (f) firearms contained within a private vehicle operated by a nonstudent adult which are not loaded and (i) are encased or (ii) are in a locked firearm rack that is on a motor vehicle, (g) firearms which may lawfully be possessed by a person for the purpose of using them, with the approval of the school, in a historical reenactment, in a hunter education program, or as part of an honor guard, or (h) a handgun carried as a concealed handgun by a valid holder of a permit issued under the Concealed Handgun Permit Act in a vehicle or on his or her person while riding in or on a vehicle into or onto any parking area, which is open to the public and used by a school if, prior to exiting the vehicle, the handgun is locked inside the glove box, trunk, or other compartment of the vehicle, a storage box securely attached to the vehicle, or, if the vehicle is a motorcycle, a hardened compartment securely attached to the motorcycle while the vehicle is in or on such parking area, except as prohibited by federal law. For purposes of this subsection, encased means enclosed in a case that is expressly made for the purpose of containing a firearm and that is completely zipped, snapped, buckled, tied, or otherwise fastened with no part of the firearm exposed.

(2) Any firearm possessed in violation of subsection (1) of this section shall be confiscated without warrant by a peace officer or may be confiscated without warrant by school administrative or teaching personnel. Any firearm confiscated by school administrative or teaching personnel shall be delivered to a peace officer as soon as practicable.

(3) Any firearm confiscated by or given to a peace officer pursuant to subsection (2) of this section shall be declared a common nuisance and shall be held by the peace officer prior to his or her delivery of the firearm to the property division of the law enforcement agency which employs the peace officer. The property division of such law enforcement agency shall hold such firearm for as long as the firearm is needed as evidence. After the firearm is no longer needed as evidence, it shall be destroyed in such manner as the court may direct.

(4) Whenever a firearm is confiscated and held pursuant to this section or section 28-1204.02, the peace officer who received such firearm shall cause to be filed within ten days after the confiscation a petition for destruction of such firearm. The petition shall be filed in the district court of the county in which the confiscation is made. The petition shall describe the firearm held, state the name of the owner, if known, allege the essential elements of the violation which caused the confiscation, and conclude with a prayer for disposition and destruction in such manner as the court may direct. At any time after the confiscation of the firearm and prior to court disposition, the owner of the firearm seized may petition the district court of the county in which the confiscation was made for possession of the firearm. The court shall release the firearm to such owner only if the claim of ownership can reasonably be shown to be true and either (a) the owner of the firearm can show that the firearm was taken from his or her property or place of business unlawfully or without the knowledge and consent of the owner and that such property or place of business is different from that of the person from whom the firearm was confiscated or (b) the owner of the firearm is acquitted of the charge of unlawful possession of a handgun in violation of section 28-1204, unlawful transfer of a firearm to a juvenile, or unlawful possession of a firearm at a school. No firearm having significant antique value or historical significance as determined by the Nebraska State Historical Society shall be destroyed. If a firearm has significant antique value or historical significance, it shall be sold at auction and the proceeds shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



28-1205 Use of a deadly weapon to commit a felony; possession of a deadly weapon during the commission of a felony; penalty; separate and distinct offense; proof of possession.

(1)(a) Any person who uses a firearm, a knife, brass or iron knuckles, or any other deadly weapon to commit any felony which may be prosecuted in a court of this state commits the offense of use of a deadly weapon to commit a felony.

(b) Use of a deadly weapon, other than a firearm, to commit a felony is a Class II felony.

(c) Use of a deadly weapon, which is a firearm, to commit a felony is a Class IC felony.

(2)(a) Any person who possesses a firearm, a knife, brass or iron knuckles, or a destructive device during the commission of any felony which may be prosecuted in a court of this state commits the offense of possession of a deadly weapon during the commission of a felony.

(b) Possession of a deadly weapon, other than a firearm, during the commission of a felony is a Class III felony.

(c) Possession of a deadly weapon, which is a firearm, during the commission of a felony is a Class II felony.

(3) The crimes defined in this section shall be treated as separate and distinct offenses from the felony being committed, and sentences imposed under this section shall be consecutive to any other sentence imposed.

(4) Possession of a deadly weapon may be proved through evidence demonstrating either actual or constructive possession of a firearm, a knife, brass or iron knuckles, or a destructive device during, immediately prior to, or immediately after the commission of a felony.

(5) For purposes of this section:

(a) Destructive device has the same meaning as in section 28-1213; and

(b) Use of a deadly weapon includes the discharge, employment, or visible display of any part of a firearm, a knife, brass or iron knuckles, any other deadly weapon, or a destructive device during, immediately prior to, or immediately after the commission of a felony or communication to another indicating the presence of a firearm, a knife, brass or iron knuckles, any other deadly weapon, or a destructive device during, immediately prior to, or immediately after the commission of a felony, regardless of whether such firearm, knife, brass or iron knuckles, deadly weapon, or destructive device was discharged, actively employed, or displayed.

1. Constitutionality

2. Deadly weapon

3. Evidence

4. Generally

5. Lesser-included offense

6. Sentencing

7. To commit any felony

1. Constitutionality

Prosecution for both unlawful discharge of a firearm under section 28-1212.02 and use of a deadly weapon to commit a felony under this section in a single proceeding does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

It is an open question as to whether a defendant has a right to be told of the mandatory consecutive nature of a sentence imposed for using a firearm to commit a felony. State v. Suffredini, 224 Neb. 220, 397 N.W.2d 51 (1986).

The consecutive sentence requirement of this statute is constitutional. State v. Stratton, 220 Neb. 854, 374 N.W.2d 31 (1985).

2. Deadly weapon

To sustain a conviction under the use prong of this section, the State must show that the defendant actively employed a deadly weapon for the purpose of committing a felony. Mere storage of a weapon at a residence where drugs are dealt is insufficient to support a conviction for the use of a deadly weapon under this section. The term possession, as used in this section, includes only actual possession; actual possession is defined as including only those weapons on one's person or within one's immediate control, which is the area within which one might immediately gain possession of a weapon. State v. Garza, 256 Neb. 752, 592 N.W.2d 485 (1999).

A defendant who aids and abets the use of a deadly weapon in the commission of a first degree murder by having a conversation with another individual regarding who is going to kill the particular victim, supplying the other individual with the murder weapon, unlawfully breaking and entering the victim's residence for the purpose of killing the victim, and hitting someone in the victim's residence with a piece of wood can be prosecuted and punished as if he or she was the principal offender. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Pursuant to subsection (1) of this section, a "deadly weapon" is any instrument which, in the manner it is used or intended to be used, is capable of producing a bodily injury involving a substantial risk of (1) death, (2) serious permanent disfigurement, or (3) protracted loss or impairment of the function of any organ or body part. The weapon need not actually produce such injuries, but need only be used in a manner which makes it capable of producing them. Under the facts of this case, a 14- by 3- by 3/4-inch wooden "spanking board" could be found to be a deadly weapon. State v. Ayres, 236 Neb. 824, 464 N.W.2d 316 (1991).

A firearm does not have to be operable in order for the defendant to be guilty of use of a deadly weapon to commit a felony. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).

3. Evidence

Evidence of a defendant's fingerprints has probative value; and it is for the jury to determine, in light of all other evidence, whether such evidence permits an inference to be drawn that beyond a reasonable doubt defendant was the person who committed the offense in question. State v. Pena, 208 Neb. 250, 302 N.W.2d 735 (1981).

The evidence was sufficient to support a conviction for use of a deadly weapon to commit a felony, even though a crime laboratory report indicated that the defendant's handgun was inoperable. The evidence indicated that the defendant used a weapon designed to expel a projectile, as the report stated that the handgun was a semiautomatic pistol with a matching magazine. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).

4. Generally

The crime of using a deadly weapon to commit a felony under this section is an independent offense from the underlying felony. State v. Miller, 284 Neb. 498, 822 N.W.2d 360 (2012).

A defendant must commit an underlying or predicate felony before he or she can be convicted of use of a deadly weapon to commit a felony. State v. Sepulveda, 278 Neb. 972, 775 N.W.2d 40 (2009).

This statutory language expressly provides that the Legislature intended the crime of using a deadly weapon to commit a felony to remain an independent offense from the underlying felony. There can be no question that the Legislature intended that one using a deadly weapon be subjected to cumulative punishments for committing the underlying felony and for the use of the weapon to commit it. State v. Mata, 273 Neb. 474, 730 N.W.2d 396 (2007).

Pursuant to subsection (1) of this section, a defendant can be convicted of a use of a deadly weapon to commit a felony charge under an aiding and abetting theory. State v. Leonor, 263 Neb. 86, 638 N.W.2d 798 (2002).

When the felony which serves as a basis of the use of a weapon charge is an unintentional crime, the accused cannot be convicted of use of a weapon to commit a felony. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

Where the record reflects the use of multiple weapons in the commission of a single felony, the use of each weapon may constitute a separate violation of this section. State v. Decker, 261 Neb. 382, 622 N.W.2d 903 (2001).

This section defines a separate and distinct crime, and conviction of violation of this section is not enhancement with respect to conviction of felony in which firearm was used. State v. Dandridge, 209 Neb. 885, 312 N.W.2d 286 (1981).

Pursuant to a plea agreement which was explained and was entered into knowingly, voluntarily, and intelligently, a defendant can be convicted of and sentenced to imprisonment for both an underlying charge of manslaughter, an unintentional crime, and a charge of use of a weapon to commit a felony, an intentional crime. State v. Drinkwalter, 14 Neb. App. 944, 720 N.W.2d 415 (2006).

Because a reckless terroristic threat is an intentional crime, it cannot be the underlying felony for the use of a weapon charge. State v. Rye, 14 Neb. App. 133, 705 N.W.2d 236 (2005).

When instructing the jury on multiple counts under this section, the trial court need not repeat the "use" instruction for each separate count charged. State v. Charles, 4 Neb. App. 211, 541 N.W.2d 69 (1995).

A defendant acquitted on the underlying felony charge cannot be convicted of an offense under this section involving that felony; but a defendant convicted of the underlying felony might still be acquitted on a charge under this section. State v. Smith, 3 Neb. App. 564, 529 N.W.2d 116 (1995).

A defendant cannot be convicted under this section when defendant has been acquitted of the underlying felony. State v. George, 3 Neb. App. 354, 527 N.W.2d 638 (1995).

5. Lesser-included offense

Use of a firearm or other deadly weapon in the commission of a felony is not a lesser-included offense of assault in the second degree. State v. Jackson, 217 Neb. 332, 348 N.W.2d 866 (1984).

6. Sentencing

Pursuant to subsection (3) of this section, two separate sentences of 15 to 20 years' imprisonment for the use of a deadly weapon in the commission of two separate first degree murders can be served consecutively to the respective murder convictions, even when one of the murder convictions is based on accomplice liability. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Pursuant to subsection (3) of this section, the trial court's failure to impose defendant's sentence for use of a firearm consecutively to his life imprisonment sentence is plain error. State v. Russell, 248 Neb. 723, 539 N.W.2d 8 (1995).

Although it is within the trial court's discretion to direct that sentences imposed for separate crimes be served consecutively, this section does not permit such discretion in sentencing. State v. Sorenson, 247 Neb. 567, 529 N.W.2d 42 (1995).

Where defendant was convicted of two separate and distinct felonies, the sentences were within statutory limits and appropriately imposed consecutively. State v. Reynolds, 242 Neb. 874, 496 N.W.2d 872 (1993).

The language of subsection (3) of this section, to the effect that sentences under its provisions must be imposed consecutively to any sentence imposed for the predicate felony, is mandatory and not within the discretion of the sentencing court. State v. Trevino, 230 Neb. 494, 432 N.W.2d 503 (1988).

Although subsection (3) of this section mandates that a sentence imposed hereunder must be served consecutive to any other sentence, whether or not a defendant needs to be specifically apprised of such matter is factually dependent. State v. Lyman, 230 Neb. 457, 432 N.W.2d 43 (1988).

Failure to advise the defendant that sentence for use of a weapon to commit a felony was required to run consecutively with any other sentence imposed was not prejudicial when defendant was advised of the combined minimum sentence which he could serve. State v. Lyman, 230 Neb. 457, 432 N.W.2d 43 (1988).

Where a defendant is not informed that consecutive sentences are mandated by subsection (3) of this statute, he has been misinformed by the court, and his plea is not voluntary. State v. Golden, 226 Neb. 863, 415 N.W.2d 469 (1987).

It is an open question as to whether a defendant has a right to be told of the mandatory consecutive nature of a sentence imposed for using a firearm to commit a felony. State v. Suffredini, 224 Neb. 220, 397 N.W.2d 51 (1986).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

The trial court's sentencing arrangement ordering consecutive sentences for the second robbery and use of a deadly weapon convictions to be served concurrently with the first sentences for robbery and use of a deadly weapon convictions constituted plain error because it had the effect of making one of the sentences for use of a deadly weapon run concurrently with the other sentence for use of a deadly weapon. State v. Schnell, 17 Neb. App. 211, 757 N.W.2d 732 (2008).

7. To commit any felony

The language "to commit any felony," as it is used in this section, is synonymous with "for the purpose of committing any felony." State v. Ring, 233 Neb. 720, 447 N.W.2d 908 (1989).



28-1206 Possession of a deadly weapon by a prohibited person; penalty.

(1) A person commits the offense of possession of a deadly weapon by a prohibited person if he or she:

(a) Possesses a firearm, a knife, or brass or iron knuckles and he or she:

(i) Has previously been convicted of a felony;

(ii) Is a fugitive from justice;

(iii) Is the subject of a current and validly issued domestic violence protection order, harassment protection order, or sexual assault protection order and is knowingly violating such order; or

(b) Possesses a firearm or brass or iron knuckles and he or she has been convicted within the past seven years of a misdemeanor crime of domestic violence.

(2) The felony conviction may have been had in any court in the United States, the several states, territories, or possessions, or the District of Columbia.

(3)(a) Possession of a deadly weapon which is not a firearm by a prohibited person is a Class III felony.

(b) Possession of a deadly weapon which is a firearm by a prohibited person is a Class ID felony for a first offense and a Class IB felony for a second or subsequent offense.

(4) Subdivision (1)(a)(i) of this section shall not prohibit:

(a) Possession of archery equipment for lawful purposes; or

(b) If in possession of a recreational license, possession of a knife for purposes of butchering, dressing, or otherwise processing or harvesting game, fish, or furs.

(5)(a) For purposes of this section, misdemeanor crime of domestic violence means a crime that:

(i) Is classified as a misdemeanor under the laws of the United States or the District of Columbia or the laws of any state, territory, possession, or tribe;

(ii) Has, as an element, the use or attempted use of physical force or the threatened use of a deadly weapon; and

(iii) Is committed by another against his or her spouse, his or her former spouse, a person with whom he or she has a child in common whether or not they have been married or lived together at any time, or a person with whom he or she is or was involved in a dating relationship as defined in section 28-323.

(b) For purposes of this section, misdemeanor crime of domestic violence also includes the following offenses, if committed by a person against his or her spouse, his or her former spouse, a person with whom he or she is or was involved in a dating relationship as defined in section 28-323, or a person with whom he or she has a child in common whether or not they have been married or lived together at any time:

(i) Assault in the third degree under section 28-310;

(ii) Stalking under subsection (1) of section 28-311.04;

(iii) False imprisonment in the second degree under section 28-315;

(iv) First offense domestic assault in the third degree under subsection (1) of section 28-323; or

(v) Any attempt or conspiracy to commit any of such offenses.

(c) A person shall not be considered to have been convicted of a misdemeanor crime of domestic violence unless:

(i) The person was represented by counsel in the case or knowingly and intelligently waived the right to counsel in the case; and

(ii) In the case of a prosecution for a misdemeanor crime of domestic violence for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either:

(A) The case was tried to a jury; or

(B) The person knowingly and intelligently waived the right to have the case tried to a jury.

(6) In addition, for purposes of this section:

(a) Archery equipment means:

(i) A longbow, recurve bow, compound bow, or nonelectric crossbow that is drawn or cocked with human power and released by human power; and

(ii) Target or hunting arrows, including arrows with broad, fixed, or removable heads or that contain multiple sharp cutting edges;

(b) Domestic violence protection order means a protection order issued pursuant to section 42-924;

(c) Harassment protection order means a protection order issued pursuant to section 28-311.09 or that meets or exceeds the criteria set forth in section 28-311.10 regarding protection orders issued by a court in any other state or a territory, possession, or tribe;

(d) Recreational license means a state-issued license, certificate, registration, permit, tag, sticker, or other similar document or identifier evidencing permission to hunt, fish, or trap for furs in the State of Nebraska; and

(e) Sexual assault protection order means a protection order issued pursuant to section 28-311.11 or that meets or exceeds the criteria set forth in section 28-311.12 regarding protection orders issued by a court in any other state or a territory, possession, or tribe.

1. Felon in possession

2. Miscellaneous

1. Felon in possession

Before a prior felony conviction can be used to prove that a defendant is a felon in a felon in possession case, the State must prove either that the prior felony conviction was counseled or that counsel was waived. State v. Watt, 285 Neb. 647, 832 N.W.2d 459 (2013).

Use of a prior conviction to establish status as a felon and then enhance a sentence does not constitute impermissible double enhancement. State v. Ramirez, 274 Neb. 873, 745 N.W.2d 214 (2008).

Possession of a knife by a convicted felon is not unlawful under the plain language of this section. State v. Gozzola, 273 Neb. 309, 729 N.W.2d 87 (2007).

Nebraska law explicitly and unequivocally prohibits a felon from being in possession of a firearm. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

This section punishes the specific conduct of possession of a firearm by a person previously convicted of a felony, not the underlying felony. State v. Peters, 261 Neb. 416, 622 N.W.2d 918 (2001).

In order to use a prior conviction as proof that a defendant has been convicted of a felony for purposes of the felon in possession statute, the State must establish that at the time of the prior conviction, the defendant had or waived counsel. State v. Portsche, 258 Neb. 926, 606 N.W.2d 794 (2000).

The release of a convicted felon from probation and the restoration of his or her civil rights does not nullify the conviction under the terms of subsection (1) of this section. State v. Illig, 237 Neb. 598, 467 N.W.2d 375 (1991).

Pursuant to subsection (1) of this section, a convicted felon may not possess a firearm for purposes of self-defense. State v. Harrington, 236 Neb. 500, 461 N.W.2d 752 (1990).

Possession of a firearm by a felon on two separate days, absent any evidence of an interruption in that possession, is a single continuing offense where the statute does not specify any means for dividing an uninterrupted possession into separate offenses, and the former instance of possession is included in the offense for the latter. State v. Williams, 211 Neb. 650, 319 N.W.2d 748 (1982).

To have "previously been convicted of a felony", as the phrase is used in subsection (1) of this section, a defendant need not have commenced serving his or her sentence for the previous conviction. State v. Moore, 3 Neb. App. 417, 527 N.W.2d 223 (1995).

2. Miscellaneous

Subsection (1) of this section is not unconstitutionally overbroad. State v. Green, 287 Neb. 212, 842 N.W.2d 74 (2014).

Prosecution for both unlawful discharge of a firearm under section 28-1212.02 and possession of a deadly weapon by a felon under this section does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

A pistol is a firearm. State v. Melton, 239 Neb. 790, 478 N.W.2d 341 (1992).

This section is held not to be invalid as in conflict with Neb. Const. art. I, section 1. State v. Comeau, 233 Neb. 907, 448 N.W.2d 595 (1989).

Evidence which was seized during a search based solely on an illegal wiretap must be suppressed and a conviction based on that evidence reversed, where it was agreed that the defendant had waived his rights under the Fourth Amendment to the U.S. Constitution, but had not waived his rights under section 86-701 et seq. (recodified in 2002 as section 86-271 et seq.). State v. Aulrich, 209 Neb. 546, 308 N.W.2d 739 (1981).

Pursuant to subsection (1) of this section, the doctrine of constructive possession applies to the possession of a firearm by a felon or a fugitive from justice, and the fact of possession may be proved by circumstantial evidence. State v. Long, 8 Neb. App. 353, 594 N.W.2d 310 (1999).



28-1207 Possession of a defaced firearm; penalty.

(1) Any person who knowingly possesses, receives, sells, or leases, other than by delivery to law enforcement officials, any firearm from which the manufacturer's identification mark or serial number has been removed, defaced, altered, or destroyed, commits the offense of possession of a defaced firearm.

(2) Possession of a defaced firearm is a Class III felony.

This section is held not to be invalid as in conflict with Neb. Const. art. I, section 1. State v. Comeau, 233 Neb. 907, 448 N.W.2d 595 (1989).



28-1208 Defacing a firearm; penalty.

(1) Any person who intentionally removes, defaces, covers, alters, or destroys the manufacturer's identification mark or serial number or other distinguishing numbers on any firearm commits the offense of defacing a firearm.

(2) Defacing a firearm is a Class III felony.



28-1209 Failure to register tranquilizer guns; penalty.

(1) Any person who fails or neglects to register any gun or other device designed, adapted or used for projecting darts or other missiles containing tranquilizers or other chemicals or compounds which will produce unconsciousness or temporary disability in live animals, with the county sheriff of the county in which the owner of the gun or device resides, commits the offense of failure to register tranquilizer guns.

(2) Failure to register tranquilizer guns is a Class III misdemeanor.



28-1210 Failure to notify the sheriff of the sale of tranquilizer guns; penalty; record.

(1) Any person, partnership, limited liability company, or corporation selling any gun or other device as described in section 28-1209 which fails to immediately notify the sheriff of the county of the sale and giving the name and address of the purchaser thereof and the make and number of the gun or device commits the offense of failure to notify the sheriff of the sale of tranquilizer guns.

(2) The sheriff shall keep a record of such sale with the information furnished pursuant to this section.

(3) Failure to notify the sheriff of the sale of tranquilizer guns is a Class III misdemeanor.



28-1211 Repealed. Laws 2014, LB 699, § 8.



28-1212 Presence of firearm in motor vehicle; prima facie evidence.

The presence in a motor vehicle other than a public vehicle of any firearm or instrument referred to in section 28-1203, 28-1206, 28-1207, or 28-1212.03 shall be prima facie evidence that it is in the possession of and is carried by all persons occupying such motor vehicle at the time such firearm or instrument is found, except that this section shall not be applicable if such firearm or instrument is found upon the person of one of the occupants therein.

Although "prima facie evidence" is found in this section, the content of a statute within the criminal code is not necessarily and always proper information for a jury. State v. Jasper, 237 Neb. 754, 467 N.W.2d 855 (1991).



28-1212.01 Unlawful discharge of firearm; terms, defined.

For purposes of sections 28-1212.02 and 28-1212.04:

(1) Aircraft means any contrivance intended for and capable of transporting persons through the airspace;

(2) Inhabited means currently being used for dwelling purposes; and

(3) Occupied means that a person is physically present in a building, motor vehicle, or aircraft.



28-1212.02 Unlawful discharge of firearm; penalty.

Any person who unlawfully and intentionally discharges a firearm at an inhabited dwelling house, occupied building, occupied motor vehicle, occupied aircraft, inhabited motor home as defined in section 71-4603, or inhabited camper unit as defined in section 60-1801 shall be guilty of a Class ID felony.

Attempted first degree assault is not a lesser-included offense of unlawful discharge of a firearm, and unlawful discharge of a firearm is not a lesser-included offense of attempted first degree assault. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

Prosecution for both unlawful discharge of a firearm under this section and possession of a deadly weapon by a felon under section 28-1206 does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

Prosecution for both unlawful discharge of a firearm under this section and use of a deadly weapon to commit a felony under section 28-1205 in a single proceeding does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).



28-1212.03 Stolen firearm; prohibited acts; violation; penalty.

Any person who possesses, receives, retains, or disposes of a stolen firearm knowing that it has been or believing that it has been stolen shall be guilty of a Class IIA felony unless the firearm is possessed, received, retained, or disposed of with intent to restore it to the owner.



28-1212.04 Discharge of firearm in certain cities and counties; prohibited acts; penalty.

Any person, within the territorial boundaries of any city of the first class or county containing a city of the metropolitan class or primary class, who unlawfully, knowingly, and intentionally or recklessly discharges a firearm, while in any motor vehicle or in the proximity of any motor vehicle that such person has just exited, at or in the general direction of any person, dwelling, building, structure, occupied motor vehicle, occupied aircraft, inhabited motor home as defined in section 71-4603, or inhabited camper unit as defined in section 60-1801, is guilty of a Class IC felony.

Evidence was sufficient to support the defendant's conviction under this section, which proscribes intentionally discharging a firearm in the general direction of an occupied motor vehicle while in the proximity of a motor vehicle, where evidence showed the defendant was present when shots were fired into an occupied motor vehicle and permitted a reasonable inference that the defendant was one of the persons shooting into the vehicle. State v. Ross, 283 Neb. 742, 811 N.W.2d 298 (2012).



28-1213 Explosives, destructive devices, other terms; defined.

For purposes of sections 28-1213 to 28-1239, unless the context otherwise requires:

(1) Person means any individual, corporation, company, association, firm, partnership, limited liability company, society, or joint-stock company;

(2) Business enterprise means any corporation, partnership, limited liability company, company, or joint-stock company;

(3) Explosive materials means explosives, blasting agents, and detonators;

(4) Explosives means any chemical compound, mixture, or device, the primary or common purpose of which is to function by explosion, including, but not limited to, dynamite and other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, ignited cord, igniters, display fireworks as defined in section 28-1241, and firecrackers or devices containing more than one hundred thirty milligrams of explosive composition, but does not include consumer fireworks as defined in such section, gasoline, kerosene, naphtha, turpentine, benzine, acetone, ethyl ether, benzol, fixed ammunition and primers for small arms, safety fuses, or matches;

(5) Blasting agent means any material or mixture intended for blasting which meets the requirements of 49 C.F.R. part 173, subpart C, Definitions, Classification and Packaging for Class I, as such subpart existed on January 1, 2010;

(6) Detonator means any device containing an initiating or primary explosive that is used for initiating detonation. Excluding ignition or delay charges, a detonator shall not contain more than ten grams of explosive material per unit. Detonator includes an electric detonator of instantaneous or delay type, a detonator for use with safety fuses, a detonating cord delay connector, and a nonelectric detonator of instantaneous or delay type which consists of detonating cord, shock tube, or any other replacement for electric leg wires;

(7)(a) Destructive devices means:

(i) Any explosive, incendiary, chemical or biological poison, or poison gas (A) bomb, (B) grenade, (C) rocket having a propellant charge of more than four ounces, (D) missile having an explosive or incendiary charge of more than one-quarter ounce, (E) mine, (F) booby trap, (G) Molotov cocktail, (H) bottle bomb, (I) vessel or container intentionally caused to rupture or mechanically explode by expanding pressure from any gas, acid, dry ice, or other chemical mixture, or (J) any similar device, the primary or common purpose of which is to explode and to be used as a weapon against any person or property; or

(ii) Any combination of parts either designed or intended for use in converting any device into a destructive device as defined in subdivision (7)(a)(i) of this section from which a destructive device may be readily assembled.

(b) The term destructive device does not include (i) any device which is neither designed nor redesigned for use as a weapon to be used against person or property, (ii) any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line-throwing, safety, or similar device, (iii) surplus ordnance sold, loaned, or given by the Secretary of the Army pursuant to 10 U.S.C. 4684(2), 4685, or 4686, as such sections existed on March 7, 2006, (iv) any other device which the Nebraska State Patrol finds is not likely to be used as a weapon or is an antique, or (v) any other device possessed under circumstances negating an intent that the device be used as a weapon against any person or property;

(8) Federal permittee means any lawful user of explosive materials who has obtained a federal user permit under 18 U.S.C. chapter 40, as such chapter existed on January 1, 2010;

(9) Federal licensee means any importer, manufacturer, or dealer in explosive materials who has obtained a federal importers', manufacturers', or dealers' license under 18 U.S.C. chapter 40, as such chapter existed on January 1, 2010; and

(10) Smokeless propellants means solid propellants commonly called smokeless powders in the trade and used in small arms ammunition.

Even if a pill bottle filled with the powder from fireworks and then taped and equipped with a fuse is considered one of the enumerated devices in subdivision (7)(a)(i) of this section, such pill bottle is not a destructive device if it was neither designed nor redesigned for use as a weapon to be used against person or property. In re Interest of Anthony P., 13 Neb. App. 659, 698 N.W.2d 457 (2005).

As structured, this section generally applies the exceptions to the definition of "destructive device" to all of the types of destructive device listed under subdivision (7)(a). In re Interest of Joseph S., 13 Neb. App. 636, 698 N.W.2d 212 (2005).

To the extent the Legislature categorized a dry ice bomb as an explosive, it obviously considered that term in its ordinary and plain meaning rather than a technical definition based upon the specific chemical process utilized. In re Interest of Joseph S., 13 Neb. App. 636, 698 N.W.2d 212 (2005).



28-1214 Explosives control; applicability of sections.

(1) Sections 28-1213 to 28-1239 shall apply to persons engaged in the manufacture, ownership, possession, storage, use, transportation, purchase, sale, or gift of explosive materials, except as may be otherwise indicated herein.

(2) Sections 28-1213 to 28-1239 shall not apply to explosive materials while being transported in conformity with federal law or regulations, nor, except as may be otherwise provided in such sections, to the ownership, possession, storage, use, transportation, purchase, or sale of explosive materials by the armed forces of the United States, the National Guard, other reserve components of the armed forces of the United States, and the duly constituted police and firefighting forces of the United States and of the state and its political subdivisions in the lawful discharge of their official duties.



28-1215 Unlawful possession of explosive materials, first degree; exception; penalty.

(1) Except as provided in subsection (2) of this section, any person who is ineligible to obtain a permit from the Nebraska State Patrol and who possesses or stores explosive materials commits the offense of unlawful possession of explosive materials in the first degree.

(2) Subsection (1) of this section shall not be applicable to any person transporting explosive materials in accordance with section 28-1235 or to any person who has obtained a permit from the Nebraska State Patrol to store or use such explosive materials or, in the case of a business enterprise, a permit to purchase such explosive materials.

(3) Unlawful possession of explosive materials in the first degree is a Class IV felony.



28-1216 Unlawful possession of explosive materials, second degree; penalty.

(1) Except as provided in subsection (2) of this section, any person who is eligible to obtain a permit from the Nebraska State Patrol or has a valid educational, industrial, commercial, agricultural, or other legitimate need for a permit and who possesses or stores explosive materials without such a permit commits the offense of unlawful possession of explosive materials in the second degree.

(2) The exclusions provided in subsection (2) of section 28-1215 shall be applicable to this section.

(3) Unlawful possession of explosive materials in the second degree is a Class I misdemeanor.



28-1217 Unlawful sale of explosives; penalty.

(1) Any person who knowingly and intentionally sells, transfers, issues, or gives any explosive materials to any person who does not display a valid permit issued by the Nebraska State Patrol authorizing the storage or use of such explosive materials or, in the case of a business enterprise, a permit to purchase such explosive materials commits the offense of unlawful sale of explosives.

(2) Unlawful sale of explosives is a Class IV felony.



28-1218 Use of explosives without a permit; penalty.

(1) Any person who uses any explosive materials for any purpose whatsoever, unless such person has obtained a permit from the Nebraska State Patrol to use such explosive materials or uses such explosive materials under the supervision of a permitholder, commits the offense of use of explosives without a permit.

(2) Except as provided in subsection (3) of this section, use of explosives without a permit is a Class I misdemeanor.

(3) Upon a showing that the accused was eligible under existing rules and regulations to receive a permit or had a valid educational, industrial, commercial, agricultural, or other legitimate need for a permit, use of explosives without a permit is a Class II misdemeanor.

(4) Any person under the direct and proximate supervision of a person possessing a permit to use explosive materials may also use explosive materials under such safety provisions as the Nebraska State Patrol may adopt and promulgate. Federal licensees and permittees shall obtain permits from the Nebraska State Patrol to use explosive materials.



28-1219 Obtaining a permit through false representation; penalty.

(1) Any person who knowingly withholds information or makes any false, fictitious, or misrepresented statement or furnishes or exhibits any false, fictitious, or misrepresented identification for the purpose of obtaining a permit or relief from disability under the provisions of sections 28-1213 to 28-1239 or knowingly makes any false entry in a record which such person is required to keep pursuant to such sections or the regulations promulgated pursuant to such sections, commits the offense of obtaining a permit through false representations.

(2) Obtaining a permit through false representations is a Class IV felony.



28-1220 Possession of a destructive device; penalty; permit or license for explosive materials; no defense.

(1) Any person who has in his possession a destructive device, as defined in subdivision (7) of section 28-1213, commits the offense of possession of a destructive device.

(2) A permit or license issued under any state or federal law to possess, own, use, distribute, sell, manufacture, store, or handle in any manner explosive materials shall not be a defense to the crime of possession of a destructive device as defined in this section.

(3) Possession of a destructive device is a Class IV felony.

Possession of each destructive device constitutes a separate offense. State v. Spurgin, 261 Neb. 427, 623 N.W.2d 644 (2001).



28-1221 Threatening the use of explosives; placing a false bomb; penalty.

(1) A person who conveys any threat or maliciously conveys to any other person false information knowing the same to be false, concerning an attempt or alleged attempt being made or to be made to kill, injure, or intimidate any individual or unlawfully to damage or destroy any building, vehicle, or other real or personal property by means of any explosive material or destructive device commits the offense of threatening the use of explosives.

(2) A person who places or causes to be placed any device or object that by its design, construction, content, or character appears to be or appears to contain a bomb, destructive device, or explosive, but is in fact an inoperative facsimile or imitation of a bomb, destructive device, or explosive, and that such person knows, intends, or reasonably believes is likely to cause public alarm or inconvenience, commits the offense of placing a false bomb.

(3) Threatening the use of explosives or placing a false bomb is a Class IV felony.



28-1222 Using explosives to commit a felony; penalty.

(1) Any person who uses an explosive material or destructive device to commit any felony which may be prosecuted in this state or who possesses an explosive during the commission of any felony which may be prosecuted in this state commits the offense of using explosives to commit a felony.

(2) Using explosives to commit a felony is a Class IIA felony.

(3) In the case of a second or subsequent conviction under this section, using explosives to commit a felony is a Class II felony.



28-1223 Using explosives to damage or destroy property; penalty.

(1) Any person who, by means of an explosive material or destructive device, maliciously attempts to damage or destroy or does damage or destroy any building, structure, vehicle, or other real or personal property commits the offense of using explosives to damage or destroy property.

(2) Except as provided under subsection (3) or (4) of this section, using explosives to damage or destroy property is a Class III felony.

(3) If a personal injury results, using explosives to damage or destroy property is a Class II felony.

(4) If death results, using explosives to damage or destroy property shall be punished as for conviction of murder in the first degree.



28-1224 Using explosives to kill or injure any person; penalty.

(1) Any person who uses explosive materials or destructive devices to intentionally kill, injure, or intimidate any individual commits the offense of using explosives to kill or injure any person.

(2) Except as provided in subsection (3) or (4) of this section, using explosives to kill or injure any person is a Class IIA felony.

(3) If personal injury results, using explosives to kill or injure any person is a Class II felony.

(4) If death results, using explosives to kill or injure any person shall be punished as for conviction of murder in the first degree.



28-1225 Storing explosives in violation of safety regulations; penalty.

(1) Any person who stores any explosive materials or uses in legitimate blasting operations any explosive materials in a manner not in conformity with safety regulations adopted and promulgated by the Nebraska State Patrol or the Secretary of the Treasury of the United States or who stores any explosive materials at a place not designated in a permit to store such explosive materials issued to such person by the Nebraska State Patrol commits the offense of storing explosives in violation of safety regulations.

(2) Storing explosives in violation of safety regulations is a Class III misdemeanor.



28-1226 Failure to report theft of explosives; penalty.

(1) Any person who has knowledge of the theft or loss of explosive materials from his or her stock who fails to report such theft or loss within twenty-four hours of discovery to the Nebraska State Patrol commits the offense of failure to report theft of explosives.

(2) Failure to report theft of explosives is a Class III misdemeanor.



28-1227 Other violations; penalty.

With the exception of sections 28-1213 to 28-1226, any person who violates any other provision of sections 28-1213 to 28-1239 or rules promulgated pursuant to such sections commits a Class III misdemeanor.



28-1228 Presence of explosive material or destructive device in vehicle; prima facie evidence; exception.

The presence in a vehicle other than a public conveyance of any explosive material or destructive device shall be prima facie evidence that it is in the possession of all persons occupying such vehicle at the time such explosive material or destructive device is found, except that: (1) If such explosive material or destructive device is found upon the person of one of the occupants therein; or (2) if such explosive material or destructive device is found in a vehicle operated for hire by a driver in the due, lawful, and proper pursuit of his trade, then such presumption shall not apply to the driver. The presumption shall not apply to the occupants of a vehicle being operated in compliance with the requirements of section 28-1225, if explosive material but no destructive device is found therein.



28-1229 Explosives control; Nebraska State Patrol; permits; issuance; conditions.

(1) The Nebraska State Patrol shall have the authority to issue permits for:

(a) The storage of explosive materials;

(b) The use of explosive materials; and

(c) The purchase of explosive materials by business enterprises.

(2) The Nebraska State Patrol shall not issue a permit to store or use explosive materials to any person who:

(a) Is under twenty-one years of age;

(b) Has been convicted in any court of a felony;

(c) Is charged with a felony;

(d) Is a fugitive from justice;

(e) Is an unlawful user of any depressant, stimulant, or narcotic drug;

(f) Has been admitted as a patient or inmate in a public or private institution for the treatment of a mental or emotional disease or disorder within five years preceding the date of application;

(g) Has no reasonable educational, industrial, commercial, agricultural, recreational, or other legitimate need for a permit to store or use explosive materials;

(h) Has been convicted in any court of a misdemeanor crime of domestic violence. This includes any misdemeanor conviction involving the use or attempted use of physical force committed by a current or former spouse, parent, or guardian of the victim or by a person with a similar relationship with the victim;

(i) Is subject to a court order restraining him or her from harassing, stalking, or threatening an intimate partner or child of such partner; or

(j) Is an alien illegally in the United States.

(3) Upon filing of a proper application and payment of the prescribed fee, and subject to the provisions of sections 28-1213 to 28-1239 and other applicable laws, the Nebraska State Patrol shall issue to such applicant a permit to store explosive materials if:

(a) The applicant, including, in the case of a corporation, partnership, limited liability company, or association, any individual possessing, directly or indirectly, the power to direct or cause the direction of the management and policies of the corporation, partnership, limited liability company, or association, is not a person to whom the Nebraska State Patrol is prohibited to issue a permit under subsection (2) of this section;

(b) The applicant has not willfully violated any of the provisions of sections 28-1213 to 28-1239 or of 18 U.S.C. chapter 40; and

(c) The applicant has a place of storage for explosive materials which meets such standards of public safety, based on the class, type, and quantity of explosive materials to be stored, and security against theft as prescribed in rules and regulations adopted and promulgated by the Nebraska State Patrol pursuant to sections 28-1213 to 28-1239 and by the Secretary of the Treasury of the United States pursuant to 18 U.S.C. chapter 40.

(4) A permit for the storage of explosive materials shall specify the class, type, and quantity of explosive materials which are authorized to be stored. It shall also specify the type of security required. A permit for the storage of explosive materials shall be valid for a period of two years unless a shorter period is specified in the permit.

(5) Upon filing of a proper application and payment of the prescribed fee, and subject to the provisions of sections 28-1213 to 28-1239 and other applicable laws, the Nebraska State Patrol shall issue to such applicant a permit to use explosive materials if:

(a) The applicant is an individual to whom the Nebraska State Patrol is not prohibited to issue a permit under subsection (2) of this section;

(b) The applicant has not willfully violated any of the provisions of sections 28-1213 to 28-1239 or of 18 U.S.C. chapter 40;

(c) The applicant has demonstrated and certified in writing that he or she is familiar with all published laws of this state and published local ordinances relating to the use of explosive materials applicable at the place or places he or she intends to use such explosive materials;

(d) The applicant has demonstrated that he or she has adequate knowledge, training, and experience in the use of explosive materials of the class and type for which he or she seeks a users permit and has passed a qualifying examination, as prescribed by the Nebraska State Patrol, concerning the use of such explosive materials; and

(e) The applicant has been fingerprinted and the fingerprints submitted to the Nebraska State Patrol for a criminal history record check. If no disqualifying record is located at the state level, the fingerprints shall be forwarded by the patrol to the Identification Division of the Federal Bureau of Investigation for a national criminal history record check.

(6) A permit for the use of explosive materials shall specify the class and type of explosive materials the permitholder is qualified to use. It shall be applicable to the permitholder and to any individual acting under his or her direct personal supervision. A permit may be issued for a single use of explosive materials or, when the applicant is engaged or employed in a business requiring the frequent use of explosive materials, for a period of not more than two years.

(7) Upon filing of a proper application and payment of the prescribed fees and subject to sections 28-1213 to 28-1239 and other applicable laws, the Nebraska State Patrol shall issue to a business enterprise a permit to purchase explosive materials if:

(a) The business enterprise has a place of business in this state;

(b) No individual possessing, directly or indirectly, the power to direct or cause the direction of the management and policies of the business enterprise is a person to whom the Nebraska State Patrol is prohibited to issue a permit under subsection (2) of this section;

(c) An authorized officer of the business enterprise certifies that all explosive materials will be used on the date of purchase of such materials unless such business enterprise is in possession of a valid storage permit; and

(d) The business enterprise employs at least one employee having a valid use permit issued under this section.

(8) A permit for a business enterprise to purchase explosive materials shall specify the class and type of explosive materials which are authorized to be purchased. The class and type of explosive materials covered by such permit shall be the same as those specified in the use permit or permits issued to an employee or employees of the business enterprise. The permit may be issued for a period of up to two years but shall become void if the business enterprise ceases to employ an individual having a valid use permit issued under this section for the class and type of explosive materials covered by the purchase permit of the business enterprise.

(9) If the applicant is an individual, an application for a permit issued under this section shall include the applicant's social security number.



28-1230 Explosives control; permit; denial; notice; appeal.

Whenever the Nebraska State Patrol denies an application for a permit or the renewal thereof, the Nebraska State Patrol shall, within twenty days of such denial, give notice thereof and the reasons therefor in writing to the applicant, personally or by mail, to the address given in the application. The notice of denial shall also advise the applicant of his or her right to appeal and set forth the steps necessary to undertake an appeal and the time limits pertaining thereto. Such denial may be appealed to the Nebraska State Patrol which shall follow the procedures for contested cases required by the Administrative Procedure Act.



28-1231 Explosives control; permit; revocation; grounds.

(1) The Nebraska State Patrol may revoke any permit on any ground authorized in subsection (2) of section 28-1229 for the denial of a permit or for any violation of the terms of such permit, for a violation of any provision of this article or of the rules and regulations of the Nebraska State Patrol, or for noncompliance with any order issued by the Nebraska State Patrol within the time specified in such order.

(2) Revocation of a permit for any ground authorized may be ordered only after giving written notice and an opportunity to be heard to the holder thereof. Revocation proceedings shall be in accordance with the procedure required for contested cases set forth in the Administrative Procedure Act. Such notice may be given to the holder personally or by mail and shall specify the ground or grounds on which it is proposed to revoke the permit. When a permit is revoked, the Nebraska State Patrol may direct the disposition of the explosives held by such permittee. Upon revocation of a permit by the Nebraska State Patrol, the holder thereof shall surrender his or her permit to the Nebraska State Patrol at once or be subject to penalties as provided for elsewhere in sections 28-1213 to 28-1239.



28-1232 Explosive materials; permit; application; form; fees.

An application for a storage, use, or business enterprise purchase permit for explosive materials shall be in such form and contain such information as the Nebraska State Patrol shall by rule and regulation prescribe. Each applicant for a permit shall pay a fee of fifty dollars in the case of a storage permit, ten dollars in the case of a use permit, and ten dollars in the case of a business enterprise purchase permit.



28-1233 Explosive materials; permitholder; records; notice; requirements; penalty.

(1) Every holder of any permit required under sections 28-1213 to 28-1239 shall maintain an accurate inventory of all explosives in his or her possession and maintain records of transfers to other persons of explosive materials. Such records shall include a statement of intended use by the transferee and the name, date of birth, place of birth, social security number or taxpayer identification number, and place of residence of any natural person to whom the explosives are transferred. If the explosive materials are transferred to a corporation or other business entity, such records shall include the identity and principal and local places of business and the name, date of birth, place of birth, and place of residence of the natural person acting as the agent of the corporation or other business entity in arranging the transfer. In the case of a federal licensee or permittee who is also a permitholder under the terms of sections 28-1213 to 28-1239, the maintenance of one set of records for the fulfilling of the record-keeping requirements of 18 U.S.C. chapter 40 shall be deemed compliance with the record-keeping requirements of sections 28-1213 to 28-1239.

(2) Every holder of any storage or business enterprise permit required under sections 28-1213 to 28-1239 shall maintain a log describing the time, place, amount, and type of explosive used in any blasting operations performed by him or her or at his or her direction.

(3) Every holder of any storage, purchase, or use permit required under sections 28-1213 to 28-1239 shall notify the fire protection district in which any explosive over one pound in weight is to be used or stored twenty-four hours prior to such use or storage, and the holder shall keep a written record in the log describing the time the notice was given, office in the district to which the notice was given, and name of the person in the district notified. The fire protection district may waive the twenty-four-hour notice when the public safety requires such waiver to prevent loss of life or property if such notice is given prior to use or storage. The fire protection district may accept a single notification of ongoing use within a set timeframe not to exceed sixty days. Any holder of a storage, purchase, or use permit who fails to notify the fire protection district pursuant to this subsection is guilty of a Class II misdemeanor.



28-1234 Permitholders; inspection of records and permits.

(1) Permitholders shall make available for inspection at all reasonable times their records kept pursuant to sections 28-1213 to 28-1239 and the rules and regulations adopted and promulgated pursuant to such sections. The Nebraska State Patrol may enter during business hours the premises, including places of storage, of any permitholder for the purpose of inspecting and examining (a) any records or documents required to be kept by such permitholder under sections 28-1213 to 28-1239 or the rules and regulations adopted and promulgated pursuant to such sections and (b) any explosive materials kept or stored by such permitholder at such premises.

(2) Holders of use permits and business enterprise purchase permits shall retain such permits and make them available to the Nebraska State Patrol on request. Storage permits shall be posted and kept available for inspection at all places of storage of explosive materials.



28-1235 Transportation of explosive materials; permit required.

No person shall transport any explosive materials into this state or within the boundaries of this state unless such person holds a permit as required by sections 28-1213 to 28-1239 or a permit or license issued pursuant to 18 U.S.C. chapter 40. Common carriers by air, highway, railway, or water transporting explosive materials into this state or within the boundaries of this state and contract or private carriers by motor vehicle transporting explosive materials into this state or within the boundaries of this state in the lawful, ordinary course of business and engaged in such business pursuant to certificate or permit by whatever name issued to them by any federal or state officer, agency, bureau, commission, or department shall be excepted from this section except as the Nebraska State Patrol by rule and regulation may otherwise provide. All transportation of explosive materials subject to this section shall be in conformity with such safety rules and regulations as the Nebraska State Patrol may adopt and promulgate.



28-1235.01 Resident; bring explosive material into state; when allowed.

Any resident of the State of Nebraska who holds a valid explosive permit issued by the Nebraska State Patrol and who uses explosive material in the conduct of a business or occupation may lawfully purchase explosive materials from a licensed seller located or residing in a state contiguous to the State of Nebraska and bring such explosive material into Nebraska.



28-1236 Nebraska State Patrol; rules and regulations.

The Nebraska State Patrol may adopt and promulgate rules and regulations supplemental to sections 28-1213 to 28-1239 necessary or desirable to assure the public safety as well as to provide reasonable and adequate protection of the lives, health, and safety of persons employed in the manufacture, storage, transportation, handling, and use of explosives. The Nebraska State Patrol may adopt and promulgate such rules and regulations necessary and proper for the administration of sections 28-1213 to 28-1239 and, together with all other peace officers of the state and its political subdivisions, shall be charged with the enforcement of such sections.



28-1237 Special law or local ordinance; minimum required standard.

The provisions of sections 28-1213 to 28-1239 and the rules adopted pursuant thereto shall be the minimum standard required and shall supersede any special law or local ordinance inconsistent therewith, and no local ordinance inconsistent therewith shall be adopted, but nothing herein contained shall prevent the enactment by local law or ordinance of additional requirements and restrictions.



28-1238 Violations; seizure and disposition of explosives.

Any explosive materials or destructive devices involved in any violation of sections 28-1213 to 28-1239 or any rule or regulation adopted and promulgated pursuant to such sections or in any violation of any other criminal law of this state shall be subject to seizure, and disposition may be made in accordance with the method of disposition directed for contraband in section 29-820, whenever the seized matter results in a judicial civil or criminal action by or against any person or as the Nebraska State Patrol directs in the absence of such judicial action.



28-1239 Explosives control; exceptions to sections; enumerated.

In addition to the exceptions provided in sections 28-1213 to 28-1239, such sections shall not apply to:

(1) The use of explosive materials in medicines and medicinal agents in forms prescribed by the official United States Pharmacopoeia or the National Formulary;

(2) The sale, transportation, shipment, receipt, or importation of explosive materials for delivery to any agency of the United States or to any state or political subdivision thereof;

(3) Small arms ammunition and components thereof;

(4) The storage or possession of or dealing in black powder used for recreation purposes by a sportsperson;

(5) The storage or possession of or dealing in smokeless propellants, percussion caps, primers, and other components used by a sportsperson in the reloading of small arms ammunition;

(6) Bona fide war trophies capable of exploding and innocently found explosive materials possessed under circumstances negating an intent to use the same unlawfully, but the owner thereof shall surrender such items forthwith to any nationally certified hazardous device technician or military explosive ordnance expert upon demand by a law enforcement officer or agency or fire department; and

(7) The storage in minimum amounts necessary for lawful educational purposes of explosive materials to be used in the natural science laboratories of any state-accredited school system.



28-1239.01 Fireworks display; permit required; fee; sale of display fireworks; regulation.

(1) No person shall conduct a public exhibition or display of display fireworks without first procuring a display permit from the State Fire Marshal. Such application for a display permit shall be accompanied by a fee of ten dollars to be deposited in the State Fire Marshal Cash Fund.

(2) No display fireworks shall be sold or delivered by a licensed distributor to any person who is not in possession of an approved display permit. Sales of display fireworks to persons without an approved display permit shall be subject to sections 28-1213 to 28-1239.



28-1240 Unlawful transportation of anhydrous ammonia; penalty; unlawful use of certain containers; penalty.

(1) Any person, partnership, limited liability company, firm, or corporation (a) who loads, unloads, transports, or causes to be transported over the public highways of this state anhydrous ammonia in a tank or container with a water gallon capacity of three thousand gallons or less which will not withstand two-hundred-fifty-pounds-per-square-inch gauge pressure or in a tank or container with a water gallon capacity of more than three thousand gallons which will not withstand two-hundred-sixty-five-pounds-per-square-inch gauge pressure and does not meet all the other requirements of the United States Department of Transportation Specifications MC 330 or MC 331, as amended and effective September 1, 1965, or (b) who operates any anhydrous ammonia railroad tank cars over the railroads of this state which fail to comply with all of the applicable requirements of the United States Department of Transportation in effect on December 25, 1969, commits the offense of unlawful transportation of anhydrous ammonia.

(2) Compliance with this section must be shown by an identification plate permanently affixed to a conspicuous place on each tank or container. After July 17, 1986, whenever any tank or container is altered subsequent to its original manufacture, the identification plate of such tank or container shall be changed to indicate proof that the tank or container is able to meet standards prescribed in subsection (1) of this section after the tank or container has been altered. Any tank or container which is so altered without making the appropriate changes on its identification plate shall be considered not in compliance with this section.

(3) Unlawful transportation of anhydrous ammonia is a Class II misdemeanor.

(4) Each day of a violation of this section shall constitute a separate offense, and any person, partnership, limited liability company, firm, or corporation operating, loading, or unloading a tank or container not in compliance with this section shall be considered as a separate violator of this section.

(5) It shall be unlawful for any person to use or cause to be used any tank or container with a water gallon capacity of under three thousand gallons which is or has been used to contain anhydrous ammonia for containing propane or liquefied natural gas. Such unlawful use of a tank or container shall be a Class III misdemeanor.

(6) Subsection (5) of this section shall not be applicable when the owner of the tank or container can show that the tank or container has been properly prepared for alternative use. Standards for such preparation shall be adopted and promulgated by the State Fire Marshal pursuant to this section.



28-1241 Fireworks; definitions.

As used in sections 28-1239.01 and 28-1241 to 28-1252, unless the context otherwise requires:

(1) Distributor means any person engaged in the business of making sales of fireworks at wholesale in this state to any person engaged in the business of making sales of fireworks either as a jobber or as a retailer or both;

(2) Jobber means any person engaged in the business of making sales of fireworks at wholesale to any other person engaged in the business of making sales at retail;

(3) Retailer means any person engaged in the business of making sales of fireworks at retail to consumers or to persons other than distributors or jobbers;

(4) Sale includes barter, exchange, or gift or offer therefor and each such transaction made by any person, whether as principal, proprietor, agent, servant, or employee;

(5) Fireworks means any composition or device designed for the purpose of producing a visible or audible effect by combustion, deflagration, or detonation and which meets the definition of consumer or special fireworks set forth by the United States Department of Transportation in Title 49 of the Code of Federal Regulations;

(6)(a) Consumer fireworks means any of the following devices that (i) meet the requirements set forth in 16 C.F.R. parts 1500 and 1507, as such regulations existed on January 1, 2010, and (ii) are tested and approved by a nationally recognized testing facility or by the State Fire Marshal:

(A) Any small firework device designed to produce visible effects by combustion and which is required to comply with the construction, chemical composition, and labeling regulations of the United States Consumer Product Safety Commission set forth in 16 C.F.R., as such regulations existed on January 1, 2010;

(B) Any small device designed to produce audible effects such as a whistling device;

(C) Any ground device or firecracker containing fifty milligrams or less of explosive composition; or

(D) Any aerial device containing one hundred thirty milligrams or less of explosive composition.

(b) Class C explosives as classified by the United States Department of Transportation shall be considered consumer fireworks.

(c) Consumer fireworks does not include:

(i) Rockets that are mounted on a stick or wire and project into the air when ignited, with or without report;

(ii) Wire sparklers, except that silver and gold sparklers are deemed to be consumer fireworks until January 1, 2014;

(iii) Nighttime parachutes;

(iv) Fireworks that are shot into the air and after coming to the ground cause automatic ignition due to sufficient temperature;

(v) Firecrackers that contain more than fifty milligrams of explosive composition; and

(vi) Fireworks that have been tested by the State Fire Marshal as a response to complaints and have been deemed to be unsafe; and

(7) Display fireworks means those materials manufactured exclusively for use in public exhibitions or displays of fireworks designed to produce visible or audible effects by combustion, deflagration, or detonation. Display fireworks includes, but is not limited to, firecrackers containing more than one hundred thirty milligrams of explosive composition, aerial shells containing more than forty grams of explosive composition, and other display pieces which exceed the limits for classification as consumer fireworks. Class B explosives, also known as 1.3G explosives, as classified by the United States Department of Transportation in 49 C.F.R. 172.101, as such regulation existed on January 1, 2010, shall be considered display fireworks. Display fireworks shall be considered an explosive as defined in section 28-1213 and shall be subject to sections 28-1213 to 28-1239, except that display fireworks may be purchased, received, and discharged by the holder of an approved display permit issued pursuant to section 28-1239.01.



28-1242 Unlawful throwing of fireworks; penalty.

(1) A person commits the offense of unlawful throwing of fireworks if he or she throws any firework, or any object which explodes upon contact with another object: (a) From or into a motor vehicle; (b) onto any street, highway, or sidewalk; (c) at or near any person; (d) into any building; or (e) into or at any group of persons.

(2) Unlawful throwing of fireworks is a Class III misdemeanor.



28-1243 Fireworks item deemed unsafe; quarantined; testing; test results; effect.

(1) If the State Fire Marshal deems any fireworks item to be unsafe pursuant to subdivision (6)(c)(vi) of section 28-1241, such fireworks item shall be quarantined from other fireworks. Any licensed distributor, jobber, or retailer may request, at the distributor's, jobber's, or retailer's expense, that such fireworks item be tested by an independent, nationally recognized testing facility to determine if such fireworks item meets the requirements set forth by the United States Consumer Product Safety Commission for consumer fireworks, also known as 1.4G explosives, as classified by the United States Department of Transportation in 49 C.F.R. 172.101, as such regulation existed on January 1, 2010. A copy of the results of all testing done pursuant to this section shall be provided to the State Fire Marshal.

(2) If such fireworks item is in compliance with such requirements and otherwise permitted under section 28-1241, such fireworks item that was determined to be unsafe pursuant to subdivision (6)(c)(vi) of section 28-1241 shall be deemed a consumer firework and be permitted for retail sale or distribution.

(3) If such fireworks item is in compliance with such requirements but is otherwise not deemed consumer fireworks, such fireworks item shall not be sold at retail or distributed to retailers for sale in this state, but a distributor, jobber, or retailer may sell such fireworks item to another distributor or retailer in a state that permits the sale of such fireworks item.

(4) If such fireworks item is not in compliance with such requirements, then the distributor, jobber, or retailer shall destroy such fireworks item under the supervision of the State Fire Marshal. If such fireworks item is not destroyed under the supervision of the State Fire Marshal, notarized documentation shall be provided to the State Fire Marshal detailing and confirming the fireworks item's destruction.



28-1244 Fireworks; unlawful acts.

Except as provided in section 28-1245, it shall be unlawful for any person to possess, sell, offer for sale, bring into this state, or discharge any fireworks other than consumer fireworks.



28-1245 Fireworks; when prohibitions not applicable.

Section 28-1244 shall not apply to:

(1) Any display fireworks purchased from a licensed distributor; or

(2) Any display fireworks purchased by the holder of a display permit issued pursuant to section 28-1239.01; or

(3) Any fireworks brought into this state for storage by a licensed distributor and held for sale outside of this state; or

(4) Any fireworks furnished for agricultural purposes pursuant to written authorization from the State Fire Marshal to any holder of a distributor's license; or

(5) Toy cap pistols or toy caps, each of which does not contain more than twenty-five hundredths of a grain of explosive material.



28-1246 Fireworks; sale; license required; fees.

(1) It shall be unlawful for any person to sell, hold for sale, or offer for sale as a distributor, jobber, or retailer any fireworks in this state unless such person has first obtained a license as a distributor, jobber, or retailer. Application for each such license shall be made to the State Fire Marshal on forms prescribed by him or her. Each application shall be accompanied by the required fee, which shall be five hundred dollars for a distributor's license, two hundred dollars for a jobber's license, and twenty-five dollars for a retailer's license. Each application for a retailer's license shall be received by the State Fire Marshal at least ten business days prior to the sales period, as set forth in section 28-1249, in which the retailer wishes to sell consumer fireworks. A retailer's license shall be good only for the specific sales period listed on the application and within the calendar year in which issued. The retailer's license shall at all times be displayed at the place of business of the holder thereof.

(2) The funds received pursuant to this section shall be remitted to the State Treasurer for credit to the State Fire Marshal Cash Fund.



28-1247 Repealed. Laws 2010, LB 880, § 13.



28-1248 Fireworks; importation into state; duties of licensees; retention of packing list for inspection.

(1) It shall be unlawful for any person not licensed as a distributor or as a jobber under sections 28-1241 to 28-1252 to bring any fireworks into this state.

(2) It shall be unlawful for any retailer or jobber in this state to sell any fireworks in this state which have not been purchased from a distributor licensed under sections 28-1241 to 28-1252.

(3) Any person licensed under sections 28-1239.01 and 28-1241 to 28-1252 shall keep, available for inspection by the State Fire Marshal or his or her agents, a copy of each packing list for fireworks purchased as long as any fireworks included on such packing list are held in his or her possession. The packing list shall show the license number of the distributor or jobber from which the purchase was made.



28-1249 Sale of consumer fireworks; limitations.

It shall be unlawful to sell any consumer fireworks at retail within this state, outside the limits of any incorporated city or village. Consumer fireworks may be sold at retail only between June 24 and July 5 and between December 28 and January 1 of each year.



28-1250 Fireworks; prohibited acts; violations; penalties; license suspension, cancellation, or revocation; appeal.

(1) Any person who violates any of the provisions of sections 28-1244 to 28-1249 commits a Class III misdemeanor. If such person is a licensed distributor or jobber, the State Fire Marshal may suspend, cancel, or revoke the license for up to three years. The suspension, cancellation, or revocation shall become effective upon the failure to timely appeal the decision under the Administrative Procedure Act or upon an order of the Nebraska Fire Safety Appeals Board upholding the decision pursuant to a hearing under the Administrative Procedure Act.

(2) It shall be unlawful for any person, association, partnership, limited liability company, or corporation to have in his, her, or its possession any fireworks in violation of any of the provisions of sections 28-1244 to 28-1249. If any person shall have in his, her, or its possession any fireworks in violation of such sections, a warrant may be issued for the seizure of such fireworks and when the warrant is executed by the seizure of such fireworks, such fireworks shall be safely kept by the magistrate to be used as evidence. Upon conviction of the offender, the fireworks shall be destroyed, but if the offender is discharged, the fireworks shall be returned to the person in whose possession they were found. Nothing in such sections shall apply to the transportation of fireworks by regulated carriers.



28-1251 Unlawful testing or inspection of fire alarms; penalty; certification of applicants; examination; fee.

(1) It shall be unlawful for any person, association, partnership, limited liability company, or corporation to conduct fire alarm tests and fire alarm inspections without prior written certification by the State Fire Marshal as to the qualifications of such persons conducting such tests and inspections.

(2) The State Fire Marshal shall formulate reasonable guidelines to determine qualifications for fire alarm inspectors and shall administer an examination pursuant to such guidelines prior to certification of applicants.

(3) The State Fire Marshal may charge a fee of one hundred dollars to cover costs of administering such examinations.

(4) Unlawful testing or inspection of fire alarms is a Class III misdemeanor.



28-1252 Fireworks; State Fire Marshal; rules and regulations; enforcement of sections.

The State Fire Marshal shall adopt and promulgate reasonable rules and regulations for the enforcement of sections 28-1239.01 and 28-1241 to 28-1252 and, together with all peace officers of the state and its political subdivisions, shall be charged with the enforcement of sections 28-1239.01 and 28-1243 to 28-1252.



28-1253 Liquefied petroleum gas; prohibited acts; violation; penalty; enforcement.

(1) The distribution, sale, or use of refrigerants containing liquefied petroleum gas for use in mobile air conditioning systems is prohibited.

(2) For purposes of this section:

(a) Liquefied petroleum gas means material composed predominantly of any of the following hydrocarbons or mixtures of such hydrocarbons: Propane, propylene, butanes (normal butane or isobutane), and butylenes;

(b) Mobile air conditioning system means mechanical vapor compression equipment which is used to cool the driver or passenger compartment of any motor vehicle; and

(c) Motor vehicle has the same meaning as in section 60-638.

(3) Any person violating this section is guilty of a Class IV misdemeanor.

(4) The State Fire Marshal shall adopt and promulgate rules and regulations for enforcement of this section and, together with peace officers of the state and its political subdivisions, is charged with enforcement of this section.



28-1254 Motor vehicle operation with person under age of sixteen years; prohibited acts; violation; penalty.

(1) It shall be unlawful for any person to operate or be in the actual physical control of a motor vehicle with a person under the age of sixteen years as a passenger:

(a) While the person operating or in the actual physical control of the motor vehicle is under the influence of alcoholic liquor or any drug;

(b) When the person operating or in the actual physical control of the motor vehicle has a concentration of eight-hundredths of one gram or more by weight of alcohol per one hundred milliliters of his or her blood;

(c) When the person operating or in the actual physical control of the motor vehicle has a concentration of eight-hundredths of one gram or more by weight of alcohol per two hundred ten liters of his or her breath; or

(d) If the person operating or in the actual physical control of the motor vehicle refuses to submit to a chemical test or tests when directed to do so by a peace officer pursuant to section 60-6,197.

(2) A violation of this section shall be a Class I misdemeanor.

(3) The crime punishable under this section shall be treated as a separate and distinct offense from any other offense arising out of acts alleged to have been committed while the person was in violation of this section.



28-1255 Flying lantern-type devices; prohibited acts; penalty.

(1) Flying lantern-type devices are prohibited from sale, possession, and use in this state.

(2) For purposes of this section, flying lantern-type devices means devices that require a flame which produces heated air trapped in a balloon-type covering allowing the device to float in the air. Flying lantern-type devices shall not include hot-air balloons used for transporting persons.

(3) A violation of this section is a Class V misdemeanor.



28-1301 Human skeletal remains or burial goods; prohibited acts; penalty.

(1) The definitions found in section 12-1204 shall apply to this section.

(2) Except as provided in subsection (3) of this section, a person commits the offense of removing, abandoning, or concealing human skeletal remains or burial goods if he or she:

(a) Knowingly digs up, disinters, removes, or carries away from its place of deposit or burial any such remains or goods, attempts to do the same, or aids, incites, assists, encourages, or procures the same to be done;

(b) Knowingly throws away or abandons any such remains or goods in any place other than a regular place for burial and under a proper death certificate issued under section 38-811 or 71-605; or

(c) Receives, conceals, purchases, sells, transports, trades, or disposes of any such remains or goods if the person knows or has reason to know that such remains or goods have been dug up, disinterred, or removed from their place of deposit or burial or have not been reported in a proper death certificate issued under section 38-811 or 71-605, attempts to do the same, or aids, incites, assists, encourages, or procures the same to be done.

(3) This section shall not apply to: (a) A body authorized to be surrendered for purposes of dissection as provided by law; (b) the body of any person directed to be delivered by competent authority for purposes of dissection; (c) the officers of any lawfully constituted cemetery acting under the direction of the board of trustees in removing any human skeletal remains or burial goods from one place of burial in the cemetery to another place in the same cemetery when disinterment and reinterment permits are secured and return made pursuant to section 71-605; (d) any person removing the human skeletal remains or burial goods of a relative or intimate friend from one place of burial in any lawfully constituted cemetery to another when consent for such removal has been obtained from the lawfully constituted authority thereof and permits for disinterment and reinterment secured and return made pursuant to section 71-605; (e) any professional archaeologist engaged in an otherwise lawful and scholarly excavation of a nonburial site who unintentionally encounters human skeletal remains or associated burial goods if the archaeologist complies with the notification requirements of the Unmarked Human Burial Sites and Skeletal Remains Protection Act; or (f) any archaeological excavation by the Nebraska State Historical Society or its designee in the course of execution of the duties of the society if any human skeletal remains or associated burial goods discovered during such excavation are disposed of pursuant to section 12-1208.

(4) Violation of this section shall be a Class IV felony.



28-1302 Concealing the death of another person; penalty.

Any person who conceals the death of another person and thereby prevents a determination of the cause or circumstances of death commits a Class I misdemeanor.



28-1303 Stagnant water; raising or producing, unlawful; penalty; abatement.

Whoever shall build, erect, continue or keep up any dam or other obstruction in any river or stream of water in this state and thereby raise an artificial pond, or produce stagnant waters, which shall be manifestly injurious to the public health and safety, shall be guilty of a Class III misdemeanor and the court shall, moreover, order every such nuisance to be abated or removed.



28-1304 Putting carcass or filthy substance into well, spring, brook, or stream; penalty.

Whoever shall put any dead animal, carcass or part thereof, or other filthy substance, into any well, or into any spring, brook or branch of running water, of which use is made for domestic purposes, shall be guilty of a Class IV misdemeanor.



28-1304.01 Dead animals; liquefied remains; prohibited acts; violation; penalty.

The liquefied remains of any dead animal shall not be injected below the surface of the ground nor be spread above the surface of the ground in any manner. Any person violating the provisions of this section shall be guilty of a Class II misdemeanor.



28-1305 Exposing offensive matter; penalty.

Whoever shall put the carcass of any dead animal, the offals from any slaughter house, butcher's establishment, packing house, or fish house, any spoiled meats, spoiled fish, or putrid animal substance, or the contents of any privy vault upon or into any river, bay, creek, pond, canal, road, street, alley, lot, field, meadow, public ground, market space, or common, or whoever, being the owner or owners or occupant or occupants thereof, shall knowingly permit the same to remain in any of the aforesaid situations, to the annoyance of the citizens of this state, or any of them, or shall neglect or refuse to remove or abate the nuisance occasioned thereby within twenty-four hours after knowledge of the existence of such nuisance upon any of the above-described premises owned or occupied by him, her, or them, or after notice thereof in writing from the street commissioner, supervisor, or any trustee or health officer of any city or precinct in which such nuisance shall exist, shall be guilty of a Class V misdemeanor. If the nuisance is not abated within twenty-four hours thereafter, it shall be deemed a second offense against the provisions of this section, and every like neglect of each twenty-four hours thereafter shall be considered an additional offense.



28-1306 Unclean stock cars, railroads bringing into state; penalty.

It shall be unlawful for any railroad company operating its road in this state to bring or cause to be brought into this state from an adjoining state any empty car used for transporting hogs or sheep, or any empty combination car used for carrying grain and stock that has any filth of any kind whatever in the same; but such railroad company shall, before it allows such car or cars to pass into the state, cause the same to be thoroughly cleaned. Any person or persons or corporation violating any provision of this section shall be guilty of a Class V misdemeanor.



28-1307 Diseased meat; sale; penalty.

It shall be unlawful for any person to sell or offer for sale the flesh of a diseased animal, whether such animal shall have died of disease or shall have been butchered when in a diseased condition. Any person violating the provisions of this section shall be guilty of a Class IV felony.



28-1308 Watering stock at private tank; unlawful; penalty; exceptions.

(1) It is hereby declared unlawful for any person to water livestock at any watering trough or tanks belonging to any private owner without the consent of such owner, but this section shall not apply to livestock in transportation on railroads nor to livestock delivered into any stockyards nor to livestock in holding pens awaiting slaughter.

(2) Violation of this section is a Class V misdemeanor.



28-1309 Refusing to yield a party line; penalty.

(1) A person commits the offense of refusing to yield a party line if he willfully refuses to relinquish a telephone party line, consisting of a subscriber line telephone circuit with two or more main telephone stations connected therewith, each having a distinctive ring or telephone number, after he has been requested to do so to permit another to place a call, in an emergency in which property or human life is in jeopardy and the prompt summoning of aid is essential, unless such party line is already being used for another such emergency call, or willfully interferes with such an emergency message, or requests the use of such a party line by falsely stating that the same is needed for any such purpose, knowing the statement to be false.

(2) Refusal to yield a party line is a Class III misdemeanor.



28-1310 Intimidation by telephone call; penalty; prima facie evidence.

(1) A person commits the offense of intimidation by telephone call if, with intent to terrify, intimidate, threaten, harass, annoy, or offend, the person:

(a) Telephones another anonymously, whether or not conversation ensues, and disturbs the peace, quiet, and right of privacy of any person at the place where the calls are received; or

(b) Telephones another and uses indecent, lewd, lascivious, or obscene language or suggests any indecent, lewd, or lascivious act; or

(c) Telephones another and threatens to inflict injury to any person or to the property of any person; or

(d) Intentionally fails to disengage the connection; or

(e) Telephones another and attempts to extort money or other thing of value from any person.

(2) The use of indecent, lewd, or obscene language or the making of a threat or lewd suggestion shall be prima facie evidence of intent to terrify, intimidate, threaten, harass, annoy, or offend.

(3) The offense shall be deemed to have been committed either at the place where the call was made or where it was received.

(4) Intimidation by telephone call is a Class III misdemeanor.

A jury instruction founded on the presumption created by subsection (2) of this section is constitutionally impermissible because such an instruction deprives a defendant of the due process right that the State must prove beyond a reasonable doubt each element of the crime charged, and shifts the burden to the defendant to disprove the element of intent in the offense charged. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

As interpreted, subsection (1)(b) of this section proscribes only telephone calls made with the intention of causing mental discomfort by the use of language which conjures up repugnant sexual images or which suggests the performance of repugnant sexual acts. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

Because subsection (1)(b) of this section concerns itself with sexual speech which intrudes upon the privacy of innocent citizens, not for the purpose of communicating any thought, but for the purpose of causing mental discomfort by conjuring up repugnant sexual images, it regulates in an area in which the State has a compelling interest and therefore cannot be said to be substantially overbroad. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

Subsection (1)(b) of this section is not impermissibly vague; it gives fair notice of exactly what is forbidden in terms which are understandable to persons of ordinary intelligence. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

The statement "What should I do to retaliate" is sufficient to constitute a threat for purposes of subsection (1)(c) of this section. State v. Methe, 228 Neb. 468, 422 N.W.2d 803 (1988).



28-1311 Interfering with a public service company; penalty.

(1) A person commits the offense of interfering with a public service company if he willfully and purposely interrupts or interferes with the transmission of telegraph or telephone messages or the transmission of light, heat and power in this state.

(2) Interference with public service companies is a Class II misdemeanor.



28-1312 Interfering with the police radio system; police radio set, defined; penalty; exceptions; equipment used in violation of sections; disposition.

(1) Police radio set shall mean any radio set or apparatus capable of either receiving or transmitting radio frequency signals within the wavelength or channel now or which may hereafter be allocated by the Federal Communications Commission for the police radio service.

(2) A person commits the offense of interfering with the police radio system if he has in his possession or in any motor vehicle or equips or installs in or on any motor vehicle, any police radio set which:

(a) In any way intentionally interferes with the transmission or reception of radio messages by any law enforcement agency and hinders any such agency in fulfillment of its duties; or

(b) Intercepts such radio signals to evade or assist others in evading arrest; or

(c) Results in the use of such communication for monetary or personal gain.

(3) The provisions of subsection (2) of this section shall not apply to:

(a) Peace officers and members of a law enforcement agency which regularly maintains a police radio system authorized and licensed by the Federal Communications Commission;

(b) Any person who has permission in writing from the head of a law enforcement agency to possess and use any radio set or apparatus capable of receiving messages or signals within the wavelength or channel assigned to the agency granting the permission; or

(c) Legal newspapers as defined in section 25-523, or radio, television or cable antenna television stations licensed pursuant to law, monitoring messages of signals for news purposes only without rebroadcasting or republishing verbatim.

(4) Interfering with the police radio system is a Class I misdemeanor.

(5) It shall be the duty of any and all peace officers to seize and hold for evidence any and all equipment possessed or used in violation of this section, and upon conviction of the person possessing or using such equipment, the court shall order such equipment destroyed or forfeited to the State of Nebraska.



28-1313 Unlawful use of a white cane or guide dog; penalty.

(1) A person commits unlawfully using a white cane or guide dog if he is not blind as defined by law and carries, displays, or otherwise makes use of a white cane or guide dog.

(2) Such use of a white cane or the use of a guide dog by a person shall be officially recognized as an indication that the bearer is blind.

(3) Unlawful use of a white cane or guide dog is a Class III misdemeanor.



28-1314 Failing to observe a blind person; penalty.

(1) A person commits the offense of failing to observe a blind person if as an operator of any vehicle or other conveyance, he fails to:

(a) Give special consideration to the bearer of a white cane or user of a guide dog; and

(b) Stop and remain when approaching such bearer until such time as the bearer has safely reached a position well outside the course normally used by the operator of the vehicle or other conveyance.

(2) Failure to observe a blind person is a Class III misdemeanor.



28-1315 Locks and keys; terms, defined.

As used in section 28-1316, unless the context otherwise requires:

(1) Change key shall mean a key planned and cut to operate a specific lock;

(2) Try-out key shall mean a key which may or may not be one of a set of similar keys, each key made to operate a series or group of a total series of locks, the key or keys being constructed to take advantage of unplanned construction similarities in the series or group of locks;

(3) Wiggle key or manipulation key shall mean a material device which may be variably positioned or manipulated in a lock's keyway until such action develops a condition within the lock which enables the lock to be operated. Wiggle keys or manipulation keys may or may not resemble normally used keys;

(4) Master key shall mean a key planned and cut to operate all locks in a series or group of locks, each lock having its own key other than the master key for that individual lock only, and each lock constructed as a part of the series or group for operation with the master key. For the purpose of section 28-1316, submaster keys, grand master keys, great grand master keys, emergency keys, and overriding keys are to be considered as master keys;

(5) Keyed-alike locks shall mean a series or group of locks designed and constructed to be operated with the same change key;

(6) Locksmith shall mean a person dealing in the mechanical action and the correct operation of all types of locks and cylinder devices, whose trade or occupation is primarily repairing, opening or closing such locks or devices by mechanical means other than the key designed for that particular mechanism without altering, marring, or destroying the original condition or effectiveness of such mechanism; and

(7) Key master or key cutter shall mean a person other than a locksmith, whose primary and only function is the cutting and duplicating of keys.



28-1316 Unlawful use of locks and keys; penalty; exceptions.

(1) A person commits the offense of unlawful use of locks and keys if he or she:

(a) Sells, offers to sell, or gives to any person other than a law enforcement agency, dealer licensed under the Motor Vehicle Industry Regulation Act, motor vehicle manufacturer, or person regularly carrying on the profession of a locksmith any try-out key, manipulation key, wiggle key, or any other device designed to be used in place of the normal change key of any motor vehicle; or

(b) Has in his or her possession any try-out key, wiggle key, manipulation key, or any other device designed to be used in place of the normal change key of any motor vehicle unless he or she is a locksmith, locksmith manufacturer, dealer licensed under the Motor Vehicle Industry Regulation Act, motor vehicle manufacturer, or law enforcement agency; or

(c) Duplicates a master key for anyone unless written permission has been granted by the person who has legal control of the master key. All master keys shall be stamped with the words DO NOT DUPLICATE. All duplications of master keys shall also be stamped with the words DO NOT DUPLICATE.

(2) Nothing in subsection (1) of this section shall be construed to make it unlawful if:

(a) The owner of two or more vehicles possesses a change key that can be used on two or more vehicles that he or she owns; or

(b) Such owner changes the locks on such vehicle so that they are keyed alike; or

(c) Any person makes or duplicates the original change keys for such an owner; or

(d) Anyone stamps any other type of key with the words DO NOT DUPLICATE.

(3) Unlawful use of locks and keys is a Class III misdemeanor.



28-1317 Unlawful picketing; penalty.

(1) A person commits the offense of unlawful picketing if, either singly or by conspiring with others, he or she interferes, or attempts to interfere, with any other person in the exercise of his or her lawful right to work, or right to enter upon or pursue any lawful employment he or she may desire, in any lawful occupation, self-employment, or business carried on in this state, by:

(a) Using threatening language toward such person or any member of his or her immediate family, or in his, her, or their presence or hearing, for the purpose of inducing or influencing, or attempting to induce or influence, such person to quit his or her employment, or to refrain from seeking or freely entering into employment; or

(b) Following or intercepting such person from or to his or her work, from or to his or her home or lodging, or about the city, against the will of such person, for such purpose; or

(c) Menacing, threatening, coercing, intimidating, or frightening in any manner such person for such purpose; or

(d) Committing an assault upon such person for such purpose; or

(e) Picketing or patrolling the place of residence of such person, or any street, alley, road, highway, or any other place, where such person may be, or in the vicinity thereof, for such purpose, against the will of such person.

(2) Unlawful picketing is a Class III misdemeanor. Each violation shall constitute a separate offense.



28-1318 Mass picketing, defined; penalty; display of sign required.

(1) Mass picketing shall mean any form of picketing in which pickets constitute an obstacle to the free ingress and egress to and from the premises being picketed or any other premises, or upon the public roads, streets, or highways, either by obstructing by their persons or by the placing of vehicles or other physical obstructions.

(2) A person commits the offense of mass picketing if singly or in concert with others, he or she engages in or aids and abets any form of picketing activity that constitutes mass picketing as defined in subsection (1) of this section.

(3) Mass picketing is a Class III misdemeanor. Each violation shall constitute a separate offense.

(4) Any person who shall legally picket by any means or methods other than those forbidden in this section or in section 28-1317 shall visibly display on his or her person a sign showing the name of the protesting organization he or she represents. The composition of the sign shall be uppercase lettering of not less than two and one-half inches in height.



28-1319 Interfering with picketing; penalty.

(1) A person commits the offense of interfering with picketing if, acting separately or with others, he interferes with any picketing not described as mass picketing in section 28-1318, except that this provision shall not apply to duly qualified peace officers or to court action.

(2) Interfering with picketing is a Class III misdemeanor. Each violation shall constitute a separate offense.



28-1320 Intimidating pickets; penalty.

(1) A person commits the offense of intimidating pickets if he intimidates or attempts to intimidate any striker by threat of the loss of any right or condition of employment, that directly or indirectly would affect the lawful conduct of said striker in any way.

(2) Intimidation of pickets is a Class III misdemeanor. Each violation shall constitute a separate offense.



28-1320.01 Unlawful picketing of a funeral; legislative findings.

(1) The Legislature finds that families have a legitimate and legally cognizable interest in organizing and attending funerals for deceased relatives and that the rights of families to peacefully and privately mourn the death of relatives are violated when funerals are targeted for picketing or protest activities.

(2) The Legislature also recognizes that individuals have a constitutional right to free speech and that in the context of funeral ceremonies, the competing interests of picketers and funeral participants must be balanced. Therefor, the Legislature declares that the purposes of sections 28-1320.01 to 28-1320.03 are to protect the privacy of grieving families and to preserve the peaceful character of cemeteries, mortuaries, churches, and other places of worship during a funeral while still providing picketers and protestors the opportunity to communicate their message at a time and place that minimizes the interference with the rights of funeral participants.



28-1320.02 Unlawful picketing of a funeral; terms, defined.

For purposes of sections 28-1320.01 to 28-1320.03, the following definitions apply:

(1) Funeral means the ceremonies and memorial services held in connection with the burial or cremation of the dead but does not include funeral processions on public streets or highways; and

(2) Picketing of a funeral means protest activities engaged in by a person or persons located within five hundred feet of a cemetery, mortuary, church, or other place of worship during a funeral.



28-1320.03 Unlawful picketing of a funeral; penalty.

(1) A person commits the offense of unlawful picketing of a funeral if he or she engages in picketing from one hour prior to through two hours following the commencement of a funeral.

(2) Unlawful picketing of a funeral is a Class III misdemeanor.



28-1321 Maintaining a nuisance; penalty; abatement or removal.

(1) A person commits the offense of maintaining a nuisance if he erects, keeps up or continues and maintains any nuisance to the injury of any part of the citizens of this state.

(2) The erecting, continuing, using, or maintaining of any building, structure, or other place for the exercise of any trade, employment, manufacture, or other business which, by occasioning noxious exhalations, noisome or offensive smells, becomes injurious and dangerous to the health, comfort, or property of individuals or the public; the obstructing or impeding, without legal authority, of the passage of any navigable river, harbor, or collection of water; or the corrupting or rendering unwholesome or impure of any watercourse, stream, or water; or unlawfully diverting any such watercourse from its natural course or state to the injury or prejudice of others; and the obstructing or encumbering by fences, building, structures or otherwise of any of the public highways or streets or alleys of any city or village, shall be deemed nuisances.

(3) A person guilty of erecting, continuing, using, maintaining or causing any such nuisance shall be guilty of a violation of this section, and in every such case the offense shall be construed and held to have been committed in any county whose inhabitants are or have been injured or aggrieved thereby.

(4) Maintenance of nuisances is a Class III misdemeanor.

(5) The court, in case of conviction of such offense, shall order every such nuisance to be abated or removed.



28-1322 Disturbing the peace; penalty.

(1) Any person who shall intentionally disturb the peace and quiet of any person, family, or neighborhood commits the offense of disturbing the peace.

(2) Disturbing the peace is a Class III misdemeanor.

The State cannot constitutionally criminalize speech under this section solely because it inflicts emotional injury, annoys, offends, or angers another person. But speech can be criminalized under this section if it tends to or is likely to provoke violent reaction. State v. Drahota, 280 Neb. 627, 788 N.W.2d 796 (2010).

Under subsection (1) of this section, the definition of breach of the peace is broad enough to include the offense of disturbing the peace; it signifies the offense of disturbing the public peace or tranquility enjoyed by citizens of a community. The term "breach of the peace" is generic and includes all violations of public peace, order, or decorum, or acts tending to the disturbance thereof. Provocative language consisting of profane, indecent, or abusive remarks directed to the person of the hearer may amount to a breach of the peace, and such language constitutes "fighting" words, which are not constitutionally protected forms of speech. State v. Broadstone, 233 Neb. 595, 447 N.W.2d 30 (1989).



28-1323 Transfer or cause to be transferred any sounds recorded on a phonograph record, disc, wire, tape, or film; unlawful; exemption.

Unless exempt under section 28-1325, it is unlawful for any person, firm, partnership, limited liability company, corporation, or association knowingly to (1) transfer or cause to be transferred any sounds recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded onto any other phonograph record, disc, wire, tape, film, or other article or (2) sell, distribute, circulate, offer for sale, distribution or circulation, possess for the purpose of sale, distribution, or circulation, or cause to be sold, distributed, or circulated, offered for sale, distribution, or circulation, or possessed for sale, distribution, or circulation any article or device on which sounds have been transferred without the consent of the person who owns the master phonograph record, master disc, master tape, master wire, master film, or other article from which the sounds are derived.



28-1324 Sell, distribute, circulate, offer for sale, or possess phonograph record, disc, wire, tape, film, or sounds transferred; unlawful; exception.

It is unlawful for any person, firm, partnership, limited liability company, corporation, or association to sell, distribute, circulate, offer for sale, distribution, or circulation, or possess for the purpose of sale, distribution, or circulation any phonograph record, disc, wire, tape, film, or other article on which sounds have been transferred unless such phonograph record, disc, wire, tape, film, or other article bears the actual name and address of the transferor of the sounds in a prominent place on its outside face or package.



28-1325 Transfer of sounds; sections; when not applicable.

Sections 28-1323 to 28-1326 do not apply to any person who transfers or causes to be transferred any sounds (1) intended for or in connection with radio or television broadcast transmission or related uses, (2) for archival purposes, (3) solely for the personal use of the person transferring or causing the transfer and without any compensation being derived by the person from the transfer, or (4) intended for use by an educational institution, school, or other person for instructional or educational uses.



28-1326 Transfer of sounds; violations; penalty.

Any person violating the provisions of section 28-1323 or 28-1324 shall be guilty of a Class II misdemeanor.



28-1327 Repealed. Laws 1979, LB 344, § 16.



28-1328 Repealed. Laws 1979, LB 344, § 16.



28-1329 Receptacle, other term, defined.

As used in sections 28-1329 to 28-1334, unless the context otherwise requires:

(1) Receptacle shall mean not only bottles, siphons, tins, kegs, one-eighth barrels, quarter barrels, half barrels, barrels, boxes, ice cream cabinets, cans and tubs, but all other receptacles used for holding any of the commodities in the sections mentioned; and

(2) Requirement for a written transfer, bill of sale, authority, or consent shall mean that it shall be signed by the person named in the certificate issued by the Secretary of State as provided in such sections, or by a transferee claiming under a written transfer signed by such person, or by an agent whose authority is in writing signed by such person or such transferee.



28-1330 Nonintoxicating beverages, milk, and milk products; brand or mark on container; filing with Secretary of State; publication; certificate; fee.

Any person engaged in manufacturing, bottling or selling soda waters, mineral or aerated waters, cider, ginger ale and other unintoxicating beverages, milk, buttermilk, cream, ice cream or butter in any kind of receptacle having the name of such person or other mark or device printed, stamped, engraved, etched, blown, impressed, riveted or otherwise produced or permanently fixed upon the same, may file in the office of the Secretary of State for record a description of the name, mark, or device so used and cause such description to be printed once each week for three successive weeks in a newspaper published in the county in which the principal place of business of such person is located, or if the principal place of business of such person is located in another state, then in the county wherein the principal office or depot within the State of Nebraska is located. It shall be the duty of the Secretary of State to issue to the person so filing for record a description of such name, mark, or device in his office, a duly attested certificate of the record of the same, for which he shall receive a fee of one dollar. Such certificate in all prosecutions under sections 28-1329 to 28-1334 shall be prima facie evidence of the adoption of such name, mark, or device, and of the right of the person named therein to adopt and use the same.



28-1331 Unauthorized use of receptacle; penalty; separate offense.

(1) A person commits unauthorized use of receptacle if he fills any receptacle bearing a name, mark, or device recorded as provided in section 28-1330 with soda water, mineral or aerated waters, cider, ginger ale and other unintoxicating beverages, milk, buttermilk, cream, ice cream or butter, or to deface, erase, obliterate, cover up or otherwise remove or conceal any such name, mark, or device on any such receptacle, or to buy, sell, give, take, dispose of in any way, traffic in or destroy any receptacle bearing any such name, mark, or device unless it is the person named in the certificate issued by the Secretary of State, as provided in section 28-1330, or has the written consent of the person named in such certificate.

(2) Unauthorized use of receptacles is a Class III misdemeanor. Each such receptacle so unlawfully dealt with, as herein set out, shall be deemed to be a separate offense.



28-1332 Unauthorized possession of receptacle; penalty.

(1) A person commits unauthorized possession of receptacle if having in possession or under control any receptacle bearing any name, mark, or device recorded as provided in section 28-1330, and holding a written transfer or bill of sale therefor from the person named in the certificate issued by the Secretary of State as provided in such section, or other authority in writing from such person, he fails or refuses to deliver such receptacle to the person named in such certificate or to the authorized agent of such person when demanded.

(2) Unauthorized possession of receptacle is a Class III misdemeanor.



28-1333 Receptacles; unauthorized use or possession; search warrant; prosecution of possessor.

Whenever any person who has filed for record any such name, mark, or device, or who has acquired from such person in writing the ownership of such name, mark, or device or the right to the exclusive use thereof, or any one representing such person, shall make oath before any county judge that he has reason to believe and does believe that any receptacle bearing such name, mark, or device is being unlawfully used or filled or had in possession by any other person, such judge shall thereupon issue a search warrant to discover and obtain such receptacle, and may also cause the person in whose possession such receptacle shall be found to be brought before him and shall then inquire into the circumstances of such possession and if it shall be found that such person is guilty of violating any provision in sections 28-1329 to 28-1334, he shall be punished as prescribed in section 28-1331 or 28-1332 and the possession of the property taken upon such warrant shall be awarded to the owner thereof. The remedy given by this section shall not be held to be exclusive, and offenders against any provision of said sections may also be prosecuted as in case of other misdemeanors.



28-1334 Sale, construed.

The requiring or taking of any deposit for any purpose upon such receptacle shall not be deemed nor held to be a sale, either optional or otherwise, in any proceeding under sections 28-1329 to 28-1334.



28-1335 Discharging any firearm or weapon from any public highway, road, or bridge; penalty; exception.

A person commits a Class III misdemeanor if such person discharges any firearm or weapon using any form of compressed gas as a propellant from any public highway, road, or bridge in this state, unless otherwise allowed by statute. Upon conviction, the mandatory minimum fine shall be one hundred dollars.



28-1336 Repealed. Laws 1983, LB 1, § 1.



28-1337 Repealed. Laws 1983, LB 1, § 1.



28-1338 Repealed. Laws 1983, LB 1, § 1.



28-1339 Repealed. Laws 1983, LB 1, § 1.



28-1340 Repealed. Laws 1983, LB 1, § 1.



28-1341 Act, how cited.

Sections 28-1341 to 28-1348 shall be known and may be cited as the Computer Crimes Act.



28-1342 Legislative findings and declarations.

The Legislature finds and declares that our society is increasingly dependent on computers, that important personal, financial, medical, and historical data is stored in computers, and that valuable data stored can be lost due to criminal action.

The Legislature further finds that specific criminal statutes are necessary to cover the actions of persons who intentionally destroy data or commit fraud using computers.



28-1343 Terms, defined.

For purposes of the Computer Crimes Act:

(1) Access shall mean to instruct, communicate with, store data in, retrieve data from, or otherwise use the resources of a computer, computer system, or computer network;

(2) Computer shall mean a high-speed data processing device or system which performs logical, arithmetic, data storage and retrieval, communication, memory, or control functions by the manipulation of signals, including, but not limited to, electronic or magnetic impulses, and shall include any input, output, data storage, processing, or communication facilities directly related to or operating in conjunction with any such device or system;

(3) Computer network shall mean the interconnection of a communications system with a computer through a remote terminal or with two or more interconnected computers or computer systems;

(4) Computer program shall mean an instruction or statement or a series of instructions or statements in a form acceptable to a computer which directs the functioning of a computer system in a manner designed to provide appropriate products from the computer;

(5) Computer security system shall mean a computer program or device that:

(a) Is intended to protect the confidentiality and secrecy of data and information stored in or accessible through the computer system; and

(b) Displays a conspicuous warning to a user that the user is entering a secure system or requires a person seeking access to knowingly respond by use of an authorized code to the program or device in order to gain access;

(6) Computer software shall mean a computer program of procedures or associated documentation concerned with the operation of a computer;

(7) Computer system shall mean related computers and peripheral equipment, whether connected or unconnected;

(8) Data shall mean a representation of information, facts, knowledge, concepts, or instructions prepared in a formalized or other manner and intended for use in a computer or computer network;

(9) Destructive computer program shall mean a computer program that performs a destructive function or produces a destructive product;

(10) Destructive function shall mean a function that (a) degrades the performance of a computer, its associated peripheral equipment, or a computer program, (b) disables a computer, its associated peripheral equipment, or a computer program, or (c) alters a computer program or data;

(11) Destructive product shall mean a product that: (a) Produces unauthorized data, including data that make computer memory space unavailable; (b) results in the unauthorized alteration of data or a computer program; or (c) produces a destructive computer program, including, but not limited to, a self-replicating program;

(12) Loss shall mean the greatest of the following:

(a) The retail market value of the property or services involved;

(b) The reasonable repair or replacement cost whichever is less; or

(c) The reasonable value of the damage created by the unavailability or lack of utility of the property or services involved until repair or replacement can be effected;

(13) Property shall include, but not be limited to, electronically processed or electronically produced data and information in computer software whether in human or computer readable form; and

(14) Services shall include, but not be limited to, computer time, data processing, and storage functions.

Under the former law, a person was guilty of a Class IIIA felony where a person knowingly solicits, coaxes, entices, or lures (1) a child 16 years of age or younger or (2) a peace officer who is believed by such person to be a child 16 years of age or younger, by means of a computer as that term is defined in this section, to engage in a sexual act. State v. Atchison, 15 Neb. App. 422, 730 N.W.2d 115 (2007).



28-1343.01 Unauthorized computer access; penalty.

(1) A person commits the offense of unauthorized computer access if the person intentionally and without authority penetrates a computer security system.

(2) A person who violates subsection (1) of this section in a manner that creates a grave risk of causing the death of a person shall be guilty of a Class IV felony.

(3) A person who violates subsection (1) of this section in a manner that creates a risk to public health and safety shall be guilty of a Class I misdemeanor.

(4) A person who violates subsection (1) of this section in a manner that compromises the security of data shall be guilty of a Class II misdemeanor.



28-1344 Unlawful acts; depriving or obtaining property or services; penalties.

(1) Any person who intentionally accesses or causes to be accessed, directly or indirectly, any computer, computer system, computer software, or computer network without authorization or who, having accessed any computer, computer system, computer software, or computer network with authorization, knowingly and intentionally exceeds the limits of such authorization shall be guilty of an offense if he or she intentionally: (a) Deprives another of property or services; or (b) obtains property or services of another.

(2) The offense constitutes a Class III felony when the value of the property or services involved is five thousand dollars or more.

(3) The offense constitutes a Class IV felony when the value of the property or services involved is one thousand five hundred dollars or more, but less than five thousand dollars.

(4) The offense constitutes a Class I misdemeanor when the value of the property or services involved is five hundred dollars or more, but less than one thousand five hundred dollars.

(5) The offense constitutes a Class II misdemeanor when the value of the property or services involved is less than five hundred dollars.



28-1345 Unlawful acts; harming or disrupting operations; penalties.

(1) Any person who accesses or causes to be accessed any computer, computer system, computer software, or computer network without authorization or who, having accessed any computer, computer system, computer software, or computer network with authorization, knowingly and intentionally exceeds the limits of such authorization shall be guilty of an offense if he or she intentionally: (a) Alters, damages, deletes, or destroys any computer, computer system, computer software, computer network, computer program, data, or other property; (b) disrupts the operation of any computer, computer system, computer software, or computer network; or (c) distributes a destructive computer program with intent to damage or destroy any computer, computer system, computer network, or computer software.

(2) The offense constitutes a Class III felony when the value of the loss caused is five thousand dollars or more.

(3) The offense constitutes a Class IV felony when the value of the loss caused is one thousand five hundred dollars or more, but less than five thousand dollars.

(4) The offense constitutes a Class I misdemeanor when the value of the loss caused is five hundred dollars or more, but less than one thousand five hundred dollars.

(5) The offense constitutes a Class II misdemeanor when the value of the loss caused is less than five hundred dollars.



28-1346 Unlawful acts; obtaining confidential public information; penalties.

Any person who intentionally accesses or causes to be accessed any computer, computer system, computer software, or computer network without authorization, or who, having accessed a computer, computer system, computer software, or computer network with authorization, knowingly and intentionally exceeds the limits of such authorization, and thereby obtains information filed by the public with the state or any political subdivision which is by statute required to be kept confidential shall be guilty of a Class II misdemeanor. For any second or subsequent offense under this section, such person shall be guilty of a Class I misdemeanor.



28-1347 Unlawful acts; access without authorization; exceeding authorization; penalties.

Any person who intentionally accesses any computer, computer system, computer software, computer network, computer program, or data without authorization and with knowledge that such access was not authorized or who, having accessed any computer, computer system, computer software, computer network, computer program, or data with authorization, knowingly and intentionally exceeds the limits of such authorization shall be guilty of a Class V misdemeanor. For any second or subsequent offense under this section, such person shall be guilty of a Class II misdemeanor.



28-1348 Act, how construed.

The Computer Crimes Act shall not be construed to preclude the applicability of any other provision of the Nebraska Criminal Code which may apply to any transaction described in the Computer Crimes Act.



28-1349 Legislative findings.

The Legislature finds that elemental mercury is a persistent and toxic pollutant that accumulates in the environment. The Legislature further finds that each year elemental mercury contained in liquid mercury thermometers can enter the environment and result in human exposure to elemental mercury through accidental spills, breakage, and releases. It is the intent of the Legislature to ban the sale and distribution of liquid mercury thermometers containing elemental mercury to prevent further accidental exposure.



28-1350 Liquid mercury thermometer; prohibited acts.

No liquid mercury thermometer containing elemental mercury shall be sold, given away, or otherwise distributed in this state.



28-1351 Unlawful membership recruitment into an organization or association; penalty.

(1) A person commits the offense of unlawful membership recruitment into an organization or association when he or she knowingly and intentionally coerces, intimidates, threatens, or inflicts bodily harm upon another person in order to entice that other person to join or prevent that other person from leaving any organization, group, enterprise, or association whose members, individually or collectively, engage in or have engaged in any of the following criminal acts for the benefit of, at the direction of, or on behalf of the organization, group, enterprise, or association or any of its members:

(a) Robbery under section 28-324;

(b) Arson in the first, second, or third degree under section 28-502, 28-503, or 28-504, respectively;

(c) Burglary under section 28-507;

(d) Murder in the first degree, murder in the second degree, or manslaughter under section 28-303, 28-304, or 28-305, respectively;

(e) Violations of the Uniform Controlled Substances Act that involve possession with intent to deliver, distribution, delivery, or manufacture of a controlled substance;

(f) Unlawful use, possession, or discharge of a firearm or other deadly weapon under sections 28-1201 to 28-1212.04;

(g) Assault in the first degree or assault in the second degree under section 28-308 or 28-309, respectively;

(h) Assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the first, second, or third degree under section 28-929, 28-930, or 28-931, respectively, or assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional using a motor vehicle under section 28-931.01;

(i) Theft by unlawful taking or disposition under section 28-511;

(j) Theft by receiving stolen property under section 28-517;

(k) Theft by deception under section 28-512;

(l) Theft by extortion under section 28-513;

(m) Kidnapping under section 28-313;

(n) Any forgery offense under sections 28-602 to 28-605;

(o) Criminal impersonation under section 28-638;

(p) Tampering with a publicly exhibited contest under section 28-614;

(q) Unauthorized use of a financial transaction device or criminal possession of a financial transaction device under section 28-620 or 28-621, respectively;

(r) Pandering under section 28-802;

(s) Bribery, bribery of a witness, or bribery of a juror under section 28-917, 28-918, or 28-920, respectively;

(t) Tampering with a witness or an informant or jury tampering under section 28-919;

(u) Unauthorized application of graffiti under section 28-524;

(v) Dogfighting, cockfighting, bearbaiting, or pitting an animal against another under section 28-1005; or

(w) Promoting gambling in the first degree under section 28-1102.

(2) Unlawful membership recruitment into an organization or association is a Class IV felony.

This section is not so overbroad as to infringe First Amendment rights of association. State v. Scott, 284 Neb. 703, 824 N.W.2d 668 (2012).

This section requires that at the time of an alleged violation, the defendant had actual knowledge that members of a group engage in or have engaged in any of the specified criminal activities for the benefit of, at the direction of, or on behalf of the organization, group, enterprise, or association or any of its members. State v. Scott, 284 Neb. 703, 824 N.W.2d 668 (2012).



28-1352 Act, how cited.

Sections 28-1352 to 28-1356 shall be known and may be cited as the Public Protection Act.



28-1353 Act; how construed.

(1) The provisions of the Public Protection Act shall be liberally construed to effectuate its remedial purposes.

(2) Nothing in the act shall supersede any provision of federal, state, or other law imposing criminal penalties or affording civil remedies in addition to those provided for in the act.



28-1354 Terms, defined.

For purposes of the Public Protection Act:

(1) Enterprise means any individual, sole proprietorship, partnership, corporation, trust, association, or any legal entity, union, or group of individuals associated in fact although not a legal entity, and shall include illicit as well as licit enterprises as well as other entities;

(2) Pattern of racketeering activity means a cumulative loss for one or more victims or gains for the enterprise of not less than one thousand five hundred dollars resulting from at least two acts of racketeering activity, one of which occurred after August 30, 2009, and the last of which occurred within ten years, excluding any period of imprisonment, after the commission of a prior act of racketeering activity;

(3) Until January 1, 2017, person means any individual or entity, as defined in section 21-2014, holding or capable of holding a legal, equitable, or beneficial interest in property. Beginning January 1, 2017, person means any individual or entity, as defined in section 21-214, holding or capable of holding a legal, equitable, or beneficial interest in property;

(4) Prosecutor includes the Attorney General of the State of Nebraska, the deputy attorney general, assistant attorneys general, a county attorney, a deputy county attorney, or any person so designated by the Attorney General, a county attorney, or a court of the state to carry out the powers conferred by the act;

(5) Racketeering activity includes the commission of, criminal attempt to commit, conspiracy to commit, aiding and abetting in the commission of, aiding in the consummation of, acting as an accessory to the commission of, or the solicitation, coercion, or intimidation of another to commit or aid in the commission of any of the following:

(a) Offenses against the person which include: Murder in the first degree under section 28-303; murder in the second degree under section 28-304; manslaughter under section 28-305; assault in the first degree under section 28-308; assault in the second degree under section 28-309; assault in the third degree under section 28-310; terroristic threats under section 28-311.01; kidnapping under section 28-313; false imprisonment in the first degree under section 28-314; false imprisonment in the second degree under section 28-315; sexual assault in the first degree under section 28-319; and robbery under section 28-324;

(b) Offenses relating to controlled substances which include: To unlawfully manufacture, distribute, deliver, dispense, or possess with intent to manufacture, distribute, deliver, or dispense a controlled substance under subsection (1) of section 28-416; possession of marijuana weighing more than one pound under subsection (12) of section 28-416; possession of money used or intended to be used to facilitate a violation of subsection (1) of section 28-416 prohibited under subsection (17) of section 28-416; any violation of section 28-418; to unlawfully manufacture, distribute, deliver, or possess with intent to distribute or deliver an imitation controlled substance under section 28-445; possession of anhydrous ammonia with the intent to manufacture methamphetamine under section 28-451; and possession of ephedrine, pseudoephedrine, or phenylpropanolamine with the intent to manufacture methamphetamine under section 28-452;

(c) Offenses against property which include: Arson in the first degree under section 28-502; arson in the second degree under section 28-503; arson in the third degree under section 28-504; burglary under section 28-507; theft by unlawful taking or disposition under section 28-511; theft by shoplifting under section 28-511.01; theft by deception under section 28-512; theft by extortion under section 28-513; theft of services under section 28-515; theft by receiving stolen property under section 28-517; criminal mischief under section 28-519; and unlawfully depriving or obtaining property or services using a computer under section 28-1344;

(d) Offenses involving fraud which include: Burning to defraud an insurer under section 28-505; forgery in the first degree under section 28-602; forgery in the second degree under section 28-603; criminal possession of a forged instrument under section 28-604; criminal possession of written instrument forgery devices under section 28-605; criminal impersonation under section 28-638; identity theft under section 28-639; identity fraud under section 28-640; false statement or book entry under section 28-612; tampering with a publicly exhibited contest under section 28-614; issuing a false financial statement for purposes of obtaining a financial transaction device under section 28-619; unauthorized use of a financial transaction device under section 28-620; criminal possession of a financial transaction device under section 28-621; unlawful circulation of a financial transaction device in the first degree under section 28-622; unlawful circulation of a financial transaction device in the second degree under section 28-623; criminal possession of a blank financial transaction device under section 28-624; criminal sale of a blank financial transaction device under section 28-625; criminal possession of a financial transaction forgery device under section 28-626; unlawful manufacture of a financial transaction device under section 28-627; laundering of sales forms under section 28-628; unlawful acquisition of sales form processing services under section 28-629; unlawful factoring of a financial transaction device under section 28-630; and fraudulent insurance acts under section 28-631;

(e) Offenses involving governmental operations which include: Abuse of public records under section 28-911; perjury or subornation of perjury under section 28-915; bribery under section 28-917; bribery of a witness under section 28-918; tampering with a witness or informant or jury tampering under section 28-919; bribery of a juror under section 28-920; assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the first degree under section 28-929; assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the second degree under section 28-930; assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional in the third degree under section 28-931; and assault on an officer, an emergency responder, a state correctional employee, a Department of Health and Human Services employee, or a health care professional using a motor vehicle under section 28-931.01;

(f) Offenses involving gambling which include: Promoting gambling in the first degree under section 28-1102; possession of gambling records under section 28-1105; gambling debt collection under section 28-1105.01; and possession of a gambling device under section 28-1107;

(g) Offenses relating to firearms, weapons, and explosives which include: Carrying a concealed weapon under section 28-1202; transportation or possession of machine guns, short rifles, or short shotguns under section 28-1203; unlawful possession of a handgun under section 28-1204; unlawful transfer of a firearm to a juvenile under section 28-1204.01; using a deadly weapon to commit a felony or possession of a deadly weapon during the commission of a felony under section 28-1205; possession of a deadly weapon by a prohibited person under section 28-1206; possession of a defaced firearm under section 28-1207; defacing a firearm under section 28-1208; unlawful discharge of a firearm under section 28-1212.02; possession, receipt, retention, or disposition of a stolen firearm under section 28-1212.03; unlawful possession of explosive materials in the first degree under section 28-1215; unlawful possession of explosive materials in the second degree under section 28-1216; unlawful sale of explosives under section 28-1217; use of explosives without a permit under section 28-1218; obtaining an explosives permit through false representations under section 28-1219; possession of a destructive device under section 28-1220; threatening the use of explosives or placing a false bomb under section 28-1221; using explosives to commit a felony under section 28-1222; using explosives to damage or destroy property under section 28-1223; and using explosives to kill or injure any person under section 28-1224;

(h) Any violation of the Securities Act of Nebraska pursuant to section 8-1117;

(i) Any violation of the Nebraska Revenue Act of 1967 pursuant to section 77-2713;

(j) Offenses relating to public health and morals which include: Prostitution under section 28-801; pandering under section 28-802; keeping a place of prostitution under section 28-804; labor trafficking, sex trafficking, labor trafficking of a minor, or sex trafficking of a minor under section 28-831; a violation of section 28-1005; and any act relating to the visual depiction of sexually explicit conduct prohibited in the Child Pornography Prevention Act; and

(k) A violation of the Computer Crimes Act;

(6) State means the State of Nebraska or any political subdivision or any department, agency, or instrumentality thereof; and

(7) Unlawful debt means a debt of at least one thousand five hundred dollars:

(a) Incurred or contracted in gambling activity which was in violation of federal law or the law of the state or which is unenforceable under state or federal law in whole or in part as to principal or interest because of the laws relating to usury; or

(b) Which was incurred in connection with the business of gambling in violation of federal law or the law of the state or the business of lending money or a thing of value at a rate usurious under state law if the usurious rate is at least twice the enforceable rate.



28-1355 Pattern of racketeering activity or collection of an unlawful debt; prohibited acts.

(1) It shall be unlawful for any person who has received any proceeds that such person knew were derived, directly or indirectly, from a pattern of racketeering activity or through collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any right, interest, or equity in real property or in the establishment or operation of any enterprise. A purchase of securities on the open market for purposes of investment, and without the intention of controlling or participating in the control of the issuer or of assisting another to do so, shall not be unlawful under this subsection if the securities of the issuer held by the purchaser, the members of his or her immediate family, and his or her or their accomplices in any pattern of racketeering activity or the collection of an unlawful debt after such purchase do not amount in the aggregate to one percent of the outstanding securities of any one class and do not confer, either in law or in fact, the power to elect one or more directors of the issuer.

(2) It shall be unlawful for any person through a pattern of racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

(3) It shall be unlawful for any person employed by or associated with any enterprise to conduct or participate in, directly or indirectly, the conduct of such enterprise's affairs through a pattern of racketeering activity or collection of unlawful debt.

(4) It shall be unlawful for any person to conspire or attempt to violate any of the provisions of subsection (1), (2), or (3) of this section.



28-1356 Violation; penalty.

(1) A person who violates section 28-1355 shall be guilty of a Class III felony; however, such person shall be guilty of a Class IB felony if the violation is based upon racketeering activity which is punishable as a Class I, IA, or IB felony.

(2) In lieu of the fine authorized by section 28-105, any person convicted of engaging in conduct in violation of section 28-1355, through which pecuniary value was derived, or by which personal injury or property damage or other loss was caused, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution reasonably incurred. Any fine collected under this subsection shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



28-1357 Sale of novelty lighter without child safety feature; penalty.

(1) For purposes of this section:

(a) Novelty lighter means a mechanical or electrical device that is typically used for lighting cigarettes, cigars, or pipes, that has only one button or function, and that (i) is designed to resemble a cartoon character, a toy, a gun, a watch, a musical instrument, a vehicle, an animal, a food or beverage container, or a similar item, (ii) plays musical notes, or (iii) has flashing lights; and

(b) Novelty lighter does not include:

(i) A lighter manufactured prior to January 1, 1980;

(ii) A lighter incapable of being fueled or lacking a device necessary to produce combustion or a flame; or

(iii) A standard disposable or refillable lighter that is printed or decorated with a logo, label, decal, artwork, or heat shrinkable sleeve.

(2) It shall be unlawful to sell at retail, offer for retail sale, or distribute for retail sale or promotion in this state a novelty lighter manufactured on or after July 18, 2014, without a child safety feature.

(3) Any person who violates this section shall be guilty of a Class IV misdemeanor.

(4) This section does not apply to the transportation of novelty lighters through the state or the storage of novelty lighters in a warehouse or distribution center in this state that is closed to the public for purposes of retail sales.



28-1401 Navigable streams; cutoff, chute, backwater, or bayou connected with; access by boat.

To further implement the provisions of Article XV, section 5, of the Constitution of Nebraska, the Legislature herewith provides that the people of the state shall have access by boat to any cutoff, chute, backwater, or bayou connected with any navigable stream located in the State of Nebraska, but that nothing in this section shall serve to allow trespass upon the lands of any person.



28-1402 Locksmiths; registration certificates; issued by county clerk.

All locksmiths, as defined in section 28-1315, shall be required to hold a valid registration certificate issued by the county clerk in the county in which the locksmith's business is located.



28-1403 Locksmiths; registration certificates; application; contents; fee.

The county clerk shall provide the registration certificates upon receipt of a fee of five dollars. Every locksmith shall conspicuously display such certificate in his or her place of business. The application shall be filed in the manner and form prescribed by the Secretary of State, and shall include as a minimum (1) the name and social security number of the applicant, (2) the name of the applicant's business, (3) the address of such place of business, (4) whether the applicant has been convicted of violating the laws of any state, other than minor traffic violations, and (5) the name and address of three individuals who have knowledge of the applicant's character, experience, and ability. It shall be the duty of each county clerk to supply each applicant with an application form and to file a copy of each application, which application shall be public information.



28-1404 Locksmiths; registration certificates; term of validity.

The registration certificate shall remain valid until such time as the name of the individual, the name of the place of business, or the address of the place of business changes. At the time of such change a new registration shall be required.



28-1405 Locksmiths; registration certificates; failure to acquire; penalty.

Any person, firm, or corporation who fails to acquire a valid registration certificate pursuant to the provisions of sections 28-1402 to 28-1405 shall be guilty of a Class IV misdemeanor.



28-1406 Terms, defined.

As used in sections 28-1406 to 28-1416, unless the context otherwise requires:

(1) Unlawful force shall mean force, including confinement, which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or actionable tort or would constitute such offense or tort except for a defense such as the absence of intent, negligence, or mental capacity; duress; youth; or diplomatic status; not amounting to a privilege to use the force;

(2) Assent shall mean consent, whether or not it otherwise is legally effective, except assent to the infliction of death or serious bodily harm;

(3) Deadly force shall mean force which the actor uses with the purpose of causing or which he knows to create a substantial risk of causing death or serious bodily harm. Purposely firing a firearm in the direction of another person or at a vehicle in which another person is believed to be constitutes deadly force. A threat to cause death or serious bodily harm, by the production of a weapon or otherwise, so long as the actor's purpose is limited to creating an apprehension that he will use deadly force if necessary, shall not constitute deadly force;

(4) Actor shall mean any person who uses force in such a manner as to attempt to invoke the privileges and immunities afforded him by sections 28-1406 to 28-1416, except any duly authorized law enforcement officer of the State of Nebraska or its political subdivisions;

(5) Dwelling shall mean any building or structure, though movable or temporary, or a portion thereof, which is for the time being the actor's home or place of lodging; and

(6) Public officer shall mean any elected or appointed officer or employee of the State of Nebraska or its political subdivisions, except any duly authorized law enforcement officer of the State of Nebraska or its political subdivisions.

Justification, otherwise known as the choice of evils, is an affirmative defense. State v. Wells, 257 Neb. 332, 598 N.W.2d 30 (1999).



28-1407 Justification; choice of evils.

(1) Conduct which the actor believes to be necessary to avoid a harm or evil to himself or to another is justifiable if:

(a) The harm or evil sought to be avoided by such conduct is greater than that sought to be prevented by the law defining the offense charged;

(b) Neither sections 28-1406 to 28-1416 nor other law defining the offense provides exceptions or defenses dealing with the specific situation involved; and

(c) A legislative purpose to exclude the justification claimed does not otherwise plainly appear.

(2) When the actor was reckless or negligent in bringing about the situation requiring a choice of harms or evils or in appraising the necessity for his conduct, the justification afforded by this section is unavailable in a prosecution for any offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

Generalized and nonimmediate fears are inadequate grounds upon which to justify a violation of law. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

The choice of evils defense requires that a defendant (1) acts to avoid a greater harm, (2) reasonably believes that the particular action is necessary to avoid a specific and immediate harm, and (3) reasonably believes that the selected action is the least harmful alternative to avoid the harm, either actual or reasonably believed by the defendant to be certain to occur. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

This section reflects the Nebraska Legislature's policy that certain circumstances legally excuse conduct that would otherwise be criminal. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

The justification or "choice of evils" defense is unavailable in a prosecution for an offense, based on conduct as an expression of a defendant's moral belief or judgment, committed to prevent another's exercising a constitutional right or committed to deny another's constitutionally protected right. State v. Cozzens, 241 Neb. 565, 490 N.W.2d 184 (1992).

The justification or "choice of evils" defense operates to excuse conduct that would otherwise subject a person to criminal sanctions, but its availability and applicability require that a defendant's conduct be responsive to a legally recognized harm. State v. Cozzens, 241 Neb. 565, 490 N.W.2d 184 (1992).



28-1408 Public duty; execution.

(1) Except as provided in subsection (2) of this section, conduct is justifiable when it is required or authorized by:

(a) The law defining the duties or functions of a public officer or the assistance to be rendered to such officer in the performance of his duties;

(b) The law governing the execution of legal process;

(c) The judgment or order of a competent court or tribunal;

(d) The law governing the armed services or the lawful conduct of war; or

(e) Any other provision of law imposing a public duty.

(2) Sections 28-1409 to 28-1416 shall apply to:

(a) The use of force upon or toward the person of another for any of the purposes dealt with in such sections; and

(b) The use of deadly force for any purpose, unless the use of such force is otherwise expressly authorized by law or occurs in the lawful conduct of war.

(3) The justification afforded by subsection (1) of this section shall apply:

(a) When the actor believes his conduct to be required or authorized by the judgment or direction of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; and

(b) When the actor believes his conduct to be required or authorized to assist a public officer in the performance of his duties, notwithstanding that the officer exceeded his legal authority.



28-1409 Use of force in self-protection.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward another person is justifiable when the actor believes that such force is immediately necessary for the purpose of protecting himself against the use of unlawful force by such other person on the present occasion.

(2) The use of such force is not justifiable under this section to resist an arrest which the actor knows is being made by a peace officer, although the arrest is unlawful.

(3) The use of such force is not justifiable under this section to resist force used by the occupier or possessor of property or by another person on his behalf, where the actor knows that the person using the force is doing so under a claim of right to protect the property, except that this limitation shall not apply if:

(a) The actor is a public officer acting in the performance of his duties or a person lawfully assisting him therein or a person making or assisting in a lawful arrest;

(b) The actor has been unlawfully dispossessed of the property and is making a reentry or recapture justified by section 28-1411; or

(c) The actor believes that such force is necessary to protect himself against death or serious bodily harm.

(4) The use of deadly force shall not be justifiable under this section unless the actor believes that such force is necessary to protect himself against death, serious bodily harm, kidnapping or sexual intercourse compelled by force or threat, nor is it justifiable if:

(a) The actor, with the purpose of causing death or serious bodily harm, provoked the use of force against himself in the same encounter; or

(b) The actor knows that he can avoid the necessity of using such force with complete safety by retreating or by surrendering possession of a thing to a person asserting a claim of right thereto or by complying with a demand that he abstain from any action which he has no duty to take, except that:

(i) The actor shall not be obliged to retreat from his dwelling or place of work, unless he was the initial aggressor or is assailed in his place of work by another person whose place of work the actor knows it to be; and

(ii) A public officer justified in using force in the performance of his duties or a person justified in using force in his assistance or a person justified in using force in making an arrest or preventing an escape shall not be obliged to desist from efforts to perform such duty, effect such arrest or prevent such escape because of resistance or threatened resistance by or on behalf of the person against whom such action is directed.

(5) Except as required by subsections (3) and (4) of this section, a person employing protective force may estimate the necessity thereof under the circumstances as he believes them to be when the force is used, without retreating, surrendering possession, doing any other act which he has no legal duty to do, or abstaining from any lawful action.

(6) The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can do so, unless the person confined has been arrested on a charge of crime.

1. Elements

2. Evidence

3. Jury instructions

4. Lawful force

5. Unlawful force

6. Miscellaneous

1. Elements

A defendant's use of deadly force in self-defense is justified if a reasonable ground existed under the circumstances for the defendant's belief that he or she was threatened with death or serious bodily harm, even if the defendant was actually mistaken about the extent of the danger. State v. Miller, 281 Neb. 343, 798 N.W.2d 827 (2011).

To successfully assert the claim of self-defense, a defendant must have a reasonable and good faith belief in the necessity of using force and the force used in defense must be immediately necessary and justified under the circumstances. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

A defendant asserting self-defense as justification for the use of force must have a reasonable and good faith belief in the necessity of such force. State v. Thompson, 244 Neb. 375, 507 N.W.2d 253 (1993).

In order for the self-defense justification to be applicable, (1) the belief that force is necessary must be reasonable and in good faith, (2) the force must be immediately necessary, and (3) the force used must be justified under the circumstances. State v. Graham, 234 Neb. 275, 450 N.W.2d 673 (1990).

The use of deadly force shall not be justifiable unless the actor believes such force is necessary to protect himself against death or serious bodily harm, nor is it justifiable if the actor, with the purpose of causing death or serious bodily harm, provoked the use of force against himself in the same encounter or the actor knows that he can not avoid the necessity of using such force with complete safety by retreating. State v. Menser, 222 Neb. 36, 382 N.W.2d 18 (1986).

Pursuant to subsection (4)(a) of this section, to deprive a defendant of the defense of self‑defense, the defendant's provocation must be with the intent that the defendant will then cause death or serious bodily injury to the one that the defendant provoked, and it must all occur in the same encounter. State v. Butler, 10 Neb. App. 537, 634 N.W.2d 46 (2001).

2. Evidence

Under subsection (5) of this section, evidence of victims' violent or aggressive behavior which occurred 4 months after defendant shot them was not relevant to the circumstances as defendant believed them to be the night he shot them. State v. Allison, 238 Neb. 142, 469 N.W.2d 360 (1991).

3. Jury instructions

A trial court is required to give a self-defense instruction where there is any evidence in support of a legally cognizable theory of self-defense. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Jury instruction requiring, as an element of self-defense, that "before using deadly force the defendant either tried to get away or did not try because he reasonably did not believe he could do so in complete safety," was not erroneous under this section. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

A defendant is entitled to an instruction on self-defense if there is any evidence to support it; this is true even if the defendant does not testify. State v. Graham, 234 Neb. 275, 450 N.W.2d 673 (1990).

A defendant is not entitled to a self-defense jury instruction when he could have safely retreated. State v. Kuntzelman, 215 Neb. 115, 337 N.W.2d 414 (1983).

Defendant is entitled to have jury instructed on his theory of self-defense if there is any evidence to support it. State v. Duis, 207 Neb. 851, 301 N.W.2d 587 (1981).

4. Lawful force

The policy underlying this section supports its application in situations where a suspect has resisted a pat-down search, even where that pat-down search is later found to be unconstitutional. State v. Wells, 290 Neb. 186, 859 N.W.2d 316 (2015).

This section provides no defense when a defendant uses force against another's lawful force. State v. Brown, 235 Neb. 374, 455 N.W.2d 547 (1990).

Use of force was prohibited where person being arrested knew that arrest was being made by a peace officer. State v. Moore, 226 Neb. 347, 411 N.W.2d 345 (1987).

The use of deadly force is justifiable when the actor believes that such force is necessary to protect himself or herself against death or serious bodily harm unless the actor knows that he or she can avoid the necessity of using such force with complete safety by retreating. Newton v. Huffman, 10 Neb. App. 390, 632 N.W.2d 344 (2001).

Pursuant to this section, if a defendant is justified in using force toward an individual, the defendant is justified in the force employed which mistakenly strikes the actual victim. State v. Owens, 8 Neb. App. 109, 589 N.W.2d 867 (1999).

5. Unlawful force

Record did not establish that victim used "unlawful force" against the defendant. State v. Sutton, 231 Neb. 30, 434 N.W.2d 689 (1989).

6. Miscellaneous

The excuse of self-defense is applied to the threatening behavior of "another person", not to a generalized group of actors. State v. Owens, 257 Neb. 832, 601 N.W.2d 231 (1999).



28-1410 Use of force for protection of other persons.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward the person of another is justifiable to protect a third person when:

(a) The actor would be justified under section 28-1409 in using such force to protect himself against the injury he believes to be threatened to the person whom he seeks to protect;

(b) Under the circumstances as the actor believes them to be, the person whom he seeks to protect would be justified in using such protective force; and

(c) The actor believes that his intervention is necessary for the protection of such other person.

(2) Notwithstanding subsection (1) of this section:

(a) When the actor would be obliged under section 28-1409 to retreat, to surrender the possession of a thing or to comply with a demand before using force in self-protection, he shall not be obliged to do so before using force for the protection of another person, unless he knows that he can thereby secure the complete safety of such other person;

(b) When the person whom the actor seeks to protect would be obliged under section 28-1409 to retreat, to surrender the possession of a thing or to comply with a demand if he knew that he could obtain complete safety by so doing, the actor is obliged to try to cause him to do so before using force in his protection if the actor knows that he can obtain complete safety in that way; and

(c) Neither the actor nor the person whom he seeks to protect is obliged to retreat when in the other's dwelling or place of work to any greater extent than in his own.



28-1411 Use of force for protection of property.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary:

(a) To prevent or terminate an unlawful entry or other trespass upon land or a trespass against or the unlawful carrying away of tangible, movable property; Provided, that such land or movable property is, or is believed by the actor to be, in his possession or in the possession of another person for whose protection he acts; or

(b) To effect an entry or reentry upon land or to retake tangible movable property; Provided, that the actor believes that he or the person by whose authority he acts or a person from whom he or such other person derives title was unlawfully dispossessed of such land or movable property and is entitled to possession; and provided further, that:

(i) The force is used immediately or on fresh pursuit after such dispossession; or

(ii) The actor believes that the person against whom he uses force has no claim of right to the possession of the property and, in the case of land, the circumstances, as the actor believes them to be, are of such urgency that it would be an exceptional hardship to postpone the entry or reentry until a court order is obtained.

(2) For the purposes of subsection (1) of this section:

(a) A person who has parted with the custody of property to another who refuses to restore it to him is no longer in possession, unless such property is movable and was and still is located on land in his possession;

(b) A person who has been dispossessed of land does not regain possession thereof merely by setting foot thereon; and

(c) A person who has a license to use or occupy real property is deemed to be in possession thereof except against the licenser acting under claim of right.

(3) The use of force is justifiable under this section only if the actor first requests the person against whom such force is used to desist from his interference with the property, unless the actor believes that:

(a) Such request would be useless;

(b) It would be dangerous to himself or another person to make the request; or

(c) Substantial harm will be done to the physical condition of the property which is sought to be protected before the request can effectively be made.

(4) The use of force to prevent or terminate a trespass is not justifiable under this section if the actor knows that the exclusion of the trespasser will expose him to substantial danger of serious bodily harm.

(5) The use of force to prevent an entry or reentry upon land or the recapture of movable property is not justifiable under this section, although the actor believes that such reentry or recapture is unlawful, if:

(a) The reentry or recapture is made by or on behalf of a person who was actually dispossessed of the property; and

(b) It is otherwise justifiable under subdivision (1)(b) of this section.

(6) The use of deadly force is not justifiable under this section unless the actor believes that:

(a) The person against whom the force is used is attempting to dispossess him of his dwelling otherwise than under a claim of right to its possession; or

(b) The person against whom the force is used is attempting to commit or consummate arson, burglary, robbery or other felonious theft or property destruction and either:

(i) Has employed or threatened deadly force against or in the presence of the actor; or

(ii) The use of force other than deadly force to prevent the commission or the consummation of the crime would expose the actor or another in his presence to substantial danger of serious bodily harm.

(7) The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he can do so with safety to the property, unless the person confined has been arrested on a charge of crime.

(8) The justification afforded by this section extends to the use of a device for the purpose of protecting property only if:

(a) Such device is not designed to cause or known to create a substantial risk of causing death or serious bodily harm;

(b) Such use of the particular device to protect such property from entry or trespass is reasonable under the circumstances, as the actor believes them to be; and

(c) Such device is one customarily used for such a purpose or reasonable care is taken to make known to probable intruders the fact that it is used.

(9) The use of force to pass a person whom the actor believes to be purposely or knowingly and unjustifiably obstructing the actor from going to a place to which he may lawfully go is justifiable if:

(a) The actor believes that the person against whom he uses force has no claim of right to obstruct the actor;

(b) The actor is not being obstructed from entry or movement on land which he knows to be in the possession or custody of the person obstructing him, or in the possession or custody of another person by whose authority the obstructor acts, unless the circumstances, as the actor believes them to be, are of such urgency that it would not be reasonable to postpone the entry or movement on such land until a court order is obtained; and

(c) The force used is not greater than would be justifiable if the person obstructing the actor were using force against him to prevent his passage.



28-1412 Use of force in law enforcement.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward the person of another is justifiable when the actor is making or assisting in making an arrest and the actor believes that such force is immediately necessary to effect a lawful arrest.

(2) The use of force is not justifiable under this section unless:

(a) The actor makes known the purpose of the arrest or believes that it is otherwise known by or cannot reasonably be made known to the person to be arrested; and

(b) When the arrest is made under a warrant, the warrant is valid or believed by the actor to be valid.

(3) The use of deadly force is not justifiable under this section unless:

(a) The arrest is for a felony;

(b) Such person effecting the arrest is authorized to act as a peace officer or is assisting a person whom he believes to be authorized to act as a peace officer;

(c) The actor believes that the force employed creates no substantial risk of injury to innocent persons; and

(d) The actor believes that:

(i) The crime for which the arrest is made involved conduct including the use or threatened use of deadly force; or

(ii) There is a substantial risk that the person to be arrested will cause death or serious bodily harm if his apprehension is delayed.

(4) The use of force to prevent the escape of an arrested person from custody is justifiable when the force could justifiably have been employed to effect the arrest under which the person is in custody, except that a guard or other person authorized to act as a peace officer is justified in using any force, including deadly force, which he believes to be immediately necessary to prevent the escape of a person from a jail, prison, or other institution for the detention of persons charged with or convicted of a crime.

(5) A private person who is summoned by a peace officer to assist in effecting an unlawful arrest is justified in using any force which he would be justified in using if the arrest were lawful; Provided, that he does not believe the arrest is unlawful.

(6) A private person who assists another private person in effecting an unlawful arrest, or who, not being summoned, assists a peace officer in effecting an unlawful arrest, is justified in using any force which he would be justified in using if the arrest were lawful, if:

(a) He believes the arrest is lawful; and

(b) The arrest would be lawful if the facts were as he believes them to be.

(7) The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary to prevent such other person from committing suicide, inflicting serious bodily harm upon himself, committing or consummating the commission of a crime involving or threatening bodily harm, damage to or loss of property or a breach of the peace, except that:

(a) Any limitations imposed by the other provisions of sections 28-1406 to 28-1416 on the justifiable use of force in self-protection, for the protection of others, the protection of property, the effectuation of an arrest or the prevention of an escape from custody shall apply notwithstanding the criminality of the conduct against which such force is used; and

(b) The use of deadly force is not in any event justifiable under this subsection unless:

(i) The actor believes that there is a substantial risk that the person whom he seeks to prevent from committing a crime will cause death or serious bodily harm to another unless the commission or the consummation of the crime is prevented and that the use of such force presents no substantial risk of injury to innocent persons; or

(ii) The actor believes that the use of such force is necessary to suppress a riot or mutiny after the rioters or mutineers have been ordered to disperse and warned, in any particular manner that the law may require, that such force will be used if they do not obey.

(8) The justification afforded by subsection (7) of this section extends to the use of confinement as preventive force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can do so, unless the person confined has been arrested on a charge of crime.

Police officer in making an arrest must use only reasonable force, which is that amount of force which an ordinary, prudent, and intelligent person with the knowledge and in the situation of the arresting police officer would have deemed necessary under the circumstances. State v. Thompson, 244 Neb. 189, 505 N.W.2d 673 (1993).

Pursuant to subsection (1) of this section, a police officer in making an arrest must use only reasonable force, which is that amount of force which an ordinary, prudent, and intelligent person with the knowledge and in the situation of the arresting officer would have deemed necessary under the circumstances. Wagner v. City of Omaha, 236 Neb. 843, 464 N.W.2d 175 (1991).

Officer's use of force during arrest was justified and authorized. State v. Moore, 226 Neb. 347, 411 N.W.2d 345 (1987).

The legislative policy in Nebraska is that force is not to be used in making an arrest unless the arrester believes such force is immediately necessary to effect a lawful arrest. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).

This section, which was section 28-839 under the old criminal code, does apply to police officers, notwithstanding the fact that this section refers only to "actors" and that the statutory definition of "actor" excludes law enforcement officers. Landrum v. Moats, 576 F.2d 1320 (8th Cir. 1978).

Where a police officer who pursued and fatally shot a burglary suspect whom he did not believe was involved in a crime involving the use or threatened use of deadly force and who did not present a substantial risk that he would cause death or serious bodily harm if his apprehension were delayed, the police officer used unreasonable force as a matter of law in firing at the suspect as he fled. Landrum v. Moats, 576 F.2d 1320 (8th Cir. 1978).



28-1413 Use of force by person with special responsibility for care, discipline, or safety of others.

The use of force upon or toward the person of another is justifiable if:

(1) The actor is the parent or guardian or other person similarly responsible for the general care and supervision of a minor or a person acting at the request of such parent, guardian, or other responsible person and:

(a) Such force is used for the purpose of safeguarding or promoting the welfare of the minor, including the prevention or punishment of his or her misconduct; and

(b) Such force used is not designed to cause or known to create a substantial risk of causing death, serious bodily harm, disfigurement, extreme pain or mental distress, or gross degradation;

(2) The actor is the guardian or other person similarly responsible for the general care and supervision of an incompetent person and:

(a) Such force is used for the purpose of safeguarding or promoting the welfare of the incompetent person, including the prevention of his or her misconduct, or, when such incompetent person is in a hospital or other institution for his or her care and custody, for the maintenance of reasonable discipline in such institution; and

(b) Such force used is not designed to cause or known to create a substantial risk of causing death, serious bodily harm, disfigurement, extreme or unnecessary pain, mental distress, or humiliation;

(3) The actor is a doctor or other therapist or a person assisting him or her at his or her direction and:

(a) Such force is used for the purpose of administering a recognized form of treatment which the actor believes to be adapted to promoting the physical or mental health of the patient; and

(b) Such treatment is administered with the consent of the patient or, if the patient is a minor or an incompetent person, with the consent of his or her parent or guardian or other person legally competent to consent in his or her behalf or the treatment is administered in an emergency when the actor believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent;

(4) The actor is a warden or other authorized official of a correctional institution and:

(a) He or she believes that the force used is necessary for the purpose of enforcing the lawful rules or procedures of the institution, unless his or her belief in the lawfulness of the rule or procedure sought to be enforced is erroneous and his or her error is the result of ignorance or mistake as to the provisions of sections 28-1406 to 28-1416, any other provision of the criminal law, or the law governing the administration of the institution;

(b) The nature or degree of force used is not forbidden by section 28-1408 or 28-1409; and

(c) If deadly force is used, its use is otherwise justifiable under sections 28-1406 to 28-1416;

(5) The actor is a person responsible for the safety of a vessel or an aircraft or a person acting at his or her direction and:

(a) He or she believes that the force used is necessary to prevent interference with the operation of the vessel or aircraft or obstruction of the execution of a lawful order unless such belief in the lawfulness of the order is erroneous and such error is the result of ignorance or mistake as to the law defining such authority; and

(b) If deadly force is used, its use is otherwise justifiable under sections 28-1406 to 28-1416; and

(6) The actor is a person who is authorized or required by law to maintain order or decorum in a vehicle, train, or other carrier or in a place where others are assembled, and:

(a) He or she believes that the force used is necessary for such purpose; and

(b) Such force used is not designed to cause or known to create a substantial risk of causing death, bodily harm, or extreme mental distress.

Whether an act that could constitute third degree assault is justifiable under this section is a question of fact. State v. Beins, 235 Neb. 648, 456 N.W.2d 759 (1990).

Whether physical act committed by person responsible for care and supervision of minor is justifiable act or unlawful assault is fact question. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

This section does not create or confer an affirmative right to use physical or corporal punishment, but, rather, this section only provides a defense against criminal liability. State v. Nguth, 13 Neb. App. 783, 701 N.W.2d 852 (2005).



28-1414 Mistake of law; reckless or negligent use of force.

(1) The justification afforded by sections 28-1409 to 28-1412 is unavailable when:

(a) The actor's belief in the unlawfulness of the force or conduct against which he employs protective force or his belief in the lawfulness of an arrest which he endeavors to effect by force is erroneous; and

(b) His error is the result of ignorance or mistake as to the provisions of sections 28-1406 to 28-1416, any other provision of the criminal law, or the law governing the legality of an arrest or search.

(2) When the actor believes that the use of force upon or toward the person of another is necessary for any of the purposes for which such belief would establish a justification under sections 28-1408 to 28-1413 but the actor is reckless or negligent in having such belief or in acquiring or failing to acquire any knowledge or belief which is material to the justifiability of his use of force, the justification afforded by those sections is unavailable in a prosecution for an offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

(3) When the actor is justified under sections 28-1408 to 28-1413 in using force upon or toward the person of another but he recklessly or negligently injures or creates a risk of injury to innocent persons, the justification afforded by those sections is unavailable in a prosecution for such recklessness or negligence towards innocent persons.



28-1415 Justification in property crimes.

Conduct involving the appropriation, seizure or destruction of, damage to, intrusion on or interference with property is justifiable under circumstances which would establish a defense of privilege in a civil action based thereon, unless:

(1) Sections 28-1406 to 28-1416 or the law defining the offense deals with the specific situation involved; or

(2) A legislative purpose to exclude the justification claimed otherwise plainly appears.



28-1416 Justification an affirmative defense; available in certain civil actions.

(1) In any prosecution based on conduct which is justifiable under sections 28-1406 to 28-1416, justification is an affirmative defense.

(2) The justification defenses provided for under sections 28-1406 to 28-1416 shall be available in any civil action for assault and battery or intentional wrongful death and, where applicable, shall be a bar to recovery.



28-1417 Transferred to section 13-1801.



28-1418 Tobacco; vapor products; alternative nicotine products; use by minors; penalty.

Whoever, being a minor under the age of eighteen years, shall smoke cigarettes or cigars, use vapor products or alternative nicotine products, or use tobacco in any form whatever, in this state, shall be guilty of a Class V misdemeanor. Any minor charged with a violation of this section may be free from prosecution if he or she furnishes evidence for the conviction of the person or persons selling or giving him or her the cigarettes, cigars, vapor products, alternative nicotine products, or tobacco.



28-1418.01 Terms, defined.

For purposes of sections 28-1418 to 28-1429.03:

(1) Alternative nicotine product means any noncombustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. Alternative nicotine product does not include any vapor product, cigarette, cigar, or other tobacco product, or any product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the federal Food, Drug, and Cosmetic Act;

(2) Self-service display means a retail display that contains a tobacco product, a tobacco-derived product, a vapor product, or an alternative nicotine product and is located in an area openly accessible to a retailer's customers and from which such customers can readily access the product without the assistance of a salesperson. Self-service display does not include a display case that holds tobacco products, vapor products, or alternative nicotine products behind locked doors;

(3) Tobacco specialty store means a retail store that (a) derives at least seventy-five percent of its revenue from tobacco products, tobacco-derived products, vapor products, or alternative nicotine products and (b) does not permit minors under the age of eighteen years to enter the premises unless accompanied by a parent or legal guardian; and

(4) Vapor product means any noncombustible product containing nicotine that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. Vapor product includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. Vapor product does not include an alternative nicotine product, cigarette, cigar, or other tobacco product, or any product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the federal Food, Drug, and Cosmetic Act.



28-1419 Tobacco; vapor products; alternative nicotine products; sale to minors; penalty.

Whoever shall sell, give, or furnish, in any way, any tobacco in any form whatever, or any cigarettes, cigarette paper, vapor products, or alternative nicotine products, to any minor under eighteen years of age, is guilty of a Class III misdemeanor for each offense.



28-1420 Tobacco; license requisite for sale; violation; penalty.

It shall be unlawful for any person, partnership, limited liability company, or corporation to sell, keep for sale, or give away in course of trade, any cigars, tobacco, cigarettes, or cigarette material to anyone without first obtaining a license as provided in sections 28-1421 and 28-1422. It shall also be unlawful for any wholesaler to sell or deliver any cigars, tobacco, cigarettes, or cigarette material to any person, partnership, limited liability company, or corporation who, at the time of such sale or delivery, is not the recipient of a valid tobacco license for the current year to retail the same as provided in such sections. It shall also be unlawful for any person, partnership, limited liability company, or corporation to purchase or receive, for purposes of resale, any cigars, tobacco, cigarettes, or cigarette material if such person, partnership, limited liability company, or corporation is not the recipient of a valid tobacco license to retail such tobacco products at the time the same are purchased or received. Whoever shall be found guilty of violating this section shall be guilty of a Class III misdemeanor for each offense.



28-1421 License for sale of tobacco; where obtained; prohibited sales.

Licenses for the sale of cigars, tobacco, cigarettes, and cigarette material to persons over the age of eighteen years shall be issued to individuals, partnerships, limited liability companies, and corporations by the clerk or finance director of any city or village and by the county clerk of any county upon application duly made as provided in section 28-1422. The sale of cigarettes or cigarette materials that contain perfumes or drugs in any form is prohibited and is not licensed by the provisions of this section. Only cigarettes and cigarette material containing pure white paper and pure tobacco shall be licensed.



28-1422 License for sale of tobacco; application; contents.

Every person, partnership, limited liability company, or corporation desiring a license under sections 28-1420 to 28-1429 shall file with the clerk or finance department of the city, town, or village where his, her, their, or its place of business is located, if within the limits of a city, town, or village or with the clerk of the county where such place of business is located if outside the limits of any city, town, or village a written application stating the name of the person, partnership, limited liability company, or corporation for whom such license is desired and the exact location of the place of business and shall deposit with such application the amount of the license fee provided in section 28-1423. If the applicant is an individual, the application shall include the applicant's social security number.



28-1423 License for sale of tobacco; term; fees; false swearing; penalty.

The term for which such license shall run shall be from the date of filing such application and paying such license fee to and including December 31 of the calendar year in which application for such license is made, and the license fee for any person, partnership, limited liability company, or corporation selling at retail shall be twenty-five dollars in cities of the metropolitan class, fifteen dollars in cities of the primary and first classes, and ten dollars in cities of all other classes and in towns and villages and in locations outside of the limits of cities, towns and villages. Any person, partnership, limited liability company, or corporation selling annually in the aggregate more than one hundred fifty thousand cigars, packages of cigarettes, and packages of tobacco in any form, at wholesale, shall pay a license fee of one hundred dollars, and if such combined annual sales amount to less than one hundred fifty thousand cigars, packages of cigarettes and packages of tobacco, the annual license fee shall be fifteen dollars. No wholesaler's license shall be issued in any year on a less basis than one hundred dollars per annum unless the applicant for the same shall file with such application a statement duly sworn to by himself or herself, or if applicant is a partnership, by a member of the firm, or if a limited liability company, by a member or manager of the company, or if a corporation, by an officer or manager thereof, that in the past such wholesaler's combined sales of cigars, packages of cigarettes, and packages of tobacco in every form have not exceeded in the aggregate one hundred fifty thousand annually, and that such sales will not exceed such aggregate amount for the current year for which the license is to issue. Any person swearing falsely in such affidavit shall be guilty of perjury and upon conviction thereof shall be punished as provided by section 28-915 and such wholesaler's license shall be revoked until the full license fee of one hundred dollars is paid. If application for license is made after July 1 of any calendar year, the fee shall be one-half of the fee provided in this section.



28-1424 License for sale of tobacco; rights of licensee.

The license, provided for in sections 28-1421 and 28-1422 when issued, shall authorize the sale of cigars, tobacco, cigarettes, and cigarette material by the licensee and employees, to persons over the age of eighteen years, at the place of business described in such license for the term therein authorized, unless the same be forfeited as provided in section 28-1425.



28-1425 Licensees; sale of tobacco, vapor products, or alternative nicotine products to persons under the age of eighteen years; penalty.

Any licensee who shall sell, give, or furnish in any way to any person under the age of eighteen years, or who shall willingly allow to be taken from his or her place of business by any person under the age of eighteen years, any cigars, tobacco, cigarettes, cigarette material, vapor products, or alternative nicotine products is guilty of a Class III misdemeanor. Any officer, director, or manager having charge or control, either separately or jointly with others, of the business of any corporation which violates sections 28-1418.01, 28-1420 to 28-1429, and 28-1429.03, if he or she has knowledge of such violation, shall be subject to the penalties provided in this section. In addition to the penalties provided in this section, such licensee shall be subject to the additional penalty of a revocation and forfeiture of his, her, their, or its license, at the discretion of the court before whom the complaint for violation of such sections may be heard. If such license is revoked and forfeited, all rights under such license shall at once cease and terminate.



28-1426 Licenses for sale of tobacco; fees inure to school fund.

All money collected as license fees under the provisions of sections 28-1420 to 28-1429, shall be paid over by the clerk or finance director receiving it to the treasurer of the school fund for the particular city, town, village or county, as the case may be.



28-1427 Minor misrepresenting age to obtain tobacco, vapor products, or alternative nicotine products; penalty.

Any person under the age of eighteen years who shall obtain cigars, tobacco, cigarettes, cigarette material, vapor products, or alternative nicotine products from a licensee by representing that he or she is of the age of eighteen years or over is guilty of a Class V misdemeanor.



28-1428 Transfer of tobacco license.

In case of the sale of a business where the owner has a license hereunder, the licensing authority may authorize such license to be transferred to the purchaser. In case of a change of location by any licensee hereunder, the licensing authority may transfer such license to the new location.



28-1429 Revocation of tobacco license; reissue.

In the event that the license of a licensee hereunder shall be revoked and forfeited as provided in section 28-1425, no new license shall be issued to such licensee until the expiration of one year from the date of such revocation and forfeiture.



28-1429.01 Vending machines; legislative findings.

The Legislature finds that the incumbent health risks associated with smoking tobacco products have been scientifically proven. The Legislature further finds that the growing number of minors who start smoking is staggering and even more abhorrent are the ages at which such children begin this deadly habit. The Legislature has established an age restriction on the use of tobacco products by minors. To ensure that the use of tobacco products among minors is discouraged to the maximum extent possible, it is the intent of the Legislature to ban the use of vending machines and similar devices to dispense tobacco products in facilities, buildings, or areas which are open to the general public within Nebraska.



28-1429.02 Vending machines; restrictions on use; violation; penalty; local ordinances; authorized.

(1) Except as provided in subsection (2) of this section, it shall be unlawful to dispense cigarettes, other tobacco products, vapor products, or alternative nicotine products from a vending machine or similar device. Any person violating this section is guilty of a Class III misdemeanor. In addition, upon conviction for a second offense, the court shall order a six-month suspension of the offender's license to sell tobacco, if any, and, upon conviction for a third or subsequent offense, the court shall order the permanent revocation of the offender's license to sell tobacco, if any.

(2) Cigarettes, other tobacco products, vapor products, or alternative nicotine products may be dispensed from a vending machine or similar device when such machine or device is located in an area, office, business, plant, or factory which is not open to the general public or on the licensed premises of any establishment having a license issued under the Nebraska Liquor Control Act for the sale of alcoholic liquor for consumption on the premises when such machine or device is located in the same room in which the alcoholic liquor is dispensed.

(3) Nothing in this section shall be construed to restrict or prohibit a governing body of a city or village from establishing and enforcing ordinances at least as stringent as or more stringent than the provisions of this section.



28-1429.03 Self-service display; restrictions on use; violation; penalty.

(1) Except as provided in subsection (2) of this section and section 28-1429.02, it shall be unlawful to sell or distribute cigarettes, cigars, vapor products, alternative nicotine products, or tobacco in any form whatever through a self-service display. Any person violating this section is guilty of a Class III misdemeanor. In addition, upon conviction for a second or subsequent offense within a twelve-month period, the court shall order a six-month suspension of the license issued under section 28-1421.

(2) Cigarettes, cigars, vapor products, alternative nicotine products, or tobacco in any form whatever may be sold or distributed in a self-service display that is located in a tobacco specialty store or cigar shop as defined in section 53-103.08.



28-1430 Repealed. Laws 1997, LB 622, § 136.



28-1431 Repealed. Laws 1997, LB 622, § 136.



28-1432 Repealed. Laws 1997, LB 622, § 136.



28-1433 Repealed. Laws 1997, LB 622, § 136.



28-1434 Repealed. Laws 1993, LB 251, § 10.



28-1435 Repealed. Laws 1993, LB 251, § 10.



28-1436 Repealed. Laws 1993, LB 251, § 10.



28-1437 Repealed. Laws 2015, LB 37, § 93.



28-1438 Repealed. Laws 2015, LB 37, § 93.



28-1438.01 Transferred to section 28-414.06.



28-1439 Transferred to section 28-414.07.



28-1439.01 Uniform Controlled Substances Act; conviction; uncorroborated testimony; how treated.

No conviction for an offense punishable under any provision of the Uniform Controlled Substances Act shall be based solely upon the uncorroborated testimony of a cooperating individual.

The evidence supporting each count charged must independently satisfy the corroboration requirements of this section. State v. Johnson, 261 Neb. 1001, 627 N.W.2d 753 (2001).

Corroboration is sufficient for the purposes of this section if the witness is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Goodro, 251 Neb. 311, 556 N.W.2d 630 (1996).

Corroboration is sufficient if the witness is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Jimenez, 248 Neb. 255, 533 N.W.2d 913 (1995).

This section requires only that a conviction be based on something more than a cooperating individual's testimony. It is sufficient if the cooperating individual's testimony is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Kramer, 238 Neb. 252, 469 N.W.2d 785 (1991).

Corroboration may be supplied by observation that the meeting between the subject and the cooperating individual actually took place and by searches of the cooperating individual both before and within a reasonable time after the drug purchase took place. State v. Knoefler, 227 Neb. 410, 418 N.W.2d 217 (1988).

This section requires only that a conviction be based on something more than a cooperating individual's testimony. It is sufficient for conviction if the cooperating individual is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Cain, 223 Neb. 796, 393 N.W.2d 727 (1986).

Corroboration is sufficient, for purposes of this statute, if the witness is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).

The requirement of corroboration in this section does not operate to exclude testimony which is not corroborated by other evidence; rather, it only requires that the conviction be based on something more than only such testimony. State v. Beckner, 211 Neb. 442, 318 N.W.2d 889 (1982).

Searches of the cooperating individual performed by citizens, trained by law enforcement officials and working as agents of law enforcement, along with other evidence, were valid to establish corroboration of the cooperating individual's testimony as required by this section. State v. Kuta, 12 Neb. App. 847, 686 N.W.2d 374 (2004).



28-1439.02 Drug forfeitures; county treasurer; duties; County Drug Law Enforcement and Education Fund.

(1) The proceeds from any sale ordered pursuant to section 28-431, less legal costs, charges, and claims allowed, and any money forfeited pursuant to section 28-431 shall be paid to the county treasurer of the county in which the seizure was made. The county treasurer shall dispose of all such proceeds from property forfeited pursuant to subdivision (1)(g) of section 28-431 and fifty percent of the money forfeited pursuant to subdivision (1)(h) of section 28-431 in the manner provided for disposition of fines, penalties, and license money under the Constitution of Nebraska. The county treasurer shall disburse the remaining fifty percent of the money forfeited pursuant to subdivision (1)(h) of section 28-431 to his or her respective County Drug Law Enforcement and Education Fund. Each county shall create a County Drug Law Enforcement and Education Fund.

(2) Money remitted to any county pursuant to section 77-4310.01 shall be credited by the county treasurer of such county to the County Drug Law Enforcement and Education Fund.



28-1439.03 County Drug Law Enforcement and Education Fund Board; membership; terms; powers and duties; rules and regulations.

A County Drug Law Enforcement and Education Fund Board shall be created by each county of this state to administer its respective fund pursuant to section 28-1439.02. The board may authorize use of the fund for drug enforcement and drug education purposes, in its own or any other county, by village, city, county, or state law enforcement agencies.

The board shall consist of the county attorney and three representatives of law enforcement agencies who shall be appointed by the county attorney. One representative shall be from the county sheriff's office, one representative shall be from a city or village police department within the county, and one representative shall be from the Nebraska State Patrol. Terms shall be for two years, except that the initial term of the police department representative shall be for one year. The county attorney shall serve as chairperson.

If during any fiscal year the fund contains money forfeited pursuant to subdivision (1)(h) of section 28-431, the board shall meet at least once during such year and make an accounting of the expenditures of the fund. At the end of any fiscal year in which the fund has contained money, the board shall make a report summarizing the use of the fund during such year to the Auditor of Public Accounts, except that such report shall contain no information which would jeopardize an ongoing investigation. Such report shall indicate the amount of money placed in the fund, the amount of money disbursed, the number of cases opened and closed in which the fund was utilized, and the drug education activities for which money in the fund was utilized. The board may adopt and promulgate all rules and regulations necessary for the expenditures and accountability of such fund.



28-1439.04 Terms, defined.

For purposes of sections 28-1439.02 to 28-1439.05:

(1) Drug education purposes shall mean drug education activities conducted by the Nebraska State Patrol or other law enforcement agencies in cooperation with elementary and secondary schools in Nebraska; and

(2) Drug enforcement purposes shall include, but not be limited to, the following when used or expended by law enforcement agencies or their agents in discharging their responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances:

(a) Salaries for informants and any expenses of all agents and informants;

(b) Flash money for drug purchases; and

(c) Money for drug purchases.



28-1439.05 County Drug Law Enforcement and Education Fund Boards; legislative intent.

The Legislature hereby finds and declares that it is the intent of section 28-1439.03 to foster cooperation among the County Drug Law Enforcement and Education Fund Boards in the state by encouraging boards which have no use for the funds to disburse the funds to boards in other counties.



28-1440 Repealed. Laws 1996, LB 972, § 4.



28-1441 Repealed. Laws 1996, LB 972, § 4.



28-1442 Repealed. Laws 1996, LB 972, § 4.



28-1443 Repealed. Laws 1996, LB 972, § 4.



28-1444 Repealed. Laws 1996, LB 972, § 4.



28-1445 Repealed. Laws 1996, LB 972, § 4.



28-1446 Repealed. Laws 1996, LB 972, § 4.



28-1447 Repealed. Laws 1996, LB 972, § 4.



28-1448 Repealed. Laws 1996, LB 972, § 4.



28-1449 Repealed. Laws 1996, LB 972, § 4.



28-1450 Repealed. Laws 1978, LB 748, § 61.



28-1451 Repealed. Laws 1978, LB 748, § 61.



28-1452 Repealed. Laws 1978, LB 748, § 61.



28-1453 Repealed. Laws 1978, LB 748, § 61.



28-1454 Repealed. Laws 1978, LB 748, § 61.



28-1455 Repealed. Laws 1978, LB 748, § 61.



28-1456 Repealed. Laws 1978, LB 748, § 61.



28-1457 Repealed. Laws 1978, LB 748, § 61.



28-1458 Repealed. Laws 1978, LB 748, § 61.



28-1459 Repealed. Laws 1978, LB 748, § 61.



28-1460 Repealed. Laws 1978, LB 748, § 61.



28-1461 Repealed. Laws 1978, LB 748, § 61.



28-1462 Repealed. Laws 1978, LB 748, § 61.



28-1463 Transferred to section 28-1463.03.



28-1463.01 Act, how cited.

Sections 28-1463.01 to 28-1463.06 shall be known and may be cited as the Child Pornography Prevention Act.



28-1463.02 Terms, defined.

As used in the Child Pornography Prevention Act, unless the context otherwise requires:

(1) Child, in the case of a participant, means any person under the age of eighteen years and, in the case of a portrayed observer, means any person under the age of sixteen years;

(2) Erotic fondling means touching a person's clothed or unclothed genitals or pubic area, breasts if the person is a female, or developing breast area if the person is a female child, for the purpose of real or simulated overt sexual gratification or sexual stimulation of one or more persons involved. Erotic fondling shall not be construed to include physical contact, even if affectionate, which is not for the purpose of real or simulated overt sexual gratification or sexual stimulation of one or more of the persons involved;

(3) Erotic nudity means the display of the human male or female genitals or pubic area, the human female breasts, or the developing breast area of the human female child, for the purpose of real or simulated overt sexual gratification or sexual stimulation of one or more of the persons involved;

(4) Sadomasochistic abuse means flagellation or torture by or upon a nude person or a person clad in undergarments, a mask, or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained when performed to predominantly appeal to the morbid interest;

(5) Sexually explicit conduct means: (a) Real or simulated intercourse, whether genital-genital, oral-genital, anal-genital, or oral-anal between persons of the same or opposite sex or between a human and an animal or with an artificial genital; (b) real or simulated masturbation; (c) real or simulated sadomasochistic abuse; (d) erotic fondling; (e) erotic nudity; or (f) real or simulated defecation or urination for the purpose of sexual gratification or sexual stimulation of one or more of the persons involved; and

(6) Visual depiction means live performance or photographic representation and includes any undeveloped film or videotape or data stored on a computer disk or by other electronic means which is capable of conversion into a visual image and also includes any photograph, film, video, picture, digital image, or computer-displayed image, video, or picture, whether made or produced by electronic, mechanical, computer, digital, or other means.

A defendant can be found guilty of creating or possessing child pornography beyond a reasonable doubt even when the actual depiction at issue is unavailable at trial. State v. Smith, 292 Neb. 434, 873 N.W.2d 169 (2016).

In order to show "erotic nudity," as defined in subsection (3) of this section, the State must prove, first, that the depiction displays a human's genitals or a human's pubic area or female breast area, and second, that the depiction was created for the purpose of real or simulated overt sexual gratification or sexual stimulation. State v. Smith, 292 Neb. 434, 873 N.W.2d 169 (2016).

To determine whether photographs were taken for the purpose of real or simulated overt sexual gratification or sexual stimulation, an appellate court considers the following nonexclusive factors: (1) whether the focal point of the visual depiction is on the child's genitalia or pubic area; (2) whether the setting of the visual depiction is sexually suggestive, i.e., in a place or pose generally associated with sexual activity; (3) whether the child is depicted in an unnatural pose, or in inappropriate attire, considering the age of the child; (4) whether the child is fully or partially clothed, or nude; (5) whether the visual depiction suggests sexual coyness or willingness to engage in sexual activity; and (6) whether the visual depiction is intended or designed to elicit a sexual response in the viewer. State v. Smith, 292 Neb. 434, 873 N.W.2d 169 (2016).

Probable cause to search for evidence of crimes involving visual depiction of sexually explicit conduct involving minors may be established by a detailed verbal description of the conduct depicted in the images. State v. Nuss, 279 Neb. 648, 781 N.W.2d 60 (2010).

While copies of images obtained during a law enforcement investigation may be used to establish probable cause to search for evidence of crimes involving visual depiction of sexually explicit conduct involving minors, they are not absolutely required. State v. Nuss, 279 Neb. 648, 781 N.W.2d 60 (2010).

Age of child may be proved by stipulation of defendant. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.03 Visual depiction of sexually explicit conduct; prohibited acts; affirmative defense.

(1) It shall be unlawful for a person to knowingly make, publish, direct, create, provide, or in any manner generate any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(2) It shall be unlawful for a person knowingly to purchase, rent, sell, deliver, distribute, display for sale, advertise, trade, or provide to any person any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(3) It shall be unlawful for a person to knowingly employ, force, authorize, induce, or otherwise cause a child to engage in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(4) It shall be unlawful for a parent, stepparent, legal guardian, or any person with custody and control of a child, knowing the content thereof, to consent to such child engaging in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(5) It shall be an affirmative defense to a charge brought pursuant to subsection (1) of this section if the defendant was less than eighteen years of age at the time the visual depiction was created and the visual depiction of sexually explicit conduct includes no person other than the defendant.

(6) It shall be an affirmative defense to a charge brought pursuant to subsection (2) of this section if (a) the defendant was less than eighteen years of age, (b) the visual depiction of sexually explicit conduct includes no person other than the defendant, (c) the defendant had a reasonable belief at the time the visual depiction was sent to another that it was being sent to a willing recipient, and (d) the recipient was at least fifteen years of age at the time the visual depiction was sent.

A person who generates differing and multiple prohibited visual depictions or causes a child to engage in the creation of such visual depictions commits multiple offenses of subsection (1) or (3) of this section, even though each such differing visual depiction involves the same subject captured in a narrow timeframe. State v. Mather, 264 Neb. 182, 646 N.W.2d 605 (2002).

The sexual nature of a photograph is not determined solely from the subjects of the photograph, but from the motives of the persons generating the photograph. State v. Saulsbury, 243 Neb. 227, 498 N.W.2d 338 (1993).

Under previous statute, the act of appearing in an obscene film depicting children was prohibited. State v. Jensen, 226 Neb. 40, 409 N.W.2d 319 (1987).

Subsection (1) of this section is neither overbroad nor vague under federal Constitution, but there is an open question of constitutionality under the Constitution of Nebraska. One may "publish" by showing a videotape; the phrase "portrayed observer" is not unconstitutionally overbroad; the phrase "sexually explicit conduct" is not unconstitutionally vague; and sexual excitement is not an element or substantial motivational factor of some of the conduct proscribed under subsection (1) of this section. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.04 Violation; penalty.

(1) Any person who is under nineteen years of age at the time he or she violates section 28-1463.03 shall be guilty of a Class III felony for each offense.

(2) Any person who is nineteen years of age or older at the time he or she violates section 28-1463.03 shall be guilty of a Class ID felony for each offense.

(3) Any person who violates section 28-1463.03 and has previously been convicted of a violation of section 28-1463.03 or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-813, 28-833, or 28-1463.05 or subsection (1) or (2) of section 28-320 shall be guilty of a Class IC felony for each offense.

First time violation of section 28-1463.03 constitutes a Class III felony. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.05 Visual depiction of sexually explicit acts related to possession; violation; penalty.

(1) It shall be unlawful for a person to knowingly possess with intent to rent, sell, deliver, distribute, trade, or provide to any person any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(2)(a) Any person who is under nineteen years of age at the time he or she violates this section shall be guilty of a Class IIIA felony for each offense.

(b) Any person who is nineteen years of age or older at the time he or she violates this section shall be guilty of a Class IIA felony for each offense.

(c) Any person who violates this section and has previously been convicted of a violation of this section or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-813, 28-833, or 28-1463.03 or subsection (1) or (2) of section 28-320 shall be guilty of a Class IC felony for each offense.

Prosecutor is free to prosecute conduct arguably within this provision under another provision with harsher penalties, so long as decision is not based on race, religion, or other arbitrary classification. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.06 Property subject to forfeiture; hearing.

In addition to the penalties provided in the Child Pornography Prevention Act, a sentencing court may order that any money, securities, negotiable instruments, firearms, conveyances, or electronic communication devices as defined in section 28-833 or any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices be forfeited as a part of the sentence imposed if it finds by clear and convincing evidence adduced at a separate hearing in the same prosecution, conducted pursuant to section 28-1601, that any or all such property was derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act.



28-1464 Transferred to section 28-1463.04.



28-1465 Aircraft; operation while under influence of liquor or drug; prohibited.

It shall be unlawful for any person to operate or be in the actual physical control of any aircraft while under the influence of alcoholic liquor or of any drug or when that person has five-hundredths of one percent or more by weight of alcohol in his or her body fluid as shown by chemical analysis of his or her blood or breath.



28-1466 Aircraft; operation while under influence of liquor or drug; violation; penalty.

Any person who shall operate or be in the actual physical control of any aircraft while under the influence of alcoholic liquor or of any drug or while having five-hundredths of one percent by weight of alcohol in his or her body fluid as shown by chemical analysis of his or her blood or breath shall be deemed guilty of a crime and, upon conviction thereof, shall be punished as provided in sections 28-1467 to 28-1469.



28-1467 Aircraft; operation while under influence of liquor or drug; first offense; penalty.

If a conviction under section 28-1466 is for a first offense, the person shall be guilty of a Class III misdemeanor and the court shall, as part of the judgment of conviction, order such person not to operate any aircraft for any purpose for a period of six months from the date ordered by the court. The order of the court shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked, whichever is later. If the court suspends the proceedings and places such person on probation as provided by law, the court as one of the conditions of probation shall order such person not to operate any aircraft for any purpose for a period of thirty days from the date of the order.



28-1468 Aircraft; operation while under influence of liquor or drug; second offense; penalty.

If a conviction under section 28-1466 is for a second offense, the person shall be guilty of a Class III misdemeanor and shall be imprisoned in the county jail for not less than five days and the court shall, as part of the judgment of conviction, order such person not to operate any aircraft for any purpose for a period of one year from the date ordered by the court. The order of the court shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked, whichever is later. If the aircraft which such person was operating or was actually physically controlling, while under the influence of alcoholic liquor or any drug, is registered in the name of such person, the aircraft shall be impounded by the court for a period of not less than two months nor greater than one year at the expense and risk of the owner thereof; except that any aircraft so impounded shall be released to the holder of a bona fide lien thereon, executed prior to such impounding, when possession of such aircraft is requested in writing by such lienholder for the purpose of foreclosing and satisfying the lien thereon.



28-1469 Aircraft; operation while under influence of liquor or drug; third or subsequent offense; penalty.

If a conviction under section 28-1466 is for a third offense or subsequent offense thereafter, the person shall be guilty of a Class IV felony, and the court shall, as part of the judgment of conviction, order such person not to operate any aircraft for any purpose for a period of one year from the date ordered by the court. The order of the court shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked, whichever is later.



28-1470 Aircraft; implied consent of operator to submit to chemical test.

Any person who operates or has in his or her actual physical control an aircraft within this state shall be deemed to have given his or her consent to submit to a chemical test of his or her blood or breath, for the purpose of determining the amount of alcoholic content in his or her body fluid.



28-1471 Aircraft; operation while under influence of liquor or drug; chemical test; law enforcement officer; powers.

Any law enforcement officer who has been duly authorized to make arrests for violations of traffic laws of this state or of ordinances of any city or village may require any person arrested for any offense arising out of acts alleged to have been committed while the person was operating or was in actual physical control of an aircraft while under the influence of alcoholic liquor to submit to a chemical test of his or her blood or breath for the purpose of determining the alcoholic content of his or her body fluid, when the officer has reasonable grounds to believe that such person was operating or was in the actual physical control of an aircraft within this state while under the influence of alcoholic liquor.



28-1472 Aircraft; operation while under influence of liquor or drug; breath test; refusal; penalty.

Any law enforcement officer who has been duly authorized to make arrests for violation of traffic laws of this state or ordinances of any city or village may require any person who operates or has in his actual physical control an aircraft within the airspace of this state to submit to a preliminary test of his breath for alcohol content if the officer has reasonable grounds to believe that such person has alcohol in his body, or has committed a violation of flying regulations, or has been involved in an aircraft accident. Any person who refuses to submit to such preliminary breath test or whose preliminary breath test results indicate an alcohol content of five-hundredths of one percent or more shall be placed under arrest. Any person who refuses to submit to such preliminary breath test shall be guilty of a Class V misdemeanor.



28-1473 Aircraft; operation while under influence of liquor or drug; chemical test; refusal; penalty.

Any person arrested pursuant to sections 28-1465 to 28-1474 may, upon the direction of a law enforcement officer, be required to submit to a chemical test of his or her blood or breath for a determination of the alcohol content. Any person who refuses to submit to a chemical blood or breath test required pursuant to sections 28-1465 to 28-1474 shall be guilty of a crime and, upon conviction thereof, shall be punished in the same manner as he or she would be if convicted for a violation of section 28-1465.



28-1474 Aircraft; operation while under influence of liquor or drug; breath or chemical test; refusal; advised of consequences.

Any person who is required to submit to a preliminary breath test, or to a chemical blood or breath test pursuant to sections 28-1465 to 28-1474 shall be advised of the consequences of refusing to submit to such test.



28-1475 Revisor of Statutes; crimes categorized; duties.

The Revisor of Statutes shall place in the Appendix to the Reissue Revised Statutes of Nebraska a list of all crimes which have been categorized pursuant to sections 28-105 and 28-106. An updated list shall be included in the annual supplement to the statutes.



28-1475.01 State or local law enforcement agency; authorized to receive forfeited property.

Notwithstanding any other provision of the laws of the State of Nebraska, any state or local law enforcement agency which participated directly with federal law enforcement agencies in any of the acts which led to the seizure or forfeiture of property being held by federal law enforcement agencies shall be authorized to receive such property directly from the federal government.



28-1476 Advertisement; untrue, deceptive, or misleading; unlawful.

After July 19, 1980, it shall be unlawful for any person, firm, corporation, or association, with intent to sell or in any way dispose of merchandise, securities, service, or anything offered by such person, firm, corporation, or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption thereof, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or an interest therein, to make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in this state, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet or letter, or in any other way, an advertisement of any sort regarding merchandise, securities, service, or anything so offered to the public, containing any assertion, representation, or statement of fact which is known to be untrue, deceptive, or misleading.



28-1477 Deceptive or misleading advertising; unlawful acts; enumerated.

For the purpose of section 28-1476 any person, firm, corporation, or association shall be deemed guilty of deceptive or misleading advertising that makes, publishes, disseminates, circulates, or places before the public, or causes, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public in this state, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet, or letter, or in any other way, an advertisement of any merchandise for sale at retail at less than original actual cost or less than original replacement cost, whichever is lower, if the merchant does not have a sufficient quantity of merchandise to meet the reasonable expected demand, or the advertisement either (1) fails to state in such advertisement the quantity of merchandise available for sale, or (2) fails to state that the advertiser is discontinuing the item.



28-1478 Deceptive or misleading advertising; violation; penalty.

Any person, firm, corporation or association violating the provisions of section 28-1476 shall be deemed guilty of a Class III misdemeanor.



28-1479 Repealed. Laws 2016, LB1105, § 34.



28-1480 Terms, defined.

As used in sections 28-1480 to 28-1482, unless the context otherwise requires:

(1) Civil disorder shall mean any public disturbance involving acts of violence which causes an immediate danger of or results in damage or injury to persons or property;

(2) Explosive or incendiary device shall mean (a) dynamite and all other forms of high explosives, (b) any explosive bomb, grenade, missile, or similar device, and (c) any incendiary bomb or grenade, firebomb, or similar device, including any device which (i) consists of or includes a breakable container including a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound and (ii) can be carried or thrown by one individual acting alone; and

(3) Firearm shall mean any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.



28-1481 Acts prohibited.

It shall be unlawful within the boundaries of this state:

(1) For any person to teach or demonstrate to any other person the use, application, or making of any firearm or explosive or incendiary device capable of causing injury or death to persons when such person knows or has reason to know or intends that such information or ability will be unlawfully employed for use in or in furtherance of a civil disorder; or

(2) For any person to assemble with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm or explosive or incendiary device capable of causing injury or death to persons when such person intends to unlawfully employ such training, practice, or instruction for use in or in furtherance of a civil disorder.



28-1482 Violation; penalty.

Any person violating section 28-1481 shall be guilty of a Class IV felony.



28-1483 Donated food; resale prohibited; violation; penalty.

(1) It shall be unlawful for any person or charitable or nonprofit organization receiving food pursuant to section 25-21,189 to sell or offer to sell such food.

(2) Violation of the provisions of subsection (1) of this section shall be a Class V misdemeanor.



28-1501 Transferred to section 50-434.



28-1601 Property used in commission of certain crimes; forfeiture; proceeding; prosecuting authority; duties; pretrial hearing; intervention; evidentiary hearing; court orders; failure to appear; storage fee.

(1) In addition to existing penalties for a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107, a court may order forfeiture of any money, securities, negotiable instruments, firearms, conveyances, or electronic communication devices as defined in section 28-833, any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices, or any gambling devices as defined in section 28-1101 if:

(a) The owner or possessor of the property has been convicted of a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107;

(b) The information charging such violation specifically requests the forfeiture of property upon conviction and is prepared pursuant to section 28-1602; and

(c) The property is found by clear and convincing evidence to have been derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107.

(2) Following the filing of an information charging a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 that specifically seeks forfeiture of any property listed in subsection (1) of this section, the defendant may request a pretrial hearing to determine the existence of probable cause to believe that the property specifically sought to be forfeited was derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107. The request for a hearing pursuant to this section must be filed with the district court in which the criminal proceeding is pending within thirty days after the filing of the information.

(3) At any time after the filing of the information in district court and prior to final disposition of the criminal case, any person or entity, other than the defendant, with a claimed legal interest in the property may petition to intervene in the district court with jurisdiction over the criminal case for the specific and limited purpose of demonstrating his, her, or its legal interest in the property and his, her, or its lack of actual knowledge that such property was derived from, used, or intended to be used in violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107. In the petition to intervene, the intervening person or entity shall, at a minimum, state facts demonstrating his, her, or its legal interest in the property and his, her, or its lack of actual knowledge regarding the use or intended use of the property. Within thirty days after filing a motion to intervene, the district court shall conduct an evidentiary hearing on the matter. At the conclusion of such hearing, the court may order that any or all of the property be returned to the intervening claimant after it is no longer needed as evidence in the criminal case upon a showing by the claimant by a preponderance of the evidence (a) that he, she, or it has a legally recognized interest in the property and (b) either (i) that such property was acquired by the claimant in good faith and he, she, or it did not have actual knowledge that such property was derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 or (ii) that the property seized was not derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107. The court, on its own motion or upon application of the intervening claimant, may permit such person to proceed in forma pauperis under sections 25-2301 to 25-2310. The court, on its own motion or upon application of the intervening claimant, may appoint counsel to represent such person if such person is indigent. If he or she asserts indigency, the court shall make a reasonable inquiry to determine such person's financial condition and may require him or her to execute an affidavit of indigency for filing with the clerk of the court.

(4) After conviction but prior to sentencing for a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 in cases in which the prosecuting authority has specifically requested forfeiture of property, the district court shall conduct an evidentiary hearing at which the prosecuting authority must prove by clear and convincing evidence what specific amount or portion of the property specifically enumerated in the criminal information was derived from, used, or intended for use in furtherance of a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107. At the conclusion of such hearing, the court shall make specific findings of fact indicating what amount or portion of the property sought to be forfeited by the state was derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107. The court shall order any amount or portion of the property not proven by the state to be derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 or the fair market value of the legally recognized interest in such property be returned to its rightful and legal owner or interest holder.

(5)(a) The court shall order that any amount or portion of property proven by the state by clear and convincing evidence to be derived from, used, or intended to be used to facilitate a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 be forfeited to the state and disposition of such property be conducted in accordance with this subsection and section 28-1439.02 at such time as the property is no longer required as evidence in any criminal proceeding.

(b) As part of any disposition of property, the court may order that: (i) Any money, securities, or negotiable instruments be distributed as provided in Article VII, section 5, of the Constitution of Nebraska; (ii) any conveyances be sold or put to official use by the seizing agency for a period of not more than one year and when such property is no longer necessary for official use or at the end of two years, whichever comes first, such property shall be sold. Proceeds from the sale of any conveyance shall be distributed as provided in Article VII, section 5, of the Constitution of Nebraska; (iii) any electronic communication devices as defined in section 28-833, any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices, or any gambling devices as defined in section 28-1101 be destroyed by a law enforcement agency; and (iv) the disposition of firearms shall be effectuated pursuant to section 29-820.

(c) As used in this subsection, official use means use directly in connection with enforcement of the Child Pornography Prevention Act, the Uniform Controlled Substances Act, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107.

(6) Any money, securities, negotiable instruments, firearms, conveyances, or electronic communication devices as defined in section 28-833, any equipment, components, peripherals, software, hardware, or accessories related to electronic communication devices, or any gambling devices as defined in section 28-1101 may be forfeited pursuant to a plea agreement between the state and the defendant subject to notice to or approval of the court.

(7) Subdivision (1)(a) of this section does not apply if the owner or possessor of the property dies or is removed from the United States before charges are filed or a conviction obtained.

(8) Subdivision (1)(b) of this section does not apply if the owner or possessor of the property dies or is removed from the United States before charges are filed so long as the statute of limitations for a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 has not expired.

(9) Subdivision (1)(a) of this section does not apply if the owner or possessor of the property is unknown or incapable of being determined for some legitimate reason or fails to appear in court as ordered after prosecution for a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 is commenced and is not apprehended within twelve months after the failure to appear order was issued by the court.

(10) If the owner or possessor of the property fails to appear in court as ordered after prosecution for a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 is commenced but appears or is apprehended within twelve months after the failure to appear order was issued by the court, the court may order the owner or possessor of the property, as a part of any sentence imposed for either the failure to appear or the conviction of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107, to pay a storage fee of one hundred dollars per month for each month the property was held following the issuance of the failure to appear order.



28-1602 Property used in commission of certain crimes; forfeiture; prosecuting authority; duties; pleading; contents.

(1) The prosecuting authority must specifically plead its intent to seek forfeiture of any property upon a conviction for a violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107 in the same criminal information charging the underlying violation of the Child Pornography Prevention Act, subsection (1) of section 28-416, or section 28-813.01, 28-1102, 28-1103, 28-1104, 28-1105, 28-1105.01, or 28-1107.

(2) In pleading its intent to seek forfeiture, the information shall specifically (a) state the date the property was seized, (b) state the place the property was seized from, (c) describe the property sought to be forfeited, and (d) if known, state the name of the owner of the property, the name of the person or persons in possession of the property or in physical proximity to the property when it was seized, and the name of any other person or entity that may have a claim or interest in the property.



28-1603 Law enforcement agency or prosecuting authority; seized property; prohibited acts.

No law enforcement agency or prosecuting authority of this state or its political subdivisions shall transfer or refer any money or property to a federal law enforcement authority or other federal agency by any means unless:

(1) The money or property seized exceeds twenty-five thousand dollars in currency or value;

(2) The money or property is physically seized by a federal agent who is employed by the federal government; or

(3) The person from whom the money or property was seized is the subject of a federal prosecution or the facts and circumstances surrounding the money or property seized are the subject of a federal prosecution.






Chapter 29 - CRIMINAL PROCEDURE

29-101 Terms, usage.

Unless otherwise provided, words used in this code in the present tense include the future as well as the present. Words used in the masculine gender comprehend as well the feminine and neuter. The singular number includes the plural and the plural the singular. The term writing includes printing. The term oath includes an affirmation.

In construction of criminal code, singular number includes the plural. Follmer v. State, 94 Neb. 217, 142 N.W. 908 (1913).



29-102 Repealed. Laws 1978, LB 748, § 61.



29-103 Magistrate, defined.

The term magistrate in this code, when not otherwise expressly stated, shall mean a judge of the county court or clerk magistrate.

District judge is not included. Binfield v. State, 15 Neb. 484, 19 N.W. 607 (1884).



29-104 Prosecuting attorney, defined.

The term prosecuting attorney means any county attorney or city attorney or assistant city attorney when such attorney is prosecuting any violation designated as a misdemeanor or traffic infraction.

City prosecutor in a city of metropolitan class who is also a deputy county attorney is a "prosecuting attorney" within this section. State v. Kolosseus, 198 Neb. 404, 253 N.W.2d 157 (1977).

Assistant attorney general is agent of Attorney General, and official acts must be performed in name of his principal. Lower v. State, 106 Neb. 666, 184 N.W. 174 (1921).



29-105 Code; general and special provisions.

In the construction of this code each general provision shall be controlled by a special provision on the same subject, if there is a conflict.

Penal statute applies only to persons clearly within its terms. State v. Dailey, 76 Neb. 770, 107 N.W. 1094 (1906).



29-106 Code and other law; construe according to plain import of language.

This code and every other law upon the subject of crime which may be enacted shall be construed according to the plain import of the language in which it is written, without regard to the distinction usually made between the construction of penal laws and laws upon other subjects, and no person shall be punished for an offense which is not made penal by the plain import of the words, upon pretense that he has offended against its spirit.

1. Construction

2. Miscellaneous

1. Construction

Penal statutes are inelastic, must be strictly construed, and are never extended by implication. Macomber v. State, 137 Neb. 882, 291 N.W. 674 (1940).

Railway car is a "building." Hardin v. State, 92 Neb. 298, 138 N.W. 146 (1912).

Where statute is adopted from another state, construction by courts of that state is ordinarily followed. State v. Martin, 87 Neb. 529, 127 N.W. 896 (1910).

There are no common law crimes in this state; common law definitions may be resorted to only where statute designates crimes in general terms. Kinnan v. State, 86 Neb. 234, 125 N.W. 594 (1910).

Language, capable of two constructions, is not construed to make an otherwise innocent act criminal. Gilbert v. State, 78 Neb. 636, 112 N.W. 293 (1907).

In construing a statute, words should be given usual meaning. State v. Byrum, 60 Neb. 384, 83 N.W. 207 (1900).

Violation of the very letter of law is essential to convict. Bailey v. State, 57 Neb. 706, 78 N.W. 284 (1899).

Statute providing how penalty, previously created, may be recovered is not penal and need not be strictly construed. Albion Nat. Bank v. Montgomery, 54 Neb. 681, 74 N.W. 1102 (1898).

2. Miscellaneous

Where defendant requested instruction reciting statute, he could not complain. Lovings v. State, 158 Neb. 134, 62 N.W.2d 672 (1954).

Prosecution for violation of city ordinance is civil proceeding when offense is not made crime by statute. Peterson v. State, 79 Neb. 132, 112 N.W. 306 (1907).

There can be no punishment for act not made penal by plain import of statute. State v. De Wolfe, 67 Neb. 321, 93 N.W. 746 (1903); Moore v. State, 53 Neb. 831, 74 N.W. 319 (1898).

"Original code" refers to code of 1873. Richards v. State, 65 Neb. 808, 91 N.W. 878 (1902).

Legislature intended to abolish hypertechnical rules of common law. Burlingim v. State, 61 Neb. 276, 85 N.W. 76 (1901).



29-107 Person or other general term, when protection of property intended; meaning.

Whenever any property or interest is intended to be protected by a provision of the penal law, and the general term person or any other general term is used to designate the party whose property is intended to be protected, the provisions of such penal laws and the protection thereby given shall extend to the property of the state, or of any county, and of all public or private corporations.



29-108 Signature, how construed.

The word signature includes the mark of a person unable to write his name; a mark shall have the same effect as a signature when the name is written by some other person and the mark is made near thereto by the person unable to write his name.



29-109 Terms not defined, how construed; titles, treatment.

Except where a word, term or phrase is specially defined, all words used in this code are to be taken and construed in the sense in which they are understood in common language, taking into consideration the context and subject matter relative to which they are employed. The titles merely, to the various chapters, articles, sections or clauses of this code, which are written or printed upon the bill at the time of its approval, shall constitute no part thereof.

It is a simple rule of statutory construction that terms which are not specifically defined are to be taken in the sense in which they are understood in common language. State v. Holman, 229 Neb. 57, 424 N.W.2d 627 (1988).

Related context and subject matter must be considered in construing penal statute. State v. Neal, 187 Neb. 413, 191 N.W.2d 458 (1971).

Terms must be taken and construed in the sense in which they are understood in common language. Wirth v. Calhoun, 64 Neb. 316, 89 N.W. 785 (1902).



29-110 Prosecutions; complaint, indictment, or information; filing; time limitations; exceptions.

(1) Except as otherwise provided by law, no person shall be prosecuted for any felony unless the indictment is found by a grand jury within three years next after the offense has been done or committed or unless a complaint for the same is filed before the magistrate within three years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(2) Except as otherwise provided by law, no person shall be prosecuted, tried, or punished for any misdemeanor or other indictable offense below the grade of felony or for any fine or forfeiture under any penal statute unless the suit, information, or indictment for such offense is instituted or found within one year and six months from the time of committing the offense or incurring the fine or forfeiture or within one year for any offense the punishment of which is restricted by a fine not exceeding one hundred dollars and to imprisonment not exceeding three months.

(3) Except as otherwise provided by law, no person shall be prosecuted for kidnapping under section 28-313, false imprisonment under section 28-314 or 28-315, child abuse under section 28-707, pandering under section 28-802, debauching a minor under section 28-805, or an offense under section 28-813, 28-813.01, or 28-1463.03 when the victim is under sixteen years of age at the time of the offense (a) unless the indictment for such offense is found by a grand jury within seven years next after the offense has been committed or within seven years next after the victim's sixteenth birthday, whichever is later, or (b) unless a complaint for such offense is filed before the magistrate within seven years next after the offense has been committed or within seven years next after the victim's sixteenth birthday, whichever is later, and a warrant for the arrest of the defendant has been issued.

(4) No person shall be prosecuted for a violation of the Securities Act of Nebraska under section 8-1117 unless the indictment for such offense is found by a grand jury within five years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within five years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(5) No person shall be prosecuted for criminal impersonation under section 28-638, identity theft under section 28-639, or identity fraud under section 28-640 unless the indictment for such offense is found by a grand jury within five years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within five years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(6) No person shall be prosecuted for a violation of section 68-1017 if the aggregate value of all funds and other benefits obtained or attempted to be obtained is five hundred dollars or more unless the indictment for such offense is found by a grand jury within five years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within five years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(7) No person shall be prosecuted for knowing and intentional abuse, neglect, or exploitation of a vulnerable adult or senior adult under section 28-386 unless the indictment for such offense is found by a grand jury within six years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within six years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(8) There shall not be any time limitations for prosecution or punishment for treason, murder, arson, forgery, sexual assault in the first or second degree under section 28-319 or 28-320, sexual assault of a child in the second or third degree under section 28-320.01, incest under section 28-703, or sexual assault of a child in the first degree under section 28-319.01; nor shall there be any time limitations for prosecution or punishment for sexual assault in the third degree under section 28-320 when the victim is under sixteen years of age at the time of the offense.

(9) The time limitations prescribed in this section shall include all inchoate offenses pursuant to the Nebraska Criminal Code and compounding a felony pursuant to section 28-301.

(10) The time limitations prescribed in this section shall not extend to any person fleeing from justice.

(11) When any suit, information, or indictment for any crime or misdemeanor is limited by any statute to be brought or exhibited within any other time than is limited by this section, then the suit, information, or indictment shall be brought or exhibited within the time limited by such statute.

(12) If any suit, information, or indictment is quashed or the proceedings set aside or reversed on writ of error, the time during the pendency of such suit, information, or indictment so quashed, set aside, or reversed shall not be reckoned within this statute so as to bar any new suit, information, or indictment for the same offense.

(13) The changes made to this section by Laws 2004, LB 943, shall apply to offenses committed prior to April 16, 2004, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(14) The changes made to this section by Laws 2005, LB 713, shall apply to offenses committed prior to September 4, 2005, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(15) The changes made to this section by Laws 2009, LB 97, and Laws 2006, LB 1199, shall apply to offenses committed prior to May 21, 2009, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(16) The changes made to this section by Laws 2010, LB809, shall apply to offenses committed prior to July 15, 2010, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(17) The changes made to this section by Laws 2016, LB934, shall apply to offenses committed prior to April 19, 2016, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

1. Limitation of action

2. Fleeing from justice

1. Limitation of action

A complaint charging the defendant with second-offense driving under the influence was "pending" for statute of limitations purposes during the time period in which the State appealed to the district court and to the Supreme Court the county court's order granting the defendant's motion to quash. State v. Loyd, 275 Neb. 205, 745 N.W.2d 338 (2008).

In order for the tolling provision under subsection (1) of this section to apply, a subsequent indictment, information, or suit must charge the "same offense" as the prior indictment, information, or suit. State v. Loyd, 275 Neb. 205, 745 N.W.2d 338 (2008).

This section is inapplicable to evidence of prior bad acts. State v. Nesbitt, 264 Neb. 612, 650 N.W.2d 766 (2002).

Pursuant to subsection (1) of this section, postconviction proceedings fall within the ambit of the phrase "proceedings . . . on writ of error". State v. Thieszen, 252 Neb. 208, 560 N.W.2d 800 (1997).

Pursuant to subsection (1) of this section, the words "proceedings . . . set aside . . . on writ of error" mean proceedings set aside on appeal. State v. Thieszen, 252 Neb. 208, 560 N.W.2d 800 (1997).

Chapter 29 applies only to criminal procedure, and therefore, the statute of limitations in this section has no application to civil cases. LaBenz Trucking v. Snyder, 246 Neb. 468, 519 N.W.2d 259 (1994).

Five-year period of limitations became effective August 25, 1989; act became effective 3 months after Legislature adjourned in absence of emergency clause. State v. Hirsch, 245 Neb. 31, 511 N.W.2d 69 (1994).

The 3-year statute of limitations generally applicable to felony prosecutions does not apply to the crime of first degree murder. State v. White, 239 Neb. 554, 477 N.W.2d 24 (1991).

When in a prosecution for murder the statute of limitations bars a conviction for manslaughter, the defendant is not entitled to an instruction for manslaughter as a lesser-included offense of murder unless he or she elects to waive the defense of the statute of limitations. State v. Keithley, 236 Neb. 631, 463 N.W.2d 329 (1990).

Statute does not apply to cases involving termination of parental rights, as they are not criminal in nature. In re Interest of Hollenbeck, 212 Neb. 253, 322 N.W.2d 635 (1982).

The provision for issuance of an arrest warrant, in this section, is not a condition precedent to a prosecution. State v. Eynon, 197 Neb. 734, 250 N.W.2d 658 (1977).

The filing of a felony complaint before a magistrate charging embezzlement and the issuance of an arrest warrant within three years after date of offense tolls the statute of limitations. State v. Donoho, 190 Neb. 593, 210 N.W.2d 851 (1973).

A charge of failing to pay an installment of child support which accrued more than three years earlier was subject to defense of statute of limitations. State v. Journey, 186 Neb. 556, 184 N.W.2d 616 (1971).

Criminal prosecution for violation of statute based on illegal interest of city officer in contract with city must be brought within time prescribed in this section. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Prosecution for violation of Blue Sky Law was barred by statute of limitations. Jacox v. State, 154 Neb. 416, 48 N.W.2d 390 (1951).

Three-year period of limitations does not apply to prosecutions for murder. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

With exception of certain crimes, prosecution is barred unless brought within time limited by this section, and pendency of prosecution in another county does not toll statute. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Statute does not bar action for criminal contempt though criminal prosecution for the same act would be barred. State ex rel. Wright v. Barlow, 132 Neb. 166, 271 N.W. 282 (1937).

An information charging forgery in language of statute charges a crime that is not barred by the three-year statute of limitations. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Information charging embezzlement continuously over a period commencing over three years previously was good as to part of period within three years of filing information, but conviction reversed because both information and verdict failed to show amount embezzled within statute of limitations. Hogoboom v. State, 120 Neb. 525, 234 N.W. 422, 79 A.L.R. 1171 (1931).

Indictment must be found, or information filed, within time fixed. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924); Boughn v. State, 44 Neb. 889, 62 N.W. 1094 (1895).

Prosecution for rape must be commenced in three years, and assault and battery in one year. Kramer v. Weigand, 91 Neb. 47, 135 N.W. 230 (1912).

Forgery falls within exception in section. State v. Leekins, 81 Neb. 280, 115 N.W. 1080 (1908).

Prosecution for selling intoxicating liquors must be brought within eighteen months. McArthur v. State, 60 Neb. 390, 83 N.W. 196 (1900).

Arrest and preliminary examination arrest running of statute only if magistrate had jurisdiction. State v. Robertson, 55 Neb. 41, 75 N.W. 37 (1898).

Crime of murder is regarded as committed at time fatal blow was struck though death results on subsequent date. Debney v. State, 45 Neb. 856, 64 N.W. 446 (1895).

Acts of first degree sexual assault committed on or before August 24, 1986, were time barred on August 25, 1989, the effective date of the 1989 amendment to this section and, therefore, were not subject to the extended statute of limitations implemented by the amendment. State v. Wiemer, 3 Neb. App. 821, 533 N.W.2d 122 (1995).

While the Legislature has the power to enact retroactive changes in a statute of limitations, it cannot remove a bar or limitation which has already become complete. State v. Hirsch, 1 Neb. App. 1120, 510 N.W.2d 534 (1993).

In habeas corpus proceeding where claim was made that court lacked jurisdiction because prosecution was barred by statute of limitations, adjudication in original prosecution that petitioner tolled statute by fleeing from justice is binding upon petitioner and federal court. Taylor v. O'Grady, 113 F.2d 798 (8th Cir. 1940).

2. Fleeing from justice

The phrase "fleeing from justice" means to leave one's usual abode or to leave the jurisdiction where an offense has been committed, with intent to avoid detection, prosecution, or punishment for some public offense. State v. Thomas, 236 Neb. 84, 459 N.W.2d 204 (1990).

Fleeing from justice contemplates that the accused has departed from his usual place of residence to a place where he cannot be found in the exercise of reasonable diligence by the officers. Emery v. State, 138 Neb. 776, 295 N.W. 417 (1940).

Fleeing from justice means a departure by a person from his usual place of abode, or from the place where he has committed an offense, with intent to avoid detection and prosecution for such public offense. Taylor v. State, 138 Neb. 156, 292 N.W. 233 (1940); Colling v. State, 116 Neb. 308, 217 N.W. 87 (1927).



29-111 Fines and punishments; how enforced.

All fines and punishments provided for in this code shall be enforced by the procedure provided for in this code so far as such procedure extends or can be made applicable.



29-112 Felon; disqualified as juror or officeholder; warrant of discharge; effect; right to vote.

Any person sentenced to be punished for any felony, when the sentence is not reversed or annulled, is incompetent to be a juror or to hold any office of honor, trust, or profit within this state, unless such person receives from the Board of Pardons of this state a warrant of discharge, in which case such person shall be restored to such civil rights and privileges as enumerated or limited by the Board of Pardons. The warrant of discharge shall not release such person from the costs of conviction unless otherwise ordered by the Board of Pardons.

Any person sentenced to be punished for any felony, when the sentence is not reversed or annulled, is not qualified to vote until two years after he or she has completed the sentence, including any parole term. The disqualification is automatically removed at such time.

The purpose of this section, as evident from its plain language, is to provide the mechanism by which a felon's right to vote is restored. Ways v. Shively, 264 Neb. 250, 646 N.W.2d 621 (2002).

Conviction does not deprive person of other or different civil rights than those specifically named. Bosteder v. Duling, 115 Neb. 557, 213 N.W. 809 (1927).

Objection that juror is disqualified may be waived. Turley v. State, 74 Neb. 471, 104 N.W. 934 (1905).

Information requested on questionnaire sent to prospective jurors was proper. Beatrice Foods Co. v. United States, 312 F.2d 29 (8th Cir. 1963).



29-112.01 Restoration of civil rights; felon; procedure.

Any person sentenced to be punished for any felony, when the sentence is other than confinement in a Department of Correctional Services adult correctional facility, shall be restored to such civil rights as enumerated or limited by the Board of Pardons upon receipt from the Board of Pardons of a warrant of discharge, which shall be issued by such board upon receiving from the sentencing court a certificate showing satisfaction of the judgment and sentence entered against such person.



29-113 Felon of other states; disqualified as juror or officeholder; right to vote.

Any person who has been convicted of a felony under the laws of any other state shall be deemed incompetent to be a juror or to hold any office of honor, trust, or profit within this state unless such person has been restored to civil rights under the laws of the state in which the felony was committed.

Any person who has been convicted of a felony under the laws of any other state is not qualified to vote until two years after such person has completed his or her sentence, including any parole term.



29-114 Repealed. Laws 1971, LB 187, § 1.



29-115 Suppression of statement by defendant; filing of motion; when made; failure to object before trial; effect; exceptions; effect.

Any person aggrieved by a statement taken from him or her which is not a voluntary statement, or any statement which he or she believes was taken from him or her in violation of the fifth or sixth amendments of the Constitution of the United States, may move for suppression of such statement for use as evidence against him or her. The suppression motion shall be filed in the district court where a felony is charged and may be made at any time after the information or indictment is filed, and must be filed at least ten days before trial, unless otherwise permitted by the court for good cause shown. When the charge is other than a felony, the motion shall be filed in the court where the complaint is pending, and must be filed at least ten days before trial or at the time of the plea to the complaint, whichever is later, unless otherwise permitted by the court for good cause shown. Unless claims of a statement being involuntary or taken in violation of the fifth or sixth amendments of the Constitution of the United States are raised by motion before trial as provided in this section, all objections to the use of such statements as evidence on these grounds shall be deemed waived, except that the court may entertain such motions to suppress after the commencement of trial when the defendant is surprised by the introduction of such statements by the state, and also the court in its discretion may entertain motions to suppress such statements when the defendant was not aware of the grounds for any such motion before the commencement of trial, or in such situations as the court deems that justice may require. In the event that the trial court entertains any such motion after the commencement of trial, the defendant shall be deemed to have waived any jeopardy which may have attached. None of the foregoing shall affect the right of the defendant to present the question of the voluntariness of the statement, or the question of whether the proper constitutional safeguards were given to any defendant either in custody or otherwise significantly deprived of his or her liberty, for the consideration of the fact finder at trial.

Because this section commits the determination whether to entertain a motion to suppress made after the commencement of trial to the discretion of the trial court, an appellate court reviews such a determination for an abuse of discretion. State v. Harris, 263 Neb. 331, 640 N.W.2d 24 (2002).

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. A motion to suppress, with certain exceptions, must be made in writing. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

Where none of the exceptions stated in this statute are applicable, failure to file a motion to suppress as required under this section constitutes a waiver to any objection to the statement. State v. Cronin, 227 Neb. 302, 417 N.W.2d 169 (1987).

This section requires that any objection as to the voluntariness of a statement of a defendant in a criminal case be made as a pretrial motion to suppress the statement, and failure to object at this stage results in a waiver of the objection. State v. Warren, 227 Neb. 160, 416 N.W.2d 249 (1987).



29-116 Suppression of statement by defendant; order granting suppression; review; procedure; appeal.

(1) In addition to any other rights of appeal, the state shall have the right to appeal from an order granting a motion for the suppression of statements alleged to be involuntary or in violation of the fifth or sixth amendments of the Constitution of the United States in the manner provided in this section.

(2) If such motion has been granted in the district court, the Attorney General or the county attorney or prosecuting attorney with the consent of the Attorney General may file his or her application with the Clerk of the Supreme Court asking for a summary review of the order granting the motion. The review shall be made by a judge of the Court of Appeals at chambers upon such notice, briefs, and argument as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter, the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

(3) If such motion has been granted in the county court, the Attorney General or the county attorney or prosecuting attorney may file his or her application with the clerk of the district court in the district in which the motion has been granted asking for a summary review of the order granting the motion. The review shall be made by a judge of the district court upon such notice, briefs, and arguments as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

A defendant's successful motion in the district court to suppress evidence is not finally granted or determined, unless there is no appeal, until a judge of the Court of Appeals has decided the matter under this section. The time from the defendant's filing of such motion until final determination is excluded in the speedy trial calculation. State v. Hayes, 10 Neb. App. 833, 639 N.W.2d 418 (2002).

A trial court may, in its good judgment, correct its pretrial ruling on a motion to suppress statements, even though such a correction results in denial of the State's opportunity to appeal the decision to suppress the evidence. State v. Vaida, 1 Neb. App. 768, 510 N.W.2d 389 (1993).



29-117 Suppression of statement by defendant; application for review; filing; when.

The application for review provided in section 29-116 shall be accompanied by a copy of the order of the trial court granting the motion to suppress and a bill of exceptions containing all of the evidence, including affidavits, considered by the trial court in its ruling on the motion, and so certified by the trial court. The application shall be filed with the Clerk of the Supreme Court, if the trial court is the district court, or with the clerk of the district court, if the trial court is the county court, within such time as may be ordered by the trial court, which in fixing such time shall take into consideration the length of time required to prepare the bill of exceptions, and shall also consider whether the defendant is in jail or whether he or she is on bail, but in no event shall more than thirty days be given in which to file such application.



29-118 Suppression of statement by defendant; order granting suppression; review; trial court; duties.

In making an order granting a motion to suppress a statement, the trial court shall in such order fix a time, not exceeding ten days, in which the county attorney or other prosecuting attorney may file a notice with the clerk of such court of his or her intention to seek a review of the order. Upon the filing of such notice, the trial court shall fix a time in which the application for review shall be filed with the clerk of the appellate court.



29-119 Plea agreement; terms, defined.

For purposes of this section and sections 23-1201, 29-120, and 29-2261, unless the context otherwise requires:

(1) A plea agreement means that as a result of a discussion between the defense counsel and the prosecuting attorney:

(a) A charge is to be dismissed or reduced; or

(b) A defendant, if he or she pleads guilty to a charge, may receive less than the maximum penalty permitted by law; and

(2)(a) Victim means a person who, as a result of a homicide under sections 28-302 to 28-306, a first degree sexual assault under section 28-319, a first degree assault under section 28-308, a sexual assault of a child in the second or third degree under section 28-320.01, a sexual assault of a child in the first degree under section 28-319.01, a second degree assault under section 28-309, a first degree false imprisonment under section 28-314, a second degree sexual assault under section 28-320, or a robbery under section 28-324, has had a personal confrontation with the offender and also includes a person who has suffered serious bodily injury as defined in section 28-109 as a result of a motor vehicle accident when the driver was charged with a violation of section 60-6,196 or 60-6,197 or with a violation of a city or village ordinance enacted in conformance with either section.

(b) In the case of a homicide, victim means the nearest surviving relative under the law as provided by section 30-2303 but does not include the alleged perpetrator of the homicide.

(c) In the case of a violation of section 28-813.01, 28-1463.03, 28-1463.04, or 28-1463.05, victim means a person who was a child as defined in section 28-1463.02 and a participant or portrayed observer in the visual depiction of sexually explicit conduct which is the subject of the violation and who has been identified and can be reasonably notified.

(d) In the case of a sexual assault of a child, a possession offense of a visual depiction of sexually explicit conduct, or a distribution offense of a visual depiction of sexually explicit conduct, victim means the child victim and the parents, guardians, or duly appointed legal representative of the child victim but does not include the alleged perpetrator of the crime.



29-120 Plea agreement; prosecuting attorney; duties.

Prior to reaching a plea agreement with defense counsel, a prosecuting attorney, prosecuting a violation of a city or village ordinance enacted in conformance with section 60-6,196 or 60-6,197, shall consult with or make a good faith effort to consult with the victim regarding the content of and reasons for such plea agreement.



29-121 Leaving child at a hospital; no prosecution for crime; hospital; duty.

No person shall be prosecuted for any crime based solely upon the act of leaving a child thirty days old or younger in the custody of an employee on duty at a hospital licensed by the State of Nebraska. The hospital shall promptly contact appropriate authorities to take custody of the child.



29-122 Criminal responsibility; intoxication; not a defense; exceptions.

A person who is intoxicated is criminally responsible for his or her conduct. Intoxication is not a defense to any criminal offense and shall not be taken into consideration in determining the existence of a mental state that is an element of the criminal offense unless the defendant proves, by clear and convincing evidence, that he or she did not (1) know that it was an intoxicating substance when he or she ingested, inhaled, injected, or absorbed the substance causing the intoxication or (2) ingest, inhale, inject, or absorb the intoxicating substance voluntarily.



29-201 County judges as magistrates; jurisdiction.

All county judges in this state shall have the same and equal powers of jurisdiction in all matters relating to the enforcement of the criminal laws of the state, except as otherwise expressly provided, and the jurisdiction of all such officers as magistrates, for the discharge of the duties and for the exercise of the powers enjoined and conferred by this code, shall extend to all crimes and offenses punishable by the laws of this state, committed within their respective jurisdictions, and for the prevention of crimes and offenses as in this code provided, throughout their respective counties.



29-202 Repealed. Laws 1972, LB 1032, § 287.



29-203 District judges and county judges; conservators of the peace; jurisdiction.

The judges of the district courts in their respective districts, and the magistrates mentioned in section 29-201 in their respective counties, shall jointly and severally be conservators of the peace within their respective jurisdictions, and shall have full power to enforce or cause to be enforced all laws that now exist or that shall hereafter be made for the prevention and punishment of offenses, or for the preservation and observance of the peace. Judges of the district courts shall have the same powers to require securities for the keeping of the peace and good behavior, and bail for appearance in courts to answer complaints to keep the peace, and for crimes and offenses committed in their respective districts as any of the magistrates aforesaid have in their respective counties.

District judges have all of the required jurisdiction of magistrates. Otte v. State, 172 Neb. 110, 108 N.W.2d 737 (1961).

District judge may hold preliminary hearing. Callies v. State, 157 Neb. 640, 61 N.W.2d 370 (1953).

District judge may sit as examining magistrate. Cohoe v. State, 79 Neb. 811, 113 N.W. 532 (1907); State v. Dennison, 60 Neb. 192, 82 N.W. 628 (1900).

Preliminary hearing is in no sense a trial. Van Buren v. State, 65 Neb. 223, 91 N.W. 201 (1902).



29-204 Repealed. Laws 1988, LB 1030, § 53.



29-205 Fugitive; apprehension and arrest.

If any person or persons who may be charged with the commission of a crime or offense made punishable by the laws of this state shall abscond or remove from the county in which such crime or offense is charged to have been committed, it shall be lawful for any sheriff or other person to apprehend the person or persons so charged, remove him, her, or them to the county in which the alleged crime may be said to have been committed, and deliver such person or persons to any magistrate in such county, who shall cause the person or persons so delivered to be dealt with as the law may direct.

It is mandatory duty of sheriff, where warrant is placed in his hands issued in another county, to apprehend the accused and remove him to the county where the crime is charged. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

A law enforcement officer investigating a crime has the authority to detain a suspect with an outstanding arrest warrant outside the law enforcement officer's primary jurisdiction. State v. Hill, 12 Neb. App. 492, 677 N.W.2d 525 (2004).



29-206 Repealed. Laws 1972, LB 1032, § 287.



29-207 Repealed. Laws 1972, LB 1032, § 287.



29-208 Criminal identification; agents; power of Governor to appoint.

The Governor is hereby authorized to appoint such agents as may be necessary for carrying out the provisions of sections 29-208 to 29-210.



29-209 Criminal identification; fingerprints and descriptions; duties of law enforcement officers and agencies.

It is hereby made the duty of the sheriffs of the several counties of the State of Nebraska, the chiefs of police of incorporated cities therein, marshals of incorporated cities and towns therein, and agencies of state government having powers of arrest to furnish the Nebraska State Patrol two copies of fingerprints on forms provided by the Nebraska State Patrol and the Federal Bureau of Investigation, and descriptions of all persons who are arrested by them (1) for any felony or (2) as felony fugitives from the criminal justice system of another jurisdiction. This section is not intended to include violators of city ordinances or of persons arrested for other trifling offenses. The Nebraska State Patrol shall in all appropriate cases forward one copy of such fingerprints and other necessary identifying data and information to the system maintained by the Federal Bureau of Investigation.



29-210 Criminal identification and information; Nebraska State Patrol; duties.

The Nebraska State Patrol is hereby authorized (1) to keep a complete record of all reports filed of all personal property stolen, lost, found, pledged or pawned, in any city or county of this state; (2) to provide for the installation of a proper system and file, and cause to be filed therein cards containing an outline of the methods of operation employed by criminals; (3) to use any system of identification it deems advisable, or that may be adopted in any of the penal institutions of the state; (4) to keep a record consisting of duplicates of measurements, processes, operations, plates, photographs, measurements and descriptions of all persons confined in penal institutions of this state; (5) to procure and maintain, so far as practicable, plates, photographs, descriptions and information concerning all persons who shall hereafter be convicted of felony or imprisoned for violating the military, naval or criminal laws of the United States, and of well-known and habitual criminals from whatever source procurable; (6) to furnish any criminal justice agency with any information, material, records, or means of identification which may properly be disseminated and that it may desire in the proper administration of criminal justice; (7) to upgrade, when feasible, the existing law enforcement communications network; and (8) to establish and maintain an improved system or systems by which relevant information may be collected, coordinated, and made readily available to serve qualified persons or agencies concerned with the administration of criminal justice.



29-211 Motor vehicle pursuit; law enforcement agency; adopt policy; contents; training.

(1) Each law enforcement agency within the State of Nebraska shall adopt and implement a written policy regarding the pursuit of motor vehicles. Such policy shall contain at least the following elements:

(a) Standards which describe when a pursuit may be initiated, taking into consideration the nature and severity of the offense involved;

(b) Standards which describe when a pursuit is to be discontinued, giving special attention to (i) the degree of danger presented to the general public and the pursuing officer and (ii) the probability of later apprehension of the subject based upon his or her identification;

(c) Procedures governing the operation of pursuits including, but not limited to, the number and types of vehicles which may be used, the method of operation of such vehicles, and the exercise of supervision during pursuits;

(d) Procedures governing pursuits which include other law enforcement agencies or which extend into the jurisdiction of other law enforcement agencies; and

(e) A system of mandatory continued planning and review of training of personnel appropriate and consistent with the policies and jurisdiction of the law enforcement agency regarding the proper handling of pursuits, including, at a minimum, an annual review of the policy with each sworn law enforcement officer and dispatcher.

(2) It shall be the responsibility of each law enforcement agency within the State of Nebraska to ensure that all law enforcement officers who commence employment with such law enforcement agency receive specialized training in pursuit driving at the Nebraska Law Enforcement Training Center or at an equivalent training program approved by the Nebraska Police Standards Advisory Council.



29-212 Missing Persons Information Clearinghouse; terms, defined.

For purposes of sections 29-212 to 29-214.01, unless the context otherwise requires:

(1) Missing person means a person who has been reported as missing to a law enforcement agency; and

(2) Missing Persons Information Clearinghouse means the repository established within the Nebraska State Patrol pursuant to section 29-214.01.



29-213 Missing Persons Information Clearinghouse; missing person report; law enforcement agency; duties.

When a report of a missing person has been received by a law enforcement agency having jurisdiction, the agency shall notify:

(1) On-duty personnel of the agency, as soon as practicable, through internal means and over the appropriate police radio network;

(2) All law enforcement agencies considered to be involved by the law enforcement agency having jurisdiction;

(3) All law enforcement agencies to which the person filing the report requests that the information be sent, if the request is reasonable in light of the information contained in the report;

(4) All law enforcement agencies requesting the information; and

(5) The Missing Persons Information Clearinghouse.



29-214 Missing Persons Information Clearinghouse; missing person report; unemancipated minor; law enforcement agency; duties.

(1) If a report of a missing person involves an unemancipated minor, the law enforcement agency shall immediately transmit the proper information for inclusion in the National Crime Information Center computer and the Missing Persons Information Clearinghouse.

(2) If a report of a missing person involves an unemancipated minor, a law enforcement agency shall not prevent an immediate active investigation on the basis of an agency rule which specifies an automatic time limitation for a missing person investigation.



29-214.01 Missing Persons Information Clearinghouse; Nebraska State Patrol; powers and duties.

(1) The Missing Persons Information Clearinghouse is established within the Nebraska State Patrol. The Nebraska State Patrol shall provide for the administration of the clearinghouse and may adopt and promulgate rules and regulations to carry out the provisions of this section.

(2) The Missing Persons Information Clearinghouse shall be used by all law enforcement agencies in the state as a central repository for information on missing persons. Such information shall be provided on a uniform form prescribed by the Nebraska State Patrol.

(3) In connection with the Missing Persons Information Clearinghouse, the Nebraska State Patrol shall:

(a) Collect, process, maintain, and disseminate information about missing persons in Nebraska through hard copy or electronic means;

(b) Develop training programs for law enforcement agencies concerning the appropriate procedures to report missing persons to the clearinghouse;

(c) Cooperate with other states and the National Crime Information Center in the exchange of information on missing persons;

(d) Maintain a statewide, toll-free telephone line, twenty-four hours a day, to receive and disseminate information related to missing persons;

(e) Maintain an Internet web site accessible to law enforcement agencies and to the public with information on missing persons and with information about the resources available through the clearinghouse. Nothing in this section shall prevent the Nebraska State Patrol from establishing a separate link accessible only to law enforcement agencies for the dissemination and collection of sensitive information as determined by the Nebraska State Patrol;

(f) Develop training programs to assist in the prevention of kidnapping;

(g) Maintain a registry of prevention and education materials and programs regarding missing and runaway minors through hard copy or electronic means;

(h) Distribute through hard copy or electronic means monthly missing persons bulletins to local law enforcement agencies and to other interested individuals, agencies, and media outlets which request such information. The bulletins shall contain information on missing persons in Nebraska, including names, photographs or other images, if available, descriptions of missing persons, the law enforcement agencies or persons to contact with information regarding missing persons, and the names of persons reported missing whose locations have been determined and confirmed;

(i) Produce, update at least weekly, and distribute, through hard copy or electronic means, press releases about missing persons to media outlets which request missing person information, containing the same or similar information contained in the monthly missing persons bulletin;

(j) Compile statistics relating to the incidence of missing persons within Nebraska; and

(k) Encourage and seek both financial and in-kind support from private individuals and organizations to assist in carrying out the provisions of this section.

(4) The purpose of the Missing Persons Information Clearinghouse is to serve as a repository. The clearinghouse does not relieve the law enforcement agency having jurisdiction over a missing person case of its investigatory duties and does not automatically involve the Nebraska State Patrol as the primary investigatory agency in such case.

(5) The Missing Persons Information Clearinghouse shall be notified after the location of a missing person has been determined and confirmed. After the location of a missing person has been determined and confirmed, the clearinghouse shall only release information described in subdivision (3)(h) of this section concerning the located person. Other information concerning the history of the missing person case shall be disclosed only to law enforcement agencies of this state and other jurisdictions when necessary for the discharge of official duties, and to the juvenile court in the county of residence of a formerly missing person who is a minor. All information in the clearinghouse relating to a missing person who is an adult shall be purged when the person's location has been determined and confirmed. All information in the clearinghouse relating to a missing person who is a minor shall be purged when the person reaches eighteen years of age and the person's location has been determined and confirmed.



29-215 Law enforcement officers; jurisdiction; powers; contracts authorized.

(1) A law enforcement officer has the power and authority to enforce the laws of this state and of the political subdivision which employs the law enforcement officer or otherwise perform the functions of that office anywhere within his or her primary jurisdiction.

(2) Any law enforcement officer who is within this state, but beyond his or her primary jurisdiction, has the power and authority to enforce the laws of this state or any legal ordinance of any city or incorporated village or otherwise perform the functions of his or her office, including the authority to arrest and detain suspects, as if enforcing the laws or performing the functions within his or her primary jurisdiction in the following cases:

(a) Any such law enforcement officer, if in a fresh attempt to apprehend a person suspected of committing a felony, may follow such person into any other jurisdiction in this state and there arrest and detain such person and return such person to the law enforcement officer's primary jurisdiction;

(b) Any such law enforcement officer, if in a fresh attempt to apprehend a person suspected of committing a misdemeanor or a traffic infraction, may follow such person anywhere in an area within twenty-five miles of the boundaries of the law enforcement officer's primary jurisdiction and there arrest and detain such person and return such person to the law enforcement officer's primary jurisdiction;

(c) Any such law enforcement officer shall have such enforcement and arrest and detention authority when responding to a call in which a local, state, or federal law enforcement officer is in need of assistance. A law enforcement officer in need of assistance shall mean (i) a law enforcement officer whose life is in danger or (ii) a law enforcement officer who needs assistance in making an arrest and the suspect (A) will not be apprehended unless immediately arrested, (B) may cause injury to himself or herself or others or damage to property unless immediately arrested, or (C) may destroy or conceal evidence of the commission of a crime; and

(d) Any municipality or county may, under the provisions of the Interlocal Cooperation Act or the Joint Public Agency Act, enter into a contract with any other municipality or county for law enforcement services or joint law enforcement services. Under such an agreement, law enforcement personnel may have such enforcement authority within the jurisdiction of each of the participating political subdivisions if provided for in the agreement. Unless otherwise provided in the agreement, each participating political subdivision shall provide liability insurance coverage for its own law enforcement personnel as provided in section 13-1802.

(3) When probable cause exists to believe that a person is operating or in the actual physical control of any motor vehicle, motorboat, personal watercraft, or aircraft while under the influence of alcoholic liquor or of any drug or otherwise in violation of section 28-1465, 28-1466, 28-1472, 37-1254.01, 37-1254.02, 60-4,163, 60-4,164, 60-6,196, 60-6,197, 60-6,211.01, or 60-6,211.02, the law enforcement officer has the power and authority to do any of the following or any combination thereof:

(a) Transport such person to a facility outside of the law enforcement officer's primary jurisdiction for appropriate chemical testing of the person;

(b) Administer outside of the law enforcement officer's primary jurisdiction any post-arrest test advisement to the person; or

(c) With respect to such person, perform other procedures or functions outside of the law enforcement officer's primary jurisdiction which are directly and solely related to enforcing the laws that concern a person operating or being in the actual physical control of any motor vehicle, motorboat, personal watercraft, or aircraft while under the influence of alcoholic liquor or of any other drug or otherwise in violation of section 28-1465, 28-1466, 28-1472, 37-1254.01, 37-1254.02, 60-4,163, 60-4,164, 60-6,196, 60-6,197, 60-6,211.01, or 60-6,211.02.

(4) For purposes of this section:

(a) Law enforcement officer has the same meaning as peace officer as defined in section 49-801 and also includes conservation officers of the Game and Parks Commission; and

(b) Primary jurisdiction means the geographic area within the territorial limits of the state or political subdivision which employs the law enforcement officer.

Subsection (2)(c)(ii)(C) of this section does not require that an officer requesting assistance tell the responding officer that he or she fears evidence will be lost; it asks whether the suspect may destroy or conceal evidence of the commission of a crime and whether an officer needs assistance in making an arrest. State v. Voichahoske, 271 Neb. 64, 709 N.W.2d 659 (2006).

This section does give certain extrajurisdictional arrest powers to certain law enforcement officers. This section only applies to Nebraska law enforcement officers and does not apply to law enforcement officers who cross state lines. This section does not authorize an out-of-state police officer to arrest a suspect for misdemeanor driving under the influence outside the officer's geographical jurisdiction. State v. Cuny, 257 Neb. 168, 595 N.W.2d 899 (1999).



29-216 Victim of sex offense; law enforcement officer, prosecuting officer, or government official; prohibited acts.

(1) No law enforcement officer, prosecuting officer, or other government official shall ask or require an adult, youth, or child victim of a sex offense as defined under federal, tribal, state, territorial, or local law to submit to a polygraph examination or other truth-telling device as a condition for proceeding with the investigation of such offense.

(2) The refusal of a victim to submit to an examination as described in subsection (1) of this section shall not prevent the investigation of the offense.



29-301 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302.01 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302.02 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302.03 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-303 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-304 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-305 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-306 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-307 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-308 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-309 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-310 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-311 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-312 Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-313 Repealed. Laws 1972, LB 1333, § 1.



29-314 Repealed. Laws 1972, LB 1333, § 1.



29-315 Repealed. Laws 1972, LB 1333, § 1.



29-316 Repealed. Laws 1972, LB 1333, § 1.



29-401 Law violators; arrest by sheriff or other peace officer; juvenile under eighteen years; requirements.

Every sheriff, deputy sheriff, marshal, deputy marshal, security guard, police officer, or peace officer as defined in subdivision (15) of section 49-801 shall arrest and detain any person found violating any law of this state or any legal ordinance of any city or incorporated village until a legal warrant can be obtained, except that (1) any such law enforcement officer taking a juvenile under the age of eighteen years into his or her custody for any violation herein defined shall proceed as set forth in sections 43-248, 43-248.01, 43-250, 43-251, 43-251.01, and 43-253 and (2) the court in which the juvenile is to appear shall not accept a plea from the juvenile until finding that the parents of the juvenile have been notified or that reasonable efforts to notify such parents have been made as provided in section 43-250.

The finding required by subsection (2) of this section, that the parents of a child under the age of 18 years have been notified of the child's arrest or that reasonable efforts to notify have been made, is not jurisdictional. State v. Taylor, 234 Neb. 18, 448 N.W.2d 920 (1989).

An arrest may not be used as a pretext to search for evidence. A pretext arrest is one where the arrest is only a sham, a front being used as an excuse for making a search. The determination of whether an arrest is pretextual is a question of fact for the trial court. This court will not reverse a trial court's finding on this question unless the finding is clearly erroneous. State v. Vann, 230 Neb. 601, 432 N.W.2d 810 (1988).

Firing of shots at tires of speeding automobile was justified in making arrest. Breese v. Newman, 179 Neb. 878, 140 N.W.2d 805 (1966).

Arrest of person who fled from police officers was justified under facts. Sperry v. Greiner, 175 Neb. 524, 122 N.W.2d 463 (1963).

Jury was properly instructed as to the duties of sheriff to arrest and detain under this section. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

Mandamus will lie to compel city officers to use summary powers to prevent violations of law. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).

Arrest and detention without warrant by marshal was legal. Fry v. Kaessner, 48 Neb. 133, 66 N.W. 1126 (1896).



29-402 Arrest by person not an officer.

Any person not an officer may, without warrant, arrest any person, if a petit larceny or a felony has been committed, and there is reasonable ground to believe the person arrested guilty of such offense, and may detain him until a legal warrant can be obtained.

Evidence seized pursuant to an unlawful citizens arrest may still be admissible in absence of a showing of state action. State v. Houlton, 227 Neb. 215, 416 N.W.2d 588 (1987).

Jury award of five thousand dollars damages sustained against a private citizen who procured the unlawful arrest and detention of plaintiff. Huskinson v. Vanderheiden, 197 Neb. 739, 251 N.W.2d 144 (1977).

A police officer may arrest without a warrant when it appears that a felony has been committed and there are reasonable grounds to believe that the person arrested is guilty of the offense. State v. O'Kelly, 175 Neb. 798, 124 N.W.2d 211 (1963).

This section shows intent that provisions of this article apply to felonies and misdemeanors alike. Morrow v. State, 140 Neb. 592, 300 N.W. 843 (1941).

Arrest by private person, with cause to believe party arrested had committed a felony, was legal. Simmerman v. State, 16 Neb. 615, 21 N.W. 387 (1884).

Crime of which person arrested is suspected must have been committed. Kyner v. Laubner, 3 Neb. Unof. 370, 91 N.W. 491 (1902).

Search incident to arrest by Treasury Department agents was proper when agents saw revolver protruding from rear pocket of defendant who was trying to avoid them. United States v. Carter, 523 F.2d 476 (8th Cir. 1975).

Cited in determining that postal inspectors had probable cause to arrest defendant for carrying concealed weapon, a state felony. United States v. Unverzagt, 424 F.2d 396 (8th Cir. 1970).



29-402.01 Shoplifters; detention; no criminal or civil liability.

A peace officer, a merchant, or a merchant's employee who has probable cause for believing that goods held for sale by the merchant have been unlawfully taken by a person and that he can recover them by taking the person into custody may, for the purpose of attempting to effect such recovery, take the person into custody and detain him in a reasonable manner for a reasonable length of time. Such taking into custody and detention by a peace officer, merchant, or merchant's employee shall not render such peace officer, merchant, or merchant's employee criminally or civilly liable for slander, libel, false arrest, false imprisonment, or unlawful detention.

Where the detention of a suspected shoplifter was unreasonable because it continued after the detainers knew their suspicions were groundless and that they had made a mistake, merchant held not protected under this section. Latek v. K Mart Corp., 224 Neb. 807, 401 N.W.2d 503 (1987).

The words "a merchant's employee" do not include a merchant's agent who is not an employee. Bishop v. Bockoven, Inc., 199 Neb. 613, 260 N.W.2d 488 (1977).

A telephone alert between cooperating store managers advising the location of one suspected of previous shoplifting does not constitute a civil conspiracy against the suspect. Dangberg v. Sears Roebuck & Co., 198 Neb. 234, 252 N.W.2d 168 (1977).

Instruction defining arrest in almost verbatim language of 5 Am. Jur. 2d, Arrest, was proper. Schmidt v. Richman Gordman, Inc., 191 Neb. 345, 215 N.W.2d 105 (1974).



29-402.02 Shoplifters; peace officer; arrest without warrant.

Any peace officer may arrest without warrant any person he has probable cause for believing has committed larceny in retail or wholesale establishments.



29-402.03 Shoplifters; arrest; merchant or employee not liable.

A merchant or a merchant's employee who causes the arrest of a person, as provided for in section 29-402.01, for larceny of goods held for sale shall not be criminally or civilly liable for slander, libel, false arrest, or false imprisonment where the merchant or merchant's employee has probable cause for believing that the person arrested committed larceny of goods held for sale.

Instruction defining arrest in almost verbatim language of 5 Am. Jur. 2d, Arrest, was proper. Schmidt v. Richman Gordman, Inc., 191 Neb. 345, 215 N.W.2d 105 (1974).



29-403 Warrant; who may issue.

Judges of the district court and judges of the county court shall have power to issue process for the apprehension of any person charged with a criminal offense. Clerk magistrates shall have the power to issue such process as provided in section 24-519.



29-404 Complaint; filing; procedure; warrant; issuance.

No complaint shall be filed with the magistrate unless such complaint is in writing and signed by the prosecuting attorney or by any other complainant. If the complainant is a person other than the prosecuting attorney or a city or village attorney prosecuting the violation of a municipal ordinance, he or she shall either have the consent of the prosecuting attorney or shall furnish to the magistrate a bond with good and sufficient sureties in such amount as the magistrate shall determine to indemnify the person complained against for wrongful or malicious prosecution. Whenever a complaint shall be filed with the magistrate, charging any person with the commission of an offense against the laws of this state, it shall be the duty of such magistrate to issue a warrant for the arrest of the person accused, if he or she has reasonable grounds to believe that the offense charged has been committed. The prosecuting attorney shall consent to the filing of such complaint if he or she is in possession of sufficient evidence to warrant the belief that the person named as defendant in such complaint is guilty of the crime alleged and can be convicted thereof. The Attorney General shall have the same power to consent to the filing of complaints as the prosecuting attorneys have in their respective counties.

1. Complaint

2. Immunity

1. Complaint

Complaint charging unlawful operation of freight-carrying motor vehicle was properly filed with justice of the peace. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).

Complaint in name of county attorney and verified by deputy county attorney does not confer jurisdiction upon examining magistrate. Morrow v. State, 140 Neb. 592, 300 N.W. 843 (1941).

In making allegation of venue, no particular form is required. Seay v. Shrader, 69 Neb. 245, 95 N.W. 690 (1903).

Complaint is jurisdictional; title is no part of complaint. White v. State, 28 Neb. 341, 44 N.W. 443 (1889).

Complaint charging offense in language of statute is sufficient. State ex rel. Bryant v. Lauver, 26 Neb. 757, 42 N.W. 762 (1889).

Complaint must charge all that is essential to constitute offense. Smith v. State, 21 Neb. 552, 32 N.W. 594 (1887).

Complaint is sufficient if it shows violation of law, and is not vitiated for redundant matter. Ex parte Maule, 19 Neb. 273, 27 N.W. 119 (1886).

Complaint must be sufficiently specific to negative innocence of defendant. Ex parte Eads, 17 Neb. 145, 22 N.W. 352 (1885).

Complaint for selling liquor was good. Brown v. State, 16 Neb. 658, 21 N.W. 454 (1884).

Complaint can be changed only by consent of complainant and by reverification. Lewis v. State, 15 Neb. 89, 17 N.W. 366 (1883).

2. Immunity

Lack of county attorney's consent and failure to furnish bond not jurisdictional defects and convictions cannot be challenged in proceedings for revocation of motor vehicle operator's license. Bohlen v. Kissack, 189 Neb. 262, 202 N.W.2d 171 (1972).

Accused is not immune from arrest even though out on bail pending trial for felony in another county. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

A ministerial officer is not liable for false imprisonment when acting under warrant regular on its face. Kelsey v. Klabunde, 54 Neb. 760, 74 N.W. 1099 (1898).



29-404.01 Arrest without warrant; supplemental provisions.

The provisions of sections 29-404.01 to 29-404.03 shall be supplemental and in addition to any other laws relating to the subject of arrest.



29-404.02 Arrest without warrant; when.

(1) Except as provided in sections 28-311.11 and 42-928, a peace officer may arrest a person without a warrant if the officer has reasonable cause to believe that such person has committed:

(a) A felony;

(b) A misdemeanor, and the officer has reasonable cause to believe that such person either (i) will not be apprehended unless immediately arrested, (ii) may cause injury to himself or herself or others or damage to property unless immediately arrested, (iii) may destroy or conceal evidence of the commission of such misdemeanor, or (iv) has committed a misdemeanor in the presence of the officer; or

(c) One or more of the following acts to one or more household members, whether or not committed in the presence of the peace officer:

(i) Attempting to cause or intentionally and knowingly causing bodily injury with or without a dangerous instrument;

(ii) Placing, by physical menace, another in fear of imminent bodily injury; or

(iii) Engaging in sexual contact or sexual penetration without consent as defined in section 28-318.

(2) For purposes of this section:

(a) Household members includes spouses or former spouses, children, persons who are presently residing together or who have resided together in the past, persons who have a child in common whether or not they have been married or have lived together at any time, other persons related by consanguinity or affinity, and persons who are presently involved in a dating relationship with each other or who have been involved in a dating relationship with each other; and

(b) Dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement, but does not include a casual relationship or an ordinary association between persons in a business or social context.

1. Felony

2. Misdemeanor

3. Probable cause

4. Miscellaneous

1. Felony

When a law enforcement officer has knowledge based on information reasonably trustworthy under the circumstances, which justifies a prudent belief that a suspect has committed a felony, the officer has probable cause to arrest without a warrant. State v. Robinson, 233 Neb. 729, 448 N.W.2d 386 (1989).

A peace officer may arrest without a warrant if the officer has reasonable cause to believe that the person to be arrested has committed a felony. State v. Horn, 218 Neb. 524, 357 N.W.2d 437 (1984); State v. George, 210 Neb. 786, 317 N.W.2d 76 (1982); State v. Russ, 193 Neb. 308, 226 N.W.2d 775 (1975); State v. Irwin, 191 Neb. 169, 214 N.W.2d 595 (1974); State v. Beasley, 183 Neb. 681, 163 N.W.2d 783 (1969).

2. Misdemeanor

There is probable cause for a warrantless arrest under subsection (2)(c) of this section when an officer has reasonable cause to believe that a misdemeanor has been committed and there is reasonable cause to believe that the evidence may be destroyed or concealed. There is reasonable cause to believe that evidence of intoxication may be destroyed by the metabolic processes of the human body. State v. Halligan, 222 Neb. 866, 387 N.W.2d 698 (1986).

This section authorizes any peace officer to arrest a person who commits a misdemeanor in his presence. State v. Chambers, 207 Neb. 611, 299 N.W.2d 780 (1980).

Police may use binoculars in surveillance, and may arrest without a warrant if there is reasonable cause to believe person has committed misdemeanor in their presence, or has committed misdemeanor, and officers have reasonable cause to believe evidence may be destroyed or concealed. State v. Thompson, 196 Neb. 55, 241 N.W.2d 511 (1976).

Peace officer may arrest without a warrant if he has reasonable cause to believe the person has committed a misdemeanor, that he will not be apprehended or may cause injury to others unless immediately arrested, or may destroy or conceal evidence of the commission of the misdemeanor. State v. McCune, 189 Neb. 165, 201 N.W.2d 852 (1972).

A law enforcement officer may make a lawful arrest without a warrant if there exists a reasonable or probable cause that a person has committed a misdemeanor in the officer's presence. Newton v. Huffman, 10 Neb. App. 390, 632 N.W.2d 344 (2001).

3. Probable cause

The test for probable cause for a warrantless arrest is whether at the moment the facts and circumstances within the officers' knowledge and of which they had reasonably trustworthy information were sufficient to warrant a prudent man in believing that the petitioner had committed or was committing an offense. State v. Jones, 208 Neb. 641, 305 N.W.2d 355 (1981).

Where defendant's erratic driving and subsequent conduct is sufficient to give police probable cause to believe defendant was under the influence of drugs or liquor, it is permissible for the police to pursue defendant into a private dwelling. State v. Penas, 200 Neb. 387, 263 N.W.2d 835 (1978).

Probable cause for arrest and for search and seizure exists where the facts and circumstances within the officers' knowledge and of which they have reasonably trustworthy information are sufficient in themselves to warrant a man of reasonable caution to believe that an offense has been or is being committed. State v. Dussault, 193 Neb. 122, 225 N.W.2d 558 (1975).

Probable cause for arrest is to be determined upon objective facts available at time of arrest but there is no requirement that before arrest officer must conduct trial. Morrison v. United States, 491 F.2d 344 (8th Cir. 1974).

Arresting officer not being present at time offense committed and under facts outlined without probable cause for warrantless arrest, evidence seized on search incident to arrest was inadmissible. Turk v. United States, 429 F.2d 1327 (8th Cir. 1970).

4. Miscellaneous

Although the diminishment over time and the ultimate elimination of alcohol in the bloodstream are not willful or intentional, this metabolic process nonetheless constitutes the destruction of evidence such as to provide a basis for effecting a warrantless arrest under the provisions of this section. State v. Wegener, 239 Neb. 946, 479 N.W.2d 783 (1992).

The destruction of evidence through the dissipation of an individual's blood-alcohol level over time is sufficient justification for a warrantless arrest. State v. Marcotte, 233 Neb. 533, 446 N.W.2d 228 (1989).

A warrantless arrest, set in motion on a public road, may not be defeated by means of escaping to a private driveway. State v. Bishop, 224 Neb. 522, 399 N.W.2d 271 (1987).

Officer's conduct in making an arrest under the apparent authority of sections 29-404.02 and 29-411 did not rise to the level of conscious or flagrant misconduct requiring prophylactic exclusion of the defendant's statements. State v. Smith, 209 Neb. 505, 308 N.W.2d 820 (1981).

Warrantless arrest was lawful after officer discovered small bag of marijuana in "plain view" in back seat of car driven by defendant, thereby permitting a search of the car's trunk as a search incident to a lawful arrest. State v. Watts, 209 Neb. 371, 307 N.W.2d 816 (1981).

A warrantless arrest in the hallway outside the apartment of the person arrested, which took place as the person arrested was returning to his apartment, does not violate this section. State v. Tipton, 206 Neb. 731, 294 N.W.2d 869 (1980).

Absent exigent circumstances police may not arrest a person in his home without a warrant. State v. Schlothauer, 206 Neb. 670, 294 N.W.2d 382 (1980).

Absent a contrary showing, an arrest made by Nebraska authorities in a neighboring jurisdiction is presumed governed by laws the same as laws in Nebraska. State v. Wilson, 199 Neb. 765, 261 N.W.2d 376 (1978).

Exigent circumstances in this case justified entry into house to make arrest without a prior disclosure of authority or purpose. State v. Brooks, 189 Neb. 592, 204 N.W.2d 86 (1973).



29-404.03 Arrest without warrant; reasonable cause; conditions.

In determining whether reasonable cause exists to justify an arrest, a law enforcement officer may take into account all facts and circumstances, including those based upon any expert knowledge or experience which the officer in fact possessed, which a prudent officer would judge relevant to the likelihood that a crime has been committed and that the person to be arrested has committed it, and for such purpose the officer may rely on information he receives from any informant whom it is reasonable under the circumstances to credit, whether or not at the time of making the arrest the officer knows the informant's identity.

Police may consider an anonymous tip, along with other facts and circumstances, in determining whether reasonable cause for an arrest exists. Where anonymous tip identified robber as a black male, 6 feet 1 inch tall, 28 years old, with a red eye, known as "Tony," who could be found at a certain address; eyewitnesses identified robber as black male with a red eye; neighbors of specified address described defendant's car; and defendant was a black male, 6 feet 3 inches tall, 29 years old, found at an address where the described car was parked, and named Tony, reasonable cause for arrest existed. State v. Haynie, 239 Neb. 478, 476 N.W.2d 905 (1991).

The totality of the circumstances, including a suspect's attempt to flee from a police officer, established reasonable or probable cause that the suspect was driving while his driver's license was still under suspension, which was a misdemeanor; thus, the officer had probable cause to arrest the suspect. Newton v. Huffman, 10 Neb. App. 390, 632 N.W.2d 344 (2001).



29-405 Warrant; misdemeanor, complainant; costs.

When the offense charged is a misdemeanor, the magistrate, before issuing the warrant, may, at his discretion, require the complainant to acknowledge himself responsible for costs in case the complaint shall be dismissed, which acknowledgment of security for costs shall be entered upon the docket; and the magistrate on dismissal may, if in his opinion the complaint was without probable cause, enter a judgment against such complainant for costs made thereon. In case the magistrate shall consider such complainant wholly irresponsible, such magistrate may, in his discretion, refuse to issue any warrant unless the complainant procure some responsible surety to the satisfaction of such magistrate for the costs in case of such dismissal, and such surety shall acknowledge himself so bound, and the magistrate shall enter it on his docket.

Constable cannot demand his fees in advance. Beach v. State ex rel. Emmons, 27 Neb. 398, 43 N.W. 177 (1889).

This section does not apply to complaint by prosecuting officer. State ex rel. Thomas v. McCutcheon, 20 Neb. 304, 30 N.W. 58 (1886).

Costs can be adjudged against complainant only after finding that complaint was without probable cause. Cobbey v. Berger, 13 Neb. 463, 14 N.W. 396 (1882).



29-406 Warrant; to whom directed; contents.

The warrant shall be directed to the sheriff of the county or to the marshal or other police officer of a city or village and, reciting the substance of the accusation, shall command the officer to take the accused and bring him or her before the magistrate or court issuing the warrant or some other magistrate having cognizance of the case to be dealt with according to law. No seal shall be necessary to the validity of the warrant.

If defendant is in court when complaint is filed, warrant need not issue. Cohoe v. State, 79 Neb. 811, 113 N.W. 532 (1907).

Validity of warrant will not be inquired into by district court when accused has waived preliminary and given bond. Bartley v. State, 53 Neb. 310, 73 N.W. 744 (1898).

Police officer is commanded to take an accused under arrest before a magistrate. Gallegos v. Nebraska, 342 U.S. 55 (1951).



29-407 Warrant; persons who may execute.

The magistrate issuing any such warrant may make an order thereon authorizing a person to be named in such warrant to execute the warrant. The person named in such order may execute such warrant anywhere in the state by apprehending and conveying such offender before the magistrate issuing such warrant or before some other magistrate of the same county. All sheriffs, coroners, and others when required in their respective counties shall aid and assist in the execution of such warrant.

Warrant for arrest may be executed within any county in the state. State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765 (1966).



29-408 Warrant; pursuit and arrest of fugitive.

If any person charged as aforesaid with the commission of an offense shall flee from justice, it shall be lawful for the officer, in whose hands the warrant for such person has been placed, to pursue and arrest such person in any other county of this state, and to convey him before the magistrate issuing the warrant, or any other magistrate having cognizance of the case, of the county where such offense was committed.



29-409 Fugitive; warrant for arrest and return; effect.

If any person charged with an offense shall abscond or remove from the county in which such offense is alleged to have been committed, it shall be lawful for any magistrate of the county in which such person may be found to issue a warrant for the arrest and removal of such person to the county in which the offense is alleged to have been committed, to be there delivered to any magistrate of such county, who shall cause the person so delivered to be dealt with according to law; and the warrant so issued shall have the same force and effect as if issued from the county in which such offense is alleged to have been committed.



29-410 Prisoner; lawful arrest; detention.

Any officer or other person having in lawful custody any person accused of an offense for the purpose of bringing him before the proper magistrate or court, may place and detain such prisoner in any county jail of this state for one night or longer, as the occasion may require, so as to answer the purposes of the arrest and custody.

The Fourth Amendment to the U.S. Constitution requires a prompt judicial determination of probable cause as a prerequisite to an extended pretrial detention following a warrantless arrest. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

Jury was properly instructed as to duties of sheriff to arrest and detain under this section. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

In action against sheriff for false imprisonment on theory that plaintiff was detained without warrant, evidence was sufficient to establish that plaintiff's arrest and detention were lawful. Martin v. Sanford, 129 Neb. 212, 261 N.W. 136 (1935).



29-411 Warrants and arrests; powers of officer; direction for executing search warrant; damages.

In executing a warrant for the arrest of a person charged with an offense, or a search warrant, or when authorized to make an arrest for a felony without a warrant, the officer may break open any outer or inner door or window of a dwelling house or other building, if, after notice of his office and purpose, he is refused admittance; or without giving notice of his authority and purpose, if the judge or magistrate issuing a search warrant has inserted a direction therein that the officer executing it shall not be required to give such notice, but the political subdivision from which such officer is elected or appointed shall be liable for all damages to the property in gaining admission. The judge or magistrate may so direct only upon proof under oath, to his satisfaction that the property sought may be easily or quickly destroyed or disposed of, or that danger to the life or limb of the officer or another may result, if such notice be given; but this section is not intended to authorize any officer executing a search warrant to enter any house or building not described in the warrant.

Given the facts viewed most favorably to the plaintiff, the defendant officer's statement identifying himself as a sheriff's deputy was insufficient to announce his office and purpose: The officer was dressed in jeans, a sweatshirt, and a ball cap, did not show his badge, displayed a weapon upon entry into the home, and failed to produce a copy of the warrant before or after his forced entry into the home. Waldron v. Roark, 292 Neb. 889, 874 N.W.2d 850 (2016).

Following a knock and announcement, the requirement that officers executing a search warrant be "refused admittance," within the meaning of this section, is not restricted to an affirmative refusal, but encompasses circumstances that constitute constructive or reasonably inferred refusal. State v. Kelley, 265 Neb. 563, 658 N.W.2d 279 (2003).

This section codifies the common-law requirement of knocking and announcing when serving a search warrant prior to breaking into a person's dwelling. State v. Kelley, 265 Neb. 563, 658 N.W.2d 279 (2003).

Provisions in warrants allowing no-knock search warrants offend neither U.S. Const. amend. IV nor Neb. Const. art. I, sec. 7. State v. Eary, 235 Neb. 254, 454 N.W.2d 685 (1990).

The provision allowing for no-knock search warrants does not offend the fourth amendment to the Constitution of the United States. State v. Meyer, 209 Neb. 757, 311 N.W.2d 520 (1981).

Officer's conduct in making an arrest under the apparent authority of sections 29-404.02 and 29-411 did not rise to the level of conscious or flagrant misconduct requiring prophylactic exclusion of the defendant's statements. State v. Smith, 209 Neb. 505, 308 N.W.2d 820 (1981).

Where defendant's erratic driving and subsequent conduct is sufficient to give police probable cause to believe defendant was under the influence of drugs or liquor, it is permissible for the police to pursue defendant into a private dwelling. State v. Penas, 200 Neb. 387, 263 N.W.2d 835 (1978).

The exercise of the right hereunder to break into a building is subject to the condition that the officer has probable cause to believe the person sought is within the building. State v. Russ, 193 Neb. 308, 226 N.W.2d 775 (1975).

Where a peace officer has reasonable cause to believe a sale of narcotics is taking place inside a residence, exigent circumstances may justify his entering the residence to make arrest without prior disclosure of his authority and purpose. State v. Brooks, 189 Neb. 592, 204 N.W.2d 86 (1973).

The Fourth Amendment to the United States Constitution prohibits the police from making a warrantless and nonconsensual entry into a suspect's home in order to make a routine felony arrest except where there are exigent circumstances present. This section noted by the court as being similar to the New York law it found unconstitutional. Payton v. New York, 445 U.S. 573, 100 S. Ct. 1371 (1980).



29-412 Arrest under a warrant; prisoner to be taken before magistrate; return.

Whenever any person has been arrested under a warrant as provided in sections 29-401 to 29-411, it shall be the duty of the officer making the arrest to take the person so arrested before the proper magistrate; and the warrant by virtue of which the arrest was made, with the proper return endorsed thereon and signed by the officer, shall be delivered to such magistrate.



29-413 Offense committed in view of magistrate; arrest; when authorized; detention.

When any offense is committed in view of any magistrate, he or she may, by verbal direction to any sheriff, marshal, or other proper officer or, if no such officer is present, then to any citizen, cause the offender to be arrested and kept in custody for the space of one hour unless he or she shall sooner be taken from such custody by virtue of a warrant issued on complaint under oath. A person so arrested shall not be confined in jail nor put upon trial until arrested by virtue of such a warrant.



29-414 Rewards for conviction of felons; powers of county boards; limitation on amount.

The county boards of the several counties in this state are hereby authorized, when they deem the same expedient, to offer such rewards as in their judgment the nature of the case may require for the detection or apprehension of any person charged with or convicted of a felony, and pay the same, together with all necessary expenses, not otherwise provided by law, incurred in making such detection or apprehension, out of the county treasury; Provided, in no case shall the amount paid out for expense exceed the sum of three hundred dollars.

This section does not authorize payment of reward until conviction. Anderson v. Pierce County, 40 Neb. 481, 58 N.W. 955 (1894).



29-415 Rewards for capture and conviction of horse and auto thieves; powers of sheriffs; limitation on amount.

The sheriffs of the several counties within this state are hereby authorized to offer and pay a reward not exceeding the sum of fifty dollars for the capture and conviction of any person charged with stealing a horse or horses, automobile or automobiles, within their respective counties; and the county boards of such counties shall audit the accounts of such sheriffs for money paid out as such rewards, together with all necessary expenses incurred in the apprehension and detention of any such horse thief or automobile thief, and pay the same out of the treasury of their county.



29-416 Fresh pursuit; peace officer from another state; authority to make arrest.

Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person, in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal peace unit of this state, to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

The Nebraska Uniform Act on Fresh Pursuit applies only to officers from another state entering this state; it does not apply to a police officer of a city of the second class seeking to arrest a misdemeanor suspect outside the officer's geographical jurisdiction. State v. Tingle, 239 Neb. 558, 477 N.W.2d 544 (1991).

Fresh pursuit is pursuit instituted immediately and with intent to reclaim or recapture. State v. Goff, 174 Neb. 548, 118 N.W.2d 625 (1962).



29-417 Fresh pursuit; procedure after arrest.

If an arrest is made in this state by an officer of another state in accordance with the provisions of section 29-416, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state. If the magistrate determines that the arrest was unlawful he shall discharge the person arrested.

This section outlines procedure to be followed after arrest made in fresh pursuit. State v. Goff, 174 Neb. 548, 118 N.W.2d 625 (1962).



29-417.01 Fresh pursuit; interstate pursuit; liability; personal jurisdiction.

(1) A member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit under authority of the Uniform Act on Fresh Pursuit shall be jointly and severally liable, along with the state, county, or municipal peace unit employing the member, for death, injury, or property damage to an innocent third party proximately caused by the action of the member during fresh pursuit.

(2) A member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit under authority of the Uniform Act on Fresh Pursuit shall be deemed to have given his or her consent to be subject to the laws of this state, and such action by the member shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such person, with respect to a cause of action regarding death, injury, or property damage to an innocent third party proximately caused by the actions of the member during fresh pursuit.

(3) Any duly organized state, county, or municipal peace unit of another state of the United States that authorizes its members to enter this state during fresh pursuit under authority of the Uniform Act on Fresh Pursuit shall be deemed to have given its consent to be subject to the laws of this state, and such action by the members shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such peace unit, with respect to a cause of action regarding death, injury, or property damage to an innocent third party proximately caused by the actions of such members during fresh pursuit.



29-418 Fresh pursuit; section, how construed.

Section 29-416 shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.



29-419 Fresh pursuit; state, defined.

For purposes of the Uniform Act on Fresh Pursuit, the word state shall include the District of Columbia.



29-420 Fresh pursuit, defined.

For purposes of the Uniform Act on Fresh Pursuit, the term fresh pursuit shall include fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

In order for search to be valid in connection with fresh pursuit, felony must have been committed in another state. State v. Goff, 174 Neb. 548, 118 N.W.2d 625 (1962).



29-421 Act, how cited.

Sections 29-416 to 29-421 shall be known and may be cited as the Uniform Act on Fresh Pursuit.



29-422 Citation in lieu of arrest; legislative intent.

It is hereby declared to be the policy of the State of Nebraska to issue citations in lieu of arrest or continued custody to the maximum extent consistent with the effective enforcement of the law and the protection of the public. In furtherance of that policy, except as provided in sections 28-311.11, 42-928, and 42-929, any peace officer shall be authorized to issue a citation in lieu of arrest or continued custody for any offense which is a traffic infraction, any other infraction, or a misdemeanor and for any violation of a city or village ordinance. Such authorization shall be carried out in the manner specified in sections 29-422 to 29-429 and 60-684 to 60-686.



29-423 Citation; Supreme Court; prescribe form; contents.

To achieve uniformity, the Supreme Court may prescribe the form of citation. The citation shall include a description of the crime or offense charged, the time and place at which the person cited is to appear, a warning that failure to appear in accordance with the command of the citation is a punishable offense, and such other matter as the court deems appropriate, but shall not include a place for the cited person's social security number. The court may provide that a copy of the citation shall constitute the complaint filed in the trial court.



29-424 Citation; contents; procedure; complaint; waiver; use of credit card authorized.

When a citation is used by a peace officer or when a citation is used by an official or inspector pursuant to section 18-1757, he or she shall enter thereon all required information, including the name and address of the cited person, the offense charged, and the time and place the person cited is to appear in court. Unless the person cited requests an earlier date, the time of appearance shall be at least three days after the issuance of the citation. One copy of the citation shall be delivered to the person cited, and a duplicate thereof shall be signed by such person, giving his or her promise to appear at the time and place stated therein. Such person thereupon shall be released from custody. As soon as practicable, the copy signed by the person cited shall be delivered to the prosecuting attorney.

At least twenty-four hours before the time set for the appearance of the cited person, either the prosecuting attorney or other person authorized by law to issue a complaint for the particular offense shall issue and file a complaint charging such person with an offense or such person shall be released from the obligation to appear as specified. A person cited pursuant to sections 29-422 to 29-429 may waive his or her right to trial. The Supreme Court may prescribe uniform rules for such waivers.

Anyone may use a credit card authorized by the court in which the person is cited as a means of payment of his or her fine and costs.



29-425 Citation; issued, when; service.

Citations may also be issued under the following circumstances:

(1) In any case in which the prosecuting officer is convinced that a citation would serve all of the purposes of an arrest warrant; and

(2) Whenever any complaint or information is filed in any court in this state charging a felony, misdemeanor, infraction, or violation of a city or village ordinance when the court is convinced that a citation would serve all of the purposes of the arrest warrant procedure.

The citations provided for in this section may be served in the same manner as an arrest warrant, in the same manner as a summons in a civil action, or may be served by certified mail.



29-426 Citation; failure to appear; penalty.

Any person failing to appear or otherwise comply with the command of a citation shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.

One-year probation as sentence for violating this section affirmed. State v. Meints, 223 Neb. 199, 388 N.W.2d 813 (1986).



29-427 Detention of accused; grounds.

Any peace officer having grounds for making an arrest may take the accused into custody or, already having done so, detain him further when the accused fails to identify himself satisfactorily, or refuses to sign the citation, or when the officer has reasonable grounds to believe that (1) the accused will refuse to respond to the citation, (2) such custody is necessary to protect the accused or others when his continued liberty would constitute a risk of immediate harm, (3) such action is necessary in order to carry out legitimate investigative functions, (4) the accused has no ties to the jurisdiction reasonably sufficient to assure his appearance, or (5) the accused has previously failed to appear in response to a citation.

An officer may arrest for an infraction if such action is necessary to carry out a legitimate investigative function. State v. Sassen, 240 Neb. 773, 484 N.W.2d 469 (1992).

Any peace officer having grounds for making an arrest may take the accused into custody or, already having done so, detain him further when the accused fails to identify himself satisfactorily or refuses to sign the citation or when the officer has reasonable grounds to believe that such action is necessary in order to carry out legitimate investigative functions. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).

Except as provided in this section, for any offense classified as an infraction, a citation shall be issued in lieu of arrest or continued custody. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).

A trooper who did not have grounds to arrest a suspect could not detain the suspect under this section. State v. Scovill, 9 Neb. App. 118, 608 N.W.2d 623 (2000).



29-428 Sections, how construed.

Nothing in sections 29-422 to 29-429 and 60-684 to 60-686 shall be construed to affect the rights, lawful procedures, or responsibilities of law enforcement agencies or peace officers using the citation procedure in lieu of the arrest or warrant procedure.



29-429 Citation; cited person to medical facility; when.

Notwithstanding that a citation is issued, a peace officer is authorized to take a cited person to an appropriate medical facility if he appears mentally or physically unable to care for himself.



29-430 Citation; social security number prohibited.

A citation issued by a law enforcement officer shall not contain the cited person's social security number.



29-431 Infraction, defined.

As used in sections 28-416, 29-422, 29-424, 29-425, 29-431 to 29-434, 48-1231, and 53-173, unless the context otherwise requires, infraction means the violation of any law, ordinance, order, rule, or regulation, not including those related to traffic, which is not otherwise declared to be a misdemeanor or a felony. Infraction includes violations of section 60-6,267.



29-432 Infraction; person alleged to have committed; custody; when.

Any peace officer may take a person alleged to have committed an infraction into custody if harm is likely to occur to either the individual or society if such person is not taken into custody.



29-433 Infraction involving controlled substance; person cited for; course of instruction; requirements.

A person cited for an infraction pursuant to section 28-416 shall be assigned to attend a course of instruction relating to the effects of the misuse of drugs, including alcohol and controlled substances. Such instruction shall include counseling on the legal, medical, psychological, and social effects of drug use and abuse. Such course shall consist of a minimum of five hours and a maximum of ten hours of instruction and counseling. Upon completion of the assigned course the instructor shall notify the court in writing of such completion and the notification shall be made a part of the record of the citation. Any person failing to complete such course within thirty days after the assignment shall be guilty of an infraction.



29-434 Drug treatment centers; provide course of instruction.

All drug treatment centers shall provide the necessary facilities and programs to carry out the provisions of section 29-433.



29-435 Infraction; citation issued in lieu of arrest; exception.

Except as provided in section 29-427, for any offense classified as an infraction, a citation shall be issued in lieu of arrest or continued custody pursuant to sections 29-422 to 29-429.

Except as provided in section 29‑427, for any offense classified as an infraction, a citation shall be issued in lieu of arrest or continued custody. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).



29-436 Infraction, penalties.

Any person guilty of an infraction when a penalty is not otherwise specified shall: (1) For the first offense be fined not more than one hundred dollars; (2) upon a second conviction for the same infraction within a two-year period be fined not less than one hundred dollars and not more than three hundred dollars; and (3) upon a third or subsequent conviction for the same infraction within a two-year period be fined not less than two hundred dollars and not more than five hundred dollars.



29-437 Infraction; trial without a jury; constitutional rights.

The trial of any person for an infraction shall be by the court without a jury. All other rights provided by the Constitution of the United States made applicable to the states by the Fourteenth Amendment to the Constitution of the United States and the Constitution of the State of Nebraska shall apply to persons charged with an infraction.



29-438 Infraction; treated as first offense; when.

Any person charged with commission of an infraction which was committed more than two years after such person's last conviction for the same infraction shall be charged as though the most recent infraction was a first offense.



29-439 Domestic assault; arrest; conditions; report required.

(1) If a peace officer receives complaints under section 28-323 from two or more opposing persons, the officer shall evaluate each complaint separately to determine who was the predominant aggressor. If the officer determines that one person was the predominant aggressor, the officer need not arrest the other person believed to have committed an offense. In determining whether a person is the predominant aggressor, the officer shall consider, among other things:

(a) Prior complaints under section 28-323;

(b) The relative severity of the injuries inflicted on each person;

(c) The likelihood of future injury to each person; and

(d) Whether one of the persons acted with a justified use of force under sections 28-1406 to 28-1416.

(2) In addition to any other report required, a peace officer who arrests two or more persons with respect to such a complaint shall submit a detailed, written report setting forth the grounds for arresting multiple parties.



29-440 Domestic assault; weapons; seizure and disposition.

(1) Incident to an arrest under section 28-323, a peace officer:

(a) Shall seize all weapons that are alleged to have been involved or threatened to be used; and

(b) May seize any firearm and ammunition in the plain view of the officer or that is discovered pursuant to a search authorized or consented to by the person being searched or in charge of the premises being searched, as necessary for the protection of the officer or any other person.

(2) Weapons seized under this section shall be stored according to the policies and procedures implemented by the seizing law enforcement agency.

(3) Disposition of weapons under this section shall be determined by court order.



29-501 Repealed. Laws 2007, LB 214, § 5.



29-502 Repealed. Laws 2007, LB 214, § 5.



29-503 Repealed. Laws 2007, LB 214, § 5.



29-504 Felony; speedy preliminary hearing required.

When the complaint is for a felony, upon the accused being brought before the magistrate, he shall proceed as soon as may be, in the presence of the accused, to inquire into the complaint.

Pursuant to this section, the accused must be brought before a magistrate as soon as is practical under the existing circumstances. State v. Thomas, 236 Neb. 84, 459 N.W.2d 204 (1990).

A speedy preliminary hearing is a personal right which may be waived. State v. Gau, 182 Neb. 114, 153 N.W.2d 298 (1967); Reinoehl v. State, 62 Neb. 619, 87 N.W. 355 (1901); Latimer v. State, 55 Neb. 609, 76 N.W. 207 (1898).

A defendant charged with a felony must be given a preliminary hearing as soon as the nature and circumstances of the case will permit. State v. O'Kelly, 175 Neb. 798, 124 N.W.2d 211 (1963).

Person charged with felony should be given preliminary hearing as soon as possible. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

Complaining witness is not party to action; magistrate is not disqualified by being relative of complaining witness. Ingraham v. State, 82 Neb. 553, 118 N.W. 320 (1908).

Preliminary examination is necessary, in prosecution by information, before defendant can be put on trial, over objections, unless waived. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing, 68 Neb. 181, 104 N.W. 154 (1905).

Charging two offenses in same count does not render proceedings invalid. Sothman v. State, 66 Neb. 302, 92 N.W. 303 (1902).

Plea in abatement is proper method of raising question whether or not preliminary examination was had. Everson v. State, 4 Neb. Unof. 109, 93 N.W. 394 (1903).



29-505 Witnesses; preliminary hearing; segregation.

The magistrate, if requested, or if he sees good cause therefor, shall order that the witnesses on both sides be examined each one separate from all the others, and that the witnesses for may be kept separate from the witnesses against the accused during the examination.

Magistrates hearing preliminary examinations are invested with discretion to sequester the witnesses. Chicago, B. & Q. R. R. Co. v. Kellogg, 54 Neb. 138, 74 N.W. 403 (1898).



29-506 Probable cause finding; effect; accused to be committed or released on bail; conditions; appearance bond.

If upon the whole examination, it shall appear that no offense has been committed or that there is no probable cause for holding the accused to answer for the offense, he shall be discharged; but if it shall appear that an offense has been committed and there is probable cause to believe that the person charged has committed the offense, the accused shall be committed to the jail of the county in which the same is to be tried, there to remain until he is discharged by due course of law; Provided, if the offense be bailable, the accused may be released pursuant to Chapter 29, article 9, such release to be conditioned on his appearance before the district court as ordered. When a defendant has executed an appearance bond and made a deposit with the court pursuant to section 29-901, and such appearance bond is continued in force for the defendant's appearance in district court, the appearance bond costs shall be retained by the examining court, and the appearance bond and the balance of the deposit shall be transmitted to the district court.

1. Preliminary hearing

2. Bail

3. Miscellaneous

1. Preliminary hearing

So long as the charge in an amended information is substantially the same as that in the original information, the original preliminary hearing remains effective as to the amended information. State v. Hill, 255 Neb. 173, 583 N.W.2d 20 (1998).

Hereafter the sufficiency of the evidence at a preliminary hearing may be raised only by a plea in abatement filed in the criminal proceeding in the district court. Kruger v. Brainard, 183 Neb. 455, 161 N.W.2d 520 (1968).

A preliminary hearing before a magistrate is not a criminal prosecution or trial. Delay v. Brainard, 182 Neb. 509, 156 N.W.2d 14 (1968).

A preliminary hearing is a procedural safeguard to prevent persons from being detained in custody without probable cause. State v. Sheldon, 179 Neb. 377, 138 N.W.2d 428 (1965).

Preliminary hearing is in no sense a trial of the person accused in regard to his guilt or innocence. Fugate v. Ronin, 167 Neb. 70, 91 N.W.2d 240 (1958).

A finding in a preliminary hearing that there was a possibility that defendant committed the crime charged was not subject to attack by habeas corpus. Cotner v. Solomon, 163 Neb. 619, 80 N.W.2d 587 (1957).

Functional purpose of preliminary hearing is stated. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

The holding of an accused person for trial in district court at the conclusion of a preliminary examination gives the court jurisdiction, which is retained until the accused is discharged by due course of law. Dobrusky v. State, 140 Neb. 360, 299 N.W. 360 (1941).

Evidence on preliminary hearing was sufficient to show probable cause. Harmer v. State, 121 Neb. 731, 238 N.W. 356 (1931).

Objection that a preliminary hearing in the form and substance contemplated by the statute had not been held was properly raised by a plea in abatement. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903).

An examination under statute is not a trial or a bar to another examination before another magistrate. In re Garst, 10 Neb. 78, 4 N.W. 511 (1880).

Only purpose of preliminary hearing is to determine whether a crime has been committed, and whether there is probable cause for holding accused to answer. Sigler v. Bird, 354 F.2d 694 (8th Cir. 1966).

At preliminary hearing, magistrate is not authorized to require a defendant to plead guilty or not guilty. Bird v. Sigler, 241 F.Supp. 1007 (D. Neb. 1964).

A preliminary hearing in Nebraska is in no sense a trial of the person accused. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

2. Bail

Bail bond on recognizance should be construed with reasonable strictness. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).

Fact that bail for appearance of defendant in district court required him to appear on first day of first term instead of "forthwith," was not prejudicial error. Paige v. State, 120 Neb. 732, 235 N.W. 91 (1931).

Persons bound or held over to district court at next term on criminal charges should be bound or held over to appear at "the first day of the next jury term" of such court. Harrison v. Cheney, 105 Neb. 821, 182 N.W. 367 (1921).

Surety was liable in suit for forfeiture of bail bond where defendant was charged with violation of National Prohibition Act, and bond was adjudged forfeited before act was repealed. La Grotta v. United States, 77 F.2d 673 (8th Cir. 1935).

Recognizance was construed as requiring appearance forthwith at term then in session. United States v. Mace, 281 F. 635 (8th Cir. 1922).

3. Miscellaneous

A county judge sitting as an examining magistrate has no jurisdiction to dismiss a felony complaint with prejudice. State v. Wilkinson, 219 Neb. 685, 365 N.W.2d 478 (1985).

Sufficiency of evidence to bind accused over may be tested in habeas corpus proceeding. Neudeck v. Buettow, 166 Neb. 649, 90 N.W.2d 254 (1958).

Court has no authority to appoint special bailiff to have custody of witness. Shaw v. Holt County, 88 Neb. 348, 129 N.W. 552 (1911).



29-507 Felony; witness; release from custody; conditions.

A witness against a person accused of a felony shall be ordered released from custody unless the court determines in the exercise of discretion that such release will not reasonably assure that the witness will appear and testify at the trial as required. When a determination to release the witness from custody is made, the court may impose any of the following conditions of release which will reasonably assure the appearance of the witness for trial or, if no single condition gives that assurance, any combination of the following conditions:

(1) Place the witness in the custody of a designated person or organization agreeing to supervise him or her;

(2) Place restrictions on the travel, association, or place of abode of the witness during the period of such release;

(3) Require, at the option of any witness, either of the following:

(a) The execution of an appearance bond in a specified amount and the deposit with the clerk of the court in cash of a sum not to exceed ten percent of the amount of the bond, one hundred percent of such deposit to be returned to the witness upon the performance of the appearance or appearances; or

(b) The execution of a bail bond with such surety or sureties as the court shall deem proper or, in lieu of such surety or sureties, at the option of such witness, a cash deposit of the sum so fixed, conditioned upon his or her appearance before the proper court as a witness, and to appear at such times thereafter as may be ordered by the proper court. If the amount of bail is deemed insufficient by the court before whom the offense is pending, such court may order an increase of such bail and the witness must provide the additional undertaking, written or cash, to secure his or her release. All recognizances shall be in writing and be continuous from term to term until final judgment of the court in the case. Each surety on such recognizance shall be required to justify under oath in a sum twice the amount of such recognizance and give the description of real estate owned by him or her of a value, above encumbrance, equal to the amount of such justification, and shall name all other cases pending in which he or she is a surety. No one shall be accepted as surety on recognizance aggregating a sum in excess of his or her equity in his or her real estate, but such recognizance shall not constitute a lien on such real estate until judgment is entered thereon against such surety; or

(4) Impose any other condition deemed reasonably necessary to assure appearances as required, including a condition requiring that the witness return to custody after specified hours.

One who is retained in custody as a material witness pursuant to the provisions of this section is not actually employed in attendance on the court during all the time that the individual is in custody. Cochran v. County of Lincoln, 203 Neb. 818, 280 N.W.2d 897 (1979).

Does not limit amount of security magistrate may require, but does limit amount a married woman or minor may pay toward own release. Application of Cochran, 434 F.Supp. 1207 (D. Neb. 1977).



29-508 Refusal of witness to enter into recognizance or accept conditions; effect.

If any witness required to enter into a recognizance or accept specified conditions for release under section 29-507 refuses to comply with such order, the court shall, subject to the conditions and procedure provided in section 29-508.01, commit him or her to jail until he or she complies with such order or is otherwise discharged according to law.



29-508.01 Witness committed to jail; prerequisites; rights; appeal.

Before a witness is committed to jail under subdivision (4) of section 29-507 or 29-508, he or she shall:

(1) Receive written notice of the allegations upon which the state relied for its claim of a right to require a recognizance or detention and of the time and place of the hearing on those allegations;

(2) Have a hearing before a judge;

(3) Have the evidence in support of the state's claim disclosed to him or her at a hearing;

(4) Have an opportunity to be heard in person and to present witnesses and documentary evidence;

(5) Have, to the extent practicable, the right to confront and cross-examine witnesses;

(6) Have the right to counsel; and

(7) Be given a written statement by the decisionmaker as to the evidence relied upon and the reasons for the decision made.

A decision to commit a person to jail may be appealed and shall be given priority on the appellate court's calendar.



29-508.02 Witness committed to jail; receive witness fee.

A witness committed to jail under subdivision (4) of section 29-507 or 29-508 shall, in addition to the fee provided under section 33-139, receive an amount equal to the amount a witness receives under section 29-1908 for each day held in custody.



29-509 Docket; required; record of recognizances; transcript.

It shall be the duty of every magistrate in criminal proceedings to keep a docket thereof as in civil cases. All recognizances taken under section 29-506 or 29-507, together with a transcript of the proceedings, where the defendant is held to answer, shall be certified and returned forthwith to the clerk of the court at which the prisoner is to appear. The transcript shall contain an accurate bill of all the costs that have accrued, and the items composing the same.

Jurisdiction of district court over accused, held for trial by examining magistrate, is not terminated by order quashing information. Dobrusky v. State, 140 Neb. 360, 299 N.W. 539 (1941).



29-510 Finding; offense of a higher grade committed than that charged; power of magistrate.

If upon the examination it shall appear to the magistrate that the accused has committed an offense of a higher grade than that charged, he may be held to answer therefor.



29-511 Repealed. Laws 1987, LB 665, § 3.



29-512 Repealed. Laws 1987, LB 665, § 3.



29-513 Repealed. Laws 1953, c. 89, § 1.



29-601 Repealed. Laws 1972, LB 1032, § 287.



29-602 Repealed. Laws 1972, LB 1032, § 287.



29-603 Repealed. Laws 1972, LB 1032, § 287.



29-604 Repealed. Laws 1972, LB 1032, § 287.



29-605 Repealed. Laws 1972, LB 1032, § 287.



29-606 Repealed. Laws 1972, LB 1032, § 287.



29-607 Repealed. Laws 1972, LB 1032, § 287.



29-608 Repealed. Laws 1972, LB 1032, § 287.



29-609 Repealed. Laws 1972, LB 1032, § 287.



29-610 Repealed. Laws 1972, LB 1032, § 287.



29-610.01 Subpoena; witness; service; failure to appear; contempt of court.

In criminal misdemeanor cases the clerk may issue writs of subpoena to the witness named therein by mailing it to such person by certified mail to the last-known residence of such person or, if such address is unknown, to the last-known business address of such person. The person making such service shall make a return thereof showing the manner and proof of service. If any such witness shall fail to appear at the time and place required by the subpoena, such witness may be deemed to be in contempt of court upon a showing of actual notice.



29-610.02 Subpoena; witness; failure to appear; penalty.

Contempt of court under section 29-610.01 shall be punished by a fine of not less than ten dollars nor more than five hundred dollars or by imprisonment in the county jail not exceeding thirty days, or by both such fine and imprisonment.



29-611 Appeal; procedure.

The defendant shall have the right of appeal from any judgment of a county court pursuant to sections 25-2728 to 25-2737.



29-612 Repealed. Laws 1986, LB 529, § 58.



29-613 Repealed. Laws 1986, LB 529, § 58.



29-614 Repealed. Laws 1986, LB 529, § 58.



29-615 Offenses not cognizable by county court; procedure.

If in the progress of any trial before a county court it shall appear that the defendant ought to be put upon his or her trial for an offense not cognizable before such court, the court shall immediately stop all further proceedings before the court and proceed as in other criminal cases exclusively cognizable before the district court.

Entry upon trial for misdemeanor will not bar subsequent prosecution for felony. Larson v. State, 93 Neb. 242, 140 N.W. 176 (1913).



29-616 Repealed. Laws 1973, LB 226, § 34.



29-617 Repealed. Laws 1972, LB 1032, § 287.



29-618 Repealed. Laws 1972, LB 1032, § 287.



29-619 Repealed. Laws 1972, LB 1032, § 287.



29-620 Repealed. Laws 1972, LB 1032, § 287.



29-621 Repealed. Laws 1972, LB 1032, § 287.



29-622 Repealed. Laws 1972, LB 1032, § 287.



29-623 Repealed. Laws 1972, LB 1032, § 287.



29-701 Repealed. Laws 1963, c. 159, § 31.



29-702 Repealed. Laws 1963, c. 159, § 31.



29-703 Repealed. Laws 1963, c. 159, § 31.



29-704 Repealed. Laws 1963, c. 159, § 31.



29-705 Repealed. Laws 1963, c. 159, § 31.



29-706 Repealed. Laws 1963, c. 159, § 31.



29-707 Repealed. Laws 1963, c. 159, § 31.



29-708 Repealed. Laws 1963, c. 159, § 31.



29-709 Repealed. Laws 1963, c. 159, § 31.



29-710 Repealed. Laws 1963, c. 159, § 31.



29-711 Repealed. Laws 1963, c. 159, § 31.



29-712 Repealed. Laws 1963, c. 159, § 31.



29-713 Repealed. Laws 1963, c. 159, § 31.



29-714 Repealed. Laws 1963, c. 159, § 31.



29-715 Repealed. Laws 1963, c. 159, § 31.



29-716 Repealed. Laws 1963, c. 159, § 31.



29-717 Repealed. Laws 1963, c. 159, § 31.



29-718 Repealed. Laws 1963, c. 159, § 31.



29-719 Repealed. Laws 1963, c. 159, § 31.



29-720 Repealed. Laws 1963, c. 159, § 31.



29-721 Repealed. Laws 1963, c. 159, § 31.



29-722 Repealed. Laws 1963, c. 159, § 31.



29-723 Repealed. Laws 1963, c. 159, § 31.



29-724 Repealed. Laws 1963, c. 159, § 31.



29-725 Repealed. Laws 1963, c. 159, § 31.



29-726 Repealed. Laws 1963, c. 159, § 31.



29-727 Repealed. Laws 1963, c. 159, § 31.



29-728 Repealed. Laws 1963, c. 159, § 31.



29-729 Terms, defined.

Where appearing in sections 29-729 to 29-758, the term Governor includes any person performing the functions of Governor by authority of the law of this state. The term Executive Authority includes the Governor, and any person performing the functions of Governor in a state other than this state, and the term State, referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

Alleged violations of Uniform Criminal Extradition Act did not exempt offender from trial and punishment by state. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).



29-730 Fugitives from justice; Governor; duty.

Subject to the provisions of sections 29-729 to 29-758, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the Executive Authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

A misstatement as to a petitioner's status as a fugitive in the extradition documents did not afford petitioner his right under the Uniform Criminal Extradition Act to have the question of whether he should be extradited from the asylum state properly determined by the governor of that state and, therefore, requires that he be dismissed from custody. Koenig v. Poskochil, 238 Neb. 118, 469 N.W.2d 523 (1991).

Allegation of delayed trial by the demanding state held invalid reason for refusing extradition. Wise v. State, 197 Neb. 831, 251 N.W.2d 373 (1977).

Where one is arrested on demand for extradition, he is not entitled to discharge when demanding state fails to assume custody within thirty days when delay is due to proceedings instituted by him. Prettyman v. Karnopp, 192 Neb. 451, 222 N.W.2d 362 (1974).



29-731 Form of demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under section 29-734, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the Executive Authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the Executive Authority making the demand.

A demand for extradition is sufficient if it includes a copy of a judgment of conviction or sentence, together with a statement by the executive authority of the demanding state that the person claimed has broken the terms of parole. Singleton and Anthony v. Adams, 207 Neb. 293, 298 N.W.2d 369 (1980).

Where extradition with accompanying papers referred to annexed and authenticated therein together meet requirements of this section, that is sufficient. Austin v. Brumbaugh, 186 Neb. 815, 186 N.W.2d 723 (1971).



29-732 Governor; order investigation.

When a demand shall be made upon the Governor of this state by the Executive Authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



29-733 Persons imprisoned or waiting trial out of state; left the demanding state involuntarily; extradition.

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the Executive Authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

The Governor of this state may also surrender on demand of the Executive Authority of any other state any person in this state who is charged in the manner provided in section 29-751 with having violated the laws of the state whose Executive Authority is making the demand, even though such person left the demanding state involuntarily.



29-734 Persons not present in demanding state at time of commission of crime; extradition.

The Governor of this state may also surrender, on demand of the Executive Authority of any other state, any person in this state charged in such other state in the manner provided in section 29-731 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose Executive Authority is making the demand, and the provisions of sections 29-729 to 29-758 not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

A misstatement as to a petitioner's status as a fugitive in the extradition documents did not afford petitioner his right under the Uniform Criminal Extradition Act to have the question of whether he should be extradited from the asylum state properly determined by the governor of that state and, therefore, requires that he be dismissed from custody. Koenig v. Poskochil, 238 Neb. 118, 469 N.W.2d 523 (1991).

One who commits an act in one state intentionally resulting in a crime in another state may now be extradited. State of Kansas v. Holeb, 188 Neb. 319, 196 N.W.2d 387 (1972).



29-735 Warrant of arrest; issuance.

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.



29-736 Warrant of arrest; execution.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of sections 29-729 to 29-758 to the duly authorized agent of the demanding state.



29-737 Arresting officer; authority.

Every such peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



29-738 Rights of accused person; writ of habeas corpus; application.

No person arrested upon such warrant shall be delivered over to the agent whom the Executive Authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

Habeas corpus is not the proper action to challenge the validity of a detainer based upon an untried complaint, where the state filing the detainer has not requested transfer of the prisoner. Wickline v. Gunter, 233 Neb. 878, 448 N.W.2d 584 (1989).

Once the governor of an asylum state has granted extradition, a court of that state, considering release on habeas corpus, can do no more than decide (1) whether the extradition documents on their face are in order, (2) whether the petitioner has been charged with a crime in the demanding state, (3) whether the petitioner is the person named in the request for extradition, and (4) whether the petitioner is a fugitive. Radant v. Vargason, 220 Neb. 116, 368 N.W.2d 483 (1985).



29-739 Rights of accused person; violation; penalty.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in willful disobedience to section 29-738, shall be guilty of a Class II misdemeanor.



29-740 Confinement; when necessary; requirements.

The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; Provided however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the Executive Authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.



29-741 Warrant of arrest; issuance prior to requisition; grounds.

Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under section 29-734, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under section 29-734, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Breaking the terms of bail, probation, or parole is a basis for extradition under this section. State ex rel. Borrink v. State, 10 Neb. App. 293, 634 N.W.2d 18 (2001).



29-742 Arrest without warrant by officer or citizen; when.

The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in section 29-741; and thereafter his answer shall be heard as if he had been arrested on a warrant.



29-743 Commitment to await requisition; bail.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 29-734, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the Executive Authority of the state having jurisdiction of the offense, unless the accused give bail as provided in section 29-744, or until he shall be legally discharged.

The illegality of a prisoner's custody prior to the issuance of a rendition warrant from a sister state does not render the warrant void and unenforceable. Bell v. Janing, 188 Neb. 690, 199 N.W.2d 24 (1972).



29-744 Bail; bond; conditions.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this state.



29-745 Commitment; discharge, recommitment, or bail.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate judge may again take bail for his appearance and surrender, as provided in section 29-744, but within a period not to exceed sixty days after the date of such new bond.

The illegality of a prisoner's custody prior to the issuance of a rendition warrant from a sister state does not render the warrant void and unenforceable. Bell v. Janing, 188 Neb. 690, 199 N.W.2d 24 (1972).



29-746 Bail; forfeiture; effect.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.



29-747 Persons under criminal prosecution in this state at time of requisition; Governor; discretionary powers.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending the Governor, in his discretion, either may surrender him on demand of the Executive Authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.



29-748 Guilt or innocence of accused; inquiry; when.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.



29-749 Warrant of arrest; recall; issuance.

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



29-750 Fugitives from this state; warrant; Governor's duty.

Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the Executive Authority of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.



29-751 Fugitives from this state; requisition; application; contents; filing.

(1) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the Governor a written application for a requisition for the return of the person charged in which application shall be stated the name of the person so charged, the crime charged against him or her, the approximate time, place, and circumstances of its commission, the state in which he or she is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(2) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his or her bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or, if the escape was from an institution of the Department of Correctional Services, the Director of Correctional Services, or sheriff of the county from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he or she was convicted, the circumstances of the escape from confinement or of the breach of the terms of bail, probation, or parole, the state in which he or she is believed to be, including the location of the person therein at the time application is made.

(3) The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole board, director, or sheriff may also attach such further affidavits and other documents in duplicate as he or she shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.



29-752 Costs; expenses; payment.

When the punishment of the crime is the confinement of the criminal in a Department of Correctional Services adult correctional facility, the expenses shall be paid out of the state treasury on the certificate of the Governor and warrant of the State Treasurer and Director of Administrative Services. In all other cases the expenses shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the state on whose Governor the requisition is made and shall be equal to the mileage rate authorized in section 81-1176 for each mile which is necessary to travel in returning such prisoner.

This section fixes the expenses of extradition to be taxed as costs as the mileage at the applicable statutory rate necessarily incurred in traveling to return the prisoner to Nebraska. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).



29-753 Extradition; civil action; immunity from service of process in certain cases.

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.



29-754 Extradition proceedings; written waiver; procedure.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in sections 29-735 and 29-736 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; Provided however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in section 29-738.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; Provided however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.



29-755 Nonwaiver by this state.

Nothing in sections 29-729 to 29-758 contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under sections 29-729 to 29-758 which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.



29-756 Extradition; other criminal prosecutions; no right of asylum or immunity.

After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

The foregoing statute has long been the rule in this state. State v. Dodd, 175 Neb. 533, 122 N.W.2d 518 (1963).



29-757 Sections, how construed.

The provisions of sections 29-729 to 29-758 shall be so interpreted and construed as to effectuate their general purposes to make uniform the law of those states which enact them.



29-758 Act, how cited.

Sections 29-729 to 29-758 may be cited as the Uniform Criminal Extradition Act.



29-759 Text of agreement.

The Agreement on Detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

"TEXT OF THE AGREEMENT ON DETAINERS

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) State shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) Sending state shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) Receiving state shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; Provided, that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; Provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further, that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor. The costs contemplated by this section which must be paid by the State of Nebraska or the appropriate political subdivision thereof shall be paid in the same manner and extent and from the same funds which would have been used in the case of extradition of a prisoner from another state.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters."

1. Detainer

2. Speedy trial

3. Sending and receiving states

4. Miscellaneous

1. Detainer

A detainer for a prisoner who has been convicted but not sentenced does not relate to an "untried indictment, information or complaint" and thus does not trigger the procedural requirements of Article III of the interstate Agreement on Detainers. State v. Jimenez, 283 Neb. 95, 808 N.W.2d 352 (2012).

For purposes of the Agreement on Detainers, a "detainer" is a notification filed with the institution in which an individual is serving a sentence, advising the prisoner that he is wanted to face criminal charges pending in another jurisdiction. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

A detainer is a notification filed with the institution in which an individual is serving a sentence, advising the prisoner that he or she is wanted to face criminal charges pending in another jurisdiction. More specifically, a detainer is a request filed by a criminal justice agency with the institution in which a prisoner is incarcerated, asking the institution either to hold the prisoner for the agency after his or her release or to notify the agency when release of the prisoner is imminent. A state writ of habeas corpus ad prosequendum, seeking the immediate delivery of a prisoner for trial on criminal charges, does not constitute a detainer. Mere notice of pending criminal charges is insufficient to invoke the provisions of the Agreement on Detainers. State v. Williams, 253 Neb. 619, 573 N.W.2d 106 (1997).

Under the Agreement on Detainers, a detainer is a notification filed with the institution in which an individual is serving a sentence, advising the prisoner that he is wanted to face criminal charges pending in another jurisdiction. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

2. Speedy trial

A court may not apply Nebraska's 6-month speedy trial statute under section 29-1207 to determine whether a prisoner is timely brought to trial under article III(a) of the Agreement on Detainers. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The Agreement on Detainers has separate speedy trial provisions depending upon whether its procedures are initiated by the prisoner or authorities in the jurisdiction where the charge is pending. Article III of the agreement prescribes the procedure by which a prisoner against whom a detainer has been lodged may demand a speedy disposition of outstanding charges. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The 180-day trial limitation under article III(a) of the Agreement on Detainers begins to run on the day the prisoner's request for disposition of untried charges is received by the prosecutor and court of jurisdiction. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

Upon receipt of a prisoner's proper request for disposition of untried charges under article III of the Agreement on Detainers, authorities in the state where a charge is pending must bring the prisoner to trial within 180 days. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

When seeking a discharge on speedy trial grounds under article III(a) of the Agreement on Detainers, defense counsel's performance is deficient when he or she fails to present evidence showing the time limitation for trial under article III(a) has been triggered. The prisoner was prejudiced by counsel's failure when there was a reasonable probability that an appeal or petition for further review from the district court's denial of prisoner's motion to discharge would have resulted in a reversal had the evidence been submitted. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The Agreement on Detainers controls a defendant's speedy trial rights when he or she is already incarcerated in another state or in a federal facility before an information is filed against the defendant in Nebraska. State v. Steele, 261 Neb. 541, 624 N.W.2d 1 (2001).

Article III of the Agreement on Detainers prescribes the procedure by which a prisoner against whom a detainer has been lodged may demand a speedy disposition of outstanding charges. Upon receipt of a proper request for disposition under this article, the receiving state must bring the prisoner to trial within one hundred eighty days. Also, under this article, for a prisoner's demand for disposition of the charges to trigger the one hundred eighty day period, it must be made in the manner required by Article III. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

A ruling on a motion to discharge, based on the speedy trial provisions of the Agreement on Detainers, is a final, appealable order. State v. Rieger, 8 Neb. App. 20, 588 N.W.2d 206 (1999).

Under Article III of the Agreement on Detainers, for a prisoner's demand for disposition to trigger the 180-day period, it must be made in the manner therein required. State v. Nearhood, 2 Neb. App. 915, 518 N.W.2d 165 (1994).

3. Sending and receiving states

A prisoner is not returned to his original place of imprisonment when he is returned to the sending state simply to face pending charges. State v. Reed, 266 Neb. 641, 668 N.W.2d 245 (2003).

If one jurisdiction is actively prosecuting a defendant on current and pending charges, the defendant is unable to stand trial in the state in which he requested final disposition until resolution of the pending charges in the sending state. State v. Reed, 266 Neb. 641, 668 N.W.2d 245 (2003).

A ruling denying a motion to dismiss with prejudice for failure to bring an individual to trial within 120 days from the date of his or her arrival in the receiving state is a final, appealable order. The speedy trial provisions of the Agreement on Detainers are triggered only when a detainer is filed with the state where an individual is a prisoner by the state having untried charges pending against the individual. State v. Williams, 253 Neb. 619, 573 N.W.2d 106 (1997).

Article IV of the Agreement on Detainers sets forth the procedures by which the authorities where the charges are pending may initiate the process whereby a prisoner is returned to the state for trial. In respect of any proceedings made possible under this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

Article V(d) of this section permits the receiving state to prosecute a defendant not only for the charge or charges forming the basis of the detainer but also on all other charges arising out of the same transaction. State v. Steele, 7 Neb. App. 110, 578 N.W.2d 508 (1998).

The right of a prisoner under Article IV(c) of the Agreement on Detainers to be tried within 120 days of being brought into the state is a statutory right and not a constitutional right. A prisoner may waive this right by not raising the issue prior to or during trial. State v. Harper, 2 Neb. App. 220, 508 N.W.2d 584 (1993).

4. Miscellaneous

If an action for untried charges is not brought to trial within the time periods authorized by articles III and IV of the Agreement on Detainers, the action shall be dismissed with prejudice under article V(c) of the agreement. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

In a ruling on a motion to dismiss with prejudice based on alleged violations of the Agreement on Detainers, a trial court's pretrial factual findings regarding the application of provisions of the agreement will not be disturbed on appeal unless clearly wrong. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

To avoid prolonged interference with rehabilitation programs, the Agreement on Detainers provides the procedure whereby persons who are imprisoned in one state or by the United States, and who are also charged with crimes in another state or by the United States, can be tried expeditiously for the pending charges while they are serving their current sentences. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The Interstate Agreement on Detainers applies solely to persons who have entered upon a term of imprisonment and therefore does not include pretrial detainees. State v. Reed, 266 Neb. 641, 668 N.W.2d 245 (2003).

The provisions of the Agreement on Detainers apply only when a detainer has been lodged against a prisoner who has entered a term of imprisonment in a party state. State v. Steele, 261 Neb. 541, 624 N.W.2d 1 (2001).

In ruling on a motion to dismiss with prejudice based on alleged violations of the Agreement on Detainers, it is proper for the trial court to hold a pretrial evidentiary hearing to determine whether a detainer was filed against the defendant and, if a detainer was filed, to determine whether the provisions of the agreement were violated. The Agreement on Detainers provides the procedure whereby persons who are imprisoned in one state or by the United States, and who are also charged with crimes in another state or by the United States, can be tried expeditiously for the pending charges while they are serving their current sentences, in order to avoid prolonged interference with rehabilitation programs. Because the Agreement on Detainers is a congressionally sanctioned interstate compact, it is a federal law subject to federal construction and, thus, U.S. Supreme Court interpretations of the Agreement on Detainers are binding upon state courts. Articles IV and V of the Agreement on Detainers provide the procedures by which the authorities in the state where the charges are pending, the receiving state, may initiate the process whereby a prisoner is transferred to the receiving state for trial on the pending charges. State v. Williams, 253 Neb. 619, 573 N.W.2d 106 (1997).

Habeas corpus is not the proper action to challenge the validity of a detainer based upon an untried complaint, where the state filing the detainer has not requested transfer of the prisoner. Wickline v. Gunter, 233 Neb. 878, 448 N.W.2d 584 (1989).

Article V(c) of the Agreement on Detainers provides for dismissal of a pending complaint on which a detainer is based if the appropriate authority shall refuse or fail to accept custody of the prisoner against whom the charges are pending or fail to bring that prisoner to trial within the period provided in Article III or Article IV. The Agreement also provides the remedy of dismissal of charges with prejudice in those specific cases not including possible errors made by another party's prison officials. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

The Agreement on Detainers was designed to promote the expeditious and orderly disposition of outstanding charges against a prisoner and to determine the proper status of any and all detainers based on untried indictments, informations, or complaints. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

The provisions of the Agreement on Detainers apply only when a detainer has been lodged against a prisoner who has entered a term of imprisonment in a party state. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

The phrase "unable to stand trial" included in article VI(a) of this section includes those periods of delay occasioned by the defendant. Failure to appear at a preliminary hearing due to re-incarceration is clearly an example of a delay occasioned by the defendant. State v. Meyer, 7 Neb. App. 963, 588 N.W.2d 200 (1998).



29-760 Appropriate court, defined.

The phrase appropriate court as used in the Agreement on Detainers shall, with reference to the courts of this state, mean any court with criminal jurisdiction in the matter involved.



29-761 Enforcement of agreement.

All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



29-762 Escape from custody; penalty.

Escape from custody while in another state pursuant to the Agreement on Detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the Agreement on Detainers and shall be punishable in the same manner as an escape from said institution.



29-763 Official in charge of penal or correctional institution; duties.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.



29-764 Central administrator; appointment; powers.

Pursuant to said agreement, the Governor is hereby authorized and empowered to designate an officer or alternate who shall be the central administrator of and the information agent for the Agreement on Detainers and who, acting jointly with like officers of other party states, shall have power to formulate rules and regulations to carry out more effectively the terms of the agreement, and shall serve subject to the pleasure of the Governor.



29-765 Copies of sections; distribution.

Copies of sections 29-759 to 29-765 shall, upon its approval, be transmitted by the Secretary of State to the Governor of each state, the Attorney General and the administrator of general services of the United States, and the Council of State Governments.



29-801 Repealed. Laws 1963, c. 161, § 12.



29-802 Repealed. Laws 1963, c. 161, § 12.



29-803 Repealed. Laws 1963, c. 161, § 12.



29-804 Repealed. Laws 1963, c. 161, § 12.



29-805 Repealed. Laws 1963, c. 161, § 12.



29-806 Repealed. Laws 1963, c. 161, § 12.



29-807 Repealed. Laws 1963, c. 161, § 12.



29-808 Repealed. Laws 1963, c. 161, § 12.



29-809 Repealed. Laws 1963, c. 161, § 12.



29-810 Repealed. Laws 1963, c. 161, § 12.



29-811 Repealed. Laws 1963, c. 161, § 12.



29-812 Search warrant; issuance.

A search warrant authorized by sections 29-812 to 29-821 may be issued by any judge of the county court, district court, Court of Appeals, or Supreme Court for execution anywhere within the State of Nebraska or for service upon any publicly or privately held corporation, partnership, or other legal entity located within or outside the State of Nebraska. A similar search warrant authorized by such sections may be issued, subject to section 24-519, by any clerk magistrate within the county in which the property sought is located.

Failure of magistrate to collect fee for issuing search warrant does not invalidate it. State v. McCown, 189 Neb. 495, 203 N.W.2d 445 (1973).

On a hearing on a motion to suppress evidence, it is within the discretion of the trial court to permit withdrawal of rest and the taking of further evidence. State v. Putnam, 178 Neb. 445, 133 N.W.2d 605 (1965).



29-813 Search warrant; issuance; limitation; terms, defined.

(1) A warrant may be issued under sections 29-812 to 29-821 to search for and seize any property (a) stolen, embezzled, or obtained under false pretenses in violation of the laws of the State of Nebraska, (b) designed or intended for use or which is or has been used as the means of committing a criminal offense, (c) possessed, controlled, designed, or intended for use or which is or has been possessed, controlled, designed, or used in violation of any law of the State of Nebraska making such possession, control, design, or use, or intent to use, a criminal offense, or (d) which constitutes evidence that a criminal offense has been committed or that a particular person has committed a criminal offense.

(2) Notwithstanding subsection (1) of this section, no warrant shall be issued to search any place or seize anything in the possession, custody, or control of any person engaged in procuring, gathering, writing, editing, or disseminating news or other information for distribution to the public through a medium of communication unless probable cause is shown that such person has committed or is committing a criminal offense. For purposes of this subsection, the terms person, information, and medium of communication shall be defined as provided in section 20-145.

An arrest may not be used as a pretext to search for evidence. A pretext arrest is one where the arrest is only a sham, a front being used as an excuse for making a search. The determination of whether an arrest is pretextual is a question of fact for the trial court. This court will not reverse a trial court's finding on this question unless the finding is clearly erroneous. State v. Vann, 230 Neb. 601, 432 N.W.2d 810 (1988).

A warrant to search a house also covers the land around the house and associated outbuildings used by the inhabitants of the house. State v. Vicars, 207 Neb. 325, 299 N.W.2d 421 (1980).

Items not listed on a search warrant but in plain view of officers searching an area described in the warrant for items listed on the warrant may be seized. State v. King, 207 Neb. 270, 298 N.W.2d 168 (1980).

The eyewitness report of a citizen informant may be self-corroborating; the fact that a citizen voluntarily came forward with information is itself an indicium of reliability. State v. King, 207 Neb. 270, 298 N.W.2d 168 (1980).

The fact that defendant's arrest may have been illegal does not render inadmissible evidence seized pursuant to a valid search warrant received by police shortly after they entered the defendant's apartment. State v. Smith, 207 Neb. 263, 298 N.W.2d 162 (1980).



29-814 Repealed. Laws 1980, LB 731, § 7.



29-814.01 Search warrant; issuance on affidavit; procedure.

A search warrant may be issued under section 29-814.04 pursuant to written affidavit sworn to before a magistrate, a judge, or any other person authorized to administer oaths under the laws of this state by the person making it. Such affidavit shall particularly describe the persons or places to be searched and the persons or property to be seized. Such affidavit shall set forth the facts and circumstances tending to show that such person or property is in the place, or the property is in the possession of the person, to be searched. Such affidavit may be submitted to the magistrate or judge in person or by facsimile or other electronic means and the warrant may be issued to the affiant in person or by facsimile or other electronic means.

It is well established that affidavits for search warrants must be tested and interpreted in a common-sense and realistic fashion. Where the circumstances are detailed and reasons for crediting a source of information are given resulting in a finding of probable cause by the magistrate, the court should not invalidate the warrant by interpreting the affidavit in a hyper-technical manner and should find it sufficient if it will support the issuance of a warrant after the deletion of any inaccurate statements. State v. Longa, 211 Neb. 356, 318 N.W.2d 733 (1982).



29-814.02 Search warrant; issuance on oral statement; procedure.

In lieu of, or in addition to, written affidavit, a search warrant may be issued under section 29-814.04 pursuant to an oral statement given in person and under oath to a magistrate or judge. The oral statement shall be taken by means of a voice recording device in the custody of the magistrate or judge. If no voice recording device is available, the statement may be taken stenographically. The magistrate or judge shall direct that the recorded or stenographic statement be transcribed and the magistrate or judge shall certify the accuracy of the transcription. The magistrate or judge shall file with the clerk of the district court of the county in which the property was seized the original of the record and the transcribed statement. Such filing shall be made at the same time the warrant, copy of the return, inventory, and all other papers connected with the warrant are filed pursuant to section 29-816. For purposes of sections 29-814.01 to 29-814.06, an oral statement authorized by this section shall be considered to be an affidavit.

Where the judge incorporated an officer's oral statement into the officer's affidavit by interlineation, there was no need to comply with this section. State v. Nelson, 6 Neb. App. 519, 574 N.W.2d 770 (1998).



29-814.03 Search warrant; issuance on telephonic statement; procedure.

A search warrant may be issued under section 29-814.05 pursuant to a telephonic statement made to a magistrate or judge in accordance with the procedures set forth in this section. Prior to telephonically contacting a magistrate or judge, the law enforcement officer requesting the warrant shall contact the county attorney or a deputy county attorney of the county in which the warrant is to be issued for purposes of explaining the reasons why a search warrant should be issued pursuant to a telephonic statement. If the county attorney or deputy county attorney is satisfied that a warrant is justified, and that circumstances justify its immediate issuance, the county attorney or deputy county attorney shall contact the magistrate or judge and state that he or she is convinced that a warrant should be issued by telephone. The county attorney or deputy county attorney shall provide the magistrate or judge with a telephone number at which the officer requesting the warrant may be contacted. The magistrate or judge shall call the officer at the number provided and shall place the officer under oath and take his or her statement. The statement shall be taken by means of a voice recording device in the custody of the magistrate or judge. The magistrate or judge shall direct that the recorded statement be transcribed and the magistrate or judge shall certify the accuracy of the transcription. The magistrate or judge shall file with the clerk of the district court of the county in which the property was seized the original of the recording and the transcribed statement. Such filing shall be made at the same time the warrant, copy of the return, inventory, and all other papers connected with the warrant are filed pursuant to section 29-816. For purposes of sections 29-814.01 to 29-814.06, a telephonic statement authorized by this section shall be considered to be an affidavit.



29-814.04 Search warrant; issuance on written affidavit or oral statement; contents; restriction.

If the magistrate or judge is satisfied that probable cause exists for the issuance of a search warrant, as a result of written affidavit or oral statement authorized pursuant to sections 29-814.01 and 29-814.02, the magistrate or judge shall issue the warrant which shall identify the person or place to be searched and the person or property to be seized. The warrant shall be directed to a law enforcement officer of the State of Nebraska or one of its governmental subdivisions, which officer shall be specifically named or described by the title of his or her office in the warrant. The warrant shall state whether the grounds or proper cause of its issuance is a written affidavit, an oral statement, or a combination of both. The warrant shall indicate the name or names of the person or persons whose affidavit or statement has been taken in support thereof. The warrant shall command the officer named in the warrant to search the person or place named for the purpose specified. The warrant shall direct that it be served in the daytime unless the magistrate or judge is satisfied that the public interest requires that it should not be so restricted, in which case the warrant may direct that it may be served at any time. The warrant shall designate the magistrate or judge to whom it shall be returned. For purposes of this section, daytime shall mean the hours from 7 a.m. to 8 p.m. according to local time.

An affidavit in support of a search warrant need not contain a separate statement of facts showing why the public interest requires that the warrant be served at night, in order for the nighttime search to be valid. If the affidavit, read in a commonsense manner and as a whole, reasonably supports the inference that the interests of justice are best served by the authorization of nighttime service of a search warrant, provision for such service in the warrant is proper. State v. Ramirez, 274 Neb. 873, 745 N.W.2d 214 (2008).

A factual basis that shows the reviewing judicial officer that the public interest requires a nighttime search is a prerequisite to the issuance of a warrant authorizing a nighttime search under this section. State v. Fitch, 255 Neb. 108, 582 N.W.2d 342 (1998).

Where the use of the catchall phrase "John and/or Jane Doe" is not based on probable cause that all persons to whom the phrase might be applied will be engaged in illegal activity, the warrant does not satisfy the requirements of this section. State v. Pecha, 225 Neb. 673, 407 N.W.2d 760 (1987).

In order to authorize the issuance of a search warrant for service during the nighttime, the magistrate or judge must only be satisfied from a commonsense reading of the affidavit in support of such issuance that it reasonably supports the inference that the interests of justice are best served by the authorization of such nighttime service. An affidavit in support of the issuance of a search warrant which alleges facts which would lead a reasonable person to believe that a delay in service of the warrant would permit the possible destruction of contraband may be sufficient to authorize immediate nighttime service. State v. Paul, 225 Neb. 432, 405 N.W.2d 608 (1987).

The showing of probable cause necessary to support a search warrant requires only the probability, and not a prima facie showing, of criminal activity, and probable cause is to be evaluated by the collective information of the police as reflected in the affidavit, and is not limited to the firsthand knowledge of the officer who executes the affidavit. State v. Longa, 211 Neb. 356, 318 N.W.2d 733 (1982).

In order to authorize the issuance of a search warrant for service during the nighttime under this section, the magistrate or judge must only be satisfied from a commonsense reading of the affidavit in support of such issuance that it reasonably supports the inference that the interests of justice are best served by the authorization of nighttime service. State v. Moore, 2 Neb. App. 206, 508 N.W.2d 305 (1993).

The receipt of information concerning defendant's drug involvement at 6:45 p.m. from informant under arrest and with access to phones satisfied public interest requirement justifying nighttime execution of search warrant. State v. Flemming, 1 Neb. App. 12, 487 N.W.2d 564 (1992).



29-814.05 Search warrant; issuance on telephonic statement; duplicate original; contents; procedure.

(1) If the magistrate or judge is satisfied that probable cause exists for the issuance of a search warrant, as the result of a telephonic statement taken under section 29-814.03, and if the magistrate or judge is further satisfied that sufficient reason exists to issue such warrant by telephone, the magistrate or judge shall authorize the officer requesting the warrant to complete a duplicate original warrant which shall contain a description of the person or place to be searched, a description of the person or property to be seized, a command to the officer to conduct the search for the purposes specified, the date and time of issuance, a statement that the grounds or proper cause for its issuance is by telephonic statement, the name or names of the person or persons whose statement has been taken in support of the warrant, and the name of the judge to whom it is to be returned. The magistrate or judge shall authorize the officer to sign his or her name to the duplicate original warrant and to also sign the name of the officer thereto. A duplicate original warrant shall be deemed to be a search warrant for purposes of Chapter 29, article 8.

(2) At the time the magistrate or judge authorizes the officer to complete the duplicate original warrant under subsection (1) of this section, the magistrate or judge shall immediately complete and sign the original warrant which shall contain the information which is required for a duplicate original warrant under subsection (1) of this section. The magistrate or judge shall also enter on the face of the original warrant the exact time when the warrant was ordered to be issued.

(3) The duplicate original warrant shall be returned according to section 29-815. Upon the duplicate original warrant being returned, the magistrate or judge shall sign it and shall file it, together with the original warrant, in the same manner as that required under section 29-816.

(4) A search warrant issued pursuant to a telephonic statement shall be invalid unless the duplicate original warrant is signed by the issuing magistrate or judge pursuant to subsection (3) of this section.

(5) A search warrant issued under this section may be executed immediately upon issuance.



29-814.06 Search warrant; issuance; original statement lost, destroyed, or unintelligible; effect.

If the original of the oral or telephonic statement, taken pursuant to section 29-814.02 or 29-814.03, shall be lost, destroyed, or a critical portion thereof is unintelligible, a search warrant issued pursuant to such oral or telephonic statement shall be deemed to be invalid.



29-815 Search warrant; executed and returned; inventory required.

(1) The warrant must be executed and returned within ten days after its date. The officer taking property under the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property or shall leave the copy and the receipt at the place from which the property was taken. The return shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken if they are present, or in the presence of at least one credible witness other than the applicant for the warrant or the person from whose possession or premises the property was taken, and shall be verified by the officer. The judge or magistrate shall deliver a copy of the inventory upon request to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(2) The return and inventory required by subsection (1) of this section may be submitted to the magistrate or judge in person or by facsimile or other electronic means.

Irrespective of compliance with a rule or statutory time limit within which a search must be executed, a delay in the execution of a warrant may be constitutionally impermissible under the Fourth Amendment. State v. Swift, 251 Neb. 204, 556 N.W.2d 243 (1996).

The execution of the warrant 6 days after its issuance does not require suppression of evidence obtained based on the warrant. State v. Moore, 2 Neb. App. 206, 508 N.W.2d 305 (1993).



29-816 Search warrant; return; inventory; filing; received in evidence; when.

The judge or magistrate who has issued the search warrant shall attach to the warrant a copy of the return, inventory, and all other papers in connection therewith and shall file them with the clerk of the district court for the county in which the property was seized. Copy of such warrant, return, inventory, and all other such papers so filed with such clerk, when certified as a true copy by such clerk shall be received in evidence in all proceedings where relevant without further foundation. The clerk of the district court shall file and index such warrant, together with the return thereon, the inventory, and other papers in connection therewith as a separate criminal proceeding. No fee shall be charged or collected for such service.

Failure to comply strictly with post service statutory proceedings will not invalidate search under valid warrant in absence of clear showing of prejudice. State v. McCown, 189 Neb. 495, 203 N.W.2d 445 (1973).



29-817 Search warrant; sections, how construed; property, defined; confidential issuance; violation; penalty.

Sections 29-812 to 29-821 do not modify any act inconsistent with it relating to search warrants, their issuance, and the execution of search warrants and acts relating to disposition of seized property in circumstances for which special provision is made. The term property is used in sections 29-812 to 29-821 to include documents, books, papers, and any other tangible objects. Nothing in sections 29-812 to 29-821 shall be construed as restricting or in any way affecting the constitutional right of any officer to make reasonable searches and seizures as an incident to a lawful arrest nor to restrict or in any way affect reasonable searches and seizures authorized or consented to by the person being searched or in charge of the premises being searched, or in any other manner or way authorized or permitted to be made under the Constitution of the United States and the Constitution of the State of Nebraska.

All search warrants shall be issued with all practicable secrecy and the complaint, affidavit, or testimony upon which it is based shall not be filed with the clerk of the court or made public in any way until the warrant is executed. Whoever discloses, prior to its execution, that a warrant has been applied for or issued, except so far as may be necessary to its execution, shall be guilty of a Class III misdemeanor, or he may be punished as for a criminal contempt of court.



29-818 Seized property; custody.

Except for animals as provided in section 28-1012.01, property seized under a search warrant or validly seized without a warrant shall be safely kept by the officer seizing the same, unless otherwise directed by the judge or magistrate, and shall be so kept so long as necessary for the purpose of being produced as evidence in any trial. Property seized may not be taken from the officer having it in custody by replevin or other writ so long as it is or may be required as evidence in any trial, nor may it be so taken in any event where a complaint has been filed in connection with which the property was or may be used as evidence, and the court in which such complaint was filed shall have exclusive jurisdiction for disposition of the property or funds and to determine rights therein, including questions respecting the title, possession, control, and disposition thereof. This section shall not preempt, and shall not be construed to preempt, any ordinance of a city of the metropolitan or primary class.

Property seized and held as evidence is to be safely kept by the officer seizing it unless otherwise directed by the court, and the officer is to exercise reasonable care and diligence for the safekeeping of the property. The property shall be kept so long as necessary for the purpose of being produced as evidence at trial. State v. Agee, 274 Neb. 445, 741 N.W.2d 161 (2007).

The court in which a criminal charge was filed has exclusive jurisdiction to determine the rights to seized property and the property's disposition. State v. Agee, 274 Neb. 445, 741 N.W.2d 161 (2007).

A police officer's failure to "safely" keep a seized vehicle can give rise to liability under the Political Subdivisions Tort Claims Act. Section 29-818 requires a police officer to exercise reasonable care and diligence for the safekeeping of property within his custody. Nash v. City of North Platte, 205 Neb. 480, 288 N.W.2d 51 (1980).

The trial court's decision on the return of seized property is reviewed for an abuse of discretion. State v. Maestas, 11 Neb. App. 262, 647 N.W.2d 122 (2002).



29-819 Seized property; transfer to another jurisdiction; when.

Where seized property is no longer required as evidence in the prosecution of any complaint or information the court which has jurisdiction of such property may transfer the same to the jurisdiction of any other court, including courts of another state or federal courts, where it is shown to the satisfaction of the court that such property is required as evidence in any prosecution in such other court.



29-820 Seized property; disposition.

(1) Unless other disposition is specifically provided by law, when property seized or held is no longer required as evidence, it shall be disposed of by the law enforcement agency on such showing as the law enforcement agency may deem adequate, as follows:

(a) Property stolen, embezzled, obtained by false pretenses, or otherwise obtained unlawfully from the rightful owner thereof shall be restored to the owner;

(b) Money shall be restored to the owner unless it was used in unlawful gambling or lotteries or it was used or intended to be used to facilitate a violation of Chapter 28, article 4, in which case the money shall be forfeited and disposed of as required by Article VII, section 7, of the Constitution of Nebraska;

(c) Property which is unclaimed or the ownership of which is unknown shall be sold at a public auction held by the officer having custody thereof and the net proceeds disposed of as provided in subdivision (b) of this subsection, as shall any money which is unclaimed or the ownership of which is unknown;

(d) Except as provided in subsection (2) of this section, articles of contraband shall be destroyed;

(e) Firearms, ammunition, explosives, bombs, and like devices which have been used in the commission of crime shall be destroyed; and

(f) Firearms which have come into the law enforcement agency's possession through a seizure or otherwise and (i) have not been used in the commission of crime, (ii) have not been defaced or altered in any manner that violates any state or federal law, (iii) may have a lawful use and be lawfully possessed, and (iv) are not subject to section 29-440 shall be restored to the owner.

(2) When the following property is seized or held and is no longer required as evidence, such property shall be disposed of on order of the court as the court may deem adequate:

Goods which are declared to be contraband but may reasonably be returned to a condition or state in which such goods may be lawfully used, possessed, or distributed by the public.

(3) When any animal as defined by section 28-1008 is seized or held and is no longer required as evidence, such animal may be disposed of in such manner as the court may direct. The court may consider adoption alternatives through humane societies or comparable institutions and the protection of such animal's welfare. For a humane society or comparable institution to be considered as an adoption alternative under this subsection, it must first be licensed by the Department of Agriculture as having passed the inspection requirements in the Commercial Dog and Cat Operator Inspection Act and paid the fee for inspection under the act. The court may prohibit an adopting or purchasing party from selling such animal for a period not to exceed one year.

(4) Unless otherwise provided by law, all other property shall be disposed of in such manner as the court in its sound discretion shall direct.

When criminal proceedings have terminated, the person from whom property was seized is presumed to have a right to its return, and the burden is on the government to show that it has a legitimate reason to retain the property. State v. Agee, 274 Neb. 445, 741 N.W.2d 161 (2007).

Illegal gambling devices forfeited to the State constitute contraband, which this section requires the State to destroy. State v. Dodge City, 238 Neb. 439, 470 N.W.2d 795 (1991).



29-821 Sections; supplemental to other laws.

The provisions of sections 29-812 to 29-821 relating to the disposition of seized property shall not be exclusive, but shall be supplemental to other laws on the subject.



29-822 Motion to suppress; filing; time; failure to file; effect; exception.

Any person aggrieved by an unlawful search and seizure may move for return of the property so seized and to suppress its use as evidence. The motion shall be filed in the district court where a felony is charged and may be made at any time after the information or indictment is filed, and must be filed at least ten days before trial or at the time of arraignment, whichever is the later, unless otherwise permitted by the court for good cause shown. Where the charge is other than a felony, the motion shall be filed in the court where the complaint is pending, and must be filed at least ten days before trial or at the time of the plea to the complaint, whichever is the later, unless otherwise permitted by the court for good cause shown. Unless claims of unlawful search and seizure are raised by motion before trial as herein provided, all objections to use of the property as evidence on the ground that it was obtained by an unlawful search and seizure shall be deemed waived; Provided, that the court may entertain such motions to suppress after the commencement of trial where the defendant is surprised by the possession of such evidence by the state, and also may in its discretion then entertain the motion where the defendant was not aware of the grounds for the motion before commencement of the trial. In the event that the trial court entertains any such motion after the commencement of trial, the defendant shall be deemed to have waived any jeopardy which may have attached.

1. Waiver

2. Procedure

1. Waiver

The ten-day rule of this section is valid and operable; it prevails over inconsistent, local court rules. State v. Vaughan, 227 Neb. 753, 419 N.W.2d 876 (1988).

Objection to illegally seized evidence is waived if objection is not made at least 10 days prior to trial. State v. Madsen, 226 Neb. 722, 414 N.W.2d 280 (1987).

Failure to make timely motion to suppress is a waiver of such right where evidence not a surprise. State v. Donald, 199 Neb. 70, 256 N.W.2d 107 (1977).

Error claimed because of defendant's absence was held waived for reasons stated. State v. Turner, 194 Neb. 252, 231 N.W.2d 345 (1975).

A waiver of objections to evidence on the ground that it was seized in an unreasonable search occurs when no objection is made at least ten days before trial and where the exceptions herein have no application. State v. Stowell, 190 Neb. 615, 211 N.W.2d 130 (1973).

Failure to move for suppression of evidence seized unlawfully waives the objection. State v. Howell, 188 Neb. 687, 199 N.W.2d 21 (1972).

2. Procedure

After a ruling granting a motion to suppress has been appealed, the single-judge opinion on the ruling is binding on the trial court and the parties as a determination of the suppression issue in a subsequent trial. However, if the defendant wishes to reopen the motion to suppress, the defendant must (1) put the State and trial court on notice of such intention by filing a new motion to suppress at least 10 days before trial or (2) make a showing that the existence of one of the exceptions provided in this section excuses the 10-day requirement. State v. March, 265 Neb. 447, 658 N.W.2d 20 (2003).

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. A motion to suppress, with certain exceptions, must be made in writing. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

There is no statutory requirement to file a second motion to suppress after the granting of a new trial where the new motion to suppress would be identical to the original motion. State v. Schoonmaker, 249 Neb. 330, 543 N.W.2d 194 (1996).

The validity of a search of a defendant's property depends upon whether the defendant's consent to do so was given voluntarily. State v. Graham, 241 Neb. 995, 492 N.W.2d 845 (1992).

The intention embodied in this section is that unless a motion to suppress falls within one of the statutorily specified exceptions, such a motion is to be ruled upon and finally determined before trial. State v. Giessinger, 235 Neb. 140, 454 N.W.2d 289 (1990).

It is clearly the intention of this section that motions to suppress evidence are to be ruled on and finally determined before trial, unless the motion is within the exceptions contained in the statute. State v. Harms, 233 Neb. 882, 449 N.W.2d 1 (1989).

A person against whom a search is directed and whose property is seized in a search has standing to challenge the validity of the search where the case against him depends upon the defendant's possession of the goods. State v. Van Ackeren, 194 Neb. 650, 235 N.W.2d 210 (1975).

Where defendant fails to timely move to suppress hereunder, he cannot secure the results of an order of suppression by a late motion to suppress testimony or to limit interrogation of his own witnesses on relevant and material matters. State v. Bartlett, 194 Neb. 502, 233 N.W.2d 904 (1975).

Unless within exceptions herein, motions to suppress evidence should be finally determined before trial, but the trial court may correct errors at the trial. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

An exception to the exclusionary rules of search and seizure is the rule of harmless error beyond a reasonable doubt. State v. Reed, 188 Neb. 815, 199 N.W.2d 707 (1972).

Trial court's action in permitting filing and hearing of defendant's motion to suppress evidence after time provided herein approved, but overruling of motion sustained on other grounds. State v. Huggins, 186 Neb. 704, 185 N.W.2d 849 (1971).

Section intends that motions to suppress evidence be determined before trial, but trial court be not precluded from correcting errors at trial. State v. Smith, 184 Neb. 363, 167 N.W.2d 568 (1969).



29-823 Motion to suppress; issues of fact; trial.

Issues of fact arising on motions to suppress shall be tried by the court without a jury, in a summary manner, on affidavits or otherwise, as the court may direct. No evidence shall be suppressed because of technical irregularities not affecting the substantial rights of the accused.

Henceforth, trial courts shall articulate in writing or from the bench their general findings when denying or granting a motion to suppress. State v. Osborn, 250 Neb. 57, 547 N.W.2d 139 (1996).

An order not containing a provision that the authorization to intercept calls shall be conducted in such a way so as to avoid and prevent interception of confidential information is not per se invalid absent a showing that any substantial right of the defendant has been violated. State v. Brennen, 214 Neb. 734, 336 N.W.2d 79 (1983).

Applications for successive wiretaps which failed to disclose earlier applications are technical irregularities only, not affecting substantial rights of the accused. State v. Kohout, 198 Neb. 90, 251 N.W.2d 723 (1977).

Evidence should not be suppressed because of technical irregularities not affecting the substantial rights of the accused. State v. Putnam, 178 Neb. 445, 133 N.W.2d 605 (1965).



29-824 Motion to suppress; appeal; review; appeal after conviction.

(1) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion for the return of seized property and to suppress evidence in the manner provided in sections 29-824 to 29-826.

(2) If such motion has been granted in district court, the Attorney General or the county attorney or prosecuting attorney with the consent of the Attorney General may file his or her application with the Clerk of the Supreme Court asking for a summary review of the order granting the motion. The review shall be made by a judge of the Court of Appeals at chambers upon such notice, briefs, and argument as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

(3) If such motion has been granted in the county court, the Attorney General or the county attorney or prosecuting attorney may file his or her application with the clerk of the district court in the district in which the motion has been granted asking for a summary review of the order granting the motion. The review shall be made by a judge of the district court upon such notice, briefs, and arguments as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

1. Motion to suppress

2. Appeal

3. Review

4. Miscellaneous

1. Motion to suppress

Motion to suppress evidence was improperly sustained. State v. Forney, 181 Neb. 757, 150 N.W.2d 915 (1967).

The trial court should not have suppressed evidence obtained by a law enforcement officer when he squeezed a backpack located in an overhead compartment on a public bus in order to smell the contents of the backpack to determine if it contained contraband. State v. Lancelotti, 8 Neb. App. 516, 595 N.W.2d 558 (1999).

2. Appeal

After a ruling granting a motion to suppress has been appealed, the single-judge opinion on the ruling is binding on the trial court and the parties as a determination of the suppression issue in a subsequent trial. However, if the defendant wishes to reopen the motion to suppress, the defendant must (1) put the State and trial court on notice of such intention by filing a new motion to suppress at least 10 days before trial or (2) make a showing that the existence of one of the exceptions provided in section 29-822 excuses the 10-day requirement. State v. March, 265 Neb. 447, 658 N.W.2d 20 (2003).

This section authorizes an interlocutory appeal by the State from the sustaining of a motion to suppress only when the motion is sustained in district court. The State must look to section 29-827 in regard to review of the sustaining of a motion to suppress in county court. State v. Dail, 228 Neb. 653, 424 N.W.2d 99 (1988).

Appeals by the state from an order suppressing evidence under section 84-705(12), R.R.S.1943, shall be made pursuant to section 29-824, R.R.S.1943. State v. Hinchion, DiBiase, Olsen, and Cullen, 207 Neb. 478, 299 N.W.2d 748 (1980).

On appeal to a single judge, under this section, the trial court's order suppressing evidence as involuntarily given, is affirmed. State v. McNitt, 207 Neb. 296, 298 N.W.2d 465 (1980).

If the state, after prevailing on motion to suppress, was again required to prove legality of search at trial, the state's right to appeal hereunder would be defeated in many cases. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to this section and sections 29-825 and 29-826, because section 25-2728 does not expressly exclude this section and sections 29-825 and 29-826 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in section 25-2729, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Upon conviction after the reversal of a suppression order, a defendant may raise the suppression issue before the Nebraska Court of Appeals and, if unsuccessful, again before the Nebraska Supreme Court. State v. March, 9 Neb. App. 907, 622 N.W.2d 694 (2001).

3. Review

An application for review, as provided in section 29-824 et seq., must be filed within the time set in the trial court's order setting the time within which the application must be filed, and the time set in that order may not exceed thirty days. State v. Goreham, 227 Neb. 460, 418 N.W.2d 234 (1988).

Order suppressing evidence may be reviewed by single Judge of Supreme Court. State v. Hagen, 180 Neb. 564, 143 N.W.2d 904 (1966).

4. Miscellaneous

A ruling in a pretrial hearing that a defendant's statement is admissible is not a final order that may be appealed from by a defendant. State v. Pointer, 224 Neb. 892, 402 N.W.2d 268 (1987).

Prosecuting attorney means any county attorney and also any city attorney or assistant city attorney in a city of the metropolitan class when such attorney is prosecuting any violation designated as a misdemeanor or traffic infraction. Deputy city attorney for city of any other class may not properly prosecute an appeal under this statute. State v. Peterson, 219 Neb. 866, 366 N.W.2d 780 (1985).

An opinion by a single judge of the Nebraska Court of Appeals is not an opinion of "the court", and therefore a motion for rehearing is not appropriate. State v. March, 9 Neb. App. 907, 622 N.W.2d 694 (2001).

For an officer to validly seize an item, it must be immediately apparent that the item is or contains incriminatory evidence. Observation of baggies within a fanny pack located on an individual late at night, absent observation of an incriminating substance inside the baggies or other incriminating circumstances, is insufficient to justify a seizure. State v. Runge, 8 Neb. App. 715, 601 N.W.2d 554 (1999).



29-825 Motion to suppress; appeal; application.

The application for review provided in section 29-824 shall be accompanied by a copy of the order of the trial court granting the motion to suppress and a bill of exceptions containing all of the evidence, including affidavits, considered by the trial court in its ruling on the motion, and so certified by the trial court. The application shall be filed with the Clerk of the Supreme Court, if the trial court is the district court, or with the clerk of the district court, if the trial court is the county court, within such time as may be ordered by the trial court, which in fixing such time shall take into consideration the length of time required to prepare the bill of exceptions, and shall also consider whether the defendant is in jail or whether he or she is on bail, but in no event shall more than thirty days be given in which to file such application.

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to this section and sections 29-824 and 29-826, because section 25-2728 does not expressly exclude this section and sections 29-824 and 29-826 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in section 25-2729, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

An appellate court lacks jurisdiction where the State failed to file a transcript of the relevant evidence with the appellate court when filing an application for review. State v. Ruiz-Medina, 8 Neb. App. 529, 597 N.W.2d 403 (1999).



29-826 Motion to suppress; appeal; time limit; order for custody.

In making an order granting a motion to suppress and to return property, the trial court shall in such order fix a time, not exceeding ten days, in which the county attorney or other prosecuting attorney may file a notice with the clerk of such court of his or her intention to seek a review of the order. Upon the filing of such notice the trial court shall fix the time in which the application for review shall be filed with the appellate court, and shall make an appropriate order for custody of the property pending completion of the review.

State may appeal an order sustaining a motion to suppress evidence. State v. Hagen, 180 Neb. 564, 143 N.W.2d 904 (1966).

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to this section and sections 29-824 and 29-825, because section 25-2728 does not expressly exclude this section and sections 29-824 and 29-825 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where a county court fails to fix a time in which the State may appeal under this section, the State must file its notice of intention to seek review of the county court's order within 10 days; failure to do so deprives the district court of subject matter jurisdiction to hear the State's appeal. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in section 25-2729, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).



29-827 Repealed. Laws 1998, LB 218, § 29.



29-828 Search for weapons; when authorized.

Where the circumstances reasonably indicate to an officer of the law that a search of an individual for weapons is indicated in order to protect the life of such officer such search for weapons may lawfully be made.



29-829 Stop and search of person for dangerous weapon; when authorized; peace officer, defined.

A peace officer may stop any person in a public place whom he reasonably suspects of committing, who has committed, or who is about to commit a crime and may demand of him his name, address and an explanation of his actions. When a peace officer has stopped a person for questioning pursuant to this section and reasonably suspects he is in danger of life or limb, he may search such person for a dangerous weapon. If the peace officer finds such a weapon or any other thing the possession of which may constitute a crime, he may take and keep it until the completion of questioning, at which time he shall either return it, if lawfully possessed, or arrest such person. For purposes of this section, peace officer shall include credentialed conservation officers of the Game and Parks Commission.

1. Detention of person

2. Search

3. Miscellaneous

1. Detention of person

Totality of circumstances provided sufficient justification for investigatory stop where defendant fit "profile" of burglary suspect and engaged in specific activities which aroused the suspicions of the police. State v. Van Ackeren, 242 Neb. 479, 495 N.W.2d 630 (1993).

For a detention pursuant to this section to be lawful and justifiable, the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion. State v. Bridge, 234 Neb. 781, 452 N.W.2d 542 (1990).

A brief stop of a suspicious individual in order to determine his identity or to maintain the status quo momentarily while obtaining more information may be most reasonable in light of the facts known to the officer at the time. State v. DeJesus, 216 Neb. 907, 347 N.W.2d 111 (1984).

An investigative stop under this provision is justified by objective manifestation that the person is, has been, or is about to be engaged in criminal activity. To determine if the cause is sufficient to authorize a stop, the totality of the circumstances must be considered. State v. Ebberson, 209 Neb. 41, 305 N.W.2d 904 (1981).

Informal detention for investigation may be lawful although probable cause for formal arrest may not exist. State v. Von Suggs, 196 Neb. 757, 246 N.W.2d 206 (1976).

A peace officer may stop any person, whom he suspects, in a public place, and demand his name, address, and an explanation of his actions. State v. Brewer, 190 Neb. 667, 212 N.W.2d 90 (1973).

Peace officer may stop person in public place whom he reasonably suspects of committing, having committed, or is about to commit a crime and may demand his name, address, and an explanation of his actions. State v. McCune, 189 Neb. 165, 201 N.W.2d 852 (1972).

Detention and search without a warrant based on statements of informer and observations of the officers was proper. State v. Goings, 184 Neb. 81, 165 N.W.2d 366 (1969).

Peace officer may stop a person for questioning whom he reasonably suspects of having committed or is about to commit a crime. State v. Carpenter, 181 Neb. 639, 150 N.W.2d 129 (1967).

Informal detention is permissible in spite of lack of probable cause. State v. Hoffman, 181 Neb. 356, 148 N.W.2d 321 (1967).

2. Search

Where four officers were required to subdue defendant who ran from investigatory stop which was justified by reasonable articulable suspicion, it was also reasonable to pat defendant down for a weapon. State v. Van Ackeren, 242 Neb. 479, 495 N.W.2d 630 (1993).

During an investigatory stop, officers may search a suspect's vehicle in order to secure their safety or the safety of another if they have reasonable belief, based on articulable facts, that they or other persons are in danger. State v. Gross, 225 Neb. 798, 408 N.W.2d 297 (1987).

The search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief, based on specific and articulable facts, which reasonably warrants the officer to believe the suspect may gain immediate control of weapons. State v. Pierce and Wells, 215 Neb. 512, 340 N.W.2d 122 (1983).

Investigative stop and search of auto by police held unconstitutional where officer had no reasonable suspicion the occupants were committing, had committed, or were about to commit a crime. State v. Colgrove, 198 Neb. 319, 253 N.W.2d 20 (1977).

3. Miscellaneous

The officers' actions in parking their car behind the appellant's vehicle, approaching the appellant and a companion with guns holstered and identifying themselves as officers, and then inquiring whether either possessed a controlled substance or a large amount of cash were not tantamount to an arrest and did not require probable cause, but instead required a lesser standard, namely, that the officers possess a particularized and objective basis for suspecting the person stopped of criminal activity. State v. Longa, 211 Neb. 356, 318 N.W.2d 733 (1982).



29-830 Inspection warrant, defined.

An inspection warrant is an order in writing in the name of the people, signed by a judge of a court of record, directed to a peace officer as defined in section 29-831, and commanding him to conduct any inspection required or authorized by state or local law or regulation relating to health, welfare, fire or safety.



29-831 Peace officer, defined.

As used in sections 29-830 to 29-835, unless the context otherwise requires:

All state, county, city and village officers and their agents and employees, charged by statute or municipal ordinance with powers or duties involving inspection of real or personal property, building premises and contents, including but not limited by enumeration to housing, electrical, plumbing, heating, gas, fire, health, food, zoning, pollution, water, and weights and measures inspections, shall be peace officers for the purpose of applying for, obtaining and executing inspection warrants.



29-832 Inspection warrant; when issued.

Inspection warrants shall be issued only upon showing that consent to entry for inspection purposes has been refused. In emergency situations neither consent nor a warrant shall be required.



29-833 Inspection warrant; issuance; procedure.

An inspection warrant shall be issued only by a judge of a court of record upon reasonable cause, supported by affidavit describing the place and purpose of inspection. The judge may examine the applicant and other witnesses, on oath, to determine sufficient cause for inspection.



29-834 Inspection warrants; laws applicable.

All general laws pertaining to search warrants, including but not limited to the filing costs involved and the conditions and time for return, shall be applicable to inspection warrants, unless in conflict with sections 29-830 to 29-833.



29-835 Violations; penalty.

Any person who willfully refuses to permit, interferes with, or prevents any inspection authorized by inspection warrant shall be guilty of a Class III misdemeanor.



29-901 Bail; personal recognizance; conditions; pretrial release program; conditions.

(1) Any bailable defendant shall be ordered released from custody pending judgment on his or her personal recognizance unless the judge determines in the exercise of his or her discretion that such a release will not reasonably assure the appearance of the defendant as required or that such a release could jeopardize the safety and maintenance of evidence or the safety of victims, witnesses, or other persons in the community. The court shall consider all methods of bond and conditions of release to avoid pretrial incarceration. If the judge determines that the defendant shall not be released on his or her personal recognizance, the judge shall consider the defendant’s financial ability to pay a bond and shall impose the least onerous of the following conditions that will reasonably assure the defendant’s appearance or that will eliminate or minimize the risk of harm to others or the public at large:

(a) Place the defendant in the custody of a designated person or organization agreeing to supervise the defendant;

(b) Place restrictions on the travel, association, or place of abode of the defendant during the period of such release; or

(c) Require, at the option of any bailable defendant, either of the following:

(i) The execution of an appearance bond in a specified amount and the deposit with the clerk of the court in cash of a sum not to exceed ten percent of the amount of the bond, ninety percent of such deposit to be returned to the defendant upon the performance of the appearance or appearances and ten percent to be retained by the clerk as appearance bond costs, except that when no charge is subsequently filed against the defendant or if the charge or charges which are filed are dropped before the appearance of the defendant which the bond was to assure, the entire deposit shall be returned to the defendant. If the bond is subsequently reduced by the court after the original bond has been posted, no additional appearance bond costs shall be retained by the clerk. The difference in the appearance bond costs between the original bond and the reduced bond shall be returned to the defendant. In no event shall the deposit be less than twenty-five dollars. Whenever jurisdiction is transferred from a court requiring an appearance bond under this subdivision to another state court, the transferring court shall transfer the ninety percent of the deposit remaining after the appearance bond costs have been retained. No further costs shall be levied or collected by the court acquiring jurisdiction; or

(ii) The execution of a bail bond with such surety or sureties as shall seem proper to the judge or, in lieu of such surety or sureties, at the option of such person, a cash deposit of such sum so fixed, conditioned for his or her appearance before the proper court, to answer the offense with which he or she may be charged and to appear at such times thereafter as may be ordered by the proper court. The cash deposit shall be returned to the defendant upon the performance of all appearances.

(2) If the amount of bail is deemed insufficient by the court before which the offense is pending, the court may order an increase of such bail and the defendant shall provide the additional undertaking, written or cash, to secure his or her release. All recognizances in criminal cases shall be in writing and be continuous from term to term until final judgment of the court in such cases and shall also extend, when the court has suspended execution of sentence for a limited time, as provided in section 29-2202, or, when the court has suspended execution of sentence to enable the defendant to apply for a writ of error to the Supreme Court or Court of Appeals, as provided in section 29-2301, until the period of suspension has expired. When two or more indictments or informations are returned against the same person at the same term of court, the recognizance given may be made to include all offenses charged therein. Each surety on such recognizance shall be required to justify under oath in a sum twice the amount of such recognizance and give the description of real estate owned by him or her of a value above encumbrance equal to the amount of such justification and shall name all other cases pending in which he or she is a surety. No one shall be accepted as surety on recognizance aggregating a sum in excess of his or her equity in the real estate, but such recognizance shall not constitute a lien on the real estate described therein until judgment is entered thereon against such surety.

(3) In order to assure compliance with the conditions of release referred to in subsection (1) of this section, the court may order a defendant to be supervised by a person, an organization, or a pretrial services program approved by the county board. A court shall waive any fees or costs associated with the conditions of release or supervision if the court finds the defendant is unable to pay for such costs. Eligibility for release or supervision by such pretrial release program shall under no circumstances be conditioned upon the defendant’s ability to pay. While under supervision of an approved entity, and in addition to the conditions of release referred to in subsection (1) of this section, the court may impose the following conditions:

(a) Periodic telephone contact by the defendant with the organization or pretrial services program;

(b) Periodic office visits by the defendant to the organization or pretrial services program;

(c) Periodic visits to the defendant’s home by the organization or pretrial services program;

(d) Mental health or substance abuse treatment for the defendant, including residential treatment, if the defendant consents or agrees to the treatment;

(e) Periodic alcohol or drug testing of the defendant;

(f) Domestic violence counseling for the defendant, if the defendant consents or agrees to the counseling;

(g) Electronic or global-positioning monitoring of the defendant; and

(h) Any other supervision techniques shown by research to increase court appearance and public safety rates for defendants released on bond.

(4) The incriminating results of any drug or alcohol test or any information learned by a representative of an organization or program shall not be admissible in any proceeding, except for a proceeding relating to revocation or amendment of conditions of bond release.

1. Applicability of section

2. Bonds

3. Discretion of court

4. Miscellaneous

1. Applicability of section

This section does not apply after judgment has been rendered. State v. Woodward, 210 Neb. 740, 316 N.W.2d 759 (1982).

This section does not apply to prisoner held under extradition warrant. In re Application of Campbell, 147 Neb. 382, 23 N.W.2d 698 (1946).

2. Bonds

Obligation of surety on bail bond is to have principal appear forthwith, where no date is fixed. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).

Since 1953, a cash appearance bond may be given. Koop v. City of Omaha, 173 Neb. 633, 114 N.W.2d 380 (1962).

In prosecution for violation of National Prohibition Act where bail bond had been declared forfeited before repeal of act, surety was liable. La Grotta v. United States, 77 F.2d 673 (8th Cir. 1935).

3. Discretion of court

Not error for court to remand defendant on bail to custody following jury instructions, but prior to verdict. State v. Starks, 198 Neb. 433, 253 N.W.2d 166 (1977).

Fixation of the amount of bail is a matter resting in the sound discretion of the trial court. Kennedy v. Corrigan, 169 Neb. 586, 100 N.W.2d 550 (1960).

Acceptance and approval of bail bonds is a judicial function. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

Order fixing amount of bail will not be reviewed on habeas corpus unless it appears that amount is unreasonably great and disproportionate to the offense charged. In re Scott, 38 Neb. 502, 56 N.W. 1009 (1893).

4. Miscellaneous

The deposit of cash in lieu of or in support of bail under this section is for the purpose only of ensuring the defendant's appearance in court when required, and upon full compliance with any such court order and release of bail, the statutory refund must be made. State v. McKichan, 219 Neb. 560, 364 N.W.2d 47 (1985).

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).

Record did not show that cash deposit was made. State v. Mills, 179 Neb. 853, 140 N.W.2d 826 (1966).

An appearance bond (less any applicable statutory fee) must be refunded to the defendant rather than peremptorily applied to costs where the defendant appeared as ordered and judgment had been entered against him. State v. Zamarron, 19 Neb. App. 349, 806 N.W.2d 128 (2011).

Surety was estopped to question irregularities of the proceeding. Berkowitz v. United States, 90 F.2d 881 (8th Cir. 1937).



29-901.01 Conditions of release; how determined.

In determining which condition or conditions of release shall reasonably assure appearance and deter possible threats to the safety and maintenance of evidence or the safety of victims, witnesses, or other persons in the community, the judge shall, on the basis of available information, consider the defendant’s financial ability to pay in setting the amount of bond. The judge may also take into account the nature and circumstances of the offense charged, including any information to indicate that the defendant might engage in additional criminal activity or pose a threat to himself or herself, yet to be collected evidence, alleged victims, potential witnesses, or members of the general public, the defendant's family ties, employment, the length of the defendant's residence in the community, the defendant's record of criminal convictions, and the defendant's record of appearances at court proceedings or of flight to avoid prosecution or of failure to appear at court proceedings.



29-901.02 Release; order; contents.

Any judge who shall authorize the release of a defendant under section 29-901 shall issue a written order containing a statement of the condition or conditions imposed, shall inform the defendant of the penalties for violating any of the conditions of such release, and shall advise the defendant that a warrant for his arrest shall be issued immediately upon such violation.

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).



29-901.03 Conditions of release; review; procedure.

When a defendant first appears before a judge pursuant to section 29-901, he shall be advised of his right to obtain review of the conditions of release imposed if he is unable to fulfill such conditions and remains in custody for more than twenty-four hours thereafter. Any defendant who shall remain in custody for more than twenty-four hours after a judge other than a district court judge imposes bail or any other condition of release, as a result of his inability to fulfill such condition or conditions, may request a review by the judge who imposed the conditions and, upon such request, the defendant shall be brought before the judge at the first regular court day. If the defendant is indigent and unable to retain legal counsel, the judge shall appoint an attorney to represent the defendant for the purpose of such review. Unless the conditions of release are amended and the defendant is thereupon released, the judge shall set forth in writing the reasons for requiring such condition or conditions. Any defendant who shall be ordered released by a judge other than a district court judge on a condition which requires that he return to custody after specified hours shall, upon application, be entitled to a review by the judge who imposed the condition in the same manner as a defendant who remains in full-time custody. In the event that the judge who imposed the condition or conditions of release is not available, any other judge in the district or of the same court may review such conditions.



29-901.04 Conditions of release; amendment; review.

Any judge who shall order the release of a defendant on any condition specified in section 29-901 may at any time amend his order to impose additional or different conditions of release, but if the imposition of different or additional conditions results in the detention of the defendant as a result of his inability to meet such conditions, the provisions of section 29-901.03 shall apply.



29-901.05 Bail; uniform schedule; how adopted; payment; procedure.

(1) It shall be the duty of the judges of the county court in each county to prepare and adopt, by a majority vote, a schedule of bail for all misdemeanor offenses and such other offenses as the judges deem necessary. It shall contain a list of such offenses and the amounts of bail applicable thereto as the judges determine to be appropriate. If the schedule does not list all misdemeanor and other offenses specifically, it shall contain a general clause for misdemeanors and a separate one for any other offenses providing for designated amounts of bail as the judges of the county determine to be appropriate for all such offenses. The schedule of bail may be revised from time to time by the judges of the county, and the presiding county court judge at each county seat shall call not more than two meetings nor less than one meeting each year of all judges of the county court in the county for the purpose of establishing or revising a countywide uniform bail schedule. A copy of the schedule shall be sent to the officer in charge of the county jail and to the officer in charge of each city jail within the county.

(2) When bail has been set by a judge for a particular offense or offender, any sheriff or other peace officer may take bail in accordance with the provisions of section 29-901 and release the offender to appear in accordance with the conditions of the bail bond, the notice to appear, or the summons. Such officer shall give a receipt to the offender for the bail so taken and within a reasonable time deposit such bail with the clerk of the court having jurisdiction of the offense.



29-901.06 Bailable defendant; duty of court to inform of rights and duties.

When a bailable defendant appears at any judicial proceeding in which such defendant's bail is being considered, the judge at such proceeding shall inform the defendant of the condition or conditions imposed on his release, the penalties for violating any of the conditions of such release, and any options or alternatives available to such defendant.

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).



29-902 Bail; proceeding for taking.

For taking such bail, the judge may, by his special warrant under his hand and seal, require the sheriff or jailer to bring such accused before him at the courthouse of the proper county at such time as in such warrant the judge may direct.



29-902.01 Presiding judge of certain county courts; designate a judge on call; custodial officer; duties.

(1) The presiding judge of the county court in each county having a population of four hundred thousand or more inhabitants as determined by the most recent federal decennial census shall, as often as is necessary, meet and designate on a schedule not less than one judge of the county court to be reasonably available on call for the setting of orders for discharge from actual custody upon bail, the issuance of search warrants, and for such other matters as may be deemed appropriate, at all times when a court is not in session in the county.

(2) The officer in charge of a jail, or a person such officer designates, in which an arrested person is held in custody shall assist the arrested person or such person's attorney in contacting the judge on call as soon as possible for the purpose of obtaining release on bail.



29-903 Bail; amount; pretrial release agency; release recommendation; release without bond; when.

In fixing the amount of bail, the judge admitting to the same shall be governed in the amount and quality of bail required by the direction of the district court in all cases where such court shall have made any order or direction in that behalf. In the event that the district court shall designate an official pretrial release agency for the district, the judge may give consideration to a report and recommendation of such agency and in the event that such agency should recommend the release of the prisoner on his own recognizance, the court may order release of such prisoner without the necessity of posting a cash deposit or requiring the sureties set out in section 29-901.



29-904 Recognizance; deposit with clerk; discharge of prisoner.

In all cases when a judge or examining court shall recognize a prisoner under the provisions of the three sections 29-901, 29-902, and 29-903, he shall forthwith deposit with the clerk of the proper court the recognizance so taken, and also a warrant directed to the jailer requiring him to discharge the prisoner.



29-905 Surrender of accused by surety to court; discharge of surety; new recognizance; conditions.

When any person, who is surety in a recognizance for the appearance of any defendant before any court in this state, desires to surrender the defendant, he shall, by delivering the defendant in open court, be discharged from any further responsibility on such recognizance; and the defendant shall be committed by the court to the jail of the county, unless he shall give a new recognizance, with good and sufficient sureties in such amount as the court may determine, conditioned as the original recognizance.

Section applies to giving bond for personal appearance of defendant prior to the trial and not after. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).

Rearrest discharges liability of sureties on recognizance. Smith v. State, 12 Neb. 309, 11 N.W. 317 (1882).



29-906 Surrender of accused by surety to sheriff; authority.

In all cases of bail for the appearance of any person or persons charged with any criminal offense, the surety or sureties of such person or persons may, at any time before judgment is rendered against him or them, seize and surrender such person or persons charged as aforesaid to the sheriff of the county wherein the recognizance shall be taken.

Section applies to giving bond for personal appearance of defendant prior to the trial and not after. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).



29-907 Surrender of accused by surety to sheriff; duty of sheriff; discharge of surety.

It shall be the duty of such sheriff, on such surrender and the delivery to him of a certified copy of the recognizance by which such surety or sureties are bound, to take such person or persons so charged as aforesaid into custody, and by writing acknowledge such surrender, and thereupon the surety or sureties shall be discharged from any such recognizance, upon payment of all costs occasioned thereby.



29-908 Bail, recognizance, or conditional release; failure to appear; penalties.

Whoever is charged with a felony and is released from custody under bail, recognizance, or a conditioned release and willfully fails to appear before the court granting such release when legally required or to surrender himself within three days thereafter, shall be guilty of a Class IV felony, in addition to any other penalties or forfeitures provided by law.

Whoever is charged with a misdemeanor or violation of city or village ordinance, conviction of which would carry a jail sentence of more than ninety days, who is released from custody under bail or recognizance or conditioned release and who willfully fails to appear before the court granting such release when legally required to surrender himself or within three days thereafter, shall be guilty of a Class II misdemeanor, in addition to any other penalties or forfeitures provided by law.

As used in this section, failure to appear before the court includes a convicted defendant who willfully fails to comply with a sentencing court's order to report to a court-designated officer who is legally authorized to take him into custody so that he may begin his sentence after a conditioned release or a release under recognizance. State v. Moss, 240 Neb. 21, 480 N.W.2d 198 (1992).

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).

A defendant who is released following imposition of sentence under a stay of execution with orders to reappear upon further order of the court has been "released from custody under a conditioned release" within the meaning of this section, and violates said provision by failing to appear when so ordered by the court. State v. Robinson, 209 Neb. 726, 311 N.W.2d 7 (1981).

A person already found guilty of a felony is still a person "charged with a felony," under the terms of this section. State v. McDaniel, 205 Neb. 53, 285 N.W.2d 841 (1979).



29-909 Pretrial release agency; authority to designate; recommendations; recognizance; when.

The district courts of this state are authorized to designate an official pretrial release agency for a district, or for any county within a district, whenever the court is satisfied that such agency can render competent and effective assistance to the court in making its determination of the terms and conditions under which any court should release a prisoner from jail prior to trial. When such a pretrial release agency has been designated, the judge of any court within the district or county in which such agency has been authorized to operate may give consideration to a report and recommendation of such agency and in the event that such agency should recommend the release of the prisoner on his own recognizance, the court may order the release of the prisoner without the necessity of posting a cash deposit or requiring any surety set out in section 29-901. Nothing in this section shall restrict any court from releasing a prisoner on his own recognizance, whether or not he has received a report or recommendation from a pretrial release agency, if the judge determines that such type of release would adequately serve the ends of justice.



29-910 Pretrial release agency; designation; order; contents.

In the event the district court shall designate an official pretrial release agency, an order designating such agency shall be filed with the clerk of each district court in such district and shall affect all courts within such district. The order shall set out the name of the agency, its sponsoring agencies, if any, and the terms and conditions under which such agency shall operate.



29-1001 Prisoner; where confined.

Whenever it shall be lawful and necessary to confine any prisoner in custody previous to conviction upon a criminal accusation, or in custody for contempt or alleged contempt of court, or upon an attachment by order of a court or judge, or otherwise in lawful custody, or upon conviction for any offense, the officer or person having him in such custody may convey him to and confine him in the jail of any county in this state, or other secure and convenient place of confinement in this state, to be procured by such officer or person having such prisoner in custody.

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Transfer of prisoner sentenced to county jail governed by this section. State v. Curry, 184 Neb. 682, 171 N.W.2d 163 (1969).

Sheriff may hold person in custody for contempt of court in secure and convenient place of confinement. Rhodes v. Sigler, 172 Neb. 439, 109 N.W.2d 731 (1961).

In confining persons to jail in another county, when there is no secure jail in county, sheriff acts in official capacity, and surety on bond is liable for money received and not accounted for. Martin v. Seeley, 15 Neb. 136, 17 N.W. 346 (1883).

Where sheriff has custody of prisoners from two different counties for safekeeping, compensation is no greater than if they came from same county. James v. Lincoln County, 5 Neb. 38 (1876).



29-1002 Repealed. Laws 1998, LB 695, § 10.



29-1003 Repealed. Laws 1998, LB 695, § 10.



29-1004 Repealed. Laws 1998, LB 695, § 10.



29-1005 Repealed. Laws 1998, LB 695, § 10.



29-1006 Repealed. Laws 1990, LB 829, § 3.



29-1101 Repealed. Laws 1953, c. 88, § 6.



29-1102 Repealed. Laws 1953, c. 88, § 6.



29-1103 Repealed. Laws 1953, c. 88, § 6.



29-1104 Repealed. Laws 1953, c. 88, § 6.



29-1105 Recognizance forfeited; recovery notwithstanding defects.

No action brought on any recognizance shall be barred or defeated, nor shall judgment thereon be reversed by reason of any neglect or omission to note or record the default, nor by reason of any defect in the form of the recognizance if it sufficiently appears from the tenor thereof at what court the party or witness was bound to appear and that the court or officer before whom it was taken was authorized by law to require and take such recognizance.

Lack of specific date for appearance in bail bond did not operate to relieve surety from liability. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).



29-1106 Recognizance forfeited; when.

When there is a breach of condition of a recognizance, the court shall declare a forfeiture of the bail.

When the defendant failed to appear in court as his bond required, the liability on the bond became absolute and forfeiture was proper. State v. Hart, 198 Neb. 164, 252 N.W.2d 139 (1977).

Bail bond was properly forfeited where defendant absconded during trial of case. State v. Reed, 178 Neb. 370, 133 N.W.2d 591 (1965).

Action of district court in entering judgment in excess of penalty on bond did not deprive court of jurisdiction. State v. Morse, 171 Neb. 87, 105 N.W.2d 572 (1960).

On breach of condition of recognizance, court should declare forfeiture. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957); State v. Honey, 165 Neb. 494, 86 N.W.2d 187 (1957).

Appeal bond properly forfeited where defendant breached condition that he not violate the law. Trial court did not abuse its discretion by prescribing that the defendant not violate the law as a condition of the appeal bond. State v. Hernandez, 1 Neb. App. 830, 511 N.W.2d 535 (1993).



29-1107 Recognizance forfeited; set aside; conditions.

The court may direct that a forfeiture of the recognizance be set aside, upon such conditions as the court may impose, if it appears that justice does not require the enforcement of the forfeiture.

District court has authority to remit a part or all the penalty of a bail bond in its discretion, to be exercised as to what is right and equitable under circumstances of the individual case. State v. Kennedy, 193 Neb. 472, 227 N.W.2d 607 (1975).

Discretion rests in district court to remit all or any part of forfeited bail bond. State v. Reed, 178 Neb. 370, 133 N.W.2d 591 (1965).

Action under this section is to be measured in the light of the requirements of justice. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

Court may direct that forfeiture of recognizance be set aside. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957).



29-1108 Recognizance forfeited; motion; notice; judgment; cash deposit, disposition.

When a forfeiture of a recognizance has not been set aside, the court in which the proceeding is pending shall on motion enter a judgment of default and execution may issue thereon. Where a cash deposit has been made in lieu of a surety or sureties as provided in section 29-901, the cash deposit shall upon forfeiture of the recognizance be paid into the county treasury upon the entry of order of forfeiture of the bond after first deducting all court costs due and owing such court. By entering into a bond, the obligors submit to the jurisdiction of the court, and irrevocably appoint the clerk of the court as their agent upon whom any papers affecting their liability may be served. The liability upon the bond may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies thereof to the obligors to their last-known addresses.

Judgment of forfeiture was properly entered on bail bond. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).

Judgment on forfeited bail bond may not exceed the amount of the penalty of the bond. State v. Morse, 171 Neb. 87, 105 N.W.2d 572 (1960).

On motion of state, bail bond may be forfeited. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

On forfeiture of recognizance, court should enter judgment. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957); State v. Honey, 165 Neb. 494, 86 N.W.2d 187 (1957).



29-1109 Recognizance forfeited; judgment; remission; conditions.

After entry of such judgment on the recognizance, the court may remit it in whole or in part under the conditions applying to the setting aside of forfeiture as provided in section 29-1107.

It is within the discretion of the trial court to remit a part or all of the penalty of a bail bond. State v. Ernest, 203 Neb. 290, 278 N.W.2d 355 (1979).

Procedure followed was proper to obtain a remission of bail. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

Remission of part or all of penalty on forfeiture of recognizance rests in sound discretion of trial court. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957) .



29-1110 Recognizance forfeited; satisfaction; forfeiture set aside or remitted; exoneration of surety.

When the conditions of the recognizance have been satisfied or the forfeiture thereof has been set aside or remitted, the court shall exonerate the obligors and release any bail. A surety may be exonerated by a deposit of cash in the amount of the recognizance or by a timely surrender of the defendant into custody.



29-1201 Prisoner held without indictment; discharge or recognizance; when.

Any person held in jail charged with an indictable offense shall be discharged if he be not indicted at the term of court at which he is held to answer, unless such person shall have been committed to jail on such charge after the rising and final report of the regular grand jury for that term, in which case the court may discharge such person, or require such person to enter into recognizance with sufficient security for his appearance before such court to answer such charge at the next term thereof; Provided, such person so held in jail without indictment shall not be discharged, if it appears to the satisfaction of the court that the witnesses on the part of the state have been enticed or kept away or are detained and prevented from attending court by sickness or some inevitable accident.

Nebraska has created a statutory speedy trial right, which generally provides that a person who has been indicted for a criminal offense must be brought to trial within 6 months of his or her indictment. State v. Kula, 254 Neb. 962, 579 N.W.2d 541 (1998).

The procedure set out in sections 29-3801 et seq., rather than that in sections 29-1201 et seq., applies to instate prisoners. State v. Ebert, 235 Neb. 330, 455 N.W.2d 165 (1990).

Record did not show delay entitling defendant to discharge hereunder. Shaffer v. State, 123 Neb. 121, 242 N.W. 364 (1932).

Where jury called for term was excused before felony was committed, information was properly filed at beginning of next regular term. Nichols v. State, 109 Neb. 335, 191 N.W. 333 (1922).

Where no information or indictment is filed against defendant during the term at which he was held to answer, he is entitled to discharge. Cerny v. State, 62 Neb. 626, 87 N.W. 336 (1901).

Information filed in time and amended at next term does not entitle accused to discharge. Barker v. State, 54 Neb. 53, 74 N.W. 427 (1898).

When accused is fugitive from justice, he is not entitled to discharge because of failure to file information. Ex parte Trester, 53 Neb. 148, 73 N.W. 545 (1897).

Upon failure to indict or file information in term to which recognized, defendant is discharged. State ex rel. Conroy v. Miller, 43 Neb. 860, 62 N.W. 238 (1895).

When witnesses for state are not prevented from attending and no indictment is brought, accused is entitled to discharge. Ex parte Two Calf, 11 Neb. 221, 9 N.W. 44 (1881).



29-1202 Repealed. Laws 1971, LB 436, § 6.



29-1203 Repealed. Laws 1971, LB 436, § 6.



29-1204 Repealed. Laws 1971, LB 436, § 6.



29-1205 Right of accused to a speedy trial; preferences.

To effectuate the right of the accused to a speedy trial and the interest of the public in prompt disposition of criminal cases, insofar as is practicable:

(1) The trial of criminal cases shall be given preference over civil cases; and

(2) The trial of defendants in custody and defendants whose pretrial liberty is reasonably believed to present unusual risks shall be given preference over other criminal cases. It shall be the duty of the county attorney to bring to the attention of the trial court any cases falling within this subdivision, and he shall generally advise the court of facts relevant in determining the order of cases to be tried.

Subsection (1) of this section does not demand that all previously scheduled civil trials accommodate the rescheduling of a criminal trial as a result of a defense motion to continue. State v. Sims, 272 Neb. 811, 725 N.W.2d 175 (2006).

The speedy trial right does not apply to parental termination proceedings. In re Interest of C.P., 235 Neb. 276, 455 N.W.2d 138 (1990).

The right to a speedy trial applies only to criminal trials and, thus, does not apply to postconviction actions, which are civil in nature. State v. Bostwick, 233 Neb. 57, 443 N.W.2d 885 (1989).

Sections considered in reviewing order restricting publication of certain information before trial of murder case. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

This section is directory and does not grant any right of discharge short of six months. State v. Watkins, 190 Neb. 450, 209 N.W.2d 184 (1973).

Defendant received a speedy trial within ambit of Chapter 29, article 12, R.S.Supp.,1972. State v. Kennedy, 189 Neb. 423, 203 N.W.2d 106 (1972).

The primary burden is upon the state to bring accused to trial within time provided by law and if it does not he is entitled to discharge in absence of express waiver or waiver as provided by statute. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).



29-1206 Continuance; how granted.

Applications for continuances shall be made in accordance with section 25-1148, but in criminal cases in the district court the court shall grant a continuance only upon a showing of good cause and only for so long as is necessary, taking into account not only the request or consent of the prosecution or defense, but also the public interest in prompt disposition of the case.

This section and section 25-1148 do not define whether a defendant's right to a speedy trial has been violated. State v. Turner, 252 Neb. 620, 564 N.W.2d 231 (1997).

A trial court may, in a proper case, order a continuance on its own motion and in the absence of a showing of abuse of discretion, its ruling on a motion for a continuance will not be disturbed on appeal. State v. Lee, 195 Neb. 348, 237 N.W.2d 880 (1976).

A defendant in a criminal case may not discharge his counsel on the eve of trial and obtain a continuance without demonstrating good cause therefor. State v. Coleman, 190 Neb. 441, 208 N.W.2d 690 (1973).

To support a continuance of trial for good cause beyond six months from filing of information, the court must make specific findings, based upon substantial preponderance of evidence, as to the cause or causes of such extension and the period of extension attributable to such cause or causes. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).



29-1207 Trial within six months; time; how computed.

(1) Every person indicted or informed against for any offense shall be brought to trial within six months, and such time shall be computed as provided in this section.

(2) Such six-month period shall commence to run from the date the indictment is returned or the information filed, unless the offense is a misdemeanor offense involving intimate partners, as that term is defined in section 28-323, in which case the six-month period shall commence from the date the defendant is arrested on a complaint filed as part of a warrant for arrest.

(3) If a defendant is to be tried again following a mistrial, an order for a new trial, or an appeal or collateral attack, such period shall commence to run from the date of the mistrial, order granting a new trial, or the mandate on remand.

(4) The following periods shall be excluded in computing the time for trial:

(a) The period of delay resulting from other proceedings concerning the defendant, including, but not limited to, an examination and hearing on competency and the period during which he or she is incompetent to stand trial; the time from filing until final disposition of pretrial motions of the defendant, including motions to suppress evidence, motions to quash the indictment or information, demurrers and pleas in abatement, and motions for a change of venue; and the time consumed in the trial of other charges against the defendant;

(b) The period of delay resulting from a continuance granted at the request or with the consent of the defendant or his or her counsel. A defendant without counsel shall not be deemed to have consented to a continuance unless he or she has been advised by the court of his or her right to a speedy trial and the effect of his or her consent. A defendant who has sought and obtained a continuance which is indefinite has an affirmative duty to end the continuance by giving notice of request for trial or the court can end the continuance by setting a trial date. When the court ends an indefinite continuance by setting a trial date, the excludable period resulting from the indefinite continuance ends on the date for which trial commences. A defendant is deemed to have waived his or her right to speedy trial when the period of delay resulting from a continuance granted at the request of the defendant or his or her counsel extends the trial date beyond the statutory six-month period;

(c) The period of delay resulting from a continuance granted at the request of the prosecuting attorney, if:

(i) The continuance is granted because of the unavailability of evidence material to the state's case, when the prosecuting attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will be available at the later date; or

(ii) The continuance is granted to allow the prosecuting attorney additional time to prepare the state's case and additional time is justified because of the exceptional circumstances of the case;

(d) The period of delay resulting from the absence or unavailability of the defendant;

(e) A reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not run and there is good cause for not granting a severance. In all other cases, the defendant shall be granted a severance so that he or she may be tried within the time limits applicable to him or her; and

(f) Other periods of delay not specifically enumerated in this section, but only if the court finds that they are for good cause.

1. Speedy trial, computation

2. Trial not within six months

3. Miscellaneous

4. Waiver

1. Speedy trial, computation

A prior defense motion for indefinite continuance remains effective, in terms of excluding time from the statutory 6-month speedy trial period, as to all charges in an amended information when the amended information charges some of the same crimes as the preceding information, as well as additional crimes unrelated to the same facts of the preceding information. State v. Hettle, 288 Neb. 288, 848 N.W.2d 582 (2014).

For cases commenced with a complaint in county court but thereafter bound over to district court, the 6-month statutory speedy trial period does not commence until the filing of the information in district court. State v. Hettle, 288 Neb. 288, 848 N.W.2d 582 (2014).

In cases commenced and tried in county court, the 6-month statutory period within which an accused must be brought to trial begins to run on the date the complaint is filed. State v. Hettle, 288 Neb. 288, 848 N.W.2d 582 (2014).

The original charges have not been "abandoned" or "dismissed" when an amended complaint or information continues to make those charges, but additionally charges a different crime, and, therefore, the 6-month statutory speedy trial period continues to run as to the charges that have not changed, and a tacking-and-tolling analysis as to those charges is superfluous. State v. Hettle, 288 Neb. 288, 848 N.W.2d 582 (2014).

Without severance of the individual charges from the pending prosecution, a motion for continuance is not applied piecemeal to certain charges under the information, but not to others, in the context of applying the 6-month statutory speedy trial period. State v. Hettle, 288 Neb. 288, 848 N.W.2d 582 (2014).

For speedy trial purposes, the calculation for a continuance begins the day after the continuance is granted and includes the day on which the continuance ends. In the case of an indefinite continuance, the calculation runs from the day immediately following the grant of the continuance and ends when the defendant takes some affirmative action, such as requesting a trial date, to show his or her desire for the indefinite continuance to end or, absent such a showing, on the rescheduled trial date. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

In calculating the number of excludable days resulting from an interlocutory appeal, for speedy trial purposes, the period to be excluded due to the appeal commences on and includes the date on which the defendant filed his or her notice of appeal. Where further proceedings are to be had following an interlocutory appeal, for speedy trial purposes, the period of time excludable due to the appeal concludes when the district court first reacquires jurisdiction over the case by taking action on the mandate of the appellate court. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

To determine the last day on which a defendant may be tried for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any time excluded under subsection (4) of this section. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

Once a mistrial is granted, the speedy trial clock is restarted. State v. Dockery, 273 Neb. 330, 729 N.W.2d 320 (2007).

The period of delay resulting from an attempt to have a defendant examined to determine his mental and physical competency to stand trial is not included in calculating the speedy trial period. State v. Dockery, 273 Neb. 330, 729 N.W.2d 320 (2007).

A motion for discovery filed by a defendant is a pretrial motion and the time period during which it is pending should be excluded for speedy trial calculation purposes. State v. Washington, 269 Neb. 728, 695 N.W.2d 438 (2005).

In determining whether time is excludable for speedy trial purposes under subsection (4)(d) of this section, a trial date that is scheduled within 6 months after the defendant's reappearance will be presumed to be the next reasonably available trial date without the State being required to present further evidence to justify the setting. State v. Petty, 269 Neb. 205, 691 N.W.2d 101 (2005).

An amended complaint or information which charges a different crime, without charging the original crime, constitutes an abandonment of the first complaint or information and acts as a dismissal of the same; the time between the dismissal and refiling of the same or a similar charge is not includable in calculating the 6-month time period. State v. Karch, 263 Neb. 230, 639 N.W.2d 118 (2002).

Pursuant to subsection (1) of this section, where a felony offense is involved, the 6-month speedy trial period commences to run from the date the indictment is returned or the information filed, and not from the time the complaint is filed. State v. Karch, 263 Neb. 230, 639 N.W.2d 118 (2002).

The time between the dismissal and refiling of the same or a similar charge is not includable in calculating the 6-month time period set forth in this section. To avoid a defendant's absolute discharge from an offense charged, as dictated by section 29-1208, the State must prove by a preponderance of the evidence the existence of a period of time which is authorized by subsection (4) of this section to be excluded in computing the time for commencement of the defendant's trial. State v. French, 262 Neb. 664, 633 N.W.2d 908 (2001).

For purposes of calculating the 6-month speedy trial act time period in a direct information case, the direct information should be deemed filed the day the order is entered finding probable cause or the day the defendant waives the preliminary hearing, and the speedy trial act calculations should be measured from either of these events. Pursuant to the Nebraska Supreme Court's case law interpreting the speedy trial act, the statutory 6-month speedy trial time period begins to run the day following the filing of the information, and in the case of a direct information, the day the information is filed for speedy trial act purposes is the day the district court finds probable cause or the day the defendant waives the preliminary hearing. State v. Boslau, 258 Neb. 39, 601 N.W.2d 769 (1999).

Where a retrial is ordered, it is the trial for the specific criminal offenses originally charged and other offenses required by law to be joined therewith that must begin within 6 months of the retrial order. The 6-month period is computed by moving forward 6 months, backing up 1 day, and then adding any excludable periods. State v. Blackson, 256 Neb. 104, 588 N.W.2d 827 (1999).

The 6-month period in which the trial must begin commences to run from the date the information is filed and not from the time the complaint is filed. State v. Trammell, 240 Neb. 724, 484 N.W.2d 263 (1992).

Time between dismissal and refiling of a charge is not includable in calculating the six-month time period set forth in this section. State v. Batiste, 231 Neb. 481, 437 N.W.2d 125 (1989).

A delay may be justified for a good cause, such as a congested docket in the trial court, or scheduling difficulties on the part of the trial judge or the prosecutor. Where a defendant fails to appear for a scheduled trial and does not reappear until after the jury term, the period between the trial date and the next regular jury term may be excluded in determining whether the defendant has been denied a speedy trial. State v. Kriegler, 225 Neb. 486, 406 N.W.2d 137 (1987).

Judicial delay, absent a showing of good cause, does not suspend a defendant's right to a speedy trial. Where the court took 1 year 7 months 24 days to resolve a single motion to suppress, the delay suffered by the defendant was not the reasonable consequence of filing a motion and did not toll the speedy trial statute. State v. Wilcox, 224 Neb. 138, 395 N.W.2d 772 (1986).

The time from filing to final disposition of pretrial motions must be excluded in computing the last day permissible for trial. State v. Brown, 214 Neb. 665, 335 N.W.2d 542 (1983).

The six-month period within which an accused is to be brought to trial is computed by excluding the day of the filing of the information, and refers to a period of six calendar months, not 180 days. State v. Jones, 208 Neb. 641, 305 N.W.2d 355 (1981).

If a trial court relies upon section 29-1207(4)(f), R.R.S.1943, in excluding a period of delay from the six-month computation, a general finding of "good cause" will not suffice; there must be specific findings as to the good cause. State v. Kinstler, 207 Neb. 386, 299 N.W.2d 182 (1980); State v. Johnson, 201 Neb. 322, 268 N.W.2d 85 (1978).

The time from filing of pretrial motions to their final disposition is excluded in computing the time for trial. State v. Long, 206 Neb. 446, 293 N.W.2d 391 (1980).

This section requires that every person charged with a criminal offense be brought to trial within six months. In cases commenced and tried in the county court, the six-month period begins to run on the date the complaint is filed in that court. State v. Johnson, 201 Neb. 322, 268 N.W.2d 85 (1978).

In felony cases, the six-month period runs from the date the indictment is returned or information filed, not from date complaint is filed in county court. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).

Under time schedule of this case, defendant was not denied his constitutional or statutory right to a speedy trial. State v. Clouse, 195 Neb. 671, 240 N.W.2d 36 (1976).

A defendant's right to a speedy trial begins when he is indicted or informed against or arrested. State v. Spidell, 192 Neb. 42, 218 N.W.2d 431 (1974).

Where a felony offense is involved, the six-month period commences to run from the date the indictment is returned or the information filed. State v. Born, 190 Neb. 767, 212 N.W.2d 581 (1973).

The limitation for time of trial of criminal cases is six months from date indictment is returned or information filed. State v. Watkins, 190 Neb. 450, 209 N.W.2d 184 (1973).

Because the filing of a defendant's pro se plea in abatement tolled the statutory speedy trial clock, and the excludable period continued until the court ruled on the plea in abatement, when the defense counsel filed a subsequent plea in abatement, the clock was already stopped and such filing had no effect on the speedy trial calculation. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012).

Once defendant's pro se plea in abatement was filed by the clerk of the district court, the statutory speedy trial clock stopped until the trial court disposed of the pretrial motion, and it was irrelevant for speedy trial purposes whether defendant's plea in abatement was properly filed. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012).

Speedy trial statute excludes all time between the filing of a defendant's pretrial motions and their disposition, regardless of the promptness or reasonableness of the delay; the excludable period commences on the day immediately after the filing of a defendant's pretrial motion, and final disposition occurs on the date the motion is granted or denied. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012).

To calculate the time for statutory speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any excludable time to determine the last day the defendant can be tried. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012).

Under subdivision (4)(b) of this section, the period of delay resulting from a continuance granted at the request or with the consent of the defendant or his counsel shall be excluded from the calculation of the time for trial. State v. Mortensen, 19 Neb. App. 220, 809 N.W.2d 793 (2011).

Final disposition under subsection (4)(a) of this section occurs on the date the defendant's motion is granted or denied. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

In a speedy trial analysis under subsection (4)(a) of this section, the excludable period commences on the day immediately after the filing of a defendant's pretrial motion. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

To calculate the time for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any time excluded under subsection (4) of this section to determine the last day the defendant can be tried. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

When a nonlawyer makes a motion for continuance made on behalf of a defendant in a criminal case, such motion constitutes a nullity and cannot form the basis for an exclusion from the speedy trial calculation under subsection (4)(b) of this section. State v. Craven, 17 Neb. App. 127, 757 N.W.2d 132 (2008).

To calculate the time for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any time excluded under subsection (4) of this section to determine the last day the defendant can be tried. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

Where the period of delay sought by the State's motion fell under the period specifically enumerated in subsection (4)(c)(i) of this section, that was the applicable subsection for purposes of speedy trial analysis. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

Where the defendant appeared without the private counsel that he had earlier informed the court he intended to retain and the trial court appointed a public defender and suddenly announced that it was continuing the matter, the resulting delay was properly excluded under subsection (4)(f) of this section rather than (4)(b), because the record did not show that the postponement was granted at the defendant's request or with his consent. State v. Craig, 15 Neb. App. 836, 739 N.W.2d 206 (2007).

To calculate the time for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add in any time excluded under subsection (4) of this section to determine the last day the defendant can be tried. State v. Droz, 14 Neb. App. 32, 703 N.W.2d 637 (2005).

This section requires that every person indicted or informed against for any offense shall be brought to trial within 6 months, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Schmader, 13 Neb. App. 321, 691 N.W.2d 559 (2005).

Nebraska case law and the plain language of this section make it clear that the 6-month speedy trial period begins to run upon the filing of the information in district court. The time during which an underlying complaint is pending in county court before the defendant is bound over to district court is not counted. State v. Timmerman, 12 Neb. App. 934, 687 N.W.2d 24 (2004).

Where misdemeanor counts are filed with felony counts and it is clear that the State intends to try the misdemeanor and felony offenses together, the time that the misdemeanors and felonies were pending in county court is not tacked on for speedy trial purposes. State v. Timmerman, 12 Neb. App. 934, 687 N.W.2d 24 (2004).

The 6-month timeframe provided by this section is a useful standard for assessing whether the length of the delay under the Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 1282, 33 L. Ed. 2d 101 (1972), speedy trial test is unreasonable under the Constitutions, both state and federal. State v. Robinson, 12 Neb. App. 897, 687 N.W.2d 15 (2004).

For purposes of speedy trial calculation, the period of time which elapses between scheduled pretrial hearings for which a defendant fails to appear and bond review hearings for which the defendant does appear is excluded from the 6-month statutory speedy trial period. State v. Rhoads, 11 Neb. App. 731, 660 N.W.2d 181 (2003).

Speedy trial time is calculated by excluding the date the information was filed, counting forward 6 calendar months, backing up 1 day, and then adding the excludable time periods to that date. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

A defendant's successful motion in the district court to suppress evidence is not finally granted or determined, unless there is no appeal, until a judge of the Court of Appeals has decided the matter under section 29-116. The time from the defendant's filing of such a motion until final determination is excluded in the speedy trial calculation. State v. Hayes, 10 Neb. App. 833, 639 N.W.2d 418 (2002).

2. Trial not within six months

The delay caused by a continuance granted for the defendant is excluded from the 6-month period during which the defendant must be brought to trial, pursuant to subsection (4)(b) of this section. State v. Wells, 277 Neb. 476, 763 N.W.2d 380 (2009).

The burden of proof is upon the State to show that one or more of the excluded time periods under subsection (4) of this section are applicable when the defendant is not tried within 6 months. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

To obtain absolute discharge under section 29-1208, a defendant is not required to show prejudice sustained as the result of failure to bring the defendant to trial within 6 months in accordance with subsection (2) of this section. State v. Knudtson, 262 Neb. 917, 636 N.W.2d 379 (2001).

The State has the burden of proving that one or more of the excluded periods of time under subsection (4) of this section are applicable if defendant is not tried within 6 months of the filing of the information in a criminal action. State v. Groves, 238 Neb. 137, 469 N.W.2d 364 (1991); State v. Beck, 212 Neb. 701, 325 N.W.2d 148 (1982); State v. Bolton, 210 Neb. 694, 316 N.W.2d 619 (1982).

It may be reasonably argued that the exclusionary period set forth in section 29-1207(4), R.R.S.1943, would cover the period from a defendant's commitment as a sexual sociopath to the court's opinion in State v. Shaw, 202 Neb. 766, 277 N.W.2d 106 (1979) or the Legislature's enactment of sections 29-2911 to 29-2921, R.R.S.1943. However, since this defendant was not brought to trial within six months of either date, the issue of when to begin computing the time will not be decided here. State v. Kinstler, 207 Neb. 386, 299 N.W.2d 182 (1980).

If a defendant is not tried within six months of the commencement of a criminal action, the State has the burden of proving by a substantial preponderance of the evidence that one or more of the excluded periods of time under subsection (4) of this section, is applicable. State v. Johnson, 201 Neb. 322, 268 N.W.2d 85 (1978).

Where trial not commenced within six months of filing the information, upon motion for discharge, burden is on the state to prove one or more of the excluded periods is applicable, or defendant is entitled to an absolute discharge. State v. Hankins, 200 Neb. 69, 262 N.W.2d 197 (1978).

To support a continuance of trial for good cause beyond six months from filing of information, the court must make specific findings, based upon substantial preponderance of evidence, as to the cause or causes of such extension and the period of extension attributable to such cause or causes. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).

Where a defendant has not been brought to trial within six months and before trial or plea of guilty or nolo contendere he moves for his discharge, the state's burden is to prove by a substantial preponderance of the evidence that one or more of the excludable periods hereunder is applicable. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).

If defendant is not brought to trial before the running of the statutory speedy trial time period, as extended by excludable periods, he or she shall be entitled to his or her absolute discharge. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012).

Under subsection (1) of this section, every person indicted or informed against for any offense shall be brought to trial within 6 months, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Mortensen, 19 Neb. App. 220, 809 N.W.2d 793 (2011).

The State has the burden of proving that one or more of the excluded periods of time under subsection (4) of this section are applicable if the defendant is not tried within 6 months of the filing of the information in a criminal action. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

The burden of proof is upon the State to show that one or more of the excluded time periods under subsection (4) of this section is applicable when the defendant is not tried within 6 months. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

This section requires discharge of a defendant whose case has not been tried within 6 months after the filing of the information, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

The burden of proof is upon the State that one or more of the excluded time periods under this section are applicable when the defendant is not tried within 6 months. State v. Droz, 14 Neb. App. 32, 703 N.W.2d 637 (2005).

The burden of proof is upon the State that one or more of the excluded time periods under subsection (4) of this section are applicable when the defendant is not tried within 6 months. State v. Schmader, 13 Neb. App. 321, 691 N.W.2d 559 (2005).

Pursuant to subsection (4) of this section, the State has the burden of proving that one or more of the excluded periods of time under this section are applicable if the defendant is not tried within 6 months of the filing of the information in a criminal action. State v. Washington, 11 Neb. App. 598, 658 N.W.2d 302 (2003).

3. Miscellaneous

A juvenile court judge must make specific findings on the record regarding any excludable time periods as defined in this section before making the ultimate determination as to whether discharge would be in the best interests of a child. In re Interest of Shaquille H., 285 Neb. 512, 827 N.W.2d 501 (2013).

Evidence of a crowded docket alone is insufficient to support a finding of good cause for exclusion of time periods under this section. In re Interest of Shaquille H., 285 Neb. 512, 827 N.W.2d 501 (2013).

When ruling on a motion for absolute discharge, specific findings of all excludable periods of subdivisions (4)(a) to (f) of this section are required. In re Interest of Shaquille H., 285 Neb. 512, 827 N.W.2d 501 (2013).

A "proceeding" within the meaning of subsection (4)(a) of this section is an application to a court of justice, however made, for aid in the enforcement of rights, for relief, for redress of injuries, for damages, or for any remedial object. State v. Tamayo, 280 Neb. 836, 791 N.W.2d 152 (2010).

An "examination and hearing on competency" within the meaning of subsection (4)(a) of this section is the well-defined statutory procedure for determining competency to stand trial established by section 29-1823. State v. Tamayo, 280 Neb. 836, 791 N.W.2d 152 (2010).

"Misdemeanor offense involving intimate partners," within the meaning of subsection (2) of this section, does not encompass any and all misdemeanors in which intimate partners may be engaged. Rather, the exception applies only to those misdemeanor offenses in which the involvement of an "intimate partner" is an element of the offense. State v. Lebeau, 280 Neb. 238, 784 N.W.2d 921 (2010).

An interlocutory appeal taken by the defendant is a period of delay resulting from other proceedings concerning the defendant within the meaning of subsection (4)(a) of this section. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

Effective March 9, 2009, when ruling on a motion for absolute discharge pursuant to section 29-1208, the trial court shall make specific findings of each period of delay excludable under subsections (4)(a) to (e) of this section, in addition to the findings under subsection (4)(f) of this section. Such findings shall include the date and nature of the proceedings, circumstances, or rulings which initiated and concluded each excludable period; the number of days composing each excludable period; and the number of days remaining in which the defendant may be brought to trial after taking into consideration all excludable periods. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

It is presumed that a delay in hearing defense pretrial motions is attributable to the defendant unless the record affirmatively indicates otherwise. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

Subsection (4)(a) of this section excludes all time between the time of the filing of a defendant's pretrial motions and their final disposition, regardless of the promptness or reasonableness of the delay. The excludable period commences on the day immediately after the filing of a defendant's pretrial motion. Final disposition under subsection (4)(a) of this section occurs on the date the motion is granted or denied. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

In determining whether a period of delay is attributable to defense counsel's motion to continue, an appellate court need not inquire as to what extent there was "good cause" for the delay. State v. Sims, 272 Neb. 811, 725 N.W.2d 175 (2006).

A court may not apply Nebraska's 6-month speedy trial statute under this section to determine whether a prisoner is timely brought to trial under article III(a) of the Agreement on Detainers. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

When a defendant has commenced a period of delay due to his or her absence or unavailability, the period of time from the defendant's later availability to the next reasonably available trial date is excludable under subsection (4)(d) of this section. State v. Petty, 269 Neb. 205, 691 N.W.2d 101 (2005).

There is no meaningful distinction between the phrases "period of time" and "period of delay." State v. Feldhacker, 267 Neb. 145, 672 N.W.2d 627 (2004).

Subsection (3) of this section does not apply to a defendant who has not yet been brought to trial. State v. Baker, 264 Neb. 867, 652 N.W.2d 612 (2002).

Where further proceedings are to be had following an interlocutory appeal, for speedy trial purposes, the period of time excludable due to the appeal concludes when the district court first reacquires jurisdiction over the case by taking action on the mandate of the appellate court. State v. Baker, 264 Neb. 867, 652 N.W.2d 612 (2002).

Pursuant to subsection (4)(f) of this section, good cause is not shown simply because there has been no proof that the State acted in bad faith or because the substantive issue raised by the appeal has not previously been decided. State v. Recek, 263 Neb. 644, 641 N.W.2d 391 (2002).

Pursuant to subsection (1) of this section, the constitutional right to a speedy trial is guaranteed by U.S. Const. amend. VI and Neb. Const. art. I, section 11; the constitutional right to a speedy trial and the statutory implementation of that right exist independently of each other. State v. Karch, 263 Neb. 230, 639 N.W.2d 118 (2002).

Once the operation of Nebraska's speedy trial statutes have been triggered by the filing of an indictment or information, the statutory right of a defendant under the control of prosecuting authorities who knowingly extradite him or her to another state or to federal authorities is governed by this section, not the Agreement on Detainers. State v. Steele, 261 Neb. 541, 624 N.W.2d 1 (2001).

For purposes of this section, the date of the mandate on remand is the date on which the district court first takes action pursuant to the mandate. State v. White, 257 Neb. 943, 601 N.W.2d 731 (1999).

Where further proceedings are to be had following an interlocutory appeal, for speedy trial purposes, the period of time excludable due to the appeal concludes when the district court first reacquires jurisdiction over the case by taking action on the mandate of the appellate court. An interlocutory appeal taken by the defendant is a period of delay resulting from other proceedings concerning the defendant within the meaning of subsection (4)(a) of this section. State v. Ward, 257 Neb. 377, 597 N.W.2d 614 (1999).

For purposes of subsection (3) of this section, the date of the "mandate on remand" is the date on which the district court first takes action pursuant to the mandate. State v. Kinser, 256 Neb. 56, 588 N.W.2d 794 (1999).

The period of time from the trial court's ruling on a motion for depositions until the depositions are concluded is not excludable under subsection (4)(a) of this section. However, such a period may or may not be excluded under subsection (4)(f) of this section, the inquiry turning upon whether there is good cause for the delay. Pursuant to subsection (4)(a) of this section, a proceeding is an application to a court of justice, however made, for aid in the enforcement of rights, for relief, for redress of injuries, for damages, or for any remedial object. State v. Murphy, 255 Neb. 797, 587 N.W.2d 384 (1998).

A ruling on a motion for absolute discharge based upon an accused criminal's nonfrivolous claim that his or her statutory speedy trial rights were violated is final and appealable. For the purpose of determining whether an accused's speedy trial rights under this section have been violated, successive informations charging the same offenses are not to be considered separately. Where a retrial is ordered, it is the trial for the specific criminal offenses originally charged and other offenses required by law to be joined therewith that must begin within 6 months of the retrial order, not a trial on a specific information. State v. Gibbs, 253 Neb. 241, 570 N.W.2d 326 (1997).

Pursuant to subsection (4)(a) of this section, it will be presumed that a delay in hearing defense pretrial motions is attributable to the defendant unless the record affirmatively indicates otherwise. State v. Turner, 252 Neb. 620, 564 N.W.2d 231 (1997).

An excludable period under subsection (4)(d) of this section does not commence when a defendant fails to appear at a hearing of which he or she has no notice. The period of time during which a warrant is pending is not excludable when the warrant is issued after defendant's failure to appear at a hearing of which he had no notice, unless the State shows that diligent efforts to obtain defendant's presence have been tried and failed. State v. Richter, 240 Neb. 223, 481 N.W.2d 200 (1992).

When the State dismissed a criminal charge contained in an information against defendant and subsequently files an information against defendant which alleges (1) the same offense charged in the previously dismissed information, (2) an offense committed simultaneously with a lesser-included offense charged in the information previously dismissed, or (3) commission of a crime that is a lesser-included offense of the crime charged in the dismissed information, time which elapses during the pendency of the informations shall be charged against the State in determining the last day for commencement of a defendant's trial pursuant to the Nebraska speedy trial act. State v. Sumstine, 239 Neb. 707, 478 N.W.2d 240 (1991).

An excludable time period under subsection (4)(a) of this section commences on the day immediately after the filing of a defendant's pretrial motion. To avoid a defendant's absolute discharge from an offense charged, as dictated by section 29-1208, the State, by a preponderance of evidence, must prove existence of a time period to be excluded under subsection (4) of this section. State v. Oldfield, 236 Neb. 433, 461 N.W.2d 554 (1990).

Pursuant to subsection (4)(a) of this section, a defendant must accept reasonable delay as a consequence of the defendant's pretrial motions. State v. Oldfield, 236 Neb. 433, 461 N.W.2d 554 (1990).

When a defendant has commenced a period of delay due to his or her absence or unavailability, the period of time from the defendant's later availability to the next reasonably available trial date is excludable under this section. State v. Letscher, 234 Neb. 858, 452 N.W.2d 767 (1990).

The constitutional right to a speedy trial and the statutory implementation of that right under this section exist independently of each other. Determining whether a defendant's constitutional right to a speedy trial has been violated requires a balancing test in which courts must approach each case on an ad hoc basis. This balancing test involves four factors: length of delay, the reason for the delay, the defendant's assertion of the right, and prejudice to the defendant. None of these four factors standing alone is a necessary or sufficient condition to the finding of a deprivation of the right of speedy trial. Rather, the factors are related and must be considered together with such other circumstances as may be relevant. State v. Andersen, 232 Neb. 187, 440 N.W.2d 203 (1989).

The constitutional right to a speedy trial and the statutory implementation of that right under this section exist independently of each other. State v. Sardeson, 231 Neb. 586, 437 N.W.2d 473 (1989).

The speedy trial act also applies to prosecutions on complaint. State v. Vrtiska, 227 Neb. 600, 418 N.W.2d 758 (1988).

The purpose of Nebraska's speedy trial act, sometimes called the "6-month rule," is protection of an accused from a criminal charge pending for an undue length of time. State v. Lafler, 225 Neb. 362, 405 N.W.2d 576 (1987).

Length of delay, the reason for the delay, the defendant's assertion of the right to speedy trial, and prejudice to the defendant are factors to consider in the balancing process which weighs the conduct of both the State and the defendant. These factors did not need to be considered where a delay of 17 weeks from the return of a mandate to a trial did not constitute an unreasonable delay. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

In computing the time for trial the period of delay resulting from a continuance granted at the request of the defendant or his counsel is excluded. State v. Jameson, 224 Neb. 38, 395 N.W.2d 744 (1986).

It is the state's burden to prove by a preponderance of the evidence that there has been compliance with this section. State v. Bennett, 219 Neb. 601, 365 N.W.2d 423 (1985).

A plea agreement, which by its very terms delays the time for a defendant to plead, tolls the speedy trial statute. State v. McNitt, 216 Neb. 837, 346 N.W.2d 259 (1984).

Time utilized in disposing of pretrial motion filed by defendant is excluded by statute. State v. Classen, 216 Neb. 323, 343 N.W.2d 749 (1984).

Generally, an accused cannot take advantage of a delay in being brought to trial where his action or inaction was responsible for the delay. State v. Searles, 214 Neb. 849, 336 N.W.2d 571 (1983).

The reasonable time used to obtain a deposition requested by a defendant in preparation for trial is excluded in computing the last day permissible for commencement of trial. State v. Fatica, 214 Neb. 776, 336 N.W.2d 101 (1983).

Unreasonable delays occurring prior to the filing of an information will be considered in determining whether a defendant has been denied a speedy trial. State v. Gingrich, 211 Neb. 786, 320 N.W.2d 445 (1982).

Trial is to be held within six months after filing of information, but time from filing to final disposition of pretrial motions, or delay caused by defendant's absence, is excluded. State v. Stewart, 195 Neb. 90, 236 N.W.2d 834 (1975).

In computation of the six months within which accused must be brought to trial, periods of delay because of motions for change of venue and for continuance granted at the request, or with the consent, of defense counsel are excluded. State v. Ogden, 191 Neb. 7, 213 N.W.2d 349 (1973).

Although statutory requirements for speedy trial refer only to indictments and informations, the references held to include complaints. State v. Stevens, 189 Neb. 487, 203 N.W.2d 499 (1973).

As a general rule, a trial court's determination as to whether charges should be dismissed on statutory speedy trial grounds is a factual question which will be affirmed on appeal unless clearly erroneous. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012).

Under subsection (4) of this section, it is presumed that a delay in hearing defense pretrial motions is attributable to the defendant unless the record affirmatively indicates otherwise. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

A plea agreement not entered into on the record before any court or tribunal, but, rather, made during private negotiations between the parties, is not a "proceeding" within the meaning of subsection (4)(a) of this section. State v. Vasquez, 16 Neb. App. 406, 744 N.W.2d 500 (2008).

This section requires that every person indicted or informed against for any offense shall be brought to trial within 6 months, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Droz, 14 Neb. App. 32, 703 N.W.2d 637 (2005).

Although the constitutional right to a speedy trial and the statutory implementation of that right exist independently of each other, this section provides a useful standard for assessing whether the length of the delay is unreasonable under the U.S. and Nebraska Constitutions. State v. Schmader, 13 Neb. App. 321, 691 N.W.2d 559 (2005).

Because a transcript of a previous court proceeding is something to which a defendant would normally be entitled as a matter of right and because a praecipe is simply a directive to the court reporter to prepare such official transcript, the time period while the reporter prepares the transcript is simply trial preparation and does not automatically become a period of delay under this section. State v. Feldhacker, 11 Neb. App. 872, 663 N.W.2d 143 (2003).

It is a misapplication of the "good cause" provision of the speedy trial statute to exclude a defendant's trial preparation time, such as securing a transcript of a previous hearing, which is not specifically within this section, when the State has not proved both a period of delay and good cause for it. State v. Feldhacker, 11 Neb. App. 872, 663 N.W.2d 143 (2003).

Pursuant to subsection (4) of this section, it is the State's burden to establish that facts showing good cause under the speedy trial statute exist to delay a defendant's trial beyond the 6-month time period. State v. Rhoads, 11 Neb. App. 731, 660 N.W.2d 181 (2003).

Statements made by a judge cannot be used to show good cause under subsection (4)(f) of this section. State v. Roundtree, 11 Neb. App. 628, 658 N.W.2d 308 (2003).

Under subsection (4) of this section, the court may grant a prosecutor's oral motion for continuance upon oral statements of the prosecutor where the defense does not object to the procedure and where facts as stated by the prosecutor would be sufficient had they been sworn. State v. Roundtree, 11 Neb. App. 628, 658 N.W.2d 308 (2003).

An inmate request form which is not an application to a court of justice for relief is not a proceeding under this section. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

The excludable period under this section commences on the day immediately after the filing of a defendant's pretrial motion. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

The purpose of the speedy trial act, sometimes called the "6-month rule," is protection of an accused from a criminal charge pending for an undue length of time. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

There is no reasonableness inquiry required with regard to excludable periods that properly fall under this section because such periods are automatically excluded in computing the time for trial. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

Where an information was filed directly in district court, the 6-month time period did not commence until a preliminary hearing was held and the defendant was bound over for trial. State v. Boslau, 8 Neb. App. 275, 593 N.W.2d 747 (1999).

Where a defendant moves for discharge on denial of speedy trial grounds and the record affirmatively shows that 6 months has not elapsed between the filing of the information and the defendant's motion, the burden to show a denial of the right to a speedy trial is then placed on the defendant. State v. Bassette, 6 Neb. App. 192, 571 N.W.2d 133 (1997).

Subsection (4)(b) clearly excludes from the 6-month time limit periods of delay resulting from continuances granted at the request of defendant's counsel. State v. Stubbs, 5 Neb. App. 38, 555 N.W.2d 55 (1996).

4. Waiver

For purposes of waiving the statutory 6-month speedy trial period, a defendant's motion for indefinite continuance in an ongoing prosecution under the same case number applies not only to those charges that were pending at the time the motion was made, but also to any charges later added by amendment. State v. Hettle, 288 Neb. 288, 848 N.W.2d 582 (2014).

A motion to discharge filed before subdivision (4)(b) of this section became operative cannot waive the statutory right to a speedy trial in the manner established by State v. Mortensen, 287 Neb. 158, 841 N.W.2d 393 (2014). State v. Vela-Montes, 287 Neb. 679, 844 N.W.2d 286 (2014).

A defendant's motion to discharge based on statutory speedy trial grounds will be deemed to be a waiver of that right under subdivision (4)(b) of this section where (1) the filing of such motion results in the continuance of a timely trial to a date outside the statutory 6-month period, as calculated on the date the motion to discharge was filed, (2) discharge is denied, and (3) that denial is affirmed on appeal. State v. Mortensen, 287 Neb. 158, 841 N.W.2d 393 (2014).

For purposes of the waiver provided in subdivision (4)(b) of this section, a motion to discharge is a request for a continuance. State v. Mortensen, 287 Neb. 158, 841 N.W.2d 393 (2014).

Subdivision (4)(b) of this section, as amended, provides for a permanent waiver of the statutory right to a speedy trial. State v. Mortensen, 287 Neb. 158, 841 N.W.2d 393 (2014).

Where an appellate court determines that a defendant waived his or her statutory right to a speedy trial, the court is not required to calculate the days remaining to bring him or her to trial under this section. State v. Mortensen, 287 Neb. 158, 841 N.W.2d 393 (2014).

The statutory right to a speedy trial is not a personal right that can be waived only by a defendant. Defense counsel's request for a continuance in order to prepare for trial waives a defendant's statutory right to a speedy trial despite the defendant's objections to the continuance. State v. McHenry, 268 Neb. 219, 682 N.W.2d 212 (2004).

This section does not address waivers of the right to a speedy trial, nor does it suggest that a waiver cannot be limited in time. This section does not provide that by requesting a continuance, a defendant has completely waived the right to a speedy trial. Rather, it provides that the delay caused by a continuance granted for the defendant is excluded from the 6-month period and counted against the defendant. State v. Knudtson, 262 Neb. 917, 636 N.W.2d 379 (2001).

A defendant may waive his right to a speedy trial under this section so long as he is properly advised of his right to a speedy trial and the waiver is entered voluntarily, knowingly, and intelligently. A defendant may terminate his waiver of a speedy trial by filing a written request for trial with the clerk of the court in which the defendant is to be tried. From the date the defendant files his written request for trial, the six-month period for the state to bring a defendant to trial provided in this section shall begin anew. State v. Andersen, 232 Neb. 187, 440 N.W.2d 203 (1989).

Where a defendant has waived his right to a speedy trial and thereafter withdraws that waiver and renews his request for a speedy trial, the time between the initial waiver and the later request to withdraw must be excluded from the computation of the six-month period. State v. Williams, 211 Neb. 650, 319 N.W.2d 748 (1982).

The failure of the accused to object to the setting of a trial date more than six months after charges were filed did not constitute a waiver of his rights under this section. State v. Kinstler, 207 Neb. 386, 299 N.W.2d 182 (1980).

It was not the duty of the trial court to suggest to the defendant or his counsel that he file a motion for discharge. State v. Hert, 192 Neb. 751, 224 N.W.2d 188 (1974).

Once a defendant has unconditionally waived his or her right to a speedy trial, it is his or her burden to show by a preponderance of the evidence that the waiver was conditional or was otherwise invalid. State v. Herngren, 8 Neb. App. 207, 590 N.W.2d 871 (1999).



29-1208 Discharge from offense charged; when.

If a defendant is not brought to trial before the running of the time for trial as provided for in section 29-1207, as extended by excluded periods, he or she shall be entitled to his or her absolute discharge from the offense charged and for any other offense required by law to be joined with that offense.

1. Discharge

2. Miscellaneous

1. Discharge

Effective March 9, 2009, when ruling on a motion for absolute discharge pursuant to this section, the trial court shall make specific findings of each period of delay excludable under section 29-1207(4)(a) to (e), in addition to the findings under section 29-1207(4)(f). Such findings shall include the date and nature of the proceedings, circumstances, or rulings which initiated and concluded each excludable period; the number of days composing each excludable period; and the number of days remaining in which the defendant may be brought to trial after taking into consideration all excludable periods. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

To obtain absolute discharge under this section, a defendant is not required to show prejudice sustained as the result of failure to bring the defendant to trial within 6 months in accordance with subsection (2) of section 29-1207. State v. Knudtson, 262 Neb. 917, 636 N.W.2d 379 (2001).

To avoid a defendant's absolute discharge from an offense charged, as dictated by this section, the State must prove by a preponderance of the evidence the existence of a period of time which is authorized by subsection (4) of section 29-1207 to be excluded in computing the time for commencement of the defendant's trial. State v. French, 262 Neb. 664, 633 N.W.2d 908 (2001).

Where a motion to discharge on speedy trial grounds is submitted to a trial court, that motion is inferentially denied where the trial court proceeds to trial without expressly ruling on the motion. State v. Ward, 257 Neb. 377, 597 N.W.2d 614 (1999).

Resolution of a nonfrivolous motion to discharge pursuant to this section is a ruling affecting a substantial right made in a special proceeding and is therefore final and appealable. State v. Kinser, 256 Neb. 56, 588 N.W.2d 794 (1999).

Per this section, a motion to discharge for lack of a speedy trial is a final, appealable order pursuant to section 25-1912(1). State v. Jacques, 253 Neb. 247, 570 N.W.2d 331 (1997).

The primary burden to bring the accused person to trial within the time provided by law is upon the State, and failure to do so entitles defendant to an absolute discharge. State v. Richter, 240 Neb. 223, 481 N.W.2d 200 (1992).

To avoid a defendant's absolute discharge from an offense charged, as dictated by this section, the State, by a preponderance of evidence, must prove existence of a time period to be excluded under section 29-1207(4). State v. Oldfield, 236 Neb. 433, 461 N.W.2d 554 (1990).

To avoid a defendant's absolute discharge from an offense charged, the State, by a preponderance of evidence, must prove existence of a period of time which is authorized by section 29-1207(4) to be excluded in computing the time for commencement of the defendant's trial. State v. Lafler, 225 Neb. 362, 405 N.W.2d 576 (1987).

The primary burden is upon the state to bring the accused person to trial within the time provided by law, and if he is not brought to trial within that time, he is entitled to an absolute discharge from the offense alleged in the absence of an express waiver or waiver as provided by statute. State v. Beck, 212 Neb. 701, 325 N.W.2d 148 (1982).

Where trial not commenced within six months of filing the information, upon motion for discharge, burden is on the state to prove one or more of the excluded periods is applicable, or defendant is entitled to an absolute discharge. State v. Hankins, 200 Neb. 69, 262 N.W.2d 197 (1978).

The primary burden is upon the state to bring accused to trial within time provided by law and if it does not he is entitled to discharge in absence of express waiver or waiver as provided by statute. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).

If a defendant is not brought to trial before the running of the statutory speedy trial time period, as extended by excludable periods, he or she shall be entitled to his or her absolute discharge. State v. Henshaw, 19 Neb. App. 663, 812 N.W.2d 913 (2012); State v. Mortensen, 19 Neb. App. 220, 809 N.W.2d 793 (2011).

The denial of a motion to discharge is an appealable order from which an appeal must be taken within 30 days. State v. Erb, 6 Neb. App. 672, 576 N.W.2d 839 (1998).

2. Miscellaneous

Failure of defendant to move for discharge prior to trial or entry of a plea of guilty or nolo contendere is a waiver of right to speedy trial. State v. Hert, 192 Neb. 751, 224 N.W.2d 188 (1974).

Absolute preference to trial of criminal cases is not required. State v. Watkins, 190 Neb. 450, 209 N.W.2d 184 (1973).

Although statutory requirements for speedy trial refer only to indictments and informations, the references held to include complaints. State v. Stevens, 189 Neb. 487, 203 N.W.2d 499 (1973).

Two counts of an amended information, which were the same as counts found in the original information, were required to be dismissed under this section, but a new count was not affected, because 6 months had not passed since that charge had been filed. State v. Thompson, 10 Neb. App. 69, 624 N.W.2d 657 (2001).



29-1209 Failure of defendant to move for discharge prior to trial or entry of plea; effect.

Failure of the defendant to move for discharge prior to trial or entry of a plea of guilty or nolo contendere shall constitute a waiver of the right to speedy trial.

A defendant waives any objection on the basis of a violation of the right to a speedy trial when he or she does not file a motion to discharge before trial begins. State v. Dockery, 273 Neb. 330, 729 N.W.2d 320 (2007).

It is incumbent upon defendant and his counsel to file a timely motion for discharge in order to avoid the waiver provided for by this section. State v. Kearns, 245 Neb. 728, 514 N.W.2d 844 (1994).

As long as a defendant was properly advised of his rights, by either counsel or the court, by knowingly, intelligently, and voluntarily pleading guilty, the defendant waives his statutory right to a speedy trial. State v. McNitt, 216 Neb. 837, 346 N.W.2d 259 (1984).

It was not the duty of the trial court to suggest to the defendant or his counsel that he file a motion for discharge. State v. Hert, 192 Neb. 751, 224 N.W.2d 188 (1974).



29-1301 Venue; change; when allowed.

All criminal cases shall be tried in the county where the offense was committed, except as otherwise provided in section 25-412.03 or sections 29-1301.01 to 29-1301.03, or unless it shall appear to the court by affidavits that a fair and impartial trial cannot be had therein. In such case the court, upon motion of the defendant, shall transfer the proceeding to any other district or county in the state as determined by the court.

1. Venue of offense

2. Change of venue

3. Miscellaneous

1. Venue of offense

A criminal defendant has a right to be tried in the county in which the criminal offense is alleged to have been committed. In re Interest of Leo L. II, 258 Neb. 877, 606 N.W.2d 783 (2000).

The right to be tried in the county in which the criminal offense is alleged to have been committed is secured by statute rather than by the federal or state constitution. When a criminal defendant does not object at trial to holding the trial in a county other than the county in which the criminal offense is alleged to have been committed, the defendant waives his or her objection to the statutorily designated trial provision in this section. State v. Meers, 257 Neb. 398, 598 N.W.2d 435 (1999).

Venue may be proven like any fact, by testimony or by conclusion reached as the only logical inference under the facts. State v. Liberator, 197 Neb. 857, 251 N.W.2d 709 (1977).

Where defendant resisted officer in execution of his office on county line road, prosecution could be in either of the counties divided by the road. State v. Lindsey, 193 Neb. 442, 227 N.W.2d 599 (1975).

Trial of offense of failing to support child was properly held in county where child resided. State ex rel. Brito v. Warrick, 176 Neb. 211, 125 N.W.2d 545 (1964).

Criminal cases must be tried in county where crime was committed, or in county to which change of venue is taken. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

Venue of an offense may be proven like any other fact. Gates v. State, 160 Neb. 722, 71 N.W.2d 460 (1955).

Where defendant had entered a plea of guilty, he could not on error proceedings retry issue of fact as to venue of offense. Clark v. State, 150 Neb. 494, 34 N.W.2d 877 (1948).

Where an offense consists of a series of acts, prosecution may be had in any county where any one of the acts took place. Yost v. State, 149 Neb. 584, 31 N.W.2d 538 (1948).

Where a person in one county procures the commission of a crime in another through the agency of an innocent person, he is subject to prosecution in the county where the acts were done by the agent. Robeen v. State, 144 Neb. 910, 15 N.W.2d 69 (1944).

Conviction was sustained as not violative of this section. Forney v. State, 123 Neb. 179, 242 N.W. 441 (1932).

County in which matrimonial domicile of husband and wife is located fixes venue in action for abandonment. Preston v. State, 106 Neb. 848, 184 N.W. 925 (1921).

2. Change of venue

A change of venue is mandated when a defendant cannot receive a fair and impartial trial in the county where the offense was committed. State v. Edwards, 284 Neb. 382, 821 N.W.2d 680 (2012).

An appellate court evaluates a court’s change of venue ruling under eight factors unless the defendant claims that the pretrial publicity was so pervasive and prejudicial that the appellate court should presume the unconstitutional partiality of the prospective jurors. State v. Edwards, 284 Neb. 382, 821 N.W.2d 680 (2012).

The Nebraska Supreme Court has recognized two circumstances when the prospective jurors’ claims of impartiality can be presumptively unreliable: (1) pervasive pretrial publicity that is sufficiently inflammatory can create a presumption of prejudice in a community and require a change of venue to a location untainted by the publicity, and (2) if most of the prospective jurors admit to a disqualifying prejudice, the reliability of the others’ claims of impartiality is called into question. State v. Edwards, 284 Neb. 382, 821 N.W.2d 680 (2012).

A court must evaluate several factors in determining whether a defendant has met the burden of showing that pretrial publicity has made it impossible to secure a fair trial and impartial jury. These factors include (1) the nature of the publicity, (2) the degree to which the publicity has circulated throughout the community, (3) the degree to which the venue could be changed, (4) the length of time between the dissemination of the publicity complained of and the date of the trial, (5) the care exercised and ease encountered in the selection of the jury, (6) the number of challenges exercised during voir dire, (7) the severity of the offenses charged, and (8) the size of the area from which the venire was drawn. State v. Rodriguez, 272 Neb. 930, 726 N.W.2d 157 (2007).

Pretrial publicity regarding a retrial after a conviction may in some cases present more difficult venue issues than those of an initial trial, but a determination of whether a change in venue is necessary remains within the discretion of the trial court. State v. McHenry, 250 Neb. 614, 550 N.W.2d 364 (1996).

Trial court does not abuse its discretion in denying defendant's motion for change of venue when there is no evidence that jury could not be fair and impartial after viewing news reports which reference a polygraph examination. State v. McHenry, 247 Neb. 167, 525 N.W.2d 620 (1995).

A party seeking change of venue must show that publicity has made it impossible to secure a fair and impartial jury. The factors to be evaluated in determining whether a change of venue is required due to pretrial publicity include the nature of the publicity, the degree to which the publicity has circulated throughout the community, the degree to which the publicity circulated in areas to which venue could be changed, the length of time between the dissemination of the publicity complained of and the date of trial, the care exercised and ease encountered in the selection of the jury, the number of challenges exercised during voir dire, the severity of the offenses charged, and the size of the area from which the venire was drawn. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

The factors to be considered in determining whether this section authorizes a change in venue due to pretrial publicity include the nature of the publicity, the degree to which the publicity has circulated in the areas to which venue could be changed, the length of time between the dissemination of the publicity complained of and the date of trial, the care exercised and ease encountered in selection of the jury, the number of challenges exercised during voir dire, the severity of the offenses charged, and the size of the area from which the venire is drawn. A trial court's ruling on a motion for a change of venue under this section will not be disturbed on appeal absent an abuse of discretion. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

The factors to be evaluated in determining whether a change of venue is required due to pretrial publicity include the nature of the publicity, the degree to which the publicity has circulated throughout the community, the degree to which the publicity has circulated in areas to which venue could be changed, the length of time between the dissemination of the publicity complained of and the date of trial, the care exercised and ease encountered in the selection of the jury, the number of challenges exercised during voir dire, the severity of the offenses charged, and the size of the area from which the venire is drawn. State v. Jacobs, 226 Neb. 184, 410 N.W.2d 468 (1987).

Showing made was insufficient to require change of venue. Onstott v. State, 156 Neb. 55, 54 N.W.2d 380 (1952); Medley v. State, 156 Neb. 25, 54 N.W.2d 233 (1952).

Motion for change of venue was properly denied in first degree murder case. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Application for change of venue is addressed to sound discretion of trial court; ruling will not be disturbed unless abuse of discretion is shown. Simmons v. State, 111 Neb. 644, 197 N.W. 398 (1924); Clarence v. State, 89 Neb. 762, 132 N.W. 395 (1911); Sweet v. State, 75 Neb. 263, 106 N.W. 31 (1905); Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing 68 Neb. 181, 104 N.W. 154 (1905).

Change of venue on application of accused is waiver of his right to trial in county where crime is charged. Kennison v. State, 83 Neb. 391, 119 N.W. 768 (1909).

Ruling of district court upon motion supported by affidavits will not be disturbed unless clearly without support of sufficient evidence. Lindsay v. State, 46 Neb. 177, 64 N.W. 716 (1895).

Change can only be granted by court of county where offense was committed. Gandy v. State, 27 Neb. 707, 43 N.W. 747, 44 N.W. 108 (1889).

Party seeking change of venue must show by best evidence that can be obtained bias and prejudice against him. Simmerman v. State, 16 Neb. 615, 21 N.W. 387 (1884).

On showing made, change of venue should have been granted. Richmond v. State, 16 Neb. 388, 20 N.W. 282 (1884).

Motion for change to particular county is bad, and may be overruled. Olive v. State, 11 Neb. 1, 7 N.W. 444 (1880).

Requirements of this section have no application to receiving plea of guilty and imposing sentence in chambers. Canada v. Jones, 170 F.2d 606 (8th Cir. 1948).

3. Miscellaneous

The State has the burden to prove proper venue beyond a reasonable doubt in the absence of defendant's waiver. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Voir dire examination provides the best opportunity to determine whether venue should be changed. Mere jury exposure to news accounts of a crime does not presumptively deprive a criminal defendant of due process; rather, to warrant a change of venue, a defendant must show the existence of pervasive misleading pretrial publicity. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Voir dire examination is the better, more probative forum for ascertaining the existence of community and individual prejudice or hostility toward the accused than is a public opinion poll. State v. Bradley, 236 Neb. 371, 461 N.W.2d 524 (1990).

A defendant may waive the issue of statutorily designated venue by requesting a change of venue in accordance with this section, but does not waive the venue issue by failing to raise venue before or during trial. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

A motion to change venue under this provision is addressed to the discretion of the trial judge, whose ruling will not be disturbed absent an abuse thereof. An abuse occurs where a defendant establishes that local conditions and pretrial publicity make it impossible to secure a fair trial. State v. Jacobs, 226 Neb. 184, 410 N.W.2d 468 (1987).

Under facts in this case it was not error to deny motions grounded on pretrial publicity for change of venue and continuance, sequestration of jury during voir dire and trial, and for admission of a photograph which merely illustrated testimony received without objection. State v. Ell, 196 Neb. 800, 246 N.W.2d 594 (1976).

Section considered in reviewing order restricting publication of certain information before trial of murder case. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

Appeal by a county in criminal case from order allowing attorney's fees is not authorized as the district court merely determines the reasonable charges for which claim may be filed with the county board. State v. Berry, 192 Neb. 826, 224 N.W.2d 767 (1975).

Where state and local purposes are commingled, the crucial issue turns upon a determination of whether the controlling purposes are state or local. Counties may be required to pay attorney's fees for one appointed to defend an indigent defendant. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).



29-1301.01 Venue; crime committed in different counties.

If any person shall commit an offense against the person of another, such accused person may be tried in the county in which the offense is committed, or in any county into or out of which the person upon whom the offense was committed may, in the prosecution of the offense, have been brought, or in which an act is done by the accused in instigating, procuring, promoting, or aiding in the commission of the offense, or in aiding, abetting, or procuring another to commit such offense.

Although another county was the situs of the felonious sexual assault and where victim's clothing was found, venue was proper where sufficient circumstantial evidence existed from which a fact finder could reasonably conclude that the victim was originally abducted in county where trial was held. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

A motion for change of venue filed pursuant to this statute is addressed to the sound discretion of the trial court, whose ruling will not be disturbed on appeal absent a clear abuse of that discretion. State v. Kern, 224 Neb. 177, 397 N.W.2d 23 (1986).

Where defendant resisted officer in execution of his office on county line road, prosecution could be in either of the counties divided by the road. State v. Lindsey, 193 Neb. 442, 227 N.W.2d 599 (1975).

This section permits trial either in county where offense was committed or in any county into or out of which the person upon whom the offense was committed may, in the prosecution of the offense, have been brought, or in which an act is done by accused in instigating, procuring, promoting, or aiding in the commission of the offense. State v. Garza, 191 Neb. 118, 214 N.W.2d 30 (1974).

District court for Douglas County had jurisdiction of rape case where prisoner allegedly committed acts in county in furtherance of offense and prosecutrix was brought back into county after alleged rape. Garza v. Wolff, 528 F.2d 208 (8th Cir. 1975).



29-1301.02 Venue; crime committed on moving means of transportation.

When an offense is committed in this state, on board a vessel navigating a river, bay, slough, lake, or canal, or lying therein, in the prosecution of its voyage, or on a railroad train, or car, motor vehicle, common carrier transporting passengers, or on an aircraft prosecuting its trip, the accused may be tried in any county through, on, or over which the vessel, train, car, motor vehicle, common carrier, or aircraft passes in the course of its voyage or trip, or in the county in which the voyage or trip terminates.

Venue confirmed in county where auto trip originated and ended, during which sexual assault occurred. State v. Tiff, 199 Neb. 519, 260 N.W.2d 296 (1977).



29-1301.03 Venue; jurisdiction in two or more counties; effect of conviction or acquittal.

Where an offense is within the jurisdiction of two or more counties, a conviction or acquittal thereof in one county is a bar to a prosecution or indictment therefor in another.



29-1302 Change of venue; how effected; costs; payment.

When the venue is changed, the clerk of the court in which the indictment was found shall make a certified transcript of all the proceedings in the case, which, together with the original indictment, he shall transmit to the clerk of the court to which the venue is changed, and the trial shall be conducted in all respects as if the offender had been indicted in the county to which the venue has been changed. All costs, fees, charges and expenses accruing from a change of venue, together with all costs, fees, charges and expenses made or incurred in the trial of, or in keeping, guarding and maintaining the accused shall be paid by the county in which the indictment was found, and the clerk of the trial court shall make a statement of such costs, fees, charges and expenses, and certify and transmit the same to the clerk of the district court where the indictment was found, to be by him entered upon his docket, and collected and paid as if a change of venue had not been had.

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Transcript of proceedings is transmitted to adjoining county upon change of venue. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

County from which change of venue is taken is not liable for fees of jurors of regular panel not sitting on trial of case. Dawes County v. Sioux County, 77 Neb. 567, 110 N.W. 378 (1906).

Filing of transcript and original indictment of information in office of clerk of court to which change is granted is jurisdictional. Barr v. State, 45 Neb. 458, 63 N.W. 856 (1895).

Compensation for assistant to county attorney is to be paid by county where crime was committed. Fuller v. Madison County, 33 Neb. 422, 50 N.W. 255 (1891).



29-1303 Change of venue; transfer of prisoner.

When a court has ordered a change of venue, a warrant shall be issued by the clerk, directed to the sheriff, commanding him safely to convey the prisoner to the jail of the county where he is to be tried, there to be safely kept by the jailer thereof until discharged by due course of law.

Upon change of venue, transfer of accused to jail of county where he is to be tried is provided. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).



29-1304 Change of venue; witnesses recognized to appear.

When a change of venue is allowed, the court shall recognize the witnesses on the part of the state to appear before the court in which the prisoner is to be tried.

Upon change of venue, recognizance may be required of witnesses to appear before the court in which the accused is to be tried. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

Court cannot create indebtedness against county by appointing bailiff to detain witness. Shaw v. Holt County, 88 Neb. 348, 129 N.W. 552 (1911).



29-1305 Venue; crime committed on county line.

When an offense shall be committed on a county line, the trial may be in either county divided by such line; and where any offense shall be committed against the person of another, and the person committing the offense shall be in one county, and the person receiving the injury shall be in another county, the trial may be had in either of such counties.

Where an offense is committed on a county line, prosecution may be in either of the counties divided by such line. State v. Lindsey, 193 Neb. 442, 227 N.W.2d 599 (1975).



29-1306 Venue; death occurring in another county or state.

If any person shall give any mortal blow or administer any poison to another, in any county within this state, with intent to kill, and the party so stricken or poisoned thereof shall die in any other county or state, the person giving such mortal blow or administering such poison may be tried and convicted of murder or manslaughter, as the case may be, in the county where such mortal blow was given or poison administered.

Venue of a homicide may be established by circumstantial evidence. Hawkins v. State, 60 Neb. 380, 83 N.W. 198 (1900).



29-1307 Venue; receiver of stolen property.

Whenever any person shall be liable to prosecution as the receiver of any personal property that shall have been feloniously stolen, taken or embezzled, he may be indicted in any county where he received or had such property, notwithstanding the theft was committed in another county.

If person has stolen property in the county, proof of act of receiving is not necessary to establish proper venue. State v. McKee, 183 Neb. 754, 163 N.W.2d 434 (1969).

This section does not authorize prosecution for burglary in another county than where the crime was committed. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).



29-1401 Grand jury; when called; death while being apprehended or in custody; procedures.

(1) The district courts are hereby vested with power to call grand juries.

(2) A grand jury may be called and summoned in the manner provided by law on such day of a regular term of the district court in each year in each county of the state as the district court may direct and at such other times and upon such notice as the district court may deem necessary.

(3) District courts shall call a grand jury in each case that a petition meets the requirements of section 32-628, includes a recital as to the reason for requesting the convening of the grand jury and a specific reference to the statute or statutes which are alleged to have been violated, and is signed not more than ninety days prior to the date of filing under section 29-1401.02 by not less than ten percent of the registered voters of the county who cast votes for the office of Governor in such county at the most recent general election held for such office.

(4) District courts shall call a grand jury in each case upon certification by the county coroner or coroner's physician that a person has died while being apprehended by or while in the custody of a law enforcement officer or detention personnel. In each case subject to this subsection:

(a) Law enforcement personnel from the jurisdiction in which the death occurred shall immediately secure the scene, preserve all evidence, and investigate the matter as in any other homicide. The case shall be treated as an open, ongoing matter until all evidence, reports, and other relevant material which has been assembled are transferred to a prosecuting attorney selected pursuant to subdivision (b) of this subsection;

(b) The county attorney or a member of his or her staff shall be the prosecuting attorney. Except as provided in subdivision (d) of this subsection, the prosecuting attorney shall, as soon as practicable, select a team of three peace officers trained to investigate homicides. At least two of such investigators shall be from agencies other than the agency under which the death occurred. The team shall examine all evidence concerning the cause of death and present the findings of its investigation to the prosecuting attorney;

(c) A grand jury shall be impaneled within thirty days after the certification by the county coroner or coroner's physician, unless the court extends such time period upon the showing of a compelling reason; and

(d) In those cases in which the death has been certified by a licensed practicing physician to be from natural causes, the county attorney or a member of his or her staff may present such finding to a grand jury without selecting a three-member team of peace officers to investigate.

The statutory scheme which requires convening a grand jury where a person has died while being apprehended by or while in custody of a law enforcement officer removes the county attorney from the process, and the county attorney has no access to grand jury records. The failure of the grand jury to return an indictment does not prevent the county attorney from proceeding independently. It is not necessary to convene a second grand jury, but, rather, the county attorney may proceed by filing a complaint or information in the district court. In re Grand Jury of Douglas Cty., 263 Neb. 981, 644 N.W.2d 858 (2002).

District court may order grand jury hereunder. Pinn v. State, 107 Neb. 417, 186 N.W. 544 (1922).

Under prior law, grand jury was required to be summoned at first term every year unless otherwise directed in writing by court or judge thereof. Krause v. State, 88 Neb. 473, 129 N.W. 1020 (1911).



29-1401.01 Repealed. Laws 2002, LB 935, § 19.



29-1401.02 Grand jury by petition; procedure; failure to call; filing.

The procedure for calling a grand jury by petition of the registered voters of the county shall be as follows:

(1) The petitions shall be filed in the office of the clerk of the district court, comply with the requirements in section 29-1401, and be filed without a filing fee;

(2) Upon receipt of such petitions, the clerk of the district court shall forthwith certify the petitions so filed to the county clerk or election commissioner in the county in which the signers of such petitions are registered to vote and shall request that the signatures on such petitions be validated according to the list of registered voters;

(3) The county clerk or election commissioner shall, within thirty days after receipt of such petitions, determine the number of valid signatures appearing on such petitions and certify the findings along with the total vote cast for Governor at the most recent election for such office in such county to the presiding judge of the district court in which the petitions were filed;

(4) The presiding judge of the district court shall, upon receipt of the certificate from the county clerk or election commissioner, examine the petitions and within fifteen days after the receipt thereof shall determine: (a) Whether the requisite number of valid signatures appear on such petitions; and (b) whether the formal requirements as to the form of the petition have been satisfied;

(5) The determination of sufficiency of the petitions by the presiding judge shall be based solely upon the certification of valid signatures by the county clerk or election commissioner and upon the presiding judge's personal examination of the form of the petitions. No additional evidence shall be considered by the presiding judge in making the determination of sufficiency and under no circumstances shall any petitioner be required to testify or otherwise present evidence relating to allegations contained in the petitions;

(6) Upon a determination that the requisite number of valid signatures appeared on the petitions and that the petitions otherwise were sufficient as to form, the presiding judge shall call a grand jury forthwith;

(7) If the presiding judge of the district court fails to make a determination as to the sufficiency of the petitions and fails to call a grand jury within fifteen days after the date of delivery of the petitions to the presiding judge, the clerk of the district court shall immediately call a grand jury pursuant to law, notwithstanding the fact that the presiding judge of the district court failed to determine sufficiency of the petitions and did not call the grand jury; and

(8) If the presiding judge or clerk of the district court fails to call a grand jury, the petitioners may file an immediate request with the Chief Justice of the Supreme Court, or in his or her absence, with any judge thereof, and request that the Chief Justice or judge review the petitions and certifications and call a grand jury. If the Chief Justice or judge of the Supreme Court determines sufficiency of the petitions according to law, the Chief Justice or judge shall order the clerk of the district court to call a grand jury.



29-1402 Grand jury; convening; no limitation on right to prosecute by information.

The convening of a grand jury shall in no way limit the right of prosecution on information or complaint during the time the grand jury is in session.

This section does not allow the district court to enjoin a county attorney from proceeding with a separate preliminary hearing during the time that the grand jury is proceeding on the same matter. In re Grand Jury of Douglas Cty., 263 Neb. 981, 644 N.W.2d 858 (2002).



29-1403 Foreman; appointment.

When the grand jury shall be impaneled the court shall appoint one of the number foreman.



29-1404 Foreperson; oath or affirmation; form.

(1) Except as provided in subsection (2) of this section, when the foreperson shall be appointed, an oath or affirmation shall be administered to him or her in the following words: Saving yourself and fellow jurors, you, as foreperson of this grand inquest, shall diligently inquire and true presentment make, of all such matters and things as shall be given you in charge or otherwise come to your knowledge, touching the present service. The counsel of the state, your own and your fellows, you shall keep secret, unless called on in a court of justice to make disclosures. You shall present no person through malice, hatred, or ill will, nor shall you leave any person unpresented through fear, favor, or affection, or for any reward or hope thereof; but in all your presentments you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding.

(2) For grand juries impaneled pursuant to subsection (4) of section 29-1401, when the foreperson shall be appointed, an oath or affirmation shall be administered to him or her in the following words: Saving yourself and fellow jurors, you, as foreperson of this grand inquest, shall diligently inquire and true presentment make, of all such matters and things as shall be given you in charge or otherwise come to your knowledge, touching the present service. The counsel of the state, your own and your fellows, you shall keep secret during the course of the impaneled grand jury's investigation and deliberations, unless called on in a court of justice to make disclosures. You shall present no person through malice, hatred, or ill will, nor shall you leave any person unpresented through fear, favor, or affection, or for any reward or hope thereof; but in all your presentments you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding.

Oath construed. Krause v. State, 88 Neb. 473, 129 N.W. 1020 (1911).



29-1405 Jurors; oath or affirmation; form.

Thereupon the following oath or affirmation shall be administered to the other grand jurors: The same oath which A. B., your foreman, hath now taken before you on his part, you, and each of you, shall well and truly observe and keep on your respective parts.



29-1406 Judge; charge to jury; instruction as to powers and duties.

(1) The grand jury, after being sworn, shall be charged as to their duty by the judge, who shall call their attention particularly to the obligation of secrecy which their oaths impose, and to such offenses as he or she is by law required to specially charge.

(2) Upon impanelment of each grand jury, the court shall give to such grand jury adequate and reasonable written notice of and shall assure that the grand jury reasonably understands the nature of:

(a) Its duty to inquire into offenses against the criminal laws of the State of Nebraska alleged to have been committed or, in the case of a grand jury impaneled pursuant to subsection (4) of section 29-1401, its duty to inquire into offenses against the criminal laws of the State of Nebraska regarding the death of a person who has died while being apprehended or while in the custody of a law enforcement officer or detention personnel;

(b) Its right to call and interrogate witnesses;

(c) Its right to request the production of documents or other evidence;

(d) The subject matter of the investigation and the criminal statutes or other statutes involved, if these are known at the time the grand jury is impaneled;

(e) The duty of the grand jury by an affirmative vote of twelve or more members of the grand jury to determine, based on the evidence presented before it, whether or not there is probable cause for finding indictments and to determine the violations to be included in any such indictments;

(f) The requirement that the grand jury may not return an indictment in cases of perjury unless at least two witnesses to the same fact present evidence establishing probable cause to return such an indictment; and

(g) In the case of a grand jury impaneled pursuant to subsection (4) of section 29-1401, if the grand jury returns a no true bill:

(i) The grand jury shall create a grand jury report with the assistance of the prosecuting attorney. The grand jury report shall briefly provide an explanation of the grand jury's findings and any recommendations the grand jury determines to be appropriate based upon the grand jury's investigation and deliberations; and

(ii) The no true bill and the grand jury report shall be filed with the court, where they shall be available for public review, along with the grand jury transcript provided for in subdivision (2)(b) of section 29-1407.01.

Wide discretion is allowed judge in charge, which appellate court will not control. Clair v. State, 40 Neb. 534, 59 N.W. 118 (1894).



29-1407 Grand jury; duties.

After the charge of the court, the grand jury shall retire with the officer appointed to attend to them, and shall proceed to inquire of and present all offenses whatever committed within the limits of the county in and for which they were impaneled and sworn or affirmed.

"All offenses" embrace misdemeanors. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).



29-1407.01 Grand jury proceedings; reporter; duties; transcript; statements; availability.

(1) A certified or authorized reporter shall be present at all grand jury sessions. All grand jury proceedings and testimony from commencement to adjournment shall be reported.

(2)(a) Except as provided in subdivision (2)(b) of this section, the reporter's notes and any transcripts which may be prepared shall be preserved, sealed, and filed with the court. No release or destruction of the notes or transcripts shall occur without prior court approval.

(b) In the case of a grand jury impaneled pursuant to subsection (4) of section 29-1401, a transcript, including any exhibits of the grand jury proceedings, shall be prepared at court expense and shall be filed with the court where it shall be available for public review. Such transcript shall not include the names of grand jurors or their deliberations.

(3) Upon application by the prosecutor, or by any witness after notice to the prosecutor, the court, for good cause, may enter an order to furnish to that witness a transcript of his or her own grand jury testimony, or minutes, reports, or exhibits relating thereto.

(4) Any witness summoned to testify before a grand jury, or an attorney for such witness with the witness's written approval, shall be entitled, prior to testifying, to examine and copy at the witness's expense any statement in the possession of the prosecuting attorney or the grand jury which such witness has made that relates to the subject matter under inquiry by the grand jury. If a witness is proceeding in forma pauperis, he or she shall be furnished, upon request, a copy of such transcript and shall not pay a fee.

Where the State violated this section by providing witnesses copies of their grand jury testimony without a court order, violation was subject to harmless error review, because it was a trial error instead of a structural error. State v. McKinney, 273 Neb. 346, 730 N.W.2d 74 (2007).

Court approval for the release of grand jury proceedings when there has been a "no true bill" is limited by statute to witnesses and to other courts. In re Grand Jury of Lancaster Cty., 269 Neb. 436, 693 N.W.2d 285 (2005).



29-1408 County attorney; powers; special prosecutor; when appointed.

The county attorney or the assistant county attorney shall be allowed at all times to appear before the grand jury for the purpose of giving information relative to any matter cognizable by such jury, or giving such jury advice upon any legal matter the jury may require, and such county attorney or assistant county attorney may interrogate witnesses before the jury when the grand jurors, the county attorney, or the assistant county attorney shall deem it necessary; except that no person shall be permitted to remain in the room with such jury while the grand jurors are expressing their views or giving their votes on any matter before the jury; Provided, whenever it shall be made to appear to the judge or judges of the district court that investigation should be made regarding official acts of county officials, the foreman shall forthwith notify the Governor of the state, who shall forthwith appoint a special prosecutor to appear and act in the place of the county attorney or the assistant county attorney in all matters relating thereto before such grand jury in like manner as though county attorney; and the county attorney or the assistant county attorney shall be excluded from the presence of the grand jury during all proceedings which relate to the subject matter for which the special prosecutor was appointed; except that nothing in this section shall prevent the county attorney or assistant county attorney from appearing as a witness before a grand jury for which a special prosecutor has been appointed.



29-1409 Subpoenas; issuance; advisement of rights; form; effect.

(1) Whenever required by the grand jury, or the prosecuting attorney, the clerk of the court in which such jury is impaneled shall issue subpoenas and other process to bring witnesses to testify before such grand jury.

(2) At the option of the prosecuting attorney, a grand jury subpoena may contain an advisement of rights. If the prosecuting attorney determines that an advisement is necessary, the grand jury subpoena shall contain the following prominently displayed on the front of the subpoena:

NOTICE

(a) You have the right to retain an attorney to represent you and to advise you regarding your grand jury appearance.

(b) Anything you say to the grand jury may be used against you in a court of law.

(c) You have the right to refuse to answer questions if you feel the answers would tend to incriminate you or to implicate you in any illegal activity.

(d) If you cannot afford or obtain an attorney, you may consult with the public defender's office, or request the court to appoint an attorney to represent you.

(3) Any witness who is not advised of his or her rights pursuant to subsection (2) of this section shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she testifies or any evidence he or she produces, nor shall any such testimony or evidence be used as evidence in any criminal proceeding, except for perjury, against him or her in any court.



29-1410 Witness; oath or affirmation; administration.

Before any witness shall be examined by the grand jury, an oath or affirmation shall be administered to him by the clerk truly to testify of such matters and things as may be lawfully inquired of before the jury, a certificate whereof the clerk shall make and deliver to such witness, who shall present the same to the foreman of the grand jury when he is admitted for examination.

Oath of secrecy of grand jury deliberations is not prohibited. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).



29-1410.01 Request to testify or appear; denial; how treated.

Any person may approach the prosecuting attorney or the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. The prosecuting attorney or the grand jury shall keep a record of all denials of such requests to that prosecuting attorney or grand jury, including the reasons for not allowing such person to testify or appear. If the person making such request is dissatisfied with the decision of the prosecuting attorney or the grand jury, such person may petition the court for hearing on the denial by the prosecuting attorney or the grand jury. If the court grants the hearing, then the court may permit the person to testify or appear before the grand jury if the court finds that such testimony or appearance would serve the interests of justice.



29-1411 Witness; privilege against self-incrimination; immunity; right to counsel; refusal to answer; procedure.

(1) In any proceeding before the grand jury, if the prosecuting attorney has written notice in advance of the appearance of a witness that such witness intends to exercise his or her privilege against self-incrimination, such witness shall not be compelled to appear before the grand jury unless a grant of immunity has been obtained.

(2) Any witness subpoenaed to appear and testify before a grand jury or to produce books, papers, documents, or other objects before such grand jury shall be entitled to assistance of counsel during any time that such witness is being questioned in the presence of such grand jury, and counsel may be present in the grand jury room with his or her client during such questioning. Counsel for the witness shall be permitted only to counsel with the witness and shall not make objections, arguments, or address the grand jury. Such counsel may be retained by the witness or may, for any person financially unable to obtain adequate assistance, be appointed in the same manner as if that person were eligible for appointed counsel. An attorney present in the grand jury room shall take an oath of secrecy. If the court, at an in camera hearing, determines that counsel was disruptive, then the court may order counsel to remain outside the courtroom when advising his or her client. No attorney shall be permitted to provide counsel in the grand jury room to more than one witness in the same criminal investigation, except with the permission of the grand jury.

(3) If any witness appearing before a grand jury shall refuse to answer any interrogatories during the course of his or her examination, the fact shall be communicated to the court in writing, in which the question refused to be answered shall be stated, together with the excuse for the refusal, if any be given by the person interrogated. The court shall thereupon determine whether the witness is bound to answer or not, and the grand jury shall be immediately informed of the decision.



29-1412 Witness; refusal to testify or provide other information; contempt; right to counsel; penalty; hearing; confinement; limitation.

(1)(a) Whenever a witness in any proceeding before any grand jury refuses, without just cause shown, to comply with an order of the court to testify or provide other information, including any book, paper, document, record, recording, or other material, the prosecuting attorney may submit an application to the court for an order directing the witness to show why the witness should not be held in contempt. After submission of such application and a hearing at which the witness may be represented by counsel, the court may, if the court finds that such refusal was without just cause, hold the witness in contempt and order the witness to be confined or to pay a fine of not to exceed five hundred dollars. Such confinement shall continue until such time as the witness is willing to give such testimony or provide such information, except that the court may release the witness from confinement if the court determines that further confinement will not cause the witness to give such testimony or provide such information. No period of such confinement shall exceed the term of the grand jury, including extensions, before which such refusal to comply with the court order occurred, and in no event shall such confinement exceed six months.

(b) If a witness has been confined in accordance with subsection (1)(a) of this section, he or she may, upon petition filed with the court, request a hearing to be held within ten days to review the contempt order at which hearing he or she shall have the right to be represented by counsel. The court, at the hearing, may rescind, modify, or affirm the order.

(c) In any proceeding conducted under this section, counsel may be appointed for a person financially unable to obtain adequate assistance.

(2) No person who has been confined or fined by a court for refusal to testify or provide other information concerning any criminal incident or incidents in any proceeding before a grand jury impaneled before any district court shall again be confined or fined for a subsequent refusal to testify or provide other information concerning the same criminal incident or incidents before any grand jury.



29-1412.01 Grand jury; subpoena to testify or produce documents; not required to comply; when.

No person subpoenaed to testify or to produce books, papers, documents, or other objects in any proceeding before any grand jury shall be required to testify or to produce such objects, or be confined as provided in section 29-1412, for his or her failure to so testify or produce such object if, upon filing a motion and, upon an evidentiary hearing before the court which issued such subpoena or a court having jurisdiction under this section, the court finds that:

(1) A primary purpose or effect of requiring such person to so testify or to produce such objects before the grand jury is or will be to secure testimony for trial for which the defendant has already been charged by information, indictment, or criminal complaint;

(2) Compliance with a subpoena would be unreasonable or oppressive;

(3) A primary purpose of the issuance of the subpoena is to harass the witness;

(4) The witness has already been confined or fined under this section for his or her refusal to testify before any grand jury investigating the same transaction, set of transactions, event, or events; or

(5) The witness has not been advised of his or her rights as specified in subsection (2) of section 29-1409.



29-1413 Vacancy; how filled.

In case of the sickness, death, discharge or nonattendance of any grand juror, after the grand jury shall be affirmed or sworn, it shall be lawful for the court, at its discretion to cause another to be sworn or affirmed in his stead.



29-1414 Disclosure of indictment; when prohibited.

No grand juror or officer of the court shall disclose that an indictment has been found against any person not in custody or under bail, except by the issuing of process, until the indictment is filed and the case docketed.



29-1415 Disclosure of juror's vote or opinion; prohibited.

No grand juror shall be allowed to state or testify in any court in what manner he or other members of the grand jury voted on any question before them, or what opinion was expressed by any juror in relation to such question.



29-1416 Indictment; how found; endorsement; no true bill; effect.

(1) At least twelve of the grand jurors must concur in the finding of an indictment; when so found the foreman shall endorse on such indictment the words A true bill, and subscribe his or her name thereto as foreman.

(2) Once a grand jury has returned a no true bill based upon a transaction, set of transactions, event, or events, a grand jury inquiry into the same transaction or events shall not be initiated unless the court finds, upon a proper showing by the prosecuting attorney, that the prosecuting attorney has discovered additional evidence relevant to such inquiry.

Indictment must be endorsed and endorsement subscribed by foreman. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).



29-1417 County jail; examination; report.

The grand jury may at each term of the court at which they may be in attendance, visit the county jail, and examine and report its condition, as required by law.



29-1418 Indictments; presentation; docketing; finding of probable cause; dismissal; motions.

(1) Indictments returned by a grand jury shall be presented by their foreman to the court, and shall be filed with the clerk, who shall endorse thereon the day of their filing, and shall enter each case upon the appearance docket, and also upon the trial docket of the term, as soon as the parties indicted have been arrested.

(2) Any grand jury may indict a person for an offense when the evidence before such grand jury provides probable cause to believe that such person committed such offense.

(3) The district court before which the indicted defendant is to be tried shall dismiss any indictment of the grand jury if such district court finds, upon the filing of a motion by the indicted defendant based upon the grand jury record without argument or further evidence, that the grand jury finding of probable cause is not supported by the record.

(4) Any other motions testing the validity of the indictment may be heard by the court based only on the record and argument of counsel, unless there is cause shown for the need for additional evidence.

This section requires the clerk of the trial court to endorse upon an indictment the date of its filing and to enter the case upon the docket. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).



29-1419 Trial of indictments; recognizances; undisposed indictments; trial by special prosecutor; when.

The court shall assign such indictments for trial at as early a time in such term as is practicable. And the recognizances of parties and witnesses shall, in all such causes, be taken for their appearance at the time so assigned; and in case of the continuance of any cause to the next term of court, such recognizances shall be for the appearance of the parties and witnesses on such day thereof as the court may direct. At the end of the term the clerk shall deliver the indictments undisposed of to the prosecuting attorney for safekeeping; Provided, however, that where a special prosecutor shall have been appointed by the Governor of the state for the assistance of such grand jury, then the trials of indictments growing out of matters concerning which he has been appointed shall be conducted by such special prosecutor so appointed in all respects as though such special prosecutor were such county attorney; and all provisions relating to the acts of county attorneys shall be deemed to apply to such special prosecutor.

Trial of all indictments shall be had in district court for county in which same were found, and includes indictments for misdemeanors. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).



29-1420 Report; made public; when; transfer of evidence.

(1) Except as provided in subdivision (2)(g) of section 29-1406, the report of the grand jury shall not be made public except when the report is filed, including indictments, or when required by statute or except that all of the report or a portion thereof may be released if the judge of the district court finds that such a release will exonerate a person or persons who have requested such a release.

(2) A district judge under whose direction a grand jury has been impaneled may, upon good cause shown, transfer to a court of competent jurisdiction in another county or jurisdiction any evidence gathered by the grand jury that offenses have been committed in such other county or jurisdiction.

Court approval for the release of grand jury proceedings when there has been a "no true bill" is limited by statute to witnesses and to other courts. In re Grand Jury of Lancaster Cty., 269 Neb. 436, 693 N.W.2d 285 (2005).

Grand jury's report was not authorized for publication and was ordered expunged from the records of the district court. In re Grand Jury of Douglas Cty., 244 Neb. 798, 509 N.W.2d 212 (1993).



29-1501 Indictment; when sufficient; irregularities.

No indictment shall be deemed invalid, nor shall the trial, judgment or other proceedings be stayed, arrested or in any manner affected (1) by the omission of the words with force and arms, or any words of similar import; (2) by omitting to charge any offense to have been contrary to a statute or statutes; or (3) for the omission of the words as appears by the record nor for omitting to state the time at which the offense was committed in any case where time is not of the essence of the offense; nor for stating the time imperfectly; nor for want of a statement of the value or price of any matter or thing, or the amount of damages, or injury in any case where the value or price, or the amount of damages or injury is not of the essence of the offense; nor for the want of an allegation of the time or place of any material fact, when the time and place have once been stated in the indictment; nor that dates and numbers are represented by figures; nor for an omission to allege that the grand jurors were impaneled, sworn or charged; nor for any surplusage or repugnant allegation when there is sufficient matter alleged to indicate the crime or person charged; nor for want of the averment of any matter not necessary to be proved; nor for any other defect or imperfection which does not tend to the prejudice of the substantial rights of the defendant upon the merits.

1. Sufficiency of indictment

2. Irregularities

3. Miscellaneous

1. Sufficiency of indictment

Neither the value of the property stolen nor the time at which it was appropriated are essential elements of the crime of theft. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

An information charging an attempt to commit "robbery" is sufficient though it omits "with intent to steal", and allowing amendment to add those words during trial is not prejudicial error. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

Permitting amendment as to date of prior felony alleged in information in habitual criminal charge was not error. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

An amendment adding an omitted allegation of a substantive element of the offense sought to be charged does not change the offense and may be permitted before verdict or findings in the discretion of the district judge. State v. Gascoigen, 191 Neb. 15, 213 N.W.2d 452 (1973).

There was no defect or imperfection in indictment which prejudiced the substantial rights of the defendant. State v. Adams, 181 Neb. 75, 147 N.W.2d 144 (1966).

In criminal prosecutions, a variance between an instrument alleged in the information and the evidence offered in proof thereof is not fatal, unless material to the merits of the case or prejudicial to defendant. Balis v. State, 137 Neb. 835, 291 N.W. 477 (1940).

In a criminal prosecution for picketing, failure to allege the essential elements of the statutory crime prejudices the substantial rights of the defendant. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

In prosecution for stealing cattle, it is not necessary to allege or prove the value of the property. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Immaterial variance between purported maker's name as it appeared in information and in the forged instrument received in evidence is not prejudicial, especially where defendant testified that it was executed in his presence. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Information charging murder in first degree, stating name and authority of qualified informer, setting out elements of offense in simple, concise and direct language following statute and form approved by Supreme Court was sufficient. Hansen v. State, 121 Neb. 169, 236 N.W. 329 (1931).

Inaccurate statement in information of exact date of embezzlement does not affect proceedings. Gorton v. State, 117 Neb. 556, 221 N.W. 689 (1928).

Information must contain distinct allegation of each essential element of crime as defined by law creating it; must be in language of statute or its equivalent. Knothe v. State, 115 Neb. 119, 211 N.W. 619 (1926).

Information alleging all facts or elements necessary to constitute offense described in statute and intended to be punished is sufficient. McKenzie v. State, 113 Neb. 576, 204 N.W. 60 (1925).

In an indictment, causal connection between false pretenses and obtaining of note must be positively and explicitly stated. Anthony v. State, 109 Neb. 608, 192 N.W. 206 (1923).

It is unnecessary to specify portion of body on which wound is inflicted; words "upon the body" are sufficient. Morris v. State, 109 Neb. 412, 191 N.W. 717 (1922).

Where crime may be committed by several methods, indictment may charge commission by all, provided they are not inconsistent or repugnant. Brown v. State, 107 Neb. 120, 185 N.W. 344 (1921).

Where statute states elements of crime, it is sufficient to describe such crime in language of statute. Philbrick v. State, 105 Neb. 120, 179 N.W. 398 (1920); Goff v. State, 89 Neb. 287, 131 N.W. 213 (1911).

Information fairly and reasonably charging elements of crime of murder is sufficient. Blazka v. State, 105 Neb. 13, 178 N.W. 832 (1920).

Where time and place are stated in first count, allegations in subsequent counts that offense was then and there committed, were sufficient. Grier v. State, 81 Neb. 129, 115 N.W. 551 (1908).

Indictment must charge explicitly all essentials of the offense. Hase v. State, 74 Neb. 493, 105 N.W. 253 (1905).

Word "feloniously" serves no practical purposes where all essential elements of felony are charged. Richards v. State, 65 Neb. 808, 91 N.W. 878 (1902).

In an indictment or information for larceny, description of property should enable court to determine that the property is the subject of larceny, and advise accused with reasonable certainty of the property meant. Barnes v. State, 40 Neb. 545, 59 N.W. 125 (1894).

Several offenses of same kind for misdemeanor may be joined. Burrell v. State, 25 Neb. 581, 41 N.W. 399 (1889).

Indictment for murder must aver purpose to kill. Schaffer v. State, 22 Neb. 557, 35 N.W. 384 (1887).

It is not necessary that indictment use exact words of statute; words equivalent in meaning are sufficient. Kirk v. Bowling, 20 Neb. 260, 29 N.W. 928 (1886); Whitman v. State, 17 Neb. 224, 22 N.W. 459 (1885).

Indictment was not objectionable for duplicity. Denman v. State, 15 Neb. 138, 17 N.W. 347 (1883).

Indictment may contain count for murder in first degree, with one in second degree, and for manslaughter. Baldwin v. State, 12 Neb. 61, 10 N.W. 463 (1881).

Where information is in two counts, charging shooting with intent to kill and with intent to wound, state will not be compelled to elect. Candy v. State, 8 Neb. 482, 1 N.W. 454 (1879).

Information is not bad by reason of omission of formal conclusion. Smith v. State, 4 Neb. 277 (1876).

2. Irregularities

Irregularity in charge of contempt of court was controlled by this section. Cornett v. State, 155 Neb. 766, 53 N.W.2d 543 (1952).

Information is not invalidated by allegations that defendant had been convicted of chicken stealing in another state and committed to penitentiary in that state. Wiese v. State, 138 Neb. 685, 294 N.W. 482 (1940).

Indictment was not invalidated by unnecessary recitals. Kirchman v. State, 122 Neb. 624, 241 N.W. 100 (1932).

Where use of disjunctive does not result in prosecution for distinct or separate crimes, objection thereto cannot be successfully urged on appeal. Smith v. State, 109 Neb. 579, 191 N.W. 687 (1922).

It is improper to join misdemeanor and felony where former is not included offense. Longsine v. State, 105 Neb. 428, 181 N.W. 175 (1920).

Errors complained of did not tend to prejudice the substantial rights of defendant upon the merits. Bloom v. State, 95 Neb. 710, 146 N.W. 965 (1914).

3. Miscellaneous

This section is equally applicable to any formal charge on which a prosecution is based, including an indictment, information, or complaint. State v. Wehrle, 223 Neb. 928, 395 N.W.2d 142 (1986).

Where crime charged was assault with intent to commit rape by force, allegation in information as to age of complaining witness did not prejudice defendant. Frank v. State, 150 Neb. 745, 35 N.W.2d 816 (1949).

Name of witness to be called on trial need not be endorsed on indictment. Donnelly v. State, 86 Neb. 345, 125 N.W. 618 (1910).

State should be compelled to elect on which count it will proceed where two distinct offenses are charged. State v. Lawrence, 19 Neb. 307, 27 N.W. 126 (1886).

Time of illegal sale of liquor is only material to bring case within statute of limitations. Brown v. State, 16 Neb. 658, 21 N.W. 454 (1884).

Statement of exact time of commission of an offense is not regarded as a substantive element of the charge. Huffman v. Sigler, 352 F.2d 370 (8th Cir. 1965).



29-1502 Variance in name or description; effect.

Whenever on trial of any indictment for any offense there shall appear to be any variance between the statement in such indictment and the evidence offered in proof thereof in the given name or surname, or both given name and surname, or other description whatever of any person whomsoever therein named or described, or in the name or description of any matter or thing whatsoever therein named or described, such variance shall not be deemed ground for an acquittal of the defendant, unless the court before which the trial shall be had shall find that such variance is material to the merits of the case or may be prejudicial to the defendant.

1. Sufficiency of complaint

2. Fatal variance

1. Sufficiency of complaint

Information charged offenses in language of statute; reference to complaining witnesses as three teenage girls, without using their names did not deceive, mislead, nor prejudice defendants in any particular. Nicholson v. Sigler, 183 Neb. 24, 157 N.W.2d 872 (1968).

In prosecution for sodomy amendments to information as to name of complaining witness and as to date of crime, time not being an ingredient, were not prejudicial. Sledge v. State, 142 Neb. 350, 6 N.W.2d 76 (1942).

Immaterial variance between purported maker's name as set out in information charging forgery and as it appeared in note offered in evidence was not ground for reversal. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

"Adolph" and "Adolf" are idem sonans, when both are used as Christian names in information. Bunge v. State, 87 Neb. 557, 127 N.W. 899 (1910).

In prosecution for malicious killing of animals, difference between information and proof as to number of animals killed and date of killing was not a fatal variance. Carson v. State, 80 Neb. 619, 114 N.W. 938 (1908).

On charge of forgery of receipt which referred to and incorporated another instrument, both must be set forth correctly. Sutton v. State, 58 Neb. 567, 79 N.W. 154 (1899).

Where time is not an ingredient of the crime, variance in proof is not fatal, if within statute of limitations. Palin v. State, 38 Neb. 862, 57 N.W. 743 (1894).

There was no variance between information charging crime was committed with bludgeon and proof showing club or bolt. Long v. State, 23 Neb. 33, 36 N.W. 310 (1888).

2. Fatal variance

Variance in names to be fatal must be such as to be material to merits of case or prejudicial to defendant. Marshall v. State, 116 Neb. 45, 215 N.W. 564 (1927); Goldsberry v. State, 66 Neb. 312, 92 N.W. 906 (1902).

There was a fatal variance where information charged false entry in an account of an individual with bank, and proof showed account with person as public official. Williams v. State, 51 Neb. 630, 71 N.W. 313 (1897).

In prosecution for perjury, variance between information and proof as to name of witness was fatal. Gandy v. State, 27 Neb. 707, 43 N.W. 747, 44 N.W. 108 (1889).

Where information charged obtaining money by false pretenses through use of draft, there was a fatal variance where instrument offered in evidence was not payable in money. Prehm v. State, 22 Neb. 673, 36 N.W. 295 (1888).

On indictment for forging of note, there was a fatal variance where information charged interest was payable semiannually and note offered in evidence called for interest payable annually. Haslip v. State, 10 Neb. 590, 7 N.W. 331 (1880).



29-1503 Forgery; instruments; how described.

In any indictment for falsely making, altering, forging, printing, photographing, uttering, disposing of or putting off any instrument, it shall be sufficient to set forth the purport and value thereof.

Variance between information charging forgery and note alleged to be forged was not fatal. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Where information charged forgery of checks, it was proper, but not necessary, to set forth a copy of the endorsements on the back of the checks. Cooper v. State, 123 Neb. 605, 243 N.W. 837 (1932).

On information for forgery, variance not prejudicial to rights of defendant was immaterial. Burlingim v. State, 61 Neb. 276, 85 N.W. 76 (1901).

Forgery and fraudulent uttering of one instrument by same person is but one crime. Griffen v. State, 46 Neb. 282, 64 N.W. 966 (1895); In re Walsh, 37 Neb. 454, 55 N.W. 1075 (1893).



29-1504 Offenses other than forgery; instruments; how described.

In all cases other than those mentioned in section 29-1503, whenever it shall be necessary to make any averment in any indictment as to any instrument, whether the same consists wholly or in part of writing, print or figures, it shall be sufficient to describe such instrument by any name or designation by which the same may be usually known, or by the purport thereof.



29-1505 Counterfeiting; instruments or means; how described.

In any indictment for engraving or making the whole or any part of any instrument, matter or thing, or for using or having the unlawful custody or possession of any plate or other material upon which the whole or any part of any instrument, matter or thing shall have been engraved or made, or for having the unlawful custody or possession of any paper upon which the whole or any part of any instrument, matter or thing shall have been made or printed, it shall be sufficient to describe such instruments, matter or thing by any name or designation by which the same may be usually known.



29-1506 Intent to defraud; how alleged; proof.

It shall be sufficient in any indictment where it shall be necessary to allege an intent to defraud, to allege that the party accused did the act with intent to defraud without alleging an intent to defraud any particular person or body corporate, and on the trial of any such indictment, it shall not be necessary to prove an intent to defraud any particular person, but it shall be sufficient to prove that the party accused did the act charged with intent to defraud.

In prosecution for uttering forged check, it was not necessary to allege intent to defraud any particular person. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Omission from information of name of party defrauded does not render information insufficient. Bullington v. State, 123 Neb. 432, 243 N.W. 273 (1932).

On indictment for forgery, it is sufficient to allege intent to defraud without specifying any particular person. Davis v. State, 58 Neb. 465, 78 N.W. 930 (1899).

Information is sufficient if it charges intent to defraud in general terms. Morearty v. State, 46 Neb. 652, 65 N.W. 784 (1896).



29-1507 Ownership by more than one person; how alleged.

When any offense is committed upon or in relation to any property belonging to several partners, limited liability company members, or owners, and an indictment for such offense is returned, the allegation of ownership therein shall be sufficient if it alleges that such property belonged to any one or more of such partners, limited liability company members, or owners, without naming all of them.

Allegation of ownership is not an essential element in charging the crime of burglary. Sedlacek v. State, 147 Neb. 834, 25 N.W.2d 533 (1946).

When property of several partners is stolen, information is sufficient if it alleges property belongs to any one or more of such partners. Brown v. State, 103 Neb. 271, 171 N.W. 906 (1919).

In charging offense upon property of several owners, it is sufficient to allege ownership in one or more. Brinegar v. State, 82 Neb. 558, 118 N.W. 475 (1908).



29-1508 Joinder of offenses with larceny; finding of guilty on any count.

An indictment for larceny may contain also a count for obtaining the same property by false pretenses, or a count for embezzlement thereof, and for receiving or concealing the same property, knowing it to have been stolen; and the jury may convict of either offense, and may find all or any of the persons indicted guilty of either of the offenses charged in the indictment.

Different felonies of same grade, subject to same punishment, may be charged in separate counts. Sheppard v. State, 104 Neb. 709, 178 N.W. 616 (1920).

Prosecution for receiving stolen property may be had in this state although property was stolen in another state. In prosecution for receiving stolen property, it is necessary to allege and prove that defendant knew that property was stolen. Egan v. State, 97 Neb. 731, 151 N.W. 237 (1915).

Information for larceny may contain also a count for receiving the stolen property. Korab v. State, 93 Neb. 66, 139 N.W. 717 (1913); Brown v. State, 88 Neb. 411, 129 N.W. 545 (1911).

Different criminal acts, part of same transaction, may be charged in same indictment. Lawhead v. State, 46 Neb. 607, 65 N.W. 779 (1896).



29-1509 Money; how described; proof.

In every indictment in which it shall be necessary to make any averment as to any money or bank bills or notes, United States treasury notes, postal and fractional currency, or other bills, bonds or notes, issued by lawful authority and intended to pass and circulate as money, it shall be sufficient to describe such money or bills, notes, currency or bonds simply as money, without specifying any particular coin, note, bill or bond; and such allegation shall be sustained by proof of any amount of coin or of any such note, bill, currency or bond, although the particular species of coin of which such amount was composed, or the particular nature of such note, bill, currency or bond shall not be proved.

This section excuses in indictment particularity in description as to money. Bartley v. State, 55 Neb. 294, 75 N.W. 832 (1898).

Averment as to character of money stolen is surplusage. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895).



29-1510 Election cases; allegation of legality; sufficiency.

When an offense shall be committed in relation to any election and an indictment for such offense is returned, the allegation of the legality and regularity of such election shall be sufficient if it alleges that such election was authorized by law, without stating the names of the officers holding the election, or the persons voted for, or the offices to be filled at such election.



29-1511 Perjury and subornation; allegations; sufficiency.

In every indictment for perjury or subornation of perjury it shall be sufficient to set forth the substance of the offense charged upon the defendant, and before what court the oath or affirmation was taken, averring such court or authority to have full power to administer the same, together with the proper averment or counts to falsify the matter or matters wherein the perjury is assigned, without setting forth any part of any record or proceeding, in law or equity, other than as aforesaid, and without setting forth the commission or authority of the court, or other authority before whom the perjury was committed.

To sustain information charging perjury, alleged false testimony must be in respect to matter material in action in which given. Shevalier v. State, 85 Neb. 366, 123 N.W. 424 (1909).

Applied to all cases where grand juries were required before act took effect. Jones v. State, 18 Neb. 401, 25 N.W. 527 (1885).



29-1512 Manslaughter; allegations; sufficiency.

In any indictment for manslaughter, it shall not be necessary to set forth the manner in which, or the means by which, the death was caused; but it shall be sufficient to charge that the defendant did unlawfully kill and slay the deceased.

Information drawn in language of statute is sufficient to charge manslaughter arising from leaving motor vehicle illegally parked on highway. Vaca v. State, 150 Neb. 516, 34 N.W.2d 873 (1948).

In charging crime of manslaughter, it is not necessary to set forth the manner or means by which death was caused. Anderson v. State, 150 Neb. 116, 33 N.W.2d 362 (1948).

This section is constitutional, and any information drawn in the language of the statute is sufficient to properly charge the crime. Puckett v. State, 144 Neb. 876, 15 N.W.2d 63 (1944); Cowan v. State, 140 Neb. 837, 2 N.W.2d 111 (1942).



29-1601 Prosecutions on information; authorized.

The several courts of this state shall possess and may exercise the same power and jurisdiction to hear, try and determine prosecutions upon information, for crimes, misdemeanors and offenses, to issue writs and process, and do all other acts therein, as they possess and may exercise in cases of the like prosecutions upon indictments.

1. Prosecution on information

2. Constitutionality

3. Miscellaneous

1. Prosecution on information

Prosecution on information is authorized. Duggan v. Olson, 146 Neb. 248, 19 N.W.2d 353 (1945).

Prosecution upon information verified and filed by acting county attorney is good against attack by habeas corpus. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

District court may try misdemeanor charged in information as proper exercise of its original jurisdiction. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).

Prosecution for murder may be by information. Hawkins v. State, 60 Neb. 380, 83 N.W. 198 (1900).

2. Constitutionality

Prosecution on information is not a violation of due process of law clause. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

Prosecution of criminal offenses by information does not violate rule of uniformity required by Constitution. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

This section does not conflict with Fourteenth Amendment. Bolln v. Nebraska, 176 U.S. 83 (1900).

3. Miscellaneous

Indictment by a grand jury is not required in the State of Nebraska. State v. Lehman, 203 Neb. 341, 278 N.W.2d 610 (1979).

Person accused of felony must be charged by information or indictment disclosing nature and cause of accusation. Stowe v. State, 117 Neb. 440, 220 N.W. 826 (1928).

Pendency of former information, for same offense, is no ground for plea in abatement. Roby v. State, 61 Neb. 218, 85 N.W. 61 (1901).



29-1602 Information; by whom filed and subscribed; names of witnesses; endorsement.

All informations shall be filed in the court having jurisdiction of the offense specified therein, by the prosecuting attorney of the proper county as informant. The prosecuting attorney shall subscribe his or her name thereto and endorse thereon the names of the witnesses known to him or her at the time of filing. After the information has been filed, the prosecuting attorney shall endorse on the information the names of such other witnesses as shall then be known to him or her as the court in its discretion may prescribe, except that if a notice of aggravation is contained in the information as provided in section 29-1603, the prosecuting attorney may endorse additional witnesses at any time up to and including the thirtieth day prior to the trial of guilt.

1. Information

2. Endorsement of witnesses before trial

3. Endorsement of witnesses during trial

1. Information

The requirement that the names of the witnesses for the State must be endorsed upon the information has no application to rebuttal witnesses. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

The purpose of this section is to notify the defendant as to witnesses who may testify against him or her and give him or her an opportunity to investigate them. State v. Cebuhar, 252 Neb. 796, 567 N.W.2d 129 (1997).

The purpose of this section is to notify the defendant as to witnesses who may testify against him and give him an opportunity to investigate them. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

To obtain a reversal on the grounds the trial court erred in permitting additional endorsements, the defendant must show he was prejudiced by the additional testimony. State v. Ellis, 223 Neb. 779, 393 N.W.2d 719 (1986).

The purpose of the requirement contained in this section, that the names of witnesses for the prosecution be listed on the information, is to inform the defendant of the names of persons who will testify against him and give him an opportunity to investigate regarding their background and pertinent knowledge. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

The failure to endorse on the information the names of witnesses called by the state is not grounds for reversal of conviction in absence of prejudice. State v. Keith, 189 Neb. 536, 203 N.W.2d 500 (1973).

Failure to endorse names of witnesses on an information is error, but not necessarily prejudicial error. State v. Adels, 186 Neb. 849, 186 N.W.2d 908 (1971); Nicholson v. Sigler, 183 Neb. 24, 157 N.W.2d 872 (1968).

Information was properly filed in office of clerk of the district court. Shepperd v. State, 168 Neb. 464, 96 N.W.2d 261 (1959).

Informations must be filed in county where crime was committed. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

Prosecution on information is not in violation of state or federal Constitution. Duggan v. Olson, 146 Neb. 248, 19 N.W.2d 353 (1945).

While county attorney should file information, defect arising from filing being made by some other person may be waived by failure to move to quash prior to trial. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Information may be made, signed, verified, and filed by deputy county attorney. Thompson v. O'Grady, 137 Neb. 641, 290 N.W. 716 (1940).

Assistant attorney general does not have authority to make and sign information in his own name. Carlsen v. State, 127 Neb. 11, 254 N.W. 744 (1934); Lower v. State, 106 Neb. 666, 184 N.W. 174 (1921).

Information may be filed in vacation in court having jurisdiction of offense. Marshall v. State, 116 Neb. 45, 215 N.W. 564 (1927).

Information, signed by proper prosecuting officer, must be filed or indictment by grand jury returned, to give jurisdiction. Langford v. State, 114 Neb. 207, 206 N.W. 756 (1925).

In criminal case, it is not essential to validity of information that it show upon face term of court at which filed or that it was filed during term time. Mares v. State, 112 Neb. 619, 200 N.W. 448 (1924).

As matter of right, accused is not entitled to additional copy of information because, with his knowledge, additional names endorsed or amendment in immaterial respect made. Eigbrett v. State, 111 Neb. 388, 196 N.W. 700 (1923).

Information can be amended provided the amendment does not change the offense charged. Razee v. State, 73 Neb. 732, 103 N.W. 438 (1905).

Court may compel county attorney to elect upon which count he will rely. Blair v. State, 72 Neb. 501, 101 N.W. 17 (1904).

It is unnecessary to obtain leave of court before filing information. Sharp v. State, 61 Neb. 187, 85 N.W. 38 (1901).

Defective indictment may be withdrawn and information filed charging same offense. Alderman v. State, 24 Neb. 97, 38 N.W. 36 (1888).

Witnesses for the state must be listed on the information. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

2. Endorsement of witnesses before trial

Pursuant to this section, a trial court may, in the exercise of its discretion, permit the names of additional witnesses to be endorsed upon an information after the information has been filed when doing so does not prejudice the defendant in the preparation of a defense. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

Requirement that names of state's witnesses be endorsed on the information has no application to rebuttal witnesses. State v. Pratt, 197 Neb. 382, 249 N.W.2d 495 (1977).

Failure to have names of known witnesses endorsed on information was error but not prejudicial. Waite v. State, 169 Neb. 113, 98 N.W.2d 688 (1959).

Endorsing names of witnesses is not required on information charging violation of probation. Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

One of purposes of section is to enable defendant's attorney to confer with client and have time to make a good-faith investigation as to facts about witnesses and their connection with case. Dolen v. State, 148 Neb. 317, 27 N.W.2d 264 (1947).

Where name of witness was endorsed on information before trial but omitted from copy served on defendant, it is not error for witness to testify, in absence of showing of prejudice, and where no continuance was requested at the time. Allen v. State, 129 Neb. 722, 262 N.W. 675 (1935).

Trial judge has discretion to permit prosecuting attorney to endorse names of additional witnesses on information before trial and where defendant does not request continuance, his rights are not prejudiced. Wilson v. State, 120 Neb. 468, 233 N.W. 461 (1930).

Trial judge, in his discretion, may permit additional witnesses to be endorsed on information, before trial. Eigbrett v. State, 111 Neb. 388, 196 N.W. 700 (1923); Wilson v. State, 87 Neb. 638, 128 N.W. 38 (1910); Reed v. State, 75 Neb. 509, 106 N.W. 649 (1906); Fager v. State, 49 Neb. 439, 68 N.W. 611 (1896).

Where name of witness is omitted from copy of information served on defendant, it is not error to permit witness to testify where prejudice is not shown or continuance or postponement of trial is not asked for. Frey v. State, 109 Neb. 483, 191 N.W. 693 (1922).

It is not required that all witnesses whose names are endorsed on information be called. Bloom v. State, 95 Neb. 710, 146 N.W. 965 (1914).

Endorsement of names on information is sufficient, though misspelled in copy. Rownd v. State, 93 Neb. 427, 140 N.W. 790 (1913).

Strictly rebutting testimony may be introduced even though names of witnesses giving it are not endorsed on information. Ossenkop v. State, 86 Neb. 539, 126 N.W. 72 (1910); Clements v. State, 80 Neb. 313, 114 N.W. 271 (1907).

"Mrs. Fred Steinberg" and "Mrs. Fred Steenburg" are idem sonans; endorsement was sufficient. Carrall v. State, 53 Neb. 431, 73 N.W. 939 (1898).

Endorsement of surname of witness, with initials of Christian name, was sufficient compliance. Basye v. State, 45 Neb. 261, 63 N.W. 811 (1895).

Witnesses for the state must be listed on the information. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

3. Endorsement of witnesses during trial

Trial court's endorsement of additional witness on first day of trial was not an abuse of discretion, as defendant was unable to show how such action prejudiced his trial preparation. State v. Brandon, 240 Neb. 232, 481 N.W.2d 207 (1992).

A failure to endorse on the information the names of witnesses to be called by the State is not grounds for reversal of a conviction in the absence of a showing of prejudice. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

In the exercise of its discretion, trial court may permit endorsement of names of witnesses upon information. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Trial court may, in its discretion, permit names of additional witnesses to be endorsed upon information after trial has begun, and defendant cannot complain of error where no prejudice is shown and he did not ask for continuance. McCartney v. State, 129 Neb. 716, 262 N.W. 679 (1935).

It is within discretion of court to permit names of additional witnesses to be endorsed on information after trial has commenced. Barnts v. State, 116 Neb. 363, 217 N.W. 591 (1928); Hutter v. State, 105 Neb. 601, 181 N.W. 552 (1921); Samuels v. State, 101 Neb. 383, 163 N.W. 312 (1917).

District court may permit names of additional witnesses to be endorsed on information during progress of trial. Ridings v. State, 108 Neb. 804, 189 N.W. 372 (1922).

Endorsement of additional witnesses after trial has begun is not error unless prejudicial and continuance asked for. Brunke v. State, 105 Neb. 343, 180 N.W. 560 (1920); Sheppard v. State, 104 Neb. 709, 178 N.W. 616 (1920); Kemplin v. State, 90 Neb. 655, 134 N.W. 275 (1912).

Where rule of court required names to be endorsed within twenty-four hours after discovery, names endorsed later, with permission of court, was not error. Barney v. State, 49 Neb. 515, 68 N.W. 636 (1896).



29-1603 Allegations; how made; joinder of offenses; rights of defendant.

(1) All informations shall be in writing and signed by the county attorney, complainant, or some other person, and the offenses charged therein shall be stated with the same fullness and precision in matters of substance as is required in indictments in like cases.

(2)(a) Any information charging a violation of section 28-303 and in which the death penalty is sought shall contain a notice of aggravation which alleges one or more aggravating circumstances, as such aggravating circumstances are provided in section 29-2523. The notice of aggravation shall be filed as provided in section 29-1602. It shall constitute sufficient notice to describe the alleged aggravating circumstances in the language provided in section 29-2523.

(b) The state shall be permitted to add to or amend a notice of aggravation at any time up to and including the thirtieth day prior to the trial of guilt.

(c) The existence or contents of a notice of aggravation shall not be disclosed to the jury until after the verdict is rendered in the trial of guilt.

(3) Different offenses and different degrees of the same offense may be joined in one information, in all cases in which the same might by different counts be joined in one indictment; and in all cases a defendant or defendants shall have the same right, as to proceedings therein, as the defendant or defendants would have if prosecuted for the same offense upon indictment.

1. Allegations, generally

2. Allegations, specific offenses

3. Verification

1. Allegations, generally

The requirement that a notice of aggravators be filed prior to trial is not applicable to cases in which the pretrial and trial litigation steps have already been completed. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

Separate offenses must be set out in separate counts in an information, but failure is cured by verdict when no objection was made. State v. French, 195 Neb. 88, 236 N.W.2d 832 (1975).

Defense of statute of limitations is equally applicable to prosecution upon information as by indictment. Jacox v. State, 154 Neb. 416, 48 N.W.2d 390 (1951).

Information is defective if it charges commission of offense as subsequent to filing. McKay v. State, 91 Neb. 281, 135 N.W. 1024 (1912).

Averment of matters which are immaterial and unnecessary ingredients of offense is surplusage. Nelson v. State, 86 Neb. 856, 126 N.W. 518 (1910).

Where statute contains an exception, information should negative same, unless affirmative part clearly negatives exception. Holmes v. State, 82 Neb. 406, 118 N.W. 99 (1908).

Race or color of defendant should not be designated unless required by statute. Harris v. State, 80 Neb. 195, 114 N.W. 168 (1907).

Information must charge every essential element of the offense. Herbes v. State, 79 Neb. 832, 113 N.W. 530 (1907); Moline v. State, 67 Neb. 164, 93 N.W. 228 (1903); O'Connor v. State, 46 Neb. 157, 64 N.W. 719 (1895).

Information must be positive and not on belief. Steinkuhler v. State, 77 Neb. 331, 109 N.W. 395 (1906).

Precise words of statute are not necessary in charging offense; words identical in meaning are sufficient. Higbee v. State, 74 Neb. 331, 104 N.W. 748 (1905); Smith v. State, 72 Neb. 345, 100 N.W. 806 (1904).

Word "feloniously" is not necessary in information charging all essential elements of felony. Reno v. State, 69 Neb. 391, 95 N.W. 1042 (1903).

Information is vulnerable on demurrer if offense is not charged in positive terms. Sothman v. State, 66 Neb. 302, 92 N.W. 303 (1902).

Information need not negative exceptions of statute which are not descriptive of offense. Sofield v. State, 61 Neb. 600, 85 N.W. 840 (1901).

When there is identity of names in two counts, presumption is that both refer to same person. Dunn v. State, 58 Neb. 807, 79 N.W. 719 (1899).

Information will sustain conviction of lower offense involved in that charged. Mulloy v. State, 58 Neb. 204, 78 N.W. 525 (1899).

Information must charge same offense as complaint or substantially the same. Mills v. State, 53 Neb. 263, 73 N.W. 761 (1898).

It is not necessary to conclude, "against the peace and dignity of the state." Bolln v. State, 51 Neb. 581, 71 N.W. 444 (1897).

Charging offense with unnecessary particularity is not fatally defective. State v. Kendall, 38 Neb. 817, 57 N.W. 525 (1894).

Negative averment of the matter of a proviso is not required unless it enters into and becomes a part of the description of the offense. Gee Wo v. State, 36 Neb. 241, 54 N.W. 513 (1893).

An unnecessary amendment is not prejudicial to defendant. Braithwaite v. State, 28 Neb. 832, 45 N.W. 247 (1890).

Information must allege crime was committed within jurisdiction of court. McCoy v. State, 22 Neb. 418, 35 N.W. 202 (1887).

2. Allegations, specific offenses

An information charging an attempt to commit "robbery" is sufficient though it omits "with intent to steal", and allowing amendment to add those words during trial is not prejudicial error. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

Failure to allege the result of the acts complained of in prosecution for picketing renders the information not precise or complete enough to comply with this section. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

Charge in language of statute is sufficient. Goff v. State, 89 Neb. 287, 131 N.W. 213 (1911).

Omission of word "maliciously" from information for burglary was immaterial error. Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

It is sufficient, as to ownership, to allege that money or property embezzled belonged to an estate. Hendee v. State, 80 Neb. 80, 113 N.W. 1050 (1907).

Information charging embezzlement from a city was sufficient. Bode v. State, 80 Neb. 74, 113 N.W. 996 (1907).

In prosecution for illegal fencing of highway, information failing to charge road was in common use will not support a conviction. Gilbert v. State, 78 Neb. 636, 111 N.W. 377 (1907).

In prosecution for attempt to corrupt witness, necessary allegations of information stated. Gandy v. State, 77 Neb. 782, 110 N.W. 862 (1906).

Requirements of information charging rape stated. Hubert v. State, 74 Neb. 220, 104 N.W. 276 (1905), motion for rehearing denied 74 Neb. 226, 106 N.W. 774 (1906).

Information for murder in first degree is set out and held sufficient to sustain conviction. Barker v. State, 73 Neb. 469, 103 N.W. 71 (1905).

Information charging obtaining property by false pretenses was sufficient. West v. State, 63 Neb. 257, 88 N.W. 503 (1901).

In information for burglary, it is proper to allege ownership in person having visible occupancy and control of premises. Hahn v. State, 60 Neb. 487, 83 N.W. 674 (1900).

Charging carrying on of a lottery on divers days is bad for duplicity, offense not being a continuing one. State v. Dennison, 60 Neb. 192, 82 N.W. 628 (1900).

In information charging rape, all unlawful acts within period of limitation may be charged. Bailey v. State, 57 Neb. 706, 78 N.W. 284 (1899).

Information for assault with intent to kill was good. McVey v. State, 57 Neb. 471, 77 N.W. 1111 (1899).

Information for larceny is not fatally defective for failure to state exact time, when time is not essence of offense. Rema v. State, 52 Neb. 375, 72 N.W. 474 (1897).

Charge of malpractice and contempt may be joined if both involve same transaction. Blodgett v. State, 50 Neb. 121, 69 N.W. 751 (1897).

Information charging practice of medicine and surgery without certificate was sufficient. Jones v. State, 49 Neb. 609, 68 N.W. 1034 (1896).

Where information charges assault with intent to commit rape by force, it is not necessary to allege age of person upon whom assault was committed or age of defendant. Hall v. State, 40 Neb. 320, 58 N.W. 929 (1894).

3. Verification

To meet the requirement that an information shall be verified by the oath of the county attorney, it is sufficient if it appears, no matter in what form, that the truth of the charge or charges contained in the information are confirmed and substantiated by the oath of the county attorney. State v. Jones, 254 Neb. 212, 575 N.W.2d 156 (1998).

Information verified by some person other than county attorney is sufficient and renders additional verification by prosecuting official unnecessary. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Verification to information is sufficient if it appears, no matter in what form, that truth of charges contained therein is confirmed and substantiated by oath of county attorney. Marshall v. State, 116 Neb. 45, 215 N.W. 564 (1927).

It is sufficient if information is verified by county attorney on information and belief. Watson v. State, 109 Neb. 43, 189 N.W. 620 (1922).

Objection to verification is waived if not made before arraignment and plea. Emery v. State, 78 Neb. 547, 111 N.W. 374 (1907).

Verification must be before magistrate authorized to administer oaths, clerk of court or deputy. Nightingale v. State, 62 Neb. 371, 87 N.W. 158 (1901); Davis v. State, 31 Neb. 247, 47 N.W. 854 (1891).

Terms "prosecuting attorney" and "county attorney" are synonymous. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Information may be verified by county attorney. Trimble v. State, 61 Neb. 604, 85 N.W. 844 (1901).



29-1604 Information; procedure; law applicable.

The provisions of the criminal code in relation to indictments, and all other provisions of law, applying to prosecutions upon indictments to writs and process therein, and the issuing and service thereof, to motions, pleadings, trials and punishments or the execution of any sentence, and to all other proceedings in cases of indictments, whether in the court of original or appellate jurisdiction, shall in the same manner and to the same extent, as nearly as may be, apply to informations, and all prosecutions and proceedings thereon.

1. Information

2. Miscellaneous

1. Information

Filing and service of amended information rendered nonprejudicial defects in service of original information. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Provision of criminal code with respect to indictments applies to informations. Shepperd v. State, 168 Neb. 464, 96 N.W.2d 261 (1959).

Information was sufficient to charge offense of uttering forged check. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Statutory provisions relating to indictments applies to informations. Jurgenson v. State, 166 Neb. 111, 88 N.W.2d 129 (1958).

This section makes the statutory provision for service of an indictment applicable to an information. Hawk v. State, 151 Neb. 717, 39 N.W.2d 561 (1949).

Information charging assault with intent to commit rape by force was not defective because of allegation of age of complaining witness. Frank v. State, 150 Neb. 745, 35 N.W.2d 816 (1949).

The provisions of the criminal code in relation to indictments apply to prosecution on information for picketing. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

2. Miscellaneous

Exact time of commission of alleged prior felony is not essential in charge under Habitual Criminal Act. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

There is no specified length of time that must elapse between filing of information and commencement of trial except requirement of one day must elapse after information has been served before arraignment. Darlington v. State, 153 Neb. 274, 44 N.W.2d 468 (1950).

This section makes applicable to prosecutions upon information preliminary pleadings provided for attacking indictments, and same waiver of defects for failure to make attack by motion to quash, plea in abatement or demurrer. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Election is not required between counts charging same offense. Stevens v. State, 84 Neb. 759, 122 N.W. 58 (1909).

Where offenses are distinct and separate, court should require prosecutor to elect. Miller v. State, 78 Neb. 645, 111 N.W. 637 (1907).

Several misdemeanors of same kind may be set forth in separate counts; prosecutor is not required to elect. Little v. State, 60 Neb. 749, 84 N.W. 248 (1900).

The requirement of service of copy of indictment within twenty-four hours after filing applies to information. Hawk v. Olson, 326 U.S. 271 (1945), reversing Hawk v. Olson, 145 Neb. 306, 16 N.W.2d 181 (1944).



29-1605 Commitment and bail; law applicable.

Any person who may, according to law, be committed to jail or become recognized or held to bail with sureties for his appearance in court to answer to any indictment, may in like manner be committed to jail or become recognized and held to bail for his appearance, to answer to any information or indictment, as the case may be.



29-1606 Persons committed or held to bail; preliminary hearing; failure of county attorney to file information; written statement required; power of court.

It shall be the duty of the county attorney of the proper county to inquire into and make full examination of all the facts and circumstances connected with any case on preliminary examination, as provided by law, touching the commission of any offense wherein the offender shall be committed to jail, or become recognized or held to bail. If the prosecuting attorney shall determine in any such case that an information ought not to be filed, he shall make, subscribe, and file with the clerk of the court a statement in writing, containing his reasons, in fact and in law, for not filing an information in such case; and such statement shall be filed at and during the term of court at which the offender shall be held for his appearance; Provided, in such case such court may examine the statement, together with the evidence filed in the case, and if, upon such examination, the court shall not be satisfied with the statement, the county attorney shall be directed by the court to file the proper information and bring the case to trial.

After a court approves the dismissal without prejudice of information under this section, the State is free to file new information that includes additional charges. State v. Al-Sayagh, 268 Neb. 913, 689 N.W.2d 587 (2004).

The provisions of this section include the requirement of approval by the trial court before an information may be dismissed. State v. Sanchell, 191 Neb. 505, 216 N.W.2d 504 (1974).

Obiter dictum in In re Interest of Moore, 186 Neb. 67, 180 N.W.2d 917, deleted to avoid possible misconstruction in conflict with this section. In re Interest of Moore, 186 Neb. 158, 180 N.W.2d 919 (1970).

Given gravity of original offense, state judge did not abuse his discretion in requiring that a proper probation revocation information be substituted for information which prosecution sought to dismiss. Kartman v. Parratt, 535 F.2d 450 (8th Cir. 1976).

Habitual criminal statute is not unconstitutional on grounds it gives county attorney selectivity in applying it, nor because it punishes a status rather than an act. Martin v. Parratt, 412 F.Supp. 544 (D. Neb. 1976).

State judge's refusal to dismiss probation violation charge except on condition county attorney file new charges did not deny probationer due process on ground that such judge, at final revocation hearing, was not a neutral and detached decision maker. Kartman v. Parratt, 397 F.Supp. 531 (D. Neb. 1975).



29-1607 Information; preliminary examination; required; when.

No information shall be filed against any person for any offense until such person shall have had a preliminary examination therefor, as provided by law, unless such person shall waive his or her right to such examination, except as otherwise provided in the Uniform Criminal Extradition Act. The preliminary examination shall be conducted as soon as the nature and the circumstances of the case will permit.

1. Nature and requisites

2. Waiver

3. Miscellaneous

1. Nature and requisites

If an information is filed initially in district court, referred to as a "direct information", such filing is treated in the nature of a complaint until a preliminary hearing is held and, in conformity with this section, after the preliminary hearing is concluded, the filing will then be treated as an information for speedy trial act purposes. State v. Boslau, 258 Neb. 39, 601 N.W.2d 769 (1999).

In a prosecution by information, the complaint and information must charge the same offense, but it is sufficient if the charge in the information is substantially the same as that alleged in the complaint. State v. Kelley, 211 Neb. 770, 320 N.W.2d 455 (1982).

Preliminary hearing before a county judge not an attorney not violative of this section. State v. Howard, 184 Neb. 274, 167 N.W.2d 80 (1969).

Preliminary hearing is not required on complaint charging a misdemeanor. Otte v. State, 172 Neb. 110, 108 N.W.2d 737 (1961).

Preliminary hearing is not a criminal trial of person accused. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Omission to hold preliminary hearing of a person charged with crime is not jurisdictional. Swanson v. Jones, 151 Neb. 767, 39 N.W.2d 557 (1949).

Where it appears that charge in complaint is substantially the same as set forth in information, plea of want of preliminary examination because of variance is unavailing. Van Syoc v. State, 69 Neb. 520, 96 N.W. 266 (1903).

Examination made when magistrate is without jurisdiction is not a preliminary examination. White v. State, 28 Neb. 341, 44 N.W. 443 (1889).

A preliminary hearing, unless waived, is a prerequisite to a prosecution by information. Bird v. Sigler, 241 F.Supp. 1007 (D. Neb. 1964).

A defendant cannot be prosecuted by information until a preliminary hearing is held. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

2. Waiver

The right to a preliminary hearing is waived by entering a plea of not guilty in the district court. State v. DeJesus, 216 Neb. 907, 347 N.W.2d 111 (1984).

Failure to give preliminary hearing is not a jurisdictional defect and may be waived. Drewes v. State, 156 Neb. 319, 56 N.W.2d 113 (1952).

Preliminary hearing in a criminal case is waived unless defendant raises that question before he enters a plea of not guilty in the district court. Roberts v. State, 145 Neb. 658, 17 N.W.2d 666 (1945).

Right of preliminary hearing may be waived. Meyers v. State, 104 Neb. 356, 177 N.W. 177 (1920).

District court has jurisdiction when transcript shows filing of complaint, arraignment and waiver of preliminary hearing before magistrate. Clawson v. State, 96 Neb. 499, 148 N.W. 524 (1914).

Plea of not guilty waives objection that preliminary examination was not had. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

Transcript showing arraignment of accused and waiver of preliminary examination fulfilled requirements of this section. Korth v. State, 46 Neb. 631, 65 N.W. 792 (1896).

Failure to give prisoner preliminary examination is a mere defect, and is waived if not objected to before going to trial. Coffield v. State, 44 Neb. 417, 62 N.W. 875 (1895).

3. Miscellaneous

A claim that a defendant was not accorded a preliminary hearing and did not waive it, is determinable by a plea in abatement. State v. Forbes, 203 Neb. 349, 278 N.W.2d 615 (1979).

The district court is without jurisdiction to try on information one accused of committing a felony within the state unless the defendant is first accorded the privilege of a preliminary examination or waives the same. State v. Forbes, 203 Neb. 349, 278 N.W.2d 615 (1979).

Effect of dissemination of hearsay and purported statements of counsel considered in review of order restricting pretrial publicity. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

Prosecuting attorney cannot delegate authority to file information. Richards v. State, 22 Neb. 145, 34 N.W. 346 (1887).



29-1608 Indictment, complaint, or information against corporation; summons; service; return day; procedure.

Whenever an indictment is presented, or complaint or information filed against a corporation, a summons commanding the sheriff to notify the accused thereof, and returnable on the third day after its date, shall issue on the praecipe of the prosecuting attorney. Such summons, together with a copy of the indictment, information, or complaint, shall be served and returned in the manner provided for service of summons upon such corporation in a civil action. The corporation on or before the return day of a summons duly served may appear by one of its officers, or by counsel, and answer to the indictment, information, or complaint by motion, demurrer, or plea. Upon its failure to make such appearance and answer, the court clerk shall enter a plea of not guilty; and upon such appearance being made, or plea entered, the corporation shall be deemed thenceforth continuously present in the court until the case is finally disposed of.



29-1701 Warrant and arrest on indictment or presentment.

A warrant may be issued in term time or in vacation of the court, on an indictment found or presentment made in any county, and when directed to the sheriff of the county where such indictment was found, or presentment made, it shall be lawful for such officer to pursue and arrest the accused named in such warrant, in any county of this state where he may be found, and commit him to jail, or hold him to bail, as provided in this code.



29-1702 Accused a nonresident of the county; how arrested.

When the party accused shall reside out of the county in which such indictment was found, it shall be lawful to issue a warrant thereon, directed to the sheriff of the county where the accused shall reside or may be found. It shall be the duty of such officer to arrest the accused and convey him to the county from which such writ was issued, and there commit him to the jail of such county, or hold him to bail, as provided in section 29-1701.

Fact that accused is out on bail pending trial for felony in one county does not render him immune from arrest on charge of separate felony in another county. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).



29-1703 Misdemeanors; recognizance for appearance; authority of sheriff to take.

When any sheriff or other officer shall be charged with the execution of a warrant issued on any indictment for a misdemeanor, he shall, during the vacation of the court from which the writ issued, have authority to take the recognizance of the person so indicted, together with sufficient sureties, resident and freeholders in the county from which such writ issued, in a sum of not less than fifty dollars nor more than five hundred dollars, conditioned for the appearance of such person on the first day of the next term of such court.

This section governs duties of sheriff in case of taking bond. Berrer v. Moorhead, 22 Neb. 687, 36 N.W. 118 (1888).



29-1704 Misdemeanors; recognizance; return.

The sheriff or other officer shall return such writ according to the command thereof, with the name of the surety or sureties, together with the recognizance taken as aforesaid; and the recognizance so taken and returned shall be filed and recorded by the clerk of the court to which the same was returned, and may be proceeded on in the same way as if such recognizance had been taken in the court during term time.



29-1705 Felonies; recognizance ordered by court; authority.

When any person shall have been indicted for a felony, and the person so indicted shall not have been arrested or recognized to appear before the court, the court may make an entry of the cause on the journal, and may order the amount in which the party indicted may be recognized for his appearance by any officer charged with the duty of arresting him.

Recognizance, taken before unauthorized person, or when taking thereof is unauthorized, is void. Dickenson v. State, 20 Neb. 72, 29 N.W. 184 (1886).



29-1706 Felonies; recognizance; amount; endorsement on warrant.

The clerk issuing a warrant on such an indictment shall endorse thereon the sum in which the recognizance of the accused was ordered as aforesaid to be taken.



29-1707 Felonies; recognizance; conditions; return.

The officer charged with the execution of the warrant aforesaid shall take the recognizance of the party accused in the sum ordered as aforesaid, together with good and sufficient sureties, conditioned for the appearance of the accused at the return of the writ before the court out of which the same issued.

Such officer shall return such recognizance to the court to be recorded and proceeded on as provided in this code.



29-1708 Recognizance; signature; certificate.

All recognizances taken during vacation of any court, by any judge or other officer thereof authorized to take them, shall be signed by the parties and certified to by the officer taking the same.



29-1709 Indicted convicts; custody.

Whenever any convict in a Department of Correctional Services adult correctional facility is indicted for any offense committed while confined therein, such convict shall remain in the custody of the warden of the facility subject to the order of the district court of the county where the facility in which such convict is confined is situated.



29-1801 Repealed. Laws 1959, c. 119, § 1.



29-1802 Indictment; recording; service of copy on defendant; arraignment, when had.

The clerk of the district court shall, upon the filing of any indictment with him, and after the person indicted is in custody or let to bail, cause the same to be entered of record on the journal of the court; and in case of the loss of the original, such record or a certified copy thereof shall be used in place thereof upon the trial of the cause. Within twenty-four hours after the filing of an indictment for felony, and in every other case on request, the clerk shall make and deliver to the sheriff, the defendant or his counsel a copy of the indictment, and the sheriff on receiving such copy shall serve the same upon the defendant. No one shall be, without his assent, arraigned or called on to answer to any indictment until one day shall have elapsed, after receiving in person or by counsel, or having an opportunity to receive a copy of such indictment as aforesaid.

1. Right to receive copy

2. Service of copy

3. Waiver

1. Right to receive copy

A plain reading of this section shows that it does not apply to complaints in county court. State v. Schanaman, 286 Neb. 125, 835 N.W.2d 66 (2013).

The defendant's right to a copy of information is not violated, where, although copy of amended information was not served on defendant, the case was tried on the original information as to which a copy was served. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).

Accused is not entitled to additional copy merely because, with his knowledge, additional names are properly endorsed on information or because of amendment in immaterial respect. Eigbrett v. State, 111 Neb. 388, 196 N.W. 700 (1923).

Rule applies also to amended information. McKay v. State, 91 Neb. 281, 135 N.W. 1024 (1912).

State is required to furnish defendant with but one copy of information. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Right to copy and one day thereafter to prepare for trial is a substantial right; denial thereof is error, but right may be waived. Barker v. State, 54 Neb. 53, 74 N.W. 427 (1898).

This section applies to copy of information as well as indictment. Hawk v. Olson, 326 U.S. 271 (1945), reversing Hawk v. Olson, 145 Neb. 306, 16 N.W.2d 181 (1944).

2. Service of copy

This statute specifically allows counsel to be served. State v. Henn, 223 Neb. 280, 388 N.W.2d 846 (1986).

The requirement that one day shall elapse between service of an information and arraignment relates to the charge which is to be tried and not to a charge that defendant is an habitual criminal. State v. Cole, 192 Neb. 466, 222 N.W.2d 560 (1974).

Purpose of service of copy of information is to insure defendant a reasonable time in which to prepare his defense. Shepperd v. State, 168 Neb. 464, 96 N.W.2d 261 (1959).

Defendant cannot be put on trial until at least one day shall have elapsed after he has received copy of information. Darlington v. State, 153 Neb. 274, 44 N.W.2d 468 (1950).

This section provides for the service of indictment upon the accused. Hawk v. State, 151 Neb. 717, 39 N.W.2d 561 (1949).

3. Waiver

The failure of the record to show that the defendant made any objection to proceed with the trial on the charge raises the presumption that he or she waived the right under this section. State v. High, 225 Neb. 695, 407 N.W.2d 772 (1987).

Where amended information was properly filed and served, prior defects in original information and service thereof were not prejudicial. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Requirements of this section may be waived. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Right not to be required to plead to indictment or information, until one day shall have elapsed after receiving copy of same, may be waived. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

Defendant's right hereunder may be waived; failure of record to show objection raises presumption of waiver. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Objection made after trial begins that copy of information had not been served is too late. Foster v. State, 83 Neb. 264, 119 N.W. 475 (1909).



29-1803 Repealed. Laws 1965, c. 151, § 5.



29-1803.01 Repealed. Laws 1972, LB 1463, § 13.



29-1803.02 Repealed. Laws 1972, LB 1463, § 13.



29-1803.03 Repealed. Laws 1972, LB 1463, § 13.



29-1804 Transferred to section 23-3401.



29-1804.01 Repealed. Laws 1972, LB 1463, § 13.



29-1804.02 Repealed. Laws 1972, LB 1463, § 13.



29-1804.03 Transferred to section 23-3402.



29-1804.04 Transferred to section 29-3901.



29-1804.05 Transferred to section 29-3902.



29-1804.06 Repealed. Laws 1979, LB 241, § 7.



29-1804.07 Transferred to section 29-3903.



29-1804.08 Transferred to section 29-3904.



29-1804.09 Transferred to section 29-3907.



29-1804.10 Transferred to section 29-3908.



29-1804.11 Transferred to section 23-3403.



29-1804.12 Transferred to section 29-3905.



29-1804.13 Transferred to section 29-3906.



29-1804.14 Repealed. Laws 1990, LB 822, § 40.



29-1805 Repealed. Laws 1972, LB 1463, § 13.



29-1805.01 Transferred to section 29-3909.



29-1805.02 Transferred to section 29-3910.



29-1805.03 Transferred to section 29-3911.



29-1805.04 Transferred to section 29-3912.



29-1805.05 Transferred to section 29-3913.



29-1805.06 Transferred to section 29-3914.



29-1805.07 Transferred to section 29-3915.



29-1805.08 Transferred to section 29-3916.



29-1805.09 Transferred to section 29-3917.



29-1805.10 Transferred to section 29-3918.



29-1805.11 Repealed. Laws 1990, LB 822, § 40.



29-1806 Exceptions to indictment; time allowed.

The court shall allow the accused a reasonable time to examine the indictment and prepare exceptions thereto.



29-1807 Exceptions to indictment; how made.

The accused may except to an indictment by (1) a motion to quash, (2) a plea in abatement, or (3) a demurrer.

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

Failure to attack indictment or information prior to trial is a waiver of any defects therein which are not jurisdictional. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Where different counts in information are properly joined, and evidence is offered to sustain each, an election will not be required. Poston v. State, 83 Neb. 240, 119 N.W. 520 (1909).

A plea in abatement is a device whereby indictment or information can be attacked. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).



29-1808 Motion to quash; when made.

A motion to quash may be made in all cases when there is a defect apparent upon the face of the record, including defects in the form of the indictment or in the manner in which an offense is charged.

1. Defects

2. Waiver

3. Miscellaneous

1. Defects

The charging of alternative means of committing the same crime that are incongruous as a matter of law is a defect apparent on the face of the record. State v. McIntyre, 290 Neb. 1021, 863 N.W.2d 471 (2015).

Objections to the form or content of an information should be raised by a motion to quash. A defendant's failure to file a motion to quash the information waives objections to it, even when the objection is aimed at an amended information superseding the original information filed against the defendant. State v. Meers, 257 Neb. 398, 598 N.W.2d 435 (1999).

A motion to quash is the proper method to attack the requisite certainty and particularity of an information in a criminal case. State v. Bocian, 226 Neb. 613, 413 N.W.2d 893 (1987).

The defendant's motion to quash should have been sustained by the trial court because his testimony given under oath before a special legislative committee was not subject to prosecution as perjury under section 28-915. State v. Douglas, 222 Neb. 833, 388 N.W.2d 801 (1986).

Challenge to certainty and particularity of information which states an offense in the words of the statute may be made by a motion to quash, but not by a motion in arrest of judgment. State v. Abraham, 189 Neb. 728, 205 N.W.2d 342 (1973).

In a criminal prosecution for picketing, failure to allege the essential elements of the offense renders the information subject to a motion to quash. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

Defects in indictment which might have been attacked by motion to quash are waived by general demurrer. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Defects in verification should be raised by motion to quash before pleading to information. Davis v. State, 31 Neb. 247, 47 N.W. 854 (1891).

A motion to quash which raises the issue of the admissibility of a defendant's prior driving under the influence convictions, for enhancement purposes, should not be filed until after a determination of the defendant's guilt on the underlying offense. State v. Head, 14 Neb. App. 684, 712 N.W.2d 822 (2006).

2. Waiver

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).

Failure to file motion to quash is not a waiver where information wholly fails to allege essential element of crime. Nelson v. State, 167 Neb. 575, 94 N.W.2d 1 (1959).

Failure to attack indictment or information prior to trial is a waiver of any defects therein which are not jurisdictional. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Defects in indictment which might have been attacked by motion to quash are waived by general demurrer. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Failure to make motion to quash is waiver of any defect on face of information. Matters v. State, 120 Neb. 404, 232 N.W. 781 (1930).

3. Miscellaneous

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

Disqualification of members of jury panel to serve cannot be raised by motion to quash. State v. Eggers, 175 Neb. 79, 120 N.W.2d 541 (1963).

Motion to quash was properly overruled in case stated. Blair v. State, 72 Neb. 501, 101 N.W. 17 (1904).

The proper procedure for determining the admissibility of prior driving under the influence convictions as prior convictions for the purposes of enhancement is to file a motion to quash on the enhancement issues after a determination of guilt on the underlying offense. State v. Head, 14 Neb. App. 684, 712 N.W.2d 822 (2006).



29-1809 Plea in abatement; when made.

A plea in abatement may be made when there is a defect in the record which is shown by facts extrinsic thereto.

1. When made

2. Procedure

1. When made

Hereafter the sufficiency of the evidence at a preliminary hearing may be raised only by a plea in abatement filed in the criminal proceeding in the district court. Kruger v. Brainard, 183 Neb. 455, 161 N.W.2d 520 (1968).

A plea in abatement may be made when there is a defect in the record which is shown by facts extrinsic thereto. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Plea in abatement presenting questions of law only is properly determined by court. Hardin v. State, 92 Neb. 298, 138 N.W. 146 (1912).

Objections to empaneling of grand jury may be presented by plea in abatement. If plea is made, and no refusal to rule thereon by trial court is shown, objection is waived. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Plea in abatement is proper where there is defect in record shown by extrinsic facts. In case stated, plea is not good. Steiner v. State, 78 Neb. 147, 110 N.W. 723 (1907).

Whether preliminary hearing has been had or waived may be determined by interposition of plea in abatement. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing 68 Neb. 181, 104 N.W. 154 (1905).

A plea in abatement based upon the fact that defendant had two preliminary examinations, and that on the first he was held for a lower grade of offense than upon the one which is the basis of the information filed against him is demurrable. Thompson v. State, 61 Neb. 210, 85 N.W. 62 (1901).

Matters triable under plea of not guilty cannot be presented by plea in abatement. State v. Bailey, 57 Neb. 204, 77 N.W. 654 (1898).

Objections on grounds of variance of information from complaint should be made by plea in abatement. Whitner v. State, 46 Neb. 144, 64 N.W. 704 (1895).

2. Procedure

After trial and conviction in the district court, any error in the ruling of the district court on the plea in abatement is cured if the evidence at trial is sufficient to permit the jury to find guilt beyond a reasonable doubt. State v. Franklin, 194 Neb. 630, 234 N.W.2d 610 (1975).

Issue on plea in abatement was properly tried by the court without a jury. Bolln v. State, 51 Neb. 581, 71 N.W. 444 (1897).

Where plea in bar is good, issue raised by it and state's reply must be tried by jury. Arnold v. State, 38 Neb. 752, 57 N.W. 378 (1894).

Ruling on plea in abatement is not a final order. Gartner v. State, 36 Neb. 280, 54 N.W. 516 (1893).

Plea may be signed by prisoner's attorney; if verified by prisoner, it is sufficient. Bohanan v. State, 15 Neb. 209, 18 N.W. 129 (1884).

Plea must point out particular cause of illegality. Baldwin v. State, 12 Neb. 61, 10 N.W. 463 (1881).

Plea in abatement must state facts and not legal conclusions. Priest v. State, 10 Neb. 393, 6 N.W. 468 (1880).

Where allegations of plea in abatement are denied by state, burden of proof is on defendant. Everson v. State, 4 Neb. Unof. 109, 93 N.W. 394 (1903).



29-1810 Demurrer to indictment; when made.

The accused may demur when the facts stated in the indictment do not constitute an offense punishable by the laws of this state, or when the intent is not alleged, when proof of it is necessary to make out the offense charged.

Demurrer to information was not properly sustained as to one count of the information. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).

Failure to demur is not a waiver where information wholly fails to allege essential element of crime. Nelson v. State, 167 Neb. 575, 94 N.W.2d 1 (1959).

Demurrer would not lie to indictment because it alleged in detail facts leading up to commission of criminal act charged. Kirchman v. State, 122 Neb. 624, 241 N.W. 100 (1932).



29-1811 Indictment defective; accused committed or held to bail.

When a motion to quash, or a plea in abatement, has been adjudged in favor of the accused, he may be committed or held to bail in such sum as the court may require for his appearance at the first day of the next term of said court.

Order of district court sustaining motion to quash information does not operate to discharge the defendant. Dobrusky v. State, 140 Neb. 360, 299 N.W. 539 (1941).



29-1812 Defects; when considered waived.

The accused shall be taken to have waived all defects which may be excepted to by a motion to quash, or a plea in abatement, by demurring to an indictment or pleading in bar or the general issue.

1. Plea of not guilty

2. Demurrer

3. Miscellaneous

1. Plea of not guilty

Overruling motion to quash information made after defendant had pleaded not guilty was proper. State v. Fiegl, 184 Neb. 704, 171 N.W.2d 643 (1969).

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).

Plea in abatement was properly overruled when filed after entry of plea of not guilty. Onstott v. State, 156 Neb. 55, 54 N.W.2d 380 (1952).

Objection that a preliminary hearing in a criminal case has not been had is waived by a plea of not guilty in the district court. Roberts v. State, 145 Neb. 658, 17 N.W.2d 666 (1945).

Where defendant enters plea of not guilty to amended information, he waives all defects which might have been excepted to by motion to quash or plea in abatement. Dobrusky v. State, 140 Neb. 360, 299 N.W. 539 (1941).

Plea of not guilty waives all defects which may be excepted to by plea in abatement. Uerling v. State, 125 Neb. 374, 250 N.W. 243 (1933).

Objection that accused has not had preliminary examination is waived unless made before plea of not guilty is entered. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

2. Demurrer

A motion to quash filed simultaneously with a demurrer to the indictment is not barred by this section. State v. Valencia, 205 Neb. 719, 290 N.W.2d 181 (1980).

Where demurrer to information is first filed and overruled, defects which might have been raised by motion to quash are waived. Wiese v. State, 138 Neb. 685, 294 N.W. 482 (1940).

Defects in an information which might have been attacked by motion to quash are waived by general demurrer. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Demurrer to information or plea of not guilty waives all defects which may be excepted to by motion to quash or plea in abatement. Green v. State, 116 Neb. 635, 218 N.W. 432 (1928); Olsen v. State, 114 Neb. 112, 206 N.W. 1 (1925); Reinoehl v. State, 62 Neb. 619, 87 N.W. 355 (1901).

3. Miscellaneous

Under this section, once a defendant has entered a plea, or a plea is entered for the defendant by the court, the defendant waives all facial constitutional challenges to a statute unless that defendant asks leave of the court to withdraw the plea and thereafter files a motion to quash, even if the defendant entered his plea through a written arraignment under section 29-4206. State v. Liston, 271 Neb. 468, 712 N.W.2d 264 (2006).

This section applies where a plea is entered for a defendant by the court. State v. Severin, 250 Neb. 841, 553 N.W.2d 452 (1996).

All defects that may be excepted to by a motion to quash are taken as waived by a defendant pleading the general issue. State v. Bocian, 226 Neb. 613, 413 N.W.2d 893 (1987).

This section applies whether plea is by defendant in person or by the court for him if he stands mute. State v. Etchison, 190 Neb. 629, 211 N.W.2d 405 (1973).

Challenge to certainty and particularity of information which states an offense in the words of the statute is waived by pleading the general issue. State v. Abraham, 189 Neb. 728, 205 N.W.2d 342 (1973).

Defendant's assignment of error that court lacked jurisdiction because information failed to contain a distinct allegation of each element of crime waived by guilty plea. State v. Workman, 186 Neb. 467, 183 N.W.2d 911 (1971).

Defendant, by pleading guilty, waived objection that might have been raised by plea in abatement. State v. Ninneman, 179 Neb. 729, 140 N.W.2d 5 (1966).

Waiver applied only to those matters which may be raised by motion to quash. Nelson v. State, 167 Neb. 575, 94 N.W.2d 1 (1959).

Failure to attack indictment or information prior to trial is a waiver of any defects therein which are not jurisdictional. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Information was not subject to charge of duplicity, and defects therein were waived. Sudyka v. State, 123 Neb. 431, 243 N.W. 276 (1932).

Defects in information were waived. Matters v. State, 120 Neb. 404, 232 N.W. 781 (1930).

Filing plea in bar constitutes waiver of all matters necessary or proper to be raised by plea in abatement. Melcher v. State, 109 Neb. 865, 192 N.W. 502 (1923).

Objections to empaneling grand jury may be presented by plea in abatement; if there is no ruling or refusal to rule thereon, objection is waived; cannot be taken by motion in arrest of judgment. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Defects which might have been attacked by motion to quash or plea in abatement are waived when defendant pleads to general issue or when plea is entered for him by court. Huette v. State, 87 Neb. 798, 128 N.W. 519 (1910); Ingraham v. State, 82 Neb. 553, 118 N.W. 320 (1908).



29-1813 Plea in abatement; misnomer; procedure.

If the accused shall plead in abatement that he is not indicted by his true name, he must plead what his true name is, which shall be entered on the minutes of the court, and after such entry the trial and all other proceedings on the indictment shall be had against him by that name, referring also to the name by which he is indicted, in the same manner in all respects as if he had been indicted by his true name.



29-1814 Demurrer or reply to plea in abatement; when made.

To any plea in abatement the county attorney may demur if it is not sufficient in substance, or he may reply setting forth any facts which may show that there is no defect in the record as charged in the plea.

Joinder of issues on plea in abatement may be waived. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Demurrer to plea in bar admits all facts well pleaded therein. Smith v. State, 42 Neb. 356, 60 N.W. 585 (1894).



29-1815 Plea after overruling of demurrer to indictment.

After a demurrer to an indictment has been overruled, the accused may plead not guilty, or in bar.

When accused appears and goes to trial, arraignment is waived. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

Demurrer or plea of guilty waives all defects which might be objected to only by motion to quash or plea in abatement. Goddard v. State, 73 Neb. 739, 103 N.W. 443 (1905).

Trial for misdemeanor, without plea of defendant, is not ground for reversal. Allyn v. State, 21 Neb. 593, 33 N.W. 212 (1887).

Plea of not guilty precludes raising question of former conviction. Marshall v. State, 6 Neb. 120 (1877).

Defendant should plead to charge before he is placed on trial. Burley v. State, 1 Neb. 385 (1871).



29-1816 Arraignment of accused; when considered waived; accused younger than eighteen years of age; move court to waive jurisdiction to juvenile court; findings for decision; transfer to juvenile court; effect; appeal.

(1)(a) The accused may be arraigned in county court or district court:

(i) If the accused was eighteen years of age or older when the alleged offense was committed;

(ii) If the accused was younger than eighteen years of age and was fourteen years of age or older when an alleged offense punishable as a Class I, IA, IB, IC, ID, II, or IIA felony was committed;

(iii) If the alleged offense is a traffic offense as defined in section 43-245; or

(iv) Until January 1, 2017, if the accused was seventeen years of age when an alleged offense described in subdivision (1) of section 43-247 was committed.

(b) Arraignment in county court or district court shall be by reading to the accused the complaint or information, unless the reading is waived by the accused when the nature of the charge is made known to him or her. The accused shall then be asked whether he or she is guilty or not guilty of the offense charged. If the accused appears in person and by counsel and goes to trial before a jury regularly impaneled and sworn, he or she shall be deemed to have waived arraignment and a plea of not guilty shall be deemed to have been made.

(2) At the time of the arraignment, the county court or district court shall advise the accused, if the accused was younger than eighteen years of age at the time the alleged offense was committed, that the accused may move the county court or district court at any time not later than thirty days after arraignment, unless otherwise permitted by the court for good cause shown, to waive jurisdiction in such case to the juvenile court for further proceedings under the Nebraska Juvenile Code. This subsection does not apply if the case was transferred to county court or district court from juvenile court.

(3) For motions to transfer a case from the county court or district court to juvenile court:

(a) The county court or district court shall schedule a hearing on such motion within fifteen days. The customary rules of evidence shall not be followed at such hearing. The accused shall be represented by an attorney. The criteria set forth in section 43-276 shall be considered at such hearing. After considering all the evidence and reasons presented by both parties, the case shall be transferred to juvenile court unless a sound basis exists for retaining the case in county court or district court; and

(b) The county court or district court shall set forth findings for the reason for its decision. If the county court or district court determines that the accused should be transferred to the juvenile court, the complete file in the county court or district court shall be transferred to the juvenile court and the complaint, indictment, or information may be used in place of a petition therein. The county court or district court making a transfer shall order the accused to be taken forthwith to the juvenile court and designate where the juvenile shall be kept pending determination by the juvenile court. The juvenile court shall then proceed as provided in the Nebraska Juvenile Code.

(c) An order granting or denying transfer of the case from county or district court to juvenile court shall be considered a final order for the purposes of appeal. Upon entry of an order, any party may appeal to the Court of Appeals within ten days. Such review shall be advanced on the court docket without an extension of time granted to any party except upon a showing of exceptional cause. Appeals shall be submitted, assigned, and scheduled for oral argument as soon as the appellee's brief is due to be filed. The Court of Appeals shall conduct its review in an expedited manner and shall render the judgment and opinion, if any, as speedily as possible. During the pendency of an appeal from an order transferring the case to juvenile court, the juvenile court may enter temporary orders in the best interests of the juvenile.

(4) When the accused was younger than eighteen years of age when an alleged offense was committed, the county attorney or city attorney shall proceed under section 43-274.

1. Arraignment

2. Jurisdiction to juvenile court

3. Miscellaneous

1. Arraignment

Arraignment complied with statute. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Where accused goes to trial without being arraigned and failed to demand formal arraignment, he waives his rights. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944); Hill v. State, 116 Neb. 73, 215 N.W. 789 (1927).

Issues are not joined until arraignment and plea to information; no jeopardy in absence of plea. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924).

Under prior statute, reading of indictment could not be waived in felony case, and failure to arraign was reversible error. Popel v. State, 105 Neb. 348, 180 N.W. 570 (1920).

Formal arraignment is not necessary in misdemeanor. Kruger v. State, 1 Neb. 365 (1871).

2. Jurisdiction to juvenile court

The general rule is that on request by a juvenile, the district court must transfer a juvenile case involving a felony from district court to juvenile court, unless a sound basis for retaining jurisdiction exists. In deciding whether to grant a requested waiver of the district court's jurisdiction and to transfer the case to juvenile court, the district court having jurisdiction over a pending criminal prosecution is required to consider the juvenile's request in light of the criteria set forth in section 43-276. State v. Reynolds, 246 Neb. 802, 523 N.W.2d 377 (1994).

In deciding whether to grant a requested waiver of jurisdiction and transfer proceedings to juvenile court pursuant to this section, the court having jurisdiction over a pending criminal prosecution must carefully consider the juvenile's request in light of the criteria set forth in section 43-276. State v. Nevels, 235 Neb. 39, 453 N.W.2d 579 (1990).

This section and section 43-276 provide a balancing test in which public protection and security are weighed against practical, and not problematical, rehabilitation in determining whether there should be a waiver of jurisdiction over a criminal proceeding to the juvenile court. State v. Trevino, 230 Neb. 494, 432 N.W.2d 503 (1988).

This section and section 43-276 involve a balancing test, namely, public protection and societal security weighed against practical and not problematic rehabilitation, in determining whether there should be a waiver of jurisdiction in criminal proceedings with a transfer to the juvenile court. Where the record supported the trial court's findings that the crime was violent, that the defendant may require treatment beyond the age of majority, that defendant's rehabilitative needs were beyond the scope of the juvenile court, and that more protection of the public was required than would be available in juvenile court, the district court did not abuse its discretion in retaining jurisdiction. State v. Ryan, 226 Neb. 59, 409 N.W.2d 579 (1987).

District court properly refused transfer of minor to juvenile court after a hearing and issuing written findings enumerating the basis for denying transfer. State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

A judgment will not be reversed for failure of trial court to set forth findings for its reason to overrule a motion to transfer case to juvenile court where defendant failed to call trial court's attention to the requirement of the statute. State v. Highly, 195 Neb. 498, 238 N.W.2d 909 (1976).

3. Miscellaneous

When a defendant appeared, was represented by counsel, and went to trial, the defendant waived any argument that rearraignment was necessary. State v. Hernandez, 268 Neb. 934, 689 N.W.2d 579 (2004).

In order to retain jurisdiction pursuant to this section, the district court does not need to resolve every factor in section 43-276 against the juvenile. This section represents the policy decision, made by the Legislature, that decisions made at transfer hearings are to be informed by all of the surrounding circumstances, which may or may not include evidence that is inadmissible at a subsequent criminal trial. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

A request to a court to waive jurisdiction to the juvenile court raises a jurisdictional challenge, and a defendant may appeal an unfavorable ruling even after entering a plea of guilty or tendering a plea of no contest. State v. Phinney, 235 Neb. 486, 455 N.W.2d 795 (1990).

Section is not applicable to misdemeanors. Wozniak v. State, 103 Neb. 749, 174 N.W. 298 (1919); Burroughs v. State, 94 Neb. 519, 143 N.W. 450 (1913).

Right to have complaint read to him in filiation proceeding is waived by defendant by proceeding to trial. McNeal v. Hunter, 72 Neb. 579, 101 N.W. 236 (1904).



29-1816.01 Arraignment of accused; report of proceedings; filing; evidence.

On the arraignment in the district court of any person accused of a felony, the court may require the official reporter of said court to make a stenographic report of the proceedings had in such court incident to such arraignment and the disposition of the charge made against the accused including sentence in the event of conviction. The court may further require the court reporter to prepare a transcript of his report of said proceedings, authenticate said transcript with an appropriate certificate to be attached thereto, and cause the same to be filed in the office of the clerk of said court. Such transcript need not be copied in either the journal of said court or the complete record in said office, but shall be kept in a special file and not removed from the office of the clerk of the district court, except on an order of a judge of said court expressly authorizing removal. In the event that the transcript is so made, authenticated and filed, it, or a duly certified copy thereof, shall become and be competent and lawful evidence and admissible as such in any of the courts of this state.



29-1817 Plea in bar; allegations; reply to plea; how issues tried.

The accused may then offer a plea in bar to the indictment that he has before had judgment of acquittal, or been convicted, or been pardoned for the same offense; and to this plea the county attorney may reply that there is no record of such acquittal or conviction, or that there has been no pardon. On the trial of such issue to the court or to a jury, if the court desires to submit such issue to a jury, the accused must produce the record of such conviction or acquittal, or the pardon, and prove that he is the same person charged in the record or mentioned in the pardon; and shall be permitted to adduce such other evidence as may be necessary to establish the identity of the offense.

1. Scope

2. Procedure

1. Scope

Invalidity of law under which defendant is prosecuted cannot be raised by plea in bar. Melcher v. State, 109 Neb. 865, 192 N.W. 502 (1923).

Where amendment of information is made after trial has begun, there being no change in offense charged, accused is not thereby placed in jeopardy second time. McKay v. State, 91 Neb. 281, 135 N.W. 1024 (1912).

Former complaint which failed to allege facts sufficient to constitute crime is not bar. Roberts v. State, 82 Neb. 651, 118 N.W. 574 (1908).

Judgment of court which had no jurisdiction of subject matter is no bar. Peterson v. State, 79 Neb. 132, 112 N.W. 306 (1907).

Prosecution for burglary resulting in mistrial is no bar. Sharp v. State, 61 Neb. 187, 85 N.W. 38 (1901).

Plea in bar is waiver of plea in abatement; truth of averments of plea is tried to jury. Bush v. State, 55 Neb. 195, 75 N.W. 542 (1898).

Discharge of jury without sufficient cause may amount to acquittal. Conklin v. State, 25 Neb. 784, 41 N.W. 788 (1889); State v. Shuchardt, 18 Neb. 454, 25 N.W. 722 (1885).

Conviction in another country is not necessarily a bar. Marshall v. State, 6 Neb. 120 (1877).

Driving while under the influence of alcohol and refusal to submit to a chemical test are not the same offense for double jeopardy purposes, and double jeopardy does not prohibit the State from prosecuting the two offenses in a single prosecution. State v. Grizzle, 18 Neb. App. 48, 774 N.W.2d 634 (2009).

2. Procedure

A plea in bar pursuant to this section may be filed to assert any nonfrivolous double jeopardy claim arising from a prior prosecution, including a claim that jeopardy was terminated by entry of a mistrial without manifest necessity. State v. Williams, 278 Neb. 841, 774 N.W.2d 384 (2009).

A plea in bar is not a proper procedure after a defendant's conviction has been affirmed on appeal, and the cause is remanded only for resentencing. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

Plea in bar may be disregarded if presented while plea of not guilty remains on record; but if former is considered, latter is treated as withdrawn. George v. State, 59 Neb. 163, 80 N.W. 486 (1899).

Plea of "former jeopardy" should be set out in record; is invalid unless sworn to. Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

Defense of statute of limitations is availed of under plea of "not guilty." Boughn v. State, 44 Neb. 889, 62 N.W. 1094 (1895).

Plea in bar may be demurred to; under former statute, issue should be joined and tried to jury; former jeopardy is ground for plea. Arnold v. State, 38 Neb. 752, 57 N.W. 378 (1894); Murphy v. State, 25 Neb. 807, 41 N.W. 792 (1889).

The defendant's claim that he was being subjected to multiple punishments for the same offense was unripe because he had pled guilty to one offense but had not been tried or convicted of the other offense. State v. Grizzle, 18 Neb. App. 48, 774 N.W.2d 634 (2009).



29-1818 Plea in bar or abatement; verification by accused required.

No plea in bar or abatement shall be received by the court unless it be in writing, signed by the accused, and sworn to before some competent officer.

Plea in bar must be sworn to by accused as prerequisite to validity. Schrum v. State, 108 Neb. 186, 187 N.W. 801 (1922).



29-1819 Pleas of guilty, not guilty, or nolo contendere; when required; failure to plead; effect.

If the issue on the plea in bar be found against the defendant, or if upon arraignment the accused offers no plea in bar, he shall plead guilty, not guilty, or nolo contendere; but if he pleads evasively or stands mute, he shall be taken to have pleaded not guilty.

A plea of nolo contendere entered on advice of counsel when defendant failed to supply counsel with all information that might have been relevant to his defense may not be withdrawn when the record shows that it was entered knowingly, understandingly, and voluntarily. State v. Hurley, 207 Neb. 321, 299 N.W.2d 152 (1980).

The effect of a plea of nolo contendere is the same as a plea of guilty. State v. Neuman, 175 Neb. 832, 125 N.W.2d 5 (1963); State v. Hylton, 175 Neb. 828, 124 N.W.2d 230 (1963).

Judgment of conviction of a felony, rendered upon plea of nolo contendere, is conclusive in disbarment proceeding. State ex rel. Nebraska State Bar Assn. v. Stanosheck, 167 Neb. 192, 92 N.W.2d 194 (1958).

Plea entered by court may be withdrawn by defendant. Huette v. State, 87 Neb. 798, 128 N.W. 519 (1910).

Plea of "not guilty," entered by court under this section, binds defendant. Trimble v. State, 61 Neb. 604, 85 N.W. 844 (1901).



29-1819.01 Plea of nolo contendere; acceptance by court; when.

The accused may, at any time before conviction, enter a plea of nolo contendere with the consent of the court. The court may refuse to accept the plea, and shall not accept the plea without first determining that the plea is made voluntarily with an understanding of the nature of the charge.



29-1819.02 Plea of guilty or nolo contendere; advisement required; effect.

(1) Prior to acceptance of a plea of guilty or nolo contendere to any offense punishable as a crime under state law, except offenses designated as infractions under state law, the court shall administer the following advisement on the record to the defendant:

(2) Upon request, the court shall allow the defendant additional time to consider the appropriateness of the plea in light of the advisement as described in this section. If, on or after July 20, 2002, the court fails to advise the defendant as required by this section and the defendant shows that conviction of the offense to which the defendant pleaded guilty or nolo contendere may have the consequences for the defendant of removal from the United States, or denial of naturalization pursuant to the laws of the United States, the court, on the defendant's motion, shall vacate the judgment and permit the defendant to withdraw the plea of guilty or nolo contendere and enter a plea of not guilty. Absent a record that the court provided the advisement required by this section, the defendant shall be presumed not to have received the required advisement.

(3) With respect to pleas accepted prior to July 20, 2002, it is not the intent of the Legislature that a court's failure to provide the advisement required by subsection (1) of this section should require the vacation of judgment and withdrawal of the plea or constitute grounds for finding a prior conviction invalid. Nothing in this section, however, shall be deemed to inhibit a court, in the sound exercise of its discretion, from vacating a judgment and permitting a defendant to withdraw a plea.

As to pleas entered on or after July 20, 2002, this section gives a court jurisdiction to consider a motion to withdraw such plea or vacate the judgment regardless of whether a defendant has completed his or her sentence. State v. Rodriguez, 288 Neb. 714, 850 N.W.2d 788 (2014).

Subsection (3) of this section does not create a procedure for withdrawal of a plea accepted before July 20, 2002. State v. Rodriguez, 288 Neb. 714, 850 N.W.2d 788 (2014).

This section imposes no requirement that a motion to withdraw a plea must be filed before a defendant completes his or her sentence. State v. Rodriguez, 288 Neb. 714, 850 N.W.2d 788 (2014).

If a defendant otherwise meets the requirements of this section, he or she is entitled to move to withdraw a plea even if he or she was actually aware of the immigration consequences of the plea at the time it was entered. State v. Medina-Liborio, 285 Neb. 626, 829 N.W.2d 96 (2013).

Under this section, all a defendant must show before withdrawing a plea of guilty or nolo contendere is (1) that the trial court failed to warn the defendant of one of the listed consequences and (2) that the defendant is currently facing one of the omitted consequences. State v. Mena-Rivera, 280 Neb. 948, 791 N.W.2d 613 (2010).

Subsection (2) of this section establishes a statutory procedure whereby a convicted person may file a motion to have the criminal judgment vacated and the plea withdrawn when the advisement required by subsection (1) was not given and the conviction may have the consequences for the defendant of removal from the United States, or denial of naturalization pursuant to the laws of the United States. State v. Yos-Chiguil, 278 Neb. 591, 772 N.W.2d 574 (2009).

The remedy created by subsection (2) of this section extends to those serving sentences at the time the motion to withdraw the plea is filed. State v. Yos-Chiguil, 278 Neb. 591, 772 N.W.2d 574 (2009).

This section gives a court discretion to vacate a judgment or withdraw a plea where a court has failed to provide the advisement required for pleas made on or after July 20, 2002, but it does not confer the power to vacate a judgment after the defendant has already completed his or her sentence. State v. Rodriquez-Torres, 275 Neb. 363, 746 N.W.2d 686 (2008).

The defendant was properly advised under this section where advisement was not given verbatim but only minor, inconsequential wording changes were used in giving advisement as to immigration consequences of the defendant's plea. State v. Molina-Navarrete, 15 Neb. App. 966, 739 N.W.2d 771 (2007).

In cases where this section does not apply, an order overruling a motion to withdraw a plea does not affect a substantial right in a special proceeding and therefore does not constitute a final, appealable order. State v. Cisneros, 14 Neb. App. 112, 704 N.W.2d 550 (2005).



29-1819.03 Plea of guilty or nolo contendere; legislative findings and intent.

The Legislature finds and declares that in many instances involving an individual who is not a citizen of the United States and who is charged with an offense punishable as a crime under state law, a plea of guilty or nolo contendere is entered without the defendant knowing that a conviction of such offense is grounds for removal from the United States, or denial of naturalization pursuant to the laws of the United States. Therefor, it is the intent of the Legislature in enacting this section and section 29-1819.02 to promote fairness to such accused individuals by requiring in such cases that acceptance of a guilty plea or plea of nolo contendere be preceded by an appropriate warning of the special consequences for such a defendant which may result from the plea. It is also the intent of the Legislature that the court in such cases shall grant the defendant a reasonable amount of time to negotiate with the prosecuting agency in the event the defendant or the defendant's counsel was unaware of the possibility of removal from the United States, or denial of naturalization as a result of conviction. It is further the intent of the Legislature that at the time of the plea no defendant shall be required to disclose his or her legal status to the court.



29-1820 Plea of guilty; record; accused; custody.

If the accused pleads guilty the plea shall be recorded on the indictment, and the accused may be placed in the custody of the sheriff until sentence.

Requirement of entry of plea on back of indictment or information is directory and not mandatory. Jurgenson v. State, 166 Neb. 111, 88 N.W.2d 129 (1958).

Plea of guilty is equivalent to finding of guilty and will sustain such an order. Leiby v. State, 79 Neb. 485, 113 N.W. 125 (1907).

Plea of guilty, entered by defendant, is evidence against him in subsequent action to which he is party involving same subject matter. Wisnieski v. Vanek, 5 Neb. Unof. 512, 99 N.W. 258 (1904).



29-1821 Plea of not guilty; record; day of trial; designation; continuance; when.

If the accused pleads not guilty, the plea shall be entered on the indictment, and the prosecuting attorney shall, under the direction of the court, designate a day for trial, which shall be a day of the term at which the plea is made, unless the court, for good reasons, continues the case to a subsequent term.

Date for trial was properly designated. Kitts v. State, 153 Neb. 784, 46 N.W.2d 158 (1951).

Failure to endorse plea on indictment is not ground for reversal. Preuit v. People, 5 Neb. 377 (1877).



29-1822 Mental incompetency of accused after crime commission; effect; capital punishment; stay of execution.

A person who becomes mentally incompetent after the commission of a crime or misdemeanor shall not be tried for the offense during the continuance of the incompetency. If, after the verdict of guilty and before judgment pronounced, such person becomes mentally incompetent, then no judgment shall be given while such incompetency shall continue; and if, after judgment and before execution of the sentence, such person shall become mentally incompetent, then in case the punishment be capital, the execution thereof shall be stayed until the recovery of such person from the incompetency.

District court has discretion to hold hearing voluntarily on mental competency of defendant to undergo sentence. State v. Saxon, 187 Neb. 338, 190 N.W.2d 854 (1971).

Insanity as a bar to the imposition of sentence presents a factual issue for the determination of the court. State v. Anderson, 186 Neb. 435, 183 N.W.2d 766 (1971).

Insanity as bar to imposition of sentence cannot be raised by habeas corpus. Sedlacek v. Hann, 156 Neb. 340, 56 N.W.2d 138 (1952).

This section imposes a duty on but does not go to the jurisdiction of the court. Sedlacek v. Greenholtz, 152 Neb. 386, 41 N.W.2d 154 (1950).

One who has become insane after the commission of a crime ought not to be tried for the offense during the continuance of the disability. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

Where insanity has not originated after commission of act, there is no requirement of trial of question of insanity. Walker v. State, 46 Neb. 25, 64 N.W. 357 (1895).



29-1823 Mental incompetency of accused before trial; determination by judge; effect; costs; hearing; commitment proceeding.

(1) If at any time prior to trial it appears that the accused has become mentally incompetent to stand trial, such disability may be called to the attention of the district or county court by the county attorney or city attorney, by the accused, or by any person for the accused. The judge of the district or county court of the county where the accused is to be tried shall have the authority to determine whether or not the accused is competent to stand trial. The judge may also cause such medical, psychiatric, or psychological examination of the accused to be made as he or she deems warranted and hold such hearing as he or she deems necessary. The cost of the examination, when ordered by the court, shall be the expense of the county in which the crime is charged. The judge may allow any physician, psychiatrist, or psychologist a reasonable fee for his or her services, which amount, when determined by the judge, shall be certified to the county board which shall cause payment to be made. Should the judge determine after a hearing that the accused is mentally incompetent to stand trial and that there is a substantial probability that the accused will become competent within the foreseeable future, the judge shall order the accused to be committed to a state hospital for the mentally ill or some other appropriate state-owned or state-operated facility for appropriate treatment until such time as the disability may be removed.

(2) Within six months after the commencement of the treatment ordered by the district or county court, and every six months thereafter until either the disability is removed or other disposition of the accused has been made, the court shall hold a hearing to determine (a) whether the accused is competent to stand trial or (b) whether or not there is a substantial probability that the accused will become competent within the foreseeable future.

(3) If it is determined that there is not a substantial probability that the accused will become competent within the foreseeable future, then the state shall either (a) commence the applicable civil commitment proceeding that would be required to commit any other person for an indefinite period of time or (b) release the accused. If during the period of time between the six-month review hearings set forth in subsection (2) of this section it is the opinion of the Department of Health and Human Services that the accused is competent to stand trial, the department shall file a report outlining its opinion with the court, and within twenty-one days after such report being filed, the court shall hold a hearing to determine whether or not the accused is competent to stand trial. The state shall pay the cost of maintenance and care of the accused during the period of time ordered by the court for treatment to remove the disability.

An individual has a constitutional right not to be put to trial when lacking mental competency, and this includes sentencing. State v. Hessler, 282 Neb. 935, 807 N.W.2d 504 (2011).

An "examination and hearing on competency" within the meaning of section 29-1207(4)(a) is the well-defined statutory procedure for determining competency to stand trial established by this section. State v. Tamayo, 280 Neb. 836, 791 N.W.2d 152 (2010).

The means to be employed to determine competency or the substantial probability of competency within the foreseeable future are discretionary with the district court, and the court may cause such medical, psychiatric, or psychological examination of the accused to be made as the court deems necessary in order to make such a determination. State v. Lassek, 272 Neb. 523, 723 N.W.2d 320 (2006).

If the district court determines that an accused is incompetent to stand trial, then the court must make a determination whether there is a substantial probability that the accused will become competent within the foreseeable future under this section; absent such a factual determination, there is no order to be meaningfully reviewed on appeal. The means to be employed to determine competency or the substantial probability of competency within the foreseeable future are discretionary with the district court, and the court may cause such medical, psychiatric, or psychological examination of the accused to be made as he or she deems necessary in order to make such a determination under this section. State v. Jones, 258 Neb. 695, 605 N.W.2d 434 (2000).

The issue of competency is one of fact, and the means used to resolve it are discretionary with the court. State v. Hittle, 257 Neb. 344, 598 N.W.2d 20 (1999).

Proceeding to determine the competency of the accused to stand trial is a "special proceeding" and an order finding the defendant incompetent to stand trial and ordering him confined until such time as he is competent is a "final order" from which an appeal may be taken. State v. Guatney, 207 Neb. 501, 299 N.W.2d 538 (1980).

The question of competency to stand trial is to be determined by the court and the means are discretionary. State v. Crenshaw, 189 Neb. 780, 205 N.W.2d 517 (1973).

Determination that accused is mentally incompetent to stand trial does not invalidate prior proceedings nor determine his mental condition at any prior time. State v. Klatt, 187 Neb. 274, 188 N.W.2d 821 (1971).

This section does not change the common law in such cases but leaves it to the discretion of the court to hold such hearing, if any, as it deems necessary. State v. Anderson, 186 Neb. 435, 183 N.W.2d 766 (1971).

Decision whether a competency hearing should be held is within sound discretion of trial court. Crenshaw v. Wolff, 504 F.2d 377 (8th Cir. 1974).



29-1824 Transferred to section 23-3404.



29-1825 Transferred to section 23-3405.



29-1826 Transferred to section 23-3406.



29-1827 Transferred to section 23-3407.



29-1828 Transferred to section 23-3408.



29-1901 Subpoenas in traffic and criminal cases; provisions applicable.

(1) The statutes governing subpoenas in civil actions and proceedings shall also govern subpoenas in traffic and criminal cases, except that subsections (1), (3), and (4) of section 25-1228 shall not apply to those cases. The payment of compensation and mileage to witnesses in those cases shall be governed by section 29-1903.

(2) A trial subpoena in a traffic and criminal case shall contain the statement specified in subsection (5) of section 25-1223.

Witness in criminal case cannot justify failure to obey subpoena on ground that he had demanded his fees and they were not paid. Huckins v. State, 61 Neb. 871, 86 N.W. 485 (1901).



29-1902 Return of subpoenas.

If the subpoena be served by such special deputy, it shall be his duty, after serving the same, to return thereon the manner in which the same was served; and also to make oath or affirmation to the truth of such return, before some person competent to administer oaths, which shall be endorsed on such writ; and the same shall be returned according to the command thereof by the person serving the same through the post office or otherwise.



29-1903 Traffic, criminal, and juvenile cases; witness fees and mileage.

(1) The amount of the witness fee and mileage in traffic, criminal, and juvenile cases is governed by section 33-139.

(2) A witness in a traffic, criminal, or juvenile case shall be entitled to a witness fee and mileage after appearing in court in response to a subpoena. The clerk of the court shall immediately submit a claim for payment of witness fees and mileage on behalf of all such witnesses to the county clerk in cases involving a violation of state law or to the city clerk in cases involving a violation of a city ordinance. All witness fees and mileage paid by a defendant as part of the court costs ordered by the court to be paid shall be reimbursed to the county or city treasurer as appropriate.

(3) Any person accused of crime amounting to a misdemeanor or felony shall have compulsory process to enforce the attendance of witnesses in his or her behalf.

Defendant may not be arbitrarily deprived of testimony that would have been relevant, material, and vital to the defense. State v. Cain, 223 Neb. 796, 393 N.W.2d 727 (1986).

Court may require showing of what testimony may be expected of prospective witness before entry of order for compulsory process. O'Rourke v. State, 166 Neb. 866, 90 N.W.2d 820 (1958).

Where testimony of witness was incompetent, failure to serve compulsory process was not prejudicial. Garcia v. State, 159 Neb. 571, 68 N.W.2d 151 (1955).

Liability of county arises only by express provisions of statute. Worthen v. Johnson County, 62 Neb. 754, 87 N.W. 909 (1901).



29-1904 Depositions; certain witnesses; application by defendant; when granted; interrogatories; notice to county attorney.

Where any issue of fact is joined on any indictment, and any material witness for the defendant resides out of the state, or, residing within the state, is sick or infirm or is about to leave the state, such defendant may apply in writing to the court in term time, or the judge thereof in vacation, for a commission to examine such witness upon interrogatories thereto annexed, and such court or judge may grant the same, and order what and for how long a time notice shall be given the prosecuting attorney before the witness shall be examined.

This section does not provide for the taking of depositions at county expense in advance of the trial. State v. Kuehn, 273 Neb. 219, 728 N.W.2d 589 (2007).

It was not necessary to analyze this section to dispose of claim that trial court erred in refusing permission to take deposition of inmates of penal institution. Rains v. State, 173 Neb. 586, 114 N.W.2d 399 (1962).

Taking of depositions at county expense in advance of trial is not authorized. Vore v. State, 158 Neb. 222, 63 N.W.2d 141 (1954).

Defendant was entitled to continuance to take deposition out of the state where timely application was made. Dolen v. State, 148 Neb. 317, 27 N.W.2d 264 (1947).

On admission by state that proposed witness would testify as stated in affidavit, court may refuse continuance. Fanton v. State, 50 Neb. 351, 69 N.W. 953 (1897); Burris v. Court, 48 Neb. 179, 66 N.W. 1131 (1896).

Correctness of ruling in suppressing deposition, not excepted to, cannot be questioned on error. Clough v. State, 7 Neb. 320 (1878).



29-1905 Depositions; how taken.

The proceedings in taking the examination of such witness and returning it to court shall be governed in all respects as the taking of depositions in all civil cases.

It was not necessary to analyze this section to dispose of claim that trial court erred in refusing permission to take deposition of inmates of penal institution. Rains v. State, 173 Neb. 586, 114 N.W.2d 399 (1962).



29-1906 Terms, defined.

(1) The word witness as used in sections 29-1906 to 29-1911 shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding; (2) the word state shall include any territory of the United States and the District of Columbia; (3) the word summons shall include a subpoena, order or other notice requiring the appearance of a witness.



29-1907 Person in this state required as witness in another state; procedure to secure attendance; fees; failure to testify; punishment.

If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that his or her presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing. If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him or her protection from arrest and the service of civil and criminal process, he or she shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein. If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his or her attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him or her for such hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state. If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person an amount equal to the rate authorized in section 81-1176 for mileage for state employees for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day that he or she is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



29-1908 Person in another state required as witness in this state; procedure to secure attendance; fees; failure to testify; punishment.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Such certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his or her attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found. If the witness is summoned to attend and testify in this state he or she shall be tendered an amount equal to the rate authorized in section 81-1176 for mileage for state employees for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and five dollars for each day that he or she is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

Attendance of witness from without state cannot be compelled at expense of county. Vore v. State, 158 Neb. 222, 63 N.W.2d 141 (1954).



29-1909 Witness from another state; not subject to arrest or civil process while in this state.

If a person comes into this state in obedience to a summons directing him to attend and testify in this state, he shall not while in this state pursuant to such summons be subject to arrest for the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.



29-1910 Sections, how construed.

Sections 29-1906 to 29-1911 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of the states which enact them. They shall be construed as supplemental to and cumulative with section 29-1904.



29-1911 Act, how cited.

Sections 29-1906 to 29-1911 may be cited as the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings.



29-1912 Request by defendant to inspect and make copies of evidence; granted; when; findings; possibility of harm; effect.

(1) When a defendant is charged with a felony or when a defendant is charged with a misdemeanor or a violation of a city or village ordinance for which imprisonment is a possible penalty, he or she may request the court where the case is to be tried, at any time after the filing of the indictment, information, or complaint, to order the prosecuting attorney to permit the defendant to inspect and copy or photograph:

(a) The defendant's statement, if any. For purposes of this subdivision, statement means a written statement made by the defendant and signed or otherwise adopted or approved by him or her, or a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by the defendant to an agent of the prosecution, state, or political subdivision thereof, and recorded contemporaneously with the making of such oral statement;

(b) The defendant's prior criminal record, if any;

(c) The defendant's recorded testimony before a grand jury;

(d) The names and addresses of witnesses on whose evidence the charge is based;

(e) The results and reports of physical or mental examinations, and of scientific tests, or experiments made in connection with the particular case, or copies thereof;

(f) Documents, papers, books, accounts, letters, photographs, objects, or other tangible things of whatsoever kind or nature which could be used as evidence by the prosecuting authority;

(g) The known criminal history of a jailhouse witness;

(h) Any deal, promise, inducement, or benefit that the prosecuting attorney or any person acting on behalf of the prosecuting attorney has knowingly made or may make in the future to the jailhouse witness;

(i) The specific statements allegedly made by the defendant against whom the jailhouse witness will testify and the time, place, and manner of the defendant's disclosures;

(j) The case name and jurisdiction of any criminal cases known to the prosecuting attorney in which a jailhouse witness testified about statements made by another criminal defendant that were disclosed to the jailhouse witness while he or she was a jailhouse witness and whether the jailhouse witness received any deal, promise, inducement, or benefit in exchange for or subsequent to such testimony; and

(k) Any occasion known to the prosecuting attorney in which the jailhouse witness recanted testimony about statements made by another criminal defendant that were disclosed to the jailhouse witness while he or she was a jailhouse witness and, if any are known, a transcript or copy of such recantation.

(2) The court may issue such an order pursuant to the provisions of this section. In the exercise of its judicial discretion, the court shall consider among other things whether:

(a) The request is material to the preparation of the defense;

(b) The request is not made primarily for the purpose of harassing the prosecution or its witnesses;

(c) The request, if granted, would not unreasonably delay the trial of the offense and an earlier request by the defendant could not have reasonably been made;

(d) There is no substantial likelihood that the request, if granted, would preclude a just determination of the issues at the trial of the offense; or

(e) The request, if granted, would not result in the possibility of bodily harm to, or coercion of, witnesses.

(3) Whenever the court refuses to grant an order pursuant to the provisions of this section, it shall render its findings in writing together with the facts upon which the findings are based.

(4) Whenever the prosecuting attorney believes that the granting of an order under the provisions of this section will result in the possibility of bodily harm to witnesses or that witnesses will be coerced, the court may permit him or her to make such a showing in the form of a written statement to be inspected by the court alone. The statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal by the defendant.

(5) For purposes of subdivisions (1)(g) through (k) of this section, jailhouse witness means a person in the physical custody of any jail or correctional institution as (a) an accused defendant, (b) a convicted defendant awaiting sentencing, or (c) a convicted defendant serving a sentence of incarceration, at the time the statements the jailhouse witness will testify about were disclosed.

1. Scope

2. Trial court

3. Miscellaneous

1. Scope

Pursuant to this section, upon a defendant's proper request through discovery procedure, the State must disclose information which is material to the preparation of a defense to the charge against the defendant. In order that the defendant receive a fair trial, requested and material information must be disclosed to the defendant. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

The Supreme Court has not established any court rules that would provide the State with a right of discovery in criminal cases. State v. Kinney, 262 Neb. 812, 635 N.W.2d 449 (2001).

Discovery in a criminal case is, in the absence of a constitutional requirement, controlled by either a statute or court rule. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

A motion to produce addressed to the prosecuting attorney under this section is not an appropriate way for a defendant in a criminal case to procure handwriting exemplars of third parties unless it be alleged that such exemplars are in the possession of the prosecutor and are relevant evidence in the prosecution. State v. Davis, 203 Neb. 284, 278 N.W.2d 351 (1979).

Where defendant's counsel had knowledge of a polygraph examination and did not attempt discovery nor to subpoena the examiner before trial, the report was not newly discovered evidence. State v. Seger, 191 Neb. 760, 217 N.W.2d 828 (1974).

Tape recording of conversation between undercover agent and defendant made before he was accused or indicted are admissible when he had taken no steps to discover and has on cross-examination elicited testimony of the conversation from the witness. State v. Myers, 190 Neb. 146, 206 N.W.2d 851 (1973).

A protective order limiting the defendant's and defense counsel's access to sensitive items in a sexual assault on a child case was properly granted. State v. Lovette, 15 Neb. App. 590, 733 N.W.2d 567 (2007).

This section governs what material a criminal defendant is entitled, as a matter of right, to discover. This section does not include information about prior criminal histories of witnesses, and discovery of that information is within the discretion of the trial court. State v. Dimmitt, 5 Neb. App. 451, 560 N.W.2d 498 (1997).

2. Trial court

Section 29-1916 does not provide a basis for a trial court to order a defendant to produce defense exhibits when the defendant has not requested a discovery order pursuant to this section. State v. Kinney, 262 Neb. 812, 635 N.W.2d 449 (2001).

A trial court's erroneous failure to notify defense counsel of an ex parte, court-ordered examination prior to such examination and the subsequent delay in defense counsel's reception of the expert examiner's report until trial has commenced is harmless when defense counsel receives a copy of the expert examiner's report as soon as the state receives such a copy, and the defense has adequate opportunities to depose the expert examiner; hence, admission of the expert examiner's testimony and the denial of defense counsel's motions for continuance and a new trial are not reversible errors. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

At hearing on motion to produce hereunder, the trial court must determine by inquiry of the prosecuting attorney whether or not he has any item designated in the statute and in the motion to produce, and if the court refuses to order production, it shall render findings in writing with foundation facts. State v. Eskew, 192 Neb. 76, 218 N.W.2d 898 (1974).

Where LSD tablet was used in test and graph was not preserved, but it was stipulated results of laboratory test, investigation, and experiments were produced and copies given to defendant and no specific request for graph was made in discovery motion, refusal of court to suppress evidence was not error. State v. Batchelor, 191 Neb. 148, 214 N.W.2d 276 (1974).

Denial of a request during trial for a recess to examine a statement of accomplice whose name had been endorsed on information as a witness was not an abuse of discretion. State v. McCown, 189 Neb. 495, 203 N.W.2d 445 (1973).

3. Miscellaneous

Whether a prosecutor's failure to disclose evidence results in prejudice to the accused depends on whether the information sought is material to the preparation of the defense, meaning that there is a strong indication that such information will play an important role in uncovering admissible evidence, aiding preparation of witnesses, corroborating testimony, or assisting impeachment or rebuttal. State v. Castor, 257 Neb. 572, 599 N.W.2d 201 (1999).

Materiality is defined more broadly under this section than under the U.S. Constitution, and thus, evidence that is material under the U.S. Constitution is material under this section. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

When a continuance will cure the prejudice caused by belated disclosure, a continuance should be requested by counsel and granted by the trial court. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

Under this section, whether a prosecutor's failure to disclose evidence results in prejudice depends on whether the information sought is material to the preparation of the defense, meaning that there is a strong indication that such information will play an important role in uncovering admissible evidence, aiding preparation of witnesses, corroborating testimony, or assisting impeachment or rebuttal. State v. Kula, 252 Neb. 471, 562 N.W.2d 717 (1997).

The test for whether nondisclosure is prejudicial is whether the information sought is material to the preparation of the defense, meaning that there is a strong indication that such information will play an important role in uncovering admissible evidence, aiding preparation of witnesses, corroborating testimony, or assisting in impeachment or rebuttal. State v. Null, 247 Neb. 192, 526 N.W.2d 220 (1995).

Prosecutor's nondisclosure of pathologist's opinion, given after examination of victim's injuries in photographs, that means used and manner in which victim's wounds were inflicted were not as victim claimed, denied defendant fair trial. State v. Brown, 214 Neb. 665, 335 N.W.2d 542 (1983).

Statutory design for discovery is based upon the Federal Rules of Criminal Procedure. State v. Brown, 214 Neb. 665, 335 N.W.2d 542 (1983).



29-1913 Discovery; evidence of prosecuting authority; test or analysis by defense; when allowed; when inadmissible.

(1) When in any felony prosecution or any prosecution for a misdemeanor or a violation of a city or village ordinance for which imprisonment is a possible penalty, the evidence of the prosecuting authority consists of scientific tests or analyses of ballistics, firearms identification, fingerprints, blood, semen, or other stains, upon motion of the defendant the court where the case is to be tried may order the prosecuting attorney to make available to the defense such evidence necessary to allow the defense to conduct like tests or analyses with its own experts. The order shall specify the time, place, and manner of making such tests or analyses by the defense. Such an order shall not be entered if the tests or analyses by the defense cannot be made because of the natural deterioration of the evidence.

(2) If the evidence necessary to conduct the tests or analyses by the defense is unavailable because of the neglect or intentional alteration by representatives of the prosecuting authority, other than alterations necessary to conduct the initial tests, the tests or analyses by the prosecuting authority shall not be admitted into evidence.

There is no obligation for the district court to suppress the evidence without a motion that the specific evidence be made available to conduct like tests or analyses. In the absence of any discovery motion, the trial court cannot know the precise issue presented and make the necessary factual findings in determining whether an order of discovery should be granted. And without a proper discovery order and a claim of the violation of such order, the court cannot properly determine whether the evidence subject to the order was, in fact, unavailable and whether it was unavailable due to neglect or intentional alteration. State v. Henry, 292 Neb. 834, 875 N.W.2d 374 (2016).

Under the plain language of this section, exclusion of the described tests or analyses is a mandatory sanction for violation of the discovery order issued under this section, in the event of unavailability due to neglect or intentional alteration as described in the section. State v. Henry, 292 Neb. 834, 875 N.W.2d 374 (2016).

It is not an abuse of discretion for the trial court to admit expert testimony regarding the analysis of a substance necessarily consumed in testing, provided that the scientific or technical basis of the expert's opinion and the specific facts of the case on which the expert's opinion are based are before the jury and the opposing party has the opportunity to cross-examine the expert. State v. Peterson, 242 Neb. 286, 494 N.W.2d 551 (1993).

Where evidence necessary to conduct tests or analyses by the defense is unavailable due to the neglect or intentional alteration by the State, suppression of the test results is the exclusive remedy under subsection (2) of this section. State v. Tanner, 233 Neb. 893, 448 N.W.2d 586 (1989).

Where substance necessary for test by defense has been made unavailable by state, evidence of state's tests may be suppressed. State v. Brodrick, 190 Neb. 19, 205 N.W.2d 660 (1973).



29-1914 Discovery order; limitation.

Whenever an order is issued pursuant to the provisions of section 29-1912 or 29-1913, it shall be limited to items or information within the possession, custody, or control of the state or local subdivisions of government, the existence of which is known or by the exercise of due diligence may become known to the prosecution.

In a driving under the influence case, where the record clearly showed that a computer source code for a breath-testing machine was not in the State's possession and that the manufacturer of the machine considered the source code a trade secret and proprietary information, the source code was not discoverable under this section. State v. Kuhl, 16 Neb. App. 127, 741 N.W.2d 701 (2007).



29-1915 Discovery order; specify time, place, and manner of inspections and making copies.

An order issued pursuant to the provisions of sections 29-1912 to 29-1921 shall specify the time, place, and manner of making the inspections and of making copies or photographs and may prescribe such terms and conditions as are just.

A protective order limiting the defendant's and defense counsel's access to sensitive items in a sexual assault on a child case was properly granted. State v. Lovette, 15 Neb. App. 590, 733 N.W.2d 567 (2007).



29-1916 Discovery order; reciprocity to prosecution; waiver of privilege of self-incrimination.

(1) Whenever the court issues an order pursuant to the provisions of sections 29-1912 and 29-1913, the court may condition its order by requiring the defendant to grant the prosecution like access to comparable items or information included within the defendant's request which:

(a) Are in the possession, custody, or control of the defendant;

(b) The defendant intends to produce at the trial; and

(c) Are material to the preparation of the prosecution's case.

(2) Whenever a defendant is granted an order under the provisions of sections 29-1912 to 29-1921, he shall be deemed to have waived his privilege of self-incrimination for the purposes of the operation of the provisions of this section.

This section does not provide a basis for a trial court to order a defendant to produce defense exhibits when the defendant has not requested a discovery order pursuant to section 29-1912. State v. Kinney, 262 Neb. 812, 635 N.W.2d 449 (2001).

Whenever court issues order to produce documents or information on defendant's motion, it may require defendant to reciprocate. State v. Eskew, 192 Neb. 76, 218 N.W.2d 898 (1974).



29-1917 Deposition of witness; when; procedure; use at trial.

(1) Except as provided in section 29-1926, at any time after the filing of an indictment or information in a felony prosecution, the prosecuting attorney or the defendant may request the court to allow the taking of a deposition of any person other than the defendant who may be a witness in the trial of the offense. The court may order the taking of the deposition when it finds the testimony of the witness:

(a) May be material or relevant to the issue to be determined at the trial of the offense; or

(b) May be of assistance to the parties in the preparation of their respective cases.

(2) An order granting the taking of a deposition shall include the time and place for taking such deposition and such other conditions as the court determines to be just.

(3) The proceedings in taking the deposition of a witness pursuant to this section and returning it to the court shall be governed in all respects as the taking of depositions in civil cases.

(4) A deposition taken pursuant to this section may be used at the trial by any party solely for the purpose of contradicting or impeaching the testimony of the deponent as a witness.

Subsection (4) of this section restricts the use of a criminal deposition only at the trial rather than at any trial. In other words, it restricts the deposition's use at the criminal trial for which the deposition was taken, and not in a separate civil action. Werner v. County of Platte, 284 Neb. 899, 824 N.W.2d 38 (2012).

The plain language of this section, by using the term "may," indicates that the granting of a deposition is within the trial court's discretion. A defendant is not entitled, as a matter of right, to a deposition under this section. State v. Collins, 283 Neb. 854, 812 N.W.2d 285 (2012).

This statute governs the appropriate use of discovery depositions in a criminal case when the deponent is available as a testifying witness. State v. Castor, 257 Neb. 572, 599 N.W.2d 201 (1999).

A motion for depositions must be filed by a defendant after the information is filed. State v. Murphy, 255 Neb. 797, 587 N.W.2d 384 (1998).

Subsection (4) of this section governs only the appropriate use of a discovery deposition when the deponent is an available, testifying witness. State v. Allen, 252 Neb. 187, 560 N.W.2d 829 (1997).

Defendant is not entitled, as a matter of right, to a deposition pursuant to subsection (1) of this section. State v. Tuttle, 238 Neb. 827, 472 N.W.2d 712 (1991).



29-1918 Discovery of additional evidence; notify other party and court.

If, subsequent to compliance with an order for discovery under the provisions of sections 29-1912 to 29-1921, and prior to or during trial, a party discovers additional material which he would have been under a duty to disclose or produce at the time of such previous compliance, he shall promptly notify the other party or his attorney and the court of the existence of the additional material.



29-1919 Discovery; failure to comply; effect.

If, at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with the provisions of sections 29-1912 to 29-1921 or an order issued pursuant to the provisions of sections 29-1912 to 29-1921, the court may:

(1) Order such party to permit the discovery or inspection of materials not previously disclosed;

(2) Grant a continuance;

(3) Prohibit the party from calling a witness not disclosed or introducing in evidence the material not disclosed; or

(4) Enter such other order as it deems just under the circumstances.

Under this section, on determination that a discovery order has not been complied with, the trial court has broad discretion to enter such other order as it deems just under the circumstances. State v. Surber, 221 Neb. 714, 380 N.W.2d 293 (1986).

Subsection (4) of section 29-1919, R.R.S.1943, allows a court to enter no order at all. State v. Vicars, 207 Neb. 325, 299 N.W.2d 421 (1980).



29-1920 Indigent defendant; costs; how taxed.

Whenever a defendant is adjudged indigent, the reasonable costs incurred in the operation of the provisions of sections 29-1912 to 29-1921 shall be taxed as costs against the prosecuting authority.



29-1921 Attorney-client privilege protected.

Nothing in sections 29-1912 to 29-1921 shall be construed to authorize any disclosure which would violate the attorney-client privilege.



29-1922 Motion to produce statement of defendant and names of eyewitnesses; filing; order.

Any defendant may file a motion to produce any statement made by the defendant, or furnish the name of every eyewitness who has identified the defendant at a lineup or showup. The motion shall be filed in the court where the case is to be tried and may be made at any time after the information, indictment, or complaint is filed, and must be filed at least ten days before trial or at the time of arraignment, whichever is the later, unless otherwise permitted by the court for good cause shown. Upon a showing that the items requested by the defendant may be material to the preparation of his or her defense and that the request is reasonable, the court shall entertain such motion and upon sufficient showing may at any time order that the discovery or the inspection be denied, restricted, or deferred or may specify the time, place, and manner of the making of the examination and the taking of copies of items requested and may prescribe such other terms and conditions as are just.



29-1923 Additional statement of defendant or name of eyewitness; prosecutor; notification required; failure to comply; effect.

If, subsequent to compliance with an order issued pursuant to section 29-1922, and prior to or during trial, the prosecuting authority discovers any additional statement made by the defendant or the name of any eyewitness who has identified the defendant at a lineup or showup previously requested or ordered which is subject to discovery or inspection under section 29-1922, he or she shall promptly notify the defendant or his or her attorney or the court of the existence of this additional material. If at any time during the course of the proceedings it is brought to the attention of the court that the prosecuting authority has failed to comply with this section or with an order issued pursuant to section 29-1922, the court may order the prosecuting authority to permit the discovery or inspection of materials or witnesses not previously disclosed, grant a continuance, or prohibit the prosecuting authority from introducing in evidence the material or the testimony of the witness or witnesses not disclosed, or it may enter such other order as it deems just under the circumstances.



29-1924 Statement, defined.

The term statement as used in sections 29-1922 and 29-1923 shall mean (1) a written statement made by such defendant and signed or otherwise adopted or approved by him or her; or (2) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by such defendant to a peace officer or prosecuting authority and recorded contemporaneously with the making of such oral statement.



29-1925 Child victim or child witness; testimony; legislative intent.

The Legislature recognizes that obtaining testimony in a criminal prosecution from a child victim of or a child witness to a felony offense may be a delicate matter and may require some special considerations. It is the intent of the Legislature to promote, facilitate, and preserve the testimony of such child victim or child witness in a criminal prosecution to the fullest extent possible consistent with the constitutional right to confrontation guaranteed by the Sixth Amendment of the Constitution of the United States and Article I, section 11, of the Nebraska Constitution.



29-1926 Child victim or child witness; videotape deposition and in camera testimony; conditions; use; findings by court; release; violation; penalty.

(1)(a) Upon request of the prosecuting or defense attorney and upon a showing of compelling need, the court shall order the taking of a videotape deposition of a child victim of or child witness to any offense punishable as a felony. The deposition ordinarily shall be in lieu of courtroom or in camera testimony by the child. If the court orders a videotape deposition, the court shall:

(i) Designate the time and place for taking the deposition. The deposition may be conducted in the courtroom, the judge's chambers, or any other location suitable for videotaping;

(ii) Assure adequate time for the defense attorney to complete discovery before taking the deposition; and

(iii) Preside over the taking of the videotape deposition in the same manner as if the child were called as a witness for the prosecution during the course of the trial.

(b) Unless otherwise required by the court, the deposition shall be conducted in the presence of the prosecuting attorney, the defense attorney, the defendant, and any other person deemed necessary by the court, including the parent or guardian of the child victim or child witness or a counselor or other person with whom the child is familiar. Such parent, guardian, counselor, or other person shall be allowed to sit with or near the child unless the court determines that such person would be disruptive to the child's testimony.

(c) At any time subsequent to the taking of the original videotape deposition and upon sufficient cause shown, the court shall order the taking of additional videotape depositions to be admitted at the time of the trial.

(d) If the child testifies at trial in person rather than by videotape deposition, the taking of the child's testimony may, upon request of the prosecuting attorney and upon a showing of compelling need, be conducted in camera.

(e) Unless otherwise required by the court, the child shall testify in the presence of the prosecuting attorney, the defense attorney, the defendant, and any other person deemed necessary by the court, including the parent or guardian of the child victim or child witness or a counselor or other person with whom the child is familiar. Such parent, guardian, counselor, or other person shall be allowed to sit with or near the child unless the court determines that such person would be disruptive to the child's testimony. Unless waived by the defendant, all persons in the room shall be visible on camera except the camera operator.

(f) If deemed necessary to preserve the constitutionality of the child's testimony, the court may direct that during the testimony the child shall at all times be in a position to see the defendant live or on camera.

(g) For purposes of this section, child means a person eleven years of age or younger at the time the motion to take the deposition is made or at the time of the taking of in camera testimony at trial.

(h) Nothing in this section shall restrict the court from conducting the pretrial deposition or in camera proceedings in any manner deemed likely to facilitate and preserve a child's testimony to the fullest extent possible, consistent with the right to confrontation guaranteed in the Sixth Amendment of the Constitution of the United States and Article I, section 11, of the Nebraska Constitution. In deciding whether there is a compelling need that child testimony accommodation is required by pretrial videotape deposition, in camera live testimony, in camera videotape testimony, or any other accommodation, the court shall make particularized findings on the record of:

(i) The nature of the offense;

(ii) The significance of the child's testimony to the case;

(iii) The likelihood of obtaining the child's testimony without modification of trial procedure or with a different modification involving less substantial digression from trial procedure than the modification under consideration;

(iv) The child's age;

(v) The child's psychological maturity and understanding; and

(vi) The nature, degree, and duration of potential injury to the child from testifying.

(i) The court may order an independent examination by a psychologist or psychiatrist if the defense attorney requests the opportunity to rebut the showing of compelling need produced by the prosecuting attorney. Such examination shall be conducted in the child's county of residence.

(j) After a finding of compelling need by the court, neither party may call the child witness to testify as a live witness at the trial before the jury unless that party demonstrates that the compelling need no longer exists.

(k) Nothing in this section shall limit the right of access of the media or the public to open court.

(l) Nothing in this section shall preclude discovery by the defendant as set forth in section 29-1912.

(m) The Supreme Court may adopt and promulgate rules of procedure to administer this section, which rules shall not be in conflict with laws governing such matters.

(2)(a) No custodian of a videotape of a child victim or child witness alleging, explaining, denying, or describing an act of sexual assault pursuant to section 28-319, 28-319.01, or 28-320.01 or child abuse pursuant to section 28-707 as part of an investigation or evaluation of the abuse or assault shall release or use a videotape or copies of a videotape or consent, by commission or omission, to the release or use of a videotape or copies of a videotape to or by any other party without a court order, notwithstanding the fact that the child victim or child witness has consented to the release or use of the videotape or that the release or use is authorized under law, except as provided in section 28-730 or pursuant to an investigation under the Office of Inspector General of Nebraska Child Welfare Act. Any custodian may release or consent to the release or use of a videotape or copies of a videotape to law enforcement agencies or agencies authorized to prosecute such abuse or assault cases on behalf of the state.

(b) The court order may govern the purposes for which the videotape may be used, the reproduction of the videotape, the release of the videotape to other persons, the retention and return of copies of the videotape, and any other requirements reasonably necessary for the protection of the privacy and best interests of the child victim or child witness.

(c) Pursuant to section 29-1912, the defendant described in the videotape may petition the district court in the county where the alleged offense took place or where the custodian of the videotape resides for an order releasing to the defendant a copy of the videotape.

(d) Any person who releases or uses a videotape except as provided in this section shall be guilty of a Class I misdemeanor.

In a jury trial, a large opaque screen in the courtroom, separating the child witness from the defendant, was a violation of the defendant's due process right to a fair trial. State v. Parker, 276 Neb. 661, 757 N.W.2d 7 (2008).



29-1927 Admission of evidence of alibi; notice required; waiver.

No evidence offered by a defendant for the purpose of establishing an alibi to an offense shall be admitted in the trial of the case unless notice of intention to rely upon an alibi is given to the county attorney and filed with the court at least thirty days before trial, except that such notice shall be waived by the presiding judge if necessary in the interests of justice.

This section does not allow a court to order the disclosure of the identity of a defendant's alibi witnesses prior to trial. State v. Woods, 255 Neb. 755, 587 N.W.2d 122 (1998).



29-1928 Repealed. Laws 2009, LB 63, § 50.



29-1929 Repealed. Laws 2009, LB 63, § 50.



29-2001 Trial; presence of accused required; exceptions.

No person indicted for a felony shall be tried unless personally present during the trial. Persons indicted for a misdemeanor may, at their own request, by leave of the court be put on trial in their absence. The request shall be in writing and entered on the journal of the court.

1. Felony

2. Misdemeanor

3. Miscellaneous

1. Felony

Court may not, without notice to and in absence of defendant and his counsel, orally instruct the jury while it is deliberating on the verdict. Strasheim v. State, 138 Neb. 651, 294 N.W. 433 (1940).

In felony case, not capital, defendant, out on bail, may waive right to be present during some of proceedings. Scott v. State, 113 Neb. 657, 204 N.W. 381 (1925).

Person, convicted of felony, and represented by counsel, cannot, as matter of right, insist on being present either at time of filing, argument or ruling on motion for new trial. Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

Prisoner must be present at time verdict is received. Dodge v. People, 4 Neb. 220 (1876); Burley v. State, 1 Neb. 385 (1871).

2. Misdemeanor

A person charged with a misdemeanor may, upon his request, be put on trial in his absence. Koop v. City of Omaha, 173 Neb. 633, 114 N.W.2d 380 (1962).

In a misdemeanor case, presence of defendant when verdict is received may be waived. Hyslop v. State, 159 Neb. 802, 68 N.W.2d 698 (1955).

Defendant, charged with misdemeanor, who voluntarily absents himself from courtroom when jury returns verdict, his counsel being present, waived right to be present. Peterson v. State, 64 Neb. 875, 90 N.W. 964 (1902).

3. Miscellaneous

A defendant may waive his or her rights under this section through his or her knowing and voluntary absence at trial. State v. Zlomke, 268 Neb. 891, 689 N.W.2d 181 (2004).

Defendant has a right to be present at all times when any proceeding is taken during trial, but that right may be waived, and only by the defendant, personally. State v. Red Kettle, 239 Neb. 317, 476 N.W.2d 220 (1991).

Defendant has no right in common law or the Constitution to be present in chambers while jury instructions are formulated by counsel and the trial judge. State v. Bear Runner, 198 Neb. 368, 252 N.W.2d 638 (1977).

Presence of accused at trial being once shown by record is presumed to have continued unless contrary is made to appear. Bolln v. State, 51 Neb. 581, 71 N.W. 444 (1897).

Section does not apply to hearings on motions and demurrers before commencement of trial. Miller v. State, 29 Neb. 437, 45 N.W. 451 (1890).

Voluntary unnoticed absence of prisoner during examination of witness where witness was reexamined upon prisoner's return, was not ground for new trial. Hair v. State, 16 Neb. 601, 21 N.W. 464 (1884).

View of scene of crime should be made in presence of accused. Fillion v. State, 5 Neb. 351 (1877); Carroll v. State, 5 Neb. 31 (1876).



29-2002 Joinder of offenses; joint trial; separate trials; when permitted; procedure.

(1) Two or more offenses may be charged in the same indictment, information, or complaint in a separate count for each offense if the offenses charged, whether felonies or misdemeanors, or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

(2) The court may order two or more indictments, informations, or complaints, or any combination thereof, to be tried together if the offenses could have been joined in a single indictment, information, or complaint or if the defendants, if there is more than one, are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. The procedure shall be the same as if the prosecution were under such single indictment, information, or complaint.

(3) If it appears that a defendant or the state would be prejudiced by a joinder of offenses in an indictment, information, or complaint or by such joinder of offenses in separate indictments, informations, or complaints for trial together, the court may order an election for separate trials of counts, indictments, informations, or complaints, grant a severance of defendants, or provide whatever other relief justice requires.

1. Consolidation

2. Right to separate trial

3. Motion for separate trial

4. Miscellaneous

1. Consolidation

To determine whether the charges joined for trial are of the same or similar character, an appellate court considers whether the underlying factual allegations supporting the separate charges are of the same or similar character. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Under this section, an appellate court applies a two-part analysis to determine whether offenses were properly joined at trial. First, it determines whether the offenses were related and joinable, and then it determines whether an otherwise proper joinder was prejudicial to the defendant. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Where all the charges against the defendant involved allegations of sexual misconduct with minors for whom he occupied a position of trust, the charges were joinable under subsection (1) of this section because they were of the same or similar character. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

The propriety of a joint trial involves two questions: whether the consolidation is proper because the defendants could have been joined in the same indictment or information, and whether there was a right to severance because the defendants or the State would be prejudiced by an otherwise proper consolidation of the prosecutions for trial. State v. Smith, 286 Neb. 856, 839 N.W.2d 333 (2013).

In a murder case, the fact that one codefendant was defending against the charge of aiding and abetting the other codefendant in committing the under¬lying crime does not necessarily create mutually exclusive defenses sufficient to mandate severance. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

The fact that codefendants in a murder case each accused the other of being the shooter is not sufficient by itself to create mutually exclusive defenses sufficient to mandate severance. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

The mere claim of antagonistic defenses is not a sufficient reason for separate trials of codefendants in a murder case. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

The propriety of a joint trial involves two questions: whether the consolidation is proper because the defendants could have been joined in the same indictment or information, and whether there was a right to severance because the defendants or the State would be prejudiced by an otherwise proper consolidation of the prosecutions for trial. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

When considering whether the trials of codefendants should be severed, the existence of mutually antagonistic defenses is not prejudicial per se. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

Where codefendants in a murder case each accused the other of being the shooter and there were other possible shooters, the codefendants did not have mutually exclusive defenses that resulted in sufficient prejudice to require severance. State v. Foster, 286 Neb. 826, 839 N.W.2d 783 (2013).

A defendant is not considered prejudiced by a joinder where the evidence relating to both offenses would be admissible in a trial of either offense separately. State v. Schroeder, 279 Neb. 199, 777 N.W.2d 793 (2010).

The propriety of a joint trial involves two questions: Whether there were appropriate grounds for consolidation and whether such consolidation would prejudice the defendant. State v. Garza, 256 Neb. 752, 592 N.W.2d 485 (1999).

The propriety of a joint trial involves two questions: whether the consolidation is proper because defendants could have been joined in the same indictment or information and whether there was a right to severance because defendants or the State would be prejudiced by an otherwise proper consolidation of the prosecutions for trial. State v. Brunzo, 248 Neb. 176, 532 N.W.2d 296 (1995).

If the offenses charged are of the same or similar character, or are based on the same act or transaction, the offenses may be joined in one trial. State v. Lewis, 241 Neb. 334, 488 N.W.2d 518 (1992).

Joinder or consolidation is not prejudicial error where evidence relating to both offenses would have been admissible in a trial of either offense separately. State v. Evans, 235 Neb. 575, 456 N.W.2d 739 (1990).

If the offenses involved were of the same or similar character, they can be joined in one information, and the trial court can order that they be tried together. State v. Porter, 235 Neb. 476, 455 N.W.2d 787 (1990).

Subsection (3) of this section allows the joinder of criminal defendants for trial if the defendants could have been joined in a single indictment, information, or complaint. State v. Lee, 227 Neb. 277, 417 N.W.2d 26 (1987).

The joinder of criminal defendants in an indictment or information is governed by subsection (2) of this section, which allows joinder if the defendants "are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses." State v. Lee, 227 Neb. 277, 417 N.W.2d 26 (1987).

If the offenses charged are of the same or similar character, or are based on the same act or transaction, the offenses may be joined in one trial. State v. Vrtiska, 225 Neb. 454, 406 N.W.2d 114 (1987).

Offenses of the same or similar character may be joined in one information and tried together. State v. McGuire, 218 Neb. 511, 357 N.W.2d 192 (1984).

Joinder is only permissible if the defendants are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses, which means that the two charges are so closely linked in time, place, and circumstance that a complete account of one charge cannot be related without relating details of the other charge or where the facts of each charge can be explained adequately only by drawing upon the facts of the other charge. A trial court may not consolidate defendants' cases for trial if this section does not permit joinder of those same defendants in a single indictment and, in those cases where defendants have been improperly consolidated for trial, such action is prejudicial per se and severance is not a matter of discretion but is a matter of right. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Where evidence relating to both offenses would have been admissible in a separate trial of either offense, joinder of offenses is permissible, even though offenses occurred ninety days apart. State v. Walker, 200 Neb. 273, 263 N.W.2d 454 (1978).

Where defendants acted together in offense charged, consolidation of their cases for trial is proper in absence of a showing of prejudice. State v. Boyce, 194 Neb. 538, 233 N.W.2d 912 (1975); State v. Saltzman, 194 Neb. 525, 233 N.W.2d 914 (1975).

Cases may be consolidated for trial if the offenses charged are based on the same act or transaction. State v. Shiller, 191 Neb. 291, 214 N.W.2d 616 (1974).

Cases may be consolidated for trial if the offenses charged are based on the same act or transaction. State v. Shimp, 190 Neb. 137, 206 N.W.2d 627 (1973).

Ruling of court upon motion for consolidation of criminal prosecutions properly joinable in a single information will not be disturbed in absence of abuse of discretion. State v. Bazer, 189 Neb. 711, 204 N.W.2d 799 (1973).

When the offenses charged are of the same or similar character or are based on the same act or transaction or on connected acts, they may be joined. If it appears that such joinder would prejudice defendant, the court may order an election for separate trials of the counts. State v. Rodgers, 186 Neb. 633, 185 N.W.2d 448 (1971).

Joint trial of codefendants is authorized. State v. Knecht, 181 Neb. 149, 147 N.W.2d 167 (1966).

Separate informations charging each of defendants with one robbery may be consolidated for trial. State v. Wilson, 174 Neb. 86, 115 N.W.2d 794 (1962).

2. Right to separate trial

A defendant has no constitutional right to a separate trial on different charges. Instead, this section controls the joinder or separation of charges for trial. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

A defendant opposing joinder of charges has the burden of proving prejudice. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Generally, a defendant must show that the court’s refusal to sever the offenses caused severe and specified prejudice in his or her trial, not merely a better chance of acquittal in separate trials. Moreover, absent a showing of substantial prejudice, spillover of evidence from one count to another does not require severance. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Prejudice is not shown if evidence of one charge would have been admissible in a separate trial of another charge. Additionally, prejudice usually does not occur from joined charges if the evidence is sufficiently simple and distinct for the jury to easily separate evidence of the charges during deliberations. This is particularly true where the trial court specifically instructs the jury to separately consider the evidence for each offense. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

The defendant failed to show prejudice from joined charges where (1) the evidence supporting each charge was simple and distinct so that the jury could separate the charges and associated evidence, instead of combining evidence of other charges to find guilt that it would not have found if the court had ordered separate trials; (2) the trial judge specifically instructed the jury that it was to keep the charges separate and come to a separate decision regarding each charge; and (3) the jury found the defendant guilty of some charges but not others, showing that it actually separated the evidence and offenses. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Charges of one count of first degree sexual assault of a child and four counts of child abuse were improperly joined together. First degree sexual assault is a crime of a different nature than child abuse, and the charged sexual assault occurred over a different time period than the alleged child abuse. The sexual assault charge was not based on the same act or transaction; only one of four child victims was sexually assaulted outside the presence of the other children while many of the alleged acts of child abuse occurred in the presence of multiple children. The record did not show the charges were part of an inferable common scheme or plan. Counsel was deficient in failing to oppose joinder of the charges, and counsel’s deficient performance prejudiced the defendant, warranting relief for ineffective assistance of counsel on direct appeal. State v. Rocha, 286 Neb. 256, 836 N.W.2d 774 (2013).

Severance is not a matter of right, and a ruling of the trial court with regard thereto will not be disturbed on appeal absent a showing of prejudice to the defendant. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

If the offenses charged are of the same or similar character or are based on the same act or transaction, the offenses may be joined in one trial. The right to separate trials is statutory and depends upon a showing that prejudice will result from a joint trial. The defendant bears the burden of proving that prejudice will result from a joint trial. State v. Evans, 235 Neb. 575, 456 N.W.2d 739 (1990).

Pursuant to subsections (2) and (3) of this section, two or more defendants may be tried together. There is no constitutional right to a separate trial, and a separate trial will only be granted upon a showing of prejudice. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The trial court's ruling on a motion for consolidation of prosecutions properly joinable will not be disturbed in the absence of an abuse of discretion. The right to separate trials is statutory and depends upon a showing that prejudice will result from a joint trial. The defendant bears the burden of proving that prejudice will result from a joint trial. State v. Andersen, 232 Neb. 187, 440 N.W.2d 203 (1989).

The right to a separate trial is statutory, and depends upon a showing that prejudice will result from a joint trial. The burden is on the party challenging the joint trial to demonstrate how and in what manner he or she was prejudiced. State v. Clark, 228 Neb. 599, 423 N.W.2d 471 (1988).

Joinder of criminal defendants for trial in a manner inconsistent with this section is prejudicial per se, and severance is not a matter of discretion but a matter of right. State v. Lee, 227 Neb. 277, 417 N.W.2d 26 (1987).

Even where prosecutions are otherwise properly consolidated for trial, court may grant separate trials upon showing prejudice will result from joint trial. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

Right to separate trial depends upon showing that prejudice will result from joint trial. State v. Clark, 189 Neb. 109, 201 N.W.2d 205 (1972); State v. Adams, 181 Neb. 75, 147 N.W.2d 144 (1966); State v. Erving, 180 Neb. 824, 146 N.W.2d 216 (1966).

There is no constitutional right to a separate trial. State v. Clark, 189 Neb. 109, 201 N.W.2d 205 (1972).

Defendants challenging a joint trial must affirmatively demonstrate that the joint trial has prejudiced their individual rights. State v. Rice, 188 Neb. 728, 199 N.W.2d 480 (1972).

When the offenses charged are of the same or similar character or are based on the same act or transaction or on connected acts, they may be joined. If it appears that such joinder would prejudice defendant, the court may order an election for separate trials of the counts. State v. Rodgers, 186 Neb. 633, 185 N.W.2d 448 (1971).

Severance, under this section, is not a matter of right. State v. Foster, 183 Neb. 247, 159 N.W.2d 561 (1968).

Under 1957 amendment to this section, jointly charged defendants are not entitled to a separate trial as a matter of right. State v. Cook, 182 Neb. 684, 157 N.W.2d 151 (1968).

Right to separate trial is granted only to persons charged with felony and not to those jointly charged with misdemeanor. Nash v. State, 110 Neb. 712, 194 N.W. 869 (1923).

One, jointly indicted with others for a felony, is entitled to separate trial as a matter of right, if request is made in season. Reed v. State, 93 Neb. 163, 139 N.W. 1015 (1913).

Whether separate trials are required depends upon a defendant's showing that prejudice will result from a joint trial. State v. Dandridge, 1 Neb. App. 786, 511 N.W.2d 527 (1993).

3. Motion for separate trial

A motion for a separate trial is addressed to the sound discretion of the trial court, and its ruling on such motion will not be disturbed on appeal absent a showing that the court abused its discretion. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Because Fed. R. Crim. P. 14(a) is the federal equivalent of subsection (3) of this section, Nebraska courts look to federal cases for guidance in determining whether a severance should be granted. State v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014).

Severance is not a matter of right and a ruling of the trial court with regard thereto will not be disturbed in absence of showing of prejudice. State v. Nance, 197 Neb. 95, 246 N.W.2d 868 (1976).

A motion for separate trial in a criminal case is addressed to the sound discretion of the trial court. State v. Hall, 176 Neb. 295, 125 N.W.2d 918 (1964).

Motion for separate trial is addressed to sound discretion of trial court, and ruling thereon will not be disturbed in absence of abuse of discretion. State v. Brown, 174 Neb. 387, 118 N.W.2d 328 (1962).

Motion may be made either by prisoner or state and objection to severance is too late after jury is empaneled. Metz v. State, 46 Neb. 547, 65 N.W. 190 (1895).

4. Miscellaneous

A motion to revoke probation is not a criminal proceeding, and this section is not applicable. State v. Schreiner, 276 Neb. 393, 754 N.W.2d 742 (2008).

When issues of prejudicial joinder and prejudicial failure to sever are not before the trial court, defendant cannot raise these issues on appeal. State v. Vance, 240 Neb. 794, 484 N.W.2d 453 (1992).

Joinder is not prejudicial error where evidence relating to both offenses would be admissible in a trial of either offense separately. State v. Porter, 235 Neb. 476, 455 N.W.2d 787 (1990).

Separate offenses must be set out in separate counts in an information, but failure is cured by verdict when no objection was made. State v. French, 195 Neb. 88, 236 N.W.2d 832 (1975).

Requirement of showing prejudice met where confession of codefendant implicating appellant used in joint trial and both defendants were represented by same counsel. State v. Montgomery, 182 Neb. 737, 157 N.W.2d 196 (1968).

Court may refuse to allow prisoner's codefendant to be present at trial. Evidence is not inadmissible because it also tends to establish guilt of codefendant. Krens v. State, 75 Neb. 294, 106 N.W. 27 (1905).

Admission of extra-judicial confessions of codefendants found to be prejudicial and violative of defendant's right of cross-examination. Davis v. Sigler, 415 F.2d 1159 (8th Cir. 1969).



29-2003 Joint indictment; special venire; when required; how drawn.

When two or more persons shall have been charged together in the same indictment or information with a crime, and one or more shall have demanded a separate trial and had the same, and when the court shall be satisfied by reason of the same evidence being required in the further trial of parties to the same indictment or information, that the regular panel and bystanders are incompetent, because of having heard the evidence, to sit in further causes in the same indictment or information, then it shall be lawful for the court to require the clerk of the court to write the names of sixty electors of the county wherein such cause is being tried, each upon a separate slip of paper, and place the same in a box, and, after the same shall have been thoroughly mixed, to draw therefrom such number as in the opinion of the court will be sufficient from which to select a jury to hear such cause. The electors whose names are so drawn shall be summoned by the sheriff to forthwith appear before the court, and, after having been examined, such as are found competent and shall have no lawful excuse for not serving as jurors shall constitute a special venire from which the court shall proceed to have a jury impaneled for the trial of the cause. The court may repeat the exercise of this power until all the parties charged in the same indictment or information shall have been tried.

If several juries are picked at one time from a single jury panel for a series of trials, examination must be allowed if requested for good reason in subsequent trials in the series to determine if any jurors should be excused for cause. State v. Myers, 190 Neb. 466, 209 N.W.2d 345 (1973).

Where separate trials are held on joint indictment or information for commission of single offense, jurors who sat in trial of one defendant are disqualified to sit in trial of others. Seaton v. State, 106 Neb. 833, 184 N.W. 890 (1921).

Section applies only when two or more persons are charged in the same indictment and one has had a separate trial. Koenigstein v. State, 101 Neb. 229, 162 N.W. 879 (1917).

Provisions of this section are not exclusive. Aabel v. State, 86 Neb. 711, 126 N.W. 316 (1910); Barber v. State, 75 Neb. 543, 106 N.W. 423 (1906); Barney v. State, 49 Neb. 515, 68 N.W. 636 (1896).



29-2004 Jury; how drawn and selected; alternate jurors.

(1) All parties may stipulate that the jury may be selected up to thirty-one days prior to the date of trial. The stipulation must be unanimous among all parties and evidenced by a joint stipulation to the county court.

(2) In all cases, except as may be otherwise expressly provided, the accused shall be tried by a jury drawn, summoned, and impaneled according to provisions of the code of civil procedure, except that whenever in the opinion of the court the trial is likely to be a protracted one, the court may, immediately after the jury is impaneled and sworn, direct the calling of one or two additional jurors, to be known as alternate jurors. Such jurors shall be drawn from the same source and in the same manner, and have the same qualifications as regular jurors, and be subject to examination and challenge as such jurors, except that each party shall be allowed one peremptory challenge to each alternate juror. The alternate jurors shall take the proper oath or affirmation and shall be seated near the regular jurors with equal facilities for seeing and hearing the proceedings in the cause, and shall attend at all times upon the trial of the cause in company with the regular jurors. They shall obey all orders and admonitions of the court, and if the regular jurors are ordered to be kept in the custody of an officer during the trial of the cause, the alternate jurors shall also be kept with the other jurors and, except as hereinafter provided, shall be discharged upon the final submission of the cause to the jury. If an information charging a violation of section 28-303 and in which the death penalty is sought contains a notice of aggravation, the alternate jurors shall be retained as provided in section 29-2520. If, before the final submission of the cause a regular juror dies or is discharged, the court shall order the alternate juror, if there is but one, to take his or her place in the jury box. If there are two alternate jurors the court shall select one by lot, who shall then take his or her place in the jury box. After an alternate juror is in the jury box he or she shall be subject to the same rules as a regular juror.

Under this section, a court may discharge a regular juror because of sickness and replace him or her with an alternate juror. State v. Hilding, 278 Neb. 115, 769 N.W.2d 326 (2009).

In a trial for attempted murder, assault, and other crimes, a juror who was mistakenly seated on the jury despite having been stricken by the State was a "regular juror," within the meaning of this section, and thus, the juror could be replaced by an alternate when the mistake was discovered. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

Verdict of jury will be set aside where evidence is clearly insufficient to sustain it. Prichard v. State, 135 Neb. 522, 282 N.W. 529 (1938).

Accused cannot waive right to trial by jury. Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904).

Challenge to array or motion to quash panel must be in writing and should point out grounds relied upon. Strong v. State, 63 Neb. 440, 88 N.W. 772 (1902).

Jurors may be summoned for trial of criminal case when no regular panel is present. Carrall v. State, 53 Neb. 431, 73 N.W. 939 (1898).

In criminal trials, jurors are not judges of the law. Parrish v. State, 14 Neb. 60, 15 N.W. 357 (1883).

Under this section, a trial court may replace a juror with an alternate juror after finding that the original juror could not be fair and impartial. State v. Smith, 13 Neb. App. 404, 693 N.W.2d 587 (2005).



29-2005 Peremptory challenges.

Every person arraigned for any crime punishable with death, or imprisonment for life, shall be admitted on his or her trial to a peremptory challenge of twelve jurors, and no more; every person arraigned for any offense that may be punishable by imprisonment for a term exceeding eighteen months and less than life, shall be admitted to a peremptory challenge of six jurors; and in all other criminal trials, the defendant shall be allowed a peremptory challenge of three jurors. The attorney prosecuting on behalf of the state shall be admitted to a peremptory challenge of twelve jurors in all cases when the offense is punishable with death or imprisonment for life, six jurors when the offense is punishable by imprisonment for a term exceeding eighteen months and less than life, and three jurors in all other cases; Provided, that in all cases where alternate jurors are called, as provided in section 29-2004, then in that case both the defendant and the attorney prosecuting for the state shall each be allowed one added peremptory challenge to each alternate juror.

Depriving a defendant in a criminal proceeding of the peremptory challenges to which he or she is statutorily entitled is structural error. State v. Marshall, 269 Neb. 56, 690 N.W.2d 593 (2005).

Where two or more offenses are properly joined, a trial court does not err in limiting the defendant to the number of peremptory challenges statutorily available for the most serious of the offenses, and a defendant is not entitled to additional peremptory challenges because the indictment charges separate offenses in separate counts. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

Where imprisonment authorized was for a period of one year, only three peremptory challenges could be demanded. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).

Counsel have right to put pertinent questions on voir dire examination of jurors to aid in the exercise of right of peremptory challenge. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

Order of exercise of peremptory challenges rested in discretion of trial court. Callies v. State, 157 Neb. 640, 61 N.W.2d 370 (1953); Sherrick v. State, 157 Neb. 623, 61 N.W.2d 358 (1953).

Where both state and defendant waived peremptory challenge, objection to disqualification of juror who had read newspaper article was waived. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Peremptory challenges are not to be exercised until jurors have been passed for cause. Fetty v. State, 119 Neb. 619, 230 N.W. 440 (1930); Mathes v. State, 107 Neb. 212, 185 N.W. 425 (1921); Rutherford v. State, 32 Neb. 714, 49 N.W. 701 (1891).

Order in which challenges shall be made is left to sound discretion of trial court. Johnson v. State, 88 Neb. 565, 130 N.W. 282 (1911); Gravely v. State, 45 Neb. 878, 64 N.W. 452 (1895).

Failure to exercise right of peremptory challenge is waiver of any disqualification then known to exist. Morgan v. State, 51 Neb. 672, 71 N.W. 788 (1897); Curran v. Percival, 21 Neb. 434, 32 N.W. 213 (1887).



29-2006 Challenges for cause.

The following shall be good causes for challenge to any person called as a juror or alternate juror, on the trial of any indictment: (1) That he was a member of the grand jury which found the indictment; (2) that he has formed or expressed an opinion as to the guilt or innocence of the accused; Provided, if a juror or alternate juror shall state that he has formed or expressed an opinion as to the guilt or innocence of the accused, the court shall thereupon proceed to examine, on oath, such juror or alternate juror as to the ground of such opinion; and if it shall appear to have been founded upon reading newspaper statements, communications, comments or reports, or upon rumor or hearsay, and not upon conversations with witnesses of the transactions or reading reports of their testimony or hearing them testify, and the juror or alternate juror shall say on oath that he feels able, notwithstanding such opinion, to render an impartial verdict upon the law and the evidence, the court, if satisfied that such juror or alternate juror is impartial and will render such verdict, may, in its discretion, admit such juror or alternate juror as competent to serve in such case; (3) in indictments for an offense the punishment whereof is capital, that his opinions are such as to preclude him from finding the accused guilty of an offense punishable with death; (4) that he is a relation within the fifth degree to the person alleged to be injured or attempted to be injured, or to the person on whose complaint the prosecution was instituted, or to the defendant; (5) that he has served on the petit jury which was sworn in the same cause against the same defendant and which jury either rendered a verdict which was set aside or was discharged, after hearing the evidence; (6) that he has served as a juror in a civil case brought against the defendant for the same act; (7) that he has been in good faith subpoenaed as a witness in the case; (8) that he is a habitual drunkard; (9) the same challenges shall be allowed in criminal prosecutions that are allowed to parties in civil cases.

1. Capital punishment

2. Opinion of juror

3. Relation to defendant

4. Other grounds

5. Miscellaneous

1. Capital punishment

A court cannot determine whether a juror should be challenged for cause in accordance with subsection (3) of this section without advising a juror of the possible punishments and asking the juror his or her opinion on capital punishment. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

Subsection (3) of this section allows courts to question jurors about their beliefs regarding the death penalty. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

In a capital case, it is entirely permissible to exclude from jury service venirepersons whose views on capital punishment are such as to prevent or substantially impair their ability to impartially apply the law to the evidence. State v. Bradley, 236 Neb. 371, 461 N.W.2d 524 (1990).

Pursuant to subsection (3) of this section, it is good cause to challenge one called for jury service in a capital case if his or her opinions are such as to prevent "finding the accused guilty"; thus, the venire may be examined to determine whether any juror has conscientious scruples against capital punishment such as to prevent or substantially impair the performance of his or her duties as a juror. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

A venireperson whose views on capital punishment are such as to prevent or substantially impair the performance of his or her duties as a juror may, under this provision, be constitutionally excused from jury service in a capital case. State v. Bird Head, 225 Neb. 822, 408 N.W.2d 309 (1987).

A juror who opposes the death penalty may still be eligible to serve as a juror in a capital case as long as such juror is able and does swear to decide guilt or innocence on the evidence and law as given in the jury instructions. A juror who has indicated an inability to fairly and impartially determine guilt by refusing to subordinate his or her own personal views and obey the law of the state must be excused for cause. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

If juror has conscientious scruples against inflicting death penalty in murder case, he may be excused on challenge by state. Sharp v. State, 117 Neb. 304, 220 N.W. 292 (1928).

Statement of juror, on trial of defendant charged with murder in first degree, that he would not join in verdict of guilty with death penalty, renders him incompetent. Johnson v. State, 88 Neb. 565, 130 N.W. 282 (1911).

Right of person charged with capital offense to examine jurors on competency should not be unreasonably obstructed. Wilson v. State, 87 Neb. 638, 128 N.W. 38 (1910).

State's attorney may ask juror on examination if he has conscientious scruples against capital punishment. Taylor v. State, 86 Neb. 795, 126 N.W. 752 (1910).

Mere sentimental feelings against death punishment is not sufficient; juror must be so prejudiced against it that opinion would preclude him from finding defendant guilty. Haddix v. State, 76 Neb. 369, 107 N.W. 781 (1906); Rhea v. State, 63 Neb. 461, 88 N.W. 789 (1902).

Provision making conscientious scruples against death penalty a ground of challenge for cause was not repealed by amendment of 1893, conferring on jury discretion to fix punishment for first degree murder at life imprisonment instead of death. Hill v. State, 42 Neb. 503, 60 N.W. 916 (1894).

Statement of juror that his convictions are such as would preclude conviction of guilty on circumstantial evidence, when punishment is death, is ground for challenge. St. Louis v. State, 8 Neb. 405, 1 N.W. 371 (1879).

2. Opinion of juror

Under subdivision (2) of this section, only if the juror's opinion was formed based upon conversations with witnesses of the transactions or reading reports of their testimony or hearing them testify is dismissal of the juror for cause mandatory. State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).

The district court did not err in retaining jurors who expressed opinions of guilt, which were not founded on witness testimony, and who testified they could render an impartial verdict. State v. Rodriguez, 272 Neb. 930, 726 N.W.2d 157 (2007).

Subsection (3) of this section allows a juror to be successfully challenged for cause on the basis of his or her opinions regarding the death penalty only in those cases in which those opinions would prevent the juror from impartially weighing the evidence and reaching a conclusion as to the defendant's guilt or innocence on the basis of the evidence presented. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Opinion of juror based on reading newspapers did not disqualify him. Fugate v. State, 169 Neb. 420, 99 N.W.2d 868 (1959).

Voir dire examination furnishes a defendant ample opportunity to establish whether prospective jurors have been prejudiced by newspaper articles. Kitts v. State, 153 Neb. 784, 46 N.W.2d 158 (1951).

Opinion based upon newspaper reports does not afford cause for challenge, where it is shown that same will not interfere with juror in rendering fair and impartial verdict upon evidence, under instructions of the court. Ringer v. State, 114 Neb. 404, 207 N.W. 928 (1926); King v. State, 108 Neb. 428, 187 N.W. 934 (1922); Bridges v. State, 80 Neb. 91, 113 N.W. 1048 (1907).

Juror, having formed opinion, is not disqualified in view of statement that he would disregard opinion and return fair and impartial verdict. King v. State, 108 Neb. 428, 187 N.W. 934 (1922).

Where juror answers that evidence is necessary to remove opinion, such fact will not disqualify him, if opinion formed, and he is otherwise qualified, in accordance with statute. Whitcomb v. State, 102 Neb. 236, 166 N.W. 553 (1918).

Challenge for cause, where juror has formed opinion founded on reading testimony of witnesses, should be sustained; statute is mandatory. Flege v. State, 93 Neb. 610, 142 N.W. 276 (1913).

Mere fact that juror, otherwise competent, had feeling that white race was superior to colored race, of which defendant was one, did not render him incompetent. Johnson v. State, 88 Neb. 565, 130 N.W. 282 (1911).

Hypothetical opinion, based solely on rumor and newspaper reports, may not disqualify. Barker v. State, 73 Neb. 469, 103 N.W. 71 (1905); Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing, 68 Neb. 181, 104 N.W. 154 (1905); Rottman v. State, 63 Neb. 648, 88 N.W. 857 (1902); Ward v. State, 58 Neb. 719, 79 N.W. 725 (1899).

Juror is incompetent when he says it will require some evidence to remove his opinion, though he may also state that he can render impartial verdict under law and evidence. Owens v. State, 32 Neb. 167, 49 N.W. 226 (1891).

Where juror answered he had no bias or prejudice against defendant, it was not error to sustain objections to other questions seeking to elicit remarks made about defendant. Gandy v. State, 27 Neb. 707, 43 N.W. 747, 44 N.W. 108 (1889).

Juror, who admits having opinion, and does not state that he could render fair and impartial verdict, is incompetent. Thurman v. State, 27 Neb. 628, 43 N.W. 404 (1889).

To render a juror incompetent in a criminal case on the ground of an opinion formed or expressed, it must appear that opinion was in reference to guilt or innocence of defendant. Fillion v. State, 5 Neb. 351 (1877).

If venireman has formed opinion from reading testimony of witnesses, he is incompetent, though he swears to be able, notwithstanding, to render an impartial verdict on the law and evidence. Smith v. State, 5 Neb. 181 (1876).

3. Relation to defendant

Under subdivision (2) of this section, the mere fact that a prospective juror is personally acquainted with the victim or the victim's family does not automatically disqualify a person from sitting on a criminal jury. State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).

In prosecution for forging note payable to a bank, challenge to juror on ground that his wife and brother were depositors in bank was properly overruled. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Juror, first cousin to accused, was properly excused as being a relation within fifth degree. Marion v. State, 20 Neb. 233, 29 N.W. 911 (1886).

4. Other grounds

Counsel has right to put pertinent questions to prospective jurors to ascertain if there is ground for challenge for cause. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

This section furnishes ample opportunity to establish whether prospective jurors have been prejudiced by reading newspaper article. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Where competency of juror is challenged for first time after conviction, on ground that he had been convicted of felony and served term in penitentiary, such objection was waived. Reed v. State, 75 Neb. 509, 106 N.W. 649 (1906); Turley v. State, 74 Neb. 471, 104 N.W. 934 (1905).

Court must be satisfied that juror is impartial; that, notwithstanding his opinion, he will render impartial verdict upon law and evidence. Lucas v. State, 75 Neb. 11, 105 N.W. 976 (1905).

It is good cause for challenge that juror has served as juror in same court within two years. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).

Juror should be excused if court discovers least symptom of prejudice, though his formal answers bring him within letter of statutory qualification. Cowan v. State, 22 Neb. 519, 35 N.W. 405 (1887).

5. Miscellaneous

Subsection (3) of this section does not violate either the 6th or the 14th Amendment to the U.S. Constitution. Subsection (3) of this section does not violate Article I, section 3, of the Nebraska Constitution. Subsection (3) of this section fully comports with the state constitutional provisions regarding impartial juries and due process found in Article I, sections 6 and 11. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Failure to insist on a ruling on a challenge for cause waives error in the denial of that challenge. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

Subsection (3) of this section held constitutional and serves to ensure that the petit jury is impartial. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

Death-qualified jury held constitutional. State v. Peery, 223 Neb. 556, 391 N.W.2d 566 (1986).

This section does not violate the sixth or fourteenth amendment to the U.S. Constitution. State v. Rust, 223 Neb. 150, 388 N.W.2d 483 (1986).

If several juries are picked at one time from a single jury panel for a series of trials, examination must be allowed if requested for good reason in subsequent trials in the series to determine if any jurors should be excused for cause. State v. Myers, 190 Neb. 466, 209 N.W.2d 345 (1973).

Opportunity for prejudice or disqualification of juror is not sufficient to raise a presumption that they exist. Medley v. State, 156 Neb. 25, 54 N.W.2d 233 (1952); Fisher v. State, 154 Neb. 166, 47 N.W.2d 349 (1951).

Question of competency of veniremen to sit in trial of criminal cannot be raised by motion for continuance. Seaton v. State, 106 Neb. 833, 184 N.W. 890 (1921).

Error cannot be predicated on overruling challenge for cause, complaining party not having exhausted peremptory challenges. Kennison v. State, 83 Neb. 391, 119 N.W. 768 (1909); Brinegar v. State, 82 Neb. 558, 118 N.W. 475 (1908).

Proceedings relative to impaneling jury, to be reviewable, should be preserved by bill of exceptions. Shumway v. State, 82 Neb. 152, 117 N.W. 407 (1908), opinion modified in 82 Neb. 165, 119 N.W. 517 (1909).

If examination considered as whole, does not show incompetency, challenge is properly overruled. Keeler v. State, 73 Neb. 441, 103 N.W. 64 (1905).

Failure to interrogate juror as to residence is waiver of that objection. Hickey v. State, 12 Neb. 490, 11 N.W. 744 (1882).



29-2007 Challenges for cause; how tried.

All challenges for cause shall be tried by the court, on the oath of the person challenged, or on other evidence, and such challenge shall be made before the jury is sworn, and not afterward.

This section does not bar examination and challenge for cause in subsequent trials in series even after jury is sworn if several juries are picked at one time from a single jury panel for a series of trials. State v. Myers, 190 Neb. 466, 209 N.W.2d 345 (1973).

All challenges for cause are decided by court. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

In impaneling a jury, all challenges for cause are tried to the court. Lee v. State, 147 Neb. 333, 23 N.W.2d 316 (1946).

If cause of challenge is denied by juror on voir dire after accused's peremptory challenges are exhausted, accused has right to have issue tried and witnesses examined. Trobough v. State, 119 Neb. 128, 227 N.W. 443 (1929).

Decision of trial judge being based on consideration of all facts developed during examination, including appearance and actions of juror, will not be reversed unless clearly wrong. Bemis v. City of Omaha, 81 Neb. 352, 116 N.W. 31 (1908); Ward v. State, 58 Neb. 719, 79 N.W. 725 (1899).

Evidence relating to challenges to jurors cannot be considered unless settled and allowed by bill of exceptions. West v. State, 63 Neb. 257, 88 N.W. 503 (1901).



29-2008 Defendants tried together; number of peremptory challenges allowed.

If two or more persons be put on trial at the same time, each must be allowed his separate peremptory challenge, and in such cases the attorney prosecuting on behalf of the state shall be allowed such peremptory challenges for each of such defendants as are allowed by law.

When defendants, being tried together, do not demand full number of challenges allowed, their rights thereto are waived. Nash v. State, 110 Neb. 712, 194 N.W. 869 (1923).



29-2009 Jurors; oath; form.

When all challenges have been made, the following oath shall be administered: You shall well and truly try, and true deliverance make, between the State of Nebraska and the prisoner at the bar (giving his name), so help you God.

Trial court's journal entry reciting jury was sworn imports verity absent contrary proof. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).

It is the duty of jury to endeavor to agree upon verdict; agreement by them to evade such duty is violation of oath. Green v. State, 10 Neb. 102, 4 N.W. 422 (1880).

Where record states that jury was sworn "to well and truly try and true deliverance make upon the issue joined between the parties," it is presumed that oath was administered in statutory form. Smith v. State, 4 Neb. 277 (1876).



29-2010 Juror; affirmation; form.

Any juror shall be allowed to make affirmation, and the words this you do as you shall answer under the pains and penalties of perjury shall be substituted instead of the words so help you God.



29-2011 Jurors; permitted to take notes; use; destruction.

Jurors shall be permitted, but not required, to take notes. The notes may be used during the jury's deliberations, but not preserved for review on appeal. The notes shall be treated as confidential between the juror making them and the other jurors. The trial judge shall ensure the confidentiality of the notes during the course of the trial and the jury's deliberations and shall cause the notes to be destroyed immediately upon return of the verdict.



29-2011.01 Repealed. Laws 1982, LB 525, § 3.



29-2011.02 Witnesses; refusal to testify or provide information; court order for testimony or information; limitation on use.

Whenever a witness refuses, on the basis of the privilege against self-incrimination, to testify or to provide other information in a criminal proceeding or investigation before a court, a grand jury, Auditor of Public Accounts, or a special committee of the Legislature authorized pursuant to section 50-404, the court, on motion of the county attorney, other prosecuting attorney, Auditor of Public Accounts, or chairperson of a special committee of the Legislature, may order the witness to testify or to provide other information. The witness may not refuse to comply with such an order of the court on the basis of the privilege against self-incrimination, but no testimony or other information compelled under the court's order or any information directly or indirectly derived from such testimony or other information may be used against the witness in any criminal case except in a prosecution for perjury, giving a false statement, or failing to comply with the order of the court.

This section does not require that the invocation of privilege be done before a jury in order for immunity to be granted. State v. Draper, 289 Neb. 777, 857 N.W.2d 334 (2015).

Trial courts in Nebraska do not have inherent authority to confer immunity. In a criminal proceeding, a court's authority to grant immunity to a witness who refuses to testify on the basis of the privilege against self-incrimination comes from this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

This section does not authorize a grant of immunity to any witness except upon the motion of the prosecuting attorney. State v. Starks, 229 Neb. 482, 427 N.W.2d 297 (1988).

Where a defendant has testified in a previous criminal case under a lawful grant of immunity, the sentencing court in a subsequent criminal case cannot consider such testimony or any information directly or indirectly derived from it in determining whether a death sentence should be imposed under the provisions of section 29-2523 and related statutes. State v. Jones, 213 Neb. 1, 328 N.W.2d 166 (1982).

Absent a motion from the prosecuting attorney, a trial court does not have the authority to grant immunity to a witness under this section. State v. Sanchez-Lahora, 9 Neb. App. 621, 616 N.W.2d 810 (2000).



29-2011.03 Order for testimony or information of witness; request; when.

The county attorney, other prosecuting attorney, Auditor of Public Accounts, or chairperson of a special committee of the Legislature authorized pursuant to section 50-404 upon an affirmative vote of a majority of the committee may request an order pursuant to section 29-2011.02 when in his or her judgment:

(1) The testimony or other information from such individual may be necessary to the public interest; and

(2) Such individual has refused or is likely to refuse to testify or provide other information on the basis of the privilege against self-incrimination.



29-2012 Joint defendants; discharge of one or more; when authorized; effect.

When two or more persons shall be indicted together, the court may, at any time before the defendant has gone into his defense, direct any one of the defendants to be discharged that he may be a witness for the state. An accused may, also, when there is not sufficient evidence to put him upon his defense, be discharged by the court; or, if not discharged by the court, shall be entitled to the immediate verdict of the jury, for the purpose of giving evidence for others accused with him. Such order of discharge in either case shall be a bar to another prosecution for the same offense.

When separate trials are awarded to parties jointly indicted, each is a competent witness for the state upon the trial of other, without being first acquitted, and without entry of nolle prosequi. Carroll v. State, 5 Neb. 31 (1876).



29-2013 Repealed. Laws 1989, LB 443,§2.



29-2014 Conspiracy; overt acts; allegations required; proof.

In trials for conspiracy, in cases where an overt act is required by law to consummate the offense, no conviction shall be had unless one or more overt acts be expressly alleged in the indictment, nor unless one or more of the acts so alleged be proved on trial; but other overt acts not alleged in the indictment may be given in evidence on the part of the prosecution.

In trials for conspiracy where an overt act is required by law to consummate the offense, a specific overt act must be alleged. An allegation that a person committed an overt act is not adequate. State v. Marco, 230 Neb. 355, 432 N.W.2d 1 (1988).

Doing of overt act by one or more of the conspirators is essential to conviction on charge of conspiracy. Beyl v. State, 165 Neb. 260, 85 N.W.2d 653 (1957).

An overt act effecting the object of a conspiracy is a necessary element of conspiracy. Platt v. State, 143 Neb. 131, 8 N.W.2d 849 (1943).

Mere tacit understanding to work to common unlawful purpose is all that is essential to guilty combination. Deupree v. Thornton, 97 Neb. 812, 151 N.W. 305 (1915), reversed on rehearing, 98 Neb. 804, 154 N.W. 557 (1915).

Conspiracy cannot be established by admissions alone of coconspirator who is not a party to record. State v. Merchants Bank, 81 Neb. 704, 116 N.W. 667 (1908); O'Brien v. State, 69 Neb. 691, 96 N.W. 649 (1903).

For rules as to proof of conspiracy in civil cases see Harvey v. Harvey, 75 Neb. 557, 106 N.W. 660 (1906); Farley v. Peebles, 50 Neb. 723, 70 N.W. 231 (1897).



29-2015 Repealed. Laws 1978, LB 748, § 61.



29-2016 Trial; order of procedure.

After the jury has been impaneled and sworn, the trial shall proceed in the following order: (1) The counsel for the state must state the case of the prosecution and may briefly state the evidence by which he expects to sustain it; (2) the defendant or his counsel must then state his defense and may briefly state the evidence he expects to offer in support of it; (3) the state must first produce its evidence; the defendant will then produce his evidence; (4) the state will then be confined to rebutting evidence, unless the court for good reason in furtherance of justice, shall permit it to offer evidence in chief; (5) when the evidence is concluded, either party may request instructions to the jury on the points of law, which shall be given or refused by the court, which instructions shall be reduced to writing if either require it; (6) when the evidence is concluded, unless the case is submitted without argument, the counsel for the state shall commence, the defendant or his counsel follow, and the counsel for the state conclude the argument to the jury; (7) the court after the argument is concluded shall immediately and before proceeding with other business charge the jury, which charge or any charge given after the conclusion of the argument shall be reduced to writing by the court, if either party requests it before the argument to the jury is commenced; and such charge or charges or any other charge or instruction provided for in this section, when so written and given, shall in no case be orally qualified, modified or in any manner explained to the jury by the court; and all written charges and instructions shall be taken by the jury in their retirement and returned with their verdict into court, and shall remain on file with the papers of the case.

1. Instructions

2. Opening statement

3. Misconduct

4. Admissibility of evidence

5. Procedure

1. Instructions

Defendant may not predicate error on an instruction that is more favorable to him than is required by law. Stump v. State, 132 Neb. 49, 271 N.W. 163 (1937).

Proper time to submit requested instructions is as early in trial as possible, but not later than close of evidence. Whitehall v. Commonwealth Casualty Co., 125 Neb. 16, 248 N.W. 692 (1933).

It is the court's duty, on own motion, to instruct as to general rules of law; instruction desired should be submitted in writing. Osborne v. State, 115 Neb. 65, 211 N.W. 179 (1926).

Examples of instructions on "reasonable doubt" given. Stehr v. State, 92 Neb. 755, 139 N.W. 676 (1913); Brown v. State, 88 Neb. 411, 129 N.W. 545 (1911); Clements v. State, 80 Neb. 313, 114 N.W. 271 (1907); Atkinson v. State, 58 Neb. 356, 78 N.W. 621 (1899); Maxfield v. State, 54 Neb. 44, 74 N.W. 401 (1898); Whitney v. State, 53 Neb. 287, 73 N.W. 696 (1898); Ferguson v. State, 52 Neb. 432, 72 N.W. 590 (1897).

It is not error to refuse requested instruction when substance of it has been given. Graham v. State, 90 Neb. 658, 134 N.W. 249 (1912); Lillie v. State, 72 Neb. 228, 100 N.W. 316 (1904).

Instruction should be applicable to precise question being tried. Flege v. State, 90 Neb. 390, 133 N.W. 431 (1911).

Instructions on burden of proof where defense is insanity discussed. Davis v. State, 90 Neb. 361, 133 N.W. 406 (1911); Knights v. State, 58 Neb. 225, 78 N.W. 508 (1899); Snider v. State, 56 Neb. 309, 76 N.W. 574 (1898).

Where circumstances surrounding homicide are proved, it is error to instruct that malice will be implied from killing. Davis v. State, 90 Neb. 361, 133 N.W. 406 (1911).

Instruction on credibility of informers will not ordinarily apply to a county attorney, sheriff, or his deputy. Keezer v. State, 90 Neb. 238, 133 N.W. 204 (1911).

Erroneous instruction, legal effect of which is practically same as one given on request of defendant, is generally not ground for reversal, unless clearly prejudicial to defendant. Coffman v. State, 89 Neb. 313, 131 N.W. 616 (1911).

Trial court in giving instruction may describe offense in language of statute. Jones v. State, 87 Neb. 390, 127 N.W. 158 (1910).

If court in its instructions purports to copy a section of criminal code, quotation should be correct. Boyer v. State, 84 Neb. 407, 121 N.W. 445 (1909).

If an instruction is given when no testimony sustains it, and prejudice results, new trial will be granted. Parker v. State, 76 Neb. 765, 108 N.W. 121 (1906).

It is duty of court to instruct as to rules of law governing disposition of criminal case whether requested or not. Young v. State, 74 Neb. 346, 104 N.W. 867 (1905); Martin v. State, 67 Neb. 36, 93 N.W. 161 (1903).

Instructions must not conflict, must be construed together, and correctly state law. Higbee v. State, 74 Neb. 331, 104 N.W. 748 (1905); Bartley v. State, 53 Neb. 310, 73 N.W. 744 (1898).

Where jury is not required to fix punishment, court's refusal to instruct as to penalty prescribed, or to permit that question to be argued to jury, is proper. Edwards v. State, 69 Neb. 386, 95 N.W. 1038 (1903).

Instruction on circumstantial evidence approved. Lamb v. State, 69 Neb. 212, 95 N.W. 1050 (1903); Cunningham v. State, 56 Neb. 691, 77 N.W. 60 (1898).

Instructions should be construed as a whole; one having no foundation in evidence is properly refused. Rhea v. State, 63 Neb. 461, 88 N.W. 789 (1902).

Instructions, purporting to cover whole case, which fail to include all elements involved in issue, are erroneous. Dobson v. State, 61 Neb. 584, 85 N.W. 843 (1901); Bergeron v. State, 53 Neb. 752, 74 N.W. 253 (1898).

Instruction which casts burden on defendant to prove defense is erroneous. Howell v. State, 61 Neb. 391, 85 N.W. 289 (1901).

Instruction to jury that oath imposes no obligation to doubt where no doubt would have existed if no oath had been administered, and that they are not at liberty to disbelieve as jurors, if from the evidence they believe as men, was proper. Leisenberg v. State, 60 Neb. 628, 84 N.W. 6 (1900).

Failure to number instructions is not reversible error if not excepted to when charge is given. Kastner v. State, 58 Neb. 767, 79 N.W. 713 (1899).

Instruction as to credibility of witnesses, and refusal to give instruction which would have effect of withdrawing consideration of material evidence, discussed and sustained. Chezem v. State, 56 Neb. 496, 76 N.W. 1056 (1898).

Assumption of facts stipulated as true by defendant, and instruction as to legal effect, was proper. Pisar v. State, 56 Neb. 455, 76 N.W. 869 (1898).

Instruction on drunkenness as defense discussed. Latimer v. State, 55 Neb. 609, 76 N.W. 207 (1898).

Quotation of main portion of section under which prosecution was instituted was not misleading. Instruction as to consideration of circumstances was proper. Mills v. State, 53 Neb. 263, 73 N.W. 761 (1898).

Objection to instruction, because it contains two or more propositions, will not be considered, when made for first time in Supreme Court. Morgan v. State, 51 Neb. 672, 71 N.W. 788 (1897).

Instruction, that burden is on accused to establish an alibi, is erroneous. Beck v. State, 51 Neb. 106, 70 N.W. 498 (1897).

Error in refusal to give proffered instruction must affirmatively appear from inspection of entire record. Lauder v. State, 50 Neb. 140, 69 N.W. 776 (1897).

Instructions must be applicable to facts, as well as a correct statement of law; to make failure to give instruction prejudicial, proper one must be submitted. Wells v. State, 47 Neb. 74, 66 N.W. 29 (1896).

Instruction is erroneous if it infringes on province of jury or tends to shift burden of proof to accused. Haskins v. State, 46 Neb. 888, 65 N.W. 894 (1896).

Instruction reciting material evidence which is not before jury is error. Williams v. State, 46 Neb. 704, 65 N.W. 783 (1896).

Instruction, submitting question of fact material to issue, when there is no evidence to support finding of its existence, is error. Morearty v. State, 46 Neb. 652, 65 N.W. 784 (1896).

Instructions on larceny, and reasonable doubt, discussed. Lawhead v. State, 46 Neb. 607, 65 N.W. 779 (1896).

It is error to give instruction which assumes a material fact, evidence thereon being conflicting. Metz v. State, 46 Neb. 547, 65 N.W. 190 (1895).

Repetition of proposition of law, not of such character as to prejudice rights of accused, was not reversible error. Dixon v. State, 46 Neb. 298, 64 N.W. 961 (1895).

2. Opening statement

A prosecutor states a case as contemplated by this section when he or she outlines the nature of the proceeding against the defendant. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).

Opening statement of county attorney was a sufficient compliance with statute. Morris v. State, 109 Neb. 412, 191 N.W. 717 (1922).

Defendant may waive opening statement to jury. Pumphrey v. State, 84 Neb. 636, 122 N.W. 19 (1909).

It is competent for county attorney, before introduction of evidence, to outline evidence which state expects to produce. Russell v. State, 62 Neb. 512, 87 N.W. 344 (1901).

3. Misconduct

Alleged misconduct of officers in giving statements to newspaper reporters during trial is not ground for new trial unless prejudice is shown. Rogers v. State, 93 Neb. 554, 141 N.W. 139 (1913).

Objection that prosecuting attorney is guilty of misconduct at the trial, prejudicial to defendant, must be taken at the time. It is primarily a question for trial court. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Arguments and insinuations not based upon competent evidence are improper. Kanert v. State, 92 Neb. 14, 137 N.W. 975 (1912).

To review ruling on alleged misconduct of counsel, it must be excepted to at time. Hanks v. State, 88 Neb. 464, 129 N.W. 1011 (1911).

In reviewing alleged misconduct of county attorney, decision by trial judge on conflicting evidence will not be disturbed unless clearly wrong. Holmes v. State, 82 Neb. 406, 118 N.W. 99 (1908); Harris v. State, 80 Neb. 195, 114 N.W. 168 (1907).

Adverse ruling and exception thereto must be shown to review ruling on misconduct of attorney in arguing case. Hamblin v. State, 81 Neb. 148, 115 N.W. 850 (1908).

Misconduct of counsel, so flagrant that neither retraction nor rebuke from court can entirely destroy its influence, is cause for new trial. Parker v. State, 67 Neb. 555, 93 N.W. 1037 (1903).

Prosecuting attorney should not state to jury his belief in guilt of accused, unless based on evidence. Reed v. State, 66 Neb. 184, 92 N.W. 321 (1902).

4. Admissibility of evidence

The trial court may in its discretion permit evidence in rebuttal which is not strictly rebuttal evidence. State v. Pratt, 197 Neb. 382, 249 N.W.2d 495 (1977); State v. Keith, 189 Neb. 536, 203 N.W.2d 500 (1973).

It is within discretion of trial court to permit introducing of evidence in rebuttal that is not strictly rebutting and may permit state to offer further evidence-in-chief for good reason and in furtherance of justice. State v. Howard, 184 Neb. 461, 168 N.W.2d 370 (1969).

On rebuttal, court may permit evidence of confession. Drewes v. State, 156 Neb. 319, 56 N.W.2d 113 (1952).

It is within the discretion of the trial court to permit in rebuttal the introduction of evidence not strictly rebutting. Hampton v. State, 148 Neb. 574, 28 N.W.2d 322 (1947).

Trial judge, in ruling upon objections to evidence, should refrain from expressing opinion concerning weight of evidence or credibility of witness. Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

Plea of guilty entered at preliminary upon advice of officer cannot be received in evidence over objections of defendant. Heddendorf v. State, 85 Neb. 747, 124 N.W. 150 (1910).

Sufficiency of evidence, identifying defendant as perpetrator of crime, discussed. Buckley v. State, 79 Neb. 86, 112 N.W. 283 (1907).

Court may permit a party to reopen case and introduce other evidence before close of trial. Blair v. State, 72 Neb. 501, 101 N.W. 17 (1904).

Evidence admitted without objection, not necessarily injurious to defendant, is without prejudice. Lillie v. State, 72 Neb. 228, 100 N.W. 316 (1904).

Test of admissibility of confession stated. State v. Force, 69 Neb. 162, 95 N.W. 42 (1903); Strong v. State, 63 Neb. 440, 88 N.W. 772 (1902).

Confession, voluntarily made, is admissible when not prompted by any inducement. McNutt v. State, 68 Neb. 207, 94 N.W. 143 (1903); Reinoehl v. State, 62 Neb. 619, 87 N.W. 355 (1901); Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901); Hills v. State, 61 Neb. 589, 85 N.W. 836 (1901).

Prior statements of accused, as to how crime might be committed, were properly admitted. Keating v. State, 67 Neb. 560, 93 N.W. 980 (1903).

Witness may be asked if he has known of defendant being arrested, defendant having offered evidence of good character. McCormick v. State, 66 Neb. 337, 92 N.W. 606 (1902).

Where expert witnesses testify to manner and cause of death, and refer to and use exhibits, it is proper to admit exhibits. Savary v. State, 62 Neb. 166, 87 N.W. 34 (1901).

Every fact which implies defendant's guilt is pertinent evidence to sustain such hypothesis. Jerome v. State, 61 Neb. 459, 85 N.W. 394 (1901).

It is error to exclude evidence, tendency of which is to put an innocent look upon inculpatory circumstances. Burlingim v. State, 61 Neb. 276, 85 N.W. 76 (1901).

Prior inconsistent statements of witness may be shown in rebuttal, to affect credibility. Tatum v. State, 61 Neb. 229, 85 N.W. 40 (1901).

Submission to jury of theory which has no basis in evidence is error. Thompson v. State, 61 Neb. 210, 85 N.W. 62 (1901).

Testimony of similar acts by defendant may be received to establish intent only. Knights v. State, 58 Neb. 225, 78 N.W. 508 (1899); Morgan v. State, 56 Neb. 696, 77 N.W. 64 (1898).

Order of introducing testimony will not prevent defendant from introducing evidence to impeach witness used on rebuttal by state. Argabright v. State, 56 Neb. 363, 76 N.W. 876 (1898).

Error cannot be predicated on admission of facts subsequently admitted. Whitney v. State, 53 Neb. 287, 73 N.W. 696 (1898).

Objections to admission of testimony must be made at trial, and ruling had thereon. Dutcher v. State, 16 Neb. 30, 19 N.W. 612 (1884).

5. Procedure

The appropriate procedure for closing arguments in criminal cases is provided by subsection (6) of this section. The trial court did not err in refusing to grant surrebuttal argument to the defendant, who had the burden of proof on the issue of insanity. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Order of proof is discretionary with the trial court. Small v. State, 165 Neb. 381, 85 N.W.2d 712 (1957).

Cautionary direction need not be in writing. Schriner v. State, 155 Neb. 894, 54 N.W.2d 224 (1952).

Order in which a party shall introduce his proof is, to great extent, discretionary with trial judge, and court's action will not be reversed unless abuse of discretion is shown. Hukill v. State, 109 Neb. 279, 190 N.W. 867 (1922); Joyce v. State, 88 Neb. 599, 130 N.W. 291 (1911); Baer v. State, 59 Neb. 655, 81 N.W. 856 (1900).

In larceny case, it is discretionary to permit state to withdraw announcement of rest, and prove ownership. Kurpgeweit v. State, 97 Neb. 713, 151 N.W. 172 (1915).

County attorney under direction of court may procure the assistance of counsel to prosecute person charged with felony. McKay v. State, 90 Neb. 63, 132 N.W. 741 (1911); Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

Permission to put leading questions to witnesses of a party, where they appear hostile or unwilling, is in discretion of trial court. Ainlay v. State, 89 Neb. 721, 132 N.W. 120 (1911).

In trial for felony, prosecution should examine in first instance witnesses who have knowledge of res gestae. Johnson v. State, 88 Neb. 328, 129 N.W. 281 (1911).

Order permitting separation of jury in murder case for period of twenty-one days on account of quarantine of defendant's witnesses was not prejudicial error. Ossenkop v. State, 86 Neb. 539, 126 N.W. 72 (1910).

Credibility of defendant as witness is tested by same rule as applied to other witnesses. Holmes v. State, 85 Neb. 506, 123 N.W. 1043 (1909).

Answer, responsive to question asked, should not be stricken from record. Fouse v. State, 83 Neb. 258, 119 N.W. 478 (1909).

Right to cross-examine is confined to matters brought out in direct examination. Poston v. State, 83 Neb. 240, 119 N.W. 520 (1909).

On trial for felony, court may, in his discretion, exclude from courtroom all witnesses for state who are not being examined. Maynard v. State, 81 Neb. 301, 116 N.W. 53 (1908).

Court may, in exercise of reasonable discretion, limit number of witnesses testifying to a fact, where a number have already testified thereto, and fact is not in dispute. Cate v. State, 80 Neb. 611, 114 N.W. 942 (1908).

Dying declaration, in prosecution for homicide by procuring an abortion, admitted. Edwards v. State, 79 Neb. 251, 112 N.W. 611 (1907).

Where it appears to court that a juror has failed to hear part of the evidence, witness should be required to repeat that part which juror failed to hear. Haddix v. State, 76 Neb. 369, 107 N.W. 781 (1906).

It is error for judge to absent himself from courtroom, out of sight and hearing of parties, during the argument of counsel. Powers v. State, 75 Neb. 226, 106 N.W. 332 (1905); Palin v. State, 38 Neb. 862, 57 N.W. 743 (1894).

Trial court has large though not unlimited discretion in granting or refusing permission to ask leading questions. Woodruff v. State, 72 Neb. 815, 101 N.W. 1114 (1904); Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

Where party is cross-examined on a collateral matter, he cannot be subsequently contradicted as to his answer. Ferguson v. State, 72 Neb. 350, 100 N.W. 800 (1904).

Moral insanity as a defense is not recognized in this state. Bothwell v. State, 71 Neb. 747, 99 N.W. 669 (1904).

Length of time jury should be kept together rests in discretion of trial court. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing 68 Neb. 181, 104 N.W. 154 (1905).

Nonexpert may give opinion in regard to a matter, which men in general are capable of comprehending, when it is impossible to lay before jury all pertinent facts as witness saw it. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Trial court may limit number of witnesses to prove facts collateral to main issue. Biester v. State, 65 Neb. 276, 91 N.W. 416 (1902).

Right of trial judge to cross-examine accused should be exercised sparingly. Leo v. State, 63 Neb. 723, 89 N.W. 303 (1902); Nightingale v. State, 62 Neb. 371, 87 N.W. 158 (1901).

Court in charging jury is only required to state the law applicable to the facts proven. Strong v. State, 63 Neb. 440, 88 N.W. 772 (1902).

As a general rule, reexamination should be limited to points arising out of cross-examination. George v. State, 61 Neb. 669, 85 N.W. 840 (1901).

To justify conviction on circumstantial evidence, circumstances must be consistent with each other and inconsistent with any hypothesis of innocence. Smith v. State, 61 Neb. 296, 85 N.W. 49 (1901).

Burden of proof in criminal case does not shift to accused. Williams v. State, 60 Neb. 526, 83 N.W. 681 (1900).

Objection to question calling for incompetent testimony cannot be reserved until answer is received. Dunn v. State, 58 Neb. 807, 79 N.W. 719 (1899).

Rule of res gestae applied to statements in murder case. Sullivan v. State, 58 Neb. 796, 79 N.W. 721 (1899).

Preliminary to impeachment of a witness because of inconsistent statements at previous time, the attention of the witness should be called to the time and place where such alleged statements were made. McVey v. State, 55 Neb. 777, 76 N.W. 438 (1898).

Nondirection will not work reversal, proper instruction not being requested. Maxfield v. State, 54 Neb. 44, 74 N.W. 401 (1898); Johnson v. State, 53 Neb. 103, 73 N.W. 463 (1897).

Order in which a party shall introduce his proof is discretionary with trial court. Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

It is competent for witness on redirect examination to make clear matters left incomplete or obscure on cross-examination. Collins v. State, 46 Neb. 37, 64 N.W. 432 (1895).

If information contains two counts, there being no evidence to sustain one, it is error to submit question to jury on that count. Botsch v. State, 43 Neb. 501, 61 N.W. 730 (1895).

Limit to cross-examination respecting past life of witness, other than defendant, for purpose of affecting his credibility, rests with court. Hill v. State, 42 Neb. 503, 60 N.W. 916 (1894).

It is only when there is total failure of proof, or where testimony is so weak or doubtful in character that a conviction could not be sustained, that trial court is justified in directing a verdict of not guilty. Wanzer v. State, 41 Neb. 238, 59 N.W. 909 (1894).



29-2017 Jury; view place of occurrence of material fact; restrictions.

Whenever in the opinion of the court it is proper for the jury to have a view of the place in which any material fact occurred, it may order them to be conducted in a body, under charge of the sheriff, to the place which shall be shown to them by some person appointed by the court. While the jury are thus absent, no person other than the sheriff having them in charge and the person appointed to show them the place shall speak to them on any subject connected with the trial.

The court did not abuse discretion in rejecting defendant's motion to have jury visit jail from which he had escaped. State v. Glenn, 193 Neb. 230, 226 N.W.2d 137 (1975).

In absence of abuse of discretion, court may order, or refuse to permit, jury to inspect scene of alleged crime. State v. Craig, 189 Neb. 461, 203 N.W.2d 158 (1973).

No presumption that prisoner was not present at view, if record shows him to have been present in court when order was made, though record is silent as to presence at view. Fillion v. State, 5 Neb. 351 (1877).

View should be in presence of prisoner, unless he waives privilege. Carroll v. State, 5 Neb. 31 (1876).



29-2018 Mistake in charging offense; prior to verdict; procedure.

When it shall appear at any time before the verdict that a mistake has been made in charging the proper offense, the accused shall not be discharged if there appears to be good cause to detain him in custody; but the court must recognize him to answer to the offense on the first day of the next term of such court, and shall, if necessary, likewise recognize the witnesses to appear and testify.

In recognizing defendant to appear at next term, judge acts as examining magistrate, and, if he discharges defendant without so recognizing him such discharge will not be bar to arrest and examination before another magistrate. Sieck v. State, 96 Neb. 782, 148 N.W. 928 (1914).

Though information is defective, court may hold accused if probable cause exists. State v. Kendall, 38 Neb. 817, 57 N.W. 525 (1894).



29-2019 Mistake in charging offense; jury; discharge prior to verdict.

When a jury has been impaneled in a case contemplated by section 29-2018, such jury may be discharged without prejudice to the prosecution.



29-2020 Bill of exceptions by defendant; request; procedure; exception in capital cases.

Except as provided in section 29-2525 for cases when the punishment is capital, in all criminal cases when a defendant feels aggrieved by any opinion or decision of the court, he or she may order a bill of exceptions. The ordering, preparing, signing, filing, correcting, and amending of the bill of exceptions shall be governed by the rules established in such matters in civil cases.

Preparation of bill of exceptions in criminal case is governed by rules governing a civil case. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Sufficient exceptions were taken by convicted defendant to warrant consideration of alleged errors committed at trial. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Affidavits for continuance will not be considered by appellate court unless embodied in bill of exceptions. Hans v. State, 50 Neb. 150, 69 N.W. 838 (1897).

Facts of which there is no evidence or recitation in bill of exceptions, will be disregarded in Supreme Court. McCall v. State, 47 Neb. 660, 66 N.W. 635 (1896).

In capital case, want of exception will not necessarily deprive prisoner of right to new trial for prejudicial errors of court. Schlencker v. State, 9 Neb. 300, 2 N.W. 710 (1879).

Arguments of counsel on questions raised during trial and remarks of court in deciding them serve no useful place in bill of exceptions and should be omitted. Clough v. State, 7 Neb. 320 (1878).

Prisoner tried for felony is entitled to new trial on ground of prejudicial erroneous instruction, even though no objection was taken thereto. Thompson v. People, 4 Neb. 524 (1876).



29-2021 Repealed. Laws 1959, c. 121,§4.



29-2022 Jury; conduct after submission.

When a case is finally submitted to the jury, they must be kept together in some convenient place, under the charge of an officer, until they agree upon a verdict or are discharged by the court. The officer having them in charge shall not suffer any communication to be made to them, or make any himself, except to ask them whether they have agreed upon a verdict, unless by order of the court; nor shall he communicate to anyone, before the verdict is delivered, any matter in relation to the state of their deliberations. If the jury are permitted to separate during the trial, they shall be admonished by the court that it is their duty not to converse with or suffer themselves to be addressed by any other person on the subject of the trial, nor to listen to any conversation on the subject; and it is their duty not to form or express an opinion thereon until the cause is finally submitted to them.

1. Reversible error

2. Not reversible error

3. Miscellaneous

1. Reversible error

The basic purpose of this section is to preserve the right to a fair trial by shielding the jury from improper contact by others and restricting the opportunities for improper conduct by jurors during the course of their deliberations. In the absence of express agreement or consent by the defendant, a failure to comply with this section by permitting the jurors to separate after submission of the case is erroneous, creates a rebuttable presumption of prejudice, and places the burden upon the prosecution to show that no injury resulted. State v. Barranco, 278 Neb. 165, 769 N.W.2d 343 (2009).

Under this section, after submission of a criminal case to the jury, the defendant has the right to have the jury kept together until the jury agrees on a verdict or is discharged by the court, and this right may be waived only by specific agreement or consent of counsel for the parties. In the absence of express agreement or consent by the defendant, a failure to comply with this section by permitting the jurors to separate after submission of the case is erroneous, creates a rebuttable presumption of prejudice, and places the burden upon the prosecution to show that no injury resulted. State v. Bao, 263 Neb. 439, 640 N.W.2d 405 (2002).

The defendant has a right to have the jury kept together from the submission to it of a criminal case until they agree on a verdict or are discharged by the court. State v. Robbins, 205 Neb. 226, 287 N.W.2d 55 (1980).

Communication by county attorney to juror was reversible error. Olsen v. State, 113 Neb. 69, 201 N.W. 969 (1925).

On trial for felony after case has been submitted to jury, it is error to permit court reporter to read testimony of witnesses for prosecution to jury in absence of defendant's counsel. Bartell v. State, 40 Neb. 232, 58 N.W. 716 (1894).

Use of statute in jury room during deliberation vitiates verdict. Harris v. State, 24 Neb. 803, 40 N.W. 317 (1888).

Bailiff, by remaining in jury room during time of considering verdict, vitiates verdict. Gandy v. State, 24 Neb. 716, 40 N.W. 302 (1888).

2. Not reversible error

The determination of whether or not a jury should be sequestered during the trial of a criminal case is left to the discretion of the trial court and, absent an abuse of that discretion or evidence of jury tampering or misconduct, that decision will not be reversed on appeal. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The obtaining of affidavits from jurors was an acceptable means of obtaining the necessary facts for a hearing to determine whether there had been improper juror conduct or communication in a criminal trial. State v. Robbins, 207 Neb. 439, 299 N.W.2d 437 (1980).

The determination of whether or not a jury should be sequestered during recess of a criminal trial rests with the discretion of the trial court and, absent an abuse of that discretion or evidence of jury tampering or misconduct, that decision will not be reversed on appeal. State v. Myers, 205 Neb. 867, 290 N.W.2d 660 (1980).

Whether or not a jury should be sequestered during the trial of a criminal case is left to the sound discretion of the court. State v. Bautista, 193 Neb. 476, 227 N.W.2d 835 (1975).

An admonition is not required each time the jury is permitted to separate. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Right to have jury kept together after submission of case may be waived. Sedlacek v. State, 147 Neb. 834, 25 N.W.2d 533 (1946).

Where prosecution adjourned for illness of juror, order overruling defendant's objections after twenty-six day adjournment was not reversible error. Penn v. State, 119 Neb. 95, 227 N.W. 314 (1929).

Separation of jury during recesses of court while trial is in progress and before final submission and permitting jurors to go home at close of day's service in court is within discretion of court. Wesley v. State, 112 Neb. 360, 199 N.W. 719 (1924).

Postponement for twenty-one days, after state had made case in chief, permitting jury to separate, was not error where no misconduct of juror is shown. Ossenkop v. State, 86 Neb. 539, 126 N.W. 72 (1910).

Fact that deputy sheriff was called as witness does not disqualify him from having charge of jury. Van Syoc v. State, 69 Neb. 520, 96 N.W. 266 (1903).

Objection based on mere inference that jury was allowed to separate, raised for first time in Supreme Court, is unavailing. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).

Where one juror separated from others after submission but no one communicated with him during separation, it was not ground for new trial. Spaulding v. State, 61 Neb. 289, 85 N.W. 80 (1901).

Assignment of error on ground of separation of jury is not sufficient unless it alleges they were not admonished, or failed to comply with their duty. Langford v. State, 32 Neb. 782, 49 N.W. 766 (1891).

Separation of jury before submission, known to prisoner and counsel, but not disclosed to judge until after verdict, is not ground for new trial. Polin v. State, 14 Neb. 540, 16 N.W. 898 (1883).

3. Miscellaneous

Prejudice arising from the failure to comply with the requirements of this section does not alter the prejudice analysis required by Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). State v. Sellers, 290 Neb. 18, 858 N.W.2d 577 (2015).

A defendant waives his or her right under this section to have the jury kept together by failing to object to the jury's separation, overruling State v. Robbins, 205 Neb. 226, 287 N.W.2d 55 (1980). State v. Collins, 281 Neb. 927, 799 N.W.2d 693 (2011).

Under this section, the defendant has the right to have the jury kept together until the jury agrees on a verdict or is discharged by the court. State v. Barranco, 278 Neb. 165, 769 N.W.2d 343 (2009).

Although this section states that the bailiff, as the officer having the jury in his or her charge, shall not make "any communication" to jurors except to ask whether they have agreed upon a verdict, some incidental communication between the bailiff and jurors beyond that specified under this section will unavoidably occur. When such communication is limited to simple, practical matters of logistics, such as the location of the facilities used for deliberations, such communication is not likely to be prejudicial to the defendant or deny the defendant a fair trial. But while communications concerning administrative matters may not be prejudicial, when communications involve matters of law, the risk of prejudice is present and communication by the bailiff to jurors on such matters is improper. State v. Floyd, 272 Neb. 898, 725 N.W.2d 817 (2007).



29-2023 Jury; discharged before verdict; effect; journal entry.

In case a jury shall be discharged on account of sickness of a juror, or other accident or calamity requiring their discharge, or after they have been kept so long together that there is no probability of agreeing, the court shall, upon directing the discharge, order that the reasons for such discharge shall be entered upon the journal; and such discharge shall be without prejudice to the prosecution.

1. Discharge without prejudice

2. Basis for discharge

3. Journal entry

4. Miscellaneous

1. Discharge without prejudice

A mistrial because of disagreement of the jury is without prejudice to the right of the state to retry the defendant. State v. Fromkin, 174 Neb. 849, 120 N.W.2d 25 (1963).

In a criminal trial where the jury is discharged in accordance with this section, such discharge is without prejudice to the prosecution. State v. Hutter, 145 Neb. 798, 18 N.W.2d 203 (1945).

2. Basis for discharge

Drunkenness of juror is an accident or calamity requiring discharge of jury. Fetty v. State, 119 Neb. 619, 230 N.W. 440 (1930).

Serious illness of juror's wife and death of his child was sufficient to warrant discharge of jury. Salistean v. State, 115 Neb. 838, 215 N.W. 107 (1927).

Where biased juror is discovered during progress of trial, court may discharge jury. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Insanity of juror authorizes discharge, being an "accident or calamity." Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

3. Journal entry

Entry of reasons on journal should be ordered; "sickness" must be of a sudden and calamitous nature. Conklin v. State, 25 Neb. 784, 41 N.W. 788 (1889).

Record must show necessity for discharge. State v. Schuchardt, 18 Neb. 454, 25 N.W. 722 (1885).

4. Miscellaneous

Holding accused for trial after discharge of jury because of the jury's inability to agree is not former jeopardy. Sutter v. State, 105 Neb. 144, 179 N.W. 414 (1920).

Court has large discretion as to length of time jury shall be kept together in consultation. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).



29-2024 Verdict; poll.

When the jury have agreed upon their verdict they must be conducted into court by the officer having them in charge. Before the verdict is accepted the jury may be polled at the request of either the prosecuting attorney or the defendant.

1. Reception of verdict

2. Polling of jury

3. Miscellaneous

1. Reception of verdict

Irregularity in receiving verdict in absence of counsel may be waived. Hyslop v. State, 159 Neb. 802, 68 N.W.2d 698 (1955).

Verdict received in vacation time is not a "privy verdict." Manion v. State, 104 Neb. 130, 175 N.W. 1013 (1920).

Reception of verdict in criminal case is governed by this section. Evers v. State, 84 Neb. 708, 121 N.W. 1005 (1909).

Verdict must be given in open court. Longfellow v. State, 10 Neb. 105, 4 N.W. 420 (1880).

Jury may not return instead of verdict a statement that they have agreed to disagree. Green v. State, 10 Neb. 102, 4 N.W. 422 (1880).

Verdict signed by all jurors is good. Clough v. State, 7 Neb. 320 (1878).

Verdict finding defendant guilty, without adding "in manner and form," etc., is good. Preuit v. State, 5 Neb. 377 (1877).

2. Polling of jury

A defendant may waive his right to have the jury polled. When upon inquiry by the court he replies in the negative, the right is waived. State v. Hiatt, 190 Neb. 315, 207 N.W.2d 678 (1973).

Jury need not be polled unless requested by defendant or prosecuting attorney. Feddern v. State, 79 Neb. 651, 113 N.W. 127 (1907).

3. Miscellaneous

Verdict should be certain, not ambiguous; sufficient if in light of record meaning is clear beyond reasonable doubt. Keeler v. State, 73 Neb. 441, 103 N.W. 64 (1905).

Verdict is void which omits name of guilty party. Williams v. State, 6 Neb. 334 (1877).



29-2025 Lesser included offense; attempt to commit; form of verdict.

Upon an indictment for an offense consisting of different degrees the jury may find the defendant not guilty of the degree charged, and guilty of any degree inferior thereto; and upon an indictment for any offense the jury may find the defendant not guilty of the offense but guilty of an attempt to commit the same, where such an attempt is an offense.

Where under statute attempt to commit defined offense is punishable, instruction on attempt is not erroneous even though defendant is not formally charged with attempt. State v. Ambrose, 192 Neb. 285, 220 N.W.2d 18 (1974).

The unlawful operation of a motor vehicle is not necessarily an included offense in prosecution for motor vehicle homicide. Olney v. State, 169 Neb. 717, 100 N.W.2d 838 (1960).

Charge of shooting with intent to wound may include lesser offense of assault or assault and battery. Moore v. State, 147 Neb. 390, 23 N.W.2d 552 (1946).

It is not error to fail to submit question of accused's guilt of lesser offense where evidence is not such as to warrant such verdict. Davis v. State, 116 Neb. 90, 215 N.W. 785 (1927).

Jury may find accused not guilty of offense charged but guilty of attempt to commit same where such attempt is an offense. In re Resler, 115 Neb. 335, 212 N.W. 765 (1927).

Provisions of section extend to subsequently created offenses. Mulloy v. State, 58 Neb. 204, 78 N.W. 525 (1890).

Verdict of guilty of manslaughter on charge of murder in first degree is valid, though it fails to specifically negative fact that crime was of higher grade. Williams v. State, 6 Neb. 334 (1877).



29-2026 Repealed. Laws 1963, c. 163, § 1.



29-2026.01 Verdict; finding of value of property; when required.

When the indictment charges an offense against the property of another by larceny, embezzlement or obtaining under false pretenses, the jury, on conviction, shall ascertain and declare in its verdict the value of the property stolen, embezzled, or falsely obtained.

In a theft case where a jury trial has been waived, the value of the property is one of the facts and elements of the crime to be determined by the trial judge, and this section is not applicable. State v. Reed, 228 Neb. 645, 423 N.W.2d 777 (1988).

Restitution, in a larceny case, can be ordered only if the jury determines by verdict the value of property stolen. State v. Frandsen, 199 Neb. 546, 260 N.W.2d 206 (1977).

This section not applicable where crime charged is that of receiving stolen property at a value of more than one hundred dollars. State v. McKee, 183 Neb. 754, 163 N.W.2d 434 (1969).

Verdict of jury in larceny case must determine value of property stolen. State v. Houp, 182 Neb. 298, 154 N.W.2d 465 (1967).

Requirement that jury fix the amount obtained by false pretense in its verdict was not in effect at time of commission of offense or at time of trial. State v. Swanson, 179 Neb. 693, 140 N.W.2d 618 (1966).

In a theft case, the trial court erred in limiting the jury's consideration of value and in submitting a form of verdict which precluded a jury from making a specific finding of value and conveying that fact to the judge in its verdict. State v. Long, 2 Neb. App. 847, 516 N.W.2d 273 (1994).

Double jeopardy protection not violated where court at first trial failed to notify jury of need to ascertain value of property stolen and set aside guilty verdict ordering defendant retried although court knew of error while jury was out. Houp v. State, 427 F.2d 254 (8th Cir. 1970).



29-2027 Verdict in trials for murder; conviction by confession; sentencing procedure.

In all trials for murder the jury before whom such trial is had, if they find the prisoner guilty thereof, shall ascertain in their verdict whether it is murder in the first or second degree or manslaughter; and if such person is convicted by confession in open court, the court shall proceed by examination of witnesses in open court, to determine the degree of the crime, and shall pronounce sentence accordingly or as provided in sections 29-2519 to 29-2524 for murder in the first degree.

1. Degree of offense

2. Plea of guilty

3. Habeas corpus

1. Degree of offense

Where murder is charged, a court is required to instruct the jury on all lesser degrees of criminal homicide for which there is proper evidence before the jury; this statutory rule does not apply when the charge is attempted murder. State v. Smith, 284 Neb. 636, 822 N.W.2d 401 (2012).

In a murder trial, the district court was required to instruct the jury as to the lesser-included offenses of second degree murder and manslaughter where there were no eyewitnesses to the deceased's death and the evidence adduced at trial was largely circumstantial. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

When a proper, factual basis is present, a court must instruct a jury on the degrees of criminal homicide, that is, the provisions of this section are mandatory. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

When there is a proper, factual basis, a court is required to instruct on the degrees of criminal homicide even in the absence of a requested instruction regarding the lesser degrees of criminal homicide. State v. Archbold, 217 Neb. 345, 350 N.W.2d 500 (1984).

This section requires an instruction be given on such lesser degrees of homicide as find support in the evidence. State v. Drew, 216 Neb. 685, 344 N.W.2d 923 (1984).

The trial court is required, without request, to instruct the jury on such lesser degrees of homicide as to which the evidence is properly applicable. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

When a defendant is charged with murder in the first degree, it is reversible error for the court to fail to instruct the jury on such lesser degrees of homicide as the evidence could support, even if no request is made for such an instruction. State v. Payne, 205 Neb. 522, 289 N.W.2d 173 (1980).

Guilty plea following deliberate killing of unarmed victim clearly justified finding of second degree murder. State v. Thompson, 199 Neb. 67, 255 N.W.2d 880 (1977).

Where different inferences may be drawn, court must submit different degrees to jury. Vanderheiden v. State, 156 Neb. 735, 57 N.W.2d 761 (1953).

This section prescribes the duty of court and jury in ascertaining the degree of offense and imposition of sentence. Moore v. State, 148 Neb. 747, 29 N.W.2d 366 (1947).

Degree of murder is ordinarily for jury; different degrees of murder must be submitted to jury under evidence and circumstances authorizing different inferences as to degree. Denison v. State, 117 Neb. 601, 221 N.W. 683 (1928).

In all trials for murder, the provisions of this section are mandatory. Bourne v. State, 116 Neb. 141, 216 N.W. 173 (1927).

Jury is required, if it find accused guilty, to find whether guilty of murder in first or second degree or manslaughter; jury may acquit accused of degree charged and convict of lesser degree. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Verdict of guilty which does not ascertain whether it be murder or manslaughter confers no power on court to pass sentence. Parrish v. State, 18 Neb. 405, 25 N.W. 573 (1885).

Failure to negative fact that crime was of higher degree than that found is no ground for reversal. Williams v. State, 6 Neb. 334 (1877).

2. Plea of guilty

Where the defendant pleads to a specific degree of murder, this section does not apply. State v. Belmarez, 254 Neb. 467, 577 N.W.2d 264 (1998).

Proceedings in error carried on within statutory term after final judgment are required to review alleged error of trial court in failing to examine witnesses in open court to determine degree of guilt. Newcomb v. State, 129 Neb. 69, 261 N.W. 348 (1935).

Instruction given by trial court constituted a determination of degree of guilt on plea of guilty. Cole v. State, 105 Neb. 371, 180 N.W. 564 (1920).

3. Habeas corpus

One charged with murder in first degree and convicted of second degree cannot obtain release on habeas corpus on ground he was convicted of a separate and distinct offense from that charged. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

Regularity of proceedings leading up to sentence cannot be inquired into by habeas corpus. Fuller v. Fenton, 104 Neb. 358, 177 N.W. 154 (1920).



29-2028 Sexual assault; testimony; corroboration not required.

The testimony of a person who is a victim of a sexual assault as defined in sections 28-319 to 28-320.01 shall not require corroboration.

Testimony concerning corroboration in sexual offense cases is not rendered inadmissible under this section, but is no longer required. State v. Williamson, 235 Neb. 960, 458 N.W.2d 236 (1990).

An appellate court concluded that uncorroborated testimony would be sufficient to convict a defendant of sexual assault as defined in sections 28-319 to 28-320.01 in any case wherein the fact finder determined that such testimony was sufficient evidence of guilt beyond a reasonable doubt. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

A jury instruction was found to be a correct statement of the law under this section. The instructions, when taken together, advised the jury that while corroboration of the victim's testimony was not required, corroboration, or the lack thereof, could be considered by the jury in determining the weight to be given to the testimony, although the concurring opinion cautioned against routinely giving instruction at issue in this case. State v. Schmidt, 16 Neb. App. 741, 750 N.W.2d 390 (2008).



29-2101 New trial; grounds.

A new trial, after a verdict of conviction, may be granted, on the application of the defendant, for any of the following grounds affecting materially his or her substantial rights: (1) Irregularity in the proceedings of the court, of the prosecuting attorney, or of the witnesses for the state or in any order of the court or abuse of discretion by which the defendant was prevented from having a fair trial; (2) misconduct of the jury, of the prosecuting attorney, or of the witnesses for the state; (3) accident or surprise which ordinary prudence could not have guarded against; (4) the verdict is not sustained by sufficient evidence or is contrary to law; (5) newly discovered evidence material for the defendant which he or she could not with reasonable diligence have discovered and produced at the trial; (6) newly discovered exculpatory DNA or similar forensic testing evidence obtained under the DNA Testing Act; or (7) error of law occurring at the trial.

1. Newly discovered evidence

2. Misconduct of attorney

3. Misconduct of jury

4. Irregularity in proceedings

5. Other grounds

6. Miscellaneous

1. Newly discovered evidence

A new trial can be granted on grounds materially affecting the substantial rights of the defendant, including "newly discovered evidence material for the defendant which he or she could not with reasonable diligence have discovered and produced at trial." State v. Dunster, 270 Neb. 773, 707 N.W.2d 412 (2005).

In considering a motion for new trial based upon newly discovered evidence pursuant to either subsection (5) or (6) of this section, the Nebraska Supreme Court applies a higher standard in order to promote the finality of the judgment based upon the presumption that the defendant received a fair trial and no fundamental rights were violated. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

The proper standard for reviewing motions for new trial pursuant to subsection (6) of this section is the same standard for reviewing a motion for new trial based upon newly discovered evidence pursuant to subsection (5) of this section. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

To warrant a new trial pursuant to subsection (6) of this section, the district court must determine that newly discovered exculpatory evidence obtained pursuant to the DNA Testing Act is of such a nature that if it had been offered and admitted at the trial, it probably would have produced a substantially different result. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

To warrant a new trial, the court must determine that newly discovered exculpatory evidence obtained pursuant to the DNA Testing Act must be of such a nature that if it had been offered and admitted at the former trial, it probably would have produced a substantially different result. State v. Buckman, 267 Neb. 505, 675 N.W.2d 372 (2004); State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

A motion for new trial filed under subsection (6) of this section based on newly discovered exculpatory evidence obtained pursuant to the DNA Testing Act is addressed to the discretion of the trial court, and unless an abuse of discretion is shown, the trial court's determination will not be disturbed. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

The appeal of a ruling denying a motion to vacate and set aside the judgment under subsection (2) of section 29-4123 of the DNA Testing Act does not deprive a trial court of jurisdiction to consider a motion for new trial filed under subsection (6) of this section based on newly discovered evidence obtained under the DNA Testing Act. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

When a codefendant who has chosen not to testify subsequently comes forward to offer testimony exculpating a defendant, the evidence is not newly discovered within the meaning of this section; the substance of the codefendant's testimony is not, in fact, new evidence if it was known by the defendant at the time of the initial trial. State v. Jackson, 264 Neb. 420, 648 N.W.2d 282 (2002).

A motion for new trial based on newly discovered evidence is to be presented to the county court as the fact finder, not to the district court which sat as an appellate court. State v. Ferris, 216 Neb. 606, 344 N.W.2d 668 (1984).

Where a motion for new trial is based on newly discovered evidence, the rule is well-established that the newly discovered evidence must be of such a nature that if offered and admitted at the former trial, it probably would have produced a substantial difference in the result. State v. Ferris, 216 Neb. 606, 344 N.W.2d 668 (1984).

In order to justify a new trial, newly discovered evidence must involve something other than the credibility of a witness who testified at trial. State v. Pierce and Wells, 215 Neb. 512, 340 N.W.2d 122 (1983).

Newly discovered evidence concerning the credibility of a witness is not sufficient to support a motion for new trial. State v. Hortman, 207 Neb. 393, 299 N.W.2d 187 (1980).

Newly discovered evidence must be of such a nature that, if offered and admitted at the former trial, it probably would have produced a difference in the result. State v. Smith, 202 Neb. 501, 276 N.W.2d 104 (1979).

Newly discovered evidence must be relevant and credible, and not merely cumulative. It must involve something other than the credibility of witnesses who testified at the former trial. State v. Smith, 202 Neb. 501, 276 N.W.2d 104 (1979).

Unless the newly discovered evidence is so substantial that it would have probably changed the result, the discretion of the trial court in denying a motion for new trial will not be disturbed. State v. French, 200 Neb. 137, 262 N.W.2d 711 (1978).

In a criminal prosecution, a new trial will be granted on timely application of defendant for newly discovered evidence material for defendant, provided his substantial rights are affected and he could not with reasonable diligence have discovered and produced the evidence at trial. State v. Atkinson, 191 Neb. 9, 213 N.W.2d 351 (1973).

A new trial will not ordinarily be granted for newly discovered evidence which, when produced, will merely impeach or discredit a witness. State v. Wycoff, 180 Neb. 799, 146 N.W.2d 69 (1966).

District court is not deprived of jurisdiction to hear and determine motion for new trial on newly discovered evidence by pendency in Supreme Court of error proceeding. Smith v. State, 167 Neb. 492, 93 N.W.2d 499 (1958).

To warrant granting of new trial, newly discovered evidence must be competent, material, and credible. Gates v. State, 160 Neb. 722, 71 N.W.2d 460 (1955).

Newly discovered evidence, to justify granting of new trial, must be of so controlling a nature as to probably change the result of the former trial. Penn Mutual Life Ins. Co. v. Lindquist, 132 Neb. 220, 271 N.W. 429 (1937).

New trial may be granted on ground of newly discovered evidence which is competent, material and credible, which might have changed result, and which could not be discovered by exercise of due diligence. Duffey v. State, 124 Neb. 23, 245 N.W. 1 (1932).

To be entitled to new trial on ground of newly discovered evidence, party must show that it is material and could not have been produced at trial by reasonable diligence. Mauer v. State, 113 Neb. 418, 203 N.W. 554 (1925); Cunningham v. State, 56 Neb. 691, 77 N.W. 60 (1898).

When it is conceded by state that facts exist which could not have been known at trial, and which render it improbable that defendant is guilty, a new trial after term in which judgment was rendered may be granted. Franco v. State, 98 Neb. 746, 154 N.W. 236 (1915).

Newly discovered evidence which merely tends to impeach state's witnesses with respect to collateral facts is not ground for new trial. Hanks v. State, 88 Neb. 464, 129 N.W. 1011 (1911).

Court of equity will not interfere to grant new trial in criminal case on ground of newly discovered evidence. Hubbard v. State, 72 Neb. 62, 100 N.W. 153 (1904).

Motion for new trial on ground of newly discovered evidence was properly overruled when affidavit of proposed witness was contradicted by his sworn testimony. Housh v. State, 43 Neb. 163, 61 N.W. 571 (1895).

Newly discovered evidence which merely tends to discredit some of state's witnesses is not ground for new trial. Ogden v. State, 13 Neb. 436, 14 N.W. 165 (1882).

Pursuant to section 29-2103(4), a motion for new trial based on newly discovered evidence under subsection (5) of this section must be filed within 3 years of the date of the verdict. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Pursuant to subsection (5) of this section, a new trial may be granted when a defendant produces newly discovered evidence which he or she could not with reasonable diligence have discovered and produced at trial. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

The trial court properly overruled the defendant's motion for new trial because the defendant filed the motion more than 10 days after the verdict and because the defendant's newly discovered evidence was cumulative and only went to the credibility of a witness. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

If a motion for new trial raises valid grounds for reexamination on the basis of newly discovered evidence to ascertain whether or not a person has been wrongfully convicted, then the steps provided for such reexamination should be taken timely and without undue delay, even though a prior motion for new trial is pending on appeal. State v. Owen, 2 Neb. App. 195, 508 N.W.2d 299 (1993).

2. Misconduct of attorney

Misconduct of prosecuting attorney in argument to jury is ground for new trial. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Misconduct of prosecuting attorney in argument must have been sufficient to unduly influence the jury and prejudice the rights of defendant. Argabright v. State, 62 Neb. 402, 87 N.W. 146 (1901).

Misconduct of attorney must have been excepted to. Bullis v. Drake, 20 Neb. 167, 29 N.W. 292 (1886).

3. Misconduct of jury

Pretrial bet by juror that defendant would receive the death penalty was not prejudicial to defendant where verdict of jury called for life imprisonment. Fugate v. State, 169 Neb. 420, 99 N.W.2d 868 (1959).

Affidavits of jurors, relating to arguments or statements made in jury room, will not be received to impeach verdict. Lambert v. State, 91 Neb. 520, 136 N.W. 720 (1912); Welsh v. State, 60 Neb. 101, 82 N.W. 368 (1900).

Discussion by jury of irrelevant matters is not misconduct; keeping jury together a long time, without opportunity for sleep, does not vitiate verdict if same is deliberate and voluntary. Lambert v. State, 91 Neb. 520, 136 N.W. 720 (1912); Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Misconduct of jury in deliberations cannot be shown by statements of jurors. Savary v. State, 62 Neb. 166, 87 N.W. 34 (1901).

Verdict cannot be impeached by juror on ground that he misunderstood evidence of witness, or verdict when same was assented to in open court. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).

Where it is attempted to show misconduct of jury by affidavit of jurors, trial court can take into consideration presumption that jurors obeyed their oaths. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895).

Finding of trial court will not be disturbed where evidence of alleged misconduct of jurors is conflicting. McMahon v. State, 46 Neb. 166, 64 N.W. 694 (1895).

Affidavit after verdict, contradicting answer of juror on voir dire examination, should be received with caution. Hill v. State, 42 Neb. 503, 60 N.W. 916 (1894).

Motion on ground of previous expression of opinion by juror will not be granted unless both accused and his counsel did not have knowledge thereof. Clough v. State, 7 Neb. 320 (1878).

Drinking of liquor by juror is not fatal to verdict. Ankeny v. Rawhouser, 2 Neb. Unof. 32, 95 N.W. 1053 (1901).

4. Irregularity in proceedings

In criminal case, alleged errors of the trial court not referred to in a motion for a new trial will not be considered on appeal. State v. Svoboda, 194 Neb. 663, 234 N.W.2d 901 (1975).

Ruling on motion submitted on conflicting affidavits, will not be disturbed unless clearly wrong. Lukehart v. State, 91 Neb. 219, 136 N.W. 40 (1912).

Alleged error in instructions will not be considered in Supreme Court unless challenged by motion for new trial. Lackey v. State, 56 Neb. 298, 76 N.W. 561 (1898).

Admission of immaterial evidence, not prejudicial to accused, is not ground for reversal. Carrall v. State, 53 Neb. 431, 73 N.W. 939 (1898).

To warrant conviction it is not essential that evidence exclude every possible hypothesis except guilt of accused. Johnson v. State, 53 Neb. 103, 73 N.W. 463 (1897).

New trial will not be allowed because of absence of witness who testifies on subsequent day of trial. Morgan v. State, 51 Neb. 672, 71 N.W. 788 (1897).

Exclusion of merely cumulative testimony is not prejudicial. Kelly v. State, 51 Neb. 572, 71 N.W. 299 (1897).

Erroneous instruction is not cured by merely giving another contradicting it. Henry v. State, 51 Neb. 149, 70 N.W. 924 (1897).

Denial of motion to require election by state is reviewable, though not assigned as error in motion for new trial. Hans v. State, 50 Neb. 150, 69 N.W. 838 (1897).

Alleged errors in overruling challenges to jurors for cause are not reviewable unless assigned in motion for new trial. Ford v. State, 46 Neb. 390, 64 N.W. 1082 (1895).

Verdict will not be disturbed merely because evidence is conflicting. Palmer v. People, 4 Neb. 68 (1875).

5. Other grounds

Unless alleged errors are pointed out in motion for new trial and ruling obtained thereon, appeal must be dismissed. State v. Fauth, 192 Neb. 502, 222 N.W.2d 561 (1974).

In criminal cases, alleged errors of the trial court not referred to in the motion for a new trial will not be considered on appeal. State v. Seger, 191 Neb. 760, 217 N.W.2d 828 (1974).

Motion for new trial set out some of the reasons contained in this section. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Common law writ of error coram nobis is not abolished. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

Allowance of new trial, where crime consists of several degrees charged in different counts, goes to whole case; but when separate crimes are charged, goes only to count on which defendant was convicted. George v. State, 59 Neb. 163, 80 N.W. 486 (1899).

Defect in verdict, though not assigned as ground for new trial, may be examined by Supreme Court in error proceeding. Holmes v. State, 58 Neb. 297, 78 N.W. 641 (1899).

Misconduct of spectator, who is immediately suppressed and rebuked by court, is not reversible error. Lindsay v. State, 46 Neb. 177, 64 N.W. 716 (1895).

Alleged errors, to be reviewable, must have been set out in motion for new trial. Madsen v. State, 44 Neb. 631, 62 N.W. 1081 (1895).

Absence of accused from courtroom, where upon his return testimony was again repeated, was not ground for new trial. Hair v. State, 16 Neb. 601, 21 N.W. 464 (1884).

Ruling on plea in abatement was not ground for motion. Bohanan v. State, 15 Neb. 209, 18 N.W. 129 (1884).

In capital case, want of exception will not necessarily deprive accused of right of new trial. Schlencker v. State, 9 Neb. 300, 2 N.W. 710 (1879); Thompson v. People, 4 Neb. 524 (1876).

6. Miscellaneous

Ineffective assistance of counsel is not a ground upon which a defendant may move for a new trial under this section. State v. Pieper, 274 Neb. 768, 743 N.W.2d 360 (2008).

At trial, the jury was presented with evidence that a hair of unknown origin had originated, but later fallen, from the belt used to strangle the victim. DNA testing revealed that this hair actually belonged to the defendant and that a hair of unknown origin was located in a knot in the belt. The Nebraska Supreme Court cannot say that had the jury known of this new evidence, it probably would have produced a substantially different result. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

A motion could not be brought under this section to compel state-funded DNA testing when the 3-year time period required by section 29-2103 had passed. State v. El-Tabech, 259 Neb. 509, 610 N.W.2d 737 (2000).

The filing of a motion for new trial in a criminal case does not terminate the running of the 30-day period in which a criminal defendant must file a notice of appeal. State v. McCormick and Hall, 246 Neb. 271, 518 N.W.2d 133 (1994).

A motion for new trial made under this section because of (1) irregularity in the proceedings of the court, or the prosecuting attorney, or the witness for the state, or any order of the court, or abuse of discretion by which the defendant was prevented from having a fair trial; (2) misconduct of the jury or prosecuting attorney, or the witnesses for the State; or (3) newly discovered evidence material for the defendant which he could not with reasonable diligence have discovered and produced at the trial is addressed to the discretion of the trial court, and unless an abuse of discretion is shown, the trial court's determination will not be disturbed on appeal. State v. Boppre, 243 Neb. 908, 503 N.W.2d 526 (1993).

The asserted ground for a new trial must affect adversely the substantial rights of the defendant, and it must be shown that he was prejudiced thereby. State v. Tainter, 218 Neb. 855, 359 N.W.2d 795 (1984).

Motion for new trial on ground of accident or surprise properly overruled where no request for continuance made at trial. State v. Mills, 199 Neb. 295, 258 N.W.2d 628 (1977).

Evidence confirming defendant's guilt and not likely to produce different verdict will not support motion for new trial. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).

Plea of guilty or nolo contendere, made with full knowledge of the charge and the consequences of the plea, cannot be withdrawn in the absence of fraud, mistake, or improper means used in its procurement. State v. Kluge, 198 Neb. 115, 251 N.W.2d 737 (1977).

An order granting probation is a sentence under section 29-2260(4), and for review a motion for new trial must be filed within ten days, but no motion for new trial is required for review of order revoking probation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).



29-2102 New trial; affidavits; when required; motion; hearing.

(1) The grounds set forth in subdivisions (2), (3), and (6) of section 29-2101 shall be supported by affidavits showing the truth of such grounds, and the grounds may be controverted by affidavits. The ground set forth in subdivision (5) of section 29-2101 shall be supported by evidence of the truth of the ground in the form of affidavits, depositions, or oral testimony.

(2) If the motion for new trial and supporting documents fail to set forth sufficient facts, the court may, on its own motion, dismiss the motion without a hearing. If the motion for new trial and supporting documents set forth facts which, if true, would materially affect the substantial rights of the defendant, the court shall cause notice of the motion to be served on the prosecuting attorney, grant a hearing on the motion, and determine the issues and make findings of fact and conclusions of law with respect thereto.

(3) In considering a motion for new trial based on the grounds set forth in subdivision (5) of section 29-2101, if the court finds that there is evidence materially affecting the substantial rights of the defendant which he or she could not with reasonable diligence have discovered and produced at trial, the court may, upon the motion of any party and following a hearing, vacate and set aside the judgment and release the person from custody or grant a new trial as appropriate.

Misconduct of county attorney may be sustained by affidavits. Mulder v. State, 152 Neb. 795, 42 N.W.2d 858 (1950).

This section does not apply to newly discovered evidence discovered after adjournment of term. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

Facts may be such as to require entire record to be limited to affidavits. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Affidavits must be preserved in form of bill of exceptions to be available to complaining party on appeal. Wright v. State, 45 Neb. 44, 63 N.W. 147 (1895).



29-2103 New trial; motion; how and when made.

(1) A motion for new trial shall be made by written application and may be filed either during or after the term of the court at which the verdict was rendered.

(2) A motion for a new trial shall state the grounds under section 29-2101 which are the basis for the motion and shall be supported by evidence as provided in section 29-2102.

(3) A motion for new trial based on the grounds set forth in subdivision (1), (2), (3), (4), or (7) of section 29-2101 shall be filed within ten days after the verdict was rendered unless such filing is unavoidably prevented, and the grounds for such motion may be stated by directly incorporating the appropriate language of section 29-2101 without further particularity.

(4) A motion for new trial based on the grounds set forth in subdivision (5) of section 29-2101 shall be filed within a reasonable time after the discovery of the new evidence and cannot be filed more than five years after the date of the verdict, unless the motion and supporting documents show the new evidence could not with reasonable diligence have been discovered and produced at trial and such evidence is so substantial that a different result may have occurred.

(5) A motion for new trial based on the grounds set forth in subdivision (6) of section 29-2101 shall be filed within ninety days after a final order is issued under section 29-4123 or within ninety days after the hearing if no final order is entered, whichever occurs first.

1. Time to be filed

2. Newly discovered evidence

3. Other grounds

4. Miscellaneous

1. Time to be filed

A motion could not be brought to compel state-funded DNA testing when the 3-year time period required by this section had passed. State v. El-Tabech, 259 Neb. 509, 610 N.W.2d 737 (2000).

This section, by its terms, is mandatory. A motion for new trial not filed in conformity with the statutory requirements as to time may not be considered by an appellate court on review. State v. Thompson, 244 Neb. 375, 507 N.W.2d 253 (1993).

Motion for new trial not filed within ten days after verdict rendered, where no showing made that defendant was unavoidably prevented from doing so, is a nullity. State v. Hawkman, 198 Neb. 578, 254 N.W.2d 90 (1977).

Motion for new trial hereunder must be filed within ten days after verdict, not sentencing. State v. Applegarth, 196 Neb. 773, 246 N.W.2d 216 (1976).

A motion for new trial under this section must be filed within ten days after the verdict is rendered, not from sentencing unless the verdict and sentencing occur on the same day. State v. Betts, 196 Neb. 572, 244 N.W.2d 195 (1976).

A motion for new trial under this section must be filed within ten days after the verdict is rendered, not from date of sentencing. State v. Wood, 195 Neb. 353, 238 N.W.2d 226 (1976).

A motion for new trial hereunder must be filed within ten days after the verdict is rendered not after sentencing. State v. Lacy, 195 Neb. 299, 237 N.W.2d 650 (1976).

An order granting probation is a sentence under section 29-2260(4), and for review a motion for new trial must be filed within ten days, but no motion for new trial is required for review of order revoking probation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).

A motion for new trial in a criminal case must be filed within ten days after rendition of verdict. State v. Losieau, 179 Neb. 54, 136 N.W.2d 168 (1965).

Motion for new trial was timely filed. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Defendant was not unavoidably prevented from filing motion for new trial in time prescribed. Stanosheck v. State, 168 Neb. 43, 95 N.W.2d 197 (1959).

In criminal case, motion for new trial must be filed within ten days and amendment thereto cannot thereafter be made. Parker v. State, 164 Neb. 614, 83 N.W.2d 347 (1957).

An objection to a juror raised for first time in second motion for new trial filed fourteen days after filing of first motion for new trial, and containing no showing of newly discovered evidence, is out of time and not ground for new trial. Young v. State, 133 Neb. 644, 276 N.W. 387 (1937).

Provisions limiting time are mandatory. McCoy v. State, 110 Neb. 360, 193 N.W. 716 (1923); Davis v. State, 31 Neb. 240, 47 N.W. 851 (1891).

Motion filed two years after judgment on ground of newly discovered evidence was properly dismissed. Bradshaw v. State, 19 Neb. 644, 28 N.W. 323 (1886).

2. Newly discovered evidence

Under the former law, a motion for postconviction relief could not be used to obtain, outside of the 3-year time limitation under subsection (4) of this section, what is essentially a new trial based on newly discovered evidence. State v. Phelps, 286 Neb. 89, 834 N.W.2d 786 (2013).

New evidence tendered in support of a motion for a new trial on the grounds of newly discovered evidence must be so potent that by strengthening evidence already offered, a new trial would probably result in a different verdict. State v. Seger, 191 Neb. 760, 217 N.W.2d 828 (1974).

Motion for new trial upon ground of newly discovered evidence in criminal case may be made within three years of the date of the verdict. Smith v. State, 167 Neb. 492, 93 N.W.2d 499 (1958).

To require granting of new trial, newly discovered evidence must be of such nature as to probably change the verdict. Ysac v. State, 167 Neb. 24, 91 N.W.2d 49 (1958).

Granting or refusal of new trial upon the ground of newly discovered evidence depends upon the facts and circumstances of each case. Severin v. State, 148 Neb. 617, 28 N.W.2d 326 (1947).

In criminal case, new trial will be granted for newly discovered evidence which is competent, material and credible, which might have changed result of trial, and which exercise of due diligence could not have discovered and produced at trial. Duffey v. State, 124 Neb. 23, 245 N.W. 1 (1932).

Pursuant to subsection (4) of this section, a motion for new trial based on newly discovered evidence under section 29-2101(5) must be filed within 3 years of the date of the verdict. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Pursuant to subsection (4) of this section, the appellate court was without jurisdiction to consider the assignment of error relating to the denial of a motion for new trial in a reinstated direct appeal, where only the direct appeal was reinstated and the defendant did not timely file a notice of appeal following the denial of his motion for new trial based on newly discovered evidence. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Newly discovered evidence offered in support of a motion for new trial must be such that, by strengthening the evidence already offered, a new trial would probably result in a different verdict. State v. Edwards, 2 Neb. App. 149, 507 N.W.2d 506 (1993).

3. Other grounds

This court will not consider any error not presented below by motion for new trial where trial court had power to correct. State v. Beans, 199 Neb. 807, 261 N.W.2d 749 (1978).

This and other sections provide for redress by trial court, and review by Supreme Court, of trial errors challenged by motion for new trial. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Evidence adduced on hearing, to be available on review, must be incorporated in bill of exceptions. Holt v. State, 62 Neb. 134, 86 N.W. 1073 (1901).

Misconduct of juror, to be available on review, must be presented by record and assigned as error in motion. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Assignments for failure to give group of instructions is considered no further when it is ascertained that refusal to give any one was proper. Thompson v. State, 44 Neb. 366, 62 N.W. 1060 (1895).

Errors occurring during trial, to be reviewable, must be assigned in motion and ruling obtained thereon. Wilson v. State, 43 Neb. 745, 62 N.W. 209 (1895).

Assignment in language of statute is sufficient. McNamee v. State, 34 Neb. 288, 51 N.W. 821 (1892).

Motion is indivisible and where made jointly by several parties, if it cannot be allowed as to all, must be overruled as to all. Dutcher v. State, 16 Neb. 30, 19 N.W. 612 (1884).

4. Miscellaneous

"Unavoidably prevented" as used in this section refers to circumstances beyond the control of the party filing the motion for new trial. State v. Thompson, 246 Neb. 752, 523 N.W.2d 246 (1994).

This section is constitutional and does not violate the concepts of due process. State v. Kelley, 198 Neb. 805, 255 N.W.2d 840 (1977).

Where presiding judge is unavoidably prevented from ruling on motion for new trial, another judge may perform that duty. Hauser v. State, 101 Neb. 834, 166 N.W. 245 (1917).

Decision of trial judge permitted to stand if evidence on which it rests is fairly conflicting. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Motion properly dealt with as entirety; it is not error to overrule if it cannot be sustained in form presented. Reed v. State, 66 Neb. 184, 92 N.W. 321 (1902).

Failure to file motion is not sufficient cause for dismissing petition in error. Rhea v. State, 61 Neb. 15, 84 N.W. 414 (1900).

District judge may hear motion in case wherein judge of another district presided. Lauder v. State, 50 Neb. 140, 69 N.W. 776 (1897).

Supreme Court, as court of equity, cannot grant new trial in criminal cases instituted before it. Paulson v. State, 25 Neb. 344, 41 N.W. 249 (1889).

The trial court properly overruled the defendant's motion for new trial because the defendant filed the motion more than 10 days after the verdict and because the defendant's newly discovered evidence was cumulative and only went to the credibility of a witness. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

This section does not abolish the writ of error coram nobis. Hawk v. Jones, 160 F.2d 807 (8th Cir. 1947).



29-2104 Arrest of judgment; grounds.

A motion in arrest of judgment may be granted by the court for either of the following causes: (1) That the grand jury which found the indictment had no legal authority to inquire into the offense charged, by reason of it not being within the jurisdiction of the court; or (2) that the facts stated in the indictment do not constitute an offense.

Challenge to certainty and particularity of information which states an offense in the words of the statute may be made by a motion to quash, but not by a motion in arrest of judgment. State v. Abraham, 189 Neb. 728, 205 N.W.2d 342 (1973).

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).

Striking motion in arrest of judgment from files instead of overruling it was not prejudicial error. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Motion in arrest of judgment should be sustained when information is insufficient to charge offense under statute. Korab v. State, 93 Neb. 66, 139 N.W. 717 (1913).

Selection of jury from old list prepared during preceding year was not a ground for motion in arrest of judgment, where plea in abatement was filed raising question but ruling thereon was not obtained. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Sufficiency of information which charges no offense may be challenged, though plea of guilty was entered. Smith v. State, 68 Neb. 204, 94 N.W. 106 (1903).

Motion applies only to jurisdiction of court and sufficiency of indictment. Dodge v. People, 4 Neb. 220 (1876).



29-2105 Arrest of judgment; defect of form insufficient.

No judgment can be arrested for a defect of form.

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).



29-2106 Arrest of judgment; effect.

The effect of allowing a motion in arrest of judgment shall be to place the defendant in the same position with respect to the prosecution as before the indictment was found. If, from the evidence on the trial, there shall be sufficient reason to believe him guilty of an offense, the court shall order him to enter into a recognizance with sufficient security, conditioned for his appearance at the first day of the next term of the same court; otherwise the defendant shall be discharged.



29-2201 Verdict of guilty; accused to be notified before sentence.

Before the sentence is pronounced, the defendant must be informed by the court of the verdict of the jury, and asked whether he has anything to say why judgment should not be passed against him.

1. Nature and purpose of allocution

2. Miscellaneous

1. Nature and purpose of allocution

A defendant must be afforded a forum and the right to question the constitutional propriety of the information utilized by the sentencing judge, to present countervailing information, and to test, question, or refute the relevance of information on which the judge may rely in determining the sentence to be imposed. State v. Pereira, 284 Neb. 982, 824 N.W.2d 706 (2013).

Allocution is an opportunity to address the court, not to speak to spectators in attendance. State v. Pereira, 284 Neb. 982, 824 N.W.2d 706 (2013).

Allocution is an unsworn statement from a convicted defendant to the sentencing judge in which the defendant can ask for mercy, explain his or her conduct, apologize for the crime, or say anything else in an effort to lessen the impending sentence. State v. Pereira, 284 Neb. 982, 824 N.W.2d 706 (2013).

The time of imposition of sentence is not a public forum to be used by either a defendant or his or her attorney for that purpose. State v. Pereira, 284 Neb. 982, 824 N.W.2d 706 (2013).

A sentencing court is not required to use the specific words set out in the statute in conducting an allocution as long as defendant is afforded an opportunity to offer comments as to why judgment should not be passed against him. State v. Dethlefs, 239 Neb. 943, 479 N.W.2d 780 (1992).

Criminal defendant has a statutory right to allocution before sentencing, during which he is to be informed by court of verdict and asked whether he has anything to say why judgment should not be passed, providing an opportunity for defendant and counsel to contest any disputed factual basis for sentence. State v. Dunn, 14 Neb. App. 144, 705 N.W.2d 246 (2005).

2. Miscellaneous

Sentence vacated because defendant not present at sentencing even though his absence was by choice. State v. Ernest, 200 Neb. 615, 264 N.W.2d 677 (1978).

Error held not prejudicial. State v. Brockman, 184 Neb. 435, 168 N.W.2d 367 (1969).

Court is not required to delay imposition of sentence until statutory time for filing motion for new trial has expired. Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

Where record fails to show affirmatively that court, before pronouncing sentence, informed defendant that he had been found guilty, and record shows nothing to contrary, presumption is such information was given. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933); Taylor v. State, 86 Neb. 795, 126 N.W. 752 (1910).

Section is mandatory; if not complied with, cause will be remanded. Evers v. State, 84 Neb. 708, 121 N.W. 1005 (1909); McCormick v. State, 66 Neb. 337, 92 N.W. 606 (1902).

Confinement of prisoner under sentence of death, from date of sentence to day of execution, is no part of sentence. McGinn v. State, 46 Neb. 427, 65 N.W. 46 (1895).

Judge is not limited to this one question; cannot coerce answer. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895).



29-2202 Verdict of guilty; judgment; when pronounced; suspension of sentence; when; bail.

If the defendant has nothing to say, or if he shows no good and sufficient cause why judgment should not be pronounced, the court shall proceed to pronounce judgment as provided by law. The court, in its discretion, may for any cause deemed by it good and sufficient, suspend execution of sentence for a period not to exceed ninety days from the date judgment is pronounced. If the defendant is not at liberty under bail, he may be admitted to bail during the period of suspension of sentence as provided in section 29-901.

1. Sentence of defendant

2. Suspension of execution of sentence

3. Power of court

4. Miscellaneous

1. Sentence of defendant

Sentence vacated because defendant not present at sentencing even though his absence was by choice. State v. Ernest, 200 Neb. 615, 264 N.W.2d 677 (1978).

In absence of showing of prejudice, it is not error to sentence defendant before time for filing motion for new trial has expired. Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

Where conviction is had on each of separate counts charging same offense, single sentence is rendered upon all counts for one entire offense. Yeoman v. State, 81 Neb. 244, 115 N.W. 784 (1908).

Judgment imposing sentence will not be interfered with as being excessive in absence of clear abuse of discretion. Wright v. State, 45 Neb. 44, 63 N.W. 147 (1895); Morrison v. State, 13 Neb. 527, 14 N.W. 475 (1882).

Separate sentence should be passed on each count of indictment charging separate misdemeanors of same kind upon which defendant is found guilty. Burrell v. State, 25 Neb. 581, 41 N.W. 399 (1889).

2. Suspension of execution of sentence

Question raised but not decided as to authority of justice of peace to suspend execution of sentence beyond ninety days. Stuckey v. Rohnert, 179 Neb. 727, 140 N.W.2d 9 (1966).

3. Power of court

Ineffectual attempt of district court to pass judgment according to provision of law does not deprive that court of power to pass valid judgment. McCormick v. State, 71 Neb. 505, 99 N.W. 237 (1904).

Within limits fixed by statute, term of imprisonment rests with trial court. Geiger v. State, 6 Neb. 545 (1877).

4. Miscellaneous

A sentence validly imposed takes effect from the time it is pronounced, and a subsequent, different sentence is a nullity. State v. Kinney, 217 Neb. 701, 350 N.W.2d 552 (1984).

Failure to comply with this section does not affect the jurisdiction of the court, and is not ground for release on habeas corpus. Dunham v. O'Grady, 137 Neb. 649, 290 N.W. 723 (1940).

In recording judgment, clerk should follow substantially formal language of court. Preuit v. The People, 5 Neb. 377 (1877).



29-2203 Defense of not responsible by reason of insanity; how pleaded; burden of proof; notice before trial; examination of defendant; acquittal; further proceedings.

(1) Any person prosecuted for an offense may plead that he or she is not responsible by reason of insanity at the time of the offense and in such case the burden shall be upon the defendant to prove the defense of not responsible by reason of insanity by a preponderance of the evidence. No evidence offered by the defendant for the purpose of establishing his or her insanity shall be admitted in the trial of the case unless notice of intention to rely upon the insanity defense is given to the county attorney and filed with the court not later than sixty days before trial.

(2) Upon the filing of the notice the court, on motion of the state, may order the defendant to be examined at a time and place designated in the order, by one or more qualified experts, appointed by the court, to inquire into the sanity or insanity of the defendant at the time of the commission of the alleged offense. The court may order that the examination be conducted at one of the regional centers or at any appropriate facility. The presence of counsel at the examination shall be within the discretion of the court. The results of such examination shall be sent to the court and to the prosecuting attorney. In misdemeanor or felony cases, the defendant may request the court to order the prosecuting attorney to permit the defendant to inspect and copy the results of such examination pursuant to the procedures set forth in sections 29-1912 to 29-1921. In the interest of justice and good cause shown the court may waive the requirements provided in this section.

(3) If the trier of fact acquits the defendant on the grounds of insanity, the verdict shall reflect whether the trier acquits him or her on that ground alone or on other grounds as well. When the defendant is acquitted solely on the ground of insanity, the court shall have exclusive jurisdiction over the defendant for disposition consistent with the terms of this section and sections 29-3701 to 29-3704.

(4) For purposes of this section, insanity does not include any temporary condition that was proximately caused by the voluntary ingestion, inhalation, injection, or absorption of intoxicating liquor, any drug or other mentally debilitating substance, or any combination thereof.

A defendant who pleads that he or she is not responsible by reason of insanity has the burden to prove the defense by a preponderance of the evidence. The fact that a defendant has some form of mental illness or defect does not by itself establish insanity. State v. Harms, 263 Neb. 814, 643 N.W.2d 359 (2002).

When a defendant pleads the defense of insanity and offers evidence on that issue, the plea is an implicit, although not legally operative, admission of the State's charges. The defense of temporarily diminished mental capacity exists separately and in addition to the defense of insanity. A trial court need not specially instruct the jury regarding the defense of diminished capacity if the court has otherwise properly instructed the jury regarding the intent which is an element of the crime charged. State v. Urbano, 256 Neb. 194, 589 N.W.2d 144 (1999).

Because this statute grants trial courts the discretion to allow or deny counsel's presence at court-ordered psychiatric or psychological examinations of criminal defendants, it implicitly requires that defense counsel be notified of such an order issued ex parte prior to its taking effect so that defense counsel can present arguments to the court regarding counsel's presence at the examination; otherwise, the court's exercise of discretion in allowing or denying the presence of counsel at the examination would be unguided. A trial court's erroneous failure to notify defense counsel of an ex parte, court-ordered examination prior to such examination is harmless when defense counsel receives a copy of the expert examiner's report as soon as the state receives such a copy, and the defense has adequate opportunities to depose the expert examiner; hence, admission of the expert examiner's testimony and the denial of defense counsel's motions for continuance and a new trial are not reversible errors. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Insanity is a jury question. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

This section does not violate either the U.S. or Nebraska Constitution. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The portion of this section which places the burden upon the defendant to prove insanity by a preponderance of the evidence does not violate the due process clause of the 14th amendment to the U.S. Constitution or Nebraska's due process clause, Neb. Const. art. I, sec. 3. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Mental examination by state of defendant not authorized by this section unless defendant has pleaded not guilty by reason of insanity. State v. Vosler, 216 Neb. 461, 345 N.W.2d 806 (1984).



29-2204 Sentence for felony other than Class III, IIIA, or IV felony; court; duties; study of offender; when; defendant under eighteen years of age; disposition.

(1) Except when a term of life imprisonment is required by law, in imposing a sentence upon an offender for any class of felony other than a Class III, IIIA, or IV felony, the court shall fix the minimum and the maximum terms of the sentence to be served within the limits provided by law. The maximum term shall not be greater than the maximum limit provided by law, and:

(a) The minimum term fixed by the court shall be any term of years less than the maximum term imposed by the court; or

(b) The minimum term shall be the minimum limit provided by law.

(2) When a maximum term of life is imposed by the court for a Class IB felony, the minimum term fixed by the court shall be:

(a) Any term of years not less than the minimum limit provided by law; or

(b) A term of life imprisonment.

(3) When a maximum term of life is imposed by the court for a Class IA felony, the minimum term fixed by the court shall be:

(a) A term of life imprisonment; or

(b) Any term of years not less than the minimum limit provided by law after consideration of the mitigating factors in section 28-105.02, if the defendant was under eighteen years of age at the time he or she committed the crime for which he or she was convicted.

(4) When the court is of the opinion that imprisonment may be appropriate but desires more detailed information as a basis for determining the sentence to be imposed than has been provided by the presentence report required by section 29-2261, the court may commit an offender to the Department of Correctional Services. During that time, the department shall conduct a complete study of the offender as provided in section 29-2204.03.

(5) Except when a term of life is required by law, whenever the defendant was under eighteen years of age at the time he or she committed the crime for which he or she was convicted, the court may, in its discretion, instead of imposing the penalty provided for the crime, make such disposition of the defendant as the court deems proper under the Nebraska Juvenile Code.

(6)(a) When imposing an indeterminate sentence upon an offender under this section, the court shall:

(i) Advise the offender on the record the time the offender will serve on his or her minimum term before attaining parole eligibility assuming that no good time for which the offender will be eligible is lost; and

(ii) Advise the offender on the record the time the offender will serve on his or her maximum term before attaining mandatory release assuming that no good time for which the offender will be eligible is lost.

(b) If any discrepancy exists between the statement of the minimum limit of the sentence and the statement of parole eligibility or between the statement of the maximum limit of the sentence and the statement of mandatory release, the statements of the minimum limit and the maximum limit shall control the calculation of the offender's term.

(c) If the court imposes more than one sentence upon an offender or imposes a sentence upon an offender who is at that time serving another sentence, the court shall state whether the sentences are to be concurrent or consecutive.

1. Minimum sentence

2. Indeterminate sentence

3. Cumulative sentence

4. Solitary confinement

5. Miscellaneous

1. Minimum sentence

For purposes of the authorized limits of an indeterminate sentence, both "mandatory minimum" as used in section 28-319.01(2) and "minimum" as used in section 28-105 in regard to a Class IB felony mean the lowest authorized minimum term of the indeterminate sentence. State v. Russell, 291 Neb. 33, 863 N.W.2d 813 (2015).

Under subsection (1) of this section, to the extent there was any discrepancy between the minimum sentence imposed and statements of the trial court regarding when the defendant would become eligible for parole, the minimum sentence controlled. State v. Kinser, 283 Neb. 560, 811 N.W.2d 227 (2012).

There is no statutory requirement that the affirmatively stated minimum term for a Class IB felony sentence be less than the maximum term. State v. Marrs, 272 Neb. 573, 723 N.W.2d 499 (2006).

Under this section, specifically subsection (1)(a)(ii)(A), the minimum limit on a sentence for a Class IV felony cannot exceed one-third of the maximum statutory sentence; since the maximum statutory sentence for a Class IV felony is 5 years' imprisonment, a minimum sentence of more than 20 months' imprisonment cannot lawfully be imposed. State v. Bartholomew, 258 Neb. 174, 602 N.W.2d 510 (1999).

There is no statutory requirement that a sentence for either a Class II or a Class III felony have a minimum term less than the maximum term. State v. Tucker, 17 Neb. App. 487, 764 N.W.2d 137 (2009).

When there is no statutorily mandated minimum punishment for a Class IV felony, the minimum term of a determinate sentence is the minimum provided by law, 0 years. State v. Hurst, 8 Neb. App. 280, 594 N.W.2d 303 (1999).

The statement of minimum sentence controls calculation of offender's term and a misstatement of parole eligibility cannot be used to "bootstrap" a reduced term of sentence. State v. Glover, 3 Neb. App. 932, 535 N.W.2d 724 (1995).

2. Indeterminate sentence

A life-to-life sentence for second degree murder is permissible. State v. Abdulkadir, 286 Neb. 417, 837 N.W.2d 510 (2013).

A life to life sentence for second degree murder is permissible under this section. State v. Moore, 277 Neb. 111, 759 N.W.2d 698 (2009).

When a flat sentence of "life imprisonment" is imposed and no minimum sentence is stated, by operation of law, the minimum sentence is the minimum imposed by law. While this section does not require that a minimum term be different from a maximum term, it does require that a minimum term be affirmatively stated if it is to be imposed, and if a minimum term is not set forth, an indeterminate sentence will be imposed by operation of law. State v. Schnabel, 260 Neb. 618, 618 N.W.2d 699 (2000).

This section and section 83-1,105.01 govern indeterminate sentences, and they are inapplicable to a criminal defendant's determinate sentence. State v. White, 256 Neb. 536, 590 N.W.2d 863 (1999).

Under this section, an indeterminate sentence may be imposed for a misdemeanor if a court sentences an offender to serve time under the jurisdiction of the Department of Correctional Services. State v. Kess, 9 Neb. App. 353, 613 N.W.2d 20 (2000).

Operative July 1, 1998, trial courts sentencing defendants convicted of Class IV felony offenses may not impose an indeterminate sentence such that the minimum portion of the sentence exceeds one-third of the maximum term. State v. Harris, 7 Neb. App. 520, 583 N.W.2d 366 (1998).

This section does not require that the sentence imposed be indeterminate. State v. DuBray, 5 Neb. App. 496, 560 N.W.2d 189 (1997).

Pursuant to subsection (1)(a) of this section, in setting an indeterminate sentence, there must be a difference between the periods, and a sentence fixing identical minimum and maximum terms of imprisonment is not an indeterminate sentence. There is nothing in subsection (1)(a) of this section mandating that an indeterminate sentence must be imposed, nor is there a requirement that the minimum and maximum terms of such a sentence differ by any specific span of time. State v. Wilson, 4 Neb. App. 489, 546 N.W.2d 323 (1996).

3. Cumulative sentence

Where two sentences are imposed in the same court at the same time for two offenses, the sentences will run concurrently if the trial judge does not otherwise order. Stewart v. Delgado, 231 Neb. 401, 436 N.W.2d 512 (1989).

Where prisoner is convicted of different offenses, cumulative sentence may be imposed, each successive term to commence at termination of the one preceding. In re Walsh, 37 Neb. 454, 55 N.W. 1075 (1893).

4. Solitary confinement

Trial court erred in sentencing defendant to 4 days each year in solitary confinement, since that provision has been eliminated from this section. State v. McHenry, 247 Neb. 167, 525 N.W.2d 620 (1995).

This section as amended contains no provision for the imposition of solitary confinement as a part of a sentence. State v. Bennett, 2 Neb. App. 188, 508 N.W.2d 294 (1993).

5. Miscellaneous

This section determines an offender's minimum sentence from which parole eligibility is then calculated. Johnson v. Clarke, 258 Neb. 316, 603 N.W.2d 373 (1999).

Where a criminal statute was amended by mitigating the minimum term of a Class IV felony indeterminate sentence after the defendant committed the crime, but before final judgment was rendered on direct appeal, the punishment was that provided by the amendatory act, since the Legislature did not specifically state otherwise. State v. Urbano, 256 Neb. 194, 589 N.W.2d 144 (1999).

Where a court wholly fails to make truth in sentencing advisements, but no objection is made at the sentencing hearing when the defendant is provided an opportunity to do so, any claimed error in failing to pronounce the advisements is waived. State v. Svoboda, 13 Neb. App. 266, 690 N.W.2d 821 (2005).



29-2204.01 Repealed. Laws 2015, LB 605, § 112.



29-2204.02 Sentence for Class III, IIIA, or IV felony; court; duties; defendant under eighteen years of age; disposition.

(1) Except when a term of probation is required by law as provided in subsection (2) of this section or except as otherwise provided in subsection (4) of this section, in imposing a sentence upon an offender for a Class III, IIIA, or IV felony, the court shall:

(a) Impose a determinate sentence of imprisonment within the applicable range in section 28-105; and

(b) Impose a sentence of post-release supervision, under the jurisdiction of the Office of Probation Administration, within the applicable range in section 28-105.

(2) If the criminal offense is a Class IV felony, the court shall impose a sentence of probation unless:

(a) The defendant is concurrently or consecutively sentenced to imprisonment for any felony other than another Class IV felony;

(b) The defendant has been deemed a habitual criminal pursuant to section 29-2221; or

(c) There are substantial and compelling reasons why the defendant cannot effectively and safely be supervised in the community, including, but not limited to, the criteria in subsections (2) and (3) of section 29-2260. Unless other reasons are found to be present, that the offender has not previously succeeded on probation is not, standing alone, a substantial and compelling reason.

(3) If a sentence of probation is not imposed, the court shall state its reasoning on the record, advise the defendant of his or her right to appeal the sentence, and impose a sentence as provided in subsection (1) of this section.

(4) For any sentence of imprisonment for a Class III, IIIA, or IV felony for an offense committed on or after August 30, 2015, imposed consecutively or concurrently with (a) a sentence for a Class III, IIIA, or IV felony for an offense committed prior to August 30, 2015, or (b) a sentence of imprisonment for a Class I, IA, IB, IC, ID, II, or IIA felony, the court shall impose an indeterminate sentence within the applicable range in section 28-105 that does not include a period of post-release supervision, in accordance with the process set forth in section 29-2204.

(5) For any sentence of imprisonment for a misdemeanor imposed consecutively or concurrently with a sentence of imprisonment for a Class III, IIIA, or IV felony for an offense committed on or after August 30, 2015, the court shall impose a determinate sentence within the applicable range in section 28-106 unless the person is also committed to the Department of Correctional Services in accordance with section 29-2204 for (a) a sentence of imprisonment for a Class III, IIIA, or IV felony committed prior to August 30, 2015, or (b) a sentence of imprisonment for a Class I, IA, IB, IC, ID, II, or IIA felony.

(6) If the defendant was under eighteen years of age at the time he or she committed the crime for which he or she was convicted, the court may, in its discretion, instead of imposing the penalty provided for the crime, make such disposition of the defendant as the court deems proper under the Nebraska Juvenile Code.

(7)(a) When imposing a determinate sentence upon an offender under this section, the court shall:

(i) Advise the offender on the record the time the offender will serve on his or her term of imprisonment before his or her term of post-release supervision assuming that no good time for which the offender will be eligible is lost;

(ii) Advise the offender on the record the time the offender will serve on his or her term of post-release supervision; and

(iii) When imposing a sentence following revocation of post-release supervision, advise the offender on the record the time the offender will serve on his or her term of imprisonment, including credit for time served, assuming that no good time for which the offender will be eligible is lost.

(b) If a period of post-release supervision is required but not imposed by the sentencing court, the term of post-release supervision shall be the minimum provided by law.

(c) If the court imposes more than one sentence upon an offender or imposes a sentence upon an offender who is at that time serving another sentence, the court shall state whether the sentences are to be concurrent or consecutive.

(d) If the offender has been sentenced to two or more determinate sentences and one or more terms of post-release supervision, the offender shall serve all determinate sentences before being released on post-release supervision.



29-2204.03 Study of offender; commitment to Department of Correctional Services; written report; costs.

(1) When the court is of the opinion that imprisonment may be appropriate but desires more detailed information as a basis for determining the sentence to be imposed than has been provided by the presentence report required by section 29-2261, the court shall commit an offender to the Department of Correctional Services for a period not exceeding ninety days. The department shall conduct a complete study of the offender during that time, inquiring into such matters as his or her previous delinquency or criminal experience, social background, capabilities, and mental, emotional, and physical health and the rehabilitative resources or programs which may be available to suit his or her needs.

(2) By the expiration of the period of commitment or by the expiration of such additional time as the court shall grant, not exceeding a further period of ninety days, the offender shall be returned to the court for sentencing and the court shall be provided with a written report of the results of the study, including whatever recommendations the department believes will be helpful to a proper resolution of the case. After receiving the report and the recommendations, the court shall proceed to sentence the offender in accordance with section 29-2204 or 29-2204.02. The term of the sentence shall run from the date of original commitment under this section.

(3) In order to encourage the use of this procedure in appropriate cases, all costs incurred during the period the defendant is held in a state institution under this section shall be a responsibility of the state and the county shall be liable only for the cost of delivering the defendant to the institution and the cost of returning him or her to the appropriate court for sentencing or such other disposition as the court may then deem appropriate.



29-2205 Repealed. Laws 1987, LB 665, § 3.



29-2206 Fine and costs; commitment until paid; installments; deduction from bond; suspension or revocation of motor vehicle operator's license.

(1)(a) In all cases in which courts or magistrates have now or may hereafter have the power to punish offenses, either in whole or in part, by requiring the offender to pay fines or costs, or both, such courts or magistrates may make it a part of the sentence that the party stand committed and be imprisoned in the jail of the proper county until the fines or costs are paid or secured to be paid or the offender is otherwise discharged according to law if the court or magistrate determines that the offender has the financial ability to pay such fines or costs. The court or magistrate may make such determination at the sentencing hearing or at a separate hearing prior to sentencing. A separate hearing shall not be required. In making such determination, the court or magistrate may consider the information or evidence adduced in an earlier proceeding pursuant to section 29-3902, 29-3903, 29-3906, or 29-3916. At any such hearing, the offender shall have the opportunity to present information as to his or her income, assets, debts, or other matters affecting his or her financial ability to pay. Following such hearing and prior to imposing sentence, the court or magistrate shall determine the offender's financial ability to pay the fines or costs, including his or her financial ability to pay in installments under subsection (2) of this section.

(b) If the court or magistrate determines that the offender is financially able to pay the fines or costs and the offender refuses to pay, the court or magistrate may:

(i) Make it a part of the sentence that the offender stand committed and be imprisoned in the jail of the proper county until the fines or costs are paid or secured to be paid or the offender is otherwise discharged according to law; or

(ii) Order the offender, in lieu of paying such fines or costs, to complete community service for a specified number of hours pursuant to sections 29-2277 to 29-2279.

(c) If the court or magistrate determines that the offender is financially unable to pay the fines or costs, the court or magistrate:

(i) Shall either:

(A) Impose a sentence without such fines or costs; or

(B) Enter an order pursuant to subdivision (1)(d) of this section discharging the offender of such fines or costs; and

(ii) May order, as a term of the offender's sentence or as a condition of probation, that he or she complete community service for a specified number of hours pursuant to sections 29-2277 to 29-2279.

(d) An order discharging the offender of any fines or costs shall be set forth in or accompanied by a judgment entry. Such order shall operate as a complete release of such fines or costs.

(2) If the court or magistrate determines, pursuant to subsection (1) of this section, that an offender is financially unable to pay such fines or costs in one lump sum but is financially capable of paying in installments, the court or magistrate shall make arrangements suitable to the court or magistrate and to the offender by which the offender may pay in installments. The court or magistrate shall enter an order specifying the terms of such arrangements and the dates on which payments are to be made. When the judgment of conviction provides for the suspension or revocation of a motor vehicle operator's license and the court authorizes the payment of fines or costs by installments, the revocation or suspension shall be effective as of the date of judgment.

(3) As an alternative to a lump-sum payment or as an alternative or in conjunction with installment payments, the court or magistrate may deduct fines or costs from a bond posted by the offender to the extent that such bond is not otherwise encumbered by a valid lien, levy, execution, or assignment to counsel of record or the person who posted the bond.

The court cannot require that a fine be satisfied by applying jail time served without giving the defendant an opportunity to pay the fine. State v. Holloway, 212 Neb. 426, 322 N.W.2d 818 (1982).

Exemption of certain type or class of offense from the imposition of costs is not an unconstitutional classification. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).

This and following section authorize taxation of costs only in cases where a crime has been charged and there has been a conviction. Luther v. State, 85 Neb. 674, 124 N.W. 117 (1909); Speer v. State, 64 Neb. 77, 89 N.W. 624 (1902).



29-2206.01 Fine and costs; payment of installments; violation; penalty; hearing.

Installments provided for in section 29-2206 shall be paid pursuant to the order entered by the court or magistrate. Any person who fails to comply with the terms of such order shall be liable for punishment for contempt, unless such person has the leave of the court or magistrate in regard to such noncompliance or such person requests a hearing pursuant to section 29-2412 and establishes at such hearing that he or she is financially unable to pay.



29-2207 Judgment for costs upon conviction; requirement.

In every case of conviction of any person for any felony or misdemeanor, it shall be the duty of the court or magistrate to render judgment for the costs of prosecution against the person convicted and remit the assessment as provided in section 33-157.

A person who is reconvicted after his or her original conviction was reversed on appeal cannot be assessed the costs of the original conviction because the original conviction was nullified and the slate was wiped clean. State v. Kula, 262 Neb. 787, 635 N.W.2d 252 (2001).

The independent act considered herein is not unconstitutional for failure to mention in the incidental provision for payment or exemption from payment of costs, nor for failing to refer to and repeal certain other statutes. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).

Defendant is liable for only such costs made by state as there was actual, apparent or probable necessity for incurring, and is limited to costs incurred in establishing his guilt. Biester v. State, 65 Neb. 276, 91 N.W. 416 (1902).

It is the duty of court, upon conviction, to render judgment for costs of prosecution; may sentence defendant to imprisonment in county jail until costs are paid or security for payment is given. In re Newton, 39 Neb. 757, 58 N.W. 436 (1894); In re Dobson, 37 Neb. 449, 55 N.W. 1071 (1893).

Costs in criminal proceedings are the charges fixed by statute necessarily incurred in the prosecution of one charged with a public offense as compensation to the officers for their services. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).

Expenses of extradition, in the amount fixed by section 29-752, are taxable costs. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).

In determining what costs are actually, apparently, or probably necessary, the trial court is given discretion in determining those costs, and such determination will be reversed or modified only for an abuse of discretion. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).



29-2208 Fines or costs; person financially unable to pay; hearing; determination; court or magistrate; powers; order; operate as release.

(1) A person who has been ordered to pay fines or costs and who has not been arrested or brought into custody as described in subdivision (1)(a) of section 29-2412 but who believes himself or herself to be financially unable to pay such fines or costs may request a hearing to determine such person's financial ability to pay such fines or costs. The hearing shall be scheduled on the first regularly scheduled court date following the date of the request. Pending the hearing, the person shall not be arrested or brought into custody for failure to pay such fines or costs or failure to appear before a court or magistrate on the due date of such fines or costs.

(2) At the hearing, the person shall have the opportunity to present information as to his or her income, assets, debts, or other matters affecting his or her financial ability to pay. Following the hearing, the court or magistrate shall determine the person's financial ability to pay the fines or costs, including his or her financial ability to pay in installments as described in section 29-2206.

(3) If the court or magistrate determines that the person is financially able to pay the fines or costs and the person refuses to pay, the court or magistrate may:

(a) Deny the person's request for relief; or

(b) Enter an order pursuant to subsection (5) of this section discharging the person of such fines or costs and order the person to complete community service for a specified number of hours pursuant to sections 29-2277 to 29-2279.

(4) If the court or magistrate determines that the person is financially unable to pay the fines or costs, the court or magistrate:

(a) Shall either:

(i) Enter an order pursuant to subsection (5) of this section discharging the person of such fines or costs; or

(ii) If the person is subject to an order to pay installments pursuant to section 29-2206, the court or magistrate shall either enter an order pursuant to subsection (5) of this section discharging the person of such obligation or make any necessary modifications to the order specifying the terms of the installment payments as justice may require and that will enable the person to pay the fines or costs; and

(b) May order the person to complete community service for a specified number of hours pursuant to sections 29-2277 to 29-2279.

(5) An order discharging the person of fines or costs shall be set forth in or accompanied by a judgment entry. Such order shall operate as a complete release of such fines or costs.



29-2209 Repealed. Laws 1984, LB 13, § 90.



29-2210 Repealed. Laws 1971, LB 680, § 32.



29-2211 Repealed. Laws 1957, c. 106, § 22.



29-2212 Repealed. Laws 1961, c. 113, § 3.



29-2213 Repealed. Laws 1957, c. 106, § 22.



29-2214 Repealed. Laws 1957, c. 106, § 22.



29-2215 Repealed. Laws 1984, LB 13, § 90.



29-2216 Repealed. Laws 1984, LB 13, § 90.



29-2217 Repealed. Laws 1971, LB 680, § 32.



29-2218 Repealed. Laws 1971, LB 680, § 32.



29-2219 Repealed. Laws 1984, LB 13, § 90.



29-2220 Repealed. Laws 1957, c. 106, § 22.



29-2221 Habitual criminal, defined; procedure for determination; hearing; penalties; effect of pardon.

(1) Whoever has been twice convicted of a crime, sentenced, and committed to prison, in this or any other state or by the United States or once in this state and once at least in any other state or by the United States, for terms of not less than one year each shall, upon conviction of a felony committed in this state, be deemed to be a habitual criminal and shall be punished by imprisonment in a Department of Correctional Services adult correctional facility for a mandatory minimum term of ten years and a maximum term of not more than sixty years, except that:

(a) If the felony committed is in violation of section 28-303, 28-304, 28-308, 28-313, 28-319, 28-319.01, 28-502, 28-929, or 28-1222, and at least one of the habitual criminal's prior felony convictions was for a violation of one of the sections listed in this subdivision or of a similar statute in another state or of the United States, the mandatory minimum term shall be twenty-five years and the maximum term not more than sixty years;

(b) If the felony committed is in violation of subsection (3) of section 28-306 and at least one of the prior convictions is in violation of subsection (3) of section 28-306 and the other is in violation of one of the sections set forth in subdivision (a) of this subsection or if the felony committed is in violation of one of the sections set forth in subdivision (a) of this subsection and both of the prior convictions are in violation of subsection (3) of section 28-306, the mandatory minimum term shall be twenty-five years and the maximum term not more than sixty years; and

(c) If a greater punishment is otherwise provided by statute, the law creating the greater punishment shall govern.

(2) When punishment of an accused as a habitual criminal is sought, the facts with reference thereto shall be charged in the indictment or information which contains the charge of the felony upon which the accused is prosecuted, but the fact that the accused is charged with being a habitual criminal shall not be an issue upon the trial of the felony charge and shall not in any manner be disclosed to the jury. If the accused is convicted of a felony, before sentence is imposed a hearing shall be had before the court alone as to whether such person has been previously convicted of prior felonies. The court shall fix a time for the hearing and notice thereof shall be given to the accused at least three days prior thereto. At the hearing, if the court finds from the evidence submitted that the accused has been convicted two or more times of felonies and sentences imposed therefor by the courts of this or any other state or by the United States, the court shall sentence such person so convicted as a habitual criminal.

(3) If the person so convicted shows to the satisfaction of the court before which the conviction was had that he or she was released from imprisonment upon either of such sentences upon a pardon granted for the reason that he or she was innocent, such conviction and sentence shall not be considered as such under this section and section 29-2222.

1. Constitutionality

2. Nature of charge

3. Prior convictions

4. Habeas corpus

5. Miscellaneous

1. Constitutionality

A sentence of 10 to 15 years' imprisonment to be served consecutively to any sentence currently served, with a mandatory 10-year term, is not a cruel and unusual punishment of one who has been adjudged to be a habitual criminal under this section. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

A sentence of 10 to 15 years' imprisonment to be served consecutively to any sentence currently served, with a mandatory 10-year term, is not an excessive sentence of one who has been adjudged to be a habitual criminal under this section. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

Neither the state nor the federal Constitution requires the State to prove the fact of prior convictions beyond a reasonable doubt for purposes of sentence enhancement under this section. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

This section does not deprive one of fundamental fairness, equal protection, or federal due process of law. Kerns v. Grammer, 227 Neb. 165, 416 N.W.2d 253 (1987).

The habitual criminal statute is not unconstitutional as applied. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).

Only errors which would make a conviction void or voidable under either the state or federal constitutions are cognizable in a post conviction relief action. Therefore, defendant could raise neither prejudice from remarks by a prosecution witness nor the sufficiency of evidence offered to establish his identity at the habitual criminal hearing on post conviction review. Nor could he challenge the voluntariness of a guilty plea which led to one of the prior convictions offered at the habitual criminal hearing where he failed to challenge it at the trial level. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Habitual criminal statute does not violate constitutional guarantees prohibiting cruel and unusual punishment nor does sentencing defendant hereunder subject him to double jeopardy. State v. Goodloe, 197 Neb. 632, 250 N.W.2d 606 (1977).

In construing habitual criminal act, court sustains a sensible interpretation, within constitutional requirements, effectuating the object of the Legislature rather than literal interpretation rendering absurd or unjust results. State v. Nance, 197 Neb. 257, 248 N.W.2d 339 (1976).

This act has been held valid on numerous occasions under Constitutions of the United States and this state. State v. Fowler, 193 Neb. 420, 227 N.W.2d 589 (1975).

This act does not contravene constitutional prohibition against cruel and unusual punishment, nor provide for punishment of a status. State v. Martin, 190 Neb. 212, 206 N.W.2d 856 (1973).

This section does not violate constitutional guarantees of due process and equal protection; habitual criminality is not a crime, but increases the punishment because of defendant's past conduct. State v. Losieau, 184 Neb. 178, 166 N.W.2d 406 (1969).

Habitual Criminal Act is constitutional. State v. Hoffman, 181 Neb. 356, 148 N.W.2d 321 (1967).

Habitual Criminal Act is constitutional, as it does not set out a distinct crime, but provides that repetition of criminal conduct justifies heavier penalties. Davis v. O'Grady, 137 Neb. 708, 291 N.W. 82 (1940).

Where state seeks to have defendant punished under Habitual Criminal Act, it is proper to allege and prove prior convictions. Section is not ex post facto even though prior conviction occurred before its enactment. Taylor v. State, 114 Neb. 257, 207 N.W. 207 (1926).

Evidence held sufficient to support sentence received under Nebraska's habitual criminal statute, and not violative of the eighth amendment protection against cruel and unusual punishment on grounds of disproportionality, under the facts of this case. Fowler v. Parratt, 682 F.2d 746 (8th Cir. 1982).

The Nebraska statute is not an unconstitutional separation of powers. Pierce v. Parratt, 666 F.2d 1205 (8th Cir. 1981).

Habitual criminal statute held not unconstitutional under Eighth Amendment prohibition of cruel and unusual punishment merely because infrequently applied. Brown v. Parratt, 560 F.2d 303 (8th Cir. 1977).

The doctrine of stare decisis precludes the U.S. District Court from overruling two decisions of the 8th Circuit Court of Appeals holding that the Nebraska habitual criminal statute is not unconstitutional on the theory that it vests unreviewable sentencing authority in the prosecuting attorney. Goodloe v. Parratt, 453 F.Supp. 1380 (D. Neb. 1978).

The imposition of concurrent terms of ten years imposed upon a defendant who was convicted of willful reckless driving and operating a motor vehicle to avoid arrest, and who had been adjudged to be an habitual criminal, does not constitute cruel and unusual punishment. Goodloe v. Parratt, 453 F.Supp. 1380 (D. Neb. 1978).

Fact that only fourteen out of one hundred four of those eligible in county were charged as habitual criminals and only three determined to be such did not demonstrate application of statute was arbitrary and thus cruel and unusual punishment. Brown v. Parratt, 419 F.Supp. 44 (D. Neb. 1976).

Habitual criminal statute is not unconstitutional on grounds it gives county attorney selectivity in applying it, nor because it punishes a status rather than an act. Martin v. Parratt, 412 F.Supp. 544 (D. Neb. 1976).

2. Nature of charge

In a habitual criminal proceeding, the State's evidence must establish with requisite trustworthiness, based upon a preponderance of the evidence, that (1) the defendant has been twice convicted of a crime, for which he or she was sentenced and committed to prison for not less than 1 year, (2) the trial court rendered a judgment of conviction for each crime, and (3) at the time of the prior conviction and sentencing, the defendant was represented by counsel. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

A habitual criminal who is convicted of several felonies as the result of a multicount information must be sentenced on each conviction as a habitual criminal, even though the allegation with respect to his status as a habitual criminal is made with respect to only one charge. State v. Van Ackeren, 234 Neb. 535, 451 N.W.2d 707 (1990).

The rule announced in State v. Ellis, 214 Neb. 172, 333 N.W.2d 391 (1983), is not to be applied retroactively. Kerns v. Grammer, 227 Neb. 165, 416 N.W.2d 253 (1987).

The Nebraska habitual criminal statute is not a separate offense but, rather, provides an enhancement of the penalty for the crime committed, with a minimum sentence of 10 years and a maximum sentence of 60 years for each conviction committed by one found to be a habitual criminal, even though, absent a conviction as a habitual criminal, the minimum or maximum sentence might be less. State v. Rolling, 218 Neb. 51, 352 N.W.2d 175 (1984).

An offense which is a felony solely because of repetition cannot be counted as a felony for purposes of this statute. State v. Chapman, 205 Neb. 368, 287 N.W.2d 697 (1980).

In order for habitual criminal enhancement provisions to apply to an offense, it makes no difference whether the two prior sentences were to be served consecutively or concurrently, nor is it required that there be a time interval between conviction and commitment for the first offense and commission of the second offense. State v. Pierce, 204 Neb. 433, 283 N.W.2d 6 (1979).

Sentences should be in proportion to seriousness of offenses and offenders who offer greatest menace deserve greater punishment. State v. King, 196 Neb. 821, 246 N.W.2d 477 (1976).

This section makes no distinctions between malum in se and malum prohibitum offenses and no exceptions based on age of defendant at time of prior conviction. State v. Howard, 194 Neb. 521, 233 N.W.2d 573 (1975).

Sentence of twelve to fifteen years being well within statutory terms of ten to sixty years was not erroneous as excessive. State v. Silvacarvalho, 193 Neb. 447, 227 N.W.2d 602 (1975).

In view of defendant's past record, sentence of twenty to thirty years was not excessive. State v. Gaston, 193 Neb. 259, 226 N.W.2d 355 (1975).

The essential allegations in informations under this act are that defendant has been (1) twice previously convicted of crime, (2) sentenced, and (3) committed to prison for terms not less than one year each. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

Subsequent habitual criminal sentence invalid where valid sentence for particular crime had been imposed. State v. Brewer, 190 Neb. 667, 212 N.W.2d 90 (1973).

Separate penalty may not be imposed upon finding the defendant is an habitual criminal. State v. Tyndall, 187 Neb. 48, 187 N.W.2d 298 (1971).

Where act committed prior to amendment of statute increasing maximum penalty from twenty to sixty years it was not prejudicial error to advise defendant that he was subject to imprisonment for sixty years since defendant received a ten-year sentence which was minimum under both old and new acts. State v. McGhee, 184 Neb. 352, 167 N.W.2d 765 (1969).

Habitual Criminal Act does not create a new offense but provides a greater penalty for repetition of criminal conduct. State v. Sheldon, 179 Neb. 377, 138 N.W.2d 428 (1965); Rains v. State, 142 Neb. 284, 5 N.W.2d 887 (1942).

The charge of being a habitual criminal may be set out in a separate count in the information. Kennedy v. State, 171 Neb. 160, 105 N.W.2d 710 (1960).

Habitual Criminal Act does not create a new and separate criminal offense for which a person may be separately convicted. Gamron v. Jones, 148 Neb. 645, 28 N.W.2d 403 (1947).

Habitual Criminal Act does not set out a distinct crime, but provides that repetition of criminal conduct aggravates the offense and justifies heavier penalties. Jones v. State, 147 Neb. 219, 22 N.W.2d 710 (1946); Kuwitzsky v. O'Grady, 135 Neb. 466, 282 N.W. 396 (1938).

The State must prove all of the essential elements of the offense charged beyond any reasonable doubt. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

Primary and significant factor under this statute is a felony conviction rather than the sentence, and age of defendant at time of his prior conviction under Nebraska law has no relevance. Kennedy v. Sigler, 397 F.2d 556 (8th Cir. 1968).

3. Prior convictions

Enhancement under the habitual criminal statute did not constitute an impermissible double enhancement where the trigger offense of flight to avoid arrest was enhanced from a misdemeanor to a felony based on the defendant's willful, reckless operation of a motor vehicle, rather than prior criminal conduct. State v. Kinser, 283 Neb. 560, 811 N.W.2d 227 (2012).

The use of a prior conviction to establish status as a felon and then enhance a sentence does not constitute impermissible double enhancement. State v. Ramirez, 274 Neb. 873, 745 N.W.2d 214 (2008).

A Nebraska court may use a prior conviction from another state for sentence enhancement under this section even though the conviction may not be used for enhancement in that other state. State v. Wabashaw, 274 Neb. 394, 740 N.W.2d 583 (2007).

To prove a prior conviction for enhancement purposes, the State's evidence must establish with requisite trustworthiness, based upon a preponderance of the evidence, that (1) the defendant has been twice convicted of a crime, for which he or she was sentenced and committed to prison for not less than 1 year; (2) the trial court rendered a judgment of conviction for each crime; and (3) at the time of the prior conviction and sentencing, the defendant was represented by counsel or had knowingly and voluntarily waived representation for those proceedings. State v. King, 272 Neb. 638, 724 N.W.2d 80 (2006); State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

The existence of a prior conviction and the identity of the accused as the person convicted may be shown by any competent evidence, including the oral testimony of the accused and duly authenticated records maintained by the courts or penal and custodial authorities. Specifically, in a proceeding for an enhanced penalty, the State has the burden to show that the records of a defendant's prior felony convictions, based on pleas of guilty, affirmatively demonstrate that the defendant was represented by counsel or that the defendant, having been informed of the right to counsel, voluntarily, intelligently, and knowingly waived that right. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

Self-authenticated judicial records from another state showing that a defendant was represented by counsel during various stages of his or her jury trial and at sentencing on a felony charge are sufficient to establish that the defendant was represented by counsel at the time of the prior conviction by jury in that state. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

The determination of whether a defendant has prior convictions that may increase the penalty for a crime beyond the prescribed statutory maximum is not a determination that must be made by the jury. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

The State has the burden to prove the fact of prior convictions by a preponderance of the evidence. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

The trial court determines the fact of prior convictions based upon the preponderance of the evidence standard. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

Subsection (1)(a) of this section provides the specific enhancement mechanism where the current conviction is for a first degree sexual assault and the defendant has two or more prior felony convictions, at least one of which is for first degree sexual assault. State v. Burdette, 259 Neb. 679, 611 N.W.2d 615 (2000).

Prior convictions sought to be used for penalty enhancement under the habitual criminal statute cannot be attacked in a separate proceeding. State v. Kuehn, 258 Neb. 558, 604 N.W.2d 420 (2000).

To prove a prior conviction for enhancement purposes, the State need only show that at the time of the prior conviction defendant had, or waived, counsel. State v. Green, 240 Neb. 639, 483 N.W.2d 748 (1992); State v. Johns, 233 Neb. 477, 445 N.W.2d 914 (1989).

This section requires that the prior convictions relied upon by the State, except for the first conviction, be for offenses committed after each preceding conviction, and all such prior convictions must precede the commission of the principal offense. State v. Wyatt, 234 Neb. 349, 451 N.W.2d 84 (1990); State v. Lieberman, 222 Neb. 95, 382 N.W.2d 330 (1986).

A challenge to a prior conviction may only be raised in a direct appeal or in a separate proceeding commenced for the express purpose of setting aside the judgment alleged to be invalid, and not in habitual criminal proceedings. State v. Johns, 233 Neb. 477, 445 N.W.2d 914 (1989).

Two or more prior convictions arising out of the same set of circumstances may not be used to impose an enhanced penalty. State v. Lopez, 215 Neb. 65, 337 N.W.2d 130 (1983).

In order to warrant an enhanced penalty under this section, the prior convictions, except the first, must be for offenses committed after each preceding conviction, and all such prior convictions must precede the commission of the principal offense. State v. Ellis, 214 Neb. 172, 333 N.W.2d 391 (1983), overruling State v. Pierce, 204 Neb. 433, 283 N.W.2d 6 (1979).

This section does not require that convictions and commitments considered in determining whether or not an individual is a habitual criminal necessarily must set a specific minimum incarceration of at least one year; rather, it only mandates exclusion of convictions and commitments where there occurred a pardon based upon innocence and the original commitment therein was for at least one year. Only in situations where such a pardon has occurred is the conviction and commitment disqualified from consideration in determining whether a defendant is a habitual criminal. State v. Luna, 211 Neb. 630, 319 N.W.2d 737 (1982).

The validity of a prior conviction offered to enhance punishment must be challenged at the habitual criminal hearing and failure to challenge it at that time waives the issue. Thus, the prior conviction may not be attacked in a petition under the Post Conviction Act. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Sentence as habitual criminal set aside where information failed to charge the requisite two prior convictions and sentences. State v. Davis, 199 Neb. 165, 256 N.W.2d 678 (1977).

Prior offenses are not limited to first conviction under Habitual Criminal Act. State v. Losieau, 182 Neb. 367, 154 N.W.2d 762 (1967).

Information which charges two prior convictions and prison sentences for terms of not less than one year each, and charges a felony, meets requirements of this act. Rains v. State, 142 Neb. 284, 5 N.W.2d 887 (1942).

Generally, one deemed to be a habitual criminal shall be punished by imprisonment for a mandatory minimum term of 10 years and a maximum term of not more than 60 years upon each conviction for a felony committed subsequent to the prior convictions used as the basis for the habitual criminal charge. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

Under subsection (1) of this section, a defendant convicted of a felony may be deemed a habitual criminal if the defendant has been (1) twice previously convicted of a crime, (2) sentenced, and (3) committed to prison for terms of not less than 1 year each. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

4. Habeas corpus

One found to be a habitual criminal may not be placed on probation. State v. Flye, 245 Neb. 495, 513 N.W.2d 526 (1994).

Prisoner cannot attack by habeas corpus increased punishment imposed under Habitual Criminal Act upon ground that he was mentally incompetent at time of former conviction. McAvoy v. Jones, 149 Neb. 613, 31 N.W.2d 740 (1948).

Party pleading guilty under this section is not entitled to release on habeas corpus where court imposing sentence had jurisdiction of the offense and of the person of the party sentenced hereunder. Alexander v. O'Grady, 137 Neb. 645, 290 N.W. 718 (1940).

A prima facie case of a prior, counseled conviction for enhancement purposes is established by producing appropriate record evidence which discloses that at a critical point in the proceedings—arraignment, trial, conviction, or sentencing—the defendant had either intelligently and voluntarily waived counsel or in fact was represented by counsel at one of those times. State v. Britt, 1 Neb. App. 245, 493 N.W.2d 631 (1992).

5. Miscellaneous

The language of subsection (1) of this section does not require that all convictions enhanced pursuant to this section be served consecutively to each other. Unless the offense for which the defendant was convicted requires the sentence to run consecutively to other convictions, the court retains its discretion to impose a concurrent sentence. State v. Lantz, 290 Neb. 757, 861 N.W.2d 728 (2015).

This section does not require an enhanced penalty to be served consecutively to any other sentence imposed. State v. Berney, 288 Neb. 377, 847 N.W.2d 732 (2014).

Where section 28-507 did not require a mandatory minimum sentence, the fact that the punishments for crimes of burglary were enhanced under this section did not require the enhanced mandatory minimum penalties to be served consecutively. State v. Berney, 288 Neb. 377, 847 N.W.2d 732 (2014).

Good time credit under subsection (1) of section 83-1,107 does not apply to mandatory minimum sentences imposed on habitual criminals pursuant to subsection (1) of this section. Johnson v. Kenney, 265 Neb. 47, 654 N.W.2d 191 (2002).

Double jeopardy principles do not apply to habitual criminal enhancement proceedings under this section. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002); State v. Nelson, 262 Neb. 896, 636 N.W.2d 620 (2001).

A hearing is required to ascertain whether a defendant qualifies as a habitual criminal. State v. Myers, 258 Neb. 300, 603 N.W.2d 378 (1999).

This statute does not prescribe a separate offense but, rather, provides an enhancement of penalty for each conviction committed by one found to be a habitual criminal. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

An enhanced sentence imposed under the provisions of the habitual criminal laws is not a new jeopardy or additional penalty for the same crime. It is simply a stiffened penalty for the latest crime which is considered to be an aggravated offense because it is a repetitive one. Addison v. Parratt, 208 Neb. 459, 303 N.W.2d 785 (1981).

A court is authorized to order a presentence investigation in any case, and it is proper to consider defendant's criminal record in passing sentence. State v. Bruns, 200 Neb. 612, 265 N.W.2d 210 (1978).

Where defendant resentenced to consecutive terms of imprisonment following vacation of prior concurrent sentences, held not an abuse of judge's discretion. State v. Davis, 200 Neb. 557, 264 N.W.2d 198 (1978).

Post conviction relief denied defendant sentenced to twenty to thirty years on a drug charge as an habitual criminal. State v. Bartlett, 199 Neb. 471, 259 N.W.2d 917 (1977).

Newspaper item citing the charges, including an habitual criminal action, pending against defendant prior to trial held not prejudicial to defendant in the absence of any evidence that the jurors knew of the article. State v. Addison, 198 Neb. 166, 251 N.W.2d 895 (1977).

Participation in a hearing on an habitual criminal charge without objection is a waiver of the notice required by this section, and a plea of nolo contendere or of guilty admits former convictions charged in information. State v. Graham, 192 Neb. 196, 219 N.W.2d 723 (1974).

On direct appeal from void sentence hereunder, Supreme Court has power to remand for a lawful sentence where the accused invoked appellate jurisdiction for correction of errors. State v. Gaston, 191 Neb. 121, 214 N.W.2d 376 (1974).

Plea of guilty or nolo contendere to information charging former convictions confesses them and no hearing for proof thereof is required hereunder. State v. Youngstrom, 191 Neb. 112, 214 N.W.2d 27 (1974).

Participation in hearing without objection was waiver of notice of hearing required by this section. State v. Huffman, 185 Neb. 417, 176 N.W.2d 506 (1970).

Definition of who is an habitual criminal stated. Huffman v. Sigler, 182 Neb. 290, 154 N.W.2d 459 (1967).

Evidence was sufficient to show that defendant was an habitual criminal. State v. Bundy, 181 Neb. 160, 147 N.W.2d 500 (1966).

Imposition of sentence as an habitual criminal was sustained. State v. Sedlacek, 178 Neb. 322, 133 N.W.2d 380 (1965).

During the trial the fact that the defendant is charged with being a habitual criminal shall not be disclosed to the jury. State v. Losieau, 174 Neb. 320, 117 N.W.2d 775 (1962).

Time in which to institute error proceedings in Supreme Court does not run pending hearing on status of defendant as a habitual criminal. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Defendant was properly convicted as an habitual criminal. Kitts v. State, 153 Neb. 784, 46 N.W.2d 158 (1951).

Imposition of increased penalty for subsequent offense is for court and not for jury. Haffke v. State, 149 Neb. 83, 30 N.W.2d 462 (1948).

"Good time" under section 83-1,108 should not be applied against a mandatory minimum sentence imposed under subsection (1) of this section. Hurbenca v. Nebraska Dept. of Corr. Servs., 16 Neb. App. 222, 742 N.W.2d 773 (2007).

A defendant sentenced as a habitual criminal to the mandatory 10-year sentence under this section is not entitled to good time credit pursuant to section 83-1,110 on his or her mandatory minimum sentence. Ebert v. Nebraska Dept. of Corr. Servs., 11 Neb. App. 553, 656 N.W.2d 634 (2003).

The phrase "mandatory minimum term of ten years" as used in this section means that a sentence served by a habitual criminal is not to be less than 10 years' imprisonment. Ebert v. Nebraska Dept. of Corr. Servs., 11 Neb. App. 553, 656 N.W.2d 634 (2003).

The challenge to a prior plea-based conviction that a defendant can raise in a habitual criminal allegation is limited to whether the defendant had or waived counsel. All other challenges constitute an impermissible collateral attack on the judgment, which must be raised by a direct appeal from the prior conviction. An uncounseled conviction by plea is not admissible to enhance a defendant's sentence absent a showing on the face of the conviction that the defendant knowingly, intelligently, and voluntarily waived counsel. Absent proof that the defendant knowingly, intelligently, and voluntarily waived counsel during a plea-based conviction, it is plain error to use such a conviction to enhance a defendant's sentence. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

While being a habitual criminal is not a separate offense, the State nonetheless bears the burden of proving that enhancement is proper. In a proceeding for an enhanced penalty, the State has the burden to show that the record of a defendant's prior conviction, based on a plea of guilty, affirmatively demonstrates that the defendant was represented by counsel, or that the defendant, having been informed of the right to counsel, voluntarily, intelligently, and knowingly waived that right. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

Failure of counsel at habitual offender proceedings, at which relator was allowed to plead guilty, to discover that relator had not been represented by counsel at previous criminal proceedings at which relator received underlying felony convictions constituted ineffective assistance of counsel. Tinlin v. Parratt, 680 F.2d 48 (8th Cir. 1982).

Defendant's voluntary plea of guilty to forgery, count under this section having been dismissed under plea bargaining, indicated actual knowing waiver of speedy trial. Becker v. State, 435 F.2d 157 (8th Cir. 1971).

Validity of prior sentence not irrelevant in determining whether sentence was properly imposed under this section, even though failure to have counsel present at time of sentencing can normally be remedied by resentencing. Losieau v. Sigler, 406 F.2d 795 (8th Cir. 1969).



29-2222 Hearing; copy of former judgment as evidence.

At the hearing of any person charged with being a habitual criminal, a duly authenticated copy of the former judgment and commitment, from any court in which such judgment and commitment was had, for any of such crimes formerly committed by the party so charged, shall be competent and prima facie evidence of such former judgment and commitment.

1. Evidence of former judgment and commitment

2. Miscellaneous

1. Evidence of former judgment and commitment

At a second habitual criminal hearing following remand, the law-of-the-case doctrine operated to preclude the appellate court from reconsidering, for enhancement purposes, the validity of one of the defendant's prior convictions when defendant conceded its validity in his first direct appeal and did not present materially or substantially different facts regarding that conviction on remand. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

Copies of judicial records related to a defendant's conviction and sentencing in another state that are certified by a deputy clerk for the clerk of the district court in that state as a true and correct copy of the original and impressed with the court's official seal are self-authenticating under section 27-902 and do not require extrinsic evidence of authenticity for admission. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

In a habitual criminal proceeding, the State's evidence must establish with requisite trustworthiness, based upon a preponderance of the evidence, that (1) the defendant has been twice convicted of a crime, for which he or she was sentenced and committed to prison for not less than 1 year, (2) the trial court rendered a judgment of conviction for each crime, and (3) at the time of the prior conviction and sentencing, the defendant was represented by counsel. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

In habitual criminal proceedings, the existence of a prior conviction and the identity of the accused as the person convicted may be shown by any competent evidence, including the oral testimony of the accused and duly authenticated records maintained by the courts or penal and custodial authorities. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

An authenticated record establishing a prior conviction of a defendant with the same name is prima facie sufficient to establish identity for the purpose of enhancing punishment under the provisions of this section and, in the absence of any denial or contradictory evidence, is sufficient to support a finding by the court that the accused has been convicted prior thereto. State v. Sardeson, 231 Neb. 586, 437 N.W.2d 473 (1989).

This section does not confine proof of the defendant's prior convictions to the documents specifically mentioned. State v. Coffman, 227 Neb. 149, 416 N.W.2d 243 (1987).

Judicial records of prior convictions held prima facie sufficient to establish defendant's identity for punishment enhancement. State v. Mills, 199 Neb. 295, 258 N.W.2d 628 (1977).

In the absence of denial or contradictory evidence, an authenticated record of a prior conviction of a defendant with the same name is sufficient to establish identity. State v. Micek, 193 Neb. 379, 227 N.W.2d 409 (1975).

A previous judgment and commitment in the same court may be proved by a certified copy of the judgment and commitment. State v. Cole, 192 Neb. 466, 222 N.W.2d 560 (1974).

Certified transcript of judgment of conviction constituted prima facie evidence of former conviction. State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765 (1966).

This section is a "statutory recipe" for proving former judgments and commitments for habitual criminal purposes and the Legislature has expressly provided that a duly authenticated copy of the former judgment and commitment is competent and prima facie evidence thereof. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

There is no requirement that the State prove a prior conviction by a duly authenticated copy of the former judgment and commitment if the defendant admits that he or she was convicted as alleged in the complaint. The State may meet its burden of proving a prior conviction by providing copies of unsigned minute entries when such copies are duly authenticated copies of prior criminal proceedings. State v. Fletcher, 8 Neb. App. 498, 596 N.W.2d 717 (1999).

A certified copy of the judgment which showed that the defendant was convicted and sentenced and a certified copy of the sheriff's return were in substantial compliance with the requirement of proof of commitment for purposes of this section. State v. Lomack, 4 Neb. App. 465, 545 N.W.2d 455 (1996).

2. Miscellaneous

Self-authenticated judicial records from another state showing that a defendant was represented by counsel during various stages of his or her jury trial and at sentencing on a felony charge are sufficient to establish that the defendant was represented by counsel at the time of the prior conviction by jury in that state. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

The defendant failed to preserve for appellate review a challenge to the admission of exhibits reoffered at his second habitual criminal hearing following remand when counsel's only stated ground for the objection was that he was not the counsel of record at the original hearing and was not sure the proper objections were made to the exhibits at the original hearing. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

This section does not confine proof of the defendant's prior convictions to the document specifically mentioned. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

An enhanced sentence imposed under the provisions of the habitual criminal laws is not a new jeopardy or additional penalty for the same crime. It is simply a stiffened penalty for the latest crime which is considered to be an aggravated offense because it is a repetitive one. Addison v. Parratt, 208 Neb. 459, 303 N.W.2d 785 (1981).

Defendant is foreclosed from attacking on constitutional grounds a prior conviction unless objection made at time of introduction into evidence. State v. McGhee, 184 Neb. 352, 167 N.W.2d 765 (1969).

This section does not confine the proof on the issue of defendant being an habitual criminal wholly to the documents specified. State v. Bundy, 181 Neb. 160, 147 N.W.2d 500 (1966).

It is proper to set out facts invoking application of Habitual Criminal Act either in the count charging the principal crime or in a separate count in the information. Jones v. State, 147 Neb. 219, 22 N.W.2d 710 (1946).

Judgment imposed under Habitual Criminal Act cannot be set aside on habeas corpus because it does not specify the offense of which a person is convicted. Davis v. O'Grady, 137 Neb. 708, 291 N.W. 82 (1940).



29-2223 Repealed. Laws 1971, LB 680, § 32.



29-2224 Repealed. Laws 1971, LB 680, § 32.



29-2225 Repealed. Laws 1971, LB 680, § 32.



29-2226 Repealed. Laws 1971, LB 680, § 32.



29-2227 Repealed. Laws 1971, LB 680, § 32.



29-2228 Repealed. Laws 1971, LB 680, § 32.



29-2229 Repealed. Laws 1971, LB 680, § 32.



29-2230 Repealed. Laws 1971, LB 680, § 32.



29-2231 Repealed. Laws 1971, LB 680, § 32.



29-2232 Repealed. Laws 1971, LB 680, § 32.



29-2233 Repealed. Laws 1971, LB 680, § 32.



29-2234 Repealed. Laws 1971, LB 680, § 32.



29-2235 Repealed. Laws 1971, LB 680, § 32.



29-2236 Repealed. Laws 1971, LB 680, § 32.



29-2237 Repealed. Laws 1971, LB 680, § 32.



29-2238 Repealed. Laws 1971, LB 680, § 32.



29-2239 Repealed. Laws 1971, LB 680, § 32.



29-2240 Repealed. Laws 1971, LB 680, § 32.



29-2241 Repealed. Laws 1971, LB 680, § 32.



29-2242 Repealed. Laws 1971, LB 680, § 32.



29-2243 Repealed. Laws 1971, LB 680, § 32.



29-2244 Repealed. Laws 1971, LB 680, § 32.



29-2245 Repealed. Laws 1971, LB 680, § 32.



29-2246 Terms, defined.

For purposes of the Nebraska Probation Administration Act and sections 43-2,123.01 and 83-1,102 to 83-1,104, unless the context otherwise requires:

(1) Association means the Nebraska District Court Judges Association;

(2) Court means a district court, county court, or juvenile court as defined in section 43-245;

(3) Office means the Office of Probation Administration;

(4) Probation means a sentence under which a person found guilty of a crime upon verdict or plea or adjudicated delinquent or in need of special supervision is released by a court subject to conditions imposed by the court and subject to supervision. Probation includes post-release supervision;

(5) Probationer means a person sentenced to probation or post-release supervision;

(6) Probation officer means an employee of the system who supervises probationers and conducts presentence, predisposition, or other investigations as may be required by law or directed by a court in which he or she is serving or performs such other duties as authorized pursuant to section 29-2258, except unpaid volunteers from the community;

(7) Juvenile probation officer means any probation officer who supervises probationers of a separate juvenile court;

(8) Juvenile intake probation officer means an employee of the system who is called upon by a law enforcement officer in accordance with section 43-250 to make a decision regarding the furtherance of a juvenile's detention;

(9) Chief probation officer means the probation officer in charge of a probation district;

(10) System means the Nebraska Probation System;

(11) Administrator means the probation administrator;

(12) Non-probation-based program or service means a program or service established within the district, county, or juvenile courts and provided to individuals not sentenced to probation who have been charged with or convicted of a crime for the purpose of diverting the individual from incarceration or to provide treatment for issues related to the individual's criminogenic needs. Non-probation-based programs or services include, but are not limited to, problem solving courts established pursuant to section 24-1302 and the treatment of problems relating to substance abuse, mental health, sex offenses, or domestic violence;

(13) Post-release supervision means the portion of a split sentence following a period of incarceration under which a person found guilty of a crime upon verdict or plea is released by a court subject to conditions imposed by the court and subject to supervision by the office; and

(14) Rules and regulations means policies and procedures written by the office and approved by the Supreme Court.



29-2247 Nebraska District Court Judges Association; created; duties.

The Nebraska District Court Judges Association is hereby created which shall consist of all the active judges of the district courts of this state and their successors in office. The association shall:

(1) Meet at least once during each calendar year;

(2) Select from its membership officers thereof; and

(3) Adopt such bylaws and rules as may be necessary or proper for the conduct of its meetings, the exercise of its powers, and the performance of its duties and delegate to one or more of its members such powers as the association deems necessary to carry out its responsibilities.



29-2248 Association; duties.

The association shall:

(1) Encourage development and implementation of uniform criteria for sentencing criminals;

(2) Participate in planning and presenting institutes and seminars for all judges in this state who sentence criminals or juveniles to discuss problems related to sentencing criminals or juveniles;

(3) Participate in planning and presenting orientation programs for new judges, such programs to include discussions of sentencing alternatives, procedures, and purposes;

(4) Visit from time to time correctional facilities of this state;

(5) Encourage creation and development of community resources of value to the probation system;

(6) Conduct such other programs of whatever nature of interest to its members;

(7) Exercise all powers and perform all duties necessary and proper to carry out its responsibilities; and

(8) Participate in planning and presenting institutes and seminars for all county employees who work in the judicial branch of government.



29-2249 Office of Probation Administration; created; personnel.

The Office of Probation Administration is hereby created within the judicial branch of government and directly responsible to the Supreme Court. The office shall consist of the probation administrator, the Nebraska Probation System, and such other employees as may be necessary to carry out the functions of the Nebraska Probation System.



29-2249.01 Repealed. Laws 1986, LB 529, § 58.



29-2249.02 Repealed. Laws 1986, LB 529, § 58.



29-2249.03 Repealed. Laws 1986, LB 529, § 58.



29-2249.04 Transferred employees; benefits.

Accrued leave and benefits for separate juvenile court probation employees and municipal court employees who have become state employees pursuant to law shall be subject to this section.

(1) The city or county shall transfer all accrued sick leave of such employees up to the maximum number of accumulated hours for sick leave allowed by the state for state probation officers and the city or county shall reimburse the state in an amount equal to twenty-five percent of the value of such accrued sick leave hours based on the straight-time rate of pay for the employee. For any accrued sick leave hours of an employee which are in excess of the amount that can be transferred, the city or county shall reimburse the employee for twenty-five percent of the value of the sick leave hours based on the straight-time rate of pay for the employee.

(2) The transferred employee may transfer the maximum amount of accrued annual leave earned as an employee of the city or county allowed by the state. The city or county shall reimburse the state in an amount equal to one hundred percent of the value of the hours of accrued annual leave transferred. The city or county shall reimburse the transferred employee in an amount equal to one hundred percent of the hours of any accrued annual leave in excess of the amount which may be transferred based on the employee's straight-time rate of pay at the time of transfer.

(3) Any employee transferred to the Office of Probation Administration shall not lose any accrual rate value for his or her sick leave or vacation leave as a result of such transfer. The employee may use each year's service with the city or county as credit in qualifying for accrual rates with the state's sick leave and vacation leave programs.

(4) When accrued sick leave and vacation leave for a transferred employee are at a greater rate value than allowed by the state's sick leave and vacation leave plans, the city or county shall pay to the state on July 1, 1985, an amount equal to the difference between the value of such benefits allowed by the city or county and by the state based on, at the time of transfer, twenty-five percent of the employee's straight-time rate of pay for the sick leave and one hundred percent of the employee's straight-time rate of pay for vacation leave. The state may receive reimbursement based on such difference in rate values not later than July 1, 1990.

(5) The transferred employee shall not receive any additional accrual rate value for state benefits until the employee meets the qualifications for the increased accrual rates pursuant to the state's requirements.

(6) The transferred employee shall participate in and be covered by the Nebraska State Insurance Program, sections 84-1601 to 84-1615, on July 1, 1985.



29-2250 Office of Probation Administration; duties.

The office shall:

(1) Supervise and administer the system;

(2) Establish probation policies and standards for the system, with the concurrence of the Supreme Court; and

(3) Supervise offenders placed on probation in another state who are within the state pursuant to the Interstate Compact for Adult Offender Supervision.



29-2251 Probation administrator; appointment; qualifications.

The Supreme Court shall appoint a probation administrator who shall be a person with appropriate experience in the field of probation or with training in relevant disciplines at a recognized college or university and who shall serve at the pleasure of the Supreme Court.



29-2252 Probation administrator; duties.

The administrator shall:

(1) Supervise and administer the office;

(2) Establish and maintain policies, standards, and procedures for the system, with the concurrence of the Supreme Court;

(3) Prescribe and furnish such forms for records and reports for the system as shall be deemed necessary for uniformity, efficiency, and statistical accuracy;

(4) Establish minimum qualifications for employment as a probation officer in this state and establish and maintain such additional qualifications as he or she deems appropriate for appointment to the system. Qualifications for probation officers shall be established in accordance with subsection (4) of section 29-2253. An ex-offender released from a penal complex or a county jail may be appointed to a position of deputy probation or parole officer. Such ex-offender shall maintain a record free of arrests, except for minor traffic violations, for one year immediately preceding his or her appointment;

(5) Establish and maintain advanced periodic inservice training requirements for the system;

(6) Cooperate with all agencies, public or private, which are concerned with treatment or welfare of persons on probation;

(7) Organize and conduct training programs for probation officers. Training shall include the proper use of a risk and needs assessment, risk-based supervision strategies, relationship skills, cognitive behavioral interventions, community-based resources, criminal risk factors, and targeting criminal risk factors to reduce recidivism and the proper use of a matrix of administrative sanctions, custodial sanctions, and rewards developed pursuant to subdivision (18) of this section. All probation officers employed on or after August 30, 2015, shall complete the training requirements set forth in this subdivision;

(8) Collect, develop, and maintain statistical information concerning probationers, probation practices, and the operation of the system and provide the Community Corrections Division of the Nebraska Commission on Law Enforcement and Criminal Justice with the information needed to compile the report required in section 47-624;

(9) Interpret the probation program to the public with a view toward developing a broad base of public support;

(10) Conduct research for the purpose of evaluating and improving the effectiveness of the system. Subject to the availability of funding, the administrator shall contract with an independent contractor or academic institution for evaluation of existing community corrections facilities and programs operated by the office;

(11) Adopt and promulgate such rules and regulations as may be necessary or proper for the operation of the office or system. The administrator shall adopt and promulgate rules and regulations for transitioning individuals on probation across levels of supervision and discharging them from supervision consistent with evidence-based practices. The rules and regulations shall ensure supervision resources are prioritized for individuals who are high risk to reoffend, require transitioning individuals down levels of supervision intensity based on assessed risk and months of supervision without a reported major violation, and establish incentives for earning discharge from supervision based on compliance;

(12) Transmit a report during each even-numbered year to the Supreme Court on the operation of the office for the preceding two calendar years which shall include a historical analysis of probation officer workload, including participation in non-probation-based programs and services. The report shall be transmitted by the Supreme Court to the Governor and the Clerk of the Legislature. The report submitted to the Clerk of the Legislature shall be submitted electronically;

(13) Administer the payment by the state of all salaries, travel, and actual and necessary expenses incident to the conduct and maintenance of the office;

(14) Use the funds provided under section 29-2262.07 to augment operational or personnel costs associated with the development, implementation, and evaluation of enhanced probation-based programs and non-probation-based programs and services in which probation personnel or probation resources are utilized pursuant to an interlocal agreement authorized by subdivision (16) of this section and to purchase services to provide such programs aimed at enhancing adult probationer or non-probation-based program participant supervision in the community and treatment needs of probationers and non-probation-based program participants. Enhanced probation-based programs include, but are not limited to, specialized units of supervision, related equipment purchases and training, and programs that address a probationer's vocational, educational, mental health, behavioral, or substance abuse treatment needs;

(15) Ensure that any risk or needs assessment instrument utilized by the system be periodically validated;

(16) Have the authority to enter into interlocal agreements in which probation resources or probation personnel may be utilized in conjunction with or as part of non-probation-based programs and services. Any such interlocal agreement shall comply with section 29-2255;

(17) Collaborate with the Community Corrections Division of the Nebraska Commission on Law Enforcement and Criminal Justice and the Office of Parole Administration to develop rules governing the participation of parolees in community corrections programs operated by the Office of Probation Administration;

(18) Develop a matrix of rewards for compliance and positive behaviors and graduated administrative sanctions and custodial sanctions for use in responding to and deterring substance abuse violations and technical violations. As applicable under sections 29-2266.02 and 29-2266.03, custodial sanctions of up to thirty days in jail shall be designated as the most severe response to a violation in lieu of revocation and custodial sanctions of up to three days in jail shall be designated as the second most severe response;

(19) Adopt and promulgate rules and regulations for the creation of individualized post-release supervision plans, collaboratively with the Department of Correctional Services and county jails, for probationers sentenced to post-release supervision; and

(20) Exercise all powers and perform all duties necessary and proper to carry out his or her responsibilities.

Each member of the Legislature shall receive an electronic copy of the report required by subdivision (12) of this section by making a request for it to the administrator.



29-2252.01 Probation administrator; report required.

On January 15 and July 15 of each fiscal year, the administrator shall provide a report to the budget division of the Department of Administrative Services, the Legislative Fiscal Analyst, and the Supreme Court which shall include, but not be limited to:

(1) The total number of felony cases supervised by the office in the previous six months for both regular and intensive supervision probation;

(2) The total number of misdemeanor cases supervised by the office in the previous six months for both regular and intensive supervision probation;

(3) The felony caseload per officer for both regular and intensive supervision probation on the last day of the reporting period;

(4) The misdemeanor caseload per officer for both regular and intensive supervision probation on the last day of the reporting period;

(5) The total number of juvenile cases supervised by the office in the previous six months for both regular and intensive supervision probation;

(6) The total number of predisposition investigations completed by the office in the previous six months;

(7) The total number of presentence investigations completed by the office in the previous six months;

(8) The total number of juvenile intake screening interviews conducted and detentions authorized by the office in the previous six months, using the detention screening instrument described in section 43-260.01; and

(9) The total number of probationers with restitution judgments, the number of restitution payments made to clerks of the court, the average amount of payments, and the total amount of restitution collected.

The report submitted to the Legislative Fiscal Analyst shall be submitted electronically.



29-2253 Probation administrator; probation districts; employees; appointment; principal office.

(1) The administrator, with the concurrence of the Supreme Court, shall divide the state into probation districts and may from time to time alter the boundaries of such districts in order to maintain the most economical, efficient, and effective utilization of the system.

(2) The administrator shall appoint temporary and permanent probation officers and employees for each probation district as may be required to provide adequate probation services.

(3) The administrator shall appoint a chief probation officer with the concurrence of the majority of all judges within a probation district.

(4) The administrator shall, with the concurrence of all of the separate juvenile court judges within each separate juvenile court, (a) appoint for each separate juvenile court a chief juvenile probation officer, any deputy juvenile probation officers required, and such other employees as may be required to provide adequate probation services for such court and (b) set the salaries of such officers and employees. The chief and deputy juvenile probation officers shall be selected with reference to experience and understanding of problems of family life and child welfare, juvenile delinquency, community organizations, and training in the recognition and treatment of behavior disorders.

(5) The administrator may direct a probation officer of one probation district to temporarily act as probation officer for a court in another probation district, and such probation officer while so serving shall have all the powers and responsibilities as if he or she were serving in the probation district to which he or she was originally appointed.

(6) The administrator, with the concurrence of the Supreme Court, shall designate the location of the principal office of the system within each probation district.



29-2254 Interstate Compact for Adult Offender Supervision; administrators; duties.

The compact administrator appointed pursuant to the Interstate Compact for Adult Offender Supervision shall delegate to the probation administrator authority and responsibility for:

(1) Implementation and administration of the compact as it affects probationers; and

(2) Supervision of probationers either sentenced to probation within the state and supervised in another state or placed on probation in another state and supervised within this state pursuant to the compact.



29-2255 Interlocal agreement; costs; requirements.

Any interlocal agreement authorized by subdivision (16) of section 29-2252 shall require the political subdivision party to the agreement to provide sufficient resources to cover all costs associated with the participation of probation personnel or use of probation resources other than costs covered by funds provided pursuant to section 29-2262.07 or substance abuse treatment costs covered by funds appropriated for such purpose.



29-2255.01 Repealed. Laws 1986, LB 529, § 58.



29-2255.02 Repealed. Laws 1984, LB 639, § 1.



29-2256 Volunteers; use of.

Nothing in the Nebraska Probation Administration Act shall be construed to prohibit any court or probation office from utilizing volunteers from the community for probation supervision. The volunteer program shall be supervised by a full-time probation officer who meets the minimum qualifications established by the office.



29-2257 Nebraska Probation System; established; duties; salary equalization.

The Nebraska Probation System is established which shall consist of the probation administrator, chief probation officers, probation officers, and support staff. The system shall be responsible for juvenile intake services, for preadjudication juvenile supervision services under section 43-254 beginning October 1, 2013, for presentence and other probation investigations, for the direct supervision of persons placed on probation, and for non-probation-based programs and services authorized by an interlocal agreement pursuant to subdivision (16) of section 29-2252. The system shall be sufficient in size to assure that no probation officer carries a caseload larger than is compatible with adequate probation investigation or supervision. Probation officers shall be compensated with salaries substantially equal to other state employees who have similar responsibilities.

This provision for salary equalization shall apply only to probation officers and support staff and shall not apply to chief probation officers, the probation administrator, the chief deputy administrator, the deputy probation administrator, or any other similarly established management positions.



29-2258 District probation officer; duties; powers.

A district probation officer shall:

(1) Conduct juvenile intake interviews and investigations in accordance with sections 43-253 and 43-260.01 and, beginning October 1, 2013, supervise delivery of preadjudication juvenile services under subdivision (6) of section 43-254;

(2) Make presentence and other investigations, as may be required by law or directed by a court in which he or she is serving;

(3) Supervise probationers in accordance with the rules and regulations of the office and the directions of the sentencing court;

(4) Advise the sentencing court, in accordance with the Nebraska Probation Administration Act and such rules and regulations of the office, of violations of the conditions of probation by individual probationers;

(5) Advise the sentencing court, in accordance with the rules and regulations of the office and the direction of the court, when the situation of a probationer may require a modification of the conditions of probation or when a probationer's adjustment is such as to warrant termination of probation;

(6) Provide each probationer with a statement of the period and conditions of his or her probation;

(7) Whenever necessary, exercise the power of arrest as provided in sections 29-2266.01 and 29-2266.02 or exercise the power of temporary custody as provided in section 43-286.01;

(8) Establish procedures for the direction and guidance of deputy probation officers under his or her jurisdiction and advise such officers in regard to the most effective performance of their duties;

(9) Supervise and evaluate deputy probation officers under his or her jurisdiction;

(10) Delegate such duties and responsibilities to a deputy probation officer as he or she deems appropriate;

(11) Make such reports as required by the administrator, the judges of the probation district in which he or she serves, or the Supreme Court;

(12) Keep accurate and complete accounts of all money or property collected or received from probationers and give receipts therefor;

(13) Cooperate fully with and render all reasonable assistance to other probation officers;

(14) In counties with a population of less than twenty-five thousand people, participate in pretrial diversion programs established pursuant to sections 29-3601 to 29-3604 and juvenile pretrial diversion programs established pursuant to sections 43-260.02 to 43-260.07 as requested by judges of the probation district in which he or she serves or as requested by a county attorney and approved by the judges of the probation district in which he or she serves, except that participation in such programs shall not require appointment of additional personnel and shall be consistent with the probation officer's current caseload;

(15) Participate, at the direction of the probation administrator pursuant to an interlocal agreement which meets the requirements of section 29-2255, in non-probation-based programs and services;

(16) Perform such other duties not inconsistent with the Nebraska Probation Administration Act or the rules and regulations of the office as a court may from time to time direct; and

(17) Exercise all powers and perform all duties necessary and proper to carry out his or her responsibilities.

While performing their duties under this section, juvenile probation officers are considered to be the personnel of the separate juvenile courts they serve. In re Interest of Chad S., 263 Neb. 184, 639 N.W.2d 84 (2002).



29-2259 Probation administrator; office; salaries; expenses; office space; prepare budget; interpreter services.

(1) The salaries, actual and necessary expenses, and expenses incident to the conduct and maintenance of the office shall be paid by the state. Actual and necessary expenses shall be paid as provided in sections 81-1174 to 81-1177.

(2) The salaries and actual and necessary travel expenses of the probation service shall be paid by the state. Actual and necessary expenses shall be paid as provided in sections 81-1174 to 81-1177.

(3) Except as provided in sections 29-2262 and 29-2262.04, the costs of drug testing and equipment incident to the electronic surveillance of individuals on probation shall be paid by the state.

(4) The expenses incident to the conduct and maintenance of the principal office within each probation district shall in the first instance be paid by the county in which it is located, but such county shall be reimbursed for such expenses by all other counties within the probation district to the extent and in the proportions determined by the Supreme Court based upon population, number of investigations, and probation cases handled or upon such other basis as the Supreme Court deems fair and equitable.

(5) Each county shall provide office space and necessary facilities for probation officers performing their official duties and shall bear the costs incident to maintenance of such offices other than salaries, travel expenses, and data processing and word processing hardware and software that is provided on the state computer network.

(6) The cost of interpreter services for deaf and hard of hearing persons and for persons unable to communicate the English language shall be paid by the state with money appropriated to the Supreme Court for that purpose or from other funds, including grant money, made available to the Supreme Court for such purpose. Interpreter services shall include auxiliary aids for deaf and hard of hearing persons as defined in section 20-151 and interpreters to assist persons unable to communicate the English language as defined in section 25-2402. Interpreter services shall be provided under this section for the purposes of conducting a presentence investigation and for ongoing supervision by a probation officer of such persons placed on probation.

(7) The probation administrator shall prepare a budget and request for appropriations for the office and shall submit such request to the Supreme Court and with its approval to the appropriate authority in accordance with law.



29-2259.01 Probation Cash Fund; created; use; investment.

(1) There is hereby created the Probation Cash Fund. All money collected pursuant to subdivisions (2)(m) and (2)(o) of section 29-2262 shall be remitted to the State Treasurer for credit to the fund.

(2) Expenditures from the money in the fund collected pursuant to subdivisions (2)(m) and (2)(o) of section 29-2262 shall include, but not be limited to, supplementing any state funds necessary to support the costs of the services for which the money was collected.

(3) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(4) The State Treasurer shall transfer any remaining money in the fund collected pursuant to subdivisions (4)(a) and (4)(b) of section 60-4,115 on January 1, 2012, to the Department of Motor Vehicles Ignition Interlock Fund.



29-2259.02 State Probation Contractual Services Cash Fund; created; use; investment.

The State Probation Contractual Services Cash Fund is created. The fund shall consist only of payments received by the state pursuant to contractual agreements with local political subdivisions for probation services provided by the Office of Probation Administration. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall only be used to pay for probation services provided by the Office of Probation Administration to local political subdivisions which enter into contractual agreements with the Office of Probation Administration. The fund shall be administered by the probation administrator. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



29-2260 Certain juveniles; disposition; certain offenders; sentence of probation, when.

(1) Whenever a person is adjudicated to be as described in subdivision (1), (2), (3)(b), or (4) of section 43-247, his or her disposition shall be governed by the Nebraska Juvenile Code.

(2) Whenever a court considers sentence for an offender convicted of either a misdemeanor or a felony for which mandatory or mandatory minimum imprisonment is not specifically required, the court may withhold sentence of imprisonment unless, having regard to the nature and circumstances of the crime and the history, character, and condition of the offender, the court finds that imprisonment of the offender is necessary for protection of the public because:

(a) The risk is substantial that during the period of probation the offender will engage in additional criminal conduct;

(b) The offender is in need of correctional treatment that can be provided most effectively by commitment to a correctional facility; or

(c) A lesser sentence will depreciate the seriousness of the offender's crime or promote disrespect for law.

(3) The following grounds, while not controlling the discretion of the court, shall be accorded weight in favor of withholding sentence of imprisonment:

(a) The crime neither caused nor threatened serious harm;

(b) The offender did not contemplate that his or her crime would cause or threaten serious harm;

(c) The offender acted under strong provocation;

(d) Substantial grounds were present tending to excuse or justify the crime, though failing to establish a defense;

(e) The victim of the crime induced or facilitated commission of the crime;

(f) The offender has compensated or will compensate the victim of his or her crime for the damage or injury the victim sustained;

(g) The offender has no history of prior delinquency or criminal activity and has led a law-abiding life for a substantial period of time before the commission of the crime;

(h) The crime was the result of circumstances unlikely to recur;

(i) The character and attitudes of the offender indicate that he or she is unlikely to commit another crime;

(j) The offender is likely to respond affirmatively to probationary treatment; and

(k) Imprisonment of the offender would entail excessive hardship to his or her dependents.

(4) When an offender who has been convicted of a crime is not sentenced to imprisonment, the court may sentence him or her to probation.

1. Probation

2. Sentencing

3. Discretion

4. Miscellaneous

1. Probation

When the sentence alleged to be excessively lenient is one of probation, it is necessary for the trial court and the reviewing appellate court to consider the provisions of this section. State v. Hamik, 262 Neb. 761, 635 N.W.2d 123 (2001).

When determining whether to impose probation, the trial court must consider the factors set forth in this section. On appeal, an appellate court must likewise consider this section in determining whether probation may be imposed, whether reviewing a sentence for excessiveness pursuant to section 29-2308 or for leniency under section 29-2322. State v. Harrison, 255 Neb. 990, 588 N.W.2d 556 (1999).

Denial of probation and imposition of a sentence within statutorily prescribed limits will not be disturbed on appeal absent an abuse of discretion. State v. Thomas, 238 Neb. 4, 468 N.W.2d 607 (1991); State v. Dean, 237 Neb. 65, 464 N.W.2d 782 (1991).

The Supreme Court will not overturn an order or sentence of the trial court which denies probation unless there has been an abuse of discretion. State v. Swails, 195 Neb. 406, 238 N.W.2d 246 (1976).

An order granting probation is a sentence under section 29-2260(4), and for review a motion for new trial must be filed within ten days, but no motion for new trial is required for review of order revoking probation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).

A lack of cooperation prior to sentencing could be a strong indication that the lesser restrictions of probation may not be sufficient to effect a purposeful probation. State v. Gundlach, 192 Neb. 692, 224 N.W.2d 167 (1974).

2. Sentencing

Indeterminate sentence of not less than 4 nor more than 15 years' imprisonment was not excessive considering deliberate and premeditated manner in which defendant committed burglary, and in considering his continued disrespect for the law as shown by numerous past violations of the law and probation. State v. Peterson, 236 Neb. 450, 462 N.W.2d 423 (1990).

Sentence of life imprisonment for sixteen year old who pleaded guilty to second degree murder of his father is not excessive where a lesser sentence would have depreciated the seriousness of the offense. State v. Wredt, 208 Neb. 184, 302 N.W.2d 701 (1981).

In sentencing for a felony not involving the death penalty, there is no requirement that the judge conduct a case-by-case review of similar sentencings in that jurisdiction. State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980).

Sentence for concurrent terms of seven to ten years on sexual assault charge and one year on third degree assault was not excessive where defendant used a knife and threatened death. State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980).

Sentence of imprisonment for one year not excessive where defendant convicted of assault with intent to inflict great bodily injury by intentionally driving auto into victims. State v. McCurry, 198 Neb. 673, 254 N.W.2d 698 (1977).

The violence with which the offense was committed and that probation would depreciate the seriousness thereof or promote disrespect for law were valid reasons for sentencing first offender to imprisonment. State v. Keen, 196 Neb. 291, 242 N.W.2d 863 (1976).

Defendant's sentence of seven years for embezzlement, which under law was sentence of one to seven years, was not excessive under facts in this case. State v. McMullen, 195 Neb. 796, 240 N.W.2d 844 (1976).

Sentence of imprisonment is proper when record shows risk of further criminal conduct, and the most effective correctional treatment will be provided by a correctional facility. State v. Dedrick, 194 Neb. 500, 233 N.W.2d 777 (1975).

A sentence to imprisonment ought not exceed the minimum period consistent with protection of the public, gravity of the offense, and rehabilitative needs of the defendant. State v. Sturm, 189 Neb. 299, 202 N.W.2d 381 (1972).

3. Discretion

The language in this section which provides that the court "may withhold sentence of imprisonment" is merely a guideline and does not mandate a sentence of probation. However, this section does not give the sentencing court absolute discretion to impose either a sentence of imprisonment or a sentence of probation, and the sentencing court committed no error in interpreting this section and section 29-2911 to preclude the possible imposition of probation in this case. State v. Thornton, 225 Neb. 875, 408 N.W.2d 327 (1987).

The part of this section providing that the court may withhold sentence of imprisonment is a guideline for the court and is not mandatory. State v. Gillette, 218 Neb. 672, 357 N.W.2d 472 (1984).

The granting of probation as opposed to the imposing of a sentence is a matter which is left to the sound discretion of the trial court, and, absent a showing of abuse, the trial court's denial of probation will not be disturbed on appeal. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

The court's discretion is not controlled by this section. State v. Machmuller, 196 Neb. 734, 246 N.W.2d 69 (1976).

The Supreme Court will not overturn an order of the trial court which denies probation unless there has been an abuse of discretion. State v. Purviance, 194 Neb. 541, 233 N.W.2d 788 (1975).

This section gives recognition to fact that probation may be more effective and less expensive than imprisonment, but trial judge did not abuse discretion in sentencing defendant for whom repeated probation for a series of offenses has been tried and failed. State v. Dovel, 189 Neb. 173, 201 N.W.2d 820 (1972).

There being nothing in the record to show sentence within limits prescribed herein was not a legitimate exercise of judicial discretion to consider the nature and circumstances of the crime and the history, character, and condition of the offender it will not be disturbed on appeal. State v. Arp, 188 Neb. 493, 197 N.W.2d 703 (1972).

This section lists grounds to be considered by the sentencing court, but specifically provides it is not to control his discretion. State v. Cottone, 188 Neb. 102, 195 N.W.2d 196 (1972).

Even had standards herein been in effect at time of sentencing, refusal to grant probation would not have been abuse of discretion under facts in this case. State v. Clifton, 187 Neb. 714, 193 N.W.2d 558 (1972).

4. Miscellaneous

There is no repugnancy or conflict between this section, section 29-2911, and section 29-2915, and this section was not repealed by implication by enactment of section 29-2911 or 29-2915. State v. Thornton, 225 Neb. 875, 408 N.W.2d 327 (1987).

Claimed intemperate remarks of judge at sentencing indicated a concern for the provisions of this section. State v. Glouser, 193 Neb. 186, 226 N.W.2d 134 (1975).

Anomie in the criminal process is a variable not to be forgotten, although its weight is light in any one case. State v. West, 188 Neb. 579, 198 N.W.2d 204 (1972).



29-2260.01 Juvenile intake services; duties; intent.

It is the intent of the Legislature to ensure that a consistent and objective method of juvenile intake occur throughout the state for juveniles held in temporary custody by a law enforcement officer, in accordance with section 43-250, to avoid either inappropriate or unnecessary detention of juveniles which may result in inordinately high detention rates, overcrowding of local detention facilities, excessive detention costs for counties, and adverse consequences for the juvenile, the juvenile's family, or the community. Juvenile intake services shall be administered by probation officers acting as juvenile probation intake officers and shall be available to all juvenile courts in the state, both county courts sitting as juvenile courts and separate juvenile courts. Such probation officers shall be appointed by the probation administrator and designated within respective probation districts based upon the need for such services as the probation administrator determines. In order to adequately provide juvenile intake services statewide and in accordance with the Juvenile Detention and Probation Services Implementation Team Interim Report and Recommendations filed with the Legislature December 15, 2000, it is the intent of the Legislature to appropriate funds to the system to provide seven additional probation officers to act in the capacity of juvenile probation intake officers.



29-2260.02 Department of Health and Human Services; administer Title IV-E state plan; Office of Probation Administration; powers and duties.

The Department of Health and Human Services, as the single state agency administering the Title IV-E state plan, has the authority to enter into the agreement with the Office of Probation Administration to act as a surrogate of the Department of Health and Human Services to administer the Title IV-E state plan for children it has placement and care authority of. The Department of Health and Human Services as the public agency administering or supervising the administration of the Title IV-E state plan in accordance with section 472(a)(2)(B)(ii) of the federal Social Security Act, 42 U.S.C. 672(a)(2)(B)(ii), to obtain federal reimbursement for allowable maintenance, administrative, and training expenses in accordance with Title IV-E of the federal Social Security Act, Public Law 96-272, Public Law 105-89, and Public Law 110-351, maintains the ultimate responsibility to supervise the Office of Probation Administration's activities regarding the Title IV-E requirements for eligible children served under the agreement.

The Office of Probation Administration has placement and care responsibility for juveniles in out-of-home placement, also known as foster care, described in subdivision (1), (2), (3)(b), or (4) of section 43-247. Placement and care constitutes accountability for the day-to-day care and protection of juveniles. The responsibility of having placement and care includes the development of an individual case plan for the juvenile, including periodic review of the appropriateness and suitability of the plan and the foster care placement, to ensure that proper care and services are provided to facilitate return to the juvenile's own home or to make an alternative placement. The case plan activities include such items as assessing family strength and needs, identifying and using community resources, and the periodic review and determination of continued appropriateness of placement. Placement and care does not include rights retained by the legal custodian, including, but not limited to, provisions and decisions surrounding education, morality, religion, discipline, and medical care.



29-2261 Presentence investigation, when; contents; psychiatric examination; persons having access to records; reports authorized.

(1) Unless it is impractical to do so, when an offender has been convicted of a felony other than murder in the first degree, the court shall not impose sentence without first ordering a presentence investigation of the offender and according due consideration to a written report of such investigation. When an offender has been convicted of murder in the first degree and (a) a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520 or (b)(i) the information contains a notice of aggravation as provided in section 29-1603 and (ii) the offender waives his or her right to a jury determination of the alleged aggravating circumstances, the court shall not commence the sentencing determination proceeding as provided in section 29-2521 without first ordering a presentence investigation of the offender and according due consideration to a written report of such investigation.

(2) A court may order a presentence investigation in any case, except in cases in which an offender has been convicted of a Class IIIA misdemeanor, a Class IV misdemeanor, a Class V misdemeanor, a traffic infraction, or any corresponding city or village ordinance.

(3) The presentence investigation and report shall include, when available, an analysis of the circumstances attending the commission of the crime, the offender's history of delinquency or criminality, physical and mental condition, family situation and background, economic status, education, occupation, and personal habits, and any other matters that the probation officer deems relevant or the court directs to be included. All local and state police agencies and Department of Correctional Services adult correctional facilities shall furnish to the probation officer copies of such criminal records, in any such case referred to the probation officer by the court of proper jurisdiction, as the probation officer shall require without cost to the court or the probation officer.

Such investigation shall also include:

(a) Any written statements submitted to the county attorney by a victim; and

(b) Any written statements submitted to the probation officer by a victim.

(4) If there are no written statements submitted to the probation officer, he or she shall certify to the court that:

(a) He or she has attempted to contact the victim; and

(b) If he or she has contacted the victim, such officer offered to accept the written statements of the victim or to reduce such victim's oral statements to writing.

For purposes of subsections (3) and (4) of this section, the term victim shall be as defined in section 29-119.

(5) Before imposing sentence, the court may order the offender to submit to psychiatric observation and examination for a period of not exceeding sixty days or such longer period as the court determines to be necessary for that purpose. The offender may be remanded for this purpose to any available clinic or mental hospital, or the court may appoint a qualified psychiatrist to make the examination. The report of the examination shall be submitted to the court.

(6) Any presentence report, substance abuse evaluation, or psychiatric examination shall be privileged and shall not be disclosed directly or indirectly to anyone other than a judge, probation officers to whom an offender's file is duly transferred, the probation administrator or his or her designee, alcohol and drug counselors, mental health practitioners, psychiatrists, and psychologists licensed or certified under the Uniform Credentialing Act to conduct substance abuse evaluations and treatment, or others entitled by law to receive such information, including personnel and mental health professionals for the Nebraska State Patrol specifically assigned to sex offender registration and community notification for the sole purpose of using such report, evaluation, or examination for assessing risk and for community notification of registered sex offenders. For purposes of this subsection, mental health professional means (a) a practicing physician licensed to practice medicine in this state under the Medicine and Surgery Practice Act, (b) a practicing psychologist licensed to engage in the practice of psychology in this state as provided in section 38-3111, or (c) a practicing mental health professional licensed or certified in this state as provided in the Mental Health Practice Act.

(7) The court shall permit inspection of the presentence report, substance abuse evaluation, or psychiatric examination or parts of the report, evaluation, or examination, as determined by the court, by the prosecuting attorney and defense counsel. Beginning July 1, 2016, such inspection shall be by electronic access only unless the court determines such access is not available to the prosecuting attorney or defense counsel. The State Court Administrator shall determine and develop the means of electronic access to such presentence reports, evaluations, and examinations. Upon application by the prosecuting attorney or defense counsel, the court may order that addresses, telephone numbers, and other contact information for victims or witnesses named in the report, evaluation, or examination be redacted upon a showing by a preponderance of the evidence that such redaction is warranted in the interests of public safety. The court may permit inspection of the presentence report, substance abuse evaluation, or psychiatric examination or examination of parts of the report, evaluation, or examination by any other person having a proper interest therein whenever the court finds it is in the best interest of a particular offender. The court may allow fair opportunity for an offender to provide additional information for the court's consideration.

(8) If an offender is sentenced to imprisonment, a copy of the report of any presentence investigation, substance abuse evaluation, or psychiatric examination shall be transmitted immediately to the Department of Correctional Services. Upon request, the Board of Parole or the Office of Parole Administration may receive a copy of the report from the department.

(9) Notwithstanding subsections (6) and (7) of this section, the Supreme Court or an agent of the Supreme Court acting under the direction and supervision of the Chief Justice shall have access to psychiatric examinations, substance abuse evaluations, and presentence investigations and reports for research purposes. The Supreme Court and its agent shall treat such information as confidential, and nothing identifying any individual shall be released.

1. Sentence

2. Presentence report

1. Sentence

Whether to order an offender to submit to psychiatric observation and evaluation is a matter within the discretion of the trial court. State v. Dethlefs, 239 Neb. 943, 479 N.W.2d 780 (1992).

Although a trial judge should take into account facts obtained from a victim's statement under the provisions of this section, as he or she should consider all facts pertinent to sentencing, a judge must not and cannot allow a victim's judgments and conclusions to be substituted for those of the court in imposing sentence. State v. Carlson, 225 Neb. 490, 406 N.W.2d 139 (1987).

It was not error for the trial court to consider certain confidential letters addressed to the court because a trial judge has broad discretion in the sources and type of evidence he may use to assist him in determining the kind and extent of punishment to be imposed, and the latitude allowed a sentencing judge in such instances is almost without limitation as long as it is relevant to the issue. State v. Porter, 209 Neb. 722, 310 N.W.2d 926 (1981).

A sentencing judge has broad discretion as to the source and type of evidence or information which may be used as assistance in determining the kind and extent of the punishment to be imposed, and the judge may consider probation officer reports, police reports, affidavits, and other information, including his own personal observations. A sentencing judge is not bound by the recommendations of the probation officer in determining the sentence to be imposed. State v. Stranghoener, 208 Neb. 598, 304 N.W.2d 679 (1981).

When imposing sentence, a judge should consider, among other things, the offender's history of delinquency or criminality including offenses committed while on probation. State v. Williams, 194 Neb. 483, 233 N.W.2d 772 (1975).

While observation and examination are authorized hereunder for the purpose of aiding the court in its disposition of the case, a sentence to the Lincoln Regional Center for a period within the discretion of the director is void. State v. Shelby, 194 Neb. 445, 232 N.W.2d 23 (1975).

In determining the kind and extent of punishment to be imposed, the judge may consider probation officer's reports, police reports, affidavits, and other information, including his own personal observations. State v. Holzapfel, 192 Neb. 672, 223 N.W.2d 670 (1974).

Unless it is impractical to do so, after a felony conviction, the court must order a presentence investigation and give written report thereof due consideration before pronouncing sentence. State v. Zobel, 192 Neb. 480, 222 N.W.2d 570 (1974).

Unless it is impractical to do so, when an offender has been convicted of a felony, the court shall not impose sentence without first ordering a presentence investigation of the offender and according due consideration to a written report of such investigation. State v. Jackson, 192 Neb. 39, 218 N.W.2d 430 (1974).

2. Presentence report

A defendant's right to a presentence investigation under subsection (1) of this section may be waived. State v. Qualls, 284 Neb. 929, 824 N.W.2d 362 (2012).

Waiver under subsection (1) of this section must be knowingly and intelligently made. State v. Qualls, 284 Neb. 929, 824 N.W.2d 362 (2012).

Under the first sentence of subsection (6) of this section, a prosecutor is included in the category of "others entitled by law to receive" the information in the presentence investigation report, and therefore, the sentencing court is not required to make a determination of the defendant's best interests before allowing the prosecutor to review the presentence investigation report. State v. Albers, 276 Neb. 942, 758 N.W.2d 411 (2008).

Under former law, this section requires a sentencing panel to utilize a presentence investigation only in the selection phase of capital sentencing, which phase occurs after the defendant has been determined by the jury to be eligible for the death penalty. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A defendant may examine a presentence report with his or her attorney, subject to the court's supervision and redaction of any confidential or privileged information. State v. True, 236 Neb. 274, 460 N.W.2d 668 (1990).

It is impractical to require successive, repetitive presentence investigations when an earlier investigation is available and satisfies the requirements of this section. State v. Tolbert, 223 Neb. 794, 394 N.W.2d 288 (1986).

Requirement that presentence investigation include any written statements submitted by the victim was substantially complied with and there was no prejudice to the defendant, where the presentence report included a report of the victim's statement to the police and his deposition. State v. Todd, 223 Neb. 462, 390 N.W.2d 528 (1986).

Trial judge did not abuse discretion in denying defendant's untimely request for additional evaluations as to defendant's status as a mentally disordered sex offender. State v. Perdue, 222 Neb. 679, 386 N.W.2d 14 (1986).

Presentence investigation and report shall include any information deemed relevant by the probation officer or which the court directs be included. State v. Goodpasture, 215 Neb. 341, 338 N.W.2d 446 (1983).

Defendant was precluded from arguing that this section applies to misdemeanors where she advised the trial court, after the court offered to have a presentence report prepared, that she did not desire to have one provided. State v. Hiross, 211 Neb. 319, 318 N.W.2d 291 (1982).

Use of presentence report required only in felony cases. State v. Jablonski, 199 Neb. 341, 258 N.W.2d 918 (1977).

Presentence investigation report may include police reports, affidavits, and county attorney memoranda with other information in case of conviction for second-degree murder. State v. Robinson, 198 Neb. 785, 255 N.W.2d 835 (1977).

Necessity for successive presentence investigations before revoking probation is discretionary with sentencing judge. State v. Snider, 197 Neb. 317, 248 N.W.2d 342 (1977).

No request was made for copy of presentence report, and trial judge did not err in not offering it. State v. Keller, 195 Neb. 209, 237 N.W.2d 410 (1976).

A presentence report is required hereunder only if the offense involved is a felony. State v. Cardin, 194 Neb. 231, 231 N.W.2d 328 (1975).

Where sentencing judge examined presentence report ordered earlier by judge who accepted plea of guilty, requirements of this section were met. State v. Hilderbrand, 193 Neb. 233, 226 N.W.2d 353 (1975).

District court erred in denying defendant or his counsel access to part of presentence report relating to record of prior arrests and convictions but, under facts in this proceeding, the error was harmless. State v. Richter, 191 Neb. 34, 214 N.W.2d 16 (1973).

The mandated presentence investigation is not required before a felony sentencing when it is "impractical" or when the defendant waives the right to a presentence investigation. State v. Kellogg, 10 Neb. App. 557, 633 N.W.2d 916 (2001).

Pursuant to subsection (1) of this section, the use of a presentence investigation before sentencing an offender is required only as to those convicted of felonies. State v. Turco, 6 Neb. App. 725, 576 N.W.2d 847 (1998).

A presentence report is privileged and shall not be disclosed directly or indirectly to anyone other than a judge, probation officers to whom an offender's file is duly transferred, or others entitled by law to receive such information. The group of others entitled by law to receive such information does not include jurors in a criminal trial. State v. Owen, 1 Neb. App. 1060, 510 N.W.2d 503 (1993).



29-2262 Probation; conditions.

(1) When a court sentences an offender to probation, it shall attach such reasonable conditions as it deems necessary or likely to insure that the offender will lead a law-abiding life. No offender shall be sentenced to probation if he or she is deemed to be a habitual criminal pursuant to section 29-2221.

(2) The court may, as a condition of a sentence of probation, require the offender:

(a) To refrain from unlawful conduct;

(b) To be confined periodically in the county jail or to return to custody after specified hours but not to exceed the lesser of ninety days or the maximum jail term provided by law for the offense;

(c) To meet his or her family responsibilities;

(d) To devote himself or herself to a specific employment or occupation;

(e) To undergo medical or psychiatric treatment and to enter and remain in a specified institution for such purpose;

(f) To pursue a prescribed secular course of study or vocational training;

(g) To attend or reside in a facility established for the instruction, recreation, or residence of persons on probation;

(h) To refrain from frequenting unlawful or disreputable places or consorting with disreputable persons;

(i) To possess no firearm or other dangerous weapon if convicted of a felony, or if convicted of any other offense, to possess no firearm or other dangerous weapon unless granted written permission by the court;

(j) To remain within the jurisdiction of the court and to notify the court or the probation officer of any change in his or her address or his or her employment and to agree to waive extradition if found in another jurisdiction;

(k) To report as directed to the court or a probation officer and to permit the officer to visit his or her home;

(l) To pay a fine in one or more payments as ordered;

(m) To pay for tests to determine the presence of drugs or alcohol, psychological evaluations, offender assessment screens, and rehabilitative services required in the identification, evaluation, and treatment of offenders if such offender has the financial ability to pay for such services;

(n) To perform community service as outlined in sections 29-2277 to 29-2279 under the direction of his or her probation officer;

(o) To be monitored by an electronic surveillance device or system and to pay the cost of such device or system if the offender has the financial ability;

(p) To participate in a community correctional facility or program as provided in the Community Corrections Act;

(q) To successfully complete an incarceration work camp program as determined by the Department of Correctional Services;

(r) To satisfy any other conditions reasonably related to the rehabilitation of the offender;

(s) To make restitution as described in sections 29-2280 and 29-2281; or

(t) To pay for all costs imposed by the court, including court costs and the fees imposed pursuant to section 29-2262.06.

(3) When jail time is imposed as a condition of probation under subdivision (2)(b) of this section, the court shall advise the offender on the record the time the offender will serve in jail assuming no good time for which the offender will be eligible under section 47-502 is lost and assuming none of the jail time imposed as a condition of probation is waived by the court.

(4) Jail time may only be imposed as a condition of probation under subdivision (2)(b) of this section if:

(a) The court would otherwise sentence the defendant to a term of imprisonment instead of probation; and

(b) The court makes a finding on the record that, while probation is appropriate, periodic confinement in the county jail as a condition of probation is necessary because a sentence of probation without a period of confinement would depreciate the seriousness of the offender's crime or promote disrespect for law.

(5) In all cases in which the offender is guilty of violating section 28-416, a condition of probation shall be mandatory treatment and counseling as provided by such section.

(6) In all cases in which the offender is guilty of a crime covered by the DNA Identification Information Act, a condition of probation shall be the collecting of a DNA sample pursuant to the act and the paying of all costs associated with the collection of the DNA sample prior to release from probation.

1. Conditions of probation, generally

2. Restitution and expenses

3. Jail confinement

1. Conditions of probation, generally

The conditions that may be placed on an offender sentenced to probation by a sentencing court authorize a no-contact condition of probation when it is reasonable and necessary to the rehabilitative goals of probation. State v. Rieger, 286 Neb. 788, 839 N.W.2d 282 (2013).

Whether a condition of probation imposed by the sentencing court is authorized by statute is a question of law. State v. Rieger, 286 Neb. 788, 839 N.W.2d 282 (2013).

A court may revoke a defendant's driver's license as a condition of probation if it is reasonably related to a defendant's rehabilitation. State v. Becker, 282 Neb. 449, 804 N.W.2d 27 (2011).

Denying a probationer the ability to earn good time credit as provided for by section 47-502 is not a condition of parole authorized by statute. State v. Lobato, 259 Neb. 579, 611 N.W.2d 101 (2000).

A probationer sentenced to an intermittent sentence is not entitled to a reduction of this sentence pursuant to section 47-502. State v. Salyers, 239 Neb. 1002, 480 N.W.2d 173 (1992).

Condition of probation prohibiting defendant from circulating or promoting the circulation of any initiative or referendum petition during the period of probation is authorized by subsection (1) and subdivision (2)(p) of this section. State v. Katzman, 228 Neb. 851, 424 N.W.2d 852 (1988).

A judgment imposing reasonable terms of probation is a sentence. State v. Sock, 227 Neb. 646, 419 N.W.2d 525 (1988).

Consent to search real and personal property at any time, by any law enforcement or probation officer, without issuance of a search warrant, and the waiving of extradition in the event probation is violated were held to be reasonable conditions under this section. State v. Lingle, 209 Neb. 492, 308 N.W.2d 531 (1981).

A condition in a probation order requiring a person convicted of a drug offense to permit searches of his person or property is valid, enforceable, and constitutional if it is applied in a reasonable manner and contributes to the probationer's rehabilitation. State v. Morgan, 206 Neb. 818, 295 N.W.2d 285 (1980).

A requirement that one convicted of driving while intoxicated attend and complete and pay for an alcohol abuse course is a valid condition of probation. State v. Muggins, 192 Neb. 415, 222 N.W.2d 289 (1974).

A condition of probation requiring a defendant to pay child support toward arrearages when child support is unrelated to the defendant's conviction is authorized by subsection (2)(c) of this section. State v. McCrimon, 15 Neb. App. 452, 729 N.W.2d 682 (2007).

2. Restitution and expenses

Condition of probation requiring defendant to reimburse county for the expenses incurred in providing a court-appointed attorney is within court's authority to require offenders "(t)o satisfy any other conditions reasonably related to the rehabilitation of the offender" but such authority is limited by section 29-3908. State v. Wood, 245 Neb. 63, 511 N.W.2d 90 (1994).

An order to make restitution as a condition of probation is limited to the direct loss resulting from that offense of which a defendant has been convicted. State v. Escamilla, 237 Neb. 647, 467 N.W.2d 59 (1991).

As a condition of probation upon a conviction of a criminal offense, the court may require restitution to the victim for pain and suffering, in addition to medical expenses and lost wages. State v. Behrens, 204 Neb. 785, 285 N.W.2d 513 (1979).

Restitution and reparation are not limited to the market value of the stolen property nor is the state required to establish the exact amount of the loss or damage caused by the crime. State v. McClanahan, 194 Neb. 261, 231 N.W.2d 351 (1975).

3. Jail confinement

Where a plea agreement is silent as to conditions of probation, it would not be a breach of that plea agreement for the State to recommend incarceration as a condition of probation at sentencing. State v. Landera, 285 Neb. 243, 826 N.W.2d 570 (2013).

Pursuant to subsection (2)(b) of this section, the mandate of section 60-6,197.03(6) that an order of probation "shall also include" 60 days' confinement does not conflict with the provision that a trial court may require the offender to be confined for a period not to exceed 180 days; the minimum jail term for a period granted probation for an offense punishable under section 60-6,197.03(6) is 60 days, and the maximum is 180 days. State v. Dinslage, 280 Neb. 659, 789 N.W.2d 29 (2010).

As a general statement, jail confinement as a form of probation is not contrary to law. State v. Spiegel, 239 Neb. 233, 474 N.W.2d 873 (1991).

Under this provision, jail time is to be imposed by judges. The trial court may not delegate the authority to impose a jail sentence, or to eliminate a jail sentence, to a nonjudge. State v. Lee, 237 Neb. 724, 467 N.W.2d 661 (1991).

This section authorizes confinement in the county jail for a period not to exceed ninety days as a condition of probation in cases of conviction for a misdemeanor as well as a felony. State v. Behrens, 204 Neb. 785, 285 N.W.2d 513 (1979).

This subsection does not authorize a sentence to jail as condition of probation. State v. Nuss, 190 Neb. 755, 212 N.W.2d 565 (1973).



29-2262.01 Repealed. Laws 2009, LB 63, § 50.



29-2262.02 Intensive supervision probation programs; legislative findings and intent.

The Legislature finds and declares that intensive supervision probation programs are an effective and desirable alternative to imprisonment. It is the Legislature's intent to encourage the establishment of programs for the intensive supervision of selected probationers. It is further the intent of the Legislature that such programs be formulated to protect the safety and welfare of the public in the community where the programs are operating and throughout the State of Nebraska.



29-2262.03 Court; order of intensive supervision probation; when; laws applicable.

(1) Whenever the court considers the sentence for an offender convicted of any crime for which a term of imprisonment of six months or more is possible and mandatory minimum imprisonment is not specifically required, the court may withhold the sentence of imprisonment and sentence the offender to intensive supervision probation. The decision whether to sentence an offender to intensive supervision probation shall be guided by the criteria for withholding a sentence of imprisonment as set forth in subsection (2) of this section and subsections (2) and (3) of section 29-2260.

(2) Intensive supervision probation shall be governed by the laws governing probation except as required by specific provisions of this section and sections 29-2252.01, 29-2262.02, 29-2262.04, and 29-2262.05.



29-2262.04 Intensive supervision probation programs; contents; supervision required; electronic device or system; cost.

Selected offenders in intensive supervision probation programs shall receive the highest level of supervision that is provided to probationers. Such programs may include, but shall not be limited to, highly restricted activities, daily contact between the offender and the probation officer, monitored curfew, home visitation, employment visitation and monitoring, drug and alcohol screening, treatment referrals and monitoring, and restitution and community service. Selected offenders monitored by an electronic device or system shall be required to pay the cost of such a device or system if the offender has the financial ability. It is the intent of the Legislature that such programs shall minimize any risk to the public.



29-2262.05 Intensive supervision probation programs; Supreme Court; duties.

The Supreme Court shall establish and enforce the standards and criteria for the administration of the intensive supervision probation programs.



29-2262.06 Fees; waiver; when; failure to pay; effect.

(1) Except as otherwise provided in this section, whenever a district court or county court sentences an adult offender to probation, the court shall require the probationer to pay a one-time administrative enrollment fee and thereafter a monthly probation programming fee.

(2) Participants in non-probation-based programs or services in which probation personnel or probation resources are utilized pursuant to an interlocal agreement authorized by subdivision (16) of section 29-2252 and in which all or a portion of the costs of such probation personnel or such probation resources are covered by funds provided pursuant to section 29-2262.07 shall pay the one-time administrative enrollment fee described in subdivision (3)(a) of this section and the monthly probation programming fee described in subdivision (3)(c) of this section. In addition, the provisions of subsections (4), (7), and (10) of this section applicable to probationers apply to participants in non-probation-based programs or services. Any participant in a non-probation-based program or service who defaults on the payment of any such fees may, at the discretion of the court, be subject to removal from such non-probation-based program or service. This subdivision does not preclude a court or other governmental entity from charging additional local fees for participation in such non-probation-based programs and services or other similar non-probation-based programs and services.

(3) The court shall establish the administrative enrollment fee and monthly probation programming fees as follows:

(a) Adult probationers placed on either probation or intensive supervision probation and participants in non-probation-based programs or services shall pay a one-time administrative enrollment fee of thirty dollars. The fee shall be paid in a lump sum upon the beginning of probation supervision or participation in a non-probation-based program or service;

(b) Adult probationers placed on probation shall pay a monthly probation programming fee of twenty-five dollars, not later than the tenth day of each month, for the duration of probation; and

(c) Adult probationers placed on intensive supervision probation and participants in non-probation-based programs or services shall pay a monthly probation programming fee of thirty-five dollars, not later than the tenth day of each month, for the duration of probation or participation in a non-probation-based program or service.

(4) The court shall waive payment of the monthly probation programming fees in whole or in part if after a hearing a determination is made that such payment would constitute an undue hardship on the offender due to limited income, employment or school status, or physical or mental handicap. Such waiver shall be in effect only during the period of time that the probationer or participant in a non-probation-based program or service is unable to pay his or her monthly probation programming fee.

(5) If a probationer defaults in the payment of monthly probation programming fees or any installment thereof, the court may revoke his or her probation for nonpayment, except that probation shall not be revoked nor shall the offender be imprisoned for such nonpayment if the probationer is financially unable to make the payment, if he or she so states to the court in writing under oath, and if the court so finds after a hearing.

(6) If the court determines that the default in payment described in subsection (5) of this section was not attributable to a deliberate refusal to obey the order of the court or to failure on the probationer's part to make a good faith effort to obtain the funds required for payment, the court may enter an order allowing the probationer additional time for payment, reducing the amount of each installment, or revoking the fees or the unpaid portion in whole or in part.

(7) No probationer or participant in a non-probation-based program or service shall be required to pay more than one monthly probation programming fee per month. This subsection does not preclude local fees as provided in subsection (2) of this section.

(8) The imposition of monthly probation programming fees in this section shall be considered separate and apart from the fees described in subdivisions (2)(m) and (o) of section 29-2262.

(9) Any adult probationer received for supervision pursuant to section 29-2637 or the Interstate Compact for Adult Offender Supervision shall be assessed both a one-time administrative enrollment fee and monthly probation programming fees during the period of time the probationer is actively supervised by Nebraska probation authorities.

(10) The probationer or participant in a non-probation-based program or service shall pay the fees described in this section to the clerk of the court. The clerk of the court shall remit all fees so collected to the State Treasurer for credit to the Probation Program Cash Fund.



29-2262.07 Probation Program Cash Fund; created; use; investment.

The Probation Program Cash Fund is created. All funds collected pursuant to section 29-2262.06 shall be remitted to the State Treasurer for credit to the fund. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall be utilized by the administrator for the purposes stated in subdivisions (14) and (17) of section 29-2252, except that the State Treasurer shall, on or before June 30, 2011, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services, transfer the amount set forth in Laws 2009, LB1, One Hundred First Legislature, First Special Session. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

On July 15, 2010, the State Treasurer shall transfer three hundred fifty thousand dollars from the Probation Program Cash Fund to the Violence Prevention Cash Fund. The Office of Violence Prevention shall distribute such funds as soon as practicable after July 15, 2010, to organizations or governmental entities that have submitted violence prevention plans and that best meet the intent of reducing street and gang violence and reducing homicides and injuries caused by firearms.



29-2262.08 Transferred to section 43-286.01.



29-2263 Probation; term; court; powers; post-release supervision; term; probation obligation satisfied, when; probationer outside of jurisdiction without permission; effect.

(1) Except as provided in subsection (2) of this section, when a court has sentenced an offender to probation, the court shall specify the term of such probation which shall be not more than five years upon conviction of a felony or second offense misdemeanor and two years upon conviction of a first offense misdemeanor. The court, on application of a probation officer or of the probationer or on its own motion, may discharge a probationer at any time.

(2) When a court has sentenced an offender to post-release supervision, the court shall specify the term of such post-release supervision as provided in section 28-105. The court, on application of a probation officer or of the probationer or on its own motion, may discharge a probationer at any time.

(3) During the term of probation, the court on application of a probation officer or of the probationer, or its own motion, may modify or eliminate any of the conditions imposed on the probationer or add further conditions authorized by section 29-2262. This subsection does not preclude a probation officer from imposing administrative sanctions with the probationer's full knowledge and consent as authorized by sections 29-2266.01 and 29-2266.02.

(4) Upon completion of the term of probation, or the earlier discharge of the probationer, the probationer shall be relieved of any obligations imposed by the order of the court and shall have satisfied the sentence for his or her crime.

(5) Whenever a probationer disappears or leaves the jurisdiction of the court without permission, the time during which he or she keeps his or her whereabouts hidden or remains away from the jurisdiction of the court shall be added to the original term of probation.

The maximum term over which a sentence of probation may run for a misdemeanor is two years, unless it is a second offense misdemeanor. State v. Ladehoff, 229 Neb. 111, 425 N.W.2d 352 (1988).

Terms of probation may be terminated, modified, or extended under lawful limits by the trial court. State v. Sock, 227 Neb. 646, 419 N.W.2d 525 (1988).

The provisions for discharge from probation and removal of civil disabilities and disqualifications do not apply to a jail sentence already served. State v. Adamson, 194 Neb. 592, 233 N.W.2d 925 (1975).

A trial court was not authorized to sentence a defendant for a "second offense misdemeanor" under subsection (1) of this section, even though the defendant, convicted of misdemeanor offense, had committed a number of prior misdemeanors, where the charge against the defendant did not specify "second offense." State v. Mlynarik, 16 Neb. App. 324, 743 N.W.2d 778 (2008).

The Nebraska court's expunction of the defendant's conviction for possession of marijuana with intent to distribute, after defendant had served approximately half of probation, did not expunge the record for purposes of federal statute relating to receipt of firearms in interstate commerce by persons previously convicted of a crime punishable by imprisonment exceeding one year. United States v. Germaine, 720 F.2d 998 (8th Cir. 1983).



29-2264 Probation; completion; conviction may be set aside; conditions; retroactive effect.

(1) Whenever any person is placed on probation by a court and satisfactorily completes the conditions of his or her probation for the entire period or is discharged from probation prior to the termination of the period of probation, the sentencing court shall issue an order releasing the offender from probation. Such order in all felony cases shall provide notice that the person's voting rights are restored two years after completion of probation. The order shall include information on restoring other civil rights through the pardon process, including application to and hearing by the Board of Pardons.

(2) Whenever any person is convicted of a misdemeanor or felony and is placed on probation by the court or is sentenced to a fine only, he or she may, after satisfactory fulfillment of the conditions of probation for the entire period or after discharge from probation prior to the termination of the period of probation and after payment of any fine, petition the sentencing court to set aside the conviction.

(3) In determining whether to set aside the conviction, the court shall consider:

(a) The behavior of the offender after sentencing;

(b) The likelihood that the offender will not engage in further criminal activity; and

(c) Any other information the court considers relevant.

(4) The court may grant the offender's petition and issue an order setting aside the conviction when in the opinion of the court the order will be in the best interest of the offender and consistent with the public welfare. The order shall:

(a) Nullify the conviction; and

(b) Remove all civil disabilities and disqualifications imposed as a result of the conviction.

(5) The setting aside of a conviction in accordance with the Nebraska Probation Administration Act shall not:

(a) Require the reinstatement of any office, employment, or position which was previously held and lost or forfeited as a result of the conviction;

(b) Preclude proof of a plea of guilty whenever such plea is relevant to the determination of an issue involving the rights or liabilities of someone other than the offender;

(c) Preclude proof of the conviction as evidence of the commission of the misdemeanor or felony whenever the fact of its commission is relevant for the purpose of impeaching the offender as a witness, except that the order setting aside the conviction may be introduced in evidence;

(d) Preclude use of the conviction for the purpose of determining sentence on any subsequent conviction of a criminal offense;

(e) Preclude the proof of the conviction as evidence of the commission of the misdemeanor or felony in the event an offender is charged with a subsequent offense and the penalty provided by law is increased if the prior conviction is proved;

(f) Preclude the proof of the conviction to determine whether an offender is eligible to have a subsequent conviction set aside in accordance with the Nebraska Probation Administration Act;

(g) Preclude use of the conviction as evidence of commission of the misdemeanor or felony for purposes of determining whether an application filed or a license issued under sections 71-1901 to 71-1906.01, the Child Care Licensing Act, or the Children's Residential Facilities and Placing Licensure Act or a certificate issued under sections 79-806 to 79-815 should be denied, suspended, or revoked;

(h) Preclude use of the conviction as evidence of incompetence, neglect of duty, physical, mental, or emotional incapacity, or final conviction of or pleading guilty or nolo contendere to a felony for purposes of determining whether an application filed or a certificate issued under sections 81-1401 to 81-1414.10 should be denied, suspended, or revoked;

(i) Preclude proof of the conviction as evidence whenever the fact of the conviction is relevant to a determination of the registration period under section 29-4005; or

(j) Relieve a person who is convicted of an offense for which registration is required under the Sex Offender Registration Act of the duty to register and to comply with the terms of the act.

(6) Except as otherwise provided for the notice in subsection (1) of this section, changes made to this section by Laws 2005, LB 713, shall be retroactive in application and shall apply to all persons, otherwise eligible in accordance with the provisions of this section, whether convicted prior to, on, or subsequent to September 4, 2005.

1. Application

2. Probation and civil disabilities

3. Convictions, set aside

4. Miscellaneous

1. Application

Being placed on probation is not a prerequisite to the application of this section. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

Subsection (2) of this section applies after (1) the satisfactory fulfillment of the conditions of probation for the entire period, (2) the discharge from probation prior to termination of the period of probation, or (3) after the payment of any fine if the defendant has been sentenced to a fine only. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

2. Probation and civil disabilities

While the Legislature is free to expand the statutory list of civil disabilities which are not restored by a judgment setting aside and nullifying a conviction pursuant to this section, such amendments cannot impair rights vested by judgments entered under prior versions of this section. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

The removal of civil disabilities operates prospectively from the date of the order setting aside a defendant's conviction. McCray v. Nebraska State Patrol, 270 Neb. 225, 701 N.W.2d 349 (2005).

The provisions for discharge from probation and removal of civil disabilities and disqualifications do not apply to a jail sentence already served. State v. Adamson, 194 Neb. 592, 233 N.W.2d 925 (1975).

The Nebraska court's expunction of the defendant's conviction for possession of marijuana with intent to distribute, after defendant had served approximately half of probation, did not expunge the record for purposes of federal statute relating to receipt of firearms in interstate commerce by persons previously convicted of a crime punishable by imprisonment exceeding one year. United States v. Germaine, 720 F.2d 998 (8th Cir. 1983).

3. Convictions, set aside

Confinement in the county jail as a condition of probation does not bar a person from seeking to have a conviction set aside pursuant to subsection (2) of this section. State v. Kudlacz, 288 Neb. 656, 850 N.W.2d 755 (2014).

Subsection (2) of this section authorizes any person convicted of a misdemeanor or a felony and placed on probation or sentenced to a fine only to petition the sentencing court to set aside the conviction after satisfactory fulfillment of the conditions of probation for the entire period, or after early discharge, and payment of any fine. State v. Kudlacz, 288 Neb. 656, 850 N.W.2d 755 (2014).

Amendments to this section that allow a set-aside conviction to be used for purposes of determining risk under the Sex Offender Registration Act do not apply retroactively to a sex offender whose prior convictions for non-sex-offenses were set aside prior to the amendments, and thus, the offender's set-aside convictions could not be used for risk assessment under the act. Orders setting aside the offender's convictions vested him with the right to have the set-aside convictions used only for those purposes listed in this section at the time the orders were entered. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

An order setting aside a conviction is a final judgment which nullifies the conviction and removes all civil disabilities which were not exempted from restoration by this section as it existed on the date of the order. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

The fact that use of a conviction that has been set aside under this section is logically consistent with other uses enumerated in this section does not permit a court to read such language into this section. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

This section indicates that it is the province of the sentencing court to set aside a conviction and gives guidelines for determination of whether to set aside a conviction. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

When the Legislature enacted the 1993 amendment to subsection (2) of this section, it intended to include those who had been fined only within the class of those who could have their convictions set aside. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

4. Miscellaneous

This section is constitutional. It does not violate the separation of powers clause of the Nebraska Constitution, article II, section 1, as an infringement of the power expressly delegated to the Board of Pardons. State v. Spady, 264 Neb. 99, 645 N.W.2d 539 (2002).

Where defendant admitted a felony conviction, his introduction of order terminating probation was permissible and did not open matter to further development. State v. Boss, 195 Neb. 467, 238 N.W.2d 639 (1976).



29-2265 Probation; transfer or retention of jurisdiction over probationer; determination; effect.

(1) Whenever an offender is placed on probation and will reside in a location outside the jurisdiction of the sentencing court, the sentencing court may:

(a) Retain jurisdiction over the probationer and the subject matter of the action; or

(b) Transfer jurisdiction over the probationer and the subject matter of the action to an appropriate court in the judicial district in which the probationer will reside.

(2) When a court determines to transfer jurisdiction under subdivision (1)(b) of this section, it shall:

(a) Obtain the concurrence of the court to which transfer is to be made;

(b) File a certified transcript of the action out of which the probationer's conviction arose with the clerk of the court to which jurisdiction is transferred; and

(c) Furnish the chief probation officer of the district in which the probationer will reside with a copy of any presentence investigation.

(3) Upon the filing of the transcript in accordance with subdivision (2)(b) of this section, the court making the transfer shall have no further jurisdiction of the subject matter of the action or over the probationer. The court to which jurisdiction is transferred shall immediately enter an order placing the transferred probationer on probation under such conditions as it may deem appropriate in accordance with the Nebraska Probation Administration Act.

(4) When a court retains jurisdiction under subdivision (1)(a) of this section and the probationer will reside in a different probation district from that of the sentencing court, the court may notify the chief probation officer in the probation district in which the probationer will reside to supervise such probationer under the terms of the probation order and in accordance with the Nebraska Probation Administration Act.



29-2266 Probation; terms, defined.

For purposes of sections 29-2266.01 to 29-2266.03:

(1) Absconding supervision means a probationer has purposely avoided supervision for a period of at least two weeks and reasonable efforts by probation officers and staff to locate the probationer in person have proven unsuccessful;

(2) Administrative sanction means an additional probation requirement imposed upon a probationer by his or her probation officer, with the full knowledge and consent of the probationer, designed to hold the probationer accountable for violations of conditions of probation, including, but not limited to:

(a) Counseling or reprimand by his or her probation officer;

(b) Increased supervision contact requirements;

(c) Increased substance abuse testing;

(d) Referral for substance abuse or mental health evaluation or other specialized assessment, counseling, or treatment;

(e) Imposition of a designated curfew for a period not to exceed thirty days;

(f) Community service for a specified number of hours pursuant to sections 29-2277 to 29-2279;

(g) Travel restrictions to stay within his or her county of residence or employment unless otherwise permitted by the supervising probation officer; and

(h) Restructuring court-imposed financial obligations to mitigate their effect on the probationer;

(3) Custodial sanction means an additional probation requirement imposed upon a probationer designed to hold the probationer accountable for a violation of a condition of probation. A custodial sanction may include up to thirty days in jail as the most severe response and may include up to three days in jail as the second most severe response;

(4)(a) Noncriminal violation means a probationer's activities or behaviors which create the opportunity for re-offending or diminish the effectiveness of probation supervision resulting in a violation of an original condition of probation, including:

(i) Moving traffic violations;

(ii) Failure to report to his or her probation officer;

(iii) Leaving the jurisdiction of the court or leaving the state without the permission of the court or his or her probation officer;

(iv) Failure to work regularly or attend training or school;

(v) Failure to notify his or her probation officer of change of address or employment;

(vi) Frequenting places where controlled substances are illegally sold, used, distributed, or administered;

(vii) Failure to perform community service as directed; and

(viii) Failure to pay fines, court costs, restitution, or any fees imposed pursuant to section 29-2262.06 as directed; and

(b) Noncriminal violation does not include absconding supervision; and

(5) Substance abuse violation means a probationer's activities or behaviors associated with the use of chemical substances or related treatment services resulting in a violation of an original condition of probation, including:

(a) Positive breath test for the consumption of alcohol if the offender is required to refrain from alcohol consumption;

(b) Positive urinalysis for the illegal use of drugs;

(c) Failure to report for alcohol testing or drug testing; and

(d) Failure to appear for or complete substance abuse or mental health treatment evaluations or inpatient or outpatient treatment.

Where a complete record of the evidence and testimony is made at a probation revocation hearing, the court is not required to specify which particular evidence, exhibits, or witnesses were relied on for its judgment. State v. Jaworski, 194 Neb. 645, 234 N.W.2d 221 (1975).

A written report from the probation officer is not a jurisdictional requirement in a probation revocation proceeding. State v. Kartman, 192 Neb. 803, 224 N.W.2d 753 (1975).

Where errors in state probation revocation proceedings were not prejudicial to the probationer, he was not entitled to federal habeas corpus. Kartman v. Parratt, 397 F.Supp. 531 (D. Neb. 1975).



29-2266.01 Probation officer; probationer sentenced for misdemeanor; violations of condition of probation; duties; arrest and detention; county attorney; duties.

(1) Whenever a probation officer has reasonable cause to believe that a probationer sentenced for a misdemeanor has committed or is about to commit a violation of a condition of probation, the probation officer shall either:

(a) Impose one or more administrative sanctions with the approval of his or her chief probation officer or such chief's designee. The decision to impose an administrative sanction in lieu of formal revocation proceedings rests with the probation officer and his or her chief probation officer or such chief's designee and shall be based upon the probationer's risk level, the severity of the violation, and the probationer's response to the violation. If an administrative sanction is to be imposed, the probationer shall acknowledge in writing the nature of the violation and agree upon the administrative sanction. The probationer has the right to decline to acknowledge the violation; and if he or she declines to acknowledge the violation, the probation officer shall take action pursuant to subdivision (1)(b) of this section. The probation officer shall submit a written report to the county attorney of the county where probation was imposed, outlining the nature of the probation violation and the sanction imposed; or

(b) Submit a written report to the sentencing court, with a copy to the county attorney of the county where probation was imposed, outlining the nature of the probation violation and request that formal revocation proceedings be initiated against the probationer in accordance with sections 29-2267 and 29-2268.

(2) Whenever a probation officer has reasonable cause to believe that a probationer sentenced for a misdemeanor has violated or is about to violate a condition of his or her probation and that the probationer will attempt to leave the jurisdiction or will place lives or property in danger, the probation officer shall arrest the probationer without a warrant and may call on any peace officer for assistance. Whenever a probationer is arrested, with or without a warrant, he or she shall be detained in a jail or other detention facility.

(3) Immediately after arrest and detention pursuant to subsection (2) of this section, the probation officer shall notify the county attorney of the county where probation was imposed and submit a written report of the reason for such arrest and of any violation of probation. After prompt consideration of such written report, the county attorney shall:

(a) Notify the probation officer and the jail or detention facility, in writing, that he or she does not intend to file a motion to revoke probation, and authorize the release of the probationer from confinement; or

(b) File with the sentencing court a motion or information to revoke probation in accordance with sections 29-2267 and 29-2268.

(4) Whenever a county attorney receives a report from a probation officer that a probationer sentenced for a misdemeanor has violated a condition of probation, the county attorney may file a motion or information to revoke probation in accordance with sections 29-2267 and 29-2268.

(5) The administrator shall adopt and promulgate rules and regulations to carry out this section.



29-2266.02 Probation officer; probationer sentenced for felony; violations of condition of probation; duties; arrest and detention; county attorney; duties.

(1) Whenever a probation officer has reasonable cause to believe that a probationer sentenced for a felony has committed or is about to commit a violation while on probation, the probation officer shall consider:

(a) Whether the probation officer is required to arrest the probationer pursuant to subsection (2) of this section;

(b) The probationer's risk level, the severity of the violation, and the probationer's response to the violation;

(c) Whether to impose administrative sanctions or seek custodial sanctions; or

(d) Whether to seek revocation of probation.

(2) Whenever a probation officer has reasonable cause to believe that a probationer sentenced for a felony has violated or is about to violate a condition of his or her probation and that the probationer will attempt to leave the jurisdiction or will place lives or property in danger, the probation officer shall arrest the probationer without a warrant and may call on any peace officer for assistance. Whenever a probationer is arrested, with or without a warrant, he or she shall be detained in a jail or other detention facility.

(3) Whenever a probation officer has reasonable cause to believe that a probationer sentenced for a felony has committed or is about to commit a violation of a condition of probation, the probation officer shall:

(a) Impose one or more administrative sanctions with the approval of his or her chief probation officer or such chief's designee. The decision to impose an administrative sanction rests with the probation officer and his or her chief probation officer or such chief's designee and shall be based upon the probationer's risk level, the severity of the violation, and the probationer's response to the violation. If an administrative sanction is to be imposed, the probationer shall acknowledge in writing the nature of the violation and agree upon the administrative sanction. The probationer has the right to decline to acknowledge the violation; and if he or she declines to acknowledge the violation, the probation officer shall take action pursuant to subdivision (3)(b) or (c) of this section. The probation officer shall submit a written report to the county attorney of the county where probation was imposed, outlining the nature of the probation violation and the sanction imposed;

(b) Seek the imposition of a custodial sanction with the approval of his or her chief probation officer or such chief's designee. The decision to impose a custodial sanction rests with the court and shall be based upon the probationer's risk level, the severity of the violation, and the probationer's response to the violation. If a custodial sanction is to be imposed, the probationer shall acknowledge in writing the nature of the violation and agree upon the custodial sanction. The probationer has the right to decline to acknowledge the violation; and if he or she declines to acknowledge the violation, the probation officer shall take action in accordance with section 29-2266.03. If the probationer acknowledges the violation and agrees upon the custodial sanction, the probation officer shall take action in accordance with subsection (1) of section 29-2266.03 and shall submit a written report to the county attorney of the county where probation was imposed, outlining the nature of the probation violation and the sanction to be imposed; or

(c) Submit a written report to the sentencing court, with a copy to the county attorney of the county where probation was imposed, outlining the nature of the probation violation and request that formal revocation proceedings be initiated against the probationer in accordance with sections 29-2267 and 29-2268.

(4) Immediately after arrest and detention pursuant to subsection (2) of this section, the probation officer shall notify the county attorney of the county where probation was imposed and submit a written report of the reason for such arrest and of any violation of probation. After prompt consideration of such written report, the county attorney shall:

(a) Notify the probation officer and the jail or detention facility, in writing, that he or she does not intend to file a motion to revoke probation, and authorize the release of the probationer from confinement; or

(b) File with the sentencing court a motion or information to revoke probation in accordance with sections 29-2267 and 29-2268.

(5) Whenever a county attorney receives a report from a probation officer that a probationer sentenced for a felony has violated a condition of probation, the county attorney may file a motion or information to revoke probation in accordance with sections 29-2267 and 29-2268.

(6) The administrator shall adopt and promulgate rules and regulations to carry out this section, including, but not limited to, rules and regulations to ensure prompt court review of requests for the imposition of custodial sanctions.



29-2266.03 Probation officer; imposition of custodial sanction; report to sentencing court; hearing; notice; rights of probationer; county attorney; powers; commitment order.

(1) Whenever a probation officer seeks to impose a custodial sanction and the probationer acknowledges the violation, agrees to the custodial sanction, and waives the hearing, the probation officer shall submit a written report to the sentencing court outlining the nature of the violation and the sanction to be imposed. Upon receiving the probation officer’s report, the court shall issue a commitment order accordingly.

(2) Whenever a probation officer seeks to impose a custodial sanction and the probationer declines to acknowledge the violation, the probation officer shall submit a written report to the sentencing court outlining the nature of the violation and the sanction to be imposed. The probationer is entitled to a prompt consideration of such charge by the sentencing court. Except as provided in subsection (1) of this section, the court shall not impose a custodial sanction on a probationer unless the violation of probation is established at a hearing by a preponderance of the evidence.

(3) Prior to the custodial sanction hearing, the probation officer shall provide the probationer written notice of the grounds on which the request to impose a custodial sanction is based. The probationer has the right to hear and controvert the evidence against him or her, to offer evidence in his or her defense, and to be represented by counsel. The right to hear and controvert the evidence does not include a right to confront witnesses. The right to offer evidence includes, but is not limited to, the right to submit affidavits and reports for consideration by the court and the right to testify and call witnesses.

(4) The county attorney of the county where probation was imposed may appear at and participate in a custodial sanction hearing to offer evidence, call witnesses, and cross-examine witnesses. The court shall receive the affidavit and report of the probation officer as evidence and may receive additional affidavits and reports related to the requested sanction or sanctions.

(5) After a custodial sanction hearing, if the court determines that a custodial sanction should be imposed, the court shall issue a commitment order accordingly. The decision to impose a custodial sanction shall be based upon the probationer's risk level, the severity of the violation, and the probationer's response to the violation, and shall be made in accordance with the procedure in this section, relevant court rules, and the matrix of rewards and graduated sanctions developed by the administrator. A custodial sanction may be combined with one or more administrative sanctions.



29-2267 Probation; revocation; procedure.

(1) Whenever a motion or information to revoke probation is filed, the probationer shall be entitled to a prompt consideration of such charge by the sentencing court. The court shall not revoke probation or increase the probation requirements imposed on the probationer, except after a hearing upon proper notice where the violation of probation is established by clear and convincing evidence.

(2) The probationer shall have the right to receive, prior to the hearing, a copy of the information or written notice of the grounds on which the information is based. The probationer shall have the right to hear and controvert the evidence against him or her, to offer evidence in his or her defense, and to be represented by counsel.

(3) For a probationer convicted of a felony, revocation proceedings may only be instituted in response to a substance abuse or noncriminal violation if the probationer has served ninety days of cumulative custodial sanctions during the current probation term.

1. Burden of proof

2. Defendant's rights

3. Miscellaneous

1. Burden of proof

The minimal standard of proof under the Due Process Clause in the case of violations of probation is a preponderance of the evidence. State v. Shambley, 281 Neb. 317, 795 N.W.2d 884 (2011).

While the revocation of probation is a matter entrusted to the discretion of the trial court, unless the probationer admits to a violation of a condition of probation, the state must prove the violation by clear and convincing evidence. State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).

Violation of a single condition of probation established by clear and convincing evidence can support revocation. State v. Clark, 197 Neb. 42, 246 N.W.2d 657 (1976).

The violation of an order of probation must be established by clear and convincing evidence. State v. Parker, 191 Neb. 263, 214 N.W.2d 630 (1974).

2. Defendant's rights

In a probation revocation proceeding, where the unavailability of the witness was shown and the court found indicia of reliability and corroboration of the witness’ hearsay statements through other evidence, good cause had been shown and the court could rely on the hearsay statements in the absence of cross-examination of the witness. State v. Johnson, 287 Neb. 190, 842 N.W.2d 63 (2014).

If a defendant is incarcerated in another jurisdiction and the State wishes to charge the defendant with violating probation, it provides the defendant with reasonably "prompt consideration" of the charge if the State invokes the detainer process and notifies the defendant of the pending revocation proceedings. Absent unusual circumstances, the State is not required to extradite the defendant to revoke probation and sentence the defendant before the term of the defendant's foreign incarceration expires. State v. Hernandez, 273 Neb. 456, 730 N.W.2d 96 (2007).

The rights afforded a defendant in probation revocation proceedings do not include a right to remain silent. State v. Burow, 223 Neb. 867, 394 N.W.2d 665 (1986).

In a hearing hereunder, a defendant must be allowed to confront and cross-examine adverse witnesses unless the trial court specifically finds good cause for not allowing confrontation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).

3. Miscellaneous

If a court is to revoke probation for a violation occurring within the probationary period, it is sufficient if procedure to that end was instituted within the probationary period or within a reasonable time thereafter. State v. Hernandez, 273 Neb. 456, 730 N.W.2d 96 (2007).

In evaluating the reasonableness of a delay in probation revocation proceedings, a court should consider such factors as the length of the delay, the reasons for the delay, and the prejudice to the defendant resulting from the delay. State v. Hernandez, 273 Neb. 456, 730 N.W.2d 96 (2007).

An order denying a defendant's motion to discharge under this section is not a final, appealable order. State v. Sklenar, 269 Neb. 98, 690 N.W.2d 631 (2005).

State's unexplained lack of diligence in serving warrant forfeits the State's right to revoke probation after the probationary term has ended. State v. Windels, 244 Neb. 30, 503 N.W.2d 834 (1993).

Where a probationer was tried, convicted, and sentenced in the county court, it is the county court, not the district court which served in its appellate capacity, that has jurisdiction to hear a motion to revoke probation. State v. Daniels, 224 Neb. 264, 397 N.W.2d 631 (1986).

A motion or information to revoke probation must be filed in the sentencing court followed by a prompt preliminary hearing before an independent officer. A judge, other than the sentencing judge, may conduct hearing on the merits and may base finding on unlawful conduct on evidence relating to another offense without regard to whether probationer has been convicted thereof. State v. Kartman, 192 Neb. 803, 224 N.W.2d 753 (1975).

An amendment to a probation order which was not made in conformance with this section is void. State v. Pawling, 9 Neb. App. 824, 621 N.W.2d 821 (2000).

Where errors in state probation revocation proceedings were not prejudicial to the probationer, he was not entitled to federal habeas corpus. Kartman v. Parratt, 397 F.Supp. 531 (D. Neb. 1975).



29-2268 Probation; post-release supervision; violation; court; determination.

(1) If the court finds that the probationer, other than a probationer serving a term of post-release supervision, did violate a condition of his or her probation, it may revoke the probation and impose on the offender such new sentence as might have been imposed originally for the crime of which he or she was convicted.

(2) If the court finds that a probationer serving a term of post-release supervision did violate a condition of his or her post-release supervision, it may revoke the post-release supervision and impose on the offender a term of imprisonment up to the remaining period of post-release supervision. The term shall be served in an institution under the jurisdiction of the Department of Correctional Services or in county jail subject to subsection (2) of section 28-105.

(3) If the court finds that the probationer did violate a condition of his or her probation, but is of the opinion that revocation is not appropriate, the court may order that:

(a) The probationer receive a reprimand and warning;

(b) Probation supervision and reporting be intensified;

(c) The probationer be required to conform to one or more additional conditions of probation which may be imposed in accordance with the Nebraska Probation Administration Act;

(d) A custodial sanction be imposed on a probationer convicted of a felony, subject to the provisions of section 29-2266.03; and

(e) The probationer's term of probation be extended, subject to the provisions of section 29-2263.

This section permits a court, upon determining that a probationer has violated a condition of probation, to revoke the probation and impose on the offender such new sentence as might have been imposed originally for the crime of which he was convicted; violation of a single condition of probation is sufficient. State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).

Where the defendant violates a condition of his probation, the court may extend the terms of the probation, provided that the total length of probation does not exceed two years for a first offense misdemeanor or five years for a second offense misdemeanor or felony. State v. Ladehoff, 229 Neb. 111, 425 N.W.2d 352 (1988).

In order to revoke probation for nonpayment of restitution, the evidence must clearly and convincingly show that the probationer has willfully refused to make restitution when he or she has the resources to pay or has failed to make sufficient bona fide efforts to find employment and otherwise legally acquire the resources to pay restitution. State v. Heaton, 225 Neb. 702, 407 N.W.2d 780 (1987).

The violation of probation is not itself a crime, but merely a mechanism which may trigger the revocation of a previously granted probation. Once a court determines that a condition of probation has been violated and that the probation should be revoked, this section provides that the court is to impose a new sentence for the crime of which the defendant was originally convicted. State v. Painter, 223 Neb. 808, 394 N.W.2d 292 (1986).

Upon revocation of probation, the court may impose such punishment as may have been imposed originally for the crime of which such defendant was convicted. Defendant who was convicted of third offense driving while intoxicated in 1980 and who violated his probation in 1984 was subject to sentencing under the penal statute in effect at the time of his conviction. State v. Jacobson, 221 Neb. 639, 379 N.W.2d 772 (1986).

The court, under the language of this section, was free to require the defendant, after the revocation of probation, to serve the thirty days of jail time mandated by section 28-106 without regard to the forty-eight hours he had already served. State v. Schulz, 221 Neb. 473, 378 N.W.2d 165 (1985).

If the court finds that the probationer violated a condition of his probation, it may revoke the probation and impose such new sentence as might have been imposed originally for the crime of which he was convicted. State v. Osterman, 197 Neb. 727, 250 N.W.2d 654 (1977); State v. Williams, 194 Neb. 483, 233 N.W.2d 772 (1975).

Violation of a single condition of probation established by clear and convincing evidence can support revocation. State v. Clark, 197 Neb. 42, 246 N.W.2d 657 (1976).

An amendment to a probation order which was not made in conformance with subsection (2)(c) of this section is void. State v. Pawling, 9 Neb. App. 824, 621 N.W.2d 821 (2000).



29-2269 Act, how cited.

Sections 29-2246 to 29-2269 shall be known and may be cited as the Nebraska Probation Administration Act.



29-2270 Individual less than nineteen years of age; conditions of probation.

Any individual who is less than nineteen years of age and who is subject to the supervision of a juvenile probation officer or an adult probation officer pursuant to an order of the district court, county court, or juvenile court shall, as a condition of probation, be required to:

(1) Attend school to obtain vocational training or to achieve an appropriate educational level as prescribed by the probation officer after consultation with the school the individual attends or pursuant to section 29-2272. If the individual fails to attend school regularly, maintain appropriate school behavior, or make satisfactory progress as determined by the probation officer after consultation with the school and the individual does not meet the requirements of subdivision (2) of this section, the district court, county court, or juvenile court shall take appropriate action to enforce, modify, or revoke its order granting probation; or

(2) Attend an on-the-job training program or secure and maintain employment. If the individual fails to attend the program or maintain employment and does not meet the requirements of subdivision (1) of this section, the district court, county court, or juvenile court shall take appropriate action to enforce, modify, or revoke its order granting probation.

This section does not authorize the detention of a juvenile placed on probation by a juvenile court. In re Interest of Dakota M., 279 Neb. 802, 781 N.W.2d 612 (2010).



29-2271 Individuals less than nineteen years of age; applicability of section.

Section 29-2270 shall not apply to individuals who pass the general education development test or who earn a high school diploma. Subdivision (2) of section 29-2270 shall not apply to an individual required to attend school pursuant to section 79-201.



29-2272 Individuals less than nineteen years of age; readmission to school; school officials; duties; court review; expulsion; screening for disabilities.

(1) If the individual chooses to meet the requirements of section 29-2270 by attending a public school and the individual has previously been expelled from school, prior to the readmission of the individual to the school, school officials shall meet with the individual's probation officer and assist in developing conditions of probation that will provide specific guidelines for behavior and consequences for misbehavior at school as well as educational objectives that must be achieved. The district court, county court, or juvenile court shall review the conditions of probation for the individual and may continue the expulsion or return the individual to school under the agreed conditions.

(2) The school board may expel the individual for subsequent actions as provided in section 79-267.

(3) The individual shall be screened by the school to which he or she is admitted for possible disabilities and, if the screening so indicates, be referred for evaluation for possible placement in a special education program.



29-2273 Individuals less than nineteen years of age; establishment of programs; authorized.

The school district and the district court, county court, or juvenile court may establish education, counseling, or other programs to improve the behavior and educational performance of individuals covered by section 29-2270.



29-2274 Repealed. Laws 1989, LB 2, § 2.



29-2275 Repealed. Laws 1989, LB 2, § 2.



29-2276 Repealed. Laws 1989, LB 2, § 2.



29-2277 Terms, defined.

As used in sections 29-2277 to 29-2279, unless the context otherwise requires:

(1) Agency means any public or governmental unit, institution, division, or agency or any private nonprofit organization which provides services intended to enhance the social welfare or general well-being of the community, which agrees to accept community service from offenders and to supervise and report the progress of such community service to the court or its representative;

(2) Community correctional facility or program has the same meaning as in section 47-621; and

(3) Community service means uncompensated labor for an agency to be performed by an offender when the offender is not working or attending school.



29-2278 Community service; sentencing; when; failure to perform; effect; exception to eligibility.

An offender may be sentenced to community service (1) as an alternative to a fine, incarceration, or supervised probation, or in lieu of incarceration if he or she fails to pay a fine as ordered, except when the violation of a misdemeanor or felony requires mandatory incarceration or imposition of a fine, (2) as a condition of probation, or (3) in addition to any other sanction. The court or magistrate shall establish the terms and conditions of community service including, but not limited to, a reasonable time limit for completion. The performance or completion of a sentence of community service or an order to complete community service may be supervised or confirmed by a community correctional facility or program or another similar entity, as ordered by the court or magistrate. If an offender fails to perform community service as ordered by the court or magistrate, he or she may be arrested and after a hearing may be resentenced on the original charge, have probation revoked, or be found in contempt of court. No person convicted of an offense involving serious bodily injury or sexual assault shall be eligible for community service.

Statute does not permit the requirement of community service in addition to a period of incarceration. State v. Burnett, 227 Neb. 351, 417 N.W.2d 355 (1988).



29-2279 Community service; length.

The length of a community service sentence shall be as follows:

(1) Pursuant to section 29-2206, 29-2208, or 29-2412, for an infraction, not less than four nor more than twenty hours;

(2) For a violation of a city ordinance that is an infraction and not pursuant to section 29-2206, 29-2208, or 29-2412, not less than four hours;

(3) For a Class IV or Class V misdemeanor, not less than four nor more than eighty hours;

(4) For a Class III or Class IIIA misdemeanor, not less than eight nor more than one hundred fifty hours;

(5) For a Class I or Class II misdemeanor, not less than twenty nor more than four hundred hours;

(6) For a Class IIIA or Class IV felony, not less than two hundred nor more than three thousand hours; and

(7) For a Class III felony, not less than four hundred nor more than six thousand hours.



29-2280 Restitution; order; when.

A sentencing court may order the defendant to make restitution for the actual physical injury or property damage or loss sustained by the victim as a direct result of the offense for which the defendant has been convicted. With the consent of the parties, the court may order restitution for the actual physical injury or property damage or loss sustained by the victim of an uncharged offense or an offense dismissed pursuant to plea negotiations. Whenever the court believes that restitution may be a proper sentence or the victim of any offense or the prosecuting attorney requests, the court shall order that the presentence investigation report include documentation regarding the nature and amount of the actual damages sustained by the victim.

1. Restrictions on restitution

2. Miscellaneous

1. Restrictions on restitution

A sentencing court's factfinding in determining restitution does not expose the defendant to any greater punishment than this section authorizes, which is for the full amount of the victim's damages. State v. Clapper, 273 Neb. 750, 732 N.W.2d 657 (2007).

Trial court erred in ordering defendant to pay restitution in the amount of total back child support owed rather than only the amount defendant was convicted of failing to pay. State v. Beck, 238 Neb. 449, 471 N.W.2d 128 (1991).

Defendant cannot be made to pay restitution if the record does not reflect that actual physical injury or property damage or loss was sustained by the victim as a direct result of the offense for which defendant has been convicted. State v. Brohimer, 238 Neb. 45, 468 N.W.2d 623 (1991).

An order to make restitution as a condition of probation is limited to the direct loss resulting from that offense of which a defendant has been convicted. State v. Escamilla, 237 Neb. 647, 467 N.W.2d 59 (1991).

Restitution is restricted to the loss sustained by the victim of the offense for which the defendant has been convicted. State v. Kelly, 235 Neb. 997, 458 N.W.2d 255 (1990).

A sentence may only include restitution to the victims of the crime for which the defendant has been charged and convicted. State v. Arvizo, 233 Neb. 327, 444 N.W.2d 921 (1989).

This section vests trial courts with the authority to order restitution for actual damages sustained by the victim of a crime for which a defendant is convicted. State v. Hosack, 12 Neb. App. 168, 668 N.W.2d 707 (2003).

Nebraska law does not authorize restitution in the form of a defendant's in-kind labor. State v. McMann, 4 Neb. App. 243, 541 N.W.2d 418 (1995).

2. Miscellaneous

When a court orders restitution to a crime victim under this section, restitution is a criminal penalty imposed as punishment and is part of the criminal sentence imposed by the sentencing court. State v. Clapper, 273 Neb. 750, 732 N.W.2d 657 (2007).

The requirements of this section are inapplicable in juvenile proceedings. In re Interest of Brandon M., 273 Neb. 47, 727 N.W.2d 230 (2007).

Restitution, ordered in an amount not exceeding the actual damage sustained by the victim, is not a penalty within the meaning of Neb. Const. art. VII, sec. 5, and is constitutional. State v. Moyer, 271 Neb. 776, 715 N.W.2d 565 (2006).

The provision in section 54-611 that allows the court to order disposition of an offending dog is similar to this section, which allows a court to order restitution to the victim of a crime. State v. Dittoe, 269 Neb. 317, 693 N.W.2d 261 (2005).

Restitution ordered by a court pursuant to this section is a criminal penalty imposed as punishment for a crime, not an administrative or civil penalty as is restitution under section 28-427. State v. Duran, 224 Neb. 774, 401 N.W.2d 482 (1987).

This section sets forth a state policy regarding the rights afforded to persons ordered to make restitution, and a municipality or other governmental unit cannot permissibly enact laws inconsistent therewith. State v. Salisbury, 7 Neb. App. 86, 579 N.W.2d 570 (1998).

The certainty and precision prescribed for the criminal sentencing process applies to criminal sentences containing restitution ordered pursuant to this section. State v. McGinnis, 2 Neb. App. 77, 507 N.W.2d 46 (1993).



29-2281 Restitution; determination of amount; manner of payment.

To determine the amount of restitution, the court may hold a hearing at the time of sentencing. The amount of restitution shall be based on the actual damages sustained by the victim and shall be supported by evidence which shall become a part of the court record. The court shall consider the defendant's earning ability, employment status, financial resources, and family or other legal obligations and shall balance such considerations against the obligation to the victim. In considering the earning ability of a defendant who is sentenced to imprisonment, the court may receive evidence of money anticipated to be earned by the defendant during incarceration. A person may not be granted or denied probation or parole either solely or primarily due to his or her financial resources or ability or inability to pay restitution. The court may order that restitution be made immediately, in specified installments, or within a specified period of time not to exceed five years after the date of judgment or defendant's final release date from imprisonment, whichever is later. Restitution payments shall be made through the clerk of the court ordering restitution. The clerk shall maintain a record of all receipts and disbursements.

In imposing a sentence, the court must state the precise terms of the sentence. Such requirement of certainty and precision applies to criminal sentences containing restitution orders, and a court's restitution order must inform the defendant whether the restitution must be made immediately, in specified installments, or within a specified period of time, not to exceed 5 years, as required under this section. State v. Esch, 290 Neb. 88, 858 N.W.2d 219 (2015).

Before restitution can be properly ordered, the trial court must consider (1) whether restitution should be ordered, (2) the amount of actual damages sustained by the victim of a crime, and (3) the amount of restitution a criminal defendant is capable of paying. An evidentiary hearing is required to support a restitution order under this section. Restitution shall be ordered after a hearing and should be based on evidence of both actual damages and the defendant's ability to pay. State v. Holecek, 260 Neb. 976, 621 N.W.2d 100 (2000).

Before restitution can be properly ordered, the trial court must consider: (1) Whether restitution should be ordered, (2) the amount of actual damages sustained by the victim of a crime, and (3) the amount of restitution a criminal defendant is capable of paying. The amount of actual damages and the amount of restitution a criminal defendant is capable of paying shall be based on sworn information which may be documentary in nature. For purposes of restitution, the court's consideration of "the defendant's earning ability, employment status, financial resources, and family or other legal obligations" is mandatory. The plain language of this section and the case law require appropriate sworn documentation in the record of both the actual damages sustained by the victim and the defendant's ability to pay restitution. State v. Wells, 257 Neb. 332, 598 N.W.2d 30 (1999).

If the sentencing court decides that a hearing is necessary to determine the amount of restitution, that hearing must be held at the time of sentencing. State v. Campbell, 247 Neb. 517, 527 N.W.2d 868 (1995).

A sentencing court is not limited by the maximum criminal fine authorized for the offense in ordering a person to make restitution as a condition of probation. State v. Stueben, 240 Neb. 170, 481 N.W.2d 178 (1992).

Record lacked sufficient documentation to support victim's assertion of lost wages. State v. McLain, 238 Neb. 225, 469 N.W.2d 539 (1991).

Despite the existence of a plea agreement involving restitution, the trial court still must give meaningful consideration to the defendant's ability to pay the agreed-upon restitution. State v. Mick, 19 Neb. App. 521, 808 N.W.2d 663 (2012).

Before restitution can be properly ordered, the trial court must consider (1) whether restitution should be ordered, (2) the amount of actual damages sustained by the victim of a crime, and (3) the amount of restitution a criminal defendant is capable of paying. State v. Hosack, 12 Neb. App. 168, 668 N.W.2d 707 (2003).

Trial court's failure to inform defendant whether restitution must be made immediately, in specified installments, or within a specified time not to exceed 5 years was plain error. State v. Mettenbrink, 3 Neb. App. 7, 520 N.W.2d 780 (1994).

A victim's unsworn and uncorroborated statements in a presentence report fall short of the requirement that a victim's actual damages be supported by evidence in the record. State v. McGinnis, 2 Neb. App. 77, 507 N.W.2d 46 (1993).



29-2282 Property damage; bodily injury; death; relief authorized.

In determining restitution, if the offense results in damage, destruction, or loss of property, the court may require: (1) Return of the property to the victim, if possible; (2) payment of the reasonable value of repairing the property, including property returned by the defendant; or (3) payment of the reasonable replacement value of the property, if return or repair is impossible, impractical, or inadequate. If the offense results in bodily injury, the court may require payment of necessary medical care, including, but not limited to, physical or psychological treatment and therapy, and payment for income lost due to such bodily injury. If the offense results in the death of the victim, the court may require payment to be made to the estate of the victim for the cost of any medical care prior to death and for funeral and burial expenses.



29-2283 Collateral payment; effect; setoff.

The court shall not impose restitution for a loss for which the victim has received compensation, except that the court may order payment by the defendant to any person who has compensated the victim to the extent that such compensation has been provided. Any amount paid to a victim pursuant to an order of restitution shall be set off against any amount later recovered as compensatory damages in a civil action.

An insurance company which makes payments to a victim is included under the term "person" found in this section. State v. Holecek, 260 Neb. 976, 621 N.W.2d 100 (2000).



29-2284 Probation or parole; revocation; conditions.

If the defendant is placed on probation or paroled, the court may revoke probation, and the Board of Parole may revoke parole if the defendant fails to comply with the restitution order. In determining whether to revoke probation or parole, the court or Board of Parole shall consider the defendant's earning ability and financial resources, the willfulness of the defendant's failure to pay, and any special circumstances affecting the defendant's ability to pay. Probation or parole may not be revoked unless noncompliance with the restitution order is attributable to an intentional refusal to obey the order or a failure to make a good faith effort to comply with the order.



29-2285 Restitution; petition to adjust; procedures.

A defendant, victim, or the personal representative of the victim's estate may petition the sentencing court to adjust or otherwise waive payment or performance of any ordered restitution or any unpaid or unperformed portion thereof. The court may schedule a hearing and give the parties notice of the hearing date, place, and time and inform the parties that he or she will have an opportunity to be heard. If the court finds that the circumstances upon which it based the imposition or amount and method of payment or other restitution ordered no longer exist or that it otherwise would be unjust to require payment or other restitution as imposed, the court may adjust or waive payment of the unpaid portion thereof or other restitution or modify the time or method of making restitution.



29-2286 Restitution; enforcement; by whom.

An order of restitution may be enforced by a victim named in the order to receive the restitution or the personal representative of the victim's estate in the same manner as a judgment in a civil action. If the victim is deceased and no claim is filed by the personal representative of the estate or if the victim cannot be found, the Attorney General may enforce such order of restitution for the benefit of the Victim's Compensation Fund.



29-2287 Restitution; effect on civil action.

(1) Sections 29-2280 to 29-2289 shall not limit or impair the right of a victim to sue and recover damages from the defendant in a civil action.

(2) The findings in the sentencing hearing and the fact that restitution was required or paid shall not be admissible as evidence in a civil action and shall have no legal effect on the merits of a civil action.

(3) Any restitution paid by the defendant to the victim shall be set off against any judgment in favor of the victim in a civil action arising out of the facts or events which were the basis for the restitution. The court trying the civil action shall hold a separate hearing to determine the validity and amount of any setoff asserted by the defendant.



29-2288 Restitution; imposed on organization; persons liable to pay; failure; effect.

If restitution is imposed on an organization, it shall be the duty of any person authorized to order the disbursement of assets of the organization, and his or her superiors, to pay the restitution from assets of the organization under his or her control. Failure to do so shall render a person subject to an order to show cause why he or she should not be held in contempt of court.



29-2289 Victim's Compensation Fund; subrogation; subordination.

(1) Whenever a victim is paid by the Victim's Compensation Fund for loss arising out of a criminal act, the fund shall be subrogated to the rights of the victim to any restitution ordered by the court.

(2) The rights of the Victim's Compensation Fund shall be subordinate to the claims of victims who have suffered loss arising out of the offenses or any transaction which is part of the same continuous scheme of criminal activity.



29-2290 Test, counseling, and reports; when required; Department of Correctional Services; Department of Health and Human Services; duties; cost; appeal; effect.

(1) Notwithstanding any other provision of law, when a person has been convicted of sexual assault pursuant to sections 28-317 to 28-320, sexual assault of a child in the second or third degree pursuant to section 28-320.01, sexual assault of a child in the first degree pursuant to section 28-319.01, or any other offense under Nebraska law when sexual contact or sexual penetration is an element of the offense, the presiding judge shall, at the request of the victim as part of the sentence of the convicted person when the circumstances of the case demonstrate a possibility of transmission of the human immunodeficiency virus, order the convicted person to submit to a human immunodeficiency virus antibody or antigen test. Such test shall be conducted under the jurisdiction of the Department of Correctional Services. The Department of Correctional Services shall make the results of the test available only to the victim, to the parents or guardian of the victim if the victim is a minor or is mentally incompetent, to the convicted person, to the parents or guardian of the convicted person if the convicted person is a minor or mentally incompetent, to the court issuing the order for testing, and to the Department of Health and Human Services.

(2) If the human immunodeficiency virus test indicates the presence of human immunodeficiency virus infection, the Department of Correctional Services shall provide counseling to the convicted person regarding human immunodeficiency virus disease and referral to appropriate health care and support services.

(3) The Department of Correctional Services shall provide to the Department of Health and Human Services the result of any human immunodeficiency virus test conducted pursuant to this section and information regarding the request of the victim. The Department of Health and Human Services shall notify the victim or the parents or guardian of the victim if the victim is a minor or mentally incompetent and shall make available to the victim counseling and testing regarding human immunodeficiency virus disease and referral to appropriate health care and support services.

(4) The cost of testing under this section shall be paid by the convicted person tested unless the court has determined the convicted person to be indigent.

(5) Filing of a notice of appeal shall not automatically stay an order that the convicted person submit to a human immunodeficiency virus test.

(6) For purposes of this section:

(a) Convicted shall include adjudicated under juvenile proceedings;

(b) Convicted person shall include a child adjudicated of an offense described in subsection (1) of this section; and

(c) Sentence shall include a disposition under juvenile proceedings.

(7) The Department of Correctional Services, in consultation with the Department of Health and Human Services, shall adopt and promulgate rules and regulations to carry out this section.



29-2291 Misdemeanor domestic violence conviction; notification to defendant; State Court Administrator's Office; duty.

(1) When sentencing a person convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. 921(a)(33), as such section existed on July 18, 2008, the court shall provide written or oral notification to the defendant that it may be a violation of federal law for the individual: To ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.

(2) The State Court Administrator's Office shall create a standard notification that provides the information in subsection (1) of this section and shall provide a copy of such notification to all judges in this state.



29-2301 Appeal; notice; effect.

When a person is convicted of an offense and gives notice of his or her intention to appeal to the Court of Appeals or Supreme Court, the execution of the sentence or judgment shall be suspended until such time as the appeal has been determined. The trial court, in its discretion, may allow the defendant to continue at liberty under bail or admit the defendant to bail during the suspension of sentence.

When the execution of a sentence has been suspended under this section, and the defendant has been at liberty under bail, the bond may be continued without the consent of the surety during the period of the suspension. State v. Hurley, 201 Neb. 569, 270 N.W.2d 915 (1978).

The subject of review of judgments in criminal cases is covered by Chapter 29, article 23, Reissue Revised Statutes of Nebraska, 1943, and amendments thereto. State v. Berry, 192 Neb. 826, 224 N.W.2d 767 (1975).

Date of execution of death sentence is not an essential part of judgment. Iron Bear v. Jones, 149 Neb. 651, 32 N.W.2d 125 (1948); Iron Bear v. State, 149 Neb. 634, 32 N.W.2d 130 (1948).

Application for a writ of habeas corpus is proper procedure for the review of judgment where the petitioner is imprisoned without due process of law. Kuwitzsky v. O'Grady, 135 Neb. 466, 282 N.W. 396 (1938).

Error proceeding in a criminal case does not suspend the sentence within the legal meaning of the term, but does stay the execution of the sentence. State ex rel. Hunter v. Jurgensen, 135 Neb. 136, 280 N.W. 886 (1938).

Where defendant negligently failed to file transcript and petition in error in Supreme Court within time required after rendition of judgment, a motion to dismiss the petition in error must be sustained. Goodman v. State, 131 Neb. 662, 269 N.W. 383 (1936).

Petition in error must be filed in Supreme Court within one month after rendition of judgment. District court cannot set aside its own judgment during term and re-enter same judgment merely to confer jurisdiction on Supreme Court. Dimmel v. State, 128 Neb. 191, 258 N.W. 271 (1935).

Jurisdiction of matter of suspension of sentence rests with district court. Barker v. State, 75 Neb. 289, 103 N.W. 1134, 106 N.W. 450 (1905).



29-2302 Misdemeanor cases; appeal; recognizance.

The execution of sentence and judgment against any person or persons convicted and sentenced in the district court for a misdemeanor shall be suspended during an appeal to the Court of Appeals or Supreme Court. The district court shall fix the amount of a recognizance, which in all cases shall be reasonable, conditioned that the appeal shall be prosecuted without delay and that in case the judgment is affirmed he, she, or they will abide, do, and perform the judgment and sentence of the district court.

Right of review in criminal case has statutory limitation of one month. Cunningham v. State, 153 Neb. 912, 46 N.W.2d 636 (1951).

Supersedeas bond is not satisfied by surrender of body of defendant prior to issuance of execution and return thereof unsatisfied in whole or in part. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).



29-2303 Felony cases; appeal; custody of person convicted; escape; procedures.

Whenever a person shall be convicted of a felony, and the judgment shall be suspended as a result of the notice of appeal, it shall be the duty of the court to order the person so convicted into the custody of the sheriff, to be imprisoned until the appeal is disposed of, or such person is admitted to bail. If a person so convicted shall escape, the jailer or other officer from whose custody the escape was made may return to the clerk of the proper court the writ by virtue of which the convict was held in custody, with information of the escape endorsed thereon, whereupon the clerk shall issue a warrant stating such conviction, and commanding the sheriff of the county to pursue such person into any county in the state; and the sheriff shall take such person and commit him or her to the jail of the county.

This section controls the right to bail after conviction and its provisions are purely discretionary. State v. Woodward, 210 Neb. 740, 316 N.W.2d 759 (1982).

Court may in its discretion admit to bail upon showing of probable error which would call for reversal in all save exceptional cases mentioned in Constitution. Ford v. State, 42 Neb. 418, 60 N.W. 960 (1894).

Trial court has absolute discretion regarding appeal bonds. State v. Hernandez, 1 Neb. App. 830, 511 N.W.2d 535 (1993).



29-2304 Repealed. Laws 1982, LB 722, § 13.



29-2305 Appeal; dismissed; conviction affirmed; procedure; defendant; credit for time incarcerated.

If the appeal in such case is dismissed or the conviction is affirmed on hearing, such judgment shall be executed by the court by which it was rendered on receipt of the mandate of the appellate court. A defendant who was not admitted to bail during the time the appeal was pending shall receive credit against the sentence for all of the time he or she was incarcerated while the appeal was pending.



29-2306 Criminal case; docket fee; when paid by county; in forma pauperis; costs.

If a defendant in a criminal case files, within thirty days after the entry of the judgment, order, or sentence, an application to proceed in forma pauperis in accordance with sections 25-2301 to 25-2310 with the clerk of the district court, then no payment of the docket fee shall be required of him or her unless the defendant's application to proceed in forma pauperis is denied. The clerk of the district court shall forward a certified copy of such application, including the affidavit, to the Clerk of the Supreme Court. If an application to proceed in forma pauperis is filed and granted, the Court of Appeals or Supreme Court shall acquire jurisdiction of the case when the notice of appeal is filed with the clerk of the district court. In cases in which an application to proceed in forma pauperis is granted, the amount of the costs shall be endorsed on the mandate and shall be paid by the county in which the indictment was found.

1. Method of review

2. Time

3. Record

4. Miscellaneous

1. Method of review

When notice of appeal is filed, jurisdiction is vested in Supreme Court and district court loses it in criminal case. State v. Moore, 186 Neb. 71, 180 N.W.2d 888 (1970).

Method of review of all criminal cases by the Supreme Court is upon writ of error. Krell v. Mantell, 157 Neb. 900, 62 N.W.2d 308 (1954).

Error proceedings are commenced in Supreme Court by filing of petition in error and transcript. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

2. Time

The relevant date under this section is the date the defendant files the application to proceed in forma pauperis, not the date on which the court grants the application. State v. Harms, 263 Neb. 814, 643 N.W.2d 359 (2002).

An appeal shall be deemed perfected, giving the court jurisdiction, when notice of appeal has been timely filed and the docket fee timely deposited. State v. Price, 198 Neb. 229, 252 N.W.2d 165 (1977).

Appeal was lodged by timely writing judge setting out intent to appeal, indigency, and request for counsel. State v. Moore, 187 Neb. 507, 192 N.W.2d 157 (1971).

Supreme Court acquires no jurisdiction of a criminal appeal unless notice of appeal is filed within one month. State v. Wycoff, 183 Neb. 373, 160 N.W.2d 221 (1968).

Improper to apply time limitations for appeal where indigency and desire to appeal manifest and defendant, without services of trial counsel, failed to specifically request appointment of appellate counsel. State v. Williams, 181 Neb. 692, 150 N.W.2d 260 (1967).

Under former law Supreme Court had jurisdiction in criminal case on timely filing of petition in error, transcript, and poverty affidavit. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

The 1949 amendment to this section did not operate to remove the limitation of one month in which to institute error proceedings in criminal cases. Cunningham v. State, 153 Neb. 912, 46 N.W.2d 636 (1951).

Where defendant negligently fails to file transcript and petition in error within time prescribed after rendition of judgment, Supreme Court had no jurisdiction. Goodman v. State, 131 Neb. 662, 269 N.W. 383 (1936).

Under former statute, proceedings in error had to be instituted within six months after judgment. Kock v. State, 73 Neb. 354, 102 N.W. 768 (1905).

Only after final judgment may writ of error be allowed. Green v. State, 10 Neb. 102, 4 N.W. 422 (1880).

3. Record

On review of conviction, motion for new trial not preserved and authenticated as part of transcript on appeal cannot be considered; evidence not contained in bill of exceptions as settled by trial judge, although physically appended thereto, will not be considered. Lee v. State, 124 Neb. 165, 245 N.W. 445 (1932).

This section regulates the administration of relief in error proceedings where errors have been preserved in record and are properly presented. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Where evidence, in criminal case, tried in county court, is certified to district court in form of bill of exceptions, which is used therein to maintain petition in error, filed in that court, Supreme Court, on appeal from district court, will examine entire proceeding and affirm or reverse. Cooper v. State, 97 Neb. 461, 150 N.W. 207 (1914).

Affidavits used on trial of issue of fact do not become part of record by being certified to Supreme Court by clerk of district court. Hoy v. State, 69 Neb. 516, 96 N.W. 228 (1903).

Unauthenticated statement by trial judge, found in transcript, of what transpired during proceedings, is stricken out as it is not made part of the record. Bush v. State, 47 Neb. 642, 66 N.W. 638 (1896).

4. Miscellaneous

The poverty affidavit in a criminal appeal must follow the language of this section, stating that defendant is unable by reason of poverty to pay the costs. An affidavit which states only that defendant is unable to pay the costs of retaining counsel is insufficient and does not vest jurisdiction with the appellate court. State v. Schmailzl, 248 Neb. 314, 534 N.W.2d 743 (1995).

Where a defendant invoked remedy by appeal, he could not at the same time carry on proceeding under the Post Conviction Act. State v. Carr, 181 Neb. 251, 147 N.W.2d 619 (1967).

Mere filing of affidavit of inability to pay filing fee is not conclusive but may be contested. State v. Eberhardt, 179 Neb. 843, 140 N.W.2d 802 (1966).

In a criminal case, payment of docket fee or in lieu thereof filing of affidavit of poverty is a jurisdictional step. State v. Goff, 174 Neb. 217, 117 N.W.2d 319 (1962).

Confinement in penitentiary under void or erroneous sentence, during pendency of proceedings in error, is not partial execution of legal sentence. McCormick v. State, 71 Neb. 505, 99 N.W. 237 (1904).

For criminal appeals, in order to be effective for content, a poverty affidavit is valid if it satisfies one requirement: The affiant must state that he or she is unable by reason of poverty to pay the costs of the appeal. State v. Barnett, 1 Neb. App. 708, 511 N.W.2d 150 (1993).



29-2306.01 Repealed. Laws 1973, LB 146, § 6.



29-2306.02 Repealed. Laws 1973, LB 146, § 6.



29-2306.03 Repealed. Laws 1973, LB 146, § 6.



29-2307 Repealed. Laws 1973, LB 146, § 6.



29-2308 Reduction of sentence; conditions; appellate court; powers.

(1) In all criminal cases that now are or may hereafter be pending in the Court of Appeals or Supreme Court, the appellate court may reduce the sentence rendered by the district court against the accused when in its opinion the sentence is excessive, and it shall be the duty of the appellate court to render such sentence against the accused as in its opinion may be warranted by the evidence. No judgment shall be set aside, new trial granted, or judgment rendered in any criminal case on the grounds of misdirection of the jury or the improper admission or rejection of evidence or for error as to any matter of pleading or procedure if the appellate court, after an examination of the entire cause, considers that no substantial miscarriage of justice has actually occurred.

(2) In all criminal cases based on offenses subject to determinate sentencing under subsection (2) of section 29-2204.02, the appellate court may determine that a sentence is excessive because the district court did not provide substantial and compelling reasons for imposing a sentence other than probation.

1. Scope

2. Reduction of sentence

3. Harmless error

4. Substantial miscarriage of justice

1. Scope

Whether an assigned error is prejudicial, requiring reversal, is at issue in every appeal. State v. McKinney, 279 Neb. 297, 777 N.W.2d 555 (2010).

When determining whether to impose probation, the trial court must consider the factors set forth in section 29-2260. On appeal, an appellate court must likewise consider section 29-2260 in determining whether probation may be imposed, whether reviewing a sentence for excessiveness pursuant to this section or for leniency under section 29-2322. State v. Harrison, 255 Neb. 990, 588 N.W.2d 556 (1999).

In a nondeath sentence an appellate court will not conduct a de novo review to determine whether a sentence is proportionate and thus appropriate; rather, a sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of discretion. State v. Philipps, 242 Neb. 894, 496 N.W.2d 874 (1993).

It is the duty of an appellate court to disturb a sentence on appeal which was within the statutory limits only if the sentence imposed was an abuse of judicial discretion. "Judicial abuse of discretion" means that the reasons or rulings of the trial judge are clearly untenable and deny a just result to the defendant. State v. Riley, 242 Neb. 887, 497 N.W.2d 23 (1993).

When a sentence imposed by a court is within statutory limits, an appellate court will not disturb the sentence unless there has been an abuse of discretion. State v. Reynolds, 242 Neb. 874, 496 N.W.2d 872 (1993).

In considering whether or not to reduce a sentence on the grounds of alleged excessiveness, a sentencing judge is required to have only an open mind, not an empty one. State v. Christensen, 213 Neb. 820, 331 N.W.2d 793 (1983).

Sentence of eighteen months for attempted robbery affirmed; absent an abuse of discretion, a sentence imposed within statutory limits will not be disturbed on appeal. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

Effective sentence of one to two years imprisonment for conviction of manslaughter not excessive. State v. Rice, 198 Neb. 758, 255 N.W.2d 282 (1977).

In absence of abuse of discretion, a sentence imposed within statutory limits will not be disturbed on appeal. State v. Gillham, 196 Neb. 563, 244 N.W.2d 177 (1976).

Were the sentencing herein made concurrent with defendant's present sentence, it would be tantamount to defendant receiving no sentence at all and the court's refusal to do so was not an abuse of discretion. State v. Erving, 193 Neb. 667, 228 N.W.2d 619 (1975).

This section is not a directive to reduce a sentence whenever asked, but only where the trial court has abused its judicial discretion and fixed a penalty which is clearly excessive. State v. Orner, 192 Neb. 523, 222 N.W.2d 819 (1974).

Where record fails to show factors claimed to require modification of sentence, it will not be modified. State v. Cano, 191 Neb. 709, 217 N.W.2d 480 (1974).

The Supreme Court may reduce a sentence which in its opinion is excessive and it is then its duty to render such sentence as the evidence warrants. State v. West, 188 Neb. 579, 198 N.W.2d 204 (1972).

When in the opinion of the Supreme Court, a sentence is excessive or not warranted by the evidence, this section contemplates correction on appeal. State v. Etchison, 188 Neb. 134, 195 N.W.2d 498 (1972).

A technique for deterrence of crime is scaling of penal sanctions. State v. Keck, 187 Neb. 794, 194 N.W.2d 186 (1972).

Unless an abuse of discretion appears, sentence within statutory limits will not be disturbed. State v. Morosin, 187 Neb. 521, 192 N.W.2d 165 (1971).

Supreme Court may substitute lower sentence. State v. Leadinghorse, 187 Neb. 386, 191 N.W.2d 440 (1971).

The penalty under an amendatory statute enacted before the actual trial, but after commission of the prohibited act, may be applied under this section where the sentence had not become final because an appeal was pending. State v. Goham, 187 Neb. 34, 187 N.W.2d 305 (1971).

Supreme Court may reduce sentence when in its opinion the sentence is excessive. State v. Dixon, 186 Neb. 143, 181 N.W.2d 250 (1970); Havlicek v. State, 101 Neb. 782, 165 N.W. 251 (1917).

Crime committed was so brutal that maximum penalty was required. State v. Escamilla, 182 Neb. 466, 155 N.W.2d 344 (1968).

In absence of bill of exceptions, sentence within statutory limits will not be disturbed. Guedea v. State, 162 Neb. 680, 77 N.W.2d 166 (1956).

Sentence imposed within statutory limits will not be disturbed in absence of abuse of discretion. Salyers v. State, 159 Neb. 235, 66 N.W.2d 576 (1954); Onstott v. State, 156 Neb. 55, 54 N.W.2d 380 (1952); Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

In absence of proper showing of abuse of discretion, Supreme Court will not reduce sentence. Taylor v. State, 159 Neb. 210, 66 N.W.2d 514 (1954).

This section is not effective to sustain a conviction where province of jury is prejudicially invaded. Schluter v. State, 151 Neb. 284, 37 N.W.2d 396 (1949).

Where an instruction has the effect of infringing upon the right of the jury to judge of the credibility of the witnesses, it is prejudicially erroneous. Wilson v. State, 150 Neb. 436, 34 N.W.2d 880 (1948).

Supreme Court cannot substitute itself for jury in determining whether essential elements of offense have been established beyond a reasonable doubt where instruction omits one of such elements. Whitehead v. State, 147 Neb. 797, 25 N.W.2d 45 (1946).

An instruction that omits an essential element of offense charged cannot be deemed to come within purview of this section. Hans v. State, 147 Neb. 730, 25 N.W.2d 35 (1946).

In prosecution for murder, this section was applied to rulings on admission of evidence, and the giving and refusing of instructions. Bassinger v. State, 142 Neb. 93, 5 N.W.2d 222 (1942).

This section does not prevent reversal of a conviction if the defendant did not have a fair trial because of questionable rulings upon the admission or rejection of evidence. Hansen v. State, 141 Neb. 278, 3 N.W.2d 441 (1942).

Section applied to conviction for embezzlement. Escher v. State, 140 Neb. 633, 1 N.W.2d 322 (1941).

Court was not empowered to reduce sentence on proceedings in error to review denial of motion to withdraw plea of guilty. Bordeau v. State, 125 Neb. 133, 249 N.W. 291 (1933).

Where errors are prejudicial, statute is not applicable. Fetty v. State, 119 Neb. 619, 230 N.W. 440 (1930).

Section has no application where province of jury is prejudicially invaded. Kleinschmidt v. State, 116 Neb. 577, 218 N.W. 384 (1928).

Supreme Court will not often reduce sentence imposed by trial court, particularly where crime involves great moral turpitude and is one of violence. Peterson v. State, 115 Neb. 302, 212 N.W. 610 (1927).

Section does not obviate necessity of alleging in information every material element of alleged offense. Barton v. State, 111 Neb. 673, 197 N.W. 423 (1924).

Section should be liberally construed in favor of justice. Cryderman v. State, 101 Neb. 85, 161 N.W. 1045 (1917).

It is duty of court under this section to reduce sentence when warranted by evidence; this is in no sense a commutation or an act of clemency. Anderson v. State, 26 Neb. 387, 41 N.W. 951 (1889).

2. Reduction of sentence

The Nebraska Supreme Court has the duty to render a reduced sentence against an accused when, in the opinion of the court, it is warranted. State v. McArthur, 230 Neb. 653, 432 N.W.2d 839 (1988).

Where a sentence to a term of years and an order to pay a fine are in excess of the statutory limits, the sentence and order are to be modified to fit within the prescribed limits. State v. Haverkamp, 224 Neb. 73, 395 N.W.2d 570 (1986).

Where defendant had no other significant criminal record, his prison behavior was exemplary, and facts indicated extended incarceration was not needed to rehabilitate the defendant, the Supreme Court may properly modify the sentence imposed by the district court. State v. Suggett, 200 Neb. 693, 264 N.W.2d 876 (1978).

Sentence of five to ten years reduced to two to five years for eighteen-year-old with no criminal record who pleaded guilty on a charge of uttering a forged instrument. State v. Moore, 198 Neb. 317, 252 N.W.2d 617 (1977).

This section authorizes reduction of sentence by Supreme Court in capital offenses in addition to provisions of sections 29-2519 to 29-2523. State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

A sentence of three to nine years for kicking a four-year-old child was excessive under the facts in this case and was reduced to one to three years. State v. Foutch, 196 Neb. 644, 244 N.W.2d 291 (1976).

The Supreme Court is authorized to reduce a sentence and it may render such sentence as in its opinion may be warranted by the evidence. State v. Burkhardt, 194 Neb. 265, 231 N.W.2d 354 (1975).

Sentences of one defendant modified to fit apparent purpose of making total less harsh than that of other defendant. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

Upon consideration of presentence report and other circumstances, sentence of one year for escape consecutive to present term not excessive. State v. Maddox, 190 Neb. 361, 208 N.W.2d 274 (1973).

Defendant's sentence of seven years for assault with intent to commit rape was not excessive. State v. Stroh, 189 Neb. 637, 204 N.W.2d 156 (1973).

Sentence reduced to five years for first offense as defendant affected by immature thinking and social naivete, with cultural, educational, and pecuniary handicaps in adjusting to adult life, and who had been made trusty by sheriff during confinement in county jail. State v. Thunder Hawk, 188 Neb. 294, 196 N.W.2d 194 (1972).

Sentences imposed for petit larceny were not excessive. State v. Curry, 184 Neb. 682, 171 N.W.2d 163 (1969).

Cited in reducing sentence where Legislature had reduced penalty during pendency of appeal. State v. Brockman, 184 Neb. 435, 168 N.W.2d 367 (1969).

No abuse of discretion shown where sentence of ten years imposed when statutory range was from three to fifty years. State v. Williams, 183 Neb. 395, 160 N.W.2d 201 (1968).

Evidence was insufficient to reduce sentence of trial court. State v. Alvarez, 182 Neb. 358, 154 N.W.2d 746 (1967).

Supreme Court has the right to reduce a sentence when in its opinion the sentence is excessive. State v. Paul, 177 Neb. 668, 131 N.W.2d 129 (1964).

In absence of bill of exceptions, a sentence imposed within statutory limits will not be reduced. State v. Ohler, 177 Neb. 418, 129 N.W.2d 116 (1964).

Mental condition of defendant convicted of murder in the first degree justified Supreme Court in reducing sentence to life imprisonment. State v. Hall, 176 Neb. 295, 125 N.W.2d 918 (1964).

Supreme Court is authorized to reduce sentence when in its opinion the sentence is excessive. State v. Neuman, 175 Neb. 832, 125 N.W.2d 5 (1963).

Imposition of jail sentence under Brand Inspection Act was excessive and sentence reduced to payment of fine. Satterfield v. State, 172 Neb. 275, 109 N.W.2d 415 (1961).

Sentence imposed of from one to two years in State Reformatory upon conviction of motor vehicle homicide was not excessive. Olney v. State, 169 Neb. 717, 100 N.W.2d 838 (1960).

Reduction in sentence from death to life imprisonment was not justified on claimed weakness of evidence as to deliberation and premeditation. Starkweather v. State, 167 Neb. 477, 93 N.W.2d 619 (1958).

Sentence of seven years for statutory rape was not excessive. Drewes v. State, 156 Neb. 319, 56 N.W.2d 113 (1952).

Supreme Court has authority to reduce and render such sentence as is warranted by evidence. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Seven year sentence on conviction of manslaughter was excessive. Fisher v. State, 154 Neb. 166, 47 N.W.2d 349 (1951).

Sentence of six years upon conviction of statutory rape was not excessive. Truman v. State, 153 Neb. 247, 44 N.W.2d 317 (1950).

Sentence of three years for malicious destruction of property was not excessive. Pauli v. State, 151 Neb. 385, 37 N.W.2d 717 (1949).

Sentence of five years for manslaughter was not excessive. Anderson v. State, 150 Neb. 116, 33 N.W.2d 362 (1948).

Sentence of seven years on charge of larceny as bailee was not excessive. Yost v. State, 149 Neb. 584, 31 N.W.2d 538 (1948).

Sentence of five years for burglary was not excessive. Sedlacek v. State, 147 Neb. 834, 25 N.W.2d 533 (1946).

Notwithstanding previous criminal record of accused, sentence to imprisonment for sixteen years was reduced to ten years. Jump v. State, 146 Neb. 501, 20 N.W.2d 375 (1945).

Age of defendant warranted reduction in sentence in rape case. Wiedeman v. State, 141 Neb. 579, 4 N.W.2d 566 (1942).

Age of defendant, station in life, and previous reputation as a peaceful citizen are factors to be taken into consideration in determining whether sentence of death should be reduced to life imprisonment. Rogers v. State, 141 Neb. 6, 2 N.W.2d 529 (1942).

Fifteen year sentence for rape was excessive under the circumstances and reduced to seven years. Haynes v. State, 137 Neb. 69, 288 N.W. 382 (1939).

Where defendant was convicted of larceny of property valued at fifty-five dollars, sentence was reduced from five years to three years. Greenough v. State, 136 Neb. 20, 284 N.W. 740 (1939).

Where, under the circumstances, the sentence of the trial court is excessive, it will be modified on appeal. Haines v. State, 135 Neb. 433, 281 N.W. 860 (1938).

Sentence of thirty days imprisonment in county jail for assault was excessive, and reduced to fine of $25. Schleif v. State, 131 Neb. 875, 270 N.W. 510 (1936).

Fine of $500 for selling two bottles of beer without license was excessive, and reduced. Wilson v. State, 130 Neb. 752, 266 N.W. 614 (1936).

Sentence on charge of unlawful possession of intoxicating liquor reduced. Fast v. State, 128 Neb. 782, 261 N.W. 176 (1935).

Sentence on burglary charge reduced. Bulwan v. State, 127 Neb. 436, 255 N.W. 559 (1934); Barnes v. State, 124 Neb. 826, 248 N.W. 381 (1933).

Sentence of ten years on conviction of "shooting with intent to kill," was excessive and reduced to five years because of extenuating circumstances. Lillard v. State, 123 Neb. 838, 244 N.W. 640 (1932).

Sentence on charge of receiving stolen property reduced from three to one year. Smith v. State, 123 Neb. 17, 241 N.W. 750 (1932).

In prosecution for shooting with intent to kill, sentence reduced from seven years to three years. Swartz v. State, 121 Neb. 696, 238 N.W. 312 (1931).

One year in penitentiary for burglary reduced to five months in county jail. Haney v. State, 119 Neb. 862, 228 N.W. 939 (1930).

Sentence of ten years for manslaughter by stabbing was reduced to five. Pembrook v. State, 119 Neb. 417, 229 N.W. 271 (1930).

Death penalty for murder reduced to life imprisonment. Swartz v. State, 118 Neb. 591, 225 N.W. 766 (1929); Wesley v. State, 112 Neb. 360, 199 N.W. 719 (1924); Muzik v. State, 99 Neb. 496, 156 N.W. 1056 (1916); Hamblin v. State, 81 Neb. 148, 115 N.W. 850 (1908); O'Hearn v. State, 79 Neb. 513, 113 N.W. 130 (1907).

Death penalty upheld. Sherman v. State, 118 Neb. 84, 223 N.W. 645 (1929); Carter v. State, 115 Neb. 320, 212 N.W. 614 (1927).

Sentence on charge of manslaughter reduced from ten years to five years. Banks v. State, 114 Neb. 33, 206 N.W. 18 (1925); Welter v. State, 114 Neb. 28, 206 N.W. 16 (1925).

On charge of manslaughter, sentence was reduced to three years. Howard v. State, 113 Neb. 67, 201 N.W. 968 (1925).

Sentence on charge of rape reduced to four years. Fox v. State, 106 Neb. 537, 184 N.W. 68 (1921).

Sentence of five years for larceny of forty dollars reduced. Junod v. State, 73 Neb. 208, 102 N.W. 462 (1905).

Sentence of seven years on charge of manslaughter reduced to three years. Ford v. State, 71 Neb. 246, 98 N.W. 807 (1904).

Sentence of seven years for cattle stealing reduced. Palmer v. State, 70 Neb. 136, 97 N.W. 235 (1903).

Life sentence for second degree murder, on indirect and circumstantial evidence, reduced to twenty years. Nelson v. State, 33 Neb. 528, 50 N.W. 679 (1891).

Sentence of ten years for burglary reduced. Charles v. State, 27 Neb. 881, 44 N.W. 39 (1889).

On charge of rape, sentence of twelve years was reduced to six years. Fager v. State, 22 Neb. 332, 35 N.W. 195 (1887).

3. Harmless error

Harmless error analysis undertaken by an appellate court does not violate a defendant's right to a trial by jury. State v. Nesbitt, 264 Neb. 612, 650 N.W.2d 766 (2002).

Prosecutor's comments in final argument held not to be a reflection on defendant's failure to testify. State v. Donald, 199 Neb. 70, 256 N.W.2d 107 (1977).

Since defendant did appeal and had a trial de novo in the district court, the improper attempt by the county judge to chill his right to appeal was harmless error. State v. Goodloe, 196 Neb. 381, 243 N.W.2d 69 (1976).

Admission of irrelevant evidence is harmless error unless, when with other evidence properly adduced, it affects substantial rights of the adverse party. State v. Rathburn, 195 Neb. 485, 239 N.W.2d 253 (1976).

No substantial miscarriage of justice occurred under facts in this case by overruling motion for mistrial. State v. Van Ackeren, 194 Neb. 650, 235 N.W.2d 210 (1975).

No substantial miscarriage of justice occurred, under facts in this case, by erroneous admission of evidence of similar acts. State v. Franklin, 194 Neb. 630, 234 N.W.2d 610 (1975).

Even if asking of two questions to which objections were sustained was error, no prejudice was indicated and judgment should not be set aside. State v. Bartlett, 194 Neb. 502, 233 N.W.2d 904 (1975).

An erroneous instruction in a criminal case is not ground for reversal unless prejudicial to the defendant. State v. Garza, 193 Neb. 283, 226 N.W.2d 768 (1975).

Fact that another jury selected from the same jury panel had previously found defendant's companion guilty of the separate and distinct offense did not constitute prejudice to a substantial right of defendant. State v. Harris, 184 Neb. 301, 167 N.W.2d 386 (1969).

Valuations placed on property taken in burglary did not prejudice the defendant. State v. Bundy, 181 Neb. 160, 147 N.W.2d 500 (1966).

Harmless error in a criminal prosecution is not a ground for reversal of judgment of conviction. State v. Burton, 174 Neb. 457, 118 N.W.2d 502 (1962).

Error in requiring defendant to answer question as to another offense was not prejudicial. Texter v. State, 170 Neb. 426, 102 N.W.2d 655 (1960).

Proof of betting by a prospective juror was not prejudicial to defendant where verdict returned by jury was contrary to juror's bet. Fugate v. State, 169 Neb. 420, 99 N.W.2d 868 (1959).

Statement on existing constitutional or statutory provisions as to pardons and paroles was not prejudicial error. Grandsinger v. State, 161 Neb. 419, 73 N.W.2d 632 (1955).

Admission of hearsay evidence was harmless error. Gates v. State, 160 Neb. 722, 71 N.W.2d 460 (1955).

Misdirection, not causing substantial miscarriage of justice, does not require reversal. Bell v. State, 159 Neb. 474, 67 N.W.2d 762 (1954).

Prejudicial error in prosecution for second degree murder was not shown. Vanderheiden v. State, 156 Neb. 735, 57 N.W.2d 761 (1953).

Instruction on reasonable doubt was not prejudicial. Owens v. State, 152 Neb. 841, 43 N.W.2d 168 (1950).

Where charge to jury, considered as a whole, correctly states the law, the verdict will not be set aside merely because a single instruction is incomplete. Kirkendall v. State, 152 Neb. 691, 42 N.W.2d 374 (1950).

In prosecution for abortion resulting in death, the admission in evidence of a dying declaration reduced to writing was not prejudicial error requiring reversal, where written statement added nothing to story recited by witnesses examined at trial. Piercy v. State, 138 Neb. 905, 297 N.W. 137 (1941).

Recommendation of leniency by jury does not make sentence imposed by trial court excessive so as to require application of this statute, since penalty is for trial court and not the jury to determine. Ayres v. State, 138 Neb. 604, 294 N.W. 392 (1940).

Harmless error does not require a second trial, as the law recognizes the possibility of harmless imperfections and does not defeat itself by exacting absolute perfection. Jurgensen v. State, 135 Neb. 537, 283 N.W. 228 (1939).

Unless error complained of was prejudicial to rights of defendant, the cause should not be reversed. Mason v. State, 132 Neb. 7, 270 N.W. 661 (1937); Lovejoy v. State, 130 Neb. 154, 264 N.W. 417 (1936); Dobry v. State, 130 Neb. 51, 263 N.W. 681 (1935).

Variance between information and complaint filed in county court did not prejudice defendant. Clarke v. State, 125 Neb. 445, 250 N.W. 551 (1933).

Consolidation of two indictments is within discretion of trial court, especially where defendant consents or requests such consolidation. Luke v. State, 123 Neb. 101, 242 N.W. 265 (1932).

Instruction given in manslaughter case fell within class of instructions where conviction will not be reversed for nonprejudicial misdirection. Crawford v. State, 116 Neb. 125, 216 N.W. 294 (1927).

Defendant, released on bail, may waive right to be present when court gives supplemental instruction to jury, and where no prejudice results, conviction will not be set aside. Scott v. State, 113 Neb. 657, 204 N.W. 381 (1925).

Any error occurring in the trial of a criminal case which does not cause a substantial miscarriage of justice should be disregarded. Marchand v. State, 113 Neb. 87, 201 N.W. 890 (1925).

Correction in instructions after same have been delivered and jury has retired is not ground for reversal, ordinarily, unless found to be prejudicial to person complaining. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Conviction of constructive contempt will not be set aside because information was verified on information and belief where objection was not made until after verdict. Tasich v. State, 111 Neb. 465, 196 N.W. 688 (1923).

Misconduct of prosecutor was not of such injurious nature as to justify reversal. Melcher v. State, 109 Neb. 865, 192 N.W. 502 (1923).

Where no error appears and sentence is warranted by statute, it will not be reduced because of apparent undue severity. Fanton v. State, 50 Neb. 351, 69 N.W. 953 (1897); Barney v. State, 49 Neb. 515, 68 N.W. 636 (1896).

4. Substantial miscarriage of justice

Presence, in view of jury, of evidence which had not yet been received into evidence, but was received later for limited purposes, did not constitute a "substantial miscarriage of justice," such that mistrial would be in order. State v. Valdez, 239 Neb. 453, 476 N.W.2d 814 (1991).

Examination of record showed no substantial prejudice to the defendant by trial court's exclusion of certain hearsay testimony. State v. Turner, 221 Neb. 852, 381 N.W.2d 149 (1986).

References to previous contradictory statements of witnesses in direct examination and caution in instruction that they went only to credibility caused no substantial miscarriage of justice. State v. Fronning, 186 Neb. 463, 183 N.W.2d 920 (1971).

Allowing testimony of witness as to value of property taken under circumstances did not constitute substantial miscarriage of justice. State v. Schumacher, 184 Neb. 653, 171 N.W.2d 181 (1969).

Admission of incriminating, inculpatory, and extra-judicial declarations of a co-conspirator after the arrest and after the termination of the conspiracy was prejudicial error. State v. Watson, 182 Neb. 692, 157 N.W.2d 156 (1968).

Examination of entire case and record conclusively shows no substantial miscarriage of justice. State v. Riley, 182 Neb. 300, 154 N.W.2d 741 (1967).

Error in instruction on credibility of child as witness was not cured. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Supreme Court has privilege within its discretion to examine instructions which appear to be conflicting or confusing, and to determine whether or not error in instructions would result in miscarriage of justice. Planck v. State, 151 Neb. 599, 38 N.W.2d 790 (1949).

Where one of essential elements of offense is omitted from instruction, this section will not prevent reversal. Glasgow v. State, 147 Neb. 279, 22 N.W.2d 842 (1946).

Where court allows proceedings in absence of defendant, it is substantial invasion of defendant's rights, and is prejudicial error. Strasheim v. State, 138 Neb. 651, 294 N.W. 433 (1940).

In cattle stealing case, judgment was sustained because court could not say, after examination of entire record, that substantial miscarriage of justice had occurred. Taylor v. State, 138 Neb. 156, 292 N.W. 233 (1940).

The obvious failure of an information to charge an offense as defined in the statute is not a defect of technical procedure, but involves a substantial right. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

If Supreme Court, in criminal case, after examination of entire cause, shall consider that no substantial miscarriage of justice shall have occurred, it must affirm the judgment. Harrison v. State, 133 Neb. 794, 277 N.W. 96 (1938).

Misdirection of jury not causing substantial miscarriage of justice does not require that a judgment be set aside. Lorimer v. State, 127 Neb. 758, 257 N.W. 217 (1934).

In contempt proceedings, conviction will not be set aside where no substantial miscarriage of justice has occurred. McCauley v. State, 124 Neb. 102, 245 N.W. 269 (1932).

In prosecution for defrauding bank, errors relied upon did not result in substantial miscarriage of justice. Kirchman v. State, 122 Neb. 624, 241 N.W. 100 (1932).

This section does not authorize court to declare there has been no substantial miscarriage of justice merely because the court from an examination of the evidence may believe the defendant is guilty. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Where no substantial miscarriage of justice occurs, conviction will be affirmed. Norton v. State, 119 Neb. 588, 230 N.W. 438 (1930).

Court will not ignore "error as to any matter of pleading or procedure" when the rights of the accused conferred by the Constitution have been violated. Stowe v. State, 117 Neb. 440, 220 N.W. 826 (1928).

Instructions in murder case, while not in apt language, did not result in substantial miscarriage of justice. Phegley v. State, 113 Neb. 138, 202 N.W. 419 (1925).

Instruction to jury in rape case on reasonable doubt did not cause substantial miscarriage of justice. Bennett v. State, 111 Neb. 552, 196 N.W. 905 (1924).



29-2308.01 Repealed. Laws 1995, LB 127, § 3.



29-2309 Repealed. Laws 1982, LB 722, § 13.



29-2310 Repealed. Laws 1982, LB 722, § 13.



29-2311 Repealed. Laws 1969, c. 411, § 1.



29-2312 Repealed. Laws 1969, c. 411, § 1.



29-2313 Repealed. Laws 1969, c. 411, § 1.



29-2314 Repealed. Laws 1959, c. 121, § 4.



29-2315 Prosecuting attorney, defined.

For purposes of sections 29-2315.01 to 29-2325, prosecuting attorney means a county attorney, city attorney, or designated attorney.



29-2315.01 Appeal by prosecuting attorney; application; procedure.

The prosecuting attorney may take exception to any ruling or decision of the court made during the prosecution of a cause by presenting to the trial court the application for leave to docket an appeal with reference to the rulings or decisions of which complaint is made. Such application shall contain a copy of the ruling or decision complained of, the basis and reasons for objection thereto, and a statement by the prosecuting attorney as to the part of the record he or she proposes to present to the appellate court. Such application shall be presented to the trial court within twenty days after the final order is entered in the cause, and upon presentation, if the trial court finds it is in conformity with the truth, the judge of the trial court shall sign the same and shall further indicate thereon whether in his or her opinion the part of the record which the prosecuting attorney proposes to present to the appellate court is adequate for a proper consideration of the matter. The prosecuting attorney shall then present such application to the appellate court within thirty days from the date of the final order. If the application is granted, the prosecuting attorney shall within thirty days from such granting order a bill of exceptions in accordance with section 29-2020 if such bill of exceptions is desired and otherwise proceed to obtain a review of the case as provided in section 25-1912.

1. Final order required

2. Procedure

3. Scope of Error Proceedings

4. Miscellaneous

1. Final order required

By its language, this section clearly requires that an error proceeding cannot be brought until after a "final order" has been entered. The test of finality of an order or judgment for the purpose of appeal under this section is whether the particular proceeding or action was terminated by the order or judgment. State v. Warner, 290 Neb. 954, 863 N.W.2d 196 (2015).

A judgment entered during the pendency of a criminal cause is final when no further action is required to completely dispose of the cause pending. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

The test of finality of an order or judgment for the purpose of appeal is whether the particular proceeding or action was terminated by the order or judgment. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

An order to disqualify the county attorney's office was not a final, appealable order, and the exception in Richardson v. Griffiths, 251 Neb. 825, 560 N.W.2d 430 (1997), to the final order rule did not apply because the State's interest in prosecuting the defendant was protected by the appointment of a special counsel to prosecute the defendant on behalf of the State. State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006).

The State's right to appeal in criminal cases is limited by this section, which provides that the State may appeal only after a final order has been filed in the case. State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006).

2. Procedure

In the absence of specific statutory authorization, the State, as a general rule, has no right to appeal an adverse ruling in a criminal case. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

This section grants the State the right to seek appellate review of adverse criminal rulings and specifies the special procedure by which to obtain such review. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011); State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006); State v. Wieczorek, 252 Neb. 705, 565 N.W.2d 481 (1997).

A defendant cannot file a cross-appeal to an exception proceeding unless the general appeal provisions are complied with. State v. Vasquez, 271 Neb. 906, 716 N.W.2d 443 (2006).

The State's right to seek a review is limited to the procedure set forth in this section. State v. Recek, 263 Neb. 644, 641 N.W.2d 391 (2002).

Failure to strictly comply with the jurisdictional prerequisites of this section prevents the State from obtaining any review of a trial court's final order in a criminal case. State v. Johnson, 259 Neb. 942, 613 N.W.2d 459 (2000).

The county attorney in a criminal proceeding must present to the trial court an application for leave to docket an appeal according to this section before seeking review under the general appeal statute, section 25-1912. State v. Baird, 238 Neb. 724, 472 N.W.2d 203 (1991).

The trial judge has no authority to decide whether an appeal under this section may be taken. State v. Wren, 234 Neb. 291, 450 N.W.2d 684 (1990).

County attorney's appeals involving criminal matters were dismissed where civil appeals improperly perfected. State v. Gillett & Gaston, 199 Neb. 829, 261 N.W.2d 763 (1978).

This section prevents the state from a cross-appeal on an order granting defendant a new trial in a criminal case. State v. Martinez, 198 Neb. 347, 252 N.W.2d 630 (1977).

The right of the county attorney to review questions of law hereunder is limited to cases in which a final order or judgment in the criminal case has been entered, and authority does not extend to city attorneys nor prosecutions under city ordinances. State v. Linn, 192 Neb. 798, 224 N.W.2d 539 (1974).

Proper practice would be to institute error proceedings only after sentence is imposed or motion for new trial is overruled, but since decision here will not affect defendant, and will govern only pending or future similar cases, motion to dismiss because prematurely filed is overruled. State v. Weidner, 192 Neb. 161, 219 N.W.2d 742 (1974).

Pendency of error proceedings under this section does not preclude appeal under section 29-3002. State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

Review of order sustaining demurrer to information was properly brought by the state. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).

County attorney is required to apply for leave to docket proceedings within one month from date of final order. State v. Satterfield, 179 Neb. 451, 138 N.W.2d 656 (1965).

This section must be read in pari material with section 25-1912 and mandates that when an appellate court grants the State leave to docket an appeal, the State must file a notice of appeal within 30 days in order to perfect jurisdiction in the appellate court. State v. Kissell, 13 Neb. App. 209, 690 N.W.2d 194 (2004).

In a criminal proceeding tried in the county court and appealed to the district court, "trial court" as used in this section is a synonym for "district court". A trial judge has no authority to decide whether an appeal under this section may be taken, and a district judge's refusal to sign an application for leave to docket the appeal does not deprive a higher court of jurisdiction. State v. Rubek, 7 Neb. App. 68, 578 N.W.2d 502 (1998).

3. Scope of Error Proceedings

The purpose of appellate review pursuant to this section is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Figeroa, 278 Neb. 98, 767 N.W.2d 775 (2009).

This section allows the county attorney to request appellate review of an adverse decision or ruling in a criminal case in district court after a final order or judgment in the criminal case has been entered, but it does not allow an appellate court to review issues upon which no ruling was made. State v. Figeroa, 278 Neb 98, 767 N.W.2d 775 (2009).

The purpose of a prosecutorial appeal brought under this section is to provide an authoritative exposition of the law to serve as precedent in future cases. Thus, under this section, an appellate court determines whether authoritative exposition of the law is needed based upon the prosecuting attorney's application for leave to docket an appeal. And the scope of an appellate court's review under this section is limited to providing such an exposition. It is not the proper function of this section to have an appellate court render an advisory opinion on narrow factual issues regardless of whether the opinion may, or may not, have some marginal precedential value in the future. State v. Larkins, 276 Neb. 603, 755 N.W.2d 813 (2008).

Under this section, the State may request review of an adverse decision or ruling in a criminal case after a final order or judgment in the criminal case has been entered. The purpose of this procedure is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Dorcey, 256 Neb. 795, 592 N.W.2d 495 (1999); State v. Detweiler, 249 Neb. 485, 544 N.W.2d 83 (1996).

An order of the district court reversing a judgment of the county court in a criminal case, vacating the sentence, and remanding the cause for imposition of a sentence may be reviewed under this section. Pursuant to this section, "trial court" is merely a synonym for "district court." State v. Schall, 234 Neb. 101, 449 N.W.2d 225 (1989).

This statute does not permit review of issues upon which no ruling was made. State v. Jensen, 226 Neb. 40, 409 N.W.2d 319 (1987).

An order in a criminal case whereby the district court vacates a sentence and remands the cause for imposition of sentence in the county court is reviewable under this section. State v. Ziemba, 216 Neb. 612, 346 N.W.2d 208 (1984).

District court's ruling on motion to dismiss habitual criminal charge reviewed and reversed in error proceedings. State v. Nance, 197 Neb. 257, 248 N.W.2d 339 (1976).

Scope and purpose of review of proceedings hereunder is to provide authoritative exposition of the law as precedent in subsequent cases. State v. Jennings, 195 Neb. 434, 238 N.W.2d 477 (1976).

Error proceedings by the state may be had to review dismissal of prosecution for lack of sufficient evidence. State v. Faircloth, 181 Neb. 333, 148 N.W.2d 187 (1967).

The right of the state to appeal is limited. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).

The purpose of appellate review under this section is to provide an authoritative exposition of the law for use as a precedent in similar cases which may now be pending or which may subsequently arise. State v. Rubek, 11 Neb. App. 489, 653 N.W.2d 861 (2002); State v. Wilen, 4 Neb. App. 132, 539 N.W.2d 650 (1995).

4. Miscellaneous

In proceedings under this section, exceptions of state were sustained. State v. Ransburg, 181 Neb. 352, 148 N.W.2d 324 (1967).

Information attempting to charge disturbing the peace was tested under this section. State v. Coomes, 170 Neb. 298, 102 N.W.2d 454 (1960).



29-2315.02 Error proceedings by county attorney; appointment of counsel for defendant; fee.

If the application be granted, the trial court shall appoint a lawyer to argue the case against the prosecuting attorney, which lawyer shall receive for his services a fee not exceeding two hundred dollars, to be fixed by such court, and to be paid out of the treasury of the county. For such purpose, the court may appoint the defendant's attorney, but if he is not appointed the defendant may in any event appear and participate through an attorney of his own choice.

Appeal cannot be taken by state from interlocutory ruling of trial court in criminal proceeding. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).



29-2316 Error proceedings by prosecuting attorney; decision on appeal; effect.

The judgment of the court in any action taken pursuant to section 29-2315.01 shall not be reversed nor in any manner affected when the defendant in the trial court has been placed legally in jeopardy, but in such cases the decision of the appellate court shall determine the law to govern in any similar case which may be pending at the time the decision is rendered or which may thereafter arise in the state. When the decision of the appellate court establishes that the final order of the trial court was erroneous and the defendant had not been placed legally in jeopardy prior to the entry of such erroneous order, the trial court may upon application of the prosecuting attorney issue its warrant for the rearrest of the defendant and the cause against him or her shall thereupon proceed in accordance with the law as determined by the decision of the appellate court.

1. Scope

2. Defendant in jeopardy

3. Miscellaneous

1. Scope

The purpose of an appellate review is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Falcon, 260 Neb. 119, 615 N.W.2d 436 (2000).

Scope and purpose of review of proceedings hereunder is to provide authoritative exposition of the law as precedent in subsequent cases. State v. Jennings, 195 Neb. 434, 238 N.W.2d 477 (1976).

Scope and purpose of review are to secure authoritative expositions of law to be used as precedent in similar cases. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).

Upon reversal of order to quash complaint, further proceedings were authorized. State v. Amick, 173 Neb. 770, 114 N.W.2d 893 (1962).

Function of Supreme Court is to determine law of the case. State v. Luttrell, 159 Neb. 641, 68 N.W.2d 332 (1955).

Judgment under this section cannot reverse or affect judgment of trial court, but is solely to obtain authoritative exposition of the law. State v. McDaniels, 145 Neb. 261, 16 N.W.2d 164 (1944).

Judgment hereunder does not in any manner affect judgment of district court, but merely determines law governing similar cases or those arising in future. State v. Kastle, 120 Neb. 758, 235 N.W. 458 (1931).

2. Defendant in jeopardy

Whether this section prevents an appellate court from reversing the judgment of the trial court turns on whether the trial court placed the defendant in jeopardy, not whether the Double Jeopardy Clause bars further action. State v. Kleckner, 291 Neb. 539, 867 N.W.2d 273 (2015).

Even though modifying a sentence on review does not violate constitutional principles of double jeopardy, because of the language of this section, a Nebraska appellate court does not have authority to modify a sentence in an error proceeding when the defendant has been "placed legally in jeopardy." State v. Hense, 276 Neb. 313, 753 N.W.2d 832 (2008).

The application of this section turns on whether the defendant has been placed in jeopardy by the trial court, not by whether the Double Jeopardy Clause bars further action. State v. Vasquez, 271 Neb. 906, 716 N.W.2d 443 (2006).

Where defendant's motion for a new trial was overruled and he did not appeal, he has been placed in jeopardy and ruling in error proceedings could not affect him. State v. Weidner, 192 Neb. 161, 219 N.W.2d 742 (1974).

When defendant has been placed in jeopardy, error proceeding by state will not affect the judgment of the trial court. State v. Faircloth, 181 Neb. 333, 148 N.W.2d 187 (1967).

3. Miscellaneous

Remanded for proceedings after district court's ruling on motion to dismiss habitual criminal charges reversed. State v. Nance, 197 Neb. 257, 248 N.W.2d 339 (1976).

Dismissal of complaint on appeal was erroneous, for which judgment was reversed. State v. Ruggiere, 180 Neb. 869, 146 N.W.2d 373 (1966).

Exceptions of state were sustained in case involving jurisdiction over the trial of a youth under eighteen years. State v. McCoy, 145 Neb. 750, 18 N.W.2d 101 (1945).

Exceptions of state were sustained in case involving question of trial without jury by magistrates and police courts of misdemeanors. State v. Kacin, 123 Neb. 64, 241 N.W. 785 (1932).



29-2317 Notice of intent to appeal to district court; procedure.

(1) A prosecuting attorney may take exception to any ruling or decision of the county court made during the prosecution of a cause by presenting to the court a notice of intent to take an appeal to the district court with reference to the rulings or decisions of which complaint is made.

(2) The notice shall contain a copy of the rulings or decisions complained of, the basis and reasons for objection thereto, and a statement by the prosecuting attorney as to the part of the record he or she proposes to present to the district court. The notice shall be presented to the court within twenty days after the final order is entered in the cause. If the court finds it is in conformity with the truth, the judge shall sign it and shall indicate thereon whether, in his or her opinion, the part of the record which the prosecuting attorney proposes to present to the district court is adequate for a proper consideration of the matter.

(3) The prosecuting attorney shall then file the notice in the district court within thirty days from the date of final order and within thirty days from the date of filing the notice shall file a bill of exceptions covering the part of the record referred to in the notice. Such appeal shall be on the record.

The plain language of section 43-2,106.01(2)(d) carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of this section and sections 29-2318 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

This section requires exception to a county court judgment to be taken to the district court sitting as an appellate court. Specifically, the prosecuting attorney is to file a notice of appeal in the county court, then file the notice in the district court within 30 days. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under section 43-2,106.01(2)(d), when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to this section and sections 29-2318 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under this section and sections 29-2318 and 29-2319 for the purpose of exception proceedings under subsection (2)(d) of section 43-2,106.01. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).

The district court lacked subject matter jurisdiction and thus properly dismissed the State's appeal of a criminal prosecution brought pursuant to this section, where, before filing notice of its intent to appeal to the district court, the State voluntarily dismissed the case in the county court. State v. Dorcey, 256 Neb. 795, 592 N.W.2d 495 (1999).

Grant of right to prosecuting attorney to appeal a decision of municipal or county court does not repeal by implication the authority of the prosecuting attorney to refile in county court or to file directly in a district court. State v. Rubek, 220 Neb. 537, 371 N.W.2d 537 (1985).

This section provides no means of appeal for a defendant who has previously been placed in jeopardy since a proceeding under this section cannot subsequently affect that defendant's rights. State v. Sports Couriers, Inc., 210 Neb. 168, 313 N.W.2d 447 (1981).

Where a previously announced sentence has been subsequently modified, the prosecuting attorney may appeal. State v. McDermott, 200 Neb. 337, 263 N.W.2d 482 (1978).

Pursuant to subsection (2) of this section, to obtain review of a county court's decision in a criminal case, the State must present both the required notice of appeal and a copy of the ruling complained of to the county court. Failure to include a copy of the ruling or decision complained of is a jurisdictional defect. State v. Steinbach, 11 Neb. App. 468, 652 N.W.2d 632 (2002).



29-2318 Appeal of ruling or decision; counsel for defendant; appointment; fees.

When a notice is filed, the trial court shall appoint a lawyer to argue the case against the prosecuting attorney, which lawyer shall receive for his or her services a fee not exceeding two hundred dollars to be fixed by the court and to be paid out of the treasury of the county. The court may appoint the defendant's attorney, but if an attorney is not appointed the defendant may be represented by an attorney of his or her choice.

The plain language of section 43-2,106.01(2)(d) carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of this section and sections 29-2317 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under section 43-2,106.01(2)(d), when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to this section and sections 29-2317 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under this section and sections 29-2317 and 29-2319 for the purpose of exception proceedings under subsection (2)(d) of section 43-2,106.01. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).



29-2319 Exception proceedings by prosecuting attorney; decision of district court; effect.

(1) The judgment of the court in any action taken under the provisions of sections 29-2317 and 29-2318 shall not be reversed nor in any manner affected when the defendant in the trial court has been placed legally in jeopardy, but in such cases the decision of the district court shall determine the law to govern in any similar case which may be pending at the time the decision is rendered, or which may thereafter arise in the district.

(2) When the decision of the district court establishes that the final order of the trial court was erroneous and that the defendant had not been placed legally in jeopardy prior to the entry of such erroneous order, the trial court may upon application of the prosecuting attorney issue its warrant for the rearrest of the defendant and the cause against the defendant shall thereupon proceed in accordance with the law as determined by the decision of the district court.

(3) The prosecuting attorney may take exception to any ruling or decision of the district court in the manner provided by sections 29-2315.01 to 29-2316.

The plain language of section 43-2,106.01(2)(d) carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of this section and sections 29-2317 and 29-2318. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under section 43-2,106.01(2)(d), when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to this section and sections 29-2317 and 29-2318. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under this section and sections 29-2317 and 29-2318 for the purpose of exception proceedings under subsection (2)(d) of section 43-2,106.01. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).

There is no statutory authorization for a city attorney representing the State to appeal a decision of a district court which reverses the decision of a county court upon appeal by a criminal defendant. State v. Jones, 264 Neb. 812, 652 N.W.2d 288 (2002).

The protections afforded by this section are no greater than or different from the double jeopardy protections afforded by the U.S. and Nebraska Constitutions. State v. Neiss, 260 Neb. 691, 619 N.W.2d 222 (2000).



29-2320 Appeal of sentence by prosecuting attorney or Attorney General; when authorized.

Whenever a defendant is found guilty of a felony following a trial or the entry of a plea of guilty or tendering a plea of nolo contendere, the prosecuting attorney charged with the prosecution of such defendant or the Attorney General may appeal the sentence imposed if there is a reasonable belief, based on all of the facts and circumstances of the particular case, that the sentence is excessively lenient.

1. Applicability of section

2. Standard of review

3. Waiver

4. Miscellaneous

1. Applicability of section

A sentence that falls below the sentencing limits prescribed by law may be appealed by the State as excessively lenient. State v. Alford, 278 Neb. 818, 774 N.W.2d 394 (2009).

Under this section, a prosecuting attorney may appeal sentences imposed in felony cases when he or she reasonably believes the sentence is excessively lenient. Under this section, an appellate court lacks the authority to review a sentence imposed for a misdemeanor conviction. State v. Stafford, 278 Neb. 109, 767 N.W.2d 507 (2009).

A sentence imposed in a revocation of probation proceeding is considered a sentence under this section and is subject to an appeal by the prosecutor challenging its leniency. State v. Caniglia, 272 Neb. 662, 724 N.W.2d 316 (2006).

This section does not provide the State with statutory authority to appeal the sentence of a defendant who has been acquitted of the death penalty and sentenced to life imprisonment. State v. Seberger, 257 Neb. 747, 601 N.W.2d 229 (1999).

2. Standard of review

When the State appeals and claims that a sentence imposed on a defendant is excessively lenient, the standard of review is whether the sentencing court abused its discretion in the sentence imposed. State v. Wojcik, 238 Neb. 863, 472 N.W.2d 732 (1991); State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

In State's appeal under this section on a claim that an imposed sentence is excessively lenient, the sentence imposed will be upheld unless the sentencing court abused its discretion concerning the questioned sentence. State v. Stastny, 227 Neb. 748, 419 N.W.2d 873 (1988).

When the State appeals and claims that a sentence imposed on a defendant is excessively lenient, the standard of review is whether the sentencing court abused its discretion in the sentence imposed. State v. Rittenhouse, 1 Neb. App. 633, 510 N.W.2d 336 (1993).

3. Waiver

The State, by agreeing to remain silent at a defendant's sentencing hearing as part of a plea bargain, does not waive its statutory right to appeal a sentence as excessively lenient. State v. Thompson, 15 Neb. App. 764, 735 N.W.2d 818 (2007).

Waiver of the right to appeal a sentence must be express and unambiguous. State v. Thompson, 15 Neb. App. 764, 735 N.W.2d 818 (2007).

4. Miscellaneous

The protections of the Double Jeopardy Clause of the U.S. Constitution prevent the State from challenging as excessively lenient a life sentence resulting from a first degree murder conviction under the capital sentencing procedure. State v. Rust, 247 Neb. 503, 528 N.W.2d 320 (1995).

This section is not unconstitutional. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).



29-2321 Appeal of sentence by prosecuting attorney or Attorney General; procedure.

(1) Appeals under sections 29-2320 to 29-2325 shall be taken, by either the Attorney General or the prosecuting attorney, as follows:

(a) If the appeal is filed by the Attorney General, a notice of appeal shall be filed in the district court within twenty days after imposition of the sentence. A copy of the notice of appeal shall be sent to either the defendant or counsel for the defendant; or

(b) If the prosecuting attorney wishes to file the appeal, he or she, within ten days after imposition of the sentence, shall request approval from the Attorney General to proceed with the appeal. A copy of the request for approval shall be sent to the defendant or counsel for the defendant.

(2) If the Attorney General approves the request described in subdivision (1)(b) of this section, the prosecuting attorney shall file a notice of appeal indicating such approval in the district court. Such notice of appeal must be filed within twenty days of the imposition of sentence. A copy of the notice of appeal shall be sent to the defendant or counsel for the defendant.

(3) If the Attorney General does not approve the request described in subdivision (1)(b) of this section, an appeal under sections 29-2320 to 29-2325 shall not be permitted.

(4) In addition to such notice of appeal, the docket fee required by section 33-103 shall be deposited with the clerk of the district court.

(5) Upon compliance with the requirements of this section, the appeal shall proceed as provided by law for appeals to the Court of Appeals.



29-2322 Appeal of sentence by prosecutor; review; considerations.

If the appeal has been properly filed, as set forth in section 29-2321, the appellate court, upon a review of the record, shall determine whether the sentence imposed is excessively lenient, having regard for:

(1) The nature and circumstances of the offense;

(2) The history and characteristics of the defendant;

(3) The need for the sentence imposed:

(a) To afford adequate deterrence to criminal conduct;

(b) To protect the public from further crimes of the defendant;

(c) To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense; and

(d) To provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner; and

(4) Any other matters appearing in the record which the appellate court deems pertinent.

When determining whether to impose probation, the trial court must consider the factors set forth in section 29-2260. On appeal, an appellate court must likewise consider section 29-2260 in determining whether probation may be imposed, whether reviewing a sentence for excessiveness pursuant to section 29-2308 or for leniency under this section. Pursuant to subsection (3)(c) of this section, although the seriousness of the crime may weigh in favor of the defendant, it does not, by itself, indicate that probation is inappropriate. State v. Harrison, 255 Neb. 990, 588 N.W.2d 556 (1999).

Sentence of probation for defendant who was convicted of first degree sexual assault of a child was excessively lenient. State v. Hoffman, 246 Neb. 265, 517 N.W.2d 618 (1994).

Following a review of standards set forth in this section, the Supreme Court found the sentence of 5 years' probation for an individual who was convicted of operating a motor vehicle while his license was suspended for life was excessively lenient and remanded the cause for resentencing to a term of imprisonment for 5 years. State v. Foral, 236 Neb. 597, 462 N.W.2d 626 (1990).

A sentence of probation for an individual who was convicted of possession of a deadly combination of illegal drugs with intent to deliver, who has a history of violating probation and disregarding the law, and who continues to deny his guilt is excessively lenient. State v. Winsley, 223 Neb. 788, 393 N.W.2d 723 (1986).

Factors to be considered when the Supreme Court reviews an appeal by a prosecutor are set forth in this section. State v. Dobbins, 221 Neb. 778, 380 N.W.2d 640 (1986).

This section provides that an appellate court, upon a review of the record, shall determine whether a sentence imposed is excessively lenient, having regard for (1) the nature and circumstances of the offense; (2) the history and characteristics of the defendant; (3) the need for the sentence imposed (a) to afford adequate deterrence to criminal conduct; (b) to protect the public from further crimes of the defendant; (c) to reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense; and (d) to provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner; and (4) any other matters appearing in the record which the appellate court deems pertinent. State v. Hatt, 16 Neb. App. 397, 744 N.W.2d 493 (2008).

Based upon consideration of the facts in this case as they relate to the statutory factors to consider pursuant to this section, the sentence imposed upon the defendant by the sentencing court was excessively lenient. State v. Silva, 7 Neb. App. 480, 584 N.W.2d 665 (1998).

Concurrent 5-year terms of probation with 180 days in county jail plus restitution were excessively lenient sentences for defendant convicted of issuing a bad check and two counts of forgery, where defendant had numerous prior felony convictions. State v. Cotton, 2 Neb. App. 901, 519 N.W.2d 1 (1994).

A sentence of 60 days in county jail for one convicted of two counts of felony forgery, where defendant had an extensive criminal record and had failed to take further actions to cure her drug addiction, was excessively lenient. State v. Ummel, 1 Neb. App. 541, 500 N.W.2d 191 (1993).



29-2323 Appeal of sentence by prosecutor; sentencing alternatives.

Upon consideration of the criteria enumerated in section 29-2322, the appellate court shall:

(1) If it determines that the sentence imposed is excessively lenient, set aside the sentence, and:

(a) Remand the case for imposition of a greater sentence;

(b) Remand the case for further sentencing proceedings; or

(c) Impose a greater sentence; or

(2) If it determines that the sentence imposed is not excessively lenient, affirm the sentence.

The Supreme Court has sentencing alternatives upon appeal of a sentence by a prosecutor. State v. Dobbins, 221 Neb. 778, 380 N.W.2d 640 (1986).

In a driving under the influence case, the appellate court found the sentence imposed by the trial court to be excessive, and, under this section, vacated the sentence and remanded the cause to the trial court for imposition of a greater sentence. State v. Hatt, 16 Neb. App. 397, 744 N.W.2d 493 (2008).



29-2324 Appeal of sentence by prosecutor; credit for time served.

If a more severe sentence is imposed by the appellate court or on remand, any time served on the sentence appealed from shall be deemed to have been served on the new sentence imposed under subdivision (1) of section 29-2323.



29-2325 Appeal of sentence by prosecutor; defendant's right to appeal not affected.

Nothing contained in sections 29-2320 to 29-2325 shall affect the right of the defendant to appeal the conviction and sentence, as otherwise provided by law.



29-2326 Appeal; no oral argument; when.

There shall be no oral argument in an appeal to the district court in any criminal case where the sole allegation of error is that the sentence imposed was excessive or excessively lenient or the trial court refused to reduce the sentence upon application of the defendant.



29-2327 District court; Court of Appeals; Supreme Court; remit assessment.

In every case of appeal of a conviction of any person for any felony or misdemeanor to the district court, Court of Appeals, or Supreme Court that is affirmed, the court shall remit the assessment as provided in section 33-157.



29-2401 Execution of sentences; conviction of felony; delivery of prisoner to Department of Correctional Services.

Every person sentenced to the Department of Correctional Services shall, within thirty days, and as early as practicable after his sentence, unless the execution thereof be suspended, be conveyed to the facility designated by the Director of Correctional Services by the sheriff of the county in which the conviction took place, and shall there be delivered into the custody of the division, together with a copy of the sentence of the court ordering such imprisonment, there to be safely kept until the term of his confinement shall have expired, or he shall be pardoned. If the execution of the sentence be suspended and the judgment is afterward affirmed, the defendant shall be conveyed to the facility designated by the director within thirty days after the court shall direct the sentence to be executed.

Absent any contrary evidence, it is presumed, in proceedings under the habitual criminal act, that confinement directions of the statutes were followed. State v. Addison, 197 Neb. 482, 249 N.W.2d 746 (1977).

When after conviction and sentence, defendant who is out on bond exhausts appeal procedures and files motion for post conviction relief without setting up grounds therefor, the district court should direct execution of sentence. State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

In the absence of proof to the contrary, it will be presumed, in proceedings under the habitual criminal law, that commitment was properly carried out by officers. Rains v. State, 142 Neb. 284, 5 N.W.2d 887 (1942).

Penitentiary sentence for less than minimum term prescribed by statute is not void; trial court, after sentence for less than minimum term has been served, was without jurisdiction to vacate it and impose greater penalty. Hickman v. Fenton, 120 Neb. 66, 231 N.W. 510, 70 A.L.R. 819 (1930).

Confinement in penitentiary under void sentence because of failure of accused to procure suspension during pendency of error proceedings is not a part of execution of subsequent legal sentence. McCormick v. State, 71 Neb. 505, 99 N.W. 237 (1904).

Term of imprisonment dates from sentence, not from delivery to warden. In re Fuller, 34 Neb. 581, 52 N.W. 577 (1892).



29-2402 Delivery of prisoner to Department of Correctional Services; powers and duties of sheriff.

The sheriffs of the several counties of this state, during the time they shall be employed in conveying to the Department of Correctional Services any person sentenced to the custody thereof, shall have the same power and authority to secure him in any jail within the state, and to demand the assistance of any sheriff, jailer or other person within this state, in keeping such prisoner, as if the sheriff were in his own proper county; and all such sheriffs, jailers or other persons so called upon shall be liable, on refusal, to the same penalties as if the sheriff making the demand were in his own county.



29-2403 Person sentenced to county jail; commitment procedure.

When any person convicted of an offense is sentenced to imprisonment in the county jail, the court or magistrate shall order the defendant into the custody of the sheriff or other proper officer and shall issue to such officer a warrant of commitment. The officer shall deliver the convict, together with a copy of the warrant, to the jailer, in whose custody he or she shall remain in the jail of the proper county until the term of his or her confinement shall have expired or he or she shall have been pardoned or otherwise legally discharged.

Sentence does not begin to run until defendant is taken into custody or offers to surrender himself to the custody of proper officer. Riggs v. Sutton, 113 Neb. 556, 203 N.W. 999 (1925).



29-2404 Misdemeanor cases; fines and costs; judgment; levy; commitment.

In all cases of misdemeanor in which courts or magistrates shall have power to fine any offender, and shall render judgment for such fine, it shall be lawful to issue executions for the same, with the costs taxed against the offender, to be levied on the goods and chattels of any such offender, and, for want of the same, upon the body of the offender, who shall, following a determination that the offender has the financial ability to pay such fine pursuant to section 29-2412, be committed to the jail of the proper county until the fine and costs be paid, or secured to be paid, or the offender be otherwise discharged according to law.

Where defendant was sentenced to pay fine and gave supersedeas bond, he cannot be committed except for want of goods and chattels out of which to meet demands of execution. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).



29-2405 Repealed. Laws 2014, LB 907, § 22.



29-2406 Sentence to cell; execution when no cell in jail.

Where any jail, in any county in this state, shall not have a cell or dungeon therein, then, and in that case, when the court shall sentence any person or persons to imprisonment in the cell of any jail, under the provisions of this code, the person or persons so sentenced shall be confined in that part of the jail usually allotted to the confinement of criminals, or such convict may be imprisoned as provided in section 29-1001, when there is the necessity thereof mentioned in said section.



29-2407 Judgments for fines, costs, and forfeited recognizances; lien; exemptions; duration.

Judgments for fines and costs in criminal cases shall be a lien upon all the property of the defendant within the county from the time of docketing the case by the clerk of the proper court, and judgments upon forfeited recognizance shall be a like lien from the time of forfeiture. No property of any convict shall be exempt from execution issued upon any such judgment as set out in this section against such convict except in cases when the convict is sentenced to a Department of Correctional Services adult correctional facility for a period of more than two years or to suffer death, in which cases there shall be the same exemptions as at the time may be provided by law for civil cases. The lien on real estate of any such judgment for costs shall terminate as provided in section 25-1716.

Where convict is sentenced to penitentiary for more than two years, he has same exemptions as provided by law in civil cases. Canada v. State, 148 Neb. 115, 26 N.W.2d 509 (1947).

Judgment for fine and costs, where sentence is less than two years in the penitentiary, is lien on homestead of convict. Mancuso v. State, 123 Neb. 204, 242 N.W. 430 (1932).

Lien attaches to real estate owned in county at time of docketing cause, and statute of limitations runs against assignee of such judgment from date of assignment. Predohl v. O'Sullivan, 59 Neb. 311, 80 N.W. 903 (1899).

Although a judgment for costs in a criminal case is a lien upon a defendant's property, Nebraska statutes do not specifically authorize a setoff of costs owed to the court against proceeds of the defendant's bond. State v. Zamarron, 19 Neb. App. 349, 806 N.W.2d 128 (2011).



29-2408 Judgments for fines, costs, and forfeited recognizances; execution.

It shall be the duty of the clerk of the district court to issue execution for every judgment rendered during the term, for fines and forfeited recognizance, and for the costs in such cases, which remain unpaid and unreplevied; and upon like condition each magistrate shall issue execution forthwith for fines and costs assessed by him.

Execution issued by clerk may command commitment to jail for want of goods. Luther v. State, 85 Neb. 674, 124 N.W. 117 (1909).

Police judge has authority to issue execution to collect fine imposed for violation of city ordinance. Cleaver v. Jenkins, 84 Neb. 565, 121 N.W. 992 (1909).



29-2409 Replevy of fine and costs; recognizance; breach; effect.

It shall be lawful for any person or persons convicted of any criminal offense to replevy the judgment for the fine and costs, or the costs only when no fine shall be imposed, by such convicted person or persons, with one or more good and sufficient freeholders, entering into a recognizance before the court or magistrate, to the people of this state, for the payment of such fine and costs, or costs only, within five months from the date of the acknowledgment; which recognizance so taken is hereby declared valid in law, and to create a lien on the real estate of all such persons as shall acknowledge the same. Upon the breach thereof, execution shall be issued against the goods and chattels, lands and tenements of the persons who entered into the recognizance, in the same manner as if it had been a judgment, which execution shall be collected in the same manner as is prescribed in section 29-2408. No scire facias shall be necessary previous to issuing such execution.



29-2410 Replevy of fine and costs; effect.

In all cases where the person or persons, convicted as aforesaid, shall replevy the fine and costs, as is provided in the section 29-2409, no execution shall issue for such fine and costs as prescribed in the section 29-2408, and further, such person or persons, after replevying the fine and costs as aforesaid, shall not be imprisoned for such fine and costs, but such person or persons shall be wholly discharged from any imprisonment in consequence of any conviction, unless where imprisonment is by this code made a part of the punishment. In that case such convicted person or persons shall be discharged from his, her or their imprisonment at the expiration thereof, if he, she or they have replevied the fine and costs as aforesaid.



29-2411 Judgments for fines, costs, and forfeited recognizances; execution in other counties.

Executions for fines and costs of prosecution, and on recognizances taken in pursuance of section 29-2409, may be issued into any county in this state.



29-2412 Fine and costs; financial ability to pay; hearing; nonpayment; commutation upon confinement; credit; amount.

(1) Beginning July 1, 2019:

(a) Any person arrested and brought into custody on a warrant for failure to pay fines or costs, for failure to appear before a court or magistrate on the due date of such fines or costs, or for failure to comply with the terms of an order pursuant to sections 29-2206 and 29-2206.01, shall be entitled to a hearing on the first regularly scheduled court date following the date of arrest. The purpose of such hearing shall be to determine the person's financial ability to pay such fines or costs. At the hearing, the person shall have the opportunity to present information as to his or her income, assets, debts, or other matters affecting his or her financial ability to pay. Following the hearing, the court or magistrate shall determine the person's ability to pay the fines or costs, including his or her financial ability to pay by installment payments as described in section 29-2206;

(b) If the court or magistrate determines that the person is financially able to pay the fines or costs and the person refuses to pay, the court or magistrate may:

(i) Order the person to be confined in the jail of the proper county until the fines or costs are paid or secured to be paid or the person is otherwise discharged pursuant to subsection (4) of this section; or

(ii) Enter an order pursuant to subdivision (1)(d) of this section discharging the person of such fines or costs and order the person to complete community service for a specified number of hours pursuant to sections 29-2277 to 29-2279;

(c) If the court or magistrate determines that the person is financially unable to pay the fines or costs, the court or magistrate:

(i) Shall either:

(A) Enter an order pursuant to subdivision (1)(d) of this section discharging the person of such fines or costs; or

(B) If the person is subject to an order to pay installments pursuant to section 29-2206, the court or magistrate shall either enter an order pursuant to subdivision (1)(d) of this section discharging the person of such obligation or make any necessary modifications to the order specifying the terms of the installment payments as justice may require and that will enable the person to pay the fines or costs; and

(ii) May order the person to complete community service for a specified number of hours pursuant to sections 29-2277 to 29-2279; and

(d) An order discharging the person of fines or costs shall be set forth in or accompanied by a judgment entry. Such order shall operate as a complete release of such fines or costs.

(2) Whenever it is made satisfactorily to appear to the district court, or to the county judge of the proper county, after all legal means have been exhausted, that any person who is confined in jail for any fines or costs of prosecution for any criminal offense has no estate with which to pay such fines or costs, it shall be the duty of such court or judge, on his or her own motion or upon the motion of the person so confined, to discharge such person from further imprisonment for such fines or costs, which discharge shall operate as a complete release of such fines or costs.

(3) Nothing in this section shall authorize any person to be discharged from imprisonment before the expiration of the time for which he or she may be sentenced to be imprisoned as part of his or her punishment.

(4)(a) Any person held in custody for nonpayment of fines or costs or for default on an installment shall be entitled to a credit on the fines, costs, or installment of one hundred fifty dollars for each day so held.

(b) In no case shall a person held in custody for nonpayment of fines or costs be held in such custody for more days than the maximum number to which he or she could have been sentenced if the penalty set by law includes the possibility of confinement.

An indigent may not be required to satisfy a fine by imprisonment. The court cannot require that a fine be satisfied by applying jail time served without giving defendant an opportunity to pay the fine or show indigency. State v. Holloway, 212 Neb. 426, 322 N.W.2d 818 (1982).

Sentence by county court that defendant was "fined sixty days in county jail" was inaccurate and was reversed with directions to resentence. Sinner v. State, 128 Neb. 759, 260 N.W. 275 (1935).

Issuance of execution to collect fine is not prerequisite to imprisonment until fine is paid. State ex rel. Marasco v. Mundell, 127 Neb. 673, 256 N.W. 519 (1934).

Prisoner, confined for nonpayment of costs, can be released only after imprisonment of at least one day for each three dollars. In re Newton, 39 Neb. 757, 58 N.W. 436 (1894); In re Dobson, 37 Neb. 449, 55 N.W. 1071 (1893).

The credit authorized under former subsection (3) of this section is limited to the situation where the person is held in custody for nonpayment and does not provide for a $90-per-day credit against costs for "extra" time incarcerated prior to sentencing. State v. Zamarron, 19 Neb. App. 349, 806 N.W.2d 128 (2011).



29-2413 Judgments for fines and costs; execution in another county or against real estate; filing of transcript in district court.

In every case, whenever it is desirable to obtain execution to be issued to another county, or against the lands or real estate of any person against whom a judgment for fine or costs has been rendered by a magistrate, the magistrate may file with the clerk of the district court of the county wherein such magistrate holds his office, a transcript of the judgment and proceedings in the cause, whereupon such clerk shall enter the cause upon the proper docket for execution to be forthwith issued thereon by such clerk, and served in all respects as though the judgment had been rendered in the district court of such county.



29-2414 Sentence to hard labor; employment of convicts in jail.

For the purpose of enabling the county board of any county in this state to employ in a profitable manner all persons who have heretofore been or may hereafter be sentenced to hard labor in the jail of the county, the board, or a majority of them, shall have power to designate the place where the persons so sentenced shall work, and to make all proper and needful regulations and provisions for the profitable employment of such convicts, and for their safe custody during such employment. The county jail is hereby declared to extend to any stone quarry, road or other place that shall be designated by the county board for the employment of such convicts.



29-2415 Jail convict labor; disposition of proceeds.

It shall be the duty of the county board to make the contracts for the employment of convicts as specified in section 29-2414, and the sheriff of the county, or such other person as may be charged with the administrative direction of the jail, shall collect the proceeds of all such labor, and after paying the board of such convicts and the expenses incident to such labor, to pay the balance to the county treasurer within ten days.



29-2501 Omitted.



29-2502 Omitted.



29-2503 Repealed. Laws 1973, LB 146, § 6.



29-2504 Repealed. Laws 1973, LB 146, § 6.



29-2505 Repealed. Laws 1973, LB 146, § 6.



29-2506 Repealed. Laws 1973, LB 146, § 6.



29-2507 Repealed. Laws 1973, LB 146, § 6.



29-2508 Repealed. Laws 1973, LB 146, § 6.



29-2509 Repealed. Laws 1973, LB 146, § 6.



29-2510 Repealed. Laws 1973, LB 146, § 6.



29-2511 Repealed. Laws 1973, LB 146, § 6.



29-2512 Repealed. Laws 1973, LB 146, § 6.



29-2513 Repealed. Laws 1973, LB 146, § 6.



29-2514 Repealed. Laws 1973, LB 146, § 6.



29-2514.01 Repealed. Laws 1973, LB 146, § 6.



29-2515 Repealed. Laws 1973, LB 146, § 6.



29-2516 Repealed. Laws 1973, LB 146, § 6.



29-2517 Repealed. Laws 1973, LB 146, § 6.



29-2518 Repealed. Laws 1973, LB 146, § 6.



29-2519 Statement of intent.

(1) The Legislature hereby finds that it is reasonable and necessary to establish mandatory standards for the imposition of the sentence of death; that the imposition of the death penalty in every instance of the commission of the crimes specified in section 28-303 fails to allow for mitigating factors which may dictate against the penalty of death; and that the rational imposition of the death sentence requires the establishment of specific legislative guidelines to be applied in individual cases by the court. The Legislature therefor determines that the death penalty should be imposed only for the crimes set forth in section 28-303 and, in addition, that it shall only be imposed in those instances when the aggravating circumstances existing in connection with the crime outweigh the mitigating circumstances, as set forth in sections 29-2520 to 29-2524.

(2) The Legislature hereby finds and declares that:

(a) The decision of the United States Supreme Court in Ring v. Arizona (2002) requires that Nebraska revise its sentencing process in order to ensure that rights of persons accused of murder in the first degree, as required under the Sixth and Fourteenth Amendments of the United States Constitution, are protected;

(b) The changes made by Laws 2002, LB 1, Ninety-seventh Legislature, Third Special Session, are intended to be procedural only in nature and ameliorative of the state's prior procedures for determination of aggravating circumstances in the sentencing process for murder in the first degree;

(c) The changes made by Laws 2002, LB 1, Ninety-seventh Legislature, Third Special Session, are not intended to alter the substantive provisions of sections 28-303 and 29-2520 to 29-2524;

(d) The aggravating circumstances defined in section 29-2523 have been determined by the United States Supreme Court to be "functional equivalents of elements of a greater offense" for purposes of the defendant's Sixth Amendment right, as applied to the states under the Fourteenth Amendment, to a jury determination of such aggravating circumstances, but the aggravating circumstances are not intended to constitute elements of the crime generally unless subsequently so required by the state or federal constitution; and

(e) To the extent that such can be applied in accordance with state and federal constitutional requirements, it is the intent of the Legislature that the changes to the murder in the first degree sentencing process made by Laws 2002, LB 1, Ninety-seventh Legislature, Third Special Session, shall apply to any murder in the first degree sentencing proceeding commencing on or after November 23, 2002.

The U.S. Supreme Court's decision in Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002), which requires juries to find whether aggravating circumstances exist in death penalty cases, is not a substantive change in Sixth Amendment requirements that applies retroactively and did not make aggravating circumstances essential elements of capital murder. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The state's Special Procedure in Cases of Homicide statutes, sections 29-2519 to 29-2546, create a two-tier sentencing process and differentiate between the role performed by the district court judge or a three-judge district court panel in sentencing as compared to the role of the Supreme Court in reviewing that sentence. The statutes are specific regarding the sentencing procedures, and nowhere do they give the Supreme Court authority to resentence when it has found error on the part of the sentencing court that is not minor and not harmless. State v. Reeves, 258 Neb. 511, 604 N.W.2d 151 (2000).

There is no conflict between this section and section 29-2522. Only section 29-2522 details the standards which govern the imposition of the death penalty. State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996).

The Supreme Court is required, before impositing the death sentence, to not only consider the presence or absence of aggravating and mitigating circumstances but also to review death sentences and determine whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

A finding that an aggravating circumstance exists is of importance only where the death sentence has been imposed. State v. Lamb, 213 Neb. 498, 330 N.W.2d 462 (1983).

Court refuses to reconsider constitutionality of death sentence statutes. State v. Harper, 208 Neb. 568, 304 N.W.2d 663 (1981).

The Nebraska death penalty statutes, sections 29-2519 to 29-2546, do not constitute cruel and unusual punishment and are not in violation of the Sixth, Eighth, and Fourteenth Amendments to the Constitution of the United States or the Bill of Rights of the Constitution of Nebraska. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).



29-2520 Aggravation hearing; procedure.

(1) Whenever any person is found guilty of a violation of section 28-303 and the information contains a notice of aggravation as provided in section 29-1603, the district court shall, as soon as practicable, fix a date for an aggravation hearing to determine the alleged aggravating circumstances. If no notice of aggravation has been filed, the district court shall enter a sentence of life imprisonment.

(2) Unless the defendant waives his or her right to a jury determination of the alleged aggravating circumstances, such determination shall be made by:

(a) The jury which determined the defendant's guilt; or

(b) A jury impaneled for purposes of the determination of the alleged aggravating circumstances if:

(i) The defendant waived his or her right to a jury at the trial of guilt and either was convicted before a judge or was convicted on a plea of guilty or nolo contendere; or

(ii) The jury which determined the defendant's guilt has been discharged.

A jury required by subdivision (2)(b) of this section shall be impaneled in the manner provided in sections 29-2004 to 29-2010.

(3) The defendant may waive his or her right to a jury determination of the alleged aggravating circumstances. The court shall accept the waiver after determining that it is made freely, voluntarily, and knowingly. If the defendant waives his or her right to a jury determination of the alleged aggravating circumstances, such determination shall be made by a panel of judges as a part of the sentencing determination proceeding as provided in section 29-2521.

(4)(a) At an aggravation hearing before a jury for the determination of the alleged aggravating circumstances, the state may present evidence as to the existence of the aggravating circumstances alleged in the information. The Nebraska Evidence Rules shall apply at the aggravation hearing.

(b) Alternate jurors who would otherwise be discharged upon final submission of the cause to the jury shall be retained during the deliberation of the defendant's guilt but shall not participate in such deliberations. Such alternate jurors shall serve during the aggravation hearing as provided in section 29-2004 but shall not participate in the jury's deliberations under this subsection.

(c) If the jury serving at the aggravation hearing is the jury which determined the defendant's guilt, the jury may consider evidence received at the trial of guilt for purposes of reaching its verdict as to the existence or nonexistence of aggravating circumstances in addition to the evidence received at the aggravation hearing.

(d) After the presentation and receipt of evidence at the aggravation hearing, the state and the defendant or his or her counsel may present arguments before the jury as to the existence or nonexistence of the alleged aggravating circumstances.

(e) The court shall instruct the members of the jury as to their duty as jurors, the definitions of the aggravating circumstances alleged in the information, and the state's burden to prove the existence of each aggravating circumstance alleged in the information beyond a reasonable doubt.

(f) The jury at the aggravation hearing shall deliberate and return a verdict as to the existence or nonexistence of each alleged aggravating circumstance. Each aggravating circumstance shall be proved beyond a reasonable doubt. Each verdict with respect to each alleged aggravating circumstance shall be unanimous. If the jury is unable to reach a unanimous verdict with respect to an aggravating circumstance, such aggravating circumstance shall not be weighed in the sentencing determination proceeding as provided in section 29-2521.

(g) Upon rendering its verdict as to the determination of the aggravating circumstances, the jury shall be discharged.

(h) If no aggravating circumstance is found to exist, the court shall enter a sentence of life imprisonment. If one or more aggravating circumstances are found to exist, the court shall convene a panel of three judges to hold a hearing to receive evidence of mitigation and sentence excessiveness or disproportionality as provided in subsection (3) of section 29-2521.

1. Aggravating or mitigating circumstances

2. Miscellaneous

1. Aggravating or mitigating circumstances

Resentencing necessitated by a new rule of procedure requiring the jury to find the existence of aggravating circumstances in death penalty cases did not expose the defendant to greater punishment and/or violate the prohibition against ex post facto legislation. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The Eighth Amendment does not require jury sentencing in death penalty cases; Nebraska's capital sentencing scheme is not constitutionally defective, because it requires a jury, unless waived, to determine only the existence of aggravating circumstances and a three-judge panel to determine the existence of mitigating circumstances, weigh aggravating and mitigating circumstances, and determine the sentence. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

A change in the law providing that the existence of aggravating circumstances is to be determined by a jury unless waived by the defendant is procedural in nature. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

The requirement that a notice of aggravators be filed prior to trial is not applicable to cases in which the pretrial and trial litigation steps have already been completed. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

2. Miscellaneous

The Legislature lacked constitutional authority to amend the language of the statutory penalty for a Class IA felony by inserting the phrase "without parole" after "life imprisonment" during the 2002 special session. State v. Conover, 270 Neb. 446, 703 N.W.2d 898 (2005).

A three-judge panel designated under subsection (3) of this section must vote unanimously for a sentence of death before the death penalty can be properly imposed. State v. Hochstein and Anderson, 262 Neb. 311, 632 N.W.2d 273 (2001).

This section grants the trial judge discretion to conduct the sentencing with or without the assistance of two additional judges, and a defendant's request for a three-judge panel does not make such a panel mandatory. The sentencing procedure provided by this section provides appropriate standards for impaneling a three-judge panel. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

This section does not violate the U.S. or Nebraska Constitution, and the decision whether to convene a three-judge panel under the statute is left to the discretion of the trial court. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

In Nebraska, the judge rather than the jury is responsible for sentencing upon conviction in a capital case. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

District court's failure to set hearing date on sentencing within statutory limit is not a ground for reversal where the error does not result in some demonstrative prejudice. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

District court shall set date for hearing on determination of sentence within seven days of defendant's conviction of murder. State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).



29-2521 Sentencing determination proceeding.

(1) When a person has been found guilty of murder in the first degree and (a) a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520 or (b)(i) the information contains a notice of aggravation as provided in section 29-1603 and (ii) such person waives his or her right to a jury determination of the alleged aggravating circumstances, the sentence of such person shall be determined by:

(a) A panel of three judges, including the judge who presided at the trial of guilt or who accepted the plea and two additional active district court judges named at random by the Chief Justice of the Supreme Court. The judge who presided at the trial of guilt or who accepted the plea shall act as the presiding judge for the sentencing determination proceeding under this section; or

(b) If the Chief Justice of the Supreme Court has determined that the judge who presided at the trial of guilt or who accepted the plea is disabled or disqualified after receiving a suggestion of such disability or disqualification from the clerk of the court in which the finding of guilty was entered, a panel of three active district court judges named at random by the Chief Justice of the Supreme Court. The Chief Justice of the Supreme Court shall name one member of the panel at random to act as the presiding judge for the sentencing determination proceeding under this section.

(2) In the sentencing determination proceeding before a panel of judges when the right to a jury determination of the alleged aggravating circumstances has been waived, the panel shall, as soon as practicable after receipt of the written report resulting from the presentence investigation ordered as provided in section 29-2261, hold a hearing. At such hearing, evidence may be presented as to any matter that the presiding judge deems relevant to sentence and shall include matters relating to the aggravating circumstances alleged in the information, to any of the mitigating circumstances set forth in section 29-2523, and to sentence excessiveness or disproportionality. The Nebraska Evidence Rules shall apply to evidence relating to aggravating circumstances. Each aggravating circumstance shall be proved beyond a reasonable doubt. Any evidence at the sentencing determination proceeding which the presiding judge deems to have probative value may be received. The state and the defendant or his or her counsel shall be permitted to present argument for or against sentence of death. The presiding judge shall set forth the general order of procedure at the outset of the sentencing determination proceeding. The panel shall make written findings of fact based upon the trial of guilt and the sentencing determination proceeding, identifying which, if any, of the alleged aggravating circumstances have been proven to exist beyond a reasonable doubt. Each finding of fact with respect to each alleged aggravating circumstance shall be unanimous. If the panel is unable to reach a unanimous finding of fact with respect to an aggravating circumstance, such aggravating circumstance shall not be weighed in the sentencing determination proceeding. After the presentation and receipt of evidence and argument, the panel shall determine an appropriate sentence as provided in section 29-2522.

(3) When a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520, the panel of judges shall, as soon as practicable after receipt of the written report resulting from the presentence investigation ordered as provided in section 29-2261, hold a hearing to receive evidence of mitigation and sentence excessiveness or disproportionality. Evidence may be presented as to any matter that the presiding judge deems relevant to (a) mitigation, including, but not limited to, the mitigating circumstances set forth in section 29-2523, and (b) sentence excessiveness or disproportionality as provided in subdivision (3) of section 29-2522. Any such evidence which the presiding judge deems to have probative value may be received. The state and the defendant and his or her counsel shall be permitted to present argument for or against sentence of death. The presiding judge shall set forth the general order of procedure at the outset of the sentencing determination proceeding. After the presentation and receipt of evidence and argument, the panel shall determine an appropriate sentence as provided in section 29-2522.

Subsection (2) of this section requires a sentencing panel to consider the trial record in imposing a sentence in a death penalty case. State v. Torres, 283 Neb. 142, 812 N.W.2d 213 (2012).

Under subsection (3) of this section, the aggravation hearing record is relevant to mitigation. State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).

Because the defendant could not avoid the risk of death by waiving his right to a jury, this section did not unconstitutionally burden the exercise of that right by providing that if the defendant waives the right to a jury, then members of a three-judge panel must make unanimous and written findings of fact regarding the existence of aggravating circumstances, as distinguished from jurors, who are not required to unanimously agree on the State's alternate theories supporting an aggravating circumstance. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The Eighth Amendment does not require jury sentencing in death penalty cases; Nebraska's capital sentencing scheme is not constitutionally defective, because it requires a jury, unless waived, to determine only the existence of aggravating circumstances and a three-judge panel to determine the existence of mitigating circumstances, weigh aggravating and mitigating circumstances, and determine the sentence. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

A change in the law providing that the existence of aggravating circumstances is to be determined by a jury unless waived by the defendant is procedural in nature. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

This section applies equally to every court in the class to which it is intended to apply, and thus, it does not violate Neb. Colnst. art. V, section 19. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

A sentencing court may consider information adduced at trial to support findings of aggravating and mitigating circumstances when exercising discretion in imposing sentence. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The sentencing court has broad discretion as to the source and type of evidence or information which may be used as assistance in determining the kind and extent of the punishment to be imposed. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

Hearing on determination of sentence shall include written findings, proven beyond a reasonable doubt, identifying any aggravating and mitigating circumstances or other relevant facts. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).



29-2521.01 Legislative findings.

The Legislature hereby finds that:

(1) Life is the most valuable possession of a human being, and before taking it, the state should apply and follow the most scrupulous standards of fairness and uniformity;

(2) The death penalty, because of its enormity and finality, should never be imposed arbitrarily nor as a result of local prejudice or public hysteria;

(3) State law should be applied uniformly throughout the state and since the death penalty is a statewide law an offense which would not result in a death sentence in one portion of the state should not result in death in a different portion;

(4) Charges resulting from the same or similar circumstances have, in the past, not been uniform and have produced radically differing results; and

(5) In order to compensate for the lack of uniformity in charges which are filed as a result of similar circumstances it is necessary for the Supreme Court to review and analyze all criminal homicides committed under the existing law in order to insure that each case produces a result similar to that arrived at in other cases with the same or similar circumstances.

The proportionality review made under the requirements of this section and sections 29-2521.02 and 29-2521.03 is limited to a comparison of the facts and circumstances of the death penalty-imposed case under review with those of all applicable cases in which the death penalty was imposed. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Supreme Court's review includes only those cases in which the death penalty was imposed. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

A literal interpretation of this section would unconstitutionally encroach upon the judicial function. This section will be restricted in application to a review of cases in which the defendant in the district court was convicted of murder in the first degree. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

In sentencing for a felony not involving the death penalty, there is no requirement that the judge conduct a case-by-case review of similar sentencings in that jurisdiction. State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980).

Sections 29-2521.01, 29-2521.02, and 29-2521.03 only require the Supreme Court to review cases involving criminal homicides committed on or after April 20, 1973, in which the trial court has imposed a sentence of death. State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.02 Criminal homicide cases; review and analysis by Supreme Court; manner.

The Supreme Court shall within a reasonable time after July 22, 1978, review and analyze all cases involving criminal homicide committed on or after April 20, 1973. Such review and analysis shall examine (1) the facts including mitigating and aggravating circumstances, (2) the charges filed, (3) the crime for which defendant was convicted, and (4) the sentence imposed. Such review shall be updated as new criminal homicide cases occur.

The proportionality review made under the requirements of this section and sections 29-2521.01 and 29-2521.03 is limited to a comparison of the facts and circumstances of the death penalty-imposed case under review with those of all applicable cases in which the death penalty was imposed. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Supreme Court's review includes only those cases in which the death penalty was imposed. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

A literal interpretation of this section would unconstitutionally encroach upon the judicial function. This section will be restricted in application to a review of cases in which the defendant in the district court was convicted of murder in the first degree. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

Sections 29-2521.01 to 29-2521.03 require the Supreme Court to review cases involving criminal homicides committed on or after April 20, 1973, in which the trial court has imposed a sentence of death. State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.03 Criminal homicide cases; appeal; sentence; Supreme Court review.

The Supreme Court shall, upon appeal, determine the propriety of the sentence in each case involving a criminal homicide by comparing such case with previous cases involving the same or similar circumstances. No sentence imposed shall be greater than those imposed in other cases with the same or similar circumstances. The Supreme Court may reduce any sentence which it finds not to be consistent with sections 29-2521.01 to 29-2521.04, 29-2522, and 29-2524.

A death sentence imposed for the first degree premeditated murder of a 3-year-old boy whose body was dismembered and disposed of in pieces was proportional to that imposed in cases involving gratuitous violence inflicted upon young children. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

A proportionality review under this section looks only to other cases in which the death penalty has been imposed. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

The purpose of this section is to ensure that no sentence imposed shall be greater than those imposed in other cases with the same or similar circumstances, and review includes only those cases in which the death penalty was imposed. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990).

This section requires the Supreme Court to determine the propriety of the death sentence in a case in which it has been imposed by comparing the sentence with previous cases involving the same or similar circumstances. The proportionality review made under the requirements of this section and sections 29-2521.01 and 29-2521.02 is limited to a comparison of the facts and circumstances of the death penalty-imposed case under review with those of all applicable cases in which the death penalty was imposed. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Supreme Court's review includes only those cases in which the death penalty was imposed. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Statute does not apply to death sentences imposed before April 20, 1973. State v. Peery, 223 Neb. 556, 391 N.W.2d 566 (1986).

The comparative review required by this section does not apply to a death sentence which was imposed and became final prior to the effective date of the statute. State v. Rust, 223 Neb. 150, 388 N.W.2d 483 (1986).

The Supreme Court's review and analysis shall include all first degree murder convictions for offenses committed on or after April 20, 1973, including cases presently pending in this court on appeal. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

Sections 29-2521.01 to 29-2521.03 require the Supreme Court to review cases involving criminal homicides committed on or after April 20, 1973, in which the trial court has imposed a sentence of death. State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.04 Criminal homicide cases; Supreme Court review and analyze; district court; provide records.

Each district court shall provide all records required by the Supreme Court in order to conduct its review and analysis pursuant to sections 29-2521.01 to 29-2522 and 29-2524.

An appeal pursuant to section 29-2525 does not place the burden of creating the record upon either party to the appeal. Instead, pursuant to this section, the district court must provide all records required by the Nebraska Supreme Court in order to conduct its review and analysis. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.05 Aggravating circumstances; interlocutory appeal prohibited.

The verdict of a jury as to the existence or nonexistence of the alleged aggravating circumstances or, when the right to a jury determination of the alleged aggravating circumstances has been waived, the determination of a panel of judges with respect thereto, shall not be an appealable order or judgment of the district court, and no appeal may be taken directly from such verdict or determination.



29-2522 Sentence; considerations; determination; contents.

The panel of judges for the sentencing determination proceeding shall either unanimously fix the sentence at death or, if the sentence of death was not unanimously agreed upon by the panel, fix the sentence at life imprisonment. Such sentence determination shall be based upon the following considerations:

(1) Whether the aggravating circumstances as determined to exist justify imposition of a sentence of death;

(2) Whether sufficient mitigating circumstances exist which approach or exceed the weight given to the aggravating circumstances; or

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

In each case, the determination of the panel of judges shall be in writing and refer to the aggravating and mitigating circumstances weighed in the determination of the panel.

If an order is entered sentencing the defendant to death, a date for execution shall not be fixed until after the conclusion of the appeal provided for by section 29-2525.

1. Particular cases

2. Miscellaneous

1. Particular cases

Nebraska is a "weighing" state, in which a single judge or three-judge panel determines the aggravating and mitigating circumstances and decides whether to impose the death penalty by determining whether the aggravating circumstances outweigh the mitigating circumstances. In Nebraska, when an appellate court invalidates one or more of the aggravating circumstances found by the trial court, or finds as a matter of law that any mitigating circumstance exists not considered by the sentencing panel in its balancing, the appellate court may, consistent with the U.S. Constitution, reweigh the remaining circumstances or conduct a harmless error analysis. The Supreme Court's independent review of a death sentence where the trial court erred in its findings regarding aggravating or mitigating circumstances must henceforth include an independent examination of the trial record, the presentence investigation, and the findings of the sentencing panel in order to determine the existence or nonexistence of aggravating and mitigating circumstances, as well as a reweighing of all the factors. The balancing of aggravating circumstances against mitigating circumstances is not merely a matter of number counting, but, rather, requires a careful weighing and examination of the various factors to arrive at a reasoned judgment as to what factual situations require the imposition of death and which can be satisfied by life imprisonment in light of the totality of the circumstances present. The findings on which an aggravating circumstance is based must be proved beyond a reasonable doubt. Trial court's error in failing to consider defendant's intoxication as a mitigating factor did not constitute harmless error where it could not be determined that the trial court's weighing analysis would have been the same had the circumstance been factored into the balance. Evidence that defendant sexually assaulted or attempted to sexually assault and brutally stabbed to death a woman he had known all his life, then killed the woman's female houseguest to conceal the commission of the first murder, outweighed evidence of his remorse, amnesia, usual nonviolent nature, and intoxication such that death penalty was the appropriate sentence for each murder. State v. Reeves, 239 Neb. 419, 476 N.W.2d 829 (1991).

Death sentence was not excessive where the sentencing court found four statutory aggravating circumstances present and no mitigating circumstances. State v. Harper, 208 Neb. 568, 304 N.W.2d 663 (1981).

Death sentence upheld where defendant murdered six family members, including children, and sexually molested female victims. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977).

Death sentence not excessive for defendant with history of multiple convictions for bank robbery, first-degree assault, and armed robbery, where defendant point-blank murdered and wounded unresisting robbery victims. State v. Holtan, 197 Neb. 544, 250 N.W.2d 876 (1977).

Death sentence imposed where twenty-three-year-old defendant with prior criminal convictions for aggravated assault and grand larceny killed civilian aiding police in the apprehension of defendant fleeing the scene of an armed robbery. State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977).

Distrct court's imposition of death sentence reduced to life imprisonment where sixteen-year-old defendant with no prior criminal record killed victim instantaneously, without torture. State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

2. Miscellaneous

The balancing of aggravating circumstances against mitigating circumstances in deciding whether to impose the death penalty is not merely a matter of number counting, but, rather, requires a careful weighing and examination of the various factors. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

A change in the law providing that the existence of aggravating circumstances is to be determined by a jury unless waived by the defendant is procedural in nature. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

The determination of mitigating circumstances, the balancing of aggravating circumstances against mitigating circumstances, and proportionality review are part of the selection decision in capital sentencing, which occurs only after eligibility for a death sentence has been determined. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

In reviewing a sentence of death on appeal, the Nebraska Supreme Court conducts a de novo review of the record to determine whether the aggravating and mitigating circumstances support the imposition of the death penalty. The court must also determine whether the imposition of the death penalty is excessive or disproportionate to the penalty imposed in similar cases. A criminal defendant in a capital case may lawfully waive his or her right to present mitigating evidence during sentencing. Where the record reveals that the sentence of death was the result of reasoned judgment and the careful weighing and examination of the various circumstances and factors in light of the totality of the circumstances present, one aggravating circumstance may be sufficient under Nebraska's statutory system for the sentencing court to conclude that imposition of the death penalty is appropriate. Under this section, the sentencing determination of the court shall be in writing and shall be supported by written findings of fact based upon the records of the trial and the sentencing proceeding, and referring to the aggravating and mitigating circumstances involved in its determination. The court in its sentencing order must specify the factors it relied upon in reaching its decision, and focus on the individual circumstances of each homicide and each defendant. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

There is no conflict between section 29-2519 and this section. Only this section details the standards which govern the imposition of the death penalty. The word "approach" in subsection (2) of this section does not render this section vague. The "proportionality review" provided for in this section neither violates the Due Process Clause nor violates the prohibition against cruel and unusual punishment in the U.S. Constitution and article I, sections 3 and 9, of the Nebraska Constitution. State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996).

This section is constitutional; there is no sixth amendment right to jury sentencing. A sentencing court may consider information adduced at trial to support findings of aggravating and mitigating circumstances when exercising discretioin in imposing sentence under subsection (3) of this section. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

Aggravating circumstances must be proved beyond a reasonable doubt. Once one or more aggravating circumstances have been found to exist, this section requires not a mere counting of aggravating and mitigating circumstances, but, rather, a reasoned judgment as to what factual situations require the imposition of death and which of those can be satisfied by life imprisonment in light of the totality of the circumstances present. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

No jury determination of aggravating and mitigating circumstances or the application thereof is required by state or federal constitution. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

Amendments to this section by virtue of Laws 1978, L.B. 711, do not apply to a capital case in which a final sentence was imposed prior to the effective date of L.B. 711, and such case will not be reviewed in light of the act. State v. Rust, 208 Neb. 320, 303 N.W.2d 490 (1981).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2523 Aggravating and mitigating circumstances.

The aggravating and mitigating circumstances referred to in sections 29-2519 to 29-2524 shall be as follows:

(1) Aggravating Circumstances:

(a) The offender was previously convicted of another murder or a crime involving the use or threat of violence to the person, or has a substantial prior history of serious assaultive or terrorizing criminal activity;

(b) The murder was committed in an effort to conceal the commission of a crime, or to conceal the identity of the perpetrator of such crime;

(c) The murder was committed for hire, or for pecuniary gain, or the defendant hired another to commit the murder for the defendant;

(d) The murder was especially heinous, atrocious, cruel, or manifested exceptional depravity by ordinary standards of morality and intelligence;

(e) At the time the murder was committed, the offender also committed another murder;

(f) The offender knowingly created a great risk of death to at least several persons;

(g) The victim was a public servant having lawful custody of the offender or another in the lawful performance of his or her official duties and the offender knew or should have known that the victim was a public servant performing his or her official duties;

(h) The murder was committed knowingly to disrupt or hinder the lawful exercise of any governmental function or the enforcement of the laws; or

(i) The victim was a law enforcement officer engaged in the lawful performance of his or her official duties as a law enforcement officer and the offender knew or reasonably should have known that the victim was a law enforcement officer.

(2) Mitigating Circumstances:

(a) The offender has no significant history of prior criminal activity;

(b) The offender acted under unusual pressures or influences or under the domination of another person;

(c) The crime was committed while the offender was under the influence of extreme mental or emotional disturbance;

(d) The age of the defendant at the time of the crime;

(e) The offender was an accomplice in the crime committed by another person and his or her participation was relatively minor;

(f) The victim was a participant in the defendant's conduct or consented to the act; or

(g) At the time of the crime, the capacity of the defendant to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of law was impaired as a result of mental illness, mental defect, or intoxication.

1. Aggravating circumstances

2. Mitigating circumstances

3. Miscellaneous

1. Aggravating circumstances

"Mental anguish" is not a component of the aggravating circumstances included in subsection (1) of this section, and its use is disapproved. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

A jury instruction in a death penalty case that allowed the State to satisfy the "exceptional depravity" aggravator by proving that the defendant "apparently relished" the murder was not unconstitutionally vague; a juror would have clearly understood that the term "apparently relished" referred to his or her own perception of the defendant's conduct. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The use of a prior offense to prove an aggravating circumstance under subsection (1)(a) of this section does not increase the penalty for the prior offense and does not expose the defendant to new jeopardy for such offense. Because the use of evidence of a prior offense to prove an aggravating circumstance under subsection (1)(a) of this section does not expose the defendant to new jeopardy for the prior offense, such use does not violate the Double Jeopardy Clause. State v. Hessler, 274 Neb. 478, 741 N.W.2d 406 (2007).

The term "especially heinous, atrocious, or cruel," as used in subsection (1)(d) of this section, is limited to cases where torture, sadism, or the imposition of extreme suffering exists, or where the murder was preceded by acts performed for the satisfaction of inflicting either mental or physical pain or when such pain existed for any prolonged period of time. This class includes murders involving torture, sadism, or sexual abuse. This prong must be looked upon through the eyes of the victim. State V. Gales, 269 Neb. 443, 694 N.W.2d 124 (2005).

The two prongs of aggravating circumstance in subsection (1)(d) describe, in the disjunctive, two separate circumstances which may operate in conjunction with or independent of one another. State v. Gales, 269 Neb. 443, 694 N.W.2d 124 (2005).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

Nebraska's death penalty statutes, which include subsection (1) of this section, are neither vague nor overbroad. The terms "substantial history", "apparent effort", and "especially heinous, atrocious, cruel", as used in subsection (1) of this section, are neither vague nor overbroad. Subsection (1)(d) of this section contains two separate disjunctive components which may operate together or independently of one another. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

The word "apparent" in subsection (1)(b) of this section is neither vague nor causes subsection (1)(b) to be subject to arbitrary and capricious application. The word "apparent" in subsection (1)(b) of this section means readily perceptible. "Apparent" qualifies aggravating circumstance in subsection (1)(b) of this section to the extent that the provision cannot be applied in speculative situations or where a strained construction is necessary to fulfill it. The State must prove the existence of aggravating circumstance subsection (1)(b) of this section beyond a reasonable doubt. Aggravating circumstance subsection (1)(b) of this section is not overbroad. Aggravating circumstance subsection (1)(b) of this section does not apply only to murders which were committed to hide the defendant's involvement in some crime unrelated to the killing for which the defendant is being sentenced. The two components of aggravating circumstance subsection (1)(d) of this section may operate together or independently of one another. The second component of aggravating circumstance subsection (1)(d) of this section, if a murder manifests exceptional depravity by ordinary standards of morality and intelligence, pertains to the state of mind of the actor and may be proved by or inferred from the defendant's conduct at or near the time of the offense. "Exceptional depravity" in aggravating circumstance subsection (1)(d) of this section means "so senselessly bereft of regard for human life". "Exceptional" in aggravating circumstance subsection (1)(d) of this section confines this aggravating circumstance to only those situations where depravity is apparent to such an extent as to obviously offend all standards of morality and intelligence. "Exceptional depravity" exists when it is shown, beyond a reasonable doubt, that the following circumstances, either separately or collectively, exist in reference to a first degree murder: (1) Apparent relishing of the murder by the killer; (2) infliction of gratuitous violence on the victim; (3) needless mutilation of the victim; (4) senselessness of the crime; or (5) helplessness of the victim. Aggravating circumstance subsection (1)(d) of this section is neither vague nor overbroad. State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996).

The first prong of aggravating circumstance (1)(d) of this section, narrowed by Nebraska Supreme Court decisions defining the phrase "especially heinous, atrocious, cruel" to mean unnecessarily torturous to the victim, satisfies constitutional requirements. State v. Ryan, 248 Neb. 405, 534 N.W.2d 766 (1995).

Aggravating circumstances must be proved beyond a reasonable doubt. State v. Moore, 243 Neb. 679, 502 N.W.2d 227 (1993); State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

The first prong of aggravating circumstance (1)(d) includes pitiless crimes unnecessarily torturous to the victim and cases where torture, sadism, or the imposition of extreme suffering exists. This prong has been narrowed to include murders involving torture, sadism, or sexual abuse. Subsection (1)(d) of this section describes two separate disjunctive circumstances which may operate together or independently of one another. Thus, proof of the first prong is sufficient to establish the existence of this aggravating circumstance. State v. Reeves, 239 Neb. 419, 476 N.W.2d 829 (1991).

The aggravating circumstance found in subsection (1)(d) of this section literally, and as interpreted by this court, describes in the disjunctive two separate circumstances which may operate in conjunction with or independent of one another. The first circumstance is that the murder was especially heinous, atrocious, or cruel. The second circumstance pertains to the state of mind of the actor. The State needs to prove only the first prong of subsection (1)(d) for that aggravating circumstance to exist. To constitute an aggravating circumstance under the first prong of subsection (1)(d), the murder must be especially heinous, atrocious, or cruel. "Especially heinous, atrocious, (or) cruel" is limited to cases where torture, sadism, or the imposition of extreme suffering exists, or where the murder was preceded by acts performed for the satisfaction of inflicting either mental or physical pain or that pain existed for any prolonged period of time. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991).

The "especially heinous, atrocious, or cruel" language of subsection (1)(d) of this section is limited to cases where torture, sadism, or the imposition of extreme suffereing exists, or where murder was preceded by acts performed for the satisfaction of inflicting either mental or physical pain or that pain existed for any prolonged period of time. In order for aggravating circumstance (1)(d) to be present, the method of killing must entail something more than the ordinary circumstances which attend any death-dealing violence. This limiting construction of (1)(d) saves it from violating the U.S. Constitution. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

Subsection (1)(b) of this section is not unconstitutionally vague. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

The specific delineation of aggravating factors in this section constitutes sufficient notice to a defendant who is charged with first degree murder. The State is not constitutionally required to provide the defendant with notice as to which particular aggravating circumstance or circumstances upon which the State will rely in seeking the death penalty. This section exclusively lists the aggravating factors which may be relied upon in imposing the death penalty. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

Under subsection (1)(a) of this section: (1) A sentencing court may not consider the same evidence to support different aggravating factors. However, a sentencing court may consider evidence of distinct incidents to support different aggravating factors; (2) the facts upon which the applicability of an aggravating factor depends must be proved beyond a reasonable doubt; and (3) the use of the term "history" refers to events prior to the acts out of which the charge arose. Under the court's narrow interpretation and application, subsection (1)(a) of this section is not unconstitutionally vague or overbroad. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

Mere proof that an offender was previously convicted of two assaults of unspecified degree and of an attempted second degree assault does not in and of itself establish beyond a reasonable doubt the existence of the aggravating circumstance defined in subsection (1)(a) of this section. State v. Bird Head, 225 Neb. 822, 408 N.W.2d 309 (1987).

Any serious assaultive or terrorizing criminal activity committed by the accused prior to the time of the offense may properly be considered when deciding the applicability of subsection (1)(a) of this section. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

"Exceptional depravity," as used in subsection (1)(d) of this section, refers and pertains to the state of mind of the actor and may be proved by or inferred from the defendant's conduct at or near the time of the offense. "Exceptional depravity" exists when the act is totally and senselessly bereft of any regard for human life as shown by the presence of the following circumstances, either separately or collectively: (1) Apparent relishing of the murder; (2) infliction of gratuitous violence on the victim; (3) needless mutilation of the victim; (4) senselessness of the crime; or (5) helplessness of the victim. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Subsection (1)(d) of this section, that a murder be "especially heinous, atrocious, cruel" or manifest "exceptional depravity by ordinary standards of morality and intelligence," describes in the disjunctive at least two distinct components of the aggravating circumstance which may operate in conjunction with or independent of one another. The presence of any of the components will sustain a finding that aggravating circumstance (1)(d) exists. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

The words "especially heinous, atrocious, cruel," as used in subsection (1)(d) of this section, mean a conscienceless or pitiless crime which is unnecessarily torturous to the victim, and a determination thereof must be looked upon through the eyes of the victim and should be applied where torture, sadism, or the imposition of extreme suffering exists. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

What constitutes aggravating circumstances is not left to the discretion of either the sentencing court or the Supreme Court but, instead, is set out by statute in detail. Aggravating circumstances must be proved beyond a reasonable doubt. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

For the purpose of subsection (1)(d) of this section as an aggravating circumstance in determining whether the death penalty may be imposed, "exceptional depravity" refers to the state of mind of the actor and exists when it is shown beyond a reasonable doubt that the following circumstances, either separately or collectively, exist in reference to a first degree murder: (1) Apparent relishing of the murder by the killer; (2) infliction of gratuitous violence on the victim; (3) needless mutilation of the victim; (4) senselessness of the crime; or (5) helplessness of the victim. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Aggravating circumstance (1)(b) does not exist unless the murder was committed for the purpose of concealing the commission of a crime or for the purpose of concealing the identity of the perpetrator of a crime. Aggravating circumstance (1)(d) does not exist unless the method of killing itself entails something more than the ordinary circumstances which attend any death-dealing violence. A death sentence cannot be imposed absent the existence of at least one of the aggravating circumstances set forth in this section. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).

Subsection (1)(d) of this section is not unconstitutionally vague. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

No jury determination of aggravating and mitigating circumstances or the application thereof is required by state or federal constitution. A state of mind which indicates a callous disposition to repeat the crime of murder manifests exceptional depravity by ordinary standards of morality and intelligence within the meaning of subsection (1)(d) of this section. An aggravating circumstance existed where the murder was committed to conceal the identity of the perpetrator of a robbery under subsection (1)(b) of this section. State v. Moore, 210 Neb. 457 316 N.W.2d 33 (1982).

Circumstances of victim's death, found bound and gagged when killed, constituted effort to conceal identity of perpetrator. State v. Peery, 199 Neb. 656, 261 N.W.2d 95 (1977).

Murder committed during act of robbery held not a murder for pecuniary gain herein. State v. Peery, 1999 Neb. 656, 261 N.W.2d 95 (1977).

Prior record of multiple crimes of violence constituted an aggravating circumstance. State v. Peery, 199 Neb. 656, 261 N.W.2d 95 (1977).

2. Mitigating circumstances

For purposes of subsection (2)(c) of this section, "extreme" means that the mental or emotional disturbance must be existing in the highest or the greatest possible degree, very great, intense, or most severe. State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).

The fact that a defendant has some sort of mental illness or defect does not by itself establish that the capacity of the defendant to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of law was impaired as a result of mental illness, mental defect, or intoxication. State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).

Under subsection (2) of this section, there is no burden of proof with regard to mitigating circumstances. The State may present evidence which is probative of the nonexistence of a statutory or nonstatutory mitigating circumstance, while the defendant may present evidence which is probative of the existence of a statutory or nonstatutory circumstance. However, because sections 29-2519 et seq. do not require the State to disprove the existence of mitigating circumstances, they do place the risk of nonproduction and nonpersuasion on the defendant. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

Subsection (2) of this section is not unconstitutional. The mitigating circumstance found in subsection (2)(c) of this section, which limits mental or emotional disturbance to cases which are extreme, is not constitutionally infirm where court decisions permit consideration of any aspects of mitigation. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

Under subsection (2) of this section, it is constitutionally permissible to allow the sentencing judge or judges in a capital case to consider prior uncounseled convictions in determining the existence or nonexistence of a mitigating circumstance and it is constitutionally permissible to allow the sentencing judge or judges in a capital case to consider unadjudicated misconduct in determining the existence or nonexistence of a mitigating circumstance, provided the defendant is given an opportunity to rebut the charges. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

A defendant may offer any evidence on the issue of mitigation, even though the mitigating factor is not specifically listed in this section. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

This section does not in any way limit the mitigating circumstances a sentencing court may consider, and the sentencing court should be liberal in admitting evidence the defendant asserts is a mitigating factor. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

3. Miscellaneous

In death penalty cases, an eligibility or selection factor is not unconstitutional if it has some commonsense core of meaning that a juror can understand. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

Jurors are not required to unanimously agree on the means by which a capital defendant manifests exceptional depravity under subsection (1)(d) of this section. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

Under this section, the balancing of aggravating circumstances against mitigating circumstances is not merely a matter of number counting, but, rather, requires a careful weighing and examination of the various factors. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

Pursuant to subsection (1)(h) of this section, there is no requirement under this section that the murder must be an immediate and direct attempt to disrupt or hinder the enforcement of the laws; the only requirement is that the defendant must do so knowingly. Subsection (2)(b) of this section contemplates only outside pressures, not those created by the defendant's own acts. Pursuant to subsection (2)(c) of this section, if the extreme mental or emotional disturbance is the result of a mental illness or defect, it falls within the broader purview of subsection (2)(g) of this section. Section 28-105.01 merely narrows the application of subsection (2)(d) of this section to persons of advanced years. State v. Lotter 255 Neb. 456, 586 N.W.3d 591 (1998).

The facts establishing an aggravating circumstance must be proved beyond a reasonable doubt. Definitions of aggravating and mitigating circumstances discussed and interpreted. State v. Moore, 243 Neb. 679, 502 N.W.2d 227 (1993); State v. Reeves, 239 Neb. 419, 476 N.W.2d 829 (1991); State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991); State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990); State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989); State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Holtan, 197 Neb. 544, 250 N.W.2d 876 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

In certain circumstances, an appellate court may reweigh the aggravating and mitigating circumstances. A court is not limited to the statutory mitigating factors. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991).

The courts are required to consider any relevant evidence in mitigation. The balancing of aggravating circumstances against mitigating circumstances is not merely a matter of number counting but, rather, requires a careful weighing and examination of the various factors. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990).

In arriving at a sentence in a first degree murder case, the court is not limited in its consideration to the factors listed in this section but may consider any matter relevant to imposition of sentence and receive any evidence with probative value as to the character of the defendant. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990); State v. Holtan, 205 Neb. 314, 287 N.W.2d 671 (1980).

Where a defendant has testified in a previous criminal case under a lawful grant of immunity, the sentencing court in a subsequent criminal case cannot consider such testimony or any information directly or indirectly derived from it in determining whether a death sentence should be imposed under the provisions of this section and related statutes. State v. Jones, 213 Neb. 1, 328 N.W.2d 166 (1982).

The definitions of aggravating and mitigating circumstances are not unconstitutionally vague. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

This section, as interpreted in State v. Holtan, 205 Neb. 314, 287 N.W.2d 671 (1980), meets the requirements of the Neb. Const. article 1, section 9, and of the U.S. Constitution. State v. Anderson and Hochstein, 207 Neb. 51, 296 N.W.2d 440 (1980).



29-2524 Sections; how construed.

Nothing in sections 25-1140.09, 28-303, 28-313, and 29-2519 to 29-2546 shall be in any way deemed to repeal or limit existing procedures for automatic review of capital cases, nor shall they in any way limit the right of the Supreme Court to reduce a sentence of death to a sentence of life imprisonment in accordance with the provisions of section 29-2308, nor shall they limit the right of the Board of Pardons to commute any sentence of death to a sentence of life imprisonment.

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).



29-2524.01 Criminal homicide; report filed by county attorney; contents; time of filing.

Each county attorney shall file a report with the State Court Administrator for each criminal homicide case filed by him. The report shall include (1) the initial charge filed, (2) any reduction in the initial charge and whether such reduction was the result of a plea bargain or some other reason, (3) dismissals prior to trial, (4) outcome of the trial including not guilty, guilty as charged, guilty of a lesser included offense, or dismissal, (5) the sentence imposed, (6) whether an appeal was taken, and (7) such other information as may be required by the State Court Administrator. Such report shall be filed not later than thirty days after ultimate disposition of the case by the court.



29-2524.02 State Court Administrator; criminal homicide report; provide forms.

The State Court Administrator shall provide all forms necessary to carry out sections 29-2524.01 and 29-2524.02.



29-2525 Capital punishment cases; appeal; procedure; expedited opinion.

In cases when the punishment is capital, no notice of appeal shall be required and within the time prescribed by section 25-1912 for the commencement of proceedings for the reversing, vacating, or modifying of judgments, the clerk of the district court in which the conviction was had shall notify the court reporter who shall prepare a bill of exceptions as in other cases and the clerk shall prepare and file with the Clerk of the Supreme Court a transcript of the record of the proceedings, for which no charge shall be made. The Clerk of the Supreme Court shall, upon receipt of the transcript, docket the appeal. No payment of a docket fee shall be required.

The Supreme Court shall expedite the rendering of its opinion on the appeal, giving the matter priority over civil and noncapital criminal matters.

An appeal pursuant to this section does not place the burden of creating the record upon either party to the appeal. Instead, pursuant to section 29-2521.04, the district court must provide all records required by the Nebraska Supreme Court in order to conduct its review and analysis. The Nebraska Supreme Court has the authority and the obligation to enforce the requirement that all records for any automatic appeal under this section are filed with the Clerk of the Supreme Court. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

This statute requires the Supreme Court to review all cases in which the death penalty has been imposed. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

A determination of whether a defendant is a sexual sociopath is of no importance where a death sentence has been imposed. The purpose of the sexual sociopath law is to provide confinement with treatment for those persons subject to the laws who are amenable to treatment and confinement without treatment for those subject to the law but not amenable to treatment. Sentencing is not to be delayed indefinitely where sexual sociopath proceedings have been instituted. Once the death penalty has been imposed, none of the defendant's contentions concerning the sexual sociopath law requires further consideration. State v. Otey, 205 Neb. 90, 287 N.W.2d 36 (1979).

Supreme Court automatically reviews each case where death penalty imposed, comparing all previous capital cases where death penalty has or has not been imposed under the new death penalty statute. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977).



29-2526 Repealed. Laws 1982, LB 722, § 13.



29-2527 Briefs; payment for printing by county.

The cost of printing briefs on behalf of any person convicted of an offense for which the punishment adjudged is capital shall be paid by the county.



29-2528 Death penalty cases; Supreme Court; orders.

In all cases when the death penalty has been imposed by the district court, the Supreme Court shall, after consideration of the appeal, order the prisoner to be discharged, a new trial to be had, or appoint a day certain for the execution of the sentence.



29-2529 Repealed. Laws 1985, LB 41, § l.



29-2530 Repealed. Laws 1985, LB 41, § l.



29-2531 Repealed. Laws 1985, LB 41, § l.



29-2532 Transferred to section 83-964.



29-2533 Transferred to section 83-969.



29-2534 Transferred to section 83-970.



29-2535 Transferred to section 83-971.



29-2536 Transferred to section 83-972.



29-2537 Convicted person; appears to be incompetent; notice to judge; suspend sentence; commission appointed; findings; suspension of execution; when; annual review.

(1) If any convicted person under sentence of death shall appear to be incompetent, the Director of Correctional Services shall forthwith give notice thereof to a judge of the district court of the judicial district in which the convicted person was tried and sentenced and such judge shall at once make such investigation as shall satisfy him or her as to whether a commission ought to be named to examine such convicted person.

(2) If the court determines that there is not sufficient reason for the appointment of a commission, the court shall so find and refuse to suspend the execution of the convicted person. If the court determines that a commission ought to be appointed to examine such convicted person, the court shall make a finding to that effect and cause it to be entered upon the records of the district court in the county in which such convicted person was sentenced, and, if necessary, the court shall suspend the execution and appoint three licensed mental health professionals employed by the state as a commission to examine such convicted person. The commission shall examine the convicted person to determine whether he or she is competent or incompetent and shall report its findings in writing to the court within ten days after its appointment. If two members of the commission find the convicted person incompetent, the court shall suspend the convicted person's execution until further order. Thereafter, the court shall appoint a commission annually to review the convicted person's competency. The results of such review shall be provided to the court. If the convicted person is subsequently found to be competent by two members of the commission, the court shall certify that finding to the Supreme Court which shall then establish a date for the enforcement of the convicted person's sentence.

(3) The standard for the determination of competency under this section shall be the same as the standard for determining competency to stand trial.



29-2538 Suspension of execution pending investigation; convict found competent; Supreme Court; appoint a day of execution.

If a court has suspended the execution of the convicted person pending an investigation as to his or her competency, the date for the enforcement of the convicted person's sentence has passed, and the convicted person is found to be competent, the court shall certify that finding to the Supreme Court which shall appoint a day for the enforcement of the convicted person's sentence.



29-2539 Commission members; mileage; payment.

The members of the commission appointed pursuant to section 29-2537 shall each receive mileage at the rate authorized in section 81-1176 for state employees for each mile actually and necessarily traveled in reaching and returning from the place where the convicted person is confined and examined, and it is hereby made the duty of the commission to act in this capacity without compensation other than that already provided for them by law. All of the findings and orders aforesaid shall be entered in the district court records of the county wherein the convicted person was originally tried and sentenced, and the costs therefor, including those providing for the mileage of the members of the commission, shall be allowed and paid in the usual manner by the county in which the convicted person was tried and sentenced to death.



29-2540 Female convicted person; pregnant; notice to judge; procedures.

If a female convicted person under sentence of death shall appear to be pregnant, the Director of Correctional Services shall in like manner notify the judge of the district court of the county in which she was sentenced, who shall in all things proceed as in the case of an incompetent convicted person.



29-2541 Female convicted person; finding convicted person is pregnant; judge; duties; costs.

If the commission appointed pursuant to section 29-2537 finds that the female convicted person is pregnant, the court shall suspend the execution of her sentence. At such time as it shall be determined that such woman is no longer pregnant, the judge shall appoint a date for her execution and issue a warrant directing the enforcement of the sentence of death which shall be delivered to the Director of Correctional Services. The costs and expenses thereof shall be the same as those provided for in the case of an incompetent convicted person and shall be paid in the same manner.



29-2542 Escaped convict; return; notify Supreme Court; fix date of execution.

If any person who has been convicted of a crime punishable by death, and sentenced to death, shall escape, and shall not be retaken before the time fixed for his or her execution, it shall be lawful for the Director of Correctional Services, or any sheriff or other officer or person, to rearrest such person and return him or her to the custody of the director, who shall thereupon notify the Supreme Court that such person has been returned to custody. Upon receipt of that notice, the Supreme Court shall then issue a warrant, fixing a date for the enforcement of the sentence which shall be delivered to the director. The date of execution shall be set no later than sixty days following the issuance of the warrant.



29-2543 Person convicted of crime sentenced to death; Supreme Court; warrant.

(1) Whenever any person has been tried and convicted before any district court in this state, has been sentenced to death, and has had his or her sentence of death affirmed by the Supreme Court on mandatory direct review, it shall be the duty of the Supreme Court to issue a warrant, under the seal of the court, reciting therein the conviction and sentence and establishing a date for the enforcement of the sentence directed to the Director of Correctional Services, commanding him or her to proceed at the time named in the warrant. The date of execution shall be set no later than sixty days following the issuance of the warrant.

(2) Thereafter, if the initial execution date has been stayed and the original execution date has expired, the Supreme Court shall establish a new date for enforcement of the sentence upon receipt of notice from the Attorney General that the stay of execution is no longer in effect and issue its warrant to the director. The date of execution shall be set no later than sixty days following the issuance of the warrant.

Nebraska Supreme Court has jurisdiction to set successive execution dates and issue warrants as may be needed. State v. Joubert, 246 Neb. 287, 518 N.W.2d 887 (1994).



29-2544 Repealed. Laws 2009, LB 36, § 21.



29-2545 Repealed. Laws 2009, LB 36, § 21.



29-2546 Reversal of judgment of conviction; delivery of convicted person to custody of sheriff; await further judgment and order of court.

Whenever the Supreme Court reverses the judgment of conviction in accordance with which any convicted person has been sentenced to death and is confined in a Department of Correctional Services adult correctional facility as herein provided, it shall be the duty of the Director of Correctional Services, upon receipt of a copy of such judgment of reversal, duly certified by the clerk of the court and under the seal thereof, to forthwith deliver such convicted person into the custody of the sheriff of the county in which the conviction was had to be held in the jail of the county awaiting the further judgment and order of the court in the case.



29-2601 Repealed. Laws 1969, c. 817, § 87.



29-2602 Repealed. Laws 1969, c. 817, § 87.



29-2603 Repealed. Laws 1969, c. 817, § 87.



29-2604 Repealed. Laws 1969, c. 817, § 87.



29-2605 Repealed. Laws 1969, c. 817, § 87.



29-2606 Repealed. Laws 1969, c. 817, § 87.



29-2607 Repealed. Laws 1969, c. 817, § 87.



29-2608 Repealed. Laws 1969, c. 817, § 87.



29-2609 Repealed. Laws 1969, c. 817, § 87.



29-2610 Repealed. Laws 1969, c. 817, § 87.



29-2611 Repealed. Laws 1969, c. 817, § 87.



29-2612 Repealed. Laws 1969, c. 817, § 87.



29-2613 Repealed. Laws 1969, c. 817, § 87.



29-2614 Repealed. Laws 1969, c. 817, § 87.



29-2615 Repealed. Laws 1969, c. 817, § 87.



29-2616 Repealed. Laws 1969, c. 817, § 87.



29-2617 Repealed. Laws 1969, c. 817, § 87.



29-2618 Repealed. Laws 1969, c. 817, § 87.



29-2619 Repealed. Laws 1969, c. 817, § 87.



29-2620 Repealed. Laws 1969, c. 817, § 87.



29-2621 Repealed. Laws 1969, c. 817, § 87.



29-2622 Repealed. Laws 1969, c. 817, § 87.



29-2623 Repealed. Laws 1969, c. 817, § 87.



29-2624 Repealed. Laws 1969, c. 817, § 87.



29-2625 Repealed. Laws 1969, c. 817, § 87.



29-2626 Repealed. Laws 1969, c. 817, § 87.



29-2627 Repealed. Laws 1959, c. 445, § 2.



29-2628 Repealed. Laws 1969, c. 817, § 87.



29-2629 Repealed. Laws 1969, c. 817, § 87.



29-2630 Repealed. Laws 1969, c. 817, § 87.



29-2631 Repealed. Laws 1969, c. 817, § 87.



29-2632 Repealed. Laws 1969, c. 817, § 87.



29-2633 Repealed. Laws 1969, c. 817, § 87.



29-2633.01 Repealed. Laws 1969, c. 817, § 87.



29-2634 Repealed. Laws 1969, c. 817, § 87.



29-2635 Repealed. Laws 1969, c. 817, § 87.



29-2636 Repealed. Laws 1969, c. 817, § 87.



29-2637 Repealed. Laws 2003, LB 46, § 55.



29-2638 Repealed. Laws 2003, LB 46, § 55.



29-2639 Compact, how cited.

Sections 29-2639 and 29-2640 shall be known and may be cited as the Interstate Compact for Adult Offender Supervision.



29-2640 Interstate Compact for Adult Offender Supervision.

The Governor is hereby authorized and directed to execute a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

The compacting states solemnly agree:

ARTICLE I PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states. In addition, this compact will: Create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, or corrections or other criminal justice agencies which will promulgate rules to achieve the purposes of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches of government, and state criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulation of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefor public business.

ARTICLE II DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

Adult means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

Bylaws means those bylaws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct;

Compact administrator means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission, and the policies adopted by the state council under this compact;

Compacting state means any state which has enacted the enabling legislation for this compact;

Commissioner means the voting representative of each compacting state appointed pursuant to Article III of this compact;

Interstate commission means the Interstate Commission for Adult Offender Supervision established by this compact;

Member means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

Noncompacting state means any state which has not enacted the enabling legislation for this compact;

Offender means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

Person means any individual, corporation, business enterprise, or other legal entity, either public or private;

Rules means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states;

State means a state of the United States, the District of Columbia, and any other territorial possessions of the United States; and

State Council means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

ARTICLE III THE COMPACT COMMISSION

The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The interstate commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members shall include a member of national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the interstate commission shall be ex officio, nonvoting members. The interstate commission may provide in its bylaws for such additional ex officio, nonvoting members as it deems necessary.

Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

The interstate commission shall establish an executive committee which shall include commission officers, commission members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff, administers enforcement and compliance with the provisions of the compact and bylaws, as directed by the interstate commission, and performs other duties as directed by the interstate commission or as set forth in the bylaws.

ARTICLE IV THE STATE COUNCIL

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the judiciary. In addition to appointment of its commissioner to the interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V POWERS AND DUTIES OF

THE INTERSTATE COMMISSION

The interstate commission shall have the following powers:

To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

To enforce compliance with compact provisions, interstate commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

To establish and maintain offices;

To purchase and maintain insurance and bonds;

To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

To elect or appoint such officers, attorneys, employees, agents, or consultants and to fix their compensation, define their duties, and determine their qualifications and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

To accept any and all donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of same;

To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

To establish a budget, make expenditures, and levy assessments as provided in Article X of this compact;

To sue and be sued;

To provide for dispute resolution among compacting states;

To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

Section A. Bylaws

The interstate commission shall, by a majority of the members, within twelve months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

Establishing the fiscal year of the interstate commission;

Establishing an executive committee and such other committees as may be necessary;

Providing reasonable standards and procedures:

(i) For the establishment of committees; and

(ii) Governing any general or specific delegation of any authority or function of the interstate commission;

Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting;

Establishing the titles and responsibilities of the officers of the interstate commission;

Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission;

Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations;

Providing transition rules for startup administration of the compact; and

Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice-chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; Provided, that subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission and hire and supervise such other staff as may be authorized by the interstate commission but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Section D. Qualified Immunity, Defense, and Indemnification

The members, officers, executive director, and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property, personal injury, or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities; Provided, that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The interstate commission shall defend the commissioner of a compacting state, his or her representatives or employees, or the interstate commission's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; Provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the interstate commission's representatives or employees harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; Provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII ACTIVITIES OF THE INTERSTATE COMMISSION

The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the Freedom of Information Reform Act of 1986, 5 U.S.C. section 552b, as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

Relate solely to the interstate commission's internal personnel practices and procedures;

Disclose matters specifically exempted from disclosure by statute;

Disclose trade secrets or commercial or financial information which is privileged or confidential;

Involve accusing any person of a crime or formally censuring any person;

Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

Disclose investigatory records compiled for law enforcement purposes;

Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote, reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII RULEMAKING FUNCTIONS OF

THE INTERSTATE COMMISSION

The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. App. 2, section 1 et seq., as may be amended (hereinafter APA). All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

When promulgating a rule, the interstate commission shall:

Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;

Provide an opportunity for an informal hearing; and

Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

Subjects to be addressed within twelve months after the first meeting must at a minimum include:

Notice to victims and opportunity to be heard;

Offender registration and compliance;

Violations/returns;

Transfer procedures and forms;

Eligibility for transfer;

Collection of restitution and fees from offenders;

Data collection and reporting;

The level of supervision to be provided by the receiving state;

Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

Mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this act shall be null and void twelve months after the first meeting of the interstate commission created hereunder.

Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption; Provided, that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX OVERSIGHT, ENFORCEMENT, AND DISPUTE

RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

ARTICLE X FINANCE

The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs such assessment.

The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI COMPACTING STATES, EFFECTIVE

DATE AND AMENDMENT

Any state, as defined in Article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII WITHDRAWAL, DEFAULT, TERMINATION,

AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; Provided, that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B. Default

If the interstate commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules the interstate commission may impose any or all of the following penalties:

Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

Remedial training and technical assistance as directed by the interstate commission;

Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the Governor, the Chief Justice or Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.

The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial Enforcement

The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal court district where the interstate commission has its offices, to enforce compliance with the provisions of the compact or its duly promulgated rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.



29-2701 Fines, costs, forfeited recognizances; to whom paid.

All money due upon any judgment for fines, costs, or forfeited recognizances shall be paid to the judge or clerk of the court where the judgment is pending, if paid before execution is issued therefor, otherwise to the officer holding the execution, or such money may be paid to the sheriff of the county if the judgment debtor is in jail. Every sheriff, marshal, or other ministerial officer who shall receive any such money shall pay the same to the proper clerk of the court within ten days from the time of receiving the same.

Fines and penalties collected by clerk of the district court are public money. State ex rel. Broatch v. Moores, 52 Neb. 770, 73 N.W. 299 (1897).



29-2702 Money received; disposition.

Every judge or clerk of court, upon receiving any money on account of forfeited recognizances, fines, or costs accruing or due to the county or state, shall pay the same to the treasurer of the proper county, except as may be otherwise expressly provided, within ten days from the time of receiving the same. When any money is paid to a judge or clerk of court on account of costs due to individual persons, the same shall be paid to the persons to whom the same are due upon demand therefor.

This section recognizes the constitutional requirement for disposition of fines, penalties, and license money. School Dist. No. 54 v. School Dist. of Omaha, 171 Neb. 769, 107 N.W.2d 744 (1961).

Where clerk of district court deposits money received from payment of fines in bank to his own individual credit, he thereby converts money to his own use. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).



29-2703 Costs; county not liable; exception.

No costs shall be paid from the county treasury in any case of prosecution for a misdemeanor except as provided in section 29-2709.

Taxation of jury costs to defendant under this section requires finding by district court supported by evidence that appeal was frivolous or capricious. State v. Stanosheck, 186 Neb. 17, 180 N.W.2d 226 (1970).

Taxing as costs of meals, lodging, and mileage of jurors is not authorized. State v. Jungclaus, 176 Neb. 641, 126 N.W.2d 858 (1964).

Costs cannot be paid by county unless approval of prosecution by county attorney is obtained. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).



29-2704 Preliminary examinations for felony; transcript of costs; audit; allowance; payment.

Upon examination in county court on complaint of a felony, whether the accused is held to answer in court or discharged, the court may file with the county clerk a certified transcript of the costs as assessed under section 29-2709, giving the items of the same, and to whom each is due, and on what account. As early as may be after the filing of such bill, but without assembling for the special purpose, the county board of the proper county shall examine into such bill of costs as to its correctness, justice, and legality and may, if need be, examine under oath any person upon the subject, which oath may be administered by the county clerk.

It shall be the duty of the board to disallow any item, in whole or in part, of such bill that is found to be unlawful or needlessly incurred, or if it appears that the complaint was made for a felony when it should have been for a misdemeanor only, it may in its discretion disallow the entire bill or any part thereof.

The board may order that such bill, or so much thereof as it finds to be lawful and just, be paid from the county treasury, whereupon the county clerk shall draw warrants upon the county treasurer for the sums respectively due to each person upon such bill so allowed, which warrants the treasurer shall pay from the county general fund. The amount of costs so allowed shall be certified by the county clerk, and the certificate filed with the papers in the cause, in the office of the clerk of the district court. If the defendant shall be convicted, judgment shall be rendered against him or her for the costs so allowed, in addition to the costs made in the district court.

Section does not fix liability on county for fees of defendant's witnesses. Worthen v. Johnson County, 62 Neb. 754, 87 N.W. 909 (1901).

County is liable for costs on felony charge whether accused was held to answer in court or not. If charge should have been for misdemeanor, board may disallow. Dodge County v. Gregg, 14 Neb. 305, 15 N.W. 741 (1883).

Section is constitutional. Costs in misdemeanor cases may be disallowed by county board. Boggs v. Washington County, 10 Neb. 297, 4 N.W. 984 (1880).



29-2705 Clerk of district court; cost bill in felony cases; payment.

Upon the discharge or conviction of the defendant in any case of felony in the district court, it shall be lawful for the clerk of such court to file in the office of the county clerk a bill of the costs not previously allowed by the county board, whereupon the same shall be examined into, audited and allowed, and paid in the manner specified in section 29-2704; Provided, nothing in this section or section 29-2704 shall preclude any court or clerk, in any case, from delaying the filing of such cost bill for allowance as aforesaid, until it shall be determined whether the same will be collected from the defendant; and no cost bill shall be filed for allowance as aforesaid under the provisions of this section, while there is pending in the cause any proceeding in error, or any unexpired recognizance for replevy of the judgment.

Exemption of certain type or class of offense from the imposition of costs is not an unconstitutional classification. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).



29-2706 Conviction in felony cases; fines and costs; collection from defendant; disposition of amount collected.

In any case of indictment for felony, where the defendant shall be convicted, it shall be the duty of the county attorney, clerk of the court, and sheriff of the county to use all lawful means within the scope of their respective powers, if need be, for the collection of the costs from the defendant, and the fine also, if any shall have been adjudged against him. When the costs shall have been collected, if the same shall have been allowed for payment from the county treasurer as provided in section 29-2705, it shall be the duty of the clerk of the court to certify and pay the same immediately to the county treasurer, together with any fine that may have been collected in the case.



29-2707 Repealed. Laws 1973, LB 226, § 34.



29-2708 Receipts; to what funds credited; disbursement of costs in criminal cases.

All money arising from fines and recognizances shall be credited by the county treasurer to the county school fund except as provided by Article VII, section 5, Constitution of Nebraska, and the costs and proceeds of jail labor shall be credited to the county general fund. Whenever any costs in any criminal case are paid from the county treasury, such payment shall be made from the county general fund; and when any warrant is drawn by the county clerk upon the treasurer of the county for the payment of such costs, a true record of the same and the definite purpose of every such warrant shall be recorded in the clerk's office showing the cause in which such costs are paid.

This section recognizes the constitutional requirement for disposition of fines, penalties, and license money. School Dist. No. 54 v. School Dist. of Omaha, 171 Neb. 769, 107 N.W.2d 744 (1961).



29-2709 Uncollectible costs; certification; payment; conditions.

When any costs in misdemeanor, traffic, felony preliminary, or juvenile cases in county court, except for those costs provided for in subsection (3) of section 24-703, two dollars of the fee provided in section 33-107.01, the court automation fee provided in section 33-107.03, and the uniform data analysis fee provided in section 47-633, are found by a county judge to be uncollectible for any reason, including the dismissal of the case, such costs shall be deemed waived unless the judge, in his or her discretion, enters an order assessing such portion of the costs as by law would be paid over by the court to the State Treasurer as follows:

(1) In all cases brought by or with the consent of the county attorney, all such uncollectible costs shall be certified by the clerk of the court to the county clerk who shall present the bills therefor to the county board. The county board shall pay from the county general fund all such bills found by the board to be lawful; and

(2) In all cases brought under city or village ordinance, all such uncollectible costs shall be certified to the appropriate city or village officer authorized to receive claims who shall present the bills therefor to the governing body of the city or village in the same manner as other claims. Such governing body shall pay from the general fund of the city or village all such bills as are found to be lawful.

Exemption of certain type or class of offense from the imposition of costs is not an unconstitutional classification. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Costs are not allowed in misdemeanor cases unless the suit is instituted with the consent of the county attorney or approved by him in writing. State v. Jungclaus, 176 Neb. 641, 126 N.W.2d 858 (1964).

To authorize payment of costs by county, consent or approval of county attorney to prosecution must be obtained. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).

Provisions of this section are for the benefit of officers and witnesses earning fees in misdemeanor and peace warrant causes. Dodge County v. Gregg, 14 Neb. 305, 15 N.W. 741 (1883); Boggs v. Washington County, 10 Neb. 297, 4 N.W. 984 (1880).



29-2710 Witness fees; criminal cases in district court; by whom paid.

The fees of all witnesses in criminal cases in the district court shall be paid by the county where the indictment is found.

Section does not create new liability on county. Hewerkle v. Gage County, 14 Neb. 18, 14 N.W. 549 (1883).



29-2801 Habeas corpus; writ; when allowed.

If any person, except persons convicted of some crime or offense for which they stand committed, or persons committed for treason or felony, the punishment whereof is capital, plainly and specially expressed in the warrant of commitment, now is or shall be confined in any jail of this state, or shall be unlawfully deprived of his or her liberty, and shall make application, either by him or herself or by any person on his or her behalf, to any one of the judges of the district court, or to any county judge, and does at the same time produce to such judge a copy of the commitment or cause of detention of such person, or if the person so imprisoned or detained is imprisoned or detained without any legal authority, upon making the same appear to such judge, by oath or affirmation, it shall be his duty forthwith to allow a writ of habeas corpus, which writ shall be issued forthwith by the clerk of the district court, or by the county judge, as the case may require, under the seal of the court whereof the person allowing such writ is a judge, directed to the proper officer, person or persons who detains such prisoner.

1. Jurisdiction

2. Requirement in petition

3. When allowed

4. When denied

1. Jurisdiction

The failure to attach a copy of the relevant commitment order to a petition for a writ of habeas corpus, as required by this section, does not prevent a court from exercising jurisdiction over that petition. O'Neal v. State, 290 Neb. 943, 863 N.W.2d 162 (2015).

This section discusses the extent of a district or county court's subject matter jurisdiction over writs of habeas corpus; venue in habeas corpus actions is determined by Gillard v. Clark, 105 Neb. 84, 179 N.W. 396 (1920). Anderson v. Houston, 274 Neb. 916, 744 N.W.2d 410 (2008).

An application for a writ of habeas corpus to release a prisoner confined under sentence of court must be brought in the county where the prisoner is confined. Where proceedings are instituted in another county, it is the duty of the court, on objection to its jurisdiction, to dismiss the proceedings. Addison v. Parratt, 204 Neb. 656, 284 N.W.2d 574 (1979); Gillard v. Clark, 105 Neb. 84, 179 N.W. 396 (1920).

County court does not have jurisdiction in habeas corpus proceedings to release an accused person held for trial in district court. McFarland v. State, 172 Neb. 251, 109 N.W.2d 397 (1961).

Rules governing allowance of writ of habeas corpus are restated and clarified. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946); Hawk v. Olson, 146 Neb. 875, 22 N.W.2d 136 (1946).

Original jurisdiction in habeas corpus has been conferred upon the county court in certain cases. Williams v. Olson, 143 Neb. 115, 8 N.W.2d 830 (1943).

Where application is made for a writ of habeas corpus to the district court of a county other than the one in which the prisoner is confined, and the officer in whose custody the prisoner is held brings the latter into court and submits to jurisdiction without objection, the prisoner is then under confinement in the county where the action was brought. In such case, the court has the authority to inquire into the legality of his or her restraint. Gillard v. Clark, 105 Neb. 84, 179 N.W. 396 (1920).

Application for writ by parent to recover possession of minor child may be brought in district court of county where unlawful detention takes place. State ex rel. Gunnarson v. Nebraska Children's Home Society, 94 Neb. 255, 143 N.W. 203 (1913).

County court does not have authority to issue writ of habeas corpus to be served in adjoining county to bring before court a nonresident child. Johnson v. Terry, 85 Neb. 267, 122 N.W. 984 (1909).

Issue of writ by district judge to county outside district is discretionary. State ex rel. Thompson v. Porter, 78 Neb. 811, 112 N.W. 286 (1907).

Habeas corpus involving custody of child is a proceeding in rem. Terry v. State, 77 Neb. 612, 110 N.W. 733 (1906).

Procedure for review is same as in civil actions. State v. Decker, 77 Neb. 33, 108 N.W. 157 (1906).

United States commissioner has no authority to issue writ. State ex rel. Atty. Gen. v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).

Under Nebraska law, scope of remedy of writ of habeas corpus is limited. Shupe v. Sigler, 230 F.Supp. 601 (D. Neb. 1964).

Writ of habeas corpus is not available in federal court until relief has been sought in state court by writ of error coram nobis without avail. Schwein v. Olson, 56 F.Supp. 993 (D. Neb. 1944).

2. Requirement in petition

Failing to present the statutorily required copy of the commitment and detention order prevents a district court from proceeding to the relief sought by a defendant's habeas corpus action. Gallion v. Zinn, 236 Neb. 98, 459 N.W.2d 214 (1990).

Habeas corpus is not demandable of right but legal cause must be shown to entitle petitioner to its benefit. Swanson v. Jones, 151 Neb. 767, 39 N.W.2d 557 (1949).

Habeas corpus is a writ of right, but not a writ of course. Probable cause for issuance thereof must be shown. In re Application of Tail, Tail v. Olson, 145 Neb. 268, 16 N.W.2d 161 (1944).

Failure to set out copy of process in application is excused when facts alleged indicate nonexistence of warrant. Urban v. Brailey, 85 Neb. 796, 124 N.W. 467 (1910).

Petition based upon alleged want of probable cause should set out testimony; evidence may justify commitment though insufficient to convict. Rhea v. State, 61 Neb. 15, 84 N.W. 414 (1900).

Petition for writ must state facts which constitute illegal restraint. State ex rel. Distin v. Ensign, 13 Neb. 250, 13 N.W. 216 (1882).

3. When allowed

A parolee may seek relief through Nebraska's habeas corpus statute. Caton v. State, 291 Neb. 939, 869 N.W.2d 911 (2015).

Under Nebraska law, the availability of habeas corpus is restricted to situations where the sentence imposed is absolutely void. Piercy v. Parratt, 202 Neb. 102, 273 N.W.2d 689 (1979).

Habeas corpus proceeding is a proper remedy to determine the right to the custody of a child. In re Application of Schwartzkopf, 149 Neb. 460, 31 N.W.2d 294 (1948).

Habeas corpus is a special civil proceeding providing summary remedy open to persons illegally detained. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

To obtain release by habeas corpus, judgment must be absolutely void. In re James Carbino, 117 Neb. 107, 219 N.W. 846 (1928); Hulbert v. Fenton, 115 Neb. 818, 215 N.W. 104 (1927); Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904); Keller v. Davis, 69 Neb. 494, 95 N.W. 1028 (1903).

Writ of habeas corpus is proper remedy where one is deprived of his liberty by reason of void judgment. In re Resler, 115 Neb. 335, 212 N.W. 765 (1927).

Writ lies where defendant has been arrested under void city ordinance. In re Application of McMonies, 75 Neb. 702, 106 N.W. 456 (1906).

Where detention is had under void sentence in contempt proceedings, habeas corpus is proper remedy. In re Havlik, 45 Neb. 747, 64 N.W. 234 (1895).

4. When denied

To release a person from a sentence of imprisonment by habeas corpus, it must appear that the sentence was absolutely void. Habeas corpus will not lie to discharge a person from a sentence of penal servitude where the court imposing the sentence had jurisdiction of the offense and had jurisdiction of the person of the defendant, and the sentence was within the power of the court to impose. Anderson v. Gunter, 235 Neb. 560, 456 N.W.2d 286 (1990).

Habeas corpus is not the proper action to challenge the validity of a detainer based upon an untried complaint, where the state filing the detainer has not requested transfer of the prisoner. Wickline v. Gunter, 233 Neb. 878, 448 N.W.2d 584 (1989).

Writ of habeas corpus is not available to persons lawfully convicted or merely to challenge conditions of incarceration. Pruitt v. Parratt, 197 Neb. 854, 251 N.W.2d 179 (1977).

Habeas corpus is not available to discharge a prisoner from a sentence of penal servitude if the court imposing it has jurisdiction of the offense and of the person charged with the crime, and if the sentence was within the power of the court. Case v. State, 177 Neb. 404, 129 N.W.2d 107 (1964).

After conviction, release pending hearing is not demandable of course. Sedlacek v. Hann, 156 Neb. 340, 56 N.W.2d 138 (1952).

Courts may not by habeas corpus deprive parents of the custody of their children unless parents are shown to be unfit. Boucher v. Dittmer, 151 Neb. 580, 38 N.W.2d 401 (1949).

Habeas corpus is never allowed as substitute for appeal or proceedings in error. Hulbert v. Fenton, 115 Neb. 818, 215 N.W. 104 (1927); Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904); In re Langston, 55 Neb. 310, 75 N.W. 828 (1898).

Upon habeas corpus to discharge person held under warrant of extradition, if return to writ shows facts sufficient to justify detention of accused, it is sufficient. In re Willard, 93 Neb. 298, 140 N.W. 170 (1913).

Irregularities in commitment for contempt by justice of peace are not reviewable on habeas corpus. In re Hammond, 83 Neb. 636, 120 N.W. 203 (1909).

Insufficiency of complaint to state crime cannot ordinarily be raised by habeas corpus. Rhyn v. McDonald, 82 Neb. 552, 118 N.W. 136 (1908).

There is no provision for motion for new trial in county court on application for writ. Writ may not be allowed though complaint is subject to successful attack by demurrer. State ex rel. Gardiner v. Shrader, 73 Neb. 618, 103 N.W. 276 (1905).

Decision of Governor that party held under extradition warrant is a fugitive from justice cannot be reviewed on habeas corpus. Dennison v. Christian, 72 Neb. 703, 101 N.W. 1045 (1904).

Sentence in excess of statutory period is not ground for writ. In re Fanton, 55 Neb. 703, 76 N.W. 447 (1898).

On arrest on extradition warrant, evidence on preliminary hearing in other state will not be examined. In re Van Sciever, 42 Neb. 772, 60 N.W. 1037 (1894).

Irregularities before grand jury cannot be considered on habeas corpus. In re Betts, 36 Neb. 282, 54 N.W. 524 (1893).

Defendant out on bail is not entitled to writ, but should surrender himself. Spring v. Dahlman, 34 Neb. 692, 52 N.W. 567 (1892).

Commitment to reform school is not reviewable on habeas corpus. Buchanan v. Mallalieu, 25 Neb. 201, 41 N.W. 152 (1888).

Where defendant is committed to jail in default of fine, writ will not issue until fine is paid. Ex parte Johnson, 15 Neb. 512, 19 N.W. 594 (1884).

Supreme Court will not weigh evidence if testimony shows commission of offense. In re Balcom, 12 Neb. 316, 11 N.W. 312 (1882).



29-2802 Writ; applicant; to be taken before judge; return.

It shall be the duty of the officer or person to whom such writ shall be directed to convey the person or persons so imprisoned or detained and named in such writ, before the judge allowing the same, or, in case of his absence or disability, before some other judge of the same court, on the day specified in such writ, and to make due return of the writ, together with the day and cause of caption and detention of such person, according to the command thereof.

A person to whom a writ of habeas corpus is directed makes response to the writ, not to petition therefor. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

When a child of age of 21 months is the subject of habeas corpus proceeding, it is not necessary that the child remain in the courtroom at all times, but the court may direct on what occasions, during the trial, it shall be brought into court. Kaufmann v. Kaufmann, 140 Neb. 299, 299 N.W. 617 (1941).



29-2803 Habeas corpus; applicant; subpoena for witnesses.

Whenever a habeas corpus shall be issued to bring the body of any prisoner committed as aforesaid, unless the court or judge issuing the same shall deem it wholly unnecessary and useless, the court or judge shall issue a subpoena to the sheriff of the county where such person shall be confined, commanding him to summon the witness or witnesses therein named to appear before such judge or court, at the time and place when and where such habeas corpus shall be returnable. It shall be the duty of such sheriff to serve the subpoena, if possible, in time to enable such witness or witnesses to attend.



29-2804 Subpoena; duty of witness; noncompliance; penalty.

It shall be the duty of the witness or witnesses thus served with subpoena to attend and give evidence before the judge or court issuing the same, on pain of being guilty of a contempt, in which event he or they shall be proceeded against accordingly by the judge or court.



29-2805 Habeas corpus; hearing by court or judge; procedure.

On the hearing of any habeas corpus issued as aforesaid, it shall be the duty of the judge or court who shall hear the same to examine the witness or witnesses aforesaid, and such other witnesses as the prisoner may request, touching any offense mentioned in the warrant of commitment, whether the offense be technically set out in the commitment or not. Upon the hearing the judge or court may either recommit, bail or discharge the prisoner, according to the facts of the case.



29-2806 Habeas corpus; disposition of cause.

When the judge shall have examined into the cause of the capture and detention of the person so brought before him, and shall be satisfied that the person is unlawfully imprisoned or detained, he shall forthwith discharge such prisoner from confinement. In case the person or persons applying for such writ shall be confined or detained in a legal manner, on a charge of having committed any crime or offense, the judge shall, at his discretion, commit, discharge or let to bail such person or persons, and if the judge shall deem the offense bailable, on the principles of law, he shall cause the person charged as aforesaid to enter into recognizance, with one or more sufficient securities, in such sum as the judge shall think reasonable, the circumstances of the prisoner and the nature of the offense charged considered, conditioned for his appearance at the next court where the offense is cognizable. The judge shall certify his proceedings, together with the recognizance, forthwith, to the proper court; and if the person or persons charged as aforesaid shall fail to enter into such recognizance, he or they shall be committed to prison by such judge.

The appropriate form of relief from denial of a motion to reduce excessive bail is by habeas corpus. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

Statute contemplates that relator shall be discharged, committed, or let to bail. Rhodes v. Houston, 172 Neb. 177, 108 N.W.2d 807 (1961).

Resort may be had to habeas corpus to review discretion of district court in fixing the amount of bail. Kennedy v. Corrigan, 169 Neb. 586, 100 N.W.2d 550 (1960).

Principles governing issuance of writ of habeas corpus stated. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Court should require prisoner to enter into recognizance for appearance where order of discharge from bailable offense is appealed. Hulbert v. Fenton, 115 Neb. 818, 215 N.W. 104 (1927).

When it appears that petitioner stands charged with bailable offense and his sureties are for any cause released from liability, he will be remanded to district court. State ex rel. Emerson v. Bauman, 87 Neb. 273, 126 N.W. 857 (1910).

If commitment on which prisoner is detained is insufficient, but information against him charges a crime, court will recommit him to the court having jurisdiction of offense. Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904).

Order fixing amount of bail will not be disturbed upon habeas corpus unless amount is unreasonably great and disproportionate to the offense charged. In re Scott, 38 Neb. 502, 56 N.W. 1009 (1893).



29-2807 Writ; failure to obey; penalty.

If any person to whom such writ of habeas corpus shall be directed as aforesaid, shall neglect or refuse to obey or make return of the same according to the command thereof, or shall make a false return of the writ, or upon demand made by the prisoner, or any person in his or her behalf, shall refuse to deliver to the person demanding, within six hours after the demand therefor, a true copy of the warrant or commitment or detainer of such prisoner, every person so offending shall, for the first offense, forfeit to the party aggrieved the sum of two hundred dollars, and for the second offense, the sum of four hundred dollars, and shall, if an officer, be incapable to hold his office.



29-2808 Writ; failure to issue; penalty.

If any clerk of the district court shall refuse to issue such writ after allowance and demand made as aforesaid, he shall forfeit to the party aggrieved the sum of five hundred dollars.



29-2809 Applicant discharged; rearrest for same offense prohibited; penalty; exceptions.

Any person who shall be set at large upon any habeas corpus, shall not be again imprisoned for the same offense, unless by the legal order or process of the court wherein he or she shall be bound by recognizance to appear, or other court having jurisdiction of the cause or offense. If any person shall knowingly, contrary to sections 29-2801 to 29-2824, recommit or imprison, or cause to be recommitted or imprisoned for the same offense or pretended offense, any person so set at large, or shall knowingly aid or assist therein, he shall forfeit to the party aggrieved five hundred dollars, any colorable pretense or variation in the warrant or commitment notwithstanding.

Principle of res judicata does not apply in cases of habeas corpus to judgment discharging prisoner when discharge was not upon merits but for defect of proof. State ex rel. Flippin v. Sievers, 102 Neb. 611, 168 N.W. 99 (1918).

To recover penalty, plaintiff must show statutory conditions exist. Hier v. Hutchings, 58 Neb. 334, 78 N.W. 638 (1899).



29-2810 Person in custody of officer; delivery to another officer prohibited; penalty; exceptions.

If any person of this state shall be committed to prison, or be in custody of any officer for any criminal matter, such prisoner shall not be removed therefrom into the custody of any other officer, unless by legal process, or when the prisoner shall be delivered to some inferior officer to carry to jail, or shall, by order of the proper court, be removed from one place to another within the state for trial, or in case of fire, infection or other necessity; and if any person, after such commitment, shall make out or sign or countersign any warrant for such removal, contrary to this section, he or she shall for every such offense forfeit to the party aggrieved five hundred dollars.



29-2811 Accessories before the fact in capital cases; not bailable.

When any person shall appear to be committed by any judge or magistrate, and charged as accessory before the fact to any felony, the punishment whereof is capital, which felony shall be plainly and especially charged in the warrant of commitment, such person shall not be removed or bailed by virtue of sections 29-2801 to 29-2824, or in any other manner than as if said sections had not been enacted.



29-2812 Extradition of citizens of Nebraska for prosecution in sister state; imprisonment for; general prohibition; penalty; exception.

No citizen of this state, being an inhabitant or resident of the same, shall be sent a prisoner to any place whatever out of the state, for any crime or offense committed within this state, except in cases specially authorized by law, and every such imprisonment is hereby declared to be illegal. If any such citizen shall be so imprisoned, he may for every such imprisonment maintain an action of false imprisonment, in any court having cognizance thereof, against the person or persons by whom he shall be so imprisoned or transported contrary to law, and against any person who shall contrive, write, seal, sign or countersign any writing for such imprisonment or transportation, or shall be aiding and assisting in the same or any of them, and shall recover triple costs besides damages, which damages, so to be given, shall not be less than five hundred dollars; and every person knowingly concerned in any manner as aforesaid in such illegal imprisonment or transportation, contrary to this section, and being thereof lawfully convicted, shall be disabled from henceforth to bear any office of trust or profit within this state; Provided, if any citizen of this state, or any person or persons at any time resident in the same, shall have committed or shall be charged with having committed any treason, felony or misdemeanor in any other part of the United States or territories where he or she ought to be tried for such offense, he, she or they may be sent to the state or territory having jurisdiction of the offense as provided by the Uniform Criminal Extradition Act of this state.

Courts are bound by construction of extradition laws adopted by Supreme Court of United States and will not review questions of evidence decided by Governor. In re Willard, 93 Neb. 298, 140 N.W. 170 (1913).

This section does not authorize extradition without proof that accused is fugitive. Dennison v. Christian, 72 Neb. 703, 101 N.W. 1045 (1904).



29-2813 False imprisonment; penalties; action for; limitation.

The penalties recoverable pursuant to sections 29-2801 to 29-2824 shall be recovered by the party aggrieved, his or her executors or administrators, by civil action in any court having cognizance of the same; Provided, no person shall be sued or molested for any offense against the provisions of said sections, unless within two years after the time when such offense shall have been committed; but if the party aggrieved shall then be in prison, then within two years after the decease of the person imprisoned, or his or her delivery out of prison. In every such action it shall be lawful for the defendant to plead the general issue, and give the special matter in evidence.



29-2814 Warrant or commitment; defects; when harmless.

If any person shall be committed to prison, or be in custody of any officer for any criminal matter, by virtue of any warrant or commitment of any magistrate of this state having jurisdiction of such criminal matter, such person shall not be discharged from such imprisonment or custody by reason of any informality or defect of such warrant or commitment; Provided, such warrant or commitment shall show substantially a criminal matter for which such magistrate had jurisdiction so to arrest or commit.

This section does not apply where a person is imprisoned in the state penitentiary under sentence imposed by a court of record. Dunham v. O'Grady, 137 Neb. 649, 290 N.W. 723 (1940).



29-2815 Applicant in custody of person not an officer; form of writ.

In case of confinement, imprisonment, or detention by any person not a sheriff, deputy sheriff, coroner, jailer, or marshal of this state, nor a marshal or other like officer of the courts of the United States, the writ of habeas corpus shall be in the form following:

The State of Nebraska,

ss.

.............. County,

The People of the State of Nebraska to the Sheriff of such county, greeting:

We command you, that the body of .................., of ..............., by .................. of ............. imprisoned and restrained of his or her liberty, as it is said, you take and have before .................., a judge of our ............ court ................, or, in case of his or her absence or disability, before some other judge of the same court at .................., to do and receive what our judge shall then and there consider ................. concerning him or her in his or her behalf, and summon ................... then and there to appear before our judge to show the cause of the taking and detaining .................; and have you there this writ, with your doings thereon.

Witness ................., at ................, this ......... day of .............., in the year ...... .

Court may require person who is shown to have control of prisoner to produce him. Nebraska Children's Home Society v. State, 57 Neb. 765, 78 N.W. 267 (1899).



29-2816 Writ; service and return.

Such writ may be served in any county by any sheriff of the same or of any other county. When such writ shall be issued by a court in session, if such court shall have adjourned when the same is returned, it shall be returned before any judge of the same court, and if such writ is returned before one judge at a time when the court is in session, he may adjourn the case into the court, there to be heard and determined.



29-2817 Writ; return by person detaining; contents.

In every case in which a writ of habeas corpus has been allowed, the person to whom the writ is directed shall file a return in which he shall plainly and unequivocally state the following: (1) Whether he has or has not the party in his custody or power, or under restraint; (2) if he has the party in his custody or power, or under restraint, he shall set forth at large the authority and the true and whole cause of such imprisonment and restraint, with a copy of the writ, warrant, or other process, if any, upon which the party is detained; and (3) if he has had the party in his custody or power, or under restraint, and has transferred such custody or restraint to another, he shall state particularly to whom, at what time, for what cause and by what authority such transfer was made.

Sufficiency of return raised but not decided. Rhodes v. Houston, 172 Neb. 177, 108 N.W.2d 807 (1961).

Where failure to comply with this section was not challenged in trial court, objection thereto could not be raised on appeal. In re Application of Bruno, 153 Neb. 445, 45 N.W.2d 178 (1950).

Party to whom writ is directed must set forth in return authority to hold and detain applicant for writ. In re Application of Robinson, 150 Neb. 443, 34 N.W.2d 887 (1948).

A person to whom a writ of habeas corpus is directed makes response to the writ, not to the petition therefor. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

In the return to writ of habeas corpus, facts must appear which warrant restraint of party detained. In re Application of Niklaus, Niklaus v. Holloway, 144 Neb. 503, 13 N.W.2d 655 (1944).

When return to writ shows relator to be in custody of officer against whom it is directed and no facts appear warrant restraint of respondent, it is duty of court to order his discharge. Rose v. Vosburg, 107 Neb. 847, 187 N.W. 46 (1922).

In making return to writ of habeas corpus, officer detaining petitioner is required to set out copy of warrant of arrest and detention. Chandler v. Sipes, 103 Neb. 111, 170 N.W. 604 (1919).

In making return by officer, copy of process should be set out or sufficient reason assigned for failure. Urban v. Brailey, 86 Neb. 217, 125 N.W. 543 (1910), affirming 85 Neb. 796, 124 N.W. 467 (1910).



29-2818 Writ; return by person detaining; signature and verification.

The return or statement shall be signed by the person making it, and it shall be sworn to by him, unless he is a public officer and makes the return in his official capacity.



29-2819 Writ; return of person detaining; prima facie evidence of cause of detention, when; order for costs.

Upon the return of any writ of habeas corpus, issued as aforesaid, if it shall appear that the person detained or imprisoned is in custody under any warrant or commitment in pursuance of law, the return shall be considered as prima facie evidence of the cause of detention; but if the person so imprisoned or detained is restrained of liberty by any alleged private authority, the return of the writ shall be considered only as a plea of the facts therein set forth, and the party claiming the custody shall be held to make proof of such facts. Upon the final disposition of any case arising upon a writ of habeas corpus, the court or judge determining the same shall make such order as to costs as the case may require.

In habeas corpus proceeding against the warden of the state penitentiary, seeking the release of a prisoner, the return to the writ is prima facie evidence of the cause of detention. Goodman v. O'Grady, 135 Neb. 612, 283 N.W. 213 (1939); Sanclaer v. State, 111 Neb. 473, 196 N.W. 686 (1923).

Warrant of arrest and detention in hands of officer executing it is prima facie evidence of cause of detention. Chandler v. Sipes, 103 Neb. 111, 170 N.W. 604 (1919).

Return of officer is prima facie evidence of facts therein stated. McIntyre v. Mote, 77 Neb. 418, 109 N.W. 763 (1906).

Respondent is bound to establish, by evidence, facts set up in return. In re Application of Thomsen, 1 Neb. Unof. 751, 95 N.W. 805 (1901).



29-2820 Writ; person detaining; how designated.

The person having the custody of the prisoner may, in all writs of habeas corpus issued under sections 29-2801 to 29-2824, be designated by his name of office, if he has any, or by his own name; or if both such names are unknown or uncertain, he may be described by an assumed appellation, and any person who is served with the writ shall be deemed the person intended thereby.



29-2821 Writ; person detained; how designated.

The person to be produced shall be designated by his name, if known, and if that is unknown or uncertain, he may be described in any other way so as to make known who is intended.



29-2822 Writ; order for safekeeping of person detained.

When any writ of habeas corpus shall have been allowed, the court or judge to which the same shall be returned, or into which it shall be adjourned, shall, for good cause shown, continue the cause and shall make order for the safekeeping of the person imprisoned, or detain him, as the nature of the case may require.



29-2823 Habeas corpus proceedings; review; procedure; bail pending appeal.

The proceedings upon any writ of habeas corpus shall be recorded by the clerk and judges respectively, and may be reviewed as provided by law for appeal in civil cases. If the state shall appeal from a final order of a district court made upon the return of a writ of habeas corpus discharging a defendant in a criminal case, the defendant shall not be discharged from custody pending final decision upon appeal; Provided, said defendant may be admitted to bail pending disposition of said appeal as is otherwise provided by law.

It is implicit in this section that a prisoner released by a trial court's writ of habeas corpus may be directed to return to custody if the writ is reversed on appeal. Tyler v. Houston, 273 Neb. 100, 728 N.W.2d 549 (2007).

The doctrine of credit for time erroneously at liberty, which holds that a prisoner is entitled to credit against his or her sentence for time spent erroneously at liberty due to the State's negligence, is not applicable to a release on bail pursuant to this section. Tyler v. Houston, 273 Neb. 100, 728 N.W.2d 549 (2007).

This section is intended to balance the interests of the State and the prisoner in a habeas action by allowing the prisoner to ask for immediate release, yet permitting the State to effectively seek appellate review of a trial court's decision to grant the writ. Tyler v. Houston, 273 Neb. 100, 728 N.W.2d 549 (2007).

Procedure on appeal in habeas corpus proceedings is the same as in civil cases. Neudeck v. Buettow, 166 Neb. 649, 90 N.W.2d 254 (1958).

Proceedings may be reviewed as provided by law in civil actions. State ex rel. Miller v. Cavett, 163 Neb. 584, 80 N.W.2d 692 (1957).

The doctrine of res judicata may be applied in habeas corpus proceedings. Williams v. Olson, 145 Neb. 282, 16 N.W.2d 178 (1944).

Final orders in habeas corpus proceedings may be reviewed on appeal. The test of finality of order for purpose of appeal is whether particular proceeding or action is terminated by judgment. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

Proceedings for writ are civil in nature and under present statute can be brought to Supreme Court only by appeal. Writ is not allowed to correct errors of inferior tribunals. In re Application of Selicow, 100 Neb. 615, 160 N.W. 991 (1916).

State has right to bring error to reverse order discharging prisoner after conviction. Atwood v. Atwater, 34 Neb. 402, 51 N.W. 1073 (1892).

An appeal in a habeas corpus case is the same as that provided in a civil case. Graminea v. State, 206 F.Supp. 308 (D. Neb. 1962).



29-2824 Habeas corpus proceedings; fees; taxation as costs; payment by county; payment in advance not demandable.

The county judge shall be allowed the sum of five dollars for every allowance of the writ of habeas corpus and the hearing and determining of the case upon the return of the writ, which sum, together with the fees of the clerk, sheriff, and witnesses in the case, shall be taxed by the judge on his or her return of proceedings on the writ, and the same shall be taxed and collected as part of the original costs in the case whenever the person brought before the judge on the writ was in custody by virtue of the proceedings in any case in which such person is charged or attempted to be charged with the commission of any criminal offense, and when such person shall either be held to bail, or shall be remanded to custody by the judge, but when such person shall be wholly discharged by the judge the costs shall be taxed to the state, and paid out of the county treasury of the proper county, upon the order of the county board; Provided, no person or officer shall have the right to demand the payment in advance of any fees which such person or officer may be entitled to by virtue of such proceedings on habeas corpus, when the writ shall have been issued or demanded for the discharge from custody of any person confined under color of proceedings in any criminal case.

Under former law Post Conviction Act did not provide for allowance of attorney's fees. State v. Konvalin, 181 Neb. 554, 149 N.W.2d 755 (1967).



29-2901 Repealed. Laws 1979, LB 378, § 13.



29-2902 Repealed. Laws 1979, LB 378, § 13.



29-2903 Repealed. Laws 1979, LB 378, § 13.



29-2903.01 Repealed. Laws 1979, LB 378, § 13.



29-2904 Repealed. Laws 1979, LB 378, § 13.



29-2905 Repealed. Laws 1979, LB 378, § 13.



29-2906 Repealed. Laws 1979, LB 378, § 13.



29-2907 Repealed. Laws 1979, LB 378, § 13.



29-2908 Repealed. Laws 1979, LB 378, § 13.



29-2909 Repealed. Laws 1979, LB 378, § 13.



29-2910 Repealed. Laws 1979, LB 378, § 13.



29-2911 Repealed. Laws 1992, LB 523, § 18.



29-2912 Repealed. Laws 1992, LB 523, § 18.



29-2913 Repealed. Laws 1992, LB 523, § 18.



29-2914 Repealed. Laws 1992, LB 523, § 18.



29-2915 Repealed. Laws 1992, LB 523, § 18.



29-2916 Repealed. Laws 1992, LB 523, § 18.



29-2917 Repealed. Laws 1992, LB 523, § 18.



29-2918 Repealed. Laws 1992, LB 523, § 18.



29-2919 Repealed. Laws 1992, LB 523, § 18.



29-2920 Repealed. Laws 1992, LB 523, § 18.



29-2921 Repealed. Laws 1992, LB 523, § 18.



29-2922 Act, how cited.

Sections 29-2922 to 29-2936 shall be known and may be cited as the Convicted Sex Offender Act.

The Convicted Sex Offender Act does not apply to persons previously convicted of a sexual offense but determined not to be mentally disordered under the prior mentally disordered sex offender act. State v. Wragge, 246 Neb. 864, 524 N.W.2d 54 (1994).

The Convicted Sex Offender Act does not apply to persons classified as untreatable or presently untreatable. State v. Sell, 244 Neb. 618, 508 N.W.2d 273 (1993).



29-2923 Terms, defined.

For purposes of the Convicted Sex Offender Act:

(1) Aftercare treatment program shall mean any public or private facility or service which offers treatment on an outpatient basis or in a minimally restricted setting, which treatment is appropriate for a convicted sex offender after he or she has successfully completed an inpatient treatment program operated by the Department of Health and Human Services; and

(2) Convicted sex offender shall mean a person who is convicted of sexual assault in the first degree as provided in section 28-319, sexual assault in the second degree as provided in section 28-320, sexual assault of a child in the second or third degree as provided in section 28-320.01, sexual assault of a child in the first degree as provided in section 28-319.01, incest as provided in section 28-703, or attempt to commit sexual assault in the first degree pursuant to section 28-201 and sentenced to a term of imprisonment in a Department of Correctional Services adult correctional facility.



29-2924 Sentences authorized.

Nothing in the Convicted Sex Offender Act shall be construed to prohibit a court from sentencing a person convicted of a crime identified in subdivision (2) of section 29-2923 to probation or community service or imposing any other sentence or condition allowed by law.



29-2925 Department of Correctional Services; Department of Health and Human Services; duties; evaluation of offender.

Within sixty days of the date of commitment to the Department of Correctional Services of a convicted sex offender to serve his or her sentence, the Department of Health and Human Services shall conduct an evaluation of the offender for purposes of determining whether treatment in a treatment program operated by the Department of Health and Human Services is appropriate for the offender. The evaluation process shall be based upon criteria and procedures established by the Department of Health and Human Services. The Department of Correctional Services shall provide the Department of Health and Human Services access to all correctional and presentence records determined by the Department of Health and Human Services to be relevant to the evaluation process.



29-2926 Determination that treatment is not appropriate; review; procedure; no appeal.

(1) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the department is not appropriate for a convicted sex offender, the offender may request the sentencing judge to review the determination in accordance with subsection (2) of this section.

(2) Within thirty days of the determination of the Department of Health and Human Services that the treatment in an inpatient treatment program operated by the department is not appropriate for a convicted sex offender, the offender may apply to the sentencing judge for a review of the denial of treatment. The review shall be conducted under the following rules of procedure:

(a) The court may allow each party to call witnesses on its behalf at such party's expense. Witnesses may be subpoenaed at the expense of the party calling the witness;

(b) Each party shall be allowed to be represented by counsel at such party's expense;

(c) Each party may be allowed to cross-examine adverse witnesses;

(d) The Nebraska Evidence Rules shall not apply unless expressly provided for by law, and the court may consider all evidence which in its discretion is relevant to whether the determination of the department is appropriate;

(e) The court may affirm the determination of the department, remand the matter for further proceedings, or reverse or modify the determination if such determination is unsupported by competent, material, and substantial evidence in view of the entire record as made on review or if the determination is arbitrary and capricious; and

(f) The review pursuant to this section shall not be subject to appeal.



29-2927 Repealed. Laws 1996, LB 645, § 22.



29-2928 Treatment in inpatient treatment program; determination; procedure; departments; duties.

(1) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the Department of Health and Human Services is appropriate for a convicted sex offender, that the offender will enter the treatment program voluntarily, and that space is available in the program, the Director of Correctional Services shall transfer the offender to the treatment program designated by the Department of Health and Human Services for treatment. The Department of Correctional Services shall be responsible for physical transfer of the offender to the treatment facility.

(2) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the Department of Health and Human Services is not appropriate for a convicted sex offender, the offender shall serve the sentence in a facility operated by the Department of Correctional Services and may participate in treatment offered by the Department of Correctional Services if the Department of Correctional Services determines that such treatment is appropriate for the offender. The Department of Correctional Services may make a recommendation concerning treatment as provided in subsection (4) of this section.

(3) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the Department of Health and Human Services is not initially appropriate for a convicted sex offender but may be appropriate at a later time, a treatment decision may be deferred until a designated time, no later than two and one-half years prior to the offender's earliest parole eligibility date, when the offender will be reevaluated.

(4) If the Department of Correctional Services determines that an offender participating in treatment offered by the Department of Correctional Services will benefit from a treatment program operated by the Department of Health and Human Services, the Department of Correctional Services shall notify the Department of Health and Human Services and recommend admission of the offender to the treatment program. The evaluation process to determine whether such offender is to be admitted into a treatment program operated by the Department of Health and Human Services pursuant to this subsection shall be based upon criteria and procedures established by the Department of Health and Human Services and shall not be subject to appeal or review.



29-2929 Inpatient treatment program; annual review and progress reports; uncooperative offender; transfer; credit for time in treatment.

(1) The inpatient treatment program operated by the Department of Health and Human Services shall conduct annual reviews of each convicted sex offender in the program and submit annual progress reports to the Department of Correctional Services.

(2) If the offender is uncooperative while in the inpatient treatment program or is found not to be amenable to treatment, the Department of Health and Human Services shall cause the offender to be returned to the Department of Correctional Services in accordance with procedures established by the Department of Health and Human Services. The Department of Correctional Services shall be responsible for physical transfer of the offender from the inpatient treatment facility to the Department of Correctional Services. The Department of Health and Human Services shall, at the time of the transfer, provide the Department of Correctional Services a report summarizing the offender's response to and progress while in treatment and the reasons for the transfer and shall provide access to the treatment records as requested by the Department of Correctional Services.

(3) All days of confinement in a treatment program operated by the Department of Health and Human Services shall be credited to the offender's term of imprisonment.



29-2930 Inpatient treatment program; aftercare treatment program; individual discharge plan.

If the Department of Health and Human Services determines that the convicted sex offender has received the maximum benefit of the inpatient treatment program operated by the Department of Health and Human Services and is ready for treatment in an aftercare treatment program, the person in charge of the inpatient treatment program shall develop an individual discharge plan documenting the findings and recommendations of the program and a designated aftercare treatment program. The individual discharge plan shall be provided to the Department of Correctional Services, the Board of Parole, and the designated aftercare treatment program.



29-2931 Repealed. Laws 1996, LB 645, § 22.



29-2932 Repealed. Laws 1996, LB 645, § 22.



29-2933 Repealed. Laws 1996, LB 645, § 22.



29-2934 Person committed under prior law; procedures.

(1) Each person committed as a mentally disordered sex offender pursuant to sections 29-2911 to 29-2921 as such sections existed prior to July 15, 1992, who is being treated in a regional center or other secure public institution operated by the Department of Health and Human Services and has at least one year remaining on his or her sentence as of such date shall, within one hundred eighty days after such date, be returned to the district court which committed him or her for review and disposition consistent with the terms of this section.

(2) Each person committed to a regional center or other secure public institution operated by the Department of Health and Human Services as a mentally disordered sex offender by a court pursuant to sections 29-2911 to 29-2921 as such sections existed prior to July 15, 1992, who is in a facility operated by the Department of Correctional Services awaiting treatment as of such date shall be placed in a treatment facility operated by the Department of Health and Human Services for evaluation and treatment as soon as practical after space and staff become available. Within thirty days of such placement, the Department of Health and Human Services shall determine, based on criteria and procedures established by the Department of Health and Human Services, whether the offender will remain in the treatment program or be returned to the Department of Correctional Services to await court review or the end of his or her sentence. Within thirty days after the evaluation-and-treatment period, if the offender has at least one hundred eighty days remaining on his or her sentence, he or she shall be returned to the committing district court for review and disposition consistent with the terms of this section.

(3) The Department of Health and Human Services shall prepare and present a report and recommendations for each offender to be reviewed by the district court under subsection (1) or (2) of this section.

(4) Each person identified in subsections (1) and (2) of this section who was committed as a mentally disordered sex offender by a court after having entered a plea of guilty or nolo contendere shall, upon return to the district court, elect whether to be resentenced under the Convicted Sex Offender Act or continue his or her commitment pursuant to sections 29-2911 to 29-2921 as such sections existed prior to July 15, 1992.

(5) For each person identified in subsections (1) and (2) of this section who was committed as a mentally disordered sex offender by a court after having entered a plea of not guilty and for each person identified in subsection (4) of this section who elected to be resentenced under the act, subsections (6) and (7) of this section shall apply.

(6) If the court finds that the offender is treatable in an inpatient treatment program operated by the Department of Health and Human Services, the offender shall be returned to or placed in such a treatment program and sections 29-2929 and 29-2930 shall apply.

(7) If the court finds that the offender is not amenable to treatment, is uncooperative in treatment, or has reached the maximum benefit of treatment in an inpatient treatment program operated by the Department of Health and Human Services but cannot be placed in an aftercare treatment program under conditions set by the court consistent with public safety, the offender shall be placed in a facility operated by the Department of Correctional Services to serve the remainder of his or her original sentence.



29-2935 Department of Health and Human Services; access to data and information for evaluation; authorized.

For purposes of evaluating the treatment process, the Office of Parole Administration, the Department of Correctional Services, the Board of Parole, and the designated aftercare treatment programs shall allow appropriate access to data and information as requested by the Department of Health and Human Services.



29-2936 Rules and regulations.

The Department of Health and Human Services shall adopt and promulgate rules and regulations as necessary to carry out the Convicted Sex Offender Act.



29-3001 Postconviction relief; motion; limitation; procedure; costs.

(1) A prisoner in custody under sentence and claiming a right to be released on the ground that there was such a denial or infringement of the rights of the prisoner as to render the judgment void or voidable under the Constitution of this state or the Constitution of the United States, may file a verified motion, in the court which imposed such sentence, stating the grounds relied upon and asking the court to vacate or set aside the sentence.

(2) Unless the motion and the files and records of the case show to the satisfaction of the court that the prisoner is entitled to no relief, the court shall cause notice thereof to be served on the county attorney, grant a prompt hearing thereon, and determine the issues and make findings of fact and conclusions of law with respect thereto. If the court finds that there was such a denial or infringement of the rights of the prisoner as to render the judgment void or voidable under the Constitution of this state or the Constitution of the United States, the court shall vacate and set aside the judgment and shall discharge the prisoner or resentence the prisoner or grant a new trial as may appear appropriate. Proceedings under the provisions of sections 29-3001 to 29-3004 shall be civil in nature. Costs shall be taxed as in habeas corpus cases.

(3) A court may entertain and determine such motion without requiring the production of the prisoner, whether or not a hearing is held. Testimony of the prisoner or other witnesses may be offered by deposition. The court need not entertain a second motion or successive motions for similar relief on behalf of the same prisoner.

(4) A one-year period of limitation shall apply to the filing of a verified motion for postconviction relief. The one-year limitation period shall run from the later of:

(a) The date the judgment of conviction became final by the conclusion of a direct appeal or the expiration of the time for filing a direct appeal;

(b) The date on which the factual predicate of the constitutional claim or claims alleged could have been discovered through the exercise of due diligence;

(c) The date on which an impediment created by state action, in violation of the Constitution of the United States or the Constitution of Nebraska or any law of this state, is removed, if the prisoner was prevented from filing a verified motion by such state action;

(d) The date on which a constitutional claim asserted was initially recognized by the Supreme Court of the United States or the Nebraska Supreme Court, if the newly recognized right has been made applicable retroactively to cases on postconviction collateral review; or

(e) August 27, 2011.

1. Scope

2. Basis for relief

3. Successive motions

4. Procedure

5. Miscellaneous

1. Scope

A method-of-execution claim is not cognizable in postconviction because it does not challenge the underlying conviction or the sentence itself; so, such a claim, even if successful, would not render the judgment void or voidable, as required by this section. State v. Ryan, 287 Neb. 938, 845 N.W.2d 287 (2014).

Postconviction relief is not available to individuals who are no longer in custody but are subject to noncustodial registration requirements pursuant to the Sex Offender Registration Act. State v. York, 278 Neb. 306, 770 N.W.2d 614 (2009).

A district court need not conduct an evidentiary hearing in postconviction proceedings in the following circumstances: (1) When the prisoner alleges only conclusions of law or facts and (2) when the files and records of the case affirmatively show that the prisoner is entitled to no relief. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

The trial court did not err in declining to appoint the appellant counsel for the purpose of conducting further discovery on a postconviction motion, because under the Nebraska Postconviction Act, it is within the discretion of the trial court as to whether counsel shall be appointed. State v. McLeod, 274 Neb. 566, 741 N.W.2d 664 (2007).

An appellate court will not entertain a successive motion for postconviction relief unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time the movant filed the prior motion. State v. Marshall, 272 Neb. 924, 725 N.W.2d 834 (2007).

In an action under Nebraska's postconviction statute, an issue of constitutional dimension involving a sentence does not constitute grounds for postconviction relief unless it also constitutes grounds for finding the sentence void or voidable. State v. Moore, 272 Neb. 71, 718 N.W.2d 537 (2006).

The postconviction act specifically provides a procedure in which to file a motion seeking to vacate a sentence based on allegations that it is void. State v. Dunster, 270 Neb. 773, 707 N.W.2d 412 (2005).

The postconviction remedy of a new direct appeal is not appropriate where the claim of ineffective assistance of counsel is based upon acts or omissions occurring in the pretrial or trial stages of a criminal prosecution. State v. Meers, 267 Neb. 27, 671 N.W.2d 234 (2003).

A motion for postconviction relief cannot be used to secure review of issues which were known to the defendant and which were or could have been litigated on direct appeal. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

Failure to litigate a known issue on direct appeal results in the movant's being procedurally barred from raising the issue in a motion for postconviction relief. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

A motion for postconviction relief cannot be used to secure review of issues which were known to the defendant and could have been litigated on direct appeal, no matter how the issues may be phrased or rephrased. State v. Gamez-Lira, 264 Neb. 96, 645 N.W.2d 562 (2002).

The power to grant a new direct appeal is implicit in this section, and the district court has jurisdiction to exercise such power where the evidence establishes a denial or infringement of the right to effective assistance of counsel at the direct appeal stage of the criminal proceedings. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

A request to compel state-funded DNA testing cannot be brought under this section. State v. El-Tabech, 259 Neb. 509, 610 N.W.2d 737 (2000).

The Nebraska Postconviction Act, section 29-3001 et seq., is available to a criminal defendant to show that his or her conviction was obtained in violation of his or her constitutional rights. State v. Trotter, 259 Neb. 212, 609 N.W.2d 33 (2000).

Postconviction relief is a very narrow category of relief, available only to remedy prejudicial constitutional violations. State v. Ryan, 257 Neb. 635, 601 N.W.2d 473 (1999).

The Nebraska Postconviction Act requires that a prisoner seeking relief under the act must be in actual custody in Nebraska under a Nebraska sentence. State v. Eutzy, 242 Neb. 851, 496 N.W.2d 529 (1993); State v. Whitmore, 234 Neb. 557, 452 N.W.2d 31 (1990).

A prisoner who has been discharged from parole is no longer in actual custody in Nebraska under a Nebraska sentence for the purpose of the Nebraska Postconviction Act. State v. Costanzo, 242 Neb. 478, 495 N.W.2d 904 (1993).

Under a broad reading of this section, court-ordered probation constitutes "custody under sentence" for postconviction relief remedies. State v. Styskal, 242 Neb. 26, 495 N.W.2d 313 (1992).

Excessive sentence is not a proper subject for postconviction relief. A court is not required to grant an evidential hearing on a motion for postconviction relief which alleges only conclusions of law or fact; nor is an evidential hearing required under the Nebraska Postconviction Act when (1) the motion for postconviction relief does not contain sufficient factual allegations concerning a denial or violation of constitutional rights affecting the judgment against the movant; or (2) notwithstanding proper pleading of facts in a motion for postconviction relief, the files and records in a movant's case do not show a denial or violation of the movant's constitutional rights causing the judgment against the movant to be void or voidable. In an appeal of a postconviction proceeding, the findings of the district court will not be disturbed unless they are clearly erroneous. State v. Russell, 239 Neb. 979, 479 N.W.2d 798 (1992).

Alleged conflict of interest at trial and at sentencing could have been presented on direct appeal, and failure to do so is procedural default which barred review in postconviction proceeding. For postconviction purposes, issues raised in a prior proceeding but disposed of procedurally are not already litigated. State v. Whitmore, 238 Neb. 125, 469 N.W.2d 527 (1991).

A motion for postconviction relief under this section cannot be used to secure review of issues which were or could have been litigated on direct appeal, no matter how these issues may be phrased or rephrased. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991); State v. Kern, 232 Neb. 799, 442 N.W.2d 381 (1989).

A prisoner who has been paroled is "in custody under sentence" for purposes of this section of the Postconviction Act. State v. Thomas, 236 Neb. 553, 462 N.W.2d 862 (1990).

The phrase "in custody under sentence," as used in the Nebraska Postconviction Act, requires that a prisoner seeking relief be in actual custody in Nebraska under a Nebraska sentence. State v. Harper, 233 Neb. 841, 448 N.W.2d 407 (1989).

A motion for postconviction relief may not be used to obtain a further review of issues already litigated, and the mere fact that the issues are rephrased does not change that rule. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989).

This provision applies only where the prisoner has sustained such a denial or infringement of constitutional rights that the judgment is void or voidable. State v. Ferrell, 230 Neb. 958, 434 N.W.2d 331 (1989).

Except for the specific provisions set out in the Postconviction Act, a motion for postconviction relief cannot be used to secure review of issues which were known to the defendant at the time of his trial, plea, sentencing, or commitment. State v. Blankenfeld, 228 Neb. 611, 423 N.W.2d 479 (1988).

A motion for postconviction relief cannot be used to secure review of issues which have already been litigated on direct appeal, or which were known to the defendant and counsel at the time of trial and which were capable of being raised, but were not raised, in the defendant's direct appeal. State v. Petitte, 228 Neb. 144, 421 N.W.2d 460 (1988); State v. Hurlburt, 221 Neb. 364, 377 N.W.2d 108 (1985).

A motion for postconviction relief cannot be used as a substitute for an appeal or to secure a further review of issues already litigated. State v. Pratt, 224 Neb. 507, 398 N.W.2d 721 (1987); State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984); State v. Nokes, 209 Neb. 293, 307 N.W.2d 521 (1981); State v. Weiland, 190 Neb. 111, 206 N.W.2d 336 (1973); State v. Losieau, 182 Neb. 367, 154 N.W.2d 762 (1967).

Any matter which can be determined from the record on direct appeal, and which was considered by the Supreme Court when ruling on a motion filed pursuant to Neb. Ct. R. of Prac. 3B (rev. 1986), is not subject to relitigation in an action brought pursuant to the Nebraska Postconviction Act. State v. Bean, 224 Neb. 278, 398 N.W.2d 104 (1986).

Conclusory allegations will not support a motion for postconviction relief, nor do they require the court to grant an evidentiary hearing. State v. Galvan, 222 Neb. 104, 382 N.W.2d 337 (1986).

Only errors which would make a conviction void or voidable under either the state or federal constitutions are cognizable in a post conviction relief action. Therefore, defendant could raise neither prejudice from remarks by a prosecution witness nor the sufficiency of evidence offered to establish his identity at the habitual criminal hearing on post conviction review. Nor could he challenge the voluntariness of a guilty plea which led to one of the prior convictions offered at the habitual criminal hearing where he failed to challenge it at the trial level. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Where case records are silent on questions of possible constitutional rights violations, district court must grant evidentiary hearing. State v. Svoboda, 199 Neb. 452, 259 N.W.2d 609 (1977).

Post conviction procedure may not be used to secure review for defendant dissatisfied with his sentence, and after one motion has been determined, later motion upon grounds available at time of earlier motion may be dismissed. State v. Niemann, 195 Neb. 675, 240 N.W.2d 38 (1976).

The Post Conviction Act extends relief to persons in custody only. State v. Moore, 190 Neb. 271, 207 N.W.2d 518 (1973).

One may not pursue post conviction remedy while he has direct appeal pending. State v. Moore, 187 Neb. 507, 192 N.W.2d 157 (1971).

Motion for hearing under Post Conviction Act is not a substitute for an appeal. State v. Riley, 183 Neb. 616, 163 N.W.2d 104 (1968); State v. Erving, 180 Neb. 680, 144 N.W.2d 424 (1966).

Post Conviction Act cannot be used for the purpose of securing a new trial on the grounds of newly discovered evidence. State v. Dabney, 183 Neb. 316, 160 N.W.2d 163 (1968).

Remedy to determine rights of defendant relative to filing notice of appeal after statutory time had expired may be determined under Post Conviction Act. State v. Blunt, 182 Neb. 477, 155 N.W.2d 443 (1968).

Post Conviction Act provides procedure for review of rights of defendant in criminal case. State v. Livingston, 182 Neb. 257, 153 N.W.2d 925 (1967).

Unless a miscarriage of justice is shown, post conviction remedy is not available for consideration of matters that were determined by the court. State v. Sheldon, 181 Neb. 360, 148 N.W.2d 301 (1967).

In the absence of a showing of a real miscarriage of justice, Post Conviction Act cannot be used to relitigate the question of whether a confession was voluntary when the same question was the subject of and decided in a former appeal to the Supreme Court. State v. Parker, 180 Neb. 707, 144 N.W.2d 525 (1966).

Post Conviction Act was intended to provide relief in those cases where a miscarriage of justice may have occurred. State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765 (1966).

The power to grant a new direct appeal is implicit in this section, and the district court has jurisdiction to exercise such a power where the evidence establishes a denial or infringement of the right to effective assistance of counsel at the direct appeal stage of the criminal proceedings. State v. Murphy, 15 Neb. App. 398, 727 N.W.2d 730 (2007).

For postconviction relief to be granted under the Nebraska Postconviction Act, the claimed infringement must be constitutional in dimension. State v. Taylor, 14 Neb. App. 849, 716 N.W.2d 771 (2006).

Intent of Post Conviction Act is not to provide a procedural quagmire to individual who attempts to point out constitutional infirmities. Barry v. Sigler, 373 F.2d 835 (8th Cir. 1967).

Post conviction review of sentence imposed by state court, claimed to be in violation of federal or state Constitution, is provided. Dabney v. Sigler, 345 F.2d 710 (8th Cir. 1965).

2. Basis for relief

Whether a factual circumstance exists whereby the judgment is void or voidable under the state or U.S. Constitution is an element of a claim for postconviction relief, not a jurisdictional prerequisite. State v. Ryan, 287 Neb. 938, 845 N.W.2d 287 (2014).

In a postconviction proceeding, an appellate court reviews for an abuse of discretion the procedures a district court uses to determine whether the prisoner's allegations sufficiently establish a basis for relief and whether the files and records of the case affirmatively show that the prisoner is entitled to no relief. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

When the alleged ineffective assistance of counsel is a failure to timely appeal from a final pretrial order, the critical issue is whether a timely appeal would have resulted in a reversal and prevented a subsequent trial and conviction. State v. Meers, 267 Neb. 27, 671 N.W.2d 234 (2003).

When the defendant has entered a guilty plea, counsel's deficient performance constitutes prejudice if there is a reasonable probability that, but for counsel's errors, the defendant would have insisted on going to trial rather than pleading guilty. A defendant seeking postconviction relief based on ineffective assistance of counsel must show (1) that counsel's performance was deficient and (2) that the deficient performance prejudiced the defendant's case. State v. Johnson, 243 Neb. 758, 502 N.W.2d 477 (1993).

A prisoner cannot claim constitutionally ineffective assistance of counsel as a result of an attorney's service in a postconviction proceeding. State v. Stewart, 242 Neb. 712, 496 N.W.2d 524 (1993).

In a proceeding under the Nebraska Postconviction Act, the movant, in custody under sentence, must allege facts which, if proved, constitute a denial or violation of the movant's rights under the Nebraska or federal Constitution, causing the judgment against the movant to be void or voidable. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991); State v. Start, 229 Neb. 575, 427 N.W.2d 800 (1988).

To establish a violation of the sixth amendment, a defendant who raised no objection at trial must demonstrate that an actual conflict of interest adversely affected his lawyer's performance. State v. Schneckloth, 235 Neb. 853, 458 N.W.2d 185 (1990).

In a proceeding under the Postconviction Act, the applicant is required to allege facts which, if proved, constitute a violation or infringement of rights, and the pleading of mere conclusions of fact or law is not sufficient to require the court to grant an evidentiary hearing. State v. Threet, 231 Neb. 809, 438 N.W.2d 746 (1989).

In a post conviction proceeding, petitioner has the burden of establishing a basis for relief. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Rapp, 186 Neb. 785, 186 N.W.2d 482 (1971); State v. Coffen, 184 Neb. 254, 166 N.W.2d 593 (1969); State v. Raue, 182 Neb. 735, 157 N.W.2d 380 (1968).

In an appeal involving a proceeding for postconviction relief, the lower court's findings will be upheld unless clearly erroneous. When the defendant in a postconviction motion alleges a violation of his constitutional right to effective assistance of counsel, the standard for determining the propriety of the claim is whether the attorney, in representing the accused, performed at least as well as a lawyer with ordinary training and skill in the criminal law in the area. The defendant must make a showing of how he was prejudiced in the defense of his case as a result of his attorney's actions or inactions and that, but for the ineffective assistance of counsel, there is a reasonable probability that the result would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome. State v. Rubek, 225 Neb. 477, 406 N.W.2d 130 (1987).

Defendant was not entitled to an evidentiary hearing to determine whether his plea was made knowingly, intelligently, and voluntarily, nor was he entitled to postconviction relief on grounds that he was denied effective assistance of counsel because of counsel's failure to raise the issue of the defendant's mental competency. State v. Bradford, 223 Neb. 908, 395 N.W.2d 495 (1986).

To establish a right to statutory postconviction relief on the basis of ineffective counsel, the defendant must prove that counsel failed to perform at least as well as a lawyer of ordinary training and skill in the criminal law or that he failed to conscientiously protect his client's interest. State v. Anderson, 216 Neb. 521, 344 N.W.2d 473 (1984).

One seeking postconviction relief has the burden of establishing the basis for such relief, and the findings of the district court will not be disturbed on appeal unless they are clearly erroneous. State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984); Marteney v. State, 210 Neb. 172, 313 N.W.2d 449 (1981).

For relief on ground of ineffective counsel the petitioner has the burden of establishing a basis for relief. The district court is the trier of disputed questions of fact, and it is not ordinarily for the Supreme Court to determine questions of credibility. State v. Tiff, 212 Neb. 565, 324 N.W.2d 393 (1982).

A claim of error on the ground of ineffective assistance of counsel is unsupported if counsel performs as well as a lawyer with ordinary training and skill in the criminal law in his area and conscientiously protects the interests of his client. Marteney v. State, 210 Neb. 172, 313 N.W.2d 449 (1981).

When one seeks post conviction relief based on a claim that his counsel was inadequate, one must likewise show how or in what manner the alleged inadequacy prejudiced him; and when one is unable to do so, denial of the requested relief is required. State v. Holloman, 209 Neb. 828, 311 N.W.2d 914 (1981), affirming prior conviction 197 Neb. 139, 248 N.W.2d 15 (1976).

An issue of constitutional dimension does not constitute grounds for post conviction relief unless it also constitutes grounds for setting aside the sentence. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Under the facts of this case, defense counsel did not have a conflict of interest that would allow relief under this section. State v. Bishop, Davis, and Yates, 207 Neb. 10, 295 N.W.2d 698 (1980).

Matters relating to sentences imposed with statutory limits are not a basis for post conviction relief. State v. Walker, 197 Neb. 381, 248 N.W.2d 784 (1977); State v. DeLoa, 194 Neb. 270, 231 N.W.2d 357 (1975); State v. Birdwell, 188 Neb. 116, 195 N.W.2d 502 (1972).

Where sole issue was inadequacy of counsel for failure to appeal from conviction, and prisoner did not prove failure was due to negligence of counsel, post conviction relief was properly denied. State v. Halsey, 195 Neb. 432, 238 N.W.2d 249 (1976).

Where defendant filed unbased application for writ of error coram nobis which was considered as petition for post conviction relief, court examined files and records and properly denied relief without a hearing because records showed alleged error had been waived. State v. Turner, 194 Neb. 252, 231 N.W.2d 345 (1975).

Relief hereunder is limited to cases in which there was a denial or infringement of the prisoner's rights such as to render the judgment void or voidable under the Constitution of Nebraska or of the United States. State v. Miles, 194 Neb. 128, 230 N.W.2d 227 (1975); State v. Bullard, 187 Neb. 334, 190 N.W.2d 628 (1971); State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

Defendant claimed conviction for rape was void because at time of trial he was incompetent and his counsel was ineffective because he did not request a hearing as to his competency, but after an evidentiary hearing both claims were properly denied. State v. Campbell, 192 Neb. 629, 223 N.W.2d 662 (1974).

One who relies upon advice of counsel and pleads guilty may not collaterally attack the voluntariness of the plea even if motivated by the existence of a coerced confession so long as counsel's advice was within the range of competence demanded of attorneys in criminal cases. State v. Hall, 188 Neb. 130, 195 N.W.2d 201 (1972).

Witness' known conflicting statement before trial and revealed in testimony of another witness is no basis for relief hereunder. State v. Ford, 187 Neb. 353, 190 N.W.2d 787 (1971).

Unless the motion, files, and records of the case show petitioner is not entitled to relief, the court shall grant a prompt evidentiary hearing. State v. Virgilito, 187 Neb. 328, 190 N.W.2d 781 (1971).

The burden is on defendant to prove his allegation that prosecution used perjured or false testimony in securing his conviction. State v. Huffman, 186 Neb. 809, 186 N.W.2d 715 (1971).

Where the facts and issues which are the grounds of a motion for post conviction relief were known to the defendant and his counsel and were raised, heard, and determined at the time of the trial resulting in his conviction, but were not raised in his direct appeal, those issues will not ordinarily be considered in post conviction review. State v. Lincoln, 186 Neb. 783, 186 N.W.2d 490 (1971).

Where a plea of guilty was obviously entered without knowledge that defense of statute of limitation was available, failure to appoint an attorney requested by defendant at sentencing was prejudicial to his rights. State v. Journey, 186 Neb. 556, 184 N.W.2d 616 (1971).

A claim of error on the ground of ineffective assistance of counsel must be supported by a record showing that counsel assistance was so grossly inept as to jeopardize that rights of the defendant and shock the court by its inadequacy. State v. Oziah, 186 Neb. 541, 184 N.W.2d 725 (1971).

Defendant's constitutional rights not violated by in-court identification made on a basis independent of an unlawful lineup. State v. Oziah, 186 Neb. 541, 184 N.W.2d 725 (1971).

In a post conviction action after a plea of guilty if the record of an in-court examination of defendant shows that his plea was voluntary and that he was fairly advised by effective counsel, a contention that his plea was coerced and his counsel ineffective will not be entertained. State v. Sargent, 186 Neb. 155, 181 N.W.2d 449 (1970).

Proceeding under this section cannot be used as substitute for appeal or to secure further review of issues already litigated; court authorized to examine files and records and determine issue without evidentiary hearing. State v. LaPlante, 185 Neb. 816, 179 N.W.2d 110 (1970).

Voluntary guilty plea intelligently made in light of then applicable law does not become vulnerable because later judicial decisions indicate that plea rested on faulty premise. State v. Alvarez, 185 Neb. 557, 177 N.W.2d 591 (1970).

For relief hereunder on ground of ineffective counsel, must appear that assistance so grossly inept as to shock conscience of court. State v. Moss, 185 Neb. 536, 177 N.W.2d 284 (1970).

In absence of a violation or infringement of a constitutional right, no relief may be had under this act. State v. Reizenstein, 183 Neb. 376, 160 N.W.2d 208 (1968).

Statements by defendant were voluntarily made and she is not entitled to relief under Post Conviction Act. State v. Fugate, 182 Neb. 325, 154 N.W.2d 514 (1967).

For postconviction relief to be granted under this section, the defendant must allege facts which, if proved, constitute a denial or violation of his or her rights under the U. S. or Nebraska Constitution. State v. Davlin, 10 Neb. App. 866, 639 N.W.2d 168 (2002).

3. Successive motions

The trial court did not abuse its discretion under the Nebraska Postconviction Act when it required the State to file a written response to the appellant's motion for postconviction relief. State v. McLeod, 274 Neb. 566, 741 N.W.2d 664 (2007).

A movant's subsequent postconviction claims are barred by his or her failure to raise available claims in a previous postconviction motion, even if the movant acted pro se in the first proceeding. State v. Marshall, 272 Neb. 924, 725 N.W.2d 834 (2007).

An appellate court will not entertain a successive motion for postconviction relief unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time the movant filed the prior motion. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

Even if a movant could not have raised an issue upon which relief is sought until his or her second motion for postconviction relief, he or she is clearly barred from raising the claim in the third motion. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

A defendant is entitled to bring a second proceeding for postconviction relief only if the grounds relied upon did not exist at the time the first motion was filed. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991); State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Ohler, 219 Neb. 840, 366 N.W.2d 771 (1985).

A defendant is entitled to bring a second proceeding for postconviction relief only if the grounds relied upon did not exist at the time the first motion was filed. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Ohler, 219 Neb. 840, 366 N.W.2d 771 (1985).

Once a motion for postconviction relief has been judicially determined, any subsequent motion for such relief from the same conviction and sentence may be dismissed unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time the prior motion was filed. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Evans, 224 Neb. 64, 395 N.W.2d 563 (1986); State v. Reichel, 187 Neb. 464, 191 N.W.2d 826 (1971).

The trial court is not required to entertain successive motions under the Post Conviction Act for similar relief from the same prisoner. State v. Huffman, 190 Neb. 319, 207 N.W.2d 696 (1973).

Repetitive applications for post conviction relief may be deemed an abuse of judicial process. State v. Pilgrim, 188 Neb. 213, 196 N.W.2d 162 (1972).

After appeal, defendant cannot secure second review hereunder of identical issues. State v. Franklin, 187 Neb. 363, 190 N.W.2d 780 (1971); State v. Newman, 181 Neb. 588, 150 N.W.2d 113 (1967).

Court not required to consider motion under this section when questions raised were raised and determined in prior evidentiary hearing under this act. State v. Cole, 184 Neb. 864, 173 N.W.2d 39 (1969).

4. Procedure

The issuance of a mandate by a Nebraska appellate court is a definitive determination of the "conclusion of a direct appeal," and the "date the judgment of conviction became final," for purposes of subdivision (4)(a) of this section. State v. Huggins, 291 Neb. 443, 866 N.W.2d 80 (2015).

The 1-year period of limitation set forth in subsection (4) of this section is not a jurisdictional requirement and instead is in the nature of a statute of limitations. State v. Crawford, 291 Neb. 362, 865 N.W.2d 360 (2015).

When the 1-year period in subsection (4) of this section began to run on August 27, 2011, under subdivision (4)(e) of this section, the period expired on August 27, 2012. State v. Smith, 286 Neb. 77, 834 N.W.2d 799 (2013).

A trial court abuses its discretion in postconviction proceedings when its decision incorrectly applies or fails to comply with specific procedural rules governing the action. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

If the district court grants an evidentiary hearing in a postconviction proceeding, it is obligated to determine the issues and make findings of fact and conclusions of law with respect thereto. State v. Epting, 276 Neb. 37, 751 N.W.2d 166 (2008).

If the court grants an evidentiary hearing in a postconviction proceeding, it is obligated to determine the issues and make findings of fact and conclusions of law with respect thereto. State v. Jim, 275 Neb. 481, 747 N.W.2d 410 (2008).

It is reversible error for a district court to grant postconviction relief without first conducting an evidentiary hearing and making findings of fact and conclusions of law. State v. Jim, 275 Neb. 481, 747 N.W.2d 410 (2008).

A defendant's failure to diligently prosecute an appeal from a denial of a prior motion for postconviction relief results in a procedural default that bars later action on the claim. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

The need for finality in the criminal process requires that a defendant bring all claims for relief at the first opportunity. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

Under this section, the district court has discretion to adopt reasonable procedures for determining what the motion and the files and records show, and whether any substantial issues are raised, before granting a full evidentiary hearing. This section allows for the denial of an evidentiary hearing if the court determines from the files and records of the case that the prisoner is not entitled to relief. It is not unusual for a court to hold a hearing to determine which files and records the court may review prior to considering the State's motion to deny a prisoner an evidentiary hearing. State v. Dean, 264 Neb. 42, 645 N.W.2d 528 (2002).

A defendant obtaining postconviction relief of a new direct appeal must properly appeal from his or her original conviction and sentence based on the grant of such postconviction relief. The 30-day limit within which the defendant must file his or her new direct appeal commences on the day that such postconviction relief is granted in the district court. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

The district court need not conduct an evidentiary hearing on a motion for postconviction relief when the motion alleges only conclusions of fact or law or when the files and records affirmatively show that the criminal defendant is not entitled to any relief. State v. Gray, 259 Neb. 897, 612 N.W.2d 507 (2000).

If a defendant is denied his right to appeal because of counsel's failure to timely file notice of appeal, the proper means to attach such denial is a motion for postconviction relief and not a motion for writ of error coram nobis. State v. Johnson, 243 Neb. 758, 502 N.W.2d 477 (1993).

An evidentiary hearing may properly be denied on a motion for postconviction relief when the records and files in the case affirmatively establish that the defendant is entitled to no relief. State v. Victor, 242 Neb. 306, 494 N.W.2d 565 (1993); State v. Threet, 231 Neb. 809, 438 N.W.2d 746 (1989); State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Sowell, 227 Neb. 865, 420 N.W.2d 704 (1988); State v. Schaeffer, 218 Neb. 786, 359 N.W.2d 106 (1984); State v. Williams, 218 Neb. 618, 358 N.W.2d 195 (1984); State v. Meredith, 212 Neb. 109, 321 N.W.2d 456 (1982); State v. Miles, 202 Neb. 126, 274 N.W.2d 153 (1979); State v. Fincher, 189 Neb. 746, 204 N.W.2d 927 (1973); State v. Gero, 186 Neb. 379, 183 N.W.2d 274 (1971); State v. Ronzzo, 181 Neb. 16, 146 N.W.2d 576 (1966).

Although a prisoner could not be prevented from testifying in support of his motion, he had no right to be personally present at an evidentiary hearing on the motion. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991).

In an evidentiary hearing, as a bench trial provided by this section for postconviction relief, the trial judge, as the "trier of fact," resolves conflicts in evidence and questions of fact, including witness credibility and weight to be given a witness' testimony. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991); State v. Sobieszczyk, 2 Neb. App. 116, 507 N.W.2d 660 (1993).

If a defendant is denied his or her right to appeal because his or her lawyer fails, when requested, to timely file a notice of appeal, the proper means to attack that denial is by a postconviction relief action. State v. Carter, 236 Neb. 656, 463 N.W.2d 332 (1990).

In an evidentiary hearing as a bench trial, provided by this section for postconviction relief, the trial judge sitting as the trier of fact resolves conflicts in the evidence and questions of fact. State v. Wiley, 232 Neb. 642, 441 N.W.2d 629 (1989).

An evidentiary hearing on a postconviction motion is required upon an appropriate motion containing factual allegations which, if proved, constitute an infringement of a constitutional right. State v. Jackson, 226 Neb. 857, 415 N.W.2d 465 (1987); State v. Malek, 219 Neb. 680, 365 N.W.2d 475 (1985); State v. Williams, 218 Neb. 618, 358 N.W.2d 195 (1984).

The evidentiary hearing provided in this section is a vehicle for a confined defendant to meet his or her burden of proof, and although an evidentiary hearing is not always necessary on an application for postconviction relief, such a hearing is usually advisable to avoid protracted litigation. State v. Rivers, 226 Neb. 353, 411 N.W.2d 350 (1987).

Any matter which can be determined from the record on direct appeal is considered by the Supreme Court when granting relief pursuant to Neb. Ct. R. of Prac. 3B (rev. 1986), and is not available for further relief pursuant to the Nebraska Postconviction Act. State v. Wilson, 224 Neb. 721, 400 N.W.2d 869 (1987).

In postconviction proceedings under this section, the district court is the trier of disputed questions of fact and it is not ordinarily for the Supreme Court to determine questions of credibility. State v. Terrell, 220 Neb. 137, 368 N.W.2d 499 (1985); State v. Davis, 203 Neb. 284, 278 N.W.2d 351 (1979).

The Supreme Court will not consider a question, as an assignment of error, not presented to the district court for disposition through a defendant's motion for postconviction relief. State v. Casper, 219 Neb. 641, 365 N.W.2d 451 (1985).

A defendant in a postconviction proceeding may not raise questions which could have been raised on direct appeal unless the questions are such that they would make the judgment of conviction void or voidable under the state or federal Constitution. State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984); State v. Paulson, 211 Neb. 711, 320 N.W.2d 115 (1982); State v. Huffman, 186 Neb. 809, 186 N.W.2d 715 (1971).

A motion for postconviction relief must allege facts which, if proved, constitute an infringement of the prisoner's constitutional rights. State v. Robinson, 215 Neb. 449, 339 N.W.2d 76 (1983); State v. Fitzgerald, 182 Neb. 823, 157 N.W.2d 415 (1968); State v. Warner, 181 Neb. 538, 149 N.W.2d 438 (1967).

In an action for post conviction relief, the trial judge is not automatically disqualified from presiding at the post conviction proceedings. The petitioner bears the burden of establishing bias and prejudice. State v. Herren, 212 Neb. 706, 325 N.W.2d 151 (1982).

Trial court did not err in requiring that defendant's testimony at hearing under this section be presented by deposition. State v. Otey, 212 Neb. 103, 321 N.W.2d 453 (1982).

This section of the Nebraska Post Conviction Act requires that a motion to vacate a verdict be verified. State v. Ditter, 209 Neb. 452, 308 N.W.2d 350 (1981).

Evidentiary hearing may be denied if the trial court finds, on examination of its files and records, that proceeding under this section is without foundation. State v. Nokes, 209 Neb. 293, 307 N.W.2d 521 (1981).

Any constitutional infirmity in the judgment and conviction in proceedings had with respect to trial and sentencing may be appropriately raised under this statute, but not in a motion for an order nunc pro tunc. State v. Al-Hafeez, 208 Neb. 681, 305 N.W.2d 379 (1981).

The ordering of a new trial by the trial court is an appropriate discretionary method of granting post-conviction relief under this section. Addison v. Parratt, 208 Neb. 459, 303 N.W.2d 785 (1981).

Defendant in a post conviction proceeding may not raise questions which could have been raised on direct appeal, which do not involve questions making the judgment of conviction void or voidable under the state or federal constitutions, or which concern sentences imposed within statutory limits. State v. Shepard, 208 Neb. 188, 302 N.W.2d 703 (1981).

The validity of a prior conviction offered to enhance punishment must be challenged at the habitual criminal hearing and failure to challenge it at that time waives the issue. Thus, the prior conviction may not be attacked in a petition under the Post Conviction Act. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

A motion to vacate a judgment and sentence under this act cannot be used to secure a further review of issues already litigated. State v. Lacy, 198 Neb. 567, 254 N.W.2d 83 (1977).

Where denial or infringement of right to counsel occurred at appeal stage of former criminal proceedings, the district court may grant a new direct appeal without granting a new trial or setting aside original sentence. State v. Blunt, 197 Neb. 82, 246 N.W.2d 727 (1976).

Assignments of error on grounds available in the district court must first have been presented to that court. State v. Taylor, 193 Neb. 388, 227 N.W.2d 26 (1975).

In absence of a violation or infringement of a constitutional right, no relief may be had hereunder. State v. Whited, 187 Neb. 592, 193 N.W.2d 268 (1971).

In a post conviction proceeding, the petitioner has the burden of proof. State v. Hatten, 187 Neb. 237, 188 N.W.2d 846 (1971); State v. Sagaser, 181 Neb. 329, 148 N.W.2d 206 (1967).

Standards established by Miranda v. Arizona, 384 U.S. 436, do not have retroactive application and an attorney is not to be deemed ineffective to the point of impairment of constitutional rights of client by viewing his advice retrospectively. A defendant may waive a constitutional right provided he has done so knowingly and voluntarily; the burden of proof in a post conviction hearing is on the petitioner. State v. Hatten, 187 Neb. 237, 188 N.W.2d 846 (1971).

An indigent defendant has a right to appeal at public expense, but he has the burden of alleging and establishing a basis for relief. When he seeks to appeal the original proceedings and fails to show that he is acting in good faith and that his appeal is not merely frivolous, he has not met his burden. State v. Myles, 187 Neb. 105, 187 N.W.2d 584 (1971).

No requirement that allegations be in technical form nor that grammar be more than substantially understandable, but allegations must set forth facts. Harris v. Sigler, 185 Neb. 483, 176 N.W.2d 733 (1970).

Court specifically entitled to examine files and records and if such shows person entitled to no relief motion to vacate sentence may be overruled without hearing. State v. Pilgrim, 184 Neb. 457, 168 N.W.2d 368 (1969).

Evidentiary hearing may properly be denied if trial court finds on examination of its files and records that the proceeding is without foundation. State v. Nicholson, 183 Neb. 834, 164 N.W.2d 652 (1969).

Motion for hearing under Post Conviction Act is not a substitute for an appeal. State v. Riley, 183 Neb. 616, 163 N.W.2d 104 (1968).

A hearing is not required when motions, pleadings, and briefs do not indicate any facts whatever which would entitle prisoner to relief. State v. Duncan, 182 Neb. 598, 156 N.W.2d 165 (1968).

Trial court has discretion to adopt reasonable procedures to determine sufficiency of evidence before granting evidentiary hearing. State v. Fowler, 182 Neb. 333, 154 N.W.2d 766 (1967).

Statements by defendant were voluntarily made and she is not entitled to relief under Post Conviction Act. State v. Fugate, 182 Neb. 325, 154 N.W.2d 514 (1967).

Post Conviction Act authorizes the trial court to examine the files and records to determine propriety of evidentiary hearing. State v. Carreau, 182 Neb. 295, 154 N.W.2d 215 (1967).

A plea of guilty, if understandingly and voluntarily made, is conclusive. State v. Decker, 181 Neb. 859, 152 N.W.2d 5 (1967).

Failure to appoint counsel for indigent upon appeal justified filing of appeal out of time. State v. Williams, 181 Neb. 692, 150 N.W.2d 260 (1967).

Post Conviction Act specifically authorizes trial court to examine files and records to see if prisoner may be entitled to relief. State v. Hizel, 181 Neb. 680, 150 N.W.2d 217 (1967).

Failure to appoint counsel for defendant at preliminary hearing was not a denial of procedural due process of law. State v. Konvalin, 181 Neb. 554, 149 N.W.2d 755 (1967).

Where a single question of law is involved, and is groundless, counsel need not be appointed on appeal. State v. Craig, 181 Neb. 8, 146 N.W.2d 744 (1966).

A defendant is not entitled to the presence of his counsel during a psychiatric examination. State v. Snyder, 180 Neb. 787, 146 N.W.2d 67 (1966).

Under Post Conviction Act, sentencing court has discretion to adopt reasonable procedure for determining questions presented. State v. Silvacarvalho, 180 Neb. 755, 145 N.W.2d 447 (1966).

District court may adopt reasonable procedures for carrying out provisions of Post Conviction Act. State v. Fugate, 180 Neb. 701, 144 N.W.2d 412 (1966).

A defendant may challenge a second conviction and sentence which he has not yet started to serve. State v. Losieau, 180 Neb. 696, 144 N.W.2d 435 (1966).

Where a motion is made to set aside or correct a sentence, movant must set forth facts and not merely conclusions. State v. Losieau, 180 Neb. 671, 144 N.W.2d 406 (1966).

At hearing under Post Conviction Act, personal presence of a petitioning prisoner is not always required. State v. Woods, 180 Neb. 282, 142 N.W.2d 339 (1966).

In postconviction proceedings where a defendant alleges that his or her plea was induced by some promise, the court must hold an evidentiary hearing on the issue unless the record conclusively shows that the plea was not induced by any promises, except those included in the plea bargain. State v. Jefferson, 5 Neb. App. 646, 562 N.W.2d 77 (1997).

The files and records reviewed by the district court in making its determination regarding a motion for postconviction relief must accompany the transcript, and the transcript must contain a certificate by the district judge identifying the files and records as those which were considered when the case is appealed. State v. Caton, 2 Neb. App. 908, 518 N.W.2d 160 (1994).

Postconviction proceedings can be brought in Nebraska only if the defendant has been deprived of a constitutional right. The right of a prisoner to be tried within 120 days of being brought into the state under section 29-759, Article IV(c) of the Agreement on Detainers, is a statutory right and not a constitutional right; therefore, the defendant cannot maintain a postconviction proceeding based upon violation of a right provided under Article IV(c). State v. Harper, 2 Neb. App. 220, 508 N.W.2d 584 (1993).

Where state prisoner had petitioned for habeas corpus in forum of his custody but not for post conviction relief in forum of his sentence he had not exhausted state remedies. Robinson v. Wolff, 468 F.2d 438 (8th Cir. 1972), affirming 349 F.Supp. 514 (D. Neb. 1972).

The Nebraska Post Conviction Act provides an adequate post conviction remedy to raise contention of illegal incarceration and state prisoner who had not presented his allegations to Nebraska court was not entitled to federal habeas corpus relief. Chavez v. Sigler, 438 F.2d 890 (8th Cir. 1971).

Since petitioner had litigated issues on direct appeal, it was not necessary for proceedings to be maintained under this procedure as a prerequisite to federal habeas corpus proceedings. Kennedy v. Sigler, 397 F.2d 556 (8th Cir. 1968).

Intent of Post Conviction Act is not to provide a procedural quagmire to individual who attempts to point out constitutional infirmities. Barry v. Sigler, 373 F.2d 835 (8th Cir. 1967).

An adequate state remedy is provided which prisoner in custody must exhaust before seeking federal habeas corpus. Ellenson v. Fugate, 346 F.2d 151 (8th Cir. 1965); Burnside v. State, 346 F.2d 88 (8th Cir. 1965).

Where Nebraska Supreme Court had already ruled directly on issues before federal habeas corpus court they could not be relitigated under Post Conviction Act and petitioner had exhausted his state court remedies. Collins v. Wolff, 337 F.Supp. 114 (D. Neb. 1962).

Indigent state prisoner has no right to demand free transcript or other papers for purpose of searching for possible constitutional defects in proceedings, and to get same for purpose of collateral attack must first allege facts which show he had been deprived of a constitutional right which post conviction remedy was designed to protect. Harris v. State, 320 F.Supp. 100 (D. Neb. 1970).

5. Miscellaneous

The trial court erred in denying a postconviction petition without an evidentiary hearing based on the trial counsel's deposition, because the deposition was not part of the case records and files; the phrase "files and records of the case" in this section refers to existing files and records of the case before the prisoner filed a postconviction proceeding, not to testimony taken for the postconviction proceeding. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

A motion for postconviction relief is not a substitute for an appeal. State v. Gamez-Lira, 264 Neb. 96, 645 N.W.2d 562 (2002).

In an evidentiary hearing at a bench trial for postconviction relief, the postconviction trial judge, as the trier of fact, resolves conflicts in evidence and questions of fact, including witness credibility and weight to be given a witness' testimony. State v. Ryan, 248 Neb. 405, 534 N.W.2d 766 (1995).

When the material element of malice is omitted from the second degree murder jury instruction, a defendant's conviction for second degree murder is constitutionally invalid, and postconviction relief is proper to rectify a constitutionally invalid conviction. State v. Plant, 248 Neb. 52, 532 N.W.2d 619 (1995).

Having granted a defendant a postconviction hearing, a court is obligated to determine the issues and make findings of fact and conclusions of law. State v. Costanzo, 235 Neb. 126, 454 N.W.2d 283 (1990).

Proceedings under the Postconviction Act are civil in nature. State v. Bostwick, 233 Neb. 57, 443 N.W.2d 885 (1989).

The finding of the postconviction hearing court will not be disturbed unless clearly erroneous. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Rice, 214 Neb. 518, 335 N.W.2d 269 (1983).

Retroactive operation of decision overruling prior interpretation of habitual criminal statute decision is not required by constitutional provisions. State v. Pierce, 216 Neb. 792, 345 N.W.2d 835 (1984).

A voluntary guilty plea waives every defense to the charge, whether the defense is procedural, statutory, or constitutional. State v. Falcone, 212 Neb. 720, 325 N.W.2d 160 (1982); State v. Stranghoener, 212 Neb. 203, 322 N.W.2d 407 (1982).

The lack of knowledge which may invalidate a guilty plea concerns knowledge of the charge and the consequences of the plea, and not the defendant's knowledge of whether the state can succeed at trial. State v. Falcone, 212 Neb. 720, 325 N.W.2d 160 (1982).

Where defendant was unable to show that insanity defense existed and the record disclosed that the defendant's trial counsel made reasonable efforts to obtain such evidence, but that none existed, defendant was not entitled to post conviction relief. State v. Landers, 212 Neb. 48, 321 N.W.2d 418 (1982).

A juvenile's conviction in district court need not be set aside in postconviction proceedings where a hearing was held to determine whether the defendant should have been transferred to juvenile jurisdiction and the court, based on sufficient evidence, found that the transfer was not required. State v. Tweedy, 202 Neb. 824, 277 N.W.2d 254 (1979).

Imposition of consecutive sentences for convictions on multiple charges involving a single incident held not violation of Fifth Amendment. State v. Hardin, 199 Neb. 314, 258 N.W.2d 245 (1977).

An illegal search and seizure or arrest issue known to defendant at time of his trial cannot be considered in a post conviction review. State v. Russ, 193 Neb. 308, 226 N.W.2d 775 (1975).

When a defendant waives his state court remedies and admits his guilt, he does so under the law then existing and he assumes the risk of ordinary error in either his or his attorney's assessment of the law and facts. State v. Bevins, 187 Neb. 785, 194 N.W.2d 181 (1972).

Granting of right to direct appeal two years after time of sentencing on the overruling of the motion for new trial in the original case was improper under the circumstances of the case. State v. Wycoff, 183 Neb. 373, 160 N.W.2d 221 (1968).

Trial court, after evidentiary hearing, determined that constitutional rights of defendant were not violated. State v. Howard, 182 Neb. 411, 155 N.W.2d 339 (1967).

Defendant was denied relief under section where sentence imposed was proper. State v. Burnside, 181 Neb. 20, 146 N.W.2d 754 (1966).

Denial of relief under Post Conviction Act was proper. State v. Brevet, 180 Neb. 616, 144 N.W.2d 210 (1966).

A 15-year suspension of a driver's license is insufficient to satisfy the "in custody" requirement for postconviction relief under this section. State v. Miller, 6 Neb. App. 363, 574 N.W.2d 519 (1998).

State remedies found to have been sufficiently exhausted notwithstanding the fact that no proceedings were had under this act. Davis v. Sigler, 415 F.2d 1159 (8th Cir. 1969).



29-3002 Postconviction relief; order; appeal; recognizance.

An order sustaining or overruling a motion filed under sections 29-3001 to 29-3004 shall be deemed to be a final judgment, and an appeal may be taken from the district court as provided for in appeals in civil cases. A prisoner may, in the discretion of the appellate court and upon application to the appellate court, be released on such recognizance as the appellate court fixes pending the determination of the appeal.

An order denying an evidentiary hearing on a postconviction claim is a final judgment as to such claim under this section. State v. Poindexter, 277 Neb. 936, 766 N.W.2d 391 (2009).

An order ruling on a motion filed in a pending postconviction case seeking to amend the postconviction motion to assert additional claims is not a final judgment and is not appealable under this section. State v. Hudson, 273 Neb. 42, 727 N.W.2d 219 (2007).

Appeal cannot be taken directly to Supreme Court from municipal court in post conviction proceeding. State v. Williams, 188 Neb. 802, 199 N.W.2d 611 (1972).

State may appeal under this section although error proceedings under section 29-2315.01 are pending. State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

Appointment of counsel to appeal from denial of post conviction relief is properly refused when record and files show prisoner is entitled to no relief. State v. Gero, 186 Neb. 379, 183 N.W.2d 274 (1971).

Failure to appeal decision within one month prevented Supreme Court from obtaining jurisdiction. State v. Pauley, 185 Neb. 478, 176 N.W.2d 687 (1970).



29-3003 Postconviction remedy; cumulative; dismissal; when.

The remedy provided by sections 29-3001 to 29-3004 is cumulative and is not intended to be concurrent with any other remedy existing in the courts of this state. Any proceeding filed under the provisions of sections 29-3001 to 29-3004 which states facts which if true would constitute grounds for relief under another remedy shall be dismissed without prejudice.

When presented with a motion for postconviction relief that exists simultaneously with a motion seeking relief under another remedy, a court must dismiss the postconviction motion without prejudice when the allegations, if true, would constitute grounds for relief under the other remedy sought; the question is not whether the petitioner believes he or she is entitled to the other remedy. State v. Harris, 292 Neb. 186, 871 N.W.2d 762 (2015).

The phrase "any other remedy" encompasses a direct appeal when the issue raised in the postconviction proceeding can be raised in the direct appeal. Thus, a motion for postconviction relief cannot be used as a substitute for an appeal or to secure a further review of issues already litigated on direct appeal or which were known to the defendant and counsel at the time of the trial and which were capable of being raised, but were not raised, in the defendant's direct appeal. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

Post conviction remedy is cumulative. State v. Williams, 181 Neb. 692, 150 N.W.2d 260 (1967).

Remedy under Post Conviction Act is cumulative and is not intended to be concurrent and with any other remedy. State v. Dabney, 181 Neb. 263, 147 N.W.2d 768 (1967); State v. Carr, 181 Neb. 251, 147 N.W.2d 619 (1967).



29-3004 Appointment of counsel; competency and effectiveness; compensation.

The district court may appoint not to exceed two attorneys to represent the prisoners in all proceedings under sections 29-3001 to 29-3004. The district court, upon hearing the application, shall fix reasonable expenses and fees, and the county board shall allow payment to the attorney or attorneys in the full amount determined by the court. The attorney or attorneys shall be competent and shall provide effective counsel.

Any right to effective assistance of counsel under this section is statutory only and cannot render a prisoner's conviction void or voidable under the U.S. or Nebraska Constitution. State v. Becerra, 263 Neb. 753, 642 N.W.2d 143 (2002).

This section does not provide a postconviction claim for ineffective assistance of postconviction counsel. State v. Hunt, 262 Neb. 648, 634 N.W.2d 475 (2001).

It is within the discretion of the district court to determine whether legal counsel shall be appointed to represent a defendant on appeal to this court, and, in the absence of a showing of an abuse of discretion, the failure to appoint counsel is not error. State v. Victor, 242 Neb. 306, 494 N.W.2d 565 (1993); State v. Paulson, 211 Neb. 711, 320 N.W.2d 115 (1982).

Neither the Eighth Amendment nor the Due Process Clause of the federal Constitution requires states to appoint counsel for indigent death row inmates seeking state postconviction relief. State v. Victor, 242 Neb. 306, 494 N.W.2d 565 (1993).

District court abused its discretion in failing to appoint counsel, where postconviction record showed a justiciable issue of law or fact was presented by the indigent defendant. State v. Wiley, 228 Neb. 608, 423 N.W.2d 477 (1988).

Trial court acted within its discretion in refusal to appoint other counsel after public defender had completed appeal subsequent to his request to withdraw from case. State v. Jackson, 182 Neb. 472, 155 N.W.2d 361 (1968).

Trial court did not err in failure to appoint defense counsel on appeal to Supreme Court. State v. Williams, 182 Neb. 444, 155 N.W.2d 377 (1967).

It is discretionary with district court as to whether or not counsel shall be appointed to represent accused on appeal. State v. Hizel, 181 Neb. 680, 150 N.W.2d 217 (1967); State v. Burnside, 181 Neb. 20, 146 N.W.2d 754 (1966).

This section does not require the appointment of counsel in all cases. State v. Craig, 181 Neb. 8, 146 N.W.2d 744 (1966).



29-3101 Arrest of accused person illegally in state; release; violation; warrant; documents filed; notify county attorney.

(a) If a person who has been charged with crime in another state and released from custody prior to final judgment, including the final disposition of any appeal, is alleged to have violated the terms and conditions of his release, and is present in this state, a designated agent of the court, judge, or magistrate which authorized the release may request the issuance of a warrant for the arrest of the person and an order authorizing his return to the demanding court, judge, or magistrate. Before the warrant is issued, the designated agent must file with a judicial officer of this state having authority under the laws of this state to issue warrants for the arrest of persons charged with crime the following documents:

(1) An affidavit stating the name and whereabouts of the person whose removal is sought, the crime with which the person was charged, the time and place of the crime charged, and the status of the proceedings against him;

(2) A certified copy of the order or other document specifying the terms and conditions under which the person was released from custody; and

(3) A certified copy of an order of the demanding court, judge, or magistrate stating the manner in which the terms and the conditions of the release have been violated and designating the affiant its agent for seeking removal of the person.

(b) Upon initially determining that the affiant is a designated agent of the demanding court, judge, or magistrate, and that there is probable cause for believing that the person whose removal is sought has violated the terms or conditions of his release, the judicial officer shall issue a warrant to a law enforcement officer of this state for the person's arrest.

(c) The judicial officer shall notify the county attorney of his action and shall direct him to investigate the case to ascertain the validity of the affidavits and documents required by subsection (a) and the identity and authority of the affiant.



29-3102 Removal; hearing; rights of person accused; conditions for release.

(a) The person whose removal is sought shall be brought before the judicial officer immediately upon arrest pursuant to the warrant; whereupon the judicial officer shall set a time and place for hearing, and shall advise the person of his right to have the assistance of counsel, to confront the witnesses against him, and to produce evidence in his own behalf at the hearing.

(b) The person whose removal is sought may at this time in writing waive the hearing and agree to be returned to the demanding court, judge, or magistrate. If a waiver is executed, the judicial officer shall issue an order pursuant to section 29-3103.

(c) The judicial officer may impose conditions of release authorized by the laws of this state which will reasonably assure the appearance at the hearing of the person whose removal is sought.



29-3103 Order; return to demanding court.

The county attorney shall appear at the hearing and report to the judicial officer the results of his investigation. If the judicial officer finds that the affiant is a designated agent of the demanding court, judge, or magistrate and that the person whose removal is sought was released from custody by the demanding court, judge, or magistrate, and that the person has violated the terms or conditions of his release, the judicial officer shall issue an order authorizing the return of the person to the custody of the demanding court, judge, or magistrate forthwith.



29-3104 Severability.

If any provision of sections 29-3101 to 29-3106 or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 29-3101 to 29-3106 which can be given effect without the invalid provision or application, and to this end the provisions of sections 29-3101 to 29-3106 are severable.



29-3105 Sections, how construed.

Sections 29-3101 to 29-3106 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.



29-3106 Act, how cited.

Sections 29-3101 to 29-3106 may be cited as the Uniform Rendition of Accused Persons Act.



29-3201 Terms, defined.

As used in sections 29-3201 to 29-3210,

(a) Witness means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

(b) Penal institutions includes a jail, prison, penitentiary, house of correction, or other place of penal detention.

(c) State includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.



29-3202 Witness; summoning in this state to testify in another state; procedure.

A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the Attorney General, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing.



29-3203 Order; conditions; contents.

If at the hearing the judge determines (1) that the witness may be material and necessary, (2) that his attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness, (3) that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and (4) that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached, (a) directing the witness to attend and testify, (b) directing the person having custody of the witness to produce him, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and (c) prescribing such conditions as the judge shall determine.



29-3204 Order; mileage and expenses; order effective, when; conditions.

The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his or her testimony, proper safeguards on his or her custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. Mileage and expenses shall be allowed as provided in sections 81-1174 to 81-1177 for state employees. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.



29-3205 Sections; exceptions.

Sections 29-3201 to 29-3210 do not apply to any person in this state confined as mentally ill or under sentence of death.



29-3206 Prisoner from another state summoned to testify in this state; procedure.

If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the Attorney General of the state in which the prisoner is confined.



29-3207 Order; compliance.

The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.



29-3208 Exemptions from arrest and personal service.

If a witness from another state comes into or passes through this state under an order directing him to attend and testify in this or another state, he shall not while in this state pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this state under the order.



29-3209 Sections, how construed.

Sections 29-3201 to 29-3210 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.



29-3210 Act, how cited.

Sections 29-3201 to 29-3210 may be cited as the Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act.



29-3301 Terms, defined.

As used in sections 29-3301 to 29-3307, the terms identifying physical characteristics or identification procedures shall include but not be limited to fingerprints, palm prints, footprints, measurements, handwriting exemplars, lineups, hand printing, voice samples, blood samples, urine samples, saliva samples, hair samples, comparative personal appearance, and photographs of an individual.

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

Sections 29-3301 to 29-3307 do not violate privilege against self-incrimination, are constitutional, and apply to physical evidence, not to oral communications or testimony. State v. Swayze, 197 Neb. 149, 247 N.W.2d 440 (1976).



29-3302 Orders authorizing identification procedures; who may issue.

Judges and magistrates may issue orders authorizing identification procedures for the purpose of obtaining identifying physical characteristics in accordance with the procedures specified in sections 29-3301 to 29-3307. An order may be issued by any judge of the district court, Court of Appeals, or Supreme Court for service and execution anywhere within the State of Nebraska. An order may also be issued by any judge of the county court or other magistrate for service within the county of issuance.

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

Sections 29-3301 to 29-3307 do not violate privilege against self-incrimination, are constitutional, and apply to physical evidence, not to oral communications or testimony. State v. Swayze, 197 Neb. 149, 247 N.W.2d 440 (1976).



29-3303 Order; issuance; requirements.

The order may issue upon a showing by affidavit of a peace officer that (1) there is probable cause to believe that an offense has been committed; (2) there is probable cause to believe that the person subject to the order has committed the offense; (3) procurement of evidence of identifying physical characteristics through nontestimonial identification procedures from an identified or particularly described individual may contribute to the identification of the individual who committed such offense; and (4) the identified or described individual has refused, or there is reason to believe he or she will refuse, to voluntarily provide the desired evidence of identifying physical characteristics. The contents of the affidavit may be supplemented or augmented by the affidavits of other persons or by sworn testimony given to the issuing judge or magistrate.

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

The provisions of this section require a showing that there is both probable cause to believe that a crime has been committed and probable cause to believe the person being compelled to submit to nontestimonial identification procedures committed that crime. State v. Evans, 215 Neb. 433, 338 N.W.2d 788 (1983).



29-3304 Order; when not required.

No order shall be required or necessary where the individual has been lawfully arrested, nor under any circumstances where peace officers may otherwise lawfully require or request the individual to provide evidence of identifying physical characteristics, and no order shall be required in the course of trials or other judicial proceedings.

Under this section, law enforcement personnel must have probable cause to believe that the person whose DNA is sought committed the crime for which the DNA is sought. State v. McKinney, 273 Neb. 346, 730 N.W.2d 74 (2007).

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).



29-3305 Order; contents.

Any order issued under sections 29-3301 to 29-3307 shall specify (1) the character of the alleged criminal offense which is the subject of the application; (2) the specific type or types of identifying physical characteristic evidence which are sought; (3) the identity or description of the individual who may be detained for obtaining such evidence; (4) the name and official status of the peace officer or officers authorized to obtain such evidence and to effectuate any detention which may be necessary to obtain the evidence; (5) the place at which the obtaining of such evidence may be carried out; (6) that the person will be under no legal obligation to submit to any interrogation or to make any statement during the period of his appearance except that required for voice identification; (7) that the individual shall forthwith accompany the officer serving the order for the purpose of carrying out its objectives, or, in the alternative, fixing a time at which the individual shall appear for the purpose of carrying out the objectives of the order; (8) that the person, if he fails to accompany the officer, or to appear at the time fixed, as may be provided, or to otherwise comply with the provisions of the order, shall be guilty of contempt of court and punished accordingly; (9) the period of time during which the named or described individual may be detained for obtaining such evidence, which in no event shall exceed five hours; (10) the period of time, not exceeding fifteen days, during which the order shall continue in force and effect; and (11) any other conditions which the issuing judge or magistrate finds to be necessary to properly protect the rights of the individual who is to supply such evidence.

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).



29-3306 Order; service; return.

A copy of the order shall be given to the individual at the time it is served on him. No more than thirty days after the identification procedures have been carried out, a return of the order shall be made to the issuing court setting forth the type of evidence taken. Where the order is not executed, a return so indicating shall be filed within thirty days of its issuance.

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).



29-3307 Contempt; penalty.

The penalty for contempt of court, as provided in sections 29-3301 to 29-3307, shall not exceed thirty days' imprisonment in the county jail.

The identifying physical characteristics statutes require a showing of probable cause to believe the person seized has engaged in an articulable criminal offense before the judicial officer can issue an order to produce identifying physical characteristics. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

When determining whether an order to produce identifying physical characteristics was based on a showing of probable cause, a court considers the totality of the circumstances. State v. Marcus, 265 Neb. 910, 660 N.W.2d 837 (2003).

Sections 29-3301 to 29-3307 do not violate privilege against self-incrimination, are constitutional, and apply to physical evidence, not to oral communications or testimony. State v. Swayze, 197 Neb. 149, 247 N.W.2d 440 (1976).



29-3401 Interstate corrections compact.

The State of Nebraska ratifies and approves the following compact:

INTERSTATE CORRECTIONS COMPACT

Article I

Purpose and Policy

The party States, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party States to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this Compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article II

Definitions

As used in this Compact, unless the context clearly requires otherwise:

(1) "State" means a State of the United States, the United States of America, a Territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico;

(2) "sending State" means a State party to this Compact in which conviction or court commitment was had;

(3) "receiving State" means a State party to this Compact to which an inmate is sent for confinement other than a State in which conviction or court commitment was had;

(4) "inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution;

(5) "institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (4) above may lawfully be confined.

Article III

Contracts

(a) Each party State may make one or more contracts with any one or more of the other party States for the confinement of inmates on behalf of a sending State in institutions situated within receiving States. Any such contract shall provide for:

(1) its duration;

(2) payments to be made to the receiving State by the sending State for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(3) participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) delivery and retaking of inmates;

(5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving States.

(b) The terms and provisions of this Compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV

Procedures and Rights

(a) Whenever the duly constituted authorities in a State party to this Compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party State is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party State, the receiving State to act in that regard solely as agent for the sending State.

(b) The appropriate officials of any State party to this Compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this Compact shall at all times be subject to the jurisdiction of the sending State and may at any time be removed therefrom for transfer to a prison or other institution within the sending State, for transfer to another institution in which the sending State may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending State, provided, that the sending State shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving State shall provide regular reports to each sending State on the inmates of that sending State in institutions pursuant to this Compact including a conduct record of each inmate and certify said record to the official designated by the sending State, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending State and in order that the same may be a source of information for the sending State.

(e) All inmates who may be confined in an institution pursuant to the provisions of this Compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving State as may be confined in the same institution. The fact of confinement in a receiving State shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending State.

(f) Any hearing or hearings to which an inmate confined pursuant to this Compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending State, or of the receiving State, if authorized by the sending State. The receiving State shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending State. In the event such hearing or hearings are had before officials of the receiving State, the governing law shall be that of the sending State and a record of the hearing or hearings as prescribed by the sending State shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending State. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving State shall act solely as agents of the sending State and no final determination shall be made in any matter except by the appropriate officials of the sending State.

(g) Any inmate confined pursuant to this Compact shall be released within the territory of the sending State unless the inmate, and the sending and receiving States, shall agree upon release in some other place. The sending State shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this Compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending State located within such State.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending State to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this Compact.

Article V

Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending State in respect of any matter over which it retains jurisdiction pursuant to this Compact shall be conclusive upon and not reviewable within the receiving State, but if at the time the sending State seeks to remove an inmate from an institution in the receiving State there is pending against the inmate within such State any criminal charge or if the inmate is formally accused of having committed within such State a criminal offense, the inmate shall not be returned without the consent of the receiving State until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending State shall be permitted to transport inmates pursuant to this Compact through any and all States party to this Compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this Compact shall be deemed a fugitive from the sending State and from the State in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving State, the responsibility for institution of extradition or rendition proceedings shall be that of the sending State, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI

Federal Aid

Any State party to this Compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this Compact or any contract pursuant hereto and any inmate in a receiving State pursuant to this Compact may participate in any such federally aided program or activity for which the sending and receiving States have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending State shall be required therefor.

Article VII

Entry into Force

This Compact shall enter into force and become effective and binding upon the States so acting when it has been enacted into law by any 2 States. Thereafter, this Compact shall enter into force and become effective and binding as to any other of said States upon similar action by such State.

Article VIII

Withdrawal and Termination

This Compact shall continue in force and remain binding upon a party State until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the Compact to the appropriate officials of all other party States. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing State from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing State shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this Compact.

Article IX

Other Arrangements Unaffected

Nothing contained in this Compact shall be construed to abrogate or impair any agreement or other arrangement which a party State may have with a non-party State for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party State authorizing the making of cooperative institutional arrangements.

Article X

Construction and Severability

The provisions of this Compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any participating State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any State participating therein, the Compact shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.

Article XI

An inmate must request a transfer in writing before such a transfer can be made pursuant to Article IV.

A prisoner who was transferred to Nebraska pursuant to the Interstate Corrections Compact is subject to the jurisdiction of the sending state. Leach v. Dahm, 277 Neb. 452, 763 N.W.2d 83 (2009).

Pursuant to the Interstate Corrections Compact, the receiving state acts solely as an agent for the sending state. Leach v. Dahm, 277 Neb. 452, 763 N.W.2d 83 (2009).

Where a prisoner is sentenced in Florida and transferred to Nebraska pursuant to the Interstate Corrections Compact, hearings in Nebraska considering whether the sentence was unconstitutional may be held only if authorized by Florida and are governed by the laws of Florida. Leach v. Dahm, 277 Neb. 452, 763 N.W.2d 83 (2009).

A Nebraska parole violator who is serving an Iowa sentence imposed for a subsequent offense does not recommence serving his Nebraska sentence until he has been released from custody by Iowa and arrested for the custody of the Nebraska Board of Parole. Falkner v. Neb. Board of Parole, 213 Neb. 474, 330 N.W.2d 141 (1983).



29-3402 Department of Correctional Services; powers.

The Department of Correctional Services is hereby authorized and directed to do all things necessary or incidental to the carrying out of the Compact in every particular.



29-3501 Act, how cited.

Sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423 shall be known and may be cited as the Security, Privacy, and Dissemination of Criminal History Information Act.



29-3502 Sections; purposes.

The purposes of sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423 are (1) to control and coordinate criminal offender record keeping within this state, (2) to establish more efficient and uniform systems of criminal offender record keeping, (3) to assure periodic audits of such record keeping in order to determine compliance with sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423, (4) to establish a more effective administrative structure for the protection of individual privacy in connection with such record keeping, and (5) to preserve the principle of the public's right to know of the official actions of criminal justice agencies.



29-3503 Definitions; sections found.

For the purposes of sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423, unless the context otherwise requires, the definitions found in sections 29-3504 to 29-3514 shall be used.



29-3504 Administration of criminal justice, defined.

Administration of criminal justice shall mean performance of any of the following activities: Detection, apprehension, detention, pretrial release, pretrial diversion, posttrial release, prosecution, defense by a full-time public defender's office, defense by the Commission on Public Advocacy, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice shall include criminal identification activities and the collection, storage, and dissemination of criminal history record information.



29-3505 Commission, defined.

Commission shall mean the Nebraska Commission on Law Enforcement and Criminal Justice.



29-3506 Criminal history record information, defined.

Criminal history record information shall mean information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of issuance of arrest warrants, arrests, detentions, indictments, charges by information, and other formal criminal charges, and any disposition arising from such arrests, charges, sentencing, correctional supervision, and release. Criminal history record information shall include any judgment against or settlement with the state as a result of a wrongful conviction pursuant to the Nebraska Claims for Wrongful Conviction and Imprisonment Act. Criminal history record information shall not include intelligence or investigative information.

This section has no application to presentence reports and does not restrict the use of criminal history information in determining an appropriate sentence. State v. Guida, 230 Neb. 961, 434 N.W.2d 522 (1989).



29-3507 Complete, defined.

With reference to criminal history record information, complete shall mean that arrest records shall show the subsequent disposition of the case as it moves through the various stages of the criminal justice system; and accurate shall mean containing no erroneous information of a material nature.



29-3508 Criminal history record information system or system, defined.

Criminal history record information system or system shall mean a system including the equipment, facilities, procedures, agreements, and organizations thereof, for the collection, processing, preservation, or dissemination of criminal history record information.



29-3509 Criminal justice agency, defined.

Criminal justice agency shall mean:

(1) Courts; and

(2) A government agency or any subunit thereof which performs the administration of criminal justice pursuant to a statute or executive order and which allocates a substantial part of its annual budget to the administration of criminal justice.



29-3510 Direct access, defined.

Direct access shall mean having the custodial authority to handle and control the actual documents or automated or computerized documentary record which constitutes the criminal history data base.



29-3511 Disposition, defined.

Disposition shall mean information disclosing that criminal proceedings have been concluded, including information disclosing that the police have elected not to refer a matter to a prosecutor or that a prosecutor has elected not to commence criminal proceedings, and also information disclosing the nature of the termination of the proceedings.



29-3512 Operator, defined.

Operator shall mean the agency, person, or group of persons designated by the governing body of the jurisdiction served by a criminal history record information system to coordinate and supervise the system.



29-3513 Person, defined.

Person shall mean any natural person, corporation, partnership, limited liability company, firm, or association.



29-3514 Person in interest, defined.

Person in interest shall mean the person who is the primary subject of a criminal justice record or any representative designated by such person, except that if the subject of the record is under legal disability, person in interest shall mean the person's parent or duly appointed legal representative.



29-3515 Criminal justice agency; criminal history record information; maintain.

Each criminal justice agency shall maintain complete and accurate criminal history record information with regard to the actions taken by the agency.



29-3516 Criminal justice agency; disposition of cases; report; procedure; commission; forms; rules and regulations; adopt.

Each criminal justice agency in this state shall report the disposition of cases which enter its area in the administration of criminal justice. As to cases in which fingerprint records must be reported to the Nebraska State Patrol under section 29-209, such disposition reports shall be made to the patrol. In all other cases when a centralized criminal history record information system is maintained by local units of government, dispositions made within the jurisdiction covered by such system shall be reported to the operator of that system or to the arresting agency in a noncentralized criminal history record information system. All dispositions shall be reported as promptly as feasible but not later than fifteen days after the happening of an event which constitutes a disposition. In order to achieve uniformity in reporting procedures, the commission shall prescribe the form to be used in reporting dispositions and may adopt rules and regulations to achieve efficiency and which will promote the ultimate purpose of insuring that each criminal justice information system maintained in this state shall contain complete and accurate criminal history information. All forms and rules and regulations relating to reports of dispositions by courts shall be approved by the Supreme Court of Nebraska.



29-3517 Criminal justice agency; criminal history record information; process; assure accuracy.

Each criminal justice agency shall institute a process of data collection, entry, storage, and systematic audit of criminal history record information that will minimize the possibility of recording and storing inaccurate information. Any criminal justice agency which finds that it has reported inaccurate information of a material nature shall forthwith notify each criminal justice agency known to have received such information. Each criminal justice agency shall (1) maintain a listing of the individuals or agencies both in and outside of the state to which criminal history record information was released, a record of what information was released, and the date such information was released, (2) establish a delinquent disposition monitoring system, and (3) verify all record entries.



29-3518 Criminal history record information; access; restrictions; requirements.

Direct access to criminal history record information system facilities, system operating environments, data file contents, and system documentation shall be restricted to authorized organizations and persons. Wherever criminal history record information is collected, stored, or disseminated, the criminal justice agency or agencies responsible for the operation of the system: (1) May determine for legitimate security purposes which personnel may work in a defined area where such information is stored, collected, or disseminated; (2) shall select and supervise all personnel authorized to have direct access to such information; (3) shall assure that an individual or agency authorized direct access is administratively held responsible for (a) the physical security of criminal history record information under its control or in its custody, and (b) the protection of such information from unauthorized access, disclosure, or dissemination; (4) shall institute procedures to reasonably protect any central repository of criminal history record information from unauthorized access, theft, sabotage, fire, flood, wind, or other natural or manmade disasters; (5) shall provide that each employee working with or having access to criminal history record information is to be made familiar with sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423 and of any rules and regulations promulgated under such sections; and (6) shall require that direct access to criminal history record information shall be made available only to authorized officers or employees of a criminal justice agency and, as necessary, other authorized personnel essential to the proper operation of the criminal history record information system. This section shall not be construed to inhibit or limit dissemination of criminal history record information as authorized in other sections of sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423, including both review of original records and the right to have copies made of records when not prohibited.



29-3519 Criminal justice information systems; computerized; access; limitations; security; conditions.

Whenever computerized data processing is employed, effective and technologically advanced software and hardware designs shall be instituted to prevent unauthorized access to such information. Computer operations which support criminal justice information systems shall operate in accordance with procedures approved by the participating criminal justice agencies and assure that (1) criminal history record information is stored by the computer in such a manner that it cannot be modified, destroyed, accessed, changed, purged, or overlaid in any fashion by noncriminal justice terminals, (2) operation programs are used that will prohibit inquiry, record updates, or destruction of records from any terminal other than criminal justice system terminals which are so designated, (3) destruction of records is limited to designated terminals under the direct control of the criminal justice agency responsible for creating or storing the criminal history record information, (4) operational programs are used to detect and store, for the output of designated criminal justice agency employees, all unauthorized attempts to penetrate any criminal history record information system, program, or file, (5) the programs specified in subdivisions (2) and (4) of this section are known only to criminal justice agency employees responsible for criminal history record information control, or individuals and agencies pursuant to a specific agreement with the criminal justice agency to provide such programs and that the programs are kept continuously under maximum security conditions, and (6) a criminal justice agency may audit, monitor, and inspect procedures established in this section.



29-3520 Criminal history record information; public record; criminal justice agencies; regulations; adopt.

Complete criminal history record information maintained by a criminal justice agency shall be a public record open to inspection and copying by any person during normal business hours and at such other times as may be established by the agency maintaining the record. Criminal justice agencies may adopt such regulations with regard to inspection and copying of records as are reasonably necessary for the physical protection of the records and the prevention of unnecessary interference with the discharge of the duties of the agency.



29-3521 Information; considered public record; classifications.

In addition to public records under section 29-3520, information consisting of the following classifications shall be considered public record for purposes of dissemination: (1) Posters, announcements, lists for identifying or apprehending fugitives or wanted persons, or photographs taken in conjunction with an arrest for purposes of identification of the arrested person; (2) original records of entry such as police blotters, offense reports, or incident reports maintained by criminal justice agencies; (3) court records of any judicial proceeding; and (4) records of traffic offenses maintained by the Department of Motor Vehicles for the purpose of regulating the issuance, suspension, revocation, or renewal of driver's or other operator's licenses.



29-3522 Criminal justice agency records; application to inspect; unavailable; procedure to provide records.

If the requested criminal justice history record or other public record, as defined in section 29-3521, of a criminal justice agency is not in the custody or control of the person to whom application is made, such person shall immediately notify the applicant of this fact. Such notification shall be in writing if requested by the applicant and shall state the agency, if known, which has custody or control of the record in question. If the requested criminal history record or other public record of a criminal justice agency is in the custody and control of the person to whom application is made but is not available at the time an applicant asks to examine it, the custodian shall immediately notify the applicant of such fact, in writing, if requested by the applicant. When requested by the applicant, the custodian shall set a date and hour within three working days at which time the record shall be available for inspection.



29-3523 Criminal history record information; dissemination; limitations; removal; certain information not part of public record; court; duties; sealed record; effect; expungement.

(1) After the expiration of the periods described in subsection (3) of this section, a criminal justice agency shall respond to a public inquiry in the same manner as if there were no criminal history record information and criminal history record information shall not be disseminated to any person other than a criminal justice agency, except as provided in subsection (2) of this section or when the subject of the record:

(a) Is currently the subject of prosecution or correctional control as the result of a separate arrest;

(b) Is currently an announced candidate for or holder of public office;

(c) Has made a notarized request for the release of such record to a specific person; or

(d) Is kept unidentified, and the record is used for purposes of surveying or summarizing individual or collective law enforcement agency activity or practices, or the dissemination is requested consisting only of release of criminal history record information showing (i) dates of arrests, (ii) reasons for arrests, and (iii) the nature of the dispositions including, but not limited to, reasons for not prosecuting the case or cases.

(2) That part of criminal history record information described in subsection (4) of this section may be disseminated to individuals and agencies for the express purpose of research, evaluative, or statistical activities pursuant to an agreement with a criminal justice agency that specifically authorizes access to the information, limits the use of the information to research, evaluative, or statistical activities, and ensures the confidentiality and security of the information.

(3) Except as provided in subsections (1) and (2) of this section, in the case of an arrest, citation in lieu of arrest, or referral for prosecution without citation, all criminal history record information relating to the case shall be removed from the public record as follows:

(a) When no charges are filed as a result of the determination of the prosecuting attorney, the criminal history record information shall not be part of the public record after one year from the date of arrest, citation in lieu of arrest, or referral for prosecution without citation;

(b) When charges are not filed as a result of a completed diversion, the criminal history record information shall not be part of the public record after two years from the date of arrest, citation in lieu of arrest, or referral for prosecution without citation; and

(c) When charges are filed, but the case is dismissed by the court (i) on motion of the prosecuting attorney, (ii) as a result of a hearing not the subject of a pending appeal, (iii) after acquittal, or (iv) after completion of a program prescribed by a drug court or any other problem solving court approved by the Supreme Court, the criminal history record information shall not be part of the public record immediately upon notification of a criminal justice agency after acquittal pursuant to subdivision (3)(c)(iii) of this section or after the entry of an order dismissing the case.

(4) Upon acquittal or entry of an order dismissing a case described in subdivision (3)(c) of this section, the court shall:

(a) Order that all records, including any information or other data concerning any proceedings relating to the case, including the arrest, taking into custody, petition, complaint, indictment, information, trial, hearing, adjudication, correctional supervision, dismissal, or other disposition or sentence, are not part of the public record and shall not be disseminated to persons other than criminal justice agencies, except as provided in subsection (1) or (2) of this section;

(b) Send notice of the order (i) to the Nebraska Commission on Law Enforcement and Criminal Justice, (ii) to the Nebraska State Patrol, and (iii) to law enforcement agencies, county attorneys, and city attorneys referenced in the court record;

(c) Order all parties notified under subdivision (4)(b) of this section to seal all records pertaining to the case; and

(d) If the case was transferred from one court to another, send notice of the order to seal the record to the transferring court.

(5) In any application for employment, bonding, license, education, or other right or privilege, any appearance as a witness, or any other public inquiry, a person cannot be questioned with respect to any offense for which the record is sealed. If an inquiry is made in violation of this subsection, the person may respond as if the offense never occurred.

(6) Any person arrested due to the error of a law enforcement agency may file a petition with the district court for an order to expunge the criminal history record information related to such error. The petition shall be filed in the district court of the county in which the petitioner was arrested. The county attorney shall be named as the respondent and shall be served with a copy of the petition. The court may grant the petition and issue an order to expunge such information if the petitioner shows by clear and convincing evidence that the arrest was due to error by the arresting law enforcement agency.

Under subsection (2)(c) of this section, which requires that the notation of a person's arrest be removed from the record if the charges are later dismissed, the person arrested may file a petition seeking to enforce his or her right to have his or her record expunged. State v. Blair, 17 Neb. App. 611, 767 N.W.2d 143 (2009).



29-3524 Criminal justice agencies; fees; assessment.

Criminal justice agencies may assess reasonable fees, not to exceed actual costs, for search, retrieval, storing, maintaining, and copying of criminal justice records and may waive fees at their discretion. When fees for certified copies or other copies, printouts, or photographs of such records are specifically prescribed by law, such specific fees shall apply. All fees collected by the Nebraska State Patrol pursuant to this section shall be remitted to the State Treasurer for credit to the Nebraska State Patrol Cash Fund.



29-3525 Criminal history record information; review by person in interest; identity; verification.

Any person in interest, who asserts that he or she has reason to believe that criminal history information relating to him or her or the person in whose interest he or she acts is maintained by any system in this state, shall be entitled to review and receive a copy of such information for the purpose of determining its accuracy and completeness by making application to the agency operating such system. The applicant shall provide satisfactory verification of the subject's identity, which shall include name, date, and place of birth, and, when identification is doubtful, a set of fingerprint impressions may be taken upon fingerprint cards or forms commonly used for law enforcement purposes by law enforcement agencies. The review authorized by this section shall be limited to a review of criminal history record information.



29-3526 Commission; powers and duties; rules and regulations.

The commission may by rule authorize a fee for each application for review under section 29-3525, and may charge for making copies or printouts as provided in section 29-3524. The commission shall implement section 29-3525 by rule and regulation, including but not limited to provisions for (1) administrative review and necessary correction of any claim by the individual to whom the information relates that the information is inaccurate or incomplete, (2) administrative appeal when a criminal justice agency refuses to correct challenged information to the satisfaction of the individual to whom the information relates, (3) supplying to an individual whose record has been corrected, upon his or her request, the names of all noncriminal justice agencies and individuals to which the data has been given, and (4) requiring the correcting agency to notify all criminal justice recipients of corrected information.



29-3527 Violations; penalty.

Any person who (1) permits unauthorized direct access to criminal history record information, (2) knowingly fails to disseminate or make public criminal history record information of official acts as required under sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423, or (3) knowingly disseminates nondisclosable criminal history record information in violation of sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423, shall be guilty of a Class IV misdemeanor.



29-3528 Violations; person aggrieved; remedies.

Whenever any officer or employee of the state, its agencies, or its political subdivisions, or whenever any state agency or any political subdivision or its agencies fails to comply with the requirements of sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423 or of regulations lawfully adopted to implement sections 29-209, 29-210, 29-3501 to 29-3528, and 81-1423, any person aggrieved may bring an action, including but not limited to an action for mandamus, to compel compliance and such action may be brought in the district court of any district in which the records involved are located or in the district court of Lancaster County. The commission may request the Attorney General to bring such action.



29-3601 Legislative findings.

The Legislature finds that pretrial diversion offers persons charged with criminal offenses and minor traffic violations an alternative to traditional criminal justice proceedings in that: (1) It permits participation by the accused only on a voluntary basis; (2) the accused has access to counsel for criminal offenses prior to a decision to participate; (3) it occurs prior to an adjudication but after arrest and a decision has been made by the prosecutor that the offense will support criminal charges; and (4) it results in dismissal of charges, or its equivalent, if the individual successfully completes the diversion process.



29-3602 Pretrial diversion program; established.

The county attorney of any county may establish a pretrial diversion program with the concurrence of the county board. Any city attorney may establish a pretrial diversion program with the concurrence of the governing body of the city. Such programs shall be established pursuant to sections 29-3603 and 29-3605 to 29-3609.



29-3603 Pretrial diversion plan for criminal offenses; requirements.

A pretrial diversion plan for criminal offenses shall include, but not be limited to:

(1) Formal eligibility guidelines established following consultation with criminal justice officials and program representatives. The guidelines shall be written and made available and routinely disseminated to all interested parties;

(2) A maximum time limit for any defendant's participation in a diversion program, beyond which no defendant shall be required or permitted to participate. Such maximum term shall be long enough to effect sufficient change in participants to deter them from criminal activity, but not so long as to prejudice the prosecution or defense of the case should the participant be returned to the ordinary course of prosecution;

(3) The opportunity for eligible defendants to review, with their counsel present, a copy of general diversion program requirements including average program duration and possible outcome, prior to making the decision to enter a diversion program;

(4) Dismissal of the diverted case upon completion of the program;

(5) A provision that participants shall be able to withdraw at any time before the program is completed and be remanded to the court process without prejudice to them during the ordinary course of prosecution;

(6) Enrollment shall not be conditioned on a plea of guilty; and

(7) Defendants who are denied enrollment in a diversion program shall be afforded an administrative review of the decision and written reasons for denial.



29-3604 Driving while intoxicated, implied consent refusal; not eligible for pretrial diversion.

No person charged with a violation of section 60-6,196 or 60-6,197 shall be eligible for pretrial diversion under a program established pursuant to sections 29-3601 to 29-3603 and 29-3605 to 29-3609.



29-3605 Minor traffic violations; terms, defined.

For purposes of sections 29-3606 to 29-3609:

(1) Department means the Department of Motor Vehicles; and

(2) Minor traffic violation does not include leaving the scene of an accident, sections 60-696 to 60-698, driving under the influence of alcoholic liquor or drugs, sections 60-4,164, 60-6,196, and 60-6,211.01, reckless driving or willful reckless driving, sections 60-6,213 and 60-6,214, participating in a speed competition, section 60-6,195, operating a motor vehicle to avoid arrest, section 28-905, refusing a breath or blood test, sections 60-4,164, 60-6,197, 60-6,197.04, and 60-6,211.02, driving on a suspended or revoked operator's license, sections 60-4,107 to 60-4,110 and 60-6,197.06, speeding twenty or more miles per hour over the speed limit, operating a motor vehicle without insurance or other financial responsibility in violation of the Motor Vehicle Safety Responsibility Act, any injury accident, or any violation which is classified as a misdemeanor or a felony.



29-3606 Minor traffic violations; pretrial diversion plan; driver's safety training program.

(1) A pretrial diversion plan for minor traffic violations shall consist of a driver's safety training program.

(2) A driver's safety training program shall:

(a) Provide a curriculum of driver's safety training, as approved by the department, which is designed to educate persons committing minor traffic violations and to deter future violations; and

(b) Require payment of a fee approved by the department which is reasonable and appropriate to defray the cost of the presentation of the program. A jurisdiction shall charge a uniform fee for participation in a driver's safety training program regardless of the traffic violation for which the applicant was cited. Fees received by a jurisdiction offering a driver's safety training program may be utilized by such jurisdiction to pay for the costs of administering and operating such program, to promote driver safety, and to pay for the costs of administering and operating other safety and educational programs within such jurisdiction.

(3) The program administrator of each driver's safety training program shall keep a record of attendees and shall be responsible for determining eligibility. A report of attendees at all driver's safety training programs in the state shall be shared only with similar programs throughout the state. All procedures for sharing records of attendees among such programs shall conform with the rules and regulations adopted and promulgated by the department to assure that no individual takes the approved course more than once within any three-year period in Nebraska. Such record of attendees and any related records shall not be considered a public record as defined in section 84-712.01.

(4) The department shall approve the curriculum and fees of each program and shall adopt and promulgate rules and regulations governing such programs, including guidelines for fees, curriculum, and instructor certification.



29-3607 Minor traffic violations; driver's safety training program; certificate; fee.

Any organization or governmental entity desiring to offer a driver's safety training program shall first obtain a certificate from the department, to be renewed annually. The certificate fee and the annual renewal fee shall each be fifty dollars. The fee collected by the department from the organization or governmental entity shall be remitted to the State Treasurer for credit to the Department of Motor Vehicles Cash Fund.



29-3608 Minor traffic violations; pretrial diversion program; eligibility.

Any driver holding a commercial driver's license or CLP-commercial learner's permit issued pursuant to the Motor Vehicle Operator's License Act shall not be eligible to participate in a program under sections 29-3605 to 29-3609 if such participation would be in noncompliance with federal law or regulation and subject the state to possible loss of federal funds.



29-3609 Minor traffic violations; applicability.

Sections 29-3605 to 29-3609 shall not apply to programs of pretrial diversion for offenses other than minor traffic violations.



29-3701 Verdict of acquittal; probable cause hearing; finding; referral or confinement; evaluations; conditions of confinement; order; preparation of treatment plan; contents.

(1) Following receipt of a verdict of acquittal on grounds of insanity, the court shall forthwith conduct a hearing to determine whether there is probable cause to believe the person is dangerous to himself, herself, or others by reason of mental illness or defect or will be so dangerous in the foreseeable future, as demonstrated by omissions, threats, or overt acts. In making this determination the court shall consider all evidence adduced at trial and all additional relevant evidence. If the court finds probable cause it shall order an evaluation not to exceed ninety days in length of the person's mental condition and a treatment plan pursuant to subsection (4) of this section. The evaluation of the person may be conducted as an outpatient at a regional center or other appropriate facility if the court finds by clear and convincing evidence that the person poses no current danger to society at the time of the probable cause hearing and will not become a danger to society during the evaluation period. Otherwise the evaluation of the person shall be conducted as an inpatient at a locked and secure regional center facility or other appropriate locked and secure facility. When the court orders such an inpatient evaluation, the court shall specify in a detailed written order all conditions of the person's confinement during the evaluation and under what, if any, circumstances the person may leave the locked and secure facility. The written order specifying the conditions of confinement shall include a finding by the court that any freedom of movement accorded the person outside a locked and secure facility is consistent with the safety of the public.

(2) The superintendent of the regional center or the director of the facility to which the person has been referred or confined for evaluation shall be responsible for supervising the evaluation and the preparation of an individualized treatment plan.

(3) The report of the evaluation shall address the following to the extent that the available information allows: (a) The person's psychological condition at the time of the evaluation; (b) the probable course of development of the person's condition, with special attention to the probable relationship between the person's current condition and the person's condition at the time of any omissions, threats, or overt acts establishing dangerousness, including the crime for which he or she was acquitted on grounds of insanity; (c) the probable relationship, if any, between the previous omissions, threats, or overt acts establishing dangerousness and the person's condition at the time of the omissions, threats, or overt acts; and (d) the prognosis for change in the person's condition in light of available treatment.

(4) The individualized treatment plan shall contain a statement of the nature of the specific mental and physical problems and needs of the person, a statement of the least restrictive treatment conditions necessary to achieve the purposes of the plan, a statement of the least restrictive treatment conditions consistent with the safety of the public, and a description of intermediate and long-range treatment goals and a projected timetable for their attainment.

(5) Such evaluation and treatment plan shall include the facts upon which conclusions stated therein are based and shall be received by the court at least ten days prior to the expiration of the evaluation period. Copies of the evaluation and treatment plan shall be furnished to the prosecuting attorney and to the person.

(6) If the person desires a separate evaluation, he or she may file a motion with the court requesting an evaluation by one or more qualified experts of his or her choice. Such evaluation shall be at the person's expense unless otherwise ordered by the court. Any such expert evaluating a person pursuant to this subsection shall have access to the person's records at his or her place of confinement. The court may extend the person's referral or confinement for an additional period not to exceed sixty days, if necessary to permit completion of the separate evaluation. The evaluation shall include the facts upon which conclusions stated therein are based and shall be received by the court at least ten days prior to the expiration of the evaluation period. A copy of such evaluation shall be furnished the prosecuting attorney.

Under subsection (1) of this section, the definition of mentally ill dangerous persons in the Nebraska Mental Health Commitment Act and the statutes governing persons acquitted of a crime on grounds of insanity are constitutional and do not violate equal protection guarantees. Tulloch v. State, 237 Neb. 138, 465 N.W.2d 448 (1991).

Under subsection (6) of this section, an indigent who is acquitted of a crime on grounds of insanity may obtain an independent evaluation upon the individual's motion. Tulloch v. State, 237 Neb. 138, 465 N.W.2d 448 (1991).

In a hearing concerning an evaluation and treatment plan in a commitment proceeding, a report by a doctor did not constitute inadmissible hearsay. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

The time limits set forth in this section and section 29-3702 are directory, not mandatory, and dismissal of the proceedings is not a proper remedy for a nonprejudicial violation of this section and section 29-3702. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

The provisions of this section and section 29-3702 which set out the time in which the patient is to be provided a hearing and the report of the hospital is to be provided to the court do not relate to the essence of the statutes but govern the time or manner of performance of the thing to be done and are directory as opposed to mandatory. State v. Steele, 224 Neb. 476, 399 N.W.2d 267 (1987).

The Supreme Court will not interfere on appeal with a final order made by the district court in a mental health commitment proceeding unless the court can say as a matter of law that the order is not supported by clear and convincing proof. State v. Mayfield, 212 Neb. 724, 325 N.W.2d 162 (1982).



29-3702 Evidentiary hearing; determination; release or court-ordered treatment; personnel at facility violating order of commitment; contempt.

(1) Prior to the expiration of the evaluation period provided for in section 29-3701, the court shall conduct an evidentiary hearing regarding the condition of the person, at which time a representative of the facility where he or she was evaluated may testify as to the results of the evaluation and the contents of the treatment plan. Based upon the results of the evaluation, evidence adduced at trial, evidence of other omissions, threats, or overt acts indicative of dangerousness, and any other relevant evidence, the court shall determine whether the person is dangerous to himself, herself, or others by reason of mental illness or defect, will be so dangerous in the foreseeable future, or will be so dangerous absent continuing participation in appropriate treatment.

(2) If the court does not find that there is clear and convincing evidence of such dangerousness, as demonstrated by omissions, threats, or overt acts, the court shall unconditionally release the person from further court-ordered treatment. If the court finds clear and convincing evidence of such dangerousness, as demonstrated by omissions, threats, or overt acts, the court shall order that such person participate in an appropriate treatment program specifying conditions of liberty and monitoring consistent with the treatment needs of the person and the safety of the public. The treatment program may involve any public or private facility or program which offers treatment for mental illness and may include an inpatient, residential, day, or outpatient setting. The court shall place the person in the least restrictive available treatment program that is consistent with the treatment needs of the person and the safety of the public. Personnel at the facility providing the treatment program shall obey the court-ordered conditions, and any person who fails to do so shall upon conviction be subject to the full contempt powers of the court.

In determining whether an act is sufficiently recent to be probative of dangerousness, each case must be decided on the basis of the surrounding facts and circumstances. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

The time limits set forth in section 29-3701 and this section are directory, not mandatory, and dismissal of the proceedings is not a proper remedy for a nonprejudicial violation of section 29-3701 and this section. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

The provisions of this section and section 29-3701 which set out the time in which the patient is to be provided a hearing and the report of the hospital is to be provided to the court do not relate to the essence of the statutes but govern the time or manner of performance of the thing to be done and are directory as opposed to mandatory. State v. Steele, 224 Neb. 476, 399 N.W.2d 267 (1987).



29-3703 Trial court; person found not responsible by reason of insanity; review records; conduct hearing; evaluation; treatment program; discharge plan; compliance with conditions; reports.

(1) The court which tried a person who is found not responsible by reason of insanity shall annually and may, upon its own motion or upon motion of the person or the prosecuting attorney, review the records of such person and conduct an evidentiary hearing on the status of the person. The court may, upon its own motion or upon a motion by the person or the prosecuting attorney, order an independent psychiatric or psychological evaluation of the person. The court shall consider the results of the evaluation at the evidentiary hearing. When the independent evaluation is conducted pursuant to a motion by the court or the prosecuting attorney, the cost of such independent evaluation shall be the expense of the county. When the evaluation is conducted pursuant to a motion by the person and if the person is not indigent, the cost of the evaluation shall be borne by the person.

(2) If as a result of such hearing the court finds that such person is no longer dangerous to himself, herself, or others by reason of mental illness or defect and will not be so dangerous in the foreseeable future, the court shall order such person unconditionally released from court-ordered treatment. If the court does not so find, the court shall order that such person participate in an appropriate treatment program specifying conditions of liberty and monitoring consistent with the treatment needs of the person and the safety of the public. The treatment program may involve any public or private facility or program which offers treatment for mental illness and may include an inpatient, residential, day, or outpatient setting. The court shall place the person in the least restrictive available treatment program that is consistent with the treatment needs of the person and the safety of the public.

(3) If the person has been treated in a regional center or other appropriate facility and is ordered placed in a less restrictive treatment program, the regional center or other appropriate facility shall develop an individual discharge plan consistent with the order of the court and shall provide the less restrictive treatment program a copy of the discharge plan and all relevant treatment information.

(4) Upon motion of the prosecuting attorney or upon its own motion, but at least annually, the court shall hold a hearing to determine whether the person is complying with the conditions set by the court. Upon an initial showing of probable cause by affidavit or sworn testimony that the person is not complying with the court-ordered conditions, the court may issue a warrant directing the sheriff or any peace officer to take the person into custody and place him or her into a mental health center, regional center, or other appropriate facility with available space where he or she shall be held pending the hearing. When a person has been taken into custody pursuant to this subsection, the hearing shall be held within ten days. Following the hearing, the court shall determine whether placement in the current treatment program should be continued or ceased and whether the conditions of the placement should be continued or modified.

(5) Any treatment program to which a person is committed on July 16, 1994, under this section or section 29-3702 shall submit reports to the trial court and the prosecuting attorney documenting the treatment progress of that person at least annually. Additionally, if the person fails to comply with any condition specified by the court, the court and the prosecuting attorney shall be notified forthwith.

Under subsections (2) and (3) of this section, following the annual status review of a person committed to treatment in a regional center, the court may either order the person released unconditionally, order the person to remain committed to the regional center, or order the person discharged from the regional center and placed in a less restrictive treatment program. State v. Schinzel, 271 Neb. 281, 710 N.W.2d 634 (2006).

Under this section, a person cannot be placed in the "joint legal custody" of two separate agencies or treatment programs. State v. Schinzel, 271 Neb. 281, 710 N.W.2d 634 (2006).

At an annual review hearing, the court may receive records for the purpose of providing the basis for expert witnesses' opinions. At an annual review hearing, courts are to consider public safety when determining what conditions of liberty and monitoring to place upon a person found to be mentally ill and dangerous. State v. Simants, 248 Neb. 581, 537 N.W.2d 346 (1995).

A court may review records and conduct an evidentiary hearing to determine if the insanity acquittee remains dangerous. State v. Simants, 245 Neb. 925, 517 N.W.2d 361 (1994).

At an annual review hearing pursuant to this section, the court may receive records for the purpose of providing the basis for expert witness' opinions. State v. Hayden, 237 Neb. 286, 466 N.W.2d 66 (1991).

It is proper that the State recommend a treatment plan, provided that the State allows the person being recommitted an opportunity to confront and cross-examine the State's witness presenting the plan regarding the plan's content. The court may consider any treatment plan which may be proposed by an expert witness for the person being recommitted. State v. Hayden, 237 Neb. 286, 466 N.W.2d 66 (1991).

The civil commitment weight of evidence standard, that of "clear and convincing evidence," is appropriate for persons acquitted on grounds of insanity and is not vague and ambiguous. Tulloch v. State, 237 Neb. 138, 465 N.W.2d 448 (1991).

The court's incorporation by reference of the conditions of confinement set forth in a doctor's report did not deny access to the district court. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

Where the only issue is whether the restrictions of confinement should be relaxed and whether such modifications would be consistent with public safety, that determination is left to the trial court's discretion and will not be disturbed on appeal absent an abuse of discretion. State v. Morris, 2 Neb. App. 887, 518 N.W.2d 664 (1994).



29-3704 Hearing; person's rights.

At each hearing conducted pursuant to sections 29-3701 to 29-3703, the person shall be entitled to assistance of counsel and such additional rights as are guaranteed by the laws and Constitution of the State of Nebraska and by the United States Constitution.

Due process in review hearings is guaranteed under this section. State v. Hayden, 237 Neb. 286, 466 N.W.2d 66 (1991).

The rights one enjoys at a section 29-3703 hearing include adherence by the court to the Nebraska Evidence Rules and the right of appellant to confront and cross-examine adverse witnesses. State v. Hayden, 237 Neb. 286, 466 N.W.2d 66 (1991).



29-3705 Person acquitted prior to May 29, 1981; jurisdiction of trial court; petition; hearing.

The court which tried and acquitted any person who, as of May 29, 1981, stands committed by an order of a mental health board pursuant to the Nebraska Mental Health Commitment Act in consequence of the insanity or derangement which was the ground of the acquittal, shall have jurisdiction over such person for disposition consistent with the provisions of sections 29-2203 and 29-3701 to 29-3704. Within sixty days of May 29, 1981, the county attorney in the jurisdiction of the court which tried and acquitted the person shall file with the court which tried and acquitted the person and shall serve on the person a petition asserting the court's jurisdiction over the person for disposition consistent with sections 29-3701 to 29-3704. The court shall then conduct an evidentiary hearing on the status of the person pursuant to section 29-3703.



29-3706 Records of proceedings; part of criminal case records; medical and psychiatric records; how treated.

All pleadings, evidence admitted, orders, judgments, and memoranda of findings and conclusions made in the proceedings held pursuant to sections 29-3701 to 29-3704 shall be made a part of the official record of the underlying criminal case. The court may direct that the medical and psychiatric records not received into evidence at such proceedings be kept confidential and not be available for public inspection.

This section does not regulate the release of trial records, but merely makes all pleadings, evidence, and orders related to a review hearing part of the official record in the underlying case. State v. Cribbs, 237 Neb. 947, 469 N.W.2d 108 (1991).



29-3801 Terms, defined.

As used in sections 29-3801 to 29-3809, unless the context otherwise requires:

(1) Director shall mean the Director of Correctional Services; and

(2) Prosecutor shall mean a prosecuting attorney as defined in section 29-104.

The procedure set out in section 29-3801 et seq., rather than that in section 29-1201 et seq., applies to instate prisoners. State v. Ebert, 235 Neb. 330, 455 N.W.2d 165 (1990).



29-3802 Notice of untried charges and rights; director; duties.

The director shall promptly inform in writing each prisoner in the custody of the Department of Correctional Services of the source and nature of any untried indictment, information, or complaint against him or her of which the director has knowledge and of his or her right to make a request for final disposition thereof.

Where the prisoner has actual knowledge of the pending charge, this section is deemed satisfied. State v. Tucker, 259 Neb. 225, 609 N.W.2d 306 (2000).



29-3803 Prisoner; request final disposition; director; duties.

Any person who is imprisoned in a facility operated by the Department of Correctional Services may request in writing to the director final disposition of any untried indictment, information, or complaint pending against him or her in this state. Upon receiving any request from a prisoner for final disposition of any untried indictment, information, or complaint, the director shall:

(1) Furnish the prosecutor with a certificate stating the term of commitment under which the prisoner is being held, the time already served on the sentence, the time remaining to be served, the good time earned, the time of the prisoner's parole eligibility, and any decision of the Board of Parole relating to the prisoner;

(2) Send by registered or certified mail, return receipt requested, one copy of the request and the certificate to the court in which the untried indictment, information, or complaint is pending and one copy to the prosecutor charged with the duty of prosecuting it; and

(3) Offer to deliver temporary custody of the prisoner to the appropriate authority in the city or county where the untried indictment, information, or complaint is pending.

It is a prosecutor's receipt of the statutorily required certificate from the Director of Correctional Services pursuant to this section or section 29-3804 which triggers the 180-day period for disposition of untried charges prescribed by section 29-3805. State v. Tucker, 259 Neb. 225, 609 N.W.2d 306 (2000).

The statutory right of a person in the custody of the Nebraska Department of Correctional Services to a speedy trial on pending criminal charges in Nebraska is governed by sections 29-3801 to 29-3809. The denial of a speedy trial claim governed by these sections is a final, appealable order. State v. Tucker, 259 Neb. 225, 609 N.W.2d 306 (2000).



29-3804 Prosecutor; require prisoner's attendance; procedure.

The prosecutor in a city or county in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner, against whom he or she has lodged a detainer and who is serving a term of imprisonment in any facility operated by the Department of Correctional Services, made available upon presentation of a written request for temporary custody or availability to the director. The court having jurisdiction of such indictment, information, or complaint shall duly approve, record, and transmit the prosecutor's request. Upon receipt of the prosecutor's written request the director shall:

(1) Furnish the prosecutor with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the good time earned, the time of the prisoner's parole eligibility, and any decision of the Board of Parole relating to the prisoner; and

(2) Offer to deliver temporary custody of the prisoner to the appropriate authority in the city or county where the untried indictment, information, or complaint is pending in order that speedy and efficient prosecution may be had.

Subsection (2) of this section does not require a prosecutor to file a detainer against any prisoner, and the filing of a detainer is not required in order for a prisoner to assert his or her right to a speedy trial pursuant to section 29-3803. It is a prosecutor's receipt of the statutorily required certificate from the Director of Correctional Services pursuant to section 29-3803 or this section which triggers the 180-day period for disposition of untried charges prescribed by section 29-3805. State v. Tucker, 259 Neb. 225, 609 N.W.2d 306 (2000).

A prosecutor must lodge a detainer in order to trigger the expediting provisions of Chapter 29, article 38. Bradley v. Hopkins, 246 Neb. 646, 522 N.W.2d 394 (1994).



29-3805 Untried charges; trial; when.

Within one hundred eighty days after the prosecutor receives a certificate from the director pursuant to section 29-3803 or 29-3804 or within such additional time as the court for good cause shown in open court may grant, the untried indictment, information, or complaint shall be brought to trial with the prisoner or his or her counsel being present. The parties may stipulate for a continuance or a continuance may be granted on a notice to the attorney of record and an opportunity for him or her to be heard. If the indictment, information, or complaint is not brought to trial within the time period stated in this section, including applicable continuances, no court of this state shall any longer have jurisdiction thereof nor shall the untried indictment, information, or complaint be of any further force or effect and it shall be dismissed with prejudice.

The statutory right of a person in the custody of the Nebraska Department of Correctional Services to a speedy trial on pending criminal charges in Nebraska is governed by sections 29-3801 to 29-3809. The denial of a speedy trial claim governed by these sections is a final, appealable order. State v. Tucker, 259 Neb. 225, 609 N.W.2d 306 (2000).

Defense counsel's implicit request for a continuance did not operate as a waiver of the defendant's right to a disposition within the time limit imposed by the instate prisoner statutes; it merely extended the duration of the time period allowed for commencement of trial. State v. Rouse, 13 Neb. App. 90, 688 N.W.2d 889 (2004).

The law and decisions under the speedy trial statutes did not apply to the instate prisoner statutes, particularly this section; therefore, defendant's various pretrial motions did not toll the time period allowed for the commencement of trial. State v. Rouse, 13 Neb. App. 90, 688 N.W.2d 889 (2004).

When defense counsel requested to schedule trial for a date after the conclusion of another trial in which defense counsel was involved, such request amounted to a request for continuance, and the district court's accession to it established good cause to extend the period within which the defendant could be brought to trial. State v. Rouse, 13 Neb. App. 90, 688 N.W.2d 889 (2004).

Good cause existed to continue a trial that charged a prisoner, who was incarcerated on an unrelated offense, with making terroristic threats against a juvenile court judge, beyond the 180-day time limit in this section setting forth requirements for when the untried charges were to be brought to trial. The day after the pretrial conference setting the trial date, the juvenile court judge informed the State he would be unavailable for trial on that date, and the State came forward as soon as possible after the trial was scheduled to inform the court and opposing counsel about the conflict. State v. Caldwell, 10 Neb. App. 803, 639 N.W.2d 663 (2002).

"Good cause" in intrastate or interstate detainer statutes means a substantial reason; one that affords legal excuse. State v. Caldwell, 10 Neb. App. 803, 639 N.W.2d 663 (2002).

Good cause in statutory provisions setting forth requirements for disposition of untried cases is something that must be substantial, but also a factual question dealt with on a case-by-case basis. State v. Caldwell, 10 Neb. App. 803, 639 N.W.2d 663 (2002).

Good cause under statutory provisions setting forth requirements for disposition of untried cases encompasses a situation where a witness is unavailable. State v. Caldwell, 10 Neb. App. 803, 639 N.W.2d 663 (2002).

Whether good cause exists for extending the time limit in this section, setting forth when untried charges are brought to trial, is a subjective, factual question within the discretion of the trial court. State v. Caldwell, 10 Neb. App. 803, 639 N.W.2d 663 (2002).



29-3806 Temporary custody; conditions; limitations.

The temporary custody referred to in sections 29-3803 and 29-3804 shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of a detainer lodged with the director or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance at court and transportation to or from any place where the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution. However, the prisoner shall not be classified as a pretrial detainee but shall be deemed to remain in custody of the Department of Correctional Services and any escape from temporary custody may be dealt with in the same manner as an escape from the Department of Correctional Services' facility to which he or she was confined.



29-3807 Escape from custody; effect.

Escape from custody by a prisoner subsequent to execution of a request for final disposition of any untried indictment, information, or complaint shall void the request.



29-3808 Mentally ill person; sections not applicable.

No provision of sections 29-3801 to 29-3809 and no remedy made available by sections 29-3801 to 29-3809 shall apply to any person who is adjudged to be mentally ill.



29-3809 Transportation costs; how paid.

The costs of transporting prisoners to and from the city or county in which any untried indictment, information, or complaint is pending as provided in sections 29-3801 to 29-3809 shall be paid by the city or county.



29-3901 Terms, defined.

For purposes of sections 29-3901 to 29-3908:

(1) Court shall mean a district court or a county court;

(2) Felony defendant shall mean a person who is charged by complaint, information, or indictment with or who is under arrest for investigation or on suspicion that he or she may have committed any criminal offense which may be punishable by imprisonment in a Department of Correctional Services adult correctional facility;

(3) Indigent shall mean the inability to retain legal counsel without prejudicing one's financial ability to provide economic necessities for one's self or one's family. Before a felony defendant's initial court appearance, the determination of his or her indigency shall be made by the public defender, but thereafter it shall be made by the court; and

(4) Judge shall mean a judge of the district court, a judge of the county court, or a clerk magistrate.

In determining whether a criminal defendant is indigent as the term is used in this section, a court is to consider the seriousness of the offense; the defendant's income; the availability of resources, including real and personal property, bank accounts, Social Security, and unemployment or other benefits; normal living expenses; outstanding debts; and the number and age of dependents. State v. Eichelberger, 227 Neb. 545, 418 N.W.2d 580 (1988); State v. Masilko, 226 Neb. 45, 409 N.W.2d 322 (1987).

To determine whether a defendant in a criminal case is indigent, requiring court-appointed counsel, a court must consider factors listed. State v. Richter, 225 Neb. 837, 408 N.W.2d 717 (1987).

This section defines indigency and along with section 29-1804.05 requires the court to make a reasonable inquiry as to a defendant's financial condition. To determine indigency the court must consider the seriousness of the offense; the defendant's income; the availability of other resources, including real and personal property, bank accounts, Social Security, and unemployment or other benefits; normal living expenses; outstanding debts; and the number and age of dependents. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).



29-3902 Indigent defendant; right to counsel.

At a felony defendant's first appearance before a court, the court shall advise him or her of the right to court-appointed counsel if he or she is indigent.

If he or she asserts indigency, the court shall make a reasonable inquiry to determine his or her financial condition and may require him or her to execute an affidavit of indigency. If the court determines him or her to be indigent, it shall formally appoint the public defender to represent him or her in all proceedings before the court and shall make a notation of such appointment and appearances of the public defender upon the felony complaint. The same procedure shall be followed by the court in misdemeanor cases punishable by imprisonment.

The requirement of this section is that before counsel is provided at public expense for a criminal defendant, there must be a reasonable inquiry to determine the defendant's financial condition. State v. Eichelberger, 227 Neb. 545, 418 N.W.2d 580 (1988).

Section 29-1804.04 defines indigency and along with this section requires the court to make a reasonable inquiry as to a defendant's financial condition. To determine indigency the court must consider the seriousness of the offense; the defendant's income; the availability of other resources, including real and personal property, bank accounts, Social Security, and unemployment or other benefits; normal living expenses; outstanding debts; and the number and age of dependents. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

Failure to inquire into a defendant's indigency for appointment of counsel at the defendant's first court appearance does not result in prejudicial error if the defendant is not ultimately sentenced to time in jail. State v. Golden, 8 Neb. App. 601, 599 N.W.2d 224 (1999).



29-3903 Indigent defendant; right to counsel; appointment.

At a felony defendant's first appearance before a judge, the judge shall advise him or her of the right to court-appointed counsel if such person is indigent. If he or she asserts indigency, the court shall make a reasonable inquiry to determine such person's financial condition and shall require him or her to execute an affidavit of indigency for filing with the clerk of the court.

If the court determines the defendant to be indigent, it shall formally appoint the public defender or, in counties not having a public defender, an attorney or attorneys licensed to practice law in this state, not exceeding two, to represent the indigent felony defendant at all future critical stages of the criminal proceedings against such defendant, consistent with the provisions of section 23-3402, but appointed counsel other than the public defender must obtain leave of court before being authorized to proceed beyond an initial direct appeal to either the Court of Appeals or the Supreme Court of Nebraska to any further direct, collateral, or postconviction appeals to state or federal courts.

A felony defendant who is not indigent at the time of his or her first appearance before a judge may nevertheless assert his or her indigency at any subsequent stage of felony proceedings, at which time the judge shall consider appointing counsel as otherwise provided in this section.

The judge shall make a notation of such appointment and all appearances of appointed counsel upon the court's docket. If at the time of appointment of counsel the indigent felony defendant and appointed counsel have not had a reasonable opportunity to consult concerning the prosecution, the judge shall continue the arraignment, trial, or other next stage of the felony proceedings for a reasonable period of time to allow for such consultation.

Defendant's right to desire to have counsel appointed was violated. State v. Sondag, 214 Neb. 659, 335 N.W.2d 306 (1983).



29-3904 Appointment of other counsel; when.

(1) Nothing in sections 23-3402, 29-3902, and 29-3903 shall prevent any judge from appointing counsel other than the public defender or other substitute counsel when the public defender or counsel initially appointed might otherwise be required to represent conflicting interests or for other good cause shown, from not appointing any counsel for any indigent felony defendant who expressly waives his or her right to such counsel at any stage of felony proceedings, or from appointing the public defender or other counsel as may be required or permitted by other applicable law.

(2) In selecting counsel to represent an indigent felony defendant, the prosecuting attorney shall not have any role whatsoever in the selection or appointment process of the counsel by the court, including, but not limited to, any individual appointment suggestions.



29-3905 Appointed counsel; fees and expenses.

Appointed counsel for an indigent felony defendant other than the public defender shall apply to the district court which appointed him or her for all expenses reasonably necessary to permit him or her to effectively and competently represent his or her client and for fees for services performed pursuant to such appointment, except that if the defendant was not bound over for trial in the district court, the application shall be made in the appointing court. The court, upon hearing the application, shall fix reasonable expenses and fees, and the county board shall allow payment to counsel in the full amount determined by the court.

Either appointed counsel or the county involved may appeal to the Supreme Court from an order determining the amount of fees and expenses allowed appointed counsel under this section. In re Claim of Rehm and Faesser, 226 Neb. 107, 410 N.W.2d 92 (1987).



29-3906 Misdemeanor defendant; indigent; counties with no public defender; court-appointed counsel; compensation.

In counties not having public defenders, the court may appoint an attorney licensed to practice law in this state to represent any indigent person who is charged with a misdemeanor offense punishable by imprisonment. When such a defendant asserts indigency, the court shall make a reasonable inquiry to determine the defendant's financial condition and may require him or her to execute an affidavit of indigency. Attorneys appointed pursuant to this section shall be compensated in the manner provided by section 29-3905 with application being made to the appointing court.



29-3907 Counsel; right to consult with accused privately.

Any public defender, assistant public defender, or other attorney representing an indigent felony defendant who is incarcerated by law enforcement officers or other government officials without bond or in lieu of bond shall have full access to and the right to consult privately with such defendant at all reasonable hours.



29-3908 Indigent; reimburse county for costs; when.

Whenever any court finds subsequent to its appointment of the public defender or other counsel to represent a felony defendant that its initial determination of indigency was incorrect or that during the course of representation by appointed counsel the felony defendant has become no longer indigent, the court may order such felony defendant to reimburse the county for all or part of the reasonable cost of providing such representation.

This section does not require parents to pay their child's legal fees unless it is shown that the parents refused to provide necessary legal services. County of York v. Johnson, 206 Neb. 200, 292 N.W.2d 31 (1980).



29-3909 Judicial district public defender; established.

There is hereby established the office of judicial district public defender subject to the provisions of sections 29-3910 to 29-3918.



29-3910 Judicial district public defender; determination; district judge; conditions; certification to Governor; salary.

Whenever the district judge or judges determine that a public defender should be named for his, her, or their judicial district, as provided in section 24-301.02, the fact of such determination shall be certified to the Governor. In making the determination, the judge or judges shall consider (1) the number of indigent persons in the district for whom appointment of counsel was necessary in the preceding year, (2) the number and geographic distribution within the district of attorneys available for appointment as counsel on an individual case basis, and (3) the relative expense of providing counsel for the indigent on an individual case basis as compared to the expense of providing a public defender.

At the time of making the determination, the judge or judges shall also fix the salary of the public defender and make a determination whether the office shall be full time or part time. For succeeding terms the district judge or judges shall fix the salary of the public defender at least sixty days prior to the closing of filings for the primary election for such office. All salary determinations shall be filed with the clerk of the district court of each county in the district and shall be available for public inspection.

When it is deemed desirable to have the same public defender for more than one judicial district, the same may be accomplished by having the district judges concerned jointly make the determinations provided for in sections 29-3910 to 29-3918.



29-3911 Judicial district public defender; appointment; salary; payment.

Within thirty days following receipt of a certification as provided in section 29-3910, the Governor shall authorize the judge or judges to appoint a public defender for the district. The salary and all expenses, including trial expense and expert witness fees, of the judicial district public defender shall be paid out of funds appropriated to the office of Governor for that purpose.



29-3912 Judicial district public defender; office; equipment; personnel.

If necessary office space is not available in a courthouse within the district, the judicial district public defender may rent or lease such space. He or she may also purchase, through the materiel administrator of the Department of Administrative Services, necessary furniture, equipment, books, stationery, and other supplies necessary for the operation of the office. The public defender may employ, with the approval of the appropriate district judge or judges, necessary assistant public defenders and other employees at salaries which are to be approved by the judge or judges. Such judge or judges shall also determine whether assistant public defenders and other employees are to be part time or full time. Public defenders may employ law students authorized by the Supreme Court to engage in a limited form of the practice of law and may enter into agreements with law schools to provide clinical training for their students under the provisions of the Higher Education Act of 1965 and other similar federal programs.



29-3913 Judicial district public defender; election; term.

The successor to the judicial district public defender initially appointed shall be elected at the next general election and shall take office at the same time as other elected state officers. The term of office of an elected judicial district public defender shall be four years. With the exception of being nominated and elected within their respective districts, candidates for such office shall be nominated and elected as nearly as may be practicable in the same manner as candidates for the office of Governor. Candidates for such office shall file with the Secretary of State as provided in section 32-607 and pay the filing fee provided in section 32-608.



29-3914 Judicial district public defender; qualifications.

A judicial district public defender shall be a lawyer duly admitted to and engaged in the practice of law in Nebraska.



29-3915 Persons entitled to representation.

The following persons who are financially unable to obtain counsel shall be entitled to be represented by a judicial district public defender:

(1) A person charged with a felony, including appeals from convictions for a felony;

(2) A person pursuing a postconviction proceeding under sections 29-3001 to 29-3004 after conviction of a felony, when the public defender after investigation concludes that there may be merit to such a proceeding or when the court in which such proceeding is pending directs the public defender to represent the person;

(3) A minor brought before the juvenile court when neither the minor nor his or her parent or guardian is able to afford counsel; and

(4) A person against whom a petition has been filed with a mental health board as provided in sections 71-945 to 71-947.



29-3916 Application for counsel; inquiry by court or magistrate; waiver of counsel.

Any person described in section 29-3915 or any other person entitled by law to representation by counsel may at any time request the court in which the matter is pending or the court in which the person was convicted to appoint the public defender to provide representation. Upon a request for the appointment of counsel, the court or magistrate shall proceed to make appropriate inquiry into the financial circumstances of the applicant who shall submit, unless waived in whole or in part by the court, a financial statement under oath or affirmation setting forth his or her assets and liabilities, source or sources of income, and such other information as may be required by the court or magistrate. The information contained in such a statement shall be confidential and for the exclusive use of the court or magistrate unless it is made to appear to the satisfaction of the court or magistrate that the statement may contain false, misleading, or incomplete information, in which event the person making the statement shall be punished as for contempt if it is established after a hearing that the statement was in whole or in part false, misleading, or incomplete. A refusal to execute a financial statement as provided in this section shall constitute a waiver of the right to the appointment of the public defender.



29-3917 Office of public defender; abolished; when.

Any county in a judicial district in which a determination is made that a public defender should be named in accordance with section 29-3910 shall no longer be subject to section 23-3401, and the office created by section 23-3401 shall be abolished as of the date specified in such determination.



29-3918 Special counsel; appointment; procedure; cost; payment.

Nothing in sections 29-3910 to 29-3918 shall prevent a court from appointing counsel other than the public defender to represent indigent defendants or other persons by law entitled to legal representation, but appointments of counsel other than the public defender shall be limited to situations in which there are multiple defendants requiring separate representation or when other exigent circumstances are present which in the opinion of the court require appointment of other than the public defender. In all such cases of appointments of other than the public defender, the procedure shall be in accordance with sections 43-272 and 43-273 and the cost of such appointments shall be paid by the county as provided in such sections.

Appointment of counsel other than the public defender are limited to cases of multiple defendants requiring separate representation or circumstances which, in the court's opinion, require outside counsel. State v. Addison, 198 Neb. 166, 251 N.W.2d 895 (1977).



29-3919 Act, how cited.

Sections 29-3919 to 29-3933 shall be known and may be cited as the County Revenue Assistance Act.



29-3920 Legislative findings.

The Legislature finds that:

(1) County property owners should be given some relief from the obligation of providing mandated indigent defense services which in most instances are required because of state laws establishing crimes and penalties;

(2) Property tax relief can be accomplished if the state begins to assist the counties with the obligation of providing indigent defense services required by state laws establishing crimes and penalties;

(3) Property tax relief in the form of state assistance to the counties of Nebraska in providing for indigent defense services will also increase accountability because the state, which is the governmental entity responsible for passing criminal statutes, will likewise be responsible for paying some of the costs;

(4) Property tax relief in the form of state assistance to the counties of Nebraska in providing for indigent defense services will also improve inconsistent and inadequate funding of indigent defense services by the counties;

(5) Property tax relief in the form of state assistance to the counties of Nebraska in providing for indigent defense services will also lessen the impact on county property taxpayers of the cost of a high profile death penalty case which can significantly affect the finances of the counties; and

(6) To accomplish property tax relief in the form of the state assisting the counties of Nebraska in providing for indigent defense services, the Commission on Public Advocacy Operations Cash Fund should be established to fund the operation of the Commission on Public Advocacy and to fund reimbursement requests as determined by section 29-3933.



29-3921 Commission on Public Advocacy Operations Cash Fund; created; use; investment; transfers; use.

(1) The Commission on Public Advocacy Operations Cash Fund is created. The fund shall be used for the operations of the commission, except that transfers may be made from the fund to the General Fund at the direction of the Legislature through June 30, 2011. The Commission on Public Advocacy Operations Cash Fund shall consist of money remitted pursuant to section 33-156. It is the intent of the Legislature that the commission shall be funded solely from the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) On July 1, 2011, or as soon thereafter as administratively possible, the State Treasurer shall transfer one hundred thousand dollars from the Commission on Public Advocacy Operations Cash Fund to the Supreme Court Education Fund. The State Court Administrator shall use these funds to assist the juvenile justice system in providing prefiling and diversion programming designed to reduce excessive absenteeism and unnecessary involvement with the juvenile justice system.

(3) The State Treasurer shall transfer the following amounts from the Commission on Public Advocacy Operations Cash Fund to the Court Appointed Special Advocate Fund:

(a) On July 1, 2011, or as soon thereafter as administratively possible, one hundred thousand dollars; and

(b) On July 1, 2012, or as soon thereafter as administratively possible, two hundred thousand dollars.

(4) On July 1, 2012, or as soon thereafter as administratively possible, the State Treasurer shall transfer sixty thousand dollars from the Commission on Public Advocacy Operations Cash Fund to the Nebraska State Patrol Cash Fund.

The Nebraska State Patrol shall use such funds to contract with the University of Nebraska to study sex offender recidivism data before and after the passage of Laws 2009, LB285, which changed the Nebraska sex offender classification system from an evaluation of risk assessment system to an offense-based assessment system in the attempt by the state to comply with federal requirements under the Adam Walsh Child Protection and Safety Act of 2006.



29-3922 Terms, defined.

For purposes of the County Revenue Assistance Act:

(1) Chief counsel means an attorney appointed to be the primary administrative officer of the commission pursuant to section 29-3928;

(2) Commission means the Commission on Public Advocacy;

(3) Commission staff means attorneys, investigators, and support staff who are performing work for the capital litigation division, appellate division, DNA testing division, and major case resource center;

(4) Contracting attorney means an attorney contracting to act as a public defender pursuant to sections 23-3404 to 23-3408;

(5) Court-appointed attorney means an attorney other than a contracting attorney or a public defender appointed by the court to represent an indigent person;

(6) Indigent defense services means legal services provided to indigent persons by an indigent defense system in capital cases, felony cases, misdemeanor cases, juvenile cases, mental health commitment cases, child support enforcement cases, and paternity establishment cases;

(7) Indigent defense system means a system of providing services, including any services necessary for litigating a case, by a contracting attorney, court-appointed attorney, or public defender;

(8) Indigent person means a person who is indigent and unable to obtain legal counsel as determined pursuant to subdivision (3) of section 29-3901; and

(9) Public defender means an attorney appointed or elected pursuant to sections 23-3401 to 23-3403.



29-3923 Commission on Public Advocacy; created; duties.

The Commission on Public Advocacy is created. The commission shall provide legal services and resources to assist counties in fulfilling their obligation to provide for effective assistance of counsel for indigent persons.



29-3924 Commission; members; term.

The commission shall consist of nine members appointed by the Governor from a list of attorneys submitted by the executive council of the Nebraska State Bar Association after consultation with the board of directors of the Nebraska Criminal Defense Attorneys Association. A member shall be appointed from each of the six Supreme Court judicial districts, and three members shall be appointed at large. The executive council of the Nebraska State Bar Association shall ensure that the selection process promotes appointees who are independent from partisan political influence. To be eligible for appointment, a person shall be a member of the Nebraska State Bar Association who has substantial experience in criminal defense work and, for appointments made after September 13, 1997, substantial experience in civil legal matters that commonly affect low-income persons and, at the time of selection or at any time during the term of office, shall not be a prosecutor, law enforcement official, or judge. All members shall be committed to the principle of providing indigent defense services and civil legal services to low-income persons free from unwarranted judicial or political influence. Each member shall serve for a term of six years, except that three of the initial appointees shall serve terms of two years and three shall serve terms of four years as designated by the Governor. Members may be removed from the commission by the Governor for cause.



29-3925 Commission; chairperson; expenses.

The Governor shall designate one of the members of the commission as the chairperson. The members of the commission shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as provided in sections 81-1174 to 81-1177.



29-3926 Commission; quorum.

Five members of the commission constitute a quorum for the transaction of business. The commission may act by a majority of the members present at any meeting at which a quorum is in attendance.



29-3927 Commission; duties.

(1) With respect to its duties under section 29-3923, the commission shall:

(a) Adopt and promulgate rules and regulations for its organization and internal management and rules and regulations governing the exercise of its powers and the fulfillment of its purpose;

(b) Appoint and abolish such advisory committees as may be necessary for the performance of its functions and delegate appropriate powers and duties to them;

(c) Accept and administer loans, grants, and donations from the United States and its agencies, the State of Nebraska and its agencies, and other sources, public and private, for carrying out the functions of the commission;

(d) Enter into contracts, leases, and agreements necessary, convenient, or desirable for carrying out its purposes and the powers granted under this section with agencies of state or local government, corporations, or persons;

(e) Acquire, hold, and dispose of personal property in the exercise of its powers;

(f) Provide legal services to indigent persons through the divisions in section 29-3930; and

(g) Adopt guidelines and standards for county indigent defense systems, including, but not limited to, standards relating to the following: The use and expenditure of funds appropriated by the Legislature to reimburse counties which qualify for reimbursement; attorney eligibility and qualifications for court appointments; compensation rates for salaried public defenders, contracting attorneys, and court-appointed attorneys and overall funding of the indigent defense system; maximum caseloads for all types of systems; systems administration, including rules for appointing counsel, awarding defense contracts, and reimbursing defense expenses; conflicts of interest; continuing legal education and training; and availability of supportive services and expert witnesses.

(2) The standards adopted by the commission under subdivision (1)(g) of this section are intended to be used as a guide for the proper methods of establishing and operating indigent defense systems. The standards are not intended to be used as criteria for the judicial evaluation of alleged misconduct of defense counsel to determine the validity of a conviction. They may or may not be relevant in such judicial evaluation, depending upon all the circumstances.

(3) With respect to its duties related to the provision of civil legal services to eligible low-income persons, the commission shall have such powers and duties as described in sections 25-3001 to 25-3004.

(4) The commission may adopt and promulgate rules and regulations governing the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Act which are recommended by the Legal Education for Public Service and Rural Practice Loan Repayment Assistance Board pursuant to the act. The commission shall have the powers and duties provided in the act.



29-3928 Chief counsel; qualifications; salary.

The commission shall appoint a chief counsel. The responsibilities and duties of the chief counsel shall be defined by the commission and shall include the overall supervision of the workings of the various divisions of the commission. The chief counsel shall be qualified for his or her position, shall have been licensed to practice law in the State of Nebraska for at least five years prior to the effective date of the appointment, and shall be experienced in the practice of criminal defense, including the defense of capital cases. The chief counsel shall serve at the pleasure of the commission. The salary of the chief counsel shall be set by the commission.



29-3929 Chief counsel; duties.

The primary duties of the chief counsel shall be to provide direct legal services to indigent defendants, and the chief counsel shall:

(1) Supervise the operations of the appellate division, the capital litigation division, the DNA testing division, and the major case resource center;

(2) Prepare a budget and disburse funds for the operations of the commission;

(3) Present to the commission an annual report on the operations of the commission, including an accounting of all funds received and disbursed, an evaluation of the cost-effectiveness of the commission, and recommendations for improvement;

(4) Convene or contract for conferences and training seminars related to criminal defense;

(5) Perform other duties as directed by the commission;

(6) Establish and administer projects and programs for the operation of the commission;

(7) Appoint and remove employees of the commission and delegate appropriate powers and duties to them;

(8) Adopt and promulgate rules and regulations for the management and administration of policies of the commission and the conduct of employees of the commission;

(9) Transmit monthly to the commission a report of the operations of the commission for the preceding calendar month;

(10) Execute and carry out all contracts, leases, and agreements authorized by the commission with agencies of federal, state, or local government, corporations, or persons; and

(11) Exercise all powers and perform all duties necessary and proper in carrying out his or her responsibilities.



29-3930 Commission; divisions established.

The following divisions are established within the commission:

(1) The capital litigation division shall be available to assist in the defense of capital cases in Nebraska, subject to caseload standards of the commission;

(2) The appellate division shall be available to prosecute appeals to the Court of Appeals and the Supreme Court, subject to caseload standards of the commission;

(3) The violent crime and drug defense division shall be available to assist in the defense of certain violent and drug crimes as defined by the commission, subject to the caseload standards of the commission;

(4) The DNA testing division shall be available to assist in representing persons who are indigent who have filed a motion pursuant to the DNA Testing Act, subject to caseload standards; and

(5) The major case resource center shall be available to assist public defenders, contracting attorneys, or court-appointed attorneys with the defense of a felony offense, subject to caseload standards of the commission.



29-3931 Transferred to section 33-156.



29-3932 Repealed. Laws 2009, LB 154, § 27.



29-3933 Request for reimbursement; requirements.

(1) Any county which intends to request reimbursement for a portion of its expenditures for its indigent defense system must comply with this section.

(2) In order to assist the Commission on Public Advocacy in its budgeting process for determining future reimbursement amounts, after July 1, 2002, and before July 15, 2002, and for each year thereafter in which the county intends to seek reimbursement for a portion of its expenditures for indigent defense services in felony cases for the next fiscal year, the county shall present to the Commission on Public Advocacy (a) a plan, in a format approved by the commission, describing how the county intends to provide indigent defense services in felony cases, (b) a statement of intent declaring that the county intends to comply with the standards set by the commission for felony cases and that the county intends to apply for reimbursement, and (c) a projection of the total dollar amount of expenditures for that county's indigent defense services in felony cases for the next fiscal year.

(3) The commission may conduct whatever investigation is necessary and may require certifications by key individuals in the criminal justice system, in order to determine if the county is in compliance with the standards. If a county is certified by the commission as having met the standards established by the commission for felony cases, the county shall be eligible for reimbursement according to the following schedule and procedures: The county clerk of the county seeking reimbursement may submit, on a quarterly basis, a certified request to the commission, for reimbursement from funds appropriated by the Legislature, for an amount equal to one-fourth of the county's actual expenditures for indigent defense services in felony cases.

(4) Upon certification by the county clerk of the amount of the expenditures, and a determination by the commission that the request is in compliance with the standards set by the commission for felony cases, the commission shall quarterly authorize an amount of reimbursement to the county as set forth in this section.

(5) If the appropriated funds are insufficient in any quarter to meet the amount needed for full payment of all county reimbursements for net expenditures that are certified for that quarter, the commission shall pay the counties their pro rata share of the remaining funds based upon the percentage of the county's certified request in comparison to the total certified requests for that quarter.

(6) For purposes of section 13-519, for any year in which a county first seeks reimbursement from funds appropriated by the Legislature or has previously qualified for reimbursement and is seeking additional reimbursement for improving its indigent criminal defense program, the last prior year's total of restricted funds shall be the last prior year's total of restricted funds plus any increased amount budgeted for indigent defense services that is required to develop a plan and meet the standards necessary to qualify for reimbursement of expenses from funds appropriated by the Legislature.



29-4001 Act, how cited.

Sections 29-4001 to 29-4014 shall be known and may be cited as the Sex Offender Registration Act.

Use of a stakeholder group to determine the cutoff points for the three risk levels under the Sex Offender Registration Act does not render the risk assessment instrument arbitrary. Lein v. Nesbitt, 269 Neb. 109, 690 N.W.2d 799 (2005).

The duty to register as a sex offender under Nebraska's Sex Offender Registration Act is collateral to a defendant's sentence on the underlying conviction. A trial court is not required to inform a defendant of the collateral consequence of his or her duty to register as a sex offender under Nebraska's Sex Offender Registration Act before accepting a plea of guilty or no contest, and such pleas are not rendered involuntary or unintelligent because the defendant was not aware of this requirement. State v. Schneider, 263 Neb. 318, 640 N.W.2d 8 (2002).



29-4001.01 Terms, defined.

For purposes of the Sex Offender Registration Act:

(1) Aggravated offense means any registrable offense under section 29-4003 which involves the penetration of, direct genital touching of, oral to anal contact with, or oral to genital contact with (a) a victim age thirteen years or older without the consent of the victim, (b) a victim under the age of thirteen years, or (c) a victim who the sex offender knew or should have known was mentally or physically incapable of resisting or appraising the nature of his or her conduct;

(2) DNA sample has the same meaning as in section 29-4103;

(3) Habitual living location means any place that an offender may stay for a period of more than three days even though the sex offender maintains a separate permanent address or temporary domicile;

(4) Minor means a person under eighteen years of age;

(5) State DNA Data Base means the data base established pursuant to section 29-4104; and

(6) Temporary domicile means any place at which the person actually lives or stays for a period of at least three working days.



29-4002 Legislative findings.

The Legislature finds that sex offenders present a high risk to commit repeat offenses. The Legislature further finds that efforts of law enforcement agencies to protect their communities, conduct investigations, and quickly apprehend sex offenders are impaired by the lack of available information about individuals who have pleaded guilty to or have been found guilty of sex offenses and who live, work, or attend school in their jurisdiction. The Legislature further finds that state policy should assist efforts of local law enforcement agencies to protect their communities by requiring sex offenders to register with local law enforcement agencies as provided by the Sex Offender Registration Act.



29-4003 Applicability of act.

(1)(a) The Sex Offender Registration Act applies to any person who on or after January 1, 1997:

(i) Has ever pled guilty to, pled nolo contendere to, or been found guilty of any of the following:

(A) Kidnapping of a minor pursuant to section 28-313, except when the person is the parent of the minor and was not convicted of any other offense in this section;

(B) False imprisonment of a minor pursuant to section 28-314 or 28-315;

(C) Sexual assault pursuant to section 28-319 or 28-320;

(D) Sexual assault of a child in the second or third degree pursuant to section 28-320.01;

(E) Sexual assault of a child in the first degree pursuant to section 28-319.01;

(F) Sexual abuse of a vulnerable adult or senior adult pursuant to subdivision (1)(c) of section 28-386;

(G) Incest of a minor pursuant to section 28-703;

(H) Pandering of a minor pursuant to section 28-802;

(I) Visual depiction of sexually explicit conduct of a child pursuant to section 28-1463.03 or 28-1463.05;

(J) Knowingly possessing any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers pursuant to section 28-813.01;

(K) Criminal child enticement pursuant to section 28-311;

(L) Child enticement by means of an electronic communication device pursuant to section 28-320.02;

(M) Debauching a minor pursuant to section 28-805; or

(N) Attempt, solicitation, aiding or abetting, being an accessory, or conspiracy to commit an offense listed in subdivisions (1)(a)(i)(A) through (1)(a)(i)(M) of this section;

(ii) Has ever pled guilty to, pled nolo contendere to, or been found guilty of any offense that is substantially equivalent to a registrable offense under subdivision (1)(a)(i) of this section by any village, town, city, state, territory, commonwealth, or other jurisdiction of the United States, by the United States Government, by court-martial or other military tribunal, or by a foreign jurisdiction, notwithstanding a procedure comparable in effect to that described under section 29-2264 or any other procedure to nullify a conviction other than by pardon;

(iii) Is incarcerated in a jail, a penal or correctional facility, or any other public or private institution or is under probation or parole as a result of pleading guilty to or being found guilty of a registrable offense under subdivision (1)(a)(i) or (ii) of this section prior to January 1, 1997; or

(iv) Enters the state and is required to register as a sex offender under the laws of another village, town, city, state, territory, commonwealth, or other jurisdiction of the United States.

(b) In addition to the registrable offenses under subdivision (1)(a) of this section, the Sex Offender Registration Act applies to any person who on or after January 1, 2010:

(i)(A) Except as provided in subdivision (1)(b)(i)(B) of this section, has ever pled guilty to, pled nolo contendere to, or been found guilty of any of the following:

(I) Murder in the first degree pursuant to section 28-303;

(II) Murder in the second degree pursuant to section 28-304;

(III) Manslaughter pursuant to section 28-305;

(IV) Assault in the first degree pursuant to section 28-308;

(V) Assault in the second degree pursuant to section 28-309;

(VI) Assault in the third degree pursuant to section 28-310;

(VII) Stalking pursuant to section 28-311.03;

(VIII) Violation of section 28-311.08 requiring registration under the act pursuant to subsection (5) of section 28-311.08;

(IX) Kidnapping pursuant to section 28-313;

(X) False imprisonment pursuant to section 28-314 or 28-315;

(XI) Sexual abuse of an inmate or parolee in the first degree pursuant to section 28-322.02;

(XII) Sexual abuse of an inmate or parolee in the second degree pursuant to section 28-322.03;

(XIII) Sexual abuse of a protected individual pursuant to section 28-322.04;

(XIV) Incest pursuant to section 28-703;

(XV) Child abuse pursuant to subdivision (1)(d) or (e) of section 28-707;

(XVI) Enticement by electronic communication device pursuant to section 28-833; or

(XVII) Attempt, solicitation, aiding or abetting, being an accessory, or conspiracy to commit an offense listed in subdivisions (1)(b)(i)(A)(I) through (1)(b)(i)(A)(XVI) of this section.

(B) In order for the Sex Offender Registration Act to apply to the offenses listed in subdivisions (1)(b)(i)(A)(I), (II), (III), (IV), (V), (VI), (VII), (IX), and (X) of this section, a court shall have found that evidence of sexual penetration or sexual contact, as those terms are defined in section 28-318, was present in the record, which shall include consideration of the factual basis for a plea-based conviction and information contained in the presentence report;

(ii) Has ever pled guilty to, pled nolo contendere to, or been found guilty of any offense that is substantially equivalent to a registrable offense under subdivision (1)(b)(i) of this section by any village, town, city, state, territory, commonwealth, or other jurisdiction of the United States, by the United States Government, by court-martial or other military tribunal, or by a foreign jurisdiction, notwithstanding a procedure comparable in effect to that described under section 29-2264 or any other procedure to nullify a conviction other than by pardon; or

(iii) Enters the state and is required to register as a sex offender under the laws of another village, town, city, state, territory, commonwealth, or other jurisdiction of the United States.

(2) A person appealing a conviction of a registrable offense under this section shall be required to comply with the act during the appeals process.

Before determining that a defendant convicted of a crime not sexual in nature is subject to sex offender registration pursuant to subsection (1)(b)(i)(B) of this section, the court must provide notice and a hearing and must make the finding whether sexual penetration or sexual contact occurred in connection with the incident that gave rise to the conviction based on the record and the hearing. State v. Norman, 282 Neb. 990, 808 N.W.2d 48 (2012).

Subsection (1)(b)(i)(B) of this section provides that the court's finding shall include consideration of the factual basis for a plea-based conviction and information contained in the presentence report. However, the statute does not limit the court's consideration to such sources and, because a liberty interest is at stake, a meaningful hearing requires consideration of evidence at the hearing as well as the factual basis and the presentence report. State v. Norman, 282 Neb. 990, 808 N.W.2d 48 (2012).

The finding required under subsection (1)(b)(i)(B) of this section should be established by clear and convincing evidence. State v. Norman, 282 Neb. 990, 808 N.W.2d 48 (2012).

A sex offender registrant's actual registration under another jurisdiction's law is conclusive evidence that the registrant was "required" to register within the meaning of subsection (1)(a)(iv) of this section. Skaggs v. Nebraska State Patrol, 282 Neb. 154, 804 N.W.2d 611 (2011).

Subsection (1)(a)(iv) of this section has no residency requirement. Skaggs v. Nebraska State Patrol, 282 Neb. 154, 804 N.W.2d 611 (2011).

The Sex Offender Registration Act applies to an individual whose crime occurred prior to January 1, 1997, if the individual was incarcerated or on probation or parole for that crime on and after January 1, 1997. In re Interest of D.H., 281 Neb. 554, 797 N.W.2d 263 (2011).

Incest of an adult is not a registrable offense under the Sex Offender Registration Act. State v. Aguilar-Moreno, 17 Neb. App. 623, 769 N.W.2d 784 (2009).



29-4004 Registration; location; sheriff; duties; Nebraska State Patrol; duties; name-change order; treatment.

(1) Any person subject to the Sex Offender Registration Act shall register within three working days after becoming subject to the act at a location designated by the Nebraska State Patrol for purposes of accepting such registration.

(2) Any person required to register under the act shall inform the sheriff of the county in which he or she resides, in person, and complete a form as prescribed by the Nebraska State Patrol for such purpose, if he or she has a new address, temporary domicile, or habitual living location, within three working days before the change. The sheriff shall submit such information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner prescribed by the Nebraska State Patrol for such purpose.

(3) Any person required to register under the act shall inform the sheriff of the county in which he or she resides, in person, and complete a form as prescribed by the Nebraska State Patrol for such purpose, if he or she has a new address, temporary domicile, or habitual living location in a different county in this state, within three working days before the address change. The sheriff shall submit such information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner as prescribed by the Nebraska State Patrol for such purpose. If the change in address, temporary domicile, or habitual living location is to a location within the State of Nebraska, the division shall notify the sheriff of each affected county of the new address, temporary domicile, or habitual living location, within three working days. The person shall report to the county sheriff of his or her new county of residence and register with such county sheriff within three working days after the address change.

(4) Any person required to register under the act shall inform the sheriff of the county in which he or she resides, in person, and complete a form as prescribed by the Nebraska State Patrol for such purpose, if he or she moves to a new out-of-state address, within three working days before the address change. The sheriff shall submit such information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner as prescribed by the Nebraska State Patrol for such purpose. If the change in address, temporary domicile, or habitual living location is to a location outside of the State of Nebraska, the division shall notify the sheriff of each affected county in Nebraska and the other state's, country's, or territory's central repository for sex offender registration of the new out-of-state address, temporary domicile, or habitual living location, within three working days.

(5) Any person required to register under the act who is employed, carries on a vocation, or attends school shall inform, in person, the sheriff of the county in which he or she is employed, carries on a vocation, or attends school and complete a form as prescribed by the Nebraska State Patrol for such purpose, within three working days after becoming employed, carrying on a vocation, or attending school. The person shall also notify the sheriff, in person, of any changes in employment, vocation, or school of attendance, and complete a form as prescribed by the Nebraska State Patrol for such purpose, within three working days after the change. The sheriff shall submit such information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner as prescribed by the Nebraska State Patrol for such purpose.

(6) Any person required to register under the act who is residing, has a temporary domicile, or is habitually living in another state, and is employed, carries on a vocation, or attends school in this state, shall report and register, in person, with the sheriff of the county in which he or she is employed, carries on a vocation, or attends school in this state and complete a form as prescribed by the Nebraska State Patrol for such purpose, within three working days after becoming employed, carrying on a vocation, or attending school. The person shall also notify the sheriff of any changes in employment, vocation, or school of attendance, in person, and complete a form as prescribed by the Nebraska State Patrol for such purpose, within three working days after the change. The sheriff shall submit such information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner as prescribed by the Nebraska State Patrol for such purpose. For purposes of this subsection:

(a) Attends school means enrollment in any educational institution in this state on a full-time or part-time basis; and

(b) Is employed or carries on a vocation means any full-time or part-time employment, with or without compensation, which lasts for a duration of more than fourteen days or for an aggregate period exceeding thirty days in a calendar year.

(7) Any person incarcerated for a registrable offense under section 29-4003 in a jail, penal or correctional facility, or other public or private institution shall be registered by the jail, penal or correctional facility, or public or private institution prior to his or her discharge, parole, furlough, work release, or release. The person shall be informed and information shall be obtained as required in section 29-4006.

(8) Any person required to register or who is registered under the act, but is incarcerated for more than three working days, shall inform the sheriff of the county in which he or she is incarcerated, in writing, within three working days after incarceration, of his or her incarceration and his or her expected release date, if any such date is available. The sheriff shall forward the information regarding incarceration to the sex offender registration and community notification division of the Nebraska State Patrol immediately on the day on which it was received and in a manner prescribed by the Nebraska State Patrol for such purpose.

(9) Any person required to register or who is registered under the act who no longer has a residence, temporary domicile, or habitual living location shall report such change in person to the sheriff of the county in which he or she is located, within three working days after such change in residence, temporary domicile, or habitual living location. Such person shall update his or her registration, in person, to the sheriff of the county in which he or she is located, on a form approved by the sex offender registration and community notification division of the Nebraska State Patrol at least once every thirty calendar days during the time he or she remains without residence, temporary domicile, or habitual living location.

(10) Each registering entity shall forward all written information, photographs, and fingerprints obtained pursuant to the act to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner prescribed by the Nebraska State Patrol for such purpose. The information shall be forwarded on forms furnished by the division. The division shall maintain a central registry of sex offenders required to register under the act. Any collected DNA samples shall be forwarded to the State DNA Data Base.

(11) The sex offender registration and community notification division of the Nebraska State Patrol shall determine whether a name-change order received from the clerk of a district court pursuant to section 25-21,271 is for a person in the central registry of sex offenders and, if so, shall include the changed name with the former name in the registry, file or cross-reference the information under both names, and notify the sheriff of the county in which such person then resides.



29-4005 Registration duration; reduction in time; request; proof.

(1)(a) Except as provided in subsection (2) of this section, any person to whom the Sex Offender Registration Act applies shall be required to register during any period of supervised release, probation, or parole and shall continue to comply with the act for the period of time after the date of discharge from probation, parole, or supervised release or release from incarceration, whichever date is most recent, as set forth in subdivision (b) of this subsection. A sex offender shall keep the registration current for the full registration period but shall not be subject to verification procedures during any time the sex offender is in custody or under an inpatient civil commitment, unless the sex offender is allowed a reduction in his or her registration period under subsection (2) of this section.

(b) The full registration period is as follows:

(i) Fifteen years, if the sex offender was convicted of a registrable offense under section 29-4003 not punishable by imprisonment for more than one year;

(ii) Twenty-five years, if the sex offender was convicted of a registrable offense under section 29-4003 punishable by imprisonment for more than one year; or

(iii) Life, if the sex offender was convicted of a registrable offense under section 29-4003 punishable by imprisonment for more than one year and was convicted of an aggravated offense or had a prior sex offense conviction or has been determined to be a lifetime registrant in another state, territory, commonwealth, or other jurisdiction of the United States, by the United States Government, by court-martial or other military tribunal, or by a foreign jurisdiction.

(2) A sex offender who is required to register for fifteen years may request a reduction in the registration period to ten years upon completion of ten years of the registration period after the date of discharge from probation, parole, supervised release, or incarceration, whichever date is most recent. The sex offender shall make the request to the Nebraska State Patrol. The sex offender shall provide proof that, during such registration period, he or she:

(a) Was not convicted of any offense for which imprisonment for more than one year could have been imposed;

(b) Was not convicted of any sex offense;

(c) Successfully completed any period of probation, parole, supervised release, or incarceration; and

(d) Successfully completed an appropriate sex offender treatment program.

(3) Any time period when any person who is required to register under the act knowingly or willfully fails to comply with such registration requirement shall not be counted as completed registration time and shall be used to recalculate the registration period. The recalculation shall be completed by the sex offender registration and community notification division of the Nebraska State Patrol.

Under the Sex Offender Registration Act, pursuant to the former subsection (2) of this section, a convicted sex offender whose offense is determined to be an "aggravated offense" is subject to the lifetime registration requirement. State v. Simnick, 279 Neb. 499, 779 N.W.2d 335 (2010).

A sentencing judge may determine whether an aggravated offense as formerly defined in subsection (4)(a) of this section has been committed based upon information contained in the record, including the factual basis for a plea-based conviction and information contained in the presentence report. State v. Hamilton, 277 Neb. 593, 763 N.W.2d 731 (2009).

The plain language of this section states that when sentencing a person, the court "shall" provide written notification and copies of the notification and corresponding journal entry to various parties. Thus, the requirements of the Sex Offender Registration Act are mandatory. State v. Pathod, 269 Neb. 155, 690 N.W.2d 784 (2005).

Because subsection (2) of this section requires the sentencing court to include the finding of an aggravated offense as part of the sentencing order, the registration requirements for an aggravated offense are part of the court's judgment for purposes of filing a direct appeal. State v. Worm, 268 Neb. 74, 680 N.W.2d 151 (2004).

The lifetime registration requirement under subsection (2) of this section is not criminal punishment. State v. Worm, 268 Neb. 74, 680 N.W.2d 151 (2004).

A defendant who had a prior conviction for a registrable offense under the Sex Offender Registration Act could challenge on direct appeal a lifetime registration requirement, because the sentencing court must make a finding of fact concerning lifetime registration as part of the sentencing order. State v. Aguilar-Moreno, 17 Neb. App. 623, 769 N.W.2d 784 (2009).

The plain language of this section requires that when making a determination that a person is a sexually violent offender, the sentencing court shall consider evidence from experts in the field of the behavior and treatment of sexual offenders. State v. Rodriguez, 11 Neb. App. 819, 660 N.W.2d 901 (2003).



29-4006 Registration format; contents; verification; name change; duties; information provided to sheriff; violation; warrant.

(1) Registration information required by the Sex Offender Registration Act shall be entered into a data base in a format approved by the sex offender registration and community notification division of the Nebraska State Patrol and shall include, but not be limited to, the following information:

(a) The legal name and all aliases which the person has used or under which the person has been known;

(b) The person's date of birth and any alias dates of birth;

(c) The person's social security number;

(d) The address of each residence at which the person resides, has a temporary domicile, has a habitual living location, or will reside;

(e) The name and address of any place where the person is an employee or will be an employee, including work locations without a single worksite;

(f) The name and address of any place where the person is a student or will be a student;

(g) The license plate number and a description of any vehicle owned or operated by the person and its regular storage location;

(h) The person's motor vehicle operator's license number, including the person's valid motor vehicle operator's license or state identification card submitted for photocopying;

(i) The person's original travel and immigration documents submitted for photocopying;

(j) The person's original professional licenses or certificates submitted for photocopying;

(k) The person's telephone numbers;

(l) A physical description of the person;

(m) A digital link to the text of the provision of law defining the criminal offense or offenses for which the person is registered under the act;

(n) Access to the criminal history of the person, including the date of all arrests and convictions, the status of parole, probation, or supervised release, registration status, and the existence of any outstanding arrest warrants for the person;

(o) A current photograph of the person;

(p) A set of fingerprints and palm prints of the person; and

(q) A DNA sample of the person.

(2) Except as provided in section 29-4005, the registration information shall be verified as provided in subsections (3), (4), and (5) of this section for the duration of the registration period. The person shall appear in person for such verification at the office of the sheriff of the county in which he or she resides, has a temporary domicile, or is habitually living for purposes of accepting verifications and shall have his or her photograph and fingerprints taken upon request of verification personnel.

(3) A person required to register under the act for fifteen years shall report every twelve months in the month of his or her birth, in person, to the office of the sheriff of the county in which he or she resides for purposes of accepting verifications, regardless of the original registration month. The sheriff shall submit such verification information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner prescribed by the Nebraska State Patrol for such purpose.

(4) A person required to register under the act for twenty-five years shall report, in person, every six months to the office of the sheriff of the county in which he or she resides for purposes of accepting verification. The person shall report, in person, in the month of his or her birth and in the sixth month following the month of his or her birth, regardless of the original registration month. The sheriff shall submit such verification information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner prescribed by the Nebraska State Patrol for such purpose.

(5) A person required to register under the act for life shall report, in person, every three months to the office of the sheriff of the county in which he or she resides for purposes of accepting verification. The person shall report, in person, in the month of his or her birth and every three months following the month of his or her birth, regardless of the original registration month. The sheriff shall submit such verification information to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner prescribed by the Nebraska State Patrol for such purpose.

(6) The verification form shall be signed by the person required to register under the act and state whether the address last reported to the division is still correct.

(7) Upon receipt of registration and confirmation of the registry requirement, the sex offender registration and community notification division of the Nebraska State Patrol shall notify the person by certified mail of his or her registry duration and verification schedule.

(8) If the person required to register under the act fails to report in person as required in subsection (3), (4), or (5) of this section, the person shall be in violation of this section.

(9) If the person required to register under the act falsifies the registration or verification information or form or fails to provide or timely update law enforcement of any of the information required to be provided by the Sex Offender Registration Act, the person shall be in violation of this section.

(10) The verification requirements of a person required to register under the act shall not apply during periods of such person's incarceration or inpatient civil commitment. Verification shall be resumed as soon as such person is placed on any type of supervised release, parole, or probation or outpatient civil commitment or is released from incarceration or civil commitment. Prior to any type of release from incarceration or inpatient civil commitment, the person shall report a change of address, in writing, to the sheriff of the county in which he or she is incarcerated and the sheriff of the county in which he or she resides, has a temporary domicile, or has a habitual living location. The sheriff shall submit the change of address to the sex offender registration and community notification division of the Nebraska State Patrol on the day it is received and in a manner prescribed by the Nebraska State Patrol for such purpose.

(11) Any person required to register under the act shall, in person, inform the sheriff of any legal change in name within three working days after such change and provide a copy of the legal documentation supporting the change in name. The sheriff shall submit the information to the sex offender registration and community notification division of the Nebraska State Patrol, in writing, immediately after receipt of the information and in a manner prescribed by the Nebraska State Patrol for such purpose.

(12) At any time that a person required to register under the act violates the registry requirements and cannot be located, the registry information shall reflect that the person has absconded, a warrant shall be sought for the person's arrest, and the United States Marshals Service shall be notified.



29-4007 Sentencing court; duties; Department of Correctional Services or local facility; Department of Motor Vehicles; notification requirements; Attorney General; approve form.

(1) When sentencing a person convicted of a registrable offense under section 29-4003, the court shall:

(a) Provide written notification of the duty to register under the Sex Offender Registration Act at the time of sentencing to any defendant who has pled guilty or has been found guilty of a registrable offense under section 29-4003. The written notification shall:

(i) Inform the defendant of whether or not he or she is subject to the act, the duration of time he or she will be subject to the act, and that he or she shall report to a location designated by the Nebraska State Patrol for purposes of accepting such registration within three working days after the date of the written notification to register;

(ii) Inform the defendant that if he or she moves to another address within the same county, he or she must report to the county sheriff of the county in which he or she is residing within three working days before his or her move;

(iii) Inform the defendant that if he or she no longer has a residence, temporary domicile, or habitual living location, he or she shall report such change in person to the sheriff of the county in which he or she is located within three working days after such change in residence, temporary domicile, or habitual living location;

(iv) Inform the defendant that if he or she moves to another county in the State of Nebraska, he or she must notify, in person, the county sheriff of the county in which he or she had been last residing, had a temporary domicile, or had a habitual living location and the county sheriff of the county in which he or she is residing, has a temporary domicile, or is habitually living of his or her current address. The notice must be given within three working days before his or her move;

(v) Inform the defendant that if he or she moves to another state, he or she must report, in person, the change of address to the county sheriff of the county in which he or she has been residing, has had a temporary domicile, or has had a habitual living location and must comply with the registration requirements of the state to which he or she is moving. The notice must be given within three working days before his or her move;

(vi) Inform the defendant that he or she shall (A) inform the sheriff of the county in which he or she resides, has a temporary domicile, or is habitually living, in person, of each educational institution at which he or she is employed, carries on a vocation, or attends school, within three working days after such employment or attendance, and (B) notify the sheriff of any change in such employment or attendance status of such person at such educational institution, within three working days;

(vii) Inform the defendant that he or she shall (A) inform the sheriff of the county in which the employment site is located, in person, of the name and address of any place where he or she is or will be an employee, within three working days after such employment, and (B) inform the sheriff of the county in which the employment site is located, in person, of any change in his or her employment;

(viii) Inform the defendant that if he or she goes to another state to work or goes to another state as a student and still resides, has a temporary domicile, or has a habitual living location in this state, he or she must comply with the registration requirements of both states;

(ix) Inform the defendant that fingerprints, palm prints, a DNA sample if not previously collected, and a photograph will be obtained by any registering entity in order to comply with the registration requirements;

(x) Inform the defendant of registry and verification locations; and

(xi) Inform the defendant of the reduction request requirements, if eligible, under section 29-4005;

(b) Require the defendant to read and sign a form stating that the duty of the defendant to register under the Sex Offender Registration Act has been explained;

(c) Retain a copy of the written notification signed by the defendant; and

(d) Provide a copy of the signed, written notification, the judgment and sentence, the information or amended information, and the journal entry of the court to the county attorney, the defendant, the sex offender registration and community notification division of the Nebraska State Patrol, and the county sheriff of the county in which the defendant resides, has a temporary domicile, or has a habitual living location.

(2) When a person is convicted of a registrable offense under section 29-4003 and is not subject to immediate incarceration upon sentencing, prior to being released by the court, the sentencing court shall ensure that the defendant is registered by a Nebraska State Patrol office or other location designated by the patrol for purposes of accepting registrations.

(3)(a) The Department of Correctional Services or a city or county correctional or jail facility shall provide written notification of the duty to register pursuant to the Sex Offender Registration Act to any person committed to its custody for a registrable offense under section 29-4003 prior to the person's release from incarceration. The written notification shall:

(i) Inform the person of whether or not he or she is subject to the act, the duration of time he or she will be subject to the act, and that he or she shall report to a location designated by the Nebraska State Patrol for purposes of accepting such registration within three working days after the date of the written notification to register;

(ii) Inform the person that if he or she moves to another address within the same county, he or she must report all address changes, in person, to the county sheriff of the county in which he or she has been residing within three working days before his or her move;

(iii) Inform the defendant that if he or she no longer has a residence, temporary domicile, or habitual living location, he or she shall report such change in person to the sheriff of the county in which he or she is located within three working days after such change in residence, temporary domicile, or habitual living location;

(iv) Inform the person that if he or she moves to another county in the State of Nebraska, he or she must notify, in person, the county sheriff of the county in which he or she had been last residing, had a temporary domicile, or had a habitual living location and the county sheriff of the county in which he or she is residing, has a temporary domicile, or is habitually living of his or her current address. The notice must be given within three working days before his or her move;

(v) Inform the person that if he or she moves to another state, he or she must report, in person, the change of address to the county sheriff of the county in which he or she has been residing, has had a temporary domicile, or has been habitually living and must comply with the registration requirements of the state to which he or she is moving. The report must be given within three working days before his or her move;

(vi) Inform the person that he or she shall (A) inform the sheriff of the county in which he or she resides, has a temporary domicile, or is habitually living, in person, of each educational institution at which he or she is employed, carries on a vocation, or attends school, within three working days after such employment or attendance, and (B) notify the sheriff of any change in such employment or attendance status of such person at such educational institution, within three working days after such change;

(vii) Inform the person that he or she shall (A) inform the sheriff of the county in which the employment site is located, in person, of the name and address of any place where he or she is or will be an employee, within three working days after such employment, and (B) inform the sheriff of the county in which the employment site is located, in person, of any change in his or her employment;

(viii) Inform the person that if he or she goes to another state to work or goes to another state as a student and still resides, has a temporary domicile, or has a habitual living location in this state, he or she must comply with the registration requirements of both states;

(ix) Inform the defendant that fingerprints, palm prints, a DNA sample if not previously collected, and a photograph will be obtained by any registering entity in order to comply with the registration requirements;

(x) Inform the defendant of registry and verification locations; and

(xi) Inform the defendant of the reduction request requirements, if eligible, under section 29-4005.

(b) The Department of Correctional Services or a city or county correctional or jail facility shall:

(i) Require the person to read and sign the notification form stating that the duty to register under the Sex Offender Registration Act has been explained;

(ii) Retain a signed copy of the written notification to register; and

(iii) Provide a copy of the signed, written notification to register to the person and to the sex offender registration and community notification division of the Nebraska State Patrol.

(4) If a person is convicted of a registrable offense under section 29-4003 and is immediately incarcerated, he or she shall be registered as required under the act prior to discharge, parole, or work release.

(5) The Department of Motor Vehicles shall cause written notification of the duty to register to be provided on the applications for a motor vehicle operator's license and for a commercial driver's license.

(6) All written notification as provided in this section shall be on a form approved by the Attorney General.



29-4008 False or misleading information prohibited; updates required.

No person subject to the Sex Offender Registration Act shall knowingly and willfully furnish any false or misleading information in the registration or fail to provide or timely update law enforcement of any of the information required to be provided by the act.



29-4009 Information not confidential; limit on disclosure.

(1) Information obtained under the Sex Offender Registration Act shall not be confidential, except that the following information shall only be disclosed to law enforcement agencies, including federal or state probation or parole agencies, if appropriate:

(a) A sex offender's social security number;

(b) Any references to arrests of a sex offender that did not result in conviction;

(c) A sex offender's travel or immigration document information;

(d) A sex offender's remote communication device identifiers and addresses;

(e) A sex offender's email addresses, instant messaging identifiers, chat room identifiers, global unique identifiers, and other Internet communication identifiers;

(f) A sex offender's telephone numbers;

(g) A sex offender's motor vehicle operator's license information or state identification card number; and

(h) The name of any employer of a sex offender.

(2) The identity of any victim of a sex offense shall not be released.

(3) The release of information authorized by this section shall conform with the rules and regulations adopted and promulgated by the Nebraska State Patrol pursuant to section 29-4013.



29-4010 Repealed. Laws 2009, LB 285, § 17.



29-4011 Violations; penalties; investigation and enforcement.

(1) Any person required to register under the Sex Offender Registration Act who violates the act is guilty of a Class IIIA felony.

(2) Any person required to register under the act who violates the act and who has previously been convicted of a violation of the act is guilty of a Class IIA felony and shall be sentenced to a mandatory minimum term of at least one year in prison unless the violation which caused the person to be placed on the registry was a misdemeanor, in which case the violation of the act shall be a Class IIIA felony.

(3) Any law enforcement agency with jurisdiction in the area in which a person required to register under the act resides, has a temporary domicile, maintains a habitual living location, is employed, carries on a vocation, or attends school shall investigate and enforce violations of the act.



29-4012 Immunity from liability.

Law enforcement officials, their employees, and state officials shall be immune from liability for good faith conduct under the Sex Offender Registration Act.



29-4013 Rules and regulations; release of information; duties; access to public notification information; access to documents.

(1) The Nebraska State Patrol shall adopt and promulgate rules and regulations to carry out the registration provisions of the Sex Offender Registration Act.

(2)(a) The Nebraska State Patrol shall adopt and promulgate rules and regulations for the release of information pursuant to section 29-4009.

(b) The procedures for release of information established by the Nebraska State Patrol shall provide for law enforcement and public notification using electronic systems.

(3) Information concerning the address or whereabouts of a sex offender may be disclosed to his or her victim or victims.

(4) The following shall have access to public notification information: Any agency responsible for conducting employment-related background checks under section 3 of the National Child Protection Act of 1993, 42 U.S.C. 5119a; any social service entity responsible for protecting minors in the child welfare system; any volunteer organization in which contact with minors or other vulnerable individuals might occur; any public housing agency in each area in which a registered sex offender resides or is an employee or a student; any governmental agency conducting confidential background checks for employment, volunteer, licensure, or certification purposes; and any health care provider who serves children or vulnerable adults for the purpose of conducting confidential background checks for employment. If any means of notification proposes a fee for usage, then nonprofit organizations holding a certificate of exemption under section 501(c) of the Internal Revenue Code shall not be charged.

(5) Personnel for the sex offender registration and community notification division of the Nebraska State Patrol shall have access to all documents that are generated by any governmental agency that may have bearing on sex offender registration and community notification. This may include, but is not limited to, law enforcement reports, presentence reports, criminal histories, birth certificates, or death certificates. The division shall not be charged for access to documents under this subsection. Access to such documents will ensure that a fair determination of what is an appropriate registration period is completed using the totality of all information available.

(6) Nothing in subsection (2) of this section shall be construed to prevent law enforcement officers from providing community notification concerning any person who poses a danger under circumstances that are not provided for in the Sex Offender Registration Act.

Amendments to the set-aside statute that allow a set-aside conviction to be used for purposes of determining risk under the Sex Offender Registration Act did not apply retroactively to a sex offender whose prior convictions for non-sex-offenses were set aside prior to the amendments, and thus the offender's set-aside convictions could not be used for risk assessment under the act. Orders setting aside the offender's convictions vested him with the right to have the set-aside convictions used only for those purposes listed in this section at the time the orders were entered. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

For purposes of classifying a convicted sex offender under the Sex Offender Registration Act, unsworn victim statements obtained by police were not competent evidence to support scoring under the section of the risk assessment instrument concerning the nature of the offender's sexual assault behavior. Where the statements were not correlated to any offense for which the offender was charged or convicted, statements bore no other indicia of probative value, and nothing in the record established the truth of the statements. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

The fact that orders setting aside a convicted sex offender's prior convictions for nonsexual offenses were issued after the offender's risk assessment instrument was scored did not preclude the hearing officer from considering those orders when resolving the offender's administrative challenge to his sex offender classification under the Sex Offender Registration Act; regulations existing at the time of the administrative review process indicated that the hearing officer could consider events occurring after the initial scoring of the risk assessment instrument. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

This section permits the Nebraska State Patrol to post information concerning Level 3 sex offenders on its Web site. Slansky v. Nebraska State Patrol, 268 Neb. 360, 685 N.W.2d 335 (2004).



29-4014 Person committed to Department of Correctional Services; attend sex offender treatment and counseling programming.

Any person convicted of a crime requiring registration as a sex offender pursuant to section 29-4003 and committed to the Department of Correctional Services shall attend appropriate sex offender treatment and counseling programming offered by the department. Refusal to participate in such programming shall not result in disciplinary action or a loss of good time credit on the part of the offender but shall require a civil commitment evaluation pursuant to section 83-174.02 prior to the completion of his or her criminal sentence.

This section does not violate the constitutional provisions relating to equal protection, special legislation, separation of powers, bills of attainder, ex post facto, or double jeopardy. In re Interest of A.M., 281 Neb. 482, 797 N.W.2d 233 (2011).



29-4015 Act, how cited.

Sections 29-4015 to 29-4017 shall be known and may be cited as the Sexual Predator Residency Restriction Act.



29-4016 Terms, defined.

For purposes of the Sexual Predator Residency Restriction Act:

(1) Child care facility means a facility licensed pursuant to the Child Care Licensing Act;

(2) Political subdivision means a village, a city, a county, a school district, a public power district, or any other unit of local government;

(3) School means a public, private, denominational, or parochial school which meets the requirements for accreditation or approval prescribed in Chapter 79;

(4) Sex offender means an individual who has been convicted of a crime listed in section 29-4003 and who is required to register as a sex offender pursuant to the Sex Offender Registration Act; and

(5) Sexual predator means an individual who is required to register under the Sex Offender Registration Act, who has committed an aggravated offense as defined in section 29-4001.01, and who has victimized a person eighteen years of age or younger.



29-4017 Political subdivision restrictions on sex offender residency; requirements.

(1) A political subdivision may enact an ordinance, resolution, or other legal restriction prescribing where sex offenders may reside only if the restrictions are limited to sexual predators, extend no more than five hundred feet from a school or child care facility, and meet the requirements of subsection (2) of this section.

(2) An ordinance, resolution, or other legal restriction enacted by a political subdivision shall not apply to a sexual predator who:

(a) Resides within a prison or a correctional or treatment facility operated by the state or a political subdivision;

(b) Established a residence before July 1, 2006, and has not moved from that residence; or

(c) Established a residence after July 1, 2006, and the school or child care facility triggering the restriction was established after the initial date of the sexual predator's residence at that location.

(3) Any ordinance, resolution, or other legal restriction prescribing where sex offenders may reside which does not meet the requirements of this section is void, regardless of whether such ordinance, resolution, or legal restriction was adopted prior to, on, or after July 14, 2006.



29-4018 Offense requiring civil commitment evaluation; sentencing court; duties.

When sentencing a person convicted of an offense which requires a civil commitment evaluation pursuant to section 83-174.02, the sentencing court shall:

(1) Provide written notice to the defendant that a civil commitment evaluation is required prior to his or her release from incarceration;

(2) Require the defendant to read and sign a form stating that the defendant has been informed that a civil commitment evaluation is required prior to his or her release from incarceration; and

(3) Retain a copy of the written notification signed by the defendant.



29-4019 Offense requiring lifetime community supervision; sentencing court; duties.

(1) When sentencing a person convicted of an offense which requires lifetime community supervision upon release pursuant to section 83-174.03, the sentencing court shall:

(a) Provide written notice to the defendant that he or she shall be subject to lifetime community supervision by the Office of Parole Administration upon release from incarceration or civil commitment. The written notice shall inform the defendant (i) that he or she shall be subject to lifetime community supervision by the office upon release and that the office shall conduct a risk assessment and evaluation to determine the conditions of community supervision which will minimize, in the least restrictive manner that is compatible with public safety, the risk of the defendant committing additional offenses, (ii) that a violation of any of the conditions of community supervision imposed by the office may result in the revision of existing conditions, the addition of new conditions, a recommendation that civil commitment proceedings should be instituted, or criminal prosecution, and (iii) of his or her right to challenge the determination of the conditions of community supervision by the office and the right to a periodic review of the conditions of community supervision pursuant to section 83-174.03 to determine if the conditions are still necessary to protect the public;

(b) Require the defendant to read and sign a form stating that the duty of the defendant to comply with the conditions of community supervision and his or her rights to challenge the conditions of community supervision imposed by the office has been explained; and

(c) Retain a copy of the written notification signed by the defendant.

(2) Prior to the release of a person serving a sentence for an offense requiring lifetime community supervision by the Office of Parole Administration pursuant to section 83-174.03, the Department of Correctional Services, the Department of Health and Human Services, or a city or county correctional or jail facility shall:

(a) Provide written notice to the person that he or she shall be subject to lifetime community supervision by the office upon release from incarceration. The written notice shall inform the person (i) that he or she shall be subject to lifetime community supervision by the office upon release and that the office shall conduct a risk assessment and evaluation of the defendant to determine the conditions of community supervision which will minimize, in the least restrictive manner that is compatible with public safety, the risk of the person committing additional offenses, (ii) that a violation of any of the conditions of community supervision imposed by the office may result in the revision of existing conditions, the addition of new conditions, a recommendation that civil commitment proceedings should be instituted, or criminal prosecution, and (iii) of his or her right to challenge the determination of the conditions of community supervision by the office and the right to a periodic review of the conditions of community supervision pursuant to section 83-174.03 to determine if the conditions are still necessary to protect the public;

(b) Require the defendant to read and sign a form stating that the duty of the defendant to comply with the conditions of community supervision and his or her right to challenge the conditions of community supervision imposed by the office has been explained; and

(c) Retain a copy of the written notification signed by the person.



29-4101 Act, how cited.

Sections 29-4101 to 29-4115.01 shall be known and may be cited as the DNA Identification Information Act.



29-4102 Legislative findings.

The Legislature finds that DNA data banks are an important tool in criminal investigations, in the exclusion of individuals who are the subject of criminal investigations or prosecutions, in deterring and detecting recidivist acts, and in locating and identifying missing persons and human remains. Several states have enacted laws requiring persons convicted of certain crimes to provide genetic samples for DNA typing tests. Moreover, it is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in locating and identifying missing persons and human remains. It is in the best interest of this state to establish a State DNA Data Base for DNA records and a State DNA Sample Bank as a repository for DNA samples from individuals convicted of felony offenses and other specified offenses and from individuals for purposes of assisting in locating and identifying missing persons and human remains.



29-4103 Terms, defined.

For purposes of the DNA Identification Information Act:

(1) Combined DNA Index System means the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories;

(2) DNA means deoxyribonucleic acid which is located in the cells and provides an individual's personal genetic blueprint. DNA encodes genetic information that is the basis of human heredity and forensic identification;

(3) DNA record means the DNA identification information stored in the State DNA Data Base or the Combined DNA Index System which is derived from DNA typing test results;

(4) DNA sample means a blood, tissue, or bodily fluid sample provided by any person covered by the DNA Identification Information Act for analysis or storage, or both;

(5) DNA typing tests means the laboratory procedures which evaluate the characteristics of a DNA sample which are of value in establishing the identity of an individual;

(6) Law enforcement agency includes a police department, a town marshal, a county sheriff, and the Nebraska State Patrol;

(7) Other specified offense means misdemeanor stalking pursuant to sections 28-311.02 to 28-311.05 or false imprisonment in the second degree pursuant to section 28-315 or an attempt, conspiracy, or solicitation to commit stalking pursuant to sections 28-311.02 to 28-311.05, false imprisonment in the first degree pursuant to section 28-314, false imprisonment in the second degree pursuant to section 28-315, knowing and intentional sexual abuse of a vulnerable adult or senior adult pursuant to subdivision (1)(c) of section 28-386, or a violation of the Sex Offender Registration Act pursuant to section 29-4011; and

(8) Released means any release, parole, furlough, work release, prerelease, or release in any other manner from a prison, a jail, or any other detention facility or institution.



29-4104 State DNA Data Base; established; contents; Nebraska State Patrol; duties.

The State DNA Data Base is established. The Nebraska State Patrol shall administer the State DNA Data Base and shall provide DNA records to the Federal Bureau of Investigation for storage and maintenance in the Combined DNA Index System. The patrol shall provide for liaison with the Federal Bureau of Investigation and other law enforcement agencies in regard to the state's participation in the Combined DNA Index System. The State DNA Data Base shall store and maintain DNA records related to:

(1) Forensic casework, including, but not limited to, forensic casework relating to missing persons, relatives of missing persons, and unidentified human remains;

(2) Convicted offenders required to provide a DNA sample under the DNA Identification Information Act;

(3) Anonymous DNA records used for research or quality control; and

(4) Missing persons, relatives of missing persons, and unidentified human remains.



29-4105 DNA samples and records; access restrictions; Nebraska State Patrol; duties.

(1) The Nebraska State Patrol shall prescribe procedures to be used in the collection, submission, identification, analysis, storage, and disposition of DNA samples in the State DNA Sample Bank and DNA records in the State DNA Data Base. These procedures shall include quality assurance guidelines for laboratories which submit DNA records to the State DNA Data Base and shall also require that all laboratories be accredited by the American Society of Crime Laboratory Directors-LAB-Laboratory Accreditation Board or the National Forensic Science Technology Center or by any other national accrediting body or public agency which has requirements that are substantially equivalent to or more comprehensive than those of the society or center. The State DNA Data Base shall be compatible with the procedures specified by the Federal Bureau of Investigation, including the use of comparable test procedures, laboratory equipment, supplies, and computer software. The DNA records shall be securely stored in the State DNA Data Base and retained in a manner consistent with the procedures established by the Federal Bureau of Investigation.

(2) The Nebraska State Patrol may contract with the University of Nebraska Medical Center to establish the State DNA Sample Bank at the medical center and for DNA typing tests. The State DNA Sample Bank shall serve as the repository of DNA samples collected under the DNA Identification Information Act and other forensic casework. Any such contract shall require that the University of Nebraska Medical Center be subject to the same restrictions and requirements of the act, insofar as applicable, as the Nebraska State Patrol, as well as any additional restrictions imposed by the patrol.

(3) The DNA samples and DNA records shall only be used by the Nebraska State Patrol (a) to create a separate population data base comprised of DNA records obtained after all personal identification is removed and (b) for quality assurance, training, and research purposes related to human DNA identification. The patrol may share or disseminate the population data base with other law enforcement agencies or forensic DNA laboratories which assist the patrol with statistical data bases. The population data base may be made available to and searched by other agencies participating in the Combined DNA Index System.

(4) Except for records and samples expunged under section 29-4109, the Nebraska State Patrol shall permanently retain DNA samples and records of an individual obtained under section 29-4106. Any other DNA samples and records related to forensic casework, other than those used for research or quality control, shall not be permanently retained but shall be retained only as long as needed for a criminal investigation or criminal prosecution.

(5) If the Nebraska State Patrol determines after analysis that a forensic sample has been submitted by an individual who has been eliminated as a suspect in a crime, the patrol or the law enforcement agency which submitted the sample shall destroy the DNA sample and record in the presence of a witness. After destruction, the patrol or law enforcement agency shall make and keep a written record of the destruction, signed by the individual who witnessed the destruction. After the patrol or the law enforcement agency destroys the DNA sample and record, it shall notify the individual if he or she is not a minor or the parent or legal guardian of a minor by certified mail that the sample and record have been destroyed. Destruction of a DNA sample and record under this section shall not be considered the offense of tampering with physical evidence under section 28-922.



29-4106 Person subject to DNA sample; payment of costs.

(1) A person who is convicted of a felony offense or other specified offense on or after July 15, 2010, who does not have a DNA sample available for use in the State DNA Sample Bank, shall, at his or her own expense, have a DNA sample collected:

(a) Upon intake to a prison, jail, or other detention facility or institution to which such person is sentenced. If the person is already confined at the time of sentencing, the person shall have a DNA sample collected immediately after the sentencing. Such DNA sample shall be collected at the place of incarceration or confinement. Such person shall not be released unless and until a DNA sample has been collected; or

(b) As a condition for any sentence which will not involve an intake into a prison, jail, or other detention facility or institution. Such DNA samples shall be collected as follows:

(i) In any county containing a city of the metropolitan class, a person placed on probation or who received a penalty of a fine or time served shall have such DNA sample collected by a probation officer at a probation office. Such person shall not be released unless and until a DNA sample has been collected; and

(ii) In all other counties, a person placed on probation shall have such DNA sample collected by a probation officer at a probation office, and a person not placed on probation who receives a penalty of a fine or time served shall have such DNA sample collected by the county sheriff. Such person shall not be released unless and until a DNA sample has been collected.

(2) A person who has been convicted of a felony offense or other specified offense before July 15, 2010, who does not have a DNA sample available for use in the State DNA Sample Bank, and who is still serving a term of confinement or probation for such felony offense or other specified offense on July 15, 2010, shall not be released prior to the expiration of his or her maximum term of confinement or revocation or discharge from his or her probation unless and until a DNA sample has been collected.

(3) A person who is serving a term of probation and has a DNA sample collected pursuant to this section shall pay all costs associated with the collection of the DNA sample.

(4) If the court waives the cost of taking a DNA sample for any reason, a county jail or other county detention facility or institution collecting the DNA sample shall not be held financially responsible for the cost of the DNA sample kit.

The retroactive application of subsection (2) of this section leading to the forfeiture of past and future good time for the failure to provide a DNA sample is a violation of the Ex Post Facto Clauses of the U.S. and Nebraska Constitutions. Shepard v. Houston, 289 Neb. 399, 855 N.W.2d 559 (2014).



29-4106.01 DNA samples; collection method choice.

A person required to submit a DNA sample pursuant to section 29-4106 shall be given the choice of having the sample collected by a blood draw or a buccal cell collection kit. Any person who collects a DNA sample pursuant to section 29-4106 shall honor the choice of collection method made by the person providing the DNA sample. If the person required to submit the DNA sample does not indicate a preference as to the method of collection, either method may be used to collect the sample.



29-4107 DNA samples; persons authorized to obtain samples; immunity.

(1) Only individuals (a) who are physicians or registered nurses, (b) who are trained to withdraw human blood for scientific or medical purposes and are obtaining blood specimens while working under orders of or protocols and procedures approved by a physician, registered nurse, or other independent health care practitioner licensed to practice by the state if the scope of practice of that practitioner permits the practitioner to obtain blood specimens, or (c) who are both employed by a licensed institution or facility and have been trained to withdraw human blood for scientific or medical purposes shall withdraw blood for a DNA blood sample under the DNA Identification Information Act. Withdrawal of blood shall be performed in a medically approved manner using a collection kit provided or accepted by the Nebraska State Patrol. The collection of buccal cell samples shall be performed by any person approved or designated by the Nebraska State Patrol and using a collection kit provided or accepted by the Nebraska State Patrol.

(2) In addition to the DNA sample, one thumb print or fingerprint shall be taken from the person from whom the DNA sample is being collected for the exclusive purpose of verifying the identity of such person. The DNA sample and the thumb print or fingerprint shall be delivered to the Nebraska State Patrol within five working days after collecting the sample unless the DNA sample was collected from buccal cell samples, in which case the DNA sample shall be delivered within ten working days after collecting the sample.

(3) A person authorized to collect DNA samples under the act is not criminally liable for collecting a DNA sample and transmitting DNA records pursuant to the act if he or she performs these activities in good faith and is not civilly liable for such activities if he or she performed such activities in a reasonable manner according to generally accepted medical standards for blood samples or in accordance with the collection kit and procedures approved by the Nebraska State Patrol for tissue samples.



29-4108 DNA samples and DNA records; confidentiality.

(1) All DNA samples and DNA records submitted to the State DNA Sample Bank or the State DNA Data Base are confidential except as otherwise provided in the DNA Identification Information Act. The Nebraska State Patrol shall make DNA records in the State DNA Data Base available:

(a) To law enforcement agencies and forensic DNA laboratories which serve such agencies; and

(b) Upon written or electronic request and in furtherance of an official investigation of a criminal offense or offender or suspected offender.

(2) The Nebraska State Patrol shall adopt and promulgate rules and regulations governing the methods of obtaining information from the State DNA Data Base and the Combined DNA Index System and procedures for verification of the identity and authority of the requester.

(3) The Nebraska State Patrol may, for good cause shown, revoke or suspend the right of a forensic DNA laboratory in this state to have access to or submit records to the State DNA Data Base.

(4) For purposes of this subsection, person means a law enforcement agency, the Federal Bureau of Investigation, any forensic DNA laboratory, or person. No records or DNA samples shall be provided to any person unless such person enters into a written agreement with the Nebraska State Patrol to comply with the provisions of section 29-4109 relative to expungement, when notified by the Nebraska State Patrol that expungement has been granted. Every person shall comply with the provisions of section 29-4109 within ten calendar days of receipt of such notice and certify in writing to the Nebraska State Patrol that such compliance has been effectuated. The Nebraska State Patrol shall provide notice of such certification to the person who was granted expungement.



29-4109 DNA record; expungement; procedure.

A person whose DNA record has been included in the State DNA Data Base pursuant to the DNA Identification Information Act may request expungement on the grounds that the conviction on which the authority for including such person's DNA record was based has been reversed and the case dismissed. The Nebraska State Patrol shall purge all DNA records and identifiable information in the data base pertaining to the person and destroy all DNA samples from the person upon receipt of a written request for expungement pursuant to this section and a certified copy of the final court order reversing and dismissing the conviction.

Within ten calendar days of granting expungement, the Nebraska State Patrol shall provide written notice of such expungement pursuant to subsection (4) of section 29-4108, to any person to whom DNA records and samples have been made available. The Nebraska State Patrol shall establish procedures for providing notice of certification of expungement to the person who was granted expungement.



29-4110 Unlawfully obtaining or possessing DNA samples or records; penalty.

(1) Any person who has possession of or access to individually identifiable DNA samples or DNA records in the State DNA Data Base or in the State DNA Sample Bank shall not disclose such samples or records in any manner to any person or agency not authorized to receive them knowing that such person or agency is not authorized to receive them.

(2) No person shall obtain individually identifiable DNA samples or DNA records from the State DNA Data Base or the State DNA Sample Bank without authorization to do so. Any person who knowingly violates this subsection is guilty of a Class III misdemeanor.



29-4111 Unlawful disclosure for pecuniary gain; penalty; attorney's fees.

(1) Any person who has possession of or access to individually identifiable DNA samples or DNA records contained in the State DNA Data Base or in the State DNA Sample Bank and who for pecuniary gain for such person or for any other person discloses such samples and records in any manner to any person or agency not authorized to receive them is guilty of a Class III misdemeanor.

(2) Any person aggrieved by a knowing violation of this section has the substantive right to bring an action for damages for such violation in a court of competent jurisdiction. A person found by the court to have been aggrieved by a knowing violation of this section may receive damages of not less than one hundred dollars for each violation and may recover the reasonable costs of the litigation and attorney's fees.



29-4112 Injunction.

The Nebraska State Patrol or any other aggrieved individual or agency may institute an action in a court of proper jurisdiction against any person, including law enforcement agencies, to enjoin such person or agency from violating the DNA Identification Information Act.



29-4113 DNA samples; additional offenses; Nebraska State Patrol; duties.

The Nebraska State Patrol may recommend to the Legislature that the Legislature enact legislation for the inclusion of additional offenses for which DNA samples shall be collected and otherwise subjected to the DNA Identification Information Act. In determining whether to recommend additional offenses, the Nebraska State Patrol shall consider those offenses for which DNA testing will have a substantial impact on the detection and identification of sexual offenders and violent offenders.



29-4114 Rules and regulations.

The Nebraska State Patrol shall adopt and promulgate rules and regulations to carry out the DNA Identification Information Act.



29-4115 Act; how construed.

Except as provided in section 29-4105, the DNA Identification Information Act shall not limit or abrogate any existing authority of peace officers to collect, maintain, store, and utilize DNA samples for law enforcement purposes.



29-4115.01 State DNA Sample and Data Base Fund; created; use; investment.

The State DNA Sample and Data Base Fund is created. The fund shall be maintained by the Nebraska State Patrol and administered by the Superintendent of Law Enforcement and Public Safety. The fund shall consist of any funds transferred to the fund by the Legislature or made available by any department or agency of the United States Government if so directed by such department or agency. The fund shall be used to pay the expenses of the Department of Correctional Services and the Nebraska State Patrol as needed to collect DNA samples as provided in section 29-4106. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



29-4116 Act, how cited.

Sections 29-4116 to 29-4125 shall be known and may be cited as the DNA Testing Act.

Proceedings under the DNA Testing Act are civil in nature, and although the State has only a limited right to appeal in a criminal case, there are no such restrictions under the act; thus, as in any other civil proceeding, the State must cross-appeal in order for the Nebraska Supreme Court to consider any argument that a lower court’s decision should be upheld on grounds specifically rejected below. State v. Pratt, 287 Neb. 455, 842 N.W.2d 800 (2014).

In enacting the DNA Testing Act, the Legislature intended to provide (1) an extraordinary remedy—vacation of the judgment—for the compelling circumstance in which actual innocence is conclusively established by DNA testing and (2) an ordinary remedy—a new trial—for circumstances in which newly discovered DNA evidence would have, if available at the former trial, probably produced a substantially different result. State v. Parmar, 283 Neb. 247, 808 N.W.2d 623 (2012).

Postconviction DNA evidence probably would have produced a substantially different result at trial if the evidence (1) tends to create a reasonable doubt about the defendant's guilt and (2) does not merely impeach or contradict a key eyewitness' testimony, but is probative of a factual situation different from that to which the witness testified. State v. Parmar, 283 Neb. 247, 808 N.W.2d 623 (2012).

To warrant an order vacating a judgment of conviction under the DNA Testing Act, the movant must present DNA testing results that, when considered with the evidence presented at the trial leading to conviction, show a complete lack of evidence to establish an essential element of the crime charged. But to warrant an order for a new trial under the DNA Testing Act, the movant must present DNA testing results that probably would have produced a substantially different result if the evidence had been offered and admitted at the movant's trial. State v. Parmar, 283 Neb. 247, 808 N.W.2d 623 (2012).

An action under the DNA Testing Act is a collateral attack on a conviction and is therefore similar to a postconviction action and is not part of the criminal proceeding itself. State v. Pratt, 273 Neb. 817, 733 N.W.2d 868 (2007).



29-4117 Legislative intent.

It is the intent of the Legislature that wrongfully convicted persons have an opportunity to establish their innocence through deoxyribonucleic acid, DNA, testing.



29-4118 Legislative findings.

The Legislature finds and declares:

(1) Over the past decade, DNA testing has emerged as the most reliable forensic technique for identifying persons when biological material is found at a crime scene or transferred from the victim to the person responsible and transported from the crime scene;

(2) Because of its scientific precision and reliability, DNA testing can, in some cases, conclusively establish the guilt or innocence of a criminal defendant. In other cases, DNA may not conclusively establish guilt or innocence but may have significant probative value to a finder of fact;

(3) While DNA testing is increasingly commonplace in pretrial investigations currently, it was not widely available in cases prior to 1994. Moreover, new forensic DNA testing procedures, such as polymerase chain reaction amplification, DNA short tandem repeat analysis, and mitochondrial DNA analysis, make it possible to obtain results from minute samples that previously could not be tested and to obtain more informative and accurate results than earlier forms of forensic DNA testing could produce. As a result, in some cases, convicted inmates have been exonerated by new DNA tests after earlier tests had failed to produce definitive results;

(4) Because DNA testing is often feasible on relevant biological material that is decades old, it can in some circumstances prove that a conviction which predated the development of DNA testing was based upon incorrect factual findings. DNA evidence produced even decades after a conviction can provide a more reliable basis for establishing a correct verdict than any evidence proffered at the original trial. DNA testing, therefor, can and has resulted in postconviction exoneration of innocent men and women;

(5) In the past decade, there have been multiple postconviction exonerations in the United States and Canada based upon DNA testing. In addition, a disturbing number of persons sentenced to death have been exonerated through postconviction DNA testing, some of these exonerations coming within days of their execution date;

(6) DNA testing responds to serious concerns regarding wrongful convictions, especially those arising out of mistaken eyewitness identification testimony; and

(7) There is a compelling need to ensure the preservation of biological material for postconviction DNA testing, for a limited period.

The DNA Testing Act was not intended to be an alternative vehicle for raising claims of ineffective assistance of counsel. State v. Haas, 279 Neb. 812, 782 N.W.2d 584 (2010).



29-4119 Exculpatory evidence, defined.

For purposes of the DNA Testing Act, exculpatory evidence means evidence which is favorable to the person in custody and material to the issue of the guilt of the person in custody.



29-4120 DNA testing; procedure.

(1) Notwithstanding any other provision of law, a person in custody pursuant to the judgment of a court may, at any time after conviction, file a motion, with or without supporting affidavits, in the court that entered the judgment requesting forensic DNA testing of any biological material that:

(a) Is related to the investigation or prosecution that resulted in such judgment;

(b) Is in the actual or constructive possession or control of the state or is in the possession or control of others under circumstances likely to safeguard the integrity of the biological material's original physical composition; and

(c) Was not previously subjected to DNA testing or can be subjected to retesting with more current DNA techniques that provide a reasonable likelihood of more accurate and probative results.

(2) Notice of such motion shall be served by the person in custody upon the county attorney of the county in which the prosecution was held.

(3) Upon receiving notice of a motion filed pursuant to subsection (1) of this section, the county attorney shall take such steps as are necessary to ensure that any remaining biological material that was secured by the state or a political subdivision in connection with the case is preserved pending the completion of proceedings under the DNA Testing Act.

(4) The county attorney shall prepare an inventory of all evidence that was secured by the state or a political subdivision in connection with the case and shall submit a copy of the inventory to the person or the person's counsel and to the court. If evidence is intentionally destroyed after notice of a motion filed pursuant to this section, the court shall impose appropriate sanctions, including criminal contempt.

(5) Upon consideration of affidavits or after a hearing, the court shall order DNA testing pursuant to a motion filed under subsection (1) of this section upon a determination that (a)(i) the biological material was not previously subjected to DNA testing or (ii) the biological material was tested previously, but current technology could provide a reasonable likelihood of more accurate and probative results, (b) the biological material has been retained under circumstances likely to safeguard the integrity of its original physical composition, and (c) such testing may produce noncumulative, exculpatory evidence relevant to the claim that the person was wrongfully convicted or sentenced.

(6) All forensic DNA tests shall be performed by a laboratory which is accredited by the American Society of Crime Laboratory Directors-LAB-Laboratory Accreditation Board or the National Forensic Science Technology Center or by any other national accrediting body or public agency which has requirements that are substantially equivalent to or more comprehensive than those of the society or center.

1. General

2. Procedure

3. Miscellaneous

1. General

The possibility of extraneous DNA being deposited on victims' shirts while stored in a cardboard box and possibly handled by various persons during the course of the trial for sodomy and rape related to the third prong of the DNA Testing Act on whether the requested DNA testing could lead to exculpatory evidence—not the second prong on whether the evidence was retained under circumstances likely to safeguard the integrity of the biological material's original physical composition—interpreting the "physical integrity" prong as demanding that the biological evidence was secured in a way likely to avoid accidental contamination with extraneous DNA from epithelial cells would undermine the express purposes of the act. State v. Pratt, 287 Neb. 455, 842 N.W.2d 800 (2014).

The DNA Testing Act does not exclude persons who were convicted and sentenced pursuant to pleas. State v. Winslow, 274 Neb. 427, 740 N.W.2d 794 (2007).

Subsection (5) of this section requires that the specific DNA testing requested in the motion, as opposed to DNA testing in general, was effectively not available at the time of trial. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).

The requirements of this section are met if types of DNA testing are available that were effectively not available at the time of trial, and if such testing will produce more accurate and probative results. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).

2. Procedure

With regard to a defendant's motion for DNA testing under the DNA Testing Act, the State, as the custodian of the evidence, had the burden to establish whether the requested biological evidence still existed and was available for testing. State v. Pratt, 287 Neb. 455, 842 N.W.2d 800 (2014).

A motion for DNA testing is similar to a motion for new trial based on newly discovered evidence, as opposed to a collateral postconviction attack on a final judgment. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).

A motion for DNA testing under the DNA Testing Act is addressed to the discretion of the trial court and unless an abuse of discretion is shown, the determination of the trial court will not be disturbed on appeal. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).

In an appeal from a proceeding under the DNA Testing Act, the trial court's findings of fact will be upheld unless such findings are clearly erroneous. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).

3. Miscellaneous

Evidence which was available but not pursued is not considered to have been unavailable at the time of trial. State v. Haas, 279 Neb. 812, 782 N.W.2d 584 (2010).

As an initial matter, DNA testing presupposes at least two samples of biological material. State v. Dean, 270 Neb. 972, 708 N.W.2d 640 (2006).

DNA testing cannot be exculpatory for purposes of this section if a defendant merely seeks to use such evidence to show how blood was deposited on a specific item that is to be tested. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).

DNA testing could not produce noncumulative, exculpatory evidence relevant to the claim that the defendant was wrongfully sentenced when the record is barren of any evidence that the defendant was merely an accomplice or that his participation in the crime was relatively minor. State v. Lotter, 266 Neb. 758, 669 N.W.2d 438 (2003).



29-4121 DNA testing; costs.

The cost of DNA testing ordered under subsection (5) of section 29-4120 shall be paid by the person filing the motion, unless the court determines such person to be indigent. If the person filing such motion is determined by the court to be indigent, the costs shall be paid by the state in the following manner:

(1) If the Commission on Public Advocacy has been appointed to represent the person filing the motion, as determined under section 29-4122, the costs of testing shall be paid by the commission from funds appropriated by the Legislature; and

(2) If the Commission on Public Advocacy has not been appointed to represent the person filing the motion, the court shall hold a hearing to determine the costs for DNA testing. The court shall order the commission to pay such costs. The order shall be forwarded by the clerk of the court to the commission, along with copies of all invoices for such DNA testing. Upon receipt, the commission shall pay such costs from funds appropriated by the Legislature.



29-4122 Appointed counsel; when.

Upon a showing by the person that DNA testing may be relevant to the person's claim of wrongful conviction, the court shall appoint counsel for an indigent person as follows:

(1) The court shall first contact the chief counsel for the Commission on Public Advocacy to inquire if the commission is able to accept the appointment. If the chief counsel determines that the commission can accept the appointment, then the court shall appoint the commission pursuant to the County Revenue Assistance Act; and

(2) If the chief counsel declines the appointment because of a conflict of interest or the case would exceed the caseload standards set by the commission, then the court shall appoint an attorney licensed to practice law in this state with at least five years experience in felony litigation to represent the indigent person at all stages of the proceedings. Counsel appointed under this subdivision, other than the public defender, shall obtain leave of court before proceeding beyond an initial direct appeal to either the Court of Appeals or the Supreme Court to any further direct, collateral, or postconviction appeals to state or federal courts. Counsel appointed under this subdivision shall file an application for fees and expenses in the district court which appointed him or her for all fees and expenses reasonably necessary to permit him or her to effectively and competently represent the client. The court, upon hearing the application, shall fix reasonable attorney's fees and expenses. The court's order shall require that such fees and expenses be paid by the Commission on Public Advocacy from funds appropriated by the Legislature. Upon receipt of the order, the commission shall pay such fees and expenses in the full amount determined by the court.

Decisions regarding appointment of counsel under the DNA Testing Act are reviewed for an abuse of discretion. State v. Poe, 271 Neb. 858, 717 N.W.2d 463 (2006).

There is not a constitutional right to appointment of counsel in an action under the DNA Testing Act. State v. Poe, 271 Neb. 858, 717 N.W.2d 463 (2006).

Under this section, the court has discretion to appoint counsel based on its determination of whether the person bringing the action has shown that DNA testing may be relevant to his or her claim of wrongful conviction. State v. Poe, 271 Neb. 858, 717 N.W.2d 463 (2006).



29-4123 DNA testing results; effect.

(1) The results of the final DNA or other forensic testing ordered under subsection (5) of section 29-4120 shall be disclosed to the county attorney, to the person filing the motion, and to the person's attorney.

(2) Upon receipt of the results of such testing, any party may request a hearing before the court when such results exonerate or exculpate the person. Following such hearing, the court may, on its own motion or upon the motion of any party, vacate and set aside the judgment and release the person from custody based upon final testing results exonerating or exculpating the person.

(3) If the court does not grant the relief contained in subsection (2) of this section, any party may file a motion for a new trial under sections 29-2101 to 29-2103.

Unless an abuse of discretion is shown, the trial court's determination on a motion for new trial, based on the issue of whether DNA evidence was of such a nature that if it had been offered and admitted at the former trial, it probably would have produced a substantially different result, will not be disturbed on appellate review. State v. Boppre, 280 Neb. 774, 790 N.W.2d 417 (2010).

A motion to dismiss an action under the DNA Testing Act after testing has been completed is addressed to the discretion of the trial court, and unless an abuse of discretion is shown, the court's determination will not be disturbed. State v. Poe, 271 Neb. 858, 717 N.W.2d 463 (2006).

In order to bring an action under the DNA Testing Act to a conclusion, when the State receives DNA testing results that do not exonerate or exculpate the person, the State should file a motion to dismiss the action, the granting of which is an appealable order. State v. Poe, 271 Neb. 858, 717 N.W.2d 463 (2006).

The DNA Testing Act establishes a clear procedural framework for movants seeking relief pursuant to the DNA Testing Act. First, a movant may obtain DNA testing if, inter alia, the testing may produce noncumulative, exculpatory evidence relevant to the claim that the person was wrongfully convicted or sentenced. Second, the court may vacate and set aside the judgment in circumstances where the DNA testing results are either completely exonerative or highly exculpatory—when the results, when considered with the evidence of the case which resulted in the underlying judgment, show a complete lack of evidence to establish an essential element of the crime charged. This requires a finding that guilt cannot be sustained because the evidence is doubtful in character and completely lacking in probative value. Third, in other circumstances where the evidence is merely exculpatory, the court may order a new trial if the newly discovered exculpatory DNA evidence is of such a nature that if it had been offered and admitted at the former trial, it probably would have produced a substantially different result. State v. Buckman, 267 Neb. 505, 675 N.W.2d 372 (2004).

A court may properly grant a motion to vacate and set aside the judgment under subsection (2) of this section when (1) the DNA testing results exonerate or exculpate the person and (2) the results, when considered with the evidence of the case which resulted in the underlying judgment, show a complete lack of evidence to establish an essential element of the crime charged. This requires a finding that guilt cannot be sustained because the evidence is doubtful in character and completely lacking in probative value. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

The appeal of a ruling denying a motion to vacate and set aside the judgment under subsection (2) of this section of the DNA Testing Act does not deprive a trial court of jurisdiction to consider a motion for new trial filed under subsection (6) of section 29-2101 based on newly discovered evidence obtained under the DNA Testing Act. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

The denial of a motion to vacate and set aside the judgment under subsection (2) of this section affects a substantial right in a special proceeding and is therefore an appealable order under section 25-1902. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).



29-4124 Act; how construed.

Nothing in the DNA Testing Act shall be construed to limit the circumstances under which a person may obtain DNA testing or other postconviction relief under any other provision of law.



29-4125 Biological material; secured; when.

(1) Notwithstanding any other provision of law and subject to subsection (2) or (4) of this section, state agencies and political subdivisions shall preserve any biological material secured in connection with a criminal case for such period of time as any person remains incarcerated in connection with that case.

(2) State agencies or political subdivisions that have secured biological material for use in criminal cases may dispose of biological material before expiration of the period of time specified in subsection (1) of this section if:

(a) The state agency or political subdivision which secured the biological material for use in a criminal case notifies any person who remains incarcerated in connection with the case, such person's counsel of record, or if there is no counsel of record, the public defender, if applicable, in the county in which the judgment of conviction of such person was entered. The notice shall include:

(i) The intention of the state agency or political subdivision to dispose of the material after ninety days after receipt of the notice; and

(ii) The provisions of the DNA Testing Act;

(b) The person, such person's counsel of record, or the public defender does not file a motion under section 29-4120 within ninety days after receipt of notice under this section; and

(c) No other provision of law or court order requires that such biological material be preserved.

(3) The person, such person's counsel of record, or the public defender who receives notice under subdivision (2)(a) of this section, may, in lieu of a motion under section 29-4120, request in writing to take possession of the biological material for the purpose of having the material available for any future discovery of scientific or forensic techniques. Copies of any such written request shall be provided to both the court and to the county attorney. The costs of acquisition, preservation, and storage of any such material shall be at the expense of the person.

(4) The Department of Health and Human Services shall preserve biological material obtained for the purpose of determining the concentration of alcohol in a person's blood for two years unless a request is made for the retention of such material beyond such period in connection with a pending legal action.



29-4126 Limitations on obtaining and using samples.

Notwithstanding any other provision of law:

(1) No DNA sample shall be obtained from any person for any law enforcement purpose in connection with an investigation of a crime without probable cause, a court order, or voluntary consent as described in subdivision (2) of this section;

(2) In the absence of probable cause, if any person is requested by a law enforcement person or agency to consent to the taking of a DNA sample in connection with a law enforcement investigation of a particular crime, such consent shall be deemed voluntary only if:

(a) The sample is knowingly and voluntarily given in connection with the investigation of a particular crime;

(b) The person was informed by a written advisory prepared by the law enforcement agency that the request may be refused and that such refusal does not provide probable cause or reasonable suspicion to believe that the person has committed a crime, and the person signs the advisory; and

(c) No threat, pressure, duress, or coercion of any kind was employed, whether (i) direct or indirect, (ii) express or implied, or (iii) physical or psychological;

(3) Any DNA sample obtained in violation of this section is not admissible in any proceeding for any purpose whatsoever;

(4) A person shall be notified in writing by the law enforcement agency immediately upon the determination that he or she has not been implicated by his or her DNA sample in the commission of the particular crime in connection with which the DNA sample was obtained;

(5) Except as authorized in subdivision (7) of this section, such sample and all identifying information pertaining to the person shall be delivered to the person within ten days after the notification required by subdivision (4) of this section with a written explanation that the materials are being turned over in compliance with this section;

(6) Except as authorized in subdivision (7) of this section, the law enforcement agency shall purge all records and identifiable information pertaining to the person specified in subdivisions (4) and (5) of this section;

(7) An accredited laboratory authorized to perform DNA testing under section 29-4105 shall be allowed to maintain the minimum records and supporting documentation of DNA tests that it has performed as needed for the sole purpose of complying with the laboratory accreditation standards as set forth by a national accrediting body or public agency;

(8) No record authorized for retention under subdivision (7) of this section shall be transferred, shared, or otherwise provided to any national, state, county, or local law enforcement agency unless such person has been implicated in the case by his or her DNA sample;

(9) Any aggrieved person may file an action in district court against any person, including any law enforcement agency, to enjoin such person or law enforcement agency from violating this section; and

(10) Any person aggrieved by a knowing violation of this section may bring an action in district court for damages. A person found by the court to be aggrieved by a violation of this section shall receive damages of not less than one thousand dollars and may recover reasonable costs and attorney's fees.

For purposes of this section, DNA means deoxyribonucleic acid.



29-4201 Legislative intent.

It is the intent and purpose of sections 29-4201 to 29-4207 to authorize the usage of audiovisual court appearances and certain written waivers and pleas in criminal proceedings consistent with the statutory and constitutional rights guaranteed by the Constitution of the United States and the Constitution of Nebraska.

This section demonstrates that the Legislature did not intend to allow written arraignments filed under section 29-4206 to supersede Nebraska's criminal procedure statutes. State v. Liston, 271 Neb. 468, 712 N.W.2d 264 (2006).



29-4202 Audiovisual court appearance; when permitted.

(1) Except for trials, when the appearance of a detainee or prisoner is required in any court at a nonevidentiary criminal proceeding, the detainee or prisoner may make an audiovisual court appearance. However, a judge or magistrate is not required to allow an audiovisual court appearance and may order the detainee or prisoner to appear physically in the courtroom.

(2) An audiovisual court appearance shall meet the conditions required by sections 29-4201 to 29-4207.



29-4203 Repealed. Laws 2009, LB 90, § 3.



29-4204 Audiovisual communication system and facilities; requirements.

The audiovisual communication system and the facilities for an audiovisual court appearance shall:

(1) Operate so that the detainee or prisoner and the judge or magistrate can see each other simultaneously and converse with each other verbally and documents can be transmitted between the judge or magistrate and the detainee or prisoner;

(2) Operate so that the detainee or prisoner and his or her counsel, if any, are both physically in the same location during the audiovisual court appearance; or if the detainee or prisoner and his or her counsel are in different locations, operate so that the detainee or prisoner and counsel can communicate privately and confidentially and be allowed to confidentially transmit papers back and forth; and

(3) Be at locations conducive to judicial proceedings. Audiovisual court proceedings may be conducted in the courtroom, the judge's or magistrate's chambers, or any other location suitable for audiovisual communications. The locations shall be sufficiently lighted for use of the audiovisual equipment. The location provided for the judge or magistrate to preside shall be accessible to the public and shall be operated so that interested persons have an opportunity to observe the proceeding.



29-4205 Audiovisual court appearance; procedures.

In a proceeding in which an audiovisual court appearance is made:

(1) Facsimile signatures or electronically reproduced signatures are acceptable for purposes of releasing the detainee or prisoner from custody; however, actual signed copies of the release documents must be promptly filed with the court and the detainee or prisoner must promptly be provided with a copy of all documents which the detainee or prisoner signs;

(2) The audiovisual appearance shall not be videotaped. The record of the court reporter or stenographer shall be the official and sole record of the proceeding; and

(3) On motion of the detainee or prisoner or the prosecuting attorney or in the court's discretion, the court may terminate an audiovisual appearance and require an appearance by the detainee or prisoner.



29-4206 County or district court; accept written waivers; when; form; use; effect.

(1) The county courts and district courts may accept a written waiver of preliminary hearing and a written waiver of arraignment and plea of not guilty from any defendant. The written waivers shall only be accepted if the defendant is represented by counsel. The written waivers shall contain the necessary consent and waiver of the right to a physical appearance and comply with subsection (2) of this section, shall be signed by the defendant and his or her counsel of record, and shall be filed with the clerk of the court.

(2) The written waivers authorized under subsection (1) of this section shall be in substantially the following form:

I, the defendant in the above-entitled action, advise the court that I have retained ..................................... to represent me in this matter. I understand that I have been charged with the following violation(s): .................................................................................................................................... Preliminary Hearing Date or Arraignment Date ....................... and in the event that the charges have been amended or new charges added I wish to waive a formal preliminary hearing or arraignment before the court and ask the court to enter plea(s) of not guilty on my behalf. My attorney has advised me of my rights: The right to trial and to a jury trial, if appropriate; my right to confront accusers; to subpoena witnesses; to remain silent; to counsel; to have this matter transferred to juvenile court, if appropriate; and my right to be presumed innocent until proven guilty beyond reasonable doubt. My attorney has also advised me of the possible penalties for the violations with which I am charged, and the possibility that I will be required to make restitution for damages, if appropriate.

I understand that my attorney will notify me of all appearance dates in this matter.

I, ...................................., advise the court that I am the attorney of record for the above-named defendant. I have advised my client of all rights and the possible penalties for the charges filed against him or her. I understand that the court will expect me to represent the defendant in all hearings before the court in this matter.

(3) A defendant's use of written forms under this section shall not prevent his or her right to all other process, procedures, and defenses allowed by state and federal law.

This section does not authorize district courts to accept pleas of not guilty on a conditional basis or alter the requirement under section 29-1812 that a defendant must withdraw his or her plea to the general issue before filing a motion to quash. State v. Liston, 271 Neb. 468, 712 N.W.2d 264 (2006).



29-4207 Rules of practice and procedure.

The Supreme Court may promulgate rules of practice and procedure for implementation of sections 29-4201 to 29-4207.



29-4301 Legislative findings.

The Legislature finds that because of the fear and stigma that often results from crimes of sexual assault or domestic violence, and because of the risk of retaliatory violence by the perpetrator, many victims hesitate to seek help even when it is available at no cost to them. Without assurances that communications made while receiving assistance in overcoming the adverse effects of a sexual assault or domestic violence situation will be confidential and protected from disclosure, victims will be even more reluctant to seek assistance or to confide openly to their advocates and to explore legal and social remedies fully. As a result, victims may fail to receive needed vital care and counseling and thus lack the support, resources, and information necessary to recover from the crime, to report the crime, to assist in the prosecution of the crime, to participate effectively in the justice system, to achieve legal protections, and to prevent future sexual assaults and domestic violence. This is a matter of statewide concern, and the prevention of violence is for the protection of the health, safety, and welfare of the public.



29-4302 Terms, defined.

For purposes of sections 29-4301 to 29-4304:

(1) Advocate means any employee or supervised volunteer of a domestic violence and sexual assault victim assistance program or of any other agency, business, or organization that is not affiliated with a law enforcement or prosecutor's office, whose primary purpose is assisting domestic violence and sexual assault victims;

(2) Victim means a person who communicates with an advocate for assistance in overcoming the adverse effects of domestic violence or sexual assault; and

(3) Confidential communication means any written or spoken information exchanged between a victim and an advocate in private or in the presence of a third party who is necessary to facilitate communication or further the advocacy process and which is disclosed to the advocate for the purposes of overcoming the adverse effects of domestic violence or sexual assault.



29-4303 Confidential communications; disclosure; when.

(1) A victim, an advocate without the consent of the victim, a third party as described in subdivision (3) of section 29-4302 without the consent of the victim, or a minor or incapacitated victim without the consent of a custodial guardian or a guardian ad litem appointed upon application of either party, shall not be compelled to give testimony or to produce records concerning a confidential communication for any purpose in any criminal, civil, legislative, administrative, or other proceeding, except as follows:

(a) The party seeking disclosure of a confidential communication shall, in a criminal, civil, or administrative proceeding, file a motion that sets forth specifically the issues on which disclosure is sought and enumerates the reasons why the party is seeking disclosure and why disclosure is necessary, accompanied by an affidavit or affidavits containing specific information which establishes that the confidential communication constitutes relevant and material evidence in the case; and

(b) If the party seeking disclosure has complied with subdivision (a) of this subsection, the court or a hearing officer shall review the confidential communication in camera and out of the presence and hearing of all persons, except the victim, the advocate, and any other person the victim is willing to have present, to determine whether a failure to disclose the confidential communication would violate the constitutional rights of the party seeking disclosure.

(2) An advocate, a victim, or a third party as described in subdivision (3) of section 29-4302 cannot be compelled to provide testimony in any criminal, civil, legislative, administrative, or other proceeding that would identify the name, address, location, or telephone number of a safe house, abuse shelter, or other facility that provided temporary emergency shelter to the victim of the offense that is the subject of the proceeding unless the facility is a party to the proceeding.



29-4304 Confidential communications; waiver; sections, how construed.

(1) A victim does not waive the protections afforded by sections 29-4301 to 29-4304 by testifying in court about the offense, except that:

(a) If the victim partially discloses the contents of a confidential communication in the course of testifying, then either party may request the court to rule that justice requires the protections afforded by sections 29-4301 to 29-4304 be waived to the extent the protections apply to that portion of the confidential communication; and

(b) Any waiver shall apply only to the extent necessary to require any witness to respond to counsel's questions concerning a confidential communication that is relevant to the case.

(2) An advocate cannot waive the protections afforded a victim under sections 29-4301 to 29-4304. However, if a victim brings suit against an advocate or the agency, business, or organization in which the advocate was employed or served as a volunteer at the time of the advocacy relationship, the advocate may testify or produce records regarding confidential communications with the victim and is not in violation of sections 29-4301 to 29-4304.

(3) Sections 29-4301 to 29-4304 shall not relieve an advocate of any duty to report suspected adult abuse or neglect as required by section 28-372 or suspected child abuse or neglect as required by section 28-711 or any other legal duty to report a criminal or unlawful act.

(4) Sections 29-4301 to 29-4304 shall not be construed to limit any other testimonial privilege available to any person under the laws of this state.



29-4305 Law enforcement agencies, prosecuting attorneys, and Office of Probation Administration; duties.

On or before July 1, 2005, all law enforcement agencies, prosecuting attorneys, and the Office of Probation Administration shall develop, adopt, promulgate, and implement written policies and procedures regarding crimes between intimate partners as defined in section 28-323.



29-4306 Collection of evidence; requirements.

Every health care professional as defined in section 44-5418 or any person in charge of any emergency room in this state:

(1) Shall utilize a standardized sexual assault evidence collection kit approved by the Attorney General; and

(2) Shall collect forensic evidence with the consent of the sexual assault or domestic violence victim without separate authorization by a law enforcement agency. If the sexual assault or domestic violence victim is eighteen years of age, the consent of or notification of the parent, parents, guardian, or any other person having custody of the sexual assault or domestic violence victim is not required.



29-4401 Presentence investigation; sentence suspension; probation; court orders; considerations.

(1) When any person is found guilty of a crime involving abuse as defined in section 42-903, the judge shall order a presentence investigation to be completed and returned to the court for consideration at the time of sentencing.

(2) At the time of sentencing, the court shall consider the safety and protection of the victim of abuse and any member of the victim's family or household when suspending a sentence or granting probation.

(3) The court may order the convicted person to complete a domestic abuse intervention program at the convicted person's expense in addition to any other penalties.



29-4402 House arrest; prohibited.

When a person is found guilty of a crime involving abuse as defined in section 42-903, a court shall not order house arrest for the person in the residence of the victim, regardless of the ownership of the residence.



29-4501 Legislative findings.

The Legislature finds that to electronically record statements made during a custodial interrogation is an effective way to document a free, knowing, voluntary, and intelligent waiver of a person's right to remain silent, to agree to answer questions, to decide to have an attorney present during such questioning, and to decide to have an attorney provided to such person if he or she cannot afford an attorney, as provided by the Constitution of the United States and the Constitution of Nebraska. Providing a record of the statement made during a custodial interrogation and any waiver of constitutional rights will reduce speculation and claims that may arise as to the content of the statement. Such a record of the content of the statement will aid law enforcement officers in analyzing and rejecting untruthful statements and will aid the factfinder in determining whether a statement was freely, knowingly, voluntarily, and intelligently made.



29-4502 Terms, defined.

For purposes of sections 29-4501 to 29-4508:

(1) Custodial interrogation has the meaning prescribed to it under the Fourth and Fifth Amendments to the Constitution of the United States and Article I, sections 3 and 7, of the Constitution of Nebraska, as interpreted by the United States Supreme Court and the Nebraska Supreme Court;

(2) Electronically record means to record using an audio recording device, a digital recording device, or a video recording device;

(3) Place of detention means a police station, sheriff's office, troop headquarters, courthouse, county attorney's office, juvenile or adult correctional or holding facility, community correctional center, or building under the permanent control of law enforcement at which the person is in custody pursuant to the authority of a law enforcement officer; and

(4) Reasonable exception means circumstances in which:

(a) A statement was made when it was not practicable to electronically record the statement;

(b) Equipment to electronically record the statement could not be reasonably obtained;

(c) The person in custody refused to have the statement electronically recorded;

(d) The equipment used to electronically record the statement malfunctioned; or

(e) The law enforcement officer conducting the statement reasonably believed that the crime for which the person was taken into custody was not a crime described in subsection (2) of section 29-4503.



29-4503 Electronic recordation of statements and waiver of rights required; when.

(1) All statements relating to crimes described in subsection (2) of this section and statements regarding rights described in section 29-4501 or the waiver of such rights made during a custodial interrogation at a place of detention that are described in subsection (2) of this section shall be electronically recorded.

(2) Statements subject to subsection (1) of this section are those statements relating to:

(a) Crimes resulting in death or felonies involving (i) sexual assault, (ii) kidnapping, (iii) child abuse, or (iv) strangulation; or

(b) Offenses being investigated as part of the same course of conduct as the offenses described in subdivision (a) of this subsection.



29-4504 Law enforcement officer; failure to comply with electronic recordation requirement; jury instruction.

Except as otherwise provided in sections 29-4505 to 29-4507, if a law enforcement officer fails to comply with section 29-4503, a court shall instruct the jury that they may draw an adverse inference for the law enforcement officer's failure to comply with such section.



29-4505 Defendant; testimony contrary to statement; use of statement authorized.

(1) If a defendant testifies contrary to his or her statement made during a custodial interrogation at a place of detention which was not electronically recorded, such statement may be used for the purpose of impeachment if it is shown that the statement was freely, knowingly, voluntarily, and intelligently made.

(2) A jury instruction shall not be required if the prosecution proves, by a preponderance of the evidence, that there is a reasonable exception for there not being an electronic recording.



29-4506 Law enforcement officer; failure to comply with electronic recordation requirement; admissibility of evidence.

If a law enforcement officer fails to comply with section 29-4503, such failure shall not bar the use of any evidence derived from such statement if the court determines that the evidence is otherwise admissible.



29-4507 Statement obtained out-of-state or by federal law enforcement officer; admissible; when.

Any statement made during a custodial interrogation shall be admissible against such person in a criminal proceeding in this state if:

(1) The statement was obtained in another state and was obtained in compliance with the laws of that state; or

(2) The statement was obtained by a federal law enforcement officer in this state or another state, was obtained in compliance with the laws of the United States, and was not taken by a federal law enforcement officer in an attempt to circumvent sections 29-4501 to 29-4508.



29-4508 Inaudible portions; how treated.

The existence of inaudible portions of an electronic recording, which are not the result of bad faith by a law enforcement officer to produce an inaudible result, standing alone, shall not render a statement out of compliance with section 29-4503.



29-4601 Act, how cited.

Sections 29-4601 to 29-4608 shall be known and may be cited as the Nebraska Claims for Wrongful Conviction and Imprisonment Act.



29-4602 Legislative findings.

The Legislature finds that innocent persons who have been wrongly convicted of crimes and subsequently imprisoned have been uniquely victimized, have distinct problems reentering society, and have difficulty achieving legal redress due to a variety of substantive and technical obstacles in the law. The Legislature also finds that such persons should have an available avenue of redress. In light of the particular and substantial horror of being imprisoned for a crime one did not commit, the Legislature intends by enactment of the Nebraska Claims for Wrongful Conviction and Imprisonment Act that persons who can demonstrate that they were wrongfully convicted shall have a claim against the state as provided in the act.



29-4603 Recovery; claimant; proof required.

In order to recover under the Nebraska Claims for Wrongful Conviction and Imprisonment Act, the claimant shall prove each of the following by clear and convincing evidence:

(1) That he or she was convicted of one or more felony crimes and subsequently sentenced to a term of imprisonment for such felony crime or crimes and has served all or any part of the sentence;

(2) With respect to the crime or crimes under subdivision (1) of this section, that the Board of Pardons has pardoned the claimant, that a court has vacated the conviction of the claimant, or that the conviction was reversed and remanded for a new trial and no subsequent conviction was obtained;

(3) That he or she was innocent of the crime or crimes under subdivision (1) of this section; and

(4) That he or she did not commit or suborn perjury, fabricate evidence, or otherwise make a false statement to cause or bring about such conviction or the conviction of another, with respect to the crime or crimes under subdivision (1) of this section, except that a guilty plea, a confession, or an admission, coerced by law enforcement and later found to be false, does not constitute bringing about his or her own conviction of such crime or crimes.

The term "false statement" as used in this section does not mean a statement that is factually incorrect; a factually inaccurate statement made by one who believes it is true is not a "false statement." Dean v. State, 288 Neb. 530, 849 N.W.2d 138 (2014).

Subdivision (2) of this section addresses "legal innocence": the absence of one or more procedural or legal bases to support the sentence given a defendant. Hess v. State, 287 Neb. 559, 843 N.W.2d 648 (2014).

Subdivision (3) of this section addresses "actual innocence": the absence of facts that are prerequisites for the sentence given to a defendant. Hess v. State, 287 Neb. 559, 843 N.W.2d 648 (2014).

This section does not provide for the appointment of counsel. Hess v. State, 287 Neb. 559, 843 N.W.2d 648 (2014).



29-4604 Recovery of damages; determination of amount; restrictions.

(1) A claimant under the Nebraska Claims for Wrongful Conviction and Imprisonment Act shall recover damages found to proximately result from the wrongful conviction and that have been proved based upon a preponderance of the evidence.

(2) The following costs shall not offset damages:

(a) Costs of imprisonment; and

(b) Value of any care or education provided to the claimant while he or she was imprisoned.

(3) No damages shall be payable to the claimant for any period of time during which he or she was concurrently imprisoned for any unrelated criminal offense.

(4) In no case shall damages awarded under the act exceed five hundred thousand dollars per claimant per occurrence.

(5) A claimant's cause of action under the act shall not be assignable and shall not survive the claimant's death.

Where damages are subject to a statutory cap, the determination of damages is a two-stage process which involves an initial factual determination of the actual damages sustained by the injured party and then a legal application of the statutory cap if the actual damages exceed the statutory maximum recoverable amount. Dean v. State, 288 Neb. 530, 849 N.W.2d 138 (2014).



29-4605 Extinguishment of lien for costs of defense services.

If the court finds that any property of the claimant was subjected to a lien to recover costs of defense services rendered by the state to defend the claimant in connection with the criminal case that resulted in his or her wrongful conviction, the court shall extinguish the lien.



29-4606 Provision of services to claimant; how treated.

Nothing contained in the Nebraska Claims for Wrongful Conviction and Imprisonment Act shall preclude the state from providing services to the claimant upon exoneration, and the reasonable value of services provided shall be treated as an advance against any award or judgment under the act.



29-4607 Filing of claim.

A claim brought pursuant to the Nebraska Claims for Wrongful Conviction and Imprisonment Act shall be filed under the State Tort Claims Act.



29-4608 Claimant; rights; recovery under act; effect.

Nothing in the Nebraska Claims for Wrongful Conviction and Imprisonment Act shall limit the claimant from making any other claim available against any other party or based upon any other theory of recovery, except that a claimant who recovers a claim under the act shall not have any other claim against the state based upon any other theory of recovery or law.






Chapter 30 - DECEDENTS' ESTATES; PROTECTION OF PERSONS AND PROPERTY

30-101 Repealed. Laws 1974, LB 354, § 316.



30-102 Repealed. Laws 1974, LB 354, § 316.



30-103 Repealed. Laws 1974, LB 354, § 316.



30-103.01 Interest of surviving spouse; determination prior to payment of federal or state estate taxes.

The interest of any surviving spouse in any estate passing under Chapter 30, article 23, parts 1, 2, and 4, shall be determined prior to the payment of any federal or state estate taxes, and shall not be subject to or diminished by any debt or charge against such estate by reason of any such federal or state estate tax.



30-104 Dower and curtesy, abolished.

The estates of dower and curtesy are hereby abolished.

Surviving husband is heir of deceased wife as to personal property. In re Hanson's Estate, 118 Neb. 208, 224 N.W. 2 (1929).

Interest of wife in property of her husband is cut off by foreclosure against her husband without making her a party to foreclosure. Filley v. Dickinson, 110 Neb. 356, 193 N.W. 914 (1923).

If the widow made no claim for dower under former statute and dower was not assigned, she has no interests in property, which was sold during her lifetime, to convey by will. Dovey v. Schlater, 104 Neb. 108, 175 N.W. 888 (1919).

Husband and wife are placed upon exact equality as to the rights of each in the property of the other. Richardson v. Johnson, 97 Neb. 749, 151 N.W. 314 (1915).



30-105 Repealed. Laws 1974, LB 354, § 316.



30-106 Repealed. Laws 1974, LB 354, § 316.



30-107 Repealed. Laws 1974, LB 354, § 316.



30-108 Repealed. Laws 1974, LB 354, § 316.



30-109 Repealed. Laws 1974, LB 354, § 316.



30-110 Repealed. Laws 1974, LB 354, § 316.



30-111 Repealed. Laws 1974, LB 354, § 316.



30-112 Repealed. Laws 1974, LB 354, § 316.



30-113 Repealed. Laws 1974, LB 354, § 316.



30-114 Repealed. Laws 1974, LB 354, § 316.



30-115 Repealed. Laws 1974, LB 354, § 316.



30-116 Repealed. Laws 1974, LB 354, § 316.



30-117 Repealed. Laws 1974, LB 354, § 316.



30-118 Repealed. Laws 1974, LB 354, § 316.



30-119 Repealed. Laws 1974, LB 354, § 316.



30-120 Repealed. Laws 1974, LB 354, § 316.



30-121 Simultaneous death with no sufficient evidence of survivorship.

Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in sections 30-121 to 30-128.



30-122 Simultaneous death of beneficiaries of another person's disposition of property.

Where two or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



30-123 Simultaneous death of joint tenants.

Where there is no sufficient evidence that two joint tenants have died otherwise than simultaneously the property so held shall be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them have so died the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.



30-124 Simultaneous death of insured and beneficiary of insurance policy.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



30-125 Simultaneous death; sections not retroactive.

Sections 30-121 to 30-128 shall not apply to the distribution of the property of a person who has died before it takes effect.



30-126 Simultaneous death; sections not applicable if decedent provides otherwise.

Sections 30-121 to 30-128 shall not apply in the case of wills, living trusts, deeds, or contracts of insurance wherein provision has been made for distribution of property different from the provisions of sections 30-121 to 30-128.



30-127 Simultaneous death; sections, how construed.

Sections 30-121 to 30-128 shall be so construed and interpreted as to effectuate their general purpose to make uniform the law in those states which enact them.



30-128 Act, how cited.

Sections 30-121 to 30-128 may be cited as the Uniform Simultaneous Death Act.



30-129 Repealed. Laws 1974, LB 354, § 316.



30-130 Repealed. Laws 1974, LB 354, § 316.



30-131 Repealed. Laws 1974, LB 354, § 316.



30-132 Repealed. Laws 1974, LB 354, § 316.



30-133 Repealed. Laws 1974, LB 354, § 316.



30-134 Repealed. Laws 1974, LB 354, § 316.



30-135 Repealed. Laws 1974, LB 354, § 316.



30-201 Repealed. Laws 1974, LB 354, § 316.



30-202 Repealed. Laws 1974, LB 354, § 316.



30-203 Repealed. Laws 1974, LB 354, § 316.



30-204 Repealed. Laws 1974, LB 354, § 316.



30-205 Repealed. Laws 1974, LB 354, § 316.



30-206 Repealed. Laws 1974, LB 354, § 316.



30-207 Repealed. Laws 1974, LB 354, § 316.



30-208 Repealed. Laws 1974, LB 354, § 316.



30-209 Repealed. Laws 1974, LB 354, § 316.



30-210 Repealed. Laws 1974, LB 354, § 316.



30-211 Repealed. Laws 1974, LB 354, § 316.



30-212 Repealed. Laws 1974, LB 354, § 316.



30-213 Repealed. Laws 1974, LB 354, § 316.



30-213.01 Repealed. Laws 1974, LB 354, § 316.



30-213.02 Repealed. Laws 1974, LB 354, § 316.



30-214 Repealed. Laws 1974, LB 354, § 316.



30-215 Repealed. Laws 1974, LB 354, § 316.



30-216 Repealed. Laws 1974, LB 354, § 316.



30-217 Repealed. Laws 1974, LB 354, § 316.



30-217.01 Repealed. Laws 1974, LB 354, § 316.



30-218 Repealed. Laws 1974, LB 354, § 316.



30-219 Repealed. Laws 1974, LB 354, § 316.



30-219.01 Repealed. Laws 1974, LB 354, § 316.



30-220 Repealed. Laws 1974, LB 354, § 316.



30-221 Repealed. Laws 1974, LB 354, § 316.



30-222 Repealed. Laws 1974, LB 354, § 316.



30-223 Repealed. Laws 1974, LB 354, § 316.



30-224 Repealed. Laws 1974, LB 354, § 316.



30-224.01 Repealed. Laws 1974, LB 354, § 316.



30-225 Repealed. Laws 1974, LB 354, § 316.



30-226 Repealed. Laws 1974, LB 354, § 316.



30-227 Repealed. Laws 1974, LB 354, § 316.



30-228 Repealed. Laws 1974, LB 354, § 316.



30-228.01 Repealed. Laws 1974, LB 354, § 316.



30-228.02 Repealed. Laws 1974, LB 354, § 316.



30-228.03 Repealed. Laws 1974, LB 354, § 316.



30-229 Repealed. Laws 1974, LB 354, § 316.



30-230 Repealed. Laws 1974, LB 354, § 316.



30-231 Repealed. Laws 1974, LB 354, § 316.



30-232 Repealed. Laws 1974, LB 354, § 316.



30-233 Repealed. Laws 1974, LB 354, § 316.



30-234 Repealed. Laws 1974, LB 354, § 316.



30-235 Repealed. Laws 1974, LB 354, § 316.



30-236 Repealed. Laws 1974, LB 354, § 316.



30-237 Repealed. Laws 1974, LB 354, § 316.



30-238 Repealed. Laws 2001, LB 105, § 3.



30-239 Repealed. Laws 2003, LB 130, § 143.



30-240 Repealed. Laws 2003, LB 130, § 143.



30-241 Devise to state; acceptance; Governor; when.

With the exception of lands, money, or other property devised or bequeathed to this state for educational purposes which are controlled by Article VII, section 9, of the Constitution of Nebraska, and except as provided in section 81-1108.33, the Governor, on behalf of the State of Nebraska, is authorized to accept devises of real estate or bequests of personal property, or both, made to the State of Nebraska, or any department or agency thereof, if in his or her judgment, under the terms on which such devise or bequest is made, it is for the best interests of the State of Nebraska to accept the same.



30-242 Devise to state; acceptance; Governor; designation of department or agency.

The Governor, upon acceptance of any devise or bequest as provided in section 30-241, shall designate and assign to the appropriate department or agency of the state the duty of administering and carrying out such devise or bequest in accordance with the terms and conditions thereof.



30-243 Devise to state; money; deposited with State Treasurer.

All money received from any such devise or bequest shall be deposited with the State Treasurer for disposition as may be provided in the devise or bequest.



30-244 Repealed. Laws 1974, LB 354,§316.



30-301 Repealed. Laws 1974, LB 354, § 316.



30-302 Repealed. Laws 1974, LB 354, § 316.



30-303 Repealed. Laws 1974, LB 354, § 316.



30-304 Repealed. Laws 1974, LB 354, § 316.



30-305 Repealed. Laws 1974, LB 354, § 316.



30-306 Repealed. Laws 1974, LB 354, § 316.



30-307 Repealed. Laws 1974, LB 354, § 316.



30-308 Repealed. Laws 1974, LB 354, § 316.



30-309 Repealed. Laws 1974, LB 354, § 316.



30-310 Repealed. Laws 1974, LB 354, § 316.



30-311 Repealed. Laws 1974, LB 354, § 316.



30-312 Repealed. Laws 1974, LB 354, § 316.



30-313 Repealed. Laws 1974, LB 354, § 316.



30-314 Repealed. Laws 1974, LB 354, § 316.



30-315 Repealed. Laws 1974, LB 354, § 316.



30-316 Repealed. Laws 1974, LB 354, § 316.



30-317 Repealed. Laws 1974, LB 354, § 316.



30-318 Repealed. Laws 1974, LB 354, § 316.



30-319 Repealed. Laws 1974, LB 354, § 316.



30-320 Repealed. Laws 1974, LB 354, § 316.



30-321 Repealed. Laws 1974, LB 354, § 316.



30-322 Repealed. Laws 1974, LB 354, § 316.



30-323 Repealed. Laws 1974, LB 354, § 316.



30-324 Repealed. Laws 1974, LB 354, § 316.



30-325 Repealed. Laws 1974, LB 354, § 316.



30-326 Repealed. Laws 1974, LB 354, § 316.



30-327 Repealed. Laws 1974, LB 354, § 316.



30-328 Repealed. Laws 1974, LB 354, § 316.



30-329 Repealed. Laws 1974, LB 354, § 316.



30-330 Repealed. Laws 1974, LB 354, § 316.



30-331 Repealed. Laws 1974, LB 354, § 316.



30-332 Repealed. Laws 1974, LB 354, § 316.



30-333 Probate, administration, guardianship; subjects of foreign countries interested; notice to consular representative; when required.

Whenever, upon the filing of a petition for probate, administration or guardianship, or thereafter in the administration of any estate, it shall appear that subjects of any foreign country are or may be interested, either as heirs at law, devisees, legatees or otherwise, the county judge shall at once notify by mail the consular representative of such country for Nebraska of the pendency of such administration and of the probable interests of such foreign subjects; Provided, that such consular representative files his address with the county judge. This section shall in no way affect title to real estate.



30-334 Repealed. Laws 1974, LB 354, § 316.



30-335 Repealed. Laws 1974, LB 354, § 316.



30-336 Repealed. Laws 1974, LB 354, § 316.



30-336.01 Repealed. Laws 1974, LB 354, § 316.



30-336.02 Repealed. Laws 1974, LB 354, § 316.



30-337 Repealed. Laws 1974, LB 354, § 316.



30-338 Repealed. Laws 1974, LB 354, § 316.



30-339 Repealed. Laws 1974, LB 354, § 316.



30-340 Repealed. Laws 1974, LB 354, § 316.



30-341 Repealed. Laws 1974, LB 354, § 316.



30-342 Repealed. Laws 1974, LB 354, § 316.



30-343 Repealed. Laws 1974, LB 354, § 316.



30-401 Terms, defined.

For purposes of sections 30-401 to 30-406:

(1) Agent of the ward includes any person appointed as an agent under a power of attorney executed by or on behalf of a ward or which purports to have been executed by or on behalf of a ward;

(2) Conservator or guardian includes a special fiduciary appointed by a court to investigate the actions of an agent of the ward, the conservator, or the guardian;

(3) Personal representative includes a special administrator; and

(4) Ward means an incapacitated person or a protected person as defined in section 30-2601.



30-402 Property, claims, or rights of deceased or ward; interested person establish; complaint; effect.

If a personal representative, heir, devisee, creditor, or other person interested in the estate of any deceased person or a conservator or guardian for a ward complains to the judge of the county court, upon an application under oath given on information and belief, that (1) any person may have concealed, embezzled, carried away, or disposed of any money or personal property of the deceased or the ward, (2) such person may have in his or her possession or knowledge any deeds, conveyances, bonds, contracts, or other writings, which contain evidence of or tend to disclose the right, title, interest, or claim of the deceased or the ward to any real or personal estate or any claim or demand, (3) such person may have in his or her possession any will of the deceased or any power of attorney, advance health care directive, or power of attorney for health care decisions executed by the ward, or (4) such person may have information or knowledge withheld by the respondent from the personal representative, conservator, or guardian and needed by the personal representative, conservator, or guardian for the recovery of any property by suit or otherwise, the judge may cite such person to appear before the court of probate. Any personal representative, heir, devisee, creditor, conservator, guardian, or other person interested in the estate of such deceased person or the ward may examine such person under oath upon the matter of such complaint or direct interrogatories to him or her. The citation may also direct the person cited to bring with him or her, for examination by the judge and parties interested, any such documents or writings, or any will of the deceased, which may be in his or her possession or under his or her control.



30-403 Complaint; person cited; failure to comply; penalty.

If the person cited under section 30-402 refuses (1) to appear and submit to such examination, (2) to answer such interrogatories as may be put to him or her touching the matter of such complaint, or (3) to bring with him or her any of the documents or writings set forth in the citation which may be in his or her possession or control, the court may, by warrant, commit such person to the county jail of the county to remain in custody until he or she submits to the order of the court. All such interrogatories and answers shall be in writing, shall be signed by the party examined, and shall be filed in the county court.



30-404 Person entrusted with part of the estate; complaint; account; failure to account; penalty.

The judge of the county court, upon the complaint under oath of any personal representative, may cite any person who has been entrusted by such personal representative with any part of the estate of the deceased person to appear before such court and may require such person to render under oath a full account of any money, goods, chattels, bonds, accounts, or other papers belonging to such estate which have come into his or her possession, in trust for such personal representative, and of his or her proceedings thereon. If a person so cited refuses to appear and render such account, the court may proceed against such person as provided in section 30-403.



30-405 Conservator or guardian; complaint; account; failure to account; penalty.

The judge of the county court, upon the complaint under oath of any conservator or guardian, may cite any person who has been entrusted by such conservator or guardian with any part of the estate of the ward, any current, suspended, or former conservator or guardian of the ward, or any agent of the ward to appear before such court and may require such person to render under oath a full account of any money, goods, chattels, bonds, accounts, or other papers belonging to such estate which have come into his or her possession, in trust for such ward, conservator, or guardian, and of his or her proceedings thereon. If a person so cited refuses to appear and render such account, the court may proceed against such person as provided in section 30-403.



30-406 Complaint; person cited; proceedings; where held; failure to appear or answer interrogatories; penalty; appointment of special administrator or other special fiduciary.

(1) If any such person as described in sections 30-402 to 30-405 is not in the county where administration is granted, the proceedings under sections 30-402 to 30-405 may be had before the county judge of the county where such person resides or may be found. A certified copy of the written interrogatories, if any, and the examination or other proceeding thereon or connected therewith shall be filed in the county court of the county where administration is granted. If the person so cited refuses to appear or answer such interrogatories as may be allowed to be put to him or her touching the matter charged, such person may be punished as provided in section 30-403.

(2) If the respondent is the personal representative, conservator, or guardian, the court may appoint a special administrator or other special fiduciary to represent the estate or the ward.



30-501 Act, how cited.

Sections 30-501 to 30-518 shall be known and may be cited as the Revised Uniform Fiduciary Access to Digital Assets Act (2015).



30-502 Definitions.

In the Revised Uniform Fiduciary Access to Digital Assets Act (2015):

(1) Account means an arrangement under a terms-of-service agreement in which a custodian carries, maintains, processes, receives, or stores a digital asset of the user or provides goods or services to the user;

(2) Agent means an attorney in fact granted authority under a durable or nondurable power of attorney;

(3) Carries means engages in the transmission of an electronic communication;

(4) Catalogue of electronic communications means information that identifies each person with which a user has had an electronic communication, the time and date of the communication, and the electronic address of the person;

(5) Conservator means a person appointed by a court to manage the estate of a living individual. The term includes a limited conservator;

(6) Content of an electronic communication means information concerning the substance or meaning of the communication which:

(A) has been sent or received by a user;

(B) is in electronic storage by a custodian providing an electronic communication service to the public or is carried or maintained by a custodian providing a remote-computing service to the public; and

(C) is not readily accessible to the public;

(7) Court means the county court;

(8) Custodian means a person that carries, maintains, processes, receives, or stores a digital asset of a user;

(9) Designated recipient means a person chosen by a user using an online tool to administer digital assets of the user;

(10) Digital asset means an electronic record in which an individual has a right or interest. The term does not include an underlying asset or liability unless the asset or liability is itself an electronic record;

(11) Electronic means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(12) Electronic communication has the meaning set forth in 18 U.S.C. 2510(12), as amended;

(13) Electronic communication service means a custodian that provides to a user the ability to send or receive an electronic communication;

(14) Fiduciary means an original, additional, or successor personal representative, conservator, agent, or trustee;

(15) Information means data, text, images, videos, sounds, codes, computer programs, software, databases, or the like;

(16) Online tool means an electronic service provided by a custodian that allows the user, in an agreement distinct from the terms-of-service agreement between the custodian and user, to provide directions for disclosure or nondisclosure of digital assets to a third person;

(17) Person means an individual, estate, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity;

(18) Personal representative means an executor, administrator, special administrator, or person that performs substantially the same function under law of this state other than the Revised Uniform Fiduciary Access to Digital Assets Act (2015);

(19) Power of attorney means a record that grants an agent authority to act in the place of a principal;

(20) Principal means an individual who grants authority to an agent in a power of attorney;

(21) Protected person means an individual for whom a conservator has been appointed. The term includes an individual for whom an application for the appointment of a conservator is pending;

(22) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(23) Remote-computing service means a custodian that provides to a user computer-processing services or the storage of digital assets by means of an electronic communications system, as defined in 18 U.S.C. 2510(14), as amended;

(24) Terms-of-service agreement means an agreement that controls the relationship between a user and a custodian;

(25) Trustee means a fiduciary with legal title to property under an agreement or declaration that creates a beneficial interest in another. The term includes a successor trustee;

(26) User means a person that has an account with a custodian; and

(27) Will includes a codicil, testamentary instrument that only appoints an executor, and instrument that revokes or revises a testamentary instrument.



30-503 Applicability.

(a) The Revised Uniform Fiduciary Access to Digital Assets Act (2015) applies to:

(1) a fiduciary acting under a will or power of attorney executed before, on, or after January 1, 2017;

(2) a personal representative acting for a decedent who died before, on, or after January 1, 2017;

(3) a conservatorship proceeding commenced before, on, or after January 1, 2017; and

(4) a trustee acting under a trust created before, on, or after January 1, 2017.

(b) The Revised Uniform Fiduciary Access to Digital Assets Act (2015) applies to a custodian if the user resides in this state or resided in this state at the time of the user’s death.

(c) The Revised Uniform Fiduciary Access to Digital Assets Act (2015) does not apply to a digital asset of an employer used by an employee in the ordinary course of the employer’s business.



30-504 User direction for disclosure of digital assets.

(a) A user may use an online tool to direct the custodian to disclose to a designated recipient or not to disclose some or all of the user’s digital assets, including the content of electronic communications. If the online tool allows the user to modify or delete a direction at all times, a direction regarding disclosure using an online tool overrides a contrary direction by the user in a will, trust, power of attorney, or other record.

(b) If a user has not used an online tool to give direction under subsection (a) of this section or if the custodian has not provided an online tool, the user may allow or prohibit in a will, trust, power of attorney, or other record, disclosure to a fiduciary of some or all of the user’s digital assets, including the content of electronic communications sent or received by the user.

(c) A user’s direction under subsection (a) or (b) of this section overrides a contrary provision in a terms-of-service agreement that does not require the user to act affirmatively and distinctly from the user’s assent to the terms of service.



30-505 Terms-of-service agreement.

(a) The Revised Uniform Fiduciary Access to Digital Assets Act (2015) does not change or impair a right of a custodian or a user under a terms-of-service agreement to access and use digital assets of the user.

(b) The Revised Uniform Fiduciary Access to Digital Assets Act (2015) does not give a fiduciary or a designated recipient any new or expanded rights other than those held by the user for whom, or for whose estate, the fiduciary or designated recipient acts or represents.

(c) A fiduciary’s or designated recipient's access to digital assets may be modified or eliminated by a user, by federal law, or by a terms-of-service agreement if the user has not provided direction under section 30-504.



30-506 Procedure for disclosing digital assets.

(a) When disclosing digital assets of a user under the Revised Uniform Fiduciary Access to Digital Assets Act (2015), the custodian may at its sole discretion:

(1) grant a fiduciary or designated recipient full access to the user’s account;

(2) grant a fiduciary or designated recipient partial access to the user’s account sufficient to perform the tasks with which the fiduciary or designated recipient is charged; or

(3) provide a fiduciary or designated recipient a copy in a record of any digital asset that, on the date the custodian received the request for disclosure, the user could have accessed if the user were alive and had full capacity and access to the account.

(b) A custodian may assess a reasonable administrative charge for the cost of disclosing digital assets under the Revised Uniform Fiduciary Access to Digital Assets Act (2015).

(c) A custodian need not disclose under the Revised Uniform Fiduciary Access to Digital Assets Act (2015) a digital asset deleted by a user.

(d) If a user directs or a fiduciary requests a custodian to disclose under the Revised Uniform Fiduciary Access to Digital Assets Act (2015) some, but not all, of the user’s digital assets, the custodian need not disclose the assets if segregation of the assets would impose an undue burden on the custodian. If the custodian believes the direction or request imposes an undue burden, the custodian or fiduciary may seek an order from the court to disclose:

(1) a subset limited by date of the user’s digital assets;

(2) all of the user’s digital assets to the fiduciary or designated recipient;

(3) none of the user’s digital assets; or

(4) all of the user’s digital assets to the court for review in camera.



30-507 Disclosure of content of electronic communications of deceased user.

If a deceased user consented or a court directs disclosure of the contents of electronic communications of the user, the custodian shall disclose to the personal representative of the estate of the user the content of an electronic communication sent or received by the user if the representative gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) a certified copy of the death certificate of the user;

(3) a certified copy of the letter of appointment of the representative or a small-estate affidavit or court order;

(4) unless the user provided direction using an online tool, a copy of the user’s will, trust, power of attorney, or other record evidencing the user’s consent to disclosure of the content of electronic communications; and

(5) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user’s account;

(B) evidence linking the account to the user; or

(C) a finding by the court that:

(i) the user had a specific account with the custodian, identifiable by the information specified in subdivision (5)(A) of this section;

(ii) disclosure of the content of electronic communications of the user would not violate 18 U.S.C. 2701 et seq., as amended, 47 U.S.C. 222, as amended, or other applicable law;

(iii) unless the user provided direction using an online tool, the user consented to disclosure of the content of electronic communications; or

(iv) disclosure of the content of electronic communications of the user is reasonably necessary for administration of the estate.



30-508 Disclosures of other digital assets of deceased user.

Unless the user prohibited disclosure of digital assets or the court directs otherwise, a custodian shall disclose to the personal representative of the estate of a deceased user a catalogue of electronic communications sent or received by the user and digital assets, other than the content of electronic communications, of the user, if the representative gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) a certified copy of the death certificate of the user;

(3) a certified copy of the letter of appointment of the representative or a small-estate affidavit or court order; and

(4) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user’s account;

(B) evidence linking the account to the user;

(C) an affidavit stating that disclosure of the user’s digital assets is reasonably necessary for administration of the estate; or

(D) a finding by the court that:

(i) the user had a specific account with the custodian, identifiable by the information specified in subdivision (4)(A) of this section; or

(ii) disclosure of the user’s digital assets is reasonably necessary for administration of the estate.



30-509 Disclosure of content of electronic communications of principal.

To the extent a power of attorney expressly grants an agent authority over the content of electronic communications sent or received by the principal and unless directed otherwise by the principal or the court, a custodian shall disclose to the agent the content if the agent gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) an original or copy of the power of attorney expressly granting the agent authority over the content of electronic communications of the principal;

(3) a certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(4) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal’s account; or

(B) evidence linking the account to the principal.



30-510 Disclosures of other digital assets of principal.

Unless otherwise ordered by the court, directed by the principal, or provided by a power of attorney, a custodian shall disclose to an agent with specific authority over digital assets or general authority to act on behalf of a principal a catalogue of electronic communications sent or received by the principal and digital assets, other than the content of electronic communications, of the principal if the agent gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) an original or a copy of the power of attorney that gives the agent specific authority over digital assets or general authority to act on behalf of the principal;

(3) a certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(4) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal’s account; or

(B) evidence linking the account to the principal.



30-511 Disclosure of digital assets held in trust when trustee is original user.

Unless otherwise ordered by the court or provided in a trust, a custodian shall disclose to a trustee that is an original user of an account any digital asset of the account held in trust, including a catalogue of electronic communications of the trustee and the content of electronic communications.



30-512 Disclosure of digital assets held in trust when trustee is not original user.

Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account the content of an electronic communication sent or received by an original or successor user and carried, maintained, processed, received, or stored by the custodian in the account of the trust if the trustee gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) a certified copy of the trust instrument, or a certification of the trust under section 30-38,102, that includes consent to disclosure of the content of electronic communications to the trustee;

(3) a certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(4) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust’s account; or

(B) evidence linking the account to the trust.



30-513 Disclosure of other digital assets held in trust when trustee not original user.

Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose, to a trustee that is not an original user of an account, a catalogue of electronic communications sent or received by an original or successor user and stored, carried, or maintained by the custodian in an account of the trust and any digital assets, other than the content of electronic communications, in which the trust has a right or interest if the trustee gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) a certified copy of the trust instrument, or a certification of the trust under section 30-38,102;

(3) a certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(4) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust’s account; or

(B) evidence linking the account to the trust.



30-514 Disclosure of digital assets to conservator of protected person.

(a) After an opportunity for a hearing under section 30-2636, the court may grant a conservator access to the digital assets of a protected person.

(b) Unless otherwise ordered by the court or directed by the user, a custodian shall disclose to a conservator the catalogue of electronic communications sent or received by a protected person and any digital assets, other than the content of electronic communications, in which the protected person has a right or interest if the conservator gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) a certified copy of the court order that gives the conservator authority over the digital assets of the protected person; and

(3) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the account of the protected person; or

(B) evidence linking the account to the protected person.

(c) A conservator with general authority to manage the assets of a protected person may request a custodian of the digital assets of the protected person to suspend or terminate an account of the protected person for good cause. A request made under this section must be accompanied by a certified copy of the court order giving the conservator authority over the protected person’s property.



30-515 Fiduciary duty and authority.

(a) The legal duties imposed on a fiduciary charged with managing tangible property apply to the management of digital assets, including:

(1) the duty of care;

(2) the duty of loyalty; and

(3) the duty of confidentiality.

(b) A fiduciary’s or designated recipient's authority with respect to a digital asset of a user:

(1) except as otherwise provided in section 30-504, is subject to the applicable terms-of-service agreement;

(2) is subject to other applicable law, including copyright law;

(3) in the case of a fiduciary, is limited by the scope of the fiduciary’s duties; and

(4) may not be used to impersonate the user.

(c) A fiduciary with authority over the property of a decedent, protected person, principal, or settlor has the right to access any digital asset in which the decedent, protected person, principal, or settlor had a right or interest and that is not held by a custodian or subject to a terms-of-service agreement.

(d) A fiduciary acting within the scope of the fiduciary’s duties is an authorized user of the property of the decedent, protected person, principal, or settlor for the purpose of applicable computer-fraud and unauthorized-computer-access laws, including the Computer Crimes Act and section 86-2,104.

(e) A fiduciary with authority over the tangible personal property of a decedent, protected person, principal, or settlor:

(1) has the right to access the property and any digital asset stored in it; and

(2) is an authorized user for the purpose of computer-fraud and unauthorized-computer-access laws, including the Computer Crimes Act and section 86-2,104.

(f) A custodian may disclose information in an account to a fiduciary of the user when the information is required to terminate an account used to access digital assets licensed to the user.

(g) A fiduciary of a user may request a custodian to terminate the user's account. A request for termination must be in writing, in either physical or electronic form, and accompanied by:

(1) if the user is deceased, a certified copy of the death certificate of the user;

(2) a certified copy of the letter of appointment of the representative or a small-estate affidavit or court order, power of attorney, or trust giving the fiduciary authority over the account; and

(3) if requested by the custodian:

(A) a number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user’s account;

(B) evidence linking the account to the user; or

(C) a finding by the court that the user had a specific account with the custodian, identifiable by the information specified in subdivision (3)(A) of this subsection.



30-516 Custodian compliance and immunity.

(a) Not later than sixty days after receipt of the information required under sections 30-507 to 30-515, a custodian shall comply with a request under the Revised Uniform Fiduciary Access to Digital Assets Act (2015) from a fiduciary or designated recipient to disclose digital assets or terminate an account. If the custodian fails to comply, the fiduciary or designated recipient may apply to the court for an order directing compliance.

(b) An order under subsection (a) of this section directing compliance must contain a finding that compliance is not in violation of 18 U.S.C. 2702, as amended.

(c) A custodian may notify the user that a request for disclosure or to terminate an account was made under the Revised Uniform Fiduciary Access to Digital Assets Act (2015).

(d) A custodian may deny a request under the Revised Uniform Fiduciary Access to Digital Assets Act (2015) from a fiduciary or designated recipient for disclosure of digital assets or to terminate an account if the custodian is aware of any lawful access to the account following the receipt of the fiduciary’s request.

(e) The Revised Uniform Fiduciary Access to Digital Assets Act (2015) does not limit a custodian's ability to obtain or require a fiduciary or designated recipient requesting disclosure or termination under the act to obtain a court order which:

(1) specifies that an account belongs to the protected person or principal;

(2) specifies that there is sufficient consent from the protected person or principal to support the requested disclosure; and

(3) contains a finding required by law other than the act.

(f) A custodian and its officers, employees, and agents are immune from liability for an act or omission done in good faith in compliance with the Revised Uniform Fiduciary Access to Digital Assets Act (2015).



30-517 Uniformity of application and construction.

In applying and construing the Revised Uniform Fiduciary Access to Digital Assets Act (2015), consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



30-518 Relation to Electronic Signatures in Global and National Commerce Act.

The Revised Uniform Fiduciary Access to Digital Assets Act (2015) modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).



30-601 Repealed. Laws 1974, LB 354, § 316.



30-602 Repealed. Laws 1974, LB 354, § 316.



30-603 Repealed. Laws 1974, LB 354, § 316.



30-604 Repealed. Laws 1974, LB 354, § 316.



30-605 Repealed. Laws 1974, LB 354, § 316.



30-606 Repealed. Laws 1974, LB 354, § 316.



30-606.01 Repealed. Laws 1974, LB 354, § 316.



30-607 Repealed. Laws 1974, LB 354, § 316.



30-608 Repealed. Laws 1974, LB 354, § 316.



30-609 Repealed. Laws 1974, LB 354, § 316.



30-610 Repealed. Laws 1974, LB 354, § 316.



30-611 Repealed. Laws 1974, LB 354, § 316.



30-612 Repealed. Laws 1974, LB 354, § 316.



30-613 Repealed. Laws 1974, LB 354, § 316.



30-614 Repealed. Laws 1974, LB 354, § 316.



30-615 Repealed. Laws 1974, LB 354, § 316.



30-616 Repealed. Laws 1974, LB 354, § 316.



30-617 Repealed. Laws 1974, LB 354, § 316.



30-618 Repealed. Laws 1974, LB 354, § 316.



30-619 Repealed. Laws 1974, LB 354, § 316.



30-620 Repealed. Laws 1974, LB 354, § 316.



30-621 Repealed. Laws 1974, LB 354, § 316.



30-622 Repealed. Laws 1974, LB 354, § 316.



30-623 Repealed. Laws 1974, LB 354, § 316.



30-623.01 Repealed. Laws 1974, LB 354, § 316.



30-623.02 Repealed. Laws 1974, LB 354, § 316.



30-624 Repealed. Laws 1974, LB 354, § 316.



30-701 Repealed. Laws 1974, LB 354, § 316.



30-702 Repealed. Laws 1974, LB 354, § 316.



30-703 Repealed. Laws 1974, LB 354, § 316.



30-704 Repealed. Laws 1974, LB 354, § 316.



30-705 Repealed. Laws 1974, LB 354, § 316.



30-706 Repealed. Laws 1974, LB 354, § 316.



30-707 Repealed. Laws 1974, LB 354, § 316.



30-708 Repealed. Laws 1974, LB 354, § 316.



30-709 Repealed. Laws 1974, LB 354, § 316.



30-710 Repealed. Laws 1974, LB 354, § 316.



30-711 Repealed. Laws 1974, LB 354, § 316.



30-712 Repealed. Laws 1974, LB 354, § 316.



30-713 Repealed. Laws 1974, LB 354, § 316.



30-714 Repealed. Laws 1974, LB 354, § 316.



30-715 Repealed. Laws 1974, LB 354, § 316.



30-801 Repealed. Laws 1974, LB 354, § 316.



30-802 Repealed. Laws 1974, LB 354, § 316.



30-803 Repealed. Laws 1974, LB 354, § 316.



30-804 Repealed. Laws 1974, LB 354, § 316.



30-805 Repealed. Laws 1974, LB 354, § 316.



30-806 Repealed. Laws 1974, LB 354, § 316.



30-807 Repealed. Laws 1974, LB 354, § 316.



30-808 Repealed. Laws 1974, LB 354, § 316.



30-809 Wrongful death; action authorized.

(1) Whenever the death of a person, including an unborn child in utero at any stage of gestation, is caused by the wrongful act, neglect, or default of any person, company, or corporation, and the act, neglect, or default is such as would, if death had not ensued, have entitled the person injured to maintain an action and recover damages in respect thereof, then, and in every such case, the person who, or company or corporation which, would have been liable if death had not ensued, is liable in an action for damages, notwithstanding the death of the person injured, and although the death was caused under such circumstances as amount in law to felony.

(2) No action for damages for the death of a person who is an unborn child shall be brought under this section against:

(a) The mother of the unborn child;

(b) A physician or other licensed health care provider if the death was the intended result of a medical procedure performed by the physician or health care provider and the requisite consent was given; or

(c) A person who dispenses or administers a drug or device in accordance with law if the death was the intended result of the dispensation or administration of the drug or device.

1. Elements of recovery

2. Joinder of actions

3. By whom brought

4. Defense

5. Amount recovered

6. Evidence

7. Negligence

1. Elements of recovery

This section is intended to authorize an action to recover damages from a tort-feasor for negligence or some other action resulting in the death of another person. Olsen v. Farm Bureau Ins. Co. of Nebraska, 259 Neb. 329, 609 N.W.2d 664 (2000).

The loss contemplated by the wrongful death statute is a pecuniary loss, and damages on account of mental suffering or bereavement or as a solace to the next of kin on account of the death are not recoverable, as neither are damages for mental anguish suffered by the decedent prior to his death. Nelson v. Dolan, 230 Neb. 848, 434 N.W.2d 25 (1989).

Measure of damages for wrongful death of minor child includes loss of society, comfort, and companionship. Overrules prior decisions in conflict. Selders v. Armentrout, 190 Neb. 275, 207 N.W.2d 686 (1973).

Medical and funeral expenses resulting from wrongful death may be recovered when beneficiaries have paid or have become legally obligated to pay same. State Farm Mut. Auto. Ins. Co. v. Selders, 187 Neb. 342, 190 N.W.2d 789 (1971); Kroeger v. Safranek, 161 Neb. 182, 72 N.W.2d 831 (1955); Shields v. County of Buffalo, 161 Neb. 34, 71 N.W.2d 701 (1955).

This section creates a new cause of action unknown at the common law. Mabe v. Gross, 167 Neb. 593, 94 N.W.2d 12 (1959); Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), 7 A.L.R. 1343 (1914).

Insofar as disbursements provided by this section are inconsistent with Workmen's Compensation Act, the latter act controls. Bronder v. Otis Elevator Co., 121 Neb. 581, 237 N.W. 671 (1931).

Pecuniary loss is presumed to exist in favor of party legally entitled to service or support of person killed by wrongful or negligent act of another. Killion v. Dinklage, 121 Neb. 322, 236 N.W. 757 (1931).

Personal representative of decedent is not precluded by judgment against carrier under federal Employers' Liability Act for benefit of widow from maintaining later action against joint tort-feasor as provided herein for benefit of another. Moore v. Omaha Warehouse Co., 106 Neb. 116, 182 N.W. 597 (1921).

Act creating cause of action for wrongful death is not amendatory of or in conflict with act providing for suits by passengers injured or killed as result of negligence of railroad. Chicago, R. I. & P. Ry. Co. v. Zernecke, 59 Neb. 689, 82 N.W. 26 (1900).

Courts will not give this section a narrow or technical construction. Kearney Electric Co. v. Laughlin, 45 Neb. 390, 63 N.W. 941 (1895).

Value of services which next of kin could expect deceased to earn, and expectancy of life may be shown. Missouri P. Ry. v. Baier, 37 Neb. 235, 55 N.W. 913 (1893).

"Damages" are such sum as will compensate next of kin for pecuniary loss sustained. Anderson v. Chicago, B. & Q. R. Co., 35 Neb. 95, 52 N.W. 840 (1892).

Under certain circumstances, a breach of the terms of an insurance policy by the insurer can be a tort, and recovery can be had for such tort under the wrongful death statute. Weatherly v. Blue Cross Blue Shield, 2 Neb. App. 669, 513 N.W.2d 347 (1994).

A parent cannot recover damages for mental distress and physical injury resulting from witnessing the suffering of his child caused by negligence of physicians and hospital personnel. Owens v. Childrens Memorial Hospital, 480 F.2d 465 (8th Cir. 1973).

Deceased's beneficiaries cannot recover for their mental suffering, pain, anguish, and loss of companionship. Owens v. Childrens Memorial Hospital, 347 F.Supp. 663 (D. Neb. 1972).

2. Joinder of actions

Action for pain and suffering may be revived and joined with action for wrongful death in same proceeding. Rasmussen v. Benson, 133 Neb. 449, 275 N.W. 674 (1937), affirmed on rehearing, 135 Neb. 232, 280 N.W. 890 (1938).

Action for wrongful death and action for pain and suffering sustained by deceased may be pursued in different suits or joined in one suit and separate verdicts returned. Hindmarsh v. Sulpho Saline Bath Co., 108 Neb. 168, 187 N.W. 806 (1922).

3. By whom brought

Wrongful death statutes create a cause of action unknown at common law, but that cause of action is for the exclusive benefit of the decedent's next of kin. Rhein v. Caterpillar Tractor Co., 210 Neb. 321, 314 N.W.2d 19 (1982).

The personal representative of a deceased wife could maintain a wrongful death action against the personal representative of her deceased husband based upon the alleged negligence of the deceased husband. Imig v. March, 203 Neb. 537, 279 N.W.2d 382 (1979).

An action for wrongful death of stillborn fetus may not be maintained hereunder. Egbert v. Wenzl, 199 Neb. 573, 260 N.W.2d 480 (1977); Drabbels v. Skelly Oil Co., 155 Neb. 17, 50 N.W.2d 229 (1951).

Coadministrators of deceased's estate entitled to file wrongful death claim in the estate of alleged tort-feasor. Gilbert v. Vogler, 197 Neb. 454, 249 N.W.2d 729 (1977).

An employer can bring an action directly against a third party tort-feasor for injuries suffered by an employee, but only a personal representative of a deceased employee can bring an action for wrongful death, which action must be filed within two years after death. United Materials, Inc. v. Landreth, 196 Neb. 525, 244 N.W.2d 164 (1976).

Where as administrator of wife's estate, widower brought action for wrongful death and was unsuccessful, he was not barred under doctrines of res judicata or issue preclusion from prosecuting action for his own personal injuries and damages suffered in same collision. Hickman v. Southwest Dairy Suppliers, Inc., 194 Neb. 17, 230 N.W.2d 99 (1975).

Action to recover damages sustained by surviving spouse and next of kin of decedent is authorized. Wieck v. Blessin, 165 Neb. 282, 85 N.W.2d 628 (1957).

Action for wrongful death requires that it be brought by the personal representative of the deceased for the exclusive benefit of the widow or widower and next of kin. Bush v. James, 152 Neb. 189, 40 N.W.2d 667 (1950).

Action for damages commenced by administrator after death of his intestate, for pain and suffering inflicted upon the deceased, is maintainable. Wilfong v. Omaha & C. B. St. Ry. Co., 129 Neb. 600, 262 N.W. 537 (1935).

Action for employee's death must be brought by personal representative, and provision of Workmen's Compensation Act regarding employer's interest merely relates to distribution of proceeds of sale. Goeres v. Goeres, 124 Neb. 720, 248 N.W. 75 (1933); Luckey v. Union Pacific Ry. Co., 117 Neb. 85, 219 N.W. 802 (1928).

Action against county for damages for wrongful death must be brought in the name of the administrator. Swift v. Sarpy County, 102 Neb. 378, 167 N.W. 458 (1918).

Parent may recover for loss of expected services of children not only during minority but afterwards. Draper v. Tucker, 69 Neb. 434, 95 N.W. 1026 (1903).

A person sued by administrator for wrongful death is not thereby given a sufficient interest to petition county court for removal of administrator. Missouri P. Ry. Co. v. Jay, 53 Neb. 747, 74 N.W. 259 (1898).

Conservator domiciled in Colorado who undertook no duties or obligations with respect to beneficiary domiciled in Nebraska, except to file suit for beneficiary's injury in accident in Nebraska, could not sue in federal court on basis of diversity of citizenship. Rogers v. Bates, 431 F.2d 16 (8th Cir. 1970).

A wrongful death action must be maintained by the legal representative of the deceased. Russell v. New Amsterdam Casualty Co., 303 F.2d 674 (8th Cir. 1962).

Action for wrongful death was properly brought in federal court on the basis of diversity of citizenship even though plaintiff had been appointed administratrix by Nebraska court. Janzen v. Goos, 302 F.2d 421 (8th Cir. 1962).

Action under Lord Campbell's Act must be brought within two years after death of deceased. McDonnell v. Wasenmiller, 74 F.2d 320 (8th Cir. 1934).

4. Defense

County was not liable for wrongful death due to latent defect in bridge. Wittwer v. County of Richardson, 153 Neb. 200, 43 N.W.2d 505 (1950).

In action for wrongful death by wife of deceased, settlement made by administrator of estate, with acquiescence of wife, barred recovery. Boell v. Overbaugh, 141 Neb. 264, 3 N.W.2d 439 (1942).

In action for wrongful death, negligence of taxicab driver in which deceased was riding was no defense. Koehn v. City of Hastings, 114 Neb. 106, 206 N.W. 19 (1925).

Streetcar company was not liable for wrongful death of person injured in collision who committed suicide knowing purpose and effect of his act. Long v. Omaha & C. B. St. Ry. Co., 108 Neb. 342, 187 N.W. 930 (1922).

Charitable institutions are not liable for negligence or neglect of nurses, even though compensated. Duncan v. Nebraska Sanitarium & Benevolent Assn., 92 Neb. 162, 137 N.W. 1120 (1912).

Receipt of benefits by widow under contract of membership in relief department of railroad would not bar action by her as administratrix for wrongful death. Chicago, B. & Q. Ry. Co. v. Healy, 76 Neb. 783, 107 N.W. 1005 (1906), affirmed on rehearing 76 Neb. 786, 111 N.W. 598 (1907), overruling Walters v. Chicago, B. & Q. Ry. Co., 74 Neb. 551, 104 N.W. 1066 (1905).

Electric companies owe a duty toward the public, individuals and employees in regard to its charged wires. New Omaha Thompson-Houston Electric Light Co. v. Rombold, 68 Neb. 54, 93 N.W. 966 (1903), reversed on rehearing New Omaha Thompson-Houston Electric Light Co. v. Rombold, 68 Neb. 71, 97 N.W. 1030 (1904); New Omaha Thomson-Houston Electric Light Co. v. Johnson, 67 Neb. 393, 93 N.W. 778 (1903).

Railway company is not liable for injuries caused by a team taking fright at the ordinary operation of trains. Hendricks v. Fremont, E. & M. V. R. R. Co., 67 Neb. 120, 93 N.W. 141 (1903).

Whatever would have been a defense had the deceased survived and brought suit is a defense in an action brought by the administrator of his estate. Seyfer v. Otoe County, 66 Neb. 566, 92 N.W. 756 (1902).

Where railroad company had paid judgment for damages for wrongful death, beneficiary under contract with relief department of railroad could not recover on certificate. Oyster v. Burlington Relief Dept. of Chicago, B. & Q. R. R. Co., 65 Neb. 789, 91 N.W. 699 (1902).

Rules of company are not binding unless employee had actual notice. Chicago, B. & Q. R. R. Co. v. Oyster, 58 Neb. 1, 78 N.W. 359 (1899).

In action for wrongful death arising from use of defective material in building, owner was not liable where proximate cause of injury was a fire which caused wall to fall. Downs v. Kitchen, 53 Neb. 423, 73 N.W. 945 (1898); Kitchen v. Carter, 47 Neb. 776, 66 N.W. 855 (1896).

City is not liable for death in pond on private property, not in proximity to streets or alleys. City of Omaha v. Bowman, 52 Neb. 293, 72 N.W. 316 (1897).

Owner of building was not liable for death by falling walls caused by severe storm. Olsen v. Meyer, 46 Neb. 240, 64 N.W. 954 (1895).

Owner of vacant lot allowing pond of water to accumulate, is not liable for death of person drowned. Richards v. Connell, 45 Neb. 467, 63 N.W. 915 (1895).

A servant assumes risk by continued use of defective machinery; it is the duty of master to furnish appliances that are reasonably safe and fit for performance of work. Missouri P. Ry. Co. v. Baxter, 42 Neb. 793, 60 N.W. 1044 (1894).

It is no defense that decedent was killed while working for defendant on Sunday. Johnson v. Missouri P. Ry. Co., 18 Neb. 690, 26 N.W. 347 (1886).

5. Amount recovered

Verdict in action for wrongful death was not excessive. Langford v. Ritz Taxicab Co., 172 Neb. 153, 109 N.W.2d 120 (1961).

Evidence was sufficient to sustain judgment for five thousand five hundred dollars on account of wrongful death arising out of automobile collision. Moslander v. Carroll, 140 Neb. 358, 299 N.W. 479 (1941).

Verdict in favor of plaintiff for twenty thousand dollars was excessive. Hoffman v. Chicago & N. W. Ry. Co., 91 Neb. 783, 137 N.W. 878 (1912).

In ascertaining the amount of damages, evidence of circumstances of the decedent, age and condition of the family is considered. Crabtree v. Missouri P. Ry. Co., 86 Neb. 33, 124 N.W. 932 (1910).

Table of expectancy is not true measure of life where deceased had, prior to injury sued on, received serious injuries. Davis v. Borland, 83 Neb. 281, 119 N.W. 454 (1909).

6. Evidence

Presumption obtains that person killed was in the exercise of due care. Bailey v. Spindler, 161 Neb. 563, 74 N.W.2d 344 (1956).

In action brought under this section, admission of evidence that school teachers were needed and what salary scale of teachers was constituted error. Piechota v. Rapp, 148 Neb. 442, 27 N.W.2d 682 (1947).

In action for wrongful death, admission of defendant's testimony on coroner's inquest was not error. Smoke v. Carter, 105 Neb. 520, 181 N.W. 526 (1921).

Contributory negligence and presumption discussed. Armstrong v. Union Stock Yards Co., 93 Neb. 258, 140 N.W. 158 (1913).

Contributory negligence is not proximate cause of injury if defendant could by reasonable care, have avoided injury after seeing position of deceased. Zelenka v. Union Stock Yards Co., 82 Neb. 511, 118 N.W. 103 (1908).

Presumption is that one killed or injured was exercising ordinary care; burden of establishing assumption of risk is on master. Grimm v. Omaha Electric Light & Power Co., 79 Neb. 395, 114 N.W. 769 (1908).

In action for wrongful death of employee, declarations of engineer made at time of accident were admissible in evidence. Union P. R. R. Co. v. Edmondson, 77 Neb. 682, 110 N.W. 650 (1906).

Presumption that next of kin were alive at date of verdict is raised by their deposition given five years prior thereto. Chicago, R. I. & P. Ry. Co. v. Young, 67 Neb. 568, 93 N.W. 922 (1903).

Evidence was insufficient to show negligence. Nelson v. Swift & Co., 55 Neb. 598, 75 N.W. 1107 (1898); Union P. Ry. Co. v. Clark, 51 Neb. 220, 70 N.W. 923 (1897).

Claim for damages is not an asset of the estate; "Carlisle Tables" of expectancy are admissible. City of Friend v. Burleigh, 53 Neb. 674, 74 N.W. 50 (1898).

"Carlisle Tables" of expectancy are admissible in evidence. Value of estate of decedent cannot be shown. Chicago, R. I. & P. Ry. Co. v. Hambel, 2 Neb. Unof. 607, 89 N.W. 643 (1902).

Witnesses who were acquainted with deceased, and knew his earning capacity, for years prior, may testify thereto. Chicago, R. I. & P. Ry. Co. v. Sizer, 1 Neb. Unof. 32, 95 N.W. 498 (1901).

In action for wrongful death, negligence could be proved by circumstantial evidence. National Alfalfa Dehydrating & Mill. Co. v. Sorensen, 220 F.2d 858 (8th Cir. 1955).

7. Negligence

Plaintiff must show that death was caused by some negligent act attributable to the defendant. Britton v. Samuelson, 147 Neb. 318, 23 N.W.2d 267 (1946).

It is the duty of the master to warn servant of hazards of employment. Central Granaries Co. v. Ault, 75 Neb. 249, 106 N.W. 418 (1905), modified on rehearing, 75 Neb. 249, 107 N.W. 1015 (1905); Dehning v. Detroit Bridge & Iron Works, 46 Neb. 556, 65 N.W. 186 (1895).

One, by negligently exposing himself to known danger, does not assume responsibility for unknown and undiscovered dangers. Holmes v. Chicago, R. I. & P. Ry. Co., 73 Neb. 489, 103 N.W. 77 (1905).

Where different conclusions may be drawn from conduct on which negligence is predicated, such question is for jury, not for court. McLean v. Omaha & C. B. Ry. & B. Co., 72 Neb. 447, 100 N.W. 935 (1904), affirmed on rehearing 72 Neb. 450, 103 N.W. 285 (1905).

Master in bridling a horse and allowing servant to control it with halter, resulting in death, was not negligent. Fifer v. Burch, 68 Neb. 217, 94 N.W. 107 (1903).

In this class of cases presumption is that deceased was injured by carrier's negligence. Chicago, R. I. & P. Ry. Co. v. Young, 58 Neb. 678, 79 N.W. 556 (1899).

Assumption of risk, and contributory negligence, was discussed. Dailey v. Burlington & M. R. R. R. Co., 58 Neb. 396, 78 N.W. 722 (1899).

Liability of railway for injuries to stockmen traveling on passes is that of a common carrier for hire. Missouri P. Ry. Co. v. Tietken, 49 Neb. 130, 68 N.W. 336 (1896).

Street railway companies must exercise the highest degree of care in regard to safety of passengers in operating their cars. Omaha & C. B. Ry. & B. Co. v. Levinston, 49 Neb. 17, 67 N.W. 887 (1896).

Plaintiff must show and prove that negligence complained of was the proximate cause of death. Brotherton v. Manhattan Beach Imp. Co., 48 Neb. 563, 67 N.W. 479 (1896), affirmed on rehearing 50 Neb. 214, 69 N.W. 757 (1897).

In action for wrongful death to passenger on railroad, there is a presumption of negligence. Chicago, B. & Q. R. R. Co. v. Hague, 48 Neb. 97, 66 N.W. 1000 (1896).

If plaintiff proves his case without disclosing negligence of intestate, burden of proof is on defendant to show contributory negligence. Anderson v. Chicago, B. & Q. R. Co., 35 Neb. 95, 52 N.W. 840 (1892).

Where common sense would have been sufficient to have warned plaintiff of danger, question of whether he was negligent is for the court. Chicago, B. & Q. R. R. Co. v. Lilley, 4 Neb. Unof. 286, 93 N.W. 1012 (1903).



30-810 Action for wrongful death; limitation; in whose name brought; judgment; disposition of avails; compromise of claim; procedure.

Every such action, as described in section 30-809, shall be commenced within two years after the death of such person. It shall be brought by and in the name of the person's personal representative for the exclusive benefit of the widow or widower and next of kin. The verdict or judgment should be for the amount of damages which the persons in whose behalf the action is brought have sustained. The avails thereof shall be paid to and distributed among the widow or widower and next of kin in the proportion that the pecuniary loss suffered by each bears to the total pecuniary loss suffered by all such persons. A personal representative shall not compromise or settle a claim for damages hereunder until the court by which he or she was appointed shall first have consented to and approved the terms thereof. The amount so received in settlement or recovered by judgment shall be reported to and, if so ordered, paid into such court for distribution, subject to the order of such court, to the persons entitled thereto after a hearing thereon and after notice of such hearing and of the time and place thereof has been given to all persons interested by publication three successive weeks in a legal newspaper published within the county or, if no legal newspaper is published within the county, then in a legal newspaper published in an adjoining county, except that the court for good cause shown may provide for a different method or time of giving notice and a person, including a guardian ad litem, conservator, or other fiduciary, may waive notice or any other requirement for the mailing or receipt of instruments by a writing signed by him or her and filed in the proceeding. Such amount shall not be subject to any claims against the estate of such decedent. When the amount of such settlement or judgment is ordered to be paid into the court and is five thousand dollars or more, the county court shall forthwith upon such settlement or payment of such judgment place such amount in interest-bearing certificates of deposit or a savings account in a banking institution pending the entry of an order of distribution by the court, and such interest that may accumulate pending the entry of such order shall be distributed in the same proportions as the settlement or judgment. The hearing to approve the terms of the compromise or settlement and the hearing for distribution of the amount so received in settlement or recovered by judgment may be combined into one hearing.

1. By whom brought

2. Petition

3. Damages

4. Action by personal representative

5. Procedure

6. Disposition of avails

7. Miscellaneous

1. By whom brought

The use of the word "shall" in this section precludes anyone but the personal representative from bringing an action for wrongful death. A wrongful death cause of action cannot be assigned. Spradlin v. Dairyland Ins. Co., 263 Neb. 688, 641 N.W.2d 634 (2002).

Decedent's daughter who was born out of wedlock was entitled to recover in case brought under wrongful death act. Millman v. County of Butler, 244 Neb. 125, 504 N.W.2d 820 (1993).

2. Petition

Petition must allege facts showing pecuniary loss to next of kin. Union Pac. R. Co. v. Roeser, 69 Neb. 62, 95 N.W. 68 (1903); Tucker v. Draper, 62 Neb. 66, 86 N.W. 917 (1901); Chicago, B. & Q. R. Co. v. Bond, 58 Neb. 385, 78 N.W. 710 (1899); Chicago, B. & Q. R. Co. v. Van Buskirk, 58 Neb. 252, 78 N.W. 514 (1899).

Petition may be amended regarding special particulars of pecuniary loss, notwithstanding statutory period for commencing action has expired. Chicago, R. I. & P. Ry. Co. v. Young, 67 Neb. 568, 93 N.W. 922 (1903).

Petition is sufficient if it names children dependent upon deceased, even if it omits widow. Chicago, B. & Q. R. Co. v. Oyster, 58 Neb. 1, 78 N.W. 359 (1899).

Petition alleging that deceased left widow and minor children is sufficient to raise a presumption of pecuniary loss. Omaha & R. V. Ry. Co. v. Crow, 54 Neb. 747, 74 N.W. 1066 (1898).

Petition averring that defendant's acts caused death of deceased, that he left a widow and children and that plaintiff is his administrator, is sufficient. City of Friend v. Burleigh, 53 Neb. 674, 74 N.W. 50 (1898).

3. Damages

The loss contemplated by the wrongful death statute is a pecuniary loss, and damages on account of mental suffering or bereavement or as a solace to the next of kin on account of the death are not recoverable, as neither are damages for mental anguish suffered by the decedent prior to his death. Nelson v. Dolan, 230 Neb. 848, 434 N.W.2d 25 (1989).

There is no requirement in a wrongful death case that there be evidence of the dollar value of companionship, counseling, or advice. Maloney v. Kaminski, 220 Neb. 55, 368 N.W.2d 447 (1985).

Measure of damages for wrongful death of minor child includes loss of society, comfort, and companionship. Overrules prior decisions in conflict. Selders v. Armentrout, 190 Neb. 275, 207 N.W.2d 686 (1973).

Where evidence is clear that only person in class for which action may be brought hereunder is guilty of negligence more than slight as a matter of law, verdict should be directed for defendant. Weber v. Southwest Nebraska Dairy Suppliers, Inc., 187 Neb. 606, 193 N.W.2d 274 (1971).

Medical and funeral expenses resulting from wrongful death may be recovered when beneficiaries have paid or have become legally obligated to pay same. State Farm Mut. Auto. Ins. Co. v. Selders, 187 Neb. 342, 190 N.W.2d 789 (1971).

In an action for wrongful death, the measure of damage is the pecuniary loss to the statutory beneficiaries. Darnell v. Panhandle Coop. Assn., 175 Neb. 40, 120 N.W.2d 278 (1963).

Supreme Court will not interfere with amount of verdict and judgment unless clearly wrong. Langford v. Ritz Taxicab Co., 172 Neb. 153, 109 N.W.2d 120 (1961).

Where surviving spouse is sole beneficiary, his contributory negligence may bar recovery. Wieck v. Blessin, 165 Neb. 282, 85 N.W.2d 628 (1957).

Situations may exist where recovery may be had for probable contributions after child has attained majority. Bailey v. Spindler, 161 Neb. 563, 74 N.W.2d 344 (1956).

While damages are limited to pecuniary loss of certain designated persons, distribution is made in the same proportions as personal property. Tate v. Barry, 144 Neb. 517, 13 N.W.2d 879 (1944).

Action for damages commenced by administrator after death of his intestate, for pain and suffering inflicted upon the deceased is maintainable. Wilfong v. Omaha & C. B. St. Ry. Co., 129 Neb. 600, 262 N.W. 537 (1935).

Parent can recover funeral expenses incurred for an unmarried minor child whose death was caused by defendant's negligence. Killion v. Dinklage, 121 Neb. 322, 236 N.W. 757 (1931).

Damages are measured by pecuniary loss sustained by survivors by being deprived of what they would have received from the earnings of injured party had he lived out his expectancy. Hindmarsh v. Sulpho Saline Bath Co., 108 Neb. 168, 187 N.W. 806 (1922).

On death of a child, a parent may recover for the loss of expected services not only during minority, but afterwards, on evidence justifying a reasonable expectation of pecuniary benefit. Draper v. Tucker, 69 Neb. 434, 95 N.W. 1026 (1903).

The fact that wife remarried and obtained a new source of income does not affect amount of recovery of pecuniary loss suffered by death of first husband. Chicago, St. P., M. & O. Ry. Co. v. Lagerkrans, 65 Neb. 566, 91 N.W. 358 (1902), affirmed on rehearing, 65 Neb. 580, 95 N.W. 2 (1903).

Evidence that next of kin were poor and deceased was earning good wages was sufficient to show pecuniary loss, even though proof of contributions to next of kin was not shown. Post v. Olmsted, 47 Neb. 893, 66 N.W. 828 (1896).

4. Action by personal representative

Wrongful death statutes create a cause of action unknown at common law, but that cause of action is for the exclusive benefit of the decedent's next of kin. Rhein v. Caterpillar Tractor Co., 210 Neb. 321, 314 N.W.2d 19 (1982).

An employer can bring an action directly against a third party tort-feasor for injuries suffered by an employee, but only a personal representative of a deceased employee can bring an action for wrongful death, which action must be filed within two years after death. United Materials, Inc. v. Landreth, 196 Neb. 525, 244 N.W.2d 164 (1976).

Mother of child born out of wedlock is next of kin and may bring action for wrongful death of child. Piechota v. Rapp, 148 Neb. 442, 27 N.W.2d 682 (1947).

Right of action under the federal act and state statute is vested in the personal representative of deceased, but differing in each case as to the beneficiaries. Moore v. Omaha Warehouse Co., 106 Neb. 116, 182 N.W. 597 (1921).

Action must be brought by personal representative of deceased. Swift v. Sarpy County, 102 Neb. 378, 167 N.W. 458 (1918); Butera v. Mardis Co., 99 Neb. 815, 157 N.W. 1024 (1916); Murphy v. Willow Springs Brewing Co., 81 Neb. 219, 115 N.W. 763 (1908).

The legal representatives have a right of action in all cases wherein decedent might have maintained action had he lived. Chicago, R. I. & P. Ry. Co. v. Young, 58 Neb. 678, 79 N.W. 556 (1899).

Cause of action for death of decedent constituted an estate sufficient for granting administration. Missouri P. Ry. Co. v. Bradley, 51 Neb. 596, 71 N.W. 283 (1897).

Action against county for death caused by defective highway must be brought in name of administrator. Sarpy County v. Galvin, 251 F. 888 (8th Cir. 1918).

5. Procedure

Relation back of amendments to pleadings in actions for wrongful death are permitted to the same extent that relation back operates with respect to amendments made to pleadings in other causes of action. Genthon v. Kratville, 270 Neb. 74, 701 N.W.2d 334 (2005).

In an action for wrongful death of a child, "money value" of parental loss is not limited to, always equated with, or necessarily dependent on deprivation of the child's monetary contribution toward parental well-being. Williams v. Monarch Transp., 238 Neb. 354, 470 N.W.2d 751 (1991).

Fraudulent concealment, if proven by a plaintiff, estops the defendant from asserting the statute of limitations as a defense to a plaintiff's wrongful death action under this section. Muller v. Thaut, 230 Neb. 244, 430 N.W.2d 884 (1988).

The 2-year limitation in this section is a statute of limitations. Muller v. Thaut, 230 Neb. 244, 430 N.W.2d 884 (1988).

Where as administrator of wife's estate, widower brought action for wrongful death and was unsuccessful, he was not barred under doctrines of res judicata or issue preclusion from prosecuting action for his own personal injuries and damages suffered in same collision. Hickman v. Southwest Dairy Suppliers, Inc., 194 Neb. 17, 230 N.W.2d 99 (1975).

Instruction submitted respecting requirement of bringing action for exclusive benefit of widow and next of kin was subject to criticism but was not prejudicially erroneous. Bush v. James, 152 Neb. 189, 40 N.W.2d 667 (1950).

In action for wrongful death, settlement made by administrator was binding on husband of deceased wife. Boell v. Overbaugh, 141 Neb. 264, 3 N.W.2d 439 (1942).

Allowance of amendment to petition introducing new cause of action, barred by limitations, was error. Emel v. Standard Oil Co., 117 Neb. 418, 220 N.W. 685 (1928).

Civil liability of third person for negligently causing death of another was not changed by Workmen's Compensation Act. Luckey v. Union Pac. R. Co., 117 Neb. 85, 219 N.W. 802 (1928).

Limitation imposed is independent of general statute of limitations. Gengo v. Mardis, 103 Neb. 164, 170 N.W. 841 (1919).

Conservator domiciled in Colorado who undertook no duties or obligations with respect to beneficiary domiciled in Nebraska, except to file suit for beneficiary's injury in accident in Nebraska, could not sue in federal court on basis of diversity of citizenship. Rogers v. Bates, 431 F.2d 16 (8th Cir. 1970).

Action under Lord Campbell's Act must be brought within two years after death of deceased. McDonnell v. Wasenmiller, 74 F.2d 320 (8th Cir. 1934).

Where action was brought by railroad employee for wrongful death, special section applying to actions by railroad employees was applicable and not this section. Jackson v. Chicago, R. I. & P. Ry. Co., 178 F. 432 (8th Cir. 1910).

6. Disposition of avails

When proceeds of wrongful death settlement are placed in trust by court order for later benefit of surviving children otherwise eligible for AFDC payments, Department of Public Welfare may not deny assistance pending proceedings to make such funds available for present needs of children. Godden v. Department of Public Welfare, 193 Neb. 269, 226 N.W.2d 627 (1975).

Next of kin means the class of persons nearest in degree of blood surviving the deceased. Mabe v. Gross, 167 Neb. 593, 94 N.W.2d 12 (1959).

It is a function of the district court to ascertain the amount to be distributed. Peetz v. Masek Auto Supply Co., 161 Neb. 588, 74 N.W.2d 474 (1956).

Damages recovered for wrongful death must be distributed among such relatives as suffer pecuniary loss from death. In re Lucht's Estate, 139 Neb. 139, 296 N.W. 749 (1941).

Provisions of Workmen's Compensation Act, where conflicting with this section, control distribution of proceeds of recovery for wrongful death. Goeres v. Goeres, 124 Neb. 720, 248 N.W. 75 (1933); Bronder v. Otis Elevator Co., 121 Neb. 581, 237 N.W. 671 (1931).

7. Miscellaneous

This section does not govern the distribution of proceeds from a survival claim brought on behalf of the decedent's estate, which continued a decedent's cause of action for the decedent's injuries that occurred before death. In re Estate of Panec, 291 Neb. 46, 864 N.W.2d 219 (2015).

Under this section, the only possible purpose of an attorney-client agreement to pursue claims for wrongful death is to benefit those persons specifically designated as statutory beneficiaries. Perez v. Stern, 279 Neb. 187, 777 N.W.2d 545 (2010).

While this section includes a general statute of limitations applicable to wrongful death actions, section 44-2828 is a subsequently enacted special statute of limitations applicable to all personal injury and wrongful death actions against health care providers who have taken the necessary steps to qualify under the Nebraska Hospital-Medical Liability Act. Alegent Health Bergan Mercy Med. Ctr. v. Haworth, 260 Neb. 63, 615 N.W.2d 460 (2000).



30-901 Repealed. Laws 1974, LB 354, § 316.



30-902 Repealed. Laws 1974, LB 354, § 316.



30-903 Repealed. Laws 1974, LB 354, § 316.



30-904 Repealed. Laws 1974, LB 354, § 316.



30-905 Repealed. Laws 1974, LB 354, § 316.



30-906 Repealed. Laws 1974, LB 354, § 316.



30-907 Repealed. Laws 1974, LB 354, § 316.



30-1001 Repealed. Laws 1974, LB 354, § 316.



30-1002 Repealed. Laws 1974, LB 354, § 316.



30-1003 Repealed. Laws 1974, LB 354, § 316.



30-1101 Repealed. Laws 1974, LB 354, § 316.



30-1102 Repealed. Laws 1974, LB 354, § 316.



30-1103 Repealed. Laws 1974, LB 354, § 316.



30-1104 Repealed. Laws 1974, LB 354, § 316.



30-1105 Repealed. Laws 1974, LB 354, § 316.



30-1106 Repealed. Laws 1974, LB 354, § 316.



30-1107 Repealed. Laws 1974, LB 354, § 316.



30-1108 Repealed. Laws 1974, LB 354, § 316.



30-1109 Repealed. Laws 1974, LB 354, § 316.



30-1110 Repealed. Laws 1974, LB 354, § 316.



30-1111 Repealed. Laws 1974, LB 354, § 316.



30-1112 Repealed. Laws 1974, LB 354, § 316.



30-1113 Repealed. Laws 1974, LB 354, § 316.



30-1114 Repealed. Laws 1974, LB 354, § 316.



30-1115 Repealed. Laws 1974, LB 354, § 316.



30-1116 Repealed. Laws 1974, LB 354, § 316.



30-1117 Repealed. Laws 1974, LB 354, § 316.



30-1118 Repealed. Laws 1974, LB 354, § 316.



30-1119 Repealed. Laws 1974, LB 354, § 316.



30-1120 Repealed. Laws 1974, LB 354, § 316.



30-1121 Repealed. Laws 1974, LB 354, § 316.



30-1122 Repealed. Laws 1974, LB 354, § 316.



30-1123 Repealed. Laws 1974, LB 354, § 316.



30-1124 Repealed. Laws 1974, LB 354, § 316.



30-1125 Repealed. Laws 1974, LB 354, § 316.



30-1126 Repealed. Laws 1974, LB 354, § 316.



30-1127 Repealed. Laws 1974, LB 354, § 316.



30-1128 Repealed. Laws 1974, LB 354, § 316.



30-1129 Repealed. Laws 1974, LB 354, § 316.



30-1130 Repealed. Laws 1974, LB 354, § 316.



30-1131 Repealed. Laws 1974, LB 354, § 316.



30-1132 Repealed. Laws 1974, LB 354, § 316.



30-1133 Repealed. Laws 1974, LB 354, § 316.



30-1134 Repealed. Laws 1974, LB 354, § 316.



30-1135 Repealed. Laws 1974, LB 354, § 316.



30-1136 Repealed. Laws 1974, LB 354, § 316.



30-1137 Repealed. Laws 1974, LB 354, § 316.



30-1138 Repealed. Laws 1974, LB 354, § 316.



30-1139 Repealed. Laws 1974, LB 354, § 316.



30-1140 Repealed. Laws 1974, LB 354, § 316.



30-1141 Repealed. Laws 1974, LB 354, § 316.



30-1142 Repealed. Laws 1974, LB 354, § 316.



30-1143 Repealed. Laws 1974, LB 354, § 316.



30-1144 Repealed. Laws 1974, LB 354, § 316.



30-1145 Repealed. Laws 1974, LB 354, § 316.



30-1201 Repealed. Laws 1974, LB 354, § 316.



30-1202 Repealed. Laws 1974, LB 354, § 316.



30-1203 Repealed. Laws 1974, LB 354, § 316.



30-1204 Repealed. Laws 1974, LB 354, § 316.



30-1205 Repealed. Laws 1974, LB 354, § 316.



30-1206 Repealed. Laws 1974, LB 354, § 316.



30-1207 Repealed. Laws 1974, LB 354, § 316.



30-1208 Repealed. Laws 1974, LB 354, § 316.



30-1301 Repealed. Laws 1974, LB 354, § 316.



30-1302 Repealed. Laws 1974, LB 354, § 316.



30-1303 Repealed. Laws 1974, LB 354, § 316.



30-1304 Repealed. Laws 1974, LB 354, § 316.



30-1305 Repealed. Laws 1974, LB 354, § 316.



30-1306 Repealed. Laws 1974, LB 354, § 316.



30-1307 Repealed. Laws 1974, LB 354, § 316.



30-1308 Repealed. Laws 1974, LB 354, § 316.



30-1401 Repealed. Laws 1974, LB 354, § 316.



30-1402 Repealed. Laws 1974, LB 354, § 316.



30-1403 Repealed. Laws 1974, LB 354, § 316.



30-1404 Repealed. Laws 1974, LB 354, § 316.



30-1405 Repealed. Laws 1974, LB 354, § 316.



30-1406 Repealed. Laws 1974, LB 354, § 316.



30-1407 Repealed. Laws 1974, LB 354, § 316.



30-1408 Repealed. Laws 1974, LB 354, § 316.



30-1409 Repealed. Laws 1974, LB 354, § 316.



30-1410 Repealed. Laws 1974, LB 354, § 316.



30-1411 Repealed. Laws 1974, LB 354, § 316.



30-1412 Repealed. Laws 1974, LB 354, § 316.



30-1413 Repealed. Laws 1974, LB 354, § 316.



30-1414 Repealed. Laws 1974, LB 354, § 316.



30-1415 Repealed. Laws 1974, LB 354, § 316.



30-1501 Repealed. Laws 1974, LB 354, § 316.



30-1502 Repealed. Laws 1974, LB 354, § 316.



30-1503 Repealed. Laws 1974, LB 354, § 316.



30-1504 Repealed. Laws 1974, LB 354, § 316.



30-1505 Repealed. Laws 1974, LB 354, § 316.



30-1506 Repealed. Laws 1974, LB 354, § 316.



30-1507 Repealed. Laws 1974, LB 354, § 316.



30-1508 Repealed. Laws 1974, LB 354, § 316.



30-1509 Repealed. Laws 1974, LB 354, § 316.



30-1510 Repealed. Laws 1974, LB 354, § 316.



30-1511 Repealed. Laws 1974, LB 354, § 316.



30-1601 Appeal; procedure; operate as supersedeas; when; appellant; pay costs; when.

(1) In all matters arising under the Nebraska Probate Code and in all matters in county court arising under the Nebraska Uniform Trust Code, appeals may be taken to the Court of Appeals in the same manner as an appeal from district court to the Court of Appeals.

(2) An appeal may be taken by any party and may also be taken by any person against whom the final judgment or final order may be made or who may be affected thereby.

(3) When the appeal is by someone other than a personal representative, conservator, trustee, guardian, or guardian ad litem, the appealing party shall, within thirty days after the entry of the judgment or final order complained of, deposit with the clerk of the county court a supersedeas bond or undertaking in such sum as the court shall direct, with at least one good and sufficient surety approved by the court, conditioned that the appellant will satisfy any judgment and costs that may be adjudged against him or her, including costs under subsection (6) of this section, unless the court directs that no bond or undertaking need be deposited. If an appellant fails to comply with this subsection, the Court of Appeals on motion and notice may take such action, including dismissal of the appeal, as is just.

(4) The appeal shall be a supersedeas for the matter from which the appeal is specifically taken, but not for any other matter. In appeals pursuant to sections 30-2601 to 30-2661, upon motion of any party to the action, the county court may remove the supersedeas or require the appealing party to deposit with the clerk of the county court a bond or other security approved by the court in an amount and conditioned in accordance with sections 30-2640 and 30-2641. Once the appeal is perfected, the court having jurisdiction over the appeal may, upon motion of any party to the action, reimpose or remove the supersedeas or require the appealing party to deposit with the clerk of the court a bond or other security approved by the court in an amount and conditioned in accordance with sections 30-2640 and 30-2641. Upon motion of any interested person or upon the court's own motion, the county court may appoint a special guardian or conservator pending appeal despite any supersedeas order.

(5) The judgment of the Court of Appeals shall not vacate the judgment in the county court. The judgment of the Court of Appeals shall be certified without cost to the county court for further proceedings consistent with the determination of the Court of Appeals.

(6) If it appears to the Court of Appeals that an appeal was taken vexatiously or for delay, the court shall adjudge that the appellant shall pay the cost thereof, including an attorney's fee, to the adverse party in an amount fixed by the Court of Appeals, and any bond required under subsection (3) of this section shall be liable for the costs.

1. Scope

2. When appeal allowed

3. Procedure

4. Who may appeal

1. Scope

In probate proceedings, the Supreme Court's scope of review is limited to error appearing on the record. In re Estate of Massie, 218 Neb. 103, 353 N.W.2d 735 (1984).

Provisions relating to appeal in probate matters apply to actions involving appointment of guardians and administration of their wards' estates. In re Guardianship of Hergenrother, 141 Neb. 858, 5 N.W.2d 118 (1942); In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

This section is not applicable to appeals from decree of partition and distribution of estates; executors cannot appeal unless pecuniarily affected. Merrick v. Kennedy, 46 Neb. 264, 64 N.W. 989 (1895).

2. When appeal allowed

Party aggrieved by final order of county court in probate matter is not confined to remedy of appeal, but may resort to error proceedings. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Orders made during progress of probate proceedings allowing fees and partial distribution of estate are interlocutory and not final, and are not appealable. In re Estate of Lehman, 135 Neb. 592, 283 N.W. 199 (1939).

Party not prejudiced by judgment cannot appeal therefrom; order of county court requiring executor to retain sufficient funds to pay contingent claim when absolute is not appealable. In re Estate of Bolton, 121 Neb. 737, 238 N.W. 358 (1931).

Order of county court approving executor's account, not discharging executor, but continuing proceedings to future date for further report, is not final order and not appealable. In re Hansen's Estate, 117 Neb. 551, 221 N.W. 694 (1928).

Appeal may be had by one affected whose name does not appear as party. In re Strelow's Guardianship, 116 Neb. 873, 219 N.W. 387 (1928).

Order of distribution is appealable; proceeding being in rem, all persons interested are parties. In re Estate of Creighton, 91 Neb. 654, 136 N.W. 1001 (1912).

Appeal lies from judgment of probate court granting or refusing an allowance to widow out of estate of her husband. Rieger v. Schaible, 81 Neb. 33, 115 N.W. 560 (1908).

Appeal lies from all final orders and judgments in probate matters. Weeke v. Wortmann, 77 Neb. 407, 109 N.W. 503 (1906).

Order that administrator turn over to his successor money claimed by him as gift from testator is appealable. Foster v. Murphy, 76 Neb. 576, 107 N.W. 843 (1906).

Order removing special administrator and appointing another to serve instead is final order and appealable. In re Estate of Pope, 75 Neb. 550, 106 N.W. 659 (1906).

An order refusing permission to file claim after expiration of time allowed is appealable. Ribble v. Furmin, 71 Neb. 108, 98 N.W. 420 (1904).

Appeal lies from order allowing claim against estate though no answer was filed against claim, and order was made in absence of administrator. Herman v. Beck, 68 Neb. 566, 94 N.W. 512 (1903).

Order allowing claim is appealable. Estate of McKenna v. McCormick, 60 Neb. 595, 83 N.W. 844 (1900).

Appeal from probate of will may be made without consent of court and without notice. Bazzo v. Wallace, 16 Neb. 293, 20 N.W. 314 (1884).

3. Procedure

When a protected person dies pending an appeal initiated by a close family member who filed an objection, whether the protected person needed a conservator is a moot issue unless the family member asks the appellate court to take judicial notice of a proceeding that shows the issue is not moot. Absent that showing, the protected person's death abates the family member's appeal, but it does not extinguish the cause of action or affect the validity of the underlying orders appointing a conservator. In re Conservatorship of Franke, 292 Neb. 912, 875 N.W.2d 408 (2016).

When an executor appeals to protect his or her individual interest, a bond is required, the same as any litigant. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

Right of appeal is statutory. In re Estate of Bednar, 151 Neb. 242, 37 N.W.2d 195 (1949).

Where account is allowed in part and appeal taken and bond given solely for part disallowed, appeal did not bring up entire account for review. In re Estate of Wilson, 83 Neb. 252, 119 N.W. 522 (1909).

Where same person was administrator of one estate and guardian of two other estates, and appeal was taken from objections to reports, cases were properly consolidated on appeal. Etmund v. Etmund, 83 Neb. 151, 119 N.W. 239 (1909).

Taking second appeal does not of itself constitute abandonment of first one. Drexel v. Reed, 65 Neb. 231, 91 N.W. 254 (1902).

Administrator, appealing from allowance of claim, thereby waives irregularities before judgment and brings whole controversy before the court. Dredla v. Baache, 60 Neb. 655, 83 N.W. 916 (1900).

The supersedeas bond requirement contained in this section applies to will contests removed from county court and tried in the first instance in district court pursuant to section 30-2429.01. In re Estate of Sehi, 17 Neb. App. 697, 772 N.W.2d 103 (2009).

4. Who may appeal

Subsection (2) of this section authorizes a protected person's close family members to appeal from a final order in a conservatorship proceeding if they filed an objection and the county court appointed a conservator. In re Conservatorship of Franke, 292 Neb. 912, 875 N.W.2d 408 (2016).

An heir is a party affected by contest of will and may appeal. Clutter v. Merrick, 162 Neb. 825, 77 N.W.2d 572 (1956).

Where bequest was made in trust to executors which county court declared invalid, executors have right to appeal. In re Estate of Creighton, 91 Neb. 654, 136 N.W. 1001 (1912).

Heirs cannot appeal from judgments or orders to which they have consented. In re Estate of Whiton, 86 Neb. 367, 125 N.W. 606 (1910).

Heirs depending upon an incompetent person for support may appeal from order dismissing their petition for appointment of guardian of incompetent. Tierney v. Tierney, 81 Neb. 193, 115 N.W. 764 (1908).

Appeal may be taken by any person affected. Gannon v. Phelan, 64 Neb. 220, 89 N.W. 1028 (1902).

Administrator who makes general objection to claim in probate court, and on appeal answers charging that claim is fraudulent, raises no new issue. Graham v. Estate of Townsend, 62 Neb. 364, 87 N.W. 169 (1901).

An heir may be substituted for administrator, where administrator had wrongfully compromised claims, to set aside order and prosecute action to recover claim due estate. Tecumseh Nat. Bank v. McGee, 61 Neb. 709, 85 N.W. 949 (1901).

One not prejudiced cannot appeal from order discharging executor. Cowherd v. Kitchen, 57 Neb. 426, 77 N.W. 1107 (1899).

One sued by administrator cannot petition to vacate appointment, and not being affected, cannot appeal. Missouri P. Ry. Co. v. Jay, 53 Neb. 747, 74 N.W. 259 (1898).

One of several defendants, who have separate and distinct defenses, may appeal; if interests are inseparably connected, appeal brings up whole case. Polk v. Covell, 43 Neb. 884, 62 N.W. 240 (1895).



30-1602 Repealed. Laws 1981, LB 42, § 27.



30-1603 Repealed. Laws 1981, LB 42, § 27.



30-1604 Repealed. Laws 1981, LB 42, § 27.



30-1605 Repealed. Laws 1981, LB 42, § 27.



30-1606 Repealed. Laws 1981, LB 42, § 27.



30-1607 Repealed. Laws 1981, LB 42, § 27.



30-1608 Repealed. Laws 1981, LB 42, § 27.



30-1609 Repealed. Laws 1981, LB 42, § 27.



30-1610 Repealed. Laws 1981, LB 42, § 27.



30-1701 Repealed. Laws 1974, LB 354, § 316.



30-1702 Repealed. Laws 1974, LB 354, § 316.



30-1703 Repealed. Laws 1974, LB 354, § 316.



30-1704 Repealed. Laws 1974, LB 354, § 316.



30-1705 Repealed. Laws 1974, LB 354, § 316.



30-1706 Repealed. Laws 1974, LB 354, § 316.



30-1707 Repealed. Laws 1974, LB 354, § 316.



30-1708 Repealed. Laws 1974, LB 354, § 316.



30-1709 Repealed. Laws 1974, LB 354, § 316.



30-1710 Repealed. Laws 1974, LB 354, § 316.



30-1711 Repealed. Laws 1974, LB 354, § 316.



30-1712 Repealed. Laws 1974, LB 354, § 316.



30-1713 Repealed. Laws 1974, LB 354, § 316.



30-1714 Repealed. Laws 1974, LB 354, § 316.



30-1715 Repealed. Laws 1974, LB 354, § 316.



30-1716 Repealed. Laws 1974, LB 354, § 316.



30-1801 Repealed. Laws 1974, LB 354, § 316.



30-1802 Repealed. Laws 1974, LB 354, § 316.



30-1803 Repealed. Laws 1974, LB 354, § 316.



30-1804 Repealed. Laws 1974, LB 354, § 316.



30-1805 Repealed. Laws 1974, LB 354, § 316.



30-1806 Repealed. Laws 1974, LB 354, § 316.



30-1807 Repealed. Laws 1974, LB 354, § 316.



30-1901 Repealed. Laws 1974, LB 354, § 316.



30-1902 Repealed. Laws 1974, LB 354, § 316.



30-1903 Repealed. Laws 1974, LB 354, § 316.



30-1904 Repealed. Laws 1974, LB 354, § 316.



30-1905 Repealed. Laws 1974, LB 354, § 316.



30-1906 Repealed. Laws 1974, LB 354, § 316.



30-1907 Repealed. Laws 1974, LB 354, § 316.



30-1908 Repealed. Laws 1974, LB 354, § 316.



30-1909 Repealed. Laws 1974, LB 354, § 316.



30-1910 Repealed. Laws 1974, LB 354, § 316.



30-1911 Repealed. Laws 1974, LB 354, § 316.



30-1912 Repealed. Laws 1974, LB 354, § 316.



30-1913 Repealed. Laws 1974, LB 354, § 316.



30-1914 Repealed. Laws 1974, LB 354, § 316.



30-2001 Repealed. Laws 1974, LB 354, § 316.



30-2002 Repealed. Laws 1974, LB 354, § 316.



30-2003 Repealed. Laws 1974, LB 354, § 316.



30-2004 Repealed. Laws 1974, LB 354, § 316.



30-2005 Repealed. Laws 1974, LB 354, § 316.



30-2006 Repealed. Laws 1974, LB 354, § 316.



30-2007 Repealed. Laws 1974, LB 354, § 316.



30-2008 Repealed. Laws 1974, LB 354, § 316.



30-2009 Repealed. Laws 1974, LB 354, § 316.



30-2010 Repealed. Laws 1974, LB 354, § 316.



30-2011 Repealed. Laws 1974, LB 354, § 316.



30-2012 Repealed. Laws 1974, LB 354, § 316.



30-2101 Repealed. Laws 1974, LB 354, § 316.



30-2102 Repealed. Laws 1974, LB 354, § 316.



30-2103 Repealed. Laws 1974, LB 354, § 316.



30-2104 Repealed. Laws 1974, LB 354, § 316.



30-2105 Repealed. Laws 1974, LB 354, § 316.



30-2106 Repealed. Laws 1974, LB 354, § 316.



30-2201 Short title.

Sections 30-401 to 30-406, 30-2201 to 30-2902, 30-3901 to 30-3923, 30-4001 to 30-4045, and 30-4201 to 30-4210 and the Public Guardianship Act shall be known and may be cited as the Nebraska Probate Code.

Appeals of matters arising under the Nebraska Probate Code are reviewed for error on the record. In re Guardianship of Brenda B. et al., 13 Neb. App. 618, 698 N.W.2d 228 (2005).



30-2202 Purposes; rule of construction.

(a) This code shall be liberally construed and applied to promote its underlying purposes and policies.

(b) The underlying purposes and policies of this code are:

(1) to simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors, and incapacitated persons;

(2) to discover and make effective the intent of a decedent in distribution of his or her property;

(3) to promote a speedy and efficient system for liquidating the estate of the decedent and making distribution to his or her successors; and

(4) to make uniform the law among the various jurisdictions.

The Nebraska Probate Code should be liberally construed to discover and make effective the intent of a decedent in the distribution of his property. DeVries v. Rix, 203 Neb. 392, 279 N.W.2d 89 (1979).



30-2203 Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this code, the principles of law and equity supplement its provisions.



30-2204 Severability.

If any provisions of this code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.



30-2205 Construction against implied repeal.

This code is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided.



30-2206 Effect of fraud and evasion.

Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this code or if fraud is used to avoid or circumvent the provisions or purposes of this code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefiting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.



30-2207 Evidence as to death or status.

In proceedings under this code the rules of evidence in courts of general jurisdiction, including any relating to simultaneous deaths, are applicable unless specifically displaced by the code. In addition, the following rules relating to determination of death and status are applicable:

(1) a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie proof of the fact, place, date and time of death and the identity of the decedent;

(2) a certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report;

(3) a person who is absent for a continuous period of five years, during which he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

This section does not preclude the establishment of death by circumstantial evidence before the expiration of the 5-year statutory period. State v. Edwards, 278 Neb. 55, 767 N.W.2d 784 (2009).

This section sets forth the evidence that can be used to prove the fact of death in proceedings under the Nebraska Probate Code, not the Nebraska Criminal Code. State v. Edwards, 278 Neb. 55, 767 N.W.2d 784 (2009).



30-2208 Acts by holder of general power.

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative, including relief from liability or penalty for failure to post bond or to perform other duties, the sole holder or all coholders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.



30-2209 General definitions.

Subject to additional definitions contained in the subsequent articles which are applicable to specific articles or parts, and unless the context otherwise requires, in the Nebraska Probate Code:

(1) Application means a written request to the registrar for an order of informal probate or appointment under part 3 of Article 24.

(2) Beneficiary, as it relates to trust beneficiaries, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer, and as it relates to a charitable trust includes any person entitled to enforce the trust.

(3) Child includes any individual entitled to take as a child under the code by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, or a grandchild or any more remote descendant.

(4) Claim, in respect to estates of decedents and protected persons, includes liabilities of the decedent or protected person whether arising in contract, in tort or otherwise, and liabilities of the estate which arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, demands or disputes regarding title of a decedent or protected person to specific assets alleged to be included in the estate.

(5) Court means the court or branch having jurisdiction in matters relating to the affairs of decedents. This court in this state is known as county court or, for purposes of guardianship of a juvenile over which a separate juvenile court already has jurisdiction, the county court or separate juvenile court.

(6) Conservator means a person who is appointed by a court to manage the estate of a protected person.

(7) Devise, when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

(8) Devisee means any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee or trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

(9) Disability means cause for a protective order as described by section 30-2630.

(10) Disinterested witness to a will means any individual who acts as a witness to a will and is not an interested witness to such will.

(11) Distributee means any person who has received property of a decedent from his or her personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in his or her hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For purposes of this provision, testamentary trustee includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(12) Estate includes the property of the decedent, trust, or other person whose affairs are subject to the Nebraska Probate Code as originally constituted and as it exists from time to time during administration.

(13) Exempt property means that property of a decedent's estate which is described in section 30-2323.

(14) Fiduciary includes personal representative, guardian, conservator, and trustee.

(15) Foreign personal representative means a personal representative of another jurisdiction.

(16) Formal proceedings mean those conducted before a judge with notice to interested persons.

(17) Guardian means a person who has qualified as a guardian of a minor or incapacitated person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

(18) Heirs mean those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(19) Incapacitated person is as defined in section 30-2601.

(20) Informal proceedings mean those conducted without notice to interested persons by an officer of the court acting as a registrar for probate of a will or appointment of a personal representative.

(21) Except for purposes of article 26 of the Nebraska Probate Code, interested person includes heirs, devisees, children, spouses, creditors, beneficiaries, and any others having a property right in or claim against a trust estate or the estate of a decedent, ward, or protected person which may be affected by the proceeding. It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

(22) Interested witness to a will means any individual who acts as a witness to a will at the date of its execution and who is or would be entitled to receive any property thereunder if the testator then died under the circumstances existing at the date of its execution, but does not include any individual, merely because of such nomination, who acts as a witness to a will by which he or she is nominated as personal representative, conservator, guardian, or trustee.

(23) Issue of a person means all his or her lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in the Nebraska Probate Code.

(24) Lease includes an oil, gas, or other mineral lease.

(25) Letters include letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

(26) Minor means an individual under nineteen years of age, but in case any person marries under the age of nineteen years his or her minority ends.

(27) Mortgage means any conveyance, agreement, or arrangement in which property is used as security.

(28) Nonresident decedent means a decedent who was domiciled in another jurisdiction at the time of his or her death.

(29) Notice means compliance with the requirements of notice pursuant to subdivisions (a)(1) and (a)(2) of section 30-2220.

(30) Organization includes a corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, or association, two or more persons having a joint or common interest, or any other legal entity.

(31) Parent includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under the Nebraska Probate Code, by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(32) Person means an individual, a corporation, an organization, a limited liability company, or other legal entity.

(33) Personal representative includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(34) Petition means a written request to the court for an order after notice.

(35) Proceeding includes action at law and suit in equity, but does not include a determination of inheritance tax under Chapter 77, article 20, or estate tax apportionment as provided in sections 77-2108 to 77-2112.

(36) Property includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(37) Protected person is as defined in section 30-2601.

(38) Protective proceeding is as defined in section 30-2601.

(39) Registrar refers to the official of the court designated to perform the functions of registrar as provided in section 30-2216.

(40) Relative or relation of a person means all persons who are related to him or her by blood or legal adoption.

(41) Security includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral-trust certificate, transferable share, voting-trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(42) Settlement, in reference to a decedent's estate, includes the full process of administration, distribution, and closing.

(43) Special administrator means a personal representative as described by sections 30-2457 to 30-2461.

(44) State includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(45) Successor personal representative means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

(46) Successors mean those persons, other than creditors, who are entitled to property of a decedent under his or her will or the Nebraska Probate Code.

(47) Supervised administration refers to the proceedings described in Article 24, part 5.

(48) Testacy proceeding means a proceeding to establish a will or determine intestacy.

(49) Testator means the maker of a will.

(50) Trust includes any express trust, private or charitable, with additions thereto, wherever and however created. It also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. Trust excludes other constructive trusts, and it excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in Article 27, custodial arrangements pursuant to the Nebraska Uniform Transfers to Minors Act, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

(51) Trustee includes an original, additional, or successor trustee, whether or not appointed or confirmed by court.

(52) Ward is as defined in section 30-2601.

(53) Will means any instrument, including any codicil or other testamentary instrument complying with sections 30-2326 to 30-2338, which disposes of personal or real property, appoints a personal representative, conservator, guardian, or trustee, revokes or revises an earlier executed testamentary instrument, or encompasses any one or more of such objects or purposes.

"Any person interested in the welfare" of a protected person has standing to intervene and is not limited to those persons more narrowly defined as "interested persons" in subsection (21) of this section. In re Guardianship & Conservatorship of Cordel, 274 Neb. 545, 741 N.W.2d 675 (2007).

Pursuant to subsection (4) of this section, a judgment lien on the proceeds from a sale is not a claim subject to the provisions of the Nebraska Probate Code. Pursuant to subsection (4) of this section, the Nebraska Probate Code exempts liens because a lien by definition is not a liability as that term is used in the definition of claims. McCook Nat. Bank v. Bennett, 248 Neb. 567, 537 N.W.2d 353 (1995).

Subsection (4) of this section does not distinguish between legal and equitable title when excluding disputes regarding title of a decedent from the definition of "claims". Eggers v. Rittscher, 247 Neb. 648, 529 N.W.2d 741 (1995).

As "distributee" is defined in subdivision (11) of this section, failure to inform court of attorney fee payments did not violate this particular supervised administration because such fees were not "distributions." In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

An action to recover specific trust property, or its traceable product, from a decedent's estate is not a claim under subdivision (4) of this section and need not be filed as a claim against the estate. In re Estate of Chaney, 232 Neb. 121, 439 N.W.2d 764 (1989).



30-2210 Territorial application.

Except as otherwise provided in this code, this code applies to (1) the affairs and estates of decedents, missing persons, and persons to be protected, domiciled in this state, (2) the property of nonresidents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state, (3) incapacitated persons and minors in this state, except as provided in the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, and (4) survivorship and related accounts in this state.



30-2211 Subject matter jurisdiction.

(a) To the full extent permitted by the Constitution of Nebraska, the court has jurisdiction over all subject matter relating to (1) estates of decedents, including construction of wills and determination of heirs and successors of decedents, and estates of protected persons; and (2) protection of minors and incapacitated persons, except as provided in the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

(b) The court has full power to make orders, judgments, and decrees and take all other action necessary and proper to administer justice in the matters which come before it.

In common-law and equity actions relating to decedents' estates, the county courts have concurrent original jurisdiction with the district courts. When the jurisdiction of the county court and district court is concurrent, the basic principles of judicial administration require that the court which first acquires jurisdiction should retain it to the exclusion of the other court. Washington v. Conley, 273 Neb. 908, 734 N.W.2d 306 (2007).

To the extent permitted by the Nebraska Constitution, the county court has jurisdiction over all subject matter relating to estates of decedents, including the determination of heirs, subject to administration. Mischke v. Mischke, 253 Neb. 439, 571 N.W.2d 248 (1997).

County courts, in exercising exclusive original jurisdiction over estates, may apply equitable principles to matters within probate jurisdiction. In re Estate of Steppuhn, 221 Neb. 329, 377 N.W.2d 83 (1985).

In an equity action to determine title to joint bank accounts based on constructive trust or conversion, the county courts cannot acquire jurisdiction under this section since they have no equity jurisdiction over this type of action. Miller v. Janecek, 210 Neb. 316, 314 N.W.2d 250 (1982).

County courts have exclusive original jurisdiction of all matters related to decedents' estates, including the probate of wills and the construction thereof, and all other jurisdiction heretofore provided and not specifically repealed by Laws 1972, LB 1032, and such other jurisdiction as thereafter provided by law. County courts, in exercising exclusive original jurisdiction over estates, may apply equitable principles to matters within probate jurisdiction. In re Estate of Layton, 207 Neb. 646, 300 N.W.2d 802 (1981).



30-2211.01 Minor; fees and costs.

The reasonable fees and costs of an attorney, a guardian ad litem, a physician, and a visitor appointed by the court for the minor shall be allowed, disallowed, or adjusted by the court and may be paid from the estate of the minor if the minor possesses an estate or, if not, shall be paid by the county in which the proceedings are brought or by the petitioner as costs of the action. An action under sections 30-2601 to 30-2661 may be initiated or defended in forma pauperis in accordance with sections 25-2301 to 25-2310. The court may assess attorney's fees and costs against the petitioner upon a showing that the action was frivolous in accordance with sections 25-824 to 25-824.03.



30-2212 Venue; multiple proceedings; transfer.

(a) Where a proceeding under this code could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

(b) If proceedings concerning the same estate, protected person, or ward are commenced in more than one court of this state, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(c) If a court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court making the finding may transfer the proceeding or file to the other court.



30-2213 Supreme Court; establish rules; uniform administration, proceedings, and practice.

The Supreme Court shall have authority to establish rules to carry into effect the provisions of this code so that its administration, proceedings, and practice shall be uniform.



30-2214 Clerk of court shall keep records and certified copies.

The clerk of court shall keep a record for each decedent, ward, or protected person involved in any document which may be filed with the court under this code, including petitions and applications, demands for notices or bonds, and of any orders or responses relating thereto by the registrar or court, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law, the clerk must issue certified copies of any probated wills, letters issued to personal representatives, or any other record or paper filed or recorded. Certificates relating to probated wills must indicate whether the decedent was domiciled in this state and whether the probate was formal or informal. Certificates relating to letters must show the date of appointment.



30-2215 Mailing published notice; proof.

The party instituting or maintaining the proceeding or his attorney is required to mail the published notice and give proof thereof in accordance with section 25-520.01.



30-2216 Registrar; powers.

The acts and orders which this code specifies as performable by the registrar may be performed either by a judge of the court or by a person, including the clerk, designated by the court by a written order filed and recorded in the office of the court.



30-2217 Appeals; manner.

Appellate review under this code shall be governed by section 30-1601.

Appeals of matters arising under the Nebraska Probate Code are reviewed for error on the record. In re Conservatorship of Estate of Martin, 228 Neb. 103, 421 N.W.2d 463 (1988).



30-2218 Clerk magistrates; assignment of matters.

Assignment of matters arising under the Nebraska Probate Code to clerk magistrates shall be subject to sections 24-519 and 24-520.



30-2219 Oath, affirmation, or statement on filed documents; perjury; penalty.

Except as otherwise specifically provided in this code or by rule, every document filed with the court under this code including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed. Any person who willfully falsifies any such representation shall be guilty of perjury and shall, upon conviction thereof, be punished as provided by section 28-915.



30-2220 Notice of hearing; method and time of giving.

(a) If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition to be given to any interested person or his or her attorney if he or she has appeared by attorney or requested that notice be sent to his or her attorney. Notice shall be given:

(1) If the identity and address of any person is known (i) by mailing a copy thereof at least fourteen days before the time set for the hearing by certified, registered, or ordinary first-class mail addressed to the person being notified at the post office address given in his or her demand for notice, if any, or at his or her office or place of residence, if known, or (ii) by delivering a copy thereof to the person being notified personally at least fourteen days before the time set for the hearing; and

(2) By publishing at least once a week for three consecutive weeks a copy thereof in a legal newspaper having general circulation in the county where the hearing is to be held, the last publication of which is to be at least three days before the time set for the hearing.

If the action pending on which notice is required is a guardianship or conservatorship action under sections 30-2601 to 30-2661, publication shall be required only if the identity or address of any person required to be served is not known.

(b) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(c) Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.

This section clearly states that in a statutory proceeding, the notice required to be given to all interested parties is 14 days. In re Conservatorship of Holle, 254 Neb. 380, 576 N.W.2d 473 (1998).



30-2221 Notice; other requirements; waiver.

A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice or any other requirement for the mailing or receipt of instruments by a writing signed by him or his attorney and filed in the proceeding.



30-2222 Pleadings; when parties bound by others; notice.

In formal proceedings involving estates of decedents, minors, protected persons, or incapacitated persons, and in judicially supervised settlements, the following apply:

(1) Interests to be affected shall be described in pleadings which give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in other appropriate manner.

(2) Persons are bound by orders binding others in the following cases:

(i) Orders binding the sole holder or all coholders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.

(ii) To the extent there is no conflict of interest between them or among persons represented, orders binding a conservator bind the person whose estate he or she controls; orders binding a guardian bind the ward if no conservator of his or her estate has been appointed; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; and orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate. If there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent his or her minor child.

(iii) An unborn or unascertained person who is not otherwise represented is bound by an order to the extent his or her interest is adequately represented by another party having a substantially identical interest in the proceeding.

(3) Notice is required as follows:

(i) Notice as prescribed by section 30-2220 shall be given to every interested person or to one who can bind an interested person as described in (2)(i) or (2)(ii) above. Notice may be given both to a person and to another who may bind him or her.

(ii) Notice is given to unborn or unascertained persons, who are not represented under (2)(i) or (2)(ii) above, by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn or unascertained persons.

(4) At any point in a proceeding, a court may appoint a guardian ad litem as provided in sections 30-4201 to 30-4210 to represent the interest of a minor, an incapacitated, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest otherwise would be inadequate. If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests. The court shall set out its reasons for appointing a guardian ad litem as a part of the record of the proceeding.

To the extent there is no conflict of interest between or among persons represented, orders binding a trustee bind the beneficiaries of a trust, and if there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent his or her minor child. Koch v. Koch, 226 Neb. 305, 411 N.W.2d 319 (1987).

This section does not empower a county court to appoint a guardian ad litem for a mentally incapacitated person to serve in that capacity at a hearing held outside of that court concerning the subject's possible removal from the Beatrice State Developmental Center and the court cannot tax costs for services performed by the guardian ad litem at said hearing against the state. In re Guardianship of Jonas, 211 Neb. 397, 318 N.W.2d 867 (1982).



30-2223 Right of disposition of remains and funeral arrangements; powers and duties; petition filed with court; considerations; court order.

(1) Except as otherwise provided by section 23-1824, a person who is eighteen years of age or older and of sound mind, by testamentary disposition, by entering into a pre-need sale as defined by section 12-1102, or by affidavit as provided in subdivision (2)(a)(ii) of this section, may direct the location, manner, and conditions of disposition of his or her remains and the arrangements for funeral goods and services to be provided upon his or her death.

(2) Except as set forth in subsection (3) of this section or in section 71-20,121, the right of disposition, including the right to control the disposition of the remains of a deceased person, the location, manner, and conditions of disposition, and the arrangements for funeral goods and services to be provided, vests in the following order if the person listed is eighteen years of age or older and is of sound mind:

(a)(i) A person designated by the decedent as the person with the right of disposition in an affidavit executed in accordance with subdivision (2)(a)(ii) of this section.

(ii) A person who is eighteen years of age or older and of sound mind wishing to convey the right of disposition to another person may execute an affidavit before a notary public in substantially the following form:

State of .......... }

County of .......... }

I, .............., do hereby designate .............. with the right to control the disposition of my remains upon my death. I (...... have) (...... have not) attached specific directions concerning the disposition of my remains which the designee shall substantially comply with, so long as such directions are lawful and there are sufficient resources in my estate to carry out the directions. This affidavit does not constitute a durable power of attorney for health care.

......................... (signature of person executing affidavit)

Subscribed and sworn to before me this ...... day of the month of ............ of the year ...... .

......................... (signature of notary public);

(b) The surviving spouse of the decedent;

(c) The sole surviving child of the decedent or, if there is more than one child of the decedent, the majority of the surviving children, except that less than a majority of the surviving children shall be vested with the right of disposition if they have used reasonable efforts to notify all other surviving children of their instructions regarding the right of disposition and are not aware of any opposition to those instructions on the part of a majority of the surviving children;

(d) The surviving parent or parents of the decedent. If one of the surviving parents is absent, the remaining parent shall be vested with the right of disposition after reasonable efforts have been unsuccessful in locating the absent surviving parent;

(e) The surviving brother or sister of the decedent or, if there is more than one sibling of the decedent, the majority of the surviving siblings, except that less than the majority of the surviving siblings shall be vested with the right of disposition if they have used reasonable efforts to notify all other surviving siblings of their instructions regarding the right of disposition and are not aware of any opposition to those instructions on the part of a majority of the surviving siblings;

(f) The surviving grandparent of the decedent or, if there is more than one surviving grandparent, the majority of the grandparents, except that less than the majority of the surviving grandparents shall be vested with the right of disposition if they have used reasonable efforts to notify all other surviving grandparents of their instructions regarding the right of disposition and are not aware of any opposition to those instructions on the part of a majority of the surviving grandparents;

(g) The person in the next degree of kinship, in descending order, under the laws of descent and distribution, to inherit the estate of the decedent. If there is more than one person of the same degree, any person of that degree may exercise the right of disposition;

(h) The guardian of the person of the decedent at the time of the decedent's death, if one had been appointed;

(i) The personal representative of the estate of the decedent. The powers and duties under this section of the personal representative shall commence upon his or her appointment. Such powers and duties of the personal representative shall relate back in time to give acts by the personal representative which are beneficial to the disposition of the decedent's remains occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, the personal representative may carry out written instructions of the decedent relating to his or her body, funeral, and burial arrangements. The personal representative may also ratify and accept acts regarding disposition of the decedent's remains done by others where the acts would have been proper for the personal representative;

(j) The State Anatomical Board or the county board of the county where the death occurred in the case of an indigent person or any other person the disposition of whose remains is a responsibility of the state or county;

(k) A representative as described in section 38-1426 or 38-1427 that has arranged with the funeral establishment, cemetery, or crematory authority to cremate or bury a body part in the case of body parts received from the entity described in section 38-1426 or 38-1427; and

(l) In the absence of any person listed in subdivisions (2)(a) through (k) of this section, any other person willing to assume the right of disposition, including the funeral director with custody of the body, after attesting, in writing, that a good faith effort has been made to no avail to contact the persons listed in subdivisions (2)(a) through (k) of this section.

(3) A person entitled under this section to the right of disposition shall forfeit that right and the right is passed on to the next qualifying person as listed in subdivisions (2)(a) through (l) of this section in the following circumstances:

(a) Any person charged with first or second degree murder or voluntary manslaughter in connection with the decedent's death and whose charges are known to the funeral director. If the charges against such person are dismissed, or if such person is acquitted of the charges, the right of disposition is returned to such person;

(b) Any person who does not exercise his or her right of disposition within three days after notification of the death of the decedent or within four days after the decedent's death, whichever is earlier;

(c) If the person and the decedent are spouses and a petition to dissolve the marriage was pending at the time of the decedent's death; or

(d) If a county court pursuant to subsection (4) of this section determines that the person entitled to the right of disposition and the decedent were estranged at the time of death. For purposes of this subdivision, estranged means a physical and emotional separation from the decedent at the time of death which has existed for a period of time that clearly demonstrates an absence of due affection, trust, and regard for the decedent.

(4)(a) If two or more persons with the same relationship to the decedent hold the right of disposition and cannot by majority vote make a decision regarding the disposition of the decedent's remains, any of such persons or a funeral home with custody of the remains may file a petition asking the court to make a determination in the matter.

(b) Notwithstanding subsections (1) through (3) of this section, the county court of the county where the decedent died may award the right of disposition to the person determined by the court to be the most fit and appropriate to carry out the right of disposition and may make decisions regarding the decedent's remains if those sharing the right of disposition cannot agree.

(c) In making a determination under this subsection, the court shall consider the following:

(i) The reasonableness and practicality of the proposed funeral arrangements and disposition;

(ii) The degree of the personal relationship between the decedent and each of the persons claiming the right of disposition;

(iii) The desires of the person or persons who are ready, able, and willing to pay the cost of the funeral arrangements and disposition; and

(iv) The convenience and needs of other families and friends wishing to pay respects.

(d) In the event of a dispute regarding the right of disposition, a funeral establishment, cemetery, or crematory authority is not liable for refusing to accept the remains or to inter or otherwise dispose of the remains of the decedent or complete the arrangements for the final disposition of the remains until the funeral establishment, cemetery, or crematory authority receives a court order or other written agreement signed by the parties in disagreement that decides the final disposition of the remains. If the funeral establishment, cemetery, or crematory authority retains the remains for final disposition while the parties are in disagreement, the funeral establishment may embalm or refrigerate and shelter the body, or both, in order to preserve it while awaiting the final decision of the court and may add the cost of embalming or refrigeration and sheltering to the final disposition costs. If a funeral home brings an action under this subsection, the funeral establishment, cemetery, or crematory authority may add the legal fees and court costs associated with a petition under this subsection to the cost of final disposition. This subsection may not be construed to require or to impose a duty upon a funeral establishment, cemetery, or crematory authority to bring an action under this subsection.

(e) Except to the degree it may be considered by the court under subdivision (4)(c)(iii) of this section, the fact that a person has paid or agreed to pay for all or part of the funeral arrangements and final disposition does not give that person a greater claim to the right of disposition than the person would otherwise have. The personal representative of the estate of the decedent does not, by virtue of being the personal representative, have a greater claim to the right of disposition than the personal representative would otherwise have.



30-2301 Intestate estate.

Any part of the estate of a decedent not effectively disposed of by his will passes to his heirs as prescribed in the following sections of this code.



30-2302 Share of the spouse.

The intestate share of the surviving spouse is:

(1) if there is no surviving issue or parent of the decedent, the entire intestate estate;

(2) if there is no surviving issue but the decedent is survived by a parent or parents, the first one hundred thousand dollars, plus one-half of the balance of the intestate estate;

(3) if there are surviving issue all of whom are issue of the surviving spouse also, the first one hundred thousand dollars, plus one-half of the balance of the intestate estate;

(4) if there are surviving issue one or more of whom are not issue of the surviving spouse, one-half of the intestate estate.



30-2303 Share of heirs other than surviving spouse.

The part of the intestate estate not passing to the surviving spouse under section 30-2302, or the entire intestate estate if there is no surviving spouse, passes as follows:

(1) to the issue of the decedent; if they are all of the same degree of kinship to the decedent they take equally, but if of unequal degree, then those of more remote degree take by representation;

(2) if there is no surviving issue, to his parent or parents equally;

(3) if there is no surviving issue or parent, to the issue of the parents or either of them by representation;

(4) if there is no surviving issue, parent or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, half of the estate passes to the paternal grandparents if both survive, or to the surviving paternal grandparent, or to the issue of the paternal grandparents if both are deceased, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take by representation; and the other half passes to the maternal relatives in the same manner; but if there be no surviving grandparent or issue of grandparent on either the paternal or the maternal side, the entire estate passes to the relatives on the other side in the same manner as the half;

(5) if there is no surviving issue, parent, issue of a parent, grandparent or issue of a grandparent, the entire estate passes to the next of kin in equal degree, excepting that when there are two or more collateral kindred in equal degree, but claiming through different ancestors, those who claim through the nearest ancestor shall be preferred to those claiming through a more remote ancestor.



30-2304 Requirement that heir survive decedent for one hundred twenty hours.

Any person who fails to survive the decedent by one hundred twenty hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property and intestate succession, and the decedent's heirs are determined accordingly. If the time of death of the decedent or of the person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir has survived the decedent by one hundred twenty hours, it is deemed that the person failed to survive for the required period. This section is not to be applied where its application would result in a taking of intestate estate by the state under section 30-2305.

A child, conceived after the biological father’s death through intrauterine insemination using his sperm and born within 9 months of his death, cannot inherit from the father as the father’s surviving issue because the child does not “survive” the father as required under this section. Amen v. Astrue, 284 Neb. 691, 822 N.W.2d 419 (2012).



30-2305 Escheat; no taker.

If there is no taker under the provisions of this article, the intestate estate passes to the state.



30-2306 Representation.

If representation is called for by this code, the estate is divided into as many shares as there are surviving heirs in the nearest degree of kinship and deceased persons in the same degree who left issue who survive the decedent, each surviving heir in the nearest degree receiving one share and the share of each deceased person in the same degree being divided among his issue in the same manner.



30-2307 Kindred of half blood.

The degrees of kindred shall be computed according to the rule of civil law. Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.



30-2308 Afterborn heirs.

Relatives of the decedent conceived before his death but born thereafter inherit as if they had been born in the lifetime of the decedent.

A child, conceived after the biological father’s death through intrauterine insemination using his sperm and born within 9 months of his death, cannot inherit from the father as the father’s surviving issue because the child was not conceived prior to the father’s death. Amen v. Astrue, 284 Neb. 691, 822 N.W.2d 419 (2012).



30-2309 Meaning of child and related terms.

If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person,

(1) an adopted person is the child of an adopting parent and not of the natural parents except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and that natural parent.

(2) in cases not covered by (1), a person born out of wedlock is a child of the mother. That person is also a child of the father, if:

(i) the natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or

(ii) the paternity is established by an adjudication before the death of the father or is established thereafter by strict, clear and convincing proof. The open cohabitation of the mother and alleged father during the period of conception shall be admissible as evidence of paternity. The paternity established under this subparagraph (ii) is ineffective to qualify the father or his kindred to inherit from or through the child unless the father has openly treated the child as his, and has not refused to support the child.

Although subdivision (2) of this section applies specifically to children born out of wedlock, it applies a fortiori to children born in wedlock. This subdivision does not give illegitimate children rights of inheritance superior to those of legitimate children. Divorce proceeding may constitute a final adjudication of paternity within the meaning of subdivision (2) of this section. In re Estate of Trew, 244 Neb. 490, 507 N.W.2d 478 (1993).

A twice-adopted child may not inherit under the rules of intestacy from his first adoptive parent who has consented to the subsequent adoption and relinquished all rights of a parent in relation to that child. In re Estate of Luckey, Bailey v. Luckey, 206 Neb. 53, 291 N.W.2d 235 (1980).

Conflicting evidence of paternity does not prevent a trial court from determining heirs under subsection (2) of this section by clear and convincing evidence because the trial court deserves deference in weighing the credibility of the witnesses and deciding what evidence to believe. In re Estate of Brionez, 8 Neb. App. 913, 603 N.W.2d 688 (2000).

This section does not impose a written notice requirement on an objector. In re Estate of Brionez, 8 Neb. App. 913, 603 N.W.2d 688 (2000).

Under this section and the Nebraska Probate Code, an adopted child is an individual entitled to take as a child, and therefore an adopted child is included as a lineal descendant of its adoptive parent under the statutory definition of "issue." In re Estate of Hannan, 2 Neb. App. 636, 513 N.W.2d 339 (1994).



30-2310 Advancements; method of determining.

If a person dies intestate as to all his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgment provides otherwise.



30-2311 Debts to decedent; retainer.

A debt owed to the decedent is not charged against the intestate share of any person except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's issue.



30-2312 Alienage; conditions.

No person is disqualified to take as an heir because he or a person through whom he claims is or has been an alien except as provided in section 4-107 and Chapter 76, article 4.



30-2313 Right to elective share; validity of certain conveyances.

(a) Except as provided in subsection (c) of this section, if a married person domiciled in this state dies, the surviving spouse has a right of election to take an elective share in any fraction not in excess of one-half of the augmented estate under the limitations and conditions hereinafter stated.

(b) Except as provided in subsection (c) of this section, if a married person not domiciled in this state dies, the right, if any, of the surviving spouse to take an elective share in property in this state and the amount or extent of such share are governed by the law of the decedent's domicile at death.

(c) If a married person dies and such person (1) had been an owner of real estate in this state and (2) had conveyed the real estate during his or her lifetime without joinder of his or her spouse in the conveyance, while domiciled outside of the state, such conveyance shall be valid regardless of the law of the decedent's domicile at death. The real estate shall not be subject to any claims or interests derived from the grantor or the grantor's estate because the spouse did not join in the conveyance.

This section provides the right of a surviving spouse to elect to take an elective share of a deceased spouse's estate. In re Estate of Peterson, 221 Neb. 792, 381 N.W.2d 109 (1986).



30-2314 Augmented estate.

(a) The augmented estate is the estate, first, reduced by the aggregate amount of funeral and administration expenses, homestead allowance, family allowances and exemptions, and enforceable claims and, second, increased by the aggregate amount of the following items:

(1) The value of property transferred by the decedent at any time during marriage to the surviving spouse to or for the benefit of any person other than a bona fide purchaser or the surviving spouse, but only to the extent to which the decedent did not receive adequate and full consideration in money or money's worth for such transfer, if such transfer is a transfer of any of the following types:

(i) Any transfer under which the decedent retained at death the possession or enjoyment of, or right to income from, the property;

(ii) Any transfer to the extent to which the decedent retained at death a power alone or with any other person to revoke such transfer or to consume, invade, or dispose of the principal of the property for his or her own benefit;

(iii) Any transfer whereby the property is held at death by the decedent and any other person or persons with right of survivorship; or

(iv) Any transfer to a donee or donees made by the decedent within three years of death to the extent to which the aggregate amount of such transfers to any one donee in any of such years exceeded three thousand dollars; and

(2) The value of property owned by the surviving spouse at death of the decedent and the value of property transferred by the surviving spouse at any time during marriage to the decedent to or for the benefit of any person other than the decedent, but exclusive of all income earned thereby before death of the decedent and only to the extent both to which such property would have been included in the augmented estate of the surviving spouse if the surviving spouse had predeceased the decedent and to which such property is derived from the decedent by any means other than testate or intestate succession without adequate and full consideration in money or money's worth, if such property is property of any of the following types:

(i) Any property derived from the decedent including, without limitation to, any beneficial interest of the surviving spouse in a trust created by the decedent during his or her lifetime, any property appointed to the surviving spouse by the exercise by the decedent of a general or a special power of appointment also exercisable in favor of any person other than the surviving spouse, any proceeds, including accidental death benefits, of insurance upon the life of the decedent together with any lump sum immediately payable and the commuted value of any proceeds of annuity contracts under which the decedent was the primary annuitant attributable to the premiums for such insurance paid by the decedent or by his or her employer, his or her partner, a partnership of which he or she was a member, or any of his or her creditors, the commuted value of any amounts or proceeds payable after death of the decedent under public or private pension, disability, compensation, death benefit, or retirement plan, exclusive of the federal social security, railroad retirement, or like system, by reason of service performed or disability incurred by the decedent, and the value of any share of the surviving spouse resulting from rights in community property in Nebraska or elsewhere formerly owned with the decedent; or

(ii) Any property owned by the surviving spouse at death of the decedent or previously transferred by the surviving spouse, except to the extent to which the surviving spouse establishes that such property was derived from any source other than the decedent.

A bona fide purchaser under (1) above is a purchaser for value in good faith and without notice of any adverse claim; and the attachment of stamps to an instrument and their cancellation under sections 76-901 to 76-908 are prima facie evidence that the transferee of the transfer thereby effected is a bona fide purchaser.

(b) Property included in the augmented estate under subsection (a) of this section is valued at the following dates:

(1) For property transferred by the decedent by irrevocable gift during lifetime, at the date, if before death of the decedent, the donee first came into possession or enjoyment of such property;

(2) For property transferred by the surviving spouse of the decedent, at the date, if before death of the decedent, such transfer became irrevocable; and

(3) For all property not valued at any other date, at the date of death of the decedent.

(c) The augmented estate does not include the following items otherwise includable under subsection (a) of this section:

(1) Accident or life insurance proceeds, joint annuity, or pension payable to any person other than the surviving spouse of the decedent;

(2) Property transferred by the decedent to any person other than the surviving spouse by any bill of sale, conveyance, deed, or gift or by any other means of transfer either by an instrument of transfer joined in by the surviving spouse of the decedent or with the consent to transfer manifested before or after death of the decedent by a writing signed by the surviving spouse of the decedent before, contemporaneously with, or after the transfer; and

(3) Property transferred by or from the decedent to any person by any means other than intestate succession or testamentary disposition if a petition is not filed or delivered under section 30-2317 within nine months of the death of the decedent.

1. Calculating augmented estate

2. Purpose

3. Miscellaneous

1. Calculating augmented estate

Under subdivision (a)(1)(i) of this section, a transfer "under which the decedent retained at death the possession or enjoyment of, or right to income from, the property" does not require that the decedent's right to possession of, enjoyment of, or income from the property be recorded in the instrument of transfer. A decedent retains possession or enjoyment of, or the right to income from, property when it is understood that the decedent will retain such an interest despite the transfer. And such an understanding need not be express; it can be implied from the circumstances surrounding the transfer. In re Estate of Fries, 279 Neb. 887, 782 N.W.2d 596 (2010).

Under subdivision (c)(2) of this section, if a spouse had agreed to a transfer, the value of the transferred property is not included in the transferring spouse's augmented estate. In re Estate of Fries, 279 Neb. 887, 782 N.W.2d 596 (2010).

What is significant for purposes of subdivision (a)(1)(i) of this section is whether the parties to a transfer intended the decedent to functionally retain possession or enjoyment of, or the right to income from, the property—not whether the written instrument of transfer reflects that intent. In re Estate of Fries, 279 Neb. 887, 782 N.W.2d 596 (2010).

Under this section, only a decedent's transfers to others during his or her marriage to the surviving spouse are included in the augmented estate for calculating a surviving spouse's elective share. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

Under this section, the probate estate is augmented by first reducing the estate by specified obligations and liabilities and then increasing the estate by the value of specified properties and transfers. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

Whether premarital trust assets are part of the augmented estate for determining a surviving spouse's elective share is governed by this section, not section 30-3850 of the Nebraska Uniform Trust Code. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

A spouse's labor does not become a contribution "in money's worth" such as to take one-half the value of jointly produced and acquired assets out of the augmented estate computation provided for in this section. In re Estate of Carman, 213 Neb. 98, 327 N.W.2d 611 (1982).

An augmented estate formula includes property added that decedent gave to others during his lifetime and property held jointly by decedent and others. In re Estate of Florey, 212 Neb. 665, 325 N.W.2d 643 (1982).

Property owned in joint tenancy is not included in the estate of the deceased joint tenant except for inheritance tax purposes. In re Estate of Walters, 212 Neb. 645, 324 N.W.2d 889 (1982).

2. Purpose

The dual purpose of the elective share provisions is to prevent a spouse from being denied a fair share of the decedent's estate and also to prevent the surviving spouse from obtaining more than a fair share of the estate when he or she has already received a share of the estate through some other means. To achieve this purpose, the value of certain property transferred by the decedent during marriage is included in the decedent's augmented estate under subdivision (a)(1) of this section. In re Estate of Fries, 279 Neb. 887, 782 N.W.2d 596 (2010).

The exclusion of premarital trusts from the augmented estate was intended to permit a person to provide for children by a prior marriage, as by a revocable living trust, without concern that such provisions will be upset by later marriage. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

3. Miscellaneous

Subdivision (a)(1)(i) of this section does not include the word "document" or even require a writing evidencing a transfer. In re Estate of Fries, 279 Neb. 887, 782 N.W.2d 596 (2010).

The concepts of section 30-2722 should inform the interpretation of this section regarding the evidence necessary to establish the source of property owned by the surviving spouse. In re Estate of Ross, 19 Neb. App. 355, 810 N.W.2d 435 (2011).

When there is reason to doubt the credibility of the surviving spouse's testimony, the court need not accept his or her testimony that the source of the accounts was other than the decedent. In re Estate of Ross, 19 Neb. App. 355, 810 N.W.2d 435 (2011).



30-2315 Right of election personal to surviving spouse.

The right of election of the surviving spouse may be exercised only during his or her lifetime by him or her. In the case of a protected person, the right of election may be exercised only by order of the court in which protective proceedings as to his or her property are pending, after finding that exercise thereof in the fraction designated or proposed is in the best interests of the protected person during his or her probable life expectancy and of the children, family members, or other successors to the decedent or to the protected person, due regard being given by the court to the other assets and resources of the protected person, the extent and nature of any dependent, mutual, or otherwise related estate planning of the decedent and the protected person, the present and likely future financial impact upon the estate of the decedent, the protected person or the estate of the protected person, or such successors of any federal or state estate, excise, gift, income, inheritance, succession, or other tax consequent upon such exercise, and the existence or nonexistence of any other factors deemed by the court to be relevant to the exercise or nonexercise of the right of election.

If a surviving spouse dies after filing a petition for an elective share pursuant to section 30-2315 and this section, the proceeding to enforce the spouse's election as a vested right may be revived by the personal representative of the estate of the spouse who has made the election but who has died before distribution of property pursuant to the elective share. A surviving spouse elects to take a share in the augmented estate when a petition for the elective share is filed in the county court that has probate jurisdiction and is served on the estate's personal representative, if any. In re Estate of Stephenson, 243 Neb. 890, 503 N.W.2d 540 (1993).



30-2316 Waiver of right to elect and of other rights; enforceability.

(a) The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property, and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, or waiver signed by the surviving spouse.

(b) A surviving spouse's waiver is not enforceable if the surviving spouse proves that:

(1) he or she did not execute the waiver voluntarily;

(2) the waiver was unconscionable when it was executed and, before execution of the waiver, he or she:

(i) was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(ii) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(iii) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

(c) An issue of unconscionability of a waiver is for decision by the court as a matter of law.

(d) Unless it provides to the contrary, a waiver of "all rights", or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation, divorce, or annulment is a waiver of all rights to elective share, homestead allowance, exempt property, and family allowance by each spouse in the property of the other and a renunciation by each of all benefits that would otherwise pass to him or her from the other by intestate succession or by virtue of any will executed before the waiver or property settlement.

Subsection (d) of this section is applicable only if the parties enter into a property settlement. The term "settlement" implies a meeting of the minds of the parties to a transaction or controversy, an adjustment of differences or accounts, or a coming to an agreement. In re Estate of Pfeiffer, 265 Neb. 498, 658 N.W.2d 14 (2003).

Antenuptial agreements that waive the right of election are statutorily authorized by this section. In re Estate of Jakopovic, 261 Neb. 248, 622 N.W.2d 651 (2001).

This section imposes a statutory duty that the parties to an antenuptial agreement make fair disclosure before signing the antenuptial agreement. In re Estate of Stephenson, 243 Neb. 890, 503 N.W.2d 540 (1993).

This section provides that the parties to a valid antenuptial agreement may waive the right to elect a share of both real and personal property of a deceased spouse. In re Estate of Peterson, 221 Neb. 792, 381 N.W.2d 109 (1986).

Fair disclosure was given to the parties. In re Estate of Hill, 214 Neb. 702, 335 N.W.2d 750 (1983).

This section was the law in effect at the time of death, and thus controlled the question of whether a postnuptial agreement precluded the spouse from electing against the will. A postnuptial agreement not to elect against the will was valid and enforceable under this section. In re Estate of Kopecky, 6 Neb. App. 500, 574 N.W.2d 549 (1998).



30-2317 Proceeding for elective share; time limit.

(a) The surviving spouse may elect to take his or her elective share in the augmented estate by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share in any designated fraction not in excess of one-half or, in the absence of any such designation, of one-half of the augmented estate within nine months after the date of death or within six months after the probate of the decedent's will, whichever time limitation last expires. Nonprobate transfers described in section 30-2314(a)(1) shall not be included within the augmented estate for the purpose of computing the elective share if the petition is filed later than one year after death. The court may extend the time for election as it sees fit for cause shown by the surviving spouse before the time for election has expired.

(b) The surviving spouse shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share.

(c) The surviving spouse may withdraw his or her demand for an elective share at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the amount of the elective share and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate under section 30-2319. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than he or she would have been if relief had been secured against all persons subject to contribution.

(e) The order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.

A surviving spouse elects to take a share in the augmented estate when a petition for the elective share is filed in the county court that has probate jurisdiction and is served on the estate's personal representative, if any. In re Estate of Stephenson, 243 Neb. 890, 503 N.W.2d 540 (1993).

If a surviving spouse dies after filing a petition for an elective share pursuant to section 30-2315 and this section, the proceeding to enforce the spouse's election as a vested right may be revived by the personal representative of the estate of the spouse who has made the election but who has died before distribution of property pursuant to the elective share. In re Estate of Stephenson, 243 Neb. 890, 503 N.W.2d 540 (1993).



30-2318 Effect of election benefits by will or statute.

(a) The surviving spouse's election of his elective share does not affect the share of the surviving spouse under the provisions of the decedent's will or intestate succession unless the surviving spouse also expressly renounces in the petition for an elective share the benefit of all or any of the provisions. If any provision is so renounced, the property or other benefit which would otherwise have passed to the surviving spouse thereunder is treated, subject to contribution under subsection 30-2319(b), as if the surviving spouse had predeceased the testator.

(b) A surviving spouse is entitled to homestead allowance, exempt property and family allowance whether or not he elects to take an elective share.



30-2319 Charging spouse with gifts received; liability of others for balance of elective share.

(a) In the proceeding for an elective share, property which is part of the augmented estate which passes or has passed to the surviving spouse by testate or intestate succession or other means and which has not been renounced, including that described in section 30-2314, is applied first to satisfy the elective share and to reduce the amount due from other recipients of portions of the augmented estate.

(b) Remaining property of the augmented estate is so applied that liability for the balance of the elective share of the surviving spouse is equitably apportioned among the recipients of the augmented estate in proportion to the value of their interests therein.

(c) Only original transferees from, or appointees of, the decedent and their donees, to the extent the donees have the property or its proceeds, are subject to the contribution to make up the elective share of the surviving spouse. A person liable to contribution may choose to give up the property transferred to him or to pay its value as of the time it is considered in computing the augmented estate.

A surviving spouse's beneficial interest in an inter vivos trust created by the decedent is property which passes or has passed to the surviving spouse within the meaning of this section such that it should be charged against the amount of the surviving spouse's elective share of the augmented estate. In re Estate of Myers, 256 Neb. 817, 594 N.W.2d 563 (1999).

This section does not make a distinction between specific and residuary beneficiaries; each beneficiary, regardless of whether it is a specific or residual beneficiary, must contribute proportionately, according to its interests, to the elective share. In re Estate of Ziegenbein, 2 Neb. App. 923, 519 N.W.2d 5 (1994).



30-2320 Omitted spouse.

(a) If a testator fails to provide by will for his surviving spouse who married the testator after the execution of the will, the omitted spouse shall receive the same share of the estate he would have received if the decedent left no will unless waived pursuant to section 30-2316.

(b) In satisfying a share provided by this section, the devises made by the will abate as provided in section 30-24,100.



30-2321 Pretermitted children.

(a) If a testator fails to provide in his will for any of his children born or adopted after the execution of his will, the omitted child receives a share in the estate equal in value to that which he would have received if the testator had died intestate unless:

(1) it appears from the will that the omission was intentional;

(2) when the will was executed the testator had one or more children and devised substantially all his estate to the other parent of the omitted child; or

(3) the testator provided for the child by transfer outside the will in an amount equal to or greater than such child's share had the testator died intestate.

(b) If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child receives a share in the estate equal in value to that which he would have received if the testator had died intestate.

(c) In satisfying a share provided by this section, the devises made by the will abate as provided in section 30-24,100.



30-2322 Homestead allowance.

A surviving spouse of a decedent who was domiciled in this state is entitled to a homestead allowance of seven thousand five hundred dollars for a decedent who dies before January 1, 2011, and twenty thousand dollars for a decedent who dies on or after January 1, 2011. If there is no surviving spouse, each minor child and each dependent child of the decedent is entitled to a homestead allowance amounting to the amount allowed for a surviving spouse divided by the number of minor and dependent children of the decedent. The homestead allowance is exempt from and has priority over all claims against the estate except for costs and expenses of administration. Homestead allowance is in addition to any share passing to the surviving spouse or minor or dependent child by the will of the decedent unless otherwise provided therein, by intestate succession or by way of elective share.



30-2323 Exempt property.

(1) In addition to the homestead allowance, the surviving spouse of a decedent who was domiciled in this state is entitled from the estate to value not exceeding five thousand dollars for a decedent who dies before January 1, 2011, and twelve thousand five hundred dollars for a decedent who dies on or after January 1, 2011, in excess of any security interests therein in household furniture, automobiles, furnishings, appliances, and personal effects. If there is no surviving spouse, children of the decedent are entitled jointly to the same value unless the decedent has provided in his or her will that one or more of such children shall be disinherited, in which case only those children not so disinherited shall be so entitled. For purposes of this section, disinherited means providing in one's will that a child shall take nothing or a nominal amount of ten dollars or less from the estate.

(2) If encumbered chattels are selected and if the value in excess of security interests, plus that of other exempt property, is less than the amount allowed under subsection (1) of this section, or if there is not that amount worth of exempt property in the estate, the spouse or children are entitled to other assets of the estate, if any, to the extent necessary to make up the amount allowed under subsection (1) of this section. Rights to exempt property and assets needed to make up a deficiency of exempt property have priority over all claims against the estate except for costs and expenses of administration, except for claims filed by the Department of Health and Human Services pursuant to section 68-919 notwithstanding the order of payment established in section 30-2487, and except that the right to any assets to make up a deficiency of exempt property shall abate as necessary to permit prior payment of homestead allowance and family allowance.

(3) These rights are in addition to any benefit or share passing to the surviving spouse by the will of the decedent unless otherwise provided therein, by intestate succession, or by way of elective share. These rights are in addition to any benefit or share passing to the surviving children by intestate succession and are in addition to any benefit or share passing by the will of the decedent to those surviving children not disinherited unless otherwise provided in the will.

This section creates a vested and indefeasible statutory right which may not be abrogated by will that accrues to the surviving spouse or the surviving children jointly if there is no surviving spouse upon the death of the testator. In re Estate of Peterson, 254 Neb. 334, 576 N.W.2d 767 (1998).



30-2324 Family allowance.

In addition to the right to homestead allowance and exempt property, if the decedent was domiciled in this state, the surviving spouse and minor children whom the decedent was obligated to support and children who were in fact being supported by him are entitled to a reasonable allowance in money out of the estate for their maintenance during the period of administration, which allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor and dependent children; otherwise to the children, or persons having their care and custody; but in case any minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or his guardian or other person having his care and custody, and partially to the spouse, as their needs may appear. The family allowance is exempt from and has priority over all claims except for costs and expenses of administration and the homestead allowance.

The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided therein, by intestate succession, or by way of elective share. The death of any person entitled to family allowance, other than the surviving spouse, terminates his right to allowances not yet paid.

Under this section and section 30-2325, a right to allowances for homestead, exempt property, and unpaid spousal support survives the claimant's death to the extent of unpaid support. In re Estate of Stephenson, 243 Neb. 890, 503 N.W.2d 540 (1993).

The rights granted herein are specific, vested, and indefeasible and accrue to the recipient statutorily upon the decedent's death. In re Estate of Carman, 213 Neb. 98, 327 N.W.2d 611 (1982).



30-2325 Source, determination, and documentation.

If the estate is otherwise sufficient, property specifically devised is not used to satisfy rights to homestead and exempt property. Subject to this restriction, the surviving spouse, the guardians of the minor children, or children who are adults may select property of the estate as homestead allowance and exempt property. After giving such notice as the court may require in a proceeding initiated under the provisions of section 30-2405, the personal representative may make these selections if the surviving spouse, the children or the guardians of the minor children are unable or fail to do so within a reasonable time or if there are no guardians of the minor children. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. The personal representative may determine the family allowance in a lump sum not exceeding nine thousand dollars for a decedent who dies before January 1, 2011, and twenty thousand dollars for a decedent who dies on or after January 1, 2011, or periodic installments not exceeding seven hundred fifty dollars per month for one year for a decedent who dies before January 1, 2011, and one thousand six hundred sixty-six dollars and sixty-seven cents per month for one year for a decedent who dies on or after January 1, 2011. The personal representative may disburse funds of the estate in payment of the family allowance and any part of the homestead allowance payable in cash. The personal representative or any interested person aggrieved by any selection, determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which relief may provide a family allowance larger or smaller than that which the personal representative determined or could have determined.

The homestead allowance, the exempt property, and the family allowance as finally determined by the personal representative or by the court, shall vest in the surviving spouse as of the date of decedent's death, as a vested indefeasible right of property, shall survive as an asset of the surviving spouse's estate if unpaid on the date of death of such surviving spouse, and shall not terminate upon the death or remarriage of the surviving spouse.

Under section 30-2324 and this section, a right to allowances for homestead, exempt property, and unpaid spousal support survives the claimant's death to the extent of unpaid support. In re Estate of Stephenson, 243 Neb. 890, 503 N.W.2d 540 (1993).

The rights granted herein are specific, vested, and indefeasible and accrue to the recipient statutorily upon the decedent's death. In re Estate of Carman, 213 Neb. 98, 327 N.W.2d 611 (1982).



30-2326 Who may make a will.

Any individual who is eighteen or more years of age or is not a minor and who is of sound mind may make a will and thereby dispose of personal and real property at and after death and prescribe, to the extent not otherwise controlled or limited by this code, the manner of administration of his estate and conduct of his affairs after death and until final settlement of his estate.



30-2327 Execution.

Except as provided for holographic wills, writings within section 30-2338, and wills within section 30-2331, every will is required to be in writing signed by the testator or in the testator's name by some other individual in the testator's presence and by his direction, and is required to be signed by at least two individuals each of whom witnessed either the signing or the testator's acknowledgment of the signature or of the will.

In order to be valid, a will must be signed by witnesses prior to the testator's death. In re Estate of Flicker, 215 Neb. 495, 339 N.W.2d 914 (1983).

Testamentary capacity is not an element of due execution. In re Estate of Flider, 213 Neb. 153, 328 N.W.2d 197 (1982).

An attesting witness need not probe into a testator's mental capacity prior to signing a will as a witness. In re Estate of Camin, 212 Neb. 490, 323 N.W.2d 827 (1982).



30-2328 Holographic will.

An instrument which purports to be testamentary in nature but does not comply with section 30-2327 is valid as a holographic will, whether or not witnessed, if the signature, the material provisions, and an indication of the date of signing are in the handwriting of the testator and, in the absence of such indication of date, if such instrument is the only such instrument or contains no inconsistency with any like instrument or if such date is determinable from the contents of such instrument, from extrinsic circumstances, or from any other evidence.

A decedent's handwritten initials, as opposed to his or her whole name, constitute a signature within the meaning of this section. In determining the validity of a holographic instrument, only the portion of the instrument actually in the handwriting of the testator is to be considered; all other language is to be disregarded. In re Estate of Foxley, 254 Neb. 204, 575 N.W.2d 150 (1998).

When the purposes for requiring a date on a holographic will can be satisfied, a holographic will dated by only a month and year substantially complies with this section. In re Estate of Wells, 243 Neb. 152, 497 N.W.2d 683 (1993).

In determining the intent of the testator when he or she used controverted words in a holographic will, the court should place itself in the shoes of the testator, ascertain his or her intention, and enforce it, remembering at all times that the testator was unskilled in the field of will drafting. In re Estate of Matthews, 13 Neb. App. 812, 702 N.W.2d 821 (2005).



30-2329 Self-proved will.

(1) Any will may be simultaneously executed, attested, and made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of this state or under the laws of the state where execution occurs and evidenced by the officer's certificate, under official seal, in form and content substantially as follows:

I, .......... the testator, sign my name to this instrument this ..... day of ..... 20...., and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly or willingly direct another to sign for me, that I execute it as my free and voluntary act for the purposes therein expressed and that I am eighteen years of age or older or am not at this time a minor, and am of sound mind and under no constraint or undue influence.

Testator .................

We, .......... and .........., the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as his or her last will and that he or she signs it willingly or willingly directs another to sign for him or her, and that he or she executes it as his or her free and voluntary act for the purposes therein expressed, and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of his or her knowledge the testator is eighteen years of age or older or is not at this time a minor, and is of sound mind and under no constraint or undue influence.

Witness .................

Witness.................

THE STATE OF ...................................

COUNTY OF ......................................

Subscribed, sworn to, and acknowledged before me by .........., the testator, and subscribed and sworn to before me by .......... and .........., witnesses, this ..... day of ....... 20.... .

(SEAL) (Signed) .................................

(Official capacity of officer) ...................

The execution of the acknowledgment by the testator and the affidavits of the witnesses as provided for in this section shall be sufficient to satisfy the requirements of the signing of the will by the testator and the witnesses under section 30-2327.

(2) An attested will may at any time subsequent to its execution be made self-proved, by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of this state or under the laws of the state where execution occurs, and evidenced by the officer's certificate, under official seal, attached or annexed to the will in form and content substantially as follows:

THE STATE OF .....................................

COUNTY OF ........................................

We, .........., .........., and .........., the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as his or her last will and that he or she had signed willingly or directed another to sign for him or her, and that he or she executed it as his or her free and voluntary act for the purposes therein expressed; and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of his or her knowledge the testator was at that time eighteen or more years of age or was not at that time a minor, and was of sound mind and under no constraint or undue influence.

Testator .......................

Witness ........................

Witness ........................

Subscribed, sworn to, and acknowledged before me by .........., the testator, and subscribed and sworn to before me by .......... and .........., witnesses, this ..... day of ....... 20.... .

(SEAL) (Signed) .................................

(Official capacity of officer) ..................

Where a will complies with the provisions of this section, the signature requirements for execution are considered conclusively presumed. In re Estate of Stephens, 9 Neb. App. 68, 608 N.W.2d 201 (2000).



30-2330 Who may witness; interested witness; intestate share.

(a) Any individual generally competent to be a witness may act as a witness to a will.

(b) A will or any provision thereof is not invalid because the will is signed by an interested witness. Unless there is at least one disinterested witness to a will, an interested witness to a will is entitled to receive any property thereunder only to an amount or extent not exceeding that which is or would be the intestate share of such interested witness if the testator died intestate at the date of death.



30-2331 Choice of law as to execution.

A written will is valid if executed in compliance with section 30-2327 or 30-2328 or if its execution complies with the law at the time of execution of the place where the will is executed or of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national.



30-2332 Revocation by writing or by act.

A will or any part thereof is revoked

(1) by a subsequent will which, as is evident either from its terms or from competent evidence of its terms, revokes the prior will or part expressly or by inconsistency; or

(2) by being burned, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it by the testator or by another person in the presence of and by the direction of the testator.

In order to prove by parol evidence the subsequent execution of a will that revoked a prior will, that evidence must establish by clear and convincing evidence the requirements of proper execution as set out in section 30-2327. In re Estate of Thompson, 214 Neb. 899, 336 N.W.2d 590 (1983).



30-2333 Revocation by divorce or annulment; no revocation by other changes of circumstances.

(a) For purposes of this section:

(1) Beneficiary, as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; and as it relates to a beneficiary of a beneficiary designation, refers to a beneficiary of an insurance or annuity policy, of an account with POD designation as defined in section 30-2716, of a security registered in beneficiary form, of a pension, profit-sharing, retirement, or similar benefit plan, or of any other nonprobate transfer at death;

(2) Beneficiary designated in a governing instrument includes a grantee of a deed, a beneficiary of a transfer on death deed, a transfer-on-death beneficiary, a beneficiary of a POD designation, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, and a person in whose favor a power of attorney or a power held in any individual, fiduciary, or representative capacity is exercised;

(3) Disposition or appointment of property includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument;

(4) Divorce or annulment means any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of section 30-2353. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section;

(5) Divorced individual includes an individual whose marriage has been annulled;

(6) Governing instrument means a deed, a will, a trust, an insurance or annuity policy, an account with POD designation, a security registered in beneficiary form, a transfer on death deed, a pension, profit-sharing, retirement, or similar benefit plan, an instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type, which is executed by the divorced individual before the divorce or annulment of his or her marriage to his or her former spouse;

(7) Joint tenants with the right of survivorship and community property with the right of survivorship includes co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution;

(8) Payor means a trustee, an insurer, a business entity, an employer, a government, a governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments;

(9) Relative of the divorced individual's former spouse means an individual who is related to the divorced individual's former spouse by blood, adoption, or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption, or affinity; and

(10) Revocable, with respect to a disposition, appointment, provision, or nomination, means one under which the divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of his or her former spouse or former spouse's relative, whether or not the divorced individual was then empowered to designate himself or herself in place of his or her former spouse or in place of his or her former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.

(b) For purposes of this section, subject to subsection (c) of this section, a person has knowledge of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know it.

(c) An organization that conducts activities through employees has notice or knowledge of a fact only from the time the information was received by an employee having responsibility to act for the organization, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the organization and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the organization would be materially affected by the information.

(d) Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage:

(1) Revokes any revocable

(A) disposition or appointment of property made by a divorced individual to his or her former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse;

(B) provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse; and

(C) nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(2) Severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship, transforming the interests of the former spouses into equal tenancies in common.

(e) A severance under subdivision (d)(2) of this section does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(f) Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the divorced individual's former spouse died immediately before the divorce or annulment.

(g) Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

(h) No change of circumstances other than as described in this section and section 30-2354 effects a revocation.

(i)(1)(A) Except as provided in subdivision (i)(1)(B) of this section, a payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, or remarriage, or for having taken any other action in good faith reliance on the validity of the governing instrument, before the payor or other third party received written notice of or has knowledge of the divorce, annulment, or remarriage.

(B) Liability of a payor or other third party which is a financial institution making payment on a jointly owned account or to a beneficiary pursuant to the terms of a governing instrument on an account with a POD designation shall be governed by section 30-2732.

(C) A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture, severance, or revocation under this section.

(2) Written notice of the divorce, annulment, or remarriage under subdivision (i)(1)(A) of this section must be mailed to the payor's or other third party's main office or home, be personally delivered to the payor or other third party, or, in the case of written notice to a person other than a financial institution, be delivered by such other means which establish that the person has knowledge of the divorce, annulment, or remarriage. Written notice to a financial institution with respect to a jointly owned account or an account with a POD designation shall be governed by section 30-2732.

(3) Upon receipt of written notice of the divorce, annulment, or remarriage, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court that has jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to or with the court that has jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement or transfer in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(j)(1) A person who purchases property from a former spouse, a relative of a former spouse, or any other person for value and without notice, or who receives from a former spouse, a relative of a former spouse, or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a former spouse, relative of a former spouse, or other person who, not for value, received a payment, an item of property, or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(2) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a former spouse, a relative of a former spouse, or any other person who, not for value, received a payment, an item of property, or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.

(k) If a former spouse has notice of the fact that he or she is a former spouse, then any receipt of property or money to which this section applies is received by the former spouse as a trustee for the person or persons who would be entitled to that property under this section.



30-2334 Revival of revoked will.

(a) If a second will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by acts under section 30-2332, the first will is revoked in whole or in part unless it is evident from the circumstances of the revocation of the second will or from testator's contemporary or subsequent declarations that he intended the first will to take effect as executed.

(b) If a second will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by a third will, the first will is revoked in whole or in part, except to the extent it appears from the terms of the third will that the testator intended the first will to take effect.



30-2335 Incorporation by reference.

Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.



30-2336 Transferred to section 30-3602.



30-2337 Events of independent significance.

A will may dispose of property by reference to acts and events which have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of a will of another individual is such an event.



30-2338 Separate writing identifying bequest of tangible property.

Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, and securities, and property used in trade or business. To be admissible under this section as evidence of the intended disposition, the writing must have an indication of the date of the writing or signing and, in the absence of such indication of date, be the only such writing or contain no inconsistency with any other like writing or permit determination of such date of writing or signing from the contents of such writing, from extrinsic circumstances, or from any other evidence, must either be in the handwriting of the testator or be signed by him or her, and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing which has no significance apart from its effect upon the disposition made by the will.



30-2339 Requirement that devisee survive testator by one hundred twenty hours.

A devisee who does not survive the testator by one hundred twenty hours is treated as if he predeceased the testator, unless the will of the testator contains some language dealing explicitly with simultaneous deaths or deaths in a common disaster, or requiring that the devisee survive the testator or survive the testator for a stated period in order to take under the will.



30-2340 Choice of law as to meaning and effect of wills.

The meaning and legal effect of a disposition in a will shall be determined by the local law of a particular state selected by the testator in his instrument unless the application of that law is contrary to the provisions relating to the elective share described in part 2 of this article, the provisions relating to exempt property and allowances described in part 4 of this article, or any other public policy of this state otherwise applicable to the disposition.



30-2341 Rules of construction and intention.

The intention of a testator as expressed in his will controls the legal effect of his dispositions. The rules of construction expressed in the succeeding sections of this part apply unless a contrary intention is indicated by the will.



30-2342 General residuary clause; construction that will passes all property; after-acquired property.

Except as provided in section 30-2348, a general residuary clause in a will or a will making general disposition of all of the property of the testator is construed to pass all property which the testator owns at his death including property acquired after the execution of the will.



30-2342.01 Gift for benevolent purpose; validity; court; powers; notice to Attorney General.

(a) Except as otherwise provided in subsection (d) of this section, no gift, devise, or endowment for religious, educational, charitable, or benevolent purposes, which in other respects is valid under the laws of this state, shall be invalid or fail by reason of the indefiniteness or uncertainty of the recipient of the gift, devise, or endowment or by reason that it is or has become unlawful, impracticable, impossible to achieve, or wasteful.

(b) The court, on application of any interested person or the Attorney General may determine and order an administration or distribution of the gift, devise, or endowment in a manner as consistent as possible with the intent expressed in the document creating the gift, devise, or endowment. This section shall not be deemed to limit application of the common law doctrines of cy pres and deviation or of section 58-615.

(c) In an application for relief under this section which is not brought by the Attorney General, notice of the proceeding shall be given to the Attorney General as a representative for the charitable interests involved.

(d) Subsection (a) of this section shall not apply if the document creating the gift, devise, or endowment expressly provides for an alternate disposition of the gift, devise, or endowment in the event the gift, devise, or endowment has become unlawful, impracticable, impossible to achieve, or wasteful. A general residuary devise by will shall not be considered an express provision for an alternate disposition.

(e) Any gift, devise, or endowment to a trust with charitable purposes as described in section 30-3831 shall be governed by section 30-3839.



30-2342.02 Terms relating to federal estate and generation-skipping transfer taxes; how construed.

(1) A will or trust of a decedent who dies after December 31, 2009, and before January 1, 2011, that contains a formula referring to the "unified credit", "estate tax exemption", "applicable exemption amount", "applicable credit amount", "applicable exclusion amount", "generation-skipping transfer tax exemption", "GST exemption", "marital deduction", "maximum marital deduction", or "unlimited marital deduction", or that measures a share of an estate or trust based on the amount that can pass free of federal estate tax or the amount that can pass free of federal generation-skipping transfer tax, or that is otherwise based on a similar provision of federal estate or generation-skipping transfer tax law, shall be deemed to refer to the federal estate and generation-skipping transfer tax laws as they applied with respect to estates of decedents dying on December 31, 2009.

(2) This section does not apply:

(a) If the decedent dies on a date on which there is a then-applicable federal estate or generation-skipping transfer tax; or

(b) With respect to a will or trust that is executed or amended after December 31, 2009, or that manifests an intent that a contrary rule apply if the decedent dies on a date on which there is no then-applicable federal estate or generation-skipping transfer tax.

(3) The personal representative or any affected beneficiary under the will or trust may bring a proceeding to determine whether the decedent intended that the references under subsection (1) of this section be construed with respect to the law as it existed after December 31, 2009. Such a proceeding shall be commenced within twelve months after the death of the decedent.



30-2343 Anti-lapse; deceased devisee; class gifts.

If a devisee related to the testator in any degree of kinship is dead at the time of execution of the will, fails to survive the testator, or is treated as if he predeceased the testator, the issue of the deceased devisee who survive the testator by one hundred twenty hours take in place of the deceased devisee and if they are all of the same degree of kinship to the devisee they take equally, but if of unequal degree then those of more remote degree take by representation. One who would have been a devisee under a class gift if he had survived the testator is treated as a devisee for purposes of this section whether his death occurred before or after the execution of the will.

Nothing in this section or subsection (b) of section 30-2344 places any limitation upon the estate which passes to the issue of a deceased devisee by operation of this section. In re Estate of Eickmeyer, 262 Neb. 17, 628 N.W.2d 246 (2001).



30-2344 Failure of testamentary provision.

(a) Except as provided in section 30-2343, if a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

(b) Except as provided in section 30-2343, if the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason, his share passes to the other residuary devisee, or to other residuary devisees in proportion to their interests in the residue.

The term "other residuary devisee" in subsection (b) of this section includes residuary devisees specifically named in the will and those who take in their place by operation of section 30-2343. Nothing in section 30-2343 or subsection (b) of this section places any limitation upon the estate which passes to the issue of a deceased devisee by operation of section 30-2343. In re Estate of Eickmeyer, 262 Neb. 17, 628 N.W.2d 246 (2001).



30-2345 Change in securities; accessions; nonademption.

(a) If the testator intended a specific devise of certain securities rather than the equivalent value thereof, the specific devisee is entitled only to:

(1) as much of the devised securities as is a part of the estate at the time of the testator's death;

(2) any additional or other securities of the same entity owned by the testator by reason of action entered into or initiated by the entity excluding any acquired by exercise of purchase options;

(3) securities of another entity owned by the testator as a result of a merger, consolidation, reorganization or other similar action entered into or initiated by the entity; and

(4) any additional securities of the entity owned by the testator as a result of a plan of reinvestment if it is a regulated investment company.

(b) Distributions prior to death with respect to a specifically devised security not provided for in subsection (a) are not part of the specific devise.



30-2346 Nonademption of specific devises in certain cases; sale by conservator; unpaid proceeds of sale, condemnation, or insurance.

(a) If specifically devised property is sold by a conservator or guardian, or if a condemnation award or insurance proceeds are paid to a conservator or guardian as a result of condemnation, fire, or casualty, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the condemnation award, or the insurance proceeds. This subsection does not apply if, subsequent to the sale, condemnation, or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by one year. The right of the specific devisee under this subsection is reduced by any right he has under subsection (b).

(b) A specific devisee has the right to the remaining specifically devised property and:

(1) any balance of the purchase price (together with any security interest) owing from a purchaser to the testator at death by reason of sale of the property;

(2) any amount of a condemnation award for the taking of the property unpaid at death;

(3) any proceeds unpaid at death on fire or casualty insurance on the property; and

(4) property owned by testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised obligation.

This section does not create an exception to the common-law rule of implied revocation when property is sold by an attorney in fact under a durable power of attorney. In re Estate of Bauer, 270 Neb. 91, 700 N.W.2d 572 (2005).

Where a testator has, during his lifetime, sold specifically devised property and, at his death, an unpaid balance remains owing to him from the sale, the beneficiary of the specific bequest is entitled to receive the unpaid balance. In re Estate of McClow, Reed v. McClow, 205 Neb. 739, 290 N.W.2d 186 (1980).



30-2347 Nonexoneration.

A specific devise passes subject to any security interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.



30-2348 Exercise of power of appointment.

A general residuary clause in a will, or a will making general disposition of all of the testator's property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power.



30-2349 Construction of generic terms to accord with relationships as defined for intestate succession.

Halfbloods, adopted individuals and individuals born out of wedlock are included in class gift terminology and terms of relationship in accordance with rules for determining relationships for purposes of intestate succession.



30-2350 Ademption by satisfaction.

Property which a testator gave in his lifetime to a person is treated as a satisfaction of a devise to that person in whole or in part only if the will provides for deduction of the lifetime gift, or the testator declares in a writing contemporaneous with the gift that it is to be deducted from the devise or is in satisfaction of the devise, or the devisee acknowledges in a writing contemporaneous with the gift that it is in satisfaction. For purpose of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or as of the time of death of the testator, whichever occurs first.

A donor may express in the gift that the gift is an advancement. In re Estate of McFayden, 235 Neb. 214, 454 N.W.2d 676 (1990).

This section does not permit the use of parol evidence to prove that a testator or testatrix intended an inter vivos gift to be an advancement toward, or ademptive of, a devise in the testator's or testatrix's will. In re Estate of McFayden, 235 Neb. 214, 454 N.W.2d 676 (1990).

This section eliminates as proof a written blanket declaration that future inter vivos gifts to a devisee are to be considered advancements. In re Estate of McFayden, 235 Neb. 214, 454 N.W.2d 676 (1990).



30-2351 Contracts concerning succession.

A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after January 1, 1977, can be established only by (1) provisions of a will stating material provisions of the contract; (2) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or (3) a writing signed by the decedent evidencing the contract. The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

The only way to prove the existence of a contract to make a will or not to revoke a will or devise is by producing a will or signed writing in satisfaction of one of the three subsections of this section. Johnson v. Anderson, 278 Neb. 500, 771 N.W.2d 565 (2009).

For the purposes of this section, an oral contract is "executed" at such time as the parties become bound to each other for the performance of the terms of the agreement. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).



30-2352 Renunciation of succession.

(a)(1) A person (or the representative of a deceased, incapacitated, or protected person) who is an heir, devisee, person succeeding to a renounced interest, donee, beneficiary under a testamentary or nontestamentary instrument, donee of a power of appointment, grantee, surviving joint owner or surviving joint tenant, beneficiary, or owner of an insurance contract or any incident of ownership therein, beneficiary or person designated to take pursuant to a power of appointment exercised by a testamentary or nontestamentary instrument, person who has a statutory entitlement to or election with respect to property pursuant to the Nebraska Probate Code, designated beneficiary of a transfer on death deed, or recipient of any beneficial interest under any testamentary or nontestamentary instrument, may renounce in whole or in part, or with reference to specific parts, fractional shares, undivided portions or assets thereof, by filing a written instrument of renunciation within the time and at the place hereinafter provided.

(2) The instrument shall (i) describe the property or part thereof or the interest therein renounced, (ii) be signed and acknowledged by the person renouncing in the manner provided for in the execution of deeds of real estate, (iii) declare the renunciation and the extent thereof, and (iv) declare that the renunciation is an irrevocable and unqualified refusal to accept the renounced interest.

(3) The appropriate court in a proceeding under section 30-3812, may direct or permit a trustee under a testamentary or nontestamentary instrument to renounce any restriction on or power of administration, management, or allocation of benefit upon finding that such restrictions on the exercise of such power may defeat or impair the accomplishment of the purposes of the trust whether by the imposition of tax or the allocation of beneficial interest inconsistent with such purposes or by other reason. Such authority shall be exercised after hearing and upon notice to qualified beneficiaries as defined in section 30-3803, in the manner directed by the court.

(b) The instrument specified in (a)(1) and (a)(2) must be received by the transferor of the interest, his or her legal representative, the personal representative of a deceased transferor, the trustee of any trust in which the interest being renounced exists, or the holder of the legal title to the property to which the interest relates. To be effective for purposes of determining inheritance and estate taxes under articles 20 and 21 of Chapter 77, the instrument must be received not later than the date which is nine months after the later of (i) the date on which the transfer creating the interest in such person is made, or (ii) the date on which such person attains age twenty-one. If the circumstances which establish the right of a person to renounce an interest arise as a result of the death of an individual, the instrument shall also be filed in the court of the county where proceedings concerning the decedent's estate are pending, or where they would be pending if commenced. If an interest in real estate is renounced, a copy of the instrument shall also be recorded in the office of the register of deeds in the county in which the real estate lies. No person entitled to a copy of the instrument shall be liable for any proper distribution or disposition made without actual notice of the renunciation and no such person making a proper distribution or disposition in reliance upon the renunciation shall be liable for any such distribution or disposition in the absence of actual notice that an action has been instituted contesting the validity of the renunciation.

(c) Unless the transferor of the interest has otherwise indicated in the instrument creating the interest, the interest renounced, and any future interest which is to take effect in possession or enjoyment at or after the termination of the interest renounced, passes as if the person renouncing had predeceased the decedent or had died prior to the date on which the transfer creating the interest in such person is made, as the case may be, if the renunciation is within the time periods set forth in subsection (b) and if not within such time periods the interest renounced, and any future interest which is to take effect in possession or enjoyment at or after the termination of the interest renounced, passes as if the person renouncing had died on the date the interest was renounced. The person renouncing shall have no power to direct how the interest being renounced shall pass, except that the renunciation of an interest for which the right to renounce was established by the death of an individual shall, in the case of the spouse of the decedent, relate only to that statutory provision or that provision of the instrument creating the interest being renounced and shall not preclude the spouse from receiving the benefits of the renounced interest which may be derived as a result of the renounced interest passing pursuant to other statutory provisions or pursuant to other provisions of the instrument creating the interest unless such further benefits are also renounced. In every case when the renunciation is within the time periods set forth in subsection (b) the renunciation relates back for all purposes to the date of death of the decedent or the date on which the transfer creating the interest in such person is made, as the case may be.

(d) Any (1) assignment, conveyance, encumbrance, pledge, or transfer of property therein or any contract therefor, (2) written waiver of the right to renounce or any acceptance of property or benefits therefrom or an interest therein by an heir, devisee, person succeeding to a renounced interest, donee, beneficiary under a testamentary or nontestamentary instrument, donee of a power of appointment, grantee, surviving joint owner or surviving joint tenant, beneficiary or owner of an insurance contract or any incident of ownership therein, beneficiary or person designated to take pursuant to a power of appointment exercised by a testamentary or nontestamentary instrument, person who has a statutory entitlement to or election with respect to property pursuant to the Nebraska Probate Code, or recipient of any beneficial interest under any testamentary or nontestamentary instrument, or (3) sale or other disposition of property pursuant to judicial process, made within the time periods set forth in subsection (b) shall not bar the right to renounce, but shall make a subsequent renunciation within the time period set forth in subsection (b) of this section ineffective for purposes of determination of inheritance taxes under article 20 of Chapter 77. Any renunciation made after any part of the property has been assigned, conveyed, encumbered, pledged, or transferred is ineffective for the portion of the property which has previously been assigned, conveyed, encumbered, pledged, or transferred.

(e) Within thirty days of receipt of a written instrument of renunciation by the transferor of the interest, his or her legal representative, the personal representative of the decedent, the trustee of any trust in which the interest being renounced exists, or the holder of the legal title to the property to which the interest relates, as the case may be, such person shall attempt to notify in writing those persons who are known or ascertainable with reasonable diligence who shall be recipients or potential recipients of the renounced interest of the renunciation and the interest or potential interest such recipient shall receive as a result of the renunciation.

(f) The right to renounce granted by this section exists irrespective of any limitation on the interest of the person renouncing in the nature of a spendthrift provision or similar restriction. A trust beneficiary whose interest is subject to any limitation in the nature of a spendthrift provision or similar restriction may assign, sell, or otherwise convey such interest or any part thereof upon a finding by a court in a proceeding under section 30-3812 that the rights of other beneficiaries would not be impaired and that such assignment, sale, or other conveyance would not result in any substantial benefit to nonbeneficiaries of the trust at the expense of the trust or trust beneficiaries. Such finding may be made after hearing and upon notice to all known persons beneficially interested in such trust, in the manner directed by the court.

(g) This section does not abridge the right of any person to assign, convey, release, or renounce any property arising under any other section of this code or other statute.

(h) Any interest in property which exists on July 19, 1980, may be renounced after July 19, 1980, as provided herein. An interest which has arisen prior to July 19, 1980, in any person other than the person renouncing is not destroyed or diminished by any action of the person renouncing taken under this section.

A renunciation properly effected pursuant to this section and prior to distribution is not a transfer and therefore not a fraudulent transfer under the Uniform Fraudulent Transfer Act, sections 36-701 to 36-712. Essen v. Gilmore, 259 Neb. 55, 607 N.W.2d 829 (2000).

An exception to the general rule that a renunciation relates back "for all purposes" exists for individuals depriving themselves of any property whatsoever for purposes of qualifying for public assistance. Hoesly v. State, 243 Neb. 304, 498 N.W.2d 571 (1993).

There is nothing inconsistent in making claim to the whole of an estate and at the same time accepting something less than the whole under the will since property comprising a bequest of only a part of an estate would be included within a claim to the entire estate. Consequently, the claimant had no reason to renounce the will under the terms of this section. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).



30-2353 Effect of divorce, annulment, and decree of separation.

(a) An individual who is divorced from the decedent or whose marriage to the decedent has been dissolved or annulled by a decree that has become final is not a surviving spouse unless, by virtue of a subsequent marriage, he or she is married to the decedent at the time of death. A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section.

(b) For purposes of parts 1, 2, 3, and 4 of this article and of section 30-2412, a surviving spouse does not include:

(1) an individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment or dissolution of their marriage, which decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each to the other, or subsequently live together as man and wife;

(2) an individual who, following an invalid decree or judgment of divorce or annulment or dissolution of marriage obtained by the decedent, participates in a marriage ceremony with a third individual; or

(3) an individual who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights against the decedent.

Pursuant to subsection (b)(3) of this section, a person is not a surviving spouse only if the order includes language purporting to terminate all marital property rights against the decedent. In re Estate of Pfeiffer, 265 Neb. 498, 658 N.W.2d 14 (2003).

Prior to the amendment of section 42-372 to provide that the decree is final upon the death of one of the parties to the dissolution, if one of the parties to a decree of dissolution of marriage died during the 6-month period before which the decree is final under section 42-372, then the dissolution decree was nonoperative and the other party was a surviving spouse under the Nebraska Probate Code. In re Estate of Watson, 217 Neb. 305, 348 N.W.2d 856 (1984).

Nebraska Probate Code did not govern definition of "lawful spouse" for purposes of federal statute governing servicemen's group life insurance policy. Under federal statute legal status of alleged spouse must be determined at a particular point in time, while section of probate code defining "surviving spouse" does not define status at time of a spouse's death, but instead limits rights of one lawfully married to decedent to share in decedent's estate after his death. Prudential Ins. Co. of America v. Dulek, 504 F.Supp. 1015 (D. Neb. 1980).



30-2354 Effect of homicide on intestate succession, wills, joint assets, life insurance, and beneficiary designations.

(a) A surviving spouse, heir or devisee who feloniously and intentionally kills or aids and abets the killing of the decedent is not entitled to any benefits under the will or under this article, and the estate of the decedent passes as if such spouse, heir, or devisee had predeceased the decedent. Property appointed by the will of the decedent to or for the benefit of such devisee passes as if the devisee had predeceased the decedent.

(b) Any joint tenant who feloniously and intentionally kills or aids and abets the killing of another joint tenant thereby effects a severance of the interest of the decedent so that the share of the decedent passes as his property and such joint tenant has no rights by survivorship. This provision applies to joint tenancies and tenancies by the entirety in real and personal property, joint accounts in banks, savings and loan associations, credit unions and other institutions, and any other form of co-ownership with survivorship incidents.

(c) A named beneficiary of a bond, life insurance policy, or other contractual arrangement who feloniously and intentionally kills or aids and abets the killing of the principal obligee or the individual upon whose life the policy is issued is not entitled to any benefit under the bond, policy or other contractual arrangement, and it becomes payable as though such beneficiary has predeceased the decedent.

(d) Real property specified for a designated beneficiary of a transfer on death deed who feloniously and intentionally kills or aids and abets the killing of the transferor who signed the transfer on death deed or any other owner of the real property shall pass as if the designated beneficiary had predeceased the transferor.

(e) Any other acquisition of property or interest by the killer or by one who aids and abets the killer is treated in accordance with the principles of this section.

(f) A final judgment of conviction of felonious and intentional killing or aiding and abetting therein is conclusive for purposes of this section. In the absence of a conviction of felonious and intentional killing or aiding and abetting therein, the court may determine by a preponderance of evidence whether the killing or aiding and abetting therein was felonious and intentional for purposes of this section.

(g) This section does not affect the rights of any person who, before rights under this section have been adjudicated, purchases, from the killer or aider and abettor for value and without notice, property which the killer or aider and abettor would have acquired except for this section, but the killer or aider and abettor is liable for the amount of the proceeds or the value of the property. Any insurance company, bank, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this section unless prior to payment it has received at its home office or principal address written notice of a claim under this section.

An acquittal on a charge of murder is the absence of a conviction for purposes of this section. In re Estate of Krumwiede, 264 Neb. 378, 647 N.W.2d 625 (2002).

In probate proceedings which do not raise equitable matters, an appellate court reviews the decision of the county court for errors appearing on the record and does not conduct a de novo review of the facts. In re Estate of Krumwiede, 264 Neb. 378, 647 N.W.2d 625 (2002).

An action to vacate a decree of dissolution for fraud survives the death of a party whose death is the result of a homicide committed by the other party to the proceeding. Howsden v. Rolenc, 219 Neb. 16, 360 N.W.2d 680 (1985).



30-2355 Deposit of will with court in testator's lifetime.

A will may be deposited by the testator or his agent with the court having jurisdiction of the county of his residence for safekeeping, under rules of the court. The will shall be kept confidential. During the testator's lifetime a deposited will shall be delivered only to him or to a person authorized in writing signed by him to receive the will. A conservator or guardian may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the will to the extent possible, and to assure that it will be resealed and left on deposit after the examination. Upon being informed of the testator's death, the court shall notify any person designated to receive the will and deliver it to him on request; or the court may deliver the will to some other appropriate court.



30-2356 Duty of custodian of will; liability.

After the death of a testator and on request of an interested person, any person having custody of a will of the testator is required to deliver it with reasonable promptness to a person able to secure its probate and, if none is known, to an appropriate court. Any person who willfully fails to deliver a will is liable to any person aggrieved for the damages which may be sustained by the failure. Any person who willfully refuses or fails to deliver a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court.



30-2401 Devolution of estate at death; restrictions.

The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to his property are subject to the restrictions and limitations contained in this code to facilitate the prompt settlement of estates. Upon the death of a person, his real and personal property devolves to the persons to whom it is devised by his last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estate or, in the absence of testamentary disposition, to his heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, to rights of creditors, elective share of the surviving spouse, and to administration.

In Nebraska, title to both real and personal property passes immediately upon death to the decedent's devisees or heirs, subject to administration, allowances, and a surviving spouse's elective share. Wilson v. Fieldgrove, 280 Neb. 548, 787 N.W.2d 707 (2010).

This section does not create an absolute right in the heir of a deceased person whose estate is being administered to sue to recover property alleged to be a part of the estate, in derogation of those interests to which the potential rights of the heir are subordinate, including the rights of creditors and the orderly administration of the decedent's estate. Beachy v. Becerra, 259 Neb. 299, 609 N.W.2d 648 (2000).



30-2402 Necessity of order of probate for will; certified; evidence.

Except as provided in sections 30-24,125 and 30-24,129, to be effective to prove the transfer of any property or to nominate an executor, a will must be declared to be valid by an order of informal probate by the registrar or an adjudication of probate by the court, except that a duly executed and unrevoked will which has not been probated may be admitted as evidence of a devise if (1) no court proceeding concerning the succession or administration of the estate has occurred and (2) either the devisee or his or her successors and assigns possessed the property devised in accordance with the provisions of the will, or the property devised was not possessed or claimed by anyone by virtue of the decedent's title during the time period for testacy proceedings. Every will, when proved as provided in the Nebraska Probate Code, shall have a certificate of such proof endorsed thereon or annexed thereto, signed by the registrar, judge, or clerk magistrate of the county court and attested by the seal of the court. Every will so certified, and the record thereof, or a transcript of such record, certified by the judge or clerk magistrate of the county court and attested by the seal of the court, may be read in evidence in all courts of this state without further proof. An affidavit executed pursuant to section 30-24,129 prior to September 1, 2001, is valid and effective to prove such transfer.



30-2403 Necessity of appointment for administration.

Except as otherwise provided in article 25, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the court or registrar, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters.

Under the Nebraska Probate Code, the right and duty to sue and recover assets for an estate reside in the estate's appointed personal representative, not the devisees. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-2404 Claims against decedent; necessity of administration.

No proceeding to enforce a claim against the estate of a decedent or his successors may be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this article. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in section 30-24,118 or from a former personal representative individually liable as provided in section 30-24,119. This section has no application to a proceeding by a secured creditor of the decedent to enforce his right to his security except as to any deficiency judgment which might be sought therein.

The mere filing of a claim with a probate court does not constitute commencement of a proceeding to enforce a claim. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).



30-2405 Proceedings affecting devolution and administration; jurisdiction of subject matter.

Persons interested in decedents' estates may apply to the registrar for determination in the informal proceedings provided in this article, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this article. The court has jurisdiction of all proceedings to determine how decedents' estates subject to the laws of this state are to be administered, expended and distributed.

During an estate proceeding, where the probate court is petitioned pursuant to this section to settle "demands or disputes regarding title of a decedent . . . to specific assets alleged to be included in the estate," as provided in section 30-2209(4), the probate court shall determine the relief sought only after providing notice and appropriate due process to other persons claiming, or having an interest in, such assets. In re Estate of Chaney, 232 Neb. 121, 439 N.W.2d 764 (1989).



30-2406 Proceedings within the exclusive jurisdiction of court; service; jurisdiction over persons.

In proceedings within the jurisdiction of the court where notice is required by this code or by rule, interested persons may be bound by the orders of the court in respect to property in or subject to the laws of this state by notice in conformity with section 30-2220. An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified.



30-2407 Scope of proceedings; proceedings independent; exception.

Unless supervised administration as described in part 5 is involved, (1) each proceeding before the court or registrar is independent of any other proceeding involving the same estate; (2) petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of this article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order; (3) proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives; and (4) a proceeding for appointment of a personal representative is concluded by an order making or declining the appointment.



30-2408 Probate, testacy, and appointment proceedings; ultimate time limit.

No informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than three years after the decedent's death, except (1) if a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment, or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding; (2) appropriate probate, appointment, or testacy proceedings may be maintained in relation to the estate of an absent, disappeared, or missing person for whose estate a conservator has been appointed, at any time within three years after the conservator becomes able to establish the death of the protected person; (3) a proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of twelve months from the informal probate or three years from the decedent's death; and (4) an informal probate or appointment or a formal testacy or appointment proceeding may be commenced thereafter if no formal or informal proceeding for probate or proceeding concerning the succession or administration has occurred within the three-year period, but claims other than expenses of administration may not be presented against the estate. These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under (1) or (2) above, the date on which a testacy or appointment proceeding is properly commenced shall be deemed to be the date of the decedent's death for purposes of other limitations provisions of this code which relate to the date of death.

This section permits an informal appointment proceeding to be commenced more than 3 years after the decedent's death if no formal or informal proceeding for probate or proceeding concerning the succession or administration has occurred within the 3-year period. In re Estate of Nemetz, 273 Neb. 918, 735 N.W.2d 363 (2007).



30-2409 Statutes of limitation on decedent's cause of action.

No statute of limitations running on a cause of action belonging to a decedent which had not been barred as of the date of his death shall apply to bar a cause of action surviving the decedent's death sooner than four months after death. A cause of action which, but for this section, would have been barred less than four months after death is barred after four months unless tolled.



30-2409.01 Access to safe deposit box; custodian; duties; expenses; affidavit; contents; purported will; how treated; deed to burial plot or burial instructions.

(1) For purposes of this section:

(a) Custodian means a bank, savings and loan association, credit union, or other institution acting as a lessor of a safe deposit box; and

(b) Representative of a custodian means an authorized officer or employee of a custodian.

(2)(a) If a decedent at the time of his or her death was a sole or last surviving joint lessee of a safe deposit box, the custodian shall, prior to notice that a personal representative or special administrator has been appointed for such decedent's estate, allow access to the safe deposit box to determine whether the safe deposit box contains an instrument that appears to be an original will of the decedent, a deed to a burial plot, or burial instructions. The following persons may have such access:

(i) A person who presents an affidavit described in subsection (4) of this section that affiant reasonably believes that he or she is either (A) an heir at law of the decedent, (B) a devisee of the decedent or a person nominated as a personal representative as shown in a photocopy of a will which is attached to such affidavit, or (C) the agent or attorney specifically authorized in writing by a person described in subdivision (2)(a)(i)(A) or (B) of this section; or

(ii) A person who, under the terms of the safe deposit box lease or a power of attorney at the time of the decedent's death, was legally permitted to enter the safe deposit box, unless otherwise provided by the lease or the power of attorney.

(b) If a person described in subdivision (2)(a) of this section desires access to a safe deposit box but does not possess a key to the box, the custodian may open the safe deposit box by any means necessary at the person's request and expense or the custodian may require the person to obtain a court order for the custodian to open the safe deposit box at the requesting person's expense. The custodian shall retain, in a secure location at such person's expense, the contents of the box other than a purported will, deed to a burial plot, and burial instructions. A custodian shall deliver a purported will as described in subdivision (5)(b) of this section. A person described in subdivision (2)(a)(i) of this section may remove a deed to a burial plot and burial instructions that are not part of a purported will pursuant to subdivision (5)(d) of this section, and the custodian shall not prevent the removal. Expenses incurred by a custodian or by the person seeking the documents pursuant to this section shall be considered an estate administration expense.

(3) A representative of the custodian shall be present during the entry of a safe deposit box pursuant to this section.

(4) The affidavit referred to in subdivision (2)(a)(i) of this section shall state:

(a) That the sole or last surviving lessee of a safe deposit box has died and the date of his or her death, and a copy of the death certificate shall be attached;

(b) If the person submitting the affidavit is an attorney or agent of the affiant, that such appointment is for the purpose of accompanying the opening of the safe deposit box. In lieu of this statement, the appointment shall accompany the affidavit; and

(c) That the affiant:

(i)(A) Is an heir at law of the deceased lessee and a description of such person's relationship to the deceased lessee;

(B) Is reasonably thought to be a devisee of the decedent based on the provisions of a will, a photocopy of which is submitted with the affidavit; or

(C) Is reasonably thought to be nominated as personal representative pursuant to the terms of a will, a photocopy of which is submitted with the affidavit;

(ii) Swears or affirms that all statements in the affidavit are true and material and further acknowledges that any false statement may subject the person to penalties relating to perjury under section 28-915; and

(iii) Has no knowledge of an application or petition for the appointment of a personal representative pending or granted in any jurisdiction.

(5)(a) If an instrument purporting to be a will is found in a safe deposit box as the result of an entry pursuant to subsection (2) of this section, the representative of the custodian shall remove the purported will.

(b) The custodian shall mail the purported will by registered or certified mail or deliver the purported will in person to the clerk of the county court of the county in which the decedent was a resident. If the custodian is unable to determine the county of residence of the decedent, the custodian shall mail the purported will by registered or certified mail or deliver the purported will in person to the office of the clerk of the county court of the county in which the safe deposit box is located.

(c) At the request of the person or persons authorized to have access to the safe deposit box under subsection (2) of this section, the representative of the custodian shall copy each purported will of the decedent, at the expense of the requesting person, and shall deliver the copy of each purported will to the person, or if directed by the person, to the person's agent or attorney. In copying any purported will, the representative of the custodian shall not remove any staples or other fastening devices or disassemble the purported will in any way.

(d) If the safe deposit box contains a deed to a burial plot or burial instructions that are not a part of a purported will, the person or persons authorized to have access to the safe deposit box under subsection (2) of this section may remove these instruments or request that the representative of the custodian copy the deed to the burial plot or burial instructions at the expense of the requesting person.

(6) This section does not limit the right of a personal representative or a special administrator for the decedent, or a successor of the decedent pursuant to section 30-24,125, to have access to the safe deposit box as otherwise provided by law.

(7) Unless limited by the safe deposit box lease, a surviving co-lessee of the safe deposit box may continue to enter the safe deposit box notwithstanding the death of the decedent.

(8) A custodian shall not be liable to a person for an action taken pursuant to this section or for a failure to act in accordance with the requirements of this section unless the action or failure to act is shown to have resulted from the custodian's bad faith, gross negligence, or intentional misconduct.



30-2410 Venue for first and subsequent estate proceedings; location of property.

(a) Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1) in the county where the decedent had his domicile at the time of his death; or

(2) if the decedent was not domiciled in this state, in any county where property of the decedent was located at the time of his death.

(b) Venue for all subsequent proceedings within the jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in section 30-2212 or subsection (c) of this section.

(c) If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the court, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

(d) For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving nondomiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a nondomiciliary, is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued. If the asset arises by reason of a tort claim against a nondomiciliary decedent, the asset is located in any county in this state where the nondomiciliary decedent could have been sued if not deceased.



30-2411 Appointment or testacy proceedings; conflicting claim of domicile in another state.

If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in Nebraska and also in a testacy or appointment proceeding after notice pending at the same time in another state, with an applicable provision of law similar in reciprocal effect to this provision, the court in Nebraska is required to stay, dismiss, or permit suitable amendment in the proceeding here unless it is here determined that the local proceeding was commenced before the proceeding elsewhere, and the determination of domicile in the proceeding first commenced is determinative in the proceeding in Nebraska.



30-2412 Priority among persons seeking appointment as personal representative.

(a) Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1) the person with priority as determined by a probated will including a person nominated by a power conferred in a will;

(2) the surviving spouse of the decedent who is a devisee of the decedent;

(3) other devisees of the decedent;

(4) the surviving spouse of the decedent;

(5) other heirs of the decedent;

(6) forty-five days after the death of the decedent, any creditor.

(b) An objection to an appointment can be made only in formal proceedings. In case of objection the priorities stated in (a) apply except that

(1) if the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of a creditor, may appoint any qualified person;

(2) in case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value or, in default of this accord, any suitable person.

(c) A person entitled to letters under (2) through (5) of (a) above, and a person aged eighteen and over who would be entitled to letters but for his age, may nominate a qualified person to act as personal representative. Any person aged eighteen and over may renounce his right to nominate or to an appointment by appropriate writing filed with the court. When two or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them, or in applying for appointment.

(d) Conservators of the estates of protected persons, or if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person or ward would have if qualified for appointment.

(e) Appointment of one who does not have priority may be made only in formal proceedings except that appointment of one having priority resulting from renunciation or nomination may be made in informal proceedings. Before appointing one without priority, the court must determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment, and that administration is necessary.

(f) No person is qualified to serve as a personal representative who is:

(1) under the age of nineteen;

(2) a person whom the court finds unsuitable in formal proceedings.

(g) A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this state and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(h) This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

Matters involving appointments of personal representatives, on appeal to the district court and the Supreme Court, are reviewed for error appearing on the record. In re Estate of Casselman, 219 Neb. 653, 365 N.W.2d 805 (1985).

Although it is not mandatory that the court appoint as personal representative of the estate the person or persons nominated in a will, it is required that the court adhere to all the applicable provisions of this section in making an appointment. Schissler v. Foote, 203 Neb. 598, 279 N.W.2d 614 (1979).



30-2413 Demand for notice of order or filing concerning decedent's estate.

Any person desiring notice of any order or filing pertaining to a decedent's estate in which he has a financial or property interest may file a demand for notice with the court at any time after the death of the decedent stating the name of the decedent, the nature of his interest in the estate, and the demandant's address or that of his attorney. The clerk shall mail a copy of the demand to the personal representative if one has been appointed. After filing of a demand, no order shall be made or filing acted upon to which the demand relates without notice as prescribed in section 30-2220 to the demandant or his attorney. The validity of an order which is issued without compliance with this requirement shall not be affected by the error, but the petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice. The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of his interest in the estate.



30-2414 Informal probate or appointment proceedings; application; contents.

Applications for informal probate or informal appointment shall be directed to the registrar and verified by the applicant to be accurate and complete to the best of his knowledge and belief as to the following information:

(1) Every application for informal probate of a will or for informal appointment of a personal representative, other than a special or successor representative, shall contain the following:

(i) a statement of the interest of the applicant;

(ii) the name and date of death of the decedent, his age, and the county and state of his domicile at the time of death, and the names and addresses of the spouse, children, heirs and devisees and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(iii) if the decedent was not domiciled in the state at the time of his death, a statement showing venue;

(iv) a statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(v) a statement indicating whether the applicant has received a demand for notice or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere.

(2) An application for informal probate of a will shall state the following in addition to the statements required by (1):

(i) that the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of a will probated in another jurisdiction accompanies the application;

(ii) that the applicant, to the best of his knowledge, believes the will to have been validly executed; and

(iii) that after the exercise of reasonable diligence the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will.

(3) An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address and priority for appointment of the person whose appointment is sought.

(4) An application for informal appointment of an administrator in intestacy shall state in addition to the statements required by (1):

(i) that after the exercise of reasonable diligence the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this state under section 30-2210, or a statement why any such instrument of which he may be aware is not being probated;

(ii) the priority of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under section 30-2412.

(5) An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant.

(6) An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in section 30-2453(c), or whose appointment has been terminated by death or removal, shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant.



30-2415 Informal probate; duty of registrar; effect of informal probate.

(a) Upon receipt of an application requesting informal probate of a will, the registrar, upon making the findings required by section 30-2416, shall issue a written statement of informal probate if at least one hundred twenty hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will, or in connection with the notice required by subsection (b) of this section, renders the probate void.

(b) If a personal representative has not been appointed under section 30-2420 contemporaneously with the issuance of a written statement of informal probate, the clerk shall, within thirty days thereafter, publish notice once a week for three consecutive weeks in a newspaper having general circulation in the county where the written statement of informal probate has been issued. The first publication shall be made within thirty days after the statement is issued, shall be in a form prescribed by the Supreme Court, and shall give notice that a written statement of informal probate of a will of the decedent has been issued. The party instituting or maintaining the proceeding or his attorney is required to mail the published notice and give proof thereof in accordance with section 25-520.01.



30-2416 Informal probate; proof and findings required.

(a) In an informal proceeding for original probate of a will, the registrar shall determine whether:

(1) the application is complete;

(2) the applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief;

(3) the applicant appears from the application to be an interested person as defined in section 30-2209(21);

(4) on the basis of the statements in the application, venue is proper;

(5) an original, duly executed and apparently unrevoked will is in the registrar's possession; and

(6) any notice required by section 30-2413 has been given and that the application is not within section 30-2417.

(b) The application shall be denied if it indicates that a personal representative has been appointed in another county of this state or, except as provided in subsection (d) below, if it appears that this or another will of the decedent has been the subject of a previous probate order.

(c) A will which appears to have the required signatures and which contains an attestation clause showing that requirements of execution under section 30-2327, 30-2328, or 30-2331 have been met shall be probated without further proof. In other cases, the registrar may assume execution if the will appears to have been properly executed, or he may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

(d) Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the statement probating it from the office or court where it was first probated.

(e) A will from a place which does not provide for probate of a will after death and which is not eligible for probate under subsection (a) above may be probated in this state upon receipt by the registrar of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of the other place.



30-2417 Informal probate; unavailable in certain cases.

An application for informal probate shall be declined if it relates to one or more of a known series of testamentary instruments the latest of which does not expressly revoke the earlier, except that a series consisting of a will with its codicils may be informally probated.



30-2418 Informal probate; registrar not satisfied.

If the registrar is not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of sections 30-2416 and 30-2417 or any other reason, he may decline the application. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings.



30-2419 Informal probate; notice; requirements.

The moving party must give notice as described by section 30-2220 of his application for informal probate (1) to any person demanding it pursuant to section 30-2413; and (2) to any personal representative of the decedent whose appointment has not been terminated. No other notice of informal probate is required, except as provided in sections 30-2415(b) and 30-2420(c).



30-2420 Informal appointment proceedings; delay in order; duty of registrar; effect of appointment.

(a) Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in section 30-2457, if at least one hundred twenty hours have elapsed since the decedent's death, the registrar, after making the findings required by section 30-2421, shall appoint the applicant subject to qualification and acceptance; Provided, that if the decedent was a nonresident, the registrar shall delay the order of appointment until thirty days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that his estate be subject to the laws of this state.

(b) The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in sections 30-2451 to 30-2455, but is not subject to retroactive vacation.

(c) In addition to the notices required by section 30-2413, after a personal representative is appointed pursuant to the provisions of this section, the clerk shall, within thirty days after the appointment, cause notice of the appointment to be published once a week for three consecutive weeks in a newspaper having general circulation in the county where the appointment has been made. The first publication shall be made within thirty days after appointment.

The published notice shall be in a form prescribed by the Supreme Court and shall contain the following: (1) notice of the appointment, and (2) notice that a written statement of informal probate of a will of decedent has been issued if such is the case. The party instituting or maintaining the proceeding or his attorney is required to mail the published notice and give proof thereof in accordance with section 25-520.01.



30-2421 Informal appointment proceedings; proof and findings required.

(a) In informal appointment proceedings, the registrar must determine whether:

(1) the application for informal appointment of a personal representative is complete;

(2) the applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief;

(3) the applicant appears from the application to be an interested person as defined in section 30-2209(21);

(4) on the basis of the statements in the application, venue is proper;

(5) any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator;

(6) any notice required by section 30-2413 has been given;

(7) from the statements in the application, the person whose appointment is sought has priority entitling him to the appointment.

(b) Unless section 30-2455 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in section 30-2453(c) has been appointed in this or another county of this state, that (unless the applicant is the domiciliary personal representative or his nominee) the decedent was not domiciled in this state and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met.



30-2422 Informal appointment proceedings; registrar not satisfied.

If the registrar is not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of sections 30-2420 and 30-2421, or for any other reason, he may decline the application. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings.



30-2423 Informal appointment proceedings; notice requirements.

The moving party must give notice as described by section 30-2220 of his intention to seek an appointment informally: (1) to any person demanding it pursuant to section 30-2413; and (2) to any person having a prior or equal right to appointment not waived in writing and filed with the court. No other notice of an informal appointment proceeding is required, except as provided in section 30-2420(c) or in section 30-2483.



30-2424 Informal appointment unavailable in certain cases.

If an application for informal appointment indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this state, and which is not filed for probate in this court, the registrar shall decline the application.



30-2425 Formal testacy proceedings; nature; when commenced.

A formal testacy proceeding is litigation to determine whether a decedent left a valid will. A formal testacy proceeding may be commenced by an interested person filing a petition as described in section 30-2426(a) in which he requests that the court, after notice and hearing, enter an order probating a will, or a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, or a petition in accordance with section 30-2426(b) for an order that the decedent died intestate.

A petition may seek formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

During the pendency of a formal testacy proceeding, the registrar shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent.

Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising his power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who seeks the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of his office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution.



30-2426 Formal testacy or appointment proceedings; petition; contents.

(a) Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, must be directed to the court, request a judicial order after notice and hearing and contain further statements as indicated in this section. A petition for formal probate of a will

(1) requests an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs,

(2) contains the statements required for informal applications as stated in the five subparagraphs under section 30-2414(1), the statements required by subparagraphs (ii) and (iii) of section 30-2414(2), and

(3) states whether the original of the last will of the decedent is in the possession of the court or accompanies the petition.

If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will and indicate that it is lost, destroyed, or otherwise unavailable.

(b) A petition for adjudication of intestacy and appointment of an administrator in intestacy must request a judicial finding and order that the decedent left no will and determining the heirs, contain the statements required by (1) and (4) of section 30-2414 and indicate whether supervised administration is sought. A petition may request an order determining intestacy and heirs without requesting the appointment of an administrator, in which case the statements required by subparagraph (ii) of section 30-2414(4) above may be omitted.



30-2427 Formal testacy proceeding; notice of hearing on petition.

(a) Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice shall be given in the manner prescribed by section 30-2220 by the petitioner under subdivision 30-2220(a)(1) to the persons herein enumerated and to any additional person who has filed a demand for notice under section 30-2413.

Notice shall be given to the following persons: The surviving spouse, children, and other heirs of the decedent, the devisees and executors named in any will that is being, or has been, probated, or offered for informal or formal probate in the county, or that is known by the petitioner to have been probated, or offered for informal or formal probate elsewhere, and any personal representative of the decedent whose appointment has not been terminated. Notice may be given to other persons. In addition, the clerk shall publish notice to all unknown persons and to all known persons whose addresses are unknown who have any interest in the matters being litigated in accordance with section 30-2220(a)(2). The party instituting or maintaining the proceeding or his or her attorney is required to mail the published notice and give proof thereof in accordance with section 25-520.01.

(b) If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on the petition shall be sent by certified or registered mail to the alleged decedent at his or her last-known address. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods:

(1) By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent;

(2) By notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent;

(3) By engaging the services of an investigator. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration.

There is no statutory requirement that the interested parties be notified as to the content or date of execution of the document or documents offered for probate. The statutory requirement is for notice that there is a petition to probate the estate. In re Estate of Seidler, 241 Neb. 402, 490 N.W.2d 453 (1992).



30-2428 Formal testacy proceedings; written objections to probate.

Any party to a formal proceeding who opposes the probate of a will for any reason shall state in his pleadings his objections to probate of the will.



30-2429 Formal testacy proceedings; uncontested cases; hearings and proof.

If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of section 30-2433 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit.



30-2429.01 Formal testacy proceedings; objection; informal probate; petition to set aside; transfer to district court; procedure; fees.

(1) If there is an objection to probate of a will or if a petition is filed to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, the county court shall continue the originally scheduled hearing for at least fourteen days from the date of the hearing. At any time prior to the continued hearing date any party may transfer the proceeding to determine whether the decedent left a valid will to the district court by filing with the county court a notice of transfer, depositing with the clerk of the county court a docket fee in the amount of the filing fee in district court for cases originally commenced in district court, and paying to the clerk of the county court a fee of twenty dollars.

(2) Within ten days of the completion of the requirements of subsection (1) of this section, the clerk of the county court shall transmit to the clerk of the district court a certified transcript of the complete record of the matter transferred and the docket fee.

(3) Upon the filing of the transcript in the district court, such court shall have jurisdiction over the proceeding on the contest. Within thirty days of the filing of the transcript, any party may file additional objections.

(4) The district court may order such additional pleadings as necessary and shall thereafter determine whether the decedent left a valid will. Trial shall be to a jury unless a jury is waived by all parties who have filed pleadings in the matter.

(5) The final decision and judgment in the matter transferred shall be certified to the county court, and proceedings shall be had thereon necessary to carry the final decision and judgment into execution.

A request for transfer may be made at any time prior to the final scheduled continuance. In re Estate of Nuesch, 252 Neb. 610, 567 N.W.2d 113 (1997).

When a will contest is transferred pursuant to this section, the district court obtains jurisdiction over all proceedings related to the contest action. Jurisdiction remains with the district court until a final decision is reached and the case remanded to the county court. Once the contest is transferred to the district court, the county court has no authority over the matter other than to carry out the district court's final decision after remand. In re Estate of Miller, 231 Neb. 723, 437 N.W.2d 793 (1989).

An appeal from a will contest removed to a district court pursuant to this section must comply with the supersedeas bond requirement contained in section 30-1601. In re Estate of Sehi, 17 Neb. App. 697, 772 N.W.2d 103 (2009).



30-2430 Formal testacy proceedings; contested cases; testimony of attesting witnesses.

(a) If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the state competent and able to testify, is required. Due execution of an attested or unattested will may be proved by other evidence.

(b) If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

This is a procedural section defining evidence that may be used to prove an otherwise valid will; it does not create another category of valid wills. In re Estate of Flicker, 215 Neb. 495, 339 N.W.2d 914 (1983).

In a self-proved will, compliance with signature requirements is conclusively presumed and other requirements of execution are presumed, subject to rebuttal. The presumption of due execution arising from the acknowledgment of a self-proved will may be attacked by proof of fraud or forgery. In the absence of proof that the formalities required by the statute were not complied with, the presumption of due execution is conclusive. In re Estate of Flider, 213 Neb. 153, 328 N.W.2d 197 (1982).

The proponent of a self-proved will, as provided for under this statute, need not call any attesting witness to make a prima facie case of testamentary capacity. In re Estate of Camin, 212 Neb. 490, 323 N.W.2d 827 (1982).



30-2431 Formal testacy proceedings; burdens in contested cases.

In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution, death, testamentary capacity, and venue. Contestants of a will have the burden of establishing undue influence, fraud, duress, mistake or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate, and if a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate.

Contestants of a will have the burden of establishing undue influence and carry the ultimate burden of persuasion. In re Estate of Clinger, 292 Neb. 237, 872 N.W.2d 37 (2015).

This section did not change the rules concerning the effect of a presumption of undue influence established by case law existing prior to the adoption of the Uniform Probate Code. In re Estate of Novak, 235 Neb. 939, 458 N.W.2d 221 (1990).

While a nonexpert witness who is shown to have had intimate acquaintance with a deceased may be permitted to state an opinion concerning the mental condition of the deceased, the person testifying must give the facts and circumstances upon which the opinion is based. In re Estate of Thompson, 225 Neb. 643, 407 N.W.2d 738 (1987).



30-2432 Formal testacy proceedings; will construction; effect of final order in another jurisdiction.

A final order of a court of another state, which state has an applicable provision of law similar in reciprocal effect to this section, determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this state if it includes, or is based upon, a finding that the decedent was domiciled at his death in the state where the order was made.

The clear directive of this section is that an order of another state shall be adopted by a Nebraska court only if the other state has a similar law for providing reciprocity of decisions made in Nebraska courts in probate proceedings. In re Estate of Hannan, 2 Neb. App. 636, 513 N.W.2d 339 (1994).



30-2433 Formal testacy proceedings; order; foreign will.

After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead and venue is proper, it shall determine the decedent's domicile at death, his heirs and his state of testacy. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by section 30-2455. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a place which does not provide for probate of a will after death may be proved for probate in this state by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become effective under the law of the other place.



30-2434 Formal testacy proceedings; probate of more than one instrument.

If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of an executor, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of section 30-2436.



30-2435 Formal testacy proceedings; partial intestacy.

If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect.



30-2436 Formal testacy proceedings; effect of order; vacation.

Subject to appeal and subject to vacation as provided herein and in section 30-2437, a formal testacy order under sections 30-2433 to 30-2435, including an order that the decedent left no valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that:

(1) The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will were unaware of its existence at the time of the earlier proceeding or were unaware of the earlier proceeding and were given no notice thereof, except by publication.

(2) If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were unaware of their relationship to the decedent, were unaware of his or her death or were given no notice of any proceeding concerning his or her estate, except by publication.

(3) A petition for vacation under either (1) or (2) above must be filed prior to the earlier of the following time limits:

(i) If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, six months after the filing of the closing statement.

(ii) Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by subdivision (1), (2), or (3) of section 30-2408 when it is no longer possible to initiate an original proceeding to probate a will of the decedent.

(iii) Twelve months after the entry of the order sought to be vacated.

(4) The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs.

(5) The finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at his or her last-known address and the court finds that a search under section 30-2427(b) was made.

If the alleged decedent is not dead, even if notice was sent and search was made, he or she may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances.

(6) In a contested will case in which the district court heard a transferred proceeding and certified the results to the county court under section 30-2429.01, any petition for modification under subsection (1) of this section shall be filed in the county court from which the proceedings were transferred; any party may thereafter remove the proceedings for modification or vacation in accordance with section 30-2429.01.

A will that contains a “no contest” provision forecloses any partition action after a probate court enters its final order closing the estate. So a devisee’s partition action after the estate has been closed cannot be a will contest. Martin v. Ullsperger, 284 Neb. 526, 822 N.W.2d 382 (2012).



30-2437 Formal testacy proceedings; vacation of order for other cause.

For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal.

A motion to vacate or modify which is filed within the time limitation contemplated by this section is similar in nature to a motion for a new trial in district court and the overruling of such motion is itself a final order which extends the thirty-day appeal time from the entry of the original order complained of to the date upon which the motion to vacate or modify is overruled. DeVries v. Rix, 203 Neb. 392, 279 N.W.2d 89 (1979).

To show "good cause", as used in this section, means to demonstrate a logical reason or legal ground, based on fact or law, why an otherwise final order of the county court should be vacated or modified. DeVries v. Rix, 203 Neb. 392, 279 N.W.2d 89 (1979).

Under this section, a movant must support a claim of meritorious objection or defense by good faith averment of facts, not simply legal conclusions. In re Estate of Rolenc, 7 Neb. App. 833, 585 N.W.2d 526 (1998).



30-2438 Formal proceedings concerning appointment of personal representative.

(a) A formal proceeding for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings, if an issue concerning the testacy of the decedent is or may be involved, is governed by section 30-2426, as well as by this section. In other cases, the petition shall contain or adopt the statements required by section 30-2414(1) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter. If the proceeding is commenced after appointment, the previously appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the court orders otherwise.

(b) After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative and any person having or claiming priority for appointment as personal representative, the court shall determine who is entitled to appointment under section 30-2412, make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under section 30-2454.

Summary judgment is an incorrect procedure for making a priority determination that removes or replaces a personal representative when the hearing does not comply with the procedural requirements of a formal proceeding under this section. In re Estate of Sutherlin, 261 Neb. 297, 622 N.W.2d 657 (2001).



30-2439 Supervised administration; nature of proceeding.

Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to the interested parties, and is subject to directions concerning the estate made by the court on its own motion or on the motion of any interested party. Except as otherwise provided in this part, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised.



30-2440 Supervised administration; petition; order.

A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the prayer for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied. After notice to interested persons, the court shall order supervised administration of a decedent's estate: (1) if the decedent's will directs supervised administration, it shall be ordered unless the court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration; (2) if the decedent's will directs unsupervised administration, supervised administration shall be ordered only upon a finding that it is necessary for protection of persons interested in the estate; or (3) in other cases if the court finds that supervised administration is necessary under the circumstances.



30-2441 Supervised administration; effect on other proceedings.

(a) The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

(b) If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by section 30-2425.

(c) After he has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise his power to distribute any estate. The filing of the petition does not affect his other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.



30-2442 Supervised administration; powers of personal representative.

Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this code, but he shall not exercise his power to make any distribution of the estate without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court must be endorsed on his letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative.

Pursuant to this section, failure to inform court of attorney fee payments did not violate this particular supervised administration because such fees were not "distributions." In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).



30-2443 Supervised administration; interim orders; distribution and closing orders.

Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices and contents of orders prescribed for proceedings under section 30-24,115. Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person.



30-2444 Qualification.

Prior to receiving letters, a personal representative shall qualify by filing with the appointing court any required bond and a statement of acceptance of the duties of the office.



30-2445 Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative or mailed to him by ordinary first-class mail at his address as listed in the application or petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner.



30-2446 Bond required; exceptions; when court may require; required when value of estate will not permit summary procedures.

(1) A bond shall be required of a personal representative unless: (a) The will expressly waives the bond, expressly requests that there be no bond, or waives the requirement of a surety thereon other than the personal representative; (b) all of the heirs, if no will has been probated, or all of the devisees under a will which does not provide for relieving the personal representative of bond in accordance with subdivision (1)(a) of this section, file with the court a written waiver of the bond requirement; a duly appointed guardian or conservator may waive on behalf of his ward or protected person unless the guardian or conservator is the personal representative; (c) the personal representative is a national banking association, a holder of a banking permit under the laws of this state, or a trust company holding a certificate to engage in trust business from the Department of Banking and Finance; or (d) the petition for formal or informal appointment alleges that the probable value of the entire estate will permit summary procedures under section 30-24,127.

(2) In any case when bond is not required under subsection (1) of this section, the court may, upon petition of any interested person and upon reasonable proof that the interest of the petitioning person is in danger of being lost because of the administration of the estate, require a bond in such amount as the court may direct in order to protect the interest of the petitioner or of the petitioner and others. An heir or devisee who initially waived bond may be a petitioner under this subsection.

(3) If a bond is not initially required because the petition for appointment alleges that the probable value of the entire estate will permit summary procedures under section 30-24,127, and it later appears from the inventory and appraisal that the value of the estate will not permit use of such procedures, then the personal representative shall promptly file a bond unless one is not required for some other reason under subsection (1) of this section.



30-2447 Bond amount; security; procedure; reduction.

(a) In informal proceedings, if bond is required under section 30-2446 and the provisions of the will or court order do not specify the amount, unless stated in his application or petition, the person qualifying shall file a statement under oath with the registrar indicating his best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and he shall execute and file a bond with the registrar in an amount not less than the estimate. The registrar shall determine that the bond is duly executed by a corporate surety or with such individual sureties as the court shall direct or approve.

(b) In formal and informal proceedings, on application or petition of the personal representative or another interested person, the court may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties.



30-2448 Demand for bond by interested person.

Any person apparently having an interest in the estate worth in excess of one thousand dollars, or any creditor having a claim in excess of one thousand dollars, may make a written demand that a personal representative give bond. The demand must be filed with the registrar and a copy mailed to the personal representative, if appointment and qualification have occurred. Thereupon, bond is required, but the requirement ceases if the person demanding bond ceases to be interested in the estate or if bond is excused as provided in section 30-2446 or 30-2447. After he has received notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of his office except as necessary to preserve the estate. Failure of the personal representative to meet a requirement of bond by giving suitable bond within thirty days after receipt of notice is cause for his removal and appointment of a successor personal representative.



30-2449 Terms and conditions of bonds.

(a) The following requirements and provisions apply to any bond required by this part:

(1) Bonds shall name the court as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law and shall be approved by the registrar in informal proceedings and by the court in formal proceedings.

(2) Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond.

(3) By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner.

(4) On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative.

(5) The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.



30-2450 Order restraining personal representative; hearing.

(a) On petition of any person who appears to have an interest in the estate, the court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of his office, or make any other order to secure proper performance of his duty, if it appears to the court that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the applicant or of some other interested person. Persons with whom the personal representative may transact business may be made parties.

(b) The matter shall be set for hearing within ten days unless the parties otherwise agree. Notice as the court directs shall be given to the personal representative and his attorney of record, if any, and to any other parties named defendant in the petition.



30-2451 Termination of appointment; general.

Termination of appointment of a personal representative occurs as indicated in sections 30-2452 to 30-2455. Termination ends the right and power pertaining to the office of personal representative as conferred by this code or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve him of the duty to preserve assets subject to his control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates his authority to represent the estate in any pending or future proceeding.



30-2452 Termination of appointment; death or disability.

The death of a personal representative or the appointment of a guardian or conservator for the estate of a personal representative terminates his appointment. Until appointment and qualification of a successor or special representative to replace the deceased or protected representative, the representative of the estate of the deceased or protected personal representative, if any, has the duty to protect the estate possessed and being administered by his decedent or ward at the time his appointment terminates, has the power to perform acts necessary for protection and shall account for and deliver the estate assets to a successor or special personal representative upon his appointment and qualification.



30-2453 Termination of appointment; voluntary.

(a) An appointment of a personal representative terminates as provided in section 30-24,117 one year after the filing of a closing statement.

(b) An order closing an estate as provided in section 30-24,115 or 30-24,116 terminates an appointment of a personal representative at the time and on the conditions provided for in the order.

(c) A personal representative may resign his position by filing a written statement of resignation with the registrar after he has given at least fifteen days' written notice to the persons known to be interested in the estate. If no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to him.



30-2454 Termination of appointment by removal; cause; procedure.

(a) A person interested in the estate may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order. Except as otherwise ordered as provided in section 30-2450, after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration or preserve the estate. If removal is ordered, the court also shall direct by order the disposition of the assets remaining in the name of, or under the control of, the personal representative being removed.

(b) Cause for removal exists when removal would be in the best interests of the estate, or if it is shown that a personal representative or the person seeking his appointment intentionally misrepresented material facts in the proceedings leading to his appointment, or that the personal representative has disregarded an order of the court, has become incapable of discharging the duties of his office, or has mismanaged the estate or failed to perform any duty pertaining to the office. Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment of himself or his nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in this state to administer local assets.

Once a personal representative is prohibited from acting under this section, an interested party may thereafter move under section 30-2457 for the appointment of a special administrator, based on the facts that the personal representative has received notice under this section and cannot act and that the appointment of a special administrator would be appropriate to preserve the estate or to secure its proper administration. In re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).

Taken together, this section and section 30-2457 set forth a procedure by which to suspend and remove a personal representative and appoint a special administrator. In re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).

Under this section, once the personal representative receives notice of a petition seeking his or her removal, he or she "shall not act," except in limited circumstances. Thus, notice to the personal representative under this section effectively suspends the personal representative. In re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).

A proceeding under this section to remove a personal representative for cause is a special proceeding within the meaning of section 25-1902. In re Estate of Nemetz, 273 Neb. 918, 735 N.W.2d 363 (2007).

A proceeding under this section to remove a personal representative for cause is a special proceeding within the meaning of section 25-1902 and therefore is a final order and is appealable, even though it may not terminate the action or constitute a final disposition of the case. Failure to pay claims within the time limited by the court is not cause for removal of a personal representative when there are no funds with which to pay the claims, unless it appears that absent neglect on the part of the personal representative funds would have been available. In re Estate of Seidler, 241 Neb. 402, 490 N.W.2d 453 (1992).

Order of county court dismissing motion to remove personal representative was appealable. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

Under subsection (b) of this section, the county court erred in failing to remove a personal representative who failed to comply with a progression order with respect to the filing of a federal estate tax return. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).



30-2455 Termination of appointment; change of testacy status.

Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy or under a will which is superseded by formal probate of another will, or the vacation of an informal probate of a will subsequent to the appointment of the personal representative thereunder, does not terminate the appointment of the personal representative although his powers may be reduced as provided in section 30-2425. Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to appointment under the later assumption concerning testacy. If no request for new appointment is made within thirty days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the assumption concerning testacy, the previously appointed personal representative upon request may be appointed personal representative under the subsequently probated will, or as in intestacy as the case may be.



30-2456 Successor personal representative.

Parts 3 and 4 of this article govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative. Except as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if his appointment had not been terminated.

Under this section and section 3-309 of the Uniform Commercial Code, a successor personal representative may enforce a lost note made payable to his or her decedent if the successor proves by clear and convincing evidence that (1) the predecessor personal representative was in possession of the notes and entitled to enforce them when the loss of possession occurred; (2) the loss of possession was not the result of a voluntary transfer by predecessor or lawful seizure; and (3) possession of the notes cannot be obtained because they were either destroyed, their whereabouts cannot be determined, or they are in the wrongful possession of an unknown person or a person who cannot be found or is not amenable to service of process. Fales v. Norine, 263 Neb. 932, 644 N.W.2d 513 (2002).



30-2457 Special administrator; appointment.

A special administrator may be appointed:

(1) informally by the registrar on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or if a prior appointment has been terminated as provided in section 30-2452.

(2) in a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the court that an emergency exists, appointment may be ordered without notice.

A probate court's denial of an application for the appointment of a special administrator, brought pursuant to subsection (2) of this section, is a final, appealable order within the meaning of section 25-1902. In re Estate of Muncillo, 280 Neb. 669, 789 N.W.2d 37 (2010).

A special administrator is necessary to preserve an estate or secure its proper administration only when the personal representative is not lawfully fulfilling his or her duties under the Nebraska Probate Code, and at a minimum, requires an allegation that the personal representative is perpetrating fraud, has colluded with another to deprive the estate of a potential asset, is conflicted to properly administer the estate, or cannot act to preserve the estate, or the existence of some other equitable circumstance, plus some evidence of the personal representative's alleged dereliction of duty. In re Estate of Muncillo, 280 Neb. 669, 789 N.W.2d 37 (2010).

When an estate lacks a personal representative, this section anticipates the problem by providing for the appointment of a special administrator to administer an estate when a personal representative cannot or should not act. Thus, devisees do not have standing to sue on behalf of an estate merely because the estate lacks a personal representative. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

In the absence of evidence, no emergency basis under this section can be established upon which a county court could base its suspension of a personal representative and the appointment of a temporary special administrator. In re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).

Once a personal representative is prohibited from acting under section 30-2454, an interested party may thereafter move under this section for the appointment of a special administrator, based on the facts that the personal representative has received notice under section 30-2454 and cannot act and that the appointment of a special administrator would be appropriate to preserve the estate or to secure its proper administration. In re Estate of Cooper, 275 Neb 322, 746 N.W.2d 663 (2008).

Taken together, section 30-2454 and this section set forth a procedure by which to suspend and remove a personal representative and appoint a special administrator. In re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).

This section permits a special administrator to be appointed after notice when a personal representative cannot or should not act and also permits the appointment of a special administrator without notice when an emergency exists. In re Estate of Cooper, 275 Neb. 322, 746 N.W.2d 663 (2008).

A special administrator may be appointed for the limited purpose of accepting a claim against an estate. The imminent running of the statute of limitations by creditors against a decedent's estate constitutes an emergency for purposes of this section. This section does not require subsequent notice after the emergency appointment of a special administrator without notice. In re Estate of Wilson, 8 Neb. App. 467, 594 N.W.2d 695 (1999).



30-2458 Special administrator; who may be appointed.

(a) If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named personal representative in the will shall be appointed if available and qualified.

(b) In other cases, any proper person may be appointed special administrator.



30-2459 Special administrator; appointed informally; powers and duties.

A special administrator appointed by the registrar in informal proceedings pursuant to section 30-2457(1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor and to deliver them to the personal representative upon his qualification, or to such other person as shall be legally entitled to receive the same. The special administrator has the power of a personal representative under this code necessary to perform his duties.

A special administrator has the power of a personal representative under the probate code, including the right to partition assets in estates being administered. Znamenacek v. Menke, 210 Neb. 671, 316 N.W.2d 605 (1982).



30-2460 Special administrator; formal proceedings; powers and duties.

A special administrator appointed by order of the court in any formal proceeding has the power of a personal representative except as limited in the appointment and duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts or on other terms as the court may direct.



30-2461 Termination of appointment; special administrator.

The appointment of a special administrator terminates in accordance with the provisions of the order of appointment, other order of the court, or on the appointment of a personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in sections 30-2451 to 30-2454.



30-2462 Time of accrual of duties and powers.

The duties and powers of a personal representative commence upon his appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named executor in a will may carry out written instructions of the decedent relating to his body, funeral and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.



30-2463 Priority among different letters.

A person to whom general letters are issued first has exclusive authority under the letters until his appointment is terminated or modified. If, through error, general letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.



30-2464 General duties; relation and liability to persons interested in estate; standing to sue.

(a) A personal representative is a fiduciary who shall comply with the prudent investor rule set forth in sections 30-3883 to 30-3889. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this code, and as expeditiously and efficiently as is consistent with the best interests of the estate. He or she shall use the authority conferred upon him or her by this code, the terms of the will, if any, and any order in proceedings to which he or she is party for the best interests of successors to the estate.

(b) A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning his or her appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children and any pretermitted child of the decedent as described elsewhere in this code.

(c) Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this state at his or her death has the same standing to sue and be sued in the courts of this state and the courts of any other jurisdiction as his or her decedent had immediately prior to death.

Under the Nebraska Probate Code, the right and duty to sue and recover assets for an estate reside in the estate's appointed personal representative, not the devisees. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

A trust beneficiary's estate can seek to enforce the beneficiary's interests in the trust to the same extent that the beneficiary could have enforced his or her interests immediately before death, consistent with the standard provided in the Restatement (Third) of Trusts section 50, comment d(5). (2003). In re Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170 (2007).

When a claim presented in the manner described in section 30-2486 and within the time limit described in section 30-2485 is disallowed by the personal representative, the dissatisfied claimant may, within sixty days of the mailing of notice of the disallowance, commence a proceeding against the personal representative in the district court insofar as the claim relates to matters within the district court's chancery or common-law jurisdiction. Holdrege Co-op Assn. v. Wilson, 236 Neb. 541, 463 N.W.2d 312 (1990).

Under subsection (a) of this section, the county court erred in failing to remove a personal representative who failed to comply with a progression order with respect to the filing of a federal estate tax return. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

Section 24-517(1) confers upon the county court exclusive original jurisdiction of all matters relating to the decedents' estates, including the probate of wills and the construction thereof, except as provided in subsection (c) of this section and section 30-2486. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

If a licensed attorney serves in the capacity of a personal representative, the attorney is considered a fiduciary with the special skills of an attorney and is held to the standard of care of personal representatives possessing special skills; the attorney's actions are to be reviewed as actions of a personal representative with special skills, not as a licensed attorney. In re Estate of Snover, 4 Neb. App. 533, 546 N.W.2d 341 (1996).



30-2465 Personal representative to proceed without court order; exception.

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order, or direction of the court, but he may invoke the jurisdiction of the court, in proceedings authorized by this code, to resolve questions concerning the estate or its administration.



30-2466 Repealed. Laws 1980, LB 694, § 13.



30-2467 Duty of personal representative; inventory and appraisal.

Within three months after appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare and file an inventory of property owned by the decedent at the time of death, listing it with reasonable detail and indicating as to each listed item its fair market value as of the date of the decedent's death and the type and amount of any encumbrance that may exist with reference to any item.

The personal representative shall send a copy of the inventory to interested persons who request it and shall file the original of the inventory with the court.



30-2468 Employment of appraisers.

The personal representative may employ a qualified and disinterested appraiser to assist him in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items he appraised.



30-2469 Duty of personal representative; supplementary inventory.

If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the personal representative shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions and the appraisers or other data relied upon, if any, and file it with the court and furnish copies thereof or information thereof to persons interested in the new information.



30-2470 Duty of personal representative; possession of estate.

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by him will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection and preservation of, the estate in his possession. He may maintain an action to recover possession of property or to determine the title thereto.

Under the Nebraska Probate Code, the right and duty to sue and recover assets for an estate reside in the estate's appointed personal representative, not the devisees. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

A personal representative may maintain an action with respect to real estate only to the extent the personal representative has possession of the real estate for purposes of estate administration. Ruzicka v. Ruzicka, 262 Neb. 824, 635 N.W.2d 528 (2001).

This section gives the personal representative specific authority to "maintain an action to recover possession of property or to determine the title thereto". Beachy v. Becerra, 259 Neb. 299, 609 N.W.2d 648 (2000).

The personal representative has the right to take possession and control of the decedent's real property. However, real or personal property may be left with or surrendered to the person presumptively entitled to it unless or until, in the judgment of the personal representative, possession of the property will be necessary for purposes of estate administration. Mischke v. Mischke, 253 Neb. 439, 571 N.W.2d 248 (1997).

In the absence of an allegation that a decedent's property is necessary for purposes of administration, a personal representative has no authority to take possession or control of a decedent's property. In re Estate of Kesting, 220 Neb. 524, 371 N.W.2d 107 (1985).

The personal representative of a decedent's estate, not its beneficiary, has standing to seek to set aside a decedent's inter vivos transfer of bonds. Hampshire v. Powell, 10 Neb. App. 148, 626 N.W.2d 620 (2001).



30-2471 Power to avoid transfers.

The property liable for the payment of unsecured debts of a decedent includes all property transferred by him by any means which is in law void or voidable as against his creditors, and, subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative.



30-2472 Powers of personal representatives; in general.

Until termination of his appointment a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. Unless otherwise specifically ordered by the court, this power may be exercised without notice, hearing, or order of court.



30-2473 Improper exercise of power; breach of fiduciary duty.

If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of his fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in sections 30-2474 and 30-2475.



30-2474 Sale, encumbrance, or transaction involving conflict of interest; voidable; exceptions.

Any sale or encumbrance to the personal representative, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless

(1) the will or a contract entered into by the decedent expressly authorized the transaction; or

(2) the transaction is approved by the court after notice to interested persons.

Evidence presented before a county court as to the amount which should be allowed by the court to reimburse an administratrix for expenses incurred in maintaining the decedent's cattle operation as an asset of decedent's estate where the administratrix was dealing with herself as landowner on which land the cattle grazed was not a contract as prohibited under this section as no money changed hands until after the reimbursement was presented to the court for approval with notice given to all interested parties. In re Estate of Kennedy, 220 Neb. 212, 369 N.W.2d 63 (1985).



30-2475 Persons dealing with personal representative; protection.

A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in section 30-2442, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.



30-2476 Transactions authorized for personal representatives; exceptions.

Except as restricted or otherwise provided by the will or by an order in a formal proceeding, without limiting the authority conferred by section 30-2472, and subject to the priorities stated in section 30-24,100, a personal representative, acting reasonably for the benefit of the interested persons, may properly:

(1) retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2) receive assets from fiduciaries or other sources;

(3) perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as he or she may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(i) execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or

(ii) deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement;

(4) satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

(5) if funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including money received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, or other prudent investments which would be reasonable for use by trustees generally;

(6) acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(7) make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, and raze existing or erect new party walls or buildings;

(8) subdivide, develop, or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

(9) enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

(10) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11) abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate;

(12) vote stocks or other securities in person or by general or limited proxy;

(13) pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

(14) hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

(15) insure the assets of the estate against damage, loss, and liability and himself or herself against liability as to third persons;

(16) borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

(17) effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge, or other lien upon property of another person, he or she may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

(18) pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

(19) sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(20) allocate items of income or expense to either estate income or principal, as permitted or provided by law;

(21) employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of his or her administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(22) prosecute or defend claims or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of his or her duties;

(23) sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, for credit, or for part cash and part credit, and with or without security for unpaid balances;

(24) continue any unincorporated business or venture in which the decedent was engaged at the time of death;

(25) form a business entity that has limited liability, including a limited partnership, limited liability partnership, limited liability company, or corporation, for any business or venture in which the decedent was engaged at the time of death;

(26) provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

(27) satisfy and settle claims and distribute the estate as provided in the Nebraska Probate Code.

Under the Nebraska Probate Code, the right and duty to sue and recover assets for an estate reside in the estate's appointed personal representative, not the devisees. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

Pursuant to subsections (18) and (21) of this section, failure to inform court of attorney fee payments did not violate this particular supervised administration because such fees were not "distributions." In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

The covenant of a personal representative's deed of lawful power and authority to convey real property is not a warranty of title and contains no implication of a covenant warranting titles. Ihde v. Kempkes, 228 Neb. 433, 422 N.W.2d 788 (1988).

A personal representative, under both the old and new probate code, has the authority to settle claims in favor of the estate against third parties. Brown v. Sherwood, 203 Neb. 209, 278 N.W.2d 565 (1979).

Under prior law the personal representative of a deceased person acting reasonably for the benefit of the interested persons may sell any real property of the estate following a court order with notice given in the manner prescribed by section 30-2220. Booth v. Reisdorff, 202 Neb. 7, 272 N.W.2d 915 (1978).

Generally, a beneficiary has no standing to prosecute a claim for the protection of the estate under subsection (22) of this section. Hampshire v. Powell, 10 Neb. App. 148, 626 N.W.2d 620 (2001).

Unless restricted by the provisions of a will or by an order of court in a formal proceeding, a personal representative is authorized to employ persons, including attorneys, to advise or assist in the performance of administrative duties. When a personal representative employs an attorney to advise or assist in the performance of administrative duties, the attorney serves as an attorney for the personal representative, and the attorney owes no duty of care to the estate or to the beneficiaries; the personal representative, not the estate, is the attorney's client. In re Estate of Snover, 4 Neb. App. 533, 546 N.W.2d 341 (1996).



30-2477 Powers and duties of successor personal representative.

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but he shall not exercise any power expressly made personal to the executor named in the will.



30-2478 Corepresentatives; when joint action required.

If two or more persons are appointed corepresentatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any corepresentative receives and receipts for property due the estate, when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a corepresentative has been delegated to act for the others. Persons dealing with a corepresentative, if actually unaware that another has been appointed to serve with him or if advised by the personal representative with whom they deal that he has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative.



30-2479 Powers of surviving personal representative.

Unless the terms of the will otherwise provide, every power exercisable by personal corepresentatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of two or more nominated as coexecutors is not appointed, those appointed may exercise all the powers incident to the office.



30-2480 Compensation of personal representative.

A personal representative is entitled to reasonable compensation for his services. If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, he may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce his right to all or any part of the compensation. A written renunciation of fee may be filed with the court.

A personal representative’s right to reasonable compensation under this section exists independently of the rights of the estate. In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).

It is within a trial court’s discretion to weigh the factors that are relevant to a determination of the reasonableness of a fee. In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).

The factors in section 30-2482 provide an indication of what facts the Legislature intended to be considered when determining a reasonable fee. In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).



30-2481 Expenses in estate litigation.

If any personal representative or person nominated as personal representative defends or prosecutes any proceeding in good faith, whether successful or not he is entitled to receive from the estate his necessary expenses and disbursements including reasonable attorneys' fees incurred.

The Nebraska Probate Code does not authorize attorney fees for a surviving spouse. A surviving spouse also acting as the personal representative is not entitled to attorney fees for legal actions that she took while she was not the personal representative and that were directed at obtaining assets that did not benefit the estate or come under its administration. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

Good faith for the purpose of this section is honesty in fact concerning conduct or a transaction, and is distinguished from mere negligence or honest mistake. Whether successful or not, a personal representative or person nominated as personal representative is entitled to receive his necessary expenses, including attorney fees, when he prosecutes or defends any proceeding in good faith. In re Estate of Watkins, 243 Neb. 583, 501 N.W.2d 292 (1993).

Fees allowed in probate proceedings under this section to persons nominated as personal representatives under a will are administration expenses and need not be paid pursuant to the probate claim statutes. In re Estate of Reimer, 229 Neb. 406, 427 N.W.2d 293 (1988).

The good faith required in this section is an ultimate fact for the court's determination upon all of the evidence. There are no rules defining it, rather, it depends upon the peculiar facts and circumstances existing in each case. In re Estate of Odineal, 220 Neb. 168, 368 N.W.2d 800 (1985).



30-2482 Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.

(1) After notice to all interested persons or on petition of an interested person or on appropriate motion if administration is supervised, the propriety of employment of any person by a personal representative including any attorney, auditor, investment advisor, or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the personal representative for his or her own services, may be reviewed by the court. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

(2) Factors to be considered as guides in determining the reasonableness of a fee include the following:

(a) The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the service properly;

(b) The likelihood, if apparent to the personal representative, that the acceptance of the particular employment will preclude the person employed from other employment;

(c) The fee customarily charged in the locality for similar services;

(d) The amount involved and the results obtained;

(e) The time limitations imposed by the personal representative or by the circumstances;

(f) The nature and length of the relationship between the personal representative and the person performing the services; and

(g) The experience, reputation, and ability of the person performing the services.

The factors in this section provide an indication of what facts the Legislature intended to be considered when determining a reasonable fee. In re Estate of Gsantner, 288 Neb. 222, 846 N.W.2d 646 (2014).

If a claim for attorney fees in a probate matter is brought under this section, the burden is on the party challenging the reasonableness of the fee to show excessive compensation. From the date of this opinion forward, all claims for attorney fees in probate matters shall be filed pursuant to this section and not pursuant to section 30-2486. In re Estate of Wagner, 253 Neb. 498, 571 N.W.2d 76 (1997).

When challenging attorney fees awarded from an estate for services rendered, the burden is on the challenger to show excessive compensation. In reviewing the award of attorney fees in cases arising under this section, the standard of review in the district court and appellate courts is for error appearing on the record. In re Estate of Nicholson, 241 Neb. 447, 488 N.W.2d 554 (1992).

The standard of review in both the district court and in the Supreme Court in cases arising under this statute is for error appearing on the record. In re Estate of Snyder, 217 Neb. 356, 348 N.W.2d 136 (1984).



30-2483 Notice to creditors.

(a) Unless notice has already been given under this article and except when an appointment of a personal representative is made pursuant to subdivision (4) of section 30-2408, the clerk of the court upon the appointment of a personal representative shall publish a notice once a week for three successive weeks in a newspaper of general circulation in the county announcing the appointment and the address of the personal representative, and notifying creditors of the estate to present their claims within two months after the date of the first publication of the notice or be forever barred. The first publication shall be made within thirty days after the appointment. The party instituting or maintaining the proceeding or his or her attorney is required to mail the published notice and give proof thereof in accordance with section 25-520.01.

(b) If the decedent was fifty-five years of age or older or resided in a medical institution as defined in subsection (1) of section 68-919, the notice shall also be provided to the Department of Health and Human Services with the decedent's social security number and, if the decedent was predeceased by a spouse, the name and social security number of such spouse. The notice shall be provided to the department in a delivery manner and at an address designated by the department, which manner may include email. The department shall post the acceptable manner of delivering notice on its web site. Any notice that fails to conform with such manner is void and constitutes neither notice to the department nor a waiver application for purposes of any statute or regulation that requires that a notice or waiver application be provided to the department.

The 3-year limitations period of section 30-2485(a)(2) applied to the Department of Health and Human Services' Medicaid estate recovery claim because the personal representative failed to send notice to the department within 5 days of the date on which notice to creditors was first published, as required by this section and section 25-520.01. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

This section requires notice to be sent to the Department of Health and Human Services under certain circumstances. To comply with this requirement, notice must be sent in accordance with section 25-520.01. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).



30-2484 Statutes of limitations.

Unless an estate is insolvent the personal representative, with the consent of all successors, may waive any defense of limitations available to the estate. If the defense is not waived, no claim which was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid. The running of any statute of limitations measured from some other event than death and advertisement for claims against a decedent is suspended during the two months following the decedent's death but resumes thereafter as to claims not barred pursuant to the sections which follow. For purposes of any statute of limitations, the proper presentation of a claim under section 30-2486 is equivalent to commencement of a proceeding on the claim.

Filing a claim against an estate with the clerk of the court is equivalent to the commencement of a proceeding on the claim. Mulinix v. Roberts, 261 Neb. 800, 626 N.W.2d 220 (2001).



30-2485 Limitations on presentation of claims.

(a) All claims against a decedent's estate which arose before the death of the decedent, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by other statute of limitations, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1) Within two months after the date of the first publication of notice to creditors if notice is given in compliance with sections 25-520.01 and 30-2483, except that claims barred by the nonclaim statute at the decedent's domicile before the first publication for claims in this state are also barred in this state. If any creditor has a claim against a decedent's estate which arose before the death of the decedent and which was not presented within the time allowed by this subdivision, including any creditor who did not receive notice, such creditor may apply to the court within sixty days after the expiration date provided in this subdivision for additional time and the court, upon good cause shown, may allow further time not to exceed thirty days;

(2) Within three years after the decedent's death if notice to creditors has not been given in compliance with sections 25-520.01 and 30-2483.

(b) All claims, other than for costs and expenses of administration as defined in section 30-2487, against a decedent's estate which arise at or after the death of the decedent, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1) A claim based on a contract with the personal representative, within four months after performance by the personal representative is due;

(2) Any other claim, within four months after it arises.

(c) Nothing in this section affects or prevents:

(1) Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate; or

(2) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which he or she is protected by liability insurance.

1. Scope

2. Miscellaneous

1. Scope

The 3-year limitations period of subsection (a)(2) of this section applied to the Department of Health and Human Services' Medicaid estate recovery claim because the personal representative failed to send notice to the department within 5 days of the date on which notice to creditors was first published, as required by sections 30-2483 and 25-520.01. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

Time limitations set forth in subsection (a) of this section applied to the Department of Health and Human Services' Medicaid estate recovery claim, because under the section, under which the claim was made, section 68-919, the indebtedness to the department arose during the lifetime of the recipient. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

A claim against a decedent's estate which is excepted from the time limitations of this section remains subject to the statute of limitations governing the underlying claim. Babbitt v. Hronik, 261 Neb. 513, 623 N.W.2d 700 (2001).

Claims for reimbursement of medical expenses made pursuant to section 68-1036.02 arise at or after death and, therefore, are subject to the limitations period imposed by subsection (b)(2) of this section. In re Estate of Tvrz, 260 Neb. 991, 620 N.W.2d 757 (2001).

Pursuant to subsection (c)(1) of this section, a judgment lien on the proceeds from a sale is not a claim subject to the provisions of the Nebraska Probate Code. A judgment lien is not a claim and is not subject to the provisions of the Nebraska Probate Code. McCook Nat. Bank v. Bennett, 248 Neb. 567, 537 N.W.2d 353 (1995).

The purpose of the nonclaim statute is facilitation and expedition of proceedings for distribution of a decedent's estate, including an early appraisal of the respective rights of interested persons and prompt settlement of demands against the estate. In re Estate of Masopust, 232 Neb. 936, 443 N.W.2d 274 (1989).

The requirements of this section are mandatory, and where a claim is not filed within the time provided in the statute, it is barred. In re Estate of Masopust, 232 Neb. 936, 443 N.W.2d 274 (1989).

The defense of recoupment is not barred by this section. In re Estate of Massie, 218 Neb. 103, 353 N.W.2d 735 (1984).

2. Miscellaneous

An award of interest commencing approximately 7 months after the decedent's death was improper because under subsection (a)(2) of this section, the time for the original presentation of the Department of Health and Human Services' claim expired 3 years after the decedent's death, and interest would not commence until 60 days thereafter, pursuant to section 30-2488(e). In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

Subsection (a)(1) of this section applies to all creditors who may ask the county court for an extension of time to file a claim, but subsection (a)(2) of this section applies only to creditors who do not receive notice. Therefore, both subsections (a)(1) and (2) of this section apply to creditors who do not receive notice. In re Estate of Emery, 258 Neb. 789, 606 N.W.2d 750 (2000).

The creditor bears the burden of proving that it filed a claim within the required period. Katskee v. Nevada Bob's Golf of Neb., 238 Neb. 654, 472 N.W.2d 372 (1991).

Good cause within the meaning of subsection (a)(1) of this section envisions a claimant proceeding diligently toward presenting a claim against the decedent's estate, but the presentation of the claim is prevented by fraud, accident, mistake, unavoidable misfortune, or excusable neglect. In re Estate of Feuerhelm, 215 Neb. 872, 341 N.W.2d 342 (1983).

A claim by the Department of Health and Human Services Finance and Support for reimbursement of medical assistance benefits pursuant to section 68-1036.02 is one that necessarily falls within the provisions of subsection (b) of this section as arising "at or after" the death of the decedent who is a recipient of those benefits. In re Estate of Tvrz, 9 Neb. App. 98, 608 N.W.2d 226 (2000).

Subsection (c) of this section does not provide for a direct action against an insurer, but, rather, an action against the estate of an alleged tort-feasor with the award being limited to the amount of available liability insurance. Robertson v. Motor Club Ins. Assn., 8 Neb. App. 758, 602 N.W.2d 27 (1999).

Administration expenses, including attorney fees, are only excepted from the time-bar provisions for bringing claims. Administration expenses may be brought under the probate claims procedure. Kerrigan & Line v. Foote, 5 Neb. App. 397, 558 N.W.2d 837 (1997).

Subsection (c)(2) of this section provides an exception to the general time-bar provisions of the probate code, and establishes a potential creditor's right to have an estate reopened for the limited purpose of service of process in a civil action to establish liability and liability insurance coverage, but this section does not authorize a suit against a former personal representative who has already been discharged for the purpose of establishing liability and insurance coverage. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).



30-2486 Manner of presentation of claims.

Claims against a decedent's estate may be presented as follows:

(1) The claimant may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court. The claim is deemed presented on the filing of the claim with the court. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the security shall be described. Failure to describe correctly the security, the nature of any uncertainty, and the due date of a claim not yet due does not invalidate the presentation made.

(2) The claimant may commence a proceeding against the personal representative in any court which has subject matter jurisdiction and the personal representative may be subjected to jurisdiction, to obtain payment of his or her claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim. No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of his or her death.

(3) If a claim is presented under subsection (1), no proceeding thereon may be commenced more than sixty days after the personal representative has mailed a notice of disallowance; but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the sixty-day period, or to avoid injustice the court, on petition, may order an extension of the sixty-day period, but in no event shall the extension run beyond the applicable statute of limitations.

Mere notice to a representative of an estate regarding a possible claim against the estate does not constitute presenting or filing a claim under this section. J.R. Simplot Co. v. Jelinek, 275 Neb. 548, 748 N.W.2d 17 (2008).

Giving the language in this section a consistent, harmonious, and sensible construction, it is apparent that the filing of a claim is a separate and distinct act from the initiation of a legal proceeding to pursue payment of the claim. Therefore, the filing of a claim does not commence an action and does not in and of itself require the services of an attorney. In re Estate of Cooper, 275 Neb. 297, 746 N.W.2d 653 (2008).

The filing of a statement of claim is an administrative step by which the personal representative is advised, in accordance with the probate statutes, of the identities of the creditors and the amounts of their claims. In re Estate of Cooper, 275 Neb. 297, 746 N.W.2d 653 (2008).

If a claim is brought pursuant to the probate claims procedure, the burden is on the claimant seeking compensation to prove that he or she rendered services and the reasonable value thereof. In re Estate of Wagner, 253 Neb. 498, 571 N.W.2d 76 (1997).

When a claim presented in the manner described in this section and within the time limit described in section 30-2485 is disallowed by the personal representative, the dissatisfied claimant may, within 60 days of the mailing of notice of the disallowance, commence a proceeding against the personal representative in the district court insofar as the claim relates to matters within the district court's chancery or common-law jurisdiction. Holdrege Co-op Assn. v. Wilson, 236 Neb. 541, 463 N.W.2d 312 (1990).

Implicit in the language "the claimant may file a written statement of the claim . . . ." is the requirement that the creditor to whom the decedent is obligated is the claimant who can present a demand against the estate. J.J. Schaefer Livestock Hauling v. Gretna St. Bank, 229 Neb. 580, 428 N.W.2d 185 (1988); In re Estate of Feuerhelm, 215 Neb. 872, 341 N.W.2d 342 (1983).

Mere notice to a representative of an estate regarding a possible demand or claim against an estate does not constitute presenting or filing a claim under this section. In re Estate of Feuerhelm, 215 Neb. 872, 341 N.W.2d 342 (1983).

While the plaintiffs did voluntarily dismiss a county court action after the nonclaim statute had run and were thus barred from pursuing a claim against the estate, they remained free to proceed against the decedent's insurer to the extent of insurance coverage available. Tank v. Peterson, 214 Neb. 34, 332 N.W.2d 669 (1983).

For purposes of any statute of limitations, the proper presentation of a claim is equivalent to commencement of a proceeding on the claim. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

Section 24-517(1) confers upon the county court exclusive original jurisdiction of all matters relating to the decedents' estates, including the probate of wills and the construction thereof, except as provided in section 30-2464(c) and this section. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

Although this section provides authority for a claimant to present a claim against the estate by commencing an action against the personal representative, this section does not provide authority for a claimant to commence an action against a former personal representative who has already been discharged and whose appointment has already been terminated. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).



30-2487 Payment of claims; order.

(a) If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1) Costs and expenses of administration;

(2) Reasonable funeral expenses;

(3) Debts and taxes with preference under federal law;

(4) Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent and claims filed by the Department of Health and Human Services pursuant to section 68-919;

(5) Debts and taxes with preference under other laws of this state;

(6) All other claims.

(b) No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

(c) For purposes of this section and section 30-2485, costs and expenses of administration includes expenses incurred in taking possession or control of estate assets and the management, protection, and preservation of the estate assets, expenses related to the sale of estate assets, and expenses in the day-to-day operation and continuation of business interests for the benefit of the estate.



30-2488 Allowance of claims; transfer of certain claims; procedures.

(a) As to claims presented in the manner described in section 30-2486 within the time limit prescribed in section 30-2485, the personal representative may mail a notice to any claimant stating that the claim has been disallowed. If, after allowing or disallowing a claim, the personal representative changes his or her decision concerning the claim, he or she shall notify the claimant. The personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred. Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than sixty days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar. Failure of the personal representative to mail notice to a claimant of action on his or her claim for sixty days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

(b) At any time within fourteen days of the filing of a petition for allowance of a claim, the personal representative may transfer the claim to the regular docket of the county court by filing with the court a notice of transfer. The county court shall hear and determine the claim in the same manner as actions originally filed in the county court on the regular docket. The county court may order such additional pleadings as are necessary. If the claim is greater than the jurisdictional amount in subdivision (5) of section 24-517 and the personal representative requests transfer of the claim to the district court, upon payment by the personal representative to the clerk of the district court of a docket fee in the amount of the filing fee in district court, the county court shall transfer the claim to the district court as provided in section 25-2706. If the claim is transferred to the district court, a jury trial is allowed unless waived by the parties as provided under section 25-1104.

(c) Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the court may allow in whole or in part any claim or claims filed with the clerk of the court in due time and not barred by subsection (a) of this section. Notice in this proceeding shall be given to the claimant, the personal representative, and those other persons interested in the estate as the court may direct by order entered at the time the proceeding is commenced.

(d) A final judgment in a proceeding in any court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

(e) Unless otherwise provided in any final judgment in any court entered against the personal representative, allowed claims bear interest at the legal rate for the period commencing sixty days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision.

An award of interest commencing approximately 7 months after the decedent's death was improper because under section 30-2485(a)(2), the time for the original presentation of the Department of Health and Human Services' claim expired 3 years after the decedent's death, and interest would not commence until 60 days thereafter, pursuant to subsection (e) of this section. In re Estate of Cushing, 283 Neb. 571, 810 N.W.2d 741 (2012).

The 60-day period set forth in subsection (a) of this section is a jurisdictional requirement. If, after being given notice of this time period, the claimant fails to act, the claim is barred. In re Estate of Hockemeier, 280 Neb. 420, 786 N.W.2d 680 (2010).

A personal representative may disallow a claim that has been allowed by the failure to object. In re Estate of Dickie, 261 Neb. 533, 623 N.W.2d 666 (2001).

When a claim presented in the manner described in section 30-2486 and within the time limit described in section 30-2485 is disallowed by the personal representative, the dissatisfied claimant may, within sixty days of the mailing of notice of the disallowance, commence a proceeding against the personal representative in the district court insofar as the claim relates to matters within the district court's chancery or common-law jurisdiction. Holdrege Co-op Assn. v. Wilson, 236 Neb. 541, 463 N.W.2d 312 (1990).

There is no constitutional right to trial by jury in appeals to the district court from the county court in probate matters. In re Estate of Massie, 218 Neb. 103, 353 N.W.2d 735 (1984).

Subsection (a) of this section imposes a time limitation on a decision changing disallowance of a claim to allowance but does not impose a time limit on changing an allowance to a disallowance. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

Subsection (a) of this section treats a failure to disallow a claim as an allowance of the claim, but also authorizes a personal representative to change his or her decision regarding allowance or disallowance of a claim. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

A personal representative may disallow a claim that has been allowed by the failure to object. In re Estate of Krichau, 1 Neb. App. 398, 501 N.W.2d 722 (1992).



30-2489 Payment of claims.

(a) Upon the expiration of two months from the date of the first publication of the notice to creditors, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making allowance for costs and expenses of administration and after making provision for homestead, family and support allowances, for claims already presented which have not yet been allowed or whose allowance has been appealed, and for unbarred claims which may yet be presented. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid as provided herein may secure an order directing the personal representative to pay the claim to the extent that funds of the estate are available for the payment.

(b) The personal representative at any time may pay any enforceable claim which has not been barred, with or without formal presentation, but he is personally liable to any other claimant whose claim is allowed and who is injured by such payment if

(1) the payment was made before the expiration of the time limit stated in subsection (a) and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(2) the payment was made, due to the negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of his priority.

A petition requesting an order to direct the personal representative to pay a claim that has been allowed but not paid may only be brought in the county court. Kerrigan & Line v. Foote, 5 Neb. App. 397, 558 N.W.2d 837 (1997).



30-2490 Individual liability of personal representative.

(a) Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

(b) A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

(c) Claims based on contracts entered into by a personal representative in his fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration, may be asserted against the estate by proceeding against the personal representative in his fiduciary capacity, whether or not the personal representative is individually liable therefor.

(d) Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding.

Under subsection (a) of this section, it is the personal representative's duty to disclose his or her representative capacity in order to avoid personal liability in contract, and the personal representative bears the burden of proof on this issue. Purbaugh v. Jurgensmeier, 240 Neb. 679, 483 N.W.2d 757 (1992).



30-2491 Secured claims.

Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders his security; otherwise payment is upon the basis of one of the following:

(1) if the creditor exhausts his security before receiving payment, upon the amount of the claim allowed less the fair value of the security; or

(2) if the creditor does not have the right to exhaust his security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise or litigation.



30-2492 Claims not due and contingent or unliquidated claims.

(a) If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

(b) In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1) if the claimant consents, he may be paid the present or agreed value of the claim, taking any uncertainty into account;

(2) arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise.



30-2493 Counterclaims.

In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim.



30-2494 Execution and levies prohibited.

No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges or other liens existing at the time of death upon real or personal property in an appropriate proceeding.

A judgment lien on the proceeds from a sale is not a claim subject to the provisions of the Nebraska Probate Code. A judgment lien against decedent in existence prior to the death of decedent falls within this exclusion of the Nebraska Probate Code. McCook Nat. Bank v. Bennett, 248 Neb. 567, 537 N.W.2d 353 (1995).



30-2495 Compromise of claims.

When a claim against the estate has been presented, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.



30-2496 Encumbered assets.

If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration.

Personal representative has discretion to satisfy an encumbrance immediately if it is in the best interests of the estate. McCook Nat. Bank v. Bennett, 248 Neb. 567, 537 N.W.2d 353 (1995).



30-2497 Administration in more than one state; duty of personal representative.

(a) All assets of estates being administered in this state are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

(b) If the estate either in this state or as a whole is insufficient to cover all family exemptions and allowances determined by the law of the decedent's domicile, prior charges and claims, after satisfaction of the exemptions, allowances and charges, each claimant whose claim has been allowed either in this state or elsewhere in administrations of which the personal representative is aware is entitled to receive payment of an equal proportion of his claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this state, the creditor so benefited is to receive dividends from local assets only upon the balance of his claim after deducting the amount of the benefit.

(c) In case the family exemptions and allowances, prior charges and claims of the entire estate exceed the total value of the portions of the estate being administered separately and this state is not the state of the decedent's last domicile, the claims allowed in this state shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this state the amount to which they are entitled, local assets shall be marshaled so that each claim allowed in this state is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this state from assets in other jurisdictions.



30-2498 Final distribution to domiciliary representative.

The estate of a nonresident decedent being administered by a personal representative appointed in this state shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless (1) by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this state without reference to the local law of the decedent's domicile; (2) the personal representative of this state, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or (3) the court orders otherwise in a proceeding for a closing order under section 30-24,115 or incident to the closing of a supervised administration. In other cases, distribution of the estate of a decedent shall be made in accordance with the other parts of this article.



30-2499 Successors' rights if no administration.

In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by homestead allowance, exemption or intestacy may establish title thereto by proof of the decedent's ownership, his death, and their relationship to the decedent. Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption.



30-24,100 Distribution; order in which assets appropriated; abatement.

(a) Except as provided in subsection (b) and except as provided in connection with the share of the surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order: (1) property not disposed of by the will; (2) residuary devises; (3) general devises; (4) specific devises. For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

(b) If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a), the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

(c) If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.



30-24,101 Right of retainer.

Unless a different intention is indicated by the will, the amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to him in a direct proceeding for recovery of the debt.



30-24,102 Interest on general pecuniary devise.

General pecuniary devises bear interest at the legal rate beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will.

A will is an instrument in writing. Therefore, when interest is required to be paid on a pecuniary devise pursuant to this section, the legal rate of interest called for is 12 percent per annum, as required by section 45-104. In re Estate of Peterson, 230 Neb. 744, 433 N.W.2d 500 (1988).



30-24,103 Penalty clause for contest.

A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.



30-24,104 Distribution in kind; valuation; method.

(a) Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate shall be distributed in kind to the extent possible through application of the following provisions:

(1) A specific devisee is entitled to distribution of the thing devised to him, and a spouse or child who has selected particular assets of an estate as provided in section 30-2323 shall receive the items selected.

(2) Any homestead or family allowance or devise payable in money may be satisfied by value in kind provided

(i) the person entitled to the payment has not demanded payment in cash;

(ii) the property distributed in kind is valued at fair market value as of the date of its distribution, and

(iii) no residuary devisee has requested that the asset in question remain a part of the residue of the estate.

(3) For the purpose of valuation under paragraph (2), securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution or, if there was no sale on that day, at the median between amounts bid and offered at the close of that day. Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution. For assets which do not have readily ascertainable values, a valuation as of a date not more than thirty days prior to the date of distribution, if otherwise reasonable, controls. For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised.

(4) The residuary estate shall be distributed in kind if there is no objection to the proposed distribution and it is practicable to distribute undivided interests. In other cases, residuary property may be converted into cash for distribution.

(b) After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset he is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the personal representative within thirty days after mailing or delivery of the proposal.

The time limitation on objections found in subsection (b) of this section is not limited in its application to distribution under a will. In re Estate of Marsh, 247 Neb. 17, 524 N.W.2d 571 (1994).

Once a settlement agreement is entered into, the distribution of the property is pursuant to the agreement and cannot be affected by a section concerning the distribution of property in kind. In re Estate of Marsh, 2 Neb. App. 649, 513 N.W.2d 35 (1994).



30-24,105 Distribution in kind; evidence.

If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring, or releasing the assets to the distributee as evidence of the distributee's title to the property. If the distribution is of real property, the deed of distribution shall be recorded with the register of deeds in each county in which such real property is situated and shall indicate the court in which probate proceedings were conducted.



30-24,106 Distribution; right or title of distributee.

Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper.



30-24,107 Improper distribution; liability of distributee.

Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if he has the property. If he does not have the property, then he is liable to return the value as of the date of disposition of the property improperly received and its income and gain received by him.



30-24,108 Purchases from distributees protected.

If property distributed in kind or a security interest therein is acquired by a purchaser or lender for value from a distributee who has received an instrument or deed of distribution from the personal representative, the purchaser or lender takes title free of any claims of the estate and incurs no personal liability to the estate, whether or not the distribution was proper. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind.



30-24,109 Partition for purpose of distribution.

When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court, prior to the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party.

A will that contains a “no contest” provision forecloses any partition action after a probate court enters its final order closing the estate. So a devisee’s partition action after the estate has been closed cannot be a will contest. Martin v. Ullsperger, 284 Neb. 526, 822 N.W.2d 382 (2012).

Pursuant to this section, the words “partition” and “partitioned” mean partition in kind. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

The last sentence of this section addresses the sale of property that cannot be partitioned in kind. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

The Nebraska Supreme Court has long expressed a preference for partition in kind. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

Under this section, the court is to follow the procedures for partition in civil actions. In re Estate of McKillip, 284 Neb. 367, 820 N.W.2d 868 (2012).

If a county court finds that certain property is subject to partition, it may direct the personal representative to sell the property. The personal representative is to perform the duties and responsibilities otherwise incumbent upon a referee. In re Estate of Failla, 278 Neb. 770, 773 N.W.2d 793 (2009).

If the court finds that the real estate in question cannot be partitioned without prejudice or conveniently allotted to one person, it shall direct the personal representative to sell the property and perform the other duties that would otherwise be those of a referee. In re Estate of Kentopp v. Kentopp, 206 Neb. 776, 295 N.W.2d 275 (1980).

This section gives the county court exclusive original jurisdiction over actions to partition or sell real estate in a decedent's estate during the pendency of estate proceedings. In re Estate of Kentopp v. Kentopp, 206 Neb. 776, 295 N.W.2d 275 (1980).



30-24,110 Private agreements among successors to decedent binding on personal representative.

Subject to the rights of creditors and taxing authorities, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to his obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of his office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing herein relieves trustees of any duties owed to beneficiaries of trusts.



30-24,111 Distributions to trustee.

(a) Before distributing to a trustee, the personal representative may require that the trust be registered if the state in which it is to be administered requires registration and that the trustee inform the beneficiaries as provided in section 30-3878.

(b) If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if he or she apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and he or she may withhold distribution until the court has acted.

(c) No inference of negligence on the part of the personal representative shall be drawn from his or her failure to exercise the authority conferred by subsections (a) and (b).



30-24,112 Disposition of unclaimed assets.

Disposition of unclaimed assets, fees, legacies, devises, and distributive shares shall be subject to the provisions of sections 25-2714 to 25-2717.



30-24,113 Distribution to persons under disability.

A personal representative may discharge his obligation to distribute to any person under legal disability by distributing to his conservator, or any other person authorized by this code or otherwise to give a valid receipt and discharge for the distribution.



30-24,114 Apportionment of estate taxes.

Estate taxes shall be apportioned as provided in section 77-2108.



30-24,115 Formal proceedings terminating administration, testate or intestate; order of general protection.

(a) A personal representative or any interested person may petition for an order of complete settlement of the estate. The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to determine testacy, if not previously determined, to consider the final account or compel or approve an accounting and distribution, to construe any will or determine heirs and adjudicate the final settlement and distribution of the estate. After notice to all interested persons and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

(b) If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested parties determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs. In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding shall constitute prima facie proof of due execution of any will previously admitted to probate, or of the fact that the decedent left no valid will if the prior proceedings determined this fact.



30-24,116 Formal proceedings terminating testate administration; order construing will without adjudicating testacy.

A personal representative administering an estate under an informally probated will or any devisee under an informally probated will may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent. The personal representative may petition at any time, and a devisee may petition after one year, from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate. After notice to all devisees and the personal representative and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those he represents. If it appears that a part of the estate is intestate, the proceedings shall be dismissed or amendments made to meet the provisions of section 30-24,115.



30-24,117 Closing estates; by sworn statement of personal representative.

(a) Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than five months after the date of original appointment of a general personal representative for the estate, a verified statement stating that he, or a prior personal representative whom he has succeeded, has:

(1) published notice to creditors as provided by section 30-2483 and that the first publication occurred more than four months prior to the date of the statement;

(2) fully administered the estate of the decedent by making payment, settlement or other disposition of all claims which were presented, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled. If any claims remain undischarged, the statement shall state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or it shall state in detail other arrangements which have been made to accommodate outstanding liabilities; and

(3) sent a copy thereof to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected thereby.

(b) If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.



30-24,118 Liability of distributees to claimants.

After assets of an estate have been distributed and subject to section 30-24,120, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. No distributee shall be liable to claimants for amounts in excess of the value of his distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who shall have failed to notify other distributees of the demand made upon him by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against him loses his right of contribution against other distributees.



30-24,119 Limitations on proceedings against personal representative.

Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within six months after the filing of the closing statement. The rights barred by reason of the filing of the closing statement do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.

This section provides claimants with a limited right to proceed against a personal representative after the personal representative has already been discharged, where the personal representative has committed a breach of fiduciary duty. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).



30-24,120 Limitations on actions and proceedings against distributees.

Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of any claimant to recover from a distributee who is liable to pay the claim, and the right of any heir or devisee, or of a successor personal representative acting in their behalf, to recover property improperly distributed or the value thereof from any distributee is forever barred at the later of (1) three years after the decedent's death; or (2) one year after the time of distribution thereof. This section does not bar an action to recover property or value received as the result of fraud.



30-24,121 Certificate discharging liens securing fiduciary performance.

After his appointment has terminated, the personal representative, his sureties, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the registrar that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety.



30-24,122 Subsequent administration.

If other property of the estate is discovered after an estate has been settled and the personal representative discharged or his appointment terminated, the court upon petition of any interested person and upon notice may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of this code apply as appropriate; but no claim previously barred may be asserted in the subsequent administration.



30-24,123 Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons.

A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any probated will, the rights or interests in the estate of the decedent of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it.

Sections 30-24,123 and 30-24,124 allow competent parties having beneficial interests in an estate pursuant to a will clouded by a good faith contest or controversy to reach a settlement agreement, which will be approved by a court if the agreement is just and reasonable. In re Estate of Marsh, 2 Neb. App. 649, 513 N.W.2d 35 (1994).



30-24,124 Procedure for securing court approval of compromise.

The procedure for securing court approval of a compromise is as follows:

(1) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons and parents acting for any minor child having beneficial interests or having claims which will or may be affected by the compromise. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained.

(2) Any interested person, including the personal representative or a trustee, then may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives.

(3) After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries under its supervision to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.

Under subdivision (1) of this section, a settlement agreement made in open court on the record, agreed to by all of the parties to the litigation, and approved by the court is enforceable. In re Estate of Mithofer, 243 Neb. 722, 502 N.W.2d 454 (1993).

Under subdivision (3) of this section, once a compromise agreement is entered into and approved by the court, the disposition of the property in the estate is in accordance with the terms of the agreement. In re Estate of Marsh, 2 Neb. App. 649, 513 N.W.2d 35 (1994).



30-24,125 Collection of personal property by affidavit.

(a) Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating:

(1) the value of all of the personal property in the decedent's estate, wherever located, less liens and encumbrances, does not exceed fifty thousand dollars;

(2) thirty days have elapsed since the death of the decedent as shown in a certified or authenticated copy of the decedent's death certificate attached to the affidavit;

(3) the claiming successor's relationship to the decedent or, if there is no relationship, the basis of the successor's claim to the personal property;

(4) the person or persons claiming as successors under the affidavit swear or affirm that all statements in the affidavit are true and material and further acknowledge that any false statement may subject the person or persons to penalties relating to perjury under section 28-915;

(5) no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and

(6) the claiming successor is entitled to payment or delivery of the property.

(b) A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (a).

(c) In addition to compliance with the requirements of subsection (a), a person seeking a transfer of a certificate of title to a motor vehicle, motorboat, all-terrain vehicle, utility-type vehicle, or minibike shall be required to furnish to the Department of Motor Vehicles an affidavit showing applicability of this section and compliance with the requirements of this section to authorize the department to issue a new certificate of title.



30-24,126 Effect of affidavit.

The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he dealt with a personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right.



30-24,127 Small estates; summary administrative procedure.

If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled thereto and file a closing statement as provided in section 30-24,128.



30-24,128 Small estates; closing by sworn statement of personal representative.

(a) Unless prohibited by order of the court and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of section 30-24,127 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:

(1) to the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent;

(2) the personal representative has fully administered the estate by disbursing and distributing it to the persons entitled thereto; and

(3) the personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected.

(b) If no actions or proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

(c) A closing statement filed under this section has the same effect as one filed under section 30-24,117.



30-24,129 Succession to real property by affidavit.

(a) Thirty days after the death of a decedent, any person claiming as successor to the decedent's interest in real property in this state may file or cause to be filed on his or her behalf, with the register of deeds office of a county in which the real property of the decedent that is the subject of the affidavit is located, an affidavit describing the real property owned by the decedent and the interest of the decedent in the property. The affidavit shall be signed by all persons claiming as successors or by parties legally acting on their behalf and shall be prima facie evidence of the facts stated in the affidavit. The affidavit shall state:

(1) the value of the decedent's interest in all real property in the decedent's estate located in this state does not exceed fifty thousand dollars. The value of the decedent's interest shall be determined from the value of the property as shown on the assessment rolls for the year in which the decedent died less real estate taxes and interest thereon if any is due at the time of death;

(2) thirty days have elapsed since the death of the decedent as shown in a certified or authenticated copy of the decedent's death certificate attached to the affidavit;

(3) no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction;

(4) the claiming successor is entitled to the real property by reason of the homestead allowance, exempt property allowance, or family allowance, by intestate succession, or by devise under the will of the decedent;

(5) the claiming successor has made an investigation and has been unable to determine any subsequent will;

(6) no other person has a right to the interest of the decedent in the described property;

(7) the claiming successor's relationship to the decedent and the value of the entire estate of the decedent; and

(8) the person or persons claiming as successors under the affidavit swear or affirm that all statements in the affidavit are true and material and further acknowledge that any false statement may subject the person or persons to penalties relating to perjury under section 28-915.

(b) The recorded affidavit and certified or authenticated copy of the decedent's death certificate shall also be recorded by the claiming successor in any other county in this state in which the real property of the decedent that is the subject of the affidavit is located.



30-24,130 Effect of affidavit.

(a) A successor named in an affidavit under section 30-24,129 shall have the same protection as a distributee who has received a deed of distribution from a personal representative as provided in section 30-24,106.

(b) A purchaser of real property from or lender to a person named as a successor in an affidavit under section 30-24,129 shall have the same protection as a person purchasing from or lending to a distributee who has received a deed of distribution from a personal representative as provided in section 30-24,108.

(c) Nothing in this section affects or prevents any proceeding to enforce any mortgage, pledge, or other lien upon the real property described in the affidavit.



30-2501 Definitions.

In this article

(1) Local administration means administration by a personal representative appointed in this state pursuant to appointment proceedings described in Article 24.

(2) Local personal representative includes any personal representative appointed in this state pursuant to appointment proceedings described in Article 24 and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to section 30-2506.

(3) Resident creditor means a person domiciled in, or doing business in this state, who is, or could be, a claimant against an estate of a nonresident decedent.



30-2502 Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.

At any time after the expiration of sixty days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of his appointment and an affidavit made by or on behalf of the representative stating:

(1) the date of the death of the nonresident decedent,

(2) that no local administration, or application or petition therefor, is pending in this state,

(3) that the domiciliary foreign personal representative is entitled to payment or delivery.



30-2503 Payment or delivery discharges.

Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.



30-2504 Resident creditor notice.

Payment or delivery under section 30-2503 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.



30-2505 Proof of authority; bond.

If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state in a county in which property belonging to the decedent is located, authenticated copies of his appointment and of any official bond he has given.



30-2506 Powers.

A domiciliary foreign personal representative who has complied with section 30-2505 may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.



30-2507 Power of representatives in transition.

The power of a domiciliary foreign personal representative under section 30-2502 or 30-2506 shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 30-2506, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in this state.



30-2508 Ancillary and other local administrations; provisions governing.

In respect to a nonresident decedent, the provisions of Article 24 of this code govern (1) proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (2) the status, powers, duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributees and others in regard to a local administration.



30-2509 Jurisdiction by act of foreign personal representative.

A foreign personal representative submits himself personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by (1) filing authenticated copies of his appointment as provided in section 30-2505, (2) receiving payment of money or taking delivery of personal property under section 30-2502, or (3) doing any act as a personal representative in this state which would have given the state jurisdiction over him as an individual. Jurisdiction under (2) is limited to the money or value of personal property collected.



30-2510 Jurisdiction by act of decedent.

In addition to jurisdiction conferred by section 30-2509, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that his decedent was subject to jurisdiction immediately prior to death.



30-2511 Service on foreign personal representative.

Service of process may be made upon the foreign personal representative who has submitted himself or herself to the jurisdiction of the court under section 30-2509 or is subject to jurisdiction under section 30-2510 in the manner provided for service of a summons in a civil action.



30-2512 Effect of adjudication for or against personal representative.

An adjudication rendered in any jurisdiction, which has an applicable provision of law similar in reciprocal effect to this provision, in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.



30-2601 Definitions and use of terms.

Unless otherwise apparent from the context, in the Nebraska Probate Code:

(1) Incapacitated person means any person who is impaired by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, or other cause (except minority) to the extent that the person lacks sufficient understanding or capacity to make or communicate responsible decisions concerning himself or herself;

(2) A protective proceeding is a proceeding under the provisions of section 30-2630 to determine that a person cannot effectively manage or apply his or her estate to necessary ends, either because the person lacks the ability or is otherwise inconvenienced, or because the person is a minor, and to secure administration of the person's estate by a conservator or other appropriate relief;

(3) A protected person is a minor or other person for whom a conservator has been appointed or other protective order has been made;

(4) A ward is a person for whom a guardian has been appointed. A minor ward is a minor for whom a guardian has been appointed solely because of minority;

(5) Full guardianship means the guardian has been granted all powers which may be conferred upon a guardian by law;

(6) Guardian means any person appointed to protect a ward and may include the Public Guardian;

(7) Public Guardian is as defined in section 30-4103;

(8) Limited guardianship means any guardianship which is not a full guardianship;

(9) Conservator means any person appointed to protect a protected person and may include the Public Guardian;

(10) For purposes of article 26 of the Nebraska Probate Code, interested person means children, spouses, those persons who would be the heirs if the ward or person alleged to be incapacitated died without leaving a valid will who are adults and any trustee of any trust executed by the ward or person alleged to be incapacitated. After the death of a ward, interested person also includes the personal representative of a deceased ward's estate, the deceased ward's heirs in an intestate estate, and the deceased ward's devisees in a testate estate. The meaning of interested person as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding. If there are no persons identified as interested persons above, then interested person shall also include any person or entity named as a devisee in the most recently executed will of the ward or person alleged to be incapacitated; and

(11) Guardian ad litem means an attorney appointed by the court in a guardianship, conservatorship, or other protective proceeding pursuant to sections 30-4201 to 30-4210 to represent the interests of a person who has been alleged to be incapacitated, ward, person to be protected, or minor.



30-2601.01 Guardians and conservators; training curricula.

The Public Guardian shall approve training curricula for persons appointed as guardians and conservators. Such training curricula shall include, but not be limited to:

(1) The rights of wards under sections 30-2601 to 30-2661 and the Public Guardianship Act specifically and under the laws of the United States generally;

(2) The duties and responsibilities of guardians;

(3) Reporting requirements;

(4) Least restrictive options in the areas of housing, medical care, and psychiatric care; and

(5) Resources to assist guardians in fulfilling their duties.



30-2601.02 Legislative intent.

The Legislature recognizes the need for providing mechanisms for intervening in the lives of certain persons who are impaired by reason of disability. It is the intent of the Legislature to authorize the use of guardianships and conservatorships for such intervention. It is also the intent of the Legislature to encourage the least restrictive alternative possible on the impaired person's exercise of personal and civil rights consistent with the impaired person's need for services by encouraging judges to utilize limited guardianships if appropriate.



30-2602 Jurisdiction of subject matter; consolidation of proceedings.

(a) The court has jurisdiction over protective proceedings and guardianship proceedings.

(b) When both guardianship and protective proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.



30-2602.01 Ex parte orders; authorized; violation; penalty.

During the pendency of any proceeding under sections 30-2601 to 30-2661 after a guardian or conservator is appointed, upon application by any interested person and if the accompanying affidavit of such person or his or her agent shows to the court that the ward's or protected person's safety, health, or financial welfare is at issue, the court may issue ex parte orders to address the situation. Ex parte orders issued under this section shall remain in full force and effect for no more than ten days or until a hearing is held thereon, whichever is earlier. Anyone who violates such order after service shall be guilty of a Class II misdemeanor. Any interested person that submits an affidavit under this section in bad faith, or submits an affidavit under this section that lacks a factual basis as determined by the court, shall be ordered to pay the opposing party reasonable attorney's fees and costs.



30-2602.02 Guardian or conservator; national criminal history record check; report; waiver by court.

(1) A person, except for a financial institution as that term is defined in section 8-101.03 or its officers, directors, employees, or agents or a trust company, who has been nominated for appointment as a guardian or conservator shall obtain a national criminal history record check through a process approved by the State Court Administrator and a report of the results and file such report with the court at least ten days prior to the appointment hearing date, unless waived or modified by the court (a) for good cause shown by affidavit filed simultaneously with the petition for appointment or (b) in the event the protected person requests an expedited hearing under section 30-2630.01.

(2) An order appointing a guardian or conservator shall not be signed by the judge until such report has been filed with the court and reviewed by the judge. Such report, or the lack thereof, shall be certified either by affidavit or by obtaining a certified copy of the report. No report or national criminal history record check shall be required by the court upon the application of a petitioner for an emergency temporary guardianship or emergency temporary conservatorship. The court may waive the requirements of this section for good cause shown.



30-2603 Payment or delivery to minor.

Any person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding twenty-five thousand dollars per annum, by paying or delivering the money or property to:

(1) The minor, if he or she has attained the age of eighteen years or is married;

(2) Any person having the care and custody of the minor with whom the minor resides;

(3) A guardian of the minor; or

(4) A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor.

This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending. The persons, other than the minor or any financial institution under subdivision (4) of this section, receiving money or property for a minor are obligated to apply the money to the support and education of the minor but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support. Any excess sums shall be preserved for future support of the minor, and any balance not so used and any property received for the minor must be turned over to the minor when he or she attains majority. Persons who pay or deliver in accordance with provisions of this section are not responsible for the proper application thereof.



30-2604 Delegation of powers by parent or guardian.

A parent or a guardian of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding six months, any of his or her powers regarding care, custody, or property of the minor child or ward, except his or her power to consent to marriage or adoption of a minor ward. A parent or guardian of a minor who is at least eighteen years of age and who is not a ward of the state, by a properly executed power of attorney, may delegate to such minor, for a period not exceeding one year, the parent's or guardian's power to consent to such minor's own health care and medical treatment.



30-2605 Status of guardian of minor; general.

A person becomes a guardian of a minor by acceptance of a testamentary appointment or upon appointment by the court. The guardianship status continues until terminated, without regard to the location from time to time of the guardian and minor ward.



30-2606 Testamentary appointment of guardian of minor; notice.

The parent of a minor may appoint by will a guardian of an unmarried minor. Subject to the right of the minor under section 30-2607, a testamentary appointment becomes effective upon filing the guardian's acceptance in the court in which the will is probated if, before acceptance, both parents are dead or the surviving parent is adjudged incapacitated. If both parents are dead, an effective appointment by the parent who died later has priority. This state recognizes a testamentary appointment effected by filing the guardian's acceptance under a will probated in another state which is the testator's domicile. Upon acceptance of appointment, written notice of acceptance must be given by the guardian to the minor and to the person having his care, or to his nearest adult relation.



30-2607 Objection by minor of fourteen or older to testamentary appointment.

A minor of fourteen or more years may prevent an appointment of his testamentary guardian from becoming effective, or may cause a previously accepted appointment to terminate, by filing with the court in which the will is probated a written objection to the appointment before it is accepted or within thirty days after notice of its acceptance. An objection may be withdrawn. An objection does not preclude appointment by the court in a proper proceeding of the testamentary nominee, or any other suitable person.



30-2608 Natural guardians; court appointment of guardian of minor; standby guardian; conditions for appointment; child born out of wedlock; additional considerations; filings.

(a) The father and mother are the natural guardians of their minor children and are duly entitled to their custody and to direct their education, being themselves competent to transact their own business and not otherwise unsuitable. If either dies or is disqualified for acting, or has abandoned his or her family, the guardianship devolves upon the other except as otherwise provided in this section.

(b) In the appointment of a parent as a guardian when the other parent has died and the child was born out of wedlock, the court shall consider the wishes of the deceased parent as expressed in a valid will executed by the deceased parent. If in such valid will the deceased parent designates someone other than the other natural parent as guardian for the minor children, the court shall take into consideration the designation by the deceased parent. In determining whether or not the natural parent should be given priority in awarding custody, the court shall also consider the natural parent's acknowledgment of paternity, payment of child support, and whether the natural parent is a fit, proper, and suitable custodial parent for the child.

(c) The court may appoint a standby guardian for a minor whose parent is chronically ill or near death. The appointment of a guardian under this subsection does not suspend or terminate the parent's parental rights of custody to the minor. The standby guardian's authority would take effect, if the minor is left without a remaining parent, upon (1) the death of the parent, (2) the mental incapacity of the parent, or (3) the physical debilitation and consent of the parent.

(d) The court may appoint a guardian for a minor if all parental rights of custody have been terminated or suspended by prior or current circumstances or prior court order. The juvenile court may appoint a guardian for a child adjudicated to be under subdivision (3)(a) of section 43-247 as provided in section 43-1312.01. A guardian appointed by will as provided in section 30-2606 whose appointment has not been prevented or nullified under section 30-2607 has priority over any guardian who may be appointed by the court, but the court may proceed with an appointment upon a finding that the testamentary guardian has failed to accept the testamentary appointment within thirty days after notice of the guardianship proceeding.

(e) The petition and all other court filings for a guardianship proceeding shall be filed with the clerk of the county court. The party shall state in the petition whether such party requests that the proceeding be heard by the county court or, in cases in which a separate juvenile court already has jurisdiction over the child in need of a guardian under the Nebraska Juvenile Code, such separate juvenile court. Such proceeding is considered a county court proceeding even if heard by a separate juvenile court judge, and an order of the separate juvenile court in such guardianship proceeding has the force and effect of a county court order. The testimony in a guardianship proceeding heard before a separate juvenile court judge shall be preserved as in any other separate juvenile court proceeding. The clerks of the district courts shall transfer all guardianship petitions and other guardianship filings which were filed with such clerks prior to August 28, 1999, to the clerk of the county court where the separate juvenile court which heard the proceeding is situated. The clerk of such county court shall file and docket such petitions and other filings.

The priority provision of subsection (d) of this section is intended to address circumstances in which a court-appointed guardian comes into existence before a parental nomination is discovered or accepted, so that the authority of the court-appointed guardian will be terminated in favor of the parental nomination. In re Estate of Jeffrey B., 268 Neb. 761, 688 N.W.2d 135 (2004).

Pursuant to subsection (3) of section 43-285, when a separate juvenile court or county court sitting as a juvenile court awards custody of a minor to the Department of Health and Human Services, the court has authority to award custody to a family the department has designated as suitable guardians without resorting to a proceeding under this section. In re Guardianship of Rebecca B. et al., 260 Neb. 922, 621 N.W.2d 289 (2000).

Trial court's ruling that parental rights had been suspended because of the then current circumstances was not erroneous. In re Guardianship of Zyla, 251 Neb. 163, 555 N.W.2d 768 (1996).

In a parent's habeas corpus proceeding directed at child custody, a court may not deprive a parent of a minor's custody unless it is affirmatively shown that the parent seeking habeas corpus relief is unfit to perform the parental duties imposed by the parent-child relationship or has legally lost parental rights in the child. Uhing v. Uhing, 241 Neb. 368, 488 N.W.2d 366 (1992).

Appeals of matters arising under the Nebraska Probate Code are reviewed for error on the record. In re Guardianship of Elizabeth H., 17 Neb. App. 752, 771 N.W.2d 185 (2009).

The "fitness" standard applied in a guardianship appointment pursuant to this section is analogous to a juvenile court's finding that it would be contrary to a juvenile's welfare to return home. In re Guardianship of Elizabeth H., 17 Neb. App. 752, 771 N.W.2d 185 (2009).

The parental preference principle applies to proceedings to initially determine whether to appoint a guardian over a parent's objection. In re Guardianship of Elizabeth H., 17 Neb. App. 752, 771 N.W.2d 185 (2009).

Under subsection (d) of this section, the determination of who shall be guardian and conservator is ultimately dependent upon the best interests of the children, although a testamentary nomination of a guardian or conservator may have statutory priority. In re Guardianship & Conservatorship of McDowell, 17 Neb. App. 340, 762 N.W.2d 615 (2009).

Pursuant to subsection (e) of this section and section 43-247(10), guardianship was properly docketed in the county court and heard by a separate juvenile court judge. In re Guardianship of Brenda B. et al., 13 Neb. App. 618, 698 N.W.2d 228 (2005).

The "fitness" standard applied in a guardianship appointment under this section is analogous to a juvenile court finding that it would be contrary to a juvenile's health, safety, and welfare to return home. In re Guardianship of Brenda B. et al., 13 Neb. App. 618, 698 N.W.2d 228 (2005).



30-2609 Court appointment of guardian of minor; venue.

The venue for guardianship proceedings for a minor is in the place where the minor resides or is present or where property is located if he is a nonresident of this state.



30-2610 Court appointment of guardian of minor; qualification; priority of minor's nominee.

The court may appoint as guardian any person whose appointment would be in the best interests of the minor. The court shall appoint a person nominated by the minor, if the minor is fourteen years of age or older, unless the court finds the appointment contrary to the best interests of the minor.



30-2611 Court appointment of guardian of minor; procedure.

(a) Notice of the time and place of hearing of a petition for the appointment of a guardian of a minor is to be given by the petitioner in the manner prescribed by section 30-2220 to:

(1) the minor, if he is fourteen or more years of age;

(2) the person who has had the principal care and custody of the minor during the sixty days preceding the date of the petition; and

(3) any living parent of the minor.

(b) Upon hearing, if the court finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the requirements of section 30-2608 have been met, and the welfare and best interests of the minor will be served by the requested appointment, it shall make the appointment. In other cases the court may dismiss the proceedings, or make any other disposition of the matter that will best serve the interest of the minor.

(c) If necessary, the court may appoint a temporary guardian, with the status of an ordinary guardian of a minor, but the authority of a temporary guardian shall not last longer than six months. In an emergency, the court may appoint a temporary guardian of a minor without notice, pending notice and hearing.

(d) If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is fourteen years of age or older.



30-2612 Consent to service by acceptance of appointment; notice.

By accepting a testamentary or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian, or mailed to him by ordinary mail at his address as listed in the court records and to his address as then known to the petitioner. Letters of guardianship must indicate whether the guardian was appointed by will or by court order.



30-2613 Powers and duties of guardian of minor.

(1) A guardian of a minor has the powers and responsibilities of a parent who has not been deprived of custody of his or her minor and unemancipated child, except that a guardian is not legally obligated to provide from his or her own funds for the ward and is not liable to third persons by reason of the parental relationship for acts of the ward. In particular, and without qualifying the foregoing, a guardian has the following powers and duties:

(a) He or she must take reasonable care of his or her ward's personal effects and commence protective proceedings if necessary to protect other property of the ward.

(b) He or she may receive money payable for the support of the ward to the ward's parent, guardian or custodian under the terms of any statutory benefit or insurance system, or any private contract, devise, trust, conservatorship or custodianship. He or she also may receive money or property of the ward paid or delivered by virtue of section 30-2603. Any sums so received shall be applied to the ward's current needs for support, care and education, except as provided in subsections (2) and (3) of this section. He or she must exercise due care to conserve any excess for the ward's future needs unless a conservator has been appointed for the estate of the ward, in which case such excess shall be paid over at least annually to the conservator. Sums so received by the guardian are not to be used for compensation for his or her services except as approved by order of court. A guardian may institute proceedings to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward.

(c) The guardian is empowered to facilitate the ward's education, social, or other activities and to authorize medical or other professional care, treatment, or advice. A guardian is not liable by reason of this consent for injury to the ward resulting from the negligence or acts of third persons unless it would have been illegal for a parent to have consented. A guardian may consent to the marriage or adoption of his or her ward.

(d) A guardian must report the condition of his or her ward and of the ward's estate which has been subject to his or her possession or control, as ordered by court on petition of any person interested in the minor's welfare or as required by court rule, and upon termination of the guardianship settle his or her accounts with the ward or his or her legal representatives and pay over and deliver all of the estate and effects remaining in his or her hands or due from him or her on settlement to the person or persons who shall be lawfully entitled thereto.

(2) The appointment of a guardian for a minor shall not relieve his or her parent or parents, liable for the support of such minor, from their obligation to provide for such minor. For the purposes of guardianship of minors, the application of guardianship income and principal after payment of debts and charges of managing the estate, in relationship to the respective obligations owed by fathers, mothers, and others, for the support, maintenance and education of the minor shall be:

(a) The income and property of the father and mother of the minor in such manner as they can reasonably afford, regard being had to the situation of the family and to all the circumstances of the case;

(b) The guardianship income, in whole or in part, as shall be judged reasonable considering the extent of the guardianship income and the parents' financial ability;

(c) The income and property of any other person having a legal obligation to support the minor, in such manner as the person can reasonably afford, regard being had to the situation of the person's family and to all the circumstances of the case; and

(d) The guardianship principal, either personal or real estate, in whole or in part, as shall be judged for the best interest of the minor, considering all the circumstances of the minor and those liable for his or her support.

(3) Notwithstanding the provisions of subsection (2) of this section, the court may from time to time authorize the guardian to use so much of the guardianship income or principal, whether personal or real estate, as it may deem proper, considering all the circumstances of the minor and those liable for his or her support, if it is shown that (a) an emergency exists which justifies an expenditure, or (b) a fund has been given to the minor for a special purpose and the court can, with reasonable certainty, ascertain such purpose.

(4) The court may require a guardian to furnish a bond in an amount and conditioned in accordance with the provisions of section 30-2640.

(5) A guardian shall not change a ward's place of abode to a location outside of the State of Nebraska without court permission.

In deciding whether to assess all or any part of a successful petitioner's costs and fees against a minor ward's estate, a court should consider the usual factors for determining reasonable attorney fees, as set out in In re Guardianship & Conservatorship of Donley, 262 Neb. 282, 631 N.W.2d 839 (2001). In addition, under subdivision (1)(b) of this section, the court must consider whether an assessment of costs against the ward's estate would be detrimental to his or her long term interests. In re Guardianship of Brydon P., 286 Neb. 661, 838 N.W.2d 262 (2013).

When a court determines that a petitioner seeks a guardianship appointment for a minor in good faith and that the guardianship is in the minor's best interests, subdivision (1)(b) of this section authorizes the court to assess a successful petitioner's reasonable costs, including attorney fees, against the minor's estate, if an estate exists. A court may also assess the minor's attorney fees and guardian ad litem fees against his or her estate when the court has determined that these appointments are necessary to ensure that the minor's interests are adequately represented. But this section does not authorize a court to assess a successful petitioner's costs against another party. In re Guardianship of Brydon P., 286 Neb. 661, 838 N.W.2d 262 (2013).



30-2614 Termination of appointment of guardian; general.

A guardian's authority and responsibility terminates upon the death, resignation or removal of the guardian or upon the minor's death, adoption, marriage or attainment of majority, but termination does not affect his liability for prior acts, nor his obligation to account for funds and assets of his ward. Resignation of a guardian does not terminate the guardianship until it has been approved by the court. A testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding.



30-2615 Proceedings subsequent to appointment; venue.

(a) The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

(b) If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever is in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.



30-2616 Resignation or removal proceedings.

(a) Any person interested in the welfare of a ward, or the ward, if fourteen or more years of age, may petition for removal of a guardian on the ground that removal would be in the best interest of the ward. A guardian may petition for permission to resign. A petition for removal or for permission to resign may, but need not, include a request for appointment of a successor guardian.

(b) After notice and hearing on a petition for removal or for permission to resign, the court may terminate the guardianship and make any further order that may be appropriate.

(c) If, at any time in the proceeding, the court determines that the interests of the ward are, or may be, inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is fourteen or more years of age.

An attorney appointed under subsection (c) of this section is an advocate for the minor child and is not a guardian ad litem. In re Guardianship of Robert D., 269 Neb. 820, 696 N.W.2d 461 (2005).

Whether to appoint an attorney to represent a minor child pursuant to subsection (c) of this section is a matter entrusted to the discretion of the trial court. In re Guardianship of Robert D., 269 Neb. 820, 696 N.W.2d 461 (2005).

This section does not distinguish between guardians appointed by will or by the court; consequently, whether appointed by will or by the court, the standard for removal of the guardian of a minor pursuant to this section is the same: the best interests of the ward. In re Estate of Jeffrey B., 268 Neb. 761, 688 N.W.2d 135 (2004).

In guardianship termination proceedings involving a biological or adoptive parent, the parental preference principle serves to establish a rebuttable presumption that the best interests of a child are served by reuniting the child with his or her parent. In re Guardianship of D.J., 268 Neb. 239, 682 N.W.2d 238 (2004).



30-2617 Testamentary appointment of guardian for incapacitated person.

(a) The parent of an incapacitated person may by will appoint a guardian of the incapacitated person. A testamentary appointment by a parent becomes effective when, after having given seven days' prior written notice of his intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is informally or formally probated if, prior thereto, both parents are dead or the surviving parent is adjudged incapacitated. If both parents are dead, an effective appointment by the parent who died later has priority unless it is terminated by the denial of probate in formal proceedings.

(b) The spouse of a married incapacitated person may by will appoint a guardian of the incapacitated person. The appointment becomes effective when, after having given seven days' prior written notice of his intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is informally or formally probated. An effective appointment by a spouse has priority over an appointment by a parent unless it is terminated by the denial of probate in formal proceedings.

(c) This state shall recognize a testamentary appointment effected by filing acceptance under a will probated at the testator's domicile in another state.

(d) On the filing with the court in which the will was probated of written objection to the appointment by the person for whom a testamentary appointment of guardian has been made, the appointment is terminated. An objection does not prevent appointment by the court in a proper proceeding of the testamentary nominee or any other suitable person upon an adjudication of incapacity in proceedings under the succeeding sections of this part.



30-2618 Venue.

Unless otherwise provided in the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, the venue for guardianship proceedings for an incapacitated person is in the place where the incapacitated person resides or is present, or where property is located if he or she is a nonresident. If the incapacitated person is admitted to an institution pursuant to order of a court of competent jurisdiction, venue is also in the county in which that court sits.



30-2619 Procedure for court appointment of a guardian or standby guardian of a person alleged to be incapacitated.

(a) The person alleged to be incapacitated or any person interested in his or her welfare may petition for a finding of incapacity and appointment of a guardian or a standby guardian. The petition shall be verified and shall contain specific allegations with regard to each of the areas as provided under section 30-2619.01 in which the petitioner claims that the person alleged to be incapacitated lacks sufficient understanding to make or communicate responsible decisions concerning his or her own person. An interested person may file a motion to make more definite and certain requesting a specific description of the functional limitations and physical and mental condition of the person alleged to be incapacitated with the specific reasons prompting the request for guardianship.

(b) Upon the filing of a petition, the court shall set a date for hearing on the issues of incapacity and unless the person alleged to be incapacitated has retained counsel of his or her own choice or has otherwise indicated a desire for an attorney of his or her own choice, the court may appoint an attorney to represent him or her in the proceeding. The court may appoint a guardian ad litem as provided in sections 30-4201 to 30-4210 to advocate for the best interests of the person alleged to be incapacitated.

(c) The person alleged to be incapacitated may be examined by a physician appointed by the court. The physician shall submit his or her report in writing to the court and may be interviewed by a visitor, if so appointed pursuant to sections 30-2619.01 and 30-2624, sent by the court.

(d) The person alleged to be incapacitated is entitled to be present at the hearing in person and to see and hear all evidence bearing upon his or her condition. He or she is entitled to be present by counsel, to compel the attendance of witnesses, to present evidence, to cross-examine witnesses, including the court-appointed physician and the visitor appointed by the court pursuant to sections 30-2619.01 and 30-2624, and to appeal any final orders or judgments. The issue may be determined at a closed hearing only if the person alleged to be incapacitated or his or her counsel so requests.

(e) At any hearing conducted under this section, the court may designate one or more standby guardians of the person whose appointment will become effective immediately upon the death, unwillingness or inability to act, resignation, or removal by the court of the initially appointed guardian and upon compliance with any rules promulgated by the Supreme Court. The standby guardian shall have the same powers and duties as the initially appointed guardian. The standby guardian shall receive a copy of the order establishing or modifying the initial guardianship and the order designating the standby guardian. Upon assuming office, the standby guardian shall so notify the court in writing. Upon notification and upon compliance with any rules promulgated by the Supreme Court, the court shall issue new letters of guardianship that specify that the standby guardianship appointment is permanent. A standby guardian shall complete the training required by section 30-2601.01 at the time or times required by rules promulgated by the Supreme Court or as otherwise provided by order of the county court.

(f) The Public Guardian shall not be appointed as a standby guardian.

In a guardianship proceeding, where an objector has no concerns for the ward's welfare but only concerns of its own potential financial expectancy, such concerns do not give the objector standing to challenge a guardianship as "any person interested in [the ward's] welfare" under this section. In re Guardianship & Conservatorship of Barnhart, 290 Neb. 314, 859 N.W.2d 856 (2015).

An evidentiary hearing should be held expediently on a guardianship or conservatorship petition, and temporary guardians and conservators are intended to exercise their powers in a limited manner and for a limited period of time. In re Guardianship & Conservatorship of Larson, 270 Neb. 837, 708 N.W.2d 262 (2006).

Proceedings initiated to appoint a guardian are special proceedings. In re Guardianship & Conservatorship of Larson, 270 Neb. 837, 708 N.W.2d 262 (2006).

The rule that a true evidentiary hearing is required to support a finding of incompetency cannot be circumvented by continuous extensions of a temporary guardianship, nor are numerous reports by a guardian ad litem a substitute for an evidentiary hearing. In re Guardianship & Conservatorship of Larson, 270 Neb. 837, 708 N.W.2d 262 (2006).

Subsection (a) of this section is neither unconstitutionally vague nor overbroad. In re Guardianship and Conservatorship of Sim, 225 Neb. 181, 403 N.W.2d 721 (1987).



30-2619.01 Visitor appointment; conduct evaluation; duties.

Following the filing of a petition, the court may appoint a visitor and direct such visitor to conduct an evaluation of the allegations of incapacity as provided under this section. To conduct the evaluation of the allegations of incapacity, the visitor shall interview the allegedly incapacitated person, the person seeking appointment as guardian, the agencies providing services to the allegedly incapacitated person, and other persons and agencies that may provide relevant information. The visitor shall also visit the present place of abode of the person alleged to be incapacitated and, if any change of residence is anticipated, the place it is proposed that he or she will be detained or reside if the requested appointment is made, and submit his or her report in writing to the court.

As part of the evaluation of allegations of incapacity, a visitor, if appointed, shall obtain evidence relating to the allegedly incapacitated person's ability to make, communicate, or carry out responsible decisions concerning his or her person with regard to:

(1) Selecting his or her place of abode within or without this state;

(2) Arranging for his or her medical care;

(3) Protecting his or her personal effects;

(4) Giving necessary consents, approvals, or releases;

(5) Arranging for training, education, or other habilitating services appropriate to him or her;

(6) Applying for private or governmental benefits to which he or she may be entitled;

(7) Instituting proceedings to compel any person liable for the support of the proposed ward to support him or her if no conservator has been appointed for the proposed ward;

(8) Entering into contractual agreements if no conservator has been appointed for the proposed ward;

(9) Receiving money and tangible property deliverable to him or her and applying such money and property to his or her expenses for room and board, medical care, personal effects, training, education, and habilitative services; and

(10) Any other area of inquiry which the court may direct.

Section is neither vague nor overbroad. In re Guardianship and Conservatorship of Sim, 225 Neb. 181, 403 N.W.2d 721 (1987).



30-2619.02 Visitor's evaluation; how conducted.

The guardianship evaluation by the visitor shall be conducted with minimum interference with the allegedly incapacitated person's activities. Any interviews and examinations shall take place in the usual residence unless the visitor deems it necessary to conduct the interview or examination elsewhere. In cases of such necessity, the interview or examination shall take place during normal business hours.



30-2619.03 Visitor's evaluation report; contents.

The visitor shall file an evaluation report based upon the evaluation of the allegations of incapacity with the court within sixty days of the filing of the guardianship petition. Copies of the evaluation report shall be made available to the guardian ad litem, the proposed ward, and the petitioner. The evaluation report shall contain:

(1) A record of the visitor's interviews;

(2) Evidence obtained in each of the categories listed in section 30-2619.01;

(3) Recommendations as to the need of the proposed ward for a guardian in each of the areas listed in section 30-2619.01;

(4) The visitor's opinion as to the appropriateness of the person seeking appointment as guardian;

(5) Recommendations as to other appropriate candidates; and

(6) The visitor's opinion as to the needed duration of the guardianship.



30-2619.04 Visitor's evaluation report; responses.

The petitioner and the proposed ward shall have ten judicial days to file responses to the visitor's evaluation report.



30-2620 Findings; appointment of guardian; authority and responsibility of guardian.

(a) The court may appoint a guardian if it is satisfied by clear and convincing evidence that the person for whom a guardian is sought is incapacitated and that the appointment is necessary or desirable as the least restrictive alternative available for providing continuing care or supervision of the person of the person alleged to be incapacitated. If the court finds that a guardianship should be created, the guardianship shall be a limited guardianship unless the court finds by clear and convincing evidence that a full guardianship is necessary. If a limited guardianship is created, the court shall, at the time of appointment or later, specify the authorities and responsibilities which the guardian and ward, acting together or singly, shall have with regard to:

(1) Selecting the ward's place of abode within this state or, with court permission, outside of this state;

(2) Arranging for medical care for the ward;

(3) Protecting the personal effects of the ward;

(4) Giving necessary consent, approval, or releases on behalf of the ward;

(5) Arranging for training, education, or other habilitating services appropriate for the ward;

(6) Applying for private or governmental benefits to which the ward may be entitled;

(7) Instituting proceedings to compel any person under a duty to support the ward or to pay sums for the welfare of the ward to perform such duty, if no conservator has been appointed;

(8) Entering into contractual arrangements on behalf of the ward, if no conservator has been appointed; and

(9) Receiving money and tangible property deliverable to the ward and applying such money and property to the ward's expenses for room and board, medical care, personal effects, training, education, and habilitating services, if no conservator has been appointed, or requesting the conservator to expend the ward's estate by payment to third persons to meet such expenses.

(b) In a limited guardianship, the powers shall be endorsed upon the letters of appointment of the guardian and shall be treated as specific limitations upon the general powers, rights, and duties accorded by law to the guardian. In a full guardianship, the letters of appointment shall specify that the guardian is granted all powers conferred upon guardians by law. After appointment, the ward may retain an attorney for the sole purpose of challenging the guardianship, the terms of the guardianship, or the actions of the guardian on behalf of the ward.

(c) A guardian shall not change a ward's place of abode to a location outside of the State of Nebraska without court permission.

Pursuant to this section, a full guardianship may be established if the probate court finds by clear and convincing evidence that a full guardianship is necessary for the care of the incapacitated person. In re Guardianship & Conservatorship of Karin P., 271 Neb. 917, 716 N.W.2d 681 (2006).

A guardian for an incapacitated person appointed pursuant to this section is not entitled to quasi-judicial immunity with respect to the function of selecting the ward's place of abode by the guardian. Frey v. Blanket Corp., 255 Neb. 100, 582 N.W.2d 336 (1998).

A court may appoint a guardian when clear and convincing evidence establishes (1) that the person for whom a guardian is sought is incapacitated and (2) that the appointment is necessary or desirable as the least restrictive alternative available for providing continuing care or supervision of the person alleged to be incapacitated. In re Guardianship & Conservatorship of Hartwig, 11 Neb. App. 526, 656 N.W.2d 268 (2003).



30-2620.01 Attorney, guardian ad litem, physician, and visitor; fees and costs; in forma pauperis proceedings; frivolous actions.

The reasonable fees and costs of an attorney, a guardian ad litem, a physician, and a visitor appointed by the court for the person alleged to be incapacitated shall be allowed, disallowed, or adjusted by the court and may be paid from the estate of the ward if the ward possesses an estate or, if not, shall be paid by the county in which the proceedings are brought or by the petitioner as costs of the action. An action under sections 30-2601 to 30-2661 may be initiated or defended in forma pauperis in accordance with sections 25-2301 to 25-2310. The court may assess attorney's fees and costs against the petitioner upon a showing that the action was frivolous in accordance with sections 25-824 to 25-824.03.



30-2621 Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian or mailed to him by ordinary mail at his address as listed in the court records and to his address as then known to the petitioner.



30-2622 Termination of guardianship for incapacitated person; liability for prior acts; obligation to account.

The authority and responsibility of a guardian for an incapacitated person terminates upon the death of the guardian or ward, the determination of incapacity of the guardian, or upon removal or resignation as provided in section 30-2623. Testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. Termination does not affect his liability for prior acts nor his obligation to account for funds and assets of his ward.



30-2623 Removal or resignation of guardian; termination of incapacity.

(a) On petition of the ward or any person interested in his welfare, the court may remove a guardian and appoint a successor if in the best interests of the ward. On petition of the guardian, the court may accept his resignation and make any other order which may be appropriate.

(b) An order adjudicating incapacity may specify a minimum period, not exceeding one year, during which no petition for an adjudication that the ward is no longer incapacitated may be filed without special leave. Subject to this restriction, the ward or any person interested in his welfare may petition for an order that he is no longer incapacitated, and for removal or resignation of the guardian. A request for this order may be made by informal letter to the court or judge and any person who knowingly interferes with transmission of this kind of request to the court or judge may be adjudged guilty of contempt of court.

(c) Before removing a guardian, accepting the resignation of a guardian, or ordering that a ward's incapacity has terminated, the court, following the same procedures to safeguard the rights of the ward as apply to a petition for appointment of a guardian, may send a visitor to the residence of the present guardian and to the place where the ward resides or is detained, to observe conditions and report in writing to the court.

By using the phrase "any person interested in his welfare," the Legislature intended to allow persons who are interested in a protected person, but who do not satisfy the definition of "interested person," to bring matters affecting the welfare of protected persons to the attention of the local probate court. In re Guardianship of Gilmore, 11 Neb. App. 876, 662 N.W.2d 221 (2003).



30-2624 Visitor; qualifications.

A visitor shall be trained in law, nursing, social work, mental health, gerontology, or developmental disabilities and shall be an officer, employee, or special appointee of the court with no personal interest in the proceedings.

Any qualified person may be appointed visitor of a proposed ward, except that it shall be unlawful for any owner, part owner, manager, administrator, or employee, or any spouse of an owner, part owner, manager, administrator, or employee of a nursing home, room and board home, convalescent home, group care home, or institution providing residential care to any person with a physical disability, with an intellectual disability, with an infirmity, or who is aged to be appointed visitor of any such person residing, being under care, receiving treatment, or being housed in any such home or institution within the State of Nebraska.

The court shall select the visitor who has the expertise to most appropriately evaluate the needs of the person who is allegedly incapacitated.

The court shall maintain a current list of persons trained in or having demonstrated expertise in the areas of mental health, intellectual disability, drug abuse, alcoholism, gerontology, nursing, and social work, for the purpose of appointing a suitable visitor.



30-2625 Notices in guardianship proceedings.

(a) In a proceeding for the appointment of a guardian for a person alleged to be incapacitated or the removal of a guardian of a ward other than the appointment of a temporary guardian or temporary suspension of a guardian, notice of hearing shall be given to each of the following:

(1) The ward or the person alleged to be incapacitated and his or her spouse, parents, and adult children;

(2) Any person who is serving as guardian or conservator of the ward or who has care and custody of a person alleged to be incapacitated; and

(3) If no other person is notified under subdivision (1) of this subsection, at least one of the closest adult relatives of the ward or person alleged to be incapacitated, if any can be found.

(b) Notice which is appropriate to the circumstances of the ward or person alleged to be incapacitated shall be served personally at least fourteen days prior to the hearing on the ward or person alleged to be incapacitated and his or her spouse and parents if they can be found within the state. The court may require the petitioner to serve notice in alternative formats or with appropriate auxiliary aids and services if necessary to ensure equally effective communication with the ward or person alleged to be incapacitated, including, but not limited to, the use of braille, sign language, large print, reading aloud, or other reasonable accommodation for the known disabilities of the individual based on the allegations specified in the petition. Waiver of notice by the person alleged to be incapacitated shall not be effective unless he or she attends the hearing and the court determines that the waiver is appropriate.

(c) In addition to notifying him or her of the filing of the petition and the time and place of the hearing on the petition, the notice required to be served upon the person alleged to be incapacitated shall list the following rights of the person:

(1) The right to request the appointment of an attorney;

(2) The right to present evidence in his or her own behalf;

(3) The right to request that the power of the guardian, if appointed, be limited by the court;

(4) The right to be notified regarding how to contact the temporary guardian if a temporary guardian is appointed;

(5) The right to compel attendance of witnesses;

(6) The right to cross-examine witnesses, including the court-appointed physician;

(7) The right to appeal any final order; and

(8) The right to request a hearing closed to the public.

(d) If a temporary guardian has been appointed, the notice required in subsection (c) of this section shall include a notice of such appointment and of the right to request an expedited hearing pursuant to section 30-2626.



30-2626 Temporary guardians; power of court.

(a) If a person alleged to be incapacitated has no guardian and an emergency exists, the court may, pending notice and hearing, exercise the power of a guardian or enter an ex parte order appointing a temporary guardian to address the emergency. The order and letters of temporary guardianship shall specify the powers and duties of the temporary guardian limiting the powers and duties to those necessary to address the emergency.

(b) When the court takes action to exercise the powers of a guardian or to appoint a temporary guardian under subsection (a) of this section, an expedited hearing shall be held if requested by the person alleged to be incapacitated, or by any interested person, if the request is filed more than ten business days prior to the date set for the hearing on the petition for appointment of the guardian. If an expedited hearing is to be held, the hearing shall be held within ten business days after the request is received. At the hearing on the temporary appointment, the petitioner shall have the burden of showing by a preponderance of the evidence that temporary guardianship continues to be necessary to address the emergency situation. Unless the person alleged to be incapacitated has counsel of his or her own choice, the court may appoint an attorney to represent the person alleged to be incapacitated at the hearing as provided in section 30-2619.

(c) If an expedited hearing is requested, notice shall be served as provided in section 30-2625. The notice shall specify that a temporary guardian has been appointed and shall be given at least twenty-four hours prior to the expedited hearing.

(d) At the expedited hearing, the court may render a judgment authorizing the temporary guardianship to continue beyond the original ten-day period. The judgment shall prescribe the specific powers and duties of the temporary guardian in the letters of temporary guardianship and shall be effective for a single ninety-day period. For good cause shown, the court may extend the temporary guardianship for successive ninety-day periods.

(e) The temporary guardianship shall terminate at the end of the ninety-day period in which the temporary guardianship is valid or at any time prior thereto if the court deems the circumstances leading to the order for temporary guardianship no longer exist or if an order has been entered as a result of a hearing pursuant to section 30-2619 which has been held during the ninety-day period.

(f) If the court denies the request for the ex parte order, the court may, in its discretion, enter an order for an expedited hearing pursuant to subsections (b) through (e) of this section.

(g) If the petitioner requests the entry of an order of temporary guardianship pursuant to subsection (a) of this section without requesting an ex parte order, the court may hold an expedited hearing pursuant to subsections (b) through (e) of this section.

(h) If an appointed guardian is not effectively performing his or her duties and the court further finds that the welfare of the incapacitated person requires immediate action, it may, pending notice and hearing in accordance with section 30-2220, appoint a temporary guardian for the incapacitated person for a specified period not to exceed ninety days. For good cause shown, the court may extend the temporary guardianship for successive ninety-day periods. A temporary guardian appointed pursuant to this subsection has only the powers and duties specified in the previously appointed guardian's letters of guardianship, and the authority of any permanent guardian previously appointed by the court is suspended so long as a temporary guardian has authority.

(i) A temporary guardian may be removed at any time. A temporary guardian shall make any report the court requires, except that a temporary guardian shall not be required to provide the check or report under section 30-2602.02. In other respects the provisions of the Nebraska Probate Code concerning guardians apply to temporary guardians.

(j) The court may appoint the Public Guardian as the temporary guardian pursuant to the Public Guardianship Act.

Any issues relating to the granting and extension of a temporary guardianship pursuant to this section become moot upon entry of a permanent guardianship. In re Trust Created by Nabity, 289 Neb. 164, 854 N.W.2d 551 (2014).

An evidentiary hearing should be held expediently on a guardianship or conservatorship petition, and temporary guardians and conservators are intended to exercise their powers in a limited manner and for a limited period of time. In re Guardianship & Conservatorship of Larson, 270 Neb. 837, 708 N.W.2d 262 (2006).



30-2627 Who may be guardian; priorities; bond.

(a) Any competent person or the Public Guardian may be appointed guardian of a person alleged to be incapacitated, except that it shall be unlawful for any agency providing residential care in an institution or community-based program, or any owner, part owner, manager, administrator, employee, or spouse of an owner, part owner, manager, administrator, or employee of any nursing home, room and board home, assisted-living facility, or institution engaged in the care, treatment, or housing of any person physically or mentally handicapped, infirm, or aged to be appointed guardian of any such person residing, being under care, receiving treatment, or being housed in any such home, facility, or institution within the State of Nebraska. Nothing in this subsection shall prevent the spouse, adult child, parent, or other relative of the person alleged to be incapacitated from being appointed guardian or prevent the guardian officer for one of the Nebraska veterans homes as provided in section 80-327 from being appointed guardian or conservator for the person alleged to be incapacitated. It shall be unlawful for any county attorney or deputy county attorney appointed as guardian for a person alleged to be incapacitated to circumvent his or her duties or the rights of the ward pursuant to the Nebraska Mental Health Commitment Act by consenting to inpatient or outpatient psychiatric treatment over the objection of the ward.

(b) Persons who are not disqualified under subsection (a) of this section and who exhibit the ability to exercise the powers to be assigned by the court have priority for appointment as guardian in the following order:

(1) A person nominated most recently by one of the following methods:

(i) A person nominated by the incapacitated person in a power of attorney or a durable power of attorney;

(ii) A person acting under a power of attorney or durable power of attorney; or

(iii) A person nominated by an attorney in fact who is given power to nominate in a power of attorney or a durable power of attorney executed by the incapacitated person;

(2) The spouse of the incapacitated person;

(3) An adult child of the incapacitated person;

(4) A parent of the incapacitated person, including a person nominated by will or other writing signed by a deceased parent;

(5) Any relative of the incapacitated person with whom he or she has resided for more than six months prior to the filing of the petition;

(6) A person nominated by the person who is caring for him or her or paying benefits to him or her;

(7) The Public Guardian.

(c) When appointing a guardian, the court shall take into consideration the expressed wishes of the allegedly incapacitated person. The court, acting in the best interest of the incapacitated person, may pass over a person having priority and appoint a person having lower priority or no priority. With respect to persons having equal priority, the court shall select the person it deems best qualified to serve.

(d) In its order of appointment, unless waived by the court, the court shall require any person appointed as guardian to successfully complete within three months of such appointment a training program approved by the Public Guardian. If the person appointed as guardian does not complete the training program, the court shall issue an order to show cause why such person should not be removed as guardian.

(e) The court may require a guardian to furnish a bond in an amount and conditioned in accordance with the provisions of sections 30-2640 and 30-2641. The Public Guardian shall not be required to post bond.

Subdivision (b)(4) of this section evidences a legislative preference that a parent of an incapacitated person be appointed guardian over a person with no priority. In re Guardianship of Benjamin E., 289 Neb. 693, 856 N.W.2d 447 (2014).

Subsection (c) of this section does not require a specific finding that it is in the best interest of the incapacitated person to pass over a person with priority. In re Guardianship of Benjamin E., 289 Neb. 693, 856 N.W.2d 447 (2014).

When two persons have equal priority, the Nebraska Probate Code directs the court to appoint the person "best qualified to serve" as guardian. In re Guardianship & Conservatorship of Karin P., 271 Neb. 917, 716 N.W.2d 681 (2006).



30-2628 General powers, rights, and duties of guardian; inventory.

(a) Except as limited by section 30-2620, a guardian of an incapacitated person has the same powers, rights, and duties respecting the guardian's ward that a parent has respecting the parent's unemancipated minor child, except that a guardian is not liable to third persons for acts of the ward solely by reason of the parental relationship. In particular, and without qualifying the foregoing, a guardian has the following powers and duties, except as may be specified by order of the court:

(1) To the extent that it is consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the ward, a guardian is entitled to custody of the person of his or her ward and may establish the ward's place of abode within this state or, with court permission, outside of this state. When establishing the ward's place of abode, a guardian shall make every reasonable effort to ensure that the placement is the least restrictive alternative. A guardian shall authorize a placement to a more restrictive environment only after careful evaluation of the need for such placement. The guardian may obtain a professional evaluation or assessment that such placement is in the best interest of the ward.

(2) If entitled to custody of his or her ward, a guardian shall make provision for the care, comfort, and maintenance of his or her ward and, whenever appropriate, arrange for the ward's training and education. Without regard to custodial rights of the ward's person, a guardian shall take reasonable care of his or her ward's clothing, furniture, vehicles, and other personal effects and commence protective proceedings if other property of his or her ward is in need of protection.

(3) A guardian may give any consents or approvals that may be necessary to enable the ward to receive medical, psychiatric, psychological, or other professional care, counsel, treatment, or service. When making such medical or psychiatric decisions, the guardian shall consider and carry out the intent of the ward expressed prior to incompetency to the extent allowable by law. Notwithstanding this provision or any other provision of the Nebraska Probate Code, the ward may authorize the release of financial, medical, and other confidential records pursuant to sections 20-161 to 20-166.

(4) If no conservator for the estate of the ward has been appointed, a guardian shall, within thirty days after appointment, prepare and file with the appointing court a complete inventory of the ward's estate together with the guardian's oath or affirmation that the inventory is complete and accurate so far as the guardian is informed. The guardian shall mail a copy thereof by first-class mail to the ward, if the ward can be located and has attained the age of fourteen years, and to all other interested persons as defined in section 30-2601. The guardian shall file with the court a certificate of mailing showing that copies were sent to all interested persons by first-class mail along with a form to send back to the court that indicates if such person wants to continue receiving notifications about the proceedings. The guardian shall keep suitable records of the guardian's administration and exhibit the same on request of any interested person. To the extent a guardian, who has not been named a conservator, has possession or control of the ward's estate, the guardian shall file with the court an updated inventory every year along with a certificate of mailing showing that copies were sent to all interested persons and, if a bond has been required, to the bonding company by first-class mail.

(5) If no conservator for the estate of the ward has been appointed, a guardian may:

(i) Institute proceedings to compel any person under a duty to support the ward or to pay sums for the welfare of the ward to perform such person's duty;

(ii) Receive money and tangible property deliverable to the ward and apply the money and property for support, care, and education of the ward; but a guardian may not use funds from his or her ward's estate for room and board which the guardian or the guardian's spouse, parent, or child has furnished the ward unless a charge for the service is approved by order of the court made upon notice to at least one of the next of kin of the ward, if notice is possible. A guardian must exercise care to conserve any excess for the ward's needs; and

(iii) Exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property when authorized by a court acting under the authority of subsection (f) of section 30-3854. In acting under the authority of subsection (f) of section 30-3854, the court shall proceed in the same manner as provided under subdivision (3) of section 30-2637.

(6) A guardian is required to report the condition of his or her ward and of the estate which has been subject to the guardian's possession or control, at least every year and as required by the court or court rule. The court shall receive from any interested person, for a period of thirty days after the filing of the guardian's report, any comments with regard to the need for continued guardianship or amendment of the guardianship order. If the court has reason to believe that additional rights should be returned to the ward or assigned to the guardian, the court shall set a date for a hearing and may provide all protections as set forth for the original finding of incapacity and appointment of a guardian.

(7) If a conservator has been appointed, all of the ward's estate received by the guardian in excess of those funds expended to meet current expenses for support, care, and education of the ward must be paid to the conservator for management as provided in the Nebraska Probate Code, and the guardian must account to the conservator for funds expended.

(b) Any guardian of one for whom a conservator also has been appointed shall control the custody and care of the ward and is entitled to receive reasonable sums for the guardian's services and for room and board furnished to the ward as agreed upon between the guardian and the conservator if the amounts agreed upon are reasonable under the circumstances. The guardian may request the conservator to expend the ward's estate by payment to third persons or institutions for the ward's care and maintenance.

(c) Nothing in subdivision (a)(3) of this section or in any other part of this section shall be construed to alter the decisionmaking authority of an attorney in fact designated and authorized under sections 30-3401 to 30-3432 to make health care decisions pursuant to a power of attorney for health care.

Placing the establishment of a visitation schedule in the guardian is anticipated by the statutory duties assigned to a guardian with full powers. In re Guardianship & Conservatorship of Karin P., 271 Neb. 917, 716 N.W.2d 681 (2006).

In a guardianship proceeding, where no conservator for the estate of the ward had been appointed, the coguardians who had made payments to third-party retailers from the assets of the ward did not violate subdivision (a)(4)(ii) of this section by not obtaining prior judicial approval, because no such requirement exists for payments to third-party retailers. The coguardians who made unapproved payments to themselves from the assets of the ward for the ward's room and board violated subdivision (a)(4)(ii) of this section. In re Guardianship of Gaube, 14 Neb. App. 259, 707 N.W.2d 16 (2005).



30-2629 Proceedings subsequent to appointment; venue.

(a) Unless otherwise provided in the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, the court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting, and other proceedings relating to the guardianship.

(b) Unless otherwise provided in the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, if the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever may be in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.

(c) Any action or proposed action by a guardian may be challenged at any time by any interested person.



30-2630 Protective proceedings.

Upon petition and after notice and hearing in accordance with the provisions of this part, the court may appoint a conservator or make other protective order for cause as follows:

(1) Appointment of a conservator or other protective order may be made in relation to the estate and property affairs of a minor if the court is satisfied by clear and convincing evidence that a minor owns money or property that requires management or protection which cannot otherwise be provided, has or may have business affairs which may be jeopardized or prevented by his or her minority, or that funds are needed for his or her support and education and that protection is necessary or desirable to obtain or provide funds.

(2) Appointment of a conservator or other protective order may be made in relation to the estate and property affairs of a person if the court is satisfied by clear and convincing evidence that (i) the person is unable to manage his or her property and property affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, or lack of discretion in managing benefits received from public funds, detention by a foreign power, or disappearance; and (ii) the person has property which will be wasted or dissipated unless proper management is provided, or that funds are needed for the support, care, and welfare of the person or those entitled to be supported by him or her and that protection is necessary or desirable to obtain or provide funds.

Subsection (2) of this section is neither vague nor overbroad. In re Guardianship and Conservatorship of Sim, 225 Neb. 181, 403 N.W.2d 721 (1987).

One may not have his or her property taken away and placed in the hands of a conservator merely because he or she is aged or infirm or because his or her mind is to some extent impaired by age or disease. In re Estate of Wagner, 220 Neb. 32, 367 N.W.2d 736 (1985).

Record supported finding that an 80-year-old woman was unable by reason of advanced age to manage her property and that it would be wasted or dissipated unless proper management was provided, and thus supported the appointment of a conservator. In re Estate of Oltmer, 214 Neb. 830, 336 N.W.2d 560 (1983).

Facts of case held adequate to show need for appointment of a conservator. In re Estate of Carlson, 214 Neb. 453, 334 N.W.2d 437 (1983).

A court may appoint a conservator in relation to the estate and property affairs of a person when clear and convincing evidence establishes that the person for whom a conservator is sought (1) is unable to manage his or her property and (2) has property which will be wasted or dissipated unless proper management is provided, or if it is necessary or desirable to obtain funds for the support of the person. In re Guardianship & Conservatorship of Hartwig, 11 Neb. App. 526, 656 N.W.2d 268 (2003).



30-2630.01 Temporary conservator; power of court.

(a) If a person alleged to be in need of protection under section 30-2630 has no conservator and an emergency exists, the court may, pending notice and hearing, exercise the power of a conservator or enter an emergency protective order appointing a temporary conservator, who may be the Public Guardian, to address the emergency.

(b) When the court takes action to exercise the powers of a conservator or to appoint a temporary conservator under subsection (a) of this section, an expedited hearing shall be held if requested by the person alleged to be in need of protection, or by any interested person, if the request is filed more than ten business days prior to the date set for the hearing on the petition for appointment of the conservator. If an expedited hearing is to be held, the hearing shall be held within ten business days after the request is received. At the hearing on the temporary appointment, the petitioner shall have the burden of showing by a preponderance of the evidence that temporary conservatorship continues to be necessary to address the emergency situation. Unless the person alleged to be in need of protection has counsel of his or her own choice, the court may appoint an attorney to represent the person at the hearing as provided in section 30-2636.

(c) If an expedited hearing is requested, notice shall be served as provided in section 30-2634. The notice shall specify that a temporary conservator has been appointed and shall be given at least twenty-four hours prior to the expedited hearing.

(d) At the expedited hearing, the court may render a judgment authorizing the temporary conservatorship to continue beyond the original ten-day period. The judgment shall prescribe the specific powers and duties of the temporary conservator in the letters of temporary conservatorship and shall be effective for a ninety-day period. For good cause shown, the court may extend the temporary conservatorship for successive ninety-day periods.

(e) The temporary conservatorship shall terminate at the end of the ninety-day period in which the temporary conservatorship is valid or at any time prior thereto if the court deems the circumstances leading to the order for temporary conservatorship no longer exist or if an order has been entered as a result of a hearing pursuant to section 30-2636 which has been held during the ninety-day period.

(f) If the court denies the request for the ex parte order, the court may, in its discretion, enter an order for an expedited hearing pursuant to subsections (b) through (e) of this section.

(g) If the petitioner requests the entry of an order of temporary conservatorship pursuant to subsection (a) of this section without requesting an ex parte order, the court may hold an expedited hearing pursuant to subsections (b) through (e) of this section.

(h) A temporary conservator may be removed at any time. A temporary conservator shall make any report the court requires, except that a temporary conservator shall not be required to provide the national criminal history record check and report under section 30-2602.02. In other respects the provisions of the Nebraska Probate Code concerning conservators apply to temporary conservators.



30-2631 Protective proceedings; jurisdiction of affairs of protected persons.

After the service of notice in a proceeding seeking the appointment of a conservator or other protective order and until termination of the proceeding, the court in which the petition is filed has:

(1) exclusive jurisdiction to determine the need for a conservator or other protective order until the proceedings are terminated;

(2) exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of this state shall be managed, expended or distributed to or for the use of the protected person or any of his dependents;

(3) concurrent jurisdiction to determine the validity of claims against the person or estate of the protected person and his title to any property or claim.



30-2632 Venue.

Unless otherwise provided in the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act, venue for proceedings under this part is:

(1) In the place in this state where the person to be protected resides whether or not a guardian has been appointed in another place; or

(2) If the person to be protected does not reside in this state, in any place where he or she has property.



30-2633 Original petition for appointment or protective order.

(a) The person to be protected, any person who is interested in his or her estate, property affairs, or welfare including his or her parent, guardian, or custodian, or any person who would be adversely affected by lack of effective management of his or her property and property affairs may petition for the appointment of a conservator or for other appropriate protective order.

(b) The petition shall set forth, to the extent known, the interest of the petitioner; the name, age, residence, and address of the person to be protected; the name and address of his or her guardian, if any; the name and address of his or her nearest relative known to the petitioner; a general statement of his or her property with an estimate of the value thereof, including any compensation, insurance, pension, or allowance to which he or she is entitled; and specific allegations regarding the necessity of the appointment of a conservator or other protective order. If the appointment of a conservator is requested, the petition shall also set forth the name and address of the person whose appointment is sought and the basis of his or her priority for appointment. An interested person may file a motion to make more definite and certain requesting a specific description of the functional limitations and physical and mental condition of the person sought to be protected with the specific reasons prompting the request for conservatorship.

Where the objector has an interest in the welfare of the ward because the objector would have an obligation to support the ward during his or her lifetime if the ward's funds are mismanaged, then that objector would have standing to contest the conservatorship. In re Guardianship & Conservatorship of Barnhart, 290 Neb. 314, 859 N.W.2d 856 (2015).

Proceedings initiated to appoint a conservator are special proceedings. In re Guardianship & Conservatorship of Larson, 270 Neb. 837, 708 N.W.2d 262 (2006).



30-2634 Notice; waiver.

(a) In a proceeding for appointment of a conservator or other protective order, notice of hearing shall be given to each of the following:

(1) The person to be protected and his or her spouse, parents, and adult children;

(2) Any person who is serving as guardian or conservator or who has care and custody of the person to be protected; and

(3) If no other person is notified under subdivision (1) of this subsection, at least one of the closest adult relatives of the person to be protected, if any can be found.

(b) Notice which is appropriate to the circumstances of the person to be protected shall be served personally at least fourteen days prior to the hearing on the person to be protected and his or her spouse and parents if they can be found within the state. The court may require the petitioner to serve notice in alternative formats or with appropriate auxiliary aids and services if necessary to ensure equally effective communication with the protected person or person in need of protection, including, but not limited to, the use of braille, sign language, large print, reading aloud, or other reasonable accommodation for the known disabilities of the individual based on the allegations specified in the petition.

(c) If petitioners are the natural parents or if petitioner is a surviving natural parent or a parent who has been given sole and exclusive custody of the minor in a legal proceeding, petitioners or petitioner may waive notice to parents and may also waive notice to the minor, if the minor is under the age of fourteen years. Waiver of notice by the person to be protected shall not be effective unless he or she attends the hearing and the court determines that the waiver is appropriate. The court may, in its discretion, direct that notice be given as provided in section 30-2220 or in any other manner and to any other persons as the court may determine.

(d) Notice of a petition for appointment of a conservator or other initial protective order, and of any subsequent hearing, must be given to any person who has filed a request for notice under section 30-2635 and to interested persons and other persons as the court may direct. Except as otherwise provided in subsections (a) and (b) of this section, notice shall be given in accordance with section 30-2220.

(e) In addition to notifying him or her of the filing of the petition and the time and place of the hearing on the petition, the notice required to be served upon the person to be protected shall list the following rights of the person:

(1) The right to request the appointment of an attorney;

(2) The right to present evidence in his or her own behalf;

(3) The right to be notified regarding how to contact the temporary conservator if a temporary conservator is appointed;

(4) The right to compel attendance of witnesses;

(5) The right to cross-examine witnesses, including the court-appointed physician;

(6) The right to appeal any final order; and

(7) The right to request a hearing closed to the public.

(f) If a temporary conservator has been appointed, the notice required in subsection (e) of this section shall include a notice of such appointment and the right to request an expedited hearing pursuant to section 30-2630.01.



30-2635 Protective proceedings; request for notice; interested person.

Any interested person who desires to be notified before any order is made in a protective proceeding may file with the registrar a request for notice subsequent to payment of any fee required by statute or court rule. The clerk shall mail a copy of the demand to the conservator if one has been appointed. A request is not effective unless it contains a statement showing the interest of the person making it and his address, or that of his attorney, and is effective only as to matters occurring after the filing. Any governmental agency paying or planning to pay benefits to the person to be protected is an interested person in protective proceedings.



30-2636 Procedure concerning hearing and order on original petition.

(a) Upon receipt of a petition for appointment of a conservator or other protective order because of minority, the court shall set a date for hearing on the matters alleged in the petition. If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, the court may appoint an attorney to represent the minor, giving consideration to the choice of the minor if he or she is fourteen years of age or older. A lawyer appointed by the court to represent a minor as provided in sections 30-4201 to 30-4210 has the powers and duties of a guardian ad litem.

(b) Upon receipt of a petition for appointment of a conservator or other protective order for reasons other than minority, the court shall set a date for hearing. Unless the person to be protected has counsel of his or her own choice, the court may appoint an attorney to represent him or her in the proceeding. The court may appoint a guardian ad litem as provided in sections 30-4201 to 30-4210 to advocate for the best interests of the person to be protected. If the alleged disability is mental illness, mental deficiency, physical illness or disability, chronic use of drugs, or chronic intoxication, the court may direct that the person to be protected be examined by a physician designated by the court, preferably a physician who is not connected with any institution in which the person is a patient or is detained. The court may send a visitor to interview the person to be protected. The visitor may be a guardian ad litem or an officer or employee of the court.

(c) After hearing, upon finding that clear and convincing evidence exists for the appointment of a conservator or other protective order, the court shall make an appointment or other appropriate protective order.



30-2637 Permissible court orders.

The court has the following powers which may be exercised directly or through a conservator with respect to the estate and affairs of protected persons:

(1) While a petition for appointment of a conservator or other protective order is pending and after preliminary hearing and without notice to others, the court has power to preserve and apply the property of the person to be protected as may be required for his or her benefit or the benefit of his or her dependents.

(2) After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a minor without other disability, the court has all those powers over the estate and affairs of the minor which are or might be necessary for the best interests of the minor, the minor's family, and members of the minor's household.

(3) After hearing and upon determining by clear and convincing evidence that a basis for an appointment or other protective order exists with respect to a person for reasons other than minority, the court has, for the benefit of the person and members of his or her household, all the powers over his or her estate and affairs which he or she could exercise if present and not under disability except the power to make a will. These powers include, but are not limited to, power to make gifts, to convey or release his or her contingent and expectant interests in property including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety, to exercise or release his or her powers as trustee, personal representative, custodian for minors, conservator, or donee of a power of appointment, to enter into contracts, to create revocable or irrevocable trusts of property of the estate which may extend beyond his or her disability or life, to exercise or release his or her powers as settlor of a revocable trust as provided in subsection (f) of section 30-3854, to exercise options of the disabled person to purchase securities or other property, to exercise his or her rights to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value, to exercise his or her right to an elective share in the estate of his or her deceased spouse, and to renounce any interest by testate or intestate succession or by inter vivos transfer.

(4) The court may exercise or direct the exercise of its authority to exercise or release powers of appointment of which the protected person is donee, to renounce interests, to make gifts in trust or otherwise exceeding twenty percent of any year's income of the estate, or to change beneficiaries under insurance and annuity policies, only if satisfied, after notice and hearing, that it is in the best interests of the protected person, and that he or she either is incapable of consenting or has consented to the proposed exercise of power.

(5) An order made pursuant to this section determining by clear and convincing evidence that a basis for appointment of a conservator or other protective order exists has no effect on the capacity of the protected person to make a will.

Under subsection (3) of this section, the court may take action on behalf of a protected person or the court may direct a conservator to take those actions if the court determines by clear and convincing evidence that such actions are in the best interests of the protected person. Subsection (3) of this section gives the court the power to exercise all powers over the estate of a settlor which the settlor could exercise if he or she were not under disability, except the power to make a will. In re Guardianship & Conservatorship of Garcia, 262 Neb. 205, 631 N.W.2d 464 (2001).

Adjudication of what constitutes best interests must be had with reference to existing rules of law. In re Estate of Carlson, 214 Neb. 453, 334 N.W.2d 437 (1983).



30-2638 Protective arrangements and single transactions authorized.

(a) If it is established in a proper proceeding that a basis exists as described in section 30-2630 for affecting the property and affairs of a person, the court, without appointing a conservator, may authorize, direct or ratify any transaction necessary or desirable to achieve any security, service, or care arrangement meeting the foreseeable needs of the protected person. Protective arrangements include, but are not limited to, payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

(b) When it has been established in a proper proceeding that a basis exists as described in section 30-2630 for affecting the property and affairs of a person, the court, without appointing a conservator, may authorize, direct or ratify any contract, trust or other transaction relating to the protected person's financial affairs or involving his estate if the court determines that the transaction is in the best interests of the protected person.

(c) Before approving a protective arrangement or other transaction under this section, the court shall consider the interests of creditors and dependents of the protected person and, in view of his disability, whether the protected person needs the continuing protection of a conservator. The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section who shall have the authority conferred by the order and serve until discharged by order after report to the court of all matters done pursuant to the order of appointment.



30-2639 Who may be appointed conservator; priorities.

(a) The court may appoint an individual, a corporation with general power to serve as trustee, or the Public Guardian as conservator of the estate of a protected person, except that it shall be unlawful for any agency providing residential care in an institution or community-based program or any owner, part owner, manager, administrator, employee, or spouse of an owner, part owner, manager, administrator, or employee of any nursing home, room and board home, assisted-living facility, or institution engaged in the care, treatment, or housing of any person physically or mentally handicapped, infirm, or aged to be appointed conservator of any such person residing, being under care, receiving treatment, or being housed in any such home, facility, or institution within the State of Nebraska. Nothing in this subsection shall prevent the spouse, adult child, parent, or other relative of the person in need of protection from being appointed conservator.

(b) Persons who are not disqualified under subsection (a) of this section and who exhibit the ability to exercise the powers to be assigned by the court have priority for appointment as conservator in the following order:

(1) A person nominated most recently by one of the following methods:

(i) A person nominated by the protected person in a power of attorney or durable power of attorney;

(ii) A person acting under a power of attorney or durable power of attorney; or

(iii) A person nominated by an attorney in fact who is given power to nominate in a power of attorney or a durable power of attorney executed by the protected person;

(2) A conservator, guardian of property, or other like fiduciary appointed or recognized by the appropriate court of any other jurisdiction in which the protected person resides;

(3) An individual or corporation nominated by the protected person if he or she is fourteen or more years of age and has, in the opinion of the court, sufficient mental capacity to make an intelligent choice;

(4) The spouse of the protected person;

(5) An adult child of the protected person;

(6) A parent of the protected person or a person nominated by the will of a deceased parent;

(7) Any relative of the protected person with whom he or she has resided for more than six months prior to the filing of the petition;

(8) A person nominated by the person who is caring for him or her or paying benefits to him or her;

(9) The Public Guardian.

(c) When appointing a conservator, the court shall take into consideration the expressed wishes of the person to be protected. A person having priority listed in subdivision (2), (4), (5), (6), or (7) of subsection (b) of this section may nominate in writing a person to serve in his or her stead. With respect to persons having equal priority, the court shall select the person it deems best qualified of those willing to serve. The court, acting in the best interest of the protected person, may pass over a person having priority and appoint a person having lower priority or no priority.

(d) In its order of appointment, unless waived by the court, the court shall require any person appointed as conservator to successfully complete within three months of such appointment a training program approved by the Public Guardian. If the person appointed as conservator does not complete the training program, the court shall issue an order to show cause why such person should not be removed as conservator.

When an attorney in fact may be accountable to a conservator of an estate for unauthorized transfers of property made to himself or herself, a county court may properly find it is in the principal's best interests to bypass the attorney in fact's priority for appointment as the principal's conservator and to appoint a disinterested third party as the conservator. In re Conservatorship of Anderson, 262 Neb. 51, 628 N.W.2d 233 (2001).



30-2640 Bond.

For estates with a net value of more than ten thousand dollars, the bond for a conservator shall be in the amount of the aggregate capital value of the personal property of the estate in the conservator's control plus one year's estimated income from all sources minus the value of securities and other assets deposited under arrangements requiring an order of the court for their removal. The bond of the conservator shall be conditioned upon the faithful discharge of all duties of the trust according to law, with sureties as the court shall specify. The court, in lieu of sureties on a bond, may accept other security for the performance of the bond, including a pledge of securities or a mortgage of land owned by the conservator. For good cause shown, the court may eliminate the requirement of a bond or decrease or increase the required amount of any such bond previously furnished. The court shall not require a bond if the protected person executed a written, valid power of attorney that specifically nominates a guardian or conservator and specifically does not require a bond. The court shall consider as one of the factors of good cause, when determining whether a bond should be required and the amount thereof, the protected person's choice of any attorney in fact or alternative attorney in fact. No bond shall be required of any financial institution, as that term is defined in section 8-101.03, or any officer, director, employee, or agent of the financial institution serving as a conservator, or any trust company serving as a conservator. The Public Guardian shall not be required to post bond.



30-2641 Terms and requirements of bonds.

(a) The following requirements and provisions apply to any bond required under section 30-2640:

(1) Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the conservator and with each other;

(2) By executing an approved bond of a conservator, the surety consents to the jurisdiction of the court which issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator and naming the surety as a party defendant. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner;

(3) On petition of a successor conservator or any interested person, a proceeding may be initiated against a surety for breach of the obligation of the bond of the conservator;

(4) The bond of the conservator is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

Subsection (b) of this section prohibits an action against a surety on a guardian bond if the same action cannot be taken against the primary obligor because of an adjudication or limitation. Sawyer v. State Surety Co., 251 Neb. 440, 558 N.W.2d 43 (1997).



30-2642 Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a conservator submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the conservator, or mailed to him by registered or certified mail at his address as listed in the petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner.



30-2643 Attorney, guardian ad litem, physician, conservator, special conservator, and visitor; compensation and expenses; in forma pauperis proceedings; frivolous actions.

The reasonable fees and costs of an attorney, a guardian ad litem, a physician, a conservator, a special conservator, and a visitor appointed by the court for the person to be protected shall be allowed, disallowed, or adjusted by the court and may be paid from the estate of the protected person if the protected person possesses an estate or, if not, shall be paid by the county in which the proceedings are brought or by the petitioner as costs of the action. An action under sections 30-2601 to 30-2661 may be initiated or defended in forma pauperis in accordance with sections 25-2301 to 25-2310. The court may assess attorney's fees and costs against the petitioner upon a showing that the action was frivolous in accordance with sections 25-824 to 25-824.03.

This section applies only to conservatorship proceedings. It does not authorize a court to award costs and fees in a guardianship proceeding for a minor. In re Guardianship of Brydon P., 286 Neb. 661, 838 N.W.2d 262 (2013).

A guardian is entitled to attorney fees reasonably incurred in the successful defense of his actions as a fiduciary. In re Guardianship of Bremer, 209 Neb. 267, 307 N.W.2d 504 (1981).



30-2644 Death, resignation, or removal of conservator.

The court may remove a conservator for good cause, upon notice and hearing, or accept the resignation of a conservator. After his death, resignation or removal, the court may appoint another conservator on such notice as the court may direct. A conservator so appointed succeeds to the title and powers of his predecessor.

The court sets forth the grounds for "good cause" to remove a conservator. In re Conservatorship of Estate of Marsh, 5 Neb. App. 899, 566 N.W.2d 783 (1997).



30-2645 Petitions for orders subsequent to appointment.

(a) Any person interested in the welfare of a person for whom a conservator has been appointed may file a petition in the appointing court for an order (1) requiring bond or security or additional bond or security, or reducing bond, (2) requiring an accounting for the administration of the trust, (3) directing distribution, (4) removing the conservator and appointing a temporary or successor conservator, or (5) granting other appropriate relief.

(b) A conservator may petition the appointing court for instructions concerning his fiduciary responsibility.

(c) Upon notice and hearing, the court may give appropriate instructions or make any appropriate order.

Designation as a beneficiary in a will, prior to the testator's death, does not alone establish enough financial interest in a ward's welfare to establish standing to contest a conservatorship. In re Guardianship & Conservatorship of Barnhart, 290 Neb. 314, 859 N.W.2d 856 (2015).

In a conservatorship proceeding, where an objector has no concerns for the ward's welfare but only concerns of its own potential financial expectancy, such concerns do not give the objector standing to challenge a guardianship as "[a]ny person interested in the [ward's] welfare" under this section. In re Guardianship & Conservatorship of Barnhart, 290 Neb. 314, 859 N.W.2d 856 (2015).

"Any person interested in the welfare" of a protected person has standing to intervene and is not limited to those persons more narrowly defined as "interested persons" in subsection (21) of section 30-2209. In re Guardianship & Conservatorship of Cordel, 274 Neb. 545, 741 N.W.2d 675 (2007).

The county court erred as a matter of law in failing to hold an evidentiary hearing and in failing to resolve the disputed issues in the conservatorship proceedings when this section provides that the court may enter orders upon notice and hearing. In re Guardianship & Conservatorship of Trobough, 267 Neb. 661, 676 N.W.2d 364 (2004).



30-2646 General duty of conservator.

In the exercise of his or her powers, a conservator is to act as a fiduciary and shall comply with the prudent investor rule set forth in sections 30-3883 to 30-3889.



30-2647 Conservator; duties; inventory and records.

Within thirty days after appointment, every conservator shall prepare and file with the appointing court a complete inventory of the estate of the protected person together with the conservator's oath or affirmation that the inventory is complete and accurate so far as he or she is informed. The conservator shall mail a copy thereof by first-class mail to the protected person, if the protected person can be located and has attained the age of fourteen years, and to all other interested persons as defined in section 30-2601. The conservator shall file with the court a certificate of mailing showing that copies were sent to all interested persons by first-class mail along with a form to send back to the court that indicates if such person wants to continue receiving notifications about the proceedings. Every conservator shall file an updated inventory with the annual accounting required under section 30-2648. The conservator shall keep suitable records of his or her administration and exhibit the same on request of any interested person.

A conservator has a duty to provide suitable records of his or her administration under this section, and therefore, probate courts have the power to enforce compliance with this section in proper situations. In re Guardianship & Conservatorship of Borowiak, 10 Neb. App. 22, 624 N.W.2d 72 (2001).

Generally, "suitable records" means those papers and original documents supporting and verifying the conservator's accounts, but a more precise definition depends on the case before the court dealing with a request for compliance with this section. In re Guardianship & Conservatorship of Borowiak, 10 Neb. App. 22, 624 N.W.2d 72 (2001).

The term "suitable records" within this section may include bank statements, canceled checks, deposit slips, and certificates of deposit. In re Guardianship & Conservatorship of Borowiak, 10 Neb. App. 22, 624 N.W.2d 72 (2001).



30-2648 Accounts.

Every conservator must account to the court for his or her administration of the trust annually, upon his or her resignation or removal, and at such other times as the court may direct. On termination of the protected person's minority or disability, a conservator may account to the court, or the conservator may account to the former protected person or the former protected person's personal representative. Subject to appeal or vacation within the time permitted, an order, made upon notice and hearing, allowing an intermediate account of a conservator, adjudicates as to the conservator's liabilities concerning the matters considered in connection therewith; and an order, made upon notice and hearing, allowing a final account adjudicates as to all previously unsettled liabilities of the conservator to the protected person or the protected person's successors relating to the conservatorship. In connection with any account, the court may require a conservator to submit to a physical check of the estate in his or her control, to be made in any manner the court may specify.

There is no final adjudication of an intermediate account without an evidentiary hearing. In re Guardianship & Conservatorship of Cordel, 274 Neb. 545, 741 N.W.2d 675 (2007).

The word "compensation" in the context of letters of conservatorship and Neb. Ct. R. of Cty. Cts. 43 (rev. 2000) includes any form of payment or remuneration made to the conservator from assets of the protected person. In re Conservatorship of Hanson, 268 Neb. 200, 682 N.W.2d 207 (2004).

An order allowing an intermediate account adjudicates as to the liabilities of the conservator only if made upon notice and hearing and then only concerning the matters considered. In re Conservatorship of Estate of Lindauer, 221 Neb. 146, 376 N.W.2d 1 (1985).



30-2649 Conservators; title by appointment.

The appointment of a conservator vests in him title as trustee to all property of the protected person, presently held or thereafter acquired, including title to any property theretofore held for the protected person by custodians or attorneys in fact. The appointment of a conservator is not a transfer or alienation within the meaning of general provisions of any federal or state statute or regulation, insurance policy, pension plan, contract, will or trust instrument, imposing restrictions upon or penalties for transfer or alienation by the protected person of his rights or interest, but this section does not restrict the ability of persons to make specific provisions by contract or dispositive instrument relating to a conservator.



30-2650 Recording of conservator's letters.

Letters of conservatorship are evidence of transfer of all assets of a protected person to the conservator. An order terminating a conservatorship is evidence of transfer of all assets of the estate from the conservator to the protected person, or his successors. Subject to the requirements of general statutes governing the filing or recordation of documents of title to land or other property, letters of conservatorship, and orders terminating conservatorships, may be filed or recorded to give record notice of title as between the conservator and the protected person.



30-2651 Encumbrance or transaction involving conflict of interest; voidable; exceptions.

Any sale or encumbrance to a conservator, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after notice to interested persons and others as directed by the court.



30-2652 Persons dealing with conservators; protection.

A person who in good faith either assists a conservator or deals with him for value in any transaction, other than those requiring a court order as provided in section 30-2637, is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, except that restrictions on powers of conservators which are endorsed on letters as provided in section 30-2655 are effective as to third persons. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.



30-2653 Powers of conservator in administration.

(a) A conservator has all of the powers conferred herein and any additional powers conferred by law on trustees in this state. In addition, a conservator of the estate of a minor, as to whom no one has parental rights, has the duties and powers of a guardian of a minor described in section 30-2613 until the minor attains his majority, but the parental rights so conferred on a conservator do not preclude appointment of a guardian as provided by part 2.

(b) A conservator has power without court authorization or confirmation, to invest and reinvest funds of the estate as would a trustee.

(c) A conservator, acting reasonably in efforts to accomplish the purpose for which he was appointed, may act without court authorization or confirmation to

(1) collect, hold and retain assets of the estate including land in another state, until, in his judgment, disposition of the assets should be made, and the assets may be retained even though they include an asset in which he is personally interested;

(2) receive additions to the estate;

(3) continue or participate in the operation of any business or other enterprise;

(4) acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest;

(5) invest and reinvest estate assets in accordance with subsection (b);

(6) deposit estate funds in a bank including a bank operated by the conservator;

(7) acquire or dispose of an estate asset including land in another state for cash or on credit, at public or private sale; and to manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(8) make ordinary or extraordinary repairs or alterations in buildings or other structures, to demolish any improvements, to raze existing or erect new party walls or buildings;

(9) subdivide, develop, or dedicate land to public use; to make or obtain the vacation of plats and adjust boundaries; to adjust differences in valuation on exchange or to partition by giving or receiving considerations; and to dedicate easements to public use without consideration;

(10) enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship;

(11) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(12) grant an option involving disposition of an estate asset, to take an option for the acquisition of any asset;

(13) vote a security, in person or by general or limited proxy;

(14) pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(15) sell or exercise stock subscription or conversion rights; to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(16) hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with the stock so held;

(17) insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons;

(18) borrow money to be repaid from estate assets or otherwise; to advance money for the protection of the estate or the protected person, and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets, and the conservator has a lien on the estate as against the protected person for advances so made;

(19) pay or contest any claim; to settle a claim by or against the estate or the protected person, except a wrongful death, tort, or similar claim, by compromise, arbitration, or otherwise; and to release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible;

(20) pay taxes, assessments, compensation of the conservator, and other expenses incurred in the collection, care, administration and protection of the estate;

(21) allocate items of income or expense to either estate income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence, or amortization, or for depletion in mineral or timber properties;

(22) pay any sum distributable to a protected person or his dependent without liability to the conservator, by paying the sum to the distributee or by paying the sum for the use of the distributee either to his guardian or, if none, to a relative or other person with custody of his person;

(23) employ persons, including attorneys, auditors, investment advisors, or agents, even though they are associated with the conservator, to advise or assist him in the performance of his administrative duties; to act upon their recommendation without independent investigation; and instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary;

(24) prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of his duties; and

(25) execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the conservator.

(d) A conservator with court approval may settle a wrongful death, tort, or similar claim by or against the estate or the protected person by compromise, arbitration, or otherwise, and release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

Partition, if well founded, is an absolute right, and a conservator need not obtain a license to so act. Cofer v. Perkins, 199 Neb. 327, 258 N.W.2d 807 (1977).



30-2654 Distributive duties and powers of conservator.

(a) A conservator may expend or distribute income or principal of the estate without court authorization or confirmation for the support, education, care or benefit of the protected person, except as provided in section 30-2613 if the protected person be a minor, and his dependents in accordance with the following principles:

(1) The conservator is to consider recommendations relating to the appropriate standard of support, education and benefit for the protected person made by a parent or guardian, if any. He may not be surcharged for sums paid to persons or organizations actually furnishing support, education or care to the protected person pursuant to the recommendations of a parent or guardian of the protected person unless he knows that the parent or guardian is deriving personal financial benefit therefrom, including relief from any personal duty of support, or unless the recommendations are clearly not in the best interests of the protected person.

(2) The conservator is to expend or distribute sums reasonably necessary for the support, education, care or benefit of the protected person with due regard to (i) the size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage his affairs and the estate which has been conserved for him; (ii) the accustomed standard of living of the protected person and members of his household; (iii) other funds or sources used for the support of the protected person.

(3) The conservator may expend funds of the estate for the support of persons legally dependent on the protected person and others who are members of the protected person's household who are unable to support themselves, and who are in need of support.

(4) Funds expended under this subsection may be paid by the conservator to any person, including the protected person, to reimburse for expenditures which the conservator might have made, or in advance for services to be rendered to the protected person when it is reasonable to expect that they will be performed and where advance payments are customary or reasonably necessary under the circumstances.

(b) If the estate is ample to provide for the purposes implicit in the distributions authorized by the preceding subsections, a conservator for a protected person other than a minor has power to make gifts to charity and other objects as the protected person might have been expected to make, in amounts which do not exceed in total for any year twenty percent of the income from the estate upon court approval.

(c) When a minor who has not been adjudged disabled under section 30-2630(2) attains his majority, his conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

(d) When the conservator is satisfied that a protected person's disability (other than minority) has ceased, the conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

(e) If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the deceased protected person which may have come into his possession, inform the executor or a beneficiary named therein that he has done so, and retain the estate for delivery to a duly appointed personal representative of the decedent or other persons entitled thereto. If after forty days from the death of the protected person no other person has been appointed personal representative and no application or petition for appointment is before the court, the conservator may apply to exercise the powers and duties of a personal representative so that he may proceed to administer and distribute the decedent's estate without additional or further appointment. Upon application for an order granting the powers of a personal representative to a conservator, after notice to any person demanding notice under section 30-2413 and to any person nominated executor in any will of which the applicant is aware, the court may order the conferral of the power upon determining that there is no objection, and endorse the letters of the conservator to note that the formerly protected person is deceased and that the conservator has acquired all of the powers and duties of a personal representative. The making and entry of an order under this section shall have the effect of an order of appointment of a personal representative as provided in section 30-2421 and parts 6 to 10 of Article 24 except that estate in the name of the conservator, after administration, may be distributed to the decedent's successors without prior retransfer to the conservator as personal representative.

Under subsection (a)(2) of this section, a conservator is to expend or distribute sums reasonably necessary for the support, education, care, or benefit of the protected person. The cost, including a reasonable attorney fee, of initiating a good faith petition for the appointment of a conservator, where such appointment is determined to be in the best interests of the protected person, constitutes a necessary expenditure on behalf of the protected person and is compensable out of the conservatorship estate. In re Guardianship & Conservatorship of Donley, 262 Neb. 282, 631 N.W.2d 839 (2001).



30-2655 Limitation of powers of conservator.

(a) The court may, at the time of appointment or later, limit the powers of a conservator otherwise conferred by sections 30-2653 and 30-2654, or previously conferred by the court, and may at any time relieve the conservator of any limitation. If the court limits any power conferred on the conservator by section 30-2653 or 30-2654, the limitation shall be endorsed upon the conservator's letters of appointment.

(b) A conservator shall not change a protected person's place of abode to a location outside of the State of Nebraska without court permission.



30-2656 Preservation of estate plan.

In investing the estate, and in selecting assets of the estate for distribution under subsections (a) and (b) of section 30-2654, in utilizing powers of revocation or withdrawal available for the support of the protected person, and exercisable by the conservator or the court, the conservator and the court should take into account any known estate plan of the protected person, including his will, any revocable trust of which he is settlor, and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at his death to another or others which he may have originated. The conservator may examine the will of the protected person.



30-2657 Claims against protected person; enforcement.

(a) A conservator must pay from the estate all just claims against the estate and against the protected person arising before or after the conservatorship upon their presentation and allowance. A claim may be presented by either of the following methods: (1) the claimant may deliver or mail to the conservator a written statement of the claim indicating its basis, the name and address of the claimant and the amount claimed; (2) the claimant may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court and deliver or mail a copy of the statement to the conservator. A claim is deemed presented on the first to occur of receipt of the written statement of claim by the conservator, or the filing of the claim with the court. A presented claim is allowed if it is not disallowed by written statement mailed by the conservator to the claimant within sixty days after its presentation. The presentation of a claim tolls any statute of limitation relating to the claim until thirty days after its disallowance.

(b) A claimant whose claim has not been paid may petition the court for determination of his claim at any time before it is barred by the applicable statute of limitation and, upon due proof, procure an order for its allowance and payment from the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party must give notice of the proceeding to the conservator if the outcome is to constitute a claim against the estate.

(c) If it appears that the estate in conservatorship is likely to be exhausted before all existing claims are paid, preference is to be given to prior claims for the care, maintenance and education of the protected person or his dependents and existing claims for expenses of administration.



30-2658 Individual liability of conservator.

(a) Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

(b) The conservator is individually liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

(c) Claims based on contracts entered into by a conservator in his fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in his fiduciary capacity, whether or not the conservator is individually liable therefor.

(d) Any question of liability between the estate and the conservator individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.



30-2659 Termination of proceeding.

The protected person, his personal representative, the conservator or any other interested person may petition the court to terminate the conservatorship. A protected person seeking termination is entitled to the same rights and procedures as in an original proceeding for a protective order. The court, upon determining after notice and hearing that the minority or disability of the protected person has ceased, may terminate the conservatorship. Upon termination, title to assets of the estate passes to the former protected person or to his successors subject to provision in the order for expenses of administration or to conveyances from the conservator to the former protected person or his successors, to evidence the transfer.



30-2660 Payment of debt and delivery of property to foreign conservator without local proceedings.

Any person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock, or chose in action belonging to a protected person may pay or deliver to a conservator, guardian of the estate or other like fiduciary appointed by a court of the state of residence of the protected person, upon being presented with proof of his appointment and an affidavit made by him or on his behalf stating:

(1) that no protective proceeding relating to the protected person is pending in this state; and

(2) that the foreign conservator is entitled to payment or to receive delivery. If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this state, payment or delivery in response to the demand and affidavit discharges the debtor or possessor.



30-2661 Domiciliary foreign conservator may file; when; powers.

If no local conservator has been appointed and no petition in a protective proceeding is pending in this state, a domiciliary foreign conservator may file, with a court in this state in a county in which property belonging to the protected person is located, authenticated copies of his appointment and of any official bond he has given. Thereafter, he may exercise as to assets in this state all powers of a local conservator and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.



30-2662 Repealed. Laws 1985, LB 292, § 15.



30-2663 Repealed. Laws 1985, LB 292, § 15.



30-2664 Repealed. Laws 2012, LB 1113, § 50.



30-2665 Repealed. Laws 2012, LB 1113, § 50.



30-2665.01 Repealed. Laws 2012, LB 1113, § 50.



30-2666 Repealed. Laws 2012, LB 1113, § 50.



30-2667 Repealed. Laws 2012, LB 1113, § 50.



30-2668 Repealed. Laws 2012, LB 1113, § 50.



30-2669 Repealed. Laws 2012, LB 1113, § 50.



30-2670 Repealed. Laws 2012, LB 1113, § 50.



30-2671 Repealed. Laws 2012, LB 1113, § 50.



30-2672 Repealed. Laws 2012, LB 1113, § 50.



30-2701 Repealed. Laws 1993, LB 250, § 34.



30-2702 Repealed. Laws 1993, LB 250, § 34.



30-2703 Repealed. Laws 1993, LB 250, § 34.



30-2704 Repealed. Laws 1993, LB 250, § 34.



30-2705 Repealed. Laws 1993, LB 250, § 34.



30-2706 Repealed. Laws 1993, LB 250, § 34.



30-2707 Repealed. Laws 1993, LB 250, § 34.



30-2708 Repealed. Laws 1993, LB 250, § 34.



30-2709 Repealed. Laws 1993, LB 250, § 34.



30-2710 Repealed. Laws 1993, LB 250, § 34.



30-2711 Repealed. Laws 1993, LB 250, § 34.



30-2712 Repealed. Laws 1993, LB 250, § 34.



30-2713 Repealed. Laws 1993, LB 250, § 34.



30-2714 Repealed. Laws 1993, LB 250, § 34.



30-2715 Nonprobate transfers on death.

(a) Subject to sections 30-2333 and 30-2354, a provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, marital property agreement, certificate of title, or other written instrument of a similar nature is nontestamentary. This subsection includes a written provision that:

(1) money or other benefits due to, controlled by, or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later;

(2) money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

(3) any property controlled by or owned by the decedent before death which is the subject of the instrument passes to a person the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(b) This section does not limit rights of creditors under other laws of this state.

All personal accounts in Nebraska are subject to sections 30-2715 through 30-2746, concerning nonprobate transfer of accounts. Krzycki v. Krzycki, 284 Neb. 729, 824 N.W.2d 659 (2012).

If an instrument executed by the parties is intended by them as security for a debt, whatever may be its form or name, it is in equity a mortgage. Clark v. Clark, 275 Neb. 276, 746 N.W.2d 132 (2008).



30-2715.01 Motor vehicle; transfer on death; certificate of title.

(1) Subject to section 30-2333, a person who owns a motor vehicle may provide for the transfer of such vehicle upon his or her death or the death of the last survivor of a joint tenancy with right of survivorship by including in the certificate of title a designation of beneficiary or beneficiaries to whom the vehicle will be transferred on the death of the owner or the last survivor, subject to the rights of all lienholders, whether created before, simultaneously with, or after the creation of the transfer-on-death interest. A trust may be the beneficiary of a transfer-on-death certificate of title. The certificate of title shall include the name of the owner, the name of any tenant-in-common owner or the name of any joint-tenant-with-right-of-survivorship owner, followed in substance by the words transfer on death to (name of beneficiary or beneficiaries or name of trustee if a trust is to be the beneficiary). The abbreviation TOD may be used instead of the words transfer on death to.

(2) A transfer-on-death beneficiary shall have no interest in the motor vehicle until the death of the owner or the last survivor of the joint-tenant-with-right-of-survivorship owners. A beneficiary designation may be changed at any time by the owner or by the joint-tenant-with-right-of-survivorship owners then surviving without the consent of any beneficiary by filing an application for a subsequent certificate of title.

(3) Ownership of a motor vehicle which has a designation of beneficiary as provided in subsection (1) of this section and for which an application for a subsequent certificate of title has not been filed shall vest in the designated beneficiary or beneficiaries on the death of the owner or the last of the joint-tenant-with-right-of-survivorship owners, subject to the rights of all lienholders.



30-2716 Definitions.

In sections 30-2716 to 30-2733:

(1) Account means a contract of deposit between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, and share account.

(2) Agent means a person authorized to make account transactions for a party.

(3) Beneficiary means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee.

(4) Financial institution means an organization authorized to do business under state or federal laws relating to financial institutions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association, and credit union.

(5) Multiple-party account means an account payable on request to one or more of two or more parties, whether or not a right of survivorship is mentioned.

(6) Party means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent.

(7) Payment of sums on deposit includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a setoff, reduction, or other disposition of all or part of an account pursuant to a pledge.

(8) POD designation means the designation of (i) a beneficiary in an account payable on request to one party during the party's lifetime and on the party's death to one or more beneficiaries, or to one or more parties during their lifetimes and on death of all of them to one or more beneficiaries, or (ii) a beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned.

(9) Receive, as it relates to notice to a financial institution, means receipt in the office or branch office of the financial institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required.

(10) Request means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but, for purposes of sections 30-2716 to 30-2733, if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment.

(11) Sums on deposit means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit life insurance proceeds added to the account by reason of death of a party.

(12) Terms of the account include the deposit agreement and other terms and conditions, including the form, of the contract of deposit.



30-2717 Limitation on scope of sections.

Sections 30-2716 to 30-2733 do not apply to (i) an account established for a partnership, limited liability company, joint venture, or other organization for a business purpose, (ii) an account controlled by one or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization, or (iii) a fiduciary or trust account in which the relationship is established other than by the terms of the account.



30-2718 Types of account; existing accounts.

(a) An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to subsection (c) of section 30-2723, either a single-party account or a multiple-party account may have a POD designation, an agency designation, or both.

(b) An account established before, on, or after September 9, 1993, whether in the form prescribed in section 30-2719 or in any other form, is either a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation or an agency designation, within the meaning of sections 30-2716 to 30-2733, and is governed by such sections.



30-2719 Forms.

(a) A contract of deposit that contains provisions in substantially the form provided in this subsection establishes the type of account provided, and the account is governed by the provisions of sections 30-2716 to 30-2733 applicable to an account of that type.

UNIFORM SINGLE- OR MULTIPLE-PARTY ACCOUNT FORM

PARTIES (Name One Or More Parties): .................

OWNERSHIP (Select One And Initial):

.....SINGLE-PARTY ACCOUNT

.....MULTIPLE-PARTY ACCOUNT

Parties own account in proportion to net contributions unless there is clear and convincing evidence of a different intent.

RIGHTS AT DEATH (Select One And Initial):

.....SINGLE-PARTY ACCOUNT

At death of party, ownership passes as part of party's estate.

.....SINGLE-PARTY ACCOUNT WITH POD (PAY ON DEATH) DESIGNATION

(Name One Or More Beneficiaries): ......................

At death of party, ownership passes to POD beneficiaries and is not part of party's estate.

.....MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP

At death of party, ownership passes to surviving parties.

.....MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND POD (PAY ON DEATH) DESIGNATION (Name One Or More Beneficiaries): ........................................

At death of last surviving party, ownership passes to POD beneficiaries and is not part of last surviving party's estate.

.....MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP

At death of party, deceased party's ownership passes as part of deceased party's estate.

AGENCY (POWER OF ATTORNEY) DESIGNATION (Optional)

Agents may make account transactions for parties but have no ownership or rights at death unless named as POD beneficiaries. (To Add Agency Designation To Account, Name One Or More Agents): ...........................................................

(Select One And Initial):

.....AGENCY DESIGNATION SURVIVES DISABILITY OR INCAPACITY OF PARTIES

.....AGENCY DESIGNATION TERMINATES ON DISABILITY OR INCAPACITY OF PARTIES

(b) A contract of deposit that does not contain provisions in substantially the form provided in subsection (a) of this section is governed by the provisions of sections 30-2716 to 30-2733 applicable to the type of account that most nearly conforms to the depositor's intent.

If a contract of deposit has been submitted into evidence and is substantially in the form provided by subsection (a) of this section, the contract must control and extrinsic evidence is irrelevant. But without the contract of deposit, a court cannot determine whether the contract is substantially in the form provided by subsection (a). Extrinsic evidence as to the depositor’s intent then becomes relevant in determining the ownership of the account and its proceeds. In re Estate of Greb, 288 Neb. 362, 848 N.W.2d 611 (2014).

When a contract of deposit does not contain provisions substantially in the form provided by subsection (a) of this section, the account is governed by the type of account that most nearly conforms to the depositor’s intent. In re Estate of Greb, 288 Neb. 362, 848 N.W.2d 611 (2014).

Where a contract of deposit does not follow the form provided by subsection (a) of this section and, thus, extrinsic evidence of the depositor’s intent is permitted, the party not in possession of the proceeds of a disputed account has the burden to move forward with evidence of the depositor’s intent. And in a dispute regarding the ownership of an account arising from the depositor’s death, such intent must be proved by a greater weight of the evidence. In re Estate of Greb, 288 Neb. 362, 848 N.W.2d 611 (2014).

Only if a contract of deposit does not conform to the statutory forms provided in subsection (a) of this section may evidence be presented on the issue of the intent of the depositor. Krzycki v. Krzycki, 284 Neb. 729, 824 N.W.2d 659 (2012).

This section creates no presumption in favor of a type of account and does not set any standards related to burdens of proof. Thus, in order to succeed in proving intent, pursuant to subsection (b) of this section, a movant must prove his or her case by a greater weight of the evidence only. Krzycki v. Krzycki, 284 Neb. 729, 824 N.W.2d 659 (2012).

This section provides that extrinsic evidence of the depositor's intent as to what type of account was created is relevant only when the contract of deposit in not in substantially the form provided in subsection (a) of this section. When the contract of deposit for an account is substantially in such form, the account will be treated as being the type of account designated on the form; if the contract of deposit is not in such form, then the depositor's intent is relevant to determine the type of account pursuant to subsection (b) of this section. Eggleston v. Kovacich, 274 Neb. 579, 742 N.W.2d 471 (2007).



30-2720 Designation of agent.

(a) By a writing signed by all parties, the parties may designate as agent of all parties on an account a person other than a party.

(b) Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent's authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

(c) Death of the sole party or last surviving party terminates the authority of an agent.



30-2721 Applicability of sections.

The provisions of sections 30-2722 to 30-2726 concerning beneficial ownership as between parties or as between parties and beneficiaries apply only to controversies between those persons and their creditors and other successors, and do not apply to the rights of those persons to payment as determined by the terms of the account. Sections 30-2727 to 30-2733 govern the liability and setoff rights of financial institutions that make payments pursuant to such sections.



30-2722 Ownership during lifetime.

(a) In this section, net contribution of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party which have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes deposit life insurance proceeds added to the account by reason of death of the party whose net contribution is in question.

(b) During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

(c) A beneficiary in an account having a POD designation has no right to sums on deposit during the lifetime of any party.

(d) An agent in an account with an agency designation has no beneficial right to sums on deposit.

A gift by the owner from a payable-on-death account does not create a right of reimbursement in the payable-on-death beneficiary. In re Trust of Rosenberg, 273 Neb. 59, 727 N.W.2d 430 (2007).

A certificate of deposit in the names of multiple parties is a type of joint account. Peterson v. Peterson, 230 Neb. 479, 432 N.W.2d 231 (1988).

In view of the language of this section, clear and convincing evidence is required to sustain a finding of undue influence in effecting a change in the ownership of a joint account. Peterson v. Peterson, 230 Neb. 479, 432 N.W.2d 231 (1988).

Like testamentary devices, under this section the creation of a joint account, without more, accomplishes no present transfer of title to property. Peterson v. Peterson, 230 Neb. 479, 432 N.W.2d 231 (1988).

A joint account, during the lifetime of the parties, belongs to the parties in proportion to the net contributions by each to the account, unless there is clear and convincing evidence of other intent. Craig v. Hastings State Bank, 221 Neb. 746, 380 N.W.2d 618 (1986).

The concepts of this section should inform the interpretation of section 30-2314 regarding the evidence necessary to establish the source of property owned by the surviving spouse. In re Estate of Ross, 19 Neb. App. 355, 810 N.W.2d 435 (2011).

The exclusive method for altering the form of an existing joint account is by a signed written notice given by a party to the financial institution during the life of the party. Linehan v. First Nat. Bank of Gordon, 7 Neb. App. 54, 579 N.W.2d 157 (1998).

Pursuant to subsection (b) of this section, the placing of nonmarital funds in joint tenancy by the spouse owning such funds does not create a presumption of a gift. LaBenz v. LaBenz, 6 Neb. App. 491, 575 N.W.2d 161 (1998).



30-2723 Rights at death.

(a) Except as otherwise provided in sections 30-2716 to 30-2733, on death of a party sums on deposit in a multiple-party account belong to the surviving party or parties. If two or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under section 30-2722 belongs to the surviving spouse. If two or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under such section belongs to the surviving parties in equal shares, and augments the proportion to which each survivor, immediately before the decedent's death, was beneficially entitled under section 30-2722, and the right of survivorship continues between the surviving parties.

(b) In an account with a POD designation:

(1) On death of one of two or more parties, the rights in sums on deposit are governed by subsection (a) of this section.

(2) On death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries. If two or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares, and there is no right of survivorship in the event of death of a beneficiary thereafter. If no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

(c) Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by death of a party, but the amount to which the decedent, immediately before death, was beneficially entitled under section 30-2722 is transferred as part of the decedent's estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

(d) The ownership right of a surviving party or beneficiary, or of the decedent's estate, in sums on deposit is subject to requests for payment made by a party before the party's death, whether paid by the financial institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent's estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.

Under subsection (b)(2) of this section, a payable-on-death beneficiary may be named in either an individual or a representative capacity. In re Trust of Rosenberg, 273 Neb. 59, 727 N.W.2d 430 (2007).

Pursuant to subsection (d), unpaid checks written on a party's account before the party's death must be paid by the beneficiary of the sums on deposit in the decedent's account. In re Estate of Lamplaugh, 270 Neb. 941, 708 N.W.2d 645 (2005).

To establish a valid joint account, it is not necessary the beneficiary or donee have knowledge of its creation, sign signature cards, or deposit or withdraw funds to the account. The intent of the depositor is the significant consideration in determining the effect of a joint account. In re Estate of Lienemann, 222 Neb. 169, 382 N.W.2d 595 (1986).



30-2724 Alteration of rights.

(a) Rights at death under section 30-2723 are determined by the type of account at the death of a party. The type of account may be altered by written notice given by a party to the financial institution to change the type of account or to stop or vary payment under the terms of the account. The notice must be signed by a party and received by the financial institution during the party's lifetime.

(b) A right of survivorship arising from the express terms of the account, section 30-2723, or a POD designation, may not be altered by will.

The use of the word "may" in subsection (a) of this section grants a party the right to alter the type of account the party owns, but a party must give his or her financial institution signed written notice to exercise that right. Newman v. Thomas, 264 Neb. 801, 652 N.W.2d 565 (2002).

Under the current version of article 27 of the Nebraska Probate Code, signed written notice is required for transforming a non-pay-on-death, single-party account into a multiparty or pay-on-death account. Newman v. Thomas, 264 Neb. 801, 652 N.W.2d 565 (2002).



30-2725 Accounts and transfers nontestamentary.

Except as provided in sections 30-2313 to 30-2319 (elective share of surviving spouse) or as a consequence of, and to the extent directed by, section 30-2726, a transfer resulting from the application of section 30-2723 is effective by reason of the terms of the account involved and sections 30-2716 to 30-2733 and is not testamentary or subject to sections 30-2201 to 30-2512 (estate administration).



30-2726 Rights of creditors and others.

(a) If other assets of the estate are insufficient, a transfer resulting from a right of survivorship or POD designation under sections 30-2716 to 30-2733 is not effective against the estate of a deceased party to the extent needed to pay claims against the estate, statutory allowances to the surviving spouse and children, taxes, and expenses of administration.

(b) A surviving party or beneficiary who receives payment from an account after death of a party is liable to account to the personal representative of the decedent for a proportionate share of the amount received to which the decedent, immediately before death, was beneficially entitled under section 30-2722, to the extent necessary to discharge the amounts described in subsection (a) of this section remaining unpaid after application of the decedent's estate. A proceeding to assert the liability for claims against the estate and statutory allowances may not be commenced unless the personal representative has received a written demand by the surviving spouse, a creditor, a child, or a person acting for a child of the decedent. The proceeding must be commenced within one year after death of the decedent.

(c) A surviving party or beneficiary under sections 30-2716 to 30-2733 against whom a proceeding to account is brought may join as a party to the proceeding a surviving party or beneficiary of any other account of the decedent or a surviving owner or beneficiary under sections 30-2734 to 30-2745 of any securities or securities account of the decedent or proceeds thereof.

(d) Sums recovered by the personal representative must be administered as part of the decedent's estate. This section does not affect the protection from claims of the personal representative or estate of a deceased party provided in section 30-2732 for a financial institution that makes payment in accordance with the terms of the account.

The purpose of this section is to alert the personal representative of the need to recover nonprobate assets and to trigger the personal representative's duty and authority to initiate proceedings to do so. In re Estate of Lorenz, 292 Neb. 543, 873 N.W.2d 396 (2016).

This section protects the beneficiaries of such nonprobate assets from incurring liability for claims made against the estate more than 1 year after the death of the decedent. In re Estate of Lorenz, 292 Neb. 543, 873 N.W.2d 396 (2016).

This section requires more than notice—it requires a written demand upon the personal representative before a proceeding to recover nonprobate assets may be commenced. In re Estate of Lorenz, 292 Neb. 543, 873 N.W.2d 396 (2016).



30-2727 Authority of financial institution.

A financial institution may enter into a contract of deposit for a multiple-party account to the same extent it may enter into a contract of deposit for a single-party account, and may provide for a POD designation and an agency designation in either a single-party account or a multiple-party account. A financial institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account.



30-2728 Payment on multiple-party account.

A financial institution, on request, may pay sums on deposit in a multiple-party account to:

(1) one or more of the parties, whether or not another party is disabled, incapacitated, or deceased when payment is requested and whether or not the party making the request survives another party; or

(2) the personal representative, if any, or, if there is none, the heirs or devisees of a deceased party in accordance with sections 30-24,125 and 30-24,126 if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary, unless the account is without right of survivorship under section 30-2723.



30-2729 Payment on POD designation.

A financial institution, on request, may pay sums on deposit in an account with a POD designation to:

(1) one or more of the parties, whether or not another party is disabled, incapacitated, or deceased when the payment is requested and whether or not a party survives another party;

(2) the beneficiary or beneficiaries, if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

(3) the personal representative, if any, or, if there is none, the heirs or devisees of a deceased party, if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary.



30-2730 Payment to designated agent.

Subject to the provisions of section 30-2732, a financial institution, on request of an agent under an agency designation for an account, may pay to the agent sums on deposit in the account, whether or not a party is disabled, incapacitated, or deceased when the request is made or received, and whether or not the authority of the agent terminates on the disability or incapacity of a party.



30-2731 Payment to minor.

If a financial institution is required or permitted to make payment pursuant to sections 30-2716 to 30-2733 to a minor designated as a beneficiary, payment may be made pursuant to the Nebraska Uniform Transfers to Minors Act or pursuant to any other laws of this state.



30-2732 Discharge.

(a) Payment made pursuant to sections 30-2716 to 30-2733 in accordance with the type of account discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors. Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(b) Protection under this section does not extend to payments made after a financial institution has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the account, including one having an agency designation, should not be permitted, and the financial institution has had a reasonable opportunity to act on it when the payment is made. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the financial institution is to be protected under this section. Unless a financial institution has been served with process in an action or proceeding, no other notice or other information shown to have been available to the financial institution affects its right to protection under this section.

(c) A financial institution that receives written notice pursuant to this section or otherwise has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the account.

(d) Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.



30-2733 Setoff.

Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party is indebted to a financial institution, the financial institution has a right to setoff against the account. The amount of the account subject to setoff is the proportion to which the party is, or immediately before death was, beneficially entitled under section 30-2722 or, in the absence of proof of that proportion, an equal share with all parties.

A bank has no right of setoff against the beneficial interest contributed by a nondebtor depositor. Where there is a joint account and proof of net contributions, the amount subject to setoff by the bank is determined by a party's net contribution. Craig v. Hastings State Bank, 221 Neb. 746, 380 N.W.2d 618 (1986).

If a person has the right to withdraw funds from a joint account and is indebted to the bank where the account is maintained, the bank has a right of setoff against such indebtedness. Craig v. Hastings State Bank, 221 Neb. 746, 380 N.W.2d 618 (1986).

This section is subject to agreements between a bank and its depositor. A bank may define by contract with its depositor the extent of its power of setoff. Uttecht v. Norwest Bank of Norfolk, 221 Neb. 222, 376 N.W.2d 11 (1985).



30-2734 Definitions.

In sections 30-2734 to 30-2745:

(1) Beneficiary form means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) Business means a corporation, partnership, limited liability company, limited partnership, limited liability partnership, or any other legal or commercial entity.

(3) Register, including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(4) Registering entity means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(5) Security means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

(6) Security account means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, (ii) an investment management or custody account with a trust company or a trust department of a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death, or (iii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(7) The words transfer on death or the abbreviation TOD and the words pay on death or the abbreviation POD are used without regard for whether the subject is a money claim against an insurer, such as its own note or bond for money loaned, or is a claim to securities evidenced by conventional title documentation.



30-2735 Registration in beneficiary form; sole or joint tenancy ownership.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.



30-2736 Registration in beneficiary form; applicable law.

A security may be registered in beneficiary form if the form is authorized by sections 30-2734 to 30-2745 or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by sections 30-2734 to 30-2745 or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which sections 30-2735 to 30-2745 or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



30-2737 Registration in beneficiary form; when.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



30-2738 Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words transfer on death or the abbreviation TOD, or by the words pay on death or the abbreviation POD, after the name of the registered owner and before the name of a beneficiary.



30-2739 Effect of registration in beneficiary form.

The designation of a TOD or POD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



30-2740 Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



30-2741 Protection of registering entity.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by sections 30-2734 to 30-2745.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in sections 30-2734 to 30-2745.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with section 30-2740 and does so in good faith reliance (i) on the registration, (ii) on sections 30-2734 to 30-2745, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of sections 30-2734 to 30-2745 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under sections 30-2734 to 30-2745.

(d) The protection provided by sections 30-2734 to 30-2745 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



30-2742 Nontestamentary transfer on death.

(a) Subject to section 30-2333, a transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and sections 30-2734 to 30-2745 and is not testamentary.

(b) Sections 30-2734 to 30-2745 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



30-2743 Transfer; when not effective.

(a) If other assets of the estate are insufficient, a transfer resulting from a right of survivorship, POD designation or TOD registration under sections 30-2734 to 30-2745 is not effective against the estate of a deceased owner to the extent needed to pay claims against the estate, statutory allowances to the surviving spouse and children, taxes, and expenses of administration.

(b) A surviving owner or beneficiary who receives registered or reregistered securities or securities accounts or proceeds thereof after the death of a party is liable to account to the personal representative of the decedent for a proportionate share of the amount received to which the decedent, immediately before death, was beneficially entitled, to the extent necessary to discharge the amounts described in subsection (a) of this section remaining unpaid after application of the decedent's estate. A proceeding to assert the liability for claims against the estate and statutory allowances may not be commenced unless the personal representative has received a written demand by the surviving spouse, a creditor, a child, or a person acting for a child of the decedent. The proceeding must be commenced within one year after the death of the decedent.

(c) A surviving owner or beneficiary against whom a proceeding to account is brought may join as a party to the proceeding a surviving owner or beneficiary under sections 30-2734 to 30-2745 of any other security or securities account of the decedent or proceeds thereof or a surviving party or beneficiary of any account under sections 30-2716 to 30-2733.

(d) Sums recovered by the personal representative must be administered as a part of the decedent's estate. This section does not affect the protection from claims of the personal representative or estate of a deceased owner provided in section 30-2741 for an issuer or registering entity that makes payment in accordance with the terms of the security registration.



30-2744 Terms, conditions, and forms for registration.

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for lineal descendants per stirpes. This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(2) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.



30-2745 Application of sections.

Sections 30-2734 to 30-2745 apply to registrations of securities in beneficiary form made before, on, or after September 9, 1993, by decedents dying on or after such date.



30-2746 Sections, how construed.

Sections 30-2715 to 30-2746 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.



30-2801 Transferred to section 30-3816.



30-2802 Transferred to section 30-3817.



30-2803 Transferred to section 30-3819.



30-2804 Repealed. Laws 2003, LB 130, § 143.



30-2805 Transferred to section 30-3820.



30-2806 Repealed. Laws 2003, LB 130, § 143.



30-2807 Repealed. Laws 2003, LB 130, § 143.



30-2808 Repealed. Laws 2003, LB 130, § 143.



30-2809 Repealed. Laws 2003, LB 130, § 143.



30-2810 Repealed. Laws 2003, LB 130, § 143.



30-2811 Repealed. Laws 2003, LB 130, § 143.



30-2812 Repealed. Laws 2003, LB 130, § 143.



30-2813 Repealed. Laws 2003, LB 130, § 143.



30-2814 Repealed. Laws 2003, LB 130, § 143.



30-2815 Repealed. Laws 2003, LB 130, § 143.



30-2816 Repealed. Laws 2003, LB 130, § 143.



30-2817 Repealed. Laws 2003, LB 130, § 143.



30-2818 Repealed. Laws 2003, LB 130, § 143.



30-2819 Repealed. Laws 2003, LB 130, § 143.



30-2820 Repealed. Laws 2003, LB 130, § 143.



30-2821 Repealed. Laws 2003, LB 130, § 143.



30-2822 Repealed. Laws 2003, LB 130, § 143.



30-2823 Repealed. Laws 2003, LB 130, § 143.



30-2824 Repealed. Laws 2003, LB 130, § 143.



30-2825 Repealed. Laws 2003, LB 130, § 143.



30-2826 Repealed. Laws 2003, LB 130, § 143.



30-2901 Time for taking effect; provisions for transition.

(a) This code shall become operative on January 1, 1977.

(b) Except as provided elsewhere in this code, on the operative date of this code:

(1) the code applies to any wills of decedents dying thereafter;

(2) the code applies to any proceedings in court then pending or thereafter commenced regardless of the time of the death of decedent except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this code;

(3) every personal representative including a person administering an estate of a minor or incompetent holding an appointment on that date, continues to hold the appointment but has only the powers conferred by this code and is subject to the duties imposed with respect to any act occurring or done thereafter;

(4) an act done before the operative date in any proceeding and any accrued right is not impaired by this code. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before the operative date, the provisions shall remain in force with respect to that right.

The new code applies to any wills of decedents dying subsequent to the effective date of code. In re Estate of Florey, 212 Neb. 665, 325 N.W.2d 643 (1982).

This provision makes it clear that estates filed for probate after the effective date of the 1977 Nebraska Probate Code are governed by the provisions of the 1977 Nebraska Probate Code. Jacobson v. Nemesio, 204 Neb. 180, 281 N.W.2d 552 (1979).

Under this provision, the statute of limitations of the old probate code would have barred this action in Nebraska courts. Therefor, the action against the estate is also barred in federal court after the statute has run. Greyhound Lines v. Lexington State Bank & Trust, 604 F.2d 1151 (8th Cir. 1979).



30-2902 Terms, defined; Revisor of Statutes; duties.

Whenever in the statutes of Nebraska, unless the context otherwise requires:

(1) The term incompetent person or words of similar import occur they shall be taken to mean and apply to incapacitated person or incompetent person as used in this code; and

(2) The term guardian shall be taken to mean and include guardian or conservator as used in this code.

The Revisor of Statutes shall make corrections in the statutes necessitated by this section.



30-3001 Decedent's estate; all or any part to state; notice to Attorney General.

Whenever, upon the filing of a petition for probate or administration or thereafter in the administration of any estate, it shall appear that all or any part of the estate is bequeathed or devised or will escheat to the State of Nebraska, the county judge shall, before the appointment of a personal representative, notify the Attorney General of Nebraska by mail of the pendency of such administration and of the probable interests of the state.



30-3002 Transferred to section 30-402.



30-3003 Transferred to section 30-403.



30-3004 Transferred to section 30-404.



30-3005 Transferred to section 30-406.



30-3101 Repealed. Laws 2001, LB 56, § 38.



30-3102 Repealed. Laws 2001, LB 56, § 38.



30-3103 Repealed. Laws 2001, LB 56, § 38.



30-3104 Repealed. Laws 2001, LB 56, § 38.



30-3105 Repealed. Laws 2001, LB 56, § 38.



30-3106 Repealed. Laws 2001, LB 56, § 38.



30-3107 Repealed. Laws 2001, LB 56, § 38.



30-3108 Repealed. Laws 2001, LB 56, § 38.



30-3109 Repealed. Laws 2001, LB 56, § 38.



30-3110 Repealed. Laws 2001, LB 56, § 38.



30-3111 Repealed. Laws 2001, LB 56, § 38.



30-3112 Repealed. Laws 2001, LB 56, § 38.



30-3113 Repealed. Laws 2001, LB 56, § 38.



30-3114 Repealed. Laws 2001, LB 56, § 38.



30-3115 Repealed. Laws 2001, LB 56, § 38.



30-3116 Act, how cited.

Sections 30-3116 to 30-3149 shall be known and may be cited as the Uniform Principal and Income Act.



30-3117 Definitions.

For purposes of the Uniform Principal and Income Act:

(1) Accounting period means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

(2) Beneficiary includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) Fiduciary means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) Income means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in sections 30-3127 to 30-3141.

(5) Income beneficiary means a person to whom net income of a trust is or may be payable.

(6) Income interest means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) Mandatory income interest means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) Net income means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under the act to or from income during the period.

(9) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10) Principal means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) Qualified beneficiary has the same meaning as in section 30-3803.

(12) Remainder beneficiary means a person entitled to receive principal when an income interest ends.

(13) Terms of a trust means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(14) Total return trust means a trust that is converted to a total return trust pursuant to section 30-3119.01 or a trust the terms of which manifest the settlor's intent that the trustee will administer the trust in accordance with subsection (4) of section 30-3119.01.

(15) Trustee includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.



30-3118 Fiduciary duties; general principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of sections 30-3122 to 30-3126, a fiduciary:

(1) shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in the Uniform Principal and Income Act;

(2) may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by the act, and no inference that the fiduciary has abused its discretion arises solely from the fact that the fiduciary has exercised an express power given to the fiduciary by the terms of the trust or the will;

(3) shall administer a trust or estate in accordance with the act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and the act do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under subsection (a) of section 30-3119 or a discretionary power of administration regarding a matter within the scope of the act, whether granted by the terms of a trust, a will, or the act, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with the act is presumed to be fair and reasonable to all of the beneficiaries.



30-3119 Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in subsection (a) of section 30-3118 and considering any power the trustee may have under the trust to invade principal or accumulate interest, that the trustee is unable to comply with subsection (b) of section 30-3118.

(b) In deciding whether and to what extent to exercise the power to make adjustments under subsection (a) of this section, a trustee may consider, but is not limited to, any of the following:

(1) the nature, purpose, and expected duration of the trust;

(2) the intent of the settlor including the settlor's probable intent, which is the settlor's dominant plan and purpose as they appear from the entirety of the trust when read and considered in light of the present facts and circumstances;

(3) the identity and circumstances of the beneficiaries;

(4) the needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) the assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) the net amount allocated to income under the other sections of the Uniform Principal and Income Act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) the actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) the anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) that diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment; or

(7) if the trustee is a beneficiary of the trust.

(d) If subdivision (c)(5), (6), or (7) of this section applies (i) to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust or (ii) to the trustee and there is not more than one trustee, or to all trustees, any trustee or beneficiary may petition the court pursuant to section 30-3812 for appointment of a cotrustee to whom the provision does not apply who may make the adjustment unless the exercise of the power by the appointed trustee is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subdivisions (c)(1) through (6) of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(g) Nothing in the Uniform Principal and Income Act shall give rise to liability for any exercise or failure to exercise a discretionary power under this section unless such exercise or failure to exercise constitutes an abuse of the trustee's discretion.



30-3119.01 Conversion to total return trust.

(1) Unless expressly prohibited by a trust, a trustee may release the power to adjust described in section 30-3119 and convert a trust to a total return trust as described in this section if all of the following apply:

(a) The trustee determines that the conversion will enable the trustee to better carry out the intent of the settlor and the purpose of the trust;

(b) The trustee sends written notice of the trustee's decision to convert the trust to a total return trust specifying a prospective effective date for the conversion which shall not be sooner than sixty days after the notice is sent and which shall include a copy of this section of law and shall specifically recite the time period within which a timely objection may be made. Such notice shall be sent to the qualified beneficiaries determined as of the date the notice is sent and assuming nonexercise of all powers of appointment;

(c) There are one or more legally competent beneficiaries who are currently eligible to receive income from the trust and one or more legally competent beneficiaries who would receive a distribution of principal if the trust were to terminate immediately before the notice is given; and

(d) No beneficiary has objected in writing to the conversion to a total return trust and delivered such objection to the trustee within sixty days after the notice was sent.

(2) Conversion to a total return trust or reconversion to an income trust may be made by agreement between the trustee and all qualified beneficiaries of the trust. The trustee and all qualified beneficiaries of the trust may also agree to modify the distribution percentage, except that the trustee and the qualified beneficiaries may not agree to a distribution percentage of less than three percent or greater than five percent. The agreement may include any other actions a court could properly order pursuant to subsection (7) of this section.

(3)(a) The trustee may, for any reason, elect to petition the court to order conversion to a total return trust including, without limitation, the reason that conversion under subsection (1) of this section is unavailable because:

(i) A beneficiary timely objects to the conversion to a total return trust;

(ii) There are no legally competent beneficiaries who are currently eligible to receive income from the trust; or

(iii) There are no legally competent beneficiaries who would receive a distribution of principal if the trust were to terminate immediately.

(b) A beneficiary may request the trustee to convert to a total return trust or adjust the distribution percentage pursuant to this subsection. If the trustee declines or fails to act within six months after receiving a written request from a beneficiary to do so, the beneficiary may petition the court to order the conversion or adjustment.

(c) The trustee may petition the court prospectively to reconvert from a total return trust or to adjust the distribution percentage if the trustee determines that the reconversion or adjustment will enable the trustee to better carry out the purposes of the trust. A beneficiary may request the trustee to petition the court prospectively to reconvert from a total return trust or adjust the distribution percentage. If the trustee declines or fails to act within six months after receiving a written request from a beneficiary to do so, the beneficiary may petition the court to order the reconversion or adjustment.

(d)(i) In a judicial proceeding instituted under this subsection, the trustee may present opinions and reasons concerning:

(A) The trustee's support for or opposition to a conversion to a total return trust, a reconversion from a total return trust, or an adjustment of the distribution percentage of a total return trust, including whether the trustee believes conversion, reconversion, or adjustment of the distribution percentage would enable the trustee to better carry out the purposes of the trust; and

(B) Any other matter relevant to the proposed conversion, reconversion, or adjustment of the distribution percentage.

(ii) A trustee's actions undertaken in accordance with this subsection shall not be deemed improper or inconsistent with the trustee's duty of impartiality unless the court finds from all the evidence that the trustee acted in bad faith.

(e) The court shall order conversion to a total return trust, reconversion prospectively from a total return trust, or adjustment of the distribution percentage of a total return trust if the court determines that the conversion, reconversion, or adjustment of the distribution percentage will enable the trustee to better carry out the purposes of the trust.

(f) If a conversion to a total return trust is made pursuant to a court order, the trustee may reconvert the trust to an income trust only:

(i) Pursuant to a subsequent court order; or

(ii) By filing with the court an agreement made pursuant to subsection (2) of this section to reconvert to an income trust.

(g) Upon a reconversion the power to adjust, as described in section 30-3119 and as it existed before the conversion, shall be revived.

(h) An action may be taken under this subsection no more frequently than every two years, unless a court for good cause orders otherwise.

(4)(a) During the time that a trust is a total return trust, the trustee shall administer the trust in accordance with the provisions of this subsection as follows, unless otherwise expressly provided by the terms of the trust:

(i) The trustee shall invest the trust assets seeking a total return without regard to whether the return is from income or appreciation of principal;

(ii) The trustee shall make income distributions in accordance with the trust subject to the provisions of this section;

(iii) The distribution percentage for any trust converted to a total return trust by a trustee in accordance with subsection (1) of this section shall be four percent, unless a different percentage has been determined in an agreement made pursuant to subsection (2) of this section or ordered by the court pursuant to subsection (3) of this section; and

(iv)(A) The trustee shall pay to a beneficiary in the case of an underpayment within a reasonable time and shall recover from a beneficiary in the case of an overpayment either by repayment by the beneficiary or by withholding from future distributions to the beneficiary:

(I) An amount equal to the difference between the amount properly payable and the amount actually paid; and

(II) Interest compounded annually at a rate per annum equal to the distribution percentage in the year or years during which the underpayment or overpayment occurs.

(B) For purposes of subdivision (4)(a)(iv) of this section, accrual of interest may not commence until the beginning of the trust year following the year in which the underpayment or overpayment occurs.

(b) For purposes of this subsection:

(i) Distribution amount means an annual amount equal to the distribution percentage multiplied by the average net fair market value of the trust's assets. The average net fair market value of the trust's assets shall be the net fair market value of the trust's assets averaged over the lesser of:

(A) The three preceding years; or

(B) The period during which the trust has been in existence; and

(ii) Income, as that term appears in the governing instrument, means the distribution amount.

(5) The trustee may determine any of the following matters in administering a total return trust as the trustee deems necessary or helpful for the proper functioning of the trust:

(a) The effective date of a conversion to a total return trust pursuant to subsection (1) of this section;

(b) The manner of prorating the distribution amount for a short year in which a beneficiary's interest commences or ceases, or, if the trust is a total return trust for only part of the year or the trustee may elect to treat the trust year as two separate years, the first of which ends at the close of the day on which the conversion or reconversion occurs, and the second of which ends at the close of the trust year;

(c) Whether distributions are made in cash or in kind;

(d) The manner of adjusting valuations and calculations of the distribution amount to account for other payments from, or contributions to, the trust;

(e) Whether to value the trust's assets annually or more frequently;

(f) Which valuation dates to use and how many valuation dates to use;

(g) Valuation decisions concerning any asset for which there is no readily available market value, including:

(i) How frequently to value such an asset;

(ii) Whether and how often to engage a professional appraiser to value such an asset; and

(iii) Whether to exclude the value of such an asset from the net fair market value of the trust's assets for purposes of determining the distribution amount. For purposes of this section, any such asset so excluded shall be referred to as an excluded asset and the trustee shall distribute any net income received from the excluded asset as provided for in the governing instrument, subject to the following principles:

(A) The trustee shall treat each asset for which there is no readily available market value as an excluded asset unless the trustee determines that there are compelling reasons not to do so and the trustee considers all relevant factors including the best interests of the beneficiaries;

(B) If tangible personal property or real property is possessed or occupied by a beneficiary, the trustee may not limit or restrict any right of the beneficiary to use the property in accordance with the governing instrument regardless of whether the trustee treats the property as an excluded asset; and

(C) By way of example and not by way of limitation, assets for which there is a readily available market value include cash and cash equivalents; stocks, bonds, and other securities and instruments for which there is an established market on a stock exchange, in an over-the-counter market, or otherwise; and any other property that can reasonably be expected to be sold within one week of the decision to sell without extraordinary efforts by the seller. By way of example and not by way of limitation, assets for which there is no readily available market value include stocks, bonds, and other securities and instruments for which there is no established market on a stock exchange, in an over-the-counter market, or otherwise; real property; tangible personal property; and artwork and other collectibles; and

(h) Any other administrative matter that the trustee determines is necessary or helpful for the proper functioning of the total return trust.

(6)(a) Expenses, taxes, and other charges that would otherwise be deducted from income if the trust was not a total return trust may not be deducted from the distribution amount.

(b) Unless otherwise provided by the governing instrument, the distribution amount each year shall be deemed to be paid from the following sources for that year in the following order:

(i) Net income determined as if the trust was not a total return trust;

(ii) Other ordinary income as determined for federal income tax purposes;

(iii) Net realized short-term capital gains as determined for federal income tax purposes;

(iv) Net realized long-term capital gains as determined for federal income tax purposes;

(v) Trust principal comprising assets for which there is a readily available market value; and

(vi) Other trust principal.

(7)(a) The court may order any of the following actions in a proceeding brought by a trustee or a beneficiary pursuant to subdivision (a), (b), or (c) of subsection (3) of this section:

(i) Select a distribution percentage other than four percent, except that the court may not order a distribution percentage of less than three percent or greater than five percent;

(ii) Average the valuation of the trust's net assets over a period other than three years;

(iii) Reconvert prospectively from a total return trust or adjust the distribution percentage of a total return trust;

(iv) Direct the distribution of net income, determined as if the trust were not a total return trust, in excess of the distribution amount as to any or all trust assets if the distribution is necessary to preserve a tax benefit; or

(v) Change or direct any administrative procedure as the court determines is necessary or helpful for the proper functioning of the total return trust.

(b) Nothing in this subsection shall be construed to limit the equitable jurisdiction of the court to grant other relief as the court deems proper.

(8)(a) In the case of a trust for which a marital deduction has been taken for federal tax purposes under section 2056 or section 2523 of the Internal Revenue Code of 1986, as amended, the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return trust to an income trust, notwithstanding anything in this section to the contrary.

(b) Conversion to a total return trust shall not affect any provision in the governing instrument:

(i) That directs or authorizes the trustee to distribute principal;

(ii) That directs or authorizes the trustee to distribute a fixed annuity or a fixed fraction of the value of trust assets;

(iii) That authorizes a beneficiary to withdraw a portion or all of the principal; or

(iv) That in any manner diminishes an amount permanently set aside for charitable purposes under the governing instrument unless both income and principal are set aside.

(9) If a particular trustee is also a beneficiary of the trust and conversion or failure to convert would enhance or diminish the beneficial interest of that trustee or, if possession or exercise of the conversion power by a particular trustee alone would cause any individual to be treated as owner of a part of the trust for federal income tax purposes or cause a part of the trust to be included in the gross estate of any individual for federal estate tax purposes, then that particular trustee may not participate as a trustee in the exercise of the conversion power, except that:

(a) The trustee may petition the court under subdivision (a) of subsection (3) of this section to order conversion in accordance with this section; and

(b) A cotrustee or cotrustees to whom this subsection does not apply may convert the trust to a total return trust in accordance with subsection (1) or (2) of this section.

(10) A trustee may irrevocably release the power granted by this section if the trustee reasonably believes the release is in the best interests of the trust and its beneficiaries. The release may be personal to the releasing trustee or it may apply generally to some or all subsequent trustees. The release may be for any specified period, including a period measured by the life of an individual.

(11)(a) A trustee who reasonably and in good faith takes any action or omits to take any action under this section is not liable to any person interested in the trust. A discretionary act or omission by a trustee under this section shall be presumed to be reasonable and undertaken in good faith unless the act or omission is determined by a court to have been an abuse of discretion.

(b) If a trustee reasonably and in good faith takes or omits to take any action under this section and a person interested in the trust opposes the act or omission, the person's exclusive remedy shall be to seek an order of the court directing the trustee to:

(i) Convert the trust to a total return trust;

(ii) Reconvert from a total return trust;

(iii) Change the distribution percentage; or

(iv) Order any administrative procedures the court determines are necessary or helpful for the proper functioning of the trust.

(c) A claim for relief under this subsection that is not barred by adjudication, consent, or limitation is nevertheless barred as to any beneficiary who has received a statement fully disclosing the matter unless a proceeding to assert the claim is commenced within six months after receipt of the statement. A beneficiary is deemed to have received a statement if it is received by the beneficiary or the beneficiary's representative in a manner described in section 30-2222 or 30-3121.

(12) A trustee has no duty to inform a beneficiary about the availability and provisions of this section. A trustee has no duty to review the trust to determine whether any action should be taken under this section unless the trustee is requested in writing by a qualified beneficiary to do so.

(13)(a) This section applies to trusts in existence on September 4, 2005, and to trusts created on or after such date.

(b) This section shall be construed to apply to the administration of a trust that is administered in Nebraska under Nebraska law or that is governed by Nebraska law with respect to the meaning and effect of its terms unless:

(i) The trust is a trust described in the Internal Revenue Code of 1986, as amended, 26 U.S.C. section 170(f)(2)(B), 664(d), 1361(d), 2702(a)(3), or 2702(b);

(ii) Conversion of a trust to a total return trust is clearly contrary to the manifestation of the settlor's intent as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding; or

(iii) The terms of a trust in existence on September 4, 2005, incorporate provisions that operate as a total return trust. The trustee or a beneficiary of such a trust may proceed under section 30-3121 to adopt provisions in this section that do not contradict provisions in the governing instrument.



30-3120 Judicial control of discretionary powers.

(a) A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by the Uniform Principal and Income Act unless it determines that the decision was an abuse of the fiduciary's discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

(b) The decisions to which subsection (a) of this section applies include:

(1) A determination under subsection (a) of section 30-3119 of whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2) A determination of the factors that are relevant to the trust and its beneficiaries, the extent to which they are relevant, and the weight, if any, to be given to the relevant factors, in deciding whether and to what extent to exercise the power conferred by subsection (a) of section 30-3119.

(c) If a court determines that a fiduciary has abused its discretion, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to his or her appropriate position.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying subdivisions (1) and (2) of this subsection, to restore the beneficiaries, the trust, or both, to the positions they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

(d) Upon a petition by the fiduciary, the court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by the act will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.



30-3121 Proposed action; notice; objections.

(a) A trustee may give a notice of proposed action regarding a matter governed by the Uniform Principal and Income Act as provided in this section. For purposes of this section, a proposed action includes a course of action and a decision not to take action.

(b) The trustee shall mail notice of the proposed action to all adult beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time the notice is given.

(c) Notice of proposed action need not be given to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(d) The notice of proposed action shall state that it is given pursuant to this section and shall state all of the following:

(1) the name and mailing address of the trustee;

(2) the name and telephone number of a person who may be contacted for additional information;

(3) a description of the action proposed to be taken and an explanation of the reasons for the action;

(4) the time within which objections to the proposed action may be made, which shall be at least thirty days from the mailing of the notice of proposed action; and

(5) the date on or after which the proposed action may be taken or is effective.

(e) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(f) A trustee is not liable to a beneficiary for an action regarding a matter governed by the act if the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period and the other requirements of this section are satisfied. If no beneficiary entitled to notice objects under this section, the provisions of section 30-3120 shall not apply and the trustee is not liable to any current or future beneficiary with respect to the proposed action.

(g) If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to take the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to take the proposed action does not itself give rise to liability to any current or future beneficiary. A beneficiary may petition the court to have the action taken and has the burden of proving that it should be taken.



30-3122 Determination and distribution of net income.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in sections 30-3124 to 30-3147 which apply to trustees and the rules in subdivision (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in sections 30-3124 to 30-3147 which apply to trustees and by:

(A) including in net income all income from property used to discharge liabilities;

(B) paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under subdivision (2) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) of this section in the manner described in section 30-3123 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) of this section because of a payment described in section 30-3142 or 30-3143 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.



30-3123 Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in subdivision (4) of section 30-3122 is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.



30-3124 When right to income begins and ends.

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) on the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) on the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) on the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



30-3125 Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a) A trustee shall allocate an income receipt or disbursement other than one to which subdivision (1) of section 30-3122 applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of the Uniform Principal and Income Act. Distributions to shareholders or other owners from an entity to which section 30-3127 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



30-3126 Apportionment when income interest ends.

(a) In this section, undistributed income means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.



30-3127 Character of receipts.

(a) In this section, entity means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which section 30-3128 applies, a business or activity to which section 30-3129 applies, or an asset-backed security to which section 30-3141 applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) property other than money;

(2) money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) money received in total or partial liquidation of the entity; and

(4) money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) if the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subdivision (d)(2) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



30-3128 Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 30-3127 or 30-3141 applies to a receipt from the trust.



30-3129 Business and other activities conducted by trustee.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) retail, manufacturing, service, and other traditional business activities;

(2) farming;

(3) raising and selling livestock and other animals;

(4) management of rental properties;

(5) extraction of minerals and other natural resources;

(6) timber operations; and

(7) activities to which section 30-3140 applies.



30-3130 Principal receipts.

A trustee shall allocate to principal:

(1) to the extent not allocated to income under the Uniform Principal and Income Act, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to sections 30-3127 to 30-3141;

(3) amounts recovered from third parties to reimburse the trust because of disbursements described in subdivision (a)(7) of section 30-3143 or for other reasons to the extent not based on the loss of income;

(4) proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) other receipts as provided in sections 30-3134 to 30-3141.



30-3131 Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



30-3132 Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which section 30-3135, 30-3136, 30-3137, 30-3138, 30-3140, or 30-3141 applies.



30-3133 Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 30-3129, loss of profits from a business.

(c) This section does not apply to a contract to which section 30-3135 applies.



30-3134 Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by section 30-3135, 30-3136, 30-3137, 30-3138, or 30-3141 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subsection (c) of section 30-3119 applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in subsection (d) of section 30-3119 and may be released for the reasons and in the manner described in subsection (e) of section 30-3119. An allocation is presumed to be insubstantial if:

(1) the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent; or

(2) the value of the asset producing the receipt for which the allocation would be made is less than ten percent of the total value of the trust's assets at the beginning of the accounting period.



30-3135 Deferred compensation, annuities, and similar payments; allocation to principal and income.

(a) In this section:

(1) Payment means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f), and (g) of this section, the term also includes any payment from any separate fund, regardless of the reason for the payment; and

(2) Separate fund includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment made from a separate fund to:

(1) a trust to which an election to qualify for a marital deduction under section 2056(b)(7) of the Internal Revenue Code of 1986, as amended, has been made; or

(2) a trust that qualifies for the marital deduction under section 2056(b)(5) of the Internal Revenue Code of 1986, as amended.

(e) Subsections (d), (f), and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under section 2056(b)(7)(C) of the Internal Revenue Code of 1986, as amended.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to the Uniform Principal and Income Act. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal at least three percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under section 7520 of the Internal Revenue Code of 1986, as amended, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which section 30-3136 applies.



30-3135.01 Trust; marital deduction; when provisions applicable.

Section 30-3135, as amended by Laws 2009, LB 80, applies to a trust described in subsection (d) of section 30-3135 on and after the following dates:

(1) If the trust is not funded as of February 27, 2009, the date of the decedent's death;

(2) If the trust is initially funded in the calendar year beginning January 1, 2009, the date of the decedent's death; or

(3) If the trust is not described in subdivision (1) or (2) of this section, January 1, 2009.



30-3136 Liquidating asset.

(a) In this section, liquidating asset means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to section 30-3135, resources subject to section 30-3137, timber subject to section 30-3138, an activity subject to section 30-3140, an asset subject to section 30-3141, or any asset for which the trustee establishes a reserve for depreciation under section 30-3144.

(b) A trustee shall allocate to income ten percent of the receipts from a liquidating asset and the balance to principal.



30-3137 Minerals, water, and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2), or (3) of this subsection, ninety percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent of the amount must be allocated to principal and the balance to income.

(c) The Uniform Principal and Income Act applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on September 1, 2001, the trustee may allocate receipts from the interest as provided in the act or in the manner used by the trustee before September 1, 2001. If the trust acquires an interest in minerals, water, or other natural resources after September 1, 2001, the trustee shall allocate receipts from the interest as provided in the act.



30-3138 Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) to income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) to or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2) of this subsection; or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to subdivision (1), (2), or (3) of this subsection.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) The Uniform Principal and Income Act applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on September 1, 2001, the trustee may allocate net receipts from the sale of timber and related products as provided in the act or in the manner used by the trustee before September 1, 2001. If the trust acquires an interest in timberland after September 1, 2001, the trustee shall allocate net receipts from the sale of timber and related products as provided in the act.



30-3139 Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 30-3119 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by subsection (a) of section 30-3119. The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.



30-3140 Derivatives and options.

(a) In this section, derivative means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under section 30-3129 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.



30-3141 Asset-backed securities.

(a) In this section, asset-backed security means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 30-3127 or 30-3135 applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent of the payment to income and the balance to principal.



30-3142 Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which subdivision (2)(B) or (C) of section 30-3122 applies:

(1) one-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) one-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) all of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.



30-3143 Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) the remaining one-half of the disbursements described in subdivisions (1) and (2) of section 30-3142;

(2) all of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) payments on the principal of a trust debt;

(4) expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) premiums paid on a policy of insurance not described in subdivision (4) of section 30-3142 of which the trust is the owner and beneficiary;

(6) estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common-law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.



30-3144 Transfers from income to principal for depreciation.

(a) In this section, depreciation means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) during the administration of a decedent's estate; or

(3) under this section if the trustee is accounting under section 30-3129 for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.



30-3145 Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) an amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) disbursements described in subdivision (a)(7) of section 30-3143.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.



30-3146 Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) from income to the extent that receipts from the entity are allocated to income;

(2) from principal to the extent that receipts from the entity are allocated only to principal;

(3) proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) from principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.



30-3147 Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) an income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) the ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.



30-3148 Uniformity of application and construction.

In applying and construing the Uniform Principal and Income Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



30-3149 Application of act to existing trusts and estates.

The Uniform Principal and Income Act applies to every trust or decedent's estate existing on September 1, 2001, except as otherwise expressly provided in the will or terms of the trust or in the act.



30-3201 Investment of funds; prudent investor rule.

Except as may be otherwise provided in section 8-318, or otherwise provided by law or by the instrument creating the fiduciary relationship involved, each and every trustee, guardian, conservator, executor, or administrator, whether appointed by the courts of this state, or acting under authority other than a court appointment, having funds for investment shall comply with the prudent investor rule set forth in sections 30-3883 to 30-3889.

Inherent jurisdiction of district court over trusts conferred by the Constitution is not affected by this section. John A. Creighton Home v. Waltman, 140 Neb. 3, 299 N.W. 261 (1941).



30-3202 Sections; applicability.

Sections 30-3201 and 30-3207 shall apply to fiduciary relationships now in existence or hereafter established.



30-3203 Section; applicability.

Section 30-3201 shall apply to fiduciary relationships whether now in existence or established after November 18, 1965.



30-3204 Securities received by fiduciary; investments authorized.

Trust funds received by administrators, executors, trustees or guardians may be kept invested in the securities received by them unless it shall be otherwise ordered by the court of appointment or unless the instrument under which such trust was created shall direct that a change of investments shall be made, and they shall not be liable for any loss that may occur through the depreciation of such securities. The provisions of this section and section 30-3201 shall in no manner affect the right of fiduciaries to continue the investments existing before August 9, 1933, that do not conform to the standards contained in said sections, but any investments so held that do conform, or subsequently acquired under the provisions of said sections may be continued notwithstanding changes in conditions of the security or the obligor that would render such securities ineligible for further investments.

This section is not applicable where the will directs that securities of deceased be converted into cash. Bates v. Scottsbluff Nat. Bank, 190 Neb. 456, 209 N.W.2d 165 (1973).



30-3205 Fiduciary; interests in investment company or trust; investments authorized; bank or trust company; investments authorized.

(1) A fiduciary holding funds for investment may invest such funds in securities of, or other interests in, any open-end or closed-end management-type investment company or investment trust registered pursuant to the federal Investment Company Act of 1940, as amended, if a court order, will, agreement, or other instrument creating or defining the investment powers of the fiduciary directs, requires, authorizes, or permits the investment of such funds in any of the following: (a) Such investments as the fiduciary may, in his or her discretion, select; (b) investments generally, other than those in which fiduciaries are by law authorized to invest trust funds; and (c) United States Government obligations if the portfolio of such investment company or investment trust is limited to United States Government obligations and to repurchase agreements fully collateralized by such obligations and if such investment company or investment trust takes delivery of the collateral, either directly or through an authorized custodian.

(2) A bank or trust company acting as a fiduciary, agent, or otherwise may, in the exercise of its investment discretion or at the direction of another person authorized to direct investment of funds held by the bank or trust company as a fiduciary, invest and reinvest interests in the securities of an open-end or closed-end management-type investment company or investment trust registered pursuant to the federal Investment Company Act of 1940, as amended, or may retain, sell, or exchange such interests so long as the portfolio of the investment company or investment trust as an entity consists substantially of investments not prohibited by the instrument governing the fiduciary relationship. The fact that the bank or trust company or an affiliate of the bank or trust company provides services to the investment company or investment trust, such as that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise, and is receiving reasonable compensation for the services shall not preclude the bank or trust company from investing, reinvesting, retaining, or exchanging any interest held by the trust estate in the securities of any open-end or closed-end management-type investment company or investment trust registered pursuant to the federal Investment Company Act of 1940, as amended.



30-3206 Repealed. Laws 2008, LB 851, § 32.



30-3207 Bank or trust company; common trust funds authorized; investments; conditions.

Any bank or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others, as cofiduciaries, and may, as such fiduciary or cofiduciary, invest funds which it lawfully holds for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree, or order creating such fiduciary relationship and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to such investment.



30-3208 Bank or trust company; powers.

(1) Notwithstanding the provisions of sections 30-3201 and 30-3207, any bank or trust company qualified to act as fiduciary in this state may:

(a) Establish and maintain common trust funds for the collective investment of funds held in any fiduciary capacity by it or by another bank or trust company which is owned or controlled by a corporation which owns or controls such bank or trust company; and

(b) As a fiduciary or cofiduciary, invest funds which it holds for investment in common trust funds established and maintained by another bank or trust company which is owned or controlled by a corporation which owns or controls such bank or trust company if such investment is not prohibited by the instrument, judgment, decree, or order creating such fiduciary relationship.

(2) To the extent not inconsistent with this section, sections 30-3201 to 30-3203 and 30-3207 shall apply to the establishment and maintenance of, and investment in common trust funds under this section.

(3) This section shall apply to fiduciary relationships now in existence or hereafter created.



30-3209 Corporate trustee; retirement or pension funds of governmental employees; investments authorized.

(1) Corporate trustees authorized by Nebraska law to exercise fiduciary powers and holding retirement or pension funds for the benefit of employees or former employees of cities, villages, school districts, or other governmental or political subdivisions may invest and reinvest such funds in such securities and investments as are authorized for trustees, guardians, conservators, personal representatives, or administrators under the laws of Nebraska. Retirement or pension funds of such cities, villages, districts, or subdivisions may be invested in annuities issued by life insurance companies authorized to do business in Nebraska. Except as provided in subsection (2) of this section, any other retirement or pension funds of cities, including cities operating under home rule charters, villages, school districts except as provided in section 79-9,107, and all other governmental or political subdivisions may be invested and reinvested, as the governing body of such city, village, school district, or other governmental or political subdivision may determine, in the following classes of securities and investments: (a) Bonds, notes, or other obligations of the United States or those guaranteed by or for which the credit of the United States is pledged for the payment of the principal and interest or dividends thereof; (b) bonds or other evidences of indebtedness of the State of Nebraska and full faith and credit obligations of or obligations unconditionally guaranteed as to principal and interest by any other state of the United States; (c) bonds, notes, or obligations of any municipal or political subdivision of the State of Nebraska which are general obligations of the issuer thereof and revenue bonds or debentures of any city, county, or utility district of this state when the earnings available for debt service have, for a five-year period immediately preceding the date of purchase, averaged not less than one and one-half times such debt service requirements; (d) bonds and debentures issued either singly or collectively by any of the twelve federal land banks, the twelve intermediate credit banks, or the thirteen banks for cooperatives under the supervision of the Farm Credit Administration; (e) certificates of deposit of banks which are members of the Federal Deposit Insurance Corporation or capital stock financial institutions, and if the amount deposited exceeds the amount of insurance available thereon, then the excess shall be secured in the same manner as for the deposit of public funds; (f) accounts with building and loan associations, qualifying mutual financial institutions, or federal savings and loan associations in the State of Nebraska to the extent that such accounts are insured or guaranteed by the Federal Deposit Insurance Corporation; (g) bonds or other interest-bearing obligations of any corporation organized under the laws of the United States or any state thereof if (i) at the time the purchase is made, they are given, by at least one statistical organization whose publication is in general use, one of the three highest ratings given by such organization and (ii) not more than five percent of the fund shall be invested in the obligations of any one issuer; (h) direct short-term obligations, generally classified as commercial paper, of any corporation organized or existing under the laws of the United States or any state thereof with a net worth of ten million dollars or more; and (i) preferred or common stock of any corporation organized under the laws of the United States or of any state thereof with a net worth of ten million dollars or more if (i) not more than fifty percent of the total investments at the time such investment is made is in this class and not more than five percent is invested in each of the first five years and (ii) not more than five percent thereof is invested in the securities of any one corporation. Notwithstanding the percentage limits stated in this subsection, the cash proceeds of the sale of such preferred or common stock may be reinvested in any securities authorized under this subdivision. No city, village, school district, or other governmental subdivision or the governing body thereof shall be authorized to sell any securities short, buy on margin, or buy, sell, or engage in puts and calls. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

(2) Notwithstanding the limitations prescribed in subsection (1) of this section, trustees or custodians holding retirement or pension funds for the benefit of employees or former employees of any city of the primary class, city of the metropolitan class, metropolitan utilities district, county in which a city of the metropolitan class is located, or public power district shall invest such funds in investments of the nature which individuals of prudence, discretion, and intelligence acquire or retain in dealing with the property of another. Such investments shall not be made for speculation but for investment, considering the probable safety of their capital as well as the probable income to be derived. The trustees or custodians shall not buy on margin, buy call options, or buy put options. The trustees or custodians may lend any security if cash, United States Government obligations, or United States Government agency obligations with a market value equal to or exceeding the market value of the security lent are received as collateral. If shares of stock are purchased under this subsection, all proxies may be voted by the trustees or custodians. The asset allocation restrictions set forth in subsection (1) of this section shall not be applicable to the funds of pension or retirement systems administered by or on behalf of a city of the primary class, city of the metropolitan class, metropolitan utilities district, county in which a city of the metropolitan class is located, or public power district.

(3) For purposes of subsection (2) of this section, a custodian means a custodian meeting the requirements of section 401(f)(2) of the Internal Revenue Code.



30-3210 Real estate mortgage; purchase of stock in federal corporation; court may authorize.

When any court of competent jurisdiction shall issue a license to any trustee, executor, administrator or guardian to execute a real estate mortgage, such court may authorize the trustee, executor, administrator or guardian to purchase stock in any association or corporation created or which may be created by authority of the United States and as an instrumentality of the United States when such purchase of stock is necessary or required as an incident to obtaining such loan; Provided, the amount of stock which may be purchased shall be limited to the amount of stock required for the proposed loan.



30-3211 Registration of securities; name; conditions; liability of fiduciary.

Any person or any corporation holding any stock, bond, note, debenture, or any other security or property, the title to which may be registered, hereinafter referred to as a security, as executor, administrator, trustee, guardian, conservator or in any other fiduciary capacity, may cause the same to be registered in his or its own name or in the name of a nominee without any words indicating the fiduciary capacity in which such security is held; Provided, (1) the accounts and records of such person or corporation at all times clearly show that such security was held by such person or corporation in such fiduciary capacity; (2) said security is kept separate and apart from the property held by such person or corporation in his or its own right or in any other fiduciary capacity, or such security may be evidenced by book entry; (3) such fiduciary at all times has possession of such security and, if registered in the name of a nominee, before or promptly after such registration, secures from the nominee all such instruments as may be necessary to transfer the same without any further act of such nominee; and (4) the fiduciary shall be liable individually and in his or its own right for any loss resulting to the fiduciary estate because said security was so registered instead of being registered in his or its name as such fiduciary.

Passage of nominee statute in 1947 was such a change of circumstances as to require bond of testamentary trustee even though will provided that no bond be required. In re Estate of Grainger, 151 Neb. 555, 38 N.W.2d 435 (1949).



30-3212 Registration of securities; name of nominee.

A corporation acting as one of two or more fiduciaries, with the consent of its cofiduciary or cofiduciaries, who are hereby authorized to give such consent, may register a security held by said fiduciaries in the name of its nominee, subject in all respects to the requirements, provisions and liabilities set forth in section 30-3211.



30-3213 Real estate investment trust, defined.

For the purpose of this section and section 30-3214 real estate investment trust shall mean an unincorporated trust or an unincorporated association:

(1) Which is managed by one or more trustees;

(2) The beneficial ownership of which is evidenced by the transferable shares, or by transferable certificates of beneficial interest;

(3) Which does not hold any property primarily for sale to customers in the ordinary course of its trade or business; and

(4) The beneficial ownership of which is held by one hundred or more persons.



30-3214 Real estate investment trust; articles of agreement or trust; filing.

A real estate investment trust shall file its articles of agreement or of trust or any modifications thereof with the Secretary of State and with the county clerk of the county in this state in which the trust has its principal place of doing business by complying with the same procedures as set forth in sections 21-215, 21-219 to 21-225, and 21-2,150 to 21-2,160. Such filing shall include a copy of the articles of agreement or of trust and shall name a resident agent in the State of Nebraska and the principal place of doing business in this state.



30-3215 Private foundations and split-interest trusts; prohibited acts.

Notwithstanding any provision to the contrary in the governing instrument or under any other law of this state and except as otherwise provided by court decree entered after April 30, 1971, a trust, whenever created, which is a private foundation or a split-interest trust as defined in sections 509 and 4947, respectively, of the Internal Revenue Code, during the period it is a private foundation or split-interest trust as so defined:

(1) Shall not engage in any act of self-dealing as defined in section 4941(d) of such code;

(2) Shall distribute the trust income for each taxable year at such time and in such manner as not to subject the trust to the tax on undistributed income imposed by section 4942 of such code;

(3) Shall not retain any excess business holdings as defined in section 4943(c) of such code;

(4) Shall not make any investment in such manner as to subject the trust to tax under section 4944 of such code; and

(5) Shall not make any taxable expenditure as defined in section 4945(d) of such code.

Except as otherwise provided by court decree entered after April 30, 1971, the prohibitions and requirements imposed upon such a trust by subdivisions (1) through (5) of this section shall be deemed to be included within the governing instrument of every private foundation or split-interest trust, as defined in this section.



30-3216 Private foundations and split-interest trusts; governing instrument; amendments permitted.

The trustee of a trust, whenever created, which is a private foundation or a split-interest trust as defined in sections 509 and 4947, respectively, of the Internal Revenue Code may, notwithstanding any provision to the contrary in the governing instrument or under any other law of this state and except as otherwise provided by court decree entered after April 30, 1971, amend the terms of the governing instrument to the extent necessary to bring the trust into conformity with the requirements for:

(1) Termination of private foundation status in the manner described in section 507 of such code, and exemption of the trust from the taxes imposed by sections 4941 to 4945, inclusive, thereof; or

(2) Exclusion of the trust from private foundation status under section 509(a)(3) of such code; and to this end may release any power contained in the governing instrument, may reduce or limit the charitable organizations or classes of charitable organizations in whose favor a power to select may be exercised, and may appoint new or additional trustees. If the trust is for the benefit of one or more named charitable organizations, the trustee shall first obtain the consent of those organizations before making any amendment under this subdivision.



30-3217 Private foundations and split-interest trusts; applicability of sections.

A trustee of a trust which is a private foundation or a split-interest trust as defined in section 30-3215, may elect that sections 30-3215 to 30-3218 shall not apply to such trust and its trustee or trustees by so notifying the Attorney General in writing within six months following April 30, 1971, or when such trust becomes subject to sections 30-3215 to 30-3218, whichever last occurs. Section 30-3215 shall not apply to any trust with respect to which notice has been given, unless the trust is amended to comply with the terms of section 30-3215.



30-3218 Private foundations and split-interest trusts; sections; how interpreted.

Sections 30-3215 to 30-3218 shall be interpreted to effectuate the intent of the State of Nebraska to preserve, foster and encourage gifts to or for the benefit of charitable organizations and to preserve to such organizations their right to exemption from federal income taxes.



30-3219 Electric and communication facilities; easement; license and agreement for construction, operation, and maintenance; fiduciaries; execution.

Administrators and executors of the estates of deceased persons, trustees of trust estates, the guardians of estates of minors and incompetent persons, and conservators may execute easements, licenses, and other contracts with public power districts, electric membership associations, cooperative corporations, individuals, partnerships, limited liability companies, or corporations for the construction, operation, and maintenance of electric generation, transmission, or distribution facilities or facilities for the transmission or distribution of communications upon such terms and conditions as the administrators, executors, trustees, guardians, or conservators of such persons deem reasonable and equitable, and for the best interests of the estates of deceased persons, minors, incompetents, and beneficiaries of a trust.



30-3220 Electric and communication facilities; easement; license and agreement for construction, operation, and maintenance; fiduciaries; execution; procedure.

Easements and contracts authorized in section 30-3219 shall be entered into by administrators, executors, trustees, guardians, and conservators only upon compliance with and upon securing the approval of the county court of the county where the real estate is located in the manner provided in section 57-402, pertaining to oil and gas pipeline easements.



30-3301 Repealed. Laws 1995, LB 97, § 74.



30-3302 Repealed. Laws 1995, LB 97, § 74.



30-3303 Repealed. Laws 1995, LB 97, § 74.



30-3304 Repealed. Laws 1995, LB 97, § 74.



30-3305 Repealed. Laws 1995, LB 97, § 74.



30-3306 Repealed. Laws 1995, LB 97, § 74.



30-3307 Repealed. Laws 1995, LB 97, § 74.



30-3308 Repealed. Laws 1995, LB 97, § 74.



30-3309 Repealed. Laws 1995, LB 97, § 74.



30-3310 Repealed. Laws 1995, LB 97, § 74.



30-3311 Repealed. Laws 1995, LB 97,§74.



30-3401 Legislative intent.

(1) It is the intent of the Legislature to establish a decisionmaking process which allows a competent adult to designate another person to make health care and medical treatment decisions if the adult becomes incapable of making such decisions.

(2) The Legislature does not intend to encourage or discourage any particular health care or treatment decision or to create any new right or alter any existing right of competent adults to make such decisions, but the Legislature does intend through sections 30-3401 to 30-3432 to allow an adult to exercise rights he or she already possesses by means of delegation of decisionmaking authority to a designated attorney in fact.

(3) Sections 30-3401 to 30-3432 shall not confer any new rights regarding the provision or rejection of any specific medical treatment and shall not alter any existing laws concerning homicide, suicide, or assisted suicide. Nothing in sections 30-3401 to 30-3432 shall be construed to condone, authorize, or approve homicide, suicide, or assisted suicide.



30-3402 Terms, defined.

For purposes of sections 30-3401 to 30-3432:

(1) Adult shall mean any person who is nineteen years of age or older or who is or has been married;

(2) Attending physician shall mean the physician, selected by or assigned to a principal, who has primary responsibility for the care and treatment of such principal;

(3) Attorney in fact shall mean an adult properly designated and authorized under sections 30-3401 to 30-3432 to make health care decisions for a principal pursuant to a power of attorney for health care and shall include a successor attorney in fact;

(4) Health care shall mean any treatment, procedure, or intervention to diagnose, cure, care for, or treat the effects of disease, injury, and degenerative conditions;

(5) Health care decision shall include consent, refusal of consent, or withdrawal of consent to health care. Health care decision shall not include (a) the withdrawal or withholding of routine care necessary to maintain patient comfort, (b) the withdrawal or withholding of the usual and typical provision of nutrition and hydration, or (c) the withdrawal or withholding of life-sustaining procedures or of artificially administered nutrition or hydration, except as provided by sections 30-3401 to 30-3432;

(6) Health care provider shall mean an individual or facility licensed, certified, or otherwise authorized or permitted by law to administer health care in the ordinary course of business or professional practice and shall include all facilities defined in the Health Care Facility Licensure Act;

(7) Incapable shall mean the inability to understand and appreciate the nature and consequences of health care decisions, including the benefits of, risks of, and alternatives to any proposed health care or the inability to communicate in any manner an informed health care decision;

(8) Life-sustaining procedure shall mean any medical procedure, treatment, or intervention that (a) uses mechanical or other artificial means to sustain, restore, or supplant a spontaneous vital function and (b) when applied to a person suffering from a terminal condition or who is in a persistent vegetative state, serves only to prolong the dying process. Life-sustaining procedure shall not include routine care necessary to maintain patient comfort or the usual and typical provision of nutrition and hydration;

(9) Persistent vegetative state shall mean a medical condition that, to a reasonable degree of medical certainty as determined in accordance with currently accepted medical standards, is characterized by a total and irreversible loss of consciousness and capacity for cognitive interaction with the environment and no reasonable hope of improvement;

(10) Power of attorney for health care shall mean a power of attorney executed in accordance with sections 30-3401 to 30-3432 which authorizes a designated attorney in fact to make health care decisions for the principal when the principal is incapable;

(11) Principal shall mean an adult who, when competent, confers upon another adult a power of attorney for health care;

(12) Reasonably available shall mean that a person can be contacted with reasonable efforts by an attending physician or another person acting on behalf of the attending physician;

(13) Terminal condition shall mean an incurable and irreversible medical condition caused by injury, disease, or physical illness which, to a reasonable degree of medical certainty, will result in death regardless of the continued application of medical treatment including life-sustaining procedures; and

(14) Usual and typical provision of nutrition and hydration shall mean delivery of food and fluids orally, including by cup, eating utensil, bottle, or drinking straw.



30-3403 Power of attorney for health care; designation; competency; presumption.

(1) A principal may confer a power of attorney for health care thereby designating another competent adult as attorney in fact for health care decisions in accordance with sections 30-3401 to 30-3432. A principal may also designate another competent adult as a successor attorney in fact to serve in place of the original attorney in fact when the original attorney in fact is not reasonably available or is unable or unwilling to serve as an attorney in fact. If, after the authority of a successor attorney in fact has commenced, the original attorney in fact becomes available, able, and willing to serve as attorney in fact, the authority of the successor attorney in fact shall cease and the authority of the original designee shall commence.

(2) There shall be a rebuttable presumption that every adult is competent for purposes of executing a power of attorney for health care unless such adult has been adjudged incompetent or unless a guardian has been appointed for such adult.



30-3404 Power of attorney; contents.

The power of attorney for health care shall (1) be in writing, (2) identify the principal, the attorney in fact, and the successor attorney in fact, if any, (3) specifically authorize the attorney in fact to make health care decisions on behalf of the principal in the event the principal is incapable, (4) show the date of its execution, and (5) be witnessed and signed by at least two adults, each of whom witnesses either the signing and dating of the power of attorney for health care by the principal or the principal's acknowledgment of the signature and date, or be signed and acknowledged by the principal before a notary public who shall not be the attorney in fact or successor attorney in fact.



30-3405 Witness; disqualification; declaration.

(1) The following shall not qualify to witness a power of attorney for health care: The principal's spouse, parent, child, grandchild, sibling, presumptive heir, known devisee at the time of the witnessing, attending physician, or attorney in fact; or an employee of a life or health insurance provider for the principal. No more than one witness may be an administrator or employee of a health care provider who is caring for or treating the principal.

(2) Each witness shall make the written declaration in substantially the form prescribed in section 30-3408.



30-3406 Attorney in fact; disqualification.

None of the following may serve as an attorney in fact:

(1) The attending physician;

(2) An employee of the attending physician who is unrelated to the principal by blood, marriage, or adoption;

(3) A person unrelated to the principal by blood, marriage, or adoption who is an owner, operator, or employee of a health care provider in or of which the principal is a patient or resident; and

(4) A person unrelated to the principal by blood, marriage, or adoption if, at the time of the proposed designation, he or she is presently serving as an attorney in fact for ten or more principals.



30-3407 Attorney in fact; withdrawal.

At any time when the principal is not incapable, the attorney in fact may withdraw by giving notice to the principal. At any time when the principal is incapable, the attorney in fact may withdraw by giving notice to the health care provider who shall cause the withdrawal to be made a part of the principal's medical records.



30-3408 Power of attorney; form; validity.

(1) A power of attorney for health care executed on or after September 9, 1993, shall be in a form which complies with sections 30-3401 to 30-3432 and may be in the form provided in this subsection.

I appoint ..................., whose address is ..........., and whose telephone number is ..........., as my attorney in fact for health care. I appoint ..........., whose address is ................................, and whose telephone number is ..........., as my successor attorney in fact for health care. I authorize my attorney in fact appointed by this document to make health care decisions for me when I am determined to be incapable of making my own health care decisions. I have read the warning which accompanies this document and understand the consequences of executing a power of attorney for health care.

I direct that my attorney in fact comply with the following instructions or limitations: .................................

I direct that my attorney in fact comply with the following instructions on life-sustaining treatment: (optional) ..................................................

I direct that my attorney in fact comply with the following instructions on artificially administered nutrition and hydration: (optional) ..................................................

I HAVE READ THIS POWER OF ATTORNEY FOR HEALTH CARE. I UNDERSTAND THAT IT ALLOWS ANOTHER PERSON TO MAKE LIFE AND DEATH DECISIONS FOR ME IF I AM INCAPABLE OF MAKING SUCH DECISIONS. I ALSO UNDERSTAND THAT I CAN REVOKE THIS POWER OF ATTORNEY FOR HEALTH CARE AT ANY TIME BY NOTIFYING MY ATTORNEY IN FACT, MY PHYSICIAN, OR THE FACILITY IN WHICH I AM A PATIENT OR RESIDENT. I ALSO UNDERSTAND THAT I CAN REQUIRE IN THIS POWER OF ATTORNEY FOR HEALTH CARE THAT THE FACT OF MY INCAPACITY IN THE FUTURE BE CONFIRMED BY A SECOND PHYSICIAN.

We declare that the principal is personally known to us, that the principal signed or acknowledged his or her signature on this power of attorney for health care in our presence, that the principal appears to be of sound mind and not under duress or undue influence, and that neither of us nor the principal's attending physician is the person appointed as attorney in fact by this document.

On this ........ day of ......... 20...., before me, ......., a notary public in and for .............. County, personally came .........., personally to me known to be the identical person whose name is affixed to the above power of attorney for health care as principal, and I declare that he or she appears in sound mind and not under duress or undue influence, that he or she acknowledges the execution of the same to be his or her voluntary act and deed, and that I am not the attorney in fact or successor attorney in fact designated by this power of attorney for health care.

Witness my hand and notarial seal at ......... in such county the day and year last above written.

(2) A power of attorney for health care may be included in a durable power of attorney drafted under the Nebraska Uniform Power of Attorney Act or in any other form if the power of attorney for health care included in such durable power of attorney or any other form fully complies with the terms of section 30-3404.

(3) A power of attorney for health care executed prior to January 1, 1993, shall be effective if it fully complies with the terms of section 30-3404.

(4) A power of attorney for health care which is executed in another state and is valid under the laws of that state shall be valid according to its terms.



30-3409 Power of attorney; medical record.

The power of attorney for health care, when its existence becomes known, shall be made a part of the principal's medical record with any health care provider in or of which the principal is a patient or resides.



30-3410 Power of attorney; duration.

A power of attorney for health care shall continue in effect until the principal's death, until revoked pursuant to section 30-3420, or until the attorney in fact and any successor attorney in fact withdraws pursuant to section 30-3407.



30-3411 Authority of attorney in fact; commencement.

The authority of the attorney in fact shall commence upon a determination pursuant to section 30-3412 that the principal is incapable of making health care decisions.



30-3412 Incapacity of principal; determination.

(1) A determination that a principal is incapable of making health care decisions shall be made in writing by the attending physician and any physician consulted with respect to the determination that the principal is incapable of making health care decisions, and they shall document the cause and nature of the principal's incapacity. The determination shall be included in the principal's medical record with the attending physician and, when applicable, with the consulting physician and the health care facility in or of which the principal is a patient or resides.

(2) A physician who has been designated a principal's attorney in fact shall not make the determination that the principal is incapable of making health care decisions.



30-3413 Incapacity of principal; notice.

Notice of a determination that a principal is incapable of making health care decisions shall be given by the attending physician (1) to the principal when there is any indication of the principal's ability to comprehend such notice, (2) to the attorney in fact, and (3) to the health care provider.



30-3414 Incapacity of principal; attorney in fact; duties.

Promptly upon being notified that a determination that the principal is incapable of making health care decisions has or is about to be made, the attorney in fact, if other than the principal's most proximate next of kin and if the principal has not directed otherwise, shall notify the most proximate next of kin and the court-appointed guardian of the principal, if any. The order of notification shall be: (1) The spouse; (2) an adult child; (3) either parent; (4) an adult brother or sister; and (5) the next closest kin.



30-3415 Incapacity of principal; dispute; hearing.

If a dispute arises as to whether the principal is incapable, a petition may be filed with the county court in the county in which the principal resides or is located requesting the court's determination as to whether the principal is incapable of making health care decisions. If such a petition is filed, the court shall appoint a guardian ad litem to represent the principal. The court shall conduct a hearing on the petition within seven days after the court's receipt of the petition. Within seven days after the hearing, the court shall issue its determination. If the court determines that the principal is incapable, the authority, rights, and responsibilities of the principal's attorney in fact shall become effective. If the court determines that the principal is not incapable, the authority, rights, and responsibilities of the attorney in fact shall not become effective.



30-3416 Incapacity of principal; determination; effect.

A determination that a principal is incapable of making health care decisions shall not be construed as a finding that the principal is incapable for any other purpose.



30-3417 Attorney in fact; powers and duties; exceptions; responsibility for costs; rights; objection of principal; health care provider; acceptance of decisions.

(1) When the authority conferred by a power of attorney for health care has commenced, the attorney in fact, subject to any instructions and limitations set forth in the power of attorney for health care or elsewhere, shall make health care decisions on the principal's behalf, except that the attorney in fact shall not have authority (a) to consent to any act or omission to which the principal could not consent under law, (b) to make any decision when the principal is known to be pregnant that will result in the death of the principal's unborn child and it is probable that the unborn child will develop to the point of live birth with continued application of health care, or (c) to make decisions regarding withholding or withdrawing a life-sustaining procedure or withholding or withdrawing artificially administered nutrition and hydration except as provided under section 30-3418.

(2) The attorney in fact shall have priority over any person other than the principal to act for the principal in all health care decisions, except that the attorney in fact shall not have the authority to make any health care decision unless and until the principal has been determined to be incapable of making health care decisions pursuant to section 30-3412.

(3) The attorney in fact shall not be personally responsible for the cost of health care provided to the principal.

(4) Except to the extent that the right is limited by the power of attorney for health care, an attorney in fact shall have the same right as the principal to receive information regarding the proposed health care, to receive and review medical and clinical records, and to consent to the disclosures of such records, except that the right to access such records shall not be a waiver of any evidentiary privilege.

(5) Notwithstanding a determination pursuant to section 30-3412 that the principal is incapable of making health care decisions, when a principal objects to the determination or to a health care decision made by an attorney in fact, the principal's objection or decision shall prevail unless the principal is determined by a county court to be incapable of making health care decisions.

(6) No health care provider shall be required to accept health care decisions from an attorney in fact until such health care provider has received a signed original or a photostatic copy of a signed original power of attorney for health care.



30-3418 Attorney in fact; consult with medical personnel; authority; limitations.

(1) In exercising authority under the power of attorney for health care, an attorney in fact shall have a duty to consult with medical personnel, including the attending physician, and thereupon to make health care decisions (a) in accordance with the principal's wishes as expressed in the power of attorney for health care or as otherwise made known to the attorney in fact or (b) if the principal's wishes are not reasonably known and cannot with reasonable diligence be ascertained, in accordance with the principal's best interests, with due regard for the principal's religious and moral beliefs if known.

(2) Notwithstanding subdivision (1)(b) of this section, the attorney in fact shall not have the authority to consent to the withholding or withdrawing of a life-sustaining procedure or artificially administered nutrition or hydration unless (a) the principal is suffering from a terminal condition or is in a persistent vegetative state and (b) the power of attorney for health care explicitly grants such authority to the attorney in fact or the intent of the principal to have life-sustaining procedures or artificially administered nutrition or hydration withheld or withdrawn under such circumstances is established by clear and convincing evidence.

(3) In exercising any decision, the attorney in fact shall have no authority to withhold or withdraw consent to routine care necessary to maintain patient comfort or the usual and typical provision of nutrition and hydration.

Where the wishes expressed by the principal while competent were impossible to fulfill and the attorneys in fact for health care faced medical decisions about which the principal’s wishes were not known and could not be reasonably ascertained due to the principal’s incompetence, the duty of the attorneys in fact for health care was to act in a manner consistent with the principal’s best interests. In re Trust Created by Nabity, 289 Neb. 164, 854 N.W.2d 551 (2014).



30-3419 Attending physician; duties.

(1) Before acting upon a health care decision made by an attorney in fact, other than those decisions made at or about the time of the initial determination, the attending physician shall confirm that the principal continues to be incapable. The confirmation shall be stated in writing and shall be included in the principal's medical records. The notice requirements set forth in sections 30-3413 and 30-3414 shall not apply to the confirmation required by this subsection.

(2) If the attending physician determines that the principal is no longer incapable, the authority of the attorney in fact shall cease unless otherwise directed by the principal, but it shall recommence if the principal subsequently becomes incapable as determined pursuant to section 30-3412.



30-3420 Power of attorney; health care decision; revocation; limitations; effect.

(1) A power of attorney for health care or a health care decision made by an attorney in fact may be revoked at any time by a principal who is competent and in any manner by which the principal is able to communicate his or her intent to revoke. Revocation shall be effective upon communication to the attending physician, the health care provider who shall promptly inform the attending physician of the revocation, or the attorney in fact who shall promptly inform the attending physician of the revocation.

(2) The creation by the principal of written wishes or instructions about health care or limitations upon the attorney in fact's authority shall not revoke a power of attorney for health care unless such wishes, instructions, or limitations expressly provide otherwise.

(3) Upon learning of the revocation of the power of attorney for health care, the attending physician shall cause the revocation to be made a part of the principal's medical records.

(4) Unless the power of attorney for health care provides otherwise, execution of a valid power of attorney for health care shall revoke any previously executed power of attorney for health care.

(5) Unless the power of attorney for health care provides otherwise, a power of attorney for health care shall supersede:

(a) Any conflicting preexisting directive;

(b) Any guardianship proceedings under the Nebraska Probate Code to the extent the proceedings involve the right to make health care decisions for the protected person; and

(c) Any conservatorship proceedings under the Nebraska Probate Code to the extent the proceedings involve the right to make health care decisions for the protected person.

(6) A decree of divorce or legal separation entered into pursuant to sections 42-347 to 42-380 may specify whether the choice of the principal's spouse as attorney in fact under a power of attorney for health care shall be revoked or remain effective. If the decree does not specify whether the choice of the spouse as the principal's attorney in fact for health care is revoked or remains effective, the choice of the principal's spouse as attorney in fact for health care shall be deemed revoked upon entry of the decree.

(7) The revocation of a power of attorney for health care shall not revoke or terminate the authority as to the attorney in fact or other person who acts in good faith under the power of attorney for health care and without actual knowledge of the revocation. An action taken without knowledge of the revocation, unless the action is otherwise invalid or unenforceable, shall bind the principal and his or her heirs, devisees, and personal representatives.

Where an individual was not competent to execute powers of attorney for health care, her signing of those documents did not effectively revoke previously executed powers of attorney for health care pursuant to this section. In re Trust Created by Nabity, 289 Neb. 164, 854 N.W.2d 551 (2014).



30-3421 Filing of petition; when.

(1) A petition may be filed for any one or more of the following purposes:

(a) To determine whether the power of attorney for health care is in effect or has been revoked or terminated;

(b) To determine whether the acts or proposed acts of the attorney in fact are consistent with the wishes of the principal as expressed in the power of attorney for health care or otherwise established by clear and convincing evidence or, when the wishes of the principal are unknown, whether the acts or proposed acts of the attorney in fact are clearly contrary to the best interests of the principal;

(c) To declare that the power of attorney for health care is revoked upon a determination that the attorney in fact made or proposed to make a health care decision for the principal that authorized an illegal act or omission; or

(d) To declare that the power of attorney for health care is revoked upon a determination by the court of both of the following: (i) That the attorney in fact has violated, failed to perform, or is unable to perform the duty to act in a manner consistent with the wishes of the principal or, when the desires of the principal are unknown, to act in a manner that is in the best interests of the principal; and (ii) that at the time of the determination by the court, the principal lacks the capacity to revoke the power of attorney for health care.

(2) A petition under this section shall be filed with the county court of the county in which the principal resides or is located.

Where the wishes expressed by the principal while competent were impossible to fulfill and the attorneys in fact for health care faced medical decisions about which the principal’s wishes were not known and could not be reasonably ascertained due to the principal’s incompetence, the appropriate consideration under subdivision (1)(d) of this section was whether the attorneys in fact for health care failed to act in a manner consistent with the principal’s best interests. In re Trust Created by Nabity, 289 Neb. 164, 854 N.W.2d 551 (2014).



30-3422 Filing of petition; by whom.

A petition under section 30-3415 or 30-3421 may be filed by any of the following:

(1) The principal;

(2) The attorney in fact;

(3) The spouse, parent, sibling, or adult child of the principal;

(4) A close adult friend of the principal;

(5) The guardian of the principal;

(6) The attending physician or other health care provider; or

(7) Any other interested party.



30-3423 Attorney in fact; attending physician; health care provider; immunity.

(1) An attorney in fact shall not be guilty of any criminal offense, subject to any civil liability, or in violation of any professional oath or code of ethics or conduct for any action taken in good faith pursuant to a power of attorney for health care.

(2) No attending physician or health care provider acting or declining to act in reliance upon the decision made by a person whom the attending physician or health care provider in good faith believes is the attorney in fact for health care shall be subject to criminal prosecution, civil liability, or professional disciplinary action. Nothing in sections 30-3401 to 30-3432, however, shall limit the liability of an attending physician or health care provider for a negligent act or omission in connection with the medical diagnosis, treatment, or care of the principal.



30-3424 Right to make health care decisions; sections; effect.

Subject to subsection (5) of section 30-3417 and subsection (7) of section 30-3420, in the absence of an effective designation of power of attorney for health care nothing in sections 30-3401 to 30-3432 shall affect any right a person may otherwise have to make health care decisions on behalf of another.



30-3425 Health care providers; assumption of validity.

Health care providers shall be entitled to assume the validity of a power of attorney for health care executed in this state until given actual notice to the contrary.



30-3426 Execution of power of attorney; effect on right to routine care.

By executing a power of attorney for health care, a principal shall not waive his or her right to routine hygiene, nursing, and comfort care and the usual and typical provision of nutrition and hydration.



30-3427 Health care provider; exercise independent medical judgment.

In following the decision of an attorney in fact, a health care provider shall exercise the same independent medical judgment that the health care provider would exercise in following the decision of the principal if the principal were not incapable.



30-3428 Health care provider; refusal to honor health care decision; duties.

(1) Nothing in sections 30-3401 to 30-3432 shall obligate a health care provider organization to honor a health care decision by an attorney in fact that the health care provider organization would not honor if the decision had been made by the principal because the decision is contrary to a formally adopted policy of the health care provider organization that is expressly based on religious beliefs or sincerely held ethical or moral convictions central to the operating principles of the health care provider organization. The health care provider organization may refuse to honor the decision whether made by the principal or by the attorney in fact if the health care provider organization has informed the principal or the attorney in fact of such policy, if reasonably possible. If the attorney in fact is unable or unwilling to arrange a transfer to another health care facility, the health care provider organization may intervene to facilitate such a transfer.

(2) Nothing in sections 30-3401 to 30-3432 shall obligate an individual as a health care provider to honor or cooperate with a health care decision by an attorney in fact that the individual would not honor or cooperate with if the decision had been made by the principal because the decision is contrary to the individual's religious beliefs or sincerely held moral or ethical convictions. The individual health care provider shall promptly inform the attorney in fact and the health care provider organization of his or her refusal to honor or cooperate with the decision of the attorney in fact. In such event, the health care provider organization shall promptly assist in the transfer of responsibility for the principal to another individual health care provider who is willing to honor the decision of the attorney in fact.



30-3429 Power of attorney; prohibited acts.

(1) No person shall be required to execute or to refrain from executing a power of attorney for health care as a criterion for insurance or as a condition for receiving health care.

(2) No person authorized to engage in the business of insurance in this state, medical care corporation, health care corporation, health maintenance organization, other health care plan, or legal entity that is self-insured and provides benefits to its employees or members shall do any of the following because of the execution or implementation of a power of attorney for health care or because of the failure or refusal to execute or implement a power of attorney for health care: (a) Refuse to provide or continue coverage to any person; (b) limit or increase the amount of coverage available to any person; (c) charge a person a different rate; (d) consider the terms of an existing policy of life or health insurance to have been breached or modified; or (e) invoke a suicide or intentional death exemption or exclusion in a policy covering the person.

(3) Nothing in sections 30-3401 to 30-3432 shall be intended to impair or supersede any federal statute.

(4) Except as provided in subsections (2) and (3) of section 30-3408 and subsection (4) of section 30-3420, nothing in sections 30-3401 to 30-3432 shall impair or supersede any durable power of attorney in effect prior to January 1, 1993.



30-3430 Presumptions not created.

The fact that a person has not appointed an attorney in fact or has not provided the attorney in fact with specific health care instructions shall create no presumptions regarding the person's wishes about health care.



30-3431 Attempted suicide; how construed.

For purposes of making health care decisions, an attempted suicide by the principal shall not be construed as any indication of the principal's wishes with regard to health care.



30-3432 Violations; penalties.

(1) It shall be a Class II felony for a person to willfully sign or alter without authority or to otherwise alter, forge, conceal, or destroy a power of attorney for health care or to willfully conceal or destroy a revocation with the intent and effect of causing a withholding or withdrawing of life-sustaining procedures or artificially administered nutrition or hydration which hastens the death of the principal.

(2) It shall be a Class I misdemeanor for a person without the authorization of the principal to willfully alter, forge, conceal, or destroy a power of attorney for health care or a revocation of a power of attorney for health care.

(3) A physician or other health care provider who willfully prevents the transfer of a principal in accordance with section 30-3428 with the intention of avoiding the provisions of sections 30-3401 to 30-3432 shall be guilty of a Class I misdemeanor.



30-3501 Act, how cited.

Sections 30-3501 to 30-3522 shall be known and may be cited as the Nebraska Uniform Custodial Trust Act.



30-3502 Terms, defined.

For purposes of the Nebraska Uniform Custodial Trust Act:

(1) Adult means an individual who is at least nineteen years of age;

(2) Beneficiary means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under the act;

(3) Conservator means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions;

(4) Court means a county court of this state;

(5) Custodial trust property means an interest in property transferred to or held under a declaration of trust by a custodial trustee under the act and the income from and proceeds of that interest;

(6) Custodial trustee means a person designated as trustee of a custodial trust under the act or a substitute or successor to the person designated;

(7) Guardian means a person appointed or qualified by a court as a guardian of an individual, including a limited guardian, but not a person who is only a guardian ad litem;

(8) Incapacitated means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other disabling cause;

(9) Legal representative means a personal representative or conservator;

(10) Member of the beneficiary's family means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of whole or half blood or by adoption;

(11) Person means an individual, corporation, limited liability company, or other legal entity;

(12) Personal representative means an executor, administrator, or special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them;

(13) State means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico;

(14) Transferor means a person who creates a custodial trust by transfer or declaration; and

(15) Trust company means a financial institution, corporation, or other legal entity, authorized to act as a corporate trustee in the State of Nebraska.



30-3503 Custodial trust; general provisions.

(a) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner, naming as beneficiary, an individual who may be the transferor, in which the transferee is designated, in substance, as the custodial trustee under the Nebraska Uniform Custodial Trust Act.

(b) A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration, executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the act. A registration or other declaration of trust in which the declarant is designated as custodial trustee for the sole benefit of the declarant is not a custodial trust under the act.

(c) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

(d) Except as provided in subsection (e) of this section, a transferor may not terminate a custodial trust.

(e) The beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(f) Any person may augment existing custodial trust property by the addition of other property pursuant to the act.

(g) The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

(h) The act does not displace or restrict other means of creating trusts. A trust whose terms do not conform to the act may be enforceable according to its terms under other law.



30-3504 Custodial trustee for future payment or transfer.

(a) A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by "as custodial trustee for ................ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act".

(b) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

(c) A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.



30-3505 Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

(a) Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under the Nebraska Uniform Custodial Trust Act upon the custodial trustee's written acceptance of the custodial trust property.

(b) The custodial trustee's acceptance may be evidenced by a writing stating in substance:

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, ............ (name of custodial trustee), acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Nebraska Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated. The custodial trust property consists of ............................................................... .

Dated: ...............................................

(Signature of Custodial Trustee) .....................

(c) Upon accepting custodial trust property, a person designated as custodial trustee under the act is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.



30-3506 Transfer to custodial trustee by fiduciary or obligor; facility of payment.

(a) Unless otherwise directed by an instrument designating a custodial trustee pursuant to section 30-3504, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds ten thousand dollars, the transfer is not effective unless authorized by the court.

(b) A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.



30-3507 Multiple beneficiaries; separate custodial trusts; survivorship.

(a) Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.

(b) Custodial trust property held under the Nebraska Uniform Custodial Trust Act by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

(c) A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to sections 30-3508 and 30-3516 for the administration of the custodial trust.



30-3508 General duties of custodial trustee.

(a) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

(b) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall comply with the prudent investor rule set forth in sections 30-3883 to 30-3889 and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor.

(c) Subject to subsection (b) of this section, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(d) A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act".

(e) A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.



30-3509 General powers of custodial trustee.

(a) A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

(b) This section does not relieve a custodial trustee from liability for a violation of section 30-3508.



30-3510 Use of custodial trust property.

(a) A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary, while not incapacitated, may direct in writing from time to time.

(b) If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

(c) A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.



30-3511 Determination of incapacity; effect.

(a) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if (i) the custodial trust was created under section 30-3506, (ii) the transferor has so directed in the instrument creating the custodial trust, or (iii) the custodial trustee has determined that the beneficiary is incapacitated.

(b) A custodial trustee may determine that the beneficiary is incapacitated in reliance upon (i) previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney, (ii) the certificate of the beneficiary's physician, or (iii) other persuasive evidence.

(c) If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

(d) On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated. A determination of incapacity does not require appointment of a guardian or conservator unless, in the discretion of the court, such appointment is otherwise warranted.

(e) Absent determination of incapacity of the beneficiary under subsection (b) or (d) of this section, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of the Nebraska Uniform Custodial Trust Act applicable to an incapacitated beneficiary.

(f) Incapacity of a beneficiary does not terminate (i) the custodial trust, (ii) any designation of a successor custodial trustee, (iii) rights or powers of the custodial trustee, or (iv) any immunities of third persons acting on instructions of the custodial trustee.

(g) A custodial trustee shall not be liable for any determinations authorized by this section regarding the capacity or incapacity of the beneficiary made in good faith.



30-3512 Exemption of third person from liability.

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining:

(1) The validity of the purported custodial trustee's designation;

(2) The propriety of, or the authority under the Nebraska Uniform Custodial Trust Act for, any action of the purported custodial trustee;

(3) The validity or propriety of an instrument executed or instruction given pursuant to the act either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

(4) The propriety of the application of property vested in the purported custodial trustee.



30-3513 Liability to third person.

(a) A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust, may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(b) A custodial trustee is not personally liable to a third person:

(1) On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(2) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

(c) A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(d) Subsections (b) and (c) of this section do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary as owner or possessor of the custodial trust property to the extent the person is protected as the insured by liability insurance.



30-3514 Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee.

(a) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under section 30-3504 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to section 30-3504. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

(b) A custodial trustee who has accepted the custodial trust property may resign by (i) delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any, and (ii) transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under subsection (c) of this section.

(c) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under subsection (g) of section 30-3503 or section 30-3504 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's conservator becomes successor custodial trustee. If the beneficiary does not have a conservator or the conservator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

(d) If a successor custodial trustee is not designated pursuant to subsection (c) of this section, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

(e) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee shall enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

(f) A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.



30-3515 Expenses, compensation, and bond of custodial trustee.

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(1) Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(2) Has a noncumulative election, to be made no later than three months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

(3) Need not furnish a bond or other security for the faithful performance of fiduciary duties.



30-3516 Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

(a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement that the custodial trust property is held pursuant to the Nebraska Uniform Custodial Trust Act and describing the custodial trust property. The custodial trustee shall thereafter provide a written statement of the administration of the custodial trust property (i) once each year, (ii) upon request at reasonable times by the beneficiary or the beneficiary's legal representative, (iii) upon resignation or removal of the custodial trustee, and (iv) upon termination of the custodial trust. The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

(b) A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(c) A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee or the personal representative of a predecessor custodial trustee.

(d) In an action or proceeding under the Nebraska Uniform Custodial Trust Act or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

(e) If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

(f) On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.



30-3517 Limitations of action against custodial trustee.

(a) Except as provided in subsections (b) and (c) of this section, unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:

(1) Who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within six months after receipt of the final account or statement; or

(2) Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within four years after the termination of the custodial trust.

(b) Except as provided in subsection (c) of this section, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

(c) A claim for relief is not barred by this section if the claimant:

(1) Is a minor, until the earlier of two years after the claimant becomes an adult or dies;

(2) Is an incapacitated adult, until the earliest of two years after (i) the appointment of a conservator, (ii) the removal of the incapacity, or (iii) the death of the claimant; or

(3) Was an adult, now deceased, who was not incapacitated at the time of his or her death, until two years after the claimant's death.

(d) For purposes of this section, a beneficiary or other person is deemed to have received an account or statement if, being an adult, it is received by him or her personally or if, being a minor or incapacitated person, it is received by his or her representative as described in subdivision (3) of section 30-2222.



30-3518 Distribution on termination.

(a) Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(1) To the beneficiary, if not incapacitated or deceased;

(2) To the holder of the beneficiary's power of attorney;

(3) To the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(4) Upon the beneficiary's death, in the following order:

(i) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(ii) To the survivor of multiple beneficiaries if survivorship is provided for pursuant to section 30-3507;

(iii) As designated in the instrument creating the custodial trust; or

(iv) To the estate of the deceased beneficiary.

(b) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

(c) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.



30-3519 Methods and forms for creating custodial trusts.

(a) If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of section 30-3503 are satisfied by:

(1) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE NEBRASKA

UNIFORM CUSTODIAL TRUST ACT

I, ........... (name of transferor or name and representative capacity if a fiduciary), transfer to ............ (name of trustee other than transferor), as custodial trustee for ............ (name of beneficiary) as beneficiary and ............ as distributee on termination of the trust in absence of direction by the beneficiary under the Nebraska Uniform Custodial Trust Act, the following: (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ......................................

...........................................

(Signature); or

(2) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

DECLARATION OF TRUST UNDER THE NEBRASKA

UNIFORM CUSTODIAL TRUST ACT

I, ............ (name of owner of property), declare that henceforth I hold as custodial trustee for ............ (name of beneficiary other than transferor) as beneficiary and ............ as distributee on termination of the trust in absence of direction by the beneficiary under the Nebraska Uniform Custodial Trust Act, the following: (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ..........................

.................................

(Signature)

(b) Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(1) Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(2) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in subdivision (a)(1) of this section;

(3) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for .............. (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(4) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(5) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(6) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(7) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for .......... (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(8) Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for .......... (name of beneficiary) under the Nebraska Uniform Custodial Trust Act";

(9) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property:

(i) Issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act"; or

(ii) Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act"; or

(10) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for ............ (name of beneficiary) under the Nebraska Uniform Custodial Trust Act".



30-3520 Applicability of act.

(a) The Nebraska Uniform Custodial Trust Act applies to a transfer or declaration creating a custodial trust that refers to the act if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to the act despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

(b) A transfer made pursuant to an act of another state substantially similar to the Nebraska Uniform Custodial Trust Act is governed by the law of that state and may be enforced in this state.



30-3521 Custodial trust; aggregate value; limitation.

Transfers or declarations of property to a custodial trust under the Nebraska Uniform Custodial Trust Act shall not exceed, in the aggregate, one hundred thousand dollars in net value, exclusive of the value of the transferor's or declarant's personal residence. This limitation does not apply to any income received by the custodial trust and any appreciation in the value of the property held in the custodial trust. A good faith violation of this section does not invalidate the custodial trust.



30-3522 Act; application and construction.

The Nebraska Uniform Custodial Trust Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the act among states enacting it.



30-3601 Act, how cited.

Sections 30-3601 to 30-3604 shall be known and may be cited as the Uniform Testamentary Additions to Trusts Act (1991).



30-3602 Testamentary additions to trusts.

(a) A will may validly devise or bequeath property to the trustee of a trust established or to be established (i) during the testator's lifetime by the testator, by the testator and some other person, or by some other person including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts, or (ii) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise or bequest is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(b) Unless the testator's will provides otherwise, property devised or bequeathed to a trust described in subsection (a) is not held under a testamentary trust of the testator but it becomes a part of the trust to which it is devised or bequeathed, and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise or bequest to lapse.



30-3603 Act; applicability.

The Uniform Testamentary Additions to Trusts Act (1991) applies to a will of a testator who dies on or after August 28, 1999.



30-3604 Act; how construed.

The Uniform Testamentary Additions to Trusts Act (1991) shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the act among states enacting it.



30-3701 Transferred to section 30-38,102.



30-3702 Transferred to section 30-38,103.



30-3703 Transferred to section 30-38,104.



30-3704 Transferred to section 30-38,105.



30-3705 Transferred to section 30-38,106.



30-3706 Transferred to section 30-38,107.



30-3801 (UTC 101) Code, how cited.

(UTC 101) Sections 30-3801 to 30-38,110 shall be known and may be cited as the Nebraska Uniform Trust Code.



30-3802 (UTC 102) Scope.

(UTC 102) The Nebraska Uniform Trust Code applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.

It is clear from the plain language of this section that resulting and constructive trusts are not governed by the Nebraska Uniform Trust Code. Washington v. Conley, 273 Neb. 908, 734 N.W.2d 306 (2007).



30-3803 (UTC 103) Definitions.

(UTC 103) In the Nebraska Uniform Trust Code:

(1) "Action", with respect to an act of a trustee, includes a failure to act.

(2) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code of 1986, as defined in section 49-801.01.

(3) "Beneficiary" means a person that:

(A) has a present or future beneficial interest in a trust, vested or contingent; or

(B) in a capacity other than that of trustee, holds a power of appointment over trust property.

(4) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in subsection (a) of section 30-3831.

(5) "Conservator" means a person appointed by the court to administer the estate of a minor or adult individual.

(6) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment.

(7) "Guardian" means a person who has qualified as a guardian of a minor or incapacitated person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

(8) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

(9) "Jurisdiction", with respect to a geographic area, includes a state or country.

(10) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(11) "Power of withdrawal" means a presently exercisable general power of appointment other than a power: (A) which is exercisable by a trustee and limited by an ascertainable standard; or (B) which is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(12) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

(13) "Qualified beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined:

(A) is a distributee or permissible distributee of trust income or principal;

(B) would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in subdivision (A) of this subdivision terminated on that date without causing the trust to terminate; or

(C) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(14) "Regulated financial-service institution" means a state-chartered or federally chartered financial institution in which the monetary deposits are insured by the Federal Deposit Insurance Corporation.

(15) "Revocable", as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

(16) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

(17) "Spendthrift provision" means a term of a trust which restrains both voluntary and involuntary transfer of a beneficiary's interest.

(18) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(19) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(20) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto.

(21) "Trustee" includes an original, additional, and successor trustee, and a cotrustee.

When the parties do not claim that the terms are unclear or contrary to the settlor's actual intent pursuant to subsection (19) of this section, the interpretation of a trust's terms is a question of law. In re Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170 (2007).



30-3804 (UTC 104) Knowledge.

(UTC 104) (a) Subject to subsection (b) of this section, a person has knowledge of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know it.

(b) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



30-3805 (UTC 105) Default and mandatory rules.

(UTC 105) (a) Except as otherwise provided in the terms of the trust, the Nebraska Uniform Trust Code governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

(b) The terms of a trust prevail over any provision of the code except:

(1) the requirements for creating a trust;

(2) the duty of a trustee to act in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries;

(3) the requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve;

(4) the power of the court to modify or terminate a trust under sections 30-3836 to 30-3842;

(5) the effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in sections 30-3846 to 30-3852;

(6) the power of the court under section 30-3858 to require, dispense with, or modify or terminate a bond;

(7) the power of the court under subsection (b) of section 30-3864 to adjust a trustee's compensation specified in the terms of the trust;

(8) the duty under subsection (a) of section 30-3878 to keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests, and to respond to the request of a qualified beneficiary of an irrevocable trust for trustee's reports and other information reasonably related to the administration of a trust;

(9) the effect of an exculpatory term under section 30-3897;

(10) the rights under sections 30-3899 to 30-38,107 of a person other than a trustee or beneficiary;

(11) periods of limitation for commencing a judicial proceeding;

(12) the power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice;

(13) the subject matter jurisdiction of the court and venue for commencing a proceeding as provided in sections 30-3814 and 30-3815;

(14) the power of a court under subdivision (a)(1) of section 30-3807; and

(15) the power of a court to review the action or the proposed action of the trustee for an abuse of discretion.

A reasonable person acting in good faith and in the interests of the beneficiaries would not wait until an annual report was due before informing the beneficiaries that the trust assets were in danger of being lost, but would instead inform the beneficiaries of the material facts immediately in order to allow them to protect their interests. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

An attorney's duty to report any danger to the trust property becomes immediate when he or she knows or should know that such danger exists rather than when an annual report is due. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

In drafting a trust, an attorney cannot abrogate his or her duty to administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with the Nebraska Uniform Trust Code. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

In drafting a trust, an attorney cannot abrogate his or her duty under this section to keep beneficiaries of the trust reasonably informed of the material facts necessary for them to protect their interests. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

The beneficiaries alleged sufficient facts for a court to find that the trustee acted in bad faith or reckless indifference to the purposes of the trust or the interests of the beneficiaries by providing a false address to the insurers of life insurance policies, which were the sole trust property. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

The Nebraska Uniform Trust Code provides deference to the terms of the trust, but that deference does not extend to those duties described in this section or otherwise required by statute. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).



30-3806 (UTC 106) Common law of trusts; principles of equity.

(UTC 106) The common law of trusts and principles of equity supplement the Nebraska Uniform Trust Code, except to the extent modified by the code or another statute of this state.

The right of retainer of a distribution is a valid, equitable remedy available to trustees of trusts. In re Trust of Hrnicek, 280 Neb. 898, 792 N.W.2d 143 (2010).



30-3807 (UTC 107) Governing law.

(UTC 107) (a) Except as provided in subsection (b) of this section, the meaning and effect of the terms of a trust are determined by:

(1) the law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

(2) in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

(b) The meaning and effect of the terms of a trust that pertain to title to Nebraska real estate are determined by the law of Nebraska.



30-3808 (UTC 108) Principal place of administration.

(UTC 108) (a) Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1) a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) all or part of the administration occurs in the designated jurisdiction.

(b) A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries.

(c) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (b) of this section, may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(d) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty days before initiating the transfer. The notice of proposed transfer must include:

(1) the name of the jurisdiction to which the principal place of administration is to be transferred;

(2) the address and telephone number at the new location at which the trustee can be contacted;

(3) an explanation of the reasons for the proposed transfer;

(4) the date on which the proposed transfer is anticipated to occur; and

(5) the date, not less than sixty days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(e) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(f) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to section 30-3860.



30-3809 (UTC 109) Methods and waiver of notice.

(UTC 109) (a) Notice to a person under the Nebraska Uniform Trust Code or the sending of a document to a person under the code must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last-known place of residence or place of business, or a properly directed electronic message.

(b) Notice otherwise required under the code or a document otherwise required to be sent under the code need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c) Notice under the code or the sending of a document under the code may be waived by the person to be notified or sent the document.

(d) Notice of a judicial proceeding may be given as provided in the applicable rules of civil procedure or as in section 30-2220.



30-3810 (UTC 110) Others treated as qualified beneficiaries.

(UTC 110) (a) Whenever notice to qualified beneficiaries of a trust is required under the Nebraska Uniform Trust Code, the trustee must also give notice to any other beneficiary who has sent the trustee a request for notice.

(b) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under the code if the charitable organization, on the date the charitable organization's qualification is being determined:

(1) is a distributee or permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal upon the termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(c) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in section 30-3834 or 30-3835 has the rights of a qualified beneficiary under the code.

(d) The Attorney General has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state.



30-3811 (UTC 111) Nonjudicial settlement agreements.

(UTC 111) (a) For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

(b) Except as otherwise provided in subsection (c) of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(c) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under the Nebraska Uniform Trust Code or other applicable law. A spendthrift provision in the terms of the trust is presumed to constitute a material purpose of the trust.

(d) Matters that may be resolved by a nonjudicial settlement agreement include:

(1) the interpretation or construction of the terms of the trust;

(2) the approval of a trustee's report or accounting;

(3) direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) the resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) transfer of a trust's principal place of administration; and

(6) liability of a trustee for an action relating to the trust.

(e) Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in sections 30-3822 to 30-3826 was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.



30-3812 (UTC 201) Role of court in administration of trust.

(UTC 201) (a) The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

A beneficiary of property left to a trust has standing to raise the trustee's self-dealing and to seek damages, an accounting, and a constructive trust. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

A trust beneficiary's estate can seek to enforce the beneficiary's interests in the trust to the same extent that the beneficiary could have enforced his or her interests immediately before death, consistent with the standard provided in the Restatement (Third) of Trusts section 50, comment d(5). (2003). In re Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170 (2007).

The remainder beneficiaries' motion for a declaration of rights was construed as a request for the court to instruct the trustee on its duties and powers when they asked the county court to decide whether the trustee could pay the billings for the beneficiary's last-illness expenses and, if so, what standards should be applied. In re Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170 (2007).

This section does not limit to trustees the right to seek instructions from the court. In re Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170 (2007).



30-3813 (UTC 202) Jurisdiction over trustee and beneficiary.

(UTC 202) (a) By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(b) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(c) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.



30-3814 Subject-matter jurisdiction.

(a) To the full extent permitted by the Constitution of Nebraska, the county court has jurisdiction over all subject matter relating to trusts.

(b) The county court has full power to make orders, judgments, and decrees and take all other action necessary and proper to administer justice in the matters which come before it.

(c) Each proceeding before the court is independent of any other proceeding involving the same trust.

(d) Petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of the Nebraska Uniform Trust Code, no petition is defective because it fails to embrace all matters which might then be the subject of a final order.

(e) A proceeding for appointment of a trustee is concluded by an order making or declining the appointment.

(f) For purposes of this section, "proceeding" includes action at law and suit in equity.

A proceeding initiated under this section and section 30-3862 to remove a trustee is a special proceeding within the meaning of section 25-1902. In re Trust of Rosenberg, 269 Neb. 310, 693 N.W.2d 500 (2005).



30-3815 (UTC 204) Venue.

(UTC 204) (a) Except as otherwise provided in subsections (b) and (c) of this section, venue for a judicial proceeding involving a trust is in the county of this state in which the trust's principal place of administration is or will be located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b) Except as provided in subsection (c) of this section, if a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this state in which a beneficiary resides, in a county in which any trust property is located, in a county in which the trust's principal place of administration was located before a vacancy in the office of trustee occurred, and if the trust is created by will, in the county in which the decedent's estate was or is being administered.

(c) If a trust is registered in Nebraska, unless the registration has been released, the venue is in the court in which the trust is registered, even if there is no trustee.

(d)(i) Where a proceeding under the Nebraska Uniform Trust Code could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

(ii) If proceedings concerning the same trust are commenced in more than one court of this state, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(iii) If a court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court making the finding may transfer the proceeding or file to the other court.



30-3816 Duty to register trusts.

The trustee of a trust having its principal place of administration in this state may register the trust in the county court of this state at the principal place of administration. Unless otherwise designated in the trust instrument, the principal place of administration of a trust is the trustee's usual place of business where the records pertaining to the trust are kept, or at the trustee's residence if he or she has no such place of business. In the case of cotrustees, the principal place of administration, if not otherwise designated in the trust instrument, is (1) the usual place of business of the corporate trustee if there is but one corporate cotrustee, or (2) the usual place of business or residence of the individual trustee who is a professional fiduciary if there is but one such person and no corporate cotrustee, and otherwise (3) the usual place of business or residence of any of the cotrustees as agreed upon by them. The right to register under sections 30-3816 to 30-3820 does not apply to the trustee of a trust if registration would be inconsistent with the retained jurisdiction of a foreign court from which the trustee cannot obtain release.

When a person has been removed as trustee of a trust, that person no longer has standing under this section to register the trust in Nebraska. In re Trust Created by Del Castillo, 268 Neb. 671, 686 N.W.2d 900 (2004).

Where principal place of administration of testamentary trust was in Iowa, trust could not have been registered in Nebraska under this section. Raynor v. Northwestern National Bank, 211 Neb. 119, 317 N.W.2d 786 (1982).



30-3817 Registration procedures.

Registration shall be accomplished by filing a statement indicating the name and address of the trustee in which it acknowledges the trusteeship. The statement shall indicate whether the trust has been registered elsewhere. The statement shall identify the trust: (1) in the case of a testamentary trust, by the name of the testator and the date and place of domiciliary probate; (2) in the case of a written inter vivos trust, by the name of each settlor and the original trustee and the date of the trust instrument; or (3) in the case of an oral trust, by information identifying the settlor or other source of funds and describing the time and manner of the trust's creation and the terms of the trust, including the subject matter, beneficiaries, and time of performance.



30-3818 Clerk of court; records.

The clerk of court shall keep a record for each trust involved in any document which may be filed with the court under sections 30-3816 to 30-3820, including petitions and applications, trust registrations, and of any orders or responses relating thereto by the court, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law, the clerk must issue certified copies of any record or paper filed or recorded.



30-3819 Effect of registration.

(a) By registering a trust, or accepting the trusteeship of a registered trust, the trustee submits personally to the jurisdiction of the court of registration in any proceeding under section 30-3812 relating to the trust that may be initiated by any interested person while the trust remains registered. Notice of any proceeding shall be delivered to the trustee or mailed to him or her by ordinary first-class mail at his or her address as listed in the registration or as thereafter reported to the court and to his or her address as then known to the petitioner.

(b) To the extent of their interests in the trust, all beneficiaries of a trust properly registered in this state are subject to the jurisdiction of the court of registration for the purposes of proceedings under section 30-3812, provided notice is given pursuant to section 30-2220.

The act of registering a trust gives the county court jurisdiction over the interests of all notified beneficiaries to decide issues related to any matter involving the trust's administration, including a request for instructions or an action to declare rights. In re Trust Created by Hansen, 274 Neb. 199, 739 N.W.2d 170 (2007).

Under this section, the county court of Dakota County, Nebraska, could not acquire jurisdiction of a trust having principal place of administration in Iowa since the trust could not be registered in Nebraska under section 30-2801. Raynor v. Northwestern National Bank, 211 Neb. 119, 317 N.W.2d 786 (1982).



30-3820 Registration, qualification of foreign trustee.

A foreign corporate trustee is required to qualify as a foreign corporation doing business in this state if it maintains the principal place of administration of any trust within the state. A foreign cotrustee is not required to qualify in this state solely because its cotrustee maintains the principal place of administration in this state. Unless otherwise doing business in this state, local qualification by a foreign trustee, corporate or individual, is not required in order for the trustee to receive distribution from a local estate or to hold, invest in, manage, or acquire property located in this state, or maintain litigation if the laws of the state of incorporation or residence of the foreign trustee grant the same authority to a trustee incorporated or resident in this state. Nothing in this section affects a determination of what other acts require qualification as doing business in this state.



30-3821 Appellate review.

Appellate review under the Nebraska Uniform Trust Code shall be governed by section 30-1601.



30-3822 (UTC 301) Representation; basic effect.

(UTC 301) (a) Notice to a person who may represent and bind another person under sections 30-3822 to 30-3826 has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under sections 30-3822 to 30-3826 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Except as otherwise provided in sections 30-3837 and 30-3854, a person who under sections 30-3822 to 30-3826 may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d) A settlor may not represent and bind a beneficiary under sections 30-3822 to 30-3826 with respect to the termination or modification of a trust under subsection (a) of section 30-3837.



30-3823 (UTC 302) Holder of power of appointment or power to terminate an interest.

(UTC 302) The holder of a power of appointment or other power to terminate an interest may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.



30-3824 (UTC 303) Representation by fiduciaries and parents.

(UTC 303) To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) a conservator may represent and bind the estate that the conservator controls;

(2) a guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(3) an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(4) a trustee may represent and bind the beneficiaries of the trust;

(5) a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

(6) a parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.



30-3825 (UTC 304) Representation by person having substantially identical interest.

(UTC 304) Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.



30-3826 (UTC 305) Appointment of representative.

(UTC 305) (a) If the court determines that an interest is not represented under sections 30-3822 to 30-3826, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(b) A representative may act on behalf of the individual represented with respect to any matter arising under the Nebraska Uniform Trust Code, whether or not a judicial proceeding concerning the trust is pending.

(c) In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.



30-3827 (UTC 401) Methods of creating trust.

(UTC 401) A trust may be created by:

(1) transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) except as required by a statute other than the Nebraska Uniform Trust Code, declaration by the owner of property that the owner holds identifiable property as trustee; or

(3) exercise of a power of appointment in favor of a trustee.

Under subsection (1) of this section, a trust may be created in life insurance death benefits. In re Trust of Rosenberg, 273 Neb. 59, 727 N.W.2d 430 (2007).



30-3828 (UTC 402) Requirements for creation.

(UTC 402) (a) A trust is created only if:

(1) the settlor has capacity to create a trust;

(2) the settlor indicates an intention to create the trust;

(3) the trust has a definite beneficiary or is:

(A) a charitable trust;

(B) a trust for the care of an animal, as provided in section 30-3834; or

(C) a trust for a noncharitable purpose, as provided in section 30-3835;

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary.

(b) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c) A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

The provision in subsection (b) of this section that a "beneficiary is definite if the beneficiary can be ascertained now or in the future" did not change the common-law rule that the beneficiary must be ascertainable from the trust instrument. Newman v. Liebig, 282 Neb. 609, 810 N.W.2d 408 (2011).



30-3829 (UTC 403) Trusts created in other jurisdictions.

(UTC 403) A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) the settlor was domiciled, had a place of abode, or was a national; or

(2) except with respect to Nebraska real estate, (A) a trustee was domiciled or had a place of business; or (B) any trust property was located.



30-3830 (UTC 404) Trust purposes.

(UTC 404) A trust may be created only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.



30-3831 (UTC 405) Charitable purposes; enforcement.

(UTC 405) (a) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.



30-3832 (UTC 406) Creation of trust induced by fraud, duress, or undue influence.

(UTC 406) A trust is void to the extent its creation was induced by fraud, duress, or undue influence.



30-3833 (UTC 407) Evidence of oral trust.

(UTC 407) Except as required by a statute other than the Nebraska Uniform Trust Code, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms, or an amendment or revocation of an oral trust, may be established only by clear and convincing evidence.



30-3834 (UTC 408) Trust for care of animal.

(UTC 408) (a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



30-3835 (UTC 409) Noncharitable trust without ascertainable beneficiary.

(UTC 409) Except as otherwise provided in section 30-3834 or Chapter 12, article 5, or by another statute, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than twenty-one years.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



30-3836 (UTC 410) Modification or termination of trust; proceeding for approval or disapproval.

(UTC 410) (a) In addition to the methods of termination prescribed by sections 30-3837 to 30-3840, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.

(b) A proceeding to approve or disapprove a proposed modification or termination under sections 30-3837 to 30-3842, or trust combination or division under section 30-3843, may be commenced by a trustee or beneficiary. The settlor of a charitable trust may maintain a proceeding to modify the trust under section 30-3839.

When a trust does not contain a termination clause, its termination date is implied from its terms. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

Where a trust did not contain a termination clause, the trust impliedly terminated with the settlor's death, because the settlor's beneficial interests in the trust ended upon her death when providing for her care and support was the only purpose for the trust. The trustee's payments for a settlor's outstanding debts, taxes, and expenses upon the settlor's death are part of the trustee's winding-up duties after a trust terminates. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3837 (UTC 411) Modification or termination of noncharitable irrevocable trust by consent.

(UTC 411) (a) If, upon petition, the court finds that the settlor and all beneficiaries consent to the modification or termination of a noncharitable irrevocable trust, the court shall approve the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed.

(b) A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

(c) A spendthrift provision in the terms of the trust is presumed to constitute a material purpose of the trust.

(d) Upon termination of a trust under subsection (a) or (b) of this section, the trustee shall distribute the trust property as agreed by the beneficiaries.

(e) If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b) of this section, the modification or termination may be approved by the court if the court is satisfied that:

(1) if all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the interests of a beneficiary who does not consent will be adequately protected.



30-3838 (UTC 412) Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(UTC 412) (a) The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.



30-3839 (UTC 413) Cy pres.

(UTC 413) (a) Except as otherwise provided in subsection (b) of this section, if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful:

(1) the trust does not fail, in whole or in part;

(2) the trust property does not revert to the settlor or the settlor's successors in interest; and

(3) the court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes or to the Legal Aid and Services Fund.

(b) Subsection (a) of this section does not apply if the document creating the charitable interest expressly provides for an alternate disposition of the charitable interest in the event the charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful. A general residuary disposition by trust shall not be considered an express provision for an alternate disposition.

(c) This section shall not be deemed to limit application of the common law doctrines of cy pres and deviation or section 58-615.



30-3840 (UTC 414) Modification or termination of uneconomic trust.

(UTC 414) (a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than one hundred thousand dollars may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(b) The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(d) This section does not apply to an easement for conservation or preservation.



30-3841 (UTC 415) Reformation to correct mistakes.

(UTC 415) The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.

A document by which a settlor purports to revoke a revocable trust is a term of that trust. In re Trust Created by Isvik, 274 Neb. 525, 741 N.W.2d 638 (2007).

Absent clear and convincing evidence that a settlor's stated intent to revoke her trust was a product of mistake, the trust was revoked and ceased to exist. In re Trust Created by Isvik, 274 Neb. 525, 741 N.W.2d 638 (2007).

A document by which a settlor purports to revoke a revocable trust is a term of that trust within the meaning of this section. In re Trust of O'Donnell, 19 Neb. App. 696, 815 N.W.2d 640 (2012).



30-3842 (UTC 416) Modification to achieve settlor's tax objectives.

(UTC 416) To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.



30-3843 (UTC 417) Combination and division of trusts.

(UTC 417) After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust.



30-3844 Reference to written statement or list.

A trust may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the trust, other than money, evidences of indebtedness, documents of title, and securities, and property used in trade or business. To be admissible under this section as evidence of the intended disposition, the writing must have an indication of the date of the writing or signing and, in the absence of such indication of date, be the only such writing or contain no inconsistency with any other like writing or permit determination of such date of writing or signing from the contents of such writing, from extrinsic circumstances, or from any other evidence, must either be in the handwriting of the settlor or be signed by him or her, and must describe the items and the beneficiaries or recipients with reasonable certainty. The writing may be referred to as one to be in existence at the time of the settlor's death; it may be prepared before or after the execution of the trust; it may be altered by the settlor after its preparation; and it may be a writing which has no significance apart from its effect upon the disposition made by the trust.



30-3845 Renunciation.

Renunciations under the Nebraska Uniform Trust Code shall be governed by section 30-2352.



30-3846 (UTC 501) Rights of beneficiary's creditor or assignee.

(UTC 501) To the extent a beneficiary's interest is not subject to a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.



30-3847 (UTC 502) Spendthrift provision.

(UTC 502) (a) A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust", or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in sections 30-3846 to 30-3852, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.



30-3848 (UTC 503) Exceptions to spendthrift provision.

(UTC 503) (a) In this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(b) A spendthrift provision is unenforceable against:

(1) a beneficiary's child, spouse, or former spouse who has a judgment or court order against the beneficiary for support or maintenance;

(2) a judgment creditor who has provided services for the protection of a beneficiary's interest in the trust; and

(3) a claim of this state or the United States to the extent a statute of this state or federal law so provides.

(c) A claimant against which a spendthrift provision cannot be enforced may obtain from a court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances.



30-3849 (UTC 504) Discretionary trusts; effect of standard.

(UTC 504) (a) In this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(b) Except as otherwise provided in subsection (c) of this section, whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1) the discretion is expressed in the form of a standard of distribution; or

(2) the trustee has abused the discretion.

(c) To the extent a trustee has not complied with a standard of distribution or has abused a discretion:

(1) a distribution may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child, spouse, or former spouse; and

(2) the court shall direct the trustee to pay to the child, spouse, or former spouse such amount as is equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

(d) This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

(e) If the trustee's or cotrustee's discretion to make distributions for the trustee's or cotrustee's own benefit is limited by an ascertainable standard, a creditor may not reach or compel distribution of the beneficial interest except to the extent the interest would be subject to the creditor's claim were the beneficiary not acting as trustee or cotrustee.



30-3850 (UTC 505) Creditor's claim against settlor.

(UTC 505) (a) Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(3) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and statutory allowances to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses, and allowances. A proceeding to assert the liability for claims against the estate and statutory allowances may not be commenced unless the personal representative has received a written demand by the surviving spouse, a creditor, a child, or a person acting for a child of the decedent. The proceeding must be commenced within one year after the death of the decedent. Sums recovered by the personal representative of the settlor's estate must be administered as part of the decedent's estate. The liability created by this subdivision shall not apply to any assets to the extent that such assets are otherwise exempt under the laws of this state or under federal law.

(4) A beneficiary of a trust subject to subdivision (a)(3) of this section who receives one or more distributions from the trust after the death of the settlor against whom a proceeding to account is brought may join as a party to the proceeding any other beneficiary who has received a distribution from that trust or any other trust subject to subdivision (a)(3) of this section, any surviving owner or beneficiary under sections 30-2734 to 30-2745 of any other security or securities account of the decedent or proceeds thereof, or a surviving party or beneficiary of any account under sections 30-2716 to 30-2733.

(5) Unless a written notice asserting that a decedent's probate estate is insufficient to pay allowed claims and statutory allowances has been received from the decedent's personal representative before the distribution, a trustee is released from liability under this section on any assets distributed to the trust's beneficiaries.

(b) For purposes of this section:

(1) during the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and

(2) upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in section 2041(b)(2), 2503(b), or 2514(e) of the Internal Revenue Code as defined in section 49-801.01.

A creditor does not fail to comply with the notice provisions contained in subsection (a)(3) of this section merely because the amount requested by the creditor does not match the amount ultimately recovered after trial. Hastings State Bank v. Misle, 282 Neb. 1, 804 N.W.2d 805 (2011).

Under subsection (a)(3) of this section, a surviving spouse's elective share is neither a statutory allowance nor a claim against the estate. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

Under this section, a personal representative has no interest in the decedent's validly created nontestamentary trust except to assert the trust's liability for this section's specified claims against the estate and statutory allowances that the decedent's estate is inadequate to satisfy. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).

Whether premarital trust assets are part of the augmented estate for determining a surviving spouse's elective share is governed by section 30-2314 of the Nebraska Probate Code, not this section. In re Estate of Chrisp, 276 Neb. 966, 759 N.W.2d 87 (2009).



30-3851 (UTC 506) Mandatory distribution.

(UTC 506) (a) In this section, "mandatory distribution" means a distribution of income or principal which the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. The term does not include a distribution subject to the exercise of the trustee's discretion even if (1) the discretion is expressed in the form of a standard of distribution or (2) the terms of the trust authorizing a distribution couple language of discretion with language of direction.

(b) Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.



30-3852 (UTC 507) Personal obligations of trustee.

(UTC 507) Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.



30-3853 (UTC 601) Capacity of settlor of revocable trust.

(UTC 601) The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.



30-3854 (UTC 602) Revocation or amendment of revocable trust.

(UTC 602) (a) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before January 1, 2005.

(b) If a revocable trust is created or funded by more than one settlor:

(1) to the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(c) The settlor may revoke or amend a written revocable trust:

(1) by substantial compliance with a method provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(A) a later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(B) an instrument evidencing an intent to amend or revoke the trust signed by the settlor, or in the settlor's name by some other individual in the presence of and by the direction of the settlor. The instrument must have an indication of the date of the writing or signing and, in the absence of such indication of the date, be the only such writing or contain no inconsistency with any other like writing or permit determination of such date of writing or signing from the content of such writing, from extrinsic circumstances, or from any other evidence.

(d) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

(f) A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

(g) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken in reliance on the terms of the trust.

(h) The revocation, amendment, and distribution of trust property of a trust pursuant to this section is subject to section 30-2333.



30-3855 (UTC 603) Rights and duties.

(UTC 603) (a) While a trust is revocable, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

(b) While the trust is irrevocable and during the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section and the duties of the trustee are owed exclusively to the holder of the power to the extent of the property subject to the power.

(c) While the trust is irrevocable and during the period the interest of any beneficiary not having a present interest may be terminated by the exercise of a power of appointment or other power, the duties of the trustee are owed exclusively to the holder of the power to the extent of the property subject to the power.

Under this section, incapacity of the settlor does not affect the settlor's power to revoke a trust, though it might affect the ability of the settlor to exercise that power. Manon v. Orr, 289 Neb. 484, 856 N.W.2d 106 (2014).



30-3856 (UTC 604) Limitation on action contesting validity of revocable trust; distribution of trust property.

(UTC 604) (a) A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(1) one year after the settlor's death; or

(2) one hundred twenty days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

(b) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1) the trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) a potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty days after the contestant sent the notification.

(c) A beneficiary in receipt of property from a trust that is determined to have been invalid is liable to return:

(1) the property and its income since distribution, if the beneficiary has the property; or

(2) the value of the property as of the date of disposition of the property, and its income and gain received by the beneficiary, if the beneficiary has disposed of the property.



30-3857 (UTC 701) Accepting or declining trusteeship.

(UTC 701) (a) Except as otherwise provided in subsection (c) of this section, a person designated as trustee accepts the trusteeship:

(1) by substantially complying with a method of acceptance provided in the terms of the trust;

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship; or

(3) by registering the trust in accordance with established statutory procedures.

(b) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may:

(1) act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



30-3858 (UTC 702) Trustee's bond.

(UTC 702) (a) A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(b) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c) A bank or trust company qualified to act as a trustee in this state need not give bond, even if required by the terms of the trust.



30-3859 (UTC 703) Cotrustees.

(UTC 703) (a) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(b) If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c) A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(d) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e) A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f) Except as otherwise provided in subsection (g) of this section, a trustee who does not join in an action of another trustee is not liable for the action.

(g) Each trustee shall exercise reasonable care to:

(1) prevent a cotrustee from committing a serious breach of trust; and

(2) compel a cotrustee to redress a serious breach of trust.

(h) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.



30-3860 (UTC 704) Vacancy in trusteeship; appointment of successor.

(UTC 704) (a) A vacancy in a trusteeship occurs if:

(1) a person designated as trustee rejects the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a guardian or conservator is appointed for an individual serving as trustee.

(b) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person appointed by unanimous agreement of the qualified beneficiaries; or

(3) by a person appointed by the court.

(d) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust if the Attorney General concurs in the selection; or

(3) by a person appointed by the court.

(e) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.



30-3861 (UTC 705) Resignation of trustee.

(UTC 705) (a) A trustee may resign:

(1) upon at least thirty days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(2) with the approval of the court.

(b) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.



30-3862 (UTC 706) Removal of trustee.

(UTC 706) (a) The settlor, a cotrustee, or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b) The court may remove a trustee if:

(1) the trustee has committed a serious breach of trust;

(2) lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4) there has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under subsection (b) of section 30-3890 as may be necessary to protect the trust property or the interests of the beneficiaries.

A proceeding initiated under section 30-3814 and this section to remove a trustee is a special proceeding within the meaning of section 25-1902. In re Trust of Rosenberg, 269 Neb. 310, 693 N.W.2d 500 (2005).

The court has the authority to remove a trustee if the trustee has engaged in self-dealing. Sherman v. Sherman, 16 Neb. App. 766, 751 N.W.2d 168 (2008).

The trial court did not refer to language of this section in finding that the cotrustee should be removed but made several factual findings supporting removal under this section, and the appellate court concluded that the cotrustee's actions when considered together justified removal of the cotrustee under this section. In re Charles C. Wells Revocable Trust, 15 Neb. App. 624, 734 N.W.2d 323 (2007).



30-3863 (UTC 707) Delivery of property by former trustee.

(UTC 707) (a) Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b) A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.

(c) Title to all trust property shall be owned by and vested in any successor trustee without any conveyance, transfer, or assignment by the prior trustee.



30-3864 (UTC 708) Compensation of trustee.

(UTC 708) (a) If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

(b) If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(1) the duties of the trustee are substantially different from those contemplated when the trust was created; or

(2) the compensation specified by the terms of the trust would be unreasonably low or high.



30-3865 (UTC 709) Reimbursement of expenses.

(UTC 709) (a) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) expenses that were properly incurred in the administration of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



30-3866 (UTC 801) Duty to administer trust.

(UTC 801) Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with the Nebraska Uniform Trust Code.

A reasonable person acting in good faith and in the interests of the beneficiaries would not wait until an annual report was due before informing the beneficiaries that the trust assets were in danger of being lost, but would instead inform the beneficiaries of the material facts immediately in order to allow them to protect their interests. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

In drafting a trust, an attorney cannot abrogate his or her duty to administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with the Nebraska Uniform Trust Code. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

The beneficiaries alleged sufficient facts for a court to find that the trustee acted in bad faith or reckless indifference to the purposes of the trust or the interests of the beneficiaries by providing a false address to the insurers of life insurance policies, which were the sole trust property. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).



30-3867 (UTC 802) Duty of loyalty.

(UTC 802) (a) A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) Subject to the rights of persons dealing with or assisting the trustee as provided in section 30-38,101, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) the transaction was authorized by the terms of the trust;

(2) the transaction was approved by the court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by section 30-3894;

(4) the beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with section 30-3898; or

(5) the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) the trustee's spouse;

(2) the trustee's descendants, siblings, parents, or their spouses;

(3) an agent or attorney of the trustee; or

(4) a corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(e)(1) The following transactions shall not be presumed to be affected by a conflict between the personal and fiduciary interests of a trustee, if the transaction and any investment made pursuant to the transaction complies with the prudent investor rule set forth in sections 30-3883 to 30-3889 and is in the best interests of the beneficiaries:

(A) an investment by a trustee in securities of an investment company or investment trust to which the trustee or its affiliate provides services in a capacity other than as trustee; or

(B) the placing of securities transactions by a trustee through a securities broker that is part of the same company as the trustee, is owned by the trustee, or is affiliated with the trustee.

(2) In addition to the trustee's fees charged to the trust, the trustee, its affiliate, or its associated entity may be reasonably compensated for any transaction or provision of services described in this subsection performed by the trustee, its affiliate, or its associated entity. However, with respect to any investment in securities of an investment company or investment trust to which the trustee or its affiliate provides investment advisory or investment management services, the trustee shall, at least annually, notify the persons entitled under section 30-3878 to receive a copy of the trustee's annual report of the rate and method by which the compensation was determined.

(f) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(g) This section does not preclude the following transactions, if fair to the beneficiaries:

(1) an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee;

(3) a transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a regulated financial-service institution operated by the trustee; or

(5) an advance by the trustee of money for the protection of the trust.

(h) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

Unless an exception under this section applies, a trust beneficiary establishes a prima facie case of fraud by showing that a trustee's transaction benefited the trustee at the beneficiary's expense. The burden of going forward with evidence then shifts to the trustee to establish the following by clear and convincing evidence: The transaction was made under a power expressly granted in the trust and the clear intent of the settlor and the transaction was in the beneficiary's best interests. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3868 (UTC 803) Impartiality.

(UTC 803) If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.

A trustee's duty of impartiality in administering trust property plays particular importance in distributing assets. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

In conjunction with this section and section 8-2207, a trustee has a statutory duty of impartiality. In re Trust of Rosenberg, 273 Neb. 59, 727 N.W.2d 430 (2007).



30-3869 (UTC 804) Prudent administration.

(UTC 804) A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.



30-3870 (UTC 805) Costs of administration.

(UTC 805) In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.



30-3871 (UTC 806) Trustee's skills.

(UTC 806) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.



30-3872 Delegation by trustee.

A trustee may delegate functions as provided in section 30-3888.



30-3873 (UTC 808) Powers to direct.

(UTC 808) (a) While a trust is revocable, the trustee may follow a written direction of the settlor that is contrary to the terms of the trust.

(b) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d) A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.



30-3874 (UTC 809) Control and protection of trust property.

(UTC 809) A trustee shall take reasonable steps to take control of and protect the trust property.



30-3875 (UTC 810) Recordkeeping and identification of trust property.

(UTC 810) (a) A trustee shall keep adequate records of the administration of the trust.

(b) A trustee shall keep trust property separate from the trustee's own property.

(c) Except as otherwise provided in subsection (d) of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.

A trustee's failure to keep required records is reason, among other things, for a court reviewing a judicial accounting to resolve doubts against the trustee. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3876 (UTC 811) Enforcement and defense of claims.

(UTC 811) A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.



30-3877 (UTC 812) Collecting trust property.

(UTC 812) A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a former trustee.



30-3878 (UTC 813) Duty to inform and report.

(UTC 813) (a) A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a beneficiary's request for information related to the administration of the trust.

(b) A trustee:

(1) upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument;

(2) within sixty days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number;

(3) within sixty days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument, and of the right to a trustee's report as provided in subsection (c) of this section; and

(4) shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation.

(c) A trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified or nonqualified beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator, or guardian may send the qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

(d) A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

(e) The duties of a trustee specified in this section are subject to the provisions of section 30-3855.

(f) Subdivisions (b)(2) and (3) of this section do not apply to a trustee who accepts a trusteeship before January 1, 2006, to an irrevocable trust created before January 1, 2006, or to a revocable trust that becomes irrevocable before January 1, 2006.

A reasonable person acting in good faith and in the interests of the beneficiaries would not wait until an annual report was due before informing the beneficiaries that the trust assets were in danger of being lost, but would instead inform the beneficiaries of the material facts immediately in order to allow them to protect their interests. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

An attorney's duty to report any danger to the trust property becomes immediate when he or she knows or should know that such danger exists rather than when an annual report is due. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

In drafting a trust, an attorney cannot abrogate his or her duty under this section to keep beneficiaries of the trust reasonably informed of the material facts necessary for them to protect their interests. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

The beneficiaries alleged sufficient facts for a court to find that the trustee's actions in providing a false address to the insurers of life insurance policies, which were the sole trust property, prevented the beneficiaries from receiving material facts necessary for them to protect their interests. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).



30-3879 (UTC 814) Discretionary powers; tax savings.

(UTC 814) (a) Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute", "sole", or "uncontrolled", the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(b) Subject to subsection (d) of this section, and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

(1) a person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(2) a trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(c) A power whose exercise is limited or prohibited by subsection (b) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(d) Subsection (b) of this section does not apply to:

(1) a power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in section 2056(b)(5) or 2523(e) of the Internal Revenue Code as defined in section 49-801.01, was previously allowed;

(2) any trust during any period that the trust may be revoked or amended by its settlor; or

(3) a trust if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code as defined in section 49-801.01.



30-3880 (UTC 815) General powers of trustee; medical assistance reimbursement claim; how treated.

(UTC 815) (a) A trustee, without authorization by the court, may exercise:

(1) powers conferred by the terms of the trust; and

(2) except as limited by the terms of the trust:

(A) all powers over the trust property which an unmarried competent owner has over individually owned property;

(B) any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(C) any other powers conferred by the Nebraska Uniform Trust Code.

(b) The exercise of a power is subject to the fiduciary duties prescribed by sections 30-3866 to 30-3882.

(c) After the death of the trustor occurring after August 30, 2015, a trustee of a revocable trust which has become irrevocable by reason of the death of the trustor shall not transfer trust property to a beneficiary described in section 77-2004 or 77-2005 in relation to the trustor prior to satisfaction of all claims for medical assistance reimbursement pursuant to section 68-919 to the extent necessary to discharge any such claim remaining unpaid after application of the assets of the trustor's probate estate. The Department of Health and Human Services may, upon application of a trustee, waive the restriction on transfers established by this subsection in cases in which the department determines that either there is no medical assistance reimbursement due or after the proposed transfer is made there will be sufficient assets remaining in the trust or trustor's probate estate to satisfy all such claims for medical assistance reimbursement. If there is no medical assistance reimbursement due, the department shall waive the restriction within sixty days after receipt of the trustee's request for waiver and the deceased trustor's name and social security number and, if the trustor was predeceased by a spouse, the name and social security number of such spouse. A trustee who is a financial institution as defined in section 77-3801, a trust company chartered pursuant to the Nebraska Trust Company Act, or an attorney licensed to practice in this state may distribute assets from the trust prior to the receipt of the waiver from the department if the trustee signs a recital under oath that states the decedent's name and social security number and, if the decedent was predeceased by a spouse, the name and social security number of such spouse, and that the trustor was not a recipient of medical assistance and no claims for medical assistance exist under section 68-919. The trustee shall send such recital to the department. A trustee who makes such a recital knowing the recital is false becomes personally liable for medical assistance reimbursement pursuant to section 68-919 to the extent of the assets distributed from the trust necessary to discharge any such claim remaining unpaid after application of the assets of the transferor's probate estate. The request for waiver and the recital described in this subsection shall be provided to the department in a delivery manner and at an address designated by the department, which manner may include email. The department shall post the acceptable manner of delivery on its web site. Any request for waiver or recital that fails to conform with such manner is void.



30-3881 (UTC 816) Specific powers of trustee; medical assistance reimbursement claim; how treated.

(UTC 816) (a) Without limiting the authority conferred by section 30-3880, a trustee may:

(1) collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(2) acquire or sell property, for cash or on credit, at public or private sale;

(3) exchange, partition, or otherwise change the character of trust property;

(4) deposit trust money in an account in a regulated financial-service institution;

(5) borrow money, including from the trustee, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) with respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(7) with respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A) vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B) hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C) pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(D) deposit the securities with a depositary or other regulated financial-service institution;

(8) with respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(9) enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11) insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) with respect to possible liability for violation of environmental law:

(A) inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(B) take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(C) decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(D) compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(E) pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14) pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(16) exercise elections with respect to federal, state, and local taxes;

(17) select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) pledge trust property to guarantee loans made by others to the beneficiary;

(20) appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A) paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B) paying it to the beneficiary's custodian under the Nebraska Uniform Transfers to Minors Act or custodial trustee under the Nebraska Uniform Custodial Trust Act, and, for that purpose, creating a custodianship or custodial trust;

(C) if the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(D) managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

(22) on distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(23) resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24) prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25) sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers; and

(26) on termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.

(b) After the death of the trustor occurring after August 30, 2015, a trustee of a revocable trust which has become irrevocable by reason of the death of the trustor shall not transfer trust property to a beneficiary described in section 77-2004 or 77-2005 in relation to the trustor prior to satisfaction of all claims for medical assistance reimbursement pursuant to section 68-919 to the extent necessary to discharge any such claim remaining unpaid after application of the assets of the trustor's probate estate. The Department of Health and Human Services may, upon application of a trustee, waive the restriction on transfers established by this subsection in cases in which the department determines that either there is no medical assistance reimbursement due or after the proposed transfer is made there will be sufficient assets remaining in the trust or trustor's probate estate to satisfy all such claims for medical assistance reimbursement. If there is no medical assistance reimbursement due, the department shall waive the restriction within sixty days after receipt of the trustee's request for waiver and the deceased trustor's name and social security number and, if the trustor was predeceased by a spouse, the name and social security number of such spouse. A trustee who is a financial institution as defined in section 77-3801, a trust company chartered pursuant to the Nebraska Trust Company Act, or an attorney licensed to practice in this state may distribute assets from the trust prior to the receipt of the waiver from the department if the trustee signs a recital under oath that states the decedent's name and social security number and, if the decedent was predeceased by a spouse, the name and social security number of such spouse, and that the trustor was not a recipient of medical assistance and no claims for medical assistance exist under section 68-919. The trustee shall send such recital to the department. A trustee who makes such a recital knowing the recital is false becomes personally liable for medical assistance reimbursement pursuant to section 68-919 to the extent of the assets distributed from the trust necessary to discharge any such claim remaining unpaid after application of the assets of the transferor's probate estate. The request for waiver and the recital described in this subsection shall be provided to the department in a delivery manner and at an address designated by the department, which manner may include email. The department shall post the acceptable manner of delivery on its web site. Any request for waiver or recital that fails to conform with such manner is void.

A trustee's duty of impartiality in administering trust property plays particular importance in distributing assets. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).

After a trust terminates, a trustee continues to have a nonbeneficial interest in the trust for timely winding up the trust and distributing its assets. But after a trust terminates, a trustee's property management powers are limited to those that are reasonable and appropriate in preserving the trust property, pending the winding up and distribution of assets. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3882 (UTC 817) Distribution upon termination; medical assistance reimbursement claim; how treated.

(UTC 817) (a) Except as limited in subsection (d) of this section, upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

(b) Except as limited in subsection (d) of this section, upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(c) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) it was induced by improper conduct of the trustee; or

(2) the beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.

(d) After the death of the trustor occurring after August 30, 2015, a trustee of a revocable trust which has become irrevocable by reason of the death of the trustor shall not transfer trust property to a beneficiary described in section 77-2004 or 77-2005 in relation to the trustor prior to satisfaction of all claims for medical assistance reimbursement pursuant to section 68-919 to the extent necessary to discharge any such claim remaining unpaid after application of the assets of the trustor's probate estate. The Department of Health and Human Services may, upon application of a trustee, waive the restriction on transfers established by this subsection in cases in which the department determines that either there is no medical assistance reimbursement due or after the proposed transfer is made there will be sufficient assets remaining in the trust or trustor's probate estate to satisfy all such claims for medical assistance reimbursement. If there is no medical assistance reimbursement due, the department shall waive the restriction within sixty days after receipt of the trustee's request for waiver and the deceased trustor's name and social security number and, if the trustor was predeceased by a spouse, the name and social security number of such spouse. A trustee who is a financial institution as defined in section 77-3801, a trust company chartered pursuant to the Nebraska Trust Company Act, or an attorney licensed to practice in this state may distribute assets from the trust prior to the receipt of the waiver from the department if the trustee signs a recital under oath that states the decedent's name and social security number and, if the decedent was predeceased by a spouse, the name and social security number of such spouse, and that the trustor was not a recipient of medical assistance and no claims for medical assistance exist under section 68-919. The trustee shall send such recital to the department. A trustee who makes such a recital knowing the recital is false becomes personally liable for medical assistance reimbursement pursuant to section 68-919 to the extent of the assets distributed from the trust necessary to discharge any such claim remaining unpaid after application of the assets of the transferor's probate estate. The request for waiver and the recital described in this subsection shall be provided to the department in a delivery manner and at an address designated by the department, which manner may include email. The department shall post the acceptable manner of delivery on its web site. Any request for waiver or recital that fails to conform with such manner is void.

Under this section, a trustee's duty to pay the settlor's debts, expenses, and taxes does not normally justify a trustee's failure to make distributions. An unduly delayed distribution is a breach of the duty of care unless the trustee shows that some realistic complication prevented the trustee from determining in a timely manner a reasonable sum to reserve for winding-up costs. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3883 Prudent investor rule.

(a) Except as otherwise provided in subsection (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in sections 30-3883 to 30-3889.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.



30-3884 Standard of care; portfolio strategy; risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of the prudent investor rule set forth in sections 30-3883 to 30-3889.



30-3885 Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.



30-3886 Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of the prudent investor rule set forth in sections 30-3883 to 30-3889.



30-3887 Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



30-3888 Delegation of investment and management functions.

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



30-3889 Language invoking standard of prudent investor rule.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under the prudent investor rule set forth in sections 30-3883 to 30-3889: Investments permissible by law for investment of trust funds, legal investments, authorized investments, using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital, prudent man rule, prudent trustee rule, prudent person rule, and prudent investor rule.



30-3890 (UTC 1001) Remedies for breach of trust.

(UTC 1001) (a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may:

(1) compel the trustee to perform the trustee's duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) order a trustee to account;

(5) appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided in section 30-3862;

(8) reduce or deny compensation to the trustee;

(9) subject to section 30-38,101, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.

An accounting is ordinarily an appropriate remedy for a breach of a trustee’s duty to inform and report on a trust and its administration. In re Rolf H. Brennemann Testamentary Trust, 288 Neb. 389, 849 N.W.2d 458 (2014).

A beneficiary of property left to a trust has standing to raise the trustee's self-dealing and to seek damages, an accounting, and a constructive trust. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3891 (UTC 1002) Damages for breach of trust.

(UTC 1002) (a) A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2) the profit the trustee made by reason of the breach.

(b) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

A beneficiary of property left to a trust has standing to raise the trustee's self-dealing and to seek damages, an accounting, and a constructive trust. In re Estate of Hedke, 278 Neb. 727, 775 N.W.2d 13 (2009).



30-3892 (UTC 1003) Damages in absence of breach.

(UTC 1003) (a) A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust.

(b) Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



30-3893 (UTC 1004) Attorney's fees and costs.

(UTC 1004) In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

An accounting is ordinarily an appropriate remedy for a breach of trustee’s duty to inform and report on a trust and its administration. In re Rolf H. Brennemann Testamentary Trust, 288 Neb. 389, 849 N.W.2d 458 (2014).

The county court had the authority to consider an award of attorney fees in an action for an accounting where the trustees had breached their duty to inform and report to the beneficiary on the trust and its administration, even if the breach was harmless. In re Rolf H. Brennemann Testamentary Trust, 288 Neb. 389, 849 N.W.2d 458 (2014).

Whether attorney fees and expenses are awarded is addressed to the discretion of the trial court. In re Trust of Rosenberg, 273 Neb. 59, 727 N.W.2d 430 (2007).



30-3894 (UTC 1005) Limitation of action against trustee.

(UTC 1005) (a) A beneficiary may not commence a proceeding against a trustee for breach of trust more than one year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

(b) A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

(c) If subsection (a) of this section does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within four years after the first to occur of:

(1) the removal, resignation, or death of the trustee;

(2) the termination of the beneficiary's interest in the trust; or

(3) the termination of the trust.

The court viewed this section as recognition of the general rule that a cause of action for breach of trust, including a request for accounting, does not accrue until termination of the trust, with an exception if a potential claim for breach of trust is disclosed to the beneficiary. In re Charles C. Wells Revocable Trust, 15 Neb. App. 624, 734 N.W.2d 323 (2007).



30-3895 (UTC 1006) Reliance on trust instrument.

(UTC 1006) A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



30-3896 (UTC 1007) Event affecting administration or distribution.

(UTC 1007) If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



30-3897 (UTC 1008) Exculpation of trustee.

(UTC 1008) (a) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

An exculpatory clause in a trust agreement is invalid where the attorney who drafted the trust agreement never met with the settlor or explained the terms of the trust and the respective duties of each party. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).

The beneficiaries alleged sufficient facts for a court to find that the trustee acted in bad faith or reckless indifference to the purposes of the trust or the interests of the beneficiaries by providing a false address to the insurers of life insurance policies, which were the sole trust property. Rafert v. Meyer, 290 Neb. 219, 859 N.W.2d 332 (2015).



30-3898 (UTC 1009) Beneficiary's consent, release, or ratification.

(UTC 1009) A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) the consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) at the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.



30-3899 (UTC 1010) Limitation on personal liability of trustee.

(UTC 1010) (a) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b) A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(c) A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.



30-38,100 (UTC 1011) Interest as general partner.

(UTC 1011) (a) Except as otherwise provided in subsection (c) of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the Uniform Partnership Act of 1998 or the Nebraska Uniform Limited Partnership Act.

(b) Except as otherwise provided in subsection (c) of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(c) The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings, or parents, or the spouse of any of them.

(d) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.



30-38,101 (UTC 1012) Protection of person dealing with trustee.

(UTC 1012) (a) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(b) A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) A person who in good faith delivers assets to a trustee need not ensure their proper application.

(d) A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.



30-38,102 Certification of trust; use; form.

(a) A trustee may present a certification of trust to any person other than a beneficiary in lieu of a copy of any trust instrument to establish the existence or terms of the trust. The trustee may present the certification of trust voluntarily or at the request of the person with whom he or she is dealing. Notwithstanding any provision of the Nebraska Uniform Trust Code to the contrary, no person is required to accept and rely solely on a certification of trust in lieu of a copy of, or excerpts from, the trust instrument itself.

(b) A certification of trust shall be in the form of an affidavit and signed and acknowledged by all acting trustees of the trust.



30-38,103 Certification of trust; contents.

(a) A certification of trust may confirm the following facts or contain the following information:

(1) The existence of a trust and, for an inter vivos trust, the date of execution or, for a testamentary trust, the date of death of the decedent;

(2) The identity of the grantor, settlor, or testator and each currently acting trustee;

(3) The powers of the trustee and any restrictions imposed upon the trustee in dealing with the assets of the trust;

(4) The name or method of choosing successor trustees;

(5) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke it;

(6) If there is more than one trustee, whether all of the currently acting trustees must, or if less than all, may, act to exercise identified powers of the trustee;

(7) The identifying number of the trust and whether it is a social security number or an employer identification number;

(8) The name of each beneficiary and the relationship to the grantor, settlor, or testator;

(9) The state or other jurisdiction under which the trust was established; and

(10) The form in which title to the assets of the trust is to be taken.

(b) The certification of trust shall contain a statement that the trust has not been revoked or amended to make any representations contained in the certification of trust incorrect and that the signatures are those of all the acting trustees.



30-38,104 Certification of trust; additional information authorized.

A certification of trust need not contain the dispositive provisions of the trust, but the person to whom the certification of trust is presented may require copies of, or excerpts from, any trust instrument which designates the trustee or confers upon the trustee power to act in the pending transaction.



30-38,105 Reliance upon certification of trust; liability.

A person who acts in reliance upon a certification of trust without any knowledge that the representations contained in the certification of trust are incorrect is not liable to any person for such actions. A person who does not know that the representations contained in the certification of trust are incorrect may assume without inquiry the existence of the representations contained in the certification of trust. Knowledge may not be inferred solely from the fact that a copy of all or part of a trust instrument is held by the person relying upon the certification of trust.



30-38,106 Certification of trust; use; effect.

A person's failure to demand a certification of trust, or his or her refusal to accept and rely solely on a certification of trust, shall not be considered an improper act, and no inference as to whether he or she has acted in good faith shall be drawn from the failure to demand, or the refusal to accept and rely upon, a certification of trust. This section creates no implication that a person is liable for acting in reliance upon a certification of trust under circumstances in which the requirements of sections 30-38,102 to 30-38,107 are not satisfied.



30-38,107 Sections; applicability.

Sections 30-38,102 to 30-38,106 apply to all trusts whether established pursuant to Nebraska law or established pursuant to the law of another state or jurisdiction.



30-38,108 (UTC 1101) Uniformity of application and construction.

(UTC 1101) In applying and construing the Nebraska Uniform Trust Code, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



30-38,109 (UTC 1102) Electronic records and signatures.

(UTC 1102) The provisions of the Nebraska Uniform Trust Code governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7002, as such section existed on January 1 immediately preceding January 1, 2005, and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.



30-38,110 (UTC 1106) Application to existing relationships.

(UTC 1106) (a) Except as otherwise provided in the Nebraska Uniform Trust Code, on January 1, 2005:

(1) the code applies to all trusts created before, on, or after January 1, 2005;

(2) the code applies to all judicial proceedings concerning trusts commenced on or after January 1, 2005;

(3) the code applies to judicial proceedings concerning trusts commenced before January 1, 2005, unless the court finds that application of a particular provision of the code would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of the code does not apply and the superseded law applies; and

(4) an act done before January 1, 2005, is not affected by the code.

(b) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2005, that statute continues to apply to the right even if it has been repealed or superseded.

(c) Any reference to the powers authorized under the Nebraska Trustees' Powers Act as such act existed prior to January 1, 2005, is deemed to be a reference to the powers authorized under the Nebraska Uniform Trust Code.

(d) Subsection (a) of section 30-3838, section 30-3839, section 30-3848, subsection (c) of section 30-3849, and subdivision (b)(1) of section 30-3879 apply only to trusts which become irrevocable on or after January 1, 2005.

Because a statutory duty of impartiality existed under either section 8-2207 or section 30-3868, application of the Nebraska Uniform Trust Code would not substantially prejudice the rights of the parties in determining trustee impartiality. In re Trust of Rosenberg, 273 Neb. 59, 727 N.W.2d 430 (2007).

Under subsection (a)(1) of this section, the Nebraska Uniform Trust Code is generally applicable to all trusts in existence on January 1, 2005, subject to certain statutory and perhaps constitutional exceptions. In re Trust Created by Inman, 269 Neb. 376, 693 N.W.2d 514 (2005).

Because no prejudice to the parties appeared, court applied Nebraska Uniform Trust Code to judicial proceeding commenced prior to operative date of code. In re Charles C. Wells Revocable Trust, 15 Neb. App. 624, 734 N.W.2d 323 (2007).



30-3901 Act, how cited.

Sections 30-3901 to 30-3923 shall be known and may be cited as the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.



30-3902 Definitions.

In the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act:

(1) Adult means an individual who has attained nineteen years of age;

(2) Conservator means a person appointed by the court to administer the property of an adult, including a person appointed under the Nebraska Probate Code for an adult;

(3) Guardian means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under the Nebraska Probate Code for an adult;

(4) Guardianship order means an order appointing a guardian;

(5) Guardianship proceeding means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued;

(6) Incapacitated person means an adult for whom a guardian has been appointed;

(7) Party means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding;

(8) Person, except in the term incapacitated person or protected person, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(9) Protected person means an adult for whom a protective order has been issued;

(10) Protective order means an order appointing a conservator or other order related to management of an adult's property;

(11) Protective proceeding means a judicial proceeding in which a protective order is sought or has been issued;

(12) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(13) Respondent means an adult for whom a protective order or the appointment of a guardian is sought; and

(14) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.



30-3903 International application of act.

A court of this state may treat a foreign country as if it were a state for the purpose of applying sections 30-3901 to 30-3917 and 30-3921 to 30-3923.



30-3904 Communication between courts.

(1) A court of this state may communicate with a court in another state concerning a proceeding arising under the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (2) of this section, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(2) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.



30-3905 Cooperation between courts.

(1) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(a) Hold an evidentiary hearing;

(b) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(c) Order that an evaluation or assessment be made of the respondent;

(d) Order any appropriate investigation of a person involved in a proceeding;

(e) Forward to the court of this state a certified copy of the transcript or other record of a hearing under subdivision (a) of this subsection or any other proceeding, any evidence otherwise produced under subdivision (b) of this subsection, and any evaluation or assessment prepared in compliance with an order under subdivision (c) or (d) of this subsection;

(f) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person; or

(g) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. 160.103, as such regulation existed on January 1, 2011.

(2) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (1) of this section, a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



30-3906 Taking testimony in another state.

(1) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(2) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(3) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.



30-3907 Definitions; significant connection factors.

(1) For purposes of sections 30-3907 to 30-3915:

(a) Emergency means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf;

(b) Home state means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition; and

(c) Significant-connection state means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(2) In determining under section 30-3909 and subsection (5) of section 30-3916 whether a respondent has a significant connection with a particular state, the court shall consider:

(a) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(b) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(c) The location of the respondent's property; and

(d) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.



30-3908 Exclusive basis.

Sections 30-3907 to 30-3915 provide the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.



30-3909 Jurisdiction.

A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(a) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(b) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in section 30-3912;

(3) This state does not have jurisdiction under either subdivision (1) or (2) of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under section 30-3910 are met.



30-3910 Special jurisdiction.

(1) A court of this state lacking jurisdiction under section 30-3909 has special jurisdiction to do any of the following:

(a) Appoint a guardian in an emergency for a term not exceeding ninety days for a respondent who is physically present in this state;

(b) Issue a protective order with respect to real or tangible personal property located in this state; or

(c) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 30-3916.

(2) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.



30-3911 Exclusive and continuing jurisdiction.

Except as otherwise provided in section 30-3910, a court that has appointed a guardian or issued a protective order consistent with the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



30-3912 Appropriate forum.

(1) A court of this state having jurisdiction under section 30-3909 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(2) If a court of this state declines to exercise its jurisdiction under subsection (1) of this section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(3) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(a) Any expressed preference of the respondent;

(b) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(c) The length of time the respondent was physically present in or was a legal resident of this or another state;

(d) The distance of the respondent from the court in each state;

(e) The financial circumstances of the respondent's estate;

(f) The nature and location of the evidence;

(g) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(h) The familiarity of the court of each state with the facts and issues in the proceeding; and

(i) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



30-3913 Jurisdiction declined by reason of conduct.

(1) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(a) Decline to exercise jurisdiction;

(b) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(c) Continue to exercise jurisdiction after considering:

(i) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(ii) Whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection (3) of section 30-3912; and

(iii) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 30-3909.

(2) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issued a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.



30-3914 Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.



30-3915 Proceedings in more than one state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under subdivision (1)(a) or (b) of section 30-3910, if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under section 30-3909, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 30-3909 before the appointment or issuance of the order; and

(2) If the court in this state does not have jurisdiction under section 30-3909, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.



30-3916 Transfer of guardianship or conservatorship to another state.

(1) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(2) Notice of a petition under subsection (1) of this section must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(3) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (1) of this section.

(4) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(a) The incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(c) Plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(5) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(a) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in subsection (2) of section 30-3907;

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(c) Adequate arrangements will be made for management of the protected person's property.

(6) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(a) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to section 30-3917; and

(b) The documents required to terminate a guardianship or conservatorship in this state.



30-3917 Accepting guardianship or conservatorship transferred from another state.

(1) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to section 30-3916, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(2) Notice of a petition under subsection (1) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(3) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (1) of this section.

(4) The court shall issue an order provisionally granting a petition filed under subsection (1) of this section unless:

(a) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(b) The guardian or conservator is ineligible for appointment in this state.

(5) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 30-3916 transferring the proceeding to this state.

(6) Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(7) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

(8) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under the Nebraska Probate Code if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.



30-3918 Registration of guardianship orders; filing required.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office. If the incapacitated person does not have a conservator and has real property or an interest in real property in Nebraska, the guardian shall file in every county where such property is located as required by section 25-2708.



30-3919 Registration of protective orders.

If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in every county in which property belonging to the protected person is located as required by section 25-2708, certified copies of the order and letters of office and of any bond.



30-3920 Effect of registration.

(1) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(2) A court of this state may grant any relief available under the Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act and other law of this state to enforce a registered order.



30-3921 Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



30-3922 Relation to Electronic Signatures in Global and National Commerce Act.

The Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001, as the act existed on January 1, 2011, but does not modify, limit, or supersede section 101(c) of the act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of the act, 15 U.S.C. 7003(b).



30-3923 Transitional provision.

(1) The Nebraska Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act applies to guardianship and protective proceedings begun on or after January 1, 2012.

(2) Sections 30-3901 to 30-3906 and 30-3916 to 30-3923 apply to proceedings begun before January 1, 2012, regardless of whether a guardianship or protective order has been issued.



30-4001 Act, how cited.

Sections 30-4001 to 30-4045 may be cited as the Nebraska Uniform Power of Attorney Act.



30-4002 Definitions.

For purposes of the Nebraska Uniform Power of Attorney Act:

(1) Agent means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney in fact, or otherwise. The term includes an original agent, coagent, successor agent, and a person to which an agent's authority is delegated;

(2) Business day means any day other than a Saturday, Sunday, or state or nationally observed legal holiday;

(3) Durable, with respect to a power of attorney, means not terminated by the principal's incapacity;

(4) Electronic means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(5) Good faith means honesty in fact;

(6) Incapacity means inability of an individual to manage property or property affairs effectively because the individual:

(a) Has an impairment in the ability to receive and evaluate information or make or communicate responsible decisions even with the use of technological assistance for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, or lack of discretion in managing benefits received from public funds; or

(b) Is:

(i) Missing;

(ii) Detained, including incarcerated in a penal system; or

(iii) Outside the United States and unable to return;

(7) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(8) Power of attorney means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used;

(9) Presently exercisable general power of appointment, with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will;

(10) Principal means an individual who grants authority to an agent in a power of attorney;

(11) Property means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest or right therein;

(12) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(13) Sign means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic sound, symbol, or process;

(14) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States; and

(15) Stocks and bonds means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.



30-4003 Applicability.

The Nebraska Uniform Power of Attorney Act applies to all powers of attorney except:

(1) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(2) A power to make health care decisions;

(3) A proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

(4) A power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.



30-4004 Power of attorney is durable.

A power of attorney created after January 1, 2013, under the Nebraska Uniform Power of Attorney Act is durable unless it expressly provides that it is terminated by the incapacity of the principal.



30-4005 Execution of power of attorney.

A power of attorney must be signed by the principal or marked by the principal in accordance with section 64-105.02 or signed in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature or mark on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments. A power of attorney under the Nebraska Uniform Power of Attorney Act is not valid unless it is acknowledged before a notary public or other individual authorized by law to take acknowledgments.



30-4006 Validity of power of attorney.

(1) A power of attorney executed in this state on or after January 1, 2013, is valid if its execution complies with section 30-4005. The county court and the district court of the principal's domicile shall have concurrent jurisdiction to determine the validity and enforceability of a power of attorney.

(2) A power of attorney executed in this state before January 1, 2013, is valid if its execution complied with the law of this state as it existed at the time of execution.

(3) A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with:

(a) The law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to section 30-4007; or

(b) The requirements for a military power of attorney pursuant to 10 U.S.C. 1044b, as amended.

(4) Except as otherwise provided by statute other than the Nebraska Uniform Power of Attorney Act, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.



30-4007 Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.



30-4008 Nomination of conservator or guardian; relation of agent to court-appointed fiduciary.

(1) In a power of attorney, a principal may nominate a conservator or guardian of the principal's estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney.

(2) If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the estate, or other fiduciary charged with the management of all the principal's property or all of his or her property except specified exclusions, the agent shall be accountable to the fiduciary as well as to the principal. The fiduciary shall have the same power to revoke or amend the power of attorney that the principal would have had if he or she were not disabled or incapacitated.



30-4009 When power of attorney effective.

(1) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(2) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

(3) If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(a) A licensed physician or licensed psychologist that the principal is incapacitated; or

(b) The court or an appropriate governmental official that the principal is incapacitated.

(4) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act, sections 1171 to 1179 of the Social Security Act, 42 U.S.C. 1320d, as amended, and applicable regulations, to obtain access to the principal's health care information and communicate with the principal's health care provider.



30-4010 Termination of power of attorney or agent's authority.

(1) A power of attorney terminates when:

(a) The principal dies;

(b) The principal becomes incapacitated, if the power of attorney is not durable;

(c) The principal revokes the power of attorney;

(d) The power of attorney provides that it terminates;

(e) The purpose of the power of attorney is accomplished; or

(f) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

(2) An agent's authority terminates when:

(a) The principal revokes the authority;

(b) The agent dies, becomes incapacitated, or resigns;

(c) An action is filed for the dissolution or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(d) The power of attorney terminates.

(3) Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (2) of this section, notwithstanding a lapse of time since the execution of the power of attorney.

(4) Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(5) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(6) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.



30-4011 Coagents and successor agents.

(1) A principal may designate two or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

(2) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office, or function. Unless the power of attorney otherwise provides, a successor agent:

(a) Has the same authority as that granted to the original agent; and

(b) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(3) Except as otherwise provided in the power of attorney and subsection (4) of this section, an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(4) An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.



30-4012 Reimbursement and compensation of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.



30-4013 Agent's acceptance.

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.



30-4014 Agent's duties.

(1) Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(a) Act in accordance with the principal's reasonable expectations to the extent known by the agent and, otherwise, in the principal's best interest;

(b) Act in good faith; and

(c) Act only within the scope of authority granted, or reasonably implied by, the grant of authority in the power of attorney.

(2) Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(a) Act loyally for the principal's benefit;

(b) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(c) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(d) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(e) Cooperate with a person that has authority to make health care decisions for the principal to carry out the principal's reasonable expectations to the extent known by the agent and, otherwise, act in the principal's best interest; and

(f) Attempt to preserve the principal's estate plan, to the extent known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including:

(i) The value and nature of the principal's property;

(ii) The principal's foreseeable obligations and need for maintenance;

(iii) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes; and

(iv) Eligibility for a benefit, a program, or assistance under a statute or regulation.

(3) An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

(4) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(5) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(6) Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

(7) An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(8) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary or agent acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within thirty days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional thirty days.



30-4015 Exoneration of agent.

(1) A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(a) Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

(b) Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

(2) An exculpatory term drafted or caused to be drafted by an agent is invalid as an abuse of fiduciary or confidential relationship unless the agent proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the principal.



30-4016 Judicial relief.

(1) The following persons may petition a court to construe a power of attorney or review the agent's conduct and grant appropriate relief:

(a) The principal or the agent;

(b) A guardian, conservator, or other fiduciary acting for the principal;

(c) A person authorized to make health care decisions for the principal;

(d) The principal's spouse, parent, or issue;

(e) An individual who would qualify as a presumptive heir of the principal or would otherwise qualify as a devisee under a will that remains unrevoked;

(f) A person named as a beneficiary to receive any property, benefit, or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate;

(g) A governmental agency having regulatory authority to protect the welfare of the principal;

(h) The principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare; and

(i) A person asked to accept the power of attorney.

(2) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.



30-4017 Agent's liability.

An agent that violates the Nebraska Uniform Power of Attorney Act is liable to the principal or the principal's successors in interest for the amount required to:

(1) Restore the value of the principal's property to what it would have been had the violation not occurred; and

(2) In a judicial proceeding involving the administration of a power of attorney, the court, as justice may require, may award costs and expenses, including reasonable attorney's fees to any party, to be paid by another party.



30-4018 Agent's resignation; notice.

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

(1) To the conservator or guardian, if one has been appointed for the principal, and a coagent or successor agent; or

(2) If there is no person described in subdivision (1) of this section, to:

(a) The principal's caregiver;

(b) Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

(c) A governmental agency having authority to protect the welfare of the principal.



30-4019 Acceptance of and reliance upon acknowledged power of attorney.

(1) For purposes of this section and section 30-4020, acknowledged means purportedly verified before a notary public or other individual authorized to take acknowledgments.

(2) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under section 30-4005 that the signature is genuine.

(3) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the power of attorney as if the power of attorney were genuine, valid, and still in effect, the agent's authority were genuine, valid, and still in effect, and the agent had not exceeded and had properly exercised the authority.

(4) A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(a) An agent's certification under penalty of perjury of any factual matter concerning the principal, agent, or power of attorney;

(b) An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and

(c) An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

(5) An English translation or an opinion of counsel requested under this section must be provided at the principal's expense unless the request is made more than seven business days after the power of attorney is presented for acceptance.

(6) For purposes of this section and section 30-4020, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal, or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.



30-4020 Liability for refusal to accept acknowledged power of attorney.

(1) Except as otherwise provided in subsection (2) of this section:

(a) A person shall either accept an acknowledged power of attorney or request a certification, a translation, or an opinion of counsel under subsection (4) of section 30-4019 no later than seven business days after presentation of the power of attorney for acceptance;

(b) If a person requests a certification, a translation, or an opinion of counsel under subsection (4) of section 30-4019, the person shall accept the power of attorney no later than five business days after receipt of the certification, translation, or opinion of counsel; and

(c) A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

(2) A person is not required to accept an acknowledged power of attorney if:

(a) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(b) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(c) The person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power;

(d) A request for a certification, a translation, or an opinion of counsel under subsection (4) of section 30-4019 is refused;

(e) The person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation, or an opinion of counsel under subsection (4) of section 30-4019 has been requested or provided;

(f) The person makes, or has actual knowledge that another person has made, a report to the local adult protective services office stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent;

(g) The person brought, or has actual knowledge that another person has brought, a judicial proceeding for construction of a power of attorney or review of the agent's conduct; or

(h) The power of attorney becomes effective upon the occurrence of an event or contingency, and neither a certification nor evidence of the occurrence of the event or contingency is presented to the person being asked to accept the power of attorney.

(3) A person may not refuse to accept an acknowledged power of attorney if any of the following applies:

(a) The person's reason for refusal is based exclusively upon the date the power of attorney was executed; or

(b) The person's refusal is based exclusively on a mandate that an additional or different power of attorney form must be used.

(4) A person that refuses in violation of this section to accept an acknowledged power of attorney is subject to:

(a) A court order mandating acceptance of the power of attorney; and

(b) Liability for reasonable attorney's fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney.



30-4021 Principles of law and equity.

Unless displaced by a provision of the Nebraska Uniform Power of Attorney Act, the principles of law and equity supplement the act.



30-4022 Laws applicable to financial institutions and entities.

The Nebraska Uniform Power of Attorney Act does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with the act.



30-4023 Remedies under other law.

The remedies under the Nebraska Uniform Power of Attorney Act are not exclusive and do not abrogate any right or remedy under the law of this state other than the act.



30-4024 Authority that requires specific grant; grant of general authority.

(1) An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(a) Create, amend, revoke, or terminate an inter vivos trust;

(b) Make a gift;

(c) Create or change rights of survivorship;

(d) Create or change a beneficiary designation;

(e) Delegate authority granted under the power of attorney;

(f) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(g) Exercise fiduciary powers that the principal has authority to delegate; or

(h) Renounce or disclaim property, including the power of appointment.

(2) Notwithstanding a grant of authority to do an act described in subsection (1) of this section, unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse, or issue of the principal, may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

(3) Subject to subsections (1), (2), (4), and (5) of this section, if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in sections 30-4027 to 30-4039.

(4) Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to section 30-4040.

(5) Subject to subsections (1), (2), and (4) of this section, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(6) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquired later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(7) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.



30-4025 Incorporation of authority.

(1) An agent has authority described in sections 30-4024 to 30-4040 if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in sections 30-4027 to 30-4040 or cites the section in which the authority is described.

(2) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in sections 30-4027 to 30-4040 or a citation to a section within such sections incorporates the entire section described or cited as if it were set out in full in the power of attorney.

(3) A principal may modify authority incorporated by reference.



30-4026 Construction of authority generally.

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in sections 30-4027 to 30-4040 or that grants to an agent authority to do all acts that a principal could do pursuant to subsection (3) of section 30-4024, a principal authorizes the agent, with respect to that subject, to:

(1) Demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(3) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

(5) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

(6) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, or other advisor;

(7) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(8) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(9) Access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(10) Do any lawful act with respect to the subject and all property related to the subject.



30-4027 Real property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to:

(1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sales contract, encumbrance, lien, or other claim to real property which exists or is asserted;

(5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(a) Insuring against liability or casualty or other loss;

(b) Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(c) Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

(d) Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(6) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(a) Selling or otherwise disposing of them;

(b) Exercising or selling an option, right of conversion, or similar right with respect to them; and

(c) Exercising any voting rights in person or by proxy;

(8) Change the form of title of an interest in or right incident to real property; and

(9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.



30-4028 Tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or, otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(a) Insuring against liability or casualty or other loss;

(b) Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(c) Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

(d) Moving the property from place to place;

(e) Storing the property for hire or on a gratuitous bailment; and

(f) Using and making repairs, alterations, or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.



30-4029 Stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell, and exchange stocks and bonds;

(2) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.



30-4030 Commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify, and terminate option accounts.



30-4031 Banks and other financial institutions.

Unless the power of attorney otherwise provides, language in a power of attorney granting authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.



30-4032 Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(3) Enforce the terms of an ownership agreement;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

(7) With respect to an entity or business owned solely by the principal:

(a) Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(b) Determine:

(i) The location of its operation;

(ii) The nature and extent of its business;

(iii) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

(iv) The amount and types of insurance carried; and

(v) The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

(c) Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(d) Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buyout agreement to which the principal is a party;

(12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.



30-4033 Insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents, and select the amount, type of insurance or annuity, and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.



30-4034 Estates, trusts, and other beneficial interests.

(1) For purposes of this section, estate, trust, or other beneficial interest means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

(2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(a) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(b) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(c) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(d) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(f) Conserve, invest, disburse, or use anything received for an authorized purpose; and

(g) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of a revocable trust created by the principal as settlor.



30-4035 Claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.



30-4036 Personal and family maintenance.

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(a) Perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, and the following individuals, whether living when the power of attorney is executed or later born:

(i) The principal's children;

(ii) Other individuals legally entitled to be supported by the principal; and

(iii) The individuals whom the principal has customarily supported or indicated the intent to support;

(b) Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(c) Provide living quarters for the individuals described in subdivision (1)(a) of this subsection by:

(i) Purchase, lease, or other contract; or

(ii) Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(d) Provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in subdivision (1)(a) of this subsection;

(e) Pay expenses for necessary health care and custodial care on behalf of the individuals described in subdivision (1)(a) of this subsection;

(f) Act as the principal's personal representative pursuant to the Health Insurance Portability and Accountability Act, sections 1171 to 1179 of the Social Security Act, 42 U.S.C. 1320d, as amended, and applicable regulations, in making decisions related to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(g) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in subdivision (1)(a) of this subsection;

(h) Maintain credit and debit accounts for the convenience of the individuals described in subdivision (1)(a) of this subsection and open new accounts; and

(i) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations.

(2) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under the Nebraska Uniform Power of Attorney Act.



30-4037 Benefits from governmental programs or civil or military service.

(1) For purposes of this section, benefits from governmental programs or civil or military service means any benefit, program, or assistance provided under a statute or regulation including social security, medicare, and medicaid.

(2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(a) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in subdivision (1)(a) of section 30-4036 and for shipment of their household effects;

(b) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(c) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(d) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(f) Receive the financial proceeds of a claim described in subdivision (2)(d) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.



30-4038 Retirement plans.

(1) For purposes of this section, retirement plan means a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including a plan or account under the following sections of the Internal Revenue Code:

(a) An individual retirement account under section 408 of the Internal Revenue Code, 26 U.S.C. 408;

(b) A Roth individual retirement account under section 408A of the Internal Revenue Code, 26 U.S.C. 408A;

(c) A deemed individual retirement account under section 408(q) of the Internal Revenue Code, 26 U.S.C. 408(q);

(d) An annuity or mutual fund custodial account under section 403(b) of the Internal Revenue Code, 26 U.S.C. 403(b);

(e) A pension, profit-sharing, stock bonus, or other retirement plan qualified under section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a);

(f) A plan under section 457(b) of the Internal Revenue Code, 26 U.S.C. 457(b); and

(g) A nonqualified deferred compensation plan under section 409A of the Internal Revenue Code, 26 U.S.C. 409A.

(2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(a) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(b) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(c) Establish a retirement plan in the principal's name, including a beneficiary individual retirement plan;

(d) Make contributions to a retirement plan;

(e) Exercise investment powers available under a retirement plan; and

(f) Borrow from, sell assets to, or purchase assets from a retirement plan.



30-4039 Taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, property, Federal Insurance Contributions Act, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under section 2032A of the Internal Revenue Code, 26 U.S.C. 2032A, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following twenty-five tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service or other taxing authority.



30-4040 Gifts.

(1) For purposes of this section, a gift for the benefit of a person includes a gift to a trust, an account under the Nebraska Uniform Transfers to Minors Act and a tuition savings account or prepaid tuition plan as defined under section 529 of the Internal Revenue Code, 26 U.S.C. 529.

(2) Subject to section 30-4024 and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(a) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under section 2503(b) of the Internal Revenue Code, 26 U.S.C. 2503(b), without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to section 2513 of the Internal Revenue Code, 26 U.S.C. 2513, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(b) Consent, pursuant to section 2513 of the Internal Revenue Code, 26 U.S.C. 2513, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(3) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(a) The value and nature of the principal's property;

(b) The principal's foreseeable obligations and need for maintenance;

(c) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(d) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(e) The principal's personal history of making or joining in making gifts.



30-4041 Statutory form power of attorney.

A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by the Nebraska Uniform Power of Attorney Act.

NEBRASKA

STATUTORY FORM POWER OF ATTORNEY

IMPORTANT INFORMATION

This power of attorney authorizes another person (your agent) to make decisions concerning your property for you (the principal). Your agent will be able to make decisions and act with respect to your property (including your money) whether or not you are able to act for yourself. The meaning of authority over subjects listed on this form is explained in the Nebraska Uniform Power of Attorney Act.

This power of attorney does not authorize the agent to make health care decisions for you.

You should select someone you trust to serve as your agent. Unless you specify otherwise, generally the agent's authority will continue until you die or revoke the power of attorney or the agent resigns or is unable to act for you.

This form will not revoke a power of attorney previously executed by you unless you add that the previous power of attorney is revoked or that all other powers of attorney are revoked by this power of attorney.

Your agent is entitled to reasonable compensation unless you state otherwise in the Special Instructions.

This form provides for designation of one agent. If you wish to name more than one agent you may name a coagent in the Special Instructions. Coagents are not required to act together unless you include that requirement in the Special Instructions.

If your agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor agent. You may also name a second successor agent.

This power of attorney becomes effective immediately unless you state otherwise in the Special Instructions.

If you have questions about the power of attorney or the authority you are granting to your agent, you should seek legal advice before signing this form.

DESIGNATION OF AGENT

I ................................ (name of principal) name the following person as my agent:

Name of Agent: .........................................

Agent's Address: .......................................

Agent's Telephone Number: ..............................

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of Successor Agent: ................................

Successor Agent's Address: ..............................

Successor Agent's Telephone Number: .....................

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of Second Successor Agent: .........................

Second Successor Agent's Address: .......................

Second Successor Agent's Telephone Number: ..............

Release of Information

I agree to, authorize, and allow full release of information, by any governmental agency, business, creditor, or third party who may have information pertaining to my assets or income, to my agent named herein.

GRANT OF GENERAL AUTHORITY

I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the Nebraska Uniform Power of Attorney Act:

(INITIAL each subject you want to include in the agent's general authority. If you wish to grant general authority over all of the subjects you may initial "All Preceding Subjects" instead of initialing each subject.)

(.....) Real Property

(.....) Tangible Personal Property

(.....) Stocks and Bonds

(.....) Commodities and Options

(.....) Banks and Other Financial Institutions

(.....) Operation of Entity or Business

(.....) Insurance and Annuities

(.....) Estates, Trusts, and Other Beneficial Interests

(.....) Claims and Litigation

(.....) Personal and Family Maintenance

(.....) Benefits from Governmental Programs or Civil or Military Service

(.....) Retirement Plans

(.....) Taxes

(.....) All Preceding Subjects

GRANT OF SPECIFIC AUTHORITY (OPTIONAL)

My agent MAY NOT do any of the following specific acts for me UNLESS I have INITIALED the specific authority listed below:

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death. INITIAL ONLY the specific authority you WANT to give your agent.)

(.....) Create, amend, revoke, or terminate an inter vivos trust

(.....) Make a gift, subject to the limitations of the Nebraska Uniform Power of Attorney Act and any special instructions in this power of attorney

(.....) Create or change rights of survivorship

(.....) Create or change a beneficiary designation

(.....) Delegate to another person to exercise the authority granted under this power of attorney

(.....) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

(.....) Exercise fiduciary powers that the principal has authority to delegate

(.....) Renounce or disclaim an interest in property, including a power of appointment

LIMITATION ON AGENT'S AUTHORITY

Except as otherwise authorized by the Power of Personal and Family Maintenance, an agent MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the Special Instructions or the Grant of Specific Authority.

SPECIAL INSTRUCTIONS (OPTIONAL)

You may give special instructions on the following lines:

.........................................................

.........................................................

.........................................................

.........................................................

.........................................................

.........................................................

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the Special Instructions.

NOMINATION OF [CONSERVATOR OR GUARDIAN] (OPTIONAL)

If it becomes necessary for a court to appoint a [conservator or guardian] of my estate or [guardian] of my person, I nominate the following person(s) for appointment:

Name of Nominee for [conservator or guardian] of my estate:

.........................................................

Nominee's Address: ......................................

Nominee's Telephone Number: .............................

Name of Nominee for [guardian] of my person: ............

Nominee's Address: ......................................

Nominee's Telephone Number: .............................

RELIANCE ON THIS POWER OF ATTORNEY

Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT

IMPORTANT INFORMATION FOR AGENT

Agent's Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

1. do what you know the principal reasonably expects you to do with the principal's property or, if you do not know the principal's expectations, act in the principal's best interest;

2. act in good faith;

3. do nothing beyond the authority granted in this power of attorney; and

4. disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as "agent" in the following manner:

(Principal's Name) by (Your Signature) as Agent

Unless the Special Instructions in this power of attorney state otherwise, you must also:

1. act loyally for the principal's benefit;

2. avoid conflicts that would impair your ability to act in the principal's best interest;

3. act with care, competence, and diligence;

4. keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

5. cooperate with any person that has authority to make health care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal's expectations, to act in the principal's best interest; and

6. attempt to preserve the principal's estate plan if you know the plan and preserving the plan is consistent with the principal's best interest.

Termination of Agent's Authority

You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

1. death of the principal;

2. the principal's revocation of the power of attorney or your authority;

3. the occurrence of a termination event stated in the power of attorney;

4. the purpose of the power of attorney being fully accomplished; or

5. if you are married to the principal, a legal action filed with a court to end your marriage, or for your legal separation, unless the Special Instructions in this power of attorney state that such an action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Nebraska Uniform Power of Attorney Act. If you violate the Nebraska Uniform Power of Attorney Act or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice.

OPTIONAL SIGNATURE OF AGENT

I HAVE READ AND ACCEPT THE DUTIES AND LIABILITIES OF THE AGENT AS SPECIFIED IN THIS POWER OF ATTORNEY

Agent's Signature: .....................................

Date: ..................................................



30-4042 Agent's certification.

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of ...............................................

[County] of ............................................

I, ..................................................... (Name of Agent), certify under penalty of perjury that ................................. (Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated .............................. .

I further certify that to my knowledge:

(1) the Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) if the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) if I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4) ....................................................

........................................................

........................................................

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT



30-4043 Uniformity of application and construction.

In applying and construing the Nebraska Uniform Power of Attorney Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.



30-4044 Relation to federal Electronic Signatures in Global and National Commerce Act.

The Nebraska Uniform Power of Attorney Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit, or supersede section 101(c) of such act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of such act, 15 U.S.C. 7003(b).



30-4045 Effect on existing powers of attorney.

Except as otherwise provided in the Nebraska Uniform Power of Attorney Act, on January 1, 2013:

(1) The act applies to a power of attorney created before, on, or after January 1, 2013;

(2) The act applies to a judicial proceeding concerning a power of attorney commenced on or after January 1, 2013;

(3) The act applies to a judicial proceeding concerning a power of attorney commenced before January 1, 2013, unless the court finds that application of a provision of the act would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies; and

(4) An act done before January 1, 2013, is not affected by the act.



30-4101 Act, how cited.

Sections 30-4101 to 30-4118 shall be known and may be cited as the Public Guardianship Act.



30-4102 Legislative findings.

(1) The Legislature finds that the present system of obtaining a guardian or conservator for an individual, which often depends on volunteers, is inadequate when there is no willing and qualified family member or other person available or willing to serve as guardian or conservator for such individual. The Legislature finds that there is a need to provide guardians and conservators when there is no one suitable or available with priority to serve the needs of such individual. The Legislature intends that establishment of the Office of Public Guardian will provide services for individuals when no private guardian or private conservator is available. The Legislature also finds that alternatives to full guardianship and less intrusive means of intervention should always be explored, including, but not limited to, limited guardianship, temporary guardianship, conservatorship, or the appointment of a payee. It is the intent of the Legislature to provide a public guardian or public conservator only to those individuals whose needs cannot be met through less intrusive means of intervention.

(2) The Legislature finds that:

(a) All individuals in need of a guardian or conservator shall have the opportunity to have one appointed for them;

(b) The priorities for appointment in sections 30-2601 to 30-2661 are appropriate in most instances;

(c) There are individuals in need of guardians or conservators for whom persons that have priority are unwilling, unable, or inappropriate to become a guardian or conservator;

(d) Guardians and conservators under the current system do not always carry out the assigned duties in a way that protects the individual and, in fact, sometimes carry out the duties in a way that abuses or neglects the individual; and

(e) For those for whom no person is available for appointment as guardian or conservator, the Office of Public Guardian may provide necessary services.



30-4103 Terms, defined.

For purposes of the Public Guardianship Act:

(1) Council means the Advisory Council on Public Guardianship;

(2) Multidisciplinary team means the team of professionals hired by the Public Guardian pursuant to section 30-4104;

(3) Office means the Office of Public Guardian;

(4) Private conservator means an individual or a corporation with general power to serve as trustee who is not with the office and who is appointed by the court to act as conservator for a protected person;

(5) Private guardian means any person who is not with the office and who is appointed by the court to act as guardian for a ward;

(6) Protected person is as defined in section 30-2601;

(7) Public Guardian means the director of the office;

(8) Successor conservator means an individual or a corporation with general power to serve as trustee who is recruited by the office to become a conservator for a protected person previously served by the office;

(9) Successor guardian means a person or entity who is recruited by the office to become a guardian for a ward previously served by the office; and

(10) Ward is as defined in section 30-2601.



30-4104 Office of Public Guardian; created; Public Guardian; qualifications; duties; multidisciplinary team; members; associate public guardian legal counsel.

(1) The office is created within the judicial branch of government and is directly responsible to the State Court Administrator. The State Court Administrator shall appoint a director of the office who shall be known as the Public Guardian. The Public Guardian shall be an attorney licensed to practice law in Nebraska, shall be hired based on a broad knowledge of human development, intellectual disabilities, sociology, and psychology, and shall have business acuity and experience in public education and volunteer recruitment.

(2) The Public Guardian shall hire a multidisciplinary team of professionals to fulfill the responsibilities of the Public Guardianship Act. The multidisciplinary team shall include a deputy public guardian and may include one or more associate public guardian legal counsel, associate public guardians, administrative personnel, and any other personnel the Public Guardian deems appropriate. In addition, the Public Guardian may hire support staff as required. The multidisciplinary team may include professionals trained in law, health care, social work, education, business, accounting, administration, geriatrics, psychology, or other specialties with experience working with individuals with dementia, developmental disabilities, chronic and acute medical needs, mental health issues, substance abuse, or other conditions that are served by the Public Guardian.

(3) An associate public guardian legal counsel shall be an attorney licensed to practice law in Nebraska. The deputy public guardian shall be an attorney licensed to practice law in Nebraska unless the State Court Administrator directs otherwise.

(4) Legal representation provided by the Public Guardian, deputy public guardian, and associate public guardian legal counsel shall be limited to representing the Public Guardian and his or her designees in the roles and responsibilities of a court-appointed guardian or conservator in accordance with the Public Guardianship Act.

(5) The Public Guardian shall assume all the duties and responsibilities of a guardian and conservator for any individual appointed to his or her supervision and may designate authority to act on his or her behalf to the deputy public guardian, associate public guardian legal counsel, and associate public guardians. The Public Guardian shall administer public guardianship and public conservatorship and shall serve as staff to the council.



30-4105 Office of Public Guardian; duties.

The office:

(1) Shall provide immediate response when a guardian or conservator is needed in an emergency situation;

(2) Shall provide an option upon the resignation, removal, or discharge of a guardian or conservator so that there is no lapse in service to the ward or protected person;

(3) Shall provide equal access and protection for all individuals in need of guardianship or conservatorship services;

(4) Shall promote or provide public education to increase the awareness of the duties of guardians and conservators and encourage more people to serve as private guardians or private conservators;

(5) Shall recruit members of the general public or family members to serve as guardians or conservators and provide adequate training and support to enhance their success;

(6) Shall act as a resource to persons already serving as guardians or conservators for education, information, and support;

(7) Shall safeguard the rights of individuals by exploring all options available to support individuals in the least restrictive manner possible and seek full guardianship only as a last resort; and

(8) Shall model the highest standard of practice for guardians and conservators to improve the performance of all guardians and conservators in the state.



30-4106 Advisory Council on Public Guardianship; created; members.

The Advisory Council on Public Guardianship is created. The council shall be appointed by the State Court Administrator, be comprised of individuals from a variety of disciplines who are knowledgeable in guardianship and conservatorship, and be representative of the geographical and cultural diversity of the state and reflect gender fairness. The council shall consist of the following members: A representative of the Nebraska County Court Judges Association, attorneys licensed to practice law in this state, social workers, mental health professionals, professionals with expertise in the aging population, developmental disability professionals, and other interested groups or individuals.



30-4107 Advisory Council on Public Guardianship; members; terms; vacancy; officers.

The State Court Administrator shall appoint initial members of the council for staggered terms of one, two, or three years as designated by the State Court Administrator. All subsequent appointments shall be made for terms of three years. Any vacancy on the council shall be filled in the same manner in which the original appointment was made and for the duration of the term vacated. Appointments of initial members of the council shall be made within ninety days after January 1, 2015. The council shall select a chairperson, a vice-chairperson, and such other officers as it deems necessary.



30-4108 Advisory Council on Public Guardianship; duties; meetings; expenses.

(1) The council shall advise the Public Guardian on the administration of public guardianship and public conservatorship.

(2) The council shall meet at least four times per year and at other times deemed necessary to perform its functions upon the call of the chairperson. Members of the council shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



30-4109 Public Guardian; duties.

Consistent with the purposes and objectives of the Public Guardianship Act and in consultation with the council, the Public Guardian shall:

(1) Develop a uniform system of reporting and collecting statistical data regarding guardianships and conservatorships;

(2) Develop and adopt a standard of practice and code of ethics for public guardianship and public conservatorship;

(3) Prepare a biennial budget for the implementation of the act;

(4) Develop guidelines for a sliding scale of fees to be charged for public guardianship and public conservatorship services;

(5) Maintain, in conjunction with private and other public resources, a curricula for training sessions to be made available for successor guardians and successor conservators and private guardians and private conservators;

(6) Maintain training programs available statewide to offer the training curricula for interested parties to include:

(a) Helping a guardian understand his or her ward's disabilities and a conservator understand his or her fiduciary duties with respect to his or her protected person;

(b) Helping a guardian encourage increased independence on the part of his or her ward, as appropriate;

(c) Helping a guardian with the preparation and revision of guardianship plans and reports and a conservator with the preparation and revision of accountings; and

(d) Advising a guardian or conservator on ways to secure rights, benefits, and services to which his or her ward or protected person is entitled;

(7) Promote public awareness of guardianship and conservatorship, the responsibilities attached, and the need for more private guardians and private conservators; and

(8) Apply for and receive funds from public and private sources for carrying out the purposes and obligations of the act.



30-4110 Rules.

The Supreme Court, upon recommendation by the Public Guardian, in consultation with the council, shall promulgate rules to carry out the Public Guardianship Act.



30-4111 Reports; contents.

The Public Guardian shall report to the State Court Administrator as directed by the State Court Administrator. The Public Guardian shall report to the Chief Justice and the Legislature on the implementation of the Public Guardianship Act on or before January 1 of each year. The report to the Legislature shall be made electronically. The report shall include the number and types of guardianships and conservatorships for which the Public Guardian has been appointed, including full guardianships, limited guardianships, and temporary guardianships, the disposition of those appointments, the amount of guardianship and conservatorship fees charged and collected under the act, and the status of the waiting list for public guardianship and public conservatorship services.



30-4112 Appointment of Public Guardian as guardian or conservator.

A court may order appointment of the Public Guardian as a guardian or conservator only after notice to the Public Guardian and a determination that the appointment or order is necessary and will not result in the Public Guardian having more appointments than permitted by section 30-4115. The determination of necessity may require the court to ascertain whether there is any other alternative to public guardianship or public conservatorship.



30-4113 Fees.

The office shall charge fees pursuant to the guidelines developed pursuant to section 30-4109 unless modified or waived by the court.



30-4114 Successor guardian or successor conservator; report; court filing.

(1) Once the Public Guardian is appointed as guardian or conservator, the office shall make a reasonable effort to locate a successor guardian or successor conservator. By June 30 and January 1 of each year, the office shall file an aggregate report with the State Court Administrator describing its efforts to locate a successor guardian or successor conservator.

(2) Upon location of a successor guardian or successor conservator, the office shall file a motion with the court for termination or modification of the guardianship or conservatorship. Availability of a successor guardian or successor conservator shall be deemed a change in the suitability of the office for carrying out its powers and duties under section 30-4105.



30-4115 Office; responsibilities and duties; Public Guardian; limitation on appointment; notice.

(1)(a) The office shall maintain the appropriate personnel and workload scope necessary to fulfill all its responsibilities and duties under the Public Guardianship Act.

(b) The office shall provide appropriate and high-quality care and support, including timely decisionmaking, to all public wards and public protected persons served by the Public Guardian and his or her designees.

(c) Public guardianship and public conservatorship cases shall be managed by the Public Guardian and be served by the multidisciplinary team through a caseload distribution of wards and protected persons that takes into consideration the:

(i) Identified needs of the service population;

(ii) Complexity and status of each case, based upon factors such as the individual’s living situation, the type of guardianship being provided, or the existence of complex medical conditions;

(iii) Size of the geographical area covered;

(iv) Qualifications and professional expertise of each team member;

(v) Availability of auxiliary services by support staff and volunteers;

(vi) Organizational responsibilities; and

(vii) Applicable legal requirements.

(2) The Public Guardian may accept an appointment as a public guardian or public conservator for an individual not to exceed an average ratio of twenty public wards or public protected persons to each member of the multidisciplinary team. When determining such average ratio, all full-time members of the office's multidisciplinary team may be counted.

(3) When the average ratio described in subsection (2) of this section has been reached, the Public Guardian shall not accept further appointments. The Public Guardian, upon reaching the maximum number of appointments, shall notify the State Court Administrator that such maximum number of appointments has been reached.



30-4116 Public Guardian; appointment; powers; duties.

(1) When the court appoints the Public Guardian as guardian or conservator for an individual, the Public Guardian immediately succeeds to (a) all powers and duties of a guardian provided in sections 30-2626 and 30-2628, if appointed a guardian, or (b) all powers and duties of a conservator provided in sections 30-2646, 30-2647, 30-2653, 30-2654, 30-2655, 30-2656, and 30-2657, if appointed a conservator.

(2) The Public Guardian shall:

(a) Be considered as an interested party in the welfare of the ward or protected person to which the Public Guardian is nominated. If the office is unable to accept the nomination due to its caseload or the status of its client-to-staff average ratio under section 30-4115, good cause shall be presumed to exist to deny its appointment. In such event, the appearance of the office shall no longer be required and the Public Guardian shall no longer be considered an interested party;

(b) Not file petitions for guardianships or conservatorships. After being appointed in a case, the Public Guardian may file a motion for termination, a motion for modification, or take any other legal action required to fulfill the duties and responsibilities of a guardian or conservator in accordance with the Public Guardianship Act;

(c) Visit the facility in which the ward or protected person is to be placed if it is proposed that the individual be placed outside his or her home; and

(d) Monitor the ward or protected person and his or her care and progress on a continuing basis. Monitoring shall, at a minimum, consist of monthly personal contact with the ward or protected person. The Public Guardian shall maintain a written record of each visit with a ward or protected person. The Public Guardian shall maintain periodic contact with all individuals and agencies, public or private, providing care or related services to the ward or protected person.



30-4117 Discharge of Public Guardian; when.

The Public Guardian may be discharged by a court with respect to any of the authority granted over a ward or protected person upon petition of such individual, any interested party, or the Public Guardian or upon the court's own motion when it appears that the services of the Public Guardian are no longer necessary.



30-4118 Public Guardianship Cash Fund; created; use; investment.

The Public Guardianship Cash Fund is created. The State Court Administrator shall administer the fund. The fund shall consist of money remitted pursuant to the Public Guardianship Act. The fund shall only be used to support the Public Guardianship Act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



30-4201 Legislative findings.

The Legislature finds that it is in the best interests of persons under disability and the public for the authorities and responsibilities of a guardian ad litem to be expanded to include an objective investigation and assessment of the needs of a person who comes before the court in any guardianship, conservatorship, or other protective proceeding to ensure the protection of the rights of the person who is the subject of the proceeding. The Legislature also finds that the public is benefited from having trustworthy and competent guardians and conservators appointed for incapacitated persons, wards, protected persons, and minors.



30-4202 Guardian ad litem; qualifications; rules; act as own counsel, when.

(1) A guardian ad litem appointed pursuant to the Nebraska Probate Code shall:

(a) Be an attorney in good standing admitted to the practice of law in the State of Nebraska and meet any other requirements imposed by the Supreme Court; and

(b) Before serving as a guardian ad litem, complete the training requirements for a guardian ad litem as provided under Supreme Court rule.

(2) The Supreme Court shall promulgate rules for guardians ad litem in guardianship, conservatorship, or other protective proceedings.

(3) A guardian ad litem appointed pursuant to the Nebraska Probate Code may act as his or her own counsel and as counsel for the person who is the subject of the guardianship, conservatorship, or other protective proceeding unless such person obtains his or her own counsel or there are special reasons why the guardian ad litem or the person who is the subject of the proceeding should have separate counsel. In such cases, the guardian ad litem shall have the right to counsel and shall be entitled to have the court appoint counsel for him or her without regard to his or her financial ability to retain counsel.



30-4203 Guardian ad litem; duties; powers.

(1) A guardian ad litem appointed pursuant to the Nebraska Probate Code shall:

(a) Consult with the person for whom he or she has been appointed within two weeks after the appointment for such person and make every reasonable effort to become familiar with the condition of such person;

(b) Investigate, gather information regarding, and make an assessment of the condition of such person and report to the court the condition of such person;

(c) Advocate for the best interests of such person;

(d) Be present at all hearings before the court regarding such person unless expressly excused by the court;

(e) Inquire of others directly involved with such person as to such person's condition, including, but not limited to, any physician, psychologist, care provider, clergy member, financial institution, corporation, business entity, or other person with which such person has done or is doing business; and

(f) Defend the social, economic, and safety interests of such person. For purposes of this subdivision, (i) social interest means the logical and practical expectations a person has who is the object of a guardianship, conservatorship, or other protective proceeding based on the guardian ad litem's objective and independent assessment of the person's situation, including economic, social, mental, physical, emotional, and other relevant factors, (ii) economic interest means what a reasonable person would consider to be prudent given the situation of the person who is the object of the guardianship, conservatorship, or other protective proceeding, and (iii) safety interest means what a reasonable person would consider safe given the mental, physical, and emotional situation of the person who is the object of a guardianship, conservatorship or other protective proceeding.

(2) A guardian ad litem appointed pursuant to the Nebraska Probate Code may:

(a) Conduct discovery, present witnesses, cross-examine witnesses, present other evidence, file motions, and appeal any decisions regarding the person for whom he or she has been appointed;

(b) Enter into stipulations and agreements concerning such person in the guardianship, conservatorship, or other protective proceeding deemed by the guardian ad litem to be in such person's best interests;

(c) Request, at any time after the filing of a petition in a guardianship, conservatorship, or other protective proceeding, that the court order a medical, psychological, geriatric, or other evaluation of the person who is the subject of the guardianship, conservatorship, or other protective proceeding to determine the condition and extent of impairment, if any, of the person who is the subject of the guardianship, conservatorship, or other protective proceeding; and

(d) Have access to any report which resulted from any evaluation ordered by the court and which was used for evaluating the status of the person who is the subject of the guardianship, conservatorship, or other protective proceeding.



30-4204 Right to obtain information; admissible in evidence.

The guardian ad litem may obtain, informally or by subpoena, the following information regarding the person for whom the guardian ad litem has been appointed: (1) A report from any medical provider, provider of psychological services, law enforcement, adult protective services agency, or financial institution; and (2) any account or record of any business, corporation, partnership, or other business entity which such person owns or in which such person has an interest. Any material obtained by a guardian ad litem pursuant to this section is admissible in evidence.



30-4205 Recommendation regarding guardianship, conservatorship, or protective order; written report; contents.

(1) The guardian ad litem shall make recommendations to the court regarding a temporary or permanent guardianship, conservatorship, or other protective order. The report shall be in writing and provided to the court at least one week prior to the hearing date. A copy of the report shall be provided to all interested persons.

(2) For a guardianship proceeding, the report shall address whether the person for whom the guardianship is sought is an incapacitated person. If the guardian ad litem determines that the person is incapacitated, the guardian ad litem shall make recommendations as to whether the court should order a limited or full guardianship. If the guardian ad litem recommends a limited guardianship, the report shall include recommendations on the authorities and responsibilities the guardian and ward shall have. If a full guardianship is recommended, the report shall specifically address why a full guardianship is necessary to protect the best interests of the incapacitated person.



30-4206 Information considered; court orders; refusal to produce document; remedy.

(1) In carrying out his or her powers and duties as a guardian ad litem, the guardian ad litem shall consider any information that is warranted by the nature and circumstances of each guardianship, conservatorship, or other protective proceeding.

(2) The guardian ad litem may petition the court for an order to (a) inspect documents, in physical or electronic form, pertaining to the person who is the subject of the guardianship, conservatorship, or other protective proceeding that are in the possession of a corporation, financial institution, health care provider, or business entity, or (b) visit any person who may provide relevant information about the person who is the subject of the guardianship, conservatorship, or other protective proceeding.

(3) Any person, corporation, financial institution, health care provider, or business entity that refuses to produce any document requested by the guardian ad litem and ordered by the court shall be subject to contempt of court or other discovery sanctions.



30-4207 Filing of petition or other motion.

The guardian ad litem may file a petition and any other motion the guardian ad litem deems to be in the best interests of the person for whom the guardian ad litem has been appointed.



30-4208 Control over person or property or affairs.

A guardian ad litem shall not have indirect or direct physical control over a person for whom the guardian ad litem has been appointed. A guardian ad litem shall not have indirect or direct control over the property or affairs of a person for whom the guardian ad litem has been appointed.



30-4209 Duration of appointment.

A guardian ad litem's appointment begins at the time he or she is appointed by the court and does not end until the court allows the guardian ad litem to withdraw as guardian ad litem, terminates the appointment of the guardian ad litem, removes or suspends the guardian ad litem, or appoints the guardian ad litem to serve in another capacity.



30-4210 Cost of evaluation.

The court may order the cost of any evaluation as provided in section 30-4203 to be paid by the county where the guardianship, conservatorship, or other protective proceeding is brought, or the court may, after notice and a hearing, assess the cost of any such evaluation, in whole or in part, to the person who is the subject of the guardianship, conservatorship, or other protective proceeding. The court shall determine the ability of such person to pay and the amount of the payment.






Chapter 31 - DRAINAGE

31-101 Ditches; drains; watercourses; county board; powers.

The county board of any county may, at any regular or special session, cause to be located and constructed, straightened, widened, altered, or deepened, any ditch, drain or watercourse, as hereinafter provided, when the same is necessary to drain any lots, lands, public or corporate road, or railroad, and will be conducive to the public health, convenience or welfare.

1. Powers of county and county officers

2. Procedure

3. Miscellaneous

1. Powers of county and county officers

Void special assessment may be recovered from county. McClary v. County of Dodge, 176 Neb. 627, 126 N.W.2d 849 (1964).

County surveyor laying out drainage ditches and county commissioners in executing drainage contract under this article do not act as agents of the county, and there is no statutory provision making county liable for their neglect. Thompson v. Colfax County, 106 Neb. 351, 183 N.W. 571 (1921).

County board has authority to employ an engineer to survey and report upon location of drainage ditch. Holmvig v. Dakota County, 90 Neb. 576, 134 N.W. 166 (1912).

Before the amendment of 1911, county had no power to drain overflow lands. Campbell v. Youngson, 80 Neb. 322, 114 N.W. 415 (1907).

2. Procedure

Mode of procedure outlined in this article must be strictly followed. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Injunction lies to prevent construction of ditch under this article which floods lower riparian owners, until notice of time for hearing on damages is fixed. Costello v. Colfax County, 112 Neb. 40, 198 N.W. 357 (1924).

One whose land is traversed by a drainage ditch is entitled to recover the value of the land actually taken, together with any special damages to the remainder of the land caused by the construction of the improvement. Gutschow v. Washington County, 81 Neb. 275, 116 N.W. 46 (1908).

Chapter is constitutional, and provides due process of law. Morris v. Washington County, 72 Neb. 174, 100 N.W. 144 (1904); Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).

Mandamus will not lie to compel board to proceed, unless relator shows special interest. Van Horn v. State ex rel. Allen, 51 Neb. 232, 70 N.W. 941 (1897).

3. Miscellaneous

Original drain involved was constructed under this article. Harms v. County Board of Supervisors, 173 Neb. 687, 114 N.W.2d 713 (1962).

This act was not amended by sanitary district act. Whedon v. Wells, 95 Neb. 517, 145 N.W. 1007 (1914).



31-101.01 Drainage ditches and improvements; construction under prior law; treatment.

After June 30, 1972, no drainage ditches or other improvements shall be initiated under the provisions of sections 31-101 to 31-134. All drainage ditches or other improvements which have been approved as provided for by section 31-107 before July 1, 1972, shall not be affected by this section, and the legality of any such ditch or other improvement shall not be subject to any legal action based upon this section. Attempted initiations of drainage ditches or improvements under sections 31-101 to 31-134 which have not been completed before July 1, 1972, shall be null, void and of no effect.



31-102 Ditch, defined; petition, how construed; requirements.

The word ditch, as used in sections 31-101 to 31-138, shall be held to include a drain or watercourse. The petition for any such improvement shall be held to include any side lateral, spur or branch ditch, drain or watercourse necessary to secure the object of the improvement, whether the same is mentioned therein or not; but no improvement shall be located unless a sufficient outlet is provided.

Lateral does not qualify words following. Omaha & N.P.R. Co. v. Sarpy County, 82 Neb. 140, 117 N.W. 116 (1908).



31-103 Drainage improvements; costs and expenses; apportioned to county or railroad; when.

When the proposed improvement will drain the whole, or any part of any public or corporate road or railroad, or will so benefit any such road that the traveled track or roadbed thereof will be improved by its construction, there shall be apportioned to the county, if the road is a state or county road, or to the corporation, if a corporate road or railroad, a proper share of the costs and expenses thereof, as hereinafter provided.



31-104 Drainage improvements; petition for construction.

A petition for any such improvements shall be made to the county board, signed by one or more owners of lots and lands which shall be benefited thereby, which petition shall be filed with the county clerk, shall set forth the necessity of the proposed improvement and describe the route and termini thereof with reasonable certainty, and shall be accompanied by a good and sufficient bond signed by two or more sureties, to be approved by the county clerk, conditioned for the payment of all costs that may accrue in case the county board shall find against such improvement.

Petition, stating ditch will drain lands owned by petitioners, is sufficient allegation of ownership. Seng v. Payne, 87 Neb. 812, 128 N.W. 625 (1910).

Petitioners are not liable for expenses of engineer after board finds for improvement. State ex rel. Sullivan v. Ross, 82 Neb. 414, 118 N.W. 85 (1908).

Description in petition was sufficient. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).

Bond is jurisdictional; common law bond is sufficient. Casey v. Burt County, 59 Neb. 624, 81 N.W. 851 (1900).

If board has jurisdiction, irregularities in proceedings will not render assessment void. Darst v. Griffin, 31 Neb. 668, 48 N.W. 819 (1891).

Failure to make finding that petitioners are freeholders is not fatal. Objector must proceed promptly. County of Dakota v. Cheney, 22 Neb. 437, 35 N.W. 211 (1887).



31-105 Drainage improvements; survey; approval of county board.

The county clerk shall deliver a copy of the petition to the county board at its next meeting, which shall thereupon take to its assistance a competent surveyor or engineer, if in the opinion of the board his services are necessary, and at once proceed to view the line of the proposed improvement. The board shall determine by actual view of the premises along and in the vicinity thereof, whether the improvement is necessary, or will be conducive to the public health, convenience or welfare, and whether the line described is the best route. The board shall report its finding in writing, and order the clerk to enter the same on its journal.

Statutory steps for levying of assessment must be strictly followed. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Hearing on claim for damage precedes construction of improvement. Costello v. Colfax County, 112 Neb. 40, 198 N.W. 357 (1924).

Where an inspection is made by two of three commissioners, a report of findings is sufficient. Seng v. Payne, 87 Neb. 812, 128 N.W. 625 (1910).

Board exercises legislative or ministerial function and may rescind order before rights of third parties vest. State ex rel. Sullivan v. Ross, 82 Neb. 414, 118 N.W. 85 (1908).

Finding as to necessity of ditch is not reviewable. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).

Finding and entry that route is the best route is jurisdictional. State ex rel. Union Pacific Railway Company v. Colfax County, 51 Neb. 28, 70 N.W. 500 (1897).



31-106 Drainage improvements; change of proposed route; power of county board.

If the county board, upon actual view, shall find that the route proposed is not such as to best effect the object sought, it shall change the same and establish the route and determine the dimensions of the proposed improvements; Provided, any change so made shall not in any case exceed one hundred and sixty rods from the route described in the petition.



31-107 Drainage improvements; survey; plat; estimate of work required.

If the county board shall find for the improvement, it shall cause to be entered on its journal an order directing the county surveyor, or an engineer, to go upon the line described in the petition, or as changed by the board in accordance with section 31-106; to survey and level the same and set a stake at every hundred feet, numbering downstream; to note the intersection of section lines, road crossings, boundary lines, precinct and county lines; to make a report, profile and plat of the same; and to estimate the number of cubic yards for each working section as hereinafter provided.

The county is authorized to employ an engineer, and the county, not petitioners, is liable. Holmvig v. Dakota County, 90 Neb. 576, 134 N.W. 166 (1912); State ex rel. Sullivan v. Ross, 82 Neb. 414, 118 N.W. 85 (1908).

Where a survey and plat of engineer is confirmed, it is deemed to be that of board. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).



31-108 Drainage improvements; plat; profile; requisites; surveyor's report.

The plat provided for in section 31-107 shall be drawn upon a scale sufficiently large to represent all the meanderings of the proposed improvement, and shall show the boundary lines of each lot or tract of land, and of each road or railroad to be benefited thereby, the name of the owner of each lot or tract of land as it then appears on the tax duplicate, the authority or company having in charge or controlling each public or corporate road or railroad, the distance in feet through each tract or parcel of land, and such other matters as the surveyor or engineer deems material. The profile shall show the surface, the grade line, and the gradient fixed. The surveyor or engineer shall file his report with the county clerk within thirty days after making the survey and level.



31-109 Drainage improvements; schedule of land benefited; apportionment; estimate of cost of construction; specifications.

The county board shall also by its order direct the surveyor or engineer to make and return a schedule of all lots, lands, public or corporate roads, or railroads that will be benefited by the proposed improvement, whether the same are abutting upon the line of the proposed improvement or not, an apportionment of a number of lineal feet and cubic yards to each lot, tract of land, road or railroad, according to the benefits which will result to each from the improvement, an estimate of the cost of location and construction to each, and a specification of the manner in which the improvement shall be made and completed.

If land is benefited by the improvement it need not abut upon the line of a drainage district to be subject to special assessments. Loup River Public Power Dist. v. Platte County, 141 Neb. 29, 2 N.W.2d 609 (1942).

County board through surveyor or engineer shall schedule property benefited and property taken or damaged as well. Costello v. Colfax County, 112 Neb. 40, 198 N.W. 357 (1924).



31-110 Drainage improvements; hearing; notice.

Upon the filing of the report of the surveyor or engineer, the county clerk shall, without delay, fix a day for the hearing of the same, which shall not be more than forty days from the time of the filing of the report, and shall prepare a notice in writing, directed to the resident lot or land owners, and to the authorities or municipal or private corporations affected by the improvement, setting forth the pendency, substance and prayer of the petition, together with a tabular statement of the apportionment as made by the surveyor or engineer in his report, and shall deliver the same to the sheriff, who shall serve a copy of the same upon each resident lot or land owner, each member of such public board or authority, and upon an officer or agent of such private corporation at least ten days before the time fixed for the hearing; Provided, the copies need contain only so much of the original notice as affects the interests of the persons so served. The county clerk shall in like manner notify each nonresident lot or land owner, or by publication in a newspaper printed and of general circulation in the county, for at least three consecutive weeks before the day set for the hearing, which notice shall be verified in the manner provided by law for the verification of notices by publication.

Notice is jurisdictional to the owners whose lands are to be taken or damaged as well as to the persons on whose lands the cost is to be apportioned. Costello v. Colfax County, 112 Neb. 40, 198 N.W. 357 (1924).



31-111 Drainage improvements; hearing; procedure; order.

The county board shall meet at the office of the county clerk on the day fixed for the hearing, and shall first determine whether the requisite notice has been given. If it finds that due notice has not been given, it shall continue the hearing to a day to be fixed by the board, and order the notices to be served as provided in section 31-110. When the board finds that due notice has been given, it shall examine the report of the surveyor or engineer, including the apportionment made by him, and if it is in all respects fair and just, according to benefits, the board shall approve and confirm the same; but if it finds the apportionment to be unfair or unjust, it shall so order, and so amend the apportionment as to make it fair and just according to benefits.

Findings cannot be attacked by injunction to avoid assessment. Omaha & N.P.R. Co. v. Sarpy County, 82 Neb. 140, 117 N.W. 116 (1908).

Board acts judicially in determining benefits, and on error proceedings to district court, findings have same weight as verdict. Dodge County v. Acom, 72 Neb. 71, 100 N.W. 136 (1904).

Jurisdictional steps of board set out and compliance therewith found to exist. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).



31-112 Drainage improvements; compensation and damages for land taken or affected; application; when made.

At any time before the day set for hearing, after persons are notified as provided in section 31-110, any person or corporation whose lands are taken or affected in any way by the improvement may make application to the commissioners in writing for compensation and damages, and a failure to make such application shall be held a waiver of all rights thereto.

Persons whose land will be damaged by construction of ditch must be compensated. Costello v. Colfax County, 112 Neb. 40, 198 N.W. 357 (1924).

Filing of claim waives irregularities in proceedings. Gutschow v. Washington County, 74 Neb. 794, 105 N.W. 548 (1905).



31-113 Drainage improvements; allowance of compensation and assessment of damages; when and how made.

The county board on actual view of the premises shall fix and allow such compensation for land appropriated and assess such damages as will in its judgment accrue from the construction of the improvement to each person or corporation making application as provided by section 31-112 and without such application to each person with an intellectual disability, person with a mental disorder, or minor owning lands taken or affected by such improvement.

Land damaged by the construction of a ditch which diverts the waters from one stream into another, causing the latter to overflow and flood such land, must be compensated for. Costello v. Colfax County, 112 Neb. 40, 198 N.W. 357 (1924).

Compensation includes value of the land actually taken and consequential damages, but, if special benefits exceed cost apportioned, excess is set off. Gutschow v. Washington County, 81 Neb. 275, 116 N.W. 46 (1908); 74 Neb. 800, 107 N.W. 127 (1906); 74 Neb. 794, 105 N.W. 548 (1905).

Special benefit is increased market value due to drainage. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).

Land is appropriated though fee is not taken; land damaged, but not taken, is subject to special but not general benefits. Martin v. Fillmore County, 44 Neb. 719, 62 N.W. 863 (1895).



31-114 Drainage improvements; objections to apportionment, compensation, damages; when made; exceptions; hearing; costs.

A person or corporation party to the proceedings may file exceptions to the apportionment, or to any claim for compensation or damages at any time before the time set for the final hearing of the report and apportionment. The county board may hear testimony and examine witnesses upon all questions made by the exceptions, and for that purpose may compel the attendance of witnesses by subpoena, which the county clerk shall issue on demand. The decisions of the board on the exceptions shall be entered on its journal, and if it sustains the exceptions, the cost of the hearing thereon shall be paid out of the county treasury, and if it overrules the same, such cost shall be paid by the person or corporation filing the same.



31-115 Drainage improvements; appeal from order of county board; grounds; procedure.

Any person or corporation feeling aggrieved thereby may appeal to the district court within and for the proper county, from any final order or judgment of the board made in the proceedings and entered upon its journal determining any one of the following matters: (1) Whether the ditch will be conducive to the public health, convenience or welfare; (2) whether the route thereof is practicable; (3) the compensation for land appropriated; and (4) the damage claimed to property affected by the improvement. The appeal may be taken and prosecuted in the manner provided by law for appeals from the decision of the county board on claims against the county.

An attempt to appeal under this section confers no jurisdiction upon the district court to review an order of county board making assessments to construct a drainage ditch. Loup River Public Power Dist. v. Platte County, 141 Neb. 29, 2 N.W.2d 609 (1942).

The right to appeal from the assessment of benefits by the county board in the creation of a drainage district is not provided by this section. Loup River Public Power Dist. v. Platte County, 135 Neb. 21, 280 N.W. 430 (1938).

Finding of board that ditch is conducive to public health, etc., is final, and court cannot review. Johannes v. Thayer County, 83 Neb. 689, 120 N.W. 176 (1909); Tyson v. Washington County, 78 Neb. 211, 110 N.W. 634 (1907); Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).



31-116 Drainage improvements; appeal; effect upon progress of work; bond.

No appeal taken in pursuance of the provisions of section 31-115 shall in any manner affect the progress of the construction of the proposed improvement; Provided, the petitioners shall enter into a good and sufficient bond to be approved by the district court or by the judge thereof at chambers, and filed with the clerk of the court, conditioned for the payment of all damages and costs that the appellant may sustain on the trial of the appeal.



31-117 Drainage improvements; appeal; transcript; certification to county board.

The clerk of the district court, immediately after the close of the term at which the appeal is tried, as provided for in section 31-116, shall certify to the county board a full and complete transcript of the proceedings had upon such appeal in the district court, and the commissioners shall make such entry on their journals as may be necessary to give effect to the judgment of the district court.

The portion of the report and apportionment of engineer and board, which affects property of appellant, must appear in record. Union Pac. R. Co. v. Colfax County, 84 Neb. 778, 122 N.W. 29 (1909).



31-118 Drainage improvements; advertisement for bids; awarding contract; conditions.

(1) Immediately after the transcript mentioned in section 31-117 is returned to the county clerk, immediately upon the filing of the bond mentioned in section 31-116, or, in case there is no appeal as hereinbefore provided, immediately after the hearing of the report mentioned in section 31-111, the county board shall proceed to advertise for sealed bids for the construction of the ditch in working sections not less in extent than the number of lineal feet apportioned to each lot or tract of land, public or corporate road, or railroad, and shall fix a time when the bids may be opened, giving not less than twenty days' notice thereof. The board shall attend at the time and place of opening the bids, shall let the contract or contracts to the lowest responsible bidder, shall take good and sufficient security for the faithful performance of such contract or contracts except as provided in subsection (2) of this section, and shall fix the time for the completion of such contract, not exceeding in any case one hundred fifty days from the time of entering into the same. No bid shall be entertained which exceeds the estimated cost of construction of the working section or sections upon which the bid is made.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, the person to whom the contract is awarded shall furnish the county with an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in a sum determined by the county board, conditioned for the faithful performance of the contract.

Statutory steps must precede levy of valid assessment. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).



31-119 Drainage improvements; supervision of work; payment; progress certificates; exceptions.

The work shall be done under the supervision of the surveyor or engineer appointed by the county board, and when a part, not less than one-fourth of the portion included in any contract, is completed according to the specifications, he shall give the contractor a certificate thereof, showing the proportional amount which the contractor is entitled to be paid according to the terms of the contract. The county clerk shall, upon presentation of such certificate, draw his warrant upon the treasurer for seventy-five percent of said amount, and the treasurer will pay the same out of any funds in the treasury applicable to such purposes; Provided, no proportional amounts shall be certified or paid unless the whole of such contract exceeds two thousand lineal feet.



31-120 Drainage improvements; uncompleted contract; reletting; conditions.

Any contract not completed within the time specified shall be reestimated and relet to the lowest responsible bidder, but not for a sum greater than the estimate, nor a second time to the same party; Provided, the county board, may for a good cause, extend the time of any contractors not to exceed two years.

In absence of fraud, contract is valid though there was only one bid. Gutschow v. Washington County, 74 Neb. 378, 104 N.W. 602 (1905).

Section is directory, and is not exclusive means of ascertaining damages. McDonald v. Dodge County, 41 Neb. 905, 60 N.W. 366 (1894).



31-121 Drainage improvements; assessments.

When the working sections are let, as hereinbefore provided, and the costs and expenses of location and construction, and all compensation and damages are ascertained, the county board shall meet and determine at what time and in what number of assessments it will require the same to be paid. The board shall order that the assessments as made by it shall be placed on the duplicate tax list against the lots and lands so assessed.

Statute impliedly confers power to impose a tax. Morris v. Washington County, 72 Neb. 174, 100 N.W. 144 (1904).



31-122 Drainage improvements; deficiencies; supplemental assessments.

In case of deficiencies appearing after the original assessment, supplemental assessments upon the proportional fixed by the main assessment may be made on the lands benefited to make up such deficiency, and the annual interest on such bonds shall be made from annual levies made upon the lands benefited on the proportional of the assessments.



31-123 Drainage improvements; assessments; collection; liens; interest.

Where the county board has made an assessment it shall cause an entry to be made directing the clerk to make and furnish to the treasurer a special duplicate, with the assessment arranged thereon, as required by its order. The clerk shall retain a copy thereof in his office, and all assessments shall be collected and accounted for by the treasurer. In case such assessments, or any part thereof, are not paid by the party or parties owning or controlling the lots or lands against which such assessments are made in the manner contemplated by sections 31-101 to 31-138, such assessments shall be and remain a perpetual lien against the premises so assessed; and the county treasurer shall proceed to advertise and sell said lots and lands, or such portions thereof as shall be necessary to pay such assessments, together with the costs, in the same manner as real estate is by law advertised and sold by him for the payment of delinquent taxes; Provided, the commissioners may extend the time of payment (without interest) of such assessments, to correspond with any extension of time that may be granted to any contractor under the provisions of section 31-120, and in case assessments are not paid when due, they shall draw nine percent interest per annum until paid.

Section is constitutional. Legislature may authorize counties to make local improvements by special assessments. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901); Darst v. Griffin, 31 Neb. 668, 48 N.W. 819 (1891).



31-124 Drainage improvements; proceedings; irregularities; effect.

The collection of assessments to be levied to pay for the location or construction of any ditch shall not be enjoined nor declared void, nor shall such assessment be set aside in consequence of any error or irregularity committed or appearing in any of the proceedings provided by sections 31-101 to 31-138, and no injunction shall be allowed restraining the collection of any assessment until the party complaining shall first pay to the county treasurer the amount of his assessment, which amount so paid may be recovered from the county in an action brought for that purpose in case such injunction is made perpetual.

Invalid special assessments under this section may be recovered from county. McClary v. County of Dodge, 176 Neb. 627, 126 N.W.2d 849 (1964).

This section is not broad enough to authorize reassessment of benefits. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Irregularities or failure to comply literally with provisions, where board has jurisdiction, is immaterial. Dodge County v. Acom, 61 Neb. 376, 85 N.W. 292 (1901).

Section does not apply where assessment is void. Morris v. Merrell, 44 Neb. 423, 62 N.W. 865 (1895).



31-125 Drainage improvements; bonds; when issued; rate of interest; installments.

When, in the judgment of the county board, the assessments are too large for immediate payment, the board may issue negotiable bonds of the county with interest coupons attached, which bonds and coupons shall be signed by the chairman of the board and countersigned by the county clerk of the county, and shall be paid in not to exceed ten installments, one bond maturing each year, to pay the costs and expenses of location and construction, and all compensation and damages ascertained.



31-126 Drainage improvements; bonds; issuance; notice.

In the event of a county board determining to issue bonds, it shall give notice by publication once each week for three weeks of the proposed issue of bonds, and the amount thereof, at any time within sixty days after the date of the first publication of such notice.



31-127 Drainage improvements; bonds; sale; lien; registration.

All bonds shall be sold at not less than par and shall be and remain a first lien upon the property found to be benefited, each part and parcel to remain under such lien until the amount apportioned thereto shall be paid. All bonds shall be registered as provided by law for the registration of municipal bonds.



31-128 Drainage improvements; payment of assessments in cash; effect.

Any owner of any tract of land, or of an easement therein, may pay the whole of his assessment in cash, and in such case the bonds so issued shall not be a lien against the lands, lots or property of the owner.



31-129 Drainage improvements; bonds; limitation on amount.

Bonds so issued shall be limited to the amount actually required, after taking into consideration cash payment by property owners that may be made as provided in section 31-128.



31-130 Neglect of duty; penalty.

Any officer mentioned in sections 31-101 to 31-138 who shall neglect or refuse to perform any duty imposed upon him by the provisions of said sections, shall forfeit and pay a fine of twenty-five dollars for every such offense.



31-131 Drainage improvements; ditches in two counties; procedure.

When a ditch is proposed which will require a location in more than one county, application shall be made to the county board of each county so affected, and the surveyor or engineer shall make a report for each county. Application for damages shall be made, and appeals from the findings of the boards in joint session, locating and establishing such ditch, and from the assessment of damages or compensation, shall be taken to the district court in the county in which the lots or lands which are immediately affected are located. A majority of the boards of each county, when in joint session, shall be competent to locate and establish such ditch.

County may establish a new system covering joint ditch, but may not evade expense of cleaning old ditch. Morris v. Washington County, 72 Neb. 174, 100 N.W. 144 (1904).



31-132 Repealed. Laws 1959, c. 132, § 34.



31-133 County ditch fund; borrowing from county general fund permitted; conditions.

The county board of any county in this state is hereby authorized, whenever it deems necessary, to create a county ditch fund, to consist of taxes collected from county levies, and all balances remaining unexpended of special ditch funds, arising from excess of assessments made on ditch improvements after the expenses thereof have been fully paid. The county board is hereby authorized, whenever necessary, to borrow from the county general fund for the benefit of the above-named ditch fund. All money so borrowed shall be, as soon as practicable, returned to the county general fund.

It is the duty of the county to keep ditch free of obstructions. Gray v. Chicago, St. P., M. & O. R. Co., 90 Neb. 795, 134 N.W. 961 (1912).

Ditch fund is for maintenance of ditch by county. Gutschow v. Washington County, 81 Neb. 275, 116 N.W. 46 (1908).

Borrowing from general fund is discretionary with board, and mandamus does not lie. Hall v. State ex rel. Renard, 54 Neb. 280, 74 N.W. 590 (1898).



31-134 Obstructing drainage ditch; penalty.

Any person or persons or association of any kind or any corporation, who shall either for himself or for another deposit within the banks, limits or right-of-way of any drain or ditch, that has been, or shall hereafter be constructed under the terms and provisions of sections 31-101 to 31-138, or within the banks of watercourses or draws, or within any road ditches along any public highways that lead or empty into such drains or ditches, any brush, trees, hay, straw, manure or any other debris, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than ten dollars nor more than fifty dollars, and shall moreover be liable in damages to any party injured.



31-135 Drainage ditches; petition to clean and place in efficient condition.

In any county wherein a drainage ditch has been constructed under the provisions of sections 31-101 to 31-134, or by any drainage district which shall have been dissolved, a petition may be filed with the county clerk, signed by at least twenty-five percent of the landowners benefited by any such ditch, praying that the county board may cause such ditch to be cleared and placed in efficient condition and the cost thereof apportioned equitably.



31-136 Drainage ditches; petition; survey; cost estimate.

Upon the filing of the petition provided for in section 31-135, it shall be the duty of the county board to cause a survey and estimate of the cost of such improvement to be made by some competent surveyor within sixty days thereafter.



31-137 Drainage ditches; petition; hearing; notice.

Upon filing of the report and estimate of the surveyor in the office of the county clerk, it shall be the duty of the county board to set a day for hearing thereon, not more than forty days from the date of said filing, and to give notice by publication thereof for three weeks in some newspaper of general circulation in the county.



31-138 Drainage ditches; petition; procedure; cost of improvement; how paid.

The proceedings in regard to the hearing by the county board on the petition and surveyor's report, orders of the county board, appeals, letting of contracts for cleaning ditches as provided for by sections 31-135 to 31-137, supervision thereof, assessment of cost and collection of the same shall be governed, so far as applicable, by the provisions of sections 31-101 to 31-134 relating to the original construction of ditches. Any expenses for clearing ditches and placing them in efficient condition shall be defrayed by a special tax on the lands benefited, apportioned as provided in sections 31-101 to 31-134, for the original cost of constructing the ditch or ditches.



31-139 Drainage ditch; transfer to drainage district; petition.

In any county wherein a drainage ditch has been constructed under the provisions of sections 31-101 to 31-134, or by any drainage district which shall have been dissolved, which benefits an area in part within or adjacent to the boundaries of a drainage district organized under Chapter 31, article 3 or 4, a petition may be filed with the county clerk, signed by at least three of the land owners within the district or the proposed district, praying that the county board cause such ditch to be transferred so as to become a part of and operated and maintained in the same manner as the ditch or ditches of a drainage district created under the provisions of Chapter 31, article 3 or 4. Such petition must bear the approval of a majority of the board of directors of such drainage district to which it is to be attached.



31-140 Drainage ditch; transfer; hearing; notice.

Upon the filing of such petition it shall be the duty of the county board to set a day for hearing thereon, not more than fifty days from the date of such filing and to give notice by publication thereof for one week in some newspaper of general circulation in the county and the county clerk shall mail a copy of such notice to each of the landowners benefited by such ditch, as shown by the records of the office of the county treasurer, not less than ten days before such hearing.



31-141 Drainage ditch; transfer; hearing; findings.

The county board may, after public hearing on the petition, thereupon change the boundaries of the original drainage district organized under the provisions of Chapter 31, article 3 or 4, so as to include the area benefited by the drainage ditch constructed under the provisions of sections 31-101 to 31-134, or by the drainage district which has been dissolved; Provided, that the county board shall first find and determine that such change of boundaries is just and will be conducive to the public health, convenience or welfare.



31-142 Drainage ditch; transfer; powers of drainage district.

Upon the inclusion of any drainage ditch constructed under the provisions of sections 31-101 to 31-134, or of any drainage district which shall have been dissolved, which benefits an area in part within or adjacent to the boundaries of a drainage district organized under the provisions of Chapter 31, article 3 or 4, the board of directors of the district to which such transfer shall have been made shall operate and maintain the ditch so transferred in the same manner as the ditches originally constructed by such district and shall have the power to levy taxes upon the lands benefited thereby in the same manner as in the case of the ditch or ditches constructed by such district.



31-201 Drainage by landowner; to what extent allowed.

Owners of land may drain the same in the general course of natural drainage by constructing an open ditch or tile drain, discharging the water therefrom into any natural watercourse or into any natural depression or draw, whereby such water may be carried into some natural watercourse; and when such drain or ditch is wholly on the owner's land, he shall not be liable in damages therefor to any person or corporation.

1. Drainage on own land

2. Discharge on other land

3. Natural watercourse

4. Miscellaneous

1. Drainage on own land

Owners of land will not be held liable for damages to landowners downstream for draining waters into a natural drainageway that begins on the owner's property, as long as this is done in a reasonable and careful manner. Romshek v. Osantowski, 237 Neb. 426, 466 N.W.2d 482 (1991).

To relieve from liability, ditch or drain must be wholly on owner's land. Bussell v. McClellan, 155 Neb. 875, 54 N.W.2d 81 (1952).

Owner has right to discharge waters from a temporary pond or basin by means of an artificial channel on his own property in the natural course of drainage. Pospisil v. Jessen, 153 Neb. 346, 44 N.W.2d 600 (1950).

Drainage by landowner must be wholly on own land. Skolil v. Kokes, 151 Neb. 392, 37 N.W.2d 616 (1949).

Owner of land may dig ditches on his own land to relieve against seepage without liability for damages to adjoining landowners because of lowering of water table. Halligan v. Elander, 147 Neb. 709, 25 N.W.2d 13 (1946).

Owner has right to drain lagoons into natural drains on his own land, though same is then carried over other's land. Arthur v. Glover, 82 Neb. 528, 118 N.W. 111 (1908); Aldritt v. Fleischauer, 74 Neb. 66, 103 N.W. 1084 (1905); Todd v. York County, 72 Neb. 207, 100 N.W. 299 (1904).

2. Discharge on other land

A possessor of land may not divert water onto the land of another by means of a drainageway which did not exist in a state of nature. Jameson v. Nelson, 211 Neb. 259, 318 N.W.2d 259 (1982).

Waters which may be discharged hereunder without liability do not include waste irrigation waters in quantities which are injurious to neighboring land. Peters v. Langrehr, 188 Neb. 480, 197 N.W.2d 698 (1972).

Owner cannot cut channel across natural embankment and cause water to flow into basin partly on his land and partly on land of another to his damage. Yocum v. Labertew, 145 Neb. 120, 15 N.W.2d 384 (1944).

Construction of an open ditch enlarging a natural waterway will not be enjoined unless it is clearly shown that water normally carried will be diverted upon another's land to his damage. Miksch v. Tassler, 108 Neb. 208, 187 N.W. 796 (1922).

Owner cannot dam up natural drain so as to injure neighbor's land. Mapes v. Bolton, 89 Neb. 815, 132 N.W. 386 (1911).

Owners cannot collect and discharge surface water, contrary to natural drainage, upon another's land. Shavlik v. Walla, 86 Neb. 768, 126 N.W. 376 (1910).

The right of the upper proprietor to discharge water is not absolute; but the discharge must be done in a reasonable and careful manner and without negligence. Hickman v. Hunkins, 1 Neb. App. 25, 489 N.W.2d 316 (1992).

3. Natural watercourse

This section permits a landowner to divert water into a natural watercourse, which runs through his or her land, even if the water would otherwise never have reached the watercourse. Bierbower v. Hanson, 228 Neb. 716, 424 N.W.2d 132 (1988).

Under facts in this case, defendant obstructed waters that ran in the equivalent of a natural watercourse and plaintiff was entitled to injunction and consideration of issue relating to damages. Paasch v. Brown, 190 Neb. 421, 208 N.W.2d 695 (1973).

Proprietor of land cannot dam up and permanently obstruct a natural drain. Town of Everett v. Teigeler, 162 Neb. 769, 77 N.W.2d 467 (1956).

Where water is impounded by natural conditions, owner has no right to remove impediment to its flowage. Rudolf v. Atkinson, 156 Neb. 804, 58 N.W.2d 216 (1953).

Regardless of deed or contract, owner of land may exercise right to drain basin into natural watercourse as provided herein, and where such drain is wholly on owner's land, there is no liability for damages. Bures v. Stephens, 122 Neb. 751, 241 N.W. 542 (1932).

4. Miscellaneous

When a landowner substitutes a permanent artificial drainageway crossing his or her own land for a natural one obstructed by that landowner, the landowner impresses the artificial drainageway with a servitude in favor of the land drained thereby, and the upper proprietor (the owner of the land drained) may enforce this servitude against the substituting landowner and its successors in interest; the mere fact that the land through which the easement runs is later subdivided does not destroy the easement. Nu-Dwarf Farms v. Stratbucker Farms, 238 Neb. 395, 470 N.W.2d 772 (1991).

The protection afforded a defendant by this section is not absolute. A defendant can still be held responsible if plaintiff alleges and proves defendant acted negligently or without reasonable care. Stuthman v. Adelaide D. Hull Trust, 233 Neb. 586, 447 N.W.2d 23 (1989).

Alteration of natural drainage is acceptable where interests of good husbandry are served, circumstances are such that the alteration is necessary, and the particular alteration is reasonable under all the circumstances present. Bohaty v. Briard, 219 Neb. 42, 361 N.W.2d 502 (1985).

Construction of ditch from natural lake was not authorized. Lackaff v. Bogue, 158 Neb. 174, 62 N.W.2d 889 (1954).

This section does not control the drainage of natural lakes covering an area in excess of twenty acres. Lackaff v. Department of Roads & Irrigation, 153 Neb. 217, 43 N.W.2d 576 (1950).

City discharging water from its sewage disposal plant into a gully or creek for a period of over ten years, in open, notorious, peaceful, uninterrupted, and adverse manner, may acquire an easement for that purpose. Hall v. City of Friend, 134 Neb. 652, 279 N.W. 346 (1938).

Evidence in case did not bring it within provisions of above section. Warner v. Berggren, 122 Neb. 86, 239 N.W. 473 (1931).

When drainage districts are organized under this article and statutory notice is not given to mortgagees of record, special assessments are subject to liens of mortgages. Board of Commissioners of Hamilton County v. Northwestern Mut. Life Ins. Co., 114 Neb. 596, 209 N.W. 256 (1926).



31-202 Watercourse, defined.

Any depression or draw two feet below the surrounding lands and having a continuous outlet to a stream of water, or river or brook shall be deemed a watercourse.

1. Watercourse

2. Not a watercourse

3. Miscellaneous

1. Watercourse

A watercourse need not flow continuously, but it must have a well-defined and substantial existence. Northport Irr. Dist. v. Jess, 215 Neb. 152, 337 N.W.2d 733 (1983).

Under facts in this case, defendant obstructed waters that ran in the equivalent of a natural watercourse and plaintiff was entitled to injunction and consideration of issue relating to damages. Paasch v. Brown, 190 Neb. 421, 208 N.W.2d 695 (1973).

Where springs are source of definite watercourse, owner of land does not have exclusive right to control and use. Brummund v. Vogel, 184 Neb. 415, 168 N.W.2d 24 (1969).

Regardless of depth, flow of surface water in well-defined course cannot be arrested. Town of Everett v. Teigeler, 162 Neb. 769, 77 N.W.2d 467 (1956).

Watercourse must be stream in fact as distinguished from mere surface drainage. Reed v. Jacobson, 160 Neb. 245, 69 N.W.2d 881 (1955); Mader v. Mettenbrink, 159 Neb. 118, 65 N.W.2d 334 (1954); McGill v. Card-Adams Co., 154 Neb. 332, 47 N.W.2d 912 (1951).

Watercourse is defined, but a depression or draw is not. Bussell v. McClellan, 155 Neb. 875, 54 N.W.2d 81 (1952).

Watercourse is defined by statute, and may not be obstructed. Courter v. Maloley, 152 Neb. 476, 41 N.W.2d 732 (1950).

Artificial ditch may be a watercourse. Jack v. Teegarden, 151 Neb. 309, 37 N.W.2d 387 (1949).

A watercourse is a stream of water with a well-defined existence which makes it valuable to riparian owners along its course. Cooper v. Sanitary Dist. No. 1, 146 Neb. 412, 19 N.W.2d 619 (1945).

Ravine with well-defined banks of some fifteen feet in depth draining off surface water from tributary gullies is a watercourse within statutory definition. Faiman v. City of Omaha, 131 Neb. 870, 270 N.W. 484 (1936).

Drainage ditch fulfilled statutory requirements of a watercourse. Barthel v. Liermann, 2 Neb. App. 347, 509 N.W.2d 660 (1993).

2. Not a watercourse

To constitute a watercourse depression must have an outlet into a stream. Skolil v. Kokes, 151 Neb. 392, 37 N.W.2d 616 (1949).

Cutting a channel through a natural embankment to drain lake into a basin does not bring case under this section. Yocum v. Labertew, 145 Neb. 120, 15 N.W.2d 384 (1944).

A draw, although more than two feet deep where it enters land, does not continue to be a watercourse, where it flattens out and water runs wherever gravity will take it. Hengelfelt v. Ehrmann, 141 Neb. 322, 3 N.W.2d 576 (1942).

Where water collecting in basin was not drained into any natural watercourse, natural depression or draw draining into natural watercourse, did not bring case under above section. Warner v. Berggren, 122 Neb. 86, 239 N.W. 473 (1931).

Flow of water involved in action to enjoin maintenance of dam was diffused surface water and not a watercourse. Muhleisen v. Krueger, 120 Neb. 380, 232 N.W. 735 (1930).

Watercourse must be a stream in fact as distinguished from mere temporary surface drainage. Miksch v. Tassler, 108 Neb. 208, 187 N.W. 796 (1922).

3. Miscellaneous

Surface water is defined as water which appears upon the surface of the ground in a diffused state, with no permanent source of supply or regular course, which ordinarily results from rainfall or melting snow. In order to constitute an exception to the general rule that surface water may be repelled, at least some of the distinctive attributes of a watercourse must be demonstrated. Shotkoski v. Prososki, 219 Neb. 213, 362 N.W.2d 59 (1985).

In order to constitute an exception to the general rule that surface water may be repelled, at least some of the distinctive attributes of a watercourse must be demonstrated. Grint v. Hart, 216 Neb. 406, 343 N.W.2d 921 (1984).

The flow of surface water in any well-defined course, whether it be a ditch, swale, or draw in its primitive condition, and whether or not it is two feet below the surrounding land, cannot be arrested or interfered with to the injury of neighboring proprietors. Barry v. Wittmersehouse, 212 Neb. 909, 327 N.W.2d 33 (1982).

City discharging water from its sewage disposal plant into a gully or creek for a period of over ten years, in open, notorious, peaceful, uninterrupted, and adverse manner, may acquire an easement for that purpose. Hall v. City of Friend, 134 Neb. 652, 279 N.W. 346 (1938).

Owner of drainage ditch in continuous use for more than ten years acquires an easement for the purpose of drainage and damages are not recoverable by owner of servient estate against owner of easement unless latter was negligent in use. Bures v. Stephens, 122 Neb. 751, 241 N.W. 542 (1932).



31-202.01 Watercourses; obstructions; power of county board.

In all counties the county board shall have the power to cause all natural watercourses to be kept clean and free of obstructions.



31-202.02 Watercourses; obstructions; petition by landowners.

Whenever any natural watercourse in a county is filled with trees, silt, or debris in such a manner as to obstruct the natural flow thereof and cause damage by flooding of adjacent lands, any five landowners owning land in such county abutting on the natural watercourse may, by petition, request the county board to cause same to be cleaned out and rendered free of obstructions.

Under the facts in this case, the depression or draw involved does not qualify as a watercourse as defined in this section. Peters v. Langrehr, 188 Neb. 480, 197 N.W.2d 698 (1972).

Where springs are source of definite watercourse, owner of land does not have exclusive right to control and use. Brummund v. Vogel, 184 Neb. 415, 168 N.W.2d 24 (1969).



31-202.03 Watercourses; obstructions; cost; special assessment.

The county board, upon receipt of a request pursuant to section 31-202.02, may, if the board finds natural flow is being obstructed, cause the natural watercourse to be cleaned out. The cost thereof shall be levied as a special assessment and apportioned among the property owners specially benefited thereby and collected in the same manner as special assessments are levied and collected for drainage improvements under sections 31-121 to 31-124.



31-203 Drainage supervisors, county board act as; powers.

The members of the county board shall be the drainage supervisors in and for their respective counties, and as such shall be a body politic and corporate, and shall be the corporate authorities of all the drainage districts within their respective counties.



31-204 Drains or ditches; petition for construction or maintenance; bond for costs and expenses.

Any person or persons desiring the construction of any drain or drains, ditch or ditches, or the repair and maintenance of the same, may file a petition with the county board, accompanied with a good and sufficient bond, to be approved by such board, conditioned to pay all costs and expenses of a surveyor or engineer in surveying the proposed ditch or drain and the land affected thereby as hereinafter provided, in case such ditch or drain shall not be deemed necessary for the public welfare, or for agricultural or sanitary purposes, by said board of drainage supervisors.



31-205 Drains or ditches; petition; contents.

The petition shall set forth a description of the ditch or ditches, drain or drains, stating the boundaries of the ditch or drain, giving the number of sections or fractional parts thereof, and stating that the proposed drain or ditch shall empty into a watercourse or depression or draw whereby the water flowing therein will be carried into a natural watercourse; and that such drain or ditch is necessary for agricultural or sanitary purposes, and that it will be conducive to the public welfare.



31-206 Drains or ditches; survey; estimates.

Whenever the petition and bond as provided for in sections 31-204 and 31-205 have been filed with the county board and the bond approved by it, the board shall cause said ditch or ditches, drain or drains, and the lands or lots affected thereby to be surveyed, and may for this purpose, in its discretion, employ a civil engineer or surveyor, other than the county surveyor. Such surveyor or civil engineer shall proceed to make such survey and estimates as the board may direct, and shall make and return to the board a map or plat of his or their survey and a full report of all estimates so required of him or them by the board.



31-207 Drains or ditches; notice of hearing on petition; contents; service.

Upon the filing and examination of the report of the surveyor or civil engineer as provided in section 31-206, the county board shall examine the same and, if it finds that the ditch or ditches, drain or drains, is or are necessary for agricultural or sanitary purposes, that they will be conducive to the public welfare, and that the benefits to be derived therefrom will equal or exceed the cost of procuring the right-of-way therefor and the expense of constructing the same, the board shall cause the county clerk to notify all landowners whose lands or lots may be damaged, taken, affected or crossed by such ditch or drain at least five days prior to the day set for hearing said matter. Such notice shall be given in writing by personal service, or by a copy thereof being left at the usual place of residence of the owner or owners of said lands or lots, if the owner or owners of the lands or lots are residents of the county, the notice to be served by the sheriff of the county, unless the owner or owners of the lands or lots shall in writing accept service thereof. If the owner or owners of such lands or lots are nonresidents of the county, then the notice shall be published once each week for three successive weeks in some newspaper published and of general circulation in the county, and if no newspaper is published in the county, such notice shall be published in some newspaper having a general circulation therein. The board shall also cause a notice to be served upon the occupant or occupants or agents, if any, of the lands or lots belonging to any nonresident owner or owners. The notice shall state the time and place when all matters relating to such ditch or drain will be heard, the land affected thereby, and the time of the appointment of the appraisers as hereinafter provided.

Word landowner embraces mortgagees of record and notice must be given to them of proposed organization of drainage district under this article before special assessments levied against land can become liens superior to their liens. Board of Commissioners of Hamilton County v. Northwestern Mut. Life Ins. Co., 114 Neb. 596, 209 N.W. 256 (1926).



31-208 Drains or ditches; appraisers; appointment.

At the time and place fixed in the notice as provided in section 31-207, the county board may again consider the question of public utility, if requested so to do by any interested party, and may also consider the advisability of such improvements, although it be found to be of public utility, and if no reconsideration is had on the question of public utility, and upon such hearing the construction of such improvements is deemed advisable, the board shall proceed to appoint three disinterested freeholders, residents of the county, who shall act as appraisers for that particular case.



31-209 Drains or ditches; appraisers; oath; procuring right-of-way.

The appraisers shall first take and subscribe to an oath to well and truly perform the duties required of them as such appraisers, and they shall then proceed to procure the right-of-way for the ditch or ditches, drain or drains, from the owner or owners of the lands or lots which may be crossed by such ditch or drain so far as they may be able so to do by agreement with the owners, which release or releases of the right-of-way shall be in writing and duly acknowledged by the grantor or grantors, and shall upon consideration thereof and upon confirmation of the acts of the appraisers by the county board, be a perpetual bar to all claims for damages by the grantor or grantors, or their assigns, on account of the construction of such ditch or ditches, drain or drains. Such release or releases shall be filed and recorded in the office of the county clerk or register of deeds in and for the county in which said lands or lots are situated.



31-210 Drains or ditches; failure of mutual agreement; right of eminent domain; procedure.

If the appraisers shall for any reason fail to procure the right-of-way for the proposed ditch or ditches, drain or drains, from any of the owners of the land crossed thereby, by a mutual agreement with such owners, the county board may acquire same by the exercise of the power of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



31-211 Drains or ditches; appraisal; costs; damages; assessments.

The appraisers shall ascertain as nearly as may be the actual cost of construction of the ditch or ditches, drain or drains, together with all costs relating thereto, including the costs of the surveyor and engineer and the costs of appraisement and advertising, and shall ascertain to the best of their judgment the amount of the benefits which will accrue to each tract of land to be benefited thereby, and shall appraise and determine the amount of damage sustained by each landowner whose premises may be crossed by the proposed ditch or drain and award the same, and shall assess to each tract of land benefited by the construction of such improvements, its proportionate share of the costs of the right-of-way thereof, the costs of construction and other expenses above mentioned. They shall thereupon make and file with the county clerk a full and complete report of their acts and doings in the premises, together with the releases obtained from the property owners along the right-of-way of the proposed ditch or drain, and a statement of the amount or amounts to be paid for such release or releases. They shall also file an assessment roll therewith in which shall appear in proper columns the names of the owners, if known, and if unknown so stated, a description of the premises affected, the number of acres in each tract of land so affected and the value thereof, and if damages are allowed, the amount of the same, and if benefits are assessed the amount thereof.

Where notice to mortgagee was not given, lien of special assessments was subject to lien of the mortgage. Board of Commissioners of Hamilton County v. Northwestern Mut. Life Ins. Co., 114 Neb. 596, 209 N.W. 256 (1926).



31-212 Drains or ditches; highway benefits; assessment to county or township.

In case the public highways shall be benefited by the construction of such proposed ditch or ditches, drain or drains, the appraisers shall determine as nearly as may be the amount of such benefits so accruing to the township or county, as the case may be, and said township or county shall pay such pro rata share of the costs and expenses of the construction of the ditch or ditches, drain or drains.



31-213 Drains or ditches; appraisers; report; assessment roll; when filed; confirmation.

The appraisers shall within twenty days from the date of their appointment file their report and assessment roll with the county clerk, and any person or persons or corporation owning land affected by the proceedings may, within thirty days from the date of the appointment of the appraisers, file with the county clerk objections to the report or assessment roll, or settlement made by the appraisers on any point, including the amount or amounts proposed to be paid for voluntary releases. If no objections are filed to the report and assessment roll, the county board at its next regular or adjourned session after the expiration of the time for filing objections, shall, if deemed advisable, confirm such report and assessment roll.



31-214 Drains or ditches; report; assessment roll; notice of objections.

If objections are filed to any matter contained in the report or assessment roll, the county clerk shall thereupon issue a notice to all interested parties concerned therein, which notice shall be served upon such parties, if residents of the county, at least three days prior to the consideration of the matter by the county board, and if the interested parties are nonresidents, notice shall be published, in one issue of the official newspaper published and of general circulation in the county, at least ten days prior to the day when the matter will be heard by the county board.



31-215 Drains or ditches; report; assessment roll; hearing on objections; procedure.

At the time fixed in the notice, or on any adjourned day thereafter, the board shall proceed to hear and determine all matters in relation to the objections, and for that purpose may take the sworn testimony of witnesses produced by interested parties to the controversy and may in its discretion change the amount of the assessment made, and the damages awarded by the appraisers.



31-216 Drains or ditches; appeal from assessment; how taken; bond.

When the objections have been heard and determined by the board, any interested party may appeal therefrom to the district court by filing with the county clerk a written notice of the appeal within ten days from the date of such decision; Provided, they shall give a bond to be approved by the county clerk, conditioned to pay all costs of the proceedings on appeal, should the decision of the county board be sustained, and shall within thirty days file a transcript of the proceedings had upon the objection, with the clerk of the district court, where the matter shall be tried and determined as in ordinary civil cases.



31-217 Drains or ditches; assessment; entry on tax books; how collected.

If no objections are filed to the report of the appraisers within the time as provided in section 31-213, or no appeal has been perfected from the decision of the county board upon objections determined by it, the county board shall direct the county clerk to place the assessment roll upon the tax book of the county against the lands or lots affected thereby together with the costs of all proceedings relating thereto, and shall confirm in whole or in part the report of the appraisers as to voluntary releases. The assessments to be made and placed upon the tax books of the county shall be collected by the county treasurer in the same manner as is provided for the collection of ordinary taxes.

Notice must be sent to mortgagees or organization of drainage district before special assessment can be levied. Board of Commissioners of Hamilton County v. Northwestern Mut. Life Ins. Co., 114 Neb. 596, 209 N.W. 256 (1926).



31-218 Drains or ditches; assessment; payment before entry on tax books allowed.

Any person or persons against whose land any assessment shall have been levied shall in his discretion have the right to pay to the county treasurer the amount of such assessment before the same has been placed upon the tax books of the county clerk.



31-219 Drains or ditches; appraisers; compensation; expenses.

The appraisers shall receive the sum of three dollars per day for the time necessarily employed, together with necessary traveling expenses, with reimbursement for mileage to be made at the rate provided in section 81-1176, to be taxed as costs and to be paid from the money received from said special assessments as provided in section 31-211.



31-220 Drains or ditches; appraisers, employees, and contractors; entry on land authorized.

The drainage supervisors, any time after receiving any petition as provided in section 31-204, may authorize any appraisers or employees to go upon the lands affected for the purpose of examining the same and making a survey thereof. After the matter has been fully determined by the board or by the court on appeal, and condemnation or purchase money paid, the supervisors may authorize all contractors with their servants, teams, tools, instruments or other equipment to go upon the lands or lots for the purpose of constructing any ditch or ditches, drain or drains, and for this purpose may designate some responsible person to supervise the work.



31-221 Injuring or obstructing watercourse, drain, or ditch; penalty; liability for costs of cleaning.

If any person or persons shall willfully fill up, injure or destroy any watercourse or any drain or ditch constructed as herein required, or willfully prevent or delay the construction or repair of any watercourse or any drain or ditch in the manner provided by sections 31-201 to 31-223, such person or persons shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not less than twenty-five dollars nor more than one hundred dollars, or be confined in the county jail not to exceed thirty days, and in addition thereto may be liable for the cost of cleaning out any such watercourse, drain, or ditch as determined by the court.



31-222 Drains or ditches; assessment; credit allowed for work done by persons assessed.

In case any person assessed for benefits shall contract to do any work on the ditch or drain, and the work is done according to contract, the drainage supervisors shall give said person or persons a receipt thereof to the amount earned by such work, and such receipt shall be received by the county treasurer as payment of so much of such assessment.



31-223 Drains or ditches; additional assessments; levy; collection.

When the assessments as provided for in sections 31-201 to 31-222 shall be inadequate to complete the work proposed, or when assessments shall be necessary for the maintenance and repair of such ditches or drains, each tract of land shall be assessed by the county board such proportion of the additional costs as its original assessment bore to the total original assessment, and the said additional assessment shall be made and collected in the same manner as nearly as may be as the original assessment was made. In all subsequent matters in relation thereto, the same proceedings shall be had as hereinbefore required in regard to the original assessment.



31-224 Watercourses, drains, or ditches; annual removal of rubbish by landowners or tenants; exceptions.

It shall be the duty of landowners in this state, or tenants of such landowners when in possession, owning or occupying lands through which a watercourse, slough, drainage ditch or drainage course lies, runs or has its course, to clean such watercourse, slough, drainage ditch or drainage course at least once a year, between March 1 and April 15, of all rubbish, weeds or other substance blocking or otherwise obstructing the flow of the water in such watercourse, slough, drainage ditch or drainage course, whenever such obstruction is caused by any of the acts of said owner or tenant, or with his knowledge or consent; Provided, however, this and sections 31-225 and 31-226 shall not apply to drainage ditches under control of any drainage company or corporation.

Owner of adjoining lands is required to maintain river in course to which diverted by authorized nonnegligent construction and is not entitled to recover for negligent maintenance. Idlewild Farm Co. v. Elkhorn River Drainage District, 116 Neb. 300, 216 N.W. 817 (1927).

Landowners do not have to cause the obstruction in a waterway before this section requires them to clear it; the obstruction need only have occurred with their knowledge or consent. Landowners who were aware of weeds and cattle obstructing the ditch had a duty to clean the ditch out under this section despite the fact that they did not affirmatively obstruct the ditch. Barthel v. Liermann, 2 Neb. App. 347, 509 N.W.2d 660 (1993).



31-225 Watercourses, drains, or ditches; annual clearing and deepening by landowner or tenant.

It shall be the duty of any landowner or tenant who shall occupy or use land through which a watercourse, slough, drainage ditch or drainage course shall run or have its course, and who shall plow over or plant crops in the bed of such watercourse, slough, drainage ditch or drainage course, to dig out or by other means deepen, at least once a year, between March 1 and April 15, to a depth at least equal to that of such watercourse, drainage ditch, slough or drainage course, before same was plowed or seeded to crop, if plowing and planting as aforesaid causes an overflow or flooding of other lands along the course of said drainage ditch, slough or drainage course.



31-226 Watercourses, drains, or ditches; failure to clear after notice; penalty.

Any person or individual violating any provisions of sections 31-224 and 31-225, and who shall have been notified by an owner or tenant having the same watercourse, slough, drainage ditch or drainage course running through the land owned or occupied by such person or individual, at least ten days before the filing of a complaint, to remove an obstruction in such watercourse, slough, drainage ditch or drainage course, and who shall fail to comply with such notice, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not more than ten dollars and be liable for all damages caused by reason of such obstruction.



31-227 Cities of the metropolitan class; county boards; concurrent jurisdiction over watercourses.

The city council of any city of the metropolitan class shall have concurrent jurisdiction with the county board of any county having a population of two hundred thousand inhabitants or more, and the power to cause all natural watercourses, as defined in section 31-228, which are within its corporate limits or within three miles thereof, to be kept clean and free of obstructions in such manner as to permit the natural flow thereof.



31-228 Concurrent jurisdiction; watercourse, defined.

Any depression or draw two feet or more below the surrounding lands and having a continuous outlet to a stream of water, or river or brook shall be deemed a watercourse.



31-229 Cities of the metropolitan class; obstructions; petition for removal.

Whenever any natural watercourse, as defined in section 31-228, within the corporate limits of a city of the metropolitan class, or within three miles thereof, is filled with trees, silt, or debris in such a manner as to obstruct the natural flow thereof and cause damage by flooding of adjacent lands, any five landowners owning land in the corporate limits of such city or within three miles thereof abutting on the natural watercourse may, by petition, request the city council to cause the same to be cleaned out and rendered free of obstructions.



31-230 Cities of the metropolitan class; drainage; cleaning out watercourse; special assessments.

The city council of a city of the metropolitan class upon receipt of a request pursuant to section 31-229, may, if it finds that natural flow is being obstructed, cause the natural watercourse to be cleaned out. Except as provided in section 31-221, the cost thereof may be levied as a special assessment and apportioned among the property owners specially benefited thereby and collected in the same manner as special assessments are levied and collected.



31-301 Drainage districts organized by proceedings in district court; formation; articles of association; contents.

A majority in interest of the owners in any contiguous body of swamp or overflowed lands in this state, situated in one or more counties in this state, may form a drainage district for the purpose of having such land reclaimed and protected from the effects of water, by drainage or otherwise. For that purpose they may make and sign articles of association, in which shall be stated the name of the district, the number of years the same is to continue, the limits of the proposed drainage district, which shall in no event embrace an area of less than one hundred and sixty acres, the names and places of residence of the owners of the land in the proposed district, the description of the several tracts or parcels of land situated in the district owned by those who may organize the district, and the name or names and the description of the real estate owned by such as do not join in the organization of the district but who will be benefited thereby. Such owners of real estate as are unknown may be set out in such articles as such. The articles shall further state that the owners of real estate so forming the district for such purposes are willing and obligate themselves to pay the tax or taxes which may be assessed against them to pay the expense of making the improvements that may be necessary to effect the drainage of the lands so formed into a district, as provided by law, praying that they may be declared a drainage district under sections 31-301 to 31-369.

1. Constitutionality

2. Organization

3. Status as public corporation

4. Powers and restrictions

5. Miscellaneous

1. Constitutionality

Act sustained as constitutional as against claim that it gives legislative power to the courts. Mooney v. Drainage District No. 1 of Richardson County, 126 Neb. 219, 252 N.W. 910 (1934).

Drainage district act upheld as constitutional. Drainage District No. 1 of Pawnee County v. Chicago, B. & Q. R. Co., 96 Neb. 1, 146 N.W. 1055 (1914); O'Neill v. Leamer, 239 U.S. 244 (1915).

Act, as amended in 1909, is constitutional, though it omits provisions to recover damages. Nemaha Valley Drainage District No. 2 v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912).

Title was sufficiently comprehensive to include assessment of public highways when benefited. Drainage Dist. No. 1 of Richardson County v. Richardson County, 86 Neb. 355, 125 N.W. 796 (1910).

Court performs judicial and not administrative functions. Barnes v. Minor, 80 Neb. 189, 114 N.W. 146 (1907).

Creation of such political administrative corporations is constitutional. Neal v. Vansickle, 72 Neb. 105, 100 N.W. 200 (1904).

2. Organization

Lands within district are not required to actually adjoin. Petersen v. Thurston, 157 Neb. 833, 62 N.W.2d 68 (1954).

The court acquires jurisdiction to organize district under this article by filing of articles of association and service of notice, and the court, having jurisdiction, may permit additional landowners in district to join in articles of association. Henderson v. Holliman, 108 Neb. 67, 187 N.W. 128 (1922).

Notice must be given to all owners of land within the district who have not signed the articles. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

Articles of incorporation, if properly drawn, may take the place of petition or application, and the statute defines what they shall contain. Drainage Dist. No. 1 of Otoe and Johnson Counties v. Wilkins, 93 Neb. 567, 141 N.W. 151 (1913).

Court may refuse to declare the district organized, where petitioners are nonresidents of county. Catron v. Dailey, 84 Neb. 487, 121 N.W. 462 (1909).

3. Status as public corporation

Drainage district organized under this article is a public and not a private corporation, and it has no authority to engage in irrigation, or to consent to the diversion, for purposes of irrigation, of any waters carried in any drainage ditch. Drainage Dist. No. 1 v. Suburban Irrigation Dist., 139 Neb. 333, 297 N.W. 645 (1941).

A drainage district is a public and not a private corporation. Mooney v. Drainage District No. 1 of Richardson County, 133 Neb. 197, 274 N.W. 467 (1937). Judgment vacated on rehearing, 134 Neb. 192, 278 N.W. 368 (1938).

Drainage district organized under this article is a public corporation. O'Neill v. Leamer, 93 Neb. 786, 142 N.W. 112 (1913), affirmed, 239 U.S. 244 (1915); Drainage Dist. No. 1 of Richardson County v. Richardson County, 86 Neb. 355, 125 N.W. 796 (1910).

4. Powers and restrictions

District is liable for failure to maintain and keep in repair its works. McGree v. Stanton-Pilger Drainage Dist., 164 Neb. 552, 82 N.W.2d 798 (1957).

Power is conferred to drain swamp or overflowed lands. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).

Duty is imposed upon district to maintain and keep system in repair. County of Johnson v. Weber, 160 Neb. 432, 70 N.W.2d 440 (1955).

Drainage district organized under this article has no authority to levy assessments on property outside of district. Drainage Dist. No. 1 v. Village of Hershey, 139 Neb. 205, 296 N.W. 879 (1941).

Drainage assessments levied by board cannot be enjoined unless void. Richardson County v. Drainage District No. 1 of Richardson County, 113 Neb. 662, 204 N.W. 376 (1925).

Petitioners cannot restrict powers of corporation as to manner of drainage. Nemaha Valley Drainage Dist. No. 2 v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912).

5. Miscellaneous

Proceedings for the establishment of a drainage district is purely statutory. Kuhlman v. Folkers, 179 Neb. 80, 136 N.W.2d 364 (1965).

Proceedings to form sanitary and improvement district are similar to proceedings under this article. Zwink v. Ahlman, 177 Neb. 15, 128 N.W.2d 121 (1964).

Assessment of benefit units for drainage improvement to streets and alleys of a village within a drainage district cannot be ascertained to an exact nicety of apportionment. Drainage District No. 1 of Lincoln County v. Village of Hershey, 145 Neb. 138, 15 N.W.2d 337 (1944).

Waters running in drainage ditches constructed and maintained by a drainage district organized under this article are not subject to legal appropriation under irrigation laws. Drainage Dist. No. 1 v. Suburban Irrigation Dist., 139 Neb. 460, 298 N.W. 131 (1941).

Incorporation of drainage district and proceedings had pursuant to statute create contracts between the district and individual landowners which cannot be impaired by subsequent legislation. Ritter v. Drainage Dist. No. 1 of Otoe and Johnson Counties, 137 Neb. 866, 291 N.W. 718 (1940).

Landowners acquired vested property rights by payment of legal assessments on their lands to a public drainage district, and it could not discontinue operation. Mooney v. Drainage District No. 1 of Richardson County, 134 Neb. 192, 278 N.W. 368 (1938).

Drainage district is liable for damages caused by negligence in construction or maintenance. Miller v. Drainage District No. 1 of Richardson County, 112 Neb. 206, 199 N.W. 28 (1924).



31-301.01 Drainage districts; formation prohibited after June 30, 1972; exceptions.

After June 30, 1972, no new drainage districts shall be organized under the provisions of sections 31-301 to 31-377. Attempted formations of drainage districts under sections 31-301 to 31-377 which have not been completed before July 1, 1972, shall be null, void and of no effect for the purpose of organizing such district. All drainage districts having valid corporate existence before July 1, 1972, shall enjoy all rights, duties, powers and authorities conferred by sections 31-301 to 31-377 and shall not be affected by this section, nor shall the legality of formation, organization, or operation of any such district be subject to any legal action based on this section.



31-302 Formation; articles; where filed.

After the articles of association shall be signed, the same shall be filed in the office of the clerk of the district court of the county in which such drainage district is located, or if such drainage district is composed of tracts, or parcels of land in two or more counties, then in the office of the clerk of the district court of the county in which the greater portion of such proposed drainage district may be situated.

Articles should be filed in county having larger portion of lands. Petersen v. Thurston, 157 Neb. 833, 62 N.W.2d 68 (1954).



31-303 Formation; notice to landowners affected; summons; service by publication.

Immediately after such articles of association shall have been filed, the clerk of the district court of the county in which the proposed district is located, and in case the drainage district be composed of territory situated in different counties, the clerk of the district court of the county in which the greater portion of the land and of the proposed district shall be situated, shall issue a summons, as provided by law, returnable at the next term of the district court, directed to the several owners of real estate in the proposed district who may be averred to be benefited thereby but have not signed the articles of association, which shall be served as summons in civil cases. In case any owner or owners of real estate in the proposed district are unknown, or are nonresidents, they shall be notified in the same manner as nonresident defendants are by law notified in actions in the district courts of this state, setting forth in such notice that the articles of association have been filed, the purpose thereof, that the real estate of such owner or owners situated in the district, fully describing the same, will be affected thereby and rendered liable to taxation or assessment for the purposes of draining such district, and that application will be made to have the district declared a drainage district for the purposes of draining and reclaiming the same.

Notice must be given to owners of land who have not signed the articles of association. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

Nonresident means not a resident of the state. Catron v. Dailey, 84 Neb. 487, 121 N.W. 462 (1909).



31-304 Formation; objections; hearing; judgment.

All owners of real estate situated in the proposed district who have not signed the articles of association and who may object to the organization of the drainage district, after having been duly summoned shall, on or before the second day of the term of court to which they have been summoned to appear, file their objection or objections in writing, if any they may have, why such drainage district should not be organized and declared a public corporation of this state, and why their land will not be benefited by drainage, and should not be embraced in the drainage district and liable to taxation for draining the same. All such objections shall be heard by the court in a summary manner, without any unnecessary delay, and in case such objections are overruled, the district court shall, by its order duly entered of record, declare the drainage district a public corporation of this state. The fact that the district contains one hundred and sixty acres or more of wet, overflowed, or submerged lands shall be sufficient cause for declaring the public utility of such improvements, and shall be sufficient grounds for declaring the organization of a public corporation of this state. In case any owner of such real estate shall satisfy the court that his real estate, or a part thereof, has been wrongfully included in the district, and will not be benefited thereby, then the court may exclude such real estate as will not be benefited, and declare the remainder a district as prayed for.

District was organized properly. County of Johnson v. Weber, 160 Neb. 432, 70 N.W.2d 440 (1955).

Where portion of land will not be benefited, it may be excluded. Petersen v. Thurston, 157 Neb. 833, 62 N.W.2d 68 (1954).

Judgment sustaining objections to including lands in drainage district without prejudice to subsequent inclusion does not bar subsequent inquiry. Shepherdson v. Fagin, 116 Neb. 806, 219 N.W. 187 (1928).

After jurisdiction is acquired, the court may permit additional landowners in district to join in articles of association. Henderson v. Holliman, 108 Neb. 67, 187 N.W. 128 (1922).

This act does not contemplate that the question of damages by third persons shall be decided at the hearing upon the application for formation of district, and statute permitting intervention is not applicable. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

Facts which court must find to enter order are properly raised by filing of articles. Drainage Dist. No. 1 of Otoe and Johnson Counties v. Wilkins, 93 Neb. 567, 141 N.W. 151 (1913).



31-305 Formation; articles; filing and recording.

Within twenty days after the district has been declared a corporation by the court, the clerk thereof shall transmit to the Secretary of State a certified copy of the record relating thereto, and the same shall be filed in his office in the same manner as articles of incorporation are required to be filed under the general law concerning corporations. A copy of such record, together with a plat of the district, shall also be filed in the office of the county clerk of the county or counties in which the district, or any part thereof, is situated.



31-306 First board of supervisors; election; number; basis of representation; succeeding boards, how chosen.

Within thirty days after the district court shall have declared any drainage district organized, the clerk of the court shall, upon fifteen days' notice, call a meeting of the owners of the real estate situated in the district, at the day and hour specified, in some public place in the county in which the district was organized, for the purpose of electing a board of five supervisors to be composed of owners of real estate in the district and a majority of whom shall be residents of the county or counties in which such district is situated. At such election every acre of land shall represent one share and each owner shall be entitled to one vote for every acre of land owned by him in such district. The five persons receiving the highest number of votes shall be declared elected as supervisors, and they shall immediately, by lot, determine their terms of office, which shall be respectively, one, two, three, four and five years, and until their successors are elected and qualified; Provided, however, at any time thereafter not more often than once in twelve months, upon the petition of the owners of at least twenty percent of the land acreage within the drainage district, an election shall be called for the selection of a new board, and upon the filing of such petitions with the secretary of the board, notice of such election shall be given by the secretary in the same manner and for the same time as is provided for at the original election under the notice given by the clerk of the district court. Special elections shall in all respects be governed by the provisions applicable to the regular election herein provided for.

Objections that subject of amendment was not referred to in original act, and not germane thereto, were not valid after inclusion in statutory revisions. Lost Creek Drainage Dist. v. Kring, 193 Neb. 450, 227 N.W.2d 421 (1975).

Where no resident owner signed the petition, court is justified in denying organization. Catron v. Dailey, 84 Neb. 487, 121 N.W. 462 (1909).



31-307 Supervisors; annual elections; notice.

Every year after the election of the first board of supervisors, at such time and place in the county in which the district was organized as the board of supervisors may designate, and upon not less than fifteen days' notice, unless waived in writing, such owners shall meet and elect one supervisor in the same manner as provided in section 31-306, who shall hold his office for five years and until his successor is elected and qualified. Notice may be given by personal service or by publication for two weeks in a newspaper in each county in the district and of general circulation therein, which notice shall be sufficient if it notifies the landowners of the district without naming them individually, of the time, place, and purpose of the meeting. The secretary of the board shall mail to the last-known post office address of each owner of land in the district a copy of a published notice. In case of a vacancy in any office of supervisor, the remaining supervisors may fill such vacancy until the next annual election when a successor shall be elected for the unexpired term.

Objections that subject of amendment was not referred to in title to original act, and not germane thereto, were not valid after inclusion in statutory revisions. Lost Creek Drainage Dist. v. Kring, 193 Neb. 450, 227 N.W.2d 421 (1975).



31-308 Supervisors; oath; bond; auditing of accounts.

Each supervisor, before entering upon his official duties as such, shall take and subscribe an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially demean himself in office as supervisor of the various districts in which he was elected, and that he will not neglect any of the duties imposed upon him by law. The president and secretary of the drainage board shall each enter into a bond in the sum of ten thousand dollars to the district for the faithful performance of his duties as such officer. Each of the remaining members of the board shall give bond in the sum of twenty-five hundred dollars, conditioned in the same manner. All of such bonds shall be approved by the clerk of the district court, and the expense of such bonds shall be paid by the drainage district; Provided, however, upon the completion of the drainage improvements of the district the amount of all of the bonds shall be reduced to the sum of fifteen hundred dollars each. All expenditures of the drainage district shall from time to time be audited by a committee of three elected by the landowners of each district at their annual meeting for the election of officers. Such auditing committee shall file written reports of its examinations with the secretary of the drainage district.



31-309 Officers and assistants; reports; compensation.

The board of supervisors shall, immediately after its election, choose one of its number chairperson and another secretary. The board may adopt a seal, with a suitable device, and shall keep a record of all its proceedings open to the inspection of all owners of real estate in the drainage district. At each annual meeting the board shall make a report of what work has been done and shall annually publish a statement of its receipts and expenditures in a legal newspaper printed, published, and of general circulation in the county in which the district was organized or, if none is printed and published in the county, in a legal newspaper of general circulation in such county where the district was organized. The supervisors shall receive two dollars per day compensation for time actually employed in the business of the district, not exceeding eighty dollars each per year, but reasonable allowance shall be made for necessary clerical work and assistance, and the secretary shall receive for his or her services such compensation as the board of supervisors may agree upon, payable out of the district drainage fund. The board of supervisors may employ an attorney to act for the district and to advise the board.



31-310 Topographical surveys; maps; profiles; plans.

The board of supervisors of any drainage district organized under the provisions of sections 31-301 to 31-305 shall cause a topographical survey to be made of the district by some competent engineer. The engineer shall make a complete topographical survey of the district and submit the same to the board of supervisors with maps and profiles of such survey and a full and complete plan for draining, reclaiming, and protecting the lands in the district from the overflow of, or damage by water or floods. The survey shall show the physical characteristics and location of any right-of-way, roadbed, bridge or bridges and other property or improvements in the district belonging to or under the control of any railroad company. The engineer shall report the location of any and all public highways which may be crossed by the right-of-way of any ditch, levee, or other improvement planned for the district.

Complete topographical survey was made. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).

Feasibility of route is matter for consideration after organization of district. Petersen v. Thurston, 157 Neb. 833, 62 N.W.2d 68 (1954).



31-311 Estimates of cost.

The engineer shall also make an estimate of the cost of the entire drainage works and improvements required in the district to protect and reclaim the lands and property, showing the several items of the same.

District engineer is required to make estimate of cost of entire project. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).



31-312 Inspections and examinations.

The engineer shall go over and inspect and examine the lands in the district, the railroad rights-of-way, roadbeds, bridges, culverts, depot grounds, grades, and all other railroad, telephone and telegraph property in the district. He shall inspect and examine all other improvements, streets, highways and bridges belonging to any county, municipal or other corporation which may be affected by the proposed drainage and reclamation works and improvements, and also the streams, watercourses, ditches, ponds, lakes and bayous within the district or partly within and partly without the district.

Inspection of lands affected was made. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).



31-313 Assessment of benefits.

The engineer shall assess, as hereinafter directed and according to the rules hereinafter prescribed, the amount of benefits which will accrue to each tract or parcel of land and corporate property above named, by virtue of the works and improvements of the drainage district. Each tract or parcel of land, right-of-way, railroad bed, bridge, culvert and depot within the district shall bear its share of the entire cost and expenses incurred by the district in making such works and improvements in proportion to the benefits assessed, whether such improvements be made on the tract or parcel of land, right-of-way, or railroad bed, or not.

It is sufficient if classification of benefits is made upon a uniform plan which is fair and just. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).

Where drainage district levies assessment for special drainage benefits accruing to land, the levies are not void because an older drainage district previously levied and collected assessments on the same land. Schobert-Zimmerman Drainage Dist. v. Soll, 132 Neb. 629, 272 N.W. 775 (1937).



31-314 Estimate of benefits to property; how determined.

The engineer, in estimating the benefits to lands, streets, highways, railroad property, rights-of-way, railroad beds, not traversed by the works and improvements, shall not consider what benefits will be derived by such lands after other ditches, improvements, or drainage plans shall be constructed, but only the benefits which will be derived by the construction of the aforesaid works and improvements as they afford drainage or an outlet for drainage, or protection from overflow or damage by water.

Engineer may estimate benefits before improvement is made. Nemaha Valley Drainage Dist. v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912).

Lands of state held under contract for purchase are assessable, and sale for tax does not affect state's interest. Morehouse v. Elkhorn River Drainage Dist. No. 2, 90 Neb. 406, 133 N.W. 446 (1911).



31-315 Assessments; basis.

No assessment shall be made for benefits to any lands upon any other principle than that of benefits derived, but all assessments shall be made upon the basis of benefits derived and secured by reason of the construction of such improvements and works in affording drainage, or giving an outlet for drainage, protection from overflow, and damage from water.

Assessments are made upon basis of benefits derived. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).

Where board of supervisors of a drainage district assess property not within the district, and do not assess on basis of benefits derived, the order levying assessments is void and subject to collateral attack. Drainage Dist. No. 1 v. Village of Hershey, 139 Neb. 205, 296 N.W. 879 (1941).

Levy need not be confined to part actually overflowed if the whole is benefited. Nemaha Valley Drainage Dist. No. 2 v. Higgins, 90 Neb. 513, 134 N.W. 185 (1912).

Exact apportionment in detail is impossible, but it is sufficient if each tract as a whole is improved. Land appropriated for ditch must be excluded from land assessed. Nemaha Valley Drainage District No. 2 v. Stocker, 90 Neb. 507, 134 N.W. 183 (1912).



31-316 Estimate of benefits to highways and railroad property; how determined.

The benefits to public streets and highways, railroad property, right-of-way and roadbed, shall be assessed according to the increased efficiency and value added thereto by reason of, and the protection derived from, the aforesaid drainage works and improvements.

Benefits accruing to railroad by drainage of flood waters may be assessed by drainage district. Rudersdorf Drainage District v. Chicago, R. I. & P. Ry. Co., 118 Neb. 43, 223 N.W. 639 (1929); Missouri Pacific Railroad Company v. Drainage District No. 5 of Richardson County, 110 Neb. 762, 195 N.W. 113 (1923).



31-317 Classification of lands on basis of percentage of benefit.

The engineer shall also classify all lots, tracts, lands, and other property according to the benefit that each may receive from such drainage improvement, and the lots, tracts, and lands receiving the greatest percentage of benefits shall be classified at one hundred, those receiving a less percentage of benefit at such less number as its benefit may determine. The property of public and private corporations may be classified in a list by themselves, each according to the relation its total benefits bear to the total benefit in the district.

If land outside the district will apparently benefit, the chairman of the board must petition the district court to annex it. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).

Lands receiving greatest benefits are classified and assessed equally at one hundred. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).



31-318 Maps, plans, and profiles; requisites; report; filing.

The maps hereinbefore provided for shall be drawn upon a scale sufficiently large to represent all the meanderings of the proposed improvements, and shall show the boundary lines of each lot, or tract of land, and of each street, road or railroad to be benefited thereby, the name of the owner of each lot or tract of land, as it then appeared on the deed records, the authority or company having in charge or controlling each public or corporate street, road or railroad, the distance in feet through each tract or parcel of land, the acreage thereof, and such other matters as the surveyor or engineer deems material. The profile shall show the surface, the grade lines, gradients, fixed and working sections. The report shall be filed with the board of supervisors of the district within sixty days after making such survey.

Maps and profiles are required to be made. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).



31-319 Drain commissioner; appointment; duties; tenure of office; oath; bond.

The board of supervisors of any district organized under sections 31-301 to 31-305 shall appoint some competent person to award all contracts contemplated in sections 31-301 to 31-369 to the lowest bidder, subject to the approval of the board of supervisors, except as herein otherwise provided, to be known as the drain commissioner. He shall hold his office for one year and until his successor is appointed and qualified. He shall have general superintendence of all works put under contract by the district, subject to the supervision and control of the board of supervisors. He shall report the same when completed according to the terms and stipulations of the contract, and certify the same to the board of supervisors, which shall review and accept or reject the work so completed. The drain commissioner shall, before entering upon the discharge of his duties, enter into bond with proper surety, subject to the approval of the board of supervisors, in any sum not less than two thousand dollars, nor more than ten thousand dollars, to the drainage district of which he shall be appointed, conditioned that he will faithfully and honestly perform all of the duties required of him by law, and deliver to his successor in office all instruments, papers, and documents that may have come to his hands by virtue of his office. He shall take and subscribe the oath required by section 31-308, which shall be endorsed upon his bond, and filed in the office of the county clerk of the county in which the district, or the greater part thereof, shall be situated.



31-320 Land outside of district; inclusion; conditions; procedure.

If, upon the filing of the report of the engineer, together with his estimates as provided in section 31-311, it shall appear that lands, other than those incorporated by the court in the district, will be benefited by the drainage improvements of the district, it shall be the duty of the chairman of the board of supervisors to file a petition in the district court of the county where the district was originally organized, containing a description of the lands, the name or names of the owners as they appear on the tax duplicate of the county in which the lands are situated and their place or places of residence, and alleging that such land will be benefited by the improvements and ought in justice bear its proportion of the expense and cost of such improvement, and that such land was not incorporated within the limits of the said drainage district as originally established by the court. If the names of the owners of any such tract or tracts of land are unknown, this fact shall be stated. The prayer of the petition shall be that such tract or tracts of land may be incorporated and made a part of the district. Upon the filing of such petition, duly verified, as herein provided, the clerk of the district court shall issue summons or notice to the parties interested as provided by section 31-303 with reference to the original petition for the establishment of the district, the same proceedings shall be had upon the petition and in the same court as upon the original petition for the establishment of the district, and the same provisions of law shall apply thereto insofar as the same are applicable. Upon the return day of such notice or summons, or at any other time to which the court shall adjourn the cause, the court shall have jurisdiction to try and determine such matter at chambers and to make all necessary orders, judgments and decrees. The owners of such lands may by writing, duly verified, waive the issuance and service of all notice or process and consent that the court may at once upon the filing of the petition and waiver enter the necessary decree. Upon filing the petition it shall be the duty of the clerk to docket the cause, as a proceeding in and part of the original cause for the establishment of the district. After entering of the decree of the court, the land and all of the parties so brought into the district shall be subject to the same provisions of law as would have applied to them had they been incorporated in the original petition and decree entered thereon; Provided, no land shall be included in such drainage district or be subject to taxation for the drainage except wet, submerged and swamp lands or land within a district subject to overflow.

If land outside the district will apparently benefit, the chairman of the board must petition the district court to annex it. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).

Lands benefited may be brought in after organization. Petersen v. Thurston, 157 Neb. 833, 62 N.W.2d 68 (1954).

Lands subject to overflow from accumulated waters arising from rain and snow are within a district subject to overflow, and it was proper to include them in drainage district. Shepherdson v. Fagin, 116 Neb. 806, 219 N.W. 187 (1928).



31-321 Board of supervisors; right-of-way; right of eminent domain; procedure.

When the members of the board of supervisors, by order entered of record, have agreed upon a location or route for the ditch or ditches and formulated a plan for the other improvements contemplated, then the board in behalf of such district, shall have the right to acquire and if need be condemn any real estate, easement, or franchise, whether the same be within the limits of such district or outside its boundaries, that may be necessary for a right-of-way over or upon which to construct and maintain the ditches, dikes, drains, and other works contemplated by any of the provisions of sections 31-301 to 31-369. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

District is given power to acquire easements for rights-of-way. County of Johnson v. Weber, 160 Neb. 432, 70 N.W.2d 440 (1955).

District is given the power of eminent domain to acquire rights-of-way whether within or without the district. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

This and following section are constitutional. Drainage Dist. No. 1 of Pawnee County v. Chicago, B. & Q. R. Co., 96 Neb. 1, 146 N.W. 1055 (1914).



31-322 Right-of-way; obstruction in watercourses; condemnation; procedure.

The board of supervisors, in behalf of such district, shall have the right to acquire, and if need be, condemn in the same manner as is provided in section 31-321, any natural or artificial obstruction in any existing watercourse, and remove the same therefrom for the benefit of the district.

Act, as amended 1909, is constitutional, though it omits provisions for recovery of damages. Nemaha Valley Drainage Dist. No. 2 v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912).



31-323 Engineer's report; objections to classification and assessments; hearing; time.

Within ten days after the filing of the report of the engineer with the chairman of the board of supervisors of the drainage district, the chairman of the board shall call a meeting at some public place in the county in which the district was organized, at which meeting the board shall fix the time and place in the county, not more than fifty nor less than forty days from the day of such meeting, for the hearing of all objections to the report of such engineer, and to the classification of the lands and other property therein, and all objections made by the owner or owners of any land, property, easement or franchise upon which the engineer proposes an assessment for benefits. At such meeting the board shall determine whether the classification is fair and just, whether the proposed assessment exceeds the benefits accruing to their respective lands and property from the drainage improvements, and all other matters and things connected with the proposed classification and assessment of benefits, in any way affecting such lands and property.

Hearing on apportionments of benefits is to cover all objections by an owner of lands upon which the engineer recommends an assessment of benefits. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).



31-324 Engineer's report; notice of hearing; form; publication.

The board of supervisors shall give notice of the meeting provided for in section 31-323 by causing a publication thereof to be made once a week for two consecutive weeks in some newspaper published in each county in the district, the last publication to be at least ten days before the day set for the hearing. It shall not be necessary in such notice for the board to name the parties interested, and the following form shall be sufficient:

Notice is hereby given to all parties interested in the following described lands and property in ............... County, Nebraska, (here describe the lands and property) included within (here insert name of drainage district) that the engineer heretofore appointed to make a topographical survey of such drainage district and maps and profiles thereof, and a complete plan for draining, reclaiming, and protecting such district and an estimate of the cost of the proposed drainage improvements, and to assess benefits to the property and lands in such drainage district and to classify the same, filed a report with the board of supervisors of (here insert the name of the drainage district) on the ........... day of ........... 20...., and you and each of you are hereby notified that you may file objections to such report within the time fixed by law.

......................................

Chairperson of the board of supervisors of Drainage District Number ........... of ............... County, Nebraska.

Hearing on apportionments of benefits is in part to assess benefits to property in the district and to classify same. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).

Assessment in excess of benefits, or without notice to owners, is void. Neal v. Vansickle, 72 Neb. 105, 100 N.W. 200 (1904).



31-325 Engineer's report; notice of hearing; record; contents; filing.

A copy of the above notice fixing the time and place of such hearing together with a resolution adopting the same shall be spread on the records of the board. The reports of the engineer shall be spread at large on the minutes of the proceedings of the board of supervisors of the drainage district, and the maps and profiles shall be placed on file with the secretary of the board where all persons interested may have access to the same.



31-326 Engineer's report; objections; procedure; pleadings; hearing; adjournment.

The drainage district by its attorney or any owner of land or other property in the district whose land or property may be affected thereby may file objections to the surveyor's report or to any item of the classification or the assessment of benefits therein set out, within ten days after the last day of publication of the notice provided for in section 31-324. All objections shall be heard by the board of supervisors fully and fairly and as speedily as may be to carry out liberally the purposes and needs of such drainage district. It shall not be necessary for the drainage district to file any answer or other pleadings to the objections, claims or other pleadings filed by such persons in answer to the proposed assessment as provided in this section, but such matters shall be deemed denied, and the drainage district shall have the right to interpose any matters in defense thereto which it may have. The board of supervisors may adjourn any hearing or hearings for good cause from day to day, or to some future day as it may deem best, and the property owners, for good cause shown by affidavit of themselves or agents, may have the hearings adjourned for a period not to exceed two weeks.

Determination of board levying drainage assessments cannot be enjoined unless void, especially when adequate remedy exists at law. Richardson County v. Drainage Dist. No. 1 of Richardson County, 113 Neb. 662, 204 N.W. 376 (1925).



31-327 Engineer's report; objections; hearing; procedure; findings; powers of the board.

At the time and place fixed in the notice, the board of supervisors shall meet for the hearing of the objections. If it finds that due notice has not been given as required by section 31-324, it shall continue the hearing to a date to be fixed by the board, and order the publication of the notice as hereinbefore provided. When the board finds that due notice has been given, it shall proceed to hear any objection or objections that may have been filed upon which an issue has been made, and for that purpose shall have the power to subpoena, swear, and examine witnesses, and to do all things necessary and incidental to a proper hearing and adjudication of such issues. It shall examine the maps, profiles, plans and report of the engineer, the items of the estimated cost of the drainage improvement recommended, the classification of the land and property in the district, and the assessment of the benefits to the same as proposed by the engineer. The drainage board shall also have the power to establish the classification of the lands and property, and to determine and adjudicate, the total amount of the benefit that will accrue to each lot, tract, or parcel of land or other property in the district, from the drainage improvements. Whether an objection is sustained or overruled, the board may modify the report in any particular; but if the objections are overruled, the board may approve and confirm the report as to the property affected, and if it finds the classification of assessment of benefits to the lands and other property to be in any respect inequitable, either less than or in excess of the benefits accruing to the lands and property from the drainage improvements, or in any particular unfair and unjust, it shall so order, shall thereupon so amend, adjust and equalize the classification and benefits as may appear fair, just and equitable to them. When the board has adjusted, equalized and determined the classification of, and assessment of total benefits to the lands and other property as above required, it shall enter an order confirming the same. All pleadings and other papers filed in the matter of such hearings shall be filed with the secretary of the board of supervisors. Subpoenas and other process shall be issued by the secretary, who shall be empowered to administer oaths to witnesses, and to certify to records and papers under the seal of the drainage district.

Members of boards are not disqualified because they own property; findings sustained. Nemaha Valley Drainage Dist. No. 2 v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912); Nemaha Valley Drainage Dist. No. 2 v. Skeen, 90 Neb. 510, 134 N.W. 184 (1912).



31-328 Engineer's report; objections; hearing; costs; how taxed.

The costs of the hearing in case of contest shall be taxed and assessed as follows:

(1) If the matter shall be determined by the board against the party's contention objecting to the assessment, all costs upon the hearing of his objections shall be adjudged against such objector; and the board of supervisors shall have the right to recover the same from such objector or objectors for the benefit of the drainage corporation in a civil action for that purpose before any court of competent jurisdiction in the name of the drainage corporation;

(2) In case the matter is finally determined by the board of supervisors partly in favor of and partly against the contention of any objector or objectors, the costs shall be apportioned between the drainage district and the objectors as the board shall deem just and equitable; and

(3) In case the contention of the objectors is wholly sustained and the matter is fully determined in their favor by the board, the costs shall be paid by the drainage district.

The fees allowed upon such hearing shall be the same as those now allowed upon the trial of civil actions in county court.



31-329 Engineer's report; objections; decision; appeal; bond; procedure.

Any person or corporation who has filed objections and had a hearing as herein provided for, feeling aggrieved by the decision and judgment of the board of supervisors, may appeal to the district court within and for the county in which the drainage district was originally established, upon giving a bond conditioned the same as in appeals to the district court as from civil actions in county court in this state and payable to the drainage district, and in addition thereto conditioned that he will pay all damages which may accrue to the drainage district by reason of such appeal. The bond shall be approved by the secretary of the board of supervisors, and filed with the secretary within ten days after the rendition of the decision appealed from. Within ten days after the filing of the bond the secretary shall make and file a transcript of the proceedings appealed from, together with all the papers relating thereto, with the clerk of the district court in which said matter has been appealed. Upon the filing of the transcript and bond the district court shall have jurisdiction of the cause, and the same shall be docketed and filed as in appeals in other civil actions to such court. The court shall hear and determine all such objections in a summary manner as in a case in equity, and shall increase or reduce the amount of benefit on any tract where the same may be required in order to make the apportionment equitable. All objections that may be filed shall be heard and determined by the court as one proceeding, and only one transcript of the final order of the board of supervisors, fixing the apportionments or benefits, shall be required. The clerk of the district court shall forthwith certify the decision of the court to the board of supervisors, which shall take such action as may be rendered necessary by such decisions.

Appeals from apportionment of benefits and classification may be taken to district court which is to determine all objections in a summary manner as in equity. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).

Upon appeal to district court from board of supervisors of a drainage district, objections are heard and determined as in equity and upon appeal to the Supreme Court, cause is tried de novo. Drainage Dist. No. 10 v. Canaday, 188 Neb. 701, 199 N.W.2d 385 (1972).

Case is tried de novo upon appeal to the Supreme Court. Petersen v. Thurston, 161 Neb. 758, 74 N.W.2d 528 (1956).

Filing of transcript of proceedings upon objections of appellant gives jurisdiction. Nemaha Valley Drainage Dist. No. 2 v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912).

On appeal, district is the moving party and has the burden of proof. Drainage Dist. No. 1 of Richardson County v. Bowker, 89 Neb. 230, 131 N.W. 208 (1911).

Judicial hearing without a jury to determine special assessment is constitutional. Drainage Dist. No. 1 of Richardson County v. Richardson County, 86 Neb. 355, 125 N.W. 796 (1910).



31-330 Assessments levied; interest on bonds; bonds; installments; reassessment of benefits; return of surplus.

As soon as the board of supervisors has adjudicated, fixed, and established the classification and benefits as provided by sections 31-327 to 31-329, it may at once levy a tax on the lands and other property in the district to which benefits have been assessed, equal in amount to the cost of such drainage works and improvements as estimated by the engineer and as modified and confirmed by the board, plus the actual expenses of organizing the district, the probable working and administrative expenses, and damages (as estimated by the board of supervisors) in the completion of the works and improvements, and the carrying out of the objects of the district. In case bonds are issued, as provided in section 31-336, then the amount of the interest (as estimated by the board of supervisors) which shall accrue on such bonds shall be included and added to the tax. The tax shall be apportioned to and levied on each tract of land or property in the district in proportion to the benefits assessed, and not in excess thereof. The board shall determine whether the tax shall be collected and paid in a single assessment, or by dividing into not to exceed twenty annual installments. If any assessment of benefits heretofore or hereafter made shall be found or declared to be invalid for any reason, either as to the whole assessment or the assessment as to any particular tract, interest, county, town or city, or other corporation, either to the whole of such assessment or to any part thereof, it shall be lawful and valid, and it shall be the duty of the board of the district to reassess such property or interest against which the former assessment has been found and declared to be invalid, after giving notice and taking the same steps and following the same procedure as required in making the original assessment of benefits. Such reassessment of benefits shall be made so as to do justice to all property, parties and interests, and shall take into consideration and give credit for all payments made under the assessment which has been found and declared to be valid. A new report of benefits, as to the part declared to be invalid, shall be made against the property or interest that was released by the finding of invalidity of the former assessment. In case any such drainage district shall have accumulated funds over and above the necessary cost of construction and upkeep, the board of supervisors of such district in its discretion may cause so much of such accumulated funds as are not required to be apportioned to each tract of land or property in the district prorated accordingly and in proportion to the benefits assessed and collected, and such board shall draw warrants on the treasurer of the drainage district for the payment of such accumulated funds to the proper owners.

Provisions for tax levies refer to property within the district. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Drainage district is a department of government with sovereign power of taxation and, being a creature of the Legislature, is one over which the Legislature has full power. Mooney v. Drainage District No. 1 of Richardson County, 134 Neb. 192, 278 N.W. 368 (1938).



31-331 Assessments; certificate of levy to county clerk; form.

The levy of the tax when so fixed and determined, shall be evidenced and certified by the board of supervisors to the county clerk of each county in which lands of the district are situated, which certificate shall be substantially in the following form:

This is to certify that by virtue of the provisions and terms of sections 31-330 and 31-331, the board of supervisors of (here insert name of drainage district) including lands and property in the counties of ..................... in the State of Nebraska, have determined to and do hereby levy the special tax provided for in such sections on the lands and property situated in your county, described in the following table, in which are (1) the names of owners of the lands and property as they appeared in the decree of the district court organizing the district or as then shown by the deed records of the county, (2) the description of the lands and property opposite the names of the owners, and (3) the amount of the tax levied on each tract of land or piece of property: (here insert table). The tax shall be collected and payable in .................. annual installments, and the amount of each annual installment will be certified to you not later than September 1 in each year. Witness the signature of the chairperson of the board of supervisors, attested by the seal of the district and the signature of the secretary of the board on this .......... day of .......... A.D. 20.... .

The county clerk shall file the certificate in his or her office and record the same.



31-332 Additional assessments; notice of hearing; publication; erroneous assessments; correction.

If for any reason the cost of the drainage works and improvements exceeds the amount of the tax levied against the lands and property as above set out, the board of supervisors may levy such other and further installments as may be necessary to complete the works and improvements, but the total amount of all such levies and installments shall in no event exceed the total amount of benefits assessed to the lands and property in the district, and such additional cost shall be apportioned to the lots, tracts, lands and property in the same proportion as in the first apportionment; Provided, the board of supervisors shall first give notice thereof by causing a publication to be made once a week for two consecutive weeks in some newspaper published in each county in the district, the last publication to be at least ten days before the day set for hearing. The board of supervisors may correct erroneous assessments and grant relief therefrom, and may correct clerical or other manifest errors in the schedules of the apportionment of the cost discovered after certification to the county clerk.

Provisions for tax levies refer to property within the district. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).



31-333 Drainage tax; levy; certificate; form; extension on tax books; collection.

The board of supervisors shall annually thereafter determine, order, and levy the amount of the installment of the tax hereinbefore named which shall become due and be collected during the year at the same time that county taxes are due and collected, and in case bonds are issued, the amount of the interest which will accrue on such bonds shall be included and added to the tax. The annual installment and levy shall be evidenced and certified by the board, on or before September 20, to the county clerk of each county in which lands of the district are situated, which certificate shall be substantially in the following form:

This is to certify that by virtue of the provisions of sections 31-330 to 31-333, the board of supervisors of ............ drainage district, including lands and property in the counties of ............... in the State of Nebraska, have determined to and do hereby levy the annual installment of the total tax, heretofore certified to you under the direction of such sections, on the lands and property situated in your county described in the following table in which are (1) the names of the owners of such lands and properties as they appeared in the decree of the district court organizing the district or as shown by the certificate heretofore filed showing the total assessment against the property, (2) the description of the lands and property opposite the names of owners, and (3) the amount of the annual installment and interest levied on each tract of land or piece of property: (Here insert table). The installments of tax shall be collectible and payable the present year at the same time that county taxes are due and collected. Witness the signature of the chairperson of the board of supervisors and attested by the seal of the district and the signature of the secretary of the board this .......... day of .......... A.D. 20.... .

Secretary .................

Chairperson ...............

(Seal)

The certificate shall be filed in the office of the clerk, and the annual installment of the total tax so certified shall be extended by the county clerk on the tax books of the county against the real property, right-of-way, road, or property to be benefited, situated in such drainage district, in the same manner that other taxes are extended on the tax books of the county in a column under the heading of Drainage Tax, and the taxes shall be collected by the treasurer of the county in which the real property is situated on which the tax is levied at the same time and in the same manner that the county taxes on such property are collected. The county clerk shall be allowed the same fees as he or she receives for like services in other cases.



31-334 Drainage tax; levy insufficient; supplemental assessment; how levied and collected.

Whenever it shall appear to the satisfaction of the board of supervisors that the levy theretofore made will be insufficient to pay the cost of the improvement or to pay the interest and principal of the bonds which the district desires to issue to pay the cost of such improvement, and that therefor a supplemental assessment is necessary to be made as provided in section 31-332, the board shall, by a resolution duly passed and entered in the record of its proceedings, declare the amount of such deficit and the purpose to which such supplemental assessment should be applied, and shall thereupon cause a supplemental assessment roll to be made, which shall apportion the amount necessary to be raised and declared as aforesaid upon the lands in the proportion of the former assessment, and shall set opposite each parcel of land (described by its legal description) the amount of such supplemental assessment expressed in dollars and cents. Upon such roll the real estate and the amounts of the several assessments may be described by current and usual abbreviations, if the board so desires. Thereupon the board shall proceed to enter judgment by confirmation upon such supplemental assessment roll, and such supplemental assessments shall be levied and certified in all respects as provided for herein. From time to time, and as often as occasion may arise, supplemental assessments may be levied as in this section provided. In the event that any supplemental assessment is levied before any bonds are issued by the district, it shall be divided into installments, payable when the installments of the first original assessment are payable, and shall be collected therewith, and together they shall constitute one fund against which drainage bonds may be issued as herein provided.



31-335 Streets, highways, and railroad property; assessment; tax; collection.

When any ditch, drain, improved watercourse, dike, levee or other drainage improvement, located and established under sections 31-301 to 31-369, crosses, drains, or protects either in whole or in part any street, highway, public or corporate road of any railroad, or benefits any or either of such streets, roads or railroads, the board of supervisors shall apportion and set off to the county or a township, if a county road, or to a company, if incorporated, or a railroad, and to a city or village, if a street or alley, a portion of the cost and expense of the whole drainage improvements, the same as to private individuals, and in proportion to the benefits conferred by such drainage improvements on such street, roads and railroads. Any apportionment of the cost and expenses of the drainage improvements that may be levied as a special tax or assessment against the property of any incorporated road, or any railroad, or any telegraph or telephone company for benefits accruing to the property of such corporations situated within the physical boundaries of such drainage district, shall be enforced and collected in the same manner that county taxes are enforced against them under the general revenue laws of the state. Any apportionment of the costs and expenses aforesaid to a county, township, city or village, shall be filed as a claim with the county, township, city or village clerk, as the case may be, and may be enforced and collected as other judgments against such county, township or municipal corporation are enforced and collected.

Creating liability against a village for benefits to streets and alleys for drainage improvement within a drainage district is not in contravention of the Constitution. Drainage District No. 1 of Lincoln County v. Village of Hershey, 145 Neb. 138, 15 N.W.2d 337 (1944).

Supervisors have power hereunder to assess railroad company. Drainage Dist. No. 1 of Pawnee County v. Chicago, B. & Q. R. Co., 96 Neb. 1, 146 N.W. 1055 (1914).

Section is constitutional. County property may be assessed for special improvements, and assessments should be charged to county and not township. Drainage Dist. No. 1 of Richardson County v. Richardson County, 86 Neb. 355, 125 N.W. 796 (1910).



31-336 Bonds; authority to issue; terms.

The board of supervisors may, if in its judgment it seems best, issue negotiable bonds (1) not to exceed the amount of the total tax levy certified to the county clerk or clerks as provided by law, (2) in denominations of not less than one hundred dollars, (3) bearing interest payable semiannually, (4) to mature at annual intervals in not to exceed twenty years, and (5) with both principal and interest payable at the office of the county treasurer of the county in which the drainage district was organized, or at some convenient banking house or trust company office to be named in the bonds. The bonds and interest coupons shall be executed in the name of the district, and shall be signed by the chairman of the board of supervisors, attested with the seal of the drainage district and by the signature of the secretary of the board. Such bonds shall be made to run for not more than twenty years, and in case they are made to mature at different times within such period, the assessment shall be divided into as many installments as there are different dates of maturity. The installments shall be numbered consecutively as issued, and bear date at the time of their issue.



31-337 Bonds; maturity; recitals.

The maturity of all bonds shall be fixed on July 1 of the year in which they mature and shall contain a recital that the same were issued in accordance with the provisions of sections 31-336 to 31-348, and that they are to be paid out of a sinking fund to be created as provided in section 31-351.



31-338 Bonds; issuance; resolution required; payment; record; contents.

Before issuing any bonds under the provisions of sections 31-336 to 31-348, the board of supervisors of the district shall by resolution duly engrossed in the minutes of a meeting to be specially held for that purpose, order and direct the issue thereof, specifying their number, amount, rate of interest, date of maturity, and place of payment. Such minutes shall be engrossed on the record of the board of supervisors, which minutes and the record of bonds shall at all times be open to the inspection of all parties interested in the district, either as taxpayers or bondholders. Upon the payment of any bond, an entry shall be made in the records accordingly.



31-339 Bonds; sale; from what funds payable.

The bonds shall not be sold for less than par with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the drainage assessments or taxes.



31-340 Bonds and interest; annual tax levy to pay at maturity.

It shall be the duty of the board of supervisors in making the annual tax levy as provided in section 31-333, to take into account the maturing bonds and interest on all bonds, and make ample provisions in advance for the payment thereof.



31-341 Repealed. Laws 2001, LB 420, § 38.



31-342 Bonds; issuance; delivery of certified transcript.

The secretary of the board of supervisors of the drainage district in which bonds are issued shall furnish a duly certified transcript to the holder of any such bond on demand.



31-343 Bonds; payment of levy by landowner; effect; record.

Before such bonds are issued any person or corporation whose land or property has been assessed for benefits by the district may pay the total amount of the cost and expenses apportioned to and levied as a tax against such land and property or any lot, tract, or subdivision thereof as set out in the assessment roll. The amount of bonds to be issued shall be reduced by the amount thus paid. When such payment has been made to the board of supervisors, it shall place the sum so received in the depository provided for in section 31-350, and shall give to such owner an acquittance showing such payment. The lands and property upon which payment has been made shall be released from the lien of such drainage tax, and the bonds and interest thereon shall be chargeable solely against the lots, tracts, land and property upon which such payment has not been made. The drainage board shall certify to the county clerk a list of the lands and property upon which such payment has been made, which list shall be filed and recorded in the office of the county clerk.



31-344 Bonds; issuance; resolution; contents; declarations.

Before issuing any bonds the board shall pass a formal resolution in which shall be found and declared (1) the total amount of the tax as confirmed (both by the original and the supplemented assessment, if any), (2) the total amount of the deductions, if any, thereon, (3) the estimated cost of collection, and (4) the total amount of the net tax available for the payment of the principal and the interest of the bonds the district intends to issue.



31-345 Bonds; issuance; resolution; contents; pledge of funds.

The board shall then, in such resolution, divide the total levy theretofore made into convenient installments, and opposite each shall set the year in which they shall become payable respectively. The board shall then authorize the bonds which the district proposes to issue, fixing the terms, date and maturities thereof in such a manner that the installments of the tax will be sufficient to pay the corresponding installments of bonds as and when they become due. In the same resolution the board shall provide that in due time, manner and season it will cause the annual levy to be made in compliance with such resolution, and thereupon the fund, to the extent that it may be necessary to pay the bonds, shall be pledged and hypothecated to the payment of the bonds, which pledge and hypothecation, to the amount so expressed and declared, shall be superior to any other charge against the same.



31-346 Board of supervisors; power to borrow money; purpose; limitation.

Before funds can be secured by the levy of a tax or the sale of bonds, the board of supervisors of such drainage district shall have power to borrow money and pledge the credit of the district for the payment of the same, with interest, in any sum not to exceed five thousand dollars, to pay the necessary cost and expenses of the organization and incorporation of the district and all other legitimate charges and expenses incurred by the board and its officers and employees in performing the services and duties required of them by sections 31-301 to 31-369.



31-347 Bonds; sale; how made.

The board may sell the bonds from time to time in such quantities as may be necessary and most advantageous, to raise the money for the construction of the ditches and works, the acquisition of rights-of-way and property, and otherwise to fully carry out the objects and purposes of sections 31-301 to 31-369. Before making any sale the board shall at a meeting, by resolution, declare its intention to sell a specified amount of the bonds, and the day and hour and place of such sale, and shall cause such resolution to be entered in the minutes, and notice of the sale to be given by publication thereof at least twenty days in a daily newspaper published in the city of Lincoln, and in any other newspaper, at its discretion. The notice shall state that sealed proposals will be received by the board at its office, for the purchase of bonds until the day and hour named in the resolution. At the time appointed the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder, and may reject all bids; but the board shall in no event sell any of the bonds for less than par.



31-348 Bonds; sale; record.

The secretary shall keep a record of the bonds sold, their number, the date of sale, the price received, and the name of the purchaser.



31-349 Bonds; sale; proceeds; use.

The proceeds of the sale of bonds, or any of them, shall be used to pay for the works and improvements in the drainage of the district, and such costs, expenses, fees and salaries as may be authorized by law.



31-350 Bonds; sale; proceeds; deposits and withdrawals.

The money derived from the sale of any bonds shall be deposited by the board of supervisors with some bank or trust company in any county in the district under such conditions as the board may prescribe, and may be withdrawn from such depository when ordered by the board on check or warrant signed by the chairman and countersigned by the secretary. Such depository shall execute and deliver to the board of supervisors of the drainage district a bond with good and sufficient securities, to be approved by the board of supervisors, conditioned that the depository shall account for, safely keep, and pay over, as required by law and as ordered by the board of supervisors, any and all money received by such depository on account for the drainage district.



31-351 Assessments; lien; interest on delinquent assessments; collection; sinking fund to retire bonds.

All the assessments on real property and easements shall be a lien against the property assessed from and after the first Monday in April in the year in which it is assessed and shall draw interest at the rate of nine percent per annum from May 1 of the year following said assessment, and such lien is not removed until the assessments are paid or the property sold for the payment thereof. It shall be the duty of the county treasurers to collect such assessments in the same manner as other taxes against real estate are collected, and the revenue laws of the state for the collection and sale of land for such taxes are hereby made applicable to the collection of assessments under sections 31-301 to 31-369. When bonds have been issued by the drainage district, the taxes so collected to pay the same shall constitute a sinking fund to be used for the payment of such bonds and the interest thereon.



31-352 Watercourses; cleaning and changing.

In order to effect the drainage of the district, the board is authorized to clean out and remove all obstructions from the bed of any stream, creek, bayou, lagoon or other watercourse in the district; to straighten or shorten and deepen or widen the course of any stream or to abandon the bed of any stream and construct a new channel therefor; and to fill up any channel, or part of a channel, of any stream, creek, bayou, or other watercourse, in order to turn the direction of the volume of water, or to concentrate the water, so as to deepen and form a main channel.

Drainage district may be required to construct bridge occasioned by reason of failure to keep its drainage system in repair. Ritter v. Drainage Dist. No. 1, 148 Neb. 873, 29 N.W.2d 782 (1947).

Right of supervisors to keep drainage ditch in repair includes the right to straighten its channel or lengthen and better its outlet. Richardson County v. Drainage District No. 1 of Richardson County, 113 Neb. 662, 204 N.W. 376 (1925).



31-353 Crossing of highways or railroads; mutual agreement; condemnation.

The board shall have the power to construct the works across any street, avenue, highway, railway, canal, ditch or flume which the route of the ditches may intersect or cross, in such manner as to afford security for life and property, but the board shall restore the same, when so crossed or intersected, to its former state as nearly as may be, or in a manner not to impair its usefulness unnecessarily. Every company whose railroad shall be intersected or crossed by the works shall unite with the board in forming such intersections and crossings, and shall grant the privilege aforesaid. If such railroad company and the board, or the owners and controllers of such property, thing or franchise so to be crossed, cannot agree upon the amount to be paid therefor, or the points or the manner of such crossings, the same shall be ascertained and determined in all respects as is provided in respect to the taking of land.

Where erosion destroys highway and bridges over drainage ditch, drainage district is required to restore bridges and their approaches in such manner as to permit the maintenance of public highway over and across the same. Ritter v. Drainage Dist. No. 1, 148 Neb. 873, 29 N.W.2d 782 (1947).

If old bridge is rendered unnecessary, county must maintain. Richardson County ex rel. Sheehan v. Drainage Dist. No. 1 of Richardson County, 92 Neb. 776, 139 N.W. 648 (1913).

District must maintain bridge over a ditch crossing a highway. State ex rel. Hutter v. Papillion Drainage Dist., 89 Neb. 808, 132 N.W. 398 (1911).



31-354 Public lands; grant of right-of-way.

The right-of-way is hereby given, dedicated and set apart, to locate, construct and maintain such works over and through any of the lands which are now or may be the property of the state.



31-355 Bids for construction; award of contract; conditions; supervision of work.

(1) After the board of supervisors has certified the total levy of the costs and expenses of the drainage improvements to the county clerk as directed by law, it may proceed to let a contract for the construction of such improvements. The board shall give notice of its intention to let such contract by publication thereof for twenty days in the newspapers of general circulation in the county or counties in which the drainage district is situated and in such other newspapers as it may deem advisable. The notice shall call for sealed bids for the construction of such improvements or any part thereof, notify the public of the time and place where such bids will be received and opened, and notify the public where the plans and specifications may be seen. On the day fixed, the board shall open and consider the bids and may let the contract for the whole work, or any part thereof, to the lowest responsible bidder, may reject any and all bids and readvertise for proposals, or may proceed to construct the work under its own superintendent. Contract for the purchase of materials shall be awarded to the lowest responsible bidder. Except as provided in subsection (2) of this section, the person to whom a contract is awarded shall enter into a bond with good and sufficient surety in a sum not less than twenty-five percent of the contract price, conditioned for the faithful performance of such contract. The work shall be done under the direction and to the satisfaction of the drain commissioner, subject to the approval of the board.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, the bidder shall furnish the county with an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in a sum determined by the county board of supervisors, conditioned for the faithful performance of such contract.



31-356 Sections, how construed; limitation on granted powers.

None of the provisions of sections 31-301 to 31-369 shall be construed as repealing or in anywise modifying the provisions of any other law relating to the subject of draining, reclaiming or protecting swamp, overflowed or submerged lands. Nothing herein contained shall be deemed to authorize any person or persons to divert the waters of any river, creek, stream, canal or ditch from its channel to the detriment of any person or persons having any interest in such river, creek, stream, canal or ditch, or the waters therein, unless previous compensation be ascertained and paid therefor, under the laws of this state authorizing the taking of private property for public use.



31-357 Joint outlet of two districts; cost of improvements; how allocated.

When two or more districts shall have their outlet or discharge into the same natural watercourse or stream, each district shall be assessed for the cost of such work in the same ratio to such total cost as the discharge of waters of such district bears to the combined discharge of waters of the several districts emptying into such natural watercourse or stream; but no district shall be liable to contribute for any improvement or costs and expenses incurred in improving such natural watercourse or stream above the point of discharge of the waters of such district into the same.

Drainage district cannot be released from private property rights established by judgment by subsequent legislation. Mooney v. Drainage Dist. No. 1 of Richardson County, 134 Neb. 192, 278 N.W. 368 (1938), reversing on rehearing, 133 Neb. 197, 274 N.W. 467 (1937).

Above section is not of such vital importance as to form inducement to passage of remainder of law, and even if invalid, would not excuse a duty enjoined by valid portion. Mooney v. Drainage District No. 1 of Richardson County, 126 Neb. 219, 252 N.W. 910 (1934).



31-358 Ditches, drains, or watercourses; use by landowners.

The owner of any land, lot or premises that have been assessed for the payment of the cost of the location and construction of any ditch, drain or watercourse, as hereinbefore provided, shall have the right to use the ditch, drain or watercourse as an outlet for lateral drains from said land, lot or premises.

This section is only special provision conferring special rights in the use of drainage ditches, and does not authorize use for purpose of irrigation. Drainage Dist. No. 1 v. Suburban Irr. Dist., 139 Neb. 333, 297 N.W. 645 (1941).



31-359 Subdistricts; creation by mutual agreement, district court action; procedure.

If any person who owns land within the drainage district which has been assessed for benefits, and which is separated from the ditch, drain or watercourse for which it has been assessed, by the land of another or others, shall desire to ditch or drain his land across the land of such other or others into such ditch, drain or watercourse, and shall be unable to agree with such other or others on the terms and conditions on which he may enter upon their lands and construct such drains or ditch, he may proceed in the manner herein provided, and the ditch or drain which he shall construct or cause to be constructed shall be considered to be conducive to the public health, welfare, convenience and utility to promote which the drainage district was established. He may file his petition with the clerk of the district court asking the court to establish a subdistrict within the limits of the original district for the purpose of securing more complete drainage, describing the lands to be affected thereby by metes and bounds, or otherwise, so as to convey an intelligent description of such lands; and all proceedings shall be the same as herein provided for the establishment, formation and construction of original districts and improvement thereof, including the assessment of damages, and the assessment of benefits. When established and constructed, it shall become and be a part of the drainage system of such drainage district, and be under the control and supervision of the board of supervisors.



31-360 Treasurer; duties; collection of assessments; disbursement.

The treasurer of the county in which the drainage district, or the largest portion thereof, is situated, shall be ex officio treasurer of the district for the purposes of collecting and disbursing taxes or assessments. The treasurers of the counties in which the smaller parts of the district shall be situated shall pay over to him any and all funds collected and paid over to them for the benefit of the drainage district, and shall take the receipt of the treasurer therefor in duplicate. The original receipt the treasurer paying the money shall keep for his own protection, and the duplicate shall be filed in the office of the clerk of the county of which the person receiving such money shall be treasurer. It shall be the duty of the treasurer, who is ex officio treasurer of the drainage district, to pay any money in his hands, collected as aforesaid, upon warrants signed by the chairman and attested by the secretary of the board of supervisors of the district, when the same shall be presented for payment.

County treasurer is ex officio treasurer of drainage district, which has no treasurer of its own. School District No. 22 of Harlan County v. Harlan County, 127 Neb. 4, 254 N.W. 701 (1934).

Drainage district is entitled to interest obtained by the county from the fund in the hands of treasurer as ex officio treasurer of the district. Nemaha Valley Drainage District No. 2 of Nemaha County v. Nemaha County, 100 Neb. 64, 158 N.W. 438 (1916).



31-361 Drainage district warrants; form.

All warrants issued by the board of supervisors of any drainage district shall be in the following form:

$ ............

No. ..........

Treasurer of the County of ............

Pay to ............. dollars out of any money in the treasury belonging to .......... Drainage District in the County of .......... . Given at the town of .........., State of Nebraska, by order of the board of supervisors of ............... Drainage District.

Attest:

Secretary ...............

Chairman ................



31-362 Warrants; laws governing county warrants applicable.

The law of this state under which county warrants are issued, sold, transferred, assigned, presented for payment and paid, shall apply to all warrants issued by virtue of the provisions of sections 31-301 to 31-369.



31-363 Officers and employees; salaries.

The board of supervisors, except where otherwise provided, shall, by resolution, at the time of hiring or appointing, provide for the compensation for work done and necessary expenses incurred by any officer, engineer, attorney, or other employee, and shall also pay the fees of all court and county officers who may by virtue of sections 31-301 to 31-369 render service to the district.

County is entitled to retain, as a part of its general fund, fees fixed by statute for all taxes and special assessments collected by county treasurer for drainage district. Nemaha Valley Drainage District No. 2 of Nemaha County v. Nemaha County, 100 Neb. 64, 158 N.W. 438 (1916).



31-364 Installations; repairs; assessment; tax levy; procedure.

If at any time after the final construction of such improvement the same shall become out of repair, obstructed, inefficient, or defective from any cause, except such as are the result of the use of said improvements as a joint outlet for other systems of drainage improvements, the board of supervisors, if in its discretion it is practicable and feasible to make such repairs, remove such obstructions, and correct such inefficiencies, may order an assessment upon the lands and property benefited by the drainage system, for the purpose of placing the same in proper and suitable condition for drainage purposes, using the original assessment upon the property in the district as a basis to ascertain the ratio that each separate tract or lot of land or property bears to the whole amount to be levied. The board shall fix and determine the amount of the assessment or tax that shall be levied against each separate piece of property in the district, which assessment shall be limited to the amount necessary to make and complete such repairs, remove such obstructions, or remedy any such defect or defects, and shall be levied and collected in the same manner as the other assessments for the location, construction and operation of said system of drainage are levied and collected as provided in sections 31-301 to 31-369; Provided, however, the board of supervisors of any such district, if it deems advisable, or is ordered so to do by a majority vote at a landowners meeting of the district, instead of proceeding as above mentioned, shall, when it is found that funds are necessary for minor repairs and maintenance of its drains or ditches, or for the administration of the affairs of the district, or for upkeep or protection of its tools and machinery, levy a tax annually, sufficient in amount to pay for such items of expense, without the estimate of an engineer, and certify the same to the proper authorities, and the same shall be extended on the tax rolls of the county and collected as other taxes. All such annual assessments shall be based upon the original apportionment of benefits to the lands and property within the district, and apportioned as the original assessment. The board of supervisors shall also determine and certify to the said authorities at that time the amount each tract of land or separate property shall pay as its proportion of the funds so found necessary, and levied for said purposes. If the repair is made necessary by the act or negligence of the owner of any land or other property through which the improvement is constructed or by the act or negligence of his or its agent or employee, or if the same is filled and obstructed by the cattle, hogs, or other stock of such owner, employee or agent, then the cost thereof shall be assessed and levied against the lands or property of such owner alone.

Provisions for tax levies refer to property within the district. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).

Board of supervisors was given power to order an assessment for the purpose of making repairs, even though district was dissolved by expiration of charter. Wellensiek v. Drainage Dist. No. 1, 172 Neb. 869, 112 N.W.2d 267 (1961).

A drainage district organized by proceedings in district court is required to repair its drainage system which has become out of repair, obstructed, inefficient, or defective from any cause. Ritter v. Drainage Dist. No. 1, 148 Neb. 873, 29 N.W.2d 782 (1947).

A landowner who, with his predecessors in title, has accepted the benefits of a legally organized drainage system for thirty years, and has paid all preceding assessments of taxes against his property for the construction, maintenance and repair of the drainage system, is estopped to question the validity of an order making an eleventh supplemental assessment. Engles v. Drainage District No. 1, 142 Neb. 876, 8 N.W.2d 166 (1943).

Legislature, by amendatory act, could not relieve district from duty to enlarge outlet to its drainage system imposed by court order. Mooney v. Drainage District No. 1 of Richardson County, 134 Neb. 192, 278 N.W. 368 (1938).

Enlargement of outlet of drainage district is improvement and repair within statute imposing mandatory duty on drainage district to keep system in condition. Mooney v. Drainage District No. 1 of Richardson County, 126 Neb. 219, 252 N.W. 910 (1934).

Right of supervisors to keep drainage ditch in repair includes the right to straighten its channel or lengthen and better its outlet. Richardson County v. Drainage District No. 1 of Richardson County, 113 Neb. 662, 204 N.W. 376 (1925).



31-365 Care of ditches; overseers; appointment; duties.

For the purpose of preserving any ditch, drain, dike, or other works constructed or erected under the provisions of sections 31-301 to 31-369, the board of supervisors shall have the power to appoint not more than three overseers of the respective districts, who shall hold their offices for the term of one year, whose duty it shall be to keep the ditches, drains, dikes, and other works erected or constructed for the reclamation of the lands in the drainage district, in good repair, and remove all obstructions from all ditches, drains, or watercourses within their respective districts. It shall also be the duty of the overseers to cause the arrest of all persons who shall be known to have filled up, or put any timber or brush into, or to have in any way obstructed any ditch, drain or watercourse, or have damaged any dike, or other work erected or constructed for the reclamation of lands as aforesaid, within their respective districts.

A drainage district organized by proceedings in district court is required to remove all obstructions from its ditches and keep its works in good repair. Ritter v. Drainage Dist. No. 1, 148 Neb. 873, 29 N.W.2d 782 (1947).

Duty to maintain drainage ditch free from obstructions shows legislative intent not to permit maintenance of check for irrigation. Drainage District No. 1 v. Suburban Irr. Dist., 139 Neb. 333, 297 N.W. 645 (1941).

It is duty of the board of supervisors of a drainage district to repair ditches which become ineffective. Ritter v. Drainage Dist. No. 1 of Otoe and Johnson Counties, 137 Neb. 866, 291 N.W. 718 (1940).

Court may order drainage district to enlarge outlet to drainage system to provide effective drainage. Mooney v. Drainage District No. 1 of Richardson County, 134 Neb. 192, 278 N.W. 368 (1938).



31-366 Injuring or obstructing ditch, drain, or watercourse; penalty.

If any person shall willfully obstruct or injure any ditch, drain, or watercourse, or damage or destroy any dike or other work constructed under the provisions of sections 31-301 to 31-369, he shall be liable to the drainage district for the full amount of the injury occasioned by the damage thereto, the same to be recovered by a civil action in the name of the district. In addition thereto he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not exceeding the sum of one hundred dollars.



31-367 Sections, how construed; judgments and decisions, effect; irregularities, rights of parties aggrieved.

Sections 31-301 to 31-369 shall be liberally construed to promote the drainage and reclamation of wet, overflowed or submerged lands. The establishment of said corporation, and the collection of assessments, shall not be defeated by reason of any defect in the proceedings occurring prior to the judgment of the court, or of the board of supervisors confirming and establishing the assessment of benefits and injuries, but such judgment shall be conclusive and final that all prior proceedings were regular and according to law. No person shall be permitted to take advantage of any error, defect, or informality, unless the person complaining thereof is directly affected thereby, at any stage of the proceedings. If the court or board of supervisors shall deem it just to release any person, or modify his assessment or liability, it shall in no manner affect the right or liability of any other person.

Sections 31-301 to 31-369 shall be liberally construed to promote drainage and judgments of court or board of supervisors establishing assessments of benefits and injuries shall be conclusive that all prior proceedings were regular and lawful. Only a person directly affected may take advantage of any error or defect, and modification as to his assessment shall not affect right or liability of another. Lost Creek Drainage Dist. v. Elsam, 188 Neb. 705, 199 N.W.2d 387 (1972).



31-368 Assessments; irregularities; effect; injunction, when allowed.

The collection of assessments to be levied to pay for the location, construction, maintenance or repair of any ditch, levee, dike or watercourse, shall not be enjoined or declared void, nor shall such assessment be set aside in consequence of any error, omission, or irregularity committed or appearing in any of the proceedings provided for in sections 31-301 to 31-369. No injunction shall be allowed restraining the collection of any assessment until the party complaining shall first pay to the county treasurer the amount of his assessment, which amount so paid may be recovered from the district in an action brought for that purpose in case the injunction is made perpetual.

Before injunction can be allowed, party complaining is required to first pay to county treasurer amount of assessment. Richardson County v. Drainage District No. 1 of Richardson County, 113 Neb. 662, 204 N.W. 376 (1925).

Constitutionality raised but not determined; even if void, invalidity would not render entire act void. Drainage District No. 1 of Pawnee County v. Chicago, B. & Q. R. Co., 96 Neb. 1, 146 N.W. 1055 (1914).



31-369 Drainage district; name; corporate powers; liabilities.

Every district organized under the provisions of sections 31-301 to 31-369 shall be a body politic and corporate and shall be known by the corporate name of Drainage District Number ........................... of ................... County, and shall have power and authority to take and hold real and personal property necessary for its use, to make contracts, to sue and be sued, have and use a corporate seal, and exercise any and all other powers, as a corporation, necessary to carry out the purposes of said sections. All such districts shall be liable for all injuries and damages, caused by the construction of said drainage improvements, arising by virtue of contract or tort.

District was liable for all damages caused by construction of improvement. Wellensiek v. Drainage Dist. No. 1, 172 Neb. 869, 112 N.W.2d 267 (1961).

District is liable for damages caused by negligence in construction or maintenance. Miller v. Drainage Dist. No. 1 of Richardson County, 112 Neb. 206, 199 N.W. 28 (1924).

Damages to third parties are recoverable in proceedings other than those for the organization of the district. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

District is a public corporation and may sue and be sued. Nemaha Valley Drainage District No. 2 v. Marconnit, 90 Neb. 514, 134 N.W. 177 (1912).



31-370 Drainage improvements; election required, when; notice; publication; change in plans.

In all districts organized under sections 31-301 to 31-369, the board of directors, having first adopted detailed plans and specifications of the work proposed to be done, having made an estimate of the total cost of such contemplated improvement, and having filed such plans, specifications, and estimated cost with the clerk of the county having the largest area of land of any county to be included in the drainage district, shall then publish once each week for three consecutive weeks in a newspaper in each county of such district a notice of an election to vote on the question of proceeding with such work and incurring the necessary liability in all cases in which the estimate of the contemplated work equals seven percent of the taxable value of the lands assessed for such improvement. The election shall be held in all respects as other elections provided for in sections 31-301 to 31-369 and 31-401 to 31-450. If the majority of the votes cast at such election are in favor of proceeding with the work and incurring the necessary liability, then the board, in proceeding therein, shall not incur indebtedness in a total sum in excess of the estimated cost so filed and published. No changes in such plans and specifications shall be made thereafter by the board which cost in the aggregate more than fifteen percent above such estimated cost. If a majority of the votes at such election vote against proceeding and incurring the liability, then the board shall abandon the work and shall thereupon certify to the county clerks a tax levy on all the tracts in the district by valuation sufficient to pay all the liabilities of the district to and including the date of such abandonment, and the levy shall be entered and collected as other general taxes and used to pay the liabilities.



31-371 Refunding bonds; issuance; power of board; limitation; interest; term.

The board of supervisors of any drainage district in the State of Nebraska organized under and by virtue of the provisions of sections 31-301 to 31-369, and any amendments thereto, which has issued, or may hereafter issue valid interest-bearing bonds under the provisions of said sections, and which bonds are now or may hereafter be outstanding and unpaid, may take up and pay off any such bonds whenever the same can be brought about by lawful means, by the issue and sale or the issue and exchange therefor of the refunding bonds of such drainage district; but bonds so to be issued shall not exceed the amount lawfully owing and unpaid upon the bond or bonds so sought to be taken up and paid. Bonds so issued shall not bear interest greater in rate or amount per annum than the bonds so sought to be taken up and paid, and shall be made to run for not more than twenty years from date of issuance.



31-372 Refunding bonds; issuance; resolution; notice; publication; procedure where no objections filed.

Whenever it is desired to issue refunding bonds under sections 31-371 to 31-374, the board of supervisors shall, by resolution entered in the minutes of its proceedings, direct public notice to be given, stating the amount of the indebtedness sought to be taken up and paid, the date it was issued, the rate of interest it bears, and if issued in installments the date when the various installments become due, that the same is sought to be taken up and paid off by the issuance and sale, or the issuance and exchange of refunding bonds bearing interest at an equal or less rate and amount per annum, and the date on which, and the place where any taxpayer of such drainage district may file objections to such proposed action. Such notice shall be signed by the president and secretary of the drainage district, and shall be published for four weeks in some newspaper of general circulation in the drainage district, and by posting a notice in three of the most public places in the district for at least thirty days prior to such date. If, after such publication and on the date for filing objections, no objections to such action by the board of supervisors are filed, then the board of supervisors may issue and sell, or exchange, as the case may be, the bonds authorized by sections 31-371 to 31-374, not exceeding the amount stated in such notice, nor exceeding the amount of an actual bonded indebtedness of the district then outstanding and unpaid, including any unpaid interest, if any, nor bearing interest greater in rate or amount than the bonds to be taken up, and thereby take up and pay off the bonds described in the notice.



31-373 Refunding bonds; objections; hearing; determination; appeal; procedure.

If, on the day appointed in such notice, any written objections be filed, the objection or objections shall be heard and decided by the board of supervisors of such drainage district. From its decision an appeal may be taken to the district court in the manner of appeals from the county board.



31-374 Refunding bonds; recitals; delivery; effect of issuance; payment.

The bonds so issued shall have recited therein the object of the issue, the title of the article under which the issue was made, stating the issue to be made in pursuance thereof, and shall also state the number, date, and amount of the bonds for which such issue is substituted and amount of the delinquent interest, if any. Such new bonds shall not be delivered until the surrender of the bond or bonds so designated, and they shall be paid and levy made and taxes collected for their payment in accordance with laws now governing the bonds heretofore issued under the provisions of sections 31-301 to 31-369. The assessment of benefits conferred and taxes levied by any such drainage district under the provisions of said sections shall remain valid and binding obligations upon the several tracts of land, but the time of payment of such taxes shall be extended to the same extent as the time of payment of the bonds refunded is extended by the issuing of such refunding bonds, and collection of such taxes shall be made as provided in said sections. The board of supervisors shall issue and file, with the county clerk of the county in which the drainage district was organized, a new certificate of levy of taxes, showing the changed dates when such taxes shall become due, otherwise in the same form and containing the same matter as in the certificate required to be issued by section 31-331, and such taxes shall be used to pay the principal of and the interest on said bonds as the same become due.



31-375 Drainage district; dissolution; procedure; election; notice; effect; funds; distribution.

There being no outstanding indebtedness, the board of supervisors of any drainage district organized under sections 31-301 to 31-305 may, on its own motion or on the filing of a written request signed by fifteen electors of the district, order an election to be held to vote on the question of the dissolution of any such district. The secretary of any such drainage district shall file a certified copy of such action by the board with the clerk of the district court of the county wherein the original petition for the incorporation of any such drainage district was filed, whereupon the clerk of the district court shall call an election and give notice to all persons interested in and owning land within the drainage district three successive weeks next preceding the election in a legal newspaper printed and published in the county wherein the district was originally incorporated. If no legal newspaper is printed and published in such county, such notice shall be placed in a legal newspaper of general circulation in the county wherein the district was originally incorporated. It shall be sufficient if the notice of such election shall be directed to all persons interested in the drainage district, identifying the same as it is referred to in the original petition for incorporation. The notice shall specify the day, hour, and place at which the election shall be held. The election shall be held in some public place in the county in which the district was organized. At such election every acre of land shall represent one share, and each owner shall be entitled to one vote for every acre of land owned by him or her in such district. If at the election a majority of the votes cast shall favor the dissolution, then such district shall stand dissolved, and the clerk of the district court shall certify such result and dissolution to the county clerk of each county wherein any portion of the lands of the drainage district lies. When any drainage district is dissolved as provided in this section, any remaining funds of the district shall be distributed to the counties in which the district is situated in the same proportion as the area of the district in each county bears to the total area of the district and shall be deposited in the general fund of the respective counties.

It is a condition to the right of dissolution that there be no outstanding indebtedness. Ritter v. Drainage Dist. No. 1 of Otoe and Johnson Counties, 137 Neb. 866, 291 N.W. 718 (1940).



31-376 Drainage district; located in more than one county; inactive for five years; county board; dissolve; procedure.

When any drainage district organized under the provisions of sections 31-301 to 31-305 is comprised of territory located in more than one county and is inactive for a period of at least five years, as determined by resolution of the county board of the county in which such district was organized, the county board may initiate action for dissolution of the district by filing a copy of its resolution with the clerk of the district court of the county in which the original petition for incorporation of such district was filed. After the filing of such resolution, the procedure for dissolution and distribution of any remaining funds shall be the same as that provided in section 31-375.



31-377 Drainage district; comprised of territory in one county; inactive for five years; county board; dissolve; funds; transfer to county general fund.

When any drainage district organized under the provisions of sections 31-301 to 31-305 or 31-401 to 31-408 is comprised of territory solely within one county and is inactive for a period of at least five years, as determined by resolution of the county board, the county board may order the district dissolved. The county board shall file copies of such order of dissolution with the county clerk and the county treasurer. Upon receipt of such order, the county treasurer shall transfer any remaining funds of the dissolved drainage district to the general fund of the county.



31-378 Repealed. Laws 1999, LB 4, § 1.



31-401 Drainage district organized by vote of landowners; when formed.

Whenever it will be conducive to the public health, convenience or welfare, to drain any wet land, to drain any land subject to overflow by water, or any land which will be improved by drainage, to build or construct any dike or levee to prevent overflow by water, to construct, straighten, widen, deepen or alter any ditch, drain, stream or watercourse, to riprap or otherwise protect the bank of any stream or ditch, to construct, enlarge, extend, improve or maintain any system of drainage, to construct, enlarge, extend, improve or maintain any system of control of surface water or running water, or to do any two or more of said things jointly, then a drainage district may be formed and may proceed, as hereinafter provided, for the purpose of inaugurating, constructing, controlling and maintaining said work or works of public improvement.

District has no duty to maintain and keep in repair its works unless plans and specifications so provide. McGree v. Stanton-Pilger Drainage Dist., 164 Neb. 552, 82 N.W.2d 798 (1957).

Legal existence of drainage district may be litigated in proceedings for assessment of benefits. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).

Plans must be in accordance with this section, but an estimate of cost of work is not required. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

A drainage district has a special right to have its drainage channel kept free from obstruction or interference. Drainage District No. 1 v. Suburban Irr. Dist., 139 Neb. 333, 297 N.W. 645 (1941).

A drainage district organized under this article is liable for damages caused by the negligent construction of its works. Compton v. Elkhorn Valley Drainage District, 120 Neb. 94, 231 N.W. 685 (1930).

Damming of drainage channel to detriment of drainage district may be enjoined. Flader v. Central Realty & Investment Co., 114 Neb. 161, 206 N.W. 965 (1925).

Drainage district is liable for damages caused by its negligence in the construction of its works, and action accrues when damage occurs. Bunting v. Oak Creek Drainage District, 99 Neb. 843, 157 N.W. 1028 (1916).

Constitutionality of act sustained, and general construction of act outlined. White v. Papillion Drainage District, 96 Neb. 241, 147 N.W. 218 (1914).

Act is constitutional. O'Brien v. Schneider, 88 Neb. 479, 129 N.W. 1002 (1911); State ex rel. Harris v. Hanson, 80 Neb. 724, 115 N.W. 294 (1908).



31-401.01 Drainage district formation; prohibited after June 30, 1972.

After June 30, 1972, no new drainage districts shall be organized under the provisions of sections 31-401 to 31-450. Attempted formations of drainage districts under sections 31-401 to 31-450 which have not been completed before July 1, 1972, shall be null, void and of no effect for the purpose of organizing such district. All drainage districts having valid corporate existence before July 1, 1972, shall enjoy all rights, duties, powers and authorities conferred by sections 31-401 to 31-450 and shall not be affected by this section, nor shall the legality of formation, organization, or operation of any such district be subject to any legal action based on this section.



31-402 Formation; petition; contents.

When the district proposed contains real estate owned by less than twenty persons or corporations, one-fourth of said number shall be sufficient to petition for the formation of such district. When there are more than twenty such owners, ten or more owners of real estate therein may sign a petition for the formation of such district, and file said petition with the county clerk of the county having the largest body of land within the proposed district. The petition shall suggest the boundaries of the district, the number of directors that the district shall have if formed, and the amount of bond each shall give.

Number of signers is not required to be designated in the petition. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

Description in petition for formation of public highways of county named is sufficient. Scottsbluff Drainage District v. Scotts Bluff County, 113 Neb. 187, 202 N.W. 455 (1925).

Petition sustained as sufficient against collateral attack. O'Brien v. Schneider, 88 Neb. 479, 129 N.W. 1002 (1911).

Districts may cover portions of two counties and may overlap. State ex rel. Sheffer v. Fuller, 83 Neb. 784, 120 N.W. 495 (1909).



31-403 Formation; bond for expenses.

At the time of filing the petition the petitioners shall also file a bond, with surety or sureties to be approved by the county clerk, which bond shall run to the county and be conditioned to pay all expenses of the county by reason of such proceedings in case the district be not formed.

Bond signed by surety who was also a petitioner was sufficient. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).

Bond is valid, though conditioned to become void if the district be organized, or if petitioners pay costs. O'Brien v. Schneider, 88 Neb. 479, 129 N.W. 1002 (1911).



31-404 Formation; boundaries of district; hearings; directors; number; bond.

Thereupon the county board of such county shall take to its assistance the county surveyor of the county and shall determine whether or not the boundaries of the proposed district are reasonable and proper, and if the board finds that the boundary line of the district should be changed, it shall change the same and fix the boundary line where the same, in the judgment of the board, should be fixed with a view to promoting the interest of the drainage district, if formed, and with a view to doing justice and equity to all persons. Anyone asking shall be given a hearing as to the boundary. The board shall also determine the number of directors that the district shall have, if formed, and the amount of the bond to be given by each, and shall make a record of its action.

Board is required to determine that boundaries of district are reasonable and proper. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

Fact that all of petitioners did not sign bond is immaterial. O'Brien v. Schneider, 88 Neb. 479, 129 N.W. 1002 (1911).

County commissioners at any time before the rights of third parties have accrued may alter boundaries, but must give notice and describe boundaries. State ex rel. Sheffer v. Fuller, 83 Neb. 784, 120 N.W. 495 (1909).

In fixing boundaries, the board is required to determine the same with a view to promoting the interest of the district, and justice and equity to all persons. State ex rel. Harris v. Hanson, 80 Neb. 724, 115 N.W. 294 (1908).



31-405 Formation; notice of election; publication; contents; posting.

Thereupon the county clerk shall publish one notice once each week for three weeks in a newspaper published in the proposed district, and if the district embraces land in more than one county, then said notice shall be published in a legal newspaper published in the proposed district in each county. If no legal newspaper is published in the proposed district then the notice shall be published in a legal newspaper published in each of the counties having land within the proposed district. The notice shall state the filing of the petition; that it is filed under the provisions of sections 31-401 to 31-450, giving the title thereof in full; the boundaries of the proposed district as fixed by the county board; that an election will be held at a certain place in the proposed district, which place shall be named in said notice, between the hours of 8 a.m. and 6 p.m., on a day named therein; that at said election the question of the formation of the proposed district shall be determined, and a board of directors elected, giving the number of such board, such board to take office contingently on the formation of the district; Provided, that if there is no newspaper published within the district or within the county, the county clerk shall prepare a copy of such notice, and cause it to be posted in three conspicuous and suitable places in the district.

Notice of formation of district was properly published. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).

Where notice sets forth boundaries in detail as described in petition for organization of district, it is sufficient to meet requirements of this section as setting forth description. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

Notice should be given of change of boundaries. State ex rel. Sheffer v. Fuller, 83 Neb. 784, 120 N.W. 495 (1909).

First publication may be less than three weeks before election. State ex rel. Harris v. Hanson, 80 Neb. 724, 115 N.W. 294 (1908).



31-406 Formation; election; form of ballot.

Such election shall be by ballot which shall be signed by the voter, and shall have thereon a list of the land and lots which the voter claims the right to vote. The ballot shall be in the following form, and ballots at annual elections shall be in similar form.

Mere fact that voter writes on the ballot the nature of the instrument by which he acquired title does not invalidate the ballot. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).



31-407 Formation; election; eligibility to vote; manner of voting; canvassing board.

At all the elections the county clerk, or the county clerk of the county in which the greater portion of the land in such district is situated, and such assistants as he shall choose, shall constitute the election board and the canvassing board. Any person may cast one vote on each proposition to be voted on for each acre of land or fraction thereof, and for each platted lot which he may own or have an easement in, as shown by the official records of the county where the land or lots may be. Any corporation, public, private or municipal, owning or having an easement in any land or lot, may vote at such election, the same as an individual may. The executor, administrator, guardian or trustee of any person or estate interested shall have the same right to vote. Should two or more persons or officials claim the right to vote on the same tract, the election board shall determine the party entitled to vote, and shall have the power to reject any ballot not cast by a person authorized to vote the same, which rejection may be made at the time such ballot is offered, or at the time of the canvass of the election. The board shall have the right to refer to the official records of the counties where the real estate may be, for information as to who are entitled to vote. The board shall sign a statement giving the result of the election, and the same shall be recorded in the office of the county clerk. At all elections following the election by which the district is organized, each voter shall have one vote for each unit of benefit then apportioned against the land owned by the voter.

When canvassing board certifies a true and correct exhibit of votes cast for formation of drainage district, naming the place of election and the date thereof, and the ballots are on file in county clerk's office, there is a sufficient compliance with this section. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

Corporation having an easement in district may vote. State ex rel Gantz v. Drainage District No. 1 of Merrick County, 100 Neb. 625, 160 N.W. 997 (1916).

In determining whether a district is organized, any person may cast one vote for each acre of land and each platted lot, which he may own or have an easement in. Bunting v. Oak Creek Drainage District, 99 Neb. 843, 157 N.W. 1028 (1916).

Permitting corporations and nonresidents, etc., to vote is constitutional. State ex rel. Harris v. Hanson, 80 Neb. 738, 117 N.W. 412 (1908).



31-408 Formation; election; affirmative vote; effect; preservation of records; transcript; filing.

If a majority of the votes cast at the election shall be in favor of the formation of the district it shall be conclusive that the formation of the district, and the work that may be done under the supervision of the board of directors, will be for the public health, convenience and welfare. The county clerk shall thereupon file and preserve in his office all of the ballots, and record in his office all other records and proceedings in the matter, and the district shall thereupon be fully organized. If the district is in more than one county, the county clerk of the county in which the greater portion of the land in such district is situated, shall thereupon make a certified transcript of all record proceedings, and the board of directors of such district shall cause the transcript to be recorded in the office of the county clerk of each other county having land in the district.



31-409 Directors; qualification; officers; annual election; vacancies; term.

A majority of the directors shall be residents of the county or counties in which the district is located. Except as provided in section 31-409.03, any person or the officer or representative of any corporation owning or controlling any land assessed for benefits may be a director. The person elected a director receiving the least number of votes shall hold office for one year, the next higher for two years, and so on, and the term of each shall be adjusted so as to make the term of one director expire each year. The officers, consisting of a president, a treasurer, and a secretary, shall be chosen by the directors from their own number and for a term of one year. Unless the directors choose by February fifteenth of a given year to use the procedures provided in section 31-409.01, annual elections of directors shall be held on the second Tuesday of April each year, at the county courthouse or at such other place designated by the board pursuant to section 31-409.03. The annual election shall be omitted if such date occurs less than nine months after the first election. Vacancies in the office of directors may be filled by the remaining directors until the next election. All directors and officers shall hold office until their successors are elected and qualified.

Remaining duly elected and qualified directors may fill vacancy by appointment of director who fails to qualify. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).



31-409.01 Election by mail; procedure.

The directors may choose to hold the annual election required by section 31-409 by sealed mail ballot in accordance with this section. If the option authorized by this section is not exercised by February fifteenth of a given year, the procedure provided by section 31-409 shall be followed.

The secretary of the board shall, at least fifteen days prior to the election, mail to the last-known post office address of each person entitled to vote, a ballot which shall list the names and addresses of the candidates, allow room for write-in votes, and give instructions on how to vote and return the ballot.



31-409.02 Annual election; notice; contents.

Notice of an annual election held pursuant to section 31-409, 31-409.01, or 31-409.03 shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district, or the precinct if the district has been divided into voting precincts as provided in section 31-409.03, designated by the district. The last publication shall not be less than thirty days prior to the election. The notice shall include the date and location or locations of the election and the hours for voting, the number of directors to be elected, the names of those whose terms will expire, and the procedure for filing as a candidate.



31-409.03 Voting precincts; authorized; directors; how elected.

(1) The board of directors may divide the district into two or more voting precincts for the purpose of electing directors of the district. The precincts shall be established to include, as nearly as possible, equal acreage if the district levies taxes based on valuation or equal units of benefit if the district taxes on the basis of apportionment of benefits. Upon completion of the division the board shall prepare a subdivision plat and file the plat with the county clerk of each county containing affected land. The board shall provide for the phasing in of precinct voting for all elections subsequent to the decision to subdivide the district beginning with the first such election. After the board has divided the district pursuant to this subsection, the board shall not divide the district again or change the divisions until precinct voting is completely phased in and an election has been held for the directors to be elected in each precinct.

(2) When a district has been divided into two or more voting precincts, an equal number of directors shall be elected in each precinct and the remaining directors, if any, shall be elected at large. Each director elected by precinct shall own land assessed for benefits in the precinct from which he or she is elected. Precinct elections shall be held at a location within the precinct designated by the board or as provided in section 31-409.01.



31-410 Directors; bond; conditions; recording.

Each member of the board of directors shall give bond in such amount as shall have been fixed by the county board of the county, conditioned to faithfully perform the duties of a director, and of such further office as he may be elected to, and to account for all funds or property coming into his hands. All of such bonds shall run to the district, shall be signed by a surety or sureties to be approved by the county clerk, and shall be filed and recorded in his office. When so filed such person so elected shall take and hold office until his successor is elected and qualified.

Where bond is filed, director is to be considered as public officer. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).



31-410.01 Board of directors; plans; notice; hearing.

The board of directors, having first, with the aid of such engineer, surveyor, and other assistants as it may have chosen, made detailed plans of the public works to be done in accordance with section 31-401, shall cause a notice to be inserted at least once in a newspaper of general circulation in the district stating the time and place where the directors shall meet for the purpose of conducting a public hearing on the proposed public works and the method of financing such works. All parties interested in the proposed public works may appear at such public hearing in person or by counsel or may file written objections thereto. The directors shall then proceed to hear and consider the same and determine whether to adopt the public works in accordance with the detailed plans presented at such hearing and whether to finance such works by benefits accruing to the several tracts of land within the district or by a tax levy upon the taxable value of the taxable property in the district. The hearing may be continued from time to time upon notice given by publication at least once in a newspaper of general circulation in the district stating the time and place of such continuance.



31-411 Directors; duties; plans; apportionment of benefits; area method of allocation, authorized.

The board of directors having adopted the plans of public works and apportionment of benefits method of financing, shall apportion the benefits thereof accruing to the several tracts of land within the district which will be benefited thereby, on a system of units. The land least benefited shall be apportioned one unit of assessment, and each tract receiving a greater benefit shall be apportioned a greater number of units or fraction thereof, according to the benefits received. Nothing contained herein shall prevent the district from establishing separate areas within the district so as to permit future allocation of costs for particular portions of the work to specific areas. This area method of allocation shall not be used in any district which has heretofore made a final apportionment of units of benefits and shall not thereafter be changed except by compliance with the procedure prescribed in sections 31-411 to 31-412.

Adoption of detailed plans is a jurisdictional requirement. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).

Assessing of one-half units not out of line proportionately with assessment of benefits for tract involved is not a jurisdictional defect. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

Compliance with requirement of first making detailed plans of the work to be done is a condition precedent to the apportionment of benefits to lands within a drainage district. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).

Special taxes should not be levied in excess of benefits conferred. Scottsbluff Drainage District v. Scotts Bluff County, 113 Neb. 187, 202 N.W. 455 (1925).

Apportionment was unequal where lands were charged on the basis of one-fifth of their value, and railroad and county on total value of losses saved. Chicago B. & Q. R. Co. v. Platte Valley Drainage District, 113 Neb. 49, 201 N.W. 648 (1924).

Section is constitutional, though it does not require notice before adopting plan of drainage, or that apportionment precede construction of improvements, etc. O'Brien v. Schneider, 88 Neb. 479, 129 N.W. 1002 (1911).

Section sustained as constitutional against claim of taking property without due process of law. State ex rel. Harris v. Hanson, 80 Neb. 738, 117 N.W. 412 (1908).



31-411.01 Apportionment of benefits; report; filing; notice; publication.

The directors, having adopted the apportionment method of financing and having completed the apportionment of benefits, shall make a detailed report of the same and file such report with the county clerk. Thereupon the board of directors shall cause to be published, once each week for three consecutive weeks, in a newspaper of general circulation in the district, a copy of the apportionment and a statement of the total number of units of benefit in the district.



31-411.02 Board of directors; plans; adoption; budget; notice; publication; contents; levy; limitation; map; county treasurer; compute tax; additional funds; election.

The board of directors having adopted the plans of public works and the tax levy method of financing shall prepare an itemized budget of funds necessary to carry out the authorities granted under sections 31-401 to 31-450 and transmit such budget to the county board of the county or counties involved. Thereupon the board of directors shall cause to be published, once each week for three consecutive weeks in a newspaper of general circulation in the district, a copy of the itemized budget of funds necessary to carry out the authorities granted under such sections and a statement of the total taxable value of the taxable property in the drainage district. If portions of the drainage district are in more than one county, the county assessors involved shall ratably apportion such amounts of the total budget requested between the counties based on the total taxable value of the taxable property within the drainage district and transmit and certify the prorated portion to the respective county boards of each county involved. The county board may levy a tax sufficient to raise the amount of funds requested but not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property in the drainage district. Such levy shall be subject to section 77-3443. The tax so levied shall be collected in the same manner as other property taxes, and the proceeds therefrom shall be kept in a separate account identified by the official name of the drainage district. The county treasurer shall transfer such funds to the drainage district as requested by the board of directors.

The board of directors shall provide a legal description and map of the boundaries of the district and transmit such information to the county assessor of the county or counties involved who shall indicate for the use of the county treasurer such information on the tax rolls. The county assessor shall also provide the county treasurer with the taxable value of the taxable personal property of each property owner within the drainage district which shall also be taxed at the same rate as real property.

When the property tax rolls and the taxable value of the taxable personal property of each taxpayer are received by the county treasurer from the county assessor as required by sections 31-401 to 31-450, the county treasurer shall compute the tax due the drainage district from each taxpayer in accordance with the rate required to meet the budget request but not to exceed a levy of ten and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property of the district. If a drainage district needs additional funds to pay outstanding warrants issued under section 31-416, the property owners within such district may, by majority vote of those voting in an election authorized by the board of directors of such district and conducted according to section 31-407, approve the issuance of bonds which shall be paid by an additional levy.



31-412 Apportionment; complaint; bond; conditions; transcript; filing; hearing.

Any person claiming to be aggrieved by such plan of public works or method of financing, or both, may file complaint with the county clerk within twenty days after the publication of the plan of public works and method of financing provided for by section 31-410.01, together with a bond running to the district, with surety or sureties to be approved by the county clerk, conditioned to pay all costs that may be adjudged against such complaint, if the appeal be not sustained. Thereupon the county clerk shall make a transcript of the objections and of the report of adoption of the plan of public works or method of financing, or both, and such appellant shall, within ten days thereafter, file such transcript, in the district court of the county, and such court shall hear and determine all such objections in a summary manner as in a case in equity. All objections that may be filed shall be heard and determined by the court as one proceeding, and only one transcript of the adoption of the plan of public works shall be required.

There is no requirement that the notice shall be signed by the board of directors. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

Detailed plans are essential to give landowner an intelligent basis upon which objection can be made to apportionment of benefits. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).

Notice must be published during an entire week immediately before time specified for hearing. Bancroft Drainage District v. Chicago, St. P., M. & O. Ry. Co., 102 Neb. 455, 167 N.W. 731 (1918).



31-413 Repealed. Laws 1969, c. 245, § 13.



31-414 Assessments and levies; basis; change of plans; enlargement or extension; new apportionment.

The apportionment, when finally adjusted, shall continue as the basis of all levies of special assessments to pay all expenditures for organization, construction, improvement, enlargement, extension, damages, costs, maintenance, bonds and interest thereon, and all other expenses; Provided, if (1) there is such a change of plans or enlargement or extension of the work of the district, (2) some of the tracts of land within the district are increased in value since the time of the original apportionment of benefits by the addition of improvements or otherwise, such as in either case to make a different apportionment necessary or desirable, then the board of directors as to the future expenditures shall make a new apportionment of benefits, in which event all the procedure prescribed in sections 31-411 to 31-412 for the original apportionment shall apply, or (3) the board of directors elects to use the tax levy method of financing, all expenditures for organization, construction, improvement, enlargement, extension, damages, costs, maintenance, bonds and interest thereon, and all other expenses shall be paid out of such levies.

Provision for change of plans so that board may make new apportionment shows legislative intent of necessity for original detailed plan. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).

Board may, upon change of plans or enlargement of work, make a new apportionment of benefits. Sandy v. Western Sarpy Drainage District, 102 Neb. 713, 169 N.W. 268 (1918).



31-414.01 Tax funds; held by county treasurer; use; financial operation; publish annually.

Tax funds transferred to and held by the treasurer of the drainage district shall be used for the specific purposes as listed in section 31-401. All expenditure of such funds shall be made by the board of directors upon the order of the board. The secretary of the drainage district shall once each year have published in a newspaper of general circulation in the drainage area a brief statement of the past year's financial operation of the district. Such statement shall be based on an annual audit of the district accounts.



31-415 Real estate or easement; acquisition; eminent domain; procedure; release by guardian or conservator of person under disability.

The drainage district shall have power to purchase such real estate or easement therein as it may need, and if it cannot agree on the purchase price of any needed real estate or easement therein, it shall have power to condemn the same whether the property be within the limits of such district or outside its boundaries. The exercise of the right of eminent domain on areas outside the boundaries of the district shall be limited only to those projects which have been approved by the Department of Natural Resources. This limitation shall not apply to any drainage district subject to the supervision of the United States Army Corps of Engineers. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. If such drainage district finds it expedient or necessary for the maintenance of any part of its improvement already constructed to add thereto further construction in the nature of a settling basin into which waters will be permitted to flow for the purpose of dropping silt before finding their outlet into any part of the main or lateral ditches of such drainage district improvement, such drainage district, if not able to agree with the landowner on the yearly cash rental of any premises taken and used for such purpose, shall have the right to condemn for the purpose of fixing the yearly rental for the land so taken. If such drainage district takes or damages any real estate of any minor or protected person, the guardian or conservator of such minor or protected person may agree and settle with the drainage district for all damages or claims by reason of taking such real estate or easement and may give valid releases and discharges therefor.

Drainage district has power of eminent domain. Quest v. East Omaha Drainage Dist., 155 Neb. 538, 52 N.W.2d 417 (1952).

Condemnation by right of eminent domain is not allowed except so far as it is necessary for the proper construction and use of the improvement for which it is taken. Bunting v. Oak Creek Drainage District, 99 Neb. 843, 157 N.W. 1028 (1916).



31-416 Claims; payment; warrants; registration; interest; use in payment of taxes.

All claims against drainage districts created by landowners shall be paid by warrants or orders, duly drawn on the treasurer of such drainage district, signed by the president of such district and countersigned by its clerk or secretary. When such warrants or orders have been issued and delivered, the same may be presented to the treasurer of the drainage district, and, if such be the fact, endorsed not paid for want of funds. Such orders or warrants shall be registered by the treasurer of the district, in the order of presentation, shall draw interest from the date of registration thereof, and shall be received by the county treasurer in payment of drainage district taxes due the general fund of such district.



31-417 Bonds; interest; issuance; requirements.

Whenever the drainage district shall need the sum of five thousand dollars or more, either for the purpose of paying outstanding warrants issued under section 31-416, or to refund bonds issued for the purpose of paying or providing funds for the payment of work done under the provisions of sections 31-401 to 31-450, the board of directors may issue negotiable bonds for such sums as may be needed, not, however, exceeding the amount that the engineer of the district shall certify as being required in the case of an original issue of bonds, nor exceeding the amount of outstanding bonds in the case of refunding bonds. Such bonds shall be signed by the president, secretary and treasurer, under the corporate seal, with coupons attached, and shall be payable in not to exceed twenty annual installments. They shall be sold at not less than par.

Bonds may not be issued in excess of amount that engineer certifies as being required. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).

Section does not apply to drainage districts organized before its enactment. Sandy v. Western Sarpy Drainage District, 102 Neb. 713, 169 N.W. 268 (1918).



31-418 Bonds; notice of issuance; publication; contents.

The board of directors shall give notice by publication once each week for three consecutive weeks of the proposed issue of bonds and the amount thereof.



31-419 Repealed. Laws 1969, c. 245, § 13.



31-420 Deficit; assessment; apportionment.

If a deficit is caused by an appeal from the assessment of benefits and a charge thereon, or by reason of any assessment being uncollectible, or in any other manner whatsoever, then such deficit shall be a charge upon all the lands assessed according to the apportionment of benefits, the same as any other liability of the district.



31-421 Bond issue; duties of treasurer; filing and recording.

The treasurer shall at the time of signing the bonds, and before the issue thereof, make a statement in writing and under oath of the same, giving the date, amount, maturity, rate of interest, and place of payment. Such statement shall be filed and recorded in the office of the county clerk.

Noncompliance with above section is an irregularity not affecting jurisdiction. Scottsbluff Drainage District v. Scotts Bluff County, 113 Neb. 187, 202 N.W. 455 (1925).



31-422 Borrowing money; interest; purposes; term of loan; provisions for payment; record.

The president, secretary and treasurer, when duly authorized by the board of directors, may borrow money, for not to exceed five years, on the note of the district signed by them, negotiable at not less than par and drawing interest, to pay the costs and expenses of organizing the district, and such further amounts, on the same terms, as may be necessary for the purpose of carrying on the objects and purposes of such organization, not exceeding, however, the cost of the drainage improvement as estimated by the engineer. The board of directors shall make suitable provision for the payment of such borrowed money, with interest thereon, within five years from the time of borrowing the same. The treasurer shall at the time of signing any such note and before the issue thereof, make a statement in writing and under oath of the same, giving the date, amount, maturity, rate of interest, payee, and time and place of payment. Such statement shall be filed and recorded in the office of the county clerk.

District may not borrow money in excess of the cost of improvement as estimated by the engineer. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).



31-423 Preliminary expenses; payment.

The board of directors shall, out of the first money on hand, pay all the expenses of organization, of the county surveyor and county clerk, and other expenses.



31-424 Bond principal and interest; apportionment of assessments; lien; interest; collection.

The board of directors shall each year determine the amount of money necessary to be raised to pay bonds and interest thereon under the apportionment method of financing, and shall apportion the same in dollars and cents against the tracts of land remaining charged therewith. The board of directors shall also annually determine the amount of money necessary to be raised by taxation during the coming year for other purposes, and shall apportion the same in dollars and cents to each tract benefited, according to the units of assessment as determined in accordance with section 31-411. The president and secretary shall thereupon return lists of such tracts, with the amounts of money chargeable to each, keeping the assessments to pay bonds and interest thereon separate in each case, to the county clerk of each county where lands are located, who shall place the same on the duplicate tax lists against the lands and lots so assessed. Such assessments shall be collected and accounted for by the county treasurer, at the same time as general realty taxes, and such assessments shall be and remain a perpetual lien against such real estate until paid, and shall draw interest at the rate of nine percent per annum from the date of delinquency until paid. All the provisions of law for the sale, redemption, and foreclosure in ordinary tax matters shall apply to these special assessments. The drainage district may file a claim against any county, city, village, railroad company, or other corporation, private or public, for the share of any annual apportionment to be paid by any such subdivision or corporation, and if the same is not paid, it may be recovered by action in court. The county treasurer shall on demand pay all funds in his hands to the credit of the drainage district, to the treasurer thereof.

Under former law interest at ten percent was computable on each assessment from first day of May following levy. Scottsbluff Drainage District v. Scotts Bluff County, 113 Neb. 187, 202 N.W. 455 (1925).

Requirement that a list of lands assessed shall be returned to county clerk, enables district to fix a lien upon lands of district generally and collect tax. Bancroft Drainage District v. Chicago, St. P., M. & O. Ry. Co., 102 Neb. 455, 167 N.W. 731 (1918).

Rules for assessments and apportionment of benefits in general set out. White v. Papillion Drainage District, 96 Neb. 241, 147 N.W. 218 (1914).

A public highway is an easement which may be benefited by the construction of a drainage ditch, and county assessed therefor. Cuming County v. Bancroft Drainage District, 90 Neb. 81, 132 N.W. 927 (1911).



31-424.01 Budget; levy; collection; lien.

The board of directors shall each year determine the amount of money necessary to be raised to pay bonds and interest thereon and the amount of money necessary to be raised by taxation during the coming year for other purposes, and shall include such amount in the budget submitted under section 31-411.02 if the board of directors elects the tax levy method of financing. Such levies shall be collected and accounted for by the county treasurer, at the same time as general realty taxes, and such assessments shall be and remain a perpetual lien against such real estate until paid, and shall draw interest at the rate of nine percent per annum from the date of delinquency until paid. All the provisions of law for the sale, redemption, and foreclosure in ordinary tax matters shall apply to these special assessments. The drainage district may file a claim against any county, city, village, railroad company, or other corporation, private or public, for the share of any annual apportionment to be paid by any such subdivision or corporation, and if the same is not paid, it may be recovered by action in court. The county treasurer shall on demand pay all funds in his hands to the credit of the drainage district, to the treasurer thereof.



31-425 Rules and regulations; powers of board; amendments; record.

The board of directors shall adopt and have recorded with the county clerk such rules and regulations as may be reasonable and proper for the work in hand, and such rules shall provide what officers the district shall have. The rules may be changed from time to time but all amendments shall be duly recorded with the county clerk.



31-426 Employees; contracts for construction and repair; estimates; letting; purchase of machinery; personal interest in contracts prohibited; effect.

The board of directors shall employ such engineer, surveyor, and other help, as it may deem necessary and proper, and shall proceed according to its best judgment to carry out such work of the character provided for by sections 31-401 to 31-450 as it deems advisable for the public health, convenience and welfare. The board of directors shall in its discretion, from time to time, determine whether the necessary work shall be done by hiring by the day, or by contract. Before any contract shall be let, estimates of the cost thereof shall be made, and the contract price shall not exceed the estimate. No officer or director shall be in any way interested in any such contract, and any such contract shall be void if any officer or director is interested therein, and no recovery shall be had thereon; Provided, however, that nothing in this section shall be construed to prevent the board of directors from hiring one of its members by the day to superintend maintenance work within the district. The board of directors shall likewise, when in its judgment it is for the best interest of the district, be empowered to purchase all necessary machinery and equipment for the purpose of maintaining, cleaning out or reconstructing existing ditches, or for the purpose of constructing new ditches within the district, and for such work may hire by the day, week or month, all necessary help.

This section indicates necessity of first, with aid of engineer, making detailed plans of the public work to be done. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).

District, through its officers, is given discretion to adopt and carry out plans for drainage, without ordinarily being required to preserve ditches in perpetuity after once constructed. Compton v. Elkhorn Valley Drainage Dist., 120 Neb. 94, 231 N.W. 685 (1930).



31-427 Directors; compensation.

The board of directors shall receive two dollars per day compensation for time actually employed in the business of the district, not exceeding one hundred dollars each per year, but reasonable allowance shall be made for necessary clerical work and assistance.



31-428 Repealed. Laws 1983, LB 191, § 5.



31-429 Draining lands into district ditches; requirements.

Lands within the drainage district which have been assessed for benefits may, under general rules and regulations to be made by the board of directors applicable to all similarly situated, be drained by the owners thereof by tiling or otherwise into the main or lateral drains. Owners of land within the district not assessed, or without the district, may drain such lands into the main or lateral drains of the drainage district upon contracting with the board of directors for the privilege, and paying therefor, but not otherwise.



31-430 Power to cross highways and railroads.

The district may dig ditches and drains under and across railroads and public highways.

Section is constitutional and the county can impose no conditions. Douglas County v. Papillion Drainage District, 92 Neb. 771, 139 N.W. 718 (1913).



31-431 Records; filing; fees of county clerk.

The originals of all contracts of every kind in writing, made by or with the board of directors or officers, with reference to the construction or use of such public work, or the rights or obligations of the drainage district therein, shall be filed and recorded with the county clerk, who shall receive for all services the fees allowed by law for similar services.



31-432 Director conveying or losing interest in land; vacancy created.

If any director shall sell and convey his assessed realty and not be an officer of a company interested, he shall no longer serve as director or officer.



31-433 Appeal; time; effect.

Any appeal to the Court of Appeals on any matter under sections 31-401 to 31-450 shall be taken within thirty days after the entry of the judgment, decree, or final order or within thirty days after the entry of the order overruling a motion for a new trial in such cause. Any such appeal shall not operate to stay proceedings.



31-434 Elections; voting by proxies; when permitted.

At all elections any person living outside the different counties owning or controlling assessed real estate may vote by proxy duly authorized in writing on file with the county clerk.



31-435 Accounts; treasurer's annual report; neglect by officers; penalty.

The officers of the district shall keep good, complete and businesslike records of all receipts and disbursements, and the purpose thereof and of all business transacted, and all books, papers and vouchers shall at all times be subject to public inspection. The treasurer shall annually make detailed report in writing of all receipts and disbursements, which report shall contain a statement of the funds on hand belonging to the district, together with the amount if any in the hands of the county treasurer, and all money received during the preceding year from all sources, and shall show all items of disbursement, the person or persons to whom, and the object for which the same has been paid out, including all compensation paid to officers of said district, and all other expenses of administration. The statement shall be verified under oath, and a copy of the same shall be filed with the county clerk of each county having land within said district, April 1 of each year, and the treasurer shall have such report subject to inspection at each annual meeting. If any such treasurer shall fail or neglect to make out such report or to file the same with the county clerk, or if any officer of such drainage district shall neglect or refuse to submit for inspection any records or papers of said district upon demand of any person interested, or shall otherwise neglect to perform any duties imposed upon him by this section, he shall be guilty of a Class V misdemeanor.



31-436 Drainage district; dissolution; procedure; distribution of funds; city of the metropolitan or first class; county; assume operation and maintenance; authorization; conditions.

(1) If there are no debts outstanding, the board of directors may, on its own motion or on the request in writing of ten electors, submit the question of dissolution of the district after due notice thereof is given by publication as provided in section 31-418. If three-fifths of the votes cast on the question at such election are in favor of such dissolution, the officers thereof shall cause a record of such election and the vote thereon to be made in the office of the county clerk of the proper county, and the drainage district shall thereupon stand dissolved.

(2) In case a drainage district is dissolved, as authorized in subsection (1) of this section, the funds on hand or to be collected shall be held by the treasurer until the distribution thereof is approved. The directors of the district shall petition the district court, of the county in which the petition to form the district was filed, for an order approving the distribution of such funds to the landowners as a dividend on the same basis as collected.

(3) Whenever the governing body of a metropolitan- or first-class city or a county shall find and determine by resolution that it is in the best interest of such city or county to assume the operation and maintenance of a drainage district, such drainage district shall transfer and convey its rights-of-way, real and personal property, and all of its assets to the city or county and the city or county shall assume the responsibilities and obligations of such district. Upon the adoption of such a resolution, the board of directors of the district shall pay all of the outstanding obligations of the district, close out all of its affairs, and file a notice of dissolution of the district with the county clerk. Notwithstanding the provisions of subsection (2) of this section, all of the funds remaining after the obligations of the district are fully paid shall be transferred to the general fund of the metropolitan- or first-class city or the flood control levy fund of the county or city which has assumed the obligations and responsibilities of the district, and no dividends shall be paid to landowners upon such transfer of the assets, rights-of-way, and responsibilities of the district to a metropolitan- or first-class city or county as provided in this section.

(4) In the event that a transfer and conveyance of the real and personal property, assets, obligations, and responsibilities of the district is made to a metropolitan- or first-class city or a county or, as the case may be, to a city and a county, taxes shall no longer be collected by the district for the maintenance of the improvements of the district. The cost of maintaining the improvements shall be borne as a general obligation, or an obligation of the flood control fund, of the metropolitan- or first-class city or county, as the governing body of the city or county may determine or, if the improvements shall have been transferred to both a city and county and the city and county shall have entered into a contract as provided in subsection (5) of this section, the cost of maintaining the improvements shall be borne as provided in such contract.

(5) Notwithstanding the provisions of subsections (2) and (3) of this section, if both the governing body of a metropolitan- or first-class city and the governing body of the county shall find and determine by resolution that it is in the best interest of the city and the county, respectively, to assume the operation and maintenance of the same drainage district, and shall cause the city and county to enter into a contract between themselves concerning the responsibilities and obligations of the district to be assumed, and the rights-of-way, real and personal property, and all other assets of the district to be received, by the city and county, respectively, the board of directors of the district shall pay all of the outstanding obligations of the district, close out all of its affairs, file a notice of dissolution of the district with the county clerk, and transfer to the city and county, respectively, in accordance with the terms of such contract, the rights-of-way, real and personal property, and all other assets of the district, including, but not limited to, all funds remaining after the obligations of the district are fully paid. The city and county in such contract shall specify whether the funds thus to be transferred shall be transferred by the district to the general fund or the flood control fund of the city and county, respectively. No dividends shall be paid to landowners upon such transfer of the assets, rights-of-way, and responsibilities of the district as provided in this subsection.

District is not ordinarily required to preserve ditches in perpetuity after once constructed. Compton v. Elkhorn Valley Drainage Dist., 120 Neb. 94, 231 N.W. 685 (1930).



31-436.01 Drainage district; located in more than one county; inactive for five years; county board; dissolve; procedure; funds; distribution.

When any drainage district organized under the provisions of sections 31-401 to 31-408 is comprised of territory located in more than one county and is inactive for a period of at least five years, as determined by resolution of the county board of the county in which such district was organized, the county board may initiate action for dissolution of the district in the manner provided in subsection (1) of section 31-436. When any drainage district is dissolved as authorized in this section, any remaining funds of the district shall be distributed to the counties in which the district is situated in the same proportion as the area of the district in each county bears to the total area of the district, and shall be deposited in the general fund of the respective counties.



31-437 Sections construed; limitation on powers.

None of the provisions of sections 31-401 to 31-450 shall be construed as repealing or in anywise modifying the provisions of any other act relating to the subject of drainage. Nothing therein contained shall be deemed to authorize any drainage district to divert the waters of any river, creek, stream, canal or ditch from its channel to the detriment of any person or persons having any interest in such river, creek, stream, canal or ditch or the waters therein, unless proper compensation be ascertained and paid therefor under the laws of this state relating to the taking of private property for public use. No change of the channel or location of any river or stream dividing counties shall operate to relieve either county from contribution to the building and repairing of any bridge over such river or stream, but said liability shall continue, notwithstanding work done under said sections may remove any river or stream from the boundary line between counties.

Right of landowner to recover compensation for taking of private property for public use is recognized. Armbruster v. Stanton-Pilger Drainage Dist., 169 Neb. 594, 100 N.W.2d 781 (1960).



31-438 Enlarging district; procedure.

When it is deemed advisable by the board of directors of district to enlarge the boundaries thereof and the conditions mentioned in section 31-401 apply to such enlarged territory, a petition for the enlargement of the district, signed by a majority of the board of directors of the district and by ten owners of land within the territory proposed to be added to the district or, if there are less than twenty such owners, then by at least one-fourth of such owners, may be filed with the county clerk of the county where the original petition was filed. Upon the filing of a petition for the enlargement of a district, the county board, county surveyor, and county clerk of the county shall proceed in all respects as provided in sections 31-402 to 31-408, so far as applicable. The board of directors of the district, at the time of filing such petition for enlargement with the county clerk, may prescribe the conditions on which the additional territory is to be added, which conditions shall be based upon the work previously done by the district and with a view to equalizing assessments according to benefits, and such conditions shall be binding on the enlarged district if formed. Any person may appeal to the district court from the imposing of such conditions in the manner provided for appeals by section 31-412. The appeal shall be taken within thirty days from the time of completing the canvass of the votes of such election. The additional territory shall be deemed added to the district only if a majority of the votes voted thereon in the original district and a majority of the votes voted thereon in the proposed new territory shall each be in favor of such enlarged district. The board of directors of the original district shall constitute the board of directors of the enlarged district.



31-439 Detaching territory; procedure.

Whenever the board of directors of any district deems it advisable to detach any portion of the district, which portion shall not have been apportioned for benefits, or having been apportioned, the amount having all been paid, the board of directors may submit at any annual election of the district the proposition of detaching such portion. If a majority of the votes cast on that question are in favor of the proposition to detach, the same shall be deemed carried, and the territory shall thereupon cease to be within the drainage district, and shall stand in the same plight as if never attached. The officers of the district shall certify the same to the county clerk, who shall make a record thereof.



31-440 Overlapping districts; assessments, how determined.

Two or more districts formed under the provisions of sections 31-401 to 31-408, or any district formed under the provisions of said sections, and any district formed under any other law of this state, may overlap each other. In such event any land in more than one district shall be assessable by each district for its equitable proportion of the benefits received from the improvements by such district.



31-441 Changing voting place from county seat; procedure.

When a district has been formed, the board of directors shall have power by a three-fifths vote to declare the county seat an inconvenient place for holding elections, and shall certify the same to the proper county clerk. Thereupon all elections of the district other than those for enlarging the boundaries and those annual elections held pursuant to section 31-409.01 shall be held at a place to be designated each year by the board of directors and within the district, and the county clerk of the county previously having charge of the matter shall each year appoint three resident freeholders of the district to act as an election and canvassing board, and the parties so appointed, or if they fail to appear, any other parties chosen by electors present at the election, shall constitute the election and canvassing board, with the same powers given to the county clerk and his or her assistants by section 31-407.



31-442 Fixing boundaries; procedure; petition; hearing.

Upon filing the petition mentioned in section 31-402, the county clerk shall designate and endorse thereon a day for the hearing and determination of said petition by the county board which shall not be less than fourteen days subsequent to the filing of the petition, and the county board may pass on the petition and fix the boundaries at any time on or after the date fixed by the county clerk.



31-443 Repealed. Laws 1951, c. 101, § 127.



31-444 Ditches; outlets beyond district boundaries; acquisition; procedure.

The drainage district may go beyond the limits of its district for an outlet to its drainage system, or for the purpose of conducting its main ditch or ditches, and may purchase, acquire, or condemn any needed real estate therefor. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



31-445 Obstructing ditch, drain, or watercourse; penalty.

It shall be unlawful to obstruct in any manner the flow of water in any ditch, drain or watercourse constructed, improved or used by such drainage district, or to injure or disturb in any manner any dike, levee, or other work constructed in whole or in part, or owned by any drainage district. Any person violating any provision of this section shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine not exceeding one hundred dollars, or by imprisonment in the county jail not exceeding six months, and shall stand committed until the fine and costs are paid. He shall also be liable to the drainage district and to any person injured for all damages sustained by reason of such violation.



31-446 Repealed. Laws 2001, LB 420, § 38.



31-447 Special assessment liens; vendor and purchaser; apportionment; filing with county clerk.

All special assessments provided for under sections 31-401 to 31-450 shall, as between vendor and purchaser, be a lien upon the real property involved from and upon the filing with the county clerk of the lists of the tracts, with the amount of money chargeable to each, as provided for in section 31-424, or if the board of directors has elected the tax levy method of financing, all special assessments provided for under sections 31-401 to 31-450 shall, as between vendor and purchaser, be a lien upon the real property involved from and upon the filing with the county clerk of the property tax rolls and the taxable value of the taxable personal property of each taxpayer as provided for in section 31-411.02.



31-448 Assessment of benefits to highways and public property; payment.

The assessment for benefits to public highways and streets and other public property that may have been benefited, shall be paid out of such fund of the county, city, village or other public corporation involved, as the officers thereof may deem most available for such purpose.



31-449 Invalid assessment; reapportionment; relevy; how made.

If for any reason any apportionment of benefits or levy heretofore or hereafter made is or shall be invalid, a reapportionment of benefits and relevy shall be made, but no such reapportionment shall be made until at least ten days' notice by publication in a newspaper in each county involved shall be given of a hearing on such reapportionment, and notice shall be given of the same when made, and appeals may be taken therefrom as provided in the original apportionment. Such reapportionment and relevy shall be made on such terms and in such a manner as to do justice and equity to all persons and interests, having due regard to payments made, if any, under such invalid apportionment or levy.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Notice to landowners is required upon reapportionment of benefits. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).



31-450 Future districts; election; when held; notice; publication; limit of indebtedness; changing plans; abandonment.

In all districts hereafter organized, the board of directors, having first adopted detailed plans and specifications of the work proposed to be done, having made an estimate of the total cost of such contemplated improvement, and having filed such plans, specifications, and estimated cost with the clerk of the county having the largest area of land, shall then publish a notice once each week for three consecutive weeks in a newspaper in each county of an election to vote on the question of proceeding with such work and incurring the necessary liability in all cases in which the estimate of the contemplated work equals seven percent of the taxable value of the lands assessed for such improvement. The election shall be held in all respects as other elections provided for in sections 31-401 to 31-450. If a majority of the votes cast at such election are in favor of proceeding with the work and incurring the necessary liability, then the board, in proceeding therein, shall not incur indebtedness in a total sum in excess of the estimated cost so filed and published. No changes in such plans and specifications shall be made thereafter by the board which cost in the aggregate more than fifteen percent above such estimated cost. If a majority of the votes at such election vote against proceeding and incurring the liability, then the board shall abandon the work and shall thereupon certify to the county clerks a tax levy on all the tracts in the district by valuation sufficient to pay all the liabilities of the district, and the levy shall be entered and collected as other general taxes and used to pay the liabilities.

This section applies only when cost of contemplated work equals or exceeds twenty percent of the assessed value of the lands. Chicago & N. W. Ry. Co. v. Payne Creek Drainage Dist., 148 Neb. 139, 26 N.W.2d 607 (1947).

This section indicates the necessity of first having adopted plans and specifications of the work proposed to be done and an estimate of the cost. Haecke v. Eastern Sarpy County Drainage Dist., 141 Neb. 628, 4 N.W.2d 744 (1942).

One appealing from levy of assessment for alleged benefits by drainage district waives right to insist that no apportionment of benefits was made. Rudersdorf Drainage District v. Chicago, R. I. & P. Ry. Co., 118 Neb. 43, 223 N.W. 639 (1929).

This section does not apply to drainage districts organized before its enactment. Sandy v. Western Sarpy Drainage District, 102 Neb. 713, 169 N.W. 268 (1918).

Section is constitutional. State ex rel. Gantz v. Drainage District No. 1 of Merrick County, 100 Neb. 625, 160 N.W. 997 (1916).



31-451 Repealed. Laws 1969, c. 138, § 28.



31-501 Sanitary drainage district in municipality; organization; petition for election.

Whenever one or more municipalities may be situated upon or near a stream which is bordered by lands subject to overflow from natural causes, or which is obstructed by dams or artificial obstructions so that the natural flow of waters is impeded so that drainage or the improvement of the channel of the stream will conduce to the preservation of public health, such municipalities and the surrounding lands deleteriously affected by the conditions of the stream, may be incorporated as a sanitary drainage district under sections 31-501 to 31-523 in the manner following: Any one hundred legal voters, residents within the limits of such proposed sanitary drainage district, may petition the county board of the county wherein they reside to cause the question to be submitted to the legal voters within the limits of such proposed sanitary drainage district whether they will organize as a sanitary drainage district under such sections. In the case of municipalities of less than one thousand inhabitants, as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, two-thirds of the legal voters, residents within the limits of such proposed sanitary drainage district, may petition the county board of the county wherein they reside to cause the question to be submitted to the legal voters within the limits of such proposed sanitary drainage district whether they will organize as a sanitary drainage district under such sections, and if a majority of those voting on the question are in favor of the proposition the district shall be organized.

Sanitary District Act sustained as constitutional. Whedon v. Wells, 95 Neb. 517, 145 N.W. 1007 (1914).



31-502 Organization; petition; contents; territory included.

Such petition shall contain a definite description of the territory intended to be embraced in such district according to government survey, and the name of the proposed district; but no lands not included within any municipal corporation, or within three miles thereof, shall be included in any sanitary district, nor shall any lands not within an incorporated town be included within any sanitary district, unless the same be within three miles of the channel of such stream or of the area of lands subject to its overflow.



31-503 Organization; hearing on petition; notice; publication; boundaries of district.

Upon the filing of such petition in the office of the county board it shall give notice in one or more newspapers daily, if there be a daily paper in said county, during twenty days prior to such meeting, of the time and place where the petition will be heard. At the time so fixed the board shall meet, and all persons in such proposed sanitary district shall have opportunity to be heard touching the location and boundary of the proposed district. Thereupon the county board shall by an order determine the boundaries of such district, whether described in such petition or otherwise.



31-504 Organization; election; notice; publication; form of ballot; canvass; returns; vote required.

After such determination by the county board, or a majority thereof, it shall call a special election and submit to the legal voters of the proposed sanitary district the question of the organization of such district, and notice in a daily paper, if there be one, shall be given of such election twenty days prior thereto. At such election each legal voter resident within the proposed sanitary district shall have a right to cast a ballot with the words thereon, For sanitary district, or Against sanitary district, and the ballots cast shall be received, returned and canvassed in the same manner as upon county elections. The result shall be entered of record, and if a majority of the votes cast be in favor of the proposed district, such proposed district shall be deemed an organized sanitary district under sections 31-501 to 31-523.



31-505 Sanitary district trustees; election; organization; officers; corporate powers.

Upon the organization of any such sanitary district the county board shall call an election for the election of trustees, who shall hold their offices until their successors are elected and qualified. Where such sanitary district does not contain a city of more than forty thousand inhabitants there shall be three trustees and where such sanitary district contains a city of more than forty thousand inhabitants there shall be five trustees. In districts having three trustees, at the first general state election held in November after the organization of the district, there shall be elected one trustee for a term of two years and two trustees for a term of four years, and thereafter their respective successors shall be elected for a term of four years at the general state election held in November immediately prior to the expiration of their respective terms. In districts having five trustees, at the first general state election held in November after the organization of the district, there shall be elected two trustees for a term of two years and three trustees for a term of four years, and thereafter their respective successors shall be elected for a term of four years at the general state election held in November immediately prior to the expiration of their respective terms. At the first meeting after election of one or more members, the board shall elect one of their number president and, in case they fail to elect, then the member who at his election received the highest number of votes shall be president of such board. Such district shall be a body corporate and politic by name of Sanitary District of .............., with power to sue, be sued, contract, acquire and hold property, and adopt a common seal.



31-506 Trustees; general powers; clerk; engineer; publication of proceedings.

The board of trustees shall elect one of their members clerk and have the power to appoint, employ and pay an engineer, who shall be removable at pleasure. The clerk may be paid not to exceed three hundred dollars per year by said board. The board shall have power to pass all necessary ordinances, orders, rules and regulations for the necessary conduct of its business and to carry into effect the objects for which such sanitary district is formed. Immediately after each regular and special meeting of said board, it shall cause to be published, in one newspaper of general circulation in the district, a brief statement of its proceedings, including an itemized list of bills and claims allowed, specifying the amount of each, to whom paid and for what purpose; Provided, no publication shall be required unless the same can be done at an expense not exceeding one-third of the legal rate for advertising notices.



31-507 Trustees; drainage powers.

The board of trustees of any sanitary district organized under sections 31-501 to 31-523 shall have power to provide for the drainage of such district by laying out, establishing, maintaining and constructing one or more channels, drains or ditches for carrying off and disposing of the drainage and sewage of such district in a satisfactory manner, and for such purpose to straighten, widen, or deepen the channel of any stream, or remove any dam, so as to quicken and improve the flow of any stream, or effect satisfactory and efficient drainage.



31-507.01 Connection with sanitary sewer; permit required; violation; penalty.

It shall be unlawful for any person to connect any property to a sanitary sewer, maintained by any sanitary drainage district or which has been or may hereafter be acquired from such district by the municipality located within such district and which is being maintained by such municipality, without first having applied for and obtained a permit from such district or municipality to establish such connection. The issuance of such a permit may be conditioned upon the payment of a deferred assessment as provided in section 31-514. Each day that a connection made unlawful by this section continues shall be a separate violation of this section. Any person violating the provisions of this section shall be guilty of a misdemeanor and shall, upon conviction thereof, be fined not less than twenty-five dollars nor more than one hundred dollars for each violation.



31-508 Ditches constructed from cities of 100,000 to 300,000 population; improvement beyond the district; plan and estimate; duty of Department of Natural Resources.

If a sanitary drainage district has constructed one or more channels, drains, or ditches from a city having a population of more than one hundred thousand and less than three hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census to or beyond the boundaries of the district downstream and there remains from the lower terminus of such improvement a portion or continuation of the watercourse unimproved, the Department of Natural Resources shall investigate the conditions of such watercourse, and if the department determines that further improvement in such watercourse downstream is for the interest of lands adjacent to such watercourse below the point of the improvement, the department shall file a plan of such improvement in the office of the county clerk of each of the counties in which any of the lands to be benefited are situated and in which any portion of the watercourse to be improved is located. Such plan shall describe the boundaries of the district to be benefited and shall contain an estimate of the benefits that would accrue to the sanitary district by reason of such improvement as well as the cost thereof and an estimate of the special benefits that would accrue to lands adjacent to the watercourse by reason of improved drainage, such estimate being detailed as to the various tracts of land under separate ownership as shown by the records of the county in which such lands are situated.



31-509 Ditches constructed from cities of 100,000 to 300,000 population; improvement beyond the district; publication of notices; election; vote required; effect of negative vote; special assessment.

When the Department of Natural Resources files a report and estimate, the county clerk of such county shall publish a notice once each week for three weeks in a newspaper published in the county seat of each of the counties having land within the sanitary drainage district, which notice shall state the filing of the report and estimate, the boundaries of the district to be benefited, that an election will be held at the office of the county clerk between the hours of 8 a.m. and 6 p.m. on a day named in the notice, and that at the election the question of the formation of a sanitary drainage district to include the area described in the report will be determined. The election shall be held in accordance with sections 31-406 to 31-408, except that no directors shall be elected. If a majority vote for the creation of a district based on acreage represented, the sanitary drainage district shall have jurisdiction to make the improvements recommended by the Department of Natural Resources and to levy a special assessment on the lands specially benefited. If a majority vote against the creation of a district, the work shall not be done.

Under former law, that part of statute precluding recovery of claim for damages is unconstitutional. Cooper v. Sanitary Dist. No. 1, 146 Neb. 412, 19 N.W.2d 619 (1945).



31-510 Borrowing money; bonds; interest; limit of indebtedness.

Such district may borrow money for corporate purposes and issue bonds therefor, but it shall not become indebted in any manner or for any purpose to an amount in the aggregate in excess of one and four-tenths percent of the taxable valuation of property in the district for county purposes.

Sanitary districts may borrow money for corporate purposes. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).



31-511 Bonded indebtedness; election required; manner of submission.

At the time of or before incurring any bonded indebtedness the question shall be submitted to the people in the manner provided by law in cases of borrowing money for internal improvements.

To carry bond issue, favorable vote of two-thirds of electors was required. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).



31-512 Contracts for work; how let; notice; rejection of bids.

All contracts for work to be done, the expense of which is more than fifteen hundred dollars, shall be let to the lowest responsible bidder, upon notice, of not less than twenty days, of the terms and conditions of the contract to be let. The board of trustees shall have power to reject any and all bids and readvertise for the letting of such work.



31-513 Annual tax levy; limit; certification to county clerk; collection; disbursement of funds.

(1) The board of trustees may levy and collect annually taxes for corporate purposes upon property within the limits of such sanitary district to the amount of not more than three and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property of such district.

(2) The board of trustees shall, on or before September 20 of each year, certify the amount of tax to be levied to the county clerk who shall place the proper levy upon the county tax list, and the tax shall be collected by the county treasurer in the same manner as county taxes.

(3) The tax money collected by the levy shall be used exclusively for the purpose or purposes set forth in subsection (1) of this section. The county treasurer shall disburse the taxes on warrants of the board of trustees, and in respect to such fund, the county treasurer shall be ex officio treasurer of the sanitary district.



31-514 Special assessments; power of board of trustees; limit; improvement out of district; deferred assessment; charges; payment.

The board of trustees shall have the power to defray the expenses of any improvement made by it in the execution of the powers hereby granted, by special assessment, by general taxation, or partly by special assessment and partly by general taxation, as it may determine by order. It shall constitute no defense to any tax or special assessment that the improvement, for which the same is imposed, lies partly outside of the limits of such district. No property shall be specially assessed more than it is benefited by the improvement for which the assessment is levied; Provided, that a deferred assessment, not exceeding the pro rata cost of the construction of sanitary sewers, may be made and collected solely in the form of a connection charge, if and when property not specially benefited is later connected to such sewer. The amount of such charge shall be fixed by the board of trustees at the same time such special assessments are made. Such deferred assessments shall not constitute a lien. The board of trustees shall make a detailed report of said deferred assessments and file such report with the county clerk in the county where the property is located.



31-515 Special assessments; levy; procedure; improvements recommended by Department of Natural Resources.

The proceedings for imposing of special assessment by the board of trustees shall be, as nearly as may be, according to those for special assessments by the mayor and council under the law governing cities of the first class. If improvements are recommended by the Department of Natural Resources and a sanitary drainage district is formed adjacent to a watercourse previously improved above such district pursuant to sections 31-508 and 31-509, the board of trustees shall advertise for bids for the construction of such improvements as are recommended by the department and in accordance with plans recommended by the department.



31-516 Improvements recommended by Department of Natural Resources; board of trustees as board of equalization; notice of meeting; appeal.

Upon the completion of the improvement, notice shall be given that the trustees will sit as a board of equalization, at a day and hour in such notice stated, for the purpose of equalizing the assessments of such portion of the cost of such improvement as the report of the Department of Natural Resources finds to represent the special benefits of the land the drainage of which such improvements would improve. At such hearing such board of equalization shall hear all complaints with reference to the assessments proposed under the findings of the department. The trustees sitting as a board of equalization shall have power to increase or decrease such special assessments to the end that the property shall be assessed its equitable portion of the cost of such improvement, but not exceeding in the aggregate the percentage of the total cost recommended by the department to be assessed against such property and not exceeding in any case the actual special benefits accruing to such land. Notice of such meeting of the board of equalization shall be given by publishing a notice thereof in a paper, published in the county seat in each of the counties where any of the lands to be assessed are situated, once each week for three consecutive weeks. Appeals from the findings of such board of equalization may be taken in the manner provided for appeals from assessments of drainage districts organized under sections 31-401 to 31-450.



31-517 Improvements; costs borne by district.

All costs of the improvement other than the costs to be covered by special assessments as finally determined shall be borne by the sanitary district.



31-518 Delinquent assessments; interest; limit.

No special assessment levied for the purpose aforesaid shall draw interest at a rate exceeding nine percent per annum from the date of delinquency until paid.



31-519 Special assessments; payment; collection.

Where any special assessment is made under sections 31-501 to 31-523, the order making such assessment may provide that it be divided into equal annual installments, not more than twenty in number with interest at seven percent, payable on the whole amount unpaid annually with the installment that year falling due, and in such case the several installments of principal and interest shall be collected and payment enforced in the same manner as delinquent taxes, and sale of the land for a delinquent installment shall not be a discharge of the premises from installments subsequently to fall due; Provided, however, in case of special assessments, the owner of the premises may pay the entire assessment imposed at any time within ninety days after such special assessment is made.



31-520 Property; right-of-way; how procured.

Such sanitary district may acquire by purchase, condemnation, or otherwise, real or personal property, right-of-way, and privilege, within or without its corporate limits, necessary for its corporate purposes.



31-521 Power of eminent domain; procedure.

Whenever the board of trustees of any sanitary district shall by order determine to make any public improvement under sections 31-501 to 31-523 which shall require that private property be taken or damaged, the district may exercise the power of eminent domain for that purpose. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



31-522 Repealed. Laws 1951, c. 101, § 127.



31-523 Right-of-way; cost; assessment; annulment; reassessment.

In the making of any special assessment for any improvement which requires the taking or damage of property, the cost of acquiring the right to take or to damage such property may be estimated and included in the assessment as a part of the cost of making such improvement. In the event that any tax or assessment levied by such trustees is by any court annulled for informality or irregularity, the same may be reassessed and reimposed by the board of trustees upon the same property, or other property, as may be equitable.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).



31-524 Municipalities adjacent to district; power of trustees; survey; report to county board.

Whenever a sanitary drainage district shall have been formed under sections 31-501 to 31-523, and trustees thereof have been elected, if such trustees find that municipalities, including cities of the second class and villages, in whole or in part outside of the boundaries of such sanitary district and depending upon the same watercourse or its tributaries for drainage, are inadequately supplied with sewage systems or sewage disposal plants, and that the absence thereof is detrimental to the sanitary conditions of the district or to such municipalities within the same watershed or lands adjacent thereto, the trustees may by resolution determine the existence of such conditions and shall thereupon cause a survey to be made of the territory affected by said conditions and the boundaries of such territory. The trustees shall thereupon file with the county board of the county wherein such district is situated a definite description of the territory affected by said conditions and the boundaries thereof.



31-525 Municipalities adjacent to district; inclusion; election; effect of affirmative vote.

Upon the filing of such description and boundaries with the county board, the county board shall call an election within the entire area and submit to the qualified voters therein the question of the enlargement of such district to include all the territory within the proposed new boundaries. If at such election a majority of the combined and total vote cast by the qualified voters residing within the original territory of such sanitary drainage district, and the territory proposed to be added thereto, shall be in favor of such enlargement, such district as so enlarged shall be deemed an organized sanitary drainage district and the trustees of such original district shall be the trustees of such enlarged district until their successors are duly elected and qualified.



31-526 Municipalities adjacent to district; inclusion; election; how conducted.

Such election shall be held in the same manner as elections for the original organization of a sanitary drainage district under sections 31-501 to 31-523.



31-527 Powers of sanitary district trustees over enlarged district; flood control.

The enlarged district and the trustees thereof shall possess all the powers and perform all the duties throughout such enlarged territory previously vested in and imposed upon said district, and the trustees thereof within the original territory of said sanitary drainage district; and no proceedings taken under sections 31-525 and 31-526 for the enlargement of any sanitary drainage district shall be construed as impairing or suspending in any manner the powers and jurisdiction of any sanitary drainage district previously existing or of the trustees thereof. The trustees of such sanitary district shall have power by resolution to define the flood area of any stream or watercourse within said district and to exclude from such area the construction of buildings or other improvements which, if constructed, might interfere with the flow of flood waters. To determine such flood area the trustees shall cause a survey to be made of the watershed in the vicinity and highwater marks reached by floods in the past, and compute the volume of water flowing in the valley under flood conditions and, based thereon, together with such other engineering data as may be available, specify the area requisite for confining flood waters within reasonable dike embankments set back from the natural banks of the stream. Upon such area having been determined the district may acquire either a fee title to the property within such area or a perpetual easement therein for carrying flood waters and the construction of dikes, by purchase or condemnation proceedings. Any property within such flood area owned by the state or governmental subdivision of the state shall be available for the purpose of establishing and maintaining suitable control of flood waters without compensation for such use.



31-528 Enlarged district; power to maintain adequate sewerage facilities; damages; payment to municipalities.

In addition to the powers of said district and of the trustees thereof as originally vested, such enlarged district and the trustees thereof shall have power and jurisdiction to provide and maintain adequate and suitable sewerage systems for the entire district; to provide and maintain sewage disposal or reduction plants; to enter upon any street, alley or public place in any municipality, city or village, within the limits of such enlarged district for the laying of sewers and the construction of sewerage systems. The district shall pay to such municipality, city or village, upon claim being filed therefor, the amount of any damage to any pavement or any public improvement. Such municipality, city or village shall not be entitled to any compensation for the use of its streets, alleys or public places except for damage to such public improvements.



31-529 Enlarged district; power to contract with cities for use of city sewers.

Such enlarged sanitary drainage district shall have power to enter into contracts with any or all municipalities wholly or partly within its territorial boundaries for the use in whole or in part of any sewerage system or sewerage mains in operation in said municipality or to be constructed or operated by such municipality.



31-530 Enlarged district; power to alter city sewers connecting with drainage district sewers.

Such enlarged sanitary drainage district shall have power to take charge of, reconstruct, divert, alter or disconnect any main line sewer in any municipality, city or village, or unite the same with the sewerage system of the district, or to use any appropriate means deemed necessary by the trustees of the district to establish and maintain proper and adequate sanitary and sewerage systems for the district.



31-531 Enlarged district; eminent domain; borrowing money; bonds; interest; issuance; election.

Such enlarged district shall have the power of eminent domain under the same conditions as the original sanitary drainage district. Such enlarged district may borrow money for corporate purposes and issue bonds therefor, but it shall not become indebted in any manner to an amount exceeding one and four-tenths percent of the taxable valuation of the property in the district for county purposes. Before incurring any indebtedness, the question shall be submitted to the certified voters of the district in the manner provided by law for submitting the question of bond issue by the county for internal improvements.



31-532 Enlarged district; procedure for apportioning benefits.

Such enlarged sanitary drainage district shall have power to defray the expenses of any improvement made by it and to defray the expenses of carrying into execution the powers hereby granted by general taxation or by special assessment or partly by special assessment and partly by general taxation as the trustees may by order determine. It shall constitute no defense to any tax or special assessment that the improvements for which the same is imposed lies partly or wholly outside the limits of such district. No property shall be assessed more than it is benefited by the improvement for which the assessment is levied. The proceedings for apportioning the benefits and imposing a special assessment by the trustees of such enlarged district shall be the same as those for apportioning benefits and levying of special assessments in sanitary drainage districts organized under sections 31-401 to 31-449.



31-533 Enlarged district; trustees; salary.

The trustees shall each receive as his salary the sum of seven hundred dollars per annum, payable quarterly.



31-533.01 Repealed. Laws 1961, c. 286, § 1.



31-534 Trustees; bond; amount; conditions; payment of premium.

Each trustee of any such district shall, prior to entering upon his office, execute and file with the county clerk of the county in which said district, or the greater portion of the area thereof, is located, his bond, with one or more sureties, to be approved by the county clerk, running to the State of Nebraska, in the penal sum of five thousand dollars, conditioned for the faithful performance by said trustee of his official duties and the faithful accounting by him for all funds and property of the district that shall come into his possession or control during his term of office. The premium, if any, on any such bond shall be paid out of the funds of the district. Suit may be brought on said bond by any person, firm or corporation that has sustained loss or damage in consequence of the breach thereof.



31-535 Repealed. Laws 1981, LB 497, § 1.



31-536 Sanitary district; activities; discontinuance; election.

Any sanitary district organized under the provisions of sections 31-501 to 31-534, may discontinue its activities and work as an independent governmental subdivision of the state whenever the question of such discontinuance shall be submitted to and ratified by the electors of said district. The county board of commissioners or supervisors of a county in which a sanitary drainage district is located shall submit the question of discontinuance to the electors of the district any time after January 1, 1946, when there is filed with them either a resolution, by a majority of the district trustees, or a petition, by qualified electors of the district equal in number to five percent of the votes cast for Governor in the district at the last preceding general election, asking for such submission.



31-537 Sanitary district; activities; discontinuance; election; notice; form of ballot.

Upon filing such a resolution of the trustees or such a petition of the qualified electors with it, it shall be the duty of the county board, at least twenty days prior to the next state election, either primary or general, to submit at such election, after having published a notice of such submission, the question of the discontinuance of the activities and work of such sanitary district to the electors of such sanitary district in the following form: Shall Sanitary Drainage District No. .......... discontinue its activities and work in order that the same shall be carried on by other governmental subdivisions, wholly or partly within the district, as provided by law? The ballots shall be prepared, the election conducted, and the vote canvassed as in county elections.



31-538 Sanitary district; activities; discontinuance; effect on powers of trustees and property rights.

The result of such election shall be certified to the county board of the county in which such district is located, and if at such election a majority of the qualified electors actually voting in such sanitary district shall vote in favor of the discontinuance of the activities and work of the district, the trustees of such district shall thereupon cease the performance of their duties as such trustees, and the county board of the county in which such district is located shall thereupon act as trustees ex officio of the district and shall have all the powers, rights and authority previously vested by law in the trustees of the district, but without additional compensation; Provided, all tangible property within the territorial limits of any city or village within such district, and any tangible property serving a particular city or village, such as a sanitary sewage treatment plant, and which could be operated and maintained by the particular city or village so served, shall be transferred and assigned to such city or village which shall, upon an acceptance of such transfer or assignment by its council or board of trustees or other local governing body, be thereafter wholly operated and maintained out of funds appropriated and levied by such city or village.



31-539 Sanitary district; activities; discontinuance; effect on contract rights.

All lawful claims, rights and demands against such a district, and all contractual obligations of such a district, existing in any person at the time of discontinuance of the activities and work of such district, shall continue to subsist in such person and shall remain the charge and obligation of the sanitary district; and all claims and demands in favor of such district at the time of the discontinuance of its activities and work, shall subsist in its favor and may be collected in the same manner as might have been theretofore done by the district.



31-540 Sanitary district; activities; discontinuance; effect on power to levy taxes.

For the purpose of discharging obligations of such district incurred prior to the discontinuance of its activities and work as provided in sections 31-501 to 31-534, such district shall continue to have the power to levy taxes as provided in such sections, and thereafter the district shall have the power to levy and collect general taxes in an amount not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such district and shall have the power to levy special assessments in the manner and to the extent previously vested in such district.



31-541 Sanitary district; activities; discontinuance; powers of county board; succession.

The county board of the county within which such district is located shall take possession of all rights and personal property, books, papers and records of such district, and shall discharge the duties within the territorial limits of such district imposed by law upon the district. For the discharge of such services the county board may employ such officers, servants and agents as may be necessary in the manner provided by law.

In case of discontinuance of district, county board discharges duties of district. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).



31-542 Sanitary district; activities; discontinuance; trustees subsequently elected; powers and duties.

Trustees elected subsequent to the adoption of the resolution or the petition provided for in section 31-536 shall be bound thereby, and shall surrender their office as provided for in section 31-538.



31-542.01 Sanitary district; discontinuance; contract with city or village; public hearing; notice.

(1) Notwithstanding any of the provisions of Chapter 31, article 5, the board of trustees of any sanitary district heretofore or hereafter organized under any of such sections, which includes within its boundaries any incorporated city or village, shall have full power without further authorization to contract with any such city or village for said district to discontinue the operation of any sanitary sewer system located within or serving such city or village, including any and all sewage treatment works or plants, and to convey, sell or otherwise transfer all of the properties used or useful for that purpose to any such city or village upon such terms and conditions as may be agreed upon between such city or village and such sanitary district. The sanitary district shall thereafter cease to have the authority to maintain, operate, construct, or assume jurisdiction of any sanitary sewers or treatment works within such city or village and the area served by such sanitary sewer system; Provided, that nothing contained in this section shall be construed as prohibiting such sanitary district from constructing, maintaining, and operating a sanitary sewer system or any part thereof in the area outside of the corporate limits of such city or village, pursuant to the provisions of Chapter 31, article 5.

(2) Before exercising any of the powers contained in subsection (1) of this section, the board of trustees of any such sanitary district shall hold a public hearing. At such public hearing it shall hear any and all persons interested with respect to: (a) Whether the proposed transfer of property and jurisdiction will eliminate duplication and promote efficiency in the collection and treatment of sewage in the area to be served by the existing sewerage system of such city or village and the sewage facilities which it is proposed be transferred to such city or village; (b) whether such city or village is capable of operating, maintaining, improving, financing, and otherwise providing for sewage collection and treatment in the geographic area in question; and (c) any other matters relating to the merits of the proposed transfer as they will affect the health and welfare of the inhabitants of the area to be served. Notice of such public hearing of the board of trustees shall be given by publication in a newspaper of general circulation in said district at least ten days prior to such hearing.



31-543 Repealed. Laws 1989, LB 31, § 1.



31-544 Repealed. Laws 1989, LB 31, § 1.



31-545 Repealed. Laws 1989, LB 31, § 1.



31-546 Repealed. Laws 1989, LB 31, § 1.



31-547 Repealed. Laws 1989, LB 31, § 1.



31-548 Repealed. Laws 1989, LB 31, § 1.



31-549 Sanitary district; extend beyond boundaries of municipality; inclusion by resolution of trustees.

Whenever a sanitary drainage district shall have been formed under sections 31-501 to 31-523, and trustees thereof have been elected, if such trustees find that a municipality formerly within the boundaries of such sanitary district has grown and enlarged its corporate limits beyond the boundaries of such sanitary district, the board of trustees may by resolution include the whole of the corporate area of such municipality within its boundaries by enlarging same.



31-550 Sanitary district; enlarged district; resolution; file with county clerk.

The board of trustees shall cause a description of such enlarged district together with a certified copy of the resolution adopted to be filed with the county board of the county wherein such district is situated, and such district as so enlarged shall be deemed an organized sanitary drainage district and the trustees of such original district shall be the trustees of such enlarged district until their successors are duly elected and qualified.



31-551 Sanitary districts; natural resources district; contract for services; transfer of assets; assignment of obligations.

Notwithstanding any of the provisions of Chapter 31, article 5, the board of trustees of any sanitary district heretofore or hereafter organized under any of such sections which includes within its boundary or partially within its boundary a natural resources district, shall have full power without further authorization to contract with such natural resources district, for said sanitary district to discontinue all its activities, including the operation of any and all drainage systems located within or serving such sanitary district and including the right to construct sewers lying outside the limits of any corporate city or village, all as is provided for in said Chapter 31, article 5. Said contract may also authorize the transfer of all properties and assets used or useful by said sanitary district, and the assignment of all obligations and liabilities of said sanitary district, to such natural resources district upon such terms and conditions as may be agreed upon between such natural resources district and such sanitary district.



31-552 Sanitary districts; transfer of assets; hearing; notice.

Before exercising any of the powers contained in section 31-551, the board of trustees of any such sanitary district shall hold a public hearing. At such public hearing it shall hear any and all persons interested with respect to:

(1) Whether the proposed transfer of property and jurisdiction will eliminate duplication and promote efficiency in the drainage in the area served by said sanitary district;

(2) Whether such natural resources district is capable of operating, maintaining, improving, financing and otherwise providing for drainage in said area; and

(3) Any other matters relating to the merits of the proposed transfer as they will affect the health and welfare of the inhabitants of the area to be served.

Notice of such public hearing of the board of trustees shall be given by publication in a newspaper of general circulation in said district at least ten days prior to such hearing.



31-553 Sanitary districts; contract with natural resources district; dissolution of sanitary district; resolution; file with county clerk.

In event such contract, as provided in section 31-551, is entered into and in event all activities, liabilities, obligations and assets then possessed by said sanitary district are assigned and transferred to said natural resources district so that there are no further functions, activities or liabilities of said sanitary district existing then and in that event said sanitary district may be dissolved by a three-fourths vote of its board of trustees in which event a certified copy of said resolution of dissolution shall be filed in the office of the county clerk of the county in which said sanitary district is organized.



31-601 Drainage districts; when public lands included; assessment.

Whenever any drainage district organized or incorporated in accordance with the laws of this state, whether heretofore or hereafter organized, shall include within its boundaries any school or university lands, or other public land, the title to which is in the State of Nebraska, the lands shall be subject to assessment for special benefits, which shall be apportioned to the land to the same extent and in the same manner as the private lands included in the district, and the proceedings to include such school, university, or other state lands in such drainage district, and to apportion and assess the benefits thereto, shall be the same in all respects as is provided by law for the including of private lands and the apportionment and assessment of the benefits thereto. The assessments apportioned and levied against any school, university, or public lands, the title of which is in the state, shall be and remain a perpetual lien against such real estate; and the leasehold interest of any lessee thereof, or his or her assigns, may be sold for taxes, and the assessments shall draw the same rate of interest as delinquent taxes, and all the provisions of law for the sale, redemption, and foreclosure of tax liens which apply to individual landowners within the drainage district shall apply to lessees of school, university, and other public lands. It is further provided that in the event any levies or assessments against the school, university, or other state lands are not paid when due and delinquent, the drainage district may file claims with the Director of Administrative Services for the share of any apportionment to be paid by the lands; and it shall be the duty of the director to draw warrants to be paid from such funds of the state as are available for the payment of such warrants and transmit the same to the treasurer of such drainage district; and the State Treasurer is hereby authorized and directed to pay the warrants for the purposes herein set forth.



31-602 Assessments paid by state; subrogation; collection.

In the event the apportionment and assessments so levied have been paid by the state, the state or the fund from which payments have been made shall be subrogated to all the rights and remedies of the drainage district for the collection of the assessments and levies against lessees or their heirs or assigns.



31-701 Repealed. Laws 1996, LB 1321, § 6.



31-702 Repealed. Laws 1996, LB 1321, § 6.



31-703 Repealed. Laws 1996, LB 1321, § 6.



31-704 Repealed. Laws 1996, LB 1321, § 6.



31-705 Repealed. Laws 1996, LB 1321, § 6.



31-705.01 Repealed. Laws 1996, LB 1321, § 6.



31-706 Repealed. Laws 1996, LB 1321, § 6.



31-707 Repealed. Laws 1996, LB 1321, § 6.



31-708 Repealed. Laws 1996, LB 1321, § 6.



31-709 Repealed. Laws 1996, LB 1321, § 6.



31-709.01 Repealed. Laws 1996, LB 1321, § 6.



31-710 Repealed. Laws 1996, LB 1321, § 6.



31-711 Repealed. Laws 1996, LB 1321, § 6.



31-711.01 Repealed. Laws 1996, LB 1321, § 6.



31-711.02 Repealed. Laws 1996, LB 1321, § 6.



31-711.03 Repealed. Laws 1996, LB 1321, § 6.



31-711.04 Repealed. Laws 1996, LB 1321, § 6.



31-711.05 Repealed. Laws 1996, LB 1321, § 6.



31-711.06 Repealed. Laws 1996, LB 1321, § 6.



31-711.07 Repealed. Laws 1996, LB 1321, § 6.



31-712 Repealed. Laws 1996, LB 1321, § 6.



31-713 Repealed. Laws 1996, LB 1321, § 6.



31-714 Repealed. Laws 1996, LB 1321, § 6.



31-715 Repealed. Laws 1996, LB 1321, § 6.



31-716 Repealed. Laws 1959, c. 130, § 5.



31-717 Repealed. Laws 1996, LB 1321, § 6.



31-718 Repealed. Laws 1996, LB 1321, § 6.



31-719 Repealed. Laws 1996, LB 1321, § 6.



31-720 Repealed. Laws 1996, LB 1321, § 6.



31-721 Repealed. Laws 1996, LB 1321, § 6.



31-722 Repealed. Laws 1996, LB 1321, § 6.



31-723 Repealed. Laws 1996, LB 1321, § 6.



31-724 Repealed. Laws 1996, LB 1321, § 6.



31-725 Repealed. Laws 1996, LB 1321, § 6.



31-726 Repealed. Laws 1996, LB 1321, § 6.



31-726.01 Repealed. Laws 1996, LB 1321, § 6.



31-727 Sanitary and improvement district; organized by proceedings in district court; purposes; powers; articles of association; contents; filing; real estate; conditions; terms, defined.

(1)(a) A majority of the owners having an interest in the real property within the limits of a proposed sanitary and improvement district, situated in one or more counties in this state, may form a sanitary and improvement district for the purposes of installing electric service lines and conduits, a sewer system, a water system, an emergency management warning system, a system of sidewalks, public roads, streets, and highways, public waterways, docks, or wharfs, and related appurtenances, contracting for water for fire protection and for resale to residents of the district, contracting for police protection and security services, contracting for solid waste collection services, contracting for access to the facilities and use of the services of the library system of one or more neighboring cities or villages, and contracting for gas and for electricity for street lighting for the public streets and highways within such proposed district, constructing and contracting for the construction of dikes and levees for flood protection for the district, and acquiring, improving, and operating public parks, playgrounds, and recreational facilities.

(b) The sanitary and improvement district may also contract with a county within which all or a portion of such sanitary and improvement district is located or a city within whose zoning jurisdiction such sanitary and improvement district is located for any public purpose specifically authorized in this section.

(c) Sanitary and improvement districts located in any county which has a city of the metropolitan class within its boundaries or in any adjacent county which has adopted a comprehensive plan may contract with other sanitary and improvement districts to acquire, build, improve, and operate public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts.

(d) Nothing in this section shall authorize districts to purchase electric service and resell the same.

(e) The district, in lieu of establishing its own water system, may contract with any utilities district, municipality, or corporation for the installation of a water system and for the provision of water service for fire protection and for the use of the residents of the district.

(f) For the purposes listed in this section, such majority of the owners may make and sign articles of association in which shall be stated (i) the name of the district, (ii) that the district will have perpetual existence, (iii) the limits of the district, (iv) the names and places of residence of the owners of the land in the proposed district, (v) the description of the several tracts of land situated in the district owned by those who may organize the district, (vi) the name or names and the description of the real estate owned by such owners as do not join in the organization of the district but who will be benefited thereby, and (vii) whether the purpose of the corporation is installing gas and electric service lines and conduits, installing a sewer system, installing a water system, installing a system of public roads, streets, and highways, public waterways, docks, or wharfs, and related appurtenances, contracting for water for fire protection and for resale to residents of the district, contracting for police protection and security services, contracting for solid waste collection services, contracting for access to the facilities and use of the services of the library system of one or more neighboring cities or villages, contracting for street lighting for the public streets and highways within the proposed district, constructing or contracting for the construction of dikes and levees for flood protection of the proposed district, acquiring, improving, and operating public parks, playgrounds, and recreational facilities, or, when permitted by this section, contracting with other sanitary and improvement districts to acquire, build, improve, and operate public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, contracting for any public purpose specifically authorized in this section, or combination of any one or more of such purposes, or all of such purposes. Such owners of real estate as are unknown may also be set out in the articles as such.

(g) No sanitary and improvement district may own or hold land in excess of ten acres, unless such land so owned and held by such district is actually used for a public purpose, as provided in this section, within three years of its acquisition. Any sanitary and improvement district which has acquired land in excess of ten acres in area and has not devoted the same to a public purpose, as set forth in this section, within three years of the date of its acquisition, shall devote the same to a use set forth in this section or shall divest itself of such land. When a district divests itself of land pursuant to this section, it shall do so by sale at public auction to the highest bidder after notice of such sale has been given by publication at least three times for three consecutive weeks prior to the date of sale in a legal newspaper of general circulation within the area of the district.

(2) The articles of association shall further state that the owners of real estate so forming the district for such purposes are willing and obligate themselves to pay the tax or taxes which may be levied against all the property in the district and special assessments against the real property benefited which may be assessed against them to pay the expenses that may be necessary to install a sewer or water system or both a sewer and water system, the cost of water for fire protection, the cost of grading, changing grade, paving, repairing, graveling, regraveling, widening, or narrowing sidewalks and roads, resurfacing or relaying existing pavement, or otherwise improving any public roads, streets, or highways within the district, including protecting existing sidewalks, streets, highways, and roads from floods or erosion which has moved within fifteen feet from the edge of such sidewalks, streets, highways, or roads, regardless of whether such flooding or erosion is of natural or artificial origin, the cost of constructing public waterways, docks, or wharfs, and related appurtenances, the cost of constructing or contracting for the construction of dikes and levees for flood protection for the district, the cost of contracting for water for fire protection and for resale to residents of the district, the cost of contracting for police protection and security services, the cost of contracting for solid waste collection services, the cost of contracting for access to the facilities and use of the services of the library system of one or more neighboring cities or villages, the cost of electricity for street lighting for the public streets and highways within the district, the cost of installing gas and electric service lines and conduits, the cost of acquiring, improving, and operating public parks, playgrounds, and recreational facilities, and, when permitted by this section, the cost of contracting for building, acquiring, improving, and operating public parks, playgrounds, and recreational facilities, and the cost of contracting for any public purpose specifically authorized in this section, as provided by law.

(3) The articles shall propose the names of five or more trustees who are (a) owners of real estate located in the proposed district or (b) designees of the owners if the real estate is owned by a limited partnership, a general partnership, a limited liability company, a public, private, or municipal corporation, an estate, or a trust. These five trustees shall serve as a board of trustees until their successors are elected and qualified if such district is organized. No corporation formed or hereafter formed shall perform any new functions, other than those for which the corporation was formed, without amending its articles of association to include the new function or functions.

(4) After the articles are signed, the same shall be filed in the office of the clerk of the district court of the county in which such sanitary and improvement district is located or, if such sanitary and improvement district is composed of tracts or parcels of land in two or more different counties, in the office of the clerk of the district court for the county in which the greater portion of such proposed sanitary and improvement district is located, together with a petition praying that the same may be declared a sanitary and improvement district under sections 31-727 to 31-762.

(5) Notwithstanding the repeal of sections 31-701 to 31-726.01 by Laws 1996, LB 1321:

(a) Any sanitary and improvement district organized pursuant to such sections and in existence on July 19, 1996, shall, after August 31, 2003, be treated for all purposes as if formed and organized pursuant to sections 31-727 to 31-762;

(b) Any act or proceeding performed or conducted by a sanitary and improvement district organized pursuant to such repealed sections shall be deemed lawful and within the authority of such sanitary and improvement district to perform or conduct after August 31, 2003; and

(c) Any trustees of a sanitary and improvement district organized pursuant to such repealed sections and lawfully elected pursuant to such repealed sections or in conformity with the provisions of sections 31-727 to 31-762 shall be deemed for all purposes, on and after August 31, 2003, to be lawful trustees of such sanitary and improvement district for the term provided by such sections. Upon the expiration of the term of office of a trustee or at such time as there is a vacancy in the office of any such trustee prior to the expiration of his or her term, his or her successors or replacement shall be elected pursuant to sections 31-727 to 31-762.

(6)(a) A sanitary and improvement district that meets the requirements of this subsection shall have the additional powers provided for in subdivision (b) of this subsection, subject to the approval and restrictions established by the city council or village board within whose zoning jurisdiction the sanitary and improvement district is located and the county board in which a majority of the sanitary and improvement district is located. The sanitary and improvement district shall be (i) located in a county with a population less than one hundred thousand inhabitants, (ii) located predominately in a county different from the county of the municipality within whose zoning jurisdiction such sanitary and improvement district is located, (iii) unable to incorporate due to its close proximity to a municipality, and (iv) unable to be annexed by a municipality with zoning jurisdiction because the sanitary and improvement district is not adjacent or contiguous to such municipality.

(b) Any sanitary and improvement district that meets the requirements of subdivision (6)(a) of this section shall have only the following additional powers, subject to the approval and restrictions of the city council or village board within whose zoning jurisdiction such sanitary and improvement district is located and the county board in which a majority of the sanitary and improvement district is located. Such sanitary and improvement district shall have the power to (i) regulate and license dogs and other animals, (ii) regulate and provide for streets and sidewalks, including the removal of obstructions and encroachments, (iii) regulate parking on public roads and rights-of-way relating to snow removal and access by emergency vehicles, and (iv) regulate the parking of abandoned motor vehicles.

(7) For the purposes of sections 31-727 to 31-762 and 31-771 to 31-780, unless the context otherwise requires:

(a) Public waterways means artificially created boat channels dedicated to public use and providing access to navigable rivers or streams;

(b) Operation and maintenance expenses means and includes, but is not limited to, salaries, cost of materials and supplies for operation and maintenance of the district's facilities, cost of ordinary repairs, replacements, and alterations, cost of surety bonds and insurance, cost of audits and other fees, and taxes;

(c) Capital outlay means expenditures for construction or reconstruction of major permanent facilities having an expected long life, including, but not limited to, street paving and curbs, storm and sanitary sewers, and other utilities;

(d) Warrant means an investment security under article 8, Uniform Commercial Code, in the form of a short-term, interest-bearing order payable on a specified date issued by the board of trustees or administrator of a sanitary and improvement district to be paid from funds expected to be received in the future, and includes, but is not limited to, property tax collections, special assessment collections, and proceeds of sale of general obligation bonds;

(e) General obligation bond means an investment security under article 8, Uniform Commercial Code, in the form of a long-term, written promise to pay a specified sum of money, referred to as the face value or principal amount, at a specified maturity date or dates in the future, plus periodic interest at a specified rate; and

(f) Administrator means the person appointed by the Auditor of Public Accounts pursuant to section 31-771 to manage the affairs of a sanitary and improvement district and to exercise the powers of the board of trustees during the period of the appointment to the extent prescribed in sections 31-727 to 31-780.

Five owners of an undivided two-fifths interest in a nonresidential lot within the sanitary improvement district satisfied the requirement in this section that five or more designated trustees be owners of real estate located in the proposed district. This section does not require that the trustees own a particular amount of land or a percentage of interest in such land, nor does it require the trustees to own developed land. Nothing in the record indicated that the qualifying interest was a sham or was obtained fraudulently. In re Petition of SID No. 1, 270 Neb. 856, 708 N.W.2d 809 (2006).

Initial trustees of a sanitary and improvement district must own real estate within the proposed district. In re Petition of SID No. 1, 270 Neb. 856, 708 N.W.2d 809 (2006).

Under subsection (1) of this section, owners representing a majority of the area within a proposed sanitary improvement district must sign the articles of association. In re Petition of SID No. 1, 270 Neb. 856, 708 N.W.2d 809 (2006).

A sanitary and improvement district is a political subdivision of the State of Nebraska. Sanitary and improvement districts have been termed quasi-municipal corporations. Taxpayer status is necessary in order to have standing to sue a sanitary and improvement district. Rexroad, Inc. v. S.I.D. No. 66, 222 Neb. 618, 386 N.W.2d 433 (1986).

S.I.D. warrants issued prior to effective date of Laws 1982, LB 868, are not by virtue of LB 868, investment securities. S.I.D. No. 32 v. Continental Western Corp., 215 Neb. 843, 343 N.W.2d 314 (1983).

One of the specific purposes for the organization of SID No. 1 was to provide for public streets and highways. The statute imposes an affirmative duty upon the SID to pay for the construction, improvement, and maintenance of roads in the district organized for SID purposes. SID No. 1 v. County of Adams, 209 Neb. 108, 306 N.W.2d 584 (1981).

Streets were actually constructed by improvement districts, and were subject to zoning powers of city. Jacobs v. City of Omaha, 181 Neb. 101, 147 N.W.2d 160 (1966).

Description in boundaries of district could be amended even in Supreme Court on appeal. Zwink v. Ahlman, 177 Neb. 15, 128 N.W.2d 121 (1964).



31-727.01 District; filing requirements.

Within thirty days after July 10, 1976, as to existing districts, and within thirty days after the creation of districts thereafter created, the clerk of each district shall file with the register of deeds, clerk, election commissioner, sheriff, and planning department of each county or counties in which the district is located and, if the district is located in whole or in part within the zoning jurisdiction of a city, with the planning department of such city a statement containing the following information: (1) The district number; (2) the outer boundaries of the district; (3) the purpose or purposes for which the district was formed; (4) a statement that the district has the power to levy an unlimited property tax to pay its debt and its expenses of operation and maintenance; (5) a statement that the district is required to levy special assessments on property in the district to the full extent of special benefits arising by reason of improvements installed by the district; (6) that the annual budget of the district is filed with the county clerk, which budget shows the anticipated revenue and expenses, tax levy, and indebtedness of the district; (7) that the actual current tax levy amount of the district may be obtained from the county clerk; and (8) that a copy of the annual financial audit of the district is on file with the clerk of the district and the Auditor of Public Accounts. Such statement shall be supplemented and refiled to include any land added to the district after the original filing.



31-727.02 District; board of trustees; notice of meetings; minutes; clerk or administrator of district; duties.

(1) The clerk or administrator of each sanitary and improvement district shall notify any municipality or county within whose zoning jurisdiction such district is located of all meetings of the district board of trustees or called by the administrator by sending a notice of such meeting to the clerk of the municipality or county not less than seven days prior to the date set for any meeting. In the case of meetings called by the administrator, notice shall be provided to the clerk of the district not less than seven days prior to the date set for any meeting.

(2) Within thirty days after any meeting of a sanitary and improvement district board of trustees or called by the administrator, the clerk or administrator of the district shall transmit to the municipality or county within whose zoning jurisdiction the sanitary and improvement district is located a copy of the minutes of such meeting.



31-727.03 District; statements; filed; contents; late filing; fee; duties of real estate broker, salesperson, or owner; acknowledgment from purchaser; remedy.

(1) On or before December 31 of each year, the clerk of each sanitary and improvement district shall file with the register of deeds or, if none, the county clerk of the county or counties in which the sanitary and improvement district is located a statement updated each December 31 containing the following information:

(a) The names of the members of the current board of trustees of the district;

(b) The names of the current attorney, accountant, and fiscal agent of the district;

(c) The warrant and the bond principal indebtedness of the district as of the preceding June 30. Such statement shall contain an acknowledgment that the warrant and indebtedness are reflective of such date; and

(d) The current bond tax levy and the current operating levy of the district, as described in section 31-739, as of December 31.

For any late filing of the statement, the sanitary and improvement district shall be assessed a late fee of ten dollars per day, not to exceed a total of three hundred dollars for each late filing.

(2) The real estate broker or salesperson or, if none, the owner shall distribute the most recent statement filed in accordance with this section to any prospective purchaser of any real estate located within a sanitary and improvement district.

(3) The real estate broker or salesperson or, if none, the owner shall obtain an acknowledgment from any purchaser of any real estate located within a sanitary and improvement district that the purchaser understands: (a) The property is located within a sanitary and improvement district; (b) sanitary and improvement districts are located outside the corporate limits of any municipality; (c) residents of sanitary and improvement districts are not eligible to vote in municipal elections; and (d) owners of property located within sanitary and improvement districts have limited access to services provided by nearby municipalities until and unless the property is annexed by the municipality. Such acknowledgment may be obtained separately from the disclosure required under section 76-2,120.

(4) The statement shall be distributed and the acknowledgment obtained on or before the date on which the purchaser becomes obligated to purchase such real estate. The exclusive remedy for failure to provide such statements and obtain such acknowledgments shall be an action for damages, and any such failure shall not affect title to the real estate or the validity of the conveyance.



31-728 District; summons; notice to landowners, counties, and cities affected; contents.

Immediately after the petition and articles of association shall have been filed, as provided for by subsection (4) of section 31-727, the clerk of the district court for the county where same are filed shall issue a summons, as now provided by law, returnable as any other summons in a civil action filed in said court, and directed to the several owners of real estate in the proposed district who may be alleged in such petition to be benefited thereby, but who have not signed the articles of association, which shall be served as summonses in civil cases. In case any owner or owners of real estate in the proposed district are unknown, or are nonresidents, they shall be notified in the same manner as nonresident defendants are now notified according to law in actions in the district courts of this state, setting forth in such notice (1) that the articles of association have been filed, (2) the purpose thereof, (3) that the real estate of such owner or owners situated in the district, describing the same, will be affected thereby and rendered liable to taxation and special assessment in accordance with law for the purpose of installing and maintaining such sewer or water system, or both, and maintaining the district, for constructing and maintaining a system of sidewalks, public roads, streets, and highways, public waterways, docks or wharfs, and related appurtenances, for the furnishing of water for fire protection, for contracting for gas and for electricity for street lighting for the public streets and highways within the district, for constructing or contracting for the construction of dikes and levees for flood protection for the district, for installing electric service lines and conduits, for the acquisition, improvement, and operation of public parks, playgrounds, and recreational facilities, and, where permitted by section 31-727, for the contracting with other sanitary and improvement districts for acquiring, building, improving, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, (4) the names of the proposed trustees, and (5) that a petition has been made to have the district declared a sanitary and improvement district.

Within five days after the filing of the petition the clerk of the district court shall send notice of such petition to each county in which all or a portion of the proposed district lies and to each city in whose zoning jurisdiction all or a portion of the proposed district lies.



31-729 District; formation; objections.

All owners of real estate situated in the proposed district who have not signed the articles of association and who may object to the organization of the district or to any one or more of the proposed trustees shall, on or before the time in which they are required to answer, file any such objection in writing, stating (1) why such sanitary and improvement district should not be organized and declared a public corporation in this state, (2) why their land will not be benefited by the installation of a sewer or water system, or both a sewer and water system, a system of sidewalks, public roads, streets, and highways, public waterways, docks or wharfs, and related appurtenances, and gas and electricity for street lighting for the public streets and highways within the district, by the contracting for solid waste collection services, by the construction or contracting for the construction of dikes and levees for flood protection for the district, gas or electric service lines and conduits, and water for fire protection and the health and property of the owners protected, by the acquisition, improvement and operation of public parks, playgrounds, and recreational facilities, and, where permitted by section 31-727, by the contracting with other sanitary and improvement districts for the building, acquisition, improvement, and operation of public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, (3) why their land should not be embraced in the limits of such district, and (4) their objections if any to any one or more of the proposed trustees.

Landowner may object to inclusion of land within district. Zwink v. Ahlman, 177 Neb. 15, 128 N.W.2d 121 (1964).



31-730 Petition; objection; hearing; order creating.

Such petition, and objections if any, shall be heard by the court without any unnecessary delay and should the court determine that the formation of such district will be conducive to the public health, convenience, or welfare, the district court shall declare the sanitary and improvement district a public corporation of this state and shall declare five of the trustees nominated, or in case of objection thereto, other suitable trustees who shall be (1) owners of real estate located in the district or (2) designated to serve as a representative on the board of trustees if the real estate is owned by a limited partnership, a general partnership, a limited liability company, a public, private, or municipal corporation, an estate, or a trust, to be the board of trustees of such corporation to serve until their successors are elected and qualified. If any owner of real estate located in the proposed district satisfies the court that his or her real estate, or any part thereof, will not be benefited thereby, then the court may exclude such real estate as will not be benefited and declare the remainder a district as prayed for. No lands included within any municipal corporation shall be included in any sanitary and improvement district, and no tract of twenty acres or more which is outside any municipal corporation and is used primarily for industrial purposes shall be included in any sanitary and improvement district organized under sections 31-727 to 31-762 without the written consent of the owner of such tract.

The hearing before a trial court provided for in this section concerning the organization of sanitary and improvement districts is one in equity. In re Petition of SID No. 1, 270 Neb. 856, 708 N.W.2d 809 (2006).

Under this section, petitioners need not prove that the formation of a sanitary improvement district to install a sanitary sewer system is the only, the cheapest, or even the best means of tackling their waste system problems; they must show only that the sanitary improvement district will benefit the public health, convenience, or welfare. In re Petition of SID No. 1, 270 Neb. 856, 708 N.W.2d 809 (2006).

No land within a municipality may be included in the formation of a sanitary and improvement district. Sanitary & Improvement Dist. v. City of Ralston, 182 Neb. 63, 152 N.W.2d 111 (1967).

The hearing before district court is treated as one in equity. Zwink v. Ahlman, 177 Neb. 15, 128 N.W.2d 121 (1964).



31-731 District; formation; articles; filing and recording.

Within twenty days after the district has been declared a corporation by the court, the clerk thereof shall transmit to the Secretary of State a certified copy of the record relating thereto, and the same shall be filed in his office in the same manner as articles of incorporation are required to be filed under the general law concerning corporations. A copy of such record, together with a plat of the district, shall also be filed in the office of the county clerk of the county or counties in which the district, or any part thereof, is situated.



31-732 District; body corporate; powers.

Such district shall be a body corporate and politic by name of Sanitary and Improvement District Number ........... of ........... County and shall have the power and authority to take and hold real and personal property necessary for its use, to make contracts, to sue and be sued, to have and use a corporate seal, and to exercise any and all other powers, as a corporation, necessary to carry out the purposes of sections 31-727 to 31-762.

A sanitary and improvement district, being a "body corporate and politic," cannot be considered unincorporated. State ex rel. Scherer v. Madison Cty. Comrs., 247 Neb. 384, 527 N.W.2d 615 (1995).

The language "to sue and be sued" contained in this section should not be read so broadly as to confer standing on a sanitary and improvement district when common law standing requirements have not been met. SID No. 347 of Douglas County v. City of Omaha, 8 Neb. App. 78, 589 N.W.2d 160 (1999).



31-733 District; trustees; board; powers and duties; appointment of administrator; powers; duties; compensation.

Within thirty days after the district court has declared the district a public corporation, the trustees appointed by the court shall meet and elect one of their number chairperson and one of their number clerk of the district. Except as otherwise provided, the board shall (1) adopt a seal, bearing the name of the district, (2) keep a record of all of its proceedings which shall be open to inspection by all owners of real estate in the district, (3) have the power to pass all necessary ordinances, orders, rules, and regulations for the necessary conduct of its business and to carry into effect the objects for which the sanitary and improvement district was formed, and (4) have authority to appoint, employ, and pay an engineer or firm of engineers, an attorney, a fiscal agent, and such clerical help as may be needed, who shall each be removable at the pleasure of the board or administrator. The clerk of the board shall be paid a salary not to exceed twelve hundred dollars per year. Upon the appointment of an administrator for the district pursuant to sections 31-771 to 31-780, the authority of the trustees to exercise the powers granted in this section shall be suspended, except that the board shall continue in existence and the administrator shall periodically, but not less frequently than monthly, report to the board in writing on all decisions and actions taken by the administrator in managing the affairs of the district. The administrator shall, during the period of his or her appointment, possess exclusive authority to exercise the powers and duties conferred in sections 31-727 to 31-770. Each trustee shall be paid fifteen dollars for each meeting of the board which he or she attends, except that each trustee shall be paid for no more than twelve meetings in each calendar year. Each trustee shall be allowed reimbursement for mileage as provided in section 81-1176.

The board of trustees of a sanitary and improvement district has power to contract for fiscal and financial services in connection with the issuance and sale of its bonds and warrants. Hayes v. Sanitary & Improvement Dist. No. 194, 196 Neb. 653, 244 N.W.2d 505 (1976).



31-734 District; chairperson, clerk, administrator; bond; premium.

The chairperson and clerk or administrator of any such district shall, upon assuming his or her respective office, execute and file with the county clerk of the county in which such district, or the greater portion of the area thereof, is located, a bond, with one or more sureties, to be approved by the county clerk, running to the State of Nebraska in the penal sum of five thousand dollars for the chairperson, twenty thousand dollars for the clerk, and twenty thousand dollars for the administrator, conditioned for the faithful performance of their official duties and the faithful accounting by them for all funds and property of the district that shall come into their possession or control during their term of office. The premium, if any, on any such bond shall be paid out of the funds of the district. Suit may be brought on such bonds by any person, firm, or corporation that has sustained loss or damage in consequence of the breach thereof.



31-735 District; trustees; election; procedure; term; notice; qualified voters; reduction in number of trustees; procedure.

(1) On the first Tuesday after the second Monday in September which is at least fifteen months after the judgment of the district court creating a sanitary and improvement district and on the first Tuesday after the second Monday in September each two years thereafter, the board of trustees shall cause a special election to be held, at which election a board of trustees shall be elected. The board of trustees shall have five members except as provided in subsection (2) of this section. Each member elected to the board of trustees shall be elected to a term of two years and shall hold office until such member's successor is elected and qualified. Any person desiring to file for the office of trustee may file for such office with the election commissioner, or county clerk in counties having no election commissioner, of the county in which the greater proportion in area of the district is located not later than fifty days before the election. If such person will serve on the board of trustees as a designated representative of a limited partnership, general partnership, limited liability company, public, private, or municipal corporation, estate, or trust which owns real estate in the district, the filing shall indicate that fact and shall include appropriate documentation evidencing such fact. No filing fee shall be required. A person filing for the office of trustee to be elected at the election held four years after the first election of trustees and each election thereafter shall designate whether he or she is a candidate for election by the resident owners of such district or whether he or she is a candidate for election by all of the owners of real estate located in the district. If a person filing for the office of trustee is a designated representative of a limited partnership, a general partnership, a limited liability company, a public, private, or municipal corporation, an estate, or a trust which owns real estate in the district, the name of such entity shall accompany the name of the candidate on the ballot in the following form: (Name of candidate) to represent (name of entity) as a member of the board. The name of each candidate shall appear on only one ballot.

The name of a person may be written in and voted for as a candidate for the office of trustee, and such write-in candidate may be elected to the office of trustee. A write-in candidate for the office of trustee who will serve as a designated representative of a limited partnership, a general partnership, a limited liability company, a public, private, or municipal corporation, an estate, or a trust which owns real estate in the district shall not be elected to the office of trustee unless (a) each vote is accompanied by the name of the entity which the candidate will represent and (b) within ten days after the date of the election the candidate provides the county clerk or election commissioner with appropriate documentation evidencing his or her representation of the entity. Votes cast which do not carry such accompanying designation shall not be counted.

A trustee shall be an owner of real estate located in the district or shall be a person designated to serve as a representative on the board of trustees if the real estate is owned by a limited partnership, a general partnership, a limited liability company, a public, private, or municipal corporation, an estate, or a trust. Notice of the date of the election shall be mailed by the clerk of the district not later than sixty-five days prior to the election to each person who is entitled to vote at the election for trustees whose property ownership or lease giving a right to vote is of record on the records of the register of deeds as of a date designated by the election commissioner or county clerk, which date shall be not more than eighty days prior to the election.

(2)(a) For any sanitary and improvement district, a person whose ownership or right to vote becomes of record or is received after the date specified pursuant to subsection (1) of this section may vote when such person establishes his or her right to vote to the satisfaction of the election board. At the first election and at the election held two years after the first election, any person may cast one vote for each trustee for each acre of unplatted land or fraction thereof and one vote for each platted lot which he or she may own in the district.

(b) This subdivision applies to a district until the board of trustees amends its articles of association pursuant to subdivision (2)(d) of this section. At the election held four years after the first election of trustees, two members of the board of trustees shall be elected by the legal property owners resident within such sanitary and improvement district and three members shall be elected by all of the owners of real estate located in the district pursuant to this section. Every resident property owner may cast one vote for a candidate for each office of trustee to be filled by election of resident property owners only. Such resident property owners may also each cast one vote for each acre of unplatted land or fraction thereof and for each platted lot owned within the district for a candidate for each office of trustee to be filled by election of all property owners. For each office of trustee to be filled by election of all property owners of the district, every legal property owner not resident within such sanitary and improvement district may cast one vote for each acre of unplatted land or fraction thereof and one vote for each platted lot which he or she owns in the district. At the election held eight years after the first election of trustees and at each election thereafter, three members of the board of trustees shall be elected by the legal property owners resident within such sanitary and improvement district and two members shall be elected by all of the owners of real estate located in the district pursuant to this section, and at the election held six years after the first election of trustees and at each election thereafter, three members of the board of trustees shall be elected by the legal property owners resident within such sanitary and improvement district and two members shall be elected by all of the owners of real estate located in the district pursuant to this section. If there are not any legal property owners resident within such district or if not less than ninety percent of the area of the district is owned for other than residential uses, the five members shall be elected by the legal property owners of all property within such district as provided in this section.

(c) Any public, private, or municipal corporation owning any land or lot in the district may vote at an election the same as an individual. If more than fifty percent of the homes in any sanitary and improvement district are used as a second, seasonal, or recreational residence, the owners of such property shall be considered legal property owners resident within such district for purposes of electing trustees. For purposes of voting for trustees, each condominium apartment under a condominium property regime established prior to January 1, 1984, under the Condominium Property Act or established after January 1, 1984, under the Nebraska Condominium Act shall be deemed to be a platted lot and the lessee or the owner of the lessee's interest, under any lease for an initial term of not less than twenty years which requires the lessee to pay taxes and special assessments levied on the leased property, shall be deemed to be the owner of the property so leased and entitled to cast the vote of such property. When ownership of a platted lot or unplatted land is held jointly by two or more persons, whether as joint tenants, tenants in common, limited partners, members of a limited liability company, or any other form of joint ownership, only one person shall be entitled to cast the vote of such property. The executor, administrator, guardian, or trustee of any person or estate interested shall have the right to vote. No corporation, estate, or irrevocable trust shall be deemed to be a resident owner for purposes of voting for trustees. Should two or more persons or officials claim the right to vote on the same tract, the election board shall determine the party entitled to vote. Such board shall select one of their number chairperson and one of their number clerk. In case of a vacancy on such board, the remaining trustees shall fill the vacancy on such board until the next election.

(d) For any sanitary and improvement district which has been in existence for at least ten years, which has less than seventy property owners entitled to vote for trustees, which has at least two resident property owners, and in which less than ten percent of the area of the district is owned for other than residential uses, the board of trustees may amend its articles of association as provided in section 31-740.01 to provide for a reduction in the number of trustees on the board from five members to three members to be effective at the beginning of the term of office for the board of trustees elected at the next election. At the next election and at each election thereafter, two members of the board of trustees shall be elected by the legal property owners resident within such sanitary and improvement district and one member shall be elected by all of the owners of real estate located in the district pursuant to this section. Every resident property owner may cast one vote for a candidate for each office of trustee to be filled by election of resident property owners only. Such resident property owners may also each cast one vote for each acre of unplatted land or fraction thereof and for each platted lot owned within the district for a candidate for the office of trustee to be filled by election of all property owners. For the office of trustee to be filled by election of all property owners of the district, every legal property owner not resident within such sanitary and improvement district may cast one vote for each acre of unplatted land or fraction thereof and one vote for each platted lot which he or she owns in the district.

(3) The election commissioner or county clerk shall hold any election required by subsection (1) of this section by sealed mail ballot by notifying the board of trustees on or before July 1 of a given year. The election commissioner or county clerk shall, at least twenty days prior to the election, mail a ballot and return envelope to each person who is entitled to vote at the election and whose property ownership or lease giving a right to vote is of record with the register of deeds as of the date designated by the election commissioner or county clerk, which date shall not be more than eighty days prior to the election. The ballot and return envelope shall include: (a) The names and addresses of the candidates; (b) room for write-in candidates; and (c) instructions on how to vote and return the ballot. Such ballots shall be returned in the return envelope to the election commissioner or county clerk no later than 5 p.m. on the date set for the election. If the ballot is not returned in the return envelope, such ballot shall not be counted. If more than one ballot is included in the same return envelope, such ballots shall not be counted and shall be reinserted into the return envelope which shall be resealed and marked rejected.



31-735.01 Election of trustees; ballots; election board; duties.

At any election held to elect trustees of a sanitary and improvement district, the ballots shall be received, counted, and canvassed by an election board of two persons or more appointed by the election commissioner or the county clerk in counties having no election commissioner.



31-735.02 Election of trustees; certification of results.

For any sanitary and improvement district, the county clerk or election commissioner shall certify the results of the election to the district.



31-735.03 Election contests; Election Act applicable.

If an election is contested involving a sanitary and improvement district board of trustees, the Election Act shall apply.



31-735.04 District; location; basis for determination.

For purposes of sections 31-735 to 31-735.02 a sanitary and improvement district shall be deemed to be located in a county with a population of one hundred thousand or more if the greater proportion in area of the district is located in such county.



31-735.05 Election; when held; costs; election commissioner or county clerk; duties.

Not later than June first of each year, the election commissioner or county clerk shall determine which sanitary and improvement districts in the county are required to hold elections in such year and shall so notify the clerk of each such district on or before July first of such year. The entire costs of conducting the election shall be borne by the sanitary and improvement district holding the election, and such costs shall include all expenses such as procuring a list of the property owners of record in each such district, printing and mailing notices of the elections to such property owners, printing, preparing, and mailing ballots, paying compensation and mileage for the election boards conducting such elections, and also indirect expenses, such as the pro rata amount of any additional clerical expense or other miscellaneous expenses to be incurred by the election commissioner or county clerk in conducting all of such elections to be held in such calendar year. Within sixty days after the elections have been held, each district shall be charged and billed for all of the actual expenses incurred by the election commissioner or county clerk attributable to such district. Payment of the total amount billed to the district shall be in currency and made by the attorney for the sanitary and improvement district to the election commissioner or county clerk within sixty days after receipt of such billing.



31-735.06 Appointment of administrator; election of trustees; special election; when held.

Notwithstanding the appointment of an administrator for any district pursuant to sections 31-771 to 31-780, special elections shall be held for the election of members of the board of trustees for such district in the same manner and at the same time as such elections would be held under sections 31-735 to 31-735.03. In a district for which such an administrator has been appointed when the board of trustees of such district is not functioning, the administrator shall cause a special election of trustees to be held within sixty days after the issuance of a certificate of appointment of such administrator, at which election a board of trustees shall be elected to a term of office which shall expire on the first Tuesday of the second September following the appointment of such administrator. The board of trustees shall have five members unless the board has amended its articles of association to decrease the number of trustees on the board to three members pursuant to subdivision (2)(d) of section 31-735.



31-736 District; acquisition of property; conditions.

Such sanitary and improvement district may acquire by purchase, condemnation, or otherwise, real or personal property, right-of-way, and privilege, within or without its corporate limits, necessary for its corporate purposes. Such acquisition by the district may be effected only after approval by the municipality or county having zoning jurisdiction over such property. The approval of plans and specifications for the public improvement or project, or the approval of plans and exact costs for public parks, playgrounds, and recreational facilities, as required by section 31-740, shall be deemed to be approval for the acquisition by the district of such fee title, easements, or other interests in such property as may be required for the public improvement or project.



31-737 District; eminent domain; procedure.

Whenever the board of trustees or administrator of any sanitary and improvement district shall by order determine to make any public improvement under the provisions of sections 31-727 to 31-762 and 31-771 to 31-780 which shall require that private property be taken or damaged, the district may exercise the power of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



31-738 District; state or public lands; right of eminent domain.

Whenever it shall be necessary, in making any improvement under the provisions of sections 31-727 to 31-762, to enter upon or cross any state or public lands, the district shall have the right to acquire a right-of-way across the same by the exercise of the power of eminent domain.



31-739 District; bonds; interest; tax levies; restrictions; treasurer; duties; collection of charges other than taxes; disbursement of funds.

(1) The district may borrow money for corporate purposes and issue its general obligation bonds therefor and shall annually levy a tax on the taxable value of the taxable property in the district sufficient to pay the interest and principal on the bonds. Such levy shall be known as the bond tax levy of the district. The district shall also annually levy a tax on the taxable value of the taxable property in the district for the purpose of creating a sinking fund for the maintenance and repairing of any sewer or water system or electric lines and conduits in the district, for the payment of any hydrant rentals, for the maintenance and repairing of any sidewalks, public roads, streets, and highways, public waterways, docks, or wharfs, and related appurtenances in the district, for the cost of operating any street lighting system for the public streets and highways within the district, for the building, construction, improvement, or replacement of facilities or systems when necessary to remove or alleviate an existing threat to public health and safety affecting no more than one hundred existing homes, for the cost of building, acquiring, maintaining, and operating public parks, playgrounds, and recreational facilities, or, when permitted by section 31-727, for contracting with other sanitary and improvement districts for building, acquiring, maintaining, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, or for the cost of any other services for which the district has contracted or to make up any deficiencies caused by the nonpayment of any special assessments. Such levy shall be known as the operating levy of the district. On or before September 20 of each year, the clerk of the board shall certify the tax to the county clerk of the counties in which such district is located in order that the tax may be extended upon the county tax list. Nothing contained in this section shall authorize any district which has been annexed by a city or village to levy any taxes within or upon the annexed area after the effective date of the annexation if the effective date of the annexation is prior to such levy certification date of the district for the year in which such annexation occurs.

(2) The county treasurer of the county in which the greater portion of the area of the district is located shall be ex officio treasurer of the sanitary and improvement district and shall be responsible for all funds of the district coming into his or her hands. He or she shall collect all taxes and special assessments levied by the district and deposit the same in a bond sinking fund for the payment of principal and interest on any bonds outstanding.

(3) Except as provided in subsection (5) of this section, the trustees or administrator of the district may authorize the clerk or appoint an independent agent to collect service charges and all items other than taxes, connection charges, special assessments, and funds from sale of bonds and warrants, but all funds so collected shall, at least once each month, be remitted to the treasurer to be held in a fund, separate from the general fund or construction fund of the district, which shall be known as the service fee fund of the district. The trustees or administrator may direct the district's treasurer to disburse funds held in the service fee fund to maintain and operate any service for which the funds have been collected or to deposit such funds into the general fund of the district.

(4) The treasurer of the district shall not be responsible for such funds until they are received by him or her. The treasurer shall disburse the funds of the district only on warrants authorized by the trustees or the administrator and signed by the chairperson and clerk or the administrator.

(5) If the average weekly balance in the service fee fund of a district for a full budget year does not exceed five thousand dollars, the trustees or administrator of the district may authorize the clerk to establish an interest-bearing checking account in the name of the district to be maintained as the district service fee fund and the district's treasurer shall disburse the balance of funds held in the service fee fund of the district to the clerk for deposit into the district service fee fund. Following the creation of the district service fee fund, all funds required to be deposited into the service fee fund shall be deposited into the district service fee fund and all disbursements which may lawfully be made from the service fee fund may be made from the district service fee fund as directed or approved by the trustees or the administrator.



31-740 District; trustees or administrator; powers; plans or contracts; approval required; hearing; contracts authorized; audit; failure to perform audit; effect; connection with city sewerage system; rental or use charge; levy; special assessment.

(1) The board of trustees or the administrator of any district organized under sections 31-727 to 31-762 shall have power to provide for establishing, maintaining, and constructing gas and electric service lines and conduits, an emergency management warning system, water mains, sewers, and disposal plants and disposing of drainage, waste, and sewage of such district in a satisfactory manner; for establishing, maintaining, and constructing sidewalks, public roads, streets, and highways, including grading, changing grade, paving, repaving, graveling, regraveling, widening, or narrowing roads, resurfacing or relaying existing pavement, or otherwise improving any road, street, or highway within the district, including protecting existing sidewalks, streets, highways, and roads from floods or erosion which has moved within fifteen feet from the edge of such sidewalks, streets, highways, or roads, regardless of whether such flooding or erosion is of natural or artificial origin; for establishing, maintaining, and constructing public waterways, docks, or wharfs, and related appurtenances; and for constructing and contracting for the construction of dikes and levees for flood protection for the district.

(2) The board of trustees or the administrator of any district may contract for access to the facilities and use of the services of the library system of one or more neighboring cities or villages, for solid waste collection services, and for electricity for street lighting for the public streets and highways within the district and shall have power to provide for building, acquisition, improvement, maintenance, and operation of public parks, playgrounds, and recreational facilities, and, when permitted by section 31-727, for contracting with other sanitary and improvement districts for the building, acquisition, improvement, maintenance, and operation of public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, and for contracting for any public purpose specifically authorized in this section. Power to construct clubhouses and similar facilities for the giving of private parties within the zoning jurisdiction of any city or village is not included in the powers granted in this section. Any sewer system established shall be approved by the Department of Health and Human Services. Any contract entered into on or after August 30, 2015, for solid waste collection services shall include a provision that, in the event the district is annexed in whole or in part by a city or village, the contract shall be canceled and voided upon such annexation as to the annexed areas.

(3) Prior to the installation of any of the improvements or services provided for in this section, the plans or contracts for such improvements or services, other than for public parks, playgrounds, and recreational facilities, whether a district acts separately or jointly with other districts as permitted by section 31-727, shall be approved by the public works department of any municipality when such improvements or any part thereof or services are within the area of the zoning jurisdiction of such municipality. If such improvements or services are without the area of the zoning jurisdiction of any municipality, plans for such improvements shall be approved by the county board of the county in which such improvements are located. Plans and exact costs for public parks, playgrounds, and recreational facilities shall be approved by resolution of the governing body of such municipality or county after a public hearing. Purchases of public parks, playgrounds, and recreational facilities so approved may be completed and shall be valid notwithstanding any interest of any trustee of the district in the transaction. Such approval shall relate to conformity with the master plan and the construction specifications and standards established by such municipality or county. When no master plan and construction specifications and standards have been established, such approval shall not be required. When such improvements are within the area of the zoning jurisdiction of more than one municipality, such approval shall be required only from the most populous municipality, except that when such improvements are furnished to the district by contract with a particular municipality, the necessary approval shall in all cases be given by such municipality. The municipality or county shall be required to approve plans for such improvements and shall enforce compliance with such plans by action in equity.

(4) The district may construct its sewage disposal plant and other sewerage or water improvements, or both, in whole or in part, inside or outside the boundaries of the district and may contract with corporations or municipalities for disposal of sewage and use of existing sewerage improvements and for a supply of water for fire protection and for resale to residents of the district. It may also contract with any corporation, public power district, electric membership or cooperative association, or municipality for access to the facilities and use of the services of the library system of one or more neighboring cities or villages, for solid waste collection services, for the installation, maintenance, and cost of operating a system of street lighting upon the public streets and highways within the district, for installation, maintenance, and operation of a water system, or for the installation, maintenance, and operation of electric service lines and conduits, and to provide water service for fire protection and use by the residents of the district. It may also contract with any corporation, municipality, or other sanitary and improvement district, as permitted by section 31-727, for building, acquiring, improving, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting parties. It may also contract with a county within which all or a portion of such sanitary and improvement district is located or a city within whose zoning jurisdiction the sanitary and improvement district is located for intersection and traffic control improvements, which improvements serve or benefit the district and which may be within or without the corporate boundaries of the district, and for any public purpose specifically authorized in this section.

(5) Each sanitary and improvement district shall have the books of account kept by the board of trustees of the district examined and audited by a certified public accountant or a public accountant for the year ending June 30 and shall file a copy of the audit with the office of the Auditor of Public Accounts by December 31 of the same year. Such audits may be waived by the Auditor of Public Accounts upon proper showing by the district that the audit is unnecessary. Such examination and audit shall show (a) the gross income of the district from all sources for the previous year, (b) the amount spent for access to the facilities and use of the services of the library system of one or more neighboring cities or villages, (c) the amount spent for solid waste collection services, (d) the amount spent for sewage disposal, (e) the amount expended on water mains, (f) the gross amount of sewage processed in the district, (g) the cost per thousand gallons of processing sewage, (h) the amount expended each year for (i) maintenance and repairs, (ii) new equipment, (iii) new construction work, and (iv) property purchased, (i) a detailed statement of all items of expense, (j) the number of employees, (k) the salaries and fees paid employees, (l) the total amount of taxes levied upon the property within the district, and (m) all other facts necessary to give an accurate and comprehensive view of the cost of carrying on the activities and work of such sanitary and improvement district. The reports of all audits provided for in this section shall be and remain a part of the public records in the office of the Auditor of Public Accounts. The expense of such audits shall be paid out of the funds of the district. The Auditor of Public Accounts shall be given access to all books and papers, contracts, minutes, bonds, and other documents and memoranda of every kind and character of such district and be furnished all additional information possessed by any present or past officer or employee of any such district, or by any other person, that is essential to the making of a comprehensive and correct audit.

(6) If any sanitary and improvement district fails or refuses to cause such annual audit to be made of all of its functions, activities, and transactions for the fiscal year within a period of six months following the close of such fiscal year, unless such audit has been waived, the Auditor of Public Accounts shall, after due notice and a hearing to show cause by such district, appoint a certified public accountant or public accountant to conduct the annual audit of the district and the fee for such audit shall become a lien against the district.

(7) Whenever the sanitary sewer system or any part thereof of a sanitary and improvement district is directly or indirectly connected to the sewerage system of any city, such city, without enacting an ordinance or adopting any resolution for such purpose, may collect such city's applicable rental or use charge from the users in the sanitary and improvement district and from the owners of the property served within the sanitary and improvement district. The charges of such city shall be charged to each property served by the city sewerage system, shall be a lien upon the property served, and may be collected from the owner or the person, firm, or corporation using the service. If the city's applicable rental or service charge is not paid when due, such sum may be recovered by the municipality in a civil action or it may be assessed against the premises served as a special assessment and may be assessed by such city and collected and returned in the same manner as other municipal special assessments are enforced and collected. When any such assessment is levied, it shall be the duty of the city clerk to deliver a certified copy of the ordinance to the county treasurer of the county in which the premises assessed are located and such county treasurer shall collect the assessment as provided by law and return the assessment to the city treasurer. Funds of such city raised from such charges shall be used by it in accordance with laws applicable to its sewer service rental or charges. The governing body of any city may make all necessary rules and regulations governing the direct or indirect use of its sewerage system by any user and premises within any sanitary and improvement district and may establish just and equitable rates or charges to be paid to such city for use of any of its disposal plants and sewerage system. The board of trustees may, in connection with the issuance of any warrants or bonds of the district, agree to make a specified minimum levy on taxable property in the district to pay, or to provide a sinking fund to pay, principal and interest on warrants and bonds of the district for such number of years as the board may establish at the time of making such agreement and may agree to enforce, by foreclosure or otherwise as permitted by applicable laws, the collection of special assessments levied by the district. Such agreements may contain provisions granting to creditors and others the right to enforce and carry out the agreements on behalf of the district and its creditors.

(8) The board of trustees or administrator shall have power to sell and convey real and personal property of the district on such terms as it or he or she shall determine, except that real estate shall be sold to the highest bidder at public auction after notice of the time and place of the sale has been published for three consecutive weeks prior to the sale in a newspaper of general circulation in the county. The board of trustees or administrator may reject such bids and negotiate a sale at a price higher than the highest bid at the public auction at such terms as may be agreed.

Section 39-1402 and this section authorize concurrent authority in a county and a sanitary and improvement district to maintain and improve public roads within the boundaries of the sanitary and improvement district. SID No. 2 of Stanton County v. County of Stanton, 252 Neb. 731, 567 N.W.2d 115 (1997).

The furnishing by a city of water or sewer services to persons outside the corporate limits of the city is contractual and permissive and not a duty imposed upon the city by statute. Bleick v. City of Papillion, 219 Neb. 574, 365 N.W.2d 405 (1985).

Under the provisions of this section, the authority of the city council, in the first instance, and the mayor thereafter to approve or disapprove proposals for the construction of a recreational facility to be built by a sanitary and improvement district is limited to a determination of whether or not the proposals conform to the municipality's master plan and construction specifications and standards. S.I.D. No. 95 v. City of Omaha, 219 Neb. 564, 365 N.W.2d 398 (1985).



31-740.01 District; additional powers; amendment to articles of association; notice; objections; determination by district court.

Whenever a majority of the board of trustees shall deem it advisable to amend the articles of association of the district to include additional powers authorized by law, they shall first propose a resolution declaring the advisability of such amendment and setting out verbatim the proposed amendment to the articles of association, and also setting out the time and place when the board of trustees shall meet to consider the adoption of such amendment. Notice of the time and place when such proposed amendment shall be considered shall be given the same day each week for two consecutive weeks in a newspaper of general circulation published in the county where the district was organized, which publication shall contain the entire wording of the proposed amendment. The last publication shall be not less than five days nor more than two weeks prior to the time set for hearing on objections to the passage of such resolution, at which hearing the owners of property within the district may appear and make objections to the proposed amendment. If the owners representing a majority of the front footage of real estate within the district fail to sign and present to the board, on or prior to the hearing date, a written petition opposing the resolution, then a majority of the board of trustees, may pass the resolution and thereby adopt the proposed amendment, or amend and then pass the amended resolution, and thereby adopt the amendment as altered. The clerk of the district shall thereupon file a certificate with the county clerk and with the Secretary of State certifying such amendment to the articles, and, upon such filing, the articles of association shall be deemed to have been duly amended and the district shall thereafter have all powers included within the articles of association as amended. If, however, a petition opposing such amendment is signed by property owners representing a majority of the front footage of real estate within the district and is presented to the board on or prior to the hearing date, then the board of trustees shall not adopt the amendments to the articles of association unless and until they have submitted the issue to and received the approval of the district court which had formed the district in a proceeding wherein the objecting parties are named as parties defendant and are given the statutory time to plead or answer as in civil cases. At the hearing, the court may (1) disapprove such amendments if the court finds that such amendments will not be conducive to the public health, convenience, or welfare, or (2) approve the proposed amendments as originally submitted or alter the same, if the court finds that such amendments will be conducive to the public health, convenience, or welfare. Proceedings before the court shall be conducted as in other civil cases, including the right of appeal.



31-741 Contracts; bidding requirements.

All contracts for construction work to be done or materials or equipment purchased, the expense of which is more than twenty thousand dollars, shall be let to the lowest responsible bidder, upon notice of not less than twenty days, of the terms and conditions of the contract to be let. The board of trustees or the administrator shall have power to reject any and all bids and readvertise for the letting of such work or to negotiate any contract after an unsuccessful public letting.



31-742 Rules and regulations; service charges; recovery.

The board of trustees or the administrator may make all necessary rules and regulations governing the use of the installations and the operation and control thereof. The board or the administrator may establish an initial connection charge to be paid by any person, firm, or corporation connecting to the sewer or water system, or both, at the time of connection and establish just and equitable rates or charges to be paid to it for connections and the use of the water mains, disposal plant, and sewerage system by each person, firm, or corporation whose premises are served thereby. If the service or connection charge so established is not paid when due, such sum may be recovered by the district in a civil action, or it may be certified to the county assessor and assessed against the premises served, and collected or returned in the same manner as other district taxes are certified, assessed, collected, and returned. The district, through its board of trustees or the administrator, may make contracts or agreements whereby a person or corporation, public or private, furnishing water to the inhabitants of the district, shall turn off and refuse to sell water to any such water user who is delinquent in the payment of any sewer rental or service charges over forty-five days. Notice of such discontinuance of water service to such person or corporation and water user shall be given by certified or registered mail.



31-743 District; septic tanks; discontinue use; when.

Whenever a sewer system has been established, and dwellings in the district shall connect therewith, all septic tanks shall be dispensed with. The board of trustees or the administrator shall have the authority to institute court proceedings in a court of competent jurisdiction to carry out the provisions of this section.



31-744 District; trustees or administrator; improvements and facilities authorized; resolution; construction; acquisition; contracting; approval; cost; assessment.

Whenever the board of trustees or the administrator deems it advisable or necessary (1) to build, reconstruct, purchase, or otherwise acquire a water system, an emergency management warning system, a sanitary sewer system, a sanitary and storm sewer or sewage disposal plant, pumping stations, sewer outlets, gas or electric service lines and conduits constructed or to be constructed in whole or in part inside or outside of the district, a system of sidewalks, public roads, streets, and highways wholly within the district, public waterways, docks, or wharfs, and related appurtenances, wholly within the district, or a public park or parks, playgrounds, and recreational facilities wholly within the district, (2) to contract as permitted by section 31-740 with the county or city within whose zoning jurisdiction the sanitary and improvement district is located for intersection and traffic control improvements which serve or benefit the district and are located within or without the corporate boundaries of the district, (3) to contract, as permitted by section 31-727, with other sanitary and improvement districts for acquiring, building, improving, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, or (4) to contract for the installation and operation of a water system, the board of trustees shall declare the advisability and necessity therefor in a proposed resolution, which resolution, in the case of pipe sewer construction, shall state the kinds of pipe proposed to be used, shall include cement concrete pipe and vitrified clay pipe and any other material deemed suitable, shall state the size or sizes and kinds of sewers proposed to be constructed, and shall designate the location and terminal points thereof. If it is proposed to construct a water system, disposal plants, pumping stations, outlet sewers, gas or electric service lines and conduits, or a system of sidewalks, public roads, streets, or highways or public waterways, docks, or wharfs, to construct or contract for the construction of dikes and levees for flood protection for the district or public parks, playgrounds, or recreational facilities, or to contract, as permitted by section 31-727, with other sanitary and improvement districts for acquiring, building, improving, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, the resolution shall refer to the plans and specifications thereof which have been made and filed before the publication of such resolution by the engineer employed for such purpose. If it is proposed to purchase or otherwise acquire a water system, a sanitary sewer system, a sanitary or storm water sewer, sewers, sewage disposal plant, pumping stations, sewer outlets, gas or electric service lines and conduits, or public parks, playgrounds, or recreational facilities or to contract, as permitted by section 31-727, with other sanitary and improvement districts for acquiring, building, improving, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, the resolution shall state the price and conditions of the purchase or how such facility is being acquired. If it is proposed to contract for the installation and operation of a water system for fire protection and for the use of the residents of the district, to contract for the construction of dikes and levees for flood protection for the district or gas or electric service lines and conduits, to contract with a county within which all or a portion of such sanitary and improvement district is located or a city within whose zoning jurisdiction the sanitary and improvement district is located for any public purpose specifically authorized in this section, or to contract, as permitted by section 31-727, with other sanitary and improvement districts for acquiring, building, improving, and operating public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, the resolution shall state the principal terms of the proposed agreement and how the cost thereof is to be paid. When gas or electric service lines and conduits are among the improvements that are proposed to be constructed, purchased, or otherwise acquired or contracted for, and no construction specifications and standards therefor have been established by the municipality having zoning jurisdiction over the area where such improvements are to be located, or when such service lines and conduits are not to be located within any municipality's area of zoning jurisdiction, the plans and specifications for and the method of construction of such service lines and conduits shall be approved by the supplier of gas or electricity within whose service or customer area they are to be located. The engineer shall also make and file, prior to the publication of such resolution, an estimate of the total cost of the proposed improvement. The proposed resolution shall state the amount of such estimated cost.

The board of trustees or the administrator shall assess, to the extent of special benefits, the cost of such improvements upon properties specially benefited thereby, except that if the improvement consists of the replacement of an existing facility, system, or improvement that poses an existing threat to public health and safety affecting no more than one hundred existing homes, the cost of such improvements may be paid for by an issue of general obligation bonds under section 31-755. The resolution shall state the outer boundaries of the district or districts in which it is proposed to make special assessments.



31-745 Resolution; notice; hearing.

Notice of the time and place, which place shall be in the county where the district is organized, when any such resolution shall be set for consideration before the board of trustees or the administrator, shall be given the same day each week two consecutive weeks in a newspaper of general circulation published in the county where the district was organized, which publication shall contain the entire wording of the resolution and be posted in three conspicuous places in the district. The last publication shall not be less than five days nor more than two weeks prior to the time set for hearing on objections to the adoption of any such resolution, at which hearing the owners of the property which might become subject to assessment for the contemplated improvement may appear and make objections to the proposed improvement. Thereupon the resolution may be amended and adopted or adopted as proposed.



31-746 Resolution; objections; effect.

If a petition opposing the resolution, signed by property owners representing a majority of the front footage which may become subject to assessment for the cost of any improvements as set forth by the resolution, is filed with the clerk of the district within three days before the date of the meeting for the hearing on such resolution, such resolution shall not be adopted.



31-747 District; resolution; improvements authorized.

Upon compliance with the provisions of sections 31-744 to 31-746, the board of trustees or the administrator may by resolution order the making, reconstruction, purchase, or otherwise acquiring of any of the improvements provided for in sections 31-727 to 31-762.



31-748 Improvements; contract; notice; bids.

After ordering any such improvements, as provided in sections 31-727 to 31-762, the board of trustees or the administrator may enter into a contract for the construction of such improvement in one or more contracts, but no work shall be done or contract let until notice to contractors has been published in a legal newspaper of general circulation in the county where the district is organized. The notice shall be published the same day each week two consecutive weeks in such paper and shall generally state (1) the extent of the work, (2) the kinds of material to be bid upon, including in such notice all kinds of material mentioned in the resolution as provided in section 31-744, (3) the amount of the engineer's estimate of the cost of such improvements, (4) the time when bids will be received, and (5) the amount of the certified check or bid bond required to accompany the bids. Each bid shall be accompanied in a separate sealed envelope by certified check or bid bond in an amount to be named in the notice, which amount shall be not less than five percent of the engineer's total estimate of the cost, and shall be made payable to the treasurer of the district as security that the bidder to whom the contract may be awarded will enter into a contract to build the improvements in accordance with the notice to contractors and give bond in the sum named in such notice for the construction of such improvements as the notice required. Checks or bonds accompanying bids not accepted shall be returned to the bidders. The work provided for in this section shall be done under written contract with the lowest responsible bidder on the material selected after the bids are opened and in accordance with the requirements of the plans and specifications. The board of trustees or the administrator may reject any or all bids received and advertise for new bids in accordance with this section.



31-748.01 Completion of contract; notice to district; objections; final payment; interest.

If the contractor has furnished the district all required records and reports, the district shall after July 10, 1984, pay the contractor interest at the rate specified in section 39-1349, as such rate may from time to time be adjusted by the Legislature, on any contract amount retained and the final payment due the contractor beginning twenty days after completion of the work covered by the contract under section 31-748. The contractor shall notify the district in writing that the work has been completed and the district, within twenty days after receipt of such notice, shall give written notice to the contractor of any objections by the district to acceptance of the work.



31-749 Improvements; engineer; certificate of acceptance; cost; statement; special assessment; notices; hearing; appeal; hearing in district court.

After (1) the completion of any work or purchase, (2) acquiring a sewer or water system, or both, or public parks, playgrounds, or recreational facilities, (3) contracting, as permitted by section 31-727, with other sanitary and improvement districts to acquire public parks, playgrounds, and recreational facilities for the joint use of the residents of the contracting districts, or gas or electric service lines or conduits, or (4) completion of the work on (a) a system of sidewalks, public roads, streets, highways, public waterways, docks, or wharfs and related appurtenances or (b) levees for flood protection for the district, the engineer shall file with the clerk of the district a certificate of acceptance which shall be approved by the board of trustees or the administrator by resolution. The board of trustees or administrator shall then require the engineer to make a complete statement of all the costs of any such improvements, a plat of the property in the district, and a schedule of the amount proposed to be assessed against each separate piece of property in such district. The statement, plat, and schedule shall be filed with the clerk of the district within sixty days after the date of acceptance of: The work, purchase, or acquisition of a sewer or water system, or both; the work on a system of sidewalks, public roads, streets, highways, public waterways, docks, or wharfs and related appurtenances, or dikes and levees for flood protection for the district; or as permitted by section 31-727, the acquisition of public parks, playgrounds, and recreational facilities whether acquired separately or jointly with other districts. The board of trustees or administrator shall then order the clerk to give notice that such statement, plat, and schedules are on file in his or her office and that all objections thereto or to prior proceedings on account of errors, irregularities, or inequalities not made in writing and filed with the clerk of the district within twenty days after the first publication of such notice shall be deemed to have been waived. Such notice shall be given by publication the same day each week two consecutive weeks in a newspaper of general circulation published in the county where the district was organized and by handbills posted along the line of the work. Such notice shall state the time and place where any objections, filed as provided in this section, shall be considered by the board of trustees or administrator. The cost of such improvements in the district which are within the area of the zoning jurisdiction of any municipality shall be levied as special assessments to the extent of special benefits to the property and to the extent the costs of such improvements are assessed in such municipality. The complete statement of costs and the schedule of proposed special assessments for such improvements which are within the zoning jurisdiction of such municipality against each separate piece of property in districts located within the zoning jurisdiction of such municipality shall be given to such municipality within seven days after the first publication of notice of statement, plat, and schedules. When such improvements are within the area of the zoning jurisdiction of more than one municipality, such proposed special assessments schedule and statement need be given only to the most populous municipality. Such municipality shall have the right to be heard, and it shall have the right of appeal from a final determination by the board of trustees or administrator against objections which such city has filed. Notice of the proposed special assessments for such improvements against each separate piece of property shall be given to each owner of record thereof within five days after the first publication of notice of statement, plat, and schedules and, within five days after the first publication of such notice, a copy thereof, along with statements of costs and schedules of proposed special assessments, shall be given to each person or company who, pursuant to written contract with the district, has acted as underwriter or fiscal agent for the district in connection with the sale or placement of warrants or bonds issued by the district. Each owner shall have the right to be heard, and shall have the right of appeal from the final determination made by the board of trustees or administrator. Any person or any such municipality feeling aggrieved may appeal to the district court by petition within twenty days after such a final determination. The court shall hear and determine such appeal in a summary manner as in a case in equity and without a jury and shall increase or reduce the special assessments as the same may be required to provide that the special assessments shall be to the full extent of special benefits, and to make the apportionment of benefits equitable.

A fiscal agent of a sanitary and improvement district has standing to appeal the decision of the district's board as a person feeling aggrieved. City of Omaha v. S.I.D. No. 287, 214 Neb. 371, 334 N.W.2d 429 (1983).

Review by a court of the decision of a sanitary and improvement district board is as in an equity action. The court may fully review the evidence and reach conclusions independent of that board. City of Omaha v. S.I.D. No. 287, 214 Neb. 371, 334 N.W.2d 429 (1983).

Assumed, for purposes of this case, sanitary and improvement district was required to notify city of Omaha of apportionment hearing. Pedersen v. Westroads, Inc., 189 Neb. 236, 202 N.W.2d 198 (1972).



31-750 Assessments; hearings; adjustment.

The hearing on the proposed assessment shall be held by the board of trustees or the administrator sitting as a board of adjustment and equalization at the time and place specified in such notice and not less than twenty days nor more than thirty days after the date of the first publication, unless such session be adjourned, with provisions for proper notice of such adjournment. At such meeting, the proposed assessments shall be adjusted and equalized with reference to benefits resulting from the improvement and shall not exceed such benefits.



31-751 Special assessments; equalization; levy; certified; manner; collection.

After the equalization of such special assessments as required by sections 31-727 to 31-762, such special assessments shall be levied by the board of trustees or the administrator upon all lots or parcels of ground within the district which are benefited by reason of such improvement, such levy to be made within six months after acceptance of the improvement by the board of trustees or the administrator. All such special assessments shall be levied within eighteen months after commencement of construction. Failure to levy assessments within such six-month or eighteen-month period shall not invalidate assessments made after the six-month or eighteen-month period. Such special assessments may be relevied, if for any reason the levy thereof is void or not enforceable. Such levy shall be enforced as other special assessments and any payments thereof under previous levies shall be credited to the person or property making the same. Not less than eleven and not more than twenty days after the levying of any special assessment, the clerk of the district shall certify such levy to the county treasurer and county clerk of the county. If a notice of appeal from such levy has been filed with the clerk, he or she shall note on the certificate of levy that an appeal has been commenced and that the amounts of the assessments are subject to redetermination pursuant to the appeal. All receipts given by the county treasurer for special assessments as to which an appeal is pending shall show thereon that the special assessment amount is subject to redetermination by the appeal. Upon termination of any appeal, the clerk of the district shall so certify to the county clerk and county treasurer. All assessments made for such purposes shall be collected in the same manner as general taxes and shall be subject to the same penalties or may be collected pursuant to section 77-1917.01.



31-752 Improvements; assessment of benefits; exempt property; cost; interest; rate.

The board of trustees or the administrator shall not cause to be assessed for any of the improvements herein provided, property by law not assessable, or property not included within the district defined in the preliminary resolution, and shall not assess property not benefited; Provided, in cases when such exempt property has been specially benefited by the improvements, the owner of such property shall pay the district a sum equivalent to the amount the property has been specially benefited, which amount may be recovered by the district in an action against the property owner. If the parties do not agree as to the amount of the special benefits, the amount may be determined by the district court in an action brought by the district for such purpose. The board of trustees or the administrator may find that any part or all of such improvements made are of general benefit to the district except that the board or administrator shall levy special assessments on all lots, parcels, or pieces of real estate specially benefited to the extent of the special benefits to such property. The cost of such improvements shall be paid from the assessments levied against all the property in the district, in the manner provided by section 31-755, or may be paid from unappropriated money in its general fund. The cost of the improvements shall draw interest at the rate of six percent per annum from the date of acceptance thereof by the board or administrator until warrants are issued in payment of the contract price.



31-753 Special assessments; installment payment; interest; delinquent; collection.

All special assessments provided for in section 31-739 shall become due in fifty days after the date of the levy and may be paid within that time without interest, but if not so paid they shall bear interest thereafter on a per annum basis until delinquent at the greater of (1) the rate of interest accruing on construction fund warrants registered against such district sixty days prior to the actual levy of the special assessments or (2) the average rate of interest accruing on the construction fund warrants issued to pay for the improvements for which the special assessments are to be levied adjusted to the next greater one-half percent. Such assessments shall become delinquent in equal annual installments over such periods of years, not exceeding twenty, as the board of trustees or the administrator may determine at the time of making the levy. Delinquent installments shall bear interest at the rate of two percent per annum above the rate set by the district on such installments before delinquency, except that no such rate shall exceed the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. If three or more installments shall be delinquent, the board of trustees or the administrator may declare all of the remaining installments to be at once delinquent and such installments declared delinquent shall bear interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid and may be collected the same as other delinquent installments may be collected.



31-754 Special assessments; sinking fund; transfer of funds.

All special assessments provided by sections 31-727 to 31-762 and all connection charges collected shall, when levied, constitute a sinking fund for the purpose of paying the cost of the improvements herein provided for with allowable interest thereon and shall be solely and strictly applied to such purpose to the extent required; but any excess thereof may be by the board or the administrator, after fully discharging the purposes for which levied, transferred to such other fund or funds as the board of trustees or the administrator may deem advisable.



31-755 Improvements; bonds; warrants; procedure; issuance; negotiability; extension of due date; hearing; interest; levy; sinking fund; tax.

For the purpose of paying the cost of the improvements herein provided for, the board of trustees or the administrator, after such improvements have been completed and accepted, shall have the power to issue negotiable bonds of any such district, to be called sanitary and improvement district bonds, payable in not to exceed thirty years. Each issue of general obligation bonds shall mature or be subject to mandatory redemption so that the first principal repayment is made not more than five years after the date of issuance and so that at least twenty percent of the district's bonds then outstanding shall be repaid within ten years after the date of issuance. Such bonds shall bear interest payable annually or semiannually. Such bonds may either be sold by the district or delivered to the contractor in payment for the work but in either case for not less than their par value. For the purpose of making partial payments as the work progresses, warrants may be issued by the board of trustees or the administrator upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not to exceed ninety-five percent of the cost thereof. Warrants issued prior to July 10, 1976, for capital outlays of the district shall become due and payable twelve months after April 21, 1982, and warrants issued on or after July 10, 1976, for capital outlays of the district shall become due and payable not later than five years from the date of issuance, except that such warrants need not be retired on such date or within such five-year period and shall not be in default if the district court of the county determines, upon application to it by the district, that the district does not have the funds to retire such warrants and either (1) the district is unable to sell its bonds in amount sufficient to retire such warrants or (2) an unreasonably high tax levy, as compared to the levy on other similar property in the county, would be required in order to cover the debt service requirements on bonds issued to retire such warrants. Such application may be filed either before or within ninety days after the due date of the warrants, and no warrant for which an extension application has been made to the district court and a hearing date set by the court shall be in default while such application is pending before the court. Notice of the filing of such application and the time and place of the hearing thereon shall be published in a newspaper of general circulation in the county the same day each week three consecutive weeks. Within five days after the first publication of such notice, the district shall cause to be mailed, by United States certified mail, a copy of such notice to each holder of warrants covered by the application whose name and post office address are known to the district. Prior to the hearing, proof of such mailing shall be made by affidavit of a trustee of the district or the administrator or the district's attorney that such mailing was made and further that the district, its trustees or administrator, and its attorney, after diligent investigation and inquiry, were unable to ascertain and do not know the name and post office address of any holder of such warrants other than those to whom notice has been mailed in writing or who have waived notice in writing or entered an appearance in the proceeding. Upon making such determination, the district court may make such orders concerning retirement of the warrants as it determines proper under the circumstances of the district including ordering an increase in the tax levy of the district to provide funds for warrant redemption, except that no court-ordered tax levy for redemption of warrants shall cause the total tax levy of the district to be unreasonably high as compared with the tax levy of other similar property in the county. Such warrants shall draw interest, at such rate as fixed by the board of trustees or the administrator and endorsed on the warrants, from the date of presentation for payment and shall be redeemed and paid from the proceeds of special assessments or from the sale of the bonds issued and sold as provided in this section or from any other funds available for that purpose. Bonds to redeem such warrants shall be issued as soon as economically feasible, and to the extent warrants are not redeemed from bond proceeds or other funds available for such purpose, the district shall make a tax levy to provide a sinking fund for warrant redemption, except that such obligation shall not require a total tax levy by the district which shall be unreasonably high as compared with the tax levy on other similar property in the county. The board of trustees or the administrator shall after August 26, 1983, pay to the contractor interest at the rate specified in section 39-1349, as such rate may from time to time be adjusted by the Legislature, on the amounts due on partial and final payments, beginning thirty days after the certification of the amounts due by the engineer in charge and approval by the board of trustees or the administrator and running until the date that the warrant is tendered to the contractor. Warrants issued for operation and maintenance expenses of the district shall be issued not later than sixty days following the date upon which the district is in receipt of a bill for the amount of operation or maintenance expenses owed and such warrants shall become due and payable not later than three years from the date of issuance. If a warrant for operation or maintenance expenses is not issued within such sixty-day period, the amount owed by the district shall bear interest from the sixty-first day until the date upon which the warrant is issued at a rate equivalent to one and one-half times the rate specified in subsection (2) of section 45-104.02. The district shall agree to pay annual or semiannual interest on all capital outlay warrants issued by the district and shall issue warrants to pay such interest or shall issue its warrants in return for cash to pay such interest. Interest on capital outlay warrants shall be represented by coupons payable to bearer attached to each warrant, but coupons shall not be issued for interest accruing after the due date of such warrant. All coupons shall show on their face the number of the warrant to which they appertain and that the coupon shall not be valid for payment of any interest after the warrant has been called for redemption or redeemed. Warrant interest coupons not paid when due for lack of funds shall be registered, bear interest, and be paid the same as is provided in section 10-209 for bond coupons. Warrants issued to pay interest on capital outlay warrants shall become due and payable in the same time as capital outlay warrants. The district may, if determined appropriate by the board of trustees or the administrator, pay fees to fiscal agents in connection with the placement and registration of ownership of warrants issued by the district. The board of trustees or the administrator shall levy special assessments on all lots, parcels, or pieces of real estate benefited by the improvement to the extent of the benefits to such property. The special assessments when collected shall be set aside and constitute a sinking fund for the payment of the interest and principal of such bonds. In addition to the special assessments provided for in this section, there shall be levied annually a tax upon the taxable value of all the taxable property in such district which, together with such sinking fund derived from special assessments, shall be sufficient to meet payments of interest and principal on all bonds as such become due. Such tax levy shall be known as the sanitary and improvement district bond tax levy and shall be payable annually in money.

The Nebraska statutes governing sanitary and improvement districts grant a priority of payment in favor of bonds over warrants so as to require that bonds be fully paid according to their terms prior to utilizing revenues for payment of warrants when an S.I.D. is bankrupt. Hollstein v. First Nat. Bank of Aurora, 231 Neb. 711, 437 N.W.2d 512 (1989).

An application seeking an extension of time within which to retire warrants filed pursuant to this section is an equitable proceeding reviewed by the Nebraska Supreme Court de novo on the record. In re Application of S.I.D. No. 65, 219 Neb. 647, 365 N.W.2d 456 (1985).

Where a fiscal agent for sale of bonds of a sanitary and improvement district purchases the bonds privately at par, payment of a fee for fiscal services to such purchaser constitutes a sale of bonds at less than par in violation of this statute. Hayes v. Sanitary & Improvement Dist. No. 194, 196 Neb. 653, 244 N.W.2d 505 (1976).

District was authorized to issue bonds for not to exceed thirty years on such terms as district court might direct. Sanitary & Improvement Dist. v. City of Ralston, 182 Neb. 63, 152 N.W.2d 111 (1967).



31-756 Bonds; petition; contents.

The board of trustees or the administrator of the district or such holder or holders of any bond or bonds of the district shall file in the district court for the county in which the lands of the district, or the greater portion thereof, are situated, a petition praying in effect that the proceedings aforesaid may be examined, approved, and confirmed by the court. The petition shall state the facts showing the proceedings had for the issuance and sale of the bonds, and shall state generally that the sanitary and improvement district was duly organized, and that the first board of trustees was duly elected. The petition need not state the facts showing such organization of the district or the appointment of the first board of trustees but shall state the facts relevant to the appointment of the administrator.



31-757 Bonds; petition; notice; hearing.

The court shall fix the time for the hearing of the petition, and shall order the clerk of the court to give and publish a notice of the filing of the petition. The notice shall be given by publication the same day each week three consecutive weeks. The notice shall state the time and place fixed for the hearing of the petition and prayer of the petition, and that any person interested in the organization of the district or in the proceedings for the issuance or sale of the bonds may, on or before the day fixed for the hearing of the petition, move to dismiss the petition or answer thereto. The petition may be referred to and described in the notice as the petition of .......................... (giving its name) praying that the proceedings for the issuance and sale of such bonds of such district may be examined, approved, and confirmed by the court.



31-758 Bonds; petition; answer; rules of procedure.

Any person interested in the district, or in the issuance or sale of the bonds, may move to dismiss the petition, or file an answer thereto. The provisions of the code of civil procedure respecting motions and answer to a petition shall be applicable to motions and answer to the petition in such special proceedings. The persons so filing motions and answering the petition shall be the defendants to the special proceedings, and the board of trustees shall be the plaintiff. Every material statement of the petition not specially controverted by the answer must, for the purpose of such special proceedings, be taken as true. Each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice provided by the code of civil procedure which are not inconsistent with the provisions of sections 31-727 to 31-762 are applicable to the special proceedings herein provided for.



31-759 Bonds; proceedings; jurisdiction of court; statement.

Upon the hearing of such special proceedings, the court shall have the power and jurisdiction to examine and determine the legality and validity of, and approve and confirm or disapprove and disaffirm, each and all of the proceedings for the organization of such district under sections 31-727 to 31-762, from and including the petition for the organization of the district, and all other proceedings which may affect the legality or validity of the bonds and the order of the sale and the sale thereof. The court in inquiring into the regularity, legality, or correctness of such proceedings shall disregard an error, irregularity, or omission which does not affect the substantial rights of the parties to such special proceedings. It may approve and confirm such proceedings in part and disapprove and declare illegal or invalid other and subsequent parts of the proceedings. The court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner prescribed in section 31-757. The costs of the special proceedings may be allowed and apportioned between the parties in the discretion of the court. If the court shall determine the proceedings for the organization of the district and for the voting and issuing of the bonds legal and valid, the board of trustees or the administrator shall then prepare a written statement beginning with the filing of the petition for the organization of the district, including all subsequent proceedings for the organization of the district and voting and issuing of the bonds, and ending with the decree of the court finding the proceedings for the organization of the district and the proceedings for the voting and issuing of the bonds legal and valid. The written statement shall be certified under oath by the board of trustees or the administrator of the district.



31-760 Repealed. Laws 1959, c. 130, § 5.



31-761 District; change in boundary; petition; notice; hearing; order; effect.

(1) The sanitary and improvement district may be enlarged and additional territory annexed to the district by either of the following methods:

(a) By petitions signed by the owner or owners of all the property to be annexed to the district. If such a petition requesting annexation is presented to the trustees and approved by the trustees the change in the boundaries to include the additional area shall be certified by the clerk of the district to the county clerk in which the greater portion of the district is located and thereafter the district shall include the area thus annexed.

(b) By a petition filed with the clerk of the district, signed by persons owning not less than fifty percent of the area to be annexed, but not signed by persons owning all the area requested to be annexed. On the filing of such petition, the trustees of the district shall fix a time and place for a hearing thereon and give notice of said hearing by two weekly publications and by either registered or certified mail to the record owners of all persons owning land within the territory sought to be annexed, not less than ten days prior to the date of said hearing, if the address of said owners is known or can be ascertained by reasonable diligence by the trustees. At the said meeting, any person owning property within the area proposed to be annexed or any person owning property or residing within the district may appear and be heard. If, after said hearing, the board of trustees find and determine that annexation of the additional area will be conducive to the public health, convenience, and welfare and will not be an undue burden on the district, the board of trustees may, by resolution, annex the additional area and fix the boundary thereof which shall not include more than the area requested in the petition. A copy of the said resolution shall be filed with the county clerk of the county in which the greater portion of the district is located and thereafter the area included by said resolution shall be a part of the district.

(2) All property, from and after it is annexed to the district as above provided, shall be subject to all taxes and other burdens thereafter levied by the district, regardless of when the obligation for which said taxes or assessments are levied was incurred.

(3) No lands included within any municipal corporation shall be included in any sanitary and improvement district, and no tract of twenty acres or more which is outside any municipal corporation and is used primarily for industrial purposes shall be included in any sanitary and improvement district organized under sections 31-727 to 31-762 without the written consent of the owner of such tract.

No district may be enlarged by annexing or including land located within any municipal corporation. Sanitary & Improvement Dist. v. City of Ralston, 182 Neb. 63, 152 N.W.2d 111 (1967).



31-762 Sections; supplementary to existing law.

Sections 31-727 to 31-762 are supplementary to existing statutes and confer upon sanitary and improvement districts powers not heretofore granted and sections 31-727 to 31-762 shall not be construed as repealing or amending any existing statute.



31-762.01 District located near solid waste disposal site; improvements or facilities; approval requirements.

(1) In addition to any authority granted to a city, village, or county under sections 31-727 to 31-762 to review or approve any actions or proposed actions of a sanitary and improvement district, any sanitary and improvement district which includes real property located within one mile of the boundary of a solid waste disposal site for which a permit application is pending or for which a permit has been issued pursuant to section 13-2036 shall obtain the approval of the governing body of any county, municipality, or agency which has applied for or which is a holder of such permit prior to entering into any contract or agreement for or otherwise providing for building, reconstructing, purchasing, or otherwise acquiring or providing any improvements or facilities pursuant to section 31-727, 31-740, or 31-744, and prior to the acquisition of any property pursuant to section 31-736, 31-737, or 31-738.

(2) Approval under this section shall be based upon a determination by the county, municipality, or agency:

(a) That the proposed action by the sanitary and improvement district will not hinder, impede, obstruct, interfere with, or unduly burden the county, municipality, or agency in the performance of its duties and responsibilities under the Integrated Solid Waste Management Act;

(b) That the proposed action by the sanitary and improvement district is consistent with the preservation of the public health, safety, and welfare under the provisions of such act; and

(c) That the proposed action by the sanitary and improvement district will not create financial burdens upon the county, municipality, or agency responsible for a facility in the construction, operation, management, closure, or postclosure care of the facility disproportionate to the benefits from the proposed action to be derived by the owners of the land within the sanitary and improvement district making a reasonable use of their land.

(3) For purposes of this section, county, municipality, facility, and agency shall have the definitions provided in the Integrated Solid Waste Management Act.



31-763 Annexation of territory by a city or village; effect on certain contracts.

(1) Whenever any city or village annexes all the territory within the boundaries of any sanitary and improvement district organized under the provisions of sections 31-701 to 31-726.01, or under sections 31-727 to 31-762, or any road improvement district organized under sections 39-1601 to 39-1636, or any fire protection district authorized under Chapter 35, article 5, the district shall merge with the city or village and the city or village shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind, held by or belonging to the district, and the city or village shall be liable for and recognize, assume, and carry out all valid contracts and obligations of the district. All taxes, assessments, claims, and demands of every kind due or owing to the district shall be paid to and collected by the city or village. Any special assessments which the district was authorized to levy, assess, relevy, or reassess, but which were not levied, assessed, relevied, or reassessed, at the time of the merger, for improvements made by it or in the process of construction or contracted for may be levied, assessed, relevied, or reassessed by the annexing city or village to the same extent as the district may have levied or assessed but for the merger. Nothing in this section shall authorize the annexing city or village to revoke any resolution, order, or finding made by the district in regard to special benefits or increase any assessments made by the district, but such city or village shall be bound by all such findings or orders and assessments to the same extent as the district would be bound. No district so annexed shall have power to levy any special assessments after the effective date of such annexation.

(2) Any contract entered into on or after August 30, 2015, by a sanitary and improvement district for solid waste collection services shall, upon annexation of such district by a city or village, be canceled and voided.

Upon annexation of sanitary and improvement district by Omaha, in absence of fraud, Omaha was bound by all findings, orders, and assessments made by district to same extent as district. Pedersen v. Westroads, Inc., 189 Neb. 236, 202 N.W.2d 198 (1972).

This section covers the annexation by a city of all of the property within the boundaries of a sanitary and improvement district. Sanitary & Improvement Dist. v. City of Ralston, 182 Neb. 63, 152 N.W.2d 111 (1967).



31-764 Annexation; trustees; administrator; accounting; effect; special assessments prohibited.

The trustees of a road improvement district or fire protection district or the trustees or administrator of a sanitary and improvement district shall within thirty days of the effective date of the merger submit to the city a written accounting of all assets and liabilities, contingent or fixed, of the district. Unless the city or village within six months thereafter brings an action against the trustees or administrator of the district for an accounting or for damages for breach of duty, the trustees or administrator shall be discharged of all further duties and liabilities and their bonds exonerated. If the city or village brings such an action and does not recover judgment in its favor, the taxable costs may include reasonable expenses incurred by the trustees of a road improvement district or fire protection district or the trustees or administrator of a sanitary and improvement district in connection with such suit and a reasonable attorney's fee for the trustees' or administrator's attorney. The city or village shall represent the district and all parties who might be interested in such an action. The city or village and such trustees or administrator shall be the only necessary parties to such action; Provided, nothing contained in this section shall authorize the trustees or administrator to levy any special assessments after the effective date of the merger.

No action for accounting or damages having been filed, city of Omaha assumed all general obligations upon merger. Pedersen v. Westroads, Inc., 189 Neb. 236, 202 N.W.2d 198 (1972).



31-765 Annexation; when effective; trustees; administrator; duties; special assessments prohibited.

The merger shall be effective thirty days after the effective date of the ordinance annexing the territory within the district; Provided, if the validity of the ordinance annexing the territory is challenged by a proceeding in a court of competent jurisdiction, the effective date of the merger shall be thirty days after the final determination of the validity of the ordinance. The trustees of a road improvement district or fire protection district or the trustees or administrator of a sanitary and improvement district shall continue in possession and conduct the affairs of the district until the effective date of the merger, but shall not during such period levy any special assessments after the effective date of annexation.

This section operates to stay a proposed merger until a court can make a final determination as to its merits. United States Cold Storage v. City of La Vista, 285 Neb. 579, 831 N.W.2d 23 (2013).

A court decree confirming legality of municipal bonds does not adjudicate collateral matters, nor the validity of a fiscal agent's fee. Hayes v. Sanitary & Improvement Dist. No. 194, 196 Neb. 653, 244 N.W.2d 505 (1976).

Merger of district and city is effective thirty days after the effective date of ordinance annexing the territory within the district. Sanitary & Improvement Dist. v. City of Ralston, 182 Neb. 63, 152 N.W.2d 111 (1967).



31-766 Annexation; obligations and assessments; agreement to divide; approval; special assessments prohibited; effect on certain contracts.

(1) If only a part of the territory within any sanitary and improvement district, any road improvement district, or any fire protection district is annexed by a city or village, the road improvement district or fire protection district acting through its trustees or the sanitary and improvement district acting through its trustees or administrator and the city or village acting through its governing body may agree between themselves as to the division of the assets, liabilities, maintenance, contracts, or other obligations of the district for a change in the boundaries of the district so as to exclude the portion annexed by the city or village or may agree upon a merger of the district with the city or village. The division of assets, liabilities, maintenance, contracts, or other obligations of the district shall be equitable, shall be proportionate to the valuation of the portion of the district annexed and to the valuation of the portion of the district remaining following annexation, and shall, to the greatest extent feasible, reflect the actual impact of the annexation on the ability of the district to perform its duties and responsibilities within its new boundaries following annexation. In the event a merger is agreed upon, the city or village shall have all the rights, privileges, duties, and obligations as provided in sections 31-763 to 31-766 when the city annexes the entire territory within the district, and the trustees or administrator shall be relieved of all further duties and liabilities and their bonds exonerated as provided in section 31-764. No agreement between the district and the city or village shall be effective until submitted to and approved by the district court of the county in which the major portion of the district is located. No agreement shall be approved which may prejudice the rights of any bondholder or creditor of the district or employee under contract to the district. The court may authorize or direct amendments to the agreement before approving the same. If the district and city or village do not agree upon the proper adjustment of all matters growing out of the annexation of a part of the territory located within the district, the district, the annexing city or village, any bondholder or creditor of the district, or any employee under contract to the district may apply to the district court of the county where the major portion of the district is located for an adjustment of all matters growing out of or in any way connected with the annexation of such territory, and after a hearing thereon the court may enter an order or decree fixing the rights, duties, and obligations of the parties. In every case such decree or order shall require a change of the district boundaries so as to exclude from the district that portion of the territory of the district which has been annexed. Such change of boundaries shall become effective on the date of entry of such decree. Only the district and the city or village shall be necessary parties to such an action. Any bondholder or creditor of the district or any employee under contract to the district whose interests may be adversely affected by the annexation may intervene in the action pursuant to section 25-328. The decree when entered shall be binding on the parties the same as though the parties had voluntarily agreed thereto. Nothing contained in this section shall authorize any district to levy any special assessments within the annexed area after the effective date of annexation.

(2) Any contract entered into on or after August 30, 2015, by a sanitary and improvement district for solid waste collection services shall, upon annexation of all or part of such district by a city or village, be canceled and voided as to the annexed areas.

Pursuant to this section, where there is evidence that a partially annexed fire district has assets, those assets should be considered in determining a proper adjustment of those matters growing out of the annexation. Papillion Rural Fire Prot. Dist. v. City of Bellevue, 274 Neb. 214, 739 N.W.2d 162 (2007).

If an adjustment of matters arising out of an annexation is sought, proceedings under this section must be instituted as soon as it becomes evident that an agreed adjustment cannot be reached. Millard Rur. Fire Prot. Dist. No. 1 v. City of Omaha, 226 Neb. 50, 409 N.W.2d 574 (1987).

This section does not limit power of a city to annex lands within rural fire protection district. Webber v. City of Scottsbluff, 187 Neb. 282, 188 N.W.2d 814 (1971).

This section must be construed in light of the intent of the two preceding sections. Abernathy v. City of Omaha, 183 Neb. 660, 163 N.W.2d 579 (1968).

Rights of district and of a municipality are to be promptly adjusted after annexation of part of the district by the municipality. Sanitary & Improvement Dist. v. City of Ralston, 182 Neb. 63, 152 N.W.2d 111 (1967).

This section sustained as constitutional. City of Bellevue v. Eastern Sarpy County S. F. P. Dist., 180 Neb. 340, 143 N.W.2d 62 (1966).



31-767 Dissolution of districts; resolution; notice; outstanding indebtedness, effect; hearing; filing.

Whenever a majority of the board of trustees or the administrator of any sanitary and improvement district organized under the provisions of Chapter 31, article 7, and amendments thereto, shall desire that the district shall be wholly dissolved, the trustees or administrator shall first propose a resolution declaring the advisability of such dissolution and setting out verbatim the terms and conditions thereof, and also setting out the time and place when the board of trustees or administrator shall meet to consider the adoption of such resolution. Notice of the time and place when the resolution shall be set for consideration shall be published the same day each week for two consecutive weeks in a newspaper of general circulation published in the county where the district was organized, which publication shall contain the entire wording of the proposed resolution. If any part of the district lies within the area of the jurisdiction of any municipality, then the trustees or administrator shall mail a copy of such proposed resolution to such municipality within five days after the date of first publication of the resolution. The last publication shall be not less than five days nor more than two weeks prior to the time set for hearing on objections to the passage of the resolution, at which hearing the owners of property within the district, or any municipality if any part of such district lies within the area of its zoning jurisdiction, may appear and make objections to the proposed resolution. If the owners representing a majority of the area of real estate within the district fail to sign and present to the board or to the administrator, on or prior to the hearing date, a written petition opposing the resolution, then a majority of the board of trustees or the administrator may pass the resolution and thereby adopt the proposed dissolution; Provided, that no such resolution shall be adopted if the district is then obligated on any outstanding bonds, warrants, or other debts or obligations unless the holders of such bonds, warrants, or other debts or obligations shall all sign written consents to the dissolution prior to the adoption of the resolution of dissolution. If the petition opposing such resolution is signed by property owners representing a majority of the area of real estate within the district and presented to the board of trustees or the administrator on or prior to the hearing date, then the board of trustees or the administrator shall not adopt such resolution. After the board of trustees or the administrator has adopted such resolution of dissolution, the clerk of the district shall prepare and file a certified copy of the resolution of dissolution in the office of the county clerk where the original articles of association were filed and in the office of the Secretary of State.



31-768 Dissolution and merger of districts; resolution; notice; hearing; restrictions; filing; effect.

Whenever a majority of the respective boards of trustees or the administrators of two sanitary and improvement districts organized under the provisions of Chapter 31, article 7, organized within the same county shall desire that one of the districts shall wholly merge into the other district, the trustees or administrators shall first propose a joint resolution declaring the advisability of such merger and setting out verbatim the terms and conditions thereof and specifying which district shall be the surviving district, and also setting out the time and place when the boards of trustees or administrators of the two districts shall meet to consider the adoption of such resolution. If any part of either district lies within the area of the zoning jurisdiction of any municipality, then the trustees or the administrators shall mail a copy of such proposed joint resolution to such municipality within five days after the date of first publication of the published notice described in this section. Notice of the time and place when such resolution shall be set for consideration shall be published the same day each week for two consecutive weeks in a newspaper of general circulation published in the county where the districts were organized, which publication shall contain the entire wording of the proposed resolution. The last publication shall be not less than five days nor more than two weeks prior to the time set for hearing on objections to the passage of the resolution, at which hearing the owners of property within either of the districts or the holders of any unpaid bonds, warrants, or other obligations of either district, or any municipality if any part of such district or districts lies within the area of its zoning jurisdiction, may appear and make objections to the proposed resolution. If a petition opposing such resolution is signed by property owners representing a majority of the area of real estate within either district or is signed by any holder of any unpaid bonds, warrants, or other obligations of either district and if such petition is presented to the boards of trustees or administrators on or prior to the hearing date, then the boards of trustees or administrators shall not adopt such resolution. After the boards of trustees or administrators have both adopted such resolution of merger, the clerk of the district or the administrator shall prepare and file a certified copy of such resolution of merger in the office of the county clerk where the original articles of association of the districts were filed and in the office of the Secretary of State, and thereupon the surviving district shall succeed to and become vested with full title to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the nonsurviving district, and the surviving district shall also be liable for and recognize, assume, and carry out all valid contracts and obligations of the nonsurviving district including all outstanding warrants, bonds, or other indebtedness. All taxes, assessments, and demands of every kind due or owing to the nonsurviving district shall be paid to and collected by the surviving district. Upon the filing of the certified copies of the resolution of merger as provided in this section, the corporate existence of the nonsurviving district shall thereupon terminate and the boundaries of the surviving district shall be extended to include all the territory within the boundaries of the nonsurviving district. A majority of the board of trustees or the administrator of the surviving district shall have power, from time to time, to give binding directions in writing to the county treasurer of the county in which the surviving district is located, directing that the treasurer segregate the special assessment funds of the two districts or directing the segregation of the other assets of the two districts or directing the method and priority of payment of registered warrants of the two districts, or giving directions to the county treasurer as to other problems of fiscal management of the affairs of the two districts involved in the merger.



31-769 District; detachment of property; resolution; notice; hearing; outstanding indebtedness, effect; isolated property; detachment; filing.

(1) Whenever a majority of the board of trustees or the administrator of any sanitary and improvement district organized under the provisions of Chapter 31, article 7, desires that any property within the district be detached from the district, the trustees or the administrator shall first propose a resolution declaring the advisability of such detachment and setting out verbatim the terms and conditions thereof and also setting out the time and place when the board of trustees or the administrator will meet to consider the adoption of such resolution. Notice of the time and place when such resolution is set for consideration shall be published the same day each week for two consecutive weeks in a newspaper of general circulation published in the county where the district was organized, which publication shall contain the entire wording of the proposed resolution. If any part of the district lies within the area of the zoning jurisdiction of any municipality, then the trustees or the administrator shall mail a copy of such proposed resolution to such municipality within five days after the date of first publication of such resolution. The last publication shall be not less than five days nor more than two weeks prior to the time set for hearing on objections to the passage of the resolution, at which hearing the owners of property within the district, or any municipality if any part of such district lies within the area of its zoning jurisdiction, may appear and make objections to the proposed resolution. If the owners representing a majority of the area of real estate within the district fail to sign and present to the board of trustees or the administrator, on or prior to the hearing date, a written petition opposing the resolution, then a majority of the board of trustees or the administrator may pass the resolution and thereby adopt the proposed detachment, except that no such resolution shall be adopted if the district is then indebted on any outstanding bonds or warrants of the district unless the holders of such bonds and warrants all sign written consents to the detachment prior to the adoption of the resolution of detachment. If the petition opposing such resolution is signed by property owners representing a majority of the area of real estate within the district and presented to the board of trustees or to the administrator on or prior to the hearing date, then the board of trustees or the administrator shall not adopt such resolution. After the board of trustees or the administrator has adopted such resolution of detachment, the clerk of the district shall prepare and file a certified copy of such resolution of detachment in the office of the county clerk where the original articles of association were filed and in the office of the Secretary of State, and thereupon the area detached shall become excluded and detached from the boundaries of the district.

(2) The owner of a discrete tract of land which is part of a sanitary and improvement district but which is not connected to the main area of the district may petition the board of trustees or the administrator of the district to have the property detached from the district. Following receipt of the petition, the board of trustees or the administrator shall propose a resolution declaring the advisability of such detachment and setting out verbatim the terms and conditions thereof and also setting out the time and place when the board of trustees or the administrator will meet to consider the adoption of such resolution. Notice of the time and place for such consideration shall be published as provided in subsection (1) of this section. If any part of the district lies in whole or in part within the area of the zoning jurisdiction of any municipality, then the board of trustees or the administrator shall mail a copy of such proposed resolution to such municipality within five days after the date of first publication of such resolution. At the hearing for consideration of such resolution, the board of trustees or the administrator shall determine if the tract of land proposed for detachment:

(a) Has an area of twenty-five acres or more;

(b) Is wholly detached from the main area of the sanitary and improvement district and separated from such district by a distance of at least one thousand feet at the nearest points;

(c) Is undeveloped and predominantly devoted to agricultural uses; and

(d) Has no improvements placed upon it by the sanitary and improvement district and receives no current services from the district.

If the administrator or the board of trustees by majority vote determines that the tract in question meets all of the conditions provided in subdivisions (a) through (d) of this subsection, the resolution shall be adopted, except that no such resolution shall be adopted if the district is then indebted on any outstanding bonds or warrants of the district unless the holders of such bonds and warrants all sign written consents to the detachment. After the board of trustees or the administrator has adopted such resolution of detachment, the clerk of the district shall prepare and file a certified copy of such resolution of detachment in the office of the county clerk where the original articles of association were filed and in the office of the Secretary of State, and thereupon the area detached shall become excluded and detached from the boundaries of the district.



31-770 Real estate in two districts; detachment from one district; approval.

When any land is a part of two sanitary and improvement districts and the owners of such land desire that it be a part of only one district, such owners shall file their request with the trustees or the administrator of each district. The trustees or the administrator of the districts shall meet jointly and develop an agreement for the detachment of the land from one of the districts and the adjustment of indebtedness. If the trustees or administrators are unable to reach an agreement, they shall file a petition in the district court of the county in which such land is located and the court shall have jurisdiction to detach the land and adjust the indebtedness.



31-771 Appointment of an administrator; petition; conditions.

A petition may be filed with the district court of the county in which a majority of the real property of a sanitary and improvement district is located for referral of the district to the Auditor of Public Accounts for the appointment of an administrator of the district and suspension of the authority of the board of trustees or other relief as provided by sections 31-772 to 31-780. Such petition may be filed by: (1) A majority of the board of trustees of the district; (2) the holders of more than fifty percent in principal amount of the outstanding bonds of the district; (3) the holders of more than fifty percent in principal amount of outstanding construction fund warrants of the district; (4) a majority of the lessees permitted to vote pursuant to section 31-735 who are residents of the district and resident property owners of the district; (5) the owners of more than one-half of the real property within the district; or (6) a municipality whose boundary adjoins the district and which exercises zoning jurisdiction over the district. A petition filed by a municipality pursuant to subdivision (6) of this section may be filed by such municipality only on grounds that the district has issued outstanding bonds or construction fund warrants which have been in default for more than ninety days or the district lacks a functioning board of trustees.



31-772 Appointment of an administrator; petition; hearing; notice.

The court shall fix the time for the hearing of the petition pursuant to section 31-771 and shall order the clerk of the court to give and publish a notice of the filing of the petition. The notice shall be given by publication the same day of the week each week for three consecutive weeks. Within five days after the first publication of such notice, the petitioner shall cause to be mailed by United States mail a copy of such notice to each holder of outstanding warrants and bonds, to each member of the board of trustees if the board has not petitioned for the appointment, and to each person whose property ownership is of record on the records of the register of deeds at least thirty days and not more than forty days prior to the mailing of a notice. Notice shall be sent to each bond and warrant holder, trustee, and property owner whose name and post office address are known after diligent investigation and inquiry. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petition, and that any person with an interest in the district may, on or before the day fixed for the hearing of the petition, move to join in, dismiss, or answer the petition. The petition may be referred to and described in the notice as the petition of ................. (giving name of petitioner) praying for the referral of the sanitary and improvement district to the Auditor of Public Accounts for the appointment of an administrator of the sanitary and improvement district and the suspension of the authority of the board of trustees of such district to exercise the powers granted the board of trustees under sections 31-727 to 31-770 during the period of such administrator's appointment.



31-773 Appointment of an administrator; petition; contents.

The petition shall state that the sanitary and improvement district (1) has been in default for more than ninety days on its issued and outstanding bonds or construction fund warrants of the district, (2) has levied a tax upon the taxable value of the taxable property in the district which, along with the sinking fund derived from special assessments, has not been sufficient to meet payments of interest and principal on the issued and outstanding bonds of the district, (3) has failed to levy special assessments on all lots, parcels, or pieces of real property within the terms provided in section 31-751, or (4) lacks a functioning board of trustees. The petition shall pray for referral of the sanitary and improvement district to the Auditor of Public Accounts for the appointment of an administrator for the district and for an order suspending the authority of the board of trustees of the district to exercise the powers granted to such board pursuant to sections 31-727 to 31-770 during the period of such administrator's appointment or for such other relief as the court may determine appropriate.



31-774 Appointment of an administrator; petition; interested person; rights; procedure applicable.

Any person with an interest in the district may join in the petition, move to dismiss the petition, or file an answer to such petition. The provisions of the code of civil procedure respecting motions and answers to a petition shall be applicable to motions and answers to the petition in such special proceedings. The persons filing motions to dismiss and answering the petition shall be the defendants to the special proceedings and the persons filing the petition or joining in the petition shall be the plaintiffs. Every material statement of the petition not specially controverted by the answer shall, for the purpose of the special proceedings, be taken as true. Each person or party in interest failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice provided by the code of civil procedure which are not inconsistent with the provisions of sections 31-727 to 31-770 are applicable to the special proceedings in sections 31-771 to 31-776.



31-775 Court; order; findings; relief granted; costs.

Upon the hearing of the special proceedings pursuant to sections 31-771 to 31-776, the court shall, upon a finding that any of the statements in subdivisions (1) to (4) of section 31-773 are true, that the petition has been properly filed and notice of the petition has been duly given and published for the time and in the manner prescribed in sections 31-771 to 31-780, and that it is in the best interest of the district, have the power and jurisdiction to issue an order which refers the sanitary and improvement district to the Auditor of Public Accounts for appointment by the auditor of an administrator from a list of not less than two names of persons possessing real estate and financial expertise compiled by the court in the proceedings, and which provides for the suspension of the authority of the board of trustees of the district to exercise the powers granted such board under sections 31-727 to 31-770 during the period of such administrator's appointment. In the alternative or as additional relief the court may order such other relief as may be appropriate to cure the defects of the district, including, but not limited to, (1) appointment of trustees to serve until the next regular election, (2) calling a special election to elect trustees which shall be conducted in the same manner as other elections for trustees, and (3) directing the board of trustees to levy taxes or special assessments as required by sections 31-727 to 31-770. The cost of the special proceedings may be allowed and apportioned between the parties in the discretion of the court.



31-776 Auditor of Public Accounts; appoint administrator; file certificate.

Upon receipt of the order of the district court referring the sanitary and improvement district to the Auditor of Public Accounts for the appointment of an administrator, the auditor shall appoint an administrator with authority, including all authority of the board of trustees, chairperson, and clerk, to direct the affairs of the district pursuant to sections 31-727 to 31-780 unless the auditor shall determine upon good cause that the appointment of an administrator would not be in the best interests of the district. Within sixty days of receipt of such order of the district court, the auditor shall file with the court a certificate evidencing compliance with this section and if the auditor determines not to appoint an administrator, such certificate shall specify the grounds for the auditor's determination that the appointment would not be in the best interest of the district.



31-777 Board of trustees; power suspended; administrator; assume powers.

Upon the issuance of a certificate of appointment by the Auditor of Public Accounts to a designated sanitary and improvement district administrator, the authority of the board of trustees of the district to exercise the powers of the district conferred by sections 31-727 to 31-770 shall be suspended. The administrator shall during the period of his or her appointment possess all of the powers of the board of trustees and shall possess exclusive authority to exercise the powers conferred in sections 31-727, 31-727.02, 31-733, 31-734, 31-737, 31-739, 31-740, 31-741 to 31-748, 31-749 to 31-756, 31-759, and 31-764 to 31-770.



31-778 Board of trustees or administrator; negotiate indebtedness; issue new bonds or warrants; procedure.

The board of trustees or the administrator shall have the power to negotiate a scaling, discounting, reduction in interest rate, or any other compromise of any or all of the bonds, warrants, or other indebtedness of the district with the owners or holders of such indebtedness. In order to carry out any compromise agreements made, the board of trustees or the administrator shall have the power to issue new bonds or warrants which may be delivered to the holders or owners of the indebtedness being compromised or may be sold on such terms as the board of trustees or administrator shall determine to provide cash to carry out the compromise settlement. Before any new bonds or warrants are issued, the terms of the compromise settlement and the issuance of such new bonds or warrants shall be approved by the district court for the county in which the district or the greater portion of the district is situated, following the procedure set forth in sections 31-756 to 31-759. Such review by the district court shall be limited to the legality and validity of the new bonds or warrants to be issued and the decree of the district court determining the issuance of the new bonds or warrants to be legal and valid shall be conclusive against the district and all other persons having or claiming any interest in the district. Notwithstanding any other provision of law, the treasurer of the district shall disburse funds of the district in accordance with the compromise settlement approved by the district court.



31-779 Administrator; levy; administration tax; use; administrator; fee; expenses.

(1) The administrator may levy a separate tax upon the taxable value of the taxable property in the district which shall be known as the administration tax and which shall be separately accounted for by the treasurer of the district. Such tax shall be payable annually in money. Such tax may be used to pay the fees and expenses of the administrator and his or her administration, including the cost of audit services, legal services, and financial advisory services ordered by the administrator.

(2) The administrator shall receive a minimum fee of five hundred dollars per month during the term of his or her appointment. The administrator shall also be entitled to reimbursement for his or her actual and necessary expenses upon presentation of an accounting of his or her expenses to the Auditor of Public Accounts. The monthly administrator's fee provided for in this subsection shall be subject to adjustment at any time during the term of the administrator's appointment by the Auditor of Public Accounts. The factors to be considered by the auditor in his or her determination to increase the administrator's fee shall include the nature and extent of the administrator's services, the complexity of the problems confronting the district, and the value of the services of the administrator to the district. The auditor should also consider the cost of obtaining comparable services of the administrator in the private sector.



31-780 Administrator; period of authority; termination.

The administrator shall serve at the pleasure of the Auditor of Public Accounts or until the district court shall terminate the authority of the auditor and the administrator. A petition for review by the court of the original order may be filed by any person with an interest in the district. The court shall have the power to terminate the authority of the Auditor of Public Accounts and the administrator upon its determination that none of the conditions set forth in section 31-773 exist or it is in the best interest of the district that the authority of the administrator be terminated. A termination of the authority of the Auditor of Public Accounts and the administrator shall reinstate the authority of the board of trustees pursuant to sections 31-727 to 31-770.



31-781 Petition requesting annexation; meeting; vote.

(1) Any sanitary and improvement district desiring to be annexed by a city of the metropolitan, primary, first, or second class or village may, subject to the requirements in subsection (2) of this section, by formal vote of a majority of the members of the board of trustees of the district, petition the city council of the city or board of trustees of the village for annexation. Such petition shall be filed on or before March 1 of the year in which annexation is sought by the district.

(2) Prior to taking the formal vote to petition the city or village for annexation, the board of trustees of the district shall schedule a meeting to discuss the filing of the petition with the residents and property owners of the district. At least thirty days prior to the date of such meeting, the board of trustees shall send notice of the meeting by first-class mail, postage prepaid, to each property owner and residence in the district. Such notice shall set out the date, time, and place of the meeting and shall indicate that the purpose of the meeting is to discuss the filing of a petition for annexation by a city or village and that those attending the meeting will be offered the opportunity to express their opinions. The board of trustees shall take no formal action on the petition for annexation until such meeting has taken place, and no petition shall be valid if such meeting has not occurred.



31-782 Petition; filed with clerk; response.

The petition described in section 31-781 shall be filed with the city or village clerk and shall be deemed received by the city council of the city or board of trustees of the village on the date upon which it is presented to the clerk. Following the filing of the petition, the district shall respond promptly and fully to all requests by the city or village for information with regard to any matter relevant to annexation.



31-783 Petition; review; vote; when.

The city council of the city or board of trustees of the village shall review all petitions filed under section 31-781 and by formal vote of the council or board either grant or deny the petition. The vote shall be taken not later than the date of the first regular meeting of the council or board in July of the year in which the petition was filed.



31-784 Petition denial; report.

If the city council of the city or board of trustees of the village votes to deny a petition filed under section 31-781, it shall approve and adopt by vote of the council or board a report specifying the reasons for denial. Such report shall recite the specific reasons, whether financial or otherwise, which led to the decision of the council or board. Special emphasis shall be placed upon conditions in the control of the sanitary and improvement district which might be remedied by action of the district in the future. The city or village may set out in the report the conditions which, if met, would permit the city or village to annex the district in the future.



31-785 Compliance; not required.

Compliance with sections 31-781 to 31-784 shall not be required for annexation of a sanitary and improvement district. Failure to comply with such sections shall not serve as the basis for the invalidation of an otherwise lawful annexation of a district by a city or village.



31-786 Terms, defined.

For purposes of sections 31-786 to 31-793:

(1) Filing clerk means the election commissioner or county clerk of the county in which all or the largest portion of the land area comprising a sanitary and improvement district is located;

(2) Qualified property owning voter means a person entitled to vote as provided in section 31-735 for all trustees of a sanitary and improvement district other than those which may be elected only by qualified resident voters; and

(3) Qualified resident voter means a person entitled to vote as provided in section 31-735 for all trustees of a sanitary and improvement district.



31-787 Trustee; removal by recall; petition; procedure.

(1) A trustee of a sanitary and improvement district may be removed from office by recall pursuant to sections 31-786 to 31-793. A petition for an election to recall a trustee shall be sufficient if it complies with the requirements of this section.

(2) The signers of the petition shall be persons who were, on the date the initial petition papers are issued under subsection (7) of this section, eligible to vote in a district election as provided in section 31-735. A person's eligibility to sign a petition shall be the same as the person's eligibility to cast one or more votes at a district election under section 31-735. Only one person shall be allowed to sign on behalf of joint owners of property in the district or on behalf of a public, private, or municipal corporation that owns property in the district. If the trustee whose recall is sought was elected by vote of resident owners only, then only resident owners shall be allowed to sign the petition. If the trustee whose recall is sought was elected by vote of all owners of property, then all owners shall be allowed to sign the petition. Resident owner means qualified resident voter. All owners means all qualified resident voters and all qualified property owning voters.

(3) The filing clerk shall assign to each signature a count equal to the number of votes that the signer was eligible to cast on the date he or she signed. The number of votes that a signer was eligible to cast shall be based on section 31-735. If the signature was made by or for an owner of more than one parcel of property, the signature made by or on behalf of such owner shall be assigned a count equal to the total number of votes which the owner was eligible to cast.

(4) The filing clerk shall total the count assigned to the signatures on the petition. The petition shall be sufficient if the total is at least equal to thirty-five percent of the highest number of votes that were cast for a candidate at the previous district election for the trustee positions in the same category as the trustee whose recall is sought by the petition. The categories of trustees shall be the same as provided in section 31-735.

(5) The signatures shall be affixed to petition papers and shall be considered part of the petition.

(6) The petition papers shall be procured from the filing clerk. Prior to the issuance of such petition papers, an affidavit shall be signed and filed with the filing clerk by at least one qualified resident voter of the district, if the trustee whose recall is being sought was elected solely by qualified resident voters, or at least one qualified resident voter or qualified property owning voter, if the trustee whose recall is being sought was elected by other qualified resident voters and qualified property owning voters. Such voter or voters shall be deemed to be the principal circulator or circulators of the recall petition. The affidavit shall state the name of the trustee sought to be removed and whether qualified property owning voters participated in the election of the trustee and shall request that the filing clerk issue initial petition papers to the principal circulator for circulation. The filing clerk shall notify the principal circulator or circulators that the necessary signatures must be gathered within thirty days after the date of issuing the petitions.

(7) The filing clerk, upon issuing the initial petition papers or any subsequent petition papers, shall enter in a record, to be kept in his or her office, the name of the principal circulator or circulators to whom the papers were issued, the date of issuance, the number of papers issued, and whether qualified property owning voters may participate in signing the petitions. The filing clerk shall certify on the papers the name of the principal circulator or circulators to whom the papers were issued, the date they were issued, and whether qualified property owning voters may participate in signing the petitions. No petition paper shall be accepted as part of the petition unless it bears such certificate. The principal circulator or circulators who check out petitions from the filing clerk may distribute such petitions to persons who may act as circulators of such petitions.



31-788 Secretary of State; petition papers; requirements.

(1) The Secretary of State shall design the uniform petition papers to be distributed by all filing clerks for use in the recall of trustees of sanitary and improvement districts and shall keep a sufficient number of such blank petition papers on file for distribution to any filing clerk requesting recall petitions.

(2) Each petition paper presented to a qualified voter for his or her signature shall clearly indicate at the top (a) whether the trustee whose recall is being sought was elected solely by qualified resident voters, (b) whether the signatories must be qualified resident voters or may include qualified property owning voters, (c) that the signatories must support the holding of a recall election for the trustee, (d) the name of the individual sought to be recalled, and (e) a general statement of the reason or reasons for which recall is sought.

(3) Each petition paper shall contain a statement entitled Instructions to Petition Circulators prepared by the Secretary of State to assist circulators in understanding the provisions governing the petition process established by sections 31-786 to 31-793. The instructions shall include the following statement: No one circulating this petition paper in an attempt to gather signatures shall sign the circulator's affidavit unless each person who signed the petition paper did so in the presence of the circulator.



31-789 Signature verification; effect.

(1) The principal circulator or circulators shall file, as one instrument, all petition papers comprising a recall petition for signature verification with the filing clerk within thirty days after the filing clerk issues the initial petition papers to the principal circulator or circulators as provided in section 31-787.

(2) Within fifteen days after the filing of the petition, the filing clerk shall ascertain whether or not the petition is signed by sufficient qualified resident voters and qualified property owning voters as provided in section 31-787. No new signatures may be added after the initial filing of the petition papers. No signatures may be removed unless the filing clerk receives an affidavit signed by the person requesting that his or her signature be removed before the petitions are filed with the filing clerk for signature verification.

(3) If the petition is found to be sufficient, the filing clerk shall attach to the petition a certificate showing the result of such examination. If the petition is found not to be sufficient, the filing clerk shall file the petition in his or her office without prejudice to the filing of a new petition for the same purpose.



31-790 Notification to trustee; resignation; recall election; how conducted.

(1) If the recall petition is found to be sufficient, the filing clerk shall notify the trustee whose removal is sought and the board of trustees of the sanitary and improvement district that sufficient signatures have been gathered.

(2) If the trustee does not resign within five days after receiving the notice, the filing clerk shall order an election to be held not less than forty-five days nor more than sixty days after the expiration of the five-day period, except that if an election for the board of trustees of the district is to be held within one hundred twenty days after the expiration of the five-day period, the filing clerk shall provide for the holding of the removal election at the time of such regular election. The recall election shall be conducted in the same manner as an election for members of the board of trustees as provided in section 31-735. After the filing clerk sets the date for the recall election, the recall election shall be held regardless of whether the trustee whose removal is sought resigns before the recall election is held.



31-791 Official ballot; form.

The form of the official ballot at a recall election conducted pursuant to section 31-790 shall conform to the requirements of this section. With respect to each trustee whose removal is sought, the question shall be submitted: Shall (name of trustee) be removed from the office of trustee? Immediately following each such question there shall be printed on the ballot the two responses: Yes and No. Immediately to the left of each response shall be placed a square or oval in which the voters qualified to vote for the trustee in a regular election may vote for one of the responses by making a cross or other clear, identifiable mark. The name of the trustee which shall appear on the ballot shall be the name of the trustee that appeared on the ballot of the previous election that included his or her name.



31-792 Election results; effect; vacancy; special election.

(1) If a majority of the votes cast at a recall election are against the removal of the trustee named on the ballot or the election results in a tie, the trustee shall continue in office for the remainder of his or her term.

(2) If a majority of the votes cast at a recall election are for the removal of the trustee named on the ballot, he or she shall, regardless of any technical defects in the recall petition, be deemed removed from office unless a recount is ordered. If the trustee is deemed removed, the removal shall result in an immediate vacancy in the office from the date of the election. The vacancy shall be filled as provided in subsection (2) of section 31-735.

(3) If there are vacancies in the offices of a majority or more of the members of the board of trustees at one time due to the recall of such members, a special election to fill such vacancies shall be conducted as expeditiously as possible by the filing clerk in the manner specified in section 31-735.

(4) No trustee who is removed at a recall election or who resigns after the initiation of the recall process shall be appointed to fill the vacancy resulting from his or her removal or the removal of any other member of the same board of trustees during the remainder of his or her term of office.



31-793 Recall petition; filing limitation.

No recall petition shall be filed against a trustee under section 31-787 within twelve months after a recall election has failed to remove him or her from office or within six months after the beginning of his or her term of office or within six months prior to the incumbent filing deadline for the office.



31-794 City or village annexation; receipt of written notice; limitation on district spending; exceptions; district; duties.

(1) If the chairperson of a sanitary and improvement district board of trustees or the legal counsel or administrator for the district receives written notice from a city or village proposing to annex territory within the sanitary and improvement district under the authority of section 14-117, 15-104, 16-117, 16-130, 17-405.01, or 17-407, the district shall not spend assets for a period of ninety days after receiving such notice, except for:

(a) All interest and principal payments on bonds due and payable from the construction fund or bond fund of the district;

(b) All interest and principal payments on construction fund warrants due and payable from the construction fund or bond fund of the district;

(c) All interest and principal payments on general fund warrants due and payable from the general fund of the district;

(d) Payment or issuance of warrants for services, work, labor, or materials that were ordered or contracted for by the district prior to receiving notice of the proposal of the city or village to annex the district. Such payments or warrants shall be paid from the district’s general fund, construction fund, bond fund, or service fee fund, so long as such payment or warrant shall not cause the district to exceed its total budget for the fund from which payment or warrant is to be made;

(e) Payment or issuance of warrants for any expense incurred by the district prior to receiving notice of the proposal of the city or village to annex the district that is required by the district (i) to satisfy any statutory obligation of the district, (ii) to address emergency or imminent public safety repairs or replacements to district property, and expenses that would be paid by the district in the ordinary course of business of the district, and (iii) to address projects for which a notice to contractors has been published, the bidding process has begun, and contracts are awarded for such project that (A) does not cause the district to exceed the district’s total general fund budget and is paid from the general fund, including, but not limited to, levied tax receipts to be received by the district on April 1 and August 1 if the annexation is to occur after such dates, (B) does not cause the district to exceed the district’s total construction fund or bond fund budget and is paid from the construction fund or bond fund, and (C) does not cause the district to exceed the district’s total service fee fund budget and is paid from the service fee fund; and

(f) Payment or issuance of warrants for a commitment or contract that will bind the district to pay for any other expense approved in writing by the city finance director or other designated person responsible for such approvals.

(2) If a district plans to commence a construction project or enter into any contracts required to be publicly bid pursuant to section 31-741 and for which a notice to contractors has not been published and the bidding process has not begun prior to the district receiving notice of the proposal of the city or village to annex the district, the district shall first submit either the plans and specifications for the improvements or the proposed contract to the city or village finance director or other designated person. Within ten business days after the district submits the plans and specifications or the proposed contract, the city or village finance director or other designated person shall either (a) approve or deny such plans and specifications or the proposed contract or (b) direct the department head within the city or village responsible for reviewing plans and specifications or contracts to approve or deny such plans and specifications or the proposed contract within ten business days.



31-801 Repealed. Laws 1977, LB 510, § 10.



31-802 Repealed. Laws 1977, LB 510, § 10.



31-803 Repealed. Laws 1977, LB 510, § 10.



31-804 Repealed. Laws 1977, LB 510, § 10.



31-805 Repealed. Laws 1977, LB 510, § 10.



31-806 Repealed. Laws 1977, LB 510, § 10.



31-807 Repealed. Laws 1977, LB 510, § 10.



31-808 Repealed. Laws 1977, LB 510, § 10.



31-809 Repealed. Laws 1977, LB 510, § 10.



31-810 Repealed. Laws 1977, LB 510, § 10.



31-811 Repealed. Laws 1977, LB 510, § 10.



31-812 Repealed. Laws 1977, LB 510, § 10.



31-813 Repealed. Laws 1977, LB 510, § 10.



31-814 Repealed. Laws 1977, LB 510, § 10.



31-815 Repealed. Laws 1977, LB 510, § 10.



31-816 Repealed. Laws 1977, LB 510, § 10.



31-817 Repealed. Laws 1959, c. 131, § 18.



31-818 Repealed. Laws 1959, c. 131, § 18.



31-819 Repealed. Laws 1959, c. 131, § 18.



31-820 Repealed. Laws 1959, c. 131, § 18.



31-821 Repealed. Laws 1977, LB 510, § 10.



31-822 Repealed. Laws 1977, LB 510, § 10.



31-823 Repealed. Laws 1977, LB 510, § 10.



31-824 Repealed. Laws 1977, LB 510, § 10.



31-825 Repealed. Laws 1977, LB 510, § 10.



31-826 Repealed. Laws 1977, LB 510, § 10.



31-827 Repealed. Laws 1977, LB 510, § 10.



31-828 Repealed. Laws 1977, LB 510, § 10.



31-829 Repealed. Laws 1977, LB 510, § 10.



31-830 Repealed. Laws 1977, LB 510, § 10.



31-831 Repealed. Laws 1977, LB 510, § 10.



31-832 Repealed. Laws 1977, LB 510, § 10.



31-833 Repealed. Laws 1977, LB 510, § 10.



31-834 Repealed. Laws 1977, LB 510, § 10.



31-835 Repealed. Laws 1977, LB 510, § 10.



31-836 Repealed. Laws 1977, LB 510, § 10.



31-837 Repealed. Laws 1977, LB 510, § 10.



31-901 Declaration of policy.

(1) The maintenance of adequate drainage within the confines of certain counties of the state is hereby declared to be a matter of public health, convenience and welfare.

(2) The use of road ditches, the use of public and private ditches and natural watercourses for drainage requires some coordinated system of control and maintenance.

(3) Where portions of the drainage system of any county are not included within the boundaries of any drainage district organized under Chapter 31, article 3 or 4, or within the boundaries of any sanitary drainage district organized under Chapter 31, article 5 or 7, the county board may assist in the control and maintenance of the drainage of any area within said county, under the provisions of sections 31-901 to 31-933.

Proceedings involved the cleaning, widening, and changing of a drainage ditch. Harms v. County Board of Supervisors, 173 Neb. 687, 114 N.W.2d 713 (1962).



31-902 Terms, defined.

For purposes of the County Drainage Act, unless the context otherwise requires:

(1) County board shall mean either the board of supervisors when the county is organized under the township form or county commissioners when the county is organized under the commissioner system;

(2) Ditch shall include all road ditches and any ditch whether constructed privately or by a public agency, the water from which drains into road ditches, drainage ditches, or watercourses;

(3) Lots and lands shall include all real estate and any interest therein whether owned by individuals, partnerships, limited liability companies, or corporations, whether federal, state, county, school or municipal, all public roads, and all railroad right-of-way;

(4) Watercourse shall mean any stream, creek, draw, or natural depression through which normal drainage or storm water is accustomed to flow;

(5) Owner shall mean the person, persons, or organization shown by the records of the register of deeds or county clerk of any county to be the record titleholder to any lot or land; and

(6) Cleaning shall mean removing of trees, brush, obstructions, and sediment or the widening, deepening, straightening, or altering the channel of any ditch or watercourse.



31-903 Drainage assistance; petition by landowners; contents; county board; investigation.

At such time as a petition by one or more owners of any lots or lands within the county is filed with the county board of any county stating: (1) That there are areas within said county which are not within the boundaries of any drainage district organized under Chapter 31, article 3 or 4, or any sanitary drainage district organized under Chapter 31, article 5 or 7, as the same now exist or may hereafter be amended; (2) that said lands are subject to overflow or lack of adequate drainage; (3) that public health, convenience and welfare would be served by the assistance in the control and maintenance of drainage in said areas by the county board; and (4) that the county board should assist and regulate the drainage in said areas under the provisions of sections 31-901 to 31-933, the county board shall investigate the facts set out therein and make determination thereon within thirty days from date of filing.



31-904 Drainage assistance; petition; denial; approval; county board; assist in drainage.

If the county board determines that the allegations of said petition are not true, it shall deny the request. If it determines that the allegations of said petition are true, it shall, by resolution, declare that the county intends to assist in drainage under the provisions of sections 31-901 to 31-933. The determination and finding of the board shall be conclusive. If a county board has by resolution determined to assist and regulate drainage, it may at any time after one year has elapsed, by resolution, rescind such action and determine that the county assistance is not necessary. If the county board makes the determination to assist in drainage it shall have the authority provided for in sections 31-905 to 31-932.



31-905 Drainage fund; tax; levy; purpose.

The county board may, at the time the next levy for the county is set up, levy not to exceed eight-tenths of one cent on each one hundred dollars upon the taxable value of all the taxable property of the county for the establishment of a drainage fund. No other general levy of any kind shall be made either for operation under the County Drainage Act, for maintenance, for construction, or for any other reason connected with or incidental to the drainage by the county board. Except as provided for in sections 31-920 and 31-922, the money raised from this levy shall be used for the expenses of administering the act, including supervisory and technical expenses, and shall not be used to pay costs and expenses which can be allocated to specific drainage projects.



31-906 Drainage fund; levy; special fund.

The money raised from the levy provided in section 31-905 shall be used for the expenses of the county board in operating under the provisions of sections 31-901 to 31-933 and shall be kept by the county treasurer in a special fund for that purpose.



31-907 Drainage improvement; petition; county board; order.

After a determination has been made as provided in section 31-904, if at any time a petition signed by one or more owners of lots and lands affected is filed with the board requesting: (1) The cleaning of a road ditch; (2) the cleaning of a public or private ditch which is used for drainage by more than one landowner; (3) the cleaning of a watercourse; (4) the construction of any dike, revetment or bank protection; or (5) the installation of a culvert or drain, the board shall make a determination as to whether said improvement would be conducive to public health, convenience or welfare.



31-908 Drainage improvement; proposed plan; contents.

If the board determines that said requested drainage improvement should be undertaken, it shall within ninety days develop a proposed plan for said improvement. This plan shall include:

(1) An estimate of the cost of said improvement;

(2) If the estimate indicates the cost will exceed one thousand dollars, a profile showing elevations of the drainageway before, and the proposed elevations after the completion thereof;

(3) A plat showing the lots and lands that will be benefited by said improvement and the proposed assessment of benefits and award of damages in connection therewith for each owner;

(4) A brief statement showing the nature of said improvement and the place of starting and ending thereof;

(5) A list of the owners of the lands and lots included in said plat together with the addresses as shown in the office of the county treasurer of said county; and

(6) A map showing the location and route of said improvement.



31-909 Proposed drainage improvement plan; file with county clerk; hearing; notice; contents.

The proposal shall be filed with the county clerk of the county who shall set a hearing date not less than thirty nor more than ninety days from date of filing. Notice of the hearing shall be given by certified mail addressed to the address of each land or lot owner as shown on the plat. The notice shall give the date of hearing, the amount of benefits assessed against or damages awarded to the owner so notified, and a recital that the plan for the improvement is on file and subject to inspection in the office of the clerk. If no address of a landowner is ascertainable, the county clerk shall publish a notice of the hearing as to such owner by one publication in a legal newspaper published or of general circulation in such county.

Notice was properly given to landowners in district. Harms v. County Board of Supervisors, 173 Neb. 687, 114 N.W.2d 713 (1962).



31-910 Proposed drainage improvement plan; hearing; objections.

At the hearing the county board shall hear objections from any land or lot owner as to the following:

(1) Whether the project will be conducive to the public health, convenience or welfare;

(2) Assessment of benefits;

(3) Compensation for land appropriated; and

(4) Damage claimed to property affected by the improvement. Within thirty days from the date of the hearing, the county board shall make final determination of the amount of benefits to be assessed and damages to be awarded and shall decide any other objections raised at said hearing. Notice of such determination shall be given by certified mail to all parties who filed objections thereto.



31-911 Proposed drainage improvement plan; order; appeal; procedure.

Any person or corporation feeling aggrieved thereby may appeal to the district court within and for the proper county from any final order or judgment of the board made in the proceedings and entered upon its journal determining any one of the items set forth in section 31-910. Such appeal shall be by complaint filed with the county clerk within twenty days after receipt of the notice provided for in section 31-910. The complainant shall furnish a bond running to the county to be approved by the county clerk conditioned to pay all costs that may be adjudged against the complainant if the appeal be not sustained. The county clerk shall thereupon make a transcript of the objections and the determination and such complainant shall, within ten days after receipt of such transcript, file such transcript in the district court and such court shall hear and determine such appeal in a summary manner as in a case in equity and shall increase or reduce the assessments of benefits or may increase or reduce the award of damages upon any tract where the same may be required to make the apportionment equitable. All appeals that may be filed shall be heard and determined by the court in one proceeding and only one transcript of the determination shall be required.

Under former law, failure to provide any procedural method for lodging jurisdiction in district court defeated right of appeal. Harms v. County Board of Supervisors, 173 Neb. 687, 114 N.W.2d 713 (1962).



31-912 Proposed drainage improvement plan; county board; proceed with plan.

In the event no appeal is perfected as provided in section 31-911, or upon final determination of said appeal, unless the court should hold that the improvement is not conducive to public health, convenience and welfare, the board shall proceed as follows:

(1) If the estimated cost of the improvement is two thousand dollars, or less, the board may, through rental of equipment or private contract, make said improvements without public letting;

(2) If the estimated cost of the improvement is more than two thousand dollars, plans and specifications therefor shall be drawn by an engineer employed by said board. At such time as the plans and specifications are complete, the board shall fix a time for the opening of bids on said improvement and publish notice thereof for three weeks prior to such letting;

(3) No project shall be divided into small sections in order to avoid the requirement for public letting set forth in this section; and

(4) No bid shall be accepted which is more than the estimated cost of said improvement. The board shall let the contract to the lowest responsible bidder and shall take from said bidder a sufficient bond as security for performance of the contract pursuant to and within the time fixed by said plans and specifications.



31-913 Drainage improvements; work completed; payment.

Payment for the work done under the provisions of section 31-912 shall be made monthly upon progress certificate of the engineer with ten percent of each estimate to be withheld until final completion and acceptance of said improvement.



31-914 Drainage improvements; cost; payment; warrant.

The cost of each improvement shall be paid by warrant signed by the county clerk drawn upon the county treasurer, which warrant shall designate the particular improvement project upon which it is drawn and shall be paid from money received from assessments on lots and lands in the particular improvement project.



31-915 Drainage improvements; borrowing from county general fund permitted.

Pending the collection of assessments on any particular projects, the county treasurer may, with approval from the county board, transfer money from the general fund, which money shall be returned when collections are made of assessments of benefits as provided for by sections 31-901 to 31-933.



31-916 Drainage improvements; assessments; interest; due date; lien; public lands; collection.

At such time as the contract for said improvement is let, or in the event no contract is let, at such time as the improvement is completed, the county board shall determine the exact amount of each assessment and direct the county clerk to certify the same to the county treasurer. This certificate shall establish the due date for payment for said assessments. Said assessments shall bear interest after the due date at the rate of seven percent per annum and shall be a lien upon the real estate assessed against to the same extent as general taxes, prior to all other liens, and may be collected by sale of the same as for delinquent general taxes. Where the lot or land assessed belongs to any public or governmental corporation, no interest shall be charged until after a claim has been filed by the county treasurer with the appropriate payment agency of such public or governmental corporation. Where title to lands assessed is in the State of Nebraska, payment shall be made under provisions of Chapter 31, article 6.



31-917 Drainage improvements; assessments; installments; limitation.

The county board, in its sole discretion, may provide for the payment of the assessments in five equal annual installments, the unpaid balances of which shall bear interest at not to exceed the legal rate of interest or the interest which is borne by the warrants issued in payments of said project. In the event that the board elects to defer payments as provided in this section, warrants shall be given in payment of the costs of said project, which warrants shall be payable from collection of such assessments.



31-918 Drainage improvements; damages; county board; claim; limitation; hearing.

Should a lot or land owner suffer damage resulting from said drainage improvement and such party not have been notified thereof as provided for in section 31-909, such lot or land owner may, within thirty days from the date that said damage occurred, file a claim with the county board setting forth the nature of such damage and requesting a hearing thereon. A hearing shall then be had as provided for in section 31-910, with right of appeal as set out in section 31-911. Should assessment of benefits be made and a lot or land owner not have been notified as provided for in section 31-909, such lot or land owner shall have thirty days from the time of discovery of assessment or within one year from the date that said assessment is filed in the office of the county treasurer, whichever date occurs first, to request a hearing on the validity of his assessment and he shall have the right of appeal as set out in section 31-911; Provided, neither the failure to notify any lot or land owner nor the outcome of such appeal shall invalidate the proceedings as to other lot or land owners.



31-919 Drainage improvements; assessment of benefits; award of damages, when final; appeal.

The assessment of benefits against, and award of damages to, every lot or land owner who has been notified as provided in section 31-909 and who fails to file objections or having filed objections fails to prosecute appeal from ruling thereon, shall be final. The collection of any assessment levied shall not be enjoined, nor shall it be set aside or be held void because of any irregularity or error committed in any of the proceedings had under sections 31-901 to 31-933. The award of damages to any such lot or land owner shall likewise be final and no claim shall be made against the county or the area benefited because of any claimed subsequent or consequential damages arising because of said improvement.



31-920 Drainage improvements; damages; additional assessments of benefits; payment.

Should the board allow damage, or should the court on appeal allow damage to the claimant as provided for in section 31-919, additional assessments of benefits shall be made against the lot and land owners by supplemental assessments upon the proportion fixed by the original assessment upon the lots and lands benefited to pay such claim, to be certified and collected as original assessments. Should this additional amount to be so assessed be less than five hundred dollars the board in its discretion may pay the same from the drainage fund created by section 31-905.



31-921 Drainage improvements; additional assessments.

Should unexpected expenses or awards of damages require a supplemental assessment of benefits to pay for such improvements, the board shall have the authority to make such supplemental assessments in the manner provided in section 31-920. Should this additional amount to be so assessed be less than five hundred dollars, the board in its discretion may pay the same from the drainage fund created by section 31-905.



31-922 County board; drainage assistance and regulation; general powers.

(1) The county board shall have authority to direct landowners to remove, from ditches and watercourses adjoining or within the boundaries of their premises, obstructions which the landowners have placed or permitted to be placed therein, including the removal of inadequate culverts, crossings and bridges.

(2) If an inadequate bridge, culvert or crossing has been in or over a ditch or watercourse for more than one year prior to September 28, 1959, the cost of removal or replacement shall be paid either from the county road fund, the county drainage fund or from the assessments under an improvement project conducted under sections 31-907 to 31-920.

(3) Where the removal of such obstruction is not to be payable out of special funds as provided for in subsection (2) of this section, the board, after thirty days' notice by certified mail, to the owner, may remove the obstruction and assess the costs thereof against such owner in the manner provided in section 31-916; Provided, the owner shall have the right to appeal from the order in the manner provided for in section 31-911.



31-922.01 County board; rights-of-way; manner of acquisition.

The county board, in constructing a drainage improvement under the provisions of sections 31-901 to 31-933, may procure rights-of-way by purchase, gift, or by exercise of the right of eminent domain in the manner set forth in sections 76-704 to 76-724.



31-923 Cleaning project; county road; benefits; payment; county road fund.

Where any cleaning project benefits a county road, the county board may assess the appropriate share of the costs to the county road fund.



31-924 Cleaning project; road ditch, ditch, or watercourse; installation and maintenance of bridge or culvert; payment; county road funds.

Where the cleaning involves a road ditch or a ditch or watercourse that is crossed by a county or township bridge or culvert, the board, in its discretion, may provide for the use of county road funds for installation and maintenance of such bridge or culvert or to assist therein.



31-925 Cleaning project; ditch or watercourse; state highway; contract with Department of Transportation.

Where the cleaning of a ditch or watercourse involves a state highway, the county board is authorized to make any contract with the Department of Transportation with reference to bridges or culverts or, if unable to agree therein, to bring any action necessary to force the state to participate in such improvement.



31-926 County board; engineers; attorneys; employees; payment from drainage fund.

The county board may employ engineers, attorneys, and others to assist in the administration of sections 31-901 to 31-933. Payment for these services shall be made from the drainage fund except where a particular improvement project is set up, in which case the share of engineering, legal and other costs shall become part of the improvement project's costs and shall be paid therefrom.



31-927 County board; limitation on powers; contract with other districts.

The county board shall not set up any drainage improvement project within the boundaries of any drainage district organized under Chapter 31, article 3 or 4, or sanitary districts organized under Chapter 31, article 5 or 7, but may have authority to contract with any such district with reference to drainage within such district.



31-928 Cities of first or second class or villages; included in improvement district.

Lots and lands within the confines of any village or city of the second or first class may be included within the boundaries of an improvement project as provided for in sections 31-907 to 31-918.



31-929 Drainage improvements; damages; immunity.

Neither the county, the county board, nor the individual members thereof shall be liable for damages to or loss sustained by any lot or land owner by reason of their actions in the administration of sections 31-901 to 31-933 or for failure to function hereunder.



31-930 County board; enjoin or restrain; when.

Sections 31-901 to 31-933 shall not prevent any lot or land owner from enjoining or restraining the board from cleaning or other actions under section 31-922 when it can be proven that such action by the board will damage such owner and no provision for reimbursement therefor has been provided, either by making said owner party to said project in the manner provided in section 31-909 or otherwise.



31-931 Sections; supplemental effect.

Sections 31-901 to 31-933 shall in no way interfere with or prevent the operation of any drainage district organized under the laws of this state or the construction of roads, road ditches, culverts, drains, or bridges in connection therewith but shall be supplemental and independent legislation.



31-932 Drainage district; dissolution; right-of-way interest becomes property of county.

Upon dissolution of any drainage district, the right-of-way interest of such drainage district shall pass to and become the property of the county where located. Nothing in this section shall apply to any irrigation ditch or ditches.



31-933 Act, how cited.

Sections 31-901 to 31-933 shall be known and may be cited as the County Drainage Act.



31-1001 Legislative findings; purpose of sections.

(1) The Legislature finds that recurrent flooding in various areas of the state presents serious hazards to the health, safety, welfare, and property of the people of the state, both within and outside such areas. The hazards include loss of life, loss of and damage to private and public property, disruption of lives and of livelihoods, interruption of commerce, transportation, communication, and governmental services, and unsanitary and unhealthy living and environmental conditions. The wise use of land subject to flooding is a matter of state concern. The Legislature further finds that the establishment of improved flood plain management practices and the availability of financial assistance to citizens of the state whose property is damaged during times of flooding are essential to the health, safety, and general welfare of the people of Nebraska.

(2) The purposes of sections 31-1001 to 31-1023 shall be to:

(a) Accelerate the mapping of flood-prone areas;

(b) Assist local governments in the promulgation and implementation of effective flood plain management regulations and other flood plain management practices;

(c) Assure that when state lands are used and state-owned and state-financed facilities are located and constructed, flood hazards are prevented, flood losses are minimized, and the state's eligibility for flood insurance is maintained; and

(d) Encourage local governments with flood-prone areas to qualify for participation in the national flood insurance program.



31-1002 Definitions, where found.

For purposes of sections 31-1001 to 31-1023, unless the context otherwise requires, the definitions in sections 31-1003 to 31-1016 shall apply.



31-1003 Department, defined.

Department shall mean the Department of Natural Resources.



31-1004 Repealed. Laws 1993, LB 626, § 8.



31-1005 Base flood, defined.

Base flood shall mean the flood having a one percent chance of being equalled or exceeded in magnitude in any given year.



31-1006 Drainway, defined.

Drainway shall mean any depression two feet or more below the land which serves to give direction to a current of water less than nine months of the year, and which has a bed and well-defined banks.



31-1007 Flood, defined.

Flood shall mean the water of any watercourse or drainway which is above the bank or outside the channel and banks of such watercourse or drainway.



31-1008 Floodway, defined.

Floodway shall mean the channel of a watercourse or drainway and the adjacent land areas that are necessary to be reserved in order to discharge the base flood without cumulatively increasing the water surface elevation more than a reasonable height, as designated by the department.



31-1009 Flood fringe, defined.

Flood fringe shall mean that portion of the flood plain of the base flood which is outside of the floodway.



31-1010 Flood plain, defined.

Flood plain shall mean the area adjoining a watercourse or drainway which has been or may be covered by flood waters.



31-1011 Flood plain management, defined.

Flood plain management shall mean the operation of an overall program of corrective and preventive measures for reducing flood damage, including but not limited to, flood control works and flood plain management regulations.



31-1012 Flood plain management regulations, defined.

Flood plain management regulations shall mean and include zoning ordinances, subdivision regulations, building codes, and other applications of the police power which are authorized by law to secure safety from floods and provide for the reasonable and prudent use of flood plains.



31-1013 Local government, defined.

Local government shall mean a county, city, or village in the state.



31-1014 National flood insurance program, defined.

National flood insurance program shall mean the program authorized by the United States Congress under the National Flood Insurance Act of 1968, as amended, 42 U.S.C., 4001 to 4128.



31-1015 Obstruction, defined.

Obstruction shall mean any wall, wharf, embankment, levee, dike, pile, abutment, projection, excavation, channel rectification, bridge, conduit, culvert, building, wire, fence, rock, gravel, refuse, fill, or other analogous structure or matter which may impede, retard, or change the direction of the flow of water, either in itself or by catching or collecting debris carried by such water, or that is placed where the natural flow of the water would carry such structure or matter downstream to the damage or detriment of either life or property. Obstruction shall not include a dam designed to store or divert water for which permission for construction has been obtained from the Department of Natural Resources pursuant to the Safety of Dams and Reservoirs Act.



31-1016 Watercourse, defined.

Watercourse shall mean any depression two feet or more below the surrounding land which serves to give direction to a current of water at least nine months of the year and which has a bed and well-defined banks.



31-1017 Department; flood plain management; powers and duties.

The department shall be the official state agency for all matters pertaining to flood plain management. In carrying out that function, the department shall have the power and authority to:

(1) Coordinate flood plain management activities of local, state, and federal agencies;

(2) Receive federal funds intended to accomplish flood plain management objectives;

(3) Prepare and distribute information and conduct educational activities which will aid the public and local units of government in complying with the purposes of sections 31-1001 to 31-1023;

(4) Provide local governments having jurisdiction over flood-prone lands with technical data and maps adequate to develop or support reasonable flood plain management regulation;

(5) Adopt and promulgate rules and regulations establishing minimum standards for local flood plain management regulation. In addition to the public notice requirement in the Administrative Procedure Act, the department shall, at least twenty days in advance, notify by mail the clerks of all cities, villages, and counties which might be affected of any hearing to consider the adoption, amendment, or repeal of such minimum standards. Such minimum standards shall be designed to protect human life, health, and property and to preserve the capacity of the flood plain to discharge the waters of the base flood and shall take into consideration (a) the danger to life and property by water which may be backed up or diverted by proposed obstructions and land uses, (b) the danger that proposed obstructions or land uses will be swept downstream to the injury of others, (c) the availability of alternate locations for proposed obstructions and land uses, (d) the opportunities for construction or alteration of proposed obstructions in such a manner as to lessen the danger, (e) the permanence of proposed obstructions or land uses, (f) the anticipated development in the foreseeable future of areas which may be affected by proposed obstructions or land uses, (g) hardship factors which may result from approval or denial of proposed obstructions or land uses, and (h) such other factors as are in harmony with the purposes of sections 31-1001 to 31-1023. Such minimum standards may, when required by law, distinguish between farm and nonfarm activities and shall provide for anticipated developments and gradations in flood hazards. If deemed necessary by the department to adequately accomplish the purposes of such sections, such standards may be more restrictive than those contained in the national flood insurance program standards, except that the department shall not adopt standards which conflict with those of the national flood insurance program in such a way that compliance with both sets of standards is not possible;

(6) Provide local governments and other state and local agencies with technical assistance, engineering assistance, model ordinances, assistance in evaluating permit applications and possible violations of flood plain management regulations, assistance in personnel training, and assistance in monitoring administration and enforcement activities;

(7) Serve as a repository for all known flood data within the state;

(8) Assist federal, state, or local agencies in the planning and implementation of flood plain management activities, such as flood warning systems, land acquisition programs, and relocation programs;

(9) Enter upon any lands and waters in the state for the purpose of making any investigation or survey or as otherwise necessary to carry out the purposes of such sections. Such right of entry shall extend to all employees, surveyors, or other agents of the department in the official performance of their duties, and such persons shall not be liable to prosecution for trespass when performing their official duties;

(10) Enter into contracts or other arrangements with any state or federal agency or person as defined in section 49-801 as necessary to carry out the purposes of sections 31-1001 to 31-1023; and

(11) Adopt and enforce such rules and regulations as are necessary to carry out the duties and responsibilities of such sections.

This section requires the Nebraska Natural Resources Commission to adopt, at a minimum, flood plain regulations promulgated by the Federal Emergency Management Agency. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).



31-1018 Preparation of flood hazard data and maps; department; duties; considerations.

In determining areas of the state for which state-prepared flood hazard data and maps are needed by local governments or by state or federal agencies and the order in which such data and maps are to be prepared, the department shall consider the following factors in such areas:

(1) Potential for future development;

(2) Potential for flood damage or loss of life;

(3) Probability that adequate data and maps will be prepared within a reasonable time by other sources;

(4) Availability and adequacy of any existing maps;

(5) Availability of flood data and other information necessary to produce adequate maps; and

(6) Degree of interest shown by the local governments in the area in utilizing flood data and maps in an effective flood plain management program.

Flood area data and maps produced by the department may be provided either directly to the local government which has jurisdiction over such area or indirectly through the national flood insurance program if the department and the federal agency responsible for administering the national flood insurance program agree to such an arrangement. Such maps shall delineate the flood plain of the base flood and, when information is available, the floodway and flood fringe of such flood plain. Such maps shall also contain or be accompanied by such other information as the department deems appropriate.



31-1019 Local government; flood plain management; duties.

When the department, a federal agency, or any other entity has provided a local government with sufficient data and maps with which to reasonably locate within its zoning jurisdiction any portion of the flood plain for the base flood of any watercourse or drainway, it shall be the responsibility of such local government to adopt, administer, and enforce flood plain management regulations which meet or exceed the minimum standards adopted by the department pursuant to subdivision (5) of section 31-1017. The authority of a local government to adopt flood plain management regulations in accordance with this section shall not be conditional upon a prior appointment of a planning commission or the adoption of a comprehensive development plan pursuant to sections 14-403, 14-404, 14-407, 15-1101, 15-1102, 19-901, 19-929, 23-114.01 to 23-114.03, or 23-174.04 to 23-174.07.

This section does not create a duty giving rise to civil tort liability. Stonacek v. City of Lincoln, 279 Neb. 869, 782 N.W.2d 900 (2010).



31-1020 Local government; failure to implement flood plain management regulations; department; powers and duties.

If a local government does not adopt and implement flood plain management regulations in accordance with section 31-1019 within one year after flood hazard data and maps have been provided to it pursuant to such section, the department shall, upon petition of at least ten percent of the owners of the land located within the flood plain of the base flood delineated in such maps, or upon the written request of the board of directors of the natural resources district in which such land is located, conduct a public hearing after providing notice pursuant to section 31-1022. If the department finds after such hearing that the data and maps available are sufficient to reasonably locate the boundaries of the base flood, the department shall determine and fix by order the boundaries of the base flood and, where deemed appropriate, the boundaries of the floodway within the zoning jurisdiction of such local government. If within three months after the date of such order the local government still has not adopted and implemented flood plain management regulations for the area subject to such order in accordance with section 31-1019, the department shall be vested with the power and authority to adopt flood plain management regulations for the area and shall adopt and promulgate such regulations for the identified base flood within the zoning jurisdiction of such local government. Such regulations shall be consistent with the minimum standards adopted by the department pursuant to subdivision (5) of section 31-1017 and shall take effect on the date prescribed by the department. All ordinances or other actions by the local government which are contrary to the rules and regulations of the department shall be null and void.



31-1021 Local government; enforce department regulations.

It shall be the duty of the local government to administer and enforce any regulations adopted by the department pursuant to section 31-1020 in the same manner as if the local government had enacted such regulations. Such duty may be enforced in a mandamus action brought against such local government by any resident or landowner within the jurisdiction of such local government. If such mandamus action is successful, the local government may be held responsible for all reasonable and actual costs of the plaintiff, including, but not limited to, attorney's fees. Neither the regulations enacted by the department nor the boundaries of the base flood or floodway adopted by the department may be modified by the local government without the written consent of the department, except that a local government may adopt a measure more restrictive than that adopted by the department.



31-1022 Adoption of regulations; notice; hearing; appeal.

Notice of any hearing to be conducted by the department pursuant to section 31-1020 shall be given to the clerk of the local government and to such other local officials as the department deems appropriate, at least thirty days prior to the hearing. Notice shall also be published in a newspaper of general circulation in the area involved at least once each week for three consecutive weeks, the last publication of which shall be not less than five days prior to the date set for the hearing. The rules and regulations of the department adopted and promulgated in accordance with section 31-1020 shall not be subject to the provisions of the Administrative Procedure Act. Appeals from department determinations pursuant to section 31-1020 may be taken by any aggrieved party, and the appeals shall be in accordance with the Administrative Procedure Act.



31-1023 State agencies, boards, and commissions; flood plain management duties.

(1) All state agencies, boards, and commissions shall take preventive action to minimize flood hazards and losses in connection with state-owned and state-financed buildings, roads, and other facilities, and shall take such steps as are necessary to insure compliance with the minimum standards adopted by the department in accordance with subdivision (5) of section 31-1017 when such facilities are being located or constructed in any area where no local government is enforcing flood plain management regulations pursuant to section 31-1019 or 31-1021. If a local government with jurisdiction over the land upon which any such facility is to be located or constructed is enforcing flood plain management regulations pursuant to section 31-1019 or 31-1021, the state agency, board, or commission locating or constructing such facility shall comply with such regulations unless such compliance is specifically waived by the department.

(2) The department shall assist state agencies, boards, and commissions in determining and evaluating flood hazards and alternative flood protective measures and shall establish by rule or regulation, standards and procedures to govern its review of proposed state-owned and state-financed facilities not subject to local flood plain management regulations. Such standards and procedures shall meet the minimum criteria necessary to maintain the state's eligibility for flood insurance under the national flood insurance program.



31-1024 Repealed. Laws 1993, LB 626, § 8.



31-1025 Repealed. Laws 1993, LB 626, § 8.



31-1026 Repealed. Laws 1993, LB 626, § 8.



31-1027 Repealed. Laws 1993, LB 626, § 8.



31-1028 Repealed. Laws 1993, LB 626, § 8.



31-1029 Repealed. Laws 1993, LB 626, § 8.



31-1030 Repealed. Laws 1993, LB 626, § 8.



31-1031 Repealed. Laws 1993, LB 626, § 8.






Chapter 32 - ELECTIONS

32-101 Act, how cited.

Sections 32-101 to 32-1551 shall be known and may be cited as the Election Act.



32-102 Act; applicability; how construed.

The Election Act shall apply to all elections held in the state unless otherwise specifically provided. The act shall be liberally construed so that the will of the registered voters is not defeated by an informality or a failure to comply with the act with respect to the giving of any notice or the conducting of any election or the certifying of the results of the election.



32-103 Definitions, where found.

For purposes of the Election Act, the definitions found in sections 32-104 to 32-120 shall be used.



32-104 Candidate, defined.

Candidate shall mean a registered voter for whom votes may be cast at any election and who, either tacitly or expressly, consents to be considered. Candidate shall not include a candidate for President or Vice President of the United States.



32-105 Certificate of election, defined.

Certificate of election shall mean a document issued to a candidate who has been elected to office at an election.



32-106 Certificate of nomination, defined.

Certificate of nomination shall mean a document issued to a candidate who receives the requisite number of votes and qualifies to be placed on a general election ballot.



32-107 District, defined.

District shall mean a subdivision of the state or of a county, city, village, or other political subdivision in which all registered voters residing within the district are entitled to participate in the election of any one or more candidates or in the determination by election of any question or proposition.



32-108 Election, defined.

Election shall mean any statewide or local primary, special, joint, or general election at which registered voters of the state or the political subdivision holding the election by ballot choose public officials or decide any questions and propositions lawfully submitted to them.

Court has jurisdiction over contest of election for reorganization of school districts. Arends v. Whitten, 172 Neb. 297, 109 N.W.2d 363 (1961).

School district elections are specifically excepted from general primary election law. Farrell v. School Dist. No. 54, 164 Neb. 853, 84 N.W.2d 126 (1957).



32-109 Elective office, defined.

Elective office shall mean any office which has candidates nominated or elected at the time of a statewide primary election, any office which has candidates nominated at the time of a statewide primary election and elected at the time of a statewide general election, any office which has candidates elected at the time of a statewide general election, any office which has candidates nominated or elected at a city or village election, and any office created by an act of the Legislature which has candidates elected at an election.



32-110 Elector, defined.

Elector shall mean a citizen of the United States whose residence is within the state and who is at least eighteen years of age or is seventeen years of age and will attain the age of eighteen years on or before the first Tuesday after the first Monday in November of the then current calendar year.

1. Residence

2. Citizenship

3. Indians

4. Miscellaneous

1. Residence

Self-supporting students who regard the location of their school as their home may vote where the school is located. Swan v. Bowker, 135 Neb. 405, 281 N.W. 891 (1938).

Foreign railroad laborers, who were moved about as their work required, were not residents within the meaning of the Constitution and entitled to vote because the box cars in which they lived in inclement weather remained on a sidetrack within one precinct most of the four months that preceded an election. White v. Slama, 89 Neb. 65, 130 N.W. 978, Ann. Cas. 1912C 518 (1911).

As a general rule a minor cannot change his domicile before he reaches his majority, but a self-supporting minor, who has resided in this state for more than six months and who possesses the other requirements, becomes a qualified elector when he reaches his majority. Russell v. State, 62 Neb. 512, 87 N.W. 344 (1901).

Self-supporting students who regard the location of their school as their home and who have no particular future residence in mind, may vote where the school is located. Berry v. Wilcox, 44 Neb. 82, 62 N.W. 249, 48 A.S.R. 706 (1895).

Persons who were living on a temporary military post and had no intention to return to their former places of residence, and who possessed the other requirements, were qualified electors. State ex rel. Valentine v. Griffey, 5 Neb. 161, 31 L.E.2d 890 (1876).

2. Citizenship

Under the Constitution of 1875, a male person twenty-one years old and of foreign birth, who came to this country while a minor, did not become a qualified elector upon his father's declaration of intention to become a citizen of the United States. Haywood v. Marshall, 53 Neb. 220, 73 N.W. 449 (1897).

An alien who came to this country while a minor, whose father later declared his intention to become a citizen of the United States, who removed to the Territory of Nebraska in 1856, became a citizen of the United States and of Nebraska by the organic and enabling acts and the act of admission. Boyd v. Nebraska ex rel. Thayer, 143 U.S. 135 (1892), reversing State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).

Voting status under Nebraska law would presumably show United States citizenship. Beatrice Foods Co. v. United States, 312 F.2d 29 (8th Cir. 1963).

3. Indians

Indians to whom allotments of land had been made, and who possessed the other requirements, were prima facie qualified electors even though formal approval of their allotments had not been made and patents had not been issued. State ex rel. Crawford v. Norris, 37 Neb. 299, 55 N.W. 1086 (1893).

Indians who are not living apart from a tribe and who have not adopted the habits of civilized life are prima facie not qualified electors, and it must be shown that an allotment of land has been made to them before the legality of their votes can be established. State ex rel. Fair v. Frazier, 28 Neb. 438, 44 N.W. 471 (1890).

An Indian who was born in the United States as a member of a tribe recognized by the federal government, and who later took up his residence apart from his tribe, but had not been naturalized, or taxed, or recognized as a citizen by either the state or federal government, was not a citizen of the United States under the first section of the fourteenth amendment. Elk v. Wilkins, 112 U.S. 94 (1884).

4. Miscellaneous

This section as amended applies to general elections only and does not prescribe the qualifications for school district elections or amend or supplement the school laws. Cunningham v. Ilg, 118 Neb. 682, 226 N.W. 333 (1929).



32-110.01 Electronic voting system, defined.

Electronic voting system means a voting system in which each part of the process is done electronically.



32-110.02 Government document, defined.

Government document means an identification document or other document issued by a federal, state, or local government agency that includes the name and address of the voter as they appear on his or her voter registration application, including those documents that acknowledge the person's civil or legal status or entitlement to a government service or program.



32-111 Incumbent, defined.

Incumbent shall mean the person whom the canvassers or the courts declare elected to an elective office or who has been appointed to an elective office.



32-112 Oath, defined.

Oath shall include affirmation.



32-113 Population, defined.

Population shall mean the population of the state or any of its political subdivisions as determined by the most recent federal decennial census.



32-114 Precinct, defined.

Precinct shall mean a defined area established by law within which all registered voters cast their votes at one polling place. Precinct may include any ward or other division of territory in any city or village when created and designated by ordinance for election purposes.



32-115 Registered voter, defined.

Registered voter shall mean an elector who has a valid voter registration record on file with the election commissioner or county clerk in the county of his or her residence.

"Inactive" registered voters must be counted as registered voters until their names are legally removed from the voter rolls. State ex rel. Bellino v. Moore, 254 Neb. 385, 576 N.W.2d 793 (1998).



32-116 Residence, defined.

Residence shall mean (1) that place in which a person is actually domiciled, which is the residence of an individual or family, with which a person has a settled connection for the determination of his or her civil status or other legal purposes because it is actually or legally his or her permanent and principal home, and to which, whenever he or she is absent, he or she has the intention of returning, (2) the place where a person has his or her family domiciled even if he or she does business in another place, and (3) if a person is homeless, the county in which the person is living. No person serving in the armed forces of the United States shall be deemed to have a residence in Nebraska because of being stationed in Nebraska.

This section does not establish absolute criteria for determining residence or domicile. Dilsaver v. Pollard, 191 Neb. 241, 214 N.W.2d 478 (1994).

This section does not enlarge or limit the provisions of the Constitution which prescribe the qualifications of electors. Berry v. Wilcox, 44 Neb. 82, 62 N.W. 249, 48 A.S.R. 706 (1895).



32-117 Sign, defined.

Sign shall mean to affix a signature.



32-118 Signature, defined.

Signature shall mean the name of a person written with his or her own hand or the mark of a person unable to write his or her name if the person's name is written by some other person and the mark is made near the name by the person unable to write his or her name.



32-118.01 Special election, defined.

Special election shall mean an election other than a regularly scheduled primary or general election as specified in statute or by home rule charter.

Special election is defined by this section. Arends v. Whitten, 172 Neb. 297, 109 N.W.2d 363 (1961).



32-119 Swear, defined.

Swear shall include affirm.



32-119.01 Voting system, defined.

Voting system means the process of creating, casting, and counting ballots.



32-120 Ward, defined.

Ward shall mean a compact and contiguous geographic area within a political subdivision created by the political subdivision for election purposes.



32-121 Repealed. Laws 2004, LB 940, § 4.



32-122 Member of the Legislature; start of second half of term of office.

The second half of a term of office for a member of the Legislature starts on the day of the meeting of the Legislature at which members are regularly sworn in to office in the second calendar year which begins after the four-year term begins.



32-201 Disputed points of election law; Secretary of State; duties.

The Secretary of State shall decide disputed points of election law. The decisions shall have the force of law until changed by the courts.

The Secretary of State cannot determine the substantive merits of the Legislature’s proposed constitutional amendment. But in a legal sufficiency challenge, he has a duty to reject a proposed amendment as legally defective for failing to satisfy form and procedural requirements. There is no requirement that the proposed amendment be “patently unconstitutional on its face” before the Secretary must act. State ex rel. Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494 (2014).

The Secretary of State’s statutory duties to provide the ballot form for the Legislature’s proposed constitutional amendments and to certify its contents, coupled with his duties to supervise elections and decide disputed points of election laws, clearly require him to consider whether a proposed amendment complies with the separate-vote provision. Power vested in a governmental body or officer carries with it the implied power to do what is necessary to accomplish an express statutory duty, absent any other law that restrains the implied power. State ex rel. Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494 (2014).



32-202 Secretary of State; duties.

In addition to any other duties prescribed by law, the Secretary of State shall:

(1) Supervise the conduct of primary and general elections in this state;

(2) Provide training for election commissioners, county clerks, and other election officials in providing for registration of voters and the conduct of elections;

(3) Enforce the Election Act;

(4) With the assistance and advice of the Attorney General, make uniform interpretations of the act;

(5) Provide periodic training for the agencies and their agents and contractors in carrying out their duties under sections 32-308 to 32-310;

(6) Develop and print forms for use as required by sections 32-308, 32-310, 32-320, 32-329, 32-947, 32-956, and 32-958;

(7) Contract with the Department of Administrative Services for storage and distribution of the forms;

(8) Require reporting to ensure compliance with sections 32-308 to 32-310;

(9) Prepare and transmit reports as required by the National Voter Registration Act of 1993, 42 U.S.C. 1973gg et seq.;

(10) Develop and print a manual describing the requirements of the initiative and referendum process and distribute the manual to election commissioners and county clerks for distribution to the public upon request;

(11) Develop and print pamphlets described in section 32-1405.01;

(12) Adopt and promulgate rules and regulations for elections conducted under sections 32-952 to 32-959; and

(13) Establish a free access system, such as a toll-free telephone number or an Internet web site, that any voter who casts a provisional ballot may access to discover whether the vote of that voter was counted and, if the vote was not counted, the reason that the vote was not counted. The Secretary of State shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used by the free access system. Access to information about an individual provisional ballot shall be restricted to the individual who cast the ballot.



32-203 Secretary of State; powers.

In addition to any other powers prescribed by law, the Secretary of State may:

(1) Inspect, with or without the filing of a complaint by any person, and review the practices and procedures of election commissioners, county clerks, their employees, and other election officials in the conduct of primary and general elections and the registration of qualified electors;

(2) Employ such personnel as necessary to efficiently carry out his or her powers and duties as prescribed in the Election Act;

(3) Adopt and promulgate rules and regulations in regard to the registration of voters and the conduct of elections; and

(4) Enforce the act by injunctive action brought by the Attorney General in the district court for the county in which any violation of the act occurs.



32-204 Election Administration Fund; created; use; investment.

The Election Administration Fund is hereby created. The fund shall consist of federal funds, state funds, gifts, and grants appropriated for the administration of elections. The Secretary of State shall use the fund for voting systems, provisional voting, computerized statewide voter registration lists, voter registration, training or informational materials related to elections, and any other costs related to elections. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. The State Treasurer shall transfer any funds in the Carbon Sequestration Assessment Cash Fund on August 24, 2017, to the Election Administration Fund.



32-205 Secretary of State; office hours on election day.

The office of the Secretary of State shall be open and available to any election commissioner, county clerk, city or village clerk, and their employees on each primary and general election day during the hours the polls are open for voting.



32-206 Official election calendar; publish; contents; delivery of copy; filing or other acts; time.

(1) The Secretary of State shall publish an official election calendar by November 1 prior to the statewide primary election. Such calendar, to be approved as to form by the Attorney General, shall set forth the various election deadline dates and other pertinent data as determined by the Secretary of State. The official election calendar shall be merely a guideline and shall in no way legally bind the Secretary of State or the Attorney General.

(2) The Secretary of State shall deliver a copy of the official election calendar to the state party headquarters of each recognized political party within ten days after publication under subsection (1) of this section.

(3) Except as provided in sections 32-302 and 32-306, any filing or other act required to be performed by a specified day shall be performed by 5 p.m. of such day, except that if such day falls upon a Saturday, Sunday, or legal holiday, performance shall be required on the next business day.



32-207 Election commissioner; counties having over 100,000 inhabitants; appointment; term; vacancy.

The office of election commissioner shall be created for each county having a population of more than one hundred thousand inhabitants. The election commissioner shall be appointed by the Governor and shall serve for a term of four years or until a successor has been appointed and qualified. In the event of a vacancy, the Governor shall appoint an election commissioner to serve the unexpired portion of the term.

Election commissioner of Douglas County is not in charge of municipal elections in Sarpy County. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

This section provides for an election commissioner who is required to perform all of the duties in reference to elections that are performed by the county clerks in all other counties. Rasp v. McHugh, 121 Neb. 380, 237 N.W. 394 (1931).

Duties of election commissioner and procedure to be followed in cases where the citizenship of an elector is in question are discussed in detail. State ex rel. Williams v. Moorhead, 96 Neb. 559, 148 N.W. 552 (1914), reversing 95 Neb. 80, 144 N.W. 1055 (1914).



32-208 Election commissioner; qualifications; appointment to elective office; effect.

The election commissioner in counties having a population of more than one hundred thousand inhabitants shall be a registered voter, a resident of such county for at least one year, and of good moral character and integrity and capacity. No person who is a candidate for any elective office or is a deputy, clerk, or employee of any person who is a candidate for any elective office shall be eligible for the office of election commissioner. The election commissioner shall not hold any other elective office or become a candidate for an elective office during his or her term of office. An election commissioner may be appointed to an elective office during his or her term of office as election commissioner, and acceptance of such appointment shall be deemed to be his or her resignation from the office of election commissioner.

Under the act of 1889, a candidate for public office was not eligible to act as a supervisor of registration, but a supervisor of registration was eligible to be elected to public office. State ex rel. Roche v. Cosgrove, 34 Neb. 386, 51 N.W. 974 (1892).



32-209 Chief deputy election commissioner; qualifications; appointment; oath; bond; duties.

(1) The election commissioner in counties having a population of more than one hundred thousand inhabitants shall appoint a chief deputy election commissioner in the manner provided in section 32-210. The chief deputy election commissioner shall be a member of a different political party than the election commissioner, shall be a registered voter in the county and of the party he or she is to represent, and shall be a resident of such county for at least one year.

(2) The chief deputy election commissioner shall hold office until the term of the election commissioner expires.

(3) Before entering upon his or her duties, the chief deputy election commissioner shall take and subscribe an oath in the form provided in section 11-101.01.

(4) The chief deputy election commissioner shall give bond to the State of Nebraska in the sum of five thousand dollars with security to be approved by the Governor conditioned on the faithful performance of the duties of such office.

(5) The chief deputy election commissioner shall perform duties assigned by the election commissioner. In the absence of the election commissioner, the chief deputy election commissioner shall perform all the duties of the election commissioner consistent with the policies and procedures established by the election commissioner. The chief deputy election commissioner shall also be responsible for carrying out any directions properly made and given by the election commissioner prior to his or her absence.

Deputy election commissioner is required to be a member of a political party other than the one with which the election commissioner affiliates. State ex rel. Williams v. Moorhead, 96 Neb. 559, 148 N.W. 552 (1914), reversing 95 Neb. 80, 144 N.W. 1055 (1914).



32-210 Chief deputy election commissioner; vacancy; procedure for filling.

The election commissioner in counties having a population of more than one hundred thousand inhabitants shall, within ten days after being appointed or being notified that a vacancy exists in the office of chief deputy election commissioner, notify by registered or certified mail the county chairperson of the political parties from which a chief deputy election commissioner may be appointed that an appointment needs to be made. The county chairperson of the political parties shall call a meeting of a committee comprised of the county chairperson, vice-chairperson, secretary, and treasurer of the political parties within ten days after receiving the letter for the purpose of preparing a list of three or more candidates. The list shall be submitted to the election commissioner within five days after the meeting, and the election commissioner shall select a chief deputy election commissioner from the list of names of candidates submitted within ten days after receiving all lists. If a political party does not submit a list within the timeframes required by this section, the election commissioner shall select a chief deputy election commissioner from the lists received.



32-211 Election commissioner; counties having 20,000 to 100,000 inhabitants; chief deputy; appointment; qualifications; terms; vacancy; elimination of office.

The office of election commissioner may be created for each county having a population of not less than twenty thousand nor more than one hundred thousand inhabitants. Such office may be created by resolution of the county board establishing such office, and the election commissioner shall be appointed by the county board. The appointment of a chief deputy election commissioner shall be at the option of the county board. If a chief deputy election commissioner is appointed, he or she shall be a member of a different political party than the election commissioner. The election commissioner and chief deputy election commissioner shall be registered voters, residents of such county for at least one year, and of good moral character and integrity and capacity. The election commissioner and chief deputy election commissioner shall serve for terms of four years from the date of their initial appointment or until their successors have been appointed and qualified. The county board may by resolution eliminate the office of election commissioner at the end of a term or upon a vacancy in the office. The county board shall not appoint any county official who is serving an elected term to the office of election commissioner or chief deputy election commissioner. If a vacancy occurs in either office, the county board shall appoint an election commissioner or chief deputy election commissioner to serve for the unexpired term.



32-212 Election commissioner; appoint other employees; qualifications.

Each election commissioner shall appoint other deputies, precinct and district inspectors, judges of election, clerks of election, deputy registrars, and peace officers to serve at elections and other assistants necessary for the performance of the duties of his or her office, the registration of voters, and the conduct of elections. Such employees shall be registered voters representing all political parties as nearly as practicable in proportion to the number of votes cast in such county at the immediately preceding general election for the office of Governor or President of the United States by the parties, respectively.

A ballot, endorsed by one judge of election and an inspector appointed under this section, is valid where the voter believes that the ballot was endorsed by two judges of election. Rasp v. McHugh, 121 Neb. 380, 237 N.W. 394 (1931).



32-213 Election commissioner; oath of office; bond.

Before entering upon his or her duties, the election commissioner shall take and subscribe an oath in the form provided in section 11-101.01 and shall give bond in the sum of ten thousand dollars conditioned on the faithful and honest performance of the duties of the office and the care and preservation of the property of the office within thirty days after appointment as provided in section 11-105. When the election commissioner is appointed by the Governor, the bond shall be given to the State of Nebraska, approved by the Governor, and filed with the Secretary of State. When the election commissioner is appointed by the county board, the bond shall be given to, approved by, and filed with the county board.



32-214 Election commissioner; enforcement of act; election commissioner or chief deputy election commissioner; removal; grounds; procedure.

The election commissioner shall be responsible for the enforcement of the Election Act as it relates to his or her office and for the competency, integrity, and conduct of his or her chief deputy election commissioner and all personnel appointed by him or her. The election commissioner or chief deputy election commissioner shall be removed when it appears that (1) he or she has been derelict in the performance of the duties of his or her office, (2) he or she is incompetent, (3) his or her conduct is prejudicial to the public interest, (4) he or she has appointed incompetent, negligent, or corrupt precinct or district inspectors, judges of election, clerks of election, or deputy registrars, (5) a fair and impartial registration of voters was not obtained in any district of the county, or (6) the act was not enforced in the county. If the election commissioner is appointed by the Governor, the Governor shall remove the election commissioner or chief deputy election commissioner when either is subject to removal under this section. If the Governor fails to remove the election commissioner or the chief deputy election commissioner when either the election commissioner or deputy, or both, are subject to removal under this section, any citizen of the county may institute an action to order the Governor to remove the election commissioner, chief deputy election commissioner, or both. If the election commissioner is appointed by the county board, the county board shall remove the election commissioner or chief deputy election commissioner when either is subject to removal under this section. If the county board fails to remove the election commissioner or the chief deputy election commissioner when either the election commissioner or deputy, or both, are subject to removal under this section, any citizen of the county may institute an action to order the county board to remove the election commissioner, chief deputy election commissioner, or both.

The election commissioner is responsible for the enforcement of the election laws. Rasp v. McHugh, 121 Neb. 380, 237 N.W. 394 (1931).



32-215 Election commissioner; rules and regulations; select registration and polling places.

(1) The election commissioner shall adopt and promulgate rules and regulations in regard to elections and the registration of voters in his or her county which are not inconsistent with the Election Act or the rules and regulations of the Secretary of State. The election commissioner shall have charge of and make provisions for all elections to be held in such county unless otherwise specifically provided.

(2) The election commissioner shall select and appoint the places of registration and the polling place for each precinct and cause the same to be properly equipped and maintained.



32-216 Election commissioner; office; records and equipment; annual inventory statement; purchases; requirements; waiver of bid procedure; when.

(1) The county board of each county which has an election commissioner pursuant to section 32-207 or 32-211 shall provide an office for the election commissioner suitable for the preservation of the records of his or her office and the performance of his or her duties. The expense of providing and furnishing such office shall be the responsibility of the county. All books, documents, papers, records, and election equipment or appurtenances held or used by or under the control of any officer of any such county or any city, village, or political subdivision of the county and relating to or used in the conduct of elections and registration of voters shall, upon request of the election commissioner, be transferred to the care, custody, and control of the election commissioner. The election commissioner shall prepare and file the annual inventory statement with the county board of all county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

(2) The county shall provide all necessary supplies, materials, equipment, and services for the registration of voters, for the conduct of elections, and for every incidental purpose connected with registration or elections in accordance with the County Purchasing Act. The county shall allow the election commissioner to purchase or acquire any material, equipment, or service needed to meet any emergency or any situation in which the procedures of the County Purchasing Act cannot be implemented in a reasonable amount of time to comply with any registration or election process required by the Election Act. Purchases related to voting systems, including creating, casting, and counting ballots, shall be subject to the bid procedure in accordance with the County Purchasing Act, except that the election commissioner may waive any bid procedure and purchase supplies and contract for services for voting systems whenever such bid procedure would in any way interfere with the timely and proper administration and conduct of an election.

Election commissioner of Douglas County is not in charge of municipal elections in Sarpy County. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

A county is liable for the expense of reprinting correct ballots where a mistake is discovered in ballots which have already been printed and paid for by the county. Wahlquist v. Adams County, 94 Neb. 682, 144 N.W. 171 (1913).



32-217 Election commissioner, chief deputy election commissioner, and employees; county employees; salaries; how paid.

The election commissioner, the chief deputy election commissioner, and all employees of the office of the election commissioner shall be county employees. The county board shall set the salaries of the election commissioner and chief deputy election commissioner at least sixty days prior to the expiration of the term of office of the election commissioner holding office. The salary shall become effective as soon as such salary may become operative under the Constitution of Nebraska.

In counties having a population of more than two hundred thousand inhabitants, the salary of the election commissioner shall be at least ten thousand five hundred dollars annually payable in periodic installments out of the county general fund and the salary of the chief deputy election commissioner shall be at least nine thousand dollars annually payable in periodic installments out of the county general fund.

In counties having a population of more than one hundred fifty thousand and not more than two hundred thousand inhabitants, the salary of the election commissioner shall be at least seven thousand five hundred dollars annually payable in periodic installments out of the county general fund and the salary of the chief deputy election commissioner shall be at least six thousand dollars annually payable in periodic installments out of the county general fund.

In counties having a population of more than one hundred thousand and not more than one hundred fifty thousand inhabitants, the salary of the election commissioner shall be at least nine thousand five hundred dollars annually payable in periodic installments out of the county general fund and the salary of the chief deputy election commissioner shall be at least eight thousand five hundred dollars annually payable in periodic installments out of the county general fund.

In counties having a population of not more than one hundred thousand inhabitants, the salary of the election commissioner shall be at least six thousand five hundred dollars annually payable in periodic installments out of the county general fund and the salary of the chief deputy election commissioner shall be at least five thousand dollars annually payable in periodic installments out of the county general fund.



32-218 County clerk perform duties of election commissioner; when; deputy county clerk for elections.

(1) The county clerk shall have the powers and perform the duties assigned to the election commissioner except in those counties which have an election commissioner as provided by section 32-207 or 32-211. The powers and duties assigned to the county clerk in the Election Act relating to the registration of voters and the conduct of elections shall only apply to county clerks in counties without an election commissioner. The county clerk may hire additional personnel to perform the duties assigned under the act.

(2) The county board may establish the position of deputy county clerk for elections. Such deputy shall be appointed by the county clerk and shall not be a member of the same political party as the county clerk, except that any deputy county clerk for elections serving on January 1, 1995, shall be allowed to continue in his or her position for as long as he or she holds the position. Under the direction of the county clerk, the deputy shall be primarily responsible for performing the duties imposed on the county clerk by the election laws of this state and shall perform such other duties as may from time to time be assigned to him or her by the county clerk. The deputy shall serve at the pleasure of the county clerk. The county board shall determine the compensation of the deputy.



32-219 Political activities; restrictions.

The election commissioner and chief deputy election commissioner, once appointed, qualified, bonded, and sworn into office, and the county clerk acting as the election officer, shall not hold a political party office or be a member or officer of a candidate committee for any candidate seeking public office. This section shall not prohibit a county clerk acting as the election officer from participating in his or her own reelection campaign or fundraisers. This section shall not be construed to preclude an election commissioner, a chief deputy election commissioner, or a county clerk from being a delegate to a county, state, or national political party convention.



32-220 Sections; applicability.

Sections 32-221 to 32-228 shall apply to counties which have an election commissioner as provided in section 32-207 or 32-211.



32-221 Inspectors and judges and clerks of election; appointment; term; qualifications; vacancy; failure to appear; removal.

(1) The election commissioner shall appoint precinct and district inspectors, judges of election, and clerks of election to assist the election commissioner in conducting elections on election day. In counties with a population of less than four hundred thousand inhabitants as determined by the most recent federal decennial census, judges and clerks of election and inspectors shall be appointed at least thirty days prior to the statewide primary election, shall hold office for terms of two years or until their successors are appointed and qualified for the next statewide primary election, and shall serve at all elections in the county during their terms of office. In counties with a population of four hundred thousand or more inhabitants as determined by the most recent federal decennial census, judges and clerks of election shall be appointed at least thirty days prior to the first election for which appointments are necessary and shall serve for at least four elections.

(2) Judges and clerks of election may be selected at random from a cross section of the population of the county. All qualified citizens shall have the opportunity to be considered for service. All qualified citizens shall fulfill their obligation to serve as judges or clerks of election as prescribed by the election commissioner. No citizen shall be excluded from service as a result of discrimination based upon race, color, religion, sex, national origin, or economic status. No citizen shall be excluded from service unless excused by reason of ill health or other good and sufficient reason.

(3) All persons appointed shall be of good repute and character, be able to read and write the English language, and except as otherwise provided in subsection (5) of section 32-223, be registered voters in the county. No candidate at an election shall be appointed as a judge or clerk of election or inspector for such election other than a candidate for delegate to a county, state, or national political party convention.

(4) If a vacancy occurs in the office of judge or clerk of election or inspector, the election commissioner shall fill such vacancy in accordance with section 32-223. If any judge or clerk of election or inspector fails to appear at the hour appointed for the opening of the polls, the remaining officers shall notify the election commissioner, select a registered voter to serve in place of the absent officer if so directed by the election commissioner, and proceed to conduct the election. If the election commissioner finds that a judge or clerk of election or inspector does not possess all the qualifications prescribed in this section or if any judge or clerk of election or inspector is guilty of neglecting the duties of the office or of any official misconduct, the election commissioner shall remove the person and fill the vacancy.



32-222 Inspectors and judges and clerks of election; oath.

Before entering upon his or her duties, each judge of election, clerk of election, and inspector shall take and subscribe an oath and file the same with the election commissioner. The oath need not be taken and signed before a person authorized to administer oaths. If the oath is printed in the sign-in register, the signing of the sign-in register by such judges, clerks, and inspectors shall be a complete and sufficient compliance with the requirements of section 11-101.01. The form of the oath shall be as provided in such section.



32-223 Receiving board; members; requirements; inspectors; clerk of election; appointment.

(1) For each precinct except as provided in subsection (2) of this section, the election commissioner shall appoint a precinct inspector and a receiving board to consist of at least two judges and two clerks of election. The election commissioner may appoint district inspectors to aid the election commissioner in the performance of his or her duties and supervise a group of precincts on election day.

(2) In precincts in which electronic voting systems are used, the receiving board shall have at least three members.

(3) The election commissioner may allow persons serving on a receiving board as judges and clerks of election and precinct inspectors to serve for part of the time the polls are open and appoint other judges and clerks of election and precinct inspectors to serve on the same receiving board for the remainder of the time the polls are open.

(4) On each receiving board at any one time, one judge and one clerk of election shall be registered voters of the political party casting the highest number of votes in the county for Governor or for President of the United States in the immediately preceding general election, and one judge and one clerk of election shall be registered voters of the political party casting the next highest number of votes in the county for Governor or for President of the United States in the immediately preceding general election, except that one judge or clerk of election may be a registered voter who is not affiliated with either of such parties. If a third judge is appointed, such judge shall be a registered voter of the political party casting the highest number of votes in the county for Governor or for President of the United States in the immediately preceding general election. All precinct and district inspectors shall be divided between all political parties as nearly as practicable in proportion to the number of votes cast in such county at the immediately preceding general election for Governor or for President of the United States by the parties, respectively.

(5) The election commissioner may appoint a person who is at least sixteen years old but is not eligible to register to vote as a clerk of election. Such clerk of election shall meet the requirements of subsection (3) of section 32-221, except that such clerk shall not be required to be a registered voter. No more than one clerk of election appointed under this subsection shall serve at any precinct. A clerk of election appointed under this subsection shall be considered a registered voter who is not affiliated with a political party for purposes of this section.



32-224 Repealed. Laws 2007, LB 646, § 17.



32-225 Precinct and district inspectors; duties.

(1) The precinct inspector appointed pursuant to section 32-223 shall be present in the polling place of the precinct during all elections and act as the personal agent and deputy of the election commissioner. The precinct inspector shall enforce the Election Act and see that all proceedings are in accordance with the instructions, rules, regulations, and laws and shall challenge any voter whose name does not appear on the election register or who the precinct inspector believes is impersonating a person whose name appears on the register or is attempting to vote illegally. The precinct inspector shall ensure that the judges and clerks of election comply with the act in the conduct of the election.

(2) A district inspector appointed pursuant to section 32-223 shall oversee the procedures of a group of polling places and shall act as the personal agent and deputy of the election commissioner. The district inspector shall ensure that the Election Act is uniformly enforced at the polling places assigned to him or her and perform tasks assigned by the election commissioner. The district inspector may perform all of the duties required of a precinct inspector.

It is the duty of election commissioner and his assistants to see that judges and clerks obey the law, conduct and canvass the votes, and make prompt returns to the election commissioner. State ex rel. Williams v. Moorhead, 96 Neb. 559, 148 N.W. 552 (1914), reversing 95 Neb. 80, 144 N.W. 1055 (1914).



32-226 Election duties; who may perform.

At the discretion of the precinct or district inspector, any clerk of election may perform the duties of a judge of election and any judge of election may perform the duties of a clerk of election. The election commissioner may excuse the two clerks of election from serving at any election, and the judges of election shall perform such duties without additional compensation. The precinct inspector may perform the duties of a judge or clerk of election when authorized by the election commissioner.



32-227 Election workers; wages; waiver agreeing not to be paid; certain contracts authorized.

(1) Except as otherwise provided in subsections (2) and (3) of this section, the judges and clerks of election, precinct and district inspectors, and other temporary election workers shall receive wages at no less than the minimum rate set in section 48-1203 for each hour of service rendered. The election commissioner shall determine the rate of pay and may vary the rate based on the duties of each position. Each such election worker shall sign an affidavit stating the number of hours he or she has worked.

(2) Any judge or clerk of election, precinct or district inspector, or other temporary election worker may choose not to be paid for the hours he or she works. An election worker that chooses not to be paid shall sign a waiver agreeing not to be paid for each election for which he or she chooses not to be paid.

(3) Any judge or clerk of election, precinct or district inspector, or other temporary election worker may choose to have his or her election pay used by the election commissioner to contract with an organization authorized by the election commissioner to recruit election workers if the election commissioner contracts with such an organization. To be eligible to enter into such a contract, the organization shall be exempt for federal tax purposes under section 501(c)(3) of the Internal Revenue Code, as defined in section 49-801.01.



32-228 Election worker; notice of appointment; exemption from service; failure to serve; penalty.

(1) The election commissioner shall notify each person appointed as a judge or clerk of election, precinct inspector, district inspector, member of a counting board, or member of a canvassing board of the appointment by letter. Such letter shall be mailed at least fifteen days prior to the required reporting date for each statewide primary and general election. Each appointee shall, at the time fixed in the notice of appointment, report to the office of the election commissioner or other designated location to complete any informational forms and receive training regarding his or her duties. The training shall include instruction as required by the Secretary of State and any other training deemed necessary by the election commissioner. Each appointee, if found qualified and unless excused by reason of ill health or other good and sufficient reason, shall serve for the term of his or her appointment.

(2) No person who is a qualified prospective election worker is exempt from being appointed for a term of election service, except that any person who is seventy years of age or older and who requests to be exempted from such service at the time the election worker questionnaire form is filed with the election commissioner shall be exempt from election service.

(3) An appointee who fails to serve for the term of his or her appointment, unless excused by reason of ill health or other good and sufficient reason, is guilty of a Class V misdemeanor. The election commissioner shall submit the names of appointees violating this subsection to the local law enforcement agency for citation pursuant to sections 32-1549 and 32-1550.



32-229 Sections; applicability.

Sections 32-230 to 32-240 shall apply to counties which do not have an election commissioner.



32-230 Receiving board; clerk of election; appointment; procedure; members; qualification; vacancy.

(1) As provided in subsection (5) of this section, the precinct committeeman and committeewoman of each political party shall appoint a receiving board consisting of three judges of election and two clerks of election except as provided in subsection (3) of this section. The chairperson of the county central committee of each political party shall send the names of the appointments to the county clerk no later than February 1 prior to the primary election.

(2) If no names are submitted by the chairperson, the county clerk shall appoint judges or clerks of election from the appropriate political party. Judges and clerks of election may be selected at random from a cross section of the population of the county. All qualified citizens shall have the opportunity to be considered for service. All qualified citizens shall fulfill their obligation to serve as judges or clerks of election as prescribed by the county clerk. No citizen shall be excluded from service as a result of discrimination based upon race, color, religion, sex, national origin, or economic status. No citizen shall be excluded from service unless excused by reason of ill health or other good and sufficient reason.

(3) In precincts in which electronic voting systems are used, the receiving board shall have at least three members.

(4) The county clerk may allow persons serving on a receiving board to serve for part of the time the polls are open and appoint other persons to serve on the same receiving board for the remainder of the time the polls are open.

(5) In each precinct at any one time, one judge and one clerk of election shall be appointed from the political party casting the highest number of votes in the county for Governor or for President of the United States in the immediately preceding general election, one judge and one clerk shall be appointed from the political party casting the next highest number of votes in the county for Governor or for President of the United States in the immediately preceding general election, and one judge shall be appointed from the political party casting the third highest number of votes in the county for Governor or for President of the United States in the immediately preceding general election. If the political party casting the third highest number of votes cast less than ten percent of the total vote cast in the county at the immediately preceding general election, the political party casting the highest number of votes at the immediately preceding general election shall be entitled to two judges and one clerk.

(6) The county clerk may appoint registered voters to serve in case of a vacancy among any of the judges or clerks of election or in addition to the judges and clerks in any precinct when necessary to meet any situation that requires additional judges and clerks. Such appointees may include registered voters unaffiliated with any political party. Such appointees shall serve at subsequent or special elections as determined by the county clerk.

(7) The county clerk may appoint a person who is at least sixteen years old but is not eligible to register to vote as a clerk of election. Such clerk of election shall meet the requirements of subsection (1) of section 32-231, except that such clerk shall not be required to be a registered voter. No more than one clerk of election appointed under this subsection shall serve at any precinct. A clerk of election appointed under this subsection shall be considered a registered voter who is not affiliated with a political party for purposes of this section.

An election board, as ordinarily constituted, requires three judges and two clerks. Mosiman v. Weber, 107 Neb. 737, 187 N.W. 109 (1922).



32-231 Judge and clerk of election; qualifications; term; district inspectors; duties.

(1) Each judge and clerk of election appointed pursuant to section 32-230 shall (a) be of good repute and character and able to read and write the English language, (b) reside in the precinct in which he or she is to serve unless necessity demands that personnel be appointed from another precinct, (c) be a registered voter except as otherwise provided in subsection (7) of section 32-230, and (d) serve for a term of two years or until judges and clerks of election are appointed for the next primary election. No candidate at an election shall be eligible to serve as a judge or clerk of election at the same election other than a candidate for a delegate to a county, state, or national political party convention.

(2) The county clerk may appoint district inspectors to aid the county clerk in the performance of his or her duties and supervise a group of precincts on election day. A district inspector shall meet the requirements for judges and clerks of election as provided in subsection (1) of this section, shall oversee the procedures of a group of polling places, and shall act as the personal agent and deputy of the county clerk. The district inspector shall ensure that the Election Act is uniformly enforced at the polling places assigned to him or her and perform tasks assigned by the county clerk. The district inspector may perform all of the duties required of a judge or clerk of election.



32-232 Election duties; who may perform; messenger; appointment; duties.

(1) Any clerk of election may perform the duties of a judge of election, and any judge of election may perform the duties of a clerk of election. The county clerk may excuse two clerks of election from serving at any election, and the judges of election shall perform such duties without additional compensation.

(2) The county clerk shall designate one of the members of the receiving board as a messenger. The messenger shall receive from the county clerk the ballots and other equipment necessary for holding the election in the precinct for which he or she is a judge or clerk and shall deliver them to the polling place in his or her precinct at least one hour before the time provided by section 32-908 for opening the polls. The messenger shall return the ballots and other equipment to the county clerk as soon as possible after the votes are counted.



32-233 Election workers; wages.

Judges and clerks of election, district inspectors, messengers, and other temporary election workers shall receive wages at no less than the minimum rate set in section 48-1203 for each hour of service rendered. The county clerk shall determine the rate of pay and may vary the rate based on the duties of each position. Each such election worker shall sign an affidavit stating the number of hours he or she has worked.



32-234 Repealed. Laws 2007, LB 646, § 17.



32-235 Election worker; notice of appointment.

(1) The county clerk shall, by mail, notify judges and clerks of election, district inspectors, members of counting boards, and members of canvassing boards of their appointment. The notice shall inform the appointee of his or her appointment and of the date and time he or she is required to report to the office of the county clerk or other designated location and the polling place. The notice shall be mailed at least fifteen days prior to each statewide primary and general election. The county clerk shall order the members of the receiving board to appear at their respective polling place on the day and at the hour specified in the notice of appointment.

(2) Each appointee shall, at the time fixed in the notice of appointment, report to the office or other location to complete any informational forms and receive training regarding his or her duties. The training shall include instruction as required by the Secretary of State and any other training deemed necessary by the county clerk.



32-236 Judge and clerk of election; district inspector; service required; violation; penalty.

Each judge and clerk of election appointed pursuant to subsection (5) of section 32-230 and each district inspector appointed pursuant to subsection (2) of section 32-231 shall serve at all elections, except city and village elections, held in the county or precinct during his or her two-year term unless excused. A violation of this section by an appointee is a Class V misdemeanor. The county clerk shall submit the names of appointees violating this section to the local law enforcement agency for citation pursuant to sections 32-1549 and 32-1550.



32-237 Judge or clerk of election; inspector; failure to appear; replacement procedure.

If any judge or clerk of election or inspector fails to appear at the appropriate hour, the inspector or remaining judges and clerks shall notify the county clerk, select a registered voter to serve in place of the absent person, and proceed to conduct the election. The registered voter shall be affiliated with the same political party as the absent person if possible.



32-238 Judge or clerk of election; inspector; oath.

Before entering upon his or her duties, each judge or clerk of election and each inspector shall sign an oath to be returned to the county clerk after the polls close. The oath need not be taken and signed before a person authorized to administer oaths. If the oath is printed in the sign-in register, the signing of the sign-in register shall be complete and sufficient compliance with the requirements of section 11-101.01. The form of the oath shall be as provided in such section.



32-239 Judges and clerks of election; district inspectors; vacancies; how filled.

All vacancies of judges and clerks of election appointed pursuant to section 32-230 and district inspectors appointed pursuant to subsection (2) of section 32-231 shall be filled as nearly as possible in the manner in which the original appointments were made. At least fifteen days prior to any election, the county clerk shall review the list of district inspectors and the list of judges and clerks of election in the precincts in which the election is to occur and fill any vacancies. When a district inspector or judge or clerk of election is a candidate for an office to be voted upon at the election, except for a candidate for a delegate to a county, state, or national political party convention, his or her position as a district inspector, judge, or clerk shall be vacant.



32-240 Judge or clerk of election; district inspector; excused from serving; when.

Any person who is appointed to serve as a judge or clerk of election or district inspector may, at any time before election day, be excused by the county clerk from serving in such capacity by reason of his or her own sickness, the serious illness of any member of his or her family, or unavoidable absence from the county on election day.



32-241 Election worker; employment protection; employer; prohibited acts; violation; penalty; lists; prohibited acts.

(1) Any person who is appointed in any county to serve as a judge or clerk of election, a precinct or district inspector, a canvassing board member, or any other election worker shall not be subject to discharge from employment, loss of pay, loss of overtime pay, loss of sick leave, loss of vacation time, the threat of any such action, or any other form of penalty as a result of his or her absence from employment due to such service if he or she gives reasonable notice to his or her employer of such appointment. Reasonable notice shall be waived for those persons appointed as judges or clerks of election on the day of election to fill vacancies. Any such person shall be excused upon request from any shift work, without loss of pay, for the hours he or she is required to serve and, if he or she is required to serve eight hours or more, for eight hours prior to and eight hours following the hours he or she is required to serve.

(2) No employer shall subject an employee serving as a judge or clerk of election, a precinct or district inspector, a canvassing board member, or any other election worker to coercion, discharge from employment, loss of pay, loss of overtime pay, loss of sick leave, loss of vacation time, the threat of any such action, or any other form of penalty on account of his or her absence from employment by reason of such service, except that an employer may reduce the pay of an employee for each hour of work missed by an amount equal to the hourly compensation other than expenses paid to the employee by the county for such service.

(3) A violation of this section is a Class V misdemeanor. The election commissioner or county clerk shall submit the names of persons violating this section to the local law enforcement agency for citation pursuant to sections 32-1549 and 32-1550.

(4) The election commissioner or county clerk shall not provide a list of judges or clerks of election, precinct or district inspectors, canvassing board members, or other election workers to any committee or to any person until the election has been completed.



32-242 Oaths; who may administer; seal.

(1) The election commissioner, county clerk, chief deputy election commissioners, office personnel of the election commissioner or county clerk, judges of election, precinct or district inspectors, and deputy registrars may administer all oaths required or necessary in the administration of the Election Act.

(2) The election commissioner or county clerk may adopt an official seal for use as prescribed by law.



32-243 Secretary of State; develop and publish guidelines for election workers; contents.

The Secretary of State shall develop and publish guidelines for election workers appointed pursuant to sections 32-220 to 32-240. The guidelines shall include provisions for the conduct of election workers with regard to the conduct of elections on election day. The guidelines may cover other conduct with regard to election workers and, in that regard, shall take into account variations in counties with regards to election workers appointed under sections 32-221 to 32-228 which apply to counties which have an election commissioner as provided in section 32-207 or 32-211 and election workers appointed under sections 32-230 to 32-240 which apply to counties which do not have an election commissioner. The guidelines shall be instructional in nature and shall not be construed to bind election commissioners or county clerks.



32-301 Registration list; registration of electors; registration records; how kept; use on election day.

(1) The Secretary of State shall implement, in a uniform and nondiscriminatory manner, a single, uniform, official, centralized, interactive computerized statewide voter registration list defined, maintained, and administered at the office of the Secretary of State that contains the name and registration information of every legally registered voter in the state and assigns a unique identifier to each legally registered voter in the state. The computerized list shall serve as the single system for storing and managing the official list of registered voters throughout the state and shall comprise the voter registration register. The computerized list shall be coordinated with other agency data bases within the state and shall be available for electronic access by election commissioners and county clerks. The computerized list shall serve as the official voter registration list for the conduct of all elections under the Election Act. The Secretary of State shall provide such support as may be required so that election commissioners and county clerks are able to electronically enter voter registration information obtained by such officials on an expedited basis at the time the information is received. The Secretary of State shall provide adequate technological security measures to prevent unauthorized access to the computerized list.

(2) The election commissioner or county clerk shall provide for the registration of the electors of the county. Upon receipt of a voter registration application in his or her office from an eligible elector, the election commissioner or county clerk shall enter the information from the application in the voter registration register and may create an electronic image, photograph, microphotograph, or reproduction in an electronic digital format to be used as the voter registration record. The election commissioner or county clerk shall provide a precinct list of registered voters for each precinct for the use of judges and clerks of election in their respective precincts on election day. An electronically prepared list of registered voters in a form prescribed by the Secretary of State shall meet the requirements for a precinct list of registered voters.



32-302 Registration of electors; office hours; deadline for registration; designated voter registration agency.

The office of the election commissioner or county clerk shall remain open during the usual business days of the year for purposes of general registration and revision and for the transaction of the business of the office. Such registration and revision shall be carried on at all times during the regular business hours of the office of the election commissioner or county clerk ending at 6 p.m. on the second Friday preceding any election. The election commissioner or county clerk may, during any of the seven days immediately preceding the deadline for registration, cause his or her office to be open at times in addition to the hours during which it is required by law to be open in order for electors to register to vote. The office of the election commissioner or county clerk shall be a designated voter registration agency for purposes of section 7 of the National Voter Registration Act of 1993, 42 U.S.C. 1973gg-5, as such section existed on March 11, 2008.



32-303 Registration of electors; other places of registration.

In addition to his or her office, the election commissioner or county clerk may provide a place of registration in each incorporated city or village in the county and in each legislative district in cities of the metropolitan class. The place of registration may be open not less than one day within the thirty days prior to the statewide primary election and the statewide general election and at such times and during such hours as the election commissioner or county clerk may direct. An election commissioner or county clerk may establish a permanent place of registration in each incorporated city or village in the county or each legislative district in a city of the metropolitan class by training registered voters to act as deputy registrars. A private residence shall not be used as a permanent place of registration except in incorporated villages.



32-304 Registration of electors electronically; application process; application; contents; Secretary of State; Department of Motor Vehicles; duties.

(1) The Secretary of State in conjunction with the Department of Motor Vehicles shall, on or before September 1, 2015, develop and implement a registration application process which may be used statewide to register to vote and update voter registration records electronically using the Secretary of State's web site. An applicant who has a valid Nebraska motor vehicle operator's license or state identification card may use the application process to register to vote or to update his or her voter registration record with changes in his or her personal information or other information related to his or her eligibility to vote. For each electronic application, the Secretary of State shall obtain a copy of the electronic representation of the applicant's signature from the Department of Motor Vehicles' records of his or her motor vehicle operator's license or state identification card for purposes of voter registration.

(2) The application shall contain substantially all the information provided in section 32-312 and the following informational statements:

(a) An applicant who submits this application electronically is affirming that the information in the application is true. Any applicant who submits this application electronically knowing that any of the information in the application is false shall be guilty of a Class IV felony under section 32-1502 of the statutes of Nebraska. The penalty for a Class IV felony is up to two years imprisonment and twelve months post-release supervision, a fine of up to ten thousand dollars, or both;

(b) An applicant who submits this application electronically is agreeing to the use of his or her signature from the Department of Motor Vehicles' records of his or her motor vehicle operator's license or state identification card for purposes of voter registration;

(c) To vote at the polling place on election day, the completed application must be submitted on or before the third Friday before the election; and

(d) The election commissioner or county clerk will, upon receipt of the application for registration, send an acknowledgment of registration to the applicant indicating whether the application is proper or not.



32-305 Deputy registrar; application; training; when; oath; violation; effect.

(1) Any registered voter may apply to the election commissioner or county clerk to be appointed as a deputy registrar for the purpose of registering voters. The application form shall be prescribed by the election commissioner, county clerk, or Secretary of State. The election commissioner or county clerk shall make training available for deputy registrars in the county he or she serves. The deputy registrar shall notify the election commissioner or county clerk of the location and time of proposed voter registration and the names and party affiliations of the deputy registrars. The election commissioner or county clerk, at his or her discretion, may approve or disapprove the deputy registrar's plans for voter registration and shall notify the deputy registrar of such decision.

(2) Any person appointed as a deputy registrar shall attend a training session conducted by an election commissioner or county clerk. A person who attends and successfully completes a training session after January 1, 1995, shall be qualified as a deputy registrar for any county in the state and shall receive a certificate verifying successful completion of the training and indicating his or her qualification as a deputy registrar to conduct registration in any county in the state.

(3) Before entering upon his or her duties, the deputy registrar shall take and subscribe to the following oath:

You do solemnly swear that you will support the Constitution of the United States and the Constitution of Nebraska and will faithfully and impartially perform the duties of the office of deputy registrar according to law and to the best of your ability.

(4) In order to remain qualified to conduct voter registration as a deputy registrar in any county in this state, a deputy registrar shall complete a training session at least once every three years unless the Secretary of State determines that substantial changes have occurred in the voter registration process requiring additional training. The training session may vary in length but shall not exceed four hours. The Secretary of State shall inspect and review all training programs, procedures, and practices to assure that they relate to the position of a deputy registrar and his or her duties.

(5) Any deputy registrar who violates any registration procedure, rule, regulation, or guideline may have his or her status as a deputy registrar revoked by the election commissioner, county clerk, or Secretary of State.



32-306 Deputy registrars; teams; duties; acknowledgment of registration; when; applicability of section.

Deputy registrars shall register voters in teams of at least two deputies, one of whom is not a member of the same political party as the other or others. The deputy registrars shall return the completed registration applications to the office of the election commissioner or county clerk of the county in which the registrations are to be effective no later than the end of the next business day after the registrations are taken. The election commissioner or county clerk shall mail an acknowledgment of registration at least five days prior to the next election to each person registered by a deputy registrar. Deputy registrars shall not register voters after 6 p.m. on the third Friday preceding any election. A registration application received after the deadline shall not be processed by the election commissioner or county clerk until after the election. This section shall not apply to registration done by the employees of the election commissioner or county clerk.



32-307 Voter registration site; acts prohibited; registration procedure.

No materials advocating or advertising any political issue, candidate, or party shall be displayed or distributed within fifty feet of any voter registration site. No alcohol shall be served within fifty feet of any voter registration site. The registration procedure shall be conducted in a neutral manner and shall not be connected with anything unrelated to the object of registering electors except as otherwise provided in sections 32-308 to 32-310.



32-308 Registration list; verification; voter registration application; Department of Motor Vehicles; duties; registration; when; confidentiality; persons involved in registration; status.

(1) The Secretary of State and the Director of Motor Vehicles shall enter into an agreement to match information in the computerized statewide voter registration list with information in the data base of the Department of Motor Vehicles to the extent required to enable each such official to verify the accuracy of the information provided on applications for voter registration. The Director of Motor Vehicles shall enter into an agreement with the Commissioner of Social Security under section 205(r)(8) of the federal Social Security Act, 42 U.S.C. 405(r)(8), as such section existed on April 17, 2003, for purposes of the Election Act.

(2) The Department of Motor Vehicles, with the assistance of the Secretary of State, shall prescribe a voter registration application which may be used to register to vote or change his or her address for voting purposes at the same time an elector applies for an original or renewal motor vehicle operator's license, an original or renewal state identification card, or a replacement thereof. The voter registration application shall contain the information required pursuant to section 32-312 and shall be designed so that it does not require the duplication of information in the application for the motor vehicle operator's license or state identification card, except that it may require a second signature of the applicant. The department and the Secretary of State shall make the voter registration application available to any person applying for an operator's license or state identification card. The application shall be completed at the office of the department by the close of business on the third Friday preceding any election to be registered to vote at such election. A registration application received after the deadline shall not be processed by the election commissioner or county clerk until after the election.

(3) The Department of Motor Vehicles, in conjunction with the Secretary of State, shall develop a process to electronically transmit voter registration application information received under subsection (2) of this section to the election commissioner or county clerk of the county in which the applicant resides within the time limits prescribed in subsection (4) of this section. The Director of Motor Vehicles shall designate an implementation date for the process which shall be on or before January 1, 2016.

(4) The voter registration application information shall be transmitted to the election commissioner or county clerk of the county in which the applicant resides not later than ten days after receipt, except that if the voter registration application information is received within five days prior to the third Friday preceding any election, it shall be transmitted not later than five days after its original submission. Any information on whether an applicant registers or declines to register and the location of the office at which he or she registers shall be confidential and shall only be used for voter registration purposes.

(5) For each voter registration application for which information is transmitted electronically pursuant to this section, the Secretary of State shall obtain a copy of the electronic representation of the applicant's signature from the Department of Motor Vehicles' records of his or her motor vehicle operator's license or state identification card for purposes of voter registration. Each voter registration application electronically transmitted under this section shall include information provided by the applicant that includes whether the applicant is a citizen of the United States, whether the applicant is of sufficient age to register to vote, the applicant's residence address, the applicant's postal address if different from the residence address, the date of birth of the applicant, the party affiliation of the applicant or an indication that the applicant is not affiliated with any political party, the applicant's motor vehicle operator's license number, the applicant's previous registration location by city, county, or state, if applicable, and the applicant's signature.

(6) State agency personnel involved in the voter registration process pursuant to this section and section 32-309 shall not be considered deputy registrars or agents or employees of the election commissioner or county clerk.



32-309 Voter registration application; delivery; when; confidentiality.

Upon receipt of a completed voter registration application under subsection (2) of section 32-308, any person who issues motor vehicle operators' licenses or state identification cards shall, until the implementation date designated by the Director of Motor Vehicles pursuant to subsection (3) of section 32-308, deliver the completed voter registration application to the election commissioner or county clerk of the county in which the person is located not later than ten days after receipt by the person, except that if the voter registration application is received within five days prior to the third Friday preceding any election, it shall be delivered not later than five days after its original filing date. The election commissioner or county clerk shall, if necessary, forward the voter registration application to the election commissioner or county clerk of the county in which the applicant resides within such prescribed time limits. Any information on whether an applicant registers or declines to register and the location of the office at which he or she registers shall be confidential and shall only be used for voter registration purposes.



32-310 Voter registration; State Department of Education; Department of Health and Human Services; duties; confidentiality; persons involved in registration; status; delivery of applications; when; registration; when.

(1) The State Department of Education and the Department of Health and Human Services shall provide the opportunity to register to vote at the time of application, review, or change of address for the following programs, as applicable: (a) The Supplemental Nutrition Assistance Program; (b) the medicaid program; (c) the WIC program as defined in section 71-2225; (d) the aid to dependent children program; (e) the vocational rehabilitation program; and (f) any other public assistance program or program primarily for the purpose of providing services to persons with disabilities. If the application, review, or change of address is accomplished through an agent or contractor of the department, the agent or contractor shall provide the opportunity to register to vote. Any information on whether an applicant registers or declines to register and the agency at which he or she registers shall be confidential and shall only be used for voter registration purposes.

(2) The department, agent, or contractor shall make the mail-in registration application described in section 32-320 available at the time of application, review, or change of address and shall provide assistance, if necessary, to the applicant in completing the application to register to vote. The department shall retain records indicating whether an applicant accepted or declined the opportunity to register to vote.

(3) Department personnel, agents, and contractors involved in the voter registration process pursuant to this section shall not be considered deputy registrars or agents or employees of the election commissioner or county clerk.

(4) The applicant may return the completed voter registration application to the department, agent, or contractor or may personally mail or deliver the application to the election commissioner or county clerk as provided in section 32-321. If the applicant returns the completed application to the department, agent, or contractor, the department, agent, or contractor shall deliver the application to the election commissioner or county clerk of the county in which the office of the department, agent, or contractor is located not later than ten days after receipt by the department, agent, or contractor, except that if the application is returned to the department, agent, or contractor within five days prior to the third Friday preceding any election, it shall be delivered not later than five days after the date it is returned. The election commissioner or county clerk shall, if necessary, forward the application to the election commissioner or county clerk of the county in which the applicant resides within such prescribed time limits. The application shall be completed and returned to the department, agency, or contractor by the close of business on the third Friday preceding any election to be registered to vote at such election. A registration application received after the deadline shall not be processed by the election commissioner or county clerk until after the election.

(5) The departments shall adopt and promulgate rules and regulations to ensure compliance with this section.



32-311 Registration of elector; personal application; place or time.

Any elector may personally apply to register to vote at (1) the office of the election commissioner or county clerk, (2) a registration site at which a deputy registrar is in attendance, (3) a department listed in section 32-310 at the time of an application, review, or change of address as provided in such section, or (4) the Department of Motor Vehicles while applying for a motor vehicle operator's license or state identification card as provided in section 32-308.



32-311.01 Registration application; use; informational statements.

(1) The Secretary of State shall prescribe and distribute a registration application which may be used statewide to register to vote and update voter registration records. An applicant may use the application to register to vote or to update his or her voter registration record with changes in his or her personal information or other information related to his or her eligibility to vote. An applicant may submit the application in person, through a personal messenger or personal agent, or by mail. Every election commissioner or county clerk shall accept such an application for registration. If an applicant who is eligible to register to vote submits the application in person at the office of the election commissioner or county clerk, the information from the application shall be entered into the voter registration register in the presence of the applicant if possible.

(2) The application shall contain substantially all the information provided in section 32-312 and the following informational statements:

(a) An applicant who is unable to sign his or her name may affix his or her mark next to his or her name written on the signature line by some other person;

(b) If the application is submitted by mail and the applicant is registering in the state for the first time and has not previously voted within the state, the applicant must submit with the application a copy of a photo identification which is current and valid or a copy of a utility bill, bank statement, government check, paycheck, or other government document that is current and that shows the name and address of the applicant as they appear on the application in order to avoid additional identification requirements when voting for the first time;

(c) An applicant may deliver the application to the office of the election commissioner or county clerk in person, through a personal messenger or personal agent, or by mail;

(d) To vote at the polling place on election day, the completed application must be:

(i) Delivered by the applicant in person to the office of the election commissioner or county clerk on or before the deadline prescribed in section 32-302;

(ii) Delivered by the applicant's personal messenger or personal agent to the office of the election commissioner or county clerk on or before the third Friday before the election; or

(iii) Postmarked on or before the third Friday before the election if the application is submitted by mail; and

(e) The election commissioner or county clerk will, upon receipt of the application for registration, send an acknowledgment of registration to the applicant indicating whether the application is proper or not.



32-312 Registration application; contents.

The registration application prescribed by the Secretary of State pursuant to section 32-304 or 32-311.01 shall provide the instructional statements and request the information from the applicant as provided in this section.

CITIZENSHIP—"Are you a citizen of the United States of America?" with boxes to check to indicate whether the applicant is or is not a citizen of the United States.

AGE—"Are you at least eighteen years of age or will you be eighteen years of age on or before the first Tuesday following the first Monday of November of this year?" with boxes to check to indicate whether or not the applicant will be eighteen years of age or older on election day.

WARNING—"If you checked 'no' in response to either of these questions, do not complete this application.".

NAME—the name of the applicant giving the first and last name in full, the middle name in full or the middle initial, and the maiden name of the applicant, if applicable.

RESIDENCE—the name and number of the street, avenue, or other location of the dwelling where the applicant resides if there is a number. If the registrant resides in a hotel, apartment, tenement house, or institution, such additional information shall be included as will give the exact location of such registrant's place of residence. If the registrant lives in an incorporated or unincorporated area not identified by the use of roads, road names, or house numbers, the registrant shall state the section, township, and range of his or her residence and the corporate name of the school district as described in section 79-405 in which he or she is located.

POSTAL ADDRESS—the address at which the applicant receives mail if different from the residence address.

ADDRESS OF LAST REGISTRATION—the name and number of the street, avenue, or other location of the dwelling from which the applicant last registered.

TELEPHONE NUMBERS—the telephone number of the applicant at work and at home. At the request of the applicant, a designation shall be made that the telephone number is an unlisted number, and such designation shall preclude the listing of the applicant's telephone number on any list of voter registrations.

EMAIL ADDRESS—an email address of the applicant. At the request of the applicant, a designation shall be made that the email address is private, and such designation shall preclude the listing of the applicant's email address on any list of voter registrations.

DRIVER'S LICENSE NUMBER OR LAST FOUR DIGITS OF SOCIAL SECURITY NUMBER—if the applicant has a Nebraska driver's license, the license number, and if the applicant does not have a Nebraska driver's license, the last four digits of the applicant's social security number.

DATE OF APPLICATION FOR REGISTRATION—the month, day, and year when the applicant presented himself or herself for registration, when the applicant completed and signed the registration application if the application was submitted by mail or delivered to the election official by the applicant's personal messenger or personal agent, or when the completed application was submitted if the registration application was completed pursuant to section 32-304.

PLACE OF BIRTH—show the state, country, kingdom, empire, or dominion where the applicant was born.

DATE OF BIRTH—show the date of the applicant's birth. The applicant shall be at least eighteen years of age or attain eighteen years of age on or before the first Tuesday after the first Monday in November to have the right to register and vote in any election in the present calendar year.

REGISTRATION TAKEN BY—show the signature of the authorized official or staff member accepting the application pursuant to section 32-309 or 32-310 or at least one of the deputy registrars taking the application pursuant to section 32-306, if applicable.

PARTY AFFILIATION—show the party affiliation of the applicant as Democrat, Republican, or Other ........ or show no party affiliation as Nonpartisan. (Note: If you wish to vote in both partisan and nonpartisan primary elections for state and local offices, you must indicate a political party affiliation on the registration application. If you register without a political party affiliation (nonpartisan), you will receive only the nonpartisan ballots for state and local offices at primary elections. If you register without a political party affiliation, you may vote in partisan primary elections for congressional offices.)

OTHER—information the Secretary of State determines will assist in the proper and accurate registration of the voter.

Immediately following the spaces for inserting information as provided in this section, the following statement shall be printed:

To the best of my knowledge and belief, I declare under penalty of election falsification that:

(1) I live in the State of Nebraska at the address provided in this application;

(2) I have not been convicted of a felony or, if convicted, it has been at least two years since I completed my sentence for the felony, including any parole term;

(3) I have not been officially found to be non compos mentis (mentally incompetent); and

(4) I am a citizen of the United States.

Any registrant who signs this application knowing that any of the information in the application is false shall be guilty of a Class IV felony under section 32-1502 of the statutes of Nebraska. The penalty for a Class IV felony is up to two years imprisonment and twelve months post-release supervision, a fine of up to ten thousand dollars, or both.

APPLICANT'S SIGNATURE—require the applicant to affix his or her signature to the application.

When performing the duties required by this section, registration officials act ministerially and are required to record the answers as given by the applicants and determine the latter's status as qualified voters in accordance with their answers. State ex rel. Williams v. Moorhead, 96 Neb. 559, 148 N.W. 552 (1914), reversing 95 Neb. 80, 144 N.W. 1055 (1914).



32-312.01 Registration application; examine for sufficiency.

The office personnel of the election commissioner or county clerk or the deputy registrar shall examine the information provided by the applicant on his or her application for registration and shall determine whether the applicant has provided sufficient information with which to determine his or her qualifications to register to vote.



32-312.02 Registration application; required information.

To avoid rejection of an application for registration or a delay in the processing of the application, the information provided by the applicant pursuant to section 32-312 who is applying to register for the first time in the state or following a cancellation of the person's prior registration shall include:

(1) The name of the applicant;

(2) A description of the location of the applicant's residence that is sufficient to allow the election commissioner or county clerk to accurately assign the applicant to the appropriate precinct, including a political subdivision of the precinct if the applicant resides in a precinct which is divided into political subdivisions and the voters residing within each subdivision are entitled to participate in an election of any one or more candidates or in the determination by election of any question or proposition specific to the political subdivision;

(3) The postal address if different than the person's residence address;

(4) The date of birth of the applicant;

(5) The party affiliation of the applicant or an indication that the applicant is not affiliated with any political party;

(6) The applicant's Nebraska driver's license number or, if the applicant does not have a Nebraska driver's license, the last four digits of the applicant's social security number if the applicant has one; and

(7) The signature of the applicant.



32-312.03 Registration application; identity confirmation; identifying number.

(1) Notwithstanding other deficiencies that may cause an application for registration to be rejected, failure of the applicant to provide his or her Nebraska driver's license number or last four digits of his or her social security number shall not cause the application to be rejected.

(2) If the election commissioner or county clerk is able to verify at least one of the numbers against a record available from the Department of Motor Vehicles bearing the applicant's same name, residence address, and date of birth, that number will be entered into the applicant's voter registration record.

(3) If the applicant's Nebraska driver's license number or the last four digits of the applicant's social security number are confirmed in such a manner, the acknowledgment of registration sent to the registrant pursuant to section 32-322 shall advise the registrant of the number confirmed and the addition of the number to the registrant's voter registration record. The acknowledgment shall advise the registrant to contact the election commissioner or county clerk if the registrant has reason to believe that the number added to his or her voter registration record is incorrect or invalid.

(4) If the applicant for registration does not have a Nebraska driver's license or a social security number or if the applicant's Nebraska driver's license or social security number cannot be confirmed pursuant to subsection (2) of this section, the unique identifying number generated and assigned to the applicant's voter registration record in the voter registration register shall be used to identify the registrant for voter registration purposes.



32-312.04 Registration application; use to update voter registration record; requirements.

A registered voter using a registration application to update his or her voter registration record with changes in his or her personal information or other changes related to his or her eligibility to vote shall:

(1) Provide all new information needed to ensure his or her voter registration record is accurate and current;

(2) Provide sufficient information to allow the election commissioner or county clerk to identify the voter including:

(a) The former name under which the voter was previously registered if the voter is seeking to register under a different name;

(b) The voter's Nebraska driver's license number or last four digits of the voter's social security number or the unique identifying number assigned in place of such numbers pursuant to subsection (4) of section 32-312.03, if known;

(c) The residence address where the voter was previously registered; and

(d) A sufficient description of the current residence address to allow the election commissioner or county clerk to accurately assign the voter to the appropriate precinct and political subdivision of the precinct, if any, if the voter has moved since previously registering; and

(3) Affix his or her signature to the registration application.



32-312.05 Voter registration record; effective date.

The date that a person's voter registration record or an update of his or her voter registration record becomes effective is the date the person presented himself or herself in person to register, the date the registration application was delivered to the election commissioner or county clerk, or the date the registration application was received by the election commissioner or county clerk if the person submitted the registration application by mail or pursuant to section 32-304 or 32-308.



32-313 Qualifications of elector; abstract of felony convictions; clerks of court; duty; notification of federal court felony conviction; how treated.

(1) No person is qualified to vote or to register to vote who is non compos mentis or who has been convicted of treason under the laws of the state or of the United States unless restored to civil rights. No person who has been convicted of a felony under the laws of this state or any other state is qualified to vote or to register to vote until two years after the sentence is completed, including any parole term. The disqualification is automatically removed at such time.

(2) The clerk of any court in which a person is convicted of a felony shall prepare an abstract each month of each final judgment served by the clerk convicting an elector of a felony. The clerk shall file the abstract with the election commissioner or county clerk of the elector's county of residence not later than the tenth day of the month following the month in which the abstract is prepared. The clerk of the court shall notify the election commissioner or county clerk in writing if any such conviction is overturned.

(3) Upon receiving notification from the United States Attorney of a felony conviction of a Nebraska resident in federal court or of the overturning of any such conviction, the Secretary of State shall forward the notice to the election commissioner or county clerk of the county of such person's residence. The election commissioner or county clerk shall remove the name of such person from the voter registration register upon receipt of notice of conviction.

A person convicted of a felony is not deprived of any right or privilege except as provided for by the Constitution and statutes. Bosteder v. Duling, 115 Neb. 557, 213 N.W. 809 (1927).

A person convicted of a misdemeanor is not thereby deprived of his right to vote. Gandy v. State, 10 Neb. 243, 4 N.W. 1019 (1880).



32-314 Loss of eligibility to vote; when; update voter registration record; when; change of residence within county; change of name or party affiliation; effect.

(1) Any person going into another territory or state and registering to vote or voting in that territory or state shall lose his or her eligibility to vote in this state. Any person going into another county of this state and registering to vote or voting in that county shall lose his or her eligibility to vote in the county where he or she was registered.

(2) A registered voter who changes his or her residence in one county to a residence address in a different county in the state shall register again or update his or her voter registration record in order to be eligible to vote.

(3) A registered voter who changes his or her name or residence within the county and has retained legal residence in the county since the date of his or her last registration shall register again or update his or her voter registration record to avoid additional requirements at the time of voting as provided in sections 32-914 and 32-915 and may be entitled to vote pursuant to section 32-914.01, 32-914.02, or 32-915.

(4) A registered voter who wants to change his or her party affiliation for purposes of a primary election shall complete a registration application pursuant to section 32-312.04 and submit it to the election commissioner or county clerk as provided in and prior to the deadline prescribed by section 32-302 or 32-321.



32-315 Change of name or address; election commissioner or county clerk; duties.

Upon receiving a completed voter registration application pursuant to section 32-308, 32-309, or 32-310 indicating that a voter who is registered in the county has changed his or her name or moved to another residence within the same county, the election commissioner or county clerk shall change the voter registration record of the registered voter to the new name or new address and shall send an acknowledgment card to the registered voter indicating that the change of registration has been completed and the address of the voter's new polling place.



32-316 Certificate of registration; issuance; fee.

The election commissioner or county clerk may issue a certificate of registration to any registered voter who requests a certificate verifying that he or she is a registered voter in the county and pays a fee of three dollars. The certificate of registration shall include the information contained in section 32-312 and shall be issued with the seal of the election commissioner or county clerk. All fees so collected shall be reported to the county board and remitted to the county treasurer at least once each month.



32-317 Designation of postal address; when; no residence; how treated.

Any registered voter whose residence address is not a permissible postal address may designate a postal address for registration records. When the election commissioner or county clerk has reason to believe that the registration residence address of a registered voter is not a permissible postal address, the election commissioner or county clerk shall attempt to determine a proper postal address for the registered voter. If a registered voter has no residence address, his or her residence address shall be deemed to be the office of the election commissioner or county clerk of the county of such voter's residence for purposes of the Election Act.



32-318 Signature; when required.

Any registered voter whose signature does not appear in the registration records, due to fading, damage, loss, or other circumstance that affects the appearance or presence of the signature, may be required to submit his or her signature on a form prescribed by the Secretary of State to be included with the registration records of the registered voter. If the election commissioner or county clerk determines at any time that a then current signature of any registered voter is needed or if a registered voter's signature becomes subject to verification and a similar signature is not on file for such voter, the election commissioner or county clerk may request that the registered voter submit his or her signature on a form prescribed by the Secretary of State to be included with the voter's registration records.



32-318.01 Identification documents; required, when.

(1)(a) Except as provided by subsection (2) of this section, a person who registers to vote by mail after January 1, 2003, and has not previously voted in an election within the state shall present a photographic identification which is current and valid or a copy of a utility bill, bank statement, government check, paycheck, or other government document which is dated within the sixty days immediately prior to the date of presentation and which shows the same name and residence address of the person provided on the registration application in order to avoid identification requirements at the time of voting pursuant to section 32-914 or 32-947.

(b) Such documentation may be presented at the time of application for registration, after submission of the application for registration, or at the time of voting. The documentation must be received by the election commissioner or county clerk not later than 6 p.m. on the second Friday preceding the election to avoid additional identification requirements at the time of voting at the polling place if the voter votes in person. If the voter is voting using a ballot for early voting, the documentation must be received by the election commissioner or county clerk prior to the date on which the ballot is mailed to the voter to avoid additional identification requirements at the time of voting. Documentation received after the ballot has been mailed to the voter but not later than 8 p.m. on election day will be considered timely for purposes of determining the applicant's eligibility to vote in the election.

(c) Such documentation may be presented in person, by mail, or by facsimile transmission.

(d) Failure to present such documentation may result in the ballot not being counted pursuant to verification procedures prescribed in sections 32-1002 and 32-1027.

(2) A person who registers to vote by mail after January 1, 2003, and has not previously voted in an election within the state shall not be required to present identification if he or she:

(a) Has provided his or her Nebraska driver's license number or the last four digits of his or her social security number and the election commissioner or county clerk verifies the number provided pursuant to subsection (2) of section 32-312.03;

(b) Is a member of the armed forces of the United States who by reason of active duty is absent from his or her place of residence where the member is otherwise eligible to vote;

(c) Is a member of the United States Merchant Marine who by reason of service is away from his or her place of residence where the member is otherwise eligible to vote;

(d) Is a spouse or dependent of a member of the armed forces of the United States or United States Merchant Marine who is absent from his or her place of residence due to the service of that member;

(e) Resides outside the United States and but for such residence would be qualified to vote in the state if the state was the last place in which the person was domiciled before leaving the United States; or

(f) Is elderly or handicapped and has requested to vote by alternative means other than by casting a ballot at his or her polling place on election day.



32-319 Transferred to section 32-311.01.



32-320 Acceptable mail-in forms; official registration applications; distribution; proceeds; how credited.

The only mail-in forms which may be used to register to vote shall be the official registration application prescribed by the Secretary of State or the national mail voter registration application prescribed by the federal Election Assistance Commission. The Secretary of State shall provide such official registration applications to all recruitment offices of the United States Armed Forces in the State of Nebraska. The counties and state agencies listed in section 32-310 shall purchase such official registration applications from the Secretary of State. The Secretary of State shall remit proceeds from the sale of such applications to the State Treasurer for credit to the Election Administration Fund.



32-321 Voter registration applications; availability; Secretary of State; designated voter registration agency; mailing deadline; notice to applicant; when required; payment of postage costs.

(1) Any elector may request a voter registration application from the office of the Secretary of State or the election commissioner or county clerk. The Secretary of State and the election commissioner or county clerk shall make registration applications prescribed by the Secretary of State available and may place the applications in public places. The Secretary of State and the election commissioner or county clerk may require that all unused applications be returned to his or her office and may place reasonable limits on the amount of applications requested.

(2) If an elector returns the completed application to the office of the Secretary of State or submits an application to the Secretary of State pursuant to section 32-304, the office shall deliver the application to the election commissioner or county clerk of the county in which the elector resides not later than ten days after receipt by the office, except that if the application is returned to the office or submitted pursuant to section 32-304 within five days prior to the third Friday preceding any election, it shall be delivered not later than five days after the date it is returned. The deadline for returning a completed application to the office of the Secretary of State or submitting an application pursuant to section 32-304 is the close of business on the third Friday preceding an election to be registered to vote at such election. A registration application received after the deadline shall not be processed by the election commissioner or county clerk until after the election. The office of the Secretary of State shall be a designated voter registration agency for purposes of section 7 of the National Voter Registration Act of 1993, 42 U.S.C. 1973gg-5, as such section existed on March 11, 2008.

(3) If an elector mails the registration application to the election commissioner or county clerk:

(a)(i) The application shall be postmarked on or before the third Friday before the next election; or

(ii) The application shall be received not later than the second Tuesday before the next election if the postmark is unreadable; and

(b) The application shall be processed by the election office as a proper registration for the voter to be entitled to vote on the day of the next election.

(4) If the registration application arrives after the registration deadline, the application shall not be processed until after the election. Written notice shall be given to any applicant whose registration application failed to meet the registration deadline or was found to be incorrect or incomplete and shall state the specific reason for rejection. If the application is incomplete, the election commissioner or county clerk shall notify the applicant of the failure to provide the required information, including failure to provide identification if required, and provide the applicant with the opportunity to submit an identification document as described in section 32-318.01 prior to the deadline for voter registration or to complete and submit a corrected registration application in a timely manner to allow for the proper registration of the applicant prior to the next election. All postage costs related to returning registration applications to the election commissioner or county clerk shall be paid by the registrant.



32-322 Acknowledgment of registration; when required; duplicate registration; notice required.

Upon receipt by the election commissioner or county clerk of a complete and correct registration application showing that the registrant is qualified to be a registered voter pursuant to sections 32-312.01 to 32-312.05, the registrant shall be a registered voter and the election commissioner or county clerk shall send, by nonforwardable first-class mail, an acknowledgment of registration to the registrant at the postal address shown on the registration application. If an acknowledgment of registration is returned as undeliverable, a second nonforwardable first-class mailing shall be attempted. If a registration application is a duplicate of a registration already on file, the registrant shall be so notified.



32-323 Validity of registration for petition purposes; when.

Registration pursuant to section 32-304 or 32-308 or by mail shall not constitute a valid registration for purposes of signing any type of petition requiring the validation of the signatures of registered voters until a complete and correct registration application has been received by the election commissioner or county clerk. A signature on a petition shall be considered a valid signature as of the date that the election commissioner or county clerk receives the registration application of the registrant.



32-324 Change of address; election commissioner or county clerk; duties; acknowledgment of registration; when.

(1) When a person who previously has been registered to vote in another state registers to vote in Nebraska, the election commissioner or county clerk accepting the registration shall notify the appropriate election official in the other state that the voter has registered in Nebraska. The notification shall contain the printed or typewritten name and previous address of the registered voter and the signature or certification of the election commissioner or county clerk.

(2) The election commissioner or county clerk accepting an application for registration from a voter who was previously registered in a different county in Nebraska shall update the voter's voter registration record with the information from the application and shall send an acknowledgment to the voter indicating that the change of registration has been completed. The acknowledgment shall advise the voter of the address of his or her new polling place.



32-325 Update of voter registration record; deadline; effect.

(1) A registration application completed and signed by a registered voter seeking to update his or her voter registration record shall be completed in person at or delivered or mailed to the office of the election commissioner or county clerk or submitted pursuant to section 32-304 to the Secretary of State. To avoid additional requirements at the polling place pursuant to section 32-914.01, 32-914.02, or 32-915, an application to update a voter registration record must be:

(a) Completed or delivered by the applicant in person at the office of the election commissioner or county clerk on or before the deadline prescribed in section 32-302; or

(b) Delivered by a personal messenger or personal agent, submitted pursuant to section 32-304, or mailed so that it is received by the election commissioner or county clerk on or before the deadline prescribed in section 32-321.

(2) After verifying the signature on the previous registration of the registered voter, the election commissioner or county clerk shall make the change of name, party affiliation, or address on all pertinent election records. The election commissioner or county clerk shall send an acknowledgment card to the registered voter indicating that the change of registration has been completed and shall include the address of the registered voter's new polling place.



32-326 Removal of name and cancellation of registration; conditions.

The election commissioner or county clerk shall remove the name of a registered voter from the voter registration register and cancel the registration of such voter if:

(1) The election commissioner or county clerk has received information that the voter is deceased;

(2) The voter requests in writing that his or her name be removed;

(3) The election commissioner or county clerk has received information that the voter has moved from the address at which he or she is registered to vote from the National Change of Address program of the United States Postal Service pursuant to section 32-329 and the voter has not responded to a confirmation notice sent pursuant to section 32-329 and has not voted or offered to vote at any election held prior to and including the second statewide federal general election following the mailing of the confirmation notice;

(4) The election commissioner or county clerk has received information that the registrant has moved out of the state and has registered to vote or voted in another territory or state pursuant to section 32-314; or

(5) The voter has become ineligible to vote as provided in section 32-313.



32-327 Death of registered voter; removal from registration records; Department of Health and Human Services; duty.

The election commissioner or county clerk may at any time remove from the voter registration register a voter registration of a deceased person when the election commissioner or county clerk has any supporting information of the death of such voter. The Department of Health and Human Services shall provide, at cost, a record of the deaths of residents which occur in each county every three months to the appropriate election commissioner or county clerk.



32-328 Voter registration register; precinct list; issuance of ballots; correction of errors; procedures.

(1) The election commissioner or county clerk shall, upon the personal application of any registered voter or whenever informed of any error and after due investigation, correct any error in the voter registration register. For such purpose, the election commissioner or county clerk may summon witnesses and compel their attendance to appear at the office of the election commissioner or county clerk to give testimony pertaining to residence, qualifications, or any other facts required to be entered in the voter registration register. Such testimony shall be transcribed and become a part of his or her records.

(2) If the name of any registered voter of any precinct does not appear on the precinct list of registered voters through an error and the election commissioner or county clerk informs the precinct inspector or judge of election that credible evidence exists that substantiates that an error has been made, the precinct inspector or judge of election shall enter the correction in the precinct list of registered voters, initial the correction, and authorize the receiving board to issue the proper ballots to the voter as directed by the election commissioner or county clerk and receive his or her vote. The election commissioner or county clerk shall designate whether the voter is entitled to a regular ballot or a provisional ballot as provided in section 32-915. The election commissioner or county clerk shall implement the policy regarding designation of ballots uniformly throughout the county. All corrections shall be entered on the voter registration register as soon as possible after the election.

The election commissioner acts quasi-judicially when performing the duties prescribed by this section. State ex rel. Williams v. Moorhead, 96 Neb. 559, 148 N.W. 552 (1914), reversing 95 Neb. 80, 144 N.W. 1055 (1914).



32-329 Registration list; maintenance; voter registration register; verification; training; procedure.

(1) The Secretary of State with the assistance of the election commissioners and county clerks shall perform list maintenance with respect to the computerized statewide voter registration list on a regular basis. The list maintenance shall be conducted in a manner that ensures that:

(a) The name of each registered voter appears in the computerized list;

(b) Only persons who have been entered into the register in error or who are not eligible to vote are removed from the computerized list; and

(c) Duplicate names are eliminated from the computerized list.

(2) The election commissioner or county clerk shall verify the voter registration register by using (a) the National Change of Address program of the United States Postal Service and a confirmation notice pursuant to subsection (3) of this section or (b) the biennial mailing of a nonforwardable notice to each registered voter. The Secretary of State shall provide biennial training for the election commissioners and county clerks responsible for maintaining voter registration lists. No name shall be removed from the voter registration register for the sole reason that such person has not voted for any length of time.

(3) When an election commissioner or county clerk receives information from the National Change of Address program of the United States Postal Service that a registered voter has moved from the address at which he or she is registered to vote, the election commissioner or county clerk shall update the voter registration register to indicate that the voter may have moved and mail a confirmation notice by forwardable first-class mail. If a nonforwardable notice under subdivision (2)(b) of this section is returned as undeliverable, the election commissioner or county clerk shall mail a confirmation notice by forwardable first-class mail. The confirmation notice shall include a confirmation letter and a preaddressed, postage-paid confirmation card. The confirmation letter shall contain statements substantially as follows:

(a) The election commissioner or county clerk has received information that you have moved to a different residence address from that appearing on the voter registration register;

(b) If you have not moved or you have moved to a new residence within this county, you should return the enclosed confirmation card by the regular registration deadline prescribed in section 32-302. If you fail to return the card by the deadline, you will be required to affirm or confirm your address prior to being allowed to vote. If you are required to affirm or confirm your address, it may result in a delay at your polling place; and

(c) If you have moved out of the county, you must reregister to be eligible to vote. This can be accomplished by mail or in person. For further information, contact your local election commissioner or county clerk.

(4) The election commissioner or county clerk shall maintain for a period of not less than two years a record of each confirmation letter indicating the date it was mailed and the person to whom it was mailed.

(5) If information from the National Change of Address program or the nonforwardable notice under subdivision (2)(b) of this section indicates that the voter has moved outside the jurisdiction and the election commissioner or county clerk receives no response to the confirmation letter and the voter does not offer to vote at any election held prior to and including the second statewide federal general election following the mailing of the confirmation notice, the voter's registration shall be canceled and his or her name shall be deleted from the voter registration register.



32-330 Voter registration register; public record; examination; lists of registered voters; availability.

(1) The voter registration register shall be a public record. Any person may examine the register at the office of the election commissioner or county clerk, but no person other than the election commissioner, county clerk, or law enforcement shall be allowed to make copies of the register. Copies of the register shall only be used for list maintenance as provided in section 32-329 or law enforcement purposes. The electronic records of the original voter registrations created pursuant to section 32-301 may constitute the voter registration register. The election commissioner or county clerk shall withhold information in the register designated as confidential under section 32-331.

(2) The election commissioner or county clerk shall make available for purchase a list of registered voters that contains the information required under section 32-312 and, if requested, a list that only contains registered voters who have voted in an election held more than thirty days prior to the request for the list. The election commissioner or county clerk shall establish the price of the lists at a rate that fairly covers the actual production cost of the lists, not to exceed three cents per name. Lists shall be used solely for purposes related to elections, political activities, voter registration, law enforcement, or jury selection. Lists shall not be used for commercial purposes.

(3) Any person who acquires a list of registered voters under subsection (2) of this section shall take and subscribe to an oath in substantially the following form:

I hereby swear that I will use the list of registered voters of ....... County, Nebraska, only for the purposes prescribed in section 32-330 and for no other purpose and that I will not permit the use or copying of such list for unauthorized purposes.

I hereby declare under the penalty of election falsification that the statements above are true to the best of my knowledge.

The penalty for election falsification is a Class IV felony.

(Signature of person acquiring list) .................

Subscribed and sworn to before me this .... day of ........ 20.. .

(Name of officer) ....................................

(Official title of officer) ..........................

(4) The election commissioner or county clerk shall provide, upon request and free of charge, a complete and current listing of all registered voters and their addresses to the Clerk of the United States District Court for the District of Nebraska. Such list shall be provided no later than December 31 of each even-numbered year.

(5) The election commissioner or county clerk shall provide, upon request and free of charge, a complete and current listing of all registered voters and their addresses to the state party headquarters of each political party and to the county chairperson of each political party. Such list shall be provided no later than thirty-five days prior to the statewide primary and statewide general elections.



32-331 Confidential records; procedure.

A registered voter may file an affidavit with the election commissioner or county clerk to have the information relating to his or her residence address and telephone number remain confidential. If the registered voter is a program participant under the Address Confidentiality Act, the affidavit shall state that fact. If the registered voter is not a program participant under the act, the affidavit shall state that the county court or district court has issued an order upon a showing of good cause that a life-threatening circumstance exists in relation to the voter or a member of his or her household. The registered voter shall vote under sections 32-938 to 32-951 in elections held after the filing of the affidavit. To terminate the affidavit and withdraw the confidential designation, the registered voter shall notify the election commissioner or county clerk in writing. The registered voter shall provide a valid mailing address to be used in place of the residence address for election, research, and government purposes. If the registered voter is a program participant under the Address Confidentiality Act, the mailing address shall be as provided in the act. The election commissioner or county clerk may use the mailing address or the word "confidential" or a similar designation in place of the residence address in producing any list, roster, or register required under the Election Act. Those records declared confidential under this section shall be kept in a separate file from the other registered voter information. A county, election commissioner, or county clerk shall be liable in an action for negligence as a result of the disclosure of the confidential information if there is a showing of gross negligence or willfulness.



32-401 Statewide primary election; when held; purposes.

The statewide primary election shall be held on the first Tuesday after the second Monday in May in even-numbered years. The statewide primary election shall be held for the purposes of (1) nominating all candidates to be voted for at the statewide general election except (a) candidates who were unopposed at the primary election and not required to be on the ballot and (b) candidates who petition on the ballot or are nominated by their political party, (2) electing delegates to the county, state, and national political party conventions, if applicable, (3) in each presidential election year, voting on a preference for President of the United States, and (4) electing officers in political subdivisions which hold their general elections at the time of the statewide primary election.

The liberal construction of the primary law required by this section is to further the real will of the electors as distinguished from that of candidates or would-be candidates. State ex rel. Smith v. Marsh, 120 Neb. 287, 232 N.W. 99 (1930), 72 A.L.R. 285 (1930).

The purpose of the primary election law was to provide an easy method by which a person might become a candidate for state office, either on his own initiative, or by petition of a designated number of electors. State ex rel. Maupin v. Amsberry, 104 Neb. 550, 178 N.W. 176 (1920).

Under former law a candidate for nomination as the candidate of a political party must have been a member of the party, and, where two parties had affiliated for the general election, a candidate could affiliate with both and be the candidate of both. State ex rel. Curyea v. Wells, 92 Neb. 337, 138 N.W. 165 (1912), 41 L.R.A.N.S. 1088 (1912).

The closed primary law enacted in 1911 recognized the existence of political parties and attempted to delegate to the members of each party the right to vote at the primary and general elections for the candidates of their own party without interference from the members of any other political party. State ex rel. Nebraska Rep. State C. Com. v. Wait, 92 Neb. 313, 138 N.W. 159 (1912), 43 L.R.A.N.S. 282 (1912).

Under former statute, a person was permitted to be a candidate of more than one political party in the primary election. State ex rel. Sundean v. Junkin, 80 Neb. 1, 113 N.W. 801 (1907).

The method of electing United States Senators in Nebraska was outlined in the opinion. U.S. v. Seymour, 50 F.2d 930 (8th Cir. 1931).



32-402 Other primary election; when held.

Any primary election other than a primary election provided for in sections 14-204 and 32-401 shall be held on Tuesday four weeks before the general election.



32-403 Statewide general election; when held.

The statewide general election shall be held on the first Tuesday following the first Monday in November in each even-numbered year.

There is more than one type of general election. This section does not govern time of holding general municipal election. Allen v. Tobin, 155 Neb. 212, 51 N.W.2d 338 (1952).



32-404 Political subdivisions; elections; how held; notice of filing deadlines; certifications required; forms.

(1) When any political subdivision holds an election in conjunction with the statewide primary or general election, the election shall be held as provided in the Election Act. Any other election held by a political subdivision shall be held as provided in the act unless otherwise provided by the charter, code, or bylaws of the political subdivision.

(2) No later than December 1 of each odd-numbered year, the election commissioner or county clerk shall give notice to each political subdivision of the filing deadlines for the statewide primary election. No later than January 5 of each even-numbered year, the governing board of each political subdivision which will hold an election in conjunction with a statewide primary election shall certify to the Secretary of State, the election commissioner, or the county clerk the name of the subdivision, the number of officers to be elected, the length of the terms of office, the vacancies to be filled by election and length of remaining term, and the number of votes to be cast by a registered voter for each office.

(3) No later than June 15 of each even-numbered year, the governing board of each reclamation district, county weed district, village, county under township organization, public power district receiving annual gross revenue of less than forty million dollars, or educational service unit which will hold an election in conjunction with a statewide general election shall certify to the Secretary of State, the election commissioner, or the county clerk the name of the subdivision, the number of officers to be elected, the length of the terms of office, the vacancies to be filled by election and length of remaining term, and the number of votes to be cast by a registered voter for each office.

(4) The Secretary of State shall prescribe the forms to be used for certification to him or her, and the election commissioner or county clerk shall prescribe the forms to be used for certification to him or her.



32-405 Special election; when held.

Any special election under the Election Act shall be held on the first Tuesday following the second Monday of the selected month unless otherwise specifically provided. No special election shall be held under the Election Act in April, May, June, October, November, or December of an even-numbered year unless it is held in conjunction with the statewide primary or general election. A special election for a Class III, IV, or V school district which is located in whole or in part in a county in which a city of the primary or metropolitan class is located may be held in conjunction with the primary or general election for a city of the primary or metropolitan class which is governed by a home rule charter.



32-501 Residence requirement; restriction; home rule charter; legislative findings and declarations.

No person to be elected to office at any election or nominated at any primary election, except for state officers, shall be required to meet a residence requirement of longer than six months in order to be eligible to be a candidate for such office. The Legislature finds and declares that the election of public officials and the qualifications related thereto are a matter of general statewide concern notwithstanding the provisions of any home rule charter.

The provisions of the act creating an office control the election of the officers and their terms of office. Saling v. Bahensky, 97 Neb. 789, 151 N.W. 320 (1915).



32-502 United States Senators; terms; qualifications; partisan ballot.

Two United States Senators shall be elected for terms of six years at the statewide general election. One senator shall be elected in 1994 and every six years thereafter, and one senator shall be elected in 1996 and every six years thereafter. Candidates for the United States Senate shall meet the qualifications found in Article I, section 3, of the Constitution of the United States. The senators shall be elected on the partisan ballot.

The method of election of United States senators in Nebraska is outlined in the opinion. U.S. v. Seymour, 50 F.2d 930 (8th Cir. 1931).



32-503 United States Representatives in Congress; terms; qualifications; partisan ballot.

The United States Representatives in Congress shall be elected from the three congressional districts established in section 32-504 for terms of two years at the statewide general election in each even-numbered year. Candidates for the United States House of Representatives shall meet the qualifications found in Article I, section 2, of the Constitution of the United States. The representatives shall be elected on the partisan ballot. The representatives shall be elected in accordance with the laws of the United States.

Cited but not discussed. Exon v. Tiemann, 279 F.Supp. 609 (D. Neb. 1968).



32-504 Congressional districts; numbers; boundaries; established by maps; Clerk of Legislature; Secretary of State; duties.

(1) Based on the 2010 Census of Population by the United States Department of Commerce, Bureau of the Census, the State of Nebraska is hereby divided into three districts for electing Representatives in the Congress of the United States, and each district shall be entitled to elect one representative.

(2) The numbers and boundaries of the districts are designated and established by maps identified and labeled as maps CON11-30001-1, CON11-30001A, CON11-30001-2, CON11-30001-3, CON11-30001-3A, filed with the Clerk of the Legislature, and incorporated by reference as part of Laws 2011, LB704.

(3)(a) The Clerk of the Legislature shall transfer possession of the maps referred to in subsection (2) of this section to the Secretary of State on May 27, 2011.

(b) When questions of interpretation of district boundaries arise, the maps referred to in subsection (2) of this section in possession of the Secretary of State shall serve as the indication of the legislative intent in drawing the district boundaries.

(c) Each election commissioner or county clerk shall obtain copies of the maps referred to in subsection (2) of this section for the election commissioner's or clerk's county from the Secretary of State.

(d) The Secretary of State shall also have available for viewing on his or her web site the maps referred to in subsection (2) of this section identifying the boundaries for the districts.

This act does not violate the one person, one vote standard, and is constitutional. Exon v. Tiemann, 279 F.Supp. 609 (D. Neb. 1968).



32-505 Congressional districts; population figures and maps; basis.

For purposes of section 32-504, the Legislature adopts the official population figures and maps from the 2010 Census Redistricting (Public Law 94-171) TIGER/Line Shapefiles published by the United States Department of Commerce, Bureau of the Census.



32-506 Governor and Lieutenant Governor; terms; qualifications; partisan ballot.

The Governor and Lieutenant Governor shall be elected at the statewide general election in 1994 and each four years thereafter. Such officers shall serve for terms of four years or until their successors are elected and qualified. Candidates for Governor and Lieutenant Governor shall meet the qualifications found in Article IV, sections 1 and 2, of the Constitution of Nebraska. The Governor and Lieutenant Governor shall be elected on the partisan ballot.



32-507 State Treasurer; Auditor of Public Accounts; Secretary of State; Attorney General; terms; qualifications; partisan ballot.

The State Treasurer, Auditor of Public Accounts, Secretary of State, and Attorney General shall be elected at the statewide general election in 1994 and each four years thereafter. Such officers shall serve for terms of four years or until their successors are elected and qualified. Candidates for State Treasurer shall meet the qualifications found in Article IV, section 3, of the Constitution of Nebraska. Such officers shall be elected on the partisan ballot.



32-508 Members of the Legislature; districts; terms; qualifications; nonpartisan ballot.

The State of Nebraska is divided into forty-nine legislative districts as provided and described in sections 50-1153 and 50-1154. The members of the Legislature from the even-numbered districts shall be elected for terms of four years at the statewide general election in 1994 and each four years thereafter. The members of the Legislature from the odd-numbered districts shall be elected for terms of four years at the statewide general election in 1996 and each four years thereafter. Candidates for the Legislature shall meet the qualifications found in Article III, sections 8 and 9, of the Constitution of Nebraska. The members of the Legislature shall be elected on the nonpartisan ballot.



32-509 Public service commissioners; districts; qualifications; partisan ballot; terms.

(1) The State of Nebraska is divided into five public service commissioner districts as provided and described in sections 75-101.01 and 75-101.02. A candidate for the office of public service commissioner shall meet the qualifications found in section 75-101. The commissioners shall be elected on the partisan ballot.

(2) Each public service commissioner shall be elected for a term of six years. One public service commissioner from public service commissioner district number one and one public service commissioner from public service commissioner district number three shall be elected at the statewide general election in 1994 and each six years thereafter. One public service commissioner from public service commissioner district number four and one public service commissioner from public service commissioner district number five shall be elected at the statewide general election in 1992 and each six years thereafter. One public service commissioner from public service commissioner district number two shall be elected at the statewide general election in 1996 and each six years thereafter.



32-510 Board of Regents of the University of Nebraska, districts; terms; nonpartisan ballot.

The State of Nebraska is divided into eight districts for the election of the Board of Regents of the University of Nebraska as provided and described in sections 85-103.01 and 85-103.02. One regent from district number one and one regent from district number two shall be elected at the statewide general election in 1996 and each six years thereafter. One regent from district number six and one regent from district number seven shall be elected at the statewide general election in 1992 and each six years thereafter. One regent from district number three, one regent from district number four, one regent from district number five, and one regent from district number eight shall be elected at the statewide general election in 1994 and each six years thereafter. The regents shall serve for terms of six years or until their successors are elected and qualified. The regents shall be elected on the nonpartisan ballot.



32-511 State Board of Education; districts; terms; qualifications; nonpartisan ballot.

The State of Nebraska is divided into eight districts for the election of the State Board of Education as provided and described in sections 79-311 and 79-312. One member from district number one, one member from district number two, one member from district number three, and one member from district number four shall be elected at the statewide general election in 1996 and each four years thereafter. One member from district number five, one member from district number six, one member from district number seven, and one member from district number eight shall be elected at the statewide general election in 1994 and each four years thereafter. The members shall serve for terms of four years or until their successors are elected and qualified. Candidates for the State Board of Education shall meet the qualifications found in section 79-313. The members shall be elected on the nonpartisan ballot.



32-512 Public power district; public power and irrigation district; board of directors; nonpartisan ballot; terms; qualifications; qualified voters.

(1) After the selection of the original board of directors of a public power district as provided for in sections 70-803 and 70-805 or a district as provided for in sections 70-604 and 70-609, their successors shall be nominated and elected on the nonpartisan ballot, except that in districts receiving annual gross revenue of less than forty million dollars, the candidates for the board of directors shall not appear on the ballot in the primary election. The term of each elected director shall be not more than six years or until his or her successor is elected and qualified. Candidates for the board of directors shall meet the qualifications found in sections 70-610 and 70-619.

(2) Registered voters residing within the chartered territory and registered voters duly certified in accordance with section 70-604.03 shall be qualified to vote in the district as certified pursuant to section 70-611. The registered voters of a subdivision created under subsection (1) of section 70-612 may only cast their ballots for candidates for directors to be elected from such subdivision and for candidates for directors to be elected at large from the whole district. The registered voters of a subdivision created under subsection (2) or (3) of section 70-612 may only cast their ballots for candidates for directors to be elected from such subdivision.



32-513 Natural resources districts; board of directors; terms; subdistricts; qualifications; nonpartisan ballot.

Except as provided in section 2-3213, candidates for the board of directors of natural resources districts shall be elected for four-year terms at the statewide general election. The number of directors, the length of their terms, and the subdistrict which they are to represent if any shall be determined by the board of directors pursuant to sections 2-3213 and 2-3214. Candidates for the board of directors shall meet the qualifications found in section 2-3214. District directors shall be elected on the nonpartisan ballot.



32-514 Community college area board of governors; districts; terms; nonpartisan ballot.

Candidates for membership on the community college area board of governors shall be elected from the election districts established by the board of governors pursuant to section 85-1512. Two members of the board shall be elected from each election district, and one member shall be elected at large from the area. Board members shall be elected for four-year terms. Board members shall be elected on the nonpartisan ballot.



32-515 Educational service unit board; terms; qualifications; nonpartisan ballot.

Candidates for the boards of educational service units, except boards of educational service units with only one member school district, shall be elected to represent the geographical boundaries of the educational service unit as provided in section 79-1217. The terms of members elected in 2008 to represent odd-numbered election districts established pursuant to section 79-1217.01 shall expire in 2011. The terms of members elected in 2008 to represent even-numbered election districts established under such section shall expire in 2013. Successors to the members elected in 2008 shall be elected for terms of four years. Candidates for the board of educational service units shall meet the qualifications found in section 79-1217. Board members shall be elected on the nonpartisan ballot.



32-516 Reclamation district; board of directors; nonpartisan ballot; terms.

After the selection of the original board of directors of a reclamation district as provided for in subdivision (5) of section 46-516, their successors shall be elected at a statewide general election on the nonpartisan ballot. The term of each member of the board thus elected shall be six years or until his or her successor is elected and qualified.



32-517 County clerk; terms; qualifications; partisan ballot.

Except as provided in section 22-417, a county clerk shall be elected in each county having a population of four hundred thousand inhabitants or less at the statewide general election in 1994 and each four years thereafter and in counties having a population in excess of four hundred thousand inhabitants at the statewide general election in 1996 and each four years thereafter. The county clerk shall meet the qualifications found in sections 23-1301 and 23-3203 if applicable. The county clerk shall be elected on the partisan ballot.



32-518 Register of deeds; terms; continuation of office; when; qualifications; partisan ballot.

Except as provided in section 22-417, (1) a register of deeds shall be elected in each county having a population of more than twenty thousand and not more than four hundred thousand inhabitants at the statewide general election in 1962 and each four years thereafter and in counties having a population in excess of four hundred thousand inhabitants at the statewide general election in 1964 and each four years thereafter and (2) if the population of a county which has a separate office of register of deeds pursuant to this section falls below twenty thousand inhabitants after establishing such an office or if a county which has a separate office of register of deeds immediately prior to July 10, 1990, has a population of twenty thousand inhabitants or less, the office of the register of deeds shall continue and the officer shall be elected pursuant to this section as if the county had a population of more than twenty thousand and not more than four hundred thousand inhabitants. The term of the register of deeds shall be four years or until his or her successor is elected and qualified. The register of deeds shall meet the qualifications found in section 23-1501. The register of deeds shall be elected on the partisan ballot.

The County Manager Act, held unconstitutional, did not abolish the office of register of deeds in counties where that form of government was adopted. The 1933 amendment to this section did not repeal the County Manager Act. State ex rel. O'Connor v. Tusa, 130 Neb. 528, 265 N.W. 524 (1936).

Under former law this section authorized the election of a register of deeds in only those counties having the required population, as determined by the last preceding state or national census, at the date of the election. State ex rel. Miller v. Lewis, 38 Neb. 191, 56 N.W. 885 (1893).



32-519 County assessor; election; when required; terms; qualifications; partisan ballot.

(1) Except as provided in section 22-417, at the statewide general election in 1990 and each four years thereafter, a county assessor shall be elected in each county having a population of more than three thousand five hundred inhabitants and more than one thousand two hundred tax returns. The county assessor shall serve for a term of four years.

(2) The county board of any county shall order the submission of the question of electing a county assessor in the county to the registered voters of the county at the next statewide general election upon presentation of a petition to the county board (a) conforming to the provisions of section 32-628, (b) not less than sixty days before any statewide general election, (c) signed by at least ten percent of the registered voters of the county secured in not less than two-fifths of the townships or precincts of the county, and (d) asking that the question be submitted to the registered voters in the county. The form of submission upon the ballot shall be as follows: For election of county assessor; Against election of county assessor. If a majority of the votes cast on the question are against the election of a county assessor in such county, the duties of the county assessor shall be performed by the county clerk and the office of county assessor shall either cease with the expiration of the term of the incumbent or continue to be abolished if no such office exists at such time. If a majority of the votes cast on the question are in favor of the election of a county assessor, the office shall continue or a county assessor shall be elected at the next statewide general election.

(3) The county assessor shall meet the qualifications found in sections 23-3202 and 23-3204. The county assessor shall be elected on the partisan ballot.

Under this section, the office of county assessor in a county which has elected to abolish it, continues only during the incumbency of the county assessor then holding office, and immediately upon his resignation, the county clerk becomes ex officio county assessor. Hatcher & Co. v. Gosper County, 95 Neb. 543, 145 N.W. 993 (1914).



32-520 County sheriff; terms; qualifications; partisan ballot.

A county sheriff shall be elected in each county at the statewide general election in 1990 and each four years thereafter. The term of the county sheriff shall be four years or until his or her successor is elected and qualified. The county sheriff shall meet the qualifications found in sections 23-1701 and 23-1701.01. The county sheriff shall be elected on the partisan ballot.



32-521 County treasurer; terms; qualifications; partisan ballot.

A county treasurer shall be elected in each county at the statewide general election in 1990 and each four years thereafter. The term of the county treasurer shall be four years or until his or her successor is elected and qualified. The county treasurer shall meet the qualifications found in section 23-1601.01. The county treasurer shall be elected on the partisan ballot.



32-522 County attorney; terms; qualifications; partisan ballot.

Except as provided in section 23-1201.01, a county attorney shall be elected in each county at the statewide general election in 1990 and each four years thereafter. The term of the county attorney shall be four years or until his or her successor is elected and qualified. Candidates for the office of county attorney shall meet the qualifications found in sections 23-1201.01 and 23-1201.02. The county attorney shall be elected on the partisan ballot.

Office of county attorney is to be treated as a legislative office as distinguished from a constitutional office. Fitzgerald v. Kuppinger, 163 Neb. 286, 79 N.W.2d 547 (1956).

The term of office of a county attorney is not limited to four years, but continues until a successor is elected, or appointed, and qualified. State ex rel. Schroeder v. Swanson, 121 Neb. 459, 237 N.W. 407 (1931).

Under the Constitution, Article IX, section 4, the Legislature has power to create the office of county attorney. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

Although county attorneys now have the same duties and powers as district attorneys formerly had, a county attorney is a county officer and the county court has original jurisdiction over contests of election for that office. Bell v. Templin, 26 Neb. 249, 41 N.W. 1093 (1889).



32-523 Public defender; election; when required; terms; qualifications; partisan ballot.

Except as otherwise provided in sections 23-3401 and 23-3404, the public defender shall, in counties having a population in excess of one hundred thousand inhabitants which have not elected a public defender prior to July 10, 1984, be elected at the next statewide general election following July 10, 1984, or the year in which the county attains a population of one hundred thousand inhabitants and shall, in other counties, be elected at the first statewide general election of county officers following approval by the county board and every four years thereafter. The term of the public defender shall be four years or until his or her successor is elected and qualified. The public defender shall meet the qualifications found in section 23-3401. The public defender shall be elected on the partisan ballot.



32-524 Clerk of the district court; election; when required; terms; partisan ballot.

(1) Except as provided in section 22-417:

(a) In counties having a population of seven thousand inhabitants or more, there shall be elected one clerk of the district court at the statewide general election in 1962 and every four years thereafter; and

(b) In counties having a population of less than seven thousand inhabitants, there shall be elected a clerk of the district court at the first statewide general election following a determination by the county board and the district judge for the county that such officer should be elected and each four years thereafter. When such a determination is not made in such a county, the county clerk shall be ex officio clerk of the district court and perform the duties by law devolving upon that officer, unless there is an agreement between the State Court Administrator and the county board that the clerk of the county court for such county shall be the ex officio clerk of the district court and perform such duties.

(2) In any county upon presentation of a petition to the county board (a) not less than sixty days before the statewide general election in 1976 or every four years thereafter, (b) signed by registered voters of the county equal in numbers to at least fifteen percent of the total vote cast for Governor at the most recent gubernatorial election in the county, secured in not less than two-fifths of the townships or precincts of the county, and (c) asking that the question of not electing a clerk of the district court in the county be submitted to the registered voters therein, the county board, at the next statewide general election, shall order the submission of the question to the registered voters of the county. The form of submission upon the ballot shall be as follows:

For election of a clerk of the district court;

Against election of a clerk of the district court.

(3) If a majority of the votes cast on the question are against the election of a clerk of the district court in such county, the duties of the clerk of the district court shall be performed by the county clerk, unless there is an agreement between the State Court Administrator and the county board that the clerk of the county court for such county shall be the ex officio clerk of the district court and perform such duties, and the office of clerk of the district court shall either cease with the expiration of the term of the incumbent or continue to be abolished if no such office exists at such time.

(4) If a majority of the votes cast on the question are in favor of the election of a clerk of the district court, the office shall continue or a clerk of the district court shall be elected at the next statewide general election as provided in subsection (1) of this section.

(5) The term of the clerk of the district court shall be four years or until his or her successor is elected and qualified. The clerk of the district court shall meet the qualifications found in section 24-337.04. The clerk of the district court shall be elected on the partisan ballot.

Method of giving notice of appeal in this particular case from freeholders' board, in a county where by law county clerk is ex officio clerk of the district court, held sufficient. Elson v. Harbert, 190 Neb. 437, 208 N.W.2d 703 (1973).

The United States census reports are not conclusive evidence, but are prima facie evidence of the population in any given territory unless overcome by other competent evidence. State ex rel. Blessing v. Davis, 66 Neb. 333, 92 N.W. 740 (1902).

The language of this section, providing for an election in a designated year and every four years thereafter, refers to regular elections and not to the filling of vacancies. State ex rel. Francl v. Dodson, 21 Neb. 218, 31 N.W. 788 (1887).

This section refers to the population of each county ascertained as of the date of election, from the best evidence obtainable, and not exclusively from a previous census. State ex rel. McBride v. Long, 17 Neb. 502, 23 N.W. 337 (1885).

The office of clerk of the district court is not separate from the office of county clerk in counties containing less than the required population at the date of election. State ex rel. Bd. of County Commissioners of Hamilton County v. Whittemore, 12 Neb. 252, 11 N.W. 310 (1882).

Under this section, an election may be held only in the designated year and every four years thereafter and only in counties having the required population in the designated years. State ex rel. Graybill v. Whittemore, 11 Neb. 175, 9 N.W. 93 (1881); State ex rel. Newman v. Stauffer, 11 Neb. 173, 8 N.W. 432 (1881).

The office of clerk of the district court does not exist in counties having less than the required population at the date of election, but the county clerk of such counties is an ex officio clerk of the district court. State ex rel. Welna v. Steuffer, 10 Neb. 506, 6 N.W. 604 (1880).



32-525 County surveyor; election; when required; terms; qualifications; question of electing county surveyor; county board; powers; form of ballot; partisan ballot.

(1) Except as provided in section 22-417 and except for counties which vote not to elect the county surveyor as provided in subsection (2) or (4) of this section, a county surveyor on either a full-time or part-time basis, as determined by the county board in accordance with section 23-1901, shall be elected in each county having a population of less than one hundred fifty thousand inhabitants at the statewide general election in 1990 and each four years thereafter.

(2)(a) Except as provided in section 22-417 and in subsection (3) of this section, in each county having a population of less than one hundred fifty thousand inhabitants, the question of electing a county surveyor in the county shall be submitted to the registered voters of the county at the statewide general election in 2020. The form of submission upon the ballot shall be as follows: For election of county surveyor; Against election of county surveyor.

(b) If a majority of the votes cast on the question are against the election of a county surveyor in such county, the office of county surveyor shall cease as an elected office with the expiration of the term of the incumbent or shall remain as it exists if no elected official holds that office. In such counties, the office shall be filled as provided in subsection (2) of section 23-1901.01.

(c) If a majority of the votes cast on the question are in favor of the election of a county surveyor, the office shall continue to be elected as provided in subsection (1) of this section or, if no elected county surveyor is in office, a county surveyor shall be elected at the next statewide general election as provided in subsection (1) of this section.

(3) If a county having a population of less than one hundred fifty thousand inhabitants has an elected county surveyor in office on January 1, 2020, the county board may, prior to February 1, 2020, following a public hearing, adopt a resolution to continue to elect the county surveyor for the county and not to submit the question pursuant to subsection (2) of this section.

(4)(a) Beginning in 2021, in each county having a population of less than one hundred fifty thousand inhabitants, the county board shall submit the question of electing a county surveyor in the county to the registered voters of the county at the next statewide general election if (i) the county board, by majority vote of all the members of the county board, adopts a resolution on or before September 1 prior to the next statewide general election to submit the question to the voters or (ii) a petition conforming to section 32-628 asking for the submission of the question to the voters is presented to the election commissioner or county clerk on or before September 1 prior to the next statewide general election signed by at least ten percent of the registered voters of the county. The election commissioner or county clerk shall verify the signatures pursuant to section 32-631 and place the question on the ballot if he or she determines that at least ten percent of the registered voters of the county have signed the petition.

(b) The form of submission upon the ballot shall be as follows: For election of county surveyor; Against election of county surveyor.

(c) If a majority of the votes cast on the question are against the election of a county surveyor in such county, the office of county surveyor shall cease as an elected office with the expiration of the term of the incumbent or shall remain as it exists if no elected official holds that office. In such counties, the office shall be filled as provided in subsection (2) of section 23-1901.01.

(d) If a majority of the votes cast on the question are in favor of the election of a county surveyor, the office shall continue to be elected as provided in subsection (1) of this section or, if no elected county surveyor is in office, a county surveyor shall be elected at the next statewide general election as provided in subsection (1) of this section.

(5) The term of the county surveyor shall be four years or until his or her successor is elected and qualified. The county surveyor shall meet the qualifications found in sections 23-1901 and 23-1901.01. The county surveyor shall be elected on the partisan ballot.



32-526 County engineer; election; when required; terms; qualifications; partisan ballot.

Except as provided in section 22-417, a county engineer shall be elected in each county having a population of one hundred fifty thousand inhabitants or more at the statewide general election in 1990 and each four years thereafter. The term of the county engineer shall be four years or until his or her successor is elected and qualified. The county engineer shall meet the qualifications found in section 23-1901. The county engineer shall be elected on the partisan ballot.



32-527 Repealed. Laws 1999, LB 272, § 118.



32-528 County board of commissioners; terms; qualifications; partisan ballot; nomination and election by district; change of number of commissioners; procedure.

(1) In counties having a county board of three commissioners, two commissioners shall be elected at the statewide general election in 1994 and each four years thereafter, and one commissioner shall be elected at the statewide general election in 1996 and each four years thereafter. In counties having a county board of five commissioners, three commissioners shall be elected at the statewide general election in 1994 and each four years thereafter, and two commissioners shall be elected at the statewide general election in 1996 and each four years thereafter. In counties having a county board of seven or more commissioners, one commissioner shall be elected in each odd-numbered commissioner district at the statewide general election in 1994 and each four years thereafter, and one commissioner shall be elected in each even-numbered commissioner district at the statewide general election in 1996 and each four years thereafter.

(2) Except for commissioners first elected after the county adopts the commissioner form of government or has increased the number of commissioners, the term of each county commissioner shall be four years or until his or her successor is elected and qualified. At the first election held to choose the board of commissioners in any county having three commissioners, the person having the highest number of votes shall serve for four years and the two receiving the next highest number of votes shall serve for two years, and if any three or more persons have the same number of votes, their terms of office shall be determined by the county canvassing board. The county commissioners shall meet the qualifications found in section 23-150. Nothing in this section shall be construed to prohibit the reelection of a commissioner holding office if the commissioner is reelected to represent his or her respective district. The county commissioners shall be elected on the partisan ballot.

(3)(a) In counties having not more than one hundred fifty thousand inhabitants as determined by the most recent federal decennial census, one commissioner shall be nominated and elected from each district by the registered voters of the district.

(b) In counties having a population of more than one hundred fifty thousand but not more than four hundred thousand inhabitants as determined by the most recent federal decennial census, one commissioner shall be nominated and elected from each district by the registered voters of the district as provided in subsection (5) of this section.

(c) In counties having more than four hundred thousand inhabitants as determined by the most recent federal decennial census, one commissioner shall be nominated and elected from each district by the registered voters of the district.

(4) In counties in which a majority has voted to have five commissioners as provided in section 23-148, the three commissioners of such county whose terms of office will expire after the election shall continue in office until the expiration of the terms for which they were elected and until their successors are elected and qualified. Two commissioners shall be appointed pursuant to sections 32-567 and 32-574 to serve until the first Thursday after the first Tuesday in January following the next statewide general election. At the next statewide general election, commissioners shall be elected to fill the positions of any commissioners appointed under this section. At the first primary election after such appointments, filings shall be accepted for terms of two years and for terms of four years so that two commissioners will be elected to four-year terms at one election and three commissioners will be elected to four-year terms at the next election.

(5) In counties having more than one hundred fifty thousand but not more than four hundred thousand inhabitants as determined by the most recent federal decennial census:

(a) At the primary election in 2010, one commissioner shall be nominated from each odd-numbered district, and at the ensuing general election, one commissioner shall be elected from each odd-numbered district. Their successors shall be nominated and elected every four years thereafter; and

(b) At the primary election in 2012, one commissioner shall be nominated from each even-numbered district, and at the ensuing general election, one commissioner shall be elected from each even-numbered district. Their successors shall be nominated and elected every four years thereafter.

Term of county commissioner is four years. Cavey v. Reigle, 101 Neb. 807, 165 N.W. 153 (1917); State ex rel. Fitch v. McFarland, 98 Neb. 854, 154 N.W. 719 (1915); Calling v. Gilland, 97 Neb. 788, 151 N.W. 322 (1915).

The election of more than one commissioner is not forbidden if terms of two commissioners have expired or will the succeeding January. State ex rel. Calling v. Smith, 101 Neb. 805, 165 N.W. 152 (1917).

This section expresses legislative construction of former conflicting statutes. De Larm v. Van Camp, 98 Neb. 857, 154 N.W. 717 (1915).

In counties not under township organization, the term of office of a county commissioner is four years and is controlled by the act that created the office and prescribed the term thereof. Saling v. Bahensky, 97 Neb. 789, 151 N.W. 320 (1915).



32-529 County board of supervisors; districts; terms; qualifications; partisan ballot.

At the first general election after the adoption of township organization by a county, one supervisor shall be elected in each supervisor district. Thereafter one supervisor shall be elected in each odd-numbered supervisor district at the general election two years after the first general election and each four years thereafter, and one supervisor shall be elected in each even-numbered supervisor district at the general election four years after the first general election and each four years thereafter. Each county supervisor shall be nominated and elected by the registered voters of the district from which he or she is elected. Except for supervisors first elected after the county has adopted township organization, the term of each county supervisor shall be four years or until his or her successor is elected and qualified. The county supervisors shall meet the qualifications found in section 23-268. The county supervisors shall be elected on the partisan ballot.

County supervisors are elected for four years, but have staggered terms of office. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

The 1891 amendment to the election laws did not repeal or change the laws relating to the election of township officers or temporary organization, but merely provided for future elections. Albert v. Twohig, 35 Neb. 563, 53 N.W. 582 (1892).

This section, as enacted in 1879, referred to the first general election after the adoption of township organization at which the county officers named were to be elected. State ex rel. Crossley v. Hedlund, 16 Neb. 566, 20 N.W. 876 (1884).



32-530 Township officers; terms; qualifications; nonpartisan ballot.

After the initial appointments as provided for in sections 23-214 and 23-215, the officers of the township board shall be elected in counties under township government at the statewide general election in 1994 and every four years thereafter. Except for officers first appointed after the county has adopted township organization, the term of each officer shall be four years or until his or her successor is elected and qualified. The three candidates receiving the highest number of votes at the general election shall be the officers of the township board, and the three officers shall determine by majority vote which officer shall serve as township clerk, township treasurer, and chairperson of the township board. The township officers shall meet the qualifications found in sections 23-214 and 23-215. The township officers shall be elected on the nonpartisan ballot.



32-531 County weed district board; terms; qualifications; nonpartisan ballot.

After the initial appointments to the county weed district board in counties in which the members are elected, the two members from cities, villages, or townships shall thereafter be elected at the statewide general election in 1994 and each four years thereafter, and the three members from rural areas shall be elected at the statewide general election in 1996 and each four years thereafter. After the initial appointments, the term of each member shall be four years or until his or her successor is elected and qualified. The members shall meet the qualifications found in section 2-953.01. The members shall be elected on the nonpartisan ballot.



32-532 Village board of trustees; terms; qualifications.

The members of a village board of trustees shall be elected at the statewide general election as provided in section 17-202 and each four years thereafter. Except as provided in such section, the term of each board member shall be four years or until his or her successor is elected and qualified. The board members shall meet the qualifications found in section 17-203.



32-533 Cities of the second class; officers; terms.

Commencing with the primary election in 1976 and every two years thereafter, all elected officers in all cities of the second class shall be nominated at the statewide primary election and elected at the statewide general election. All elected officers in a city of the second class shall serve for terms of four years or until their successors are elected and qualified.



32-534 Certain cities of the first class; officers; wards; terms; qualifications.

(1) In a city of the first class except a city having adopted the commissioner or city manager plan of government, a mayor shall be elected at large and council members shall be elected by ward or at large and by ward as provided in section 32-554. If members are elected by ward, one or two council members shall be elected from each ward, except that there shall be at least four council members, and two council members shall be required for each ward in any city having fewer than four wards. The council may provide for the election of the treasurer and clerk as provided in section 16-302.01.

(2) All elected officers in a city of the first class shall serve for terms of four years or until their successors are elected and qualified. The council members shall be nominated at the statewide primary election and elected at the statewide general election. The council members shall meet the qualifications found in section 16-302.01.



32-535 Cities of the primary class; city council; terms.

The members of the city council of a city of the primary class shall be elected at the general city election as provided in section 15-301. The term of each council member shall be four years or until his or her successor is elected and qualified.



32-536 Cities of the metropolitan class; city council; terms; districts; qualifications.

In a city of the metropolitan class, seven council members shall be elected to the city council for terms of four years at the general city election in 1993 pursuant to section 14-201. One council member shall be nominated and elected from each of the districts into which the city is divided pursuant to section 14-201.03. The council members shall meet the qualifications found in sections 14-204 and 14-230.



32-537 City with home rule charter; city council; qualifications; nominating petition or filing fee.

(1) In a city which adopts a home rule charter pursuant to sections 19-501 to 19-503 and Article XI, sections 2 to 5, of the Constitution of Nebraska, the number of city council members shall be determined by the home rule charter. The council members of a city of the metropolitan class which adopts a home rule charter shall meet the qualifications found in sections 14-204 and 14-230.

(2) Any city having a home rule charter may provide in such charter for a nominating petition or filing fee or both for any person desiring to be a candidate for the office of council member or mayor.



32-538 City with city manager plan of government; city council; members; wards; terms; change in number; procedure.

(1) In a city which adopts the city manager plan of government pursuant to sections 19-601 to 19-610, the number of city council members shall be determined by the class and population of the city. In cities having one thousand or more but not more than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, there shall be five members, and in cities having more than forty thousand but less than two hundred thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, there shall be seven members, except that in cities having between twenty-five thousand and forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, the city council may by ordinance provide for seven members. Council members shall be elected from the city at large unless the city council by ordinance provides for the election of all or some of its council members by wards, the number and boundaries of which are provided for in section 16-104. Council members shall serve for terms of four years or until their successors are elected and qualified. The council members shall meet the qualifications found in sections 19-613 and 19-613.01.

The first election under an ordinance changing the number of council members or their manner of election shall take place at the next regular city election. Council members whose terms of office expire after the election shall continue in office until the expiration of the terms for which they were elected and until their successors are elected and qualified. At the first election under an ordinance changing the number of council members or their manner of election, one-half or the bare majority of council members elected at large, as the case may be, who receive the highest number of votes shall serve for four years and the other or others, if needed, for two years. At such first election, one-half or the bare majority of council members, as the case may be, who are elected by wards shall serve for four years and the other or others, if needed, for two years, as provided in the ordinance. If only one council member is to be elected at large at such first election, such member shall serve for four years.

(2) Commencing with the statewide primary election in 1976, and every two years thereafter, those candidates whose terms will be expiring shall be nominated at the statewide primary election and elected at the statewide general election.



32-539 City with commission plan of government; city council; members; nonpartisan ballot; mayor and council members; terms.

(1) In a city which adopts the commission plan of government pursuant to sections 19-401 to 19-433, the number of city council members shall be determined by the class and population of the city. In cities having two thousand or more but not more than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, there shall be five members, in cities of the primary class, there shall be five members, and in cities of the metropolitan class, there shall be seven members. Council members shall be elected from the city at large. In cities of the primary class, three excise members shall be elected in addition to the five council members. Nomination and election of all council members shall be by nonpartisan ballot. The mayor shall be elected for a four-year term.

(2) In cities containing two thousand or more but not more than forty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, at the city council election in 1980, the council member elected as the commissioner of the department of public works and the council member elected as the commissioner of the department of parks and recreation shall each serve a term of four years. If a city elects to adopt the commission plan of government after 1980, the council member elected as the commissioner of the department of public works and the council member elected as the commissioner of the department of public accounts and finances shall each serve a term of four years and the council member elected as the commissioner of the department of streets, public improvements, and public property and the council member elected as the commissioner of the department of parks and recreation shall each serve a term of two years. Upon the expiration of such terms, all council members shall serve terms of four years and until their successors are elected and qualified.

(3) Commencing with the statewide primary election in 2000, and every two years thereafter, candidates shall be nominated at the statewide primary election and elected at the statewide general election except as otherwise provided in section 19-405.



32-540 Metropolitan utilities district; board of directors; election subdivisions; board; duties; nonpartisan ballot; terms; qualifications.

(1) Except as otherwise provided in subsection (2) of this section, in each metropolitan utilities district service area, two of the members of the board of directors shall be chosen at large by the registered voters within the district at the time of the statewide primary and statewide general elections held in the even-numbered years, except that at the primary and general elections held in 1978 and every six years thereafter, three members, one of whom shall be known as the outside member, shall be elected at large by the registered voters within the district.

(2)(a) The board of directors of a metropolitan utilities district may by resolution provide for the division of the territory of the district into seven election subdivisions composed of substantially equal population and compact and contiguous territory and number the subdivisions consecutively. One member of the board of directors shall be elected from each subdivision.

(b) If the board of directors provides for seven election subdivisions prior to February 1, 2016, the board of directors shall assign each position on the board of directors to represent a numbered election subdivision for the remainder of the term of office for which the member is elected, regardless of whether the member resides in the subdivision, and shall make such assignments so that members representing election subdivisions numbered one and two hold office until the first Tuesday after the first Monday in January 2019 or until their successors are elected and qualified, members representing election subdivisions numbered three, four, and five hold office until the first Tuesday after the first Monday in January 2021 or until their successors are elected and qualified, and members representing election subdivisions six and seven hold office until the first Tuesday after the first Monday in January 2023 or until their successors are elected and qualified.

(c) A successor who resides in the numbered election subdivision shall be nominated and elected at the statewide primary and general elections held in the calendar year prior to the expiration of the term of the member who represents such numbered election subdivision.

(d) After each federal decennial census, the board of directors shall create new boundaries for the election subdivisions. In establishing the boundaries of the election subdivisions, the board of directors shall follow county lines wherever practicable, shall provide for the subdivisions to be composed of substantially equal population and compact and contiguous territory, and shall, as nearly as possible, follow the precinct lines created by the election commissioner or county clerk after each federal decennial census.

(3) Nomination and election of all directors shall be by nonpartisan ballot. Except as provided in subsection (2) of this section, members of the board shall hold office for a period of six years from the first Tuesday after the first Monday in January following their election or until their successors are elected and qualified. The directors shall meet the qualifications found in sections 14-2102 and 14-2103.



32-541 Class I school district; school board members; terms; qualifications.

Class I school districts which have voted to have a six-member school board pursuant to section 79-548 may elect the board members at the statewide primary election. The members of the school board serving when it is decided to elect at the statewide primary election shall continue in office until the first Tuesday in June following the next statewide primary election, at which election a six-member board shall be elected. The three members receiving the highest number of votes shall be elected for terms of four years, and the three members receiving the next highest number of votes shall be elected for terms of two years. Each member's term of office shall begin on the first Tuesday in June following his or her election and, except as otherwise provided in this section, shall continue for four years or until the member's successor is elected and qualified. The members shall meet the qualifications found in section 79-543.



32-542 Class II school district; school board members; terms; qualifications.

(1) Members of the school board of a Class II school district shall be elected at the statewide general election. The school board of a Class II school district shall have no fewer than five members and no more than nine members as provided in section 79-550. The number of members to be elected at the statewide general election and the terms for which they will be elected shall be determined by the election commissioner or county clerk with the aid of the secretary of the school board. Terms shall be staggered so that approximately one-half of the members are elected to each board at each general election for terms of four years. When it becomes necessary to establish the staggering of terms by electing at-large members for terms of different duration at the same election, candidates receiving the greatest number of votes shall be elected for the longest terms. When a Class II school district is created by a Class I school district which determines by a majority vote to establish a high school pursuant to section 79-406, the school board shall be elected at the next statewide general election and approximately one-half of the members receiving the highest number of votes shall be elected for terms of four years, and the members receiving the next highest number of votes shall be elected for terms of two years.

(2) Each member's term of office shall begin on the date of the first regular meeting of the board in January following the statewide general election at which he or she is elected and, except as otherwise provided in this section, shall continue for four years or until the member's successor is elected and qualified. The school board members of a Class II school district shall meet the qualifications found in section 79-543.



32-543 Class III school district; board of education members; terms; qualifications.

(1) If a caucus is held for nominations under section 79-549 for a Class III school district, the board of education shall consist of six members to be elected by the registered voters of the school district at the statewide primary election. Two members shall be elected at each election for a term of six years. The members shall meet the qualifications found in section 79-543.

(2) Except as provided in subsection (1) of this section, members of the board of education of a Class III school district shall be nominated at the statewide primary election and elected at the statewide general election. The board of education of a Class III school district shall have no fewer than five members and no more than nine members as provided in section 79-549 or 79-550, and the members shall be nominated and elected at large or by district or ward as provided in section 32-554 or nominated by district or ward and elected at large as provided in section 79-550. The number of members to be nominated at the statewide primary election and elected at the statewide general election and the terms for which they will be nominated and elected shall be determined by the election commissioner or county clerk with the aid of the elected secretary of the board of education of the district. The terms of office of members of such board shall expire on the first Thursday after the first Tuesday in January. Terms shall be staggered so that approximately one-half of the members are elected to the board at each general election for terms of four years. When it becomes necessary to establish the staggering of terms by electing members for terms of different duration at the same election, candidates receiving the greatest number of votes shall be elected for the longest terms. The members shall meet the qualifications found in section 79-543.



32-544 Class IV school district; board of education members; districts; terms; nonpartisan ballot; qualifications.

Candidates for the board of education of a Class IV school district shall be nominated and elected by district as provided in section 32-552 for four-year terms at the same time as members of the city council of the city in which the district is located. A member of the board shall be elected from each district pursuant to such section. Candidates shall be nominated and elected upon a nonpartisan ballot. At the general city election in 1979 and each four years thereafter, one member shall be elected from each even-numbered district. At the general city election in 1981 and each four years thereafter, one member shall be elected from each odd-numbered district. The members shall meet the qualifications found in section 79-543.



32-545 Class V school district; board of education members; districts; qualifications; terms; nonpartisan ballot.

(1) A member of the board of education of a Class V school district shall be elected from each district provided for in section 32-552. Such election shall be held on the date provided in subsection (3) or (4) of this section. The members of such board of education shall meet the qualifications found in sections 79-543 and 79-552.

(2) The term of office of each member serving on February 12, 2013, expires on the fourth Monday after such election in 2013.

(3) At the election on the date provided in section 14-201 for the election of elective officers of a city of the metropolitan class for 2013, members of the board shall be elected to serve for terms as provided in subsection (4) of this section, from and including the fourth Monday after their election or until their successors are elected and qualified.

(4)(a) In 2013, candidates from all districts for election to such board of education shall be nominated at the primary election held for nomination of candidates for city council pursuant to section 14-204. Candidates for election to such board of education shall be nominated upon a nonpartisan ballot.

(b) In 2014, candidates for election to such board of education from even-numbered districts shall be nominated at the statewide primary election and elected at the statewide general election and shall take office on the first Monday in January 2015. Terms of the members elected from such even-numbered districts in 2013 shall expire on such date. In 2016, candidates for election to such board of education from odd-numbered districts shall be nominated at the statewide primary election and elected at the statewide general election and shall take office on the first Monday in January 2017. Terms of the members elected from odd-numbered districts in 2013 shall expire on such date. Thereafter, all members shall be nominated at the statewide primary election and elected at the statewide general election, shall take office on the first Monday in January following their election, and shall serve terms of four years or until their successors are elected and qualified. Candidates for election to such board of education shall be nominated upon the nonpartisan ballot.



32-546 Class VI school district; school board members; terms; nomination; qualifications.

Members of the school board of a Class VI school district shall be elected at the statewide primary election. The term of office for members shall begin on the second Monday in June following their election and shall continue for four years or until their successors are elected and qualified. Persons may be nominated either by petition or by direct filing. The members shall meet the qualifications found in section 79-543.



32-546.01 Learning community coordinating council; members; election; appointment; vacancies; terms; per diem; expenses.

(1) Each learning community shall be governed by a learning community coordinating council. Through January 4, 2017, each council shall consist of eighteen voting members, with twelve members elected on a nonpartisan ballot from six numbered subcouncil districts created pursuant to section 32-555.01 and with six members appointed from such subcouncil districts pursuant to this section. Beginning January 5, 2017, each learning community coordinating council shall consist of twelve members elected on a nonpartisan ballot from six numbered subcouncil districts created pursuant to section 32-555.01. Members elected at the general election in 2014 shall continue to serve until the terms for which they were elected expire, and such members may run for reelection. Each voter shall be allowed to cast votes for one candidate at both the primary and general elections to represent the subcouncil district in which the voter resides. The four candidates receiving the most votes at the primary election shall advance to the general election. The two candidates receiving the most votes at the general election shall be elected. A candidate shall reside in the subcouncil district for which he or she is a candidate. Coordinating council members shall be elected on the nonpartisan ballot.

(2) The initial elected members shall be nominated at the statewide primary election and elected at the statewide general election immediately following the certification of the establishment of the learning community, and subsequent members shall be nominated at subsequent statewide primary elections and elected at subsequent statewide general elections. Except as provided in this section, such elections shall be conducted pursuant to the Election Act.

(3) Vacancies in office for elected members shall occur as set forth in section 32-560. Whenever any such vacancy occurs, the remaining elected members of such council shall appoint an individual residing within the geographical boundaries of the subcouncil district for the balance of the unexpired term.

(4) Members elected to represent odd-numbered districts in the first election for the learning community coordinating council shall be elected for two-year terms. Members elected to represent even-numbered districts in the first election for the learning community coordinating council shall be elected for four-year terms. Members elected in subsequent elections shall be elected for four-year terms and until their successors are elected and qualified.

(5) The appointed members shall be appointed in November of each even-numbered year through 2014 after the general election. Appointed members shall be school board members of school districts in the learning community either elected to take office the following January or continuing their current term of office for the following two years. For learning communities to be established prior to July 21, 2016, pursuant to orders issued pursuant to section 79-2102, the Secretary of State shall hold a meeting of the school board members of the school districts in such learning community to appoint one member from such school boards to represent each of the subcouncil districts on the coordinating council of such learning community. For subsequent appointments, the current appointed members of the coordinating council shall hold a meeting of the school board members of such school districts to appoint one member from such school boards to represent each of the subcouncil districts on the coordinating council of the learning community. The appointed members shall be selected by the school board members of the school districts in the learning community who reside in the subcouncil district to be represented pursuant to a secret ballot, shall reside in the subcouncil district to be represented, and shall be appointed for two-year terms and until their successors are appointed and qualified.

(6) Vacancies in office for appointed members shall occur upon the resignation, death, or disqualification from office of an appointed member. Disqualification from office shall include ceasing membership on the school board for which membership qualified the member for the appointment to the learning community coordinating council or ceasing to reside in the subcouncil district represented by such member of the learning community coordinating council. Whenever such vacancy occurs, the remaining appointed members shall hold a meeting of the school board members of the school districts in such learning community to appoint a member from such school boards who lives in the subcouncil district to be represented to serve for the balance of the unexpired term.

(7) Through January 4, 2017, each learning community coordinating council shall also have a nonvoting member from each member school district which does not have either an elected or an appointed member who resides in the school district on the council. Such nonvoting members shall be appointed by the school board of the school district to be represented to serve for two-year terms, and notice of the nonvoting member selected shall be submitted to the Secretary of State by such board prior to December 31 of each even-numbered year through 2014. Each such nonvoting member shall be a resident of the appointing school district and shall not be a school administrator employed by such school district. Whenever a vacancy occurs, the school board of such school district shall appoint a new nonvoting member and submit notice to the Secretary of State and to the learning community coordinating council.

(8) Members of a learning community coordinating council shall take office on the first Thursday after the first Tuesday in January following their election, except that members appointed to fill vacancies shall take office immediately following administration of the oath of office. Each voting member shall be eligible for reimbursement of reasonable expenses related to service on the learning community coordinating council. Each nonvoting member shall be eligible for reimbursement of reasonable expenses related to service on the learning community coordinating council.



32-547 City airport authority board; members; terms; qualifications.

Each airport authority board created pursuant to the Cities Airport Authorities Act in cities of the primary, first, and second classes and in villages shall consist of five members. Except for members initially appointed pursuant to section 3-502, members of the board shall serve for terms of six years and shall be nominated and elected in the manner provided by law for the election of officers of the city concerned and shall take office at the same time as the officers of such city. One member shall be elected at the first general city election after creation of the authority, two members at the second general city election after creation of the authority, and two members at the third general city election after the creation of the authority. The members shall meet the qualifications found in such section.



32-548 County airport authority board; members; terms; qualifications.

Each airport authority board created pursuant to sections 3-601 to 3-622 shall consist of five members. Except for members initially appointed pursuant to section 3-611, members shall serve for terms of six years and shall be nominated and elected in the manner provided by law for election of nonpartisan officers of the county. Two members shall be elected at the first general election after creation of the authority, two members at the second general election after creation of the authority, and one member at the third general election after the creation of the authority. The members shall meet the qualifications found in section 3-611.



32-549 Joint airport authority board; members; terms; qualifications.

Each airport authority board created pursuant to the Joint Airport Authorities Act shall consist of at least five members from districts as established in section 3-703. Except for members initially appointed pursuant to such section, members of the board shall serve for terms of six years and shall be nominated and elected in the manner provided by law for nonpartisan officers. The terms of all elected members shall commence on the first Thursday after the first Tuesday in January following their election. One member shall be elected at the first general election after creation of the authority, two members at the second general election after creation of the authority, and two members at the third general election after the creation of the authority. The members shall meet the qualifications found in such section.



32-550 Local hospital district board of directors; terms; nonpartisan ballot.

Two members of a local hospital district board of directors shall be elected at the first statewide primary election after the initial appointment of members pursuant to section 23-3534, and three members shall be elected at the second statewide primary election after such initial appointment. Members shall be elected from the hospital district at large for terms which begin on the first Tuesday in June following their election. Except as otherwise provided in this section, each member shall serve for a term of four years or until his or her successor is elected and qualified. The members shall be elected on the nonpartisan ballot.



32-551 Repealed. Laws 2007, LB 248, § 7.



32-552 Election districts; adjustment of boundaries; when; procedure; Class IV school district; Class V school district; districts.

(1) At least five months prior to an election, the governing board of any political subdivision requesting the adjustment of the boundaries of election districts shall provide written notification to the election commissioner or county clerk of the need and necessity of his or her office to perform such adjustments.

(2) After the next federal decennial census, the election commissioner of the county in which the greater part of a Class IV school district is situated shall, subject to review by the school board, divide the school district into seven numbered districts, substantially equal in population as determined by the most recent federal decennial census. The election commissioner shall consider the location of schools within the district and their boundaries. The election commissioner shall adjust the boundaries of the election districts, subject to final review and adjustment by the school board, to conform to changes in the territory and population of the school district and also following each federal decennial census. Except when specific procedures are otherwise provided, section 32-553 shall apply to all Class IV school districts.

(3) For purposes of election of members to the board of education of a Class V school district:

(a)(i) The Legislature hereby divides such school district into nine numbered election districts of compact and contiguous territory and of as nearly equal population as may be practical. Each election district shall be entitled to one member on the board of education of such Class V school district. The Legislature adopts the official population figures and maps from the 2010 Census Redistricting (Public Law 94-171) TIGER/Line Shapefiles published by the United States Department of Commerce, Bureau of the Census. The numbers and boundaries of the election districts are designated and established by a map identified and labeled as OPS-13-002, filed with the Clerk of the Legislature, and incorporated by reference as part of Laws 2013, LB125. Such districts are drawn using the boundaries of the Class V school district as they existed on February 12, 2013; (ii) the Clerk of the Legislature shall transfer possession of the map referred to in subdivision (a)(i) of this subsection to the Secretary of State and the election commissioner of the county in which the greater part of the school district is situated on February 12, 2013; (iii) when questions of interpretation of such election district boundaries arise, the map referred to in subdivision (a)(i) of this subsection in possession of such election commissioner shall serve as the indication of the legislative intent in drawing the election district boundaries; (iv) the Secretary of State and such election commissioner shall also have available for viewing on his or her web site the map referred to in subdivision (a)(i) of this subsection identifying the boundaries for such election districts; and (v) the twelve numbered districts in existence on January 1, 2013, shall remain unchanged until the terms of members elected at the election in May 2013 begin; and

(b) After the next federal decennial census after February 12, 2013, the election commissioner of the county in which the greater part of a Class V school district is situated shall divide the school district into nine numbered districts of compact and contiguous territory and of as nearly equal population as may be practical. The election commissioner shall adjust the boundaries of such districts, subject to final review and adjustment by the school board, to conform to changes in the territory of the school district and also following each federal decennial census.

Read together, this section and section 32-553 authorize an election commissioner to draw or adjust the boundaries of school districts following a federal decennial census only as is necessary to maintain substantial population equality within the districts. This section and section 32-553 do not authorize an election commissioner to take into account political considerations when adjusting boundaries following a federal decennial census. State ex rel. Steinke v. Lautenbaugh, 263 Neb. 652, 642 N.W.2d 132 (2002).



32-553 Political subdivision; redistrict; when; procedure.

(1) When any political subdivision except a public power district nominates or elects members of the governing board by districts, such districts shall be substantially equal in population as determined by the most recent federal decennial census. Any such political subdivision which has districts in place on the date the census figures used in drawing district boundaries for the Legislature are required to be submitted to the state by the United States Department of Commerce, Bureau of the Census, shall, if necessary to maintain substantial population equality as required by this subsection, have new district boundaries drawn within six months after the passage and approval of the legislative bill providing for reestablishing legislative districts. Any such political subdivision in existence on the date the census figures used in drawing district boundaries for the Legislature are required to be submitted to the state by the United States Department of Commerce, Bureau of the Census, and which has not established any district boundaries shall establish district boundaries pursuant to this section within six months after such date. If the deadline for drawing or redrawing district boundary lines imposed by this section is not met, the procedures set forth in section 32-555 shall be followed.

(2) The governing board of each such political subdivision shall be responsible for drawing its own district boundaries and shall, as nearly as possible, follow the precinct lines created by the election commissioner or county clerk after each federal decennial census, except that the election commissioner of any county in which a Class IV or V school district is located shall draw district boundaries for such school district as provided in this section and section 32-552.

This section does not limit redrawing of district boundaries to only once every 10 years. Chambers v. Lautenbaugh, 263 Neb. 920, 644 N.W.2d 540 (2002).

Read together, section 32-552 and this section authorize an election commissioner to draw or adjust the boundaries of school districts following a federal decennial census only as is necessary to maintain substantial population equality within the districts. Section 32-552 and this section do not authorize an election commissioner to take into account political considerations when adjusting boundaries following a federal decennial census. State ex rel. Steinke v. Lautenbaugh, 263 Neb. 652, 642 N.W.2d 132 (2002).



32-554 Village, county, school district, or certain cities; elections at large or by district or ward; procedure.

(1)(a) Any city not under a home rule charter, village, county, or school district nominating and electing members to its governing board at large may, either by majority vote of the governing body or by petition of registered voters pursuant to subsection (2) of this section, submit, at a general election, the question of nominating and electing members to its governing board by district or ward.

(b) Any city not under a home rule charter, village, county having not more than four hundred thousand inhabitants as determined by the most recent federal decennial census, or school district nominating and electing members to its governing board by district or ward may, either by majority vote of the governing body or by petition of registered voters pursuant to subsection (2) of this section, submit, at a general election, the question of nominating and electing members to its governing board at large.

(c) Any city of the first class, except a city having adopted the commissioner or city manager plan of government, nominating and electing members to its governing body by ward may, either by ordinance by majority vote of the governing body or by petition of registered voters pursuant to subsection (2) of this section, submit, at a general election, the question of nominating and electing some of the members to its governing body by ward and some at large. No more than four members of the city council may be elected on an at-large basis, and at least four members of the city council shall be elected by ward. The ordinance of the governing body or petition shall specify the number of at-large members to be elected. At the first election in which one or more at-large members are to be elected to the city council, the members shall be elected to serve for initial terms of office of the following lengths: (i) If one at-large member is to be elected, he or she shall serve for a four-year term; (ii) if two at-large members are to be elected, the candidate receiving the highest number of votes shall be elected to serve for a four-year term and the other elected member shall be elected to serve for a two-year term; (iii) if three at-large members are to be elected, the two candidates receiving the highest number of votes shall be elected to serve for four-year terms and the other elected member shall be elected to serve for a two-year term; and (iv) if four at-large members are to be elected, the two candidates receiving the highest number of votes shall be elected to serve for four-year terms and the other elected members shall be elected to serve for two-year terms. Following the initial term of office, all at-large council members shall be elected to serve for four-year terms. No candidate may file as both an at-large candidate and a candidate by ward at the same election.

(2) Petitions for submission of the question shall be signed by registered voters of the city, village, county, or school district desiring to change the procedures for electing the governing board of the city, village, county, or school district. The petition or petitions shall be signed by registered voters equal in number to twenty-five percent of the votes cast for the person receiving the highest number of votes in the city, village, county, or school district at the preceding general election for electing the last member or members to its governing board. Each sheet of the petition shall have printed the full and correct copy of the question as it will appear on the official ballot. The petitions shall be filed with the county clerk or election commissioner not less than seventy days prior to the date of the general election, and no signatures shall be added or removed from the petitions after they have been so filed. Petitions shall be verified as provided in section 32-631. If the petition or petitions are found to contain the required number of valid signatures, the county clerk or election commissioner shall place the question on a separate ballot to be issued to the registered voters of the city, village, county, or school district entitled to vote on the question.

(3)(a) Any city, village, county, or school district voting to change from nominating and electing the members of its governing board by district or ward to nominating and electing some or all of such members at large shall notify the public and instruct the filing officer to accept the appropriate filings on an at-large basis. Candidates to be elected at large shall be nominated and elected on an at-large basis at the next primary and general election following submission of the question.

(b) Any city, village, county, or school district voting to change from nominating and electing the members of its governing board at large to nominating and electing by district or ward shall notify the public and instruct the filing officer to accept all filings by district or ward. Candidates shall be nominated and elected by district or ward at the next primary and general election following submission of the question. When district or ward elections have been approved by the majority of the electorate, the governing board of any city, village, county, or school district approving such question shall establish districts substantially equal in population as determined by the most recent federal decennial census except as provided in subsection (2) of section 32-553.

(4) Except as provided in section 14-201, each city not under a home rule charter, village, county, and school district which votes to nominate and elect members to its governing board by district or ward shall establish districts or wards so that approximately one-half of the members of its governing board may be nominated and elected from districts or wards at each election. Districts or wards shall be created not later than October 1 in the year following the general election at which the question was voted upon. If the governing board fails to draw district boundaries by October 1, the procedures set forth in section 32-555 shall be followed.



32-555 City, village, county, or school district; failure to redistrict; county attorney or election commissioner; duties; penalty.

(1) Except as provided in subsection (4) of this section, if the governing board of any city, village, county, or school district which nominates or elects members to the board by district or ward fails to draw district boundaries by the date established in subsection (1) of section 32-553 or subsection (4) of section 32-554, the county attorney of the county in which the board is located shall file an action in the district court for the purpose of ordering the board to draw district boundaries. If within six months after the receipt of such order the board does not comply, the members of the board shall be subject to removal and the court shall order the Secretary of State to draw district boundaries in accordance with the most recent federal decennial census. Any vacancy resulting from such removal from office shall be filled as provided by law.

(2) If the county attorney fails to file the action required by subsection (1) of this section, he or she shall be subject to removal from office. If the county attorney fails to file such action, any citizen within the jurisdiction of the governing board may file the action. The court shall order the board to pay any costs and attorney's fees involved in such action.

(3) If an election commissioner required to draw district boundaries for any county having more than four hundred thousand inhabitants as determined by the most recent federal decennial census pursuant to sections 23-151 and 32-553 fails to do so, the election commissioner shall be subject to (a) suit by the county attorney for the purpose of ordering the drawing of district boundaries, (b) removal from office pursuant to section 32-214 for failure to comply with an order to draw district boundaries within six months of receipt of such order, and (c) suit by any citizen for the purpose of ordering the drawing of district boundaries and shall be obligated to pay any costs and attorney's fees involved in any such action.

(4) If the county board of any county having more than four hundred thousand inhabitants as determined by the most recent federal decennial census fails to complete the process of drawing district boundaries as provided for in sections 23-151 and 32-553, the procedures set forth in subdivision (3)(b) of section 23-151 shall be followed.



32-555.01 Learning community; districts; redistricting.

The election commissioners of the applicable counties, pursuant to certification of the establishment of a learning community pursuant to section 79-2102, shall divide the territory of the new learning community into six numbered districts for the purpose of electing members to the learning community coordinating council in compliance with section 32-553 and for the purpose of organizing achievement subcouncils pursuant to section 79-2117. Such districts shall be compact and contiguous and substantially equal in population. The newly established subcouncil districts shall be certified to the Secretary of State on or before November 1 immediately following such certification. The newly established subcouncil districts shall apply beginning with the election of the first council members for such learning community. Following the drawing of initial subcouncil districts pursuant to this section, additional redistricting thereafter shall be undertaken by the learning community coordinating council according to section 32-553.



32-556 City, village, and school elections; requirements; applicability of act.

All city, village, and school issues and offices shall be combined on the statewide primary and general election ballots whenever possible. The issuance of separate ballots shall be avoided in a statewide election if city, village, or school offices or issues can reasonably be combined with the nonpartisan ballot and state law does not require otherwise. All city and village elections involving the election of officers, except cities with home rule charters, shall be held in accordance with the Election Act and in conjunction with the statewide primary or general election. All city elections in cities with home rule charters shall be held in accordance with the home rule charter except as otherwise provided in the Election Act and may be held in conjunction with the statewide primary or general election. If the home rule charter is silent as to any subject covered by the act, the act shall apply.



32-557 City, village, and school officers; partisan ballot; when allowed; requirements.

All elective city, village, and school officers shall be nominated and elected on a nonpartisan ballot unless a city or village provides for a partisan ballot by ordinance. No ordinance providing for nomination and election on a partisan ballot shall permit affiliation with any party not recognized as a political party for purposes of the Election Act. Such ordinance providing for nomination and election on a partisan ballot shall be adopted and effective not less than sixty days prior to the filing deadline.



32-558 City, village, and school elections; ballots; results; certificates of nomination or election.

City, village, and school district ballots shall be prepared for each city, village, or school election. The election commissioner, county clerk, or city or village clerk may certify and deliver all ballots, including ballots for early voting, across county lines to the election commissioner, county clerk, or city or village clerk in the adjoining county. The election commissioner, county clerk, or city or village clerk shall certify the results and shall issue certificates of nomination or election to the successful candidates.



32-559 Political subdivision; special election; procedure.

Except as provided in section 77-3444, any issue to be submitted to the registered voters at a special election by a political subdivision shall be certified by the clerk of the political subdivision to the election commissioner or county clerk at least fifty days prior to the election. A special election may be held by mail as provided in sections 32-952 to 32-959. Any other special election under this section shall be subject to section 32-405.

In lieu of submitting the issue at a special election, any political subdivision may submit the issue at a statewide primary or general election or at any scheduled county election, except that no such issue shall be submitted at a statewide election or scheduled county election unless the issue to be submitted has been certified by the clerk of the political subdivision to the election commissioner or county clerk by March 1 for the primary election and by September 1 for the general election. After the election commissioner or county clerk has received the certification of the issue to be submitted, he or she shall be responsible for all matters relating to the submission of the issue to the registered voters, except that the clerk of the political subdivision shall be responsible for the publication or posting of any required special notice of the submission of such issue other than the notice required to be given of the statewide election issues. The election commissioner or county clerk shall prepare the ballots and issue ballots for early voting and shall also conduct the submission of the issue, including the receiving and counting of the ballots on the issue. The election returns shall be made to the election commissioner or county clerk. The ballots shall be counted and canvassed at the same time and in the same manner as the other ballots. Upon completion of the canvass of the vote by the county canvassing board, the election commissioner or county clerk shall certify the election results to the governing body of the political subdivision. The canvass by the county canvassing board shall have the same force and effect as if made by the governing body of the political subdivision.



32-560 Elective office; vacancy; when.

Every elective office shall be vacant, except as provided in section 32-561, upon the happening of any one of the following events at any time before the expiration of the term of such office:

(1) Resignation of the incumbent;

(2) Death of the incumbent;

(3) Removal of the incumbent from office;

(4) Decision of a competent tribunal declaring the office of the incumbent vacant;

(5) Incumbent ceasing to be a resident of the state, district, county, township, or precinct in which the duties of his or her office are to be exercised or for which he or she may have been elected;

(6) Failure to elect at an election when there is no incumbent to continue in office until his or her successor is elected and qualified;

(7) The candidate who received the highest number of votes is ineligible, disqualified, deceased, or for any other reason unable to assume the office for which he or she was a candidate;

(8) Forfeiture of office as provided by law;

(9) Conviction of a felony or of any public offense involving the violation of the oath of office of the incumbent; or

(10) Incumbent of a high elective office assuming another elective office as provided in subsections (2) through (4) of section 32-604.

1. Right to hold over

2. Vacancies by removal

3. Miscellaneous

1. Right to hold over

A sheriff appointed by the county board, to fill a vacancy caused by the death of the incumbent, is an incumbent to continue in office until his successor is elected and qualified under subdivision (6) of this section. State ex rel. Boone County Attorney v. Willott, 103 Neb. 798, 174 N.W. 429 (1919).

The county commissioners, elected at the first election for officers of a new county, hold their offices only until their successors are elected, at the next general election, and have qualified. State ex rel. Nichols v. Field, 26 Neb. 393, 41 N.W. 988 (1889).

2. Vacancies by removal

Question as to the removal by a district judge of his family residence from the judicial district ipso facto creating a vacancy in the office of district judge was raised but not decided. Wustrack v. Hall, 95 Neb. 384, 145 N.W. 835 (1914).

Redistricting of county, where there was no removal by incumbent, does not vacate office of commissioner. State ex rel. Connolly v. Haverly, 62 Neb. 767, 87 N.W. 959 (1901).

The removal of a county commissioner from the district in which he was elected vacates his office even though he may continue to reside within the county. State ex rel. Malloy v. Skirving, 19 Neb. 497, 27 N.W. 723 (1886).

3. Miscellaneous

This section is silent about compensation. Hogan v. Garden County, 268 Neb. 631, 686 N.W.2d 356 (2004).

This provision preserves office for the holder thereof engaged in military service upon his return under certain conditions. State ex rel. Johnson v. Chase, 147 Neb. 758, 25 N.W.2d 1 (1946).

Conduct on the part of nominee for the office of presidential elector which clearly indicates that his intention, if elected, is to vote for the candidates of another political party, creates a vacancy in the office of each as a candidate, and a judicial determination of the existence of the vacancy is necessary. State ex rel. Nebraska Rep. State C. Com. v. Wait, 92 Neb. 313, 138 N.W. 159 (1912), 43 L.R.A.N.S. 282 (1912).

The general law providing for the filling of vacancies was intended as a regulation for all vacancies and includes offices created after its enactment unless full provision is contained in the law creating the office. State ex rel. Mortensen v. Furse, 89 Neb. 652, 131 N.W. 1030 (1911).

An office does not become vacant for failure to elect a successor if there is an incumbent to continue in office until his successor is elected and qualified. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).

This section and section 11-115 are in pari materia and should be construed together. Section 11-115 merely provides another cause of vacancy in addition to those included within this section. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895), 35 L.R.A. 124 (1895).

The ineligibility of a candidate declared elected does not create a vacancy where there is an incumbent to continue in office. Richards v. McMillin, 36 Neb. 352, 54 N.W. 566 (1893).

The words ceasing to be a resident of refer to an absence with an intention to remain away indefinitely as distinguished from a temporary absence for a definite period. Prather v. Hart, 17 Neb. 598, 24 N.W. 282 (1885).



32-561 Elective officer; military or naval service; no vacancy; exception; acting officer; appointment; powers; compensation.

(1) The acceptance of a commission to any military or naval office or the enlistment in or induction into the military or naval service of the United States which may require an incumbent in an elective office, except the office of member of the Legislature, to exercise military or naval duties within or without the state for any period of time within the term for which such person has been elected or appointed shall not create a vacancy of such office. While the incumbent exercises such military or naval duties within or without this state, he or she shall not be (a) entitled to receive any compensation, perquisites, or emoluments of the elective office, (b) required to keep and maintain an official bond or equivalent commercial insurance policy in force, or (c) responsible for the acts and defalcations of an acting officer duly appointed and qualified to take the place of the incumbent in such office during the time the incumbent is in such military or naval office or is inducted into or enlists in the military or naval service.

(2) If the incumbent accepts a commission to any military or naval office or enlists in or is inducted into the military or naval service of the United States, the county board, the governing body of the city, village, or other political subdivision, or the Governor or other appointive power, officer, or agency of the state in or under which such incumbent holds office may appoint an acting officer for such office for the period during which the elected or appointed incumbent will be absent by reason of the exercise of such military or naval duties or during the period of the term for which the incumbent has been elected or appointed. The acting officer so appointed shall qualify for such office in the manner provided by law and shall, during the time of such service as such acting officer, be entitled to all the compensation, perquisites, and emoluments of such office, including the power to appoint a deputy in the manner provided by law.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

This provision preserves office for the holder thereof engaged in military service upon his return under certain conditions. State ex rel. Johnson v. Chase, 147 Neb. 758, 25 N.W.2d 1 (1946).

Action of acting county attorney could not be collaterally attacked. Canada v. Jones, 170 F.2d 606 (8th Cir. 1948).



32-562 Resignations; how made.

The resignation of the incumbent of an elective office may be made as follows:

(1) By the Governor to the Legislature if in session or, if not, to the Secretary of State;

(2) By United States Senators and Representatives in the Congress of the United States, by incumbents elected by all the registered voters of the state, by judges of the Supreme Court, Court of Appeals, district courts, separate juvenile courts, Nebraska Workers' Compensation Court, and county courts, and by Regents of the University of Nebraska to the Governor;

(3) By members of the Legislature to the presiding officer of the Legislature if in session, who shall immediately transmit information of the same to the Governor, or if such body is not in session, to the Governor;

(4) By all county officers to the county board or the county clerk;

(5) By members of the county board to the county clerk;

(6) By all township officers to the township clerk;

(7) By the township clerk to the township board;

(8) By all city or village officers to the city council or village board;

(9) By all school board members to the school board;

(10) By all officers holding appointments to the officer or body by whom they were appointed; and

(11) By all elective officers for which no other method is provided to the body on which they serve.

Such resignation shall be in writing and shall not take effect until accepted by the board or officer to whom the resignation is tendered.

The resignation of a city attorney does not take effect until accepted by the mayor and council. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

The resignation of a township supervisor should be addressed to the township clerk. State ex rel. Godard v. Taylor, 26 Neb. 580, 42 N.W. 729 (1889).



32-563 Vacancies; pending appointment or election; possession and control of office; persons authorized.

When a vacancy occurs and before the election or appointment and qualification of a successor, possession shall be taken of all things pertaining to the office and the functions of the office shall be exercised as follows:

(1) Of any of the county offices, by the deputy if there is one and, if not, by a replacement appointed by the county board to perform the functions of the office until a permanent successor is duly appointed or elected; and

(2) Of any of the state offices, by the Governor or, in his or her absence or inability at the time of the occurrence, as follows:

(a) Of the Secretary of State by the State Treasurer;

(b) Of the Auditor of Public Accounts by the Secretary of State; and

(c) Of the State Treasurer by the Secretary of State or Auditor of Public Accounts.

The officer performing the functions of the State Treasurer shall make and sign an inventory of the money and warrants in the care of the office and transmit it to the Governor if he or she is in the state, and the Secretary of State shall take the keys of the safes and desks after depositing the books, papers, money, and warrants in such safes and desks and shall keep the key to the office.



32-564 Representatives in Congress; vacancy; how filled; special election; procedure.

(1) Except as otherwise provided in subsection (2) of this section:

(a) If a vacancy occurs in the office of Representative in Congress on or after August 1 in an even-numbered year and prior to the statewide general election in such year, the Governor shall order a special election to be held in conjunction with such statewide general election. The only candidates who may appear on the ballot for such office at such special election are those who were nominated at the statewide primary election in such year, those who comply with section 32-616, and those who comply with section 32-627 to fill a vacancy on the ballot if such a vacancy exists. The candidate receiving the most votes at such special election shall serve for the remainder of the vacated term and for the succeeding term of office;

(b) If a vacancy occurs in the office of Representative in Congress on or after the day of the statewide general election and prior to the end of the term of the office which is vacated, no special election shall be called; and

(c) If a vacancy occurs in such office at any time other than as described in subdivision (a) or (b) of this subsection, the Governor shall order a special election to be held within ninety days after the vacancy occurs. Each political party which polled at least five percent of the entire vote in the district in which the vacancy occurs may select a candidate following the applicable procedures in subsection (2) of section 32-627, except that the certificate and filing fee shall be submitted at least sixty-five days prior to the day of the election. Any candidate so selected shall have his or her name placed on the ballot with the appropriate political party designation. Any other person may have his or her name placed on the ballot without a political party designation by filing petitions pursuant to sections 32-617 and 32-618 and paying the filing fee as provided by section 32-608, except that the deadline for filing the petitions and paying the fee shall be sixty-five days prior to the day of the election. The candidate receiving the most votes at such special election shall serve for the remainder of the vacated term.

(2)(a) If the Speaker of the United States House of Representatives announces that there are more than one hundred vacancies in the House of Representatives requiring special elections according to 2 U.S.C. 8, as such section existed on July 18, 2008, and there is any vacancy in the office of Representative in Congress representing Nebraska, the Governor shall issue a writ of election. The writ of election shall specify the date of a special election to fill such vacancy to be held within forty-nine days after the Speaker's announcement.

(b) The Secretary of State shall notify the chairperson and secretary of each political party which polled at least five percent of the entire vote in the district in which the vacancy occurs that the party may select a candidate following the applicable procedures in subsection (2) of section 32-627, except that the certificate and filing fee shall be submitted within seven days after notification by the Secretary of State. Any candidate so selected shall have his or her name placed on the ballot with the appropriate political party designation.

(c) The ballot for any voter meeting the criteria of section 32-939 shall be transmitted to such voter within fifteen days after the Speaker's announcement and shall be accepted if received by the election commissioner or county clerk within forty-five days after transmission to the voter.

(d) The candidate receiving the most votes at such special election shall serve for the remainder of the vacated term.



32-565 United States Senator; vacancy; how filled.

(1) When a vacancy occurs in the representation of the State of Nebraska in the Senate of the United States, the office shall be filled by the Governor. The Governor shall appoint a suitable person possessing the qualifications necessary for senator to fill such vacancy.

(2)(a) If the vacancy occurs sixty days or less prior to a statewide general election and if the term vacated expires on the following January 3, the appointee shall serve until the following January 3.

(b) If the vacancy occurs sixty days or less prior to a statewide general election and if the term extends beyond the following January 3, the appointee shall serve until January 3 following the second statewide general election next succeeding his or her appointment and at such election a senator shall be elected to serve the unexpired term if any.

(3) If the vacancy occurs more than sixty days prior to a statewide general election, the appointee shall serve until January 3 following the statewide general election and at such election a senator shall be elected to serve the unexpired term if any.



32-566 Legislature; vacancy; how filled.

(1) When a vacancy occurs in the Legislature, the office shall be filled by the Governor. The Governor shall appoint a suitable person possessing the qualifications necessary for a member of the Legislature.

(2) If the vacancy occurs at any time on or after May 1 of the second year of the term of office, the appointee shall serve for the remainder of the unexpired term. If the vacancy occurs at any time prior to May 1 of the second year of the term of office, the appointee shall serve until the first Tuesday following the first Monday in January following the next regular general election and at the regular general election a member of the Legislature shall be elected to serve the unexpired term as provided in subsection (3) of this section.

(3)(a) If the vacancy occurs on or after February 1 and prior to May 1 during the second year of the term of office, the vacancy shall be filled at the regular election in November of that year. Candidates shall file petitions to appear on the ballot for such election as provided in section 32-617.

(b) If the vacancy occurs at any time prior to February 1 of the second year of the term of office, the procedure for filling the vacated office shall be the same as the procedure for filling the office at the expiration of the term and candidates shall be nominated and elected at the statewide primary and general elections during the second year of the term.



32-567 Vacancies; offices listed; how filled.

Vacancies in office shall be filled as follows:

(1) In state and judicial district offices and in the membership of any board or commission created by the state when no other method is provided, by the Governor;

(2) In county offices, by the county board;

(3) In the membership of the county board, by the county clerk, county attorney, and county treasurer;

(4) In the membership of the city council, according to section 32-568 or 32-569, as applicable;

(5) In township offices, by the township board or, if there are two or more vacancies on the township board, by the county board;

(6) In offices in public power and irrigation districts, according to section 70-615;

(7) In offices in natural resources districts, according to section 2-3215;

(8) In offices in community college areas, according to section 85-1514;

(9) In offices in educational service units, according to section 79-1217;

(10) In offices in hospital districts, according to section 23-3534;

(11) In offices in metropolitan utilities districts, according to section 14-2104;

(12) In membership on airport authority boards, according to section 3-502, 3-611, or 3-703, as applicable;

(13) In membership on the board of trustees of a road improvement district, according to section 39-1607;

(14) In membership on the council of a municipal county, by the council; and

(15) For learning community coordinating councils, according to section 32-546.01.

1. State offices

2. County and precinct offices

3. Township offices

4. Municipal offices

1. State offices

All vacancies in the office of railway commissioner should be filled by appointment by the Governor until the next general election at which a commissioner can be elected for the unexpired term. State ex rel. Mortensen v. Furse, 89 Neb. 652, 131 N.W. 1030 (1911).

Under former law, when a vacancy in the office of district judge was caused by the resignation of an incumbent more than thirty days before a general election, the Governor could fill the vacancy by appointment until the election, at which time the vacancy should be filled by election. State ex rel. Bates v. Thayer, 31 Neb. 82, 47 N.W. 704 (1891).

2. County and precinct offices

When a new position is created, and the act creating it does not provide otherwise, the position is vacant from the instant of its creation. State ex rel. Redmond v. Smith, 207 Neb. 21, 295 N.W.2d 297 (1980).

Upon an increase in number of county commissioner districts, appointment of additional commissioners should be made pending the next general election. Ludwig v. Board of County Commissioners, 170 Neb. 600, 103 N.W.2d 838 (1960).

Section 23-207, and not this section, governs vacancies in the office of county supervisor. State ex rel. Hunker v. West, 62 Neb. 461, 87 N.W. 176 (1901).

Under former law, a vacancy in the office of county judge should be filled by election where the unexpired term exceeded one year. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895), 35 L.R.A. 124 (1895).

The office of clerk of the district court is a county office and, under this section, the county board has the power to fill a vacancy therein. State ex rel. Dodson v. Meeker, 19 Neb. 444, 27 N.W. 427 (1886).

3. Township offices

A vacancy in the office of township supervisor may be filled in the manner provided by this section or by the electors at a special town meeting. State ex rel. Godard v. Taylor, 26 Neb. 580, 42 N.W. 729 (1889).

This section governs vacancies in town offices created by the erection of new towns, and, where the town offices are all vacant, it is the duty of the county clerk to fill the vacancies by appointment. State ex rel. Davis v. Forney, 21 Neb. 223, 31 N.W. 802 (1887).

4. Municipal offices

Vacancies in the office of councilman in cities of the second class are to be filled by appointment by the mayor and council, and an appointment made by the councilman without the concurrence of the mayor is void. State ex rel. Einstein v. Northup, 79 Neb. 822, 113 N.W. 540 (1907).

A vacancy in the office of supervisor of a city in a county under township organization can be filled by appointment by the mayor and council. State ex rel. Truesdell v. Plambeck, 36 Neb. 401, 54 N.W. 667 (1893).

Vacancies in the office of city treasurer should be filled by appointment by the mayor and council until the next general election for city purposes. State ex rel. Sexauer v. Buck, 13 Neb. 273, 13 N.W. 406 (1882).



32-568 Cities and villages; vacancy; how filled.

(1) If any vacancy occurs in the office of city council member of a city of the metropolitan class, the remaining members of the council shall appoint a person to fill such vacancy from the district in which the vacancy occurred for the remainder of the term. The person thus appointed shall qualify and give bond as by law provided for council members elected to such office. A vacancy in the office of mayor of a city of the metropolitan class shall be filled as provided by local law.

(2) The city council of a city of the primary class may provide for filling any vacancies that occur in any elective office by appointment by the mayor, with the advice and consent of the council, to hold office until the next general city election. In case of vacancy in the office of mayor of a city of the primary class or his or her absence or disability, the president of the council shall exercise the powers and duties of the office until such vacancy is filled or disability removed or, in case of temporary absence, until the mayor returns, and such acting mayor shall perform such other duties as may be required by law.

(3) In a city of the first class except a city which has adopted the commissioner or city manager plan of government, any vacancy on the council resulting from causes other than expiration of the term shall be filled by appointment by the mayor with the consent of the city council to hold office for the remainder of the term. When there is a vacancy in the office of the mayor in a city of the first class, the president of the city council shall serve as mayor for the unexpired term. In case of any temporary absence or disability on the part of the mayor, the president of the council shall exercise the powers and duties of the office of mayor until such disability is removed, or in case of temporary absence until the mayor returns, and shall perform such other duties as may be required by law.

(4) Any vacancy on the city council of a city of the second class shall be filled as provided in section 32-569. In the case of any vacancy in the office of mayor, or in case of his or her disability or absence, the president of the council shall exercise the office of mayor for the unexpired term, until such disability is removed, or in case of temporary absence, until the mayor returns. If the president of the council assumes the office of mayor for the unexpired term, there shall be a vacancy on the council.

(5) A vacancy on the board of trustees of a village shall be filled as provided in section 32-569, except that the board of trustees of a village situated in more than one county shall have power to fill by appointment any vacancy that may occur in their number.

(6) If any vacancy occurs in the office of council member in a city under the commission plan of government, the vacancy shall be filled as provided in section 32-569. If an incumbent in a city under the commission plan of government files for a city office other than the office he or she holds, the office he or she holds shall become vacant as of the date of the commencement of the term of the office for which he or she has filed. If such vacancy results in an unexpired term, such vacancy shall be filled by election for the remainder of the unexpired term. In a city under the commission plan of government, the vice president of the city council shall perform the duties of the mayor of the city in the absence or inability of the mayor to serve. If a vacancy occurs in the office of mayor by death or otherwise, the vice president shall perform the duties of mayor of the city until such time as the council shall fill such vacancy, which shall be done at the first council meeting after such vacancy occurs or as soon thereafter as may be practicable.

(7) If a vacancy occurs in the office of council member in a city under a city manager plan, a successor council member shall be elected at the next regular city election to serve for the remainder of the term, except that a majority of the remaining members of the council shall appoint a registered voter to serve as council member until the successor is so elected and has qualified. If the council members are elected by ward, the council member elected or appointed to fill the vacancy shall be a registered voter of the ward in which the vacancy exists. If for any reason the seats of one-half or more of the members of the council become vacant, the Secretary of State shall conduct a special election to fill the vacancies for the unexpired portion of each term. A vacancy in any office to which the council elects shall be filled by the council for the unexpired term.

(8) Vacancies in city offices in any city under home rule charter shall be filled as provided in the home rule charter.



32-569 Vacancies in city and village elected offices; procedure for filling.

(1)(a) Except as otherwise provided in subsection (2) or (3) of this section or section 32-568, vacancies in city and village elected offices shall be filled by the mayor and council or board of trustees for the balance of the unexpired term. Notice of a vacancy, except a vacancy resulting from the death of the incumbent, shall be in writing and presented to the council or board of trustees at a regular or special meeting and shall appear as a part of the minutes of such meeting. The council or board of trustees shall at once give public notice of the vacancy by causing to be published in a newspaper of general circulation within the city or village or by posting in three public places in the city or village the office vacated and the length of the unexpired term.

(b) The mayor or chairperson of the board shall call a special meeting of the council or board of trustees or place the issue of filling such vacancy on the agenda at the next regular meeting at which time the mayor or chairperson shall submit the name of a qualified registered voter to fill the vacancy for the balance of the unexpired term. The regular or special meeting shall occur upon the death of the incumbent or within four weeks after the meeting at which such notice of vacancy has been presented. The council or board of trustees shall vote upon such nominee, and if a majority votes in favor of such nominee, the vacancy shall be declared filled. If the nominee fails to receive a majority of the votes, the nomination shall be rejected and the mayor or chairperson shall at the next regular or special meeting submit the name of another qualified registered voter to fill the vacancy. If the subsequent nominee fails to receive a majority of the votes, the mayor or chairperson shall continue at such meeting to submit the names of qualified registered voters in nomination and the council or board of trustees shall continue to vote upon such nominations at such meeting until the vacancy is filled. The mayor shall cast his or her vote for or against the nominee in the case of a tie vote of the council. All council members and trustees present shall cast a ballot for or against the nominee. Any member of the city council or board of trustees who has been appointed to fill a vacancy on the council or board shall have the same rights, including voting, as if such person were elected.

(2) The mayor and council or chairperson and board of trustees may, in lieu of filling a vacancy in a city or village elected office as provided in subsection (1) of this section or subsection (3) of section 32-568, call a special city election to fill such vacancy.

(3) If vacancies exist in the offices of one-half or more of the members of a city council or village board, the Secretary of State shall conduct a special city election to fill such vacancies.



32-570 School board; vacancy; how filled.

(1) A vacancy in the membership of a school board shall occur as set forth in section 32-560 or in the case of absences, unless excused by a majority of the remaining members of the board, when a member is absent from the district for a continuous period of sixty days at one time or from more than two consecutive regular meetings of the board. The resignation of a member or any other reason for a vacancy shall be made a part of the minutes of the school board. The school board shall give notice of the date the vacancy occurred, the office vacated, and the length of the unexpired term (a) in writing to the election commissioner or county clerk and (b) by a notice published in a newspaper of general circulation in the school district.

(2) A person appointed to fill a vacancy on the school board of a Class I school district by the remaining members of the board shall hold office until the beginning of the next school year. A board member of a Class I school district elected to fill a vacancy at a regular or special school district meeting shall serve for the remainder of the unexpired term or until a successor is elected and qualified.

(3) Except as provided in subsection (4) of this section, a vacancy in the membership of a school board of a Class II, III, IV, V, or VI school district resulting from any cause other than the expiration of a term shall be filled by appointment of a qualified registered voter by the remaining members of the board for the remainder of the unexpired term. A registered voter appointed pursuant to this subsection shall meet the same requirements as the member whose office is vacant.

(4) Any vacancy in the membership of a school board of a school district described in section 79-549 which does not nominate candidates at a primary election and elect members at the following general election shall be filled by appointment of a qualified registered voter by the remaining members of the board for the remainder of the unexpired term.

(5) If any school board fails to fill a vacancy on the board, the vacancy may be filled by election at a special election or school district meeting called for that purpose. Such election or meeting shall be called in the same manner and subject to the same procedures as other special elections or school district meetings.

(6) If there are vacancies in the offices of one-half or more of the members of a school board, the Secretary of State shall conduct a special school district election to fill such vacancies.



32-571 Vacancy; appointments; how made; term; filing; qualifications.

Appointments made pursuant to sections 32-565 to 32-570 and 32-573 shall be in writing and shall continue for the unexpired term and until a successor is elected and qualified except as otherwise provided in such sections. The written appointment shall be filed with the Secretary of State or county or township clerk. No person shall be appointed to fill a vacancy unless he or she has the qualifications required to be elected to such office at the time of the appointment unless otherwise specifically provided. Appointments made to fill vacancies created as the result of the recall process shall be subject to subsection (5) of section 32-1308.

The term of office of a sheriff appointed by the county board to fill a vacancy caused by the death of the incumbent, continues until a successor is elected and qualified. State ex rel. Boone County Attorney v. Willott, 103 Neb. 798, 174 N.W. 429 (1919).

The words general election when used with reference to city elections and without any qualifying words mean the election for municipal officers in general. State ex rel. Castle v. Schroeder, 79 Neb. 759, 113 N.W. 192 (1907).

Under former law, a vacancy in the office of county judge should be filled by election where the unexpired term exceeded one year. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895), 35 L.R.A. 124 (1895).

Where the county treasurer-elect is not eligible to hold office, the incumbent is entitled to hold over and become his own successor. Richards v. McMillin, 36 Neb. 352, 54 N.W. 566 (1893).

Under former law, the term of office of a district judge, appointed to fill a vacancy caused by the resignation of an incumbent, expired when his successor had been elected and qualified. State ex rel. Bates v. Thayer, 31 Neb. 82, 47 N.W. 704 (1891).

Where, by separate act, specific provision is made for the filling of a vacancy in a county office, this section does not apply. State ex rel. Hull v. Walker, 30 Neb. 501, 46 N.W. 648 (1890).

Where a vacancy occurs in the office of county judge, it is the duty of the county board to appoint some person to discharge the duties of the office until an election is held at which the vacancy can be filled. Prather v. Hart, 17 Neb. 598, 24 N.W. 282 (1885).



32-572 Officers for a fixed term; service until successor qualified; vacancy.

(1) Every officer elected or appointed for a fixed term shall hold office until his or her successor is elected or appointed and is qualified. The fixed term shall end and the successor, whether elected or appointed, shall qualify on the day for taking office as provided by law. This section shall not be construed in any way to prevent the removal or suspension of such officer during or after his or her term in cases provided by law.

(2) The appointment to fill any vacancy if the elective or appointive officer fails to qualify shall be made as provided in sections 32-566 to 32-570 and 32-573. If the vacancy is created by the elective or appointive officer on or before the day for taking office, the incumbent shall remain in office until his or her successor is appointed and qualified and sworn into office, and the swearing in shall not be more than one calendar month from the day for taking office as provided by law. The appointing board or officer shall have the authority to appoint any qualified registered voter to fill the vacancy.

Provisions for holding over until a successor is elected and qualified prolong term of a rightful incumbent for a reasonable time only to allow successor to qualify. Stasch v. Weber, 188 Neb. 710, 199 N.W.2d 391 (1972).

Provision for holding office until appointment of successor does not apply to cases of resignation. State ex rel. Strom v. Marsh, 162 Neb. 593, 77 N.W.2d 163 (1956).

Officer appointed to fill vacancy continues to serve until his successor is appointed and qualified. State ex rel. Johnson v. Hagemeister, 161 Neb. 475, 73 N.W.2d 625 (1955).

A candidate for the office of county attorney, who has been elected and has accepted a certificate of election, has not qualified until he has taken an oath of office and has executed an official bond. State ex rel. Schroeder v. Swanson, 121 Neb. 459, 237 N.W. 407 (1931).

The term of office of a sheriff, appointed by the county board to fill a vacancy caused by the death of the incumbent, continues until a successor is elected and qualified. State ex rel. Boone County Attorney v. Willott, 103 Neb. 798, 174 N.W. 429 (1919).

The Legislature has authority to extend the term of office as to all offices created by statute, and, in such cases, the incumbents hold office during the extended term. State ex rel. Martin v. Ryan, 91 Neb. 696, 136 N.W. 1077 (1912).

The failure of an incumbent to qualify anew within the time required by section 11-117, where he is otherwise entitled to hold over, creates a vacancy. State ex rel. Roche v. Cosgrove, 34 Neb. 386, 51 N.W. 974 (1892).



32-573 Board of Regents of the University of Nebraska; vacancy; how filled.

(1) When a vacancy occurs in the Board of Regents of the University of Nebraska, the office shall be filled by the Governor. The Governor shall appoint a suitable person possessing the qualifications necessary for a member of the Board of Regents.

(2)(a) If the vacancy occurs during the first year of the term or before February 1 during a calendar year in which a statewide general election will be held, the appointee shall serve until the first Thursday following the first Tuesday in January following such general election and at such general election a member of the Board of Regents shall be elected to serve the unexpired term if any.

(b) If the vacancy occurs on or after February 1 during a calendar year in which a statewide general election will be held and if the term vacated expires on the first Thursday following the first Tuesday in January following such general election, the appointee shall serve the unexpired term.

(c) If the vacancy occurs on or after February 1 during a calendar year in which a statewide general election will be held and if the term vacated extends beyond the first Thursday following the first Tuesday in January following such general election, the appointee shall serve until the first Thursday following the first Tuesday in January following the second general election next succeeding his or her appointment and at such election a member of the Board of Regents shall be elected to serve the unexpired term if any.



32-574 Vacancies.

Unless otherwise provided by law, all vacancies shall be filled within forty-five days after the vacancy occurs unless good cause is shown that the requirement imposes an undue burden.



32-601 Political subdivision; offices to be filled; filing deadlines; notices required.

(1) Each political subdivision shall notify the election commissioner or county clerk of the offices to be filled no later than:

(a) January 5 of any election year as provided in subsection (2) of section 32-404; or

(b) June 15 of any election year as provided in subsection (3) of section 32-404.

(2) The election commissioner or county clerk shall give notice of the offices to be filled by election and the filing deadlines for such offices by publication in at least one newspaper of general circulation in the county once at least fifteen days prior to such deadlines.



32-602 Candidate; general requirements; limitation on filing for office.

(1) Any person seeking an elective office shall be a registered voter at the time of filing for the office pursuant to section 32-606 or 32-611.

(2) Any person filing for office shall meet the constitutional and statutory requirements of the office for which he or she is filing. If a person is filing for a partisan office, he or she shall be a registered voter affiliated with the appropriate political party if required pursuant to section 32-702. If the person is required to sign a contract or comply with a bonding or equivalent commercial insurance policy requirement prior to holding such office, he or she shall be at least nineteen years of age at the time of filing for the office.

(3) A person shall not be eligible to file for an office if he or she holds the office and his or her term of office expires after the beginning of the term of office for which he or she would be filing. This subsection does not apply to filing for an office to represent a different district, ward, subdistrict, or subdivision of the same governmental entity as the office held at the time of filing.

(4)(a) Except as provided in subdivision (b) of this subsection, a person shall not be eligible to file for an office until he or she has paid any outstanding civil penalties and interest imposed pursuant to the Nebraska Political Accountability and Disclosure Act. The filing officer shall determine such eligibility before accepting a filing. The Nebraska Accountability and Disclosure Commission shall provide the filing officers with current information or the most current list of such outstanding civil penalties and interest owed pursuant to subdivision (13) of section 49-14,123.

(b) A person owing a civil penalty to the commission shall be eligible to file for an office if:

(i) The matter in which the civil penalty was assessed is pending on appeal before a state court; and

(ii) The person files with the commission a surety bond running in favor of the State of Nebraska with surety by a corporate bonding company authorized to do business in this state and conditioned upon the payment of the civil penalty imposed under the Nebraska Political Accountability and Disclosure Act.

(5) The governing body of the political subdivision swearing in the officer shall determine whether the person meets all requirements prior to swearing in the officer.



32-603 Candidacy for two or more elected offices at same election; prohibited; exception; filing officer; duties.

(1) No candidate for member of the Legislature or an elective office described in Article IV, section 1 or 20, or Article VII, section 3 or 10, of the Constitution of Nebraska shall be eligible to file as a candidate, to petition on the ballot as a candidate, to accept a nomination by a political party or by party convention, caucus, or committee to fill a vacancy, or to be a declared write-in candidate for more than one elective office to be filled at the same election except for the position of delegate to a county, state, or national political party convention. No candidate for any other high elective office as defined in subsection (6) of section 32-604 shall be eligible to file as a candidate, to petition on the ballot as a candidate, to accept a nomination by a political party or by party convention, caucus, or committee to fill a vacancy, or to be a declared write-in candidate for more than one high elective office to be filled at the same election. Any such person who has filed for a high elective office shall withdraw such filing prior to filing for any other elective office to be filled at the same election except for the position of delegate to a county, state, or national political party convention. Any such person who has won a nomination in a primary election and who is nominated to any additional offices by a write-in vote or by a political party convention or committee shall decline one of the nominations pursuant to section 32-623 and shall do so within seven days after receiving any subsequent nomination. If the candidate fails to take such action, any subsequent nomination shall be declared void. Any filing made in violation of this section shall be void, and the Secretary of State, election commissioner, or county clerk shall not place the name of any person on the ballot for any office for which such person filed in violation of this section.

(2) If a filing officer determines that a candidate has filed for more than one office in violation of subsection (1) of this section, the filing officer shall notify the Secretary of State, the Secretary of State shall determine the order of the filings and notify the candidate that the subsequent filing is invalid, and the candidate's name shall not be printed on the ballot for such office. The Secretary of State shall notify the filing officers of the counties involved of the action taken on such subsequent filing.

(3) When the name of a candidate appears on the ballot for more than one office during an election in violation of subsection (1) of this section, the filing officer when possible shall correct the error by removing the candidate's name from the ballot and reprinting corrected ballots. When it is not possible to print a corrected set of ballots in time for the election, all votes cast for such candidate as a candidate for the subsequent office appearing on the ballot shall not be counted, and no certificate of nomination or election shall be issued to such candidate for such subsequent office.

If an individual files to run for two offices in the same general election contrary to the provisions of this section, the second filing by inference withdraws the first. State ex rel. Chambers v. Beermann, 229 Neb. 696, 428 N.W.2d 883 (1988).

This section applies to general, not primary, elections. State ex rel. Chambers v. Beermann, 229 Neb. 696, 428 N.W.2d 883 (1988).

This section prohibits an individual from running for reelection to the Nebraska Legislature and for the U.S. Senate in the same general election. State ex rel. Chambers v. Beermann, 229 Neb. 696, 428 N.W.2d 883 (1988).



32-604 Multiple office holding; when allowed.

(1) Except as provided in subsection (2) or (4) of this section, no person shall be precluded from being elected or appointed to or holding an elective office for the reason that he or she has been elected or appointed to or holds another elective office.

(2) No person serving as a member of the Legislature or in an elective office described in Article IV, section 1 or 20, or Article VII, section 3 or 10, of the Constitution of Nebraska shall simultaneously serve in any other elective office, except that such a person may simultaneously serve in another elective office which is filled at an election held in conjunction with the annual meeting of a public body.

(3) Whenever an incumbent serving as a member of the Legislature or in an elective office described in Article IV, section 1 or 20, or Article VII, section 3 or 10, of the Constitution of Nebraska assumes another elective office, except an elective office filled at an election held in conjunction with the annual meeting of a public body, the office first held by the incumbent shall be deemed vacant.

(4) No person serving in a high elective office shall simultaneously serve in any other high elective office, except that a county attorney may serve as the county attorney for more than one county if appointed under subsection (2) of section 23-1201.01.

(5) Notwithstanding subsection (4) of this section, any person holding more than one high elective office upon July 15, 2010, shall be entitled to serve the remainder of all terms for which he or she was elected or appointed.

(6) For purposes of this section, (a) elective office has the meaning found in section 32-109 and includes an office which is filled at an election held in conjunction with the annual meeting of a public body created by an act of the Legislature but does not include a member of a learning community coordinating council appointed pursuant to subsection (5) or (7) of section 32-546.01 prior to January 5, 2017, and (b) high elective office means a member of the Legislature, an elective office described in Article IV, section 1 or 20, or Article VII, section 3 or 10, of the Constitution of Nebraska, or a county, city, community college area, learning community, or school district elective office.



32-605 Defeated candidate; prohibited acts; exception.

No candidate defeated at a primary election shall be permitted to file an affidavit declaring a write-in candidacy, file by petition, or file a nomination, if nominated by party convention or committee, for the following general election for the same office except as provided in section 32-615, 32-616, or 32-625.

A candidate for nomination for the office of Governor, who is defeated at the primary election, is not eligible to be a candidate by petition for the office of United States Senator at the following election. State ex rel. O'Sullivan v. Swanson, 127 Neb. 806, 257 N.W. 255 (1934).

A candidate for the nomination for the office of Secretary of State, who is defeated in the primary election is not eligible to be a candidate by petition for the office of Auditor of Public Accounts at the following general election. State ex rel. Driscoll v. Swanson, 127 Neb. 715, 256 N.W. 872 (1934).



32-606 Candidate filing form; filing period.

(1) Any candidate may place his or her name on the primary election ballot by filing a candidate filing form prescribed by the Secretary of State as provided in section 32-607. If a candidate for an elective office is an incumbent of any elective office, the filing period for filing the candidate filing form shall be between December 1 and February 15 prior to the date of the primary election, except for candidates for election in 2013 to the board of education of a Class V school district. No incumbent who resigns from elective office prior to the expiration of his or her term shall file for any office after February 15 of that election year. Incumbent and nonincumbent candidates for election in 2013 to the board of education of a Class V school district and all other candidates shall file for office between December 1 and March 1 prior to the date of the primary election. A candidate filing form may be transmitted by facsimile for the offices listed in subdivision (1) of section 32-607 if (a) the transmission is received in the office of the filing officer by the filing deadline and (b) the original filing form is mailed to the filing officer with a legible postmark bearing a date on or prior to the filing deadline and is in the office of the filing officer no later than seven days after the filing deadline.

(2) Any candidate for a township office in a county under township organization, the board of trustees of a village, the board of directors of a reclamation district, the county weed district board, the board of directors of a public power district receiving annual gross revenue of less than forty million dollars, the school board of a Class II school district, or the board of an educational service unit may place his or her name on the general election ballot by filing a candidate filing form prescribed by the Secretary of State as provided in section 32-607. If a candidate for an elective office is an incumbent of any elective office, the filing period for filing the candidate filing form shall be between December 1 and July 15 prior to the date of the general election. No incumbent who resigns from elective office prior to the expiration of his or her term shall file for any office after July 15 of that election year. All other candidates shall file for office between December 1 and August 1 prior to the date of the general election. A candidate filing form may be transmitted by facsimile for the offices listed in subdivision (1) of section 32-607 if (a) the transmission is received in the office of the filing officer by the filing deadline and (b) the original filing form is mailed to the filing officer with a legible postmark bearing a date on or prior to the filing deadline and is in the office of the filing officer no later than seven days after the filing deadline.

(3) Any city having a home rule charter may provide for filing deadlines for any person desiring to be a candidate for the office of council member or mayor.

Under former act candidate was required to file not less than forty days before the primary election. Fitzgerald v. Kuppinger, 163 Neb. 286, 79 N.W.2d 547 (1956).

City councilman could file for office of member of Legislature within time herein prescribed. State ex rel. Strom v. Marsh, 162 Neb. 593, 77 N.W.2d 163 (1956).

Under the statute, a candidate's nominating papers must be actually received and filed in the proper office before the time for filing has expired. State ex rel. Wood v. Marsh, 120 Neb. 296, 232 N.W. 103 (1930).

Under former law this section required that all nominating papers be filed at least forty days before the primary election, and the time for filing cannot be extended by custom or practice so as to include nominating papers postmarked before but not received until after the time for filing had expired. State ex rel. Smith v. Marsh, 120 Neb. 287, 232 N.W. 99 (1930), 72 A.L.R. 285 (1930).



32-607 Candidate filing forms; contents; filing officers.

All candidate filing forms shall contain the following statement: I hereby swear that I will abide by the laws of the State of Nebraska regarding the results of the primary and general elections, that I am a registered voter and qualified to be elected, and that I will serve if elected. Candidate filing forms shall also contain the following information regarding the candidate: Name; residence address; mailing address if different from the residence address; telephone number; office sought; party affiliation if the office sought is a partisan office; a statement as to whether or not civil penalties are owed pursuant to the Nebraska Political Accountability and Disclosure Act; and, if civil penalties are owed, whether or not a surety bond has been filed pursuant to subdivision (4)(b) of section 32-602. Candidate filing forms shall be filed with the following filing officers:

(1) For candidates for national, state, or congressional office, directors of public power and irrigation districts, directors of reclamation districts, directors of natural resources districts, members of the boards of educational service units, members of governing boards of community colleges, delegates to national conventions, and other offices filled by election held in more than one county and judges desiring retention, in the office of the Secretary of State;

(2) For officers elected within a county, in the office of the election commissioner or county clerk;

(3) For officers in school districts which include land in adjoining counties, in the office of the election commissioner or county clerk of the county in which the greatest number of registered voters entitled to vote for the officers reside; and

(4) For city or village officers, in the office of the election commissioner or county clerk.



32-608 Filing fees; payment; amount; not required; when; refund; when allowed.

(1) Except as provided in subsection (4) or (5) of this section, a filing fee shall be paid by or on behalf of each candidate prior to filing for office. For candidates who file in the office of the Secretary of State as provided in subdivision (1) of section 32-607, the filing fee shall be paid to the Secretary of State who shall remit the fee to the State Treasurer for credit to the Election Administration Fund. For candidates for any city or village office, the filing fee shall be paid to the city or village treasurer of the city or village in which the candidate resides. For candidates who file in the office of the election commissioner or county clerk, the filing fee shall be paid to the election commissioner or county clerk in the county in which the office is sought. The election commissioner or county clerk shall remit the fee to the county treasurer. The fee shall be placed in the general fund of the county, city, or village. No candidate filing forms shall be filed until the proper payment or the proper receipt showing the payment of such filing fee is presented to the filing officer. On the day of the filing deadline, the city or village treasurer's office shall remain open to receive filing fees until the hour of the filing deadline.

(2) Except as provided in subsection (4) or (5) of this section, the filing fees shall be as follows:

(a) For the office of United States Senator, state officers, including members of the Legislature, Representatives in Congress, county officers, and city or village officers, except the mayor or council members of cities having a home rule charter, a sum equal to one percent of the annual salary as of November 30 of the year preceding the election for the office for which he or she files as a candidate;

(b) For directors of public power and irrigation districts in districts receiving annual gross revenue of forty million dollars or more, twenty-five dollars, and in districts receiving annual gross revenue of less than forty million dollars, ten dollars;

(c) For directors of reclamation districts, ten dollars; and

(d) For Regents of the University of Nebraska, members of the State Board of Education, and directors of metropolitan utilities districts, twenty-five dollars.

(3) All declared write-in candidates shall pay the filing fees that are required for the office at the time that they present the write-in affidavit to the filing officer. Any undeclared write-in candidate who is nominated or elected by write-in votes shall pay the filing fee required for the office within ten days after the canvass of votes by the county canvassing board and shall file the receipt with the person issuing the certificate of nomination or the certificate of election prior to the certificate being issued.

(4) No filing fee shall be required for any candidate filing for an office in which a per diem is paid rather than a salary or for which there is a salary of less than five hundred dollars per year. No filing fee shall be required for any candidate for membership on a school board, on the board of an educational service unit, on the board of governors of a community college area, on the board of directors of a natural resources district, or on the board of trustees of a sanitary and improvement district.

(5) No filing fee shall be required of any candidate completing an affidavit requesting to file for elective office in forma pauperis. A pauper shall mean a person whose income and other resources for maintenance are found under assistance standards to be insufficient for meeting the cost of his or her requirements and whose reserve of cash or other available resources does not exceed the maximum available resources that an eligible individual may own. Available resources shall include every type of property or interest in property that an individual owns and may convert into cash except:

(a) Real property used as a home;

(b) Household goods of a moderate value used in the home; and

(c) Assets to a maximum value of three thousand dollars used by a recipient in a planned effort directed towards self-support.

(6) If any candidate dies prior to an election, the spouse of the candidate may file a claim for refund of the filing fee with the proper governing body prior to the date of the election. Upon approval of the claim by the proper governing body, the filing fee shall be refunded.

Where no objection was made within three days after the nominating papers had been filed, the failure to present a county treasurer's receipt to the Secretary of State, as required by this section, did not invalidate the nomination. State ex rel. Maupin v. Amsberry, 104 Neb. 550, 178 N.W. 176 (1920).



32-609 Candidate filing form; designation of political affiliation prohibited; when.

The candidate filing form filed pursuant to sections 32-606 and 32-607 by each candidate for the State Board of Education, member of the Legislature, Regent of the University of Nebraska, director of a public power and irrigation district, reclamation district, or natural resources district, every other nonpartisan office created by law, member of a school board of a Class IV or V school district, and candidate for elective office of a city of the first or second class or a village shall not in any way refer to or designate the political affiliation of the candidate except as otherwise provided pursuant to section 32-557.

The nonpartisan judiciary act was a statute complete in itself and related to an independent subject. State ex rel. Zeilinger v. Thompson, 134 Neb. 739, 279 N.W. 462 (1938); State ex rel. Acton v. Penrod, 102 Neb. 734, 169 N.W. 266 (1918).

The purpose of the 1923 amendment to another act was to eliminate the apparent conflict that had previously existed with regard to the manner of electing county superintendents. McQuiston v. Griffith, 128 Neb. 260, 258 N.W. 553 (1935).

The nonpartisan judiciary act was independent legislation and constitutional although it materially changed certain provisions of the election laws without referring to the sections changed. State ex rel. Kaspar v. Lehmkuhl, 127 Neb. 812, 257 N.W. 229 (1934).

The nonpartisan judiciary act did not contemplate write-in candidates for such offices. State ex rel. Oleson v. Minor, 105 Neb. 228, 180 N.W. 84 (1920).

The nonpartisan judiciary act incorporates by reference all provisions of the general election laws which do not conflict with the act. State ex rel. Hughes v. Hogeboom, 103 Neb. 603, 173 N.W. 589 (1919).



32-610 Partisan elections; candidate; requirements.

No person shall be allowed to file a candidate filing form as a partisan candidate or to have his or her name placed upon a primary election ballot of a political party if subsection (2) of section 32-720 applies to the political party. For any other political party, no person shall be allowed to file a candidate filing form as a partisan candidate or to have his or her name placed upon a primary election ballot of a political party unless (1) he or she is a registered voter of the political party if required pursuant to section 32-702 and (2)(a) the political party has at least ten thousand persons affiliated as indicated by voter registration records in Nebraska or (b) at one of the two immediately preceding statewide general elections, (i) a candidate nominated by the political party polled at least five percent of the entire vote in the state in a statewide race or (ii) a combination of candidates nominated by the political party for a combination of districts that encompass all of the voters of the entire state polled at least five percent of the vote in each of their respective districts. A candidate filing form filed in violation of this section shall be void.

Names of candidates for President and Vice President cannot be placed on ballot unless appropriate action is taken by political party organized in this state. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).

A candidate is not entitled to have his name placed upon the primary ballot unless his party polled the vote required by this section at the last election, or is a newly formed party. State ex rel. Nelson v. Marsh, 123 Neb. 423, 243 N.W. 277 (1932).



32-611 Nomination by registered voters; affidavit; requirements; candidate filing form; when required.

Twenty-five registered voters of the same political party may seek to have a person's name placed on the primary election ballot as a partisan candidate by filing an affidavit stating that they are registered voters, the political party with which they are registered, the name of the proposed candidate, and that the proposed candidate is a registered voter of the same political party. The affidavit shall be filed in the same manner and with the same filing officer as provided for candidate filing forms. The proposed candidate shall, within five days from the date of the filing of the affidavit, file a candidate filing form as provided in section 32-607 stating that he or she is a registered voter and is affiliated with the political party named in the affidavit. If the candidate filing form is not filed within such five-day period, the name of the candidate shall not be placed upon the primary election ballot.



32-612 Change of political party affiliation; requirements for candidacy; prohibited acts.

(1) A change of political party affiliation by a registered voter so as to affiliate with the political party named in the candidate filing form or in an affidavit as a write-in candidate pursuant to section 32-615 after the first Friday in December prior to the statewide primary election shall not be effective to meet the requirements of section 32-610 or 32-611 or subsection (4) of this section, except that any person may change his or her political party affiliation after the first Friday in December prior to the statewide primary election to become a candidate of a new political party which has successfully completed the petition process required by section 32-716.

(2) No registered voter, candidate, or proposed candidate shall swear falsely as to political party affiliation or shall swear that he or she affiliates with two or more political parties. Any candidate who swears falsely as to political party affiliation or swears that he or she affiliates with two or more political parties shall not be the candidate of such party and shall not be entitled to assume the office for which he or she filed even if he or she receives a majority or plurality of the votes therefor at the following general election.

(3) The name of a candidate shall not appear printed on more than one political party ballot. A candidate who is the nominee of one political party shall not accept the nomination of another political party.

(4) In order to count write-in votes on a political party ballot in the primary election, the candidate who receives the votes must be a registered voter of that political party unless the political party allows candidates not affiliated with the party by not adopting a rule under section 32-702.

A candidate for a newly formed political party need not comply with the provisions of this section. State ex rel. Chambers v. Beermann, 229 Neb. 696, 428 N.W.2d 883 (1988).



32-613 President; nominating petition; consent of candidate required; form of petition.

Any petition to place a person's name on the primary election ballot for President of the United States shall contain the names of not less than one hundred voters registered with the appropriate political party from each congressional district of the state, except that if the political party dissolves as provided in subsection (2) of section 32-720, the Secretary of State shall not accept a petition under this section. The name of the candidate for President shall be placed upon the ballot only when written consent of such person has been filed with the Secretary of State not less than sixty days before the primary election. The form of the petition shall comply with the requirements of section 32-628 and shall as nearly as possible conform to the form prescribed by the Secretary of State.



32-614 President; petition candidates or advocated or recognized candidates; placing on ballot; affidavit of rejection of candidacy; purged candidate, when.

The names of persons in the political party (1) who are presented by petition of their supporters to be party candidates for President of the United States or (2) who have been determined by the Secretary of State to be generally advocated or recognized as candidates in national news media throughout the United States shall be printed on the primary election ballot for the office of President of the United States. This section does not apply if the political party dissolves as provided in subsection (2) of section 32-720.

If a person does not want his or her name on the Nebraska primary election ballot, he or she shall, by March 10 of the presidential election year, execute and file an affidavit with the Secretary of State stating without qualification that he or she is not now and does not intend to become a candidate for office of President of the United States at the next presidential election in Nebraska or any other state. If a presidential candidate files such affidavit removing his or her name and subsequently becomes a presidential candidate in another state, the candidate's affidavit in Nebraska shall be purged and shall have no force and effect. The Secretary of State shall then place such candidate's name on the primary election ballot.



32-615 Write-in candidate; requirements.

(1) Except as otherwise provided in subsection (2) of this section, any candidate engaged in or pursuing a write-in campaign shall file a notarized affidavit of his or her intent together with the receipt for any filing fee with the filing officer as provided in section 32-608 no earlier than December 1 and no later than the second Friday prior to the election.

(2) For any county office elected pursuant to sections 32-517 to 32-529 which is subject to subdivision (1)(b) of section 32-811, a candidate may engage in or pursue a write-in campaign if he or she files a notarized affidavit of his or her intent together with the receipt for the filing fee with the filing officer as provided in section 32-608 on or before March 3 of the year of the statewide primary election. If such an affidavit is filed as prescribed, the election commissioner or county clerk shall place that county office on the statewide primary election ballot with the names of the candidate properly filed for the nomination of the applicable political party and a line for write-in candidates.

(3) A candidate submitting an affidavit under this section for a partisan office shall be a registered voter of the political party named in the affidavit unless the political party allows candidates not affiliated with the party by not adopting a rule under section 32-702.

(4) A candidate who has been defeated as a candidate in the primary election or defeated as a write-in candidate in the primary election shall not be eligible as a write-in candidate for the same office in the general election unless (a) a vacancy on the ballot exists pursuant to section 32-625 or (b) the candidate was a candidate for an office described in sections 32-512 to 32-550 and the candidate lost the election as a result of a determination pursuant to section 32-1122 in the case of a tie vote.

(5) A candidate who files a notarized affidavit shall be entitled to all write-in votes for the candidate even if only the last name of the candidate has been written if such last name is reasonably close to the proper spelling.



32-616 Nomination for general election; other methods.

(1) Any registered voter who was not a candidate in the primary election and who was not registered to vote with a party affiliation on or after March 1 and before the general election in the calendar year of the general election may have his or her name placed on the general election ballot for a partisan office by filing petitions as prescribed in sections 32-617 to 32-621 or by nomination by political party convention or committee pursuant to section 32-627 or 32-710.

(2) Any candidate who was defeated in the primary election and any registered voter who was not a candidate in the primary election may have his or her name placed on the general election ballot if a vacancy exists on the ballot under subsection (2) of section 32-625 and the candidate files for the office by petition as prescribed in sections 32-617 and 32-618, files as a write-in candidate as prescribed in section 32-615, or is nominated by political party convention or committee pursuant to section 32-627 or 32-710.



32-617 Nomination by petition; requirements; procedure.

(1) Petitions for nomination for partisan and nonpartisan offices shall conform to the requirements of section 32-628. Petitions shall state the office to be filled and the name and address of the candidate. Petitions for partisan office shall also indicate the party affiliation of the candidate. A sample copy of the petition shall be filed with the filing officer prior to circulation. Petitions shall be signed by registered voters residing in the district or political subdivision in which the officer is to be elected and shall be filed with the filing officer in the same manner as provided for candidate filing forms in section 32-607. Petition signers and petition circulators shall conform to the requirements of sections 32-629 and 32-630. No petition for nomination shall be filed unless there is attached thereto a receipt showing the payment of the filing fee required pursuant to section 32-608. Such petitions shall be filed by September 1 in the year of the general election.

(2) The filing officer shall verify the signatures according to section 32-631. Within three days after the signatures on a petition for nomination have been verified pursuant to such section and the filing officer has determined that pursuant to section 32-618 a sufficient number of registered voters signed the petitions, the filing officer shall notify the candidate so nominated by registered or certified mail, and the candidate shall, within five days after the date of receiving such notification, file with such officer his or her acceptance of the nomination or his or her name will not be printed on the ballot.

(3) A candidate placed on the ballot by petition shall be termed a candidate by petition. The words BY PETITION shall be printed upon the ballot after the name of each candidate by petition.

Where no objection was made within three days after the nominating papers had been filed, the failure to present a county treasurer's receipt to the Secretary of State, as required by this section, did not invalidate the nomination. State ex rel. Maupin v. Amsberry, 104 Neb. 550, 178 N.W. 176 (1920).



32-618 Nomination by petition; number of signatures required.

(1) The number of signatures of registered voters needed to place the name of a candidate upon the nonpartisan ballot for the general election shall be as follows:

(a) For each nonpartisan office other than members of the Board of Regents of the University of Nebraska and board members of a Class III school district, at least ten percent of the total number of registered voters voting for Governor or President of the United States at the immediately preceding general election in the district or political subdivision in which the officer is to be elected, not to exceed two thousand;

(b) For members of the Board of Regents of the University of Nebraska, at least ten percent of the total number of registered voters voting for Governor or President of the United States at the immediately preceding general election in the regent district in which the officer is to be elected, not to exceed one thousand; and

(c) For board members of a Class III school district, at least twenty percent of the total number of votes cast for the board member receiving the highest number of votes at the immediately preceding general election in the school district.

(2) The number of signatures of registered voters needed to place the name of a candidate for an office upon the partisan ballot for the general election shall be at least ten percent of the registered voters entitled to vote for the office.

.

This section does not apply to nomination by petition of candidates for office of presidential elector. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).

A candidate for the nomination for the office of Secretary of State who is defeated in the primary election is not eligible to be a candidate by petition for the office of Auditor of Public Accounts at the following general election. State ex rel. Driscoll v. Swanson, 127 Neb. 715, 256 N.W. 872 (1934).

This section sets out a method by which a candidate, not entitled to have his name placed on the primary ballot, may have his name placed on the general election ballot as a candidate by petition. State ex rel. Nelson v. Marsh, 123 Neb. 423, 243 N.W. 277 (1932).

This section applies to elections in general but is not applicable to elections under the nonpartisan judiciary act. State ex rel. Acton v. Penrod, 102 Neb. 734, 169 N.W. 266 (1918).



32-619 Governor; selection of running mate; when.

Any candidate for the office of Governor circulating petitions or having petitions circulated in his or her behalf after the primary election and prior to the general election shall, prior to the circulation of such petitions, select the person whom he or she wishes to be his or her Lieutenant Governor for ballot purposes and have such person's name placed on the petitions. The written consent required under section 32-619.01 of the Lieutenant Governor candidate shall be submitted when the petitions are submitted for verification.



32-619.01 Governor; selection of running mate; filing; procedure.

The candidate for Governor of each political party receiving the highest number of votes in the primary election shall select a candidate for Lieutenant Governor of the same political party by filing an affidavit indicating his or her choice with the Secretary of State. The candidate for Lieutenant Governor shall file a written consent with the Secretary of State. Both the affidavit and the written consent shall be filed on or before September 1 for the names to be on the general election ballot. The written consent shall be in lieu of a candidate filing form, and no filing fees shall be required for the candidate for Lieutenant Governor.



32-620 President and Vice President; candidates; certification; new political party; how treated; requirements; nonpartisan status; filing; application; contents.

(1) Partisan candidates for the offices of President and Vice President of the United States on the general election ballot shall be certified to the Governor and Secretary of State by the national nominating convention as provided by law.

(2) Candidates for the offices of President and Vice President of the United States of newly established political parties may obtain general election ballot position by filing with the Secretary of State an application containing:

(a) The name or names to be printed on the ballot;

(b) The name of the political party;

(c) The written consent of the designated vice-presidential candidate to have his or her name printed on the ballot; and

(d) The names and addresses of the persons who will represent the applicant as presidential elector candidates together with the written consent of such persons to become candidates.

(3) Candidates for the offices of President and Vice President of the United States of nonpartisan status may obtain general election ballot position by filing with the Secretary of State:

(a) An application containing:

(i) The name or names to be printed on the ballot;

(ii) The status of the candidacy as nonpartisan;

(iii) The written consent of the designated vice-presidential candidate to have his or her name printed on the ballot; and

(iv) The names and addresses of the persons who will represent the applicant as presidential elector candidates together with the written consent of such persons to become candidates; and

(b) A petition signed by not less than two thousand five hundred registered voters. Such petitions shall conform to the requirements of section 32-628 and shall be filed with the Secretary of State by August 1 in the year of the presidential general election.

This statute is unconstitutional as relates to requirements for independent candidates for President and Vice President of United States. MacBride v. Exon, 558 F.2d 443 (8th Cir. 1977).

Although Nebraska's statutes unconstitutionally deny an independent candidate access to appear on the ballot in presidential elections, the court directed the independent be included upon a determination he was a serious candidate, truly independent, with a satisfactory level of community support. McCarthy v. Exon, 424 F.Supp. 1143 (D. Neb. 1976).



32-621 New political party; candidates; filing fee; petition of nomination.

When a new political party has been properly established under section 32-716 prior to the general election and after the primary election of the same year, all candidates except candidates for President or Vice President of the United States shall pay the filing fee as provided in section 32-608, file a candidate filing form with the filing officer as provided in section 32-607 no later than September 1 prior to the general election accompanied by a petition of nomination containing the names of not less than twenty-five registered voters of the political party obtained from the appropriate jurisdiction, and comply with the Nebraska Political Accountability and Disclosure Act.

Certificate of nomination for a new party may be filed with Secretary of State. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).

A new political party, formed after the time when it would have been possible for it to participate in the primary election, may participate in the general election. Morrissey v. Wait, 92 Neb. 271, 138 N.W. 186 (1912).



32-622 Candidates; withdrawal after filing; notice, to whom given; extension of time for declination.

(1) If any person who has filed for elective office pursuant to subsection (1) of section 32-606 notifies the filing officer in writing duly acknowledged by March 1 before the primary election that he or she declines to be a candidate, the name shall not be printed on the primary election ballot, but no declination shall be effective after such date. A filing of nomination pursuant to section 32-611 shall extend the time for declination until March 6 before the primary election.

(2) If any person who has filed for elective office pursuant to subsection (2) of section 32-606 notifies the filing officer in writing duly acknowledged by August 1 before the general election that he or she declines to be a candidate, the name shall not be printed on the general election ballot, but no declination shall be effective after such date.

(3) Any election commissioner or county clerk receiving notice of declination for a candidate who originally filed with the Secretary of State shall immediately notify the office of the Secretary of State by telephone and forward the declination statement.

Under former law question as to the right of an applicant for a place on a party ballot at a primary election to withdraw less than thirty days preceding the election was raised but not decided. State ex rel. Johnson v. Marsh, 120 Neb. 297, 232 N.W. 104 (1930).

Under former law declinations of nominations, filed after the time provided by the statute, were valid if the certificates of nomination to fill the vacancy were filed within the time prior to the election that was prescribed by the statute. State ex rel. Eastham v. Dewey, 73 Neb. 396, 102 N.W. 1015 (1904).



32-623 Declination of nomination; deadline; notice, to whom given; vacancy, how filled.

If any person nominated for elective office for the general election notifies the filing officer with whom the candidate filing form or other acceptance of nomination was filed by filing a statement, in writing and duly acknowledged, that he or she declines such nomination on or before September 1 before the election, the person's name shall not be printed on the ballot, but no declination shall be effective after such date. The filing officer shall inform one or more persons whose names are attached to the nomination if the candidate was nominated by a political party convention or committee or, if nominated at a primary election, the chairperson or secretary of the campaign or political party committee of his or her political party if there is one within the jurisdiction of the filing officer and, if not, at least three of the prominent members of the candidate's political party within the jurisdiction of the filing officer that such candidate has declined the nomination by mailing or delivering to them personally notice of such fact. Such declination shall create a vacancy on the ballot which may be filled pursuant to section 32-627. In lieu of filing a declination with the Secretary of State, the person so nominated may file a declination with the election commissioner or county clerk in the county in which he or she resides. Any election commissioner or county clerk receiving such a declination shall within five days after its receipt forward a copy of the written declination statement to the Secretary of State. The Secretary of State shall make notifications required by this section for all individuals for whom he or she receives a copy of the written declination statement.

Under former law question as to the right of an applicant for a place on a party ballot at a primary election to withdraw less than thirty days preceding the election was raised but not decided. State ex rel. Johnson v. Marsh, 120 Neb. 297, 232 N.W. 104 (1930).

Under former law declinations of nominations, filed after the time provided by the statute, were valid if the certificates of nomination to fill the vacancy were filed within the time prior to the election that was prescribed by the statute. State ex rel. Eastham v. Dewey, 73 Neb. 396, 102 N.W. 1015 (1904).



32-624 Candidate filing forms; objections; notice; actions authorized; filing officer; powers and duties.

A candidate filing form which appears to conform with sections 32-606 and 32-607 shall be deemed to be valid unless objections are made in writing within seven days after the filing deadline. If an objection is made, notice shall be mailed to all candidates who may be affected thereby. Any political party committee may institute actions in court based upon fraud or crime resorted to in connection with the candidate filing forms or the acceptance of a nomination. No county committee shall have the authority to bring such action as to candidates for congressional or state office or as to candidates to be elected from legislative districts composed of more than one county. A state political party committee may institute actions to determine the legality of any candidate for a state or congressional office or for any district office if the district composes more than one county. Objections to the use of the name of a political party may also be made and passed upon in the same manner as objections to a candidate filing form or other acceptance of nomination.

The filing officer with whom the candidate filing form was filed shall determine the validity of such objection, and his or her decision shall be final unless an order is made in the matter by a judge of the county court, district court, Court of Appeals, or Supreme Court on or before the fifty-fifth day preceding the election. Such order may be made summarily upon application of any political party committee or other interested party and upon such notice as the court or judge may require. The decision of the Secretary of State or the order of the judge shall be binding on all filing officers.

1. Constitutionality

2. Nature of proceedings

3. Filing of objections

4. Miscellaneous

1. Constitutionality

This section does not violate the separation of powers provision of the Constitution. State ex rel. Meissner v. McHugh, 120 Neb. 356, 233 N.W. 1 (1930).

2. Nature of proceedings

An original proceeding in the Supreme Court under this section is not a mandamus proceeding, although somewhat akin thereto, and, in respect to relief asked, resembles a proceeding to obtain a mandatory injunction. State ex rel. Smith v. Marsh, 120 Neb. 287, 232 N.W. 99 (1930), 72 A.L.R. 285 (1930).

This section is valid and confers power upon the county court and judges of the district and Supreme Court to summarily review the action of the officer with whom the original certificate of nomination was filed, and to make such order therein as the law requires. State ex rel. Offill v. Hallowell, 77 Neb. 610, 110 N.W. 717 (1906).

3. Filing of objections

The Secretary of State may, by his own action, raise objections to a certificate of nomination or nomination statement and then enter an order sustaining his own objections. State ex rel. Chambers v. Beermann, 229 Neb. 696, 428 N.W.2d 883 (1988).

Although no transcript of the proceedings before the Secretary of State is required to be filed, a proceeding in court under this section is essentially appellate, and the objections that may be made are limited to those set up in the hearing before the Secretary of State. State ex rel. Brazda v. Marsh, 141 Neb. 817, 5 N.W.2d 206 (1942).

A proceeding under this section may be brought to object to the filing of a candidate whose nominating papers were not actually received and filed until the time for filing had expired. State ex rel. Wood v. Marsh, 120 Neb. 296, 232 N.W. 103 (1930).

Objections to the placing of a candidate's name on the primary ballot because a county treasurer's receipt showing payment of the filing fee was not presented to the Secretary of State must be filed within three days after the nominating papers were filed. State ex rel. Maupin v. Amsberry, 104 Neb. 550, 178 N.W. 176 (1920).

Where written objections are not filed in the manner and within the time prescribed by this section, the action of the State Central Committee in filing certificates of nomination to fill vacancies cannot be questioned. State ex rel. Nebraska Rep. State C. Com. v. Wait, 92 Neb. 313, 138 N.W. 159 (1912), 43 L.R.A.N.S. 282 (1912).

Objections to certificates of nomination can be filed only within the time prescribed by the statute. State ex rel. Casper v. Piper, 50 Neb. 40, 69 N.W. 383 (1896).

4. Miscellaneous

An order by any court made after the time period specified in this section violates the section, and no relief may be afforded to the party from such order after the 55th day. Nebraska Republican Party v. Gale, 283 Neb. 596, 812 N.W.2d 273 (2012).

Opinion rendered in special statutory proceeding is not an opinion of the Supreme Court. State ex rel. Strom v. Marsh, 162 Neb. 593, 77 N.W.2d 163 (1956).

This section authorizes a special action for judicial review of the action of the Secretary of State in passing upon nomination statements of candidates for public office. State ex rel. Quinn v. Marsh, 141 Neb. 436, 3 N.W.2d 892 (1942).

The filing of a candidate who is not a good-faith candidate for office, but who files for the purpose of creating confusion among the electors, due to the similarity of his and other candidates' names, may be refused. State ex rel. Johnson v. Marsh, 120 Neb. 297, 232 N.W. 104 (1930).

When a protest has been filed, it is within the province of the Secretary of State both to investigate matters of form and to determine whether a convention such as the statute contemplates, was held. State ex rel. Stephens v. Marsh, 117 Neb. 579, 221 N.W. 708 (1928).

Certificates of nomination, which apparently conform to the law, are deemed valid unless objected to, and the ballots should be prepared with the candidates designated thereon the same as on the certificates of nomination. State ex rel. Crawford v. Norris, 37 Neb. 299, 55 N.W. 1086 (1893).



32-625 Vacancy on ballot; how filled.

(1) If there is a vacancy on the ballot for a nonpartisan office after the time for filing and before the primary election, the vacancy may only be filled by a petition candidate after the primary election pursuant to sections 32-617 and 32-618.

(2) A vacancy shall exist on the ballot for the general election when (a) any person ceases to be a candidate for the office for which he or she filed a candidate filing form in the primary election and the number of candidates for office is less than twice the number of positions to be filled, (b) no person was nominated for the office in the primary election, or (c) one of the candidates who received a certificate of nomination for a nonpartisan office as a result of a primary election is ineligible, disqualified, deceased, or for any other reason unable to assume the office for which he or she was a candidate. If such a vacancy exists for a nonpartisan office, such vacancy may be filled by filing petitions for nomination pursuant to such sections no later than September 1 prior to the general election.



32-626 Repealed. Laws 2002, LB 251, § 9.



32-627 Partisan office; vacancy on ballot; how filled.

(1) If a vacancy on the ballot arises for any partisan office except President and Vice President of the United States before a general election, the vacancy shall be filled by the majority vote of the proper committee of the same political party. If the vacancy exists for an office serving only a particular district of the state, only those members of the political party committee who reside within that district shall participate in selecting the candidate to fill the vacancy. No vacancy on the ballot shall be deemed to have occurred if a political party makes no nomination of a candidate at the primary election for the office. If a vacancy on the ballot arises for Governor, the vacancy shall be filled by the majority vote of the proper committee of the same political party, and the candidate for Governor shall select a person of the same political party to be the candidate for Lieutenant Governor on the general election ballot. If a vacancy on the ballot arises for the Lieutenant Governor on or before September 1, the candidate for Governor shall select a new candidate for Lieutenant Governor in the same manner as required in section 32-619.01.

(2) The chairperson and secretary of the executive committee for the political party shall make and file with the filing officer a certificate setting forth the cause of the vacancy, the name of the person so nominated, the office for which he or she was nominated, the name of the person for which the new nominee is to be substituted, the place of residence of the person so nominated, the street and number of the residence or place of business of the person so nominated if such person resides in a city, and the name of the political party with which the person so nominated affiliates which such committee represents. The certificate shall be signed by the chairperson and secretary with the name and places of their residences and sworn to by them before some officer authorized to administer oaths. If there is no executive committee of the political party or in lieu of the executive committee filling such vacancy, a mass convention of the political party may fill the vacancy and the chairperson and secretary of such convention shall make and file with the filing officer a certificate in form and manner substantially as is required to be filed by the chairperson and secretary of the executive committee under this subsection. The certificate shall be filed by September 1 for a general election and have the same force and effect as the candidate filing form provided for in section 32-607. The filing fee charged to candidates for such offices shall accompany the filing of the certificate.



32-628 Petitions; requirements.

(1) All petitions prepared or filed pursuant to the Election Act or any petition which requires the election commissioner or county clerk to verify signatures by utilizing the voter registration register shall provide a space at least two and one-half inches long for written signatures, a space at least two inches long for printed names, and sufficient space for date of birth and street name and number, city or village, and zip code. Lines on each petition shall not be less than one-fourth inch apart. Petitions may be designed in such a manner that lines for signatures and other information run the length of the page rather than the width. Petitions shall provide for no more than twenty signatures per page.

(2) For the purpose of preventing fraud, deception, and misrepresentation, every sheet of every petition containing signatures shall have upon it, above the signatures, the statements contained in this subsection, except that a petition for recall of an elected official shall also have the additional information specified in subsection (2) of section 32-1304. The statements shall be printed in boldface type in substantially the following form:

WARNING TO PETITION SIGNERS—VIOLATION OF ANY OF THE FOLLOWING PROVISIONS OF LAW MAY RESULT IN THE FILING OF CRIMINAL CHARGES: Any person who signs any name other than his or her own to any petition or who is not qualified to sign the petition shall be guilty of a Class I misdemeanor. Any person who falsely swears to a circulator's affidavit on a petition, who accepts money or other things of value for signing a petition, or who offers money or other things of value in exchange for a signature upon any petition shall be guilty of a Class IV felony.

(3) Every sheet of a petition which contains signatures shall have upon it, below the signatures, an affidavit as provided in this subsection, except that the affidavit for a petition for recall of an elected official shall also include the additional language specified in subsection (3) of section 32-1304. The affidavit shall be in substantially the following form:

..........................., (name of circulator) being first duly sworn, deposes and says that he or she is the circulator of this petition containing .......... signatures, that he or she is at least eighteen years of age, that each person whose name appears on the petition personally signed the petition in the presence of the affiant, that the date to the left of each signature is the correct date on which the signature was affixed to the petition and that the date was personally affixed by the person signing such petition, that the affiant believes that each signer has written his or her name, street and number or voting precinct, and city, village, or post office address correctly, that the affiant believes that each signer was qualified to sign the petition, and that the affiant stated to each signer the object of the petition as printed on the petition before he or she affixed his or her signature to the petition.

Circulator ...........................

Address ..............................

Subscribed and sworn to before me, a notary public, this ...... day of ......... 20.... at ..............., Nebraska.

Notary Public ...........................

(4) Each sheet of a petition shall have upon its face and in plain view of persons who sign the petition a statement in letters not smaller than sixteen-point type in red print on the petition. If the petition is circulated by a paid circulator, the statement shall be as follows: This petition is circulated by a paid circulator. If the petition is circulated by a circulator who is not being paid, the statement shall be as follows: This petition is circulated by a volunteer circulator.

The portion of this section which reads "Any circulator circulating petitions under sections 32-702 to 32-713 shall not be hired and salaried for the express purpose of circulating petitions" violates the first amendment and is for that reason void and of no force or effect. State v. Radcliffe, 228 Neb. 868, 424 N.W.2d 608 (1988).

Where actual and exact date on which the signature of an elector was signed is readily apparent, the omission or faulty rendition of the date should be treated as a clerical or technical error. State ex rel. Morris v. Marsh, 183 Neb. 521, 162 N.W.2d 262 (1968).

When a certificate of a circulator has been impeached by proof of fraud, all signatures appearing on any petition circulated by him must be rejected until proved genuine. Barkley v. Pool, 103 Neb. 629, 173 N.W. 600 (1919).



32-629 Petitions; signer; qualification; exception; circulator; qualification.

(1) Except as otherwise provided in section 32-1404 for initiative and referendum petitions, only a registered voter of the State of Nebraska shall qualify as a valid signer of a petition and may sign petitions under the Election Act.

(2) Only a person who is at least eighteen years of age shall qualify as a valid circulator of a petition and may circulate petitions under the Election Act.



32-630 Petitions; signers and circulators; duties; prohibited acts.

(1) Each person who signs a petition shall, at the time of and in addition to signing, personally affix the date, print his or her last name and first name in full, and affix his or her date of birth and address, including the street and number or a designation of a rural route or voting precinct and the city or village or a post office address. A person signing a petition may use his or her initials in place of his or her first name if such person is registered to vote under such initials. No signer shall use ditto marks as a means of personally affixing the date or address to any petition. A wife shall not use her husband's first name when she signs a petition but shall personally affix her first name and her last name by marriage or her surname. Any signature using ditto marks as a means of personally affixing the date or address of any petition or any signature using a spouse's first name instead of his or her own shall be invalid.

(2) Each circulator of a petition shall personally witness the signatures on the petition and shall sign the circulator's affidavit.

(3) No person shall:

(a) Sign any name other than his or her own to any petition;

(b) Knowingly sign his or her name more than once for the same petition effort or measure;

(c) Sign a petition if he or she is not a registered voter and qualified to sign the same except as provided in section 32-1404;

(d) Falsely swear to any signature upon any such petition;

(e) Accept money or other thing of value for signing any petition; or

(f) Offer money or other thing of value in exchange for a signature upon any petition.

Where petition circulator has sworn to properly executed statutory form of affidavit that he is qualified voter, presumption raises that he is qualified elector; presumption does not disappear simply because full Christian name is not signed. State ex rel. Morris v. Marsh, 183 Neb. 521, 162 N.W.2d 262 (1968).



32-631 Petitions; signature verification; procedure.

(1) All petitions that are presented to the election commissioner or county clerk for signature verification shall be retained in the election office and shall be open to public inspection. Upon receipt of the pages of a petition, the election commissioner or county clerk shall issue a written receipt indicating the number of pages of the petition in his or her custody to the person presenting the petition for signature verification. Petitions may be destroyed twenty-two months after the election to which they apply.

(2) The election commissioner or county clerk shall determine the validity and sufficiency of such petition by comparing the names, dates of birth if applicable, and addresses of the signers with the voter registration records to determine if the signers were registered voters on the date of signing the petition. If it is determined that a signer has affixed his or her signature more than once to any petition and that only one person is registered by that name, the election commissioner or county clerk shall strike from the pages of the petition all but one such signature. Only one of the duplicate signatures shall be added to the total number of valid signatures. All signatures, dates of birth, and addresses shall be presumed to be valid if the election commissioner or county clerk has found the signers to be registered voters on or before the date on which the petition was signed. This presumption shall not be conclusive and may be rebutted by any credible evidence which the election commissioner or county clerk finds sufficient.

(3) If the election commissioner or county clerk verifies signatures in excess of one hundred ten percent of the number necessary for the issue to be placed on the ballot, the election commissioner or county clerk may cease verifying signatures and certify the number of signatures verified to the person who delivered the petitions for verification.

(4) If the number of signatures verified does not equal or exceed the number necessary to place the issue on the ballot upon completion of the comparison of names and addresses with the voter registration records, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name and address of each signer found not to be a registered voter and the petition page number and line number where the signature is found. If the signature or address is challenged for a reason other than the nonregistration of the signer, the election commissioner or county clerk shall set forth the reasons for the challenge of the signature.



32-632 Petition; removal of name; procedure.

Any person may remove his or her name from a petition by an affidavit signed and sworn to by such person before the election commissioner, the county clerk, or a notary public. The affidavit shall be presented to the Secretary of State, election commissioner, or county clerk prior to or on the day the petition is filed for verification with the election commissioner or county clerk.



32-633 President; write-in campaign; filing; application; contents.

Any person engaged in or pursuing a write-in campaign for the office of President of the United States shall file with the Secretary of State a notarized affidavit of his or her intent together with an application containing:

(1) The name of the person pursuing the write-in campaign;

(2) The written consent of the designated vice-presidential candidate; and

(3) The names and addresses of the persons who will represent the applicant as presidential elector candidates together with the written consent of such persons to become candidates.



32-701 Political party; file delegate selection plan; contents; President; preference vote.

(1) Each political party which is organized in Nebraska shall file a copy of the party's plan for selecting delegates and alternate delegates to the party's national convention with the Secretary of State on or before December 1 of the calendar year prior to each presidential election year and shall include a summary of the contents of the plan. The delegate selection plan shall:

(a) Require that at least eighty percent of the delegates and alternate delegates are committed to a candidate for President of the United States based on the results of a caucus or the primary election;

(b) Specify whether the delegates and alternate delegates are committed to a candidate for President of the United States based on the results of (i) a caucus system which is open to all Nebraska residents who are affiliated with the party for purposes of registering to vote in Nebraska, (ii) election at the statewide primary election, or (iii) a combination of the methods listed in subdivisions (i) and (ii) of this subdivision;

(c) Specify how the delegates and alternate delegates are committed for purposes of voting for candidates for President of the United States based on the results of the caucus or primary election; and

(d) Provide that the delegates and alternate delegates are either awarded to the winner of the caucus or primary election or awarded proportionally, based on the number of votes received by each presidential candidate at the caucus or primary election, to each presidential candidate who received at least fifteen percent of the votes for the nomination.

(2) When candidates for the office of President of the United States are to be nominated, every registered voter of a political party shall have the opportunity to vote his or her preference on his or her party nominating ballot for his or her choice for one person to be the candidate of his or her political party for President of the United States by writing the name of the person of his or her choice for President in the blank space to be left upon the ballot for such purpose and making a cross or mark in the square or oval opposite the written name or by making a cross or mark in the square or oval opposite the printed name of the person of his or her choice.

The expression of a preference for President by those voting at primary election does not control presidential electors, and is only morally binding on delegates to national party conventions. State ex rel. Nebraska Rep. State C. Com. v. Wait, 92 Neb. 313, 138 N.W. 159 (1912), 43 L.R.A.N.S. 282 (1912).



32-702 Partisan primary election; candidate; affiliation required; when; rule or revocation of rule; when effective.

Any political party may, by the adoption of a rule, require that any individual whose name is placed on such party's partisan primary election ballot be a registered voter affiliated with such party. If the political party adopts or revokes the rule and notifies the Secretary of State by filing the rule or notice of the revocation with the Secretary of State prior to December 1 of the calendar year before a statewide primary election, the rule or revocation is effective for the next and subsequent statewide primary elections. If a rule or notice of revocation is filed with the Secretary of State on or after December 1 of the calendar year before a statewide primary election and on or before the day of the statewide primary election, the rule or revocation is effective for the subsequent statewide primary elections.



32-703 Delegates to national convention; selection or election; national party rules; state political party; duty.

In each presidential election year, the total number of delegates and alternate delegates representing this state at the national conventions of the political parties and their method of selection or election shall be determined by the rules of the national political party holding the convention. The Secretary of State in consultation with the Attorney General shall have the authority to do all things necessary in the administration of the Election Act, including ballot preparation, separation of ballots, and ballot instructions, to comply with and carry out the intent of national political party rules and court decisions. Whenever the act is in conformity with national political party rules as to the election of delegates, the election procedures found in the act shall be followed. The state political party shall furnish a copy of the national political party rules regarding selection of delegates to the Secretary of State no later than December 1 of the year preceding each presidential election year.



32-704 Candidates; delegate or alternate delegate to national convention; filing form; contents; Secretary of State; duties.

Any person seeking to be elected as a delegate or alternate delegate to the national convention of a political party shall submit a filing form under this section regardless of the method of election used by the political party. The filing form for nomination of a candidate for election as a delegate or alternate delegate to the national convention of a political party shall (1) contain a statement of commitment to a candidate for the office of President of the United States or that he or she is uncommitted, (2) include a pledge swearing to support the candidate for President of the United States to which the candidate for delegate or alternate delegate to the national convention is committed until (a) such candidate receives less than thirty-five percent of the votes for nomination by such convention or releases the delegate from such commitment or (b) two convention nominating ballots have been taken, and (3) be filed with the Secretary of State. No filing form for nomination shall be accepted unless signed by the candidate. The Secretary of State shall prescribe the filing form for nomination.

The expression of a preference for President by those voting at primary election does not control presidential electors, and is only morally binding on delegates to national party conventions. State ex rel. Nebraska Rep. State C. Com. v. Wait, 92 Neb. 313, 138 N.W. 159 (1912), 43 L.R.A.N.S. 282 (1912).



32-705 Delegates to national convention; certificates of election; Secretary of State shall issue.

The Secretary of State shall issue certificates of election to persons elected as delegates to national conventions of the political parties. The certificate shall show the number of votes received in the state by each candidate of the political party for President represented by such delegate.



32-706 Repealed. Laws 2014, LB 1048, § 13.



32-707 County conventions; time; place; notice; registration of delegates; procedure.

(1) A political party may conduct county conventions at an hour and place to be designated by a political party. The political party shall cause to be published, at least seven days prior to the date of the county convention, an official notice of the date, time, and place of the convention. The political party may elect to have delegates to the county convention register with the election commissioner or county clerk.

(2) If a political party elects to have delegates to the county convention register with the election commissioner or county clerk, such delegates shall register with the election commissioner or county clerk on or before March 1 of each year in which the political party conducts a county convention. The election commissioner or county clerk shall deliver to the state chairperson of a political party the roll, properly certified, showing the name, address, and precinct of each delegate registered for such convention, no later than March 15 of each presidential election year. If there is not a full quota of delegates for the county convention as established by the political party, the delegates at the county convention may select delegates to fill the quota from the registered voters affiliated with the political party in the county.



32-708 Repealed. Laws 2014, LB 1048, § 13.



32-709 Repealed. Laws 2014, LB 1048, § 13.



32-710 State conventions; when held; organization; platform; selection of presidential electors.

Each political party shall hold a state convention biennially on a date to be fixed by the state central committee but not later than September 1. Candidates for elective offices may be nominated at such conventions pursuant to section 32-627 or 32-721. Such nominations shall be certified to the Secretary of State by the chairperson and secretary of the convention. The certificates shall have the same force and effect as nominations in primary elections. A political party may not nominate a candidate at the convention for an office for which the party did not nominate a candidate at the primary election except as provided for new political parties in section 32-621. The convention shall formulate and promulgate a state platform, select a state central committee, select electors for President and Vice President of the United States, and transact the business which is properly before it. One presidential elector shall be chosen from each congressional district, and two presidential electors shall be chosen at large. The officers of the convention shall certify the names of the electors to the Governor and Secretary of State.

Political parties at their conventions select candidates for office of presidential electors. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).

This statute is unconstitutional as relates to requirements for independent candidates for President and Vice President of United States. MacBride v. Exon, 558 F.2d 443 (8th Cir. 1977).

Although Nebraska's statutes unconstitutionally deny an independent candidate access to appear on the ballot in presidential elections, the court directed the independent be included upon a determination he was a serious candidate, truly independent, with a satisfactory level of community support. McCarthy v. Exon, 424 F.Supp. 1143 (D. Neb. 1976).



32-711 Repealed. Laws 2014, LB 1048, § 13.



32-712 President and Vice President; candidates; certification of names and addresses; time; Secretary of State; place names on ballot.

Not later than September 8 prior to any general election at which candidates for President and Vice President of the United States are to be voted upon by the registered voters of the state, the appropriate officers of the various national political party conventions shall certify the names and addresses of such candidates selected by convention to the Secretary of State. The Secretary of State shall then take appropriate steps to place the names of the presidential and vice-presidential candidates on the ballot.

Although Nebraska's statutes unconstitutionally deny an independent candidate access to appear on the ballot in presidential elections, the court directed the independent be included upon a determination he was a serious candidate, truly independent, with a satisfactory level of community support. McCarthy v. Exon, 424 F.Supp. 1143 (D. Neb. 1976).



32-713 Presidential electors; notice of appointment; meeting; pledge.

(1) The certificates of appointment for presidential electors shall be served by the Governor on each person appointed. The Governor shall notify the presidential electors to be at the State Capitol at noon on the first Monday after the second Wednesday in December after appointment and report to the Governor at his or her office in the capitol as being in attendance. The Governor shall serve the certificates of appointment by registered or certified mail. In submitting this state's certificate of ascertainment as required by 3 U.S.C. 6, the Governor shall certify this state's presidential electors and state in the certificate that:

(a) The presidential electors will serve as presidential electors unless a vacancy occurs in the office of presidential elector before the end of the meeting at which the presidential electors cast their votes, in which case a substitute presidential elector will fill the vacancy; and

(b) If a substitute presidential elector is appointed to fill a vacancy, the Governor will submit an amended certificate of ascertainment stating the names on the final list of this state's presidential electors.

(2) The presidential electors shall convene at 2 p.m. of such Monday at the Governor's office in the capitol. Each presidential elector shall execute the following pledge: As a presidential elector duly selected (or appointed) for this position, I agree to serve and to mark my ballots for President and Vice President for the presidential and vice-presidential candidates who received the highest number of votes in the state if I am an at-large presidential elector or the highest number of votes in my congressional district if I am a congressional district presidential elector.

Governor appoints presidential electors in accordance with return of state canvassing board. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).



32-714 Presidential electors; vacancies; how filled; meeting; procedure; violation of pledge; effect.

(1) The Governor shall provide each presidential elector with a list of all the presidential electors. If any presidential elector is absent or if there is a deficiency in the proper number of presidential electors, those present shall elect from the citizens of the state so many persons as will supply the deficiency and immediately issue a certificate of election, signed by those present or a majority of them, to the person or persons so chosen. In case of failure to elect as required in this subsection by 3 p.m. of such day or in case of a vacancy created under subsection (4) of this section, the Governor shall fill the vacancies by appointment. Each appointee shall execute the pledge in section 32-713. After all vacancies are filled, the presidential electors shall proceed with the election of a President of the United States and a Vice President of the United States and certify their votes in conformity with the Constitution and laws of the United States.

(2) The Secretary of State shall provide each presidential elector with a presidential and vice-presidential ballot. Each at-large presidential elector shall mark his or her ballot for the presidential and vice-presidential candidates who received the highest number of votes in the state and consistent with his or her pledge. Each congressional district presidential elector shall mark his or her ballot for the presidential and vice-presidential candidates who received the highest number of votes in his or her congressional district and consistent with his or her pledge.

(3) Each presidential elector shall present the completed ballot to the Secretary of State. The Secretary of State shall examine each ballot and accept as cast each ballot marked by a presidential elector consistent with his or her pledge. The Secretary of State shall not accept and shall not count the ballot if the presidential elector has not marked the ballot or has marked the ballot in violation of his or her pledge.

(4) A presidential elector who refuses to present a ballot, who attempts to present an unmarked ballot, or who attempts to present a ballot marked in violation of his or her pledge vacates the office of presidential elector.

This section provides procedures for meeting of presidential electors. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).



32-715 Presidential electors; compensation.

The Secretary of State shall incorporate in his or her budget the sum of five hundred dollars for the payment of requests for payment or reimbursement presented by the presidential electors of the electoral college. The electors shall receive compensation of five dollars for each day of attendance and shall be reimbursed for mileage as provided in section 81-1176.



32-716 New political party; formation; petition; requirements.

(1) Any person, group, or association desiring to form a new political party shall present to the Secretary of State petitions containing signatures totaling not less than one percent of the total votes cast for Governor at the most recent general election for such office. The signatures of registered voters on such petitions shall be so distributed as to include registered voters totaling at least one percent of the votes cast for Governor in the most recent gubernatorial election in each of the three congressional districts in this state. Petition signers and petition circulators shall conform to the requirements of sections 32-629 and 32-630. The petitions shall be filed with the Secretary of State no later than February 1 before any statewide primary election for the new political party to be entitled to have ballot position in the primary election of that year. If the new political party desires to be established and have ballot position for the general election and not in the primary election of that year, the petitions shall be filed with the Secretary of State on or before August 1 of that year. Prior to the circulation of petitions to form a new political party, a sample copy of the petitions shall be filed with the Secretary of State by the person, group, or association seeking to establish the new party. The sample petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association sponsoring the petition to form a new political party.

(2) The petition shall conform to the requirements of section 32-628. The Secretary of State shall prescribe the form of the petition for the formation of a new political party. The petition shall be addressed to and filed with the Secretary of State and shall state its purpose and the name of the party to be formed. Such name shall not be or include the name of any political party then in existence or any word forming any part of the name of any political party then in existence, and in order to avoid confusion regarding party affiliation of a candidate or registered voter, the name of the party to be formed shall not include the word "independent" or "nonpartisan". The petition shall contain a statement substantially as follows:

We, the undersigned registered voters of the State of Nebraska and the county of ..............., being severally qualified to sign this petition, respectfully request that the above-named new political party be formed in the State of Nebraska, and each for himself or herself says: I have personally signed this petition on the date opposite my name; I am a registered voter of the State of Nebraska and county of ............... and am qualified to sign this petition; and my date of birth and city, village, or post office address and my street and number or voting precinct are correctly written after my name.

A candidate for a newly formed political party need not comply with the provisions of section 32-515. State ex rel. Chambers v. Beermann, 229 Neb. 696, 428 N.W.2d 883 (1988).

This section authorizes and outlines the procedure for formation of new political parties. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).

The method that the statute provides for the formation of a new political party is mandatory. State ex rel. Nelson v. Marsh, 123 Neb. 423, 243 N.W. 277 (1932).

Under the prior law, a state convention to form a new political party required five hundred electors to be present at a mass convention. State ex rel. Stephens v. Marsh, 117 Neb. 579, 221 N.W. 708 (1928).

This statute is unconstitutional as relates to requirements for independent candidates for President and Vice President of United States. MacBride v. Exon, 558 F.2d 443 (8th Cir. 1977).

Portion of subsection (1) of this section governing formation of new political parties which required signatures equal to one percent of persons voting in most recent gubernatorial race to be distributed among at least one-fifth of counties in state and which required signers of petitions for formation of new parties to pledge to support party, to support its candidates, and to change their registration to affiliate with petitioning party was unconstitutional and void. Portion of subsection (3) of this section requiring petition circulators to be registered voters and residents of state and county in which they were circulating petitions to get party on ballot was valid exercise of state's power to protect its compelling interest in maintaining integrity of election process. Libertarian Party of Nebraska v. Beermann, 598 F.Supp. 57 (D. Neb. 1984).



32-717 New political party; validity of petition signatures; certification of establishment; copy of constitution and bylaws; filed.

Within ten days after all the petitions to form a new political party which contain signatures are filed with the Secretary of State, he or she shall determine the validity and sufficiency of such petitions and signatures. Clerical and technical errors in a petition shall be disregarded if the forms prescribed by the Secretary of State are substantially followed. If the petitions are determined to be sufficient and valid, the Secretary of State shall issue a certification establishing the new political party. Copies of such certification shall be issued to the person, group, or association forming the new political party. Within twenty days after the certification of establishment of the new political party by the Secretary of State, the person, group, or association forming the new political party or its new officers shall file with the Secretary of State the constitution and bylaws of such party along with a certified list of the names and addresses of the officers of the new political party.



32-718 Repealed. Laws 2012, LB 1035, § 5.



32-719 Political party conventions; individual vote; unit voting prohibited.

At all political party conventions held under sections 32-707 and 32-710, each delegate shall be entitled to register his or her individual vote, and it shall be unlawful to attempt to bind any delegate by any political party or convention rules requiring the delegates from any political subdivision to such convention to vote as one unit.



32-720 Division of political party ballot; preference; how determined; dissolution of political party; procedure; effect.

(1) In case of a division of any political party, the Secretary of State shall give the preference of party name to the convention held at the time and place designated in the call of the regularly constituted political party authorities, and if the other faction presents no other party name, the Secretary of State shall select a name or title and place the same on the ballot before the list of candidates of such faction. The action of the preceding national convention of such party, regularly called, shall determine the action of the Secretary of State or the court in its decision. The Secretary of State may be compelled by peremptory order of mandamus to perform such duty.

(2) A political party may dissolve by filing a notice of dissolution with the Secretary of State. The notice shall be filed by the executive committee or state central committee of the political party or, if no such committee exists, by an officer of the political party. If the notice is filed prior to December 1 of the calendar year before the statewide primary election, the Secretary of State shall not accept any filings for the political party or place the political party on the statewide primary election ballot for the statewide primary election.



32-721 Candidate at special election; nomination by convention or committee; certificates of nomination; time of filing.

Any candidate of any political party for an office to be filled at a special election shall be nominated by a convention or central committee of his or her political party. The nomination shall be in writing, shall contain the name of the office for which each person was nominated and the name and residence of each person so nominated, including, if in a city, the street and number of residence, and place of business, if any, and shall designate in not more than five words the political party which such convention or committee represents. The presiding officer and the secretary of such convention or committee shall sign the nomination and include their respective places of business and take an oath before an officer qualified to administer oaths that the affiants were such officers at such convention or committee and that the certificate and the statements therein contained are true to the best of their knowledge and belief. Such conventions or committee meetings shall be held not less than seventy days prior to the date fixed by law for the election of the persons so nominated. The nomination shall be filed with the filing officer prescribed in section 32-607 not less than seventy days before the election.

Form of certificate, set out in opinion, was approved. State ex rel. Norton v. Van Camp, 36 Neb. 91, 54 N.W. 113 (1893).



32-801 Official ballot; certifications required.

At least fifty days before any statewide primary or general election, the Secretary of State shall transmit in ballot form to each election commissioner or county clerk a certification of the candidates, offices, and issues that appear on the state ballot. The certification prior to the primary election shall name the office to be filled, the length of the term, the number of candidates to be voted for, the name of each candidate for whom candidate filing forms or petitions have been filed in the office of the Secretary of State and who is entitled to be voted for at such primary election, and the party affiliation or nonpartisan status of each candidate. A separate statement of the city or village of residence of each candidate shall be included with the certification, but the city or village of residence shall not appear on the official ballot. The certification prior to the general election shall name the office to be filled, the length of the term, the number of candidates to be voted for, the name of each candidate who was nominated at the primary election or who filed by petition as shown by the records in the office of the Secretary of State and who is entitled to be voted for at the general election, and the party affiliation or nonpartisan status of each candidate for partisan offices.

The Secretary of State cannot determine the substantive merits of the Legislature’s proposed constitutional amendment. But in a legal sufficiency challenge, he has a duty to reject a proposed amendment as legally defective for failing to satisfy form and procedural requirements. There is no requirement that the proposed amendment be “patently unconstitutional on its face” before the Secretary must act. State ex rel. Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494 (2014).

The Secretary of State’s statutory duties to provide the ballot form for the Legislature’s proposed constitutional amendments and to certify its contents, coupled with his duties to supervise elections and decide disputed points of election laws, clearly require him to consider whether a proposed amendment complies with the separate vote provision. Power vested in a governmental body or officer carries with it the implied power to do what is necessary to accomplish an express statutory duty, absent any other law that restrains the implied power. State ex rel. Loontjer v. Gale, 288 Neb. 973, 853 N.W.2d 494 (2014).

The Nebraska Supreme Court has no authority to grant relief where the Legislature has established by statute strict deadlines which must be met in order to guarantee that the state's election process is safeguarded against uncertainty and disruption. Nebraska Republican Party v. Gale, 283 Neb. 596, 812 N.W.2d 273 (2012).

The Secretary of State is required to certify to the counties which issues will be on the ballot at least 50 days before the election. State ex rel. Bellino v. Moore, 254 Neb. 385, 576 N.W.2d 793 (1998).

Unless there is some designation of office on a ballot, the ballot is void, but technical accuracy in the designation is not essential. State ex rel. Valentine v. Griffey, 5 Neb. 161, 31 L.E.2d 890 (1876).



32-802 Notice of election; contents.

The notice of election for any election shall state the date on which the election is to be held and the hours the polls will be open and list all offices, candidates, and issues that will appear on the ballots. The notice of election shall be printed in English and in any other language required pursuant to the Voting Rights Act Language Assistance Amendments of 1992. In the case of a primary election, the notice of election shall list all offices and candidates that are being forwarded to the general election. The notice of election shall only state that amendments or referendums will be voted upon and that the Secretary of State will publish a true copy of the title and text of any amendments or referendums once each week for three consecutive weeks preceding the election. Such notice of election shall appear in at least one newspaper designated by the election commissioner, county clerk, city council, or village board no later than forty-two days prior to the election. The election commissioner or county clerk shall, not later than forty-two days prior to the election, (1) post in his or her office the same notice of election published in the newspaper and (2) provide a copy of the notice to the political subdivisions appearing on the ballot. The election commissioner or county clerk shall correct the ballot to reflect any corrections received within five days after mailing the notice as provided in section 32-819. The notice of election shall be posted in lieu of sample ballots until such time as sample ballots are printed. If joint elections are held in conjunction with the statewide primary or general election by a county, city, or village, only one notice of election need be published and signed by the election commissioner or county clerk.



32-803 Sample of official ballot; publication; requirements; rate; limitation.

A sample of the official ballot shall be printed in one or more newspapers of general circulation in the county, city, or village as designated by the election commissioner, county clerk, city council, or village board. The sample shall be printed in English and in any other language required pursuant to the Voting Rights Language Assistance Act of 1992. Such publication shall be made not more than fifteen nor less than two days before the day of election, and the same shall appear in only one regular issue of each paper. The form of the ballot so published shall conform in all respects to the form prescribed for official ballots as set forth in sections 32-806, 32-809, and 32-812, but larger or smaller type may be used. When paper ballots are not being used, a reduced-size facsimile of the official ballot shall be published as it appears on the voting system. Such publication shall include suitable instructions to the voters for casting their ballots using the voting system being used at the election. The rate charged by the newspapers and paid by the county board for the publication of such sample ballot shall not exceed the rate regularly charged for display advertising in such newspaper in which the publication is made.



32-804 Sample ballots; distribution.

If in the judgment of the election commissioner, county clerk, or city or village clerk the sample ballot published in the newspaper will not be seen by the voters generally, sample ballots may be printed on light red, light green, or light pink paper. The sample ballots shall be distributed not less than three nor more than thirty-five days before the election in an amount not to exceed ten percent of the total number of votes cast in such county, city, or village at the immediately preceding general election. The separate sample ballots shall be of the exact size and form as the official ballot.



32-805 Ballots; preparation; contents; posting.

The election commissioner or county clerk shall prepare the necessary ballots for every election in which candidates for elective office are certified to or filed with the election commissioner or county clerk or whenever any question is to be submitted to a vote of the registered voters of any locality and not to the state generally. The ballots shall be printed in English and in any other language required pursuant to the Voting Rights Act Language Assistance Amendments of 1992. If a question is submitted to the registered voters of any city or village alone, the city or village clerk shall provide the necessary ballots. Sample ballots shall be prepared for each precinct and shall be the same as the official ballots for the precinct. The official ballot shall be headed with the words Official Ballot, and the sample ballot shall be headed with the words Sample Ballot. All official and sample ballots shall be in the possession of the election commissioner, county clerk, or city or village clerk at least ten days before the election and subject to inspection by the candidates or their agents. One set of sample ballots shall be posted in the office of the election commissioner or county clerk not later than ten days prior to the election. Two sample ballots shall be posted at each polling place in each precinct on the morning of election day by the judges and clerks of election at or near the polling place. Additional sample ballots may be printed. No person other than an election commissioner, county clerk, or city or village clerk shall print or cause to be printed or distributed any ballot marked Official Ballot.

The arrangement of party names on the ballot is a matter within the discretion of the county clerk provided that each candidate is given the designation to which he is entitled. Woods v. State ex rel. McNerney, 44 Neb. 430, 63 N.W. 23 (1895).



32-806 Official ballots; color; type style and size.

All official ballots prepared pursuant to the Election Act shall be white in color, except that the election commissioner, county clerk, or city or village clerk may designate a distinctive color of ballot or ink for city, village, or school elections or, when authorized by the Secretary of State, for elections of any other political subdivision. If a distinctive color is designated, the color of the ballot shall not be the same as the sample ballots as provided in section 32-804. The style and size of type on official ballots shall be as close as possible to the style used on the ballots furnished by the Secretary of State.



32-807 Ballots; number; printing and delivery.

The election commissioner, county clerk, or city or village clerk shall print and deliver to each precinct or district in the county, city, or village an approximate number of ballots based upon what would appear sufficient at the time the ballots are to be printed. Such totals shall take into consideration increases in registration, early voting, annexations, changes in boundaries, spoiled ballots, and any other factor that may influence the total number of ballots needed. Additional ballots shall be printed to meet any contingency in order to provide a sufficient number of ballots for each precinct or district in the county, city, or village.

Under this section, the number of ballots to be printed is not a fixed and certain quantity, but is the result of computation by the clerk and is subject in some degree to his discretion. Wahlquist v. Adams County, 94 Neb. 682, 144 N.W. 171 (1913).



32-808 Ballots for early voting; delivery; special ballot; publication of application form.

(1) Except as otherwise provided in section 32-939.02, ballots for early voting to be mailed pursuant to section 32-941 shall be ready for delivery to registered voters at least thirty-five days prior to each statewide primary or general election and at least fifteen days prior to all other elections.

(2) The election commissioner or county clerk shall not mail or issue any ballot for early voting if the election to which such ballot pertains has already been held.

(3) The election commissioner or county clerk shall publish in a newspaper of general circulation in the county an application form to be used by registered voters in making an application for a ballot for early voting after the ballots become available. The publication of the application shall not be required if the election is held by mail pursuant to sections 32-952 to 32-959.



32-809 Statewide primary election; official ballot; form; contents.

(1) The form of the official ballot at the statewide primary election shall be prescribed by the Secretary of State. At the top of the ballot and over all else shall be printed in boldface type the name of the political party, ....... Official Ballot, Primary Election 20.. . Each division containing the names of the office and a list of candidates for such office shall be separated from other groups by a bold line. The ballot shall list at-large candidates and subdistrict candidates under appropriate headings.

(2) All proposals for constitutional amendments, candidates for delegates to the national political party conventions, and candidates on the nonpartisan ballot shall be submitted on a ballot where bold lines separate one office or issue from another. Proposals for constitutional amendments proposed by the Legislature shall be placed on the ballot as provided in sections 49-201 to 49-211. Each candidate for delegate to the national political party convention shall have his or her preference for the candidacy for the office of President of the United States or the fact that he or she is uncommitted shown on the ballot in parenthesis and indented on the line immediately below the name of the candidate. All constitutional amendments shall be placed on a separate ballot when a paper ballot is used which requires the ballot after being voted to be folded before being deposited in a ballot box. When an optical-scan ballot is used which requires a ballot envelope or sleeve in which the ballot after being voted is placed before being deposited in a ballot box, constitutional amendments may be printed on either side of the ballot and shall be separated from other offices or issues by a bold line. Constitutional amendments so arranged shall constitute a separate ballot.

(3) Except as otherwise provided in section 32-811, the statewide primary election ballot shall contain the name of every candidate filing or recognized under subsection (1) of section 32-606 and sections 32-611, 32-613, and 32-614 and no other names. No name of a candidate for member of the Legislature or an elective office described in Article IV, section 1, of the Constitution of Nebraska shall appear on any ballot or any series of ballots at any primary election more than once except for the names of candidates for the office of delegate to a county, state, or national political party convention. When two or more of the last names of candidates for the same office at the primary election are the same in spelling or sound, the official ballots may, on the request of any such candidate, have his or her address printed immediately below his or her name in capital and lowercase letters in lightface type of the same size as the type in which the name of the candidate is printed.



32-810 Primary election ballot; arrangement of names and proposals.

(1) The election commissioner or county clerk shall place the names of all partisan candidates certified to him or her by the Secretary of State and of those partisan candidates filing in his or her office on a primary election ballot headed with the political party designation. The names of each nonpartisan candidate certified by the Secretary of State and of each nonpartisan candidate filing in the office of the election commissioner or county clerk shall be placed on the primary election ballot headed by the words Nonpartisan Ticket.

(2) If any office is not subject to the upcoming election, the office shall be omitted from the ballot and the remaining offices shall move up so that the same relative order is preserved. The order of any offices may be altered to allow for the best utilization of ballot space in order to avoid printing a second ballot when one ballot would be sufficient if an optical-scan ballot is used. All proposals on the ballot submitted by a political subdivision shall follow all offices on the ballot for such political subdivision.

(3) The election commissioner or county clerk shall follow the order of precincts or wards as set out in the official abstract book on file in his or her office in preparing the official ballots. At the primary election, on the first set of ballots for the first precinct or ward shall be the names of candidates filing by date and hour as certified by the Secretary of State and for local candidates the names of candidates shall be listed in the order of filing by date and hour with the election commissioner or county clerk. When there are more candidates than vacancies for the same office, the names of all partisan and nonpartisan candidates at a primary election shall be rotated precinct by precinct in each office division in the order in which the precincts are set out in the official abstract book. In making the changes of position, the printer shall take the line of type at the head of each office division and place it at the bottom of that division, shoving up the column so that the name that was second shall be first after the change.



32-811 Political subdivisions; certain county officers; political party convention delegates; names not on ballot; when.

(1)(a) If the names of candidates properly filed for nomination at the primary election for directors of natural resources districts, directors of public power districts, members of airport authority boards elected pursuant to sections 32-547 to 32-549, members of the boards of governors of community college areas, members of the boards of Class III or Class V school districts which nominate candidates at a primary election, and officers of cities of the first or second class and cities having a city manager plan of government do not exceed two candidates for each position to be filled, any such candidates shall be declared nominated and their names shall not appear on any primary election ballots.

(b) If the number of candidates properly filed for the nomination of a political party at the primary election for any county officer elected pursuant to sections 32-517 to 32-529 does not exceed the number of candidates to be nominated by that party for that office, any such properly filed candidates shall be declared nominated and their names shall not appear on any primary election ballots.

(c) The official abstract of votes kept by the county or state shall show the names of such candidates with the statement Nominated Without Opposition. The election commissioner or county clerk shall place the names of such automatically nominated candidates on the general election ballot as provided in section 32-814 or 32-815.

(2) Candidates shall not appear on the ballot in the primary election for the offices listed in subsection (2) of section 32-606.

(3) If the number of candidates for delegates to a county or national political party convention are the same in number or less than the number of candidates to be elected, the names shall not appear on the primary election ballot and those so filed shall receive a certificate of election.



32-812 Statewide general election; official ballot; form.

The form of the official ballot at the statewide general election shall be prescribed by the Secretary of State. At the top of the ballot for general elections and over all else shall be printed in boldface type the words Official Ballot, General Election, November ........., 20.... . Each division containing the names of the office and a list of candidates nominated for such office shall be separated from other groups by a bold line. The ballot shall list at-large candidates and subdistrict candidates under appropriate headings.



32-813 Statewide general election; ballot; contents.

(1) The names of all candidates and all proposals to be voted upon at the general election shall be arranged upon the ballot in parts separated from each other by bold lines in the order the offices and proposals are set forth in this section. If any office is not subject to the upcoming election, the office shall be omitted from the ballot and the remaining offices shall move up so that the same relative order is preserved. The order of any offices may be altered to allow for the best utilization of ballot space in order to avoid printing a second ballot when one ballot would be sufficient if an optical-scan ballot is used. All proposals on the ballot submitted by a political subdivision shall follow all offices on the ballot submitted by a political subdivision.

(2)(a) If the election is in a year in which a President of the United States is to be elected, the names and spaces for voting for candidates for President and Vice President shall be entitled Presidential Ticket in boldface type.

(b) The names of candidates for President and Vice President for each political party shall be grouped together, and each group shall be enclosed with brackets with the political party name next to the brackets and one square or oval opposite the names in which the voter indicates his or her choice.

(c) The names of candidates for President and Vice President who have successfully petitioned on the ballot for the general election shall be grouped together with the candidates appearing on the same petition being grouped together, and each group shall be enclosed with brackets with the words "By Petition" next to the brackets and one square or oval opposite the names in which the voter indicates his or her choice.

(d) Beneath the names of the candidates for President and Vice President certified by the officers of the national political party conventions pursuant to section 32-712 and beneath the names of all candidates for President and Vice President placed on the general election ballot by petition, two write-in lines shall be provided in which the voter may fill in the names of the candidates of his or her choice. The lines shall be enclosed with brackets with one square or oval opposite the names in which the voter indicates his or her choice. The name appearing on the top line shall be considered to be the candidate for President, and the name appearing on the second line shall be considered to be the candidate for Vice President.

(3) The names and spaces for voting for candidates for United States Senator if any are to be elected shall be entitled United States Senatorial Ticket in boldface type.

(4) The names and spaces for voting for candidates for Representatives in Congress shall be entitled Congressional Ticket in boldface type. Above the candidates' names, the office shall be designated For Representative in Congress ...... District.

(5) The names and spaces for voting for candidates for the various state officers shall be entitled State Ticket in boldface type. Each set of candidates shall be separated by lines across the column, and above each set of candidates shall be designated the office for which they are candidates, arranged in the order prescribed by the Secretary of State. The candidates for Governor of each political party receiving the highest number of votes in the primary election shall be grouped together with their respective candidates for Lieutenant Governor. Each group shall be enclosed with brackets with the political party name next to the brackets and one square or oval opposite the names in which the voter indicates his or her choice for Governor and Lieutenant Governor jointly. The candidates for Governor and Lieutenant Governor who have successfully petitioned on the general election ballot shall be grouped together with the candidates appearing on the same petition being grouped together. Each group shall be enclosed with brackets with the words "By Petition" next to the brackets and one square or oval opposite the names in which the voter indicates his or her choice for Governor and Lieutenant Governor jointly. Beneath the names of the candidates for Governor nominated at a primary election by political party and their respective candidates for Lieutenant Governor and beneath the names of all candidates for Governor and Lieutenant Governor placed on the general election ballot by petition, one write-in line shall be provided in which the registered voter may fill in the name of the candidate for Governor of his or her choice and one square or oval opposite the line in which the voter indicates his or her choice for Governor.

(6) The names and spaces for voting for nonpartisan candidates shall be entitled Nonpartisan Ticket in boldface type. The names of all nonpartisan candidates shall appear in the order listed in this subsection, except that when using an optical-scan ballot, the order of offices may be altered to allow for the best utilization of ballot space to avoid printing a second ballot when one ballot would be sufficient:

(a) Legislature;

(b) State Board of Education;

(c) Board of Regents of the University of Nebraska;

(d) Chief Justice of the Supreme Court;

(e) Judge of the Supreme Court;

(f) Judge of the Court of Appeals;

(g) Judge of the Nebraska Workers' Compensation Court;

(h) Judge of the District Court;

(i) Judge of the Separate Juvenile Court;

(j) Judge of the County Court; and

(k) County officers in the order prescribed by the election commissioner or county clerk.

(7) The names and spaces for voting for the various county offices and for measures submitted to the county vote only or in only a part of the county shall be entitled County Ticket in boldface type. If the election commissioner or county clerk deems it advisable, the measures may be submitted on a separate ballot if using a paper ballot or on either side of an optical-scan ballot if the ballot is placed in a ballot envelope or sleeve before being deposited in a ballot box.

(8) The candidates for office in the precinct only or in the city or village only shall be printed on the ballot, except that if the election commissioner or county clerk deems it advisable, candidates for these offices may be submitted on a separate ballot if using a paper ballot or on either side of an optical-scan ballot if the ballot is placed in a ballot envelope or sleeve before being deposited in a ballot box.

(9) All proposals submitted by initiative or referendum and proposals for constitutional amendments shall be placed on a separate ballot when a paper ballot is used which requires that the ballot after being voted be folded before being deposited in a ballot box. When an optical-scan ballot is used which requires a ballot envelope or sleeve in which the ballot after being voted is placed before being deposited in a ballot box, initiative or referendum proposals and proposals for constitutional amendments may be placed on either side of the ballot, shall be separated by a bold line, and shall follow all other offices placed on the same side of the ballot. Initiative or referendum proposals and constitutional amendments so arranged shall constitute a separate ballot. Proposals for constitutional amendments proposed by the Legislature shall be placed on the ballot as provided in sections 49-201 to 49-211.



32-814 General election ballot; arrangement of names.

(1) The election commissioner or county clerk shall place the names of all nonpartisan candidates upon the same official general election ballot as the partisan candidates. The names placed on the official and sample general election ballots shall be the names of candidates nominated in the primary election, the names of petition candidates if any, the names of automatically nominated candidates as provided in section 32-811, and the names of candidates filing as provided in subsection (2) of section 32-606. The names of the candidates shall be placed under the proper titles.

(2) The election commissioner or county clerk shall place on the official general election ballot in each office division no more than twice as many names as there are places to be filled at the general election unless more than one candidate has successfully petitioned on the ballot to fill a vacancy after the primary election. The names of the nonpartisan candidates who received the highest number of votes for the office for which they were candidates in the primary election shall be placed on the official ballot. If more than one person was a candidate for the same position in the primary election, the election commissioner or county clerk shall place on the official ballot the names of the two persons who received the highest number of votes in the primary election for the position for which they were candidates.

(3) When the name of a person is written in and voted for as a candidate for an office for which he or she did not file in the primary election, such person shall not be entitled to a certificate of nomination at the primary election and shall not have his or her name placed on the general election ballot unless he or she (a) receives at least five percent of the total vote cast for Governor or for President of the United States at the immediately preceding general election in the political subdivision from which nominees for such position are to be chosen, (b) is one of the candidates receiving the number of votes qualifying him or her for nomination, and (c) meets the requirements for the office.

(4) If there are more candidates than vacancies for the same office, the election commissioner or county clerk shall rotate the names of the nonpartisan candidates on the official general election ballot. The election commissioner or county clerk shall follow the order of precincts or wards as set out in the official abstract book on file in his or her office in preparing the official ballots. The first set of ballots for the first precinct or ward shall be the names of candidates filing by date and hour or of those candidates filing petitions, and for local candidates the names of candidates shall be listed in the order of filing by date and hour with the election commissioner or county clerk or of those candidates filing petitions. Thereafter the names shall be rotated precinct by precinct in each office division in the order in which the precincts are set out in the official abstract book. In making the change of position, the printer shall take the line of type at the head of each division and place it at the bottom of that division, shoving up the column so that the name that was second shall be first after the change.

Provision for eliminating all but one candidate does not apply to petition candidates on nonpolitical county ticket. State ex rel. King v. Hanson, 138 Neb. 644, 294 N.W. 453 (1940).

A write-in candidate, who receives the requisite number of votes cast by a political party at a primary election, is the nominee of that party. State ex rel. Driscoll v. Swanson, 127 Neb. 715, 256 N.W. 872 (1934).

Before a person can be the nominee of any political party, such person must receive the requisite number of votes cast by that party at the primary election. State ex rel. Dickinson v. Sheldon, 80 Neb. 4, 113 N.W. 802 (1907).



32-815 General election ballot; partisan candidates; placement and rotation of names.

(1) The names of candidates for each partisan elective office shall be arranged on the ballot of the general election so that the political party polling the highest number of votes at the last general election for Governor will have the name of its nominee immediately beneath the name of the office for which the candidate was nominated, the political party polling the second highest number of votes will have the second place, the political party having the third highest number of votes will have the third place, and continuing with the political parties in descending order of number of votes, leaving those candidates whose names appear upon the ballot by petition to appear beneath all other candidates placed there by nomination. For each office for which there are more candidates than vacancies and there are two or more nominees of the same political party, the election commissioner or county clerk shall rotate the names of such candidates on the official ballot. In printing the ballots for the various election districts, the positions of the names shall be changed in each office division for each election district. In making the change of position, the printer shall take the line of type at the head of each division and place it at the bottom of that division, shoving up the column so that the name that was second shall be first after the change.

(2) The name of the person receiving the highest number of votes at a primary election as the candidate of a political party for an office shall be placed on the official ballot except as otherwise provided in the Election Act. Except as provided in section 32-811 for automatically nominated candidates, no person shall be certified as a candidate of any political party for such office by the Secretary of State, election commissioner, or county clerk unless the person receives a number of votes at least equal to five percent of the total ballots cast at the primary election by registered voters affiliated with that political party in the district which the office serves and meets the requirements for the office.

A write-in candidate, who receives the requisite number of votes cast by a political party at a primary election, is the nominee of that party. State ex rel. Driscoll v. Swanson, 127 Neb. 715, 256 N.W. 872 (1934).

Before a person can be the nominee of any political party, such person must receive the requisite number of votes cast by that party at the primary election. State ex rel. Dickinson v. Sheldon, 80 Neb. 4, 113 N.W. 802 (1907).



32-816 Official ballots; write-in space provided; exceptions; requirements.

(1) A blank space shall be provided at the end of each office division on the ballot for registered voters to fill in the name of any person for whom they wish to vote and whose name is not printed upon the ballot, except that at the primary election there shall be no write-in space for delegates to the county political party convention or delegates to the national political party convention. A square or oval shall be printed opposite each write-in space similar to the square or oval placed opposite other candidates and issues on the ballot. The square or oval shall be marked to vote for a write-in candidate whose name appears in the write-in space provided.

(2) The Secretary of State shall approve write-in space for optical-scan ballots and electronic voting systems. Adequate provision shall be made for write-in votes sufficient to allow one write-in space for each office to be elected at any election except offices for which write-in votes are specifically prohibited. The write-in ballot shall clearly identify the office for which such write-in vote is cast. The write-in space shall be a part of the official ballot, may be on the envelope or a separate piece of paper from the printed portion of the ballot, and shall allow the voter adequate space to fill in the name of the candidate for whom he or she desires to cast his or her ballot.

Where a voter writes in a name on the ballot, he must make a cross or other clear intelligible mark in the square opposite the written name to have the ballot counted. Yeoman v. Houston, 168 Neb. 855, 97 N.W.2d 634 (1959).

Since the nonpartisan judiciary act is silent as to write-in candidates, this section applies and permits the placing of blank lines on the ballots for write-in purposes. State ex rel. Zeilinger v. Thompson, 134 Neb. 739, 279 N.W. 462 (1938).

The voters of the state have an unimpeded right to vote for any candidate for public office as a write-in candidate although such candidate may not be entitled to have his name placed on either the primary ballot or on the general election ballot as a candidate by petition. State ex rel. Nelson v. Marsh, 123 Neb. 423, 243 N.W. 277 (1932).

In the absence of fraud or an unlawful purpose, a ballot with the name of a candidate written in should be counted although the name of the same candidate is also printed on the ballot. Shaw v. Stewart, 115 Neb. 315, 212 N.W. 760 (1927).

This section is general in application and did not supersede the nonpartisan judiciary act. State ex rel. Oleson v. Minor, 105 Neb. 228, 180 N.W. 84 (1920).

A candidate for an office on the nonpolitical ballot may be nominated by having his name written in by a sufficient number of electors at the primary election. State ex rel. Hughes v. Hogeboom, 103 Neb. 603, 173 N.W. 589 (1919).



32-817 Official ballots; printing requirements.

The names of the candidates shall be set in boldface type using capital and lowercase letters. A square or oval shall be printed opposite the name of each candidate. At the general election, the name of the party represented by a candidate for partisan office shall be printed in capital and lowercase letters next to the name. Proposals submitted by initiative or referendum or for constitutional amendments shall be printed in capital and lowercase letters, but the title heading and number thereof shall be in boldface type, and the square or oval for voting thereon shall be printed opposite the text so that it is clear for which issue the voter is casting a vote. Ballots shall be printed with substantially the same appearance, including type and form, as the sample ballot furnished by the Secretary of State.



32-818 Death of candidate; removal of name from ballot.

The Secretary of State, election commissioner, county clerk, or city or village clerk may remove a name from the ballot upon personal knowledge or proof of death at any time prior to the actual printing of the ballot even if the notice of election has been published containing the name of such deceased candidate or nominee.



32-819 Ballots; errors; how corrected.

(1) Whenever it appears by affidavit that an error or omission has occurred in the name or description of a candidate nominated for office or in the printing of the sample or official ballots, the county or district judge sitting at chambers may by order, upon the application of any registered voter, require the election commissioner, county clerk, or city or village clerk to correct such error or to show cause why such error or omission should not be corrected.

(2) The election commissioner, county clerk, or city or village clerk shall correct without delay any patent error in the ballots which he or she may discover or which is brought to his or her attention and which can be corrected without interfering with the timely distribution of the ballots.

(3) The election commissioner, county clerk, or city or village clerk shall not be required to correct any error on the ballot after the thirty-fifth day prior to the election except as otherwise ordered by the court.

This section requires the county clerk to correct any patent errors discovered in the ballots and provides a summary method of coercion if he fails to do so. Wahlquist v. Adams County, 94 Neb. 682, 144 N.W. 171 (1913).

An objection to the form of the ballot cannot be made after the election has been held. Tutt v. Hawkins, 53 Neb. 367, 73 N.W. 692 (1898).

This section provides the method for correcting the political or other description of the candidates on the ballots as printed. State ex rel. Crawford v. Norris, 37 Neb. 299, 55 N.W. 1086 (1893).

Objections to the form of the ballot cannot be made after the election. State ex rel. Christy v. Stein, 35 Neb. 848, 53 N.W. 999 (1892).



32-820 Ballots; political party circle or other predetermined selection; prohibited.

No official ballot for an elective office within this state shall contain any political party circle or any provision for voting for all candidates of one political party or for a predetermined selection of candidates of one political party by the making of a mark or other indication.

This section is independent legislation abolishing the party circle, a repeal as distinguished from an amendment, and is constitutional. State ex rel. Kaspar v. Lehmkuhl, 127 Neb. 812, 257 N.W. 229 (1934).



32-821 Ballots; delivery to election officials; unofficial ballots; when authorized.

Before the opening of the polls the election commissioner, county clerk, or city or village clerk shall cause to be delivered to the judges of election at each polling place the proper number of ballots as provided for in section 32-807. The ballots for each precinct shall be enclosed in a sealed packet marked with the proper designation of the precinct, and at the opening of the polls, the package of ballots shall be publicly broken by one of the judges of election. If for any cause the official ballots prepared by the election commissioner, county clerk, or city or village clerk are not ready for distribution at any polling place or if the supply of ballots is exhausted before the polls are closed, printed, copied, or written ballots which are as nearly as possible in the form of official ballots may be used.



32-822 Ballots; numbering of classes.

When voters are presented with more than one ballot on election day, the election commissioner, county clerk, or city or village clerk may number each class of ballots to identify the style, precinct, or number of split ballots for convenience in distributing and counting the ballots. No number shall be placed or printed upon a ballot to be recorded so as to be able to determine the identity of the person who voted such ballot.



32-901 Ballots; voting procedure.

(1) To vote for a candidate or on a ballot question using a paper ballot that is to be manually counted, the registered voter shall make a cross or other clear, discernable mark in the square opposite the name of every candidate, including write-in candidates, for whom he or she desires to vote and, in the case of a ballot question, opposite the answer he or she wishes to give. Making a cross or other clear, discernable mark in the square constitutes a valid vote.

(2) To vote for a candidate or on a ballot question using a ballot that is to be counted by optical scanner, the registered voter shall fill in the oval or other space provided opposite the name of every candidate, including write-in candidates, for whom he or she desires to vote and, in the case of a ballot question, opposite the answer he or she wishes to give. A mark in the oval or provided space that is discernable by the scanner constitutes a valid vote.

(3) To vote for a candidate or on a ballot question using an electronic voting system, the registered voter shall follow the instructions for using the electronic voting system to cause a mark to be recorded opposite the candidate or ballot question response for which the voter wishes to vote. Causing such mark to be recorded constitutes a valid vote.

1. Legal ballots

2. Illegal ballots

3. Absence of cross

4. Miscellaneous

1. Legal ballots

The provisions of this section are directory and, in the absence of fraud or unlawful purpose, a ballot with the name of a candidate written in should be counted although the name of the same candidate is also printed on the ballot. Shaw v. Stewart, 115 Neb. 315, 212 N.W. 760 (1927).

In the absence of evidence showing that ballots were marked for identification, they are presumed valid. White v. Slama, 89 Neb. 65, 130 N.W. 978 (1911).

A ballot marked other than as provided by law is not valid unless marked for identification. Gauvreau v. Van Patten, 83 Neb. 64, 119 N.W. 11 (1908).

A ballot marked other than as provided by law is not void unless marked for identification. Bingham v. Broadwell, 73 Neb. 605, 103 N.W. 323 (1905).

2. Illegal ballots

Ballots signed by an elector are void and must be rejected. Swan v. Bowker, 135 Neb. 405, 281 N.W. 891 (1938).

Validity of irregularly marked ballots is discussed in detail. Griffith v. Bonawitz, 73 Neb. 622, 103 N.W. 327 (1905).

3. Absence of cross

The provisions of this section are merely directory, and under former law ballots with a candidate's name written in and no cross placed in any square should be counted for that candidate. State ex rel. Lanham v. Sheets, 119 Neb. 145, 227 N.W. 457 (1929).

All ballots marked in a peculiar manner, other than with a cross, should not be counted. Mauck v. Brown, 59 Neb. 382, 81 N.W. 313 (1899).

Ballots with a candidate's name written in but with no mark placed opposite any name must be rejected. Martin v. Miles, 46 Neb. 772, 65 N.W. 889 (1896). (Overruled by State ex rel. Lanham v. Sheets, 119 Neb. 145, 227 N.W. 457 (1929).)

4. Miscellaneous

Ballots are required to be folded so as to expose names of judges endorsed on back. Mommsen v. School Dist. No. 25, 181 Neb. 187, 147 N.W.2d 510 (1966).



32-902 Voting instructions; voting information; posting.

(1) The election commissioner or county clerk shall cause instructions for the guidance of registered voters in preparing their ballots to be printed in large, clear type on cards in English. He or she shall furnish at least five such cards to each polling place in each precinct at the same time and in the same manner as the printed ballots. The judges or clerks of election shall post such cards in each voting booth on the day of election. The card shall contain full instructions on preparing and casting ballots, including how to cast a write-in vote. The form and contents of the cards shall be approved by the Secretary of State.

(2) The election commissioner or county clerk shall cause voting information to be posted in each polling place on the day of election. The voting information shall include the following information as approved by the Secretary of State:

(a) Information regarding the date of the election and the hours during which polling places will be open;

(b) Instructions for voters who registered to vote pursuant to section 32-304 or by mail and first-time voters;

(c) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated; and

(d) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation.

Statutory provisions regulating the conduct of an election are directory only when they are not essential to a fair election and they are not made mandatory by the statute itself. Boyer v. Aden, 241 Neb. 1, 486 N.W.2d 22 (1992).



32-903 Precincts; creation; requirements; election commissioner or county clerk; powers and duties.

(1) The election commissioner or county clerk shall create precincts composed of compact and contiguous territory within the boundary lines of legislative districts. The precincts shall contain not less than seventy-five nor more than one thousand seven hundred fifty registered voters based on the number of voters voting at the last statewide general election, except that a precinct may contain less than seventy-five registered voters if in the judgment of the election commissioner or county clerk it is necessary to avoid creating an undue hardship on the registered voters in the precinct. The election commissioner or county clerk shall create precincts based on the number of votes cast at the immediately preceding presidential election or the current list of registered voters for the precinct. The election commissioner or county clerk shall revise and rearrange the precincts and increase or decrease them at such times as may be necessary to make the precincts contain as nearly as practicable not less than seventy-five nor more than one thousand seven hundred fifty registered voters voting at the last statewide general election. The election commissioner or county clerk shall, when necessary and possible, readjust precinct boundaries to coincide with the boundaries of cities, villages, and school districts which are divided into districts or wards for election purposes. The election commissioner or county clerk shall not make any precinct changes in precinct boundaries or divide precincts into two or more parts between the statewide primary and general elections unless he or she has been authorized to do so by the Secretary of State. If changes are authorized, the election commissioner or county clerk shall notify each state and local candidate affected by the change.

(2) The election commissioner or county clerk may alter and divide the existing precincts, except that when any city of the first class by ordinance divides any ward of such city into two or more voting districts or polling places, the election commissioner or county clerk shall establish precincts or polling places in conformity with such ordinance. No such alteration or division shall take place between the statewide primary and general elections except as provided in subsection (1) of this section.

(3) All precincts and polling places may be consolidated for the use of electronic voting systems into fewer and larger precincts as deemed necessary and advisable by the election commissioner or county clerk. Such precincts, consolidated for electronic voting systems only, may have as many registered voters therein as deemed advisable in the interest of economy and efficiency. At least one electronic voting device shall be provided for every five hundred registered voters voting in the consolidated precinct or polling place at the immediately preceding general election.



32-904 Polling places; designation; changes; notification required.

The election commissioner or county clerk shall designate the polling places for each precinct at which the registered voters of the precinct will cast their votes. Polling places representing different precincts may be combined at a single location when potential sites cannot be found, contracts for utilizing polling sites cannot be obtained, or a potential site is not accessible to handicapped persons. When combining polling places at a single site for an election other than a special election, the election commissioner or county clerk shall clearly separate the polling places from each other and maintain separate receiving boards. When combining polling places at a single site for a special election, the election commissioner or county clerk may combine the polling places and receiving boards. Polling places shall not be changed between the statewide primary and general elections unless the election commissioner or county clerk has been authorized to make such change by the Secretary of State. If changes are authorized, the election commissioner or county clerk shall notify each state and local candidate affected by the change. Notwithstanding any other provision of the Election Act, the Secretary of State may adopt and promulgate rules and regulations, with the consent of the appropriate election commissioner or county clerk, for the establishment of polling places which may be used for voting pursuant to section 32-1041 for the twenty days preceding the day of election. Such polling places shall be in addition to the office of the election commissioner or county clerk and the polling places otherwise established pursuant to this section.



32-905 Political subdivision; building; use as polling place; when.

A political subdivision which receives federal or state funds and owns or leases a building which is suitable for a polling place shall make the building available to the election commissioner or county clerk for use as a polling place in any election which involves the precinct in which the building is located. The political subdivision shall not charge for the use of the building as a polling place.



32-906 Polling place; supplies and equipment; designation outside precinct; standards.

(1) The election commissioner or county clerk shall provide each polling place with ballot boxes, ballot box locks and keys, and a sufficient number of voting booths furnished with supplies and conveniences to enable each registered voter to prepare his or her ballot for voting and to secretly mark his or her ballot. One voting booth shall be provided for approximately every one hundred registered voters in the precinct. The election commissioner or county clerk may increase or decrease the number of voting booths to accommodate the expected voter turnout of any election other than a statewide election.

(2) When there is no structure within the precinct suitable for use as a polling place, the election commissioner or county clerk may designate a polling place outside the precinct and convenient thereto which shall be provided with voting booths furnished with supplies and conveniences as are other polling places.

(3) Standards for polling places shall include any applicable standards developed under sections 81-5,147 and 81-5,148.



32-907 Polling places; accessibility requirements.

All polling places shall be accessible to all registered voters and shall be in compliance with the federal Americans with Disabilities Act of 1990, as amended. All polling places shall be modified or relocated to architecturally barrier-free buildings to provide unobstructed access to such polling places by people with physical limitations. At least one voting booth shall be so constructed as to provide easy access for people with limitations and shall accommodate a wheelchair. The modifications required by this section may be of a temporary nature to provide such unobstructed access only on election day.



32-908 Polls; when opened and closed.

(1) At all elections in the area of this state lying within the Mountain Standard or Mountain Daylight time zone, the polls shall open at 7 a.m. and close at 7 p.m. of the same day, and in the area lying within the Central Standard or Central Daylight time zone, the polls shall open at 8 a.m. and close at 8 p.m. of the same day.

(2) If the judges and clerks of election are not present at the polls at the required hour, the polls may be opened by those placed in charge of the polling place at any time before the time required for closing the polls on election day.

(3) If at the hour of closing there are any persons desiring to vote who are in the polling place or in a line at the polling place and who have not been able to vote since appearing at the polling place, the polls shall be kept open reasonably long enough after the hour for closing to allow those present at that hour to vote. No person arriving after the hour when the polls have officially closed shall be entitled to vote.



32-909 Ballot box; inspection and use; election officials; duties.

Before any ballot is deposited in the ballot box, the ballot box shall be publicly opened and exhibited and the judges and clerks of election shall see that no ballot is in the box. The ballot box shall then be locked and the key delivered to one of the judges of election or, in counties having an election commissioner, to the precinct inspector. A ballot box which contains ballots that will be counted using a scanner may be opened prior to the hour established by law for the closing of the polls at the discretion of the election commissioner or county clerk.



32-910 Polling places; obstructions prohibited; restrictions on access.

Any judge or clerk of election, precinct or district inspector, sheriff, or other peace officer shall clear the passageways and prevent obstruction of the doors or entries and provide free ingress to and egress from the polling place or building and shall arrest any person obstructing such passageways. Other than a registered voter engaged in receiving, preparing, or marking a ballot, an election commissioner, a county clerk, a precinct inspector, a district inspector, a judge of election, a clerk of election, or a member of a counting board, no person shall be permitted to be within eight feet of the ballot boxes or within eight feet of any ballots being counted by a counting board.



32-911 Judges of election; presence; required.

No two judges of election shall be absent at the same time from the room in which the election is held during the hours the polls are open or while the votes are being counted.



32-912 Voters; ballots to which entitled; political party rule; effect.

(1) Any registered voter desiring to vote in a primary election held under the Election Act shall be entitled to participate in such primary election upon presenting himself or herself at the polling place for his or her residence. A registered voter who is affiliated with a political party shall receive from the receiving board all nonpartisan ballots and the partisan ballot of the political party indicated on his or her voter registration. Except as provided in subsections (2) and (3) of this section, a registered voter who is not affiliated with any political party shall receive only nonpartisan ballots at a primary election.

(2) Any political party may allow registered voters who are not affiliated with a political party to vote in the primary election for any elective office for which the party has candidates except for the office of delegate to the party's county, state, or national convention. Any political party desiring to permit such registered voters to vote for candidates of that party in the primary election shall file a letter stating that the governing body of the political party has adopted a rule allowing registered voters who are not affiliated with a political party to vote in the primary election for candidates of that party. The letter and copy of the adopted rule shall be filed with the Secretary of State at least sixty days before the primary election. The Secretary of State shall notify the appropriate election commissioners and county clerks in writing that the political party filing the letter will allow registered voters who are not affiliated with a political party to vote in the primary election for candidates of that party. Once filed, the rule allowing such voters to vote in such primary election shall be irrevocable and shall apply only to the primary election immediately following the adoption of the rule.

(3) A registered voter who is not affiliated with a political party and who desires to vote in the primary election for the office of United States Senator or United States Representative may request a partisan ballot for either or both of such offices from any political party. The election commissioner or county clerk shall post a notice in a conspicuous location, easily visible and readable by voters prior to approaching the receiving board, that a registered voter who is not affiliated with a political party may request such ballots. No such registered voter shall receive more than one such partisan ballot.

(4) The registered voters residing in a political subdivision may cast their ballots for candidates for the offices in that subdivision and for issues proposed for that subdivision, except that when officers are to be nominated or elected from a subdistrict of the political subdivision, the registered voters residing in the subdistrict may only vote for candidates from the subdistrict and for candidates for officers to be elected at large from the whole political subdivision.



32-913 Precinct list of registered voters; sign-in register; preparation and use.

(1) The clerks of election shall have a list of registered voters of the precinct and a sign-in register at the polling place on election day. The list of registered voters shall be used for guidance on election day and may be in the form of a computerized, typed, or handwritten list or precinct registration cards. Registered voters of the precinct shall place and record their signature in the sign-in register before receiving any ballot. The list of registered voters and the sign-in register may be combined into one document at the discretion of the election commissioner or county clerk. If a combined document is used, a clerk of election may list the names of the registered voters in a separate book in the order in which they voted.

(2) Within twenty-four hours after the polls close in the precinct, the precinct inspector or one of the judges of election shall deliver the precinct list of registered voters and the precinct sign-in register to the election commissioner or county clerk. The election commissioner or county clerk shall file and preserve the list and register. No member of a receiving board who has custody or charge of the precinct list of registered voters and the precinct sign-in register shall permit the list or register to leave his or her possession from the time of receipt until he or she delivers them to another member of the receiving board or to the precinct inspector or judge of election for delivery to the election commissioner or county clerk.



32-914 Ballots; distribution procedure.

(1) Official ballots shall be used at all elections. No person shall receive a ballot or be entitled to vote unless and until he or she is registered as a voter except as provided in section 32-914.01, 32-914.02, 32-915, 32-915.01, or 32-936.

(2) Except as otherwise specifically provided, no ballot shall be handed to any voter at any election until:

(a) He or she announces his or her name and address to the clerk of election;

(b) The clerk has found that he or she is a registered voter at the address as shown by the precinct list of registered voters unless otherwise entitled to vote in the precinct under section 32-328, 32-914.01, 32-914.02, 32-915, or 32-915.01;

(c) The voter has presented a photographic identification which is current and valid at the time of the election, or a copy of a utility bill, bank statement, paycheck, government check, or other government document which is current at the time of the election and which shows the same name and residence address of the voter that is on the precinct list of registered voters, if the voter registered by mail after January 1, 2003, and has not previously voted in an election for a federal office within the county and a notation appears on the precinct list of registered voters that the voter has not previously presented identification to the election commissioner or county clerk;

(d) As instructed by the clerk of election, the registered voter has personally written his or her name (i) in the precinct sign-in register on the appropriate line which follows the last signature of any previous voter or (ii) in the combined document containing the precinct list of registered voters and the sign-in register; and

(e) The clerk has listed on the precinct list of registered voters the corresponding line number and name of the registered voter or has listed the name of the voter in a separate book as provided in section 32-913.



32-914.01 Registered voter; change of name; entitled to vote; when.

If a person who is registered to vote changes his or her name but the voter registration register has not been changed to reflect the change of name, the person shall be entitled to vote at the polling place upon completing a registration application to update his or her voter registration record at the polling place. The election commissioner or county clerk shall update the voter registration register to reflect the change of name.



32-914.02 Registered voter; change of residence; entitled to vote; when.

If a person who is registered to vote moves to a new residence within the same county and precinct and has continuously resided in such county and precinct since registering to vote but the voter registration register has not been changed to reflect the move, the person shall be entitled to vote at the polling place for the new residence. The election commissioner or county clerk shall designate whether such a person is entitled to a regular ballot upon completing a registration application to update his or her voter registration record at the polling place or a provisional ballot as provided in section 32-915. The election commissioner or county clerk shall implement the policy regarding designation of ballots uniformly throughout the county. The election commissioner or county clerk shall update the voter registration register to reflect the change of address.



32-914.03 Repealed. Laws 2003, LB 358, § 46.



32-915 Provisional ballot; conditions; certification.

(1) A person whose name does not appear on the precinct list of registered voters at the polling place for the precinct in which he or she resides, whose name appears on the precinct list of registered voters at the polling place for the precinct in which he or she resides at a different residence address as described in section 32-914.02, or whose name appears with a notation that he or she received a ballot for early voting may vote a provisional ballot if he or she:

(a) Claims that he or she is a registered voter who has continuously resided in the county in which the precinct is located since registering to vote;

(b) Is not entitled to vote under section 32-914.01 or 32-914.02;

(c) Has not registered to vote or voted in any other county since registering to vote in the county in which the precinct is located;

(d) Has appeared to vote at the polling place for the precinct to which the person would be assigned based on his or her residence address; and

(e) Completes and signs a registration application before voting.

(2) A voter whose name appears on the precinct list of registered voters for the polling place with a notation that the voter is required to present identification pursuant to section 32-318.01 but fails to present identification may vote a provisional ballot if he or she completes and signs a registration application before voting.

(3) Each person voting by provisional ballot shall enclose his or her ballot in an envelope marked Provisional Ballot and shall, by signing the certification on the front of the envelope or a separate form attached to the envelope, certify to the following facts:

(a) I am a registered voter in ........... County;

(b) My name or address did not correctly appear on the precinct list of registered voters;

(c) I registered to vote on or about this date .................;

(d) I registered to vote

.... in person at the election office or a voter registration site,

.... by mail,

.... by using the Secretary of State's web site,

.... through the Department of Motor Vehicles,

.... on a form through another state agency,

.... in some other way;

(e) I have not resided outside of this county or voted outside of this county since registering to vote in this county;

(f) My current address is shown on the registration application completed as a requirement for voting by provisional ballot; and

(g) I am eligible to vote in this election and I have not voted and will not vote in this election except by this ballot.

(4) The voter shall sign the certification under penalty of election falsification. The following statements shall be on the front of the envelope or on the attached form: By signing the front of this envelope or the attached form you are certifying to the information contained on this envelope or the attached form under penalty of election falsification. Election falsification is a Class IV felony and may be punished by up to two years imprisonment and twelve months post-release supervision, a fine of up to ten thousand dollars, or both.

(5) If the person's name does not appear on the precinct list of registered voters for the polling place and the judge or clerk of election determines that the person's residence address is located in another precinct within the same county, the judge or clerk of election shall direct the person to his or her correct polling place to vote.



32-915.01 Provisional ballot; required; when.

Any person who votes in an election for federal office as a result of a federal or state court order or any other order extending the time established for closing the polls pursuant to a state law in effect ten days before the date of that election may only vote in that election by casting a provisional ballot as described in section 32-915.



32-915.02 Repealed. Laws 2005, LB 566, § 59.



32-916 Ballots; initials required; approval; deposit in ballot box; procedure.

(1) Two judges of election or a precinct inspector and a judge of election shall affix their initials to the official ballots. The judge of election shall deliver a ballot to each registered voter after complying with section 32-914.

(2) After voting the ballot, the registered voter shall, as directed by the judge of election, fold his or her ballot or place the ballot in the ballot envelope or sleeve so as to conceal the voting marks and to expose the initials affixed on the ballot. The registered voter shall, without delay and without exposing the voting marks upon the ballot, deliver the ballot to the judge of election before leaving the enclosure in which the voting booths are placed.

(3) The judge of election shall, without exposing the voting marks on the ballot, approve the exposed initials upon the ballot and deposit the ballot in the ballot box in the presence of the registered voter. No judge of election shall deposit any ballot in a ballot box unless the ballot has been identified as having the appropriate initials. Any ballot not properly identified shall be rejected in the presence of the voter, the judge of election shall make a notation on the ballot Rejected, not properly identified, and another ballot shall be issued to the voter and the voter shall then be permitted to cast his or her ballot. If the ballot is in order, the judge shall deposit the ballot in the ballot box in the presence of the voter and the voter shall promptly leave the polling place. The judges of election shall maintain the secrecy of the rejected ballots and shall cause the rejected ballots to be made up in a sealed packet. The judges of election shall endorse the packet with the words Rejected Ballots and the designation of the precinct. The judges of election shall sign the endorsement label and shall return the packet to the election commissioner or county clerk with a statement by the judges of election showing the number of ballots rejected.

(4) Upon receiving a provisional ballot as provided in section 32-915, the judge of election shall give the voter written information that states that the voter may determine if his or her vote was counted and, if not, the reason that the vote was not counted by accessing the system created pursuant to section 32-202 and the judge of election shall ensure that the appropriate information is on the outside of the envelope in which the ballot is enclosed or attached to the envelope, attach the statement required by section 32-915 if not contained on the envelope, and place the entire envelope into the ballot box. Upon receiving a provisional ballot as provided in section 32-915.01, the judge of election shall comply with the requirements for a provisional ballot under this subsection, except that a provisional ballot cast pursuant to section 32-915.01 shall be kept separate from the other ballots cast at the election.

Voters who appear at regular polling place are given a ballot with names of two judges endorsed thereon in ink. Mommsen v. School Dist. No. 25, 181 Neb. 187, 147 N.W.2d 510 (1966).

The requirement that every ballot be endorsed by two judges of election is mandatory, and all ballots not so endorsed are void. Swan v. Bowker, 135 Neb. 405, 281 N.W. 891 (1938).

Ballot is not vitiated by fact that judges signed same with initials or last name only, or by fact that one signature was that of an inspector assuming to act as judge, where voter accepted ballot believing that names signed were those of judges. Rasp v. McHugh, 121 Neb. 380, 237 N.W. 394 (1931).

Where the voter has complied with the statute and the ballot has been endorsed by one de jure judge and one de jure clerk, the ballot is valid. Bingham v. Broadwell, 73 Neb. 605, 103 N.W. 323 (1905).

A ballot that has not been endorsed by two judges of election, as required by the statute, is void. Mauck v. Brown, 59 Neb. 382, 81 N.W. 313 (1899).

This section is constitutional and a ballot, not endorsed by two judges of election, is void. Orr v. Bailey, 59 Neb. 128, 80 N.W. 495 (1899).



32-917 Spoiled ballots; how treated.

Any registered voter who spoils his or her ballot may receive another ballot after returning the spoiled ballot. No registered voter shall receive more than four ballots in all. The registered voter shall write invalid or void on the spoiled ballot and return it to the judges of election. The judges of election shall maintain the secrecy of the spoiled ballots and shall cause the spoiled ballots to be made up in a sealed packet. The judges of election shall endorse the packet with the words Spoiled Ballots and the designation of the precinct. The judges of election shall sign such endorsement label and shall return the packet to the election commissioner or county clerk with a statement by the judges of election showing the number of ballots spoiled.

Ballot counted and returned by election board in envelope marked rejected ballots should be counted in election contest. White v. Slama, 89 Neb. 65, 130 N.W. 978 (1911).

Stringing spoiled ballots, tied into a bundle, upon the same thread that the ballots cast had been strung upon was at most an irregularity which did not invalidate the election. Hendee v. Hayden, 42 Neb. 760, 60 N.W. 1034 (1894).



32-918 Assistance to registered voters; when; procedure.

(1) If a registered voter declares to the judge of election that he or she cannot read or that he or she suffers blindness or other physical disability or handicap such that the registered voter requires assistance in the marking of his or her ballot, (a) the registered voter may be assisted in marking his or her ballot by a relative or friend of his or her selection or (b) one judge of election and one clerk of election of different political parties may take the ballot or ballots from the polling place to a convenient place within the building or to the registered voter's automobile if the automobile is within one block of the polling place and the disabled or handicapped person may cast his or her ballot in the general presence of the judge and clerk. If a registered voter declares to the judge of election that he or she needs assistance in the operation of a voting device, a judge or clerk of election may assist the voter in operating the device.

(2) The judge and clerk shall give no information regarding the casting of the ballot. Any registered voter receiving assistance in voting the ballot from a judge and clerk shall declare to the judge and clerk the name of the candidates and the measures for which he or she desires to vote, and the judge and clerk shall cast his or her ballot only as he or she so requests. No person other than the registered voter who is receiving assistance shall divulge to anyone within the polling place the name of any candidate for whom he or she intends to vote or ask or receive assistance within the polling place in the preparation of his or her ballot.

(3) The judges of election shall enter Assistance Rendered upon the precinct sign-in register near the name of any registered voter who receives such assistance in casting his or her ballot and shall include the name of such person rendering assistance to the registered voter. The person rendering assistance shall sign an oath before a judge of election substantially as follows: ............., hereby swears that he or she is a friend or relative of .............., a disabled registered voter who requested assistance in casting the ballot, that he or she did enter the voting booth or aid such voter outside of the voting booth and marked the ballot according to the intentions and desires of the registered voter, that he or she has kept the ballot at all times in his or her possession, and that the ballot was duly delivered to the judge of election on this ...... day of .......... 20.... .



32-919 Registered voter; ballots; prohibited acts; forfeit vote.

Every registered voter receiving a ballot shall, before leaving the polling room, vote or, if he or she does not wish to vote, return all ballots so received to be deposited into the ballot box by a member of the receiving board. No person receiving a ballot shall take the same from the polling room except as authorized in the Election Act. No person shall remove any ballot from the polling room before the closing of the polls except as otherwise authorized under the Election Act. Any person taking a ballot from the polling room in violation of this section shall forfeit and lose his or her right to vote at the election. If an inspector or a judge or clerk of election observes a person about to violate this section, the inspector, judge, or clerk shall inform the person of the penalties provided in this section and section 32-1535.



32-920 Registered voter; memorandum; use permitted.

A registered voter may take with him or her into the polling place any printed or written memorandum or paper to assist him or her in preparing or marking the ballot.



32-921 Registered voter; occupancy and time restrictions.

Except as provided in subsection (1) of section 32-918, no registered voter shall be allowed to occupy a voting booth occupied by another. A registered voter shall not remain within the enclosure in which the voting booths are situated more than twenty minutes unless he or she is in line waiting to vote or voting. A registered voter shall not occupy a voting booth for more than ten minutes.



32-922 Employees; time allowed for voting, when.

Any registered voter who does not have two consecutive hours in the period between the time of the opening and closing of the polls during which he or she is not required to be present at work for an employer shall be entitled on election day to be absent from employment for such a period of time as will in addition to his or her nonworking time total two consecutive hours between the time of the opening and closing of the polls. If the registered voter applies for such leave of absence prior to or on election day, the registered voter shall not be liable for any penalty and no deduction shall be made from his or her salary or wages on account of such absence. The employer may specify the hours during which the employee may be absent.



32-923 Registered voters; privileges on election day.

Registered voters shall in all cases, except treason, felony, or breach of the peace, be privileged from arrest during the attendance at elections and while going to and returning from the same. No registered voter shall be obliged to do military duty on election day except in time of war and public danger.



32-924 Police officers and sheriffs; appointment to serve; when.

The election commissioner, county clerk, or city or village clerk may appoint or summon such police officers and sheriffs as may be necessary to maintain order at the election and enforce the Election Act. Except in counties having an election commissioner, if no police officer or sheriff is available, the judges of election may appoint one or more persons in writing to act as and have the powers of a police officer.



32-925 Polls; disturbing elections prohibited; arrest.

If any person conducts himself or herself in a noisy, riotous, or tumultuous manner at or about the polls so as to disturb the election or insults or abuses the precinct or district inspectors or judges or clerks of election and persists in such conduct after being warned to desist, any election commissioner, county clerk, inspector, judge of election, police officer, or sheriff shall arrest him or her without warrant and bring him or her before the county court. Such person shall be permitted to vote if he or she is a registered voter.



32-926 Person offering to vote; challenge authorized; procedure.

Any person offering to vote, even though such person is registered, may be challenged as unqualified by any inspector, judge or clerk of election, or registered voter. The judge or clerk of election shall challenge any person offering to vote whom he or she knows or suspects not to be duly qualified. The challenge shall be administered pursuant to sections 32-927 to 32-932 as applicable. The election commissioner or county clerk shall provide written oaths and forms to the inspectors and judges of election for purposes of such sections.



32-927 Person offering to vote; challenge; oath required; compliance with sections required.

If any person offering to vote is challenged by an inspector, judge or clerk of election, or registered voter, the person shall, in the presence of an inspector or a judge of election, affix his or her signature and print his or her name and address on the following oath: I do solemnly swear that I will fully and truly answer all such questions put to me related to my place of residence and qualifications as a registered voter at this election. The inspector or judge of election shall require the registered voter to comply with sections 32-928 to 32-930 as applicable and shall ask any other questions to the person challenged as necessary to test his or her qualifications as a registered voter at that election.



32-928 Person; challenge as alien; information required.

If a person is challenged on the ground that he or she has not become a citizen of the United States and the person so challenged does not produce his or her naturalization papers, the person shall print on the form provided by the election commissioner or county clerk the following information:

Place of birth—show the state, country, kingdom, empire, or dominion where the applicant was born.

Naturalized—the word Yes or No or Native, and if applicant is not native-born or has lost citizenship, show whether naturalized by his or her own papers, parent's papers, or spouse's papers and the court, county, state, and date of naturalization as the same appears in the naturalization papers.



32-929 Person; challenge as to residence; examination; provisional ballot.

If a person is challenged on the ground that he or she is not a resident of this state, the county, or the precinct, the person shall answer the following questions on the form provided by the election commissioner or county clerk:

Do you have a residence in this state: Yes or No?

Do you have a residence in this county: Yes or No?

Do you have a residence in this precinct: Yes or No?

If a person has moved from one residence to another within the precinct in which he or she is registered to vote, such voter shall be entitled to vote as provided in section 32-914.02. If a person has moved from one residence to another within the county in which he or she is registered to vote, such voter shall be entitled to vote a provisional ballot as provided in section 32-915.



32-930 Person; challenge as to age; examination.

If a person is challenged on the ground that he or she is not eighteen years of age or, during the years in which a statewide general election is held, that he or she will not be eighteen years of age by the first Tuesday after the first Monday in November of such year, the person shall answer the following question on the form provided by the election commissioner or county clerk: Will you be at least eighteen years of age on or before the first Tuesday following the first Monday in November of this year?



32-931 Person challenged as to right to vote; oath; clerks of election; duties.

If a person's right to vote is challenged, the person shall, in the presence of an inspector or a judge of election, affix his or her signature to the following oath: I do solemnly swear that I am a citizen of the United States, that I have residence in the State of Nebraska, the county of ........., and this precinct, that I reside at ............... (Address), and that I have attained the constitutionally prescribed age to be a voter. The clerks of election shall write Sworn on the precinct list of registered voters and the precinct sign-in register at the end of such person's name.

Legislature has provided residence requirements for voting purposes. League of Nebraska Municipalities v. Marsh, 253 F.Supp. 27 (D. Neb. 1966).



32-932 Person challenged as to right to vote; allowed to vote; when.

Any person challenged who complies with sections 32-927 to 32-931 shall be allowed to vote. Any person challenged who refuses to comply with sections 32-927 to 32-930 or to take the oath provided in section 32-931 for any election shall not be issued a ballot or permitted to vote.

If a party challenged refuses to take oath, his vote should be rejected. Plouzek v. Saline County Reorganization Committee, 181 Neb. 440, 148 N.W.2d 919 (1967).



32-933 New or former resident; vote for President and Vice President; when eligible; procedure.

(1) Any person listed in this subsection shall be eligible as a new resident to vote for President and Vice President of the United States at the statewide general election but for no other offices:

(a) Any citizen of the United States who is at least the constitutionally prescribed age of a voter and who comes into Nebraska after the voter registration period is closed pursuant to section 32-302 for the purpose of making Nebraska his or her place of residence; and

(b) Any registered voter who moves from one county to another county within Nebraska after the close of the voter registration period.

(2) Any registered voter who moves from Nebraska to another state or to the District of Columbia for the purpose of making such new location his or her place of residence after the close of the voter registration period for such location shall be eligible as a former resident to vote for President and Vice President of the United States at the statewide general election but for no other offices.

(3) Any person described in subsection (1) of this section shall cast his or her ballot in the office of the election commissioner or county clerk at any time between the close of the voter registration period and the close of the polls on election day. Such ballots shall be available after the close of the voter registration period. Ballots for former residents under subsection (2) of this section shall be available thirty days prior to the election. The ballots may be voted in the office of the election commissioner or county clerk at any time between thirty days prior to the election and the close of the polls on election day, or the ballots may be mailed to the office and counted if they arrive before the close of the polls on election day.



32-934 New or former resident; affidavit required; contents.

Any person who desires to vote pursuant to section 32-933 shall execute an affidavit in duplicate substantially as follows:

I, ......................, do solemnly swear that:

1. I am a citizen of the United States.

2. Before moving, I resided at the following address (describing it by street and number if in a city or village and by section, township, and range if outside of a city or village, and the precinct, city, county, and state in which such residence is located):

..........................................

..........................................

3. On the day of the next presidential election, I will be at least the constitutionally prescribed age of a voter and I reside at the following address:

..........................................

..........................................

4. I am unable to vote for all offices because the voter registration deadline has passed and, under the Election Act, I believe I am entitled to vote for the candidates for President and Vice President of the United States at the election to be held November ......, 20.... .

5. I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot for President and Vice President.



32-935 New or former resident; application to vote; election commissioner or county clerk; duties.

The election commissioner or county clerk shall immediately mail the duplicate of the affidavit described in section 32-934 to the appropriate official of the state or county in Nebraska in which the applicant last resided. Upon receipt, the election commissioner or county clerk shall file each duplicate application or other official information from another state or county in Nebraska or the District of Columbia indicating that a former resident of this state or county in Nebraska has made application to vote at a presidential election in another state or county in Nebraska or the District of Columbia and shall maintain an alphabetical index of such information for a period of twenty-two months after the election.



32-936 New or former resident; application to vote; voting procedure.

If satisfied that the application is proper and that the applicant is qualified to vote under section 32-933, the election commissioner or county clerk shall deliver to the applicant a ballot for President and Vice President of the United States. After voting the ballot, the voter shall securely seal the ballot in an envelope furnished by the election commissioner or county clerk. On the back of the envelope shall be imprinted a statement substantially as follows:

Certification of New (or Former) Resident Voter

I have qualified as a new (or former) resident voter in this state or county. I have not applied nor do I intend to apply for a ballot for early voting from the state, county in Nebraska, or District of Columbia from which I have moved. I have not voted and I will not vote otherwise than by this ballot.

The voter shall sign and date the certification upon the envelope. The election commissioner or county clerk shall keep the envelope in his or her office until delivered by him or her to the counting board under section 32-1027.



32-937 New or former resident; list of voters; public record.

The election commissioner or county clerk shall keep open to public inspection a list of all persons voting in the county as new or former residents which shows their names, addresses, and application dates. The election commissioner or county clerk shall record the name of any person voting pursuant to section 32-933 in the list of voters book with a notation designating him or her as a new or former resident voting for President and Vice President of the United States only.



32-938 Registered voter; early voting; when allowed.

(1) A registered voter shall be permitted to vote early by requesting a ballot for early voting pursuant to section 32-941 or 32-943.

(2) Any person excluded from voting under section 32-313 or 32-314 shall not be allowed to receive a ballot for early voting.

(3) Any person who fails to register to vote by the voter registration deadline shall not be allowed to vote except as provided in section 32-940 or 32-941.



32-939 Nebraska resident residing outside the state or country; registration to vote; application for ballot; when; elector and citizen outside the country; register to vote or voting; form.

(1) As provided in section 32-939.02, the persons listed in this subsection who are residents of Nebraska but who reside outside of Nebraska or the United States shall be allowed to simultaneously register to vote and make application for ballots for all elections in a calendar year through the use of the Federal Post Card Application or a personal letter which includes the same information as appears on the Federal Post Card Application:

(a) Members of the armed forces of the United States or the United States Merchant Marine, and their spouses and dependents residing with them who are absent from the state;

(b) Citizens temporarily residing outside of the United States and the District of Columbia; and

(c) Overseas citizens.

(2)(a) As provided in section 32-939.02, a person who is the age of an elector and a citizen of the United States residing outside the United States, who has never resided in the United States, who has not registered to vote in any other state of the United States, and who has a parent registered to vote within this state shall be eligible to register to vote and vote in one county in which either one of his or her parents is a registered voter.

(b) A person registering to vote or voting pursuant to this subsection shall sign and enclose with the registration application and with the ballot being voted a form provided by the election commissioner or county clerk substantially as follows: I am the age of an elector and a citizen of the United States residing outside the United States, I have never resided in the United States, I have not registered to vote in any other state of the United States, and I have a parent registered to vote in ......... County, Nebraska. I hereby declare, under penalty of election falsification, a Class IV felony, that the statements above are true to the best of my knowledge.

THE PENALTY FOR ELECTION FALSIFICATION IS IMPRISONMENT FOR UP TO TWO YEARS AND TWELVE MONTHS POST-RELEASE SUPERVISION OR A FINE NOT TO EXCEED TEN THOUSAND DOLLARS, OR BOTH.

(Signature of Voter) ..............................



32-939.01 Repealed. Laws 2010, LB 951, § 9.



32-939.02 Person residing outside the country; ballot for early voting; request; use of Federal Post Card Application or personal letter; special ballot; use of Federal Write-In Absentee Ballot; Secretary of State; duties; oath.

(1) Upon request for a ballot, a ballot for early voting shall be forwarded to each voter meeting the criteria of section 32-939 at least forty-five days prior to any election.

(2) An omission of required information, except the political party affiliation of the applicant, may prevent the processing of an application for and mailing of ballots. The request for any ballots and a registration application shall be sent to the election commissioner or county clerk of the county of the applicant's residence. The request may be sent at any time in the same calendar year as the election, except that the request shall be received by the election commissioner or county clerk not later than the third Friday preceding an election to vote in that election. If an applicant fails to indicate his or her political party affiliation on the application, the applicant shall be registered as nonpartisan.

(3) A person described in section 32-939 may register to vote through the use of the Federal Post Card Application or a personal letter which includes the same information as appears on the Federal Post Card Application and may simultaneously make application for ballots for all elections in a calendar year. The person may indicate a preference for ballots and other election materials to be delivered via facsimile transmission or electronic mail by indicating such preference on the Federal Post Card Application. If the person indicates such a preference, the election commissioner or county clerk shall accommodate the voter's preference.

(4) If the ballot for early voting has not been printed in sufficient time to meet the request and special requirements of a voter meeting the criteria of section 32-939, the election commissioner or county clerk may issue a special ballot at least sixty days prior to an election to such a voter upon a written request by such voter requesting the special ballot. For purposes of this subsection, a special ballot means a ballot prescribed by the Secretary of State which contains the titles of all offices being contested at such election and permits the voter to vote by writing in the names of the specific candidates or the decision on any issue. The election commissioner or county clerk shall include with the special ballot a complete list of the nominated candidates and issues to be voted upon by the voter which are known at the time of the voter's request.

(5) Any person meeting the criteria in section 32-939 may cast a ballot by the use of the Federal Write-In Absentee Ballot. The Federal Write-In Absentee Ballot may be used for all elections. If a person casting a ballot using the Federal Write-In Absentee Ballot is not a registered voter, the information submitted in the Federal Write-In Absentee Ballot transmission envelope shall be treated as a voter registration application.

(6)(a) Any person requesting a ballot under this section may receive and return the ballot and the oath prescribed in subdivision (b) of this subsection using any method of transmission authorized by the Secretary of State.

(b) An oath shall be delivered with the ballot and shall be in a form substantially as follows:

VOTER'S OATH

I, the undersigned voter, declare that the ballot or ballots contained no voting marks of any kind when I received them, and I caused the ballot or ballots to be marked.

To the best of my knowledge and belief, I declare under penalty of election falsification that:

(a) I, .................., am a registered voter in .................. County;

(b) I have voted the ballot and am returning it in compliance with Nebraska law; and

(c) I have not voted and will not vote in this election except by this ballot.

ANY PERSON WHO SIGNS THIS FORM KNOWING THAT ANY OF THE INFORMATION IN THE FORM IS FALSE SHALL BE GUILTY OF ELECTION FALSIFICATION, A CLASS IV FELONY UNDER SECTION 32-1502 OF THE STATUTES OF NEBRASKA. THE PENALTY FOR ELECTION FALSIFICATION IS IMPRISONMENT FOR UP TO TWO YEARS AND TWELVE MONTHS POST-RELEASE SUPERVISION OR A FINE NOT TO EXCEED TEN THOUSAND DOLLARS, OR BOTH.

I also understand that failure to sign below will invalidate my ballot.

Signature ........................................

(7) The Secretary of State shall develop a process for a person casting a ballot under this section to check the status of his or her ballot via the Internet or a toll-free telephone call.



32-940 Former federal employee; late registration to vote; voting; when allowed.

Any person employed in federal service whose status has been terminated by discharge from the armed forces or by separation from employment outside the territorial limits of the United States who was unable to register to vote may register to vote after the voter registration deadline by completing the necessary voter registration application in the office of the election commissioner or county clerk of the county of his or her residence no later than noon of the day before the election. After completing the voter registration application, such person shall then be allowed to vote in the election office.



32-941 Early voting; written request for ballot; procedure.

Any registered voter permitted to vote early pursuant to section 32-938 may, not more than one hundred twenty days before any election and not later than the close of business on the second Friday preceding the election, request a ballot for the election to be mailed to a specific address. A registered voter shall request a ballot in writing to the election commissioner or county clerk in the county where the registered voter has established his or her home and shall indicate his or her residence address, the address to which the ballot is to be mailed if different, and his or her telephone number if available. The registered voter may use the form published by the election commissioner or county clerk pursuant to section 32-808. The registered voter shall sign the request. A registered voter may use a facsimile machine or electronic mail for the submission of a request for a ballot. The election commissioner or county clerk shall include a registration application with the ballots if the person is not registered. Registration applications shall not be mailed after the third Friday preceding the election. If the person is not registered to vote, the registration application shall be returned not later than the closing of the polls on the day of the election. No ballot issued under this section shall be counted unless such registration application is properly completed and processed.



32-942 Registered voter anticipating absence on election day; right to vote; method; voter present in county; voting place; person registering to vote and requesting a ballot at same time; treatment of ballot.

(1) Except as otherwise provided in subsection (2) of this section, a registered voter of this state who anticipates being absent from the county of his or her residence on the day of any election may appear in person before the election commissioner or county clerk not more than thirty days prior to the day of election and obtain his or her ballot. The registered voter shall vote the ballot in the office of the election commissioner or county clerk or shall return the ballot to the office not later than the closing of the polls on the day of the election. A registered voter who is present in the county on the day of the election and who chooses to vote on the day of the election shall vote at the polling place assigned to the precinct in which he or she resides unless he or she is returning a ballot for early voting or voting pursuant to section 32-943.

(2) If a person registers to vote and requests a ballot at the same time under this section, he or she shall (a)(i) present one of the address confirmation documents as prescribed in subdivision (1)(a) of section 32-318.01, (ii) present proof that he or she is a member of the armed forces of the United States who by reason of active duty has been absent from his or her place of residence where the member is otherwise eligible to vote, is a member of the United States Merchant Marine who by reason of service has been away from his or her place of residence where the member is otherwise eligible to vote, is a spouse or dependent of a member of the armed forces of the United States or United States Merchant Marine who has been absent from his or her place of residence due to the service of that member, or resides outside the United States and but for such residence would be qualified to vote in the state if the state was the last place in which the person was domiciled before leaving the United States, or (iii) state that he or she is elderly or handicapped and has requested to vote by alternative means other than by casting a ballot at his or her polling place on election day or (b) vote a ballot which is placed in an envelope with the voter's name and address and other necessary identifying information and kept securely for counting as provided in this subsection. This subsection does not extend the deadline for voter registration specified in section 32-302. A ballot cast pursuant to subdivision (b) of this subsection shall be rejected and shall not be counted if the acknowledgment of registration sent to the registrant pursuant to section 32-322 is returned as undeliverable for a reason other than clerical error within ten days after it is mailed, otherwise after such ten-day period, the ballot shall be counted.

(3) This section applies only to a person who appears in person to obtain a ballot as provided in subsection (1) of this section and does not apply to a ballot mailed to a voter pursuant to section 32-945.



32-943 Ballot to be picked up by agent; written request; procedure; restrictions on agent.

(1) Any registered voter who is permitted to vote early pursuant to section 32-938 may appoint an agent to submit a request for a ballot for early voting on his or her behalf. The registered voter or his or her agent may request that the ballot be sent to the registered voter by mail or indicate on the request that the agent will personally pick up the ballot for such registered voter from the office of the election commissioner or county clerk. A registered voter or an agent acting on behalf of a registered voter shall request a ballot in writing to the election commissioner or county clerk in the county where the registered voter has established his or her residence and shall indicate the voter's residence address, the address to which the ballot is to be mailed if different, and the voter's telephone number if available and precinct if known. The registered voter or the voter's agent may use the form published by the election commissioner or county clerk pursuant to section 32-808. The registered voter or his or her agent shall sign the request.

(2) A candidate for office at such election and any person serving on a campaign committee for such a candidate shall not act as an agent for any registered voter requesting a ballot pursuant to this section unless such person is a member of the registered voter's family. No person shall act as agent for more than two registered voters in any election.

(3) The agent shall pick up the ballot before one hour prior to the closing of the polls on election day and deliver the ballot to the registered voter. The ballot shall be returned not later than the closing of the polls on the day of the election.

(4) The election commissioner or county clerk shall adopt procedures for the distribution of ballots under this section.



32-944 Administering ballots to residents of nursing homes or hospitals; requirements.

The election commissioner or county clerk may train registered voters to act on behalf of the election commissioner or county clerk in administering a ballot to residents of nursing homes or hospitals who have requested ballots. Ballots shall be administered by two registered voters who are not affiliated with the same political party. The election commissioner or county clerk shall adopt procedures to carry out this section.



32-945 Request for ballot; provide registration form; when; change registration; acknowledgment.

When a request for a ballot from a person who is not registered to vote in the county reaches the election commissioner or county clerk by mail, by facsimile transmission, or by means other than by application in person on or prior to the third Friday preceding the election, the election commissioner or county clerk shall mail to the applicant the registration application with the ballot. No ballot shall be sent by mail to any person after the third Friday preceding the election if such person is not a registered voter. When an application for a ballot from a person who is registered in the county reaches the county clerk or election commissioner by mail, facsimile transmission, or other means than by application in person and the application indicates that the applicant has changed his or her residence within the county, the county clerk or election commissioner shall change the address on the applicant's voter registration and mail to such applicant an acknowledgment of change of registration and the ballot as provided by section 32-947.



32-946 Registered voter without residence address; mailing ballot and registration applications; oath; voting procedure.

When a registered voter applying for a ballot has no residence address within the county, the election commissioner or county clerk shall mail to the registered voter at the address designated by the voter the requested ballot materials, including a registration application, no later than the third Friday preceding the election pursuant to section 32-941 and shall enclose with the material the following oath which the voter must swear to before his or her ballot will be counted:

I, .........., do hereby swear that prior to my current absence from ...... County, Nebraska, I resided within the State of Nebraska, that during such residency it was my intention to make my permanent residence in such county, that during my current absence from such county I have not registered to vote or voted in an election in any other jurisdiction as a resident of such other jurisdiction, that I do not intend to make my present residence my permanent residence, that my current absence from such county is temporary and for a definite period of time, and that at the termination of that period I intend to return to ....... County, Nebraska, and make it my permanent residence. I acknowledge that the residence address assigned to me for voting purposes until I return to the county shall be deemed to be that of the office of the election commissioner or county clerk of the county in which my prior residence was located.



32-947 Ballot to vote early; delivery; procedure; identification envelope; instructions.

(1) Upon receipt of an application or other request for a ballot to vote early, the election commissioner or county clerk shall determine whether the applicant is a registered voter and is entitled to vote as requested. If the election commissioner or county clerk determines that the applicant is a registered voter entitled to vote early and the application was received not later than the close of business on the second Friday preceding the election, the election commissioner or county clerk shall deliver a ballot to the applicant in person or by mail, postage paid. The election commissioner or county clerk or any employee of the election commissioner or county clerk shall write or cause to be affixed his or her customary signature or initials on the ballot.

(2) An unsealed identification envelope shall be delivered with the ballot, and upon the back of the envelope shall be printed a form substantially as follows:

VOTER'S OATH

I, the undersigned voter, declare that the enclosed ballot or ballots contained no voting marks of any kind when I received them, and I caused the ballot or ballots to be marked, enclosed in the identification envelope, and sealed in such envelope.

To the best of my knowledge and belief, I declare under penalty of election falsification that:

(a) I, .................., am a registered voter in .................. County;

(b) I reside in the State of Nebraska at ..................;

(c) I have voted the enclosed ballot and am returning it in compliance with Nebraska law; and

(d) I have not voted and will not vote in this election except by this ballot.

ANY PERSON WHO SIGNS THIS FORM KNOWING THAT ANY OF THE INFORMATION IN THE FORM IS FALSE SHALL BE GUILTY OF ELECTION FALSIFICATION, A CLASS IV FELONY UNDER SECTION 32-1502 OF THE STATUTES OF NEBRASKA. THE PENALTY FOR ELECTION FALSIFICATION IS IMPRISONMENT FOR UP TO TWO YEARS AND TWELVE MONTHS POST-RELEASE SUPERVISION OR A FINE NOT TO EXCEED TEN THOUSAND DOLLARS, OR BOTH.

I also understand that failure to sign below will invalidate my ballot.

Signature ........................................

(3) If the ballot and identification envelope will be returned by mail or by someone other than the voter, the election commissioner or county clerk shall include with the ballot an identification envelope upon the face of which shall be printed the official title and post office address of the election commissioner or county clerk.

(4) The election commissioner or county clerk shall also enclose with the ballot materials:

(a) A registration application, if the election commissioner or county clerk has determined that the applicant is not a registered voter pursuant to section 32-945, with instructions that failure to return the completed and signed application indicating the residence address as it appears on the voter's request for a ballot to the election commissioner or county clerk by the close of the polls on election day will result in the ballot not being counted;

(b) A registration application and the oath pursuant to section 32-946, if the voter is without a residence address, with instructions that the residence address of the voter shall be deemed that of the office of the election commissioner or county clerk of the county of the voter's prior residence and that failure to return the completed and signed application and oath to the election commissioner or county clerk by the close of the polls on election day will result in the ballot not being counted; or

(c) Written instructions directing the voter to submit a copy of an identification document pursuant to section 32-318.01 if the voter is required to present identification under such section and advising the voter that failure to submit identification to the election commissioner or county clerk by the close of the polls on election day will result in the ballot not being counted.

(5) The election commissioner or county clerk may enclose with the ballot materials a separate return envelope for the voter's use in returning his or her identification envelope containing the voted ballot, registration application, and other materials that may be required.



32-948 Ballots to vote early; election commissioner or county clerk; duties; public inspection; when.

(1) Upon receipt of an application or request for a ballot to vote early, the election commissioner or county clerk shall enter in the record of early voters the applicant's name, residence address, precinct, and subdivision of the precinct, if any, the mailing address to which the ballots are to be sent if different from the residence address, and the date on which the application was received. The election commissioner or county clerk shall also record other information in the record of early voters as may be necessary to aid in the processing or verification of ballots, including such information as the date ballots and related materials were sent to the voter or picked up in person, the date on which the ballots were voted in person or returned or received by mail, or information as to the reason why a ballot could not be issued or sent.

(2) The record of early voters and applications for such ballots shall be open to public inspection prior to the election. The election commissioner or county clerk shall make an entry in the voter's registration record indicating that the voter has voted early in the election.



32-949 Ballot for early voting; registered voter; duties.

(1) After a ballot for early voting is received by a voter and before placing any marks thereon, the voter shall note whether there are any voting marks on the ballot and whether there is a signature or initials on the ballot in the space provided for the election official's signature or initials. If there are any voting marks or no signature or initials, the ballot shall be returned immediately to the election commissioner or county clerk. If there are no such marks, the voter shall cause the ballot to be marked. If the ballot is voted in the office of the election commissioner or county clerk, the registered voter shall return the ballot and identification envelope to the election commissioner or county clerk or an employee of the election commissioner or county clerk who shall deposit the ballot into a ballot box and place the identification envelope in a secure container.

(2) If the voter is mailing or otherwise delivering the ballot to the election commissioner or county clerk, the voter shall:

(a) Place the marked ballot in the identification envelope received for that purpose in such a manner that the signature of the issuing officer on the ballot is visible;

(b) Complete and sign the voter's oath on the outside of the identification envelope under the penalty of election falsification;

(c) Enclose, in the identification envelope or separately in the return envelope if one has been provided, his or her completed registration application if one was provided pursuant to section 32-945 or 32-946, a copy of his or her identification document if such identification has been requested, and the oath completed and signed by a voter without a residence address if required pursuant to section 32-946;

(d) Ensure that the identification envelope or return envelope is sealed; and

(e) Mail, deliver, or cause to be delivered the envelope containing the ballots and any required materials to the election commissioner or county clerk from whom it was received.

(3) All postage costs related to returning such ballots and required materials, if any, to the election commissioner or county clerk shall be paid by the applicant.



32-949.01 Ballot for early voting; destroyed, spoiled, lost, or not received; cast provisional ballot or obtain replacement ballot; procedure.

If a ballot for early voting is destroyed, spoiled, lost, or not received by the registered voter, the voter may cast a provisional ballot pursuant to section 32-915 at the voter's polling place on election day or may obtain a replacement ballot from the election commissioner or county clerk by signing a statement verified on oath or affirmation on a form prescribed by the Secretary of State that the original ballot for early voting was destroyed, spoiled, lost, or not received and delivering the statement to the election commissioner or county clerk. To receive a replacement ballot in person, the voter shall return the statement to the office of the election commissioner or county clerk by 8 p.m. on the day of the election. To receive a replacement ballot by mail, the voter shall return the statement to such office prior to the close of business on the second Friday preceding the election. If the election commissioner or county clerk receives a statement meeting the requirements of this section, he or she shall deliver a replacement ballot to the voter if the voter is present in the office or shall mail a replacement ballot to the voter at the address shown on the statement. The election commissioner or county clerk shall keep a record of all replacement ballots issued under this section.



32-950 Ballots to vote early; accepted, when; rejected ballots; how treated; storage.

Ballots issued under section 32-948 which are returned not later than the hour established for the closing of the polls shall be accepted for review by the counting board for early voting. Such ballots received by the election commissioner or county clerk after the close of the polls on election day shall remain sealed in the envelope on which the election commissioner or county clerk shall write Rejected, received on, and the date on which the ballot was received. If such a ballot was received on election day but after the close of the polls, the election commissioner or county clerk shall also write on the envelope the time at which the ballot was received. Such rejected ballots shall be segregated and stored in a sealed container designated for Rejected Early Ballots.



32-951 Ballots for early voting; prohibited acts.

No person shall:

(1) Impersonate or make a false representation in order to obtain a ballot for early voting for his or her own use or for use by another;

(2) Knowingly connive to help a person to vote such a ballot illegally;

(3) Destroy, steal, mark, or mutilate any such ballot after the same has been voted or aid or abet another to do so;

(4) Delay in delivering such a ballot to the election commissioner or county clerk to prevent the ballot from arriving in time to be counted;

(5) In any manner aid or attempt to aid any person to vote such a ballot unlawfully;

(6) Hinder or attempt to hinder a registered voter from voting any such ballot; or

(7) Hinder or attempt to hinder any official from delivering or counting any such ballot.



32-952 Special election by mail; when.

If a political subdivision decides to place a candidate or an issue on the ballot at a special election, the election commissioner or county clerk may conduct the special election by mail as provided in section 32-953 or conduct the special election as otherwise authorized in the Election Act. In making a determination as to whether to conduct the election by mail, the election commissioner or county clerk shall consider whether all of the following conditions are met:

(1) All registered voters of the political subdivision or a district or ward of the political subdivision are eligible to vote on all candidates and issues submitted to the voters;

(2) Only registered voters of the political subdivision or the district or ward of the political subdivision are eligible to vote on all candidates and issues submitted to the voters;

(3) A review has been conducted of the costs and the expected voter turnout which may result from holding the election by mail;

(4) The election commissioner or county clerk has determined a date for the election which is not the same date as another election in which the registered voters of the political subdivision are eligible to vote; and

(5) The Secretary of State has approved a written plan for the conduct of the election, including a written timetable for the conduct of the election, submitted by the election commissioner or county clerk. The written plan shall include provisions for the notice of election to be published and for the application for ballots for early voting notwithstanding other statutory provisions regarding the content and publication of a notice of election or the application for ballots for early voting.



32-953 Special election by mail; mailing of ballots; procedure.

(1) Except as otherwise provided in subsection (2) of this section, the election commissioner or county clerk shall mail the official ballot to all registered voters of the political subdivision or the district or ward of the political subdivision at the addresses appearing on the voter registration register on the same day. The ballots shall be mailed by nonforwardable first-class mail not sooner than the twenty-second day before the date set for the election and not later than the tenth day before the date set for the election. The election commissioner or county clerk shall include with the ballot an unsealed identification envelope meeting the requirements of subsection (2) of section 32-947 and instructions sufficient to describe the voting process.

(2) The election commissioner or county clerk may choose not to mail a ballot to all registered voters who have been sent a notice pursuant to section 32-329 and failed to respond to the notice. If the election commissioner or county clerk chooses not to mail a ballot to such voters, he or she shall mail a notice to all such registered voters explaining how to obtain a ballot and stating the applicable deadlines.



32-954 Special election by mail; voting and return of ballot; procedure.

Upon receipt of the official ballot, the registered voter shall mark it, seal the ballot in the identification envelope supplied with the ballot, sign the identification envelope, and comply with the instructions provided with the ballot. The voter may return the ballot to the election commissioner or county clerk by mailing it or by personally delivering it to the office of the election commissioner or county clerk. The deadline for receipt of the ballot is 5 p.m. on the date set for the election. The official ballot must be returned in the identification envelope. The registered voter shall, by signing the envelope, certify to the facts contained on the envelope. The election commissioner or county clerk shall keep the identification envelopes received from registered voters unopened in a fireproof safe or other suitable location which is locked until delivered to the counting board.



32-955 Repealed. Laws 2008, LB 838, § 8.



32-956 Special election by mail; replacement ballot; how obtained.

If a ballot is destroyed, spoiled, lost, or not received by the registered voter, the voter may obtain a replacement ballot from the election commissioner or county clerk by signing a statement verified on oath or affirmation on a form prescribed by the Secretary of State that the ballot was destroyed, spoiled, lost, or not received and delivering the statement to the election commissioner or county clerk by 5 p.m. on the date set for the election. If the voter mails the statement, the election commissioner or county clerk shall not deliver a replacement ballot to the voter unless the statement is received prior to the close of business on the fourth business day before the date set for the election. If the election commissioner or county clerk receives a statement meeting the requirements of this section, he or she shall deliver a replacement ballot to the voter if the voter is present in the office or shall mail a replacement ballot to the voter at the address shown on the statement. The election commissioner or county clerk shall keep a record of all replacement ballots issued under this section.



32-957 Special election by mail; verification of signatures.

An official ballot under section 32-953 shall be counted only if it is returned in the identification envelope, the envelope is signed by the voter to whom it was issued, and the signature is verified by the election commissioner or county clerk. The election commissioner or county clerk shall verify the signature on each identification envelope received in his or her office with the signature appearing on the voter registration records. If the election commissioner or county clerk is unable to verify a signature, the election commissioner or county clerk shall contact the voter within two days after determining that he or she is unable to verify the signature to ascertain whether the voter cast a ballot. The election commissioner or county clerk may request that the registered voter sign and submit a current signature card pursuant to section 32-318. The election commissioner or county clerk may begin verifying the signatures as the envelopes are received in his or her office. If the election commissioner or county clerk determines that a voter has voted more than once, no ballot cast by that voter in that election shall be counted. The election commissioner or county clerk shall make public any record or list of registered voters who have returned their ballots.



32-958 Special election by mail; supervision; election report; counting board.

The election commissioner or county clerk shall supervise the procedures for handling and canvassing the ballots to ensure the safety and confidentiality of all ballots properly cast. The election commissioner or county clerk shall file with the Secretary of State and the county board an election report. The Secretary of State shall develop a uniform election report form which requires information, including, but not limited to, an evaluation of the verification process including the number of ballots rejected and the reasons for the rejection, the process for handling and canvassing ballots, and the cost of the election conducted by mail. The election commissioner or county clerk shall appoint a counting board for the election in the same manner as the counting board for early voting and ballots shall be counted and canvassed in the same manner as much as possible.



32-959 Special election by mail; undeliverable ballots; removal of names.

The names of voters whose ballots are returned as undeliverable shall be subject to removal from the voter registration records as provided in sections 32-326 to 32-329.



32-960 County with less than ten thousand inhabitants; elections conducted by mail; application for approval; contents.

In any county with less than ten thousand inhabitants, the county clerk may apply to the Secretary of State to mail ballots for all elections held after approval of the application to registered voters of any or all of the precincts in the county in lieu of establishing polling places for such precincts. The application shall include a written plan for the conduct of the election, including a timetable for the conduct of the election and provisions for the notice of election to be published and for the application for ballots for early voting notwithstanding other statutory provisions regarding the content and publication of a notice of election or the application for ballots for early voting. If the Secretary of State approves such application for one or more precincts in the county, the county clerk shall follow the applicable procedures in sections 32-953 to 32-959 for conducting elections by mail, except that the deadline for receipt of the ballots shall be 8 p.m. on the day of the election.



32-1001 Closing of polls; receiving board; duties.

After the polls have closed, the precinct list of registered voters and the precinct sign-in register shall be signed by all members of the receiving board, the names of the registered voters shall be counted, and the number shall be recorded where designated on the list and the register. If a line is missed or a name is voided, the receiving board shall subtract such omissions or voids from the total before recording the total on the list and the register. The receiving board shall certify to all matters pertaining to casting of ballots and shall turn over the ballots, ballot boxes, list of registered voters, and sign-in register to the election commissioner or county clerk.

A failure by the election officers of a precinct to sign the returns, as required by this section, does not invalidate the election. Wheelock v. Haney, 138 Neb. 547, 293 N.W. 418 (1940).



32-1002 Provisional ballots; when counted.

(1) As the ballots are removed from the ballot box pursuant to sections 32-1012 to 32-1018, the receiving board shall separate the envelopes containing the provisional ballots from the rest of the ballots and deliver them to the election commissioner or county clerk.

(2) Upon receipt of a provisional ballot, the election commissioner or county clerk shall verify that the certificate on the front of the envelope or the form attached to the envelope is in proper form and that the certification has been signed by the voter.

(3) The election commissioner or county clerk shall also (a) verify that such person has not voted anywhere else in the county or been issued a ballot for early voting, (b) investigate whether any credible evidence exists that the person was properly registered to vote in the county before the deadline for registration for the election, (c) investigate whether any information has been received pursuant to section 32-308, 32-309, 32-310, or 32-324 that the person has resided, registered, or voted in any other county or state since registering to vote in the county, and (d) upon determining that credible evidence exists that the person was properly registered to vote in the county, make the appropriate changes to the voter registration register by entering the information contained in the registration application completed by the voter at the time of voting a provisional ballot.

(4) A provisional ballot cast by a voter pursuant to section 32-915 shall be counted if:

(a) Credible evidence exists that the voter was properly registered in the county before the deadline for registration for the election;

(b) The voter has resided in the county continuously since registering to vote in the county;

(c) The voter has not voted anywhere else in the county or has not otherwise voted early using a ballot for early voting;

(d) The voter has completed a registration application prior to voting as prescribed in subsection (6) of this section and:

(i) The residence address provided on the registration application completed pursuant to subdivision (1)(e) of section 32-915 is located within the precinct in which the person voted; and

(ii) If the voter is voting in a primary election, the party affiliation provided on the registration application completed prior to voting the provisional ballot is the same party affiliation that appears on the voter's voter registration record based on his or her previous registration application; and

(e) The certification on the front of the envelope or form attached to the envelope is in the proper form and signed by the voter.

(5) A provisional ballot cast by a voter pursuant to section 32-915 shall not be counted if:

(a) The voter was not properly registered in the county before the deadline for registration for the election;

(b) Information has been received pursuant to section 32-308, 32-309, 32-310, or 32-324 that the voter has resided, registered, or voted in any other county or state since registering to vote in the county in which he or she cast the provisional ballot;

(c) Credible evidence exists that the voter has voted elsewhere or has otherwise voted early;

(d) The voter failed to complete and sign a registration application pursuant to subsection (6) of this section and subdivision (1)(e) of section 32-915;

(e) The residence address provided on the registration application completed pursuant to subdivision (1)(e) of section 32-915 is in a different county or in a different precinct than the county or precinct in which the voter voted;

(f) If the voter is voting in a primary election, the party affiliation on the registration application completed prior to voting the provisional ballot is different than the party affiliation that appears on the voter's voter registration record based on his or her previous registration application; or

(g) The voter failed to complete and sign the certification on the envelope or form attached to the envelope pursuant to subsection (3) of section 32-915.

(6) An error or omission of information on the registration application or the certification required under section 32-915 shall not result in the provisional ballot not being counted if:

(a)(i) The errant or omitted information is contained elsewhere on the registration application or certification; or

(ii) The information is not necessary to determine the eligibility of the voter to cast a ballot; and

(b) Both the registration application and the certification are signed by the voter.

(7) Upon determining that the voter's provisional ballot is eligible to be counted, the election commissioner or county clerk shall remove the ballot from the envelope without exposing the marks on the ballot and shall place the ballot with the ballots to be counted by the county canvassing board.

(8) The election commissioner or county clerk shall notify the system administrator of the system created pursuant to section 32-202 as to whether the ballot was counted and, if not, the reason the ballot was not counted.

(9) The verification and investigation shall be completed within seven days after the election.



32-1003 Votes counted; when.

All valid votes shall be counted. No ballot shall be rejected because the voter did not vote for every possible office or position.

A ballot marked other than as provided by law is not void unless marked for identification. Gauvreau v. Van Patten, 83 Neb. 64, 119 N.W. 11 (1908).

A ballot is not necessarily invalid because the manner in which it is marked might serve to identify it. Mauck v. Brown, 59 Neb. 382, 81 N.W. 313 (1899).

A ballot upon which the word Eagleham had been endorsed was within the clause of this section prohibiting the marking of ballots for identification and should have been rejected. Spurgin v. Thompson, 37 Neb. 39, 55 N.W. 297 (1893).

All ballots intentionally marked for identification are void, but ballots otherwise valid are not invalid because they happen to have been marked in such a manner that they may be later distinguished from other ballots cast at the election. State ex rel. Waggoner v. Russell, 34 Neb. 116, 51 N.W. 465, 33 A.S.R. 625 (1892), 15 L.R.A. 740 (1892).



32-1004 Overvote; rejection; when.

If a ballot has been overvoted for any office, the ballot shall be rejected for that office only. No overvoted ballot shall be judged for voter intent by any member of the counting board or any official involved in the counting process.



32-1005 Write-in vote; when valid.

If the last name or a reasonably close spelling of the last name of a person engaged in or pursuing a write-in campaign pursuant to section 32-615 or 32-633 is written or printed on a line provided for that purpose and the square or oval opposite such line has been marked with a cross or other clear, intelligible mark, the vote shall be valid and the ballot shall be counted. Except as provided in section 32-1007, a write-in vote for a person who is not engaged in or pursuing a write-in campaign pursuant to section 32-615 or 32-633 shall not be counted.



32-1006 Ballot; vote plus write-in vote; rejected; duplicate ballot to correct overvoted ballot; procedures.

If a vote is cast for a candidate whose name is printed on the ballot and a name is filled in on the line provided for that purpose for the same office, the ballot shall be rejected for the office involved. The counting board shall make the following notation on the ballot card and on the ballot envelope if any: Rejected for the office of ............., overvoted, and the counting board shall immediately duplicate the overvoted ballot omitting the overvoted portion of the ballot and number the original ballot, ballot envelope if any, and duplicate ballot with the same identifying number. The identifying number shall be assigned in numerical order, and the original ballot shall remain in the ballot envelope if any.



32-1007 Ballots; write-in votes; improper name; rejected.

For members of a village board of trustees, township officers, or members of the school board of Class I or II school districts, if a first or generally recognized name and last name of a person is filled in on a line provided for that purpose and the square or oval opposite such line has been marked with a cross or other clear, intelligible mark, the vote shall be valid and the ballot shall be counted. If only the last name of a person is in the write-in space on the ballot and there is more than one person in the county having the same last name, the counting board shall reject the ballot for that office unless the last name is reasonably close to the proper spelling of the last name of a candidate engaged in or pursuing a write-in campaign pursuant to section 32-615. The counting board shall make the following notation on the rejected ballot: Rejected for the office of .........., no first or generally recognized name.



32-1008 Write-in votes; totals; how reported.

If the write-in vote in the county for any particular office referred to in section 32-1007 or for a person pursuing a write-in campaign pursuant to section 32-615 or 32-633 totals less than five percent of the vote for such office in the county and the election commissioner or county clerk believes that such vote will not impact the outcome of the election, the number of write-in votes for that office may be counted and listed together as one total.



32-1009 Returns; when available.

No returns or partial returns shall be released prior to the closing of the polls. Any or all available returns may be released after the polls close.



32-1010 Ballots; where counted.

Ballots shall be counted or compiled at a centralized location as provided in sections 32-1012 to 32-1018. The receiving board shall deliver the ballot box and other election materials to the centralized location as directed by the election commissioner or county clerk.



32-1011 Repealed. Laws 2007, LB 646, § 17.



32-1012 Centralized location; partial returns; when; designation of location; counting procedure.

In counties using electronic voting systems or optical scanners to count the ballots, the election commissioner or county clerk may arrange to have partial returns delivered, properly locked or sealed, to the centralized location or locations at any time desired after the opening of the polls if at least twenty-five ballots have been cast since any prior delivery of ballots. The election commissioner or county clerk shall designate the location or locations for counting the ballots and may designate a location or locations in any county. Upon completion of the count, the ballots shall be conveyed under supervision of the election commissioner or county clerk to the office of such official. If for any reason it becomes impracticable to count all or a part of the ballots with optical scanners, the election commissioner or county clerk may direct that the ballots be counted manually following as closely as possible the provisions governing the manual counting of ballots.



32-1013 Centralized location; watchers; counting board members; oath; authorized observers.

(1) In each centralized location, watchers may be appointed to be present and observe the counting of ballots. Each political party shall be entitled to one watcher at each location appointed and supplied with credentials by the county central committee of such political party. The district court having jurisdiction over any such county may appoint additional watchers for any location.

(2) The watchers and the members of the counting board shall take the following oath administered by the election commissioner or county clerk or an election official designated by the election commissioner or county clerk: I do solemnly swear that I will not in any manner make known to anyone other than duly authorized election officials the results of the votes as they are being counted until the polls have officially closed and the summary of votes cast is delivered to the election commissioner or county clerk.

(3) All other persons shall be excluded from the place where the counting is being conducted except for observers authorized by the election commissioner or county clerk. No such observer shall be connected with any candidate, political party, or measure on the ballot.



32-1014 Repealed. Laws 1997, LB 764, § 113.



32-1015 Centralized location; resolution board; designation; duties.

The election commissioner or county clerk shall designate at least two members of the counting board to act as a resolution board to resolve questions as to the legality of votes to be counted. The members of the resolution board shall be of equal number from different political parties. Any issue as to the legality of a vote shall be resolved unanimously by the resolution board. If a unanimous decision cannot be obtained, the ballot shall be rejected as to the vote in question.



32-1016 Centralized location; damaged or defective ballots; how treated.

If any ballot is damaged or defective so that it cannot properly be counted by the vote counting device, the resolution board shall make a true duplicate copy and substitute the copy for the damaged or defective ballot. All duplicate ballots shall be clearly labeled duplicate, and all damaged or defective ballots shall be clearly labeled damaged or defective. Each pair of duplicate and damaged or defective ballots shall bear a similar serial number or some form of identification so that both the damaged or defective and duplicate ballots can be matched to facilitate recounts or any inspection of the ballots. The resolution board shall maintain the secrecy of the damaged or defective ballots as much as possible and shall cause the damaged or defective ballots to be made up in a sealed packet. The resolution board shall endorse the packet with the words Damaged or Defective Ballots and the designation of the precinct. The resolution board shall sign the endorsement label and place the sealed packet in the ballots-cast container with the voted ballots as provided in section 32-1017.



32-1017 Centralized location; ballots-cast container; Rejected Ballots envelope; summary of votes cast.

(1) Upon completion of the counting of votes, the counting board shall place all voted ballots in the ballots-cast container. Rejected ballots shall be placed in the envelope designated Rejected Ballots, and the envelope shall be sealed and placed in the ballots-cast container with the voted ballots. The ballots-cast container shall then be sealed.

(2) The counting board shall prepare a summary of the votes cast and deliver the summary to the election commissioner or county clerk. When write-in votes are totaled in accordance with section 32-1008, the write-in votes shall be totaled as an aggregate for any such office. The election commissioner or county clerk shall release unofficial returns from the summary.



32-1018 Centralized location; vote counting devices; sealing and storage; reuse.

All tapes, programming boards, and other materials used with vote counting devices for the election shall be sealed and stored with the ballots and election materials for that election for the amount of time required by law. Programming boards may be reused after six months have elapsed following an election in which they were used.



32-1019 Repealed. Laws 2007, LB 646, § 17.



32-1020 Repealed. Laws 2007, LB 646, § 17.



32-1021 Repealed. Laws 2007, LB 646, § 17.



32-1022 Repealed. Laws 2007, LB 646, § 17.



32-1023 Repealed. Laws 2007, LB 646, § 17.



32-1024 Repealed. Laws 2007, LB 646, § 17.



32-1025 Repealed. Laws 2007, LB 646, § 17.



32-1026 Repealed. Laws 2007, LB 646, § 17.



32-1027 Counting board for early voting; appointment; duties.

(1) The election commissioner or county clerk shall appoint two or more registered voters to the counting board for early voting. One registered voter shall be appointed from the political party casting the highest number of votes for Governor or for President of the United States in the county in the immediately preceding general election, and one registered voter shall be appointed from the political party casting the next highest vote for such office. The election commissioner or county clerk may appoint additional registered voters to serve on the counting board and may appoint registered voters to serve in case of a vacancy among any of the members of the counting board. Such appointees shall be balanced between the political parties and may include registered voters unaffiliated with any political party. The counting board may begin carrying out its duties not earlier than the second Monday before the election and shall meet as directed by the election commissioner or county clerk.

(2) The counting board shall place all identification envelopes in order and shall review each returned identification envelope pursuant to verification procedures prescribed in subsections (3) and (4) of this section.

(3) In its review, the counting board shall determine if:

(a) The voter has provided his or her name, residence address, and signature on the voter identification envelope;

(b) The ballot has been received from the voter who requested it and the residence address is the same address provided on the voter's request for a ballot for early voting, by comparing the information provided on the identification envelope with information recorded in the record of early voters or the voter's request;

(c) A completed and signed registration application has been received from the voter by the deadline in section 32-302, 32-321, or 32-325 or by the close of the polls pursuant to section 32-945;

(d) An identification document has been received from the voter not later than the close of the polls on election day if required pursuant to section 32-318.01; and

(e) A completed and signed registration application and oath has been received from the voter by the close of the polls on election day if required pursuant to section 32-946.

(4) On the basis of its review, the counting board shall determine whether the ballot shall be counted or rejected as follows:

(a) A ballot received from a voter who was properly registered on or prior to the deadline for registration pursuant to section 32-302 or 32-321 shall be accepted for counting without further review if:

(i) The name on the identification envelope appears to be that of a registered voter to whom a ballot for early voting has been issued or sent;

(ii) The residence address provided on the identification envelope is the same residence address at which the voter is registered or is in the same precinct and subdivision of a precinct, if any; and

(iii) The identification envelope has been signed by the voter;

(b) In the case of a ballot received from a voter who was not properly registered prior to the deadline for registration pursuant to section 32-302 or 32-321, the ballot shall be accepted for counting if:

(i) A valid registration application completed and signed by the voter has been received by the election commissioner or county clerk prior to the close of the polls on election day;

(ii) The name on the identification envelope appears to be that of the person who requested the ballot;

(iii) The residence address provided on the identification envelope and on the registration application is the same as the residence address as provided on the voter's request for a ballot for early voting; and

(iv) The identification envelope has been signed by the voter;

(c) In the case of a ballot received from a voter without a residence address who requested a ballot pursuant to section 32-946, the ballot shall be accepted for counting if:

(i) The name on the identification envelope appears to be that of a registered voter to whom a ballot has been sent;

(ii) A valid registration application completed and signed by the voter, for whom the residence address is deemed to be the address of the office of the election commissioner or county clerk pursuant to section 32-946, has been received by the election commissioner or county clerk prior to the close of the polls on election day;

(iii) The oath required pursuant to section 32-946 has been completed and signed by the voter and received by the election commissioner or county clerk by the close of the polls on election day; and

(iv) The identification envelope has been signed by the voter; and

(d) In the case of a ballot received from a registered voter required to present identification before voting pursuant to section 32-318.01, the ballot shall be accepted for counting if:

(i) The name on the identification envelope appears to be that of a registered voter to whom a ballot has been issued or sent;

(ii) The residence address provided on the identification envelope is the same address at which the voter is registered or is in the same precinct and subdivision of a precinct, if any;

(iii) A copy of an identification document authorized in section 32-318.01 has been received by the election commissioner or county clerk prior to the close of the polls on election day; and

(iv) The identification envelope has been signed by the voter.

(5) In opening the identification envelope or the return envelope to determine if registration applications, oaths, or identification documents have been enclosed by the voters from whom they are required, the counting board shall make a good faith effort to ensure that the ballot remains folded and that the secrecy of the vote is preserved.

(6) The counting board may, on the second Monday before the election, open all identification envelopes which are approved, and if the signature of the election commissioner or county clerk or his or her employee is on the ballot, the ballot shall be unfolded, flattened for purposes of using the optical scanner, and placed in a sealed container for counting as directed by the election commissioner or county clerk. At the discretion of the election commissioner or county clerk, the counting board may begin counting early ballots no earlier than twenty-four hours prior to the opening of the polls on the day of the election.

(7) If an identification envelope is rejected, the counting board shall not open the identification envelope. The counting board shall write Rejected on the identification envelope and the reason for the rejection. If the ballot is rejected after opening the identification envelope because of the absence of the official signature on the ballot, the ballot shall be reinserted in the identification envelope which shall be resealed and marked Rejected, no official signature. The counting board shall place the rejected identification envelopes and ballots in a container labeled Rejected Ballots and seal it.

(8) As soon as all ballots have been placed in the sealed container and rejected identification envelopes or ballots have been sealed in the Rejected Ballots container, the counting board shall count the ballots the same as all other ballots and an unofficial count shall be reported to the election commissioner or county clerk. No results shall be released prior to the closing of the polls on election day.



32-1028 County canvassing board; appointment.

The election commissioner or county clerk shall appoint two or more registered voters to constitute a county canvassing board. The election commissioner or county clerk shall be a member of the county canvassing board. One registered voter shall be appointed from the political party casting the highest number of votes for Governor or for President of the United States in the county in the immediately preceding general election, and one registered voter shall be appointed from the political party casting the next highest number of votes for such office. The election commissioner or county clerk may appoint additional registered voters to serve on the county canvassing board and may appoint registered voters to serve in case of a vacancy among any of the members of the county canvassing board. Such appointees shall be balanced between the political parties and may include registered voters unaffiliated with any political party.



32-1029 Repealed. Laws 2002, LB 935, § 19.



32-1030 Early voting materials; treatment.

All identification envelopes, voted ballots, and rejected ballots and the Rejected Ballots container shall be placed in the container for early voting materials, and the container shall be sealed.



32-1031 County canvassing board; canvass of votes; procedure.

(1) After counting the ballots under section 32-1027, the county canvassing board shall proceed with the official canvass of votes cast on election day. If in the process of canvassing the votes for any candidate or measure in any precinct the election commissioner or county clerk or the canvassing board determines that there is an obvious error in the certification of the votes, the error shall be corrected. The county canvassing board may open the ballots-cast container and recount the ballots for any candidate or any measure which appears to be in error. If the county canvassing board finds and corrects any such error, it shall make the correction entry in the precinct sign-in register, the precinct list of registered voters, and the official summary or summaries of votes cast and shall attach a letter of explanation to each book where the correction was made. The letter shall be signed by all members of the county canvassing board.

(2) When it has been determined that the returns in all precincts are correct, the county canvassing board shall provide a record of the results to the election commissioner or county clerk either in a ledger or by using a computer printout. The election commissioner or county clerk shall preserve the record of the results for the period of time specified by the State Records Administrator pursuant to the Records Management Act, and then it may be transferred to the State Archives of the Nebraska State Historical Society for permanent preservation.

(3) Any recesses or adjournments of the county canvassing board shall be to a fixed time and publicly announced. When a recess is called, all ballots that have not been counted and all other supplies shall be placed in a fireproof safe or other suitable location which is locked until such board reconvenes.



32-1032 County canvassing board; election materials; preservation; duration.

Upon the completion of the canvass by the county canvassing board, all books shall again be sealed, and the election commissioner or county clerk shall keep all election materials, including the ballots-cast containers from each precinct, the sealed envelopes containing the precinct list of registered voters, the precinct sign-in register, the official summary or summaries of votes cast, and the container for early voting materials, for not less than twenty-two months when statewide primary, general, or special elections involve federal offices, candidates, and issues and not less than fifty days for local elections not held in conjunction with a statewide primary, general, or special election. The election commissioner or county clerk shall keep on file one copy of each ballot face used in each precinct of the official partisan, nonpartisan, constitutional amendment, and initiative and referendum ballots, as used for voting, and all election notices used at each primary and general election for twenty-two months. The precinct sign-in register, the record of early voters, and the official summary of votes cast shall be subject to the inspection of any person who may wish to examine the same after the primary, general, or special election. The election commissioner or county clerk shall not allow any other election materials to be inspected, including ballots and provisional ballot envelopes, except when an election is contested or the materials become necessary to be used in evidence in the courts. The election commissioner or county clerk shall direct the destruction of such materials after such time, except that the election commissioner or county clerk may retain materials for the purposes of establishing voter histories.

A county clerk has no right to permit ballots that have been committed to his care and keeping to be taken therefrom, regardless of their value as evidence. Stewart v. Bole, 61 Neb. 193, 85 N.W. 33 (1901).



32-1033 Certificate of nomination; certificate of election; issuance by election commissioner or county clerk; when; form.

The election commissioner or county clerk shall, within forty days after the election, prepare, sign, and deliver a certificate of nomination or a certificate of election to each person whom the county canvassing board has declared to have received the highest vote for county, city, or village offices. No person shall be issued a certificate of nomination as a candidate of a political party unless such person has received a number of votes at least equal to five percent of the total ballots cast at the primary election by registered voters affiliated with that political party in the district which the office for which he or she is a candidate serves. The certificate shall be substantially as follows:

State of Nebraska. At an election held on the ....... day of ....... 20.., ...... was elected to the office of ................. for the term of ...... years from the ............ day of ...... 20.. (or when filling a vacancy, for the residue of the term ending on the .... day of ........ 20..). Given at .......... this .... day of ........ 20.. .

There is a presumption that a certificate of nomination issued pursuant to this section does not create a binding contract between a candidate and the State. Pick v. Nelson, 247 Neb. 487, 528 N.W.2d 309 (1995).

By accepting a nomination for the office of presidential elector, a candidate pledges himself to discharge his duty, if elected, by voting for the candidates to be nominated subsequently by the national convention of the party. State ex rel. Nebraska Rep. State C. Com. v. Wait, 92 Neb. 313, 138 N.W. 159 (1912), 43 L.R.A.N.S. 282 (1912).



32-1034 Abstract of votes; election officials; duties.

Immediately upon the completion of the canvass by the county canvassing board, the election commissioner or county clerk shall prepare an abstract of votes for all officers and issues certified to the election commissioner or county clerk by the Secretary of State. The election commissioner or county clerk shall sign and affix his or her official seal to the abstract as the Abstract of Votes of ......... County and deliver it to the Secretary of State. The Secretary of State shall prepare a tabular sheet of the votes cast for such officers and measures and preserve the same with the abstract of votes from the various counties for the use of the Legislature and the board of state canvassers in making the official canvass. The Secretary of State shall deliver to the state chairperson of each political party, upon request, a separate abstract of votes of the various contests for national and state offices indicating the total votes received by each candidate and measure.

County clerk is required to furnish abstract of votes for use of the Legislature in making official canvass. State ex rel. Caldwell v. Peterson, 153 Neb. 402, 45 N.W.2d 122 (1950).

Abstract of votes cast for President and Vice President are transmitted to Secretary of State by county canvassing board. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).



32-1035 Abstract of votes; failure to receive; Secretary of State; send messenger.

If the Secretary of State has not received the abstract of votes from any county by the third Monday after the day of election, the Secretary of State may send a messenger to the election commissioner or county clerk of such county at the expense of such county. The election commissioner or county clerk shall furnish the messenger with the abstract of votes or, if the abstract has been sent, with a copy of the abstract, and the messenger shall return the abstract to the Secretary of State without delay. If the abstract of votes was delayed by reason of the fault or neglect of the election commissioner or county clerk, he or she shall be responsible to the county for the cost of the messenger.



32-1036 Election results; reporting requirements; fee authorized.

The election commissioner or county clerk shall report to the Secretary of State all election results of statewide primary and general elections by precinct within eight weeks after the county canvass of such elections for President, Vice President, United States Senate, United States House of Representatives, members of the Legislature, members of the Public Service Commission, and the offices of Governor, Lieutenant Governor, Secretary of State, Auditor of Public Accounts, State Treasurer, and Attorney General. The Secretary of State shall retain the election results for at least five years and shall collate, arrange, computerize, or publish reports arranging the election results. The Secretary of State may charge a fee as provided in section 33-101 for copies of such election results.



32-1037 Board of state canvassers; members; duties.

There shall be a board of state canvassers consisting of the Governor, Secretary of State, Auditor of Public Accounts, State Treasurer, and Attorney General. The board of state canvassers shall meet at the office of the Secretary of State or such other location within the State Capitol as designated by the Secretary of State on the fourth Monday after each statewide primary and general election for the sole purpose of canvassing the votes cast for all officers and issues certified to the election commissioner or county clerk by the Secretary of State. The board of state canvassers may adjourn from day to day until all returns are received and all votes are tabulated. The Governor on the advice of the Secretary of State or the Attorney General may call an extraordinary session of the board of state canvassers. The duty of the board of state canvassers to canvass the votes is ministerial in nature.

Board of state canvassers meets on the third Monday after election. State ex rel. Caldwell v. Peterson, 153 Neb. 402, 45 N.W.2d 122 (1950).

This statute is unconstitutional as relates to requirements for independent candidates for President and Vice President of United States. MacBride v. Exon, 558 F.2d 443 (8th Cir. 1977).

Although Nebraska's statutes unconstitutionally deny an independent candidate access to appear on the ballot in presidential elections, the court directed the independent be included upon a determination he was a serious candidate, truly independent, with a satisfactory level of community support. McCarthy v. Exon, 424 F.Supp. 1143 (D. Neb. 1976).



32-1038 Board of state canvassers; canvass of votes; procedure.

(1) The board of state canvassers shall authorize the Secretary of State to open the abstracts of votes from the various counties and prepare an abstract stating the number of ballots cast for each office, the names of all the persons voted for, for what office they respectively received the votes, and the number of votes each received. The abstract shall be signed by the members of the board and shall have the seal of the state affixed by the Secretary of State. The canvass of the votes for candidates for President and Vice President of the United States and the return thereof shall be a canvass and return of the votes cast for the presidential electors of the same party or group of petitioners respectively, and the certificate of such election made by the Governor shall be in accord with such return. Receipt by the presidential electors of a party or a group of petitioners of the highest number of votes statewide shall constitute election of the two at-large presidential electors of that party or group of petitioners. Receipt by the presidential electors of a party or a group of petitioners of the highest number of votes in a congressional district shall constitute election of the congressional district presidential elector of that party or group of petitioners.

(2) The board of state canvassers shall determine from the completed abstract the names of those candidates who have been nominated or elected. If any two or more persons are returned with an equal and the highest number of votes, the board of state canvassers shall decide by lot which of such persons is elected except for officers elected to the executive branch. The board of state canvassers shall also declare those measures carried which have received the required percentage of votes as provided by law.

Board of state canvassers does not have jurisdiction to canvass returns of election for officers of executive department. State ex rel. Caldwell v. Peterson, 153 Neb. 402, 45 N.W.2d 122 (1950).

Board of state canvassers is granted power to canvass the votes of presidential electors. State ex rel. Caldwell v. Peterson, 153 Neb. 402, 45 N.W.2d 122 (1950).

Group of petitioners represents new political party. State ex rel. Beeson v. Marsh, 150 Neb. 233, 34 N.W.2d 279 (1948).

It is the duty of the state canvassing board to canvass the returns of the vote on proposed amendments to the Constitution. State ex rel. Oldham v. Dean, 84 Neb. 344, 121 N.W. 719 (1909).

Mandamus will lie to compel the members of the state canvassing board, including the Governor, to perform their duties. State ex rel. Bates v. Thayer, 31 Neb. 82, 47 N.W. 704 (1891).

Although Nebraska's statutes unconstitutionally deny an independent candidate access to appear on the ballot in presidential elections, the court directed the independent be included upon a determination he was a serious candidate, truly independent, with a satisfactory level of community support. McCarthy v. Exon, 424 F.Supp. 1143 (D. Neb. 1976).



32-1039 Canvass of votes by Legislature; when.

The votes cast for the officers of the executive departments of this state and members of the Public Service Commission shall be canvassed by the Legislature at its next regular session.

Legislature is required to canvass votes cast for officers of the executive department. State ex rel. Caldwell v. Peterson, 153 Neb. 402, 45 N.W.2d 122 (1950).



32-1040 Certificate of nomination; certificate of election; issuance by Secretary of State; when; form.

The Secretary of State shall within forty days after the election prepare and deliver a certificate of nomination or certificate of election to each person who meets the constitutional and statutory requirements of office and whom the board of state canvassers or Legislature has declared to have received the highest vote for such office or position in the statewide primary or general election. The certificate shall be substantially as follows:

State of Nebraska. At an election held on the ..... day of ........, ........... was elected to (or nominated for) the office of ......... for the term of ........ years from the ....... (or when filling a vacancy, for the residue of the term ending on the .... day of ........ 20....). Given at ............ this .... day of ........ 20.... .

The certificate shall be signed by the Governor, under the seal of the state, and countersigned by the Secretary of State if the candidate filed with the Secretary of State and was elected to a state office, as a member of Congress, or from a district whose boundaries extend beyond the limits of a single county.



32-1041 Voting and counting methods and locations authorized; approval required; when.

The election commissioner or county clerk may use optical-scan ballots or voting systems approved by the Secretary of State to allow registered voters to cast their votes at any election. The election commissioner or county clerk may use vote counting devices and voting systems approved by the Secretary of State for tabulating the votes cast at any election. Vote counting devices shall include electronic counting devices such as optical scanners. Any new voting or counting system shall be approved by the Secretary of State prior to use by an election commissioner or county clerk. Notwithstanding any other provision of the Election Act, the Secretary of State may adopt and promulgate rules and regulations to establish different procedures and locations for voting and counting votes pursuant to the use of any new voting or counting system. The procedures shall be designed to preserve the safety and confidentiality of each vote cast and the secrecy and security of the counting process, to establish security provisions for the prevention of fraud, and to ensure that the election is conducted in a fair manner.



32-1042 Voting systems; acquisition authorized; debt; tax levy; payment.

The governing body of any county may purchase, lease, lease-purchase, rent, or contract for voting systems approved by the Secretary of State to be used in all elections. The governing body of any county may issue bonds, certificates of indebtedness, or other obligations or levy for the purpose of acquiring voting systems. Any excess amounts levied and collected shall revert to the county general fund. Any bonds, certificates, or other obligations may be issued with or without interest and may be payable at such time or times as the governing body may determine but shall not be issued or sold at less than par. The governing body of the county may provide for installment payments which extend over a period of more than one year notwithstanding sections 23-132 and 23-916.



32-1043 Voting systems; rental contracts; authorized.

The governing body of any county which has procured voting systems may enter into a contract for the rental of such systems with a city, village, or school district. Such rentals may be paid out of the general fund or by levying taxes to provide funds for payment of such rentals. Such rental contracts may be made to extend over any period of time.



32-1044 Repealed. Laws 2012, LB 878, § 7.



32-1045 Repealed. Laws 2012, LB 878, § 7.



32-1046 Repealed. Laws 2003, LB 358, § 46.



32-1047 Repealed. Laws 2003, LB 358, § 46.



32-1048 Repealed. Laws 2003, LB 358, § 46.



32-1049 Vote counting device; requirements.

Any election commissioner or county clerk using a vote counting device to count ballots in a centralized location shall:

(1) Provide for the proper sealing of the containers and the security of the ballots when transported from each polling place to the centralized location and when removed from their containers and delivered to the personnel who operate the vote counting devices;

(2) Provide a process of counting which allows for the ballots of each precinct to be placed in a sealed container and placed in a secure location after the counting process has been completed;

(3) Provide for a method of overseeing the ballots that have been overvoted or damaged which does not involve judging voter intent to assure that these ballots have not been or will not be intentionally mismarked;

(4) Provide for a procedure for counting write-in votes when such votes and names of write-in candidates are to be counted and recorded;

(5) Provide for at least three independent tests to be conducted before counting begins to verify the accuracy of the counting process, which includes the computerized program installed for counting various ballots by vote counting devices, by (a) the election commissioner or county clerk, (b) the chief deputy election commissioner or a registered voter with a different party affiliation than that of the election commissioner or county clerk, and (c) the person who installed the program in the vote counting device or the person in charge of operating the device;

(6) Provide for storing and safeguarding the magnetic tapes or computer chips of the vote counting devices for the required period of time;

(7) Provide the appropriate security personnel or measures necessary to safeguard the secrecy and security of the counting process;

(8) Develop a procedure for picking up and counting ballots during election day at the discretion of the election commissioner or county clerk. No report or tabulation of vote totals for such ballots shall be produced or generated prior to one hour before the closing of the polls; and

(9) Submit a written plan to the Secretary of State specifically outlining the procedures that will be followed on election day to implement this section. The plan shall be submitted no later than twenty-five days before the election and shall be modified, as necessary, for each primary, general, or special election.



32-1101 Contest of election; applicability of sections; grounds.

Sections 32-1101 to 32-1117 shall apply to contests of any election. The election of any person to an elective office, the location or relocation of a county seat, or any proposition submitted to a vote of the people may be contested:

(1) For misconduct, fraud, or corruption on the part of an election commissioner, a county clerk, an inspector, a judge or clerk of election, a member of a counting or canvassing board, or an employee of the election commissioner or county clerk sufficient to change the result;

(2) If the incumbent was not eligible to the office at the time of the election;

(3) If the incumbent has been convicted of a felony unless at the time of the election his or her civil rights have been restored;

(4) If the incumbent has given or offered to any voter or an election commissioner, a county clerk, an inspector, a judge or clerk of election, a member of a counting or canvassing board, or an employee of the election commissioner or county clerk any bribe or reward in money, property, or thing of value for the purpose of procuring his or her election;

(5) If illegal votes have been received or legal votes rejected at the polls sufficient to change the results;

(6) For any error of any board of canvassers in counting the votes or in declaring the result of the election if the error would change the result;

(7) If the incumbent is in default as a collector and custodian of public money or property; or

(8) For any other cause which shows that another person was legally elected.

When the misconduct is on the part of an election commissioner, a county clerk, an inspector, a judge or clerk of election, a member of a counting or canvassing board, or an employee of the election commissioner or county clerk, it shall be insufficient to set aside the election unless the vote of the county, precinct, or township would change the result as to that office.

1. Nature of proceeding

2. Who may contest

3. Procedure

4. Other remedies

5. County seat elections

6. Miscellaneous

1. Nature of proceeding

This section is the exclusive method by which a school reorganization election may be attacked after the election is held, and a declaratory action is improper. Eriksen v. Ray, 212 Neb. 8, 321 N.W.2d 59 (1982).

It is ground for an election contest that illegal votes have been received or legal votes rejected sufficient to change the result. Plouzek v. Saline County Reorganization Committee, 181 Neb. 440, 148 N.W.2d 919 (1967).

This section does not apply to a school district election held for the purpose of contracting for the instruction of pupils. Farrell v. School Dist. No. 54, 164 Neb. 853, 84 N.W.2d 126 (1957).

The statutory proceeding to contest an election is a summary proceeding of a political nature and is not, strictly speaking, an action at law or in equity. Swan v. Bowker, 135 Neb. 405, 281 N.W. 891 (1938).

The right, conferred by statute on a candidate for public office to contest the election of his apparently successful rival, is a special statutory proceeding, and all the conditions prescribed for its exercise must be strictly followed. Landgren v. Hamilton, 133 Neb. 668, 276 N.W. 659 (1937); Wilson v. Matson, 110 Neb. 630, 194 N.W. 735 (1923).

An election contest is a summary proceeding of a political character tried before judges who serve in the capacity of election inspectors. Griffith v. Bonawitz, 73 Neb. 622, 103 N.W. 327 (1905).

The statute providing a method for contesting an election is complete within itself, including the manner of review in an appellate court. Mauck v. Brown, 59 Neb. 382, 81 N.W. 313 (1897).

A contest of election is an adversary proceeding by which the matters in controversy may be settled upon issues joined, and parties having an adverse interest to the contestant must be joined. Burke v. Perry, 26 Neb. 414, 42 N.W. 401 (1889).

A proceeding to contest an election is essentially a legal remedy, the object of which is to vacate the declared result of an election. Scott v. McGuire, 15 Neb. 303, 18 N.W. 93 (1883).

2. Who may contest

Proceedings under this section are available to contest election held under Reorganization of School Districts Act. Longe v. County of Wayne, 175 Neb. 245, 121 N.W.2d 196 (1963).

In an election contest, the contestant has the burden of proving that illegal ballots affected the result of the election. State ex rel. Brogan v. Boehner, 174 Neb. 689, 119 N.W.2d 147 (1963).

Election held for reorganization of school districts is subject to contest under this section. Arends v. Whitten, 172 Neb. 297, 109 N.W.2d 363 (1961).

There is no authority for a taxpayer and elector residing in a municipality to bring a proceeding to contest an election on the proposition of empowering the mayor and city council to compel a railroad company to provide viaducts over its tracks. Barnes v. City of Lincoln, 85 Neb. 494, 124 N.W. 99 (1909).

Under former law, residents and citizens of a proposed location of a county seat are not authorized to contest county seat election. Sebering v. Bastedo, 48 Neb. 358, 67 N.W. 148 (1896).

The first clause of this section gives to the taxpayers of a city the right to contest a city election on the question of giving financial aid to a railroad company. Foxworthy v. L. & F. R. R. Co., 13 Neb. 398, 14 N.W. 394 (1882).

3. Procedure

Irregularities in canvass of vote will not invalidate election. Haggard v. Misko, 164 Neb. 778, 83 N.W.2d 483 (1957).

Election contest was properly brought under subdivisions (5) and (6) of this section. Swan v. Bowker, 135 Neb. 405, 281 N.W. 819 (1938).

A contestant who alleges that illegal votes, sufficient to change the result of the election, were cast must prove for whom the illegal votes were cast before any votes can be eliminated. Mehrens v. Election Canvassing Board, 134 Neb. 151, 278 N.W. 252 (1938).

Election is not invalidated unless illegal votes are received and counted sufficient to change result. Mosiman v. Weber, 107 Neb. 737, 187 N.W. 109 (1922).

In proceeding to contest election, contestant may introduce in evidence properly preserved ballots without first making proof of charges in complaint. Frum v. Leamer, 101 Neb. 675, 164 N.W. 715 (1917).

A contestant is required to prove the material allegations of his complaint irrespective of whether the incumbent has formally answered. McWhorter v. Schramm, 97 Neb. 103, 149 N.W. 306 (1914).

The Legislature may constitute the Supreme Court a tribunal to decide contests of election involving officers elected by the entire state or by districts composed of a number of counties. Bell v. Templin, 26 Neb. 249, 41 N.W. 1093 (1889).

4. Other remedies

Once an election takes place, a challenge under the Open Meetings Act to preliminary stages leading up to the election is effectively subsumed by the election contest provisions of sections 32-1101 through 32-1117. An election contest is the exclusive remedy under such circumstances, and a separate challenge under the Open Meetings Act does not exist once the issue is voted upon by the public. Pierce v. Drobny, 279 Neb. 251, 777 N.W.2d 322 (2010).

A suit to obtain an injunction is not the proper remedy in which to try the title to a public office. Hotchkiss v. Keck, 84 Neb. 545, 121 N.W. 579 (1909), reversed on rehearing 86 Neb. 322, 125 N.W. 509 (1910). Followed in Moor v. Keck, 84 Neb. 550, 121 N.W. 581 (1909), reversed on rehearing 86 Neb. 694, 126 N.W. 388 (1910).

The statutory remedy by contest is not an exclusive remedy, and the right to hold the office of county treasurer may be determined in an action of quo warranto. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

The proceeding to contest an election, provided for by this article, is a cumulative remedy and is not a ban to a proceeding in quo warranto. State ex rel. Fair v. Frazier, 28 Neb. 438, 44 N.W. 471 (1890).

The statute provides an adequate remedy, either by contest or quo warranto, for the settlement of the rights of parties in disputed elections, and equity has no jurisdiction to enjoin an officer holding an election certificate from taking office. State ex rel. Hunt v. Mayor and City Council of Kearney, 28 Neb. 103, 44 N.W. 90 (1889).

The grounds of contest enumerated in this section are sufficient grounds of removal in an action of quo warranto. State ex rel. Richards v. McMillen, 23 Neb. 385, 36 N.W. 587 (1888).

Mandamus will lie to compel a canvassing board to canvass all the votes returned, in the event of a refusal to canvass the votes from certain precincts, and the fact that a statutory right of action to contest the election exists is not a ban. State ex rel. Whittemore v. Peacock, 15 Neb. 442, 19 N.W. 685 (1884).

Mandamus will lie to compel a board of canvassers to reassemble and canvass the entire vote cast at an election where they have refused to canvass part of the votes, and the fact that a statutory right of action to contest the election is provided by this section is not a ban. State ex rel. Willard v. Stearns, 11 Neb. 104, 7 N.W. 743 (1881).

Question of statutory right of action to contest an election being a ban to a writ of mandamus to compel a canvassing board to canvass all votes cast raised but not decided. State ex rel. Townsend v. Hill, 10 Neb. 58, 4 N.W. 514 (1880).

5. County seat elections

An election for the location or relocation of a county seat may be contested in a proceeding brought under this article, but not in a mandamus proceeding. State ex rel. Hocknell v. Roper, 46 Neb. 730, 65 N.W. 802 (1896).

The proceeding provided for by this article is not an exclusive remedy by which elections for relocating county seats must be contested, and a taxpayer may enjoin the calling of an unauthorized election. Solomon v. Fleming, 34 Neb. 40, 51 N.W. 304 (1892).

The question of the jurisdiction of the county commissioners to call an election for the purpose of locating the county seat may properly be presented in a proceeding to contest the election. Laws v. Vincent, 16 Neb. 208, 20 N.W. 213 (1884).

6. Miscellaneous

The right to contest an election otherwise than by legal proceedings in the proper court is a right created by the Constitution and statutes. In re Contest Proceedings, 31 Neb. 262, 47 N.W. 923 (1891), 10 L.R.A. 803 (1891).



32-1102 Contested primary and general elections; state officers; venue; petition; service; answer.

(1) All contested primary and general elections for Governor, Lieutenant Governor, Secretary of State, Auditor of Public Accounts, State Treasurer, Attorney General, member of the Public Service Commission, member of the State Board of Education, and Regent of the University of Nebraska shall be heard and determined by the district court for Lancaster County.

(2) Any person contesting the election of any officer named in subsection (1) of this section shall present a petition to the district court of Lancaster County within forty days after the election. The petition shall set forth the points on which he or she will contest the election and the facts which he or she will prove in support of such points and shall ask for leave to produce his or her proof. The person whose election is being contested shall be served with a copy of such petition and a notice of the time and place of the presentation of the petition at least ten days before the petition will be presented and may, upon the presentation of such petition, file his or her answer thereto specifying reasons why his or her election should not be contested.



32-1103 Election contest; appointment of court official; powers and duties; compensation.

Upon the presentation of a petition contesting an election and the answer to such petition, if any, the court shall appoint an official of the court to take the testimony of the petitioner and the person whose election is contested at such times and places as the court directs. The court order shall specify the points and facts in regard to which the testimony is to be taken and the time when the official shall make his or her report to the court. The court shall fix the compensation of the official to be taxed as part of the costs. The official shall have the power to administer oaths and take depositions, to compel the attendance of witnesses by summons and attachment, to require such witnesses to testify, and to certify such testimony.

Delegation of authority under this section could not operate to expand the original jurisdiction of the Supreme Court. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).



32-1104 Election contest; rights of parties; procedure; report and recommendations.

The petitioner and the person whose election is contested shall have the right to attend the examination of the witnesses appearing before the official of the court and to cross-examine the witnesses. Testimony shall be taken only on the points and facts specified in the court order. The official shall cause to be made a full and accurate bill of exceptions of all evidence and testimony adduced at the hearing and shall preside at such hearing as a judge in a court of equity. The official shall rule upon the admissibility of testimony and shall preserve and maintain on the part of all participants at the hearing judicial decorum and demeanor and shall have the powers of a judge to cite or punish for contempt. The official at the conclusion of the hearing shall make a written report and recommendations to the court which shall be considered by the court as a finding of a trial judge in equity.



32-1105 Election contest; bond; when required; where filed.

If the contested seat is not in the Legislature, the petitioner shall file in the proper court within ten days after filing of the petition a bond with security to be approved by the clerk of the court conditioned to pay all costs in case the election is confirmed.

If the contested seat is in the Legislature, the petitioner shall file with the Clerk of the Legislature within ten days after filing the petition a bond with security approved by the Clerk of the Legislature conditioned to pay all costs in case the election is confirmed. The bond shall be in an amount of at least five thousand dollars as determined by the Clerk of the Legislature. If the Clerk of the Legislature determines that the bond is inadequate, he or she may order an increase in the amount of the bond at any stage of the contest proceedings.

Cost bond must be filed within ten days after filing of complaint contesting election. Sutton v. Anderson, 176 Neb. 543, 126 N.W.2d 836 (1964).



32-1106 Legislature; election contest; notices required.

(1) If a candidate for the Legislature contests the election of a person proclaimed duly elected to the legislative seat for which the candidate was seeking election, the candidate shall, within forty days after the election, give written notice of the contest to the person whose election is being contested in person or by registered or certified mail. A copy of the notice showing that the notice was served upon such person shall be filed with the Clerk of the Legislature within such forty-day period. The notice shall specify the names of the voters whose votes are contested, the grounds upon which such votes are illegal, a full statement of any other ground upon which the election is contested, and, if necessary, the time and place for the taking of depositions of the witnesses to be examined.

(2) If the person whose seat in the Legislature is contested intends to contest the legality of any votes given to the candidate who contests the election and if such person intends to take depositions, the person whose seat is contested shall, within fourteen days after he or she is notified that his or her election is being contested, give to the petitioner a notice similar to that specified in subsection (1) of this section. The notice shall include the time and place for the taking of the depositions of such witnesses as he or she desires to examine.

(3) The taking of depositions and all matters relating thereto shall be conducted in the manner provided by the Rules of the Nebraska Unicameral Legislature. Either party may without notice take rebutting testimony at the time and place specified for the taking of depositions.



32-1107 Legislature; election contest; depositions; procedure.

(1) The taking of depositions shall be commenced within fifteen days after the giving of the respective notices of contest provided for in section 32-1106 and shall be completed as soon as practicable under the circumstances. The persons selected by the parties to take depositions shall issue subpoenas to all persons required by either party commanding them to appear and give testimony at the time and place specified. All testimony shall be certified to the Clerk of the Legislature by the persons selected to take the depositions.

(2) No testimony shall be received in the taking of depositions or by the Legislature which does not relate to the points specified in the notice. A copy of the notice, attested by the person who delivered or served the same, shall be delivered to the person or persons selected to take depositions, and the person or persons selected to take depositions shall transmit a copy of the notice with the depositions to the Clerk of the Legislature. No testimony other than the testimony contained in the depositions taken at the times and places provided for in this section and section 32-1106 shall be received as evidence unless otherwise determined by the Legislature.



32-1108 Ballot question; contest of election result; petition; service; answer; representation.

The result of any election upon a proposed constitutional amendment or statute submitted or referred to the voters either by the Legislature or by initiative or referendum petition may be contested upon the petition of one or more registered voters directed against the Secretary of State. The petitioning voter or voters shall present a petition to the district court of Lancaster County within forty days after such election. The petition shall set forth the points on which the election will be contested and the facts which will be proved in support of such points and shall ask for leave to produce the proof. The Secretary of State shall be served with a copy of the petition and a notice of the time and place of the presentation of the petition ten days before the petition will be presented. The Secretary of State may, upon the presentation of such petition, file an answer thereto specifying reasons why the election should not be contested. The proponents and opponents of any proposed constitutional amendment or statute shall have the right to engage counsel to represent and act for such parties in all matters involved in and pertaining to the contest.



32-1109 Political subdivision officers; election contest; venue; notices required; procedure.

(1) The several district courts shall have jurisdiction in cases of contested elections for officers of all political subdivisions of the State of Nebraska. Notice of such contest shall be given to the person whose election is contested within twenty days after the votes have been officially canvassed. The notice shall specify the grounds upon which the petitioner intends to rely and the names of the voters whose votes are contested if any and the grounds upon which such votes are illegal. The notice shall be served as provided in section 25-505.01.

(2) If the person whose election is being contested desires to contest any votes given to the petitioner, the person shall give the petitioner written notice within twenty days after the notice of contest has been served. The notice shall specify the names of such voters and the grounds upon which such votes are illegal.

(3) The parties to the contest shall be allowed process for witnesses, and either party may take depositions to be read as evidence at the trial as is authorized in civil cases. All such depositions shall be filed before the trial is commenced and may be read into evidence regardless of the availability of the witnesses.

Notice of contest of election must be given after the votes have been officially canvassed. Sutton v. Anderson, 176 Neb. 543, 126 N.W.2d 836 (1964).



32-1110 Election contest; court; powers and duties.

Every court authorized to determine contested elections shall hear and determine such contested elections in a summary manner without any formal pleading. The contest shall be heard within fifteen days after the matter is at issue unless the contest is continued by mutual consent of the parties or for good cause shown.



32-1111 Election contest; person holding certificate of election; powers and duties.

When a contested election is pending, the person holding the certificate of election may give bond, qualify and take the office at the time specified by law, and exercise the duties of the office until the contest is decided. If the contest is decided against him or her, the Legislature or court shall order him or her to give up the office to the successful party in the contest and deliver to the successful party all books, records, papers, property, and effects pertaining to the office, and the Legislature or court may enforce such order by attachment or other proper legal process.

Contestant was declared elected and cause was remanded for further order of trial court hereunder. Dilsaver v. Pollard, 191 Neb. 241, 214 N.W.2d 478 (1974).



32-1112 Election contest; recount of votes; issuance of writ; certification of results.

(1) Any court before which any contested election may be pending or the clerk of such court in vacation may issue a writ to the election commissioner or county clerk of the county in which the contested election was held commanding him or her to open, count, compare with the list of voters, and examine the ballots in his or her office which were cast at the election in contest and to certify the result of such count, comparison, and examination to the court from which the writ was issued.

(2) The Legislature or the committee of the Legislature designated by the Legislature before which a contested election is pending may issue a writ to the election commissioner or county clerk of the county in which the contested election was held commanding him or her to open, count, compare with the list of voters, and examine the ballots in his or her office which were cast at the election in contest and to certify the result of such count, comparison, and examination to the Legislature.



32-1113 Election contest; service of writ; notice to parties required.

Any writ issued pursuant to section 32-1112 shall be served without delay on the election commissioner or county clerk by the sheriff of his or her county. The election commissioner or county clerk shall at once fix a day, not more than thirty days after the date of the receipt of such writ, on which he or she will proceed to open such ballots and shall cause notice in writing of the day so fixed to be served on the petitioner and the person whose election is being contested or their attorneys at least five days before such day. Such notice may be served in the manner provided in section 25-505.01.



32-1114 Election contest; recount of ballots; procedure.

(1) Except as provided in subsection (2) of this section, on the day fixed for opening the ballots pursuant to section 32-1113, the election commissioner or county clerk and the county canvassing board which officiated in making the official county canvass of the election returns shall proceed to open such ballots in the presence of the petitioner and the person whose election is contested or their attorneys. While the ballots are open and being examined, the election commissioner or county clerk shall exclude all other persons from the counting room. All persons witnessing the counting of ballots shall be placed under oath requiring them not to disclose any fact discovered from such ballots except as stated in the certificate of the election commissioner or county clerk.

(2) In an election contest for a seat in the Legislature, the Legislature may establish rules and procedures for the recount of ballots. Such rules and procedures may provide for delivery to the Legislature or a committee of the Legislature designated by the Legislature before which a contested election is pending, by the election commissioner or county clerk, of the ballots or notarized copies of the ballots which were cast at the election in contest.



32-1115 Election contest; rights of parties; recount of ballots; completion; certification; Legislature; procedure.

(1) The election commissioner or county clerk shall permit the petitioner, the person whose election is being contested, and their attorneys to fully examine the ballots. The election commissioner or county clerk shall make return to the writ, under his or her hand and official seal, of all the facts which either of the parties may desire and which appear from the ballots to affect or relate to the contested election. After the examination of the ballots is completed, the election commissioner or county clerk shall again securely seal the ballots as they were and preserve and destroy them as provided by law in the same manner as if they had not been opened. The certificate of the election commissioner or county clerk certifying the total number of votes received by a candidate shall be prima facie evidence of the facts stated in the certificate, but the persons present at the examination of the ballots may be heard as witnesses to contradict the certificate.

(2) If the ballots or notarized copies of the ballots were examined as part of an election contest for a seat in the Legislature, the Legislature shall return such ballots or notarized copies of such ballots to the election commissioner or county clerk at the conclusion of the election contest.



32-1116 Election contests and recounts; costs and attorney's fees.

The cost of election contests and recounts under section 32-1118 shall be adjudged against the petitioner if he or she loses the contest, and if the petitioner wins the contest, the cost shall be adjudged against the state, county, or other political subdivision of which such contested office was a part. The payment of such costs shall be enforced as in civil cases. Attorneys representing the person finally determined to be the winner in any contest or recount of an election to the Legislature may be allowed as part of such costs reimbursement for reasonable attorney's fees as determined by the committee of the Legislature designated by the Legislature before which a contested election is pending but not to exceed five thousand dollars for such services.



32-1117 Election contests; appeal; when allowed; bond.

Except for election contests involving a member of the Legislature, an appeal from a final determination in an election contest may be taken in the same time or manner and to the same courts as is provided by law with respect to appeals in civil cases. In case of appeal, a bond with sufficient sureties shall be given conditioned for the payment of the costs accrued and to accrue in the cause. A new bond shall be given when required by any court in which the cause may be pending.



32-1118 Legislature; recount; petition; bond; Secretary of State; powers and duties.

(1) The apparent loser at a general election for a seat in the Legislature may secure a recount of the ballots cast at such election by filing a petition for a recount in duplicate with the Secretary of State no later than the fourth Monday after the election. The petition shall be accompanied by a corporate surety bond in the penal sum of two thousand five hundred dollars conditioned for the payment of costs pursuant to section 32-1116 if the recount fails to change the results of the election. If at any stage of the recount the amount of the bond becomes inadequate, the Secretary of State may order an increase in the amount of such bond.

(2) The Secretary of State shall, by certified or registered mail, give notice of the filing of a petition under this section not later than the day following the filing of the petition and deliver a copy of the petition to the declared winner. The Secretary of State shall also, by the most practicable means of communication, direct the election commissioner or county clerk of each county involved to deliver the ballot boxes to the office of the election commissioner or county clerk designated by the Secretary of State no later than the following Monday.

(3) After the ballot boxes have been received at the designated office, they shall be opened and the ballots for member of the Legislature shall be recounted under the supervision of the Secretary of State. The Secretary of State may employ such persons as may be necessary to conduct the recount and fix their compensation.

(4) The Secretary of State shall, on or before December 20, certify the results of the recount to each of the parties to the recount and to the Clerk of the Legislature.



32-1119 Automatic recount; when; waiver; procedure.

(1) If it appears as evidenced by the abstract of votes that any candidate failed to be nominated or elected by a margin of (a) one percent or less of the votes received by the candidate who received the highest number of votes for the office at an election in which more than five hundred total votes were cast or (b) two percent or less of the votes received by the candidate who received the highest number of votes for the office at an election in which five hundred or less total votes were cast, then such candidate shall be entitled to a recount. Any losing candidate may waive his or her right to a recount by filing a written statement with the Secretary of State, election commissioner, or county clerk with whom he or she made his or her filing. All expenses of a recount under this section shall be paid by those political subdivisions involved in the recount.

(2) Recounts shall be made by the county canvassing board which officiated in making the official county canvass of the election returns. If any member of the county canvassing board cannot participate in the recount, another person shall be appointed by the election commissioner or county clerk to take the member's place.

(3) Recounts for candidates who filed with the Secretary of State shall be made on the fifth Wednesday after the election and shall commence at 9 a.m. The Secretary of State shall inform each election commissioner or county clerk of the names of the candidates for which the board of state canvassers deems a recount to be necessary.

(4) The election commissioner or county clerk shall be responsible for recounting the ballots for those candidates for whom the county canvassing board deems a recount to be necessary. The recount shall be made as soon as possible after the adjournment of the county canvassing board, except that if a recount is required under subsection (3) of this section, the recounts may be conducted concurrently.

(5) The Secretary of State, election commissioner, or county clerk shall notify all candidates whose ballots will be recounted of the time, date, and place of the recount. Candidates whose ballots will be recounted may be present or be represented by an agent appointed by the candidate.

(6) The procedures for the recounting of ballots shall be the same as those used for the counting of ballots on election day. The recount shall be conducted at the county courthouse, except that if vote counting devices are used for the counting or recounting, such counting or recounting may be accomplished at the site of the devices. Counties counting ballots by using a vote counting device shall first recount the ballots by use of the device. If substantial changes are found, the ballots shall then be counted using such device in any precinct which might reflect a substantial change.



32-1120 Automatic recount; certificate of nomination; certificate of election; issuance by election commissioner or county clerk; when.

After the recount under section 32-1119 has been certified, the election commissioner or county clerk shall make a certificate of election or a certificate of nomination in the case of a primary election for the person having the highest number of votes for the office covered by the recount and cause the certificate to be delivered to the person entitled to the certificate.



32-1121 Recount requested by losing candidate; procedure; costs.

If any candidate failed to be nominated or elected by more than the margin provided in section 32-1119, the losing candidate may submit a certified written request for a recount at his or her expense. The request shall be filed with the filing officer with whom the candidate filed for election not later than the tenth day after the county canvassing board or the board of state canvassers convenes. The recount shall be conducted as provided in section 32-1119. Prior to conducting the recount, the cost of the recount shall be determined by the election commissioner or county clerk and the requesting candidate shall be so notified. The candidate requesting the recount shall pay the estimated cost of the recount before the recount is scheduled to be conducted. If the recount involves more than one county, the election commissioner or county clerk shall certify the cost to the Secretary of State. The Secretary of State shall then notify the candidate of the determined cost, and the cost shall be paid before any recount is scheduled to be conducted. The candidate shall pay the cost on demand to the county treasurer of each county involved, and such sums shall be placed in the county general fund to help defray the cost of the recount. If the actual expense is less than the determined cost, the candidate may file a claim with the county board for overpayment of the recount. If the recount determines the candidate to be the winner, all costs which he or she paid shall be refunded. Refunds shall be made from the county general fund.



32-1122 Recount; tie vote; determination of winner.

(1) If a recount after a primary election results in any two or more persons having an equal and the highest number of votes for the same nomination for the same county, city, village, or school district office, the county canvassing board shall, in the presence of the candidates or their representatives, determine by lot which of the candidates shall be nominated. The election commissioner or county clerk shall notify such candidates by certified mail to appear at his or her office on a given day and hour to determine the same before the county canvassing board. The election commissioner or county clerk shall make a certificate of nomination for the person so nominated and shall cause such certificate to be delivered to the person entitled thereto.

(2) If a recount after a general or special election results in any two or more persons having an equal and the highest number of votes for the same county, city, village, or school district office, the county canvassing board shall, in the presence of the candidates or their representatives, determine by lot which of the candidates shall be elected. The election commissioner or county clerk shall notify such candidates by certified mail to appear at his or her office on a given day and hour to determine the same before the county canvassing board. The election commissioner or county clerk shall make a certificate of election for the person so elected and shall cause such certificate to be delivered to the person entitled thereto.

(3) If a recount after a primary election results in any two or more persons having an equal and the highest number of votes for nomination to an office canvassed by the board of state canvassers, the board shall decide by lot which of such persons is nominated.

(4) If a recount after a general or special election results in any two or more persons having an equal and the highest number of votes for the office of the Governor, Secretary of State, Auditor of Public Accounts, State Treasurer, Attorney General, or other officer elected to an executive department, the Legislature shall choose one of such persons for the office. If the office involved in the recount is the office of the Governor, the Lieutenant Governor shall be the candidate for Lieutenant Governor chosen by the person selected by the Legislature as Governor.

(5) If a recount after a general or special election results in any two or more persons having an equal and the highest number of votes for an office canvassed by the board of state canvassers, the board shall decide by lot which of such persons is elected, except officers elected to the executive department.

Upon determination there existed tie votes between two candidates for same office, cause remanded with directions that county canvassing board resolve disputed election under provisions of this section. Dugan v. Vlach, 195 Neb. 81, 237 N.W.2d 104 (1975).



32-1201 Costs of election; payment; county expense.

The county board shall draw warrants in payment of all bills submitted by the election commissioner or county clerk related to the cost of any election conducted by the office of the election commissioner or county clerk. Except as otherwise provided in subsection (4) of section 32-1203, the initial payment for bills submitted to the election commissioner or county clerk for the cost of preparing for and conducting elections shall be a county expense. The compensation of the election commissioner or county clerk, the deputy election commissioner or deputy county clerk for elections, and all permanent employees of the election commissioner or county clerk, the expenditures for the rental, furnishing, and equipping of the office of the election commissioner or county clerk, the expenditures for necessary office supplies, books, documents, and appurtenances relating to or used in performing the duties of the election commissioner or county clerk in relation to elections, and the cost of elections for county, state, and federal governments shall be an apportioned county expense and shall not be chargeable to other political subdivisions.



32-1202 Expenses chargeable to political subdivisions.

The cost of publication and posting of notices and ballots, the cost of precinct registration lists, the compensation of temporary employees, inspectors, judges and clerks of election, and members of counting boards, the overtime costs of all permanent employees of the election commissioner or county clerk relating to elections, the cost of renting, heating, lighting, and equipping polling places including placing and removing ballot boxes and other fixtures and equipment, the cost of printing and delivering ballots and sample ballots, the cost of postage, cards of instructions for voters, maps, voter books for the polling place, other election supplies, and electronic media, the expense of programming and operation of voting systems, and all other expenses of conducting statewide primary and general elections not listed in section 32-1201 shall be chargeable to the political subdivisions in and for which such elections are held.

A county is liable for the expense of reprinting correct ballots where a mistake is discovered in ballots which have already been printed and paid for by the county. Wahlquist v. Adams County, 94 Neb. 682, 144 N.W. 171 (1913).



32-1203 Political subdivisions; election expenses; duties; determination of charge.

(1) Each city, village, school district, public power district, sanitary and improvement district, metropolitan utilities district, fire district, natural resources district, community college area, learning community coordinating council, educational service unit, hospital district, reclamation district, and library board shall pay for the costs of nominating and electing its officers as provided in subsection (2), (3), or (4) of this section. If a special issue is placed on the ballot at the time of the statewide primary or general election by any political subdivision, the political subdivision shall pay for the costs of the election as provided in subsection (2), (3), or (4) of this section. The districts listed in this subsection shall furnish to the Secretary of State and election commissioner or county clerk any maps and additional information which the election commissioner or county clerk may require in the proper performance of their duties in the conduct of elections and certification of results.

(2) The charge for each primary and general election shall be determined by (a) ascertaining the total cost of all chargeable costs as described in section 32-1202, (b) dividing the total cost by the number of precincts participating in the election to fix the cost per precinct, (c) prorating the cost per precinct by the inked ballot inch in each precinct for each political subdivision, and (d) totaling the cost for each precinct for each political subdivision, except that the minimum charge for each primary and general election for each political subdivision shall be one hundred dollars.

(3) In lieu of the charge determined pursuant to subsection (2) of this section, the election commissioner or county clerk may charge public power districts the fee for election costs set by section 70-610.

(4) In lieu of the charge determined pursuant to subsection (2) of this section, the election commissioner or county clerk may bill school districts directly for the costs of an election held under section 10-703.01.



32-1204 Separate election; joint election; costs; political subdivisions; duties.

(1) Every political subdivision shall pay the cost of holding and conducting a separate election on its behalf by the election commissioner or county clerk. The election commissioner or county clerk shall fix and certify the total cost of the separate election to the political subdivision involved. Total cost shall include all chargeable costs as provided in section 32-1202.

(2) Except as provided in section 32-1203, if any two or more political subdivisions hold a joint election, the election commissioner or county clerk shall fix and certify to each political subdivision joining in such election the portion of the total cost which each shall bear.

(3) If a special issue is placed on the ballot of a joint or separate election by any political subdivision, the election commissioner or county clerk shall charge such political subdivision for any additional costs in printing ballots and in publication.



32-1205 Recall election; costs.

A political subdivision in which an official is recalled or a vacancy needs to be filled as the result of a recall petition shall pay the costs of the recall procedure and any special election held as a result of a recall election. If a recall election is canceled pursuant to section 32-1306, the political subdivision shall be responsible for costs incurred related to the canceled election. The costs shall include all chargeable costs as provided in section 32-1202 associated with preparing for and conducting a recall or special election.



32-1206 Other elections; costs.

Any election not otherwise provided for in sections 32-1203 to 32-1205 which is conducted by the election commissioner or county clerk shall be paid for by the entity holding the election.



32-1207 Costs of elections; certification; payment; when due.

The election commissioner or county clerk shall fix and certify the cost of elections pursuant to sections 32-1203 to 32-1206. The cost of elections shall be due and payable from each political subdivision within thirty days after the receipt of the statement certifying the cost of the election. All payments received by the election commissioner or county clerk from each political subdivision for the cost of elections shall be placed in the county general fund and shall be used to help defray the cost of elections.



32-1208 Election equipment and materials; availability; costs.

The election commissioner or county clerk shall provide polling booths, ballot boxes, secrecy sleeves, and other ballot supply kits to political subdivisions upon request. The cost of such equipment and materials shall be amortized over a period of ten to twenty years and shall be chargeable to the political subdivision under section 32-1202.



32-1301 Recall; filing clerk, defined.

For purposes of sections 32-1301 to 32-1309, filing clerk shall mean the election commissioner or county clerk for recall of elected officers of cities, villages, counties, irrigation districts, natural resources districts, public power districts, school districts, community college areas, educational service units, hospital districts, and metropolitan utilities districts.



32-1302 Officials subject to recall.

(1) Except for trustees of sanitary and improvement districts, any elected official of a political subdivision and any elected member of the governing bodies of cities, villages, counties, irrigation districts, natural resources districts, public power districts, school districts, community college areas, educational service units, hospital districts, and metropolitan utilities districts may be removed from office by recall pursuant to sections 32-1301 to 32-1309. A trustee of a sanitary and improvement district may be removed from office by recall pursuant to sections 31-786 to 31-793.

(2) If due to reapportionment the boundaries of the area served by the official or body change, the recall procedure and special election provisions of sections 32-1301 to 32-1309 shall apply to the registered voters within the boundaries of the new area.

(3) The recall procedure and special election provisions of such sections shall apply to members of the governing bodies listed in subsection (1) of this section, other than sanitary and improvement districts, who are elected by precinct, district, or subdistrict of the political subdivision. Only registered voters of such member's precinct, district, or subdistrict may sign a recall petition or vote at the recall election. The recall election shall be held within the member's precinct, district, or subdistrict. When an elected member is nominated by precinct, district, or subdistrict in the primary election and elected at large in the general election, the recall provisions shall apply to the registered voters at the general election.

(4) The recall procedure and special election provisions shall apply to the mayor and members of the city council of municipalities with a home rule charter notwithstanding any contrary provisions of the home rule charter.



32-1303 Recall petition; signers and circulators; requirements; notification.

(1) A petition demanding that the question of removing an elected official or member of a governing body listed in section 32-1302 be submitted to the registered voters shall be signed by registered voters equal in number to at least thirty-five percent of the total vote cast for that office in the last general election, except that (a) for an office for which more than one candidate is chosen, the petition shall be signed by registered voters equal in number to at least thirty-five percent of the number of votes cast for the person receiving the most votes for such office in the last general election, (b) for a member of a board of a Class I school district, the petition shall be signed by registered voters of the school district equal in number to at least twenty-five percent of the total number of registered voters residing in the district on the date that the recall petitions are first checked out from the filing clerk by the principal circulator, and (c) for a member of a governing body of a village, the petition shall be signed by registered voters equal in number to at least forty-five percent of the total vote cast for the person receiving the most votes for that office in the last general election. The signatures shall be affixed to petition papers and shall be considered part of the petition.

(2) Petition circulators shall conform to the requirements of sections 32-629 and 32-630.

(3) The petition papers shall be procured from the filing clerk. Prior to the issuance of such petition papers, an affidavit shall be signed and filed with the filing clerk by at least one registered voter. Such voter or voters shall be deemed to be the principal circulator or circulators of the recall petition. The affidavit shall state the name and office of the official sought to be removed, shall include in typewritten form in concise language of sixty words or less the reason or reasons for which recall is sought, and shall request that the filing clerk issue initial petition papers to the principal circulator for circulation. The filing clerk shall notify the official sought to be removed by any method specified in section 25-505.01 or, if notification cannot be made with reasonable diligence by any of the methods specified in section 25-505.01, by leaving a copy of the affidavit at the official's usual place of residence and mailing a copy by first-class mail to the official's last-known address. If the official chooses, he or she may submit a defense statement in typewritten form in concise language of sixty words or less for inclusion on the petition. Any such defense statement shall be submitted to the filing clerk within twenty days after the official receives the copy of the affidavit. The principal circulator or circulators shall gather the petition papers within twenty days after the receipt of the official's defense statement. The filing clerk shall notify the principal circulator or circulators that the necessary signatures must be gathered within thirty days from the date of issuing the petitions.

(4) The filing clerk, upon issuing the initial petition papers or any subsequent petition papers, shall enter in a record, to be kept in his or her office, the name of the principal circulator or circulators to whom the papers were issued, the date of issuance, and the number of papers issued. The filing clerk shall certify on the papers the name of the principal circulator or circulators to whom the papers were issued and the date they were issued. No petition paper shall be accepted as part of the petition unless it bears such certificate. The principal circulator or circulators who check out petitions from the filing clerk may distribute such petitions to persons who may act as circulators of such petitions.

(5) Petition signers shall conform to the requirements of sections 32-629 and 32-630. Each signer of a recall petition shall be a registered voter and qualified by his or her place of residence to vote for the office in question.



32-1304 Petition papers; requirements.

(1) The Secretary of State shall design the uniform petition papers to be distributed by all filing clerks and shall keep a sufficient number of such blank petition papers on file for distribution to any filing clerk requesting recall petitions. The petition papers shall as nearly as possible conform to the requirements of section 32-628.

(2) In addition to the requirements specified in section 32-628, for the purpose of preventing fraud, deception, and misrepresentation, every sheet of each petition paper presented to a registered voter for his or her signature shall have upon it, above the lines for signatures, (a) a statement that the signatories must be registered voters qualified by residence to vote for the office in question and support the holding of a recall election and (b) in letters not smaller than sixteen-point type in red print (i) the name and office of the individual sought to be recalled, (ii) the reason or reasons for which recall is sought, (iii) the defense statement, if any, submitted by the official, and (iv) the name of the principal circulator or circulators of the recall petition. The decision of a county attorney to prosecute or not to prosecute any individual shall not be stated on a petition as a reason for recall.

(3) Every sheet of each petition paper presented to a registered voter for his or her signature shall have upon it, below the lines for signatures, an affidavit as required in subsection (3) of section 32-628 which also includes language substantially as follows: "and that the affiant stated to each signer, before the signer affixed his or her signature to the petition, the following: (a) The name and office of the individual sought to be recalled, (b) the reason or reasons for which recall is sought as printed on the petition, (c) the defense statement, if any, submitted by the official as printed on the petition, and (d) the name of the principal circulator or circulators of the recall petition".

(4) Each petition paper shall contain a statement entitled Instructions to Petition Circulators prepared by the Secretary of State to assist circulators in understanding the provisions governing the petition process established by sections 32-1301 to 32-1309. The instructions shall include the following statements:

(a) No one circulating this petition paper in an attempt to gather signatures shall sign the circulator's affidavit unless each person who signed the petition paper did so in the presence of the circulator.

(b) No one circulating this petition paper in an attempt to gather signatures shall allow a person to sign the petition until the circulator has stated to the person (i) the object of the petition as printed on the petition, (ii) the name and office of the individual sought to be recalled, (iii) the reason or reasons for which recall is sought as printed on the petition, (iv) the defense statement, if any, submitted by the official as printed on the petition, and (v) the name of the principal circulator or circulators of the recall petition.



32-1305 Petition papers; filing; signature verification; procedure.

(1) The principal circulator or circulators shall file, as one instrument, all petition papers comprising a recall petition for signature verification with the filing clerk within thirty days after the filing clerk issues the initial petition papers to the principal circulator or circulators as provided in section 32-1303.

(2) If the filing clerk is the subject of a recall petition, the signature verification process shall be conducted by two election commissioners or county clerks appointed by the Secretary of State. Mileage and expenses incurred by officials appointed pursuant to this subsection shall be reimbursed by the political subdivision involved in the recall.

(3) Within fifteen days after the filing of the petition, the filing clerk shall ascertain whether or not the petition is signed by the requisite number of registered voters. No new signatures may be added after the initial filing of the petition papers. No signatures may be removed unless the filing clerk receives an affidavit signed by the person requesting his or her signature be removed before the petitions are filed with the filing clerk for signature verification. If the petition is found to be sufficient, the filing clerk shall attach to the petition a certificate showing the result of such examination. If the requisite number of signatures has not been gathered, the filing clerk shall file the petition in his or her office without prejudice to the filing of a new petition for the same purpose.



32-1306 Filing clerk; notification required; recall election; when held; failure to order; effect.

(1) If the recall petition is found to be sufficient, the filing clerk shall notify the official whose removal is sought and the governing body of the affected political subdivision that sufficient signatures have been gathered. Notification of the official sought to be removed may be by any method specified in section 25-505.01 or, if notification cannot be made with reasonable diligence by any of the methods specified in section 25-505.01, by leaving such notice at the official's usual place of residence and mailing a copy by first-class mail to the official's last-known address.

(2) The governing body of the political subdivision shall order an election to be held not less than thirty nor more than seventy-five days after the notification of the official whose removal is sought under subsection (1) of this section, except that if any other election is to be held in that political subdivision within ninety days after such notification, the governing body of the political subdivision shall provide for the holding of the recall election on the same day. All resignations shall be tendered as provided in section 32-562. If the official whose removal is sought resigns before the recall election is held, the governing body may cancel the recall election if the governing body notifies the election commissioner or county clerk of the cancellation at least sixteen days prior to the election, otherwise the recall election shall be held as scheduled.

(3) If the governing body of the political subdivision fails or refuses to order a recall election within the time required, the election may be ordered by the district court having jurisdiction over a county in which the elected official serves. If a filing clerk is subject to a recall election, the Secretary of State shall conduct the recall election.



32-1307 Recall election; ballot.

The form of the official ballot at a recall election held pursuant to section 32-1306 shall conform to the requirements of this section. With respect to each person whose removal is sought, the question shall be submitted: Shall (name of person) be removed from the office of (name of office)? Immediately following each such question there shall be printed on the ballot the two responses: Yes and No. Next to each response shall be placed a square or oval in which the registered voters may vote for one of the responses by making a cross or other clear, identifiable mark. The name of the official which shall appear on the ballot shall be the name of the official that appeared on the ballot of the previous general election that included his or her name.



32-1308 Recall election; results; effect; vacancies; how filled.

(1) If a majority of the votes cast at a recall election are against the removal of the official named on the ballot or the election results in a tie, the official shall continue in office for the remainder of his or her term but may be subject to further recall attempts as provided in section 32-1309.

(2) If a majority of the votes cast at a recall election are for the removal of the official named on the ballot, he or she shall, regardless of any technical defects in the recall petition, be deemed removed from office unless a recount is ordered. If the official is deemed removed, the removal shall result in a vacancy in the office which shall be filled as provided in this section and sections 32-567 to 32-570 and 32-574.

(3) If the election results show a margin of votes equal to one percent or less between the removal or retention of the official in question, the Secretary of State, election commissioner, or county clerk shall order a recount of the votes cast unless the official named on the ballot files a written statement with the filing clerk that he or she does not want a recount.

(4) If there are vacancies in the offices of one-half or more of the members of any governing body at one time due to the recall of such members, a special election to fill such vacancies shall be conducted as expeditiously as possible by the Secretary of State, election commissioner, or county clerk.

(5) No official who is removed at a recall election or who resigns after the initiation of the recall process shall be appointed to fill the vacancy resulting from his or her removal or the removal of any other member of the same governing body during the remainder of his or her term of office.



32-1309 Recall petition prohibited; when.

No recall petition shall be filed against an elected official within twelve months after a recall election has failed to remove him or her from office or within six months after the beginning of his or her term of office or within six months prior to the incumbent filing deadline for the office.



32-1401 Initiative petition; form.

The form of a petition for initiating any law or any amendment to the Constitution of Nebraska shall comply with the requirements of sections 32-628 and 32-1403 and shall be substantially as follows:

Initiative Petition

The object of this petition is to .......................... (Print a concise statement in large type of the legal effect of the filing of the petition and the object sought to be secured by submitting the measure to the voters).

To the Honorable ............................, Secretary of State for the State of Nebraska:

We, the undersigned residents of the State of Nebraska and the county of ............, respectfully demand that the following proposed law (or amendment to the Constitution of Nebraska as the case may be) shall be referred to the registered voters of the state for their approval or rejection at the general election to be held on the .... day of ........ 20...., and each for himself or herself says:

I have personally signed this petition on the date opposite my name;

I am a registered voter of the State of Nebraska and county of .......... and am qualified to sign this petition or I will be so registered and qualified on or before the date on which this petition is required to be filed with the Secretary of State; and

My printed name, date of birth, street and number or voting precinct, and city, village, or post office address are correctly written after my signature.

(Here follow numbered lines for signature, printed name, date of birth, date, street and number or voting precinct, and city, village, or post office address.)



32-1402 Referendum petition; form.

The form of a petition for ordering a referendum upon any act or any part of any act passed by the Legislature of the State of Nebraska shall comply with the requirements of sections 32-628 and 32-1403 and shall be substantially as follows:

Referendum Petition

The object of this petition is to ......................... (Print a concise statement in large type of the legal effect of the filing of the petition and the object sought to be secured by submitting the measure to the voters).

To the Honorable ............................, Secretary of State for the State of Nebraska:

We, the undersigned residents of the State of Nebraska and the county of ................, respectfully order that Legislative Bill No. .... entitled ................... (title of act and, if the petition is against less than the whole act, then set forth here the part or parts on which the referendum is sought), passed by the .............. Legislature of the State of Nebraska at its ....... Session, shall be referred to the registered voters of the state for retention or repeal at the general election to be held on the .... day of ....... 20...., and each for himself or herself says:

I have personally signed this petition on the date opposite my name;

I am a registered voter of the State of Nebraska and county of .......... and am qualified to sign this petition or I will be so registered and qualified on or before the date on which this petition is required to be filed with the Secretary of State; and

My printed name, date of birth, street and number or voting precinct, and city, village, or post office address are correctly written after my signature.

(Here follow numbered lines for signature, printed name, date, date of birth, street and number or voting precinct, and city, village, or post office address.)

Statutory form for referendum petition is furnished by this section. Klosterman v. Marsh, 180 Neb. 506, 143 N.W.2d 744 (1966).

Referendum petition need not have a copy of the measure attached to it until offered for filing, at which time it shall be sufficient if the referendum petition, taken as a whole, which includes all of the various sheets, has a full and correct copy of the measure attached to it. State ex rel. Ayres v. Amsberry, 104 Neb. 273, 177 N.W. 179 (1920), judgment vacated in 104 Neb. 279, 178 N.W. 822 (1920).

This act is constitutional. Barkley v. Pool, 103 Neb. 629, 173 N.W. 600 (1919); Barkley v. Pool, 102 Neb. 799, 169 N.W. 730 (1918).

A referendum petition does not need to contain any part of the act unless the referendum is sought against only a part of the act, and a petition seeking a referendum against an entire act is valid even though the petition contains a copy of the act from which a word has been omitted. Bartling v. Wait, 96 Neb. 532, 148 N.W. 507 (1914).



32-1403 Initiative or referendum; petition; title and text required; filing.

A full and correct copy of the title and text of the law or amendment to the Constitution of Nebraska to be proposed by an initiative petition or the measure sought to be referred to the registered voters by a referendum petition shall be printed upon each sheet of the petition which contains signatures. The petition may be filed with the Secretary of State in numbered sections for convenience in handling.



32-1404 Initiative and referendum petitions; signers and circulators; requirements.

A signer of an initiative and referendum petition shall be a registered voter of the State of Nebraska on or before the date on which the petition is required to be filed with the Secretary of State and shall meet the requirements of section 32-630. A person who circulates initiative and referendum petitions shall comply with the requirements of section 32-629 and subsection (2) of section 32-630 and with the prohibitions contained in subdivisions (3)(a), (d), and (f) of section 32-630.



32-1405 Initiative and referendum petitions; sponsors; filing required; Revisor of Statutes; Secretary of State; duties.

(1) Prior to obtaining any signatures on an initiative or referendum petition, a statement of the object of the petition and the text of the measure shall be filed with the Secretary of State together with a sworn statement containing the names and street addresses of every person, corporation, or association sponsoring the petition.

(2) Upon receipt of the filing, the Secretary of State shall transmit the text of the proposed measure to the Revisor of Statutes. The Revisor of Statutes shall review the proposed measure and suggest changes as to form and draftsmanship. The revisor shall complete the review within ten days after receipt from the Secretary of State. The Secretary of State shall provide the results of the review and suggested changes to the sponsor but shall otherwise keep them confidential for five days after receipt by the sponsor. The Secretary of State shall then maintain the opinion as public information and as a part of the official record of the initiative. The suggested changes may be accepted or rejected by the sponsor.

(3) The Secretary of State shall prepare five camera-ready copies of the petition from the information filed by the sponsor and any changes accepted by the sponsor and shall provide the copies to the sponsor within five days after receipt of the review required in subsection (2) of this section. The sponsor shall print the petitions to be circulated from the forms provided.

(4) The changes made to this section by Laws 1995, LB 337 shall apply to initiative and referendum petitions filed on or after September 9, 1995.

Petition was legally insufficient when it omitted a sworn statement of the sponsors and their street addresses. Loontjer v. Robinson, 266 Neb. 902, 670 N.W.2d 301 (2003).

Substantial compliance in filing the itemized verified statement of contributions and expenditures is all that is required. State ex rel. Morris v. Marsh, 183 Neb. 521, 162 N.W.2d 262 (1968).

Referendum petition against legislative act may be circulated as soon as act is passed. Klosterman v. Marsh, 180 Neb. 506, 143 N.W.2d 744 (1966).

The 1939 amendment to this section, which requires that a copy of the form of the petition together with a list of the known sponsors and those contributing funds be filed before the petition is circulated, is valid and mandatory, and the Secretary of State may refuse to file a petition where there has not been compliance with these requirements of this section. State ex rel. Winter v. Swanson, 138 Neb. 597, 294 N.W. 200 (1940).

This section, prior to the 1919 amendment, did not apply to a referendum petition and such a petition is sufficient if, at the time it is offered for filing, taking all of the sheets together as a whole, it has a full and correct copy of the measure attached to it. State ex rel. Ayres v. Amsberry, 104 Neb. 273, 177 N.W. 179 (1920), judgment vacated in 104 Neb. 279, 178 N.W. 822 (1920).

This section and section 32-705 provide generally for the duties of circulators of initiative and referendum petitions. Barkley v. Pool, 103 Neb. 629, 173 N.W. 600 (1919).

Under former law this section did not apply to referendum petitions. Bartling v. Wait, 96 Neb. 532, 148 N.W. 507 (1914).

Initiative procedure did not constitute adequate remedy to correct existing inequalities in apportionment of legislative districts. League of Nebraska Municipalities v. Marsh, 209 F.Supp. 189 (D. Neb. 1962).



32-1405.01 Initiative and referendum measures; informational pamphlet; contents; distribution.

(1) The Secretary of State shall develop and print one informational pamphlet on all initiative and referendum measures to be placed on the ballot. The pamphlet shall include the measure number, the ballot title and text, and the full text of each initiated or referred measure and arguments both for and against each measure.

(2) The Secretary of State shall write the arguments for and against each measure, and each set of arguments shall consist of no more than two hundred fifty words. Information for the arguments may be provided by the sponsors of the measure, opponents to the measure, and other sources.

(3) The Secretary of State shall distribute the pamphlets to election commissioners and county clerks at least six weeks prior to the election. The election commissioners and county clerks shall immediately make the pamphlets available in their offices and in at least three other public locations that will facilitate distribution to the public.



32-1405.02 Initiative and referendum measures; public hearing; notice.

After the Secretary of State certifies the initiative and referendum measures for the ballot under subsection (3) of section 32-1411, the Secretary of State shall hold one public hearing in each congressional district for the purpose of allowing public comment on the measures. Notice of each hearing shall be published once in such newspapers as are necessary to provide for general circulation within the congressional district in which the meeting will be held not less than five days prior to the hearing. The hearings shall be held not more than eight weeks prior to the election.



32-1406 Initiative and referendum petitions; principal circulator; name and address.

The election commissioner or county clerk shall provide the name and address of the principal circulator of an initiative or referendum petition upon request. The principal circulator shall inform the election commissioner or county clerk of the name and address to be provided.



32-1407 Initiative petition; filing deadline; issue placed on ballot; when; referendum petition; filing deadline.

(1) Initiative petitions shall be filed in the office of the Secretary of State at least four months prior to the general election at which the proposal would be submitted to the voters.

(2) When a copy of the form of any initiative petition is filed with the Secretary of State prior to obtaining signatures, the issue presented by such petition shall be placed before the voters at the next general election occurring at least four months after the date that such copy is filed if the signed petitions are found to be valid and sufficient. All signed initiative petitions shall become invalid on the date of the first general election occurring at least four months after the date on which the copy of the form is filed with the Secretary of State.

(3) Petitions invoking a referendum shall be filed in the office of the Secretary of State within ninety days after the Legislature at which the act sought to be referred was passed has adjourned sine die or has adjourned for more than ninety days.

Pursuant to subsection (1) of this section, county officials must determine whether each signer was registered as a voter on or before the date on which the petition was required to be filed with the Secretary of State. State ex rel. Bellino v. Moore, 254 Neb. 385, 576 N.W.2d 793 (1998).

This section does not invalidate initiative petitions if the time required for a judicial determination of the validity of the initiative effort extends to a date beyond that of the next ensuing general election; in such event, the election is to be held as early after the judgment of the court as it can be. State ex rel. Labedz v. Beermann, 229 Neb. 657, 428 N.W.2d 608 (1988).



32-1408 Initiative and referendum petitions; Secretary of State; refuse filing; when.

The Secretary of State shall not accept for filing any initiative or referendum petition which interferes with the legislative prerogative contained in the Constitution of Nebraska that the necessary revenue of the state and its governmental subdivisions shall be raised by taxation in the manner as the Legislature may direct.



32-1409 Initiative and referendum petitions; signature verification; procedure; certification; Secretary of State; duties.

(1) Upon the receipt of the petitions, the Secretary of State, with the aid and assistance of the election commissioner or county clerk, shall determine the validity and sufficiency of signatures on the pages of the filed petition. The Secretary of State shall deliver the various pages of the filed petition to the election commissioner or county clerk by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Upon receipt of the pages of the petition, the election commissioner or county clerk shall issue to the Secretary of State a written receipt that the pages of the petition are in the custody of the election commissioner or county clerk. The election commissioner or county clerk shall determine if each signer was a registered voter on or before the date on which the petition was required to be filed with the Secretary of State. The election commissioner or county clerk shall compare the signer's signature, printed name, date of birth, street name and number or voting precinct, and city, village, or post office address with the voter registration records to determine whether the signer was a registered voter. The determination of the election commissioner or county clerk may be rebutted by any credible evidence which the election commissioner or county clerk finds sufficient. The express purpose of the comparison of names and addresses with the voter registration records, in addition to helping to determine the validity of such petition, the sufficiency of such petition, and the qualifications of the signer, shall be to prevent fraud, deception, and misrepresentation in the petition process.

(2) Upon completion of the determination of registration, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name and address of each signer found not to be a registered voter and the petition page number and line number where the name is found, and if the reason for the invalidity of the signature or address is other than the nonregistration of the signer, the election commissioner or county clerk shall set forth the reason for the invalidity of the signature. If the election commissioner or county clerk determines that a signer has affixed his or her signature more than once to any page or pages of the petition and that only one person is registered by that name, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name of the duplicate signature and shall count only the earliest dated signature. The election commissioner or county clerk shall deliver all pages of the petition and the certifications to the Secretary of State within forty days after the receipt of such pages from the Secretary of State. The delivery shall be by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. The Secretary of State may grant to the election commissioner or county clerk an additional ten days to return all pages of the petition in extraordinary circumstances.

(3) Upon receipt of the pages of the petition, the Secretary of State shall issue a written receipt indicating the number of pages of the petition that are in his or her custody. When all the petitions and certifications have been received by the Secretary of State, he or she shall strike from the pages of the petition all but the earliest dated signature of any duplicate signatures and such stricken signatures shall not be added to the total number of valid signatures. Not more than twenty signatures on one sheet shall be counted. All signatures secured in a manner contrary to sections 32-1401 to 32-1416 shall not be counted. Clerical and technical errors in a petition shall be disregarded if the forms prescribed in sections 32-1401 to 32-1403 are substantially followed. The Secretary of State shall total the valid signatures and determine if constitutional and statutory requirements have been met. The Secretary of State shall immediately serve a copy of such determination by certified or registered mail upon the person filing the initiative or referendum petition. If the petition is found to be valid and sufficient, the Secretary of State shall proceed to place the measure on the general election ballot.

(4) The Secretary of State may adopt and promulgate rules and regulations for the issuance of all necessary forms and procedural instructions to carry out this section.

Pursuant to subsection (3) of this section, the Secretary of State is required to determine if constitutional requirements have been met before placing a measure on the ballot. State ex rel. Lemon v. Gale, 272 Neb. 295, 721 N.W.2d 347 (2006).

Subsection (1) of this section is unconstitutional because it requires an "exact match" of information and does not on its face provide for the Secretary of State to allow county officials to make exceptions to the matching requirement. State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999).

Pursuant to subsection (1) of this section, upon receipt of initiative petitions, the Secretary of State delivers them to the election commissioners and clerks of each county for verification of each signature. When performing the verification procedures, county officials are required to compare the signer's printed name; street address or voting precinct; city, village, or post office address; and signature with voter registration records to determine if the signer is a registered voter. The signature is presumed to be valid only if all of these items match. Pursuant to subsection (1) of this section, county officials must determine whether each signer was registered as a voter on or before the date on which the petition was required to be filed with the Secretary of State. Pursuant to subsection (1) of this section, the findings of county officials as to the validity or invalidity of petition signatures may be rebutted by any credible evidence that the Secretary of State finds sufficient. Pursuant to subsection (1) of this section, a party cannot challenge the constitutionality of this section in the same action in which it attempts to rely upon the same section. Pursuant to subsection (1) of this section, a finding by county officials of the invalidity of individual signatures cannot be rebutted by the use of random statistical sampling. Pursuant to subsection (2) of this section, county officials are required to certify their verification of petition signatures to the Secretary of State within 40 days after their receipt of the petitions. Pursuant to subsection (3) of this section, the Secretary of State is required to determine the total number of valid signatures and determine whether the constitutional and statutory requirements have been met. The Secretary of State is required to notify the person filing the initiative petition of the result of the verification process. State ex rel. Bellino v. Moore, 254 Neb. 385, 576 N.W.2d 793 (1998).

Pursuant to subsection (3) of this section (formerly subsection (5) of section 32-705), the Secretary of State will approve a proposed petition if the statutorily prescribed forms are substantially complied with. Duggan v. Beermann, 249 Neb. 411, 544 N.W.2d 68 (1996).



32-1410 Initiative and referendum petitions; ballot title; statement of effect; Attorney General; duties; appeal.

(1) When an initiative petition is filed with the Secretary of State to propose a measure to the registered voters of the state, the Secretary of State shall transmit a copy of the measure to the Attorney General. Within ten days after receiving the copy, the Attorney General shall provide and return to the Secretary of State a ballot title for such measure. The ballot title shall express the purpose of the measure in not exceeding one hundred words and shall not resemble, so far as to be likely to create confusion, any title previously filed for any measure to be submitted at that election. The Attorney General also shall prepare a statement to be printed in italics immediately preceding the ballot title on the official ballot. Such statement shall in clear and concise language explain the effect of a vote for and against the measure in such language that the statement will not be intentionally an argument or likely to create prejudice, either for or against the measure. The ballot title shall be so worded that those in favor of adopting the measure shall vote For and those opposing the adoption of the measure shall vote Against.

(2) When a referendum petition is filed with the Secretary of State to refer a measure to the registered voters of the state, the Secretary of State shall transmit a copy of the measure to the Attorney General. Within ten days after receiving the copy, the Attorney General shall provide and return to the Secretary of State a ballot title for such measure. The ballot title may be distinct from the legislative title of the measure, shall express the purpose of the measure in not exceeding one hundred words, and shall not resemble, so far as to be likely to create confusion, any title previously filed for any measure to be submitted at that election. The Attorney General also shall prepare a statement to be printed in italics immediately preceding the ballot title on the official ballot. Such statement shall in clear and concise language explain the effect of a vote to retain and a vote to repeal the measure in such language that the statement will not be intentionally an argument or likely to create prejudice, either for retention or for repeal of the measure. The ballot title shall be so worded that those in favor of retaining the measure shall vote Retain and those opposing the measure shall vote Repeal.

(3) Any person who is dissatisfied with the ballot title provided by the Attorney General for any measure may appeal from his or her decision to the district court as provided in section 32-1412. The person shall file a petition asking for a different title and setting forth the reasons why the title prepared by the Attorney General is insufficient or unfair. No appeal shall be allowed from the decision of the Attorney General on a ballot title unless the appeal is taken within ten days after the decision is filed. A copy of every such decision shall be served by the Secretary of State or the clerk of the district court upon the person offering or filing such initiative or referendum petition or appeal. Service of such decision may be by mail or electronic transmission and shall be made forthwith. The district court shall thereupon examine the measure, hear arguments, and in its decision thereon certify to the Secretary of State a ballot title for the measure in accord with the intent of this section by September 1 prior to the statewide general election.

(4) The appeal procedures described in the Administrative Procedure Act shall not apply to this section.



32-1411 Initiative and referendum measures; numbering; placement on ballot.

(1) The Secretary of State shall number the measures proposed by initiative or referendum to be voted upon at the next general election. Beginning with the 1986 general election, the first measure shall be numbered 400 and the succeeding measures shall be numbered consecutively 401, 402, 403, 404, 405, and so on.

(2) When any initiative or referendum petition is regularly and legally filed with the Secretary of State, he or she shall, at the next general election, cause to be printed on an official ballot in a nonpartisan manner the ballot title and number of the measure. The ballot titles shall be printed on the official ballot in a random order as determined by the Secretary of State. The statement prepared by the Attorney General shall be printed in italics immediately preceding the ballot title on the official ballot. Measures proposed by initiative petition shall be designated and distinguished on the ballot by the heading Proposed by Initiative Petition. Measures referred by petition shall be designated Referendum ordered by Petition of the People. All initiative and referendum measures shall be submitted in a nonpartisan manner without any indication or suggestion on the ballot that they have been approved or endorsed by any political party or organization.

(3) At the time the Secretary of State furnishes to the election commissioners or county clerks certified copies of the names of the candidates for state and other offices, the Secretary of State shall furnish to each election commissioner or county clerk a certified copy of the ballot titles and numbers of the measures proposed by initiative or referendum to be voted upon at the next general election. The election commissioner or county clerk shall print such ballot titles and numbers upon the official ballot in the order presented by the Secretary of State and the relative position required by this section.



32-1412 Initiative and referendum measures; refusal of Secretary of State to place on ballot; jurisdiction of district court; parties; appeal.

(1) If the Secretary of State refuses to place on the ballot any measure proposed by an initiative petition presented at least four months preceding the date of the election at which the proposed law or constitutional amendment is to be voted upon or a referendum petition presented within ninety days after the Legislature enacting the law to which the petition applies adjourns sine die or for a period longer than ninety days, any resident may apply, within ten days after such refusal, to the district court of Lancaster County for a writ of mandamus. If it is decided by the court that such petition is legally sufficient, the Secretary of State shall order the issue placed upon the ballot at the next general election.

(2) On a showing that an initiative or referendum petition is not legally sufficient, the court, on the application of any resident, may enjoin the Secretary of State and all other officers from certifying or printing on the official ballot for the next general election the ballot title and number of such measure. If a suit is filed against the Secretary of State seeking to enjoin him or her from placing the measure on the official ballot, the person who is the sponsor of record of the petition shall be a necessary party defendant in such suit.

(3) Such suits shall be advanced on the court docket and heard and decided by the court as quickly as possible. Either party may appeal to the Court of Appeals within ten days after a decision is rendered. The appeal procedures described in the Administrative Procedure Act shall not apply to this section.

(4) The district court of Lancaster County shall have jurisdiction over all litigation arising under sections 32-1401 to 32-1416.

Pursuant to subsection (2) of this section, the issue of whether a measure complies with the requirements of Neb. Const. art. III, sec. 2, is a question of legal sufficiency and is justiciable by a court before the measure is submitted to the voters. State ex rel. Lemon v. Gale, 272 Neb. 295, 721 N.W.2d 347 (2006).

Subsection (2) of this section allows a court to consider whether an initiative petition is legally sufficient and questions dealing with statutory provisions concerning the form of a petition and the technical requirements of the sponsors affect the legal sufficiency of an initiative. Loontjer v. Robinson, 266 Neb. 902, 670 N.W.2d 301 (2003).

A prayer for injunctive relief under this section can be properly joined with a prayer for declaratory relief. Duggan v. Beermann, 249 Neb. 411, 544 N.W.2d 68 (1996).

The ten-day time limit imposed by this section within which to seek a writ of mandamus against the Secretary of State's sufficiency determination of an initiative petition violates neither the First nor Fourteenth Amendments to the U.S. Constitution. State ex rel. Labedz v. Beermann, 229 Neb. 657, 428 N.W.2d 608 (1988).

Under the provisions of this section, Nebraska citizens have ten days from the day the Secretary of State formally files an order refusing to place an initiative on the ballot to bring an action for a writ of mandamus in the district court for Lancaster County. State ex rel. Labedz v. Beermann, 229 Neb. 657, 428 N.W.2d 608 (1988).

This section governs the time for taking an appeal in cases arising under the Initiative and Referendum Act, and, unless a transcript is filed in the Supreme Court within the time prescribed by this section, the Supreme Court cannot obtain jurisdiction of such cases on appeal. State ex rel. Ayres v. Amsberry, 104 Neb. 279, 178 N.W. 822 (1920), vacating former judgment in 104 Neb. 273, 177 N.W. 179 (1920).

The provisions of this act authorizing injunction suits are valid, and the remedies provided for by this section are available to and may be invoked by any citizen. Barkley v. Pool, 103 Neb. 629, 173 N.W. 600 (1919); Barkley v. Pool, 102 Neb. 799, 169 N.W. 730 (1918).



32-1413 Initiative and referendum measures; publication required; rate.

Immediately preceding any general election at which any initiative or referendum measure is to be submitted to the registered voters, the Secretary of State shall cause to be published in all legal newspapers in the state once each week for three consecutive weeks a true copy of the ballot title and text and the number of each measure to be submitted in the form in which the measure will be printed on the official ballot. The publication shall be at a rate charged as provided in section 33-141.

This section is not applicable to amendments to the Constitution proposed by the Legislature. State ex rel. Hall v. Cline, 118 Neb. 150, 224 N.W. 6 (1929).



32-1414 Initiative and referendum measures; counting, canvassing, and return of votes; proclamation by Governor.

The votes on initiative and referendum measures shall be counted, canvassed, and returned in the same manner as votes for candidates are counted, canvassed, and returned, and the abstract of votes made by the election commissioners or county clerks shall be returned on abstract sheets in the manner provided by section 32-1034 for abstracts of votes for state and county officers. The board of state canvassers shall canvass the votes upon each initiative or referendum measure in the same manner as is prescribed in the case of presidential electors. The Governor shall, within ten days of the completion of the canvass, issue his or her proclamation giving the whole number of votes cast in the state approving and rejecting each measure and declaring such measures as are approved by the constitutional number or majority of those voting to be in full force and effect as the law of the State of Nebraska from the date of such proclamation. If two or more measures are approved at such election which are known to conflict with each other or to contain conflicting provisions, the Governor shall also proclaim which is paramount in accordance with section 32-1416.



32-1415 Initiative or referendum; approved; preservation and printing.

If an initiative or referendum is approved by the voters at the general election, the copies of the initiative or referendum petition filed with the Secretary of State and a certified copy of the Governor's proclamation declaring the measure approved by the people shall be identified and preserved. The Secretary of State shall cause every measure approved by the people to be printed with the general laws enacted by the next session of the Legislature with the date of the Governor's proclamation declaring the same to have been approved by the people.



32-1416 Conflicting laws; adoption; which law controls.

If two or more conflicting laws are approved by the registered voters at the same election, the law receiving the greatest number of affirmative votes shall be paramount in all particulars as to which there is a conflict even though such law may not have received the greater majority of affirmative votes. If two or more conflicting amendments to the Constitution of Nebraska are approved by the registered voters at the same election, the amendment which receives the greatest number of affirmative votes shall be paramount in all particulars as to which there is conflict even though such amendment may not have received the greater majority of affirmative votes.



32-1417 Constitution of United States; proposed amendment; adoption or rejection; submission to voters for advisory vote.

(1) If a proposed amendment to the Constitution of the United States is duly submitted to the Legislature of the State of Nebraska as provided in Article V of the Constitution of the United States, a petition may be filed with the Secretary of State requesting that such proposed amendment be submitted to a vote of the people for an advisory opinion as to whether the proposed amendment to the Constitution of the United States shall be adopted or rejected. The petition shall set forth at length the proposed amendment and shall be signed by a number of registered voters of the state equal to ten percent of the votes cast at the immediately preceding presidential election. The registered voters signing the petition shall be so distributed as to include two percent of the registered voters of each of three-fifths of the counties of the state. When the petition is filed with the Secretary of State, he or she shall submit the proposed amendment to the registered voters of the state at the first general election held at least four months after such petition has been filed.

(2) The procedure for placing the proposed amendment on the ballot shall be the same as for placing initiated measures on the ballot under the Constitution and laws of Nebraska so far as is applicable. The ballot title on each such question submitted shall be designated as follows: Advisory Vote on Amendment to Constitution of United States Ordered by Petition of the People. The question shall be submitted in substantially the following form:

Is it desirable that the Legislature ratify the following proposed amendment to the Constitution of the United States:

(Setting out proposed amendment)

For ratification

Against ratification

(3) The result of the vote cast on a question submitted under this section shall be regarded as advisory to the Legislature of the opinion of the people concerning such proposed amendment to the Constitution of the United States but shall not be binding upon the Legislature or any member thereof or be considered as controlling in any action taken either to ratify or not to ratify such amendment.



32-1501 Interference or refusal to comply with Secretary of State; penalty.

Any person who willfully interferes with or refuses to comply with the requirements of and cooperate with the Secretary of State or his or her designated agent in carrying out the powers and duties prescribed in sections 32-202 and 32-203 shall be guilty of a Class III misdemeanor.



32-1502 Election falsification; penalty.

A person shall be guilty of election falsification if, orally or in writing, he or she purposely states a falsehood under oath lawfully administered or in a statement made under penalty of election falsification (1) as to a material matter relating to an election in a proceeding before a court, tribunal, or public official or (2) in a matter in relation to which an oath or statement under penalty of election falsification is authorized by law, including a statement required for verifying or filing a voter registration application or voting early or a statement required by a new or former resident to enable him or her to vote for President or Vice President of the United States. Any person committing election falsification shall be guilty of a Class IV felony.



32-1503 Registration of voters; prohibited acts; penalty.

Any person who (1) falsely impersonates an elector and registers or attempts or offers to register in the name of such elector, (2) knowingly or fraudulently registers or offers to, attempts to, or makes application to register in or under the name of any other person, in or under any false, assumed, or fictitious name, or in or under any name not his or her own, (3) knowingly or fraudulently registers in two election districts, (4) having registered in one district, fraudulently attempts or offers to register at any other election district in which he or she does not have a lawful right to register, (5) knowingly or willfully does any unlawful act to secure registration for himself or herself or any other person, (6) knowingly, willfully, or fraudulently, by false impersonation or by any unlawful means, causes, procures, or attempts to cause or procure the name of any registered voter in any election precinct to be erased or stricken from any register of the voters of such precinct, (7) by force, threat, menace, intimidation, bribery, reward, offer or promise of reward, or other unlawful means, prevents, hinders, or delays any person having a lawful right to register or to be registered from duly exercising such right, (8) knowingly, willfully, or fraudulently compels, induces, or attempts or offers to compel or induce, by any unlawful means, any deputy registrar to register any person not lawfully entitled to registration in such precinct or to register any false, assumed, or fictitious name or any name of any other person, (9) knowingly, willfully, or fraudulently interferes with, hinders, or delays any deputy registrar in the discharge of his or her duties, (10) counsels, advises, induces, or attempts to induce any deputy registrar to refuse to perform or neglect to comply with his or her duties or to violate any of the provisions of the Election Act, or (11) aids, counsels, procures, or advises any person to do any act forbidden by this section or to omit to do any act by law directed to be done shall be guilty of a Class IV felony.



32-1504 Deputy registrar; neglect of duties; penalty.

Any deputy registrar who is guilty of any willful neglect of his or her duty or of any corrupt or fraudulent conduct or practice in the execution of his or her duty or who willfully neglects or, when called upon, willfully declines to exercise the powers conferred on him or her by sections 32-301 to 32-330 shall be guilty of a Class IV felony.



32-1505 Deputy registrar; liquor violations; penalty.

No deputy registrar shall bring, attempt to bring, take, cause to be taken, order, or send into any place of registration or revision of registration any liquor or shall at any such time or place drink or partake of any liquor at such place of registration or revision of registration. A person violating this section shall be guilty of a Class III misdemeanor.



32-1506 Election records; prohibited acts; penalty.

Any deputy registrar, judge or clerk of election, or other officer having the custody of records, registers, copies of records or registers, oaths, certificates, or any other paper, document, or evidence of any description by law directed to be made, filed, or preserved who steals, willfully destroys, mutilates, defaces, falsifies, or fraudulently removes such paper, document, or evidence or any part thereof, who fraudulently makes an entry, erasure, or alteration in such paper, document, or evidence except as allowed and directed by the Election Act, who permits any other person to commit any violation listed in this section, or who advises, procures, or abets the commission of such a violation shall be guilty of a Class III misdemeanor and shall forfeit his or her office. Any other person who violates this section shall be guilty of a Class III misdemeanor.



32-1507 False swearing; political party affiliation; penalty.

Any registered voter, candidate, or proposed candidate who swears falsely as to political party affiliation or swears that he or she affiliates with two or more political parties shall be guilty of a Class IV misdemeanor.



32-1508 Willful or corrupt false swearing; registration of voters; penalty.

Any person who is guilty of willful or corrupt false swearing in taking an oath prescribed by or upon any examination provided for in sections 32-301 to 32-330 or upon being challenged as unqualified to register to vote shall be guilty of a Class IV felony.



32-1509 Repealed. Laws 1997, LB 764, § 113.



32-1510 Interference with voter registration; penalty.

Any person who causes any breach of the peace or uses any disorderly violence or threat of violence which impedes or hinders any registration of voters or revision of voter registration lists or interferes with the lawful proceedings of any deputy registrar shall be guilty of a Class III misdemeanor.



32-1511 Interference with deputy registrar; penalty.

Any person who (1) knowingly or willfully obstructs, hinders, assaults, or, by bribery, solicitation, or otherwise, interferes with any deputy registrar in carrying out his or her powers or duties, (2) hinders or prevents the attendance of any deputy registrar at any registration of voters or revision of voter registration lists, or (3) unlawfully molests, interferes with, removes, or ejects from any place of registration or revision of registration any deputy registrar or unlawfully threatens, attempts, or offers to do so shall be guilty of a Class III misdemeanor.



32-1512 Voter registration; irregularities or defects; not a defense; when.

Irregularities or defects in the mode of noticing, convening, holding, or conducting any registration or revision of registration authorized by sections 32-301 to 32-330 shall not constitute a defense to a prosecution for a violation of any of the provisions of sections 32-1503 to 32-1511.



32-1513 Candidate filing form; nominating petitions; prohibited acts; penalty.

Any person who (1) offers to accept and receive or accepts and receives any money or valuable thing in consideration for his or her filing or agreeing to file or not filing or agreeing not to file a candidate filing form for himself or herself as a candidate for nomination in any primary election, (2) offers to accept or receives any money or any valuable thing in consideration for withdrawing his or her name as a candidate for nomination at a primary election, (3) offers or, with knowledge of the same, permits any person to offer for his or her benefit any bribe to a voter to induce him or her to sign any candidate filing form or accept any such bribe or promise of gain of any kind in the nature of a bribe as a consideration for signing the same whether such bribe or promise of gain in the nature of a bribe is offered or accepted before or after such signing, or (4) signs more petitions for nomination than there are positions to fill in any kind of office shall be guilty of a Class III misdemeanor.



32-1514 Candidate filing form; forgery; penalty.

Any person who forges any candidate filing form shall be guilty of a Class III felony.



32-1515 Candidate filing form; wrongful failure to file; penalty.

Any person who is in possession of any candidate filing form entitled to be filed under the Election Act and who wrongfully suppresses or neglects or willfully fails to file such candidate filing form or fails to cause such candidate filing form to be filed at the proper time in the proper office shall be guilty of a Class III misdemeanor.



32-1516 Candidate filing form; initials or signatures on ballot; prohibited acts; penalty.

Any person who falsely makes or falsely swears to any candidate filing form or any part thereof, fraudulently defaces or destroys any candidate filing form or any part thereof, files or receives for filing any candidate filing form knowing that the form or any part thereof is falsely made, suppresses any duly filed candidate filing form or any part thereof, or forges or falsely places any initials or signatures on any ballot under section 32-916 or 32-947 shall be guilty of a Class III felony.



32-1517 Election officials; employers; prohibited acts; penalties.

(1) Any person appointed to be a precinct or district inspector or a judge or clerk of election who refuses, neglects, or fails to serve without excuse shall be guilty of a Class IV misdemeanor.

(2) Any employer of a person appointed to be a precinct or district inspector or a judge or clerk of election who threatens to discharge or coerces or attempts to coerce such person by reason of his or her service as an inspector or a judge or clerk of election shall be guilty of a Class III misdemeanor and such employer shall be subject to a mandatory five-hundred-dollar fine upon conviction.

(3) Any employer of a person appointed to be a precinct or district inspector or a judge or clerk of election who discharges such person from employment, docks such person's pay, overtime pay, sick leave, or vacation time, or in any other way penalizes such person because of his or her service as an inspector, a judge, or a clerk shall be guilty of a Class III felony.



32-1518 Election officials; other violations of Election Act; penalty.

Any judge or clerk of election, any precinct or district inspector, or any other person upon whom any duty is imposed by the Election Act relating to elections who willfully does or performs anything prohibited by the act for which no other penalty is provided or neglects or omits to perform any such duty shall be guilty of a Class I misdemeanor and shall forfeit his or her office.

Under this section, a county clerk who neglects to furnish ballots and correct them, as required by the election laws, is liable to forfeit his office and to be fined and imprisoned. Wahlquist v. Adams County, 94 Neb. 682, 144 N.W. 171 (1913).



32-1519 Judge or clerk of election; prohibited acts; penalty.

(1) Any judge of election who (a) knowingly receives or sanctions the reception of an improper or illegal vote from any person who is not a registered voter, (b) receives or sanctions the reception of a ballot from any person who refuses to answer any question which is put to him or her in accordance with the Election Act, (c) refuses to take the oath prescribed by the act, (d) sanctions the refusal by any other judge of election to administer any oath required by the act when such oath is required, or (e) refuses to receive or sanctions the rejection of a ballot from any registered voter at the place where such registered voter properly and legally offers to vote shall be guilty of a Class III misdemeanor.

(2) Any judge or clerk of election on whom any duty is enjoined by the act who willfully neglects any such duty or who engages in any corrupt conduct in the discharge of his or her duty shall be guilty of a Class III misdemeanor.



32-1520 Ballot with unlawful printing; prohibited acts; penalty.

Any person causing ballots to be printed with a designated heading containing a name or names not found on the official ballot having such heading or any person knowingly peddling or distributing any such ballot with the intent to have such ballot voted at any election shall be guilty of a Class IV misdemeanor.



32-1521 Persons authorized to print and distribute ballots; violation; penalty.

Any person who prints or causes to be printed or distributed any ballot marked Official Ballot other than an election commissioner, county clerk, or city or village clerk shall be guilty of a Class III misdemeanor.



32-1522 Ballots and other election documents; prohibited acts; penalties.

(1) A judge or clerk of election, a printer, or any other person entrusted with the custody or delivery of ballots, blanks, list of voters book and official summary of votes cast, card of instructions, or other required papers who knowingly and willfully (a) unlawfully opens or permits to be opened any sealed packages containing ballots, (b) gives or delivers to any person not lawfully entitled thereto an official ballot, or (c) unlawfully misplaces or carries away, negligently loses, permits to be taken away from him or her, fails to deliver, or destroys any such package of ballots or any ballot, blank, list of voters book and official summary of votes cast, card of instructions, or other required paper shall be guilty of a Class III felony.

(2) Any printer employed to print the official ballots or any person engaged in printing the same who knowingly and willfully (a) prints or causes or permits to be printed any official ballots printed otherwise than the copy for the same furnished by the election commissioner or county clerk, (b) prints any false or fraudulent ballots, (c) appropriates any of such ballots to himself or herself or gives, delivers, or knowingly permits any of such ballots to be taken by any person other than the election commissioner or county clerk, or (d) seals up or causes or permits to be sealed up or delivers to the election commissioner or county clerk a less number of ballots than the number endorsed thereon shall be guilty of a Class I misdemeanor.

(3) Any person who knowingly has in his or her possession any official ballot illegally obtained or attempts to vote any ballot other than the official ballot lawfully obtained shall be guilty of a Class I misdemeanor.



32-1523 Obstruction of polling place or building; penalty.

Any person who obstructs the doors or entries or prevents free ingress to and egress from a polling place or building shall be guilty of a Class V misdemeanor.



32-1524 Electioneering; prohibited acts; penalty.

(1) No judge or clerk of election or precinct or district inspector shall do any electioneering while acting as an election official.

(2) No person shall do any electioneering, circulate petitions, or perform any action that involves solicitation within any polling place or any building designated for voters to cast ballots by the election commissioner or county clerk pursuant to the Election Act while the polling place or building is set up for voters to cast ballots or within two hundred feet of any such polling place or building except as otherwise provided in subsection (3) of this section.

(3) Subject to any local ordinance, a person may display yard signs on private property within two hundred feet of a polling place or building designated for voters to cast ballots if the property is not under common ownership with the property on which the polling place or building is located.

(4) Any person violating this section shall be guilty of a Class V misdemeanor.



32-1525 Polling and interviews; prohibited acts; penalty.

No person shall conduct an exit poll, a public opinion poll, or any other interview with voters on election day seeking to determine voter preference within twenty feet of the entrance of any polling place or, if inside the polling place or building, within one hundred feet of any voting booth. Any person violating this section shall be guilty of a Class V misdemeanor.



32-1526 Fraudulent placement of ballot in ballot box; penalty.

Any judge or clerk of election who puts a ballot into the ballot box, except his or her own ballot or such as may be received in the regular discharge of his or her duties as a judge or clerk, or who knowingly permits any ballot which was fraudulently placed or deposited in such ballot box by any other person to remain in the ballot box or to be counted with the legal votes cast at such election shall be guilty of a Class IV felony.



32-1527 Voting of ballots; prohibited acts; penalty.

(1) No voter shall receive an official ballot from any person other than a judge of election, and no person other than a judge of election shall deliver an official ballot to a voter.

(2) No voter shall vote or offer to vote any ballot except an official ballot received from a judge of election.

(3) No voter shall place any mark upon an official ballot by which it may afterwards be identified as the one voted by him or her.

(4) No person shall solicit a voter to show his or her ballot after it is marked to any person to reveal the contents thereof or the name of the candidate or candidates for whom he or she has marked his or her vote. This subsection does not prohibit a voter from voluntarily photographing his or her ballot after it is marked and revealing such photograph in a manner that allows the photograph to be viewed by another person.

(5) No person other than a judge of election shall receive from a voter an official ballot prepared for voting.

(6) Any person violating this section shall be guilty of a Class V misdemeanor.



32-1528 Nonresident of school district, village, or precinct; illegal voting; penalty.

Any person who votes a ballot in any school district, village, or precinct of a city in this state in which he or she does not actually reside or into which he or she has come for merely temporary purposes shall be guilty of a Class III misdemeanor.

A voter was found to reside in a voting district for the purposes of this section when he had a bodily presence in the district, made improvements upon his home in the district, spent 5 to 10 nights per month at his home in the district, repeatedly exercised his right to vote in the district, and was forced to spend time outside the district for medical reasons. State v. Jensen, 269 Neb. 213, 691 N.W.2d 139 (2005).

A voter was found to reside in a voting district for the purposes of this section when she had a physical presence at a home in the district, made improvements upon her home in the district, intended to remain at her home in the district, repeatedly voted in the district, and was forced to spend time outside the district to care for her son due to his medical condition. State v. Jensen, 269 Neb. 213, 691 N.W.2d 139 (2005).

Whether a voter is habitually present at a particular residence is not dispositive of the issue of domicile for purposes of this section. State v. Jensen, 269 Neb. 213, 691 N.W.2d 139 (2005).



32-1529 Nonresident of state; illegal voting; penalty.

Any resident of another state who votes in this state shall be guilty of a Class IV felony.



32-1530 Ineligible voter; illegal voting; penalty.

Any person who votes (1) who is not a resident of this state or registered in the county or who at the time of election is not of the constitutionally prescribed age of a registered voter, (2) who is not a citizen of the United States, or (3) after being disqualified by law by reason of his or her conviction of a felony and prior to the end of the two-year period after completing the sentence, including any parole term, shall be guilty of a Class IV felony.



32-1531 Nonresident of county; illegal voting; penalty.

Except as provided in sections 32-933 to 32-937, any person who is a resident of this state and who goes or comes into any county of which he or she is not an actual resident and votes in such county shall be guilty of a Class IV felony.



32-1532 Aiding and abetting ineligible voter; penalty.

Any person who procures, aids, assists, counsels, or advises another to give his or her vote, knowing that such other person is not a resident of this state or a registered voter of the county as required by law at the time of election, is not of the constitutionally prescribed age of a registered voter, is not a citizen of the United States, or is not duly qualified as a result of any other disability to vote at the place where and the time when the vote is to be given shall be guilty of a Class IV felony.



32-1533 Aiding and abetting nonresident of county; penalty.

Any person who procures, aids, assists, counsels, or advises another to go or come into any county for the purpose of giving his or her vote in such county knowing that the other person is not duly qualified to vote in such county shall be guilty of a Class IV felony.



32-1534 Voting more than once; penalty.

Any person who votes more than once at the same election shall be guilty of a Class IV felony.



32-1535 Unauthorized removal of ballots; penalty.

Any person who removes any ballot from the polling room before the closing of the polls except as otherwise authorized under the Election Act shall be guilty of a Class V misdemeanor.



32-1536 Bribery; prohibited acts; penalty.

(1) Any person who accepts or receives any valuable thing as a consideration for his or her vote for any person to be voted for at any election shall be guilty of a Class II misdemeanor.

(2) Any person who, by bribery, attempts to influence any voter of this state in voting, uses any threat to procure any voter to vote contrary to the inclination of such voter, or deters any voter from voting shall be guilty of a Class II misdemeanor.



32-1537 Employer; prohibited acts; penalty.

Any person who (1) coerces or attempts to coerce any of his or her employees in their voting or in any other political action at any caucus, convention, or election held or to be held in this state or (2) attempts to influence the political action of his or her employees by threatening to discharge them because of their political action or by threats on the part of such person to close his or her place of business in the event of the passage or defeat of any issue on the ballot, in the event of the election or defeat of any candidate for public office, or in the event of the success or defeat of any political party at any election shall be guilty of a Class IV felony.



32-1538 Fraudulent assistance of illiterate voter; penalty.

Any person who, with intent to induce a voter who cannot read to vote contrary to his or her inclination, furnishes the voter with a ballot and informs him or her that the ballot contains a name or names different from the name or names which are written or printed on the ballot or who fraudulently or deceitfully changes a ballot of any voter so that such voter is prevented from voting for the candidate or candidates as he or she intended shall be guilty of a Class IV felony.



32-1539 Ballot for early voting; prohibited acts; penalty.

Any person who (1) impersonates or makes a false representation in order to obtain a ballot for early voting, (2) knowingly connives to help a person to vote such a ballot illegally, (3) destroys, steals, marks, or mutilates any such ballot after the same has been voted or aids or abets another to do so, (4) delays in delivering such a ballot to the election commissioner or county clerk to prevent the ballot from arriving in time to be counted, (5) in any manner aids or attempts to aid any person to vote such a ballot unlawfully, (6) hinders or attempts to hinder a registered voter from voting any such ballot, or (7) hinders or attempts to hinder any official from delivering or counting any such ballot shall be guilty of a Class IV felony.



32-1540 Fraudulent placement of ballot into ballot box; penalty.

Any person who fraudulently puts a ballot into the ballot box shall be guilty of a Class IV felony.



32-1541 List of voters book; prohibited acts; penalty.

Any person who willfully, knowingly, and with fraudulent intent inscribes, writes, or causes to be inscribed or written in or upon any list of voters book the name of any person not entitled to vote at such election shall be guilty of a Class IV felony.



32-1542 Election records and returns; prohibited acts; penalty.

Any person who has in his or her possession any falsely made, altered, forged, or counterfeited list of voters book, official summary of votes cast, or election returns of any election and who knows such book, summary, or election returns to be falsely made, altered, forged, or counterfeited, with the intent to hinder, defeat, or prevent a fair expression of the popular will at such election, shall be guilty of a Class IV felony.



32-1543 Unlawful destruction or possession of ballot or ballot box; penalty.

Any person who unlawfully attempts to destroy a ballot or who unlawfully, by force, violence, fraud, or other improper means, obtains or attempts to obtain possession of a ballot box or a ballot which was deposited in a ballot box while the voting at the election is going on or before the ballots have been duly taken out of the ballot box by a judge of election shall be guilty of a Class IV felony.



32-1544 Unlawful destruction of election material; prohibited acts; penalty.

Any person who, from the time any ballots are cast or voted until the time has expired for using the same as evidence in any contest of an election, unlawfully destroys or attempts to destroy or incites or requests another to destroy any ballot box, list of registered voters, sign-in register, or record of early voters used at any election, unlawfully destroys, falsifies, marks, or writes on any ballot cast or voted, or changes, alters, erases, or tampers with any name contained on any ballot cast or voted shall be guilty of a Class IV felony.



32-1545 Election results or returns; prohibited acts; penalty.

(1) Any person disclosing any election results or election returns before the closing of the polls without the express authorization of the election commissioner or county clerk shall be guilty of a Class IV felony.

(2) Any person other than the election commissioner or county clerk who receives partial returns or election results and releases such partial returns or results without the express authorization of the election commissioner or county clerk shall be guilty of a Class IV felony.

(3) Any person who attempts to disseminate any election results or election returns before the closing of the polls shall be guilty of a Class IV felony.

(4) Any person who in any way causes the release of any election results or election returns without the express authorization of the election commissioner or county clerk shall be guilty of a Class IV felony.



32-1546 Petition signers and circulators; prohibited acts; penalties.

(1) Any person who is not, at the time of signing a petition, a registered voter and qualified to sign the petition except as provided for initiative and referendum petitions in section 32-1404 or who signs any name other than his or her own to any petition shall be guilty of a Class I misdemeanor.

(2) Any person who falsely swears to a circulator's affidavit on a petition, who accepts money or other things of value for signing a petition, or who offers money or other things of value in exchange for a signature upon any petition shall be guilty of a Class IV felony.

The 1977 revision of this section repealed by implication the penalty provision then contained in section 32-705. State v. Fellman, 236 Neb. 850, 464 N.W.2d 181 (1991).

"Falsely," as used in this section, specifies the element of deliberate or intentional untruth or deceit regarding a circulator's swearing to a petitioner's signature on an initiative petition. This section, defining the crime of "false swearing," in reference to an initiative petition, is not unconstitutional for vagueness. State v. Monastero, 228 Neb. 818, 424 N.W.2d 837 (1988).



32-1547 Member of the Legislature or constitutional officer; multiple filing prohibited; penalty.

Any person serving as a member of the Legislature or in an elective office described in Article IV, section 1, of the Constitution of Nebraska who files for more than one elective office to be filled in the same election except for the position of delegate to a county, state, or national political party convention shall be guilty of a Class IV misdemeanor.



32-1548 County attorney; prosecute violations; suspension of sentence or judgment; when.

Except as provided in subdivision (2) of section 84-205, the county attorney of any county in this state shall prosecute all complaints which may be made of violations of the Election Act to final judgment. The court before which any conviction for such violation shall be had shall not in any case suspend sentence or judgment for more than twenty days, except that no indictment or information for such violation shall be brought to trial unless the complainant, if he or she is found, has had at least two days' notice, in writing, from the county attorney of the day when he or she intends to try the same.



32-1549 Citation in lieu of arrest; Supreme Court; powers; prosecution; procedure; failure to appear; penalty.

(1) A peace officer may issue a citation in lieu of arrest for any offense which is a misdemeanor under the Election Act. The citation may be served in the same manner as an arrest warrant, in the same manner as a summons in a civil action, or by certified mail.

(2) To achieve uniformity, the Supreme Court may prescribe the form of citation. The citation shall include a description of the crime or offense charged, the time and place at which the person cited is to appear, a warning that failure to appear in accordance with the command of the citation is a punishable offense, and such other matter as the court deems appropriate, but shall not include a place for the cited person's social security number. The court may provide that a copy of the citation shall constitute the complaint filed in the trial court.

(3) When a citation is used by a peace officer, he or she shall enter on the citation all required information, including the name and address of the cited person, the offense charged, and the time and place the person cited is to appear in court. Unless the person cited requests an earlier date, the time of appearance shall be at least three days after the issuance of the citation. One copy of the citation shall be delivered to the person cited, and a duplicate thereof shall be signed by such person, giving his or her promise to appear at the time and place stated in the citation. Such person shall be released from custody upon signing the citation. As soon as practicable, the copy signed by the person cited shall be delivered to the prosecuting attorney.

(4) At least twenty-four hours before the time set for the appearance of the cited person, the prosecuting attorney shall issue and file a complaint charging such person with an offense or such person shall be released from the obligation to appear as specified. A person cited pursuant to this section may waive his or her right to trial. The Supreme Court may prescribe uniform rules for such waivers.

(5) Anyone may use a credit card authorized by the court in which the person is cited as a means of payment of his or her fine and costs.

(6) Any person failing to appear or otherwise comply with the command of a citation shall be guilty of a Class III misdemeanor.



32-1550 Arrest; grounds.

(1) Any peace officer having grounds for issuing a citation under the Election Act may take the accused into custody when the accused fails to identify himself or herself satisfactorily or refuses to sign the citation or when the officer has reasonable grounds to believe that (a) the accused will refuse to respond to the citation, (b) such custody is necessary to protect the accused or others when his or her continued liberty would constitute a risk of immediate harm, (c) such action is necessary in order to carry out legitimate investigative functions, (d) the accused has no ties to the jurisdiction reasonably sufficient to assure his or her appearance, or (e) the accused has previously failed to appear in response to a citation.

(2) Notwithstanding that a citation is issued, a peace officer is authorized to take a cited person to an appropriate medical facility if the person appears mentally or physically unable to care for himself or herself.

(3) Nothing in this section or section 32-1549 shall be construed to affect the rights, lawful procedures, or responsibilities of peace officers using the citation procedure in lieu of the arrest or warrant procedure.



32-1551 Special election by mail; prohibited acts; penalty.

Any person who (1) impersonates or makes a false representation in order to obtain a ballot for an election to be held by mail as provided in sections 32-952 to 32-959, (2) knowingly connives to help a person to vote such a ballot illegally, (3) destroys, steals, marks, or mutilates any such ballot after the same has been voted or aids or abets another to do so, (4) delays in delivering such a ballot to the election commissioner or county clerk to prevent the ballot from arriving in time to be counted, (5) in any manner aids or attempts to aid any person to vote such a ballot unlawfully, (6) hinders or attempts to hinder a registered voter from voting any such ballot, or (7) hinders or attempts to hinder any official from delivering or counting any such ballot shall be guilty of a Class IV felony.



32-1601 Repealed. Laws 2013, LB 79, § 41.



32-1602 Repealed. Laws 2013, LB 79, § 41.



32-1603 Repealed. Laws 2013, LB 79, § 41.



32-1604 Repealed. Laws 2013, LB 79, § 41.



32-1604.01 Repealed. Laws 2013, LB 79, § 41.



32-1605 Repealed. Laws 2013, LB 79, § 41.



32-1606 Repealed. Laws 2013, LB 79, § 41.



32-1606.01 Repealed. Laws 2013, LB 79, § 41.



32-1607 Repealed. Laws 2013, LB 79, § 41.



32-1608 Repealed. Laws 2013, LB 79, § 41.



32-1608.01 Repealed. Laws 2013, LB 79, § 41.



32-1608.02 Repealed. Laws 2013, LB 79, § 41.



32-1608.03 Repealed. Laws 2013, LB 79, § 41.



32-1609 Repealed. Laws 2013, LB 79, § 41.



32-1610 Repealed. Laws 2013, LB 79, § 41.



32-1611 Repealed. Laws 2013, LB 79, § 41.



32-1612 Repealed. Laws 2013, LB 79, § 41.



32-1613 Repealed. Laws 2013, LB 79, § 41.



32-1614 Repealed. Laws 2006, LB 188, § 21.



32-1701 Repealed. Laws 2009, LB 154, § 27.






Chapter 33 - FEES AND SALARIES

33-101 Secretary of State; fees.

There shall be paid to the Secretary of State the following fees:

(1) For certificate or exemplification with seal, ten dollars;

(2) For copies of records, for each page, a fee of one dollar;

(3) For accessing records by electronic means:

(a) For batch requests of business entity information, fifteen dollars for up to one thousand business entities accessed and an additional fifteen dollars for each additional one thousand business entities accessed over one thousand;

(b) For information in the Secretary of State's Uniform Commercial Code Division data base, including records filed pursuant to the Uniform Commercial Code, Chapter 52, article 2, 5, 7, 9, 10, 11, 12, or 14, Chapter 54, article 2, or the Uniform State Tax Lien Registration and Enforcement Act, for batch requests searched by debtor location, fifteen dollars for up to one thousand records accessed and an additional fifteen dollars for each additional one thousand records accessed over one thousand;

(c) For an electronically transmitted certificate indicating whether a business is properly registered with the Secretary of State and authorized to do business in the state, six dollars and fifty cents;

(d) For the entire contents of the data base regarding corporations and the Uniform Commercial Code, but excluding electronic images, three hundred dollars weekly subscription rate, one thousand dollars monthly subscription rate for a twice-monthly service, and eight hundred dollars monthly subscription rate;

(e) For images of records accessed over the Internet or by other electronic means other than facsimile machine, forty-five cents for each page or image of a page, not to exceed two thousand dollars per request for batch requests; and

(f) For the entire contents of the image data base regarding corporations and the Uniform Commercial Code, eight hundred dollars monthly subscription rate;

(4) For recording articles of association or incorporation, amendments, revised or restated articles, changes of registered office or registered agent, increase or decrease of capital stock, merger or consolidation, statement of intent to dissolve, and consent to dissolution, revocation of dissolution, articles of dissolution, domestic or foreign, profit or nonprofit, five dollars per page;

(5) For taking acknowledgment, ten dollars;

(6) For administering oath, ten dollars;

(7) For filings by for-profit corporations and associations required or permitted by law to file articles of incorporation or organization with the Secretary of State, the fees provided in section 21-205 unless otherwise specifically provided by law; and

(8) For filings by nonprofit corporations and associations required or permitted by law to file articles of incorporation or organization with the Secretary of State, the fees provided in section 21-1905 unless otherwise specifically provided by law.

All fees collected pursuant to subdivision (3) of this section shall be deposited in the Records Management Cash Fund and shall be distributed as provided in any agreements between the State Records Board and the Secretary of State.

Building and loan associations are not exempted from paying the fee required by this section for filing certificates of increase of capital stock. State ex rel. Equitable Building Loan & Savings Assn. v. Amsberry, 104 Neb. 843, 178 N.W. 828 (1920).

Under the 1897 amendment to this section, a building and loan association was not required to file its articles of incorporation with the Secretary of State and pay him a fee as a condition precedent to obtaining a certificate of approval. State ex rel. Bullard v. Searle, 86 Neb. 259, 125 N.W. 590 (1910).

This section is cited in a footnote to the opinion to the effect that most state statutes measure domestic incorporation fees according to the amount or number of shares of capital stock authorized. Atlantic Refining Co. v. Virginia, 302 U.S. 22 (1837).



33-102 Notary public; fees; Administration Cash Fund; created; investment.

The Secretary of State shall be entitled to, for receiving, affixing the great seal to, and forwarding the commission of a notary public, the sum of fifteen dollars and the additional sum of fifteen dollars for filing and approving the bond of a notary public. The Secretary of State shall be entitled to the sum of fifteen dollars for receiving a renewal application pursuant to section 64-104.

The fees received by the Secretary of State pursuant to this section shall be remitted to the State Treasurer for credit seventy-five percent to the General Fund and twenty-five percent to the Administration Cash Fund which is hereby created. Transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Administration Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



33-103 Court of Appeals or Supreme Court; docketing and clerk's fees.

At the time of filing an appeal, original action, or other proceeding in the Court of Appeals or Supreme Court there shall be paid to the clerk the sum of one hundred dollars as a docket fee. Fifty dollars of such fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.

The clerk shall charge fees for copies of documents and certificates at the rate provided in section 25-1280.

The payment of the fee to docket a petition for further review is mandated by this section and is therefore deemed jurisdictional. A petition for further review, albeit tendered to the Clerk of the Supreme Court within 30 days after the Nebraska Court of Appeals has issued its decision, is not properly filed unless and until the required docket fee is timely paid. Robertson v. Rose, 270 Neb. 466, 704 N.W.2d 227 (2005).

Pursuant to section 25-1912, an appellant must file his or her notice of appeal and deposit with the clerk of the district court the docket fee required by this section within 30 days of the entry of the order from which the appeal is taken. Martin v. McGinn, 267 Neb. 931, 678 N.W.2d 737 (2004).

Appeals under the Workmen's Compensation Law are exempt from the fee required by this section for docketing appeal. Scott v. Dohrse, 130 Neb. 847, 266 N.W. 709 (1936).



33-103.01 Court of Appeals; review by Supreme Court; docket fee.

At the time of filing a petition for further review to the Supreme Court from the Court of Appeals, there shall be paid to the clerk the sum of fifty dollars as a docket fee in lieu of any other filing fees. The fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.



33-104 Board of Educational Lands and Funds; fees.

There shall be paid to the Board of Educational Lands and Funds, in advance, for services of the secretary of the board by a party demanding or necessitating the service, the following fees: For a copy of any instrument, paper, or record in his or her office, fifteen cents for each one hundred words with a minimum of one dollar and fifty cents; for certificate and seal, one dollar; for filing and recording an assignment, conditional assignment, or sublease agreement, ten dollars; for notice of delinquent account, three dollars; for reinstatement of account, if redemption is made prior to the date when notice of publication is made, five dollars; for copies of maps or plats, three dollars per hour for the time actually required and spent for the copying or preparation thereof.



33-105 Department of Natural Resources; fees.

There shall be paid to the Department of Natural Resources in advance for the services of the Director of Natural Resources by the party demanding or necessitating the service the following fees:

(1) For filing, recording, and examining each application for a storage reservoir, for the first five thousand acre-feet or fraction thereof, twenty-five dollars, and for each additional five thousand acre-feet or fraction thereof, ten dollars;

(2) For filing, recording, and examining each application for, or application for modification of permits to include, intentional or incidental underground water storage and recovery, five hundred dollars;

(3) For filing, recording, and examining each application for water for irrigation from a natural stream, for the first one thousand acres proposed for irrigation or fraction thereof, two hundred dollars, and for each additional one thousand acres or fraction thereof, one hundred dollars;

(4) For filing, recording, and examining each application for water for irrigation from a storage reservoir, for the first one thousand acres proposed for irrigation or fraction thereof, fifty dollars, and for each additional one thousand acres or fraction thereof, twenty-five dollars;

(5) For filing, recording, and examining each application for water for power purposes, for each theoretical fifty horsepower or fraction thereof, five dollars;

(6) For filing, recording, and examining each application for withdrawal of ground water for industrial purposes, for the first four thousand acre-feet or fraction thereof, one thousand five hundred dollars, and for each additional one thousand acre-feet or fraction thereof, seven hundred fifty dollars;

(7) For filing an application to amend a permit for withdrawal of ground water for industrial purposes, five hundred dollars;

(8) For filing any petition, affidavit, other paper, or application for which no fee has been fixed, ten dollars;

(9) For recording any deed or document pertaining to land covered in whole or in part by a water appropriation or any instrument other than an application, ten dollars; and

(10) For certificate and seal, one dollar.

The Director of Natural Resources shall keep a record of all money thus received and shall remit such money to the State Treasurer for credit to and use of the General Fund.



33-106 Clerk of the district court; fees; enumerated.

(1) In addition to the judges' retirement fund fee provided in section 24-703 and the fees provided in section 33-106.03 and except as otherwise provided by law, the fees of the clerk of the district court shall be as follows: There shall be a docket fee of forty-two dollars for each civil and criminal case except (a) a case commenced by filing a transcript of judgment as hereinafter provided, (b) proceedings under the Nebraska Workers' Compensation Act and the Employment Security Law, when provision is made for the fees that may be charged, and (c) a criminal case appealed to the district court from any court inferior thereto as hereinafter provided. There shall be a docket fee of twenty-five dollars for each case commenced by filing a transcript of judgment from another court in this state for the purpose of obtaining a lien. There shall be a docket fee of twenty-seven dollars for each criminal case appealed to the district court from any court inferior thereto.

(2) In all cases, other than those appealed from an inferior court or original filings which are within jurisdictional limits of an inferior court and when a jury is demanded in district court, the docket fee shall cover all fees of the clerk, except that the clerk shall be paid for each copy or transcript ordered of any pleading, record, or other paper and that the clerk shall be entitled to a fee of fifteen dollars for making a complete record of a case.

(3) The fee for making a complete record of a case shall be taxed as a part of the costs of the case. In all civil cases, except habeas corpus cases in which a poverty affidavit is filed and approved by the court, and for all other services, the docket fee or other fee shall be paid by the party filing the case or requesting the service at the time the case is filed or the service requested.

(4) For any other service which may be rendered or performed by the clerk but which is not required in the discharge of his or her official duties, the fee shall be the same as that of a notary public but in no case less than one dollar.

1. Fees

2. Interest

3. Court costs

1. Fees

This section does not require the clerk of the district court to account to the county for any naturalization fees collected by him. State ex rel. Douglas County v. Smith, 102 Neb. 82, 165 N.W. 896 (1917).

It is the duty of the clerk of the district court to collect in advance all fees provided by the statute for any service required of him. State v. Several Parcels of Land, 82 Neb. 51, 117 N.W. 450 (1908).

It is the duty of a clerk of the district court to require payment in advance or security for the payment of all fees for his services, and the sureties on his official bond are liable for all fees remaining uncollected at the expiration of his term. Boettcher v. Lancaster County, 74 Neb. 148, 103 N.W. 1075 (1905).

A clerk of the district court who makes certified transcripts of his records is entitled to fees for both the transcript and the certificate. The word certificate as used in this section refers to the act of certification as distinguished from the paper and its contents upon which the certificate is placed. Sheibley v. Hurley, 74 Neb. 31, 103 N.W. 1082 (1905).

A clerk of the district court is not entitled to fees for attaching a separate certificate and seal to each paper and journal entry of which he makes a copy where at the end of the transcript a general certificate is made which includes the same matters covered by the other certificates. Lydick v. Palmquist, 31 Neb. 300, 47 N.W. 918 (1891).

2. Interest

Interest on money paid in to clerk of district court by bidders at tax foreclosure sale is not a perquisite of the office. Bordy v. Smith, 150 Neb. 272, 34 N.W.2d 331 (1948).

Interest received by a county treasurer on deposit of public money is a perquisite within the meaning of this section. Scotts Bluff County v. McHenry, 130 Neb. 717, 266 N.W. 586 (1936).

3. Court costs

Court costs are the property of such persons for whose benefit they are primarily allowed and taxed, and attorney's fees allowed as costs actually belong to the attorney although awarded to the client. Solomon v. A. W. Farney, Inc., 136 Neb. 338, 286 N.W. 254 (1939).

A fee bill issued under this section is valid where a judgment for costs has been recovered and the costs have been taxed by the clerk of the district court and itemized upon the fee book prior to the issuance of a fee bill. Citizens National Bank v. Gregg, 53 Neb. 760, 74 N.W. 273 (1898).



33-106.01 Clerk of the district court; costs; docket.

Each clerk of the district court shall keep a docket in which he shall enter the costs chargeable and taxable against each party in any suit pending in said courts respectively. He is empowered at any time to make out a statement of such fees specifying each item of the fees so charged and taxed under seal of the court, which fee bill, so made under the seal of said court, shall have the same force and effect as an execution. The sheriff to whom said fee bill shall be issued shall execute the same as an execution, and have the same fees therefor. The clerk shall not enter in such docket any fees of any officer claiming the same, unless such officer shall duly return an itemized bill of the same.



33-106.02 Clerk of the district court; fees; report; disposition.

(1) The clerk of the district court of each county shall not retain for his or her own use any fees, revenue, perquisites, or receipts, fixed, enumerated, or provided in this or any other section of the statutes of the State of Nebraska or any fees authorized by federal law to be collected or retained by a county official. The clerk shall on or before the fifteenth day of each month make a report to the county board, under oath, showing the different items of such fees, revenue, perquisites, or receipts received, from whom, at what time, and for what service, and the total amount received by such officer since the last report, and also the amount received for the current year.

(2) The clerk shall account for and pay any fees, revenue, perquisites, or receipts not later than the fifteenth day of the month following the calendar month in which such fees, revenue, perquisites, or receipts were received in the following manner:

(a) Of the forty-two-dollar docket fee imposed pursuant to section 33-106, through June 30, 2016, five dollars shall be remitted to the State Treasurer for credit to the General Fund and two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges, beginning July 1, 2016, through June 30, 2017, three dollars shall be remitted to the State Treasurer for credit to the General Fund and four dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges, and beginning July 1, 2017, one dollar shall be remitted to the State Treasurer for credit to the General Fund and six dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges;

(b) Of the twenty-seven-dollar docket fee imposed for appeal of a criminal case to the district court pursuant to section 33-106, two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges; and

(c) The remaining fees, revenue, perquisites, or receipts shall be credited to the general fund of the county.



33-106.03 Dissolution of marriage; additional fees.

In addition to the fees provided for in sections 33-106 and 33-123, the clerk of the court shall collect an additional fifty dollars as a mediation fee and twenty-five dollars as a child abuse prevention fee for each complaint filed for dissolution of marriage. The fees shall be remitted to the State Treasurer who shall credit the child abuse prevention fee to the Nebraska Child Abuse Prevention Fund and the mediation fee to the Parenting Act Fund.



33-106.04 Repealed. Laws 1997, LB 216, § 3.



33-107 Transferred to section 24-350.



33-107.01 Legal services fee; taxed as costs; when.

A legal services fee of six dollars and twenty-five cents shall be taxed as costs in each case filed in each separate juvenile court and district court, including appeals to such courts, and on each case filed in each county court except those filed in county court pursuant to its jurisdiction under section 25-2802. A legal services fee of six dollars and twenty-five cents shall be taxed as costs for each appeal and original action filed in the Court of Appeals and the Supreme Court. Such fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the close of each month for credit to the Legal Aid and Services Fund.



33-107.02 Paternity determination; parental support proceeding; certain marriage, child support, child custody, or parenting time actions; additional mediation fee and civil legal services fee.

(1) A mediation fee of fifty dollars and a civil legal services fee of fifteen dollars shall be collected by the clerk of the county court or the clerk of the district court for each paternity determination or parental support proceeding under sections 43-1401 to 43-1418, for each complaint or action to modify a decree of dissolution or annulment of marriage, and for each complaint or action to modify an award of child support, child custody, parenting time, visitation, or other access as defined in section 43-2922. Such fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the close of each month. The civil legal services fee shall be credited to the Legal Aid and Services Fund, and the mediation fee shall be credited to the Parenting Act Fund.

(2) Any proceeding filed by a county attorney or an authorized attorney, in a case in which services are being provided under Title IV-D of the federal Social Security Act, as amended, shall not be subject to the provisions of subsection (1) of this section. In any such proceeding, a mediation fee of fifty dollars and a civil legal services fee of fifteen dollars shall be collected by the clerk of the county court or the clerk of the district court for any pleading in such proceeding filed by any party, other than a county attorney or authorized attorney, subsequent to the paternity filing if such pleading is to modify an award of child support or to establish or modify custody, parenting time, visitation, or other access as defined in section 43-2922. Such fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the close of each month. The mediation fee shall be credited to the Parenting Act Fund and the civil legal services fee shall be credited to the Legal Aid and Services Fund.

(3) For purposes of this section, authorized attorney has the same meaning as in section 43-1704.



33-107.03 Court automation fee.

In addition to all other court costs assessed according to law, a court automation fee of eight dollars shall be taxed as costs for each case filed in each county court, separate juvenile court, and district court, including appeals to such courts, and for each appeal and original action filed in the Court of Appeals and the Supreme Court. The fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the end of each month. The State Treasurer shall credit the fees to the Supreme Court Automation Cash Fund.



33-108 Transferred to section 23-1223.



33-109 Register of deeds; county clerk; fees.

(1) The register of deeds and the county clerk shall receive for recording a deed, mortgage, or release, recording and indexing of a will, recording and indexing of a decree in a testate estate, recording proof of publication, or recording any other instrument, a fee of ten dollars for the first page and six dollars for each additional page. Two dollars and fifty cents of the ten-dollar fee for recording the first page and fifty cents of the six-dollar fee for recording each additional page shall be used exclusively for the purposes of preserving and maintaining public records of the office of the register of deeds and for modernization and technology needs relating to such records and preserving and maintaining public records of a register of deeds office that has been consolidated with another county office pursuant to section 22-417 and for modernization and technology needs relating to such records. The funds allocated under this subsection shall not be substituted for other allocations of county general funds to the register of deeds office or any other county office for the purposes enumerated in this subsection.

(2) The cost for a certified copy of any instrument filed or recorded in the office of county clerk or register of deeds shall be one dollar and fifty cents per page.

(3) No fees shall be received for recording instruments for the Department of Health and Human Services pursuant to section 68-990.

The county clerk of a county under township organization is not entitled to any compensation for making a duplicate tax list. Radford v. Dixon County, 29 Neb. 113, 45 N.W. 275 (1890).



33-110 County clerks; fees for certificate and seal; when charged; marriage licenses and records; fees.

County clerks shall receive no fee for the performance of the following services: For issuing certificates of election; for performing the duties of clerk of the county board; for taking acknowledgments of claims against the county; for attesting or certifying any document authorized by the county board or required by the departments of the state; or for recording Army or Navy discharges or furnishing certified copies thereof to be used in connection with any claim for compensation or disability. A charge of twenty-five cents shall be made for any other certificate and seal unless otherwise provided. The fees collected shall be credited to the county general fund.

County clerks shall receive a fee of twenty-five dollars for the entire proceedings of issuing a marriage license, administering the related oaths or affirmations, and recording a marriage certificate. An additional fee of nine dollars shall be made for each certified copy of a marriage record on file in the office of the county clerk. Both such fees shall be deposited in the county general fund.



33-111 County clerks; compiling transfers; fees.

County clerks for compiling the transfer from the record of their office shall receive for each transfer the sum of fifteen cents, or such other sum, not exceeding fifteen cents, as the county board and county clerk may agree upon, to be paid by the county.

In the absence of a contract between the county and the county clerk, the clerk is entitled to receive the statutory compensation for compiling a numerical index in a new county. Bastedo v. Boyd County, 57 Neb. 100, 77 N.W. 387 (1898).



33-112 Repealed. Laws 2012, LB 14, § 10.



33-113 Repealed. Laws 2012, LB 897, § 3.



33-114 County treasurer; fees.

Each county treasurer shall receive for and on behalf of the county for services rendered to other governmental subdivisions and agencies, when fees for services rendered by him or her are not otherwise specifically provided, the following fees: (1) On all sums of money collected by him or her for each fiscal year, two percent of the sums so collected; (2) for the collection of all sums of money, general or bonded, of drainage, irrigation, or natural resources districts, one percent of the sums so collected; (3) for the collection of all ad valorem taxes and special assessments, general or bonded, of sanitary and improvement districts, two percent of the sums so collected; (4) for the collection of all sums of money for municipal taxes, general or special, including money for bond sinking fund or bond interest fund and school money, one percent of the sums so collected; and (5) for the collection of all sums of money for special assessments for municipal improvements, one and one-half percent of the sums so collected.

On all sums collected, such percentage shall be allowed but once. In computing the amount collected for the purpose of charging percentage, all sums from whatever fund derived shall be included together, except the school fund. The treasurer shall be paid in the same proportion from the respective funds of the state collected by him or her whether the funds are in money or state warrants.

For the purposes of this section, a sanitary and improvement district may levy municipal taxes and make municipal improvements. SID No. 1 v. Adamy, 289 Neb. 913, 858 N.W.2d 168 (2015).

A county treasurer is not entitled to a fee for making a return upon a distress warrant where no property subject to levy was found. Red Willow County v. Smith, 67 Neb. 213, 93 N.W. 151 (1903).

The fees of a county treasurer for collecting taxes are determined by adding together all money received on behalf of the state during one year, except educational funds, and applying the percentages set out in the statute, and charging the commissions pro rata to the various funds. State ex rel. Pearson v. Cornell, 54 Neb. 647, 75 N.W. 25 (1898).

A county treasurer is not entitled to a commission or collection fee from the proceeds received from the sale of bonds delivered to him as county treasurer. Stoner v. Keith County, 48 Neb. 279, 67 N.W. 311 (1896).

A county treasurer is not entitled to fees upon money paid to him by a township treasurer, and cannot include it in the total amount collected by him. Taylor v. Kearney County, 35 Neb. 381, 53 N.W. 211 (1892).

In computing the fees to which a county treasurer is entitled, all sums from whatever fund derived, except the school fund, shall be included together and the percentage allowed but once. State ex rel. Grable v. Roderick, 25 Neb. 629, 41 N.W. 404 (1889).



33-114.01 County treasurer; counties more than 100,000 inhabitants and less than 400,000 inhabitants; services of electronic data processing equipment; fees.

In any county having a population of more than one hundred thousand and less than four hundred thousand inhabitants as determined by the most recent federal decennial census, when such county has entered into an agreement with the county seat for it to provide the services of its electronic data processing equipment for the purposes of tax collection, the county treasurer shall receive from such city for services provided in the assessment and collection of taxes the amount provided by agreement between the county and such city.



33-115 Repealed. Laws 1961, c. 284, § 1.



33-116 County surveyor; compensation; fees; mileage; equipment furnished.

Each county surveyor shall be entitled to receive the following fees: (1) For all services rendered to the county or state, a daily rate as determined by the county board; and (2) for each mile actually and necessarily traveled in going to and from work, the rate allowed by the provisions of section 81-1176. All expense of necessary assistants in the performance of the above work, the fees of witnesses, and material used for perpetuation and reestablishing lost exterior section and quarter corners necessary for the survey shall be paid for by the county and the remainder of the cost of the survey shall be paid for by the parties for whom the work may be done. All necessary equipment, conveyance, and repairs to such equipment, required in the performance of the duties of the office, shall be furnished such surveyor at the expense of the county, except that in any county with a population of less than sixty thousand the county board may, in its discretion, allow the county surveyor a salary fixed pursuant to section 23-1114, payable monthly, by warrant drawn on the general fund of the county. All fees received by surveyors so receiving a salary may, with the authorization of the county board, be retained by the surveyor, but in the absence of such authorization all such fees shall be turned over to the county treasurer monthly for credit to the county general fund.

An agreement by a county surveyor to perform services required of him for a less compensation than that fixed by law is contrary to public policy and void. Hansen v. Cheyenne County, 139 Neb. 484, 297 N.W. 902 (1941); Fitch v. Cass County, 139 Neb. 483, 297 N.W. 905 (1941).



33-117 Sheriffs; fees; disposition; mileage; report to county board.

(1) The several sheriffs shall charge and collect fees at the rates specified in this section. The rates shall be as follows: (a) Serving a capias with commitment or bail bond and return, two dollars; (b) serving a search warrant, two dollars; (c) arresting under a search warrant, two dollars for each person so arrested; (d) unless otherwise specifically listed in subdivisions (f) to (s) of this subsection, serving a summons, subpoena, order of attachment, order of replevin, other order of the court, notice of motion, other notice, other writ or document, or any combination thereof, including any accompanying or attached documents, twelve dollars for each person served, except that when more than one person is served at the same time and location in the same case, the service fee shall be twelve dollars for the first person served at that time and location and three dollars for each other person served at that time and location; (e) making a return of each summons, subpoena, order of attachment, order of replevin, other order of the court, notice of motion, other notice, or other writ or document, whether served or not, six dollars; (f) taking and filing a replevin bond or other indemnification to be furnished and approved by the sheriff, one dollar; (g) making a copy of any process, bond, or other paper not otherwise provided for in this section, twenty-five cents per page; (h) traveling each mile actually and necessarily traveled within or without their several counties in their official duties, three cents more per mile than the rate provided in section 81-1176, except that the minimum fee shall be fifty cents when the service is made within one mile of the courthouse, and, as far as is expedient, all papers in the hands of the sheriff at any one time shall be served in one or more trips by the most direct route or routes and only one mileage fee shall be charged for a single trip, the total mileage cost to be computed as a unit for each trip and the combined mileage cost of each trip to be prorated among the persons or parties liable for the payment of same; (i) levying a writ or a court order and return thereof, eighteen dollars; (j) summoning a grand jury, not including mileage to be paid by the county, ten dollars; (k) summoning a petit jury, not including mileage to be paid by the county, twelve dollars; (l) summoning a special jury, for each person impaneled, fifty cents; (m) calling a jury for a trial of a case or cause, fifty cents; (n) executing a writ of restitution or a writ of assistance and return, eighteen dollars; (o) calling an inquest to appraise lands and tenements levied on by execution, one dollar; (p) calling an inquest to appraise goods and chattels taken by an order of attachment or replevin, one dollar; (q) advertising a sale in a newspaper in addition to the price of printing, one dollar; (r) advertising in writing for a sale of real or personal property, five dollars; and (s) making deeds for land sold on execution or order of sale, five dollars.

(2)(a) Except as provided in subdivision (b) of this subsection, the commission due a sheriff on an execution or order of sale, an order of attachment decree, or a sale of real or personal property shall be: For each dollar not exceeding four hundred dollars, six cents; for every dollar above four hundred dollars and not exceeding one thousand dollars, four cents; and for every dollar above one thousand dollars, two cents.

(b) In real estate foreclosure, when any party to the original action purchases the property or when no money is received or disbursed by the sheriff, the commission shall be computed pursuant to subdivision (a) of this subsection but shall not exceed two hundred dollars.

(3) The sheriff shall, on the first Tuesday in January, April, July, and October of each year, make a report to the county board showing (a) the different items of fees, except mileage, collected or earned, from whom, at what time, and for what service, (b) the total amount of the fees collected or earned by the officer since the last report, and (c) the amount collected or earned for the current year. He or she shall pay all fees earned to the county treasurer who shall credit the fees to the general fund of the county.

(4) Any future adjustment made to the reimbursement rate provided in subsection (1) of this section shall be deemed to apply to all provisions of law which refer to this section for the computation of mileage.

(5) Commencing on and after January 1, 1988, all fees earned pursuant to this section, except fees for mileage, by any constable who is a salaried employee of the State of Nebraska shall be remitted to the clerk of the county court. The clerk of the county court shall pay the same to the General Fund.

1. Reporting fees

2. Mileage

3. Miscellaneous

1. Reporting fees

The provisions of this section requiring quarterly reports to the county board are mandatory. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Mandamus will lie to compel a county sheriff to comply with this section by reporting to the county commissioners the fees collected by him for his services attending on district court and summoning juries. State ex rel. Antelope County v. Miller, 98 Neb. 179, 152 N.W. 326 (1915).

2. Mileage

Mileage fees earned by the deputy traveling in his own conveyance are the property of the deputy and not of the sheriff. State ex rel. Tomka v. Janing, 183 Neb. 76, 158 N.W.2d 213 (1968).

Under this section, a sheriff is not required to report or pay into the county treasury the mileage fees earned and collected by him. Red Willow County v. Peterson, 91 Neb. 750, 137 N.W. 987 (1912).

3. Miscellaneous

No commission is allowed where redemption is made from sheriff's sale. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Sheriff cannot make charge for making return to execution of no property found. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

A sheriff is not entitled to any reward for the capture of a person who absconded after being charged with the crime of murder. Ward v. Adams, 95 Neb. 781, 146 N.W. 950 (1914).

Under this section, as it existed in 1903, the fees pertaining to the office of sheriff belonged to the sheriff even though they might have been earned by his deputy, and in such a case, the sheriff could recover against the county without an assignment from the deputy. Dakota County v. Borowsky, 67 Neb. 317, 93 N.W. 686 (1903).

A sheriff or his deputy is not entitled to a fee for making a search and return upon a distress warrant where no property subject to levy was found. Red Willow County v. Smith, 67 Neb. 213, 93 N.W. 151 (1903).

A sheriff is not entitled to a commission upon money which never comes into his hands, but was paid directly by a purchaser to the plaintiff in a foreclosure suit. O'Shea v. Kavanaugh, 65 Neb. 639, 91 N.W. 578 (1902).

An agreement that a sheriff shall be paid fees in excess of those prescribed by the statute for his services is contrary to public policy and void. Phoenix Ins. Co. v. McEvony, 52 Neb. 566, 72 N.W. 956 (1897).

A sheriff is not entitled to a fee for his attendance during the trial of a civil action in a justice of the peace court. Kissinger v. Staley, 44 Neb. 783, 63 N.W. 55 (1895).

A sheriff is entitled to a commission on money paid to him by the purchaser at a foreclosure sale even though the money is in the form of a check which was later returned without being cashed. Kent v. Shickle, Harrison & Howard Iron Co., 42 Neb. 274, 60 N.W. 563 (1894).



33-117.01 Repealed. Laws 1980, LB 628, § 9.



33-118 Transferred to section 23-1704.04.



33-119 Sheriffs and constables; fees for serving process.

No sheriff or constable shall be entitled to receive on mesne or final process any fees provided for in section 33-117, unless he shall return upon the process, upon which any charge shall be made, the particular items of such charge.

A constable cannot recover his fees for serving a writ unless he makes return upon the writ of the particular fees charged. Van Etten v. Selden, 36 Neb. 209, 54 N.W. 261 (1893).

This section does not apply to a sheriff's fee for care, preservation, and custody of attached property because the statute provided compensation for officers serving orders of attachment does not provide compensation for such services. Reed v. Smith, 25 Neb. 64, 40 N.W. 591 (1888).



33-120 Fees; payment or security in advance; who may require.

The clerks of the Supreme Court and of each district court, the county judge, sheriff, constable, register of deeds, and county clerk may in all cases require the party for whom any service is to be rendered to pay the fees in advance of the rendition of such service, or give security for the same to be approved by the officer.

Where sheriff demanded in advance fifty cents for return to execution of no property found, under mistake of law, he was not liable for extortion. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

This section, which is permissive in form, contemplates the giving of credit for fees and is a legislative recognition of that practice. Douglas County v. Vinsonhaler, 82 Neb. 810, 118 N.W. 1058 (1908).

It is the duty of the clerk of the district court to collect in advance all fees provided by the statute for any service required of him. State v. Several Parcels of Land, 82 Neb. 51, 117 N.W. 450 (1908).

It is the duty of the clerk of the district court to require payment in advance or security for the payment of all fees for his services, and the sureties on his official bond are liable for all fees remaining uncollected at the expiration of his term. Boettcher v. Lancaster County, 74 Neb. 148, 103 N.W. 1075 (1905).

Where a subpoena had been issued and delivered to a constable commanding him to summon jurors to hear a complaint before a justice of the peace charging a misdemeanor, the constable was not entitled to demand that his fees be paid in advance before he summoned the jurors. Beach v. State ex rel. Emmons, 27 Neb. 398, 43 N.W. 177 (1889).

Court costs may be required to be paid in advance of the performance of the required service, and the fact that it is not done in all cases is due merely to official favor. Sechler & Brotherton v. Stark, 12 Neb. 242, 11 N.W. 320 (1882).



33-121 Writs of attachment; fees; expenses; taxed as costs.

In all cases where writs of attachment against property are issued, the officers to whom such writ is directed for service shall be empowered to demand in advance, and receive before said service, the regular fees for service of papers, and in addition thereto a sum of money sufficient to defray the expenses incurred for work and labor in the taking possession of or removal of the property ordered attached, and for the safekeeping thereof; said sum to be taxed in the costs.

A sheriff may return as costs in an attachment suit all actual, necessary, and reasonable charges and expenses which he incurs in taking possession, removing, and preserving the attached property, such as the cost of hiring men to husk standing corn and to look after and feed livestock. William Deering & Company v. Wisherd, 46 Neb. 720, 65 N.W. 788 (1896).



33-122 Attachment; appraisers; compensation.

In all cases of attachment, when the property ordered attached consists of merchandise or miscellaneous goods, and time is absolutely necessary to properly appraise the same as required by law, the residents of the county, summoned to appraise said property, shall be entitled to a just and fair compensation for their time, labor and mileage, when necessary to go any distance exceeding one mile, and the sheriff or other officer is empowered to demand and collect the same as other fees; Provided, travel expenses by way of mileage shall be computed at the rate per mile as prescribed in section 33-117.



33-123 County court; civil matters; fees.

The county court shall be entitled to the following fees in civil matters:

(1) For any and all services rendered up to and including the judgment or dismissal of the action other than for a domestic relations matter, twenty dollars of which two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges through June 30, 2015. Beginning July 1, 2015, through June 30, 2017, four dollars of the twenty dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges. Beginning July 1, 2017, six dollars of the twenty dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges;

(2) For any and all services rendered up to and including the judgment or dismissal of a domestic relations matter, forty dollars;

(3) For filing a foreign judgment or a judgment transferred from another court in this state, fifteen dollars; and

(4) For writs of execution, writs of restitution, garnishment, and examination in aid of execution, five dollars each.



33-124 County court; criminal cases; fee.

In criminal matters, including preliminary and juvenile hearings, the county court shall receive, for any and all services rendered up to and including the judgment or dismissal of the action and the issuance of mittimus or discharge to the jailer, the sum of twenty dollars of which two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges through June 30, 2015. Beginning July 1, 2015, through June 30, 2017, four dollars of the twenty dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges. Beginning July 1, 2017, six dollars of the twenty dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.

The independent act considered herein is not unconstitutional for failure to mention in the incidental provision for payment or exemption from payment of costs, nor for failing to refer to and repeal certain other statutes. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).



33-125 County court; probate fees; how determined.

(1) In probate matters the county court shall be entitled to receive the following fees:

(a)(i) For probate proceedings commenced and closed informally, twenty-two dollars of which two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges; for each petition or application filed within the informal proceedings, twenty-two dollars of which two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges through June 30, 2015. Beginning July 1, 2015, through June 30, 2017, four dollars of the twenty-two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges. Beginning July 1, 2017, six dollars of the twenty-two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges; and

(ii) For any other proceeding under the Nebraska Probate Code for which no court fee is established by statute, twenty-two dollars of which two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges through June 30, 2015. Beginning July 1, 2015, through June 30, 2017, four dollars of the twenty-two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges. Beginning July 1, 2017, six dollars of the twenty-two dollars shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges. The fees assessed under this subdivision (a) shall not exceed the fees which would be assessed for a formal probate under subdivision (b) of this subsection; and

(b) For probate proceedings commenced or closed formally:

(i) When the value does not exceed one thousand dollars, twenty-two dollars;

(ii) When the value exceeds one thousand dollars and is not more than two thousand dollars, thirty dollars;

(iii) When the value exceeds two thousand dollars and is not more than five thousand dollars, fifty dollars;

(iv) When the value exceeds five thousand dollars and is not more than ten thousand dollars, seventy dollars;

(v) When the value exceeds ten thousand dollars and is not more than twenty-five thousand dollars, eighty dollars;

(vi) When the value exceeds twenty-five thousand dollars and is not more than fifty thousand dollars, one hundred dollars;

(vii) When the value exceeds fifty thousand dollars and is not more than seventy-five thousand dollars, one hundred twenty dollars;

(viii) When the value exceeds seventy-five thousand dollars and is not more than one hundred thousand dollars, one hundred sixty dollars;

(ix) When the value exceeds one hundred thousand dollars and is not more than one hundred twenty-five thousand dollars, two hundred twenty dollars;

(x) When the value exceeds one hundred twenty-five thousand dollars and is not more than one hundred fifty thousand dollars, two hundred fifty dollars;

(xi) When the value exceeds one hundred fifty thousand dollars and is not more than one hundred seventy-five thousand dollars, two hundred seventy dollars;

(xii) When the value exceeds one hundred seventy-five thousand dollars and is not more than two hundred thousand dollars, three hundred dollars;

(xiii) When the value exceeds two hundred thousand dollars and is not more than three hundred thousand dollars, three hundred fifty dollars;

(xiv) When the value exceeds three hundred thousand dollars and is not more than four hundred thousand dollars, four hundred dollars;

(xv) When the value exceeds four hundred thousand dollars and is not more than five hundred thousand dollars, five hundred dollars;

(xvi) When the value exceeds five hundred thousand dollars and is not more than seven hundred fifty thousand dollars, six hundred dollars;

(xvii) When the value exceeds seven hundred fifty thousand dollars and is not more than one million dollars, seven hundred dollars;

(xviii) When the value exceeds one million dollars and is not more than two million five hundred thousand dollars, eight hundred dollars;

(xix) When the value exceeds two million five hundred thousand dollars and is not more than five million dollars, one thousand dollars; and

(xx) On all estates when the value exceeds five million dollars, one thousand five hundred dollars.

(2) The fees prescribed in subdivision (1)(b) of this section shall be based on the gross value of the estate, including both real and personal property in the State of Nebraska at the time of death. The gross value shall mean the actual value of the estate less liens and joint tenancy property. Formal fees shall be charged in full for all services performed by the court, and no additional fees shall be charged for petitions, hearing, and orders in the course of such administration. The court shall provide one certified copy of letters of appointment without charge. In other cases when it is necessary to copy instruments, the county court shall be allowed the fees provided in section 33-126.05. In all cases when a petition for probate of will or appointment of an administrator, special administrator, personal representative, guardian, or trustee or any other petition for an order in probate matters is filed and no appointment is made or order entered and the cause is dismissed, the fee shall be ten dollars.



33-126 Repealed. Laws 1989, LB 233, § 11.



33-126.01 Repealed. Laws 1988, LB 799, § 1.



33-126.02 County court; guardianships; conservatorships; fees; how determined.

In matters of guardianship and conservatorship, the county court shall be entitled to receive the following fees: Upon the filing of a petition for the appointment of a guardian, twenty-two dollars; upon the filing of a petition for the appointment of a conservator, twenty-two dollars; upon the filing of one petition for a consolidated appointment of both a guardian and conservator, twenty-two dollars; for the appointment of a successor guardian or conservator, twenty-two dollars; for the appointment of a temporary guardian or temporary or special conservator, twenty-two dollars; and for proceedings for a protective order in the absence of a guardianship or conservatorship, twenty-two dollars. If there is more than one ward listed in a petition for appointment of a guardian or conservator or both, only one filing fee shall be assessed. Two dollars of each twenty-two-dollar fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges. While such guardianship or conservatorship is pending, the court shall receive five dollars for filing and recording each report. When the appointment of a custodian as provided for in the Nebraska Uniform Transfers to Minors Act is made, the county court shall be entitled to receive a fee of twenty dollars.



33-126.03 County court; inheritance tax proceedings; fees; by whom paid.

In all matters for the determination of inheritance tax under Chapter 77, article 20, the county court shall be entitled to receive fees of twenty-two dollars. Fees under this section shall not be charged if fees have been imposed pursuant to subdivision (1)(b) of section 33-125. Except in cases instituted by the county attorney, such fee shall be paid by the person petitioning for such determination. Two dollars of such fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.



33-126.04 County court; adoption; fees.

In all matters of adoption, for each child adopted five dollars shall be allowed the court for the entire proceeding.



33-126.05 County court; miscellaneous fees.

The county court shall be allowed the following miscellaneous fees: For delayed birth registration, for the entire proceedings, ten dollars; for depositing will for safekeeping and indexing the same, two dollars; and for each use of any credit card authorized by the court for any payment, a fee established in the manner provided in subsection (3) of section 81-118.01. The legal fees for printing notices required by law to be printed in some newspaper shall be allowed in addition to the fees allowed in this section. For the following services performed by the county court, it shall be entitled to receive the following fees: For temporary restraining order in injunction, in the absence of the district judge, five dollars; for appointment of appraisers in condemnation proceedings, fifteen dollars, plus one dollar for each additional parcel of land included in the petition when there is more than one; and for certifying report of appraisers to the county clerk or register of deeds and making transcript of the same to the district court, one dollar per page. In addition to the fees provided in sections 33-123 to 33-125, the county court shall be entitled to the following fees: For providing photocopies, twenty-five cents per page; and for executing certificate and affixing the seal, one dollar.



33-126.06 County court; matters relating to trusts; fees.

The county court shall be entitled to collect the following fees: For the registration of any trust, whether testamentary or not, twenty-two dollars; for each proceeding initiated in county court concerning the administration and distribution of trusts, the declaration of rights, and the determination of other matters involving trustees and beneficiaries of trusts, twenty-two dollars; for the appointment of a successor trustee, twenty-two dollars; and for filing and recording each report, five dollars. Two dollars of each twenty-two-dollar fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.



33-127 Repealed. Laws 1972, LB 1032, § 287.



33-128 Repealed. Laws 1961, c. 96, § 11.



33-128.01 Repealed. Laws 1959, c. 266, § 1.



33-128.02 Repealed. Laws 1959, c. 266, § 1.



33-128.03 Repealed. Laws 1959, c. 266, § 1.



33-129 Transferred to section 77-401.02.



33-130 County clerk or register of deeds; fees; payment to county treasurer; credited to general fund.

Each county clerk or register of deeds shall, not later than the fifteenth day of the month following the calendar month in which fees are received, pay over to the county treasurer all fees received and take the receipt of the county treasurer therefor. Except as provided by section 25-2712, all fees received by the county treasurer pursuant to this section shall be credited to the general fund of the county.

1. Reporting of fees

2. Remedies

3. Miscellaneous

1. Reporting of fees

County judge must report costs received. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

County clerk is required to pay over fees received by him quarterly to county treasurer, and this applies to fees earned from duties performed with reference to certificates of title for motor vehicles. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).

Fees received or collected are required to be entered upon the books and reported, and fees earned but not collected need not be reported. Douglas County v. Vinsonhaler, 82 Neb. 810, 118 N.W. 1058 (1908).

It is the duty of the county treasurer to account for the compensation paid to him by the state for collecting and remitting educational land funds, and to add such compensation to the other fees of his office when determining the amount which he must pay into the treasurer of the county. Bedwell v. Custer County, 51 Neb. 387, 70 N.W. 945 (1897).

This section is mandatory and requires the county clerk to make an accurate report to the county board of all fees received by him for official services. State ex rel Board of Supervisors of Holt County v. Hazelet, 41 Neb. 257, 59 N.W. 891 (1894).

A county clerk must report all fees received by him for performing his duties as county clerk irrespective of the fact that in performing such duties he acted as an abstracter or as a notary public. State ex rel. Frontier County v. Kelly, 30 Neb. 574, 46 N.W. 714 (1890).

A county clerk must report all fees received by him for preparing abstracts of title. State ex rel. Miller v. Sovereign, 17 Neb. 173, 22 N.W. 353 (1885).

A county clerk who is ex officio clerk of the district court must report all fees received by him including those pertaining to the district court. State ex rel. Board of County Commissioners of Hamilton County v. Whittemore, 12 Neb. 252, 11 N.W. 310 (1882).

2. Remedies

A cause of action for a writ of mandamus to compel a county clerk to pay into the county treasury the amount of fees received by him as county clerk and ex officio clerk of the district court accrues at the time the report for the current year is made. State ex rel. County Commissioners of Brown County v. Boyd, 49 Neb. 303, 68 N.W. 510 (1896).

Mandamus will lie to compel a county clerk to pay into the county treasury the fees which he received even though his term of office has expired. State ex rel. Cuming County v. Shearer, 29 Neb. 477, 45 N.W. 784 (1890).

The fact that the defendant's term of office had expired and that his successor had been elected did not abate a mandamus action that had been commenced while the defendant was the incumbent county clerk to compel him to report the fees he had collected during his term of office. State ex rel. Franklin County v. Cole, 25 Neb. 342, 41 N.W. 245 (1889).

3. Miscellaneous

This section does not apply to the office of the clerk of the district court. Buffalo County v. Bowker, 111 Neb. 762, 197 N.W. 620 (1924).

It is obligatory upon the officers for whom a fee is provided for performing a marriage ceremony to perform such ceremonies at the request of the public. Douglas County v. Vinsonhaler, 82 Neb. 810, 118 N.W. 1058 (1908).

In an action brought to recover fees received by a county judge, clerk, treasurer, or sheriff, it was essential that the petition allege that the amount sought to be recovered was in excess of the amount which the officer was entitled to retain as compensation for himself and his assistants. Saunders County v. Slama, 82 Neb. 724, 118 N.W. 573 (1908).

This action makes no provision for fees to be paid to a county judge for services performed by him with reference to the appointment of judges and clerks of election. Nuckolls County v. Peebler, 65 Neb. 356, 91 N.W. 289 (1902).

A county clerk is not entitled to a credit for preparing road books and assessor's books and must report in full all fees received by him for preparing certificates of encumbrances. Hazelet v. Holt County, 51 Neb. 716, 71 N.W. 717 (1897).

Where the statute failed to provide extra compensation for the county clerk for preparing the tax list, the county was allowed to recover a fee paid to the county clerk for preparing the tax list where the clerk failed to account for such fee to the county. Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895).



33-131 County officers; records of fees; duty to keep.

The clerks of the district court, sheriffs, county judges, county treasurers, county clerks, and registers of deeds of the several counties of the state shall each keep a book, unless authorized to use a computerized system, which shall be provided by the county, which shall be known as the fee book, which shall be a part of the records of such office, and in which shall be entered each and every item of fees collected showing in separate columns the name of the party from whom received, the date of receiving the same, the amount received, and for what service the same was charged.

An instruction to the jury that this section included sheriffs and required them to keep a fee book was not prejudicial to a defendant in a prosecution for his failure to report fees. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Fees received or collected are required to be entered upon the books and reported, and fees earned but not collected need not be reported. Douglas County v. Vinsonhaler, 82 Neb. 810, 118 N.W. 1058 (1908).

Mandamus will lie to compel a county clerk to enter on his fee book the compensation he received for his services as clerk of the county board and for making out the tax lists even though his term has expired. State ex rel. Wayne County v. Russell, 51 Neb. 774, 71 N.W. 785 (1897).

It is the duty of the county clerk to enter in the fee book in full all fees received by him for preparing certificates of encumbrances. Hazelet v. Holt County, 51 Neb. 716, 71 N.W. 717 (1897).

A cause of action for a writ of mandamus to compel a county clerk to enter upon his fee book all fees earned by him as county clerk and ex officio clerk of the district court accrues not later than the time when the report for the current year is made. State ex rel. County Commissioners of Brown County v. Boyd, 49 Neb. 303, 68 N.W. 510 (1896).

This section is mandatory and requires the county clerk to keep a fee book and enter therein all fees received by him for official services. State ex rel. Board of Supervisors of Holt County v. Hazelet, 41 Neb. 257, 59 N.W. 891 (1894).



33-132 Violations; penalties.

Any officer who shall fail to comply with the provisions of sections 33-130 and 33-131, or shall fail or neglect to keep correct account of the fees by him received, or shall fail and neglect to make a report to the county board as herein provided, or shall willfully or intentionally omit to charge the fees provided by law, with intent to evade the provisions of said sections, shall be guilty of a Class V misdemeanor. Any such officer who shall make a false report under oath shall be guilty of perjury, and punished accordingly.

Failure of county judge to report costs received is an offense for which sanctions are prescribed. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

A county judge, clerk, treasurer, or sheriff is liable for fees earned by him but not collected where he willfully omitted to charge the fee, or where he negligently omitted to collect the fee, or had taken security therefore and had negligently failed to require sufficient security. Douglas County v. Vinsonhaler, 82 Neb. 810, 118 N.W. 1058 (1908).

Under this section it is the duty of a county clerk to charge and collect the full amount of fees authorized by statute for official services, and he is liable for such fees if he fails or neglects to collect the full fees authorized for the services performed. State ex rel. Board of Supervisors of Holt County v. Hazelet, 41 Neb. 257, 59 N.W. 891 (1894).



33-133 Notaries public; fees; governmental employee; limitation.

Except as otherwise provided in this section, notaries public may charge and collect fees as follows: For each protest, one dollar; for recording the same, two dollars; for each notice of protest, two dollars; for taking affidavits and seal, two dollars; for administering oath or affirmation, two dollars; for each certificate and seal, five dollars; for taking acknowledgment of deed or other instrument, five dollars; and for each mile traveled in serving notice, mileage at the rate provided in section 81-1176. An employee of the state or its political subdivisions may not charge the fees prescribed in this section if his or her governmental employer paid the commission and bonding fees required of notaries public.

It is the official duty of a notary public to give notice of dishonor of paper intrusted to him and this section provides the fee therefor. Williams v. Parks, 63 Neb. 747, 89 N.W. 395 (1902), 56 L.R.A. 759 (1902).

The fees paid to a notary public for presentation and protest of a negotiable instrument are incident to a recovery on the protested instrument and may be recovered as costs, but they are not part of the debt sued for and cannot be included as part of the amount in dispute when determining jurisdiction in a federal court. Baker v. Howell, 44 F. 113 (D. Neb. 1890).



33-134 Repealed. Laws 1972, LB 1032, § 287.



33-135 Repealed. Laws 1972, LB 1032, § 287.



33-135.01 Constables; fees; mileage.

Constables shall be allowed the same fees, including mileage, as are allowed sheriffs for like services as provided in section 33-117.



33-136 Sheriffs; fees; audit and allowance.

The county boards of the several counties in this state are hereby authorized to audit and allow the fees that may be fixed by law for services that may hereafter be performed by sheriffs in their respective counties in the arrest and examination of offenders charged with felonies.

This section is constitutional and not in conflict with other statutory provisions. Boggs v. Board of Commissioners of Washington County, 10 Neb. 297, 4 N.W. 984 (1880).



33-137 Repealed. Laws 1973, LB 553, § 1.



33-137.01 Repealed. Laws 1949, c. 97, § 1.



33-138 Juror; compensation; mileage.

(1) Each member of a grand or petit jury in a district court or county court shall receive for his or her services thirty dollars for each day employed in the discharge of his or her duties prior to January 1, 1994, and thirty-five dollars for each such day on or after such date and mileage at the rate provided in section 81-1176 for each mile necessarily traveled. No juror shall be entitled to pay for the days he or she is voluntarily absent or excused from service by order of the court. No juror shall be entitled to pay for nonjudicial days unless actually employed in the discharge of his or her duties as a juror on such days.

(2) In the event that any temporary release from service, other than that obtained by the request of a juror, shall occasion an extra trip or trips to and from the residence of any juror or jurors the court may, by special order, allow mileage for such extra trip or trips.

(3) Payment of jurors for service in the district and county courts shall be made by the county.

(4) A juror may voluntarily waive payment under this section for his or her service as a juror.

A juror summoned for three weeks' service is entitled to be paid for every day except Sunday during the three weeks unless finally discharged before the three weeks have expired. Cochran v. Lancaster County, 94 Neb. 130, 142 N.W. 862 (1913).

A juror is entitled to compensation for every day that he is in attendance in court and not excused from service. Spalding v. Douglas County, 85 Neb. 265, 122 N.W. 889 (1909).

A juror who served on a jury impaneled in an insanity inquest was entitled to the fee provided by this section. Chappell v. Lancaster County, 84 Neb. 301, 120 N.W. 1116 (1909).



33-139 Witnesses; compensation; mileage.

Witnesses before the district court and the county court, except the Small Claims Court, and the grand jury shall receive twenty dollars, and witnesses before the Small Claims Court shall receive eight dollars, for each day actually employed in attendance on the court or grand jury, and if the witness shall reside more than one mile from the courthouse or place where the court is held, he or she shall receive mileage at the rate provided in section 81-1176 for state employees for each mile necessarily traveled.

1. Witness fee

2. Mileage

3. Miscellaneous

1. Witness fee

Absent a contract for services setting a different fee, an expert witness is entitled only to the fee set by this statute. Lockwood v. Lockwood, 205 Neb. 818, 290 N.W.2d 636 (1980); Hefti v. Hefti, 166 Neb. 181, 88 N.W.2d 231 (1958); Main v. Sherman County, 74 Neb. 155, 103 N.W. 1038 (1905).

This section does not authorize the payment of twenty dollars per day to a material witness during the time that he is confined while unable to post bond. Cochran v. County of Lincoln, 203 Neb. 818, 280 N.W.2d 897 (1979).

Entitlement to witness fee by testifying officers and stockholders of plaintiff corporation is unambiguous and statute contains no exceptions. Nebraska Im-Pruv-All, Inc. v. Sass, 197 Neb. 261, 247 N.W.2d 924 (1976).

In the absence of special contract, expert witness is entitled to statutory fee only. Hefti v. Hefti, 166 Neb. 181, 88 N.W.2d 231 (1958).

Our statutes having fixed the amount to be paid matter of fact witnesses residing within the jurisdiction of the court and subject to its process, for their attendance at trial therein, a special contract to pay such witnesses more than the regular witness fee is illegal, contrary to public policy, and void. State ex rel. Spillman v. First Bank of Nickerson, 114 Neb. 423, 207 N.W. 674 (1926).

A witness summoned to appear before a grand jury was not entitled to a witness fee for merely going to the courthouse where he did not appear before the grand jury or failed to report his presence to the foreman, the bailiff or the county attorney. Dunn v. Douglas County, 61 Neb. 179, 85 N.W. 56 (1901).

A witness who testifies as an expert on a subject requiring special knowledge and skill is, in the absence of a contract for those services, entitled only to the statutory witness fee set out in this section. Davis v. Davis, 7 Neb. App. 78, 578 N.W.2d 907 (1998).

2. Mileage

As a general rule, mileage for witnesses in a civil action is taxed only for the distance that a subpoena will run and become effective. Smith v. Bartlett, 78 Neb. 359, 110 N.W. 991 (1907).

A witness who resides in another state, and who accepts service and testifies for the state in a criminal prosecution, is entitled to mileage for the whole distance that he necessarily travels, and the state is entitled to have such witness fees taxed against the defendant in the event that the prosecution is successful. Ried v. State, 19 Neb. 695, 28 N.W. 300 (1886).

3. Miscellaneous

This section, in conjunction with sections 14-205(25), 14-501, 26-108, and 26-114, is sufficient to determine that the city has the ultimate responsibility to pay for costs incurred in the prosecution of offenders for city ordinances. Jasa v. City of Omaha, 218 Neb. 314, 352 N.W.2d 913 (1984).



33-139.01 Witness; certain employees; compensated for actual and necessary expenses; when.

Notwithstanding any existing provision to the contrary, when any employee of the State of Nebraska or of any political subdivision thereof is called as a witness in connection with his or her officially assigned duties, or when any privately employed security guard is called as a witness by his or her employer in connection with his or her officially assigned duties, in any action or proceeding in any court in this state, he or she shall not receive any witness fee, attendance fee, or mileage fee which shall be taxed as court costs in such action or proceeding, except that he or she shall be compensated for his or her actual and necessary expenses when required to travel outside of the county of his or her residence. Payment for such actual and necessary expenses shall be made by the party who calls the employee as a witness.

For purposes of this section, volunteer firefighters and rescue squad members and persons authorized by a city or village ordinance or county resolution to issue handicapped parking citations in a volunteer capacity pursuant to section 18-1741.01 testifying in that capacity alone shall not be deemed employees of the State of Nebraska or of any political subdivision of this state.



33-140 Unclaimed witness fees; report to county board by clerk; when filed.

When witness fees are paid to the clerk of the district or county court in pursuance of judgment of the court and remain uncalled for by the parties entitled to the fees for the period of six months after they have been paid in, the clerk shall prepare a list, under oath, of the causes in which such fees have been paid and remain uncalled for, with the amounts in each cause and the date of judgment, and file the list with the county board of the respective county on the first Tuesday in January, April, July, and October in each year.

County is entitled to any interest earned upon public funds in the hands of a county officer. Scotts Bluff County v. McHenry, 130 Neb. 717, 266 N.W. 586 (1936).

Section is constitutional. Douglas County v. Moores, 66 Neb. 284, 92 N.W. 199 (1902).



33-140.01 Unclaimed witness fees; notice by county board; publication.

It shall be the duty of the county board, within twenty days after the filing of the list provided by section 33-140, to cause to be published in some weekly newspaper of general circulation, published in the county, for at least two consecutive issues of the paper, a notice in a form substantially as follows:

To whom it may concern: Report has been made to the county board of ............... County, Nebraska, by the clerk of the district or county court of the county, which report shows that there is now and has been for the last six months remaining in the hands of the clerk certain witness fees which have been uncalled for. If the fees are not called for within six months from .............. (insert the day upon which the first report was made), they will be considered as forfeited and will be paid into the common school fund of ............... County.



33-140.02 Unclaimed witness fees; payment to county treasurer; credited to school fund.

All unclaimed witness fees remaining in the hands of the clerk of the district or county court for the period of six months after the list has been filed with the county board shall be paid over to the county treasurer who shall receipt in duplicate for the fees, one of which receipts shall be filed with the county clerk. All such fees shall be credited to the common school fund of the county.



33-140.03 Unclaimed witness fees; duty of county board to make examination; failure of clerk to pay; suit authorized to recover.

The county board shall examine the books and dockets of the clerk of the county and district courts of the county. If the board finds that a clerk has failed to report or pay over any of the fees required by section 33-140 to be paid over or reported, the board shall notify the clerk to pay over the fees at once. If the clerk fails to pay over such fees to the county treasurer, the county board shall commence suit in any court having jurisdiction against the clerk and the person who issued the clerk's bond. The action shall be commenced in the name of the county for the benefit of the common schools of the county.

Legislature may impose condition that witness fees and costs shall be called for within a certain specified time. Douglas County v. Moores, 66 Neb. 284, 92 N.W. 199 (1902).



33-141 Legal notices; rates.

(1) Until one year after September 9, 1995, the legal rate for the publication of all legal notices other than those exceptional legal notices described in section 33-142 shall be forty-one cents per line, single column, standard newspaper measurements of eight-point type and pica width of eleven for the first insertion and thirty-five and nine-tenths cents per line, single column, standard newspaper measurements of eight-point type and pica width of eleven for each subsequent insertion. Publication of such notices may be in any type selected by the publisher. For the purpose of uniformity, the calculation of fees for such publication shall be based on the official conversion table that follows:

(2) Commencing one year after September 9, 1995, the legal rate for the publication of all legal notices other than those exceptional legal notices described in section 33-142 shall be forty-five cents per line, single column, standard newspaper measurements of eight-point type and pica width of eleven for the first insertion and thirty-nine and four-tenths cents per line, single column, standard newspaper measurements of eight-point type and pica width of eleven for each subsequent insertion. Publication of such notices may be in any type selected by the publisher. For the purpose of uniformity, the calculation of fees for such publication shall be based on the official conversion table that follows:

This section prescribes a maximum rate for printing legal notices, and it is the rate to be charged in the absence of a specific agreement for a lower rate. Wisner v. Morrill County, 117 Neb. 324, 220 N.W. 280 (1928).

The first subdivision of this section, prior to its amendment in 1921, governed the computation of fees for publishing the notice of suit and list of lands necessary to an action under the scavenger law. Bee Publishing Co. v. Douglas County, 78 Neb. 244, 110 N.W. 624 (1907).

A printer is not required to charge the full legal rate prescribed by the statute, and if a printer charges less than the full legal rate for printing a notice of sale in a foreclosure action, that is the amount which the sheriff may charge as costs in the case. Phoenix Ins. Co. v. McEvony, 52 Neb. 566, 72 N.W. 956 (1897).



33-142 Legal notices; separate contract rate; authorized.

A public official or other legal notice purchaser who determines it is necessary or for purposes of public information desirable to publish a legal notice using (1) a type size larger than shown in the conversion table in section 33-141, (2) placement of the legal notice in a place more prominent than the regular legal notice portion of the legal newspaper, or (3) a legal newspaper with a paid statewide circulation in excess of one hundred thousand may negotiate with any legal newspaper for a separate contract rate different from the rates set forth in section 33-141 but no higher than the newspaper's lowest scheduled rate for classified advertisements of the type sought to be purchased.



33-143 Legal notice; substitute notice; authorized.

If a legal notice required by any statute of this state cannot be purchased at the rate set forth in section 33-141 or at the fraction of that rate specified by the particular statute requiring the legal notice, the legal notice purchaser may substitute for published legal notice a form of legal notice which includes, but is not limited to, posting the notice for the full period specified in the statute at the place or places specified in the statute. If no place is specified, then the posting shall be in full public view at the regular meeting place or office of any public entity involved, at the place where the particular meeting, act, or event described by the notice is to occur, and on a public bulletin board in the municipal office building and the county office building of the municipality and county nearest to the place of the meeting, act, or event described in the notice.



33-144 Repealed. Laws 1959, c. 140, § 7.



33-145 Court costs; how taxed and entered.

In all actions, motions, and proceedings in the Supreme Court, Court of Appeals, district courts, separate juvenile courts, and county courts, the costs of the parties shall be taxed and entered on the record separately.

The requirement of this section is satisfied if a separate itemized statement of the costs appears on the margin of the record. Kissenger v. Staley, 44 Neb. 783, 63 N.W. 55 (1895).

It is the duty of the clerk to tax the costs of each party separately, and where all costs have been entered up in one general fee bill, a motion to retax the costs separately is proper. Wallace v. Flierschman, 22 Neb. 203, 34 N.W. 372 (1887).

Where the costs of each party have not been taxed separately and a motion to retax costs separately has been filed, the judgment may be reversed, not upon the merits, but only so far as is necessary to correct the error in the taxation of costs. Cooper & Co. v. Hall, 22 Neb. 168, 34 N.W. 349 (1887).



33-146 Fees; refusal to pay; when justified.

It shall be lawful for any person to refuse payment of fees to any officer who will not make out a fee bill signed by him if required, and also a receipt or discharge signed by him for fees paid.

Under this section the furnishing of an itemized bill of fees to the party for whom the services were rendered is a condition precedent to bringing suit to recover the fees if such a bill has been requested and the right to it has not been waived. Van Etten v. Selden, 36 Neb. 209, 54 N.W. 261 (1893).



33-147 Illegal fees; taking; penalty.

If any officer shall take greater fees than those prescribed in sections 33-101 to 33-146, for any service to be done by him in his office, or shall charge or demand, and take any of the fees prescribed in said sections without performing the service for which such fees are authorized, he shall forfeit and pay the sum of fifty dollars to the party injured, to be recovered as debts of the same amount are recoverable by law.

1. Constitutionality

2. Actions

3. Defenses

4. Miscellaneous

1. Constitutionality

This section provides a fixed sum in the nature of liquidated damages to be recovered by a person who suffered an injury through the wrongful act or oppression of a public officer and does not violate the constitutional provision relating to the disposition of fines, penalties, and license money. Graham v. Kibble, 9 Neb. 182, 2 N.W. 455 (1879).

2. Actions

The penalty prescribed by this section cannot be recovered in a suit on the officer's bond. A cause of action under this section arises whenever an officer receives fees in excess of those prescribed by law, or for services not performed, during his term of office. Sheibley v. Cooper, 79 Neb. 232, 112 N.W. 363 (1907); rehearing denied, 79 Neb. 236, 113 N.W. 626 (1907).

The remedy provided by this section is cumulative and is not ban to a suit in equity for an accounting against an officer for receiving illegal or excessive fees. McGlave v. Fitzgerald, 67 Neb. 417, 93 N.W. 692 (1903).

The penalty provided by this section may be recovered against an officer who charges a fee for performing services for which the statute has not provided a fee. Courier Printing & Publishing Co. v. Leese, 65 Neb. 581, 91 N.W. 357 (1902).

A cause of action to recover the penalty provided by this section and a cause of action to recover illegal fees charged by a sheriff may be properly joined where both causes of action arise from the fees charged by a sheriff for his services in one action. Phoenix Ins. Co. v. McEvony, 52 Neb. 566, 72 N.W. 956 (1897).

The last clause of this section provides the manner in which the penalty may be recovered, and does not confer jurisdiction upon the county courts to hear and determine actions brought to recover the penalty. Crow v. Bowen, 19 Neb. 528, 26 N.W. 251 (1886).

Where an action to recover the penalty provided by this section has been commenced, a constable cannot amend his return so as to show that the fees charged were actually earned unless the parties in interest are given notice of the application for leave to amend. Newby v. Miller, 5 Neb. Unof. 468, 98 N.W. 1066 (1904).

3. Defenses

Where payment of fee is made voluntarily, with full knowledge of the facts and at most only under mistake of law, the fee paid cannot be recovered. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

A cause of action based on this section is highly penal, and where there was no evidence as to the value of the services performed, a clerk of the district court who had performed the services and collected a fee on the supposition that he was entitled to it as compensation was not liable under this section. Sheibley v. Hurley, 74 Neb. 31, 103 N.W. 1082 (1905).

This section was enacted to provide against the collection of illegal costs by public officers in all cases, and the fact that an injured party could obtain relief through a motion to retax costs is not a ban to an action brought to recover the costs and the penalty provided by this section. O'Shea v. Kavanaugh, 65 Neb. 639, 91 N.W. 578 (1902).

Mistake or ignorance is not a defense in an action brought under this section. Phoenix Ins. Co. v. Bohman, 28 Neb. 251, 44 N.W. 111 (1889).

The fact that the excessive fees were demanded and received by the defendant in good faith is not a defense to an action brought to recover the penalty prescribed by this section. Cobbey v. Burks, 11 Neb. 157, 8 N.W. 386 (1881), 38 Am. R. 364 (1881).

4. Miscellaneous

Police judges are included within the scope of this section as officers whose fees are hereinbefore expressed and limited. Downey v. Coykendall, 81 Neb. 648, 116 N.W. 503 (1908), affirmed on second appeal, 89 Neb. 21, 130 N.W. 983 (1911).

The sureties upon the official bond of an officer are not liable for the penalty prescribed by this section. Eccles v. Walker, 75 Neb. 722, 106 N.W. 977 (1906), reversing Eccles v. United States Fidelity & Guaranty Co., 72 Neb. 734, 101 N.W. 1023, 117 A.S.R. 830 (1904).

Although the effect of payment of excessive fees by an execution debtor may be to reduce the amount realized on the sale of the property, the execution creditor cannot recover the penalty prescribed by this section where the evidence fails to show that the execution debtor is insolvent and unable to pay the judgment. Iler & Co. v. Cronin, 34 Neb. 424, 51 N.W. 970 (1892).

Where three items of illegal fees are paid to a clerk of the district court in one sum and included in one receipt, the overcharge is but one transaction and only fifty dollars may be recovered as a penalty. Lydick v. Palmquist, 31 Neb. 300, 47 N.W. 918 (1891).



33-148 Fees; schedule; failure to post; penalty.

All officers whose fees are prescribed in sections 33-101 to 33-147 are hereby required to make fair tables of their respective fees, and keep the same in their respective offices in some conspicuous place, for the inspection of all persons who shall have business in said offices. If any such officer shall neglect to keep a table of fees of his office as aforesaid, such officer shall, for each day of such neglect so to keep a table of fees of his office, forfeit and pay the sum of five dollars, to be recovered by action at law before the county court, for the use of the county in which the offense shall have been committed.



33-149 Repealed. Laws 1961, c. 165, § 1.



33-150 Repealed. Laws 1999, LB 828, § 178.



33-151 Fees of state boards and agencies; amount available for use of each.

All money now in the state treasury to the credit of the Board of Barber Examiners, the State Real Estate Commission, the Board of Engineers and Architects, the State Athletic Commissioner, the Nebraska Oil and Gas Conservation Commission pursuant to sections 57-906 and 57-911, and any other state board, bureau, division, fund, or commission not mentioned in this section, and all money collected by each of such boards, bureaus, divisions, or commissions during any biennium, if and when specifically appropriated by the Legislature for that purpose, are made immediately available for the use and benefit of such board, bureau, division, or commission. This section shall not be construed to apply to the fees inuring to the Nebraska Brand Inspection and Theft Prevention Fund.



33-152 Fees of state boards and agencies; withdrawal.

The Director of Administrative Services is authorized and empowered to draw his or her warrants against the several fee fund accounts of each of the special boards, bureaus, commissions, or divisions enumerated in section 33-151, upon duly itemized and verified vouchers approved by the person or persons having supervision or charge of the respective funds and who are authorized by law to approve such vouchers. Upon presentation of the warrants the State Treasurer shall countersign the same and shall pay the warrants out of, but never in excess of, the amount of the fee funds specifically appropriated.



33-153 Fees for acknowledgments, oaths, affirmations; report to county board; payment to county treasurer.

All fees received for taking acknowledgments, oaths and affirmations, by any county officer, or any deputy or employee in his office, whether received for taking acknowledgments, oaths and affirmations, in an official capacity as a county officer or while acting in the capacity of a notary public, must be reported to the county board and paid into the county treasury. Any person who shall violate any of the provisions of this section shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined in a sum not in excess of one hundred dollars. Any county officer or deputy so offending shall also be subject to removal from office.



33-154 Additional court cost; training fee.

In addition to all other court costs assessed according to law, a training fee of one dollar shall be taxed as costs for each case filed in each county court and district court, including appeals to such courts, and for each appeal and original action filed in the Court of Appeals and the Supreme Court. The fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the end of each month. The State Treasurer shall credit the fees to the Supreme Court Education Fund.



33-155 Additional court cost; dispute resolution fee.

In addition to all other court costs assessed according to law, a dispute resolution fee of seventy-five cents shall be taxed as costs for each case filed in each county court and district court, including appeals to such courts, and for each appeal and original action filed in the Court of Appeals and the Supreme Court. The fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the end of each month. The State Treasurer shall credit the fees to the Dispute Resolution Cash Fund.



33-156 Additional court cost; indigent defense fee.

(1) In addition to all other court costs assessed according to law, an indigent defense fee of three dollars shall be taxed as costs for each case filed in each county court and district court, including appeals to such courts, and for each appeal and original action filed in the Court of Appeals and the Supreme Court. The fees shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the end of the month. The State Treasurer shall credit the fees to the Commission on Public Advocacy Operations Cash Fund.

(2) In cases under the DNA Testing Act, costs shall be paid as provided in such act.



33-157 Conviction for misdemeanor or felony; affirmation on appeal; additional assessment of cost; use; Nebraska Crime Victim Fund; created; use.

(1) In addition to all other costs assessed according to law, an assessment of one dollar shall be assessed for each conviction of a person for any misdemeanor or felony in county court or district court and each affirmation on appeal. No such assessment shall be collected in any juvenile court proceeding. No county shall be liable for the assessment imposed pursuant to this section. The assessments shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the end of the month.

(2) The Nebraska Crime Victim Fund is created. The fund shall contain the amounts remitted pursuant to subsection (1) of this section and section 83-184. The fund shall be administered by the Nebraska Commission on Law Enforcement and Criminal Justice. As soon as funds become available, the commission shall direct the State Treasurer to transfer money from the Nebraska Crime Victim Fund to the Department of Correctional Services Facility Cash Fund and the Supreme Court Automation Cash Fund to pay for the initial costs in implementing Laws 2010, LB510, in amounts to be determined by the Department of Correctional Services and the Supreme Court and certified to the commission. When such costs are fully reimbursed, the Nebraska Crime Victim Fund shall terminate and the State Treasurer shall distribute seventy-five percent of the funds remitted pursuant to subsection (1) of this section and section 83-184 to the Victim's Compensation Fund to be awarded as compensation for losses and expenses allowable under the Nebraska Crime Victim's Reparations Act and shall distribute twenty-five percent of such funds to the Reentry Cash Fund.






Chapter 34 - FENCES, BOUNDARIES, AND LANDMARKS

34-101 Legislative findings.

The Legislature finds the duty of adjoining landowners for the construction and maintenance of division fences to be beneficial to the public interest and welfare. Such benefits are not confined to historical and traditional societal benefits that accrue from the proper constraint of livestock, but also include suppression of civil disputes and public and private nuisances and the protection of public safety. Division fences promote the peace and security of society by the demarcation of rural boundaries, physical separation of conflicting land uses, enhancement of privacy, diminishment of frequency of public burden imposed by incidences of trespass and adverse possession, and the mitigation of impacts of conflicting land use intrusion into those areas of the state devoted to agricultural and horticultural use.



34-102 Division fence; adjoining landowners; construct and maintain just proportion of fence.

(1) When there are two or more adjoining landowners, each of them shall construct and maintain a just proportion of the division fence between them. Just proportion means an equitable allocation of the portion of the fenceline to be physically constructed and maintained by each landowner or, in lieu thereof, an equitable contribution to the costs to construct and maintain the division fence to be made by either landowner. Unless otherwise specified in statute or by agreement of the parties, such equitable allocation shall be one which results in an equal burden of construction and maintenance of the division fence. This section shall not be construed to compel the erection and maintenance of a division fence if neither of the adjoining landowners desires such division fence.

(2) Unless the adjoining landowners have agreed otherwise, such fence shall be a wire fence as defined in subdivision (5) of section 34-115.

Failure of plaintiff to maintain just proportion of division fence did not justify or excuse trespass by defendant's cattle; this article provides remedy for defendant to compel plaintiff to maintain proportion of fence. Fiene v. Robertson, 184 Neb. 668, 171 N.W.2d 179 (1969).

A cause of action for contribution does not arise from the erection of a partition fence, in the absence of any agreement, unless the method provided by statute is followed. Burr v. Hamer, 12 Neb. 483, 11 N.W. 741 (1882).



34-103 Maintenance; private nuisance.

Every person liable to contribute to the construction and maintenance of a division fence or any portion thereof shall maintain his or her portion in good repair, including the necessary removal or trimming of trees and woody growth within or encroaching upon the fenceline to repair or avoid damage to, or dislocation of, the division fence. The occurrence of trees and woody growth within or encroaching upon a division fence that causes damage to, or dislocation of, the fence shall constitute a private nuisance to the adjacent landowner's possessory interests in his or her land.



34-104 Repealed. Laws 2007, LB 108, § 10.



34-105 Repealed. Laws 2007, LB 108, § 10.



34-106 Repealed. Laws 2007, LB 108, § 10.



34-107 Repealed. Laws 2007, LB 108, § 10.



34-108 Repealed. Laws 2007, LB 108, § 10.



34-109 Repealed. Laws 2007, LB 108, § 10.



34-110 Repealed. Laws 2007, LB 108, § 10.



34-111 Repealed. Laws 2007, LB 108, § 10.



34-112 Division fence; injury or destruction; repair.

Whenever a division fence is injured or destroyed by fire, floods, or other casualty, the person bound to construct and maintain such fence, or any part thereof, shall make repairs to the same, or his or her just proportion thereof, as provided in section 34-102.



34-112.01 Division fence; entry upon land authorized.

An owner of land may enter upon adjacent land owned by another person to construct, maintain, or repair a division fence pursuant to sections 34-102 and 34-112, but such access shall be allowed only to the extent reasonably necessary to construct, maintain, or repair the division fence. This section does not authorize any alterations to adjacent land owned by another person, including the removal of trees, buildings, or other obstacles, without the consent of the adjacent landowner or a court order or the removal of any items of personal property lying thereon without the consent of the adjacent landowner or a court order.



34-112.02 Division fence; construction, maintenance, or repair; notice; court action authorized; hearing; mediation; costs.

(1) Whenever a landowner desires to construct a division fence or perform maintenance or repairs to an existing division fence, such landowner shall give written notice of such intention to any person who is liable for the construction, maintenance, or repair of the division fence. Such notice may be served upon any nonresident by delivering the written notice to the occupant of the land or the landowner's agent in charge of the land. The written notice shall request that the person liable for the construction, maintenance, or repair satisfy his or her obligation by performance or by other manner of contribution. After giving written notice, a landowner may commence or complete construction of a division fence, or commence or complete maintenance or repair upon an existing division fence, in which cases any cause of action under this section and sections 34-102, 34-112, and 34-112.01 shall be an action for contribution.

(2) If the person so notified either fails to respond to such request or refuses such request, the landowner sending notice may commence an action in the county court of the county where the land is located. If the landowners cannot agree what proportion of a division fence each shall construct, maintain, or repair, whether by performance or by contribution, either landowner may commence an action, without further written notice, in the county court of the county where the land is located. An action shall be commenced by filing a fence dispute complaint on a form prescribed by the State Court Administrator and provided to the plaintiff by the clerk of the county court. The complaint shall be executed by the plaintiff in the presence of a judge, a clerk or deputy or assistant clerk of a county court, or a notary public or other person authorized by law to take acknowledgments and be accompanied by the fee provided in section 33-123. A party shall not commence an action under this subsection until seven days after giving notice under subsection (1) of this section and shall commence the action within one year after giving such notice.

(3) Upon filing of a fence dispute complaint, the court shall set a time for hearing and shall cause notice to be served upon the defendant. Notice shall be served not less than five days before the time set for hearing. Notice shall consist of a copy of the complaint and a summons directing the defendant to appear at the time set for hearing and informing the defendant that if he or she fails to appear, judgment will be entered against him or her. Notice shall be served in the manner provided for service of a summons in a civil action. If the notice is to be served by certified mail, the clerk shall provide the plaintiff with written instructions, prepared and provided by the State Court Administrator, regarding the proper procedure for service by certified mail. The cost of service shall be paid by the plaintiff, but such cost and filing fee shall be added to any judgment awarded to the plaintiff.

(4) In any proceeding under this section, subsequent to the initial filing, the parties shall receive from the clerk of the court information regarding availability of mediation through the farm mediation service of the Department of Agriculture or the state mediation centers as established through the Office of Dispute Resolution. Development of the informational materials and the implementation of this subsection shall be accomplished through the State Court Administrator. With the consent of both parties, a court may refer a case to mediation and may state a date for the case to return to court, but such date shall be no longer than ninety days from the date the order is signed unless the court grants an extension. If the parties consent to mediate and if a mediation agreement is reached, the court shall enter the agreement as the judgment in the action. The costs of mediation shall be shared by the parties according to the schedule of fees established by the mediation service and collected directly by the mediation service.

(5) If the case is not referred to mediation or if mediation is terminated or fails to reach an agreement between the parties, the action shall proceed as a civil action subject to the rules of civil procedure.

Although Nebraska’s “fence law” explicitly confers jurisdiction over contribution cases related to division fences to the county courts, it cannot deprive the district court of its subject matter jurisdiction over common-law causes of action. Kotrous v. Zerbe, 287 Neb. 1033, 846 N.W.2d 122 (2014).



34-112.03 Division fence; changes made by Laws 2007, LB 108; applicability.

The changes made to sections 34-102, 34-112, and 37-1012 by Laws 2007, LB 108, sections 34-112.01 and 34-112.02, and the repeal of sections 34-101, 34-103 to 34-111, and 34-113 by Laws 2007, LB 108, apply commencing on March 8, 2007, except that prior law applies to any division fence dispute commenced prior to such date.



34-113 Repealed. Laws 2007, LB 108, § 10.



34-114 Repealed. Laws 1994, LB 882, § 6.



34-115 Lawful fences, defined.

Lawful fences of different kinds used for fence to enclose lands shall be as hereinafter defined. (1) A rail fence shall consist of at least six rails, such rails to be secured by stakes at the end of each panel, well set in the ground, with a rider on the stakes. (2) A board fence shall consist of not less than three boards of at least five inches in width and one inch thick; such boards to be well secured to posts; the posts to be not more than eight feet apart. (3) A rail and post fence shall consist of at least three rails, well secured at each end to posts; the posts not to be more than ten feet apart. (4) A pole and post fence shall consist of not less than four poles, to be well secured to posts; the posts not to be more than seven feet apart. (5) A wire fence shall consist of at least four wires, of a size not less than number nine fencing wire, to be well secured to posts, the posts to be at no greater distance than one rod from each other; and there shall be placed between every two of the posts one stake or post to which the wire shall be attached. Any of such wires may be a barbed wire composed of two or more single wire strands twisted into a cable wire with metal barbs thereon averaging not more than five inches apart, each of such single wire strands to be of a size not less than number twelve and one-half gauge fencing wire. (6) A hog and sheep tight fence shall consist of one barb wire at the ground, next above, one section of woven wire twenty-six inches high, consisting of not less than seven strands, the upper and lower strands to be number nine wire, intermediate strands to be number eleven wire with stays not more than twelve inches apart, and at the top, three barb wires at intervals of six, nine, and nine inches; and the whole shall be securely fastened to posts at no greater distance than one rod from each other, and there shall be placed between every two of the posts one stake or post to which the wire shall be attached. (7) All other fences made and constructed of boards, rails, poles, stones, hedge plants, or other material which upon evidence is declared to be as strong and well calculated to protect enclosures and is as effective for resisting breaching stock shall be considered a lawful fence.

This section was not intended to apply to railroads. Chicago, B. & Q. R. R. Co. v. James, 26 Neb. 188, 41 N.W. 992 (1889).

Lawful wire fence must consist of at least four wires. Baltensperger v. United States, 174 F.Supp. 601 (D. Neb. 1959).



34-116 Lawful fences; height and spaces.

The fences described in section 34-115 shall be at least four and one-half feet in height; and in the construction of such fences the spaces between the boards, rails, poles, and wires shall not exceed one foot each, measuring from the top.

This section was not intended to apply to railroads. Chicago, B. & Q. R. R. Co. v. James, 26 Neb. 188, 41 N.W. 992 (1889).



34-117 Lawful fences; Warner's Patent; requirements.

Fence known as Warner's Patent shall be at least four and one-half feet in height, and consist of not less than five boards; such boards to be of a width of not less than five inches, and one inch thick.

This section was not intended to apply to railroads. Chicago, B. & Q. R. R. Co. v. James, 26 Neb. 188, 41 N.W. 992 (1889).



34-201 Preservation during construction and other work.

It shall be the duty of every individual or corporation engaged either directly or indirectly in the construction of any irrigation ditch, drainage ditch, railroad, side track or spur track, or any other construction, or in any other activity whatsoever, that endangers or may endanger or may cause the loss or destruction of any landmark or corner of land surveys or boundaries, to employ the county surveyor of the county wherein they are situated to properly perpetuate or witness said landmarks and corners according to law.



34-202 Failure to protect; liability for damages.

Any individual or corporation who shall fail to protect such landmarks or corners shall be responsible for all damage that may accrue to the party injured by reason of such loss or destruction.



34-301 Disputed corners and boundaries; court action to settle; procedure.

When one or more owners of land, the corners and boundaries of which are lost, destroyed, or in dispute, desire to have the same established, they may bring an action in the district court of the county where such lost, destroyed, or disputed corners or boundaries, or part thereof, are situated, against the owners of the other tracts which will be affected by the determination or establishment thereof, to have such corners or boundaries ascertained and permanently established. If any public road is likely to be affected thereby, the proper county shall be made defendant. Notice of such action shall be given as in other cases, and if the defendants or any of them are nonresidents of the state, or unknown, they may be served by publication as is provided by law. The action shall be a special one, and the only necessary pleading therein shall be the complaint of the plaintiff describing the land involved, and, so far as may be, the interest of the respective parties and asking that certain corners and boundaries therein described, as accurately as may be, shall be established. Either the plaintiff or defendant may, by proper plea, put in issue the fact that certain alleged boundaries or corners are the true ones, or that such have been recognized and acquiesced in by the parties or their grantors for a period of ten consecutive years, which issue shall be tried before the district court under its equity jurisdiction without the intervention of a jury, and appeals from such proceedings shall be had and taken in conformity with the equity rules.

1. Adverse possession

2. Equity action

3. Recognition and acquiescence

4. Miscellaneous

1. Adverse possession

Where an exact metes and bounds description is impossible to ascertain from the record, the failure to adequately describe the proposed boundary is fatal to a claim of adverse possession. Matzke v. Hackbart, 224 Neb. 535, 399 N.W.2d 786 (1987).

Adverse possession is recognized as a defense in a proceeding under this section. Petsch v. Widger, 214 Neb. 390, 335 N.W.2d 254 (1983).

When properly pleaded, the theory of adverse possession, as well as the theory of mutual recognition and acquiescence, may be raised under this section. Layher v. Dove, 207 Neb. 736, 301 N.W.2d 90 (1981).

Evidence was insufficient to show acquisition of title by adverse possession. Randall v. Liakos, 181 Neb. 326, 148 N.W.2d 204 (1967).

Adverse possession is recognized as a defense in a proceeding under this section. Converse v. Kenyon, 178 Neb. 151, 132 N.W.2d 334 (1965).

Adverse possession or acquiescence must be put in issue by proper plea. Hehnke v. Starr, 158 Neb. 575, 64 N.W.2d 68 (1954).

Acquiescence in boundary is separate and distinct from claim of title by adverse possession. Hakanson v. Manders, 158 Neb. 392, 63 N.W.2d 436 (1954).

In determining whether an adverse possessor had exclusive use of the disputed property, it is irrelevant whether the titleholders communicated their use of the disputed property to the adverse possessor or his or her predecessor in interest. Madson v. TBT Ltd. Liability Co., 12 Neb. App. 773, 686 N.W.2d 85 (2004).

2. Equity action

This statute provides that whenever one or more owners of land, the corners and boundaries of which are lost, destroyed, or in dispute, desire to have the same established, they may bring an action in the district court to have them ascertained and permanently established. The case is tried as an equity case and is reviewable in the Supreme Court de novo on the record. State v. Jarchow, 219 Neb. 88, 362 N.W.2d 19 (1985).

An action to establish boundaries under this section is an equity action and triable de novo on appeal to the Supreme Court. Cofer v. Kuhlmann, 214 Neb. 341, 333 N.W.2d 905 (1983).

This section authorizes actions in equity to determine boundaries of real estate, the ownership of which is in whole or in part in dispute. Shirk v. Schmunk, 192 Neb. 25, 218 N.W.2d 433 (1974).

This section is broad enough to authorize action in equity to determine boundaries of real estate. Elsasser v. Szymanski, 163 Neb. 65, 77 N.W.2d 815 (1956).

Where defendant in his answer and cross-petition asked for determination of boundary lines, he was precluded from objecting to jurisdiction of equity to fully determine issues joined. Hardt v. Orr, 142 Neb. 460, 6 N.W.2d 589 (1942).

Equity action is available to determine corners and boundaries to real estate to which the right or title is in dispute, irrespective of whether or not there is an adequate remedy at law. McGowan v. Neimann, 139 Neb. 639, 298 N.W. 411 (1941).

An action to ascertain and permanently establish corners and boundaries of land under this section is an equity action. Oppliger v. Vineyard, 19 Neb. App. 172, 803 N.W.2d 786 (2011).

3. Recognition and acquiescence

Even though the neighboring landowners recognized their boundary line by markers which were an approximation of the real boundary, a boundary by mutual recognition and acquiescence may be established if the approximation was recognized by the acquiescing parties as their actual boundary and the location of this boundary can be proved by the parties. Sila v. Saunders, 274 Neb. 809, 743 N.W.2d 641 (2008).

The filial relationship rule has no bearing on a mutual recognition and acquiescence analysis. Sila v. Saunders, 274 Neb. 809, 743 N.W.2d 641 (2008).

When neighboring landowners recognized for 10 years a boundary which they believed corresponded to the metes and bounds legal descriptions of their properties, the doctrine of mutual recognition and acquiescence will apply even though an accurate survey, had they obtained one, could have accurately established a division line corresponding to the legal description. Sila v. Saunders, 274 Neb. 809, 743 N.W.2d 641 (2008).

Rule of recognition and acquiescence embodied in this section is separate and distinct from the theory of adverse possession. Such rule requires more than the mere establishment of a line but requires the other party to have knowledge of the line and the possession taken as well as assent thereto. Spilinek v. Spilinek, 215 Neb. 35, 337 N.W.2d 122 (1983).

A boundary line may be established by mutuality of recognition and acquiescence for a period of ten consecutive years. Swanson v. Dalton, 178 Neb. 55, 131 N.W.2d 704 (1964).

Issue of recognition of and acquiescence in boundary line must be raised by proper pleading. McDermott v. Boman, 165 Neb. 429, 86 N.W.2d 62 (1957).

Nebraska law provides that boundaries that have been mutually recognized and acquiesced in for a period of 10 years can be legal boundaries. Oppliger v. Vineyard, 19 Neb. App. 172, 803 N.W.2d 786 (2011).

4. Miscellaneous

Boundary disputes cannot be determined in a quiet title action. Rather, boundary disputes are properly brought as an action in ejectment or pursuant to this section. Rush Creek Land & Live Stock Co. v. Chain, 255 Neb. 347, 586 N.W.2d 284 (1998).

This statute provides that whenever one or more owners of land, the corners and boundaries of which are lost, destroyed, or in dispute, desire to have the same established, they may bring an action in the district court to have them ascertained and permanently established. The case is tried as an equity case and is reviewable in the Supreme Court de novo on the record. State v. Jarchow, 219 Neb. 88, 362 N.W.2d 19 (1985).

This section provides for court action to settle disputed corners and boundary line questions. McGowan v. Neimann, 144 Neb. 652, 14 N.W.2d 326 (1944).

In a proceeding to establish lost corners and boundary lines, where the evidence is conflicting, trial court's finding will not be disturbed when sustained by competent evidence. Kennedy v. Gottschalk, 138 Neb. 842, 295 N.W. 813 (1941).

This section authorizes the district court to ascertain and permanently establish the corners or boundaries to lands which have been lost, destroyed, or are in dispute in a suit in equity. State v. Cheyenne County, 123 Neb. 1, 241 N.W. 747 (1932).






Chapter 35 - FIRE COMPANIES AND FIREFIGHTERS

35-101 Volunteer firefighters; exemptions enumerated; retired firefighters; exemptions.

All volunteer members in good standing in any fire company or hook and ladder company in this state shall be exempt from militia duty in time of peace; Provided, that said certificate of exemption shall be approved and authorized by the council or board of trustees under the seal of the city or village in which the fire department issuing the same is located. When any member shall have retired from such company after having served ten years or more he shall be furnished a certificate of exemption. Any member in good standing in any fire company or hook and ladder company in this state on September 20, 1957, shall be furnished a certificate of exemption after five years of service; Provided, when a member serves in different fire companies or hook and ladder companies in this state, or at different times in the same company, he may add the years he previously served to his present membership in order to qualify for such exemption. Persons who received certificates of exemption for five years' service prior to September 20, 1957, shall be entitled to all exemptions theretofore enjoyed by holders of such certificates.



35-102 Volunteer fire department; number of members; copy of roll; filing.

No volunteer fire department shall have upon its rolls at one time more than twenty-five persons, for each engine and hose company in said fire department, and no hook and ladder company shall have upon its rolls at any one time more than twenty-five members. The foreman and secretary of every such company shall, on the first day of April and October in each year, file in the office of the clerk of the district court in and for the respective counties a certified copy of the rolls of their respective companies so as to obtain for the members thereof the privilege of the exemption mentioned in section 35-101. No organization shall be deemed to be a bona fide fire, or hook and ladder company until it shall have procured for active service apparatus for the extinguishment or prevention of fires, in case of a hose company, to the value of seven hundred dollars, and of a hook and ladder company to the value of five hundred dollars.



35-103 Volunteer firefighters; members in good standing.

Members in good standing are hereby defined to be those who keep their dues promptly paid up, and are present and render active service when called out for the legitimate purposes of their organization.



35-104 Repealed. Laws 1955, c. 126, § 2.



35-105 Equipment; exemption from execution and sale.

All fire engines, hose, hose carriages, ladders, buckets, and all vehicles, machinery, and appliances of every kind used or kept by incorporated cities, villages, or fire companies for the purpose of extinguishing fires are hereby exempt from execution and sale to satisfy any debt, judgment, or decree arising upon contract or otherwise. The provisions of this section shall not affect any voluntary lien created by bill of sale, security agreement as defined in article 9, Uniform Commercial Code, or otherwise, on such property, by the proper owner.



35-106 Fire insurance companies; occupation tax; levy; collection.

The municipal authorities of any city of the first or second class or village, shall have authority, by ordinance, to impose an occupation tax of not more than five dollars per annum on each fire insurance corporation, company or association, doing business in such city or village, for the use, support, and benefit of volunteer fire departments, regularly organized under the laws of the State of Nebraska regulating the same. The municipal clerk shall collect with diligence the occupation tax so imposed. Upon the receipt of said tax the municipal clerk shall pay over the proceeds thereof to the municipal treasurer who shall credit the same to a fund to be known as special occupation tax fund for benefit of the volunteer fire department. Upon proper claim filed by the chief of the fire department and allowed by the local governing body of the municipality, the municipal treasurer shall pay over the proceeds of the tax in the fund from time to time for the use of the fire department, as hereinbefore provided.

Volunteer fire department receives occupation taxes levied by city or village. State ex rel. Retchless v. Cook, 181 Neb. 863, 152 N.W.2d 23 (1967).

Ordinance of village imposing tax for support of fire department was not subject to construction as to meaning of the words doing business by proposed legislative amendment which was never enacted. Village of Axtell v. Nebraska Hardware Mutual Ins. Co., 142 Neb. 657, 7 N.W.2d 471 (1943).

Unless this section was merely declaratory of the law which existed when it was enacted, it is invalid because of its failure to refer to the existing laws which it amended. German-American Fire Ins. Co. v. City of Minden, 51 Neb. 870, 71 N.W. 995 (1897).



35-107 Volunteer department; emergency first aid; members; immunity from liability; when.

No member of a volunteer fire department or of a volunteer first-aid, rescue, or emergency squad which provides emergency public first-aid and rescue services shall be liable in any civil action to respond in damages as a result of his acts of commission or omission arising out of and in the course of his rendering in good faith any such services as such member but such immunity from liability shall not extend to the operation of any motor vehicle in connection with such services.

Nothing in this section shall be deemed to grant any such immunity to any person causing damage by his willful or wanton act of commission or omission.

To prevent a demurrer for lack of subject matter jurisdiction based on the immunity conferred by this section, the plaintiff must allege facts which show either that the general immunity does not apply or that the actions fall within the exceptions set forth in this section. Whether a public entity maintains private liability insurance at public expense is not a condition for immunity under this section. Drake v. Drake, 260 Neb. 530, 618 N.W.2d 650 (2000).



35-108 Volunteer fire and rescue personnel; group life insurance; municipality or district; purchase; maintain; coverage termination.

The governing body of any incorporated municipality having a volunteer fire department or the board of directors of each rural or suburban fire protection district shall purchase and maintain in force a policy of group term life insurance to age sixty-five covering the lives of all of its active volunteer fire and rescue personnel, except that when any such person serves more than one municipality or district such policy shall be purchased only by the first municipality or district which he or she serves. Such policy shall provide a minimum death benefit of ten thousand dollars for death from any cause and shall, at the option of the insured, be convertible to a permanent form of life insurance at age sixty-five. The coverage of such policy shall terminate as to any individual who ceases to be an active volunteer member of the fire department of the municipality or district.



35-109 Sirens; restriction on use.

No siren or other similar device whose primary purpose is to warn the public of a natural or manmade emergency or disaster shall be used to notify volunteer firefighters of a fire or to summon volunteer firefighters to a fire. This section applies only to cities of the first class located within a county which contains a city of the metropolitan class.



35-201 Compact authorized.

The Governor of Nebraska may execute a compact on behalf of the state with any one or more states who may, by their legislative bodies, authorize a compact, in form substantially as follows:

ARTICLE I

The purpose of this compact is to promote effective prevention and control of forest fires in the great plains region of the United States by the maintenance of adequate forest fire fighting services by the member states, and by providing for reciprocal aid in fighting forest fires among the compacting states of the region, including South Dakota, North Dakota, Wyoming, Colorado, and any adjoining state of a current member state.

ARTICLE II

This compact is operative immediately as to those states ratifying it if any two or more of the member states have ratified it.

ARTICLE III

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control may act as compact administrator for that state and may consult with like officials of the other member states and may implement cooperation between the states in forest fire prevention and control. The compact administrators of the member states may organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact. Each member state may formulate and put in effect a forest fire plan for that state.

ARTICLE IV

If the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling, or preventing forest fires, the state forest fire control agency of that state may render all possible aid to the requesting agency, consonant with the maintenance of protection at home.

ARTICLE V

If the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of the state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges, and immunities as comparable employees of the state to which they are rendering aid.

No member state which provides outside aid pursuant to this compact shall be liable in any civil action to respond in damages as a result of acts or omissions arising out of and in the course of rendering outside aid, but such immunity from liability shall not extend to the operation of any motor vehicle in connection with such services. Nothing in this paragraph shall be deemed to grant any such immunity to any person causing damage by his or her gross negligence or willful or wanton conduct.

All liability, except as otherwise provided in this compact, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving the aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request. However, nothing in this compact prevents any assisting member state from assuming such loss, damage, expense, or other cost or from loaning such equipment or from donating such services to the receiving member state without charge or cost.

Each member state shall assure that workers' compensation benefits in conformity with the minimum legal requirements of the state are available to all employees and contract firefighters sent to a requesting state pursuant to this compact.

For the purposes of this compact, the term employee includes any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws of the aiding state.

The compact administrators may formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

ARTICLE VI

Ratification of this compact does not affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services, or facilities of any member state.

Nothing in the compact authorizes or permits any member state to curtail or diminish its forest fire fighting forces, equipment, services, or facilities. Each member state shall maintain adequate forest fire fighting forces and equipment to meet demands for forest fire protection within its borders in the same manner and to the same extent as if this compact were not operative.

Nothing in this compact limits or restricts the powers of any state ratifying the compact to provide for the prevention, control, and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules, or regulations intended to aid in the prevention, control, and extinguishment in the state.

Nothing in this compact affects any existing or future cooperative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE VII

Representatives of the United States Forest Service may attend meetings of the compact administrators.

ARTICLE VIII

The provisions of articles IV and V of this compact that relate to reciprocal aid in combating, controlling, or preventing forest fires are operative as between any state party to this compact and any other state which is party to this compact and any other state that is party to a regional forest fire protection compact in another region if the Legislature of the other state has given its assent to the mutual aid provisions of this compact.

ARTICLE IX

This compact shall continue in force and remain binding on each state ratifying it until the Legislature or the Governor of the state takes action to withdraw from the compact. Such action is not effective until six months after notice of the withdrawal has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.



35-202 Volunteer firefighter; file certificate of insurance.

No Nebraska volunteer firefighter shall be dispatched on behalf of this state pursuant to the compact set forth in section 35-201 outside the boundaries of Nebraska unless such volunteer firefighter files with the Nebraska compact administrator a valid certificate of insurance covering him or her for workers' compensation benefits pursuant to the Nebraska Workers' Compensation Act outside the boundaries of Nebraska.



35-301 Repealed. Laws 1961, c. 284, § 1.



35-302 Paid fire departments; firefighters; hours of duty; alternating day schedule; agreement; restrictions.

Firefighters employed in the fire departments of cities having paid fire departments shall not be required to remain on duty for periods of time which will aggregate in each month more than an average of sixty hours per week. Each single-duty shift shall consist of twenty-four consecutive hours and shall be followed by an off-duty period as necessary to assure compliance with the requirements of this section unless by voluntary agreement between the city and the authorized collective-bargaining agent or, if there is no collective-bargaining unit, the firefighter, any firefighter may be permitted to work an additional period of consecutive time and may return to work after less than a twenty-four-hour off-duty period. Any firefighter may be assigned to work less than a twenty-four-hour shift, but in such event the firefighter shall not work in excess of forty hours per week unless otherwise provided by voluntary agreement between the city and the authorized collective-bargaining agent or, if there is no collective-bargaining unit, the firefighter. No agreement under this section shall allow a firefighter who is scheduled to work less than a twenty-four-hour shift and who holds the rank of fire chief or works as an immediate subordinate to a fire chief to fill temporary vacancies created by the absence of a firefighter who is assigned to work a twenty-four-hour shift and who holds a rank lower than fire chief. No firefighter shall be required to perform any work or service as such firefighter during any period in which he or she is off duty except in cases of extraordinary conflagration or emergencies or job-related court appearances.

This section provides firefighters with statutory rights and permits firefighters to waive those rights by voluntary agreement, but does not alter the well-established principle that such a waiver must be clearly and expressly established. Hogelin v. City of Columbus, 274 Neb. 453, 741 N.W.2d 617 (2007).



35-401 Repealed. Laws 1949, c. 98, § 19.



35-402 Repealed. Laws 1949, c. 98, § 19.



35-403 Repealed. Laws 1949, c. 98, § 19.



35-404 Repealed. Laws 1949, c. 98, § 19.



35-405 Repealed. Laws 1949, c. 98, § 19.



35-406 Repealed. Laws 1949, c. 98, § 19.



35-407 Repealed. Laws 1949, c. 98, § 19.



35-408 Repealed. Laws 1949, c. 98, § 19.



35-409 Repealed. Laws 1949, c. 98, § 19.



35-501 Rural and suburban fire protection districts; organization; necessity.

It is recognized, found, and declared: (1) That it is in the public interest to encourage residents and property owners in rural and suburban areas in the state to organize, equip, and maintain local firefighting bodies corporate and politic for the purpose of providing the same type of protection of their lives and property against loss or destruction by fire as is available to residents of incorporated cities and villages; and (2) that the organization and establishment of adequately equipped and maintained local bodies corporate and politic for such purposes will promote the public health, convenience, safety, and welfare through the preservation and protection of lives and resources in rural and suburban areas in the state.

City may annex territory within fire protection district. City of Bellevue v. Eastern Sarpy County S. F. P. Dist., 180 Neb. 340, 143 N.W.2d 62 (1966).

Cost of maintenance is provided by annual tax. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).



35-502 District; organization; conversion from rural to suburban fire protection district; conditions.

(1) In order to provide for the protection of lives and property in rural and suburban areas against loss or damage by fire, more than fifty percent of the registered voters residing in the following are hereby authorized and empowered to initiate the formation of rural or suburban fire protection districts under the conditions specified in this section:

(a)(i) Any territory in the State of Nebraska equivalent in area to one township or more which is situated outside the corporate limits of any city or village; or

(ii) Any area of less than one township which is surrounded by rural or suburban fire protection districts; or

(b) Any area situated in the State of Nebraska outside the corporate limits of any city or village in which there are at least two hundred homes and which has a taxable valuation of at least two million eight hundred sixty thousand dollars.

(2) Such districts shall be organized in the manner provided by sections 35-501 to 35-517. If the district is organized in an area set forth in subdivision (1)(a) of this section, it shall be a rural fire protection district and references in such sections to rural fire protection districts shall refer to such a district. If the district is organized in an area set forth in subdivision (1)(b) of this section, it shall be a suburban fire protection district and references in such sections to a suburban fire protection district shall refer to such a district. Unless the context indicates otherwise, district, when used in such sections, shall refer to either a rural or suburban fire protection district, as the case may be.

(3) Any rural fire protection district which has been duly organized under Chapter 35, which has within its boundaries at least two hundred homes, and which has a taxable valuation of at least two million eight hundred sixty thousand dollars is hereby authorized and empowered to convert to a suburban fire protection district in the manner provided by section 35-519.

(4) Beginning July 1, 1998, no new rural or suburban fire protection district shall be formed except by merger or reorganization of two or more existing rural or suburban fire protection districts.

Organization of rural fire protection district may be collaterally attacked when defects complained of are jurisdictional. Kelle v. Crab Orchard Rural Fire Protection Dist., 164 Neb. 593, 83 N.W.2d 51 (1957).



35-503 Repealed. Laws 1998, LB 1120, § 33.



35-504 Repealed. Laws 1998, LB 1120, § 33.



35-505 Repealed. Laws 1998, LB 1120, § 33.



35-506 District; vote on organization; officers; terms; compensation.

(1) After formation of a district by merger or reorganization under section 35-517, at the time and place fixed by the county board for public hearing as provided in section 35-514, the registered voters who are residing within the boundaries of the district shall have the opportunity to decide by majority vote of those present whether the organization of the district shall be completed. Permanent organization shall be effected by the election of a board of directors consisting of five residents of the district. Such directors shall at the first regular meeting after their election select from the board a president, a vice president, and a secretary-treasurer who shall serve as the officers of the board of directors for one year. The board shall reorganize itself annually. The elected member of the board of directors receiving the highest number of votes in the election shall preside over the first regular meeting until the officers of such board have been selected. The three members receiving the highest number of votes shall serve for a term of four years and the other two members for a term of two years; and this provision shall apply to directors elected at the organizational meeting of the district.

(2) The board shall reorganize itself annually. Election of directors of existing districts shall be held by the registered voters present at the regular annual meeting provided for in section 35-507 which is held in the calendar year during which the terms of directors are scheduled to expire. As the terms of these members expire, their successors shall be elected for four years and hold office until their successors have been elected. If the district contains more than one township, each township may be represented on the board of directors unless there are more than five townships within the district, and in such event there shall be only five directors on the board and no township shall have more than one member elected to such board of directors. In case of a vacancy on account of resignation, death, malfeasance, or nonfeasance of a member, the remaining members of the board shall fill the vacancy for the unexpired term. The person appointed to fill the vacancy shall be from the same area as the person whose office is vacated, if possible, otherwise from the district at large.

(3) The members of the board of directors of a rural or suburban fire protection district may receive up to twenty-five dollars for each meeting of the board, but not to exceed twelve meetings in any calendar year, and reimbursement for any actual expenses necessarily incurred as a direct result of their responsibilities and duties as members of the board engaged upon the business of the district. When it is necessary for any member of the board of directors to travel on business of the district and to attend meetings of the district, he or she shall be allowed mileage at the rate provided in section 81-1176 for each mile actually and necessarily traveled.



35-507 District; meeting; when held.

A regular meeting of the registered voters who are residing within the boundaries of a district shall be held at the time of the budget hearing as provided by the Nebraska Budget Act, and special meetings may be called by the board of directors at any time. Notice of a meeting shall be given by the secretary-treasurer by one publication in a legal newspaper of general circulation in each county in which such district is situated. Notice of the place and time of a meeting shall be published at least four calendar days prior to the date set for meeting. For purposes of such notice, the four calendar days shall include the day of publication but not the day of the meeting.



35-508 District; directors; powers.

The board of directors shall have the following general powers:

(1) To determine a general fire protection and rescue program for the district;

(2) To make an annual estimate of the probable expense for carrying out such program;

(3) To annually certify such estimate to the county clerk in the manner provided by section 35-509;

(4) To manage and conduct the business affairs of the district;

(5) To make and execute contracts in the name of and on behalf of the district;

(6) To buy real estate when needed for the district and to sell real estate of the district when the district has no further use for it;

(7) To purchase or lease such firefighting and rescue equipment, supplies, and other real or personal property as necessary and proper to carry out the general fire protection and rescue program of the district;

(8) To incur indebtedness on behalf of the district;

(9) To authorize the issuance of evidences of the indebtedness permitted under subdivision (8) of this section and to pledge any real or personal property owned or acquired by the district as security for the same;

(10) To organize, establish, equip, maintain, and supervise a paid, volunteer, or combination paid and volunteer fire department or company to serve the district and to establish a service award benefit program pursuant to the Volunteer Emergency Responders Recruitment and Retention Act;

(11) To employ and compensate such personnel as necessary to carry out the general fire protection and rescue program of the district;

(12) To authorize the execution of a contract with the Game and Parks Commission or a public power district for fire protection of property of the commission or public power district located in or adjacent to the rural or suburban fire protection district;

(13)(a) If the rural or suburban fire protection district has levy authority pursuant to subsection (10) of section 77-3442, to levy a tax not to exceed ten and one-half cents on each one hundred dollars in any one year upon the taxable value of all taxable property within such district for the purpose of establishing a sinking fund, which shall be in addition to the amount of tax which may be annually levied to defray the general and incidental expenses of such district. The sinking fund shall be for the construction, purchase, improvement, extension, original equipment, or repair, not including maintenance, of district buildings to house equipment or personal belongings of a fire department, for the purchase of firefighting and rescue equipment or apparatus, for the acquisition of any land incidental to such purposes, or for payment of principal and interest on any evidence of indebtedness issued pursuant to subdivisions (8) and (9) of this section. The levy authorized in this subdivision shall be subject to subsection (10) of section 77-3442; and

(b) If the rural or suburban fire protection district does not have levy authority pursuant to subsection (10) of section 77-3442, to levy a tax not to exceed ten and one-half cents on each one hundred dollars in any one year upon the taxable value of all taxable property within such district, subject to section 77-3443, for the purpose of establishing a sinking fund, which shall be in addition to the amount of tax which may be annually levied to defray the general and incidental expenses of such district. The sinking fund shall be for the construction, purchase, improvement, extension, original equipment, or repair, not including maintenance, of district buildings to house equipment or personal belongings of a fire department, for the purchase of firefighting and rescue equipment or apparatus, for the acquisition of any land incidental to such purposes, or for payment of principal and interest on any evidence of indebtedness issued pursuant to subdivisions (8) and (9) of this section. For purposes of section 77-3443, the county board of the county in which the greatest portion of the valuation of the district is located shall approve the levy;

(14) To adopt and enforce fire codes and establish penalties at annual meetings, except that the code must be available prior to annual meetings and notice shall so provide; and

(15) Generally to perform all acts necessary to fully carry out the purposes of sections 35-501 to 35-517.

Pursuant to subsection (11) of this section, contributions made to individuals who are not on a payroll cannot be considered related payroll expenses. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



35-509 District; budget; tax to support; limitation; how levied; county treasurer; duties.

(1) The board of directors shall have the power and duty to determine a general fire protection and rescue policy for the district and shall annually fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary in carrying out such contemplated program for the ensuing fiscal year, including the amount of principal and interest upon the indebtedness of the district for the ensuing year.

(2)(a) For any rural or suburban fire protection district that has levy authority pursuant to subsection (10) of section 77-3442, after the adoption of the budget statement, the president and secretary of the district shall certify the amount of tax to be levied which the district requires for the adopted budget statement for the ensuing year to the proper county clerk or county clerks on or before August 1 of each year. The county board shall levy a tax not to exceed ten and one-half cents on each one hundred dollars upon the taxable value of all the taxable property in such district for the maintenance of the fire protection district for the fiscal year, plus such levy as is authorized to be made under subdivision (13)(a) of section 35-508, all such levies being subject to subsection (10) of section 77-3442. The tax shall be collected as other taxes are collected in the county, deposited with the county treasurer, and placed to the credit of the rural or suburban fire protection district so authorizing the same on or before the fifteenth day of each month or more frequently as provided in section 77-1759 or be remitted to the county treasurer of the county in which the greatest portion of the valuation of the district is located as is provided for by subsection (3) of this section.

(b) For any rural or suburban fire protection district that does not have levy authority pursuant to subsection (10) of section 77-3442, after the adoption of the budget statement, the president and secretary of the district shall certify the amount of tax to be levied which the district requires for the adopted budget statement for the ensuing year to the proper county clerk or county clerks on or before August 1 of each year. The county board shall levy a tax not to exceed ten and one-half cents on each one hundred dollars upon the taxable value of all the taxable property in such district for the maintenance of the fire protection district for the fiscal year, plus such levy as is authorized to be made under subdivision (13)(b) of section 35-508, all such levies being subject to section 77-3443. The tax shall be collected as other taxes are collected in the county, deposited with the county treasurer, and placed to the credit of the rural or suburban fire protection district so authorizing the same on or before the fifteenth day of each month or more frequently as provided in section 77-1759 or be remitted to the county treasurer of the county in which the greatest portion of the valuation of the district is located as is provided for by subsection (3) of this section. For purposes of section 77-3443, the county board of the county in which the greatest portion of the valuation of the district is located shall approve the levy.

(3) All such taxes collected or received for the district by the treasurer of any other county than the one in which the greatest portion of the valuation of the district is located shall be remitted to the treasurer of the county in which the greatest portion of the valuation of the district is located at least quarterly. All such taxes collected or received shall be placed to the credit of such district in the treasury of the county in which the greatest portion of the valuation of the district is located.

(4) In no case shall the amount of tax levy exceed the amount of funds to be received from taxation according to the adopted budget statement of the district.



35-509.01 District; secretary-treasurer; bond; amount; premium; failure to furnish; effect.

The secretary-treasurer of each district shall, within ten days after his or her election, execute to the county and file with the county clerk a bond of not less than two thousand dollars in any instance nor less than the amount of money, as nearly as can be ascertained, to come into his or her hands as secretary-treasurer at any one time, with a surety company or companies of recognized responsibility as surety or sureties, to be approved by the president of such district, conditioned for the faithful discharge of the duties of his or her office. The premium on the bond shall be paid by the district. The bond when approved shall be filed in the office of the county clerk of the county in which the rural or suburban fire protection district is situated. If the district is located in two or more counties, such bond shall be filed in the office of the county clerk of the county in which the greatest portion of the valuation of the district is located. If the secretary-treasurer fails to execute such bond, his or her office shall be declared vacant by the board, and the board shall immediately appoint a secretary-treasurer, who shall be subject to the same conditions and possess the same powers as if elected to that office. The secretary-treasurer shall have no power or authority to withdraw or disburse the money of the district prior to his or her filing the bond required in this section.



35-510 Repealed. Laws 1975, LB 375, § 3.



35-511 District funds; where deposited; how disbursed; annual report.

All donations, contributions, bequests, annuities, or borrowed money received by or on behalf of the district shall be deposited with the secretary-treasurer of the district and shall be drawn out only upon proper check. Such check shall be authorized by the board of directors and shall bear the signature of the secretary-treasurer and the countersignature of the president of such district. The secretary-treasurer of the district shall, at each annual public meeting of the district, present a financial report concerning the affairs of the district.



35-512 Districts; warrants; amount authorized; rate of interest.

All warrants for payment of any indebtedness of a rural fire protection district which are unpaid for want of funds shall bear interest at a rate specified by the issuing district and endorsed on the warrant, from the date of the registering of such unpaid warrants with the county treasurer; Provided, that the amount of such warrants does not exceed the revenue provided for the year in which the indebtedness was incurred.



35-513 Districts; consolidation; contracts for fire protection; cities and villages; power to contract; service award benefit program; authorized.

(1) Any rural or suburban fire protection district may elect to enter into a contract with another rural or suburban fire protection district to consolidate or cooperate for mutual fire protection and prevention purposes, or may enter into a contract with an incorporated city or village for fire protection service or fire protection cooperation, upon terms suitable to all concerned, and power to make such contracts is hereby conferred upon such city or village in addition to such other powers as have been heretofore provided by law.

(2) A rural or suburban fire protection district may establish a service award benefit program pursuant to the Volunteer Emergency Responders Recruitment and Retention Act and may appropriate and expend funds for the cost of any such program for volunteer members of a volunteer department of a city of the first or second class or village or other rural or suburban fire protection district with which the district has a contract for emergency response services.



35-513.01 Repealed. Laws 1998, LB 1120, § 33.



35-513.02 Repealed. Laws 1998, LB 1120, § 33.



35-513.03 Repealed. Laws 1998, LB 1120, § 33.



35-513.04 Repealed. Laws 1998, LB 1120, § 33.



35-513.05 Repealed. Laws 1998, LB 1120, § 33.



35-514 District; annexation of territory; procedure.

(1) Any territory which is outside the limits of any incorporated city may be annexed to an adjacent district in the manner provided in this section, whether or not the territory is in an existing rural or suburban fire protection district.

(2) The proceedings for the annexation may be initiated by either (a) the presentation to the county clerk of a petition signed by sixty percent or more of the registered voters who are residing within the boundaries of the territory to be annexed stating the desires and purposes of such petitioners or (b) the presentation to the county clerk of certified copies of resolutions passed by the board of directors of the annexing district and any other district from which the property would be annexed supporting the proposed annexation. The petition or resolutions shall contain a description of the boundaries of the territory proposed to be annexed. The petition or resolutions shall be accompanied by a map or plat and a deposit for publication costs.

(3) The county clerk shall verify the petition as provided in section 32-631 and determine and certify whether or not such petition or resolution complies with the requirements of subsection (2) of this section and that the persons signing the petition appear to reside at the addresses indicated by such petition. Thereafter, the county clerk shall forward any petition, map or plat, and certificate to the board of directors of the districts concerned.

(4) Within thirty days after receiving the petition, map or plat, and certificate of the county clerk, in accordance with subsection (3) of this section, from the county clerk, the board of directors of all affected districts shall transmit the same to the proper county board, accompanied by a report in writing approving or disapproving the proposal contained in the petition, or approving such proposal in part and disapproving it in part. If the annexation is proposed by resolutions of the affected districts, the resolutions shall be transmitted to the proper county board.

(5) The county board shall promptly designate a time and place for a hearing upon the annexation. Notice of such hearing shall be given by publication two weeks in a newspaper of general circulation in the county, the last publication appearing at least seven days prior to the hearing. The notice shall be addressed to "all registered voters residing in the following boundaries" and shall include a description of the proposed boundaries as set forth in the petition or resolutions. At such hearing, any person shall have the opportunity to be heard respecting the proposed annexation.

(6) The county board shall, within forty-five days after the hearing referred to in subsection (5) of this section, determine whether such territory should be annexed and shall fix the boundaries of the territory to be annexed. No annexation shall be approved which would leave any district with less than the minimum valuation of two million eight hundred sixty thousand dollars. The determination of the county board shall be set forth in a written order which shall describe the boundaries determined upon and shall be filed in the office of the county clerk.

(7) Any area annexed from a rural or suburban fire protection district, except areas duly incorporated within the boundaries of a municipality, shall be subject to assessment and be otherwise chargeable for the payment and discharge of all the obligations of the rural or suburban fire protection district outstanding at the time of the filing of the petition or resolution for the annexation of the area as fully as though the area had not been annexed. All procedures which could be used to compel the annexed area, except for areas duly incorporated within the boundaries of a municipality, to pay its portion of the outstanding obligations had the annexation not occurred may be used to compel such payment. Areas duly incorporated within the boundaries of a municipality shall be automatically annexed from the boundaries of the district notwithstanding the provisions of section 31-766 and shall not be subject to further tax levy or other charges by the district, except that before the annexation is complete, the municipality shall assume and pay that portion of all outstanding obligations of the district which would otherwise constitute an obligation of the area annexed or incorporated. An area annexed from a rural or suburban fire protection district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred by the district after the annexation of the area from the district.

No appeal having been taken from judgment in an error proceeding involving merger of two fire protection districts, it was conclusive of all matters which were or could have been raised therein and they cannot be relitigated in subsequent action for enforcement of that judgment. State ex rel. Southeast Rural Fire P. Dist. v. Grossman, 188 Neb. 424, 197 N.W.2d 398 (1972).

Petition and notice are required in county where land proposed to be annexed is situated. Seward County Rural Fire Protection Dist. v. County of Seward, 156 Neb. 516, 56 N.W.2d 700 (1953).



35-514.01 Repealed. Laws 1998, LB 1120, § 33.



35-514.02 Emergency medical or fire protection service; contract; agreement; notice; hearing; cost; levy; limitation.

(1) A rural or suburban fire protection district may establish an emergency medical service, including the provision of scheduled or unscheduled ambulance service, or provide fire protection service either within or without the district, may enter into agreements under the Interlocal Cooperation Act and the Joint Public Agency Act for the purpose of establishing an emergency medical service or providing fire protection service, may contract with any city, person, firm, corporation, or other fire protection district to provide such services, may expend funds of the district, and may charge a reasonable fee to the user. Before any such services are established under the authority of this section, the rural or suburban fire protection district shall hold a public hearing after giving at least ten days' notice, which notice shall include a brief summary of the general plan for establishing the emergency medical service or providing fire protection service, including an estimate of the initial cost and the possible continuing cost of operating the emergency medical service or fire protection service. If the board after such hearing determines that an emergency medical service or fire protection service is needed, it may proceed as authorized in this section. The authority granted in this section shall be cumulative and supplementary to any existing powers heretofore granted.

(2) Any fire protection district providing any service under this section may pay the cost for the service out of available funds or may levy a tax for the purpose of supporting an emergency medical service or providing fire protection service, which levy shall be in addition to any other tax for such fire protection district and shall be subject to (a) subsection (10) of section 77-3442 if the fire protection district has levy authority pursuant to subsection (10) of section 77-3442 or (b) section 77-3443 if the fire protection district does not have levy authority pursuant to subsection (10) of section 77-3442.

(3) When a fire protection district levies a tax for the purpose of supporting an emergency medical service, the taxpayers of such district shall be exempt from any tax levied under section 13-303.

(4) The board of a fire protection district which provides fire protection service outside of the district may charge a political subdivision with which the district has entered into an agreement for such service on a per-call basis for such service.



35-515 Repealed. Laws 1959, c. 130, § 5.



35-516 District; boundaries; change; procedure; merger.

(1) The boundaries of any rural or suburban fire protection district organized under sections 35-501 to 35-517 may be changed in the manner prescribed by section 35-514, but the changes of boundaries of any such district shall not impair or affect its organization or its right in or to property; nor shall it impair, affect, or discharge any contract, obligation, lien, or charge for or upon which it might be liable had such change of boundaries not been made.

(2) Any two or more rural or suburban fire protection districts may be merged by petition or resolution in the manner prescribed for annexation by section 35-514, and the resulting district shall succeed to all rights and property and be subject to any contracts, obligations, liens, or charges of the districts so merged.

No appeal having been taken from judgment in an error proceeding involving merger of two fire protection districts, it was conclusive of all matters which were or could have been raised therein and they cannot be relitigated in subsequent action for enforcement of that judgment. State ex rel. Southeast Rural Fire P. Dist. v. Grossman, 188 Neb. 424, 197 N.W.2d 398 (1972).



35-516.01 Repealed. Laws 1959, c. 130, § 5.



35-517 District; boundaries; county board; duties.

(1) The county board shall set the boundaries of all rural or suburban fire protection districts in the county so that all areas within the county which are not within the incorporated areas of cities and villages are included within a rural or suburban fire protection district.

(2) By July 1 of the year following the dissolution of any rural or suburban fire protection district, the county board shall set the boundaries of all remaining rural and suburban fire protection districts so that all areas within the county which are not within the incorporated areas of cities and villages are included within a rural or suburban fire protection district.

(3) Any county may set the boundaries of all rural and suburban fire protection districts which have the greatest portion of their valuation in such county so that the highest levy of a rural or suburban fire protection district is no more than two times the average levy of all rural and suburban fire protection districts which have the greatest portion of their valuation in such county based on the property tax request or levy and associated valuation for the current fiscal year. For purposes of this subsection, each county shall examine the property tax request or levy of each rural or suburban fire protection district in the county for all purposes except bonded indebtedness for the current fiscal year and lease-purchase contracts in existence on July 1, 1998, as compared to the valuation for the tax year against which the levy was imposed. If one or more fire protection districts do not meet the standard required by this subsection for the current year, boundaries may be relocated to place more valuation in the high levy districts and less in the low levy districts so that the standard is met. If any district is to be eliminated by the county to meet the standard, the property tax request or levy for the current fiscal year will be assumed to be transferred to the other districts which are to be in the territory of the eliminated district in proportion to the valuation transferred to such districts for purposes of compliance with the standard, the district shall be deemed to be dissolved, and the obligations and assets of the district shall be disposed of as provided in section 35-521. For purposes of this subsection, the average levy of all rural and suburban fire protection districts means the total taxes levied by all rural and suburban fire protection districts in a county which have the greatest portion of their valuation in such county divided by the total taxable valuation of all such districts.

(4) Before May 1 of the year in which any change in boundaries allowed or required under this section is to be effective, the county board shall forthwith designate a time and place for a hearing before the county board of such county and shall give due notice thereof in the manner prescribed by section 35-514. The hearing shall be prior to June 1. At the time and place so fixed the county board shall meet and all persons interested shall have opportunity to be heard. Thereupon, the county board shall consider the general rural fire protection policy for the county as a whole and shall determine the boundaries of the district or districts, whether as existing prior to such determination or otherwise, and shall make a written order of such determination which shall be filed in the office of the county clerk by July 1 of the year in which any change in boundaries under this section is to be effective. If all rural and suburban fire protection districts in a county which have the greatest portion of their valuation in such county agree to a change in boundaries and submit a proposal to change boundaries to the county board prior to the hearing, the county shall adopt the proposal unless it finds that the proposal is not consistent with the fire protection policy in the county as a whole or does not result in levies which comply with the standard described in this section. Thereafter, such reorganized district or districts shall be deemed to be organized and operating under sections 35-501 to 35-517. Nothing herein contained shall impair, affect, or discharge any previously existing contract, obligation, lien, or charge of the district or districts.



35-518 District; contract for protection with counties of adjoining state; terms; damages.

Any rural or suburban fire protection district may enter into contracts on an annual or other basis with any rural fire protection district of an adjoining county or counties of another state having a general fire protection program or firefighting equipment under the control of the fire protection district for the fire protection services or fire protection cooperation. All such contracts shall be upon terms suitable to all concerned. The terms and conditions upon and in compliance with which each district is to cooperate in furnishing, maintaining, and operating fire equipment for outside aid, mutual aid, or making payment for such service shall be expressly stipulated. The secretary-treasurer of the fire protection district is authorized to pay over money to the treasurer or other proper officer of the fire protection district in an adjoining state authorized to receive the same in accordance with the terms of the contract and upon the order of the board of directors. Any fire protection district, department, company, or firefighters answering any fire alarm or performing fire prevention services or rescue, resuscitation, first-aid, inspection, or any other official work outside its state and within a rural or suburban fire protection district organized under the provisions of Chapter 35, article 5, shall be considered an agent of the rural or suburban fire protection district located in the State of Nebraska, and acting solely and alone in a governmental capacity, and such rural or suburban fire protection district located in another state shall not be liable in damages for any act of commission, omission, or negligence while answering or returning from any fire, or reported fire, or doing or performing any fire prevention work or rescue, resuscitation, first-aid, inspection, or other official work.



35-519 Rural fire protection district; conversion to suburban fire protection district; procedure; effect.

(1) Whenever it is desired and proposed to convert a duly organized rural fire protection district to a suburban fire protection district as authorized by section 35-502, such conversion may be accomplished in the manner provided in this section.

(2) The board of directors of such district shall adopt by majority vote of all the directors thereof a resolution setting forth the proposal to convert such district to a suburban fire protection district. Such resolution shall then be submitted to the electors of the district for approval at a regular meeting or a special meeting thereof called for that purpose after due notice of such regular or special meeting and of the proposal for conversion has been given in the manner prescribed by section 35-507.

(3) If such resolution for conversion is approved by a majority vote of the electors present and voting at such meeting, the secretary-treasurer of the district shall prepare a certified copy of the resolution, shall certify that the resolution was duly adopted by the board of directors of the district and approved by a majority vote of the electors thereof, and shall forward the approved resolution to the county clerk of the county within which the district is located or, if such district is located within two or more counties, to the county clerk of the county within which the greater area of the district is situated. The secretary-treasurer of the district shall also deposit with the county clerk a sum sufficient to defray the expense of publishing the notices required.

(4) The county clerk shall then confer with the county clerk of any other county concerned and shall determine and certify that the district contains within its boundaries at least two hundred homes and has a taxable valuation of at least two million eight hundred sixty thousand dollars and shall thereafter designate a time and place for the proposal for conversion to be heard by the county board in which the district is located or, if the district is located within two or more counties, by a joint meeting of the county boards of the counties concerned. Notice of such hearing shall be given by publication two weeks in a newspaper of general circulation within each county in which the district is located, the last publication appearing at least seven days prior to the hearing.

(5) At the time and place so fixed, the county board or boards shall meet and all persons residing in or owning taxable property within the district shall have an opportunity to be heard respecting the proposal for conversion. Thereupon, the county board or boards shall determine whether the proposed conversion is suited to the general fire protection policy of the county or each of such counties as a whole and shall make a written order of such determination which shall be filed in the office of the county clerk of each county in which such district is located. If the order and determination approves such conversion, the district shall thereafter cease to be a rural fire protection district and shall become a suburban fire protection district. The conversion of any such rural fire protection district to a suburban fire protection district shall not impair or affect its right in or to property and shall not impair, affect, or discharge any contract, obligation, lien, or charge for or upon which it might be liable had such conversion not been made.



35-520 Rural fire protection district; false alarm; false report; violation; penalty.

Whoever willfully or maliciously shall raise a false alarm or false report of a fire in any rural fire protection district or any rural area within the State of Nebraska shall be guilty of a Class III misdemeanor.



35-521 Rural or suburban fire protection district; dissolution; petition; election; disbursement of funds.

A petition seeking the dissolution of a rural or suburban fire protection district, signed by the registered voters of the district equal in number to ten percent of the number of registered voters, may be filed with the board of directors. If the board finds that all indebtedness of the district can be satisfied from funds on hand or to be received from the then current levy, it shall submit the question of dissolution to the registered voters of the district at the next annual rural or suburban fire protection district election. If a majority of those voting on the question vote in favor of such dissolution, the board of directors shall declare the district dissolved and certify such action to the county boards of the counties in which the district is located. After satisfying the outstanding indebtedness of the district, the secretary-treasurer of the district shall transfer to the county treasurers of the counties in which the district is situated any remaining funds of the district in the same proportion as the area of the district in each county bears to the total area of the district, and such funds shall be deposited in the general fund of the respective counties.



35-522 Rural or suburban fire protection district; inactive for five years; county board; dissolution.

When any rural or suburban fire protection district is inactive for a period of at least five years, as determined by resolution of the county board in which the greatest portion of the valuation of the district is located, the county board may order the district dissolved. The county board shall file copies of such order of dissolution with the county clerks and county treasurers of all counties in which such district is located. Upon receipt of such order, the county treasurer shall dispose of any remaining funds of such district in the manner provided by section 35-521.



35-523 Repealed. Laws 1998, LB 1120, § 33.



35-524 Repealed. Laws 1998, LB 1120, § 33.



35-525 Repealed. Laws 1998, LB 1120, § 33.



35-526 Repealed. Laws 1998, LB 1120, § 33.



35-527 Repealed. Laws 1998, LB 1120, § 33.



35-528 Repealed. Laws 1998, LB 1120, § 33.



35-529 Rural or suburban fire protection district; radio equipment; purchase; reimbursement.

The materiel administrator of the Department of Administrative Services is authorized to purchase radio equipment for any rural or suburban fire protection district when requested by the district. The district shall reimburse the state for the cost of any equipment so purchased for it.



35-530 Territory within village or city; inclusion within district; procedure.

The territory within the incorporated area of any village or city may be included within a rural or suburban fire protection district pursuant to sections 35-530 to 35-536.



35-531 Inclusion; procedure.

The proceedings for the inclusion referred to in section 35-530 may be initiated by (1) the presentation to the county clerk of a petition signed by sixty percent or more of the registered voters who are residing within the boundaries of the territory to be included stating the desires and purposes of such petitioners or (2) adoption by a majority vote of a joint resolution or ordinance by the board of directors of the district and the city council or village board. The petition or joint resolution or ordinance shall contain a description of the boundaries of the territory proposed to be included and it shall be accompanied by a map or plat and a deposit for publications costs.



35-532 Inclusion; county clerk; duties.

The county clerk shall verify the petition as provided in section 32-631 and determine and certify whether or not such petition or joint resolution or ordinance complies with the requirements of section 35-531 and that the persons signing the petition appear to reside within the boundaries described by such petition. Thereafter, the county clerk shall forward such petition, map or plat, and certificate to the board of directors of the district and the village board or city council affected by such inclusion. If the inclusion proposed is by joint resolution or ordinance, the county clerk shall transmit the joint resolution or ordinance and map or plat to the county board for a hearing under section 35-533.



35-533 Inclusion; map or plat; certificate; report; transmitted to county board; duties; district in more than one county; hearing; boundaries; determination.

(1) Within thirty days after receiving the petition, map or plat, and certificate of the county clerk, in accordance with section 35-532, the board of directors of the district and the city council or village board shall transmit the petition, map or plat, and certificate to the proper county board, accompanied by a report in writing approving or disapproving the proposal contained in the petition, or approving such proposal in part and disapproving it in part.

(2) Within thirty days after receiving the resolution or ordinance, map or plat, and certificate of the county clerk, the board of directors of the district and the city council or village board shall transmit the resolution or ordinance, map or plat, and certificate to the proper county board.

(3) If the proposed district will be situated within two or more counties, the county clerk of the county in which the largest number of petitioners have signed or, in the case of a joint resolution or ordinance, the county containing the greatest number of registered voters, shall confer with the clerk or clerks of the other county or counties concerned and shall obtain a certificate as to the adequacy of the petitions, resolutions, or ordinances pertaining to such county or counties, and thereafter he or she shall designate a time and place for a hearing before a joint meeting of the county boards of all counties in which the proposed district is to be situated. Notice of such hearing shall be given by publication two weeks in a newspaper of general circulation in the county, the last publication appearing at least seven days prior to the hearing. The notice shall be addressed to "all registered voters residing in the following boundaries" and shall include a description of the proposed boundaries as set forth in the petition, resolution, or ordinance. At the time and place so fixed, the county board or boards shall meet and all persons shall have an opportunity to be heard respecting the inclusion or the location of the boundaries of the district. Within forty-five days after such hearing, the county board or boards shall determine whether the proposed district is suited to the general fire protection policy of the county, or each of such counties, as a whole, determine the boundaries of the proposed district, and make a written order of such determination which shall describe the boundaries of the district and be filed in the office of the county clerk or clerks of each county in which such district is situated.



35-534 Repealed. Laws 1998, LB 1120, § 33.



35-535 District; public meeting; board of directors.

After the filing of a written order by the county board pursuant to section 35-533, the county clerk shall then fix a time and place for a public meeting of all registered voters who are residing within the boundaries. A board of directors shall be elected as provided in section 35-506 and shall have the powers as provided in section 35-508.



35-536 Merged district; statutes applicable.

Each rural or suburban fire protection district merged pursuant to sections 35-530 to 35-536 shall be subject to the provisions of sections 35-508, 35-509, 35-511, and 35-512. Such merged district shall operate under the same tax levy limit as a rural or suburban fire protection district.



35-601 Emergency Firefighting Fund; created; use; investment.

There is hereby created the Emergency Firefighting Fund, to be used by the State Fire Marshal to assist in controlling and extinguishing wildland fires. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



35-602 Emergency Firefighting Fund; State Fire Marshal; use; purpose.

Whenever the State Fire Marshal finds that conditions of extreme fire hazard exist he may use the proceeds of the Emergency Firefighting Fund for the purpose of preventing, controlling, or extinguishing any fires that are a hazard to state and private lands within the state.



35-603 Emergency Firefighting Fund; agreements with federal government; purpose.

The State Fire Marshal may, for the purpose of maintaining a fire patrol in any timber, brush, grass, or other flammable vegetation or material, enter into cooperative agreements with the federal government under such terms as he deems advisable and may renew, revise and terminate such agreements. The expenses incurred under such agreements shall be paid from the Emergency Firefighting Fund or funds available for wildland fire protection.



35-701 Repealed. Laws 1980, LB 724, § 8.



35-702 Repealed. Laws 1980, LB 724, § 8.



35-703 Repealed. Laws 1980, LB 724, § 8.



35-704 Repealed. Laws 1980, LB 724, § 8.



35-705 Repealed. Laws 1980, LB 724, § 8.



35-706 Repealed. Laws 1980, LB 724, § 8.



35-707 Repealed. Laws 1980, LB 724, § 8.



35-708 Repealed. Laws 1980, LB 724, § 8.



35-709 Repealed. Laws 1980, LB 724, § 8.



35-801 Clothing and equipment; prohibited acts; violation; penalty.

(1) No vendor or manufacturer shall knowingly transfer, sell, or offer for sale in this state to any fire department or firefighter any item of clothing or equipment designed and intended to protect firefighters from death or injury while fighting fires unless the item of clothing or equipment meets or exceeds the minimum standards established for such item of clothing or equipment by the National Fire Protection Association in effect at the time of such transfer, sale, or offer for sale.

(2) No fire department shall knowingly purchase and no fire department or firefighter shall knowingly accept from any vendor or manufacturer any item of clothing or equipment intended to protect firefighters from death or injury while fighting fires unless the item of clothing or equipment meets or exceeds the minimum standards established for such item of clothing or equipment by the National Fire Protection Association in effect at the time of such purchase or acceptance.

(3) Any person violating subsection (1) or (2) of this section shall be guilty of a Class III misdemeanor.

(4) For purposes of this section:

(a) Clothing or equipment shall not include station or work uniforms or other items of personal clothing worn or intended to be worn under protective clothing or equipment while fighting fires; and

(b) Fire department means any paid or volunteer fire department, company, association, or organization or first-aid, rescue, or emergency squad serving a city, village, county, township, or rural or suburban fire protection district or any other public or private fire department.



35-901 Volunteer departments; trust fund; established; use; public funds; restrictions; express authorization required; when; section, how construed; expenditures of public funds; procedure; gambling money; restrictions.

(1) For purposes of this section, volunteer department shall mean volunteer fire department or volunteer first-aid, rescue, or emergency squad or volunteer fire company serving any city, village, county, township, or rural or suburban fire protection district.

(2) Except as provided in subsection (4) of this section, each volunteer department may establish a volunteer department trust fund. All general donations or contributions, bequests, or annuities made to the volunteer department and all money raised by or for the volunteer department shall be deposited in the trust fund. The trust fund shall be under the control of the volunteer department, and the volunteer department may make expenditures from the trust fund as it deems necessary. The treasurer of the volunteer department shall be the custodian of the trust fund.

(3) The trust fund shall not be considered public funds or funds of any city, village, county, township, or rural or suburban fire protection district for any purpose, including the Nebraska Budget Act, nor shall any city, village, county, township, or rural or suburban fire protection district incur any liability solely by reason of any expenditure from such fund except liability for property when any city, village, county, township, or rural or suburban fire protection district receives title to property acquired with money from such fund.

(4)(a) If the total amount of expenditures and receipts in the trust fund exceeds one hundred thousand dollars in any twelve-month period, the volunteer department shall inform any city, village, county, township, or rural or suburban fire protection district receiving service from the department and such entity may examine or cause to be examined all books, accounts, vouchers, records, and expenditures with regard to the trust fund.

(b) Funds, fees, or charges solicited, collected, or received by a volunteer department that are (i) in consequence of the performance of fire or rescue services by the volunteer department at a given place and time, (ii) accomplished through the use by the volunteer department of equipment owned by the taxing authority supporting such department and provided to the volunteer department for that purpose, and (iii) paid by or on behalf of the recipient of those services shall not be deposited in a trust fund authorized by this section. Such funds are public funds of the taxing authority supporting the volunteer department and are deemed to have been collected by the volunteer department as the agent of the taxing authority and are held by the department on its behalf. If such funds are in the possession of a volunteer department, the taxing authority shall cause all the books, accounts, records, vouchers, expenditures, and statements regarding such funds to be examined and independently audited at the expense of the taxing authority by a qualified professional auditor or the Auditor of Public Accounts for the immediately preceding five years.

(5) Nothing in this section shall be construed or deemed to permit a violation of the Nebraska Liquor Control Act.

(6) All expenditures of public funds as defined in the Nebraska Budget Act for support of a volunteer department or its purposes shall be submitted as claims, approved by the taxing authority supporting such department or its purposes, and published as required by law. All such claims shall be properly itemized for proposed expenditure or reimbursement for costs already incurred and paid except as may be otherwise permitted pursuant to section 35-106.

(7) All money raised pursuant to the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, and the Nebraska Small Lottery and Raffle Act shall be subject to such acts with respect to the deposit and expenditure of such money.

(8) No volunteer department shall solicit, charge, or collect any funds, fees, or charges as described in subdivision (4)(b) of this section without the express authorization of the taxing authority supporting the department by vote of a majority of the members of the governing body of such taxing authority. Such authorization shall not extend beyond a twelve-month period but may be renewed at the discretion of the taxing authority in the same manner in which it was initially granted. Upon collection or receipt, such funds, fees, or charges shall be remitted to the designated officer of the taxing authority for deposit to the account of the taxing authority.

(9) Funds, fees, or charges as described in subdivision (4)(b) of this section which are in the possession of the taxing authority shall be expended by such taxing authority solely (a) for the support of the emergency response activities of the volunteer department which gave rise to those funds, fees, or charges, (b) for charges directly related to the collection of those funds, fees, or charges, or (c) for the support of a service award benefit program adopted and conducted pursuant to the Volunteer Emergency Responders Recruitment and Retention Act.



35-1001 Death or disability as a result of cancer; death or disability as a result of certain diseases; prima facie evidence.

(1) For a firefighter or firefighter-paramedic who is a member of a paid fire department of a municipality or a rural or suburban fire protection district in this state, including a municipality having a home rule charter or a municipal authority created pursuant to a home rule charter that has its own paid fire department, and who suffers death or disability as a result of cancer, including, but not limited to, cancer affecting the skin or the central nervous, lymphatic, digestive, hematological, urinary, skeletal, oral, or prostate systems, evidence which demonstrates that (a) such firefighter or firefighter-paramedic successfully passed a physical examination upon entry into such service or subsequent to such entry, which examination failed to reveal any evidence of cancer, (b) such firefighter or firefighter-paramedic was exposed to a known carcinogen, as defined on July 19, 1996, by the International Agency for Research on Cancer, while in the service of the fire department, and (c) such carcinogen is reported by the agency to be a suspected or known cause of the type of cancer the firefighter or firefighter-paramedic has, shall be prima facie evidence that such death or disability resulted from injuries, accident, or other cause while in the line of duty for the purposes of sections 16-1020 to 16-1042, a firefighter's pension plan established pursuant to a home rule charter, and a firefighter's pension or disability plan established by a rural or suburban fire protection district.

(2) For a firefighter or firefighter-paramedic who is a member of a paid fire department of a municipality or a rural or suburban fire protection district in this state, including a municipality having a home rule charter or a municipal authority created pursuant to a home rule charter that has its own paid fire department, and who suffers death or disability as a result of a blood-borne infectious disease, tuberculosis, meningococcal meningitis, or methicillin-resistant Staphylococcus aureus, evidence which demonstrates that (a) such firefighter or firefighter-paramedic successfully passed a physical examination upon entry into such service or subsequent to such entry, which examination failed to reveal any evidence of such blood-borne infectious disease, tuberculosis, meningococcal meningitis, or methicillin-resistant Staphylococcus aureus, and (b) such firefighter or firefighter-paramedic has engaged in the service of the fire department within ten years before the onset of the disease, shall be prima facie evidence that such death or disability resulted from injuries, accident, or other cause while in the line of duty for the purposes of sections 16-1020 to 16-1042, a firefighter's pension plan established pursuant to a home rule charter, and a firefighter's pension or disability plan established by a rural or suburban fire protection district.

(3) The prima facie evidence presumed under this section shall extend to death or disability as a result of cancer as described in this section, a blood-borne infectious disease, tuberculosis, meningococcal meningitis, or methicillin-resistant Staphylococcus aureus after the firefighter or firefighter-paramedic separates from his or her service to the fire department if the death or disability occurs within three months after such separation.

(4) For purposes of this section, blood-borne infectious disease means human immunodeficiency virus, acquired immunodeficiency syndrome, and all strains of hepatitis.



35-1101 Fire Recognition Day; designation.

The second Saturday in May is designated and shall be known as Fire Recognition Day, and exercises appropriate for the subject and day may be exercised by any fire department.



35-1201 Act, how cited.

Sections 35-1201 to 35-1207 shall be known and may be cited as the Mutual Finance Assistance Act.



35-1202 Mutual finance organization, defined.

For purposes of the Mutual Finance Assistance Act, mutual finance organization means a group of rural or suburban fire protection districts, cities, or villages which enter into an agreement pursuant to section 35-1204 to cooperate for purposes of financing operational and equipment needs for fire protection, emergency response, or training within their joint areas of operation.



35-1203 Mutual Finance Assistance Fund; created; use; investment.

The Mutual Finance Assistance Fund is created. The fund shall be used to provide assistance to rural or suburban fire protection districts and mutual finance organizations which qualify under the Mutual Finance Assistance Act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



35-1204 Mutual finance organization; creation by agreement.

A mutual finance organization may be created by agreement among its members pursuant to the Interlocal Cooperation Act or the Joint Public Agency Act. The agreement shall contain a provision which requires all members of the mutual finance organization to levy the same property tax rate within their boundaries for the purpose of jointly funding the operations of all members of the mutual finance organization, except that the agreed-upon property tax rate shall exclude levies for bonded indebtedness and lease-purchase contracts in existence on July 1, 1998.



35-1205 Distributions from fund; qualifications.

(1) Any rural or suburban fire protection district which contains within its boundaries (a) an assumed population of thirty thousand or more or (b) at least eighty percent of the assumed population of any one county which is contained in whole or in part within the district residing outside the city limits of any city of the first, primary, or metropolitan class in such county shall receive a distribution from the Mutual Finance Assistance Fund pursuant to section 35-1206.

(2) Any mutual finance organization which (a) has entered into an agreement pursuant to section 35-1204 and (b) contains within the boundaries of its members (i) an assumed population of thirty thousand or more or (ii) at least eighty percent of the assumed county population of any one county which is contained in whole or in part within the mutual finance organization residing outside the city limits of any city of the first, primary, or metropolitan class in such county shall receive a distribution from the fund pursuant to section 35-1206.

(3) For purposes of this section:

(a) The assumed population residing within the boundaries of a rural or suburban fire protection district or mutual finance organization equals (i) the estimated county population as determined based on the most recent estimates of the United States Bureau of the Census for counties, minus (ii) the estimated population of all cities and villages in the county as certified pursuant to section 77-3,119, multiplied by (iii) a fraction, the numerator of which is the valuation within the rural or suburban fire protection district or mutual finance organization which is not within a city or village and the denominator of which is the valuation in the county which is not contained within a city of the first, primary, or metropolitan class, and added to (iv) the most recent estimated population of all cities of the second class and villages in the fire protection district or mutual finance organization as certified pursuant to section 77-3,119;

(b) The assumed county population residing outside the city limits of any city of the first, primary, or metropolitan class equals (i) the most recent estimated county population as determined based on the most recent estimates of the United States Bureau of the Census for counties minus (ii) the most recent estimated population of all cities of the first, primary, or metropolitan class in the county as certified pursuant to section 77-3,119;

(c) If a city or village is located in more than one county, the population of the city or village which resides in the county is presumed to be in proportion to the valuation of such city or village which is located in the county; and

(d) If the district or mutual finance organization is located in more than one county and the district or mutual finance organization meets the threshold in subsection (1) or (2) of this section in only one county, the district or mutual finance organization shall qualify for assistance under this section.



35-1206 Distributions from fund; amount; disqualification; when.

(1) Rural and suburban fire protection districts or mutual finance organizations which qualify for assistance under section 35-1205 shall receive ten dollars times the assumed population of the fire protection district or mutual finance organization as calculated in subsection (3) of such section plus the population of any city of the first class that is part of the district or mutual finance organization, not to exceed three hundred thousand dollars for any one district or mutual finance organization. If the district or mutual finance organization is located in more than one county and meets the threshold for qualification in subsection (1) or (2) of section 35-1205 in one of such counties, the district or mutual finance organization shall receive assistance under this section for all of its assumed population, including that which is assumed population in counties for which the threshold is not reached by the district or mutual finance organization.

(2) If a mutual finance organization qualifies for assistance under this section and one or more rural or suburban fire protection districts or cities or villages fail to levy a tax rate equal to the other districts or cities or villages as required under the mutual finance agreement, the mutual finance organization shall be disqualified for assistance in the following year and each subsequent year until the year following any year for which all districts and cities and villages in the mutual finance organization levy the same tax rate as required by a mutual finance organization agreement.



35-1207 Application for distribution; financial information required; State Treasurer; duties.

(1) Any rural or suburban fire protection district or mutual finance organization seeking funds pursuant to the Mutual Finance Assistance Act shall submit an application for funding to the State Treasurer by July 1. The State Treasurer shall develop the application which requires calculations showing assumed population eligibility under section 35-1205 and the distribution amount under section 35-1206. If the applicant is a mutual finance organization, it shall attach to its first application a copy of the agreement pursuant to section 35-1204 and attach to any subsequent application a copy of an amended agreement or an affidavit stating that the previously submitted agreement is still accurate and effective. Any mutual finance organization making application pursuant to this section shall include with the application additional financial information regarding the manner in which any funds received by the mutual finance organization based upon the prior year's application pursuant to the act have been expended or distributed by that mutual finance organization. The State Treasurer shall provide electronic copies of such reports on mutual finance organization expenditures and distributions to the Clerk of the Legislature by December 1 of each year in which any reports are filed.

(2) The State Treasurer shall review all applications for eligibility for funds under the act and approve any application which is accurate and demonstrates that the applicant is eligible for funds. On or before August 15, the State Treasurer shall notify the applicant of approval or denial of the application and certify the amount of funds for which an approved applicant is eligible. The decision of the State Treasurer may be appealed as provided in the Administrative Procedure Act.

(3) Except as provided in subsection (4) of this section, funds shall be disbursed by the State Treasurer in two payments which are as nearly equal as possible, to be paid on or before November 1 and May 1. If the Mutual Finance Assistance Fund is insufficient to make all payments to all applicants in the amounts provided in section 35-1206, the State Treasurer shall prorate payments to approved applicants. Funds remaining in the Mutual Finance Assistance Fund on June 1 shall be transferred to the General Fund before July 1.

(4) No funds shall be disbursed to an eligible mutual finance organization until it has provided to the State Treasurer the financial information regarding the manner in which it has expended or distributed prior disbursements made pursuant to the Mutual Finance Assistance Act as provided in subsection (2) of this section.



35-1301 Act, how cited.

Sections 35-1301 to 35-1330 shall be known and may be cited as the Volunteer Emergency Responders Recruitment and Retention Act.



35-1302 Legislative findings.

(1) The Legislature recognizes that volunteer firefighters and rescue squad personnel have provided fire suppression and emergency response services to their local communities for over a century at only a fraction of the cost to the taxpayers which would have resulted from implementing a system of paid fire departments and rescue squad services. Many cities, villages, and rural areas could not afford the cost of maintaining their current level of emergency response services without the presence of a local pool of committed and dedicated volunteer firefighters and volunteer rescue squad personnel. It is necessary for the public health, safety, and welfare of the people in many Nebraska communities to encourage the recruitment and retention of such individuals as volunteer emergency responders.

(2) The Legislature finds that the duties and responsibilities of the volunteer personnel in fire departments and rescue squads in the State of Nebraska have become increasingly complex and time-consuming, requiring an ever higher degree of dedication to cope with new challenges and technological change. The Legislature recognizes that volunteer fire departments and rescue squads must encourage a high level of training and professionalism among their volunteer personnel in order to respond to these increasingly complex and hazardous responsibilities.

(3) The Legislature finds that Nebraska communities which rely on volunteers to provide fire protection and emergency response services are faced with numerous economic and demographic trends and conditions which make the recruitment and retention of qualified volunteers increasingly difficult and that, as a consequence, some volunteer departments are trying to cope with declining rosters of active volunteers.

(4) The Legislature finds that the recruitment and retention of qualified men and women in emergency response capacities in volunteer fire departments is a matter of statewide as well as local concern and that it is appropriate for the state to assist local political subdivisions in achieving that goal. Further, the Legislature finds that the expenditure of local tax revenue for purposes of the Volunteer Emergency Responders Recruitment and Retention Act will significantly benefit the public health, safety, and welfare in participating cities, villages, counties, and fire protection districts and that such expenditures are for a public purpose.

(5) Therefor, the Legislature finds that cities of the first class, cities of the second class, villages, and rural and suburban fire protection districts should be encouraged and assisted in their efforts to retain trained and qualified volunteer fire safety, rescue squad, and emergency response personnel to serve their local communities and should be granted the authority to participate in a local option incentive program designed to provide for the payment of service award benefits which reward the length of service of active volunteer members of volunteer fire departments and volunteer rescue squads. It is the intent of the Legislature that such programs will be developed, organized, structured, and administered to satisfy the length of service award plan requirements of section 457(e)(11) of the Internal Revenue Code as modified by the Small Business Job Protection Act of 1996 so as to insure that benefits received by participants will not be subject to taxation until actually distributed at age sixty-five or as otherwise provided in the Volunteer Emergency Responders Recruitment and Retention Act.



35-1303 Terms, defined.

For purposes of the Volunteer Emergency Responders Recruitment and Retention Act:

(1) Active emergency responder means a person who has been approved by the duly constituted authority in control of a volunteer department as a volunteer member of the department who is performing service as both a firefighter and on a rescue squad in the protection of life, health, or property from fire or other emergency, accident, illness, or calamity in connection with which the services of such volunteer department are required and whose services and activities during a year of service meet the minimum requirements for qualification as an active member of his or her volunteer department as established by section 35-1309.01;

(2) Active rescue squad member means a person who has been approved by the duly constituted authority in control of a volunteer department as a volunteer member of the department who is performing service as part of a rescue squad in the protection of life or health from emergency, accident, illness, or calamity in connection with which the services of such volunteer department are required and whose services and activities during a year of service meet the minimum requirements for qualification as an active member of his or her volunteer department as established by section 35-1309.01;

(3) Active volunteer firefighter means a person who has been approved by the duly constituted authority in control of a volunteer department as a volunteer member of the department who is performing service as a firefighter in the protection of life or property from fire or other emergency, accident, or calamity in connection with which the services of such volunteer department are required and whose services and activities during a year of service meet the minimum requirements for qualification as an active member of his or her volunteer department as established by section 35-1309.01;

(4) Annual account means a separate account of a city, village, or rural or suburban fire protection district conducting a service award benefit program established for each year of service in which such program is being conducted to which is credited all funds, from whatever source, furnished for the purpose of providing service award benefits to qualifying participants in the service award benefit program during that year of service, with the funds in the account to be held in trust and invested for ultimate payment as service award benefits to those qualifying participants;

(5) City of the first class, city of the second class, village, rural fire protection district, and suburban fire protection district means such political subdivisions as they are defined in statute, and when such political subdivisions are granted authority pursuant to the Volunteer Emergency Responders Recruitment and Retention Act to engage in any conduct authorized by the act, the use of these terms shall be construed to mean and include any combination of two or more of these political subdivisions acting in concert pursuant to an agreement entered into under the terms of the Interlocal Cooperation Act or the Joint Public Agency Act;

(6) Emergency response services means the services provided by a volunteer department in the protection of life, health, or property from fire or other emergency, accident, illness, or calamity;

(7) Nonforfeitable means the unconditional and legally enforceable right by a participant or beneficiary to receive service award benefits pursuant to a service award benefit program at the entitlement age or under the circumstances specified in the Volunteer Emergency Responders Recruitment and Retention Act;

(8) Participant means an active emergency responder, active rescue squad member, or active volunteer firefighter who is currently eligible or who will, upon the completion of the requirements of the act, be eligible to receive a service award benefit;

(9) Service award benefit program means a program established, governed, administered, and maintained pursuant to the act which provides service award benefits for active emergency responders, active rescue squad members, and active volunteer firefighters, as provided for in the act, for each year of active service, as defined by the standard criteria for qualified active service, and which program meets the length of service award plan requirements of section 457(e)(11) of the Internal Revenue Code as defined in section 49-801.01;

(10) Specified years of service means the total number of years of service which must be served by a volunteer member of a volunteer department to qualify that member for a service award benefit as determined by the governing body of the city, village, or rural or suburban fire protection district conducting the program;

(11) Standard criteria for qualified active service means the minimum annual service requirements for the qualification of a volunteer member of a volunteer department as an active emergency responder, active rescue squad member, or active volunteer firefighter so as to enable such person to participate in a service award benefit program as provided in section 35-1309.01;

(12) Unallocated contributions means that portion of an annual account representing the proportionate equal shares of (a) the principal amount of all contributions from whatever source deposited into the annual account for such year of service and (b) all income derived therefrom, attributable to participants listed on the certification list for that year of service who have subsequently ceased to be volunteers or participants and, in consequence, failed to qualify for a service award benefit as provided in section 35-1312 or 35-1313;

(13) Volunteer means a person who meets the requirements necessary to qualify as a bona fide volunteer as defined in section 457(e)(11)(B)(i) of the Internal Revenue Code, as defined in section 49-801.01, and who, on behalf of and at the request or with the permission of a city, village, or rural or suburban fire protection district, engages in activities related to fire protection, fire suppression, or emergency response for the purpose of protecting human life, health, or property;

(14) Volunteer department means any volunteer fire department or volunteer first-aid, rescue, ambulance, or emergency squad or volunteer fire company, association, or organization serving any city, village, or rural or suburban fire protection district by providing fire protection or emergency response services for the purpose of protecting human life, health, or property; and

(15) Year of service means the twelve-month period established under a service award benefit program in which the services and activities of a volunteer member of a volunteer department are monitored to determine if the volunteer qualifies for certification by the duly constituted authority of the volunteer department as meeting the standard criteria for qualified active service and each succeeding twelve-month period of the program.



35-1304 Repealed. Laws 2001, LB 808, § 23.



35-1305 Repealed. Laws 2001, LB 808, § 23.



35-1306 Repealed. Laws 2001, LB 808, § 23.



35-1307 Repealed. Laws 2001, LB 808, § 23.



35-1308 Repealed. Laws 2001, LB 808, § 23.



35-1309 Service award benefit program; authorized.

(1) After March 1, 2000, any city of the first class, city of the second class, village, rural fire protection district, or suburban fire protection district which relies in whole or in part upon a volunteer department for emergency response services may adopt a service award benefit program as provided in the Volunteer Emergency Responders Recruitment and Retention Act.

(2) No city, village, or fire protection district shall be required to adopt a service award benefit program. Nothing in the act shall be construed to mandate the creation of a service award benefit program in any city, village, or fire protection district. The act shall not be construed to prohibit any city, village, or fire protection district from ending or eliminating any service award benefit program after its adoption, except that a city, village, or fire protection district may not end its program or its responsibility under its program with regard to any year of service completed prior to such elimination.

(3) Each service award benefit program shall include provisions governing the procedures to be followed in the tallying, recording, verifying, and auditing of points earned by volunteers and provisions which provide for the collection of such other information regarding participants as may be needed to facilitate administration of the program.



35-1309.01 Standard criteria for qualified active service; computation.

(1) The standard criteria for qualified active service shall be based on a total of one hundred possible points per year. A person must accumulate at least fifty points out of the possible one hundred points during a year of service in order to qualify as an active emergency responder, active rescue squad member, or active volunteer firefighter. Points shall be awarded as provided in this section.

(2) A fixed amount of twenty-five points shall be awarded to a person for responding to ten percent of the emergency response calls which are (a) dispatched from his or her assigned station or company during a year of service and (b) relevant to the appropriate duty category of the person. An emergency response call shall mean any dispatch involving an emergency activity that an emergency responder, rescue squad member, or volunteer firefighter is directed to do by the chief of the fire department, the chief of the ambulance service, or persons authorized to act for the chiefs. No points shall be awarded for responding to less than ten percent of the emergency response calls.

(3) For participation in training courses, a maximum total of not more than twenty-five points may be awarded on the following basis:

(a) For courses under twenty hours duration: One point shall be awarded per two hours, with a maximum of five points awarded per course;

(b) For courses of between twenty hours and forty hours duration: Five points shall be awarded, plus one point awarded for each hour after the first twenty hours, with a maximum of ten points awarded per course; and

(c) For courses over forty hours duration: Fifteen points shall be awarded per course.

(4) Drills shall mean regular monthly drills used for instructional and educational purposes, as well as mock emergency response exercises to evaluate the efficiency or performance by the personnel of a volunteer department. Each drill shall last at least two hours. One point shall be awarded per drill. For participation in drills, a maximum total of not more than twenty points shall be awarded.

(5) For attendance at an official meeting of the volunteer department or mutual aid organization, one point shall be awarded per meeting up to a maximum total of not more than ten points.

(6) A fixed award of ten points shall be awarded for completion of a term in one of the following elected or appointed positions: (a) An elected or appointed position defined in the volunteer department's constitution or bylaws; (b) an elected or appointed position of a mutual aid organization; or (c) an elected office of the Nebraska State Volunteer Firefighter's Association or other organized associations dealing with emergency response services in Nebraska.

(7) For participation in activities of fire prevention communicated to public, open house, speaking engagements on behalf of the volunteer department, presenting fire or rescue equipment at a parade or other public event, attendance at the Nebraska State Volunteer Firefighter's Association Convention, attendance at a meeting of a governing body of a city, village, or rural or suburban fire protection district on behalf of the department, or other activities related to emergency services not covered in this subsection, one point shall be awarded per activity, but no more than one point shall be awarded per day, up to a maximum total of not more than ten points.

(8) Activities which may qualify a person to receive points in more than one of the categories described in subsections (2) through (7) of this section shall only be credited in one category.



35-1310 Certification administrator; designation; duties; certification list; hearing; appeal.

Each volunteer department serving a city, village, or rural or suburban fire protection district conducting a service award benefit program shall designate one member of the department to serve as the certification administrator. The designation of such individual as the certification administrator shall be confirmed and approved by the governing body of that city, village, or rural or suburban fire protection district. It shall be the duty of the certification administrator to keep and maintain records on the activities of all volunteer members and participants and award points for such activities based upon the standard criteria for qualified active service. Each volunteer member and participant shall be provided by the certification administrator with notice of the total points he or she has accumulated during each six-month period in which the program is in operation. No later than thirty days following the end of each year of service, the certification administrator shall forward to the governing body of the city, village, or fire protection district a report specifying the name of each volunteer member of the volunteer department, the number of points accumulated by each volunteer during the year of service, and the names of those volunteers who have qualified as active emergency responders, active rescue squad members, or active volunteer firefighters. At the time of the filing of the report, each volunteer member of the department whose name does not appear on the list of qualified volunteers shall be informed of such fact in writing by the certification administrator by mailing the same by first-class United States mail, postage prepaid. No sooner than forty-five days nor later than sixty days after the end of each year of service, the governing body of the city, village, or fire protection district conducting the program shall formally approve and certify the list of those volunteers who have qualified as active emergency responders, active rescue squad members, or active volunteer firefighters. Any volunteer member whose name does not appear on the approved certification list may, within fifteen days after the filing of the report, appeal in writing to the governing body to have his or her name added to the certification list by filing the same with the clerk of the governing body. The appeal shall set out the basis upon which the volunteer believes he or she should be placed upon the certification list and shall specify whether or not a public hearing is requested. If requested by the appealing party, the governing body shall hold a public hearing on the appeal prior to or upon the date upon which the certification list is approved. The governing body shall designate an appropriate person to investigate the appeal and report on its merits to the governing body which shall, by majority vote, add the name of the person to the certification list if there is sufficient evidence to indicate that the individual performed sufficient activities or services to qualify as an active emergency responder, active rescue squad member, or active volunteer firefighter as provided in the standard criteria for qualified active service during the prior year of service. The decision of the governing body may be appealed to the district court of the county in which the volunteer member resides.



35-1311 Repealed. Laws 2001, LB 808, § 23.



35-1311.01 Repealed. Laws 2011, LB 121, § 3.



35-1312 Service award benefit payments; when; section; how construed.

(1) Except as provided in section 35-1313, service award benefits provided under a service award benefit program shall be paid to a participant only upon the date he or she reaches the age of sixty-five or upon the first day of the first year of service after the first year of service in which such participant was not on the certification list of his or her volunteer department, whichever is later, if the participant has been an active emergency responder, active rescue squad member, or active volunteer firefighter for the number of years of service specified by the city, village, or fire protection district administering the service award benefit program.

(2) Upon the completion of the specified years of service as determined by the city, village, or rural or suburban fire protection district, the participant shall have a nonforfeitable interest in the annual accounts of all years of service in which such participant is listed on the certification list. Such interest is equivalent to a proportionate equal share with all other participants listed on the certification list for a year of service in (a) the principal amount of all contributions deposited into the annual account for such year of service and (b) all income derived therefrom.

(3) Nothing in this section shall be construed as preventing a city, village, or rural or suburban fire protection district from establishing a vesting schedule under which a stated proportion of a participant's interest in his or her annual accounts becomes nonforfeitable upon completion of a specified number of years of service, subject to sections 35-1313, 35-1323, and 35-1329.



35-1313 Service award benefits; payment upon military service, disability, or death.

(1)(a) Service award benefits may be paid to a participant as provided in subsection (1) of section 35-1312 notwithstanding that such participant has not been an active emergency responder, active rescue squad member, or active volunteer firefighter for the specified years of service if in the years of service in which such participant did not qualify such failure was due (i) to a period during a year of service in the armed forces of the United States upon active duty or (ii) to an injury or disability incurred by the participant and directly related to the participant's duties or activities as a volunteer member of the volunteer department.

(b) Upon the completion of the specified years of service pursuant to this subsection, the participant shall have a nonforfeitable interest in the annual accounts of all years of service in which such participant is listed on the certification list. Such interest is equivalent to a proportionate equal share with all other participants listed on the certification list for a year of service in (i) the principal amount of all contributions deposited into the annual account for such year of service and (ii) all income derived therefrom.

(2) Service award benefits shall be paid to a participant as provided in subsection (1) of section 35-1312 notwithstanding that such participant had not been an active emergency responder, active rescue squad member, or active volunteer firefighter for the specified years of service if such participant suffered a permanent disability resulting from an injury incurred by the participant and directly related to the participant's duties or activities as a volunteer member of the volunteer department which disqualified the participant from further service as a volunteer. At the time such disability is confirmed and certified to the governing body of the city, village, or rural or suburban fire protection district conducting the service award benefit program, the participant shall have a nonforfeitable interest in the annual accounts of all years of service in which such participant is listed on the certification list. Such interest is equivalent to a proportionate equal share with all other participants listed on the certification list for a year of service in (a) the principal amount of all contributions deposited into the annual account for such year of service and (b) all income derived therefrom.

(3) Service award benefits shall be paid to the beneficiary of a participant notwithstanding that such participant has not been an active emergency responder, active rescue squad member, or active volunteer firefighter for the specified years of service if such participant dies in the course of his or her active service as a volunteer member of a volunteer department or dies as the result of injuries incurred by the participant directly related to his or her duties or activities as a volunteer member of a volunteer department. At the time of the participant's death, the beneficiary of the participant shall have a nonforfeitable interest in the annual accounts of all years of service in which the participant is listed on the certification list. Such interest is equivalent to a proportionate equal share with all other participants listed on the certification list for a year of service in (a) the principal amount of all contributions deposited into the annual account for such year of service and (b) all income derived therefrom.

(4) Service award benefits shall be paid to the beneficiary of a participant upon the death of a participant notwithstanding that such participant had not reached the age of sixty-five if such participant would have been entitled to receive service award benefits at age sixty-five pursuant to subsection (1) of section 35-1312 or subsection (1) or (2) of this section.



35-1314 Participant; failure to qualify; forfeiture.

Any participant in a service award benefit program who ceases to be a volunteer or participant and consequently fails to qualify for a service award benefit pursuant to section 35-1312 or 35-1313 shall forfeit all rights to any future distribution of any portion of the principal amount of any contributions made to an annual account for any service year in which such participant was on the certification list and any income derived from such contributions.



35-1315 Service award benefit program; annual account.

Each city, village, or rural or suburban fire protection district conducting a service award benefit program shall establish an annual account for each year of service in which such program is being conducted. All funds from whatever source furnished for the purpose of providing service award benefits to active emergency responders, active rescue squad members, and active volunteer firefighters participating in the service award benefit program during a year of service shall be placed into the annual account for that year of service.



35-1316 Annual account; appropriations and contributions; liability; limitation.

(1) Each city, village, or rural or suburban fire protection district conducting a service award benefit program shall appropriate for the annual account for each year of service in which such program is in existence a sum to be determined by the governing body as sufficient to meet the purposes of the program.

(2) The total amount of all contributions from all sources made to any annual account shall not exceed three thousand dollars times the number of participants listed on the certification list for the year of service covered by that annual account. The service award benefit paid to a qualifying participant or beneficiary shall not include in any participant's share of an annual account any contributions made to the annual account for that year of service which are allocable to the participant or beneficiary in excess of the sum of three thousand dollars and any income derived from the investment of those excess sums.

(3) No city, village, or rural or suburban fire protection district conducting a service award benefit program shall incur any obligation or liability with regard to contributions into any annual account under such program beyond the amount of contributions actually appropriated by such local political subdivision for such purpose and actually distributed into such accounts.



35-1317 Service award benefit; how paid; exempt from judicial process.

(1) The service award benefit received by a qualifying participant or beneficiary shall, at the option of the recipient, be in the form of an annuity or lump-sum benefit. No portion of any annual account shall be subject to attachment, garnishment, execution, or other judicial process for the satisfaction of a debt or claim against any participant or beneficiary and assignments or transfers of any portion shall be void.

(2) The service award benefit paid to a participant or beneficiary qualifying pursuant to section 35-1312 or 35-1313 shall be the participant's or beneficiary's nonforfeitable share of all annual accounts upon the date of his or her qualification for the service award benefit.



35-1318 Eligibility.

Any person who is a paid member of a fire department or other emergency response organization and who receives retirement benefits in consequence of such employment shall not be eligible to participate in any service award benefit program being conducted by the same city, village, or rural or suburban fire protection district which employs the person or which contracts for emergency response services with the fire department or emergency response organization which employs the person.



35-1319 Participant; status as volunteer.

The participation of a volunteer in any service award benefit program conducted pursuant to the Volunteer Emergency Responders Recruitment and Retention Act and his or her receipt of service award benefits pursuant to such a program shall not for that cause alone alter the relationship of such volunteer to the city, village, or rural or suburban fire protection district as being one of a volunteer for purposes of the Nebraska Workers' Compensation Act.



35-1320 Service award benefit program; summary; information to participants; statement required; public records.

(1) Any city, village, or rural or suburban fire protection district conducting a service award benefit program shall, within thirty days after the adoption of a program, provide all volunteers providing its local political subdivision with emergency response services with a summary of the program's provisions, including the program's provisions relating to participation and the applicable standard criteria for qualified active service, the manner in which nonforfeitable interests in annual accounts are obtained, the amount of all contributions to the annual account, and any other information relating to participation in the program. The city, village, or rural or suburban fire protection district shall provide copies of the summary to all new volunteer members and to any applicant for membership to the volunteer department.

(2) Any summary of a program's provisions provided pursuant to this section shall include the following statement and such additional explanation as is deemed appropriate by the sponsoring city, village, or rural or suburban fire protection district: Due to definitive interpretations of the relevant provisions of the Internal Revenue Code, in order to insure that funds deposited on behalf of a participant are not taxable to the participant in that or any subsequent year in which they are nonforfeitable, any funds held by a city, village, or rural or suburban fire protection district on behalf of qualifying program participants will be subject to the claims of creditors of the city, village, or rural or suburban fire protection district conducting the program in the event of the insolvency or bankruptcy of that city, village, or district.

(3) Any material modification to the program shall be provided in writing to all participants within thirty days after its adoption by the city, village, or rural or suburban fire protection district.

(4) No later than December 1 of each year following the end of the first full year of service after the adoption of a service award benefit program, the city, village, or rural or suburban fire protection district shall provide to each participant listed in the certification list for that year of service a summary and copy of the relevant documents relating to the contributions to the annual account for such year of service. By December 1 of each subsequent year, the city, village, or rural or suburban fire protection district shall provide each participant who appears for the first time in the certification list for the immediately preceding year of service with the same information.

(5) All documents relating to any program, the certification lists, the annual accounts, the investment of the funds of the annual accounts, the contributions to the account and the income derived therefrom, and the identity of the administrator of the annual accounts shall be public records within the meaning of section 84-712.01.



35-1321 Repealed. Laws 2011, LB 121, § 3.



35-1322 Annexation, merger, or consolidation; established service award benefit program; effect.

Whenever by reason of annexation, merger, or consolidation a city, village, or rural or suburban fire protection district conducting a service award benefit program ceases to exist and becomes part of another city, village, or rural or suburban fire protection district which is conducting a service award benefit program, the annual accounts and certification lists of the city, village, or rural or suburban fire protection district which has ceased to exist shall be transferred and merged with the annual accounts and certification lists of the other city, village, or rural or suburban fire protection district. For purposes of the Volunteer Emergency Responders Recruitment and Retention Act, the prior participation of volunteers in the program of the city, village, or rural or suburban fire protection district which has ceased to exist up to the date upon which such body ceased to exist shall be treated as if the participation had been in the program of the other city, village, or rural or suburban fire protection district.



35-1323 Annexation, merger, or consolidation; no service award benefit program; effect.

Whenever by reason of annexation, merger, or consolidation a city, village, or rural or suburban fire protection district conducting a service award benefit program ceases to exist and becomes part of another city, village, or rural or suburban fire protection district which is not conducting a service award benefit program, each person listed on the certification lists for all years of service completed prior to the date upon which the city, village, or rural or suburban fire protection district ceased to exist shall be deemed to have a nonforfeitable interest in each annual account for the years of service in which he or she was listed, notwithstanding that the person may not have qualified pursuant to sections 35-1312 and 35-1313, and shall be entitled to receive a service award benefit as provided by the provisions of the Volunteer Emergency Responders Recruitment and Retention Act as if he or she had met the qualification requirements of sections 35-1312 and 35-1313.



35-1324 Annual accounts; deposits and other property held in grantor trust; effect.

(1) All deposits made to annual accounts under any service award benefit program conducted pursuant to the Volunteer Emergency Responders Recruitment and Retention Act, all property and rights purchased with such deposits, and all investment income, property, or rights attributable to such deposits shall be held in a grantor trust within the meaning of subtitle A, chapter 1, subchapter J, part I, subpart E of the Internal Revenue Code, as defined in section 49-801.01, established by the city, village, or rural or suburban fire protection district conducting the program, until such time as payments shall be paid under the terms of a program and the act. All such assets held in trust shall be invested by the city, village, or rural or suburban fire protection district conducting the program in certificates of deposit, in time deposits, and in any securities in which the state investment officer is authorized to invest pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act and as provided in the authorized investment guidelines of the Nebraska Investment Council in effect on the date the investment is made.

(2) The trust established pursuant to subsection (1) of this section shall provide that all deposits made to the trust, all property and rights purchased with the deposits, and all investment income, property, or rights attributable to such deposits under the Volunteer Emergency Responders Recruitment and Retention Act, until paid to participants or their beneficiaries, are subject to the claims of the creditors of the city, village, or rural or suburban fire protection district conducting the program in the event of the insolvency or bankruptcy of the city, village, or rural or suburban fire protection district. With respect to any participant or beneficiary, the trust established pursuant to subsection (1) of this section shall not be subject to garnishment, attachment, levy, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall not be assignable.

(3) The trust established pursuant to subsection (1) of this section may contain such other terms and provisions as are necessary to insure that the participation by a participant in the service award benefit program does not result in taxable income to such participant under any provision of the Internal Revenue Code, as defined in section 49-801.01, until such time as service award benefits are paid pursuant to section 35-1312 or 35-1313.



35-1325 Repealed. Laws 2001, LB 808, § 23.



35-1326 Administrative services agreements authorized.

Any city, village, or rural or suburban fire protection district conducting a program may enter into an administrative services agreement with an appropriate organization authorized to conduct business in Nebraska to administer the service award benefit programs provided for in the Volunteer Emergency Responders Recruitment and Retention Act. No such agreement shall be entered into unless it will result in administrative economy and will be in the best interests of the participating cities, villages, and fire protection districts and the participants in such programs.



35-1327 Agreement; provisions.

The agreement authorized by section 35-1326 shall provide:

(1) That the organization shall make all disbursements under the contract or contracts issued by it, such disbursements to be made in such manner and amounts as directed by the city, village, or rural or suburban fire protection district conducting the service award benefit program whether on account of disability, death, the termination of a program, or the attainment of the appropriate age by a qualifying participant;

(2) That the organization shall include with each disbursement a statement showing the gross payment, any taxes withheld, and the net amount paid and an annual statement of account;

(3) That the organization shall furnish to the city, village, or district a statement of all disbursements and withholdings as stipulated in the agreement on at least an annual basis, as agreed by the parties;

(4) Hold-harmless clauses protecting each party thereto from the negligent acts of the other or for any loss or claim against one party resulting from release of incorrect or misleading information furnished by the other party;

(5) For the right of the city, village, or district, either directly or through independent auditors, to examine and audit the organization's records and accounts relating to disbursements made under the agreement;

(6) Protection to the city, village, or district against assignment of the agreement or the subletting of work done or services furnished under the agreement;

(7) For termination of the agreement; and

(8) Such other terms as may be agreed upon and which the city, village, or district determines to be in the best interest of the participating cities, villages, and fire protection districts and the participants in such programs.



35-1328 Repealed. Laws 2001, LB 808, § 23.



35-1329 Service award benefit program; termination; effect.

Whenever a city, village, or rural or suburban fire protection district conducting a service award benefit program ceases to conduct the service award benefit program, each person listed on the certification lists for all years of service completed prior to the date upon which the city, village, or rural or suburban fire protection district ceases to conduct such a program shall be deemed to have a nonforfeitable interest in each annual account for the years of service in which he or she was listed on the certification list, notwithstanding that the person may not have qualified pursuant to sections 35-1312 and 35-1313, and shall be entitled to receive a service award benefit as provided by the provisions of the Volunteer Emergency Responders Recruitment and Retention Act as if he or she had met the qualification requirements of sections 35-1312 and 35-1313.



35-1330 Unallocated contributions forfeited; use.

All unallocated contributions forfeited pursuant to section 35-1314 shall be used by the city, village, or rural or suburban fire protection district to finance the cost of conducting the service award benefit program or, at the discretion of the city, village, or rural or suburban fire protection district, to reduce the current or future deposits to the service award benefit program.



35-1401 Act, how cited.

Sections 35-1401 to 35-1408 shall be known and may be cited as the Volunteer Emergency Responders Job Protection Act.



35-1402 Terms, defined.

For purposes of the Volunteer Emergency Responders Job Protection Act:

(1) Employee does not include a career firefighter or law enforcement officer who is acting as a volunteer emergency responder;

(2) Employer means any person employing ten or more employees; and

(3) Volunteer emergency responder means:

(a) An individual who has been approved by a governing body in Nebraska to serve any volunteer fire department or volunteer first-aid, rescue, ambulance, or emergency squad, or volunteer fire company, association, or organization serving any city, village, or rural or suburban fire protection district by providing fire protection or emergency response services for the purpose of protecting life, health, or property;

(b) An individual who is in good standing as a volunteer member of the Nebraska Wing of the Civil Air Patrol, the civilian auxiliary of the United States Air Force; or

(c) An individual who is a member of a state emergency response team pursuant to the Emergency Management Act.



35-1403 Employer; prohibited acts.

No employer shall terminate or take any other disciplinary action against any employee who is a volunteer emergency responder if such employee, when acting or actively deployed as a volunteer emergency responder, is absent from or reports late to his or her place of employment in order to respond to an emergency prior to the time such employee is to report to his or her place of employment.



35-1404 Employer; adjustment to wages authorized.

An employer may subtract from an employee's earned wages any time such employee, acting as a volunteer emergency responder, is away from his or her place of employment because of such employee's response to an emergency.



35-1405 Employee; duty to notify employer.

An employee acting as a volunteer emergency responder shall make a reasonable effort to notify his or her employer that he or she may be absent from or report late to his or her place of employment in order to respond to an emergency.



35-1406 Employee; provide written statement; contents.

At an employer's request, an employee, acting as a volunteer emergency responder, who is absent from or reports late to his or her place of employment in order to respond to an emergency shall provide his or her employer, within seven days of such request, a written statement signed by the individual in charge of the department or another individual authorized to act for such individual that includes the following: The fact that the employee responded to an emergency; the date and time of the emergency; and the date and time such employee completed his or her volunteer emergency activities.



35-1407 Employee; provide employer notice of status as volunteer emergency responder.

Prior to seeking protection pursuant to the Volunteer Emergency Responders Job Protection Act, an employee acting as a volunteer emergency responder shall provide his or her employer with a written statement signed by the individual in charge of the department or another individual authorized to act for such individual notifying such employer that the employee serves as a volunteer emergency responder. An employee who is or who has served as a volunteer emergency responder shall notify his or her employer when such employee's status as a volunteer emergency responder changes, including termination of such status.



35-1408 Wrongful termination of employment or disciplinary action; reinstatement; action to enforce act.

An employee who is terminated or against whom any disciplinary action is taken in violation of the Volunteer Emergency Responders Job Protection Act shall be immediately reinstated to his or her former position, if wrongfully terminated, without reduction of wages, seniority, or other benefits and shall receive any lost wages or other benefits, if applicable, during any period for which such termination or other disciplinary action was in effect. An action to enforce the act may be brought by the employee to recover any lost wages or other benefits, including court costs and reasonable attorney's fees. An action to enforce the act shall be commenced within one year after the date of violation and shall be brought in the district court of the county in which the place of employment is located.






Chapter 36 - FRAUD

36-101 Repealed. Laws 1980, LB 814, § 14.



36-102 Repealed. Laws 1980, LB 814, § 14.



36-103 Interest in land; how created.

No estate or interest in land, other than leases for a term of one year from the making thereof, nor any trust or power over or concerning lands, or in any manner relating thereto, shall hereafter be created, granted, assigned, surrendered, or declared, unless by operation of law, or by deed of conveyance in writing, subscribed by the party creating, granting, assigning, surrendering or declaring the same.

1. Oral agreements not within statute

2. Oral agreements within statute

3. Effect of part performance

4. Trusts

5. Leases

6. Specific performance

7. Miscellaneous

1. Oral agreements not within statute

Where one employs an agent to negotiate for purchase of real estate, contract is not within inhibition of this section. Wiskocil v. Kliment, 155 Neb. 103, 50 N.W.2d 786 (1952).

Agreement for partnership to furnish money to buy and sell land is not within statute. Greusel v. Payne, 107 Neb. 84, 185 N.W. 336 (1921).

An oral contract for services, the consideration to be paid when the promisor shall receive his anticipated share out of the estate of his father, not yet deceased, construed as fixing time of payment, and not within statute. Macfarland v. Callahan, 102 Neb. 54, 165 N.W. 889 (1917).

Oral agreement of joint undertaking is not within statute. Kohl v. Munson, 97 Neb. 170, 149 N.W. 314 (1914).

Oral assignment of rents due or to become due, is not interest in land. Yeiser v. Jetter, 86 Neb. 352, 125 N.W. 632 (1910).

Contract whereby one agrees to look up, purchase, improve and resell property, the other to advance money and take title, and both to share profits, is not within statute. Rice v. Parrott, 76 Neb. 501, 107 N.W. 840 (1906), aff'd on rehearing, 76 Neb. 505, 111 N.W. 583 (1906).

Oral agreement of agent to purchase land for principal does not create estate in land. Johnson v. Hayward, 74 Neb. 157, 103 N.W. 1058 (1905), aff'd on rehearing, 74 Neb. 166, 107 N.W. 384 (1905).

Contract to bid in premises at mortgage sale, resell at private sale, and pay over excess, is not within statute. Jones Nat'l Bank v. Price, 37 Neb. 291, 55 N.W. 1045 (1893).

Oral agreement by mortgagee to allow second mortgagees, not parties to action to redeem without suit, is not within statute. Davis v. Greenwood, 2 Neb. Unof. 317, 96 N.W. 526 (1902).

2. Oral agreements within statute

Oral contracts to make a testamentary provision in consideration of services which are to be rendered by another are on their face void as within the statute of frauds because not in writing, and even though proved by clear and satisfactory evidence, they are not enforceable unless there has been such performance as the law requires, and this latter determination as to the sufficiency of part performance is generally a question of fact. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).

An oral agreement purporting to establish an express trust in real estate is within this section. Halsted v. Halsted, 169 Neb. 325, 99 N.W.2d 384 (1959).

Oral agreement to repurchase was void. Winkelmann v. Luebbe, 151 Neb. 543, 38 N.W.2d 334 (1949).

Oral agreement to bid in land at judicial sale for benefit of another was within this section. Smith v. Kinsey, 148 Neb. 786, 28 N.W.2d 588 (1947).

An oral agreement for transfer of title to real estate is void. Hackbarth v. Hackbarth, 146 Neb. 919, 22 N.W.2d 184 (1946).

Oral contract to convey land is unenforceable unless there has been part performance by the promisee which is solely referable to the contract. Taylor v. Clark, 143 Neb. 563, 13 N.W.2d 621 (1943).

An agreement to give a lien on real estate which would have the same effect as a mortgage is invalid if not in writing. Penn Mutual Life Ins. Co. v. Kimble, 132 Neb. 408, 272 N.W. 231 (1937).

An interest in land, with certain exceptions, cannot be assigned except by deed of conveyance. Kramper v. St. John's Church, 131 Neb. 840, 270 N.W. 478 (1936).

Oral pledge of title deed, naming third person as grantee, does not create valid mortgage on real estate. Shafer v. Wilsonville Elevator Co., 121 Neb. 280, 237 N.W. 155 (1931).

Oral agreement to give mortgage is void and not enforceable as equitable mortgage, notwithstanding lender's performance by making loan. Herring v. Whitford, 119 Neb. 725, 232 N.W. 581 (1930).

Exception of estates arising from operation of law was not intended to give effect to contracts imperfectly executed. Bloomfield State Bank v. Miller, 55 Neb. 243, 75 N.W. 569 (1898).

Oral agreement to warrant and defend title is within statute. Kelley v. Palmer, 42 Neb. 423, 60 N.W. 924 (1894).

3. Effect of part performance

To establish the part performance exception to the statute of frauds, the alleged acts of performance must speak for themselves. Ficke v. Wolken, 291 Neb. 482, 868 N.W.2d 305 (2015).

Court of equity will give effect to parol grant of easement where it is certain in its terms and there has been such part performance on part of grantee as to take the case out of the statute of frauds. Brown v. Story, 133 Neb. 535, 276 N.W. 155 (1937).

Where past performance of services was not rendered in pursuance of agreement made but prior thereto, such performance was not sufficient to take agreement out of statute. Wehnes v. Marsh, 103 Neb. 120, 170 N.W. 606 (1919).

Statute does not apply to an executed parol contract to transfer title to real estate where the only thing remaining to be performed is payment of the purchase price. Sowards v. Moss, 58 Neb. 119, 78 N.W. 373 (1899).

Where one party completes construction of party wall under oral agreement of each party to pay one-half of the cost thereof, recovery can be had upon the promise to pay. Stuht v. Sweesy, 48 Neb. 767, 67 N.W. 748 (1896).

It is no defense to action for value of land conveyed that contract was oral. Galley v. Galley, 14 Neb. 174, 15 N.W. 318 (1883).

4. Trusts

Where the facts of a case call for the creation of a constructive trust, such trust arises by operation of law and is an exception to the statute of frauds. Fleury v. Chrisman, 200 Neb. 584, 264 N.W.2d 839 (1978).

Statute of frauds does not apply to a constructive trust. Maddox v. Maddox, 151 Neb. 626, 38 N.W.2d 547 (1949).

An attempt to establish an oral trust in real estate is within statute. Anderson v. Anderson, 150 Neb. 879, 36 N.W.2d 287 (1949).

Resulting and constructive trusts are excepted from the operation of the statute of frauds. O'Shea v. O'Shea, 143 Neb. 843, 11 N.W.2d 540 (1943).

Even though contract is unenforceable under statute of frauds, it does not destroy agent's duty not to intermingle principal's property with his own property. Lamb v. Sandall, 135 Neb. 300, 281 N.W. 37 (1938).

The statute of frauds does not affect a resulting trust. Windle v. Kelly, 135 Neb. 143, 280 N.W. 445 (1938).

Resulting trust for benefit of creditors is not within statute. Bodie v. Robertson, 113 Neb. 408, 203 N.W. 590 (1925).

Resulting trust for benefit of grantor who retains possession is not within statute. Doll v. Doll, 96 Neb. 185, 147 N.W. 471 (1914).

When two parties enter into oral contract to purchase land together, and one makes the purchase and payment and the other advances no money, a claimed trust arising therefrom is unenforceable. Norton v. Brink, 75 Neb. 566, 106 N.W. 668 (1906), 75 Neb. 575, 110 N.W. 669 (1906).

Purchase of mortgaged premises at sale for debtor, under oral agreement to hold same as security, is an enforceable trust. Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904).

Express trust cannot arise out of parol promise of grantee to convey to another; however, a constructive trust is found due to constructive fraud. Pollard v. McKenney, 69 Neb. 742, 96 N.W. 679 (1903), modified, 69 Neb. 753, 101 N.W. 9 (1903).

Where beneficiary takes possession of land purchased in pursuance of a parol trust agreement, the statute of frauds is satisfied. Oberlender v. Butcher, 67 Neb. 410, 93 N.W. 764 (1903).

Trust in personalty is valid between parties. Wolf v. Haslach, 65 Neb. 303, 91 N.W. 283 (1902).

Where right to recover depends on establishing an interest in land, an oral trust will fail and parol agreement to give one half beneficial interest falls in latter category. Cameron v. Nelson, 57 Neb. 381, 77 N.W. 771 (1899).

Parol declaration of trust must be clear and explicit, and point out subject matter and beneficiary though statute is not pleaded. Kobarg v. Greeder, 51 Neb. 365, 70 N.W. 921 (1897); Roddy v. Roddy, 3 Neb. 96 (1873).

Parol agreement to reconvey is within statute and does not create express trust. Thomas v. Churchill, 48 Neb. 266, 67 N.W. 192 (1896).

Instrument creating a trust need not be a deed. Carter v. Gibson, 29 Neb. 324, 45 N.W. 634 (1890).

A creditor cannot levy on land because held under oral trust. Cresswell v. McCaig, 11 Neb. 222, 9 N.W. 52 (1881).

Express trust must be in writing. Elder v. Webber, 3 Neb. Unof. 534, 92 N.W. 126 (1902).

Constructive trusts are excepted from the operation of the statute of frauds. I.P. Homeowners, Inc. v. Radtke, 5 Neb. App. 271, 558 N.W.2d 582 (1997).

5. Leases

Where a written lease for five years was modified by parol, and is subsequently fully carried out as modified, party cannot thereafter challenge the modification as being void under the statute of frauds. Corcoran v. Leon's, Inc., 126 Neb. 149, 252 N.W. 819 (1934).

Where by agreement between all the partners a new member is admitted to the firm, he acquires an interest in a lease to the partnership by operation of law, and such transfer is not within the statute of frauds. Gorder & Son v. Pankonin, 83 Neb. 204, 119 N.W. 449 (1909).

Where a written lease has been modified by parol, and fully carried out as modified, it is a bar to action for rent on old lease. Bowman v. Wright, 65 Neb. 661, 91 N.W. 580 (1902).

Lease signed in name of agent is valid if it purports to be for the principal. Wheeler v. Walden, 17 Neb. 122, 22 N.W. 346 (1885).

Lease to A for life of B is not within statute. McCormick v. Drummett, 9 Neb. 384, 2 N.W. 729 (1879).

Surrender and assignment of lease is not provable by parol. Kittle v. St. John, 7 Neb. 73 (1878).

Where lessee quits under agreement, and lessor takes possession or accepts rents from another, lease is surrendered by operation of law. Boyd v. George, 2 Neb. Unof. 420, 89 N.W. 271 (1902).

6. Specific performance

One seeking specific performance of an oral contract to leave property to another has the burden of proving not only the contract but also that he has performed the obligations imposed upon him thereunder. The evidence of such agreement must be clear, satisfactory, and unequivocal. Guynan v. Guynan, 208 Neb. 775, 305 N.W.2d 882 (1981).

In an action for specific performance of an oral contract within the statute of frauds, evidence of the existence of the contract and its terms must be clear, satisfactory and unequivocal. Caspers v. Frerichs, 146 Neb. 740, 21 N.W.2d 513 (1946).

Before specific performance of an oral contract to convey real estate will be decreed, the acts claimed to be in part performance themselves must unequivocally indicate the existence of the contract. Crnkovich v. Crnkovich, 144 Neb. 904, 15 N.W.2d 66 (1944).

Specific performance will not be granted of oral contract to convey real estate made by agent without authority. Shelby v. Platte Valley Public Power & Irr. Dist., 134 Neb. 354, 278 N.W. 568 (1938).

An oral contract partly performed, which the statute of frauds requires to be in writing, will be enforced by a court of equity. Campbell v. Kewanee Finance Co., 133 Neb. 887, 277 N.W. 593 (1938).

An oral agreement to devise homestead to son for care during parents' lifetime. Denesia v. Denesia, 116 Neb. 789, 219 N.W. 142 (1928).

Where preliminary agreement required execution of ninety-nine year lease on or before sixty days from date, delay for over five months in tendering signed lease prevented specific performance. Mercer v. Payne & Sons Co., 115 Neb. 420, 213 N.W. 813 (1927).

Oral agreement to adopt, and devise lands, may be specifically enforced where fully performed by one party. Kofka v. Rosicky, 41 Neb. 328, 59 N.W. 788 (1894).

To authorize specific performance, only party to be charged need have signed memorandum. Gartrell v. Stafford, 12 Neb. 545, 11 N.W. 732 (1882).

7. Miscellaneous

District court may decree legal title to real estate in one who furnished the purchase money and deed named another as grantee. Kollbaum v. K & K Chevrolet, Inc., 196 Neb. 555, 244 N.W.2d 173 (1976).

Interest in land may be created by operation of law. Jenkins v. Jenkins, 151 Neb. 113, 36 N.W.2d 637 (1949).

A valid contract in writing for the sale of land may be made by correspondence, and it is not necessary that there shall be a single paper signed by the parties containing all of the conditions of the contract. O'Shea v. Smith, 142 Neb. 231, 5 N.W.2d 348 (1942).

For purposes of taxation a mortgage on real estate is declared by statute to be an interest therein. North Platte Lodge B.P.O.E. v. Board of Equalization, 125 Neb. 841, 252 N.W. 313 (1934).

Oral contracts are not void but voidable at option of either party. Bodie v. Robertson, 113 Neb. 408, 203 N.W. 590 (1925).

It is against conscience that one man shall be enriched to the injury and cost of another, induced by his own act. Smith v. Kober, 108 Neb. 768, 189 N.W. 377 (1922).

It is doubtful if ownership of land can be transferred by parol even if such attempted parol transfer is afterwards acknowledged in writing. Miles v. Lampe, 102 Neb. 619, 168 N.W. 640 (1918).

Petition not alleging agreement to sell, in writing, is sufficient after judgment. Schmid v. Schmid, 37 Neb. 629, 56 N.W. 207 (1893).

Deed executed, witnessed and delivered, passes title though not acknowledged. Harrison v. McWhirter, 12 Neb. 152, 10 N.W. 545 (1881).

Parol testimony is admissible in action for value of property conveyed. Skow v. Locke, 3 Neb. Unof. 176, 91 N.W. 204 (1902).

Where vendor signs agreement to convey, vendee accepting memorandum and taking possession, signature is unnecessary though contemplated. Chambers v. Barker, 2 Neb. Unof. 523, 89 N.W. 388 (1902).



36-104 Interest in land; how created; devises; trusts by operation of law.

Section 36-103 shall not be construed to affect in any manner the power of a testator in the disposition of his real estate by a last will and testament, nor to prevent any trust from arising or being extinguished by implication or operation of law.

1. Resulting trusts

2. Constructive trusts

3. Miscellaneous

1. Resulting trusts

Trusts arising by operation of law are excepted from the operation of the statute of frauds. Jenkins v. Jenkins, 151 Neb. 113, 36 N.W.2d 637 (1949).

Both resulting and constructive trusts fall within the exception of this section. Watkins v. Waits, 148 Neb. 543, 28 N.W.2d 206 (1947); O'Shea v. O'Shea, 143 Neb. 843, 11 N.W.2d 540 (1943).

A resulting trust is not within the statute of frauds, and parol testimony is admissible to prove the purchase for, and payment of the consideration by, the beneficiary, even though the deed recites the consideration was paid by the grantee. Bodie v. Robertson, 113 Neb. 408, 203 N.W. 590 (1925).

Payment of purchase price by husband, title taken in wife's name, should be construed as gift, not resulting trust. Van Etten v. Passumpsic Savings Bank, 79 Neb. 632, 113 N.W. 163 (1907).

Where parties make parol contract to purchase land together, and title is taken and payment made by one, the other advancing no money, a resulting trust does not arise. Norton v. Brink, 75 Neb. 575, 110 N.W. 669 (1906).

Evidence to establish resulting trust should be clear, satisfactory and conclusive. Doane v. Dunham, 64 Neb. 135, 89 N.W. 640 (1902); Klamp v. Klamp, 51 Neb. 17, 70 N.W. 525 (1897).

It may be shown by parol that plaintiff paid consideration though deed recites that grantee paid same. Chicago, B. & Q. R. Co. v. First Nat. Bank of Omaha, 58 Neb. 548, 78 N.W. 1064 (1899).

Presumption of resulting trust arising from payment of purchase price does not obtain where the parties are related. Klamp v. Klamp, 51 Neb. 17, 70 N.W. 525 (1897).

Party furnishing share of purchase money, title being taken in name of associates, may enforce parol trust. Leader v. Tierney, 45 Neb. 753, 64 N.W. 226 (1895).

Payment of purchase price raises a presumption of a resulting trust where title is taken in name of stranger, but not where parties are husband and wife. Solomon v. Solomon, 3 Neb. Unof. 540, 92 N.W. 124 (1902).

2. Constructive trusts

Where an agent, in a confidential relationship with his principal, acquires title from the principal in order to sell the land, agent's retention of the land would be unjust enrichment, and a constructive trust is created. Fleury v. Chrisman, 200 Neb. 584, 264 N.W.2d 839 (1978).

Statute of frauds does not apply to a constructive trust. Wiskocil v. Kliment, 155 Neb. 103, 50 N.W.2d 786 (1952); Maddox v. Maddox, 151 Neb. 626, 38 N.W.2d 547 (1949).

Existence of constructive trust arising out of contract for sale of real estate must be proved by clear, satisfactory, and convincing evidence. Smith v. Kinsey, 148 Neb. 786, 28 N.W.2d 588 (1947).

Where the record title to land is obtained from grantor by fraud of grantee, a constructive trust arises that is excepted from the operation of the statute of frauds. Raasch v. Lund Land Co., 103 Neb. 157, 170 N.W. 836 (1919).

A constructive trust arises where agent under oral contract to purchase for principal, purchases in own name. Johnson v. Hayward, 74 Neb. 157, 103 N.W. 1058 (1905), aff'd on rehearing, 74 Neb. 166, 107 N.W. 384 (1905).

Purchase of land by agent with his own funds, when he had orally agreed to attempt to purchase for principal, created a trust by operation of law. Johnson v. Hayward, 74 Neb. 157, 103 N.W. 1058 (1905), aff'd on rehearing, 74 Neb. 166, 107 N.W. 384 (1905).

A constructive trust is created by conveyance of property to one in confidential relation, under oral promise to reconvey. Koefoed v. Thompson, 73 Neb. 128, 102 N.W. 268 (1905).

Where a conveyance is induced by fraudulent promise of grantee to convey as grantor directs, a constructive trust arises. Pollard v. McKenney, 69 Neb. 742, 96 N.W. 679 (1903), modified 69 Neb. 753, 101 N.W. 9 (1903).

3. Miscellaneous

A high degree of proof is required to establish a trust by parol evidence. Parrott v. Hofmann, 151 Neb. 249, 37 N.W.2d 199 (1949).

Contract to devise land must be written, but is aided by part performance. Cobb v. Macfarland, 87 Neb. 408, 127 N.W. 377 (1910).

Where a person, knowing that a testator, in giving him a devise or bequest, intends it to be applied for the benefit of another, either expressly promises or by his action at the time implies he will carry the testator's intention into effect, he will be held as a trustee and the statute of frauds cannot be successfully urged as a defense. Smullin v. Wharton, 73 Neb. 667, 106 N.W. 577 (1905), aff'd on rehearing, 73 Neb. 705, 112 N.W. 622 (1905).

Express trust cannot be raised by parol. Hansen v. Berthelson, 19 Neb. 433, 27 N.W. 423 (1886); Courvoirsier v. Bouvier, 3 Neb. 55 (1873).



36-105 Contracts for lease or sale of lands; when void.

Every contract for the leasing for a longer period than one year, or for the sale of any lands, shall be void unless the contract or some note or memorandum thereof be in writing and signed by the party by whom the lease or sale is to be made.

1. Signing

2. Description of parties

3. Authority of agent to sign

4. Sufficiency of writing or description

5. Parol lease

6. Memorandum

7. Performance of contract

8. Miscellaneous

1. Signing

A typed or printed name on a document is a signing sufficient to satisfy the statute of frauds, provided the name is recognized as his signature by the party sought to be charged. Department of Banking, Receiver v. Wilken, 217 Neb. 796, 352 N.W.2d 145 (1984).

A telegram to which a seller's name has been affixed may be considered as having been signed by him within the meaning of the statute of frauds. Hansen v. Hill, 215 Neb. 573, 340 N.W.2d 8 (1983).

To be enforceable, a contract for the sale of real estate or some memorandum thereof must be in writing and signed by the seller, and minds of parties must meet. Horn v. Stuckey, 146 Neb. 625, 20 N.W.2d 692 (1945).

In an agreement for sale in a separate instrument, not only must vendor sign, but the name or description of the vendee must appear. Barkhurst v. Nevins, 106 Neb. 33, 182 N.W. 563 (1921).

Vendor only is required to sign contract or memorandum. Iske v. Iske, 95 Neb. 603, 146 N.W. 918 (1914); Ballou v. Sherwood, 32 Neb. 666, 49 N.W. 790 (1891); Robinson v. Cheney, 17 Neb. 673, 24 N.W. 378 (1885).

A contract for sale of real estate is not binding upon vendor until it is signed and delivered to vendee. Smith v. Severn, 93 Neb. 148, 139 N.W. 858 (1913).

2. Description of parties

Memorandum, neither naming nor describing parties so they can be identified, is not sufficient. Frahm v. Metcalf, 75 Neb. 241, 106 N.W. 227 (1905).

Memorandum containing names of parties, description, price and reference to ten year terms of seller is sufficient. McWilliams v. Lawless, 15 Neb. 131, 17 N.W. 349 (1883).

3. Authority of agent to sign

Employment contract and if the parties intend that the agent shall have authority to sign a sales contract it should be expressly and clearly stated in writing. Brezina v. Hill, 195 Neb. 481, 238 N.W.2d 903 (1976).

Agent need not sign writing authorizing him to sign contract as signature of principal is all that is necessary. Seberger v. Wood, 106 Neb. 272, 183 N.W. 363 (1921).

Letter merely stating terms is no authority. Ross v. Craven, 84 Neb. 520, 121 N.W. 451 (1909).

Authority may be given by letter written by owner. Harrison v. Rice, 78 Neb. 654, 111 N.W. 594 (1907).

Agent must be authorized in writing. O'Shea v. Rice, 49 Neb. 893, 69 N.W. 308 (1896).

4. Sufficiency of writing or description

The written evidence required by this section must contain the essential terms of the contract, and the amount of rent is an essential term when an express lease agreement contemplates the payment of rent in money. Gibbons Ranches v. Bailey, 289 Neb. 949, 857 N.W.2d 808 (2015).

The memorandum required by this section must contain the essential terms of the contract, lacking which specific performance will not be decreed. Reifenrath v. Hansen, 190 Neb. 58, 206 N.W.2d 42 (1973).

This section and applicable case law do not require terms of sale be set forth in listing contract with broker. Wisnieski v. Coufal, 188 Neb. 200, 195 N.W.2d 750 (1972).

This section clearly contemplates that the contract, note, or memorandum thereof in writing shall contain within itself all of the essential elements which go to make up a contract and when essential elements of the contract are lacking the contract must fail because essential elements cannot be supplied by parol testimony. Kubicek v. Kubicek, 186 Neb. 802, 186 N.W.2d 923 (1971).

Correspondence between the parties can satisfy requirements of statute. Griggs v. Oak, 164 Neb. 296, 82 N.W.2d 410 (1957).

Memorandum must be signed by the vendor, and the name or description of the vendee must also appear. Campbell v. Kewanee Finance Co., 133 Neb. 887, 277 N.W. 593 (1938).

Vendee's petition for specific performance of contract to sell realty was sufficient to disclose a sufficient note or memorandum, signed by vendor, to satisfy statute of frauds. Long v. Osborn, 119 Neb. 758, 230 N.W. 686 (1930).

Written memorandum did not sufficiently describe land to take case out of operation of statute. Tate v. Barb, 112 Neb. 756, 200 N.W. 1002 (1924).

Letter to agent describing land and terms, you may . . . close deal, is sufficient authority. Furse v. Lambert, 85 Neb. 739, 124 N.W. 146 (1910).

Description must be sufficiently definite to identify land. North . . . feet of Lot 8, where vendor owned whole lot, is insufficient. McCarn v. London, 83 Neb. 201, 119 N.W. 251 (1909).

Letter stating I still have northwest quarter section 20, township 22-5, and would sell for three thousand dollars cash, is sufficient authority. Weaver v. Snively, 73 Neb. 35, 102 N.W. 77 (1905).

Description is not sufficient, which does not specify which quarter of a named section is being sold, and where vendor owned but one out of the four quarters. Ruzicka v. Hotovy, 72 Neb. 589, 101 N.W. 328 (1904).

Authority to agent to sell need not state price. Rank v. Garvey, 66 Neb. 767, 92 N.W. 1025 (1902).

Parol evidence is admissible to explain latent ambiguity in description, as where there are two additions of same name. Ballou v. Sherwood, 32 Neb. 666, 49 N.W. 790, 50 N.W. 1131 (1891).

Description must be definite and not ambiguous. Barton v. Patrick, 20 Neb. 654, 31 N.W. 370 (1886).

5. Parol lease

An oral lease for only one year is void if entered into prior to the beginning of the term. Prigge v. Olson, 154 Neb. 131, 47 N.W.2d 344 (1951); Kofoid v. Lincoln Implement & Transfer Co., 80 Neb. 634, 114 N.W. 937 (1908); Thostesen v. Doxsee, 77 Neb. 536, 110 N.W. 319 (1906).

A parol lease for three years is valid for one year. Osgood v. Shea, 86 Neb. 729, 126 N.W. 310 (1910).

Where possession is taken under oral lease for two years, lessee becomes tenant for one year. Dewey & Stone v. Payne & Co., 19 Neb. 540, 26 N.W. 248 (1886).

Lease signed but not witnessed or acknowledged is valid between parties. Weaver v. Coumbe, 15 Neb. 167, 17 N.W. 357 (1883).

Lease for term exceeding one year is void; but if lessee enters, is valid for one year. Friedhoff & Co. v. Smith, 13 Neb. 5, 12 N.W. 820 (1882).

Lease which may terminate within one year, as lease for life of another, is valid. McCormick v. Drummett, 9 Neb. 384, 2 N.W. 729 (1879).

6. Memorandum

In order to satisfy the provisions of this section, a memorandum, in addition to being signed by the party to be charged or by his or her agent actually or apparently authorized to do so, must state with reasonable certainty (1) each party to the contract either by his or her own name, or by such a description as will serve to identify him or her, or by the name or description of his or her agent, (2) the land, goods or other subject matter to which the contract relates, and (3) the terms and conditions of all the promises constituting the contract and by whom and to whom the promises are made. Pallas v. Black, 226 Neb. 728, 414 N.W.2d 805 (1987).

A telegram may constitute a sufficient memorandum under the statute of frauds. Hansen v. Hill, 215 Neb. 573, 340 N.W.2d 8 (1983).

The memorandum is not the contract but only written evidence of an oral contract, and if it contains the essential terms thereof parol evidence is admissible to show what land it refers to. David v. Tucker, 196 Neb. 575, 244 N.W.2d 197 (1976).

Agreement for sale of land is void in absence of written memorandum signed by vendor. Krueger v. Callies, 190 Neb. 376, 208 N.W.2d 685 (1973).

Where there was no contract, note or memorandum signed, and no part performance, oral contract for sale of land was unenforceable. Taylor v. Clark, 143 Neb. 563, 13 N.W.2d 621 (1944).

Not only must vendor sign, but name or description of the vendee must appear. Barkhurst v. Nevins, 106 Neb. 33, 182 N.W. 563 (1921).

Entire correspondence, including abstract accompanying and referred to in letter, were sufficient to constitute memorandum. Heenan & Finlen v. Parmele, 80 Neb. 514, 118 N.W. 324 (1908).

Memorandum may consist of several letters, referring to same subject. Undelivered deed is insufficient, but may supply defects in description in another memorandum. Collyer v. Davis, 72 Neb. 887, 101 N.W. 1001 (1904).

Memorandum need not state consideration or terms and conditions of payment. Ruzicka v. Hotovy, 72 Neb. 589, 101 N.W. 328 (1904).

Memorandum showing names of parties, description of land, price, general terms, and signed by vendor is sufficient. Gardels v. Kloke, 36 Neb. 493, 54 N.W. 834 (1893).

Memorandum may be proved by letters. Vindquest v. Perky, 16 Neb. 284, 20 N.W. 301 (1884).

7. Performance of contract

Where right to recover depends upon the establishment of an interest in land, oral contract is unenforceable in absence of part performance. Anderson v. Anderson, 150 Neb. 879, 36 N.W.2d 287 (1949).

Oral contract for sale of real estate, unaccompanied by any acts of part performance except payment of consideration, cannot be enforced. Baker v. Heavrin, 148 Neb. 766, 29 N.W.2d 375 (1947).

Oral agreement for sale of lands is void and will not be enforced unless there has been part performance by the promisee which is solely referable to the contract. Herbstreith v. Walls, 147 Neb. 805, 25 N.W.2d 409 (1946).

Where contract of sale is oral, and there has been no part performance on part of owner of land, no right accrues to purported purchaser. Williams v. Beckmark, 146 Neb. 814, 21 N.W.2d 745 (1946).

Before specific performance of an oral contract to convey real estate will be decreed, the acts claimed to be in part performance themselves must unequivocally indicate the existence of the contract. Crnkovich v. Crnkovich, 144 Neb. 904, 15 N.W.2d 66 (1944).

A subsequent oral contract, superseding or modifying one which the statute of frauds requires to be in writing, will be upheld, if executed. Lucas v. County Recorder of Cass County, 75 Neb. 351, 106 N.W. 217 (1905).

Delivery of deed to appointed agent of vendee is sufficient compliance by vendor. Soward v. Moss, 59 Neb. 71, 80 N.W. 268 (1899).

In action for money due for land conveyed, statute is no defense. Griffith v. Thompson, 50 Neb. 424, 69 N.W. 946 (1897).

8. Miscellaneous

An alleged agreement to settle a quiet title action is subject to the statute of frauds. Omaha Nat. Bank v. Mullenax, 211 Neb. 830, 320 N.W.2d 755 (1982).

An auction of real estate without reserve is within the statute of frauds. Benson v. Ruggles & Burtch v. Benson, 208 Neb. 330, 303 N.W.2d 496 (1981).

An oral agreement to make a will is unenforceable under this section but there is nothing contained in sections 36-101 to 36-106, R.R.S.1943, which should be construed to bridge the power of a court of equity to compel specific performance of agreements in cases of part performance. Rudolph v. Hartung, 202 Neb. 678, 277 N.W.2d 60 (1979).

A mere oral promise to bid in property at a tax foreclosure sale, and convey it to the owner upon being reimbursed, is a contract for the sale of land within this section. Smith v. Kinsey, 148 Neb. 786, 28 N.W.2d 588 (1947).

A resulting trust arising from taking of title to school land lease in name of one person for benefit of another who paid the purchase price is not affected by the statute of frauds. Reetz v. Olson, 146 Neb. 621, 20 N.W.2d 687 (1945).

A parol modification of an annuity agreement constituting a charge on real estate is valid, and complete performance of the agreement as modified will discharge the lien. Hylton v. Krueger, 138 Neb. 691, 294 N.W. 485 (1940).

Agent for purchase of real estate, who purchases for himself will be considered in equity as holding property in trust for his principal, subject to reimbursement for his proper expenditures. Lamb v. Sandall, 135 Neb. 300, 281 N.W. 37 (1938).

The defense of the statute is personal to the parties. Happ v. Ducey, 110 Neb. 429, 193 N.W. 918 (1923).

Oral agreement of persons to furnish money and buy and sell land is not within statute. Greusel v. Payne, 107 Neb. 84, 185 N.W. 336 (1921).

Sale and delivery of corporate stock, with oral agreement to repurchase, is not within statute. Griffin v. Bankers Realty Investment Co., 105 Neb. 419, 181 N.W. 169 (1920).

Oral agreement granting defendants the right to occupy and use the lands during lifetime of their father at a certain annual rental, under the circumstances was not within the statute. Luther v. Luther, 103 Neb. 46, 170 N.W. 364 (1918).

Parol agreement between mortgagor and mortgagee to give deed in satisfaction of mortgage is within statute. Montpelier Savings Bank & Trust Co. v. Follett, 68 Neb. 416, 94 N.W. 635 (1903).

Defense of statute of frauds is personal to party to be charged, and privies. Dailey v. Kinsler, 35 Neb. 835, 53 N.W. 973 (1892).

Assignments of contracts for sale of real estate in blank are void. Folsom v. McCague, 29 Neb. 124, 45 N.W. 269 (1890).

Where an option to purchase is contained in a lease signed by the vendor, an oral acceptance signed by the vendee is sufficient. Smith v. Gibson, 25 Neb. 511, 41 N.W. 360 (1889).

Parol agreement to reconvey to grantor is within statute. O'Brien v. Gaslin, 20 Neb. 347, 30 N.W. 274 (1886).



36-106 Contracts for lease or sale of lands; specific performance.

Nothing contained in sections 36-103 to 36-106 shall be construed to abridge the powers of a court of equity to compel the specific performance of agreements in cases of part performance.

1. Proof of contract

2. Part performance

3. Payment of consideration

4. Change of possession and improvements

5. Miscellaneous

1. Proof of contract

A party seeking specific performance of an oral contract for the sale of real estate upon the basis of past performance must prove, among other things, an oral contract, the terms of which are clear, satisfactory, and unequivocal. Sayer v. Bowley, 243 Neb. 801, 503 N.W.2d 166 (1993).

In order to establish that an oral contract falls within an exception to section 36-103, the statute of frauds for interest in land, the proponent of the contract must establish by clear, satisfactory, and unequivocal evidence the terms of the contract, that acts done in the performance thereof are referable solely to that contract, and that the acts performed are of such a nature that nonperformance of the contract by the other party would amount to a fraud upon the proponent. Johnson v. NM Farms Bartlett, 226 Neb. 680, 414 N.W.2d 256 (1987).

In order to satisfy the requirements of this section, the burden is upon the proponent to prove an oral contract, the terms of which are clear, satisfactory, and unequivocal, and that the acts done in performance are referable solely to the contract sought to be enforced, so that nonperformance by the other party would amount to a fraud upon him. Darsaklis v. Schildt, 218 Neb. 605, 358 N.W.2d 186 (1984).

Specific performance of an oral contract to transfer specific property in consideration of personal care of owner may be decreed by court. Peters v. Wilks, 151 Neb. 861, 39 N.W.2d 793 (1949).

Where party is claiming estate of deceased person under oral contract, evidence of contract and the terms thereof must be clear, satisfactory, and unequivocal. Lunkwitz v. Guffey, 150 Neb. 247, 34 N.W.2d 256 (1948).

Equity will grant specific performance of parol contract to convey real estate where contract is established by clear, convincing, and satisfactory evidence, and where it has been fully performed by one party and its nonfulfillment would amount to a fraud on the other party. Garner v. McCrea, 147 Neb. 541, 23 N.W.2d 731 (1946).

Oral contract with deceased person for devise of land must be clear, definite and unequivocal. Young v. Gillen, 108 Neb. 311, 187 N.W. 900 (1922); Poland v. O'Connor, 1 Neb. 50 (1871).

Where contract to devise to adopted child is clearly established and entirely performed on child's part, specific performance should be decreed. Evans v. Kelly, 104 Neb. 712, 178 N.W. 630 (1920); Kofka v. Rosicky, 41 Neb. 328, 59 N.W. 788 (1894).

If contract is definite and clearly proved and substantial performance is proved by clear and unequivocal evidence, it has the same force as if written. Parks v. Burney, 103 Neb. 572, 173 N.W. 478 (1919).

Proof must admit of no explanation without supposing contract to exist. Mancuso v. Rosso, 81 Neb. 786, 116 N.W. 679 (1908).

Evidence must be clear and satisfactory. Harrison v. Harrison, 80 Neb. 103, 113 N.W. 1042 (1907).

Acts must have been done with reference to contract. Lewis v. North, 62 Neb. 552, 87 N.W. 312 (1901).

Proof must be unaccountable except as done under existing contract, and terms must be clearly established. Using lot for storage is insufficient. Hunt v. Lipp, 30 Neb. 469, 46 N.W. 632 (1890).

Acts must unequivocally appear to relate to identical contract pleaded. Morgan v. Bergen, 3 Neb. 209 (1874).

2. Part performance

An oral agreement to make a will is unenforceable under this section but there is nothing contained in sections 36-101 to 36-106, R.R.S.1943, which should be construed to bridge the power of a court of equity to compel specific performance of agreements in cases of part performance. Rudolph v. Hartung, 202 Neb. 678, 277 N.W.2d 60 (1979).

Acts of part performance must relate solely to the oral contract to be enforced. Meyer v. Meyer, 180 Neb. 379, 142 N.W.2d 922 (1966).

Requirements of part performance restated. Anderson v. Anderson, 150 Neb. 879, 36 N.W.2d 287 (1949).

Part performance must be such as is referable solely to the contract sought to be enforced. Smith v. Kinsey, 148 Neb. 786, 28 N.W.2d 588 (1947).

Part payment of consideration, unaccompanied by other acts of part performance, is insufficient as the basis for a decree of specific performance. Baker v. Heavrin, 148 Neb. 766, 29 N.W.2d 375 (1947).

Where purchaser takes and retains possession and also pays a portion or all of the purchase price, such acts together may constitute part performance. Herbstreith v. Walls, 147 Neb. 805, 25 N.W.2d 409 (1946).

Acts constituting part performance must be such as are referable solely to the contract sought to be enforced. Caspers v. Frerichs, 146 Neb. 740, 21 N.W.2d 513 (1946).

Before specific performance of an oral contract to convey real estate will be decreed, the acts claimed to be in part performance themselves must unequivocally indicate the existence of the contract. Crnkovich v. Crnkovich, 144 Neb. 904, 15 N.W.2d 66 (1944).

An oral contract, partly performed, which the statute of frauds requires to be in writing, will be enforced by a court of equity. Campbell v. Kewanee Finance Co., 133 Neb. 887, 277 N.W. 593 (1938).

Where oral contract for reciprocal wills is followed by the execution thereof, reliance thereon by plaintiff is full performance and entitles him to specific performance against heirs. Brown v. Webster, 90 Neb. 591, 134 N.W. 185 (1912).

Parol license to construct irrigation ditch and dam on others' land, when acted upon and used for years, is irrevocable. Arterburn v. Beard, 86 Neb. 733, 126 N.W. 379 (1910).

Contract to devise to stepson on condition he remain at home and work until he becomes of age, clearly and satisfactorily proved and fully performed by him, can be specifically enforced. Hespin v. Wendeln, 85 Neb. 172, 122 N.W. 852 (1909).

Where plaintiff has fully performed, and contract is clearly proved, contract to devise, in consideration of son returning to live with father, is enforced. Harrison v. Harrison, 80 Neb. 103, 113 N.W. 1042 (1907).

Where there is full performance by vendee and part performance by vendor, including surrender of possession, contract can be enforced in action to quiet title. Morrison v. Gosnell, 76 Neb. 539, 107 N.W. 753 (1906).

Oral agreement to purchase land at sale, and hold same for mortgagor, was enforced. Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904).

Want of mutuality is no defense where party not bound has fully performed. Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904); Bigler v. Baker, 40 Neb. 325, 58 N.W. 1026 (1894).

Oral contract should be enforced where party cannot be restored to former situation. Teske v. Dittberner, 70 Neb. 544, 98 N.W. 57 (1903).

Oral agreement to devise, should be specifically enforced, where one party has fully performed and damages would be inadequate. Best v. Gralapp, 69 Neb. 811, 96 N.W. 641 (1903), aff'd on rehearing, 69 Neb. 815, 99 N.W. 837 (1903).

Continued possession of tenant or vendee is insufficient. Lewis v. North, 62 Neb. 552, 87 N.W. 312 (1901); Bradt v. Hartson, 4 Neb. Unof. 889, 96 N.W. 1008 (1903).

Acts of vendee in taking possession though probably insufficient as part performance, may be sufficient to sustain action for purchase price. Stephens v. Harding, 48 Neb. 659, 67 N.W. 746 (1896).

3. Payment of consideration

Payment of full purchase price is insufficient. Retention of lands under oral agreement to relinquish share in estate is not part performance. Riddell v. Riddell, 70 Neb. 472, 97 N.W. 609 (1903).

Where considerable portion of purchase money is paid, and vendee takes possession, oral agreement is not within statute. Lipp v. Hunt, 25 Neb. 91, 41 N.W. 143 (1888).

Partial payment of purchase price will not take case out of statute. Baker v. Wiswell, 17 Neb. 52, 22 N.W. 111 (1885); Poland v. O'Connor, 1 Neb. 50 (1871).

4. Change of possession and improvements

Continued possession by tenant is not part performance as possession is presumed to be held under tenancy and not under contract. Steger v. Kosch, 77 Neb. 147, 108 N.W. 165 (1906); Lewis v. North, 62 Neb. 552, 87 N.W. 312 (1901); Schields v. Horbach, 49 Neb. 262, 68 N.W. 524 (1896); Bigler v. Baker, 40 Neb. 325, 58 N.W. 1026 (1894).

Parol gift of land, where donee takes possession and makes valuable improvements, is valid. Merriman v. Merriman, 75 Neb. 222, 106 N.W. 174 (1905).

Possession and valuable improvements by vendee are sufficient as part performance. Coleridge Creamery Co. v. Jenkins, 66 Neb. 129, 92 N.W. 123 (1902).

Parol gift followed by possession and erection of valuable improvements by donee, should be upheld. Preponderance of evidence sufficient. Wylie v. Charlton, 43 Neb. 840, 62 N.W. 220 (1895).

Possession taken of lots, but used for storage, is insufficient. Hunt v. Lipp, 30 Neb. 469, 46 N.W. 632 (1890).

Where two parties enter into oral agreement to convey lots to a railroad to induce location of a depot, and one party conveys his lots, statute of frauds would be defense to action for specific performance. Harris v. Roberts, 12 Neb. 631, 12 N.W. 89 (1882).

Delivery of possession and full performance by vendee are sufficient. Hanlon v. Wilson, 10 Neb. 138, 4 N.W. 1031 (1880).

Possession must be open, visible and unequivocal, and improvements must have been induced by positive action or permission of vendor. Poland v. O'Connor, 1 Neb. 50 (1871).

Oral contract should not be enforced where there is no change in possession, as prior possession as tenant, is presumed to continue as such. Bradt v. Hartson, 4 Neb. Unof. 889, 96 N.W. 1008 (1903).

5. Miscellaneous

Specific performance may be had of an oral contract for the conveyance of a homestead. Riley v. Riley, 150 Neb. 176, 33 N.W.2d 525 (1948).

An action in equity to enforce an oral agreement to convey real estate is protected by statute. Hackbarth v. Hackbarth, 146 Neb. 919, 22 N.W.2d 184 (1946).

Section recognizes and continues practice of equity decreeing specific performance when contract partly is performed to prevent fraud and injustice. Includes contracts to devise. Cobb v. Macfarland, 87 Neb. 408, 127 N.W. 377 (1910).



36-107 Sale of lands; owner's contract with agent or broker; when void.

Every contract for the sale of lands between the owner thereof and any broker or agent employed to sell the same, shall be void, unless the contract is in writing and subscribed by the owner of the land and the broker or agent. Such contract shall describe the land to be sold, and set forth the compensation to be allowed by the owner in case of sale by the broker or agent.

1. Contracts within statute

2. Contracts not within statute

3. Signature to contracts

4. Form of contract

5. Essentials of contract

6. Oral modification

7. Actions on contract

8. Miscellaneous

1. Contracts within statute

Oral contract with broker to sell land or obtain purchaser for owner is void. Nelson v. Woodhouse, 112 Neb. 359, 199 N.W. 811 (1924).

Authority to sell is not extended by implication to include land not described. Spanogle v. Maple Grove Land & Live Stock Co., 104 Neb. 342, 177 N.W. 164 (1920).

An oral contract cannot be enforced by the broker or agent. In re Estate of Brockway, 100 Neb. 281, 159 N.W. 421 (1916).

Oral promise is unenforceable but is sufficient consideration for note. Mohr v. Rickgauer, 82 Neb. 398, 117 N.W. 950 (1908).

Voluntary act of both parties thereto is required to completely execute valid contract. Allen v. Hall, 64 Neb. 256, 89 N.W. 803 (1902).

2. Contracts not within statute

Real estate broker's contract of employment to make exchange of land is not governed by statute. Dunn v. Snell, 124 Neb. 560, 247 N.W. 428 (1933).

Sale should be distinguished from exchange of property. Gill v. Eagleton, 108 Neb. 179, 187 N.W. 871 (1922).

Parol contract for commissions for exchange of land is not required to be in writing. Sallack v. Freeman, 106 Neb. 299, 183 N.W. 297 (1921).

In an oral contract by a broker to assist in finding and purchasing personalty, a provision that certain realty shall be used in part payment at specified price will not make contract one for sale of land. In re Estate of Brockway, 100 Neb. 281, 159 N.W. 421 (1916).

Where an oral contract is made with agent for sale of real estate upon commission, and afterwards in order to satisfy the requirements of this section, the contract is reduced to writing before suit is brought, the contract may be enforced. Pierce v. Domon, 98 Neb. 120, 152 N.W. 299 (1915).

Contract by which one employs agent to assist him in making exchange of properties is not within statute. Nelson v. Nelson, 95 Neb. 523, 145 N.W. 1004 (1914).

Agreement between partners that one shall sell the real estate and have proceeds above certain amount is not within statute. Majors v. Majors, 92 Neb. 473, 138 N.W. 574 (1912).

Oral contracts for sale between sub-agent and agent of owner are valid. Reasoner v. Yates, 90 Neb. 757, 134 N.W. 651 (1912).

Section was not intended to apply to a sale made by the owner directly to a real estate agent. Waters v. Phelps, 81 Neb. 674, 116 N.W. 783 (1908).

Validity of oral contract by agent to purchase land for principal raised but not decided. Bolton v. Coburn, 78 Neb. 731, 111 N.W. 780 (1907).

Subsequent parol agreement, substituted for writing, will be upheld if executed. Lucas v. County Recorder of Cass County, 75 Neb. 351, 106 N.W. 217 (1905).

Middlemen employed to secure from a former proposed purchaser the renewal of a former offer made for the land are not agents. Johnson v. Hayward, 74 Neb. 157, 103 N.W. 1058 (1905), aff'd on rehearing, 74 Neb. 166, 107 N.W. 384 (1905).

An oral agreement between parties to obtain refinancing for an existing loan which is to be secured by real estate mortgages does not constitute a sale of land within the statute of frauds. Wright & Souza, Inc. v. DM Properties, 1 Neb. App. 822, 510 N.W.2d 413 (1993).

3. Signature to contracts

Writing held sufficient both as to signature and description. Svoboda v. De Wald, 159 Neb. 594, 68 N.W.2d 178 (1955).

Signature at top of instrument meets requirement. Dollarhide v. James, 107 Neb. 624, 186 N.W. 989 (1922).

Agent need not sign contract authorizing him to subscribe contract for sale of real estate for his principal. Principal's signature is sufficient. Seberger v. Wood, 106 Neb. 272, 183 N.W. 363 (1921).

Signature of broker printed under direction of brokers is sufficient. Berryman v. Childs, 98 Neb. 450, 153 N.W. 486 (1915).

Where contract is signed by one claiming to be owner, it is no defense that he was not owner. Valerius v. Luhring, 87 Neb. 425, 127 N.W. 112 (1910).

Subscribed means signed. Signature may be at top, bottom or middle. Myers v. Moore, 78 Neb. 448, 110 N.W. 989 (1907).

4. Form of contract

Letters between parties are sufficient and may create contract between principal and agent, though same papers are not signed by both parties. Shoff v. Ash, 95 Neb. 255, 145 N.W. 271 (1914); Pottratz v. Piper, 95 Neb. 145, 145 N.W. 265 (1914).

Contract need not necessarily be on a single paper, but may be evidenced by letters containing required terms and signed by respective parties. Bradley & Co. v. Bower, 5 Neb. Unof. 542, 99 N.W. 490 (1904).

5. Essentials of contract

Every contract for the sale of land between the landowner and a broker or agent employed to sell the land shall be in writing, signed by both parties, and shall describe the land and the compensation to be paid by the owner if the land is sold. Abboud v. Michals, 241 Neb. 747, 491 N.W.2d 34 (1992).

In the absence of a specific dollar amount or percentage of the sale price, or some other formula whereby the amount of commission may be calculated with reasonable certainty, the specified compensation requirement of this section is unsatisfied. Weiner v. Hazer, 230 Neb. 53, 430 N.W.2d 269 (1988).

Signature of a third party beneficiary under a contract for sale of real estate not an essential requirement of statute of frauds. Mid-Continent Properties, Inc. v. Pflug, 197 Neb. 429, 249 N.W.2d 476 (1977).

A sale of real estate made through a broker must be made in writing between the broker and the landowner. Donahoo v. Home of the Good Shepherd of Omaha, Inc., 193 Neb. 586, 228 N.W.2d 287 (1975).

The fact that separate documents are part of a total writing which will satisfy the statute of frauds must be disclosed by their contents or express references therein. Abboud v. Cir Cal Stables, 190 Neb. 396, 208 N.W.2d 682 (1973).

The terms under which the owner is willing to sell land need not be included in contract between broker and owner; and description of land in broker's contract was sufficient. Wisnieski v. Coufal, 188 Neb. 200, 195 N.W.2d 750 (1972).

In order to extend a contract for the sale of land by parol there must be a contract in existence. Property Sales, Inc. v. Irvington Ice Cream & Frozen Arts, Inc., 184 Neb. 17, 165 N.W.2d 78 (1969).

Terms of contract set out on carbon copy of purchase agreement were sufficient. Svoboda v. De Wald, 165 Neb. 50, 84 N.W.2d 211 (1957).

Agreement must be in writing subscribed by agent and owner and set forth compensation. VerMaas v. Culbertson, Roe & Bell, Inc., 154 Neb. 528, 48 N.W.2d 674 (1951).

Contract must be written, subscribed by the owner of land and broker, and set forth compensation to be allowed by owner. O'Shea & Son v. Leavitt, 125 Neb. 12, 248 N.W. 654 (1933).

Contract is void unless amount of commission is stated. Howell v. North, 93 Neb. 505, 140 N.W. 779 (1913); Danielson v. Goebel, 71 Neb. 300, 98 N.W. 819 (1904).

Memorandum setting forth total number of acres, accompanied by plat of land, sale price, and amount of commission to be paid, was sufficient. Clark v. Davies, 88 Neb. 67, 129 N.W. 165 (1910).

Description need not be specific if it contains sufficient data to identify land with certainty. Powers v. Bohuslav, 84 Neb. 179, 120 N.W. 942 (1909).

Description need not be specific if it can be made certain by parol without contradicting writing. Holliday v. McWilliams, 76 Neb. 324, 107 N.W. 578 (1906).

Price at which sale is to be made is not required to be shown and may be changed by parol. Rank v. Garvey, 66 Neb. 767, 92 N.W. 1025 (1902), aff'd on rehearing, 66 Neb. 784, 99 N.W. 666 (1902).

Terms not required to be in writing may be changed by parol agreement. Bradley & Co. v. Bower, 5 Neb. Unof. 542, 99 N.W. 490 (1904).

Parol acceptance by agent of written offer by owner is insufficient to comply with statute. Spence v. Apley, 4 Neb. Unof. 358, 94 N.W. 109 (1903).

Letters signed by owner and broker describing property and fixing commission in case of sale are sufficient to comply with statute. Massachusetts Mut. Life Ins. Co. v. George & Co., 148 F.2d 42 (8th Cir. 1945).

6. Oral modification

Party inducing reliance on oral modification of contract within statute of frauds will be estopped to claim invalidity of such oral modification. Hecht v. Marsh, 105 Neb. 502, 181 N.W. 135 (1920).

Agent cannot defend, in action for damages caused by his fraud, on ground that contract of agency was void because not in writing. Maul v. Cole, 94 Neb. 714, 144 N.W. 247 (1913).

There must be consideration for an oral modification of contract by waiving some of its requirements. Lincoln Realty Co. v. Garden City Land & Immigration Co., 94 Neb. 346, 143 N.W. 230 (1913).

If oral contract is fully executed by parties, and either party is damaged by fraud of the other, injured party may recover. Latson v. Buck, 87 Neb. 16, 126 N.W. 760 (1910).

7. Actions on contract

A contract for payment of a real estate commission is analogous to a contract for the sale of real estate, inasmuch as the same equitable principles govern both types of contracts in relation to the statute of frauds. Weiner v. Hazer, 230 Neb. 53, 430 N.W.2d 269 (1988).

Equitable enforcement of a brokerage contract, otherwise unenforceable due to this section, is available when the contract has been fully performed by one party and nonfulfillment of the contract would amount to a fraud on that party. Weiner v. Hazer, 230 Neb. 53, 430 N.W.2d 269 (1988).

While certain contracts are declared "void" under this section, such contracts are not void but are merely unenforceable for want of evidence which the statute requires. Weiner v. Hazer, 230 Neb. 53, 430 N.W.2d 269 (1988).

Broker withholding from principal material facts cannot recover commission. Pearlman v. Snitzer, 112 Neb. 135, 198 N.W. 879 (1924).

Petition disclosing on its face that contract was not in writing, is demurrable. Gill v. Eagleton, 108 Neb. 179, 187 N.W. 871 (1922); Smith v. Aultz, 78 Neb. 453, 110 N.W. 1015 (1907).

Petition not alleging that agreement was in writing is sufficient after judgment. Thackaberry v. Wilson, 90 Neb. 448, 133 N.W. 841 (1911).

A broker, relying on special contract, cannot recover on quantum meruit. Clark v. Davies, 88 Neb. 67, 129 N.W. 165 (1910); Rodenbrock v. Gress, 74 Neb. 409, 104 N.W. 758 (1905); Blair v. Austin, 71 Neb. 401, 98 N.W. 1040 (1904).

Agent may recover for breach of contract where agency is exclusive though commission was not earned. Hallstead v. Perrigo, 87 Neb. 128, 126 N.W. 1078 (1910).

Where agency contract to sell land is oral, recovery cannot be had under quantum meruit on basis of time expended or reasonable value of services. Nelson v. Webster, 83 Neb. 169, 119 N.W. 256 (1909); Barney v. Lasbury, 76 Neb. 701, 107 N.W. 989 (1906).

Agent, to recover, must show written contract, subscribed by parties, and setting forth his compensation. Tracy v. Dean, 77 Neb. 382, 109 N.W. 505 (1906).

Agency must be proved by writing and oral promise after sale is insufficient. Covey v. Henry, 71 Neb. 118, 98 N.W. 434 (1904).

Question of effect of failure to plead statute and to object to parol evidence as waiving defense was raised but not decided. Dillon v. Watson, 3 Neb. Unof. 530, 92 N.W. 156 (1902).

This section does not preclude recovery under an oral agreement for sales commission where broker has fully performed under the oral agreement. Kaus v. Bideaux, 709 F.2d 1221 (8th Cir. 1983).

8. Miscellaneous

A joint owner of land is an "owner" under this section, so that a joint owner of land who falsely represents sole ownership may not avoid full payment of a broker's commission. Marathon Realty Corp. v. Gavin, 224 Neb. 458, 398 N.W.2d 689 (1987).

A promissory note given by a vendor to a real estate broker and accepted by the broker in payment for a commission is enforceable even if there was no written sales contract between the vendor and the broker. Peterson & Vogt v. Livingston, 206 Neb. 753, 295 N.W.2d 106 (1980).

A real estate broker becomes the agent of the property owner, and owes the fiduciary duties incident thereto, from the moment the parties orally agree to the listing of the property. Vogt v. Town & Country Realty of Lincoln, Inc., 194 Neb. 308, 231 N.W.2d 496 (1975).

Where party enters into contract as vendor to sell land, he cannot be heard to say that he had no interest in the lands when sued for broker's commission. Sohler v. Christensen, 151 Neb. 843, 39 N.W.2d 837 (1949).

Statute is inapplicable to act authorizing agent by writing to subscribe contract for sale of land. Seberger v. Wood, 106 Neb. 272, 183 N.W. 363 (1921).

Section is constitutional. Baker v. Gillan, 68 Neb. 368, 94 N.W. 615 (1903).



36-201 Repealed. Laws 1980, LB 814, § 14.



36-202 Agreements; writing required, when.

In the following cases every agreement shall be void, unless such agreement, or some note or memorandum thereof, be in writing, and subscribed by the party to be charged therewith: (1) Every agreement that, by its terms, is not to be performed within one year from the making thereof; (2) every special promise to answer for the debt, default, or misdoings of another person; (3) every agreement, promise or undertaking made upon consideration of marriage, except mutual promises to marry; (4) every special promise by an executor or administrator to answer damages out of his own estate; and (5) every agreement for the repurchase of corporate stocks, bonds or other securities.

1. Agreements not to be performed within one year

2. Contracts of guaranty

3. Contracts of marriage

4. Miscellaneous

1. Agreements not to be performed within one year

To state the rule in positive terms, an oral agreement is valid under subsection (1) of this section if it is capable of being performed within 1 year of the making of the contract. Rath v. Selection Research, Inc., 246 Neb. 340, 519 N.W.2d 503 (1994).

There was no support in the evidence for defense that contract was void for the reason that performance was not required within one year. Maseberg v. Mercer, 176 Neb. 668, 127 N.W.2d 208 (1964).

A contract is not within the statute of frauds merely because it might not be performed within a year. Empson v. Deuel County State Bank, 134 Neb. 597, 279 N.W. 293 (1938).

Cashier and managing officer of bank who endorsed note to it was estopped to set up defense of statute of frauds based upon claim that he had not signed extension agreement and payment was not to be made within one year. Atlas Corporation v. Magdanz, 130 Neb. 519, 265 N.W. 743 (1936).

Seller's oral agreement to repurchase bonds is not void unless terms indicate that it is not to be performed within one year from the making thereof. Johnson v. First Trust Co., 130 Neb. 77, 264 N.W. 152 (1936).

Oral agreements wholly performed on one side within a year are not void under statute of frauds. In re Estate of Black, 125 Neb. 75, 249 N.W. 84 (1933).

Oral agreement is not void unless its terms indicate that it is not to be performed within one year from the making thereof. Johnson v. First Trust Co., 125 Neb. 26, 248 N.W. 815 (1933).

A cash sale of stock upon an agreement whereby the seller undertakes to repurchase at the buyer's option constitutes an entire and indivisible transaction sufficiently performed to take it out of the provisions of this section even though the repurchase agreement is oral. Grotte v. Rachman, 114 Neb. 284, 207 N.W. 204 (1926); Stratbucker v. Bankers Realty Inv. Co., 107 Neb. 194, 185 N.W. 271 (1921).

Section does not refer to such contracts as may possibly or probably not be performed within one year. Simmons v. Simmons, 95 Neb. 607, 146 N.W. 951 (1914); Carter White Lead Co. v. Kinlin, 47 Neb. 409, 66 N.W. 536 (1896).

Where fully performed by both parties, contract is enforceable, though incidental matters extend several years. Platte Independent Tel. Co. v. Leigh Independent Tel. Co., 80 Neb. 41, 116 N.W. 511 (1907).

Agreement for services for one year, to commence day after contract is made, is void. Riiff v. Riibe, 68 Neb. 543, 94 N.W. 517 (1903).

Oral promise made to marry a girl, then fifteen, when she became eighteen, is unenforceable. Barge v. Haslan, 63 Neb. 296, 88 N.W. 516 (1901).

Contract made April 10 to continue one year from April 12 is void. Reynolds v. 1st Nat. Bank of Wymore, 62 Neb. 747, 87 N.W. 912 (1901).

Oral contract is valid when, by fair and reasonable construction, it is capable of being performed within year. Reynolds v. 1st Nat. Bank of Wymore, 62 Neb. 747, 87 N.W. 912 (1901); Powder River Live Stock Co. v. Lamb, 38 Neb. 339, 56 N.W. 1019 (1893).

Full performance on one side within the year takes contract out of statute. Kendall v. Garneau, 55 Neb. 403, 75 N.W. 852 (1898).

Contract of employment as long as works were kept or until plaintiff saw fit to quit, is valid. Carter White Lead Co. v. Kinlin, 47 Neb. 409, 66 N.W. 536 (1896).

Contract of hiring made December 19 for one year commencing January 1 following, is void, and is not taken out of statute because of monthly payments. K. C. W. & N. W. R. Co. v. Conlee, 43 Neb. 121, 61 N.W. 111 (1894).

Contract that party shall pay market price on any day selected by other, between and within two years, is not within statute. Powder River Live Stock Co. v. Lamb, 38 Neb. 339, 56 N.W. 1019 (1893).

Contract is not void unless its very terms show it is not to be completed in a year. Kiene v. Shaeffing, 33 Neb. 21, 49 N.W. 773 (1891).

Contract of landlord to purchase building erected by tenant, at any time tenant might give up possession, may be performed in one year. Connolly v. Giddings, 24 Neb. 131, 37 N.W. 939 (1888).

Contract enforceable when only signed by defendant where court found both parties had ratified it by acting under its provisions over a long period of time. Heaton Distributing Co., Inc. v. Union Tank Car Co., 387 F.2d 477 (8th Cir. 1967).

Oral contract of employment for a term of less than one year is not required to be in writing. Wilkins v. Kendle, 287 F.2d 201 (8th Cir. 1961).

2. Contracts of guaranty

A guarantor's promise, entered into independently of the original transaction, must be in writing and supported by a consideration distinct from that of the original debt. Spittler v. Nicola, 239 Neb. 972, 479 N.W.2d 803 (1992).

Where the leading object or main purpose of a party promising to pay the debts of another is to promote his own interest, and not to become a guarantor, and the promise is made on sufficient consideration the statute of frauds is not applicable and the promise will be valid although not in writing. Branham v. McGinnis, 203 Neb. 664, 280 N.W.2d 47 (1979).

Oral agreement to pay primary debt of another antecedently contracted is within statute of frauds. Otto Gas, Inc. v. Stewart, 160 Neb. 200, 69 N.W.2d 545 (1955).

Where owner promised to pay subcontractor if contractor did not, promise was collateral and within statute. King v. Schmall, 156 Neb. 635, 57 N.W.2d 287 (1953).

Promise by father to pay divorced wife of son part of amount adjudged due from son for child support was collateral and within statute. In re Estate of Allen, 147 Neb. 909, 25 N.W.2d 757 (1947).

Oral agreement to pay a primary debt of another antecedently contracted, without new consideration moving to the promisor, is within the statute of frauds. Johnson v. Anderson, 140 Neb. 78, 299 N.W. 343 (1941).

Where goods, money or services are furnished to a third person at the request and on the credit of the promisor, the undertaking is original and the promisor will be liable although the promise is not in writing. Elson v. Nelson, 132 Neb. 532, 272 N.W. 551 (1937).

Where evidence is conflicting on whether promise to pay for merchandise furnished another was an original promise or collateral undertaking, question should be left to jury. Farmers Grain, Lumber & Coal Co. v. Taylor, 119 Neb. 216, 228 N.W. 253 (1929).

Where another remains liable for debt, promise is within statute, though it was inducement for services rendered debtor. Union Loan & Savings Assn. v. Johnson, 118 Neb. 17, 223 N.W. 467 (1929); Williams v. Auten, 68 Neb. 26, 93 N.W. 943 (1903); Swigart v. Gentert, 63 Neb. 157, 88 N.W. 159 (1901).

Oral promise of payee, based on new consideration, to pay purchase-money notes transferred by him, is valid. Stanton Nat. Bank v. Swallow, 113 Neb. 336, 203 N.W. 561 (1925).

Oral promise of officer of corporation to purchaser of stock that he would repay purchase price at any time is valid. Griffin v. Bankers' Realty Inv. Co., 105 Neb. 419, 181 N.W. 169 (1920); Trenholm v. Kloepper, 88 Neb. 236, 129 N.W. 436 (1911).

Promise by president that bank would accept notes held by purchaser of stock and indemnify purchaser against action on endorsement is valid. Patrick v. Barker, 78 Neb. 823, 112 N.W. 358 (1907).

Promise to pay debt of partner if levy on partnership property is released is valid. Swayne v. Hill, 59 Neb. 652, 81 N.W. 855 (1900).

Where leading purpose of promisor is to promote some interest of his own, if promise is on sufficient consideration, it is enforceable. Swayne v. Hill, 59 Neb. 652, 81 N.W. 855 (1900); Fitzgerald v. Morrissey, 14 Neb. 198, 15 N.W. 233 (1883).

Promise by beneficiary in fraternal insurance policy to pay debt of insured creates no trust and is unenforceable. Fisher v. Donovan, 57 Neb. 361, 77 N.W. 778 (1899).

Verbal guaranty of payment, by agents, where principal has no legal existence is valid. Learn v. Upstill, 52 Neb. 271, 72 N.W. 213 (1897).

A promise to indemnify a person if he will become security for debt due to a third person is an original promise and not within the statute. Minick v. Huff, 41 Neb. 516, 59 N.W. 795 (1894).

Promise by mortgagee to pay debt due one in possession of property of mortgagor under verbal lien, if property is surrendered, is enforceable where surrender is benefit to promisor. Joseph v. Smith, 39 Neb. 259, 57 N.W. 1012 (1894).

A promise that he would protect company for goods to be furnished another is valid. Sheehy v. Fulton, 38 Neb. 691, 57 N.W. 395 (1894).

Oral promise of contractor to pay for material to be furnished subcontractor is valid. Barras v. Pomeroy Coal Co., 38 Neb. 311, 56 N.W. 890 (1893).

An oral promise of buyer of livery stable to pay wages which seller owed employee is valid. Barnett v. Pratt, 37 Neb. 349, 55 N.W. 1050 (1893).

Where goods or services are furnished to third person on request and credit of promisor, contract is valid. Peyson v. Conniff, 32 Neb. 269, 49 N.W. 340 (1891).

Where credit is given contemporaneously with, or after, and upon faith of oral promise to pay for goods delivered to another, promisor is liable. Lindsey v. Heaton, 27 Neb. 662, 43 N.W. 420 (1889).

Promise by creditor, to whom insolvent debtor conveyed property, that he would pay debt due another if not disturbed in possession of goods is valid. Rogers v. Empkie Hardware Co., 24 Neb. 653, 39 N.W. 844 (1888).

A promise of son to pay physician for attending his mother is valid. Clay v. Tyson, 19 Neb. 530, 26 N.W. 240 (1886).

Oral promise to pay debt in consideration that property be transferred by debtor to promisor is valid. Clay v. Tyson, 19 Neb. 530, 26 N.W. 240 (1886).

Where owner of property, on which building was being erected, orally promised employee of contractor that he would see that the debt the contractor owed him was paid, it was a collateral undertaking and void. Morrissey v. Kinsey, 16 Neb. 17, 19 N.W. 454 (1884).

Promise of husband to pay for stove purchased by wife, after she had requested seller to take it back, was an original undertaking and valid. Palmer v. Witcherly, 15 Neb. 98, 17 N.W. 364 (1883).

Oral promise to pay another's debt, as part consideration for property sold promisor, is valid. Clopper v. Poland, 12 Neb. 69, 10 N.W. 538 (1881).

I will see that you are paid is promise to answer for another's debt for past and future services. Rose v. O'Linn, 10 Neb. 364, 6 N.W. 430 (1880).

Promise by defendant to pay attorney fees of plaintiff on dismissal of action is valid. Weilage v. Abbott, 3 Neb. Unof. 157, 90 N.W. 1128 (1902).

Promise by grantee to pay part of consideration to creditor of grantor is enforceable by creditor. Dodd v. Skelton, 2 Neb. Unof. 475, 89 N.W. 297 (1902).

3. Contracts of marriage

Oral contract in consideration of marriage is void. Mallett v. Grunke, 107 Neb. 173, 185 N.W. 310 (1921); Fischer v. Fischer, 106 Neb. 477, 184 N.W. 116 (1921).

Oral agreement by man that in consideration of marriage he will make child of woman equal heir with others is void. Fischer v. Fischer, 106 Neb. 477, 184 N.W. 116 (1921).

If marriage is not to be performed within year, promise is unenforceable. Barge v. Haslam, 63 Neb. 296, 88 N.W. 516 (1901).

4. Miscellaneous

"Memorandum" consisting of classified advertisement of job in newspaper, which did not contain essential terms of contract, such as salary, held insufficient to take contract out of provision of this section. McBride v. City of McCook, 212 Neb. 112, 321 N.W.2d 905 (1982).

It is error to instruct on a theory not raised by the pleadings, over objection, not having afforded opponent opportunity to plead to that theory or present evidence thereon. Montgomery v. Quantum Labs, Inc., 198 Neb. 160, 251 N.W.2d 892 (1977).

An agreement without consideration is nudum pactum and unenforceable whether within or without statute of frauds. Grimes v. Baker, 133 Neb. 517, 275 N.W. 860 (1937).

Written promise for another's debt default or misdoings is void as to person whose name is subscribed thereto by one not authorized in writing. Massachusetts Bonding & Ins. Co. v. Nichols, 117 Neb. 93, 219 N.W. 837 (1928).

Note and mortgage are sufficient memorandum of promise to secure debt of another. McLanahan v. Chamberlain, 85 Neb. 850, 124 N.W. 684 (1910).

Subscribed means signed and signature may be any place on instrument. Myers v. Moore, 78 Neb. 448, 110 N.W. 989 (1907).

Oral acknowledgment of verbal contract, made within the year for performance, does not validate. Haslam v. Barge, 69 Neb. 644, 96 N.W. 245 (1903).

Defense may be raised under general denial. Riiff v. Riibe, 68 Neb. 543, 94 N.W. 517 (1903).

Memorandum executed subsequent to oral promise needs no new consideration. Sheehy v. Fulton, 38 Neb. 691, 57 N.W. 395 (1894).

Letter to judgment creditor, by one holding debtor's property, is sufficient memorandum. Kenney v. Hews, 26 Neb. 213, 41 N.W. 1006 (1889).

Contracts performed are not within statute. Milner v. Harris, 1 Neb. Unof. 584, 95 N.W. 682 (1901).

Memorandum of an agreement was insufficient to take the contract out of the statute of frauds because it did not contain the essential elements of the contract. Ancom, Inc. v. E. R. Squibb & Sons, Inc., 658 F.2d 650 (8th Cir. 1981).



36-203 Auctioneer's memorandum, how construed.

Whenever goods shall be sold at public auction, and the auctioneer shall, at the time of the sale, enter in a sale book a memorandum specifying the nature and price of the property sold, the terms of sale, the name of the purchaser, and the name of the person on whose account the sale is made, such memorandum shall be deemed a note of the contract of sale within the meaning of section 2-201, Uniform Commercial Code.



36-204 Repealed. Laws 1980, LB 814, § 14.



36-205 Repealed. Laws 1980, LB 814, § 14.



36-206 Repealed. Laws 1980, LB 814, § 14.



36-207 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-208 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-209 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-210 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-211 Motion picture films; contracts for rental; deposits a trust fund; safekeeping.

Whenever money shall be deposited or advanced as security on a contract for the use or rental of motion picture films, reels or views, and to secure the performance of the contract or to be applied to payments upon such contract when due, such money, with interest accruing thereon, if any, until repaid or so applied, shall continue to be the money of the person, association or corporation making such deposit or advance and shall be a trust fund in the possession of the person, association or corporation with whom such deposit or advance shall be made, and shall be deposited in a bank or trust company within the State of Nebraska, and shall not be mingled with other funds or become an asset of such trustee.



36-212 Motion picture films; contracts for rental; deposits; waiver of rights void.

Any provision of a contract whereby a person, association or corporation, who has deposited or advanced money on a contract for the use or rental of motion picture films, reels, or views as personal property, waives any provision of section 36-211, is void.



36-213 Assignment of wages by head of family; similar transactions; limitations; when void.

Except as provided in the Income Withholding for Child Support Act, every assignment of the wages or earnings of the head of a family and every contract or agreement intending or purporting to have the effect of such assignment shall be void unless such contract, agreement, assignment, or transfer is executed and acknowledged by both husband and wife in the same manner that conveyances of real estate are required to be signed and acknowledged by the laws of this state and shall be limited to a percentage of the wages of the head of household not greater than that subject to the operation of attachment, execution, and garnishee process as provided in section 25-1558. Nothing contained in this section shall be construed to void payroll deductions by the employer if such wages or earnings so deducted are for (1) purchase of government bonds, (2) contributions to charity, or (3) payment of employee organization dues, of group or individual insurance premiums, of pension assessments, to credit unions, or for a savings plan, in accordance with a written order of the employee which has been accepted by the employer. Every such assignment shall specify the employer who will pay the wages that are the subject of the assignment, and the assignment shall be valid only as to wages due from the employer or employers so specified. It shall be unlawful for any person, firm, corporation, company, partnership, limited liability company, or business institution to cause any employer by any such void assignment or by notice of any such void assignment to withhold the payment of any wages due the head of a family.



36-213.01 Assignment of wages by head of family; violation; penalty.

Any person, firm, corporation, company, partnership, limited liability company, or business institution that violates section 36-213 shall (1) be liable to the party injured through such violation thereof for the amount of the wages withheld by any employer under such void assignment or notice of such void assignment, with all costs and expenses and a reasonable attorney's fee to be recovered in any court of competent jurisdiction in this state, and (2) be guilty of a Class IV misdemeanor.



36-301 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-302 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-303 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-401 Repealed. Laws 1980, LB 814, § 14.



36-402 Lands; estate and interest in lands, defined.

The term lands, as used in sections 36-402 to 36-409, shall be construed as coextensive in meaning with lands, tenements, and hereditaments, and the term estate and interest in lands, shall be construed to embrace every estate and interest, freehold and chattel, legal and equitable, present and future, vested and contingent, in lands, as above described.



36-403 Repealed. Laws 1980, LB 814, § 14.



36-404 Grant or assignment of existing trust; when void.

Every grant or assignment of any existing trust in lands, goods or things in action, unless the same shall be in writing, subscribed by the party making the same, shall be void.



36-405 Repealed. Laws 1980, LB 814, § 14.



36-406 Repealed. Laws 1980, LB 814, § 14.



36-407 Repealed. Laws 1980, LB 814, § 14.



36-408 Consideration; how proved.

The consideration of any contract or agreement, required by the provisions of sections 36-103 to 36-106 and 36-202 to be in writing, need not be set forth in the contract or agreement or in the note or memorandum thereof, but may be proved by any other legal evidence.

Burden resting upon grantee of proving consideration applies only to contracts and agreements. Sampson v. Sissel, 151 Neb. 521, 38 N.W.2d 341 (1949).

Where no consideration is shown in written contract, parol evidence is admissible to prove consideration. Rhodes v. Lewis, 136 Neb. 870, 287 N.W. 662 (1939).

Consideration is not presumed, and must be proved even in contracts required to be in writing. Miller v. Crosson, 131 Neb. 88, 267 N.W. 145 (1936).

In absence of fraudulent intent, a person, whether solvent or insolvent, may make disposition of his property based on valid consideration as his judgment dictates. State Bank of Beaver Crossing v. Mackley, 121 Neb. 28, 236 N.W. 165 (1931).

Memorandum need not state consideration or terms and conditions of payment. Ruzicka v. Hotovy, 72 Neb. 589, 101 N.W. 328 (1904).

Consideration may be proved by parol. Barton v. Patrick, 20 Neb. 654, 31 N.W. 370 (1886).



36-409 Agent; authority to subscribe.

Every instrument required by any of the provisions of sections 36-103 to 36-106, 36-202, and 36-402 to 36-409 to be subscribed by any party, may be subscribed by his agent thereunto authorized by writing.

1. Authority of agent to sign

2. Sufficiency of writing

3. Miscellaneous

1. Authority of agent to sign

A listing of property for sale is merely an employment contract and if the parties intend that the agent shall have authority to sign a sales contract it should be expressly and clearly stated in writing. Brezina v. Hill, 195 Neb. 481, 238 N.W.2d 903 (1976).

Telegram stating terms at which principal will sell is insufficient as written authority to sell land. Shelby v. Platte Valley Public Power and Irr. Dist., 134 Neb. 354, 278 N.W. 568 (1938).

A sale of real property is binding upon the owner when subscribed by his agent who has been authorized in writing by the owner to enter into the contract. Seberger v. Wood, 106 Neb. 272, 183 N.W. 363 (1921).

Letter stating terms at which principal will sell is insufficient. Ross v. Craven, 84 Neb. 520, 121 N.W. 451 (1909).

Contract for sale of lands signed by agent for principal is void unless agent is authorized in writing. Miller v. Wehrman, 81 Neb. 388, 115 N.W. 1078 (1908); Frahm v. Metcalf, 75 Neb. 241, 106 N.W. 227 (1905); O'Shea v. Rice, 49 Neb. 893, 69 N.W. 308 (1896); Morgan v. Bergen, 3 Neb. 209 (1874).

Purchaser is charged with notice of contents of writing authorizing agent to sell. Miller v. Wehrman, 81 Neb. 388, 115 N.W. 1078 (1908).

Contract signed by agent for principal, not authorized, may be ratified in writing. Lutjeharms v. Smith, 76 Neb. 260, 107 N.W. 256 (1906).

Where contract is executed in presence of principal, agent's authority need not be written. Bigler v. Baker, 40 Neb. 325, 58 N.W. 1026 (1894).

2. Sufficiency of writing

Letter, You may go ahead and close deal, is sufficient. Furse v. Lambert, 85 Neb. 739, 124 N.W. 146 (1910).

Letter to agent I still have and would sell for $3,000 cash, etc., is sufficient. Weaver v. Snively, 73 Neb. 35, 102 N.W. 77 (1905).

3. Miscellaneous

Written promise to answer for debt of another is void as to person whose name is subscribed thereto by one not authorized by writing. Massachusetts Bonding & Ins. Co. v. Nichols, 117 Neb. 93, 219 N.W. 837 (1928).

Contract in agent's name does not bind principal though described as agent of principal. Fowler v. McKay, 88 Neb. 387, 129 N.W. 551 (1911).

Agent may contract for purchase of land for principal without written authority. Johnson v. Hayward, 74 Neb. 157, 103 N.W. 1058 (1905), aff'd on rehearing, 74 Neb. 166, 107 N.W. 384 (1905); Morrow v. Jones, 41 Neb. 867, 60 N.W. 369 (1894).

A married woman may mortgage her real estate through an attorney in fact. Linton v. National Life Ins. Co., 104 F. 584 (8th Cir. 1900).



36-501 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-502 Repealed. Laws 1963, c. 544, art. 10, § 1.



36-601 Repealed. Laws 1989, LB 423, § 13.



36-602 Repealed. Laws 1989, LB 423, § 13.



36-603 Repealed. Laws 1989, LB 423, § 13.



36-604 Repealed. Laws 1989, LB 423, § 13.



36-605 Repealed. Laws 1989, LB 423, § 13.



36-606 Repealed. Laws 1989, LB 423, § 13.



36-607 Repealed. Laws 1989, LB 423, § 13.



36-608 Repealed. Laws 1989, LB 423, § 13.



36-609 Repealed. Laws 1989, LB 423, § 13.



36-610 Repealed. Laws 1989, LB 423, § 13.



36-610.01 Repealed. Laws 1989, LB 423, § 13.



36-611 Repealed. Laws 1989, LB 423, § 13.



36-612 Repealed. Laws 1989, LB 423, § 13.



36-613 Repealed. Laws 1989, LB 423, § 13.



36-701 Act, how cited.

Sections 36-701 to 36-712 shall be known and may be cited as the Uniform Fraudulent Transfer Act.

A person seeking to set aside a transfer under the Uniform Fraudulent Transfer Act must first prove that he or she is a "creditor" and that the party against whom relief is sought is a "debtor." Reed v. Reed, 275 Neb. 418, 747 N.W.2d 18 (2008).

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).

A renunciation properly effected pursuant to section 30-2352 and prior to distribution is not a transfer and therefore not a fraudulent transfer under the Uniform Fraudulent Transfer Act. Essen v. Gilmore, 259 Neb. 55, 607 N.W.2d 829 (2000).

An appeal of a district court's determination that transfers of assets were in violation of the Uniform Fraudulent Transfer Act is equitable in nature. In an action seeking to set aside a fraudulent transfer, the burden of proof is on a creditor to prove, by clear and convincing evidence, that fraud existed in a questioned transaction. Eli's, Inc. v. Lemen, 256 Neb. 515, 591 N.W.2d 543 (1999).

An action seeking to declare a transfer fraudulent as to a creditor invokes equity jurisdiction of a court. In an action seeking to set aside a fraudulent transfer, the burden of proof is on a creditor to prove, by clear and convincing evidence, that fraud existed in a questioned transaction. Dillon Tire, Inc. v. Fifer, 256 Neb. 147, 589 N.W.2d 137 (1999).

An action which arose prior to the August 25, 1989, effective date of the Uniform Fraudulent Transfer Act is governed by the previous act, the Uniform Fraudulent Conveyance Act. Holthaus v. Parsons, 238 Neb. 223, 469 N.W.2d 536 (1991).



36-702 Terms, defined.

As used in the Uniform Fraudulent Transfer Act:

(1) Affiliate means:

(i) a person who directly or indirectly owns, controls, or holds with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(A) as a fiduciary or agent without sole discretionary power to vote the securities; or

(B) solely to secure a debt, if the person has not exercised the power to vote;

(ii) a corporation twenty percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

(A) as a fiduciary or agent without sole power to vote the securities; or

(B) solely to secure a debt, if the person has not in fact exercised the power to vote;

(iii) a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(iv) a person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) Asset means property of a debtor, but the term does not include:

(i) property to the extent it is encumbered by a valid lien;

(ii) property to the extent it is generally exempt under nonbankruptcy law; or

(iii) an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) Claim means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) Creditor means a person who has a claim.

(5) Debt means liability on a claim.

(6) Debtor means a person who is liable on a claim.

(7) Insider includes:

(i) if the debtor is an individual,

(A) a relative of the debtor or of a general partner of the debtor;

(B) a partnership in which the debtor is a general partner;

(C) a general partner in a partnership described in subdivision (B) of this subdivision;

(D) a limited liability company of which the debtor is a member; or

(E) a corporation of which the debtor is a director, officer, or person in control;

(ii) if the debtor is a corporation,

(A) a director of the debtor;

(B) an officer of the debtor;

(C) a person in control of the debtor;

(D) a partnership in which the debtor is a general partner;

(E) a general partner in a partnership described in subdivision (D) of this subdivision;

(F) a limited liability company of which the debtor is a member; or

(G) a relative of a general partner, director, officer, or person in control of the debtor;

(iii) if the debtor is a partnership,

(A) a general partner in the debtor;

(B) a relative of a general partner in, a general partner of, or a person in control of the debtor;

(C) another partnership in which the debtor is a general partner;

(D) a general partner in a partnership described in subdivision (C) of this subdivision;

(E) a limited liability company of which the debtor is a member; or

(F) a person in control of the debtor;

(iv) if the debtor is a limited liability company,

(A) a member of the debtor;

(B) a relative of a member of the debtor;

(C) a person in control of the debtor;

(D) another limited liability company of which the debtor is a member;

(E) a partnership in which the debtor is a general partner;

(F) a general partner in a partnership described in subdivision (E) of this subdivision; or

(G) a corporation of which the debtor is a director, officer, or person in control;

(v) an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(vi) a managing agent of the debtor.

(8) Lien means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(9) Person means an individual, partnership, limited liability company, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(10) Property means anything that may be the subject of ownership.

(11) Relative means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) Transfer means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(13) Valid lien means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

Pursuant to subsection (3) of this section, a spouse's right to an equitable distribution of the marital estate is not a "right to payment" under the Uniform Fraudulent Transfer Act. Reed v. Reed, 275 Neb. 418, 747 N.W.2d 18 (2008).

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).

Under subsection (7)(i)(A) of this section, an ex-wife does not count as an "insider." Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).

When original conveyances of property held in joint tenancy take place long before plaintiff's claim arises, the operation of common-law joint tenancy does not qualify as a transfer as defined in subsection (12) of this section. Mahlin v. Goc, 249 Neb. 951, 547 N.W.2d 129 (1996).



36-703 Insolvency.

(a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under the Uniform Fraudulent Transfer Act.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-704 Value.

(a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of subdivision (a)(2) of section 36-705 and section 36-706, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-705 Transfers fraudulent as to present and future creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) with actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.

(b) In determining actual intent under subdivision (a)(1) of this section, consideration may be given, among other factors, to whether:

(1) the transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-706 Transfers fraudulent as to present creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider knew or reasonably should have known that the debtor was insolvent.

A debtor-creditor relationship is created not by a judgment, but by the wrong which produces the injury; and it is the date of the wrongful act, not the date of the filing of the suit or of the judgment, which fixes the status and rights of the parties. Dominguez v. Eppley Transp. Servs., 277 Neb. 531, 763 N.W.2d 696 (2009).

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-707 When transfer is made or obligation is incurred.

For the purposes of the Uniform Fraudulent Transfer Act:

(1) a transfer is made:

(i) with respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under the act that is superior to the interest of the transferee;

(2) if applicable law permits the transfer to be perfected as provided in subdivision (1) of this section and the transfer is not so perfected before the commencement of an action for relief under the act, the transfer is deemed made immediately before the commencement of the action;

(3) if applicable law does not permit the transfer to be perfected as provided in subdivision (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee;

(4) a transfer is not made until the debtor has acquired rights in the asset transferred;

(5) an obligation is incurred:

(i) if oral, when it becomes effective between the parties; or

(ii) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-708 Remedies of creditors.

(a) In an action for relief against a transfer or obligation under the Uniform Fraudulent Transfer Act, a creditor, subject to the limitations in section 36-709, may obtain:

(1) avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) an attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by Chapter 25, article 10;

(3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(i) an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

Pursuant to subsection (a)(1) of this section, the Uniform Fraudulent Transfer Act requires some nexus between the claim upon which an individual's creditor status depends and the purpose for which that individual seeks to set aside a fraudulent transfer. Reed v. Reed, 275 Neb. 418, 747 N.W.2d 18 (2008).

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-709 Defenses, liability, and protection of transferee.

(a) A transfer or obligation is not voidable under subdivision (a)(1) of section 36-705 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under subdivision (a)(1) of section 36-708, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) the first transferee of the asset or the person for whose benefit the transfer was made; or

(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under the Uniform Fraudulent Transfer Act, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) a lien on or a right to retain any interest in the asset transferred;

(2) enforcement of any obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under subdivision (a)(2) of section 36-705 or section 36-706 if the transfer results from:

(1) termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with article 9, Uniform Commercial Code.

(f) A transfer is not voidable under subsection (b) of section 36-706:

(1) to the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) if made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

In all actions brought by creditors to subject property which it is claimed was fraudulently transferred, the person to whom the property has been transferred is a necessary party. Reed v. Reed, 277 Neb. 391, 763 N.W.2d 686 (2009).

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).

Good faith encompasses an absence of or freedom from intent to defraud. Gifford-Hill & Co. v. Stoller, 221 Neb. 757, 380 N.W.2d 625 (1986).



36-710 Extinguishment of cause of action.

A cause of action with respect to a fraudulent transfer or obligation under the Uniform Fraudulent Transfer Act is extinguished unless action is brought:

(a) under subdivision (a)(1) of section 36-705, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant; or

(b) under subdivision (a)(2) of section 36-705 or section 36-706, within four years after the transfer was made or the obligation was incurred.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-711 Supplementary provisions.

Unless displaced by the provisions of the Uniform Fraudulent Transfer Act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).



36-712 Uniformity of application and construction.

The Uniform Fraudulent Transfer Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the act among states enacting it.

An appeal of a district court's determination that a transfer of an asset was not in violation of the Uniform Fraudulent Transfer Act is equitable in nature. Parker v. Parker, 268 Neb. 187, 681 N.W.2d 735 (2004).






Chapter 37 - GAME AND PARKS

37-101 Game and Parks Commission; members; qualifications; term; appointment; removal; limitation on reappointment.

(1)(a) The Game and Parks Commission shall consist of nine members, one from each of the eight districts provided for by section 37-102 and one at-large member, and shall be appointed by the Governor with the consent of a majority of all members of the Legislature.

(b) Members of the commission shall be legal residents and citizens of Nebraska and shall be well informed and interested in matters under the jurisdiction of the commission.

(c) At least three members of the commission shall be actually engaged in agricultural pursuits.

(d) Not more than five of the members of the commission shall be affiliated with the same political party. The political party affiliation of each prospective member shall be determined as of the statewide general election prior to his or her appointment.

(e) Members of the commission representing districts provided for by section 37-102 shall be bona fide residents of the district from which they are appointed.

(f) When a member ceases to be a member of the political party determined under subdivision (d) of this subsection, ceases to be a bona fide resident of the district, or ceases to be actually engaged in agricultural pursuits if required to meet the qualifications for his or her appointment, the office shall be immediately vacated.

(2)(a) When the term of a member of the commission representing a district provided for by section 37-102 expires, a successor shall be appointed as provided in subsection (1) of this section from the same district as the member whose term has expired. The terms of the members serving district numbers 4, 6, and 8 on January 1, 2009, shall be extended to January 15 of the year following the expiration of their current terms. Members appointed for terms expiring prior to January 1, 2012, shall be appointed for five-year terms. Members appointed for terms expiring on or after January 1, 2012, shall be appointed for four-year terms. The terms of all members shall begin on January 15, and the term of the at-large member shall begin January 15, 2009.

(b) Each member shall serve until the appointment and qualification of his or her successor. In case of a vacancy occurring prior to the expiration of the term of a member, the appointment shall be made only for the remainder of the term. An appointment made for the remainder of the term shall not be considered a full term.

(c) No person who has served two full terms shall be eligible for reappointment as a member of the commission.

(3) If the Legislature is not in session when members of the commission are appointed by the Governor, they shall take office and act as recess appointees until the Legislature next thereafter convenes.

(4) Members may be removed by the Governor for inefficiency, neglect of duty, or misconduct in office, but only after delivering to the member a copy of the charges and affording an opportunity of being publicly heard in person or by counsel in his or her own defense, upon not less than ten days' notice. Such hearing shall be held before the Governor.

If such member is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against such member and his or her findings thereon, together with a complete record of the proceedings.

The commission is a department of state government, has an actual legal existence, and is a legal entity. Duerfeldt v. State, 184 Neb. 242, 166 N.W.2d 737 (1969).



37-102 Game and Parks Commission; districts.

For purposes of section 37-101, the state is hereby divided into eight districts. The limits and designations of the eight districts shall be as follows:

(1) District No. 1. The counties of Richardson, Pawnee, Nemaha, Johnson, Otoe, Cass, Sarpy, Saunders, Butler, Gage, Seward, Saline, and Jefferson;

(2) District No. 2. Douglas County;

(3) District No. 3. The counties of Washington, Dodge, Colfax, Platte, Merrick, Nance, Boone, Madison, Stanton, Cuming, Burt, Thurston, Wayne, Pierce, Antelope, Knox, Cedar, Dixon, and Dakota;

(4) District No. 4. The counties of Thayer, Nuckolls, Webster, Adams, Clay, Fillmore, York, Polk, Hamilton, Hall, Buffalo, Kearney, and Franklin;

(5) District No. 5. The counties of Harlan, Furnas, Red Willow, Hitchcock, Dundy, Chase, Hayes, Frontier, Gosper, Phelps, Dawson, Lincoln, and Perkins;

(6) District No. 6. The counties of Howard, Greeley, Wheeler, Sherman, Valley, Garfield, Holt, Boyd, Keya Paha, Rock, Brown, Loup, Blaine, Custer, Logan, McPherson, Arthur, Grant, Hooker, Thomas, and Cherry;

(7) District No. 7. The counties of Deuel, Garden, Keith, Sheridan, Cheyenne, Morrill, Box Butte, Dawes, Sioux, Scotts Bluff, Banner, and Kimball; and

(8) District No. 8. Lancaster County.



37-103 Game and Parks Commission; chairperson; election.

The members of the Game and Parks Commission shall meet in January of each year and shall elect a chairperson of the commission from the membership.



37-104 Game and Parks Commission; meetings; special meeting; notice; place; quorum; agreement with city of Lincoln for building and facilities; location.

Regular meetings of the Game and Parks Commission shall be held quarterly. Special meetings may be held upon call of the chairperson or pursuant to a call signed by three other members, of which the chairperson shall have three days' written notice. No official action shall be taken except at a public meeting at the headquarters of the commission or at a public meeting at a location within the state as determined by a majority of members of the commission. Four members of the commission shall constitute a quorum for the transaction of business.

All regular meetings held in Lincoln, Nebraska, shall be held in suitable offices to be provided under the authority of Chapter 72, article 14. The Game and Parks Commission is authorized to enter into an agreement with the city of Lincoln providing for the supplying by the city of Lincoln to the State of Nebraska for the commission of a headquarters office building and related buildings and facilities therefor, including the parking of motor vehicles, to be located on real estate which is north of Holdrege Street and east of 33rd Street.



37-105 Game and Parks Commission; expenses; per diem.

The members of the Game and Parks Commission, other than the secretary, shall be reimbursed for all actual and necessary traveling and other expenses incurred in the discharge of their official duties as provided in sections 81-1174 to 81-1177 and shall be allowed a per diem of thirty-five dollars for days actually away from home on business of the commission, not exceeding forty-five days in any one year.



37-106 Game and Parks Commission; secretary; qualifications; terms; compensation; duties; removal.

The Game and Parks Commission shall appoint a secretary, who will act as its director and chief conservation officer and be in charge of its activities. He or she shall be a person with knowledge of and experience in the requirements of the protection, propagation, conservation, and restoration of the wildlife resources of the state. The secretary shall serve for a term of six years. The secretary shall not hold any other public office and shall devote his or her entire time to the service of the state in the discharge of his or her official duties. The secretary shall receive such compensation as the commission may determine and shall be reimbursed for all actual and necessary traveling and other expenses incurred by him or her in the discharge of his or her official duties as provided in sections 81-1174 to 81-1177. Before entering upon the duties of his or her office, the secretary shall take and subscribe to the constitutional oath of office, and shall, in addition thereto, swear or affirm that he or she holds no other public office, nor any position under any political committee or party. Such oath or affirmation shall be filed in the office of the Secretary of State. Under the direction of the commission, the secretary shall have general supervision and control of all activities and functions of the commission, shall enforce all the provisions of the law of the state relating to wild animals, birds, fish, parks, and recreational areas, and shall exercise all necessary powers incident thereto not specifically conferred on the commission. The secretary may be removed by the commission for inefficiency, neglect of duty, or misconduct in office, but only by a majority vote of the commissioners after delivering to the secretary a copy of the charges and affording him or her an opportunity of being publicly heard in person or by counsel in his or her own defense. If the secretary is removed, the commission shall place in its minutes a complete statement of all charges made against the secretary and its findings thereon, together with a complete record of the proceedings and the recorded vote thereon.



37-107 Game and Parks Commission; secretary; duties; deposit of receipts from administration of game and fish laws; credited to State Game Fund.

It shall be the duty of the secretary to keep an exact and detailed account and record of the activities of the Game and Parks Commission, and on September 15 of each year, he or she shall submit to the Governor a report of all expenditures made during the preceding fiscal year, vouchers for which shall be kept on file in the office of the secretary and open to the inspection of the Governor, Auditor of Public Accounts, and members of the Legislature. All money received by the commission from the administration of fish and game shall be remitted to the State Treasurer for credit to the State Game Fund except as otherwise provided in the Game Law.



37-108 Game and Parks Commission; employees; appointment; compensation; interference with an election; prohibited.

The secretary, under the direction of the Game and Parks Commission acting in official session, is authorized to appoint such conservation officers, agents, office employees, and such other employees as may be required efficiently to enforce the laws for the protection of wildlife and for the administration of hatcheries, game preserves, recreational areas, and parks. In addition to the necessary conservation officers, the commission shall specify and require the appointment of such other agents and employees as may be required to execute its plans and projects and to administer its affairs, and the commission shall prescribe their duties. The commission shall fix the compensation of conservation officers and other agents and employees. Conservation officers and other agents and employees may be removed by the commission but only after a hearing. While retaining the right to vote as he or she may please and to express privately his or her opinion on all political subjects, no employee or officer of the commission shall use his or her official authority or influence for the purpose of interfering with an election or affecting the results thereof.



37-109 Game and Parks Commission; officers; oath.

Each commissioner and every conservation officer and each administrative officer under the Game and Parks Commission, before entering upon the duties of his or her office, shall subscribe and take the constitutional oath of office, which shall be filed in the office of the Secretary of State.



37-110 Game and Parks Commission; commissioners, officers, and employees; bond or insurance.

Each member of the Game and Parks Commission, all conservation officers, managers and custodians of parks, hatcheries, and captive wildlife facilities, all other agents, and all employees thereof, shall be bonded or insured as required by section 11-201.



37-201 Law, how cited.

Sections 37-201 to 37-811 and 37-1501 to 37-1510 shall be known and may be cited as the Game Law.



37-202 Definitions, where found.

For purposes of the Game Law, unless the context otherwise requires, the definitions found in sections 37-203 to 37-247 are used.



37-203 Aquaculture, defined.

Aquaculture has the meaning found in section 2-3804.01.



37-204 Aquaculture facility, defined.

Aquaculture facility means any facility, structure, lake, pond, tank, or tanker truck used for the purpose of propagating, selling, brokering, trading, or transporting cultured aquatic stock.



37-205 Aquaculturist, defined.

Aquaculturist means any individual, partnership, limited liability company, or corporation, other than an employee of a state or federal hatchery, involved in producing, transporting, or marketing cultured aquatic stock or products thereof.



37-206 Aquatic disease, defined.

Aquatic disease means any departure from a normal state of health of aquatic organisms caused by disease agents.



37-206.01 Aquatic invasive species, defined.

Aquatic invasive species means exotic or nonnative aquatic organisms listed in rules and regulations of the commission which pose a significant threat to the aquatic resources, water supplies, or water infrastructure of this state.



37-207 Aquatic organism, defined.

Aquatic organism means an individual member of any species of fish, mollusk, crustacean, aquatic reptile, aquatic amphibian, aquatic insect, or other aquatic invertebrate. Aquatic organism includes the viable gametes, eggs or sperm, of an aquatic organism.



37-207.01 Authorized inspector, defined.

Authorized inspector means a person who meets the requirements established in rules and regulations of the commission to inspect for aquatic invasive species and includes, but is not limited to, a conservation officer and a peace officer as defined in section 49-801.



37-208 Bait, defined.

Bait means anything used in luring fish or other animals to a hook, snare, enclosure, or net for the purpose of taking them.



37-209 Baitfish, defined.

Baitfish means those species of fish, as listed in rules and regulations of the commission, that are collected from the wild or bought from legal sources and sold for use as bait.



37-209.01 Captive, defined.

Captive, as it pertains to captive wildlife, captive wild birds, or captive wild mammals, means the condition of captivity.



37-210 Captive propagation, defined.

Captive propagation means to hold live raptors in a controlled environment that is intensively manipulated by humans for the purpose of producing raptors of selected species and that has boundaries designed to prevent raptors, eggs, or gametes of the selected species from entering or leaving the controlled environment.



37-210.01 Captivity, defined.

Captivity means a condition which limits or restricts the free egress or free range of wild birds, wild mammals, or wildlife by the use of fences, barriers, or restraints.



37-211 Commercial aquaculturist, defined.

Commercial aquaculturist means an aquaculturist engaged in the business of growing, selling, brokering, or processing live or viable aquatic organisms for commercial purposes.



37-212 Commercial exploitation, defined.

Commercial exploitation means buying, selling, or bartering for economic or financial gain by any person, partnership, limited liability company, association, or corporation.



37-213 Commercial fish, defined.

Commercial fish means those species of fish, other than baitfish, as listed in rules and regulations of the commission, allowed to be harvested from the wild or bought, sold, or bartered for economic gain.



37-214 Commission, defined.

Commission means the Game and Parks Commission.



37-215 Conservation, defined.

Conservation means the use of all methods and procedures for the purpose of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining such levels. Such methods and procedures include, but are not limited to, all activities associated with scientific resources management such as research, census, law enforcement, habitat acquisition and maintenance, propagation, live trapping, transplantation, regulated taking, and the periodic or total protection of species or populations.



37-215.01 Conveyance, defined.

Conveyance means a motorboat as defined in section 37-1204, a personal watercraft as defined in section 37-1204.01, a vessel as defined in section 37-1203, a trailer, or any associated equipment or containers which may contain or carry aquatic invasive species.



37-216 Cultured aquatic stock, defined.

Cultured aquatic stock means aquatic organisms raised from privately owned stocks and aquatic organisms lawfully acquired and held in private ownership until they become intermingled with wild aquatic organisms.



37-217 Disabled person, defined.

Disabled person means any person certified by a physician to have a permanent physical impairment which limits personal mobility and results in an inability to travel unassisted more than two hundred feet without the use of a wheelchair, crutch, walker, prosthetic, orthotic, or other assistance device as allowed by rules and regulations adopted and promulgated by the commission.



37-218 Ecologic harm, defined.

Ecologic harm means significant loss, disadvantage, or injury to the relationships between organisms and their environment.



37-219 Economic harm, defined.

Economic harm means significant loss, disadvantage, or injury to personal or material resources.



37-220 Ecosystem, defined.

Ecosystem means a system of living organisms and their environment, each influencing the existence of the other and both necessary for the maintenance of life.



37-221 Endangered Species Act, defined.

Endangered Species Act means the Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq.



37-222 Falconry, defined.

Falconry means the sport of taking quarry by means of a trained raptor.



37-223 Fish, when used as a noun, defined.

Fish, when used as a noun, means a cold-blooded, vertebrate animal, typically covered with scales, which breathes by gills, swims by body motion using fins for maneuvering, and is dependent upon water as a medium in which to live.



37-224 Fish, when used as a verb, defined.

Fish, when used as a verb, means to pursue, shoot, catch, capture, collect, harvest, kill, destroy, or attempt to pursue, shoot, catch, capture, collect, harvest, kill, or destroy.



37-225 Fur harvesting, defined.

Fur harvesting means taking or attempting to take any fur-bearing animal by any means as prescribed by rules and regulations of the commission.



37-226 Fur-bearing animals, defined.

Fur-bearing animals means all beaver, martens, mink, muskrats, raccoons, opossums, otters, bobcats, gray foxes, red foxes, badgers, long-tailed weasels, Canada lynx, and skunks, except mutation minks and mutation foxes.



37-227 Game, defined.

Game means all game fish, bullfrogs, snapping turtles, tiger salamanders, mussels, crows, game animals, fur-bearing animals, game birds, protected birds, and all other creatures protected by the Game Law.



37-228 Game animals, defined.

Game animals means all antelope, cottontail rabbits, deer, elk, mountain sheep, squirrels, mountain lions, moose, and bears.



37-229 Game birds, defined.

Game birds means coots, cranes, curlew, doves, grouse, partridges, pheasants, plovers, prairie chickens, quail, rails, snipes, swans, woodcocks, wild turkeys, and all migratory waterfowl.

Pheasants are game birds. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-230 Game fish, defined.

Game fish means all baitfish, commercial fish, and sport fish.



37-231 Habitual offender, defined.

Habitual offender means a person who has been convicted of violating the Game Law two or more times in any calendar year or who has been convicted of violating the Game Law three or more times in any ten-year period beginning with the date of the first conviction.



37-232 Hunt, defined.

Hunt means to pursue, shoot, catch, capture, collect, harvest, kill, destroy, or attempt to pursue, shoot, catch, capture, collect, harvest, kill, or destroy.



37-233 Migratory game birds, defined.

Migratory game birds means all doves, ducks, geese, rails, snipes, cranes, woodcocks, coots, and swans.



37-233.01 Migratory waterfowl, defined.

Migratory waterfowl means any ducks, geese, or brant upon which an open season has been established by the commission.



37-234 Nongame fish, defined.

Nongame fish means any species of fish not classified as game fish, threatened species, or endangered species in the Game Law or rules and regulations of the commission.



37-235 Officer, defined.

Officer means every person authorized to enforce the Game Law.



37-236 Optimum carrying capacity, defined.

Optimum carrying capacity means that point at which a given habitat can support healthy populations of wildlife species, having regard to the total ecosystem without diminishing the ability of the habitat to continue that function.



37-237 Person, owner, proprietor, grantee, lessee, and licensee, defined.

Person, owner, proprietor, grantee, lessee, and licensee means and includes individuals, partnerships, limited liability companies, associations, corporations, and municipalities.



37-237.01 Protected bird, defined.

Protected bird means all birds except game birds, English sparrows, European starlings, and pigeons other than Antwerp or homing pigeons, commonly called Carrier Pigeons.



37-238 Raptor, defined.

Raptor means any bird of the Accipitriformes, Falconiformes, or Strigiformes, including, but not limited to, caracaras, eagles, falcons, harriers, hawks, kites, osprey, owls, and vultures.



37-239 Raw fur, defined.

Raw fur means the untanned pelts of any fur-bearing animal except commercially reared mutations.



37-240 Species, defined.

Species means a category of biological classification which describes groups of organisms which show distinctive characteristics and which are able to interbreed.



37-241 Sport fish, defined.

Sport fish means those species of fish, as listed in rules and regulations of the commission, typically sought for recreation or consumption.



37-242 Take, defined.

Take means to harass, wound, hunt, trap, fish, harvest fur, or attempt to harass, wound, hunt, trap, fish, or harvest fur.



37-243 Trap, defined.

Trap means to take or attempt to take any wildlife by any snare, steel-jawed spring trap, or box trap.



37-244 Upland game birds, defined.

Upland game birds means all species and subspecies of quail, partridges, pheasants, wild turkeys, and grouse, including prairie chickens.



37-245 Wild birds, defined.

Wild birds means the species of birds native to, migrating to or through, or having established free-ranging populations in the State of Nebraska except the English sparrow, the European starling, and the common pigeon.



37-246 Wild mammals, defined.

Wild mammals means the species of mammals native to, migrating to or through, or having established free-ranging populations in the State of Nebraska except the fallow deer, the house mouse, the Norway rat, the black rat, the feral domestic dog, and the feral domestic cat.



37-247 Wildlife, defined.

Wildlife means any member of any nondomesticated species of the animal kingdom, whether reared in captivity or not, including any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod, or other invertebrate and includes any part, product, egg, or offspring thereof or the dead body or parts thereof.



37-248 General penalty provision.

Any person violating any of the provisions of the Game Law or any provisions of the rules or regulations adopted and promulgated by the commission, where a penalty is not otherwise fixed, shall be guilty of a Class III misdemeanor and shall be subject to a mandatory fine of at least fifty dollars upon conviction.



37-301 Commission; general authority.

Except as otherwise provided in sections 37-302 to 37-313, 37-315, 37-317, 37-330, 37-425, and 37-608, the commission shall have sole charge of state parks, game and fish, recreation grounds, and all things pertaining thereto. All funds rendered available by law, including funds already collected for such purposes, may be used by the commission in administering and developing such resources.



37-302 Commission; stock game and fish.

The commission shall adopt and carry into effect plans to replenish and stock the state with game and, whenever it is in the best interest of the public to do so, to stock the streams, lakes, and ponds, whether public or private, of this state with fish. It may plan such extensions and additions to existing hatcheries and such new plants as may be necessary to supply fully the state with game and fish and cause the plans to be executed after ascertaining the cost thereof.



37-303 Commission; acquire land; gifts and bequests; powers.

(1) With the consent of the Governor, the commission may by purchase, when funds on hand or appropriated therefor are sufficient, or by gift, devise, or otherwise acquire title in the name of the State of Nebraska to sites situated outside organized municipalities, except as provided in section 90-404, for additional state parks, hatcheries, recreation grounds, state recreational trails, wildlife management areas, captive wildlife facilities, and public shooting grounds and may enter into appropriate contracts with reference thereto, all within the limits of amounts that may be appropriated, contributed, or available. For these purposes, the commission may enter into appropriate contracts, leases, or lease-purchase agreements.

(2) The commission, with the consent of the Governor, may take, receive, and hold, either in the name of the state or in trust for the state, exempt from taxation, any grant or devise of lands and any gift or bequest of money or other personal property made in furtherance of the purposes contemplated by this section and shall have such funds or the proceeds of such property invested. Such invested funds shall be deposited, used, and expended under the direction of the commission.

(3) The commission may make a survey of all lands and areas in the state which are suitable for state parks, game refuges, or other similar purposes contemplated by this section and may locate and designate any or all of such lands or areas or parts thereof and take such action as may tend to preserve or conserve them. The commission shall publish such informational material as it deems necessary and may, at its discretion, charge appropriate fees therefor.

Section distinguished from and reconciled with section giving commission eminent domain power. Duerfeldt v. State, 184 Neb. 242, 166 N.W.2d 737 (1969).



37-304 Commission; rules and regulations; commission orders.

(1) The commission may adopt and promulgate rules and regulations, under the procedures set forth in the Administrative Procedure Act, governing the administration and use of all property, real and personal, under its ownership or control.

(2) The commission shall adopt and promulgate rules and regulations it deems necessary to administer the activities and facilities described in sections 37-305 to 37-313.

(3) The commission may pass, by majority vote, commission orders which govern (a) conservation orders, (b) seasons, (c) open and closed areas, and (d) bag limits as described in section 37-314.



37-305 Rules and regulations; camping areas; violation; penalty.

The commission may adopt and promulgate rules and regulations to designate camping areas and permit camping on appropriate lands under its ownership or control. As a condition to such permission, the commission may prescribe such rules and regulations as are reasonable and proper governing public use of such camping areas, including, but not limited to, access to camping areas, area capacity, sanitation, opening and closing hours, public safety, fires, establishment and collection of fees when appropriate, protection of property, and zoning of activities. Such rules and regulations shall be posted on appropriate signs at the areas. Any person who camps on lands owned or controlled by the commission not designated as a camping area by the commission or any person who fails to observe the conditions of occupancy, use, or access posted as provided in this section shall not have permission. Any person violating the provisions of the rules and regulations authorized by this section shall be guilty of a Class V misdemeanor.



37-306 Rules and regulations; fire safety; violation; penalty.

The commission may adopt and promulgate rules and regulations permitting any type of fire, including the smoking of tobacco in any form, and providing for the size, location, and conditions under which a fire may be established on any area under its ownership or control. The commission may enact rules and regulations permitting the possession or use of any type of fireworks not prohibited by law on any areas under its ownership or control. The commission may adopt and promulgate rules and regulations authorizing management personnel to temporarily revoke permission by the posting of appropriate signs for all fires of any kind whatsoever, including smoking and the use of fireworks, in any area under its ownership or control, when such posting is in the interest of public health, safety, and welfare or for the preservation of property. Any person who lights any type of fire, uses any fireworks, smokes tobacco in any form, or leaves unattended and unextinguished any fire of any type in any location, in any area under the ownership or control of the commission, unless the commission has given permission, which permission has not been revoked, to such type of fire, to such use or possession of fireworks, or to such smoking of tobacco, shall be guilty of a Class V misdemeanor.



37-307 Rules and regulations; animals; violation; penalty.

The commission may adopt and promulgate rules and regulations permitting pets, domestic animals, and poultry to be brought upon or possessed, grazed, maintained, or run at large on any area or portion of any area under its ownership or control. Any person who brings, possesses, grazes, maintains, or permits to run at large his or her pets, domestic animals, or poultry on any area or portion of any area under the ownership or control of the commission, unless the commission has permitted such bringing, possession, grazing, maintaining, or running at large, shall be guilty of a Class V misdemeanor.



37-308 Rules and regulations; hunting, fishing, and trapping; use of weapons; violation; penalty.

The commission may adopt and promulgate rules and regulations, temporarily or permanently, permitting hunting, fishing, or the public use of firearms, bow and arrow, or any other projectile weapons or devices on any area or any portion of any area under its ownership or control. The commission may enact special rules and regulations permitting trapping and other forms of fur harvesting on any such area or areas. Any person who, without the permission of the commission, hunts, fishes, traps, harvests fur, or uses firearms, bow and arrow, or any other projectile weapon or device on any area or any portion of any area under the ownership or control of the commission shall be guilty of a Class V misdemeanor.



37-308.01 Rules and regulations; appropriate hunting weapons.

The commission shall adopt and promulgate rules and regulations relating to the appropriate weapons which may be used for hunting wildlife. The rules and regulations shall take effect beginning January 1, 2004.



37-309 Rules and regulations; water-related recreational activities; violation; penalty.

The commission may adopt and promulgate rules and regulations permitting swimming, bathing, boating, wading, waterskiing, and the use of any floatation device on all or any portion of any area under its ownership or control. Such regulations may include permission for swimming, bathing, boating, waterskiing, wading, the use of floatation devices, and all other water-related recreational activities in all areas or any portion of any specific area under the ownership or control of the commission and may provide for special general conditions for specific swimming, waterskiing, boating, bathing, or wading areas, which regulations and conditions shall be posted at such areas. Any person who swims, bathes, boats, wades, waterskis, or uses any floatation device on all or any portion of any area under the ownership or control of the commission, unless the commission has given permission for such activity in the specific area or portion thereof, shall be guilty of a Class V misdemeanor.

The Legislature has defined a crime herein and provided a penalty and the delegation of administrative or executive authority for implementation of details does not violate the Constitution. State v. Cutright, 193 Neb. 303, 226 N.W.2d 771 (1975).



37-310 Rules and regulations; real and personal property; prohibited acts; violation; penalty.

(1) The commission may adopt and promulgate rules and regulations relating to the protection, use, or removal of any public real or personal property on any area under its ownership or control and may regulate or prohibit the construction or installation of any privately owned structure on such area. The commission may close all or any portion of any area under its ownership or control to any form of public use or access with the erection of proper signs, without the enactment of formal written regulations. Any person who, without the permission of the commission, constructs or installs any privately owned structure or who uses or removes any public real or personal property, on any area under the ownership or control of the commission, or who enters or remains upon all or any portion of any area under the ownership or control of the commission, where proper signs or public notices prohibiting the same have been erected or displayed, shall be guilty of a Class V misdemeanor.

(2) Any person who abandons any motor vehicle, trailer, or other conveyance in any area under the ownership or control of the commission shall be guilty of a Class V misdemeanor.



37-311 Rules and regulations; vendors; violation; penalty.

The commission may adopt and promulgate rules and regulations permitting the sale, trade, or vending of any goods, products, or commodities of any type in any area under its ownership or control. Any person who sells, trades, or vends any goods, products, or commodities of any type in any area under the ownership or control of the commission without having received the prior permission of the commission for such activity shall be guilty of a Class V misdemeanor.



37-312 Commission permission; procedure.

When the permission of the commission is required as a prerequisite to any activity set out in sections 37-305 to 37-313, such permission shall be established by resolution of the commission. The resolution may set out the circumstances under which the supervisor or managing official in charge of any area under the ownership or control of the commission may give such permission in emergency situations, and such resolution may further provide for the revocation of such permission by the secretary of the commission or by the supervisor or managing official of any area under the ownership and control of the commission.



37-313 Rules and regulations; traffic; violation; penalty.

The commission, with regard to roads on any area under its ownership or control, may adopt and promulgate such rules and regulations deemed necessary as authorized by sections 60-680 and 60-6,190. Any person guilty of a violation of the rules and regulations established under the authority of sections 60-680 and 60-6,190 shall be guilty of a Class V misdemeanor.



37-314 Commission; rules and regulations; commission orders; powers; public hearing; notice; seasons; opening and closing; powers of commission; violations; penalty.

(1) The commission may, in accordance with the Game Law, other provisions of law, and lawful rules and regulations, fix, prescribe, and publish rules and regulations regarding the methods or type, kind, and specifications of hunting, fur-harvesting, or fishing gear used in the taking of any game, game fish, nongame fish, game animals, fur-bearing animals, or game birds. Such rules and regulations may be amended, modified, or repealed from time to time and shall be based upon investigation and available but reliable data relative to such limitations and standards.

(2) The commission may, in accordance with the Game Law, other provisions of law, and lawful rules and regulations, pass and publish commission orders regarding (a) conservation orders authorized by the United States Fish and Wildlife Service, (b) open seasons and closed seasons, either permanent or temporary, (c) bag limits, including the age, sex, species, or area of the state in which any game, game fish, nongame fish, game animals, fur-bearing animals, or game birds may be taken, or (d) the taking of any particular kinds, species, or sizes of game, game fish, nongame fish, game animals, fur-bearing animals, and game birds in any designated waters or areas of this state. The commission may pass such commission orders after due investigation and having due regard to the distribution, abundance, economic value, breeding habits, migratory habits, and causes of depletion or extermination of the same in such designated waters or areas and having due regard to the volume of the hunting, fur harvesting, and fishing practiced therein and the climatic, seasonal, and other conditions affecting the protection, preservation, and propagation of the same in such waters or areas. The commission orders may be amended, modified, or repealed from time to time. Commission orders shall be based upon investigation and available but reliable data relative to such limitations and standards.

(3) The commission shall hold at least one public hearing in accordance with section 37-104 on each proposed commission order or amendment, modification, or repeal of a commission order and shall hold at least one public hearing in accordance with section 37-104, in addition to all other requirements of the Administrative Procedure Act, on each proposed rule and regulation or amendment, modification, or repeal of a rule or regulation. The commission shall give notice of such hearing to the public at least thirty days prior to the hearing by posting it on the commission's web site. No commission order shall be valid against any person until fifteen days after such order has been posted on the commission's web site. Each rule, regulation, amendment, modification, and repeal shall specify the date when it shall become effective and while it remains in effect shall have the force and effect of law.

(4) Regardless of the provisions of this section or of other provisions of the Game Law which empower the commission to set seasons on game birds, fish, or animals or provide the means and method by which such seasons are set or promulgated and regardless of the provisions of the Administrative Procedure Act, the commission may close or reopen any open season previously set on game birds, fish, or animals in all or any specific portion of the state. The commission shall only close or reopen such seasons by majority vote at a valid special meeting called under section 37-104 and other provisions of statutes regarding the holding of public meetings. Any closing or reopening of an open season previously set by the commission shall not be effective for at least twenty-four hours after such action by the commission. The commission shall make every effort to make available to all forms of the news media the information on any opening or closing of any open season on game birds, fish, or animals previously set. The commission may only use this special provision allowing the commission to open or close game bird, fish, or animal seasons previously set in emergency situations in which the continuation of the open season would result in grave danger to human life or property or to bird, fish, or wild animal populations. The commission may also close or reopen any season established by a conservation order under the same provisions pertaining to closing and reopening seasons in this section.

(5) Any person violating the rules and regulations adopted and promulgated or commission orders passed pursuant to this section shall be guilty of a Class III misdemeanor and shall be fined at least one hundred dollars upon conviction.

Commission is authorized to prescribe regulations for open and closed seasons. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-315 Commission; reciprocal agreements.

The commission may enter into agreements with other states bordering on the Missouri River providing for reciprocal recognition of licenses, permits, and laws of the agreeing states.



37-316 Rules and regulations; special permits; fish-related activities.

The commission shall adopt and promulgate rules and regulations which include (1) provisions for scientific, educational, or private wildlife management purposes as provided in section 37-418, (2) provisions for commercial fishing as provided in sections 37-4,104 and 37-543, (3) provisions for bait dealers as provided in section 37-4,105, and (4) provisions for aquaculturists as provided in section 37-468.



37-317 Commission; disseminate information.

The commission may disseminate information on the state park system and the wildlife resources of the state so as to inform the public of the outdoor recreation opportunities to be found in Nebraska.



37-318 Free fishing day; commission; powers and duties.

(1) To promote an interest in fishing and to create an awareness of Nebraska's lakes, rivers, streams, ponds, and parks, a day between March 15 and October 15, to be determined by the commission, shall be recognized as free fishing day. On this day, Nebraska residents and nonresidents may enjoy the privilege of fishing without the purchase of a fishing permit, except that any fishing done under the authority of a special daily fishing permit under section 37-422 still requires the purchase of such permit.

(2) No motor vehicle entry permit or fee will be required for entry into a permit area as defined in section 37-435 on free fishing day.

(3) Nothing in this section shall affect the applicability of statutes and regulations other than the permit requirements referred to in this section.

(4) The commission may adopt and promulgate rules and regulations necessary to carry out this section.



37-319 Lake, pond, or stream closed to fishing; notice.

If the commission desires to close to the taking of fish by any means, any lake, pond, or stream or designated portion thereof frequented by fish, or any lake, pond, or stream or designated portion thereof which it has stocked with fish, it shall cause notice thereof to be posted in at least two places on such lake, pond, or stream. Such notice shall designate as nearly as practicable the lake, pond, or stream or designated portion to be closed and shall state that on and after a date stated in the notice it shall be unlawful to take fish in such lake, pond, or stream.



37-320 Fish; propagation; stocking; removal by authority of commission; sale; proceeds.

The commission may take or authorize the taking of, at any time and in any manner, any fish or spawn belonging to the state for the purpose of propagation or stocking other waters or exchanging with the fish commissioner of other states or of the United States and may engage in the purchase, sale, and use of fish or fish eggs for stocking waters in this state. The proceeds of all sales of such fish, spawn, or eggs shall be paid into the State Game Fund.



37-321 Fish; emergency created by drying up of waters; permission to take by any means; order; violation; penalty.

The secretary of the commission may, by order, authorize the taking of fish by any means and in any number whenever the secretary determines, pursuant to standards imposed by rules and regulations adopted and promulgated by the commission, that such action is necessary for proper fish management as a result of an emergency created by the drying up of any waters inhabited by fish. Such determination shall specify the waters in which such emergency action is desirable, and the authorization so granted shall extend to such waters and to no others. The taking of any fish in violation of this section shall be a Class V misdemeanor.



37-322 Nongame fish; removal by commission; game fish; return to water alive.

In water where nongame fish abound, the commission may remove or cause to be removed by written agreement such nongame fish for fish management purposes and may sell such nongame fish. The proceeds from such sales shall be paid into the State Game Fund. Game fish protected by the Game Law, taken by such methods, shall be immediately returned alive and with as little injury as possible to the waters from which they were taken.



37-323 State Game Fund; created; investment; deposits by commission secretary; withholding funds; liability; penalty.

The secretary of the commission shall remit to the State Treasurer all tax money and other funds received by him or her and shall take the receipt of the treasurer therefor. The State Treasurer shall credit such funds to the State Game Fund except as otherwise provided in the Game Law.

The State Game Fund is created. Any money in the State Game Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

County clerks, other county officials, and the secretary of the commission shall be liable upon their official bonds for failure to pay over any of such funds coming into their hands. Any other agent who receives permit fees under the Game Law or the rules and regulations of the commission and who fails to remit the fees to the commission within a reasonable time after demand by the commission shall be liable to the commission in damages for double the amount of the funds wrongfully withheld. Any agent who purposefully fails to remit such fees with the intention of converting them is guilty of theft. The penalty for such violation shall be determined by the amount converted as specified in section 28-518.



37-324 Funds from permits and publications; placed in the State Game Fund; how used.

(1) The funds derived from the sale of permits and publications as provided in the Game Law, any unexpended balance now on hand from the sale of hunting, fur-harvesting, and fishing permits, and all money required by the Game Law to be paid into the State Game Fund are hereby appropriated to the use of the commission (a) for the propagation, importation, protection, preservation, and distribution of game and fish and necessary equipment therefor and all things pertaining thereto, (b) for the creation of cash funds under section 37-326, (c) for the administration and enforcement of the State Boat Act, (d) for boating safety educational programs, (e) for the construction and maintenance of boating and docking facilities, navigation aids, and access to boating areas and such other uses which will promote the safety and convenience of the boating public in Nebraska, and (f) for publishing costs for publications relating to topics listed in subdivisions (a) and (b) of this subsection and other topics of general interest to the state as approved by the commission. An amount equal to two dollars from each annual resident fishing permit and two dollars from each combination hunting and fishing permit sold in this state shall be used by the commission for the administration, construction, operation, and maintenance of fish hatcheries and for the distribution of fish.

(2) Expenditures for publications on topics of general interest to the state shall not exceed the income derived from single-copy and subscription sales of commission publications and advertising revenue from such publications.

Section sustained as constitutional since license fees are imposed by the state itself. Wilcox v. Havekost, 144 Neb. 562, 13 N.W.2d 899 (1944).



37-325 Commission; funds; how expended.

All funds expended by the commission shall be paid by the State Treasurer upon warrants drawn by the Director of Administrative Services on vouchers signed by the secretary. No such vouchers shall be issued except upon accounts authorized by the commission in open meeting, except that vouchers for mileage or other traveling expense shall be allowed as provided in sections 81-1174 to 81-1177. The commission shall at the first regular meeting audit all expenditures made since its last regular meeting.



37-326 Commission; establish change cash funds; use; how funded; amount; monthly accounting.

(1) The commission may establish change cash funds for use at any of the following locations:

(a) Staffed state parks;

(b) Staffed state recreation areas;

(c) Staffed state historical parks;

(d) Staffed state wildlife management areas; and

(e) Administrative offices of the commission.

(2) Money for the change cash funds shall be taken from the State Game Fund or the State Park Cash Revolving Fund.

(3) The amount of each change cash fund shall be determined by the commission based upon need at each location. At no location shall the sum of money to be used as a change cash fund exceed fifteen thousand dollars.

(4) Personnel at each location where a change cash fund has been established shall make a monthly accounting of such fund to the commission. The commission shall make a monthly accounting of all change cash funds to the State Treasurer.



37-327 Commission; fees; duty to establish; limit on increase.

(1) The commission shall establish fees for licenses, permits, stamps, bands, registrations, and certificates issued under the Game Law and the State Boat Act as provided in the Game Law and State Boat Act. The commission shall not increase any fee more than six percent per year, except that if a fee has not been increased by such percentage in the immediately preceding two years, the difference between a six percent increase and the actual percentage increase in such preceding two years may be added to the percentage increase in the following year. Such fees shall be collected and disposed of as provided in the Game Law and State Boat Act. The commission shall, as provided in the Game Law and State Boat Act, establish issuance fees to be retained by authorized agents issuing such licenses, permits, stamps, bands, registrations, and certificates. The commission shall establish such fees by the adoption and promulgation of rules and regulations.

(2) Prior to establishing any fee, the commission shall, at least thirty days prior to the hearing required in section 84-907, make the following information available for public review:

(a) The commission's policy on the minimum cash balance to be maintained in the fund in which the revenue from the fee being established is deposited and the justification in support of such policy;

(b) Monthly estimates of cash fund revenue, expenditures, and ending balances for the current fiscal year and the following two fiscal years for the fund in which the revenue from the fee being established is deposited. Estimates shall be prepared for both the current fee schedule and the proposed fee schedule; and

(c) A statement of the reasons for establishing the fee at the proposed level.

(3) The commission may adopt and promulgate rules and regulations to establish fees for expired licenses, permits, stamps, bands, registrations, and certificates issued under the Game Law and the State Boat Act. The commission shall collect the fees and remit them to the State Treasurer for credit to the State Game Fund.



37-327.01 Game Law Investigation Cash Fund; created; use; investment; record-keeping duties.

(1) The Game Law Investigation Cash Fund is created. The commission shall use the fund for the purpose of obtaining evidence for enforcement of the Game Law. The fund shall be funded through revenue collected under the Game Law and budgeted or allocated to the fund by the commission, and through donations from persons, wildlife groups, and other charitable sources. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) For the purpose of establishing and maintaining legislative oversight and accountability, the commission shall formulate record-keeping procedures for all expenditures, disbursements, and transfers of cash from the Game Law Investigation Cash Fund. Based on these record-keeping procedures, the commission shall prepare and deliver electronically to the Clerk of the Legislature by September 15 of each year a detailed report of the previous fiscal year which includes, but is not limited to: (a) The June 30 balance in the Game Law Investigation Cash Fund and the amounts delivered to the commission for distribution to agents and informants; (b) the total amount of expenditures; (c) the purpose of the expenditures including: (i) Salaries and any expenses of all agents and informants; (ii) front money for wildlife purchases; (iii) type of wildlife and amount purchased; and (iv) amount of front money recovered; (d) the total number of informants on payroll; and (e) the results procured through such transactions. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the secretary of the commission.

(3) The commission shall adopt and promulgate rules and regulations to carry out this section.



37-327.02 Game and Parks Commission Capital Maintenance Fund; created; use; investment.

The Game and Parks Commission Capital Maintenance Fund is created. The fund shall consist of money credited to the fund pursuant to section 77-27,132, transfers authorized by the Legislature, and any gifts, grants, bequests, or donations to the fund. The fund shall be administered by the commission and shall be used to build, repair, renovate, rehabilitate, restore, modify, or improve any infrastructure within the statutory authority and administration of the commission. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

Transfers may be made from the Game and Parks Commission Capital Maintenance Fund to the General Fund at the direction of the Legislature through June 30, 2019. The State Treasurer shall transfer four million five hundred thousand dollars from the Game and Parks Commission Capital Maintenance Fund to the General Fund between June 1, 2018, and June 30, 2018, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services. The State Treasurer shall transfer four million five hundred thousand dollars from the Game and Parks Commission Capital Maintenance Fund to the General Fund between June 1, 2019, and June 30, 2019, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services.



37-327.03 Game and Parks State Park Improvement and Maintenance Fund; created; use; investment.

The Game and Parks State Park Improvement and Maintenance Fund is created. The fund shall consist of transfers made by the Legislature and any gifts, grants, bequests, or donations to the fund. Money in the fund shall be used to build, repair, renovate, rehabilitate, restore, modify, or improve any infrastructure in the state park system. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-327.04 Game and Parks Commission Educational Fund; created; use; investment.

The Game and Parks Commission Educational Fund is created. The fund shall consist of money credited pursuant to section 60-3,227 and any other money as determined by the Legislature. The commission shall use the fund to provide youth education programs relating to wildlife conservation practices. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-328 Commission; acquire site for headquarters; consent of Governor.

The commission, with the consent of the Governor, may, out of funds appropriated for that purpose, acquire a site in Lincoln and erect thereon one or more buildings to serve the commission as a state headquarters.



37-329 State park system; real estate; acquisition; eminent domain; consent of Legislature.

With the consent of the Legislature, the commission is authorized and empowered to acquire, in the name of the State of Nebraska, real estate in this state of scenic, historic, recreational, or fish and wildlife management value or unique natural areas, or access thereto, by the use of eminent domain, as provided by sections 76-704 to 76-724.

Section not unconstitutional as being a special or local law; title of bill amending this section not unconstitutional for failing to include restrictions on disposition of property so acquired; section contains adequate constitutional standards for use of eminent domain. Duerfeldt v. State, 184 Neb. 242, 166 N.W.2d 737 (1969).



37-330 Commission; grant easements.

The commission may grant easements across real estate under its control for purposes that are in the public interest and do not negate the primary purpose for which the real estate is owned or controlled by the commission.



37-331 Commission; land; exchange; when.

The commission is hereby authorized and empowered to exchange land owned by the commission for other lands when the acquisition of the other lands involved in the exchange would, in the opinion of the commission, provide greater utility or value to the commission and materially aid in the promulgation of the basic duties and purposes of the commission. Any such exchange shall be made on the basis of dollar-for-dollar appraised valuation.



37-332 Acquisition of real estate by commission; bordering on lakes or artificial reservoirs; purpose.

The commission is authorized and empowered to acquire by gift, devise, or purchase real estate bordering on the shore of any lake or artificial reservoir constructed for the storage of water, for the purpose of developing public recreation areas and promoting the conservation of natural resources.



37-333 Meandered lakes; beds; dedication to public use; commission authorized to improve; jurisdiction.

Meandered lakes, the shore lines of which were meandered by government survey, and the beds thereof, are declared to be the property of the state for the benefit of the public, and the revenue therefrom and resources therein shall be subject to the Game Law and the rules and regulations of the commission relative thereto. The commission shall have authority to improve meandered lakes and to adopt and promulgate such rules and regulations as may be necessary to make proper use of the same. Nothing in this section shall be construed as claiming title in the State of Nebraska to any lake or stream or that portion of a lake or stream located upon lands to which patents have been issued by the United States to private individuals or persons.



37-334 Commission; participation with other public entities; wildlife habitats; expenditures authorized.

The commission may participate with the natural resources districts and other public agencies, pursuant to the Interlocal Cooperation Act or the Joint Public Agency Act, for the acquisition on a willing-seller willing-buyer basis only, leasing, taking of easements, development, management, and enhancement of wildlife habitats. The commission may expend, transfer, or reimburse participants with money received from the sale of hunting and fishing permits and habitat stamps for such purposes under policies established by the commission. The commission may use money received pursuant to this section for the matching of federal funds under section 37-901.



37-335 Commission; wildlife management areas; payments in lieu of taxes; proportionate allocation.

Commencing January 1, 1977, whenever the commission acquires title to private lands for wildlife management purposes, the commission shall annually make payments in lieu of taxes to the county treasurer of the county in which the land is located. Commencing January 1, 1997, the payments shall be the same as the real property taxes which would have been paid on the land if it were owned by a private owner. The value of the land shall be determined by the county assessor pursuant to sections 77-201 and 77-1301 to 77-1371 as if it were being used for the use it had immediately before acquisition by the commission excluding any improvements on the land either before or after its acquisition. The commission may protest the valuation of such land to the county board of equalization pursuant to section 77-1502 if the commission believes the land is not properly valued. The county board of equalization shall treat such protest in the same manner as any other protest pursuant to sections 77-1502 to 77-1509. The action of the county board of equalization on such protest may be appealed as provided in section 77-1510. The county treasurer shall allocate such payments to each taxing unit levying taxes on such property in the county in which the land has tax situs in the same proportion that the levy on the property of such taxing unit bears to the total levy on such real property of all the taxing units in which the property is taxed.



37-336 State wildlife management areas; commission; powers; fees; disposition of proceeds; violation; penalty.

(1) State wildlife management areas shall be administered by the commission but not as a part of the state park system nor with park funds.

(2) The commission may establish and collect reasonable fees for the use of operated facilities of a personal-service nature in state wildlife management areas, may in its sole discretion grant concessions in such areas for the provision of appropriate services to the public, may grant permits for certain land or other resource utilization commensurate with the purposes of this section, and may prescribe and collect appropriate fees or rentals therefor. The proceeds of all such fees, rentals, and other revenue from operated facilities, concessions, or permits shall be deposited in the State Game Fund.

(3) Any person violating this section or the regulations governing the public use or administration of a state wildlife management area shall be guilty of a Class III misdemeanor.

(4) For purposes of this section, state wildlife management areas means those areas which are primarily of public hunting, fishing, or other wildlife values, and which cannot logically be classified in one of the categories listed in subdivision (1), (2), or (3) of section 37-338, when so designated by the commission to be maintained from fish and game funds.



37-337 State park system; purpose.

The intent and purpose of sections 37-337 to 37-348 is to provide for the development and administration of a balanced state park system and to provide nonurban park areas for the inspiration, recreation, and enjoyment primarily of resident populations.



37-338 Terms, defined.

For purposes of sections 37-337 to 37-348, unless the context otherwise requires:

(1) State parks means parks of substantial area with the primary value of significant statewide scenic, scientific, or historic interest and having a complete development potential and, when possible, a representative portion which can be retained in a natural or relatively undisturbed state;

(2) State recreation areas means (a) areas with a primary value for day use, but with secondary overnight-use facilities or potential, and which have reasonable expansion capability and are located in accordance with sound park management principles and (b) state recreational trails;

(3) State historical parks means only sites which, in the opinion of competent, recognized authorities, are of notable historical significance to the State of Nebraska, of a size adequate to develop the full interpretative potential of the site, and which may be equipped with limited day-use facilities when such facilities do not detract from nor interfere with the primary purposes and values thereof; and

(4) State recreational trails means linear corridors of statewide or regional significance, of value for nonmotorized recreational use, and which may be equipped with amenities and support facilities appropriate to their intended purpose.



37-339 State park system; established; areas included; administration.

(1) The state park system hereby established shall consist of existing and acquired areas determined and designated by the commission as properly falling in one of the following classes: State parks, state recreation areas, and state historical parks.

(2) The commission shall be charged with the responsibility for the establishment and conduct of the state park system and all things pertaining thereto. The state park system shall be administered through a Division of State Parks hereby established within the commission to be headed by a division chief who has been selected for this purpose and who has an appropriate background in this field. The division chief shall be appointed by the commission and shall receive such salary as the commission shall determine.



37-340 State park system; classification of areas.

The commission shall periodically evaluate and assess the state park system by classifications and may redesignate specific areas from one class to another.



37-341 State park system; areas; designation.

All areas of the state park system shall be appropriately named and adequately designated by signs which shall be uniform in color and design, and of a type commensurate with the specific area. When applicable, state park names shall be indicative of the geography, history, or other natural features of the general area in which the park is located.



37-342 Leases; lease-purchase agreements; commission; powers; restrictions.

The commission may enter into long-term leases, lease-purchase agreements, or other agreements with private or governmental agencies for the control and use of real estate for state park system purposes. Except as authorized in section 37-907, the commission shall not provide a local governmental subdivision or agency thereof with an indication of intent to incorporate into the state park system any land or facilities owned or developed by such subdivision or agency unless the indication of intent is first approved by the Legislature. When seeking such approval, the commission shall provide the Legislature with the estimated fiscal impact of the incorporation, including the extent to which the costs of the incorporation can reasonably be expected to be paid from cash funds and the extent to which the costs will likely be required to be paid from General Fund appropriations.



37-343 Funds; use.

All funds made available by law, including funds already collected for state park purposes, shall be used only in the development and administration of the state park system.



37-344 Rules and regulations; use by public.

The commission may permit the use of all or a part of the areas within the state park system by the public and is authorized to adopt, promulgate, and enforce rules and regulations pertaining to the use, care, and administration of the units of such a system.



37-345 Fees; concessions; disposition; State Park Cash Revolving Fund; created; use; investment.

(1) The commission may establish and collect reasonable fees for the use of state park-operated facilities of a personal-service nature, such as cabins, camps, swimming facilities, boats, and other equipment or services of a similar nature. The commission, in its sole discretion, may grant concessions in state park areas for the provisions of certain appropriate services to the public, may grant permits for certain land or other resource utilization commensurate with the purposes of sections 37-337 to 37-348, and may prescribe and collect appropriate fees or rentals therefor.

(2) The proceeds of all such fees, rentals, or other revenue from operated facilities, concessions, or permits shall be credited to the State Park Cash Revolving Fund, which fund is hereby created in the state treasury, and shall be used by the commission solely for the improvement, maintenance, and operation of the state parks. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-346 Commission; state parks; use by public; concessions; length of term; fees.

In its discretion, the commission may permit the use of state parks and recreation grounds, or any of them, by the public under such regulations as may be prescribed. It may, in like manner, grant concessions therein upon such rentals or fees and for such terms not exceeding twenty years, as it may deem advisable.



37-347 Commission; Nebraska State Historical Society; recreational trails; cooperative agreements.

(1) The commission is hereby authorized to enter into cooperative agreements with the Nebraska State Historical Society and other appropriate public agencies for the reconnaissance, development, and administration of state historical parks.

(2) The commission may enter into cooperative agreements with appropriate agencies or subdivisions or departments of government for the reconnaissance, development, and administration of state recreational trails.



37-348 State park system; violations; penalty.

Any person violating sections 37-337 to 37-348 or the rules and regulations governing the public use or administration of a state park shall be guilty of a Class III misdemeanor.



37-349 State parks; use of name for trade purposes, prohibited; violation; penalty.

It shall be unlawful for any person, firm, or corporation carrying on within this state any business of whatever nature, conducted for profit, to adopt or use, as the name of the business, the name of any state park owned by the State of Nebraska. It shall further be unlawful for any person, firm, or corporation selling any commodity or service of any kind or nature whatever within this state to adopt or use, as a trade name, designation, or trademark of the commodity or service, the name of any state park owned by the State of Nebraska. The provisions of this section shall not prohibit or interfere in any way with the activities or powers of the commission. Any person, firm, or corporation which violates this section shall be guilty of a Class V misdemeanor.



37-350 Declaration of policy.

Whereas the areas of the state park system are among the most precious resources of this state and the development and utilization of these resources are important to the health and welfare of each person and the public in general, the public policy of this state is hereby declared to be:

(1) To recognize the immeasurable worth of Nebraska's recreational opportunities and provide for the development, operation, and maintenance of areas of the state park system;

(2) To provide quality recreational opportunities because such opportunities are an integral part of the good life desired by all residents of Nebraska; and

(3) To promote a more aggressive program for the proper improvement and utilization of our state park system.



37-351 Nebraska Outdoor Recreation Development Cash Fund; created; investment.

There is hereby created a fund to be known as the Nebraska Outdoor Recreation Development Cash Fund. The fund shall contain the money received pursuant to section 77-2602 and any funds donated as gifts, bequests, or other contributions to such fund from public or private entities. Transfers may be made from the fund to the General Fund at the direction of the Legislature through June 30, 2011. Any money in the Nebraska Outdoor Recreation Development Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-352 Nebraska Outdoor Recreation Development Cash Fund; disbursements; commission; multiyear recreational development plan.

(1) No appropriation shall be made from the Nebraska Outdoor Recreation Development Cash Fund until the commission has presented electronically a multiyear recreational development plan to the Legislature for its review, modification, and final approval. An updated version of such plan shall also be submitted electronically to the Legislature annually for its modification and approval. The money in such fund shall be administered according to this section by the commission for the development, operation, and maintenance of areas of the state park system. The money in such fund may be used in whole or in part for the matching of federal funds. All disbursements from the fund shall be made upon warrants drawn by the Director of Administrative Services.

(2) When a recreational plan is prepared for any state park system area or part of a state park system area cooperatively managed by the commission and the Nebraska State Historical Society, such plan shall insure that adequate funds are appropriated to develop and maintain historical aspects.



37-353 Taking of wildlife; when authorized.

All conservation officers, all wildlife managers employed by the commission, and all other staff designated by the commission shall be authorized to take any wildlife from the wild that has escaped captivity, is diseased, is needed for scientific study, is considered dangerous to human or livestock health, is damaging agricultural crops, or is otherwise deemed unsuitable to remain in the wild, as stipulated in rules and regulations adopted and promulgated by the commission.



37-354 Operation and maintenance; requirements; compliance and enforcement.

Property conveyed by the commission pursuant to sections 90-272 to 90-275 and 90-278 shall be operated and maintained as follows:

(1) The property shall be maintained so as to appear attractive and inviting to the public;

(2) Sanitation and sanitary facilities shall be maintained in accordance with applicable health standards;

(3) Properties shall be kept reasonably open, accessible, and safe for public use. Fire prevention and similar activities shall be maintained for proper public safety;

(4) Buildings, roads, trails, and other structures and improvements shall be kept in reasonable repair throughout their estimated lifetime to prevent undue deterioration and to encourage public use; and

(5) The facility shall be kept open for public use at reasonable hours and times of the year, according to the type of area or facility.

The commission shall be responsible for compliance and enforcement of the requirements set forth in this section.



37-355 Aquatic Invasive Species Program; activities authorized.

The Aquatic Invasive Species Program is created. Funds identified to support the program shall be used for aquatic invasive species activities which may include monitoring and sampling waters of the state for aquatic invasive species, hiring personnel, purchasing equipment to inspect and decontaminate conveyances, providing additional enforcement, education, and research relating to aquatic invasive species, and conducting aquatic invasive species projects as needed.



37-401 Hunting, fishing, or fur-harvesting permit; required, when; exemptions; violation; penalty.

For the purpose of supplying revenue for the propagation, importation, distribution, protection, and conservation of the wildlife of this state, including all wild animals, birds, fish, and all things pertaining thereto, every person sixteen years of age or older who hunts for game animals or game birds or takes bullfrogs or any other species defined as game or who takes fish and every person sixteen years of age or older who engages in fur harvesting shall first pay a fee established by the commission pursuant to section 37-327 and obtain a permit except persons exempt from this requirement pursuant to section 37-402. Any person violating this section shall be guilty of a Class II misdemeanor and shall be fined at least forty dollars.



37-402 Hunting, fishing, or fur-harvesting permit; persons exempt.

The following persons are exempt from the requirements of section 37-401:

(1) The owner or his or her invitee who takes fish in any body of water (a) which is entirely upon privately owned land, (b) which is entirely privately stocked, (c) which does not connect by inflow or outflow with other water outside such land, and (d) which is not operated on a commercial basis for profit; and

(2) Any paraplegic who takes fish in his or her privately owned body of water if he or she does not operate such body of water on a commercial basis for profit.



37-403 Farm or ranch owner or operator; hunting permit exemption; violation; penalty.

Any person who owns or operates farm or ranch land and who actually resides on a portion of such farm or ranch land, together with members of his or her immediate family also residing on such land, may hunt and possess, within duly established season bag and possession limits, upland game birds and all game except migratory waterfowl, shore birds, elk, deer, antelope, wild turkey, and mountain sheep without paying a fee and without obtaining a hunting permit as required in sections 37-401 and 37-411 or a habitat stamp as required in sections 37-426 to 37-433. For purposes of this exemption, immediate family means and is limited to husband and wife and their children and upland game means and is limited to cottontail rabbits, squirrels, grouse, partridges, pheasants, prairie chickens, and quail. Such exemption shall only apply to hunting done on land owned or operated by such person and shall not apply when hunting on the land of other persons. The commission may by rule and regulation require a person hunting without a permit claiming to come under this exemption to sign a statement presented by a conservation officer which states facts which verify that the person comes within this exemption.

A violation of this section shall be a Class IV misdemeanor.



37-404 Permits; qualifications; limitations.

(1) Any resident of the United States who has resided in this state continuously for a period of thirty days before applying for a permit under the Game Law and who has a bona fide intention of becoming a legal resident of this state, supported by documentary proof, shall be deemed to be a resident and may be issued a resident permit under the Game Law.

(2) No hunting permit shall be issued to any person who is known to have a significant physical or mental disability and who is unable to safely carry or use a firearm because of such disability except as provided in section 37-404.01.

(3) The commission may limit the number of days for which a permit is issued and the number of fish or game birds taken on one permit. The commission may provide for a method of tagging and identification of fish and game birds taken under a nonresident permit.

Legislature was constitutionally free to determine by what authority licenses should be imposed upon those desiring to hunt and fish. State ex rel. Stevens v. Nickerson, 97 Neb. 837, 151 N.W. 981 (1915).



37-404.01 Hunting permit; person with developmental disability; license-purchase exemption certificate; application; contents.

A hunting permit may be issued to any person who has a developmental disability and who has a license-purchase exemption certificate issued by the commission authorizing such person to purchase a hunting permit. The commission may adopt and promulgate rules and regulations to establish forms and procedures for the issuance of license-purchase exemption certificates. Any license-purchase exemption certificate issued pursuant to this section shall be issued at no cost to the person who has a developmental disability and shall clearly state on its face that the holder must at all times while hunting be accompanied as described in subsection (4) of section 37-413. No license-purchase exemption certificate shall be issued to any person who has been found by any court or mental health board to pose a current danger to himself or herself or others. As part of the application process for a license-purchase exemption certificate, a person who has a developmental disability shall present the commission with a written authorization signed by a physician indicating that the person who has a developmental disability is at all times capable of understanding and following directions given by another person and that the person who has a developmental disability is not a danger to himself or herself or others while engaged in hunting with a firearm. For purposes of this section, developmental disability has the same meaning as in section 83-1205.



37-405 Hunting, fishing, or fur-harvesting permit; expiration; duties of holder.

(1) The commission shall provide for the issuance of permits to hunt, fish, or harvest fur. Application for such permits shall be made to the commission or its agents and shall contain such information as may be prescribed by the commission. All applications for permits shall include the applicant's last four digits of his or her social security number. A permit shall authorize the person to whom it is issued to hunt, fish, or harvest fur-bearing animals as provided by the Game Law during the period for which the permit is issued.

(2) If the holder of a hunting permit is a hunter of migratory game birds, he or she shall be required to declare himself or herself as such and provide information regarding his or her migratory game bird hunting activity to the commission. Documentation of such a declaration shall be made on the hunting permit or a separate document which shall become a part of the permit. Costs to the commission of implementing such declaration and documentation and for participation in a federal program designed to obtain survey information on migratory bird hunting activity shall be funded from the State Game Fund. For purposes of this subsection, migratory bird has the definition found in 50 C.F.R. part 10, subpart B, section 10.12, and migratory game bird has the definition found in 50 C.F.R. part 20, subpart B, section 20.11(a).

(3)(a) All permits shall expire at midnight on December 31 in the year for which the permit is issued, except as otherwise provided in subdivision (b) of this subsection and sections 37-415, 37-420, and 37-421.

(b) The commission may issue multiple-year permits to hunt, fish, or harvest fur. The permits shall expire at midnight on December 31 in the last year for which the permit is valid.

(c) A multiple-year permit issued to a resident of Nebraska shall not be made invalid by reason of the holder subsequently residing outside of Nebraska.

(4) A person who is hunting, fur harvesting, or fishing shall present evidence of having a permit immediately upon demand to any officer or person whose duty it is to enforce the Game Law. Any person hunting, fishing, or fur harvesting in this state without such evidence shall be deemed to be without such permit.

(5) The commission shall adopt and promulgate rules and regulations necessary to carry out this section.



37-406 Licenses, permits, and stamps; issuance; fees; violation; penalty.

(1) Licenses, permits, and stamps required under the Game Law shall be issued by the commission and may be procured from the secretary of the commission. The commission may provide for the electronic issuance of any license, permit, or stamp required under the Game Law and may enter into contracts to procure necessary services and supplies for the electronic issuance of licenses, permits, and stamps. Except for permits issued under sections 37-462 and 37-463, the commission may provide for the issuance of any license, permit, or stamp required under the Game Law in the form of a number which identifies the holder in the records of the commission. The commission may designate itself and other persons, firms, and corporations as agents to issue licenses, permits, and stamps and collect the prescribed fees. The commission and any person, firm, or corporation authorized by the commission to issue licenses, permits, and stamps shall be entitled to collect and retain an additional fee of not more than three dollars, for each license, permit, or stamp issued as reimbursement for the clerical work of issuing the license, permit, or stamp and collecting and remitting the fees.

(2) The commission shall adopt and promulgate rules and regulations regarding electronic issuance of licenses, permits, and stamps, including electronic issuance devices, deposits by agents, and remittance of fees. The commission may provide for the electronic issuance of a license, permit, or stamp by acknowledging the purchase of such license, permit, or stamp without requiring a physical license, permit, or stamp or facsimile of such.

(3) It shall be unlawful for any person to duplicate any electronically issued license, permit, or stamp. Any person violating this subsection shall be guilty of a Class III misdemeanor and shall be fined at least seventy-five dollars, and any license, permit, or stamp involved in such violation shall be confiscated by the court.



37-407 Hunting, fishing, and fur-harvesting permits; fees.

(1) The commission may offer multiple-year permits or combinations of permits at reduced rates and may establish fees pursuant to section 37-327 to be paid to the state for resident and nonresident annual hunting permits, annual fishing permits, three-day fishing permits, one-day fishing permits, combination hunting and fishing permits, fur-harvesting permits, and nonresident two-day hunting permits issued for periods of two consecutive days, as provided in this section.

(2) The fee for a multiple-year permit shall be established by the commission pursuant to section 37-327 and shall not be more than the number of years the permit will be valid times the fee required for an annual permit as provided in subsection (3) or (4) of this section. Payment for a multiple-year permit shall be made in a lump sum at the time of application. A replacement multiple-year permit may be issued under section 37-409 if the original is lost or destroyed.

(3) Resident fees shall be (a) not more than eighteen dollars for an annual hunting permit, (b) not more than twenty-four dollars for an annual fishing permit, (c) not more than fifteen dollars for a three-day fishing permit, (d) not more than nine dollars for a one-day fishing permit, (e) not more than thirty-nine dollars for an annual fishing and hunting permit, and (f) not more than twenty dollars for an annual fur-harvesting permit.

(4) Nonresident fees shall be (a) not more than two hundred sixty dollars for a period of time specified by the commission for fur harvesting one thousand or less fur-bearing animals and not more than seventeen dollars and fifty cents additional for each one hundred or part of one hundred fur-bearing animals harvested, (b)(i) for persons sixteen years of age and older, not more than one hundred six dollars for an annual hunting permit and (ii) for persons under sixteen years of age, not less than the fee required pursuant to subdivision (3)(a) of this section for an annual hunting permit, (c) not more than seventy-three dollars for a two-day hunting permit plus the cost of a habitat stamp, (d) not more than twelve dollars for a one-day fishing permit, (e) not more than twenty-two dollars for a three-day fishing permit, (f) not more than sixty-six dollars for an annual fishing permit, and (g)(i) for persons sixteen years of age and older, not more than one hundred fifty-nine dollars for an annual fishing and hunting permit and (ii) for persons under sixteen years of age, not less than the fee required pursuant to subdivision (3)(e) of this section for an annual fishing and hunting permit.

Legislature was constitutionally free to determine by what authority licenses should be imposed upon those desiring to hunt and fish. State ex rel. Stevens v. Nickerson, 97 Neb. 837, 151 N.W. 981 (1915).



37-408 Permit fees; remittance.

Any county clerk, county official, or agent authorized to issue hunting, fishing, or fur-harvesting permits shall remit the fees for the permits to the commission in the manner and at the times prescribed by the rules and regulations of the commission.



37-409 Hunting, fishing, and fur-harvesting permits; lost permit; replacement; fee.

The commission may issue a replacement permit for hunting, fishing, both hunting and fishing, or fur harvesting or for such other permits as may be issued by the commission to any person who has lost his or her original permit upon receipt from such person of satisfactory proof of purchase and an affidavit of loss of such original permit. The commission shall prescribe the procedures for applying for a replacement permit and may authorize electronic issuance. The commission may also designate agents to issue replacement permits pursuant to section 37-406. A fee of not less than one dollar and fifty cents and not more than five dollars, as established by the commission, shall be charged for the issuance of each replacement permit.



37-410 Permits; unlawful acts; penalty; confiscation of permits; residents under sixteen years of age, no permit necessary.

(1) It shall be unlawful (a) for any person who has been issued a permit under the Game Law to lend or transfer his or her permit to another or for any person to borrow or use the permit of another, (b) for any person to procure a permit under an assumed name or to falsely state the place of his or her legal residence or make any other false statement in securing a permit, (c) for any person to knowingly issue or aid in securing a permit under the Game Law for any person not legally entitled thereto, (d) for any person disqualified for a permit to hunt, fish, or harvest fur with or without a permit during any period when such right has been forfeited or for which his or her permit has been revoked by the commission, or (e) for any nonresident under the age of sixteen years to receive a permit to harvest fur from any fur-bearing animal under the Game Law without presenting a written request therefor signed by his or her father, mother, or guardian.

(2) All children who are residents of the State of Nebraska and are under sixteen years of age shall not be required to have a permit to hunt, harvest fur, or fish.

(3) Any person violating subdivision (1)(a), (b), (c), or (d) of this section shall be guilty of a Class II misdemeanor and, upon conviction, shall be fined at least one hundred dollars for violations involving a fishing permit, at least one hundred fifty dollars for violations involving a small game, fur-harvesting, paddlefish, or deer permit, at least two hundred fifty dollars for violations involving an antelope permit, at least five hundred dollars for violations involving an elk permit, and at least one thousand dollars for violations involving a mountain sheep permit. Any person violating subdivision (1)(e) of this section shall be guilty of a Class III misdemeanor and shall be fined at least seventy-five dollars. Any permits purchased or used in violation of this section shall be confiscated by the court.



37-411 Hunting, fishing, or fur harvesting without permit; unlawful; exceptions; violations; penalties.

(1) Unless issued a permit as required in the Game Law, it shall be unlawful:

(a) For any resident of Nebraska who is sixteen years of age or older or any nonresident of Nebraska to engage in fur harvesting or possess any fur-bearing animal or raw fur. Nonresident fur-harvesting permits may be issued only to residents of states which issue similar permits to residents of Nebraska;

(b) For any resident of Nebraska who is sixteen years of age or older or any nonresident of Nebraska to hunt or possess any kind of game birds, game animals, or crows;

(c) For any person who is sixteen years of age or older to hunt or possess any migratory waterfowl without a federal migratory bird hunting stamp and a Nebraska migratory waterfowl stamp as required under the Game Law and rules and regulations of the commission; or

(d) For any person who is sixteen years of age or older to take any kind of fish, bullfrog, snapping turtle, tiger salamander, or mussel from the waters of this state or possess the same except as provided in section 37-402. All nonresident anglers under sixteen years of age shall be accompanied by a person who has a valid fishing permit.

(2) It shall be unlawful for a nonresident to hunt or possess any kind of game birds or game animals, to take any kind of fish, mussel, turtle, or amphibian, or to harvest fur with a resident permit illegally obtained.

(3) It shall be unlawful for anyone to do or attempt to do any other thing for which a permit is required by the Game Law without first obtaining such permit and paying the fee required.

(4) Any nonresident who hunts or has in his or her possession any wild mammal or wild bird shall first have a nonresident hunting permit as required under the Game Law and rules and regulations of the commission.

(5) Any nonresident who takes or has in his or her possession any wild turtle, mussel, or amphibian shall first have a nonresident fishing permit as required under the Game Law and rules and regulations of the commission.

(6) Except as provided in this section and sections 37-407 and 37-418, it shall be unlawful for any nonresident to trap or attempt to trap or to harvest fur or attempt to harvest fur from any wild mammal.

(7)(a) Any person violating this section shall be guilty of a Class II misdemeanor and, upon conviction, shall be fined at least fifty dollars for failure to hold the appropriate stamp under subdivision (1)(c) of this section, at least one hundred dollars for failure to hold a fishing permit, at least one hundred fifty dollars for failure to hold a small game, fur-harvesting, paddlefish, or deer permit, at least two hundred fifty dollars for failure to hold an antelope permit, at least five hundred dollars for failure to hold an elk permit, and at least one thousand dollars for failure to hold a mountain sheep permit.

(b) If the offense is failure to hold a hunting, fishing, fur-harvesting, deer, turkey, or antelope permit as required, unless issuance of the required permit is restricted so that permits are not available, the court shall require the offender to purchase the required permit and exhibit proof of such purchase to the court.

Legislature was constitutionally free to determine by what authority licenses should be imposed upon those desiring to hunt and fish. State ex rel. Stevens v. Nickerson, 97 Neb. 837, 151 N.W. 981 (1915).



37-412 Hunting or fur-harvesting permit; exception for dog trials.

No hunting permit or fur-harvesting permit shall be required of any nonresident entering this state solely to participate in scheduled dog trials for which an entry fee is charged. For purposes of this section, scheduled dog trials means events in which hunting dogs and their owners or handlers compete and are judged under controlled conditions in various feats of skill and performance in the hunting or retrieving of birds and animals when such events are conducted under the written authorization of the commission.



37-413 Firearm hunter education program; commission issue certificate; hunting, lawful when; apprentice hunter education exemption certificate; fee.

(1) For the purpose of establishing and administering a mandatory firearm hunter education program for persons twelve through twenty-nine years of age who hunt with a firearm or air gun any species of game, game birds, or game animals, the commission shall provide a program of firearm hunter education training leading to obtaining a certificate of successful completion in the safe handling of firearms and shall locate and train volunteer firearm hunter education instructors. The program shall provide instruction in the areas of safe firearms use, shooting and sighting techniques, hunter ethics, game identification, and conservation management. The commission shall issue a firearm hunter education certificate of successful completion to persons having satisfactorily completed a firearm hunter education course accredited by the commission and shall print, purchase, or otherwise acquire materials as necessary for effective program operation. The commission shall adopt and promulgate rules and regulations for carrying out and administering such programs.

(2) It shall be unlawful for any person twenty-nine years of age or younger to hunt with a firearm or air gun any species of game, game birds, or game animals except:

(a) A person under the age of twelve years who is accompanied as described in subsection (4) of this section;

(b) A person twelve through twenty-nine years of age who has on his or her person proof of successful completion of a hunter education course as described in subsection (1) of this section or a hunter education course issued by the person's state or province of residence or by an accredited program recognized by the commission;

(c) A person twelve through twenty-nine years of age who has on his or her person the appropriate hunting permit and an apprentice hunter education exemption certificate issued by the commission pursuant to subsection (3) of this section and who is accompanied as described in subsection (4) of this section; or

(d) A person who has a developmental disability, who holds the appropriate hunting permit and a license-purchase exemption certificate issued pursuant to section 37-404.01, and who is accompanied as described in subsection (4) of this section.

(3) An apprentice hunter education exemption certificate may be issued to a person twelve through twenty-nine years of age, once during such person's lifetime with one renewal, upon payment of a fee of five dollars and shall expire at midnight on December 31 of the year for which the apprentice hunter education exemption certificate is issued. The commission may adopt and promulgate rules and regulations allowing for the issuance of apprentice hunter education exemption certificates. All fees collected under this subsection shall be remitted to the State Treasurer for credit to the State Game Fund.

(4) For purposes of this section, accompanied means under the direct supervision of a person who is: (a) Nineteen years of age or older having a valid hunting permit. If such person is nineteen years of age or older but not older than twenty-nine years of age, he or she shall have also completed the required course of instruction to receive a certificate of completion for hunter education; and (b) at all times in unaided visual and verbal communication of persons who have a developmental disability and who are authorized under section 37-404.01 or no more than two persons having an apprentice hunter education exemption certificate. This subsection does not prohibit the use by such person nineteen years of age or older of ordinary prescription eyeglasses or contact lenses or ordinary hearing instruments.



37-414 Bow hunter education program; certificate; issuance; hunting, lawful; when.

(1) The commission shall establish and administer a bow hunter education program providing instruction in the safe use of bow hunting equipment, the fundamentals of bow hunting, shooting and hunting techniques, game identification, conservation management, and hunter ethics. When establishing such a program, the commission shall locate and train volunteers as bow hunter education instructors. The commission shall issue a certificate of successful completion to any person who satisfactorily completes a bow hunter education program accredited by the commission and shall print, purchase, or otherwise acquire materials necessary for effective program operation. The commission shall adopt and promulgate rules and regulations for carrying out and administering such program.

(2) A person twelve through twenty-nine years of age who is hunting antelope, deer, elk, or mountain sheep with a bow and arrow or crossbow pursuant to any provision of sections 37-447 to 37-453 shall (a) have on his or her person proof of successful completion of a bow hunter education course issued by his or her state or province of residence or by an accredited program recognized by the commission, (b) have on his or her person the appropriate hunting permit and an apprentice hunter education exemption certificate issued by the commission pursuant to subsection (3) of section 37-413 and be accompanied as described in subsection (4) of section 37-413, or (c) hold the appropriate hunting permit and a license-purchase exemption certificate issued pursuant to section 37-404.01 if required pursuant to such section.



37-415 Lifetime fur-harvesting, fishing, hunting, or combination permit; fees; replacement; rules and regulations.

(1) The commission may issue to any Nebraska resident a lifetime fur-harvesting, fishing, hunting, or combination hunting and fishing permit upon application and payment of the appropriate fee. The fee for a resident lifetime fur-harvesting permit shall be not more than two hundred ninety-nine dollars, the fee for a resident lifetime hunting permit shall be not more than three hundred ninety-six dollars, the fee for a resident lifetime fishing permit shall be not more than four hundred fifty-seven dollars plus the cost of a lifetime aquatic habitat stamp, and the fee for a resident lifetime combination hunting and fishing permit shall be not more than seven hundred ninety-two dollars plus the cost of a lifetime aquatic habitat stamp, as such fees are established by the commission pursuant to section 37-327. Payment of the fee shall be made in a lump sum at the time of application.

(2) A resident lifetime permit shall not be made invalid by reason of the holder subsequently residing outside the state.

(3) The commission may issue to any nonresident a lifetime fishing, hunting, or combination hunting and fishing permit upon application and payment of the appropriate fee. The fee for a nonresident lifetime hunting permit shall be not more than one thousand five hundred sixty-two dollars, the fee for a nonresident lifetime fishing permit shall be not more than one thousand one hundred twenty-five dollars plus the cost of a lifetime aquatic habitat stamp, and the fee for a nonresident lifetime combination hunting and fishing permit shall be not more than two thousand three hundred forty-two dollars plus the cost of a lifetime aquatic habitat stamp, as such fees are established by the commission pursuant to section 37-327. Payment of the fee shall be made in a lump sum at the time of application.

(4) A replacement resident or nonresident lifetime permit may be issued if the original has been lost or destroyed. The fee for a replacement shall be not more than five dollars, as established by the commission.

(5) The commission may adopt and promulgate rules and regulations to carry out this section and sections 37-416 and 37-417. Such rules and regulations may include, but need not be limited to, establishing fees which vary based on the age of the applicant.



37-416 Lifetime permits; stamps, required.

Lifetime hunting, fishing, or combination hunting and fishing permits shall not allow fur harvesting, the hunting of elk, mountain sheep, deer, antelope, or wild turkey, or other hunting or fishing done under authority of any special permit. The holder of a lifetime permit is required to purchase habitat stamps, aquatic habitat stamps, and Nebraska migratory waterfowl stamps pursuant to section 37-426.



37-417 Lifetime permits; fees; disposition.

Fees received for lifetime permits under the Game Law shall be credited to the State Game Fund. Twenty-five percent of the fees for lifetime permits shall not be expended but may be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Income from such investments may be expended by the commission.



37-418 Permits for scientific, educational, or private wildlife management purposes; when granted.

Permits may be granted by the commission to any properly accredited person to take and collect for strictly scientific, educational, or private wildlife management purposes any of the fauna hereby protected and their nests, eggs, and spawn. The commission shall adopt and promulgate rules and regulations to carry out this section, including, but not limited to, requirements relating to applications, eligibility, species which may be taken, methods of taking, and reporting.



37-419 Hunting, fishing, or fur-harvesting permit; person stationed in Nebraska in military service; certain students; resident permit.

(1) Any person in the military service of the United States, regardless of residence, who has been ordered to active duty at any facility of the Department of Defense or its component services located in the State of Nebraska, may hunt, fish, or harvest fur on the appropriate resident permit upon satisfactory proof that such person has been actually present for duty at such facility for a period of thirty days or more.

(2) Any person enrolled and in actual attendance as a full-time student in any university, college, junior college, or vocational-technical college in this state, regardless of residence, or any high school foreign exchange student in this state, may hunt or fish on the appropriate resident permit upon satisfactory proof that such person has been actually in attendance at any such institution for a period of thirty days or more or is a high school foreign exchange student.



37-420 Hunting, fur-harvesting, and fishing permit; veterans; exempt from payment of fees, when; special permits; limitations.

(1) Any veteran who is a legal resident of the State of Nebraska shall, upon application and without payment of any fee, be issued a combination fishing, fur-harvesting, and hunting permit, habitat stamp, aquatic habitat stamp, and Nebraska migratory waterfowl stamp if the veteran:

(a) Was discharged or separated with a characterization of honorable or general (under honorable conditions); and

(b)(i) Is rated by the United States Department of Veterans Affairs as fifty percent or more disabled as a result of service in the armed forces of the United States; or

(ii) Is receiving a pension from the department as a result of total and permanent disability, which disability was not incurred in the line of duty in the military service.

(2) If disabled persons are unable by reason of physical infirmities to hunt and fish in the normal manner, the commission may issue special permits without cost to those persons to hunt and fish from a vehicle, but such permits shall not authorize any person to shoot from any public highway.

(3) All permits issued without the payment of any fees pursuant to this section shall be perpetual and become void only upon termination of eligibility as provided in this section.

(4) The commission may adopt and promulgate rules and regulations necessary to carry out this section.

(5) Permits issued under subdivision (3) of this section as it existed prior to January 1, 2006, shall not expire as provided in section 37-421.



37-421 Combination hunting, fur-harvesting, and fishing permits; stamps; persons eligible; special permits, limitation.

(1) The commission may issue an annual combination fishing, fur-harvesting, and hunting permit, habitat stamp, aquatic habitat stamp, and Nebraska migratory waterfowl stamp upon application and payment of a fee of five dollars to (a) any Nebraska resident who is a veteran, who is sixty-four years of age or older, and who was discharged or separated with a characterization of honorable or general (under honorable conditions) or (b) any Nebraska resident who is sixty-nine years of age or older.

(2) A permit issued as provided in this section shall expire as provided in subdivision (3)(a) of section 37-405. Permits issued under this section as it existed before January 1, 2006, shall not expire as provided in section 37-405.

(3) If disabled persons are unable by reason of physical infirmities to hunt and fish in the normal manner, the commission may issue special permits without cost to those persons to hunt and fish from a vehicle, but such permits shall not authorize any person to shoot from any public highway.

(4) The commission may adopt and promulgate rules and regulations necessary to carry out this section.



37-421.01 Military deployment; permits; stamps; conditions; fee.

(1) Notwithstanding any provision of section 37-407 to the contrary, a Nebraska resident who is deployed out of state with a branch of the United States military or has been so deployed within the last twelve months at the time of application shall be entitled to receive an annual combination fishing, fur-harvesting, and hunting permit, habitat stamp, aquatic habitat stamp, and Nebraska migratory waterfowl stamp on a one-time basis upon returning to the state if the resident:

(a) Submits an application to the commission with a fee of five dollars; and

(b) Provides to the commission evidence of the resident's deployment out of state.

(2)(a) Notwithstanding any provision of section 37-447, 37-449, 37-450, 37-451, or 37-457 to the contrary, a Nebraska resident who purchased a big game permit and who was deployed out of state with a branch of the United States military for the entire season of the hunt and who was unable to use the permit shall be entitled to receive a discounted permit on a one-time basis upon returning to the state if the resident provides to the commission evidence of deployment. Alternatively, the member of the military may request a refund of the amount paid for a big game permit and the commission shall pay such amount.

(b) For purposes of this subsection, big game means antelope, deer, elk, mountain sheep, and wild turkeys.

(c) The commission shall establish a fee of five dollars for the discounted permits authorized in this subsection.

(3) The commission may authorize electronic issuance of the discounted permits authorized under this section.

(4) The commission may adopt and promulgate rules and regulations that set forth the procedures for applying for, and the issuance of, the discounted permits authorized in this section, including what constitutes evidence of deployment to qualify for the permits.



37-422 Special daily fishing permits; fee; form; requirements; commission; establish; educational fishing project permits.

(1) The commission may require special daily fishing permits on areas designated by it and subject to intensive fishery management. Such permits may be vended by mechanical or electronic methods. The commission may establish the fee, form, and requirements of such special daily fishing permit, and establish rules and regulations and commission orders pursuant to section 37-314 governing seasons, limits, methods of taking, open or closed waters, and such other regulations and commission orders as it deems necessary on such designated areas. Such special daily fishing permit shall be required of any and all persons fishing on the designated area and shall be the only fishing permit required thereon. The commission may only issue the permits authorized by this section on staffed areas or on portions of staffed areas under its ownership or control which are intensively managed or stocked for a high level of fish production.

(2) An educational fishing project permit may be issued to any instructor of a university, college, or high school and his or her students participating in an educational fishing project. Such persons shall be exempt from the payment of any fees provided by the Game Law for the privilege of fishing in Nebraska while participating in the project. Such exemption shall not extend to the privilege of commercial fishing or to the privilege of fishing for any species of fish on which an open season is limited to a restricted number of permits or to special permits for a restricted area. The commission shall adopt and promulgate rules and regulations necessary to carry out this subsection.



37-423 Fishing permit; recipient of old age assistance; exempt from payment of fees; condition.

Any person who is a recipient of old age assistance as provided by Chapter 68, article 10, and who is a resident of the State of Nebraska shall be exempt from the payment of any fees provided by the laws of the State of Nebraska for the privilege of fishing in Nebraska if he or she obtains a certificate from the county clerk of the county in which such person resides certifying that he or she is a recipient of old age assistance.



37-424 Special fishing permit for resident who is physically or developmentally disabled; fee.

(1) The commission may issue, regardless of any other requirements or qualifications of the Game Law, special fishing permits to those residents of the State of Nebraska who are severely physically disabled or developmentally disabled and who require assistance fishing. The special permit shall entitle the disabled person and one person assisting the disabled person to take or possess any aquatic organism in compliance with the Game Law. The special permit shall be valid without an aquatic habitat stamp issued under the provisions of sections 37-426 to 37-433. The disabled person shall be considered the holder of the permit. The annual fee for such permit shall be five dollars, regardless of the age of the applicant.

(2) For purposes of this section, severely physically disabled person means a person certified by a physician to have a permanent physical impairment which results in an inability to use fishing equipment unassisted.

(3) For purposes of this section, developmentally disabled person means a person who has a developmental disability as defined in section 83-1205 and whose disability is certified by a physician as resulting in an inability to use fishing equipment unassisted.

(4) The commission shall adopt and promulgate rules and regulations necessary to carry out this section.



37-425 Special fishing permits for wards of the state; issuance.

The commission may issue, regardless of any other requirements or qualifications of law, without cost, special fishing permits to wards of the state, on a group basis, for therapeutic purposes, when application has been made to the commission by the head of the appropriate state institution involved.



37-426 Taking birds, animals, and aquatic organisms; stamps; when required; exhibit on request; fees.

(1) Except as provided in subsection (4) of this section:

(a) No resident of Nebraska sixteen years of age or older and no nonresident of Nebraska regardless of age shall hunt, harvest, or possess any game bird, upland game bird, game animal, or fur-bearing animal unless, at the time of such hunting, harvesting, or possessing, such person has an unexpired habitat stamp as prescribed by the rules and regulations of the commission prior to the time of hunting, harvesting, or possessing such bird or animal;

(b) No resident or nonresident of Nebraska shall take or possess any aquatic organism requiring a Nebraska fishing permit, including any fish, bullfrog, snapping turtle, tiger salamander, or mussel, unless, at the time of such taking or possessing, such person has an unexpired aquatic habitat stamp as prescribed by the rules and regulations of the commission prior to the time of taking or possessing a fish, bullfrog, snapping turtle, tiger salamander, or mussel; and

(c) No resident of Nebraska sixteen years of age or older and no nonresident of Nebraska regardless of age shall hunt, harvest, or possess any migratory waterfowl unless, at the time of such hunting, harvesting, or possessing, such person has an unexpired Nebraska migratory waterfowl stamp as prescribed by the rules and regulations of the commission prior to the time of hunting, harvesting, or possessing such migratory waterfowl.

(2)(a) The commission may issue a lifetime habitat stamp upon application and payment of the appropriate fee. The fee for a lifetime habitat stamp shall be twenty times the fee required in subsection (5) of this section for an annual habitat stamp. Payment of such fee shall be made in a lump sum at the time of application. A replacement lifetime habitat stamp may be issued if the original is lost or destroyed. The fee for a replacement shall be not more than five dollars, as established by the commission.

(b) The commission may issue a lifetime Nebraska migratory waterfowl stamp upon application and payment of the appropriate fee. The fee for a lifetime Nebraska migratory waterfowl stamp shall be twenty times the fee required in subsection (5) of this section for an annual Nebraska migratory waterfowl stamp. Payment of such fee shall be made in a lump sum at the time of application. A replacement Nebraska lifetime migratory waterfowl stamp may be issued if the original is lost or destroyed. The fee for a replacement shall be not more than five dollars, as established by the commission.

(c) The commission may issue a lifetime aquatic habitat stamp upon application and payment of the appropriate fee. The fee for a lifetime aquatic habitat stamp shall be twenty times the fee required in subdivision (5)(c) of this section for an annual aquatic habitat stamp. Payment of such fee shall be made in a lump sum at the time of application. A replacement lifetime aquatic habitat stamp may be issued if the original is lost or destroyed. The fee for a replacement shall be not more than five dollars, as established by the commission.

(3)(a) The commission may issue a multiple-year habitat stamp upon application and payment of the appropriate fee. The fee for a multiple-year habitat stamp shall be established by the commission pursuant to section 37-327 and shall not be more than the number of years the stamp is valid times the fee required in subsection (5) of this section for an annual habitat stamp. Payment of such fee shall be made in a lump sum at the time of application. A replacement multiple-year habitat stamp may be issued if the original is lost or destroyed.

(b) The commission may issue a multiple-year Nebraska migratory waterfowl stamp upon application and payment of the appropriate fee. The fee for a multiple-year Nebraska migratory waterfowl stamp shall be established by the commission pursuant to section 37-327 and shall not be more than the number of years the stamp is valid times the fee required in subsection (5) of this section for an annual Nebraska migratory waterfowl stamp. Payment of such fee shall be made in a lump sum at the time of application. A replacement Nebraska multiple-year migratory waterfowl stamp may be issued if the original is lost or destroyed.

(c) The commission may issue a multiple-year aquatic habitat stamp upon application and payment of the appropriate fee. The fee for a multiple-year aquatic habitat stamp shall be established by the commission pursuant to section 37-327 and shall not be more than the number of years the stamp is valid times the fee required in subsection (5) of this section for an annual aquatic habitat stamp. Payment of such fee shall be made in a lump sum at the time of application. A replacement multiple-year aquatic habitat stamp may be issued if the original is lost or destroyed.

(4) Habitat stamps are not required for holders of limited permits issued under section 37-455. Aquatic habitat stamps are not required (a) when a fishing permit is not required, (b) for holders of permits pursuant to section 37-424, or (c) for holders of lifetime fishing permits or lifetime combination hunting and fishing permits purchased prior to January 1, 2006. Nebraska migratory waterfowl stamps are not required for hunting, harvesting, or possessing any species other than ducks, geese, or brant. For purposes of this section, a showing of proof of the electronic issuance of a stamp by the commission shall fulfill the requirements of this section.

(5)(a) Any person to whom a stamp has been issued shall, immediately upon request, exhibit evidence of issuance of the stamp to any officer. Any person hunting, fishing, harvesting, or possessing any game bird, upland game bird, game animal, or fur-bearing animal or any aquatic organism requiring a fishing permit in this state without evidence of issuance of the appropriate stamp shall be deemed to be without such stamp.

(b) An annual habitat stamp shall be issued upon the payment of a fee of twenty-five dollars per stamp. A multiple-year habitat stamp shall be issued in conjunction with a multiple-year hunting permit or a multiple-year combination hunting and fishing permit at a fee of not more than twenty-five dollars times the number of years the multiple-year permit is valid.

(c) An aquatic habitat stamp shall be issued in conjunction with each fishing permit for a fee of fifteen dollars per stamp for annual fishing permits, three-day fishing permits, or combination hunting and fishing permits, a fee of not more than fifteen dollars times the number of years the multiple-year fishing permit or a multiple-year combination hunting and fishing permit is valid, and a fee of not more than twenty times the fee required for an annual aquatic habitat stamp for lifetime fishing or combination hunting and fishing permits. The fee established under section 37-407 for a one-day fishing permit shall include an aquatic habitat stamp. One dollar from the sale of each one-day fishing permit shall be remitted to the State Treasurer for credit to the Nebraska Aquatic Habitat Fund.

(d) An annual Nebraska migratory waterfowl stamp shall be issued upon the payment of a fee of not less than ten dollars and not more than sixteen dollars per stamp. A multiple-year Nebraska migratory waterfowl stamp may only be issued in conjunction with a multiple-year hunting permit or a multiple-year combination hunting and fishing permit at a fee of not more than the annual fee times the number of years the multiple-year permit is valid.

(e) The commission shall establish the fees pursuant to section 37-327.



37-427 Stamps; nontransferable; expiration.

The habitat stamp, aquatic habitat stamp, or Nebraska migratory waterfowl stamp required by section 37-426 is not transferable. The lifetime habitat stamp, the lifetime aquatic habitat stamp, and the lifetime Nebraska migratory waterfowl stamp do not expire. A multiple-year stamp expires at midnight on December 31 in the last year for which the multiple-year stamp is valid. A habitat stamp purchased for a permit which is valid into the next calendar year expires when the permit expires. Any other stamp expires at midnight on December 31 in the year for which the stamp is issued.



37-428 Stamps; unlawful acts; penalty; affirmative defense.

It shall be unlawful: (1) For any person who has a stamp under sections 37-426 to 37-433 to lend or transfer the stamp to another person or for any person to borrow or use the stamp of another; (2) for any person to (a) procure a stamp under an assumed name, (b) falsely state the place of his or her legal residence in procuring the stamp, or (c) make any other false statement in procuring the stamp; (3) for any person to knowingly issue or aid in securing a stamp under sections 37-426 to 37-433 for any person not legally entitled thereto; (4) for any person disqualified for a stamp to take or possess a fish, bullfrog, snapping turtle, tiger salamander, or mussel, to hunt game birds, upland game birds, or game animals, or to harvest fur-bearing animals with or without a stamp during any period when such right has been forfeited or for which his or her stamp has been revoked by the commission; or (5) for anyone to take or possess a fish, bullfrog, snapping turtle, tiger salamander, or mussel, to hunt game birds, migratory waterfowl, upland game birds, or game animals, or to harvest fur-bearing animals without a permit as required by section 37-401 and the appropriate stamp as required by the Game Law. Any person violating any of the provisions of sections 37-426 to 37-433 shall be guilty of a Class V misdemeanor and the court shall require the offender to purchase the required stamp, and any stamp obtained or used in violation of sections 37-426 to 37-433 shall be canceled and confiscated, if appropriate, by the court.

It shall be an affirmative defense to prosecution for any violation of sections 37-426 to 37-433 for which possession is an element of the offense that such possession was not the result of effort or determination or that the actor was unaware of his or her physical possession or control for a sufficient period to have been able to terminate such possession or control.



37-429 Stamps; issuance.

The commission shall provide for the issuance of habitat stamps, aquatic habitat stamps, and Nebraska migratory waterfowl stamps in the manner provided in section 37-406.



37-430 Habitat stamps; authorized agents; fees; remit.

Any person, firm, or corporation authorized as an agent to sell the stamps under sections 37-426 to 37-433 and collect the fees therefor shall remit the fees for the stamps to the commission in the manner and at the times prescribed by the rules and regulations of the commission.



37-431 Nebraska Habitat Fund; Nebraska Aquatic Habitat Fund; created; use; investment; stamps; fees; disposition; duties of officials; violation; penalty.

(1)(a) The Nebraska Habitat Fund is created. The commission shall remit fees received for annual and multiple-year habitat stamps and annual and multiple-year Nebraska migratory waterfowl stamps to the State Treasurer for credit to the Nebraska Habitat Fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Up to twenty-five percent of the annual receipts of the fund may be spent by the commission to provide access to private wildlife lands and habitat areas, and the remainder of the fund shall not be spent until the commission has presented a habitat plan to the Committee on Appropriations of the Legislature for its approval.

(b) Fees received for lifetime habitat stamps and lifetime Nebraska migratory waterfowl stamps under the Game Law shall be credited to the Nebraska Habitat Fund. Twenty-five percent of the fees for such stamps shall not be expended but may be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Income from such investments may be expended by the commission pursuant to section 37-432.

(2)(a) The Nebraska Aquatic Habitat Fund is created. The commission shall remit fees received for annual and multiple-year aquatic habitat stamps and one dollar of the one-day fishing permit fee as provided in section 37-426 to the State Treasurer for credit to the Nebraska Aquatic Habitat Fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Up to thirty percent of the annual receipts of the fund may be spent by the commission to provide public waters angler access enhancements and to provide funding for the administration of programs related to aquatic habitat and public waters angler access enhancements, and the remainder of the fund shall not be spent until the commission has presented a habitat plan to the Committee on Appropriations and the Committee on Natural Resources of the Legislature for their approval.

(b) Fees received for lifetime aquatic habitat stamps shall be credited to the Nebraska Aquatic Habitat Fund and shall not be expended but may be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Income from such investments may be expended by the commission pursuant to section 37-432.

(3) The secretary of the commission and any county clerk or public official designated to sell habitat stamps, aquatic habitat stamps, or Nebraska migratory waterfowl stamps shall be liable upon their official bonds or equivalent commercial insurance policy for failure to remit the money from the sale of the stamps, as required by sections 37-426 to 37-433, coming into their hands. Any agent who receives stamp fees and who fails to remit the fees to the commission within a reasonable time after demand by the commission shall be liable to the commission in damages for double the amount of the funds wrongfully withheld. Any agent who purposefully fails to remit such fees with the intention of converting them is guilty of theft. The penalty for such violation shall be determined by the amount converted as specified in section 28-518.



37-432 Stamps; money received from fees; administered by commission; purposes.

(1) All money received from the sale of habitat stamps, as provided by sections 37-426 to 37-433, shall be administered by the commission for the acquisition of, on a willing-seller willing-buyer basis only, leasing of, development of, management of, enhancement of, access to, and taking of easements on wildlife lands and habitat areas. Such funds may be used in whole or in part for the matching of federal funds. Up to twenty-five percent of the money received from the sale of habitat stamps may be used to provide access to private wildlife lands and habitat areas.

(2) All money received from the sale of aquatic habitat stamps, as provided by sections 37-426 to 37-433, shall be administered by the commission and shall be used for the maintenance and restoration of existing aquatic habitat if maintenance and restoration is practicable, for the enhancement of existing aquatic habitat, for public waters angler access enhancements, and for administration of programs related to aquatic habitat and public waters angler access enhancements. Such funds may be used in whole or in part for the matching of federal funds. Up to thirty percent of the money received from the sale of aquatic habitat stamps may be used to provide public waters angler access enhancements and to provide funding for administration of programs related to aquatic habitat and public waters angler access enhancements.

(3) All money received from the sale of Nebraska migratory waterfowl stamps, as provided by sections 37-426 to 37-433, shall be administered by the commission for the acquisition on a willing-seller willing-buyer basis only, leasing, development, management, and enhancement of and taking of easements on migratory waterfowl habitat. Such funds may be used in whole or in part for the matching of federal funds.



37-433 Violations; penalty; affirmative defense.

Unless otherwise provided in sections 37-426 to 37-433, any person who violates any provision of sections 37-426 to 37-433 or who violates or fails to comply with any rule or regulation thereunder shall be guilty of a Class V misdemeanor and shall be fined at least fifty dollars upon conviction.

It shall be an affirmative defense to prosecution for any violation of sections 37-426 to 37-433 for which possession is an element of the offense that such possession was not the result of effort or determination or that the actor was unaware of his or her physical possession or control for a sufficient period to have been able to terminate such possession or control.



37-434 Entry permits required; purpose.

For the purpose of supplying additional revenue to better accommodate the increasing public use of the Nebraska state park system by providing improved operation and maintenance, the commission shall establish an entry permit program for areas of the Nebraska state park system which are designated as permit areas by the commission.

Fees charged by sections 37-1101 et seq. are not violative of equal protection. State v. Sprague, 213 Neb. 581, 330 N.W.2d 739 (1983).



37-435 Entry permits; terms, defined.

For purposes of sections 37-434 to 37-446, unless the context otherwise requires:

(1) Motor vehicle means any self-propelled vehicle of a type required to be registered and licensed for operation on the highways of the state;

(2) Permit areas means those areas, or portions of areas, of the Nebraska state park system which are defined in subdivisions (1), (2), and (3) of section 37-338 and which are designated as provided in sections 37-339 and 37-340; and

(3) Permit means motor vehicle entry permit.

The term "permit area," as used in the statute, is not unconstitutionally vague. State v. Sprague, 213 Neb. 581, 330 N.W.2d 739 (1983).



37-436 Permits required; when.

The commission shall provide for the issuance of permits. All motor vehicles entering permit areas shall have a permit except:

(1) Motor vehicles bearing state licenses;

(2) Motor vehicles in use for law enforcement or emergency purposes;

(3) Motor vehicles engaged in the servicing, enforcement, administration, repair, maintenance, or construction of facilities or property and motor vehicles engaged in the delivery of commodities or materials to the permit areas;

(4) Motor vehicles being operated on a federal, state, or county highway which crosses a permit area, entering at one point and exiting at another;

(5) Motor vehicles which are traveling directly between the permit boundary and the site within the area where permits are vended; and

(6) Motor vehicles being operated by the holders of easements across permit areas or their agents, employees, or contractors.



37-437 Permit privileges.

A permit shall entitle the vehicle for which it is issued access to any permit area and no other right or privilege shall be conveyed. A permit shall not entitle the holder, or any occupant of the vehicle, to any service, facility, or activity for which a separate fee is imposed.



37-438 Annual and temporary permits; fees.

(1) The commission shall devise permits in two forms: Annual and temporary.

(2) The annual permit may be purchased by any person and shall be valid through December 31 in the year for which the permit is issued. The fee for the annual permit for a resident motor vehicle shall be not less than thirty dollars and not more than thirty-five dollars per permit. The fee for the annual permit for a nonresident motor vehicle shall not be less than the fee for a resident motor vehicle and not more than forty-five dollars. The commission shall establish such fees by the adoption and promulgation of rules and regulations.

(3) A temporary permit may be purchased by any person and shall be valid until noon of the day following the date of issue. The fee for the temporary permit for a resident motor vehicle shall be not less than six dollars and not more than seven dollars. The fee for the temporary permit for a nonresident motor vehicle shall not be less than the fee for a resident motor vehicle and not more than eight dollars. The commission shall establish such fees by the adoption and promulgation of rules and regulations. The commission may issue temporary permits which are either valid for any area or valid for a single area.



37-439 Duplicate annual permits; fee.

(1) In addition to the permits authorized in section 37-438, the commission shall design a duplicate annual permit which may be purchased for one-half the fee of an annual permit.

(2) The registered owner of two or more motor vehicles may purchase one duplicate annual permit for each annual permit purchased. The duplicate annual permit shall be used for the purchaser's vehicles. A duplicate annual permit may be purchased at any time during the year upon proof of purchase of an annual permit and in compliance with rules and regulations of the commission. A permitholder who sells his or her vehicle may purchase a duplicate annual permit upon surrendering the original permit or a substantial portion of the permit.



37-440 Display and issuance of permits; where procured; clerical fee.

(1) The commission shall prescribe the type and design of permits and the method for displaying permits on the driver's side of the windshield of motor vehicles. The commission may provide for the electronic issuance of permits and may enter into contracts to procure necessary services and supplies for the electronic issuance of permits.

(2) The permits may be procured from the central and district offices of the commission, at areas of the Nebraska state park system where commission offices are maintained, from self-service vending stations at designated park areas, from designated commission employees, through Internet sales from the commission's web site, from appropriate offices of county government, and from various private persons, firms, or corporations designated by the commission as permit agents. The commission and county offices or private persons, firms, or corporations designated by the commission as permit agents shall be entitled to collect and retain a fee of not more than one dollar, as established by the commission pursuant to section 37-327, for each permit as reimbursement for the clerical work of issuing the permits and remitting therefor. The commission shall be entitled to collect and retain a fee of one dollar for each permit sold through its web site as reimbursement for the clerical work and postage associated with issuing the permit.



37-441 Commission designate permit areas.

The commission shall evaluate the areas of the Nebraska state park system and designate those areas, or portions of areas, for which a permit shall be required. The commission shall periodically reevaluate the Nebraska state park system and designate additional permit areas or reclassify permit areas as nonpermit areas as conditions and public use warrant.



37-442 Permit areas; post signs; free permit, employees.

The commission shall post signs at all entrances to permit areas and the text of such signs shall clearly convey the fact that motor vehicles using the area are required to display a permit. The commission may issue free permits for the private motor vehicles of its employees who are required to reside on a permit area by the terms of their employment.



37-443 Unlawful entry; penalty; owner; prima facie responsible; when.

It is unlawful for a motor vehicle to enter a permit area unless a valid permit is displayed in or on the vehicle in the manner prescribed by the commission. A permit shall be required for entry at any time of the year. A permit shall be nontransferable and valid only for the motor vehicle for which issued. Any person who operates a motor vehicle in violation of this section shall be guilty of a Class V misdemeanor, and the court shall order the confiscation of any permit purchased or used in violation of this section. If the identity of the operator of a motor vehicle in violation of this section cannot be determined, the owner or person in whose name such vehicle is registered shall be held prima facie responsible for such violation and shall be guilty of a Class V misdemeanor.

The term "permit area," as used in the statute, is not unconstitutionally vague. State v. Sprague, 213 Neb. 581, 330 N.W.2d 739 (1983).



37-444 Entry permit program; commission; rules and regulations; enforce.

(1) The commission may adopt and promulgate rules and regulations as are necessary to administer the entry permit program and to carry out the purposes and intents of sections 37-434 to 37-446.

(2) The commission, its agents and officers, and any other peace officer of this state shall be empowered to enforce the provisions of sections 37-434 to 37-446.



37-445 Permit fees; remittance to commission; failure to remit; liability; penalty.

The county clerks or permit agents entitled to issue permits as provided by sections 37-434 to 37-446 shall remit the fees for the permits to the commission in the manner and at the times prescribed by the rules and regulations of the commission. Any permit agent who receives permit fees under sections 37-434 to 37-446 and who fails to remit the fees to the commission within a reasonable time after demand by the commission shall be liable to the commission in damages for double the amount of the funds wrongfully withheld. A permit agent who purposefully fails to remit such fees with the intention of converting them is guilty of theft. The penalty for such violation shall be determined by the amount converted as specified in section 28-518.



37-446 Permit fees; State Park Cash Revolving Fund; disbursement.

The permit fees charged under sections 37-438 and 37-439 shall be credited to the State Park Cash Revolving Fund and shall be disbursed for the administration, improvement, operation, and maintenance of those areas, or portion of areas, of the state park system which are designated as permit areas.



37-447 Permit to hunt deer; commission; powers; issuance; fee; violation; penalty.

(1) The commission may issue permits for the hunting of deer and adopt and promulgate rules and regulations and pass commission orders pursuant to section 37-314 to prescribe limitations for the hunting, transportation, and possession of deer. The commission may offer multiple-year permits or combinations of permits at reduced rates. The commission may specify by rule and regulation the information to be required on applications for such permits. Rules and regulations for the hunting, transportation, and possession of deer may include, but not be limited to, rules and regulations as to the type, caliber, and other specifications of firearms and ammunition used and specifications for bows and arrows used. Such rules and regulations may further specify and limit the method of hunting deer and may provide for dividing the state into management units or areas, and the commission may enact different deer hunting regulations for the different management units pertaining to sex, species, and age of the deer hunted.

(2) The number of such permits may be limited as provided by the rules and regulations of the commission, and except as provided in section 37-454, the permits shall be allocated in an impartial manner. Whenever the commission deems it advisable to limit the number of permits issued for any or all management units, the commission shall, by rules and regulations, determine eligibility to obtain such permits. In establishing eligibility, the commission may give preference to persons who did not receive a permit or a specified type of permit during the previous year or years.

(3) Such permits may be issued to allow deer hunting in the Nebraska National Forest and other game reserves and such other areas as the commission may designate whenever the commission deems that permitting such hunting will not be detrimental to the proper preservation of wildlife in Nebraska in such forest, reserves, or areas.

(4)(a) The commission may, pursuant to section 37-327, establish and charge a nonrefundable application fee of not more than seven dollars for deer permits in those management units awarded on the basis of a random drawing. The commission shall, pursuant to section 37-327, establish and charge a fee of not more than thirty-nine dollars for residents and not more than two hundred eighty-four dollars for nonresidents for each permit issued under this section except as otherwise provided in subdivision (b) of this subsection and subsection (6) of this section.

(b) The fee for a statewide buck-only permit limited to white-tailed deer shall be no more than two and one-half times the amount of a regular deer permit. The fee for a statewide buck-only deer permit that allows harvest of mule deer shall be no more than five times the amount of a regular deer permit.

(5)(a) The commission may issue nonresident permits after preference has been given for the issuance of resident permits as provided in rules and regulations adopted and promulgated by the commission.

(b) In management units specified by the commission, the commission may issue nonresident permits after resident preference has been provided by allocating at least eighty-five percent of the available permits to residents. The commission may require a predetermined application period for permit applications in specified management units. Such permits shall be issued after a reasonable period for making application, as established by the commission, has expired. When more valid applications are received for a designated management unit than there are permits available, such permits shall be allocated on the basis of a random drawing. All valid applications received during the predetermined application period shall be considered equally in any such random drawing without regard to time of receipt of such applications by the commission.

(6) The commission shall, pursuant to section 37-327, establish and charge a fee of not more than twenty-five dollars for residents and not more than forty-five dollars for nonresidents for a youth deer permit.

(7) Any person violating the rules and regulations adopted and promulgated or commission orders passed pursuant to this section shall be guilty of a Class II misdemeanor and shall be fined at least one hundred dollars upon conviction.



37-448 Special deer depredation season; extension of existing deer hunting season; permit; issuance; fee; free permits; when issued.

(1) Subject to rules and regulations adopted and promulgated by the commission, the secretary of the commission may designate, by order, special deer depredation seasons or extensions of existing deer hunting seasons. The secretary may designate a depredation season or an extension of an existing deer hunting season whenever he or she determines that deer are causing excessive property damage. The secretary shall specify the number of permits to be issued, the species of deer allowed to be taken, the bag limit for such species including deer for donation in accordance with the deer donation program established pursuant to sections 37-1501 to 37-1510, the beginning and ending dates for the depredation season or hunting season extension, shooting hours, the length of the depredation season or hunting season extension, and the geographic area in which hunting will be permitted. Hunting during a special depredation season or hunting season extension shall be limited to residents, and the rules and regulations shall allow use of any weapon permissible for use during the regular deer season.

(2) The depredation season may commence not less than five days after the first public announcement that the depredation season has been established. Permits shall be issued in an impartial manner at a location determined by the secretary. The commission shall, pursuant to section 37-327, establish and charge a fee of not more than twenty-five dollars for a special depredation season permit. The commission shall use the income from the sale of special depredation season permits for abatement of damage caused by deer. The commission shall also provide for an unlimited number of free permits for the taking of antlerless deer upon request to any person owning or operating at least twenty acres of farm or ranch land within the geographic area in which hunting will be permitted and to any member of the immediate family of any such person as defined in subdivision (2)(a) of section 37-455. A free permit shall be valid only within such area and only during the designated deer depredation season. Receipt of a depredation season permit shall not in any way affect a person's eligibility for a regular season permit.



37-449 Permit to hunt antelope; regulation and limitation by commission; issuance; fees; violation; penalty.

(1) The commission may issue permits for hunting antelope and may adopt and promulgate separate and, when necessary, different rules and regulations therefor within the limitations prescribed in sections 37-447 and 37-452 for hunting deer. The commission may offer multiple-year permits or combinations of permits at reduced rates.

(2) The commission may, pursuant to section 37-327, establish and charge a nonrefundable application fee of not more than seven dollars. The commission shall, pursuant to section 37-327, establish and charge a fee of not more than thirty-nine dollars for residents and not more than one hundred ninety-eight dollars for nonresidents for each permit issued under this section except as provided in subsection (4) of this section.

(3) The provisions for the distribution of deer permits and the authority of the commission to determine eligibility of applicants for permits as described in sections 37-447 and 37-452 shall also apply to the distribution of antelope permits.

(4) The commission shall, pursuant to section 37-327, establish and charge a fee of not more than twenty-five dollars for residents and not more than forty-five dollars for nonresidents for a youth antelope permit.

(5) Any person violating the rules and regulations adopted and promulgated pursuant to this section shall be guilty of a Class II misdemeanor and shall be fined at least one hundred dollars upon conviction.



37-450 Permit to hunt elk; regulation and limitation by commission; issuance; fee; violation; penalty.

(1) The commission may issue permits for hunting elk and may adopt and promulgate separate and, when necessary, different rules and regulations therefor within the limitations prescribed in sections 37-447 and 37-452 for hunting deer.

(2) The commission shall, pursuant to section 37-327, establish and charge (a) a nonrefundable application fee of not more than twelve dollars for a resident elk permit and not to exceed three times such amount for a nonresident elk permit and (b) a fee of not more than one hundred ninety-eight dollars for each resident elk permit issued and three times such amount for each nonresident elk permit issued.

(3) An applicant shall not be issued a resident elk permit that allows the harvest of an antlered elk more than once every five years. A person may only harvest one antlered elk in his or her lifetime except when harvesting an antlered elk with a limited permit to hunt elk pursuant to subdivision (1)(b) of section 37-455 or an auction or lottery permit pursuant to section 37-455.01.

(4) The provisions for the distribution of deer permits and the authority of the commission to determine eligibility of applicants for permits as described in sections 37-447 and 37-452 shall also apply to the distribution of elk permits.

(5) Any person violating the rules and regulations adopted and promulgated pursuant to this section shall be guilty of a Class III misdemeanor and shall be fined at least two hundred dollars upon conviction.



37-451 Permit to hunt mountain sheep; regulation and limitation by commission; issuance; fee; violation; penalty.

(1) The commission may issue permits for hunting mountain sheep and may adopt and promulgate separate and, when necessary, different rules and regulations therefor within the limitations prescribed in subsection (1) of section 37-447 and section 37-452 for hunting deer. Such rules and regulations shall include provisions allowing persons who find dead mountain sheep, or any part of a mountain sheep, to turn over to the commission such mountain sheep or part of a mountain sheep. The commission may dispose of such mountain sheep or part of a mountain sheep as it deems reasonable and prudent. Except as otherwise provided in this section, the permits shall be issued to residents of Nebraska.

(2) The commission shall, pursuant to section 37-327, establish and charge a nonrefundable application fee of not more than thirty-four dollars for permits issued only to residents. Any number of resident-only permits, as authorized by the commission, shall be awarded by random drawing to eligible applicants. No permit fee shall be charged in addition to the nonrefundable application fee.

(3) No more than one additional permit may be authorized and issued pursuant to an auction open to residents and nonresidents. The auction shall be conducted according to rules and regulations prescribed by the commission. Any money derived from the sale of permits by auction shall be used only for perpetuation and management of mountain sheep, elk, and deer.

(4) If the commission determines to limit the number of permits issued for any or all management units, the commission shall by rule and regulation determine eligibility requirements for the permits.

(5) A person may obtain only one mountain sheep permit in his or her lifetime.

(6) Any person violating the rules and regulations adopted and promulgated pursuant to this section shall be guilty of a Class III misdemeanor and shall be fined at least five hundred dollars upon conviction.



37-452 Hunting of antelope, elk, mountain sheep, mountain lion, or deer; age requirements.

(1) No person shall hunt antelope, elk, mountain sheep, or mountain lions unless such person is at least twelve years of age, and any person who is twelve through fifteen years of age shall only hunt antelope, elk, mountain sheep, or mountain lions when supervised by a person nineteen years of age or older having a valid hunting permit.

(2) No person shall hunt deer unless such person is at least ten years of age, and any person who is ten through fifteen years of age shall only hunt deer when supervised by a person nineteen years of age or older having a valid hunting permit.

(3) A person nineteen years of age or older having a valid hunting permit shall not supervise more than two persons while hunting deer, antelope, elk, mountain sheep, or mountain lions at the same time.



37-453 Permit to hunt deer, antelope, or elk; individual or joint application; ineligibility of individual, when.

Applications for the special permits provided for in section 37-447 or 37-449 shall be made individually or on a unit basis. If such application is made on a unit basis, not more than two applicants may apply for such permit in one application. If such application is granted, such special permits shall be issued to the persons so applying. If any one of the persons so applying shall be ineligible to receive such special permit, the entire group so applying shall be disqualified. No person applying for such special permit on a unit basis shall also apply individually.



37-454 Permit to hunt deer, antelope, or elk; issued to disabled person; limitation.

A permit issued to a disabled person to hunt deer, antelope, or elk shall not have a limitation regarding the sex of such animal unless, for management purposes, the commission determines that all permits issued in the management unit in which the application for a permit is made shall have a limitation regarding the sex of the animal.



37-455 Limited deer, antelope, wild turkey, or elk permit; conditions; fee.

(1) The commission may issue a limited permit for deer, antelope, wild turkey, or elk to a person who is a qualifying landowner or leaseholder and his or her immediate family as described in this section. The commission may issue nonresident landowner limited permits after preference has been given for the issuance of resident permits as provided in rules and regulations adopted and promulgated by the commission. A permit shall be valid during the predetermined period established by the commission pursuant to sections 37-447 to 37-450, 37-452, 37-456, or 37-457. Upon receipt of an application in proper form as prescribed by the rules and regulations of the commission, the commission may issue (a) a limited deer, antelope, or wild turkey permit valid for hunting on all of the land which is owned or leased by the qualifying landowner or leaseholder if such lands are identified in the application or (b) a limited elk permit valid for hunting on the entire elk management unit of which the land of the qualifying landowner or leaseholder included in the application is a part.

(2)(a) The commission shall adopt and promulgate rules and regulations prescribing procedures and forms and create requirements for documentation by an applicant or permittee to determine whether the applicant or permittee is a Nebraska resident and is a qualifying landowner or leaseholder of the described property or is a member of the immediate family of such qualifying landowner or leaseholder. The commission may adopt and promulgate rules and regulations that create requirements for documentation to designate one qualifying landowner among partners of a partnership or officers or shareholders of a corporation that owns or leases eighty acres or more of farm or ranch land for agricultural purposes and among beneficiaries of a trust that owns or leases eighty acres or more of farm or ranch land for agricultural purposes. Only a person who is a qualifying landowner or leaseholder and such person's immediate family may apply for a limited permit. An applicant may apply for no more than one permit per species per year except as otherwise provided in the rules and regulations of the commission. For purposes of this section, immediate family means and is limited to a husband and wife and their children or siblings sharing ownership in the property.

(b) The conditions applicable to permits issued pursuant to sections 37-447 to 37-450, 37-452, 37-456, or 37-457, whichever is appropriate, shall apply to limited permits issued pursuant to this section, except that the commission may pass commission orders for species harvest allocation pertaining to the sex and age of the species harvested which are different for a limited permit than for other hunting permits. For purposes of this section, white-tailed deer and mule deer shall be treated as one species.

(3)(a) To qualify for a limited permit to hunt deer or antelope, the applicant shall be a Nebraska resident who (i) owns or leases eighty acres or more of farm or ranch land for agricultural purposes or a member of such person's immediate family or (ii) is the partner, officer, shareholder, or beneficiary designated as the qualifying landowner by a partnership, corporation, or trust as provided in the rules and regulations under subdivision (2)(a) of this section or a member of the immediate family of the partner, officer, shareholder, or beneficiary. The number of limited permits issued annually per species for each farm or ranch shall not exceed the total acreage of the farm or ranch divided by eighty. The fee for a limited permit to hunt deer or antelope shall be one-half the fee for the regular permit for such species.

(b) A nonresident of Nebraska who owns three hundred twenty acres or more of farm or ranch land in the State of Nebraska for agricultural purposes or a member of such person's immediate family may apply for a limited deer or antelope permit. The number of limited permits issued annually per species for each farm or ranch shall not exceed the total acreage of the farm or ranch divided by three hundred twenty. The fee for such a permit to hunt deer or antelope shall be one-half the fee for a nonresident permit to hunt such species.

(c) The commission may adopt and promulgate rules and regulations providing for the issuance of an additional limited deer permit to a qualified individual for the taking of a deer without antlers at a fee equal to or less than the fee for the original limited permit.

(4)(a) To qualify for a limited permit to hunt wild turkey, the applicant shall be a Nebraska resident who (i) owns or leases eighty acres or more of farm or ranch land for agricultural purposes or a member of such person's immediate family or (ii) is the partner, officer, shareholder, or beneficiary designated as the qualifying landowner by a partnership, corporation, or trust as provided in the rules and regulations under subdivision (2)(a) of this section or a member of the immediate family of the partner, officer, shareholder, or beneficiary. The number of limited permits issued annually per season for each farm or ranch shall not exceed the total acreage of the farm or ranch divided by eighty. An applicant may apply for no more than one limited permit per season. The fee for a limited permit to hunt wild turkey shall be one-half the fee for the regular permit to hunt wild turkey.

(b) A nonresident of Nebraska who owns three hundred twenty acres or more of farm or ranch land in the State of Nebraska for agricultural purposes or a member of such person's immediate family may apply for a limited permit to hunt wild turkey. Only one limited wild turkey permit per three hundred twenty acres may be issued annually for each wild turkey season under this subdivision. The fee for such a permit to hunt shall be one-half the fee for a nonresident permit to hunt wild turkey.

(5) To qualify for a limited permit to hunt elk, (a) the applicant shall be (i) a Nebraska resident who owns three hundred twenty acres or more of farm or ranch land for agricultural purposes, (ii) a Nebraska resident who leases six hundred forty acres or more of farm or ranch land for agricultural purposes or has a leasehold interest and an ownership interest in farm or ranch land used for agricultural purposes which when added together totals at least six hundred forty acres, (iii) a nonresident of Nebraska who owns at least one thousand two hundred eighty acres of farm or ranch land for agricultural purposes, or (iv) a member of such owner's or lessee's immediate family and (b) the qualifying farm or ranch land of the applicant shall be within an area designated as an elk management zone by the commission in its rules and regulations. An applicant shall not be issued a limited bull elk permit more than once every three years, and the commission may give preference to a person who did not receive a limited elk permit or a specified type of limited elk permit during the previous years. The fee for a resident landowner limited permit to hunt elk shall not exceed one-half the fee for the regular permit to hunt elk. The fee for a nonresident landowner limited permit to hunt elk shall not exceed three times the cost of a resident elk permit. The number of applications allowed for limited elk permits for each farm or ranch shall not exceed the total acreage of the farm or ranch divided by the minimum acreage requirements established for the property. No more than one person may qualify for the same described property.



37-455.01 Permit to hunt antelope, elk, deer, and wild turkey; auction or lottery permits; issuance; fee.

The commission may issue auction or lottery permits for up to five permits each for antelope and elk and up to twenty-five permits each for deer and wild turkey during the calendar year. Included in that number are single species and combination species permits and shared revenue permits that may be issued by the commission. The shared revenue permits may be issued under agreements with nonprofit conservation organizations and may be issued by auction or lottery, with the commission receiving at least eighty percent of any profit realized. The commission shall by rule and regulation adopt limitations for any such permits that are issued. The auction or lottery shall be conducted according to rules and regulations adopted and promulgated by the commission. The commission shall adopt and promulgate rules and regulations to set a nonrefundable lottery application fee for each type of single species or combination species permit offered directly through the commission.



37-456 Limited antelope or elk permit; issuance; limitation.

The issuance of limited antelope permits pursuant to section 37-455 in any management unit shall not exceed fifty percent of the regular permits authorized for such antelope management unit. The issuance of limited elk permits pursuant to section 37-455 in any management unit shall not exceed fifty percent of the regular permits authorized for such elk management unit.



37-457 Hunting wild turkey; permit required; fee; issuance.

(1) The commission may issue permits for hunting wild turkey and prescribe and establish regulations and limitations for the hunting, transportation, and possession of wild turkey. The commission may offer multiple-year permits or combinations of permits at reduced rates. The number of such permits may be limited as provided by the regulations of the commission, but the permits shall be disposed of in an impartial manner. Such permits may be issued to allow wild turkey hunting in the Nebraska National Forest and other game reserves and such other areas as the commission may designate whenever the commission deems that permitting such hunting would not be detrimental to the proper preservation of wildlife in such forest, reserves, or areas.

(2) The commission shall, pursuant to section 37-327, establish and charge a fee of not more than thirty-one dollars for residents and not more than one hundred twenty-six dollars for nonresidents for each permit issued under this section except as provided in subsection (5) of this section.

(3) The commission may issue nonresident permits after preference has been given for the issuance of resident permits as provided in rules and regulations adopted and promulgated by the commission. The commission may require a predetermined application period for permit applications in specified management units.

(4) The provisions of section 37-447 for the distribution of deer permits also may apply to the distribution of wild turkey permits. No permit to hunt wild turkey shall be issued without payment of the fee required by this section.

(5) The commission shall, pursuant to section 37-327, establish and charge a fee of not more than twenty-five dollars for residents and not more than forty-five dollars for nonresidents for a youth wild turkey permit.



37-458 Shooting coyotes from aircraft; permit; conditions; fee; duties.

(1) The commission shall, to aid in the protection of livestock and other domesticated animals, issue a special permit authorizing the holder to use aircraft for the purpose of shooting or attempting to shoot coyotes. Such permit shall be issued only after it is shown that (a) the coyote population is so large in an area as to present a substantial threat to livestock and other domesticated animals and (b) property owners will not be detrimentally affected by such issuance.

(2) The annual fee for the permit shall be not more than eight dollars and fifty cents, as established by the commission pursuant to section 37-327, and the permit shall expire on December 31 following the date of issuance. The form of such permit and of the application for the permit shall be prescribed by the commission.

(3) The commission shall adopt and promulgate necessary rules and regulations to carry out this section and may designate areas in which the coyote population may present a threat or cause substantial damage to livestock and restrict the issuance of permits only to such areas. The commission, officers and agents of the commission, and any other peace officer of this state shall have the authority to enforce this section and section 37-509.



37-459 Shooting coyotes from aircraft; permitholder; report.

The holder of a permit issued under section 37-458 shall report to the commission, not later than fifteen days after the end of each calendar quarter, the number of coyotes taken during such quarter.



37-460 Repealed. Laws 2011, LB 41, § 31.



37-461 Muskrats or beavers; permit to destroy; violation; penalty.

If any dam, canal, drainage ditch, irrigation ditch, private fish pond, aquaculture facility, artificial waterway, railroad embankment, or other property is being damaged or destroyed by muskrats or beavers, the commission may issue a permit to the person who owns or controls the property allowing the person or his or her designee to take or destroy such muskrats or beavers. The muskrats, beavers, or parts thereof taken under the authority of such permit shall not be sold or used unless the permitholder also possesses a fur-harvesting permit that is current or valid at the time of the sale or use. The commission may adopt and promulgate rules and regulations in connection with the issuance of such permits. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-462 Taxidermists; permit; fees; renewal; authorizations; records; violations; penalty.

(1) It shall be unlawful for any person to perform taxidermy services on any game for any person other than himself or herself without first obtaining a taxidermist permit from the commission. The permit shall be conspicuously posted at the location where taxidermy services are performed. The application for the permit shall include the applicant's social security number. The annual fee for such permit shall be not more than eight dollars and fifty cents, as established by the commission pursuant to section 37-327. Such permit shall expire on December 31 of the year for which issued.

(2) Original application for a taxidermist permit shall be made to the commission upon such form and containing such information as may be prescribed by the commission. The application shall include the address of the premises where taxidermist services will be provided and a statement of the applicant's qualifications and experience as a taxidermist. Requests for renewals of existing permits shall be made by letter to the commission not later than thirty days preceding the expiration date of the permit.

(3) A permit shall authorize a taxidermist to (a) receive, transport, hold in custody or possession, mount, or otherwise prepare game and return such game to the legal owner or his or her agent from whom received and (b) sell game which he or she has lawfully acquired and mounted. Such mounted specimens may be placed on consignment by the taxidermist for sale and may be held by such consignee for the purpose of sale.

(4) Permitholders shall keep accurate records of operations, on a calendar-year basis, showing the names and addresses of persons from and to whom specimens of game or the nests or eggs of such game were received or delivered, the number and species, and the dates of receipt and delivery. In addition to other records required by this subsection, the permitholder shall maintain proper invoices or other documents confirming his or her lawful acquisition of game being held by him or her, including game which is on consignment for sale. Permitholders shall retain such records not less than one year following the end of the calendar year covered by the records. Such records shall be available for inspection by duly authorized employees or agents of the commission during normal business hours.

(5) Any violation of this section shall constitute a Class III misdemeanor.



37-463 Dealing in raw furs; fur buyer's permit required; annual fee; record; unlawful acts; penalty.

(1) It shall be unlawful for any person, firm, or corporation dealing in raw furs to conduct such business without first obtaining from the commission a fur buyer's permit. If the applicant is an individual, the application shall include the applicant's social security number. The annual fee for this permit shall be not more than one hundred thirty-eight dollars for residents, as established by the commission pursuant to section 37-327. Any resident who has resided in this state continuously for a period of six months before making an application for a permit under this section shall be deemed to be a resident and may be issued a resident permit under this section. The fees for nonresidents of this state shall be equal to the fees charged for similar permits by the states of their respective residences but not less than five hundred dollars per annum for such nonresidents. Before a fur buyer's permit is issued to a nonresident of this state, the applicant shall execute and deliver to the secretary of the commission a corporate surety bond, running to the State of Nebraska, in the penal sum of one thousand dollars to be approved by the commission, conditioned that the permitholder shall faithfully comply with all the laws of this state. Dealers sending buyers into the field away from their place of business shall provide each such buyer with a separate fur buyer's permit. Every nonresident buyer entering the state or who has buyers in this state shall carry a nonresident fur buyer's permit.

(2) Every resident and nonresident fur buyer shall keep a complete record of all furs bought or sold in a record book to be provided by the commission or any other form of record keeping approved by the commission. Such record shall include, but not be limited to, the number and kind of furs bought or sold, the name and address of the seller or buyer, the date and place of purchase or sale, and the permit number of the seller or fur buyer.

(3) It shall be unlawful for any fur buyer to have raw furs in his, her, or its possession unless the record gives positive evidence of the origin of such furs and unless such record balances at all times. Such record shall be open to inspection by conservation officers at any and all times and shall be made available to such officers upon demand.

(4) Any violation of any of the provisions of this section shall constitute a Class IV misdemeanor, and as a part of the penalty the court shall require the offender to purchase the required permit.



37-464 Possession of fur, pelt, or carcass; prohibited acts.

Except as otherwise provided in the Game Law, it shall be unlawful for any person, other than a person holding a fur-harvesting permit, a captive wildlife permit, a fur buyer's permit, or a permit issued pursuant to section 37-461, with regard to beaver or muskrat taken pursuant to such permit, and officers and employees of the commission, to possess the raw fur, pelt, or carcass of any fur-bearing animal protected by the Game Law.



37-465 Aquaculture facilities; application for permits; fee.

An application for an aquaculture permit to operate an aquaculture facility shall be made to the commission on a form prescribed by the commission. The application shall include (1) the name, social security number if the applicant is an individual, residence, and place of business of the applicant, (2) the exact description of the land upon which the facility is to be located and the nature of the applicant's title to the land, whether in fee or under lease, and (3) the kind and approximate number of aquatic organisms authorized to be kept or reared in the facility. The annual fee for an aquaculture permit shall be not more than seventy-five dollars, as established by the commission pursuant to section 37-327. The permit shall expire at midnight on December 31 in the year for which the permit is issued.



37-466 Aquaculture permit; rights.

A holder of an aquaculture permit may import aquatic organisms, lawfully held in possession in any other state or country, into this state except as provided in sections 37-547 to 37-550.



37-467 Transferred to section 37-482.01.



37-468 Aquaculturist; activities authorized.

Any resident or nonresident who qualifies as an aquaculturist, after securing an aquaculture permit as provided in section 37-465, may establish and maintain, upon private lands, ponds or tanks for the culture and propagation of aquatic organisms, subject to the restrictions imposed by the Game Law.



37-469 Permitholder; report required; contents.

A holder of an aquaculture permit shall report to the commission by January 15 for the preceding calendar year on forms provided by the commission. The commission shall adopt and promulgate rules and regulations specifying the requirements for the reports, including, but not limited to, the total number and species of organisms sold or transported during the preceding calendar year.



37-470 Aquaculturist; report required; quarantine; when; notice; revocation of permit.

(1) An aquaculturist who knows that aquatic organisms owned or controlled by him or her are affected with prohibited pathogens shall at once report such fact to the commission, stating all facts known to him or her with reference to the prohibited pathogens.

(2) If an aquaculture facility has aquatic organisms affected with prohibited pathogens, the commission may quarantine the aquaculture facility and may order the destruction of the affected aquatic organisms upon a determination that a situation of imminent danger to existing aquatic organisms or human health and safety exists and that no more reasonable means exist to control the situation. A notice shall be posted at the quarantined aquaculture facility and a written notice shall be sent to the owner or operator of the aquaculture facility.

(3) The commission may revoke the aquaculture facility permit of an aquaculture facility if the owner or operator does not comply with this section or a quarantine issued pursuant to this section.



37-471 Aquatic organisms; sale authorized; violation; penalty.

(1) Aquatic organisms propagated or raised under an aquaculture permit may be sold or offered for sale and transported at any time, subject to rules and regulations adopted and promulgated by the commission. The rules and regulations shall include, but not be limited to, tagging and reporting requirements.

(2) Any person violating this section shall be guilty of a Class IV misdemeanor.



37-472 Permit to kill mountain lions; eligibility.

(1) The commission may issue a permit for the killing of one or more mountain lions which are preying on livestock or poultry. The permit shall be valid for up to thirty days and shall require the commission to be notified immediately by the permitholder after the killing of a mountain lion and shall require the carcass to be transferred to the commission.

(2) To be eligible for a permit under this section, a farmer or rancher owning or operating a farm or ranch shall contact the commission to confirm that livestock or poultry on his or her property or property under his or her control has been subject to depredation by a mountain lion. The commission shall confirm that the damage was caused by a mountain lion prior to issuing the permit. The farmer or rancher shall be allowed up to thirty days, as designated by the commission, to kill the mountain lion on such property and shall notify the commission immediately after the killing of a mountain lion and arrange with the commission to transfer the mountain lion to the commission.

(3) The commission may adopt and promulgate rules and regulations to carry out this section.



37-473 Permit for hunting mountain lions; application fee; auction; use of proceeds.

(1) The commission may issue permits for hunting mountain lions and may adopt and promulgate rules and regulations therefor within the limitations prescribed in subsection (1) of section 37-447 and section 37-452 for hunting deer. Any authorized permits shall be issued to residents of Nebraska, except that permits issued by auction may be issued to nonresidents.

(2) The commission shall, pursuant to section 37-327, establish and charge a nonrefundable application fee of not more than twenty-five dollars for permits issued only to residents. Any number of resident-only permits, as authorized by the commission, shall be awarded by random drawing to eligible applicants. No permit fee shall be charged in addition to the nonrefundable application fee.

(3) No more than one additional permit may be authorized and issued pursuant to an auction open to residents and nonresidents. The auction shall be conducted according to rules and regulations prescribed by the commission. Any money derived from the sale of permits by auction shall be used only for perpetuation and management of mountain lions.



37-474 Repealed. Laws 1999, LB 176, § 131.



37-475 Officers; entry and inspection authorized.

Any officer authorized to enforce the Game Law may, at any time, enter an aquaculture facility for the purpose of inspecting the facility or for the purpose of enforcing the Game Law.



37-476 Aquaculture facilities; violations; general penalties.

Except as otherwise specifically provided, any person violating any of the provisions of sections 37-465 to 37-475 shall be guilty of a Class V misdemeanor.



37-477 Certain animals kept in captivity; permit required; exceptions; rules and regulations.

(1) No person shall keep in captivity in this state any wild birds, any wild mammals, any nongame wildlife in need of conservation as determined by the commission under section 37-805, or any wildlife determined to be an endangered or threatened species under the Endangered Species Act or section 37-806 without first having obtained a permit to do so as provided by section 37-478 or 37-479.

(2) Except as provided in subsection (3) of this section, no person shall keep in captivity in this state any wolf, any skunk, or any member of the families Felidae and Ursidae. This subsection shall not apply to (a) the species Felis domesticus, (b) any zoo, park, refuge, wildlife area, or nature center owned or operated by a city, village, state, or federal agency or any zoo accredited by the Association of Zoos and Aquariums or the Zoological Association of America, or (c) any person who holds a captive wildlife permit issued pursuant to section 37-479 and who raises Canada Lynx (Lynx canadensis) or bobcats (Lynx rufus) solely for the purpose of producing furs for sale to individuals or businesses or for the purpose of producing breeding stock for sale to persons engaged in fur production.

(3) Any person legally holding in captivity, on March 1, 1986, any animal subject to the prohibition contained in subsection (2) of this section shall be allowed to keep the animal for the duration of its life. Such animal shall not be traded, sold, or otherwise disposed of without written permission from the commission.

(4) The commission shall adopt and promulgate rules and regulations governing the purchase, possession, propagation, sale, and barter of wild birds, wild mammals, and wildlife in captivity.



37-478 Captive wildlife auction permit; issuance; fee; prohibited acts.

(1) To conduct an auction in this state of captive wild birds, captive wild mammals, or captive wildlife as specified in subsection (1) of section 37-477, a person shall apply to the commission on a form prescribed by the commission for a captive wildlife auction permit. An applicant for a permit shall specify the dates of the auction and shall apply for a permit for each auction to be held in the state. The application for the permit shall include the applicant's social security number. The fee for such permit shall be not more than sixty-five dollars, as established by the commission pursuant to section 37-327. The commission shall adopt and promulgate rules and regulations specifying application requirements and procedures, reporting and inspection requirements, and other requirements related to auction activities.

(2) A permitholder shall not (a) take wild birds, wild mammals, or other wildlife from the wild in Nebraska or (b) purchase wild birds, wild mammals, or other wildlife from any person other than the commission or a person authorized to propagate and dispose of wild birds, wild mammals, or other wildlife. A permit under this section is not required for an auction of domesticated cervine animals as defined in section 54-701.03.



37-479 Captive wildlife permit; issuance; fee; prohibited acts; violation; penalty.

(1) To purchase, possess, propagate, or sell captive wild birds, captive wild mammals, or captive wildlife as specified in subsection (1) of section 37-477 or to sell parts thereof, except as provided in section 37-505, a person shall apply to the commission on a form prescribed by the commission for a captive wildlife permit. The commission shall adopt and promulgate rules and regulations specifying application requirements and procedures. The permit shall expire on December 31. The application for the permit shall include the applicant's social security number. The annual fee for such permit shall be not more than thirty dollars, as established by the commission pursuant to section 37-327. A holder of a captive wildlife permit shall report to the commission by January 15 for the preceding calendar year on forms provided by the commission. The commission shall adopt and promulgate rules and regulations specifying the requirements for the reports.

(2) A permitholder shall not (a) take wild birds, wild mammals, or wildlife from the wild in Nebraska or (b) purchase wild birds, wild mammals, or wildlife from any person other than the commission or a person authorized to propagate and dispose of wild birds, wild mammals, or wildlife. A permit under this section is not required for possession or production of domesticated cervine animals as defined in section 54-701.03.

(3) It shall be unlawful to lure or entice wildlife into a domesticated cervine animal facility for the purpose of containing such wildlife. Any person violating this subsection shall be guilty of a Class II misdemeanor and upon conviction shall be fined at least one thousand dollars.



37-480 Wild birds and wild mammals; disposition; restrictions.

(1) Wild birds or wild mammals raised and processed by holders of captive wildlife permits for food trade only shall not be required to be marked as specified in rules and regulations of the commission, but any such dressed and packaged wild bird or wild mammal shall be identified with a label listing the contents of the package, the name of the permitholder, and his or her permit number.

(2) The sale, purchase, or barter of any wild bird or the carcass of a wild bird bearing shot marks or external wounds of any kind is prohibited, except that such wild birds may be bought or sold if they are obtained from the holder of a captive wildlife permit, they are shot in a dog trial approved as a training program by the commission, and they are marked, possessed, and transported according to rules and regulations of the commission.



37-481 Certain wild animals; keeping in captivity; permit not required; when.

Sections 37-477 to 37-480 shall not be construed to require the obtaining of a permit for the purpose of keeping in captivity wild birds, wild mammals, or wildlife as specified in subsection (1) of section 37-477 or for the purpose of purchasing, possessing, propagating, selling, bartering, or otherwise disposing of any wild birds, wild mammals, or wildlife as specified in subsection (1) of section 37-477 by (1) any zoo, park, refuge, wildlife area, or nature center owned or operated by a city, village, state, or federal agency or any zoo accredited by the Association of Zoos and Aquariums or the Zoological Association of America or (2) any circus licensed by the United States Department of Agriculture.



37-482 Certain wild animals; keeping in captivity; violations; penalty; officers; entry and inspection authorized.

Any person violating the provisions of sections 37-477 to 37-481 shall be guilty of a Class IV misdemeanor. Any conservation officer or other peace officer authorized to enforce the Game Law may, at any time, enter a facility associated with a captive wildlife auction permit or a captive wildlife permit for the purpose of inspecting the facility or enforcing the Game Law.



37-482.01 Sale of game authorized.

Game lawfully acquired from the holder of a permit under sections 37-465 and 37-479 may be sold in this state. The burden of proof is upon the buyer, seller, or possessor to show by competent and satisfactory evidence that game in his or her possession or sold by him or her was lawfully acquired from such a permitholder.



37-483 Recall pen; captive wildlife permit required; permit.

The construction, operation, and maintenance of a facility commonly known as a recall pen, also known as a recapture pen, which is used for the recapture of marked game birds originating from the holder of a captive wildlife permit in conjunction with dog training or dog trial activities shall be legal if the person owning or controlling such recall pen, prior to the operation thereof, holds a captive wildlife permit and complies with section 37-479. The commission shall adopt and promulgate rules and regulations for the issuance of permits for recall pens and for the possession and use of recall pens. Nothing in this section shall authorize the use of recall pens for the trapping of other wild birds.



37-484 Game breeding and controlled shooting area; license; application; fee.

Any person or persons owning, holding, or controlling by lease or otherwise, which possession must be for a term of five or more years, any tract or tracts of land having an area of not less than eighty acres and not more than two thousand five hundred sixty acres who desires to establish a game breeding and controlled shooting area to propagate, preserve, and shoot game birds under the regulations as provided in sections 37-484 to 37-496 shall make application to the commission for a license as provided by such sections. Such application shall be made under oath of the applicant or one of its principal officers if the applicant is an association, club, or corporation and shall be accompanied by a license fee of not more than one hundred ninety-eight dollars, as established by the commission pursuant to section 37-327. Any controlled shooting area existing on February 18, 1987, shall continue in operation on the existing acreage until such controlled shooting area license is not renewed or canceled. If the applicant is an individual, the application shall include the applicant's social security number.



37-485 License requirements; inspection; issuance.

Upon receipt of the application, the commission shall inspect the area proposed to be licensed described in such application and its premises and facilities. The commission shall also inspect the area where game birds are to be propagated, reared, and liberated and the cover for game birds on such area. The commission shall also ascertain the ability of the applicant to operate a property of this character. If the commission finds (1) that the area is of the size specified in section 37-484, (2) that the area is comprised of one or more tracts and each tract is a distance of no more than two miles from at least one other tract in the proposed area, (3) that the area has the proper requirements for the operation of such a property, (4) that the game birds propagated or released thereon are not likely to be diseased and a menace to other game, (5) that the operation of such property will not work a fraud upon persons who may be permitted to hunt thereon, and (6) that the issuing of the license will otherwise be in the public interest, the commission shall approve such application and issue a game breeding and controlled shooting area license for the operation of such a property on the tract described in such application with the rights and subject to the limitations prescribed in sections 37-484 to 37-496.



37-486 License; expiration.

All game breeding and controlled shooting area licenses shall expire on June 30 of each year at midnight.



37-487 Posting of areas.

Upon receipt of a license under sections 37-484 to 37-496, the licensee shall promptly post such licensed areas according to the requirements prescribed by the commission.



37-488 Privileges conferred by license; game birds, requirements; marking and transport.

The licensee of any licensed game breeding and controlled shooting area may take or authorize to be taken, within the season fixed and designated and in such numbers as provided in sections 37-484 to 37-496, game birds as specified in rules and regulations of the commission and released on licensed areas during the shooting season as provided in such sections. The commission shall prescribe requirements, in rules and regulations, for the marking and transport of the game birds released.



37-489 Game birds released, propagated, and taken; record; reports.

For the purpose of sections 37-484 to 37-496, game birds shall be released upon licensed game breeding and controlled shooting areas in numbers regulated by the commission. The licensee shall keep such records and make such reports as to game birds released, propagated, and taken, at such times and in such manner as may be required by the commission.



37-490 Closed season.

No person shall hunt any upland game birds and mallard ducks upon such breeding and controlled shooting area except between September 1 and April 15 of each year, except that turkeys may be hunted throughout the open season and dog training or dog trial activities may be permitted as prescribed by rules and regulations of the commission or commission orders.



37-491 Hunting permit; habitat stamp; required; nonresidents, requirements.

Every individual hunting game birds upon a licensed game breeding and controlled shooting area shall secure a hunting permit and a habitat stamp in accordance with the laws of the State of Nebraska, except that nonresidents of the State of Nebraska are not required to secure a hunting permit but are required to secure a habitat stamp and pay a license fee, not less than the cost of a resident hunting permit, as established by the commission pursuant to section 37-327.



37-492 Commission; rules and regulations; commission orders; limitations upon game breeding and controlled shooting areas.

The commission may adopt and promulgate rules and regulations and pass commission orders for carrying out, administering, and enforcing the provisions of sections 37-484 to 37-496. The commission shall limit the number of areas proposed for licensing so that the total acreage licensed for game breeding and controlled shooting areas in any one county does not exceed two percent of the total acreage of the county in which the areas are sought to be licensed. The commission shall not require distances between boundaries of game breeding and controlled shooting areas to be greater than two miles. No license shall be issued for any area whereon mallard ducks are shot or to be shot if the area lies within three miles of any river or within three miles of any lake with an area exceeding three acres, except that a license may be issued for such area for the shooting of upland game birds only, and the rearing or shooting of mallard ducks thereon is prohibited.



37-493 License; refusal to issue or renew; suspension or revocation; grounds; notice; hearing.

The commission may either refuse to issue or refuse to renew or may suspend or may revoke any game breeding and controlled shooting area license if the commission finds that such licensed area or the operator thereof is not complying or does not comply with the provisions of sections 37-484 to 37-496, or that such property or area is operated in violation of other provisions of sections 37-484 to 37-496, or in an unlawful or illegal manner. The commission shall not refuse to issue, refuse to renew, nor suspend or revoke any license for any of these causes, unless the licensee affected has been given at least fifteen days' notice in writing of the reasons for the action of the commission and an opportunity to appear before the commission or a representative thereof in opposition to the action of the commission. Upon the hearing of any such proceeding, the secretary of the commission, or any representative of the commission designated by him or her, may administer oaths and the commission may procure by its subpoena the attendance of witnesses and the production of relevant books and papers. Any district court or any judge of a district court, upon application of either the licensee affected or of the commission, may on order duly entered require the attendance of witnesses and the production of relevant books and papers before the commission or its representative in any such hearing. Upon refusal or neglect to obey the order of the court or judge, the court or judge may compel obedience of the order by proceedings for contempt of court.



37-494 License; revocation; grounds.

Whenever a license is issued to any person and the holder thereof violates or is found guilty of a violation of any of the provisions of sections 37-484 to 37-496 or of any misrepresentation in obtaining such license, the license so issued to such a person may be revoked by the commission, and the secretary of the commission may, in his or her discretion, refuse to issue any license to such person for the period of one year thereafter.



37-495 License; available for presentation.

It shall be the duty of every person who has been issued a license under sections 37-484 to 37-496 to have evidence of the same in his or her possession for immediate presentation to the conservation officers and employees of the commission or any other peace officer making demand for same.



37-496 License; form and contents; requirements.

Licenses authorized to be issued under sections 37-484 to 37-496 shall be prepared by the commission. They shall be in such form and content as may be prescribed by the commission and be supplied by the commission, subject to such rules and regulations as the commission may prescribe.



37-497 Raptors; protection; management; falconry permit; captive propagation permit; raptor collecting permit; fees.

(1) The commission may take such steps as it deems necessary to provide for the protection and management of raptors.

(2) The commission may issue falconry permits for the taking and possession of raptors for the purpose of practicing falconry. A falconry permit may be issued only to a resident of the state who has paid the fees required in this subsection and has passed a written and oral examination concerning raptors given by the commission or an authorized representative of the commission. The commission shall charge a fee for each permit of not more than twenty-three dollars for persons twelve to seventeen years of age and not more than sixty-one dollars for persons eighteen years of age and older, as established by the commission pursuant to section 37-327. If the applicant fails to pass the examination, he or she shall not be entitled to reapply for a falconry permit for a period of six months after the date of the examination. A person less than twelve years of age shall not be issued a falconry permit. A person from twelve to seventeen years of age may be issued a permit only if he or she is sponsored by an adult who has a valid falconry permit and appropriate experience. All falconry permits shall be nontransferable and shall expire three years after the date of issuance. If the commission is satisfied as to the competency and fitness of an applicant whose permit has expired, his or her permit may be renewed without requiring further examination subject to terms and conditions imposed by the commission. The commission shall adopt and promulgate rules and regulations outlining species of raptors which may be taken, captured, or held in possession.

(3) The commission may issue captive propagation permits to allow the captive propagation of raptors. A permit may be issued to a resident of the state who has paid the fee required in this subsection. The fee for each permit shall be not more than three hundred five dollars, as established by the commission pursuant to section 37-327. The permit shall be nontransferable, shall expire three years after the date of issuance, and may be renewed under terms and conditions established by the commission. The commission shall authorize the species and the number of each such species which may be taken, captured, acquired, or held in possession. The commission shall adopt and promulgate rules and regulations governing the issuance and conditions of captive propagation permits.

(4) The commission may issue raptor collecting permits to nonresidents as prescribed by the rules and regulations of the commission. The fee for a permit shall be not more than two hundred sixty-five dollars, as established by the commission pursuant to section 37-327. A raptor collecting permit shall be nontransferable. The commission shall adopt and promulgate rules and regulations governing the issuance and conditions of raptor collecting permits.



37-498 Raptors; take or maintain; permit required.

(1) It shall be unlawful for any person to take or attempt to take or maintain a raptor in captivity, except as otherwise provided by law or by rule or regulation of the commission, unless he or she possesses a falconry permit, a captive propagation permit, or a raptor collecting permit as required by section 37-497.

(2) No person shall sell, barter, purchase, or offer to sell, barter, or purchase any raptor, raptor egg, or raptor semen, except as permitted under a falconry or captive propagation permit issued under section 37-497 or the rules and regulations adopted and promulgated by the commission. Nothing in this section shall be construed to permit any sale, barter, purchase, or offer to sell, barter, or purchase any raptor, raptor egg, or raptor semen taken from the wild.



37-499 Repealed. Laws 2011, LB 41, § 31.



37-4,100 Repealed. Laws 2011, LB 41, § 31.



37-4,101 Repealed. Laws 2011, LB 41, § 31.



37-4,102 Repealed. Laws 2011, LB 41, § 31.



37-4,103 Raptors; violations; penalty.

Any person violating any provision of section 37-497 or 37-498 shall be guilty of a Class IV misdemeanor. In addition, the court shall order the revocation of the permit of the offender.



37-4,104 Commercial fishing permit; issuance; fees; expiration; tag requirements.

(1) Individuals shall apply to the commission on forms prescribed by the commission for an annual commercial fishing permit and shall not take or sell fish as prescribed in this section and section 37-543 before receiving such permit.

(2) The commission shall, pursuant to section 37-327, establish and collect fees from residents and nonresidents for all commercial fishing permits as follows:

(a) Not more than ninety-eight dollars for residents and not more than one hundred ninety-five dollars and fifty cents for nonresidents for each commercial fishing permit permitting the legal use of five hundred lineal feet of seine or fraction thereof, and five hundred lineal feet of trammel net or fraction thereof, and ten hoop nets without wings, and permitting the use of one helper if the helper is in the same boat as the person holding the permit;

(b) Not more than twenty-nine dollars for residents and not more than sixty dollars for nonresidents for each additional five hundred lineal feet of seine or trammel net or fraction thereof; and

(c) Not more than three dollars and fifty cents for residents and not more than seven dollars for nonresidents for each additional hoop net, wing net, or fish trap or other device, permitted by the commission and used under the commercial fishing permit.

(3) All commercial fishing permits shall expire at midnight on December 31 following their issuance. All money received by the commission shall be deposited as provided in section 37-323. The commission shall furnish to any permitholder without cost a tag numbered and stamped so as to show the year of issuance and for what issued for each net, seine, or device, and it shall be unlawful to use such net, seine, or device without first having procured such tag and fastened it to such net, seine, or device.



37-4,105 Bait dealer's permit; issuance; fees.

It shall be unlawful for individuals, either resident or nonresident, to sell baitfish or amphibians except according to rules and regulations established by the commission. The commission may require a bait dealer's permit for a fee of not more than thirty-seven dollars for residents and not more than two hundred thirty dollars for nonresidents, as established by the commission pursuant to section 37-327.

If such permits are required by the commission, the application shall include the social security number of the applicant.



37-4,106 Nonresident fish dealer's permit; issuance; fee.

Nonresidents holding a valid nonresident fish dealer's permit may possess, buy, sell, transport, and ship live baitfish, live fish, and other bait species as specified in commission rules and regulations legally obtained from outside this state or from a licensed aquaculture facility in accordance with rules and regulations adopted and promulgated by the commission. The application for the permit shall include the applicant's social security number. The fee for a nonresident fish dealer's permit shall be not more than seventy-five dollars, as established by the commission pursuant to section 37-327.



37-4,107 Bullfrogs; fishing permit required; manner of taking.

Bullfrogs may be taken, possessed, transported, and used under rules and regulations adopted and promulgated by the commission or commission orders setting forth seasons, bag limits, open areas, and manner of taking established by the commission pursuant to section 37-314, by the holder of a fishing permit. In taking bullfrogs, an artificial light may be used.



37-4,108 Commercial put-and-take fishing; license; issuance; fee; violation; penalty.

(1) No fishing permit shall be required for fishing in any duly licensed commercial put-and-take fishery operating under rules and regulations adopted and promulgated by the commission. The annual fee for licensing such commercial put-and-take fishery shall be not more than seventy-five dollars per year, as established by the commission pursuant to section 37-327, payable in advance, and no person shall operate such an establishment without first obtaining such license from the commission. Before issuing such license the commission shall investigate each such establishment annually and be satisfied that the same is a bona fide commercial put-and-take fishery operating within all applicable state and federal laws.

(2) Any person violating this section shall be guilty of a Class II misdemeanor and shall be fined at least forty dollars.



37-4,109 Put-and-take trout fishing; regulations; fees; exception.

The commission may: (1) Establish, by regulation, special public-use areas for put-and-take trout fishing, on state-owned land, (2) stock such special public-use areas with trout, and (3) impose fees for trout fishing on such areas which fees shall be based on the actual cost to the state of providing and stocking such areas, except that no such fees may be imposed within ten miles of any privately owned and stocked trout fishing area which is open to the general public and for which a charge is made for fishing when such privately owned area was established before the establishment of such area by the commission.



37-4,110 Put-and-take trout fishing; fees; disposition.

All fees received pursuant to section 37-4,109 shall be remitted by the commission to the State Treasurer for credit to the State Game Fund, except that fees received from state park rentals or other state park activities shall be credited to the fund of the park from which such fees were derived.



37-4,111 Permit to take paddlefish; issuance; fee.

The commission may adopt and promulgate rules and regulations to provide for the issuance of permits for the taking of paddlefish. The commission may, pursuant to section 37-327, establish and charge a fee of not more than thirty-five dollars for residents. The fee for a nonresident permit to take paddlefish shall be two times the resident permit fee. In addition, the commission may, pursuant to section 37-327, establish and charge a nonrefundable application fee of not more than seven dollars. All fees collected under this section shall be remitted to the State Treasurer for credit to the State Game Fund.



37-501 Game and fish; bag and possession limit; violation; penalty.

Except as otherwise provided by the Game Law, rules and regulations of the commission, or commission orders, it shall be unlawful for any person in any one day to take or have in his or her possession at any time a greater number of game birds, game animals, or game fish of any one kind than as established pursuant to section 37-314. Any person violating this section shall be guilty of a Class III misdemeanor and, upon conviction, shall be fined at least two hundred dollars for violations relating to turkeys, small game animals, or game fish.

Illegal possession of game birds is penalized. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-502 Prohibited acts during closed season.

Except as otherwise provided by the Game Law, it shall be unlawful to take any species of wildlife protected by the Game Law except during the open seasons established pursuant to section 37-314.



37-503 Game; illegal possession; exception.

It shall be unlawful for anyone to have in his or her possession, except during the open season thereon, any unmounted game except as allowed by the Game Law or the rules and regulations adopted and promulgated and commission orders passed by the commission.



37-504 Violations; penalties; exception.

(1) Any person who at any time, except during an open season ordered by the commission as authorized in the Game Law, unlawfully hunts, traps, or has in his or her possession:

(a) Any deer, antelope, swan, or wild turkey shall be guilty of a Class III misdemeanor and, upon conviction, shall be fined at least five hundred dollars for each violation; or

(b) Any elk shall be guilty of a Class II misdemeanor and, upon conviction, shall be fined at least one thousand dollars for each violation.

(2) Any person who at any time, except during an open season ordered by the commission as authorized in the Game Law, unlawfully hunts, traps, or has in his or her possession any mountain sheep shall be guilty of a Class I misdemeanor and shall be fined at least one thousand dollars upon conviction.

(3) Any person who at any time, except during an open season ordered by the commission as authorized in the Game Law, unlawfully hunts, traps, or has in his or her possession any quail, pheasant, partridge, Hungarian partridge, curlew, grouse, mourning dove, sandhill crane, or waterfowl shall be guilty of a Class III misdemeanor and shall be fined at least five hundred dollars upon conviction.

(4) Any person who unlawfully takes any game or unlawfully has in his or her possession any such game shall be guilty of a Class III misdemeanor and, except as otherwise provided in this section and section 37-501, shall be fined at least fifty dollars for each animal unlawfully taken or unlawfully possessed up to the maximum fine authorized by law upon conviction.

(5) Any person who, in violation of the Game Law, takes any mourning dove that is not flying shall be guilty of a Class V misdemeanor.

(6) Any person who, in violation of the Game Law, has in his or her possession any protected bird, or destroys or takes the eggs or nest of any such bird, shall be guilty of a Class V misdemeanor.

(7) The provisions of this section shall not render it unlawful for anyone operating a captive wildlife facility or an aquaculture facility, pursuant to the laws of this state, to at any time kill game or fish actually raised thereon or lawfully placed thereon by such person.

(8) A person holding a special permit pursuant to the Game Law for the taking of any game or any birds not included in the definition of game shall not be liable under this section while acting under the authority of such permit.

Penalty is prescribed for illegal possession of game birds. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-505 Game animals, birds, or fish; possession or sale prohibited; exceptions; violation; penalty.

(1) It shall be unlawful to buy, sell, or barter the meat or flesh of game animals or game birds whether such animals or birds were killed or taken within or outside this state. Except as otherwise provided in this section, it shall be unlawful to buy, sell, or barter other parts of game animals or game birds.

(2) It shall be lawful to buy, sell, or barter only the following parts of legally taken antelope, deer, elk, rabbits, squirrels, and upland game birds: The hides, hair, hooves, bones, antlers, and horns of antelope, deer, or elk, the skins, tails, or feet of rabbits and squirrels, and the feathers or skins of upland game birds.

(3) It shall be lawful to pick up, possess, buy, sell, or barter antlers or horns which have been dropped or shed by antelope, deer, or elk. It shall be unlawful to pick up, possess, buy, sell, or barter mountain sheep or any part of a mountain sheep except (a) as permitted by law or rule or regulation of the commission and (b) for possession of mountain sheep or any part of a mountain sheep lawfully obtained in this state or another state or country.

(4) The commission may provide by rules and regulations for allowing, restricting, or prohibiting the acquisition, possession, purchase, sale, or barter of discarded parts, including, but not limited to, horns and antlers, or parts of dead game animals and upland game birds which have died from natural causes or causes which were not associated with any known illegal acts, which parts are discovered by individuals.

(5) Any domesticated cervine animal as defined in section 54-701.03 or any part of such an animal may be bought, sold, or bartered if the animal or parts are appropriately marked for proof of ownership according to rules and regulations adopted and promulgated by the Department of Agriculture.

(6) It shall be unlawful to buy, sell, or barter any sport fish protected by the Game Law at any time whether the fish was killed or taken within or outside this state, except that game fish lawfully shipped in from outside this state by residents of this state or fish lawfully acquired from a person having an aquaculture permit or, in the case of bullheads, pursuant to section 37-545 may be sold in this state. The burden of proof shall be upon any such buyer, seller, or possessor to show by competent and satisfactory evidence that any game fish in his or her possession or sold by him or her was lawfully shipped in from outside this state or was lawfully acquired from one of such sources.

(7) Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-506 Illegal activities regarding fish and game; extent of restrictions.

Whenever the possession, use, importation, storage, taxidermy for millinery purposes, sale, or offering or exposing for sale of fish or game is prohibited or restricted, the prohibition or restriction, when not specifically stated to be otherwise, shall mean any part of such fish or game.



37-507 Game bird, game animal, or game fish; abandonment or needless waste; penalty.

Any person who at any time takes any game bird, game animal, or game fish other than baitfish in this state and who intentionally leaves or abandons such bird, animal, or fish or an edible portion thereof resulting in wanton or needless waste or otherwise intentionally allows it or an edible portion thereof to be wantonly or needlessly wasted or fails to dispose thereof in a reasonable and sanitary manner shall be guilty of a Class III misdemeanor.



37-508 Game and fish in cold storage; violation; penalty; duty of inspectors to report.

(1) No game or fish, protected by the Game Law, may be placed in cold storage in any licensed cold storage plant, butcher shop, ice cream factory, ice house, or other place used for commercial refrigerating purposes except by the lawful owner of such game or fish in his or her own name, and the same shall be tagged as the commission by rule and regulation may require.

(2) Game and fish legally taken and tagged in states other than Nebraska may be stored within the State of Nebraska as provided for in the rules and regulations of the commission.

(3)(a) Every cold storage plant owner or operator in whose plant game or fish protected by the Game Law is held after the prescribed storage season, as established by the rules and regulations of the commission, and following the close of the open season thereon, (b) every person having in cold storage any such game or fish after such time, and (c) every person who fails to tag game or fish in accordance with the rules and regulations of the commission when placing the same in cold storage shall be guilty of a Class III misdemeanor.

(4) It is hereby made the duty of every food inspector, hotel inspector, and sanitary inspector, in the employ of the state, to immediately report to the commission any violations of this section that come to the attention of such inspector while in the discharge of the duties of such inspector.

Game legally taken and tagged in other states may be stored in Nebraska. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-509 Hunting from aircraft; unlawful; exception; violation; penalty.

(1) It shall be unlawful for any person (a) while airborne in any aircraft to shoot or attempt to shoot for the purpose of killing any bird, fish, or other animal, (b) to use any aircraft to harass any bird, fish, or other animal, (c) to knowingly participate in using any aircraft for such purposes unless he or she is the holder of a currently valid permit issued under section 37-458 and engages only in activities permitted by such permit, or (d) to shoot or attempt to shoot any coyote from an aircraft under the authority of a permit issued under section 37-458 unless permission has first been obtained from the landowners or tenants over whose land the aircraft is to be used to shoot or attempt to shoot coyotes.

(2) Any person violating this section shall be guilty of a Class II misdemeanor.



37-510 Game shipments; prohibited acts; penalties.

Every express company, bus line, or other common carrier, their officers, agents, and servants, and every shipper by any such transportation agency, who (1) transfers or carries from one point to another within the state, (2) takes out of the state, or (3) receives, for the purpose of transferring from this state, any game enumerated in the Game Law, except as permitted in this section, shall be guilty of a Class III misdemeanor. It shall be lawful for any express company, bus line, railroad, or other common carrier to receive for transportation any game enumerated in the Game Law and to transport them from one point to another by express or baggage during the open season on such game when such game is tagged, as required by the rules and regulations of the commission, and a statement of the shipper is forwarded to the commission that the same is not shipped for sale or profit and was not taken contrary to law. Such statement shall state the number of the shipper's license and describe and give the number of each kind of game. A copy thereof shall be attached to the shipment while in transit from one point to another. Any person who transports game in violation of any of the provisions of this section shall be guilty of a Class III misdemeanor.

Duties of common carrier in transporting wild game birds are prescribed. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-511 Import shipments of fish or game; unlawful, when; violation; penalty.

Except as otherwise provided in the Game Law, it shall be unlawful for any person, firm, or corporation, acting as common carrier or otherwise, to bring into this state any fish or game from any state during the time that such other state prohibits the transportation of such fish or game from such state to a point without the same. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-512 Transfer of raw fur by carriers; document required; penalty.

Every express company and common carrier, their officers, agents, and servants, and every other person who (1) transfers or carries from one point to another within the state, (2) takes out of the state, or (3) receives, for the purpose of transferring from this state, any raw furs protected by the Game Law, except as permitted in this section, shall be guilty of a Class III misdemeanor. Any express company, railroad, common carrier, or postmaster may receive raw furs protected by the Game Law for transportation from one point to another by express, baggage, or mail when such raw fur is accompanied by a document placed upon the package giving the name of the consignee, the number of his or her fur-harvesting permit, the date of expiration of the permit which must be on or after the date of shipment, and a description of the kind and number of each kind of raw fur in the shipment.



37-513 Shooting at wildlife from highway or roadway; violation; penalty; trapping in county road right-of-way; county; powers; limitation on traps.

(1) It shall be unlawful to shoot at any wildlife from any highway or roadway, which includes that area of land from the center of the traveled surface to the right-of-way on either side. Any person violating this subsection shall be guilty of a Class III misdemeanor and shall be fined at least five hundred dollars.

(2)(a) Any county may adopt a resolution having the force and effect of law to prohibit the trapping of wildlife in the county road right-of-way or in a certain area of the right-of-way as designated by the county.

(b) A person trapping wildlife in a county road right-of-way is not allowed to use traps in the county road right-of-way that are larger than those allowed by the commission as of February 1, 2009, on any land owned or controlled by the commission.

(c) For purposes of this subsection, county road right-of-way means the area which has been designated a part of the county road system and which has not been vacated pursuant to law.



37-514 Hunting wildlife with artificial light; unlawful acts; exception; violation; penalty.

(1) Except as provided in section 37-4,107, it shall be unlawful to hunt any wildlife by projecting or casting the rays of a spotlight, headlight, or other artificial light attached to or used from a vehicle or boat in any field, pasture, woodland, forest, prairie, water area, or other area which may be inhabited by wildlife while having in possession or control, either singly or as one of a group of persons, any firearm or bow and arrow.

(2) Nothing in this section shall prohibit (a) the hunting on foot of raccoon with the aid of a handlight, (b) the hunting of species of wildlife not protected by the Game Law in the protection of property by landowners or operators or their regular employees on land under their control on foot or from a motor vehicle with the aid of artificial light, or (c) the taking of nongame fish by means of bow and arrow from a vessel with the aid of artificial light.

(3) Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least two hundred fifty dollars upon conviction.



37-515 Aircraft or boats; prohibited acts; violation; penalty.

It shall be unlawful to hunt, drive, or stir up game birds or game animals with or from any aircraft or boat propelled by sail or power. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-516 Harassment of game animals and game birds; use of aircraft, vessel, or vehicle; prohibited.

It shall be unlawful for any person to use any aircraft, vessel, vehicle, snowmobile, or conveyance of any type to molest, chase, drive, or harass any game animal or game bird or to cause any such animal or bird to depart from its habitat areas, fields, waters, woodlands, or grasslands.



37-517 Game animals and game birds; use of aircraft, vessel, or vehicle to spot; radio; prohibited.

It shall be unlawful for any person one day before or during the open season to spot, locate, or place under surveillance any game animal or game bird with the aid of any aircraft, vessel, vehicle, snowmobile, or conveyance of any type and convey information about such animal's or bird's location to any person or group of persons by radio or other electronic device.



37-518 Violator; aid or assist; prohibited.

It shall be unlawful for any person to aid or assist a person who is in violation of section 37-516 or 37-517.



37-519 Use of aircraft, vessel, vehicle, weapon, or other equipment; prohibited.

It shall be unlawful for any person to use any aircraft, vessel, vehicle, snowmobile, or other conveyance, firearm, bow and arrow, projectile, device, radio, an electronic device, or other equipment in the commission of any of the acts prohibited under sections 37-516 to 37-518.



37-520 Authorized personnel; administer and manage wildlife resources.

Nothing in sections 37-516 to 37-519 shall prohibit authorized personnel of the commission or the United States Department of the Interior in the administration and management of wildlife resources.



37-521 Violations; penalty; liability to property owner.

Any person violating sections 37-516 to 37-519 shall be guilty of a Class III misdemeanor. In addition, any person who damages crops, fields, livestock, fences, gates, timber, water, or any other property by the use of any aircraft, vessel, vehicle, snowmobile, or other conveyance shall be liable to the property owner.



37-522 Shotgun on highway; restrictions; violation; penalty.

It shall be unlawful to have or carry, except as permitted by law, any shotgun having shells in either the chamber, receiver, or magazine in or on any vehicle on any highway. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-523 Wild mammal or wild bird; hunt or trap; unlawful in certain areas; violation; penalty.

(1) It shall be unlawful to hunt with a rifle within a two-hundred-yard radius of an inhabited dwelling or livestock feedlot, to hunt without a rifle or trap any form of wild mammal or wild bird within a one-hundred-yard radius of an inhabited dwelling or livestock feedlot, or to trap within a two-hundred-yard radius of any passage used by livestock to pass under any highway, road, or bridge.

(2) This section shall not prohibit any owner, tenant, or operator or his or her guests from hunting or trapping any form of wild mammal or wild bird within such radius if the area is under his or her ownership or control. This section shall not prohibit duly authorized personnel of any county, city, or village health or animal control department from trapping with a humane live box trap or pursuing any form of wild mammal or wild bird, when conducting such activities within the scope of the authorization, within such radius if the area is under the jurisdiction of the county, city, or village.

(3) Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least one hundred dollars upon conviction.



37-524 Aquatic invasive species; wild or nonnative animals; importation, possession, or release; prohibition; violation; penalty.

(1) It shall be unlawful for any person, partnership, limited liability company, association, or corporation to import into the state or possess aquatic invasive species, the animal known as the San Juan rabbit, or any other species of wild vertebrate animal, including domesticated cervine animals as defined in section 54-701.03, declared by the commission following public hearing and consultation with the Department of Agriculture to constitute a serious threat to economic or ecologic conditions, except that the commission may authorize by specific written permit the acquisition and possession of such species for educational or scientific purposes. It shall also be unlawful to release to the wild any nonnative bird or nonnative mammal without written authorization from the commission. Any person, partnership, limited liability company, association, or corporation violating the provisions of this subsection shall be guilty of a Class IV misdemeanor.

(2) Following public hearing and consultation with the Department of Agriculture, the commission may, by rule and regulation, regulate or limit the importation and possession of any aquatic invasive species or wild vertebrate animal, including a domesticated cervine animal as defined in section 54-701.03, which is found to constitute a serious threat to economic or ecologic conditions.



37-524.01 Wild pigs; animals of the Families Tayassuidae and Suidae; prohibited acts; destruction; when; penalty.

(1) It shall be illegal to knowingly engage in, sponsor, instigate, assist, or profit from the release, killing, wounding, or attempted killing or wounding of animals of the Families Tayassuidae and Suidae for the purpose of sport, pleasure, amusement, or production of a trophy. The commission shall destroy any feral swine and may authorize any agents, including landowners, to destroy and dispose of any feral swine.

(2) For purposes of this section, feral swine means swine whose reversion from the domesticated state to a wild state is apparent or an otherwise freely roaming swine having no visible tags, marking, or characteristics indicating that it is from a domestic herd, and reasonable inquiry within the area does not identify an owner.

(3) Any person violating subsection (1) of this section is guilty of a Class II misdemeanor.



37-524.02 Aquatic invasive species; prohibited acts; penalty; impoundment of conveyance.

(1) No person shall possess, import, export, purchase, sell, or transport aquatic invasive species except when authorized commission personnel or the owner of a conveyance, or a person authorized by such owner, is removing an aquatic invasive species from a conveyance to be killed or immediately disposed of in a manner determined by the commission. The commission shall adopt and promulgate rules and regulations governing the inspection, decontamination, and treatment of conveyances capable of containing or transporting aquatic invasive species.

(2) Any person who (a) fails or refuses to submit to an inspection of a conveyance requested by an authorized inspector or (b) refuses to permit or prevents proper decontamination or treatment of a conveyance as prescribed by the authorized inspector is guilty of a Class III misdemeanor and upon conviction shall be fined not less than five hundred dollars. Such person's conveyance shall also be subject to impoundment.



37-524.03 Aquatic invasive species; rules and regulations.

The commission shall adopt and promulgate rules and regulations to carry out section 37-524.02.



37-525 Training or running of bird dogs or hunting dogs; regulation; violation; penalty.

(1) Except as provided in section 37-483 and rules and regulations established by the commission, it shall be unlawful for any person to take game birds or game animals during any closed season while training or running a dog.

(2) The commission shall adopt and promulgate rules and regulations which regulate taking game birds or game animals for the purpose of training bird or hunting dogs on public and private land, the licensing of dog training areas, and the administration of novice hunter education activities in which game birds or game animals may be taken. Such rules and regulations may limit dog training to noncommercial activities and shall include, but not be limited to, the following: Administration of a novice hunter education program and the issuance of a permit to conduct such a program, limitations on dog training activities, requirements for dog training areas, possession requirements, open areas, seasons, methods, time periods in which taking is authorized, species to be taken, and requirements for dog trials as specified in section 37-412.

(3) No dog shall be run upon private property under this section at any time without the express permission of the landowner or tenant.

(4) Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-526 Ferrets; use or possession prohibited, when; violation; penalty.

It shall be unlawful (1) to hunt rabbits, squirrels, or any fur-bearing animal with or by the aid of a ferret, (2) to place a ferret in any hole or opening in the ground or in any stone, wall, log, or hollow tree where rabbits, squirrels, or any fur-bearing animals may be found or thought to be, or (3) to have a ferret in one's possession or control in a field or forest or in any vehicle going to or from hunting territory. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-527 Hunter orange display required; exception; violation; penalty.

(1) For purposes of this section, hunter orange means a daylight fluorescent orange color with a dominant wave length between five hundred ninety-five and six hundred five nanometers, an excitation purity of not less than eighty-five percent, and a luminance factor of not less than forty percent.

(2) Any person hunting deer, antelope, wild turkey, elk, or mountain sheep during an authorized firearm season in this state shall display on his or her head, chest, and back a total of not less than four hundred square inches of hunter orange material except as exempted by rules and regulations of the commission.

(3) Any person who violates this section shall be guilty of a Class V misdemeanor.

(4) This section shall not apply to archery hunters hunting during a non-center-fire firearm season or in a management unit where a current center-fire firearm season is not open. The commission may adopt and promulgate rules and regulations allowing additional exceptions.



37-528 Administration of drugs to wildlife; prohibited acts; violation; penalty; section, how construed; powers of conservation officer.

(1) For purposes of this section, drug means any chemical substance, other than food, that affects the structure or biological function of any wildlife under the jurisdiction of the commission.

(2) Except with written authorization from the secretary of the commission or his or her designee or as otherwise provided by law, a person shall not administer a drug to any wildlife under the jurisdiction of the commission, including, but not limited to, a drug used for fertility control, disease prevention or treatment, immobilization, or growth stimulation.

(3) This section does not prohibit the treatment of wildlife to prevent disease or the treatment of sick or injured wildlife by a licensed veterinarian, a holder of a federal migrating bird rehabilitation permit, a holder of a permit regulated under the authority of section 37-316, a holder of a permit regulated under the authority of section 37-4,106, or a holder of a license regulated under the authority of section 37-4,108.

(4) This section shall not be construed to limit employees of agencies of the state or the United States or employees of an animal control facility, animal rescue, or animal shelter licensed under section 54-627 in the performance of their official duties related to public health or safety, wildlife management, or wildlife removal, except that a drug shall not be administered by any person for fertility control or growth stimulation except as provided in subsection (2) of this section.

(5) A conservation officer may take possession or dispose of any wildlife under the jurisdiction of the commission that the officer reasonably believes has been administered a drug in violation of this section.

(6) A person who violates this section is guilty of a Class IV misdemeanor.



37-529 Permit to kill deer, antelope, or elk; tagging and storage.

The commission shall provide by regulations for the tagging and storage of the carcasses of deer, antelope, or elk after the close of any such limited season in accordance with section 37-508.



37-530 Wildlife species accidentally killed; disposal authorized.

Any wildlife species as designated by the commission accidentally killed by a motor vehicle on a public highway in this state, unless seized and confiscated pursuant to sections 37-619 to 37-621, shall, when salvageable, be disposed of as determined by the commission or its designee.



37-531 Wild animals; explosive traps; poison gas; unlawful use; penalty.

Except as provided in section 37-561, it shall be unlawful to set or place any explosive trap or device, operated by the use of poison gas or by the explosion of gunpowder or other explosives, for the purpose of taking, stunning, or destroying wild animals. Any person who sets or places any such trap or device, except as is permitted in such section, shall be guilty of a Class III misdemeanor.



37-532 Traps; requirements; violation; penalty.

It shall be unlawful for any person to set any trap in this state unless the trap is marked in accordance with rules and regulations adopted and promulgated by the commission. Violation of this section shall be a Class III misdemeanor.



37-533 Offenses relating to fur-bearing animals; violation; penalty.

It shall be unlawful (1) to mutilate or destroy the house or den of any fur-bearing animal except where such house or den obstructs a public or private ditch or watercourse, (2) to cut down or into any tree containing the den or nest of any fur-bearing animal for the purpose of harvesting such animal, (3) to use spears or any like device in hunting any fur-bearing animal, or (4) to use explosives, chemicals, or smokers of any kind to drive any fur-bearing animal out of a hole, den, or house. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-534 Wild turkeys; tagging and storage of carcasses; regulations.

The commission shall adopt and promulgate rules and regulations for the tagging and storage of the carcasses of wild turkeys after the close of any such limited season in accordance with section 37-508.



37-535 Hunting game from aircraft or watercraft; prohibited acts; penalty.

It shall be unlawful to hunt any game from any boat or watercraft while being propelled by sails or electric, gas, or steam power or from any aircraft or hydroplane. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-536 Game birds; prohibited acts; violation; penalty.

It shall be unlawful to use any club, rifle, pistol, revolver, swivel gun, or shotgun larger than ten gauge in hunting any game birds or to trap, snare, net, or attempt to trap, snare, or net any game birds except as otherwise provided in section 37-483. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-537 Baiting prohibited; violation; penalty.

It shall be unlawful to hunt any game birds by attracting them to the place where hunted by the distribution of grain or other feed, commonly called baiting. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-538 Hunting game birds from vehicle; violation; penalty.

Except as provided in section 37-420 and except for a disabled person holding a special permit to hunt and fish from a vehicle issued under section 37-421, it shall be unlawful to hunt any game birds from a vehicle of any kind. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-539 Game bird nests or eggs; prohibited acts; violation; penalty.

It shall be unlawful to take or needlessly destroy the nests or eggs of any game birds. Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-540 Protected birds; nest or eggs; prohibited acts.

It shall be unlawful (1) for any person to hunt or have in his or her possession, living or dead, any protected bird or part of any such bird or (2) for any person to take or needlessly destroy the nests or eggs of any protected birds or to have in his or her possession the nests or eggs of such birds.

This section shall not be construed to apply to the possession of species lawfully acquired prior to the effective date of protection of a given species or to prohibit importation into the state of species which may be otherwise lawfully imported into the state or the United States or lawfully taken, acquired, or removed from another state if the person engaging therein demonstrates by substantial proof that such species was lawfully taken or removed from such state.



37-541 Homing pigeon; protection; violation; penalty.

Any person, other than the owner thereof, who shall knowingly shoot, kill, maim, or injure any Antwerp or homing pigeon, commonly called Carrier Pigeon, or who shall entrap, catch, detain, or remove any mark, band, or other means of identification from such pigeon, shall be guilty of a Class V misdemeanor.



37-542 Fish unlawfully taken; duty of angler.

All fish which cannot lawfully be taken shall be returned to the water at once with as little injury as possible, if taken, and before removing or attempting to remove such fish from the hook it shall be the duty of the angler to first wet his or her hands.



37-543 Offenses relating to fish; exceptions; rules and regulations; commission orders; violation; penalty.

(1) It shall be unlawful for any person to take any fish, except as provided in this section, by means other than fishing with hook and line.

(2) It shall be unlawful for any person to use, while fishing in this state in any lake, pond, or reservoir or in their inlets, outlets, and canals within one-half mile of such lake, pond, or reservoir, more than two lines, and neither line shall have more than two hooks. This subsection shall not apply to ice fishing.

(3) It shall be unlawful for any person to take any fish by snagging fish externally by hook and line, except in the Missouri River, as provided by rules and regulations of the commission.

(4) It shall be unlawful for any person to use, while fishing in any waters in this state, a line having more than five hooks thereon or lines having more than fifteen hooks in the aggregate. One hook means a single, double, or treble pointed hook, and all hooks attached as a part of an artificial bait or lure shall be counted as one hook.

(5) Nongame fish may be taken by spearing or by bow and arrow as provided by rules and regulations of the commission.

(6) Sport fish may be taken by bow and arrow as provided by rules and regulations of the commission.

(7) The commission may adopt and promulgate rules and regulations to allow, control, regulate, or prohibit the use of seines, nets, and other devices and methods in the taking of fish. The commission may adopt and promulgate rules and regulations as to the method of taking, possession, transporting, or selling and pass commission orders regarding bag limits and size limits of all species of fish.

(8) Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.

Nebraska, without consent of Iowa, could forbid use of nets, traps and seines west of the middle of the channel of the Missouri River. Miller v. McLaughlin, 118 Neb. 174, 224 N.W. 18 (1929).

The section of the former statute which, as amended in 1927, prescribed the legal methods for catching fish in Nebraska, was constitutional as applied to the waters of the Missouri River between the middle of the main channel and the Nebraska bank. Miller v. McLaughlin, 281 U.S. 261 (1930), affirming 118 Neb. 174, 224 N.W. 18 (1929).



37-544 Spear fishing; commission; powers.

The commission may adopt and promulgate rules and regulations to open specified waters to underwater, powered spear fishing and limit or control such powered spear fishing.



37-545 Fish; privately owned pond; removal by owner; commercial fishing permits; violation; penalty.

When authorized by the commission and when necessary for proper fish management, the owner of any privately owned pond may remove fish therefrom by methods other than hook and line and in any quantity. The commission shall adopt and promulgate rules and regulations which authorize the use of commercial fishing permits, equipment, and methods authorized in sections 37-4,104 and 37-543. Nongame fish and bullheads seined or taken pursuant to this section may be sold by the commercial fishing permitholder. Such sale of bullheads shall not be deemed a violation of section 37-505. The removal of fish in accordance with this section shall not be deemed a violation of section 37-507, 37-543, or 37-556, except that the owner of a privately owned pond which is privately stocked and which does not connect by inflow or outflow with other water outside such land shall be exempt from any regulation or control.

Any person violating this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-546 Offenses relating to baitfish; violation; penalty.

(1) It shall be unlawful (a) to take baitfish except for use as bait or (b) for any person except an aquaculturist or bait dealer to buy, sell, barter, offer to buy, sell, or barter, or have in his or her possession baitfish for any purpose whatsoever except for use as bait. No baitfish shall be taken from reservoirs, lakes, or bayous except as provided in rules and regulations of the commission.

(2) The commission may adopt and promulgate rules and regulations and pass commission orders pursuant to section 37-314 pertaining to the taking, transportation, possession, buying, selling, and bartering of baitfish.

(3) Any person violating this section or the rules and regulations adopted and promulgated or commission orders passed under this section shall be guilty of a Class III misdemeanor and shall be fined at least fifty dollars.



37-547 Aquatic invasive species; wildlife; legislative intent.

It is the intent of the Legislature to prevent the release or importation into the State of Nebraska of any aquatic invasive species or any live wildlife which may cause economic or ecologic harm or be injurious to human beings, agriculture, horticulture, forestry, water, or wildlife or wildlife resources of the state. It is further the intent of the Legislature to prevent the commercial exploitation or exportation of any aquatic invasive species or any dead or live wildlife taken from the wild.



37-548 Aquatic invasive species; wildlife; prohibited acts; violation; penalty; release, importation, commercial exploitation, and exportation permits; fees; commission; powers and duties.

(1) It shall be unlawful for any person to import into the state or release to the wild any aquatic invasive species or any live wildlife including the viable gametes, eggs or sperm, except those which are approved by rules and regulations of the commission or as otherwise provided in the Game Law. It shall be unlawful to commercially exploit or export from the state any aquatic invasive species or dead or live wildlife taken from the wild except those which are exempted by rules and regulations of the commission. Any person violating this subsection shall be guilty of a Class III misdemeanor.

(2) The commission shall adopt and promulgate rules and regulations to carry out subsection (1) of this section. In adopting such rules and regulations, the commission shall be governed by the Administrative Procedure Act. Such rules and regulations shall include a listing of (a) the aquatic invasive species or wildlife which may be released or imported into the state and (b) the aquatic invasive species or wildlife taken from the wild which may be commercially exploited or exported from the state. The rules and regulations for release, importation, commercial exploitation, and exportation of species other than commercial fish and bait fish shall include, but not be limited to, requirements for annual permits for release or importation or for commercial exploitation or exportation, permit fees, the number of individual animals of a particular species that may be released, imported, collected, or exported under a permit, and the manner and location of release or collection of a particular species. The rules and regulations may be amended, modified, or repealed from time to time, based upon investigation and the best available scientific, commercial, or other reliable data.

(3) The commission shall establish permit fees as required by subsection (2) of this section to cover the cost of permit processing and enforcement of the permits and research into and management of the ecological effects of release, importation, commercial exploitation, and exportation. The commission shall remit the fees to the State Treasurer for credit to the Wildlife Conservation Fund.

(4) The commission may determine that the release, importation, commercial exploitation, or exportation of aquatic invasive species or wildlife causes economic or ecologic harm by utilizing the best available scientific, commercial, and other reliable data after consultation, as appropriate, with federal agencies, other interested state and county agencies, and interested persons and organizations.

(5) The commission shall, upon its own recommendation or upon the petition of any person who presents to the commission substantial evidence as to whether such additional species will or will not cause ecologic or economic harm, conduct a review of any listed or unlisted species proposed to be removed from or added to the list published pursuant to subdivision (2)(a) of this section. The review shall be conducted pursuant to subsection (4) of this section.

(6) The commission shall, upon its own recommendation or upon the petition of any person who presents to the commission substantial evidence that commercial exploitation or exportation will cause ecologic or economic harm or significant impact to an aquatic or wildlife population, conduct a review of any listed or unlisted species proposed to be added to or removed from the list published pursuant to subdivision (2)(b) of this section. The review shall be conducted pursuant to subsection (4) of this section.



37-549 Fish, mollusks, reptiles, crustaceans, and amphibians; permitted acts.

Subsection (1) of section 37-548 shall not apply to:

(1) The importation by a person engaged in the business of buying for the purpose of selling, canning, preserving, processing, or handling for shipments or sale for immediate or future consumption fish, oysters, clams, crabs, shrimp, prawns, lobsters, or other commercial edible aquatic products;

(2) The buying, selling, bartering, importing, exporting, or otherwise disposing of any wildlife produced at any municipal, state, or federal museum, zoo, park, refuge, or wildlife area; and

(3) The importation of fish, mollusks, reptiles, crustaceans, and amphibians intended for exhibition, aquarium, or other totally contained purposes.

This section shall not be construed to allow the importation or possession of a species otherwise protected or regulated by the Game Law.



37-550 Wildlife; shipment in interstate commerce; when permitted.

Nothing in section 37-548 shall be construed to prevent the continuous shipment in interstate commerce of legally possessed live wildlife species or eggs of such species for breeding or stocking purposes when such shipment legally originates outside of this state and legally terminates outside of this state.



37-551 Fish protection; irrigation waters; screens; duty of commission.

For the purpose of protecting the game fish in the streams or rivers and reservoirs of this state whose waters are used for purposes of irrigation, the commission may provide and cause to be placed and maintained, at the mouth of every irrigation ditch designated by it and which opens into such stream or river or reservoir containing trout, bass, crappie, and pickerel in this state, a workable woven wire fish screen having a mesh no larger than one inch.



37-552 Fish screens; notice; construction; cost; neglect; liability; liquidated damages; penalty.

The commission, upon ascertaining what ditch or ditches are practicable to be screened, shall give notice in writing to the person, firm, or corporation owning, operating, or controlling such ditch or ditches. The notice shall set forth the size of the woven screen necessary to be set in place at the mouth of the ditch or ditches. The mesh of such screen shall be no larger than one inch and shall be so placed and maintained at the mouth of each irrigation ditch designated by the commission as to prevent the passage of fish therein except such as may pass through the meshes of the screen. The screens shall be provided by the commission at cost to the person, firm, or corporation owning, operating, or controlling the ditch or ditches to be screened. For each day's failure to keep such screen in repair and for each day's neglect after the twentieth day to comply with the written notice, the commission may recover the sum of five dollars per day as liquidated damages for the loss to the state on account of the fish thereby lost or destroyed, and the offending party shall further be guilty of a Class III misdemeanor.



37-553 Fishway through dam; obligation of owner; commission; powers and duties; violation; penalty.

(1) It shall be the duty of every person who owns or controls any dam or other obstruction across any watercourse within the jurisdiction of the state, where such impounded water is returned to the bed of the stream, to make such provision as may be necessary to ensure that sufficient water is returned at all times to the bed of the stream or river below such dam or obstruction as to preserve fish life in such stream. This section shall not apply under conditions of unusual circumstances resulting from natural causes which make the fulfillment impracticable. Every person owning or controlling such dam shall open and close gates or locks at a rate slow enough to protect the water below from a sudden flushing or sudden decrease in water flow which would be detrimental to the fish and their habitat.

(2) The commission shall have supervision over the enforcement of this section and shall investigate all complaints made under this section.

(3) Any person, firm, or corporation violating this section shall be guilty of a Class V misdemeanor.



37-554 Explosives or poison; use in waters prohibited; penalties; exceptions; permit.

(1) Any person who (a) explodes, causes to be exploded, or aids or abets in the explosion of any dynamite, giant powder, bomb, or other explosive in any lake, river, stream, pond, bay, bayou, or other waters in this state with the intent thereby to stun, take, or possess any fish therein, (b) places or aids or abets in placing any bomb or explosive in any waters of this state for the purpose of exploding the same with such intent, or (c) places or aids or abets in placing lime or other poisonous or noxious substance in any of the waters of this state with such intent, shall be guilty of a Class IV felony. This subsection shall not prohibit the commission from using or authorizing the use by written agreement of chemicals and other substances for fish management purposes.

(2) It shall be unlawful to explode or cause to be exploded for any purpose any giant powder, dynamite, or other explosives in any lake, river, stream, pond, bay, bayou, or other waters of this state without first obtaining from the commission an order permitting it to be done, except that this shall not apply when, to safeguard public or private property from damage by ice gorges, immediate use of explosives is necessitated. Whenever, in the course of removing any obstruction in any waters within this state or in constructing any foundation for dams, bridges, or other structures, any person desires to explode any giant powder, dynamite, or other explosive in any such waters, he or she shall, before doing so, file a verified application with the commission setting forth his or her plans and objects, the time or times when he or she desires to use the explosive, and the necessity for using it. If it reasonably appears that the use of explosives in such waters is necessary to the advancement of a useful work or project, the commission shall grant leave for the use thereof, designating the place or places and period within which the explosives may be used and prescribing such precautions as will save the fish from injury. If any such person disregards such order, he or she shall be deemed to have violated this subsection. Any person, association, or corporation guilty of violating this subsection shall be guilty of a Class II misdemeanor, and every day that any such unlawful act continues or is permitted to continue shall constitute a separate offense and be punishable as such.



37-555 Waters of state; pollution prohibited; violation; penalty.

It shall be unlawful for any person, association, or corporation to dump or drain any refuse from any factory, slaughterhouse, gas plant, garage, repair shop, or other place whatsoever or any refuse, junk, dross, litter, trash, lumber, or leavings into or near any of the waters of this state or into any bayou, drain, ditch, or sewer which discharges such refuse or any part thereof into any of the waters of this state. It shall be unlawful to place, leave, or permit to escape any such refuse in such manner that it or any part of it is through the action of the elements or otherwise carried into any of the waters of this state. For purposes of this section, refuse means and includes oils, tars, creosote, blood, offal, decayed matter, and all other substances which are injurious to aquatic life.

Any person, association, or corporation violating this section shall, upon conviction thereof, be guilty of a Class II misdemeanor, and every day that any such unlawful act continues or is permitted to continue shall constitute a separate offense and be punishable as such.

Feeding of livestock along a small stream outside of an incorporated city will not be enjoined in absence of evidence showing that a nuisance is thereby created. Vana v. Grain Belt Supply Co., 143 Neb. 118, 8 N.W.2d 837 (1943).



37-556 Waters of state; pollution; carcasses; prohibitions; penalty.

It shall be unlawful for any person to place the carcass of any dead animal, fish, or bird in or near any of the waters of this state or leave such carcass where the whole or any part thereof may be washed or carried into any of the waters of this state. Any person guilty of violating this section shall be guilty of a Class II misdemeanor, and every day that any such unlawful act continues or is permitted to continue shall constitute a separate offense and be punishable as such.



37-557 Hatching boxes and nursery ponds; disturbing prohibited; exception; violation; penalty.

It shall be unlawful for any person or persons to injure, disturb, or destroy any hatching box, hatching house, or nursery pond used for hatching or propagating fish or to injure, disturb, or destroy any spawn or fry, or fish in any hatching box, hatching house, nursery pond, or stream. The commission may take or cause to be taken any of the fish named in this section for the purpose of propagation or stocking the waters of this state. Any person violating any provision of this section shall be guilty of a Class III misdemeanor.



37-558 Draining harmful matter into waters stocked by commission prohibited; penalty.

It shall be unlawful for any person, association, or corporation to place, run, or drain any matter harmful to fish into any of the waters of this state that have been stocked by the commission. Any person violating this section shall be guilty of a Class IV misdemeanor.



37-559 Destruction of predators; permit required; when; mountain lion; actions authorized.

(1) Any farmer or rancher owning or operating a farm or ranch may destroy or have destroyed any predator preying on livestock or poultry or causing other agricultural depredation on land owned or controlled by him or her without a permit issued by the commission. For purposes of this subsection, predator means a badger, bobcat, coyote, gray fox, long-tailed weasel, mink, opossum, raccoon, red fox, or skunk.

(2) Any farmer or rancher owning or operating a farm or ranch, or his or her agent, may kill a mountain lion immediately without prior notice to or permission from the commission if he or she encounters a mountain lion and the mountain lion is in the process of stalking, killing, or consuming livestock on the farmer's or rancher's property. The farmer or rancher or his or her agent shall be responsible for immediately notifying the commission and arranging with the commission to transfer the mountain lion to the commission.

(3) Any person shall be entitled to defend himself or herself or another person without penalty if, in the presence of such person, a mountain lion stalks, attacks, or shows unprovoked aggression toward such person or another person.

(4) This section shall not be construed to allow a farmer or rancher or his or her agent to destroy or have destroyed species which are protected by the Nongame and Endangered Species Conservation Act or rules and regulations adopted and promulgated under the act, the federal Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq., the federal Fish and Wildlife Coordination Act, as amended, 16 U.S.C. 661 et seq., the federal Bald and Golden Eagle Protection Act, as amended, 16 U.S.C. 668 et seq., the federal Migratory Bird Treaty Act, as amended, 16 U.S.C. 703 et seq., or federal regulations under such federal acts.



37-560 Deer, antelope, or elk causing damage to property; removal; disposition of carcass.

The commission is authorized, when written request has been filed by the property owner, to remove by any means at any time any deer, antelope, or elk causing damage to real or personal property. If it is necessary to kill any such deer, antelope, or elk to remove the same, the carcass thereof shall first be offered for human consumption. If human consumption is not possible, such carcass may be sold or disposed of in any other manner. The commission may adopt and promulgate rules and regulations to carry out this section.



37-561 Predatory animals; explosive traps; poison gas; lawful use; exceptions; posting of signs.

(1) It shall be lawful to use any device which (a) is operated by the explosion of small amounts of gunpowder or other explosives, (b) is designed to discharge poison into the mouth of a wolf, coyote, fox, wildcat, or other predatory animals upon the grabbing or seizing of the bait attached to such device by such predatory animals, (c) does not discharge any ball, slug, shot, or other missile, and (d) does not endanger the life and limb of any human being or animal, other than a predatory animal, during the legal trapping season for fur-bearing animals. Such device may be used at any time by any agency of the commission or of the federal government or by persons having the written permission of the commission. Such lawful device when used shall be set not less than two hundred yards from any federal, state, or approved county highway and not less than one thousand yards from any school or from any inhabited dwelling without written permission of the resident of the dwelling. Such device shall not be used on another person's property without the written permission of the owner or operator.

(2) It shall be unlawful to use any of such devices unless the user shall, in addition to the other requirements of this section, post the land upon which the devices are emplaced with signs at least eighteen inches square and with block letters at least two inches in height and displaying the words DANGER, CYANIDE GUNS IN USE or with the official signs furnished for such a purpose by the United States Department of Agriculture. Such signs shall be placed at all entrances to the area where such devices are set, and a post shall be set by each such device displaying at least two of such signs in a manner so that such signs are plainly legible from all directions.



37-562 Repealed. Laws 2011, LB 41, § 31.



37-563 Nuisance birds; commission; powers.

The commission may adopt, promulgate, and publish rules and regulations for the control of individual nuisance birds or populations of such birds to reduce or avert depredation upon ornamental or shade trees, agricultural crops, livestock, or wildlife or when concentrated in such numbers and manner as to constitute a health hazard or other nuisance. Such rules and regulations shall specify the species which may be controlled, the circumstances under which control is to be permitted, and the control methods which may be employed.



37-564 Interference with person hunting, trapping, or fishing.

(1) No person shall knowingly and intentionally interfere or attempt to interfere with another person who is not trespassing and who is lawfully hunting or trapping any game bird, game animal, fur-bearing animal, or other wild mammal or bird or engaged in activity associated with hunting or trapping.

(2) No person shall knowingly and intentionally interfere or attempt to interfere with another person who is not trespassing and who is lawfully fishing or engaged in activity associated with fishing.

(3) For purposes of this section, (a) activity associated with hunting, trapping, or fishing shall mean travel, camping, or other acts that are preparatory to or in conjunction with hunting, trapping, or fishing on lands or waters upon which hunting, trapping, or fishing may lawfully occur and that are done by a hunter, a trapper, or an angler or by a member of a hunting, trapping, or fishing party and (b) interfere shall mean (i) disturbing, scaring, chasing, or otherwise driving away by any means any game bird, game animal, fur-bearing animal, other wild mammal or bird, or game fish, but shall not include releasing a non-fur-bearing animal, except a coyote, from a trap, (ii) impeding or obstructing a person who is hunting, trapping, or fishing, (iii) impeding or obstructing a person who is engaged in an activity associated with hunting, trapping, or fishing, (iv) affecting the condition or location of personal property intended for use in hunting, trapping, or fishing, and (v) intentionally placing himself or herself into the line of fire for the purpose of interfering with lawful hunting or trapping.



37-565 Interference with person hunting, trapping, or fishing; injunction.

A court may enjoin conduct described in section 37-564 upon petition by a person affected or by a person who may reasonably be affected by such conduct upon a showing that such conduct is threatened or that it has occurred on a particular premises in the past and that it is not unreasonable to expect such conduct will be repeated.



37-566 Interference with person hunting, trapping, or fishing; affirmative defense.

It shall be an affirmative defense in any action brought for violation of section 37-564 that the person against whom such action is brought was not trespassing at the time of the alleged intentional interference or attempted interference and was engaged in a lawful activity in conflict with hunting, trapping, or fishing or activity associated with hunting, trapping, or fishing described in such section.



37-567 Interference with person hunting, trapping, or fishing; aiding or assisting prohibited.

It shall be unlawful for any person to aid or assist a person who is in violation of section 37-564.



37-568 Interference with person hunting, trapping, or fishing; prohibited acts.

It shall be unlawful for any person to use any aircraft, vessel, vehicle, snowmobile, or other conveyance, firearm, bow and arrow, projectile, device, radio, an electronic device, or other equipment in the commission of any of the acts prohibited under section 37-564 or 37-567.



37-569 Sections; how construed.

Nothing in sections 37-564 to 37-568 shall prohibit authorized personnel of the commission or the United States Department of the Interior in the administration and management of wildlife resources.



37-570 Interference with person hunting, trapping, or fishing; violation; penalty; use of aircraft, vessel, or vehicle; destruction of property; liability.

Any person violating section 37-564 shall be guilty of a Class III misdemeanor. In addition, any person who damages crops, fields, livestock, fences, gates, timber, water, or any other property by the use of any aircraft, vessel, vehicle, snowmobile, or other conveyance shall be liable to the property owner.



37-571 Hunt through the Internet, defined.

For purposes of sections 37-571 to 37-573, hunt through the Internet means to hunt living wildlife in real time using Internet services to remotely control actual firearms and to remotely discharge live ammunition.



37-572 Hunt through the Internet; prohibited acts; confiscation and forfeiture of contraband.

(1) No person shall hunt through the Internet.

(2) No person shall host hunting through the Internet or otherwise enable another person to hunt through the Internet.

(3) Any conservation officer or any person specifically employed or designated by the United States Fish and Wildlife Service may offer to host or otherwise enable another person to hunt through the Internet for the sole purpose of obtaining evidence of a violation of this section.

(4) Any firearm, computer, equipment, appliance, or conveyance used in violation of this section is contraband and shall be confiscated and forfeited to the state upon seizure by law enforcement authorities.



37-573 Violations; penalty.

(1) Any person who violates subsection (1) of section 37-572 is guilty of a Class II misdemeanor, shall pay a fine of not less than two hundred fifty dollars for a first offense and not less than five hundred dollars for each subsequent offense, and shall not hunt, fish, or trap in this state for a period of not less than one year from the date of sentencing.

(2) Any person who violates subsection (2) of section 37-572 is guilty of a Class II misdemeanor and shall pay a fine of not less than two hundred fifty dollars for a first offense and not less than five hundred dollars for each subsequent offense. Each unlawful transaction, offer, or transfer of wildlife for any consideration, or possession of contraband described in section 37-572 with the intent to transact, offer, or transfer wildlife for any consideration in connection with hunting through the Internet is a separate offense. Any person who violates subsection (2) of section 37-572 shall not hunt, fish, or trap for a period of not less than one year from the date of sentencing.



37-601 Jurisdiction of courts; duty of prosecuting attorneys.

All prosecutions for violations of the Game Law shall be brought in the name of the State of Nebraska before any court having jurisdiction thereof. It shall be the duty of all prosecuting attorneys in their respective jurisdictions to prosecute all persons charged with violations of the Game Law.



37-602 Prosecutions; when and where brought; limitation.

Prosecutions shall be brought before a court of competent jurisdiction in the county within which the offense was committed. If the offense charged is that of having sold, having transported, or having in possession game, wild mammals, wild birds, fish, or raw furs in violation of law, prosecutions may be brought in any county through which or into which any such game, wild mammals, wild birds, fish, or raw furs have been transported or brought. All prosecutions shall be commenced within eighteen months from the time the offense charged was committed.



37-603 Conservation officers; powers.

All full-time conservation officers are hereby made peace officers of the state with the powers of sheriffs.



37-604 Enforcement of Game Law; duties; fees and mileage.

It shall be the duty of all conservation officers, sheriffs, deputy sheriffs, and other peace officers to make prompt investigation of and arrests for any violations of the Game Law observed or reported by any person and to cause a complaint to be filed before a court having jurisdiction thereof in case there seems just ground for such complaint and evidence procurable to support the same. Upon the filing of such a complaint, it shall be the duty of such officer to render assistance in the prosecution of the party complained against. Sheriffs, deputy sheriffs, and other peace officers making arrests and serving warrants under this section shall receive fees and mileage under the provisions of the statutes of the state with mileage to be computed at the rate provided for county sheriffs in section 33-117. Conservation officers shall serve writs and processes, civil and criminal, when such writs and processes pertain to enforcement of duties imposed by law on the commission. Any officer or person purporting to enforce the laws of this state or rules and regulations adopted and promulgated or commission orders passed pursuant thereto shall on the demand of any person apprehended by him or her exhibit to such person his or her written commission of authority as such enforcement officer.

A search warrant would obviously not be required to authorize service on plaintiff's lake property of writs and process. Kuester v. State, 191 Neb. 680, 217 N.W.2d 180 (1974).



37-605 Arrests or summons; hearing; failure to appear; violation; penalty.

It shall be the duty of any conservation officer to make arrests or issue a summons, or both, or otherwise notify any resident of this state to appear at a place specified in such summons or notice and at a time likewise specified at least five days after such arrest unless the person arrested shall demand an earlier hearing or, if such person so desires, at an immediate hearing or a hearing within twenty-four hours thereafter at a convenient hour before a magistrate within the township or county wherein such offense was committed. Any resident refusing to give written promise to appear or any nonresident refusing to give a guaranteed arrest bond or similar written instrument shall be taken immediately by such officer before the nearest or most accessible magistrate. Any person who willfully violates his or her written promise to appear shall be guilty of a Class III misdemeanor regardless of the disposition of the charge upon which he or she was originally arrested.

A search warrant would obviously not be required to authorize service on plaintiff's lake property of writs and process. Kuester v. State, 191 Neb. 680, 217 N.W.2d 180 (1974).



37-606 Corporate offenders; how served; prosecution of agents or employees.

In case of a violation of the Game Law by a corporation, the warrant of arrest may be served on the president, secretary, or manager in this state or on any general or local agent thereof in the county where the action may properly be brought, and upon the return of such warrant so served, the corporation shall be deemed in court and subject to the jurisdiction thereof, and any fine imposed may be collected by execution against the property of such corporation. This section shall not be deemed to exempt from prosecution any agent or employee whose personal guilt is supported by probable cause.



37-607 Conservation and peace officers; duty to arrest; powers.

It shall be the duty of every conservation officer and any other peace officer to arrest any person whom he or she has reason to believe has committed a violation of the Game Law and, with or without a warrant, to open, enter, and examine all camps, wagons, cars, stages, tents, packs, warehouses, stores, outhouses, stables, barns and other places, boxes, barrels, and packages where he or she has reason to believe any game, fish, or raw furs, taken or held in violation of the Game Law, are to be found and to seize the same, except that a dwelling house actually occupied can be entered only upon authority of a search warrant.



37-608 Rules and regulations; enforcement; arrest and detention authorized.

Any law enforcement official, including any conservation officer, may enforce sections 37-305 to 37-313, the rules and regulations established under the authority of sections 60-680 and 60-6,190, and federal orders restricting access to federal lands under a memorandum of understanding or cooperative agreement with a federal agency. When a violation has occurred in or on any area under the ownership or control of the commission or federal lands as authorized under this section, any conservation officer may arrest and detain any person committing such violation or committing any misdemeanor or felony as provided by the laws of this state or federal orders as authorized under this section until a legal warrant can be obtained.



37-609 Resisting officer or employee of commission; penalty.

It shall be unlawful for any person to resist or obstruct any officer or any employee of the commission in the discharge of his or her lawful duties. Any person willfully resisting such officer or employee shall be guilty of a Class V misdemeanor.



37-610 False representation as officer or employee of commission; penalty.

It shall be unlawful for any person to falsely represent himself or herself to be an officer or employee of the commission or to assume to so act without having been duly appointed or employed as such. Any person willfully representing himself or herself to be such officer or employee shall be guilty of a Class V misdemeanor.



37-611 Separate offense, defined.

(1) Each individual animal of any species of wildlife taken in violation of the Game Law, (2) each individual animal of any species of wildlife shipped, offered or received for shipment, transported, bought, sold, bartered, or had in possession contrary to the Game Law, and (3) each seine, net, or other device, including ferrets, used or attempted to be used in violation of the Game Law, shall constitute a separate offense.



37-612 Accessories; penalties.

Any person who makes any use of or has in his or her possession or who aids or abets in the taking of any game or raw fur taken contrary to any of the provisions of the Game Law, with knowledge of such fact or of facts sufficient in law to charge him or her with such knowledge, shall be deemed a principal in the unlawful taking, transporting, or possession of such game or raw fur and shall be subject to the same penalties therefor as the person who took the game or raw fur, unlawfully had the game or raw fur in his or her possession, or unlawfully transported the game or raw fur.



37-613 Wildlife; prohibited acts; liquidated damages; schedule; disposition.

(1) Any person who sells, purchases, takes, or possesses contrary to the Game Law any wildlife shall be liable to the State of Nebraska for the damages caused thereby. Such damages shall be:

(a) Fifteen thousand dollars for each mountain sheep;

(b) Five thousand dollars for each elk with a minimum of twelve total points and one thousand five hundred dollars for any other elk;

(c) Five thousand dollars for each whitetail deer with a minimum of eight total points and an inside spread between beams of at least eighteen inches, one thousand dollars for any other antlered whitetail deer, and two hundred fifty dollars for each antlerless whitetail deer and whitetail doe deer;

(d) Five thousand dollars for each mule deer with a minimum of eight total points and an inside spread between beams of at least twenty-four inches and one thousand dollars for any other mule deer;

(e) Five thousand dollars for each antelope with the shortest horn measuring a minimum of fourteen inches in length and one thousand dollars for any other antelope;

(f) One thousand five hundred dollars for each bear or moose or each individual animal of any threatened or endangered species of wildlife not otherwise listed in this subsection;

(g) Five hundred dollars for each mountain lion, lynx, bobcat, river otter, or raw pelt thereof;

(h) Twenty-five dollars for each raccoon, opossum, skunk, or raw pelt thereof;

(i) Five thousand dollars for each eagle;

(j) One hundred dollars for each wild turkey;

(k) Twenty-five dollars for each dove;

(l) Seventy-five dollars for each other game bird, other game animal, other fur-bearing animal, raw pelt thereof, or nongame wildlife in need of conservation as designated by the commission pursuant to section 37-805, not otherwise listed in this subsection;

(m) Fifty dollars for each wild bird not otherwise listed in this subsection;

(n) Seven hundred fifty dollars for each swan or paddlefish;

(o) Two hundred dollars for each master angler fish measuring more than twelve inches in length;

(p) Fifty dollars for each game fish measuring more than twelve inches in length not otherwise listed in this subsection;

(q) Twenty-five dollars for each other game fish; and

(r) Fifty dollars for any other species of game not otherwise listed in this subsection.

(2) The commission shall adopt and promulgate rules and regulations to provide for a list of master angler fish which are subject to this section and to prescribe guidelines for measurements and point determinations as required by this section. The commission may adopt a scoring system which is uniformly recognized for this purpose.

(3) Such damages may be collected by the commission by civil action. In every case of conviction for any of such offenses, the court or magistrate before whom such conviction is obtained shall further enter judgment in favor of the State of Nebraska and against the defendant for liquidated damages in the amount set forth in this section and collect such damages by execution or otherwise. Failure to obtain conviction on a criminal charge shall not bar a separate civil action for such liquidated damages. Damages collected pursuant to this section shall be remitted to the secretary of the commission who shall remit them to the State Treasurer for credit to the State Game Fund.



37-614 Revocation and suspension of permits; grounds.

(1) When a person pleads guilty to or is convicted of any violation listed in this subsection, the court shall, in addition to any other penalty, revoke and require the immediate surrender of all permits to hunt, fish, and harvest fur held by such person and suspend the privilege of such person to hunt, fish, and harvest fur and to purchase such permits for a period of not less than three years. The court shall consider the number and severity of the violations of the Game Law in determining the length of the revocation and suspension. The violations shall be:

(a) Carelessly or purposely killing or causing injury to livestock with a firearm or bow and arrow;

(b) Purposely taking or having in his or her possession a number of game animals, game fish, game birds, or fur-bearing animals exceeding twice the limit established pursuant to section 37-314;

(c) Taking any species of wildlife protected by the Game Law during a closed season in violation of section 37-502;

(d) Resisting or obstructing any officer or any employee of the commission in the discharge of his or her lawful duties in violation of section 37-609; and

(e) Being a habitual offender of the Game Law.

(2) When a person pleads guilty to or is convicted of any violation listed in this subsection, the court may, in addition to any other penalty, revoke and require the immediate surrender of all permits to hunt, fish, and harvest fur held by such person and suspend the privilege of such person to hunt, fish, and harvest fur and to purchase such permits for a period of not less than one year. The court shall consider the number and severity of the violations of the Game Law in determining the length of the revocation and suspension. The violations shall be:

(a) Hunting, fishing, or fur harvesting without a permit in violation of section 37-411;

(b) Hunting from a vehicle, aircraft, or boat in violation of section 37-513, 37-514, 37-515, 37-535, or 37-538; and

(c) Knowingly taking any wildlife on private land without permission in violation of section 37-722.

(3) When a person pleads guilty to or is convicted of any violation of the Game Law, the rules and regulations of the commission, or commission orders not listed in subsection (1) or (2) of this section, the court may, in addition to any other penalty, revoke and require the immediate surrender of all permits to hunt, fish, and harvest fur held by such person and suspend the privilege of such person to hunt, fish, and harvest fur and to purchase such permits for a period of not less than one year.



37-615 Revoked or suspended permit; unlawful acts; violation; penalty.

It shall be unlawful for any person to take any species of wildlife protected by the Game Law while his or her permits are revoked or suspended. It shall be unlawful for any person to apply for or purchase a permit to hunt, fish, or harvest fur in Nebraska while his or her permits are revoked and while the privilege to purchase such permits is suspended. Any person who violates this section shall be guilty of a Class I misdemeanor and in addition shall be suspended from hunting, fishing, and fur harvesting or purchasing permits to hunt, fish, and harvest fur for a period of not less than two years as the court directs. The court shall consider the number and severity of the violations of the Game Law in determining the length of the suspension.



37-616 Certain deaths and injuries; suspension or revocation of permits.

The court shall automatically suspend the privilege to hunt, fish, and harvest fur and to purchase permits to hunt, fish, and harvest fur in the State of Nebraska of a person who is convicted of the intentional or negligent killing or injuring of any other person with a firearm or bow and arrow while hunting, fishing, or fur harvesting and shall automatically revoke all permits to hunt, fish, and harvest fur in the State of Nebraska held by a person who is convicted of the intentional or negligent killing or injuring of any other person with a firearm or bow and arrow while hunting, fishing, or fur harvesting. The suspension or revocation shall be for a period of not less than ten years after such conviction.



37-617 Suspension, revocation, or conviction; court; duties.

The court shall notify the commission of any suspension, revocation, or conviction under sections 37-614 to 37-616.



37-618 Suspension or revocation in other jurisdiction; effect; violation; penalty.

(1) Except as otherwise provided in subsection (3) of this section, any person whose privilege or permit to hunt, fish, or harvest fur has been suspended or revoked in any jurisdiction within the United States or Canada shall be prohibited from obtaining a permit for such activity in this state during the period of suspension or revocation in the prosecuting jurisdiction if the offense for which the privilege or permit is suspended or revoked is an offense under the Game Law or would constitute grounds for suspension or revocation under sections 37-614 to 37-617.

(2) If such person has previously obtained a permit under the Game Law for such activity, the permit shall become invalid and shall be suspended for the same period as determined in the prosecuting jurisdiction. The person shall immediately return the permit to the commission. No person shall possess a permit which has been suspended or revoked under this section except as otherwise provided in subsection (3) of this section.

(3) The commission may adopt and promulgate rules and regulations to create a process to (a) review the suspension or revocation of a privilege or permit to hunt, fish, or harvest fur imposed by any jurisdiction other than Nebraska to determine if the offense for which the privilege or permit is suspended or revoked is an offense under the Game Law or would constitute grounds for suspension or revocation under sections 37-614 to 37-617 and (b) provide for a hearing, if necessary, to confirm the suspension or revocation in Nebraska or reinstate the privilege or affirm the eligibility of the person to purchase a permit in Nebraska. The process may include an application for the review and a procedure for screening applications to determine if the hearing before the commission is necessary or appropriate.

(4) Any person who violates the provisions of this section shall be guilty of a Class I misdemeanor.



37-619 Game and raw furs illegally acquired or possessed; contraband; seizure and confiscation.

All game taken and all game and raw furs bought, sold, bartered, shipped, or had in possession contrary to any of the provisions of the Game Law shall be and the same are declared to be contraband and shall be seized and confiscated by any conservation officer, other peace officer, or other employee of the commission.

Pheasants legally killed in another state are not subject to confiscation. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-620 Contraband; evidence; seizure and confiscation.

The possession by any person of any fish under lawful size as designated in the Game Law shall be evidence that the same was taken within the state. Possession within this state of the carcass of any game animal or game bird which has shot marks upon it shall be evidence that the same was taken in this state, and the burden of proving otherwise shall be upon the party in whose possession it is found. Whenever the contents of any box, barrel, package, or receptacle consist partly of contraband and partly of legal game or raw furs, the entire contents of such box, barrel, package, or other receptacle shall be seized and confiscated. Whenever a person has in his or her possession any game in excess of the number permitted by law, all game in his or her possession may be seized and confiscated.

Question as to whether court erred as to burden of proof raised but not decided. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-621 Contraband; disposition.

Contraband game and fish seized and confiscated in accordance with the Game Law or coming into the possession of the commission by other means shall be turned over to the nearest hospital or state institution or otherwise disposed of as directed by the commission, and all contraband hides and furs shall be sold and the proceeds paid into the State Game Fund.

Pheasants legally taken in another state were not contraband. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).



37-622 Contraband; illegal possession; complaints and search warrants.

Whenever any conservation officer or other peace officer of the state has reason to believe that any person has in his or her possession any game, aquatic organisms, raw fur, nets, or devices contrary to law, the officer may file or cause to be filed a sworn complaint to such effect before any magistrate having jurisdiction and may procure a search warrant and execute such warrant.



37-623 Illegally used nets, traps, ferrets, and devices; seizure and confiscation; destruction; return of guns, legal fish nets, or other hunting and fishing equipment; when made.

Every device, net, and trap and every ferret possessed, used, or attempted to be used by any person in taking any game contrary to the Game Law is hereby declared to be a public nuisance and subject to seizure and confiscation by any conservation officer or other person charged with the enforcement of the Game Law. Ferrets and every device, net, and trap, the use of which is wholly prohibited, shall be destroyed upon seizure. All guns and nets while being used illegally shall be seized upon the arrest of the person so using them, but all guns, legal fish nets, or other hunting or fishing equipment, used illegally which are seized for evidence upon arrest, shall be returned by the court to the person from whom such guns, legal fish nets, or other hunting or fishing equipment was seized following disposition of the case.



37-624 Commission; powers; use of federal personnel.

(1) The commission may enter into a memorandum of agreement for cooperative law enforcement with the United States Fish and Wildlife Service.

(2) Special agents and refuge officers of the United States Fish and Wildlife Service who are certified as federal law enforcement officers may be credentialed as conservation officers of the commission. The secretary, under the direction of the commission acting in official session, may credential such officers. Training requirements under section 81-1414 shall not apply to an officer credentialed under this subsection.

(3) Nothing in this section shall authorize special agents and refuge officers of the United States Fish and Wildlife Service who are credentialed as conservation officers pursuant to subsection (2) of this section to enforce any other laws of the State of Nebraska while exercising the authority specified in such subsection, nor shall any evidence discovered in the course of such agents' or officers' duties in enforcement of the Game Law or rules and regulations adopted and promulgated by the commission, which is evidence of a violation of any other laws of the State of Nebraska, be admissible in a subsequent prosecution for such violation.



37-701 Reserves, refuges, and sanctuaries; how established; acquisition of land.

When a notice is posted on each corner and on all roads leading thereinto, indicating that such property is a reserve, refuge, or sanctuary, every school section and other tract of educational land within the state, title to which is vested in the State of Nebraska, all that portion of the State of Nebraska embraced within the boundaries of the Niobrara and Bessey divisions of the Nebraska National Forest, and every state-owned lake, pond, or marsh, except lakes and marshes state owned because meandered, is hereby declared to be a game reserve, bird refuge, and wild fowl sanctuary. Other game reserves, bird refuges, wild fowl sanctuaries, or reservations may be established by the commission in any county where deemed necessary for the protection and propagation of game, or as a refuge or sanctuary for song and insectivorous birds or wild fowl. The commission with the approval of the Governor may acquire land for such purposes, either by purchase, lease, gift, or other devise.



37-702 Sanctuaries on rivers; how established; discontinuance; procedure.

When the owners in freehold of both banks of any river in Nebraska for a distance of five miles or more along the river sign a petition to the commission requesting that such river along their lands and on lands adjacent to the river and within one-half mile thereof be made a game and wild fowl sanctuary, the commission upon receiving the promises in writing of such owners to refrain from all shooting or molesting of game upon such proposed sanctuary and further, to the best of their ability, to prevent others from shooting or molesting game thereon may accept such area as a game and wild fowl sanctuary and cause the same to be plainly posted as such and to be protected from violators. The commission may further expend reasonable sums to feed wild fowl upon such sanctuaries. A sanctuary so established may not, without the consent of the commission, be withdrawn by the owners for a period of five years after it is established, and unless the owners of more than one-half of the river banks on both sides of the river running through any such sanctuary sign a petition for vacating the same and file such petition with the commission during the first half of the fifth year of such sanctuary or thereafter in the first half of the fifth year of any added five-year period, such sanctuary shall continue as such unless terminated for good cause by the commission.



37-703 Reserves, refuges, and sanctuaries; signs; form; where placed; defacing prohibited; penalty.

At each section corner and in full sight of the traveled highway at each game reserve, bird refuge, or wild fowl sanctuary, there shall be placed by the commission a conspicuous, permanent sign as follows:



37-704 Sanctuaries; rules and regulations; Missouri River sanctuaries; power of commission.

The commission may adopt and promulgate such rules and regulations for the protection of game or wild fowl sanctuaries as it may find necessary to protect game, wild fowl, or song birds thereon or to make effective rules and regulations in conjunction with other states over the Missouri River for the protection of wild fowl thereon and fish therein. Such rules and regulations shall be adopted and promulgated pursuant to the Administrative Procedure Act.



37-705 Reserves, sanctuaries, and closed waters; prohibited acts; penalty; exceptions.

(1) Anyone who takes any fish from waters closed by the commission as provided in the Game Law, who takes any game upon any reserve or sanctuary, who goes thereon with a gun or dog, who permits a dog to run thereon, who otherwise intentionally disturbs game or birds thereon and causes them to depart from such reserve or sanctuary, who goes upon any wild fowl sanctuary to fish or for any other purpose during the open season on wild fowl, or who violates any provision of sections 37-701 to 37-704 or any rule or regulation of the commission relating to game reserves or sanctuaries adopted and promulgated by authority of law shall be guilty of a Class III misdemeanor.

(2) Nothing in this section shall (a) render unlawful the keeping at farm homes, located on the reserves or sanctuaries provided for in the Game Law, such dogs as ordinarily are kept on farms, (b) render unlawful the possession of firearms by residents on such reserves or sanctuaries when such firearms are not used to disturb or molest wild fowl or game thereon or prevent such residents from destroying predators as provided in section 37-559 thereon, (c) prevent members, officers, or employees of the commission from going upon sanctuaries at any time to enforce the Game Law, to obtain evidence to enforce it, or otherwise to protect game and fish thereon, or (d) make it unlawful to retrieve lawfully killed game birds from any such reserve or sanctuary.



37-706 Game refuges; establishment; description.

(1) For the better protection of birds and the establishment of breeding places therefor, the following area within the State of Nebraska is hereby set aside, designated, and established as a state game refuge: All that portion of the State of Nebraska on the North Platte River and for one hundred ten yards back of the banks of said stream on the land side in Garden County, Nebraska.

(2) For the better protection of birds and the establishment of breeding and resting places therefor, the following areas within the State of Nebraska are hereby set aside, designated, and established as state game refuges: (a) All that portion of the State of Nebraska on the Platte River and for one hundred ten yards on each side of the banks of said stream from the west line of Dodge County and Saunders County east and southeast to the bridge across said Platte River, west of Venice, Nebraska, on U.S. Route No. 30A and State Route No. 92; (b) all that portion of the State of Nebraska embracing the channel or channels of the Niobrara River and for one hundred ten yards back from the banks of such stream on the land side in Boyd and Holt Counties, extending from the west line of Boyd and Holt Counties on the west to State Highway No. 11 on the east; and (c) all that portion of the State of Nebraska on the North Platte River, and for one hundred ten yards on each side of the banks of the stream in sections twenty-one, twenty-six, twenty-seven, twenty-eight, thirty-four, thirty-five, and thirty-six, township fourteen north, range thirty, west of the sixth principal meridian, Lincoln County, Nebraska.

(3) For purposes of sections 37-701 to 37-708, the banks of said stream means the banks of the river which are the elevation of ground which confines the water at a level not exceeding flood stage.

This section neither includes nor excludes man-made waterways from the "banks of the river." Instead, the Department of Natural Resources has the responsibility to determine whether any particular waterway should be considered part of the banks of the river. Scofield v. State, 276 Neb. 215, 753 N.W.2d 345 (2008).

Game Refuge Act was sustained as constitutional against contention that it was special law for protection of game and fish. Bauer v. State Game, Forestation and Parks Com., 138 Neb. 436, 293 N.W. 282 (1940).



37-706.01 Legislative intent.

It is the intent of the Legislature to preserve the state game refuges described in section 37-706.



37-707 Game refuges; boundaries; marking; Department of Natural Resources; duties; access to property; when.

(1) The commission is directed to place suitable signs showing the boundaries of the refuges, as designated in section 37-706, using the map adopted by the Department of Natural Resources pursuant to this section, on all roads leading into such refuges.

(2)(a) The Department of Natural Resources shall adopt and promulgate rules and regulations determining the boundaries of the state game refuges. The department's determination shall be based on the definitions in sections 37-701 to 37-708 and shall include maps showing such boundaries.

(b) The department shall make the initial boundary determinations for the state game refuge in Garden County by March 1, 2005. The department shall make the initial boundary determinations for the remaining state game refuges by January 1, 2006.

(c) Until the initial determinations are made pursuant to subdivision (a) of this subsection, the boundaries that have been determined and maintained by the commission shall remain in effect.

(d) The department shall update any boundary determination required by subdivision (a) of this subsection whenever it determines that there has been a substantial change in the location of the banks of said stream used for locating such boundary.

(e) To the extent necessary to fulfill their obligations under sections 37-701 to 37-708 and pursuant to notice as provided in subdivision (f) of this subsection, the department and the commission shall have access at all reasonable times to all properties to which access is needed to fulfill such obligations. Entry upon such properties for the purposes set forth in such sections shall not be considered trespass.

(f) Notice of intent to enter upon property for the purposes of subdivision (2)(e) of this section shall be satisfied by publishing such notice at least once each week for three consecutive weeks in a legal newspaper published or of general circulation in the county or counties in which such property and such game refuge are located.

Game Refuge Act was sustained as constitutional against contention that it was special law for protection of game and fish. Bauer v. State Game, Forestation and Parks Com., 138 Neb. 436, 293 N.W. 282 (1940).



37-708 Game refuges; prohibited acts; exceptions.

(1) It shall be unlawful within the boundaries of the state game refuges designated in section 37-706 for any person (a) to hunt or chase with dogs any game birds, game animals, or other birds or animals of any kind or description whatever, (b) to carry firearms of any kind, or (c) from October 15 through January 15 each year to operate a motorboat as defined in section 37-1204.

(2) This section shall not prevent highway or railroad transport of firearms or dogs across the refuge, retrieval of game birds lawfully killed from such refuge, or the taking of fur-bearing animals by the use of traps during lawful open seasons on the refuge.

(3) This section shall not prevent the commission from issuing such permits as may be necessary for the killing of animal or bird predators that may endanger game birds or game animals or the domestic property of adjacent landowners or from issuing permits as provided in sections 37-447 to 37-452 for the taking of deer from such refuges whenever the number of deer on such refuges is deemed detrimental to habitat conditions on the refuges or to adjacent privately owned real or personal property.

(4) This section shall not prevent the owners of land or dwellings or their relatives or invitees from operating any motorboat within the boundaries of the refuge for purposes of access by the most direct route to and from such land or dwellings.

Game Refuge Act was sustained as constitutional against contention that it was special law for protection of game and fish. Bauer v. State Game, Forestation and Parks Com., 138 Neb. 436, 293 N.W. 282 (1940).



37-708.01 Rule or regulation; validity; review of other orders or acts; procedure.

(1) The validity of any rule or regulation adopted by the Department of Natural Resources pursuant to sections 37-701 to 37-708 may be determined pursuant to section 84-911.

(2) Any person aggrieved by any other order or act of the department or commission pursuant to its authority under sections 37-701 to 37-708 may, within thirty days after notice thereof, file a petition in the district court of the county in which the aggrieved person resides or, if the aggrieved person is not a resident of Nebraska, in the district court of Lancaster County, for review. The court shall summarily hear the petition as a case in equity without a jury and may order only declaratory or prospective injunctive relief with regard to such order or act.

(3) Except as provided in subsection (1) of this section, the appeal procedures described in the Administrative Procedure Act shall not apply to actions taken pursuant to sections 37-701 to 37-708.

(4) The appeal procedures described in sections 61-206 and 61-207 do not apply to actions taken pursuant to sections 37-701 to 37-708.



37-709 Game refuges; violation; penalty.

Any person who violates any of the provisions of section 37-708 shall be guilty of a Class III misdemeanor.



37-710 State Wild Game Preserve; creation; extent; location; acquisition; purpose.

The commission is hereby authorized to create within Scotts Bluff, Banner, and Morrill Counties, Nebraska, or any one or more of such counties, a state wild game preserve to be known as the State Wild Game Preserve, to be composed of a tract of land of not less than four thousand acres nor more than ten thousand acres which shall have been procured by the state within the boundaries of any one or more of such counties. Any land so selected and procured shall be chiefly rough in its topography and shall include an ample amount of natural shelter as provided by canyons and timber, water supply, and native grasses such as are characteristic of the Wildcat Hills in such counties. The commission is authorized to acquire such premises and, when so procured, shall enclose such tract with a good and sufficient fence and shall keep and maintain the fence in a good and sufficient state of repair.



37-711 State Wild Game Preserve; typical specimens of wild game animals and birds; collection, preservation, and distribution.

After enclosing the State Wild Game Preserve with a fence, it shall be the duty of the commission to collect, maintain, and perpetuate typical specimens of wild game animals and birds indigenous to the State of Nebraska in its pioneer history, to place the same in charge of a capable caretaker, and to maintain such animals in its discretion as to number, kind, and species, and as to quality of care, to the end that the intentions of section 37-710 may be carried out. The commission shall furnish wild game to public parks of the state whenever the commission has the same on hand available for distribution.



37-712 State Wild Game Preserve; firearms, hunting, and fishing prohibited.

Except as provided in section 37-713, it shall be unlawful for any person to carry firearms, hunt, or fish within the limits of the State Wild Game Preserve.



37-713 State Wild Game Preserve; special permits for taking surplus wild game animals; issuance.

Whenever the number of wild game animals on the State Wild Game Preserve increases beyond the practical carrying capacity of the land involved, and no disposal of such animals to the public parks of the State of Nebraska is practical, the commission is hereby authorized to issue special permits for the taking of such surplus animals and to provide by regulation fees for such special permits and regulate methods and conditions of taking. Such special permits shall be distributed by an impartial manner, by lot.



37-714 Terms, defined.

For purposes of sections 37-714 to 37-721:

(1) Natural area means an area of land or water, whether publicly or privately owned, which retains to some degree its primeval character, though it need not be completely natural and undisturbed, or has natural flora, fauna, or ecological features of scientific or educational interest;

(2) Participating cooperators means any nonprofit conservation organizations or public agencies which enter into agreements pursuant to section 37-718; and

(3) Register means the Nebraska Natural Areas Register created pursuant to section 37-716.



37-715 Legislative findings.

The Legislature hereby finds and declares that the protection of natural diversity promotes the quality of life for Nebraska residents and their descendents and the protection of natural areas maintains species and their genetic diversity for economic development and human benefit. The Legislature further finds and declares that specific knowledge of the status and location of natural heritage resources and their recognition can prevent needless conflict with economic development and voluntary cooperation of landowners is an effective and cost-efficient means to protect significant natural resources.



37-716 Nebraska Natural Areas Register; created; registration; criteria.

(1) The commission shall create and maintain a state register of those natural areas which possess significant natural heritage resources which shall be known as the Nebraska Natural Areas Register. The commission shall adopt and promulgate policies, rules, and regulations to carry out the registration of natural areas. The natural areas included in the register shall substantially satisfy at least one of the following criteria:

(a) The natural area shall possess an exemplary or rare plant community maintaining itself under prevailing natural conditions typical of Nebraska;

(b) The natural area shall be a habitat supporting a rare, threatened, or endangered species, a species in need of conservation, or other animal or plant species of concern;

(c) The natural area shall support a relict flora or fauna persisting from an earlier period; or

(d) The natural area shall serve as a seasonal haven for concentrations of birds or other animals.

(2) Natural areas which are candidates for inclusion in the register shall be identified by the commission based on available evidence and standards prescribed by the commission. Interested parties may propose possible natural areas to the commission for review of the national and statewide significance of their natural heritage features. Natural areas which meet the established standards may be considered as eligible for the register.



37-717 Inclusion in register; nomination; priorities.

(1) At least once each year, the commission shall meet with interested parties to review the status, distribution, and significance of the animal and plant species and natural areas within Nebraska. After completing the review, the sites may be nominated for inclusion in the register and submitted with nomination documents for consideration by the commission. Nomination of natural areas for inclusion in the register shall be based on one or more of the following priorities:

(a) Rareness of the natural heritage features on a national, statewide, or ecological region scale;

(b) Excellence and completeness of the natural heritage features found in the natural area;

(c) Degree to which a natural area or its natural heritage features are threatened with incompatible use;

(d) Degree of protection afforded to similar features elsewhere in the state or ecological region; and

(e) Viability of the natural features in the natural area.

(2) Following approval of nominated natural areas by the commission, the natural area shall be added to the register. No privately owned lands may be nominated for registration without prior notice to the owner or registered without voluntary consent of the owner.



37-718 Contracts and agreements authorized.

The commission may enter into contracts, memoranda of understanding, or cooperative agreements with the participating cooperators to jointly conduct or act as the agent for the commission in landowner contact and other operations relating to the register.



37-719 Commission; participating cooperators; powers.

The commission and participating cooperators may provide to the owners of registered natural areas:

(1) Recognition for their participation in the register by appropriate publicity and the presentation of certificates or plaques;

(2) Advice on the proper management of the registered natural area to protect the biological features for which the area was registered; and

(3) Assistance in management or monitoring activities to maintain the natural heritage features of the registered natural area. Such activities may include, but shall not be limited to, taking a census of the population, vegetation control, and prescribed burning.



37-720 Agreement; landowner's rights.

A voluntary agreement between a landowner and the commission or the participating cooperators to register a natural area shall not affect a landowner's property rights or use of the land. The landowner may withdraw from the agreement by notifying the commission. No state or local governmental agency may require landowner consent to the agreement as a condition of any permit or penalize any landowner in any way for failure to give or for withdrawal of such consent.



37-721 Natural area; use; hearing required.

The maintenance of a registered natural area in its natural state is hereby declared to be the highest, best, and most important use of the natural area. No entity of local or state government may undertake any activities or use the registered natural area in any way that would negatively impact the values of the natural area without first conducting a public hearing on such negative impact and filing with the secretary of the commission a statement justifying the negative impact on the natural area of such activities or use.



37-722 Hunting, fishing, trapping, fur harvesting on private lands; unlawful except by permission; replevin of animals or pelts.

It shall be unlawful for anyone to take any wildlife upon any private lands without permission of the owner. It shall be unlawful for anyone to trap or otherwise harvest fur-bearing animals upon the lands of another without his or her consent. Animals and the pelts thereof taken contrary to this section may be replevied by the owner of the lands. For purposes of this section, owner means the actual owner of the land and any tenant or agent in possession or charge thereof for him or her.

Persons who hunt on private property without permission are subject to prosecution under this section even if the property is not posted. State v. Blevins, 3 Neb. App. 111, 523 N.W.2d 701 (1994).



37-723 Hunting; privately owned land; posting.

In the interest of providing access to more private property for the privilege of hunting and in protecting the property rights of the landowners and tenants of farms and ranches, it shall be lawful to post private property as provided in section 37-724.



37-724 Hunting; privately owned land; posting; where placed.

The landowner or tenant who is the principal operator of a farm or ranch may post such property to allow for hunting, by written permission only, in the following ways:

(1) With signs reading Hunting By Written Permission Only. The signs shall be at least eleven by fourteen inches with letters at least one and one-half inches high and shall be placed at each field entrance and at intervals of not more than four hundred forty yards and at all property corners. The name and address of the owner or tenant shall be on each sign; or

(2) By placing identifying red paint marks on trees or posts in the following manner:

(a) The identifying red paint marks shall be vertical lines of at least eight inches in length and three inches in width on trees or on any post which is not metal, or if metal posts are used, the identifying red paint marks shall completely surround the post and extend down at least eight inches from the top of the metal post. The bottom edge of the identifying red paint marks shall be not less than three feet and not more than five feet off the ground;

(b) The identifying red paint marks shall be readily visible to any person approaching the property; and

(c) The identifying red paint marks shall be placed at each field entrance and shall not be more than one hundred yards apart.



37-725 Hunting; privately owned land; posting; written consent; contents.

The operator of property which has been posted as provided in section 37-724 shall have the privilege of permitting or denying hunting on such property, except that when consent for persons other than members of the family is extended, it shall be written consent. Each written permit shall be for such time as the operator shall designate and shall bear the date and the signature of the farm or ranch operator.



37-726 Hunting; privately owned land; posting; apprehension of violator; arrest and prosecution.

Anyone who is apprehended by a conservation officer or other peace officer hunting upon the private property of another which has been legally posted as provided in section 37-724 shall be subject to arrest and prosecution without the signing of a complaint by the operator of the property.



37-727 Hunting; privately owned land; violations; penalty.

Any person violating section 37-722 or sections 37-724 to 37-726 shall be guilty of a Class III misdemeanor and shall be fined at least two hundred dollars upon conviction.



37-728 Fishing; privately owned land; statement required; false statement; penalty.

Whenever an invitee takes fish in any body of water which is entirely upon privately owned land and which is entirely privately stocked and the invitee wishes to remove the fish from the premises, the owner or operator by consent of the owner shall furnish to such invitee a written statement setting forth the name of the owner, the name of the invitee, the number of fish taken, and that such fish were taken in a body of water which is entirely upon privately owned land and which is entirely privately stocked. Any person who makes or exhibits to a conservation officer or other peace officer a false statement of the facts required by this section shall be guilty of a Class V misdemeanor.



37-729 Terms, defined.

For purposes of sections 37-729 to 37-736:

(1) Land includes roads, water, watercourses, private ways, and buildings, structures, and machinery or equipment thereon when attached to the realty;

(2) Owner includes tenant, lessee, occupant, or person in control of the premises;

(3) Recreational purposes includes, but is not limited to, any one or any combination of the following: Hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, waterskiing, winter sports, and visiting, viewing, or enjoying historical, archaeological, scenic, or scientific sites, or otherwise using land for purposes of the user; and

(4) Charge means the amount of money asked in return for an invitation to enter or go upon the land.

1. Recreational purposes

2. Owners

3. Miscellaneous

1. Recreational purposes

A lake owners' association, and not its members who owned homes within the association, owned the lake, and thus, a cause of action by a member's guest against a member and her parents for an alleged failure to warn of the dangerous condition of the lake was not one for premises liability; therefore, Nebraska's Recreation Liability Act did not apply to bar recovery against the member for catastrophic injuries sustained when the guest dove into the lake from the member's pontoon. Hodson v. Taylor, 290 Neb. 348, 860 N.W.2d 162 (2015).

Spectating at a youth football game is not a recreational purpose under this section. Iodence v. City of Alliance, 270 Neb. 59, 700 N.W.2d 562 (2005).

The viewing of livestock exhibits at a county fair is not a recreational purpose under subsection (3) of this section. Dykes v. Scotts Bluff Cty. Ag. Socy., Inc., 260 Neb. 375, 617 N.W.2d 817 (2000).

A city park which provides camping, picnic, and sports facilities is a recreational facility within the meaning of the act. Garreans v. City of Omaha, 216 Neb. 487, 345 N.W.2d 309 (1984).

Plaintiff's actions in eating a meal with her family on the courthouse lawn during annual historic celebration constituted picnicking and thus recreational purposes within the meaning of subdivision (3) of this section. Bronsen v. Dawes County, 14 Neb. App. 82, 704 N.W.2d 273 (2005).

2. Owners

The members of a lake owners' association had no control over the lake and, thus, were not occupants of the lake, as required for a cause of action brought by a member's guest for an alleged failure to warn of the dangerous condition of the lake to sound in premises liability; therefore, Nebraska's Recreation Liability Act did not apply to bar the guest's recovery against the member for catastrophic injuries sustained when the guest dove into the lake from the member's pontoon. Hodson v. Taylor, 290 Neb. 348, 860 N.W.2d 162 (2015).

Recreation Liability Act, the provisions of which apply to urban as well as rural areas, is not limited to private persons; governmental subdivisions are "owners" within meaning of section 37-1003. Gallagher v. Omaha Public Power Dist., 225 Neb. 354, 405 N.W.2d 571 (1987).

The term "owner," as used in the Recreation Liability Act, sections 37-1001 et seq., includes a political subdivision as well as a private person. The term "recreational purposes," as used in the Recreation Liability Act, sections 37-1001 et seq., is broad enough to include the normal activities afforded by public parks. Watson v. City of Omaha, 209 Neb. 835, 312 N.W.2d 256 (1981).

3. Miscellaneous

Subsection (3) of this section is not unconstitutionally vague. Dykes v. Scotts Bluff Cty. Ag. Socy., Inc., 260 Neb. 375, 617 N.W.2d 817 (2000).

Recreation Liability Act does not apply to independent indoor recreational facilities, including indoor swimming pools. Cassio v. Creighton University, 233 Neb. 160, 446 N.W.2d 704 (1989).

In order to constitute a charge within the meaning of the act, money must be paid for the right to enter the facility. Garreans v. City of Omaha, 216 Neb. 487, 345 N.W.2d 309 (1984).



37-730 Limitation of liability; purpose of sections.

The purpose of sections 37-729 to 37-736 is to encourage owners of land to make available to the public land and water areas for recreational purposes by limiting their liability toward persons entering thereon and toward persons who may be injured or otherwise damaged by the acts or omissions of persons entering thereon.

The Recreation Liability Act applies to bar liability only in premises liability cases. Hodson v. Taylor, 290 Neb. 348, 860 N.W.2d 162 (2015).

The purpose of the Recreation Liability Act is to encourage owners of land to make available to the public land and water areas for recreational purposes by limiting their liability toward persons entering thereon and toward persons who may be injured or otherwise damaged by the acts or omissions of persons entering thereon. The Legislature did not intend for a court to look to the subjective intent of an injured plaintiff in using public land to determine whether or not the Recreation Liability Act would bar an action. Veskerna v. City of West Point, 254 Neb. 540, 578 N.W.2d 25 (1998).

In order to facilitate the purpose of the Recreation Liability Act, a landowner need allow only some members of the public, including the plaintiff, to use his or her land without charge. McIntosh v. Omaha Public Schools, 249 Neb. 529, 544 N.W.2d 502 (1996).

The Recreation Liability Act does not require a landowner to fully dedicate his or her property to the public before the landowner comes under the protection of the act. Holden v. Schwer, 242 Neb. 389, 495 N.W.2d 269 (1993).

Provisions of Recreation Liability Act apply to urban as well as rural areas. Evidence required a finding that the entire area owned by the defendant was covered by act and had been made available, directly or indirectly, to the plaintiff. Gallagher v. Omaha Public Power Dist., 225 Neb. 354, 405 N.W.2d 571 (1987).

A municipality is an owner within the meaning of the Recreation Liability Act. Bailey v. City of North Platte, 218 Neb. 810, 359 N.W.2d 766 (1984).



37-731 Landowner; duty of care.

Subject to section 37-734, an owner of land owes no duty of care to keep the premises safe for entry or use by others for recreational purposes or to give any warning of a dangerous condition, use, structure, or activity on such premises to persons entering for such purposes.

No duty of reasonable care will be judicially imposed where Legislature has decided there shall be no duty to keep premises safe. Thies v. City of Omaha, 225 Neb. 817, 408 N.W.2d 306 (1987).

Owner owes no duty of care to keep premises safe except for willful or malicious failure to guard or warn, and where owner charges a fee for entry as provided by section 37-1005. Thies v. City of Omaha, 225 Neb. 817, 408 N.W.2d 306 (1987).

A city park which provides camping, picnic, and sports facilities is a recreational facility within the meaning of the act. Garreans v. City of Omaha, 216 Neb. 487, 345 N.W.2d 309 (1984).



37-732 Landowner; invitee; permittee; liability; limitation.

Subject to section 37-734, an owner of land who either directly or indirectly invites or permits without charge any person to use such property for recreational purposes does not thereby (1) extend any assurance that the premises are safe for any purpose, (2) confer upon such persons the legal status of an invitee or licensee to whom a duty of care is owed, or (3) assume responsibility for or incur liability for any injury to person or property caused by an act or omission of such persons.

Evidence required a finding that the entire area owned by the defendant was covered by act and had been made available, directly or indirectly, to the plaintiff. Gallagher v. Omaha Public Power Dist., 225 Neb. 354, 405 N.W.2d 571 (1987).

Recreation Liability Act is not limited to private persons; governmental subdivisions are "owners" within meaning of this section. Gallagher v. Omaha Public Power Dist., 225 Neb. 354, 405 N.W.2d 571 (1987).



37-733 Land leased to state; duty of landowner.

Unless otherwise agreed in writing, an owner of land leased to the state for recreational purposes owes no duty of care to keep that land safe for entry or use by others or to give warning to persons entering or going upon such land of any hazardous conditions, uses, structures, or activities thereon. An owner who leases land to the state for recreational purposes shall not by giving such lease (1) extend any assurance to any person using the land that the premises are safe for any purpose, (2) confer upon such persons the legal status of an invitee or licensee to whom a duty of care is owed, or (3) assume responsibility for or incur liability for any injury to person or property caused by an act or omission of a person who enters upon the leased land. The provisions of this section shall apply whether the person entering upon the leased land is an invitee, licensee, trespasser, or otherwise.



37-734 Landowner; liability.

Nothing in sections 37-729 to 37-736 limits in any way any liability which otherwise exists (1) for willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity or (2) for injury suffered in any case where the owner of land charges the person or persons who enter or go on the land.

The term "rental paid" is unconstitutionally vague, and accordingly, the last sentence of this section is invalid. Teters v. Scottsbluff Public Schools, 256 Neb. 645, 592 N.W.2d 155 (1999).

A finding that an owner of property protected by this act did not act willfully or maliciously as described in this section is a finding of fact which will not be disturbed unless clearly wrong. Thies v. City of Omaha, 225 Neb. 817, 408 N.W.2d 306 (1987).

In order for action to be willful or wanton, the evidence must show that one acted with actual knowledge that a danger existed and that he intentionally failed to act to prevent the harm which was reasonably likely to result. Gallagher v. Omaha Public Power Dist., 225 Neb. 354, 405 N.W.2d 571 (1987).



37-735 Sections, how construed.

Nothing in sections 37-729 to 37-736 creates a duty of care or ground of liability for injury to person or property.

Because the Recreation Liability Act is in derogation of common law, the act is to be strictly construed. Dykes v. Scotts Bluff Cty. Ag. Socy., Inc., 260 Neb. 375, 617 N.W.2d 817 (2000).



37-736 Obligation of person entering upon and using land.

Nothing in sections 37-729 to 37-736 limits in any way the obligation of a person entering upon or using the land of another for recreational purposes to exercise due care in his or her use of such land in his or her activities thereon.



37-801 Act, how cited.

Sections 37-801 to 37-811 shall be known and may be cited as the Nongame and Endangered Species Conservation Act.



37-802 Terms, defined.

For purposes of the Nongame and Endangered Species Conservation Act, unless the context otherwise requires, the definitions found in sections 37-203 to 37-236, 37-238, 37-239, 37-241, and 37-243 to 37-247 and the following definitions are used:

(1) Endangered species means any species of wildlife or wild plants whose continued existence as a viable component of the wild fauna or flora of the state is determined to be in jeopardy or any species of wildlife or wild plants which meets the criteria of the Endangered Species Act;

(2) Extirpated species means any species of wildlife or wild plants which no longer exists or is found in Nebraska;

(3) Nongame species means any species of mollusks, crustaceans, or vertebrate wildlife not legally classified as game bird, game animal, game fish, fur-bearing animal, threatened species, or endangered species by statute or regulation of this state;

(4) Person means an individual, corporation, partnership, limited liability company, trust, association, or other private entity or any officer, employee, agent, department, or instrumentality of the federal government, any state or political subdivision thereof, or any foreign government;

(5) Species means any subspecies of wildlife or wild plants and any other group of wildlife of the same species or smaller taxa in common spatial arrangement that interbreed when mature;

(6) Take means to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect or attempt to engage in any such conduct; and

(7) Threatened species means any species of wild fauna or flora which appears likely to become endangered, either by determination of the commission or by criteria provided by the Endangered Species Act.



37-803 Legislative intent.

The Legislature finds and declares:

(1) That it is the policy of this state to conserve species of wildlife for human enjoyment, for scientific purposes, and to insure their perpetuation as viable components of their ecosystems;

(2) That species of wildlife and wild plants normally occurring within this state which may be found to be threatened or endangered within this state shall be accorded such protection as is necessary to maintain and enhance their numbers;

(3) That this state shall assist in the protection of species of wildlife and wild plants which are determined to be threatened or endangered elsewhere pursuant to the Endangered Species Act by prohibiting the taking, possession, transportation, exportation from this state, processing, sale or offer for sale, or shipment within this state of such endangered species and by carefully regulating such activities with regard to such threatened species. Exceptions to such prohibitions, for the purpose of enhancing the conservation of such species, may be permitted as set forth in the Nongame and Endangered Species Conservation Act; and

(4) That any funding for the conservation of nongame, threatened, and endangered species shall be made available to the commission from General Fund appropriations, the Wildlife Conservation Fund, or other sources of revenue not deposited in the State Game Fund.



37-804 Legislative declarations.

The Legislature hereby declares that nongame, threatened, and endangered species have need of special protection and that it is in the public interest to preserve, protect, perpetuate, and enhance such species of this state through preservation of a satisfactory environment and an ecological balance. The purpose of section 37-811 and section 77-27,119.01 is to provide a means by which such protection may be financed through a voluntary checkoff designation on state income tax return forms. The intent of the Legislature is that the program of income tax checkoff is supplemental to any funding and in no way is intended to take the place of the funding that would otherwise be appropriated for such purpose.



37-805 Commission; develop conservation programs; unlawful acts.

(1) The commission shall conduct investigations of nongame wildlife in order to develop information relating to population, distribution, habitat needs, limiting factors, and other biological and ecological data to determine conservation measures necessary to enable such nongame wildlife to sustain itself successfully. On the basis of such determinations the commission shall develop a list of nongame wildlife in need of conservation, issue proposed regulations not later than two years from August 24, 1975, and develop conservation programs designed to insure the continued ability of nongame wildlife in need of conservation to perpetuate itself successfully. The commission shall conduct continuing investigations of nongame wildlife.

(2) The commission shall establish such proposed limitations relating to the taking, possession, transportation, exportation from this state, processing, sale or offer for sale, or shipment as may be necessary to conserve such nongame wildlife.

(3) Except as provided in regulations issued by the commission, it shall be unlawful for any person to take, possess, transport, export, process, sell or offer for sale, or ship nongame wildlife in need of conservation pursuant to this section. Subject to the same exception, it shall further be unlawful for any person, other than a common or contract motor carrier under the jurisdiction of the Public Service Commission or the Interstate Commerce Commission knowingly to transport, ship, or receive for shipment nongame wildlife in need of conservation pursuant to this section.



37-806 Endangered or threatened species; how determined; commission; powers and duties; unlawful acts; exceptions; local law, regulation, or ordinance; effect.

(1) Any species of wildlife or wild plants determined to be an endangered species pursuant to the Endangered Species Act shall be an endangered species under the Nongame and Endangered Species Conservation Act, and any species of wildlife or wild plants determined to be a threatened species pursuant to the Endangered Species Act shall be a threatened species under the Nongame and Endangered Species Conservation Act. The commission may determine that any such threatened species is an endangered species throughout all or any portion of the range of such species within this state.

(2) In addition to the species determined to be endangered or threatened pursuant to the Endangered Species Act, the commission shall by regulation determine whether any species of wildlife or wild plants normally occurring within this state is an endangered or threatened species as a result of any of the following factors:

(a) The present or threatened destruction, modification, or curtailment of its habitat or range;

(b) Overutilization for commercial, sporting, scientific, educational, or other purposes;

(c) Disease or predation;

(d) The inadequacy of existing regulatory mechanisms; or

(e) Other natural or manmade factors affecting its continued existence within this state.

(3)(a) The commission shall make determinations required by subsection (2) of this section on the basis of the best scientific, commercial, and other data available to the commission.

(b) Except with respect to species of wildlife or wild plants determined to be endangered or threatened species under subsection (1) of this section, the commission may not add a species to nor remove a species from any list published pursuant to subsection (5) of this section unless the commission has first:

(i) Provided public notice of such proposed action by publication in a newspaper of general circulation in each county in that portion of the subject species' range in which it is endangered or threatened or, if the subject species' range extends over more than five counties, in a newspaper of statewide circulation distributed in the county;

(ii) Provided notice of such proposed action to and allowed comment from the Department of Agriculture, the Department of Environmental Quality, and the Department of Natural Resources;

(iii) Provided notice of such proposed action to and allowed comment from each natural resources district and public power district located in that portion of the subject species' range in which it is endangered or threatened;

(iv) Notified the Governor of any state sharing a common border with this state, in which the subject species is known to occur, that such action is being proposed;

(v) Allowed at least sixty days following publication for comment from the public and other interested parties;

(vi) Held at least one public hearing on such proposed action in each game and parks commissioner district of the subject species' range in which it is endangered or threatened;

(vii) Submitted the scientific, commercial, and other data which is the basis of the proposed action to scientists or experts outside and independent of the commission for peer review of the data and conclusions. If the commission submits the data to a state or federal fish and wildlife agency for peer review, the commission shall also submit the data to scientists or experts not affiliated with such an agency for review. For purposes of this section, state fish and wildlife agency does not include a postsecondary educational institution; and

(viii) For species proposed to be added under this subsection but not for species proposed to be removed under this subsection, developed an outline of the potential impacts, requirements, or regulations that may be placed on private landowners, or other persons who hold state-recognized property rights on behalf of themselves or others, as a result of the listing of the species or the development of a proposed program for the conservation of the species as required in subsection (1) of section 37-807.

The inadvertent failure to provide notice as required by subdivision (3)(b) of this section shall not prohibit the listing of a species and shall not be deemed to be a violation of the Administrative Procedure Act or the Nongame and Endangered Species Conservation Act.

(c) When the commission is proposing to add or remove a species under this subsection, public notice under subdivision (3)(b)(i) of this section shall include, but not be limited to, (i) the species proposed to be listed and a description of that portion of its range in which the species is endangered or threatened, (ii) a declaration that the commission submitted the data which is the basis for the listing for peer review and developed an outline if required under subdivision (b)(viii) of this subsection, and (iii) a declaration of the availability of the peer review, including an explanation of any changes or modifications the commission has made to its proposal as a result of the peer review, and the outline required under subdivision (b)(viii) of this subsection, if applicable, for public examination.

(d) In cases when the commission determines that an emergency situation exists involving the continued existence of such species as a viable component of the wild fauna or flora of the state, the commission may add species to such lists after having first published a public notice that such an emergency situation exists together with a summary of facts which support such determination.

(4) In determining whether any species of wildlife or wild plants is an endangered or threatened species, the commission shall take into consideration those actions being carried out by the federal government, by other states, by other agencies of this state or political subdivisions thereof, or by any other person which may affect the species under consideration.

(5) The commission shall issue regulations containing a list of all species of wildlife and wild plants normally occurring within this state which it determines, in accordance with subsections (1) through (4) of this section, to be endangered or threatened species and a list of all such species. Each list shall refer to the species contained therein by scientific and common name or names, if any, and shall specify with respect to each such species over what portion of its range it is endangered or threatened.

(6) Except with respect to species of wildlife or wild plants determined to be endangered or threatened pursuant to the Endangered Species Act, the commission shall, upon the petition of an interested person, conduct a review of any listed or unlisted species proposed to be removed from or added to the lists published pursuant to subsection (5) of this section, but only if the commission publishes a public notice that such person has presented substantial evidence which warrants such a review.

(7) Whenever any species of wildlife or wild plants is listed as a threatened species pursuant to subsection (5) of this section, the commission shall issue such regulations as are necessary to provide for the conservation of such species. The commission may prohibit, with respect to any threatened species of wildlife or wild plants, any act prohibited under subsection (8) or (9) of this section.

(8) With respect to any endangered species of wildlife, it shall be unlawful, except as provided in subsection (7) of this section, for any person subject to the jurisdiction of this state to:

(a) Export any such species from this state;

(b) Take any such species within this state;

(c) Possess, process, sell or offer for sale, deliver, carry, transport, or ship, by any means whatsoever except as a common or contract motor carrier under the jurisdiction of the Public Service Commission or the Interstate Commerce Commission, any such species; or

(d) Violate any regulation pertaining to the conservation of such species or to any threatened species of wildlife listed pursuant to this section and promulgated by the commission pursuant to the Nongame and Endangered Species Conservation Act.

(9) With respect to any endangered species of wild plants, it shall be unlawful, except as provided in subsection (7) of this section, for any person subject to the jurisdiction of this state to:

(a) Export any such species from this state;

(b) Possess, process, sell or offer for sale, deliver, carry, transport, or ship, by any means whatsoever, any such species; or

(c) Violate any regulation pertaining to such species or to any threatened species of wild plants listed pursuant to this section and promulgated by the commission pursuant to the act.

(10) Any endangered species of wildlife or wild plants which enters this state from another state or from a point outside the territorial limits of the United States and which is being transported to a point within or beyond this state may be so entered and transported without restriction in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state.

(11) The commission may permit any act otherwise prohibited by subsection (8) of this section for scientific purposes or to enhance the propagation or survival of the affected species.

(12) Any law, regulation, or ordinance of any political subdivision of this state which applies with respect to the taking, importation, exportation, possession, sale or offer for sale, processing, delivery, carrying, transportation other than under the jurisdiction of the Public Service Commission, or shipment of species determined to be endangered or threatened species pursuant to the Nongame and Endangered Species Conservation Act shall be void to the extent that it may effectively (a) permit that which is prohibited by the act or by any regulation which implements the act or (b) prohibit that which is authorized pursuant to an exemption or permit provided for in the act or in any regulation which implements the act. The Nongame and Endangered Species Conservation Act shall not otherwise be construed to void any law, regulation, or ordinance of any political subdivision of this state which is intended to conserve wildlife or wild plants.



37-807 Commission; establish conservation programs; agreements authorized; Governor and state agencies; duties; public meeting; when required.

(1) The commission shall establish such programs, including acquisition of land or aquatic habitat or interests therein, as are necessary for the conservation of nongame, threatened, or endangered species of wildlife or wild plants. Acquisition for the purposes of this subsection shall not include the power to obtain by eminent domain.

(2) In carrying out programs authorized by this section, the commission shall consult with other states having a common interest in particular species of nongame, endangered, or threatened species of wildlife or wild plants and may enter into agreements with federal agencies, other states, political subdivisions of this state, or private persons with respect to programs designed to conserve such species including, when appropriate, agreements for administration and management of any area established under this section or utilized for conservation of such species.

(3) The Governor shall review other programs administered by him or her and utilize such programs in furtherance of the purposes of the Nongame and Endangered Species Conservation Act. All other state agencies shall, in consultation with and with the assistance of the commission, utilize their authorities in furtherance of the purposes of the act by carrying out programs for the conservation of endangered species and threatened species listed pursuant to section 37-806 and by taking such action necessary to insure that actions authorized, funded, or carried out by them do not jeopardize the continued existence of such endangered or threatened species or result in the destruction or modification of habitat of such species which is determined by the commission to be critical. For purposes of this subsection, state agency means any department, agency, board, bureau, or commission of the state or any corporation whose primary function is to act as, and while acting as, an instrumentality or agency of the state, except that state agency shall not include a natural resources district or any other political subdivision.

(4) The commission shall provide notice and hold a public meeting prior to the implementation of conservation programs designed to reestablish threatened, endangered, or extirpated species of wildlife or wild plants through the release of animals or plants to the wild. The purpose of holding such a public meeting shall be to inform the public of programs requiring the release to the wild of such wildlife or wild plants and to solicit public input and opinion. The commission shall set a date and time for the public meeting to be held at a site convenient to the proposed release area and shall publish a notice of such meeting in a legal newspaper published in or of general circulation in the county or counties where the proposed release is to take place. The notice shall be published at least twenty days prior to the meeting and shall set forth the purpose, date, time, and place of the meeting.

As the Department of Water Resources is a state agency within the meaning of the Nongame and Endangered Species Act, the issuance of a permit through its director would qualify as an "action" taken by a state agency. Therefore, the director may not issue permits which would jeopardize the continued existence of an endangered or threatened species, or result in the destruction or modification of their habitat. Central Platte NRD v. City of Fremont, 250 Neb. 252, 549 N.W.2d 112 (1996).

Before authorizing a diversion project, the Department of Water Resources must consult with the Game and Parks Commission and must obtain an opinion as to whether the project will jeopardize threatened or endangered species. However, the opinion, merely by being issued, does not impose affirmative requirements upon an application. Central Platte NRD v. State of Wyoming, 245 Neb. 439, 513 N.W.2d 847 (1994).

If the director of the state Department of Water Resources, pursuant to subsection (3) of this section, considers and relies on the opinion of the state Game and Parks Commission in making his or her decision about diversion of unappropriated waters, the applicant is affected by the statute and thus is entitled to challenge its constitutionality. This section does not violate the provisions of Article XV, sections 4, 5, and 6, of the Constitution of Nebraska. In re Applications A-10627 et al., 243 Neb. 419, 499 N.W.2d 548 (1993).

This section places two separate and distinct duties upon state departments and agencies, that of consultation with the Game and Parks Commission and, once done, an independent duty to insure that the actions they take or authorize do not jeopardize the continued existence of an endangered species or its habitat. Both the Department of Water Resources and the various natural resources districts are state departments or agencies within the meaning of this act. Little Blue N.R.D. v. Lower Platte North N.R.D., 210 Neb. 862, 317 N.W.2d 726 (1982).



37-808 Commission; issue regulations.

The commission shall issue such regulations as are necessary to carry out the purposes of the Nongame and Endangered Species Conservation Act in accordance with the Administrative Procedure Act.



37-809 Violations; penalties; conservation or peace officer; powers and duties; regulations.

(1) Any person who violates the provisions of subsection (3) of section 37-805 or any regulations issued in implementation thereof or whoever fails to procure or violates the terms of any permit issued pursuant to section 37-805 shall be guilty of a Class II misdemeanor.

(2) Any person who violates the provisions of subsection (8) of section 37-806 or any regulations issued pursuant to subsection (7) of section 37-806 or whoever fails to procure any permit required by subsection (11) of section 37-806 or violates the terms of any such permit shall be guilty of a Class I misdemeanor.

(3) Any conservation officer or any peace officer of this state or any municipality or county within this state shall have authority to conduct searches as provided by law, and to execute a warrant to search for and seize any equipment other than equipment owned or operated by any common or contract motor carrier under the jurisdiction of the Public Service Commission or the Interstate Commerce Commission, business records, wildlife, wild plants, or other contraband taken, used, or possessed in connection with any violation of the Nongame and Endangered Species Conservation Act. Any such officer or agent may, without a warrant, arrest any person whom he or she has probable cause to believe is violating, in his or her presence or view, the act or any regulation or permit provided for in the act. Any officer or agent who has made an arrest of a person in connection with any such violation may search such person or business records at the time of arrest and may seize any wildlife, wild plants, records, or property taken or used in connection with any such violation.

(4) Equipment other than equipment owned or operated by any common or contract motor carrier under the jurisdiction of the Public Service Commission or the Interstate Commerce Commission, wildlife, wild plants, records, or other contraband seized under the provisions of subsection (3) of this section shall be held by an officer or agent of the commission pending disposition of court proceedings, and thereafter be forfeited to this state for destruction or disposition as the commission may deem appropriate. Prior to forfeiture, the commission may direct the transfer of wildlife or wild plants so seized to a qualified zoological, botanical, educational, or scientific institution for safekeeping, with the costs thereof to be assessable to the defendant. The commission shall issue regulations to implement this subsection.



37-810 Act; how construed.

The Nongame and Endangered Species Conservation Act shall not be construed to apply retroactively to or prohibit importation into this state of wildlife or wild plants which may be lawfully imported into the United States or lawfully taken and removed from another state, or prohibit entry into this state or the possession, transportation, exportation, processing, sale or offer for sale, or shipment of any wildlife or wild plants which have been determined to be an endangered or threatened species in this state but not in the state where originally taken if the person engaging in such activity demonstrates by substantial evidence that such wildlife or wild plants were lawfully taken and lawfully removed from such state. This section shall not be construed to permit the possession, transportation by a person other than a common or contract motor carrier under the jurisdiction of the Public Service Commission or the Interstate Commerce Commission, exportation, processing, sale or offer for sale, or shipment within this state of species of wildlife or wild plants determined, pursuant to the Endangered Species Act, to be an endangered or threatened species, except as permitted by subsection (11) of section 37-806.



37-811 Wildlife Conservation Fund; created; use; investment.

There is hereby created the Wildlife Conservation Fund. The fund shall be used to assist in carrying out the Nongame and Endangered Species Conservation Act, to pay for research into and management of the ecological effects of the release, importation, commercial exploitation, and exportation of wildlife species pursuant to section 37-548, and to pay any expenses incurred by the Department of Revenue or any other agency in the administration of the income tax designation program required by section 77-27,119.01. Money shall be transferred into such fund from the General Fund by the State Treasurer in an amount to be determined by the Tax Commissioner which shall be equal to the total amount of contributions designated pursuant to section 77-27,119.01. Any money in the Wildlife Conservation Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Money remaining in the Nongame and Endangered Species Conservation Fund on September 1, 2007, shall be transferred to the Wildlife Conservation Fund on such date.



37-901 Wildlife-restoration projects; cooperation with federal government; hunters' fees; expenditure.

The State of Nebraska hereby assents to the provisions of an Act of Congress entitled An Act to provide that the United States shall aid the states in wildlife-restoration projects, and for other purposes, approved September 2, 1937, (Public Law No. 415, 75th Congress), and the Game and Parks Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife-restoration projects, as defined in the Act of Congress, in compliance with the act and with rules and regulations promulgated by the Secretary of the Interior thereunder. No funds accruing to the State of Nebraska from permit or license fees paid by hunters shall be diverted for any other purpose than the administration of the Game and Parks Commission.



37-902 Migratory bird reservations; federal establishment; state's consent.

Consent of the State of Nebraska is given to the acquisition by the United States by purchase, gift, devise, or lease of such areas of land or water, or of land and water, in the State of Nebraska, as the United States may deem necessary for the establishment of migratory bird reservations in accordance with the Act of Congress approved February 18, 1929, entitled An Act to more effectively meet the obligations of the United States under the Migratory Bird Treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes, reserving, however, to the State of Nebraska full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection, and control thereof by the United States under the terms of the Act of Congress.



37-903 Fish restoration and management projects; cooperation with federal government; state's consent.

The State of Nebraska hereby assents to the provisions of an Act of Congress entitled An Act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes, approved August 9, 1950, (Public Law No. 681, 81st Congress), and the Game and Parks Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration and management projects, as defined in the Act of Congress, in compliance with such act and with rules and regulations promulgated by the Secretary of the Interior thereunder. No funds accruing to the State of Nebraska from permit fees paid for fishing shall be diverted for any other purpose than the administration of the Game and Parks Commission.



37-904 Land and water conservation; cooperation with federal government; state's consent.

The State of Nebraska hereby assents to the provisions of an Act of Congress entitled An Act to establish a land and water conservation fund to assist the states and federal agencies in meeting present and future outdoor recreation demands and needs of the American people, and for other purposes, approved September 3, 1964, (Public Law 88-578, 88th Congress), and the Game and Parks Commission shall perform all such acts as may be necessary on behalf of the State of Nebraska to conduct, coordinate, and carry out the purposes and objectives of such Act of Congress for and within the State of Nebraska, and may transfer funds made available to the state to political subdivisions thereof if consistent with an approved project and in compliance with such Act of Congress and with rules and regulations promulgated by the Secretary of the Interior for the administration of such act. For these purposes the Game and Parks Commission may inspect the projects and examine the records of political subdivisions receiving grants-in-aid and establish such rules and regulations relating thereto as may be necessary.



37-905 Land and Water Conservation Fund; created; use; investment.

There is created a fund to be known as the Land and Water Conservation Fund. All money made available to the fund for matching purposes by state appropriations shall be remitted to the State Treasurer for credit to such fund. Money in the fund shall be used by the Game and Parks Commission under the provisions of Public Law 88-578, 88th Congress, for financing administrative and project costs thereunder. The Game and Parks Commission may make grants-in-aid to political subdivisions of the state from money made available for matching purposes by state appropriations in amounts not exceeding twenty-five percent of the cost of approved projects submitted by such political subdivisions. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-906 Land and Water Conservation Fund; federal funds; allocation; reallocation; manner; restriction.

Federal funds advanced to the State of Nebraska through grants-in-aid under the provisions of Public Law 88-578, 88th Congress, for approved projects shall be deposited in the Land and Water Conservation Fund and used for financing such approved projects. Federal funds paid to the state in reimbursement of expenditures previously made by the state or its political subdivisions shall be returned to the fund from which such expenditures were made, except that after July 1, 1971, no funds shall be expended for projects which will not qualify for federal reimbursement under the provisions of Public Law 88-578, 88th Congress. Forty percent of the federal funds annually allocated to the State of Nebraska are hereby reallocated to state projects and sixty percent to the projects of political subdivisions. Funds reallocated to state projects may be made available to political subdivisions prior to the end of any fiscal year if such funds are not allocated for use in state projects. The Game and Parks Commission shall have discretionary authority to reallocate funds to the political subdivisions. If political subdivisions have submitted approved projects in excess of available funds during any fiscal year, the commission shall consider all such approved projects and use the factors of equity, population, and need in determining allocations thereto of available funds. If any project allocation exceeds actual project cost, the overage shall be returned to the Land and Water Conservation Fund for reallocation under the provisions of this section.



37-907 State assents to Federal Water Projects Recreation Act; Game and Parks Commission; powers.

The State of Nebraska hereby assents to the provision of an Act of Congress entitled the Federal Water Projects Recreation Act, approved July 9, 1965, Public Law 89-72, 89th Congress, and to any and all existing amendments thereto, including those found in an Act of Congress entitled the Water Resources Development Act of 1974, approved March 7, 1974, Public Law 93-251, 93rd Congress. The Game and Parks Commission is authorized and empowered to perform, within the limits of available funding, such acts as may be necessary to administer, operate, maintain, and replace land and water areas for recreation or fish and wildlife purposes or for both of such purposes in accordance with the provisions of such act as amended. The commission is further authorized to execute an agreement, the performance of which shall be contingent upon funds being made available therefor, to bear the separable costs of federal projects allocated to either or both of such purposes in the proportion specified by such act, as amended, and to pay or repay such costs in accordance with the terms of such agreement.



37-908 Youth conservation corps projects; Game and Parks Commission; powers and duties; compliance with federal law; funds; use.

(1) The State of Nebraska hereby assents to the provisions of an Act of Congress entitled the Youth Conservation Corps Act, as amended, and also the provisions of Public Law 93-408, 93rd Congress.

(2) The Game and Parks Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the establishment and maintenance of youth conservation corps projects, pursuant to the acts of Congress, and in compliance with such acts and with rules and regulations promulgated thereunder.

(3) No funds accruing to the State of Nebraska and the Game and Parks Commission pursuant to such acts of Congress shall be used for any other purpose than the administration of youth conservation corps projects.



37-909 Youth Conservation Corps Fund; created; funds available; use; investment.

(1) There is hereby created a fund to be known as the Youth Conservation Corps Fund.

(2) All money made available to the Youth Conservation Corps Fund under the provisions of the federal Youth Conservation Corps Act, as amended, and all money made available for matching purposes by state appropriations shall be remitted to the State Treasurer for credit to such fund.

(3) Money in the fund shall be used by the Game and Parks Commission pursuant to the federal Youth Conservation Corps Act, as amended, and also Public Law 93-408, 93rd Congress, for financing project costs thereunder.

(4) The commission may make grants-in-aid to political subdivisions of this state from money available in the Youth Conservation Corps Fund upon such terms and in such amounts as the commission determines.

(5) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-910 State assents to Intermodal Surface Transportation Efficiency Act; Game and Parks Commission; powers.

The State of Nebraska hereby assents to the provisions of section 1302 of the Intermodal Surface Transportation Efficiency Act cited as the Symms National Recreational Trails Act of 1991 and establishing the National Recreational Trails Funding Program, Public Law 102-240, 102nd Congress. The Game and Parks Commission is authorized, empowered, and directed to perform all acts necessary on behalf of the State of Nebraska to the conduct and establishment of recreational trails and trail-related projects in accordance with such act of Congress for and within the State of Nebraska. The commission may adopt and promulgate rules and regulations to assist in carrying out the purposes of this section. No funds accruing to the State of Nebraska pursuant to the act shall be used in violation of the act.



37-911 Recreational Trails Fund; created; use.

There is hereby created a fund to be known as the Recreational Trails Fund. Federal funds advanced to the State of Nebraska through grants-in-aid under the provisions of Public Law 102-240, 102nd Congress, for approved projects shall be remitted to the State Treasurer for credit to the fund. The money in the fund shall be used by the Game and Parks Commission for the purposes of establishing recreational trails and trail-related projects pursuant to such public law.



37-912 Chicago and Northwestern Railroad; acceptance of gift; authorized; commission; powers and duties; section, how construed.

(1) Pursuant to the National Trails System Act, 16 U.S.C. 1241 et seq., the Game and Parks Commission is hereby authorized and directed to accept as a gift, when and if offered, from any present or future owner the entire right-of-way of the Chicago and Northwestern Railroad which lies between milepost 83.3 and milepost 404.5 in Nebraska. In the event a portion of the right-of-way continues in actual rail service, the commission is authorized and directed to accept as a gift the remaining section. So long as the integrity of the right-of-way as an interim recreational trail and for future rail use is not disturbed, the commission is authorized to lease and to grant easement rights on the right-of-way. All revenue collected from such leases shall be remitted to the State Treasurer for credit to the Cowboy Trail Fund and shall be used for the development and maintenance of the Cowboy Trail. The commission shall hold the right-of-way for interim trail use as a state recreational trail, to preserve wildlife habitat, and to provide a conservation, communications, utilities, and transportation corridor and for other uses approved by the commission and allowed by the National Trails System Act. The commission shall keep in good repair all crossings over the trail in accordance with its legal obligations, including all the grading, bridges, ditches, and culverts that may be necessary for such crossings within the right-of-way.

(2) The right-of-way may be accepted without any further legislative action or approval of the Governor but only if the State of Nebraska is indemnified in a manner satisfactory to the commission against the costs of remedial action and environmental cleanup for conditions arising prior to conveyance to the state and the title is free and clear of all liens and mortgage or deed of trust encumbrances.

(3) The commission may accept money from any public or private source for gift-acceptance costs, for the development and maintenance of the trail, or for other uses consistent with the purposes stated in this section. The commission may use funds available in the Trail Development Assistance Fund to carry out this section as provided in section 37-1003. Any money from the Trail Development Assistance Fund so used shall be transferred to the Cowboy Trail Fund.

(4) The commission may enter into an agreement with any public entity at any time for the development and maintenance of the trail pursuant to this section.

(5) This section shall not be construed to limit the power of eminent domain of the state or its agencies or of any political subdivision.



37-913 Cowboy Trail Fund; created; use; investment.

(1) There is hereby created the Cowboy Trail Fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Money accepted or transferred pursuant to subsection (3) of section 37-912 shall be remitted to the State Treasurer for credit to the fund.

(2) The State Treasurer shall transfer one hundred thousand dollars from the Nebraska Youth Conservation Program Fund on March 31, 2016, to the Cowboy Trail Fund. The Game and Parks Commission shall use money transferred to the Cowboy Trail Fund under this subsection for the development of undeveloped portions of the Cowboy Trail but shall not expend any money under this subsection unless the amount is matched both by a public entity and by a private entity for each expenditure.



37-914 National Trails System Act; commission; railroad right-of-way; acquisition; uses; conditions.

(1) Pursuant to the National Trails System Act, and with the consent of the Governor pursuant to section 37-303, the Game and Parks Commission may acquire by gift, devise, or purchase all or any part of a railroad right-of-way in the state proposed to be abandoned for interim trail use. The commission, pursuant to the National Trails System Act, shall hold the right-of-way for one or more of the following uses:

(a) To provide a state recreational trail open to the public;

(b) To preserve wildlife habitat;

(c) To provide a conservation, communications, utilities, and transportation corridor; and

(d) Other uses approved by the commission.

(2) The right-of-way may be acquired only if the State of Nebraska is reasonably protected in a manner satisfactory to the commission for the costs of remedial action and environmental cleanup for conditions arising prior to conveyance to the state and the title is free and clear of all liens and encumbrances.

(3) The commission may use funds available by gift, appropriation, the Trail Development Assistance Fund, and other appropriate cash funds for uses consistent with those stated in this section and sections 37-303 and 37-1003.

(4) As long as the integrity of the right-of-way as an interim recreational trail and future rail use is not disturbed, the commission may lease and grant easement rights on the right-of-way. Any lease or use allowed shall be subject to all prescriptions of the National Trails System Act. All revenue collected from such leases shall be remitted to the State Treasurer for credit to the Trail Development Assistance Fund pursuant to sections 37-1003 and 37-1004.

(5) The commission shall continue to allow all crossings across the right-of-way acquired at the time of acquisition on substantially the same terms and conditions as they existed prior to acquisition unless otherwise agreed between the commission and interested parties.

(6) The acquisition of the right-of-way shall be subject to the restoration of rail service. If a proposal for the operation of a railroad is approved by the federal Surface Transportation Board, the right-of-way shall be sold for the market value of the land and improvements and conditioned upon (a) the operation of a railroad along the right-of-way, (b) the grant of an easement to the commission for recreational trail use adjacent to the railroad if such use is feasible, and (c) the return of the right-of-way to the commission if rail service is discontinued.



37-915 Repealed. Laws 2016, LB957, § 24.



37-916 Repealed. Laws 2016, LB957, § 24.



37-917 Repealed. Laws 2016, LB957, § 24.



37-918 Repealed. Laws 2016, LB957, § 24.



37-919 Repealed. Laws 2016, LB957, § 24.



37-920 Repealed. Laws 2016, LB957, § 24.



37-921 Repealed. Laws 2016, LB957, § 24.



37-1001 Act, how cited; termination.

Sections 37-1001 to 37-1008 shall be known and may be cited as the Trail Development Assistance Act. The Trail Development Assistance Act shall terminate January 1, 2010, and any money in the Trail Development Assistance Fund at such time shall be transferred to the General Fund.



37-1002 Legislative findings.

The Legislature finds that the abandonment of railroad rights-of-way in this state provides a unique opportunity to develop a statewide system of recreational trails by which citizens of Nebraska may enjoy the greenways or linear parks that will result and that such trails may act to preserve wildlife habitat and create conservation corridors. The Legislature further finds that it is in the public's interest to develop abandoned railroad rights-of-way and to do so through fostering public and private cooperation.



37-1003 Trail Development Assistance Fund; created; use; investment.

The Trail Development Assistance Fund is hereby created. The fund shall consist of any direct appropriation by the Legislature and any funds received as gifts, bequests, or other contributions to such fund from public or private entities. The fund shall be administered by the Game and Parks Commission and shall be used to assist in the purchase, development, and maintenance of recreational trails within the state. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-1004 Funding; application; grants; section, how construed.

(1) Any natural resources district, political subdivision, other public agency, or private nonprofit organization whose primary purpose is the purchase, development, or maintenance of a recreational trail within the state or any combination thereof may apply to the Game and Parks Commission for funding to assist in the purchase, development, and maintenance of a recreational trail within the state.

(2) The commission shall provide funds to a qualified applicant from the Trail Development Assistance Fund. The funds shall be disbursed to a qualified applicant as a lump-sum grant to be used as matching funds for no more than fifty percent of the total anticipated cost. This section shall not be construed to prevent agreements pursuant to the Interlocal Cooperation Act or any other agreement either before or after the application is submitted for the grant. Qualified applicants who have submitted their completed applications within sixty days following September 6, 1991, shall receive their disbursements by January 1, 1992.

(3) No real property, leased property, easement, right-of-way, or other property interest which is owned, controlled, managed, or maintained by the commission on September 6, 1991, may be the subject of a grant application under this section.



37-1005 Administrative costs; limitation; rules and regulations.

Administrative costs for the administration of the Trail Development Assistance Fund shall not exceed five percent of the appropriation authorized by the Legislature. The Game and Parks Commission may adopt and promulgate rules and regulations to carry out the Trail Development Assistance Act.



37-1006 Eminent domain power.

The Trail Development Assistance Act shall not be construed to limit the power of eminent domain of the state or its agencies.



37-1007 Boundary fences.

Whenever abandoned railroad right-of-way trails are developed pursuant to the Trail Development Assistance Act, boundary fences shall be constructed and maintained as required for railroads in sections 74-601 to 74-604 unless such construction and maintenance is waived in writing by affected adjoining property owners. Such fences shall be deemed to be manifestly designed to exclude intruders for the purposes of subdivision (1)(c) of section 28-521.



37-1008 Warning signs.

Owners or operators of a trail developed pursuant to the Trail Development Assistance Act shall, at appropriate entry points, place signs warning that departures from the boundaries of the trail as marked by fences or otherwise may result in prosecution for trespass.



37-1009 State agency or political subdivision; establish fees.

A state agency or political subdivision which owns or operates a recreational trail may establish and collect a user fee or a voluntary fee for the use of the trail as determined by the state agency or political subdivision. The fees shall be accounted for separately and shall be used for trail maintenance, operation, and acquisition.



37-1010 Recreational trails; public policy.

It is the public policy of the State of Nebraska that (1) abandoned railroad rights-of-way should be kept intact for future possible use as recreation, conservation, communications, and transportation corridors and (2) the laws of the State of Nebraska should be construed to effectuate this policy.



37-1011 Lease of undeveloped land; when.

If any portions of the right-of-way accepted under section 37-912 or 37-914 are not immediately developed as a state recreational trail or for habitat, the Game and Parks Commission shall use its best efforts to lease undeveloped portions of the right-of-way, with first priority to adjacent landowners, for the purposes stated in section 37-912 or 37-914 or for other purposes which are not inconsistent with the purposes of section 37-912 or 37-914 until such time as a state recreational trail or habitat may be developed. Any lease or use allowed shall be subject to all prescriptions of the National Trails System Act.



37-1012 Responsibility for fences.

(1) The Game and Parks Commission shall have the same responsibility with regard to division fences as a private landowner as provided in sections 34-102 to 34-117, except that in those areas where a state recreational trail is developed, the commission shall have the same responsibility as a railroad as provided in sections 74-601 to 74-604, but the type of fence required under section 74-601 shall not be required for those areas where a state recreational trail is developed. All fences shall be constructed and maintained as required under this subsection unless such construction and maintenance is waived in writing by affected adjoining landowners. The commission shall be responsible for the construction and replacement cost of any fence agreed to by the commission and adjoining landowner. The commission shall also be responsible for providing supplies for the maintenance of any fence along a state recreational trail or for the reimbursement to the adjoining landowner for the cost of supplies for the maintenance of any fence along a state recreational trail. The adjoining landowner shall be responsible for the maintenance of the fence. In such areas the type of fence may be (a) wire fence of at least four barbed wires, of a size not less than twelve and one-half gauge fencing wire, to be secured to posts, the posts to be at no greater distance than one rod from each other, or (b) a fence of any type that is agreed to by the commission and adjoining landowners. All fences constructed under either subdivision (a) or (b) of this subsection shall be deemed to be manifestly designed to exclude intruders for the purposes of subdivision (1)(c) of section 28-521.

(2) The responsibility of the commission for fences along a state recreational trail shall not exceed the amount appropriated to the commission by the Legislature for such purpose during any biennium, except that the commission may use any funds specifically gifted or obtained by grant application to the commission the sole purpose of which is to provide fencing for a state recreational trail.

(3) The commission shall adopt and promulgate rules and regulations to carry out this section.



37-1013 Sanitary facilities required; camping or open fires prohibited.

If the right-of-way or any portion thereof is used as a state recreational trail pursuant to sections 37-912 and 37-1011, appropriate sanitary facilities shall be provided along the trail for the use of persons using the trail. Camping or open fires shall be prohibited on such right-of-way or portion thereof.



37-1014 Rules and regulations.

If the right-of-way or portion thereof is used as a state recreational trail or for other purposes as provided in sections 37-912 and 37-1011, the Game and Parks Commission shall adopt and promulgate rules and regulations to carry out the purposes of sections 37-912 and 37-1010 to 37-1013.



37-1015 State Recreational Trails Coordinator; duties.

(1) The position of State Recreational Trails Coordinator may be established and appointed by the Game and Parks Commission. Necessary office space, furniture, equipment, and supplies as well as necessary professional, technical, and clerical assistance shall be provided by the commission.

(2) The duties of the State Recreational Trails Coordinator shall include, but not be limited to:

(a) Maintaining and updating the Nebraska Comprehensive Trails Plan. For purposes of this section, Nebraska Comprehensive Trails Plan means the document dated July 1994 and entitled A Network of Discovery: A Comprehensive Trails Plan for the State of Nebraska;

(b) Marketing and promoting trails across the state;

(c) Maintaining and updating an inventory of trails programs in Nebraska;

(d) Providing a central point for exchanging information among communities with trails programs;

(e) Providing organizational and technical assistance to communities and regional groups;

(f) Managing the state trails application and evaluation process;

(g) Coordinating state government's trails development efforts and administering the state trails program;

(h) Preparing and publishing an annual report on trails development in the state;

(i) Monitoring and filing paperwork on rail abandonments when necessary, consistent with rail-watch corridors established by the Nebraska Comprehensive Trails Plan or its updates; and

(j) Managing other right-of-way acquisition efforts when state involvement becomes necessary.



37-1016 Cowboy Trail; Game and Parks Commission; lease or transfer of portions authorized.

The Game and Parks Commission may lease or otherwise transfer portions of the Cowboy Trail to a political subdivision. The commission may lease portions of the Cowboy Trail to a nonprofit organization. The lessee or transferee shall maintain the property at its own expense. Any such lease or transfer shall be subject to the requirements of the federal National Trails System Act, 16 U.S.C. 1241, as such act and section existed on January 1, 2013.



37-1101 Transferred to section 37-434.



37-1102 Transferred to section 37-435.



37-1103 Transferred to section 37-436.



37-1104 Transferred to section 37-437.



37-1105 Transferred to section 37-438.



37-1105.01 Repealed. Laws 1981, LB 74, § 3.



37-1105.02 Repealed. Laws 1980, LB 723, § 9.



37-1105.03 Repealed. Laws 1980, LB 723, § 9.



37-1106 Repealed. Laws 1980, LB 723, § 9.



37-1107 Repealed. Laws 1980, LB 723, § 9.



37-1107.01 Transferred to section 37-439.



37-1108 Transferred to section 37-440.



37-1109 Transferred to section 37-441.



37-1110 Transferred to section 37-442.



37-1111 Transferred to section 37-443.



37-1112 Transferred to section 37-444.



37-1113 Transferred to section 37-445.



37-1114 Transferred to section 37-446.



37-1201 Act, how cited; declaration of policy.

Sections 37-1201 to 37-12,110 shall be known and may be cited as the State Boat Act. It is the policy of this state to promote safety for persons and property in and connected with the use, operation, and equipment of vessels and to promote uniformity of laws relating thereto.



37-1202 Definitions, where found.

For the purposes of the State Boat Act, unless the context otherwise requires, the definitions found in sections 37-1203 to 37-1210 shall be used.



37-1203 Vessel, defined.

Vessel shall mean every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water.



37-1204 Motorboat, defined.

Motorboat shall mean any watercraft propelled in any respect by machinery, including watercraft temporarily equipped with detachable motors, but shall not include a vessel which has a valid marine document issued by the Bureau of Customs of the United States Government or any federal agency successor thereto.



37-1204.01 Personal watercraft, defined.

Personal watercraft shall mean a class of motorboat less than sixteen feet in length which uses an internal combustion engine powering a jet pump as its primary source of motive propulsion and is designed to be operated by a person sitting, standing, or kneeling on the watercraft rather than in the conventional manner of boat operation.



37-1205 Owner, defined.

Owner shall mean a person, other than a lienholder, having the property in or title to a motorboat. The term shall include a person entitled to the use or possession of a motorboat subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term shall exclude a lessee under a lease not intended as security.



37-1206 Waters of this state, defined.

Waters of this state shall mean any waters within the territorial limits of Nebraska.



37-1207 Person, defined.

Person shall mean an individual, partnership, limited liability company, firm, corporation, association, or other entity.



37-1208 Operate, defined.

Operate shall mean to navigate or otherwise use a motorboat or vessel.



37-1209 Commission, defined.

Commission shall mean the Game and Parks Commission.



37-1210 Length, defined.

Length, as it applies to vessels, shall mean extreme overall length.



37-1211 Motorboat; numbering required; operation of unnumbered motorboat prohibited; exceptions.

(1) Except as provided in subsections (2) and (3) of this section and sections 37-1249 and 37-1250, every motorboat on the waters of this state shall be numbered and no person shall operate or give permission for the operation of any vessel on such waters unless the vessel is numbered in accordance with the State Boat Act or in accordance with the laws of another state if the commission has by regulation approved the numbering system of such state and unless the certificate of number awarded to such vessel is in full force and effect and the identifying number set forth in the certificate of number is displayed and legible on each side of the forward half of the vessel.

(2) The owner of each motorboat may operate or give permission for the operation of such vessel for thirty days from the date the vessel was acquired in anticipation of the vessel being numbered. A duly executed bill of sale, certificate of title, or other satisfactory evidence of the right of possession of the vessel as prescribed by the Department of Motor Vehicles must be available for inspection at all times from the operator of the vessel.

(3) The owner or his or her invitee who operates a personal watercraft on any body of water (a) which is entirely upon privately owned land owned by only one person or one family and, if leased, leased by only one person or one family, (b) which does not connect by any permanent or intermittent inflow or outflow with other water outside such land, and (c) which is not operated on a commercial basis for profit may operate any personal watercraft on such body of water without complying with subsection (1) of this section.



37-1212 Manufacturers; retailers; temporary numbering; certificate; fee.

A person engaged in the manufacture or sale of vessels of a type otherwise required to be numbered under the State Boat Act, upon application to the county treasurer of the county in which the applicant resides or the business location of the manufacturer or retailer on forms prescribed by the commission, may obtain certificates of number for use in the testing or demonstrating of such vessels upon payment of a fee of not less than forty dollars and not more than forty-six dollars, as established by the commission pursuant to section 37-327, for each registration. Certificates of number so issued may be used by the applicant in the testing or demonstrating of vessels by temporary placement of the numbers assigned by such certificate on the vessel so tested or demonstrated. Such temporary placement of numbers shall otherwise be as prescribed by the act.



37-1213 Vessels; classification.

Vessels subject to the State Boat Act shall be divided into four classes as follows:

Class 1. Less than sixteen feet in length including all canoes regardless of length;

Class 2. Sixteen feet or over and less than twenty-six feet in length;

Class 3. Twenty-six feet or over and less than forty feet in length; and

Class 4. Forty feet or over.



37-1214 Motorboat; registration; period valid; application; registration fee; Aquatic Invasive Species Program fee; aquatic invasive species stamp.

(1) Except as otherwise provided in section 37-1211, the owner of each motorboat shall register such vessel or renew the registration every three years as provided in section 37-1226. The owner of such vessel shall file an initial application for a certificate of number pursuant to section 37-1216 with a county treasurer on forms approved and provided by the commission. The application shall be signed by the owner of the vessel, shall contain the year manufactured, and shall be accompanied by a registration fee for the three-year period of not less than twenty dollars and not more than twenty-three dollars for Class 1 boats, not less than forty dollars and not more than forty-six dollars for Class 2 boats, not less than sixty dollars and not more than sixty-seven dollars and fifty cents for Class 3 boats, and not less than one hundred dollars and not more than one hundred fifteen dollars for Class 4 boats, as established by the commission pursuant to section 37-327. The owner of the motorboat shall also pay a fee established pursuant to section 37-327 of not less than five dollars and not more than ten dollars for the Aquatic Invasive Species Program at the time of registration or renewal.

(2) The owner of a motorboat not registered in Nebraska shall purchase an aquatic invasive species stamp for the Aquatic Invasive Species Program valid for one calendar year prior to launching into any waters of the state. The cost of such one-year stamp shall be established pursuant to section 37-327 and be not less than ten dollars and not more than fifteen dollars plus an issuance fee pursuant to section 37-406. Such one-year stamp may be purchased electronically or through any vendor authorized by the commission to sell other permits and stamps issued under the Game Law pursuant to section 37-406. The aquatic invasive species stamp shall be permanently affixed on the starboard and rearward side of the vessel. The proceeds from the sale of stamps shall be remitted to the State Game Fund.

(3) This subsection applies beginning on an implementation date designated by the Director of Motor Vehicles in cooperation with the commission. The director shall designate an implementation date on or before January 1, 2020, for motorboat registration. In addition to the information required under subsection (1) of this section, the application for registration shall contain (a) the full legal name as defined in section 60-468.01 of each owner and (b)(i) the motor vehicle operator's license number or state identification card number of each owner, if applicable, and one or more of the identification elements as listed in section 60-484 of each owner, if applicable, and (ii) if any owner is a business entity, a nonprofit organization, an estate, a trust, or a church-controlled organization, its tax identification number.



37-1215 Motorboat; registration period already commenced; registration fee reduced; computation.

In the event an application is made after the beginning of any registration period for registration of any vessel not previously registered by the applicant in this state, the registration fee on such vessel shall be reduced by one thirty-sixth for each full month of the registration period already expired as of the date such vessel was acquired. The fee for the Aquatic Invasive Species Program shall not be so reduced. The county treasurer shall compute the registration fee on forms and pursuant to rules of the commission.



37-1216 Motorboat; application for registration; issuance of a certificate of number; how displayed.

After the owner of the vessel submits an application as provided in section 37-1214 and presents a certificate of title if required pursuant to section 37-1276, the county treasurer shall enter the application upon the records of the office and issue to the applicant a certificate of number stating the number awarded to the vessel and the name and address of the owner. The number shall be displayed on each side of the bow, and the numbers shall be at least three inches high, of block characteristics, contrasting in color with the boat, and clearly visible from a distance of one hundred feet. The commission shall assign each county treasurer a block of numbers and certificates therefor.



37-1217 Motorboat; registration; fee to recover administrative costs.

When the county treasurer or the commission registers a vessel, such county treasurer or the commission shall be entitled to collect and retain a fee, in addition to the registration fee, of not less than three dollars and not more than four dollars on each registration issued, as established by the commission pursuant to section 37-327, as reimbursement for administrative costs incurred in issuing such certificate of registration. Such fee shall be credited to the general fund of the county and shall be included by the county treasurer in his or her report of fees as provided by law.



37-1218 Motorboat; registration transmitted to Game and Parks Commission; when; duplicate copy.

Each county treasurer providing registration to an owner of a vessel shall transmit on or before the thirtieth day of the following month registration information to the commission. The county treasurer shall retain a duplicate copy of the registration.



37-1218.01 Repealed. Laws 2001, LB 131, § 8.



37-1219 Registration fees; fees for Aquatic Invasive Species Program; remitted to commission; when; form; duplicate copy.

All registration fees and fees for the Aquatic Invasive Species Program received by the county treasurers shall be remitted on or before the thirtieth day of the following month to the secretary of the commission. All remittances shall be upon a form to be furnished by the commission and a duplicate copy shall be retained by the county treasurer.



37-1220 Fees; deposited with State Treasurer; placed in State Game Fund.

The secretary of the commission shall deposit daily with the State Treasurer all fees received pursuant to section 37-1219 and shall take the receipt of the State Treasurer therefor. The State Treasurer shall place all of the fees so deposited in the State Game Fund.



37-1221 Motorboat; number awarded; maintained in legible condition; certificate of number; available for inspection; when removed.

(1) The number awarded or assigned pursuant to section 37-1216 shall be maintained in legible condition. The certificate of number shall be pocket size and shall be available at all times for inspection on the vessel for which issued, whenever such vessel is in operation.

(2) The person whose name appears on a certificate of number as an owner of a vessel shall remove the number and identification symbol when (a) the vessel is documented by the United States Coast Guard, (b) the certificate of number was obtained by false statement, (c) the fees for issuance of a number are not paid, or (d) the vessel is no longer principally used in the state where the certificate was issued.



37-1222 Vessel; previously numbered under a federally approved numbering system; registration of number; when.

The owner of any vessel already covered by a number in full force and effect which has been awarded to it pursuant to then operative federal law or a federally approved numbering system of another state shall register the number prior to operating the vessel on the waters of this state in excess of the sixty-day reciprocity period provided for in subdivision (1) of section 37-1249. Such registration shall be in the manner and pursuant to the procedure required for the award of a number under sections 37-1214 to 37-1217.



37-1223 Motorboat; change of ownership; new application; original number retained; when.

If the ownership of a vessel changes, a new application form with fee shall be filed with the county treasurer and a new certificate of number stating the number awarded shall be issued in the same manner as provided for in an original award of number. The county treasurer may allow the new owner to retain the previously assigned boat number if the existing number is serviceable. The commission shall provide procedures for the county treasurers to follow in determining whether the existing number is serviceable.



37-1224 Motorboat; removed from the state or transferred; registration fee; claim for refund; how computed.

When the owner of any vessel registered under the State Boat Act moves out of the state or upon the transfer of ownership of any vessel, such owner or transferor shall be credited with the number of unexpired months remaining in the registration period. If such vessel is removed from the state or transferred within the same calendar month in which it was registered, no refund shall be allowed for such month. Any individual moving out of the state or transferring ownership to any vessel may file a claim for refund with the commission upon forms provided by the commission. The commission shall make payment to the claimant from money available from the State Game Fund appropriated for such purpose, but no refund shall be paid if less than twelve months remains in the registration period.



37-1225 United States Government vessel identification numbering system; effect.

In the event that an agency of the United States Government shall have in force an overall system of identification numbering for vessels within the United States, the commission may by rules and regulations adopt such numbering system as the numbering system pursuant to the State Boat Act.



37-1226 Motorboat; certificate of number and number awarded; period valid; renewal; fee.

(1) Every certificate of number and number awarded pursuant to the State Boat Act shall continue in full force and effect for a period of three years unless sooner terminated or discontinued. The numbering periods shall commence January 1 of each year and expire on December 31 of every three-year numbering period thereafter.

(2) Certificates of number and the number awarded may be renewed by the owner by presenting the previously issued certificate of number to the county treasurer or an agent authorized to issue renewals. An owner whose registration has expired shall have until March 1 following the year of expiration to renew such registration.

(3) The fee for renewal shall be the same as for original registration as provided in section 37-1214.



37-1227 Certificate of number; lost or destroyed; replacement; fee.

In the event of loss or destruction of the certificate of number, the owner of the vessel shall apply to the county treasurer on forms provided by the commission for replacement of such lost certificate of number. Upon satisfactory proof of loss and the payment to the county treasurer of a fee of not less than one dollar and not more than five dollars, as established by the commission, the county treasurer shall issue a duplicate certificate of number.



37-1228 Certificate of number; contents.

Every certificate of number shall contain the following information: Name and address of the owner, classification number or letter as classified by the commission, length, type of construction, material used in the boat, whether inboard or outboard motor power, type of fuel, make, and the hull identification number.



37-1229 Motorboat; transfer, theft, recovery, destruction, or abandonment; notice to commission; certificate; terminated or declared invalid; when.

(1) The owner of any vessel shall furnish the commission notice of the transfer of all or any part of his interest, other than the creation of a security interest, in a vessel numbered in this state pursuant to sections 37-1214 to 37-1217 or of the theft, recovery, destruction, or abandonment of such vessel, within fifteen days thereof. Such transfer, theft, destruction, or abandonment shall terminate the certificate of number and number awarded for such vessel except that in the case of a transfer of a part interest which does not affect the owner's right to operate such vessel, such transfer shall not terminate the certificate of number and number awarded.

(2) The certificate of number shall be declared invalid when (a) the vessel is required to be documented, (b) the certificate of number was obtained falsely, (c) the necessary fees were not paid, or (d) the person whose name appears on the certificate involuntarily loses his interest in the numbered vessel by legal processes.



37-1230 Certificate of number; change of address; notice to commission.

Any holder of a certificate of number shall notify the commission within fifteen days if his address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the commission with his new address. The commission shall provide in its rules and regulations for the alteration of an outstanding certificate to show the new address of the holder.



37-1231 Number other than number awarded attached to bow; prohibited.

No number other than the number awarded to a vessel or granted reciprocity pursuant to the State Boat Act shall be attached on either side of the bow of such vessel.



37-1232 Vessel; carry and exhibit lights; when.

Every vessel in all weather from sunset to sunrise shall carry and exhibit the lights prescribed by sections 37-1233 to 37-1238 when underway, and during such time no other lights which may be mistaken for those prescribed shall be exhibited.



37-1233 Class 1 and 2 motorboats; lights required; enumerated.

Under the conditions described in section 37-1232, every vessel of Classes 1 and 2 propelled by machinery shall carry the following lights:

(1) A lantern or flashlight;

(2) A combined lantern in the forepart of the vessel and lower than the white light aft, showing green to starboard and red to port side, each showing an unbroken light over an arc of the horizon of one hundred twelve and five-tenths degrees and so fixed as to show the light from right ahead to twenty-two and five-tenths degrees abaft the beam on its respective side; and

(3) A white light aft which shall show all around the horizon.



37-1234 Class 3 and 4 motorboats; lights required; enumerated.

Under the conditions described in section 37-1232, every vessel of Classes 3 and 4 propelled by machinery shall carry the following lights:

(1) A lantern or flashlight;

(2) A white light placed over the fore and the aft centerline of the vessel showing an unbroken light over an arc of the horizon of two hundred twenty-five degrees and so fixed as to show the light from right ahead to twenty-two and five-tenths degrees abaft the beam on either side of the vessel;

(3) A white light aft to show all around the horizon and higher than the white light forward; and

(4) On the starboard side a green light so constructed as to show an unbroken light over an arc of the horizon one hundred twelve and five-tenths degrees, so fixed as to throw the light from right ahead to twenty-two and five-tenths degrees abaft the beam on the starboard side. On the port side a red light so constructed as to show an unbroken light over an arc of the horizon of one hundred twelve and five-tenths degrees, so fixed as to throw the light from right ahead to twenty-two and five-tenths degrees abaft the beam on the port side. Such side lights shall be fitted with inboard screen of sufficient height so set as to prevent these lights from being seen across the bow.



37-1235 Vessels propelled by sail or hand power; lights required.

(1) Under the conditions described in section 37-1232, all vessels when propelled by sail alone shall carry (a) a lantern or flashlight and (b) the red and green side lights suitably screened, but not the white lights, prescribed by sections 37-1233 and 37-1234. Vessels of all classes when so propelled shall carry a white light placed as nearly as practicable at the stern showing an unbroken light over an arc of the horizon of one hundred thirty-five degrees and so fixed as to show the light sixty-seven and five-tenths degrees from right aft on each side of the vessel.

(2) Rowboats and canoes or other vessels under hand power shall display a white light showing an unbroken light over an arc of the horizon of three hundred sixty degrees in time to avoid collision.



37-1236 Lights; visibility requirements.

Every white light prescribed by sections 37-1233 to 37-1235 shall be of such character as to be visible at a distance of at least two miles. Every colored light prescribed by sections 37-1233 to 37-1235 shall be of such character as to be visible at a distance of at least one mile. The word visible in this section, when applied to lights, shall mean visible on a dark night with clear atmosphere.



37-1237 Vessel propelled by sail and machinery; lights required.

Under the conditions prescribed in section 37-1232 and when propelled by sail and machinery, any vessel shall carry the lights required for a vessel propelled by machinery only.



37-1238 Lights required by federal rules; commission; option to adopt.

The commission may adopt and promulgate rules and regulations providing that any vessel may carry and exhibit the lights required by the Inland Navigational Rules Act of 1980, as amended, 33 U.S.C. 2001 et seq., in lieu of the lights required by sections 37-1232 to 37-1237.



37-1238.01 Vessel equipped with red or blue light; limitation on operation.

No person other than a rescue squad member actually en route to, at, or returning from any emergency requiring the services of such member or any peace officer in the performance of his or her official duties shall operate a vessel equipped with a rotating or flashing red or blue light or lights upon the waters of this state.



37-1238.02 Vessel signaled to stop; violation; penalty.

The operator of any vessel when signaled to stop either by hand signals or by the display of a rotating or flashing red or blue light or lights shall immediately bring such vessel to a stop or follow the directions given by any officer having the authority to enforce the State Boat Act. Violation of this section shall be a Class IV misdemeanor.



37-1239 Class 2, 3, or 4 vessel; sound-producing equipment required.

Every vessel of Class 2, 3, or 4 shall be provided with an efficient whistle or other sound-producing mechanical appliance.



37-1240 Class 3 or 4 vessel; bell required.

Every vessel of Class 3 or 4 shall be provided with an efficient bell.



37-1241 All vessels; floatation device; requirements; exceptions.

(1) Every vessel except sailboards shall carry at least one life preserver, ring buoy, or other device of the sort prescribed by the regulations of the commission for each person on board, so placed as to be readily accessible, except that every vessel carrying passengers for hire shall carry so placed as to be readily accessible at least one life preserver of the sort prescribed by the regulations of the commission for each person on board. Every vessel except canoes, kayaks, sailboards, and personal watercraft shall carry at least one throwable floatation device which shall be in addition to the devices required for each person on board.

(2) Subsection (1) of this section shall not apply to any racing shell or rowing scull during an authorized race or regatta or an officially supervised training session if at least one approved floatation device is carried aboard an accompanying vessel for each person in such racing shell or rowing scull. Such floatation devices shall be in addition to those required for each person aboard the accompanying vessel.

(3) For purposes of this section, sailboard means a surfboard-type vessel with no freeboard and using a free-sail system with a swivel-mounted mast not secured to a hull by guys or stays.



37-1241.01 Personal watercraft; applicability of laws, rules, and regulations.

Except as provided in sections 37-1241.02 to 37-1241.08, a personal watercraft shall be subject to all applicable laws, rules, and regulations which govern the operation, equipment, registration, and numbering of and all other matters relating to vessels whenever a personal watercraft is operated on the waters of this state.



37-1241.02 Personal watercraft; operation requirements.

(1) A personal watercraft may not be operated on the waters of this state unless each person aboard the personal watercraft is wearing a Type I, Type II, Type III, or Type V United States Coast Guard-approved floatation device.

(2) Each person operating a personal watercraft on the waters of this state which is equipped by the manufacturer with a lanyard-type engine cutoff switch shall attach the lanyard to the operator's person, clothing, or floatation device as appropriate.



37-1241.03 Personal watercraft; time restrictions.

A person shall not operate a personal watercraft on the waters of this state during the period from sunset to sunrise.



37-1241.04 Personal watercraft; manner of operation.

(1) A person shall operate a personal watercraft on the waters of this state in a reasonable and prudent manner. A maneuver which unreasonably or unnecessarily endangers life, limb, or property is prohibited and includes weaving through congested vessel traffic, jumping the wake produced by another vessel at a distance of less than fifty yards, or jumping the wake produced by a motorboat or personal watercraft that is towing a person or persons.

(2) A person shall not operate a personal watercraft on the waters of this state unless he or she is facing forward on the watercraft.



37-1241.05 Personal watercraft; towing; when permitted.

A person shall not operate a personal watercraft on the waters of this state to tow a person on water skis, kneeboards, inflatable crafts, or any other device unless the personal watercraft is designed to accommodate more than one person and the personal watercraft is recommended by the manufacturer to tow such devices.



37-1241.06 Motorboat or personal watercraft; age restrictions; boating safety course; fee.

(1)(a) No person under fourteen years of age shall operate a motorboat or personal watercraft on the waters of this state.

(b) No person under sixteen years of age shall operate a motorboat or personal watercraft on the waters of this state with an individual in tow behind the motorboat or personal watercraft.

(2) Effective January 1, 2012, no person born after December 31, 1985, shall operate a motorboat or personal watercraft on the waters of this state unless he or she has successfully completed a boating safety course approved by the commission and has been issued a valid boating safety certificate.

(3) The commission may charge a fee of no more than ten dollars for a boating safety course required by this section.



37-1241.07 Motorboat or personal watercraft; age restriction on lease, hire, or rental; restriction on operation; duties of owner, agent, or employee.

(1) The owner of a boat livery, or his or her agent or employee, shall not lease, hire, or rent a motorboat or personal watercraft to any person under eighteen years of age.

(2) Except as provided in subdivision (1)(a) of section 37-1241.06, a person younger than eighteen years of age may operate a motorboat or personal watercraft rented, leased, or hired by a person eighteen years of age or older if the person younger than eighteen years of age holds a valid boating safety certificate issued under section 37-1241.06.

(3) The owner of a boat livery, or his or her agent or employee, engaged in the business of renting or leasing motorboats shall list on each rental or lease agreement for a motorboat the name and age of each person who is authorized to operate the motorboat. The person to whom the motorboat is rented or leased shall ensure that only those persons who are listed as authorized operators are allowed to operate the motorboat.

(4) The owner of a boat livery, or his or her agent or employee, engaged in the business of renting or leasing motorboats shall display for review by each person who is authorized to operate the motorboat a summary of the statutes and the rules and regulations governing the operation of a motorboat and instructions regarding the safe operation of the motorboat. Each person who is listed as an authorized operator of the motorboat shall review the summary of the statutes, rules, regulations, and instructions and sign a statement indicating that he or she has done so prior to leaving the rental or leasing office.



37-1241.08 Sections; applicability.

Sections 37-1241.01 to 37-1241.07 shall not apply to a person operating a motorboat or personal watercraft and participating in a regatta, race, marine parade, tournament, or exhibition which has been authorized or permitted by the commission pursuant to sections 37-1262 and 37-1263 or to a person who is otherwise exempt from the State Boat Act.



37-1242 Motorboat; fire extinguishers required.

Every motorboat shall be provided with such number, size, and type of fire extinguishers, capable of promptly and effectually extinguishing burning gasoline, as may be prescribed by the regulations of the commission, which fire extinguishers shall be at all times kept in condition for immediate and effective use and shall be so placed as to be readily accessible.



37-1243 Racing vessels; equipment, exceptions; when.

The provisions of sections 37-1239, 37-1240, and 37-1242 shall not apply to vessels while competing in any race conducted pursuant to sections 37-1262 and 37-1263 or, if such boats be designed and intended solely for racing, while engaged in such navigation as is incidental to the tuning up of the boats and engines for the race.



37-1244 Motorboat; engine equipped with flame arrester or similar device; exception.

Every motorboat shall have the carburetor or carburetors of every engine therein, except outboard motors, using gasoline as fuel, equipped with such efficient flame arrester, backfire trap, or other similar device as may be prescribed by the regulations of the commission.



37-1245 Motorboat; proper ventilation of bilges required.

Every motorboat and every vessel, except open boats, using as fuel any liquid of a volatile nature, shall be provided with such means as may be prescribed by the regulations of the commission for properly and efficiently ventilating the bilges of the engine and fuel tank compartments so as to remove any explosive or inflammable gases.



37-1246 Federal boating laws or coast guard regulations; equipment requirements; commission; option to adopt.

The commission may adopt rules and regulations modifying the equipment requirements contained in sections 37-1232 to 37-1245 to the extent necessary to keep these requirements in conformity with the provisions of the federal boating laws or with the boating regulations promulgated by the United States Coast Guard.



37-1247 Federal boating laws or coast guard regulations; pilot rules; commission; option to adopt.

The commission is hereby authorized to establish and maintain, for the operation of vessels on the waters of this state, pilot rules in conformity with the pilot rules contained in the federal boating laws or the boating regulations promulgated by the United States Coast Guard.



37-1248 Operation of a vessel without required equipment; prohibited.

No person shall operate or give permission for the operation of a vessel which is not equipped as required by the State Boat Act.



37-1249 Vessels; exemption from numbering.

A vessel shall not be required to be numbered pursuant to the State Boat Act if it is:

(1) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state and if such boat has not been within this state for a period in excess of sixty consecutive days;

(2) A vessel from a country other than the United States temporarily using the waters of this state;

(3) A vessel whose owner is the United States, a state, or a subdivision thereof; or

(4) A ship's lifeboat.



37-1250 Vessel; exempt from numbering by commission rule and regulation.

The commission may by rule and regulation exempt a vessel from numbering under the State Boat Act after the commission has found that the numbering of certain vessels will not materially aid in their safety and identification.



37-1251 Boat livery; records required.

The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel which is designed or permitted by him to be operated as a motorboat, the certificate of number thereof, the departure date and time, and the expected time of return. The record shall be preserved for at least six months.



37-1252 Boat livery; vessel operated without required equipment; prohibited.

Neither the owner of a boat livery, nor his agent or employee shall permit any motorboat or any vessel designed or permitted by him to be operated as a motorboat to depart from his premises unless it shall have been provided, either by owner or renter, with the equipment required pursuant to sections 37-1232 to 37-1248 and any rules and regulations made pursuant thereto.



37-1253 Motorboat; noise level; restriction; muffling equipment; requirements.

(1) No person shall operate or give permission for the operation of a motorboat on the waters of this state in such a manner as to exceed a noise level of ninety-six decibels when measured at one hundred feet or more on plane using the A-weighting network of a sound level meter complying with the standards set forth in S1.4-1983 (R 2001) of the American National Standards Institute, as those standards existed on August 31, 2003.

(2) The exhaust of every internal combustion engine used on any motorboat shall be effectively muffled by equipment so constructed and used as to muffle the noise of the exhaust in a reasonable manner.

The use of cutouts is prohibited except for motorboats competing in a regatta or boat race approved as provided in sections 37-1262 and 37-1263, and for such motorboats while on trial runs, during a period not to exceed forty-eight hours immediately preceding such regatta or race and for such motorboats while competing in official trials for speed records during a period not to exceed forty-eight hours immediately following such regatta or race.



37-1254 Prohibited operation; reckless or negligent; proof.

No person shall operate any motorboat or vessel or manipulate any water skis, surfboard, or similar device in a reckless or negligent manner so as to endanger the life, limb, or property of any person.



37-1254.01 Boating under influence of alcoholic liquor or drug; city or village ordinances; violation; penalty.

(1) No person shall be in the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state:

(a) While under the influence of alcoholic liquor or of any drug;

(b) When such person has a concentration of eight-hundredths of one gram or more by weight of alcohol per one hundred milliliters of his or her blood; or

(c) When such person has a concentration of eight-hundredths of one gram or more by weight of alcohol per two hundred ten liters of his or her breath.

(2) Any city or village may enact ordinances in conformance with this section and section 37-1254.02. Upon conviction of any person of a violation of such a city or village ordinance, the provisions of sections 37-1254.11 and 37-1254.12 shall be applicable the same as though it were a violation of this section or section 37-1254.02.

(3) Any person who is in the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state while in a condition described in subsection (1) of this section shall be guilty of a crime and upon conviction punished as provided in section 37-1254.12.



37-1254.02 Boating under influence of alcoholic liquor or drug; implied consent to submit to chemical test; preliminary test; refusal; advisement; effect; violation; penalty.

(1) Any person who has in his or her actual physical control a motorboat or personal watercraft under propulsion upon the waters of this state shall be deemed to have given his or her consent to submit to a chemical test or tests of his or her blood, breath, or urine for the purpose of determining the concentration of alcohol or the presence of drugs in such blood, breath, or urine.

(2) Any peace officer who has been duly authorized to make arrests for violations of laws of this state or ordinances of any city or village may require any person arrested for any offense arising out of acts alleged to have been committed while the person was in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state under the influence of alcohol or drugs to submit to a chemical test or tests of his or her blood, breath, or urine for the purpose of determining the concentration of alcohol or the presence of drugs in such blood, breath, or urine when the officer has reasonable grounds to believe that the person was in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state while under the influence of alcohol or drugs in violation of section 37-1254.01. It shall be unlawful for a person to refuse to provide a sample of his or her blood, breath, or urine after being directed by a peace officer to submit to a chemical test or tests of his or her blood or breath pursuant to this section.

(3) Any person arrested as described in subsection (2) of this section may, upon the direction of a peace officer, be required to submit to a chemical test or tests of his or her blood, breath, or urine for a determination of the concentration of alcohol or the presence of drugs.

(4) Any person involved in a motorboat or personal watercraft accident in this state may be required to submit to a chemical test or tests of his or her blood, breath, or urine by any peace officer if the officer has reasonable grounds to believe that the person was in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state while under the influence of alcoholic liquor or drugs at the time of the accident.

(5) Any person who is required to submit to a chemical blood, breath, or urine test or tests pursuant to this section shall be advised that if he or she refuses to submit to such test or tests, he or she could be charged with a separate crime. Failure to provide such advisement shall not affect the admissibility of the chemical test result in any legal proceedings. However, failure to provide such advisement shall negate the state's ability to bring any criminal charges against a refusing party pursuant to this section.

(6) Any person convicted of a violation of this section shall be punished as provided in section 37-1254.12.

(7) Refusal to submit to a chemical blood, breath, or urine test or tests pursuant to this section shall be admissible evidence in any action for a violation of section 37-1254.01 or a city or village ordinance enacted in conformance with such section.



37-1254.03 Boating under influence of alcoholic liquor or drug; choice of test; privileges of person tested.

The peace officer who requires a chemical blood, breath, or urine test or tests pursuant to section 37-1254.02 may direct whether the test or tests shall be of blood, breath, or urine. When the officer directs that the test or tests shall be of a person's blood, the person tested shall be permitted to have a physician of his or her choice evaluate his or her condition and perform or have performed whatever laboratory tests such person tested deems appropriate in addition to and following the test or tests administered at the direction of the peace officer. If the officer refuses to permit such additional test or tests to be taken, then the original test or tests shall not be competent as evidence. Upon request the results of the test or tests taken at the direction of the peace officer shall be made available to the person being tested.



37-1254.04 Boating under influence of alcoholic liquor or drug; unconscious; effect on consent.

Any person who is unconscious or who is otherwise in a condition rendering him or her incapable of refusal shall be deemed not to have withdrawn the consent provided by section 37-1254.02, and the test may be given.



37-1254.05 Boating under influence of alcoholic liquor or drug; chemical test; violation of statute or ordinance; results; competent evidence; permit; fee; evidence existing or obtained outside state; effect.

(1) Except as provided in section 37-1254.03, any test or tests made pursuant to section 37-1254.02, if made in conformance with the requirements of this section, shall be competent evidence in any prosecution under a state law or city or village ordinance regarding the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state while under the influence of alcohol or drugs or regarding the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state when the concentration of alcohol in the blood or breath is in excess of allowable levels in violation of section 37-1254.01 or a city or village ordinance.

(2) To be considered valid, tests shall have been performed according to methods approved by the Department of Health and Human Services and by an individual possessing a valid permit issued by the department for such purpose. The department may approve satisfactory techniques or methods and ascertain the qualifications and competence of individuals to perform such tests and may issue permits which shall be subject to termination or revocation at the discretion of the department.

(3) The permit fee may be established by rules and regulations adopted and promulgated by the department, which fee shall not exceed the actual cost of processing the initial permit. Such fee shall be charged annually to each permitholder. The fees shall be used to defray the cost of processing and issuing the permits and other expenses incurred by the department in carrying out this section. The fee shall be deposited in the state treasury and credited to the Health and Human Services Cash Fund as a laboratory service fee.

(4) Relevant evidence shall not be excluded in any prosecution under a state statute or city or village ordinance involving being in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state while under the influence of alcoholic liquor or drugs or involving being in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state when the concentration of alcohol in the blood or breath is in excess of allowable levels on the ground that the evidence existed or was obtained outside of this state.



37-1254.06 Boating under influence of alcoholic liquor or drug; blood test; withdrawing requirements; damages; liability.

(1) Any physician, registered nurse, other trained person employed by a licensed health care facility or health care service defined in the Health Care Facility Licensure Act, a clinical laboratory certified pursuant to the federal Clinical Laboratories Improvement Act of 1967, as amended, or Title XVIII or XIX of the federal Social Security Act, as amended, to withdraw human blood for scientific or medical purposes, or a hospital shall be an agent of the State of Nebraska when performing the act of withdrawing blood at the request of a peace officer pursuant to section 37-1254.02. The state shall be liable in damages for any illegal or negligent acts or omissions of such agents in performing the act of withdrawing blood. The agent shall not be individually liable in damages or otherwise for any act done or omitted in performing the act of withdrawing blood at the request of a peace officer pursuant to such section except for acts of willful, wanton, or gross negligence of the agent or of persons employed by such agent.

(2) Any person listed in subsection (1) of this section withdrawing a blood specimen for purposes of section 37-1254.02 shall, upon request, furnish to any law enforcement agency or the person being tested a certificate stating that such specimen was taken in a medically acceptable manner. The certificate shall be signed under oath before a notary public and shall be admissible in any proceeding as evidence of the statements contained in the certificate. The form of the certificate shall be prescribed by the Department of Health and Human Services and such forms shall be made available to the persons listed in subsection (1) of this section.



37-1254.07 Boating under influence of alcoholic liquor or drug; violation of city or village ordinance; fee for test; court costs.

Upon the conviction of any person for violation of section 37-1254.01 or for being in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state while under the influence of alcohol or of any drug in violation of any city or village ordinance, there shall be assessed as part of the court costs the fee charged by any physician or any agency administering tests, pursuant to a permit issued in accordance with section 37-1254.05, for the test administered and the analysis thereof pursuant to section 37-1254.02 if such test was actually made.



37-1254.08 Boating under influence of alcoholic liquor or drug; test without preliminary breath test; when; qualified personnel.

Any person arrested for any offense involving the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state while under the influence of alcohol or drugs shall be required to submit to a chemical test or tests of his or her blood, breath, or urine as provided in section 37-1254.02 without the preliminary breath test if the arresting officer does not have available the necessary equipment for administering a breath test or if the person is unconscious or is otherwise in a condition rendering him or her incapable of testing by a preliminary breath test. Only a physician, registered nurse, or qualified technician acting at the request of a peace officer may withdraw blood for the purpose of determining the concentration of alcohol or the presence of drugs, but such limitation shall not apply to the taking of a breath or urine specimen.



37-1254.09 Boating under influence of alcoholic liquor or drug; peace officer; preliminary breath test; refusal; violation; penalty.

Any peace officer who has been duly authorized to make arrests for violations of laws of this state or ordinances of any city or village may require any person who has in his or her actual physical control a motorboat or personal watercraft under propulsion upon the waters of this state to submit to a preliminary test of his or her breath for alcohol concentration if the officer has reasonable grounds to believe that such person is under the influence of alcohol or of any drug or has committed a violation of section 37-1254.01 or 37-1254.02. Any person who refuses to submit to such preliminary breath test or whose preliminary breath test results indicate an alcohol concentration in violation of section 37-1254.01 shall be placed under arrest. Any person who refuses to submit to such preliminary breath test shall be guilty of a Class III misdemeanor.



37-1254.10 Boating during court-ordered prohibition; violation; penalty.

(1) It shall be unlawful for any person to be in the actual physical control of a motorboat or personal watercraft under propulsion upon the waters of this state during a period of court-ordered prohibition resulting from a conviction based upon a violation of section 37-1254.01 or 37-1254.02 or a city or village ordinance enacted in conformance with either section.

(2) Any person who has been convicted of a violation of this section is guilty of a Class I misdemeanor.



37-1254.11 Boating under influence of alcoholic liquor or drug; violation; sentencing; terms, defined; prior convictions; use; prosecutor; present evidence; convicted person; rights.

(1) For purposes of sentencing under section 37-1254.12:

(a) Prior conviction means a conviction for which a final judgment has been entered prior to the offense for which the sentence is being imposed as follows:

(i) For a violation of section 37-1254.01:

(A) Any conviction for a violation of section 37-1254.01;

(B) Any conviction for a violation of a city or village ordinance enacted in conformance with section 37-1254.01; or

(C) Any conviction under a law of another state if, at the time of the conviction under the law of such other state, the offense for which the person was convicted would have been a violation of section 37-1254.01; or

(ii) For a violation of section 37-1254.02:

(A) Any conviction for a violation of section 37-1254.02;

(B) Any conviction for a violation of a city or village ordinance enacted in conformance with section 37-1254.02; or

(C) Any conviction under a law of another state if, at the time of the conviction under the law of such other state, the offense for which the person was convicted would have been a violation of section 37-1254.02; and

(b) Prior conviction includes any conviction under section 37-1254.01 or 37-1254.02, or any city or village ordinance enacted in conformance with either of such sections, as such sections or city or village ordinances existed at the time of such conviction regardless of subsequent amendments to any of such sections or city or village ordinances.

(2) The prosecutor shall present as evidence for purposes of sentence enhancement a court-certified copy or an authenticated copy of a prior conviction in another state. The court-certified or authenticated copy shall be prima facie evidence of such prior conviction.

(3) For each conviction for a violation of section 37-1254.01 or 37-1254.02, the court shall, as part of the judgment of conviction, make a finding on the record whether the convicted person has a usable prior conviction. The convicted person shall be given the opportunity to review the record of his or her prior convictions, bring mitigating facts to the attention of the court prior to sentencing, and make objections on the record regarding the validity of such prior convictions.

(4) A person arrested for a violation of section 37-1254.01 or 37-1254.02 before January 1, 2012, but sentenced for such violation on or after January 1, 2012, shall be sentenced according to the provisions of section 37-1254.01 or 37-1254.02 in effect on the date of arrest.



37-1254.12 Boating under influence of alcoholic liquor or drug; penalties; probation or sentence suspension; court orders.

Any person convicted of a violation of section 37-1254.01 or 37-1254.02 shall be punished as follows:

(1) If such person has not had a prior conviction, such person shall be guilty of a Class II misdemeanor. Upon conviction the court shall, as part of the judgment of conviction, order such person not to be in the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state for any purpose for a period of six months from the date of such conviction. Such order shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

If the court places such person on probation or suspends the sentence for any reason, the court shall, as one of the conditions of probation or sentence suspension, order such person not to be in the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state for any purpose for a period of sixty days from the date of the order; and

(2) If such person has had one or more prior convictions, such person shall be guilty of a Class I misdemeanor. Upon conviction the court shall, as part of the judgment of conviction, order such person not to be in the actual physical control of any motorboat or personal watercraft under propulsion upon the waters of this state for any purpose for a period of two years from the date of such conviction. Such order shall be administered upon sentencing or upon final judgment of any appeal or review. The two-year court-ordered prohibition shall apply even if probation is granted or the sentence suspended.



37-1255 Collisions, accidents, and casualties; operator of vessel; duties.

It shall be the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as he can do so without serious danger to his own vessel, crew, and passengers, if any, to render to other persons affected by the collision, accident, or other casualty such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty, and also to give his name, address, and identification of his vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.



37-1256 Collision, accident, or other casualty; commission; Nebraska State Patrol; duties.

(1) In the case of collision, accident, or other casualty involving a vessel, the operator thereof, if the collision, accident, or other casualty results in death, a missing person, or injury to a person or damage to property in excess of five hundred dollars, shall file with the commission a full description of the collision, accident, or other casualty, including such information and within such time limit as the commission may by regulation require.

(2) The commission or any other law enforcement agency shall notify the Nebraska State Patrol as soon as practicable in any cases of collision, accident, or other casualty involving a vessel, when the collision, accident, or other casualty results in death, a missing person, or life-threatening injury to a person.

(3) The Nebraska State Patrol shall collaborate with the commission or any other law enforcement agency in any investigations pursuant to this section.



37-1257 Transmittal of information; when.

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the commission pursuant to sections 37-1255 and 37-1256 shall be transmitted to such official or agency of the United States.



37-1258 Water skis, surfboard, or similar device; observation required.

No person shall operate a vessel on any waters of this state for towing a person or persons on water skis, surfboard, or similar device unless there is in such vessel a person, in addition to the operator, in a position to observe the progress of the person or persons being towed, except that this section shall not apply to any motorboat equipped with a wide-angle, rearview mirror.



37-1259 Water skis, aquaplane, or similar device; operation; time restrictions.

No motorboat shall have in tow or shall otherwise be assisting a person on water skis, aquaplane, or a similar contrivance from the period of one-half hour after sunset to one-half hour prior to sunrise, except that this section shall not apply to motorboats used in duly authorized water ski tournaments, competitions, or exhibitions or trials therefor when adequate lighting is provided.



37-1260 Water skis, aquaplane, or similar device; manner of operation.

All motorboats having in tow or otherwise assisting a person on water skis, aquaplane, or similar contrivance, shall be operated in a careful and prudent manner and at a reasonable distance from persons and property so as not to endanger the life or property of any person.



37-1261 Water skis, aquaplane, or similar device; collision; operation to avoid.

No person shall operate or manipulate any vessel, tow rope, or other device by which the direction or location of water skis, aquaplane, or similar device may be affected or controlled in such a way as to cause the water skis, aquaplane, or similar device, or any persons thereon to collide with or strike against any person or object, except ski jumps, buoys, and like objects normally used in competitive or recreational skiing.



37-1262 Races and exhibitions; commission authorization.

The commission may authorize the holding of regattas, motorboat or other boat races, marine parades, tournaments, or exhibitions on any waters of this state. It shall adopt and may, from time to time, amend regulations concerning the safety of motorboats and other vessels and persons thereon, either observers or participants.



37-1263 Races and exhibitions; application; when; contents.

Whenever a regatta, motorboat or other boat race, marine parade, tournament, or exhibition is proposed to be held, the person in charge thereof shall, at least fifteen days prior thereto, file an application with the commission for permission to hold such regatta, motorboat or other boat race, marine parade, tournament, or exhibition. The application shall set forth the date, time, and location where it is proposed to hold such regatta, motorboat or other boat race, marine parade, tournament or exhibition, and it shall not be conducted without authorization of the commission in writing. The provisions of this section shall not exempt any person from compliance with applicable federal law or regulations.



37-1264 Local regulation; extent permitted.

The provisions of the State Boat Act and of other applicable laws of this state shall govern the operation, equipment, numbering, and all other matters relating thereto whenever any vessel shall be operated on the waters of this state or when any activity regulated by the act shall take place thereon; but nothing in the act shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of vessels the provisions of which are identical to the provisions of the act or rules or regulations issued thereunder, but such ordinances or local laws shall be operative only so long as and to the extent that they continue to be identical to provisions of the State Boat Act or rules or regulations issued thereunder.



37-1265 Local regulation; special rules and regulations.

Any subdivision of this state may at any time, but only after public notice, make formal application to the commission for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits and shall set forth therein the reasons which make such special rules or regulations necessary or appropriate.



37-1266 Commission; special rules and regulations.

The commission is hereby authorized to make special rules and regulations with reference to the operation of vessels, including waterskiing and other related activities, on any specific water or waters within the territorial limits of this state.



37-1267 Civil liability of owner; recovery limited to actual damages.

The owner of a vessel shall be liable for any injury or damage occasioned by the negligent operation of such vessel, whether such negligence consists of a violation of the provisions of the statutes of this state or neglecting to observe such ordinary care and such operation as the rules of the common law require. The owner shall not be liable unless such vessel is being used with his or her express or implied consent. It shall be presumed that such vessel is being operated with the knowledge and consent of the owner, if at the time of the injury or damage, it is under the control of his or her spouse, father, mother, brother, sister, son, daughter, or other immediate member of the owner's family. Nothing contained in this section shall be construed to relieve any other person from any liability which he would otherwise have, but nothing contained in this section shall be construed to authorize or permit any recovery in excess of injury or damage actually incurred.



37-1268 Commission; rules and regulations.

The commission shall adopt and promulgate such rules and regulations as are necessary to carry out the State Boat Act. In adopting such rules and regulations, the commission shall be governed by the provisions of the Administrative Procedure Act.



37-1269 Conservation and peace officers; enforcement of act.

Every conservation officer and peace officer of this state and its subdivisions shall have the duty and authority to enforce the State Boat Act and in the exercise thereof shall have the authority to stop and board any vessel subject to the act.



37-1270 Violations; general penalty.

Any person who violates any provisions of the State Boat Act, or any provisions of the rules and regulations established by the commission pursuant thereto, for which a penalty is not otherwise provided, shall be guilty of a Class V misdemeanor for each such violation.



37-1271 Violations; penalty.

Any person who violates any provision of sections 37-1241.02 to 37-1241.05, 37-1241.07, 37-1251, 37-1252, or 37-1258 to 37-1261 shall be guilty of a Class IV misdemeanor for each violation.



37-1272 Operation of vessel in violation of law; penalty.

Any person who violates any provision of section 37-1254 shall be guilty of a Class II misdemeanor for each such violation.



37-1273 Fees; placed in State Game Fund; how used.

All fees as provided by the State Boat Act shall be remitted to the State Treasurer for credit to the State Game Fund to be used primarily for (1) administration and enforcement of the State Boat Act, (2) boating safety educational programs, (3) the construction and maintenance of boating and docking facilities, navigation aids, and access to boating areas and such other uses as will promote the safety and convenience of the boating public in Nebraska, (4) the Aquatic Invasive Species Program, and (5) publishing costs subject to the restrictions and limitations in section 37-324. Secondary uses for the fees shall be for the propagation, importation, protection, preservation, and distribution of game and fish and necessary equipment therefor and all things pertaining thereto.



37-1274 Transferred to section 37-1291.



37-1275 Manufacturer's or importer's certificate; required.

No manufacturer, importer, dealer, or other person shall sell or otherwise dispose of a new motorboat to a dealer to be used by such dealer for purposes of display and resale without delivering to the dealer a duly executed manufacturer's or importer's certificate with assignments on the certificate to show title in the purchaser of the motorboat and affixing to the motorboat its hull identification number if not already affixed. No dealer shall purchase or acquire a new motorboat without obtaining from the seller a manufacturer's or importer's certificate.



37-1276 Certificate of title; assignment required; exemption.

(1) Except as provided in subsection (2) of this section or section 37-1275, (a) no person shall sell or otherwise dispose of a motorboat without delivering to the purchaser or transferee of the motorboat a certificate of title with an assignment on the certificate to show title in the purchaser and affixing to the motorboat its hull identification number if not already affixed and (b) no person shall purchase or otherwise acquire or bring into this state a motorboat without complying with sections 37-1275 to 37-1287 except for temporary use.

(2) A motorboat manufactured before November 1, 1972, is exempt from the requirement to have a certificate of title. A motorboat owned by the United States, the State of Nebraska, or an agency or political subdivision of either is exempt from the requirement to have a certificate of title.

(3) No purchaser or transferee shall receive a certificate of title which does not contain an assignment to show title in the purchaser or transferee. Possession of a title which does not meet this requirement shall be prima facie evidence of a violation of this section.



37-1277 Acquisition of motorboat; requirements.

(1) Except as provided in subsections (2) and (3) of this section, no person acquiring a motorboat from the owner thereof, whether the owner is a manufacturer, importer, dealer, or otherwise, shall acquire any right, title, claim, or interest in or to such motorboat until he or she has physical possession of the motorboat and a certificate of title or a manufacturer's or importer's certificate with assignments on the certificate to show title in the purchaser or an instrument in writing required by section 37-1281. No waiver or estoppel shall operate in favor of such person against a person having physical possession of the motorboat and the certificate of title, the manufacturer's or importer's certificate, or an instrument in writing required by section 37-1281. No court in any case at law or in equity shall recognize the right, title, claim, or interest of any person in or to any motorboat sold, disposed of, mortgaged, or encumbered unless there is compliance with this section.

(2) A motorboat manufactured before November 1, 1972, is exempt from the requirement to have a certificate of title. If a person acquiring a motorboat which is exempt from the requirement to have a certificate of title desires to acquire a certificate of title for the motorboat, the person may apply for a certificate of title pursuant to section 37-1278.

(3) A motorboat owned by the United States, the State of Nebraska, or an agency or political subdivision of either is exempt from the requirement to have a certificate of title. A person other than an agency or political subdivision acquiring such a motorboat which is not covered under subsection (2) of this section shall apply for a certificate of title pursuant to section 37-1278. The person shall show proof of purchase from a governmental agency or political subdivision to obtain a certificate of title.

(4) Beginning on the implementation date of the electronic title and lien system designated by the Director of Motor Vehicles pursuant to section 37-1282, an electronic certificate of title record shall be evidence of an owner's right, title, claim, or interest in a motorboat.



37-1278 Certificate of title; application; contents; issuance; transfer of motorboat.

(1) Application for a certificate of title shall be presented to the county treasurer, shall be made upon a form prescribed by the Department of Motor Vehicles, and shall be accompanied by the fee prescribed in section 37-1287. The owner of a motorboat for which a certificate of title is required shall obtain a certificate of title prior to registration required under section 37-1214. The buyer of a motorboat sold pursuant to section 76-1607 shall present documentation that such sale was completed in compliance with such section.

(2)(a) If a certificate of title has previously been issued for the motorboat in this state, the application for a new certificate of title shall be accompanied by the certificate of title duly assigned. If a certificate of title has not previously been issued for the motorboat in this state, the application shall be accompanied by a certificate of number from this state, a manufacturer's or importer's certificate, a duly certified copy thereof, proof of purchase from a governmental agency or political subdivision, a certificate of title from another state, or a court order issued by a court of record, a manufacturer's certificate of origin, or an assigned registration certificate, if the motorboat was brought into this state from a state which does not have a certificate of title law. The county treasurer shall retain the evidence of title presented by the applicant on which the certificate of title is issued. When the evidence of title presented by the applicant is a certificate of title or an assigned registration certificate issued by another state, the department shall notify the state of prior issuance that the certificate has been surrendered. If a certificate of title has not previously been issued for the motorboat in this state and the applicant is unable to provide such documentation, the applicant may apply for a bonded certificate of title as prescribed in section 37-1278.01.

(b) This subdivision applies beginning on an implementation date designated by the Director of Motor Vehicles. The director shall designate an implementation date which is on or before January 1, 2020. In addition to the information required under subdivision (2)(a) of this section, the application for a certificate of title shall contain (i) the full legal name as defined in section 60-468.01 of each owner and (ii)(A) the motor vehicle operator's license number or state identification card number of each owner, if applicable, and one or more of the identification elements as listed in section 60-484 of each owner, if applicable, and (B) if any owner is a business entity, a nonprofit organization, an estate, a trust, or a church-controlled organization, its tax identification number.

(3) The county treasurer shall use reasonable diligence in ascertaining whether or not the statements in the application for a certificate of title are true by checking the application and documents accompanying the same with the records of motorboats in his or her office. If he or she is satisfied that the applicant is the owner of the motorboat and that the application is in the proper form, the county treasurer shall issue a certificate of title over his or her signature and sealed with his or her seal.

(4) In the case of the sale of a motorboat, the certificate of title shall be obtained in the name of the purchaser upon application signed by the purchaser, except that for titles to be held by husband and wife, applications may be accepted by the county treasurer upon the signature of either spouse as a signature for himself or herself and as an agent for his or her spouse.

(5) In all cases of transfers of motorboats, the application for a certificate of title shall be filed within thirty days after the delivery of the motorboat. A dealer need not apply for a certificate of title for a motorboat in stock or acquired for stock purposes, but upon transfer of a motorboat in stock or acquired for stock purposes, the dealer shall give the transferee a reassignment of the certificate of title on the motorboat or an assignment of a manufacturer's or importer's certificate. If all reassignments printed on the certificate of title have been used, the dealer shall obtain title in his or her name prior to any subsequent transfer.



37-1278.01 Bonded certificate of title; requirements; fee.

(1) The Department of Motor Vehicles shall issue a bonded certificate of title to an applicant who:

(a) Presents evidence reasonably sufficient to satisfy the department of the applicant's ownership of the motorboat or security interest in the motorboat;

(b) Pays a fee of fifty dollars for motorboats manufactured on or after January 1, 1990, and twenty dollars for motorboats manufactured prior to January 1, 1990; and

(c) Files a bond in a form prescribed by the department and executed by the applicant.

(2) The bond shall be issued by a surety company authorized to transact business in this state, in an amount equal to one and one-half times the value of the motorboat as determined by the department using reasonable appraisal methods, and conditioned to indemnify any prior owner and secured party, any subsequent purchaser and secured party, and any successor of the purchaser and secured party for any expense, loss, or damage, including reasonable attorney's fees, incurred by reason of the issuance of the certificate of title to the motorboat or any defect in or undisclosed security interest upon the right, title, and interest of the applicant in and to the motorboat. An interested person may have a cause of action to recover on the bond for a breach of the conditions of the bond. The aggregate liability of the surety to all persons having a claim shall not exceed the amount of the bond.

(3) At the end of three years after the issuance of the bond, the holder of the certificate of title may apply to the department on a form prescribed by the department for the release of the bond and the removal of the notice required by subsection (4) of this section if no claim has been made on the bond. The department may release the bond at the end of three years after the issuance of the bond if all questions as to the ownership of the motorboat have been answered to the satisfaction of the department unless the department has been notified of the pendency of an action to recover on the bond. If the currently valid certificate of title is surrendered to the department, the department may release the bond prior to the end of the three-year period.

(4) The department shall include the following statement on a bonded certificate of title issued pursuant to this section and any subsequent title issued as a result of a title transfer while the bond is in effect:

NOTICE: THIS MOTORBOAT MAY BE SUBJECT TO AN UNDISCLOSED INTEREST, BOND NUMBER ............ .

(5) The department shall recall a bonded certificate of title if the department finds that the application for the title contained a false statement or if a check presented by the applicant for fees pursuant to this section is returned uncollected by a financial institution.

(6) The department shall remit fees collected pursuant to this section to the State Treasurer for credit to the Department of Motor Vehicles Cash Fund.



37-1279 Certificate of title; issuance; form; county treasurer; duties; filing.

(1) The county treasurer shall issue the certificate of title. The county treasurer shall sign and affix his or her seal to the original certificate of title and deliver the certificate to the applicant if there are no liens on the motorboat. If there are one or more liens on the motorboat, the certificate of title shall be handled as provided in section 37-1282. The county treasurer shall keep on hand a sufficient supply of blank forms which shall be furnished and distributed without charge to manufacturers, dealers, or other persons residing within the county, except that certificates of title shall only be issued by the county treasurer or the Department of Motor Vehicles. Each county shall issue and file certificates of title using the Vehicle Title and Registration System which shall be provided and maintained by the department.

(2) Each county treasurer of the various counties shall provide his or her seal without charge to the applicant on any certificate of title, application for certificate of title, duplicate copy, assignment or reassignment, power of attorney, statement, or affidavit pertaining to the issuance of a certificate of title. The department shall prescribe a uniform method of numbering certificates of title.

(3) The county treasurer shall (a) file all certificates of title according to rules and regulations of the department, (b) maintain in the office indices for such certificates of title, (c) be authorized to destroy all previous records five years after a subsequent transfer has been made on a motorboat, and (d) be authorized to destroy all certificates of title and all supporting records and documents which have been on file for a period of five years or more from the date of filing the certificate or a notation of lien, whichever occurs later.



37-1280 Department of Motor Vehicles; powers and duties; rules and regulations; cancellation of certificate of title.

The Department of Motor Vehicles shall adopt and promulgate rules and regulations necessary to carry out sections 37-1275 to 37-1290, and the county treasurers shall conform to the rules and regulations and act at the direction of the department. The department shall also provide the county treasurers with the necessary training for the proper administration of such sections. The department shall receive and file in its office all instruments forwarded to it by the county treasurers under such sections and shall maintain indices covering the entire state for the instruments so filed. These indices shall be by hull identification number and alphabetically by the owner's name and shall be for the entire state and not for individual counties. The department shall provide and furnish the forms required by section 37-1286 to the county treasurers except manufacturers' or importers' certificates. The department shall check with its records all duplicate certificates of title received from the county treasurers. If it appears that a certificate of title has been improperly issued, the department shall cancel the certificate of title. Upon cancellation of any certificate of title, the department shall notify the county treasurer who issued the certificate, and the county treasurer shall enter the cancellation upon his or her records. The department shall also notify the person to whom such certificate of title was issued and any lienholders appearing on the certificate of the cancellation and shall demand the surrender of the certificate of title, but the cancellation shall not affect the validity of any lien noted on the certificate. The holder of the certificate of title shall return the certificate to the department immediately. If a certificate of number has been issued pursuant to section 37-1216 to the holder of a certificate of title so canceled, the department shall notify the commission. Upon receiving the notice, the commission shall immediately cancel the certificate of number and demand the return of the certificate of number and the holder of the certificate of number shall return the certificate to the commission immediately.



37-1280.01 Repealed. Laws 2012, LB 801, § 102.



37-1281 Motorboat sale; sale instrument; contents.

Every motorboat sale between a manufacturer or distributor shall be evidenced by an instrument in writing upon a form that may be promulgated by the Department of Motor Vehicles and approved by the Attorney General which shall contain all the agreements of the parties and shall be signed by the buyer and seller or a duly acknowledged agent of the seller. Prior to or concurrent with any such motorboat sale, the seller shall deliver to the buyer one instrument which shall contain the following information: (1) Name of seller; (2) name of buyer; (3) year of model, manufacturer's name, hull identification number, and hull length; (4) cash sale price; (5) the amount of buyer's downpayment and whether made in money or goods or partly in money and partly in goods, including a brief description of any goods traded in; (6) the difference between subdivisions (4) and (5) of this section; (7) the amount included for insurance if a separate charge is made therefor, specifying the types of coverages; (8) the basic time-price, which is the sum of subdivisions (6) and (7) of this section; (9) the time-price differential; (10) the amount of the time-price balance, which is the sum of subdivisions (8) and (9) of this section payable in installments by the buyer to the seller; (11) the number, amount, and due date or period of each installment payment; (12) the time-sale price; (13) whether the sale is as is or subject to warranty and, if subject to warranty, specifying the warranty; and (14) if repairs or inspections arising out of the conduct of a dealer's business cannot be provided by the dealer in any representations or warranties that may arise, the instrument shall so state that fact and shall provide the purchaser with the location of a facility where such repairs or inspections can be accomplished as provided for in the service contract. A copy of all such instruments shall be retained in the file of the dealer for five years from the date of sale.



37-1282 Department of Motor Vehicles; implement electronic title and lien system for motorboats; security interest; financing instruments; provisions applicable; priority; notation of liens; cancellation.

(1) The Department of Motor Vehicles shall implement an electronic title and lien system for motorboats no later than January 1, 2011. The Director of Motor Vehicles shall designate the date for the implementation of the system. Beginning on the implementation date, the holder of a security interest, trust receipt, conditional sales contract, or similar instrument regarding a motorboat may file a lien electronically as prescribed by the department. Beginning on the implementation date, upon receipt of an application for a certificate of title for a motorboat, any lien filed electronically shall become part of the electronic certificate of title record created by the county treasurer or department maintained on the electronic title and lien system. Beginning on the implementation date, if an application for a certificate of title indicates that there is a lien or encumbrance on a motorboat or if a lien or notice of lien has been filed electronically, the department shall retain an electronic certificate of title record and shall note and cancel such liens electronically on the system. The department shall provide access to the electronic certificate of title records for motorboat dealers and lienholders who participate in the system by a method determined by the director.

(2) The provisions of article 9, Uniform Commercial Code, shall not be construed to apply to or to permit or require the deposit, filing, or other record whatsoever of a security agreement, conveyance intended to operate as a mortgage, trust receipt, conditional sales contract, or similar instrument or any copy of the same covering a motorboat. Any mortgage, conveyance intended to operate as a security agreement as provided by article 9, Uniform Commercial Code, trust receipt, conditional sales contract, or other similar instrument covering a motorboat, if such instrument is accompanied by delivery of such manufacturer's or importer's certificate and followed by actual and continued possession of same by the holder of the instrument or, in the case of a certificate of title, if a notation of same has been made electronically as prescribed in subsection (1) of this section or by the county treasurer or the department on the face of the certificate of title or on the electronic certificate of title record, shall be valid as against the creditors of the debtor, whether armed with process or not, and subsequent purchasers, secured parties, and other lienholders or claimants, but otherwise shall not be valid against them, except that during any period in which a motorboat is inventory, as defined in section 9-102, Uniform Commercial Code, held for sale by a person or corporation that is in the business of selling motorboats, the filing provisions of article 9, Uniform Commercial Code, as applied to inventory, shall apply to a security interest in the motorboat created by such person or corporation as debtor without the notation of lien on the instrument of title. A buyer at retail from a dealer of any motorboat in the ordinary course of business shall take the motorboat free of any security interest.

(3) All liens, security agreements, and encumbrances noted upon a certificate of title or an electronic certificate of title record and all liens noted electronically as prescribed in subsection (1) of this section shall take priority according to the order of time in which the same are noted on the certificate of title by the county treasurer or the department. Exposure for sale of any motorboat by the owner thereof with the knowledge or with the knowledge and consent of the holder of any lien, security agreement, or encumbrance on the motorboat shall not render the same void or ineffective as against the creditors of the owner or holder of subsequent liens, security agreements, or encumbrances upon the motorboat.

(4) Upon presentation of a security agreement, trust receipt, conditional sales contract, or similar instrument to the county treasurer or department together with the certificate of title and the fee prescribed by section 37-1287, the holder of such instrument may have a notation of the lien made on the face of the certificate of title. The owner of a motorboat may present a valid out-of-state certificate of title issued to such owner for such motorboat with a notation of lien on such certificate of title and the prescribed fee to the county treasurer or department and have the notation of lien made on the new certificate of title issued pursuant to section 37-1278 without presenting a copy of the lien instrument. The county treasurer or the department shall enter the notation and the date thereof over the signature of the person making the notation and the seal of office. If noted by a county treasurer, he or she shall on that day notify the department which shall note the lien on its records. The county treasurer or the department shall also indicate by appropriate notation and on such instrument itself the fact that the lien has been noted on the certificate of title.

(5) The county treasurer or the department, upon receipt of a lien instrument duly signed by the owner in the manner prescribed by law governing such lien instruments together with the fee prescribed for notation of lien, shall notify the first lienholder to deliver to the county treasurer or the department, within fifteen days from the date of notice, the certificate of title to permit notation of such other lien and, after notation of such other lien, the county treasurer or the department shall deliver the certificate of title to the first lienholder. The holder of a certificate of title who refuses to deliver a certificate of title to the county treasurer or the department for the purpose of showing such other lien on the certificate of title within fifteen days from the date when notified to do so shall be liable for damages to such other lienholder for the amount of damages such other lienholder suffered by reason of the holder of the certificate of title refusing to permit the showing of such lien on the certificate of title.

(6) Beginning on the implementation date of the electronic title and lien system, upon receipt of a subsequent lien instrument duly signed by the owner in the manner prescribed by law governing such lien instruments or a notice of lien filed electronically, together with an application for notation of the subsequent lien, the fee prescribed in section 37-1287, and, if a printed certificate of title exists, the presentation of the certificate of title, the county treasurer or department shall make notation of such other lien. If the certificate of title is not an electronic certificate of title record, the county treasurer or department, upon receipt of a lien instrument duly signed by the owner in the manner prescribed by law governing such lien instruments together with the fee prescribed for notation of lien, shall notify the first lienholder to deliver to the county treasurer or department, within fifteen days after the date of notice, the certificate of title to permit notation of such other lien. After such notation of lien, the lien shall become part of the electronic certificate of title record created by the county treasurer or department which is maintained on the electronic title and lien system. The holder of a certificate of title who refuses to deliver a certificate of title to the county treasurer or department for the purpose of noting such other lien on such certificate of title within fifteen days after the date when notified to do so shall be liable for damages to such other lienholder for the amount of damages such other lienholder suffered by reason of the holder of the certificate of title refusing to permit the noting of such lien on the certificate of title.

(7) When the lien is discharged, the holder shall, within fifteen days after payment is received, note a cancellation of the lien on the face of the certificate of title over his, her, or its signature and deliver the certificate of title to the county treasurer or the department which shall note the cancellation of the lien on the face of the certificate of title and on the records of the office. If delivered to a county treasurer, he or she shall on that day notify the department which shall note the cancellation on its records. The county treasurer or the department shall then return the certificate of title to the owner or as otherwise directed by the owner. The cancellation of the lien shall be noted on the certificate of title without charge. For an electronic certificate of title record, the lienholder shall, within fifteen days after payment is received when such lien is discharged, notify the department electronically or provide written notice of such lien release, in a manner prescribed by the department, to the county treasurer or department. The department shall note the cancellation of lien and, if no other liens exist, issue the certificate of title to the owner or as otherwise directed by the owner or lienholder. If the holder of the certificate of title cannot locate a lienholder, a lien may be discharged ten years after the date of filing by presenting proof that thirty days have passed since the mailing of a written notice by certified mail, return receipt requested, to the last-known address of the lienholder.



37-1282.01 Printed certificate of title; when issued.

Beginning on the implementation date of the electronic title and lien system designated by the Director of Motor Vehicles pursuant to section 37-1282, a lienholder, at the owner's request, may request the issuance of a printed certificate of title if the owner of the motorboat relocates to another state or country or if requested for any other purpose approved by the Department of Motor Vehicles. Upon proof by the owner that a lienholder has not provided the requested certificate of title within fifteen days after the owner's request, the department may issue to the owner a printed certificate of title with all liens duly noted.



37-1283 New certificate; when issued; proof required; processing of application.

(1) In the event of the transfer of ownership of a motorboat by operation of law as upon inheritance, devise, or bequest, order in bankruptcy, insolvency, replevin, or execution sale, (2) whenever a motorboat is sold to satisfy storage or repair charges or under section 76-1607, or (3) whenever repossession is had upon default in performance of the terms of a chattel mortgage, trust receipt, conditional sales contract, or other like agreement, and upon acceptance of an electronic certificate of title record after repossession, in addition to the title requirements in this section, the county treasurer of any county or the Department of Motor Vehicles, upon the surrender of the prior certificate of title or the manufacturer's or importer's certificate, or when that is not possible, upon presentation of satisfactory proof of ownership and right of possession to the motorboat, and upon payment of the fee prescribed in section 37-1287 and the presentation of an application for certificate of title, may issue to the applicant a certificate of title thereto. If the prior certificate of title issued for the motorboat provided for joint ownership with right of survivorship, a new certificate of title shall be issued to a subsequent purchaser upon the assignment of the prior certificate of title by the surviving owner and presentation of satisfactory proof of death of the deceased owner. Only an affidavit by the person or agent of the person to whom possession of the motorboat has so passed, setting forth facts entitling him or her to such possession and ownership, together with a copy of the journal entry, court order, or instrument upon which such claim of possession and ownership is founded shall be considered satisfactory proof of ownership and right of possession, except that if the applicant cannot produce such proof of ownership, he or she may submit to the department such evidence as he or she may have and the department may thereupon, if it finds the evidence sufficient, issue the certificate of title or authorize any county treasurer to issue a certificate of title, as the case may be. If from the records of the county treasurer or the department there appear to be any liens on the motorboat, the certificate of title shall comply with section 37-1282 regarding the liens unless the application is accompanied by proper evidence of their satisfaction or extinction.



37-1284 Certificate; loss or destruction; replacement; subsequent purchaser, rights; recovery of original; duty of owner.

In the event of a lost or destroyed certificate of title, the owner of the motorboat or the holder of a lien on the motorboat shall apply, upon a form prescribed by the Department of Motor Vehicles, to any county treasurer or to the department for a certified copy of the certificate of title and shall pay the fee prescribed by section 37-1287. The application shall be signed and sworn to by the person making the application. The county treasurer, with the approval of the department, or the department shall issue a certified copy of the certificate of title to the person entitled to receive the certificate of title. If the county treasurer's records of the title have been destroyed pursuant to section 37-1279, the county treasurer shall issue a duplicate certificate of title to the person entitled to receive the certificate upon such showing as the county treasurer deems sufficient. If the applicant cannot produce such proof of ownership, he or she may apply directly to the department and submit such evidence as he or she may have, and the department may, if it finds the evidence sufficient, authorize the county treasurer to issue a duplicate certificate of title. The new purchaser shall be entitled to receive an original title upon presentation of the assigned duplicate copy of the certificate of title, properly assigned to the new purchaser, to the county treasurer as prescribed in section 37-1278. Any purchaser of the motorboat may at the time of purchase require the seller of the motorboat to indemnify him or her and all subsequent purchasers of the motorboat against any loss which he, she, or they may suffer by reason of any claim presented upon the original certificate. In the event of the recovery of the original certificate of title by the owner, he or she shall immediately surrender the certificate to the county treasurer or the department for cancellation.



37-1285 Certificate; surrender and cancellation; when required.

Each owner of a motorboat and each person mentioned as owner in the last certificate of title, when the motorboat is dismantled, destroyed, or changed in such a manner that it loses its character as a motorboat or changed in such a manner that it is not the motorboat described in the certificate of title, shall surrender his or her certificate of title to any county treasurer or to the Department of Motor Vehicles. If the certificate of title is surrendered to a county treasurer, he or she shall, with the consent of any holders of any liens noted on the certificate, enter a cancellation upon the records and shall notify the department of the cancellation. If the certificate is surrendered to the department, it shall, with the consent of any holder of any lien noted on the certificate, enter a cancellation upon its records. Upon cancellation of a certificate of title in the manner prescribed by this section, the county treasurer and the department may cancel and destroy all certificates and all memorandum certificates in that chain of title.



37-1285.01 Electronic certificate of title; changes authorized.

Beginning January 1, 2019, if a motorboat certificate of title is an electronic certificate of title record, upon application by an owner or a lienholder and payment of the fee prescribed in section 37-1287, the following changes may be made to a certificate of title electronically and without printing a certificate of title:

(1) Changing the name of an owner to reflect a legal change of name;

(2) Removing the name of an owner with the consent of all owners and lienholders; or

(3) Adding an additional owner with the consent of all owners and lienholders.



37-1286 Forms; contents; assignment of hull identification number; fee.

A certificate of title shall be printed upon safety security paper to be selected by the Department of Motor Vehicles. The certificate of title, manufacturer's statement of origin, and assignment of manufacturer's certificate shall be upon forms prescribed by the department and may include county of issuance, date of issuance, certificate of title number, previous certificate of title number, name and address of the owner, acquisition date, manufacturer's name, model year, hull identification number, hull material, propulsion, hull length, issuing county treasurer's signature and official seal, and sufficient space for the notation and release of liens, mortgages, or encumbrances, if any. If a motorboat does not have a hull identification number, the state shall assign a hull identification number.

An assignment of certificate of title shall appear on each certificate of title and shall include a statement that the owner of the motorboat assigns all his or her right, title, and interest in the motorboat, the name and address of the assignee, the name and address of the lienholder or secured party, if any, and the signature of the owner.

A reassignment by a dealer shall appear on each certificate of title and shall include a statement that the dealer assigns all his or her right, title, and interest in the motorboat, the name and address of the assignee, the name and address of the lienholder or secured party, if any, and the signature of the dealer or designated representative. Reassignments shall be printed on the reverse side of each certificate of title as many times as convenient. The department may, with the approval of the Attorney General, require additional information on such forms.

The county treasurer, subject to the approval of the department, shall assign a distinguishing hull identification number to any homebuilt motorboat or any motorboat manufactured prior to November 1, 1972. Hull identification numbers shall be assigned and affixed in conformity with the Federal Boat Safety Act of 1971. The county treasurer shall charge a nonrefundable fee of twenty dollars for each hull identification number and shall remit the fee to the department. The department shall remit the fees to the State Treasurer for credit to the Department of Motor Vehicles Cash Fund.



37-1287 Fees; disposition.

(1) The county treasurers or the Department of Motor Vehicles shall charge a fee of six dollars for each certificate of title and a fee of three dollars for each notation of any lien on a certificate of title. The county treasurers shall retain for the county four dollars of the six dollars charged for each certificate of title and two dollars for each notation of lien. The remaining amount of the fee charged for the certificate of title and notation of lien under this subsection shall be remitted to the State Treasurer for credit to the General Fund.

(2) The county treasurers or the department shall charge a fee of ten dollars for each replacement or duplicate copy of a certificate of title, and the duplicate copy issued shall show only those unreleased liens of record. Such fees shall be remitted by the county or the department to the State Treasurer for credit to the General Fund.

(3) In addition to the fees prescribed in subsections (1) and (2) of this section, the county treasurers or the department shall charge a fee of four dollars for each certificate of title, each replacement or duplicate copy of a certificate of title, and each notation of lien on a certificate of title. The county treasurers or the department shall remit the fee charged under this subsection to the State Treasurer for credit to the Department of Motor Vehicles Cash Fund.

(4) The county treasurers shall remit fees due the State Treasurer under this section monthly and not later than the twentieth day of the month following collection. The county treasurers shall credit fees not due to the State Treasurer to their respective county general fund.



37-1288 Prohibited acts; penalty.

It shall be a Class IV felony to (1) forge any certificate of title or manufacturer's or importer's certificate to a motorboat, any assignment of either, or any cancellation of any liens on a motorboat, (2) hold or use such certificate, assignment, or cancellation knowing the same to have been forged, (3) procure or attempt to procure a certificate of title to a motorboat or pass or attempt to pass a certificate of title or any assignment thereof to a motorboat, knowing or having reason to believe that such motorboat has been stolen, or (4) knowingly use a false or fictitious name, knowingly give a false or fictitious address, or knowingly make any false statement in any application or affidavit required under sections 37-1275 to 37-1287 or in a bill of sale or sworn statement of ownership.



37-1289 Violations; penalty.

It shall be a Class III misdemeanor to (1) operate in this state a motorboat for which a certificate of title is required without having a certificate of title or upon which the certificate of title has been canceled, (2) acquire, purchase, hold, or display for sale a new motorboat without having obtained a manufacturer's or importer's certificate or a certificate of title therefor, (3) fail to surrender any certificate of title or any certificate of number upon cancellation of the certificate by the county treasurer or the Department of Motor Vehicles and notice thereof, (4) fail to surrender the certificate of title to the county treasurer in case of the destruction or dismantling or change of a motorboat in such respect that it is not the motorboat described in the certificate of title, (5) purport to sell or transfer a motorboat without delivering to the purchaser or transferee of the motorboat a certificate of title if required or a manufacturer's or importer's certificate thereto duly assigned to the purchaser, (6) knowingly alter or deface a certificate of title, or (7) violate any of the other provisions of sections 37-1275 to 37-1287.



37-1290 Security interest perfected prior to January 1, 1997; treatment; notation of lien.

(1) Any security interest in a motorboat perfected prior to January 1, 1997, shall continue to be perfected (a) until the financing statement perfecting such security interest is terminated or would have lapsed in the absence of the filing of a continuation statement pursuant to article 9, Uniform Commercial Code, or (b) until a motorboat certificate of title is issued and a lien noted pursuant to section 37-1282.

(2) Any lien noted on the face of a motorboat certificate of title or on an electronic certificate of title record after January 1, 1997, pursuant to subsection (1) of this section, on behalf of the holder of a security interest in the motorboat, shall have priority as of the date such security interest was originally perfected.

(3) The holder of a motorboat certificate of title shall, upon request, surrender the motorboat certificate of title to a holder of a security interest in the motorboat which was perfected prior to January 1, 1997, to permit notation of a lien on the motorboat certificate of title and shall do such other acts as may be required to permit such notation.

(4) The assignment, release, or satisfaction of a security interest in a motorboat shall be governed by the laws under which it was perfected.



37-1291 Nontransferable certificate of title; issued; when; effect.

When an insurance company authorized to do business in Nebraska acquires a motorboat which has been properly titled and registered in a state other than Nebraska through payment of a total loss settlement on account of theft and the motorboat has not become unusable for transportation through damage and has not sustained any malfunction beyond reasonable maintenance and repair, the company shall obtain the certificate of title from the owner and may make application for a nontransferable certificate of title by surrendering the certificate of title to the county treasurer. A nontransferable certificate of title shall be issued in the same manner and for the same fee as provided for a certificate of title in sections 37-1275 to 37-1287 and shall be on a form prescribed by the Department of Motor Vehicles.

A motorboat which has a nontransferable certificate of title shall not be sold or otherwise transferred or disposed of without first obtaining a certificate of title under sections 37-1275 to 37-1287.

When a nontransferable certificate of title is surrendered for a certificate of title, the application shall be accompanied by a statement from the insurance company stating that to the best of its knowledge the motorboat has not become unusable for transportation through damage and has not sustained any malfunction beyond reasonable maintenance and repair. The statement shall not constitute or imply a warranty of condition to any subsequent purchaser or operator of the motorboat.



37-1292 Salvage certificate of title; terms, defined.

For purposes of this section and sections 37-1293 to 37-1298:

(1) Cost of repairs means the estimated or actual retail cost of parts needed to repair a motorboat plus the cost of labor computed by using the hourly labor rate and time allocations for repair that are customary and reasonable. Retail cost of parts and labor rates may be based upon collision estimating manuals or electronic computer estimating systems customarily used in the insurance industry;

(2) Late model motorboat means a motorboat which has (a) a manufacturer's model year designation of, or later than, the year in which the motorboat was wrecked, damaged, or destroyed, or any of the six preceding years, or (b) a retail value of more than ten thousand dollars until January 1, 2006, a retail value of more than ten thousand five hundred dollars until January 1, 2010, and a retail value of more than ten thousand five hundred dollars increased by five hundred dollars every five years thereafter;

(3) Previously salvaged means the designation of a rebuilt or reconstructed motorboat which was previously required to be issued a salvage branded certificate of title;

(4) Retail value means the actual cash value, fair market value, or retail value of a motorboat as (a) set forth in a current edition of any nationally recognized compilation, including automated data bases, of retail values or (b) determined pursuant to a market survey of comparable motorboats with respect to condition and equipment; and

(5) Salvage means the designation of a motorboat which is:

(a) A late model motorboat which has been wrecked, damaged, or destroyed to the extent that the estimated total cost of repair to rebuild or reconstruct the motorboat to its condition immediately before it was wrecked, damaged, or destroyed and to restore the motorboat to a condition for legal operation, meets or exceeds seventy-five percent of the retail value of the motorboat at the time it was wrecked, damaged, or destroyed; or

(b) Voluntarily designated by the owner of the motorboat as a salvage motorboat by obtaining a salvage branded certificate of title, without respect to the damage to, age of, or value of the motorboat.



37-1293 Salvage branded certificate of title; when issued; procedure.

When an insurance company acquires a salvage motorboat through payment of a total loss settlement on account of damage, the company shall obtain the certificate of title from the owner, surrender such certificate of title to the county treasurer, and make application for a salvage branded certificate of title which shall be assigned when the company transfers ownership. An insurer shall take title to a salvage motorboat for which a total loss settlement is made unless the owner of the motorboat elects to retain the motorboat. If the owner elects to retain the motorboat, the insurance company shall notify the Department of Motor Vehicles of such fact in a format prescribed by the department. The department shall immediately enter the salvage brand onto the computerized record of the motorboat. The insurance company shall also notify the owner of the owner's responsibility to comply with this section. The owner shall, within thirty days after the settlement of the loss, forward the properly endorsed acceptable certificate of title to the county treasurer. The county treasurer shall, upon receipt of the certificate of title, issue a salvage branded certificate of title for the motorboat.



37-1294 Salvage or previously salvaged title brand; procedure; fee.

Whenever a title is issued in this state for a motorboat that is designated as salvage or previously salvaged, the following title brands shall be required: Salvage or previously salvaged. A certificate branded salvage or previously salvaged shall be administered in the same manner and for the same fee as provided for a certificate of title in sections 37-1275 to 37-1287.



37-1295 Certificate of title; disclosures required.

A certificate of title which is issued on or after January 1, 2005, shall disclose in writing, from any records readily accessible to the Department of Motor Vehicles or county officials or a peace officer, anything which indicates that the motorboat was previously issued a title in another jurisdiction that bore any word or symbol signifying that the motorboat was damaged, including, but not limited to, older model salvage, unrebuildable, parts only, scrap, junk, nonrepairable, reconstructed, rebuilt, flood damaged, damaged, or any other indication, symbol, or word of like kind, and the name of the jurisdiction issuing the previous title.



37-1296 Acquisition of salvage motorboat without salvage branded certificate of title; duties.

Any person who acquires ownership of a salvage motorboat, for which he or she does not obtain a salvage branded certificate of title, shall surrender the certificate of title to the county treasurer and make application for a salvage branded certificate of title within thirty days after acquisition or prior to the sale or resale of the motorboat or any major component part of such motorboat or use of any major component part of the motorboat, whichever occurs earlier.



37-1297 Sections; how construed.

Nothing in sections 37-1293 to 37-1298 shall be construed to require the actual repair of a wrecked, damaged, or destroyed motorboat to be designated as salvage.



37-1298 Salvage motorboat; prohibited acts; penalty.

Any person who knowingly transfers a wrecked, damaged, or destroyed motorboat in violation of sections 37-1293 to 37-1296 is guilty of a Class IV felony.



37-1299 Abandoned motorboat, defined.

(1) A motorboat is abandoned:

(a) If left unattended for more than seven days on any public property;

(b) If left unattended for more than seven days on private property if left initially without permission of the owner;

(c) If left for more than seven days on private property after permission of the owner is terminated; or

(d) If left for more than thirty days in the custody of a law enforcement agency after the agency has sent a letter to the last-registered owner under section 37-12,102.

(2) For purposes of this section:

(a) Public property means any public park, waterfront, or other state, county, or municipally owned property; and

(b) Private property means any privately owned property which is not included within the definition of public property.

(3) No motorboat subject to forfeiture under section 28-431 shall be deemed abandoned under this section.



37-12,100 Abandoned motorboat; title; vest in local authority or state agency; when.

If an abandoned motorboat, at the time of abandonment, has no hull identification number affixed and is of a wholesale value, taking into consideration the condition of the motorboat, of two hundred fifty dollars or less, title shall immediately vest in the local authority or state agency having jurisdiction thereof as provided in section 37-12,103. Any certificate of title issued under this section to the local authority or state agency shall be issued at no cost to such authority or agency.



37-12,101 Local authority or state agency; powers and duties.

(1) Except for motorboats covered by section 37-12,100, the local authority or state agency having custody of an abandoned motorboat shall make an inquiry concerning the last-registered owner of such motorboat to the Department of Motor Vehicles.

(2) The local authority or state agency shall notify the last-registered owner, if any, that the motorboat in question has been determined to be abandoned and that, if unclaimed, either (a) it will be sold or will be offered at public auction after five days from the date such notice was mailed or (b) title will vest in the local authority or state agency thirty days after the date such notice was mailed. If the Department of Motor Vehicles also notifies the local authority or state agency that a lien or mortgage exists, such notice shall also be sent to the lienholder or mortgagee. Any person claiming such motorboat shall be required to pay the cost of removal and storage of such motorboat.

(3) Title to an abandoned motorboat, if unclaimed, shall vest in the local authority or state agency (a) five days after the date the notice is mailed if the motorboat will be sold or offered at public auction under subdivision (2)(a) of this section, (b) thirty days after the date the notice is mailed if the local authority or state agency will retain the motorboat, or (c) if the last-registered owner cannot be ascertained, when notice of such fact is received.

(4) After title to the abandoned motorboat vests pursuant to subsection (3) of this section, the local authority or state agency may retain for use, sell, or auction the abandoned motorboat. If the local authority or state agency has determined that the motorboat should be retained for use, the local authority or state agency shall, at the same time that the notice, if any, is mailed, publish in a newspaper of general circulation in the jurisdiction an announcement that the local authority or state agency intends to retain the abandoned vehicle for its use and that title will vest in the local authority or state agency thirty days after the publication.



37-12,102 State or local law enforcement agency; powers and duties.

A state or local law enforcement agency which has custody of a motorboat for investigatory purposes and has no further need to keep it in custody shall send a certified letter to each of the last-registered owners stating that the motorboat is in the custody of the law enforcement agency, that the motorboat is no longer needed for law enforcement purposes, and that after thirty days the agency will dispose of the motorboat. This section shall not apply to a motorboat subject to forfeiture under section 28-431. No storage fees shall be assessed against the registered owner of a motorboat held in custody for investigatory purposes under this section unless the registered owner or the person in possession of the motorboat when it is taken into custody is charged with a felony or misdemeanor related to the offense for which the law enforcement agency took the motorboat into custody. If a registered owner or the person in possession of the motorboat when it is taken into custody is charged with a felony or misdemeanor but is not convicted, the registered owner shall be entitled to a refund of the storage fees.



37-12,103 Custody; who entitled.

If a state agency caused an abandoned motorboat described in subdivision (1)(d) of section 37-1299 to be removed from public property, the state agency shall be entitled to custody of the motorboat. If a state agency caused an abandoned motorboat described in subdivision (1)(a), (b), or (c) of section 37-1299 to be removed from public property, the state agency shall deliver the motorboat to the local authority which shall have custody. The local authority entitled to custody of an abandoned motorboat shall be the county in which the motorboat was abandoned or, if abandoned in a city or village, the city or village in which the motorboat was abandoned.



37-12,104 Proceeds of sale; disposition.

Any proceeds from the sale of an abandoned motorboat less any expenses incurred by the local authority or state agency shall be held by the local authority or state agency, without interest, for the benefit of the owner or lienholders of such motorboat for a period of two years. If not claimed within such two-year period, the proceeds shall be paid into the general fund of the local authority entitled to custody under section 37-12,103 or the General Fund if a state agency is entitled to custody under section 37-12,103.



37-12,105 Liability for removal.

Neither the owner, lessee, nor occupant of the premises from which any abandoned motorboat is removed, nor the state, city, village, or county, shall be liable for any loss or damage to such motorboat which occurs during its removal or while in the possession of the state, city, village, or county or its contractual agent or as a result of any subsequent disposition.



37-12,106 Person cannot abandon a motorboat.

No person shall cause any motorboat to be abandoned as described in subdivision (1)(a), (b), or (c) of section 37-1299.



37-12,107 Destroy, deface, or remove parts; unlawful; exception; violation; penalty.

No person other than one authorized by the appropriate local authority or state agency shall destroy, deface, or remove any part of a motorboat which is left unattended on a highway or other public place without a hull identification number affixed or which is abandoned. Anyone violating this section is guilty of a Class V misdemeanor.



37-12,108 Costs of removal and storage; last-registered owner; liable.

The last-registered owner of an abandoned motorboat shall be liable to the local authority or state agency for the costs of removal and storage of such motorboat.



37-12,109 Rules and regulations.

The Director of Motor Vehicles may adopt and promulgate rules and regulations providing for such forms and procedures as are necessary or desirable to effectuate sections 37-1299 to 37-12,110. Such rules and regulations may include procedures for the removal and disposition of hull identification numbers of abandoned motorboats, forms for local records for abandoned motorboats, and inquiries relating to ownership of such motorboats.



37-12,110 Violations; penalty.

Any person violating sections 37-1299 to 37-12,106 shall be guilty of a Class II misdemeanor.



37-1301 Act, how cited.

Sections 37-1301 to 37-1310 shall be known and may be cited as the Nebraska Shooting Range Protection Act.



37-1302 Terms, defined.

For purposes of the Nebraska Shooting Range Protection Act:

(1) Firearm has the same meaning as in section 28-1201;

(2) Person means an individual, association, proprietorship, partnership, corporation, club, political subdivision, or other legal entity;

(3) Shooting range means an area or facility designated or operated primarily for the use of firearms or archery and which is operated in compliance with the act and the shooting range performance standards. Shooting range excludes shooting preserves or areas used for law enforcement or military training; and

(4) Shooting range performance standards means the revised edition of the National Rifle Association's range source book titled A Guide To Planning And Construction adopted by the National Rifle Association, as such book existed on January 1, 2009, for the safe operation of shooting ranges.



37-1303 Rules and regulations; shooting range performance standards; review.

(1) The Game and Parks Commission shall adopt and promulgate as rules and regulations the shooting range performance standards.

(2) The commission shall review the shooting range performance standards at least once every five years and revise them if necessary for the continuing safe operation of shooting ranges.



37-1304 Existing shooting range; effect of zoning provisions.

Any shooting range that is existing and lawful may continue to operate as a shooting range notwithstanding, and without regard to, any law, rule, regulation, ordinance, or resolution related to zoning enacted thereafter by a city, county, village, or other political subdivision of the state, if operated in compliance with the shooting range performance standards.



37-1305 Existing shooting range; effect of noise provisions.

Any shooting range that is existing and lawful may continue to operate as a shooting range notwithstanding, and without regard to, any law, rule, regulation, ordinance, or resolution related to noise enacted thereafter by any city, county, village, or other political subdivision of the state, except as provided in section 37-1308, if operated in compliance with the shooting range performance standards.



37-1306 Discharge of firearm at shooting range; how treated.

No law, rule, regulation, ordinance, or resolution relating to the discharge of a firearm at a shooting range with respect to any shooting range existing and lawful shall be enforced by any city, county, village, or other political subdivision, except as provided in section 37-1308, if operated in compliance with the shooting range performance standards.



37-1307 Existing shooting range; permitted activities.

A shooting range that is existing and lawful shall be permitted to do any of the following if done in compliance with the shooting range performance standards and generally applicable building and safety codes:

(1) Repair, remodel, or reinforce any improvement or facilities or building or structure as may be necessary in the interest of public safety or to secure the continued use of the building or improvement;

(2) Reconstruct, repair, rebuild, or resume the use of a facility or building; or

(3) Do anything authorized under generally recognized operation practices, including, but not limited to:

(a) Expand or enhance its membership or opportunities for public participation; and

(b) Expand or increase facilities or activities within the existing range area.



37-1308 Hours of operation.

A city, county, village, or other political subdivision of the state may limit the hours between 10:00 p.m. and 7:00 a.m. that an outdoor shooting range may operate.



37-1309 Presumption with respect to noise.

A person who is shooting in compliance with the shooting range performance standards at a shooting range between the hours of 7:00 a.m. and 10:00 p.m. is presumed not to be engaging in unlawful conduct merely because of the noise caused by the shooting.



37-1310 Regulation of location and construction; limit on taking of property.

(1) Except as otherwise provided in the Nebraska Shooting Range Protection Act, the act does not prohibit a city, county, village, or other political subdivision of the state from regulating the location and construction of a shooting range.

(2) A person, the state, or any city, county, village, or other political subdivision of the state shall not take title to property which has a shooting range by condemnation, eminent domain, or similar process when the proposed use of the property would be for shooting-related activities or recreational activities or for private commercial development. This subsection does not limit the exercise of eminent domain or easement necessary for infrastructure additions or improvements, such as highways, waterways, or utilities.



37-1401 Legislative findings.

The Legislature finds that:

(1) The land, water, and other resources of Nebraska are being severely impacted by the invasion of an increasing number of harmful invasive species;

(2) These impacts are resulting in damage to Nebraska's environment and causing economic hardships; and

(3) The multitude of public and private organizations with an interest in controlling and preventing the spread of harmful invasive species in Nebraska need a mechanism for cooperation, communication, collaboration, and developing a statewide plan of action to meet these threats.



37-1402 Invasive species, defined.

For purposes of sections 37-1401 to 37-1406, invasive species means aquatic or terrestrial organisms not native to the region that cause economic or biological harm and are capable of spreading to new areas, and invasive species does not include livestock as defined in sections 54-1368 and 54-1902, honey bees, domestic pets, intentionally planted agronomic crops, or nonnative organisms that do not cause economic or biological harm.



37-1403 Nebraska Invasive Species Council; created; members; expenses; Game and Parks Commission; rules and regulations; meetings.

(1) The Nebraska Invasive Species Council is created. Members of the council shall serve without compensation and shall not be reimbursed for expenses associated with their service on the council. The Game and Parks Commission shall provide administrative support to the council to carry out the council's duties, and the commission may adopt and promulgate rules and regulations to carry out sections 37-1401 to 37-1406.

(2) Voting members of the council shall be appointed by the Governor and shall include a representative of:

(a) An electric generating utility;

(b) The Department of Agriculture;

(c) The Game and Parks Commission;

(d) The Nebraska Forest Service of the University of Nebraska Institute of Agriculture and Natural Resources;

(e) The University of Nebraska-Lincoln;

(f) The Nebraska Cooperative Fish and Wildlife Research Unit of the University of Nebraska;

(g) The Nebraska Weed Control Association; and

(h) The Nebraska Association of Resources Districts.

(3) Voting members of the council shall also include up to five members at large appointed by the Governor who shall represent public interests, at least three of which shall represent agricultural land owner interests.

(4) Nonvoting, ex officio members of the council shall include a representative of:

(a) The Midwest Region of the National Park Service of the United States Department of the Interior;

(b) The Animal and Plant Health Inspection Service of the United States Department of Agriculture;

(c) The Natural Resources Conservation Service of the United States Department of Agriculture;

(d) The United States Geological Survey; and

(e) The Nature Conservancy, Nebraska Field Office.

(5) The council may seek additional advisory support from representatives of relevant federal, state, or local agencies as it deems necessary to accomplish its duties.

(6) The council shall select a chairperson from among its members. The council shall meet at the call of the chairperson or upon the request of a majority of the members.



37-1404 Nebraska Invasive Species Council; duties.

The Nebraska Invasive Species Council shall:

(1) Recommend action to minimize the effects of harmful invasive species on Nebraska's citizens in order to promote the economic and environmental well-being of the state;

(2) Develop and periodically update a statewide adaptive management plan for invasive species as described in section 37-1405;

(3) Serve as a forum for discussion, identification, and understanding of invasive species issues;

(4) Facilitate the communication, cooperation, and coordination of local, state, federal, private, and nongovernmental entities for the prevention, control, and management of invasive species;

(5) Assist with public outreach and awareness of invasive species issues; and

(6) Provide information to the Legislature for decision making, planning, and coordination of invasive species management and prevention.



37-1405 Adaptive management plan; contents.

The adaptive management plan required under section 37-1404 will address the following:

(1) Statewide coordination and intergovernmental cooperation;

(2) Prioritization of invasive species response and management;

(3) Early detection and prevention of new invasive species through deliberate or unintentional introduction;

(4) Inventory and monitoring of invasive species;

(5) Identification of research and information gaps;

(6) Public outreach and education;

(7) Identification of funding and resources available for invasive species prevention, control, and management; and

(8) Recommendations for legislation regarding invasive species issues.



37-1406 Adaptive management plan; completion; update; Nebraska Invasive Species Council; reports; subcommittees.

(1) The adaptive management plan required under section 37-1404 shall be updated at least once every three years following its initial development. The plan shall be submitted to the Governor and the Agriculture Committee of the Legislature. The plan submitted to the committee shall be submitted electronically.

(2) The Nebraska Invasive Species Council shall submit an annual report of its activities to the Governor and the Agriculture Committee of the Legislature by December 15 of each year. The annual report shall include an evaluation of progress made in the preceding year. The report submitted to the committee shall be submitted electronically.

(3) The council shall complete the initial adaptive management plan within three years after April 6, 2012.

(4) Prior to the start of the 2015 legislative session, the council shall submit electronically a report to the Agriculture Committee of the Legislature that makes recommendations as to the extension or modification of the council.

(5) The council may establish advisory and technical subcommittees that the council considers necessary to aid and advise it in the performance of its functions.



37-1501 Purpose of sections.

The purpose of sections 37-1501 to 37-1510 is to establish procedures for the administration of a deer donation program and to encourage hunters to harvest deer to donate to a program to feed residents of Nebraska who are in need.



37-1502 Terms, defined.

For purposes of sections 37-1501 to 37-1510:

(1) Deer means any wild deer legally taken in Nebraska and deer confiscated as legal evidence if the confiscated carcass is considered by a conservation officer to be in good condition for donation under the program;

(2) Field dressed means properly bled and cleaned of the internal organs;

(3) Meat processor means any business that is licensed to process meat for retail customers by the Department of Agriculture, the United States Department of Agriculture, or a neighboring state's department that is similar to Nebraska's; and

(4) Program means the deer donation program established pursuant to sections 37-1501 to 37-1510.



37-1503 Deer covered by program.

Deer is the only species of wildlife covered by the program. To be accepted, the entire field-dressed deer carcass shall be donated, but the hunter may keep the antlers, head, and cape.



37-1504 Applicant for permit; option to contribute to fund.

On or before July 1, 2012, the commission shall provide each applicant the option on the application for any type of hunting permit authorizing the taking of deer to indicate that the applicant may designate an amount in addition to the permit fee to be credited to the Hunters Helping the Hungry Cash Fund.



37-1505 Commission; duties; rules and regulations.

(1) The commission shall set a fair market price for the processing cost of deer donated to the program. To set a fair market price, the commission shall consider prices for similar deer processing services paid by retail customers in Nebraska and nearby states and shall establish an annual per-deer processing payment to be made to meat processors to the extent that money is available in the Hunters Helping the Hungry Cash Fund.

(2) The commission shall adopt and promulgate rules and regulations necessary to carry out the program.



37-1506 Commission; promote program.

The commission shall promote the harvesting of deer by hunters and the donation of deer at meat processors participating in the program to the extent that money is available in the Hunters Helping the Hungry Cash Fund.



37-1507 Commission; meat processors; contracts authorized; duties.

The commission may enlist as many meat processors as available to participate in the program and shall enter into contracts with meat processors as described in section 37-1508 subject to available funding in the Hunters Helping the Hungry Cash Fund. The commission shall provide forms for donation of deer by hunters and posters for meat processors to advertise their participation. The commission shall provide informational and promotional materials to meat processors regarding the program.



37-1508 Meat processor; participation; annual contract; record required; payment; liability.

(1) To participate in the program, each meat processor shall enter into an annual contract with the commission which details the meat processor's participation.

(2) Meat processors shall accept the entire field-dressed carcass of a donated deer according to the terms of their respective contracts with the commission and shall not assess any fees or costs to donors, recipients, or participants. Information from the donor is required for each donated deer and shall be submitted on forms provided by the commission. Payment shall not be made to a meat processor without this information.

(3) Meat processors shall accept a donated deer if the meat processor determines the venison is in acceptable condition.

(4) Prior to receiving payment, a meat processor shall be required to provide to the commission a record of each donated deer that includes information required by the commission. Payments shall be made to meat processors within forty-five days after submittal of a complete and accurate invoice according to the terms of their respective contracts with the commission.

(5) The commission shall not be liable for the safety, quality, or condition of deer accepted by meat processors or recipients or consumed by participants in the program.



37-1509 Commission; additional contracts authorized; matching grants.

The commission, at its own discretion, may enter into contracts with other entities for purposes of executing or expanding the program. The commission may include the offer of matching grants to pay for deer processing to entities that acquire funding from sources other than the state to pay for expenses of the program.



37-1510 Hunters Helping the Hungry Cash Fund; created; use; investment.

The Hunters Helping the Hungry Cash Fund is created. The fund shall include amounts designated for the fund pursuant to section 37-1504 and revenue received from gifts, grants, bequests, donations, other similar donation arrangements, or other contributions from public or private sources intended for the fund. The fund shall be administered by the commission to carry out the program. The annual expenditures from the fund shall be limited only by the available balance of the fund. The commission shall not be obligated to provide payments from the fund or pay any other expenses in excess of the available balance in the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



37-1601 Interstate Wildlife Violator Compact.

The Legislature hereby adopts the Interstate Wildlife Violator Compact and enters into such compact with all states legally joining the compact in the form substantially as contained in this section.

Article I

Definitions

For purposes of the Interstate Wildlife Violator Compact:

(1) Citation means any summons, complaint, summons and complaint, ticket, penalty assessment, or other official document that is issued to a person by a wildlife officer or other peace officer for a wildlife violation and that contains an order requiring the person to respond;

(2) Collateral means any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation;

(3) Compliance means, with respect to a citation, the act of answering a citation through an appearance in a court or tribunal, or through the payment of fines, costs, and surcharges, if any;

(4) Conviction means a conviction, including any court conviction, for any offense that is related to the preservation, protection, management, or restoration of wildlife and that is prohibited by state statute, law, regulation, commission order, ordinance, or administrative rule. The term also includes the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court;

(5) Court means a court of law, including magistrate's court and the justice of the peace court, if any;

(6) Home state means the state of primary residence of a person;

(7) Issuing state means the participating state which issues a wildlife citation to the violator;

(8) License means any license, permit, or other public document that conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, commission order, ordinance, or administrative rule of a participating state;

(9) Licensing authority means the Game and Parks Commission or the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife;

(10) Participating state means any state that enacts legislation to become a member of the Interstate Wildlife Violator Compact;

(11) Personal recognizance means an agreement by a person made at the time of issuance of the wildlife citation that such person will comply with the terms of the citation;

(12) State means any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the provinces of Canada, and other countries;

(13) Suspension means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license;

(14) Terms of the citation means those conditions and options expressly stated in the citation;

(15) Wildlife means all species of animals including mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as wildlife and are protected or otherwise regulated by statute, law, regulation, commission order, ordinance, or administrative rule in a participating state. Species included in the definition of wildlife for purposes of the Interstate Wildlife Violator Compact are based on state or local law;

(16) Wildlife law means the Game Law or any statute, law, regulation, commission order, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof;

(17) Wildlife officer means any conservation officer and any individual authorized by a participating state to issue a citation for a wildlife violation; and

(18) Wildlife violation means any cited violation of a statute, law, regulation, commission order, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.

Article II

Procedures for Issuing State

When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a participating state in the same manner as though the person were a resident of the issuing state and may not require such person to post collateral to secure appearance if the officer receives the personal recognizance of such person that the person will comply with the terms of the citation.

Personal recognizance is acceptable:

(1) If not prohibited by state or local law or the compact manual; and

(2) If the violator provides adequate proof of identification to the wildlife officer.

Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the issuing state.

Upon receipt of the report of conviction or noncompliance, the licensing authority of the issuing state shall transmit such information to the licensing authority of the home state of the violator.

Article III

Procedures for Home State

Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall notify the violator and may initiate a suspension action in accordance with the home state's suspension procedures and may suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards shall be accorded.

Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state may enter such conviction in its records and may treat such conviction as though it had occurred in the home state for the purposes of the suspension of license privileges if the violation resulting in such conviction could have been the basis for suspension of license privileges in the home state.

The licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states.

Article IV

Reciprocal Recognition of Suspension

All participating states may recognize the suspension of license privileges of any person by any participating state as though the violation resulting in the suspension had occurred in their state and could have been the basis for suspension of license privileges in their state.

Each participating state shall communicate suspension information to other participating states.

Article V

Applicability of Other Laws

Except as expressly required by the Interstate Wildlife Violator Compact, nothing in the compact may be construed to affect the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.

Article VI

Withdrawal from Compact

A participating state may withdraw from participation in the Interstate Wildlife Violator Compact by enacting a statute repealing the compact and by official written notice to each participating state. Withdrawal shall not become effective until ninety days after the notice of withdrawal is given. The notice shall be directed to the compact administrator of each participating state. Withdrawal of any state does not affect the validity of the compact as to the remaining participating states.

Article VII

Construction and Severability

The Interstate Wildlife Violator Compact shall be liberally construed so as to effectuate its purposes. The provisions of the compact are severable, and if any phrase, clause, sentence, or provision of the compact is declared to be contrary to the constitution of any participating state or the United States, or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the validity of the remainder of the compact is not affected thereby. If the compact is held contrary to the constitution of any participating state, the compact remains in full force and effect as to the remaining states and in full force and effect as to the participating state affected as to all severable matters.

Article VIII

Responsible State Entity

The Game and Parks Commission is authorized on behalf of the state to enter into the Interstate Wildlife Violator Compact. The commission shall enforce the compact and shall do all things within the jurisdiction of the commission that are appropriate in order to effectuate the purposes and the intent of the compact. The commission may adopt and promulgate rules and regulations necessary to carry out and consistent with the compact.

The commission may suspend the hunting, trapping, or fishing privileges of any resident of this state who has failed to comply with the terms of a citation issued for a wildlife violation in any participating state. The suspension shall remain in effect until the commission receives satisfactory evidence of compliance from the participating state. The commission shall send notice of the suspension to the resident, who shall surrender all current Nebraska hunting, trapping, or fishing licenses to the commission within ten days.

The resident may, within twenty days of the notice, request a review or hearing in accordance with section 37-618. Following the review or hearing, the commission, through its authorized agent, may, based on the evidence, affirm, modify, or rescind the suspension of privileges.






Chapter 38 - HEALTH OCCUPATIONS AND PROFESSIONS

38-101 Act, how cited.

Sections 38-101 to 38-1,142 and the following practice acts shall be known and may be cited as the Uniform Credentialing Act:

(1) The Advanced Practice Registered Nurse Practice Act;

(2) The Alcohol and Drug Counseling Practice Act;

(3) The Athletic Training Practice Act;

(4) The Audiology and Speech-Language Pathology Practice Act;

(5) The Certified Nurse Midwifery Practice Act;

(6) The Certified Registered Nurse Anesthetist Practice Act;

(7) The Chiropractic Practice Act;

(8) The Clinical Nurse Specialist Practice Act;

(9) The Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act;

(10) The Dentistry Practice Act;

(11) The Dialysis Patient Care Technician Registration Act;

(12) The Emergency Medical Services Practice Act;

(13) The Environmental Health Specialists Practice Act;

(14) The Funeral Directing and Embalming Practice Act;

(15) The Genetic Counseling Practice Act;

(16) The Hearing Instrument Specialists Practice Act;

(17) The Licensed Practical Nurse-Certified Practice Act until November 1, 2017;

(18) The Massage Therapy Practice Act;

(19) The Medical Nutrition Therapy Practice Act;

(20) The Medical Radiography Practice Act;

(21) The Medicine and Surgery Practice Act;

(22) The Mental Health Practice Act;

(23) The Nurse Practice Act;

(24) The Nurse Practitioner Practice Act;

(25) The Nursing Home Administrator Practice Act;

(26) The Occupational Therapy Practice Act;

(27) The Optometry Practice Act;

(28) The Perfusion Practice Act;

(29) The Pharmacy Practice Act;

(30) The Physical Therapy Practice Act;

(31) The Podiatry Practice Act;

(32) The Psychology Practice Act;

(33) The Respiratory Care Practice Act;

(34) The Surgical First Assistant Practice Act;

(35) The Veterinary Medicine and Surgery Practice Act; and

(36) The Water Well Standards and Contractors' Practice Act.

If there is any conflict between any provision of sections 38-101 to 38-1,142 and any provision of a practice act, the provision of the practice act shall prevail.

The Revisor of Statutes shall assign the Uniform Credentialing Act, including the practice acts enumerated in subdivisions (1) through (35) of this section, to articles within Chapter 38.



38-102 Legislative findings.

The Legislature recognizes the need for regulation of persons and businesses providing health and health-related services and environmental services. It is the intent of the Legislature to provide for such regulation through the Uniform Credentialing Act.



38-103 Purposes of act.

The purposes of the Uniform Credentialing Act are (1) to protect the public health, safety, and welfare by (a) providing for the credentialing of persons and businesses that provide health and health-related services and environmental services which are made subject to the act and (b) the development, establishment, and enforcement of standards for such services and (2) to provide for the efficient, adequate, and safe practice of such persons and businesses.



38-104 Existing rules, regulations, licenses, certificates, and legal and administrative proceedings; how treated.

(1) All rules and regulations adopted prior to December 1, 2008, under the Uniform Licensing Law or other statutes amended or repealed by Laws 2007, LB 463, shall continue to be effective under the Uniform Credentialing Act to the extent not in conflict with the act.

(2) All licenses, certificates, registrations, permits, seals, practice agreements, or other forms of approval issued prior to December 1, 2008, in accordance with the Uniform Licensing Law or other statutes amended or repealed by Laws 2007, LB 463, shall remain valid as issued for purposes of the Uniform Credentialing Act unless revoked or otherwise terminated by law.

(3) Any suit, action, or other proceeding, judicial or administrative, which was lawfully commenced prior to December 1, 2008, under the Uniform Licensing Law or other statutes amended or repealed by Laws 2007, LB 463, shall be subject to the provisions of the Uniform Licensing Law or such other statutes as they existed prior to December 1, 2008.



38-105 Definitions, where found.

For purposes of the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-106 to 38-120 apply.



38-106 Active addiction, defined.

Active addiction means current physical or psychological dependence on alcohol or a substance, which dependence develops following the use of alcohol or a substance on a periodic or continuing basis.



38-107 Alcohol or substance abuse, defined.

Alcohol or substance abuse means a maladaptive pattern of alcohol or substance use leading to clinically significant impairment or distress as manifested by one or more of the following occurring at any time during the same twelve-month period:

(1) Recurrent alcohol or substance use resulting in a failure to fulfill major role obligations at work, school, or home;

(2) Recurrent alcohol or substance use in situations in which it is physically hazardous;

(3) Recurrent legal problems related to alcohol or substance use; or

(4) Continued alcohol or substance use despite having persistent or recurrent social or interpersonal problems caused or exacerbated by the effects of the alcohol or substance use.



38-108 Board, defined; no board established by statute; effect.

Board means one of the boards appointed by the State Board of Health pursuant to section 38-158 or appointed by the Governor pursuant to the Emergency Medical Services Practice Act or the Water Well Standards and Contractors' Practice Act. For professions for which there is no board established by statute, the duties normally carried out by a board are the responsibility of the department.



38-109 Business, defined.

Business means a person engaged in providing services listed in subsection (3) of section 38-121.



38-110 Certificate, defined.

Certificate means an authorization issued by the department that gives a person the right to use a protected title that only a person who has met specific requirements may use.



38-111 Consumer, defined.

Consumer means a person receiving health or health-related services or environmental services and includes a patient, client, resident, customer, or person with a similar designation.



38-112 Course of study, defined.

Course of study means a program of instruction necessary to obtain a credential meeting the requirements set out for each profession in the appropriate practice act and rules and regulations and includes a college, a professional school, a vocational school, hours of training, or a program of instruction with a similar designation.



38-113 Credential, defined.

Credential means a license, certificate, or registration.



38-114 Department, defined.

Department means the Division of Public Health of the Department of Health and Human Services.



38-115 Dependence, defined.

Dependence means a maladaptive pattern of alcohol or substance use, leading to clinically significant impairment or distress, as manifested by three or more of the following occurring at any time in the same twelve-month period:

(1) Tolerance as defined by either of the following:

(a) A need for markedly increased amounts of alcohol or the substance to achieve intoxication or desired effect; or

(b) A markedly diminished effect with continued use of the same amount of alcohol or the substance;

(2) Withdrawal as manifested by either of the following:

(a) The characteristic withdrawal syndrome for alcohol or the substance as referred to in the Diagnostic and Statistical Manual of Mental Disorders — Fourth Edition, published by the American Psychiatric Association; or

(b) Alcohol or the same substance or a closely related substance is taken to relieve or avoid withdrawal symptoms;

(3) Alcohol or the substance is often taken in larger amounts or over a longer period than was intended;

(4) A persistent desire or unsuccessful efforts to cut down or control alcohol or substance use;

(5) A great deal of time is spent in activities necessary to obtain alcohol or the substance, to use alcohol or the substance, or to recover from the effects of use of alcohol or the substance;

(6) Important social, occupational, or recreational activities are given up or reduced because of alcohol or substance use; or

(7) Alcohol or substance use continues despite knowledge of having had a persistent or recurrent physical or psychological problem that was likely to have been caused or exacerbated by alcohol or the substance.



38-116 Director, defined.

Director means the Director of Public Health of the Division of Public Health or his or her designee.



38-117 Inactive credential, defined.

Inactive credential means a credential which the credential holder has voluntarily placed on inactive status and by which action has terminated the right to practice or represent himself or herself as having an active credential.



38-118 License, defined.

License means an authorization issued by the department to an individual to engage in a profession or to a business to provide services which would otherwise be unlawful in this state in the absence of such authorization.



38-118.01 Military spouse, defined.

Military spouse means the spouse of an officer or enlisted person on active duty in the armed forces of the United States.



38-119 Profession, defined.

Profession means any profession or occupation named in subsection (1) or (2) of section 38-121.



38-120 Registry, defined.

Registry means a list of persons who offer a specified service or activity.



38-121 Practices; credential required.

(1) No individual shall engage in the following practices unless such individual has obtained a credential under the Uniform Credentialing Act:

(a) Acupuncture;

(b) Advanced practice nursing;

(c) Alcohol and drug counseling;

(d) Asbestos abatement, inspection, project design, and training;

(e) Athletic training;

(f) Audiology;

(g) Speech-language pathology;

(h) Body art;

(i) Chiropractic;

(j) Cosmetology;

(k) Dentistry;

(l) Dental hygiene;

(m) Electrology;

(n) Emergency medical services;

(o) Esthetics;

(p) Funeral directing and embalming;

(q) Genetic counseling;

(r) Hearing instrument dispensing and fitting;

(s) Lead-based paint abatement, inspection, project design, and training;

(t) Licensed practical nurse-certified until November 1, 2017;

(u) Massage therapy;

(v) Medical nutrition therapy;

(w) Medical radiography;

(x) Medicine and surgery;

(y) Mental health practice;

(z) Nail technology;

(aa) Nursing;

(bb) Nursing home administration;

(cc) Occupational therapy;

(dd) Optometry;

(ee) Osteopathy;

(ff) Perfusion;

(gg) Pharmacy;

(hh) Physical therapy;

(ii) Podiatry;

(jj) Psychology;

(kk) Radon detection, measurement, and mitigation;

(ll) Respiratory care;

(mm) Surgical assisting;

(nn) Veterinary medicine and surgery;

(oo) Public water system operation; and

(pp) Constructing or decommissioning water wells and installing water well pumps and pumping equipment.

(2) No individual shall hold himself or herself out as any of the following until such individual has obtained a credential under the Uniform Credentialing Act for that purpose:

(a) Registered environmental health specialist;

(b) Certified marriage and family therapist;

(c) Certified professional counselor;

(d) Social worker; or

(e) Dialysis patient care technician.

(3) No business shall operate for the provision of any of the following services unless such business has obtained a credential under the Uniform Credentialing Act:

(a) Body art;

(b) Cosmetology;

(c) Emergency medical services;

(d) Esthetics;

(e) Funeral directing and embalming;

(f) Massage therapy; or

(g) Nail technology.

The practice of operative surgery in its commonly accepted meaning requires a license to practice medicine and surgery. State ex rel. Johnson v. Wagner, 139 Neb. 471, 297 N.W. 906 (1941).

Former statute regulating the practice of medicine was not void as discriminatory because it did not provide for examination of all persons desiring to treat patients by drugless or other methods of healing. Carpenter v. State, 106 Neb. 742, 184 N.W. 941 (1921).

One who had no license to practice dentistry could not maintain an action in equity to enjoin the state board from interfering with such practice. Patterson v. Morehead, 100 Neb. 760, 161 N.W. 273 (1917).

A corporation cannot be licensed to practice medicine but licensed physicians may form a corporation and make contracts for services of members. State Electro-Medical Institute v. State, 74 Neb. 40, 103 N.W. 1078 (1905).

Under former statute, the practice of osteopathy without license as a physician was unlawful. Little v. State, 60 Neb. 749, 84 N.W. 248 (1900), 51 L.R.A. 717 (1900).

Statute requiring a license to practice the professions enumerated in this section does not contravene Article 3, section 14, of the Constitution of Nebraska providing that no bill shall contain more than one subject to be clearly expressed in the title. Peet Stock Remedy Co. v. McMullen, 32 F.2d 669 (8th Cir. 1929).



38-122 Credential; form.

Every initial credential to practice a profession or engage in a business shall be in the form of a document under the name of the department and signed by the director, the Governor, and the officers of the appropriate board, if any.



38-123 Record of credentials issued under act; department; duties; contents.

(1) The department shall establish and maintain a record of all credentials issued pursuant to the Uniform Credentialing Act. The record shall contain identifying information for each credential holder and the credential issued pursuant to the act.

(2) For individual credential holders engaged in a profession:

(a) The record information shall include:

(i) The name, date and place of birth, and social security number;

(ii) The street, rural route, or post office address;

(iii) The school and date of graduation;

(iv) The name of examination, date of examination, and ratings or grades received, if any;

(v) The type of credential issued, the date the credential was issued, the identifying name and number assigned to the credential, and the basis on which the credential was issued;

(vi) The status of the credential; and

(vii) A description of any disciplinary action against the credential, including, but not limited to, the type of disciplinary action, the effective date of the disciplinary action, and a description of the basis for any such disciplinary action;

(b) The record may contain any additional information the department deems appropriate to advance or support the purpose of the Uniform Credentialing Act;

(c) The record may be maintained in computer files or paper copies and may be stored on microfilm or in similar form; and

(d) The record is a public record, except that social security numbers shall not be public information but may be shared as specified in subsection (5) of section 38-130.

(3) For credential holders engaged in a business:

(a) The record information shall include:

(i) The full name and address of the business;

(ii) The type of credential issued, the date the credential was issued, the identifying name and number assigned to the credential, and the basis on which the credential was issued;

(iii) The status of the credential; and

(iv) A description of any disciplinary action against the credential, including, but not limited to, the type of disciplinary action, the effective date of the disciplinary action, and a description of the basis for any such disciplinary action;

(b) The record may contain any additional information the department deems appropriate to advance or support the purpose of the Uniform Credentialing Act;

(c) The record may be maintained in computer files or paper copies and may be stored on microfilm or in similar form; and

(d) The record is a public record.

(4) Except as otherwise specifically provided, if the department is required to provide notice or notify an applicant or credential holder under the Uniform Credentialing Act, such requirements shall be satisfied by sending a notice to such applicant or credential holder at his or her last address of record.



38-124 Credential holder's advertisement; contents; credential; availability; identity of profession or business.

(1) Any credential holder's advertisement for health care services shall identify the type of credential or credentials held by the credential holder pursuant to the definitions, titles, and abbreviations authorized under the practice act applicable to his or her credential or credentials or the examination designations required for a credential under the practice act applicable to his or her credential or credentials. The advertisement shall not include deceptive or misleading information and shall not include any affirmative communication or representation that misstates, falsely describes, or falsely represents the skills, training, expertise, education, board certification, or credential or credentials of the credential holder.

(2) Every person credentialed under the Uniform Credentialing Act shall make his or her current credential available upon request. The department, with the recommendation of the appropriate board, if any, shall determine how a consumer will be able to identify a credential holder. The method of identification shall be clear and easily accessed and used by the consumer. All signs, announcements, stationery, and advertisements of persons credentialed under the act shall identify the profession or business for which the credential is held.



38-125 Certification and verification of credentials.

(1) Upon request and payment of the required fee, the department shall provide certification of a credential which shall include a certified statement that provides information regarding the basis on which a credential was issued, the date of issuance, and whether disciplinary action has been taken against the credential.

(2) Upon request and payment of the required fee, the department shall provide verification of a credential which shall include written confirmation as to whether a credential is valid at the time the request is made.



38-126 Rules and regulations; board and department; adopt.

To protect the health, safety, and welfare of the public and to insure to the greatest extent possible the efficient, adequate, and safe practice of health services, health-related services, and environmental services:

(1)(a) The appropriate board may adopt rules and regulations to:

(i) Specify minimum standards required for a credential, including education, experience, and eligibility for taking the credentialing examination, specify methods to meet the minimum standards through military service as provided in section 38-1,141, and on or before December 15, 2017, specify standards and procedures for issuance of temporary credentials for military spouses as provided in section 38-129.01;

(ii) Designate credentialing examinations, specify the passing score on credentialing examinations, and specify standards, if any, for accepting examination results from other jurisdictions;

(iii) Set continuing competency requirements in conformance with section 38-145;

(iv) Set standards for waiver of continuing competency requirements in conformance with section 38-146;

(v) Set standards for courses of study; and

(vi) Specify acts in addition to those set out in section 38-179 that constitute unprofessional conduct; and

(b) The department shall promulgate and enforce such rules and regulations;

(2) For professions or businesses that do not have a board created by statute:

(a) The department may adopt, promulgate, and enforce such rules and regulations; and

(b) The department shall carry out any statutory powers and duties of the board;

(3) The department, with the recommendation of the appropriate board, if any, may adopt, promulgate, and enforce rules and regulations for the respective profession, other than those specified in subdivision (1) of this section, to carry out the Uniform Credentialing Act; and

(4) The department may adopt, promulgate, and enforce rules and regulations with general applicability to carry out the Uniform Credentialing Act.



38-127 Statutes, rules, and regulations; availability; duty of department.

The department shall have available for each profession and business regulated under the Uniform Credentialing Act the applicable statutes, rules, and regulations relative to the credentials for the appropriate profession or business.



38-128 Legislative intent; department review of credentialed professions and businesses.

(1) It is the intent of the Legislature that quality health care services and human services be provided to the public and basic standards be developed to protect the public health and safety and that professions be regulated by the state only when it is demonstrated that such regulation is in the best interests of the public.

(2) The department shall periodically review each credentialed profession and business to determine if continued credentialing is needed to protect the public.



38-129 Issuance of credential; qualifications.

(1) No individual shall be issued a credential under the Uniform Credentialing Act until he or she has furnished satisfactory evidence to the department that he or she is of good character and has attained the age of nineteen years except as otherwise specifically provided by statute, rule, or regulation.

(2) A credential may only be issued to (a) a citizen of the United States, (b) an alien lawfully admitted into the United States who is eligible for a credential under the Uniform Credentialing Act, (c) a nonimmigrant lawfully present in the United States who is eligible for a credential under the Uniform Credentialing Act, or (d) a person who submits (i) an unexpired employment authorization document issued by the United States Department of Homeland Security, Form I-766, and (ii) documentation issued by the United States Department of Homeland Security, the United States Citizenship and Immigration Services, or any other federal agency, such as one of the types of Form I-797 used by the United States Citizenship and Immigration Services, demonstrating that such person is described in section 202(c)(2)(B)(i) through (ix) of the federal REAL ID Act of 2005, Public Law 109-13. Such credential shall be valid only for the period of time during which such person's employment authorization document is valid.



38-129.01 Temporary credential to military spouse; issuance; period valid.

(1) The department, with the recommendation of the appropriate board, shall issue a temporary credential to a military spouse who complies with and meets the requirements of this section pending issuance of the applicable credential under the Uniform Credentialing Act. This section shall not apply to a license to practice dentistry, including a temporary license under section 38-1123.

(2) A military spouse shall submit the following with his or her application for the applicable credential:

(a) A copy of his or her military dependent identification card which identifies him or her as the spouse of an active duty member of the United States Armed Forces;

(b) A copy of his or her spouse’s military orders reflecting an active-duty assignment in Nebraska;

(c) A copy of his or her credential from another jurisdiction and the applicable statutes, rules, and regulations governing the credential;

(d) A copy of his or her fingerprints for a criminal background check if required under section 38-131; and

(e) The fees required pursuant to sections 38-151 to 38-157 for the application for the credential and for the temporary credential.

(3) If the department, with the recommendation of the appropriate board, determines that the applicant is a resident of Nebraska, is the spouse of an active duty member of the United States Armed Forces who is assigned to a duty station in Nebraska, holds a valid credential in another jurisdiction which has similar standards for the profession to the Uniform Credentialing Act and the rules and regulations adopted and promulgated under the act, has submitted fingerprints for a criminal background check if required under section 38-131, and has paid the applicable fees pursuant to sections 38-151 to 38-157, the department shall issue a temporary credential to the applicant.

(4) A temporary credential issued under this section shall be valid until the application for the regular credential is approved or rejected, not to exceed one year.



38-130 Credential; application; contents.

(1) An individual shall file an application for a credential to practice a profession with the department accompanied by the fee set pursuant to the Uniform Credentialing Act. The application shall contain:

(a) The legal name of the applicant;

(b) The date and place of birth of the applicant;

(c) The address of the applicant;

(d) The social security number of the applicant or the resident identification number of the applicant if the applicant is not a citizen of the United States and is otherwise eligible to be credentialed under section 38-129; and

(e) Any other information required by the department.

(2) A business shall file an application for a credential with the department accompanied by the fee set pursuant to the Uniform Credentialing Act. The application shall contain:

(a) The full name and address of the business;

(b) The full name and address of the owner of the business;

(c) The name of each person in control of the business;

(d) The social security number of the business if the applicant is a sole proprietorship; and

(e) Any other information required by the department.

(3) The applicant shall sign the application. If the applicant is a business, the application shall be signed by:

(a) The owner or owners if the applicant is a sole proprietorship, a partnership, or a limited liability company that has only one member;

(b) Two of its members if the applicant is a limited liability company that has more than one member;

(c) Two of its officers if the applicant is a corporation;

(d) The head of the governmental unit having jurisdiction over the business if the applicant is a governmental unit; or

(e) If the applicant is not an entity described in subdivisions (a) through (d) of this subsection, the owner or owners or, if there is no owner, the chief executive officer or comparable official.

(4) Each credential holder under the Uniform Credentialing Act shall notify the department of any change to the address of record so that the department can update the record of the credential holder under section 38-123.

(5) Social security numbers obtained under this section shall not be public information but may be shared by the department for administrative purposes if necessary and only under appropriate circumstances to ensure against any unauthorized access to such information.



38-131 Criminal background check; when required.

(1) An applicant for an initial license to practice as a registered nurse or a licensed practical nurse or to practice a profession which is authorized to prescribe controlled substances shall be subject to a criminal background check. Except as provided in subsection (3) of this section, the applicant shall submit with the application a full set of fingerprints which shall be forwarded to the Nebraska State Patrol to be submitted to the Federal Bureau of Investigation for a national criminal history record information check. The applicant shall authorize release of the results of the national criminal history record information check to the department. The applicant shall pay the actual cost of the fingerprinting and criminal background check.

(2) This section shall not apply to a dentist who is an applicant for a dental locum tenens under section 38-1122, to a physician or osteopathic physician who is an applicant for a physician locum tenens under section 38-2036, or to a veterinarian who is an applicant for a veterinarian locum tenens under section 38-3335.

(3) An applicant for a temporary educational permit as defined in section 38-2019 shall have ninety days from the issuance of the permit to comply with subsection (1) of this section and shall have his or her permit suspended after such ninety-day period if the criminal background check is not complete or revoked if the criminal background check reveals that the applicant was not qualified for the permit.



38-132 Examinations; application; fees.

Any person desiring to take an examination for credentialing purposes shall make application to the department or to the organization specified by the department prior to examination on a form provided by the department or such organization. Such application shall be accompanied by the examination fee and such documents and affidavits as are necessary to show the eligibility of the candidate to take such examination. All applications shall be in accordance with the rules and regulations of the department or such organization. When a national or standardized examination is required, the department may direct the applicant to apply directly to the organization administering the examination to take the examination.



38-133 Approved courses of study; approval required.

The department shall maintain a list of approved courses of study for the professions which are regulated by the Uniform Credentialing Act. The appropriate board shall make recommendations relative thereto and shall approve the list for its profession. The department shall approve the list for a profession if there is no appropriate board. No course of study shall be approved without the formal action of the department or the appropriate board. Any course of study whose graduates or students desire to take the Nebraska examination shall supply the department with the necessary data to allow the board and the department to determine whether that course of study should be approved.



38-134 Examinations; oral or practical; approval of national or other examination.

(1) The oral or practical work portion of any examination for a credential under the Uniform Credentialing Act may be given by the members of the appropriate board, the department, or an organization approved by the appropriate board or the department if there is no board. The oral examination questions shall be limited to the practice of the profession.

(2) The appropriate board may approve any national or other examination to constitute part or all of the credentialing examination for any of the professions which are regulated by the Uniform Credentialing Act.



38-135 Examinations; time and place.

Examinations for credentialing shall be held on such dates and at such times and places as set by the department or the organization approved by the appropriate board or the department. Special examinations may be given at the expense of the applicant and administered by the department or the organization specified by the department.



38-136 Examinations; passing score; reexaminations.

(1) In the absence of any specific requirement or provision relating to any particular profession:

(a) The appropriate board may specify the passing score on credentialing examinations;

(b) An examinee who fails a credentialing examination may retake the entire examination or the part failed upon payment of the cost of retaking the examination; and

(c) The department shall withhold from the credentialing fee submitted by an examinee the cost of any national examination used when an examinee fails a credentialing examination and shall return to the examinee the remainder of the credentialing fee collected subject to section 38-156, except that:

(i) If a state-administered jurisprudence portion of the credentialing examination was failed, the examinee may retake that portion without charge; and

(ii) If any component of a national examination was failed, the examinee shall be charged the cost for retaking such examination.

(2) A person who desires to take an examination but does not wish to receive a credential may take such examination by meeting the examination eligibility requirements and paying the cost of the examination.



38-137 Examinations; records maintained; eligibility.

(1) All questions, the answer key, and the examinees' answers connected with any examination for credentialing shall be maintained by the department, national organization, or testing service for a period of two years from the date of administration of the examination.

(2) When national examinations are accepted for credentialing, the department shall obtain from the national organization or testing service documentation that the examination development and maintenance process meets generally accepted standards for test development and maintenance.

(3) The department, with the recommendation of the appropriate board, may:

(a) Specify credentialing examination application procedures;

(b) Provide for the review of procedures for the development of examinations;

(c) Provide for the administration of all or separate components of examinations; and

(d) Protect the security of the content of examination questions and answers.

(4) The appropriate board may specify eligibility for taking the credentialing examination. In determining such eligibility, the board shall consider the practices of other states but shall determine such eligibility standards based on the extent to which completion of a course of study prior to examination is necessary to assure that applicants for credentials meet minimum standards of proficiency and competency for the protection of the health and safety of the public.



38-138 Inspection of business by department.

The department may inspect or provide for the inspection of any business credentialed or applying for a credential under the Uniform Credentialing Act. The department shall issue an inspection report and provide a copy of the report to the business within ten working days after the completion of an inspection.



38-139 Inspection of business by State Fire Marshal or local fire prevention personnel.

The department may request the State Fire Marshal to inspect any business credentialed or applying for a credential under the Uniform Credentialing Act for fire safety pursuant to section 81-502. The State Fire Marshal shall assess a fee for such inspection pursuant to section 81-505.01 payable by such business. The State Fire Marshal may delegate such authority to make such inspections to qualified local fire prevention personnel pursuant to section 81-502.



38-140 Report of unauthorized practice or unauthorized operation of business; investigation; cease and desist order; violation; penalty.

Every business credentialed under the Uniform Credentialing Act shall report to the department the name of every person without a credential that he or she has reason to believe is engaged in practicing any profession or operating any business for which a credential is required by the Uniform Credentialing Act. The department may, along with other law enforcement agencies, investigate such reports or other complaints of unauthorized practice or unauthorized operation of a business. The director, with the recommendation of the appropriate board, may issue an order to cease and desist the unauthorized practice of such profession or unauthorized operation of such business as a measure to obtain compliance with the applicable credentialing requirements by the person or business prior to referral of the matter to the Attorney General for action. For businesses that do not have a board, the department may issue such cease and desist orders. Practice of such profession or operation of such business without a credential after receiving a cease and desist order is a Class III felony.



38-141 Inspector or investigator; appointment by department.

Whenever the department deems it necessary to appoint an inspector or investigator to assist it in performing its duty, the department may appoint a person who holds an active credential in the appropriate profession or any other qualified person who has been trained in investigational procedures and techniques to serve as such inspector or investigator.



38-142 Credential; expiration date; renewal; reinstatement; inactive status.

(1) The credential to practice a profession shall be renewed biennially upon request of the credentialed person and upon documentation of continuing competency pursuant to sections 38-145 and 38-146. The renewals provided for in this section shall be accomplished in such manner and on such date as the department, with the recommendation of the appropriate board, may establish.

The request for renewal shall include all information required by the department and shall be accompanied by the renewal fee. Such fee shall be paid not later than the date of the expiration of such credential, except that persons actively engaged in the military service of the United States, as defined in the Servicemembers Civil Relief Act, 50 U.S.C. App. 501 et seq., as the act existed on January 1, 2007, shall not be required to pay the renewal fee.

(2) At least thirty days before the expiration of a credential, the department shall notify each credentialed person at his or her last address of record. If a credentialed person fails to notify the department of his or her desire to have his or her credential placed on inactive status upon its expiration, fails to meet the requirements for renewal on or before the date of expiration of his or her credential, or otherwise fails to renew his or her credential, it shall expire. When a person's credential expires, the right to represent himself or herself as a credentialed person and to practice the profession in which a credential is required shall terminate. Any credentialed person who fails to renew the credential by the expiration date and desires to resume practice of the profession shall apply to the department for reinstatement of the credential.

(3) When a person credentialed pursuant to the Uniform Credentialing Act desires to have his or her credential placed on inactive status, he or she shall notify the department of such desire in writing. The department shall notify the credentialed person in writing of the acceptance or denial of the request to allow the credential to be placed on inactive status. When the credential is placed on inactive status, the credentialed person shall not engage in the practice of such profession, but he or she may represent himself or herself as having an inactive credential. A credential may remain on inactive status for an indefinite period of time.



38-143 Credential to engage in business; renewal; procedure; notice of expiration.

(1) The credential to engage in a business shall be renewed biennially upon request of the credentialed business and completion of the renewal requirements. The renewals provided for in this section shall be accomplished in such manner and on such date as the department, with the recommendation of the appropriate board, may establish. The request for renewal shall include all information required by the department and shall be accompanied by the renewal fee. Such fee shall be paid not later than the date of the expiration of such credential.

(2) At least thirty days before the expiration of a credential, the department shall notify each credentialed business at its last address of record. If a credentialed business fails to meet the renewal requirements on or before the date of expiration of the credential, the credential shall expire. When a credential expires, the right to operate the business shall terminate. A business which fails to renew its credential by the expiration date shall apply for and obtain another credential prior to operating the business.



38-144 Credential; failure to pay fees; failure to meet continuing competency requirement; effect.

(1) The credential of any person who fails, by the expiration date of such credential, to pay the required renewal fee or to submit documentation of continuing competency shall automatically expire without further notice or hearing.

(2) The department shall refuse to renew after notice and opportunity for hearing, the credential of any person who fails, by the expiration date of such credential, to meet the applicable continuing competency requirement for renewal.

(3) Subsections (1) and (2) of this section shall not apply when the credential holder has given notification to the department that he or she desires to have his or her credential expire or be placed on inactive status upon expiration.



38-145 Continuing competency requirements; board; duties.

(1) The appropriate board shall establish continuing competency requirements for persons seeking renewal of a credential.

(2) The purposes of continuing competency requirements are to ensure (a) the maintenance by a credential holder of knowledge and skills necessary to competently practice his or her profession, (b) the utilization of new techniques based on scientific and clinical advances, and (c) the promotion of research to assure expansive and comprehensive services to the public.

(3) Each board shall consult with the department and the appropriate professional academies, professional societies, and professional associations in the development of such requirements.

(4)(a) For a profession for which there are no continuing education requirements on December 31, 2002, the requirements may include, but not be limited to, any one or a combination of the continuing competency activities listed in subsection (5) of this section.

(b) For a profession for which there are continuing education requirements on December 31, 2002, continuing education is sufficient to meet continuing competency requirements. The requirements may also include, but not be limited to, any one or a combination of the continuing competency activities listed in subdivisions (5)(b) through (5)(p) of this section which a credential holder may select as an alternative to continuing education.

(5) Continuing competency activities may include, but not be limited to, any one or a combination of the following:

(a) Continuing education;

(b) Clinical privileging in an ambulatory surgical center or hospital as defined in section 71-405 or 71-419;

(c) Board certification in a clinical specialty area;

(d) Professional certification;

(e) Self-assessment;

(f) Peer review or evaluation;

(g) Professional portfolio;

(h) Practical demonstration;

(i) Audit;

(j) Exit interviews with consumers;

(k) Outcome documentation;

(l) Testing;

(m) Refresher courses;

(n) Inservice training;

(o) Practice requirement; or

(p) Any other similar modalities.



38-146 Continuing competency requirements; compliance; waiver; audits.

(1) Each person holding an active credential within the state shall, on or before the date of expiration of his or her credential, comply with continuing competency requirements for his or her profession. Except as otherwise provided in this section, the department shall not renew the credential of any person who has not complied with such requirements.

(2) The department may waive continuing competency requirements, in whole or in part, upon submission by a credential holder of documentation that circumstances beyond his or her control have prevented completion of such requirements. Such circumstances shall include, but not be limited to:

(a) The credential holder has served in the regular armed forces of the United States during part of the credentialing period immediately preceding the renewal date;

(b) The credential holder was first credentialed within the credentialing period immediately preceding the renewal date; or

(c) Other circumstances prescribed by rules and regulations adopted and promulgated under the appropriate practice act.

(3) Each credential holder shall be responsible for maintaining certificates or records of continuing competency activities.

The department or appropriate board may biennially select, in a random manner, a sample of the renewal applications for audit of continuing competency requirements. Each credential holder selected for audit shall be required to produce documentation of the continuing competency activities. The credential of any person who fails to comply with the conditions of the audit shall expire thirty days after notice and an opportunity for a hearing.



38-147 Credential; reinstatement; application; department; powers.

(1) Any person who desires to reinstate a credential after the date of expiration or from inactive to active status shall apply to the department for reinstatement. The credential may be reinstated upon the receipt of evidence of meeting the renewal requirements, or the requirements specified under the practice act for the appropriate profession, which are in effect at the time the credential holder applies to regain active status and payment of reinstatement and renewal fees if applicable.

(2) The department, with the recommendation of the appropriate board, may deny an application for reinstatement or may issue the credential subject to any of the terms of section 38-196 if the applicant has committed any of the acts set out in section 38-178.

(3) A credential holder who elected to have his or her credential placed on lapsed status prior to December 1, 2008, may have the credential reinstated in accordance with this section.



38-148 Credential; suspended, revoked, or other limitations; apply for reinstatement; when.

(1) A person whose credential has been suspended or has had limitations placed thereon for any reason specified in sections 38-178 and 38-179 may apply for reinstatement of the credential at any time. The application shall include such information as may be required by the department.

(2) A person whose credential has been revoked for any reason specified in such sections may apply for reinstatement of the credential after a period of two years has elapsed from the date of revocation. The application shall include such information as may be required by the department.



38-149 Application for reinstatement of credential for profession with board; when considered and acted upon; hearing; when allowed; procedure; appeal.

(1) Upon receipt of an application under section 38-148 for reinstatement of a credential in a profession that has a board, the application shall be sent to the board for consideration. Any application for reinstatement, accompanied by the required information and documentation, shall be acted upon by the board within one hundred eighty days after the filing of the completed application.

(2) The department, with the recommendation of the appropriate board, may:

(a) Conduct an investigation to determine if the applicant has committed acts or offenses prohibited by section 38-178;

(b) Require the applicant to submit to a complete diagnostic examination at the expense of the applicant by one or more physicians or other qualified professionals appointed by the board, the applicant being free also to consult a physician or physicians or other professionals of his or her own choice for an evaluation or diagnostic examination and to make available a report or reports thereof to the department and the appropriate board;

(c) Require the applicant to pass a written, oral, or practical examination or any combination of such examinations at the expense of the applicant;

(d) Require the applicant to successfully complete additional education at the expense of the applicant;

(e) Require the applicant to successfully pass an inspection of his or her practice site; or

(f) Take any combination of the actions in this subsection.

(3) On the basis of material submitted by the applicant, the results of any inspection or investigation by the department, and the completion of any requirements imposed under subsection (2) of this section, the board shall (a) deny the application for reinstatement or (b) recommend to the department (i) full reinstatement of the credential, (ii) modification of the suspension or limitation, or (iii) reinstatement of the credential subject to limitations or subject to probation with terms and conditions.

(4) The decision of the board shall become final thirty days after mailing the decision to the applicant unless the applicant requests a hearing within such thirty-day period. If the applicant requests a hearing before the board, the department shall mail notice of the date, time, and location of the hearing to the applicant at least thirty days prior to the hearing. If the applicant has been afforded a hearing or an opportunity for a hearing on an application for reinstatement within two years prior to filing the current application, the department may grant or deny such application without another hearing before the board. The affirmative vote of a majority of the members of the board shall be necessary to recommend reinstatement of a credential with or without terms, conditions, or restrictions.

(5)(a) The department may only consider applications for reinstatement with an affirmative recommendation of the appropriate board. If the board recommends (i) full reinstatement of the credential, (ii) modification of the suspension or limitation, or (iii) reinstatement of the credential subject to limitations or subject to probation with terms and conditions, the board's recommendation shall be sent to the applicant by certified mail and forwarded to the director for a decision.

(b) The director shall receive (i) the written recommendation of the board, including any finding of fact or order of the board, (ii) the application for reinstatement, (iii) the record of hearing if any, and (iv) any pleadings, motions, requests, preliminary or intermediate rulings and orders, and similar correspondence to or from the board and the applicant.

(c) The director shall then review the application and other documents and may affirm the recommendation of the board and grant reinstatement or may reverse or modify the recommendation if the board's recommendation is (i) in excess of statutory authority, (ii) made upon unlawful procedure, (iii) unsupported by competent, material, and substantial evidence in view of the entire record, or (iv) arbitrary or capricious.

(6) The director's decision may be appealed by any party to the decision. The appeal shall be in accordance with the Administrative Procedure Act.

(7) Denial by a board of an application for reinstatement may be appealed. The appeal shall be in accordance with the Administrative Procedure Act.



38-150 Application for reinstatement of credential for profession without board; department; procedure; hearing; when allowed; appeal.

(1) Upon receipt of an application for reinstatement of a credential in a profession that does not have a board, the application shall be considered by the department.

(2) The department may:

(a) Conduct an investigation to determine if the applicant has committed acts or offenses prohibited by section 38-178;

(b) Require the applicant to submit to a complete diagnostic examination by one or more physicians or other qualified professionals appointed by the department, the applicant being free also to consult a physician or physicians or other professionals of his or her own choice for an evaluation or diagnostic examination and to make available a report or reports thereof to the department;

(c) Require the applicant to pass a written, oral, or practical examination or any combination of such examinations;

(d) Require the applicant to successfully complete additional education;

(e) Require the applicant, if a business, to successfully complete an inspection; or

(f) Take any combination of the actions in this subsection.

(3) On the basis of material submitted by the applicant, the results of any inspection or investigation by the department, and the completion of any requirements imposed under subsection (2) of this section, the department shall (a) deny the application for reinstatement, (b) grant the application for reinstatement, (c) modify the probation, suspension, or limitation, or (d) reinstate the credential subject to limitations or subject to probation with terms and conditions.

(4) The decision of the department shall become final thirty days after mailing the decision to the applicant unless the applicant requests a hearing within such thirty-day period. If the applicant requests a hearing, the department shall mail notice of the date, time, and location of the hearing to the applicant at least thirty days prior to the hearing. Any requested hearing shall be held according to rules and regulations of the department for administrative hearings in contested cases. Any party to the decision shall have a right to appeal. Such appeal shall be in accordance with the Administrative Procedure Act.

(5) If the applicant has been afforded a hearing or an opportunity for a hearing on an application for reinstatement within two years prior to filing the current application, the department may grant or deny such application without another hearing.



38-151 Credentialing system; administrative costs; how paid.

(1) It is the intent of the Legislature that the revenue to cover the cost of the credentialing system administered by the department is to be derived from General Funds, cash funds, federal funds, gifts, grants, or fees from individuals or businesses seeking credentials. The credentialing system includes the totality of the credentialing infrastructure and the process of issuance and renewal of credentials, examinations, inspections, investigations, continuing competency, compliance assurance, the periodic review under section 38-128, and the activities conducted under the Nebraska Regulation of Health Professions Act, for individuals and businesses that provide health services, health-related services, and environmental services.

(2) The department shall determine the cost of the credentialing system for such individuals and businesses by calculating the total of the base costs, the variable costs, and any adjustments as provided in sections 38-152 to 38-154.

(3) When fees are to be established pursuant to section 38-155 for individuals or businesses other than individuals in the practice of constructing or decommissioning water wells and installing water well pumps and pumping equipment, the department, with the recommendation of the appropriate board if applicable, shall base the fees on the cost of the credentialing system and shall include usual and customary cost increases, a reasonable reserve, and the cost of any new or additional credentialing activities. For individuals in the practice of constructing or decommissioning water wells and installing water well pumps and pumping equipment, the Water Well Standards and Contractors' Licensing Board shall establish the fees as otherwise provided in this subsection. All such fees shall be used as provided in section 38-157.



38-152 Base costs of credentialing.

Base costs of credentialing are the costs that are common to all professions and businesses listed in section 38-121 and include the following:

(1) Salaries and benefits for employees of the department who work with credentialing activities;

(2) Shared operating costs for credentialing activities that are not specific to a particular profession or business such as indirect costs, rent, and utilities;

(3) Costs related to compliance assurance, including investigative costs, contested case costs, and compliance monitoring;

(4) Costs of the Licensee Assistance Program under section 38-175;

(5) Capital costs, including office equipment and computer hardware or software, which are not specific to a particular profession or business; and

(6) Other reasonable and necessary costs as determined by the department.



38-153 Variable costs of credentialing.

Variable costs of credentialing are the costs that are unique to a specific profession or business listed in section 38-121 and include the following:

(1) Per diems which are paid to members of the appropriate board;

(2) Operating costs that are specific to a particular profession or business, including publications, conference registrations, and subscriptions;

(3) Costs for travel by members of the appropriate board and employees of the department related to a particular profession or business, including car rental, gas, and mileage charges but not salaries;

(4) Costs to operate and administer the Nebraska Center for Nursing, which costs shall be derived from credentialing fees of registered and practical nurses in accordance with section 71-1798.01; and

(5) Other reasonable and necessary costs as determined by the appropriate board or the department.



38-154 Adjustments to the cost of credentialing.

Adjustments to the cost of credentialing include, but are not limited to:

(1) Revenue from sources that include, but are not limited to:

(a) Interest earned on the Professional and Occupational Credentialing Cash Fund, if any;

(b) Certification and verification of credentials;

(c) Administrative fees;

(d) Reinstatement fees;

(e) General Funds and federal funds;

(f) Fees for miscellaneous services, such as production of photocopies, lists, labels, and diskettes;

(g) Gifts; and

(h) Grants; and

(2) Transfers to other funds for costs related to the Nebraska Regulation of Health Professions Act and section 38-128.



38-155 Credentialing fees; establishment and collection.

(1) The department, with the recommendation of the appropriate board if applicable, or the Water Well Standards and Contractors' Licensing Board as provided in section 38-151, shall adopt and promulgate rules and regulations to establish and collect the fees for the following credentials:

(a) Initial credentials, which include, but are not limited to:

(i) Licensure, certification, or registration;

(ii) Add-on or specialty credentials;

(iii) Temporary, provisional, or training credentials; and

(iv) Supervisory or collaborative relationship credentials;

(b) Applications to renew licenses, certifications, and registrations;

(c) Approval of continuing education courses and other methods of continuing competency; and

(d) Inspections and reinspections.

(2) When a credential will expire within one hundred eighty days after its initial issuance date or its reinstatement date and the initial credentialing or renewal fee is twenty-five dollars or more, the department shall collect twenty-five dollars or one-fourth of the initial credentialing or renewal fee, whichever is greater, for the initial or reinstated credential. The initial or reinstated credential shall be valid until the next subsequent renewal date.



38-156 Administrative and other fees; amount.

(1) The department shall retain a twenty-five-dollar administrative fee from each credentialing fee established under section 38-155 for a denied credential or a withdrawn application, except that (a) if the credentialing fee is less than twenty-five dollars, the fee shall be forfeited and (b) an examination fee shall not be returned.

(2) The department shall collect fees for services as follows:

(a) Ten dollars for a duplicate original or reissued credential;

(b) Twenty-five dollars for certification of a credential pursuant to section 38-125;

(c) Five dollars for verification of a credential pursuant to section 38-125; and

(d) A reinstatement fee of thirty-five dollars in addition to the renewal fee to reinstate an expired or inactive credential for professions specified in section 38-121.



38-157 Professional and Occupational Credentialing Cash Fund; created; use; investment.

(1) The Professional and Occupational Credentialing Cash Fund is created. Except as provided in section 71-17,113, the fund shall consist of all fees, gifts, grants, and other money, excluding fines and civil penalties, received or collected by the department under sections 38-151 to 38-156 and the Nebraska Regulation of Health Professions Act.

(2) The department shall use the fund for the administration and enforcement of such laws regulating the individuals and businesses listed in section 38-121. Transfers may be made from the fund to the General Fund at the direction of the Legislature. The State Treasurer shall transfer any money in the Nebraska Regulation of Health Professions Fund on July 19, 2012, to the Professional and Occupational Credentialing Cash Fund.

(3) Any money in the Professional and Occupational Credentialing Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



38-158 Boards; appointment; vacancy.

(1) The State Board of Health shall appoint members to the boards designated in section 38-167 except the Board of Emergency Medical Services and the Water Well Standards and Contractors' Licensing Board.

(2) Any vacancy in the membership of a board caused by death, resignation, removal, or otherwise shall be filled for the unexpired term in the same manner as original appointments are made.



38-159 Board; application; professional member; state association or society recommendation.

(1) Any person who desires to be considered for an appointment to a board appointed by the State Board of Health and who possesses the necessary qualifications for such appointment may apply in a manner specified by the State Board of Health. The State Board of Health shall consider such applications and may appoint any qualified person so applying to the appropriate board.

(2) A state association or society, or its managing board, for each profession may submit to the State Board of Health a list of persons of recognized ability in such profession who have the qualifications prescribed for professional members of the board for that particular profession. If such a list is submitted, the State Board of Health shall consider the names on such list and may appoint one of the persons so named.



38-160 Board; member; removal; procedure; grounds.

(1) The State Board of Health shall have power to remove from office at any time any member of a board for which it appoints the membership, after a public hearing pursuant to the Administrative Procedure Act, for physical or mental incapacity to carry out the duties of a board member, for continued neglect of duty, for incompetency, for acting beyond the individual member's scope of authority, for malfeasance in office, for not maintaining the qualifications established in sections 38-164 and 38-165, for any cause for which a credential in the profession or business involved may be suspended or revoked under section 38-178 or 38-179, or for a lack of a credential in the profession or business involved.

(2) The State Board of Health shall have full access to such complaints or investigational records as necessary and appropriate in the discharge of its duties under subsection (1) of this section and section 38-158.



38-161 Boards; purpose; duties; advisory committees or bodies authorized.

(1) The purpose of each board is to protect the health, safety, and welfare of the public as prescribed in the Uniform Credentialing Act.

(2) The duties of each board include, but are not limited to, (a) setting the minimum standards of proficiency and competency in accordance with section 38-126, (b) providing recommendations in accordance with section 38-149, (c) providing recommendations related to the issuance or denial of credentials, disciplinary action, and changes in legislation, and (d) providing the department with recommendations on regulations to carry out the Uniform Credentialing Act in accordance with section 38-126.

(3) Each board may appoint advisory committees or other advisory bodies as necessary for specific purposes. At least one board member shall serve on each advisory committee or body, and other members may be appointed from outside the board.



38-162 Boards; membership.

Except as otherwise provided in the Uniform Credentialing Act:

(1) Each board shall consist of four members;

(2) Each board shall have at least one public member; and

(3) If a board has eleven or more members, it shall have at least three public members.



38-163 Boards; members; term.

(1) The members of each board shall be appointed for terms of five years except as otherwise provided in the Uniform Credentialing Act. No member shall be appointed for or serve for more than two consecutive full five-year terms except as otherwise specifically provided in the act.

(2) The term of each member shall commence on the first day of December following the expiration of the term of the member whom such person succeeds except as otherwise provided in the act.



38-164 Boards; professional members; qualifications.

(1) A professional member of a board appointed under the Uniform Licensing Law prior to December 1, 2008, shall remain subject to the requirements of the original appointment until reappointed under the Uniform Credentialing Act. Except as otherwise provided in the Uniform Credentialing Act, every professional member of a board appointed on or after December 1, 2008, shall have held and maintained an active credential and be and have been actively engaged in the practice of his or her profession for a period of five years just preceding his or her appointment and shall maintain such credential and practice while serving as a board member. For purposes of this section, active practice means devoting a substantial portion of time to rendering professional services.

(2) Each professional member of a board shall have been a resident of Nebraska for one year and shall remain a resident of Nebraska while serving as a board member.



38-165 Boards; public members; qualifications.

A public member of a board appointed under the Uniform Licensing Law prior to December 1, 2008, shall remain subject to the requirements of the original appointment until reappointed under the Uniform Credentialing Act. At the time of appointment and while serving as a board member, a public member appointed to a board on or after December 1, 2008, shall:

(1) Have been a resident of this state for one year;

(2) Remain a resident of Nebraska while serving as a board member;

(3) Have attained the age of nineteen years;

(4) Represent the interests and viewpoints of the public;

(5) Not hold an active credential in any profession or business which is subject to the Uniform Credentialing Act, issued in Nebraska or in any other jurisdiction, at any time during the five years prior to appointment;

(6) Not be eligible for appointment to a board which regulates a profession or business in which that person has ever held a credential;

(7) Not be or not have been, at any time during the year prior to appointment, an employee of a member of a profession credentialed by the department, of a facility credentialed pursuant to the Health Care Facility Licensure Act, of a business credentialed pursuant to the Uniform Credentialing Act, or of a business regulated by the board to which the appointment is being made;

(8) Not be the parent, child, spouse, or household member of any person presently regulated by the board to which the appointment is being made;

(9) Have no material financial interest in the profession or business regulated by such board; and

(10) Not be a member or employee of the legislative or judicial branch of state government.



38-166 Initial board subject to act; additional qualifications for members.

For professions coming within the scope of the Uniform Credentialing Act for the first time:

(1) A professional member of a board shall not be required to have held and maintained an active credential for a period of five years just preceding his or her appointment. Members appointed during the first five years after a profession comes within the scope of the act shall be required to meet the minimum qualifications for credentialing and shall, insofar as possible, meet the requirements as to years of practice in this state otherwise provided by section 38-164;

(2) All professional members appointed to an initial board shall be credentialed within six months after being appointed to the board or within six months after the date by which members of the profession are required to be credentialed, whichever is later. If for any reason a professional member is not credentialed within such time period, a new professional member shall be appointed to take his or her place;

(3) Members shall be appointed to the initial board within thirty days after the effective or operative date, whichever is later, of the legislation providing for credentialing of the profession; and

(4) The terms of the initial board members shall be as follows: One member shall hold office until December 1 of the third year following the year in which the legislation providing for credentialing of the profession became effective; two, including one public member, until December 1 of the fourth year; and two, including one public member, until December 1 of the fifth year.



38-167 Boards; designated; change in name; effect.

(1) Boards shall be designated as follows:

(a) Board of Advanced Practice Registered Nurses;

(b) Board of Alcohol and Drug Counseling;

(c) Board of Athletic Training;

(d) Board of Audiology and Speech-Language Pathology;

(e) Board of Chiropractic;

(f) Board of Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art;

(g) Board of Dentistry;

(h) Board of Emergency Medical Services;

(i) Board of Registered Environmental Health Specialists;

(j) Board of Funeral Directing and Embalming;

(k) Board of Hearing Instrument Specialists;

(l) Board of Massage Therapy;

(m) Board of Medical Nutrition Therapy;

(n) Board of Medical Radiography;

(o) Board of Medicine and Surgery;

(p) Board of Mental Health Practice;

(q) Board of Nursing;

(r) Board of Nursing Home Administration;

(s) Board of Occupational Therapy Practice;

(t) Board of Optometry;

(u) Board of Pharmacy;

(v) Board of Physical Therapy;

(w) Board of Podiatry;

(x) Board of Psychology;

(y) Board of Respiratory Care Practice;

(z) Board of Veterinary Medicine and Surgery; and

(aa) Water Well Standards and Contractors' Licensing Board.

(2) Any change made by the Legislature of the names of boards listed in this section shall not change the membership of such boards or affect the validity of any action taken by or the status of any action pending before any of such boards. Any such board newly named by the Legislature shall be the direct and only successor to the board as previously named.



38-168 Boards; conflict of interest.

The department may establish definitions of conflicts of interest for members of the boards and may establish procedures in the case such a conflict arises. For purposes of this section, conflict of interest includes financial, professional, or personal obligations that may compromise or present the appearance of compromising the judgment of a member in the performance of his or her duties.



38-169 Board; organization.

Each board shall organize annually at its first meeting subsequent to December 1 and shall select a chairperson, a vice-chairperson, and a secretary from its own membership.



38-170 Board; business; how transacted.

The department shall, as far as practicable, provide for the conducting of the business of the boards by mail and may hold meetings by teleconference or videoconference subject to the Open Meetings Act. Any official action or vote of the members of a board taken by mail shall be preserved in the records of the department and shall be recorded in the board's minutes by the department.



38-171 Board; advisory committee or body; compensation; limitation; expenses.

Each member of a board shall, in addition to necessary traveling and lodging expenses, receive a per diem for each day actually engaged in the discharge of his or her duties, including compensation for the time spent in traveling to and from the place of conducting business. Traveling and lodging expenses shall be on the same basis as provided in sections 81-1174 to 81-1177. The compensation per day shall not exceed fifty dollars and shall be determined by each board with the approval of the department. Persons serving on an advisory committee or body under section 38-161 shall receive remuneration of expenses as provided in sections 81-1174 to 81-1177, including compensation for time spent in traveling to and from the place of conducting business, and a per diem of fifty dollars.



38-172 Board; national organization or related meetings; attendance.

Each board may select one or more of its members to attend the annual meeting of the national organization of state boards of such profession or other related meetings. Any member so selected shall receive his or her necessary traveling and lodging expenses in attending such meetings on the same basis as provided in sections 81-1174 to 81-1177.



38-173 Board; liability; exemption; when.

No member of a board, no expert retained by the department, and no member of a profession who provides consultation to or testimony for the department shall be liable in damages to any person for slander, libel, defamation of character, breach of any privileged communication, or otherwise for any action taken or recommendation made within the scope of the functions of such board or expert or the consultation or testimony given by such person, if such board member, expert, or person acts without malice and in the reasonable belief that such action, recommendation, consultation, or testimony is warranted by the facts known to him or her after a reasonable effort is made to obtain the facts on which such action is taken, recommendation is made, or consultation or testimony is provided.



38-174 Department; responsibilities; costs; how paid.

The department shall be responsible for the general administration of the activities of each of the boards. The cost of operation and administration of the boards shall be paid from the General Fund and the Professional and Occupational Credentialing Cash Fund.



38-175 Licensee Assistance Program; authorized; participation; immunity from liability; confidentiality; referral; limitation.

(1) The department may contract to provide a Licensee Assistance Program to credential holders regulated by the department. The program shall be limited to providing education, referral assistance, and monitoring of compliance with treatment for abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance and shall be limited to voluntary participation by credential holders.

(2)(a) Participation in the program shall be confidential, except that if any evaluation by the program determines that the abuse, dependence, or active addiction may be of a nature which constitutes a danger to the public health and safety by the person's continued practice or if the person fails to comply with any term or condition of a treatment plan, the program shall report the same to the director.

(b) Participation in the program shall not preclude the investigation of alleged statutory violations which could result in disciplinary action against the person's credential or criminal action against the person.

(3) Any report from any person or from the program to the department indicating that a credential holder is suffering from abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession shall be treated as a complaint against such credential and shall subject such credential holder to discipline under sections 38-186 to 38-1,100.

(4) No person who makes such a report to the program or from the program to the department shall be liable in damages to any person for slander, libel, defamation of character, breach of any privileged communication, or other criminal or civil action of any nature, whether direct or derivative, for making such report or providing information to the program or department in accordance with this section. The identity of any person making such a report or providing information leading to the making of a report shall be confidential.

(5) Any person who contacts the department for information on or assistance in obtaining referral or treatment of himself or herself or any other person credentialed by the department for abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession shall be referred to the program. Such inquiries shall not be used by the department as the basis for investigation for disciplinary action, except that such limitation shall not apply to complaints or any other reports or inquiries made to the department concerning persons who may be suffering from abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession or when a complaint has been filed or an investigation or disciplinary or other administrative proceeding is in process.



38-176 Director; jurisdiction of proceedings; grounds for denial of credential.

(1) The director shall have jurisdiction of proceedings (a) to deny the issuance of a credential, (b) to refuse renewal of a credential, and (c) to discipline a credential holder.

(2) Except as otherwise provided in section 38-1,119, if an applicant for an initial credential or for renewal of a credential to practice a profession does not meet all of the requirements for the credential, the department shall deny issuance or renewal of the credential.



38-177 Disciplinary actions; terms, defined.

For purposes of sections 38-178, 38-179, and 38-184:

(1) Confidential information means information protected as privileged under applicable law;

(2) Conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere or non vult contendere made to a formal criminal charge or a judicial finding of guilt irrespective of the pronouncement of judgment or the suspension thereof and includes instances in which the imposition or the execution of sentence is suspended following a judicial finding of guilt and the defendant is placed on probation; and

(3) Pattern of incompetent or negligent conduct means a continued course of incompetent or negligent conduct in performing the duties of the profession.



38-178 Disciplinary actions; grounds.

Except as otherwise provided in sections 38-1,119 to 38-1,123, a credential to practice a profession may be denied, refused renewal, or have other disciplinary measures taken against it in accordance with section 38-185 or 38-186 on any of the following grounds:

(1) Misrepresentation of material facts in procuring or attempting to procure a credential;

(2) Immoral or dishonorable conduct evidencing unfitness to practice the profession in this state;

(3) Abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance;

(4) Failure to comply with a treatment program or an aftercare program, including, but not limited to, a program entered into under the Licensee Assistance Program established pursuant to section 38-175;

(5) Conviction of (a) a misdemeanor or felony under Nebraska law or federal law, or (b) a crime in any jurisdiction which, if committed within this state, would have constituted a misdemeanor or felony under Nebraska law and which has a rational connection with the fitness or capacity of the applicant or credential holder to practice the profession;

(6) Practice of the profession (a) fraudulently, (b) beyond its authorized scope, (c) with gross incompetence or gross negligence, or (d) in a pattern of incompetent or negligent conduct;

(7) Practice of the profession while the ability to practice is impaired by alcohol, controlled substances, drugs, mind-altering substances, physical disability, mental disability, or emotional disability;

(8) Physical or mental incapacity to practice the profession as evidenced by a legal judgment or a determination by other lawful means;

(9) Illness, deterioration, or disability that impairs the ability to practice the profession;

(10) Permitting, aiding, or abetting the practice of a profession or the performance of activities requiring a credential by a person not credentialed to do so;

(11) Having had his or her credential denied, refused renewal, limited, suspended, revoked, or disciplined in any manner similar to section 38-196 by another state or jurisdiction based upon acts by the applicant or credential holder similar to acts described in this section;

(12) Use of untruthful, deceptive, or misleading statements in advertisements, including failure to comply with section 38-124;

(13) Conviction of fraudulent or misleading advertising or conviction of a violation of the Uniform Deceptive Trade Practices Act;

(14) Distribution of intoxicating liquors, controlled substances, or drugs for any other than lawful purposes;

(15) Violations of the Uniform Credentialing Act or the rules and regulations relating to the particular profession;

(16) Unlawful invasion of the field of practice of any profession regulated by the Uniform Credentialing Act which the credential holder is not credentialed to practice;

(17) Violation of the Uniform Controlled Substances Act or any rules and regulations adopted pursuant to the act;

(18) Failure to file a report required by section 38-1,124, 38-1,125, or 71-552;

(19) Failure to maintain the requirements necessary to obtain a credential;

(20) Violation of an order issued by the department;

(21) Violation of an assurance of compliance entered into under section 38-1,108;

(22) Failure to pay an administrative penalty;

(23) Unprofessional conduct as defined in section 38-179; or

(24) Violation of the Automated Medication Systems Act.

"Grossly immoral" and "dishonorable" conduct under subdivision (2) of this section contemplates conduct that shows that a person guilty of it either is intellectually or morally incompetent to practice the profession or morally incompetent to practice the profession or has committed an act or acts of a nature likely to jeopardize the interest of the public; it does not authorize revocation for trivial reasons or for a mere breach of the generally accepted ethics of the profession. Poor v. State, 266 Neb. 183, 663 N.W.2d 109 (2003).

Pursuant to subsection (5)(d) of this section (subdivision (6)(d) of section 38-178), a district court is correct in concluding that a record lacks the quantum of evidence necessary to support a reasonable inference that a physician was grossly incompetent in treatment of a patient when: Experts testified that they would have found other procedures preferable, assessed the situation more thoroughly, or acted earlier in the course of treatment; experts agreed that the physician's actions were not contrary to the indications and information he or she had received at the time; and positive assessments of the physician's basic skill level were not contradicted by any evidence in the record. Pursuant to subsection (5)(d) of this section (subdivision (6)(d) of section 38-178), the term "gross incompetence" connotes such an extreme deficiency on the part of a physician in the basic knowledge and skill necessary for diagnosis and treatment that one may reasonably question the physician's ability to practice medicine at the threshold level of professional competence. Langvardt v. Horton, 254 Neb. 878, 581 N.W.2d 60 (1998).

Under subsection (10) of this section (as it existed in 1993), the word "includes" is restricted by the language which specifies the sources referred to. Thus, a violation of standards of the medical profession not defined by the statute or rules and regulations does not define unprofessional conduct for the purposes of the statute. Curry v. State ex rel. Stenberg, 242 Neb. 695, 496 N.W.2d 512 (1993).

Section is permissive, revocation following conviction for a serious criminal act was not abuse of discretion. State ex rel. Meyer v. Eyen, 184 Neb. 848, 172 N.W.2d 617 (1969).

A physician's license may be revoked for unprofessional conduct before conviction in a competent court. Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908).

In proceedings to revoke a physician's license on grounds of producing a criminal abortion, trial and conviction of such a charge by a competent court is not a condition precedent to said proceedings. Munk v. Frink, 81 Neb. 631, 116 N.W. 525 (1908), 17 L.R.A.N.S. 439 (1908).

State does not have to prove that a federal felony conviction under subsection (4) of this section (subdivision (5) of section 38-178) is also a violation of Nebraska law. Sedivy v. State ex rel. Stenberg, 5 Neb. App. 745, 567 N.W.2d 784 (1997).

The judiciary will not interfere with executive officers in the performance of duties which are discretionary in their nature or involve the exercise of judgment; there exists no power in the courts to act upon the officer so as to interfere with the exercise of that judgment while the matter is properly before the officer for action. Roseberry v. Wright, 2 Neb. App. 248, 508 N.W.2d 867 (1993).



38-179 Disciplinary actions; unprofessional conduct, defined.

For purposes of section 38-178, unprofessional conduct means any departure from or failure to conform to the standards of acceptable and prevailing practice of a profession or the ethics of the profession, regardless of whether a person, consumer, or entity is injured, or conduct that is likely to deceive or defraud the public or is detrimental to the public interest, including, but not limited to:

(1) Receipt of fees on the assurance that an incurable disease can be permanently cured;

(2) Division of fees, or agreeing to split or divide the fees, received for professional services with any person for bringing or referring a consumer other than (a) with a partner or employee of the applicant or credential holder or his or her office or clinic, (b) with a landlord of the applicant or credential holder pursuant to a written agreement that provides for payment of rent based on gross receipts, (c) with a former partner or employee of the applicant or credential holder based on a retirement plan or separation agreement, or (d) by a person credentialed pursuant to the Water Well Standards and Contractors' Practice Act;

(3) Obtaining any fee for professional services by fraud, deceit, or misrepresentation, including, but not limited to, falsification of third-party claim documents;

(4) Cheating on or attempting to subvert the credentialing examination;

(5) Assisting in the care or treatment of a consumer without the consent of such consumer or his or her legal representative;

(6) Use of any letters, words, or terms, either as a prefix, affix, or suffix, on stationery, in advertisements, or otherwise, indicating that such person is entitled to practice a profession for which he or she is not credentialed;

(7) Performing, procuring, or aiding and abetting in the performance or procurement of a criminal abortion;

(8) Knowingly disclosing confidential information except as otherwise permitted by law;

(9) Commission of any act of sexual abuse, misconduct, or exploitation related to the practice of the profession of the applicant or credential holder;

(10) Failure to keep and maintain adequate records of treatment or service;

(11) Prescribing, administering, distributing, dispensing, giving, or selling any controlled substance or other drug recognized as addictive or dangerous for other than a medically accepted therapeutic purpose;

(12) Prescribing any controlled substance to (a) oneself or (b) except in the case of a medical emergency (i) one's spouse, (ii) one's child, (iii) one's parent, (iv) one's sibling, or (v) any other person living in the same household as the prescriber;

(13) Failure to comply with any federal, state, or municipal law, ordinance, rule, or regulation that pertains to the applicable profession;

(14) Disruptive behavior, whether verbal or physical, which interferes with consumer care or could reasonably be expected to interfere with such care; and

(15) Such other acts as may be defined in rules and regulations.

Nothing in this section shall be construed to exclude determination of additional conduct that is unprofessional by adjudication in individual contested cases.

Under the former law, the general definition in the introductory paragraph of this section does not include as unprofessional conduct a single act of ordinary negligence. Mahnke v. State, 276 Neb. 57, 751 N.W.2d 635 (2008).

Performance of a criminal abortion is immoral, unprofessional, and dishonorable conduct justifying revocation of license to practice medicine and surgery. State ex rel. Sorensen v. Lake, 121 Neb. 331, 236 N.W. 762 (1931).

Disclosure by a physician of the contagious or infectious nature of a patient's disease to a person who might become exposed is not a betrayal of a professional secret which will constitute unprofessional conduct. Simonsen v. Swenson, 104 Neb. 224, 177 N.W. 831 (1920), 9 A.L.R. 1250 (1920).



38-180 Disciplinary actions; evidence of discipline by another state or jurisdiction.

For purposes of subdivision (11) of section 38-178, a certified copy of the record of denial, refusal of renewal, limitation, suspension, or revocation of a license, certificate, registration, or other similar credential or the taking of other disciplinary measures against it by another state or jurisdiction shall be conclusive evidence of a violation.



38-181 Initial credential to operate business; renewal of credential; denial by department; powers of department.

If an applicant for an initial credential to operate a business does not meet all of the requirements for the credential, the department shall deny issuance of the credential. If an applicant for an initial credential to operate a business or a credential holder applying for renewal of the credential to operate a business has committed any of the acts set out in section 38-182, the department may deny issuance or refuse renewal of the credential or may issue or renew the credential subject to any of the terms imposed under section 38-196 in order to protect the public.



38-182 Disciplinary actions; credential to operate business; grounds.

A credential to operate a business may be denied, refused renewal, or have disciplinary measures taken against it in accordance with section 38-196 on any of the following grounds:

(1) Violation of the Uniform Credentialing Act or the rules and regulations adopted and promulgated under such act relating to the applicable business;

(2) Committing or permitting, aiding, or abetting the commission of any unlawful act;

(3) Conduct or practices detrimental to the health or safety of an individual served or employed by the business;

(4) Failure to allow an agent or employee of the department access to the business for the purposes of inspection, investigation, or other information collection activities necessary to carry out the duties of the department;

(5) Discrimination or retaliation against an individual served or employed by the business who has submitted a complaint or information to the department or is perceived to have submitted a complaint or information to the department; or

(6) Failure to file a report required by section 71-552.



38-183 Credential issued by department; temporary suspension or limitation; notice and hearing not required; when; duration.

(1) The department may temporarily suspend or temporarily limit any credential issued by the department without notice or a hearing if the director determines that there is reasonable cause to believe that grounds exist under section 38-178 or 38-182 for the revocation, suspension, or limitation of the credential and that the credential holder's continuation in practice or operation would constitute an imminent danger to the public health and safety. Simultaneously with any such action, the department shall institute proceedings for a hearing on the grounds for revocation, suspension, or limitation of the credential. Such hearing shall be held no later than fifteen days from the date of such temporary suspension or temporary limitation of the credential.

(2) A continuance of the hearing shall be granted by the department upon the written request of the credential holder, and such a continuance shall not exceed thirty days unless waived by the credential holder. A temporary suspension or temporary limitation order by the director shall take effect when served upon the credential holder.

(3) In no case shall a temporary suspension or temporary limitation of a credential under this section be in effect for a period of time in excess of ninety days unless waived by the credential holder. If a decision is not reached within ninety days, the credential shall be reinstated unless and until the department reaches a decision to revoke, suspend, or limit the credential or otherwise discipline the credential holder.



38-184 Credential; disciplinary actions; time when taken.

If an applicant for a credential or a credential holder is convicted of an offense for which the credential may be denied or refused renewal or have other disciplinary measures taken against it in accordance with section 38-196, such denial, refusal of renewal, or disciplinary measures may be taken when the time for appeal of the conviction has elapsed or the conviction has been affirmed on appeal or an order granting probation is made suspending the imposition or the execution of sentence, irrespective of any subsequent order under any statute allowing such person to withdraw his or her plea of guilty, nolo contendere, or non vult contendere and to enter a plea of not guilty, or setting aside the verdict of guilty or the conviction, or releasing the person from probation, or dismissing the accusation, information, or indictment.



38-185 Credential; denial; refuse renewal; notice; hearing.

To deny or refuse renewal of a credential, the department shall notify the applicant or credential holder in writing of the action taken and the reasons for the determination. The denial or refusal to renew shall become final thirty days after mailing the notice unless the applicant or credential holder, within such thirty-day period, requests a hearing in writing. The hearing shall be conducted in accordance with the Administrative Procedure Act.

The judiciary will not interfere with executive officers in the performance of duties which are discretionary in their nature or involve the exercise of judgment; there exists no power in the courts to act upon the officer so as to interfere with the exercise of that judgment while the matter is properly before the officer for action. Roseberry v. Wright, 2 Neb. App. 248, 508 N.W.2d 867 (1993).



38-186 Credential; discipline; petition by Attorney General; hearing; department; powers and duties.

(1) A petition shall be filed by the Attorney General in order for the director to discipline a credential obtained under the Uniform Credentialing Act to:

(a) Practice or represent oneself as being certified under any of the practice acts enumerated in subdivisions (1) through (19) and (21) through (35) of section 38-101; or

(b) Operate as a business for the provision of services in body art; cosmetology; emergency medical services; esthetics; funeral directing and embalming; massage therapy; and nail technology in accordance with subsection (3) of section 38-121.

(2) The petition shall be filed in the office of the director. The department may withhold a petition for discipline or a final decision from public access for a period of five days from the date of filing the petition or the date the decision is entered or until service is made, whichever is earliest.

(3) The proceeding shall be summary in its nature and triable as an equity action and shall be heard by the director or by a hearing officer designated by the director under rules and regulations of the department. Affidavits may be received in evidence in the discretion of the director or hearing officer. The department shall have the power to administer oaths, to subpoena witnesses and compel their attendance, and to issue subpoenas duces tecum and require the production of books, accounts, and documents in the same manner and to the same extent as the district courts of the state. Depositions may be used by either party.



38-187 Credential; discipline; petition; form; other pleadings.

The following rules shall govern the form of the petition in cases brought pursuant to section 38-186:

(1) The state shall be named as plaintiff and the credential holder as defendant;

(2) The charges against the credential holder shall be stated with reasonable definiteness;

(3) Amendments may be made as in ordinary actions in the district court; and

(4) All allegations shall be deemed denied, but the credential holder may plead thereto if he or she desires.

Under former law, the complaint was sufficient if it informed the accused of the nature of the wrong laid to his charge and of the particular instance of its perpetration. Munk v. Frink, 75 Neb. 172, 106 N.W. 425 (1905).



38-188 Credential; discipline; hearing; time; place.

Upon presentation of the petition to the director, he or she shall make an order fixing the time and place for the hearing, which shall not be less than thirty nor more than sixty days thereafter.



38-189 Credential; discipline; hearing; notice; how served.

Notice of the filing of a petition pursuant to section 38-186 and of the time and place of hearing shall be served upon the credential holder at least ten days before the hearing. The notice may be served by any method specified in section 25-505.01, or the director may permit substitute or constructive service as provided in section 25-517.02 when service cannot be made with reasonable diligence by any of the methods specified in section 25-505.01.



38-190 Petition for disciplinary action; disposition prior to order; methods; Attorney General; duties.

(1) Any petition filed pursuant to section 38-186 may, at any time prior to the entry of any order by the director, be disposed of by stipulation, agreed settlement, consent order, or similar method as agreed to between the parties. A proposed settlement shall be submitted and considered in camera and shall not be a public record unless accepted by the director. The director may review the input provided to the Attorney General by the board pursuant to subsection (2) of this section. If the settlement is acceptable to the director, he or she shall make it the sole basis of any order he or she enters in the matter, and it may be modified or added to by the director only upon the mutual consent of both of the parties thereto. If the settlement is not acceptable to the director, it shall not be admissible in any subsequent hearing and it shall not be considered in any manner as an admission.

(2) The Attorney General shall not enter into any agreed settlement or dismiss any petition without first having given notice of the proposed action and an opportunity to the appropriate board to provide input into the terms of the settlement or on dismissal. The board shall have fifteen days from the date of the Attorney General's request to respond, but the recommendation of the board, if any, shall not be binding on the Attorney General. Meetings of the board for such purpose shall be in closed session, and any recommendation by the board to the Attorney General shall not be a public record until the pending action is complete, except that if the director reviews the input provided to the Attorney General by the board as provided in subsection (1) of this section, the credential holder shall also be provided a copy of the input and opportunity to respond in such manner as the director determines.



38-191 Credential; disciplinary action; hearing; failure to appear; effect.

If a credential holder fails to appear, either in person or by counsel, at the time and place designated in the notice required by section 38-189, the director, after receiving satisfactory evidence of the truth of the charges, shall order the credential revoked or suspended or shall take any or all of the other appropriate disciplinary measures authorized by section 38-196 against the credential.



38-192 Credential; disciplinary action; director; sanctions; powers.

If the director determines upon completion of a hearing under section 38-186 that a violation has occurred, the director may, at his or her discretion, consult with the appropriate board concerning sanctions to be imposed or terms and conditions of the sanctions. When the director consults with a board, the credential holder and the Attorney General shall be provided with a copy of the director's request, the recommendation of the board, and an opportunity to respond in such manner as the director determines. The director shall have the authority through entry of an order to exercise in his or her discretion any or all of the sanctions authorized under section 38-196.



38-193 Credential; disciplinary action; partial-birth abortion; director; powers and duties.

If the petition is brought with respect to subdivision (3) of section 38-2021, the director shall make findings as to whether the licensee's conduct was necessary to save the life of a mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. The director shall have the authority through entry of an order to exercise in his or her discretion any or all of the sanctions authorized under section 38-196, irrespective of the petition.



38-194 Credential; disciplinary action; costs; how taxed.

If the order issued regarding discipline of a credential is adverse to the credential holder, the costs shall be charged to him or her as in ordinary civil actions in the district court, but if the state is the unsuccessful party, the costs shall be paid out of any money in the Professional and Occupational Credentialing Cash Fund available for that purpose. Witness fees and costs may be taxed according to the rules prevailing in the district court.



38-195 Credential; disciplinary action; costs; when not collectible; how paid.

All costs accrued at the instance of the state when it is the successful party in a proceeding to discipline a credential, which the Attorney General certifies cannot be collected from the defendant, shall be paid out of any available funds in the Professional and Occupational Credentialing Cash Fund.



38-196 Credential; disciplinary action; sanctions authorized.

Upon the completion of any hearing held regarding discipline of a credential, the director may dismiss the action or impose any of the following sanctions:

(1) Censure;

(2) Probation;

(3) Limitation;

(4) Civil penalty;

(5) Suspension; or

(6) Revocation.

While a $10,000 fine imposed under this section may well serve a punitive purpose in certain cases, it will not be assumed in a vacuum that a potential fine not actually imposed could serve only primarily punitive purposes. State v. Wolf, 250 Neb. 352, 549 N.W.2d 183 (1996).

The power of courts to review the action of a professional board of examiners in its refusal to recommend reinstatement of a revoked license is not decided, but if such power exists, it is limited to a determination based on whether or not the board's action was arbitrary or capricious. Coil v. Department of Health, 189 Neb. 606, 204 N.W.2d 167 (1973).

Summary equity proceeding for revocation of physician's license was sustained. State ex rel. Sorensen v. Lake, 121 Neb. 331, 236 N.W. 762 (1931).

Under former law, proceedings before the state board were summary in nature and technical rules for trial were disregarded. Munk v. Frink, 81 Neb. 631, 116 N.W. 525 (1908), 17 L.R.A.N.S. 439 (1908).



38-197 Credential; disciplinary action; additional terms and conditions of discipline.

If any discipline is imposed pursuant to section 38-196, the director may, in addition to any other terms and conditions of that discipline:

(1) Require the credential holder to obtain additional professional training and to pass an examination upon the completion of the training. The examination may be written or oral or both and may be a practical or clinical examination or both or any or all of such combinations of written, oral, practical, and clinical, at the option of the director;

(2) Require the credential holder to submit to a complete diagnostic examination by one or more physicians or other qualified professionals appointed by the director. If the director requires the credential holder to submit to such an examination, the director shall receive and consider any other report of a complete diagnostic examination given by one or more physicians or other qualified professionals of the credential holder's choice if the credential holder chooses to make available such a report or reports by his or her physician or physicians or other qualified professionals; and

(3) Limit the extent, scope, or type of practice of the credential holder.



38-198 Civil penalty; manner of collection; attorney's fees and costs; disposition.

If a civil penalty is imposed pursuant to section 38-196, it shall not exceed twenty thousand dollars. Any civil penalty assessed and unpaid shall constitute a debt to the State of Nebraska which may be collected in the manner of a lien foreclosure or sued for and recovered in a proper form of action in the name of the state in the district court of the county in which the violator resides or owns property. The department may also collect in such action attorney's fees and costs incurred in the collection of the civil penalty. The department shall, within thirty days from receipt, remit any collected civil penalty to the State Treasurer to be disposed of in accordance with Article VII, section 5, of the Constitution of Nebraska.



38-199 Credential; disciplinary action; suspension; effect.

If suspension is imposed pursuant to section 38-196, the credential holder shall not engage in the practice of a profession during the time for which the credential is suspended. The suspension shall be for a definite period of time to be set by the director. The director may provide that the credential shall be (1) automatically reinstated upon expiration of such period, (2) reinstated if the terms and conditions as set by the director are satisfied, or (3) reinstated subject to probation or limitations or conditions upon the practice of the credential holder.



38-1,100 Credential; disciplinary action; revocation; effect.

If revocation is imposed pursuant to section 38-196, the credential holder shall not engage in the practice of the profession after a credential to practice such profession is revoked. Such revocation shall be for all times, except that at any time after the expiration of two years, application may be made for reinstatement pursuant to section 38-148.



38-1,101 Contested cases; chief medical officer; duties.

If a chief medical officer is appointed pursuant to section 81-3115, he or she shall perform the duties of the director for decisions in contested cases under the Uniform Credentialing Act other than contested cases under sections 38-1,119 to 38-1,123.



38-1,102 Appeal; procedure.

Both parties to disciplinary proceedings under the Uniform Credentialing Act shall have the right of appeal, and the appeal shall be in accordance with the Administrative Procedure Act. The case shall be heard at a time fixed by the district court. It shall be advanced and take precedence over all other cases upon the court calendar except worker's compensation and criminal cases.

The power of courts to review the action of a professional board of examiners in its refusal to recommend reinstatement of a revoked license is not decided, but if such power exists, it is limited to a determination based on whether or not the board's action was arbitrary or capricious. Coil v. Department of Health, 189 Neb. 606, 204 N.W.2d 167 (1973).



38-1,103 Consultant to department from board; authorized.

A board may designate one of its professional members to serve as a consultant to the department in reviewing complaints and on issues of professional practice that may arise during the course of an investigation. Such consultation shall not be required for the department to evaluate a complaint or to proceed with an investigation. A board may also recommend or confer with a consultant member of its profession to assist the board or department on issues of professional practice.



38-1,104 Complaint; decision not to investigate; notice; review; notice to credential holder; when.

(1) If the department determines that a complaint will not be investigated, the department shall notify the complainant of such determination. At the request of the complainant, the appropriate board may review the complaint and provide its recommendation to the department on whether the complaint merits investigation.

(2) The department shall notify the credential holder that a complaint has been filed and that an investigation will be conducted except when the department determines that such notice may prejudice an investigation.



38-1,105 Investigations; department; progress reports to appropriate board; board review; board; powers and duties; review by Attorney General; meetings in closed session.

(1) The department shall advise the appropriate board on the progress of investigations. If requested by the complainant, the identity of the complainant shall not be released to the board.

(2) When the department determines that an investigation is complete, the department shall consult with the board to obtain its recommendation for submission to the Attorney General. In making a recommendation, the board may review all investigative reports and have full access to the investigational file of the department and any previous investigational information in the files of the department on the credential holder that may be relevant to the investigation, except that (a) reports or other documents of any law enforcement agency provided to the department shall not be available for board review except to the extent such law enforcement agency gives permission for release to the board and (b) reports provided by any other agency or public or private entity, which reports are confidential in that agency's or entity's possession and are provided with the express expectation that the report will not be disclosed, may be withheld from board review.

(3) The recommendation of the board shall be made part of the completed investigational report of the department and submitted to the Attorney General. The recommendation of the board shall include, but not be limited to:

(a) The specific violations of any statute, rule, or regulation that the board finds substantiated based upon the investigation;

(b) Matters which the board believes require additional investigation; and

(c) The disposition or possible dispositions that the board believes appropriate under the circumstances.

(4) If the department and the board disagree on the basis for investigation or if the board recommends additional investigation and the department and board disagree on the necessity of additional investigation, the matter shall be forwarded to the Attorney General for review and determination.

(5) All meetings of the boards or between a board and staff of the department or the Attorney General on investigatory matters shall be held in closed session, including the voting of the board on any matter pertaining to the investigation or recommendation.



38-1,106 Reports, complaints, and records not public records; limitations on use; prohibited disclosure; penalty; application material; how treated; confidentiality.

(1) Reports under sections 38-1,129 to 38-1,136, complaints, and investigational records of the department shall not be public records, shall not be subject to subpoena or discovery, and shall be inadmissible in evidence in any legal proceeding of any kind or character except a contested case before the department. Such reports, complaints, or records shall be a public record if made part of the record of a contested case before the department. No person, including, but not limited to, department employees and members of a board, having access to such reports, complaints, or investigational records shall disclose such information in violation of this section, except that the department may exchange such information with law enforcement and other state licensing agencies as necessary and appropriate in the discharge of the department's duties and only under circumstances to ensure against unauthorized access to such information. Violation of this subsection is a Class I misdemeanor.

(2) Investigational records, reports, and files pertaining to an application for a credential shall not be a public record until action is taken to grant or deny the application and may be withheld from disclosure thereafter under section 84-712.05.

(3) The identity of any person making a report, providing information leading to the making of a report, or otherwise providing information to the department, a board, or the Attorney General included in such reports, complaints, or investigational records shall be confidential whether or not the record of the investigation becomes a public record.

The evidentiary privilege under this section belongs to the Department of Health and Human Services, not the credential holder, and is limited to protecting the department's incident reports, complaints, and investigatory records when they are not included in a contested hearing. It does not preclude discovery of information available independent of the department's investigation. Stetson v. Silverman, 278 Neb. 389, 770 N.W.2d 632 (2009).



38-1,107 Violations; department; Attorney General; powers and duties; applicability of section.

(1) Except as provided in subsection (2) of this section, the department shall provide the Attorney General with a copy of all complaints it receives and advise the Attorney General of investigations it makes which may involve any possible violation of statutes or rules and regulations by a credential holder. The Attorney General shall then determine which, if any, statutes, rules, or regulations the credential holder has violated and the appropriate legal action to take. The Attorney General may (a) elect to file a petition under section 38-186 or not to file a petition, (b) negotiate a voluntary surrender or voluntary limitation pursuant to section 38-1,109, or (c) in cases involving a minor or insubstantial violation, refer the matter to the appropriate board for the opportunity to resolve the matter by recommending to the Attorney General that he or she enter into an assurance of compliance with the credential holder in lieu of filing a petition. An assurance of compliance shall not constitute discipline against a credential holder.

(2) This section does not apply to the following professions or businesses: Asbestos abatement, inspection, project design, and training; lead-based paint abatement, inspection, project design, and training; medical radiography; radon detection, measurement, and mitigation; water system operation; and constructing or decommissioning water wells and installing water well pumps and pumping equipment.



38-1,108 Referral to board; assurance of compliance; recommendation.

Upon referral of a matter under section 38-1,107 by the Attorney General, the board may:

(1) Advise the Attorney General on the content of an agreement to serve as the basis of an assurance of compliance. The Attorney General may contact the credential holder to reach, by voluntary agreement, an assurance of compliance. The assurance shall include a statement of the statute, rule, or regulation in question, a description of the conduct that would violate such statute, rule, or regulation, the assurance of the credential holder that he or she will not engage in such conduct, and acknowledgment by the credential holder that violation of the assurance constitutes unprofessional conduct. Such assurance shall be signed by the credential holder and shall become a part of the public record of the credential holder. The credential holder shall not be required to admit to any violation of the law, and the assurance shall not be construed as such an admission; or

(2) Recommend that the Attorney General file a petition under section 38-186.



38-1,109 Credential holder; voluntarily surrender or limit credential; department; powers; written order of director; violation of terms and conditions; effect.

(1) A credential holder may submit to the department an offer to voluntarily surrender or limit any credential issued by the department pursuant to the Uniform Credentialing Act. Any such offer may be made to surrender or limit the credential permanently, for an indefinite period of time, or for a specific or definite period of time. The offer shall be made in writing and shall include (a) the reason for the offer of voluntary surrender or limitation, (b) whether the offer is for a permanent, indefinite, or definite period of time, and (c) any terms and conditions that the credential holder wishes to have the department consider and apply to the voluntary surrender or limitation of the credential.

(2) The department may accept an offer of voluntary surrender or limitation of a credential (a) based on an offer made by the credential holder on his or her own volition, (b) based on an offer made with the agreement of the Attorney General for cases brought under section 38-1,107 or the legal counsel of the department for cases brought under sections 38-1,119 to 38-1,123 to resolve a pending disciplinary matter, (c) in lieu of filing a petition for disciplinary action, or (d) in response to a notice of disciplinary action.

(3) The department may reject an offer of voluntary surrender of a credential under circumstances which include, but are not limited to, when such credential (a) is under investigation, (b) has a disciplinary action pending but a disposition has not been rendered, or (c) has had a disciplinary action taken against it.

(4) In all instances, the decision shall be issued in the form of a written order by the director. The order shall be issued within thirty days after receipt of the offer of voluntary surrender or limitation and shall specify (a) whether the department accepts or rejects the offer of voluntary surrender and (b)(i) the terms and conditions under which the voluntary surrender is accepted or (ii) the basis for a rejection of an offer of voluntary surrender. The terms and conditions governing the acceptance of a voluntary surrender shall include, but not be limited to, the duration of the surrender, whether the credential holder may apply to have the credential reinstated, and any terms and conditions for any such reinstatement.

(5) A limitation may be placed upon the right of the credential holder to practice a profession or operate a business to such extent, for such time, and under such conditions as imposed by the director.

(6) Violation of any of the terms and conditions of a voluntary surrender or limitation by the credential holder shall be due cause for the refusal of renewal of the credential, for the suspension or revocation of the credential, or for refusal to restore the credential.



38-1,110 Complaint alleging dependence or disability; director; investigation; report; review by board; finding; effect.

(1) When the department has received a complaint or report by any person or any report has been made to the director by the Licensee Assistance Program under section 38-175 alleging that an applicant for a credential or a person credentialed to practice any profession is suffering from abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession or illness, deterioration, or disability that impairs the ability to practice the profession, the director shall investigate such complaint to determine if any reasonable cause exists to question the qualification of the applicant or credential holder to practice or to continue to practice such profession.

(2) If the director on the basis of such investigation or, in the absence of such complaint, upon the basis of his or her own independent knowledge finds that reasonable cause exists to question the qualification of the applicant or credential holder to practice such profession because of abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession or illness, deterioration, or disability that impairs the ability to practice the profession, the director shall report such finding and evidence supporting it to the appropriate board.

(3) If such board agrees that reasonable cause exists to question the qualification of such applicant or credential holder, the board shall appoint a committee of three qualified physicians or other qualified professionals to examine the applicant or credential holder and to report their findings and conclusions to the board. The cost of the examination shall be treated as a base cost of credentialing under section 38-152. The board shall then consider the findings and the conclusions of the physicians or other qualified professionals and any other evidence or material which may be submitted to that board by the applicant or credential holder, by the director, or by any other person and shall then determine if the applicant or credential holder is qualified to practice or to continue to practice such profession in the State of Nebraska.

(4) If such board finds the applicant or credential holder to be not qualified to practice or to continue to practice such profession because of abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession or illness, deterioration, or disability that impairs the ability to practice the profession, the board shall so certify that fact to the director with a recommendation for the denial, refusal of renewal, limitation, suspension, or revocation of such credential. The director shall thereupon deny, refuse renewal of, suspend, or revoke the credential or limit the ability of the credential holder to practice such profession in the state in such manner and to such extent as the director determines to be necessary for the protection of the public.



38-1,111 Credential; disciplinary action because of physical or mental disability; duration; when issued, returned, or reinstated; manner.

(1) The denial, refusal of renewal, limitation, or suspension of a credential as provided in section 38-1,110 shall continue in effect until reversed on appeal pursuant to section 38-1,113 or until the cause of such denial, refusal of renewal, limitation, or suspension no longer exists and the appropriate board finds, upon competent examination or evaluation by a qualified physician or other qualified professional selected or approved by the department, that the applicant or credential holder is qualified to engage in the practice of the profession. The cost of the examination or evaluation shall be paid by the applicant or credential holder.

(2) Upon such finding the director, notwithstanding the provision of any other statute, shall issue, return, or reinstate such credential or remove any limitation on such credential if the applicant or credential holder is otherwise qualified as determined by the appropriate board to practice or to continue in the practice of the profession.



38-1,112 Refusal to submit to physical or mental examination or chemical dependency evaluation; effect.

Refusal of an applicant or credential holder to submit to a physical or mental examination or chemical dependency evaluation requested by the appropriate board or the department pursuant to section 38-1,110 or 38-1,111 to determine his or her qualifications to practice or to continue in the practice of the profession for which application was made or for which he or she is credentialed by the department shall be just cause for denial of the application or for refusal of renewal or suspension of his or her credential automatically by the director until such examination or evaluation has been made.



38-1,113 Disciplinary action involving dependence or disability; appeal.

Any applicant or credential holder shall have the right to request a hearing on an order denying, refusing renewal of, limiting, suspending, or revoking a credential to practice a profession because of abuse of, dependence on, or active addiction to alcohol, any controlled substance, or any mind-altering substance that impairs the ability to practice the profession or illness, deterioration, or disability that impairs the ability to practice the profession. Such hearing shall be conducted in accordance with the Administrative Procedure Act. The denial, refusal of renewal, limitation, suspension, or revocation of a credential as provided in section 38-1,110 shall continue in effect until reversed on appeal unless otherwise disposed of pursuant to section 38-1,111.



38-1,114 Practicing profession or business without credential; injunction.

Any person engaging in the practice of any profession or business without the appropriate credential may be restrained by temporary and permanent injunctions.

A person engaging in the practice of medicine and surgery without the required statutory license may be restrained by injunction. State ex rel. Johnson v. Wagner, 139 Neb. 471, 297 N.W. 906 (1941).

Under former statute, an injunction would not lie to prevent an unlicensed chiropractor from practicing, as a criminal action was deemed to afford an adequate remedy at law. State v. Maltby, 108 Neb. 578, 188 N.W. 175 (1922).



38-1,115 Prima facie evidence of practice without being credentialed; conditions.

It shall be prima facie evidence of practice without being credentialed when any of the following conditions exist:

(1) The person admits to engaging in practice;

(2) Staffing records or other reports from the employer of the person indicate that the person was engaged in practice;

(3) Billing or payment records document the provision of service, care, or treatment by the person;

(4) Service, care, or treatment records document the provision of service, care, or treatment by the person;

(5) Appointment records indicate that the person was engaged in practice;

(6) Water well registrations or other government records indicate that the person was engaged in practice; and

(7) The person opens a business or practice site and announces or advertises that the business or site is open to provide service, care, or treatment.



38-1,116 Practicing without credential; operating business without credential; administrative penalty; procedure; disposition; attorney's fees and costs.

(1) The department may assess an administrative penalty of ten dollars per day for each day that evidence exists of practice prior to issuance, renewal after expiration, or reinstatement of a credential to practice a profession or operate a business. The total penalty shall not exceed one thousand dollars.

(2) When the department assesses an administrative penalty, the department shall provide written notice of the assessment to the person. The notice shall be delivered in the manner prescribed by the department and shall include notice of the opportunity for a hearing.

(3) The department shall, within thirty days after receipt, remit an administrative penalty to the State Treasurer to be disposed of in accordance with Article VII, section 5, of the Constitution of Nebraska. An administrative penalty assessed and unpaid under this section shall constitute a debt to the State of Nebraska which may be collected in the manner of a lien foreclosure or sued for and recovered in a proper form of action in the name of the state in the district court of the county in which the violator resides or owns property. The department may also collect in such action attorney's fees and costs incurred directly in the collection of the administrative penalty.



38-1,117 False impersonation; fraud; aiding and abetting; use of false documents; penalty.

Any person who (1) presents to the department a document which is false or of which he or she is not the rightful owner for the purpose of procuring a credential, (2) falsely impersonates anyone to whom a credential has been issued by the department, (3) falsely holds himself or herself out to be a person credentialed by the department, (4) aids and abets another who is not credentialed to practice a profession that requires a credential, or (5) files or attempts to file with the department any false or forged diploma, certificate, or affidavit of identification or qualification shall be guilty of a Class IV felony.



38-1,118 General violations; penalty; second offenses; penalty.

Any person violating any of the provisions of the Uniform Credentialing Act, except as specific penalties are otherwise imposed in the act, shall be guilty of a Class III misdemeanor. Any person for a second violation of any of the provisions of the act, for which another specific penalty is not expressly imposed, shall be guilty of a Class II misdemeanor.

Each treatment on different days constitutes a separate offense. Harvey v. State, 96 Neb. 786, 148 N.W. 924 (1914).



38-1,119 Certain professions and businesses; sections applicable; initial credential; renewal of credential; denial or refusal to renew; department; powers.

(1) Sections 38-1,119 to 38-1,123 apply to the following professions and businesses: Asbestos abatement, inspection, project design, and training; lead-based paint abatement, inspection, project design, and training; medical radiography; radon detection, measurement, and mitigation; water system operation; and constructing or decommissioning water wells and installing water well pumps and pumping equipment.

(2) If an applicant for an initial credential to practice a profession or operate a business does not meet all of the requirements for the credential, the department shall deny issuance of the credential. If an applicant for an initial credential or a credential holder applying for renewal of the credential has committed any of the acts set out in section 38-178 or 38-182, as applicable, the department may deny issuance or refuse renewal of the credential or may issue or renew the credential subject to any of the terms imposed under section 38-196 in order to protect the public.



38-1,120 Certain professions and businesses; disciplinary actions; grounds; advice of board; notice; hearing; director; decision; review.

(1) A credential to practice a profession or operate a business subject to section 38-1,119 may be denied, refused renewal, or have disciplinary measures taken against it in accordance with section 38-196 on any of the grounds set out in section 38-178 or 38-182, as applicable. The department shall obtain the advice of the appropriate board in carrying out these duties. If the department determines to deny, refuse renewal of, or take disciplinary action against a credential, the department shall send to the applicant or credential holder a notice to the last address of record. The notice shall state the determination of the department, the reasons for the determination, a description of the nature of the violation and the statute, rule, or regulation violated, and the nature of the action being taken. The denial, refusal to renew, or disciplinary action shall become final thirty days after the mailing of the notice unless the applicant or credential holder, during such thirty-day period, makes a written request for a hearing.

(2) The hearing shall be held according to rules and regulations of the department for administrative hearings in contested cases. Witnesses may be subpoenaed by either party and shall be allowed fees at a rate prescribed by rule and regulation. On the basis of such hearing, the director shall affirm, modify, or rescind the determination of the department. Any party to the decision shall have a right to judicial review under the Administrative Procedure Act.



38-1,121 Certain professions and businesses; disciplinary actions; confidentiality; immunity.

A complaint submitted to the department regarding a credential holder subject to section 38-1,119 and the identity of any person making the complaint or providing information leading to the making of the complaint shall be confidential. Such persons shall be immune from criminal or civil liability of any nature, whether direct or derivative, for filing a complaint or for disclosure of documents, records, or other information to the department.



38-1,122 Certain professions and businesses; disciplinary actions; emergency; department; powers; hearing; director; decision; review.

(1) If the department determines that an emergency exists requiring immediate action against a credential subject to section 38-1,119, the department may, without notice or hearing, issue an order reciting the existence of such emergency and requiring such action be taken as the department deems necessary to meet the emergency, including, but not limited to, suspension or limitation of the credential. Such order shall become effective immediately. Any credential holder to whom such order is directed shall comply immediately. Such order shall become final ten days after mailing of the order unless the credential holder, during such period, makes a written request for a hearing.

(2) The hearing shall be held as soon as possible and not later than fifteen days after the request for hearing. The hearing shall be held according to rules and regulations of the department for administrative hearings in contested cases. Witnesses may be subpoenaed by either party and shall be allowed fees at a rate prescribed by rule and regulation. On the basis of such hearing, the director shall affirm, modify, or rescind the order. Any party to the decision shall have a right to judicial review under the Administrative Procedure Act.



38-1,123 Certain professions and businesses; disciplinary actions; costs; how paid.

If an order issued after a hearing under section 38-1,120 or 38-1,122 is adverse to the credential holder, the costs shall be charged to him or her as in ordinary civil actions in the district court, but if the department is the unsuccessful party, the department shall pay the costs. Witness fees and costs may be taxed according to the rules prevailing in the district court. All costs accrued at the instance of the department when it is the successful party, which the department certifies cannot be collected from the other party, shall be paid out of any available funds in the Professional and Occupational Credentialing Cash Fund.



38-1,124 Enforcement; investigations; violations; credential holder; duty to report; cease and desist order; violation; penalty; loss or theft of controlled substance; duty to report.

(1) The department shall enforce the Uniform Credentialing Act and for that purpose shall make necessary investigations. Every credential holder and every member of a board shall furnish the department such evidence as he or she may have relative to any alleged violation which is being investigated.

(2) Every credential holder shall report to the department the name of every person without a credential that he or she has reason to believe is engaged in practicing any profession or operating any business for which a credential is required by the Uniform Credentialing Act. The department may, along with the Attorney General and other law enforcement agencies, investigate such reports or other complaints of unauthorized practice. The director, with the recommendation of the appropriate board, may issue an order to cease and desist the unauthorized practice of such profession or the unauthorized operation of such business as a measure to obtain compliance with the applicable credentialing requirements by the person prior to referral of the matter to the Attorney General for action. Practice of such profession or operation of such business without a credential after receiving a cease and desist order is a Class III felony.

(3) Any credential holder who is required to file a report of loss or theft of a controlled substance to the federal Drug Enforcement Administration shall provide a copy of such report to the department. This subsection shall not apply to pharmacist interns or pharmacy technicians.



38-1,125 Credential holder except pharmacist intern and pharmacy technician; incompetent, gross negligent, or unprofessional conduct; impaired or disabled person; duty to report.

(1) Except as otherwise provided in section 38-2897, every credential holder shall, within thirty days of an occurrence described in this subsection, report to the department in such manner and form as the department may require whenever he or she:

(a) Has first-hand knowledge of facts giving him or her reason to believe that any person in his or her profession:

(i) Has acted with gross incompetence or gross negligence;

(ii) Has engaged in a pattern of incompetent or negligent conduct as defined in section 38-177;

(iii) Has engaged in unprofessional conduct as defined in section 38-179;

(iv) Has been practicing while his or her ability to practice is impaired by alcohol, controlled substances, mind-altering substances, or physical, mental, or emotional disability; or

(v) Has otherwise violated the regulatory provisions governing the practice of the profession;

(b) Has first-hand knowledge of facts giving him or her reason to believe that any person in another profession:

(i) Has acted with gross incompetence or gross negligence; or

(ii) Has been practicing while his or her ability to practice is impaired by alcohol, controlled substances, mind-altering substances, or physical, mental, or emotional disability; or

(c) Has been the subject of any of the following actions:

(i) Loss of privileges in a hospital or other health care facility due to alleged incompetence, negligence, unethical or unprofessional conduct, or physical, mental, or chemical impairment or the voluntary limitation of privileges or resignation from the staff of any health care facility when that occurred while under formal or informal investigation or evaluation by the facility or a committee of the facility for issues of clinical competence, unprofessional conduct, or physical, mental, or chemical impairment;

(ii) Loss of employment due to alleged incompetence, negligence, unethical or unprofessional conduct, or physical, mental, or chemical impairment;

(iii) An adverse judgment, settlement, or award arising out of a professional liability claim, including a settlement made prior to suit in which the consumer releases any professional liability claim against the credentialed person, or adverse action by an insurance company affecting professional liability coverage. The department may define what constitutes a settlement that would be reportable when a credential holder refunds or reduces a fee or makes no charge for reasons related to a consumer complaint other than costs;

(iv) Denial of a credential or other form of authorization to practice by any jurisdiction due to alleged incompetence, negligence, unethical or unprofessional conduct, or physical, mental, or chemical impairment;

(v) Disciplinary action against any credential or other form of permit he or she holds taken by any jurisdiction, the settlement of such action, or any voluntary surrender of or limitation on any such credential or other form of permit;

(vi) Loss of membership in, or discipline of a credential related to the applicable profession by, a professional organization due to alleged incompetence, negligence, unethical or unprofessional conduct, or physical, mental, or chemical impairment; or

(vii) Conviction of any misdemeanor or felony in this or any other jurisdiction.

(2) The requirement to file a report under subdivision (1)(a) or (b) of this section shall not apply:

(a) To the spouse of the credential holder;

(b) To a practitioner who is providing treatment to such credential holder in a practitioner-consumer relationship concerning information obtained or discovered in the course of treatment unless the treating practitioner determines that the condition of the credential holder may be of a nature which constitutes a danger to the public health and safety by the credential holder's continued practice; or

(c) When a credential holder who is chemically impaired enters the Licensee Assistance Program authorized by section 38-175 except as otherwise provided in such section.

(3) A report submitted by a professional liability insurance company on behalf of a credential holder within the thirty-day period prescribed in subsection (1) of this section shall be sufficient to satisfy the credential holder's reporting requirement under subsection (1) of this section.



38-1,126 Report; confidential; immunity; use of documents.

(1) A report made to the department under section 38-1,124 or 38-1,125 shall be confidential. The identity of any person making such report or providing information leading to the making of such report shall be confidential.

(2) Any person making such a report to the department, except a person who is self-reporting, shall be completely immune from criminal or civil liability of any nature, whether direct or derivative, for filing a report or for disclosure of documents, records, or other information to the department under section 38-1,124 or 38-1,125.

(3) Persons who are members of committees established under the Health Care Quality Improvement Act, the Patient Safety Improvement Act, or section 25-12,123 or witnesses before such committees shall not be required to report under section 38-1,124 or 38-1,125. Any person who is a witness before such a committee shall not be excused from reporting matters of first-hand knowledge that would otherwise be reportable under section 38-1,124 or 38-1,125 only because he or she attended or testified before such committee.

(4) Documents from original sources shall not be construed as immune from discovery or use in actions under section 38-1,125.



38-1,127 Health care facility, peer review organization, or professional association; violations; duty to report; confidentiality; immunity; civil penalty.

(1) A health care facility licensed under the Health Care Facility Licensure Act or a peer review organization or professional association of a profession regulated under the Uniform Credentialing Act shall report to the department, on a form and in the manner specified by the department, any facts known to the facility, organization, or association, including, but not limited to, the identity of the credential holder and consumer, when the facility, organization, or association:

(a) Has made payment due to adverse judgment, settlement, or award of a professional liability claim against it or a credential holder, including settlements made prior to suit, arising out of the acts or omissions of the credential holder; or

(b) Takes action adversely affecting the privileges or membership of a credential holder in such facility, organization, or association due to alleged incompetence, professional negligence, unprofessional conduct, or physical, mental, or chemical impairment.

The report shall be made within thirty days after the date of the action or event.

(2) A report made to the department under this section shall be confidential. The facility, organization, association, or person making such report shall be completely immune from criminal or civil liability of any nature, whether direct or derivative, for filing a report or for disclosure of documents, records, or other information to the department under this section. Nothing in this subsection shall be construed to require production of records protected by the Health Care Quality Improvement Act or section 25-12,123 or patient safety work product under the Patient Safety Improvement Act except as otherwise provided in either of such acts or such section.

(3) Any health care facility, peer review organization, or professional association that fails or neglects to make a report or provide information as required under this section is subject to a civil penalty of five hundred dollars for the first offense and a civil penalty of up to one thousand dollars for a subsequent offense. Any civil penalty collected under this subsection shall be remitted to the State Treasurer to be disposed of in accordance with Article VII, section 5, of the Constitution of Nebraska.

(4) For purposes of this section, the department shall accept reports made to it under the Nebraska Hospital-Medical Liability Act or in accordance with national practitioner data bank requirements of the federal Health Care Quality Improvement Act of 1986, as the act existed on January 1, 2007, and may require a supplemental report to the extent such reports do not contain the information required by the department.



38-1,128 Peer review committee; health practitioners; immunity from liability; when.

No member of a peer review committee of a state or local association or society composed of persons credentialed under the Uniform Credentialing Act shall be liable in damages to any person for slander, libel, defamation of character, breach of any privileged communication, or otherwise for any action taken or recommendation made within the scope of the functions of such committee, if such committee member acts without malice and in the reasonable belief that such action or recommendation is warranted by the facts known to such member after a reasonable effort is made to obtain the facts on which such action is taken or recommendation is made.



38-1,129 Insurer; report violation to department; confidentiality.

Unless such knowledge or information is based on confidential medical records protected by the confidentiality provisions of the federal Public Health Services Act, 42 U.S.C. 290dd-2, and federal administrative rules and regulations, as such act and rules and regulations existed on January 1, 2007:

(1) Any insurer having knowledge of any violation of any of the Uniform Credentialing Act governing the profession of the person being reported whether or not such person is credentialed shall report the facts of such violation as known to such insurer to the department; and

(2) All insurers shall cooperate with the department and provide such information as requested by the department concerning any possible violations by any person required to be credentialed whether or not such person is credentialed.

The identity of any person making such report on behalf of an insurer or providing information leading to the making of such report shall be confidential.



38-1,130 Insurer; report to department; form; confidentiality.

Any insurer shall report to the department, on a form and in the manner specified by the department by rule and regulation, any facts known to the insurer, including, but not limited to, the identity of the credential holder and consumer, when the insurer:

(1) Has reasonable grounds to believe that a person required to be credentialed has committed a violation of the provisions of the Uniform Credentialing Act governing the profession of such person whether or not such person is credentialed;

(2) Has made payment due to an adverse judgment, settlement, or award resulting from a professional liability claim against the insurer, a health care facility or health care service as defined in the Health Care Facility Licensure Act, or a person required to be credentialed whether or not such person is credentialed, including settlements made prior to suit in which the consumer releases any professional liability claim against the insurer, health care facility or health care service, or person required to be credentialed, arising out of the acts or omissions of such person;

(3) Takes an adverse action affecting the coverage provided by the insurer to a person required to be credentialed, whether or not such person is credentialed, due to alleged incompetence, negligence, unethical or unprofessional conduct, or physical, mental, or chemical impairment. For purposes of this section, adverse action does not include raising rates for professional liability coverage unless it is based upon grounds that would be reportable and no prior report has been made to the department; or

(4) Has been requested by the department to provide information.

The identity of any person making such report on behalf of an insurer or providing information leading to the making of such report shall be confidential.



38-1,131 Insurer; report to department; when.

A report made under section 38-1,129 or 38-1,130 shall be made within thirty days after the date of the violation, action, event, or request. Nothing in such sections shall be construed to require an insurer to report based on information gained due to the filing of a claim for payment under a health insurance policy by or on behalf of a person required to be credentialed whether or not such person is credentialed.



38-1,132 Insurer; alternative reports authorized; supplemental report.

For purposes of sections 38-1,129 and 38-1,130, the department shall accept reports made to it under the Nebraska Hospital-Medical Liability Act or in accordance with national practitioner data bank requirements of the federal Health Care Quality Improvement Act of 1986, as such act existed on January 1, 2007, and may require a supplemental report to the extent such reports do not contain the information required by the department. For purposes of sections 38-1,129 and 38-1,130, the department shall accept a copy of a report made to any governmental agency charged by law with carrying out any of the provisions of the Uniform Credentialing Act or any person authorized by law to make arrests within the State of Nebraska and may require a supplemental report to the extent such copy does not contain the information required by the department.



38-1,133 Insurer; failure to make report or provide information; penalty.

Any insurer who fails or neglects to make a report to or provide such information as requested by the department pursuant to section 38-1,129 or 38-1,130 within thirty days after the violation, action, event, or request is guilty of a Class III misdemeanor. Any insurer who violates this section a second or subsequent time is guilty of a Class II misdemeanor.



38-1,134 Insurer; reports; disclosure restricted; confidentiality.

To the extent that reports made under section 38-1,129 or 38-1,130 contain or relate to privileged communications between consumer and credential holder, such reports shall be treated by the department as privileged communications and shall be considered to be part of the investigational records of the department. Such reports may not be obtained by legal discovery proceedings or otherwise disclosed unless the privilege is waived by the consumer involved or the reports are made part of the record in a contested case under section 38-186, in which case such reports shall only be disclosed to the extent they are made a part of such record. The identity of any person making such report or providing information leading to the making of such report shall be confidential.



38-1,135 Insurer; immunity from liability.

Any insurer or employee of an insurer making a report as required by section 38-1,129 or 38-1,130 shall be immune from criminal penalty of any kind or from civil liability or other penalty for slander, libel, defamation, breach of the privilege between consumer and physician or between consumer and professional counselor, or violation of the laws of the State of Nebraska relating to the business of insurance that may be incurred or imposed on account of or in connection with the making of such report.



38-1,136 Violation of credential holder-consumer privilege; sections, how construed.

Nothing contained in sections 38-1,129 to 38-1,136 shall be construed so as to require any credential holder to violate a privilege between a credential holder and a consumer.



38-1,137 Clerk of county or district court; report convictions and judgments of credentialed person; Attorney General or prosecutor; duty.

The clerk of any county or district court in this state shall report to the department the conviction of any person credentialed by the department under the Uniform Credentialing Act of any felony or of any misdemeanor involving the use, sale, distribution, administration, or dispensing of a controlled substance, alcohol or chemical impairment, or substance abuse and shall also report a judgment against any such credential holder arising out of a claim of professional liability. The Attorney General or city or county prosecutor prosecuting any such criminal action and plaintiff in any such civil action shall provide the court with information concerning the credential of the defendant or party. Notice to the department shall be filed within thirty days after the date of conviction or judgment in a manner agreed to by the director and the State Court Administrator.



38-1,138 Complaint; investigation; confidentiality; immunity; department; powers and duties.

(1) Any person may make a complaint and request investigation of an alleged violation of the Uniform Credentialing Act or rules and regulations issued under such act. A complaint submitted to the department shall be confidential, and a person making a complaint shall be immune from criminal or civil liability of any nature, whether direct or derivative, for filing a complaint or for disclosure of documents, records, or other information to the department.

(2) The department shall review all complaints and determine whether to conduct an investigation and in making such determination may consider factors such as:

(a) Whether the complaint pertains to a matter within the authority of the department to enforce;

(b) Whether the circumstances indicate that a complaint is made in good faith and is not malicious, frivolous, or vexatious;

(c) Whether the complaint is timely or has been delayed too long to justify present evaluation of its merit;

(d) Whether the complainant may be a necessary witness if action is taken and is willing to identify himself or herself and come forward to testify; or

(e) Whether the information provided or within the knowledge of the complainant is sufficient to provide a reasonable basis to believe that a violation has occurred or to secure necessary evidence from other sources.



38-1,139 Violations; prosecution; duty of Attorney General and county attorney.

Upon the request of the department, the Attorney General shall institute in the name of the state the proper civil or criminal proceedings against any person regarding whom a complaint has been made, charging him or her with violation of any of the provisions of the Uniform Credentialing Act, and the county attorney, at the request of the Attorney General or of the department, shall appear and prosecute such action when brought in his or her county.



38-1,140 Consultation with licensed veterinarian; conduct authorized.

Any person who holds a valid credential in the State of Nebraska in a health care profession or occupation regulated under the Uniform Credentialing Act may consult with a licensed veterinarian or perform collaborative animal health care tasks on an animal under the care of such veterinarian if all such tasks are performed under the immediate supervision of such veterinarian. Engaging in such conduct is hereby authorized and shall not be considered a part of the credential holder's scope of practice or a violation of the credential holder's scope of practice.



38-1,141 Military education, training, or service; department; acceptance for credential.

Beginning December 15, 2015, upon presentation of satisfactory evidence that the education, training, or service completed by an applicant for a credential while a member of the armed forces of the United States, active or reserve, the National Guard of any state, the military reserves of any state, or the naval militia of any state is substantially similar to the education required for the credential, the department, with the recommendation of the appropriate board, if any, shall accept such education, training, or service toward the minimum standards for the credential.



38-1,142 Report to department; discrimination or retaliation prohibited; action for relief authorized.

An individual or a business credentialed pursuant to the Uniform Credentialing Act shall not discriminate or retaliate against any person who has initiated or participated in the making of a report under the act to the department. Such person may maintain an action for any type of relief, including injunctive and declaratory relief, permitted by law.



38-201 Act, how cited.

Sections 38-201 to 38-212 shall be known and may be cited as the Advanced Practice Registered Nurse Practice Act.



38-202 Legislative findings and declarations.

The Legislature finds and declares that:

(1) Because of the geographic maldistribution of health care services in Nebraska, it is necessary to utilize the skills and proficiency of existing health professionals more efficiently;

(2) It is necessary to encourage the more effective utilization of the skills of registered nurses by enabling them to perform advanced roles in nursing; and

(3) The purpose of the Advanced Practice Registered Nurse Practice Act is to encourage registered nurses to perform advanced roles in nursing.



38-203 Definition, where found.

For purposes of the Advanced Practice Registered Nurse Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definition found in section 38-204 applies.



38-204 Board, defined.

Board means the Board of Advanced Practice Registered Nurses.



38-205 Board; members; qualifications; terms.

(1) Until July 1, 2007, the board shall consist of (a) five advanced practice registered nurses representing different advanced practice registered nurse specialties for which a license has been issued, (b) five physicians licensed under the Uniform Licensing Law to practice medicine in Nebraska, at least three of whom shall have a current collaborating relationship with an advanced practice registered nurse, (c) three consumer members, and (d) one licensed pharmacist.

(2) On and after July 1, 2007, the board shall consist of:

(a) One nurse practitioner holding a license under the Nurse Practitioner Practice Act, one certified nurse midwife holding a license under the Certified Nurse Midwifery Practice Act, one certified registered nurse anesthetist holding a license under the Certified Registered Nurse Anesthetist Practice Act, and one clinical nurse specialist holding a license under the Clinical Nurse Specialist Practice Act, except that the initial clinical nurse specialist appointee may be a clinical nurse specialist practicing pursuant to the Nurse Practice Act as such act existed prior to July 1, 2007. Of the initial appointments under this subdivision, one shall be for a two-year term, one shall be for a three-year term, one shall be for a four-year term, and one shall be for a five-year term. All subsequent appointments under this subdivision shall be for five-year terms;

(b) Three physicians, one of whom shall have a professional relationship with a nurse practitioner, one of whom shall have a professional relationship with a certified nurse midwife, and one of whom shall have a professional relationship with a certified registered nurse anesthetist. Of the initial appointments under this subdivision, one shall be for a three-year term, one shall be for a four-year term, and one shall be for a five-year term. All subsequent appointments under this subdivision shall be for five-year terms; and

(c) Two public members. Of the initial appointments under this subdivision, one shall be for a three-year term, and one shall be for a four-year term. All subsequent appointments under this subdivision shall be for five-year terms.

(3) Members of the board serving immediately before July 1, 2007, shall serve until members are appointed and qualified under subsection (2) of this section.



38-206 Board; duties.

The board shall:

(1) Establish standards for integrated practice agreements between collaborating physicians and certified nurse midwives;

(2) Monitor the scope of practice by certified nurse midwives, certified registered nurse anesthetists, clinical nurse specialists, and nurse practitioners;

(3) Recommend disciplinary action relating to licenses of advanced practice registered nurses, certified nurse midwives, certified registered nurse anesthetists, clinical nurse specialists, and nurse practitioners;

(4) Engage in other activities not inconsistent with the Advanced Practice Registered Nurse Practice Act, the Certified Nurse Midwifery Practice Act, the Certified Registered Nurse Anesthetist Practice Act, the Clinical Nurse Specialist Practice Act, and the Nurse Practitioner Practice Act; and

(5) Adopt rules and regulations to implement the Advanced Practice Registered Nurse Practice Act, the Certified Nurse Midwifery Practice Act, the Certified Registered Nurse Anesthetist Practice Act, the Clinical Nurse Specialist Practice Act, and the Nurse Practitioner Practice Act, for promulgation by the department as provided in section 38-126. Such rules and regulations shall also include: (a) Approved certification organizations and approved certification programs; and (b) professional liability insurance.



38-207 License; issuance; department; powers and duties.

The department shall issue a license as an advanced practice registered nurse to a registered nurse who meets the requirements of subsection (1) or (3) of section 38-208. The department may issue a license as an advanced practice registered nurse to a registered nurse pursuant to subsection (2) of section 38-208.



38-208 License; qualifications; military spouse; temporary license.

(1) An applicant for initial licensure as an advanced practice registered nurse shall:

(a) Be licensed as a registered nurse under the Nurse Practice Act or have authority based on the Nurse Licensure Compact to practice as a registered nurse in Nebraska;

(b) Be a graduate of or have completed a graduate-level advanced practice registered nurse program in a clinical specialty area of certified registered nurse anesthetist, clinical nurse specialist, certified nurse midwife, or nurse practitioner, which program is accredited by a national accrediting body;

(c) Be certified as a certified registered nurse anesthetist, a clinical nurse specialist, a certified nurse midwife, or a nurse practitioner, by an approved certifying body or an alternative method of competency assessment approved by the board, pursuant to the Certified Nurse Midwifery Practice Act, the Certified Registered Nurse Anesthetist Practice Act, the Clinical Nurse Specialist Practice Act, or the Nurse Practitioner Practice Act, as appropriate to the applicant's educational preparation;

(d) Provide evidence as required by rules and regulations; and

(e) Have committed no acts or omissions which are grounds for disciplinary action in another jurisdiction or, if such acts have been committed and would be grounds for discipline under the Nurse Practice Act, the board has found after investigation that sufficient restitution has been made.

(2) The department may issue a license under this section to an applicant who holds a license from another jurisdiction if the licensure requirements of such other jurisdiction meet or exceed the requirements for licensure as an advanced practice registered nurse under the Advanced Practice Registered Nurse Practice Act. An applicant under this subsection shall submit documentation as required by rules and regulations.

(3) A person licensed as an advanced practice registered nurse or certified as a certified registered nurse anesthetist or a certified nurse midwife in this state on July 1, 2007, shall be issued a license by the department as an advanced practice registered nurse on such date.

(4) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-209 License; renewal; requirements.

The license of each person licensed under the Advanced Practice Registered Nurse Practice Act shall be renewed at the same time and in the same manner as renewal of a license for a registered nurse and shall require that the applicant have (1) a license as a registered nurse issued by the state or have the authority based on the Nurse Licensure Compact to practice as a registered nurse in Nebraska, (2) documentation of continuing competency, either by reference, peer review, examination, or one or more of the continuing competency activities listed in section 38-145 and established by the board in rules and regulations, and (3) met any specific requirements for renewal under the Certified Nurse Midwifery Practice Act, the Certified Registered Nurse Anesthetist Practice Act, the Clinical Nurse Specialist Practice Act, or the Nurse Practitioner Practice Act, as applicable.



38-210 Expiration of license; conditions.

An advanced practice registered nurse's license expires if he or she does not renew his or her license to practice as a registered nurse or is not authorized to practice as a registered nurse in this state under the Nurse Licensure Compact.



38-211 Fees.

The department shall establish and collect fees for initial licensure and renewal under the Advanced Practice Registered Nurse Practice Act as provided in sections 38-151 to 38-157.



38-212 Use of title.

A person licensed as an advanced practice registered nurse in this state may use the title advanced practice registered nurse and the abbreviation APRN.



38-301 Act, how cited.

Sections 38-301 to 38-321 shall be known and may be cited as the Alcohol and Drug Counseling Practice Act.



38-302 Definitions, where found.

For purposes of the Alcohol and Drug Counseling Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-303 to 38-309 apply.



38-303 Alcohol and drug counseling, defined.

Alcohol and drug counseling means providing or performing the core functions of an alcohol and drug counselor for remuneration.



38-304 Alcohol and drug counselor, defined.

Alcohol and drug counselor means a person engaged in alcohol and drug counseling.



38-305 Alcohol or drug abuse, defined.

Alcohol or drug abuse means the abuse of alcohol or other drugs which have significant mood or perception changing capacities, which are likely to be physiologically or psychologically addictive, and the use of which have negative physical, social, or psychological consequences.



38-306 Alcohol or drug dependence, defined.

Alcohol or drug dependence means cognitive, behavioral, and psychological symptoms indicating the continued use of alcohol or other drugs despite significant alcohol or drug-related problems.



38-307 Alcohol or drug disorder, defined.

Alcohol or drug disorder means a substance-related disorder as defined by the department in rules and regulations substantially similar with the definitions of the American Psychiatric Association in the Diagnostic and Statistical Manual of Mental Disorders.



38-308 Board, defined.

Board means the Board of Alcohol and Drug Counseling.



38-309 Core functions, defined.

Core functions means the following twelve activities an alcohol and drug counselor performs in the role of counselor: Screening, intake, orientation, assessment, treatment planning, counseling (individual, group, and significant others), case management, crisis intervention, client education, referral, reports and record keeping, and consultation with other professionals in regard to client treatment and services.



38-310 Membership on board; qualifications.

Membership on the board shall consist of seven professional members and two public members appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165. Three of the professional members shall be licensed alcohol and drug counselors who may also be licensed as psychologists or mental health practitioners, three of the professional members shall be licensed alcohol and drug counselors who are not licensed as psychologists or mental health practitioners, and one of the professional members shall be a psychiatrist, psychologist, or mental health practitioner.



38-311 Scope of practice.

(1) The scope of practice for alcohol and drug counseling is the application of general counseling theories and treatment methods adapted to specific addiction theory and research for the express purpose of treating any alcohol or drug abuse, dependence, or disorder. The practice of alcohol and drug counseling consists of the following performance areas which encompass the twelve core functions: Clinical evaluation; treatment planning; counseling; education; documentation; and professional and ethical standards.

(2) The performance area of clinical evaluation consists of screening and assessment of alcohol and drug problems, screening of other presenting problems for which referral may be necessary, and diagnosis of alcohol and drug disorders. Clinical evaluation does not include mental health assessment or treatment. An alcohol and drug counselor shall refer a person with co-occurring mental disorders unless such person is under the care of, or previously assessed or diagnosed by, an appropriate practitioner within a reasonable amount of time.

(3) The performance area of treatment planning consists of case management, including implementing the treatment plan, consulting, and continuing assessment and treatment planning; referral; and client advocacy.

(4) The performance area of counseling consists of individual counseling, group counseling, and family or significant other counseling.

(5) The performance area of education consists of education for clients, family of clients, and the community.



38-312 License required; exceptions.

No person shall engage in alcohol and drug counseling or hold himself or herself out as an alcohol and drug counselor unless he or she is licensed for such purpose pursuant to the Uniform Credentialing Act, except that this section shall not be construed to prevent:

(1) Qualified members of other professions who are credentialed by this state from practice of any alcohol and drug counseling consistent with the scope of practice of their respective professions;

(2) Teaching or the conduct of research related to alcohol and drug counseling with organizations or institutions if such teaching, research, or consultation does not involve the delivery or supervision of alcohol and drug counseling to individuals or groups of individuals who are themselves, rather than a third party, the intended beneficiaries of such services;

(3) The delivery of alcohol and drug counseling by:

(a) Students, interns, or residents whose activities constitute a part of the course of study for medicine, psychology, nursing, school psychology, social work, clinical social work, counseling, marriage and family therapy, alcohol and drug counseling, compulsive gambling counseling, or other health care or mental health service professions; or

(b) Individuals seeking to fulfill postgraduate requirements for licensure when those individuals are supervised by a licensed professional consistent with the applicable regulations of the appropriate professional board;

(4) Duly recognized members of the clergy from providing alcohol and drug counseling in the course of their ministerial duties and consistent with the codes of ethics of their profession if they do not represent themselves to be alcohol and drug counselors;

(5) The incidental exchange of advice or support by persons who do not represent themselves as engaging in alcohol and drug counseling, including participation in self-help groups when the leaders of such groups receive no compensation for their participation and do not represent themselves as alcohol and drug counselors or their services as alcohol and drug counseling;

(6) Any person providing emergency crisis intervention or referral services; or

(7) Staff employed in a program designated by an agency of state government to provide rehabilitation and support services to individuals with alcohol or drug disorders from completing a rehabilitation assessment or preparing, implementing, and evaluating an individual rehabilitation plan.



38-313 License; application; provisional license.

(1) A person may apply for a license as an alcohol and drug counselor if he or she meets the requirements provided in section 38-316.

(2) A person may apply for a license as a provisional alcohol and drug counselor which permits such person to practice and acquire the supervised clinical work experience required for licensure as an alcohol and drug counselor. Provisional status may be granted once and held for a time period not to exceed six years, except that if an individual does not complete the supervised clinical work experience required for licensure within the specified six-year period due to unforeseen circumstances as determined by the department, with the recommendation of the board, the individual may apply for one additional provisional license. An individual who is so licensed shall not render services without clinical supervision. An individual who holds provisional licensure shall inform all clients that he or she holds a provisional certification and is practicing under supervision and shall identify the supervisor. An applicant shall meet the requirements provided in section 38-314.



38-314 Provisional alcohol and drug counselor; license requirements.

To be licensed to practice as a provisional alcohol and drug counselor, an applicant shall:

(1) Have a high school diploma or its equivalent;

(2) Have two hundred seventy hours of education related to the knowledge and skills of alcohol and drug counseling which shall include:

(a) A minimum of forty-five hours in counseling theories and techniques coursework;

(b) A minimum of forty-five hours in group counseling coursework;

(c) A minimum of thirty hours in human growth and development coursework;

(d) A minimum of fifteen hours in professional ethics and issues coursework;

(e) A minimum of thirty hours in alcohol and drug assessment, case planning, and management coursework;

(f) A minimum of thirty hours in multicultural counseling coursework;

(g) A minimum of forty-five hours in medical and psychosocial aspects of alcohol and drug use, abuse, and addiction coursework; and

(h) A minimum of thirty hours in clinical treatment issues in chemical dependency coursework; and

(3) Have supervised practical training which shall:

(a) Include performing a minimum of three hundred hours in the counselor core functions in a work setting where alcohol and drug counseling is provided;

(b) Be a formal, systematic process that focuses on skill development and integration of knowledge;

(c) Include training hours documented by performance date and core function performance areas; and

(d) Include the performance of all counselor core functions with no single function performed less than ten hours.



38-315 Practical training supervisor; requirements; duties.

(1)(a) The practical training supervisor for supervised practical training required under section 38-314 shall hold one of the following credentials:

(i) Licensure as an alcohol and drug counselor;

(ii) If the practical training is acquired outside of Nebraska, a reciprocity level alcohol and drug counselor credential issued by a member jurisdiction of the International Certification and Reciprocity Consortium, Alcohol and Other Drug Abuse, Inc., or its successor; or

(iii) Licensure as a physician or psychologist under the Uniform Credentialing Act, or an equivalent credential from another jurisdiction, and sufficient training as determined by the Board of Medicine and Surgery for physicians or the Board of Psychologists for psychologists, in consultation with the Board of Alcohol and Drug Counseling, and adopted and promulgated by the department in rules and regulations.

(b) The practical training supervisor shall not be a family member.

(c) The credential requirement of this subsection applies to the work setting supervisor and not to a practicum coordinator or instructor of a postsecondary educational institution.

(2) The practical training supervisor shall assume responsibility for the performance of the individual in training and shall be onsite at the work setting when core function activities are performed by the individual in training. A minimum of one hour of evaluative face-to-face supervision for each ten hours of core function performance shall be documented. Supervisory methods shall include, as a minimum, individual supervisory sessions, formal case staffings, and conjoint, cotherapy sessions. Supervision shall be directed towards teaching the knowledge and skills of professional alcohol and drug counseling.



38-316 Alcohol and drug counselor; license requirements.

(1) To be licensed to practice as an alcohol and drug counselor, an applicant shall meet the requirements for licensure as a provisional alcohol and drug counselor under section 38-314, shall receive a passing score on an examination approved by the board, and shall have six thousand hours of supervised clinical work experience providing alcohol and drug counseling services to alcohol and other drug clients for remuneration. The experience shall be polydrug counseling experience.

(2) The experience shall include carrying a client caseload as the primary alcohol and drug counselor performing the core functions of assessment, treatment planning, counseling, case management, referral, reports and record keeping, and consultation with other professionals for those clients. The experience shall also include responsibility for performance of the five remaining core functions although these core functions need not be performed by the applicant with each client in their caseload.

(3) Experience that shall not count towards licensure shall include, but not be limited to:

(a) Providing services to individuals who do not have a diagnosis of alcohol and drug abuse or dependence such as prevention, intervention, and codependency services or other mental health disorder counseling services, except that this shall not exclude counseling services provided to a client's significant others when provided in the context of treatment for the diagnosed alcohol or drug client; and

(b) Providing services when the experience does not include primary case responsibility for alcohol or drug treatment or does not include responsibility for the performance of all of the core functions.

(4) The maximum number of hours of experience that may be accrued are forty hours per week or two thousand hours per year.

(5)(a) A postsecondary educational degree may be substituted for part of the supervised clinical work experience. The degree shall be from a regionally accredited postsecondary educational institution or the educational program shall be accredited by a nationally recognized accreditation agency.

(b) An associate's degree in addictions or chemical dependency may be substituted for one thousand hours of supervised clinical work experience.

(c) A bachelor's degree with a major in counseling, addictions, social work, sociology, or psychology may be substituted for two thousand hours of supervised clinical work experience.

(d) A master's degree or higher in counseling, addictions, social work, sociology, or psychology may be substituted for four thousand hours of supervised clinical work experience.

(e) A substitution shall not be made for more than one degree.



38-317 Clinical supervisor; requirements; duties.

(1)(a) The clinical supervisor for supervised clinical work experience under section 38-316 shall hold one of the following credentials:

(i) Licensure as an alcohol and drug counselor;

(ii) If the clinical work is acquired outside of Nebraska, a reciprocity level alcohol and drug counselor credential issued by a member jurisdiction of the International Certification and Reciprocity Consortium, Alcohol and Other Drug Abuse, Inc., or its successor;

(iii) The highest level alcohol and drug counselor credential issued by a jurisdiction that is not a member of the International Certification and Reciprocity Consortium, Alcohol and Other Drug Abuse, Inc., or its successor if the credential is based on education, experience, and examination that is substantially similar to the license issued in this state as determined by the board; or

(iv) Licensure as a physician or psychologist under the Uniform Credentialing Act, or an equivalent credential from another jurisdiction, and sufficient training as determined by the Board of Medicine and Surgery for physicians or the Board of Psychologists for psychologists, in consultation with the Board of Alcohol and Drug Counseling, and adopted and promulgated by the department in rules and regulations.

(b) The clinical supervisor shall be formally affiliated with the program or agency in which the work experience is gained.

(c) The clinical supervisor shall not be a family member.

(2) There shall be one hour of evaluative face-to-face clinical supervision for each forty hours of paid alcohol and drug counseling work experience. The format for supervision shall be either one-on-one or small group. Methods of supervision may include case review and discussion or direct observation of a counselor's clinical work.



38-318 Licensure; substitute requirements.

(1) An individual who is licensed as a provisional alcohol and drug counselor at the time of application for licensure as an alcohol and drug counselor is deemed to have met the requirements of a high school diploma or its equivalent, the two hundred seventy hours of education related to alcohol and drug counseling, and the supervised practical training requirement.

(2) An applicant who is licensed as a provisional mental health practitioner or a mental health practitioner at the time of application for licensure is deemed to have met the requirements of subdivisions (2)(a), (b), (c), (d), and (f) of section 38-314.



38-319 Reciprocity; military spouse; temporary license.

The department, with the recommendation of the board, may issue a license based on licensure in another jurisdiction to an individual who meets the requirements of the Alcohol and Drug Counseling Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the board. An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-320 Fees.

The department shall establish and collect fees for initial licensure and renewal under the Alcohol and Drug Counseling Practice Act as provided in sections 38-151 to 38-157.



38-321 Rules and regulations.

(1) The department, with the recommendation of the board, shall adopt and promulgate rules and regulations to administer the Alcohol and Drug Counseling Practice Act, including rules and regulations governing:

(a) Ways of clearly identifying students, interns, and other persons providing alcohol and drug counseling under supervision;

(b) The rights of persons receiving alcohol and drug counseling;

(c) The rights of clients to gain access to their records, except that records relating to substance abuse may be withheld from a client if an alcohol and drug counselor determines, in his or her professional opinion, that release of the records to the client would not be in the best interest of the client or would pose a threat to another person, unless the release of the records is required by court order;

(d) The contents and methods of distribution of disclosure statements to clients of alcohol and drug counselors; and

(e) Standards of professional conduct and a code of ethics.

(2) The rules and regulations governing certified alcohol and drug counselors shall remain in effect to govern licensure until modified under this section, except that if there is any conflict with the Alcohol and Drug Counseling Practice Act, the provisions of the act shall prevail.



38-401 Act, how cited.

Sections 38-401 to 38-414 shall be known and may be cited as the Athletic Training Practice Act.



38-402 Definitions, where found.

For purposes of the Athletic Training Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-403 to 38-407 apply.



38-403 Athletic injuries, defined.

Athletic injuries means the types of musculoskeletal injury or common illness and conditions which athletic trainers are educated to treat or refer, incurred by athletes, which prevent or limit participation in sports or recreation.



38-404 Athletic trainer, defined.

Athletic trainer means a person who is responsible for the prevention, emergency care, first aid, treatment, and rehabilitation of athletic injuries under guidelines established with a licensed physician and who is licensed to perform the functions set out in section 38-408. When athletic training is provided in a hospital outpatient department or clinic or an outpatient-based medical facility, the athletic trainer will perform the functions described in section 38-408 with a referral from a licensed physician for athletic training.



38-405 Athletic training, defined.

Athletic training means the prevention, evaluation, emergency care, first aid, treatment, and rehabilitation of athletic injuries utilizing the treatments set out in section 38-408.



38-406 Board, defined.

Board means the Board of Athletic Training.



38-407 Practice site, defined.

Practice site means the location where the athletic trainer practices athletic training.



38-408 Athletic trainers; authorized physical modalities.

(1) Athletic trainers shall be authorized to use the following physical modalities in the treatment of athletic injuries under guidelines established with a licensed physician:

(a) Application of electrotherapy;

(b) Application of ultrasound;

(c) Use of medical diathermies;

(d) Application of infrared light; and

(e) Application of ultraviolet light.

(2) The application of heat, cold, air, water, or exercise shall not be restricted by the Athletic Training Practice Act.



38-409 License required; exceptions.

No person shall be authorized to perform the physical modalities set out in section 38-408 on any person unless he or she first obtains a license as an athletic trainer or unless such person is licensed as a physician, osteopathic physician, chiropractor, nurse, physical therapist, or podiatrist. No person shall hold himself or herself out to be an athletic trainer unless licensed under the Athletic Training Practice Act.



38-410 Licensure requirements; exemptions.

(1) An individual who accompanies an athletic team or organization from another state or jurisdiction as the athletic trainer is exempt from the licensure requirements of the Athletic Training Practice Act.

(2) An individual who is a graduate student in athletic training and who is practicing under the supervision of a licensed athletic trainer is exempt from the licensure requirements of the Athletic Training Practice Act.



38-411 Applicant for licensure; qualifications; examination.

(1) An applicant for licensure as an athletic trainer shall at the time of application provide proof to the department that he or she meets one or more of the following qualifications:

(a) Graduation after successful completion of the athletic training curriculum requirements of an accredited college or university approved by the board; or

(b) Graduation with a four-year degree from an accredited college or university and completion of at least two consecutive years, military duty excepted, as a student athletic trainer under the supervision of an athletic trainer approved by the board.

(2) In order to be licensed as an athletic trainer, an applicant shall, in addition to the requirements of subsection (1) of this section, successfully complete an examination approved by the board.



38-412 Continuing competency requirements.

An applicant for licensure as an athletic trainer who has met the education and examination requirements in section 38-411, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-413 Reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure as an athletic trainer who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-414 Fees.

The department shall establish and collect fees for initial licensure and renewal under the Athletic Training Practice Act as provided in sections 38-151 to 38-157.



38-501 Act, how cited.

Sections 38-501 to 38-527 shall be known and may be cited as the Audiology and Speech-Language Pathology Practice Act.



38-502 Definitions, where found.

For purposes of the Audiology and Speech-Language Pathology Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-503 to 38-509 apply.



38-503 Audiologist, defined.

Audiologist means an individual who practices audiology and who presents himself or herself to the public by any title or description of services incorporating the words audiologist, hearing clinician, or hearing therapist or any similar title or description of services.



38-504 Board, defined.

Board means the Board of Audiology and Speech-Language Pathology.



38-505 Audiology or speech-language pathology assistant, defined.

Audiology or speech-language pathology assistant or any individual who presents himself or herself to the public by any title or description with the same duties means any person who, following specified training and receiving specified supervision, provides specified limited structured communication or swallowing services, which are developed and supervised by a licensed audiologist or licensed speech-language pathologist, in the areas in which the supervisor holds licenses.



38-506 Dysphagia, defined.

Dysphagia means disorders of swallowing.



38-507 Practice of audiology, defined.

Practice of audiology means the application of evidence-based practice in clinical decisionmaking for the prevention, assessment, habilitation, rehabilitation, and maintenance of persons with hearing, auditory function, and vestibular function impairments and related impairments, including (1) cerumen removal from the cartilaginous outer one-third portion of the external auditory canal when the presence of cerumen may affect the accuracy of hearing evaluations or impressions of the ear canal for amplification devices and (2) evaluation, selection, fitting, and dispensing of hearing instruments, external processors of implantable hearing instruments, and assistive technology devices as part of a comprehensive audiological rehabilitation program. Practice of audiology does not include the practice of medical diagnosis, medical treatment, or surgery.



38-508 Practice of speech-language pathology, defined.

Practice of speech-language pathology means the application of principles and methods associated with the development and disorders of human communication skills and with dysphagia, which principles and methods include screening, assessment, evaluation, treatment, prevention, consultation, and restorative modalities for speech, voice, language, language-based learning, hearing, swallowing, or other upper aerodigestive functions for the purpose of improving quality of life by reducing impairments of body functions and structures, activity limitations, participation restrictions, and environmental barriers. Practice of speech-language pathology does not include the practice of medical diagnosis, medical treatment, or surgery.



38-509 Speech-language pathologist, defined.

Speech-language pathologist means an individual who presents himself or herself to the public by any title or description of services incorporating the words speech-language pathologist, speech therapist, speech correctionist, speech clinician, language pathologist, language therapist, language clinician, logopedist, communicologist, aphasiologist, aphasia therapist, voice pathologist, voice therapist, voice clinician, phoniatrist, or any similar title, term, or description of services.



38-510 Membership on board; qualifications.

Membership on the board shall consist of four professional members and one public member appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165. Two of the professional members shall be audiologists, and two of the professional members shall be speech-language pathologists.



38-511 Practice of audiology or speech-language pathology; act, how construed.

Nothing in the Audiology and Speech-Language Pathology Practice Act shall be construed to prevent or restrict:

(1) The practice of audiology or speech-language pathology or the use of the official title of such practice by a person employed as a speech-language pathologist or audiologist by the federal government;

(2) A physician from engaging in the practice of medicine and surgery or any individual from carrying out any properly delegated responsibilities within the normal practice of medicine and surgery under the supervision of a physician;

(3) A person licensed as a hearing instrument specialist in this state from engaging in the fitting, selling, and servicing of hearing instruments or performing such other duties as defined in the Hearing Instrument Specialists Practice Act;

(4) The practice of audiology or speech-language pathology or the use of the official title of such practice by a person who holds a valid and current credential as a speech-language pathologist or audiologist issued by the State Department of Education, if such person performs speech-language pathology or audiology services solely as a part of his or her duties within an agency, institution, or organization for which no fee is paid directly or indirectly by the recipient of such service and under the jurisdiction of the State Department of Education, but such person may elect to be within the jurisdiction of the Audiology and Speech-Language Pathology Practice Act;

(5) The clinical practice in audiology or speech-language pathology required for students enrolled in an accredited college or university pursuing a major in audiology or speech-language pathology, if such clinical practices are supervised by a person licensed to practice audiology or speech-language pathology and if the student is designated by a title such as student clinician or other title clearly indicating the training status; or

(6) The utilization of a speech aide or other personnel employed by a public school, educational service unit, or other private or public educational institution working under the direct supervision of a credentialed speech-language pathologist.



38-512 Sale of hearing instruments; audiologist; applicability of act.

Any audiologist who engages in the sale of hearing instruments shall not be exempt from the Hearing Instrument Specialists Practice Act.



38-513 Licensed professional; nonresident; practice of audiology or speech-language pathology; act, how construed.

Nothing in the Audiology and Speech-Language Pathology Practice Act shall be construed to prevent or restrict (1) a qualified person licensed in this state from engaging in the profession for which he or she is licensed if he or she does not present himself or herself to be an audiologist or speech-language pathologist or (2) the performance of audiology or speech-language pathology services in this state by any person not a resident of this state who is not licensed under the act, if such services are performed for not more than thirty days in any calendar year, if such person meets the qualifications and requirements for application for licensure under the act, if such person is working under the supervision of a person licensed to practice speech-language pathology or audiology, and if such person registers with the board prior to initiation of professional services.



38-514 Audiologist; initiate aural rehabilitation; when.

Before any audiologist initiates any aural rehabilitation for an individual, the audiologist shall have in his or her possession evidence of a current otologic examination performed by a physician or the audiologist shall issue a written statement that the individual has been informed that he or she may have a medically or surgically remediable hearing loss and should seek the advice of a physician. The audiologist and the individual receiving aural rehabilitation shall sign the statement and a copy of the statement shall be provided to the individual. All vestibular testing performed by an audiologist shall be done at the referral of a physician and, whenever possible, at the referral of an otolaryngologist or neurologist.



38-515 Practice of audiology or speech-language pathology; license; applicant; requirements.

(1) Every applicant for a license to practice audiology shall (a)(i) for applicants graduating prior to September 1, 2007, present proof of a master's degree, a doctoral degree, or the equivalent of a master's degree or doctoral degree in audiology from an academic program approved by the board, and (ii) for applicants graduating on or after September 1, 2007, present proof of a doctoral degree or its equivalent in audiology, (b) present proof of no less than thirty-six weeks of full-time professional experience or equivalent half-time professional experience in audiology, supervised in the area in which licensure is sought, and (c) successfully complete an examination approved by the board.

(2) Every applicant for a license to practice speech-language pathology shall (a) present proof of a master's degree, a doctoral degree, or the equivalent of a master's degree or doctoral degree in speech-language pathology from an academic program approved by the board, (b) present proof of no less than thirty-six weeks of full-time professional experience or equivalent half-time professional experience in speech-language pathology, supervised in the area in which licensure is sought, and (c) successfully complete an examination approved by the board.

(3) Presentation of official documentation of certification by a nationwide professional accrediting organization approved by the board shall be deemed equivalent to the requirements of this section.



38-516 Continuing competency requirements.

An applicant for licensure to practice audiology or speech-language pathology who has met the education, professional experience, and examination requirements in section 38-515, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-517 Reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure to practice audiology or speech-language pathology who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-518 Practice of audiology or speech-language pathology; temporary license; granted; when.

A temporary license to practice audiology or speech-language pathology may be granted (1) to military spouses as provided in section 38-129.01 or (2) to persons who establish residence in Nebraska and (a) who meet all the requirements for a license except passage of the examination required by section 38-515, which temporary license shall be valid only until the date on which the results of the next licensure examination are available to the department and shall not be renewed, or (b) who meet all the requirements for a license except completion of the professional experience required by section 38-515, which temporary license shall be valid only until the sooner of completion of such professional experience or eighteen months and shall not be renewed.



38-519 Audiology or speech-language pathology assistant; registration; requirements.

(1) Upon application and payment of the registration fee, the department shall register to practice as an audiology or speech-language pathology assistant any person who:

(a)(i) Holds a bachelor's degree or its equivalent in communication disorders, (ii) holds an associate degree or its equivalent in communication disorders from an accredited training program, or (iii) between the period of June 1, 2005, and June 1, 2007, was registered as and practiced as a communication assistant for at least thirty hours per week for a minimum of nine months per year;

(b) Has successfully completed all required training pursuant to sections 38-521 and 38-522 and any inservice training required pursuant to section 38-526; and

(c) Has demonstrated ability to reliably maintain records and provide treatment under the supervision of a licensed audiologist or speech-language pathologist.

(2) Such registration shall be valid for one year from the date of issuance.



38-520 Audiologist or speech-language pathology assistant; supervision; termination.

(1) The department, with the recommendation of the board, shall approve an application submitted by an audiologist or speech-language pathologist for supervision of an audiology or speech-language pathology assistant when:

(a) The audiology or speech-language pathology assistant meets the requirements for registration pursuant to section 38-519;

(b) The audiologist or speech-language pathologist has a valid Nebraska license; and

(c) The audiologist or speech-language pathologist practices in Nebraska.

(2) Any audiologist or speech-language pathologist seeking approval for supervision of an audiology or speech-language pathology assistant shall submit an application which is signed by the audiology or speech-language pathology assistant and the audiologist or speech-language pathologist with whom he or she is associated. Such application shall (a) identify the settings within which the audiology or speech-language pathology assistant is authorized to practice, (b) describe the agreed-upon functions that the audiology or speech-language pathology assistant may perform as provided in section 38-523, and (c) describe the provision for supervision by an alternate audiologist or speech-language pathologist when necessary.

(3) If the supervision of an audiology or speech-language pathology assistant is terminated by the audiologist, speech-language pathologist, or audiology or speech-language pathology assistant, the audiologist or speech-language pathologist shall notify the department of such termination. An audiologist or speech-language pathologist who thereafter assumes the responsibility for such supervision shall obtain a certificate of approval to supervise an audiology or speech-language pathology assistant from the department prior to the use of the audiology or speech-language pathology assistant in the practice of audiology or speech-language pathology.



38-521 Audiology or speech-language pathology assistant; initial training.

Initial training for an audiology or speech-language pathology assistant shall consist of graduation from an accredited program with a focus on communication disorders which shall include:

(1) An overview of speech, language, and dysphagia and the practice of audiology and speech-language pathology;

(2) Ethical and legal responsibilities;

(3) Normal language, speech, and hearing functions and swallowing physiology;

(4) Observing and recording patient progress;

(5) Behavior management and modification; and

(6) Record keeping.



38-522 Audiology or speech-language pathology assistant; aural rehabilitation programs; training.

In addition to the initial training required by section 38-521, an audiology or speech-language pathology assistant assigned to provide aural rehabilitation programs shall have additional training which shall include, but not be limited to:

(1) Information concerning the nature of hearing loss;

(2) Purposes and principles of auditory and visual training;

(3) Maintenance and use of amplification devices; and

(4) Such other subjects as the department may deem appropriate.



38-523 Audiology or speech-language assistant; duties and activities.

An audiology or speech-language pathology assistant may, under the supervision of a licensed audiologist or speech-language pathologist, perform the following duties and activities:

(1) Implement programs and procedures designed by a licensed audiologist or speech-language pathologist;

(2) Maintain records of implemented procedures which document a patient's responses to treatment;

(3) Provide input for interdisciplinary treatment planning, inservice training, and other activities directed by a licensed audiologist or speech-language pathologist;

(4) Prepare instructional material to facilitate program implementation as directed by a licensed audiologist or speech-language pathologist;

(5) Follow plans, developed by the licensed audiologist or speech-language pathologist, that provide specific sequences of treatment to individuals with communicative disorders or dysphagia; and

(6) Chart or log patient responses to the treatment plan.



38-524 Audiology or speech-language pathology assistant; acts prohibited.

An audiology or speech-language pathology assistant shall not:

(1) Evaluate or diagnose any type of communication disorder;

(2) Evaluate or diagnose any type of dysphagia;

(3) Interpret evaluation results or treatment progress;

(4) Consult or counsel, independent of the licensed audiologist or speech-language pathologist, with a patient, a patient's family, or staff regarding the nature or degree of communication disorders or dysphagia;

(5) Plan patient treatment programs;

(6) Represent himself or herself as an audiologist or speech-language pathologist or as a provider of speech, language, swallowing, or hearing treatment or assessment services;

(7) Independently initiate, modify, or terminate any treatment program; or

(8) Fit or dispense hearing instruments.



38-525 Audiology or speech-language pathology assistant; supervisor; duties.

(1) When supervising an audiology or speech-language pathology assistant, the supervising audiologist or speech-language pathologist shall:

(a) Provide supervision for no more than two audiology or speech-language pathology assistants at one time;

(b) Provide direct onsite supervision for the first two treatment sessions of each patient's care;

(c) Provide direct onsite supervision of at least twenty percent of all subsequent treatment sessions per quarter;

(d) Provide at least ten hours of inservice training per registration period, either formal or informal, which is directly related to the particular services provided by the audiology or speech-language pathology assistant; and

(e) Prepare semiannual performance evaluations of the audiology or speech-language pathology assistant to be reviewed with the audiology or speech-language pathology assistant on a one-to-one basis.

(2) The supervising audiologist or speech-language pathologist shall be responsible for all aspects of patient treatment.



38-526 Audiology or speech-language pathology assistant; evaluation, supervision, training; supervisor; report required.

The supervising audiologist or speech-language pathologist shall provide annual reports to the department verifying that evaluation, supervision, and training required by section 38-525 has been completed. The audiologist or speech-language pathologist shall keep accurate records of such evaluation, supervision, and training.



38-527 Fees.

The department shall establish and collect fees for initial licensure and registration and renewal of licensure and registration under the Audiology and Speech-Language Pathology Practice Act as provided in sections 38-151 to 38-157.



38-601 Act, how cited.

Sections 38-601 to 38-618 shall be known and may be cited as the Certified Nurse Midwifery Practice Act.



38-602 Legislative findings.

The Legislature hereby finds and declares that the Certified Nurse Midwifery Practice Act is necessary to safeguard public life, health, safety, and welfare, to assure the highest degree of professional conduct by practitioners of certified nurse midwifery, and to insure the availability of high quality midwifery services to persons desiring such services.



38-603 Definitions, where found.

For purposes of the Certified Nurse Midwifery Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-604 to 38-610 apply.



38-604 Approved certified nurse midwifery education program, defined.

Approved certified nurse midwifery education program means a certified nurse midwifery education program approved by the board. The board may require such program to be accredited by the American College of Nurse-Midwives.



38-605 Board, defined.

Board means the Board of Advanced Practice Registered Nurses.



38-606 Certified nurse midwife, defined.

Certified nurse midwife means a person certified by a board-approved certifying body and licensed under the Advanced Practice Registered Nurse Practice Act to practice certified nurse midwifery in the State of Nebraska. Nothing in the Certified Nurse Midwifery Practice Act is intended to restrict the practice of registered nurses.



38-607 Collaboration, defined.

Collaboration means a process and relationship in which a certified nurse midwife works together with other health professionals to deliver health care within the scope of practice of certified nurse midwifery as provided in the Certified Nurse Midwifery Practice Act. The collaborative relationship between the physician and the nurse midwife shall be subject to the control and regulation of the board.



38-608 Licensed practitioner, defined.

Licensed practitioner means any physician licensed to practice pursuant to the Medicine and Surgery Practice Act, whose practice includes obstetrics.



38-609 Practice agreement, defined.

Practice agreement means the written agreement authored and signed by the certified nurse midwife and the licensed practitioner with whom he or she is associated which:

(1) Identifies the settings within which the certified nurse midwife is authorized to practice;

(2) Names the collaborating licensed practitioner or, if more than one licensed practitioner is a party to such practice agreement, names all of the collaborating licensed practitioners;

(3) Defines or describes the medical functions to be performed by the certified nurse midwife, which are not inconsistent with the Certified Nurse Midwifery Practice Act, as agreed to by the nurse midwife and the collaborating licensed practitioner; and

(4) Contains such other information as required by the board.



38-610 Supervision, defined.

Supervision means the ready availability of a collaborating licensed practitioner for consultation and direction of the activities of the certified nurse midwife related to delegated medical functions as outlined in the practice agreement.



38-611 Certified nurse midwife; authorized activities.

A certified nurse midwife may, under the provisions of a practice agreement, (1) attend cases of normal childbirth, (2) provide prenatal, intrapartum, and postpartum care, (3) provide normal obstetrical and gynecological services for women, and (4) provide care for the newborn immediately following birth. The conditions under which a certified nurse midwife is required to refer cases to a collaborating licensed practitioner shall be specified in the practice agreement.



38-612 Unlicensed person; acts not prohibited.

The Certified Nurse Midwifery Practice Act shall not prohibit the performance of the functions of a certified nurse midwife by an unlicensed person if performed:

(1) In an emergency situation;

(2) By a legally qualified person from another state employed by the United States Government and performing official duties in this state; or

(3) By a person enrolled in an approved program for the preparation of certified nurse midwives as part of such approved program.



38-613 Permitted practice described in practice agreement; supervision; settings; subject to review by board; rules and regulations.

(1) The specific medical functions to be performed by a certified nurse midwife within the scope of permitted practice prescribed by section 38-611 shall be described in the practice agreement which shall be reviewed and approved by the board. A copy of the agreement shall be maintained on file with the board as a condition of lawful practice under the Certified Nurse Midwifery Practice Act.

(2) A certified nurse midwife shall perform the functions detailed in the practice agreement only under the supervision of the licensed practitioner responsible for the medical care of the patients described in the practice agreement. If the collaborating licensed practitioner named in the practice agreement becomes temporarily unavailable, the certified nurse midwife may perform the authorized medical functions only under the supervision of another licensed practitioner designated as a temporary substitute for that purpose by the collaborating licensed practitioner.

(3) A certified nurse midwife may perform authorized medical functions only in the following settings:

(a) In a licensed or certified health care facility as an employee or as a person granted privileges by the facility;

(b) In the primary office of a licensed practitioner or in any setting authorized by the collaborating licensed practitioner, except that a certified nurse midwife shall not attend a home delivery; or

(c) Within an organized public health agency.

(4) The department shall, after consultations with the board, adopt and promulgate rules and regulations to carry out the Certified Nurse Midwifery Practice Act.



38-614 Change in practice; new or amended agreement.

If a certified nurse midwife intends to alter his or her practice status by reason of a change in the setting, supervision by a different licensed practitioner, modification of the authorized medical functions, or for any other reason, he or she shall submit a new or amended practice agreement to the board for approval before any change may be permitted.



38-615 Licensure as nurse midwife; application; requirements; temporary licensure.

(1) An applicant for licensure under the Advanced Practice Registered Nurse Practice Act to practice as a certified nurse midwife shall submit such evidence as the board requires showing that the applicant is currently licensed as a registered nurse by the state or has the authority based on the Nurse Licensure Compact to practice as a registered nurse in Nebraska, has successfully completed an approved certified nurse midwifery education program, and is certified as a nurse midwife by a board-approved certifying body.

(2) The department may, with the approval of the board, grant temporary licensure as a certified nurse midwife for up to one hundred twenty days upon application (a) to graduates of an approved nurse midwifery program pending results of the first certifying examination following graduation and (b) to nurse midwives currently licensed in another state pending completion of the application for a Nebraska license. A temporary license issued pursuant to this subsection may be extended for up to one year with the approval of the board.

(3) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.

(4) If more than five years have elapsed since the completion of the nurse midwifery program or since the applicant has practiced as a nurse midwife, the applicant shall meet the requirements in subsection (1) of this section and provide evidence of continuing competency, as may be determined by the board, either by means of a reentry program, references, supervised practice, examination, or one or more of the continuing competency activities listed in section 38-145.



38-616 License; renewal.

To renew a license as a certified nurse midwife, the applicant shall have a current certification by a board-approved certifying body to practice nurse midwifery.



38-617 Certified nurse midwife; right to use title or abbreviation.

Any person who holds a license to practice nurse midwifery in this state shall have the right to use the title certified nurse midwife and the abbreviation CNM. No other person shall use such title or abbreviation to indicate that he or she is licensed under the Advanced Practice Registered Nurse Practice Act to practice certified nurse midwifery.



38-618 Act, how interpreted.

Nothing in the Certified Nurse Midwifery Practice Act shall be interpreted to permit independent practice.



38-701 Act, how cited.

Sections 38-701 to 38-711 shall be known and may be cited as the Certified Registered Nurse Anesthetist Practice Act.



38-702 Definitions, where found.

For purposes of the Certified Registered Nurse Anesthetist Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-703 to 38-706 apply.



38-703 Board, defined.

Board means the Board of Advanced Practice Registered Nurses.



38-704 Certified registered nurse anesthetist, defined.

Certified registered nurse anesthetist means a licensed registered nurse certified by a board-approved certifying body and licensed under the Advanced Practice Registered Nurse Practice Act to practice as a certified registered nurse anesthetist in the State of Nebraska.



38-705 Licensed practitioner, defined.

Licensed practitioner means any physician or osteopathic physician licensed to prescribe, diagnose, and treat as prescribed in the Medicine and Surgery Practice Act.



38-706 Practice of anesthesia, defined; activities not subject to act.

(1) Practice of anesthesia means (a) the performance of or the assistance in any act involving the determination, preparation, administration, or monitoring of any drug used to render an individual insensible to pain for procedures requiring the presence of persons educated in the administration of anesthetics or (b) the performance of any act commonly the responsibility of educated anesthesia personnel. Practice of anesthesia includes the use of those techniques which are deemed necessary for adequacy in performance of anesthesia administration.

(2) Nothing in the Certified Registered Nurse Anesthetist Practice Act prohibits (a) routine administration of a drug by a duly licensed registered nurse, licensed practical nurse, or other duly authorized person for the alleviation of pain or (b) the practice of anesthesia by students enrolled in an accredited school of nurse anesthesia when the services performed are a part of the course of study and are under the supervision of a licensed practitioner or certified registered nurse anesthetist.



38-707 Certified registered nurse anesthetist; license; requirements.

(1) An applicant for a license under the Advanced Practice Registered Nurse Practice Act to practice as a certified registered nurse anesthetist shall:

(a) Hold a license as a registered nurse in the State of Nebraska or have the authority based on the Nurse Licensure Compact to practice as a registered nurse in Nebraska;

(b) Submit evidence of successful completion of a course of study in anesthesia in a school of nurse anesthesia accredited or approved by or under the auspices of the department or the Council on Accreditation of Nurse Anesthesia and Educational Programs; and

(c) Submit evidence of current certification by the Council on Certification of Nurse Anesthetists.

(2) If more than five years have elapsed since the applicant completed the nurse anesthetist program or since the applicant has practiced as a nurse anesthetist, he or she shall meet the requirements of subsection (1) of this section and shall provide evidence of continuing competency as determined by the board, including, but not limited to, a reentry program, supervised practice, examination, or one or more of the continuing competency activities listed in section 38-145.



38-708 Certified registered nurse anesthetist; temporary license; permit.

(1) The department may, with the approval of the board, grant a temporary license in the practice of anesthesia for up to one hundred twenty days upon application (a) to graduates of an accredited school of nurse anesthesia pending results of the first certifying examination following graduation and (b) to registered nurse anesthetists currently licensed in another state pending completion of the application for a Nebraska license. A temporary license issued pursuant to this subsection may be extended at the discretion of the board with the approval of the department.

(2) An applicant for a license to practice as a certified registered nurse anesthetist who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-709 Certified registered nurse anesthetist; license; renewal.

To renew a license to practice as a certified registered nurse anesthetist, the applicant shall have current certification by the Council on Certification of Nurse Anesthetists.



38-710 Use of title and abbreviation.

A person licensed as a certified registered nurse anesthetist has the right to use the title certified registered nurse anesthetist and the abbreviation C.R.N.A.



38-711 Certified registered nurse anesthetist; performance of duties.

(1) The determination and administration of total anesthesia care shall be performed by the certified registered nurse anesthetist or a nurse anesthetist temporarily licensed pursuant to section 38-708 in consultation and collaboration with and with the consent of the licensed practitioner.

(2) The following duties and functions shall be considered as specific expanded role functions of the certified registered nurse anesthetist:

(a) Preanesthesia evaluation including physiological studies to determine proper anesthetic management and obtaining informed consent;

(b) Selection and application of appropriate monitoring devices;

(c) Selection and administration of anesthetic techniques;

(d) Evaluation and direction of proper postanesthesia management and dismissal from postanesthesia care;

(e) Evaluation and recording of postanesthesia course of patients; and

(f) Use of fluoroscopy in conjunction with a licensed medical radiographer in connection with the performance of authorized duties and functions upon (i) the successful completion of appropriate education and training as approved jointly by the department and the board and promulgated by the department in rules and regulations pursuant to section 71-3508 and (ii) a determination regarding the scope and supervision of such use consistent with subsection (3) of this section.

(3) The determination of other duties that are normally considered medically delegated duties to the certified registered nurse anesthetist or to a nurse anesthetist temporarily licensed pursuant to section 38-708 shall be the joint responsibility of the governing board of the hospital, medical staff, and nurse anesthetist personnel of any duly licensed hospital or, if in an office or clinic, the joint responsibility of the duly licensed practitioner and nurse anesthetist. All such duties, except in cases of emergency, shall be in writing in the form prescribed by hospital or office policy.



38-801 Act, how cited.

Sections 38-801 to 38-811 shall be known and may be cited as the Chiropractic Practice Act.



38-802 Definitions, where found.

For purposes of the Chiropractic Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-803 to 38-805 apply.



38-803 Accredited college of chiropractic, defined.

An accredited college of chiropractic means (1) one which is approved by the board, (2) a legally chartered college of chiropractic requiring for admission a diploma from an accredited high school or its equivalent and, beginning with students entering a college of chiropractic on or after January 1, 1974, at least two years credit from an accredited college or university of this or some other state, which requirement shall be regularly published in each prospectus or catalog issued by such institution, (3) one which conducts a clinic for patients in which its students are required to regularly participate in the care and adjustment of patients, (4) one giving instruction in anatomy, orthopedics, physiology, embryology, chemistry, pathology, health ecology, bacteriology, symptomatology, histology, spinal analysis, diagnosis, roentgenology, neurology, and principles and practice of chiropractic, and (5) one requiring an actual attendance for four college years totaling not less than four thousand hours.



38-804 Board, defined.

Board means the Board of Chiropractic.



38-805 Practice of chiropractic, defined.

(1) Practice of chiropractic means one or a combination of the following, without the use of drugs or surgery:

(a) The diagnosis and analysis of the living human body for the purpose of detecting ailments, disorders, and disease by the use of diagnostic X-ray, physical and clinical examination, and routine procedures including urine analysis; or

(b) The science and art of treating human ailments, disorders, and disease by locating and removing any interference with the transmission and expression of nerve energy in the human body by chiropractic adjustment, chiropractic physiotherapy, and the use of exercise, nutrition, dietary guidance, and colonic irrigation.

(2) The use of X-rays beyond the axial skeleton as described in subdivision (1)(a) of this section shall be solely for diagnostic purposes and shall not expand the practice of chiropractic to include the treatment of human ailments, disorders, and disease not permitted when the use of X-rays was limited to the axial skeleton.



38-806 Chiropractic practice; persons excepted.

The Chiropractic Practice Act shall not be construed to include the following classes of persons:

(1) Licensed physicians and surgeons and licensed osteopathic physicians who are exclusively engaged in the practice of their respective professions;

(2) Physicians who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(3) Chiropractors licensed in another state when incidentally called into this state in consultation with a chiropractor licensed in this state; or

(4) Students enrolled in an accredited college of chiropractic when the services performed are a part of the course of study and are under the direct supervision of a licensed chiropractor.



38-807 Chiropractic; license; qualifications required.

Every applicant for a license to practice chiropractic shall present proof of graduation from an accredited college of chiropractic and (1) pass an examination given by the National Board of Chiropractic Examiners which consists of Parts I, II, III, IV, and physiotherapy or (2) pass an examination approved by the Board of Chiropractic.

The practice of chiropractic is a skilled profession, and as such, chiropractic testimony may qualify as "competent medical testimony" under workers' compensation rules. Rodgers v. Sparks, 228 Neb. 191, 421 N.W.2d 785 (1988).



38-808 Continuing competency requirements.

An applicant for licensure to practice chiropractic who has met the education and examination requirements in section 38-807, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-809 Reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure to practice chiropractic who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the two years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-810 Fees.

The department shall establish and collect fees for initial licensure and renewal under the Chiropractic Practice Act as provided in sections 38-151 to 38-157.



38-811 Chiropractic practitioner; powers and duties.

Chiropractic practitioners shall observe and be subject to all state and municipal laws and regulations relative to the control of contagious and infectious diseases, and all matters pertaining to public health. They shall report to the proper health officers the same as other practitioners. Chiropractic practitioners may sign death certificates. When performing acupuncture, a chiropractor licensed under the Uniform Credentialing Act shall provide the same standard of care to patients as that provided by a person licensed under the Uniform Credentialing Act to practice medicine and surgery, osteopathy, or osteopathic medicine and surgery when such person performs acupuncture.



38-901 Act, how cited.

Sections 38-901 to 38-910 shall be known and may be cited as the Clinical Nurse Specialist Practice Act.



38-902 Definitions, where found.

For purposes of the Clinical Nurse Specialist Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-903 to 38-905 apply.



38-903 Approved certifying body, defined.

Approved certifying body means a national certification organization which (1) is approved by the board, (2) certifies qualified licensed registered nurses for advanced practice, (3) has eligibility requirements related to education and practice, and (4) offers an examination in an area of practice which meets psychometric guidelines and tests approved by the board.



38-904 Board, defined.

Board means the Board of Advanced Practice Registered Nurses.



38-905 Clinical nurse specialist, defined.

Clinical nurse specialist means a registered nurse certified as described in section 38-908 and licensed under the Advanced Practice Registered Nurse Practice Act to practice as a clinical nurse specialist in the State of Nebraska.



38-906 Clinical nurse specialist practice, defined.

The practice of a clinical nurse specialist includes health promotion, health supervision, illness prevention, and disease management, including assessing patients, synthesizing and analyzing data, and applying advanced nursing practice. A clinical nurse specialist conducts and applies research, advocates, serves as an agent of change, engages in systems management, and assesses and intervenes in complex health care problems within the selected clinical specialty.



38-907 Exemptions from act.

The Clinical Nurse Specialist Practice Act does not prohibit the performance of the professional activities of a clinical nurse specialist by a person not holding a license issued under the act if performed:

(1) In an emergency situation;

(2) By a legally qualified person from another state employed by the United States and performing official duties in this state; or

(3) By a person enrolled in an approved clinical nurse specialist program for the education of clinical nurse specialists as part of that approved program.



38-908 Licensure; eligibility; application.

An applicant for licensure under the Advanced Practice Registered Nurse Practice Act to practice as a clinical nurse specialist shall be licensed as a registered nurse under the Nurse Practice Act or have the authority based on the Nurse Licensure Compact to practice as a registered nurse in Nebraska and shall submit to the department the following:

(1) Evidence that the applicant holds a graduate degree in a nursing clinical specialty area or has a graduate degree in nursing and has successfully completed a graduate-level clinical nurse specialist education program; and

(2) Evidence of certification issued by an approved certifying body or, when such certification is not available, an alternative method of competency assessment by any means approved by the board.



38-909 License; renewal; qualifications.

To renew a license as a clinical nurse specialist, the applicant shall have current certification by an approved certifying body as a clinical nurse specialist or, when such certification is not available, an alternative method of competency assessment by any means approved by the board.



38-910 Use of title and abbreviation.

A person licensed as a clinical nurse specialist has the right to use the title Clinical Nurse Specialist and the abbreviation CNS.



38-1001 Act, how cited.

Sections 38-1001 to 38-10,171 shall be known and may be cited as the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act.



38-1002 Legislative findings.

The Legislature finds that: (1) A great number of Nebraska citizens regularly demand and receive cosmetology, nail technology, esthetics, electrology, and body art services; (2) the practices of cosmetology, nail technology, esthetics, electrology, and body art involve the use of implements and chemicals that, if used or applied improperly, can be hazardous to human health and safety; (3) inadequate sanitation in the practice of cosmetology, nail technology, esthetics, electrology, or body art can encourage the spread of contagious diseases, infections, and infestations to the detriment of the health and safety of the public; (4) the knowledge of proper sanitation techniques and the proper use of implements and chemicals can best be gained by rigorous and extensive training in cosmetology, nail technology, and esthetics at institutions operated exclusively for such purposes; (5) the need of the public to be served by well-trained persons and the need of cosmetology, nail technology, and esthetics students to receive an appropriate education can best be met through the enactment of standards for the approval of schools of cosmetology, nail technology schools, and schools of esthetics; (6) the effectiveness of cosmetology, nail technology, esthetics, or electrology training and the competency to practice can best be demonstrated by the passage of an impartially administered examination before a person is permitted to practice; (7) continuing competency can best be demonstrated by participation in continuing competency activities; (8) the establishment and maintenance of a safe environment in places where cosmetology, nail technology, esthetics, electrology, or body art is practiced can best be ensured through the establishment of operating and sanitary requirements for the safe and sanitary operation of such places; (9) the protection of the health and safety of its citizens is a principal concern and duty of the State of Nebraska; and (10) the reasonable regulation and limitation of a field of practice or occupation for the purpose of protecting the health and safety of the public is a legitimate and justified exercise of the police power of the state.



38-1003 Legislative intent.

The Legislature declares its intent to implement the findings specified in section 38-1002 through the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act, to regulate the practices and professions of cosmetology, nail technology, esthetics, electrology, and body art and cosmetology, nail technology, esthetics, and body art education in all forms, to limit the practice and teaching of cosmetology, nail technology, esthetics, or body art to persons and institutions as stipulated in the act and to penalize persons violating the act. The Legislature directs that all interpretations of the act be made with full cognizance of the findings and intentions expressed in this section and section 38-1002.



38-1004 Definitions, where found.

For purposes of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1005 to 38-1056 apply.



38-1005 Apprentice, defined.

Apprentice means a person registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to engage in the study of any or all of the practices of cosmetology under the supervision of an instructor in an apprentice salon.



38-1006 Apprentice salon, defined.

Apprentice salon means a cosmetology salon licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for the teaching of any or all of the practices of cosmetology to apprentices.



38-1007 Board, defined.

Board means the Board of Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art.



38-1008 Body art, defined.

Body art means body piercing, branding, permanent color technology, and tattooing.



38-1009 Body art facility, defined.

Body art facility means any room or space or any part thereof where body art is performed or where the business of body art is conducted.



38-1010 Body piercing, defined.

Body piercing means puncturing the skin of a person by aid of needles or other instruments designed or used to puncture the skin for the purpose of inserting removable jewelry or other objects through the human body, except that body piercing does not include puncturing the external part of the human earlobe.



38-1011 Branding, defined.

Branding means a permanent mark made on human tissue by burning with a hot iron or other instrument.



38-1012 Charitable administration, defined.

Charitable administration means the performance of any or all of the practices of cosmetology or nail technology without compensation for the benefit of charitable purposes or organizations.



38-1013 Cosmetic establishment, defined.

Cosmetic establishment means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for the retail sale of cosmetics or other esthetics products when such activity includes any application of the products to customers other than self-application.



38-1014 Cosmetician, defined.

Cosmetician means a person registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to apply cosmetics.



38-1015 Cosmetologist, defined.

Cosmetologist means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to perform all of the practices of cosmetology.



38-1016 Cosmetology, defined.

Cosmetology means the practice of performing for compensation any or all (1) of the acts of arranging, dressing, curling, waving, cleansing, cutting, bleaching, coloring, styling, or similar work upon the hair, wig, wiglet, or hairpiece of any person, by any means, with hands or a mechanical or electrical apparatus or appliance; (2) esthetics; (3) nail technology; and (4) other similar practices upon the hair, scalp, face, neck, arms, hands, feet, or nails of any person when performed for the purpose of beautifying or enhancing physical appearance or the teaching of any practice specified in this section for occupational purposes.



38-1017 Cosmetology establishment, defined.

Cosmetology establishment means a cosmetology salon, esthetics salon, school of cosmetology, school of esthetics, apprentice salon, cosmetic establishment, or any other place in which any or all of the practices of cosmetology are performed on members of the general public for compensation or in which instruction or training in any or all of the practices of cosmetology is given, except when such practices constitute nonvocational training.



38-1018 Cosmetology salon, defined.

Cosmetology salon means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for the performance of any or all of the practices of cosmetology by persons licensed or registered under such act.



38-1019 Domestic administration, defined.

Domestic administration means the performance of any or all of the practices of cosmetology or nail technology upon members of a person's immediate family.



38-1020 Electrologist, defined.

Electrologist means a person who engages in the practice of electrolysis for permanent hair removal.



38-1021 Electrology, defined.

Electrology means the art and practice relating to the removal of hair from normal skin of the human body by electrolysis.



38-1022 Electrology establishment, defined.

Electrology establishment means a fixed structure or part thereof or any other place in which any or all of the practices of electrology are performed on members of the general public for compensation or where instruction or training in electrology is performed except when such training is nonvocational training.



38-1023 Electrology instructor, defined.

Electrology instructor means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to teach any or all of the practices of electrology.



38-1024 Electrolysis, defined.

Electrolysis means the permanent removal of hair by the application of an electrical current to the dermal papilla by a filament to cause decomposition, coagulation, or dehydration within the hair follicle by means of short wave or galvanic current or the blend, as approved by the federal Food and Drug Administration.



38-1025 Esthetician, defined.

Esthetician means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to perform all of the practices of esthetics.



38-1026 Esthetics, defined.

Esthetics means the practice for compensation of using an electrical or mechanical apparatus or appliance or applying and using cosmetic preparations, antiseptics, chemicals, tonics, lotions, creams, or other similar products upon the skin for personal beauty care.



38-1027 Esthetics instructor, defined.

Esthetics instructor means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to teach any or all of the practices of esthetics in a school of cosmetology or a school of esthetics.



38-1028 Esthetics salon, defined.

Esthetics salon means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for the performance of any or all of the practices of esthetics by persons licensed or registered under such act.



38-1029 Guest artist, defined.

Guest artist means a person registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to demonstrate cosmetology products or procedures for the purpose of imparting professional knowledge and information to persons licensed or registered under the act or to persons owning or operating licensed cosmetology establishments under the sponsorship of a licensed cosmetology establishment or a cosmetologist licensed in Nebraska.



38-1030 Guest body artist, defined.

Guest body artist means a person registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to demonstrate body art products or procedures for the purpose of imparting professional knowledge and information to persons licensed in this state to perform body art or to persons owning or operating a licensed body art facility under the sponsorship of a licensed body art facility or a person licensed in this state to perform body art.



38-1031 Instructor, defined.

Instructor means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to teach any or all of the practices of cosmetology in a school of cosmetology or an apprentice salon.



38-1032 Jurisdiction, defined.

Jurisdiction means the District of Columbia and any state, territory, or possession of the United States of America.



38-1033 Manicuring, defined.

Manicuring means the practice of performing any or all of the acts of cutting, shaping, trimming, polishing, coloring, tinting, cleansing, reshaping, or other similar cosmetic or sanitary acts on the natural fingernails or toenails of a person but does not include the practice of nail technology.



38-1034 Nail technician, defined.

Nail technician means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to perform the practices of nail technology.



38-1035 Nail technology, defined.

Nail technology means (1) attaching, applying, fitting, shaping, or adjusting artificial nails using acrylic, resin, fabric, or gel application systems, (2) sanitizing of the nail bed by brushing on or spraying material in preparation for attaching, fitting, shaping, or adjusting artificial nails using acrylic, resin, fabric, or gel application systems, (3) cutting, filing, buffing, shaping, trimming, polishing, coloring, tinting, cleansing, reshaping, or other cosmetic acts on the nails of a person when done in conjunction with the activities described in subdivisions (1) and (2) of this section, (4) the ability to detect infection, fungus, or nail disorders that contraindicate the application of artificial nails, and (5) cleansing, stimulating, manipulating, exercising, or similar acts on the hands or feet of any person when done in conjunction with the activities described in subdivisions (1) and (2) of this section. Nail technology does not include cutting nail beds, corns, or calluses or medical treatment involving the feet, hands, or nails.



38-1036 Nail technology establishment, defined.

Nail technology establishment means a nail technology salon, nail technology school, or any other place in which the practices of nail technology are performed on members of the general public for compensation or in which instruction or training in the practices of nail technology is given, except when such practices constitute nonvocational training.



38-1037 Nail technology instructor, defined.

Nail technology instructor means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to teach the practices of nail technology in a nail technology school.



38-1038 Nail technology salon, defined.

Nail technology salon means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for the performance of the practices of nail technology by persons licensed or registered under the act.



38-1039 Nail technology school, defined.

Nail technology school means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for teaching the practices of nail technology to nail technology students.



38-1040 Nail technology student, defined.

Nail technology student means a person engaged in the study of the practices of nail technology under the supervision of a nail technology instructor in a nail technology school.



38-1041 Nail technology student instructor, defined.

Nail technology student instructor means a person engaged in nail technology instructor's training in a nail technology school to teach nail technology students in a nail technology school under the supervision of a nail technology instructor.



38-1042 Nail technology temporary practitioner, defined.

Nail technology temporary practitioner means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to perform the practices of nail technology for a limited time under the supervision of a licensed nail technician or nail technology instructor.



38-1042.01 Natural hair braiding, defined.

(1) Natural hair braiding means the twisting, wrapping, weaving, extending, locking, or braiding of hair by hand or with mechanical devices such as clips, combs, crochet hooks, curlers, curling irons, hairpins, rollers, scissors, blunt-tipped needles, thread, and hair binders.

(2) Natural hair braiding includes (a) the use of natural or synthetic hair extensions, natural or synthetic hair fibers, decorative beads, and other hair accessories, (b) minor trimming of natural hair or hair extensions incidental to twisting, wrapping, weaving, extending, locking, or braiding hair, (c) the use of topical agents, such as conditioners, gels, moisturizers, oils, pomades, and shampoos, in conjunction with hair braiding, and (d) the making of wigs from natural hair, natural fibers, synthetic fibers, and hair extensions.

(3) Natural hair braiding does not include (a) the application of dyes, reactive chemicals, or other preparations to alter the color of hair or to straighten, curl, or alter the structure of hair or (b) the use of chemical hair joining agents such as synthetic tape, keratin bonds, or fusion bonds.



38-1043 Nonvocational training, defined.

Nonvocational training means the act of imparting knowledge of or skills in any or all of the practices of cosmetology, nail technology, esthetics, or electrology to persons not licensed or registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act for the purpose of noncommercial use by those receiving such training.



38-1044 Permanent color technology, defined.

Permanent color technology means the process by which the skin is marked or colored by insertion of nontoxic dyes or pigments into or under the subcutaneous portion of the skin upon the body of a live human being so as to form indelible marks for cosmetic purposes.



38-1045 Practices regulated under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act, defined.

Practices regulated under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act means body art, cosmetology, electrology, esthetics, and nail technology.



38-1046 Practitioner, defined.

Practitioner means a person who performs any or all of the practices of cosmetology, nail technology, esthetics, or electrology for compensation or who performs any or all of the practices of body art.



38-1047 School of cosmetology, defined.

School of cosmetology means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for the teaching of any or all of the practices of cosmetology to students.



38-1048 School of electrolysis, defined.

School of electrolysis means a school for the education and training of electrologists.



38-1049 School of esthetics, defined.

School of esthetics means a fixed structure or part thereof licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to serve as the site for teaching the practices of esthetics to esthetics students.



38-1050 Student, defined.

Student means a person engaged in the study of any or all of the practices of cosmetology or esthetics under the supervision of an instructor or esthetics instructor in a school of cosmetology or school of esthetics.



38-1051 Student instructor, defined.

Student instructor means a person engaged in instructor's or esthetics instructor's training in a school of cosmetology or school of esthetics and in teaching students in a school of cosmetology or school of esthetics under the supervision of an instructor.



38-1052 Supervision, defined.

Supervision means direct day-to-day knowledge of and control over the actions of one individual by another.



38-1053 Tattoo, defined.

Tattoo means the indelible decorative mark, figure, or design introduced by insertion of nontoxic dyes or pigments into or under the subcutaneous portion of the skin upon the body of a live human being.



38-1054 Tattooing, defined.

Tattooing means the process by which the skin is marked or colored by insertion of nontoxic dyes or pigments into or under the subcutaneous portion of the skin upon the body of a live human being so as to form indelible marks for decorative or figurative purposes.



38-1055 Teaching, defined.

Teaching means the act of imparting and demonstrating knowledge of cosmetology, nail technology, esthetics, or electrology theory and practices to students, nail technology students, or apprentices in an apprentice salon, a school of cosmetology, a nail technology school, or a school of esthetics by an instructor, an esthetics instructor, a nail technology instructor, a nail technology student instructor, or a student instructor for the purpose of preparing the students, nail technology students, nail technology student instructors, or apprentices to engage in the occupations of cosmetology, nail technology, esthetics, or electrology.



38-1056 Temporary practitioner, defined.

Temporary practitioner means a person licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to perform any or all of the practices of cosmetology for a limited time under the supervision at all times of a designated supervisor.



38-1057 Board; members; qualifications.

(1) The board shall consist of ten professional members, one owner of a tanning facility as defined in section 71-3902, and two public members appointed pursuant to section 38-158. The professional and public members shall meet the requirements of sections 38-164 and 38-165, respectively.

(2) The professional members shall include:

(a) One school owner who is also licensed as either a cosmetologist, nail technician, or esthetician;

(b) One salon owner who is licensed as a cosmetologist;

(c) Two cosmetologists who are not school owners;

(d) One nail technician who is not a school owner;

(e) One esthetician who is not a school owner;

(f) One electrologist;

(g) One practitioner of body art;

(h) One nail technology instructor or esthetics instructor who is not a school owner; and

(i) One cosmetology instructor who is not a school owner.

(3) No members of the board who are school owners, salon owners, tanning facility owners, electrologists, nail technicians, instructors, cosmetologists, or practitioners of body art may be affiliated with the same establishment.



38-1058 Cosmetology; licensure or registration required.

It shall be unlawful for any person, group, company, or other entity to engage in any of the following acts without being duly licensed or registered as required by the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act, unless specifically excepted by such act:

(1) To engage in or follow or to advertise or hold oneself out as engaging in or following any of the practices of cosmetology or to act as a practitioner;

(2) To engage in or advertise or hold oneself out as engaging in the teaching of any of the practices of cosmetology; or

(3) To operate or advertise or hold oneself out as operating a cosmetology establishment in which any of the practices of cosmetology or the teaching of any of the practices of cosmetology are carried out.



38-1059 Electrology; licensure required.

No person, group, company, limited liability company, or other entity shall engage in any of the following acts without being duly licensed as required by the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act, unless specifically excepted by such act:

(1) To engage in or follow or to advertise or hold oneself out as engaging in or following any of the practices of electrology; or

(2) To engage in or advertise or hold oneself out as engaging in the teaching of any of the practices of electrology.



38-1060 Body art; license required; conditions.

(1) No person shall perform any of the practices of body art or display a sign to, or in any other way, advertise or purport to be engaged in the business of practicing body art unless such person is licensed by the department.

(2) An applicant for licensure in any of the practices of body art shall show to the satisfaction of the department that the applicant:

(a) Has complied with the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and the applicable rules and regulations adopted and promulgated under the act;

(b) Is at least eighteen years of age;

(c) Has completed formal education equivalent to a United States high school education;

(d) Has submitted evidence of training or experience prescribed or approved by the board to ensure the protection of the public in performing the practices of body art for which the applicant is seeking licensure; and

(e) Has successfully completed an examination prescribed or approved by the board to test the applicant's knowledge of safety, sanitation, and sterilization techniques and infection control practices and requirements.



38-1061 Licensure or registration; categories; use of titles prohibited; practice in licensed establishment or facility.

(1) All practitioners shall be licensed or registered by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act in a category or categories appropriate to their practice.

(2) Licensure shall be required before any person may engage in the full, unsupervised practice or teaching of cosmetology, electrology, esthetics, nail technology, or body art, and no person may assume the title of cosmetologist, electrologist, esthetician, instructor, nail technician, nail technology instructor, esthetics instructor, permanent color technician, tattoo artist, body piercer, or body brander without first being licensed by the department.

(3) All licensed practitioners shall practice in an appropriate licensed establishment or facility.



38-1062 Licensure by examination; requirements.

In order to be licensed by the department by examination, an individual shall meet, and present to the department evidence of meeting, the following requirements:

(1) Has attained the age of seventeen years on or before the beginning date of the examination for which application is being made;

(2) Has completed formal education equivalent to a United States high school education;

(3) Possesses a minimum competency in the knowledge and skills necessary to perform the practices for which licensure is sought, as evidenced by successful completion of an examination in the appropriate practices approved by the board and administered by the department;

(4) Possesses sufficient ability to read the English language to permit the applicant to practice in a safe manner, as evidenced by successful completion of the written examination; and

(5) Has graduated from a school of cosmetology or an apprentice salon in or outside of Nebraska, a school of esthetics in or outside of Nebraska, or a school of electrolysis upon completion of a program of studies appropriate to the practices for which licensure is being sought, as evidenced by a diploma or certificate from the school or apprentice salon to the effect that the applicant has complied with the following:

(a) For licensure as a cosmetologist, the program of studies shall consist of a minimum of two thousand one hundred hours and two thousand credits;

(b) For licensure as an esthetician, the program of studies shall consist of a minimum of six hundred hours and six hundred credits;

(c) For licensure as a cosmetology instructor, the program of studies shall consist of a minimum of nine hundred twenty-five hours beyond the program of studies required for licensure as a cosmetologist earned in a period of not less than six months;

(d) For licensure as a cosmetology instructor, be currently licensed as a cosmetologist in Nebraska, as evidenced by possession of a valid Nebraska cosmetology license;

(e) For licensure as an electrologist, the program of studies shall consist of a minimum of six hundred hours and six hundred credits;

(f) For licensure as an electrology instructor, be currently licensed as an electrologist in Nebraska and have practiced electrology actively for at least two years immediately before the application; and

(g) For licensure as an esthetics instructor, completion of a program of studies consisting of a minimum of three hundred hours beyond the program of studies required for licensure as an esthetician and current licensure as an esthetician in Nebraska.



38-1063 Application for examination; procedure.

A complete application for examination shall be postmarked no later than fifteen days before the beginning of the examination for which application is being made. Applications received after such date shall be considered as applications for the next scheduled examination. No application for any type of licensure or registration shall be considered complete unless all information requested in the application has been supplied, all seals and signatures required have been obtained, and all supporting and documentary evidence has been received by the department.



38-1064 Licensure; examinations; duties; examinees.

(1) The board shall approve and the department shall cause examinations to be administered as required for licensure under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act for the purpose of establishing the possession of minimum competency in the knowledge and skills required on the part of the applicant.

(2) No person shall be permitted to take an examination for licensure unless he or she has met all the requirements of subdivisions (1), (2), and (5) of section 38-1062 except for persons taking the examination under section 38-1067.



38-1065 Examinations; requirements; grades.

(1) Examinations approved by the board may be national standardized examinations, but in all cases the examinations shall be related to the knowledge and skills necessary to perform the practices being examined and shall be related to the curricula required to be taught in schools of cosmetology, schools of esthetics, or schools of electrolysis.

(2) At least two examinations shall be given annually.

(3) Practical examinations may be offered as either written or hands-on and shall be conducted in such a manner that the identity of the applicant is not disclosed to the examiners in any way.

(4) In order to successfully complete the examination, an applicant shall obtain an average grade of seventy-five percent on all examinations.



38-1066 Reciprocity; requirements; military spouse; temporary license.

(1) The department may grant a license based on licensure in another jurisdiction to any person who meets the requirements of subdivisions (1) and (2) of section 38-1062 and who presents proof of the following:

(a) That he or she is currently licensed in the appropriate category in another jurisdiction and that he or she has never been disciplined or had his or her license revoked. An applicant seeking licensure as an instructor in the manner provided in this section shall be licensed as an instructor in another jurisdiction. An applicant seeking licensure as a cosmetologist in the manner provided in this section shall be licensed as a cosmetologist in another jurisdiction. An applicant seeking licensure as an esthetician in the manner provided in this section shall be licensed as a cosmetologist, an esthetician, or an equivalent title in another jurisdiction. An applicant seeking licensure as an esthetics instructor in the manner provided in this section shall be licensed as a cosmetology instructor, esthetics instructor, or the equivalent in another jurisdiction. An applicant seeking licensure as an electrologist or an electrology instructor in the manner provided in this section shall be licensed as an electrologist or an electrology instructor, respectively, in another jurisdiction;

(b) That such license was issued on the basis of an examination and the results of the examination. If an examination was not required for licensure in the other jurisdiction, the applicant shall take the Nebraska examination; and

(c) That the applicant complies with the hour requirements of subdivision (5) of section 38-1062 through any combination of hours earned as a student or apprentice in a cosmetology establishment or an electrology establishment licensed or approved by the jurisdiction in which it was located and hour-equivalents granted for recent work experience, with hour-equivalents recognized as follows:

(i) Each month of full-time practice as an instructor within the five years immediately preceding application shall be valued as one hundred hour-equivalents toward an instructor's license or a cosmetology license and one hundred hour-equivalents toward an esthetician's license;

(ii) Each month of full-time practice as a cosmetologist within the five years immediately preceding application shall be valued as one hundred hour-equivalents toward a cosmetology license and one hundred hour-equivalents toward an esthetician's license;

(iii) Each month of full-time practice as an esthetician within the five years immediately preceding application shall be valued as one hundred hour-equivalents toward an esthetician's license;

(iv) Each month of full-time practice as an esthetics instructor within the five years immediately preceding application shall be valued as one hundred hour-equivalents toward an esthetics instructor's license; and

(v) Each month of full-time practice as an electrologist within the five years immediately preceding application shall be valued as one hundred hour-equivalents toward an electrologist's license.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01 and may practice under the temporary license without supervision.



38-1067 Foreign-trained applicants; examination requirements.

(1) Applicants for Nebraska licensure who received their training in foreign countries may not be licensed by waiver of examination except as provided in section 38-129.01. In order to be considered eligible to take the examination, they shall meet the requirements of subdivisions (1) and (2) of section 38-1062 and, in order to establish equivalency with subdivision (5) of section 38-1062, shall present proof satisfactory to the department of one of the following:

(a) Current licensure or equivalent official recognition of the right to practice in a foreign country; or

(b) At least five years of practice within the eight years immediately preceding the application.

(2) In all cases such applicants shall take the examination for licensure in the State of Nebraska.



38-1068 License; display.

Every person holding a license issued by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act shall display it in a conspicuous place in his or her principal place of employment, and every cosmetology establishment and body art facility shall so display the then current licenses of all practitioners there employed.



38-1069 Registration; when required; temporary practitioner; license.

Registration shall be required before any person may act as a guest artist, guest body artist, cosmetician, student, apprentice, or student instructor, and no person shall assume any title indicative of any of such areas of activity without first being registered or licensed by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. A license as a temporary practitioner shall be required before any person may act as a temporary practitioner, and no person shall assume any title indicative of being a temporary practitioner without first being so licensed by the department under the act.



38-1070 Registration; temporary license; general requirements.

An individual making application for registration or a temporary license, other than a temporary license issued as provided in section 38-129.01, shall meet, and present to the department evidence of meeting, the requirements for the specific type of registration or license applied for.



38-1071 Registration as guest artist; requirements.

Applicants for registration as guest artists shall show evidence of licensure in another jurisdiction or other evidence as directed by the department sufficient to demonstrate that they possess education or experience of benefit to licensed or registered practitioners and are under the sponsorship of a licensed cosmetology establishment or cosmetologist for guest artists or a licensed esthetician for guest artists only performing esthetics.



38-1072 Registration as cosmetician; requirements.

An applicant for registration as a cosmetician shall show evidence that he or she is or intends to become employed as a cosmetician and has received instruction in the chemical properties of, and potential reactions to, the cosmetics he or she intends to apply from his or her employers or from the manufacturers or distributors of the cosmetic products and is aware of actions to take in the event of such a reaction.



38-1073 Licensure as temporary practitioner; requirements.

An applicant for licensure as a temporary practitioner shall show evidence that his or her completed application for regular licensure has been accepted by the department, that he or she has not failed any portion of the licensure examination, and that he or she has been accepted for work in a licensed cosmetology establishment under the supervision of a licensed practitioner. An individual registered as a temporary practitioner on December 1, 2008, shall be deemed to be licensed as a temporary practitioner under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act on such date. The temporary practitioner may continue to practice under such registration as a temporary license until it would have expired under its terms.



38-1074 Registration; temporary licensure; not renewable; expiration dates; extension.

(1) Registration and temporary licensure shall be granted for a set period of time and cannot be renewed.

(2) Registration as a guest artist shall expire two years following the initial date of issuance.

(3) Registration as a cosmetician shall expire two years following the initial date of issuance.

(4) Registration as a student, apprentice, or student instructor shall expire upon successful completion of the licensing examination or termination of enrollment in a school of cosmetology, a school of esthetics, or an apprentice salon.

(5) Licensure as a temporary practitioner shall expire eight weeks following the date of issuance or upon receipt of examination results, whichever occurs first, except that the license of a temporary practitioner who fails to take the first scheduled examination shall expire immediately unless the department finds that the temporary practitioner was unable to attend the examination due to an emergency or other valid circumstances, in which case the department may extend the license an additional eight weeks or until receipt of the examination results, whichever occurs first. No license may be extended in such manner more than once.



38-1075 Act; activities exempt.

The Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act does not apply to or restrict the activities of the following:

(1) Any person holding a current license or certificate issued pursuant to the Uniform Credentialing Act when engaged in the usual and customary practice of his or her profession or occupation;

(2) Any person engaging solely in earlobe piercing;

(3) Any person engaging solely in natural hair braiding;

(4) Any person when engaged in domestic or charitable administration;

(5) Any person performing any of the practices of cosmetology or nail technology solely for theatrical presentations or other entertainment functions;

(6) Any person practicing cosmetology, electrology, esthetics, or nail technology within the confines of a hospital, nursing home, massage therapy establishment, funeral establishment, or other similar establishment or facility licensed or otherwise regulated by the department, except that no unlicensed or unregistered person may accept compensation for such practice;

(7) Any person providing services during a bona fide emergency;

(8) Any retail or wholesale establishment or any person engaged in the sale of cosmetics, nail technology products, or other beauty products when the products are applied by the customer or when the application of the products is in direct connection with the sale or attempted sale of such products at retail;

(9) Any person when engaged in nonvocational training;

(10) A person demonstrating on behalf of a manufacturer or distributor any cosmetology, nail technology, electrolysis, or body art equipment or supplies if such demonstration is performed without charge;

(11) Any person or licensee engaged in the practice or teaching of manicuring; and

(12) Any person or licensee engaged in the practice of airbrush tanning or temporary, nonpermanent airbrush tattooing.



38-1076 Epilators; requirements.

All epilators used by an electrologist shall be approved by the federal Food and Drug Administration.



38-1077 Continuing competency requirements; waiver; limited exemptions.

The department, with the recommendation of the board, may waive continuing competency requirements, in part or in total, for any two-year licensing period when a licensee submits documentation that circumstances beyond his or her control prevented completion of such requirements as provided in section 38-146. In addition to circumstances determined by the department to be beyond the licensee's control pursuant to such section, the following exemptions shall apply:

(1) An instructor who meets the continuing competency requirements for the instructor's license shall be exempt from meeting the continuing competency requirements for his or her cosmetologist license for that biennium;

(2) An electrology instructor who meets the continuing competency requirements for the electrology instructor's license shall be exempt from meeting the continuing competency requirements for his or her electrologist license for that biennium; and

(3) An esthetics instructor who meets the continuing education requirements for the esthetics instructor's license shall be exempt from meeting the continuing education requirements for his or her esthetician license for that biennium.



38-1078 Cosmetology establishment; license required; conditions.

No person shall operate or profess or attempt to operate a cosmetology establishment unless such establishment is licensed by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. The department shall not issue or renew a license for a cosmetology establishment until all requirements of the act have been complied with. No person shall engage in any of the practices of cosmetology in any location or premises other than a licensed cosmetology establishment except as specifically permitted in the act.



38-1079 Licensed cosmetology establishment; nail technology services.

A licensed cosmetology establishment is not required to be licensed as a nail technology salon to provide nail technology services by either a licensed cosmetologist or by a licensed nail technologist.



38-1080 Body art facility; license required; renewal.

(1) No person shall establish or operate a body art facility in this state unless such facility is licensed by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. The department shall not issue or renew a license for a body art facility until all applicable requirements of the act have been complied with and the facility has been inspected by the department. No person shall engage in any of the practices of body art in any location or premises other than a licensed body art facility except as specifically permitted in the act. The department shall issue a license to operate a body art facility to each qualified applicant.

(2) The procedure for renewing a body art facility license shall be in accordance with section 38-143, except that in addition to all other requirements, no body art facility license may be renewed unless the facility has attained a rating of satisfactory on its most recent operation inspection. The license of any facility not attaining such rating shall be placed on inactive status and shall not be open to the public until all deficiencies have been corrected.

(3) The license of a body art facility that has been revoked for any reason shall not be reinstated. An original application for licensure shall be submitted and approved before such facility can reopen for business.

(4) Each body art facility license shall be in effect solely for the owner or owners and premises named thereon and shall expire automatically upon any change of ownership or location. An original application for licensure shall be submitted and approved before such facility may reopen for business.



38-1081 Body art facility; operating requirements.

(1) In order to maintain a license in good standing, each body art facility or the owner of such facility or his or her agent shall:

(a) At all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(b) Notify the department at least thirty days prior to any change of ownership, name, or address, and within one week after a facility is permanently closed, except in emergency circumstances as determined by the department;

(c) Permit any duly authorized agent of the department to conduct an operation inspection or investigation at any time during normal operating hours, without prior notice, and the owner and manager shall assist the inspector by providing access to all areas, personnel, and records requested by the inspector; and

(d) Display in a conspicuous place near the place where body art is performed the following records:

(i) The then current license to operate the body art facility;

(ii) The then current license of each person performing body art; and

(iii) The inspection report from the most recent operation inspection.

(2) The owner of each body art facility shall have full responsibility for ensuring that the facility is operated in compliance with all applicable laws, rules, and regulations and shall be liable for any and all violations occurring in the facility.



38-1082 Salon, defined.

For purposes of sections 38-1083 to 38-1090, salon means cosmetology salon and esthetics salon.



38-1083 Salon; license; requirements.

In order to be licensed as a salon by the department, an applicant shall meet, and present to the department evidence of meeting, the following requirements:

(1) The proposed salon shall be a fixed, permanent structure or part of one;

(2) The proposed salon shall be physically separated from all other business or residential activities except barbering, manicuring, pedicuring, and retail sales;

(3) The separation required in subdivision (2) of this section shall be by fixed walls or by partitions not less than six feet high;

(4) Areas of the salon used for barbering, manicuring, or pedicuring shall be clearly identified as such to the public by a sign and shall be visually distinct from other areas of the salon;

(5) All areas of the salon, including those used for manicures, pedicures, or retail sales, shall comply with the sanitary requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act;

(6) A salon located in a residence shall be entirely distinct and separate from any living quarters, except that there may be one connecting door to the living portion of the dwelling as an access entrance to the salon for the owner or operator, but such entrance shall not be for the use of the general public;

(7) The entrance into the proposed salon used by the general public shall lead directly from the outside to the salon, except that a salon located in a commercial building may have its entrance open from a public area such as a foyer, hallway, mall, concourse, or retail sales floor. Any salon in existence and licensed on August 30, 1987, shall not be required to comply with this subdivision;

(8) The proposed salon shall have at least one hundred fifty square feet of floor space. If more than one practitioner is to be employed in the salon at the same time, the salon shall contain an additional space of at least fifty square feet for each additional practitioner, except that a salon employing a licensee exclusively to perform home services need not provide additional space for such employee;

(9) The proposed salon shall include toilet facilities unless the salon is located in a commercial building in which public toilet facilities are available that open directly off of a public area; and

(10) The proposed salon shall meet all state or local building code and fire code requirements.



38-1084 Salon license; application; procedure; additional information.

Any person seeking a license to operate a salon shall submit a completed application at least thirty days before construction or remodeling of the building proposed for use is scheduled to begin. If no construction or remodeling is planned, the application shall be submitted at least thirty days before the proposed opening of the salon for operation. Along with the application the applicant shall submit:

(1) A detailed floor plan or blueprint of the proposed salon sufficient to demonstrate compliance with the requirements of section 38-1083; and

(2) Evidence of minimal property damage, bodily injury, and liability insurance coverage for the proposed salon.



38-1085 Salon; application; review; denial; issuance; inspection.

Each application for a license to operate a salon shall be reviewed by the department for compliance with the requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. In the event an application is denied, the applicant shall be informed in writing of the grounds for denial, and such denial shall not prejudice future applications by the applicant. In the event an application is approved, the department shall issue the applicant a certificate of consideration to operate a salon pending an operation inspection. The department shall conduct an operation inspection of each salon issued a certificate of consideration within six months of the issuance of such certificate. Salons passing the inspection shall be issued a permanent license. Salons failing the inspection shall submit within fifteen days evidence of corrective action taken to improve those aspects of operation found deficient. If evidence is not submitted within fifteen days or if after a second inspection the salon does not receive a satisfactory rating, it shall immediately relinquish its certificate of consideration and cease operation.



38-1086 Licensed salon; operating requirements.

In order to maintain its license in good standing, each salon shall operate in accordance with the following requirements:

(1) The salon shall at all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(2) The salon owner or his or her agent shall notify the department at least thirty days prior to any change of ownership, name, or address, and within one week if a salon is permanently closed, except in emergency circumstances as determined by the department;

(3) No salon shall permit any unlicensed or unregistered person to perform any of the practices of cosmetology within its confines or employment;

(4) The salon shall display a name upon, over, or near the entrance door distinguishing it as a salon;

(5) The salon shall permit any duly authorized agent of the department to conduct an operation inspection or investigation at any time during the normal operating hours of the salon, without prior notice, and the owner and manager shall assist the inspector by providing access to all areas of the salon, all personnel, and all records requested by the inspector;

(6) The salon shall display in a conspicuous place the following records:

(a) The current license or certificate of consideration to operate a salon;

(b) The current licenses or registrations of all persons employed by or working in the salon; and

(c) The rating sheet from the most recent operation inspection;

(7) At no time shall a salon employ more employees than permitted by the square footage requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act; and

(8) The salon shall not knowingly permit its employees or clients to use, consume, serve, or in any manner possess or distribute intoxicating beverages or controlled substances upon its premises.



38-1087 Salon license; renewal; insurance.

The procedure for renewing a salon license shall be in accordance with section 38-143, except that in addition to all other requirements, the salon shall submit evidence of minimal property damage, bodily injury, and liability insurance coverage for the salon.



38-1088 Salon license; revoked or expired; effect.

The license of a salon that has been revoked or expired for any reason shall not be reinstated. An original application for licensure shall be submitted and approved before such salon may reopen for business.



38-1089 Salon license; change of ownership or location; effect.

Each salon license issued shall be in effect solely for the owner or owners and premises named thereon and shall expire automatically upon any change of ownership or location. An original application for licensure shall be submitted and approved before such salon may reopen for business.



38-1090 Salon owner; liability.

The owner of each salon shall have full responsibility for ensuring that the salon is operated in compliance with all applicable laws, rules, and regulations and shall be liable for any and all violations occurring in the salon.



38-1091 Cosmetic establishment; license; requirements.

In order to be licensed as a cosmetic establishment by the department, an applicant shall meet, and present to the department evidence of meeting, the following requirements:

(1) The proposed cosmetic establishment shall be a fixed permanent structure or part of one;

(2) The proposed cosmetic establishment need not consist of a separate room or rooms, but may be a counter or other clearly identifiable portion of a room or floor;

(3) The proposed cosmetic establishment shall have, or have convenient access to, handwashing facilities; and

(4) The proposed cosmetic establishment, if located in a private dwelling, shall be located in a room or rooms separate from the living quarters and having a private entrance. Such room or rooms shall not be used for any residential purpose during the hours the cosmetic establishment is being used, and all doors and windows connecting to residential quarters shall be closed at such times.



38-1092 Cosmetic establishment license; application; procedure; additional information; inspection.

(1) Any person seeking a license to operate a cosmetic establishment shall submit a completed application at least thirty days before the proposed opening of the cosmetic establishment for operation. Along with the application the applicant shall submit:

(a) A floor plan or blueprint sufficient to identify the location of the proposed cosmetic establishment within any larger structure and the location of handwashing facilities; and

(b) The names of all persons registered or proposed to be registered as cosmeticians to be employed in the cosmetic establishment.

(2) In the event that more than one counter or area within a larger commercial establishment will be used as a cosmetic establishment, only one license is required for all such counters or areas if all are identified on the floor plan or blueprint accompanying the application.

(3) Each application shall be reviewed by the department for compliance with the requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. In the event an application is denied, the applicant shall be informed in writing of the grounds for denial and such denial shall not prejudice future applications by the applicant. In the event an application is approved, the department shall issue the applicant a certificate of consideration to operate a cosmetic establishment pending an operation inspection. The department shall conduct an operation inspection of each cosmetic establishment issued a certificate of consideration within six months of the issuance of such certificate. Cosmetic establishments passing the inspection shall be issued a permanent license. Cosmetic establishments failing the inspection shall submit, within fifteen days, evidence of corrective action taken to improve those aspects of operation found deficient. If evidence is not submitted within fifteen days or if after a second inspection the cosmetic establishment does not receive a satisfactory rating, it shall immediately relinquish its certificate of consideration and cease operation.



38-1093 Licensed cosmetic establishment; operating requirements.

In order to maintain its license in good standing, each cosmetic establishment shall operate in accordance with the following requirements:

(1) The cosmetic establishment shall at all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(2) The owner of the cosmetic establishment or his or her agent shall notify the department at least thirty days prior to any change of ownership, name, or address, and within one week after a cosmetic establishment is permanently closed, except in emergency circumstances as determined by the department;

(3) No cosmetic establishment shall permit anyone other than a cosmetician, cosmetologist, or esthetician to apply cosmetics to members of the general public upon its premises;

(4) The cosmetic establishment shall display a sign at each counter or area used for such purposes indicating that it is a licensed cosmetic establishment and that all persons applying cosmetics are registered cosmeticians or licensed cosmetologists or estheticians;

(5) The cosmetic establishment shall permit any duly authorized agent of the department to conduct an operation inspection or investigation at any time during normal operating hours, without prior notice, and the owner and manager shall assist the inspector by providing access to all areas, personnel, and records requested by the inspector; and

(6) The cosmetic establishment shall display in a conspicuous place near the place where cosmetics are applied the following records:

(a) The current license or certificate of consideration to operate a cosmetic establishment;

(b) The current licenses or registrations of all persons applying cosmetics; and

(c) The rating sheet from the most recent operation inspection.



38-1094 Cosmetic establishment license; revoked or expired; effect.

The license of a cosmetic establishment that has been revoked or expired for any reason may not be reinstated. An original application for licensure shall be submitted and approved before such cosmetic establishment may reopen for business.



38-1095 Cosmetic establishment license; change of ownership or location; effect.

Each cosmetic establishment license issued shall be in effect solely for the owner or owners and premises named thereon and shall expire automatically upon any change of ownership or location. An original application for licensure shall be submitted and approved before such cosmetic establishment may reopen for business. Nothing in sections 38-1091 to 38-1095 shall be construed to prevent the creation, alteration, removal, or movement of specific counters or areas within a commercial enterprise holding a license as a cosmetic establishment.



38-1096 Cosmetic establishment owner; liability.

The owner of each cosmetic establishment shall have full responsibility for ensuring that the cosmetic establishment is operated in compliance with all applicable laws, rules, and regulations and shall be liable for any and all violations occurring in the cosmetic establishment.



38-1097 School of cosmetology; license; requirements.

In order to be licensed as a school of cosmetology by the department, an applicant shall meet and present to the department evidence of meeting the following requirements:

(1) The proposed school shall be a fixed permanent structure or part of one;

(2) The proposed school shall have a contracted enrollment of at least fifteen full-time students;

(3) The proposed school shall contain at least three thousand five hundred square feet of floor space and facilities, staff, apparatus, and equipment appropriate to its projected enrollment in accordance with the standards established by rule and regulation; and

(4) The proposed school shall not have the same entrance as or direct access to a cosmetology salon, esthetics salon, or nail technology salon.

A school of cosmetology is not required to be licensed as a school of esthetics in order to provide an esthetics training program or as a school of nail technology in order to provide a nail technology training program.



38-1098 School of cosmetology license; school of esthetics license; application.

Any person seeking a license to operate a school of cosmetology or school of esthetics shall submit a completed application at least thirty days before construction or remodeling of the building proposed for use is scheduled to begin. If no construction or remodeling is planned, the application shall be received at least thirty days before the proposed opening of the school.



38-1099 School of cosmetology license; school of esthetics license; application; additional information.

Along with the application the applicant for a license to operate a school of cosmetology or school of esthetics shall submit:

(1) A detailed floor plan or blueprint of the proposed school building sufficient to show compliance with the relevant rules and regulations;

(2) Evidence of minimal property damage, personal injury, and liability insurance coverage for the proposed school;

(3) A copy of the curriculum to be taught for all courses;

(4) A copy of the school rules and the student contract;

(5) A list of the names and credentials of all licensees to be employed by the school and the name and qualifications of the school manager;

(6) Complete student entrance notifications and contracts for all persons proposed as students or student instructors, which shall be submitted fifteen days prior to opening;

(7) A completed cosmetology education or esthetics education evaluation scale, as applicable; and

(8) A schedule of proposed hours of operation and class and course scheduling.



38-10,100 School of esthetics license; application; additional information.

In order to be licensed as a school of esthetics by the department, an applicant shall meet and present to the department evidence of meeting the following requirements:

(1) The proposed school shall be a fixed permanent structure or part of one;

(2) The proposed school shall have a contracted enrollment of at least four but not more than six students for each licensed esthetics instructor on the staff of the proposed school;

(3) The proposed school shall contain at least one thousand square feet of floor space and facilities, staff, apparatus, and equipment appropriate to its projected enrollment in accordance with the standards established by rule and regulation; and

(4) The proposed school shall not have the same entrance as or direct access to a cosmetology salon, an esthetics salon, or a nail technology salon.



38-10,101 School of cosmetology license; school of esthetics license; application; review; procedure; inspection.

Each application for a license to operate a school of cosmetology or school of esthetics shall be reviewed by the department for compliance with the requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. If an application is denied, the applicant shall be informed in writing of the grounds for denial and such denial shall not prejudice future applications by the applicant. If an application is accepted, the department shall immediately conduct an accreditation inspection of the proposed school. A school passing the inspection shall be issued a license and may begin operation as soon as the inspection results are received. If the proposed school fails the inspection, the applicant shall submit, within fifteen days, evidence of corrective action taken to improve those aspects of operation found deficient. If, after a second inspection to be conducted within thirty days of receipt of evidence, the school does not receive a satisfactory rating, or if evidence is not received within fifteen days, the application may be denied.



38-10,102 Licensed school; operating requirements.

In order to maintain its license in good standing, each school of cosmetology or school of esthetics shall operate in accordance with the following requirements:

(1) The school shall at all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(2) The school owner or owners or the authorized agent thereof shall notify the department at least thirty days prior to any change of ownership, name, or address, and at least sixty days prior to closure, except in emergency circumstances as determined by the department;

(3) No school shall permit anyone other than a student, student instructor, instructor, or guest artist to perform any of the practices of cosmetology or esthetics within its confines or employ, except that such restriction shall not prevent a school from inviting guest teachers who are not licensed or registered to provide lectures to students or student instructors if the guest lecturer does not perform any of the practices of cosmetology or esthetics;

(4) The school shall display a name upon or near the entrance door designating it as a school of cosmetology or a school of esthetics;

(5) The school shall display in a conspicuous place within the clinic area a sign reading: All services in this school are performed by students who are training in cosmetology or esthetics, as applicable. A notice to such effect shall also appear in all advertising conducted by the school for its clinic services;

(6) The school shall permit any duly authorized agent of the department to conduct an operation inspection or investigation at any time during the normal operating hours of the school without prior notice, and the owner or manager shall assist the inspector by providing access to all areas of the school, all personnel, and all records requested by the inspector;

(7) The school shall display in a conspicuous place the following records:

(a) The current license to operate a school of cosmetology or school of esthetics;

(b) The current licenses or registrations of all persons, except students, employed by or working in the school; and

(c) The rating sheet from the most recent accreditation inspection;

(8) At no time shall a school enroll more students than permitted by the act or the rules and regulations adopted and promulgated under the act;

(9) The school shall not knowingly permit its students, employees, or clients to use, consume, serve, or in any other manner possess or distribute intoxicating beverages or controlled substances upon its premises;

(10) No instructor or student instructor shall perform, and no school shall permit such person to perform, any of the practices of cosmetology or esthetics on the public in a school of cosmetology or school of esthetics other than that part of the practical work which pertains directly to the teaching of practical subjects to students or student instructors and in no instance shall complete cosmetology or esthetics services be provided for a client unless done in a demonstration class of theoretical or practical studies;

(11) The school shall maintain space, staff, library, teaching apparatus, and equipment as established by rules and regulations adopted and promulgated under the act;

(12) The school shall keep a daily record of the attendance and clinical performance of each student and student instructor;

(13) The school shall maintain regular class and instructor hours and shall require the minimum curriculum;

(14) The school shall establish and maintain criteria and standards for student grading, evaluation, and performance and shall award a certificate or diploma to a student only upon completing a full course of study in compliance with such standards, except that no student shall receive such certificate or diploma until he or she has satisfied or made an agreement with the school to satisfy all outstanding financial obligations to the school;

(15) The school shall maintain on file the enrollment of each student;

(16) The school shall maintain a report indicating the students and student instructors enrolled, the hours and credits earned, the instructors employed, the hours of operation, and such other pertinent information as required by the department. No hours or credits shall be allowed for any student unless such student is duly registered and the hours and credits are reported by the school; and

(17) The school shall print and provide to each student a copy of the school rules, which shall not be inconsistent with the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act, the Uniform Credentialing Act, or the rules and regulations adopted and promulgated under either act and which shall include policies of the school with respect to tuition, reimbursement, conduct, attendance, grading, earning of hours and credits, demerits, penalties, dismissal, graduation requirements, dress, and other information sufficient to advise the student of the standards he or she will be required to maintain. The department may review any school's rules to determine their consistency with the intent and content of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and the rules and regulations and may overturn any school rules found not to be in accord.



38-10,103 School or salon; operation; student; apprentice; student instructor; requirements.

In order to maintain a school or salon license in good standing, each school or salon shall operate in accordance with the following:

(1) Every person accepted for enrollment as a standard student or apprentice shall show evidence that he or she attained the age of seventeen years on or before the date of his or her enrollment in a school of cosmetology, a school of esthetics, or an apprentice salon, has completed the equivalent of a high school education, has been accepted for enrollment at a school of cosmetology, a school of esthetics, or an apprentice salon, and has not undertaken any training in cosmetology or esthetics without being enrolled as a student or apprentice;

(2)(a) Every person accepted for enrollment as a special study student or apprentice shall show evidence that he or she:

(i) Has attained the age of seventeen years on or before the date of enrollment in a school of cosmetology, a school of esthetics, or an apprentice salon;

(ii) Has completed the tenth grade;

(iii) Has been accepted for enrollment at a school of cosmetology, a school of esthetics, or an apprentice salon; and

(iv) Is actively continuing his or her formal high school education on a full-time basis as determined by the department.

(b) An applicant for enrollment as a special study student or apprentice shall not have undertaken any training in cosmetology or esthetics without being enrolled as a student or apprentice.

(c) Special study students shall be limited to attending a school of cosmetology, a school of esthetics, or an apprentice salon for no more than eight hours per week during the school year;

(3) Every person accepted for enrollment as a student instructor shall show evidence of current licensure as a cosmetologist or esthetician in Nebraska and completion of formal education equivalent to a United States high school education; and

(4) No school of cosmetology, school of esthetics, or apprentice salon shall accept an individual for enrollment who does not provide evidence of meeting the age and education requirements. Proof of age shall consist of a birth certificate, baptismal certificate, or other equivalent document as determined by the department. Evidence of education shall consist of a high school diploma, general educational development certificate, transcript from a college or university, or equivalent document as determined by the department.



38-10,104 Licensed school; additional operating requirements.

In order to maintain its license in good standing, each school of cosmetology or school of esthetics shall operate in accordance with the following requirements:

(1) All persons accepted for enrollment as students shall meet the qualifications established in section 38-10,103;

(2) The school shall, at all times the school is in operation, have at least one instructor in the school for each twenty students or fraction thereof enrolled in the school, except (a) that freshman and advanced students shall be taught by different instructors in separate classes and (b) as provided in section 38-10,100;

(3) The school shall not permit any student to render clinical services on members of the public with or without fees until such student has satisfactorily completed the freshman curriculum, except that the board may establish guidelines by which it may approve such practices as part of the freshman curriculum;

(4) No school shall pay direct compensation to any of its students. Student instructors may be paid as determined by the school;

(5) All students and student instructors shall be under the supervision of an instructor at all times, except that students shall be under the direct supervision of an instructor or student instructor at all times when cosmetology or esthetics services are being taught or performed and student instructors may independently supervise students after successfully completing at least one-half of the required instructor program;

(6) Students shall be classified for reporting purposes as follows:

(a) A full-time student shall mean one who regularly trains at least eight hours a day during the normal school week, including normal excused absences as defined in the school rules; and

(b) A part-time student shall mean any student not classified as a full-time student;

(7) Students no longer attending the school shall be classified for reporting purposes as follows:

(a) A graduate shall mean a student who has completed his or her hours and credits, has satisfied all school requirements, and has been granted a certificate or diploma by the school;

(b) A transfer shall mean a student who has transferred to another school in Nebraska or in another state;

(c) A temporary drop shall mean a student who has stopped attending school for a period of less than three months and has given no indication that he or she intends to drop permanently; and

(d) A permanent drop shall mean a student who has stopped attending school for a period of three months or more or one who has stopped attending for a shorter time but has informed the school in writing of his or her intention to drop permanently;

(8) Once a student has been classified as a permanent drop, the school shall keep a record of his or her hours and credits for a period of two years from the last date upon which the student attended school;

(9) No student shall be permitted by the school to train or work in a school in any manner for more than ten hours a day; and

(10) The school shall not credit a student or student instructor with hours and credits except when such hours and credits were earned in the study or practice of cosmetology or esthetics in accordance with the required curriculum. Hours and credits shall be credited on a daily basis. Once credited, hours or credits cannot be removed or disallowed except by the department upon a finding that the hours or credits have been wrongfully allowed.



38-10,105 Intrastate transfer of cosmetology student; requirements.

A student may transfer from one school of cosmetology in Nebraska to another at any time without penalty if all tuition obligations to the school from which the student is transferring have been honored and if the student secures a letter from the school from which he or she is transferring stating that the student has not left any unfulfilled tuition obligations and stating the number of hours and credits earned by the student at such school, including any hours and credits the student transferred into that school, and the dates of attendance of the student at that school. The student may not begin training at the new school until such conditions have been fulfilled. The school to which the student is transferring shall be entitled to receive from the student's previous school, upon request, credit books and any and all records pertaining to the student.



38-10,106 Interstate transfer of cosmetology student; requirements.

Students may transfer into a school of cosmetology in Nebraska from a school in another state if:

(1) The school in the other state meets all requirements of section 38-10,104; and

(2) The student submits to the department evidence that the school from which he or she is transferring was fully accredited by the appropriate body in that state at the time the student attended.



38-10,107 Licensed barber; waiver of course requirements; conditions.

Any person holding a current barbering license issued by the appropriate authority in Nebraska shall be entitled to waive one thousand hours upon enrolling in a complete course of cosmetology training in a school of cosmetology. The school shall determine, based upon the knowledge and experience of the student, which one thousand hours of training shall be waived for the student. The school shall determine, based upon the knowledge and experience of the student, how many credits to waive and which credits are to be waived for the student, except that no fewer than five hundred credits and no more than one thousand credits may be waived for any such student. No hours shall be waived for a licensed barber enrolling in an esthetician training course or program.



38-10,108 School of cosmetology; student instructors; limitation.

No school of cosmetology shall at any time enroll more than two student instructors for each full-time instructor actively working in and employed by the school.



38-10,109 School licenses; renewal; requirements; inactive status; revocation; effect.

(1) The procedure for renewing a school license shall be in accordance with section 38-143, except that in addition to all other requirements, the school of cosmetology or school of esthetics shall provide evidence of minimal property damage, bodily injury, and liability insurance coverage and shall receive a satisfactory rating on an accreditation inspection conducted by the department within the six months immediately prior to the date of license renewal.

(2) Any school of cosmetology or school of esthetics which has current accreditation from a national accrediting organization approved by the board shall be considered to satisfy the accreditation requirements outlined in this section, except that successful completion of an operation inspection shall be required. Each school of cosmetology or school of esthetics, whether or not it is nationally accredited, shall satisfy all curriculum and sanitation requirements outlined in the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to maintain its license.

(3) Any school not able to meet the requirements for license renewal shall have its license placed on inactive status until all deficiencies have been corrected, and the school shall not operate in any manner during the time its license is inactive. If the deficiencies are not corrected within six months of the date of license renewal, the license may be revoked unless the department approves an extension of the time limit. The license of a school that has been revoked or expired for any reason shall not be reinstated. An original application for licensure shall be submitted and approved before such school may reopen.



38-10,110 School license; change of ownership or location; effect.

Each school license issued shall be in effect solely for the owner or owners and premises named thereon and shall expire automatically upon any change of ownership or change in the county of location. An original application for licensure shall be submitted and approved before such school may reopen, except that a school moving to a new location within the same county may do so by filing an application as required by the department, paying the required fee, submitting a new floor plan, and passing an operation inspection. Materials shall be received by the department no less than thirty days prior to the move, and all provisions of this section shall be complied with before the school may begin operation at its new location.



38-10,111 School of cosmetology; satellite classroom; license; requirements; waiver.

Any school of cosmetology may apply to the department for a license to operate a satellite classroom. A satellite classroom shall be subject to all requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and rules and regulations adopted and promulgated under such act, except as follows:

(1) A satellite classroom shall consist of classroom facilities only, and no clinical activities may be performed thereat. A satellite classroom shall contain a minimum of four hundred square feet of floor space;

(2) Students located at a satellite classroom may move to the home school, or vice versa, without being considered transfer students;

(3) Students in a satellite classroom shall be maintained on the same monthly report form as students in the home school; and

(4) No satellite classroom may operate in any manner unless the home school is at the time operating and possesses a full active license, except a satellite classroom may keep different days and hours of operation from those of its home school. The license to operate a satellite classroom shall be revoked or shall expire at the same time as that for its home school.

The department, with the recommendation of the board, may adopt and promulgate rules and regulations to modify or waive any of the operating or student requirements of a school of cosmetology for a satellite classroom if the department determines that such requirements are not applicable or appropriate to a satellite classroom.



38-10,112 School; owner; liability; manager required.

The owner of each school of cosmetology or school of esthetics shall have full responsibility for ensuring that the school is operated in compliance with all applicable laws and rules and regulations and shall be liable for any and all violations occurring in the school. Each school of cosmetology shall be operated by a manager who shall hold an active instructor's license and who shall be present on the premises of the school no less than thirty-five hours each week. Each manager of a school of esthetics shall hold an active esthetics instructor's license and shall be present on the premises of the school no less than thirty-five hours each week. The manager may have responsibility for the daily operation of the school or satellite classroom and, if so, shall share with the owner liability for any and all violations occurring in the school or satellite classroom.



38-10,113 Apprentice salon; license; requirements.

In order to be licensed as an apprentice salon by the department, an applicant shall meet and present to the department evidence of meeting the following requirements:

(1) The proposed apprentice salon shall hold a current active license as a cosmetology salon or esthetics salon;

(2) The proposed apprentice salon shall employ or plan to employ one active instructor for each two apprentices or fraction thereof it enrolls; and

(3) The proposed apprentice salon shall provide an area of not less than one hundred square feet to be used solely for educational purposes.



38-10,114 Apprentice salon license; application; procedure; additional information.

Any person seeking a license to operate an apprentice salon shall submit a complete application at least thirty days before construction or remodeling of the building proposed for use is scheduled to begin. If no construction or remodeling is planned, the application shall be received at least thirty days before training of apprentices is scheduled to begin. Along with the application the applicant shall submit:

(1) A detailed floor plan or blueprint of the proposed apprentice salon sufficient to demonstrate compliance with the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act;

(2) Evidence of minimal property damage, bodily injury, and liability insurance coverage;

(3) A list of the names and qualifications of all instructors employed or proposed to be employed;

(4) Completed enrollment forms for all apprentices proposed to be enrolled;

(5) A copy of the rules the salon proposes to use for its apprentices;

(6) A copy of the apprentice contract;

(7) A copy of the curriculum proposed to be used;

(8) A proposed schedule of training for each apprentice; and

(9) A completed cosmetology education evaluation scale.



38-10,115 Apprentice salon license; application; review; procedure; inspection.

Each application for a license to operate an apprentice salon shall be reviewed by the department for compliance with the requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. In the event an application is denied, the applicant shall be informed in writing of the grounds for denial and such denial shall not prejudice further applications by the applicant. In the event an application is approved, the department shall immediately conduct an operation inspection of the proposed apprentice salon. A salon passing the inspection shall be issued a license to operate and may begin training apprentices upon receipt of notification to such effect. A salon failing the operation inspection shall submit, within fifteen days, evidence of corrective action to improve those aspects of operation found deficient. If, after a second inspection to be conducted within thirty days of receipt of evidence, the salon does not receive a satisfactory rating, or if evidence is not submitted within fifteen days, the application may be denied.



38-10,116 Licensed apprentice salon; operating requirements.

In order to maintain and renew its license in good standing, each apprentice salon shall operate in accordance with the following requirements:

(1) The apprentice salon shall at all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(2) The salon shall maintain its salon license in good standing; and

(3) The salon shall operate in accordance with all operating requirements and all student requirements of a school of cosmetology or school of esthetics, except that the department, with the recommendation of the board, may adopt and promulgate rules and regulations to modify or waive any such requirements that are deemed not applicable to an apprentice salon.



38-10,117 Apprentice salon license; revocation or expiration; effect.

The license of an apprentice salon that has been revoked or expired for any reason may not be reinstated. An original application for licensure shall be submitted and approved before such apprentice salon may accept apprentices for training.



38-10,118 Apprentice salon license; change of ownership or location; effect.

Each apprentice salon license issued shall be in effect solely for the owner or owners and premises named thereon and shall expire automatically upon any change of ownership or location. An original application for licensure shall be submitted and approved before such apprentice salon may accept apprentices for training.



38-10,119 Apprentice salon; owner liability.

The owner of each apprentice salon shall have full responsibility for ensuring that the apprentice salon is operated in compliance with all applicable laws, rules, and regulations and shall be liable for any and all violations occurring in the apprentice salon.



38-10,120 Practice outside licensed establishment; when permitted; home services permit; issuance.

(1) Practice outside a licensed cosmetology establishment shall be permitted in the following circumstances:

(a) A registered cosmetician may apply cosmetics or esthetics products within the scope of such activity permitted a cosmetician in the home of a client or customer; and

(b) A licensed cosmetology salon or esthetics salon may employ licensed cosmetologists and estheticians, according to the licensed activities of the salon, to perform home services by meeting the following requirements:

(i) In order to be issued a home services permit by the department, an applicant shall hold a current active salon license; and

(ii) Any person seeking a home services permit shall submit a complete application at least ten days before the proposed date for beginning home services. Along with the application the applicant shall submit evidence of liability insurance or bonding.

(2) The department shall issue a home services permit to each applicant meeting the requirements set forth in this section.



38-10,121 Home services permit; requirements.

In order to maintain in good standing or renew its home services permit, a salon shall at all times operate in accordance with all requirements for operation, maintain its license in good standing, and comply with the following requirements:

(1) Clients receiving home services shall be in emergency circumstances which shall generally be defined as any condition sufficiently immobilizing to prevent the client from leaving his or her residence regularly to conduct routine affairs of daily living such as grocery shopping, visiting friends and relatives, attending social events, attending worship services, and other similar activities. Emergency circumstances may include such conditions or situations as:

(a) Chronic illness or injury leaving the client bedridden or with severely restricted mobility;

(b) Extreme general infirmity such as that associated with the aging process;

(c) Temporary conditions including, but not limited to, immobilizing injury and recuperation from serious illness or surgery;

(d) Having sole responsibility for the care of an invalid dependent requiring constant attention; or

(e) Any other conditions that, in the opinion of the department, meet the general definition of emergency circumstances;

(2) The salon shall determine that each person receiving home services meets the requirements of subdivision (1) of this section and shall:

(a) Complete a client information form supplied by the department before home services may be provided to any client; and

(b) Keep on file the client information forms of all clients it is currently providing with home services or to whom it has provided such services within the past two years;

(3) The salon shall employ or contract with persons licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to provide home services and shall not permit any person to perform any home services under its authority for which he or she is not licensed;

(4) No client shall be left unattended while any chemical service is in progress or while any electrical appliance is in use; and

(5) Each salon providing home services shall post a daily itinerary for each licensee providing home services. The kit for each licensee shall be available for inspection at the salon or at the home of the client receiving services.



38-10,122 Home services; inspections.

Agents of the department may make operation inspections in the homes of clients if such inspections are limited to the activities, procedures, and materials of the licensee providing home services.



38-10,123 Home services; requirements.

No licensee may perform home services except when employed by or under contract to a salon holding a valid home services permit.



38-10,124 Home services permit; renewal; revocation or expiration; effect.

Each home services permit shall be subject to renewal at the same time as the salon license and shall be renewed upon request of the permitholder if the salon is operating its home services in compliance with the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and if the salon license is renewed. No permit that has been revoked or expired may be reinstated or transferred to another owner or location.



38-10,125 Home services permit; owner; liability.

The owner of each salon holding a home services permit shall have full responsibility for ensuring that the home services are provided in compliance with all applicable laws and rules and regulations and shall be liable for any violations which occur.



38-10,126 Nail technology activities; licensure required.

Licensure shall be required before any person may engage in the full, unsupervised practice of nail technology. No person may assume the title of nail technician or nail technology instructor without first being licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. No person, group, company, or other entity shall operate, advertise, or hold himself, herself, or itself out as operating a nail technology establishment in which any of the practices of nail technology are carried out unless such nail technology establishment is licensed under the act. No person shall provide nail technology services unless he or she practices in a currently licensed cosmetology establishment or nail technology establishment.



38-10,127 Nail technology activities; enumerated.

No person, group, company, limited liability company, or other entity shall engage in any of the following acts without being licensed as required by the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act, unless specifically excepted by the act:

(1) Performing or advertising or holding oneself out as performing or qualified to perform any of the practices of nail technology;

(2) Teaching or advertising or holding oneself out as teaching or qualified to teach any of the practices of nail technology; or

(3) Operating or advertising or holding oneself out as operating an establishment in which any of the practices of nail technology are performed or taught.



38-10,128 Nail technician or instructor; licensure by examination; requirements.

In order to be licensed as a nail technician or nail technology instructor by examination, an individual shall meet, and present to the department evidence of meeting, the following requirements:

(1) He or she has attained the age of seventeen years on or before the beginning date of the examination for which application is being made;

(2) He or she has completed formal education equivalent to a United States high school education;

(3) He or she possesses sufficient ability to read the English language to permit the applicant to practice in a safe manner, as evidenced by successful completion of the written examination; and

(4) He or she has graduated from a school of cosmetology or nail technology school providing a nail technology program. Evidence of graduation shall include documentation of the total number of hours of training earned and a diploma or certificate from the school to the effect that the applicant has complied with the following:

(a) For licensure as a nail technician, the program of studies shall consist of a minimum of not less than one hundred fifty hours and not more than three hundred hours, as set by the board; and

(b) For licensure as a nail technology instructor, the program of studies shall consist of a minimum of not less than one hundred fifty hours and not more than three hundred hours, as set by the board, beyond the program of studies required for licensure as a nail technician and the individual shall be currently licensed as a nail technician in Nebraska as evidenced by possession of a valid Nebraska nail technician license.

The department shall grant a license in the appropriate category to any person meeting the requirements specified in this section.



38-10,129 Application for nail technology licensure or registration; procedure.

No application for any type of licensure or registration shall be considered complete unless all information requested on the application form has been supplied, all seals and signatures required have been obtained, and all supporting and documentary evidence has been received by the department.



38-10,130 Licensure; examinations; duties; examinees.

The board shall approve and the department shall cause examinations to be administered as required for licensure in nail technology under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act for the purpose of establishing the possession of minimum competency in the knowledge and skills required on the part of the applicant.



38-10,131 Examinations; requirements; grades.

(1) Examinations approved by the board may be national standardized examinations, but in all cases the examinations shall be related to the knowledge and skills necessary to perform the practices being examined and shall be related to the curricula required to be taught in nail technology programs.

(2) At least two examinations shall be given annually.

(3) In order to successfully complete the examination, an applicant shall obtain an average grade of seventy-five percent on the written examination.



38-10,132 Nail technician or instructor; reciprocity; requirements; military spouse; temporary license.

(1) The department may grant a license based on licensure in another jurisdiction to a nail technician or nail technology instructor who presents proof of the following:

(a) He or she has attained the age of seventeen years;

(b) He or she has completed formal education equivalent to a United States high school education;

(c) He or she is currently licensed as a nail technician or its equivalent or as a nail technology instructor or its equivalent in another jurisdiction and he or she has never been disciplined or had his or her license revoked;

(d) For licensure as a nail technician, evidence of:

(i) Completion of a program of nail technician studies consisting of a minimum of not less than one hundred fifty hours and not more than three hundred hours, as set by the board, and successful passage of a written examination. If a written examination was not required for licensure in another jurisdiction, the applicant must take the Nebraska written examination; or

(ii) At least twelve months of practice as a nail technician following issuance of such license in another jurisdiction; and

(e) For licensure as a nail technology instructor, evidence of:

(i) Completion of a program of studies consisting of a minimum of not less than one hundred fifty hours and not more than three hundred hours, as set by the board, beyond the program of studies required for licensure in another jurisdiction as a nail technician, successful passage of a written examination, and current licensure as a nail technician in Nebraska as evidenced by possessing a valid Nebraska nail technician license. If a written examination was not required for licensure as a nail technology instructor, the applicant must take the Nebraska written examination; or

(ii) At least twelve months of practice as a nail technology instructor following issuance of such license in another jurisdiction.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-10,133 Nail technology license or registration; display.

Every person holding a license or registration in nail technology issued by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act shall display it in a conspicuous place in his or her principal place of employment, and every nail technology establishment shall so display the then current licenses and registrations of all practitioners there employed.



38-10,134 Nail technology temporary practitioner; licensure required.

Licensure shall be required before any person may act as a nail technology temporary practitioner, and no person shall assume such title without first being licensed by the department under section 38-10,135.



38-10,135 Nail technology temporary practitioner; application; qualifications.

An applicant for licensure as a nail technology temporary practitioner shall show evidence that his or her completed application for regular licensure has been accepted by the department, that he or she has not failed any portion of the licensure examination, and that he or she has been accepted for work in a licensed nail technology or cosmetology establishment under the supervision of a licensed nail technician or licensed cosmetologist. An individual registered as a temporary practitioner on December 1, 2008, shall be deemed to be licensed as a temporary practitioner under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act on such date. The temporary practitioner may continue to practice under such registration as a license until it would have expired under its terms.



38-10,136 Nail technology temporary practitioner; expiration of license; extension.

A license as a nail technology temporary practitioner shall be granted for a set period of time and cannot be renewed. The license shall expire eight weeks following the date of issuance or upon receipt of examination results, whichever occurs first. The license of a temporary practitioner who fails to take the first scheduled examination shall expire immediately unless the department finds that the temporary practitioner was unable to attend the examination due to an emergency or other valid circumstances. If the department so finds, it may extend the license for an additional eight weeks or until receipt of the examination results, whichever occurs first. No license may be extended in such manner more than once for each temporary practitioner.



38-10,137 Continuing competency; limited exemption.

The department, with the recommendation of the board, may waive continuing competency requirements, in part or in total, for any two-year licensing period when a licensee submits documentation that circumstances beyond his or her control prevented completion of such requirements as provided in section 38-146. In addition to circumstances determined by the department to be beyond the licensee's control pursuant to such section, a nail technology instructor who meets the continuing competency requirements for the nail technology instructor's license shall be exempt from meeting the continuing competency requirements for his or her nail technician license for that biennium.



38-10,138 Nail technology establishment; license required.

No person shall operate or profess or attempt to operate a nail technology establishment unless such establishment is licensed by the department under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. The department shall not issue or renew a license for a nail technology establishment until all requirements of the act have been complied with. No person shall engage in any of the practices of nail technology in any location or premises other than a licensed nail technology or cosmetology establishment except as specifically permitted in the act.



38-10,139 Nail technology salon; license; requirements.

In order to be licensed as a nail technology salon by the department, an applicant shall meet, and present to the department evidence of meeting, the following requirements:

(1) The proposed nail technology salon shall be a fixed, permanent structure or part of one;

(2) The proposed nail technology salon shall be physically separated from all other business or residential activities except cosmetology, barbering, manicuring, pedicuring, and retail sales;

(3) The separation required in subdivision (2) of this section shall be by fixed walls or by partitions not less than six feet high;

(4) All areas of the nail technology salon, including those used for manicuring, pedicuring, or retail sales, shall comply with the sanitary requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act;

(5) A nail technology salon located in a residence shall be entirely distinct and separate from any living quarters, except that there may be one connecting door to the living portion of the dwelling as an access entrance to the salon for the owner or operator, but such entrance shall not be for the use of the general public;

(6) The entrance into the proposed nail technology salon used by the general public shall lead directly from the outside to the salon, except that a salon located in a commercial building may have its entrance open from a public area such as a foyer, hallway, mall, concourse, or retail sales floor. The requirements of this subdivision do not apply to nail salons located within licensed cosmetology salons;

(7) The proposed nail technology salon shall have at least one hundred fifty square feet of floor space. If more than one practitioner is to be employed in the salon at the same time, the salon shall contain an additional space of at least fifty square feet for each additional practitioner, except that a salon employing a licensee exclusively to perform home services need not provide additional space for such employee;

(8) The proposed nail technology salon shall include toilet facilities unless the salon is located in a commercial building in which public toilet facilities are available that open directly off of a public area;

(9) The proposed nail technology salon shall have handwashing facilities within the salon; and

(10) The proposed nail technology salon shall meet all state or local building code and fire code requirements.



38-10,140 Nail technology salon; license application.

Any person seeking a license to operate a nail technology salon shall submit a completed application at least thirty days before construction or remodeling of the building proposed for use is scheduled to begin. If no construction or remodeling is planned, the application shall be submitted at least thirty days before the proposed opening of the salon for operation. Along with the application the applicant shall submit:

(1) A detailed floor plan or blueprint of the proposed salon sufficient to demonstrate compliance with the requirements of section 38-10,139; and

(2) Evidence of minimal property damage, bodily injury, and liability insurance coverage for the proposed salon.



38-10,141 Nail technology salon; application; review; certificate of consideration; inspection.

Each application for a license to operate a nail technology salon shall be reviewed by the department for compliance with the requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. If an application is denied, the applicant shall be informed in writing of the grounds for denial and such denial shall not prejudice future applications by the applicant. If an application is approved, the department shall issue the applicant a certificate of consideration to operate a salon pending an operation inspection. The department shall conduct an operation inspection of each salon issued a certificate of consideration within six months after the issuance of such certificate. Salons passing the inspection shall be issued a permanent license. Salons failing the inspection shall submit within fifteen days evidence of corrective action taken to improve those aspects of operation found deficient. If evidence is not submitted within fifteen days or if after a second inspection the salon does not receive a satisfactory rating, it shall immediately relinquish its certificate of consideration and cease operation.



38-10,142 Nail technology salon; operating requirements.

In order to maintain its license in good standing, each nail technology salon shall operate in accordance with the following requirements:

(1) The nail technology salon shall at all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(2) The nail technology salon owner or his or her agent shall notify the department at least thirty days prior to any change of ownership, name, or address, and at least one week prior to closure, except in emergency circumstances as determined by the department;

(3) No nail technology salon shall permit any unlicensed or unregistered person to perform any of the practices of nail technology within its confines or employment;

(4) The nail technology salon shall display a name upon, over, or near the entrance door distinguishing it as a nail technology salon;

(5) The nail technology salon shall permit any duly authorized agent of the department to conduct an operation inspection or investigation at any time during the normal operating hours of the nail technology salon, without prior notice, and the owner and manager shall assist the inspector by providing access to all areas of the nail technology salon, all personnel, and all records requested by the inspector;

(6) The nail technology salon shall display in a conspicuous place the following records:

(a) The current license or certificate of consideration to operate a nail technology salon;

(b) The current licenses or registrations of all persons employed by or working in the nail technology salon; and

(c) The rating sheet from the most recent operation inspection;

(7) At no time shall a nail technology salon employ more employees than permitted by the square footage requirements of the act; and

(8) The nail technology salon shall not knowingly permit its employees or clients to use, consume, serve, or in any manner possess or distribute intoxicating beverages or controlled substances upon its premises.



38-10,143 Nail technology salon license; renewal; insurance.

The procedure for renewing a nail technology salon license shall be in accordance with section 38-143, except that in addition to all other requirements, the salon shall submit evidence of minimal property damage, bodily injury, and liability insurance coverage.



38-10,144 Nail technology salon license; revoked or expired; effect.

A nail technology salon license that has been revoked or expired for any reason shall not be reinstated. An original application for licensure shall be submitted and approved before such salon may reopen for business.



38-10,145 Nail technology salon license; change of ownership or location; effect.

Each nail technology salon license issued shall be in effect solely for the owner or owners and premises named on the license and shall expire automatically upon any change of ownership or location. An original application for licensure shall be submitted and approved before such salon may reopen for business.



38-10,146 Nail technology salon owner; responsibilities.

The owner of each nail technology salon shall have full responsibility for ensuring that the salon is operated in compliance with all applicable laws, rules, and regulations and shall be liable for any and all violations occurring in the salon.



38-10,147 Nail technology school; license; requirements.

In order to be licensed as a nail technology school by the department, an applicant shall meet, and present to the department evidence of meeting, the following requirements:

(1) The proposed school shall be a fixed, permanent structure or part of one;

(2) The proposed school shall have a contracted enrollment of students;

(3) The proposed school shall contain at least five hundred square feet of floor space and facilities, staff, apparatus, and equipment appropriate to its projected enrollment in accordance with the standards established by rule and regulation; and

(4) The proposed school shall not have the same entrance as or direct access to a cosmetology salon or nail technology salon.



38-10,148 School of cosmetology; exempt.

A licensed school of cosmetology is not required to be licensed as a nail technology school in order to provide a nail technology program.



38-10,149 Nail technology school; license; application.

Any person seeking a license to operate a nail technology school shall submit a completed application at least thirty days before construction or remodeling of the building proposed for use is scheduled to begin. If no construction or remodeling is planned, the application shall be received at least thirty days before the proposed opening of the school.



38-10,150 Nail technology school; license; application; requirements.

Along with the application, an applicant for a license to operate a nail technology school shall submit:

(1) A detailed floor plan or blueprint of the proposed school building sufficient to show compliance with the relevant rules and regulations;

(2) Evidence of minimal property damage, personal injury, and liability insurance coverage for the proposed school;

(3) A copy of the curriculum to be taught for all courses;

(4) A copy of the school rules and the student contract;

(5) A list of the names and credentials of all persons licensed or registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to be employed by the school and the name and qualifications of the school manager;

(6) A completed nail technology education evaluation scale;

(7) A schedule of proposed hours of operation and class and course scheduling; and

(8) Any additional information the department may require.

A nail technology school's license shall be valid only for the location named in the application. When a school desires to change locations, it shall comply with section 38-10,158.



38-10,151 Nail technology school; application; review; inspection.

Each application for a license to operate a nail technology school shall be reviewed by the department for compliance with the requirements of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. If an application is denied, the applicant shall be informed in writing of the grounds for denial and such denial shall not prejudice future applications by the applicant. If an application is accepted, the department shall immediately conduct an accreditation inspection of the proposed school. A school passing the inspection shall be issued a license and may begin operation as soon as the inspection results are received. If the proposed school fails the inspection, the applicant shall submit, within fifteen days, evidence of corrective action taken to improve those aspects of operation found deficient. If, after a second inspection to be conducted within thirty days after receipt of evidence, the school does not receive a satisfactory rating, or if evidence is not received within fifteen days, the application may be denied.



38-10,152 Nail technology school; operating requirements.

In order to maintain its license in good standing, each nail technology school shall operate in accordance with the following requirements:

(1) The school shall at all times comply with all applicable provisions of the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and all rules and regulations adopted and promulgated under such act;

(2) The school owner or owners or their authorized agent shall notify the department at least thirty days prior to any change of ownership, name, or address, and at least sixty days prior to closure, except in emergency circumstances as determined by the department;

(3) No school shall permit anyone other than a nail technology student, nail technology student instructor, or nail technology instructor to perform any of the practices of nail technology within its confines or employ, except that such restriction shall not prevent a school from inviting guest teachers who are not licensed or registered to provide lectures to students or student instructors if the guest lecturer does not perform any of the practices of nail technology;

(4) The school shall display a name upon or near the entrance door designating it as a nail technology school;

(5) The school shall display in a conspicuous place within the clinic area a sign reading: All services in this school are performed by students who are training in nail technology. A notice to such effect shall also appear in all advertising conducted by the school for its clinic services;

(6) The school shall permit any duly authorized agent of the department to conduct an operation inspection or investigation at any time during the normal operating hours of the school without prior notice, and the owner or manager shall assist the inspector by providing access to all areas of the school, all personnel, and all records requested by the inspector;

(7) The school shall display in a conspicuous place the following records:

(a) The current license to operate a nail technology school;

(b) The current licenses or registrations of all persons licensed or registered under the act, except students, employed by or working in the school; and

(c) The rating sheet from the most recent accreditation inspection;

(8) At no time shall a school enroll more students than permitted by the act or the rules and regulations adopted and promulgated under the act;

(9) The school shall not knowingly permit its students, employees, or clients to use, consume, serve, or in any other manner possess or distribute intoxicating beverages or controlled substances upon its premises;

(10) No nail technology instructor or nail technology student instructor shall perform, and no school shall permit such person to perform, any of the practices of nail technology on the public in a nail technology school other than that part of the practical work which pertains directly to the teaching of practical subjects to nail technology students or nail technology student instructors, and complete nail technology services shall not be provided for a client unless done in a demonstration class of theoretical or practical studies;

(11) The school shall maintain space, staff, library, teaching apparatus, and equipment as established by rules and regulations adopted and promulgated under the act;

(12) The school shall keep a daily record of the attendance and clinical performance of each student and student instructor;

(13) The school shall maintain regular class and instructor hours and shall require the minimum curriculum;

(14) The school shall establish and maintain criteria and standards for student grading, evaluation, and performance and shall award a certificate or diploma to a student only upon completing a full course of study in compliance with such standards, except that no student shall receive such certificate or diploma until he or she has satisfied or made an agreement with the school to satisfy all outstanding financial obligations to the school;

(15) The school shall maintain on file the enrollment of each student; and

(16) The school shall print and provide to each student a copy of the school rules, which shall not be inconsistent with the act or with the rules and regulations adopted and promulgated under such act and which shall include policies of the school with respect to tuition, reimbursement, conduct, attendance, grading, earning of hours and credits, demerits, penalties, dismissal, graduation requirements, dress, and other information sufficient to advise the student of the standards he or she will be required to maintain. The department may review any school's rules to determine their consistency with the intent and content of the act and the rules and regulations and may overturn any school rules found not to be in accord.



38-10,153 Nail technology school; students; requirements.

In order to maintain its license in good standing, each nail technology school shall operate in accordance with the following requirements:

(1) Every person accepted for enrollment as a standard student shall meet the following qualifications:

(a) He or she has attained the age of seventeen years on or before the date of his or her enrollment in a nail technology school;

(b) He or she has completed the equivalent of a high school education; and

(c) He or she has not undertaken any training in nail technology in this state after January 1, 2000, without being enrolled as a nail technology student;

(2)(a) Every person accepted for enrollment as a special study nail technology student shall meet the following requirements:

(i) He or she has attained the age of seventeen years on or before the date of enrollment in a nail technology school;

(ii) He or she has completed the tenth grade; and

(iii) He or she is actively continuing his or her formal high school education on a full-time basis as determined by the department.

(b) Special study nail technology students shall be limited to attending a nail technology school for no more than eight hours per week during the school year;

(3) Proof of age shall consist of a birth certificate, baptismal certificate, or other equivalent document as determined by the department. Evidence of education shall consist of a high school diploma, general educational development certificate, transcript from a college or university, or equivalent document as determined by the department. No nail technology school shall accept an individual for enrollment who does not provide evidence of meeting the age and education requirements for registration;

(4) Every person accepted for enrollment as a nail technology student instructor shall show evidence of current licensure as a nail technician in Nebraska and completion of formal education equivalent to a United States high school education;

(5) The school shall, at all times the school is in operation, have at least one nail technology instructor in the school for each twenty students or fraction thereof enrolled in the school;

(6) The school shall not permit any nail technology student to render clinical services on members of the public with or without fees until such student has satisfactorily completed the beginning curriculum, except that the department may establish guidelines by which it may approve such practices as part of the beginning curriculum;

(7) No school shall pay direct compensation to any of its nail technology students. Nail technology student instructors may be paid as determined by the school;

(8) All nail technology students and nail technology student instructors shall be under the supervision of a cosmetology instructor, nail technology instructor, or nail technology student instructor at all times when nail technology services are being taught or performed;

(9) No student shall be permitted by the school to train or work in a school in any manner for more than ten hours a day; and

(10) The school shall not credit a nail technology student or nail technology student instructor with hours except when such hours were earned in the study or practice of nail technology in accordance with the required curriculum. Hours shall be credited on a daily basis. Once credited, hours cannot be removed or disallowed except by the department upon a finding that the hours have been wrongfully allowed.



38-10,154 Nail technology school; instate transfer of students.

Nail technology students or nail technology student instructors may transfer from one nail technology school in Nebraska to another at any time.

The school to which the student is transferring shall be entitled to receive from the student's previous school, upon request, any and all records pertaining to the student.



38-10,155 Nail technology school; out-of-state transfer of students.

Nail technology students or nail technology student instructors may transfer into a nail technology school in Nebraska from a school in another state if:

(1) The school in the other state meets all requirements of section 38-10,153; and

(2) The student submits to the department evidence that the school from which he or she is transferring was fully accredited by the appropriate body in that state at the time the student attended.



38-10,156 Nail technology school; student instructor limit.

No nail technology school shall at any time enroll more than one nail technology student instructor for each full-time nail technology instructor or cosmetology instructor actively working in and employed by the school.



38-10,157 Nail technology school license; renewal; inactive status.

The procedure for renewing a school license shall be in accordance with section 38-143, except that in addition to all other requirements, the nail technology school shall receive a satisfactory rating on an accreditation inspection conducted by the department within the six months immediately prior to the date of license renewal.

Any nail technology school not able to meet the requirements for license renewal shall have its license placed on inactive status until all deficiencies have been corrected, and the school shall not operate in any manner during the time its license is inactive. If the deficiencies are not corrected within six months after the date of license renewal, the license may be revoked unless the department approves an extension of the time limit. The license of a school that has been revoked or expired for any reason shall not be reinstated. An original application for licensure shall be submitted and approved before such school may reopen.



38-10,158 Nail technology school; change of ownership or location; effect.

Each nail technology school license issued shall be in effect solely for the owner or owners and premises named thereon and shall expire automatically upon any change of ownership or change in the county of location. An original application for licensure shall be submitted and approved before such school may reopen, except that a school moving to a new location within the same county may do so by filing an application as required by the department, paying the required fee, submitting a new floor plan, and passing an operation inspection. Materials shall be received by the department no less than thirty days prior to the move, and all provisions of this section shall be complied with before the school may begin operation at its new location.



38-10,159 Nail technology home services permit.

A licensed nail technology salon may employ licensed nail technicians to perform nail technology home services by meeting the following requirements:

(1) In order to be issued a nail technology home services permit by the department, an applicant shall hold a current active cosmetology salon license or nail technology salon license; and

(2) Any person seeking a nail technology home services permit shall submit a complete application at least ten days before the proposed date for beginning home services. Along with the application the applicant shall submit evidence of application for liability insurance or bonding.

The department shall issue a nail technology home services permit to each applicant meeting the requirements set forth in this section.



38-10,160 Nail technology home services permit; salon operating requirements.

In order to maintain in good standing or renew its nail technology home services permit, a nail technology salon shall at all times operate in accordance with all requirements for operation, maintain its license in good standing, and comply with the following requirements:

(1) Clients receiving nail technology home services shall be in emergency circumstances which shall generally be defined as any condition sufficiently immobilizing to prevent the client from leaving his or her residence regularly to conduct routine affairs of daily living such as grocery shopping, visiting friends and relatives, attending social events, attending worship services, and other similar activities. Emergency circumstances may include such conditions or situations as:

(a) Chronic illness or injury leaving the client bedridden or with severely restricted mobility;

(b) Extreme general infirmity such as that associated with the aging process;

(c) Temporary conditions including, but not limited to, immobilizing injury and recuperation from serious illness or surgery;

(d) Having sole responsibility for the care of an invalid dependent requiring constant attention; or

(e) Any other conditions that, in the opinion of the department, meet the general definition of emergency circumstances;

(2) The nail technology salon shall determine that each person receiving nail technology home services meets the requirements of subdivision (1) of this section and shall:

(a) Complete a client information form supplied by the department before nail technology home services may be provided to any client; and

(b) Keep on file the client information forms of all clients it is currently providing with nail technology home services or to whom it has provided such services within the past two years;

(3) The nail technology salon shall employ or contract with persons licensed under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act to provide nail technology home services and shall not permit any person to perform any home services under its authority for which he or she is not licensed;

(4) No client shall be left unattended while any chemical service is in progress or while any electrical appliance is in use; and

(5) Each nail technology salon providing nail technology home services shall post a daily itinerary for each licensee providing home services. The kit for each licensee shall be available for inspection at the salon or at the home of the client receiving services.



38-10,161 Nail technology home services; inspections.

Agents of the department may make operation inspections in the homes of clients if such inspections are limited to the activities, procedures, and materials of the licensee providing nail technology home services.



38-10,162 Nail technology home services; performed by licensee.

No licensee may perform nail technology home services except when employed by or under contract to a nail technology salon holding a valid nail technology home services permit.



38-10,163 Nail technology home services permit; renewal.

Each nail technology home services permit shall be subject to renewal at the same time as the nail technology salon license and shall be renewed upon request of the permitholder if the salon is operating its nail technology home services in compliance with the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act and if the salon license is renewed. No permit that has been revoked or expired may be reinstated or transferred to another owner or location.



38-10,164 Nail technology home services permit; owner; responsibility.

The owner of each salon holding a nail technology home services permit shall have full responsibility for ensuring that the nail technology home services are provided in compliance with all applicable laws and rules and regulations and shall be liable for any violations which occur.



38-10,165 Body art; consent required; when; violation; penalty.

No person shall perform body art on or to any person under eighteen years of age without the prior written consent of the parent or court-appointed guardian of such person. The person giving such consent must be present during the procedure. A copy of such consent shall be retained for a period of five years by the person performing such body art. Nothing in this section shall be construed to require the performance of body art on a person under eighteen years of age. Violation of this section is a Class III misdemeanor.



38-10,166 Body art; act, how construed.

Nothing in the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act shall be construed to authorize a person performing body art to engage in the practice of medicine and surgery.



38-10,167 Ordinances governing body art; authorized.

The licensure of persons performing body art or operating a body art facility under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act shall not be construed to restrict or prohibit a governing body of a county, city, or village from providing further requirements for performing body art or operating a body art facility within its jurisdiction under ordinances at least as stringent as, or more stringent than, the regulations of the act.



38-10,168 Fees.

The department shall establish and collect fees for credentialing under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act as provided in sections 38-151 to 38-157.



38-10,169 Department; conduct inspections; types; rules and regulations; manner conducted.

(1) The department shall conduct inspections as required by the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act. Two types of inspections shall be conducted which shall be known as operation inspections and accreditation inspections. An operation inspection shall be conducted to ascertain that an establishment or a facility is operating in full compliance with all laws, rules, and regulations. An accreditation inspection shall be conducted to accomplish the purposes of an operation inspection and to ascertain that a school of cosmetology, a nail technology school, a school of esthetics, or an apprentice salon is maintaining academic standards and requirements of a quality consistent with the purpose of the act. All accreditation inspections shall be announced at least two weeks prior to the actual inspection.

(2) The department, with the recommendation of the board, shall adopt and promulgate rules and regulations governing the standards and criteria to be used in the conduct of inspections, the rating system to be used, and the level of achievement necessary to receive a passing grade.

(3) Operation inspections shall be unannounced and shall be conducted during the normal working hours of the establishment or facility.

(4) At the conclusion of the inspection, the owner or manager of the establishment or facility shall receive a copy of the rating form, which form shall be promptly displayed, and a statement of any deficiencies noted.



38-10,170 Inspection; unsatisfactory rating; effect.

If a cosmetology establishment, a nail technology establishment, or a body art facility receives a rating of unsatisfactory, it shall submit evidence to the department within fifteen days providing proof of corrective action taken. A repeat inspection shall be conducted within sixty days after the original inspection to determine if corrective action has occurred. The department may assess a fee for each repeat inspection required. If the establishment or facility receives an unsatisfactory rating on the repeat inspection, the establishment shall be fined as determined by the department by rule and regulation. If the establishment or facility receives an unsatisfactory rating after the second unsatisfactory inspection or fails to pay the fine assessed within thirty days after notice, the license shall immediately be placed on inactive status pending action by the department, and the establishment or facility may not operate in any manner while its license is inactive.

The owner or manager of an establishment or a facility whose license has been placed on inactive status may appear before the board and the department to show cause why the department should not ask the Attorney General to initiate steps to revoke the license. The department may, as a result of such appearance, grant additional time for corrective action to occur, but the establishment or facility may not operate during such time. The establishment or facility may not return to operation until it has achieved a satisfactory rating on an inspection.



38-10,171 Unprofessional conduct; acts enumerated.

Each of the following may be considered an act of unprofessional conduct when committed by a person licensed or registered under the Cosmetology, Electrology, Esthetics, Nail Technology, and Body Art Practice Act:

(1) Performing any of the practices regulated under the act for which an individual is not licensed or registered or operating an establishment or facility without the appropriate license;

(2) Obstructing, interfering, or failing to cooperate with an inspection or investigation conducted by an authorized representative of the department when acting in accordance with the act;

(3) Failing to report to the department a suspected violation of the act;

(4) Aiding and abetting an individual to practice any of the practices regulated under the act for which he or she is not licensed or registered;

(5) Engaging in any of the practices regulated under the act for compensation in an unauthorized location;

(6) Engaging in the practice of any healing art or profession for which a license is required without holding such a license;

(7) Enrolling a student or an apprentice without obtaining the appropriate documents prior to enrollment;

(8) Knowingly falsifying any student or apprentice record or report;

(9) Initiating or continuing home services to a client who does not meet the criteria established in the act;

(10) Knowingly issuing a certificate of completion or diploma to a student or an apprentice who has not completed all requirements for the issuance of such document;

(11) Failing, by a school of cosmetology, a nail technology school, a school of esthetics, or an apprentice salon, to follow its published rules;

(12) Violating, by a school of cosmetology, nail technology school, or school of esthetics, any federal or state law involving the operation of a vocational school or violating any federal or state law involving participation in any federal or state loan or grant program;

(13) Knowingly permitting any person under supervision to violate any law, rule, or regulation or knowingly permitting any establishment or facility under supervision to operate in violation of any law, rule, or regulation;

(14) Receiving two unsatisfactory inspection reports within any sixty-day period;

(15) Engaging in any of the practices regulated under the act while afflicted with any active case of a serious contagious disease, infection, or infestation, as determined by the department, or in any other circumstances when such practice might be harmful to the health or safety of clients;

(16) Violating any rule or regulation relating to the practice of body art; and

(17) Performing body art on or to any person under eighteen years of age (a) without the prior written consent of the parent or court-appointed guardian of such person, (b) without the presence of such parent or guardian during the procedure, or (c) without retaining a copy of such consent for a period of five years.



38-1101 Act, how cited.

Sections 38-1101 to 38-1152 shall be known and may be cited as the Dentistry Practice Act.



38-1102 Definitions, where found.

For purposes of the Dentistry Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1102.01 to 38-1113 apply.



38-1102.01 Accredited dental assisting program, defined.

Accredited dental assisting program means a program that is accredited by the American Dental Association Commission on Dental Accreditation, which is an agency recognized by the United States Department of Education as an accrediting body, that is within a school or college approved by the board, and that requires a dental assisting curriculum of not less than one academic year.



38-1103 Accredited dental hygiene program, defined.

Accredited dental hygiene program means a program that is accredited by the American Dental Association Commission on Dental Accreditation, which is an agency recognized by the United States Department of Education as an accrediting body, that is within a school or college approved by the board, and that requires a dental hygiene curriculum of not less than two academic years.



38-1104 Accredited school or college of dentistry, defined.

Accredited school or college of dentistry means a school or college approved by the board and accredited by the American Dental Association Commission on Dental Accreditation, which is an agency recognized by the United States Department of Education as an accrediting body.



38-1105 Analgesia, defined.

Analgesia means the diminution or elimination of pain in the conscious patient.



38-1106 Board, defined.

Board means the Board of Dentistry.



38-1106.01 Deep sedation, defined.

Deep sedation means a drug-induced depression of consciousness during which (1) a patient cannot be easily aroused but responds purposefully following repeated or painful stimulation, (2) the ability to independently maintain ventilatory function may be impaired, (3) a patient may require assistance in maintaining a patent airway and spontaneous ventilation may be inadequate, and (4) cardiovascular function is usually maintained.



38-1107 Dental assistant, defined.

Dental assistant means a person who does not hold a license under the Dentistry Practice Act and who is employed for the purpose of assisting a licensed dentist in the performance of his or her clinical and clinical-related duties as described in section 38-1135.



38-1107.01 Expanded function dental assistant, defined.

Expanded function dental assistant means a licensed dental assistant who has met the requirements to practice as an expanded function dental assistant pursuant to section 38-1118.03.



38-1107.02 Expanded function dental hygienist, defined.

Expanded function dental hygienist means a licensed dental hygienist who has met the requirements to practice as an expanded function dental hygienist pursuant to section 38-1118.01.



38-1108 General anesthesia, defined.

General anesthesia means a drug-induced loss of consciousness during which (1) a patient is not arousable, even by painful stimulation, (2) the ability to independently maintain ventilatory function is often impaired, (3) a patient often requires assistance in maintaining a patent airway and positive pressure ventilation may be required because of depressed spontaneous ventilation or drug-induced depression of neuromuscular function, and (4) cardiovascular function may be impaired.



38-1109 General supervision, defined.

General supervision means the directing of the authorized activities of a dental hygienist or dental assistant by a licensed dentist and shall not be construed to require the physical presence of the supervisor when directing such activities.



38-1110 Indirect supervision, defined.

Indirect supervision means supervision when the licensed dentist authorizes the procedure to be performed by a dental hygienist or dental assistant and the licensed dentist is physically present on the premises when such procedure is being performed by the dental hygienist pursuant to section 38-1132 or the dental assistant.



38-1111 Inhalation analgesia, defined.

Inhalation analgesia means the administration of nitrous oxide and oxygen to diminish or eliminate pain in a conscious patient.



38-1111.01 Licensed dental assistant, defined.

Licensed dental assistant means a dental assistant who holds a license to practice as a dental assistant under the Dentistry Practice Act.



38-1111.02 Licensed dental hygienist, defined.

Licensed dental hygienist means a person who holds a license to practice dental hygiene under the Dentistry Practice Act.



38-1112 Minimal sedation, defined.

Minimal sedation means a drug-induced depression of consciousness during which (1) a patient retains the ability to independently and continuously maintain an airway and respond normally to tactile stimulation and verbal command, (2) cognitive function and coordination may be modestly impaired, and (3) ventilatory and cardiovascular functions are unaffected.



38-1113 Moderate sedation, defined.

Moderate sedation means a drug-induced depression of consciousness during which (1) a patient responds purposefully to verbal commands, either alone or accompanied by light tactile stimulation, (2) no intervention is required to maintain a patent airway and spontaneous ventilation is adequate, and (3) cardiovascular function is usually maintained.



38-1114 Board; membership.

The board shall have ten members. The members shall consist of two public members; six licensed dentists, including one official or member of the instructional staff from each accredited school or college of dentistry in this state; and two licensed dental hygienists.



38-1115 Dentistry practice, defined.

Any person shall be deemed to be practicing dentistry who:

(1) Performs, or attempts or professes to perform, any dental operation or oral surgery or dental service of any kind, gratuitously or for a salary, fee, money, or other remuneration paid, or to be paid directly or indirectly, to such person or to any other person or agency who is a proprietor of a place where dental operations, oral surgery, or dental services are performed;

(2) Directly or indirectly, by any means or method, takes impression of the human tooth, teeth, jaws, or performs any phase of any operation incident to the replacement of a part of a tooth;

(3) Supplies artificial substitutes for the natural teeth or furnishes, supplies, constructs, reproduces, or repairs any prosthetic denture, bridge, appliance, or other structure to be worn in the human mouth, except on the written work authorization of a duly licensed and registered dentist;

(4) Places such appliance or structure in the human mouth, adjusts or attempts or professes to adjust the same, or delivers the same to any person other than the dentist upon whose work authorization the work was performed;

(5) Professes to the public by any method to furnish, supply, construct, reproduce, or repair any prosthetic denture, bridge, appliance, or other structure to be worn in the human mouth;

(6) Diagnoses, professes to diagnose, prescribes for, professes to prescribe for, treats, or professes to treat disease, pain, deformity, deficiency, injury, or physical condition of the human teeth or jaws, or adjacent structure;

(7) Extracts or attempts to extract human teeth or corrects or attempts to correct malformations of teeth or of the jaws;

(8) Repairs or fills cavities in the human teeth;

(9) Diagnoses, makes, and adjusts appliances to artificial casts or malposed teeth for treatment of the malposed teeth in the human mouth, with or without instruction;

(10) Uses a roentgen or X-ray machine for the purpose of taking dental X-rays or roentgenograms;

(11) Gives or professes to give interpretations or readings of dental X-rays or roentgenograms;

(12) Administers an anesthetic of any nature in connection with a dental operation;

(13) Uses the words dentist, dental surgeon, or oral surgeon, the letters D.D.S. or D.M.D., or any other words, letters, title, or descriptive matter which in any way represents such person as being able to diagnose, treat, prescribe, or operate for any disease, pain, deformity, deficiency, injury, or physical condition of the teeth or jaws or adjacent structures; or

(14) States, professes, or permits to be stated or professed by any means or method whatsoever that he or she can perform or will attempt to perform dental operations or render a diagnosis connected therewith.



38-1116 Dentistry practice; exceptions.

The Dentistry Practice Act shall not require licensure as a dentist under the act for:

(1) The practice of his or her profession by a physician or surgeon licensed as such under the laws of this state unless he or she practices dentistry as a specialty;

(2) The giving by a qualified anesthetist or registered nurse of an anesthetic for a dental operation under the direct supervision of a licensed dentist or physician;

(3) The practice of dentistry by graduate dentists or dental surgeons who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(4) The practice of dentistry by a licensed dentist of other states or countries at meetings of the Nebraska Dental Association or components thereof, or other like dental organizations approved by the Board of Dentistry, while appearing as clinicians;

(5) The filling of work authorizations of a licensed and registered dentist as provided in this subdivision by any person or persons, association, corporation, or other entity for the construction, reproduction, or repair of prosthetic dentures, bridges, plates, or appliances to be used or worn as substitutes for natural teeth if such person or persons, association, corporation, or other entity does not solicit or advertise, directly or indirectly by mail, card, newspaper, pamphlet, radio, or otherwise, to the general public to construct, reproduce, or repair prosthetic dentures, bridges, plates, or other appliances to be used or worn as substitutes for natural teeth;

(6) The use of roentgen or X-ray machines or other rays for making radiograms or similar records of dental or oral tissues under the supervision of a licensed dentist or physician if such service is not advertised by any name whatever as an aid or inducement to secure dental patronage, and no person shall advertise that he or she has, leases, owns, or operates a roentgen or X-ray machine for the purpose of making dental radiograms of the human teeth or tissues or the oral cavity or administering treatment thereto for any disease thereof;

(7) The performance by a licensed dental hygienist, under the supervision of a licensed dentist, of the oral prophylaxis procedure which shall include the scaling and polishing of teeth and such additional procedures as are prescribed in accordance with rules and regulations adopted by the department;

(8) The performance, under the supervision of a licensed dentist, by a dental assistant, a licensed dental assistant, or an expanded function dental assistant, of duties prescribed in accordance with rules and regulations adopted by the department;

(9) The performance by a licensed dental hygienist or an expanded function dental hygienist, by virtue of training and professional ability, under the supervision of a licensed dentist, of taking dental roentgenograms. Any other person is hereby authorized, under the supervision of a licensed dentist, to take dental roentgenograms but shall not be authorized to do so until he or she has satisfactorily completed a course in dental radiology recommended by the board and approved by the department;

(10) Students of dentistry who practice dentistry upon patients in clinics in the regular course of instruction at an accredited school or college of dentistry;

(11) Licensed physicians and surgeons who extract teeth or treat diseases of the oral cavity, gums, teeth, or maxillary bones as an incident to the general practice of their profession;

(12) Dental hygiene students who practice dental hygiene or expanded function dental hygiene upon patients in clinics in the regular course of instruction at an accredited dental hygiene program. Such dental hygiene students are also not engaged in the unauthorized practice of dental hygiene or expanded function dental hygiene; or

(13) Dental assisting students who practice dental assisting or expanded function dental assisting upon patients in clinics in the regular course of instruction at an accredited dental assisting program. Such dental assisting students are also not engaged in the unauthorized practice of dental assisting, expanded function dental assisting, dental hygiene, or expanded function dental hygiene.



38-1117 Dentistry; license; requirements.

(1) Every applicant for a license to practice dentistry shall (a) present proof of graduation with a Doctor of Dental Surgery degree or a Doctor of Dental Medicine degree from an accredited school or college of dentistry, (b) pass an examination approved by the Board of Dentistry which shall consist of the National Board Dental Examinations, both Part I and Part II, as constructed and administered by the American Dental Association Joint Commission on National Dental Examinations, (c) demonstrate the applicant's skill in clinical dentistry by passing the practical examination administered by the Central Regional Dental Testing Service or any other regional or state practical examination that the Board of Dentistry determines to be comparable to such practical examination, (d) pass a jurisprudence examination approved by the board that is based on the Nebraska statutes, rules, and regulations governing the practice of dentistry and dental hygiene, and (e) demonstrate continuing clinical competency as a condition of licensure if required by the board.

(2) Upon completion of these requirements, the department, with the recommendation of the board, shall issue the applicant a license to practice dentistry.



38-1118 Dental hygienists; application for license; examination; qualifications; license.

(1) Every applicant for a license to practice dental hygiene shall (a) present proof of graduation from an accredited dental hygiene program, (b) pass an examination approved by the Board of Dentistry which shall consist of the National Board Dental Hygiene Examination as constructed and administered by the American Dental Association Joint Commission on National Dental Examinations, (c) demonstrate the applicant's skill in clinical dental hygiene by passing the practical examination administered by the Central Regional Dental Testing Service or any other regional or state practical examination that the Board of Dentistry determines to be comparable to such practical examination, (d) pass a jurisprudence examination approved by the board that is based on the Nebraska statutes, rules, and regulations governing the practice of dentistry and dental hygiene, and (e) demonstrate continuing clinical competency as a condition of licensure if required by the board.

(2) Upon completion of these requirements, the department, with the recommendation of the board, shall issue the applicant a license to practice dental hygiene.



38-1118.01 Expanded function dental hygiene; application for permit; qualifications.

(1) Every applicant for a permit to practice expanded function dental hygiene shall (a) present proof of current, valid licensure under the Dentistry Practice Act as a licensed dental hygienist at the time of application, (b) present proof of at least one thousand five hundred hours of experience as a licensed dental hygienist, (c) present proof of successful completion of courses and examinations in expanded function dental hygiene approved by the board, (d) pass a jurisprudence examination approved by the board that is based on the Nebraska statutes, rules, and regulations governing the practice of expanded function dental hygiene, and (e) complete continuing education as a condition of the permit if required by the board.

(2) Upon completion of these requirements, the department, with the recommendation of the board, shall issue the applicant the applicable permit to practice expanded function dental hygiene.



38-1118.02 Licensed dental assistant; application for license; qualifications.

(1) Every applicant for a license to practice as a licensed dental assistant shall (a) have a high school diploma or its equivalent, (b) present proof of (i) graduation from an accredited dental assisting program or (ii) a minimum of one thousand five hundred hours of experience as a dental assistant during the five-year period prior to the application for a license, (c) pass the examination to become a certified dental assistant administered by the Dental Assisting National Board or an equivalent examination approved by the Board of Dentistry, (d) pass a jurisprudence examination approved by the board that is based on the Nebraska statutes, rules, and regulations governing the practice of dental assisting, and (e) complete continuing education as a condition of licensure if required by the board.

(2) Upon completion of these requirements, the department, with the recommendation of the board, shall issue the applicant a license to practice as a licensed dental assistant.



38-1118.03 Expanded function dental assistant; application for permit; qualifications.

(1) Every applicant for a permit to practice as an expanded function dental assistant shall (a) present proof of current, valid licensure under the Dentistry Practice Act as a licensed dental assistant at the time of application, (b) present proof of at least one thousand five hundred hours of experience as a licensed dental assistant, (c) present proof of successful completion of courses and examinations in expanded function dental assisting approved by the board, (d) pass a jurisprudence examination approved by the board that is based on the Nebraska statutes, rules, and regulations governing the practice of expanded function dental assisting, and (e) complete continuing education as a condition of the permit if required by the board.

(2) Upon completion of these requirements, the department, with the recommendation of the board, shall issue the applicant the applicable permit to practice as an expanded function dental assistant.



38-1119 Reexamination; requirements.

Any person who applies for a license to practice dentistry, dental hygiene, or dental assisting and who has failed on two occasions to pass any part of the practical examination shall be required to complete a course in clinical dentistry, dental hygiene, or dental assisting approved by the board before the department may consider the results of a third examination as a valid qualification for a license to practice dentistry, dental hygiene, or dental assisting in the State of Nebraska.



38-1120 Dentist; reciprocity; requirements.

Every applicant for a license to practice dentistry based on a license in another state or territory of the United States or the District of Columbia shall meet the standards set by the board pursuant to section 38-126 and shall have been actively engaged in the practice of dentistry for at least three years, one of which must be within the three years immediately preceding the application, under a license in another state or territory of the United States or the District of Columbia. Practice in an accredited school or college of dentistry for the purpose of completing a postgraduate or residency program in dentistry also serves as active practice toward meeting this requirement.



38-1121 Dental hygienist; licensed dental assistant; reciprocity; requirements; military license; temporary license.

(1) Every applicant for a license to practice dental hygiene based on a license in another state or territory of the United States or the District of Columbia shall meet the standards set by the board pursuant to section 38-126 and shall have been actively engaged in the practice of dental hygiene for at least three years, one of which must be within the three years immediately preceding the application, under a license in another state or territory of the United States or the District of Columbia. Practice in an accredited dental hygiene program for the purpose of completing a postgraduate or residency program in dental hygiene also serves as active practice toward meeting this requirement.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.

(3) Every applicant for a license to practice as a licensed dental assistant based on a license in another state or territory of the United States or the District of Columbia shall meet the standards set by the board pursuant to section 38-126 and shall have been actively engaged in practice as a licensed dental assistant for at least three years, one of which must be within the three years immediately preceding the application, under a license in another state or territory of the United States or the District of Columbia. Practice in an accredited dental assisting program for the purpose of completing a postgraduate or residency program in dental assisting also serves as active practice toward meeting this requirement.



38-1122 Dental locum tenens; issuance; requirements; term.

When circumstances indicate a need for the issuance of a dental locum tenens in the State of Nebraska, the department, with the recommendation of the board, may issue a dental locum tenens to an individual who holds an active license to practice dentistry in another state if the requirements regarding education and examination for licensure in that state are equal to or exceed the requirements regarding education and examination for licensure in Nebraska. A dental locum tenens may be issued for a period not to exceed ninety days in any twelve-month period.



38-1123 Dentist; temporary license; requirements; term; renewal.

(1) The department, with the recommendation of the board, shall issue a temporary license to any person who (a) has met the requirements for a license to practice dentistry as set forth in section 38-1117, (b) is enrolled in an accredited school or college of dentistry for the purpose of completing a postgraduate or residency program in dentistry, and (c) is licensed in another jurisdiction under conditions which the board finds equivalent to the requirements of the State of Nebraska for obtaining a license to practice dentistry.

(2) Any person who desires a temporary license shall make application to the department. Such application shall be accompanied by the required fee.

(3) The temporary license shall be issued for a period of one year and, upon application to the department, renewed annually without the licensee having to pay a renewal fee.

(4) The temporary licensee shall be entitled to practice dentistry, including prescribing legend drugs and controlled substances, only under the auspices of the postgraduate or residency program in which he or she is enrolled.



38-1124 Faculty license; requirements; renewal; continuing competency.

(1) The department, with the recommendation of the board, shall issue a faculty license to any person who meets the requirements of subsection (3) or (4) of this section. A faculty licensee may practice dentistry only as a faculty member at an accredited school or college of dentistry in the State of Nebraska and may teach dentistry, conduct research, and participate in an institutionally administered faculty practice only at such accredited school or college of dentistry. A faculty licensee eligible for licensure under subsection (4) of this section shall limit his or her practice to the clinical discipline in which he or she has received postgraduate education at an accredited school or college of dentistry.

(2) Any person who desires a faculty license shall make a written application to the department. The application shall include information regarding the applicant's professional qualifications, experience, and licensure. The application shall be accompanied by a copy of the applicant's dental degree, any other degrees or certificates for postgraduate education of the applicant, the required fee, and certification from the dean of an accredited school or college of dentistry in the State of Nebraska at which the applicant has a contract to be employed as a full-time faculty member.

(3) An individual who graduated from an accredited school or college of dentistry shall be eligible for a faculty license if he or she:

(a) Has or had a license to practice dentistry within the past five years in some other state in the United States or a Canadian province;

(b) Has a contract to be employed as a full-time faculty member at an accredited school or college of dentistry in the State of Nebraska;

(c) Passes a jurisprudence examination administered by the board; and

(d) Agrees to demonstrate continuing clinical competency as a condition of licensure if required by the board.

(4) An individual who graduated from a nonaccredited school or college of dentistry shall be eligible for a faculty license if he or she:

(a) Has completed at least two years of postgraduate education at an accredited school or college of dentistry and received a certificate or degree from such school or college of dentistry;

(b) Has a contract to be employed as a full-time faculty member at an accredited school or college of dentistry in the State of Nebraska;

(c) Passes a jurisprudence examination administered by the board;

(d) Agrees to demonstrate continuing clinical competency as a condition of licensure if required by the board; and

(e) Has passed Part I and Part II of the National Board Dental Examinations or its equivalent as determined by the Board of Dentistry.

(5) A faculty license shall expire at the same time and be subject to the same renewal requirements as a regular dental license, except that such license shall remain valid and may only be renewed if:

(a) The faculty licensee remains employed as a full-time faculty member of an accredited school or college of dentistry in the State of Nebraska; and

(b) The faculty licensee demonstrates continuing clinical competency if required by the board.



38-1125 Practitioner's facility; requirements; inspections; rules and regulations.

(1) For purposes of this section, practitioner's facility means a facility in which a licensed dentist practices his or her profession, other than a facility licensed pursuant to the Health Care Facility Licensure Act.

(2) The department shall adopt and promulgate rules and regulations which are approved by the State Board of Health for practitioners' facilities in order to insure that such facilities are safe and sanitary and use precautions necessary to prevent the creation and spread of infectious and contagious diseases. Based upon a formal complaint, the department or its employees may inspect any practitioner's facility in this state to insure compliance with such regulations.

(3) Within thirty days after an inspection of a practitioner's facility which the department or its employees find to be in violation of its rules and regulations, the department shall notify the Board of Dentistry of its findings in writing. The Attorney General shall file a petition for disciplinary action pursuant to section 38-186 if the violation of the rules and regulations is not corrected within thirty days after the licensee has received notice of such violation. The department shall send a written progress report of its inspection and actions taken to the board.

(4) It shall be considered unprofessional conduct for a licensee to practice in a facility that does not comply with the rules and regulations regarding sanitary practitioners' facilities.



38-1126 Fees.

The department shall establish and collect fees for credentialing under the Dentistry Practice Act as provided in sections 38-151 to 38-157.



38-1127 Dentists; name of associate; duty to display.

Every person who owns, operates, or controls a dental office in which anyone other than himself or herself is practicing dentistry, shall display the name of such person or persons in a conspicuous place at the public entrance to such office.



38-1127.01 Expanded function dental assistant; expanded function dental hygienist; display of permit.

Every person who owns, operates, or controls a facility in which an expanded function dental assistant or an expanded function dental hygienist is practicing shall display the permit of such person issued by the board for expanded functions in a conspicuous place in such facility.



38-1128 Dentist; unlicensed associate prohibited; coercion prohibited.

(1) No person owning, operating, or conducting any place where dental work of any kind is done or contracted for shall employ or permit any unlicensed dentist to practice dentistry in such place.

(2) No person shall coerce or attempt to coerce a licensed dentist to practice dentistry in any manner contrary to the standards of acceptable and prevailing practice of the dental profession. Any dentist subjected to such coercion or attempted coercion has a cause of action against the person and may recover his or her damages and reasonable attorney's fees.

(3) Violation of this section by a health care professional regulated pursuant to the Uniform Credentialing Act may be considered evidence of an act of unprofessional conduct.



38-1129 Dentist; use of own name required; exception.

No person shall operate any place in which dentistry is practiced under any other name than his or her own or display in connection with his or her practice or on any advertising matter any other than his or her own name. Two or more licensed dentists who are associated in the practice may use all of their names. A widow, widower, or heir of a deceased dentist may operate such office under the name of the deceased dentist for a period of not longer than one year from the date of death.



38-1130 Licensed dental hygienist; functions authorized; when; department; duties; Health and Human Services Committee; report.

(1) Except as otherwise provided in this section, a licensed dental hygienist shall perform the dental hygiene functions listed in section 38-1131 only when authorized to do so by a licensed dentist who shall be responsible for the total oral health care of the patient.

(2) The department may authorize a licensed dental hygienist to perform the following functions in the conduct of public health-related services in a public health setting or in a health care or related facility: Preliminary charting and screening examinations; oral health education, including workshops and inservice training sessions on dental health; and all of the duties that a dental assistant who is not licensed is authorized to perform.

(3)(a) The department may authorize a licensed dental hygienist to perform the following functions in the conduct of public health-related services to children in a public health setting or in a health care or related facility:

(i) Oral prophylaxis to healthy children who do not require antibiotic premedication;

(ii) Pulp vitality testing;

(iii) Preventive measures, including the application of fluorides, sealants, and other recognized topical agents for the prevention of oral disease;

(iv) Upon completion of education and testing approved by the board, interim therapeutic restoration technique; and

(v) Upon completion of education and testing approved by the board, writing prescriptions for mouth rinses and fluoride products that help decrease risk for tooth decay.

(b) Authorization shall be granted by the department under this subsection upon (i) filing an application with the department and (ii) providing evidence of current licensure and professional liability insurance coverage. Authorization may be limited by the department as necessary to protect the public health and safety upon good cause shown and may be renewed in connection with renewal of the licensed dental hygienist's license.

(c) A licensed dental hygienist performing dental hygiene functions as authorized under this subsection shall (i) report authorized functions performed by him or her to the department on a form developed and provided by the department and (ii) advise the patient or recipient of services or his or her authorized representative that such services are preventive in nature and do not constitute a comprehensive dental diagnosis and care.

(4)(a) The department may authorize a licensed dental hygienist who has completed three thousand hours of clinical experience to perform the following functions in the conduct of public health-related services to adults in a public health setting or in a health care or related facility:

(i) Oral prophylaxis;

(ii) Pulp vitality testing;

(iii) Preventive measures, including the application of fluorides, sealants, and other recognized topical agents for the prevention of oral disease;

(iv) Upon completion of education and testing approved by the board, interim therapeutic restoration technique;

(v) Upon completion of education and testing approved by the board, writing prescriptions for mouth rinses and fluoride products that help decrease risk for tooth decay; and

(vi) Upon completion of education and testing approved by the board, minor denture adjustments.

(b) Authorization shall be granted by the department under this subsection upon (i) filing an application with the department, (ii) providing evidence of current licensure and professional liability insurance coverage, and (iii) providing evidence of three thousand hours of clinical experience. Authorization may be limited by the department as necessary to protect the public health and safety upon good cause shown and may be renewed in connection with renewal of the licensed dental hygienist's license.

(c) A licensed dental hygienist performing dental hygiene functions as authorized under this subsection shall (i) report on a form developed and provided by the department authorized functions performed by him or her to the department and (ii) advise the patient or recipient of services or his or her authorized representative that such services are preventive in nature and do not constitute a comprehensive dental diagnosis and care.

(5) The department shall compile the data from the reports provided under subdivisions (3)(c)(i) and (4)(c)(i) of this section and provide an annual report to the Board of Dentistry and the State Board of Health.

(6) For purposes of this section:

(a) Health care or related facility means a hospital, a nursing facility, an assisted-living facility, a correctional facility, a tribal clinic, or a school-based preventive health program; and

(b) Public health setting means a federal, state, or local public health department or clinic, community health center, rural health clinic, or other similar program or agency that serves primarily public health care program recipients.

(7) Within five years after September 6, 2013, the Health and Human Services Committee of the Legislature shall evaluate the services provided by licensed dental hygienists pursuant to this section to ascertain the effectiveness of such services in the delivery of oral health care and shall provide a report on such evaluation to the Legislature. The report submitted to the Legislature shall be submitted electronically.



38-1131 Licensed dental hygienist; procedures and functions authorized; enumerated.

When authorized by and under the general supervision of a licensed dentist, a licensed dental hygienist may perform the following intra and extra oral procedures and functions:

(1) Oral prophylaxis, periodontal scaling, and root planing which includes supragingival and subgingival debridement;

(2) Polish all exposed tooth surfaces, including restorations;

(3) Conduct and assess preliminary charting, probing, screening examinations, and indexing of dental and periodontal disease, with referral, when appropriate, for a dental diagnosis by a licensed dentist;

(4) Brush biopsies;

(5) Pulp vitality testing;

(6) Gingival curettage;

(7) Removal of sutures;

(8) Preventive measures, including the application of fluorides, sealants, and other recognized topical agents for the prevention of oral disease;

(9) Impressions for study casts;

(10) Application of topical and subgingival agents;

(11) Radiographic exposures;

(12) Oral health education, including conducting workshops and inservice training sessions on dental health;

(13) Application or administration of antimicrobial rinses, fluorides, and other anticariogenic agents;

(14) Upon completion of education and testing approved by the board, interim therapeutic restoration technique; and

(15) All of the duties that a dental assistant who is not licensed is authorized to perform.

Upon completion of education and testing approved by the board and when authorized by and under the general supervision of a licensed dentist, a licensed dental hygienist may write prescriptions for mouth rinses and fluoride products that help decrease the risk for tooth decay.



38-1132 Licensed dental hygienist; activities related to analgesia authorized; administer local anesthesia; when.

(1)(a) A licensed dental hygienist may monitor nitrous oxide analgesia under the indirect supervision of a licensed dentist.

(b) Upon completion of education and testing approved by the board, a licensed dental hygienist may administer and titrate nitrous oxide analgesia under the indirect supervision of a licensed dentist.

(2) A licensed dental hygienist may be approved by the department, with the recommendation of the board, to administer local anesthesia under the indirect supervision of a licensed dentist. The board may prescribe by rule and regulation: The necessary education and preparation, which shall include, but not be limited to, instruction in the areas of head and neck anatomy, osteology, physiology, pharmacology, medical emergencies, and clinical techniques; the necessary clinical experience; and the necessary examination for purposes of determining the competence of licensed dental hygienists to administer local anesthesia. The board may approve successful completion after July 1, 1994, of a course of instruction to determine competence to administer local anesthesia. The course of instruction must be at an accredited school or college of dentistry or an accredited dental hygiene program. The course of instruction must be taught by a faculty member or members of the school or college of dentistry or dental hygiene program presenting the course. The board may approve for purposes of this subsection a course of instruction if such course includes:

(a) At least twelve clock hours of classroom lecture, including instruction in (i) medical history evaluation procedures, (ii) anatomy of the head, neck, and oral cavity as it relates to administering local anesthetic agents, (iii) pharmacology of local anesthetic agents, vasoconstrictor, and preservatives, including physiologic actions, types of anesthetics, and maximum dose per weight, (iv) systemic conditions which influence selection and administration of anesthetic agents, (v) signs and symptoms of reactions to local anesthetic agents, including monitoring of vital signs, (vi) management of reactions to or complications associated with the administration of local anesthetic agents, (vii) selection and preparation of the armamentaria for administering various local anesthetic agents, and (viii) methods of administering local anesthetic agents;

(b) At least twelve clock hours of clinical instruction during which time at least three injections of each of the anterior, middle, and posterior superior alveolar, naso and greater palatine, inferior alveolar, lingual, mental, long buccal, and infiltration injections are administered; and

(c) Procedures, which shall include an examination, for purposes of determining whether the licensed dental hygienist has acquired the necessary knowledge and proficiency to administer local anesthetic agents.



38-1133 Department; additional procedures; rules and regulations.

The department, with the recommendation of the board, may, by rule and regulation, prescribe functions, procedures, and services in addition to those in section 38-1131 which may be performed by a licensed dental hygienist under the supervision of a licensed dentist when such additional procedures are educational or related to the oral prophylaxis and intended to attain or maintain optimal oral health.



38-1134 Department; employment facilities; rules and regulations.

The department, with the recommendation of the board, may adopt and promulgate rules and regulations providing for employment or work-setting facilities required for the provision of dental services by a licensed dental hygienist.



38-1135 Dental assistants, licensed dental assistants, and expanded function dental assistants; employment; duties performed; rules and regulations.

(1) Any licensed dentist, public institution, or school may employ dental assistants, licensed dental assistants, and expanded function dental assistants. Such dental assistants, under the supervision of a licensed dentist, may perform such duties as are prescribed in the Dentistry Practice Act in accordance with rules and regulations adopted and promulgated by the department, with the recommendation of the board.

(2) The department, with the recommendation of the board, shall adopt and promulgate rules and regulations pursuant to section 38-126 governing the performance of duties by dental assistants, licensed dental assistants, and expanded function dental assistants. The rules and regulations shall include the degree of supervision which must be provided by a licensed dentist and the education and proof of competency requirements that must be met for any procedures performed by a dental assistant, a licensed dental assistant, or an expanded function dental assistant.

(3) A dental assistant may perform duties delegated by a licensed dentist for the purpose of assisting the licensed dentist in the performance of the dentist’s clinical and clinical-related duties as allowed in the rules and regulations adopted and promulgated under the Dentistry Practice Act.

(4) Under the indirect supervision of a licensed dentist, a dental assistant may (a) monitor nitrous oxide if the dental assistant has current and valid certification for cardiopulmonary resuscitation approved by the board and (b) place topical local anesthesia.

(5) Upon completion of education and testing approved by the board, a dental assistant may:

(a) Take X-rays under the general supervision of a licensed dentist; and

(b) Perform coronal polishing under the indirect supervision of a licensed dentist.

(6) A licensed dental assistant may perform all procedures authorized for a dental assistant. Upon completion of education and testing approved by the board and with a permit from the department for the respective competency, a licensed dental assistant may, under the indirect supervision of a licensed dentist, (a) take dental impressions for fixed prostheses, (b) take dental impressions and make minor adjustments for removable prostheses, (c) cement prefabricated fixed prostheses on primary teeth, and (d) monitor and administer nitrous oxide analgesia.

(7) Upon completion of education and testing approved by the board and with a permit from the department for the respective competency, an expanded function dental assistant may, under the indirect supervision of a licensed dentist, place (a) restorative level one simple restorations (one surface) and (b) restorative level two complex restorations (multiple surfaces).

(8) A dental assistant may be a graduate of an accredited dental assisting program or may be trained on the job.

(9) No person shall practice as a licensed dental assistant in this state unless he or she holds a license as a licensed dental assistant under the Dentistry Practice Act.

(10) No person shall practice as an expanded function dental assistant in this state unless he or she holds a permit as an expanded function dental assistant under the act.

(11) A licensed dentist shall only delegate duties to a dental assistant, a licensed dental assistant, or an expanded function dental assistant in accordance with rules and regulations adopted and promulgated pursuant to the Dentistry Practice Act. The licensed dentist supervising a dental assistant, a licensed dental assistant, or an expanded function dental assistant shall be responsible for patient care for each patient regardless of whether the patient care is rendered personally by the dentist or by a dental assistant, a licensed dental assistant, or an expanded function dental assistant.



38-1136 Licensed dental hygienists and expanded function dental hygienists; employment authorized; performance of duties; rules and regulations; license or permit required.

(1) Any licensed dentist, public institution, or school may employ licensed dental hygienists and expanded function dental hygienists.

(2) The department, with the recommendation of the board, shall adopt and promulgate rules and regulations governing the performance of duties by licensed dental hygienists and expanded function dental hygienists. The rules and regulations shall include the degree of supervision which must be provided by a licensed dentist and the education and proof of competency requirements that must be met for any procedures performed by a licensed dental hygienist or an expanded function dental hygienist.

(3) No person shall practice dental hygiene in this state unless he or she holds a license as a licensed dental hygienist under the Dentistry Practice Act.

(4) No person shall practice expanded function dental hygiene in this state unless he or she holds a permit as an expanded function dental hygienist under the act.

(5) A licensed dentist shall only delegate duties to a licensed dental hygienist or an expanded function dental hygienist in accordance with rules and regulations adopted and promulgated pursuant to the Dentistry Practice Act. The licensed dentist supervising a licensed dental hygienist or an expanded function dental hygienist shall be responsible for patient care for each patient regardless of whether the patient care is rendered personally by the dentist or by a licensed dental hygienist or an expanded function dental hygienist.



38-1136.01 Licensed dental assistant; additional functions, procedures, and services.

The department, with the recommendation of the board, may, by rule and regulation, prescribe functions, procedures, and services in addition to those in section 38-1135 which may be performed by a licensed dental assistant under the supervision of a licensed dentist when intended to attain or maintain optimal oral health.



38-1137 Administration of anesthesia or sedation; permit required; exception.

A dentist licensed in this state shall not administer general anesthesia, deep sedation, moderate sedation, or minimal sedation in the practice of dentistry unless he or she has been issued the appropriate permit pursuant to the Dentistry Practice Act. A dentist licensed in this state may administer inhalation analgesia in the practice of dentistry without a permit pursuant to the act.



38-1138 Violations; effect.

A violation of provisions of the Dentistry Practice Act relating to the administration of general anesthesia, deep sedation, moderate sedation, minimal sedation, or inhalation analgesia may result in action against the dentist's permit, license, or both pursuant to section 38-196.



38-1139 Permit to administer general anesthesia or deep sedation; issuance; conditions; existing permit; how treated.

(1) The department, with the recommendation of the board, shall issue a permit to a Nebraska-licensed dentist to administer general anesthesia or deep sedation on an outpatient basis to dental patients if the dentist:

(a) Maintains a properly equipped facility for the administration of general anesthesia or deep sedation as determined by the board;

(b) Is currently certified in basic life-support skills for health care providers as determined by the board and either advanced cardiac life support or an appropriate emergency management course for anesthesia and dental sedation as determined by the board;

(c) Has successfully completed an onsite evaluation covering the areas of physical evaluation, monitoring, sedation, and emergency medicine; and

(d) Meets at least one of the following criteria:

(i) Has completed an advanced education program approved by the board that affords comprehensive and appropriate training necessary to administer and manage general anesthesia or deep sedation; or

(ii) Is a fellow of the American Dental Society of Anesthesiology.

(2) A dentist who has been issued a permit pursuant to this section may administer moderate or minimal sedation.

(3) A dentist who has been issued a permit to administer general anesthesia pursuant to this section prior to July 1, 2016, may administer deep, moderate, or minimal sedation.



38-1140 Permit to administer moderate sedation; issuance; conditions; existing permit; how treated.

(1) The department, with the recommendation of the board, shall issue a permit to a Nebraska-licensed dentist to administer moderate sedation on an outpatient basis to dental patients if the dentist:

(a) Maintains a properly equipped facility for the administration of moderate sedation as determined by the board;

(b) Is currently certified in basic life-support skills for health care providers as determined by the board and either advanced cardiac life support or an appropriate emergency management course for anesthesia and dental sedation as determined by the board;

(c) Has successfully completed an onsite evaluation covering the areas of physical evaluation, monitoring, sedation, and emergency medicine; and

(d) Meets at least one of the following criteria:

(i) Has completed an advanced education program approved by the board that affords comprehensive and appropriate training necessary to administer and manage moderate sedation; or

(ii) Is a fellow of the American Dental Society of Anesthesiology.

(2) A dentist who has been issued a permit pursuant to this section may administer minimal sedation.

(3) A dentist who has been issued a permit to administer parenteral sedation pursuant to this section prior to July 1, 2016, may administer moderate or minimal sedation.



38-1141 Permit to administer minimal sedation; issuance; conditions; termination of existing permit.

(1) The department, with the recommendation of the board, shall issue a permit to a Nebraska-licensed dentist to administer minimal sedation on an outpatient basis to dental patients if the dentist:

(a) Maintains a properly equipped facility for the administration of minimal sedation as determined by the board;

(b) Is currently certified in basic life-support skills for health care providers as determined by the board and, if providing minimal sedation for persons twelve years of age and under, is currently certified in pediatric advanced life support as determined by the board; and

(c) Meets at least one of the following criteria:

(i) Has completed an advanced education program approved by the board that affords comprehensive and appropriate training necessary to administer and manage minimal sedation; or

(ii) Has completed training to the level of competency in minimal sedation consistent with the standards set by the American Dental Association as determined by the board or a comprehensive training program in minimal sedation as approved by the board.

(2) An inhalation analgesia permit issued pursuant to this section prior to July 1, 2016, terminates on such date.



38-1142 Presence of licensed dental hygienist or dental assistant required.

General anesthesia, deep sedation, moderate sedation, and minimal sedation shall not be administered by a dentist without the presence and assistance of a licensed dental hygienist or a dental assistant.



38-1143 Assistant; certification required.

Any person who assists a dentist in the administration of general anesthesia, deep sedation, moderate sedation, or minimal sedation shall be currently certified in basic life-support skills or the equivalent thereof.



38-1144 Administration of anesthesia, sedation, or analgesia; limitation.

Nothing in the Dentistry Practice Act shall be construed to allow a dentist to administer to himself or herself, or to any person other than in the course of the practice of dentistry, any drug or agent used for general anesthesia, deep sedation, moderate sedation, minimal sedation, or inhalation analgesia.



38-1145 Permits; term; department; adopt rules and regulations.

(1) Permits issued for the administration of general anesthesia or deep sedation, moderate sedation, or minimal sedation pursuant to the Dentistry Practice Act shall be valid until March 1 of the next odd-numbered year after issuance. A permit issued for the administration of general anesthesia prior to July 1, 2016, shall remain valid subject to the Dentistry Practice Act until March 1 of the next odd-numbered year, and it may be renewed subject to the Dentistry Practice Act as a general anesthesia or deep sedation permit. A permit issued for the administration of parenteral sedation prior to July 1, 2016, shall remain valid subject to the Dentistry Practice Act until March 1 of the next odd-numbered year, and it may be renewed subject to the Dentistry Practice Act as a moderate sedation permit.

(2) The department, with the recommendation of the board, shall adopt and promulgate rules and regulations to define criteria for the reevaluation of credentials, facilities, equipment, dental hygienists, and dental assistants and procedures of a previously qualified dentist to renew his or her permit for each subsequent renewal.



38-1146 Inspection of practice location.

All practice locations of a dentist applying for a permit to administer general anesthesia or deep sedation, moderate sedation, or minimal sedation may be inspected at the discretion of the board. The board may contract to have such inspections performed. The board shall not delegate authority to review and to make recommendations on permit applications or to determine the persons or facilities to be inspected.



38-1147 Incident report; contents; failure to submit; penalty.

(1) All licensed dentists practicing in this state shall submit a report to the board within thirty days of any incident which results in death or physical or mental injury requiring hospitalization of a patient which occurs in the outpatient facilities of such dentist during, or as a direct result of, general anesthesia, deep sedation, moderate sedation, minimal sedation, or inhalation analgesia.

(2) The incident report shall include, but not be limited to:

(a) A description of the dental procedure;

(b) A description of the preoperative physical condition of the patient;

(c) A list of the drugs and the dosage administered;

(d) A detailed description of the techniques used in administering the drugs;

(e) A description of the incident, including, but not limited to, a detailed description of the symptoms of any complications, the symptoms of onset, and the type of symptoms in the patient;

(f) A description of the treatment instituted;

(g) A description of the patient's response to the treatment; and

(h) A description of the patient's condition on termination of any procedures undertaken.

(3) Failure to submit an incident report as required by this section shall result in the loss of the permit.



38-1148 Department; permits to administer anesthesia or sedation; administration of analgesia; adopt rules and regulations.

The department, with the recommendation of the board, may adopt and promulgate rules and regulations necessary to carry out the provisions of the Dentistry Practice Act relating to permits to administer general anesthesia or deep sedation, moderate sedation, or minimal sedation and relating to administration of inhalation analgesia.



38-1149 Office of Oral Health and Dentistry; Dental Health Director; appointment.

There is hereby established the Office of Oral Health and Dentistry in the department. The head of such office shall be known as the Dental Health Director and shall be appointed by the department. The Dental Health Director shall give full time to his or her duties.



38-1150 Dental Health Director; qualifications.

The Dental Health Director shall be a graduate of an accredited school or college of dentistry and shall be licensed by the State of Nebraska to practice dentistry in Nebraska or duly licensed to practice dentistry in some other state of the United States of America.



38-1151 Office of Oral Health and Dentistry; duties; rules and regulations.

The duties of the Office of Oral Health and Dentistry shall be the promotion and development of activities which will result in the practice and improvement of the dental health of the people of the state under rules and regulations adopted and promulgated by the department.



38-1152 Expanded function dental hygienist; authorized activities.

An expanded function dental hygienist may perform all the procedures authorized for a licensed dental hygienist. Upon completion of education and testing approved by the board and with a permit from the department for the respective competency, an expanded function dental hygienist may, under the indirect supervision of a licensed dentist, place (1) restorative level one simple restorations (one surface) and (2) restorative level two complex restorations (multiple surfaces).



38-1201 Act, how cited.

Sections 38-1201 to 38-1237 shall be known and may be cited as the Emergency Medical Services Practice Act.



38-1202 Legislative intent; act; how construed.

It is the intent of the Legislature in enacting the Emergency Medical Services Practice Act to (1) effectuate the delivery of quality out-of-hospital emergency medical care in the state, (2) eliminate duplication of statutory requirements, (3) merge the former boards responsible for regulating ambulance services and emergency medical care, (4) replace the former law regulating providers of and services delivering emergency medical care, (5) provide for the appropriate licensure of persons providing out-of-hospital medical care and licensure of organizations providing emergency medical services, (6) provide for the establishment of educational requirements and permitted practices for persons providing out-of-hospital emergency medical care, (7) provide a system for regulation of out-of-hospital emergency medical care which encourages out-of-hospital emergency care providers and emergency medical services to provide the highest degree of care which they are capable of providing, and (8) provide a flexible system for the regulation of out-of-hospital emergency care providers and emergency medical services that protects public health and safety.

The act shall be liberally construed to effect the purposes of, carry out the intent of, and discharge the responsibilities prescribed in the act.



38-1203 Legislative findings.

The Legislature finds:

(1) That out-of-hospital emergency medical care is a primary and essential health care service and that the presence of an adequately equipped ambulance and trained out-of-hospital emergency care providers may be the difference between life and death or permanent disability to those persons in Nebraska making use of such services in an emergency;

(2) That effective delivery of out-of-hospital emergency medical care may be assisted by a program of training and licensure of out-of-hospital emergency care providers and licensure of emergency medical services in accordance with rules and regulations adopted by the board;

(3) That the Emergency Medical Services Practice Act is essential to aid in advancing the quality of care being provided by out-of-hospital emergency care providers and by emergency medical services and the provision of effective, practical, and economical delivery of out-of-hospital emergency medical care in the State of Nebraska;

(4) That the services to be delivered by out-of-hospital emergency care providers are complex and demanding and that training and other requirements appropriate for delivery of the services must be constantly reviewed and updated; and

(5) That the enactment of a regulatory system that can respond to changing needs of patients and out-of-hospital emergency care providers and emergency medical services is in the best interests of the citizens of Nebraska.



38-1204 Definitions, where found.

For purposes of the Emergency Medical Services Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1205 to 38-1214 apply.



38-1205 Ambulance, defined.

Ambulance means any privately or publicly owned motor vehicle or aircraft that is especially designed, constructed or modified, and equipped and is intended to be used and is maintained or operated for the overland or air transportation of patients upon the streets, roads, highways, airspace, or public ways in this state, including funeral coaches or hearses, or any other motor vehicles or aircraft used for such purposes.



38-1206 Board, defined.

Board means the Board of Emergency Medical Services.



38-1207 Emergency medical service, defined; amendment of section; how construed.

Emergency medical service means the organization responding to a perceived individual need for medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury. The amendment of this section by Laws 2012, LB646, shall not be construed to modify or expand or authorize the modification or expansion of the scope of practice of any licensure classifications established pursuant to section 38-1217.



38-1208 Out-of-hospital emergency care provider.

Out-of-hospital emergency care provider includes all licensure classifications of emergency care providers established pursuant to the Emergency Medical Services Practice Act.



38-1209 Patient, defined.

Patient means an individual who either identifies himself or herself as being in need of medical attention or upon assessment by an out-of-hospital emergency care provider has an injury or illness requiring treatment.



38-1210 Physician medical director, defined.

Physician medical director means a qualified physician who is responsible for the medical supervision of out-of-hospital emergency care providers and verification of skill proficiency of out-of-hospital emergency care providers pursuant to section 38-1217.



38-1211 Protocol, defined.

Protocol means a set of written policies, procedures, and directions from a physician medical director to an out-of-hospital emergency care provider concerning the medical procedures to be performed in specific situations.



38-1212 Qualified physician, defined.

Qualified physician means an individual who is licensed to practice medicine and surgery or osteopathic medicine and surgery pursuant to the Uniform Credentialing Act and meets any other requirements established by rule and regulation.



38-1213 Qualified physician surrogate, defined.

Qualified physician surrogate means a qualified, trained medical person designated by a qualified physician in writing to act as an agent for the physician in directing the actions or renewal of licensure of out-of-hospital emergency care providers.



38-1214 Standing order, defined.

Standing order means a direct order from the physician medical director to perform certain tasks for a patient under a specific set of circumstances.



38-1215 Board; members; terms; meetings; removal.

(1) The board shall have seventeen members appointed by the Governor with the approval of a majority of the Legislature. The appointees may begin to serve immediately following appointment and prior to approval by the Legislature.

(2)(a) Seven members of the board shall be active out-of-hospital emergency care providers at the time of and for the duration of their appointment, and each shall have at least five years of experience in his or her level of licensure at the time of his or her appointment or reappointment. Of the seven members who are out-of-hospital emergency care providers, two shall be emergency medical responders, two shall be emergency medical technicians, one shall be an advanced emergency medical technician, and two shall be paramedics.

(b) Three of the members shall be qualified physicians actively involved in emergency medical care. At least one of the physician members shall be a board-certified emergency physician.

(c) Five members shall be appointed to include one member who is a representative of an approved training agency, one member who is a physician assistant with at least five years of experience and active in out-of-hospital emergency medical care education, one member who is a registered nurse with at least five years of experience and active in out-of-hospital emergency medical care education, and two public members who meet the requirements of section 38-165 and who have an expressed interest in the provision of out-of-hospital emergency medical care.

(d) The remaining two members shall have any of the qualifications listed in subdivision (a), (b), or (c) of this subsection.

(e) In addition to any other criteria for appointment, among the members of the board appointed after January 1, 2017, there shall be at least three members who are volunteer emergency medical care providers, at least one member who is a paid emergency medical care provider, at least one member who is a firefighter, at least one member who is a law enforcement officer, and at least one member who is active in the Critical Incident Stress Management Program. If a person appointed to the board is qualified to serve as a member in more than one capacity, all qualifications of such person shall be taken into consideration to determine whether or not the diversity in qualifications required in this subsection has been met.

(f) At least five members of the board shall be appointed from each congressional district, and at least one of such members shall be a physician member described in subdivision (b) of this subsection.

(3) Members shall serve five-year terms beginning on December 1 and may serve for any number of such terms. The terms of the members of the board appointed prior to December 1, 2008, shall be extended by two years and until December 1 of such year. Each member shall hold office until the expiration of his or her term. Any vacancy in membership, other than by expiration of a term, shall be filled within ninety days by the Governor by appointment as provided in subsection (2) of this section.

(4) Special meetings of the board may be called by the department or upon the written request of any six members of the board explaining the reason for such meeting. The place of the meetings shall be set by the department.

(5) The Governor upon recommendation of the department shall have power to remove from office at any time any member of the board for physical or mental incapacity to carry out the duties of a board member, for continued neglect of duty, for incompetency, for acting beyond the individual member's scope of authority, for malfeasance in office, for any cause for which a professional credential may be suspended or revoked pursuant to the Uniform Credentialing Act, or for a lack of license required by the Emergency Medical Services Practice Act.

(6) Except as provided in subsection (5) of this section and notwithstanding subsection (2) of this section, a member of the board who changes his or her licensure classification after appointment or has a licensure classification which is terminated under section 38-1217 when such licensure classification was a qualification for appointment shall be permitted to continue to serve as a member of the board until the expiration of his or her term.



38-1216 Board; duties.

In addition to any other responsibilities prescribed by the Emergency Medical Services Practice Act, the board shall:

(1) Promote the dissemination of public information and education programs to inform the public about out-of-hospital emergency medical care and other out-of-hospital medical information, including appropriate methods of medical self-help, first aid, and the availability of out-of-hospital emergency medical services training programs in the state;

(2) Provide for the collection of information for evaluation of the availability and quality of out-of-hospital emergency medical care, evaluate the availability and quality of out-of-hospital emergency medical care, and serve as a focal point for discussion of the provision of out-of-hospital emergency medical care;

(3) Review and comment on all state agency proposals and applications that seek funding for out-of-hospital emergency medical care;

(4) Establish model procedures for patient management in out-of-hospital medical emergencies that do not limit the authority of law enforcement and fire protection personnel to manage the scene during an out-of-hospital medical emergency;

(5) Not less than once each five years, undertake a review and evaluation of the act and its implementation together with a review of the out-of-hospital emergency medical care needs of the citizens of the State of Nebraska and submit electronically a report to the Legislature with any recommendations which it may have; and

(6) Identify communication needs of emergency medical services and make recommendations for development of a communications plan for a communications network for out-of-hospital emergency care providers and emergency medical services.



38-1217 Rules and regulations.

The board shall adopt rules and regulations necessary to:

(1)(a) For licenses issued prior to September 1, 2010, create the following licensure classifications of out-of-hospital emergency care providers: (i) First responder; (ii) emergency medical technician; (iii) emergency medical technician-intermediate; and (iv) emergency medical technician-paramedic; and (b) for licenses issued on or after September 1, 2010, create the following licensure classifications of out-of-hospital emergency care providers: (i) Emergency medical responder; (ii) emergency medical technician; (iii) advanced emergency medical technician; and (iv) paramedic. The rules and regulations creating the classifications shall include the practices and procedures authorized for each classification, training and testing requirements, renewal and reinstatement requirements, and other criteria and qualifications for each classification determined to be necessary for protection of public health and safety. A person holding a license issued prior to September 1, 2010, shall be authorized to practice in accordance with the laws, rules, and regulations governing the license for the term of the license;

(2) Provide for temporary licensure of an out-of-hospital emergency care provider who has completed the educational requirements for a licensure classification enumerated in subdivision (1)(b) of this section but has not completed the testing requirements for licensure under such subdivision. Such temporary licensure shall be valid for one year or until a license is issued under such subdivision and shall not be subject to renewal. The rules and regulations shall include qualifications and training necessary for issuance of such temporary license, the practices and procedures authorized for a temporary licensee under this subdivision, and supervision required for a temporary licensee under this subdivision. The requirements of this subdivision and the rules and regulations adopted and promulgated pursuant to this subdivision do not apply to a temporary license issued as provided in section 38-129.01;

(3) Set standards for the licensure of basic life support services and advanced life support services. The rules and regulations providing for licensure shall include standards and requirements for: Vehicles, equipment, maintenance, sanitation, inspections, personnel, training, medical direction, records maintenance, practices and procedures to be provided by employees or members of each classification of service, and other criteria for licensure established by the board;

(4) Authorize emergency medical services to provide differing practices and procedures depending upon the qualifications of out-of-hospital emergency care providers available at the time of service delivery. No emergency medical service shall be licensed to provide practices or procedures without the use of personnel licensed to provide the practices or procedures;

(5) Authorize out-of-hospital emergency care providers to perform any practice or procedure which they are authorized to perform with an emergency medical service other than the service with which they are affiliated when requested by the other service and when the patient for whom they are to render services is in danger of loss of life;

(6) Provide for the approval of training agencies and establish minimum standards for services provided by training agencies;

(7) Provide for the minimum qualifications of a physician medical director in addition to the licensure required by section 38-1212;

(8) Provide for the use of physician medical directors, qualified physician surrogates, model protocols, standing orders, operating procedures, and guidelines which may be necessary or appropriate to carry out the purposes of the Emergency Medical Services Practice Act. The model protocols, standing orders, operating procedures, and guidelines may be modified by the physician medical director for use by any out-of-hospital emergency care provider or emergency medical service before or after adoption;

(9) Establish criteria for approval of organizations issuing cardiopulmonary resuscitation certification which shall include criteria for instructors, establishment of certification periods and minimum curricula, and other aspects of training and certification;

(10) Establish renewal and reinstatement requirements for out-of-hospital emergency care providers and emergency medical services and establish continuing competency requirements. Continuing education is sufficient to meet continuing competency requirements. The requirements may also include, but not be limited to, one or more of the continuing competency activities listed in section 38-145 which a licensed person may select as an alternative to continuing education. The reinstatement requirements for out-of-hospital emergency care providers shall allow reinstatement at the same or any lower level of licensure for which the out-of-hospital emergency care provider is determined to be qualified;

(11) Establish criteria for deployment and use of automated external defibrillators as necessary for the protection of the public health and safety;

(12) Create licensure, renewal, and reinstatement requirements for emergency medical service instructors. The rules and regulations shall include the practices and procedures for licensure, renewal, and reinstatement;

(13) Establish criteria for emergency medical technicians-intermediate, advanced emergency medical technicians, emergency medical technicians-paramedic, or paramedics performing activities within their scope of practice at a hospital or health clinic under subsection (3) of section 38-1224. Such criteria shall include, but not be limited to: (a) Requirements for the orientation of registered nurses, physician assistants, and physicians involved in the supervision of such personnel; (b) supervisory and training requirements for the physician medical director or other person in charge of the medical staff at such hospital or health clinic; and (c) a requirement that such activities shall only be performed at the discretion of, and with the approval of, the governing authority of such hospital or health clinic. For purposes of this subdivision, health clinic has the definition found in section 71-416 and hospital has the definition found in section 71-419;

(14) Establish model protocols for compliance with the Stroke System of Care Act by an emergency medical service and an out-of-hospital emergency care provider; and

(15) Establish criteria and requirements for emergency medical technicians-intermediate to renew licenses issued prior to September 1, 2010, and continue to practice after such classification has otherwise terminated under subdivision (1) of this section. The rules and regulations shall include the qualifications necessary to renew emergency medical technicians-intermediate licenses after September 1, 2010, the practices and procedures authorized for persons holding and renewing such licenses, and the renewal and reinstatement requirements for holders of such licenses.



38-1218 Licensure classification; military spouse; temporary license.

(1) The Legislature adopts all parts of the United States Department of Transportation curricula, including appendices, and skills as the training requirements and permitted practices and procedures for the licensure classifications listed in subdivision (1)(a) of section 38-1217 until modified by the board by rule and regulation. The Legislature adopts the United States Department of Transportation National Emergency Medical Services Education Standards and the National Emergency Medical Services Scope of Practice for the licensure classifications listed in subdivision (1)(b) of section 38-1217 until modified by the board by rule and regulation. The board may approve curricula for the licensure classifications listed in subdivision (1) of section 38-1217.

(2) The department and the board shall consider the following factors, in addition to other factors required or permitted by the Emergency Medical Services Practice Act, when adopting rules and regulations for a licensure classification:

(a) Whether the initial training required for licensure in the classification is sufficient to enable the out-of-hospital emergency care provider to perform the practices and procedures authorized for the classification in a manner which is beneficial to the patient and protects public health and safety;

(b) Whether the practices and procedures to be authorized are necessary to the efficient and effective delivery of out-of-hospital emergency medical care;

(c) Whether morbidity can be reduced or recovery enhanced by the use of the practices and procedures to be authorized for the classification; and

(d) Whether continuing competency requirements are sufficient to maintain the skills authorized for the classification.

(3) An applicant for licensure for a licensure classification listed in subdivision (1)(b) of section 38-1217 who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-1219 Department; additional rules and regulations.

The department, with the recommendation of the board, shall adopt and promulgate rules and regulations necessary to:

(1) Administer the Emergency Medical Services Practice Act;

(2) Provide for curricula which will allow out-of-hospital emergency care providers and users of automated external defibrillators as defined in section 71-51,102 to be trained for the delivery of practices and procedures in units of limited subject matter which will encourage continued development of abilities and use of such abilities through additional authorized practices and procedures;

(3) Establish procedures and requirements for applications for licensure, renewal, and reinstatement in any of the licensure classifications created pursuant to the Emergency Medical Services Practice Act, including provisions for issuing an emergency medical responder license to a licensee renewing his or her first responder license after September 1, 2010, and for issuing a paramedic license to a licensee renewing his or her emergency medical technician-paramedic license after September 1, 2010; and

(4) Provide for the inspection, review, and termination of approval of training agencies. All training for licensure shall be provided through an approved training agency.



38-1220 Act; exemptions.

The following are exempt from the licensing requirements of the Emergency Medical Services Practice Act:

(1) The occasional use of a vehicle or aircraft not designated as an ambulance and not ordinarily used in transporting patients or operating emergency care, rescue, or resuscitation services;

(2) Vehicles or aircraft rendering services as an ambulance in case of a major catastrophe or emergency when licensed ambulances based in the localities of the catastrophe or emergency are incapable of rendering the services required;

(3) Ambulances from another state which are operated from a location or headquarters outside of this state in order to transport patients across state lines, but no such ambulance shall be used to pick up patients within this state for transportation to locations within this state except in case of an emergency;

(4) Ambulances or emergency vehicles owned and operated by an agency of the United States Government and the personnel of such agency;

(5) Except for the provisions of section 38-1232, physicians, physician assistants, registered nurses, licensed practical nurses, or advanced practice registered nurses, who hold current Nebraska licenses and are exclusively engaged in the practice of their respective professions;

(6) Persons authorized to perform out-of-hospital emergency care in other states when incidentally working in Nebraska in response to an emergency situation; and

(7) Students under the supervision of a licensed out-of-hospital emergency care provider performing emergency medical services that are an integral part of the training provided by an approved training agency.



38-1221 License; requirements; term.

(1) To be eligible for a license under the Emergency Medical Services Practice Act, an individual shall have attained the age of eighteen years and met the requirements established in accordance with subdivision (1), (2), or (15) of section 38-1217.

(2) All licenses issued under the act other than temporary licenses shall expire the second year after issuance.

(3) An individual holding a certificate under the Emergency Medical Services Act on December 1, 2008, shall be deemed to be holding a license under the Uniform Credentialing Act and the Emergency Medical Services Practice Act on such date. The certificate holder may continue to practice under such certificate as a license in accordance with the Uniform Credentialing Act until the certificate would have expired under its terms.



38-1222 Fees.

The department shall establish and collect fees for credentialing activities under the Emergency Medical Services Practice Act as provided in sections 38-151 to 38-157.



38-1223 Physician medical director; required.

Each licensed emergency medical service shall have a physician medical director.



38-1224 Duties and activities authorized; limitations.

(1) An out-of-hospital emergency care provider other than a first responder or an emergency medical responder as classified under section 38-1217 may not assume the duties incident to the title or practice the skills of an out-of-hospital emergency care provider unless he or she is employed by or serving as a volunteer member of an emergency medical service licensed by the department.

(2) An out-of-hospital emergency care provider may only practice the skills he or she is authorized to employ and which are covered by the license issued to such provider pursuant to the Emergency Medical Services Practice Act.

(3) An emergency medical technician-intermediate, an emergency medical technician-paramedic, an advanced emergency medical technician, or a paramedic may volunteer or be employed at a hospital as defined in section 71-419 or a health clinic as defined in section 71-416 to perform activities within his or her scope of practice within such hospital or health clinic under the supervision of a registered nurse, a physician assistant, or a physician. Such activities shall be performed in a manner established in rules and regulations adopted and promulgated by the department, with the recommendation of the board.



38-1225 Patient data; confidentiality; immunity.

(1) No patient data received or recorded by an emergency medical service or an out-of-hospital emergency care provider shall be divulged, made public, or released by an emergency medical service or an out-of-hospital emergency care provider, except that patient data may be released for purposes of treatment, payment, and other health care operations as defined and permitted under the federal Health Insurance Portability and Accountability Act of 1996, as such act existed on January 1, 2007, or as otherwise permitted by law. Such data shall be provided to the department for public health purposes pursuant to rules and regulations of the department. For purposes of this section, patient data means any data received or recorded as part of the records maintenance requirements of the Emergency Medical Services Practice Act.

(2) Patient data received by the department shall be confidential with release only (a) in aggregate data reports created by the department on a periodic basis or at the request of an individual, (b) as case-specific data to approved researchers for specific research projects, (c) as protected health information to a public health authority, as such terms are defined under the federal Health Insurance Portability and Accountability Act of 1996, as such act existed on January 1, 2007, and (d) as protected health information, as defined under the federal Health Insurance Portability and Accountability Act of 1996, as such act existed on January 1, 2007, to an emergency medical service, to an out-of-hospital emergency care provider, or to a licensed health care facility for purposes of treatment. A record may be shared with the emergency medical service or out-of-hospital emergency care provider that reported that specific record. Approved researchers shall maintain the confidentiality of the data, and researchers shall be approved in the same manner as described in section 81-666. Aggregate reports shall be public documents.

(3) No civil or criminal liability of any kind or character for damages or other relief or penalty shall arise or be enforced against any person or organization by reason of having provided patient data pursuant to this section.



38-1226 Ambulance; transportation requirements.

No ambulance shall transport any patient upon any street, road, highway, airspace, or public way in the State of Nebraska unless such ambulance, when so transporting patients, is occupied by at least one licensed out-of-hospital emergency care provider. Such requirement shall be met if any of the individuals providing the service is a licensed physician, registered nurse, licensed physician assistant, or licensed practical nurse functioning within the scope of practice of his or her license.



38-1227 Motor vehicle ambulance; driver privileges.

The driver of a licensed motor vehicle ambulance who holds a valid driver's license issued by the state of his or her residence may exercise the privileges set forth in Nebraska statutes relating to emergency vehicles when responding to an emergency call or while transporting a patient.



38-1228 Department; waive rule, regulation, or standard; when.

The department, with the approval of the board, may, whenever it deems appropriate, waive any rule, regulation, or standard relating to the licensure of emergency medical services or out-of-hospital emergency care providers when the lack of a licensed emergency medical service in a municipality or other area will create an undue hardship in the municipality or other area in meeting the emergency medical service needs of the people thereof.



38-1229 License; person on national registry.

The department, with the recommendation of the board, may issue a license to any individual who has a current certificate from the National Registry of Emergency Medical Technicians. The level of such licensure shall be determined by the board.



38-1230 License; sale, transfer, or assignment; prohibited.

A license issued under the Emergency Medical Services Practice Act shall not be sold, transferred, or assigned by the holder. Any change of ownership of an emergency medical service requires a new application and a new license.



38-1231 Person objecting to treatment; effect.

The Emergency Medical Services Practice Act or the rules or regulations shall not be construed to authorize or require giving any medical treatment to a person who objects to such treatment on religious or other grounds or to authorize the transportation of such person to a medical facility.



38-1232 Individual liability.

(1) No out-of-hospital emergency care provider, physician assistant, registered nurse, or licensed practical nurse who provides public emergency care shall be liable in any civil action to respond in damages as a result of his or her acts of commission or omission arising out of and in the course of his or her rendering in good faith any such care. Nothing in this subsection shall be deemed to grant any such immunity for liability arising out of the operation of any motor vehicle, aircraft, or boat or while such person was impaired by alcoholic liquor or any controlled substance enumerated in section 28-405 in connection with such care, nor shall immunity apply to any person causing damage or injury by his or her willful, wanton, or grossly negligent act of commission or omission.

(2) No qualified physician or qualified physician surrogate who gives orders, either orally or by communication equipment, to any out-of-hospital emergency care provider at the scene of an emergency, no out-of-hospital emergency care provider following such orders within the limits of his or her licensure, and no out-of-hospital emergency care provider trainee in an approved training program following such orders, shall be liable civilly or criminally by reason of having issued or followed such orders but shall be subject to the rules of law applicable to negligence.

(3) No physician medical director shall incur any liability by reason of his or her use of any unmodified protocol, standing order, operating procedure, or guideline provided by the board pursuant to subdivision (8) of section 38-1217.



38-1233 Out-of-hospital emergency care provider; liability relating to consent.

No out-of-hospital emergency care provider shall be subject to civil liability based solely upon failure to obtain consent in rendering emergency medical, surgical, hospital, or health services to any individual regardless of age when the patient is unable to give his or her consent for any reason and there is no other person reasonably available who is legally authorized to consent to the providing of such care.



38-1234 Out-of-hospital emergency care provider; liability within scope of practice.

No act of commission or omission of any out-of-hospital emergency care provider while rendering emergency medical care within the limits of his or her licensure or status as a trainee to a person who is deemed by the provider to be in immediate danger of injury or loss of life shall impose any liability on any other person, and this section shall not relieve the out-of-hospital emergency care provider from personal liability, if any.



38-1235 Department; accept gifts.

The department may accept from any person, in the name of and for the state, services, equipment, supplies, materials, or funds by way of bequest, gift, or grant for the purposes of promoting emergency medical care. Any such funds received shall be remitted to the State Treasurer for credit to the Health and Human Services Cash Fund.



38-1236 Act; construction with other laws.

The provisions of the Emergency Medical Services Practice Act shall not be construed to supersede, limit, or otherwise affect the state emergency management laws or any interstate civil defense compact participated in by the State of Nebraska dealing with the licenses for professional, mechanical, or other skills of persons performing emergency management functions.



38-1237 Prohibited acts.

It shall be unlawful for any person who has not been licensed pursuant to the Emergency Medical Services Practice Act to hold himself or herself out as an out-of-hospital emergency care provider, to use any other term to indicate or imply that he or she is an out-of-hospital emergency care provider, or to act as such a provider without a license therefor. It shall be unlawful for any person to operate a training agency for the initial training or renewal or reinstatement of licensure of out-of-hospital emergency care providers unless the training agency is approved pursuant to rules and regulations of the board. It shall be unlawful for any person to operate an emergency medical service unless such service is licensed.



38-1301 Act, how cited.

Sections 38-1301 to 38-1315 shall be known and may be cited as the Environmental Health Specialists Practice Act.



38-1302 Definitions, where found.

For purposes of the Environmental Health Specialists Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1303 to 38-1306 apply.



38-1303 Board, defined.

Board means the Board of Registered Environmental Health Specialists.



38-1304 Environmental health specialist, defined.

Environmental health specialist means a person who by education and experience in the physical, biological, and sanitary sciences is qualified to carry out educational, investigational, and technical duties in the field of environmental sanitation.



38-1305 Provisional environmental health specialist, defined.

Provisional environmental health specialist means a person who is qualified by education but does not have at least two full years of experience in the field of environmental sanitation and is certified in accordance with the Environmental Health Specialists Practice Act.



38-1306 Registered environmental health specialist, defined.

Registered environmental health specialist means a person who has the educational requirements and has had experience in the field of environmental sanitation required by section 38-1308 and is certified in accordance with the Environmental Health Specialists Practice Act.



38-1307 Board; members; qualifications; terms.

The board shall consist of six members. One member shall be a public member who meets the requirements of section 38-165. Each of the other members shall have been engaged in environmental health for at least ten years, shall have had responsible charge of work for at least five years at the time of his or her appointment, and shall be a registered environmental health specialist. At the expiration of the three-year terms of the members serving on December 1, 2008, successors shall be appointed for five-year terms.



38-1308 Certification; qualifications; exception; term.

A person shall be eligible for certification as an environmental health specialist if he or she has graduated with a baccalaureate or higher degree from an accredited college or university, has satisfactorily completed at least forty-five quarter hours or thirty semester hours of academic work in the basic natural sciences, has been employed full time as an environmental health specialist for a period not less than two years, and has passed an examination approved by the board, except that a person holding a degree higher than a baccalaureate degree who has satisfactorily completed at least forty-five quarter hours or thirty semester hours of academic work in the basic natural sciences may qualify when employed as an environmental health specialist for a period of not less than one year.



38-1309 Provisional environmental health specialist.

Any person meeting the educational qualifications of section 38-1308 but who does not meet the experience requirements of such section may make application for certification as a provisional environmental health specialist.



38-1310 Registered environmental health specialist; provisional environmental health specialist; certification; term; renewal; continuing competency requirements.

(1) Certification as a registered environmental health specialist shall expire biennially. Certification as a provisional environmental health specialist shall be valid for one year and may be renewed for two additional one-year periods. In no case shall certification for a provisional environmental health specialist exceed a three-year period.

(2) Each registered environmental health specialist in active practice in the state shall complete continuing competency activities as approved by the board and adopted and promulgated by the department in rules and regulations as a prerequisite for the registrant's next subsequent biennial renewal. Continuing education is sufficient to meet continuing competency requirements. The requirements may also include, but not be limited to, one or more of the continuing competency activities listed in section 38-145 which a registered environmental health specialist may select as an alternative to continuing education.



38-1311 Registered environmental health specialist; application for certification; continuing competency requirements.

An applicant for certification as a registered environmental health specialist who has met the education and examination requirements in section 38-1308, who passed the examination more than three years prior to the time of application for certification, and who is not practicing at the time of application for certification shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for certification completed continuing competency requirements approved by the board pursuant to section 38-145.



38-1312 Registered environmental health specialist; reciprocity; continuing competency requirements; military spouse; temporary certification.

(1) An applicant for certification as a registered environmental health specialist who has met the standards set by the board pursuant to section 38-126 for certification based on a credential in another jurisdiction but is not practicing at the time of application for certification shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for certification completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for temporary certification as provided in section 38-129.01.



38-1313 Fees.

The department shall establish and collect fees for credentialing under the Environmental Health Specialists Practice Act as provided in sections 38-151 to 38-157.



38-1314 Title or abbreviation; use; when.

Only a person who holds a valid current certificate for use in this state shall have the right and privilege of using the title Registered Environmental Health Specialist and to use the abbreviation R.E.H.S. after his or her name.



38-1315 Certified environmental health specialist; misrepresentation; unlawful.

It shall be unlawful for any person to represent himself or herself as a registered environmental health specialist without being duly certified and the holder of a currently valid certificate issued by the department. An individual holding a certificate of registration as a registered environmental health specialist on December 1, 2008, shall be deemed to be certified as a registered environmental health specialist on such date. An individual holding a certificate of registration as a trainee on December 1, 2008, shall be deemed to be certified as a provisional environmental health specialist on such date.



38-1401 Act, how cited.

Sections 38-1401 to 38-1428 shall be known and may be cited as the Funeral Directing and Embalming Practice Act.



38-1402 Definitions, where found.

For purposes of the Funeral Directing and Embalming Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1403 to 38-1413 apply.



38-1403 Accredited school of mortuary science, defined.

Accredited school of mortuary science means a school of the same type as those rated Class A by the Conference of Funeral Service Examining Boards of the United States, Inc., approved by the board.



38-1404 Apprentice, defined.

Apprentice means a person registered with the department as an apprentice who is completing a twelve-month apprenticeship under the supervision of a licensed funeral director and embalmer practicing in the State of Nebraska. The licensed funeral director and embalmer is responsible for all funeral assists and embalmings completed by the apprentice.



38-1405 Board, defined.

Board means the Board of Funeral Directing and Embalming.



38-1406 Branch establishment, defined.

Branch establishment means a place of business situated at a specific street address or location which is a subsidiary of a licensed funeral establishment, which contains a casket display room, a viewing area, or an area for conducting funeral services, or all of them, and where any portion of the funeral service or arrangements for the disposition of a dead human body is conducted.



38-1407 Casket, defined.

Casket means a receptacle for a dead human body and does not include vaults, lawn crypts, mausoleums, or other outside receptacles for caskets.



38-1408 Crematory authority, defined.

Crematory authority means the legal entity subject to licensure by the department to maintain and operate a crematory and perform cremation.



38-1409 Embalming, defined.

(1) Embalming means the practice of preparing a dead human body for burial or other final disposal by a licensed funeral director and embalmer or an apprentice, requesting and obtaining burial or removal permits, or assuming any of the other duties incident to the practice of embalming.

(2) Any person who publicly professes to be a funeral director and embalmer or an apprentice is deemed to be practicing embalming.

(3) The performance of the following acts is also deemed to be the practice of embalming: (a) The disinfection and preservation of dead human beings, entire or in part; and (b) the attempted disinfection and preservation thereof by the use or application of chemical substances, fluids, or gases ordinarily used, prepared, or intended for such purposes, either by outward application of such chemical substances, fluids, or gases on the body or by introducing them into the body, by vascular or hypodermic injection, or by direct introduction into the organs or cavities.



38-1410 Funeral directing, defined.

Funeral directing means (1) counseling families or next of kin in regard to the conduct of a funeral service for a dead human body for burial, disposition, or cremation or directing or supervising burial, disposition, or cremation of dead human bodies, (2) providing for or maintaining a funeral establishment, or (3) the act of representing oneself as or using in connection with one's name the title of funeral director, mortician, or any other title implying that he or she is engaged in the business of funeral directing.



38-1411 Funeral establishment, defined.

Funeral establishment means a place of business situated at a specific street address or location devoted to the care and preparation of dead human bodies for burial, disposition, or cremation or to conducting or arranging funeral services for dead human bodies.



38-1412 Licensure examination, defined.

Licensure examination means a national standardized examination, the state jurisprudence examination, and the vital statistic forms examination.



38-1413 Supervision, defined.

Supervision means the direct oversight or the easy availability of the supervising funeral director and embalmer. The first twenty-five funeral assists and embalmings shall be completed under direct onsite supervision of the supervising funeral director and embalmer.



38-1414 Funeral directing and embalming; license; requirements.

(1) The department shall issue a single license to practice funeral directing and embalming to applicants who meet the requirements of this section. An applicant for a license as a funeral director and embalmer shall:

(a) Present satisfactory proof that the applicant has earned the equivalent of sixty semester hours of college credit in addition to a full course of instruction in an accredited school of mortuary science. Such hours shall include the equivalent of (i) six semester hours of English, (ii) six semester hours of accounting, (iii) eight semester hours of chemistry, (iv) twelve semester hours of a biological science relating to the human body, and (v) six semester hours of psychology or counseling; and

(b) Present proof to the department that he or she has completed the following training:

(i) A full course of instruction in an accredited school of mortuary science;

(ii) A twelve-month apprenticeship under the supervision of a licensed funeral director and embalmer practicing in the State of Nebraska, which apprenticeship shall consist of arterially embalming twenty-five bodies and assisting with twenty-five funerals; and

(iii) Successful completion of the licensure examination approved by the board.

(2) Any person holding a valid license as an embalmer on January 1, 1994, may continue to provide services as an embalmer after such date. Upon expiration of such valid license, the person may apply for renewal thereof, and the department shall renew such license to practice embalming.

(3) Any person holding a valid license as a funeral director on January 1, 1994, may continue to provide services as a funeral director after such date. Upon expiration of such valid license, the person may apply for renewal thereof, and the department shall renew such license to practice funeral directing.



38-1415 Examinations; requirements.

When the applicant has satisfied the department that he or she either has completed a full course of instruction in an accredited school of mortuary science or has completed all but the final semester of such course, the applicant shall be eligible to take the national standardized examination. The applicant shall pass such examination before beginning his or her twelve-month apprenticeship or the final six months thereof. When the applicant has satisfied the department that he or she has the qualifications specified in section 38-1416, he or she shall be eligible to take the state jurisprudence and vital statistic forms examination. A grade of seventy-five or above on each part of the licensure examination shall be a passing grade.



38-1416 Apprenticeship; apprentice license; examination.

(1) Before beginning an apprenticeship, an applicant shall apply for an apprentice license. The applicant shall show that he or she has completed thirty-nine of the sixty hours required in subdivision (1)(a) of section 38-1414. The applicant may complete the twelve-month apprenticeship in either a split apprenticeship or a full apprenticeship as provided in this section.

(2) A split apprenticeship shall be completed in the following manner:

(a) Application for an apprentice license to complete a six-month apprenticeship prior to attending an accredited school of mortuary science, which license shall be valid for six months from the date of issuance and shall not be extended by the board. The apprenticeship shall be completed over a continuous six-month period;

(b) Successful completion of a full course of study in an accredited school of mortuary science;

(c) Successful passage of the national standardized examination; and

(d) Application for an apprentice license to complete the final six-month apprenticeship, which license shall be valid for six months from the date of issuance and shall not be extended by the board. The apprenticeship shall be completed over a continuous six-month period.

(3) A full apprenticeship shall be completed in the following manner:

(a) Successful completion of a full course of study in an accredited school of mortuary science;

(b) Successful passage of the national standardized examination; and

(c) Application for an apprentice license to complete a twelve-month apprenticeship. This license shall be valid for twelve months from the date of issuance and shall not be extended by the board. The apprenticeship shall be completed over a continuous twelve-month period.

(4) An individual registered as an apprentice on December 1, 2008, shall be deemed to be licensed as an apprentice for the term of the apprenticeship on such date.



38-1417 Teaching and demonstration; use of dead human bodies.

The board shall have the privileges extended to them for the use of bodies for dissection, demonstrating, and teaching under the requirements of the State Anatomical Board for the distribution and delivery of dead human bodies.



38-1418 Violations; evidence.

The finding of chemical substances, fluids, or gases ordinarily used in embalming or any trace thereof in a dead human body, the use of which is prohibited except by a licensed funeral director and embalmer, or the placing thereof upon a dead human body by other than a licensed funeral director and embalmer shall constitute prima facie evidence of the violation of the Funeral Directing and Embalming Practice Act.



38-1419 Funeral establishment; qualifications; relocation; change of manager; change of name.

(1) In order for a funeral establishment to be licensed, it shall employ as its manager a licensed funeral director and embalmer who shall be responsible for all transactions conducted in the funeral establishment, except that any person holding a valid license as a funeral director may serve as a manager of a funeral establishment. The manager shall maintain and operate the funeral establishment in accordance with all laws, rules, and regulations relating thereto.

(2) If the applicant for a funeral establishment license proposes to operate more than one establishment, a separate application and fee shall be required for each location.

(3) A funeral establishment desiring to relocate shall make application to the department at least thirty days prior to the designated date of such change in location.

(4) A funeral establishment desiring to change its manager shall make application to the department at least fifteen days prior to the designated date of such change, except that in the case of death of a manager, the application shall be made immediately following such death. No license shall be issued under this subsection by the department until the original license has been surrendered.

(5) A funeral establishment desiring to change its name shall request such change to the department at least thirty days prior to the designated change in name.



38-1420 Branch establishment; application for license; qualifications; relocation; change of manager; change of name.

(1) If the applicant for a branch establishment license proposes to operate more than one branch establishment, a separate application and fee shall be required for each location.

(2) A branch establishment desiring to relocate shall make application to the department at least thirty days prior to the designated date of such change in location.

(3) A branch establishment desiring to change its manager shall make application to the department at least fifteen days prior to the designated date of such change, except that in the case of death of the manager, the establishment shall make application immediately after such death. No license shall be issued by the department under this subsection until the original license has been surrendered.

(4) A branch establishment desiring to change its name shall apply to the department at least thirty days prior to the designated change in name.



38-1421 Reciprocity; military spouse; temporary license.

The department, with the recommendation of the board, may issue a license based on licensure in another jurisdiction to an individual who meets the requirements of the Funeral Directing and Embalming Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the board. An applicant for licensure under the act who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-1422 Fees.

The department shall establish and collect fees for credentialing under the Funeral Directing and Embalming Practice Act as provided in sections 38-151 to 38-157.



38-1423 Prohibited acts.

Any person, partnership, limited liability company, firm, corporation, association, or other organization which (1) without having complied with the Funeral Directing and Embalming Practice Act and without having first obtained a license (a) engages directly or indirectly in the business of funeral directing and embalming, (b) holds himself, herself, or itself out to the public as a funeral director and embalmer, or (c) performs or attempts to perform any of the services of a funeral establishment or branch establishment or of a funeral director and embalmer relating to the disposition of dead human bodies or (2) continues to perform such services after the license has expired or has been revoked or suspended shall be dealt with in the same manner as outlined in section 38-1,118. Each day so engaged in such business shall constitute and be deemed a separate offense.



38-1424 Funeral directors and embalmers and funeral establishments; prohibited acts; section, how construed.

(1) In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a credential issued under the Funeral Directing and Embalming Practice Act may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or credential holder is found guilty of any of the following acts or offenses:

(a) Solicitation of dead human bodies by the credential holder or his or her agents, assistants, or employees, either prior to or following death;

(b) The purchasing of funeral or embalming engagements or the payment of a commission either directly or indirectly or offer of payment of such commission to any agent, assistant, or employee for the purpose of securing business;

(c) Using indecent, profane, or obscene language in the presence of a dead human body or within the immediate presence or hearing of the family, relatives, or friends of the deceased prior to the burial of the deceased;

(d) Soliciting or accepting any remuneration, commission, bonus, or rebate in consideration of the recommending or causing a dead human body to be placed in any crematory, mausoleum, or cemetery;

(e) Using any casket or part thereof which has previously been used as a receptacle for, or in connection with, the shipment, burial, or other disposition of a dead human body without first identifying such item as used;

(f) Violations of any state law, municipal ordinance, or rule or regulation of the department or other body having regulatory powers, relating to the handling, custody, care, or transportation of dead human bodies;

(g) Refusal to surrender promptly the custody of a dead human body upon request of a person or persons lawfully entitled to the custody thereof; or

(h) Taking undue advantage of a patron or patrons, or being found guilty of fraud, or misrepresentation in the selling of merchandise or service to patrons.

(2) An applicant or a credential holder shall be subject to the penalty provisions of this section if found guilty of any of the following:

(a) Paying, directly or indirectly, any money or other thing of value as a commission or gratuity for the securing of business;

(b) The buying of a business of any person, firm, or corporation, or the paying of a commission to any person, firm, or corporation or to any hospital or any institution where death occurs or to any hospital superintendent, nurse, intern, or other employee, whether directly or indirectly; or

(c) Willful malpractice.

(3) Any funeral director and embalmer who commits any of the acts or things prohibited by this section or otherwise violates any of the provisions thereof shall be guilty of a Class II misdemeanor.

(4) Nothing in this section shall be construed to prohibit a licensed funeral director and embalmer from engaging in sales of funeral goods or services under the Burial Pre-Need Sale Act.



38-1425 Deceased persons; funeral and disposition arrangements; liability.

(1) Any person signing a funeral service agreement, a cremation authorization form, or any other authorization for disposition shall be deemed to warrant the truthfulness of any facts set forth in such agreement, form, or authorization, including the identity of the decedent whose remains are to be buried, cremated, or otherwise disposed of and the person's right of disposition. A funeral establishment, cemetery, or crematory authority shall have the right to rely on such agreement, form, or authorization and shall have the authority to carry out the instructions of the person or persons whom the funeral establishment, cemetery, or crematory authority reasonably believes holds the right of disposition. No funeral establishment, cemetery, or crematory authority shall have the responsibility to contact or to independently investigate the existence of any next-of-kin or relative of the decedent. If there is more than one person in a class equal in priority and the funeral establishment, cemetery, or crematory authority has no knowledge of any objection by other members of such class, the funeral establishment, cemetery, or crematory authority shall be entitled to rely on and act according to the instructions of the first such person in the class to make funeral and disposition arrangements so long as no other person in such class provides written notice of his or her objections to the funeral establishment, cemetery, or crematory authority, as the case may be.

(2) The liability for the reasonable cost of the final disposition of the remains of the decedent devolves jointly and severally upon all kin of the decedent in the same degree of kindred into which the right of disposition fell and upon the estate of the decedent and, in cases where a county board has the right to control disposition of the remains under subdivision (2)(j) of section 30-2223, upon the county in which the death occurred from funds available for such purpose.

(3) If the decedent died during active military service, as provided in 10 U.S.C. 1481 (a)(1) through (8), in any branch of the United States armed forces, United States reserve forces, or national guard, the person authorized by the decedent to direct disposition pursuant to section 564 of Public Law 109-163, as listed on the decedent's United States Department of Defense record of emergency data, DD Form 93, or its successor form, shall take priority over all other persons described in section 30-2223.

When a plaintiff alleges only that he is the son of the decedent and that the decedent was survived by his wife, he has no right to control the disposition of the decedent's remains. Heitzman v. Thompson, 270 Neb. 600, 705 N.W.2d 426 (2005).



38-1426 Final disposition; instructions; remains of deceased person; disposition; liability.

(1) A decedent, prior to his or her death, may direct the preparation for the final disposition of his or her remains by written instructions as provided in sections 30-2223 and 38-1425. If such instructions are in a will or other written instrument, the decedent may direct that the whole or any part of such remains be given to a teaching institution, university, college, or legally licensed hospital, to the director, or to or for the use of any nonprofit blood bank, artery bank, eye bank, or other therapeutic service operated by any agency approved by the director under rules and regulations established by the director. The person or persons otherwise entitled to control the disposition of the remains under this section shall faithfully carry out the directions of the decedent.

(2) If such instructions are contained in a will or other written instrument, they shall be immediately carried out, regardless of the validity of the will in other respects or of the fact that the will may not be offered for or admitted to probate until a later date.

(3) This section shall be administered and construed to the end that such expressed instructions of any person shall be faithfully and promptly performed.

(4) A funeral director and embalmer, physician, or cemetery authority shall not be liable to any person or persons for carrying out such instructions of the decedent, and any teaching institution, university, college, or legally licensed hospital or the director shall not be liable to any person or persons for accepting the remains of any deceased person under a will or other written instrument as set forth in this section.



38-1427 Autopsy; written authorization; removal of organs; when performed.

A written authorization for an autopsy given by the person listed in section 30-2223 having the right of disposition of the remains may, subject to section 23-1824 and when not inconsistent with any directions given by the decedent pursuant to section 38-1426, include authorization for the removal of any specifically named organ or organs for therapeutic or scientific purposes. Pursuant to any such written authorization, any structure or organ may be given to the director or to any other therapeutic service operated by any nonprofit agency approved by the director, including, but not limited to, a teaching institution, university, college, legally licensed hospital, nonprofit blood bank, nonprofit artery bank, nonprofit eye bank, or nationally recognized nonprofit hormone and pituitary program. The person or persons performing any autopsy shall do so within a reasonable time and without delay and shall not exceed the removal permission contained in such written authorization, and the remains shall not be significantly altered in external appearance nor shall any portion thereof be removed for purposes other than those expressly permitted in this section.



38-1428 Funeral director and embalmer; principal services; statement of costs.

A written statement, signed by the funeral director and embalmer or legal representative, of all principal services and furnishings to be supplied by the funeral director and embalmer for the preparation and burial or cremation of the deceased, together with the actual cost of the services including the total actual costs, shall be given to the next of kin or other person responsible for the making of the funeral arrangements prior to the burial or disposition of the deceased. For purposes of this section principal services shall include, but not be limited to, the casket, outer receptacle, facilities and equipment, professional services, nonlocal transportation, clothing, an itemization of all cash advances, and sales tax. A copy of such statement, signed by the person to whom it was tendered, shall be retained in the records of the funeral director and embalmer for a period of at least two years.



38-1501 Act, how cited.

Sections 38-1501 to 38-1518 shall be known and may be cited as the Hearing Instrument Specialists Practice Act.



38-1502 Definitions, where found.

For purposes of the Hearing Instrument Specialists Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1503 to 38-1507 apply.



38-1503 Board, defined.

Board means the Board of Hearing Instrument Specialists.



38-1504 Hearing instrument, defined.

Hearing instrument means any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments, or accessories, including earmold, but excluding batteries and cords.



38-1505 Practice of fitting hearing instruments, defined.

Practice of fitting hearing instruments means the measurement of human hearing by means of an audiometer or by other means approved by the board solely for the purpose of making selections, adaptations, or sale of hearing instruments. The term also includes the making of impressions for earmolds. A dispenser, at the request of a physician or a member of related professions, may make audiograms for the professional's use in consultation with the hard-of-hearing.



38-1506 Sell, sale, or dispense, defined.

Sell, sale, or dispense means any transfer of title or of the right to use by lease, bailment, or any other contract, excluding (1) wholesale transactions with distributors or dispensers and (2) distribution of hearing instruments by nonprofit service organizations at no cost to the recipient for the hearing instrument.



38-1507 Temporary training license, defined.

Temporary training license means a hearing instrument specialist license issued while the applicant is in training to become a licensed hearing instrument specialist.



38-1508 Board membership; qualifications.

The board shall consist of five professional members and one public member appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165. The professional members shall consist of three licensed hearing instrument specialists, one otolaryngologist, and one audiologist until one licensed hearing instrument specialist vacates his or her office or his or her term expires, whichever occurs first, at which time the professional members of the board shall consist of three licensed hearing instrument specialists, at least one of whom does not hold a license as an audiologist, one otolaryngologist, and one audiologist. At the expiration of the four-year terms of the members serving on December 1, 2008, successors shall be appointed for five-year terms.



38-1509 Sale or fitting of hearing instruments; license required; exception.

(1) Except as otherwise provided in this section, no person shall engage in the sale of or practice of fitting hearing instruments or display a sign or in any other way advertise or represent himself or herself as a person who practices the fitting and sale or dispensing of hearing instruments unless he or she holds an unsuspended, unrevoked hearing instrument specialist license issued by the department as provided in the Hearing Instrument Specialists Practice Act. A hearing instrument specialist license shall confer upon the holder the right to select, fit, and sell hearing instruments. A person holding a license issued under the act prior to August 30, 2009, may continue to practice under such license until it expires under the terms of the license.

(2) A licensed audiologist who maintains a practice pursuant to licensure as an audiologist in which hearing instruments are regularly dispensed or who intends to maintain such a practice shall be exempt from the requirement to be licensed as a hearing instrument specialist.

(3) Nothing in the act shall prohibit a corporation, partnership, limited liability company, trust, association, or other like organization maintaining an established business address from engaging in the business of selling or offering for sale hearing instruments at retail without a license if it employs only properly licensed natural persons in the direct sale and fitting of such products.

(4) Nothing in the act shall prohibit the holder of a hearing instrument specialist license from the fitting and sale of wearable instruments or devices designed for or offered for the purpose of conservation or protection of hearing.



38-1510 Applicability of act.

(1) The Hearing Instrument Specialists Practice Act is not intended to prevent any person from engaging in the practice of measuring human hearing for the purpose of selection of hearing instruments if such person or organization employing such person does not sell hearing instruments or the accessories thereto.

(2) The act shall not apply to a person who is a physician licensed to practice in this state, except that such physician shall not delegate the authority to fit and dispense hearing instruments unless the person to whom the authority is delegated is licensed as a hearing instrument specialist under the act.



38-1511 Sale; conditions.

(1) Any person who practices the fitting and sale of hearing instruments shall deliver to each person supplied with a hearing instrument a receipt which shall contain the licensee's signature and show his or her business address and the number of his or her certificate, together with specifications as to the make and model of the hearing instrument furnished, and clearly stating the full terms of sale. If a hearing instrument which is not new is sold, the receipt and the container thereof shall be clearly marked as used or reconditioned, whichever is applicable, with terms of guarantee, if any.

(2) Such receipt shall bear in no smaller type than the largest used in the body copy portion the following: The purchaser has been advised at the outset of his or her relationship with the hearing instrument specialist that any examination or representation made by a licensed hearing instrument specialist in connection with the fitting and selling of this hearing instrument is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this state and therefor must not be regarded as medical opinion or advice.



38-1512 License; examination; conditions.

(1) Any person may obtain a hearing instrument specialist license under the Hearing Instrument Specialists Practice Act by successfully passing a qualifying examination if the applicant:

(a) Is at least twenty-one years of age; and

(b) Has an education equivalent to a four-year course in an accredited high school.

(2) The qualifying examination shall consist of written and practical tests. The examination shall not be conducted in such a manner that college training is required in order to pass. Nothing in this examination shall imply that the applicant is required to possess the degree of medical competence normally expected of physicians.

(3) The department shall give examinations approved by the board. A minimum of two examinations shall be offered each calendar year.



38-1513 Temporary training license; issuance; supervision; renewal.

(1) The department, with the recommendation of the board, shall issue a temporary training license to any person who has met the requirements for licensure as a hearing instrument specialist pursuant to subsection (1) of section 38-1512. Previous experience or a waiting period shall not be required to obtain a temporary training license.

(2) Any person who desires a temporary training license shall make application to the department. The temporary training license shall be issued for a period of one year. A person holding a valid license as a hearing instrument specialist shall be responsible for the supervision and training of such applicant and shall maintain adequate personal contact with him or her.

(3) If a person who holds a temporary training license under this section has not successfully passed the licensing examination within twelve months of the date of issuance of the temporary training license, the temporary training license may be renewed or reissued for a twelve-month period. In no case may a temporary training license be renewed or reissued more than once. A renewal or reissuance may take place any time after the expiration of the first twelve-month period.



38-1514 Qualifying examination; contents; purpose.

The qualifying examination provided in section 38-1512 shall be designed to demonstrate the applicant's adequate technical qualifications by:

(1) Tests of knowledge in the following areas as they pertain to the fitting and sale of hearing instruments:

(a) Basic physics of sound;

(b) The anatomy and physiology of the ear; and

(c) The function of hearing instruments; and

(2) Practical tests of proficiency in the following techniques as they pertain to the fitting of hearing instruments:

(a) Pure tone audiometry, including air conduction testing and bone conduction testing;

(b) Live voice or recorded voice speech audiometry;

(c) Masking when indicated;

(d) Recording and evaluation of audiograms and speech audiometry to determine proper selection and adaptation of a hearing instrument; and

(e) Taking earmold impressions.



38-1515 Applicant for licensure; continuing competency requirements.

An applicant for licensure as a hearing instrument specialist who has met the education and examination requirements in section 38-1512, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-1516 Applicant for licensure; reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure as a hearing instrument specialist who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-1517 Licensee; disciplinary action; additional grounds.

In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a credential issued under the Hearing Instrument Specialists Practice Act may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or credential holder is found guilty of any of the following acts or offenses:

(1) Fitting and selling a hearing instrument to a child under the age of sixteen who has not been examined and cleared for hearing instrument use within a six-month period by an otolaryngologist without a signed waiver by the legal guardian. This subdivision shall not apply to the replacement with an identical model of any hearing instrument within one year of its purchase;

(2) Any other condition or acts which violate the Trade Practice Rules for the Hearing Aid Industry of the Federal Trade Commission or the Food and Drug Administration; or

(3) Violation of any provision of the Hearing Instrument Specialists Practice Act.



38-1518 Fees.

The department shall establish and collect fees for credentialing activities under the Hearing Instrument Specialists Practice Act as provided in sections 38-151 to 38-157.



38-1601 Repealed. Laws 2017, LB88, § 96.



38-1602 Repealed. Laws 2017, LB88, § 96.



38-1603 Repealed. Laws 2017, LB88, § 96.



38-1604 Repealed. Laws 2017, LB88, § 96.



38-1605 Repealed. Laws 2017, LB88, § 96.



38-1606 Repealed. Laws 2017, LB88, § 96.



38-1607 Repealed. Laws 2017, LB88, § 96.



38-1608 Repealed. Laws 2017, LB88, § 96.



38-1609 Repealed. Laws 2017, LB88, § 96.



38-1610 Repealed. Laws 2017, LB88, § 96.



38-1611 Repealed. Laws 2017, LB88, § 96.



38-1612 Repealed. Laws 2017, LB88, § 96.



38-1613 Repealed. Laws 2017, LB88, § 96.



38-1614 Repealed. Laws 2017, LB88, § 96.



38-1615 Repealed. Laws 2017, LB88, § 96.



38-1616 Repealed. Laws 2017, LB88, § 96.



38-1617 Repealed. Laws 2017, LB88, § 96.



38-1618 Repealed. Laws 2017, LB88, § 96.



38-1619 Repealed. Laws 2017, LB88, § 96.



38-1620 Repealed. Laws 2017, LB88, § 96.



38-1621 Repealed. Laws 2017, LB88, § 96.



38-1622 Repealed. Laws 2017, LB88, § 96.



38-1623 Repealed. Laws 2017, LB88, § 96.



38-1624 Repealed. Laws 2017, LB88, § 96.



38-1625 Repealed. Laws 2017, LB88, § 96.



38-1701 Act, how cited.

Sections 38-1701 to 38-1715 shall be known and may be cited as the Massage Therapy Practice Act.



38-1702 Definitions, where found.

For purposes of the Massage Therapy Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1703 to 38-1707 apply.



38-1703 Approved massage therapy school, defined.

Approved massage therapy school means (1) one which is approved by the board, (2) one which requires for admission a diploma from an accredited high school or its equivalent, (3) one which has attached to its staff a regularly licensed physician and employs one or more competent massage therapists as instructors, and (4) one which has a minimum requirement of a continuous course of study and training of not less than one thousand hours distributed over a term of not less than nine months. Such study and training shall consist of one hundred hours of each of the following: Physiology; anatomy; massage; pathology; hydrotherapy; hygiene and practical demonstration; and health service management. The remaining three hundred hours shall be obtained in subject areas related to the clinical practice of massage therapy.



38-1704 Board, defined.

Board means the Board of Massage Therapy.



38-1705 Massage therapist, defined.

Massage therapist means a person licensed to practice massage therapy.



38-1706 Massage therapy, defined.

Massage therapy means the physical, mechanical, or electrical manipulation of soft tissue for the therapeutic purposes of enhancing muscle relaxation, reducing stress, improving circulation, or instilling a greater sense of well-being and may include the use of oil, salt glows, heat lamps, and hydrotherapy. Massage therapy does not include diagnosis or treatment or use of procedures for which a license to practice medicine or surgery, chiropractic, or podiatry is required nor the use of microwave diathermy, shortwave diathermy, ultrasound, transcutaneous electrical nerve stimulation, electrical stimulation of over thirty-five volts, neurological hyperstimulation, or spinal and joint adjustments.



38-1707 Massage therapy establishment, defined.

Massage therapy establishment means any duly licensed place in which a massage therapist practices his or her profession of massage therapy.



38-1708 Massage therapy; persons excepted.

The Massage Therapy Practice Act shall not be construed to include the following classes of persons:

(1) Licensed physicians and surgeons, osteopathic physicians, chiropractors, registered nurses, practical nurses, cosmetologists, estheticians, nail technicians, physical therapists, barbers, and other persons credentialed under the Uniform Credentialing Act who are exclusively engaged in the practice of their respective professions;

(2) Physicians who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(3) Students performing massage therapy services when they render such services within the scope of an approved massage therapy school under the supervision of a licensed massage therapist; and

(4) Individuals who hold a current license as a massage therapist in another state and who travel with and provide massage therapy services to theatrical groups, entertainers, or athletic organizations.



38-1709 School or establishment; massage therapist; license required.

No person shall engage in the practice of massage therapy or the operation of a massage therapy school or establishment unless he or she obtains a license from the department for that purpose.



38-1710 Massage therapy license; applicant; qualifications.

Every applicant for an initial license to practice massage therapy shall (1) present satisfactory evidence that he or she has attained the age of nineteen years, (2) present proof of graduation from an approved massage therapy school, and (3) pass an examination prescribed by the board.



38-1711 Massage therapy; temporary license; requirements; applicability of section.

(1) A temporary license to practice massage therapy may be granted to any person who meets all the requirements for a license except passage of the licensure examination required by section 38-1710. A temporary licensee shall be supervised in his or her practice by a licensed massage therapist. A temporary license shall be valid for sixty days or until the temporary licensee takes the examination, whichever occurs first. In the event a temporary licensee fails the examination required by such section, the temporary license shall be null and void, except that the department, with the recommendation of the board, may extend the temporary license upon a showing of good cause why such license should be extended. A temporary license may not be extended beyond six months. A temporary license shall not be issued to any person failing the examination if such person did not hold a valid temporary license prior to his or her failure to pass the examination.

(2) This section shall not apply to a temporary license issued as provided under section 38-129.01.



38-1712 Reciprocity; military spouse; temporary license.

The department, with the recommendation of the board, may issue a license based on licensure in another jurisdiction to an individual who meets the requirements of the Massage Therapy Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the board. An applicant for a license to practice under the act who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-1713 Fees.

The department shall establish and collect fees for credentialing under the Massage Therapy Practice Act as provided in sections 38-151 to 38-157.



38-1714 Unprofessional conduct.

For purposes of the Massage Therapy Practice Act, unprofessional conduct includes the conduct listed in section 38-179 and the provision by a massage therapist of sexual stimulation as part of massage therapy.



38-1715 Rules and regulations.

The department shall adopt and promulgate rules and regulations as it may deem necessary with reference to the conditions under which the practice of massage therapy shall be carried on and the precautions necessary to be employed to prevent the spread of infectious and contagious diseases. The department shall have the power to enforce the Massage Therapy Practice Act and all necessary inspections in connection therewith.



38-1801 Act, how cited.

Sections 38-1801 to 38-1816 shall be known and may be cited as the Medical Nutrition Therapy Practice Act.



38-1802 Legislative findings.

(1) The Legislature finds that:

(a) The unregulated practice of medical nutrition therapy can clearly harm or endanger the health, safety, and welfare of the public;

(b) The public can reasonably be expected to benefit from an assurance of initial and continuing professional ability; and

(c) The public cannot be effectively protected by a less cost-effective means than state regulation of the practice of medical nutrition therapy. The Legislature also finds that medical nutrition therapists must exercise independent judgment and that professional education, training, and experience are required to make such judgment.

(2) The Legislature further finds that the practice of medical nutrition therapy in the State of Nebraska is not sufficiently regulated for the protection of the health, safety, and welfare of the public. It declares that this is a matter of statewide concern and it shall be the policy of the State of Nebraska to promote high standards of professional performance by those persons representing themselves as licensed medical nutrition therapists.



38-1803 Definitions, where found.

For purposes of the Medical Nutrition Therapy Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1804 to 38-1810 apply.



38-1804 Assessment, defined.

Assessment means the process of evaluating the nutritional status of patients. The assessment includes review and analysis of medical and diet histories, biochemical lab values, and anthropometric measurements to determine nutritional status and appropriate nutritional treatment.



38-1805 Board, defined.

Board means the Board of Medical Nutrition Therapy.



38-1806 Consultation, defined.

Consultation means conferring with a physician regarding the activities of the licensed medical nutrition therapist.



38-1807 General nutrition services.

General nutrition services includes, but is not limited to:

(1) Identifying the nutritional needs of individuals and groups in relation to normal nutritional requirements; and

(2) Planning, implementing, and evaluating nutrition education programs for individuals and groups in the selection of food to meet normal nutritional needs throughout the life cycle.



38-1808 Licensed medical nutrition therapist, defined.

Licensed medical nutrition therapist means a person who is licensed to practice medical nutrition therapy pursuant to the Uniform Credentialing Act and who holds a current license issued by the department pursuant to the Medical Nutrition Therapy Practice Act.



38-1809 Medical nutrition therapy, defined.

Medical nutrition therapy means the assessment of the nutritional status of patients. Medical nutrition therapy involves the assessment of patient nutritional status followed by treatment, ranging from diet modification to specialized nutrition support, such as determining nutrient needs for enteral and parenteral nutrition, and monitoring to evaluate patient response to such treatment.



38-1810 Patient, defined.

Patient means a person with a disease, illness, injury, or medical condition for which nutritional interventions are an essential component of standard care.



38-1811 Board; membership; qualifications.

The board shall consist of three professional members, one physician, and one public member appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165.



38-1812 License required; activities not subject to act.

No person shall practice medical nutrition therapy unless he or she is licensed for such purpose pursuant to the Uniform Credentialing Act. The practice of medical nutrition therapy shall not include:

(1) Any person credentialed in this state pursuant to the Uniform Credentialing Act and engaging in such profession or occupation for which he or she is credentialed;

(2) Any student engaged in an academic program under the supervision of a licensed medical nutrition therapist as part of a major course of study in human nutrition, food and nutrition, or dietetics, or an equivalent major course of study approved by the board, and who is designated with a title which clearly indicates the person's status as a student or trainee;

(3) Persons practicing medical nutrition therapy who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(4) Persons practicing medical nutrition therapy who are licensed in another state, United States possession, or country, or have received at least a baccalaureate degree, and are in this state for the purpose of:

(a) Consultation if the practice in this state is limited to consultation; or

(b) Conducting a teaching clinical demonstration in connection with a program of basic clinical education, graduate education, or postgraduate education which is sponsored by a dietetic education program or a major course of study in human nutrition, food and nutrition, or dietetics, or an equivalent major course of study approved by the board;

(5) Persons performing general nutrition services incidental to the practice of the profession insofar as it does not exceed the scope of their education and training;

(6) Persons who market or distribute food, food materials, or dietary supplements, including persons employed in health food stores, or persons engaged in the advising of the use of those products, or the preparation of those products, or the counseling of individuals or groups in the selection of products to meet general nutrition needs;

(7) Persons conducting classes or disseminating information related to general nutrition services;

(8) Persons who care for the sick in accordance with the tenets and practices of any bona fide church or religious denomination;

(9) Persons who provide information and instructions regarding food intake or exercise as a part of a weight control program; and

(10) Persons with advanced postgraduate degrees involved in academic teaching or research.



38-1813 Licensed medical nutrition therapist; qualifications.

A person shall be qualified to be a licensed medical nutrition therapist if such person furnishes evidence that he or she:

(1) Has met the requirements for and is a registered dietitian by the American Dietetic Association or an equivalent entity recognized by the board;

(2)(a) Has satisfactorily passed an examination approved by the board;

(b) Has received a baccalaureate degree from an accredited college or university with a major course of study in human nutrition, food and nutrition, dietetics, or an equivalent major course of study approved by the board; and

(c) Has satisfactorily completed a program of supervised clinical experience approved by the department. Such clinical experience shall consist of not less than nine hundred hours of a planned continuous experience in human nutrition, food and nutrition, or dietetics under the supervision of an individual meeting the qualifications of this section; or

(3)(a) Has satisfactorily passed an examination approved by the board; and

(b)(i) Has received a master's or doctorate degree from an accredited college or university in human nutrition, nutrition education, food and nutrition, or public health nutrition or in an equivalent major course of study approved by the board; or

(ii) Has received a master's or doctorate degree from an accredited college or university which includes a major course of study in clinical nutrition. Such course of study shall consist of not less than a combined two hundred hours of biochemistry and physiology and not less than seventy-five hours in human nutrition.

For purposes of this section, accredited college or university means an institution currently listed with the United States Secretary of Education as accredited. Applicants who have obtained their education outside of the United States and its territories shall have their academic degrees validated as equivalent to a baccalaureate or master's degree conferred by a United States regionally accredited college or university.

The practice of medical nutrition therapy shall be performed under the consultation of a physician licensed pursuant to section 38-2026 or sections 38-2029 to 38-2033.



38-1814 Reciprocity; military spouse; temporary license.

The department, with the recommendation of the board, may issue a license based on licensure in another jurisdiction to an individual who meets the requirements of the Medical Nutrition Therapy Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the board. An applicant for a license to practice under the act who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-1815 Fees.

The department shall establish and collect fees for credentialing under the Medical Nutrition Therapy Practice Act as provided in sections 38-151 to 38-157.



38-1816 Act, how construed.

Nothing in the Medical Nutrition Therapy Practice Act shall be construed to permit a licensed medical nutrition therapist to practice any other profession regulated under the Uniform Credentialing Act.



38-1901 Act, how cited.

Sections 38-1901 to 38-1920 shall be known and may be cited as the Medical Radiography Practice Act.



38-1902 Definitions, where found.

For purposes of the Medical Radiography Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-1903 to 38-1913 apply.



38-1903 Board, defined.

Board means the Board of Medical Radiography.



38-1904 Interpretative fluoroscopic procedures, defined.

Interpretative fluoroscopic procedures means the use of radiation in continuous mode to provide information, data, and film or hardcopy images for diagnostic review and interpretation by a licensed practitioner as the images are being produced.



38-1905 Licensed practitioner, defined.

Licensed practitioner means a person licensed to practice medicine, dentistry, podiatry, chiropractic, osteopathic medicine and surgery, or as an osteopathic physician.



38-1905.01 Limited computed tomography radiographer, defined.

Limited computed tomography radiographer means a person licensed pursuant to section 38-1917.01 to practice medical radiography restricted to computed tomography.



38-1906 Limited radiographer, defined.

Limited radiographer means a person licensed to practice medical radiography pursuant to section 38-1916. Limited radiographer does not include a person certified under section 38-3012.



38-1907 Medical radiographer, defined.

Medical radiographer means a person licensed pursuant to subsection (1) of section 38-1915 to practice medical radiography.



38-1908 Medical radiography, defined.

Medical radiography means the application of radiation to humans for diagnostic purposes, including, but not limited to, utilizing proper:

(1) Radiation protection for the patient, the radiographer, and others;

(2) Radiation-generating equipment operation and quality control;

(3) Image production and evaluation;

(4) Radiographic procedures;

(5) Processing of films;

(6) Positioning of patients;

(7) Performance methods to achieve optimum radiographic technique with a minimum of radiation exposure; and

(8) Patient care and management as it relates to the practice of medical radiography.



38-1908.01 Nuclear medicine technologist, defined.

Nuclear medicine technologist means a person who meets the requirements for training and experience for nuclear medicine technology under the Radiation Control Act and the rules and regulations adopted and promulgated under the act.



38-1908.02 Patient care and management; defined.

Patient care and management, as it relates to the practice of medical radiography, includes, but is not limited to:

(1) Infection control;

(2) Patient transfer and movement;

(3) Assisting patients with medical equipment;

(4) Routine monitoring;

(5) Medical emergencies;

(6) Proper use of contrast media; and

(7) Patient safety and protection, including minimizing and monitoring patient radiation exposure through utilizing proper professional standards and protocols, including the principle of as low as reasonably achievable.



38-1909 Radiation, defined.

Radiation means ionizing radiation and nonionizing radiation as follows:

(1) Ionizing radiation means gamma rays, X-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other atomic or nuclear particles or rays but does not include sound or radio waves or visible, infrared, or ultraviolet light; and

(2) Nonionizing radiation means (a) any electromagnetic radiation which can be generated during the operation of electronic products as defined in section 71-3503 to such energy density levels as to present a biological hazard to occupational and public health and safety and the environment, other than ionizing electromagnetic radiation, and (b) any sonic, ultrasonic, or infrasonic waves which are emitted from an electronic product as defined in section 71-3503 as a result of the operation of an electronic circuit in such product and to such energy density levels as to present a biological hazard to occupational and public health and safety and the environment.



38-1910 Radiation-generating equipment, defined.

Radiation-generating equipment means any manufactured product or device, component part of such a product or device, or machine or system which during operation can generate or emit radiation except devices which emit radiation only from radioactive material.



38-1911 Sources of radiation, defined.

Sources of radiation means any radioactive material, any radiation-generating equipment, or any device or equipment emitting or capable of emitting radiation or radioactive material.



38-1912 Undesirable radiation, defined.

Undesirable radiation means radiation in such quantity and under such circumstances as determined from time to time by rules and regulations adopted and promulgated by the department.



38-1913 X-ray system, defined.

X-ray system means an assemblage of components for the controlled production of X-rays, including, but not limited to, an X-ray high-voltage generator, an X-ray control, a tube housing assembly, a beam-limiting device, and the necessary supporting structures. Additional components which function with the system are considered integral parts of the system.



38-1914 Board; members; qualifications; terms; meetings.

The board shall consist of four medical radiographers and one limited radiographer. Of the first four medical radiographers appointed, one shall be appointed for a term of one year, one shall be appointed for a term of two years, one shall be appointed for a term of three years, and one shall be appointed for a term of four years. The first limited radiographer shall be appointed for a term of five years. Thereafter each appointment shall be for a term of five years. The board shall meet at least two times per calendar year.



38-1915 Medical radiographer; requirements.

(1) A person licensed by the department, with the recommendation of the board, as a medical radiographer may practice medical radiography on any part of the human anatomy for interpretation by and under the direction of a licensed practitioner, including computed tomography but excluding interpretative fluoroscopic procedures, and may use fluoroscopy in conjunction with a certified registered nurse anesthetist as authorized in section 38-711.

(2) An applicant for a license as a medical radiographer shall:

(a) Complete an educational program in radiography approved by the board pursuant to subsection (1) of section 38-1918;

(b) Complete an application in accordance with the Uniform Credentialing Act; and

(c) Successfully complete an examination approved by the board.

(3) Presentation of proof of registration in radiography with the American Registry of Radiologic Technologists is proof of meeting the requirements of subdivisions (2)(a) and (c) of this section.



38-1916 Limited radiographer; requirements; specific anatomical region.

(1) A person licensed by the department, with the recommendation of the board, as a limited radiographer may practice medical radiography on limited regions of the human anatomy, using only routine radiographic procedures, for the interpretation by and under the direction of a licensed practitioner, excluding computed tomography, the use of contrast media, and the use of fluoroscopic or mammographic equipment. An applicant for a license as a limited radiographer shall successfully complete an examination approved by the board, as described in subdivision (2)(a) of section 38-1918 and at least one of the anatomical regions listed in subdivision (2)(b) of such section or successfully complete an examination approved by the department, as described in subsection (3) of section 38-1918.

(2) Each license issued shall be specific to the anatomical region or regions for which the applicant has passed an approved examination, except that an applicant may be licensed in the anatomical region of Abdomen upon successful passage of the examinations described in subdivisions (2)(a) and (2)(b)(iv) of section 38-1918 and upon a finding by the department, with the recommendation of the board, that continued provision of service for a community would be in jeopardy.



38-1917 Student; provisions not applicable; temporary medical radiographer license; term; applicability of section.

(1) The requirements of sections 38-1915 and 38-1916 do not apply to a student while enrolled and participating in an educational program in medical radiography who, as a part of an educational program, applies X-rays to humans while under the supervision of the licensed practitioners or medical radiographers associated with the educational program. Students who have completed at least twelve months of the training course described in subsection (1) of section 38-1918 may apply for licensure as a temporary medical radiographer. Temporary medical radiographer licenses issued under this section shall expire eighteen months after issuance and shall not be renewed. Persons licensed under this section as temporary medical radiographers shall be permitted to perform the duties of a limited radiographer licensed in all anatomical regions of subdivision (2)(b) of section 38-1918 and Abdomen.

(2) This section shall not apply to a temporary credential issued as provided under section 38-129.01.



38-1917.01 Limited computed tomography radiographer; requirements; nuclear medicine technologist; activities authorized.

(1) A person licensed by the department, with the recommendation of the board, as a limited computed tomography radiographer may practice medical radiography restricted to computed tomography. An applicant for a license as a limited computed tomography radiographer shall:

(a) Complete an application in accordance with the Uniform Credentialing Act;

(b) Be certified by (i) the Nuclear Medicine Technology Certification Board or (ii) the American Registry of Radiologic Technologists in nuclear medicine technology; and

(c) Be certified by the American Registry of Radiologic Technologists in computed tomography.

(2) A nuclear medicine technologist may perform computed tomography without being licensed under the Medical Radiography Practice Act if such practice is limited to X-rays produced by a combination nuclear medicine-computed tomography system and administered as an integral part of a nuclear medicine procedure that uses a computed tomography protocol for purposes of attenuation correction and anatomical localization only and if the nuclear medicine technologist has received documented device-specific training on the combination nuclear medicine-computed tomography system.



38-1917.02 Student; provisions not applicable; temporary limited computed tomography radiographer license; term; applicability of section.

(1) The requirements of section 38-1917.01 do not apply to a student while enrolled and participating in an educational program in nuclear medicine technology who, as part of the educational program, applies X-rays to humans using a computed tomography system while under the supervision of the licensed practitioners, medical radiographers, or limited computed tomography radiographers associated with the educational program. A person registered by the Nuclear Medicine Technology Certification Board or the American Registry of Radiologic Technologists in nuclear medicine technology may apply for a license as a temporary limited computed tomography radiographer. Temporary limited computed tomography radiographer licenses issued under this section shall expire twenty-four months after issuance and shall not be renewed. Persons licensed under this section as temporary limited computed tomography radiographers shall be permitted to perform medical radiography restricted to computed tomography while under the direct supervision and in the physical presence of licensed practitioners, medical radiographers, or limited computed tomography radiographers.

(2) This section shall not apply to a temporary credential issued as provided under section 38-129.01.



38-1918 Educational programs; testing; requirements.

(1)(a) The educational program for medical radiographers shall consist of twenty-four months of instruction in radiography approved by the board which includes, but is not limited to:

(i) Radiation protection for the patient, the radiographer, and others;

(ii) Radiation-generating equipment operation and quality control;

(iii) Image production and evaluation;

(iv) Radiographic procedures;

(v) Processing of films;

(vi) Positioning of patients;

(vii) Performance methods to achieve optimum radiographic technique with a minimum of radiation exposure; and

(viii) Patient care and management as it relates to the practice of medical radiography.

(b) The board shall recognize equivalent courses of instruction successfully completed by individuals who are applying for licensure as medical radiographers when determining if the requirements of section 38-1915 have been met.

(2) The examination for limited radiographers shall include, but not be limited to:

(a) Radiation protection, radiation-generating equipment operation and quality control, image production and evaluation, radiographic procedures, and patient care and management; and

(b) The anatomy of, and positioning for, specific regions of the human anatomy. The anatomical regions shall include at least one of the following:

(i) Chest;

(ii) Extremities;

(iii) Skull and sinus;

(iv) Spine; or

(v) Ankle and foot.

(3) The examination for limited radiographers in bone density shall include, but not be limited to, basic concepts of bone densitometry, equipment operation and quality control, radiation safety, and dual X-ray absorptiometry (DXA) scanning of the finger, heel, forearm, lumbar spine, and proximal femur.

(4) The department, with the recommendation of the board, shall adopt and promulgate rules and regulations regarding the examinations required in sections 38-1915 and 38-1916. Such rules and regulations shall provide for (a) the administration of examinations based upon national standards, such as the Examination in Radiography from the American Registry of Radiologic Technologists for medical radiographers, the Examination for the Limited Scope of Practice in Radiography or the Bone Densitometry Equipment Operator Examination from the American Registry of Radiologic Technologists for limited radiographers, or equivalent examinations that, as determined by the board, meet the standards for educational and psychological testing as recommended by the American Psychological Association, the American Educational Research Association, and the National Council on Measurement in Education, (b) procedures to be followed for examinations, (c) the method of grading and the passing grades for such examinations, (d) security protection for questions and answers, and (e) for medical radiographers, the contents of such examination based on the course requirements for medical radiographers prescribed in subsection (1) of this section. Any costs incurred in determining the extent to which examinations meet the examining standards of this subsection shall be paid by the individual or organization proposing the use of such examination.

(5) No applicant for a license as a limited radiographer may take the examination for licensure, or for licensure for any specific anatomical region, more than three times without first waiting a period of one year after the last unsuccessful attempt of the examination and submitting proof to the department of completion of continuing competency activities as required by the board for each subsequent attempt.



38-1919 Fees.

The department shall establish and collect fees for credentialing under the Medical Radiography Practice Act as provided in sections 38-151 to 38-157.



38-1920 Dental hygienists and dental assistants; exemptions from act.

(1) Persons authorized under the Dentistry Practice Act to practice as dental hygienists and dental assistants who meet the requirements of section 38-1135 shall not be required to be licensed under the Medical Radiography Practice Act.

(2) The department may exempt certain users of sources of radiation from licensing requirements established under the Medical Radiography Practice Act when the board finds that the exemption will not constitute a significant risk to occupational and public health and safety and the environment.

(3) Individuals who are currently licensed in the State of Nebraska as podiatrists, chiropractors, dentists, physicians and surgeons, osteopathic physicians, physician assistants, and veterinarians shall be exempt from the rules and regulations of the department pertaining to the qualifications of persons for the use of X-ray radiation-generating equipment operated for diagnostic purposes.



38-2001 Act, how cited.

Sections 38-2001 to 38-2062 shall be known and may be cited as the Medicine and Surgery Practice Act.



38-2002 Definitions, where found.

For the purposes of the Medicine and Surgery Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2003 to 38-2022 apply.



38-2003 Accredited hospital, defined.

Accredited hospital means a hospital accredited by the department, with the recommendation of the board.



38-2004 Accredited school or college of medicine, defined.

An accredited school or college of medicine means one approved by the board, and such school or college shall meet and maintain generally minimum standards approved by the board. Such minimum standards shall apply equally to all accredited schools, and any school to be accredited shall permit inspections by the department.

A school or college of osteopathic medicine and surgery fulfilling all such requirements shall not be refused standing as an accredited medical school because it may also specialize in giving instruction according to any special system of healing.



38-2005 Accredited school or college of osteopathic medicine, defined.

An accredited school or college of osteopathic medicine means one approved by the board. An accredited school or college of osteopathic medicine shall meet and maintain general minimum standards approved by the board. The minimum standards shall apply equally to all such accredited schools and colleges. Any school or college seeking accreditation shall permit inspections by the department.

Nothing in this section shall be construed to prohibit the department, with the recommendation of the board, from accepting accreditation of a school or college of osteopathic medicine by the American Osteopathic Association as evidence of meeting the specified requirements of this section or the equivalent thereof.



38-2006 Acupuncture, defined.

Acupuncture means the insertion, manipulation, and removal of acupuncture needles and the application of manual, mechanical, thermal, electrical, and electromagnetic treatment to such needles at specific points or meridians on the human body in an effort to promote, maintain, and restore health and for the treatment of disease, based on acupuncture theory. Acupuncture may include the recommendation of therapeutic exercises, dietary guidelines, and nutritional support to promote the effectiveness of the acupuncture treatment. Acupuncture does not include manipulation or mobilization of or adjustment to the spine, extraspinal manipulation, or the practice of medical nutrition therapy.



38-2007 Acupuncturist, defined.

Acupuncturist means a person engaged in the practice of acupuncture.



38-2008 Approved program, defined.

Approved program means a program for the education of physician assistants which is approved by the Accreditation Review Commission on Education for the Physician Assistant or its predecessor or successor agency and which the board formally approves.



38-2009 Repealed. Laws 2009, LB 195, § 111.



38-2010 Board, defined.

Board means the Board of Medicine and Surgery.



38-2011 Committee, defined.

Committee means the Physician Assistant Committee created in section 38-2056.



38-2012 Fellowship, defined.

Fellowship means a program of supervised educational training, approved by the board, in a medical specialty or subspecialty at an accredited hospital, an accredited school or college of medicine, or an accredited school or college of osteopathic medicine, that follows the completion of undergraduate medical education.



38-2013 Graduate medical education or residency, defined.

Graduate medical education or residency means a program of supervised educational training, approved by the board, in a medical specialty at an accredited hospital, an accredited school or college of medicine, or an accredited school or college of osteopathic medicine, that follows the completion of undergraduate medical education.



38-2014 Physician assistant, defined.

Physician assistant means any person who graduates from an approved program, who has passed a proficiency examination, and whom the department, with the recommendation of the board, approves to perform medical services under the supervision of a physician.



38-2015 Proficiency examination, defined.

Proficiency examination means the Physician Assistant National Certifying Examination administered by the National Commission on Certification of Physician Assistants.



38-2016 Refresher course, defined.

Refresher course means a planned program of supervised educational training, approved by the board, that provides a review of medical knowledge and skills for the purpose of the enhancement of clinical competency.



38-2017 Supervising physician, defined.

Supervising physician means a licensed physician who supervises a physician assistant.



38-2018 Supervision, defined.

Supervision means the ready availability of the supervising physician for consultation and direction of the activities of the physician assistant. Contact with the supervising physician by telecommunication shall be sufficient to show ready availability.



38-2019 Temporary educational permit, defined.

Temporary educational permit means a permit to practice medicine and surgery, osteopathic medicine and surgery, or any of their allied specialties in graduate medical education, a fellowship, or a refresher course.



38-2020 Trainee, defined.

Trainee means any person who is currently enrolled in an approved program.



38-2021 Unprofessional conduct, defined.

Unprofessional conduct means any departure from or failure to conform to the standards of acceptable and prevailing practice of medicine and surgery or the ethics of the profession, regardless of whether a person, patient, or entity is injured, or conduct that is likely to deceive or defraud the public or is detrimental to the public interest, including, but not limited to:

(1) Performance by a physician of an abortion as defined in subdivision (1) of section 28-326 under circumstances when he or she will not be available for a period of at least forty-eight hours for postoperative care unless such postoperative care is delegated to and accepted by another physician;

(2) Performing an abortion upon a minor without having satisfied the requirements of sections 71-6901 to 71-6911;

(3) The intentional and knowing performance of a partial-birth abortion as defined in subdivision (7) of section 28-326, unless such procedure is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself; and

(4) Performance by a physician of an abortion in violation of the Pain-Capable Unborn Child Protection Act.



38-2022 Visiting faculty permit, defined.

Visiting faculty permit means a permit for a physician qualified by virtue of previous medical training and experience to teach students of medicine, to conduct research, or both.



38-2023 Board; membership; qualifications.

The board shall consist of eight members, including at least two public members. Two of the six professional members of the board shall be officials or members of the instructional staff of an accredited medical school in this state. One of the six professional members of the board shall be a person who has a license to practice osteopathic medicine and surgery in this state.



38-2024 Practice of medicine and surgery, defined.

For purposes of the Uniform Credentialing Act, and except as provided in section 38-2025 or as otherwise provided by law, the following classes of persons shall be deemed to be engaged in the practice of medicine and surgery:

(1) Persons who publicly profess to be physicians or surgeons or publicly profess to assume the duties incident to the practice of medicine, surgery, or any of their branches;

(2) Persons who prescribe and furnish medicine for some illness, disease, ailment, injury, pain, deformity, or any physical or mental condition, or treat the same by surgery;

(3) Persons holding themselves out to the public as being qualified in the diagnosis or treatment of diseases, ailments, pain, deformity, or any physical or mental condition, or injuries of human beings;

(4) Persons who suggest, recommend, or prescribe any form of treatment for the intended palliation, relief, or cure of any physical or mental ailment of any person;

(5) Persons who maintain an office for the examination or treatment of persons afflicted with ailments, diseases, injuries, pain, deformity, or any physical or mental condition of human beings;

(6) Persons who attach to their name the title of M.D., surgeon, physician, physician and surgeon, or any word or abbreviation and who indicate that they are engaged in the treatment or diagnosis of ailments, diseases, injuries, pain, deformity, infirmity, or any physical or mental condition of human beings; and

(7) Persons who are physically located in another state but who, through the use of any medium, including an electronic medium, perform for compensation any service which constitutes the healing arts that would affect the diagnosis or treatment of an individual located in this state.

Person engaging in the practice of medicine and surgery without a license may be restrained by injunction. State ex rel. Johnson v. Wagner, 139 Neb. 471, 297 N.W. 906 (1941).

An emergency exists when the exigency is of so pressing a character that action must be taken before the services of a regularly qualified medical practitioner can be readily procured. Williams v. State, 118 Neb. 281, 224 N.W. 286 (1929).

Practice of naprapathy was within definition of practice of medicine of former statute and unlawful unless statutory license obtained. Carpenter v. State, 106 Neb. 742, 184 N.W. 941 (1921).

Sale of patent medicines by itinerant vendor does not constitute practice of medicine. Watkins Medical Co. v. Hunt, 104 Neb. 266, 177 N.W. 462 (1920).

Healing by manipulation and adjustment of nerves, bones, and tissues was practicing medicine, within the definition of former statute. Harvey v. State, 96 Neb. 786, 148 N.W. 924 (1914).

A corporation of licensed physicians making contracts for the services of its members was not practicing medicine within the definition of former statute. State Electro-Medical Institute v. State, 74 Neb. 40, 103 N.W. 1078 (1905).

Former statute defining the practice of medicine construed to include the practice of Christian Science healing. State v. Buswell, 40 Neb. 158, 58 N.W. 728 (1894), 24 L.R.A. 68 (1894).



38-2025 Medicine and surgery; practice; persons excepted.

The following classes of persons shall not be construed to be engaged in the unauthorized practice of medicine:

(1) Persons rendering gratuitous services in cases of emergency;

(2) Persons administering ordinary household remedies;

(3) The members of any church practicing its religious tenets, except that they shall not prescribe or administer drugs or medicines, perform surgical or physical operations, nor assume the title of or hold themselves out to be physicians, and such members shall not be exempt from the quarantine laws of this state;

(4) Students of medicine who are studying in an accredited school or college of medicine and who gratuitously prescribe for and treat disease under the supervision of a licensed physician;

(5) Physicians who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(6) Physicians who are licensed in good standing to practice medicine under the laws of another state when incidentally called into this state or contacted via electronic or other medium for consultation with a physician licensed in this state. For purposes of this subdivision, consultation means evaluating the medical data of the patient as provided by the treating physician and rendering a recommendation to such treating physician as to the method of treatment or analysis of the data. The interpretation of a radiological image by a physician who specializes in radiology is not a consultation;

(7) Physicians who are licensed in good standing to practice medicine in another state but who, from such other state, order diagnostic or therapeutic services on an irregular or occasional basis, to be provided to an individual in this state, if such physicians do not maintain and are not furnished for regular use within this state any office or other place for the rendering of professional services or the receipt of calls;

(8) Physicians who are licensed in good standing to practice medicine in another state and who, on an irregular and occasional basis, are granted temporary hospital privileges to practice medicine and surgery at a hospital or other medical facility licensed in this state;

(9) Persons providing or instructing as to use of braces, prosthetic appliances, crutches, contact lenses, and other lenses and devices prescribed by a physician licensed to practice medicine while working under the direction of such physician;

(10) Dentists practicing their profession when licensed and practicing in accordance with the Dentistry Practice Act;

(11) Optometrists practicing their profession when licensed and practicing under and in accordance with the Optometry Practice Act;

(12) Osteopathic physicians practicing their profession if licensed and practicing under and in accordance with sections 38-2029 to 38-2033;

(13) Chiropractors practicing their profession if licensed and practicing under the Chiropractic Practice Act;

(14) Podiatrists practicing their profession when licensed and practicing under and in accordance with the Podiatry Practice Act;

(15) Psychologists practicing their profession when licensed and practicing under and in accordance with the Psychology Practice Act;

(16) Advanced practice registered nurses practicing in their clinical specialty areas when licensed under the Advanced Practice Registered Nurse Practice Act and practicing under and in accordance with their respective practice acts;

(17) Surgical first assistants practicing in accordance with the Surgical First Assistant Practice Act;

(18) Persons licensed or certified under the laws of this state to practice a limited field of the healing art, not specifically named in this section, when confining themselves strictly to the field for which they are licensed or certified, not assuming the title of physician, surgeon, or physician and surgeon, and not professing or holding themselves out as qualified to prescribe drugs in any form or to perform operative surgery;

(19) Persons obtaining blood specimens while working under an order of or protocols and procedures approved by a physician, registered nurse, or other independent health care practitioner licensed to practice by the state if the scope of practice of that practitioner permits the practitioner to obtain blood specimens; and

(20) Other trained persons employed by a licensed health care facility or health care service defined in the Health Care Facility Licensure Act or clinical laboratory certified pursuant to the federal Clinical Laboratories Improvement Act of 1967, as amended, or Title XVIII or XIX of the federal Social Security Act to withdraw human blood for scientific or medical purposes.

Any person who has held or applied for a license to practice medicine and surgery in this state, and such license or application has been denied or such license has been refused renewal or disciplined by order of limitation, suspension, or revocation, shall be ineligible for the exceptions described in subdivisions (5) through (8) of this section until such license or application is granted or such license is renewed or reinstated. Every act or practice falling within the practice of medicine and surgery as defined in section 38-2024 and not specially excepted in this section shall constitute the practice of medicine and surgery and may be performed in this state only by those licensed by law to practice medicine in Nebraska.

Indictment charging illegal practice of medicine need not contain negative averments relative to exceptions set forth in this section. Carpenter v. State, 106 Neb. 742, 184 N.W. 941 (1921).

Information charging illegal practice of medicine under former statute was not defective for failure to contain negative averments relative to exceptions set forth in this section. Sofield v. State, 61 Neb. 600, 85 N.W. 840 (1901).

Under former statute a person not licensed to practice medicine or exempted from the provisions of the statute, who treated physical or mental ailments for pay, was liable to prosecution even though he acted under direction of a licensed physician or surgeon. State v. Paul, 56 Neb. 369, 76 N.W. 861 (1898).



38-2026 Medicine and surgery; license; qualifications; foreign medical graduates; requirements.

Except as otherwise provided in sections 38-2026.01 and 38-2027, each applicant for a license to practice medicine and surgery shall:

(1)(a) Present proof that he or she is a graduate of an accredited school or college of medicine, (b) if a foreign medical graduate, provide a copy of a permanent certificate issued by the Educational Commission on Foreign Medical Graduates that is currently effective and relates to such applicant or provide such credentials as are necessary to certify that such foreign medical graduate has successfully passed the Visa Qualifying Examination or its successor or equivalent examination required by the United States Department of Health and Human Services and the United States Citizenship and Immigration Services, or (c) if a graduate of a foreign medical school who has successfully completed a program of American medical training designated as the Fifth Pathway and who additionally has successfully passed the Educational Commission on Foreign Medical Graduates examination but has not yet received the permanent certificate attesting to the same, provide such credentials as certify the same to the Division of Public Health of the Department of Health and Human Services;

(2) Present proof that he or she has served at least one year of graduate medical education approved by the board or, if a foreign medical graduate, present proof that he or she has served at least three years of graduate medical education approved by the board;

(3) Pass a licensing examination approved by the board covering appropriate medical subjects; and

(4) Present proof satisfactory to the department that he or she, within the three years immediately preceding the application for licensure, (a) has been in the active practice of the profession of medicine and surgery in some other state, a territory, the District of Columbia, or Canada for a period of one year, (b) has had at least one year of graduate medical education as described in subdivision (2) of this section, (c) has completed continuing education in medicine and surgery approved by the board, (d) has completed a refresher course in medicine and surgery approved by the board, or (e) has completed the special purposes examination approved by the board.

The practice of chiropractic and the practice of medicine are distinct professions with different licensing requirements. Nelsen v. Grzywa, 9 Neb. App. 702, 618 N.W.2d 472 (2000).



38-2026.01 Reentry license; issuance; qualifications; department; powers; supervision; conversion of license; period valid; renewal.

(1) The department, with the recommendation of the board, may issue a reentry license to a physician who has not actively practiced medicine for the two-year period immediately preceding the filing of an application for a reentry license or who has not otherwise maintained continued competency during such period as determined by the board.

(2) To qualify for a reentry license, the physician shall meet the same requirements for licensure as a regular licensee and submit to evaluations, assessments, and an educational program as required by the board.

(3) If the board conducts an assessment and determines that the applicant requires a period of supervised practice, the department, with the recommendation of the board, may issue a reentry license allowing the applicant to practice medicine under supervision as specified by the board. After satisfactory completion of the period of supervised practice as determined by the board, the reentry licensee may apply to the department to convert the reentry license to a license issued under section 38-2026.

(4) After an assessment and the completion of any educational program that has been prescribed, if the board determines that the applicant is competent and qualified to practice medicine without supervision, the department, with the recommendation of the board, may convert the reentry license to a license issued under section 38-2026.

(5) A reentry license shall be valid for one year and may be renewed for up to two additional years if approved by the department, with the recommendation of the board.

(6) The issuance of a reentry license shall not constitute a disciplinary action.



38-2027 Department; waiver of requirements; authorized; conditions; disciplinary action authorized.

(1) The department, with the recommendation of the board, may waive any requirement for more than one year of approved graduate medical education, as set forth in subdivision (2) of section 38-2026, if the applicant has served at least one year of graduate medical education approved by the board and if the following conditions are met:

(a) The applicant meets all other qualifications for a license to practice medicine and surgery;

(b) The applicant submits satisfactory proof that the issuance of a license based on the waiver of the requirement of more than one year of approved graduate medical education will not jeopardize the health, safety, and welfare of the citizens of this state; and

(c) The applicant submits proof that he or she will enter into the practice of medicine in a health profession shortage area designated as such by the Nebraska Rural Health Advisory Commission immediately upon obtaining a license to practice medicine and surgery based upon a waiver of the requirement for more than one year of graduate medical education.

(2) A license issued on the basis of such a waiver shall be subject to the limitation that the licensee continue in practice in the health profession shortage area and such other limitations, if any, deemed appropriate under the circumstances by the director, with the recommendation of the board, which may include, but shall not be limited to, supervision by a medical practitioner, training, education, and scope of practice. After two years of practice under a limited license issued on the basis of a waiver of the requirement of more than one year of graduate medical education, a licensee may apply to the department for removal of the limitations. The director, with the recommendation of the board, may grant or deny such application or may continue the license with limitations.

(3) In addition to any other grounds for disciplinary action against the license contained in the Uniform Credentialing Act, the department may take disciplinary action against a license granted on the basis of a waiver of the requirement of more than one year of graduate medical education for violation of the limitations on the license.



38-2028 Reciprocity; requirements; military spouse; temporary license.

(1) An applicant for a license to practice medicine and surgery based on a license in another state or territory of the United States or the District of Columbia shall comply with the requirements of the Interstate Medical Licensure Compact beginning on the effective date of the compact or meet the standards set by the board pursuant to section 38-126, except that an applicant who has not passed one of the licensing examinations specified in the rules and regulations but has been duly licensed to practice medicine and surgery in some other state or territory of the United States of America or in the District of Columbia and obtained that license based upon a state examination, as approved by the board, may be issued a license by the department, with the recommendation of the board, to practice medicine and surgery.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2029 Practice as osteopathic physicians, defined.

(1) For purposes of the Uniform Credentialing Act, the following classes of persons shall be deemed to be engaged in practice as osteopathic physicians:

(a) Persons publicly professing to be osteopathic physicians or publicly professing to assume the duties incident to the practice of osteopathic physicians; and

(b) Persons who are graduates of a school or college of osteopathic medicine and who treat human ailments by that system of the healing art which was advocated and taught by the school or college of osteopathic medicine from which such person graduated at the time of his or her graduation as determined by the department, with the recommendation of the board.

(2) No license issued to osteopathic physicians under the Medicine and Surgery Practice Act shall authorize the person so licensed to perform surgical procedures except those usually performed by general practitioners, as determined by the department, with the recommendation of the board.

(3) Nothing in this section shall be construed to prohibit an osteopathic physician licensed in accordance with the act from serving as an assistant in surgery more complex than that usually performed by general practitioners, as determined by the department, with the recommendation of the board, when such surgery is performed by an osteopathic physician licensed pursuant to section 38-2032 or by an osteopathic physician or doctor of medicine licensed pursuant to section 38-2026. In no event shall this section or section 38-2032 be construed as authorizing any physician to engage in any procedure which he or she is not qualified by training to perform according to the standards prevailing in the State of Nebraska at the time.

(4) Persons who are licensed to practice as osteopathic physicians who have demonstrated to the department, with the recommendation of the board, that they have acquired adequate training and knowledge for such purpose and have been so authorized by the department, with the recommendation of the board, may prescribe and administer drugs and medicines.

Osteopath may operate hospital. Morgan v. State, 155 Neb. 247, 51 N.W.2d 382 (1952).

The practice of osteopathy consists of a system of manipulation of the limbs and body of the patient with the hands by kneading, rubbing or pressing upon the parts of the body. State ex rel. Johnson v. Wagner, 139 Neb. 471, 297 N.W. 906 (1941).

The practice of osteopathy is regulated by statute and requires a license. Harvey v. State, 96 Neb. 786, 148 N.W. 924 (1914).



38-2030 Practice as osteopathic physicians; persons excepted.

For purposes of the Uniform Credentialing Act, the following classes of persons shall not be construed as engaged in practice as osteopathic physicians:

(1) Licensed physicians and surgeons, podiatrists, nurses, and dentists who are exclusively engaged in the practice of their respective professions;

(2) Physicians and surgeons who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment; and

(3) Osteopathic physicians licensed in another state when incidentally called into this state in consultation with a licensed physician or an osteopathic physician licensed in this state.



38-2031 Osteopathic physician; license; requirements.

Every applicant for a license to practice as an osteopathic physician shall (1) present proof of having completed a four-year course in an accredited high school or its equivalent, (2) present proof of having graduated from an accredited school or college of osteopathic medicine, and (3) pass an examination, as approved by the board, in the science of osteopathy and the practice of the same.



38-2032 Osteopathic physician; license; additional requirements.

(1) If a person (a) has graduated from an accredited school or college of osteopathic medicine since January 1, 1963, (b) meets all statutory requirements for licensure as an osteopathic physician, (c) has served one year of internship or its equivalent at an institution approved for such training by the board, (d) after his or her internship, has taken and passed the examination provided in section 38-2026, and (e) presents proof satisfactory to the department, with the recommendation of the board, that he or she, within the three years immediately preceding the application for licensure, (i) has been in the active practice of the profession of osteopathic medicine and surgery in some other state, a territory, the District of Columbia, or Canada for a period of one year, (ii) has had one year of graduate medical education as described in subdivision (1)(c) of this section, (iii) has completed continuing education in medicine and surgery or osteopathic medicine and surgery approved by the board, (iv) has completed a refresher course in medicine and surgery or osteopathic medicine and surgery approved by the board, or (v) has completed the special purposes examination approved by the board, such person, upon making application therefor, shall receive a license as a Doctor of Osteopathic Medicine and Surgery which shall qualify such person to practice osteopathic medicine and surgery.

(2) With respect to persons who have graduated from an accredited school or college of osteopathic medicine prior to January 1, 1963, the department, with the recommendation of the board, may issue a license to practice osteopathic medicine and surgery to any such graduate who meets all the requirements for issuance of such license except graduation from an accredited school or college of osteopathic medicine after January 1, 1963.



38-2033 Osteopathic physician; license; scope.

(1) With respect to licenses issued pursuant to sections 38-2031 and 38-2032 and any renewals thereof, the department shall designate the extent of such practice as follows:

(a) License to practice as an osteopathic physician; or

(b) License to practice osteopathic medicine and surgery.

(2) Every license issued under sections 38-2031 and 38-2032 shall confer upon the holder thereof the right to practice osteopathic medicine and surgery as taught in the schools or colleges of osteopathic medicine recognized by the American Osteopathic Association in the manner and to the extent provided by such license.

The practice of obstetrics and the use of anaesthetics, though not within the definition of osteopathy, has by legislative action been included within the scope of the license to practice osteopathy. State ex rel. Johnson v. Wagner, 139 Neb. 471, 297 N.W. 906 (1941).



38-2034 Applicant; reciprocity; requirements; military spouse; temporary license.

(1) An applicant for a license to practice osteopathic medicine and surgery based on a license in another state or territory of the United States or the District of Columbia shall comply with the requirements of the Interstate Medical Licensure Compact beginning on the effective date of the compact or meet the standards set by the board pursuant to section 38-126, except that an applicant who has not passed one of the licensing examinations specified in the rules and regulations but has been duly licensed to practice osteopathic medicine and surgery in some other state or territory of the United States of America or in the District of Columbia and obtained that license based upon a state examination, as approved by the board, may be issued a license by the department, upon the recommendation of the board, to practice osteopathic medicine and surgery.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2035 Applicant; examination; retaking examination.

Applicants for licensure in medicine and surgery and osteopathic medicine and surgery shall pass the licensing examination. An applicant who fails to pass any part of the licensing examination within four attempts shall complete one additional year of postgraduate medical education at an accredited school or college of medicine or osteopathic medicine. All parts of the licensing examination shall be successfully completed within ten years. An applicant who fails to successfully complete the licensing examination within the time allowed shall retake that part of the examination which was not completed within the time allowed.



38-2036 Physician locum tenens; issuance authorized; conditions; term.

A physician locum tenens may be issued by the department, with the recommendation of the board, to an individual who holds an active license to practice medicine and surgery or osteopathic medicine and surgery in another state when circumstances indicate a need for the issuance of a physician locum tenens in the State of Nebraska. A physician locum tenens may be issued for a period not to exceed ninety days in any twelve-month period.



38-2037 Additional grounds for disciplinary action.

In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a license to practice medicine and surgery or osteopathic medicine and surgery or a license to practice as a physician assistant may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or licensee fails to comply with the provisions of section 71-603.01, 71-604, 71-605, or 71-606 relating to the signing of birth and death certificates.



38-2038 Temporary educational or visiting faculty permit; use.

The holder of a temporary educational permit or of a visiting faculty permit shall be entitled to practice medicine and surgery and any of its allied specialties, including prescribing medicine and controlled substances, while serving in graduate medical education, a fellowship, or a refresher course in the State of Nebraska, but neither the holder of a temporary educational permit nor the holder of a visiting faculty permit shall be qualified to engage in the practice of medicine and surgery or any of its allied specialties within the State of Nebraska and outside of the assigned graduate medical education, fellowship, refresher course, teaching program, or research program.



38-2039 Temporary educational permit; application; department; duties.

Before granting any temporary educational permit, the department, with the recommendation of the board, shall ascertain that an authorized provider of graduate medical education, a fellowship, or a refresher course has requested the issuance of a temporary educational permit for an applicant to participate in its graduate medical education, fellowship, or refresher course for the period involved.



38-2040 Visiting faculty permit; application; department; duties.

Before a visiting faculty permit is issued, the department, with the recommendation of the board, shall determine that an accredited school or college of medicine in the State of Nebraska has requested issuance of a visiting faculty permit for the individual involved to serve as a member of the faculty of such school or college of medicine. Any application for issuing a visiting faculty permit shall outline the faculty duties to be performed pursuant to the permit.



38-2041 Temporary educational or visiting faculty permits; recommend, when.

The recommendation of the board for the issuance of any temporary educational permits or any visiting faculty permits shall be made at regular meetings of such board, but the chairperson or one other member of the board shall have the power to recommend the issuance of such permits between the meetings of the board.



38-2042 Temporary educational or visiting faculty permit; duration; renewal.

The duration of any temporary educational or visiting faculty permit shall be determined by the department but in no case shall it be in excess of one year. The permit may be renewed annually as long as the holder of a temporary educational permit is still enrolled and participating in the program of supervised educational training or as long as the holder of a visiting faculty permit is still teaching students of medicine or conducting research.



38-2043 Temporary educational or visiting faculty permit; disciplinary action; grounds.

Any temporary educational or visiting faculty permit may be suspended, limited, or revoked by the department, with the recommendation of the board, at any time upon a finding that the reasons for issuing such permit no longer exist or that the person to whom such permit has been issued is no longer qualified to hold such permit.



38-2044 Temporary educational permit; to whom issued; qualifications.

A temporary educational permit may be issued to graduates of foreign schools or colleges of medicine or to individuals if the applicant, in addition to meeting the other requirements for the issuance of such permit, presents to the department a copy of a permanent certificate of the Educational Commission on Foreign Medical Graduates currently effective and relating to such applicant or, in lieu thereof, such credentials as are necessary to certify to successful passage of the Visa Qualifying Examination, or its successor or equivalent examination, required by the United States Department of Health and Human Services and the United States Citizenship and Immigration Services or, if a graduate of a foreign medical school who has successfully completed a program of American medical training designated as the Fifth Pathway and who additionally has successfully passed the Educational Commission on Foreign Medical Graduates examination but has not yet received a permanent certificate attesting to the same, and provides such credentials as are necessary to certify the same to the department, at such time as the department, with the recommendation of the board, determines, and, if so directed by the department, passes an examination approved by the board to measure his or her clinical competence to proceed to advanced training before advancing beyond the initial phase of the training program, and if such examination is required, pays the required fee.



38-2045 Visiting faculty permit; issuance; conditions.

A visiting faculty permit may be issued to graduates of foreign schools or colleges of medicine or to individuals if an accredited college or school of medicine in the State of Nebraska has requested that such permit be issued. It shall not be necessary for such applicant to provide a certificate of the Educational Commission on Foreign Medical Graduates as required in the case of temporary educational permits. If directed by the department an applicant for a visiting faculty permit may be required to pass an examination approved by the board to measure his or her clinical competence to practice medicine and if such examination is required the applicant shall pay the required fee.



38-2046 Physician assistants; legislative findings.

The Legislature finds that:

(1) In its concern with the geographic maldistribution of health care services in Nebraska it is essential to develop additional health personnel; and

(2) It is essential to encourage the more effective utilization of the skills of physicians by enabling them to delegate health care tasks to qualified physician assistants when such delegation is consistent with the patient's health and welfare.

It is the intent of the Legislature to encourage the utilization of such physician assistants by physicians.



38-2047 Physician assistants; services performed; supervision requirements.

(1) A physician assistant may perform medical services that (a) are delegated by and provided under the supervision of a licensed physician, (b) are appropriate to the level of competence of the physician assistant, (c) form a component of the supervising physician's scope of practice, and (d) are not otherwise prohibited by law.

(2) A physician assistant shall be considered an agent of his or her supervising physician in the performance of practice-related activities delegated by the supervising physician, including, but not limited to, ordering diagnostic, therapeutic, and other medical services.

(3) Each physician assistant and his or her supervising physician shall be responsible to ensure that (a) the scope of practice of the physician assistant is identified, (b) the delegation of medical tasks is appropriate to the level of competence of the physician assistant, (c) the relationship of and access to the supervising physician is defined, and (d) a process for evaluation of the performance of the physician assistant is established.

(4) A physician assistant may pronounce death and may complete and sign death certificates and any other forms if such acts are within the scope of practice of the physician assistant, are delegated by his or her supervising physician, and are not otherwise prohibited by law.

(5) In order for a physician assistant to practice in a hospital, (a) his or her supervising physician shall be a member of the medical staff of the hospital, (b) the physician assistant shall be approved by the governing board of the hospital, and (c) the physician assistant shall comply with applicable hospital policies, including, but not limited to, reasonable requirements that the physician assistant and the supervising physician maintain professional liability insurance with such coverage and limits as established by the governing board of the hospital.

(6) For physician assistants with less than two years of experience, the department, with the recommendation of the board, shall adopt and promulgate rules and regulations establishing minimum requirements for the personal presence of the supervising physician, stated in hours or percentage of practice time, and may provide different minimum requirements for the personal presence of the supervising physician based on the geographic location of the supervising physician's primary and other practice sites and other factors the board deems relevant.

(7) A physician assistant may render services in a setting geographically remote from the supervising physician, except that a physician assistant with less than two years of experience shall comply with standards of supervision established in rules and regulations adopted and promulgated under the Medicine and Surgery Practice Act. The board may consider an application for waiver of the standards and may waive the standards upon a showing of good cause by the supervising physician. The department may adopt and promulgate rules and regulations establishing minimum requirements for such waivers.



38-2048 Physician assistants; trainee; services performed.

Notwithstanding any other provision of law, a trainee may perform medical services when he or she renders such services within the scope of an approved program.



38-2049 Physician assistants; licenses; temporary licenses; issuance; military spouse; temporary license.

(1) The department, with the recommendation of the board, shall issue licenses to persons who are graduates of an approved program and have passed a proficiency examination.

(2) The department, with the recommendation of the board, shall issue temporary licenses under this subsection to persons who have successfully completed an approved program but who have not yet passed a proficiency examination. Any temporary license issued pursuant to this subsection shall be issued for a period not to exceed one year and under such conditions as determined by the department, with the recommendation of the board. The temporary license issued under this subsection may be extended by the department, with the recommendation of the board.

(3) Physician assistants approved by the board prior to April 16, 1985, shall not be required to complete the proficiency examination.

(4) An applicant who is a military spouse applying for a license to practice as a physician assistant may apply for a temporary license as provided in section 38-129.01.



38-2050 Physician assistants; supervision; supervising physician; requirements; agreement.

(1) To be a supervising physician, a person shall:

(a) Be licensed to practice medicine and surgery under the Uniform Credentialing Act;

(b) Have no restriction imposed by the board on his or her ability to supervise a physician assistant; and

(c) Maintain an agreement with the physician assistant as provided in subsection (2) of this section.

(2)(a) An agreement between a supervising physician and a physician assistant shall (i) provide that the supervising physician will exercise supervision over the physician assistant in accordance with the Medicine and Surgery Practice Act and the rules and regulations adopted and promulgated under the act relating to such agreements, (ii) define the scope of practice of the physician assistant, (iii) provide that the supervising physician will retain professional and legal responsibility for medical services rendered by the physician assistant pursuant to such agreement, and (iv) be signed by the supervising physician and the physician assistant.

(b) The supervising physician shall keep the agreement on file at his or her primary practice site, shall keep a copy of the agreement on file at each practice site where the physician assistant provides medical services, and shall make the agreement available to the board and the department upon request.

(3) Supervision of a physician assistant by a supervising physician shall be continuous but shall not require the physical presence of the supervising physician at the time and place that the services are rendered.

(4) A supervising physician may supervise no more than four physician assistants at any one time. The board may consider an application for waiver of this limit and may waive the limit upon a showing that the supervising physician meets the minimum requirements for the waiver. The department may adopt and promulgate rules and regulations establishing minimum requirements for such waivers.



38-2051 Repealed. Laws 2009, LB 195, § 111.



38-2052 Physician assistants; misrepresentation; penalty.

Any person who has not been licensed by the department, with the recommendation of the board, and who holds himself or herself out as a physician assistant, or who uses any other term to indicate or imply that he or she is a physician assistant, shall be guilty of a Class IV felony.



38-2053 Physician assistants; negligent acts; liability.

Any physician or physician groups utilizing physician assistants shall be liable for any negligent acts or omissions of physician assistants while acting under their supervision and control.



38-2054 Physician assistants; licensed; not engaged in unauthorized practice of medicine.

Any physician assistant who is licensed and who renders services under the supervision and control of a licensed physician as provided by the Medicine and Surgery Practice Act shall not be construed to be engaged in the unauthorized practice of medicine.



38-2055 Physician assistants; prescribe drugs and devices; restrictions.

A physician assistant may prescribe drugs and devices as delegated to do so by a supervising physician. Any limitation placed by the supervising physician on the prescribing authority of the physician assistant shall be recorded on the physician assistant's scope of practice agreement established pursuant to rules and regulations adopted and promulgated under the Medicine and Surgery Practice Act. All prescriptions and prescription container labels shall bear the name of the physician assistant and, if required for purposes of reimbursement, the name of the supervising physician. A physician assistant to whom has been delegated the authority to prescribe controlled substances shall obtain a federal Drug Enforcement Administration registration number.



38-2056 Physician Assistant Committee; created; membership; powers and duties; per diem; expenses.

(1) There is hereby created the Physician Assistant Committee which shall review and make recommendations to the board regarding all matters relating to physician assistants that come before the board. Such matters shall include, but not be limited to, (a) applications for licensure, (b) physician assistant education, (c) scope of practice, (d) proceedings arising pursuant to sections 38-178 and 38-179, (e) physician assistant licensure and supervising physician requirements, and (f) continuing competency. The committee shall be directly responsible to the board.

(2) The committee shall be appointed by the State Board of Health and shall be composed of two physician assistants, one supervising physician, one member of the Board of Medicine and Surgery, and one public member. The chairperson of the committee shall be elected by a majority vote of the committee members.

(3) At the expiration of the four-year terms of the members serving on December 1, 2008, appointments shall be for five-year terms. Members shall serve no more than two consecutive full five-year terms. Reappointments shall be made by the State Board of Health.

(4) The committee shall meet on a regular basis and committee members shall, in addition to necessary traveling and lodging expenses, receive a per diem for each day actually engaged in the discharge of his or her duties, including compensation for the time spent in traveling to and from the place of conducting business. Traveling and lodging expenses shall be reimbursed on the same basis as provided in sections 81-1174 to 81-1177. The compensation shall not exceed fifty dollars per day and shall be determined by the committee with the approval of the department.



38-2057 Acupuncture; exemptions.

The provisions of the Medicine and Surgery Practice Act relating to acupuncture do not apply to:

(1) Any other health care practitioner credentialed under the Uniform Credentialing Act practicing within the scope of his or her profession;

(2) A student practicing acupuncture under the supervision of a person licensed to practice acupuncture under the Uniform Credentialing Act as part of a course of study approved by the department; or

(3) The practice of acupuncture by any person licensed or certified to practice acupuncture in any other jurisdiction when practicing in an educational seminar sponsored by a state-approved acupuncture or professional organization if the practice is supervised directly by a person licensed to practice acupuncture under the Uniform Credentialing Act.



38-2058 Acupuncture; license required; standard of care.

It is unlawful to practice acupuncture on a person in this state unless the acupuncturist is licensed to practice acupuncture under the Uniform Credentialing Act. An acupuncturist licensed under the Uniform Credentialing Act shall provide the same standard of care to patients as that provided by a person licensed under the Uniform Credentialing Act to practice medicine and surgery, osteopathy, or osteopathic medicine and surgery. An acupuncturist licensed under the Uniform Credentialing Act shall refer a patient to an appropriate practitioner when the problem of the patient is beyond the training, experience, or competence of the acupuncturist.



38-2059 Acupuncture; consent required.

The practice of acupuncture shall not be performed upon any person except with the voluntary and informed consent of such person. Information provided in connection with obtaining such informed consent shall include, but not be limited to, the following:

(1) The distinctions and differences between the practice of acupuncture and the practice of medicine;

(2) The disclosure that an acupuncturist is not licensed to practice medicine or to make a medical diagnosis of the person's disease or condition and that a physician should be consulted for such medical diagnosis;

(3) The nature and the purpose of the acupuncture treatment; and

(4) Any medical or other risks associated with such treatment.



38-2060 Acupuncture; license requirements.

At the time of application for an initial license to practice acupuncture, the applicant shall present to the department proof that he or she:

(1) Has graduated from, after having successfully completed the acupuncture curriculum requirements of, a formal, full-time acupuncture program at a university, college, or school of acupuncture approved by the board which includes at least one thousand seven hundred twenty-five hours of entry-level acupuncture education consisting of a minimum of one thousand didactic and five hundred clinical hours;

(2) Has successfully passed an acupuncture examination approved by the board which shall include a comprehensive written examination in acupuncture theory, diagnosis and treatment technique, and point location; and

(3) Has successfully completed a clean-needle technique course approved by the board.



38-2061 Fees.

The department shall establish and collect fees for credentialing under the Medicine and Surgery Practice Act as provided in sections 38-151 to 38-157.



38-2062 Anatomic pathology service; unprofessional conduct.

(1) It shall be unprofessional conduct for any physician who orders but does not supervise or perform a component of an anatomic pathology service to fail to disclose in any bill for such service presented to a patient, entity, or person:

(a) The name and address of the physician or laboratory that provided the anatomic service; and

(b) The actual amount paid or to be paid for each anatomic pathology service provided to the patient by the physician or laboratory that performed the service.

(2) For purposes of this section, anatomic pathology service means:

(a) Blood-banking services performed by pathologists;

(b) Cytopathology, which means the microscopic examination of cells from the following: Fluids; aspirates; washings; brushings; or smears, including the Pap test examination performed by a physician or under the supervision of a physician;

(c) Hematology, which means the microscopic evaluation of bone marrow aspirates and biopsies performed by a physician or under the supervision of a physician and peripheral blood smears when the attending or treating physician or technologist requests that a blood smear be reviewed by the pathologist;

(d) Histopathology or surgical pathology, which means the gross and microscopic examination and histologic processing of organ tissue performed by a physician or under the supervision of a physician; and

(e) Subcellular pathology and molecular pathology.

(3) For purposes of this section, anatomic pathology service does not include the initial collection or packaging of the specimen for transport.



38-2101 Act, how cited.

Sections 38-2101 to 38-2139 shall be known and may be cited as the Mental Health Practice Act.



38-2102 Legislative findings.

The Legislature finds that, because many mental health practitioners are not regulated in this state, anyone may offer mental health services by using an unrestricted title and that there is no means for identifying qualified practitioners, for enforcing professional standards, or for holding such practitioners accountable for their actions. Therefor the Legislature determines that, in the interest of consumer protection and for the protection of public health, safety, and welfare, individuals should be provided a means by which they can be assured that their selection of a mental health practitioner is based on sound criteria and that the activities of those persons who by any title may offer or deliver therapeutic mental health services should be regulated.

The purpose of licensing mental health practitioners is to provide for an omnibus title for such persons and to provide for associated certification of social workers, master social workers, professional counselors, and marriage and family therapists.



38-2103 Definitions, where found.

For purposes of the Mental Health Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2104 to 38-2119 apply.



38-2104 Approved educational program, defined.

Approved educational program means a program of education and training approved by the board. Such approval may be based on the program's accreditation by an accrediting agency or on standards established by the board in the manner and form provided in section 38-133.



38-2105 Board, defined.

Board means the Board of Mental Health Practice.



38-2106 Certified marriage and family therapist, defined.

Certified marriage and family therapist means a person who is certified to practice marriage and family therapy pursuant to the Uniform Credentialing Act and who holds a current certificate issued by the department.



38-2107 Certified master social work, defined.

Certified master social work means the specialized application of social work values, knowledge, principles, and methods in all areas of social work practice. Certified master social work may include the private, independent, and autonomous practice of social work.



38-2108 Certified master social worker, defined.

Certified master social worker means a person who meets the standards established in subsection (1) of section 38-2128 and who holds a current certificate issued by the department.



38-2109 Certified professional counselor, defined.

Certified professional counselor means a person who is certified to practice professional counseling pursuant to the Uniform Credentialing Act and who holds a current certificate issued by the department.



38-2110 Certified social work, defined.

Certified social work means the professional application of social work values, knowledge, principles, and methods in all areas of social work practice, except that certified social work shall not include private, independent, and autonomous practice of social work.



38-2111 Certified social worker, defined.

Certified social worker means a person who meets the standards established in subsection (2) of section 38-2128 and who holds a current certificate issued by the department.



38-2112 Consultation, defined.

Consultation means a professional collaborative relationship between a licensed mental health practitioner and a consultant who is a psychologist licensed to engage in the practice of psychology as provided in section 38-3111, a qualified physician, or a licensed independent mental health practitioner in which (1) the consultant makes a diagnosis based on information supplied by the licensed mental health practitioner and any additional assessment deemed necessary by the consultant and (2) the consultant and the licensed mental health practitioner jointly develop a treatment plan which indicates the responsibility of each professional for implementing elements of the plan, updating the plan, and assessing the client's progress.



38-2113 Independent mental health practice, defined.

(1) Independent mental health practice means the provision of treatment, assessment, psychotherapy, counseling, or equivalent activities to individuals, couples, families, or groups for behavioral, cognitive, social, mental, or emotional disorders, including interpersonal or personal situations.

(2) Independent mental health practice includes diagnosing major mental illness or disorder, using psychotherapy with individuals suspected of having major mental or emotional disorders, or using psychotherapy to treat the concomitants of organic illness, with or without consultation with a qualified physician or licensed psychologist.

(3) Independent mental health practice does not include the practice of psychology or medicine, prescribing drugs or electroconvulsive therapy, treating physical disease, injury, or deformity, or measuring personality or intelligence for the purpose of diagnosis or treatment planning.



38-2114 Marriage and family therapy, defined.

Marriage and family therapy means the assessment and treatment of mental and emotional disorders, whether cognitive, affective, or behavioral, within the context of marriage and family systems through the professional application of psychotherapeutic and family systems theories and techniques in the delivery of services to individuals, couples, and families for the purpose of treating such disorders.



38-2115 Mental health practice, defined; limitation on practice.

(1) Mental health practice means the provision of treatment, assessment, psychotherapy, counseling, or equivalent activities to individuals, couples, families, or groups for behavioral, cognitive, social, mental, or emotional disorders, including interpersonal or personal situations.

(2) Mental health practice does not include:

(a) The practice of psychology or medicine;

(b) Prescribing drugs or electroconvulsive therapy;

(c) Treating physical disease, injury, or deformity;

(d) Diagnosing major mental illness or disorder except in consultation with a qualified physician, a psychologist licensed to engage in the practice of psychology as provided in section 38-3111, or a licensed independent mental health practitioner;

(e) Measuring personality or intelligence for the purpose of diagnosis or treatment planning;

(f) Using psychotherapy with individuals suspected of having major mental or emotional disorders except in consultation with a qualified physician, a licensed psychologist, or a licensed independent mental health practitioner; or

(g) Using psychotherapy to treat the concomitants of organic illness except in consultation with a qualified physician or licensed psychologist.

(3) Mental health practice includes the initial assessment of organic mental or emotional disorders for the purpose of referral or consultation.

(4) Nothing in sections 38-2114, 38-2118, and 38-2119 shall be deemed to constitute authorization to engage in activities beyond those described in this section. Persons certified under the Mental Health Practice Act but not licensed under section 38-2122 shall not engage in mental health practice.



38-2116 Mental health practitioner, independent mental health practitioner, defined; use of titles.

(1) Mental health practitioner means a person who holds himself or herself out as a person qualified to engage in mental health practice or a person who offers or renders mental health practice services. Independent mental health practitioner means a person who holds himself or herself out as a person qualified to engage in independent mental health practice or a person who offers or renders independent mental health practice services.

(2) A person who is licensed as a mental health practitioner and certified as a master social worker may use the title licensed clinical social worker. A person who is licensed as a mental health practitioner and certified as a professional counselor may use the title licensed professional counselor. A person who is licensed as a mental health practitioner and certified as a marriage and family therapist may use the title licensed marriage and family therapist. No person shall use the title licensed clinical social worker, licensed professional counselor, or licensed marriage and family therapist unless he or she is licensed and certified as provided in this subsection.

(3) A person who is licensed as an independent mental health practitioner and certified as a master social worker may use the title licensed independent clinical social worker. A person who is licensed as an independent mental health practitioner and certified as a professional counselor may use the title licensed independent professional counselor. A person who is licensed as an independent mental health practitioner and certified as a marriage and family therapist may use the title licensed independent marriage and family therapist. No person shall use the title licensed independent clinical social worker, licensed independent professional counselor, or licensed independent marriage and family therapist unless he or she is licensed and certified as provided in this subsection.

(4) A mental health practitioner shall not represent himself or herself as a physician or psychologist and shall not represent his or her services as being medical or psychological in nature. An independent mental health practitioner shall not represent himself or herself as a physician or psychologist.



38-2117 Mental health program, defined.

Mental health program means an educational program in a field such as, but not limited to, social work, professional counseling, marriage and family therapy, human development, psychology, or family relations, the content of which contains an emphasis on therapeutic mental health and course work in psychotherapy and the assessment of mental disorders.



38-2118 Professional counseling, defined.

Professional counseling means the assessment and treatment of mental and emotional disorders within the context of professional counseling theory and practice of individuals, couples, families, or groups and includes, but is not limited to:

(1) Assisting individuals or groups through the counseling relationship to develop understanding, define goals, plan action, and change behavior with the goal of reflecting interests, abilities, aptitudes, and needs as they are related to personal and social concerns, educational progress, and occupations;

(2) Appraisal activities which shall mean selecting, administering, scoring, and interpreting instruments designed to assess a person's aptitudes, attitudes, abilities, achievements, interests, and personal characteristics, except that nothing in this subdivision shall be construed to authorize a certified professional counselor to engage in the practice of clinical psychology as defined in section 38-3111;

(3) Referral activities which evaluate data to identify which persons or groups may better be served by other specialists;

(4) Research activities which shall mean reporting, designing, conducting, or consulting on research in counseling with human subjects;

(5) Therapeutic, vocational, or personal rehabilitation in relationship to adapting to physical, emotional, or intellectual disability; and

(6) Consulting on any activity listed in this section.



38-2119 Social work practice or the practice of social work, defined.

(1) Social work practice or the practice of social work means the professional activity of helping individuals, groups, and families or larger systems such as organizations and communities to improve, restore, or enhance their capacities for personal and social functioning and the professional application of social work values, knowledge, principles, and methods in the following areas of practice:

(a) Information, resource identification and development, and referral services;

(b) Preparation and evaluation of psychosocial assessments and development of social work service plans;

(c) Case management, coordination, and monitoring of social work service plans in the areas of personal, social, or economic resources, conditions, or problems;

(d) Development, implementation, and evaluation of social work programs and policies;

(e) Supportive contacts to assist individuals and groups with personal adjustment to crisis, transition, economic change, or a personal or family member's health condition, especially in the area of services given in hospitals, health clinics, home health agencies, schools, shelters for the homeless, shelters for the urgent care of victims of sexual assault, child abuse, elder abuse, or domestic violence, nursing homes, and correctional facilities. Nothing in this subdivision shall be construed to prevent charitable and religious organizations, the clergy, governmental agencies, hospitals, health clinics, home health agencies, schools, shelters for the homeless, shelters for the urgent care of victims of sexual assault, child abuse, elder abuse, or domestic violence, nursing homes, or correctional facilities from providing supportive contacts to assist individuals and groups with adjustment to crisis, transition, economic change, or personal or a family member's health condition if such persons or organizations do not represent themselves to be social workers;

(f) Social casework for and prevention of psychosocial dysfunction, disability, or impairment; and

(g) Social work research, consultation, and education.

(2) Social work practice does not include the following:

(a) The measuring and testing of personality or intelligence;

(b) Accepting fees or compensation for the treatment of disease, injury, or deformity of persons by drugs, surgery, or any manual or mechanical treatment whatsoever;

(c) Prescribing drugs or electroconvulsive therapy; and

(d) Treating organic diseases or major psychiatric diseases.

(3) A certified master social worker who practices within the confines of this section shall not be required to be licensed as a mental health practitioner.



38-2120 Board; membership; qualifications.

The board shall consist of eight professional members and two public members appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165. Two professional members shall be certified master social workers, two professional members shall be certified professional counselors, two professional members shall be certified marriage and family therapists, and two professional members shall be licensed mental health practitioners that do not hold an associated certification.



38-2121 License; required; exceptions.

The requirement to be licensed as a mental health practitioner pursuant to the Uniform Credentialing Act in order to engage in mental health practice shall not be construed to prevent:

(1) Qualified members of other professions who are licensed, certified, or registered by this state from practice of any mental health activity consistent with the scope of practice of their respective professions;

(2) Alcohol and drug counselors who are licensed by the Division of Public Health of the Department of Health and Human Services and problem gambling counselors who are certified by the Department of Health and Human Services prior to July 1, 2013, or by the Nebraska Commission on Problem Gambling beginning on July 1, 2013, from practicing their profession. Such exclusion shall include students training and working under the supervision of an individual qualified under section 38-315;

(3) Any person employed by an agency, bureau, or division of the federal government from discharging his or her official duties, except that if such person engages in mental health practice in this state outside the scope of such official duty or represents himself or herself as a licensed mental health practitioner, he or she shall be licensed;

(4) Teaching or the conduct of research related to mental health services or consultation with organizations or institutions if such teaching, research, or consultation does not involve the delivery or supervision of mental health services to individuals or groups of individuals who are themselves, rather than a third party, the intended beneficiaries of such services;

(5) The delivery of mental health services by:

(a) Students, interns, or residents whose activities constitute a part of the course of study for medicine, psychology, nursing, school psychology, social work, clinical social work, counseling, marriage and family therapy, or other health care or mental health service professions; or

(b) Individuals seeking to fulfill postgraduate requirements for licensure when those individuals are supervised by a licensed professional consistent with the applicable regulations of the appropriate professional board;

(6) Duly recognized members of the clergy from providing mental health services in the course of their ministerial duties and consistent with the codes of ethics of their profession if they do not represent themselves to be mental health practitioners;

(7) The incidental exchange of advice or support by persons who do not represent themselves as engaging in mental health practice, including participation in self-help groups when the leaders of such groups receive no compensation for their participation and do not represent themselves as mental health practitioners or their services as mental health practice;

(8) Any person providing emergency crisis intervention or referral services or limited services supporting a service plan developed by and delivered under the supervision of a licensed mental health practitioner, licensed physician, or a psychologist licensed to engage in the practice of psychology if such persons are not represented as being licensed mental health practitioners or their services are not represented as mental health practice; or

(9) Staff employed in a program designated by an agency of state government to provide rehabilitation and support services to individuals with mental illness from completing a rehabilitation assessment or preparing, implementing, and evaluating an individual rehabilitation plan.



38-2122 Mental health practitioner; qualifications.

A person shall be qualified to be a licensed mental health practitioner if he or she:

(1) Has received a master's or doctorate degree that consists of course work and training which was primarily therapeutic mental health in content and included a practicum or internship and was from an approved educational program. Practicums or internships completed after September 1, 1995, must include a minimum of three hundred clock hours of direct client contact under the supervision of a qualified physician, a licensed psychologist, or a licensed mental health practitioner;

(2) Has successfully completed three thousand hours of supervised experience in mental health practice of which fifteen hundred hours were in direct client contact in a setting where mental health services were being offered and the remaining fifteen hundred hours included, but were not limited to, review of client records, case conferences, direct observation, and video observation. For purposes of this subdivision, supervised means monitored by a qualified physician, a licensed clinical psychologist, or a certified master social worker, certified professional counselor, or marriage and family therapist qualified for certification on September 1, 1994, for any hours completed before such date or by a qualified physician, a psychologist licensed to engage in the practice of psychology, or a licensed mental health practitioner for any hours completed after such date, including evaluative face-to-face contact for a minimum of one hour per week. Such three thousand hours shall be accumulated after completion of the master's or doctorate degree and during the five years immediately preceding the application for licensure; and

(3) Has satisfactorily passed an examination approved by the board. An individual who by reason of educational background is eligible for certification as a certified master social worker, a certified professional counselor, or a certified marriage and family therapist shall take and pass a certification examination approved by the board before becoming licensed as a mental health practitioner.



38-2123 Provisional mental health practitioner license; qualifications; application; expiration; disclosure required.

(1) A person who needs to obtain the required three thousand hours of supervised experience in mental health practice as specified in section 38-2122 to qualify for a mental health practitioner license shall obtain a provisional mental health practitioner license. To qualify for a provisional mental health practitioner license, such person shall:

(a) Have a master's or doctorate degree that consists of course work and training which was primarily therapeutic mental health in content and included a practicum or internship and was from an approved educational program as specified in such section;

(b) Apply prior to earning the three thousand hours of supervised experience; and

(c) Pay the provisional mental health practitioner license fee.

(2) A provisional mental health practitioner license shall expire upon receipt of licensure as a mental health practitioner or five years after the date of issuance, whichever comes first.

(3) A person who holds a provisional mental health practitioner license shall inform all clients that he or she holds a provisional license and is practicing mental health under supervision and shall identify the supervisor. Failure to make such disclosure is a ground for discipline as set forth in section 38-2139.



38-2124 Independent mental health practitioner; qualifications.

(1) No person shall hold himself or herself out as an independent mental health practitioner unless he or she is licensed as such by the department. A person shall be qualified to be a licensed independent mental health practitioner if he or she:

(a)(i)(A) Graduated with a master's or doctoral degree from an educational program which is accredited, at the time of graduation or within four years after graduation, by the Council for Accreditation of Counseling and Related Educational Programs, the Commission on Accreditation for Marriage and Family Therapy Education, or the Council on Social Work Education or (B) graduated with a master's or doctoral degree from an educational program deemed by the board to be equivalent in didactic content and supervised clinical experience to an accredited program;

(ii)(A) Is licensed as a licensed mental health practitioner or (B) is licensed as a provisional mental health practitioner and has satisfactorily passed an examination approved by the board pursuant to subdivision (3) of section 38-2122; and

(iii) Has three thousand hours of experience obtained in a period of not less than two nor more than five years and supervised by a licensed physician, a licensed psychologist, or a licensed independent mental health practitioner, one-half of which is comprised of experience with clients diagnosed under the major mental illness or disorder category; or

(b)(i) Graduated from an educational program which does not meet the requirements of subdivision (a)(i) of this subsection;

(ii)(A) Is licensed as a licensed mental health practitioner or (B) is licensed as a provisional mental health practitioner and has satisfactorily passed an examination approved by the board pursuant to subdivision (3) of section 38-2122; and

(iii) Has seven thousand hours of experience obtained in a period of not less than ten years and supervised by a licensed physician, a licensed psychologist, or a licensed independent mental health practitioner, one-half of which is comprised of experience with clients diagnosed under the major mental illness or disorder category.

(2) The experience required under this section shall be documented in a reasonable form and manner as prescribed by the board, which may consist of sworn statements from the applicant and his or her employers and supervisors. The board shall not in any case require the applicant to produce individual case records.

(3) The application for an independent mental health practitioner license shall include the applicant's social security number.



38-2125 Reciprocity; military spouse; temporary license.

The department, with the recommendation of the board, may issue a license based on licensure in another jurisdiction to an individual who meets the licensure requirements of the Mental Health Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the board. An applicant for a license who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2126 Certified social workers and certified master social workers; legislative findings.

The Legislature finds that certified social workers and certified master social workers provide a wide range of psychosocial assessment, intervention, and support services that do not constitute the clinical treatment services of licensed mental health practitioners, psychologists, or physicians. The Legislature therefor finds that it is appropriate to provide for certification of social workers and master social workers.



38-2127 Practice of social work; certificate required; exceptions.

The requirement to be certified as a social worker pursuant to the Uniform Credentialing Act in order to represent himself or herself as a social worker shall not be construed to prevent:

(1) Qualified members of other professions, including, but not limited to, licensed physicians, registered or licensed practical nurses, attorneys, marriage and family therapists, psychologists, psychotherapists, vocational guidance counselors, school psychologists, members of the clergy, court employees, or other persons credentialed under the Uniform Credentialing Act from doing work consistent with the scope of practice of their respective professions, except that such qualified members shall not hold themselves out to the public by title as being engaged in the practice of social work; or

(2) The activities and services of a student or intern in social work practice who is pursuing a course of study in an approved educational program if the activities and services constitute a part of his or her supervised course of study or experience for certification and are performed under the supervision of a certified master social worker and the person is identified by an appropriate title as a social work student or intern. For purposes of this subdivision, supervision means that written records of services or procedures are examined and evaluative interviews are conducted relative thereto by a certified master social worker.



38-2128 Certified master social worker; certified social worker; qualifications.

(1) A person shall be qualified to be a certified master social worker if he or she:

(a) Has a doctorate or a master's degree in social work from an approved educational program;

(b) Has had a minimum of at least three thousand hours of experience, in addition to the master's or doctorate degree, in social work under the supervision as defined in section 38-2127 of a certified master social worker;

(c) Provides evidence to the department that he or she meets the requirements of subdivisions (1)(a) and (1)(b) of this section; and

(d) Completes an application and satisfactorily passes an examination approved by the board.

(2) A person shall be qualified to be a certified social worker if he or she provides evidence to the board that he or she has a baccalaureate or master's degree in social work from an approved educational program and completes an application form.



38-2129 Provisional certification as master social worker; qualifications; application; expiration.

(1) A person who needs to obtain the required three thousand hours of supervised experience in social work as specified in section 38-2128 to qualify for certification as a master social worker shall obtain a provisional certification as a master social worker. To qualify for a provisional certification as a master social worker, such person shall:

(a) Have a doctorate or master's degree in social work from an approved educational program; and

(b) Apply prior to earning the three thousand hours of supervised experience.

(2) A provisional master social worker certification shall expire upon receipt of certification as a master social worker or five years after the date of issuance, whichever comes first.

(3) A person who holds a provisional certification as a master social worker shall inform all clients that he or she holds a provisional certification and is practicing social work under supervision and shall identify the supervisor. Failure to make such disclosure is a ground for discipline as set forth in section 38-2139.



38-2130 Certified marriage and family therapist, certified professional counselor, social worker; reciprocity; military spouse; temporary certificate.

The department, with the recommendation of the board, may issue a certificate based on licensure in another jurisdiction to represent oneself as a certified marriage and family therapist, a certified professional counselor, or a social worker to an individual who meets the requirements of the Mental Health Practice Act relating to marriage and family therapy, professional counseling, or social work, as appropriate, or substantially equivalent requirements as determined by the department, with the recommendation of the board. An applicant for a certificate who is a military spouse may apply for a temporary certificate as provided in section 38-129.01.



38-2131 Certified social workers; certified master social workers; act, how construed.

Nothing in the Mental Health Practice Act shall be construed to require the State of Nebraska, any agency of the State of Nebraska, or any of the entities which operate under rules and regulations of a state agency, which either employ or contract for the services of social services workers, to employ or contract with only persons certified pursuant to the act for the performance of any of the professional activities enumerated in section 38-2119.



38-2132 Certified professional counselor; qualifications.

A person shall be qualified to be a certified professional counselor if he or she:

(1) Has received a master's degree from an approved educational program;

(2) Has had three thousand hours of experience in professional counseling approved by the board after receipt of the master's degree; and

(3) Completes an application and satisfactorily passes an examination approved by the board.



38-2133 Marriage and family therapist; certification; qualifications.

(1) A person who applies to the department for certification as a marriage and family therapist shall be qualified for such certification if he or she:

(a) Provides evidence to the department that he or she has a master's or doctoral degree in marriage and family therapy from a program approved by the board or a graduate degree in a field determined by the board to be related to marriage and family therapy and graduate-level course work determined by the board to be equivalent to a master's degree in marriage and family therapy;

(b) Provides evidence to the department that he or she has had at least three thousand hours of experience in marriage and family therapy under a qualified supervisor following receipt of the graduate degree. The three thousand hours shall include at least one thousand five hundred hours of direct-client contact during the five years preceding application for certification. During the course of completing the client-contact hours, there shall be at least one hundred hours of supervisor-supervisee contact hours with a qualified supervisor and supervision shall be provided at least one hour per week or two hours every two weeks; and

(c) Completes an application and passes an examination approved by the board.

(2) For purposes of this section:

(a) Actively engaged in the practice of marriage and family therapy may include (i) services and activities provided under the direct supervision of a person with at least a master's degree in marriage and family therapy from a program approved by the board or (ii) services and activities that are classified by title or by description of duties and responsibilities as marriage and family therapy practice;

(b) Qualified supervisor means (i) a licensed mental health practitioner, a psychologist licensed to engage in the practice of psychology, or a licensed physician who holds a designation of approved supervisor from an association which establishes standards for marriage and family therapy in conformity with accepted industry standards; such standards shall be specified in rules and regulations approved by the board and adopted and promulgated by the department or (ii) a marriage and family therapist who has practiced for five years and has completed a five-hour supervision course that may be provided by an association which establishes standards for marriage and family therapy in conformity with accepted industry standards; such standards shall be specified in rules and regulations approved by the board and adopted and promulgated by the department; and

(c) Supervision means face-to-face contact between an applicant and a qualified supervisor during which the applicant apprises the supervisor of the diagnosis and treatment of each client, the clients' cases are discussed, the supervisor provides the applicant with oversight and guidance in treating and dealing with clients, and the supervisor evaluates the applicant's performance. In order for a supervised period of time to be credited toward the time of supervision required by subsection (1) of this section, it shall consist of the following:

(i) Focus on raw data from the applicant's clinical work which is made directly available to the supervisor through such means as written clinical materials, direct observation, and video and audio recordings;

(ii) A process which is distinguishable from personal psychotherapy or didactic instruction; and

(iii) A proportion of individual and group supervision as determined by the rules and regulations of the board.



38-2134 Marriage and family therapists; act, how construed.

Nothing in the Mental Health Practice Act shall be construed to require the State of Nebraska, any agency of the State of Nebraska, or any of the entities which operate under rules and regulations of a state agency, which employ or contract for the services of marriage and family therapists, to employ or contract with only persons certified pursuant to the act for the performance of any of the professional activities enumerated in section 38-2119.



38-2135 Fees.

The department shall establish and collect fees for credentialing under the Mental Health Practice Act as provided in sections 38-151 to 38-157.



38-2136 Mental health practitioners; confidentiality; exception.

No person licensed or certified pursuant to the Mental Health Practice Act shall disclose any information he or she may have acquired from any person consulting him or her in his or her professional capacity except:

(1) With the written consent of the person or, in the case of death or disability, of the person's personal representative, any other person authorized to sue on behalf of the person, or the beneficiary of an insurance policy on the person's life, health, or physical condition. When more than one person in a family receives therapy conjointly, each such family member who is legally competent to execute a waiver shall agree to the waiver referred to in this subdivision. Without such a waiver from each family member legally competent to execute a waiver, a practitioner shall not disclose information received from any family member who received therapy conjointly;

(2) As such privilege is limited by the laws of the State of Nebraska or as the board may determine by rule and regulation;

(3) When the person waives the privilege by bringing charges against the licensee; or

(4) When there is a duty to warn under the limited circumstances set forth in section 38-2137.



38-2137 Mental health practitioner; duty to warn of patient's threatened violent behavior; limitation on liability.

(1) There shall be no monetary liability on the part of, and no cause of action shall arise against, any person who is licensed or certified pursuant to the Mental Health Practice Act for failing to warn of and protect from a patient's threatened violent behavior or failing to predict and warn of and protect from a patient's violent behavior except when the patient has communicated to the mental health practitioner a serious threat of physical violence against himself, herself, or a reasonably identifiable victim or victims.

(2) The duty to warn of or to take reasonable precautions to provide protection from violent behavior shall arise only under the limited circumstances specified in subsection (1) of this section. The duty shall be discharged by the mental health practitioner if reasonable efforts are made to communicate the threat to the victim or victims and to a law enforcement agency.

(3) No monetary liability and no cause of action shall arise under section 38-2136 against a licensee or certificate holder for information disclosed to third parties in an effort to discharge a duty arising under subsection (1) of this section according to the provisions of subsection (2) of this section.



38-2138 Code of ethics; board; duties; duty to report violations.

The board shall adopt a code of ethics which is essentially in agreement with the current code of ethics of the national and state associations of the specialty professions included in mental health practice and which the board deems necessary to assure adequate protection of the public in the provision of mental health services to the public. A violation of the code of ethics shall be considered an act of unprofessional conduct.

The board shall ensure through the code of ethics and the rules and regulations adopted and promulgated under the Mental Health Practice Act that persons licensed or certified pursuant to the act limit their practice to demonstrated areas of competence as documented by relevant professional education, training, and experience.

Intentional failure by a mental health practitioner to report known acts of unprofessional conduct by a mental health practitioner to the department or the board shall be considered an act of unprofessional conduct and shall be grounds for disciplinary action under appropriate sections of the Uniform Credentialing Act unless the mental health practitioner has acquired such knowledge in a professional relationship otherwise protected by confidentiality.



38-2139 Additional grounds for disciplinary action.

In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a credential subject to the Mental Health Practice Act may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or licensee fails to disclose the information required by section 38-2123 or 38-2129.



38-2201 Act, how cited.

Sections 38-2201 to 38-2238 shall be known and may be cited as the Nurse Practice Act.



38-2202 Definitions, where found.

For purposes of the Nurse Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2203 to 38-2212 apply.



38-2203 Assigning, defined.

Assigning means appointing or designating another individual the responsibility for the performance of nursing interventions.



38-2204 Board, defined.

Board means the Board of Nursing.



38-2205 Delegating, defined.

Delegating means transferring to another individual the authority, responsibility, and accountability to perform nursing interventions.



38-2206 Directing, defined.

Directing means managing, guiding, and supervising the nursing interventions performed by another individual.



38-2207 Executive director, defined.

Executive director means the executive director of the board.



38-2208 License, defined.

License, for purposes of discipline, includes the multistate licensure privilege to practice granted by the Nurse Licensure Compact. If the multistate licensure privilege is restricted due to disciplinary action by the home state, the department may, upon request by the individual, grant the authority to practice in this state.



38-2209 Licensed practitioner, defined.

Licensed practitioner means a person lawfully authorized to prescribe medications or treatments.



38-2210 Practice of nursing, defined.

Practice of nursing means the performance for compensation or gratuitously of any act expressing judgment or skill based upon a systematized body of nursing knowledge. Such acts include the identification of and intervention in actual or potential health problems of individuals, families, or groups, which acts are directed toward maintaining health status, preventing illness, injury, or infirmity, improving health status, and providing care supportive to or restorative of life and well-being through nursing assessment and through the execution of nursing care and of diagnostic or therapeutic regimens prescribed by any person lawfully authorized to prescribe. Each nurse is directly accountable and responsible to the consumer for the quality of nursing care rendered. Licensed nurses may use the services of unlicensed individuals to provide assistance with personal care and activities of daily living.



38-2211 Practice of nursing by a licensed practical nurse, defined.

(1) Practice of nursing by a licensed practical nurse means the assumption of responsibilities and accountability for nursing practice in accordance with knowledge and skills acquired through an approved program of practical nursing. A licensed practical nurse may function at the direction of a licensed practitioner or a registered nurse.

(2) Such responsibilities and performances of acts must utilize procedures leading to predictable outcomes and must include, but not be limited to:

(a) Contributing to the assessment of the health status of individuals and groups;

(b) Participating in the development and modification of a plan of care;

(c) Implementing the appropriate aspects of the plan of care;

(d) Maintaining safe and effective nursing care rendered directly or indirectly;

(e) Participating in the evaluation of response to interventions;

(f) Providing intravenous therapy if the licensed practical nurse meets the requirements of section 38-2237; and

(g) Assigning and directing nursing interventions that may be performed by others and that do not conflict with the Nurse Practice Act.



38-2212 Practice of nursing by a registered nurse, defined.

(1) The practice of nursing by a registered nurse means assuming responsibility and accountability for nursing actions.

(2) Nursing actions include, but are not limited to:

(a) Assessing human responses to actual or potential health conditions;

(b) Establishing nursing diagnoses;

(c) Establishing goals and outcomes to meet identified health care needs;

(d) Establishing and maintaining a plan of care;

(e) Prescribing nursing interventions to implement the plan of care;

(f) Implementing the plan of care;

(g) Teaching health care practices;

(h) Delegating, directing, or assigning nursing interventions that may be performed by others and that do not conflict with the Nurse Practice Act;

(i) Maintaining safe and effective nursing care rendered directly or indirectly;

(j) Evaluating responses to interventions, including, but not limited to, performing physical and psychological assessments of patients under restraint and seclusion as required by federal law, if the registered nurse has been trained in the use of emergency safety intervention;

(k) Teaching theory and practice of nursing;

(l) Conducting, evaluating, and utilizing nursing research;

(m) Administering, managing, and supervising the practice of nursing; and

(n) Collaborating with other health professionals in the management of health care.



38-2213 Board; members; qualifications.

(1) The board shall consist of eight registered nurse members, two licensed practical nurse members, and two public members. The registered nurses on the board shall be from the following areas: (a) One practical nurse educator; (b) one associate degree or diploma nurse educator; (c) one baccalaureate nurse educator; (d) two nursing service administrators; (e) two staff nurses; and (f) one advanced practice registered nurse.

(2) The State Board of Health shall attempt to ensure that the membership of the Board of Nursing is representative of acute care, long-term care, and community-based care. A minimum of three and a maximum of five members shall be appointed from each congressional district, and each member shall have been a bona fide resident of the congressional district from which he or she is appointed for a period of at least one year prior to the time of the appointment of such member.



38-2214 Board members; additional qualifications.

(1) Each licensed practical nurse educator on the board shall (a) be a registered nurse currently licensed in the state, (b) have graduated with a graduate degree in nursing or a related field of study, (c) have had a minimum of five years' experience in administration, teaching, or consultation in practical nurse education, and (d) be currently employed as a practical nurse educator.

(2) Each associate degree or diploma nurse educator on the board and the baccalaureate nurse educator on the board shall (a) be a registered nurse currently licensed in the state, (b) have graduated with a graduate degree in nursing, (c) have had a minimum of five years' experience in administration, teaching, or consultation in nursing education, and (d) be currently employed in the field being represented.

(3) Each staff nurse on the board shall (a) be a registered nurse currently licensed in the state, (b) have had a minimum of five years' experience in nursing, and (c) be currently employed as a staff nurse in the provision of patient care services.

(4) Each nursing service administrator on the board shall (a) be a registered nurse currently licensed in the state, (b) have had a minimum of five years' experience in nursing service administration, and (c) be currently employed in such field.

(5) Each licensed practical nurse member shall (a) have completed at least four years of high school study, (b) be licensed as a licensed practical nurse in this state, (c) have obtained a certificate or diploma from a state-approved practical nursing program, (d) have been actively engaged in practical nursing for at least five years, and (e) be currently employed in the provision of patient care services as a licensed practical nurse in the state.

(6) Each public member shall meet the requirements of section 38-165.

(7) The advanced practice registered nurse on the board shall (a) have a minimum of five years' experience as an advanced practice registered nurse, (b) be currently employed as an advanced practice registered nurse, and (c) be licensed as an advanced practice registered nurse.

(8) Members serving on December 1, 2008, may complete their respective terms even if they do not meet the requirements for appointment as changed by Laws 2007, LB 463.

The Board of Nursing has power to deny a license upon proof applicant is guilty of unprofessional conduct, and upon review de novo district court may not substitute its own judgment on that issue. Scott v. State ex rel. Board of Nursing, 196 Neb. 681, 244 N.W.2d 683 (1976).



38-2215 Executive director; qualifications; practice consultant, education consultant, and nurse investigators; department; appoint.

(1) The department shall appoint an executive director who is a registered nurse currently licensed in this state and who has a graduate degree in nursing. The executive director shall have a minimum of five years' experience within the last ten years in the areas of administration, teaching, or consultation in the field of nursing. The salary of the executive director shall be fixed by the department and be competitive with salaries for similar positions of responsibility which require similar education and experience. The executive director shall not be a member of the board. The executive director shall be administrator of the Nurse Licensure Compact. As administrator, the executive director shall give notice of withdrawal to the executive heads of all other party states within thirty days after the effective date of any statute repealing the compact enacted by the Legislature pursuant to Article X of the compact. The executive director serving on December 1, 2008, may continue serving until replaced by the department pursuant to this section.

(2) The department shall appoint a practice consultant and an education consultant, each of whom is a registered nurse currently licensed in this state and has a minimum of five years' experience. On and after January 1, 1995, any person newly appointed to these positions shall also have a graduate degree in nursing. The salaries for these positions shall be fixed by the department and be competitive with salaries for similar positions of responsibility which require similar education. The nursing education consultant and nursing practice consultant shall not be members of the board.

(3) The department shall appoint one or more nurse investigators to conduct investigations of violations of the Nurse Practice Act. Each nurse investigator shall be a registered nurse currently licensed in this state and have a minimum of five years' experience in nursing practice. The nurse investigators shall not be members of the board.



38-2216 Board; rules and regulations; powers and duties; enumerated.

In addition to the duties listed in sections 38-126 and 38-161, the board shall:

(1) Adopt reasonable and uniform standards for nursing practice and nursing education;

(2) If requested, issue or decline to issue advisory opinions defining acts which in the opinion of the board are or are not permitted in the practice of nursing. Such opinions shall be considered informational only and are nonbinding. Practice-related information provided by the board to registered nurses or licensed practical nurses licensed under the Nurse Practice Act shall be made available by the board on request to nurses practicing in this state under a license issued by a state that is a party to the Nurse Licensure Compact;

(3) Establish rules and regulations for approving and classifying programs preparing nurses, taking into consideration administrative and organizational patterns, the curriculum, students, student services, faculty, and instructional resources and facilities, and provide surveys for each educational program as determined by the board;

(4) Approve educational programs which meet the requirements of the Nurse Practice Act;

(5) Keep a record of all its proceedings and compile an annual report for distribution;

(6) Adopt rules and regulations establishing standards for delegation of nursing activities, including training or experience requirements, competency determination, and nursing supervision;

(7) Collect data regarding nursing;

(8) Provide consultation and conduct conferences, forums, studies, and research on nursing practice and education;

(9) Join organizations that develop and regulate the national nursing licensure examinations and exclusively promote the improvement of the legal standards of the practice of nursing for the protection of the public health, safety, and welfare; and

(10) Administer the Nurse Licensure Compact. In reporting information to the coordinated licensure information system under Article VII of the compact, the department may disclose personal identifying information about a nurse, including his or her social security number.



38-2217 Nursing; license; required.

In the interest of health and morals and the safeguarding of life, any person practicing or offering to practice nursing in this state for compensation or gratuitously, except as provided in section 38-2218, shall submit satisfactory evidence as provided in the Nurse Practice Act that he or she is qualified to so practice and is licensed as provided by the act. Except as provided in section 38-2218, the practice or attempted practice of nursing, the holding out or attempted holding out of oneself as a registered nurse or a licensed practical nurse, or the use of any title, abbreviation, card, or device to indicate that such a person is practicing nursing is unlawful unless such person has been duly licensed and registered according to the provisions of the act. The practice of nursing by any such unlicensed person or by a nurse whose license has been suspended, revoked, or expired or is on inactive status is declared to be a danger to the public health and welfare.



38-2218 Nursing; practices permitted.

The Nurse Practice Act confers no authority to practice medicine or surgery. The Nurse Practice Act does not prohibit:

(1) Home care provided by parents, foster parents, family, or friends if such person does not represent or hold himself or herself out to be a nurse or use any designation in connection with his or her name which tends to imply that he or she is licensed to practice under the act;

(2) Home care provided for compensation or gratuitously by a parent, foster parent, family member, or friend if such person is a licensed nurse and represents or holds himself or herself out to be a nurse and uses any designation in connection with his or her name which tends to imply that he or she is licensed to practice under the act;

(3) Christian Science nursing consistent with the theology of Christian Science provided by a Christian Science nurse who does not hold himself or herself out as a registered nurse or a licensed practical nurse;

(4) Auxiliary patient care services provided by persons carrying out duties under the direction of a licensed practitioner;

(5) Auxiliary patient care services provided by persons carrying out interventions for the support of nursing service as delegated by a registered nurse or as assigned and directed by a licensed practical nurse licensed under the act;

(6) The gratuitous rendering of assistance by anyone in the case of an emergency;

(7) Nursing by any legally licensed nurse of any other state whose engagement requires him or her to (a) accompany and care for a patient temporarily residing in this state during the period of one such engagement not to exceed six months in length, (b) transport patients into, out of, or through this state provided each transport does not exceed twenty-four hours, (c) provide patient care during periods of transition following transport, (d) provide educational programs or consultative services within this state for a period not to exceed fourteen consecutive days if neither the education nor the consultation includes the provision or the direction of patient care, and (e) provide nursing care in the case of a disaster. These exceptions do not permit a person to represent or hold himself or herself out as a nurse licensed to practice in this state;

(8) Nursing services rendered by a student enrolled in an approved program of nursing when the services are a part of the student's course of study;

(9) The practice of nursing by any legally licensed nurse of another state who serves in the armed forces of the United States or the United States Public Health Service or who is employed by the United States Department of Veterans Affairs or other federal agencies, if the practice is limited to that service or employment; or

(10) The practice of nursing, if permitted by federal law, as a citizen of a foreign country temporarily residing in Nebraska for a period not to exceed one year for the purpose of postgraduate study, certified to be such by an appropriate agency satisfactory to the board.



38-2219 Health maintenance activities; authorized.

(1) The Nurse Practice Act does not prohibit performance of health maintenance activities by a designated care aide for a competent adult at the direction of such adult or at the direction of a caretaker for a minor child or incompetent adult.

(2) Health maintenance activities are those activities which enable the minor child or adult to live in his or her home and community. Such activities are those specialized procedures, beyond activities of daily living, which the minor child or adult is unable to perform for himself or herself and which the attending physician or registered nurse determines can be safely performed in the home and community by a designated care aide as directed by a competent adult or caretaker.

(3) A competent adult is someone who has the capability and capacity to make an informed decision.

(4) For purposes of this section, caretaker means a person who (a) is directly and personally involved in providing care for a minor child or incompetent adult and (b) is the parent, foster parent, family member, friend, or legal guardian of such minor child or incompetent adult.



38-2220 Nursing; license; application; requirements.

An applicant for a license to practice as a registered nurse shall submit satisfactory proof that the applicant has completed four years of high school study or its equivalent as determined by the board and has completed the basic professional curriculum in and holds a diploma from an accredited program of registered nursing approved by the board. There is no minimum age requirement for licensure as a registered nurse. Graduates of foreign nursing programs shall pass a board-approved examination and, unless a graduate of a nursing program in Canada, provide a satisfactory evaluation of the education program attended by the applicant from a board-approved foreign credentials evaluation service.

The Board of Nursing has power to deny a license upon proof applicant is guilty of unprofessional conduct, and upon review de novo district court may not substitute its own judgment on that issue. Scott v. State ex rel. Board of Nursing, 196 Neb. 681, 244 N.W.2d 683 (1976).



38-2221 Practical nursing; license; requirements.

An applicant for a license to practice as a licensed practical nurse shall submit satisfactory proof that the applicant has completed four years of high school study or its equivalent as determined by the board and has completed the basic curriculum in and holds a diploma from an approved program of nursing. There is no minimum age requirement for licensure as a licensed practical nurse.



38-2222 Nursing; license; examination.

An applicant for a license as a registered nurse or as a licensed practical nurse shall pass an examination as prescribed by the board in rules and regulations.



38-2223 Registered nurse; licensed practical nurse; reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for a license as a registered nurse or a licensed practical nurse based on licensure in another jurisdiction shall meet the continuing competency requirements as specified in rules and regulations adopted and promulgated by the board in addition to the standards set by the board pursuant to section 38-126.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.

The Board of Nursing has power to deny a license upon proof applicant is guilty of unprofessional conduct, and upon review de novo district court may not substitute its own judgment on that issue. Scott v. State ex rel. Board of Nursing, 196 Neb. 681, 244 N.W.2d 683 (1976).



38-2224 Nursing license; reciprocity; compact requirements.

Before recognizing a home state license to practice nursing issued by a state which is a party to the Nurse Licensure Compact, the board shall determine that such state's qualifications for a nursing license are substantially equivalent to or more stringent than the minimum qualifications for issuance of a Nebraska license under the Nurse Practice Act.



38-2225 Nursing; temporary license; issuance; conditions; how long valid; extension.

(1) A temporary license to practice nursing may be issued to:

(a) An individual seeking to obtain licensure or reinstatement of his or her license as a registered nurse or licensed practical nurse when he or she has not practiced nursing in the last five years. A temporary license issued under this subdivision is valid only for the duration of the review course of study and only for nursing practice required for the review course of study;

(b) Graduates of approved programs of nursing who have passed the licensure examination, pending the completion of application for Nebraska licensure as a registered nurse or licensed practical nurse. A temporary license issued under this subdivision is valid for a period not to exceed sixty days;

(c) Nurses currently licensed in another state as either a registered nurse or a licensed practical nurse who have graduated from an educational program approved by the board, pending completion of application for Nebraska licensure as a registered nurse or licensed practical nurse. A temporary license issued under this subdivision shall be valid for a period not to exceed sixty days; or

(d) Military spouses as provided in section 38-129.01.

(2) A temporary license issued pursuant to subdivision (1)(a), (b), or (c) of this section may be extended by the department, with the recommendation of the board.

The Board of Nursing has power to deny a license upon proof applicant is guilty of unprofessional conduct, and upon review de novo district court may not substitute its own judgment on that issue. Scott v. State ex rel. Board of Nursing, 196 Neb. 681, 244 N.W.2d 683 (1976).



38-2226 License on inactive status; reinstatement.

Any licensed practical nurse or registered nurse whose license has been placed on inactive status due to a change in primary state of residence under the Nurse Licensure Compact may apply to reinstate his or her license upon (1) change in primary state of residence back to Nebraska or to another noncompact state, (2) meeting the continuing competency requirements, and (3) paying the renewal fee.



38-2227 Fees.

The department shall establish and collect fees for credentialing under the Nurse Practice Act as provided in sections 38-151 to 38-157.



38-2228 Nursing; use of title; restriction.

(1) In the interest of public safety and consumer awareness, it is unlawful for any person to use the title nurse in reference to himself or herself in any capacity, except individuals who are or have been licensed as a registered nurse or a licensed practical nurse. A Christian Science nurse may refer to himself or herself only as a Christian Science nurse.

(2) The terms "nurse", "registered nurse", and "licensed practical nurse" include persons licensed as registered nurses or licensed practical nurses by a state that is a party to the Nurse Licensure Compact. Unless the context otherwise indicates or unless doing so would be inconsistent with the compact, nurses practicing in this state under a license issued by a state that is a party to the compact have the same rights and obligations as imposed by the laws of this state on licensees licensed under the Nurse Practice Act. The department has the authority to determine whether a right or obligation imposed on licensees applies to nurses practicing in this state under a license issued by a state that is a party to the compact, unless that determination is inconsistent with the compact.



38-2229 Nursing; license; title or abbreviation; use.

Any person who holds a license to practice as a registered nurse in this state has the right to use the title Registered Nurse and the abbreviation R.N. No other person shall assume or use such title or abbreviation or any words, letters, signs, or devices to indicate that the person using the same is authorized to practice registered nursing.



38-2230 Practical nursing; license; title or abbreviation; use.

Any person who holds a license to practice as a licensed practical nurse in this state shall have the right to use the title Licensed Practical Nurse and the abbreviation L.P.N. No other person shall assume or use such title or abbreviation or any words, letters, signs, or devices to indicate that the person using the same is authorized to practice practical nursing in this state.



38-2231 Disciplinary actions; limitations imposed by compact.

(1) In order to effectuate the transition into compact administration, the board shall require all licensees entering into or becoming subject to an order of probation or other disciplinary action that limits practice or requires monitoring to agree, as of the date of the order, not to practice in any other state which is a party to the Nurse Licensure Compact during the term of such probation or disciplinary action without prior authorization from the other party state.

(2) Any licensee subject to disciplinary action, such as revocation, suspension, probation, or any other action which affects a licensee's authorization to practice, on the effective date of entering the compact, is not entitled to a multistate license privilege while such disciplinary action is in effect unless practice in another state is authorized by this state and any other state in which the licensee wishes to practice.



38-2232 Nursing program; application.

An institution desiring to conduct a program of nursing shall apply to the board and submit evidence to the board that it is prepared to carry out the prescribed basic nursing curriculum and to meet the other standards established by the Nurse Practice Act and by the board.



38-2233 Nursing program; application; form.

An application to conduct a program of nursing shall be made in writing upon a form to be approved and furnished by the board.



38-2234 Nursing program; survey; report; approval.

A survey of the program institution shall be made by the executive director or other representative appointed by the board, who shall submit a written report of the survey to the board. If, in the opinion of the board, the program meets the requirements for approval, the board shall approve the program.



38-2235 Nursing programs; survey; report.

The board shall, through the executive director or other representative appointed by the board, survey all programs of nursing in the state at time intervals to be determined by the board through rules and regulations. Written reports of such surveys shall be submitted to the board. The board shall act on the report to grant or deny continuing approval of the program.



38-2236 Nursing programs; failure to maintain standards; notice; discontinue; hearing.

If the board determines that any approved program of nursing is not maintaining the standards required by the statutes, rules, and regulations, notice in writing, specifying the defect or defects, shall be immediately given to the program. A program which fails to correct these conditions to the satisfaction of the board within a reasonable time shall be discontinued after hearing.



38-2237 Intravenous therapy; requirements.

(1) A licensed practical nurse may provide intravenous therapy if he or she (a) holds a valid license issued before May 1, 2016, by the department pursuant to the Licensed Practical Nurse-Certified Practice Act as such act existed on such date, (b) graduates from an approved program of practical nursing on or after May 1, 2016, or (c) holds a valid license as a licensed practical nurse issued on or before May 1, 2016, and completes, within five years after August 24, 2017, (i) an eight-hour didactic course in intravenous therapy which shall include, but not be limited to, peripheral intravenous lines, central lines, and legal aspects of intravenous therapy and (ii) an approved employer-specific intravenous therapy skills course.

(2) This section does not require a licensed practical nurse who does not provide intravenous therapy in the course of employment to complete the course described in subdivision (1)(c)(ii) of this section.



38-2238 Licenses issued under Licensed Practical Nurse-Certified Practice Act; how treated.

On and after November 1, 2017, all licenses issued pursuant to the Licensed Practical Nurse-Certified Practice Act before such date shall be renewed as licenses to practice as a licensed practical nurse pursuant to section 38-2221.



38-2301 Act, how cited.

Sections 38-2301 to 38-2324 shall be known and may be cited as the Nurse Practitioner Practice Act.



38-2302 Definitions, where found.

For purposes of the Nurse Practitioner Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2303 to 38-2314.01 apply.



38-2303 Approved certification program, defined.

Approved certification program means a certification process for nurse practitioners utilized by an approved certifying body that (1) requires evidence of completion of a formal program of study in the nurse practitioner clinical specialty, (2) requires successful completion of a nationally recognized certification examination developed by the approved certifying body, (3) provides an ongoing recertification program, and (4) is approved by the board.



38-2304 Approved certifying body, defined.

Approved certifying body means a national certification organization which certifies qualified licensed nurses for advanced practice in a clinical specialty area and which (1) requires eligibility criteria related to education and practice, (2) offers an examination in an advanced nursing area which meets current psychometric guidelines and tests, and (3) is approved by the board.



38-2305 Approved nurse practitioner program, defined.

Approved nurse practitioner program means a program which:

(1) Is a graduate-level program accredited by a national accrediting body recognized by the United States Department of Education;

(2) Includes, but is not limited to, instruction in biological, behavioral, and health sciences relevant to practice as a nurse practitioner in a specific clinical area; and

(3) For the specialties of women's health and neonatal, grants a post-master certificate, master's degree, or doctoral degree for all applicants who graduated on or after July 1, 2007, and for all other specialties, grants a post-master certificate, master's degree, or doctoral degree for all applicants who graduated on or after July 19, 1996.



38-2306 Board, defined.

Board means the Board of Advanced Practice Registered Nurses.



38-2307 Boards, defined.

Boards means the Board of Advanced Practice Registered Nurses and the Board of Nursing of the State of Nebraska.



38-2308 Collaboration, defined.

Collaboration means a process and relationship in which a nurse practitioner, together with other health professionals, delivers health care within the scope of authority of the various clinical specialty practices.



38-2309 Consultation, defined.

Consultation means a process whereby a nurse practitioner seeks the advice or opinion of a physician or another health care practitioner.



38-2310 Transferred to section 38-2314.01.



38-2311 Licensed practitioner, defined.

Licensed practitioner means any podiatrist, dentist, physician, or osteopathic physician licensed to prescribe, diagnose, and treat as provided in the Uniform Credentialing Act.



38-2312 Nurse practitioner, defined.

Nurse practitioner means a registered nurse certified as described in section 38-2317 and licensed under the Advanced Practice Registered Nurse Practice Act to practice as a nurse practitioner.



38-2313 Preceptorship, defined.

Preceptorship means the clinical practice component of an educational program for the preparation of nurse practitioners.



38-2314 Referral, defined.

Referral means a process whereby a nurse practitioner directs the patient to a physician or other health care practitioner for management of a particular problem or aspect of the patient's care.



38-2314.01 Transition-to-practice agreement, defined.

Transition-to-practice agreement means a collaborative agreement for two thousand hours of initial practice between a nurse practitioner and a supervising provider which provides for the delivery of health care through a collaborative practice and which meets the requirements of section 38-2322.



38-2315 Nurse practitioner; functions; scope.

(1) A nurse practitioner may provide health care services within specialty areas. A nurse practitioner shall function by establishing collaborative, consultative, and referral networks as appropriate with other health care professionals. Patients who require care beyond the scope of practice of a nurse practitioner shall be referred to an appropriate health care provider.

(2) Nurse practitioner practice means health promotion, health supervision, illness prevention and diagnosis, treatment, and management of common health problems and acute and chronic conditions, including:

(a) Assessing patients, ordering diagnostic tests and therapeutic treatments, synthesizing and analyzing data, and applying advanced nursing principles;

(b) Dispensing, incident to practice only, sample medications which are provided by the manufacturer and are provided at no charge to the patient; and

(c) Prescribing therapeutic measures and medications relating to health conditions within the scope of practice.

(3) A nurse practitioner who has proof of a current certification from an approved certification program in a psychiatric or mental health specialty may manage the care of patients committed under the Nebraska Mental Health Commitment Act. Patients who require care beyond the scope of practice of a nurse practitioner who has proof of a current certification from an approved certification program in a psychiatric or mental health specialty shall be referred to an appropriate health care provider.

(4) A nurse practitioner may pronounce death and may complete and sign death certificates and any other forms if such acts are within the scope of practice of the nurse practitioner and are not otherwise prohibited by law.



38-2316 Unlicensed person; acts permitted.

The Nurse Practitioner Practice Act does not prohibit the performance of activities of a nurse practitioner by a person who does not have a license or temporary license under the act if performed:

(1) In an emergency situation;

(2) By a legally qualified person from another state employed by the United States Government and performing official duties in this state; or

(3) By a person enrolled in an approved nurse practitioner program for the preparation of nurse practitioners as part of that approved program.



38-2317 Nurse practitioner; licensure; requirements.

(1) An applicant for licensure under the Advanced Practice Registered Nurse Practice Act to practice as a nurse practitioner shall have:

(a) A license as a registered nurse in the State of Nebraska or the authority based upon the Nurse Licensure Compact to practice as a registered nurse in Nebraska;

(b) Evidence of having successfully completed a graduate-level program in the clinical specialty area of nurse practitioner practice, which program is accredited by a national accrediting body;

(c) Proof of having passed an examination pertaining to the specific nurse practitioner role in nursing adopted or approved by the board with the approval of the department. Such examination may include any recognized national credentialing examination for nurse practitioners conducted by an approved certifying body which administers an approved certification program; and

(d) Evidence of completion of two thousand hours of practice as a nurse practitioner which have been completed under a transition-to-practice agreement, under a collaborative agreement, under an integrated practice agreement, through independent practice, or under any combination of such agreements and practice, as allowed in this state or another state.

(2) If more than five years have elapsed since the completion of the nurse practitioner program or since the applicant has practiced in the specific nurse practitioner role, the applicant shall meet the requirements in subsection (1) of this section and provide evidence of continuing competency as required by the board.



38-2318 Nurse practitioner; temporary license; requirements; military spouse; temporary license.

(1)(a) The department may grant a temporary license to practice as a nurse practitioner for up to one hundred twenty days upon application:

(i) To graduates of an approved nurse practitioner program pending results of the first credentialing examination following graduation;

(ii) To a nurse practitioner lawfully authorized to practice in another state pending completion of the application for a Nebraska license; and

(iii) To applicants for purposes of a reentry program or supervised practice as part of continuing competency activities established by the board.

(b) A temporary license issued pursuant to this subsection may be extended for up to one year with the approval of the board.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2319 Nurse practitioner; license; renewal; requirements.

To renew a license to practice as a nurse practitioner, the applicant shall have:

(1) Documentation of a minimum of two thousand eighty hours of practice as a nurse practitioner within the five years immediately preceding renewal. These practice hours shall fulfill the requirements of the practice hours required for registered nurse renewal. Practice hours as an advanced practice registered nurse prior to July 1, 2007, shall be used to fulfill the requirements of this section; and

(2) Proof of current certification in the specific nurse practitioner clinical specialty area by an approved certification program.



38-2320 Nurse practitioner; liability insurance; when required.

(1) Nurse practitioners shall maintain in effect professional liability insurance with such coverage and limits as may be established by the board.

(2) If a nurse practitioner renders services in a hospital or other health care facility, he or she shall be subject to the rules and regulations of that facility. Such rules and regulations may include, but need not be limited to, reasonable requirements that the nurse practitioner and all collaborating licensed practitioners maintain professional liability insurance with such coverage and limits as may be established by the hospital or other health care facility upon the recommendation of the medical staff.



38-2321 Nurse practitioner; right to use title or abbreviation.

A person licensed to practice as a nurse practitioner in this state may use the title nurse practitioner and the abbreviation NP.



38-2322 Nurse practitioner; licensed on or before August 30, 2015; requirements; transition-to-practice agreement; contents.

(1)(a) A transition-to-practice agreement shall be a formal written agreement that provides that the nurse practitioner and the supervising provider practice collaboratively within the framework of their respective scopes of practice.

(b) The nurse practitioner and the supervising provider shall each be responsible for his or her individual decisions in managing the health care of patients through consultation, collaboration, and referral. The nurse practitioner and the supervising provider shall have joint responsibility for the delivery of health care to a patient based upon the scope of practice of the nurse practitioner and the supervising provider.

(c) The supervising provider shall be responsible for supervision of the nurse practitioner to ensure the quality of health care provided to patients.

(d) In order for a nurse practitioner to be a supervising provider for purposes of a transition-to-practice agreement, the nurse practitioner shall submit to the department evidence of completion of ten thousand hours of practice as a nurse practitioner which have been completed under a transition-to-practice agreement, under a collaborative agreement, under an integrated practice agreement, through independent practice, or under any combination of such agreements or practice, as allowed in this state or another state.

(2) A nurse practitioner who was licensed in good standing in Nebraska on or before August 30, 2015, and had attained the equivalent of an initial two thousand hours of practice supervised by a physician or osteopathic physician shall be allowed to practice without a transition-to-practice agreement.

(3) For purposes of this section:

(a) Supervising provider means a physician, osteopathic physician, or nurse practitioner licensed and practicing in Nebraska and practicing in the same practice specialty, related specialty, or field of practice as the nurse practitioner being supervised; and

(b) Supervision means the ready availability of the supervising provider for consultation and direction of the activities of the nurse practitioner being supervised within such nurse practitioner's defined scope of practice.



38-2323 Nurse practitioner; actions not prohibited.

Nothing in the Nurse Practitioner Practice Act shall prohibit a nurse practitioner from consulting or collaborating with and referring patients to health care providers not included in the nurse practitioner's transition-to-practice agreement.



38-2324 Nurse practitioner; signing of death certificates; grounds for disciplinary action.

In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a license to practice as a nurse practitioner may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or licensee fails to comply with the provisions of section 71-603.01 and 71-605 relating to the signing of death certificates.



38-2401 Act, how cited.

Sections 38-2401 to 38-2426 shall be known and may be cited as the Nursing Home Administrator Practice Act.



38-2402 Definitions, where found.

For purposes of the Nursing Home Administrator Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2403 to 38-2416 apply.



38-2403 Accredited institution, defined.

Accredited institution means a postsecondary educational institution approved by the board.



38-2404 Administrator or nursing home administrator, defined.

Administrator or nursing home administrator means any individual who meets the education and training requirements of section 38-2419 and is responsible for planning, organizing, directing, and controlling the operation of a nursing home or an integrated system or who in fact performs such functions, whether or not such functions are shared by one or more other persons. Notwithstanding this section or any other provision of law, the administrator of an intermediate care facility for persons with developmental disabilities may be either a licensed nursing home administrator or a qualified developmental disabilities professional.



38-2405 Administrator-in-training, defined.

Administrator-in-training means a person who is undergoing training to become a nursing home administrator and is directly supervised in a nursing home by a certified preceptor.



38-2406 Board, defined.

Board means the Board of Nursing Home Administration.



38-2407 Certified preceptor, defined.

Certified preceptor means a person who is currently licensed by the State of Nebraska as a nursing home administrator, has three years of experience as a nursing home administrator, has practiced within the last two years in a nursing home, and is approved by the department to supervise an administrator-in-training or a person in a mentoring program.



38-2408 Core educational requirements, defined.

Core educational requirements means courses necessary for licensure as a nursing home administrator and includes courses in patient care and services, social services, financial management, administration, and rules, regulations, and standards relating to the operation of a health care facility.



38-2409 Degree or advanced degree, defined.

Degree or advanced degree means a baccalaureate, master's, or doctorate degree from an accredited institution and which includes studies in the core educational requirements.



38-2410 Degree or advanced degree in health care, defined.

Degree or advanced degree in health care means a baccalaureate, master's, or doctorate degree from an accredited institution in health care, health care administration, or services.



38-2410.01 Facility operated primarily for caring for persons with head injuries and associated disorders, defined.

Facility operated primarily for caring for persons with head injuries and associated disorders means a nursing home in which all or a majority of the persons served by the nursing home have head injuries and associated disorders.



38-2411 Integrated system, defined.

Integrated system means a health and human services organization offering different levels of licensed care or treatment on the same premises.



38-2412 Internship, defined.

Internship means that aspect of the educational program of the associate degree in long-term care administration which allows for practical experience in a nursing home and occurs under the supervision of a certified preceptor.



38-2413 Nursing degree, defined.

Nursing degree means a degree or diploma in nursing from an accredited program of nursing approved by the Board of Nursing.



38-2414 Nursing home or home for the aged or infirm, defined.

Nursing home or home for the aged or infirm means any institution or facility licensed as a nursing facility or a skilled nursing facility by the department pursuant to the Health Care Facility Licensure Act, whether proprietary or nonprofit, including, but not limited to, homes for the aged or infirm owned or administered by the federal or state government or an agency or political subdivision thereof.



38-2415 Previous work experience, defined.

Previous work experience means at least two years working full time in a nursing home or previous work experience in health care administration.



38-2416 Previous work experience in health care administration, defined.

Previous work experience in health care administration means at least two years working full time as an administrator or director of nursing of a hospital with a long-term care unit or assisted-living facility or director of nursing in a nursing home.



38-2417 Board; members; qualifications.

(1) The board shall consist of seven professional members and two public members appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165.

(2) The professional members shall consist of: (a) Two members who hold active licenses and are currently employed in the management, operation, or ownership of proprietary homes for the aged or infirm or nursing homes that serve the aged or infirm in Nebraska; (b) two members who hold active licenses and are currently employed in the management or operation of a nonprofit home for the aged or infirm or nursing home or hospital caring for chronically ill or infirm, aged patients; (c) one member who is a member of the faculty of a college or university located in the state who is actively engaged in a teaching program relating to business administration, social work, gerontology, or some other aspect of the administration of health care facilities; (d) one member who is a licensed physician and surgeon with a demonstrated interest in long-term care; and (e) one member who is a licensed registered nurse.



38-2418 Licensed administrator; when required; provisional license.

Each nursing home within the state shall be operated under the supervision of an administrator duly licensed in the manner provided in the Nursing Home Administrator Practice Act. Each facility within the state operated primarily for caring for persons with head injuries and associated disorders shall be operated under the supervision of an administrator duly licensed in the manner provided in the Nursing Home Administrator Practice Act. If there is a vacancy in the position of licensed administrator of a nursing home, the owner, governing body, or other appropriate authority of the nursing home may select a person to apply for a provisional license in nursing home administration to serve as the administrator of such facility.



38-2419 Nursing home administrator; license; issuance; qualifications; duties.

(1) The department shall issue a license to an applicant who submits (a) satisfactory evidence of completion of (i) an associate degree which includes the core educational requirements and an administrator-in-training program under a certified preceptor, (ii) a degree or an advanced degree and a mentoring program under a certified preceptor, (iii) a nursing degree, previous work experience in health care administration, and a mentoring program under a certified preceptor, (iv) a degree or an advanced degree in health care and previous work experience in health care administration, or (v) an associate degree which includes the core educational requirements, previous work experience, and a mentoring program under a certified preceptor, and (b) evidence of successful passage of the National Association of Boards of Examiners for Nursing Home Administration written examination.

(2) The department shall license administrators in accordance with the Nursing Home Administrator Practice Act and standards, rules, and regulations adopted and promulgated by the department, with the recommendation of the board. The license shall not be transferable or assignable.

(3) Each administrator shall be responsible for and oversee the operation of only one licensed facility or one integrated system, except that an administrator may make application to the department for approval to be responsible for and oversee the operations of a maximum of three licensed facilities if such facilities are located within two hours' travel time of each other or to act in the dual role of administrator and department head but not in the dual role of administrator and director of nursing. In reviewing the application, the department may consider the proximity of the facilities and the number of licensed beds in each facility. An administrator responsible for and overseeing the operations of any integrated system is subject to disciplinary action against his or her license for any regulatory violations within each system.



38-2420 Administrator-in-training program; mentoring program; certified preceptor; requirements.

(1) Except as provided in subdivision (1)(a)(iv) of section 38-2419 and section 38-2426, in order for a person to become licensed as a nursing home administrator, he or she shall complete an administrator-in-training program or a mentoring program. The administrator-in-training program shall occur in a nursing home under the direct supervision of a certified preceptor, and it may be gained as an internship which is part of an approved associate degree. A mentoring program shall occur in a nursing home under the supervision of a certified preceptor. The certified preceptor in a mentoring program need not be at such facility during the period of such supervision but shall be available to assist with questions or problems as needed. A mentoring program may be gained as an internship which is part of a degree or advanced degree. A person in a mentoring program may apply for a provisional license as provided in section 38-2423.

(2) An applicant may begin his or her administrator-in-training or mentoring program upon application to the department with the required fee, evidence that he or she has completed at least fifty percent of the core educational requirements, and evidence of an agreement between the certified preceptor and the applicant for at least six hundred forty hours of training and experience, to be gained in not less than four months. Such training shall occur in a Nebraska-licensed nursing home under a certified preceptor.

(3) The certified preceptor shall submit a report to the department by the fifth day of each month for the duration of the administrator-in-training or mentoring program, describing the nature and extent of training completed to date. At the conclusion of the program, the certified preceptor shall report to the department whether the applicant has successfully completed the board's approved course for such program. With the concurrence of the certified preceptor, the applicant may remain in such program until successfully completed or may reapply to enter another administrator-in-training or mentoring program.

(4)(a) The administrator-in-training or mentoring program shall occur under the supervision of a certified preceptor. An applicant to become a certified preceptor shall (i) be currently licensed as a nursing home administrator in the State of Nebraska, (ii) have three years of experience as a nursing home administrator in the five years immediately preceding certification, and (iii) complete a preceptor training course approved by the board.

(b) All preceptor certificates shall expire on December 31 of every fourth year beginning December 31, 2000. Before acting on an application for renewal, the board shall review the performance of the applicant. Such review may include consideration of survey and complaint information, student evaluations, and any other related information deemed relevant by the board. The board may deny an application for renewal upon a finding that the applicant's performance has been unsatisfactory based on such review.



38-2421 License; reciprocity; military spouse; temporary license.

The department may issue a license to any person who holds a current nursing home administrator license from another jurisdiction and is at least nineteen years old. An applicant for a license who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2422 Application for examination.

Any person desiring to take the examination for a nursing home administrator license may request to take the examination any time after receiving notification of registration as an administrator-in-training or a person in a mentoring program, but the license shall not be issued until the board receives documentation of completion of the administrator-in-training or mentoring program and completion of all licensure requirements.



38-2423 Acting administrator; provisional license required; application; requirements.

(1) A person selected to apply for a provisional license in nursing home administration to serve as the administrator of such facility shall apply to the department. Such license, if issued, shall be valid for no more than one hundred eighty calendar days and may be issued to an individual not otherwise qualified for licensure as a nursing home administrator in order to maintain the daily operations of the facility and may not be renewed. The department may grant an extension not to exceed ninety days if the person seeking the provisional license is in a mentoring program.

(2) The department may issue a provisional license to an individual who has applied for a mentoring program. Such provisional license will allow the applicant to serve as administrator in the specified facility for one hundred eighty calendar days and may not be renewed. The board may grant an extension not to exceed ninety days if the person seeking the provisional license is in a mentoring program.

(3) An applicant for a provisional license under this section shall: (a) Be at least twenty-one years of age; (b) be employed on a full-time basis of not less than forty hours per week to perform the duties of the nursing home administrator; and (c) have no history of unprofessional conduct or denial or disciplinary action against a nursing home administrator license or a license to practice any other profession by any lawful licensing authority.



38-2424 Providers of continuing competency activities; review and approval; fee.

Providers of continuing competency activities or licensees may submit courses for review and approval by the board. Each provider or licensee applying for approval of continuing competency activities shall pay an application fee for each program, seminar, or course submitted for review.



38-2425 Fees.

The department shall establish and collect fees for credentialing under the Nursing Home Administrator Practice Act as provided in sections 38-151 to 38-157.



38-2426 Administrator of facility operated primarily for caring for persons with head injuries and associated disorders; license required; qualifications; renewal.

(1) In order to qualify to function as the administrator of a facility operated primarily for caring for persons with head injuries and associated disorders, an individual shall be licensed as a nursing home administrator if he or she meets the requirements of this section. A license issued under this section permits the holder to serve as a nursing home administrator only in a facility operated primarily for caring for persons with head injuries and associated disorders.

(2) To receive a credential to practice nursing home administration for a facility operated primarily for caring for persons with head injuries and associated disorders, an individual shall:

(a) Have at least four years of experience working with persons with head injuries or severe physical disabilities, at least two of which were spent in an administrative capacity; and

(b) Either:

(i) Hold a credential as:

(A) A psychologist pursuant to the Uniform Credentialing Act, with at least a master's degree in psychology from an accredited college or university;

(B) A physician licensed pursuant to the Uniform Credentialing Act to practice medicine and surgery or psychiatry;

(C) An educator with at least a master's degree in education from an accredited college or university;

(D) A certified social worker, a certified master social worker, or a licensed mental health practitioner pursuant to the Uniform Credentialing Act;

(E) A physical therapist, an occupational therapist, or a speech-language pathologist pursuant to the Uniform Credentialing Act; or

(F) An administrator or executive of a health care facility as defined in section 71-413 who is a member in good standing with an organization that offers voluntary certification for the purpose of demonstrating managerial knowledge and experience for health care managers; or

(ii) Have at least eight years of experience working with persons with head injuries or severe physical disabilities, at least five of which were spent in an administrative capacity in a facility operated primarily for caring for persons with head injuries or severe physical disabilities.

(3) A license issued pursuant to this section shall be issued without examination and without the requirement of completion of an administrator-in-training or mentoring program. Such license may be renewed without the completion of any continuing competency requirements.



38-2501 Act, how cited.

Sections 38-2501 to 38-2531 shall be known and may be cited as the Occupational Therapy Practice Act.



38-2502 Purpose of act.

In order to (1) safeguard the public health, safety, and welfare, (2) protect the public from being misled by incompetent, unscrupulous, and unauthorized persons, (3) assure the highest degree of professional conduct on the part of occupational therapists and occupational therapy assistants, and (4) assure the availability of occupational therapy services of high quality to persons in need of such services, it is the purpose of the Occupational Therapy Practice Act to provide for the regulation of occupational therapists.



38-2503 Definitions, where found.

For purposes of the Occupational Therapy Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2504 to 38-2514 apply.



38-2504 Association, defined.

Association means a recognized national or state association for occupational therapy.



38-2505 Board, defined.

Board means the Board of Occupational Therapy Practice.



38-2506 Deep thermal agent modalities, defined.

Deep thermal agent modalities means therapeutic ultrasound and phonophoresis. Deep thermal agent modalities does not include the use of diathermy or lasers.



38-2507 Electrotherapeutic agent modalities, defined.

Electrotherapeutic agent modalities means neuromuscular electrical stimulation, transcutaneous electrical nerve stimulation, and iontophoresis. Electrotherapeutic agent modalities does not include the use of ultraviolet light.



38-2508 Mechanical devices, defined.

Mechanical devices means intermittent compression devices. Mechanical devices does not include devices to perform spinal traction.



38-2509 Occupational therapist, defined.

Occupational therapist means a person holding a current license to practice occupational therapy.



38-2510 Occupational therapy, defined.

(1) Occupational therapy means the use of purposeful activity with individuals who are limited by physical injury or illness, psychosocial dysfunction, developmental or learning disabilities, or the aging process in order to maximize independent function, prevent further disability, and achieve and maintain health and productivity.

(2) Occupational therapy encompasses evaluation, treatment, and consultation and may include (a) remediation or restoration of performance abilities that are limited due to impairment in biological, physiological, psychological, or neurological processes, (b) adaptation of task, process, or the environment, or the teaching of compensatory techniques, in order to enhance performance, (c) disability prevention methods and techniques which facilitate the development or safe application of performance skills, and (d) health promotion strategies and practices which enhance performance abilities.



38-2511 Occupational therapy aide, defined.

Occupational therapy aide means a person who is not licensed under the Occupational Therapy Practice Act and who provides supportive services to occupational therapists and occupational therapy assistants.



38-2512 Occupational therapy assistant, defined.

Occupational therapy assistant means a person holding a current license to assist in the practice of occupational therapy.



38-2513 Physical agent modalities, defined.

Physical agent modalities means modalities that produce a biophysiological response through the use of water, temperature, sound, electricity, or mechanical devices.



38-2514 Superficial thermal agent modalities, defined.

Superficial thermal agent modalities means hot packs, cold packs, ice, fluidotherapy, paraffin, water, and other commercially available superficial heating and cooling technologies.



38-2515 Board; members; qualifications.

The board shall consist of at least four members appointed pursuant to section 38-158. Three of the persons appointed shall have been engaged in rendering services to the public, teaching, or research in occupational therapy for at least five years immediately preceding their appointments. Two of the persons appointed shall be occupational therapists and one shall be either an occupational therapist or an occupational therapy assistant and all shall be holders of active licenses issued under the Occupational Therapy Practice Act during their terms. One of the persons appointed shall be a public member who meets the requirements of section 38-165.



38-2516 Occupational therapist; therapy assistant; licensure required; activities and services not prohibited.

No person may represent himself or herself to be a licensed occupational therapist or occupational therapy assistant unless he or she is licensed in accordance with the Occupational Therapy Practice Act. Nothing in such act shall be construed to prevent:

(1) Any person licensed in this state pursuant to the Uniform Credentialing Act from engaging in the profession or occupation for which he or she is licensed;

(2) The activities and services of any person employed as an occupational therapist or occupational therapy assistant who serves in the armed forces of the United States or the United States Public Health Service or who is employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(3) The activities and services of any person pursuing an accredited course of study leading to a degree or certificate in occupational therapy if such activities and services constitute a part of a supervised course of study and if such a person is designated by a title which clearly indicates his or her status as a student or trainee;

(4) The activities and services of any person fulfilling the supervised fieldwork experience requirements of sections 38-2518 and 38-2519 if such activities and services constitute a part of the experience necessary to meet the requirements of such sections; or

(5) Qualified members of other professions or occupations, including, but not limited to, recreation specialists or therapists, special education teachers, independent living specialists, work adjustment trainers, caseworkers, and persons pursuing courses of study leading to a degree or certification in such fields, from doing work similar to occupational therapy which is consistent with their training if they do not represent themselves by any title or description to be occupational therapists.



38-2517 Occupational therapist; therapy assistant; temporary license; applicability of section.

(1) Any person who has applied to take the examination under section 38-2518 or 38-2519 and who has completed the education and experience requirements of the Occupational Therapy Practice Act may be granted a temporary license to practice as an occupational therapist or an occupational therapy assistant. A temporary license shall allow the person to practice only in association with a licensed occupational therapist and shall be valid until the date on which the results of the next licensure examination are available to the department. The temporary license shall not be renewed if the applicant has failed the examination. The temporary license may be extended by the department, with the recommendation of the board. In no case may a temporary license be extended beyond one year.

(2) This section does not apply to a temporary license issued as provided in section 38-129.01.



38-2518 Occupational therapist; license; application; requirements.

(1) An applicant applying for a license as an occupational therapist shall show to the satisfaction of the department that he or she:

(a) Has successfully completed the academic requirements of an educational program in occupational therapy recognized by the department and accredited by a nationally recognized medical association or nationally recognized occupational therapy association;

(b) Has successfully completed a period of supervised fieldwork experience at an educational institution approved by the department and where the applicant's academic work was completed or which is part of a training program approved by such educational institution. A minimum of six months of supervised fieldwork experience shall be required for an occupational therapist; and

(c) Has passed an examination as provided in section 38-2520.

(2) Residency in this state shall not be a requirement of licensure. A corporation, partnership, limited liability company, or association shall not be licensed as an occupational therapist pursuant to the Occupational Therapy Practice Act.



38-2519 Occupational therapy assistant; license; application; requirements; term.

(1) An applicant applying for a license as an occupational therapy assistant shall show to the satisfaction of the department that he or she:

(a) Has successfully completed the academic requirements of an educational program in occupational therapy recognized by the department and accredited by a nationally recognized medical association or nationally recognized occupational therapy association;

(b) Has successfully completed a period of supervised fieldwork experience at an educational institution approved by the department and where the applicant's academic work was completed or which is part of a training program approved by such educational institution. A minimum of two months of supervised fieldwork experience shall be required for an occupational therapy assistant; and

(c) Has passed an examination as provided in section 38-2520.

(2) Residency in this state shall not be a requirement of licensure as an occupational therapy assistant. A corporation, partnership, limited liability company, or association shall not be licensed as an occupational therapy assistant pursuant to the Occupational Therapy Practice Act.



38-2520 Examination; requirements.

(1) Each applicant for licensure pursuant to the Occupational Therapy Practice Act shall be examined by a written examination which tests his or her knowledge of the basic and clinical sciences relating to occupational therapy and occupational therapy theory and practice including, but not limited to, professional skills and judgment in the utilization of occupational therapy techniques and methods and such other subjects as the board may deem useful to determine the applicant's fitness to practice. The board shall approve the examination and establish standards for acceptable performance. The board may choose a nationally standardized occupational therapist and occupational therapy assistant entry-level examination.

(2) Applicants for licensure shall be examined at a time and place and under such supervision as the board may determine.



38-2521 Continuing competency requirements; waiver.

The department, with the recommendation of the board, may waive continuing competency requirements, in part or in total, for any two-year licensing period when a licensee submits documentation that circumstances beyond his or her control prevented completion of such requirements as provided in section 38-146. In addition to circumstances determined by the department to be beyond the licensee's control pursuant to such section, such circumstances shall include situations in which:

(1) The licensee holds a Nebraska license but does not reside or practice in Nebraska;

(2) The licensee has submitted proof that he or she was suffering from a serious or disabling illness or physical disability which prevented completion of the required continuing competency activities during the twenty-four months preceding the license renewal date; and

(3) The licensee has successfully completed two or more semester hours of formal credit instruction biennially offered by an accredited school or college which contributes to meeting the requirements of an advanced degree in a postgraduate program relating to occupational therapy.



38-2522 Applicant for licensure; continuing competency requirements.

An applicant for licensure to practice as an occupational therapist who has met the education and examination requirements in section 38-2518 or to practice as an occupational therapy assistant who has met the education and examination requirements in section 38-2519, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-2523 Applicant for licensure; reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure to practice as an occupational therapist or to practice as an occupational therapy assistant who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2524 Fees.

The department shall establish and collect fees for credentialing activities under the Occupational Therapy Practice Act as provided in sections 38-151 to 38-157.



38-2525 Occupational therapy aide; supervision requirements.

An occupational therapy aide shall function under the guidance and responsibility of an occupational therapist and may be supervised by an occupational therapist or an occupational therapy assistant for specifically selected routine tasks for which the aide has been trained and has demonstrated competence. The aide shall comply with supervision requirements developed by the board. The board shall develop supervision requirements for aides which are consistent with prevailing professional standards.



38-2526 Occupational therapist; services authorized.

An occupational therapist may perform the following services:

(1) Evaluate, develop, improve, sustain, or restore skills in activities of daily living, work activities, or productive activities, including instrumental activities of daily living, and play and leisure activities;

(2) Evaluate, develop, remediate, or restore sensorimotor, cognitive, or psychosocial components of performance;

(3) Design, fabricate, apply, or train in the use of assistive technology or orthotic devices and train in the use of prosthetic devices;

(4) Adapt environments and processes, including the application of ergonomic principles, to enhance performance and safety in daily life roles;

(5) If certified pursuant to section 38-2530, apply physical agent modalities as an adjunct to or in preparation for engagement in occupations when applied by a practitioner who has documented evidence of possessing the theoretical background and technical skills for safe and competent use;

(6) Evaluate and provide intervention in collaboration with the client, family, caregiver, or others;

(7) Educate the client, family, caregiver, or others in carrying out appropriate nonskilled interventions; and

(8) Consult with groups, programs, organizations, or communities to provide population-based services.



38-2527 Occupational therapy assistant; supervision required.

An occupational therapy assistant may deliver occupational therapy services enumerated in section 38-2526 in collaboration with and under the supervision of an occupational therapist.



38-2528 Referrals.

(1) An occupational therapist may accept a referral from a licensed health care professional for the purpose of evaluation and rehabilitative treatment which may include, but not be limited to, consultation, rehabilitation, screening, prevention, and patient education services.

(2) Referrals may be for an individual case or may be for an established treatment program that includes occupational therapy services. If programmatic, the individual shall meet the criteria for admission to the program and protocol for the treatment program shall be established by the treatment team members.

(3) Referrals shall be in writing, except that oral referrals may be accepted if they are followed by a written and signed request of the person making the referral within thirty days after the day on which the patient consults with the occupational therapist.



38-2529 Direct access to services.

The public may have direct access to occupational therapy services.



38-2530 Physical agent modalities; certification required.

(1) In order to apply physical agent modalities, an occupational therapist shall be certified pursuant to this section. The department shall issue a certificate to an occupational therapist to administer a physical agent modality if the occupational therapist:

(a) Has successfully completed a training course approved by the board and passed an examination approved by the board on the physical agent modality;

(b) Is certified as a hand therapist by the Hand Therapy Certification Commission or other equivalent entity recognized by the board;

(c) Has a minimum of five years of experience in the use of the physical agent modality and has passed an examination approved by the board on the physical agent modality; or

(d) Has completed education during a basic educational program which included demonstration of competencies for application of the physical agent modality.

(2) The department shall issue a certificate to authorize an occupational therapy assistant to set up and implement treatment using superficial thermal agent modalities if the occupational therapy assistant has successfully completed a training course approved by the board and passed an examination approved by the board. Such set up and implementation shall only be done under the onsite supervision of an occupational therapist certified to administer superficial thermal agent modalities.

(3) An occupational therapist shall not delegate evaluation, reevaluation, treatment planning, and treatment goals for physical agent modalities to an occupational therapy assistant.



38-2531 Rules and regulations.

(1) The board shall adopt and promulgate rules and regulations regarding role delineation for occupational therapy assistants and continuing competency requirements. Continuing education is sufficient to meet continuing competency requirements. Such requirements may also include, but not be limited to, one or more of the continuing competency activities listed in section 38-145 which a licensed person may select as an alternative to continuing education.

(2) The board may adopt and promulgate rules and regulations governing the training courses for an occupational therapist to be certified to administer a physical agent modality. The board may adopt and promulgate rules and regulations governing the training course for an occupational therapy assistant to be certified to set up and implement superficial thermal agent modalities. In adopting such rules and regulations, the board shall give consideration to the levels of training and experience which are required, in the opinion of the board, to protect the public health, safety, and welfare and to insure, to the greatest extent possible, the efficient, adequate, and safe practice of occupational therapy. Such rules and regulations shall include the approval of examinations and the passing score for such examinations for certification.



38-2601 Act, how cited.

Sections 38-2601 to 38-2623 shall be known and may be cited as the Optometry Practice Act.



38-2602 Definitions, where found.

For purposes of the Optometry Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2603 to 38-2605 apply.



38-2603 Board, defined.

Board means the Board of Optometry.



38-2604 Pharmaceutical agents, defined.

(1) Pharmaceutical agents, for diagnostic purposes, means anesthetics, cycloplegics, and mydriatics.

(2) Pharmaceutical agents, for therapeutic purposes, means topical ophthalmic pharmaceutical agents which treat eye diseases, infection, inflammation, and superficial abrasions, or oral analgesics, including oral analgesics enumerated in Schedules III and IV of section 28-405 necessary to treat conditions of the eye, ocular adnexa, or visual system, or oral pharmaceutical agents for the treatment of diseases or infections of the eye, ocular adnexa, or visual system, or oral anti-inflammatory agents to treat conditions of the eye, ocular adnexa, or visual system.

(3) Pharmaceutical agents, for therapeutic purposes, includes an epinephrine autoinjector for treatment of anaphylaxis and an oral steroid, oral glaucoma agent, or oral immunosuppressive agent.



38-2605 Practice of optometry, defined.

(1) The practice of optometry means one or a combination of the following:

(a) The examination of the human eye to diagnose, treat, or refer for consultation or treatment any abnormal condition of the human eye, ocular adnexa, or visual system;

(b) The employment of instruments, devices, pharmaceutical agents, and procedures intended for the purpose of investigating, examining, diagnosing, treating, managing, or correcting visual defects or abnormal conditions of the human eye, ocular adnexa, or visual system;

(c) The prescribing and application of lenses, devices containing lenses, prisms, contact lenses, ophthalmic devices, orthoptics, vision training, pharmaceutical agents, and prosthetic devices to correct, relieve, or treat defects or abnormal conditions of the human eye, ocular adnexa, or visual system;

(d) The dispensing and sale of a contact lens, including a cosmetic or plano contact lens or a contact lens containing an ocular pharmaceutical agent which an optometrist is authorized by law to prescribe and which is classified by the federal Food and Drug Administration as a drug;

(e) The ordering of procedures and laboratory tests rational to the diagnosis or treatment of conditions or diseases of the human eye, ocular adnexa, or visual system; and

(f) The removal of superficial eyelid, conjunctival, and corneal foreign bodies.

(2) The practice of optometry does not include the use of surgery, the use of laser surgery, or the treatment of infantile/congenital glaucoma, which means the condition is present at birth.



38-2606 Board; members; qualifications.

The board shall consist of four members, including three licensed optometrists and one public member.



38-2607 Practice of optometry; activities not included.

The practice of optometry shall not be construed to:

(1) Include merchants or dealers who sell glasses as merchandise in an established place of business or who sell contact lenses from a prescription for contact lenses written by an optometrist or a person licensed to practice medicine and surgery and who do not profess to be optometrists or practice optometry;

(2) Restrict, expand, or otherwise alter the scope of practice governed by other statutes; or

(3) Include the performance by an optometric assistant, under the supervision of a licensed optometrist, of duties prescribed in accordance with rules and regulations adopted and promulgated by the department, with the recommendation of the board.



38-2608 Optometry; license; requirements.

Every applicant for a license to practice optometry shall: (1) Present proof that he or she is a graduate of an accredited school or college of optometry; and (2) pass an examination approved by the board. The examination shall cover all subject matter included in the practice of optometry.



38-2609 Applicant for licensure based on license outside the state; requirements; military spouse; temporary license.

(1) In addition to the standards set by the board pursuant to section 38-126, an applicant for licensure based on a license in another state or territory of the United States or the District of Columbia must have been actively engaged in the practice of optometry for at least two of the three years immediately preceding the application for licensure in Nebraska and must provide satisfactory evidence of being credentialed in such other jurisdiction at a level with requirements that are at least as stringent as or more stringent than the requirements for the comparable credential being applied for in this state.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2610 License; renewal; statement as to use of pharmaceutical agents.

In issuing a license or renewal, the department, with the recommendation of the board, shall state whether such person licensed in the practice of optometry has been certified to use pharmaceutical agents pursuant to section 38-2613, 38-2614, or 38-2615 and shall determine an appropriate means to further identify those persons who are certified in the diagnostic use of such agents or the therapeutic use of such agents.



38-2611 Continuing competency requirements; waiver.

The department, with the recommendation of the board, may waive continuing competency requirements, in part or in total, for any two-year licensing period when a credential holder submits documentation that circumstances beyond his or her control prevented completion of such requirements as provided in section 38-146. In addition to circumstances determined by the department to be beyond the credential holder's control pursuant to such section, such circumstances shall include situations in which:

(1) The credential holder has submitted proof that he or she was suffering from a serious or disabling illness or physical disability which prevented completion of the required continuing competency activities during the twenty-four months preceding the renewal date; or

(2) The credential holder was initially licensed within the twenty-six months immediately preceding the renewal date.



38-2612 Fees.

The department shall establish and collect fees for credentialing under the Optometry Practice Act as provided in sections 38-151 to 38-157.



38-2613 Optometrist; diagnostic pharmaceutical agents; use; certification.

(1) An optometrist licensed in this state may use topical ocular pharmaceutical agents for diagnostic purposes authorized under subdivision (1)(b) of section 38-2605, if such person is certified by the department, with the recommendation of the board, as qualified to use topical ocular pharmaceutical agents for diagnostic purposes.

(2) Such certification shall require (a) satisfactory completion of a pharmacology course at an institution accredited by a regional or professional accrediting organization which is recognized by the United States Department of Education and approved by the board and passage of an examination approved by the board or (b) evidence provided by the optometrist of certification in another state for use of diagnostic pharmaceutical agents which is deemed by the board as satisfactory validation of such qualifications.



38-2614 Optometrist; therapeutic pharmaceutical agents; certification of courses of instruction; board approval.

(1) An optometrist licensed in this state may use topical ocular pharmaceutical agents for therapeutic purposes authorized under subdivision (1)(b) or (c) of section 38-2605 if such person is certified by the department, with the recommendation of the board, as qualified to use ocular pharmaceutical agents for therapeutic purposes, including the treatment of glaucoma.

(2) In order to be certified by the department under subsection (1) of this section, the optometrist shall show (a) satisfactory completion of classroom education and clinical training which emphasizes the examination, diagnosis, and treatment of the eye, ocular adnexa, and visual system offered by a school or college approved by the board and passage of an examination approved by the board or (b) evidence of certification in another state for the use of therapeutic pharmaceutical agents which is deemed by the board as satisfactory validation of such qualifications.



38-2615 Optometrist; applicability of requirements.

After January 1, 2000, only an optometrist licensed in this state prior to April 30, 1987, may practice optometry without meeting the requirements and obtaining certification required by sections 38-2613 and 38-2614.



38-2616 Optometry; approved schools; requirements.

No school of optometry shall be approved by the board as an accredited school unless the school is accredited by a regional or professional accrediting organization which is recognized by the United States Department of Education.



38-2617 Use of pharmaceutical agents or dispensing of contact lens containing ocular pharmaceutical agent by licensed optometrist; standard of care.

(1) A licensed optometrist who administers or prescribes pharmaceutical agents for examination or for treatment shall provide the same standard of care to patients as that provided by a physician licensed in this state to practice medicine and surgery utilizing the same pharmaceutical agents for examination or treatment.

(2) An optometrist who dispenses a contact lens containing an ocular pharmaceutical agent which is classified by the federal Food and Drug Administration as a drug shall comply with the rules and regulations of the board relating to packaging, labeling, storage, drug utilization review, and record keeping. The board shall adopt and promulgate rules and regulations relating to packaging, labeling, storage, drug utilization review, and record keeping for such contact lenses.



38-2618 Optometric assistants; authorized.

Any licensed optometrist may employ optometric assistants. Such assistants, under the supervision of a licensed optometrist, may perform such duties as are prescribed in accordance with rules and regulations adopted and promulgated by the department, with the recommendation of the board.



38-2619 Optometry; patient's freedom of choice.

No agencies of the state or its subdivisions administering relief, public assistance, public welfare assistance, or other health service under the laws of this state, including the public schools, shall in the performance of their duties, interfere with any patient's freedom of choice in the selection of practitioners licensed to perform examinations and provide treatment within the field for which their respective licenses entitle them to practice.



38-2620 Nebraska Optometry Education Assistance Contract Program; purpose.

There is hereby established the Nebraska Optometry Education Assistance Contract Program for the purpose of providing opportunities for citizens of this state desiring to pursue study in the field of optometry at accredited schools and colleges outside the state. Eligibility for the program shall be limited as provided in sections 38-2622 and 38-2623.



38-2621 Program; Board of Regents; administer; rules and regulations; adopt; reports; conditions.

The program established by section 38-2620 shall be administered by the Board of Regents of the University of Nebraska. The Board of Regents shall adopt appropriate rules and regulations to carry out sections 38-2620 to 38-2623 and negotiate contract arrangements with accredited schools and colleges of optometry, as provided in section 38-2616, for the admission and education of qualified applicants who are citizens of Nebraska and who have demonstrated their interest, aptitude, and readiness for study in the field of optometry. The Board of Regents shall require reports each year from institutions receiving payments showing the progress and suitability of each student being aided and containing such other information as such board deems proper.



38-2622 Program; financial assistance; number of students.

Annual financial payments made under sections 38-2620 to 38-2623 shall be limited to students who participated in or were accepted into the program in the academic year 2010-11 and shall continue for the remaining academic year or years that any such student is enrolled in an accredited school or college of optometry subject to the limitation provided in section 38-2623.



38-2623 Program; financial assistance; limitation.

Financial assistance under sections 38-2620 to 38-2623 shall be continued not to exceed four years until the enrolled student has received a degree in optometry. Contracts with schools and colleges shall set forth terms and provisions for continuation of such payments.



38-2701 Act, how cited.

Sections 38-2701 to 38-2711 shall be known and may be cited as the Perfusion Practice Act.



38-2702 Legislative findings and declarations.

The Legislature finds and declares that the public interest requires the regulation of the practice of perfusion and the establishment of clear licensure standards for perfusionists and that the health and welfare of the residents of the State of Nebraska will be protected by identifying to the public those individuals who are qualified and legally authorized to practice perfusion.



38-2703 Terms, defined.

For purposes of the Perfusion Practice Act:

(1) Board means the Board of Medicine and Surgery;

(2) Extracorporeal circulation means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidney, liver, or other organs;

(3) Perfusion means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory, and respiratory systems or other organs, or a combination of such activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and under the supervision of a licensed physician, including:

(a) The use of extracorporeal circulation, long-term cardiopulmonary support techniques including extracorporeal carbon dioxide removal and extracorporeal membrane oxygenation, and associated therapeutic and diagnostic technologies;

(b) Counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion;

(c) The use of techniques involving blood management, advanced life support, and other related functions; and

(d) In the performance of the acts described in subdivisions (a) through (c) of this subdivision:

(i) The administration of:

(A) Pharmacological and therapeutic agents; and

(B) Blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician;

(ii) The performance and use of:

(A) Anticoagulation monitoring and analysis;

(B) Physiologic monitoring and analysis;

(C) Blood gas and chemistry monitoring and analysis;

(D) Hematologic monitoring and analysis;

(E) Hypothermia and hyperthermia;

(F) Hemoconcentration and hemodilution; and

(G) Hemodialysis; and

(iii) The observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, clinical perfusion protocols, or changes in, or the initiation of, emergency procedures; and

(4) Perfusionist means a person who is licensed to practice perfusion pursuant to the Perfusion Practice Act.



38-2704 License required; exceptions.

After September 1, 2007, no person shall practice perfusion, whether or not compensation is received or expected, unless the person holds a license to practice perfusion under the Perfusion Practice Act, except that nothing in the act shall be construed to:

(1) Prohibit any person credentialed to practice under any other law from engaging in the practice for which he or she is credentialed;

(2) Prohibit any student enrolled in a bona fide perfusion training program recognized by the board from performing those duties which are necessary for the student's course of study, if the duties are performed under the supervision and direction of a perfusionist who is on duty and immediately available in the assigned patient care area; or

(3) Prohibit any person from practicing perfusion within the scope of his or her official duties when employed by an agency, bureau, or division of the federal government, serving in the armed forces or the Public Health Service of the United States, or employed by the Veterans Administration.



38-2705 License requirements.

To be eligible to be licensed as a perfusionist, an applicant shall fulfill the following requirements:

(1) Submit evidence of successful completion of a perfusion education program with standards established by the Accreditation Committee for Perfusion Education and approved by the Commission on Accreditation of Allied Health Education Programs or a program with substantially equivalent education standards approved by the board; and

(2) Submit evidence of successful completion of the certification examinations offered by the American Board of Cardiovascular Perfusion, or its successor, or a substantially equivalent examination approved by the board.



38-2706 Education and examination requirements; waiver.

The board may waive the education and examination requirements under section 38-2705 for an applicant who:

(1) Within one hundred eighty days after September 1, 2007, submits evidence satisfactory to the board that he or she has been operating cardiopulmonary bypass systems for cardiac surgical patients as his or her primary function in a licensed health care facility for at least two of the last ten years prior to September 1, 2007;

(2) Submits evidence of holding a current certificate as a Certified Clinical Perfusionist issued by the American Board of Cardiovascular Perfusion, or its successor; or

(3) Submits evidence of holding a credential as a perfusionist issued by another state or possession of the United States or the District of Columbia which has standards substantially equivalent to those of this state.



38-2707 Temporary license.

(1) The department shall issue a temporary license to a person who has applied for licensure pursuant to the Perfusion Practice Act and who, in the judgment of the department, with the recommendation of the board, is eligible for examination. An applicant with a temporary license issued under this subsection may practice only under the direct supervision of a perfusionist. The board may adopt and promulgate rules and regulations governing such direct supervision which do not require the immediate physical presence of the supervising perfusionist. A temporary license issued under this subsection shall expire one year after the date of issuance and may be renewed for a subsequent one-year period, subject to the rules and regulations adopted under the act. A temporary license issued under this subsection shall be surrendered to the department upon its expiration.

(2) An applicant for licensure pursuant to the act who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2708 Fees.

The department shall establish and collect fees for initial licensure and renewal under the Perfusion Practice Act as provided in sections 38-151 to 38-157.



38-2709 Title and abbreviation; use.

No person shall use the title Perfusionist, the abbreviation LP, or any other title, designation, words, letters, abbreviations, or insignia indicating the practice of perfusion unless licensed to practice perfusion.



38-2710 Rules and regulations.

The department, with the recommendation of the board, shall adopt and promulgate rules and regulations to carry out the Perfusion Practice Act.



38-2711 Code of ethics; record of licensees.

The board shall adopt and publish a code of ethics for perfusionists and maintain a record of every perfusionist licensed in this state which includes his or her place of business, place of residence, and license date and number.



38-2712 Repealed. Laws 2017, LB644, § 21.



38-2801 Act, how cited.

Sections 38-2801 to 38-28,107 and the Nebraska Drug Product Selection Act shall be known and may be cited as the Pharmacy Practice Act.



38-2802 Definitions, where found.

For purposes of the Pharmacy Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-2803 to 38-2848 apply.



38-2803 Accredited hospital or clinic, defined.

Accredited hospital or clinic means a hospital or clinic approved by the board.



38-2804 Accredited pharmacy program, defined.

An accredited pharmacy program means one approved by the board upon the recommendation of the accrediting committee of the Accreditation Council for Pharmacy Education. It shall be a pharmacy program which maintains at least a three-year course in pharmacy, consisting of not less than thirty-two weeks of instruction each school year. Such pharmacy program shall require as a condition to enrollment therein two full years of college or university credit. The combined course shall consist of five years of college or university credit each year of which shall consist of not less than thirty-two weeks of instruction.



38-2805 Accredited school or college of pharmacy, defined.

Accredited school or college of pharmacy means a school or college of pharmacy or a department of pharmacy of a university approved by the board pursuant to section 38-2804.



38-2805.01 Accrediting body, defined.

Accrediting body means an entity recognized by the Centers for Medicare and Medicaid Services to provide accrediting services for the Medicare Part B Home Medical Equipment Services Benefit.



38-2806 Administer, defined.

Administer means to directly apply a drug or device by injection, inhalation, ingestion, or other means to the body of a patient or research subject.



38-2807 Administration, defined.

Administration means the act of (1) administering, (2) keeping a record of such activity, and (3) observing, monitoring, reporting, and otherwise taking appropriate action regarding desired effect, side effect, interaction, and contraindication associated with administering the drug or device.



38-2807.01 Bioequivalent, defined.

Bioequivalent means drug products: (1) That are legally marketed under regulations promulgated by the federal Food and Drug Administration; (2) that are the same dosage form of the identical active ingredients in the identical amounts as the drug product prescribed; (3) that comply with compendial standards and are consistent from lot to lot with respect to (a) purity of ingredients, (b) weight variation, (c) uniformity of content, and (d) stability; and (4) for which the federal Food and Drug Administration has established bioequivalent standards or has determined that no bioequivalence problems exist.



38-2807.02 Biological product, defined.

Biological product has the same meaning as in 42 U.S.C. 262, as such section existed on January 1, 2017.



38-2807.03 Brand name, defined.

Brand name means the proprietary or trade name selected by the manufacturer, distributor, or packager for a drug product and placed upon the labeling of such product at the time of packaging.



38-2808 Board, defined.

Board means the Board of Pharmacy.



38-2808.01 Calculated expiration date, defined.

Calculated expiration date means the expiration date on the manufacturer's, packager's, or distributor's container or one year from the date the drug or device is repackaged, whichever is earlier.



38-2809 Caregiver, defined.

Caregiver means any person acting as an agent on behalf of a patient or any person aiding and assisting a patient.



38-2810 Chart order, defined.

Chart order means an order for a drug or device issued by a practitioner for a patient who is in the hospital or long-term care facility where the chart is stored or for a patient receiving detoxification treatment or maintenance treatment pursuant to section 28-412. Chart order does not include a prescription and may not be used to authorize dispensing of a controlled substance to a patient in a long-term care facility.



38-2810.01 Chemically equivalent, defined.

Chemically equivalent means drug products that contain amounts of the identical therapeutically active ingredients in the identical strength, quantity, and dosage form and that meet present compendial standards.



38-2811 Compounding, defined.

Compounding means the preparation of components into a drug product.



38-2812 Delegated dispensing, defined.

Delegated dispensing means the practice of pharmacy by which one or more pharmacists have jointly agreed, on a voluntary basis, to work in conjunction with one or more persons pursuant to sections 38-2872 to 38-2889 under a protocol which provides that such person may perform certain dispensing functions authorized by the pharmacist or pharmacists under certain specified conditions and limitations.



38-2813 Deliver or delivery, defined.

Deliver or delivery means to actually, constructively, or attempt to transfer a drug or device from one person to another, whether or not for consideration.



38-2814 Device, defined.

Device means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component, part, or accessory, which is prescribed by a practitioner and dispensed by a pharmacist or other person authorized by law to do so.



38-2815 Dialysis drug or device distributor, defined.

Dialysis drug or device distributor means a manufacturer or wholesaler who provides dialysis drugs, solutions, supplies, or devices, to persons with chronic kidney failure for self-administration at the person's home or specified address, pursuant to a prescription.



38-2816 Dialysis drug or device distributor worker, defined.

Dialysis drug or device distributor worker means a person working for a dialysis drug or device distributor with a delegated dispensing permit who has completed the approved training and has demonstrated proficiency to perform the task or tasks of assembling, labeling, or delivering drugs or devices pursuant to a prescription.



38-2817 Dispense or dispensing, defined.

(1) Dispense or dispensing means interpreting, evaluating, and implementing a medical order, including preparing and delivering a drug or device to a patient or caregiver in a suitable container appropriately labeled for subsequent administration to, or use by, a patient.

(2) Dispensing includes (a) dispensing incident to practice, (b) dispensing pursuant to a delegated dispensing permit, (c) dispensing pursuant to a medical order, and (d) any transfer of a prescription drug or device to a patient or caregiver other than by administering.



38-2818 Distribute, defined.

Distribute means to deliver a drug or device, other than by administering or dispensing.



38-2818.01 Drug sample or sample medication; defined.

Drug sample or sample medication means a unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug. Each sample unit shall bear a label that clearly denotes its status as a drug sample, which may include, but need not be limited to, the words sample, not for sale, or professional courtesy package.



38-2818.02 Drug product, defined.

Drug product means any drug or device as defined in section 38-2841.



38-2818.03 Drug product select, defined.

Drug product select means to dispense, without the practitioner's express authorization, an equivalent drug product or an interchangeable biological product in place of the brand-name drug or the biological product contained in a medical order of such practitioner.



38-2819 Drugs, medicines, and medicinal substances, defined.

Drugs, medicines, and medicinal substances means (1) articles recognized in The United States Pharmacopeia and The National Formulary, the Homeopathic Pharmacopoeia of the United States, or any supplement to any of them, (2) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of diseases in humans or animals, (3) articles, except food, intended to affect the structure or any function of the body of a human or an animal, (4) articles intended for use as a component of any articles specified in subdivision (1), (2), or (3) of this section, except any device or its components, parts, or accessories, and (5) prescription drugs or devices.



38-2820 Electronic signature, defined.

Electronic signature has the same meaning as in section 86-621.



38-2821 Electronic transmission, defined.

Electronic transmission means transmission of information in electronic form. Electronic transmission may include computer-to-computer transmission or computer-to-facsimile transmission.



38-2821.01 Equivalent, defined.

Equivalent means drug products that are both chemically equivalent and bioequivalent.



38-2822 Facility, defined.

Facility means a health care facility as defined in section 71-413.



38-2823 Facsimile, defined.

Facsimile means a copy generated by a system that encodes a document or photograph into electrical signals, transmits those signals over telecommunications lines, and reconstructs the signals to create an exact duplicate of the original document at the receiving end.



38-2823.01 Generic name, defined.

Generic name means the official title of a drug or drug combination as determined by the United States Adopted Names Council and accepted by the federal Food and Drug Administration of those drug products having the same active chemical ingredients in the same strength and quantity.



38-2824 Graduate pharmacy education or approved program, defined.

Graduate pharmacy education or approved program means a period of supervised educational training by a graduate of an accredited school or college of pharmacy, which training has been approved by the board.



38-2825 Hospital, defined.

Hospital has the same meaning as in section 71-419.



38-2825.01 Hospital pharmacy, defined.

Hospital pharmacy means each facility licensed as a hospital in which the compounding, preparation for administration, or dispensing of drugs or devices pursuant to a chart order occurs for patients within the confines of the hospital with oversight by a pharmacist in charge.



38-2825.02 Interchangeable biological product, defined.

Interchangeable biological product means a biological product that the federal Food and Drug Administration:

(1) Has licensed and has determined meets the standards for interchangeability pursuant to 42 U.S.C. 262(k)(4), as such section existed on January 1, 2017, or as set forth in the Lists of Licensed Biological Products with Reference Product Exclusivity and Biosimilarity or Interchangeability Evaluations published by the federal Food and Drug Administration, as such publication existed on January 1, 2017; or

(2) Has determined is therapeutically equivalent as set forth in the Approved Drug Products with Therapeutic Equivalence Evaluations of the federal Food and Drug Administration, as such publication existed on January 1, 2017.



38-2826 Labeling, defined.

Labeling means the process of preparing and affixing a label to any drug container or device container, exclusive of the labeling by a manufacturer, packager, or distributor of a nonprescription drug or commercially packaged legend drug or device. Any such label shall include all information required by federal and state law or regulation. Compliance with labeling requirements under federal law for devices described in subsection (2) of section 38-2841, medical gases, and medical gas devices constitutes compliance with state law and regulations for purposes of this section.



38-2826.01 Long-term care facility, defined.

Long-term care facility means an intermediate care facility, an intermediate care facility for persons with developmental disabilities, a long-term care hospital, a mental health center, a nursing facility, or a skilled nursing facility, as such terms are defined in the Health Care Facility Licensure Act.



38-2826.02 Medical gas, defined.

Medical gas means oxygen in liquid or gaseous form intended for human consumption.



38-2826.03 Medical gas device, defined.

Medical gas device means a medical device associated with the administration of medical gas.



38-2827 Repealed. Laws 2009, LB 604, § 12.



38-2828 Medical order, defined.

Medical order means a prescription, a chart order, or an order for pharmaceutical care issued by a practitioner.



38-2829 Nonprescription drugs, defined.

Nonprescription drugs means nonnarcotic medicines or drugs which may be sold without a medical order and which are prepackaged for use by the consumer and labeled in accordance with the requirements of the laws and regulations of this state and the federal government.



38-2830 Patient counseling, defined.

Patient counseling means the verbal communication by a pharmacist, pharmacist intern, or practitioner, in a manner reflecting dignity and the right of the patient to a reasonable degree of privacy, of information to the patient or caregiver in order to improve therapeutic outcomes by maximizing proper use of prescription drugs and devices and also includes the duties set out in section 38-2869.



38-2831 Pharmaceutical care, defined.

(1) Pharmaceutical care means the provision of drug therapy by a pharmacist for the purpose of achieving therapeutic outcomes that improve a patient's quality of life. Such outcomes include (a) the cure of disease, (b) the elimination or reduction of a patient's symptomatology, (c) the arrest or slowing of a disease process, or (d) the prevention of a disease or symptomatology.

(2) Pharmaceutical care includes the process through which the pharmacist works in concert with the patient and his or her caregiver, physician, or other professionals in designing, implementing, and monitoring a therapeutic plan that will produce specific therapeutic outcomes for the patient.



38-2832 Pharmacist, defined.

Pharmacist means any person who is licensed by the State of Nebraska to practice pharmacy.



38-2833 Pharmacist in charge, defined.

Pharmacist in charge means a pharmacist who is designated on a pharmacy license or designated by a hospital as being responsible for the practice of pharmacy in the pharmacy for which a pharmacy license is issued or in a hospital pharmacy and who works within the physical confines of such pharmacy or hospital pharmacy.



38-2834 Pharmacist intern, defined.

Pharmacist intern means a person who meets the requirements of section 38-2854.



38-2835 Pharmacy, defined.

Pharmacy has the same meaning as in section 71-425.



38-2836 Pharmacy technician, defined.

Pharmacy technician means an individual registered under sections 38-2890 to 38-2897.



38-2836.01 Practice agreement, defined.

Practice agreement means a document signed by a pharmacist and a practitioner with independent prescribing authority, in which the pharmacist agrees to design, implement, and monitor a therapeutic plan based on a written protocol.



38-2837 Practice of pharmacy, defined.

(1) Practice of pharmacy means (a) the interpretation, evaluation, and implementation of a medical order, (b) the dispensing of drugs and devices, (c) drug product selection, (d) the administration of drugs or devices, (e) drug utilization review, (f) patient counseling, (g) the provision of pharmaceutical care, (h) medication therapy management, and (i) the responsibility for compounding and labeling of dispensed or repackaged drugs and devices, proper and safe storage of drugs and devices, and maintenance of proper records.

(2) The active practice of pharmacy means the performance of the functions set out in this section by a pharmacist as his or her principal or ordinary occupation.



38-2838 Practitioner, defined.

Practitioner means a certified registered nurse anesthetist, a certified nurse midwife, a dentist, an optometrist, a nurse practitioner, a physician assistant, a physician, a podiatrist, or a veterinarian.



38-2839 Prescribe, defined.

Prescribe means to issue a medical order.



38-2840 Prescription, defined.

Prescription means an order for a drug or device issued by a practitioner for a specific patient, for emergency use, or for use in immunizations. Prescription does not include a chart order.



38-2841 Prescription drug or device or legend drug or device, defined.

(1) Prescription drug or device or legend drug or device means:

(a) A drug or device which is required under federal law to be labeled with one of the following statements prior to being dispensed or delivered:

(i) Caution: Federal law prohibits dispensing without prescription;

(ii) Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian; or

(iii) "Rx Only"; or

(b) A drug or device which is required by any applicable federal or state law to be dispensed pursuant only to a prescription or chart order or which is restricted to use by practitioners only.

(2) Prescription drug or device or legend drug or device does not include a type of device, including supplies and device components, which carries the federal Food and Drug Administration legend "Caution: Federal law restricts this device to sale by or on the order of a licensed health care practitioner" or an alternative legend approved by the federal Food and Drug Administration which it recognizes, in published guidance, as conveying essentially the same message.



38-2842 Public health clinic, defined.

Public health clinic means the department, any county, city-county, or multicounty health department, or any private not-for-profit family planning clinic licensed as a health clinic as defined in section 71-416.



38-2843 Public health clinic worker, defined.

Public health clinic worker means a person in a public health clinic with a delegated dispensing permit who has completed the approved training and has demonstrated proficiency to perform the task of dispensing authorized refills of contraceptives pursuant to a written prescription.



38-2843.01 Repackage, defined.

Repackage means the act of taking a drug product from the container in which it was distributed by the manufacturer and placing it into a different container without further manipulation of the drug. Repackaging also includes the act of placing the contents of multiple containers, such as vials, of the same finished drug product into one container so long as the container does not contain other ingredients or is not further manipulated to change the drug product in any way.



38-2844 Signature, defined.

Signature means the name, word, or mark of a person written in his or her own hand with the intent to authenticate a writing or other form of communication or a digital signature which complies with section 86-611 or an electronic signature.



38-2845 Supervision, defined.

Supervision means the personal guidance and direction by a pharmacist of the performance by a pharmacy technician of authorized activities or functions subject to verification by such pharmacist. Supervision of a pharmacy technician may occur by means of a real-time audiovisual communication system.



38-2845.01 Telepharmacy, defined.

Telepharmacy means the provision of pharmacist care, by a pharmacist located within the United States, using telecommunications, remote order entry, or other automations and technologies to deliver care to patients or their agents who are located at sites other than where the pharmacist is located.



38-2846 Temporary educational permit, defined.

Temporary educational permit means a permit to practice pharmacy in a supervised educational program approved by the board.



38-2847 Verification, defined.

Verification means the confirmation by a supervising pharmacist of the accuracy and completeness of the acts, tasks, or functions undertaken by a pharmacy technician to assist the pharmacist in the practice of pharmacy. Verification shall occur by a pharmacist on duty in the facility, except that if a pharmacy technician performs authorized activities or functions to assist a pharmacist and the prescribed drugs or devices will be administered to persons who are patients or residents of a facility by a credentialed individual authorized to administer medications, verification may occur by means of a real-time audiovisual communication system.



38-2848 Written protocol, defined.

Written protocol means a written template, agreed to by pharmacists and practitioners with independent prescribing authority, working in concert, which directs how the pharmacists will implement and monitor a therapeutic plan.



38-2849 Board; membership; qualifications.

The board shall be composed of five members, including four actively practicing pharmacists, at least one of whom practices within the confines of a hospital, and one public member who is interested in the health of the people of Nebraska.



38-2850 Pharmacy; practice; persons excepted.

As authorized by the Uniform Credentialing Act, the practice of pharmacy may be engaged in by a pharmacist, a pharmacist intern, or a practitioner with a pharmacy license. The practice of pharmacy shall not be construed to include:

(1) Practitioners, other than veterinarians, certified nurse midwives, certified registered nurse anesthetists, nurse practitioners, and physician assistants, who dispense drugs or devices as an incident to the practice of their profession, except that if such practitioner engages in dispensing such drugs or devices to his or her patients for which such patients are charged, such practitioner shall obtain a pharmacy license;

(2) Persons who sell, offer, or expose for sale nonprescription drugs or proprietary medicines, the sale of which is not in itself a violation of the Nebraska Liquor Control Act;

(3) Medical representatives, detail persons, or persons known by some name of like import, but only to the extent of permitting the relating of pharmaceutical information to health care professionals;

(4) Licensed veterinarians practicing within the scope of their profession;

(5) Certified nurse midwives, certified registered nurse anesthetists, nurse practitioners, and physician assistants who dispense sample medications which are provided by the manufacturer and are dispensed at no charge to the patient;

(6) Optometrists who prescribe or dispense eyeglasses or contact lenses to their own patients, including contact lenses that contain and deliver ocular pharmaceutical agents as authorized under the Optometry Practice Act, and ophthalmologists who prescribe or dispense eyeglasses or contact lenses to their own patients, including contact lenses that contain and deliver ocular pharmaceutical agents;

(7) Registered nurses or licensed practical nurses employed by a hospital who administer pursuant to a chart order, or procure for such purpose, single doses of drugs or devices from original drug or device containers or properly labeled repackaged or prepackaged drug or device containers to persons registered as patients and within the confines of the hospital;

(8) Persons employed by a facility where dispensed drugs and devices are delivered from a pharmacy for pickup by a patient or caregiver and no dispensing or storage of drugs or devices occurs;

(9) Persons who sell or purchase medical products, compounds, vaccines, or serums used in the prevention or cure of animal diseases and maintenance of animal health if such medical products, compounds, vaccines, or serums are not sold or purchased under a direct, specific, written medical order of a licensed veterinarian;

(10) A person accredited by an accrediting body who, pursuant to a medical order, (a) administers, dispenses, or distributes medical gas or medical gas devices to patients or ultimate users or (b) purchases or receives medical gas or medical gas devices for administration, dispensing, or distribution to patients or ultimate users; and

(11) A person accredited by an accrediting body who, pursuant to a medical order, (a) sells, delivers, or distributes devices described in subsection (2) of section 38-2841 to patients or ultimate users or (b) purchases or receives such devices with intent to sell, deliver, or distribute to patients or ultimate users.



38-2851 Pharmacist; license; requirements.

(1) To be eligible to take the pharmacist licensure examination, every applicant must present proof of graduation from an accredited pharmacy program. A graduate of a pharmacy program located outside of the United States and which is not accredited shall be deemed to have satisfied the requirement of being a graduate of an accredited pharmacy program upon providing evidence satisfactory to the department, with the recommendation of the board, of graduation from such foreign pharmacy program and upon successfully passing an equivalency examination approved by the board.

(2) Every applicant for licensure as a pharmacist shall (a) pass a pharmacist licensure examination approved by the board, (b) have graduated from a pharmacy program pursuant to subsection (1) of this section, and (c) present proof satisfactory to the department, with the recommendation of the board, that he or she has met one of the following requirements to demonstrate his or her current competency: (i) Within the last three years, has passed a pharmacist licensure examination approved by the board; (ii) has been in the active practice of the profession of pharmacy in another state, territory, or the District of Columbia for at least one year within the three years immediately preceding the application for licensure; (iii) has become board certified in a specialty recognized by the Board of Pharmacy Specialties or its successor within the seven years immediately preceding the application for licensure; (iv) is duly licensed as a pharmacist in some other state, territory, or the District of Columbia in which, under like conditions, licensure as a pharmacist is granted in this state; or (v) has completed continuing competency in pharmacy that is approved by the Board of Pharmacy.

(3) Proof of the qualifications for licensure prescribed in this section shall be made to the satisfaction of the department, with the recommendation of the board. Graduation from an accredited pharmacy program shall be certified by the appropriate school, college, or university authority by the issuance of the degree granted to a graduate of such school, college, or university.



38-2852 Examination; grade.

Every applicant for licensure as a pharmacist shall be required to attain a grade to be determined by the board in an examination in pharmacy and a grade of seventy-five in an examination in jurisprudence of pharmacy.



38-2853 Repealed. Laws 2017, LB166, § 27.



38-2854 Pharmacist intern; qualifications; registration; powers.

(1) A pharmacist intern shall be (a) a student currently enrolled in an accredited pharmacy program, (b) a graduate of an accredited pharmacy program serving his or her internship, or (c) a graduate of a pharmacy program located outside the United States which is not accredited and who has successfully passed equivalency examinations approved by the board. Intern registration based on enrollment in or graduation from an accredited pharmacy program shall expire not later than fifteen months after the date of graduation or at the time of professional licensure, whichever comes first. Intern registration based on graduation from a pharmacy program located outside of the United States which is not accredited shall expire not later than fifteen months after the date of issuance of the registration or at the time of professional licensure, whichever comes first.

(2) A pharmacist intern may compound and dispense drugs or devices and fill prescriptions only in the presence of and under the immediate personal supervision of a licensed pharmacist. Such licensed pharmacist shall either be (a) the person to whom the pharmacy license is issued or a person in the actual employ of the pharmacy licensee or (b) the delegating pharmacist designated in a delegated dispensing agreement by a hospital with a delegated dispensing permit.

(3) Performance as a pharmacist intern under the supervision of a licensed pharmacist shall be predominantly related to the practice of pharmacy and shall include the keeping of records and the making of reports required under state and federal statutes. The department, with the recommendation of the board, shall adopt and promulgate rules and regulations as may be required to establish standards for internship.



38-2855 Pharmacy; temporary educational permits; issuance.

The department, with the recommendation of the board, shall have authority to issue temporary educational permits to qualified applicants in accordance with the Pharmacy Practice Act.



38-2856 Temporary educational permit; practice pharmacy; conditions.

The holder of a temporary educational permit shall be entitled to practice pharmacy while serving in a supervised educational program or in an approved graduate pharmacy education program conducted by an accredited hospital or clinic in the State of Nebraska or by an accredited school or college of pharmacy in the State of Nebraska. The holder of a temporary educational permit shall not be qualified to engage in the practice of pharmacy outside of the assigned training program or outside the confines of the accredited hospital or clinic or the accredited school or college.



38-2857 Temporary educational permit; issuance; when.

Before any temporary educational permit is issued pursuant to the Pharmacy Practice Act, the department, with the recommendation of the board, shall determine that the applicant for such permit has met all of the requirements of the act relating to issuing any such permit.



38-2858 Holder of temporary educational permit; rules and regulations; applicability.

Except as otherwise provided by law, the holder of any temporary educational permit shall be subject to all of the rules and regulations prescribed for pharmacists regularly licensed in the State of Nebraska and such other rules and regulations as may be adopted by the department, with the recommendation of the board, with respect to such permits in order to carry out the purposes of the Pharmacy Practice Act.



38-2859 Temporary educational permit; period valid; renewal.

The duration of any temporary educational permit issued pursuant to the Pharmacy Practice Act shall be determined by the department but in no case shall it be in excess of one year. The permit may be renewed from time to time at the discretion of the department but in no case shall it be renewed for more than five one-year periods.



38-2860 Temporary educational permit.

The department, with the recommendation of the board, may issue to all qualified graduates of accredited colleges of pharmacy, who are eligible for the examination provided for in section 38-2851, and who make application for such examination, a temporary educational permit. Such permit shall be issued only for the duration of the time between the date of the examination and the date of licensure granted as a result of such examination.



38-2861 Temporary educational permit; serve in approved program; application; contents.

Before granting any temporary educational permit, the department shall ascertain by evidence satisfactory to the department, with the recommendation of the board, that an accredited hospital or clinic or an accredited school or college of pharmacy in the State of Nebraska has requested the issuance of a temporary educational permit for an applicant to serve as a graduate student in its approved program for the period involved. Any application for the issuance of such permit shall be signed by the applicant requesting that such permit be issued to him or her and shall designate the specified approved graduate pharmacy educational program with respect to which such permit shall apply.



38-2862 Temporary educational permit; recommendation for issuance; by whom.

The recommendation of the board to the department for the issuance of any temporary educational permits shall be made at regular meetings of the board, but the chairperson or one other member of the board, as specifically selected by the members of the board, and its executive secretary, jointly shall have the power to recommend to the department the issuance of such permits between the meetings of the board.



38-2863 Temporary educational permit; fee.

The recipient of a temporary educational permit shall pay the required fee.



38-2864 Temporary educational permit; disciplinary actions; appeal.

Any temporary educational permit granted under the authority of the Pharmacy Practice Act may be suspended, limited, or revoked by the department, with the recommendation of the board, at any time upon a finding that the reasons for issuing such permit no longer exist or that the person to whom such permit has been issued is no longer qualified to hold such permit or for any reason for which a pharmacist license could be suspended, limited, or revoked. A hearing on the suspension, limitation, or revocation of the temporary educational permit by the department shall be held in the same manner as for the denial of a pharmacist license. The final order of the director may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



38-2865 Holder; temporary educational permit; receive license; when.

The holder of a temporary educational permit shall not be entitled to a pharmacist license in the State of Nebraska unless and until such individual meets all of the requirements of law for issuing such pharmacist license.



38-2866 Pharmacist; powers.

Unless specifically limited by the board or the department, a pharmacist may (1) engage in the practice of pharmacy and telepharmacy, (2) use automation in the practice of pharmacy and telepharmacy, (3) use the abbreviation R.P., RP, R.Ph., or RPh or the title licensed pharmacist or pharmacist, (4) enter into delegated dispensing agreements, (5) supervise pharmacy technicians and pharmacist interns, and (6) possess, without dispensing, prescription drugs and devices, including controlled substances, for purposes of administration, repackaging, or educational use in an accredited pharmacy program. A pharmacy shall not be open for the practice of pharmacy unless a pharmacist is physically present.



38-2866.01 Pharmacist; supervision of pharmacy technicians and pharmacist interns.

A pharmacist may supervise any combination of pharmacy technicians and pharmacist interns at any time up to a total of three people. A pharmacist intern shall be supervised at all times while performing the functions of a pharmacist intern which may include all aspects of the practice of pharmacy unless otherwise restricted. This section does not apply to a pharmacist intern who is receiving experiential training directed by the accredited pharmacy program in which he or she is enrolled.



38-2867 Pharmacy; scope of practice; prohibited acts; violation; penalty.

(1) Except as provided for pharmacy technicians in sections 38-2890 to 38-2897, for persons described in subdivision (10) or (11) of section 38-2850, and for individuals authorized to dispense under a delegated dispensing permit, no person other than a licensed pharmacist, a pharmacist intern, or a practitioner with a pharmacy license shall provide pharmaceutical care, compound and dispense drugs or devices, or dispense pursuant to a medical order. Notwithstanding any other provision of law to the contrary, a pharmacist or pharmacist intern may dispense drugs or devices pursuant to a medical order of a practitioner authorized to prescribe in another state if such practitioner could be authorized to prescribe such drugs or devices in this state.

(2) Except as provided for pharmacy technicians in sections 38-2890 to 38-2897, for persons described in subdivision (10) or (11) of section 38-2850, and for individuals authorized to dispense under a delegated dispensing permit, it shall be unlawful for any person to permit or direct a person who is not a pharmacist intern, a licensed pharmacist, or a practitioner with a pharmacy license to provide pharmaceutical care, compound and dispense drugs or devices, or dispense pursuant to a medical order.

(3) It shall be unlawful for any person to coerce or attempt to coerce a pharmacist to enter into a delegated dispensing agreement or to supervise any pharmacy technician for any purpose or in any manner contrary to the professional judgment of the pharmacist. Violation of this subsection by a health care professional regulated pursuant to the Uniform Credentialing Act shall be considered an act of unprofessional conduct. A violation of this subsection by a facility shall be prima facie evidence in an action against the license of the facility pursuant to the Health Care Facility Licensure Act. Any pharmacist subjected to coercion or attempted coercion pursuant to this subsection has a cause of action against the person and may recover his or her damages and reasonable attorney's fees.

(4) Violation of this section by an unlicensed person shall be a Class III misdemeanor.



38-2867.01 Authority to compound; standards; labeling; prohibited acts.

(1) Any person authorized to compound shall compound in compliance with the standards of chapters 795 and 797 of The United States Pharmacopeia and The National Formulary, as such chapters existed on January 1, 2015, and shall compound (a) as the result of a practitioner's medical order or initiative occurring in the course of practice based upon the relationship between the practitioner, patient, and pharmacist, (b) for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale or dispensing, or (c) for office use only and not for resale.

(2) Compounding in a hospital pharmacy may occur for any hospital which is part of the same health care system under common ownership or which is a member of or an affiliated member of a formal network or partnership agreement.

(3)(a) Any authorized person may reconstitute a commercially available drug product in accordance with directions contained in approved labeling provided by the product's manufacturer and other manufacturer directions consistent with labeling.

(b) Any authorized person using beyond-use dating must follow the approved product manufacturer's labeling or the standards of The United States Pharmacopeia and The National Formulary if the product manufacturer's labeling does not specify beyond-use dating.

(c) Any authorized person engaged in activities listed in this subsection is not engaged in compounding, except that any variance from the approved product manufacturer's labeling will result in the person being engaged in compounding.

(4) Any authorized person splitting a scored tablet along scored lines or adding flavoring to a commercially available drug product is not engaged in compounding.

(5) No person shall compound:

(a) A drug that has been identified by the federal Food and Drug Administration as withdrawn or removed from the market because the drug was found to be unsafe or ineffective;

(b) A drug that is essentially a copy of an approved drug unless there is a drug shortage as determined by the board or unless a patient has an allergic reaction to the approved drug; or

(c) A drug that has been identified by the federal Food and Drug Administration or the board as a product which may not be compounded.



38-2867.02 Pharmacist in charge of hospital pharmacy; duties.

(1) Beginning January 1, 2017, the pharmacist in charge of a hospital pharmacy shall develop and implement policies and procedures to ensure that a pharmacist reviews all medical orders prior to the first dose being administered to a patient in the hospital. The policies and procedures may provide for either a pharmacist onsite or the use of telepharmacy to comply with this requirement.

(2) This section does not apply to the following situations:

(a) When the practitioner controls the ordering, dispensing, and administration of the drug, such as in the operating room, endoscopy suite, or emergency room; or

(b) When time does not permit the pharmacist's review, such as (i) a stat order meaning a medical order which indicates that the medication is to be given immediately and only once or (ii) when the clinical status of the patient would be significantly compromised by the delay resulting from the pharmacist's review of the order.



38-2867.03 Pharmacist; practice agreement; notice; contents; form; pharmacist intern participation.

(1) A pharmacist may enter into a practice agreement as provided in this section with a licensed health care practitioner authorized to prescribe independently to provide pharmaceutical care according to written protocols. The pharmacist shall notify the board of any practice agreement at the initiation of the agreement and at the time of any change in parties to the agreement or written protocols. The notice shall be given to both the Board of Pharmacy and the board which licensed the health care practitioner. The notice shall contain the name of each pharmacist participating in the agreement and each licensed health care practitioner authorized to prescribe independently participating in the agreement and a description of the therapy being monitored or initiated.

(2) A copy of the practice agreement and written protocols shall be available for review by a representative of the department. A copy of the practice agreement shall be sent to the Board of Pharmacy upon request by the board.

(3) A practice agreement shall be in writing. Each pharmacist participating in the agreement and each licensed health care practitioner authorized to prescribe independently participating in the agreement shall sign the agreement and the written protocols at the initiation of the agreement and shall review, sign, and date the documents every two years thereafter. A practice agreement is active after it is signed by all the parties listed in the agreement.

(4) A practice agreement and written protocols cease immediately upon (a) the death of either the pharmacist or the practitioner, (b) the loss of license to practice by either the pharmacist or the practitioner, (c) a disciplinary action limiting the ability of either the pharmacist or practitioner to enter into practice agreement, or (d) the individual decision of either the pharmacist or practitioner or mutual agreement by the parties to terminate the agreement.

(5) A pharmacist intern may participate in a practice agreement without expressly being mentioned in the agreement if the pharmacist intern is supervised by a pharmacist who is a party to the agreement.



38-2868 Pharmacist; patient information; privileged.

(1) Information with regard to a patient maintained by a pharmacist pursuant to the Pharmacy Practice Act shall be privileged and confidential and may be released only to (a) the patient or the caregiver of the patient or others authorized by the patient or his or her legal representative, (b) a physician treating the patient, (c) other physicians or pharmacists when, in the professional judgment of the pharmacist, such release is necessary to protect the patient's health or well-being, or (d) other persons or governmental agencies authorized by law to receive such information.

(2) Nothing in this section shall prohibit the release of confidential information to researchers conducting biomedical, pharmaco-epidemiologic, or pharmaco-economic research pursuant to health research approved by an institutional review board which is established in accordance with 21 C.F.R. parts 50 and 56 or 45 C.F.R. part 46, as such parts existed on April 1, 2006.



38-2869 Prospective drug utilization review; counseling; requirements.

(1)(a) Prior to the dispensing or the delivery of a drug or device pursuant to a medical order to a patient or caregiver, a pharmacist shall in all care settings conduct a prospective drug utilization review. Such prospective drug utilization review shall involve monitoring the patient-specific medical history described in subdivision (b) of this subsection and available to the pharmacist at the practice site for:

(i) Therapeutic duplication;

(ii) Drug-disease contraindications;

(iii) Drug-drug interactions;

(iv) Incorrect drug dosage or duration of drug treatment;

(v) Drug-allergy interactions; and

(vi) Clinical abuse or misuse.

(b) A pharmacist conducting a prospective drug utilization review shall ensure that a reasonable effort is made to obtain from the patient, his or her caregiver, or his or her practitioner and to record and maintain records of the following information to facilitate such review:

(i) The name, address, telephone number, date of birth, and gender of the patient;

(ii) The patient's history of significant disease, known allergies, and drug reactions and a comprehensive list of relevant drugs and devices used by the patient; and

(iii) Any comments of the pharmacist relevant to the patient's drug therapy.

(c) The assessment of data on drug use in any prospective drug utilization review shall be based on predetermined standards which are approved by the board.

(2)(a) Prior to the dispensing or delivery of a drug or device pursuant to a prescription, the pharmacist shall ensure that a verbal offer to counsel the patient or caregiver is made. The refusal of the verbal offer to counsel must be documented. The counseling of the patient or caregiver by the pharmacist shall be on elements which, in the exercise of the pharmacist's professional judgment, the pharmacist deems significant for the patient. Such elements may include, but need not be limited to, the following:

(i) The name and description of the prescribed drug or device;

(ii) The route of administration, dosage form, dose, and duration of therapy;

(iii) Special directions and precautions for preparation, administration, and use by the patient or caregiver;

(iv) Common side effects, adverse effects or interactions, and therapeutic contraindications that may be encountered, including avoidance, and the action required if such effects, interactions, or contraindications occur;

(v) Techniques for self-monitoring drug therapy;

(vi) Proper storage;

(vii) Prescription refill information; and

(viii) Action to be taken in the event of a missed dose.

(b) The patient counseling provided for in this subsection shall be provided in person whenever practical or by the utilization of telepharmacy which is available at no cost to the patient or caregiver.

(c) Patient counseling shall be appropriate to the individual patient and shall be provided to the patient or caregiver.

(d) Written information may be provided to the patient or caregiver to supplement the patient counseling provided for in this subsection but shall not be used as a substitute for such patient counseling.

(e) A verbal offer to counsel is not required when:

(i) The pharmacist, in his or her professional judgment, determines that patient counseling may be detrimental to the patient's care or to the relationship between the patient and his or her practitioner;

(ii) The patient is a patient or resident of a health care facility or health care service licensed under the Health Care Facility Licensure Act to whom prescription drugs or devices are administered;

(iii) A medical gas or a medical gas device is administered, dispensed, or distributed by a person described in subdivision (10) of section 38-2850; or

(iv) A device described in subsection (2) of section 38-2841 is sold, distributed, or delivered by a person described in subdivision (11) of section 38-2850.



38-2870 Medical order; duration; dispensing; transmission.

(1) All medical orders shall be written, oral, or electronic and shall be valid for the period stated in the medical order, except that (a) if the medical order is for a controlled substance listed in section 28-405, such period shall not exceed six months from the date of issuance at which time the medical order shall expire and (b) if the medical order is for a drug or device which is not a controlled substance listed in section 28-405 or is an order issued by a practitioner for pharmaceutical care, such period shall not exceed twelve months from the date of issuance at which time the medical order shall expire.

(2) Prescription drugs or devices may only be dispensed by a pharmacist or pharmacist intern pursuant to a medical order, by an individual dispensing pursuant to a delegated dispensing permit, or as otherwise provided in section 38-2850. Notwithstanding any other provision of law to the contrary, a pharmacist or a pharmacist intern may dispense drugs or devices pursuant to a medical order or an individual dispensing pursuant to a delegated dispensing permit may dispense drugs or devices pursuant to a medical order. The Pharmacy Practice Act shall not be construed to require any pharmacist or pharmacist intern to dispense, compound, administer, or prepare for administration any drug or device pursuant to any medical order. A pharmacist or pharmacist intern shall retain the professional right to refuse to dispense.

(3) Except as otherwise provided in sections 28-414 and 28-414.01, a practitioner or the practitioner's agent may transmit a medical order to a pharmacist or pharmacist intern by the following means: (a) In writing, (b) orally, (c) by facsimile transmission of a written medical order or electronic transmission of a medical order signed by the practitioner, or (d) by facsimile transmission of a written medical order or electronic transmission of a medical order which is not signed by the practitioner. Such an unsigned medical order shall be verified with the practitioner.

(4)(a) Except as otherwise provided in sections 28-414 and 28-414.01, any medical order transmitted by facsimile or electronic transmission shall:

(i) Be transmitted by the practitioner or the practitioner's agent directly to a pharmacist or pharmacist intern in a licensed pharmacy of the patient's choice. No intervening person shall be permitted access to the medical order to alter such order or the licensed pharmacy chosen by the patient. Such medical order may be transmitted through a third-party intermediary who shall facilitate the transmission of the order from the practitioner or practitioner's agent to the pharmacy;

(ii) Identify the transmitter's telephone number or other suitable information necessary to contact the transmitter for written or oral confirmation, the time and date of the transmission, the identity of the pharmacy intended to receive the transmission, and other information as required by law; and

(iii) Serve as the original medical order if all other requirements of this subsection are satisfied.

(b) Medical orders transmitted by electronic transmission shall be signed by the practitioner either with an electronic signature for legend drugs which are not controlled substances or a digital signature for legend drugs which are controlled substances.

(5) The pharmacist shall exercise professional judgment regarding the accuracy, validity, and authenticity of any medical order transmitted by facsimile or electronic transmission.

(6) The quantity of drug indicated in a medical order for a resident of a long-term care facility shall be sixty days unless otherwise limited by the prescribing practitioner.



38-2871 Prescription information; transfer; requirements.

(1) Original prescription information for any controlled substances listed in Schedule III, IV, or V of section 28-405 and other prescription drugs or devices not listed in section 28-405 may be transferred between pharmacies for the purpose of refill dispensing on a one-time basis, except that pharmacies electronically sharing a real-time, online data base may transfer up to the maximum refills permitted by law and as authorized by the prescribing practitioner on the prescription. Transfers are subject to the following:

(a) The transfer is communicated directly between two pharmacists or pharmacist interns except when the pharmacies can use a real-time, online data base;

(b) The transferring pharmacist or pharmacist intern indicates void on the record of the prescription;

(c) The transferring pharmacist or pharmacist intern indicates on the record of the prescription the name, the address, and, if a controlled substance, the Drug Enforcement Administration number of the pharmacy to which the information was transferred, the name of the pharmacist or pharmacist intern receiving the information, the date of transfer, and the name of the transferring pharmacist or pharmacist intern;

(d) The receiving pharmacist or pharmacist intern indicates on the record of the transferred prescription that the prescription is transferred;

(e) The transferred prescription includes the following information:

(i) The date of issuance of the original prescription;

(ii) The original number of refills authorized;

(iii) The date of original dispensing;

(iv) The number of valid refills remaining;

(v) The date and location of last refill; and

(vi) The name, the address, and, if a controlled substance, the Drug Enforcement Administration number of the pharmacy from which the transfer was made, the name of the pharmacist or pharmacist intern transferring the information, the original prescription number, and the date of transfer; and

(f) Both the original and transferred prescriptions must be maintained by the transferring and receiving pharmacy for a period of five years from the date of transfer.

(2) Nothing in this section shall prevent a pharmacist from forwarding an original prescription for a noncontrolled substance to another pharmacy at the request of the patient or the patient’s caregiver. An original prescription for a controlled substance shall not be forwarded to another pharmacy unless permitted under 21 C.F.R. 1306.25.



38-2872 Delegated dispensing agreements; authorized.

A pharmacist may delegate certain specified dispensing tasks and functions under specified conditions and limitations to another person by entering into a delegated dispensing agreement which serves as the basis for a delegated dispensing permit. A delegated dispensing agreement shall include the address of the site where the dispensing will occur, the name and license number of each pharmacist who will assume the responsibilities of the delegating pharmacist, the name and signature of any individual who will be dispensing pursuant to such agreement, the manner in which inspections must be conducted and documented by the delegating pharmacist, and any other information required by the board. A delegated dispensing agreement shall not become effective until a delegated dispensing permit based upon such agreement is issued by the department, with the recommendation of the board, pursuant to section 38-2873.



38-2873 Delegated dispensing permit; requirements.

(1) Any person who has entered into a delegated dispensing agreement pursuant to section 38-2872 may apply to the department for a delegated dispensing permit. An applicant shall apply at least thirty days prior to the anticipated date for commencing delegated dispensing activities. Each applicant shall (a) file an application as prescribed by the department and a copy of the delegated dispensing agreement and (b) pay any fees required by the department. A hospital applying for a delegated dispensing permit shall not be required to pay an application fee if it has a pharmacy license under the Health Care Facility Licensure Act.

(2) The department shall issue or renew a delegated dispensing permit to an applicant if the department, with the recommendation of the board, determines that:

(a) The application and delegated dispensing agreement comply with the Pharmacy Practice Act;

(b) The public health and welfare is protected and public convenience and necessity is promoted by the issuance of such permit. If the applicant is a hospital, public health clinic, or dialysis drug or device distributor, the department shall find that the public health and welfare is protected and public convenience and necessity is promoted. For any other applicant, the department may, in its discretion, require the submission of documentation to demonstrate that the public health and welfare is protected and public convenience and necessity is promoted by the issuance of the delegated dispensing permit; and

(c) The applicant has complied with any inspection requirements pursuant to section 38-2874.

(3) In addition to the requirements of subsection (2) of this section, a public health clinic (a) shall apply for a separate delegated dispensing permit for each clinic maintained on separate premises even though such clinic is operated under the same management as another clinic and (b) shall not apply for a separate delegated dispensing permit to operate an ancillary facility. For purposes of this subsection, ancillary facility means a delegated dispensing site which offers intermittent services, which is staffed by personnel from a public health clinic for which a delegated dispensing permit has been issued, and at which no legend drugs or devices are stored.

(4) A delegated dispensing permit shall not be transferable. Such permit shall expire annually on July 1 unless renewed by the department. The department, with the recommendation of the board, may adopt and promulgate rules and regulations to reinstate expired permits upon payment of a late fee.



38-2874 Delegated dispensing site; inspection; requirements; fees.

(1) Before a delegated dispensing permit may be issued by the department, with the recommendation of the board, a pharmacy inspector of the board shall conduct an onsite inspection of the delegated dispensing site. A hospital applying for a delegated dispensing permit shall not be subject to an initial inspection or inspection fees pursuant to this subsection if the delegated dispensing site was inspected by the department pursuant to licensure under the Health Care Facility Licensure Act.

(2) Each permittee shall have the delegated dispensing site inspected at least once on an annual basis. Such inspection may be conducted by self-inspection or other compliance assurance modalities, when approved by the board, as authorized in the rules and regulations of the department. A hospital with a delegated dispensing permit shall not be subject to annual inspections or inspection fees pursuant to this subsection if the delegated dispensing site was inspected by the department pursuant to licensure under the Health Care Facility Licensure Act.

(3) Any applicant or permittee who fails to meet the requirements of the board or department to dispense drugs or devices pursuant to a delegated dispensing permit shall, prior to dispensing (a) have the delegated dispensing site reinspected by a pharmacy inspector of the board and (b) pay any reinspection fees.

(4) The department, with the recommendation of the board, shall set inspection fees by rule and regulation not to exceed the fees established for pharmacy inspections required to obtain a pharmacy license under the Health Care Facility Licensure Act. The department shall remit inspection fees to the State Treasurer for credit to the Professional and Occupational Credentialing Cash Fund.



38-2875 Delegated dispensing permit; complaint; investigation; costs.

If a complaint is filed against a delegated dispensing permittee or any staff member, volunteer, or consultant in association with work performed under a delegated dispensing permit and if the complaint is found to be valid, the cost of investigating the complaint and any followup inspections shall be calculated by the board based upon the actual costs incurred and the cost shall be borne by the permittee being investigated. All costs collected by the department shall be remitted to the State Treasurer for credit to the Professional and Occupational Credentialing Cash Fund. If the complaint is not found to be valid, the cost of the investigation shall be paid from the fund.



38-2876 Delegated dispensing permit; disciplinary actions.

The department, with the recommendation of the board, may deny an application for a delegated dispensing permit, revoke, limit, or suspend a delegated dispensing permit, or refuse renewal of a delegated dispensing permit for a violation of section 38-178 or 38-179 or for any violation of the Pharmacy Practice Act and any rules and regulations adopted and promulgated by the department, with the recommendation of the board, pursuant to the act.



38-2877 Delegated dispensing permit; denial or disciplinary actions; notice; hearing; procedure.

(1) If the department, with the recommendation of the board, determines to deny an application for a delegated dispensing permit or to revoke, limit, suspend, or refuse renewal of a delegated dispensing permit, the department shall send to the applicant or permittee, by certified mail, a notice setting forth the particular reasons for the determination. The denial, limitation, suspension, revocation, or refusal of renewal shall become final thirty days after the mailing of the notice unless the applicant or permittee, within such thirty-day period, requests a hearing in writing. The applicant or permittee shall be given a fair hearing before the department and may present such evidence as may be proper. On the basis of such evidence, the determination involved shall be affirmed or set aside, and a copy of such decision setting forth the finding of facts and the particular reasons upon which it is based shall be sent by certified mail to the applicant or permittee. The decision shall become final thirty days after a copy of such decision is mailed unless the applicant or permittee within such thirty-day period appeals the decision pursuant to section 38-2879.

(2) The procedure governing hearings authorized by this section shall be in accordance with rules and regulations adopted and promulgated by the department. A full and complete record shall be kept of all proceedings. Witnesses may be subpoenaed by either party and shall be allowed a fee at a rate prescribed by the rules and regulations adopted and promulgated by the department. The proceedings shall be summary in nature and triable as equity actions. Affidavits may be received in evidence in the discretion of the director. The department shall have the power to administer oaths, to subpoena witnesses and compel their attendance, and to issue subpoenas duces tecum and require the production of books, accounts, and documents in the same manner and to the same extent as the district courts of the state. Depositions may be used by either party.



38-2878 Delegated dispensing permit; orders authorized; civil penalty.

(1) Upon the completion of any hearing pursuant to section 38-2877, the director shall have the authority through entry of an order to exercise in his or her discretion any or all of the following powers:

(a) Issue a censure against the permittee;

(b) Place the permittee on probation;

(c) Place a limitation or limitations on the permit and upon the right of the permittee to dispense drugs or devices to the extent, scope, or type of operation, for such time, and under such conditions as the director finds necessary and proper. The director shall consult with the board in all instances prior to issuing an order of limitation;

(d) Impose a civil penalty not to exceed twenty thousand dollars. The amount of the civil penalty, if any, shall be based on the severity of the violation. If any violation is a repeated or continuing violation, each violation or each day a violation continues shall constitute a separate violation for the purpose of computing the applicable civil penalty, if any;

(e) Enter an order of suspension of the permit;

(f) Enter an order of revocation of the permit; and

(g) Dismiss the action.

(2) The permittee shall not dispense drugs or devices after a permit is revoked or during the time for which the permit is suspended. If a permit is suspended, the suspension shall be for a definite period of time to be fixed by the director. The permit shall be automatically reinstated upon the expiration of such period if the current renewal fees have been paid. If the permit is revoked, the revocation shall be permanent, except that at any time after the expiration of two years, application may be made for reinstatement by any permittee whose permit has been revoked as provided in section 38-148.

(3) Any civil penalty assessed and unpaid under this section shall constitute a debt to the State of Nebraska which may be collected in the manner of a lien foreclosure or sued for and recovered in a proper form of action in the name of the state in the district court of the county in which the violator resides or owns property. The department shall remit any collected civil penalty to the State Treasurer, within thirty days after receipt, for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



38-2879 Delegated dispensing permit; revocation or suspension; procedure; appeal.

(1) A petition for the revocation or suspension of a delegated dispensing permit may be filed by the Attorney General or by the county attorney in the county in which the permittee resides or is dispensing pursuant to a delegated dispensing permit. The petition shall be filed with the board and shall be entitled In the Matter of the Revocation (or suspension) of the Permit of (name of permittee) to dispense drugs and devices. It shall state the charges against the permittee with reasonable definiteness. Upon approval of such petition by the board, it shall be forwarded to the department which shall make an order fixing a time and place for hearing thereon, which shall not be less than ten days nor more than thirty days thereafter. Notice of the filing of such petition and of the time and place of hearing shall be served upon the permittee at least ten days before such hearing.

(2) The notice of charges may be served by any sheriff or constable or by any person especially appointed by the department. The order of revocation or suspension of a permit shall be entered on record and the name of such permittee stricken from the roster of permittees, and the permittee shall not engage in the dispensing of drugs and devices after revocation of the permit or during the time for which it is suspended.

(3) Any permittee shall have the right of appeal from an order of the department denying, revoking, suspending, or refusing renewal of a delegated dispensing permit. The appeal shall be in accordance with the Administrative Procedure Act.



38-2880 Delegated dispensing permit; criminal charges; when.

When appropriate, the Attorney General, with the recommendation of the board, shall initiate criminal charges against pharmacists or other persons who knowingly permit individuals dispensing pursuant to a delegated dispensing permit to perform professional duties which require the expertise or professional judgment of a pharmacist.



38-2881 Delegated dispensing permit; formularies.

(1) With the recommendation of the board, the director shall approve a formulary to be used by individuals dispensing pursuant to a delegated dispensing permit. A formulary shall consist of a list of drugs or devices appropriate to delegated dispensing activities authorized by the delegated dispensing permit. Except as otherwise provided in this section, if the board finds that a formulary would be unnecessary to protect the public health and welfare and promote public convenience and necessity, the board shall recommend that no formulary be approved.

(2)(a) With the recommendation of the board, the director shall approve the formulary to be used by public health clinics dispensing pursuant to a delegated dispensing permit.

(b) The formulary for a public health clinic shall consist of a list of drugs and devices for contraception, sexually transmitted diseases, and vaginal infections which may be dispensed and stored, patient instruction requirements which shall include directions on the use of drugs and devices, potential side effects and drug interactions, criteria for contacting the on-call pharmacist, and accompanying written patient information.

(c) In no event shall the director exclude any of the provisions for patient instruction approved by the board.

(d) Drugs and devices with the following characteristics shall not be eligible to be included in the formulary:

(i) Controlled substances;

(ii) Drugs with significant dietary interactions;

(iii) Drugs with significant drug-drug interactions; and

(iv) Drugs or devices with complex counseling profiles.

(3)(a) With the recommendation of the board, the director shall approve a formulary to be used by dialysis drug or device distributors.

(b) The formulary for a dialysis drug or device distributor shall consist of a list of drugs, solutions, supplies, and devices for the treatment of chronic kidney failure which may be dispensed and stored.

(c) In no event shall the director approve for inclusion in the formulary any drug or device not approved by the board.

(d) Controlled substances shall not be eligible to be included in the formulary.



38-2882 Delegated dispensing permit; delegating pharmacist; duties.

(1) Each delegated dispensing permittee shall have an actively practicing Nebraska-licensed pharmacist listed as the delegating pharmacist in the delegated dispensing agreement. The delegating pharmacist shall be responsible for all activities set forth in his or her delegated dispensing agreement. The delegating pharmacist shall approve and maintain a policy and procedure manual governing those aspects of the practice of pharmacy covered by the delegated dispensing agreement.

(2) The delegating pharmacist for a public health clinic or a dialysis drug or device distributor shall be physically in the clinic or distributor's facility at least once every thirty days. The delegating pharmacist shall conduct and document monthly inspections of all activities and responsibilities listed in subsection (3) of this section and under his or her delegated dispensing agreement.

(3) The delegating pharmacist for a public health clinic shall be responsible for the security, environment, inventory, and record keeping of all drugs and devices received, stored, or dispensed by the public health clinic. The delegating pharmacist for a dialysis drug or device distributor shall be responsible for the distribution, record keeping, labeling, and delivery of all drugs and devices dispensed by the dialysis drug or device distributor.



38-2883 Delegated dispensing permit; liability; when.

The delegating pharmacist or the on-call pharmacist shall not be held liable for acts or omissions on the part of an individual dispensing pursuant to the delegated dispensing permit.



38-2884 Delegated dispensing permit; public health clinic; dispensing requirements.

Under a delegated dispensing permit for a public health clinic, approved formulary drugs and devices may be dispensed by a public health clinic worker or a health care professional licensed in Nebraska to practice medicine and surgery or licensed in Nebraska as a registered nurse, licensed practical nurse, or physician assistant without the onsite services of a pharmacist if:

(1) The initial dispensing of all prescriptions for approved formulary drugs and devices is conducted by a health care professional licensed in Nebraska to practice medicine and surgery or pharmacy or licensed in Nebraska as a registered nurse, licensed practical nurse, or physician assistant;

(2) The drug or device is dispensed pursuant to a prescription written onsite by a practitioner;

(3) The only prescriptions to be refilled under the delegated dispensing permit are prescriptions for contraceptives;

(4) Prescriptions are accompanied by patient instructions and written information approved by the director;

(5) The dispensing of authorized refills of contraceptives is done by a licensed health care professional listed in subdivision (1) of this section or by a public health clinic worker;

(6) All drugs or devices are prepackaged by the manufacturer or at a public health clinic by a pharmacist into the quantity to be prescribed and dispensed at the public health clinic;

(7) All drugs and devices stored, received, or dispensed under the authority of public health clinics are properly labeled at all times. For purposes of this subdivision, properly labeled means that the label affixed to the container prior to dispensing contains the following information:

(a) The name of the manufacturer;

(b) The lot number and expiration date from the manufacturer or, if repackaged by a pharmacist, the lot number and calculated expiration date;

(c) Directions for patient use;

(d) The quantity of drug in the container;

(e) The name, strength, and dosage form of the drug; and

(f) Auxiliary labels as needed for proper adherence to any prescription;

(8) The following additional information is added to the label of each container when the drug or device is dispensed:

(a) The patient's name;

(b) The name of the prescribing health care professional;

(c) The prescription number;

(d) The date dispensed; and

(e) The name and address of the public health clinic;

(9) The only drugs and devices allowed to be dispensed or stored by public health clinics appear on the formulary approved pursuant to section 38-2881; and

(10) At any time that dispensing is occurring from a public health clinic, the delegating pharmacist for the public health clinic or on-call pharmacist in Nebraska is available, either in person or by telephone, to answer questions from clients, staff, public health clinic workers, or volunteers. This availability shall be confirmed and documented at the beginning of each day that dispensing will occur. The delegating pharmacist or on-call pharmacist shall inform the public health clinic if he or she will not be available during the time that his or her availability is required. If a pharmacist is unavailable, no dispensing shall occur.



38-2885 Delegated dispensing permit; worker; qualifications.

No person shall act as a public health clinic worker in a public health clinic or as a dialysis drug or device distributor worker for a dialysis drug or device distributor unless the person:

(1) Is at least eighteen years of age;

(2) Has earned a high school diploma or the equivalent;

(3) Has completed approved training as provided in section 38-2886; and

(4) Has demonstrated proficiency as provided in section 38-2887.



38-2886 Delegated dispensing permit; workers; training; requirements; documentation.

(1) A delegating pharmacist shall conduct the training of public health clinic workers. The training shall be approved in advance by the board.

(2) A delegating pharmacist shall conduct training of dialysis drug or device distributor workers. The training shall be based upon the standards approved by the board.

(3) The public health clinic, the dialysis drug or device distributor, and the delegating pharmacist shall be responsible to assure that approved training has occurred and is documented.



38-2887 Delegated dispensing permit; worker; proficiency demonstration; supervision; liability.

(1) A public health clinic worker or dialysis drug or device distributor worker shall demonstrate proficiency to the delegating pharmacist, according to the standards approved by the board. The delegating pharmacist shall document proficiency for each worker. In addition, a public health clinic worker shall be supervised by a licensed health care professional specified in subdivision (1) of section 38-2884 for the first month that such worker is dispensing refills of contraceptives.

(2) Following initial training and proficiency demonstration, the public health clinic worker or dialysis drug or device distributor worker shall demonstrate continued proficiency at least annually. A dialysis drug or device distributor worker shall attend annual training programs taught by a pharmacist. Documentation of such training shall be maintained in the worker's employee file.

(3) The public health clinic or dialysis drug or device distributor for which a public health clinic worker or dialysis drug or device distributor worker is working shall be liable for acts or omissions on the part of such worker.



38-2888 Delegated dispensing permit; licensed health care professionals; training required.

A delegating pharmacist shall conduct the training of all licensed health care professionals specified in subdivision (1) of section 38-2884 and who are dispensing pursuant to the delegated dispensing permit of a public health clinic. The training shall be approved in advance by the board.



38-2889 Delegated dispensing permit; advisory committees; authorized.

The board may appoint formulary advisory committees as deemed necessary for the determination of formularies for delegated dispensing permittees.



38-2890 Pharmacy technicians; registration; requirements; certification.

(1) All pharmacy technicians employed by a health care facility licensed under the Health Care Facility Licensure Act shall be registered with the Pharmacy Technician Registry created in section 38-2893. In order to be employed as a pharmacy technician in such a health care facility, a pharmacy technician (a) shall be certified by a state or national certifying body which is approved by the board (i) by January 1, 2017, if he or she was registered with the Pharmacy Technician Registry on January 1, 2016, or (ii) within one year after being registered with the Pharmacy Technician Registry, if he or she was so registered after January 1, 2016, and (b) upon being so certified, shall maintain current certification during the time he or she is so registered.

(2) To register as a pharmacy technician, an individual shall (a) be at least eighteen years of age, (b) be a high school graduate or be officially recognized by the State Department of Education as possessing the equivalent degree of education, (c) have never been convicted of any nonalcohol, drug-related misdemeanor or felony, (d) file an application with the Division of Public Health of the Department of Health and Human Services, and (e) pay the applicable fee.



38-2891 Pharmacy technicians; authorized tasks.

(1) A pharmacy technician shall only perform tasks which do not require professional judgment and which are subject to verification to assist a pharmacist in the practice of pharmacy.

(2) The functions and tasks which shall not be performed by pharmacy technicians include, but are not limited to:

(a) Receiving oral medical orders from a practitioner or his or her agent;

(b) Providing patient counseling;

(c) Performing any evaluation or necessary clarification of a medical order or performing any functions other than strictly clerical functions involving a medical order;

(d) Supervising or verifying the tasks and functions of pharmacy technicians;

(e) Interpreting or evaluating the data contained in a patient's record maintained pursuant to section 38-2869;

(f) Releasing any confidential information maintained by the pharmacy;

(g) Performing any professional consultations; and

(h) Drug product selection, with regard to an individual medical order, in accordance with the Nebraska Drug Product Selection Act.

(3) The director shall, with the recommendation of the board, waive any of the limitations in subsection (2) of this section for purposes of a scientific study of the role of pharmacy technicians approved by the board. Such study shall be based upon providing improved patient care or enhanced pharmaceutical care. Any such waiver shall state the length of the study and shall require that all study data and results be made available to the board upon the completion of the study. Nothing in this subsection requires the board to approve any study proposed under this subsection.



38-2892 Pharmacy technicians; responsibility for supervision and performance.

(1) The pharmacist in charge of a pharmacy or hospital pharmacy employing pharmacy technicians shall be responsible for the supervision and performance of the pharmacy technicians.

(2) Except as otherwise provided in the Automated Medication Systems Act, the supervision of pharmacy technicians at a pharmacy shall be performed by the pharmacist who is on duty in the facility with the pharmacy technicians or located in pharmacies that utilize a real-time, online data base and have a pharmacist in all pharmacies. The supervision of pharmacy technicians at a hospital pharmacy shall be performed by the pharmacist assigned by the pharmacist in charge to be responsible for the supervision and verification of the activities of the pharmacy technicians.



38-2893 Pharmacy Technician Registry; created; contents.

(1) The Pharmacy Technician Registry is created. The department shall list each pharmacy technician registration in the registry. A listing in the registry shall be valid for the term of the registration and upon renewal unless such listing is refused renewal or is removed as provided in section 38-2894.

(2) The registry shall contain the following information on each individual who meets the conditions set out in section 38-2890: (a) The individual's full name; (b) information necessary to identify the individual; and (c) any other information as the department may require by rule and regulation.



38-2894 Pharmacy technician; registration; disciplinary measures; procedure; Licensee Assistance Program; participation.

(1) A registration to practice as a pharmacy technician may be denied, refused renewal, removed, or suspended or have other disciplinary measures taken against it by the department, with the recommendation of the board, for failure to meet the requirements of or for violation of any of the provisions of subdivisions (1) through (17) and (19) through (24) of section 38-178 and sections 38-2890 to 38-2897 or the rules and regulations adopted under such sections.

(2) If the department proposes to deny, refuse renewal of, or remove or suspend a registration, it shall send the applicant or registrant a notice setting forth the action to be taken and the reasons for the determination. The denial, refusal to renew, removal, or suspension shall become final thirty days after mailing the notice unless the applicant or registrant gives written notice to the department of his or her desire for an informal conference or for a formal hearing.

(3) Notice may be served by any method specified in section 25-505.01, or the department may permit substitute or constructive service as provided in section 25-517.02 when service cannot be made with reasonable diligence by any of the methods specified in section 25-505.01.

(4) Pharmacy technicians may participate in the Licensee Assistance Program described in section 38-175.



38-2895 Pharmacy technician; discipline against supervising pharmacist; enforcement orders.

(1) If a pharmacy technician performs functions requiring professional judgment and licensure as a pharmacist or performs functions without supervision and verification and such acts are known to the pharmacist supervising the pharmacy technician or the pharmacist in charge or are of such a nature that they should have been known to a reasonable person, such acts may be considered acts of unprofessional conduct on the part of the pharmacist supervising the pharmacy technician or the pharmacist in charge pursuant to section 38-178, and disciplinary measures may be taken against such pharmacist supervising the pharmacy technician or the pharmacist in charge pursuant to the Uniform Credentialing Act.

(2) Acts described in subsection (1) of this section may be grounds for the department, with the recommendation of the board, to apply to the district court in the judicial district in which the pharmacy is located for an order to cease and desist from the performance of any unauthorized acts. On or at any time after such application the court may, in its discretion, issue an order restraining such pharmacy or its agents or employees from the performance of unauthorized acts. After a hearing the court shall either grant or deny the application. Such order shall continue until the court, after a hearing, finds the basis for such order has been removed.



38-2896 Pharmacy technician; reapplication for registration; lifting of disciplinary sanction.

A person whose registration has been denied, refused renewal, removed, or suspended from the Pharmacy Technician Registry may reapply for registration or for lifting of the disciplinary sanction at any time in accordance with the rules and regulations adopted and promulgated by the department.



38-2897 Duty to report impaired practitioner; immunity.

(1) The requirement to file a report under subsection (1) of section 38-1,125 shall not apply to pharmacist interns or pharmacy technicians, except that a pharmacy technician shall, within thirty days after having first-hand knowledge of facts giving him or her reason to believe that any person in his or her profession, or any person in another profession under the regulatory provisions of the department, may be practicing while his or her ability to practice is impaired by alcohol, controlled substances, or narcotic drugs, report to the department in such manner and form as the department may require. A report made to the department under this section shall be confidential. The identity of any person making such report or providing information leading to the making of such report shall be confidential.

(2) A pharmacy technician making a report to the department under this section, except for self-reporting, shall be completely immune from criminal or civil liability of any nature, whether direct or derivative, for filing a report or for disclosure of documents, records, or other information to the department under this section. The immunity granted under this section shall not apply to any person causing damage or injury by his or her willful, wanton, or grossly negligent act of commission or omission.

(3) A report submitted by a professional liability insurance company on behalf of a credential holder within the thirty-day period prescribed in this section shall be sufficient to satisfy the credential holder's reporting requirement under this section.

(4) Persons who are members of committees established under the Health Care Quality Improvement Act, the Patient Safety Improvement Act, or section 25-12,123 or witnesses before such committees shall not be required to report under this section. Any person who is a witness before such a committee shall not be excused from reporting matters of first-hand knowledge that would otherwise be reportable under this section only because he or she attended or testified before such committee.

(5) Documents from original sources shall not be construed as immune from discovery or use in actions under this section.



38-2898 Fees.

The department shall establish and collect fees for credentialing under the Pharmacy Practice Act as provided in sections 38-151 to 38-157.



38-2899 Rules and regulations.

The department, with the recommendation of the board, shall adopt and promulgate rules and regulations as deemed necessary to implement the Mail Service Pharmacy Licensure Act, the Pharmacy Practice Act, and the Uniform Controlled Substances Act. The minimum standards and requirements for the practice of pharmacy, including dispensing pursuant to a delegated dispensing permit, shall be consistent with the minimum standards and requirements established by the department for pharmacy licenses under the Health Care Facility Licensure Act.



38-28,100 Department; drugs and devices; powers; appeal.

The department may place under seal all drugs or devices that are owned by or in the possession, custody, or control of a licensee or permittee under the Pharmacy Practice Act at the time his or her license or permit is suspended or revoked or at the time the board or department refuses to renew his or her license or permit. Except as otherwise provided in this section, drugs or devices so sealed shall not be disposed of until appeal rights under the Administrative Procedure Act have expired or an appeal filed pursuant to the act has been determined. The court involved in an appeal filed pursuant to the Administrative Procedure Act may order the department during the pendency of the appeal to sell sealed drugs or devices that are perishable. The proceeds of such a sale shall be deposited with the court.



38-28,101 Pharmacy inspector.

Only a licensed pharmacist who is or who has been engaged in the active practice of pharmacy shall be appointed by the department to serve as a pharmacy inspector with the consent and approval of the board.



38-28,102 Repealed. Laws 2008, LB 308, § 17.



38-28,103 Violation; penalty.

Any person who does or commits any of the acts or things prohibited by the Pharmacy Practice Act or otherwise violates any of the provisions thereof shall be guilty of a Class II misdemeanor except as otherwise specifically provided.



38-28,104 Prescription; contents.

A prescription for a legend drug which is not a controlled substance must contain the following information prior to being filled by a pharmacist or a practitioner who holds a pharmacy license under subdivision (1) of section 38-2850: Patient's name; name of the drug, device, or biological; strength of the drug or biological, if applicable; dosage form of the drug or biological; quantity of drug, device, or biological prescribed; number of authorized refills; directions for use; date of issuance; prescribing practitioner's name; and if the prescription is written, prescribing practitioner's signature. Prescriptions for controlled substances must meet the requirements of sections 28-414 and 28-414.01.



38-28,105 Chart order; contents.

A chart order must contain the following information: Patient's name; date of the order; name of the drug, device, or biological; strength of the drug or biological, if applicable; directions for administration to the patient, including the dose to be given; and prescribing practitioner's name.



38-28,106 Communication of prescription, chart order, or refill authorization; limitation.

An employee or agent of a prescribing practitioner may communicate a prescription, chart order, or refill authorization issued by the prescribing practitioner to a pharmacist or a pharmacist intern except for an emergency oral authorization for a controlled substance listed in Schedule II of section 28-405.



38-28,107 Collection or return of dispensed drugs and devices; conditions; fee; liability; professional disciplinary action.

(1) To protect the public safety, dispensed drugs or devices:

(a) May be collected in a pharmacy for disposal;

(b) May be returned to a pharmacy in response to a recall by the manufacturer, packager, or distributor or if a device is defective or malfunctioning;

(c) Shall not be returned to saleable inventory nor made available for subsequent relabeling and redispensing, except as provided in subdivision (1)(d) of this section; or

(d) May be returned from a long-term care facility to the pharmacy from which they were dispensed for credit or for relabeling and redispensing, except that:

(i) No controlled substance may be returned;

(ii) No prescription drug or medical device that has restricted distribution by the federal Food and Drug Administration may be returned;

(iii) The decision to accept the return of the dispensed drug or device shall rest solely with the pharmacist;

(iv) The dispensed drug or device shall have been in the control of the long-term care facility at all times;

(v) The dispensed drug or device shall be in the original and unopened labeled container with a tamper-evident seal intact, as dispensed by the pharmacist. Such container shall bear the expiration date or calculated expiration date and lot number; and

(vi) Tablets or capsules shall have been dispensed in a unit dose container which is impermeable to moisture and approved by the board.

(2) Pharmacies may charge a fee for collecting dispensed drugs or devices for disposal or from a long-term care facility for credit or for relabeling and redispensing.

(3) Any person or entity which exercises reasonable care in collecting dispensed drugs or devices for disposal or from a long-term care facility for credit or for relabeling and redispensing pursuant to this section shall be immune from civil or criminal liability or professional disciplinary action of any kind for any injury, death, or loss to person or property relating to such activities.

(4) A drug manufacturer which exercises reasonable care shall be immune from civil or criminal liability for any injury, death, or loss to persons or property relating to the relabeling and redispensing of drugs returned from a long-term care facility.

(5) Notwithstanding subsection (4) of this section, the relabeling and redispensing of drugs returned from a long-term care facility does not absolve a drug manufacturer of any criminal or civil liability that would have existed but for the relabeling and redispensing and such relabeling and redispensing does not increase the liability of such drug manufacturer that would have existed but for the relabeling and redispensing.



38-28,108 Nebraska Drug Product Selection Act; act, how cited.

Sections 38-28,108 to 38-28,116 shall be known and may be cited as the Nebraska Drug Product Selection Act.



38-28,109 Drug product selection; purposes of act.

The purposes of the Nebraska Drug Product Selection Act are to provide for the drug product selection of equivalent drug products or interchangeable biological products and to promote the greatest possible use of such products.



38-28,110 Transferred to section 38-2807.01.



38-28,111 Drug product selection; when; pharmacist; duty.

(1) A pharmacist may drug product select except when:

(a) A practitioner designates that drug product selection is not permitted by specifying in the written, oral, or electronic prescription that there shall be no drug product selection. For written or electronic prescriptions, the practitioner shall specify "no drug product selection", "dispense as written", "brand medically necessary", or "no generic substitution" or the notation "N.D.P.S.", "D.A.W.", or "B.M.N." or words or notations of similar import to indicate that drug product selection is not permitted. The pharmacist shall note "N.D.P.S.", "D.A.W.", "B.M.N.", "no drug product selection", "dispense as written", "brand medically necessary", "no generic substitution", or words or notations of similar import on the prescription to indicate that drug product selection is not permitted if such is communicated orally by the prescribing practitioner; or

(b) A patient or designated representative or caregiver of such patient instructs otherwise.

(2) A pharmacist shall not drug product select unless:

(a) The drug product, if it is in solid dosage form, has been marked with an identification code or monogram directly on the dosage unit;

(b) The drug product has been labeled with an expiration date;

(c) The manufacturer, distributor, or packager of the drug product provides reasonable services, as determined by the board, to accept the return of drug products that have reached their expiration date; and

(d) The manufacturer, distributor, or packager maintains procedures for the recall of unsafe or defective drug products.

(3) If a pharmacist receives a prescription for a biological product and chooses to dispense an interchangeable biological product for the prescribed product, the pharmacist must advise the patient or the patient's caregiver that drug product selection has occurred.

(4) Within three business days after the dispensing of a biological product, the dispensing pharmacist or the pharmacist's designee shall make an entry of the specific product provided to the patient, including the name of the product and the manufacturer. The communication shall be conveyed by making an entry that is electronically accessible to the prescriber through an interoperable electronic medical records system, electronic prescribing technology, a pharmacy benefit management system, or a pharmacy record. Entry into an electronic records system described in this subsection is presumed to provide notice to the prescriber. Otherwise, the pharmacist shall communicate the biological product dispensed to the prescriber using facsimile, telephone, electronic transmission, or other prevailing means, except that communication shall not be required if (a) there is no interchangeable biological product approved by the federal Food and Drug Administration for the product prescribed or (b) a refill prescription is not changed from product dispensed on the prior filling.



38-28,112 Pharmacist; drug product selection; effect on reimbursement; label; price.

(1) Whenever a drug product has been prescribed with the notation that no drug product selection is permitted for a patient who has a contract whereunder he or she is reimbursed for the cost of health care, directly or indirectly, the party that has contracted to reimburse the patient, directly or indirectly, shall make reimbursements on the basis of the price of the brand-name drug product and not on the basis of the equivalent drug product or interchangeable biological product, unless the contract specifically requires generic reimbursement under the Code of Federal Regulations.

(2) A prescription drug or device when dispensed shall bear upon the label the name of the drug or device in the container unless the practitioner writes do not label or words of similar import in the prescription or so designates orally.

(3) Nothing in this section shall (a) require a pharmacy to charge less than its established minimum price for the filling of any prescription or (b) prohibit any hospital from developing, using, and enforcing a formulary.



38-28,113 Drug product selection; pharmacist; practitioner; negligence; what constitutes.

(1) Drug product selection by a pharmacist pursuant to the Nebraska Drug Product Selection Act shall not constitute the practice of medicine.

(2) Drug product selection by a pharmacist pursuant to the act or any rules and regulations adopted and promulgated under the act shall not constitute evidence of negligence if the drug product selection was made within the reasonable and prudent practice of pharmacy.

(3) When drug product selection by a pharmacist is permissible under the act, such drug product selection shall not constitute evidence of negligence on the part of the prescribing practitioner. The failure of a prescribing practitioner to provide that there shall be no drug product selection in any case shall not constitute evidence of negligence or malpractice on the part of such prescribing practitioner.



38-28,114 Drug; labeling; contents; violation; embargo; effect.

(1) The manufacturer, packager, or distributor of any legend drug sold, delivered, or offered for sale for human use in the State of Nebraska shall have the name and address of the manufacturer of the finished dosage form of the drug printed on the label on the container of such drug.

(2) Whenever a duly authorized agent of the department has probable cause to believe that any drug is without such labeling, the agent shall embargo such drug and shall affix an appropriate marking thereto. Such marking shall contain (a) adequate notice that the drug (i) is or is suspected of being sold, delivered, or offered for sale in violation of the Nebraska Drug Product Selection Act and (ii) has been embargoed and (b) a warning that it is unlawful for any person to remove or dispose of the embargoed drug by sale or otherwise without the permission of the agent or a court of competent jurisdiction.



38-28,115 Drug product selection; violations; penalty.

(1) In addition to any other penalties provided by law, any person who violates any provision of the Nebraska Drug Product Selection Act or any rule or regulation adopted and promulgated under the act is guilty of a Class IV misdemeanor for each violation.

(2) It is unlawful for any employer or such employer's agent to coerce a pharmacist to dispense a drug product against the professional judgment of the pharmacist or as ordered by a prescribing practitioner.



38-28,116 Drug product selection; rules and regulations; department; duty.

(1) The department may adopt and promulgate rules and regulations necessary to implement the Nebraska Drug Product Selection Act upon the joint recommendation of the Board of Medicine and Surgery and the Board of Pharmacy.

(2) The department shall maintain a link on its web site to the current list of all biological products that the federal Food and Drug Administration has determined to be interchangeable biological products.



38-2901 Act, how cited.

Sections 38-2901 to 38-2929 shall be known and may be cited as the Physical Therapy Practice Act.



38-2902 Purpose of act.

The purpose of the Physical Therapy Practice Act is to update and recodify statutes relating to the practice of physical therapy. Nothing in the act shall be construed to expand the scope of practice of physical therapy as it existed prior to July 14, 2006.



38-2903 Definitions, where found.

For purposes of the Physical Therapy Practice Act, the definitions found in sections 38-2904 to 38-2918 apply.



38-2904 Approved educational program, defined.

Approved educational program means a program for the education and training of physical therapists and physical therapist assistants approved by the board pursuant to section 38-2926.



38-2905 Board, defined.

Board means the Board of Physical Therapy.



38-2906 Direct supervision, defined.

Direct supervision means supervision in which the supervising practitioner is physically present and immediately available and does not include supervision provided by means of telecommunication.



38-2907 Evaluation, defined.

Evaluation means the process of making clinical judgments based on data gathered from examination of a patient.



38-2908 General supervision, defined.

General supervision means supervision either onsite or by means of telecommunication.



38-2909 Jurisdiction of the United States, defined.

Jurisdiction of the United States means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any American territory.



38-2910 Mobilization or manual therapy, defined.

Mobilization or manual therapy means a group of techniques comprising a continuum of skilled passive movements to the joints or related soft tissues, or both, throughout the normal physiological range of motion that are applied at varying speeds and amplitudes, without limitation.



38-2911 Non-treatment-related tasks, defined.

Non-treatment-related tasks means clerical, housekeeping, facility maintenance, or patient transportation services related to the practice of physical therapy.



38-2912 Physical therapist, defined.

Physical therapist means a person licensed to practice physical therapy under the Physical Therapy Practice Act.



38-2913 Physical therapist assistant, defined.

Physical therapist assistant means a person certified as a physical therapist assistant under the Physical Therapy Practice Act.



38-2914 Physical therapy or physiotherapy, defined.

Physical therapy or physiotherapy means:

(1) Examining, evaluating, and testing individuals with mechanical, physiological, and developmental impairments, functional limitations, and disabilities or other conditions related to health and movement and, through analysis of the evaluative process, developing a plan of therapeutic intervention and prognosis while assessing the ongoing effects of the intervention;

(2) Alleviating impairment, functional limitation, or disabilities by designing, implementing, or modifying therapeutic interventions which may include any of the following: Therapeutic exercise; functional training in home, community, or work integration or reintegration related to physical movement and mobility; therapeutic massage; mobilization or manual therapy; recommendation, application, and fabrication of assistive, adaptive, protective, and supportive devices and equipment; airway clearance techniques; integumentary protection techniques; nonsurgical debridement and wound care; physical agents or modalities; mechanical and electrotherapeutic modalities; and patient-related instruction; but which does not include the making of a medical diagnosis;

(3) Purchasing, storing, and administering topical and aerosol medication in compliance with applicable rules and regulations of the Board of Pharmacy regarding the storage of such medication;

(4) Reducing the risk of injury, impairment, functional limitation, or disability, including the promotion and maintenance of fitness, health, and wellness; and

(5) Engaging in administration, consultation, education, and research.



38-2915 Physical therapy aide, defined.

Physical therapy aide means a person who is trained under the direction of a physical therapist and who performs treatment-related and non-treatment-related tasks.



38-2916 Student, defined.

Student means a person enrolled in an approved educational program.



38-2917 Testing, defined.

Testing means standard methods and techniques used to gather data about a patient. Testing includes surface electromyography and, subject to approval of the board, fine wire electromyography. Testing excludes diagnostic needle electromyography.



38-2918 Treatment-related tasks, defined.

Treatment-related tasks means activities related to the practice of physical therapy that do not require the clinical decisionmaking of a physical therapist or the clinical problem solving of a physical therapist assistant.



38-2919 License or certificate required.

(1) No person may practice physical therapy, hold oneself out as a physical therapist or physiotherapist, or use the abbreviation PT in this state without being licensed by the department. No person may practice as a physical therapist assistant, hold oneself out as a physical therapist assistant, or use the abbreviation PTA in this state without being certified by the department.

(2) A physical therapist may use the title physical therapist or physiotherapist and the abbreviation PT in connection with his or her name or place of business. A physical therapist assistant may use the title physical therapist assistant and the abbreviation PTA in connection with his or her name.

(3) No person who offers or provides services to another or bills another for services shall characterize such services as physical therapy or physiotherapy unless such services are provided by a physical therapist or a physical therapist assistant acting under the general supervision of a physical therapist.



38-2920 Exemptions.

The following classes of persons shall not be construed to be engaged in the unauthorized practice of physical therapy:

(1) A member of another profession who is credentialed by the department and who is acting within the scope of practice of his or her profession;

(2) A student in an approved educational program who is performing physical therapy or related services within the scope of such program and under the direct supervision of a physical therapist;

(3) A person practicing physical therapy or as a physical therapist assistant in this state who serves in the armed forces of the United States or the United States Public Health Service or who is employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment;

(4) A person credentialed to practice physical therapy or as a physical therapist assistant in another jurisdiction of the United States or in another country who is teaching physical therapy or demonstrating or providing physical therapy or related services in connection with an educational program in this state;

(5) A person credentialed to practice physical therapy in another jurisdiction of the United States or in another country who, by contract or employment, is providing physical therapy or related services in this state to individuals affiliated with established athletic teams, athletic organizations, or performing arts companies while such teams, organizations, or companies are present and temporarily practicing, competing, or performing in this state; or

(6) A person employed by a school district, educational service unit, or other public or private educational institution or entity serving prekindergarten through twelfth grade students who is providing personal assistance services, including mobility and transfer activities, such as assisting with ambulation with and without aids; positioning in adaptive equipment; application of braces; encouraging active range-of-motion exercises; assisting with passive range-of-motion exercises; assisting with transfers with or without mechanical devices; and such other personal assistance services based on individual needs as are suitable to providing an appropriate educational program.



38-2921 Physical therapy; license; qualifications.

Every applicant for a license to practice physical therapy shall:

(1) Present proof of completion of an approved educational program;

(2) In the case of an applicant who has been trained as a physical therapist in a foreign country, (a) present documentation of completion of a course of professional instruction substantially equivalent to an approved program accredited by the Commission on Accreditation in Physical Therapy Education or by an equivalent accrediting agency as determined by the board and (b) present proof of proficiency in the English language; and

(3) Successfully complete an examination approved by the department, with the recommendation of the board.



38-2922 Physical therapist assistant; certificate; qualifications.

Every applicant for a certificate to practice as a physical therapist assistant shall:

(1) Present proof of completion of an approved educational program; and

(2) Successfully complete an examination approved by the department, with the recommendation of the board.



38-2923 Applicant; continuing competency requirements.

An applicant for licensure to practice as a physical therapist who has met the education and examination requirements in section 38-2921 or to practice as a physical therapist assistant who has met the education and examination requirements in section 38-2922, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-2924 Applicant; reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure to practice as a physical therapist or to practice as a physical therapist assistant who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-2925 Fees.

The department shall establish and collect fees for credentialing activities as provided in sections 38-151 to 38-157.



38-2926 Approved program for education and training.

The board may approve programs for physical therapy or physical therapist assistant education and training. Such approval may be based on the program's accreditation by the Commission on Accreditation in Physical Therapy Education or equivalent standards established by the board.



38-2927 Physical therapist assistant; perform physical therapy services; when; limitations; supervising physical therapist; powers and duties.

(1) A physical therapist assistant may perform physical therapy services under the general supervision of a physical therapist, except that no physical therapist assistant shall perform the following:

(a) Interpretation of physician referrals;

(b) Development of a plan of care;

(c) Initial evaluations or reevaluation of patients;

(d) Readjustment of a plan of care without consultation with the supervising physical therapist; or

(e) Discharge planning for patients.

(2) A physical therapist may provide general supervision for no more than two physical therapist assistants. A physical therapist shall not establish a satellite office at which a physical therapist assistant provides care without the general supervision of the physical therapist.

(3) A physical therapist shall reevaluate or reexamine on a regular basis each patient receiving physical therapy services from a physical therapist assistant under the general supervision of the physical therapist.

(4) A supervising physical therapist and the physical therapist assistant under general supervision shall review the plan of care on a regular basis for each patient receiving physical therapy services from the physical therapist assistant.

(5) A physical therapist assistant may document physical therapy services provided by the physical therapist assistant without the signature of the supervising physical therapist.

(6) A physical therapist assistant may act as a clinical instructor for physical therapist assistant students in an approved educational program.



38-2928 Physical therapist; duties.

(1) For each patient under his or her care, a physical therapist shall:

(a) Be responsible for managing all aspects of physical therapy services provided to the patient and assume legal liability for physical therapy and related services provided under his or her supervision;

(b) Provide an initial evaluation and documentation of the evaluation;

(c) Provide periodic reevaluation and documentation of the reevaluation;

(d) Provide documentation for discharge, including the patient's response to therapeutic intervention at the time of discharge; and

(e) Be responsible for accurate documentation and billing for services provided.

(2) For each patient under his or her care on each date physical therapy services are provided to such patient, a physical therapist shall:

(a) Provide all therapeutic interventions that require the expertise of a physical therapist; and

(b) Determine the appropriate use of physical therapist assistants or physical therapy aides.



38-2929 Physical therapy aide; authorized activities.

A physical therapy aide may perform treatment-related and non-treatment-related tasks under the supervision of a physical therapist or a physical therapist assistant.



38-3001 Act, how cited.

Sections 38-3001 to 38-3012 shall be known and may be cited as the Podiatry Practice Act.



38-3002 Definitions, where found.

For purposes of the Podiatry Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-3003 to 38-3005 apply.



38-3003 Board, defined.

Board means the Board of Podiatry.



38-3004 Podiatrist, defined.

Podiatrist means a physician of the foot, ankle, and related governing structures.



38-3005 Practice of podiatry, defined.

Practice of podiatry means the diagnosis or medical, physical, or surgical treatment of the ailments of the human foot, ankle, and related governing structures except (1) the amputation of the forefoot, (2) the general medical treatment of any systemic disease causing manifestations in the foot, and (3) the administration of anesthetics other than local.



38-3006 Practice of podiatry.

The following persons shall be deemed to be practicing podiatry: Persons who publicly profess to be podiatrists or who publicly profess to assume the duties incident to the practice of podiatry.



38-3007 Podiatry; practice; persons excepted.

The Podiatry Practice Act shall not be construed to include (1) licensed physicians and surgeons or licensed osteopathic physicians, (2) physicians and surgeons who serve in the armed forces of the United States or the United States Public Health Service or who are employed by the United States Department of Veterans Affairs or other federal agencies, if their practice is limited to that service or employment, (3) students who have not graduated from a school of podiatry and are enrolled in an approved and accredited school of podiatry when the services performed are a part of the course of study and are under the direct supervision of a licensed podiatrist, or (4) graduates of a school of podiatry currently enrolled in a postgraduate residency program approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association.



38-3008 Podiatry; license; qualifications.

Every applicant for an initial license to practice podiatry shall (1) present proof of graduation from a school of chiropody or podiatry approved by the board, (2) present proof of completion of a minimum one-year postgraduate residency program approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association, (3) pass a written examination which consists of (a) parts I and II of the examination given by the National Board of Podiatric Medical Examiners and (b) the written examination approved by the Board of Podiatry, and (4) present proof satisfactory to the board that he or she, within two years immediately preceding the application for licensure, (a) has been in the active practice of the profession of podiatry under a license in another state or territory of the United States or the District of Columbia for a period of one year, (b) has completed at least one year of a postgraduate residency program approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association, or (c) has completed continuing competency in podiatry approved by the board.



38-3009 Fees.

The department shall establish and collect fees for credentialing under the Podiatry Practice Act as provided in sections 38-151 to 38-157.



38-3010 Schools of podiatry; approval; requirements.

No school of podiatry shall be approved by the board unless the school is accredited by the Council on Podiatric Medical Education of the American Podiatric Medical Association.



38-3011 Podiatry; surgery; restrictions.

A podiatrist shall not perform surgery on the ankle other than in a licensed hospital or ambulatory surgical center, and a podiatrist who performs surgery on the ankle in a licensed hospital or ambulatory surgical center shall have successfully completed an advanced postdoctoral surgical residency program of at least one year's duration which is recognized as suitable for that purpose by the board.

No podiatrist initially licensed in this state on or after September 1, 2001, shall perform surgery on the ankle unless such person has successfully completed an advanced postdoctoral surgical residency program of at least two years' duration which is recognized as suitable for that purpose by the board.



38-3012 Employee of licensed podiatrist; radiography practices; requirements.

(1) A person employed exclusively in the office or clinic of a licensed podiatrist shall not perform any of the functions described in section 38-1916 as a part of such employment unless the person is (a) licensed as a limited radiographer under the Medical Radiography Practice Act or (b) certified as provided in this section.

(2) The department, with the recommendation of the board, may certify a person to perform medical radiography on the anatomical regions of the ankle and foot if such person (a) has completed a fifteen-hour course of instruction, approved by the board, on radiation hygiene and podiatric radiological practices, including radiation health and safety, lower extremity anatomy, physics, concepts, physiology, techniques, positioning, equipment maintenance, and minimization of radiation exposure, and (b) passed a competency examination approved by the board. A person who has not passed the competency examination after three attempts shall successfully complete a remedial course of instruction in medical radiography, approved by the board, prior to any further attempts to pass the competency examination.



38-3101 Act, how cited.

Sections 38-3101 to 38-3132 shall be known and may be cited as the Psychology Practice Act.



38-3102 Definitions, where found.

For purposes of the Psychology Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-3103 to 38-3110 apply.



38-3103 Board, defined.

Board means the Board of Psychology.



38-3104 Client or patient, defined.

Client or patient means a recipient of psychological services within the context of a professional relationship. In the case of individuals with legal guardians, including minors and incompetent adults, the legal guardian shall also be considered a client or patient for decisionmaking purposes.



38-3105 Code of conduct, defined.

Code of conduct means that set of regulatory rules of professional conduct which has been adopted by the board to protect the public welfare by providing rules that govern a professional's behavior in the professional relationship.



38-3106 Institution of higher education, defined.

Institution of higher education means a university, professional school, or other institution of higher learning that:

(1) In the United States, is regionally accredited by a regional or professional accrediting organization recognized by the United States Department of Education;

(2) In Canada, holds a membership in the Association of Universities and Colleges of Canada; or

(3) In other countries, is accredited by the respective official organization having such authority.



38-3107 Mental and emotional disorder, defined.

Mental and emotional disorder means a clinically significant behavioral or psychological syndrome or pattern that occurs in a person and is associated with present distress or disability or with significantly increased risk of suffering death, pain, disability, or an important loss of freedom. Such disorders may take many forms and have varying causes but must be considered a manifestation of behavioral, psychological, or biological dysfunction in the person. Reasonable descriptions of the kinds and degrees of mental and emotional disorders may be found in the revisions of accepted nosologies such as the International Classification of Diseases and the Diagnostic and Statistical Manual of Mental Disorders.



38-3108 Practice of psychology, defined.

(1) Practice of psychology means the observation, description, evaluation, interpretation, or modification of human behavior by the application of psychological principles, methods, or procedures for the purpose of preventing or eliminating symptomatic, maladaptive, or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, and mental health.

(2) The practice of psychology includes, but is not limited to, psychological testing and the evaluation or assessment of personal characteristics such as intelligence, personality, abilities, interests, aptitudes, and psychophysiological and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy; diagnosis and treatment of mental and emotional disorders, alcoholism and substance abuse, disorders of habit or conduct, and the psychological aspects of physical illness, accident, injury, or disability; psychoeducational evaluation, therapy, remediation, and consultation; and supervision of qualified individuals performing services specified in this section.

(3) Psychological services may be rendered to individuals, families, groups, organizations, institutions, and the public. The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered.



38-3109 Psychologist, defined.

Psychologist means a person licensed to engage in the practice of psychology in this or another jurisdiction. The terms certified, registered, chartered, or any other term chosen by a jurisdiction to authorize the autonomous practice of psychology shall be considered equivalent terms.



38-3110 Representation as a psychologist, defined.

Representation as a psychologist means that the person uses any title or description of services which incorporates the words psychology, psychological, or psychologist or which implies that he or she possesses expert qualification in any area of psychology or that the person offers to individuals or to groups of individuals services defined as the practice of psychology.



38-3111 Psychology; references; how construed.

(1) Unless otherwise expressly stated, references to licensed psychologists in the Nebraska Mental Health Commitment Act, in the Psychology Practice Act, in the Sex Offender Commitment Act, and in section 44-513 means only psychologists licensed under section 38-3114 and does not mean persons holding a special license under section 38-3116 or holding a provisional license under the Psychology Practice Act.

(2) Any reference to a person certified to practice clinical psychology under the law in effect immediately prior to September 1, 1994, and any equivalent reference under the law of another jurisdiction, including, but not limited to, certified clinical psychologist, health care practitioner in psychology, or certified health care provider, shall be construed to refer to a psychologist licensed under the Uniform Credentialing Act except for persons licensed under section 38-3116 or holding a provisional license under the Psychology Practice Act.



38-3112 Board; membership; qualifications.

The board shall consist of five professional members and two public members appointed pursuant to section 38-158. The members shall meet the requirements of sections 38-164 and 38-165, except that two of the five years of experience for professional members may have been served in teaching or research.



38-3113 Other practices and activities; act, how construed.

Nothing in the Psychology Practice Act shall be construed to prevent:

(1) The teaching of psychology, the conduct of psychological research, or the provision of psychological services or consultation to organizations or institutions if such teaching, research, or service does not involve the delivery or supervision of direct psychological services to individuals or groups of individuals who are themselves, rather than a third party, the intended beneficiaries of such services, without regard to the source or extent of payment for services rendered. Nothing in the act shall prevent the provision of expert testimony by psychologists who are otherwise exempted by the act. Persons holding a doctoral degree in psychology from an institution of higher education may use the title psychologist in conjunction with the activities permitted by this subdivision;

(2) Members of other recognized professions that are licensed, certified, or regulated under the laws of this state from rendering services consistent with their professional training and code of ethics and within the scope of practice as set out in the statutes regulating their professional practice if they do not represent themselves to be psychologists;

(3) Duly recognized members of the clergy from functioning in their ministerial capacity if they do not represent themselves to be psychologists or their services as psychological;

(4) Persons who are certified as school psychologists by the State Board of Education from using the title school psychologist and practicing psychology as defined in the Psychology Practice Act if such practice is restricted to regular employment within a setting under the jurisdiction of the State Board of Education. Such individuals shall be employees of the educational setting and not independent contractors providing psychological services to educational settings; or

(5) Any of the following persons from engaging in activities defined as the practice of psychology if they do not represent themselves by the title psychologist, if they do not use terms other than psychological trainee, psychological intern, psychological resident, or psychological assistant to refer to themselves, and if they perform their activities under the supervision and responsibility of a psychologist in accordance with the rules and regulations adopted and promulgated under the Psychology Practice Act:

(a) A matriculated graduate student in psychology whose activities constitute a part of the course of study for a graduate degree in psychology at an institution of higher education;

(b) An individual pursuing postdoctoral training or experience in psychology, including persons seeking to fulfill the requirements for licensure under the act; or

(c) An individual with a master's degree in clinical, counseling, or educational psychology or an educational specialist degree in school psychology who administers and scores and may develop interpretations of psychological testing under the supervision of a psychologist. Such individuals shall be deemed to be conducting their duties as an extension of the legal and professional authority of the supervising psychologist and shall not independently provide interpretive information or treatment recommendations to clients or other health care professionals prior to obtaining appropriate supervision. The department, with the recommendation of the board, may adopt and promulgate rules and regulations governing the conduct and supervision of persons referred to in this subdivision, including the number of such persons that may be supervised by a licensed psychologist. Persons who have carried out the duties described in this subdivision as part of their employment in institutions accredited by the Department of Health and Human Services, the State Department of Education, or the Department of Correctional Services for a period of two years prior to September 1, 1994, may use the title psychologist associate in the context of their employment in such settings. Use of the title shall be restricted to duties described in this subdivision, and the title shall be used in its entirety. Partial or abbreviated use of the title and use of the title beyond what is specifically authorized in this subdivision shall constitute the unlicensed practice of psychology.



38-3114 Applicant for license; qualifications.

An applicant for licensure as a psychologist shall:

(1) Possess a doctoral degree from a program of graduate study in professional psychology from an institution of higher education. The degree shall be obtained from a program of graduate study in psychology that meets the standards of accreditation adopted by the American Psychological Association. Any applicant from a doctoral program in psychology that does not meet such standards shall present a certificate of retraining from a program of respecialization that does meet such standards;

(2) Prior to taking the examination, demonstrate that he or she has completed two years of supervised professional experience. One year of such experience shall be an internship meeting the standards of accreditation adopted by the American Psychological Association, and one year shall be supervised postdoctoral experience. The criteria for appropriate supervision shall be determined by the board. Postdoctoral experience shall be compatible with the knowledge and skills acquired during formal doctoral or postdoctoral education in accordance with professional requirements and relevant to the intended area of practice; and

(3) Pass an examination. The board shall approve and the board or department shall administer examinations to qualified applicants on at least an annual basis. The board shall determine the subject matter and scope of the examination and shall require a written examination, an oral examination, or both a written examination and an oral examination of each candidate for licensure. The board may approve a national standardized examination and any examination developed by the board.



38-3115 Waiver of examination; when.

The department may waive all or portions of the examination required by section 38-3114 (1) if a psychologist has been licensed in another jurisdiction and if the requirements for licensure in that jurisdiction are equal to or exceed the requirements for licensure in Nebraska, (2) for psychologists meeting the requirements of section 38-3117, or (3) for an applicant who is board-certified in an area of professional psychology by the American Board of Professional Psychology.



38-3116 Special license; supervisory relationship; application; contents; use of title; disclosure.

(1) Any psychological practice that involves the diagnosis and treatment of major mental and emotional disorders by a person holding a special license shall be done under the supervision of a licensed psychologist as determined by the board. A psychologist holding a special license shall not supervise mental health practitioners or independently evaluate persons under the Nebraska Mental Health Commitment Act or the Sex Offender Commitment Act.

(2) An application for a supervisory relationship shall be submitted to the department. The application shall contain:

(a) A general description of the supervisee's practice and the plan of supervision;

(b) A statement by the supervisor that he or she has the necessary experience and training to supervise this area of practice; and

(c) A statement by the supervisor that he or she accepts the legal and professional responsibility for the supervisee's practice with individuals having major mental and emotional disorders.

(3) Psychologists practicing with special licenses may continue to use the title licensed psychologist but shall disclose supervisory relationships to clients or patients for whom supervision is required and to third-party payors when relevant. Psychologists who wish to continue supervisory relationships existing immediately prior to September 1, 1994, with qualified physicians may do so if a letter as described in this section as it existed prior to December 1, 2008, was received by the board within three months after September 1, 1994.



38-3117 Applicant with prior experience; issuance of license; conditions.

Notwithstanding section 38-3114, the department shall license an applicant who:

(1) Has at least twenty years of licensure to practice psychology in a United States or Canadian jurisdiction when the license was based on a doctoral degree;

(2) Has had no disciplinary sanction during the entire period of licensure; and

(3) Has passed the Nebraska board-developed examination.



38-3118 Reciprocal license; conditions.

Notwithstanding section 38-3114, the department may issue a license as a psychologist to any individual who qualifies for such a license pursuant to an agreement of reciprocity entered into by the department, with the recommendation of the board, with the board or boards of another jurisdiction or multiple jurisdictions.



38-3119 Temporary practice permitted; when.

Nothing in the Psychology Practice Act shall be construed to prohibit the practice of psychology in this state by a person holding a doctoral degree in psychology from an institution of higher education who is licensed as a psychologist under the laws of another jurisdiction if the requirements for a license in the other jurisdiction are equal to or exceed the requirements for licensure in Nebraska and if the person provides no more than an aggregate of thirty days of professional services as a psychologist per year as defined in the rules and regulations. Psychologists practicing under this section shall notify the department of the nature and location of their practice and provide evidence of their licensure in another jurisdiction.

Upon determination that the applicant has met the requirements of this section, the department shall issue a letter permitting the practice. An individual's permission to practice under this section may be revoked if it is determined by the department that he or she has engaged in conduct defined as illegal, unprofessional, or unethical under the statutes, rules, or regulations governing the practice of psychology in Nebraska.



38-3120 Temporary practice pending licensure permitted; when; military spouse; temporary license.

(1) A psychologist licensed under the laws of another jurisdiction may be authorized by the department to practice psychology for a maximum of one year if the psychologist has made application to the department for licensure and has met the educational and experience requirements for licensure in Nebraska, if the requirements for licensure in the former jurisdiction are equal to or exceed the requirements for licensure in Nebraska, and if the psychologist is not the subject of a past or pending disciplinary action in another jurisdiction. Denial of licensure shall terminate this authorization.

(2) An applicant for licensure as a psychologist who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-3121 Reciprocity.

The department, with the recommendation of the board, may issue a license based on licensure in another jurisdiction to practice as a psychologist to a person who meets the requirements of the Psychology Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the board.



38-3122 Provisional license; requirements.

A person who needs to obtain the required one year of supervised postdoctoral experience in psychology pursuant to subdivision (2) of section 38-3114 shall obtain a provisional license to practice psychology. An applicant for a provisional license to practice psychology shall:

(1) Have a doctoral degree from an institution of higher education in a program of graduate study in professional psychology that meets the standards of accreditation adopted by the American Psychological Association or its equivalent. If the program is not accredited by the American Psychological Association, it is the responsibility of the applicant to provide evidence of equivalence. Any applicant from a program that does not meet such standards shall present a certificate of retraining from a program of respecialization that does meet such standards;

(2) Have completed one year of supervised professional experience in an internship as provided in subdivision (2) of section 38-3114;

(3) Apply prior to beginning the year of registered supervised postdoctoral experience; and

(4) Submit to the department:

(a) An official transcript showing proof of a doctoral degree in psychology from an institution of higher education;

(b) A certified copy of the applicant's birth certificate or other evidence of having attained the age of nineteen years; and

(c) A registration of supervisory relationship pursuant to section 38-3116.



38-3123 Provisional license; approve or deny application.

The department shall approve or deny a complete application for a provisional license to practice psychology within one hundred fifty days after receipt of the application.



38-3124 Provisional license; title; duties.

A psychologist practicing with a provisional license shall use the title Provisionally Licensed Psychologist. A provisionally licensed psychologist shall disclose supervisory relationships to clients or patients for whom supervision is required and to third parties when relevant. A provisionally licensed psychologist shall not supervise other mental health professionals or independently evaluate persons under the Nebraska Mental Health Commitment Act or the Sex Offender Commitment Act.



38-3125 Provisional license; expiration.

A provisional license to practice psychology expires upon receipt of a license to practice psychology or two years after the date of issuance, whichever occurs first.



38-3126 Fees.

The department shall establish and collect fees for credentialing under the Psychology Practice Act as provided in sections 38-151 to 38-157.



38-3127 Additional grounds for disciplinary action.

In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a credential subject to the Psychology Practice Act may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or licensee fails to disclose the information required by section 38-3124.



38-3128 Limitation of practice; board; duties.

The board shall ensure through rules and regulations and enforcement that psychologists limit their practice to demonstrated areas of competence as documented by relevant professional education, training, and experience.



38-3129 Code of conduct.

A psychologist and anyone under his or her supervision shall conduct his or her professional activities in conformity with the code of conduct.



38-3130 Representation as a psychologist; unlawful practice; violation; penalty.

(1) It shall be a violation of the Psychology Practice Act for any person not licensed in accordance with the act to represent himself or herself as a psychologist. It shall be a violation of the act for any person not licensed in accordance with the act to engage in the practice of psychology whether practicing as an individual, firm, partnership, limited liability company, corporation, agency, or other entity.

(2) Any person who represents himself or herself as a psychologist in violation of the act or who engages in the practice of psychology in violation of the act shall be guilty of a Class II misdemeanor. Each day of violation shall constitute a separate offense.

(3) Any person filing or attempting to file, as his or her own, a diploma or license of another or a forged affidavit of identification shall be guilty of a Class IV felony.



38-3131 Confidentiality; privilege; exceptions.

(1) The confidential relations and communications between psychologists and their clients and patients shall be on the same basis as those between physicians and their clients and patients as provided in section 27-504.

(2) In judicial proceedings, whether civil, criminal, or juvenile, in legislative and administrative proceedings, and in proceedings preliminary and ancillary thereto, a client or patient, or his or her legal guardian or personal representative, may refuse to disclose or may prevent the disclosure of confidential information, including information contained in administrative records, communicated to a psychologist, or to a person reasonably believed by the client or patient to be a psychologist, or the psychologist's or person's agents, for the purpose of diagnosis, evaluation, or treatment of any mental and emotional disorder. In the absence of evidence to the contrary, the psychologist shall be presumed to be authorized to claim the privilege on the client's or patient's behalf.

(3) This privilege may not be claimed by the client or patient, or on his or her behalf by authorized persons, in the following circumstances:

(a) When abuse or harmful neglect of children, the elderly, or disabled or incompetent individuals is known or reasonably suspected;

(b) When the validity of a will of a former client or patient of the psychologist is contested;

(c) When such information is necessary for the psychologist to defend against a malpractice action brought by the client or patient;

(d) When an immediate threat of physical violence against a readily identifiable victim is disclosed to the psychologist;

(e) When an immediate threat of self-inflicted injury is disclosed to the psychologist;

(f) When the client or patient, by alleging mental or emotional damages in litigation, puts his or her mental state in issue;

(g) When the client or patient is examined pursuant to court order;

(h) When the purpose of the proceeding is to substantiate and collect on a claim for mental or emotional health services rendered to the client or patient or any other cause of action arising out of the professional relationship; or

(i) In the context of investigations and hearings brought by the client or patient and conducted by the department, when violations of the Psychology Practice Act are at issue.

This section does not nullify the rule set forth in section 27-504(2)(a). In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).



38-3132 Duty to warn; limitation; immunity.

(1) No monetary liability and no cause of action shall arise against any psychologist for failing to warn of and protect from a client's or patient's threatened violent behavior or failing to predict and warn of and protect from a client's or patient's violent behavior except when the client or patient has communicated to the psychologist a serious threat of physical violence against a reasonably identifiable victim or victims.

(2) The duty to warn of or to take reasonable precautions to provide protection from violent behavior shall arise only under the limited circumstances specified in subsection (1) of this section. The duty shall be discharged by the psychologist if reasonable efforts are made to communicate the threat to the victim or victims and to a law enforcement agency.

(3) No monetary liability and no cause of action shall arise against any person who is a psychologist for a confidence disclosed to third parties in an effort to discharge a duty arising under subsection (1) of this section in accordance with subsection (2) of this section.



38-3201 Act, how cited.

Sections 38-3201 to 38-3216 shall be known and may be cited as the Respiratory Care Practice Act.



38-3202 Definitions, where found.

For purposes of the Respiratory Care Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-3203 to 38-3206 apply.



38-3203 Board, defined.

Board means the Board of Respiratory Care Practice.



38-3204 Medical director, defined.

Medical director means a licensed physician who has the qualifications as described in section 38-3214.



38-3205 Respiratory care, defined.

Respiratory care means the health specialty responsible for the treatment, management, diagnostic testing, control, and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system. Respiratory care shall not be limited to a hospital setting and shall include the therapeutic and diagnostic use of medical gases, administering apparatus, humidification and aerosols, ventilatory assistance and ventilatory control, postural drainage, chest physiotherapy and breathing exercises, respiratory rehabilitation, cardiopulmonary resuscitation, and maintenance of nasal or oral endotracheal tubes. Respiratory care shall also include the administration of aerosol and inhalant medications to the cardiorespiratory system and specific testing techniques employed in respiratory care to assist in diagnosis, monitoring, treatment, and research. Such techniques shall include, but not be limited to, measurement of ventilatory volumes, pressures, and flows, measurement of physiologic partial pressures, pulmonary function testing, and hemodynamic and other related physiological monitoring of the cardiopulmonary system.



38-3206 Respiratory care practitioner, defined.

Respiratory care practitioner means:

(1) Any person employed in the practice of respiratory care who has the knowledge and skill necessary to administer respiratory care to patients of all ages with varied cardiopulmonary diseases and to patients in need of critical care and who is capable of serving as a resource to the physician and other health professionals in relation to the technical aspects of respiratory care including effective and safe methods for administering respiratory care; and

(2) A person capable of supervising, directing, or teaching less skilled personnel in the provision of respiratory care services.



38-3207 Board; membership; qualifications.

Membership on the board shall consist of two respiratory care practitioners, one physician, and one public member.



38-3208 Practices not requiring licensure.

The Respiratory Care Practice Act shall not prohibit:

(1) The practice of respiratory care which is an integral part of the program of study by students enrolled in approved respiratory care education programs;

(2) The gratuitous care, including the practice of respiratory care, of the ill by a friend or member of the family or by a person who is not licensed to practice respiratory care if such person does not represent himself or herself as a respiratory care practitioner;

(3) The practice of respiratory care by nurses, physicians, physician assistants, physical therapists, or any other professional licensed under the Uniform Credentialing Act when such practice is within the scope of practice for which that person is licensed;

(4) The practice of any respiratory care practitioner of this state or any other state or territory while employed by the federal government or any bureau or division thereof while in the discharge of his or her official duties;

(5) Techniques defined as pulmonary function testing and the administration of aerosol and inhalant medications to the cardiorespiratory system as it relates to pulmonary function technology administered by a registered pulmonary function technologist credentialed by the National Board for Respiratory Care or a certified pulmonary function technologist credentialed by the National Board for Respiratory Care; or

(6) The performance of oxygen therapy or the initiation of noninvasive positive pressure ventilation by a registered polysomnographic technologist relating to the study of sleep disorders if such procedures are performed or initiated under the supervision of a licensed physician at a facility accredited by the American Academy of Sleep Medicine.



38-3209 License; application; requirements.

(1) An applicant for a license to practice respiratory care shall submit to the department written evidence that the applicant has completed a respiratory care educational program accredited by the Commission on Accreditation of Allied Health Education Programs in collaboration with the Committee on Accreditation for Respiratory Care or its successor or by an accrediting agency approved by the board.

(2) In order to be licensed, initial applicants shall pass an examination approved by the board.



38-3210 Practicing respiratory care practitioners; license issued; conditions.

The department, with the recommendation of the board, shall issue a license to perform respiratory care to an applicant who, on or before July 17, 1986, has passed the Certified Respiratory Therapy Technician or Registered Respiratory Therapist examination administered by the National Board for Respiratory Care or the appropriate accrediting agency acceptable to the board.



38-3211 Applicant for licensure; continuing competency requirements.

An applicant for licensure to practice respiratory care who has met the education and examination requirements in section 38-3209, who passed the examination more than three years prior to the time of application for licensure, and who is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.



38-3212 Applicant for licensure; reciprocity; continuing competency requirements; military spouse; temporary license.

(1) An applicant for licensure to practice respiratory care who has met the standards set by the board pursuant to section 38-126 for a license based on licensure in another jurisdiction but is not practicing at the time of application for licensure shall present proof satisfactory to the department that he or she has within the three years immediately preceding the application for licensure completed continuing competency requirements approved by the board pursuant to section 38-145.

(2) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-3213 Fees.

The department shall establish and collect fees for credentialing under the Respiratory Care Practice Act as provided in sections 38-151 to 38-157.



38-3214 Respiratory care service; requirements.

Any health care facility or home care agency providing inpatient or outpatient respiratory care service shall designate a medical director, who shall be a licensed physician who has special interest and knowledge in the diagnosis and treatment of respiratory problems. Such physician shall (1) be an active medical staff member of a licensed health care facility, (2) whenever possible be qualified by special training or experience in the management of acute and chronic respiratory disorders, and (3) be competent to monitor and assess the quality, safety, and appropriateness of the respiratory care services which are being provided. The medical director shall be accessible to and assure the competency of respiratory care practitioners and shall require that respiratory care be ordered by a licensed physician, a licensed physician assistant, a nurse practitioner as defined in section 38-2312, or a certified registered nurse anesthetist as defined in section 38-704, who has medical responsibility for any patient that needs such care.



38-3215 Practice of respiratory care; limitations.

The practice of respiratory care shall be performed only under the direction of a medical director and upon the order of a licensed physician, a licensed physician assistant, a nurse practitioner as defined in section 38-2312, or a certified registered nurse anesthetist as defined in section 38-704.



38-3216 Respiratory care practitioner; subject to facility rules and regulations; when.

In the event a respiratory care practitioner renders respiratory care in a hospital or health care facility, he or she shall be subject to the rules and regulations of that facility. Such rules and regulations may include, but not be limited to, reasonable requirements that the respiratory care practitioner maintain professional liability insurance with such coverage and limits as may be established by the hospital or other health care facility upon the recommendation of the medical staff.



38-3301 Act, how cited.

Sections 38-3301 to 38-3335 shall be known and may be cited as the Veterinary Medicine and Surgery Practice Act.



38-3302 Definitions, where found.

For purposes of the Veterinary Medicine and Surgery Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-3303 to 38-3318 apply.



38-3303 Accredited school of veterinary medicine, defined.

Accredited school of veterinary medicine means:

(1) One approved by the board;

(2) A veterinary college or division of a university or college that offers the degree of Doctor of Veterinary Medicine or its equivalent; and

(3) One that conforms to the standards required for accreditation by the American Veterinary Medical Association.



38-3304 Animal, defined.

Animal means any animal other than man and includes birds, fish, and reptiles, wild or domestic, living or dead, except domestic poultry.



38-3305 Approved veterinary technician program, defined.

Approved veterinary technician program means:

(1) One approved by the board;

(2) A school or college that offers the degree of Veterinary Technician, a degree in veterinary technology, or the equivalent; and

(3) One that conforms to the standards required for accreditation by the American Veterinary Medical Association.



38-3306 Board, defined.

Board means the Board of Veterinary Medicine and Surgery.



38-3307 Direct supervision, defined.

Direct supervision means that the supervisor is on the premises and is available to the veterinary technician or unlicensed assistant who is treating the animal and the animal has been examined by a veterinarian at such times as acceptable veterinary practice requires consistent with the particular delegated animal health care task.



38-3307.01 Health care therapy, defined.

Health care therapy means health care activities that require the exercise of judgment for which licensure is required under the Uniform Credentialing Act.



38-3308 Immediate supervision, defined.

Immediate supervision means that the supervisor is on the premises and is in direct eyesight and hearing range of the animal and the veterinary technician or unlicensed assistant who is treating the animal and the animal has been examined by a veterinarian at such times as acceptable veterinary practice requires consistent with the particular delegated animal health care task.



38-3309 Indirect supervision, defined.

Indirect supervision means that the supervisor is not on the premises but is easily accessible and has given written or oral instructions for treatment of the animal and the animal has been examined by a veterinarian at such times as acceptable veterinary practice requires consistent with the particular delegated animal health care task.



38-3309.01 Licensed animal therapist, defined.

Licensed animal therapist means an individual who (1) has and maintains an undisciplined license under the Uniform Credentialing Act for a health care profession other than veterinary medicine and surgery, (2) has met the standards for additional training regarding the performance of that health care profession on animals as required by rules and regulations adopted and promulgated by the department upon the recommendation of the board, and (3) is licensed as an animal therapist by the department.



38-3310 Licensed veterinarian, defined.

Licensed veterinarian means a person who is validly and currently licensed to practice veterinary medicine and surgery in this state.



38-3311 Licensed veterinary technician, defined.

Licensed veterinary technician means an individual who is validly and currently licensed as a veterinary technician in this state.



38-3312 Practice of veterinary medicine and surgery, defined.

Practice of veterinary medicine and surgery means:

(1) To diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental conditions, including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique, and the use of any manual or mechanical procedure for testing for pregnancy or fertility or for correcting sterility or infertility. The acts described in this subdivision shall not be done without a valid veterinarian-client-patient relationship;

(2) To render advice or recommendation with regard to any act described in subdivision (1) of this section;

(3) To represent, directly or indirectly, publicly or privately, an ability and willingness to do any act described in subdivision (1) of this section; and

(4) To use any title, words, abbreviation, or letters in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in subdivision (1) of this section.



38-3313 Supervisor, defined.

Supervisor means a licensed veterinarian or licensed veterinary technician as required by statute or rule or regulation for the particular delegated task being performed by a veterinary technician or unlicensed assistant.



38-3314 Unlicensed assistant, defined.

Unlicensed assistant means an individual who is not a licensed veterinarian, a licensed veterinary technician, or a licensed animal therapist and who is working in veterinary medicine.



38-3315 Veterinarian, defined.

Veterinarian means a person who has received a degree of Doctor of Veterinary Medicine from an accredited school of veterinary medicine or its equivalent.



38-3316 Veterinarian-client-patient relationship, defined.

Veterinarian-client-patient relationship means that:

(1) The veterinarian has assumed the responsibility for making clinical judgments regarding the health of the animal and the need for medical treatment, and the client has agreed to follow the veterinarian's instructions;

(2) The veterinarian has sufficient knowledge of the animal to initiate at least a general or preliminary diagnosis of the medical condition of the animal. This means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by virtue of an examination of the animal or by medically appropriate and timely visits to the premises where the animal is kept; and

(3) The veterinarian is readily available or has arranged for emergency coverage and for followup evaluation in the event of adverse reactions or the failure of the treatment regimen.



38-3317 Veterinary medicine and surgery, defined.

Veterinary medicine and surgery includes veterinary surgery, obstetrics, dentistry, and all other branches or specialties of veterinary medicine.

Given its ordinary meaning, dentistry, as used in this section, includes procedures performed in an animal's mouth. State ex rel. Dept. of Health v. Jeffrey, 247 Neb. 100, 525 N.W.2d 193 (1994).



38-3318 Veterinary technician, defined.

Veterinary technician means an individual who has received a degree in veterinary technology from an approved veterinary technician program or its equivalent.



38-3319 Board; membership; qualifications.

The board shall consist of five members, including three licensed veterinarians, one licensed veterinary technician, and one public member.



38-3320 Board; purpose.

The purpose of the board is to: (1) Provide for the health, safety, and welfare of the citizens; (2) insure that veterinarians and veterinary technicians serving the public meet minimum standards of proficiency and competency; (3) insure that schools of veterinary medicine and surgery and veterinary technician programs meet the educational needs of the students and qualify students to serve the public in a safe and efficient manner; and (4) control the field of veterinary medicine and surgery in the interest of consumer protection.



38-3321 Veterinarian; veterinary technician; animal therapist; license; required; exceptions.

No person may practice veterinary medicine and surgery in the state who is not a licensed veterinarian, no person may perform delegated animal health care tasks in the state who is not a licensed veterinary technician or an unlicensed assistant performing such tasks within the limits established under subdivision (2) of section 38-3326, and no person may perform health care therapy on animals in the state who is not a licensed animal therapist. The Veterinary Medicine and Surgery Practice Act shall not be construed to prohibit:

(1) An employee of the federal, state, or local government from performing his or her official duties;

(2) A person who is a student in a veterinary school from performing duties or actions assigned by his or her instructors or from working under the direct supervision of a licensed veterinarian;

(3) A person who is a student in an approved veterinary technician program from performing duties or actions assigned by his or her instructors or from working under the direct supervision of a licensed veterinarian or a licensed veterinary technician;

(4) Any merchant or manufacturer from selling feed or feeds whether medicated or nonmedicated;

(5) A veterinarian regularly licensed in another state from consulting with a licensed veterinarian in this state;

(6) Any merchant or manufacturer from selling from his or her established place of business medicines, appliances, or other products used in the prevention or treatment of animal diseases or any merchant or manufacturer's representative from conducting educational meetings to explain the use of his or her products or from investigating and advising on problems developing from the use of his or her products;

(7) An owner of livestock or a bona fide farm or ranch employee from performing any act of vaccination, surgery, pregnancy testing, retrievable transplantation of embryos on bovine, including recovering, freezing, and transferring embryos on bovine, or the administration of drugs in the treatment of domestic animals under his or her custody or ownership nor the exchange of services between persons or bona fide employees who are principally farm or ranch operators or employees in the performance of these acts;

(8) A member of the faculty of a veterinary school or veterinary science department from performing his or her regular functions, or a person lecturing or giving instructions or demonstrations at a veterinary school or veterinary science department or in connection with a continuing competency activity;

(9) Any person from selling or applying any pesticide, insecticide, or herbicide;

(10) Any person from engaging in bona fide scientific research which reasonably requires experimentation involving animals;

(11) Any person from treating or in any manner caring for domestic chickens, turkeys, or waterfowl, which are specifically exempted from the Veterinary Medicine and Surgery Practice Act;

(12) Any person from performing dehorning or castrating livestock, not to include equidae.

For purposes of the Veterinary Medicine and Surgery Practice Act, castration shall be limited to the removal or destruction of male testes;

(13) Any person who holds a valid credential in the State of Nebraska in a health care profession or occupation regulated under the Uniform Credentialing Act from consulting with a licensed veterinarian or performing collaborative animal health care tasks on an animal under the care of such veterinarian if all such tasks are performed under the immediate supervision of such veterinarian; or

(14) A person from performing a retrievable transplantation of embryos on bovine, including recovering, freezing, and transferring embryos on bovine, if the procedure is being performed by a person who (a) holds a doctorate degree in animal science with an emphasis in reproductive physiology from an accredited college or university and (b) has and can show proof of valid professional liability insurance.

Subsection (6) of this section applies to owners or bona fide farm or ranch employees who work on their own animals, not another person's animals, unless an exchange of services is involved. State ex rel. Dept. of Health v. Jeffrey, 247 Neb. 100, 525 N.W.2d 193 (1994).



38-3322 Veterinary medicine and surgery; license; application; qualifications.

Each applicant for a license to practice veterinary medicine and surgery in this state shall present to the department:

(1) Proof that the applicant is a graduate of an accredited school of veterinary medicine or holds a certificate issued by an entity that determines educational equivalence approved by the board indicating that the holder has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited college of veterinary medicine;

(2) Proof that the applicant has passed an examination approved by the board; and

(3) Such other information and proof as the department, with the recommendation of the board, may require by rule and regulation.



38-3323 Veterinary medicine and surgery; license; validity.

Any person holding a valid license to practice veterinary medicine and surgery in this state on October 23, 1967, shall be recognized as a licensed veterinarian and shall be entitled to retain such status so long as he or she complies with the Veterinary Medicine and Surgery Practice Act and the provisions of the Uniform Credentialing Act relating to veterinary medicine and surgery.



38-3324 Board; disciplinary actions; grounds.

A license to practice veterinary medicine and surgery may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or licensee is guilty of any of the acts or offenses specified in sections 38-178 and 38-179 and for any of the following reasons:

(1) Fraud or dishonesty in the application or reporting of any test for disease in animals;

(2) Failure to keep veterinary premises and equipment in a clean and sanitary condition;

(3) Failure to report, as required by law, or making false report of, any contagious or infectious disease;

(4) Dishonesty or gross negligence in the inspection of foodstuffs or the issuance of health or inspection certificates; or

(5) Cruelty to animals.



38-3325 Veterinary technician; license; requirements; temporary license.

(1) To be a licensed veterinary technician in this state, an individual shall (a) be a graduate of an approved veterinary technician program and (b) receive a passing score on a national examination approved by the board.

(2) The department may grant a temporary license to practice as a veterinary technician for up to one year upon application by:

(a) A graduate of an approved veterinary technician program pending passage of the national examination approved by the board; or

(b) A person lawfully authorized to practice as a veterinary technician in another state pending completion of the application for a license under the Veterinary Medicine and Surgery Practice Act.



38-3326 Veterinary technicians; rules and regulations.

The department, with the recommendation of the board, shall adopt and promulgate rules and regulations providing for (1) licensure of veterinary technicians meeting the requirements of section 38-3325 and (2) standards for the level of supervision required for particular delegated animal health care tasks and which determine which tasks may be performed by a licensed veterinary technician and by unlicensed assistants. The level of supervision may be immediate supervision, direct supervision, or indirect supervision as determined by the department, with the recommendation of the board, based upon the complexity and requirements of the task.



38-3327 Applicant; reciprocity; requirements; military spouse; temporary license.

(1) An applicant for a license to practice veterinary medicine and surgery based on a license in another state or territory of the United States, the District of Columbia, or a Canadian province shall meet the standards set by the board pursuant to section 38-126 and shall have been actively engaged in the practice of such profession at least one of the three years immediately preceding the application under a license in another state or territory of the United States, the District of Columbia, or a Canadian province.

(2) An applicant for a license to practice as a licensed veterinary technician based on a license in another state or territory of the United States, the District of Columbia, or a Canadian province shall meet the standards set by the board pursuant to section 38-126 and shall have been actively engaged in the practice of such profession at least one of the three years immediately preceding the application under a license in another state or territory of the United States, the District of Columbia, or a Canadian province.

(3) An applicant who is a military spouse may apply for a temporary license to practice veterinary medicine and surgery or to practice as a licensed veterinary technician as provided in section 38-129.01.



38-3328 Fees.

The department shall establish and collect fees for credentialing under the Veterinary Medicine and Surgery Practice Act as provided in sections 38-151 to 38-157.



38-3329 Advertising; offer of services; limitation.

(1) Only a licensed veterinarian may advertise or offer his or her services in a manner calculated to lead others to believe that he or she is a licensed veterinarian.

(2) Only a licensed veterinary technician may advertise or offer his or her services in a manner calculated to lead others to believe that he or she is a licensed veterinary technician.



38-3330 Disclosure of information; restrictions.

(1) Unless required by any state or local law for contagious or infectious disease reporting or other public health and safety purpose, no veterinarian licensed under the Veterinary Medicine and Surgery Practice Act shall be required to disclose any information concerning the veterinarian's care of an animal except under a written authorization or other waiver by the veterinarian's client or pursuant to a court order or a subpoena. A veterinarian who releases information under a written authorization or other waiver by the client or pursuant to a court order or a subpoena is not liable to the client or any other person.

(2) The privilege provided by this section is waived to the extent that the veterinarian's client or the owner of the animal places the veterinarian's care and treatment of the animal or the nature and extent of injuries to the animal at issue in any civil or criminal proceeding.

(3) The privilege provided by this section is waived to the extent and for purposes of notifying any owner or manager of cattle that have a significant risk for exposure to bovine trichomoniasis. A veterinarian who releases information about the risk for exposure to bovine trichomoniasis is not liable to the client or any other person.

(4) For purposes of this section, veterinarian includes the employees or agents of the licensed veterinarian while acting for or on behalf of such veterinarian.



38-3331 Civil penalty; recovery; lien.

(1) In addition to the remedies authorized in section 38-140 or 38-1,124, a person who engages in the practice of veterinary medicine and surgery without being licensed or otherwise authorized to do so under the Veterinary Medicine and Surgery Practice Act shall be subject to a civil penalty of not less than one thousand dollars nor more than five thousand dollars for the first offense and not less than five thousand dollars nor more than ten thousand dollars for the second or subsequent offense. If a violation continues after notification, this constitutes a separate offense.

(2) The civil penalties shall be assessed in a civil action brought for such purpose by the Attorney General in the district court of the county in which the violation occurred.

(3) Any civil penalty assessed and unpaid under this section shall constitute a debt to the State of Nebraska which may be collected in the manner of a lien foreclosure or sued for and recovered in any proper form of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property. The department may also collect in such action attorney's fees and costs incurred in the collection of the civil penalty. The department shall, within thirty days after receipt, transmit any collected civil penalty to the State Treasurer to be disposed of in accordance with Article VII, section 5, of the Constitution of Nebraska.



38-3332 Animal therapist; license; application; qualifications.

Each applicant for a license as an animal therapist in this state shall present to the department:

(1) Proof that the applicant holds and maintains an undisciplined license under the Uniform Credentialing Act for a health care profession other than veterinary medicine and surgery;

(2) Proof that the applicant has met the standards for additional training regarding the performance of that health care profession on animals as required by rules and regulations adopted and promulgated by the department upon the recommendation of the board; and

(3) Such other information and proof as the department, with the recommendation of the board, may require by rule and regulation.



38-3333 Animal therapist; health care therapy; conditions; letter of referral; liability.

(1) A licensed animal therapist may perform health care therapy on an animal only if:

(a) The health care therapy is consistent with the licensed animal therapist's training required for the license referred to under subdivision (1) of section 38-3332;

(b) The owner of the animal presents to the licensed animal therapist a prior letter of referral for health care therapy that includes a veterinary medical diagnosis and evaluation completed by a licensed veterinarian who has a veterinarian-client-patient relationship with the owner and the animal and has made the diagnosis and evaluation within ninety days immediately preceding the date of the initiation of the health care therapy; and

(c) The licensed animal therapist provides health care therapy reports at least monthly to the referring veterinarian, except that a report is not required for any month in which health care therapy was not provided.

(2) A licensed veterinarian who prepares a letter of referral for health care therapy by a licensed animal therapist shall not be liable for damages caused to the animal as a result of the health care therapy performed by the licensed animal therapist.



38-3334 Animal therapist; additional disciplinary grounds.

In addition to the grounds for disciplinary action found in sections 38-178 and 38-179, a license to practice as a licensed animal therapist may be denied, refused renewal, limited, revoked, or suspended or have other disciplinary measures taken against it in accordance with section 38-196 when the applicant or licensee is subjected to disciplinary measures with regard to his or her license referred to under subdivision (1) of section 38-3332.



38-3335 Veterinarian locum tenens; issuance; requirements; term.

When circumstances indicate a need for the issuance of a veterinarian locum tenens in the State of Nebraska, the department, with the recommendation of the board, may issue a veterinarian locum tenens to an individual who holds an active license to practice veterinary medicine and surgery in another state if the requirements regarding education and examination for licensure in that state are equal to or exceed the requirements regarding education and examination for licensure in Nebraska. A veterinarian locum tenens may be issued for a period not to exceed ninety days in any twelve-month period.



38-3401 Act, how cited.

Sections 38-3401 to 38-3425 shall be known and may be cited as the Genetic Counseling Practice Act.



38-3402 Definitions, where found.

For purposes of the Genetic Counseling Practice Act, the definitions found in sections 38-3403 to 38-3414 shall apply.



38-3403 Active candidate, defined.

Active candidate means an individual who has (1) met the requirements established by the national genetic counseling board to take the national certification examination in general genetics or genetic counseling and (2) been granted active candidate status by the national genetic counseling board.



38-3404 Certification examination, defined.

Certification examination means the examination offered by either the national genetic counseling board or the national medical genetics board.



38-3405 Genetic counseling, defined.

Genetic counseling means the provision of services described in section 38-3415.



38-3406 Genetic counseling intern, defined.

Genetic counseling intern means a student enrolled in a genetic counseling program accredited by the national genetic counseling board.



38-3407 Genetic counselor, defined.

Genetic counselor means an individual licensed under the Genetic Counseling Practice Act.



38-3408 National genetic counseling board, defined.

National genetic counseling board means the American Board of Genetic Counseling or its successor or equivalent.



38-3409 National medical genetics board, defined.

National medical genetics board means the American Board of Medical Genetics or its successor or equivalent.



38-3410 Physician, defined.

Physician means an individual licensed under the Medicine and Surgery Practice Act to practice medicine and surgery or osteopathic medicine and surgery.



38-3411 Qualified supervisor, defined.

Qualified supervisor means a genetic counselor or a physician.



38-3412 State board, defined.

State board means the Board of Medicine and Surgery.



38-3413 Supervisee, defined.

Supervisee means an individual holding a provisional license issued under section 38-3420.



38-3414 Supervision, defined.

Supervision means the overall responsibility to assess the work of a supervisee, including regular meetings and chart review by a qualified supervisor pursuant to an annual supervision contract signed by the qualified supervisor and the supervisee which is on file with both parties. The presence of a qualified supervisor is not required during the performance of services by the supervisee.



38-3415 Scope of practice.

The scope of practice of a genetic counselor is:

(1) Obtaining and evaluating individual, family, and medical histories to determine genetic risk for genetic or medical conditions and diseases in a patient, his or her offspring, and other family members;

(2) Discussing features, natural history, means of diagnosis, genetic and environmental factors, and management of risk for genetic or medical conditions and diseases;

(3) Identifying and coordinating of genetic laboratory tests and other diagnostic studies as appropriate for the genetic assessment;

(4) Integrating genetic laboratory test results and other diagnostic studies with personal and family medical history to assess and communicate risk factors for genetic or medical conditions and diseases;

(5) Explaining the clinical implications of genetic laboratory tests and other diagnostic studies and their results;

(6) Evaluating the client's or family's responses to genetic or medical conditions identified by the genetic assessment or risk of recurrence and providing client-centered counseling and anticipatory guidance;

(7) Identifying and utilizing community resources that provide medical, educational, financial, and psychosocial support and advocacy; and

(8) Providing written documentation of medical, genetic, and counseling information for families and health care professionals.



38-3416 License required.

Except as provided in the Genetic Counseling Practice Act, on and after January 1, 2013, no individual shall engage in the practice of genetic counseling unless he or she is licensed under the act.



38-3417 Act; persons exempt.

The Genetic Counseling Practice Act does not apply to:

(1) An individual licensed under the Uniform Credentialing Act to practice a profession other than genetic counseling when acting within the scope of his or her profession and doing work of a nature consistent with his or her training, except that such individual shall not hold himself or herself out to the public as a genetic counselor;

(2) An individual employed by the United States Government or an agency thereof to provide genetic counseling if he or she provides genetic counseling solely under the direction and control of the organization by which he or she is employed;

(3) A genetic counseling intern if genetic counseling performed by the genetic counseling intern is an integral part of the course of study and is performed under the direct supervision of a genetic counselor who is on duty and available in the assigned patient care area and if the genetic counseling intern is designated by the title genetic counseling intern; or

(4) An individual certified by the national genetic counseling board or the national medical genetics board to provide genetic counseling who permanently resides outside the state and is providing consulting services within the state for a period of two months or less.



38-3418 Applicant; certification required.

Except as provided in section 38-3420, an applicant for licensure as a genetic counselor shall provide satisfactory evidence that he or she is certified as a genetic counselor by either the national genetic counseling board or the national medical genetics board.



38-3419 Reciprocity; individual practicing before January 1, 2013; licensure; qualification; military spouse; temporary license.

(1) The department, with the recommendation of the state board, may issue a license under the Genetic Counseling Practice Act based on licensure in another jurisdiction to an individual who meets the requirements of the Genetic Counseling Practice Act or substantially equivalent requirements as determined by the department, with the recommendation of the state board.

(2) An individual practicing genetic counseling in Nebraska before January 1, 2013, may apply for licensure under the act if, on or before July 1, 2013, he or she:

(a) Provides satisfactory evidence to the state board that he or she (i) has practiced genetic counseling for a minimum of ten years preceding January 1, 2013, (ii) has a postbaccalaureate degree at the master's level or higher in genetics or a related field of study, and (iii) has never failed the certification examination;

(b) Submits three letters of recommendation from at least one individual practicing genetic counseling who qualifies for licensure under the Genetic Counseling Practice Act and either a clinical geneticist or medical geneticist certified by the national medical genetics board. An individual submitting a letter of recommendation shall have worked with the applicant in an employment setting during at least five of the ten years preceding submission of the letter and be able to attest to the applicant's competency in providing genetic counseling; and

(c) Provides documentation of attending approved continuing education programs within the five years preceding application.

(3) An applicant who is a military spouse may apply for a temporary license as provided in section 38-129.01.



38-3420 Provisional license; requirements; renewal; expiration; conditions; application for extension; requirements.

(1) The department, on the recommendation of the state board, may issue a provisional license to practice genetic counseling to an individual who meets all of the requirements for licensure under the Genetic Counseling Practice Act except for certification and who has been granted active candidate status. Such license shall be valid for one year from the date of issuance and may be renewed for one additional year if the applicant fails the certification examination one time. The provisional license shall expire automatically upon the earliest of the following:

(a) Issuance of a license as a genetic counselor under the Genetic Counseling Practice Act;

(b) Thirty days after the applicant fails to pass the complete certification examination; or

(c) The date printed on the provisional license.

(2) An application for extension of a provisional license shall be signed by a qualified supervisor. A provisional licensee shall work at all times under the supervision of a qualified supervisor.



38-3421 License required; use of titles prohibited.

On and after January 1, 2013, no individual shall hold himself or herself out as a genetic counselor unless he or she is licensed in accordance with the Genetic Counseling Practice Act. An individual who is not so licensed may not use, in connection with his or her name or place of business, the title genetic counselor, licensed genetic counselor, gene counselor, genetic consultant, or genetic associate, or any words, letters, abbreviations, or insignia indicating or implying that he or she holds a license under the act.



38-3422 Rules and regulations.

The department shall adopt and promulgate rules and regulations as it may deem necessary with reference to the conditions under which the practice of genetic counseling shall be carried on. The department shall have the power to enforce the Genetic Counseling Practice Act.



38-3423 Fees.

The department shall establish and collect fees for credentialing under the Genetic Counseling Practice Act as provided in sections 38-151 to 38-157.



38-3424 Abortion counseling or referral; act; how construed; refusal to participate in counseling or referral; how treated.

The Genetic Counseling Practice Act shall not be construed to require any genetic counselor to counsel or refer for abortion, and licensing of a genetic counselor shall not be contingent upon his or her participation in counseling or referral with respect to abortion. The refusal of a genetic counselor to participate in counseling or referral with respect to abortion shall not form the basis for any claim of damages on account of the refusal or for any disciplinary or recriminatory action against the genetic counselor if the genetic counselor informs the patient that the genetic counselor will not participate in counseling or referral with respect to abortion and offers to direct the patient to the online directory of licensed genetic counselors maintained by the department.



38-3425 Department; maintain directory.

The department shall maintain an online directory of all genetic counselors licensed by the department.



38-3501 Act, how cited.

Sections 38-3501 to 38-3517 shall be known and may be cited as the Surgical First Assistant Practice Act.



38-3502 Legislative findings.

The Legislature finds that:

(1) Surgical assisting is an established health profession in Nebraska;

(2) Surgical first assistants aid in ensuring a safe surgical environment by maximizing patient safety by using appropriate techniques for processes, including, but not limited to, maintaining hemostasis, proper patient positioning, clear visualization of the operative site, proper closure of the operative site, and correct dressing of a wound; and

(3) It is necessary to encourage the most effective utilization of the skills of surgical first assistants by enabling them to perform tasks delegated by a licensed physician.



38-3503 Definitions, where found.

For purposes of the Surgical First Assistant Practice Act and elsewhere in the Uniform Credentialing Act, unless the context otherwise requires, the definitions found in sections 38-3504 to 38-3510 apply.



38-3504 Approved certifying body, defined.

Approved certifying body means a national certification organization which is approved by the board, certifies qualified surgical first assistants, has eligibility requirements related to education and practice, and offers an examination in an area of practice which meets guidelines and tests approved by the board.



38-3505 Approved surgical first assistant education program, defined.

Approved surgical first assistant education program means a program accredited by the Commission on Accreditation of Allied Health Education Programs or the Accrediting Bureau of Health Education Schools or other accreditation entity approved by the board.



38-3506 Board, defined.

Board means the Board of Medicine and Surgery.



38-3507 Licensed surgical first assistant, defined.

Licensed surgical first assistant means a person licensed to practice surgical assisting under the Surgical First Assistant Practice Act.



38-3508 Personal supervision by a physician, defined.

Personal supervision by a physician means the physical attendance of a physician in the room during the performance of a surgical procedure.



38-3509 Surgical assisting, defined.

Surgical assisting means the practice of promoting patient safety through provision of primary assistance to the primary surgeon during a surgical procedure.



38-3510 Surgical first assistant, defined.

Surgical first assistant means a person who meets the requirements of section 38-3512.



38-3511 Licensed surgical first assistant; activities authorized.

A licensed surgical first assistant may engage in the practice of surgical assisting, including, but not limited to, the following:

(1) Assisting in the intraoperative care of a surgical patient;

(2) Positioning the patient;

(3) Preparing and draping the patient for the surgical procedure;

(4) Providing visualization of the operative site;

(5) Assisting with hemostasis;

(6) Assisting with closure of body planes, including the following:

(a) Inserting running or interrupted subcutaneous sutures with absorbable or nonabsorbable material;

(b) Utilizing subcuticular closure technique with or without adhesive skin closure strips; and

(c) Closing skin with method indicated by surgeon, including, but not limited to, suture and staples;

(7) Applying appropriate wound dressings;

(8) Providing assistance in securing drainage systems to tissue;

(9) Preparing specimens, such as grafts; and

(10) Performing other tasks during a surgical procedure delegated by and under the personal supervision of a physician appropriate to the level of competence of the surgical first assistant.



38-3512 Applicant; education and examination requirements; waiver; when.

(1) An applicant for licensure under the Surgical First Assistant Practice Act shall:

(a) Be certified as a surgical first assistant by an approved certifying body;

(b) Have successfully completed an approved surgical first assistant education program approved by the board or other experiential or training program as approved by the board;

(c) Have passed a nationally recognized surgical first assistant examination adopted by the board; and

(d) Have a high school diploma or the equivalent as determined by the board.

(2) The department may waive the education and examination requirements under the Surgical First Assistant Practice Act for an applicant who:

(a) By January 1, 2017, submits demonstrated evidence satisfactory to the board that he or she has been functioning as a surgical first assistant as his or her primary function in a licensed health care facility within the last five years prior to September 1, 2016;

(b) By January 1, 2017, submits evidence of holding a current certification as a surgical first assistant issued by an approved certifying body; or

(c) Submits evidence of holding a credential as a surgical first assistant issued by another state or territory of the United States or the District of Columbia which has standards substantially equivalent to those of this state.



38-3513 Act; how construed.

The Surgical First Assistant Practice Act shall not be construed to:

(1) Prohibit any nurse practitioner, registered nurse, physician, or physician assistant credentialed to practice under the Uniform Credentialing Act from engaging in the practice for which he or she is credentialed; or

(2) Prohibit any student enrolled in a bona fide surgical first assistant training program recognized by the board from performing those duties which are necessary for the student's course of study, if the duties are performed under the personal supervision of a physician.



38-3514 Right to use title and abbreviation.

A person holding an active license as a licensed certified surgical first assistant has the right to use the title licensed surgical first assistant and the abbreviation L.S.F.A.



38-3515 Fees.

The department shall establish and collect fees for initial licensure and renewal under the Surgical First Assistant Practice Act as provided in sections 38-151 to 38-157.



38-3516 Personal supervision of physician.

A licensed surgical first assistant shall perform delegated functions only under the personal supervision of a physician.



38-3517 Board; duties; department; duties.

(1) The board shall, pursuant to section 38-126: (a) Recommend to the department the issuance of licenses to practice surgical assisting under the Surgical First Assistant Practice Act; (b) investigate and adopt standards based on national standards for surgical assisting and implement changes as needed to carry out the act; and (c) provide for distribution of information regarding practice of licensed surgical first assistants.

(2) The department shall: (a) Receive and investigate complaints, conduct hearings, and impose disciplinary actions in relation to complaints against licensed surgical first assistants under the Uniform Credentialing Act; and (b) perform other duties as required under the Surgical First Assistant Practice Act and Uniform Credentialing Act.



38-3601 Compact; citation.

Sections 38-3601 to 38-3625 shall be known and may be cited as the Interstate Medical Licensure Compact.



38-3602 Purposes of Interstate Medical Licensure Compact.

The purposes of the Interstate Medical Licensure Compact are, through means of joint and cooperative action among the member states of the compact (1) to develop a comprehensive process that complements the existing licensing and regulatory authority of state medical boards and that provides a streamlined process that allows physicians to become licensed in multiple states, thereby enhancing the portability of a medical license and ensuring the safety of patients, (2) to create another pathway for licensure that does not otherwise change a state's existing medicine and surgery practice act, (3) to adopt the prevailing standard for licensure, affirm that the practice of medicine occurs where the patient is located at the time of the physician-patient encounter, and require the physician to be under the jurisdiction of the state medical board where the patient is located, (4) to ensure that state medical boards that participate in the compact retain the jurisdiction to impose an adverse action against a license to practice medicine in that state issued to a physician through the procedures in the compact, and (5) to create the Interstate Medical Licensure Compact Commission.



38-3603 Terms, defined.

For purposes of the Interstate Medical Licensure Compact:

(a) Bylaws means those bylaws established by the interstate commission pursuant to section 38-3612 for its governance or for directing and controlling its actions and conduct;

(b) Commissioner means the voting representative appointed by each member board pursuant to section 38-3612;

(c) Conviction means a finding by a court that an individual is guilty of a criminal offense through adjudication or entry of a plea of guilty or no contest to the charge by the offender. Evidence of an entry of a conviction of a criminal offense by the court shall be considered final for purposes of disciplinary action by a member board;

(d) Expedited license means a full and unrestricted medical license granted by a member state to an eligible physician through the process set forth in the compact;

(e) Interstate commission means the interstate commission created pursuant to section 38-3612;

(f) License means authorization by a state for a physician to engage in the practice of medicine, which would be unlawful without the authorization;

(g) Medicine and surgery practice act means laws and regulations governing the practice of medicine within a member state;

(h) Member board means a state agency in a member state that acts in the sovereign interests of the state by protecting the public through licensure, regulation, and education of physicians as directed by the state government;

(i) Member state means a state that has enacted the compact;

(j) Practice of medicine means the clinical prevention, diagnosis, or treatment of human disease, injury, or condition requiring a physician to obtain and maintain a license in compliance with the medicine and surgery practice act of a member state;

(k) Physician means any person who:

(1) Is a graduate of a medical school accredited by the Liaison Committee on Medical Education, the Commission on Osteopathic College Accreditation, or a medical school listed in the International Medical Education Directory or its equivalent;

(2) Passed each component of the United States Medical Licensing Examination or the Comprehensive Osteopathic Medical Licensing Examination within three attempts, or any of its predecessor examinations accepted by a state medical board as an equivalent examination for licensure purposes;

(3) Successfully completed graduate medical education approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association;

(4) Holds specialty certification or a time-unlimited specialty certificate recognized by the American Board of Medical Specialties or the American Osteopathic Association's Bureau of Osteopathic Specialists;

(5) Possesses a full and unrestricted license to engage in the practice of medicine issued by a member board;

(6) Has never been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(7) Has never had a license authorizing the practice of medicine subjected to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license;

(8) Has never had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration; and

(9) Is not under active investigation by a licensing agency or law enforcement authority in any state, federal, or foreign jurisdiction;

(l) Offense means a felony, gross misdemeanor, or crime of moral turpitude;

(m) Rule means a written statement by the interstate commission promulgated pursuant to section 38-3613 that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule;

(n) State means any state, commonwealth, district, or territory of the United States; and

(o) State of principal license means a member state where a physician holds a license to practice medicine and which has been designated as such by the physician for purposes of registration and participation in the compact.



38-3604 Physician; expedited license; eligibility requirements; failure to meet requirements; effect.

(a) A physician must meet the eligibility requirements as defined in subdivision (k) of section 38-3603 to receive an expedited license under the terms and provisions of the Interstate Medical Licensure Compact.

(b) A physician who does not meet the requirements of subdivision (k) of section 38-3603 may obtain a license to practice medicine in a member state if the individual complies with all laws and requirements, other than the compact, relating to the issuance of a license to practice medicine in that state.



38-3605 Physician; designate state of principal license.

(a) A physician shall designate a member state as the state of principal license for purposes of registration for expedited licensure through the Interstate Medical Licensure Compact if the physician possesses a full and unrestricted license to practice medicine in that state, and the state is:

(1) The state of primary residence for the physician;

(2) The state where at least twenty-five percent of the practice of medicine occurs;

(3) The location of the physician's employer;

(4) If no state qualifies under subdivision (1), (2), or (3) of this subsection, the state designated as state of residence for purpose of federal income tax.

(b) A physician may redesignate a member state as state of principal license at any time, as long as the state meets the requirements in subsection (a) of this section.

(c) The interstate commission is authorized to develop rules to facilitate redesignation of another member state as the state of principal license.



38-3606 Physician; file application; member board; duties; criminal background check; fees; issuance of license.

(a) A physician seeking licensure through the Interstate Medical Licensure Compact shall file an application for an expedited license with the member board of the state selected by the physician as the state of principal license.

(b) Upon receipt of an application for an expedited license, the member board within the state selected as the state of principal license shall evaluate whether the physician is eligible for expedited licensure and issue a letter of qualification, verifying or denying the physician’s eligibility, to the interstate commission.

(i) Static qualifications, which include verification of medical education, graduate medical education, results of any medical or licensing examination, and other qualifications as determined by the interstate commission through rule, shall not be subject to additional primary source verification where already primary source verified by the state of principal license.

(ii) The member board within the state selected as the state of principal license shall, in the course of verifying eligibility, perform a criminal background check of an applicant, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation, with the exception of federal employees who have suitability determination in accordance with 5 C.F.R. 731.202.

(iii) Appeal on the determination of eligibility shall be made to the member state where the application was filed and shall be subject to the law of that state.

(c) Upon verification in subsection (b) of this section, physicians eligible for an expedited license shall complete the registration process established by the interstate commission to receive a license in a member state selected pursuant to subsection (a) of this section, including the payment of any applicable fees.

(d) After receiving verification of eligibility under subsection (b) of this section and any fees under subsection (c) of this section, a member board shall issue an expedited license to the physician. This license shall authorize the physician to practice medicine in the issuing state consistent with the medicine and surgery practice act and all applicable laws and regulations of the issuing member board and member state.

(e) An expedited license shall be valid for a period consistent with the licensure period in the member state and in the same manner as required for other physicians holding a full and unrestricted license within the member state.

(f) An expedited license obtained through the compact shall be terminated if a physician fails to maintain a license in the state of principal licensure for a nondisciplinary reason, without redesignation of a new state of principal licensure.

(g) The interstate commission is authorized to develop rules regarding the application process, including payment of any applicable fees, and the issuance of an expedited license.



38-3607 Fee; rules.

(a) A member state issuing an expedited license authorizing the practice of medicine in that state may impose a fee for a license issued or renewed through the Interstate Medical Licensure Compact.

(b) The interstate commission is authorized to develop rules regarding fees for expedited licenses.



38-3608 Physician; renewal of expedited license; renewal process; fees; rules.

(a) A physician seeking to renew an expedited license granted in a member state shall complete a renewal process with the interstate commission if the physician:

(1) Maintains a full and unrestricted license in a state of principal license;

(2) Has not been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(3) Has not had a license authorizing the practice of medicine subject to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license; and

(4) Has not had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration.

(b) Physicians shall comply with all continuing professional development or continuing medical education requirements for renewal of a license issued by a member state.

(c) The interstate commission shall collect any renewal fees charged for the renewal of a license and distribute the fees to the applicable member board.

(d) Upon receipt of any renewal fees collected in subsection (c) of this section, a member board shall renew the physician's license.

(e) Physician information collected by the interstate commission during the renewal process will be distributed to all member boards.

(f) The interstate commission is authorized to develop rules to address renewal of licenses obtained through the Interstate Medical Licensure Compact.



38-3609 Data base; contents; public action or complaints; member boards; duties; confidentiality.

(a) The interstate commission shall establish a data base of all physicians licensed, or who have applied for licensure, under section 38-3606.

(b) Notwithstanding any other provision of law, member boards shall report to the interstate commission any public action or complaints against a licensed physician who has applied or received an expedited license through the Interstate Medical Licensure Compact.

(c) Member boards shall report disciplinary or investigatory information determined as necessary and proper by rule of the interstate commission.

(d) Member boards may report any nonpublic complaint, disciplinary, or investigatory information not required by subsection (c) of this section to the interstate commission.

(e) Member boards shall share complaint or disciplinary information about a physician upon request of another member board.

(f) All information provided to the interstate commission or distributed by member boards shall be confidential, filed under seal, and used only for investigatory or disciplinary matters.

(g) The interstate commission is authorized to develop rules for mandated or discretionary sharing of information by member boards.



38-3610 Member board; joint investigations; powers.

(a) Licensure and disciplinary records of physicians are deemed investigative.

(b) In addition to the authority granted to a member board by its respective medicine and surgery practice act or other applicable state law, a member board may participate with other member boards in joint investigations of physicians licensed by the member boards.

(c) A subpoena issued by a member state shall be enforceable in other member states.

(d) Member boards may share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the Interstate Medical Licensure Compact.

(e) Any member state may investigate actual or alleged violations of the statutes authorizing the practice of medicine in any other member state in which a physician holds a license to practice medicine.



38-3611 Disciplinary action; unprofessional conduct; reinstatement of license; procedure.

(a) Any disciplinary action taken by any member board against a physician licensed through the Interstate Medical Licensure Compact shall be deemed unprofessional conduct which may be subject to discipline by other member boards, in addition to any violation of the medicine and surgery practice act or regulations in that state.

(b) If a license granted to a physician by the member board in the state of principal license is revoked, surrendered or relinquished in lieu of discipline, or suspended, then all licenses issued to the physician by member boards shall automatically be placed, without further action necessary by any member board, on the same status. If the member board in the state of principal license subsequently reinstates the physician’s license, a license issued to the physician by any other member board shall remain encumbered until that respective member board takes action to reinstate the license in a manner consistent with the medicine and surgery practice act of that state.

(c) If disciplinary action is taken against a physician by a member board not in the state of principal license, any other member board may deem the action conclusive as to matter of law and fact decided, and:

(i) Impose the same or lesser sanction against the physician so long as such sanctions are consistent with the medicine and surgery practice act of that state; or

(ii) Pursue separate disciplinary action against the physician under its respective medicine and surgery practice act, regardless of the action taken in other member states.

(d) If a license granted to a physician by a member board is revoked, surrendered or relinquished in lieu of discipline, or suspended, then any license issued to the physician by any other member board shall be suspended, automatically and immediately without further action necessary by the other member board, for ninety days upon entry of the order by the disciplining board, to permit the member board to investigate the basis for the action under the medicine and surgery practice act of that state. A member board may terminate the automatic suspension of the license it issued prior to the completion of the ninety-day suspension period in a manner consistent with the medicine and surgery practice act of that state.



38-3612 Interstate Medical Licensure Compact Commission; created; representatives; qualifications; meetings; notice; minutes; executive committee.

(a) The member states hereby create the Interstate Medical Licensure Compact Commission.

(b) The purpose of the interstate commission is the administration of the Interstate Medical Licensure Compact, which is a discretionary state function.

(c) The interstate commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in the compact, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the compact.

(d) The interstate commission shall consist of two voting representatives appointed by each member state who shall serve as commissioners. In states where allopathic and osteopathic physicians are regulated by separate member boards, or if the licensing and disciplinary authority is split between multiple member boards within a member state, the member state shall appoint one representative from each member board. A commissioner shall be:

(1) A physician appointed to a member board;

(2) An executive director, executive secretary, or similar executive of a member board; or

(3) A member of the public appointed to a member board.

(e) The interstate commission shall meet at least once each calendar year. A portion of this meeting shall be a business meeting to address such matters as may properly come before the commission, including the election of officers. The chairperson may call additional meetings and shall call for a meeting upon the request of a majority of the member states.

(f) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

(g) Each commissioner participating at a meeting of the interstate commission is entitled to one vote. A majority of commissioners shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. A commissioner shall not delegate a vote to another commissioner. In the absence of its commissioner, a member state may delegate voting authority for a specified meeting to another person from that state who shall meet the requirements of subsection (d) of this section.

(h) The interstate commission shall provide public notice of all meetings and all meetings shall be open to the public. The interstate commission may close a meeting, in full or in portion, where it determines by a two-thirds vote of the commissioners present that an open meeting would be likely to:

(1) Relate solely to the internal personnel practices and procedures of the interstate commission;

(2) Discuss matters specifically exempted from disclosure by federal statute;

(3) Discuss trade secrets, commercial, or financial information that is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Discuss information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Discuss investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the participation in a civil action or other legal proceeding.

(i) The interstate commission shall keep minutes which shall fully describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, including record of any roll call votes.

(j) The interstate commission shall make its information and official records, to the extent not otherwise designated in the compact or by its rules, available to the public for inspection.

(k) The interstate commission shall establish an executive committee, which shall include officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. When acting on behalf of the interstate commission, the executive committee shall oversee the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as necessary.

(l) The interstate commission may establish other committees for governance and administration of the compact.



38-3613 Interstate commission; duty and power.

The interstate commission shall have the duty and power to:

(a) Oversee and maintain the administration of the Interstate Medical Licensure Compact;

(b) Promulgate rules which shall be binding to the extent and in the manner provided for in the compact;

(c) Issue, upon the request of a member state or member board, advisory opinions concerning the meaning or interpretation of the compact, its bylaws, rules, and actions;

(d) Enforce compliance with compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

(e) Establish and appoint committees including, but not limited to, an executive committee as required by section 38-3612, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties;

(f) Pay, or provide for the payment of, the expenses related to the establishment, organization, and ongoing activities of the interstate commission;

(g) Establish and maintain one or more offices;

(h) Borrow, accept, hire, or contract for services of personnel;

(i) Purchase and maintain insurance and bonds;

(j) Employ an executive director who shall have such powers to employ, select or appoint employees, agents, or consultants, and to determine their qualifications, define their duties, and fix their compensation;

(k) Establish personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel;

(l) Accept donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it in a manner consistent with the conflict of interest policies established by the interstate commission;

(m) Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use, any property, real, personal, or mixed;

(n) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(o) Establish a budget and make expenditures;

(p) Adopt a seal and bylaws governing the management and operation of the interstate commission;

(q) Report annually to the legislatures and governors of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include reports of financial audits and any recommendations that may have been adopted by the interstate commission;

(r) Coordinate education, training, and public awareness regarding the compact, its implementation, and its operation;

(s) Maintain records in accordance with the bylaws;

(t) Seek and obtain trademarks, copyrights, and patents; and

(u) Perform such functions as may be necessary or appropriate to achieve the purposes of the compact.



38-3614 Annual assessment; levy; rule; audit.

(a) The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff. The total assessment must be sufficient to cover the annual budget approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

(b) The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same.

(c) The interstate commission shall not pledge the credit of any of the member states, except by, and with the authority of, the member state.

(d) The interstate commission shall be subject to a yearly financial audit conducted by a certified or licensed public accountant and the report of the audit shall be included in the annual report of the interstate commission.



38-3615 Interstate commission; adopt bylaws; officers; immunity; duty to defend; hold harmless.

(a) The interstate commission shall, by a majority of commissioners present and voting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Interstate Medical Licensure Compact within twelve months of the first interstate commission meeting.

(b) The interstate commission shall elect or appoint annually from among its commissioners a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson, or in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission.

(c) Officers selected in subsection (b) of this section shall serve without remuneration from the interstate commission.

(d) The officers and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the executive director and employees of the interstate commission or representatives of the interstate commission, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person’s state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The interstate commission shall defend the executive director, its employees, and subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney’s fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.



38-3616 Rules; promulgation; judicial review.

(a) The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the Interstate Medical Licensure Compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of the compact, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

(b) Rules deemed appropriate for the operations of the interstate commission shall be made pursuant to a rulemaking process that substantially conforms to the Revised Model State Administrative Procedure Act of 2010 and subsequent amendments thereto.

(c) Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule in the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the authority granted to the interstate commission.



38-3617 Enforcement of Interstate Medical Licensure Compact; interstate commission; receive service of process.

(a) The executive, legislative, and judicial branches of state government in each member state shall enforce the Interstate Medical Licensure Compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of the compact and the rules promulgated under the compact shall have standing as statutory law but shall not override existing state authority to regulate the practice of medicine.

(b) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact which may affect the powers, responsibilities or actions of the interstate commission.

(c) The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, the compact, or promulgated rules.



38-3618 Interstate commission; enforcement powers; initiate legal action; remedies available.

(a) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the Interstate Medical Licensure Compact.

(b) The interstate commission may, by majority vote of the commissioners, initiate legal action in the United States District Court for the District of Columbia, or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.

(c) The remedies in the compact shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.



38-3619 Grounds for default; notice; failure to cure; termination from compact; costs; appeal.

(a) The grounds for default include, but are not limited to, failure of a member state to perform such obligations or responsibilities imposed upon it by the Interstate Medical Licensure Compact, or the rules and bylaws of the interstate commission promulgated under the compact.

(b) If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the compact, or the bylaws or promulgated rules, the interstate commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default, and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default; and

(2) Provide remedial training and specific technical assistance regarding the default.

(c) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the commissioners and all rights, privileges, and benefits conferred by the compact shall terminate on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(d) Termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(e) The interstate commission shall establish rules and procedures to address licenses and physicians that are materially impacted by the termination of a member state, or the withdrawal of a member state.

(f) The member state which has been terminated is responsible for all dues, obligations, and liabilities incurred through the effective date of termination including obligations, the performance of which extends beyond the effective date of termination.

(g) The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(h) The defaulting state may appeal the action of the interstate commission by petitioning the United States District Court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.



38-3620 Disputes; interstate commission; duties; rules.

(a) The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the Interstate Medical Licensure Compact and which may arise among member states or member boards.

(b) The interstate commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate.



38-3621 Eligibility to become member state; when compact effective; amendments to compact.

(a) Any state is eligible to become a member state of the Interstate Medical Licensure Compact.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than seven states. Thereafter, it shall become effective and binding on a state upon enactment of the compact into law by that state.

(c) The governors of nonmember states, or their designees, shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

(d) The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.



38-3622 Withdrawal from Interstate Medical Licensure Compact; procedure; responsibilities; reinstatement; rules.

(a) Once effective, the Interstate Medical Licensure Compact shall continue in force and remain binding upon each and every member state, except that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(b) Withdrawal from the compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state.

(c) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing the compact in the withdrawing state.

(d) The interstate commission shall notify the other member states of the withdrawing state’s intent to withdraw within sixty days of its receipt of notice provided under subsection (c) of this section.

(e) The withdrawing state is responsible for all dues, obligations, and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(f) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

(g) The interstate commission is authorized to develop rules to address the impact of the withdrawal of a member state on licenses granted in other member states to physicians who designated the withdrawing member state as the state of principal license.



38-3623 Dissolution of Interstate Medical Licensure Compact; effect.

(a) The Interstate Medical Licensure Compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(b) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.



38-3624 Severability; construction.

(a) The provisions of the Interstate Medical Licensure Compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of the compact shall be liberally construed to effectuate its purposes.

(c) Nothing in the compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.



38-3625 Effect on other laws of member state.

(a) Nothing in the Interstate Medical Licensure Compact prevents the enforcement of any other law of a member state that is not inconsistent with the compact.

(b) All laws in a member state in conflict with the compact are superseded to the extent of the conflict.

(c) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the commission, are binding upon the member states.

(d) All agreements between the interstate commission and the member states are binding in accordance with their terms.

(e) In the event any provision of the compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.



38-3701 Act, how cited.

Sections 38-3701 to 38-3707 shall be known and may be cited as the Dialysis Patient Care Technician Registration Act.



38-3702 Purpose of act.

The purpose of the Dialysis Patient Care Technician Registration Act is to ensure the health, safety, and welfare of the public by providing for the accurate, cost-effective, efficient, and safe utilization of dialysis patient care technicians in the administration of hemodialysis. The act applies to dialysis facilities in which hemodialysis is provided.



38-3703 Terms, defined.

For purposes of the Dialysis Patient Care Technician Registration Act:

(1) Dialysis patient care technician means a person who meets the requirements of section 38-3705; and

(2) Facility means a health care facility as defined in section 71-413 providing hemodialysis services.



38-3704 Dialysis patient care technician; powers.

A dialysis patient care technician may administer hemodialysis under the authority of a registered nurse licensed pursuant to the Nurse Practice Act who may delegate tasks based on nursing judgment to a dialysis patient care technician based on the technician’s education, knowledge, training, and skill.



38-3705 Dialysis patient care technician; qualifications.

The minimum requirements for a dialysis patient care technician are as follows: (1) Possession of a high school diploma or a general educational development certificate, (2) training which follows national recommendations for dialysis patient care technicians and is conducted primarily in the work setting, (3) obtaining national certification by successful passage of a certification examination within eighteen months after becoming employed as a dialysis patient care technician, and (4) recertification at intervals required by the organization providing the certification examination including no fewer than thirty and no more than forty patient contact hours since the previous certification or recertification.



38-3706 Dialysis patient care technician; registration; application; fee; duties; licensure as nurse; effect.

(1) To register as a dialysis patient care technician, an individual shall (a) possess a high school diploma or a general educational development certificate, (b) demonstrate that he or she is (i) employed as a dialysis patient care technician or (ii) enrolled in a training course as described in subdivision (2) of section 38-3705, (c) file an application with the department, and (d) pay the applicable fee.

(2) An applicant or a dialysis patient care technician shall report to the department, in writing, any conviction for a felony or misdemeanor. A conviction is not a disqualification for placement on the registry unless it relates to the standards identified in section 38-3705 or it reflects on the moral character of the applicant or dialysis patient care technician.

(3) An applicant or a dialysis patient care technician may report any pardon or setting aside of a conviction to the department. If a pardon or setting aside has been obtained, the conviction for which it was obtained shall not be maintained on the Dialysis Patient Care Technician Registry.

(4) If a person registered as a dialysis patient care technician becomes licensed as a registered nurse or licensed practical nurse, his or her registration as a dialysis patient care technician becomes null and void as of the date of licensure as a registered nurse or a licensed practical nurse.



38-3707 Dialysis Patient Care Technician Registry; contents.

(1) The department shall list each dialysis patient care technician registration on the Dialysis Patient Care Technician Registry. A listing in the registry shall be valid for the term of the registration and upon renewal unless such listing is refused renewal or is removed.

(2) The registry shall contain the following information on each registrant: (a) The individual’s full name; (b) any conviction of a felony or misdemeanor reported to the department; (c) a certificate showing completion of a nationally recognized training program; and (d) a certificate of completion of a nationally commercially available dialysis patient care technician certification examination.

(3) Nothing in the Dialysis Patient Care Technician Registration Act shall be construed to require a dialysis patient care technician to register in the Medication Aide Registry.






Chapter 39 - HIGHWAYS AND BRIDGES

39-101 Terms, defined.

For purposes of Chapter 39, unless the context otherwise requires:

(1) Alley means a highway intended to provide access to the rear or side of lots or buildings and not intended for the purpose of through vehicular traffic;

(2) Divided highway means a highway with separated roadways for traffic in opposite directions;

(3) Highway means the entire width between the boundary limits of any street, road, avenue, boulevard, or way which is publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel;

(4) Intersection means the area embraced within the prolongation or connection of the lateral curb lines or, if there are no lateral curb lines, the lateral boundary lines of the roadways of two or more highways which join one another at, or approximately at, right angles or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict. When a highway includes two roadways thirty feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways thirty feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection. The junction of an alley with a highway shall not constitute an intersection;

(5) Mail means to deposit in the United States mail properly addressed and with postage prepaid;

(6) Maintenance means the act, operation, or continuous process of repair, reconstruction, or preservation of the whole or any part of any highway, including surface, shoulders, roadsides, traffic control devices, structures, waterways, and drainage facilities, for the purpose of keeping it at or near or improving upon its original standard of usefulness and safety;

(7) Motor vehicle means every self-propelled land vehicle, not operated upon rails, except mopeds as defined in section 60-637, self-propelled chairs used by persons who are disabled, electric personal assistive mobility devices as defined in section 60-618.02, and bicycles as defined in section 60-611;

(8) Park or parking means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers;

(9) Pedestrian means any person afoot;

(10) Right-of-way means the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other;

(11) Roadway means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. If a highway includes two or more separate roadways, the term roadway refers to any such roadway separately but not to all such roadways collectively;

(12) Shoulder means that part of the highway contiguous to the roadway and designed for the accommodation of stopped vehicles, for emergency use, and for lateral support of the base and surface courses of the roadway;

(13) Sidewalk means that portion of a highway between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for use by pedestrians;

(14) Traffic means pedestrians, ridden or herded animals, and vehicles and other conveyances either singly or together while using any highway for purposes of travel; and

(15) Vehicle means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except devices moved solely by human power, devices used exclusively upon stationary rails or tracks, electric personal assistive mobility devices as defined in section 60-618.02, and bicycles as defined in section 60-611.

The standard for determining whether a vehicle is "approaching" is whether or not the vehicle poses an immediate hazard; that is, whether the circumstances are such that there is a danger of collision if one vehicle does not grant precedence to the other. Springer v. Bohling, 259 Neb. 71, 607 N.W.2d 836 (2000).

The right-of-way does not include a right to encroach upon that half of the highway upon which cars coming from the opposite direction are entitled to travel. Generally, an unexcused vehicular encroachment on another's lane of traffic, such as driving to the left of the middle of a roadway, prevents acquisition of a right-of-way and precludes the unlawful encroachment from becoming a favored position in movement of traffic. Krul v. Harless, 222 Neb. 313, 383 N.W.2d 744 (1986).

A hospital driveway which is privately maintained and subject to use by patients, visitors, and others having legitimate business at the hospital is not a "highway," within the meaning of this section and, therefore, the rules of the road as set forth in sections 39-601 to 39-6,122 (now sections 60-601 to 60-6,377) do not apply to its use. However, common law applicable to users of public ways does apply. Bassinger v. Agnew, 206 Neb. 1, 290 N.W.2d 793 (1980).

Vehicle on the right has the favored position but does not have an absolute right to proceed regardless of the circumstances. Crink v. Northern Nat. Gas Co., 200 Neb. 460, 263 N.W.2d 857 (1978).

Intersection right-of-way is a qualified, not absolute, right to proceed, exercising due care, in a lawful manner in preference to an opposing vehicle. Reese v. Mayer, 198 Neb. 499, 253 N.W.2d 317 (1977).

Sidewalk is portion of street between curb lines, or lateral lines of roadway and adjacent property lines, intended for use by pedestrians. Therkildsen v. Gottsch, 194 Neb. 729, 235 N.W.2d 622 (1975).

Where highway includes two roadways thirty feet apart, each crossing thereof is a separate intersection. Therkildsen v. Gottsch, 194 Neb. 729, 235 N.W.2d 622 (1975).



39-102 Rules and regulations; promulgated by Department of Transportation to promote public safety.

In order to promote public safety, to preserve and protect state highways, and to prevent immoderate and destructive use of state highways, the Department of Transportation may formulate, adopt, and promulgate rules and regulations in regard to the use of and travel upon the state highways consistent with Chapter 39 and the Nebraska Rules of the Road. Such rules and regulations may include specifications, standards, limitations, conditions, requirements, definitions, enumerations, descriptions, procedures, prohibitions, restrictions, instructions, controls, guidelines, and classifications relative to the following:

(1) The issuance or denial of special permits for the travel of vehicles or objects exceeding statutory size and weight capacities upon the highways as authorized by section 60-6,298;

(2) Qualification and prequalification of contractors, including, but not limited to, maximum and minimum qualifications, ratings, classifications, classes of contractors or classes of work, or both, and procedures to be followed;

(3) The setting of special load restrictions as provided in Chapter 39 and the Nebraska Rules of the Road;

(4) The placing, location, occupancy, erection, construction, or maintenance, upon any highway or area within the right-of-way, of any pole line, pipeline, or other utility located above, on, or under the level of the ground in such area;

(5) Protection and preservation of trees, shrubbery, plantings, buildings, structures, and all other things located upon any highway or any portion of the right-of-way of any highway by the department;

(6) Applications for the location of, and location of, private driveways, commercial approach roads, facilities, things, or appurtenances upon the right-of-way of state highways, including, but not limited to, procedures for applications for permits therefor and standards for the issuance or denial of such permits, based on highway traffic safety, and the foregoing may include reapplication for permits and applications for permits for existing facilities, and in any event, issuance of permits may also be conditioned upon approval of the design of such facilities;

(7) Outdoor advertising signs, displays, and devices in areas where the department is authorized by law to exercise such controls; and

(8) The Grade Crossing Protection Fund provided for in section 74-1317, including, but not limited to, authority for application, procedures on application, effect of application, procedures for and effect of granting such applications, and standards and specifications governing the type of control thereunder.

This section shall not amend or derogate any other grant of power or authority to the department to make or promulgate rules and regulations but shall be additional and supplementary thereto.



39-103 Department of Transportation; rules and regulations; violation; penalty.

Any person who operates a vehicle upon any highway in violation of the rules and regulations of the Department of Transportation governing the use of state highways shall be guilty of a Class III misdemeanor.



39-201 Repealed. Laws 1995, LB 264, § 37.



39-201.01 Terms, defined.

For purposes of sections 39-202 to 39-226:

(1) Highway Beautification Control System means the National System of Interstate and Defense Highways, the system of federal-aid primary roads as they existed on June 1, 1991, any additional highway or road which is designated as a part of the National Highway System under the federal Intermodal Surface Transportation Efficiency Act, and scenic byways. A map of the Highway Beautification Control System shall be maintained as provided in section 39-1311;

(2) Scenic byway means a road, highway, or connecting link designated as a scenic byway pursuant to section 39-217. A map of the scenic byways shall be maintained as provided in section 39-1311; and

(3) Visible, in reference to advertising signs, displays, or devices, means the message or advertising content of such sign, display, or device is capable of being seen without visual aid by a person of normal visual acuity. A sign is considered visible even though the message or advertising content can be seen but not read.



39-202 Advertising signs, displays, or devices; visible from highway; prohibited; exceptions; permitted signs enumerated.

(1) Except as provided in sections 39-202 to 39-205, 39-215, 39-216, and 39-220, the erection or maintenance of any advertising sign, display, or device beyond six hundred sixty feet of the right-of-way of the National System of Interstate and Defense Highways and visible from the main-traveled way of such highway system is prohibited.

(2) The following signs shall be permitted:

(a) Directional and official signs to include, but not be limited to, signs and notices pertaining to natural wonders, scenic attractions, and historical attractions. Such signs shall comply with standards and criteria established by regulations of the Department of Transportation as promulgated from time to time;

(b) Signs, displays, and devices advertising the sale or lease of property upon which such media are located;

(c) Signs, displays, and devices advertising activities conducted on the property on which such media are located; and

(d) Signs in existence in accordance with sections 39-212 to 39-222, to include landmark signs, signs on farm structures, markers, and plaques of historical or artistic significance.

(3) For purposes of this section, visible shall mean the message or advertising content of an advertising sign, display, or device is capable of being seen without visual aid by a person of normal visual acuity. A sign shall be considered visible even though the message or advertising content may be seen but not read.



39-203 Advertising sign; compensation upon removal; Department of Transportation; make expenditures; when.

Just compensation shall be paid upon the removal of any advertising sign, display, or device lawfully erected or in existence prior to May 27, 1975, and not conforming to the provisions of sections 39-202 to 39-205, 39-215, 39-216, and 39-220 except as otherwise authorized by such sections. The Department of Transportation shall not be required to expend any funds under the provisions of such sections unless and until federal-aid matching funds are made available for this purpose.



39-204 Informational signs; erection; conform with rules and regulations; minimum service requirements.

(1) Signs, displays, and devices giving specific information of interest to the traveling public shall be erected by or at the direction of the Department of Transportation and maintained within the right-of-way at appropriate distances from interchanges on the National System of Interstate and Defense Highways and from roads of the state primary system as shall conform with the rules and regulations adopted and promulgated by the department to carry out this section and section 39-205. Such rules and regulations shall be consistent with national standards promulgated from time to time by the appropriate authority of the federal government pursuant to 23 U.S.C. 131(f).

(2) For purposes of this section, specific information of interest to the traveling public shall mean only information about camping, lodging, food, attractions, and motor fuel and associated services, including trade names.

(3) The minimum service that is required to be available for each type of service shall include:

(a) Motor fuel services including:

(i) Vehicle services, which shall include fuel, oil, and water;

(ii) Restroom facilities and drinking water;

(iii) Continuous operation of such services for at least sixteen hours per day, seven days per week, for freeways and expressways and continuous operation of such services for at least twelve hours per day, seven days per week, for conventional roads; and

(iv) Telephone services;

(b) Attraction services including:

(i) An attraction of regional significance with the primary purpose of providing amusement, historical, cultural, or leisure activity to the public;

(ii) Restroom facilities and drinking water; and

(iii) Adequate parking accommodations;

(c) Food services including:

(i) Licensing or approval of such services, when required;

(ii) Continuous operation of such services to serve at least two meals per day, six days per week;

(iii) Modern sanitary facilities; and

(iv) Telephone services;

(d) Lodging services including:

(i) Licensing or approval of such services, when required;

(ii) Adequate sleeping accommodations; and

(iii) Telephone services; and

(e) Camping services including:

(i) Licensing or approval of such services, when required;

(ii) Adequate parking accommodations; and

(iii) Modern sanitary facilities and drinking water.



39-205 Informational signs; business signs; posted by department; costs and fees; disposition; notice of available space.

(1) Applicants for business signs shall furnish business signs to the Department of Transportation and shall pay to the department an annual fee for posting each business sign and the actual cost of material for, fabrication of, and erecting the specific information sign panels where specific information sign panels have not been installed.

(2) Upon receipt of the business signs and the annual fee, the department shall post or cause to be posted the business signs where specific information sign panels have been installed. The applicant shall not be required to remove any advertising device to qualify for a business sign except any advertising device which was unlawfully erected or in violation of section 39-202, 39-203, 39-204, 39-205, 39-206, 39-215, 39-216, or 39-220, any rule or regulation of the department, or any federal rule or regulation relating to informational signs. The specific information sign panels and business signs shall conform to the requirements of the Federal Beautification Act and the Manual on Uniform Traffic Control Devices adopted pursuant to section 60-6,118.

(3) All revenue received for the posting or erecting of business signs or specific information sign panels pursuant to this section shall be deposited in the Highway Cash Fund, except that any revenue received from the annual fee and for posting or erecting such signs in excess of the state's costs shall be deposited in the General Fund.

(4) For purposes of this section, unless the context otherwise requires:

(a) Business sign means a sign displaying a commercial brand, symbol, trademark, or name, or combination thereof, designating a motorist service. Business signs shall be mounted on a rectangular information panel; and

(b) Specific information sign panel means a rectangular sign panel with:

(i) The word gas, food, attraction, lodging, or camping;

(ii) Directional information; and

(iii) One or more business signs.

(5) The department shall provide notice of space available for business signs on any specific information sign panel at least ninety days prior to accepting or approving the posting of any business sign.



39-206 Informational signs; erection; conditions; fee.

It is the intent of sections 39-204 and 39-205 to allow the erection of specific information sign panels on the right-of-way of the state highways under the following conditions:

(1) No state funds shall be used for the erection, maintenance, or servicing of such signs;

(2) Such signs shall be erected in accordance with federal standards and the rules and regulations adopted and promulgated by the Department of Transportation;

(3) Such signs may be erected by the department or by a contractor selected through the competitive bidding process; and

(4) The department shall charge an annual fee in an amount equal to the fair market rental value of the sign site and any other cost to the state associated with the erection, maintenance, or servicing of specific information sign panels. If such sign is erected by a contractor, the annual fee shall be limited to the fair market rental value of the sign site.



39-207 Tourist-oriented directional sign panels; erection and maintenance.

Tourist-oriented directional sign panels shall be erected and maintained by or at the direction of the Department of Transportation within the right-of-way of rural highways which are part of the state highway system to provide tourist-oriented information to the traveling public in accordance with sections 39-207 to 39-211.

For purposes of such sections:

(1) Rural highways means (a) all public highways and roads outside the limits of an incorporated municipality exclusive of freeways and interchanges on expressways and (b) all public highways and roads within incorporated municipalities having a population of forty thousand inhabitants or less as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census exclusive of freeways and interchanges on expressways. Expressway, freeway, and interchange are used in this subdivision as they are defined in section 39-1302; and

(2) Sign panel means one or more individual signs mounted as an assembly on the same supports.



39-208 Sign panels; erection; conditions; fee; disposition.

(1) The Department of Transportation shall erect tourist-oriented directional sign panels on the right-of-way of the rural highways pursuant to section 39-207 under the following conditions:

(a) No state funds shall be used for the erection, maintenance, or servicing of the sign panels;

(b) The sign panels shall be erected in accordance with federal standards and the rules and regulations adopted and promulgated by the department;

(c) The sign panels may be erected by the department or by a contractor selected by the department through the competitive negotiation process;

(d) No more than three sign panels shall be installed on the approach to an intersection; and

(e) The department shall charge an annual fee in an amount equal to the fair market rental value of the sign panel site and any other cost to the state associated with the erection, maintenance, or servicing of tourist-oriented directional sign panels. If the sign panel is erected by a contractor, the annual fee to the department shall be limited to the fair market rental value of the sign panel site.

(2) All revenue received for the posting or erecting of tourist-oriented directional sign panels pursuant to this section shall be deposited in the Highway Cash Fund, except that any revenue received from the annual fee and for posting or erecting such sign panels in excess of the state's costs shall be deposited in the General Fund.



39-209 Sign panels; types; restrictions.

Tourist-oriented directional sign panels shall include, but not be limited to, sign panels giving directions to recreational, historical, cultural, educational, or entertainment activities or a unique or unusual commercial or nonprofit activity. Nationally, regionally, or locally known commercial symbols, brands, or trademarks may be used when applicable. To be a qualified activity pursuant to this section, the major portion of income derived from the activity or visitors to the activity during the normal season of the activity shall be from motorists not residing in the immediate area of the activity. The sign panels shall be rectangular in shape and have a white legend and border on a blue background.

Tourist-oriented directional sign panels shall contain no more than four individual signs, have no more than two lines of legend per individual sign, and have a separate directional arrow and the distance to each qualifying activity. The legend shall be limited to the identification of the qualifying activity and the directional information. The sign panel shall not include promotional advertising.



39-210 Sign panels; qualification of activities; minimum requirements; violation; effect.

To qualify to appear on a tourist-oriented directional sign panel, an activity shall be licensed and approved by the state and local agencies if required by law and be open to the public at least eight hours per day, five days per week, including Saturdays or Sundays, during the normal season of the activity, except that if the activity is a winery, the winery shall be open at least twenty hours per week. The activity, before qualifying to appear on a sign panel, shall provide to the Department of Transportation assurance of its conformity with all applicable laws relating to discrimination based on race, creed, color, sex, national origin, ancestry, political affiliation, or religion. If the activity violates any of such laws, it shall lose its eligibility to appear on a tourist-oriented directional sign panel. In addition, the qualifying activity shall be required to remove any advertising device which was unlawfully erected or which is in violation of section 39-202, 39-203, 39-204, 39-205, 39-206, 39-215, 39-216, or 39-220, any rule or regulation of the department, or any federal rule or regulation relating to tourist-oriented directional sign panels. The tourist-oriented directional sign panels shall conform to the requirements of the Federal Beautification Act and the Manual on Uniform Traffic Control Devices as adopted pursuant to section 60-6,118.



39-211 Sign panels; rules and regulations.

The Department of Transportation shall adopt and promulgate rules and regulations deemed necessary by the department to carry out sections 39-207 to 39-211.



39-212 Acquisition of interest in property; control of advertising outside of right-of-way; compensation; removal; costs; payment by department.

(1) The Department of Transportation may acquire the interest in real or personal property necessary to exercise the power authorized by subdivision (2)(m) of section 39-1320 and to pay just compensation upon removal of the following outdoor advertising signs, displays, and devices, as well as just compensation for the disconnection and removal of electrical service to the same:

(a) Those lawfully erected or in existence prior to March 27, 1972, and not conforming to the provisions of sections 39-212 to 39-222 except as otherwise authorized by such sections; and

(b) Those lawfully erected after March 27, 1972, which become nonconforming after being erected.

(2) Such compensation for removal of such signs, displays, and devices is authorized to be paid only for the following:

(a) The taking from the owner of such sign, display, or device or of all right, title, leasehold, and interest in connection with such sign, display, or device, or both; and

(b) The taking from the owner of the real property on which the sign, display, or device is located of the right to erect and maintain such signs, displays, and devices thereon.

(3) In all instances where signs, displays, or devices which are served electrically are taken under subdivision (2)(a) of this section, the department shall pay just compensation to the supplier of electricity for supportable costs of disconnection and removal of such service to the nearest distribution line or, in the event such sign, display, or device is relocated, just compensation for removal of such service to the point of relocation.

Except for expenditures for the removal of nonconforming signs erected between April 16, 1982, and May 27, 1983, the department shall not be required to expend any funds under sections 39-212 to 39-222 and 39-1320 unless and until federal-aid matching funds are made available for this purpose.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Control of advertising within six hundred sixty feet of edge of right-of-way may be acquired by eminent domain. State v. Day, 181 Neb. 308, 147 N.W.2d 919 (1967).

Right to control advertising outside of right-of-way of highway may be acquired by eminent domain. Fulmer v. State, 178 Neb. 20, 131 N.W.2d 657 (1964). (Opinion withdrawn, 178 Neb. 664, 134 N.W.2d 798 (1965).)



39-213 Control of advertising outside of right-of-way; agreements authorized; commercial and industrial zones; provisions.

(1) In order that this state may qualify for the payments authorized in 23 U.S.C. 131(c) and (e), and to comply with the provisions of 23 U.S.C. 131 as revised and amended on October 22, 1965, by Public Law 89-285, the Nebraska Department of Transportation, for and in the name of the State of Nebraska, is authorized to enter into an agreement, or agreements, with the Secretary of Transportation of the United States, which agreement or agreements shall include provisions for regulation and control of the erection and maintenance of advertising signs, displays, and other advertising devices and may include, among other things, provisions for preservation of natural beauty, prevention of erosion, landscaping, reforestation, development of viewpoints for scenic attractions that are accessible to the public without charge, and the erection of markers, signs, or plaques, and development of areas in appreciation of sites of historical significance.

(2) It is the intention of the Legislature that the state shall be and is hereby empowered and directed to continue to qualify for and accept bonus payments pursuant to 23 U.S.C. 131(j) and subsequent amendments as amended in the Federal Aid Highway Acts of 1968 and 1970 for controlling outdoor advertising within the area adjacent to and within six hundred sixty feet of the edge of the right-of-way of the National System of Interstate and Defense Highways constructed upon any part of the right-of-way the entire width of which is acquired subsequent to July 1, 1956, and, to this end, to continue any agreements with, and make any new agreements with the Secretary of Transportation, to accomplish the same. Such agreement or agreements shall also provide for excluding from application of the national standards segments of the National System of Interstate and Defense Highways which traverse commercial or industrial zones within the boundaries of incorporated municipalities as they existed on September 21, 1959, wherein the use of real property adjacent to the National System of Interstate and Defense Highways is subject to municipal regulation or control, or which traverse other areas where the land use, as of September 21, 1959, is clearly established by state law as industrial or commercial.

(3) It is also the intention of the Legislature that the state shall comply with 23 U.S.C. 131, as revised and amended on October 22, 1965, by Public Law 89-285, in order that the state not be penalized by the provisions of subsection (b) thereof, and that the Nebraska Department of Transportation shall be and is hereby empowered and directed to make rules and regulations in accord with the agreement between the Nebraska Department of Transportation and the United States Department of Transportation dated October 29, 1968.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-214 Control of advertising outside of right-of-way; adoption of rules and regulations by Department of Transportation; minimum requirements.

Whenever advertising rights are acquired by the Department of Transportation pursuant to subdivision (2)(m) of section 39-1320 or an agreement has been entered into as authorized by section 39-213, it shall be the duty of the department to adopt and promulgate reasonable rules and regulations for the control of outdoor advertising within the area specified in such subdivision, which rules and regulations shall have as their minimum requirements the provisions of 23 U.S.C. 131 and regulations adopted pursuant thereto, as amended on March 27, 1972.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Description of easement sought to be acquired was sufficient. State v. Day, 181 Neb. 308, 147 N.W.2d 919 (1967).



39-215 Prohibition of advertising visible from main-traveled way; other signs permitted; where; criteria listed.

(1) Except as provided in sections 39-212 to 39-222, the erection or maintenance of any advertising sign, display, or device which is visible from the main-traveled way of the Highway Beautification Control System is prohibited. On-premise signs, directional and official signs, and notices as defined and controlled in the department's rules and regulations shall be permitted.

(2) Other signs controlled in accordance with the federal-state agreement shall be permitted, if conforming to sections 39-212 to 39-222, in the following areas:

(a) All zoned commercial or industrial areas within the boundaries of incorporated municipalities, as those boundaries existed on September 21, 1959, and all other areas where the land use as of September 21, 1959, was clearly established by law or ordinance as industrial or commercial in which outdoor advertising signs, displays, and devices may be visible from the main-traveled way of the National System of Interstate and Defense Highways, except that no such signs, displays, or devices shall be permitted in areas in which advertising control easements have been acquired;

(b) All zoned and unzoned commercial and industrial areas in which outdoor advertising signs, displays, and devices may be visible from the main-traveled way of those portions of the National System of Interstate and Defense Highways constructed upon right-of-way, any part of the width of which was acquired on or before July 1, 1956, except that no such signs, displays, or devices shall be permitted in areas in which advertising control easements have been acquired;

(c) All zoned and unzoned commercial and industrial areas in which outdoor advertising signs, displays, and devices may be visible from the main-traveled way of all portions of the Highway Beautification Control System other than the National System of Interstate and Defense Highways within the State of Nebraska, except that no such signs, displays, or devices shall be permitted in areas in which advertising control easements have been acquired. No signs shall be allowed in such areas along scenic byways except those permitted under section 39-218; and

(d) All signs, displays, or devices beyond six hundred sixty feet of the edge of the right-of-way of the Highway Beautification Control System and outside of urban areas which are visible from the main-traveled way are prohibited except those which are authorized to be erected by the Federal-Aid Highway Acts of 1965, 1970, and 1974 and those signs whose advertising message is only visible from a secondary road or street but not visible from the main-traveled way of the Highway Beautification Control System.

(3) In the areas described in subsection (2) of this section, advertising signs, displays, and devices shall be allowed to be erected in accordance with the following criteria:

(a) Whenever a bona fide state, county, or local zoning authority has made a determination of customary use, as to size, lighting, and spacing, such determination may be accepted in lieu of criteria established by regulation in the zoned commercial and industrial areas described in subsection (2) of this section within the geographical jurisdiction of such authority unless conflicting with laws not contained in this section or with the rules and regulations of the department; and

(b) In all other areas described in subsection (2) of this section, the following criteria shall apply:

(i) On-premise signs as defined and controlled in the department's rules and regulations shall be permitted;

(ii) Those signs referred to as being permitted in the October 1968 federal-state agreement shall be permitted when in conformity with the rules and regulations of the department;

(iii) Within the areas in which, according to sections 39-212 to 39-222, advertising signs will be permitted, such signs shall conform to standards and criteria as to height, width, spacing, and lighting as set forth in the rules and regulations of the department;

(iv) Nothing contained in such sections shall be construed to allow any person or persons, except the department, to erect signs within the right-of-way of any portion of the state highway system or, except the county, to erect official signs within the right-of-way of any portion of the county road system;

(v) Nothing contained in such sections shall be construed to prevent the department from acquiring easements for the control of outdoor advertising;

(vi) Nothing contained in such sections shall be construed to require the removal of signs in zoned and unzoned commercial and industrial areas, lawfully in existence on March 27, 1972, which signs may under such sections remain and continue in place even if nonconforming; and

(vii) The powers conferred by such sections are supplementary and additional powers, and nothing contained in such sections shall be deemed amendatory or in derogation of any other grant of power or authority to the department.

The change of the face of a sign to an electronic format did not constitute the erection of a new sign under this section. State, Dept. of Roads v. World Diversified, Inc., 254 Neb. 307, 576 N.W.2d 198 (1998).

This section does not violate article III, section 18, of the Nebraska Constitution. The classification of on-premises signs and off-premises signs is a reasonable method of controlling the number of signs along the Interstate and bears a rational relationship to the goal of public health and safety, and to the legislative intent that the state comply with federal regulations concerning highway advertising. State v. Popco, Inc., 247 Neb. 440, 528 N.W.2d 281 (1995).

The portion of this statute prohibiting the "erection or maintenance of any advertising sign, display, or device which is visible from the main-traveled way of the National System of Interstate and Defense Highways and the system of federal-aid primary roads of the State of Nebraska" is unconstitutionally vague. State v. Houtwed, 211 Neb. 681, 320 N.W.2d 97 (1982).

This section is unconstitutionally vague and therefore unenforceable in that it fails to provide any standards by which to calculate the meaning of the term "visible". Neither landowner or lessee nor the enforcing agency of the state can act upon such wording with the certainty otherwise required by the due process notion of fair notice of conduct which is proscribed. State v. Mayhew Products Corp., 211 Neb. 300, 318 N.W.2d 280 (1982).

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-216 Control of advertising visible from main-traveled way; unlawful; when permitted; written lease and permit from Department of Transportation.

It shall be unlawful for any person to place or cause to be placed any advertising sign, display, or device which is visible from the main-traveled way of the Highway Beautification Control System or upon land not owned by such person, without first procuring a written lease from the owner of such land and a permit from the Department of Transportation authorizing such display or device to be erected as permitted by the advertising laws, rules, and regulations of this state.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-217 Scenic byway designations.

(1) The Department of Transportation may designate portions of the state highway system as a scenic byway when the highway corridor possesses unusual, exceptional, or distinctive scenic, historic, recreational, cultural, or archeological features. The department shall adopt and promulgate rules and regulations establishing the procedure and criteria to be utilized in making scenic byway designations.

(2) Any portion of a highway designated as a scenic byway which is located within the limits of any incorporated municipality shall not be designated as part of the scenic byway, except when such route possesses intrinsic scenic, historic, recreational, cultural, or archeological features which support designation of the route as a scenic byway.



39-218 Scenic byways; prohibition of signs visible from main-traveled way; exceptions.

No sign shall be erected which is visible from the main-traveled way of any scenic byway except (1) directional and official signs to include, but not be limited to, signs and notices pertaining to natural wonders, scenic attractions, and historical attractions, (2) signs, displays, and devices advertising the sale or lease of property upon which such media are located, and (3) signs, displays, and devices advertising activities conducted on the property on which such media are located. Signs which are allowed shall comply with the standards and criteria established by rules and regulations of the Department of Transportation.



39-219 Control of advertising outside of right-of-way; erected prior to March 27, 1972; effect.

Outdoor advertising signs, displays, and devices erected prior to March 27, 1972, may continue in zoned or unzoned commercial or industrial areas, notwithstanding the fact that such outdoor advertising signs, displays, and devices do not comply with standards and criteria established by sections 39-212 to 39-222 or rules and regulations of the Department of Transportation.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-220 Control of advertising visible from main-traveled way; permit; fee; rules and regulations; exceptions.

The Department of Transportation may at its discretion require permits for advertising signs, displays, or devices which are placed or allowed to exist along or upon any interstate or primary highway or at any point visible from the main-traveled way, except for signs located within an area of fifty feet of any commercial or industrial building on the premises. Such permits shall be renewed biennially. Each sign shall bear on the side facing the highway the permit number in a readily observable place for inspection purposes from the highway right-of-way. The department is authorized to charge a fee to be not less than twenty-five cents or not to exceed fifteen dollars for each permit and renewal permit for each individual sign. The department shall promulgate rules and regulations establishing, and from time to time adjusting, the annual fees for the permits to cover the costs of administering sections 39-212 to 39-226 and may by rule and regulation provide exceptions from the payment of fees for signs advertising eleemosynary or nonprofit public service activities, signs designating historical sites, and farm and ranch directional signs. The department may revoke the permit for noncompliance reasons and remove the sign if, after thirty days' notification to the sign owner, the sign remains in noncompliance. Printed sale bills not exceeding two hundred sixteen square inches in size shall not require a permit if otherwise conforming.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-221 Control of advertising outside of right-of-way; compliance; damages; violations; penalty.

Any person, firm, company, or corporation violating any of the provisions of sections 39-212 to 39-222 shall be guilty of a Class V misdemeanor. In addition to any other available remedies, the Director-State Engineer, for the Department of Transportation and in the name of the State of Nebraska, may apply to the district court having jurisdiction for an injunction to force compliance with any of the provisions of such sections or rules and regulations promulgated thereunder. When any person, firm, company, or corporation deems its property rights have been adversely affected by the application of the provisions of such sections, such person, firm, company, or corporation shall have the right to have damages ascertained and determined pursuant to Chapter 76, article 7.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-222 Control of advertising outside of right-of-way; eminent domain; authorized.

Sections 39-212 to 39-221 shall not be construed to prevent the Department of Transportation from (1) exercising the power of eminent domain to accomplish the removal of any sign or signs or (2) acquiring any interest in real or personal property necessary to exercise the powers authorized by such sections whether within or without zoned or unzoned commercial or industrial areas.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare, and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).



39-223 Governmental or quasi-governmental agency; removal of signs, displays, or devices along Highway Beautification Control System; exemption; petition.

Any community, board of county commissioners, municipality, county, city, a specific region or area of the state, or other governmental or quasi-governmental agency which is part of a specific economic area located along the Highway Beautification Control System of the State of Nebraska may petition the Department of Transportation for an exemption from mandatory removal of any legal, nonconforming directional signs, displays, or devices as defined by 23 U.S.C. 131(o), which signs, displays, or devices were in existence on May 5, 1976. The petitioning agency shall supply such documents as are supportive of its petition for exemption.

The Department of Transportation is hereby authorized to seek the exemptions authorized by 23 U.S.C. 131(o) in accordance with the federal regulations promulgated thereunder, 23 C.F.R., part 750, subpart E, if the petitioning agency shall supply the necessary documents to justify such exemptions.



39-224 Department of Transportation; retention of signs, displays, or devices; request.

Upon receipt of a petition under section 39-223, the Nebraska Department of Transportation shall make request of the United States Department of Transportation for permission to retain the directional signs, displays, or devices which provide information for the specific economic area responsible for the petition.



39-225 Department of Transportation; removal of nonconforming signs; program.

The Department of Transportation shall adopt future programs to assure that removal of directional signs, displays, or devices, providing directional information about goods and services in the interest of the traveling public, not otherwise exempted by economic hardship, be deferred until all other nonconforming signs, on a statewide basis, are removed.



39-226 Exemption, how construed.

The exemption provided by sections 39-223 to 39-225 shall be in addition to the exemption provided by section 39-219.



39-301 Roads; injuring or obstructing; penalties; exceptions.

Any person who injures or obstructs a public road by felling a tree or trees in, upon, or across the same, by placing or leaving any other obstruction thereon, by encroaching upon the same with any fence, by plowing or digging any ditch or other opening thereon, by diverting water onto or across such road so as to saturate, wash, or impair the maintenance, construction, or passability of such public road, or by allowing water to accumulate on the roadway or traveled surface of the road or who leaves the cutting of any hedge thereupon for more than five days shall, upon conviction thereof, be guilty of a Class V misdemeanor and, in case of placing any obstruction on the road, be charged an additional sum of not exceeding three dollars per day for every day he or she allows such obstruction to remain after being ordered to remove the same by the road overseer or other officer in charge of road work in the area where such obstruction is located, complaint to be made by any person feeling aggrieved.

This section shall not apply to any person who lawfully fells any tree for use and will immediately remove the same out of the road nor to any person through whose land a public road may pass who desires to drain such land and gives due notice of such intention to the road overseer or other officer in charge of road work nor when damage has been caused by a mechanical malfunction of any irrigation equipment, when a sprinkler irrigation system had been set so that under normal weather conditions no water would have been placed upon the right-of-way of any road, when the county board grants permission for the landowner to divert water from one area to another along a county highway right-of-way, or when a municipality has granted permission along or across the right-of-way under its jurisdiction, except that if damage has been caused by a mechanical malfunction of irrigation equipment more than two times in one calendar year, the penalty provided in this section shall apply.

Any officer in charge of road work, after having given reasonable notice to the owners of the obstruction or person so obstructing or plowing or digging ditches upon such road, may remove any such fence or other obstruction, fill up any such ditch or excavation, and recover the necessary cost of such removal from such owner or other person obstructing such road, to be collected by such officer in an action in county court.

Any public roads which have not been worked and which have not been used or traveled by the public for the last fifteen years may be fenced by the owners of adjoining lands if written permission is first obtained from the county board of commissioners or supervisors and if adequate means of ingress and egress are provided by suitable gates.

Contractor on county highway work, who negligently leaves holes unfilled, is liable for automobilist's death, even though latter was unlicensed. Pratt v. Western Bridge & Constr. Co., 116 Neb. 553, 218 N.W. 397 (1928).



39-302 Roads; sprinkler irrigation system; restrictions; violations; penalty.

A sprinkler irrigation system which due to location or design diverts, or is capable of diverting, water onto or across a public road so as to saturate, wash, or impair the maintenance, construction, or passability of such public road or allows water to accumulate on the roadway or traveled surface of the public road shall be equipped with a device which will automatically shut off the endgun of the irrigation system causing such diversion or accumulation of water. Any person who fails to comply with this section shall, upon conviction thereof, be guilty of a Class IV misdemeanor, except that section 39-301 shall be controlling with respect to mechanical malfunctions and normal weather conditions.



39-303 Sidewalks, bridges; injuring or obstructing; penalty.

Any person who purposely destroys or injures any sidewalk, public or private bridge, culvert, or causeway, removes any of the timber or plank thereof, or obstructs the same shall be guilty of a Class V misdemeanor and shall be liable for all damages occasioned thereby and all necessary costs of rebuilding or repairing the same.



39-304 Injuries to roads, bridges, gates, milestones; penalty.

Any person who willfully and maliciously injures any lawful public road in this state or any bridge, gate, milestone, or other fixture on any such road shall, for every such offense, be guilty of a Class V misdemeanor and be liable to any party injured in double damages.



39-305 Plowing up road; penalty.

Any person who plows up or upon any public highway without the consent or direction of the road overseer or the officer in charge of road work in the area where such road is located shall be guilty of a Class V misdemeanor.



39-306 Plowing up road; road overseer; duty to file complaint; violation; penalty.

It is hereby made the duty of the road overseer or other officer in charge of road work in the area where such road is located to make complaint to the county attorney of any violation of section 39-305. Any willful neglect of this duty by a road overseer or other such officer shall be considered a Class V misdemeanor.



39-307 Barbed wire fence along highway without guards; penalty.

Any person who builds a barbed wire fence across or in any plain traveled road or track in common use, either public or private, without first putting up sufficient guards to prevent either human or beast from running into the fence shall be guilty of a Class V misdemeanor and shall be liable for all damages that may accrue to the party damaged by reason of such barbed wire fence.

Obstruction of road by barbed wire fence is negligence and renders person placing it there liable for injury, in absence of contributory negligence. Vanderveer v. Moran, 79 Neb. 431, 112 N.W. 581 (1907).

Information for violation of section must allege that road was in common use. Gilbert v. State, 78 Neb. 636, 111 N.W. 377 (1907).

Liability for injury to stock by fence in road is discussed. Floaten v. Ferrell, 24 Neb. 347, 38 N.W. 732 (1888).



39-308 Removal of traffic hazards; determined by Department of Transportation and local authority; violation; penalty.

It shall be the duty of the owner of real property to remove from such property any tree, plant, shrub, or other obstruction, or part thereof, which, by obstructing the view of any driver, constitutes a traffic hazard. When the Department of Transportation or any local authority determines upon the basis of engineering and traffic investigation that such a traffic hazard exists, it shall notify the owner and order that the hazard be removed within ten days. Failure of the owner to remove such traffic hazard within ten days shall constitute a Class V misdemeanor, and every day such owner fails to remove it shall be a separate offense.



39-309 Sidewalks, trees, hedge fence bordering public roads; when lawful; removal by county board.

It shall be lawful for the owner or occupants of land bordering upon any public road to build sidewalks not to exceed six feet in width, to plant shade and ornamental trees along and in such road at a distance not exceeding one-tenth of the legal width of a road from its margin, and to erect and maintain a fence as long as it is actually necessary for the purpose of raising a hedge on the margin a distance of six feet from and within such marginal lines, except that when, in the opinion of the county board, the hedge fence, trees, or undergrowth on any county road interferes with the use of the right-of-way for road purposes or presents a hazard to the traveling public, the county board may, in its discretion, remove, or cause to be removed, at county expense, the hedge fence, trees, or undergrowth from the road right-of-way.



39-310 Depositing materials on roads or ditches; penalties.

Any person who deposits any wood, stone, or other kind of material on any part of any lawful public road in this state, inside of the ditches of such road, or outside of the ditches but so near thereto as to cause the banks thereof to break into the same, causes the accumulation of rubbish, or causes any kind of obstruction, shall be guilty of (1) a Class III misdemeanor for the first offense, (2) a Class II misdemeanor for the second offense, and (3) a Class I misdemeanor for the third or subsequent offense.

Complaint charging that defendant obstructed a public road by placing posts and logs therein stated an offense under this section. Lydick v. State, 61 Neb. 309, 85 N.W. 70 (1901).



39-311 Rubbish on highways; prohibited; signs; enforcement; violation; penalties.

(1) No person shall throw or deposit upon any highway:

(a) Any glass bottle, glass, nails, tacks, wire, cans, or other substance likely to injure any person or animal or damage any vehicle upon such highway; or

(b) Any burning material.

(2) Any person who deposits or permits to be deposited upon any highway any destructive or injurious material shall immediately remove such or cause it to be removed.

(3) Any person who removes a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance deposited on the highway from such vehicle.

(4) The Department of Transportation or a local authority as defined in section 60-628 may procure and place at reasonable intervals on the side of highways under its respective jurisdiction appropriate signs showing the penalty for violating this section. Such signs shall be of such size and design as to be easily read by persons on such highways, but the absence of such a sign shall not excuse a violation of this section.

(5) It shall be the duty of all Nebraska State Patrol officers, conservation officers, sheriffs, deputy sheriffs, and other law enforcement officers to enforce this section and to make prompt investigation of any violations of this section reported by any person.

(6) Any person who violates any provision of this section shall be guilty of (a) a Class III misdemeanor for the first offense, (b) a Class II misdemeanor for the second offense, and (c) a Class I misdemeanor for the third or subsequent offense.



39-312 Camping; permitted; where; violation; penalty.

It shall be unlawful to camp on any state or county public highway, roadside area, park, or other property acquired for highway or roadside park purposes except at such places as are designated campsites by the Department of Transportation or the county or other legal entity of government owning or controlling such places. This provision shall not apply to lands originally acquired for highway purposes which have been transferred or leased to the Game and Parks Commission or a natural resources district or to other lands owned or controlled by the Game and Parks Commission where camping shall be controlled by the provisions of section 37-305 or by a natural resources district where camping shall be controlled by the provisions of section 2-3292.

For purposes of this section, camping means temporary lodging out of doors and presupposes the occupancy of a shelter designed or used for such purposes, such as a sleeping bag, tent, trailer, station wagon, pickup camper, camper-bus, or other vehicle, and the use of camping equipment and camper means an occupant of any such shelter.

Any person who camps on any state or county public highway, roadside area, park, or other property acquired for highway or roadside park purposes, which has not been properly designated as a campsite, or any person who violates any lawfully promulgated rules or regulations properly posted to regulate camping at designated campsites shall be guilty of a Class V misdemeanor and shall be ordered to pay any amount as determined by the court which may be necessary to reimburse the department or the county for the expense of repairing any damage to such campsite resulting from such violation.

Establishment of a public road upon satisfaction of statutory requirements is a ministerial duty within the power of the county board. Burton v. Annett, 215 Neb. 788, 341 N.W.2d 318 (1983).



39-313 Hunting, trapping, or molesting predatory animal on or from freeway; prohibited, exception; violation; penalty.

No person shall hunt, trap, or molest any predatory animal on or upon any portion of a freeway or approach or exit thereto except at locations designated for such purpose. No person shall shoot from the roadway onto or across the land of any farmer or landowner or kill, attempt to kill, or retrieve any wildlife or game on such land prior to receiving permission from such farmer or landowner. Any person who violates this section shall be guilty of a Class V misdemeanor.



39-401 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-402 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-403 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-404 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-405 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-406 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-407 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-408 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-409 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-409.01 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-501 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-502 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-503 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-504 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-505 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-506 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-507 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-508 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-509 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-510 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-511 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-512 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-513 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-514 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-515 Repealed. Laws 1957, c. 155, art. VIII, § 1.



39-601 Transferred to section 60-602.



39-602 Repealed. Laws 1993, LB 370, § 495.



39-603 Transferred to section 60-6,108.



39-604 Transferred to section 60-6,110.



39-605 Transferred to section 60-6,111.



39-606 Transferred to section 60-6,112.



39-607 Transferred to section 60-6,113.



39-608 Transferred to section 60-6,114.



39-609 Transferred to section 60-6,119.



39-610 Transferred to section 60-6,120.



39-611 Transferred to section 60-6,121.



39-612 Transferred to section 60-677.



39-613 Transferred to section 60-6,122.



39-614 Transferred to section 60-6,123.



39-615 Transferred to section 60-6,124.



39-616 Transferred to section 60-6,125.



39-617 Transferred to section 60-6,126.



39-618 Transferred to section 60-6,127.



39-618.01 Transferred to section 60-6,128.



39-618.02 Transferred to section 39-202.



39-618.03 Repealed. Laws 1978, LB 534, § 5.



39-618.04 Transferred to section 39-203.



39-619 Transferred to section 60-6,129.



39-619.01 Transferred to section 60-6,130.



39-620 Transferred to section 60-6,131.



39-621 Transferred to section 60-6,132.



39-622 Transferred to section 60-6,133.



39-623 Transferred to section 60-6,134.



39-624 Transferred to section 60-6,135.



39-625 Transferred to section 60-6,136.



39-626 Transferred to section 60-6,137.



39-627 Transferred to section 60-6,138.



39-628 Transferred to section 60-6,139.



39-628.01 Transferred to section 60-6,224.



39-629 Transferred to section 60-6,140.



39-630 Transferred to section 60-6,141.



39-631 Transferred to section 60-6,142.



39-632 Transferred to section 60-6,143.



39-633 Transferred to section 60-6,144.



39-634 Transferred to section 60-6,145.



39-634.01 Transferred to section 39-204.



39-634.02 Transferred to section 39-205.



39-634.03 Transferred to section 39-206.



39-635 Transferred to section 60-6,146.



39-636 Transferred to section 60-6,147.



39-637 Transferred to section 60-6,148.



39-638 Transferred to section 60-6,149.



39-639 Transferred to section 60-6,150.



39-640 Transferred to section 60-6,151.



39-641 Transferred to section 60-6,152.



39-642 Transferred to section 60-6,153.



39-643 Transferred to section 60-6,154.



39-644 Transferred to section 60-6,109.



39-645 Transferred to section 60-6,155.



39-646 Transferred to section 60-6,156.



39-647 Transferred to section 60-6,157.



39-648 Transferred to section 60-6,158.



39-649 Repealed. Laws 1993, LB 370, § 495.



39-650 Transferred to section 60-6,159.



39-651 Transferred to section 60-6,160.



39-652 Transferred to section 60-6,161.



39-653 Transferred to section 60-6,162.



39-654 Transferred to section 60-6,163.



39-655 Transferred to section 60-6,170.



39-656 Transferred to section 60-6,171.



39-657 Transferred to section 60-6,172.



39-658 Transferred to section 60-6,173.



39-659 Transferred to section 60-6,174.



39-660 Transferred to section 60-6,175.



39-660.01 Transferred to section 60-6,176.



39-661 Transferred to section 60-6,177.



39-662 Transferred to section 60-6,186.



39-662.01 Repealed. Laws 1975, LB 381, § 7.



39-662.02 Repealed. Laws 1987, LB 430, § 4.



39-662.03 Repealed. Laws 1976, LB 202, § 1; Laws 1977, LB 256, § 3.



39-663 Transferred to section 60-6,190.



39-664 Transferred to section 60-6,192.



39-665 Transferred to section 60-6,193.



39-666 Transferred to section 60-6,187.



39-667 Transferred to section 60-6,194.



39-668 Transferred to section 60-6,195.



39-669 Transferred to section 60-6,212.



39-669.01 Transferred to section 60-6,213.



39-669.02 Transferred to section 60-6,215.



39-669.03 Transferred to section 60-6,214.



39-669.04 Transferred to section 60-6,216.



39-669.05 Transferred to section 60-6,217.



39-669.06 Transferred to section 60-6,218.



39-669.07 Transferred to section 60-6,196.



39-669.08 Transferred to section 60-6,197.



39-669.09 Transferred to section 60-6,199.



39-669.10 Transferred to section 60-6,200.



39-669.11 Transferred to section 60-6,201.



39-669.12 Transferred to section 60-6,202.



39-669.13 Transferred to section 60-6,203.



39-669.14 Transferred to section 60-6,204.



39-669.15 Transferred to section 60-6,205.



39-669.16 Transferred to section 60-6,206.



39-669.17 Transferred to section 60-6,207.



39-669.18 Transferred to section 60-6,208.



39-669.19 Transferred to section 60-6,209.



39-669.20 Transferred to section 60-6,210.



39-669.21 Transferred to section 60-6,222.



39-669.22 Transferred to section 60-497.01.



39-669.23 Transferred to section 60-497.02.



39-669.24 Transferred to section 60-497.03.



39-669.25 Transferred to section 60-497.04.



39-669.26 Transferred to section 60-4,182.



39-669.27 Transferred to section 60-4,183.



39-669.28 Transferred to section 60-4,184.



39-669.29 Transferred to section 60-4,185.



39-669.30 Transferred to section 60-4,186.



39-669.31 Repealed. Laws 1982, LB 568, § 10.



39-669.32 Repealed. Laws 1982, LB 568, § 10.



39-669.33 Transferred to section 60-4,187.



39-669.34 Transferred to section 60-4,129.



39-669.35 Transferred to section 60-4,130.



39-669.36 Repealed. Laws 1993, LB 370, § 495.



39-669.37 Transferred to section 60-4,188.



39-669.38 Transferred to section 60-6,211.



39-669.39 Transferred to section 60-6,198.



39-670 Transferred to section 60-6,164.



39-670.01 Transferred to section 60-6,220.



39-671 Transferred to section 60-6,165.



39-672 Transferred to section 60-6,166.



39-673 Transferred to section 60-6,167.



39-674 Transferred to section 60-6,168.



39-675 Transferred to section 60-6,169.



39-676 Transferred to section 60-6,178.



39-677 Transferred to section 60-6,179.



39-678 Transferred to section 60-6,180.



39-679 Transferred to section 60-6,181.



39-680 Transferred to section 60-6,182.



39-681 Transferred to section 60-6,183.



39-682 Transferred to section 60-6,184.



39-683 Transferred to section 39-311.



39-684 Transferred to section 60-679.



39-685 Transferred to section 39-313.



39-686 Transferred to section 60-6,314.



39-687 Transferred to section 60-6,117.



39-688 Transferred to section 60-6,315.



39-689 Transferred to section 60-6,316.



39-690 Transferred to section 60-6,317.



39-691 Transferred to section 60-6,318.



39-692 Transferred to section 60-6,306.



39-693 Transferred to section 60-6,307.



39-694 Transferred to section 60-6,308.



39-695 Repealed. Laws 1993, LB 370, § 495.



39-696 Repealed. Laws 1993, LB 370, § 495.



39-697 Transferred to section 60-680.



39-698 Transferred to section 60-6,118.



39-699 Transferred to section 39-102.



39-699.01 Transferred to section 39-103.



39-6,100 Transferred to section 60-6,305.



39-6,101 Transferred to section 39-308.



39-6,102 Transferred to section 60-682.



39-6,103 Repealed. Laws 1974, LB 829, § 14.



39-6,103.01 Transferred to section 60-6,267.



39-6,103.02 Transferred to section 60-6,268.



39-6,103.03 Transferred to section 60-6,269.



39-6,103.04 Repealed. Referendum 1986, No. 401.



39-6,103.05 Transferred to section 60-6,271.



39-6,103.06 Transferred to section 60-6,272.



39-6,103.07 Transferred to section 60-6,270.



39-6,103.08 Transferred to section 60-6,273.



39-6,104 Transferred to section 60-695.



39-6,104.01 Transferred to section 60-697.



39-6,104.02 Transferred to section 60-696.



39-6,104.03 Transferred to section 60-698.



39-6,104.04 Transferred to section 60-699.



39-6,104.05 Transferred to section 60-6,100.



39-6,104.06 Transferred to section 60-6,101.



39-6,104.07 Transferred to section 60-6,102.



39-6,104.08 Transferred to section 60-6,103.



39-6,104.09 Transferred to section 60-6,104.



39-6,104.10 Transferred to section 60-6,105.



39-6,104.11 Transferred to section 60-6,106.



39-6,104.12 Transferred to section 60-6,107.



39-6,105 Transferred to section 60-684.



39-6,106 Repealed. Laws 1974, LB 829, § 14.



39-6,106.01 Repealed. Laws 1993, LB 370, § 495.



39-6,107 Transferred to section 60-685.



39-6,108 Transferred to section 60-686.



39-6,109 Transferred to section 60-687.



39-6,110 Transferred to section 60-692.



39-6,111 Transferred to section 60-688.



39-6,112 Transferred to section 60-689.



39-6,112.01 Repealed. Laws 1993, LB 370, § 495.



39-6,113 Repealed. Laws 1989, LB 285, § 145.



39-6,114 Repealed. Laws 1993, LB 370, § 495.



39-6,114.01 Transferred to section 60-691.



39-6,115 Transferred to section 60-690.



39-6,116 Transferred to section 60-6,116.



39-6,117 Repealed. Laws 1993, LB 370, § 495.



39-6,118 Transferred to section 60-693.



39-6,119 Transferred to section 60-694.



39-6,120 Transferred to section 60-603.



39-6,121 Transferred to section 60-604.



39-6,122 Transferred to section 60-601.



39-6,123 Transferred to section 60-6,253.



39-6,124 Transferred to section 60-6,254.



39-6,125 Transferred to section 60-6,241.



39-6,126 Transferred to section 60-6,242.



39-6,127 Transferred to section 60-6,235.



39-6,128 Transferred to section 60-6,283.



39-6,129 Transferred to section 60-6,304.



39-6,130 Transferred to section 60-6,243.



39-6,130.01 Transferred to section 60-6,293.



39-6,130.02 Repealed. Laws 1993, LB 370, § 495.



39-6,131 Transferred to section 60-6,250.



39-6,131.01 Repealed. Laws 1983, LB 50, § 2.



39-6,131.02 Repealed. Laws 1983, LB 50, § 2.



39-6,131.03 Repealed. Laws 1983, LB 50, § 2.



39-6,131.04 Repealed. Laws 1983, LB 50, § 2.



39-6,131.05 Repealed. Laws 1983, LB 50, § 2.



39-6,131.06 Repealed. Laws 1983, LB 50, § 2.



39-6,131.07 Repealed. Laws 1983, LB 50, § 2.



39-6,131.08 Transferred to section 60-6,251.



39-6,131.09 Transferred to section 60-6,252.



39-6,131.10 Repealed. Laws 1993, LB 370, § 495.



39-6,132 Transferred to section 60-6,284.



39-6,133 Transferred to section 60-6,244.



39-6,134 Transferred to section 60-6,246.



39-6,135 Transferred to section 60-6,285.



39-6,136 Transferred to section 60-6,255.



39-6,136.01 Transferred to section 60-6,257.



39-6,136.02 Transferred to section 60-6,258.



39-6,136.03 Transferred to section 60-6,259.



39-6,136.04 Transferred to section 60-6,260.



39-6,136.05 Transferred to section 60-6,261.



39-6,137 Transferred to section 60-6,286.



39-6,138 Transferred to section 60-6,219.



39-6,138.01 Transferred to section 60-6,319.



39-6,138.02 Repealed. Laws 1993, LB 370, § 495.



39-6,139 Transferred to section 60-6,225.



39-6,140 Transferred to section 60-6,221.



39-6,141 Transferred to section 60-6,227.



39-6,142 Transferred to section 60-6,223.



39-6,143 Repealed. Laws 1987, LB 224, § 31.



39-6,144 Repealed. Laws 1987, LB 224, § 31.



39-6,145 Repealed. Laws 1987, LB 224, § 31.



39-6,146 Repealed. Laws 1987, LB 224, § 31.



39-6,147 Transferred to section 60-6,229.



39-6,148 Transferred to section 60-6,230.



39-6,149 Transferred to section 60-6,231.



39-6,150 Transferred to section 60-6,232.



39-6,151 Transferred to section 60-6,233.



39-6,152 Transferred to section 60-6,234.



39-6,153 Repealed. Laws 1993, LB 370, § 495.



39-6,154 Transferred to section 60-6,228.



39-6,155 Transferred to section 60-6,263.



39-6,156 Transferred to section 60-6,262.



39-6,157 Repealed. Laws 1987, LB 224, § 31.



39-6,158 Repealed. Laws 1987, LB 224, § 31.



39-6,159 Repealed. Laws 1993, LB 370, § 495.



39-6,160 Transferred to section 60-6,264.



39-6,161 Transferred to section 60-6,247.



39-6,162 Transferred to section 60-6,236.



39-6,163 Transferred to section 60-6,237.



39-6,164 Transferred to section 60-6,238.



39-6,165 Transferred to section 60-6,239.



39-6,166 Transferred to section 60-6,240.



39-6,167 Repealed. Laws 1987, LB 224, § 31.



39-6,168 Repealed. Laws 1987, LB 224, § 31.



39-6,169 Transferred to section 60-6,287.



39-6,170 Transferred to section 60-6,256.



39-6,171 Transferred to section 60-6,266.



39-6,172 Transferred to section 60-6,248.



39-6,173 Repealed. Laws 1980, LB 633, § 10.



39-6,174 Repealed. Laws 1980, LB 633, § 10.



39-6,175 Repealed. Laws 1980, LB 633, § 10.



39-6,176 Repealed. Laws 1993, LB 370, § 495.



39-6,177 Transferred to section 60-6,288.



39-6,178 Transferred to section 60-6,289.



39-6,179 Transferred to section 60-6,290.



39-6,179.01 Transferred to section 60-6,292.



39-6,179.02 Repealed. Laws 1993, LB 370, § 495.



39-6,180 Transferred to section 60-6,294.



39-6,180.01 Transferred to section 60-6,295.



39-6,180.02 Transferred to section 60-6,297.



39-6,181 Transferred to section 60-6,298.



39-6,181.01 Transferred to section 60-6,299.



39-6,181.02 Repealed. Laws 1993, LB 370, § 495.



39-6,182 Transferred to section 60-6,300.



39-6,183 Transferred to section 60-6,191.



39-6,184 Transferred to section 60-6,296.



39-6,185 Transferred to section 60-6,301.



39-6,185.01 Transferred to section 60-6,302.



39-6,186 Transferred to section 60-6,303.



39-6,187 Repealed. Laws 1993, LB 370, § 495.



39-6,188 Transferred to section 60-6,291.



39-6,189 Transferred to section 60-681.



39-6,190 Transferred to section 39-310.



39-6,191 Transferred to section 25-21,237.



39-6,191.01 Transferred to section 25-21,238.



39-6,192 Transferred to section 60-683.



39-6,193 Transferred to section 25-21,239.



39-6,194 Transferred to section 74-1317.



39-6,195 Transferred to section 74-1318.



39-6,196 Transferred to section 60-6,309.



39-6,197 Transferred to section 60-6,310.



39-6,198 Transferred to section 60-6,311.



39-6,199 Transferred to section 60-6,312.



39-6,200 Transferred to section 60-6,313.



39-6,201 Repealed. Laws 1993, LB 370, § 495.



39-6,202 Repealed. Laws 1993, LB 370, § 495.



39-6,203 Repealed. Laws 1993, LB 370, § 495.



39-6,204 Repealed. Laws 1993, LB 370, § 495.



39-6,205 Transferred to section 60-6,275.



39-6,206 Transferred to section 60-6,274.



39-6,207 Transferred to section 60-6,276.



39-6,208 Repealed. Laws 1993, LB 370, § 495.



39-6,209 Transferred to section 60-6,277.



39-6,210 Transferred to section 60-6,278.



39-6,211 Transferred to section 60-6,279.



39-6,212 Transferred to section 60-6,280.



39-6,213 Transferred to section 60-6,281.



39-6,214 Transferred to section 60-6,282.



39-701 Repealed. Laws 1963, c. 218, § 1.



39-702 Repealed. Laws 1963, c. 218, § 1.



39-703 Transferred to section 39-301.



39-703.01 Transferred to section 39-302.



39-704 Transferred to section 39-303.



39-705 Transferred to section 39-307.



39-706 Transferred to section 39-305.



39-707 Transferred to section 39-306.



39-708 Repealed. Laws 1969, c. 306, § 2.



39-709 Repealed. Laws 1969, c. 306, § 2.



39-710 Repealed. Laws 1969, c. 306, § 2.



39-711 Repealed. Laws 1969, c. 306, § 2.



39-712 Repealed. Laws 1969, c. 306, § 2.



39-712.01 Transferred to section 39-312.



39-713 Repealed. Laws 1973, LB 45, § 125.



39-713.01 Repealed. Laws 1973, LB 45, § 125.



39-714 Transferred to section 39-619.01.



39-714.01 Transferred to section 39-201.



39-714.02 Repealed. Laws 1993, LB 370, § 495.



39-714.03 Repealed. Laws 1973, LB 45, § 125.



39-714.04 Repealed. Laws 1974, LB 593, § 9.



39-714.05 Transferred to section 39-618.01.



39-715 Transferred to section 39-304.



39-716 Transferred to section 39-6,190.



39-717 Transferred to section 39-309.



39-718 Repealed. Laws 1974, LB 593, § 9.



39-719 Transferred to section 39-6,177.



39-719.01 Repealed. Laws 1973, LB 45, § 125.



39-720 Transferred to section 39-6,178.



39-721 Transferred to section 39-6,179.



39-722 Transferred to section 39-6,180.



39-722.01 Transferred to section 39-6,181.



39-722.02 Transferred to section 39-6,180.01.



39-723 Repealed. Laws 1973, LB 45, § 125.



39-723.01 Repealed. Laws 1961, c. 185, § 5.



39-723.02 Repealed. Laws 1973, LB 45, § 125.



39-723.03 Transferred to section 39-6,182.



39-723.04 Transferred to section 39-6,123.



39-723.05 Transferred to section 39-6,183.



39-723.06 Transferred to section 39-6,184.



39-723.07 Transferred to section 39-6,185.



39-723.08 Transferred to section 39-6,186.



39-723.09 Transferred to section 39-6,187.



39-723.10 Transferred to section 39-6,125.



39-723.11 Transferred to section 39-6,126.



39-724 Repealed. Laws 1973, LB 45, § 125.



39-724.01 Repealed. Laws 1973, LB 45, § 125.



39-725 Transferred to section 39-6,188.



39-726 Transferred to section 39-6,106.01.



39-727 Transferred to section 39-669.07.



39-727.01 Repealed. Laws 1971, LB 948, § 8.



39-727.02 Repealed. Laws 1971, LB 948, § 8.



39-727.03 Transferred to section 39-669.08.



39-727.04 Transferred to section 39-669.09.



39-727.05 Transferred to section 39-669.10.



39-727.06 Transferred to section 39-669.11.



39-727.07 Transferred to section 39-669.12.



39-727.08 Repealed. Laws 1971, LB 948, § 8.



39-727.09 Repealed. Laws 1971, LB 948, § 8.



39-727.10 Repealed. Laws 1971, LB 948, § 8.



39-727.11 Repealed. Laws 1971, LB 948, § 8.



39-727.12 Repealed. Laws 1971, LB 948, § 8.



39-727.13 Transferred to section 39-669.13.



39-727.14 Repealed. Laws 1971, LB 948, § 8.



39-727.15 Transferred to section 39-669.14.



39-727.16 Transferred to section 39-669.15.



39-727.17 Transferred to section 39-669.16.



39-727.18 Transferred to section 39-669.17.



39-727.19 Transferred to section 39-669.18.



39-727.20 Transferred to section 39-669.19.



39-727.21 Transferred to section 39-669.31.



39-727.22 Transferred to section 39-669.32.



39-728 Repealed. Laws 1971, LB 265, § 11.



39-729 Repealed. Laws 1973, LB 45, § 125.



39-730 Repealed. Laws 1974, LB 593, § 9.



39-731 Repealed. Laws 1973, LB 45, § 125.



39-732 Repealed. Laws 1973, LB 45, § 125.



39-733 Transferred to section 39-628.01.



39-734 Repealed. Laws 1974, LB 593, § 9.



39-735 Transferred to section 39-6,127.



39-735.01 Transferred to section 39-6,128.



39-735.02 Transferred to section 39-6,129.



39-735.03 Repealed. Laws 1974, LB 593, § 9.



39-736 Repealed. Laws 1973, LB 45, § 125.



39-737 Repealed. Laws 1973, LB 45, § 125.



39-737.01 Repealed. Laws 1973, LB 45, § 125.



39-738 Repealed. Laws 1973, LB 45, § 125.



39-739 Repealed. Laws 1973, LB 45, § 125.



39-740 Transferred to section 39-6,191.



39-741 Repealed. Laws 1973, LB 45, § 125.



39-742 Repealed. Laws 1973, LB 45, § 125.



39-743 Repealed. Laws 1973, LB 45, § 125.



39-744 Repealed. Laws 1973, LB 45, § 125.



39-745 Repealed. Laws 1973, LB 45, § 125.



39-745.01 Repealed. Laws 1973, LB 45, § 125.



39-746 Repealed. Laws 1973, LB 45, § 125.



39-746.01 Repealed. Laws 1973, LB 45, § 125.



39-746.02 Repealed. Laws 1973, LB 45, § 125.



39-746.03 Repealed. Laws 1973, LB 45, § 125.



39-746.04 Repealed. Laws 1973, LB 45, § 125.



39-746.05 Repealed. Laws 1973, LB 45, § 125.



39-746.06 Repealed. Laws 1973, LB 45, § 125.



39-746.07 Repealed. Laws 1973, LB 45, § 125.



39-746.08 Repealed. Laws 1973, LB 45, § 125.



39-747 Repealed. Laws 1973, LB 45, § 125.



39-748 Repealed. Laws 1961, c. 190, § 9.



39-749 Repealed. Laws 1973, LB 45, § 125.



39-750 Repealed. Laws 1973, LB 45, § 125.



39-751 Repealed. Laws 1973, LB 45, § 125.



39-752 Repealed. Laws 1973, LB 45, § 125.



39-752.01 Repealed. Laws 1973, LB 45, § 125.



39-753 Repealed. Laws 1973, LB 45, § 125.



39-754 Repealed. Laws 1973, LB 45, § 125.



39-754.01 Repealed. Laws 1973, LB 45, § 125.



39-754.02 Repealed. Laws 1973, LB 45, § 125.



39-754.03 Repealed. Laws 1973, LB 45, § 125.



39-754.04 Repealed. Laws 1973, LB 45, § 125.



39-754.05 Repealed. Laws 1973, LB 45, § 125.



39-754.06 Repealed. Laws 1973, LB 45, § 125.



39-754.07 Repealed. Laws 1973, LB 45, § 125.



39-754.08 Repealed. Laws 1973, LB 45, § 125.



39-754.09 Repealed. Laws 1973, LB 45, § 125.



39-755 Repealed. Laws 1973, LB 45, § 125.



39-756 Repealed. Laws 1973, LB 45, § 125.



39-757 Repealed. Laws 1973, LB 45, § 125.



39-757.01 Repealed. Laws 1973, LB 45, § 125.



39-758 Repealed. Laws 1973, LB 45, § 125.



39-759 Repealed. Laws 1973, LB 45, § 125.



39-760 Repealed. Laws 1973, LB 45, § 125.



39-761 Repealed. Laws 1973, LB 45, § 125.



39-762 Transferred to section 39-6,104.01.



39-762.01 Transferred to section 39-6,104.02.



39-763 Transferred to section 39-6,104.03.



39-764 Transferred to section 39-6,104.04.



39-764.01 Repealed. Laws 1973, LB 45, § 125.



39-765 Transferred to section 39-6,104.05.



39-766 Repealed. Laws 1973, LB 45, § 125.



39-767 Repealed. Laws 1973, LB 45, § 125.



39-768 Repealed. Laws 1973, LB 45, § 125.



39-769 Transferred to section 39-6,130.



39-770 Transferred to section 39-6,189.



39-771 Transferred to section 39-6,131.



39-772 Transferred to section 39-6,132.



39-773 Transferred to section 39-6,133.



39-773.01 Transferred to section 39-6,134.



39-774 Transferred to section 39-6,135.



39-775 Transferred to section 39-6,124.



39-776 Transferred to section 39-6,136.



39-777 Transferred to section 39-6,137.



39-778 Transferred to section 39-6,138.



39-779 Transferred to section 39-6,139.



39-780 Transferred to section 39-6,140.



39-780.01 Transferred to section 39-6,141.



39-781 Transferred to section 39-6,142.



39-782 Transferred to section 39-6,143.



39-783 Transferred to section 39-6,144.



39-784 Repealed. Laws 1973, LB 240, § 4.



39-784.01 Repealed. Laws 1973, LB 240, § 4.



39-785 Repealed. Laws 1973, LB 240, § 4.



39-786 Transferred to section 39-6,145.



39-787 Transferred to section 39-6,146.



39-788 Transferred to section 39-6,147.



39-788.01 Transferred to section 39-6,148.



39-788.02 Transferred to section 39-6,149.



39-788.03 Transferred to section 39-6,150.



39-788.04 Transferred to section 39-6,151.



39-788.05 Transferred to section 39-6,152.



39-788.06 Transferred to section 39-6,153.



39-788.07 Transferred to section 39-6,154.



39-789 Repealed. Laws 1973, LB 45, § 125.



39-790 Repealed. Laws 1973, LB 45, § 125.



39-791 Repealed. Laws 1973, LB 45, § 125.



39-792 Repealed. Laws 1973, LB 45, § 125.



39-793 Repealed. Laws 1973, LB 45, § 125.



39-794 Transferred to section 39-669.22.



39-795 Transferred to section 39-669.23.



39-796 Transferred to section 39-669.24.



39-797 Transferred to section 39-669.25.



39-798 Repealed. Laws 1974, LB 593, § 9.



39-799 Repealed. Laws 1973, LB 45, § 125.



39-7,100 Repealed. Laws 1961, c. 284, § 1.



39-7,101 Transferred to section 39-6,155.



39-7,102 Transferred to section 39-6,156.



39-7,103 Transferred to section 39-6,157.



39-7,104 Transferred to section 39-6,158.



39-7,105 Transferred to section 39-6,159.



39-7,106 Transferred to section 39-6,160.



39-7,107 Transferred to section 39-669.01.



39-7,107.01 Transferred to section 39-669.02.



39-7,107.02 Transferred to section 39-669.03.



39-7,107.03 Transferred to section 39-669.04.



39-7,107.04 Transferred to section 39-669.05.



39-7,107.05 Transferred to section 39-669.06.



39-7,108 Repealed. Laws 1973, LB 45, § 125.



39-7,108.01 Repealed. Laws 1973, LB 45, § 125.



39-7,108.02 Repealed. Laws 1973, LB 45, § 125.



39-7,109 Repealed. Laws 1973, LB 45, § 125.



39-7,110 Repealed. Laws 1973, LB 45, § 125.



39-7,111 Repealed. Laws 1973, LB 45, § 125.



39-7,112 Transferred to section 39-670.01.



39-7,113 Transferred to section 39-6,161.



39-7,114 Repealed. Laws 1974, LB 593, § 9.



39-7,115 Repealed. Laws 1973, LB 45, § 125.



39-7,116 Repealed. Laws 1973, LB 45, § 125.



39-7,117 Repealed. Laws 1973, LB 45, § 125.



39-7,118 Transferred to section 39-6,162.



39-7,118.01 Transferred to section 39-6,163.



39-7,119 Transferred to section 39-6,164.



39-7,120 Transferred to section 39-6,165.



39-7,121 Transferred to section 39-6,166.



39-7,122 Transferred to section 39-6,167.



39-7,123 Transferred to section 39-6,168.



39-7,123.01 Transferred to section 39-6,169.



39-7,123.02 Repealed. Laws 1973, LB 45, § 125.



39-7,123.03 Repealed. Laws 1973, LB 45, § 125.



39-7,123.04 Transferred to section 39-6,170.



39-7,123.05 Transferred to section 39-6,171.



39-7,123.06 Transferred to section 39-6,172.



39-7,123.07 Transferred to section 39-6,173.



39-7,123.08 Transferred to section 39-6,174.



39-7,123.09 Transferred to section 39-6,175.



39-7,123.10 Transferred to section 39-6,176.



39-7,123.11 Repealed. Laws 1973, LB 45, § 125.



39-7,124 Transferred to section 39-6,192.



39-7,125 Transferred to section 39-669.20.



39-7,126 Transferred to section 39-669.21.



39-7,127 Repealed. Laws 1973, LB 45, § 125.



39-7,128 Transferred to section 39-669.26.



39-7,128.01 Repealed. Laws 1961, c. 284, § 1.



39-7,129 Transferred to section 39-669.27.



39-7,130 Transferred to section 39-669.28.



39-7,131 Repealed. Laws 1959, c. 174, § 5.



39-7,132 Transferred to section 39-669.29.



39-7,133 Transferred to section 39-669.30.



39-7,134 Repealed. Laws 1973, LB 45, § 125.



39-7,134.01 Transferred to section 39-699.01.



39-7,135 Transferred to section 39-6,193.



39-7,136 Transferred to section 39-6,194.



39-7,137 Transferred to section 39-6,195.



39-801 Repealed. Laws 1996, LB 1114, § 75.



39-802 County special emergency bridge levy; collection; disbursement.

The funds arising from the special emergency bridge levy shall be collected in the same manner as the funds arising from the county general levy. The county treasurer shall keep a separate account of such funds and shall deposit them the same as county general funds are required to be deposited. Such special emergency bridge fund shall be at the disposal of the county board to be used by the board for the construction or repair of bridges whenever in the judgment of the board an emergency has arisen warranting the use of the same.



39-803 City or village bridge; vehicle exceeding maximum weight; claim or damages not allowed.

Any person owning, operating, or traveling in any vehicle which exceeds the maximum weight carrying capacity or load limit conspicuously posted or attached to any bridge within the jurisdiction or under the administration or control of any city or village shall not have a claim against or recover damages from such city or village for any claim or injury arising out of the vehicle being upon or crossing such bridge.



39-803.01 Repealed. Laws 1976, LB 678, § 1.



39-803.02 Repealed. Laws 1976, LB 678, § 1.



39-803.03 Repealed. Laws 1976, LB 678, § 1.



39-803.04 Repealed. Laws 1976, LB 678, § 1.



39-803.05 Repealed. Laws 1976, LB 678, § 1.



39-803.06 Repealed. Laws 1976, LB 678, § 1.



39-804 Bridges in cities and villages; construction and repair by counties.

The county board may, in its discretion, whenever there is sufficient money on hand in the county road fund, build or repair any bridge or bridges within the limits of any incorporated city or village in its county.



39-805 Bridge over irrigation or drainage ditch; construction and maintenance; cost; how paid.

Whenever any public highway within this state shall cross or be crossed by any ditch or channel of any public drainage or irrigation district, it shall be the duty of the governing board of the drainage or irrigation district and the governing board of the county or municipal corporation involved to negotiate and agree for the building and maintenance of bridges and approaches thereto on such terms as shall be equitable, all things considered, between such drainage or irrigation district and such county or municipality. If such boards for any reason shall fail to agree with reference to such matter, it shall be the duty of the drainage or irrigation district to build the necessary bridges and approaches, and restore the highway in question to its former state as nearly as may be as it was laid out prior to the construction of the ditch or channel in question, and it shall be the duty of the county or municipal corporation involved to maintain the bridges and approaches. Where more than seventy-five percent of the water passing through any such ditch or channel is used by any person, firm, or corporation for purposes other than irrigation or drainage, it shall be the duty of such person, firm, or corporation, so using such seventy-five percent or more of such water, to build and maintain solely at the expense of such person, firm, or corporation, all such bridges and approaches thereto. Any bridge that may be built by any drainage or irrigation district or by any person, firm, or corporation under the provisions of this section shall be constructed under the supervision of the Department of Transportation, if on a state highway, and under the supervision of the county board or governing body of a municipality, if under the jurisdiction of such board or governing body of such municipality.

This section is in conflict with common law and must be strictly construed. Platte Valley P. P. & I. Dist. v. County of Lincoln, 163 Neb. 196, 79 N.W.2d 61 (1956).

County was obligated to maintain bridge across drainage ditch. Henneberg v. County of Burt, 160 Neb. 250, 69 N.W.2d 920 (1955).

When a highway is crossed by a drainage ditch, it is the duty of drainage district to build necessary bridges and approaches thereto under supervision of county board, after which it becomes the duty of the county to maintain the same. Ritter v. Drainage Dist. No. 1, 148 Neb. 873, 29 N.W.2d 782 (1947).

This section makes it the duty of the governing board of any irrigation or drainage district to build and maintain, under the supervision of the county board or the governing body of the municipality, all bridges and approaches necessitated by the crossing of a public highway. Wright v. Loup River Public Power Dist., 133 Neb. 715, 277 N.W. 53 (1938).

Where irrigation canal was established long prior to establishment of highway, owners of canal cannot be compelled to construct or maintain a bridge. Nine Mile Irr. Dist. v. State, 118 Neb. 522, 225 N.W. 679 (1929); State ex rel. Keith County v. Western Irr. Dist. Ditch Co., 116 Neb. 736, 219 N.W. 11 (1928).

County board, notified that drainage district proposes to construct bridges over its ditches on county roads under board's supervision, which fails to take action but permits district to proceed, is estopped to complain. State ex rel. County of Burt v. Burt-Washington Drainage Dist., 103 Neb. 763, 174 N.W. 316 (1919).



39-806 Destroying bridge or landmark; penalty.

If any person shall knowingly, willfully, and maliciously demolish, cut down or destroy any private, public or toll bridge, cut, fell, deface, alter, remove or destroy any landmark, corner or bearing tree, witness trench and pits or witness pits, properly established, the person so offending shall be guilty of a Class III misdemeanor.



39-807 Signs or advertising on bridges or culverts; when unlawful.

It is hereby declared unlawful for any person or persons whether for himself, herself, or themselves or as the agent, servant, or employee of any firm, association, corporation, partnership, or limited liability company to post, paste, paint, tack, fasten or otherwise secure to any bridge or culvert in the State of Nebraska, any bills, billboards, signs, posters, advertisements, or banners of any matter or description whatsoever, whether of paper, metal, wood, or other composition. Nothing in this section shall be construed to prohibit road markers designating a particular highway being painted on bridges and culverts.



39-808 Signs or advertising on bridges or culverts; violation; penalty.

If any person or persons, whether for himself, herself, or themselves or as the agent, servant, or employee of any firm, association, corporation, partnership, or limited liability company violates section 39-807, such person or persons shall be guilty of a Class V misdemeanor.



39-809 Bridge, culvert, or highway construction; flood damages; liability of county or township; limitation.

If any special damage happens to the property of any person, firm or corporation from the accumulation of water due to the construction or repair of any bridge, culvert or highway, which the county or township is liable to construct or keep in repair, through the fault, neglect or oversight of the board of county commissioners or supervisors, township board, road overseer or other officer in charge of road work, such person, firm or corporation may recover in an action against the county or township so repairing or constructing such bridge, culvert or highway. If the damage occurs in consequence of the construction of any bridge, culvert or highway, erected and maintained by two or more counties or townships, the action can be brought against one of the counties or townships, or all of the counties and townships liable for the erection and for the repair of the same; and damages and costs shall be paid by the counties or townships in proportion as they are liable for the repairs; Provided, the procedure for bringing claims and suits under this section shall be the same as for claims and suits under sections 13-901 to 13-926.

Section does not apply to unlawful diversion of surface waters flowing in natural watercourse. Purdy v. County of Madison, 156 Neb. 212, 55 N.W.2d 617 (1952).

County is liable for crop damage from overflow caused by heavy rain and insufficient passageway under bridge. Croft v. Scotts Bluff County, 121 Neb. 343, 237 N.W. 149 (1931).

County is liable for elevating highway grade across flood channel of natural stream without providing for drainage. Clark v. Cedar County, 118 Neb. 465, 225 N.W. 235 (1929).



39-810 Bridges; culverts; construction and repair; road improvements; contracts; letting; procedures.

(1)(a) The county board of each county may erect and repair all bridges and approaches thereto and build all culverts and make improvements on roads, including the purchase of gravel for roads, and stockpile any materials to be used for such purposes, the cost and expense of which shall for no project exceed one hundred thousand dollars.

(b) All contracts for the erection or repair of bridges and approaches thereto or for the building of culverts and improvements on roads, the cost and expense of which shall exceed one hundred thousand dollars, shall be let by the county board to the lowest responsible bidder.

(c) All contracts for materials for repairing, erecting, and constructing bridges and approaches thereto or culverts or for the purchase of gravel for roads, the cost and expense of which exceed twenty thousand dollars, shall be let to the lowest responsible bidder, but the board may reject any and all bids submitted for such materials.

(d) Upon rejection of any bid or bids by the board of such a county, such board shall have power and authority to purchase materials to repair, erect, or construct the bridges of such county, approaches thereto, or culverts or to purchase gravel for roads.

(e) All contracts for bridge erection or repair, approaches thereto, culverts, or road improvements in excess of twenty thousand dollars shall require individual cost-accounting records on each individual project. The total costs of each such separate project shall be included in the annual reports to the Board of Public Roads Classifications and Standards as required by section 39-2120.

(2)(a) Except as otherwise provided in subdivision (b) of this subsection, all bids for the letting of contracts shall be deposited with the county clerk of such a county, opened by him or her in the presence of the county board, and filed in such clerk's office.

(b) In a county with a population of more than one hundred fifty thousand inhabitants with a purchasing agent under section 23-3105, the bids shall be opened as directed pursuant to section 23-3111.

Separate contracts for the purchase of gravel which do not exceed the statutory limits under section 39-1406 (now repealed) and this section do not require advertising for bids. State ex rel. Schuler v. Board of County Commissioners, 210 Neb. 594, 316 N.W.2d 302 (1982).

Where statute does not avoid the obligation of contract made contrary to its terms, recovery in quantum meruit may be allowed. Capital Bridge Co. v. County of Saunders, 164 Neb. 304, 83 N.W.2d 18 (1957).

Ordinary resurfacing of public gravel highways amounts to repair and does not constitute an improvement under this section. Cheney v. County Board of Supervisors of Buffalo County, 123 Neb. 624, 243 N.W. 881 (1932).

Cost of culverts are chargeable to county bridge fund. Central Bridge & Constr. Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Paving contract bid, failing to specify time of performance, is insufficient to support award of contract. Root v. Douglas County, 105 Neb. 262, 180 N.W. 46 (1920).

This section has no application to repair of bridges across irrigation ditches. Dawson County v. Dawson County Irr. Co., 104 Neb. 137, 176 N.W. 78 (1920); Dawson County Irr. Co. v. Dawson County, 103 Neb. 692, 173 N.W. 696 (1919).

Board has no authority to let annual contracts for repairing bridges. Levy of current year cannot be taken into account until made. Clark v. Lancaster County, 69 Neb. 717, 96 N.W. 593 (1903).

Recovery can be had where one furnishes labor and material in good faith without express contract. Cass County v. Sarpy County, 66 Neb. 473, 92 N.W. 635 (1902), 97 N.W. 352 (1903).



39-811 Bridges; construction and repair; materials used; itemized statement; bridge record.

The records of each county board pertaining to such improvements shall be kept in a separate book provided for that purpose. The book shall be kept indexed up to date. A complete record of each bridge repaired or constructed by the county shall be kept in the book as hereinafter provided. (1) The date of construction or repair must be given. (2) The bridge repaired or constructed must be located by giving its distance and direction from the nearest section corner, stating which section corner, naming the section and township in which the section is located. (3) There must be recorded an itemized statement of all material used, giving the amount, kind, quality, and price of material and date furnished, which statement must be sworn to by the person or persons furnishing the same, and an itemized statement of all work and labor performed, giving the number of days, the dates, and the price per day, which statement must be sworn to by the person or persons performing such work. The original statements for material and labor shall be filed away by the county clerk, and it shall be designated in the record where they are filed; Provided, such record shall be kept by the county engineer in counties having such officer. (4) An itemized statement of all material used in construction of approaches and culverts, and of all material used in improvements on roads, and all labor performed, must be signed and sworn to by the party or parties furnishing the material and the party or parties performing the labor; and the record of such improvements shall be kept in the same manner as is herein provided in repairing or constructing bridges by the county. (5) A similar record of all bridges or improvements made by contract shall be kept in such book.

To justify removal of county officer for failure to comply with this section, action must be shown to have been prompted by evil intent or notice, or without sufficient grounds to believe that he was properly performing his duty. Hiatt v. Tomlinson, 100 Neb. 51, 158 N.W. 383 (1916).

Person crossing bridge or highway has right to expect bridge to be reasonably safe. Central City v. Marquis, 75 Neb. 233, 106 N.W. 221 (1905).

County should provide bridge adequate for what may be anticipated as requisite for accommodation of public, in bridge's locality. Seyfer v. Otoe County, 66 Neb. 566, 92 N.W. 756 (1902).

Increase over contract price cannot be enforced if contracted for without bids. Townsend v. Holt County, 40 Neb. 852, 59 N.W. 381 (1894).



39-812 Bridge construction; yearly contracts; when made; when authorized; terms.

The county board of each county in the state shall have power and is hereby authorized to make annual contracts, which contracts may be made after July 1 of any year and cover the fiscal year of the county, for the construction and erection of the superstructure, the substructure and approaches of all bridges, and for furnishing the materials in connection with the same, to be built within their respective counties for the period of one year, at a specified sum per lineal foot for the superstructure of all such bridges; at a specified sum per lineal foot for the superstructure of all such approaches; at a specified sum per lineal foot for all piling used in the substructure of all bridges and approaches; and at a specified sum per foot, board measure, for all caps, sway braces, and other wood materials used in the substructure of such bridges and approaches.

Board cannot let contract for building bridges for a period longer or less than one year. New contract to take effect before expiration of old one is void. Whedon v. Lancaster County, 80 Neb. 682, 114 N.W. 1102 (1908).



39-813 Bridge construction; yearly contracts; concrete substructures; terms.

In the event the substructure of such bridges or approaches is built wholly or in part of stone, brick, cement or concrete, the contract for the portion of the substructure to be built of such material shall be let at a specified sum per cubic foot in place.



39-814 Bridge construction; yearly contracts; metal substructures; terms.

In the event the substructure of such bridges or approaches is wholly or in part of iron, steel or other metal, the contract for the portion of the substructure to be built of iron, steel or other metal shall be let at a specified sum per lineal foot for tubing, and at a specified sum per pound for all other metal in place.



39-815 Bridge repairs; yearly contracts; terms.

The county board shall have the power and is hereby authorized to make yearly contracts for repairing all bridges and approaches to bridges which are required to be built, repaired, and maintained by the county, at a specified sum per unit quantity in place.

This section is not applicable to repairing of bridges across irrigation ditches. Dawson County v. Dawson County Irr. Co., 104 Neb. 137, 176 N.W. 78 (1920); Dawson County Irr. Co. v. Dawson County, 103 Neb. 692, 173 N.W. 696 (1919).



39-816 Superstructure, substructure, unit quantity in place, defined.

The word superstructure as used in sections 39-812 to 39-815 and 39-820, is hereby defined to mean all that part of a bridge or an approach thereto directly above and resting upon the stone or concrete abutments or piers, iron tubings, pile caps or other similar supports. The word substructure, as used in said sections, is hereby defined to mean all that portion of a bridge or approach thereto directly under and upon which rests the superstructure. The term unit quantity in place, as used in said sections, shall mean cubic feet of stone, cement, brick or concrete; lineal feet of piling; feet of lumber, board measure; lineal feet of tubing; and pounds of all other metal when properly placed in the bridge, approach or culverts according to the terms of the contract.



39-817 Bridge construction contracts; advertisement for bids; contents; bids; certified checks or cash deposits required.

Before any contract shall be let as aforesaid, the county board shall cause to be published three consecutive weeks, in a newspaper printed and of general circulation in the county or, if there is no newspaper printed in the county, in a newspaper of general circulation in the county, an advertisement inviting contractors to compete for such work. Such notice shall state the general character of the work, the number and kind of bridges required to be built, their proposed location as nearly as can be estimated and determined, the time within which and the place where such bids must be presented, and the time and place of opening such bids. No bids shall be considered unless accompanied by a certified check or cash, the amount of which is to be determined by the county board. All such checks shall be made payable to the county clerk of the county, to be forfeited to the county in case the bidder refuses to enter into a contract with the county, if the same is awarded to him.

When two counties unite in contract to repair boundary bridge, it is not necessary to publish advertisement in both counties. Standard Bridge Co. v. Kearney County, 95 Neb. 455, 145 N.W. 986 (1914).



39-818 Bridge construction contracts; bidding blanks; infringement on patent rights; bids; acceptance or rejection; construction by county.

The county board shall require bidders to bid upon plans and specifications on bidding blanks prepared by the Director-State Engineer or such other officer who may have charge of such matters in this state, to be furnished by Director-State Engineer free of charge, which shall be adopted by the county board; Provided, if the county board should adopt plans and specifications which infringe on any patent right granted under and by virtue of the laws of the United States, the county board shall endorse on the plans and specifications the name of the owner of such patent right or the name of the party entitled to receive royalties therefor, and the amount of royalties received by the owner or party entitled thereto; and the board may accept the lowest responsible bid and award the contract accordingly or reject any and all bids submitted for such work. Upon the rejection of any bid or bids by the board, it shall have the power and authority to purchase the necessary bridge material and employ the necessary labor to construct and repair bridges to be built by the county within one year; the purpose being that the county board shall be vested with power and authority to purchase the necessary material and employ the necessary labor, to construct and repair the bridges of the county within one year; Provided, however, nothing herein contained shall prevent any person or corporation from submitting to the Director-State Engineer plans and specifications for his consideration.



39-819 Bridge construction contracts; plans and specifications; uniformity required; contents; inspection of work by Director-State Engineer.

The county board shall not let or enter into any contract or contracts for the erection of any bridge, the estimated cost of which bridge shall exceed the sum of five hundred dollars, except upon uniform plans and specifications and bidding blanks prepared by the Director-State Engineer, or such other officers who may have charge of such matters in this state, which plans shall be drawn to scale and shall show the outline of the bridge or bridges as it or they will appear when completed. The plans and specifications shall also show at least one cross-sectional view of each. They shall show the name, number, size, grade, dimensions, mixture or other quality of all work and material to be used in the construction of the bridge or bridges. It shall be the duty of the Director-State Engineer or such other officer who may have charge of such matters in this state, to inspect and check the completed work when called upon so to do by the county board, or by the written request of five resident freeholders of the county.



39-820 Bridge and culvert construction contracts; separate bids required on each type; yearly contracts; letting; conditions.

All bidders for the erection and repair of bridges and approaches thereto and for the building of culverts and improvements on roads, when the cost of such erection, repair, building, or improvement shall exceed one hundred dollars, shall be required to bid separately on each different kind and class of bridge with approaches thereto and on each culvert or improvement on roads. The lowest and best bidder on each kind or class of bridges, culverts, or improvements shall be awarded a contract for the same or all bids on the same shall be rejected. The term bridge shall be understood to include both superstructure, substructure, and approaches as herein defined. All bridges constructed entirely of wood shall be considered as constituting a single class, and each different length or style of metal or combination bridge shall constitute a separate class. The county board shall award the contract for building all the same kind and class of bridges, approaches, and culverts that may be required during the year to the lowest and best bidder on such bridges, approaches, and culverts, the object of this section being to give the county board full power to disregard blanket or collective bids. The lowest and best bidder shall enter into a bond with good and sufficient surety or furnish an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska in accordance with the provisions of section 39-825.



39-821 Bridge and culvert construction contracts; plans, specifications, and estimates; preparation; approval; printed copies furnished to counties.

The Director-State Engineer, or such other officer who may have charge of such matters in this state, shall prepare plans, specifications, and estimates of the cost of construction, which shall be uniform throughout the state, and strain sheets and estimates of cost of all such standard pattern bridges, the estimated cost of which will exceed five hundred dollars each, as are best adapted to the requirements of the several counties; Provided, such plans, specifications, and estimates shall be based upon proper and sufficient data which shall be furnished to the secretary of the county board; and the Director-State Engineer shall supply the several counties with the number of prints of plans and strain sheets and printed copies of specifications, ordered by said counties, free of charge, and he shall retain all drawings in his office to be turned over to his successor.



39-822 Bridge and culvert construction contracts; plans, specifications, and estimates furnished to bidders; statement of construction done.

The county board shall keep in the office of the county clerk of the county a sufficient supply of the prints of the plans and the printed copies of the specifications and estimates of the cost of construction mentioned in section 39-821, to be furnished by the Director-State Engineer for distribution to prospective bidders and taxpayers of the county. No contract shall be entered into under the provisions of sections 39-810 to 39-826 for the construction or erection of any bridge or bridges unless, for the period of thirty days immediately preceding the time of entering into such contract, there shall have been available for distribution by the county clerk such plans and specifications. The county boards of the several counties shall prepare and transmit to the Department of Transportation a statement accompanied by the plans and specifications, showing the cost of all bridges built in their counties under the provisions of such sections, and state therein whether they were built under a contract or by the county.



39-823 Bridge and culvert construction; plans and specifications; duplicate copies; filing with county clerk.

The county board shall also file duplicate copies of all plans and specifications adopted by them under the provisions of sections 39-810 to 39-826, in the office of the county clerk, who shall keep the same with the records of his office, to be turned over to his successor in office.



39-824 Bridge construction; cost; limitation on expenditures.

Bridges shall not be built if the aggregate cost thereof shall exceed a sum greater than the amount of money on hand in the bridge fund derived from the levy of previous years, plus eighty-five percent of the levy of the current year, together with the amount of money in the district road fund in the district where such work is to be performed.

Provision that county boards may levy special tax to pay indebtedness arising under certain bridge contracts is mandatory, but not in excess of limit of levy for county purposes. State ex rel. Millsap v. Stoddard, 108 Neb. 712, 189 N.W. 299 (1922); Beadle v. Sanders, 104 Neb. 427, 177 N.W. 789 (1920).

Bridge construction in anticipation of levy is valid and a culvert is a bridge within meaning of proviso. Central Bridge & Constr. Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).



39-825 Bridge construction; contract; bond or other surety.

(1) Except as provided in subsection (2) of this section, every bidder, before entering on work pursuant to contract, shall give bond to the county with at least two good and sufficient sureties, who shall be residents of the state, and one of whom shall be a resident of the county, in any sum not less than one thousand dollars, and in such additional amount as the county board may require, which bond shall be approved by the county board and shall be conditioned for the faithful execution of the contract. The county board may accept or may require a surety bond in like amount and conditioned the same as the personal bond prescribed in this section.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, the bidder shall furnish the county with an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in an amount determined by the county board, conditioned for the faithful performance of such contract.



39-826 Bridges and culverts; emergency repairs.

If any bridge, bridges, approach, approaches, culvert or culverts, may need immediate repairs on account of the same having broken down, or on account of high water, or fire, or if for other cause an emergency shall exist, the county board shall have the power to declare that the public good requires immediate action to prevent inconvenience and damage, and may proceed to enter into a contract under the provisions of sections 39-810 to 39-826 for such bridge, bridges, approach or approaches, culvert or culverts, or may buy material and hire labor and repair any such bridges, approaches or culverts.

Where emergency existed, as shown by record, county board is not required to advertise for bidders. Standard Bridge Co. v. Kearney County, 95 Neb. 744, 146 N.W. 943 (1914).



39-826.01 Proposed bridge or culvert; dam in lieu of; how determined.

The Department of Transportation or the county board shall, prior to the design or construction of a new bridge or culvert in a new or existing highway or road within its jurisdiction, notify in writing, by first-class mail, the natural resources district in which such bridge or culvert will be located. The natural resources district shall, pursuant to section 39-826.02, determine whether it would be beneficial to the district to have a dam constructed in lieu of the proposed bridge or culvert. If the district shall determine that a dam would be more beneficial, the department or the county board and the natural resources district shall jointly determine the feasibility of constructing a dam to support the road in lieu of a bridge or culvert. If the department or the county board and the natural resources district cannot agree regarding the feasibility of a dam, the decision of the department, in the case of the state highway system, or the county board, in the case of the county road system, shall be controlling.



39-826.02 Proposed bridge or culvert; natural resources district; dam; feasibility study.

If a natural resources district shall receive notice of a proposed bridge or culvert pursuant to section 39-826.01, the district shall make a study to determine whether it would be practicable to construct a dam at or near the proposed site which could be used to support a highway or road. In making the study, such district shall consider the benefit which would be derived and the feasibility of such a dam. After it has made its determination, the natural resources district shall notify the Department of Transportation or the county board and shall, if the district favors such a dam, assist in the joint feasibility study and provide any other assistance which may be required.



39-827 Bridges in or near two or more counties; construction and repair; cost; division.

Bridges over streams which divide counties, bridges over streams on roads on county lines, and bridges over streams near county lines, in which both counties are equally interested, shall be built and repaired at the equal expense of such counties.

1. Liability of counties

2. Notice

3. Mandamus to compel repairs

4. Miscellaneous

1. Liability of counties

County is liable for one-half of cost of bridge entirely washed away, including approaches, grading, etc., essential to proper construction, although previously notified only that repairing was necessary. Keya Paha County v. Brown County, 99 Neb. 305, 156 N.W. 507 (1916); Brown County v. Keya Paha County, 88 Neb. 117, 129 N.W. 250 (1910).

Liability of counties, separated by stream, in absence of contract, is fixed by statute existing at time of repairs. Buffalo County v. Kearney County, 95 Neb. 439, 145 N.W. 985 (1914).

Liability of adjoining counties for repairs depends upon statute in force when repairs are made and liability incurred. Buffalo County v. Hull, 93 Neb. 586, 141 N.W. 154 (1913).

A county may be required to contribute toward the repair of a bridge abutting in such county although it is located mainly within the territorial jurisdiction of an adjoining county. Dodge County v. Saunders County, 70 Neb. 442, 97 N.W. 617 (1903).

One county cannot build or repair bridge and enforce contribution from another, in the absence of special agreement to build, or refusal to enter into contract for repairs. Saline County v. Gage County, 66 Neb. 839, 92 N.W. 1050 (1902), 97 N.W. 583 (1903).

2. Notice

Notice to repair does not fix liability for building new bridge. Colfax County v. Butler County, 83 Neb. 803, 120 N.W. 444 (1909).

Notice must be specific. Buffalo County v. Kearney County, 83 Neb. 550, 120 N.W. 171 (1909); Dodge County v. Saunders County, 77 Neb. 787, 110 N.W. 756 (1906).

3. Mandamus to compel repairs

Where there are not sufficient funds to repair all bridges, court will not by mandamus control discretion of county board to determine what bridges will be repaired. State ex rel. Ellis v. Switzer, 79 Neb. 78, 112 N.W. 297 (1907).

Mandamus does not lie unless notice was given to other county. State ex rel. Sumption v. Smith, 77 Neb. 1, 108 N.W. 173 (1906).

Mandamus lies to compel board to contribute to repairs of county bridge when notice is given according to law. Iske v. State, 72 Neb. 278, 100 N.W. 315 (1904).

4. Miscellaneous

Word stream is used in general sense, and applies to rivers and smaller running watercourses. Dawson County v. Phelps County, 94 Neb. 112, 142 N.W. 697 (1916).

Needful repairs does not include new steel repairs. Platte County v. Butler County, 91 Neb. 132, 135 N.W. 439 (1912).

A stream, as used in this section, includes rivers and smaller courses of running water. Dodge County v. Saunders County, 70 Neb. 451, 100 N.W. 934 (1903).



39-828 Bridges in or near two or more counties; joint contracts for construction or repair; failure of county to join; separate maintenance of bridges.

For the purpose of building or keeping in repair such bridge or bridges, it shall be lawful for the county boards of such adjoining counties to enter into joint contracts. Such contracts may be enforced in law or equity against them jointly, the same as if entered into by individuals, and they may be proceeded against jointly, by any parties interested in such bridge or bridges, for any neglect of duty in reference to such bridge or bridges or for any damages growing out of such neglect. If either of such counties shall refuse to enter into contracts to carry out the provisions of this section for the repair of any such bridge or bridges, it shall be lawful for the other said counties to enter into such contract for all needful repairs and recover by suit from the county so in default such proportion of the cost of making such repairs as it ought to pay, not exceeding one-half of the full amount so expended. Whenever two or more counties have entered into a joint contract whereby one county assumes the responsibility for the separate maintenance and repair of the bridges upon specified portions of public roads upon or across county lines, it shall be the duty of the county agreeing to maintain and keep in repair any such bridge to promptly erect and maintain adequate barriers to prevent accidents, whenever the condition of any such bridge or the approaches thereto is dangerous to public travel, and to diligently proceed with the repair thereof. The performance of such duty by a county agreeing to maintain and keep in repair such bridge may be enforced by mandamus by any other county or counties which are parties to the contract.

One county cannot compel another to contribute to cost of state aid bridge over boundary line stream between counties unless statutory notice has been given to other county. Buffalo County v. Phelps County, 129 Neb. 268, 261 N.W. 360 (1935).

County board has power to ratify contract made on its behalf by a member, and to authorize the member to execute it. Standard Bridge Co. v. Kearney County, 95 Neb. 455, 145 N.W. 986 (1914).

Approaches are part of the bridge. Brown County v. Keya Paha County, 88 Neb. 117, 129 N.W. 250 (1910).

County cannot collect one-half of cost for new bridge under notice to repair. Colfax County v. Butler County, 83 Neb. 803, 120 N.W. 444 (1909).

The words recovery by suit include a suit instituted by an appeal from the disallowance of a claim by a county board. Cass County v. Sarpy County, 83 Neb. 435, 119 N.W. 685 (1909).

It is duty of board, when notified, to join in contract. Iske v. State, 72 Neb. 278, 100 N.W. 315 (1904).

Taxpayer cannot defeat contract by appeal. Saline County v. Gage County, 66 Neb. 839, 92 N.W. 1050 (1902), 97 N.W. 583 (1903).

County repairing must proceed according to law. Cass County v. Sarpy County, 66 Neb. 473, 92 N.W. 635 (1902), 97 N.W. 352 (1903).

Counties are both bound, even in absence of contract to repair, if proper notice is given. Cass County v. Sarpy County, 63 Neb. 813, 89 N.W. 291 (1902).



39-829 Bridges in or near two or more counties; joint contracts; enforcement; procedure.

If the county board of either of such counties, after reasonable notice in writing from the county board of any other such county, shall neglect or refuse to build or repair any such bridge, when any contract or agreement has been made in regard to the same, it shall be lawful for the board so giving notice to build or repair the same, and to recover, by suit, one-half, or such amount as shall have been agreed upon, of the expense of so building or repairing such bridge, with cost of suit and interest from the time of the completion thereof, from the county so neglecting or refusing.

In order to recover part of cost of bridge over a stream that forms boundary between counties, notice must be given of intention to construct. Buffalo County v. Phelps County, 129 Neb. 268, 261 N.W. 360 (1935).



39-830 Bridges in or near two or more counties; joint contracts; judgment; board members individually liable, when.

Any judgment so recovered against the county board of either of such counties shall be a charge on such county, unless the jury shall in their verdict certify that the neglect or refusal of such board was willful or malicious, in which case only the members of such board shall be personally liable for such judgment; and the same may be enforced against them in their personal and individual capacity, and upon their official bonds.



39-831 Defective bridge; notice to county board.

Whenever any highway or bridge in any county shall be out of repair, or unsafe for travel, any three citizens or taxpayers of the state may notify the member of the county board of the district within which such road or bridge is situated, in writing, setting forth a description of the road or bridge and the defects therein.

Repairs contemplated by this section are such as may be made at once and without considerable cost. State ex rel. Heil v. Jakubowski, 151 Neb. 471, 38 N.W.2d 26 (1949).



39-832 Defective bridge; repairs; when made.

It shall then be the duty of such member of the county board, within twenty-four hours after service of such notice, to commence to make suitable repairs to such highway or bridge, and to place it in a safe condition for travel.

Mandamus will not lie to compel rebuilding of bridge when funds are exhausted. State ex rel. Heil v. Jakubowski, 151 Neb. 471, 38 N.W.2d 26 (1949).

Duty may be enforced by mandamus. State ex rel. Enerson v. County Commissioners of Boone County, 102 Neb. 199, 166 N.W. 554 (1918).

Party crossing bridge on public road, without notice of its dangerous condition, has right to assume that it is safe for people of various occupations of locality. Kovarik v. Saline County, 86 Neb. 440, 125 N.W. 1082 (1910).

This section refers to such repairs as can be made immediately. State ex rel. Sumption v. Smith, 77 Neb. 1, 108 N.W. 173 (1906).

Precinct bridge becomes part of public road and county must repair on notice. State ex rel. Pankonin v. County Commissioners of Cass, 58 Neb. 244, 78 N.W. 494 (1899); Dutton v. State ex rel. Pankonin, 42 Neb. 804, 60 N.W. 1042 (1894).

County is liable even without notice of unsafe condition of bridge. Raasch v. Dodge County, 43 Neb. 508, 61 N.W. 725 (1895).



39-833 Defective bridge on county or township line; notice; procedure.

If the road or bridge shall be on the line between two counties, then the members of the county boards of the respective districts, within which such road or bridge is located, of the respective counties, shall be served with such notice, or if it be on the line between two townships, in counties under township organization, then the supervisors of both townships in which the road or bridge is situated shall be notified in like manner.

Where mandamus is brought to compel building of county line bridge, notice must be given to both counties and both joined in action. State ex rel. Sumption v. Smith, 77 Neb. 1, 108 N.W. 173 (1906).



39-834 Transferred to section 23-2410.



39-835 Boundary bridge; construction bonds authorized.

Any county, township, precinct, city or village in the State of Nebraska may issue bonds to construct or to aid in the construction of a highway bridge across any boundary river of the state.

County may issue bonds to construct or aid in the construction of a highway wagon bridge across a boundary stream. Ahern v. Richardson County, 127 Neb. 659, 256 N.W. 515 (1934).



39-836 Boundary bridge; bonds; election; limitation on amount.

The question of issuing bonds shall first be submitted to the qualified electors of the county, township, precinct, city, or village either at a special election called for that purpose or at a general election as provided in sections 39-837 to 39-841. If a majority of the votes cast at such election are in favor of the proposition to issue bonds, then such county, township, precinct, city, or village, as the case may be, shall issue its bonds in such amounts as specified in the notices of election, not exceeding three and five-tenths percent of the taxable valuation of such county, township, precinct, city, or village as shown by the last assessment prior to the vote authorizing the issuance of such bonds.

Power of county to issue bonds is purely statutory and must be exercised in manner prescribed. Ahern v. Richardson County, 127 Neb. 659, 256 N.W. 515 (1934).



39-837 Boundary bridge; bonds; petition for special election; bond for expenses.

Whenever a petition, setting forth the amount of bonds asked to be voted, when the same shall become due, the rate of interest the bonds shall bear, whether payable annually or semiannually, and if to aid in the construction of a bridge, the name of the person, firm or corporation to whom the bonds are to be donated, the amount of work to be done on such bridge before the bonds shall be delivered, and signed by not less than twenty freeholders of the county, township, precinct, city or village, which is to issue the bonds, shall be presented to the county board of the county which is to issue the bonds, or the county in which is located the township or precinct which is to issue the bonds, or the city council of the city which is to issue the bonds, or to the trustees of the village which is to issue the bonds, the county board, the city council or the village trustees shall, upon the petitioners' giving bond, to be approved by them, conditioned for the payment of the expenses of a special election in the event the proposition to be submitted shall not receive the requisite number of votes for its adoption, give notice and call a special election in the county, township, precinct, city or village.



39-838 Boundary bridge; bonds; special election; notice; conduct.

The notice required by section 39-837 shall contain the conditions upon which bonds are to be issued and which are required by section 39-837 to be set forth in the petition, and shall be published for at least thirty days prior to such election in some newspaper published in such county, township, precinct, city or village, if any newspaper is published therein; and if no newspaper is published therein, such notice shall be published by posting notice at the courthouse door in the county and in every voting precinct in the county. In case of a township, precinct, city or village election, such notice, where there is no newspaper published therein, shall be published by posting the notice in at least four public places in each township, precinct, city or village for at least thirty days next preceding the day of holding such election. The election in all other respects shall be governed by and conform to the laws regulating general elections.



39-839 Boundary bridge; bonds; submission at general election.

Upon request of the petitioners mentioned in section 39-837, the proposition to issue bonds may be submitted at the next general election after the presentation of the petition, upon giving notice as provided by section 39-838, in which case the petitioners shall not be required to execute any bond for the payment of the expenses of the election as provided by section 39-837.



39-840 Boundary bridge; bonds; election; form of ballot.

At any election held pursuant to section 39-838 or 39-839, the ballot used shall be substantially in the following form:



39-841 Boundary bridge; bonds; election result recorded; issuance; delivery.

If at any election held pursuant to section 39-838 or 39-839 the proposition to issue bonds receives the requisite number of votes for its adoption as provided in section 39-836, the county board, city council, or board of village trustees shall cause the petition, the notice of election, and the result of the vote to be recorded in the proper records of the county, city, or village. Thereupon such bonds shall be prepared and issued in accordance with the petition and notice of election and shall be signed and executed by the officers by law authorized to sign and execute bonds issued by a county, township, precinct, or village. The bonds when issued by the county board of any county shall be registered in the office of the county clerk of such county; and when issued by a city or village, they shall be registered in the office of the clerk of such city or village. After being so registered, the bonds shall be delivered to the person, firm, or corporation named in the petition upon their compliance with the terms and conditions upon which the bonds were voted.



39-842 Boundary bridge; bonds; annual tax levy; sinking fund.

The proper officers charged with the duty of levying taxes for the county, township, precinct, city or village voting such bonds shall, each year, until the bonds voted under the authority of sections 39-835 to 39-841 are paid, levy upon the taxable property in the county, township, precinct, city or village issuing the bonds, a tax sufficient to pay the interest on such bonds as they mature, and to provide for a sinking fund for the redemption of the bonds at their maturity.



39-842.01 Boundary bridge; consent for purchase, operation, and maintenance; counties, cities, and towns of an adjoining state; not exempt from taxation.

Consent of the State of Nebraska is hereby given to counties, cities and towns of any adjoining state to purchase, operate and maintain bridges extending across a stream which, at the point of crossing, is on a boundary line of the State of Nebraska, and a right-of-way to give access to such bridge from the highway system of this state; Provided, that the consent herein granted shall not be construed to exempt any property acquired hereunder from taxation.



39-843 Repealed. Laws 1947, c. 179, § 6.



39-844 Repealed. Laws 1947, c. 179, § 6.



39-845 Repealed. Laws 1947, c. 179, § 6.



39-845.01 Repealed. Laws 1959, c. 175, § 34.



39-845.02 Repealed. Laws 1959, c. 175, § 34.



39-845.03 Repealed. Laws 1959, c. 175, § 34.



39-845.04 Repealed. Laws 1959, c. 175, § 34.



39-846 State Aid Bridge Fund; created; use; investment.

In order to expedite the replacement of deficient bridges, the State Aid Bridge Fund is hereby created to provide assistance to counties for replacement of bridges. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

Right of contribution from state for portion of cost of bridge was limited by appropriation for state aid bridge fund. Scotts Bluff County v. State, 133 Neb. 508, 276 N.W. 185 (1937).

One county cannot compel another to contribute to cost of state aid bridge over boundary line stream between the two counties unless notice has been given to other county of intention to build bridge and opportunity given to participate in its construction. Buffalo County v. Phelps County, 129 Neb. 268, 261 N.W. 360 (1935).



39-847 State aid for bridges; application for replacement; costs; priorities; plans and specifications; contracts; maintenance.

(1) Any county board may apply, in writing, to the Department of Transportation for state aid in the replacement of any bridge under the jurisdiction of such board. The application shall contain a description of the bridge, with a preliminary estimate of the cost of replacement thereof, and a certified copy of the resolution of such board, pledging such county to furnish fifty percent of the cost of replacement of such bridge. The county's share of replacement cost may be from any source except the State Aid Bridge Fund, except that where there is any bridge which is the responsibility of two counties, either county may make application to the department and, if the application is approved by the department, such county and the department may replace such bridge and recover, by suit, one-half of the county's cost of such bridge from the county failing or refusing to join in such application. All requests for bridge replacement under sections 39-846 to 39-847.01 shall be forwarded by the department to the Board of Public Roads Classifications and Standards. Such board shall establish priorities for bridge replacement based on critical needs. The board shall, in June and December of each year, consider such applications and establish priorities for a period of time consistent with sections 39-2115 to 39-2119. The board shall return the applications to the department with the established priorities.

(2) The plans and specifications for each bridge shall be furnished by the department and replacement shall be under the supervision of the department and the county board.

(3) Any contract for the replacement of any such bridge shall be made by the department consistent with procedures for contracts for state highways and federal-aid secondary roads.

(4) After the replacement of any such bridge and the acceptance thereof by the department, any county having jurisdiction over it shall have sole responsibility for maintenance.

Levy under this section was not authorized. State ex rel. Heil v. Jakubowski, 151 Neb. 471, 38 N.W.2d 26 (1949).

Every contract is made with reference to and subject to existing laws, and no right of contribution can exist based on nonperformance by the state of a contract which it was prohibited from making. Scotts Bluff County v. State, 133 Neb. 508, 276 N.W. 185 (1937).

State and county are jointly and severally liable for damages caused by construction of bridge as joint enterprise. Nine Mile Irr. Dist. v. State, 118 Neb. 522, 225 N.W. 679 (1929).



39-847.01 State Aid Bridge Fund; State Treasurer; transfer funds to.

The State Treasurer shall transfer monthly thirty-two thousand dollars from the share of the Department of Transportation of the Highway Trust Fund and thirty-two thousand dollars from the counties' share of the Highway Trust Fund which is allocated to bridges to the State Aid Bridge Fund.



39-848 Repealed. Laws 1976, LB 724, § 11.



39-849 Repealed. Laws 1976, LB 724, § 11.



39-850 Repealed. Laws 1976, LB 724, § 11.



39-851 Repealed. Laws 1976, LB 724, § 11.



39-852 Repealed. Laws 1976, LB 724, § 11.



39-853 Repealed. Laws 1973, LB 87, § 4.



39-854 Repealed. Laws 1976, LB 724, § 11.



39-855 County, defined; interstate bridge across boundary stream; authority to build.

Whenever used in sections 39-855 to 39-876, the word county or counties shall be construed to include municipal corporations as well and to include any commission or authority which may be established in any county or counties; and whenever the governing body of any county is specifically directed or empowered to perform a given act or function it shall be deemed a grant or direction for the corresponding governing body of a city or village, or any commission or authority which may be established within any county or counties, as the case may be, to do likewise. Any county in the State of Nebraska may build or construct or aid in the construction or complete construction of any highway, wagon, vehicle or automobile bridge within the State of Nebraska and any adjoining state across any river, navigable or nonnavigable stream, forming a boundary line between any county within the State of Nebraska and any other state of the United States.

Purchase by counties of interstate bridges already built is authorized. Hansen v. Dakota County, 135 Neb. 582, 283 N.W. 217 (1939).

Power of county to issue bonds is purely statutory and must be exercised in manner prescribed by statute. Ahern v. Richardson County, 127 Neb. 659, 256 N.W. 515 (1934).



39-856 Interstate county bridges; revenue bonds; issuance; tolls; disbursement; federal aid; powers of county.

Any county in the State of Nebraska may issue revenue bonds to construct or to aid in the construction, or complete the construction of any highway, wagon, vehicle, or automobile bridge within the State of Nebraska and any adjoining state across any river, navigable or nonnavigable stream, forming a boundary line between any county within the State of Nebraska and any other state of the United States, which revenue bonds shall be payable solely from the revenue and funds from such bridge and as to which, as shall be recited therein, the county shall incur no indebtedness of any kind or nature, and to support which the county shall not pledge its credit nor its taxing power nor any part thereof. As a part of the cost of any such bridge, the county may include (1) the costs of any river structures approved by the special engineer for the project and with the approval of any required state or federal agency having jurisdiction thereof, and (2) the costs of, or assist in the payment of the costs of, any approach structures or roads not over ten miles from the actual bridge structure. Any such county may levy, collect, and distribute tolls and use the same in payment of the principal and interest on such revenue bonds and for the maintenance, repair, and operation of any such bridge. It may accept gifts and grants of money from the United States Government or any corporation or agency created, designed, or established by the United States, and may enter into contracts with the United States or such corporations or agencies, and do everything necessary thereto, and to construct or aid in the construction or to complete the construction of any such bridge or bridges.



39-857 Interstate county bridges; franchise previously acquired; validation.

If any such county, prior to May 21, 1935, has acquired, purchased or received an assignment by gift or otherwise of a franchise or authority of the United States Government to build any highway, wagon, vehicle or automobile bridge within the State of Nebraska and any adjoining state, across any river, navigable or nonnavigable stream, forming a boundary line between any county within the State of Nebraska and any other state of the United States, if in every other way regular in form, the same shall be and is hereby declared legal and valid and binding on the county, and of the same force and effect as if authority had been theretofore directly conferred on the county.



39-858 Interstate county bridges; permit previously acquired; validation.

If any such county prior to May 21, 1935, has acquired, purchased, or received an assignment by gift or otherwise, a permit issued and granted by the United States Government or any corporation or agency created, designated, or established by the United States Government to construct any highway, wagon, vehicle or automobile bridge within the State of Nebraska, and any adjoining state, across any river, navigable or nonnavigable stream, forming a boundary line between any county within the State of Nebraska and any other state of the United States, if in every other way regular in form, same shall be and hereby is declared legal and binding on the county, and of the same force and effect as if such permit had been theretofore directly granted by the United States Government to such county upon its application.



39-859 Interstate county bridges; property previously acquired; validation.

If any such county prior to May 21, 1935, has acquired, purchased, or received an assignment by gift or otherwise, any existing highway, wagon, vehicle or automobile bridge or viaduct including approaches and avenues, rights-of-way or easements, or avenues to approaches, necessary real and personal property incident thereto, special privileges and leases in connection with construction of any bridges within the State of Nebraska and any adjoining state and across any river, navigable or nonnavigable stream, forming a boundary line between any county within the State of Nebraska and any other state of the United States, if in every other way regular in form, the same shall be and is hereby declared legal and valid and the property of the county and of the same force and effect as if such property had been theretofore directly acquired by the county.



39-860 Interstate county bridges; revenue bonds; interest; issuance; terms; form.

Any county in the State of Nebraska is authorized to provide funds for the purposes of section 39-856 and for the purpose of providing interest on such bonds during construction, and for a period not to exceed two years after completion of any bridge, by the issuance of revenue bonds of such counties, the principal and interest of which shall be payable solely from the special funds herein provided for, and as to which, as shall be recited therein, the county shall not incur any indebtedness of any kind or nature, and the county shall not pledge its credit, its taxing power, or any part thereof to support or pay the same. Such revenue bonds shall bear interest payable semiannually, shall mature in not more than forty years from their date or dates, and may be redeemable at the option of the county as provided by law. The governing body of the county shall provide the form of such bonds, including coupons to be attached thereto to evidence interest payments. The bonds shall be signed by the chairman of the board of county commissioners of the county, and countersigned and registered by the county clerk under the seal of the county. The coupons shall bear the facsimile signatures of the chairman and county clerk. Such governing body shall fix the denomination or denominations of such bonds and the place of the payment of the principal and interest thereon, which may be at the office of the county treasurer or any bank or trust company in the State of Nebraska or in New York City, New York.



39-861 Interstate county bridges; revenue bonds; negotiability; tax exempt; legal investments and security.

All bonds authorized by section 39-860 shall be and shall have and are declared to have all the qualities and incidents of negotiable instruments under the provisions of article 3, Uniform Commercial Code, without, however, constituting the revenue bonds, herein authorized, an indebtedness of the county issuing the same. Such bonds shall be exempt from all taxation, state and municipal. Such bonds shall be legal investments of banks, savings banks, and trust companies, of trustees and of the trustees of the sinking fund of municipalities and counties, and shall be acceptable as security for the deposit of public money in the same manner and to the same extent as any other negotiable bonds of any county of the State of Nebraska.



39-862 Interstate county bridges; revenue bonds; registration; sale; proceeds; deposit; disbursement.

The governing body of the county may provide for the registration of such bonds in the name of the owner as to the principal alone or as to both principal and interest. Such bonds must be sold in such a manner as the governing body of the county may determine to be for the best interests of the county, taking into consideration the financial responsibility of the purchaser and the terms and conditions of the purchase, and the availability of the proceeds of the bonds when required for payment of the costs. The proceeds of such bonds shall be deposited with such depositories as the governing body of the county shall approve, shall be secured in such manner and to such extent as the governing body of the county shall require, and shall be used solely for the payment of the costs of the bridge and costs incident thereto.



39-863 Interstate county bridges; revenue bonds; retirement; cancellation; temporary bonds.

The governing body of the county shall have the right to purchase for retirement and cancellation any of such bonds that may be outstanding at the market price, but not exceeding one hundred five and accrued interest, nor exceeding the price, if any, at which the same shall in the same year be redeemable. All bonds redeemed or purchased out of the funds provided by the sale of bridge bonds, shall forthwith be canceled and shall not again be issued. Prior to the preparation of definitive bonds, the governing body of the county may under like restrictions issue temporary bonds with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



39-864 Interstate county bridges; revenue bonds; trust agreement authorized; terms.

The governing body of the county may enter into an agreement with any competent bank or trust company as trustee for the holders of such bonds, setting forth the duties of the county in respect to the construction, maintenance and operation, and insurance of any such bridge, the conservation and application of all funds, the insurance of money on hand or on deposit, the rights and remedies of the trustee and the holders of such bonds, and restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds of corporations. The trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the trustee and approval by the original bond purchasers of the appointment of consulting engineers and of the security given by the bridge contractors and by any bank or trust company in which the proceeds of bonds or bridge tolls shall be deposited, and may provide that no contract for construction or purchase shall be made without the approval of the consulting engineers. The trust agreement may further contain provisions and covenants that all or any deposited money shall be secured as may be therein provided, by surety company bonds or otherwise, except as therein provided, or shall be regulated as therein provided, and that insurance upon the bridge and all property connected therewith, and also use and occupancy insurance, shall be carried to the extent and under the conditions therein provided.



39-865 Interstate county bridges; revenue bonds; election; when dispensed with.

No election and no vote of electors shall be required upon the question of acquiring or constructing any bridges or issuing revenue bonds as authorized by section 39-860, for the acquisition or construction of any bridge, if the governing body of the county shall determine by vote of a majority of its members to dispense with such election or vote of electors as to such question.



39-866 Interstate county bridges; revenue bonds; mortgage security authorized.

The bonds authorized by section 39-860 may, at the option of the governing body of such county, be supported by mortgage or by deed of trust covering such bridge or bridges.



39-867 Interstate county bridges; revenue refunding bonds authorized; limitations; conditions.

The governing body of any county is authorized to provide by resolution for the issuance of bridge revenue refunding bonds of such county for the purpose of refunding any bridge revenue bonds or any other indebtedness of said bridge of the county which were issued before April 22, 1941, or may be issued under the provisions of sections 39-860 to 39-866, and amendments thereto, and may be outstanding. The issuance of such bridge revenue refunding bonds, the maturities, and other details thereof, the rights of the holders thereof, and the duties of the county in respect to the same, shall be governed by the provisions of said sections, insofar as the same may be applicable, and by the following provisions: (1) That no bridge revenue refunding bonds shall be delivered in an amount exceeding the amount necessary to provide funds sufficient for refunding the principal amount of outstanding bridge revenue bonds and accrued interest thereon, together with an amount required to produce the sum necessary to provide the redemption premium on any outstanding bonds to be refunded and any expenses incidental thereto; and (2) the rates of tolls, to be charged for the use of the bridge or bridges acquired from the proceeds of the bridge revenue bonds to be refunded, shall be so fixed and adjusted as to provide a fund sufficient to pay the interest on and the principal of such bridge revenue refunding bonds as the same shall become due, and to provide an additional fund to pay the cost of maintaining, repairing, and operating such bridge or bridges. Any such tolls shall be continued until such bridge revenue refunding bonds and the interest thereon shall be paid, or provision made for their payment.



39-868 Bridge commission; creation; general powers.

Through the exercise of the powers conferred by sections 39-855 to 39-872, the governing body of any county, city, or village may by resolution create a bridge commission. Upon the passage of such resolution, the governing body of such county shall appoint three, four, or five persons who shall constitute the bridge commission of such county. The bridge commission shall be a public body corporate and politic and a political subdivision of the State of Nebraska. The bridge commission shall have the power to contract, to sue and be sued, and to adopt a seal and alter the same at pleasure, but shall not have power to pledge the credit or taxing power of the county.



39-869 Bridge commission; members; term of office; qualification; oath; officers; expenses; compensation.

(1) The bridge commission shall consist of not less than three nor more than five persons of well-known and successful business qualifications. The commissioners shall immediately enter upon their duties, and three of the commissioners shall hold office until the expiration of two, four, and six years, respectively, from the date or dates of their appointments. If more than three commissioners are appointed, the fourth commissioner shall hold office until the expiration of four years from the date of his or her appointment, and the fifth commissioner, if any, shall hold office until the expiration of six years from the date of his or her appointment. The term of each commissioner shall be designated by the governing body of the county. Except for the initial appointees, commissioners shall be appointed for terms of six years. Any person appointed to fill a vacancy shall serve only for the unexpired term. Before entering upon their duties, the commissioners shall take, subscribe, and file an oath of office as required by law.

(2) Such bridge commission shall elect a chairperson and vice-chairperson from its members and a secretary-treasurer who need not be a member of such commission. Each member of the commission shall serve without compensation but shall be paid his or her actual expenses while engaged in performing the duties of such office, with mileage to be computed at the rate provided in section 81-1176, and fees on a per diem basis which shall not exceed thirty-five dollars a day for each meeting attended on the specific call of the chairperson, except that they shall not be paid for more than three meetings per month. The commission shall fix the compensation of the secretary-treasurer in its discretion, but if the secretary-treasurer is a member of the commission, he or she shall receive compensation as secretary-treasurer and shall not receive his or her per diem compensation for attending meetings.



39-870 Bridge commission; powers; bylaws; regulations; assistants; compensation; records.

The commission shall have power to establish bylaws, rules and regulations for its own government, and to make and enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers under sections 39-868 to 39-870. The commission may employ engineering, architectural and construction experts and inspectors, and attorneys, and such other employees as may be necessary in its opinion, and fix their compensation, all of whom shall do such work as the commission shall direct. All salaries and compensation shall be obligations against and paid solely from funds provided under the authority of sections 39-855 to 39-876. The office, records, books and accounts of the bridge commission shall always be maintained in the county which the commission represents. Such commission may be charged by the governing body of the county with the purchase of existing bridges, the construction of new bridges or the operation, maintenance, repair, renewal, reconstruction, replacement, extension or enlargement of existing bridges, or bridges hereafter constructed or purchased.



39-871 Bridge commission; powers granted; how exercised.

Any commission may exercise the powers granted in sections 39-868 to 39-870 in the method provided in sections 39-860 to 39-870, or in any other method, in whole or in part, as provided in said sections.



39-872 County; powers; supplementary.

The powers conferred in sections 39-860 to 39-870 are to be exercised without any restriction or limitation, and these powers are supplementary and additional to powers which have been or may hereafter be conferred upon any county, and are not a limitation to or in any way a restriction upon such county. The powers granted in said sections are in nowise a limitation upon, and the county is specifically authorized to put into effect any right or power which may be necessary for the proper conduct of its authority.



39-873 County; powers; how exercised.

Any power granted to a county in Nebraska by sections 39-855 to 39-876 may be exercised by the county independently or in cooperation with or in aid of similar action by any other county or city in Nebraska, or any county or city in an adjoining state, or in cooperation with the State of Nebraska or any adjoining state or states, or the government of the United States.



39-874 County; powers; vote of electors not required.

In exercising any or all of the powers granted to the county in sections 39-855 to 39-876, the governing body of the county may act, and no vote of the electors of the county shall be required.



39-875 County; acquisition of property in adjoining state.

Any county in Nebraska, in exercising any of the powers granted to any county by sections 39-855 to 39-876, is authorized and empowered to acquire by gift, purchase or otherwise, any real estate or personal property located in an adjoining state, for the purpose of building, constructing or completing the construction of such bridge.



39-876 Invalid contracts not validated.

Nothing in sections 39-855 to 39-875 shall be construed to validate or to attempt to validate any contract which has been held to be invalid by the county.



39-877 Repealed. Laws 1959, c. 175, § 34.



39-878 Repealed. Laws 1959, c. 175, § 34.



39-879 Repealed. Laws 1959, c. 175, § 34.



39-880 Repealed. Laws 1959, c. 175, § 34.



39-881 Repealed. Laws 1959, c. 175, § 34.



39-882 Repealed. Laws 1959, c. 175, § 34.



39-883 Repealed. Laws 1959, c. 175, § 34.



39-884 Repealed. Laws 1959, c. 175, § 34.



39-885 Repealed. Laws 1959, c. 175, § 34.



39-886 Repealed. Laws 1959, c. 175, § 34.



39-887 Repealed. Laws 1959, c. 175, § 34.



39-888 Repealed. Laws 1959, c. 175, § 34.



39-889 Repealed. Laws 1959, c. 175, § 34.



39-890 Repealed. Laws 1959, c. 175, § 34.



39-891 Interstate bridges; declaration of purpose.

Recognizing that obstructions on or near the boundary of the State of Nebraska impede commerce and travel between the State of Nebraska and adjoining states, the Legislature hereby declares that bridges over these obstructions are essential to the general welfare of the State of Nebraska.

Providing bridges over these obstructions and for the safe and efficient operation of such bridges is deemed an urgent problem that is the proper concern of legislative action.

Such bridges, properly planned, designated, and managed, provide a safe passage for highway traffic to and from the state highway system and encourage commerce and travel between the State of Nebraska and adjoining states which increase the social and economic progress and general welfare of the state.

It is recognized that bridges between the State of Nebraska and adjoining states are not and cannot be the sole concern of the State of Nebraska. The nature of such bridges requires that a high degree of cooperation be exercised between the State of Nebraska and adjoining states in all phases of planning, construction, maintenance, and operation if proper benefits are to be realized.

It is also recognized that parties other than the State of Nebraska may wish to erect and control bridges between the State of Nebraska and adjoining states and that the construction, operation, and financing of such bridges have previously been authorized by the Legislature. Such bridges also benefit the State of Nebraska, and it is not the intent of the Legislature to abolish such power previously granted.

To this end, it is the intention of the Legislature to supplement sections 39-1301 to 39-1362 and 39-1393, relating to state highways, in order that the powers and authority of the department relating to the planning, construction, maintenance, acquisition, and operation of interstate bridges upon the state highway system may be clarified within a single act.

Acting under the direction of the Director-State Engineer, the department, with the advice of the State Highway Commission and the consent of the Governor, is given the power to enter into agreements with the United States and adjoining states, subject to the limitations imposed by the Constitution and the provisions of the Interstate Bridge Act of 1959.

The Legislature intends to place a high degree of trust in the hands of those officials whose duty it may be to enter into agreements with adjoining states and the United States for the planning, development, construction, acquisition, operation, maintenance, and protection of interstate bridges.

In order that the persons concerned may understand the limitations and responsibilities for planning, constructing, acquiring, operating, and maintaining interstate bridges upon the state highway system, it is necessary that the responsibilities for such work shall be fixed, but it is intended that the department, acting under the Director-State Engineer, shall have sufficient freedom to enter into agreements with adjoining states regarding any phase of planning, constructing, acquiring, maintaining, and operating interstate bridges upon the state highway system in order that the best interests of the State of Nebraska may always be served. The authority of the department to enter into agreements with adjoining states, as granted in the act, is therefor essential.

The Legislature hereby determines and declares that the provisions of the act are necessary for the preservation of the public peace, health, and safety, for the promotion of the general welfare, and as a contribution to the national defense.



39-892 Interstate bridges; terms, defined.

For purposes of the Interstate Bridge Act of 1959, unless the context otherwise requires:

(1) Approach shall mean that portion of any interstate bridge which allows the highway access to the bridge structure. It shall be measured along the centerline of the highway from the end of the bridge structure to the nearest right-of-way line of the closest street or road where traffic may leave the highway to avoid crossing the bridge, but in no event shall such approach exceed a distance of one mile. The term shall be construed to include all embankments, fills, grades, supports, drainage facilities, and appurtenances necessary therefor;

(2) Appurtenances shall include, but not be limited to, sidewalks, storm sewers, guardrails, handrails, steps, curb or grate inlets, fire plugs, retaining walls, lighting fixtures, and all other items of a similar nature which the department deems necessary for the proper operation of any interstate bridge or for the safety and convenience of the traveling public;

(3) Boundary line bridge shall mean any bridge upon which no toll, fee, or other consideration is charged for passage thereon and which connects the state highway systems of the State of Nebraska and an adjoining state in the same manner as an interstate bridge. Such bridges shall be composed of right-of-way, bridge structure, approaches, and road in the same manner as an interstate bridge but shall be distinguished from an interstate bridge in that no part of such bridge shall be a part of the state highway system, the title to such bridge being vested in a person other than the State of Nebraska, or the State of Nebraska and an adjoining state jointly. Any boundary line bridge purchased or acquired by the department, or the department and an adjoining state jointly, and added to the state highway system shall be deemed an interstate bridge;

(4) Boundary line toll bridge shall mean any boundary line bridge upon which a fee, toll, or other consideration is charged traffic for the use thereof. Any boundary line toll bridge purchased or acquired by the department, or by the department and an adjoining state jointly, and added to the state highway system shall be deemed an interstate bridge;

(5) Bridge structure shall mean the superstructure and substructure of any interstate bridge having a span of not less than twenty feet between undercopings of extreme end abutments, or extreme ends of openings of multiple boxes, when measured along the centerline of the highway thereon, and shall be construed to include the supports therefor and all appurtenances deemed necessary by the department;

(6) Construction shall mean the erection, fabrication, or alteration of the whole or any part of any interstate bridge. For purposes of this subdivision, alteration shall be construed to be the performance of construction by which the form or design of any interstate bridge is changed or modified;

(7) Department shall mean the Department of Transportation;

(8) Emergency shall include, but not be limited to, acts of God, invasion, enemy attack, war, flood, fire, storm, traffic accidents, or other actions of similar nature which usually occur suddenly and cause, or threaten to cause, damage requiring immediate attention;

(9) Expressway shall be defined in the manner provided by section 39-1302;

(10) Freeway shall be defined in the manner provided by section 39-1302;

(11) Highway shall mean a road, street, expressway, or freeway, including the entire area within the right-of-way, which has been designated a part of the state highway system;

(12) Interstate bridge shall mean the right-of-way, approaches, bridge structure, and highway necessary to form a passageway for highway traffic over the boundary line of the State of Nebraska from a point within the State of Nebraska to a point within an adjoining state for the purpose of spanning any obstruction or obstructions which would otherwise hinder the free and safe flow of traffic between such points, such bridge being a part of the state highway system with title vested in the State of Nebraska or in the State of Nebraska and an adjoining state jointly;

(13) Interstate bridge purposes shall include, but not be limited to, the applicable provisions of subdivisions (2)(a) through (l) of section 39-1320;

(14) Maintenance shall mean the act, operation, or continuous process of repair, reconstruction, or preservation of the whole or any part of any interstate bridge for the purpose of keeping it at or near its original standard of usefulness and shall include the performance of traffic services for the safety and convenience of the traveling public. For purposes of this subdivision, reconstruction shall be construed to be the repairing or replacing of any part of any interstate bridge without changing or modifying the form or design of such bridge;

(15) Person shall include bodies politic and corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, and associations;

(16) Right-of-way shall mean land, property, or interest therein, usually in a strip, acquired for or devoted to an interstate bridge;

(17) State highway system shall mean the highways within the State of Nebraska as shown on the map provided for in section 39-1311 and as defined by section 39-1302;

(18) Street shall be defined in the manner provided by section 39-1302;

(19) Title shall mean the evidence of right to property or the right itself; and

(20) Traffic services shall mean the operation of an interstate bridge facility, and the services incidental thereto, to provide for the safe and convenient flow of traffic over such bridge. Such services shall include, but not be limited to, erection of snow fence, snow and ice removal, painting, repairing, and replacing signs, guardrails, traffic signals, lighting standards, pavement stripes and markings, adding conventional traffic control devices, furnishing power for road lighting and traffic control devices, and replacement of parts.



39-893 Act; applicability.

The provisions of the Interstate Bridge Act of 1959 are intended to be cumulative to, and not amendatory of, sections 39-1301 to 39-1362 and 39-1393.



39-894 Interstate bridges; application of sections; restrictions.

The provisions of sections 39-891 to 39-8,122 shall apply to all interstate bridges on the state highway system, including interstate bridges upon the National System of Interstate and Defense Highways built with funds of the United States appropriated in an amount exceeding fifty percent of the cost thereof. The provisions of sections 39-891 to 39-8,122 shall not be applicable to any boundary line bridge or boundary line toll bridge, and shall in no manner affect any law of the State of Nebraska concerning such bridges; Provided, that such bridges may be purchased or acquired by the department in the manner provided by the provisions of sections 39-8,116 to 39-8,118.



39-895 Interstate bridges; agreements with adjoining states and the United States.

All agreements made between the department and an adjoining state under the authority of sections 39-891 to 39-8,122 shall be made by the department in the name of the State of Nebraska, with the advice of the State Highway Commission and the consent of the Governor. Any provision of sections 39-891 to 39-8,122 which authorizes the department to enter into an agreement with an adjoining state shall also be deemed to grant the department the necessary authority to carry out the provisions of any such agreement. In addition:

(1) Any agreement made between the department and an authorized agency, bureau, commission, department, or officer of the states of Colorado, Iowa, Kansas, Missouri, South Dakota, or Wyoming shall be construed to be an agreement with an adjoining state;

(2) Any provision of sections 39-891 to 39-8,122 authorizing agreements between the department and an adjoining state shall be deemed to authorize the inclusion of the United States to the whole or any part of such agreement whenever the department and the adjoining state deem such inclusion either necessary or desirable; and

(3) Any agreement made by the department and an adjoining state with an authorized agency, bureau, commission, department, or officer of the federal government shall be construed to be an agreement with the United States.



39-896 Interstate bridges; funds; how derived; acquisition of property.

(1) The funds necessary to carry out the provisions of sections 39-891 to 39-8,122 shall be derived from the revenue provided to the department by law, from funds of the United States accepted by the department for use pursuant to the provisions of sections 39-891 to 39-8,122, and from gifts or donations made to the department for use pursuant to sections 39-891 to 39-8,122.

(2) The department shall have the power and authority to accept any funds from the United States which are available to the department for use pursuant to the provisions of sections 39-891 to 39-8,122, and the department may enter into such agreements or contracts with the United States as shall be necessary for the acceptance of such funds; Provided, that any such agreement or contract shall not be contrary to the laws of this state.

(3) The department is hereby authorized to acquire, by gift, either temporarily or permanently, lands, real or personal property or any interests therein, or any easements deemed to be necessary or desirable for present or future interstate bridge purposes.



39-897 Interstate bridges; interstate agreements; division of costs.

Except as otherwise provided by sections 39-898 and 39-8,110, any agreement made between the department and an adjoining state pursuant to the provisions of sections 39-891 to 39-8,122 shall provide that all costs incurred under such agreement shall be shared by the department and the adjoining state in proportion to the percentage of the bridge structure which is located, or which will be located, within each state.



39-898 Interstate bridges; location studies; agreements with adjoining states; division of costs.

The department shall have the power and authority to enter into agreements with an adjoining state to determine the location of interstate bridges, or the relocation of any part thereof; Provided, that any such agreement shall provide that the costs incurred by the department and the adjoining state in pursuance of the agreement shall be shared equally by the department and the adjoining state.



39-899 Interstate bridges; design and preliminary engineering studies; agreements with adjoining states.

The department shall have the power and authority to enter into agreements with an adjoining state to accomplish such design and preliminary engineering studies as may be deemed necessary prior to the construction of, or any construction upon, an interstate bridge. Such agreements may provide that such design and preliminary engineering studies may be accomplished by consulting engineers contracted for such purpose, or by any other means deemed suitable by the department and the adjoining state after joint consultation.



39-8,100 Interstate bridges; acquisition of property; responsibilities.

The department and the adjoining state concerned shall be separately responsible within their respective states for the temporary or permanent acquisition of the land, real or personal property, or any easement or interest therein, which may be necessary or desirable for interstate bridge purposes.



39-8,101 Interstate bridges; acquisition and disposal of property; power of department.

The department shall have the power and authority to acquire any land, real or personal property, or any easement or interest therein, which may be necessary or desirable for interstate bridge purposes, and to sell, convey, and dispose of the same, if it shall no longer be needed, in the same manner provided for state highways by subsection (3) of section 39-1320 and sections 39-1321 to 39-1323, 39-1325, and 39-1326; Provided, that the acquisition by the department, through purchase, condemnation, or gift, of any part of any boundary line bridge or boundary line toll bridge, and the land, real or personal property, or any easement or interest therein, necessary thereto, shall be accomplished in the manner provided by sections 39-8,116 to 39-8,118.



39-8,102 Interstate bridges; department; authority to enter upon property; damages.

In addition to the authority granted to the department by section 39-1324, the department shall have the power and authority to enter upon any property for the purpose of conducting location or design and preliminary engineering studies. Such entry shall not be considered as a legal trespass and damages shall not be recoverable upon that account alone. Any actual or demonstrable damages to the premises caused by such entry may be recovered by the property owner in the manner provided by section 39-1324.



39-8,103 Interstate bridges; department; construction and maintenance.

The department shall be responsible for the construction and maintenance of that portion of any interstate bridge located within the State of Nebraska, and shall have the power and authority to enter into agreements with an adjoining state for the joint construction or maintenance of the whole of any such bridge, as authorized by section 39-8,107.



39-8,104 Interstate bridges; method of construction and maintenance.

In the absence of an agreement between the department and an adjoining state to the contrary, the department may accomplish any construction or maintenance upon that portion of any interstate bridge which is located within the State of Nebraska by any of the following methods which, in the opinion of the department, shall be to the best interests of the State of Nebraska in regard to economy, ease of operation, and traffic control: (1) Utilization of its own personnel, material, and equipment; (2) utilization of its own personnel, and rental, lease, or purchase of the necessary equipment and material; (3) letting contracts for such construction or maintenance to any person qualified; or (4) utilization of any combination of such methods; Provided, that all construction or maintenance done by the department which involves the use of funds of both the State of Nebraska and the United States shall be let by contract in the manner provided by the provisions of section 39-8,105.



39-8,105 Interstate bridges; construction and maintenance; contracts; letting; procedure.

All contracts let by the department for construction or maintenance upon any interstate bridge, except contracts for emergency maintenance, whether let pursuant to an agreement between the department and an adjoining state, or otherwise, shall be let in the same manner and under the same conditions provided by sections 39-1348 to 39-1354.



39-8,106 Interstate bridges; construction and maintenance; bidders; bond.

Any agreement made between the department and an adjoining state which authorizes the letting of construction or maintenance contracts by either the department or the adjoining state shall require the person to whom the contract is to be awarded to furnish bond, with good and sufficient sureties approved by the department, in an amount at least equal to the interests of the State of Nebraska in the contract price, conditioned upon the faithful fulfillment of the contract. In the absence of any such agreement between the department and an adjoining state, such bond shall be required of all persons awarded contracts by the department for construction or maintenance to be performed wholly within the State of Nebraska.



39-8,107 Interstate bridges; construction and maintenance; agreements with adjoining states.

The department shall have the power and authority to enter into agreements with an adjoining state respecting the construction or maintenance of the whole or any part of any interstate bridge between the State of Nebraska and the adjoining state. In addition to the provisions required by sections 39-8,106 and 39-8,108, such agreements may make provision for, but shall not be limited to:

(1) The types of construction and maintenance to be performed, including the construction and maintenance of any movable spans, sections, or parts of such bridges, and maintenance of an emergency nature;

(2) The times and places at which such construction or maintenance shall be accomplished;

(3) Whether such construction or maintenance may be contracted to any person, and under what conditions;

(4) Which state shall perform, or let the necessary contracts for, such construction or maintenance; and

(5) The manner and method of accomplishing any reimbursement which shall be necessary between the department and the adjoining state.



39-8,108 Interstate bridges; construction contracts; limitations.

Any agreement made between the department and an adjoining state making provision for the manner and method of construction of interstate bridges shall provide that the department shall not let any contract of construction involving construction within both the State of Nebraska and an adjoining state, nor authorize the adjoining state to let any such contract which will bind the department or the State of Nebraska in any manner, until:

(1) The adjoining state has, by appropriate action through the proper authority, appropriated, allocated, or otherwise provided the necessary funds to pay the costs of that portion of such construction to be accomplished within the adjoining state, and bound itself to use such funds in the payment of such costs; and

(2) The adjoining state has acquired the land, real or personal property, or interest therein, which may be necessary before construction can proceed.



39-8,109 Interstate bridges; department; funds; reimbursement.

The funds available to the department under the provisions of sections 39-891 to 39-8,122 may be used by the department in support of any interstate bridge construction or maintenance agreement; Provided, that such agreement shall contain provisions which insure that the state performing construction or maintenance, or letting construction or maintenance contracts, pursuant to the agreement shall be reimbursed by the nonperforming state in a percentage of the total construction or maintenance costs equal to the proportion of the agreed construction or maintenance area within the nonperforming state.



39-8,110 Interstate bridges; movable spans; agreement; payment.

Whenever any interstate bridge has spans, sections, or parts which are required to be movable by the laws, regulations, or codes of the United States, the department shall have the power and authority to enter into agreements with the adjoining state concerned respecting the operation and maintenance of such spans, sections, or parts. Such agreement may be included as a part of any agreement made for the construction or maintenance of interstate bridges, as provided by section 39-8,107, but the costs for the operation and maintenance of such spans, sections, or parts shall be considered separately from other construction and maintenance costs and shall be shared equally by the department and the adjoining state concerned.



39-8,111 Interstate bridges; closing for construction or maintenance.

The department shall have the power and authority to enter into agreements with the adjoining state concerned to determine the manner in which the whole or any part of any interstate bridge may be closed to traffic for purposes of construction or maintenance. Any such agreement shall determine the party or parties which shall have the authority to close the whole or any part of such bridges, and shall contain provisions not inconsistent with sections 39-891 to 39-8,122. In the absence of such an agreement, the department may close that portion of any interstate bridge located within the State of Nebraska under the authority of section 39-1345.



39-8,112 Interstate bridges; closing; notice.

Before the whole or any part of any interstate bridge shall be closed, either pursuant to an agreement between the department and an adjoining state or otherwise, the party closing such bridge shall notify in writing the proper authorities of the department, the adjoining state, and, as may be necessary, the political or governmental subdivisions of the State of Nebraska and the adjoining state directly concerned, of the intent to close the bridge, the area of the bridge which will be closed, the date and time of such closing, the approximate amount of time such area will be closed, and the route of any detours established; Provided, that such notice shall not be required when the whole or any part of an interstate bridge is closed for emergency maintenance under the authority of section 39-8,115.



39-8,113 Interstate bridges; closing; barricades; detours.

After giving the notice required by section 39-8,112, the party authorized to close the whole or any part of any interstate bridge shall, before closing any part of such bridge, erect suitable barricades and make provision for any necessary detours in the manner provided by sections 39-1345 to 39-1347.



39-8,114 Interstate bridges; closing; barricades; assumption of risk.

The barricades, fences, or other enclosures erected upon any interstate bridge shall serve as notice to the public that the area closed is unsafe for travel and that any person entering such area, without the permission or consent of the party authorized to close such area, shall do so at his own risk.



39-8,115 Interstate bridges; department; emergency maintenance; barricade danger area; contract; bond.

Whenever, in the opinion of the department, an emergency or unusual condition exists requiring immediate attention in order to insure the passage or safe flow of traffic over or upon that portion of any interstate bridge located within the State of Nebraska, the department may close such portion of any such bridge to any or all traffic in order to perform the maintenance necessary thereon. Upon ascertaining the need for emergency maintenance, the department shall mark and post the danger area for the protection of the public and, within twenty-four hours thereafter, shall barricade the danger area and provide any detour necessary in compliance with section 39-8,113. The department may provide any part of the personnel, equipment, and material necessary to perform such emergency maintenance or may contract with any person who, in the opinion of the department, is capable of successfully performing the maintenance necessary; Provided, that the department shall not contract such emergency maintenance to any person incapable of furnishing the department with a bond with good and sufficient sureties approved by the department, in an amount at least equal to the contract price, conditioned upon the faithful fulfillment of the contract. If any agreement between the department and an adjoining state for the maintenance of interstate bridges has made provision for emergency maintenance, as authorized by section 39-8,107, such maintenance and the payment therefor shall be completed in accordance with the agreement.



39-8,116 Interstate bridges; boundary line or boundary line toll bridges; department; power to purchase.

In order that any boundary line bridge or boundary line toll bridge may be added to the highway systems of the State of Nebraska and an adjoining state, the department shall have the power and authority to enter into agreements with an adjoining state to determine the manner and method of purchasing any such bridge, and the land, real or personal property, or any easement or interest necessary thereto, through the joint action of the department and the adjoining state, from the person holding title thereto. Such agreements may provide for any reasonable means of purchase and acceptance of title by the department and the adjoining state not in conflict with the laws of the State of Nebraska and the adjoining state; Provided, that no such agreement shall authorize, nor be construed to authorize, (1) the department to purchase the whole of any boundary line bridge or boundary line toll bridge, and the land, real or personal property, or easement or interest necessary thereto, nor (2) to complete any contract for the purchase of that portion of any such bridge, and the land, real or personal property, or easement or interest necessary thereto, located within the State of Nebraska which is not conditioned in performance upon the adjoining state completing a binding contract for purchase of that portion of such bridge, and the land, real or personal property, or easement or interest necessary thereto, located within the adjoining state with the person holding title thereto.



39-8,117 Interstate bridges; boundary line or boundary line toll bridge; acquisition; agreement with adjoining state; power of eminent domain.

The department shall have the power and authority to enter into agreements with an adjoining state to determine the manner and method of acquiring, through the joint action of the department and the adjoining state, any boundary line bridge or boundary line toll bridge, and the land, real or personal property, or any easement or interest necessary thereto, by condemnation whenever the department and the adjoining state have failed to agree upon terms of purchase for any such bridge, and the land, real or personal property, or any easement or interest necessary thereto, with the person holding title thereto. Any such agreement may be incorporated as a provision of the purchase agreement authorized by section 39-8,116, or may be entered as a distinct and separate agreement between the department and the adjoining state. Such agreements may provide for the acquisition of such bridges, and the land, real or personal property, or easement or interest necessary thereto, by any lawful means of condemnation, and may include provision for, but shall not be limited to, the following:

(1) The election by the department and the adjoining state to institute a single joint proceeding to condemn any boundary line bridge or boundary line toll bridge, and any land, real or personal property, or easement or interest necessary thereto, as an entirety within a proper jurisdiction within either the State of Nebraska or the adjoining state, such proceeding to be conducted subject to the laws and procedure of the selected state and jurisdiction. If such proceeding be instituted within the State of Nebraska, it shall be conducted subject to sections 76-704 to 76-724;

(2) The election by the department and the adjoining state to institute a single joint proceeding to condemn any boundary line bridge or boundary line toll bridge, and any land, real or personal property, or easement or interest necessary thereto, as an entirety in a proper court of the United States, such proceeding to be conducted subject to the laws and rules of procedure specified for such an action in such court of the United States; or

(3) The election by the department and the adjoining state to present a petition to the United States stating that the department and the adjoining state are unable to satisfactorily institute condemnation proceedings against any boundary line bridge or boundary line toll bridge, and the land, real or personal property, or easement or interest necessary thereto, that such bridge and property are desired as additions to the highway systems of the State of Nebraska and the adjoining state, that sufficient funds are available to pay the costs of condemnation and acquisition of such bridge, and that the department and the adjoining state request the United States to institute condemnation proceedings to acquire such bridge and property under the laws of the United States for transfer to the department and the adjoining state; Provided, that no such agreement shall authorize, nor be construed to authorize, the department to institute such condemnation proceedings as will result in the department holding title to such bridge and property in the entirety, if such proceedings be successful.



39-8,118 Interstate bridges; boundary line or boundary line toll bridge; department; gift; power to accept; conditions.

The department shall have the power and authority to accept title to and responsibility for the maintenance of that portion of any boundary line bridge or boundary line toll bridge, and the land, real or personal property, or easement or interest necessary thereto, located within the State of Nebraska whenever that portion of any such bridge may be offered to the State of Nebraska free of costs and indebtedness by the person holding title thereto; Provided, that any such acceptance given by the department shall be conditioned upon the adjoining state holding or acquiring title to that portion of such bridge, and the land, real or personal property, or easement or interest necessary thereto, located within the adjoining state from the person holding title thereto.



39-8,119 Interstate bridges; regulation of transmission and pipe lines.

The department shall have the power and authority to enter into agreements with an adjoining state for the purpose of regulating the passage of transmission and pipe lines upon and across interstate bridges. Such agreements may provide that the department and the adjoining state, jointly, may establish all reasonable rules and regulations necessary to prevent such lines from interfering with any interstate bridge or the safe flow of traffic upon such bridge; Provided, that such rules and regulations shall not authorize the passage of any transmission or pipe line across or upon any interstate bridge in violation of the law of the State of Nebraska or of the adjoining state, or of any law, code, rule, or regulation of the United States. Nothing contained within this section shall be construed to limit, change, alter, or invalidate the provisions of any prior existing contract to which the department or the State of Nebraska is a party.



39-8,120 Interstate bridges; department; rules and regulations; adopt.

The department shall have the power and authority to adopt and amend all rules and regulations necessary to carry out the provisions of sections 39-891 to 39-8,122; Provided, that such rules and regulations shall not violate any law of the State of Nebraska, or any law, code, rule, or regulation of the United States, pertaining to or affecting interstate bridges.



39-8,121 Interstate bridges; free of toll.

All interstate bridges, or portions thereof, constructed, purchased, acquired, or maintained by the department shall be free of tolls.



39-8,122 Act, how cited.

Sections 39-891 to 39-8,122 shall be known and cited as The Interstate Bridge Act of 1959.



39-901 Repealed. Laws 1980, LB 741, § 1.



39-902 Repealed. Laws 1980, LB 741, § 1.



39-903 Repealed. Laws 1980, LB 741, § 1.



39-904 Repealed. Laws 1980, LB 741, § 1.



39-905 Repealed. Laws 1980, LB 741, § 1.



39-906 Repealed. Laws 1980, LB 741, § 1.



39-907 Repealed. Laws 1980, LB 741, § 1.



39-908 Repealed. Laws 1980, LB 741, § 1.



39-909 Repealed. Laws 1980, LB 741, § 1.



39-910 Repealed. Laws 1980, LB 741, § 1.



39-911 Repealed. Laws 1980, LB 741, § 1.



39-912 Repealed. Laws 1980, LB 741, § 1.



39-1001 Repealed. Laws 1996, LB 1114, § 75.



39-1002 Repealed. Laws 1996, LB 1114, § 75.



39-1003 Repealed. Laws 1996, LB 1114, § 75.



39-1004 Repealed. Laws 1996, LB 1114, § 75.



39-1005 Repealed. Laws 1996, LB 1114, § 75.



39-1006 Repealed. Laws 1996, LB 1114, § 75.



39-1007 Repealed. Laws 1967, c. 236, § 1.



39-1008 Repealed. Laws 1996, LB 1114, § 75.



39-1009 Repealed. Laws 1996, LB 1114, § 75.



39-1010 Mailboxes; location; violation; duty of Department of Transportation.

(1) Except as otherwise provided in this subsection, all mailboxes shall be placed such that no part of the mailbox extends beyond the shoulder line of any highway and the mailbox support shall be placed a minimum of one foot outside the shoulder line of any gravel-surfaced highway, and of any hard-surfaced highway having a shoulder width of six feet or more as measured from the edge of the hard surfacing. Along hard-surfaced highways having a shoulder width of less than six feet, the Department of Transportation shall, on new construction or reconstruction, where feasible, provide a shoulder width of not less than six feet, or provide for a minimum clear traffic lane of ten feet in width at mailbox turnouts. On highways built before October 9, 1961, having a shoulder width of less than six feet, the department may, where feasible and deemed advisable, provide a shoulder width of not less than six feet or provide for minimum clear traffic lane of ten feet in width at mailbox turnouts. For a hard-surfaced highway having either a mailbox turnout or a hard-surfaced shoulder width of eight feet or more, the mailbox shall be placed such that no part of the mailbox extends beyond the outside edge of the mailbox turnout or hard-surfaced portion of the shoulder and the mailbox support shall be placed a minimum of one foot outside the outside edge of the mailbox turnout or hard-surfaced portion of the shoulder.

(2) It shall be the duty of the department to notify the owner of all mailboxes in violation of the provisions of this section, and the department may remove such mailboxes if the owner fails or refuses to remove the same after a reasonable time after he or she is notified of such violations.



39-1011 Mailboxes; Department of Transportation; turnouts; provide.

The Department of Transportation shall provide and maintain gravel, crushed-rock, or hard-surface turnouts for delivery of mail to all mailboxes placed on the highway rights-of-way to conform with section 39-1010.



39-1012 Mailboxes; violations; penalty.

Any person who violates the provisions of section 39-1010 shall be guilty of a Class V misdemeanor.



39-1101 State Highway Commission; creation; members.

There is hereby created in the Department of Transportation a State Highway Commission which shall consist of eight members to be appointed by the Governor with the consent of a majority of all the members of the Legislature. One member shall at all times be appointed from each of the eight districts designated in section 39-1102. Each member of the commission shall be (1) a citizen of the United States, (2) not less than thirty years of age, and (3) a bona fide resident of the State of Nebraska and of the district from which he or she is appointed for at least three years immediately preceding his or her appointment. Not more than four members shall be of the same political party. The Director-State Engineer shall be an ex officio member of the commission who shall vote in case of a tie.



39-1102 State Highway Commission; districts.

The designation and limits of the eight districts from which members of the State Highway Commission are to be appointed shall be as follows:

(1) District No. 1. The counties of Butler, Saunders, Seward, Saline, Nemaha, Lancaster, Gage, Pawnee, Richardson, Johnson, Jefferson, Otoe, and Cass except for a portion north of a line beginning at the intersection of Interstate Highway 80 and the Platte River and proceeding southeasterly to the section corner of the northeast corner of section 21, township 11, north, range 11, east, which is also the junction of Nebraska State Highway 1 and Nebraska State Highway 50; thence southeasterly to the southeast corner of section 14, township 10, north, range 13, east, which is also the junction of U.S. Highway 34 and U.S. Highway 75; thence on a line east to the Missouri River;

(2) District No. 2. The counties of Dodge, Washington, Douglas, and Sarpy and that portion of Cass County which is not within District No. 1;

(3) District No. 3. The counties of Knox, Antelope, Cedar, Dixon, Dakota, Thurston, Wayne, Madison, Stanton, Cuming, Burt, Colfax, Platte, Boone, and Pierce;

(4) District No. 4. The counties of Nance, Thayer, Valley, Greeley, Sherman, Howard, Merrick, Polk, Buffalo, Hall, Hamilton, York, Adams, Clay, Fillmore, Webster, and Nuckolls;

(5) District No. 5. The counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Banner, Kimball, Morrill, Cheyenne, Garden, and Deuel;

(6) District No. 6. The counties of Custer, Grant, Hooker, Thomas, Arthur, McPherson, Blaine, Dawson, Logan, Keith, and Lincoln;

(7) District No. 7. The counties of Chase, Perkins, Dundy, Hayes, Hitchcock, Frontier, Kearney, Red Willow, Gosper, Furnas, Phelps, Harlan, and Franklin; and

(8) District No. 8. The counties of Cherry, Brown, Keya Paha, Rock, Loup, Garfield, Wheeler, Holt, and Boyd.



39-1103 Members; term of office.

(1) Within thirty days after September 14, 1953, the Governor shall appoint the initial members of the State Highway Commission who shall hold office for the following periods of time from September 14, 1953: (a) Two members for a period of two years; (b) two members for a period of four years; and (c) three members for a period of six years. One additional member shall be appointed for a term of six years beginning September 14, 1987. Each succeeding member of the commission shall be appointed for a term of six years, except members appointed to fill vacancies whose tenure shall be the unexpired term for which they shall be appointed. If the Legislature is not in session when members of the commission are appointed by the Governor, such members shall take office and act as recess appointees until the next meeting of the Legislature.

(2) Any member serving on the State Highway Commission on August 30, 1987, shall continue to serve until his or her term expires, but in the event the county in which he or she is residing is transferred to a different district upon August 30, 1987, such member shall complete his or her term in the new district in which such county is located pursuant to section 39-1102.



39-1104 Members; removal; procedure.

Members of the State Highway Commission may be removed by the Governor for inefficiency, neglect of duty, or misconduct in office, but only after delivering to the member a copy of the charges and affording him an opportunity of being publicly heard in person or by counsel in his own defense, upon not less than ten days' notice. Such hearing shall be held before the Governor. If such member shall be removed, the Governor shall file in the office of the Secretary of State a complete statement of all the charges made against such member and the findings of the Governor thereon, together with a complete record of the proceedings.



39-1105 Members; oath of office.

Each commissioner and every officer under the State Highway Commission, before entering upon the duties of his office, shall subscribe and take the constitutional oath of office, which shall be filed in the office of the Secretary of State.



39-1106 Members; chairperson; per diem; expenses.

The members of the State Highway Commission shall meet in January of each year and shall elect a chairperson of the commission from their members. Each member of the commission shall be paid the sum of twenty dollars per day while actually engaged in the business of the commission, but not in excess of twenty-four hundred dollars per annum. The members of the commission shall be paid their mileage, and their expenses while away from home attending to the business of the commission as provided in sections 81-1174 to 81-1177 for state employees.



39-1107 Secretary of commission; employ.

The State Highway Commission, subject to the approval of the Governor, shall employ a person who shall act as secretary of the commission.



39-1108 State Highway Commission; meetings; quorum; minutes; open to public.

Regular meetings of the State Highway Commission shall be held upon call of the chairperson, but not less than six times per year. Special meetings may be held upon call of the chairperson or pursuant to a call signed by three other members, of which the chairperson shall have three days' written notice.

All regular meetings shall be held in suitable offices to be provided in Lincoln unless a majority of the members deem it necessary to hold a regular meeting at another location within this state. Members of the commission may participate by telephone conference call or videoconference as long as the chairperson or vice-chairperson conducts the meeting in an open forum where the public is able to participate by attendance at the scheduled meeting.

Five members of the commission constitute a quorum for the transaction of business. Every act of a majority of the members of the commission shall be deemed to be the act of the commission.

All meetings shall be open to the public and shall be conducted in accordance with the Open Meetings Act.

The minutes of the meetings shall show the action of the commission on matters presented. The minutes shall be open to public inspection.



39-1109 Repealed. Laws 1987, LB 161, § 5.



39-1110 State Highway Commission; powers and duties.

(1) It shall be the duty of the State Highway Commission:

(a) To conduct studies and investigations and to act in an advisory capacity to the Director-State Engineer in the establishment of broad policies for carrying out the duties and responsibilities of the Department of Transportation;

(b) To advise the public regarding the policies, conditions, and activities of the department;

(c) To hold hearings, make investigations, studies, and inspections, and do all other things necessary to carry out the duties imposed upon it by law;

(d) To advance information and advice conducive to providing adequate and safe highways in the state;

(e) When called upon by the Governor, to advise him or her relative to the appointment of the Director-State Engineer; and

(f) To submit to the Governor its written advice regarding the feasibility of each relinquishment or abandonment of a fragment of a route, section of a route, or a route on the state highway system proposed by the department. The chairperson of the commission shall designate one or more of the members of the commission, prior to submitting such advice, to personally inspect the fragment of a route, section of a route, or a route to be relinquished or abandoned, who shall take into consideration the following factors: Cost to the state for maintenance, estimated cost to the state for future improvements, whether traffic service provided is primarily local or otherwise, whether other facilities provide comparable service, and the relationship to an integrated state highway system. The department shall furnish to the commission all needed assistance in making its inspection and study. If the commission, after making such inspection and study, shall fail to reach a decision as to whether or not the fragment of a route, section of a route, or a route should be relinquished or abandoned, it may hold a public hearing on such proposed relinquishment or abandonment. The commission shall give a written notice of the time and place of such hearing, not less than two weeks prior to the time of the hearing, to the political or governmental subdivisions or public corporations wherein such portion of the state highway system is proposed to be relinquished or abandoned. The commission shall submit to the Governor, within two weeks after such hearing, its written advice upon such proposed relinquishment or abandonment.

(2) All funds rendered available by law to the department, including funds already collected for such purposes, may be used by the State Highway Commission in administering and effecting such purposes, to be paid upon approval by the Director-State Engineer.

(3) All data and information of the department shall be available to the State Highway Commission.

(4) The State Highway Commission may issue bonds under the Nebraska Highway Bond Act.



39-1111 State Highway Commission; quarterly report; contents; file with Governor; file with Clerk of the Legislature.

The State Highway Commission shall file with the Governor each quarter a report fully and accurately showing conditions existing in the state with reference to the state's highway building and as to construction and maintenance work. Such reports shall further contain an itemized statement of all expenditures and the purposes for such expenditures since the last report submitted to the Governor. Each of such reports shall further contain an itemized budget of all proposed expenditures for the ensuing quarter. A copy of such report shall be filed electronically with the Clerk of the Legislature and be made available to the public. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the secretary of the commission.



39-1201 Repealed. Laws 1955, c. 164, § 1.



39-1202 Repealed. Laws 1955, c. 164, § 1.



39-1203 Repealed. Laws 1955, c. 164, § 1.



39-1204 Repealed. Laws 1955, c. 164, § 1.



39-1205 Repealed. Laws 1955, c. 164, § 1.



39-1206 Repealed. Laws 1955, c. 164, § 1.



39-1207 Repealed. Laws 1955, c. 164, § 1.



39-1208 Repealed. Laws 1955, c. 164, § 1.



39-1209 Repealed. Laws 1955, c. 164, § 1.



39-1210 Repealed. Laws 1955, c. 164, § 1.



39-1211 Repealed. Laws 1955, c. 164, § 1.



39-1212 Repealed. Laws 1955, c. 164, § 1.



39-1213 Repealed. Laws 1955, c. 164, § 1.



39-1214 Repealed. Laws 1955, c. 164, § 1.



39-1215 Repealed. Laws 1955, c. 164, § 1.



39-1216 Repealed. Laws 1955, c. 164, § 1.



39-1217 Repealed. Laws 1955, c. 164, § 1.



39-1218 Repealed. Laws 1955, c. 164, § 1.



39-1219 Repealed. Laws 1955, c. 164, § 1.



39-1220 Repealed. Laws 1955, c. 164, § 1.



39-1221 Repealed. Laws 1955, c. 164, § 1.



39-1222 Repealed. Laws 1955, c. 164, § 1.



39-1223 Repealed. Laws 1955, c. 164, § 1.



39-1224 Repealed. Laws 1955, c. 164, § 1.



39-1225 Repealed. Laws 1955, c. 164, § 1.



39-1226 Repealed. Laws 1955, c. 164, § 1.



39-1227 Repealed. Laws 1955, c. 164, § 1.



39-1228 Repealed. Laws 1955, c. 164, § 1.



39-1229 Repealed. Laws 1955, c. 164, § 1.



39-1230 Repealed. Laws 1955, c. 164, § 1.



39-1231 Repealed. Laws 1955, c. 164, § 1.



39-1232 Repealed. Laws 1955, c. 164, § 1.



39-1233 Repealed. Laws 1955, c. 164, § 1.



39-1234 Repealed. Laws 1955, c. 164, § 1.



39-1235 Repealed. Laws 1955, c. 164, § 1.



39-1236 Repealed. Laws 1955, c. 164, § 1.



39-1237 Repealed. Laws 1955, c. 164, § 1.



39-1238 Repealed. Laws 1955, c. 164, § 1.



39-1239 Repealed. Laws 1955, c. 164, § 1.



39-1301 State highways; declaration of legislative intent.

Recognizing that safe and efficient highway transportation is a matter of important interest to all of the people in the state, the Legislature hereby determines and declares that an integrated system of highways is essential to the general welfare of the State of Nebraska.

Providing such a system of facilities and the efficient management, operation, and control thereof are recognized as urgent problems and the proper objectives of highway legislation.

Adequate highways provide for the free flow of traffic, result in low cost of motor vehicle operation, protect the health and safety of the citizens of the state, increase property values, and generally promote economic and social progress of the state.

It is the intent of the Legislature to consider of paramount importance the convenience and safety of the traveling public in the location, relocation, or abandonment of highways.

In designating the highway system of this state, as provided by sections 39-1301 to 39-1362 and 39-1393, the Legislature places a high degree of trust in the hands of those officials whose duty it shall be, within the limits of available funds, to plan, develop, construct, operate, maintain, and protect the highway facilities of this state, for present as well as for future uses.

The design, construction, maintenance, operation, and protection of adequate state highway facilities sufficient to meet the present demands as well as future requirements will, of necessity, require careful organization, with lines of authority definitely fixed, and basic rules of procedure established by the Legislature.

To this end, it is the intent of the Legislature, subject to the limitations of the Constitution and such mandates as the Legislature may impose by the provisions of such sections, to designate the Director-State Engineer and the department, acting under the direction of the Director-State Engineer, as direct custodian of the state highway system, with full authority in all departmental administrative details, in all matters of engineering design, and in all matters having to do with the construction, maintenance, operation, and protection of the state highway system.

The Legislature intends to declare, in general terms, the powers and duties of the Director-State Engineer, leaving specific details to be determined by reasonable rules and regulations which may be promulgated by him or her. It is the intent of the Legislature to grant authority to the Director-State Engineer to exercise sufficient power and authority to enable him or her and the department to carry out the broad objectives stated in this section.

While it is necessary to fix responsibilities for the construction, maintenance, and operation of the several systems of highways, it is intended that the State of Nebraska shall have an integrated system of all roads and streets to provide safe and efficient highway transportation throughout the state. The authority granted in sections 39-1301 to 39-1362 and 39-1393 to the Director-State Engineer and to the political or governmental subdivisions or public corporations of this state to assist and cooperate with each other is therefor essential.

The Legislature hereby determines and declares that such sections are necessary for the preservation of the public peace, health, and safety, for promotion of the general welfare, and as a contribution to the national defense.

This section declares the policy of the state with respect to state highways. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).

Legislative declaration of intent is entitled to consideration in construing act. Hammer v. Department of Roads, 175 Neb. 178, 120 N.W.2d 909 (1963).

Constitutionality of act raised but not decided. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).



39-1302 Terms, defined.

For purposes of sections 39-1301 to 39-1393, unless the context otherwise requires:

(1) Abandon shall mean to reject all or part of the department's rights and responsibilities relating to all or part of a fragment, section, or route on the state highway system;

(2) Alley shall mean an established passageway for vehicles and pedestrians affording a secondary means of access in the rear to properties abutting on a street or highway;

(3) Approach or exit road shall mean any highway or ramp designed and used solely for the purpose of providing ingress or egress to or from an interchange or rest area of a highway. An approach road shall begin at the point where it intersects with any highway not a part of the highway for which such approach road provides access and shall terminate at the point where it merges with an acceleration lane of a highway. An exit road shall begin at the point where it intersects with a deceleration lane of a highway and shall terminate at the point where it intersects any highway not a part of a highway from which the exit road provides egress;

(4) Arterial highway shall mean a highway primarily for through traffic, usually on a continuous route;

(5) Beltway shall mean the roads and streets not designated as a part of the state highway system and that are under the primary authority of a county or municipality, if the location of the beltway has been approved by (a) record of decision or finding of no significant impact and (b) the applicable local planning authority as a part of the comprehensive plan;

(6) Business shall mean any lawful activity conducted primarily for the purchase and resale, manufacture, processing, or marketing of products, commodities, or other personal property or for the sale of services to the public or by a nonprofit corporation;

(7) Channel shall mean a natural or artificial watercourse;

(8) Commercial activity shall mean those activities generally recognized as commercial by zoning authorities in this state, and industrial activity shall mean those activities generally recognized as industrial by zoning authorities in this state, except that none of the following shall be considered commercial or industrial:

(a) Outdoor advertising structures;

(b) General agricultural, forestry, ranching, grazing, farming, and related activities, including wayside fresh produce stands;

(c) Activities normally or regularly in operation less than three months of the year;

(d) Activities conducted in a building principally used as a residence;

(e) Railroad tracks and minor sidings; and

(f) Activities more than six hundred sixty feet from the nearest edge of the right-of-way of the road or highway;

(9) Connecting link shall mean the roads, streets, and highways designated as part of the state highway system and which are within the corporate limits of any city or village in this state;

(10) Controlled-access facility shall mean a highway or street especially designed for through traffic and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air, or view by reason of the fact that their property abuts upon such controlled-access facility or for any other reason. Such highways or streets may be freeways, or they may be parkways;

(11) Department shall mean the Department of Transportation;

(12) Displaced person shall mean any individual, family, business, or farm operation which moves from real property acquired for state highway purposes or for a federal-aid highway;

(13) Easement shall mean a right acquired by public authority to use or control property for a designated highway purpose;

(14) Expressway shall mean a divided arterial highway for through traffic with full or partial control of access which may have grade separations at intersections;

(15) Family shall mean two or more persons living together in the same dwelling unit who are related to each other by blood, marriage, adoption, or legal guardianship;

(16) Farm operation shall mean any activity conducted primarily for the production of one or more agricultural products or commodities for sale and home use and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support;

(17) Federal-aid primary roads shall mean roads, streets, and highways, whether a part of the state highway system, county road systems, or city streets, which have been designated as federal-aid primary roads by the Nebraska Department of Transportation and approved by the United States Secretary of Transportation and shown on the maps provided for in section 39-1311;

(18) Freeway shall mean an expressway with full control of access;

(19) Frontage road shall mean a local street or road auxiliary to an arterial highway for service to abutting property and adjacent areas and for control of access;

(20) Full control of access shall mean that the right of owners or occupants of abutting land or other persons to access or view is fully controlled by public authority having jurisdiction and that such control is exercised to give preference to through traffic by providing access connections with selected public roads only and by prohibiting crossings or intersections at grade or direct private driveway connections;

(21) Grade separation shall mean a crossing of two highways at different levels;

(22) Highway shall mean a road or street, including the entire area within the right-of-way, which has been designated a part of the state highway system;

(23) Individual shall mean a person who is not a member of a family;

(24) Interchange shall mean a grade-separated intersection with one or more turning roadways for travel between any of the highways radiating from and forming part of such intersection;

(25) Map shall mean a drawing or other illustration or a series of drawings or illustrations which may be considered together to complete a representation;

(26) Mileage shall mean the aggregate distance in miles without counting double mileage where there are one-way or divided roads, streets, or highways;

(27) Parking lane shall mean an auxiliary lane primarily for the parking of vehicles;

(28) Parkway shall mean an arterial highway for noncommercial traffic, with full or partial control of access, and usually located within a park or a ribbon of park-like development;

(29) Relinquish shall mean to surrender all or part of the rights and responsibilities relating to all or part of a fragment, section, or route on the state highway system to a political or governmental subdivision or public corporation of Nebraska;

(30) Right of access shall mean the rights of ingress and egress to or from a road, street, or highway and the rights of owners or occupants of land abutting a road, street, or highway or other persons to a way or means of approach, light, air, or view;

(31) Right-of-way shall mean land, property, or interest therein, usually in a strip, acquired for or devoted to a road, street, or highway;

(32) Road shall mean a public way for the purposes of vehicular travel, including the entire area within the right-of-way. A road designated as part of the state highway system may be called a highway, while a road in an urban area may be called a street;

(33) Roadside shall mean the area adjoining the outer edge of the roadway. Extensive areas between the roadways of a divided highway may also be considered roadside;

(34) Roadway shall mean the portion of a highway, including shoulders, for vehicular use;

(35) Separation structure shall mean that part of any bridge or road which is directly overhead of the roadway of any part of a highway;

(36) State highway purposes shall have the meaning set forth in subsection (2) of section 39-1320;

(37) State highway system shall mean the roads, streets, and highways shown on the map provided for in section 39-1311 as forming a group of highway transportation lines for which the Nebraska Department of Transportation shall be the primary authority. The state highway system shall include, but not be limited to, rights-of-way, connecting links, drainage facilities, and the bridges, appurtenances, easements, and structures used in conjunction with such roads, streets, and highways;

(38) Street shall mean a public way for the purposes of vehicular travel in a city or village and shall include the entire area within the right-of-way;

(39) Structure shall mean anything constructed or erected, the use of which requires permanent location on the ground or attachment to something having a permanent location;

(40) Title shall mean the evidence of a person's right to property or the right itself;

(41) Traveled way shall mean the portion of the roadway for the movement of vehicles, exclusive of shoulders and auxiliary lanes;

(42) Unzoned commercial or industrial area for purposes of control of outdoor advertising shall mean all areas within six hundred sixty feet of the nearest edge of the right-of-way of the interstate and federal-aid primary systems which are not zoned by state or local law, regulation, or ordinance and on which there is located one or more permanent structures devoted to a business or industrial activity or on which a commercial or industrial activity is conducted, whether or not a permanent structure is located thereon, the area between such activity and the highway, and the area along the highway extending outward six hundred feet from and beyond each edge of such activity and, in the case of the primary system, may include the unzoned lands on both sides of such road or highway to the extent of the same dimensions if those lands on the opposite side of the highway are not deemed scenic or having aesthetic value as determined by the department. In determining such an area, measurements shall be made from the furthest or outermost edges of the regularly used area of the commercial or industrial activity, structures, normal points of ingress and egress, parking lots, and storage and processing areas constituting an integral part of such commercial or industrial activity;

(43) Visible, for purposes of section 39-1320, in reference to advertising signs, displays, or devices, shall mean the message or advertising content of such sign, display, or device is capable of being seen without visual aid by a person of normal visual acuity. A sign shall be considered visible even though the message or advertising content may be seen but not read;

(44) Written instrument shall mean a deed or any other document that states a contract, agreement, gift, or transfer of property; and

(45) Zoned commercial or industrial areas shall mean those areas within six hundred sixty feet of the nearest edge of the right-of-way of the Highway Beautification Control System defined in section 39-201.01, zoned by state or local zoning authorities for industrial or commercial activities.

Legislature gave to the Department of Roads complete administration of the state highway system. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).

Term highway was not used in the sense of highway designated as a part of the state highway system. School Dist. No. 228 v. State Board of Education, 164 Neb. 148, 82 N.W.2d 8 (1957).



39-1303 Repealed. Laws 1967, c. 235, § 5.



39-1304 State highways; federal aid; state assents.

The legislative assent required by section 1 of the Act of Congress approved July 11, 1916, Public Law 156, entitled An Act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes, is hereby given. The Legislature likewise assents to the Congressional Federal Aid Acts, Federal Highway Acts, and Federal Aid Highway Acts approved subsequent to July 11, 1916. In the absence of contrary legislative action regarding the assent hereby given, the Legislature shall be deemed to have given a continuing assent to subsequent acts, rules, and regulations which either amend or supplement the above-mentioned acts or otherwise provide funds for the same or similar purposes.



39-1304.01 State highways; federal aid; further assent.

The Legislature hereby reaffirms its continuing assent to the federal acts set forth in section 39-1304.



39-1304.02 State highways; federal aid; relocation of public utilities; cost; limitation.

Whenever any utility facility which now is, or hereafter may be, located in, over, along, or under any highway or urban extension thereof which is a part of the National System of Interstate and Defense Highways as defined in the Federal Aid Highway Act of 1956, and qualifying for federal aid thereunder, or any highway which at any time was on or designated as a part of the National System of Interstate and Defense Highways but has been removed for any reason, is required to be altered, changed, moved, or relocated for the construction of any federal-aid highway project, the cost of such alteration, change, moving, or relocation, and the expense of acquiring lands or any rights and interests in land or any other rights acquired to accomplish such alteration, change, moving, or relocation, shall be paid by the state as a part of the expense of such federally aided projects except when such payment to the utility would violate a legal contract between the utility and the state, or between the utility and a county, city, or village of the state, under the express terms of which contract the utility specifically agrees to pay or assume such costs of alteration, change, moving, or relocation. The cost of the alteration, change, moving, or relocation, and the expense of acquiring lands or any rights and interests in land or any other rights required to accomplish such alteration, change, moving, or relocation of a utility facility located in, over, along, or under any highway which at any time was on or designated as a part of the National System of Interstate and Defense Highways but has been removed for any reason shall not be paid by the state on or after July 1, 1993, and the total amount paid from May 5, 1983, until July 1, 1993, including any federal-aid funds, shall not exceed five million dollars. For the purpose of this section, the term cost of relocation shall include the entire amount paid by such utility properly attributable to such alteration, change, moving, or relocation after deducting therefrom any increase in value of the new facility and any salvage value derived from the old facility.



39-1304.03 State highways; federal aid; further assent.

The Legislature hereby reaffirms its continuing assent to the federal acts set forth in section 39-1304, and amendments thereto.



39-1305 Federal aid; cooperation with federal government; agreements authorized.

The department shall have the authority to make all contracts and do all things necessary to cooperate with the United States Government in matters relating to the cooperative construction or improvement of the state highway system, or any road or street of any political or governmental subdivision or any public corporation of this state, or of any road necessary to be constructed for national defense, national forests and scenic purposes, for which federal funds or aid are secured and for maintenance of roads constructed for the United States Government. Such contracts or acts shall be carried out in the manner required by the provisions of the acts of Congress and the rules and regulations made by an agent of the United States in pursuance of such acts.



39-1305.01 Projects for which federal funds are available; department; powers and duties.

The department may plan, design, construct, maintain, or otherwise undertake projects for which federal funds are available as a National Highway System project under 23 U.S.C. 103(i), as a Surface Transportation Program project under 23 U.S.C. 133(b), or as a Public Lands Highways Program project under 23 U.S.C. 204(h). The department may expend state funds to enable the state to participate in the benefits to be secured from these federal program funds. In accordance with the department's authority set out in sections 39-1306, 39-1307, and 39-1308, the department may assist any state agency, the Nebraska State Historical Society, the Game and Parks Commission, the University of Nebraska, any political or governmental subdivision, or any public corporation of this state in soliciting and expending federal funds under the federal acts listed in this section.



39-1306 Federal aid; political subdivisions; department; agreements; unused funds; allocation.

Any political or governmental subdivision or any public corporation of this state shall have the authority to enter into agreements with the federal government through or with the department to enable them to participate in all the benefits to be secured from federal-aid funds, or funds made available from the federal government to be used on roads and streets. The department may negotiate and enter into agreements with the federal government, or any of its constituted agencies, and take all steps and proceedings necessary in order to secure such benefits for such political or governmental subdivisions or public corporations.

First class city could contract with Department of Roads to prohibit parking on designated street within city. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).



39-1306.01 Federal aid; political subdivisions; department; unused funds; allocation.

Unused funds shall be made available by the department to other political or governmental subdivisions or public corporations for an additional period of six months. The department shall likewise make available unused funds from allotments which have been made prior to December 25, 1969. The department shall separately classify all unused funds referred to in section 39-1306 from their sources on the basis of the type of political or governmental subdivision or public corporation to which they were allotted. It is the intent of the Legislature that such funds which were allotted to counties and were unused be made available to other counties, and that such funds which were allotted to cities and villages and were unused be made available to other cities and villages. The funds in each classification shall be made available by the department to other subdivisions which have utilized all of the federal funds available to them, and shall be subject to the same conditions as apply to funds received under section 39-1306. Such funds shall be reallocated upon application therefor by the subdivisions.



39-1306.02 Federal aid; political subdivisions; allotment; department; duration; notice.

When any political or governmental subdivision or any public corporation of this state has an allotment of federal-aid funds made available to it by the federal government, the department shall give notice to the political or governmental subdivision of the amount of such funds the department has allotted to it, and, that the duration of the allotment to the political or governmental subdivision or public corporation is for not less than an eighteen-month period, which notice shall state the last date of such allotment to the subdivision or political corporation. The department shall give notice a second time six months before the last date of such allotment of the impending six months expiration of the allotment and of the amount of funds remaining.



39-1306.03 United States Department of Transportation; department assume responsibilities; agreements authorized; waiver of immunity; department; powers and duties.

(1) The department may assume, pursuant to 23 U.S.C. 326, all or part of the responsibilities of the United States Department of Transportation:

(a) For determining whether federal-aid design and construction projects are categorically excluded from requirements for environmental assessments or environmental impact statements; and

(b) For environmental review, consultation, or other related actions required under any federal law applicable to activities that are classified as categorical exclusions.

(2) The department may assume, pursuant to 23 U.S.C. 327, all or part of the responsibilities of the United States Department of Transportation:

(a)(i) With respect to one or more highway projects within the state, under the National Environmental Policy Act of 1969, as amended, 42 U.S.C. 4321 et seq.; and

(ii) For environmental review, consultation, or other action required under any federal environmental law pertaining to the review or approval of a specific project; and

(b) With respect to one or more railroad, public transportation, or multimodal projects within the state under the National Environmental Policy Act of 1969, as amended.

(3) The department may enter into one or more agreements with the United States Secretary of Transportation, including memoranda of understanding, in furtherance of the assumption by the department of duties under 23 U.S.C. 326 and 327.

(4) The State of Nebraska hereby waives its immunity from civil liability, including immunity from suit in federal court under the Eleventh Amendment to the United States Constitution, and consents to the jurisdiction of the federal courts solely for the compliance, discharge, or enforcement of responsibilities assumed by the department pursuant to 23 U.S.C. 326 and 327, in accordance with the same procedural and substantive requirements applicable to a suit against a federal agency. This waiver of immunity shall only be valid if:

(a) The department executes a memorandum of understanding with the United States Department of Transportation accepting the jurisdiction of the federal courts as required by 23 U.S.C. 326(c) and 327(c);

(b) The act or omission that is the subject of the lawsuit arises out of compliance, discharge, or enforcement of responsibilities assumed by the department pursuant to 23 U.S.C. 326 and 327; and

(c) The memorandum of understanding is in effect when the act or omission that is the subject of the federal lawsuit occurred.

(5) The department may adopt and promulgate rules and regulations to implement this section and may adopt relevant federal environmental standards as the standards for the department.



39-1307 Department; political subdivisions; highways, roads, streets; constructing, maintaining, improving, financing; agreements.

The department, on behalf of the state, and any political or governmental subdivision or public corporation of this state shall have the authority to enter into agreements with each other respecting the planning, designating, financing, establishing, constructing, improving, maintaining, using, altering, relocating, regulating, or vacating of highways, roads, streets, connecting links, rights-of-way, including but not limited to, canals, ditches, or power, telephone, water, gas, sewer and other service lines owned by such political or governmental subdivision or public corporation. Such agreements may, in the discretion of the parties, include provision for indemnification of, or sharing of, any liability of the parties for future damages occurring to other persons or property and which may arise under the terms of the contract authorized by this section.

The department, on behalf of the state, and any political or governmental subdivision or public corporation of this state shall have the authority to enter into agreements with each other whereby the department purchases from any such entity the federal-aid transportation funds made available to such entity. Such funds may be purchased at a discount rate determined by the department to be in its best interest. Such agreements shall provide that the funds obtained from such sale by the political or governmental subdivision or public corporation be expended for cost of construction, reconstruction, maintenance, and repair of public highways, streets, roads, or bridges and facilities, appurtenances, and structures deemed necessary in connection therewith. All entities which sell federal-aid transportation funds to the department shall provide proof to the department that the proceeds of the sale were expended for the described purposes. The manner in which the proof shall be provided and the time at which proof shall be made shall be in the discretion of the department and shall be set forth in the agreement.

When the installation, repair, or modification of an electric generating facility necessitates increased use of a street or road the department may (1) temporarily or permanently provide for the construction and maintenance of such street or road, (2) cooperate with the county or township to maintain such street or road, or (3) designate the street or road as part of the state highway system as provided in section 39-1309. The department shall consider whether improving or maintaining the street or road will benefit the general public, the present condition of the street or road, and the actual or potential traffic volume of such street or road.

A first class city may contract with the state through the Department of Roads to prohibit parking on a street which forms a connecting link in the state highway system. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).



39-1308 Department; political subdivisions; advisory capacity; planning, locating, constructing, maintaining; highways, roads, streets.

The department shall have the authority to act in an advisory capacity, upon request, to any political or governmental subdivision or public corporation of this state in matters pertaining to the planning, locating, constructing, and maintaining of roads, highways, and streets and other related matters. The department, in such instances, may provide services and may cooperate with such subdivisions and corporations on such terms as may be mutually agreed upon.



39-1309 State highway system; designation; redesignation; factors.

(1) The map prepared by the State Highway Commission showing a proposed state highway system in Nebraska, filed with the Clerk of the Legislature and referred to in the resolution filed with the Legislature on February 3, 1955, is hereby adopted by the Legislature as the state highway system on September 18, 1955, except that a highway from Rushville in Sheridan County going south on the most feasible and direct route to the Smith Lake State Recreation Grounds shall be known as state highway 250 and shall be a part of the state highway system.

(2) The state highway system may be redesignated, relocated, redetermined, or recreated by the department with the written advice of the State Highway Commission and the consent of the Governor. In redesignating, relocating, redetermining, or recreating the several routes of the state highway system, the following factors, except as provided in section 39-1309.01, shall be considered: (a) The actual or potential traffic volumes and other traffic survey data, (b) the relevant factors of construction, maintenance, right-of-way, and the costs thereof, (c) the safety and convenience of highway users, (d) the relative importance of each highway to existing business, industry, agriculture, enterprise, and recreation and to the development of natural resources, business, industry, agriculture, enterprise, and recreation, (e) the desirability of providing an integrated system to serve interstate travel, principal market centers, principal municipalities, county seat municipalities, and travel to places of statewide interest, (f) the desirability of connecting the state highway system with any state park, any state forest reserve, any state game reserve, the grounds of any state institution, or any recreational, scenic, or historic place owned or operated by the state or federal government, (g) the national defense, and (h) the general welfare of the people of the state.

(3) Any highways not designated as a part of the state highway system as provided by sections 39-1301 to 39-1362 and 39-1393 shall be a part of the county road system, and the title to the right-of-way of such roads shall vest in the counties in which the roads are located.



39-1309.01 Temporary detour designated part of state highway system; Director-State Engineer; powers; duties.

The Director-State Engineer may waive the consideration of factors pursuant to section 39-1309 before a county road used as a temporary detour for the state highway system is designated as part of such state highway system. The director may designate a county road as part of the state highway system over which the department shall have responsibility, as soon as such road is deemed a temporary detour for the state highway system.

If such county road remains a detour road for the state highway system one year after it was initially designated a detour road, the Director-State Engineer shall consider the factors in section 39-1309 to determine whether such road shall continue as part of the state highway system. Upon a determination by the director that such road shall no longer be part of the state highway system, the director shall provide notice of such fact to the county board or the county's governing body having primary authority for such road.



39-1310 Repealed. Laws 1976, LB 724, § 11.



39-1311 State highway system; department; maintain current map; contents; corridor location; map; notice; beltway; duties.

(1) The department at all times shall maintain a current map of the state, which shall show all the roads, highways, and connecting links which have been designated, located, created, or constituted as part of the state highway system, including all corridors. All changes in designation or location of highways constituting the state highway system, or additions thereto, shall be indicated upon the map. The department shall also maintain six separate and additional maps. These maps shall include (a) the roads, highways, and streets designated as federal-aid primary roads as of March 27, 1972, (b) the National System of Interstate and Defense Highways, (c) the roads designated as the federal-aid primary system as it existed on June 1, 1991, (d) the National Highway System, (e) the Highway Beautification Control System as defined in section 39-201.01, and (f) scenic byways as defined in section 39-201.01. The National Highway System is the system designated as such under the federal Intermodal Surface Transportation Efficiency Act. The maps shall be available at all times for public inspection at the offices of the Director-State Engineer and shall be filed with the Legislature of the State of Nebraska each biennium.

(2) Whenever the department has received a corridor location approval for a proposed state highway or proposed beltway to be located in any county or municipality, it shall prepare a map of such corridor sufficient to show the location of such corridor on each parcel of land to be traversed. If the county or municipality in which such corridor is located does not have a requirement for the review and approval of a preliminary subdivision plat or a requirement that a building permit be obtained prior to commencement of a structure, the department shall send notice of the approval of such corridor by certified mail to the owner of each parcel traversed by the corridor at the address shown for such owner on the county tax records. Such notice shall advise the owner of the requirement of sections 39-1311 to 39-1311.05 for preliminary subdivision plats and for building permits.

(3) For any beltway proposed under sections 39-1311 to 39-1311.05, the duties of the department shall be assumed by the county or municipality that received approval for the beltway project.



39-1311.01 Corridor map; copy; transmit.

The department shall transmit a copy of the map required by subsection (2) of section 39-1311 to the officer responsible for review of preliminary subdivision plats and to the officer responsible for issuance of building permits or, if subdivision plats or building permits are not required in the county or municipality, to the county clerk of the county in which the corridor is located.



39-1311.02 Corridor; review of preliminary subdivision plat; building permit; required.

(1) A review of a preliminary subdivision plat shall be required for all proposals to subdivide land or to make public or private improvements on all land within an approved corridor.

(2) A building permit shall be required for all structures within an approved corridor if the actual cost of the structure exceeds one thousand dollars. Structures include, but are not limited to, any construction or improvement to land such as public or private streets, sidewalks, and utilities; golf course tee boxes, fairways, or greens; drainage facilities; storm water detention areas; mitigation sites; green space; landscaped areas; or other similar uses. Any application for a building permit shall include a plat drawn by a person licensed as a professional engineer or architect under the Engineers and Architects Regulation Act or registered as a land surveyor as provided in the Land Surveyors Regulation Act showing the location of all existing and proposed structures in the area subject to corridor protection.



39-1311.03 Corridor; proposed subdivision plat; building permit; notice; statement of intent; issuance.

(1) Upon the filing of a request for a review of a proposed subdivision plat on a parcel located within a corridor, the officer responsible for reviewing subdivision plats or, if the review of a subdivision plat is required only by virtue of sections 39-1311 to 39-1311.05, the county clerk shall give the department notice of the filing of a request for a review of a preliminary subdivision plat. The officer responsible for review of subdivision plats shall not approve or forward for approval a subdivision plat for a period of sixty days from the date of mailing notice of the filing of the request with the department unless the department waives in writing the time period. Within the sixty-day period, the department may if it wishes file with such officer a statement of intent to negotiate with the owner of the land involved. Upon the filing of such statement of intent, the department shall be allowed six months for negotiations with the landowner. At the end of such six-month period, if the landowner has not withdrawn his or her request for review of a subdivision plat, the officer responsible for review of subdivision plats shall proceed with consideration of such preliminary plat if it meets all other applicable codes, ordinances, and laws.

(2) Upon the filing of a request for a building permit on a parcel located within a corridor, the officer responsible for issuance of building permits or, if a building permit is required only by virtue of sections 39-1311 to 39-1311.05, the county clerk shall give the department notice of the filing of the request for a building permit. The officer responsible for issuance of building permits shall not issue a permit for a period of sixty days from the date of mailing notice of the filing of the request with the department unless the department waives in writing the time period. Within the sixty-day period, the department may if it wishes file with such officer a statement of intent to negotiate with the owner of the land involved. Upon the filing of such statement of intent, the department shall be allowed six months for negotiations with the landowner. At the end of such six-month period, if the landowner has not withdrawn his or her application for a permit, it shall be issued if it meets all other applicable codes, ordinances, and laws.



39-1311.04 Corridor; building permit; subdivision plat; county clerk; issuance or approval; when.

When an officer is not now authorized to issue building permits, the county clerk shall be authorized to review and approve subdivision plats or issue building permits required by the provisions of sections 39-1311 to 39-1311.05.



39-1311.05 Sections; no condition precedent to acquisition of rights-of-way.

Nothing in sections 39-1311 to 39-1311.05 shall be deemed a condition precedent to the acquisition of rights-of-way by purchase or by eminent domain.



39-1312 Repealed. Laws 1976, LB 724, § 11.



39-1313 State highways; abandonment; relinquishment; hearing.

The department shall have the authority, with the advice of the State Highway Commission and the consent of the Governor, to relinquish or abandon fragments of routes, sections of routes, or routes on the state highway system; Provided, that abandonment or relinquishment is accomplished in accordance with and subject to the provisions of sections 39-1314 and 39-1315. Prior to offering its advice to the Governor, the State Highway Commission shall extend an opportunity for a public hearing to the political or governmental subdivisions or public corporations wherein any portion of the state highway system is to be abandoned or relinquished.



39-1314 State highways; relinquishment; abandonment; fragment or section; offer to political subdivision; procedure.

No fragment or section of a route nor any route on the state highway system shall be abandoned without first offering to relinquish such fragment, section, or route to the political or governmental subdivisions or public corporations wherein any portion of the state highway system is to be abandoned. The department shall offer to relinquish such fragment, section, or route by written notification to such political or governmental subdivisions or public corporations of the department's offer to relinquish. Such offer to relinquish may be conditional or subject to the reservation of any right which the department deems necessary. Four months after sending the notice of offer to relinquish, the department may proceed to abandon such fragment, section, or route on the state highway system unless a petition from a notified political or governmental subdivision or public corporation has been filed with the department, prior to abandonment, setting forth that the political or governmental subdivision or public corporation desires to maintain such fragment, section, route, or portion thereof. The department may reject any petition which does not accept the conditions or reservations specified in the department's offer to relinquish. Any petition which is accepted by the department, together with a written instrument describing the proposed relinquishment, shall be placed upon public record in the department. Such written instrument shall bear the department seal and shall be dated and subscribed by the Director-State Engineer and state upon what conditions, if any, the relinquishment shall be qualified. Such written instrument shall be certified by the department and be recorded in the office of the register of deeds of the county where the portion of the state highway system is being relinquished. No fee shall be charged for such recording. After such recording, the fragment, section, route, or portion relinquished will be the responsibility of such political or governmental subdivision or public corporation.



39-1315 State highways; abandonment; written instrument; filing.

Before any fragment, section, or route on the state highway system shall be abandoned, the department shall place upon public record in the department a written instrument describing the proposed abandonment. Such written instrument shall bear the department seal and shall be dated and subscribed by the Director-State Engineer and state upon what conditions, if any, the abandonment shall be qualified and particularly whether or not the title or right-of-way to any abandoned fragment or section shall be sold, revert to private ownership, or remain in the public. Such written instrument shall be certified by the department and be recorded in the office of the register of deeds of each county wherein any portion of the state highway system is being abandoned. No fee shall be charged for such recording. On such recording, the abandonment is complete.



39-1315.01 State highways; removal from state highway system; conditions.

No road or highway shall be removed from the state highway system until a minimum of three years after such road or highway has been improved with a surface of concrete, asphalt, or material of similar quality, covering at least two traffic lanes, and then only after a determination that traffic along such road or highway is insufficient to justify retention of it as part of the state highway system. The provisions of this section shall not be construed to apply to (1) the relocation of a road or highway pursuant to subsection (2) of section 39-1309, (2) temporary detours or detours designated pursuant to section 39-1309.01, or (3) roads which are removed from the state highway system and added to a county road system or municipal street system pursuant to a contract or agreement between the department and the affected county or municipality. Such a contract or agreement shall not be canceled or amended unless agreed to by all parties to such contract or agreement.



39-1316 State highway system; establishment, construction, maintenance; plans and specifications.

The department shall be responsible for the preparation and adoption of plans and specifications for the establishment, construction, and maintenance of the state highway system. Such plans and specifications may be amended, from time to time, as the department deems advisable. Such plans and specifications should conform, as closely as practicable, to those adopted by the American Association of State Highway Officials.



39-1317 State highways; surveys and research.

The department shall have the authority to make investigations and to collect and analyze all relevant data relating to (1) road planning studies, (2) traffic problems, (3) financial conditions, and (4) problems relating to state, county, township, municipal, federal, and all other public roads in the state, except any toll facilities. The department also shall have the authority to collect, analyze, and interpret all relevant data concerning the use, construction, improvement, and maintenance of roads, the practices and methods of road organization and development, and such other information, data, and statistics as are deemed necessary. The department may cooperate with the bureau of public roads, federal agencies, research organizations, or political or governmental subdivisions or public corporations of this state and may enter into agreements with other states to carry on research and test projects pertaining to road purposes.



39-1318 Inspection and testing of materials.

The department shall have the authority to make tests, do research, to inspect and test all materials, supplies, equipment, and machinery used for state purposes or projects involving federal funds, and to develop methods and procedures for this purpose.



39-1319 Testing laboratory; purpose.

The department shall have the authority to maintain and develop a testing laboratory to carry out the requirements of the provisions of section 39-1318.



39-1320 State highway purposes; acquisition of property; eminent domain; purposes enumerated.

(1) The department is hereby authorized to acquire, either temporarily or permanently, lands, real or personal property or any interests therein, or any easements deemed to be necessary or desirable for present or future state highway purposes by gift, agreement, purchase, exchange, condemnation, or otherwise. Such lands or real property may be acquired in fee simple or in any lesser estate. It is the intention of the Legislature that all property leased or purchased from the owner shall receive a fair price.

(2) State highway purposes, as referred to in subsection (1) of this section or otherwise in sections 39-1301 to 39-1362 and 39-1393, shall include provision for, but shall not be limited to, the following:

(a) The construction, reconstruction, relocation, improvement, and maintenance of the state highway system. The right-of-way for such highways shall be of such width as is deemed necessary by the department;

(b) Adequate drainage in connection with any highway, cuts, fills, or channel changes and the maintenance thereof;

(c) Controlled-access facilities, including air, light, view, and frontage and service roads to highways;

(d) Weighing stations, shops, storage buildings and yards, and road maintenance or construction sites;

(e) Road material sites, sites for the manufacture of road materials, and access roads to such sites;

(f) The preservation of objects of attraction or scenic value adjacent to, along, or in close proximity to highways and the culture of trees and flora which may increase the scenic beauty of such highways;

(g) Roadside areas or parks adjacent to or near any highway;

(h) The exchange of property for other property to be used for rights-of-way or other purposes set forth in subsection (1) or (2) of this section if the interests of the state will be served and acquisition costs thereby reduced;

(i) The maintenance of an unobstructed view of any portion of a highway so as to promote the safety of the traveling public;

(j) The construction and maintenance of stock trails and cattle passes;

(k) The erection and maintenance of marking and warning signs and traffic signals;

(l) The construction and maintenance of sidewalks and highway illumination;

(m) The control of outdoor advertising which is visible from the nearest edge of the right-of-way of the Highway Beautification Control System as defined in section 39-201.01 to comply with the provisions of 23 U.S.C. 131, as amended;

(n) The relocation of or giving assistance in the relocation of individuals, families, businesses, or farm operations occupying premises acquired for state highway or federal-aid road purposes; and

(o) The establishment and maintenance of wetlands to replace or to mitigate damage to wetlands affected by highway construction, reconstruction, or maintenance. The replacement lands shall be capable of being used to create wetlands comparable to the wetlands area affected. The area of the replacement lands may exceed the wetlands area affected. Lands may be acquired to establish a large or composite wetlands area, sometimes called a wetlands bank, not larger than an area which is one hundred fifty percent of the lands reasonably expected to be necessary for the mitigation of future impact on wetlands brought about by highway construction, reconstruction, or maintenance during the six-year plan as required by sections 39-2115 to 39-2117, an annual plan under section 39-2119, or an annual metropolitan transportation improvement program under section 39-2119.01 in effect upon acquisition of the lands. For purposes of this section, wetlands shall have the definition found in 33 C.F.R. 328.3(c).

(3) The procedure to condemn property authorized by subsection (1) of this section or elsewhere in sections 39-1301 to 39-1362 and 39-1393 shall be exercised in the manner set forth in sections 76-704 to 76-724 or as provided by section 39-1323, as the case may be.

An injunction may properly be entered to require compliance with the statute making it unlawful to erect or maintain advertising signs along highways prior to determination of whether there is a right to damages resulting from application of the statute. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Sections 39-1320 to 39-1320.11 constitute a reasonable and valid exercise of the police power which bears a substantial relation to the public health, safety, and general welfare and are constitutional. State v. Mayhew Products Corp., 204 Neb. 266, 281 N.W.2d 783 (1979).

Advertising easement is required to be taken within six hundred sixty feet of edge of the right-of-way. State v. Day, 181 Neb. 308, 147 N.W.2d 919 (1967).

Highway beautification is a highway purpose. State v. Merritt Brothers Sand & Gravel Co., 180 Neb. 660, 144 N.W.2d 180 (1966).

Acquisition of permanent easement for the control of advertising was treated as an exercise of the power of eminent domain. Wolfe v. State, 179 Neb. 189, 137 N.W.2d 721 (1965).

The taking of control of outside advertising is compensable under this section. Mathis v. State, 178 Neb. 701, 135 N.W.2d 17 (1965).

Case is disposed of in Supreme Court upon theory adopted by both parties that proceedings were instituted to acquire a permanent easement. Fulmer v. State, 178 Neb. 664, 134 N.W.2d 798 (1965).

Control of outside advertising within specified distance of highway was expressly conferred. Fulmer v. State, 178 Neb. 20, 131 N.W.2d 657 (1964). (Opinion withdrawn, 178 Neb. 664, 134 N.W.2d 798 (1965).)

Injunction granted without prejudice to department to proceed under this section to condemn land for drainage ditch at right angle to highway. Heppe v. State, 162 Neb. 403, 76 N.W.2d 255 (1956).



39-1320.01 Transferred to section 39-212.



39-1320.02 Transferred to section 39-213.



39-1320.03 Transferred to section 39-214.



39-1320.04 Repealed. Laws 1963, c. 224, § 4.



39-1320.05 Repealed. Laws 1963, c. 224, § 4.



39-1320.06 Transferred to section 39-215.



39-1320.07 Transferred to section 39-216.



39-1320.08 Transferred to section 39-219.



39-1320.09 Transferred to section 39-220.



39-1320.10 Transferred to section 39-221.



39-1320.11 Transferred to section 39-222.



39-1320.12 Transferred to section 39-223.



39-1320.13 Transferred to section 39-224.



39-1320.14 Transferred to section 39-225.



39-1320.15 Transferred to section 39-226.



39-1321 State highway purposes; acquisition of additional property; purpose; method; acquisition of landlocked property.

In connection with the acquisition of lands, property or interests therein for state highway purposes, the department may, in its discretion, acquire, by any lawful means except through the exercise of eminent domain, an entire lot, block, or tract of land or property if, by so doing, the interests of the public will be best served, even though said entire lot, block, or tract is not immediately needed for state highway purposes. Without limiting the same hereby, this may be done where uneconomic remnants of land would be left the original owner or where severance or consequential damages to a remainder make the acquisition of the entire parcel more economical to the state; Provided, that when any such property or land is left without access to a road, and the cost of acquisition of such landlocked property or land through the exercise of eminent domain would be more economical to the state than the cost of providing a means of reasonable ingress to or egress from the property or land, the state may, in its discretion, acquire such landlocked property or land thereof by eminent domain.



39-1321.01 Repealed. Laws 1971, LB 190, § 13.



39-1321.02 Repealed. Laws 1971, LB 190, § 13.



39-1321.03 Repealed. Laws 1971, LB 190, § 13.



39-1321.04 Repealed. Laws 1971, LB 190, § 13.



39-1321.05 Repealed. Laws 1971, LB 190, § 13.



39-1321.06 Repealed. Laws 1971, LB 190, § 13.



39-1321.07 Repealed. Laws 1971, LB 190, § 13.



39-1321.08 Repealed. Laws 1971, LB 190, § 13.



39-1321.09 Repealed. Laws 1971, LB 190, § 13.



39-1321.10 Repealed. Laws 1971, LB 190, § 13.



39-1322 Acquisition of additional property; buildings; exchange or replacement of property.

The department may acquire additional real property by gift, agreement, purchase, exchange, or condemnation if such additional real property is needed for the purpose of moving and establishing thereon buildings, structures, or other appurtenances which are situated on real property required by the department for highway purposes. When found to be in the public interest, the department is authorized to provide replacement real property, either lands or facilities, or both, for property in public ownership acquired as a result of a highway or highway-related project which will provide equivalent utility, for that acquired for the project. The department shall have authority to make agreements for the exchange of property, to make allowances for differences in the value of the properties being exchanged, and to move or pay the cost of moving buildings, structures, or other appurtenances.



39-1323 Lands of state; acquisition; purpose; consent of Governor required; procedure.

The department may acquire land, as provided for by sections 72-224.02 and 72-224.03, whenever such land is necessary to construct, reconstruct, improve, relocate, and maintain the state highway system and to provide adequate drainage for and access facilities to such highways. The acquisition may be of educational land or any lands owned, occupied, or controlled by any state institution, board, agency, or commission. Prior to taking any land for any of the above purposes, a certificate that the taking of such land is in the public interest, must be obtained from the Governor and from the department and be filed in the office of the Department of Administrative Services. Written notice of the intent to acquire land of any state institution, board, agency, or commission shall be given to such institution, board, agency, or commission, ten days before the filing of the certificate with the department. Whenever the land taken is educational land which is under the control of any separate agency or board of the State of Nebraska, the damages assessed in the condemnation shall be paid to the Board of Educational Lands and Funds and the agency or board shall then have a claim against the State of Nebraska for the amount so paid.



39-1323.01 Lands acquired for highway purposes; lease, rental, or permit for use; authorization; proprietary purposes permitted; disposition of rental funds; conditions, covenants, exceptions, reservations.

The Nebraska Department of Transportation, subject to the approval of the Governor, and the United States Department of Transportation if such department has a financial interest, is authorized to lease, rent, or permit for use, any area, or land and the buildings thereon, which area or land was acquired for highway purposes. The Director-State Engineer, for the Nebraska Department of Transportation, and in the name of the State of Nebraska, may execute all leases, permits, and other instruments necessary to accomplish the foregoing. Such instruments may contain any conditions, covenants, exceptions, and reservations which the department deems to be in the public interest, including, but not limited to, the provision that upon notice that such property is needed for highway purposes the use and occupancy thereof shall cease. If so leased, rented, or permitted to be used by a municipality, the property may be used for such governmental or proprietary purpose as the governing body of the municipality shall determine, and such governing body may let the property to bid by private operators for proprietary uses. All money received as rent shall be deposited in the state treasury and by the State Treasurer placed in the Highway Cash Fund, subject to reimbursement, if requested, to the United States Department of Transportation for its proportionate financial contribution.



39-1324 Surveys; authority to enter land; damages.

The department shall have authority to enter upon any property to make surveys, examinations, investigations, and tests, and to acquire other necessary and relevant data in contemplation of (1) establishing the location of a road, street, or highway, (2) acquiring land, property, and road building materials, or (3) performing other operations incident to highway construction, reconstruction, or maintenance. Entry upon any property, pursuant to this section, shall not be considered to be a legal trespass and no damages shall be recoverable on that account alone. In case of any actual or demonstrable damages to the premises, the department shall pay the owner of the premises the amount of the damages. Upon the failure of the landowner and the department to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided for in section 76-705.

Department of Roads has authority to enter upon any property to make surveys. State v. Merritt Brothers Sand & Gravel Co., 180 Neb. 660, 144 N.W.2d 180 (1966).



39-1325 Real property; power of department to sell and convey excess.

The department shall have the authority to sell and convey, with the approval of the Governor, any part of or any interest in real property held by the department which is no longer deemed necessary or desirable for highway purposes. The sale or conveyance of such real property shall be in such manner as will best serve the interests of the state and will most adequately conserve highway funds.



39-1326 Real property; sale, deed; bill of sale; execution; conditions; disposition of proceeds.

The Director-State Engineer, for the department, and in the name of the State of Nebraska, may execute, acknowledge, seal, and deliver all deeds, bills of sale, and other instruments necessary and proper to carry out the sale and exchange of real property. Such deeds, bills of sale, and other instruments shall have affixed thereto the seal of the department. The deeds, bills of sale, and other instruments may contain any conditions, covenants, exceptions, and reservations which the department deems are in the public interest or may convey title in fee simple absolute. All money received from the sale of such property shall be deposited in the state treasury and credited to the Highway Cash Fund.



39-1327 State highways; access rights; acquisition; damages.

The department, with the advice of the State Highway Commission and the consent of the Governor, shall designate and establish controlled-access facilities. Upon such consent, the department (1) is authorized to designate and establish controlled-access facilities, (2) may design, construct, maintain, improve, alter, and vacate such facilities, and (3) may regulate, restrict, or prohibit access to such facilities so as to best serve the traffic for which such facilities are intended. The department may provide for the elimination of intersections at grade with existing roads, streets, or highways, if the public interest shall be served thereby, and no road, street, or highway shall be opened into or connected with such facilities without the consent of the department. An existing road, street, or highway may be included within such facilities or such facilities may include new or additional roads, streets, or highways. In order to carry out the purposes of this section, the department may acquire, in public or private property, such rights of access as are deemed necessary, including but not necessarily limited to air, light, view, egress, and ingress. Such acquisitions may be by gift, devise, purchase, agreement, adverse possession, prescription, condemnation, or otherwise and may be in fee simple absolute or in any lesser estate or interest. The department may make provision to mitigate damages caused by such acquisitions, terms, and conditions regarding the abandonment or reverter of such acquisitions, and any other provisions or conditions that are desirable for the needs of the department and the general welfare of the public.

Specific right of the state to control access to a state highway is granted by this section. Hammer v. Department of Roads, 175 Neb. 178, 120 N.W.2d 909 (1963).

Any rights or claims to air, light, and view that were held by a previous property owner terminate with the purchase of that portion of the property by the department. Craig v. State, 19 Neb. App. 78, 805 N.W.2d 663 (2011).



39-1328 State highways; frontage roads; abutting owners, egress and ingress.

The department is authorized to designate, establish, design, construct, maintain, vacate, alter, improve, and regulate frontage roads within the boundaries of any present or hereafter acquired right-of-way and to exercise the same jurisdiction over such frontage roads as is authorized over controlled-access facilities. Such frontage roads may be connected to or separated from the controlled-access facilities at such places as the department shall determine to be consistent with public safety. Upon the construction of any frontage road, any right of access between the controlled-access facility and property abutting or adjacent to such frontage road shall terminate and ingress and egress shall be provided to the frontage road at such places as will afford reasonable and safe connections.

Right to condemn permanent easement for control of advertising signs is conferred. Fulmer v. State, 178 Neb. 20, 131 N.W.2d 657 (1964). (Opinion withdrawn, 178 Neb. 664, 134 N.W.2d 798 (1965).)

Landowner was entitled to damages for loss of direct access to highway. Balog v. State, 177 Neb. 826, 131 N.W.2d 402 (1964).



39-1328.01 State highways; frontage roads; request by municipality, county, or property owners; right-of-way acquired by purchase or lease; department; maintenance.

Whenever a highway not a freeway, which formerly traversed the corporate limits of a municipality of not more than five thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census, is relocated and is made a controlled-access facility, and the department is or is not providing any frontage road as authorized by section 39-1328, near an intersection with a roadway connecting with such municipality, the department shall, when consistent with requirements of traffic safety, and when the cost of drainage structures does not exceed five thousand dollars, and upon the conditions hereinafter set out construct such frontage roads if requested to do so by such municipality, by the county, or by the owners of sixty percent of the property abutting on such relocated highway if such request is made prior to the purchase, lease, or lease with option to purchase of right-of-way by the department. The quadrant of such intersection in which the frontage road or roads shall be located shall be designated by the governing board of such municipality. The department shall at the request of the county or municipality procure the right-of-way for such frontage road by lease or lease-option to buy or in the same manner as though it were for state highway purposes after receiving from the county or municipality reasonable assurance of reimbursement for such right-of-way costs. The responsibility for the maintenance of such frontage road shall be as provided in section 39-1372.



39-1328.02 State highways; frontage roads; request by municipality, county, or property owners; consent of federal government, when; right-of-way; reimbursement; maintenance.

Whenever a highway not a freeway, which formerly traversed the corporate limits of a municipality, has been relocated since January 1, 1960, and has been made or will be made a controlled-access facility, and the department has not provided any frontage road as authorized by section 39-1328, near an intersection with a roadway connecting with such municipality, the department shall, when consistent with requirements of traffic safety, and when the cost of drainage structures does not exceed five thousand dollars, and upon the conditions hereinafter set out construct such frontage roads if requested to do so by such municipality, the county, or by the owners of sixty percent of the property abutting on such relocated highway within two years after November 18, 1965, or within two years after the highway is made a controlled-access facility. If agreements exist with the federal government requiring its consent to the relinquishment of control of access, the department shall make a bona fide effort to secure such consent, but upon failure to obtain such consent, the frontage road shall not be constructed, or, if conditions are imposed by the federal government, the department shall construct such frontage roads only in accordance with such conditions. The municipality, county, or owners requesting such frontage road shall reimburse the department for any damages which it paid for such control of access and also for payment to the federal government of such sum, if any, demanded by it for the relinquishment of the access control. The quadrant of such intersection in which the frontage road may be located shall be designated by the governing board of such municipality. The department shall at the request of the county or municipality procure the right-of-way for such frontage road in the same manner as though it were for state highway purposes after receiving from the county or municipality reasonable assurance of reimbursement for such right-of-way costs. The responsibility for the maintenance of such frontage road shall be as provided in section 39-1372.



39-1329 State highways; egress and ingress, when required; department; prescribe access.

The right of reasonable convenient egress and ingress from lands or lots, abutting on an existing highway, street, or road, may not be denied except with the consent of the owners of such lands or lots, or with the condemnation of such right of access to and from such abutting lands or lots. If the construction or reconstruction of any highway, to be paid for in whole or in part with federal or state highway funds, results in the abutment of property on such highway that did not theretofore have direct egress and ingress to it, no rights of direct access shall accrue because of such abutment, but the department may prescribe and define the location of the privilege of access, if any, of properties that then, but not theretofore, abut on such highway.

There is no right of direct access to a highway constructed upon a new right-of-way where no highway previously existed if the new highway is designated a controlled access facility from the beginning. Morehead v. State, 195 Neb. 31, 236 N.W.2d 623 (1975).

Request for instruction relating to this section properly refused when other instructions impliedly excluded irrelevant items addressed thereby. Thacker v. State, 193 Neb. 817, 229 N.W.2d 197 (1975).

Evidence of the use of federal funds in a state road project is not admissible in an eminent domain proceeding, but its admission in this case was not prejudicial. Y Motel, Inc. v. State, 193 Neb. 526, 227 N.W.2d 869 (1975).

An abutting property owner is entitled to recover damages resulting from the destruction or material impairment by the state of his right of access to an existing highway or street, not to restoration of access. Danish Vennerforning & Old Peoples Home v. State, 191 Neb. 774, 217 N.W.2d 819 (1974).

Where there was no previous access to highway, landowner in eminent domain proceedings acquired no new access rights. Frank v. State, 176 Neb. 759, 127 N.W.2d 300 (1964).

Adjoining landowner cannot be denied reasonable means of egress and ingress. Chaloupka v. State, 176 Neb. 746, 127 N.W.2d 291 (1964).



39-1330 State highways; acquisition of property for right-of-way; department powers; reasonable access required.

In connection with the acquisition of real property for new right-of-way or additional right-of-way for any highway to be constructed, relocated, or reconstructed in either rural or urban areas and paid for in whole or in part with federal or state highway funds, the department may prescribe and define in purchase agreements or condemnation proceedings the location, width, nature, and extent of any right of access that may be permitted between such improved highway and the properties from which such right-of-way or additional right-of-way is acquired, but such prescription and definition shall in no case leave such private properties without a reasonable means of egress and ingress to a road.

Evidence of the use of federal funds in a state road project is not admissible in an eminent domain proceeding, but its admission in this case was not prejudicial. Y Motel, Inc. v. State, 193 Neb. 526, 227 N.W.2d 869 (1975).

Upon reconstruction of state highway, adjoining landowner cannot be denied reasonable means of egress and ingress. Chaloupka v. State, 176 Neb. 746, 127 N.W.2d 291 (1964).



39-1331 State highways; farm land; severed tracts; access.

Whenever the location, relocation, establishment, construction, or reconstruction of a highway causes the severance of real property, which is being used for farm or other agricultural purposes and title thereto is held under one owner, the department shall make provision for crossing the highway from one tract to the other, or compensation for the severance of the tract shall be paid; Provided, that should the tracts at any time cease to be held under one ownership, the right to such road crossing shall automatically terminate. No connecting road crossing shall be used for or in connection with the conduct of any roadside business or enterprise, but shall be available and used solely for passage from one of the severed tracts to the other.



39-1332 State highways; construction and maintenance of access road; written permit required, when.

No person shall construct, use, or permit to be used on property owned or occupied by such person any private entrance or exit, approach road, facility, thing, or appurtenance upon or connected to a highway right-of-way without first obtaining a written permit from the department; Provided, the owner or occupier of property shall not be required to obtain a permit to use or permit to be used in its existing condition any such private entrance or exit, approach road, facility, thing, or appurtenance existing on September 18, 1955, unless the department determines that the safety and general welfare of the public will be better served by such owner or occupier being required to apply for a permit and the department gives written notice to such owner or occupier that application for a permit must be filed with the department within thirty days from receipt of such notice.

Owner of land had statutory right to continue to use ornamental light posts. State v. Merritt Brothers Sand & Gravel Co., 180 Neb. 660, 144 N.W.2d 180 (1966).

This section permits the Department of Roads to control the type of access to be granted to state highways. Chaloupka v. State, 176 Neb. 746, 127 N.W.2d 291 (1964).



39-1333 State highways; access; department; adopt rules and regulations; issue permits.

The department may adopt reasonable rules and regulations and issue permits for the construction or use of any private entrance or exit, approach road, facility, thing, or appurtenance upon or connected to highway rights-of-way. Such rules and regulations and such permits may include, but need not be limited to, provisions for construction of culverts, requirements as to depth of fills, and requirements for drainage facilities deemed necessary. Such a permit so issued may contain such terms and conditions as, in the judgment of the granting authority, may be in the best interest of the public. All construction under such permits shall be under the supervision of the granting authority and at the expense of the applicant. After completion of the construction of the particular private entrance or exit, approach road, facility, thing, or appurtenance, the same shall be maintained at the expense of the applicant and in accordance with the rules and regulations of the department. Nothing herein contained shall be determined or construed to grant any right for or authorize the construction of a private entrance or exit or approach road upon or connected to any facility, thing, or appurtenance on the right-of-way of any highway or section of highway for which the department has by gift, agreement, or eminent domain acquired the rights of access on a portion thereof.

Application of this section was properly covered by instructions given by trial court. Chaloupka v. State, 176 Neb. 746, 127 N.W.2d 291 (1964).



39-1334 State highways; access; permit; violation; actions.

The Director-State Engineer, for the department and in the name of the State of Nebraska, may prosecute to final determination any action, suit, or proceeding which in his judgment is necessary for the preservation of public safety, the promotion of the general welfare, and to carry out the provisions of sections 39-1327 to 39-1336. In addition to any other available remedies, the Director-State Engineer may secure an injunction or mandamus (1) to prevent any owner or occupier of property from constructing, using, or permitting to be used a private entrance or exit, approach road, facility, thing, or appurtenance upon or connected to a highway right-of-way without a written permit from the department when a permit is required, (2) to enforce compliance with the conditions of a permit issued by the department to a person for such construction, use, or right to permit such use, and (3) to enforce compliance with the rules and regulations regarding such construction and uses prescribed by the department.



39-1335 State highways; access; use of adjoining property; permit; rules and regulations; violation; penalty.

Any person who shall construct, use, or permit to be used on property owned or occupied by such person any private entrance or exit, approach road, facility, thing, or appurtenance upon or connected to a highway right-of-way without a permit from the department, when a permit is required, or who shall construct, use, or permit to be used a private entrance or exit, approach road, facility, advertising, advertising signs, displays, or other advertising devices, thing, or appurtenance upon or connected to any highway right-of-way without complying with the rules and regulations prescribed by the department or with the conditions of a permit issued by the department to such person, shall be guilty of a Class III misdemeanor. Each and every day that such violation continues after the department issues written notification to the violator may constitute a separate offense.



39-1336 Department; political subdivision; access highways; construction, maintenance, location, vacation; agreement.

The department and the governing bodies of any political or governmental subdivision or any public corporation of this state may enter into agreements with each other respecting the planning, designating, financing, establishing, constructing, improving, maintaining, using, altering, relocating, regulating, or vacating of controlled-access roads except any toll facilities.

Department of Roads and cities may make agreements with respect to controlled access facilities. Hammer v. Department of Roads, 175 Neb. 178, 120 N.W.2d 909 (1963).



39-1337 State highway system; department; construction, maintenance, control; improvement; sufficiency rating.

The construction, maintenance, protection, and control of the state highway system shall be under the authority and responsibility of the department, except as otherwise provided in sections 39-1339 and 39-1372. The relative urgency of proposed improvements on the state highway system shall be determined by a sufficiency rating established by the department, insofar as the use of such a rating is deemed practicable. The sufficiency rating shall include, but not be limited to, the following factors: (1) Surface condition, (2) economic factors, (3) safety, and (4) service.



39-1338 State highways; drainage; construct, maintain, improve facilities; damages.

The department shall have the authority to construct, maintain, and improve drainage facilities on the state highway system. The department also shall have the authority to make channel changes, control erosion, and provide stream protection or any other control measures beyond the highway right-of-way limits wherever it is deemed necessary in order to protect the highways and drainage facilities from damage. The department shall have the authority to enter upon private or public property for the above purposes. In case of any damage to the premises, the department shall pay the owner of the premises the amount of the damages. Upon the failure of the landowner and the department to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided for in section 76-705.



39-1339 State highway system; connecting links, defined; duty of department.

Except as provided in section 39-1372, the responsibility of the department for the maintenance of connecting links on the state highway system shall be determined in accordance with the following provisions:

(1) The department shall be liable for the cost of surface maintenance of the traveled way of connecting links, not including the parking lanes thereon, in cities of the metropolitan, primary, and first classes; Provided, such connecting links were constructed under the authority of the department and construction costs were paid in whole or in part with county, state or federal-aid funds. The department shall not be responsible for the maintenance of any connecting link or portion thereof which was not built in whole or in part with county, state or federal-aid funds;

(2) The department shall be liable for all of the surface maintenance of the traveled way of connecting links, including parking lanes thereon, in cities of the second class and villages; Provided, such connecting links were constructed under the authority of the department and construction costs were paid in whole or in part with county, state or federal-aid funds. The department shall not be responsible for the maintenance of any connecting link or portion thereof which was not built with county, state or federal-aid funds;

(3) The responsibility of the department for the maintenance of the connecting links, described in subdivisions (1) and (2) of this section, shall be limited to such things as are caused either by wear and tear of travel on such connecting links or by acts of God. Maintenance shall not be construed to include (a) snow removal, (b) maintenance caused by constructing, placing, replacing, repairing, or servicing water mains, sewers, gas lines, pipes, utility equipment, or other similar things placed beneath, across, or upon the surface of any portion of a connecting link, or (c) repairs or reconstruction going beyond the scope of normal surface maintenance or wear and tear of travel;

(4) The maintenance of structures, on the connecting links described in subdivisions (1) and (2) of this section, shall not be limited to the traveled way but shall include the entire structure; Provided, the department shall have no responsibility for the maintenance of appurtenances to such connecting links and the structures thereon, except by special agreement with the city or village in which the connecting link is situated. Appurtenances shall include, but are not limited to, sidewalks, storm sewers, guardrails, handrails, steps, curb or grate inlets, driveways, fire plugs, or retaining walls;

(5) The department shall maintain and keep in repair all public bridges and the approaches thereto when located in cities of the first class and on connecting links which were constructed under the authority of the department and construction costs were paid in whole or in part with state or federal funds;

(6) Nothing contained in this section shall be construed to prevent the department from entering into special agreements with cities or villages regarding the reconstruction and maintenance of connecting links in such cities and villages; and

(7) As used in this section, unless the context otherwise requires, connecting link shall mean a street now designated as a state highway.



39-1340 State highways; additional width or capacity; political subdivisions; agreement.

The governing body of any political or governmental subdivision or public corporation may enter into a written agreement with the department for the construction of a highway, structure, or appurtenance thereto, of greater width or capacity than would be necessary to accommodate highway traffic, upon any highway or connecting link within its boundaries and may appropriate from any funds available and pay into the Highway Cash Fund such sum or sums of money as may be agreed upon. Nothing contained in this section shall prevent any such governing body from constructing such highway, structure, or appurtenance of greater width or capacity independent of any contract with the department if such construction shall conform to such reasonable standards and regulations as the department may prescribe.



39-1341 State highways; additional width; political subdivisions; agreement; payment.

The governing body of any political or governmental subdivision or public corporation may enter into a written agreement with the department for the maintenance of the additional width, as provided for in section 39-1305, by the department and from time to time, in accordance with such agreement, shall appropriate and pay into the Highway Cash Fund such sums of money as may be agreed upon. Nothing contained in this section shall be construed to prevent any political or governmental subdivision or public corporation from maintaining such additional width at its own expense.



39-1342 State highways; construction and maintenance of illumination; sidewalks; safety devices.

The department shall have the authority to construct and maintain highway illumination and sidewalks along such parts of the state highway system as are necessary for safety and public welfare. The department may also erect and maintain any other appurtenances to the state highway system which the department deems necessary for safety and public welfare. Appurtenances shall include, but are not limited to, sidewalks, storm sewers, guardrails, handrails, steps, curb or grate inlets, driveways, fire plugs, and retaining walls.



39-1343 State highway system; department; emergencies; powers.

When, in the opinion of the department, an emergency or unusual condition exists requiring immediate action in order to preserve, continue, open, reopen, or provide for safe conditions on a fragment, portion, or route on the state highway system, the department may make necessary repairs, provide necessary equipment or services, or may contract for such repairs, equipment, or services without calling for competitive bids.



39-1344 State highways; removal of snow and ice; powers and duties.

The department shall keep the highways, except the connecting links, sufficiently clear of snow and ice so as to be reasonably safe for travel. The department shall have the authority to enter upon private and public property adjacent to any highway and place and maintain thereon snow fences wherever it is deemed necessary in order to prevent snow drifting upon the traveled way of the highway. Such snow fences shall be erected in such a manner as to provide the most protection to the highway and shall not be placed on such property prior to October 15, nor remain on such property after April 1, without the consent of the property owner. In case of any damage to such property, the department shall pay the amount of such damage to the owner of the property.



39-1345 State highways; temporarily close; powers and duties.

The department shall have the authority to close temporarily any part or all of a highway. Whenever the department closes such highway or part thereof, the department or its contractor shall erect, at both ends of the portion of the highway so closed, suitable barricades, fences, or other enclosures and shall post signs warning the public that the highway is closed by authority of law. Such barricades, fences, enclosures, and signs shall serve as notice to the public that such highway is unsafe and that anyone entering such closed highway, without the permission or consent of the department, does so at his own peril. The department, if it deems it advisable, may permit the public use of a highway undergoing construction, repair, or maintenance in lieu of a detour route and is authorized to regulate, limit, or control traffic thereon.



39-1345.01 State highways; public use while under construction, repair, or maintenance; contractor; liability.

Whenever the department, under the authority of section 39-1345, permits the public use of a highway undergoing construction, repair, or maintenance in lieu of a detour route, the contractor shall not be held responsible for damages to those portions of the project upon which the department has permitted public use, when such damages are the result of no proximate act or failure to act on the part of the contractor.

This section exempts contractors from liability for damages caused to public works by the public allowed to travel on the highway under construction, except where the specifications contemplated that the public would travel on the highway during construction. Slagle v. J.P. Theisen & Sons, 251 Neb. 904, 560 N.W.2d 758 (1997).



39-1345.02 State highways; construction; contractor; liability.

A contractor shall not be held responsible, either during construction or after construction is completed, for damages which may result from or be due to inadequate, faulty, or insufficient design, plans, or specifications.

This section provides an exception to section 39-1345.01 wherein, if contractors follow specifications provided, but those specifications are inadequate, faulty, or insufficient and so the traveling public still damages public works despite the implementation of the specifications, the contractors will not be liable for the damages to the actual construction project. The definition of damages found in section 39-1345.01 limiting damages to only those caused to an actual construction project also applies to the word "damages" as it appears in this section. Slagle v. J.P. Theisen & Sons, 251 Neb. 904, 560 N.W.2d 759 (1997).



39-1346 State highway system; detours; temporary route part of system.

When (1) any portion of the state highway system is impassable or dangerous to travel, (2) it shall be deemed necessary, because of construction or maintenance work or for other reasons, to suspend all or part of the travel thereon, or (3) it is impracticable to maintain any portion of the state highway system as laid out, the department may route travel over a detour around such portion of the state highway system. Such detour shall temporarily be considered part of the state highway system. The department may create a new temporary road or may use an existing road, highway, or street for a detour.



39-1347 County roads; city and village streets; authority to use for detour; duties of department.

Authority is granted to the department to use any road or street as a detour for the state highway system. During the time that said detour is in effect, the same shall in all respects be the responsibility of the department; Provided, that such authority and responsibility shall become effective only after due written notice is given to the governing body having primary authority for such road or street. The responsibility of the department shall cease only upon written notice being duly given to such authorities. At the time of the termination of the use of such road or street as a state highway, the same shall be returned to the responsibility of the primary authority in as good condition as it was at the time of said temporary taking for use as a state highway by the department.



39-1348 Construction; plans and specifications; advertisement for bids; failure of publication; effect; powers of department.

Except as otherwise provided in sections 39-2808 to 39-2823, when letting contracts for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances, the department shall solicit bids as follows:

(1) For contracts with an estimated cost, as determined by the department, of greater than one hundred thousand dollars, the department shall advertise for sealed bids for not less than twenty days by publication of a notice thereof once a week for three consecutive weeks in the official county newspaper designated by the county board in the county where the work is to be done and in such additional newspaper or newspapers as may appear necessary to the department in order to give notice of the receiving of bids. Such advertisement shall state the place where the plans and specifications for the work may be inspected and shall designate the time when the bids shall be filed and opened. If through no fault of the department publication of such notice fails to appear in any newspaper or newspapers in the manner provided in this subdivision, the department shall be deemed to have fulfilled the requirements of this subdivision; and

(2) For contracts with an estimated cost, as determined by the department, of one hundred thousand dollars or less, the department, in its sole discretion, shall either:

(a) Follow the procedures given in subdivision (1) of this section; or

(b) Request bids from at least three potential bidders for such work. If the department requests bids under this subdivision, it shall designate a time when the bids shall be opened. The department may award a contract pursuant to this subdivision if it receives at least one responsive bid.



39-1349 Construction contracts; letting; procedure; interest on retained payments; predetermined minimum wages; powers of department.

(1) Except as provided in subsections (3) and (4) of this section, all contracts for the construction, reconstruction, improvement, maintenance, or repair of state highway system roads and bridges and their appurtenances shall be let by the department to the lowest responsible bidder. Bidders on such contracts must be prequalified to bid by the department except as provided in subsection (2) of section 39-1351. The department may reject any or all bids and cause the work to be done as may be directed by the department. If the contractor has furnished the department all required records and reports, the department shall pay to the contractor interest at a rate three percentage points above the average annual Federal Reserve composite prime lending rate for the previous calendar year rounded to the nearest one-tenth of one percent on the amount retained and on the final payment due the contractor beginning sixty days after the work under the contract has been completed as evidenced by the completion date established in the department's letter of tentative acceptance or, when tentative acceptance has not been issued, beginning sixty days after completion of the work and running until the date when payment is tendered to the contractor.

(2) When the department is required by acts of Congress and rules and regulations made by an agent of the United States in pursuance of such acts to predetermine minimum wages to be paid laborers and mechanics employed on highway construction, the Director-State Engineer shall cause minimum rates of wages for such laborers and mechanics to be predetermined and set forth in contracts for such construction. The minimum rates shall be the scale of wages which the Director-State Engineer finds are paid and maintained by at least fifty percent of the contractors in performing highway work contracted with the department unless the Director-State Engineer further finds that such scale of wages so determined would unnecessarily increase the cost of such highway work to the state, in which event he or she shall reduce such determination to such scale of wages as he or she finds is required to avoid such unnecessary increase in the cost of such highway work.

(3) The department, in its sole discretion, may permit a city or county to let state or federally funded contracts for the construction, reconstruction, improvement, maintenance, or repair of state highways, bridges, and their appurtenances located within the jurisdictional boundaries of such city or county, to the lowest responsible bidder when the work to be let is primarily local in nature and the department determines that it is in the public interest that the contract be let by the city or the county. Bidders on such contracts must be prequalified to bid by the department except as provided in subsection (2) of section 39-1351.

(4) The department, in its sole discretion, may permit a federal agency to let contracts for the construction, reconstruction, improvement, maintenance, or repair of state highways, bridges, and their appurtenances and may permit such federal agency to perform any and all other aspects of the project to which such contract relates, including, but not limited to, preliminary engineering, environmental clearance, final design, and construction engineering, when the department determines that it is in the public interest to do so. Bidders on such contracts must be prequalified to bid by the department except as provided in subsection (2) of section 39-1351.



39-1350 Bids; contracts; department powers; department authorized to act for political subdivision.

The department shall have the authority to act for any political or governmental subdivision or public corporation of this state for the purpose of taking bids or letting contracts for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances. The department, while so acting, may take such bids and let such contracts at the offices of the department in Lincoln, Nebraska, or at such other location as designated by the department if the department has the written consent of the political or governmental subdivision or public corporation where the work is to be done.



39-1351 Construction contracts; bidders; qualifications; evaluation by department; powers of department.

(1) Except as provided in subsection (2) of this section, any person desiring to submit to the department a bid for the performance of any contract for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances, which the department proposes to let, shall apply to the department for prequalification not later than ten days before the letting of the contract. The department shall determine the extent of any applicant's qualifications by a full and appropriate evaluation of the applicant's experience, equipment, financial resources, and performance record. In determining the qualification of persons to bid on any particular contract, the department shall consider the equipment and resources available for the particular contract contemplated.

(2) The department may, in its sole discretion, grant an exemption from all prequalification requirements for (a) any contract for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances if the estimate of the department for such work is one hundred thousand dollars or less or (b) any contract for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances if such work is of an emergency nature.



39-1352 Construction contracts; bidders; statement of qualifications; financial showing; certification by public accountant.

(1) Except as provided in subsection (2) of this section, any person proposing to bid on a contract for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances to be let by the department shall submit to the department, at such times as it may require, a statement showing such person's qualifications. Such statement shall be under oath and on a standard form to be prepared and supplied by the department. The financial showing required in the statement shall be certified by a certified public accountant or by a public accountant holding a currently valid permit from the Nebraska State Board of Public Accountancy. The statement shall be confidential and only for the use of the department.

(2) Subsection (1) of this section shall not apply to any contract granted an exemption from prequalification requirements pursuant to subsection (2) of section 39-1351.



39-1353 Construction contracts; proposal forms; issuance to certain bidders.

(1) Proposal forms for submitting bids on any contract for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances to be let by the department shall be issued by the department at the offices of the department in Lincoln, Nebraska, or at such other location as designated by the department not later than 5 p.m. of the day before the letting of the contract.

(2) Such proposal forms shall be issued only to those persons previously qualified by the department and bids shall be accepted only from such qualified persons. This subsection shall not apply to any contract granted an exemption from prequalification requirements pursuant to subsection (2) of section 39-1351.



39-1354 Construction contracts; plans; reproduction; how obtained.

The department, in its discretion, may provide reproductions of the plans prepared by the department for any contract to be let for the construction, reconstruction, improvement, maintenance, or repair of roads, bridges, and their appurtenances, to any person desiring such reproductions. Such person shall pay to the department a reasonable sum, to be fixed by the department in an amount estimated to cover the actual cost of preparing such a reproduction.



39-1355 Equipment; office accommodations; storage buildings; department's authority and responsibility; limitations.

The department shall have authority to purchase, lease, employ, or acquire by other means, all needed road materials, machinery, equipment, supplies, services, and labor necessary for the construction, reconstruction, maintenance, and control of the state highway system and all tools and materials necessary to keep such machinery and equipment in repair. The department shall also have authority to lease, purchase, construct, or cause to be constructed, buildings for office accommodations, which are necessary in the administration of the duties of the department, and buildings for the storing and housing of materials, machinery, equipment, and supplies; Provided, that the department may not construct or cause to be constructed any building exceeding a cost of one hundred thousand dollars without the consent of the Legislature. The maintenance, protection, and control of the materials, machinery, equipment, supplies, tools, and buildings shall be under the authority and responsibility of the department.



39-1356 Road materials; equipment; acquisition; manufacture; powers.

The department may purchase, lease, construct, or otherwise acquire and may maintain all necessary equipment, machinery, supplies, buildings, and other essential items and employ the necessary labor to remove road materials from the land, to prepare the materials for use, and to manufacture the materials into roadmaking products. The department may sell any surplus of materials or products to any political or governmental subdivision or public corporation of this state or to any contractor who will use such materials or products exclusively for building or maintaining roads, streets, alleys, or structures of a political or governmental subdivision or public corporation of this state. The funds received from the sale of the road materials or products shall be paid into the state treasury and credited to the Highway Cash Fund.



39-1357 Construction or repair of highways; salvaged materials; transfer to political subdivisions.

The department is authorized to transfer, upon such terms as the department shall prescribe, to any other political or governmental subdivision or public corporation of this state, any materials salvaged and recovered from and through the construction, reconstruction, or repair of a highway if the salvaged materials are not presently needed by the department to carry on its work.



39-1358 State highway system; funds; source; assistance by political subdivisions.

Funds for the construction of the state highway system shall be derived from such state revenue as may be provided by law. Any governmental or political subdivision or public corporation of this state may, if it has funds available, assist with such funds in the construction of any part of a highway in such governmental or political subdivision or public corporation, and when such funds are used, bids shall be received and contracts awarded as provided in sections 39-1348 and 39-1349; Provided, that county road dragging funds shall not be used for this purpose.



39-1359 Rights-of-way; inviolate for state and department purposes; temporary use for special events; conditions; notice; Political Subdivisions Tort Claims Act; applicable.

(1) The rights-of-way acquired by the department shall be held inviolate for state highway and departmental purposes and no physical or functional encroachments, structures, or uses shall be permitted within such right-of-way limits, except by written consent of the department or as otherwise provided in subsections (2) and (3) of this section.

(2) A temporary use of the state highway system, other than a freeway, by a county, city, or village, including full and partial lane closures, shall be allowed for special events, as designated by a county, city, or village, under the following conditions:

(a) The roadway is located within the official corporate limits or zoning jurisdiction of the county, city, or village;

(b) A county, city, or village making use of the state highway system for a special event shall have the legal duty to protect the highway property from any damage that may occur arising out of the special event and the state shall not have any such duty during the time the county, city, or village is in control of the property as specified in the notice provided pursuant to subsection (3) of this section;

(c) Any existing statutory or common law duty of the state to protect the public from damage, injury, or death shall become the duty of the county, city, or village making use of the state highway system for the special event, and the state shall not have such statutory or common law duty during the time the county, city, or village is in control of the property as specified in the notice provided pursuant to subsection (3) of this section; and

(d) The county, city, or village using the state highway system for a special event shall formally, by official governing body action, acknowledge that it accepts the duties set out in this subsection and, if a claim is made against the state, shall indemnify, defend, and hold harmless the state from all claims, demands, actions, damages, and liability, including reasonable attorney's fees, that may arise as a result of the special event.

(3) If a county, city, or village has met the requirements of subsection (2) of this section for holding a special event and has provided thirty days' advance written notice of the special event to the department, the county, city, or village may proceed with its temporary use of the state highway system. The notice shall specify the date and time the county, city, or village will assume control of the state highway property and relinquish control of such state highway property to the state.

(4) The Political Subdivisions Tort Claims Act shall apply to any claim arising during the time specified in a notice provided by a political subdivision pursuant to subsection (3) of this section.

No physical or functional encroachments upon right-of-way of state highway are permitted without written consent of Department of Roads. State v. Merritt Brothers Sand & Gravel Co., 180 Neb. 660, 144 N.W.2d 180 (1966).



39-1359.01 Rights-of-way; mowing and harvesting of hay; permit; fee; department; powers and duties.

For purposes of this section, the definitions in section 39-1302 apply.

The department shall issue permits which authorize and regulate the mowing and harvesting of hay on the right-of-way of highways of the state highway system. The applicant for a permit shall be informed in writing and shall sign a release acknowledging (1) that he or she will assume all risk and liability for hay quality and for any accidents and damages that may occur as a result of the work and (2) that the State of Nebraska assumes no liability for the hay quality or for work done by the permittee. The applicant shall show proof of liability insurance of at least one million dollars. The owner or the owner's assignee of land abutting the right-of-way shall have priority to receive a permit for such land under this section until July 30 of each year. Applicants who are not owners of abutting land shall be limited to a permit for five miles of right-of-way per year. The department shall allow mowing and hay harvesting on or after July 15 of each year. The department shall charge a permit fee in an amount calculated to defray the costs of administering this section. All fees received under this section shall be remitted to the State Treasurer for credit to the Highway Cash Fund. The department shall adopt and promulgate rules and regulations to carry out this section.



39-1360 Drainage facilities on highways; use; consent of department.

No person may use the drainage facilities of a highway for private purposes without first obtaining the written consent of the department.



39-1361 Cross or dig up highway; permit by department; conditions.

No person, firm, or corporation may dig up, cross, or otherwise use any portion of the state highway system for laying or relaying pipelines, ditches, flumes, pipes, sewers, railways, or any other similar purpose without obtaining a written permit from the department and agreeing to comply with such reasonable regulations as the department shall prescribe. Such regulations may include provisions relevant to an existing portion of the state highway system and also may contemplate future or contingent problems by providing protection to the department from expense or damage arising in the reconstruction or relocation of a portion of the state highway system when such expense or damage would not have existed but for the activity authorized by the permit. No person, firm, or corporation shall construct or install any new pole line, any underground conduit, or any buried cable or erect any new guy wires upon any portion of the state highway right-of-way without obtaining a written consent or permit from the department. The department shall grant such written consent or permits to do any of the things mentioned in this section if the installation of such thing does not interfere with, or cause unreasonable hazards to, the use of the right-of-way for highway purposes. The person, firm, or corporation to whom, or in whose behalf, the permit is given shall pay the cost of placing the highway in as good condition as it was prior to being dug up, crossed, or used and shall, upon the request of the department, furnish the state with a cash deposit or certified check upon a solvent bank, or a surety bond in a guaranty company qualified to do business in Nebraska. The deposit, check, or bond shall be in the amount required by the department and shall be furnished on condition that the sum be forfeited to the state in the event that the conditions of the permit or regulations of the department are breached. A written permit to do any of the things mentioned in this section shall not be required for emergency maintenance or emergency repair work on existing facilities, but in such cases oral consent shall be secured from the Director-State Engineer or his authorized representative as soon as the exigencies of the situation allow.



39-1362 Cross or dig up highway; violations; penalty.

Any person, who shall dig up, cross, or otherwise use any portion of the state highway system or drainage facilities of the state highway system for laying or relaying pipelines, ditches, flumes, sewers, railways, for constructing, or installing any new pole line, underground conduit, buried cable, or new guy wires, or for any other similar purpose without obtaining a written permit from the department or without complying with the regulations of the department shall be guilty of a Class III misdemeanor. Each and every day that such a violation continues, after the department issues written notification to the violator, may constitute a separate offense.



39-1363 Preservation of historical, archeological, and paleontological remains; agreements; funds; payment.

To more effectually preserve the historical, archeological, and paleontological remains of the state, the department is authorized to enter into agreements with the appropriate agencies of the state charged with preserving historical, archeological, and paleontological remains to have these agencies remove and preserve such remains disturbed or to be disturbed by highway construction and to use highway funds, when appropriated, for this purpose. This authority specifically extends to highways which are part of the National System of Interstate and Defense Highways as defined in the Federal Aid Highway Act of 1956, Public Law 627, 84th Congress, and the use of state funds on a matching basis with federal funds therein.



39-1364 Plans, specifications, and records of highway projects; available to public, when.

The department shall, upon the request of any citizen of this state, disclose to such citizen full information concerning any highway construction, alteration, maintenance, or repair project in this state, whether completed, presently in process, or contemplated for future action, and permit an examination of the plans, specifications, and records concerning such project, except that any information received by the department as confidential by the laws of this state shall not be disclosed. Any person who willfully fails to comply with the provisions of this section shall be guilty of official misconduct. By the provisions of this section, the officials of the department will not be required to furnish information on the right-of-way of any proposed highway until such information can be made available to the general public.



39-1365 State highway system; development; legislative findings.

The Legislature finds and declares that the highways of the state are of the utmost importance to future development within the state and that the following actions are necessary for such development: (1) The accelerated completion of all improvement and expansion projects on the Nebraska segments of the National System of Interstate and Defense Highways; (2) the accelerated completion of improvement projects on state highways with geometric and capacity deficiencies; (3) the resurfacing of highways to protect pavement integrity; (4) the accelerated completion of the expressway system, as such system was designated on January 1, 2016, prior to June 30, 2033; and (5) the general upgrading of the state highway system concerning driving surfaces and surfaced shoulders.



39-1365.01 State highway system; plans; department; duties; priorities.

The department shall be responsible for developing a specific and long-range state highway system plan. The department shall annually formulate plans to meet the state highway system needs of all facets of the state and shall assign priorities for such needs. The department shall, on or before December 1 of each year, present such plans to the Legislature. The plans shall be referred to the appropriate standing committees of the Legislature for review. The department shall consider the preservation of the existing state highway system asset as its primary priority except as may otherwise be provided in state or federal law. In establishing secondary priorities, the department shall consider a variety of factors, including, but not limited to, current and projected traffic volume, safety requirements, economic development needs, current and projected demographic trends, and enhancement of the quality of life for all Nebraska citizens. The state highway system plan shall include the designation of those portions of the state highway system which shall be expressways.



39-1365.02 State highway system; federal funding; maximum use; department; report on system needs and planning procedures.

(1) The department shall apply for and make maximum use of available federal funding, including discretionary funding, on all highway construction projects which are eligible for such assistance.

(2) The department shall transmit electronically to the Legislature, by December 1 of each year, a report on the needs of the state highway system, the department's planning procedures, and the progress being made on the expressway system. Such report shall include:

(a) The criteria by which highway needs are determined;

(b) The standards established for each classification of highways;

(c) An assessment of current and projected needs of the state highway system, such needs to be defined by category of improvement required to bring each segment up to standards. Projected fund availability shall not be a consideration by which needs are determined;

(d) Criteria and data, including factors enumerated in section 39-1365.01, upon which decisions may be made on possible special priority highways for commercial growth;

(e) A review of the department's procedure for selection of projects for the annual construction program, the five-year planning program, and extended planning programs;

(f) A review of the progress being made toward completion of the expressway system, as such system was designated on January 1, 2016, and whether such work is on pace for completion prior to June 30, 2033;

(g) A review of the Transportation Infrastructure Bank Fund and the fund's component programs under sections 39-2803 to 39-2807. This review shall include a listing of projects funded and planned to be funded under each of the three component programs; and

(h) A review of the outcomes of the Economic Opportunity Program, including the growth in permanent jobs and related income and the net increase in overall business activity.



39-1366 Repealed. Laws 1973, LB 45, § 125.



39-1367 Freeways; declaration of legislative intent.

Recognizing that safe and efficient transportation on modern high-speed highways is a matter of important interest to all the people in the state, the Legislature determines and declares that effective maintenance, operation, and control of freeways is essential to the general welfare of the State of Nebraska and is therefor a matter of statewide concern.

The establishment of laws capable of meeting future requirements as well as present demands of safe and efficient transportation is recognized as an urgent problem and a proper objective of highway legislation.

It is the intent of the Legislature to consider of paramount importance the convenience and safety of the traveling public.

The Legislature hereby determines and declares that sections 39-1337, 39-1339, 39-1367, and 39-1372 are necessary for the preservation of the public health and safety, for promotion of the general welfare, and as a contribution to the national defense.



39-1368 Repealed. Laws 1973, LB 45, § 125.



39-1369 Repealed. Laws 1973, LB 45, § 125.



39-1370 Repealed. Laws 1973, LB 45, § 125.



39-1371 Repealed. Laws 1973, LB 45, § 125.



39-1372 Freeways; maintenance of approach, exit, and frontage roads; lighting facilities.

(1) The department is charged with the maintenance of any freeway, including approach or exit roads thereto or part thereof whether or not such road is situated within or without the limits of any county, village, or city, including cities of the metropolitan and primary classes, except as hereinafter provided otherwise; Provided, that responsibility for maintenance of frontage roads shall automatically become the responsibility of the county or city in which they are located unless the department contracts to maintain them.

(2) The responsibility of the department for the maintenance of approach and exit roads shall end at the point where such roads terminate, merge, or intersect with city streets or county roads, except as hereinafter provided.

(3) The department is charged with the maintenance of the separation structure of any bridge situated overhead of a freeway except for ice treatment and removal of snow from such structures; Provided, that the department shall not be liable for the maintenance of the approaches to such separation structures or of anything outside the abutments to such separation structures.

(4) The department shall be responsible for construction of lighting facilities upon any part of the roadway of a freeway, including approach or exit roads thereto; Provided, that the maintenance and operation of such lighting facilities located within the limits of any city or village shall become the responsibility of such city or village.

(5) Nothing contained in this section shall be construed to prevent the department from entering into special agreements with cities or villages regarding the reconstruction and maintenance of freeways, including approach or exit roads thereto within the limits of such cities or villages.



39-1373 Repealed. Laws 1973, LB 45, § 125.



39-1374 Repealed. Laws 1973, LB 45, § 125.



39-1375 Repealed. Laws 1973, LB 45, § 125.



39-1376 Repealed. Laws 1973, LB 45, § 125.



39-1377 Repealed. Laws 1973, LB 45, § 125.



39-1378 Repealed. Laws 1973, LB 45, § 125.



39-1379 Repealed. Laws 1973, LB 45, § 125.



39-1380 Repealed. Laws 1973, LB 45, § 125.



39-1381 Repealed. Laws 1973, LB 45, § 125.



39-1382 Repealed. Laws 1973, LB 45, § 125.



39-1383 Repealed. Laws 1973, LB 45, § 125.



39-1384 Repealed. Laws 1973, LB 45, § 125.



39-1385 Repealed. Laws 1973, LB 45, § 125.



39-1386 Repealed. Laws 1973, LB 45, § 125.



39-1387 Repealed. Laws 1973, LB 45, § 125.



39-1388 Repealed. Laws 1973, LB 45, § 125.



39-1389 Repealed. Laws 1973, LB 45, § 125.



39-1390 State Recreation Road Fund; created; use; preferences; maintenance; investment.

The State Recreation Road Fund is created. The money in the fund shall be transferred by the State Treasurer, on the first day of each month, to the department and shall be expended by the Director-State Engineer with the approval of the Governor for construction and maintenance of dustless-surface roads to be designated as state recreation roads as provided in this section, except that (1) transfers may be made from the fund to the State Park Cash Revolving Fund at the direction of the Legislature through July 31, 2016, and (2) if the balance in the State Recreation Road Fund exceeds fourteen million dollars on the first day of each month, the State Treasurer shall transfer the amount greater than fourteen million dollars to the Game and Parks State Park Improvement and Maintenance Fund. Except as to roads under contract as of March 15, 1972, those roads, excluding state highways, giving direct and immediate access to or located within state parks, state recreation areas, or other recreational or historical areas, shall be eligible for designation as state recreation roads. Such eligibility shall be determined by the Game and Parks Commission and certified to the Director-State Engineer, who shall, after receiving such certification, be authorized to commence construction on such recreation roads as funds are available. In addition, those roads, excluding state highways, giving direct and immediate access to a state veteran cemetery are state recreation roads. After construction of such roads they shall be shown on the map provided by section 39-1311. Preference in construction shall be based on existing or potential traffic use by other than local residents. Unless the State Highway Commission otherwise recommends, such roads upon completion of construction shall be incorporated into the state highway system. If such a road is not incorporated into the state highway system, the department and the county within which such road is located shall enter into a maintenance agreement establishing the responsibility for maintenance of the road, the maintenance standards to be met, and the responsibility for maintenance costs. Any money in the State Recreation Road Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



39-1390.01 State Recreation Road Fund; road projects authorized.

Section 39-1390 shall not prevent the expenditure of funds from the State Recreation Road Fund on road projects (1)(a) that begin upon or terminate within state highway rights-of-way or (b) that are for intersections, interchanges, or connecting ramps located within state rights-of-way, designed to connect roads of the state highway system to recreation roads, and (2) that are to be constructed as part of a recreation road improvement project.



39-1391 Exterior access roads; interior service roads; plans; reviewed annually; report; contents.

The Game and Parks Commission shall develop and file with the Governor and the Legislature a one-year plan and a long-range five-year plan of proposed construction and improvements for all exterior access roads and interior service roads as provided in section 39-1390, based on priority of needs and calculated to contribute to the orderly development of an integrated system of roads with the facilities maintained or managed by the Game and Parks Commission. The first such plan shall be filed on or before January 1, 1974. The plans shall be reviewed and extended annually, on or before January 1 of each year, so that there shall always be a current one-year and five-year plan on file. The plans submitted to the Legislature shall be submitted electronically. All plans shall specify the criteria employed in setting the priorities and shall also identify any additional recreation road requirements which may exist but are not reflected in the one-year and five-year plans. The commission shall also, at the time it files such plans and extensions thereof, report the construction and improvements certified during each of the two immediately preceding calendar years.



39-1392 Exterior access roads; interior service roads; department; develop and file plans with Governor and Legislature; reviewed annually.

The department shall develop and file with the Governor and the Legislature a one-year and a long-range five-year plan of scheduled design, construction, and improvement for all exterior access roads and interior service roads as certified to it by the Game and Parks Commission. The first such plans shall be filed on or before January 1, 1974. The plans shall be reviewed and extended annually, on or before January 1 of each year, so that there shall always be a current one-year and five-year plan on file. The plans submitted to the Legislature shall be submitted electronically. The department shall also, at the time it files such plans and extensions thereof, report the design, construction, and improvement accomplished during each of the two immediately preceding calendar years.



39-1393 Vegetation control program; permits for cutting or trimming of vegetation; fee; applicant; duties.

(1) The department shall establish and administer a vegetation control program which may allow permits for the cutting or trimming of vegetation in the vicinity of advertising signs, displays, or devices placed pursuant to section 39-220. A permit issued under this section shall allow the cutting or trimming of vegetation under controlled conditions when such vegetation obstructs or obscures a lawfully placed advertising sign, display, or device. The department may establish criteria for what vegetation may be cut or trimmed. Each permit shall be valid for no more than thirty days and shall only be applicable for one sign, display, or device location.

(2) The department may charge a fee in an amount reasonably calculated to defray the cost of administering the vegetation control program and may adjust the fee periodically to ensure continued recovery of administrative costs, except that such fee shall not exceed fifty dollars. The applicant to whom the permit is issued shall furnish the department with a cash deposit or certified check upon a solvent bank or a surety bond in a guaranty company qualified to do business in Nebraska. The deposit, check, or bond shall be in an amount required by the department and shall be furnished on the condition that the sum be forfeited to the state in the event that the conditions of the permit or rules and regulations adopted and promulgated by the department are violated. The applicant for a permit shall sign a release acknowledging that he or she will assume all risk and liability for any accidents and damages that may occur as a result of the work done as the permitholder. The applicant shall provide proof of liability insurance of at least one million dollars. The permitholder shall be responsible for compensating the state for loss or damage to state property, including, but not limited to, intentional vegetation, and for restoring state property to its preexisting condition as determined in the sole discretion of the department. Permits are subject to all state and federal environmental laws, rules, and regulations. Each approved permit shall grant written consent to encroach onto the state's right-of-way pursuant to section 39-1359.

(3) The department may adopt and promulgate rules and regulations to carry out this section.



39-1401 Terms, defined.

As used in Chapter 39, articles 14 to 20, except sections 39-1520.01 and 39-1908, unless the context otherwise requires:

(1) County board shall mean the board of county commissioners in commissioner-type counties and the board of county supervisors in township counties;

(2) Public roads shall mean all roads within this state which have been laid out in pursuance of any law of this state, and which have not been vacated in pursuance of law, and all roads located and opened by the county board of any county and traveled for more than ten years; and

(3) County road unit system shall mean the administration of county and township roads as provided in sections 39-1513 to 39-1518.

Because Nebraska statutes vest the powers of a county in a “county board,” which term is defined to encompass both boards of supervisors existing under township organization and boards of county commissioners in counties not under township organization, the adoption of township organization does not alter the basic powers of a county. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Under Nebraska statutes, the broadest designation for a road is that of public road. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



39-1402 Public roads; supervision by county board.

General supervision and control of the public roads of each county is vested in the county board. The board shall have the power and authority of establishment, improvement, maintenance and abandonment of public roads of the county and of enforcement of the laws in relation thereto as provided by the provisions of Chapter 39, articles 14 to 20, except sections 39-1520.01 and 39-1908.

In the case of a road that is located within both a county and a township, the county board and the township board have concurrent authority over that road. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

The exercise of a county’s authority over township roads can supersede a township’s concurrent authority over those same roads. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

The power of general supervision of public roads vested in county boards by this section is neither exclusive nor mandatory. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Under Nebraska statutes, the general supervision of public roads is vested in both county boards and township boards. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

With respect to public roads, a county which vacates a road while retaining a right-of-way has a duty to exercise such degree of care as would be exercised by a reasonable county under the same circumstances. Blaser v. County of Madison, 285 Neb. 290, 826 N.W.2d 554 (2013).

This section and section 31-740 authorize concurrent authority in a county and a sanitary and improvement district to maintain and improve public roads within the boundaries of the sanitary and improvement district. SID No. 2 of Stanton County v. County of Stanton, 252 Neb. 731, 567 N.W.2d 115 (1997).

This section outlines a county's authority over public roads within the county. State ex rel. Scherer v. Madison Cty. Comrs., 247 Neb. 384, 527 N.W.2d 615 (1995).

The County Board is vested with general supervision and control of the public roads located in its county as provided in this section. Art-Kraft Signs, Inc. v. County of Hall, 203 Neb. 523, 279 N.W.2d 159 (1979).

The statutory definition of public roads makes no distinction between county roads and township roads for the general purpose of this section. Art-Kraft Signs, Inc. v. County of Hall, 203 Neb. 523, 279 N.W.2d 159 (1979).



39-1403 Roads on county or township line; deviation from line.

Any public road that is or shall hereafter be laid out on a county or township line shall be held to be a road on a county or township line, although, owing to the topography of the ground along the county or township line, or at the crossing of any stream of water, the proper authorities, in establishing or locating such road, may have located a portion of the same to one side of such county or township line.



39-1404 Public grounds, interests in; cannot arise by operation of law.

No privilege, franchise, right, title, right of user, or other interest in or to any street, avenue, road, thoroughfare, alley or public grounds in any county, city, municipality, town, or village of this state, or in the space or region under, through or above any such street, avenue, road, thoroughfare, alley, or public grounds, shall ever arise or be created, secured, acquired, extended, enlarged or amplified by user, occupation, acquiescence, implication, or estoppel.

Title by prescription cannot be obtained to all or any part of state highway. State v. Merritt Brothers Sand & Gravel Co., 180 Neb. 660, 144 N.W.2d 180 (1966).



39-1405 Streets in unincorporated villages and sanitary and improvement districts; powers and duties of county or township authorities; liability for damages.

(1) All public streets of unincorporated villages are a part of the public roads and shall be worked and maintained by the respective county or township authorities.

(2) The county board may, after the clearance of snow and ice from the county road system, clear snow and ice from all public streets of incorporated sanitary and improvement districts in the same manner as if such streets were part of the county road system.

Any county board performing such snow and ice clearance in a sanitary and improvement district shall not be held liable for any damages arising from such snow and ice clearance unless damages arise as a result of gross negligence.

(3) The county board of commissioners in counties having a population of sixty thousand inhabitants or more may enter into contracts with incorporated associations of homeowners representing at least fifty individual housing units which are located wholly within the county and are not part of any sanitary and improvement district or incorporated municipality for the provision of road maintenance services or snow and ice removal services on nonpublic roads which serve the homeowner association. Such contracts shall provide for payment to the county of an amount which fairly represents the cost to the county of providing such additional services.

Subsection (1) of this section requires counties to maintain the public roads within unincorporated villages. Subsection (2) of this section permits, but does not obligate, a county to perform snow and ice clearance in a sanitary and improvement district. State ex rel. Scherer v. Madison Cty. Comrs., 247 Neb. 384, 527 N.W.2d 615 (1995).



39-1406 Repealed. Laws 1985, LB 393, § 18.



39-1407 County road improvement projects; lettings; procedure; county board may authorize Department of Transportation to conduct; contractors' bonds.

Whenever contracts are to be let for road improvements, it shall be the duty of the county board to cause to be prepared and filed with the county clerk an estimate of the nature of the work and the cost thereof. After such estimate has been filed, bids for such contracts shall be advertised by publication of a notice thereof once a week for three consecutive weeks in a legal newspaper of the county prior to the date set for receiving bids. Bids shall be let to the lowest responsible bidder. The board shall have the discretionary power to reject any and all bids for sufficient cause. If all bids are rejected, the county board shall have the power to negotiate any contract for road improvements, but the county board shall adhere to all specifications that were required for the initial bids on contracts. The board shall have the discretionary power to authorize the Department of Transportation to take and let bids on behalf of the county at the offices of the department in Lincoln, Nebraska. When the bid is accepted the bidder shall enter into a sufficient bond for the use and benefit of the county, precinct, or township, for the faithful performance of the contract, and for the payment of all laborers employed in the performance of the work, and for the payment of all damages which the county, precinct, or township may sustain by reason of any failure to perform the work in the manner stipulated. It shall be the duty of the county to determine whether or not the work is performed in keeping with such contract before paying for the same.



39-1408 County or township roads; emergencies; authority of county or township boards.

When an emergency or unusual condition exists requiring immediate action in order to preserve a county or township road or provide for safe conditions, the county board as to county roads within the county and the township board as to township roads within the township, or some person to whom such board has delegated such authority, may cause necessary repairs to be made, necessary services to be provided, or may contract for such repairs, or services without calling for competitive bids.



39-1409 Labor on roads; wages fixed by county board.

Any person performing labor on roads shall receive the wages fixed by the county board in each county for such labor.



39-1410 Section lines declared roads; opening; damages, appraisal and allowance; government corners, how perpetuated.

The section lines are hereby declared to be public roads in each county in the state, and the county board may whenever the public good requires it open such roads without any preliminary survey and cause them to be worked in the same manner as other public roads; Provided, any damages claimed by reason of any such road shall be appraised and allowed in the manner provided by law. The county board shall cause existing government corners along such line to be perpetuated by causing to be planted monuments of some durable material, with suitable witnesses, and causing a record to be made of the same and, if government corners are lost or obliterated, the county board shall cause the corners to be located in the manner provided in the manual of instruction for government surveys. The county board shall cause such work to be performed by the county surveyor or, if there is no county surveyor in the county, by some other competent land surveyor.

A county cannot open a section line road without giving notice to the landowners, hearing the landowners' claim for damages, or appointing appraisers and making provisions for the payment of the landowners' damages; if it attempts to do so it is trespassing. Olson v. Bonham, 212 Neb. 548, 324 N.W.2d 260 (1982).



39-1411 Road and bridge records, who must keep; carrying capacity posted on bridges.

The county highway superintendent or some other qualified person designated by the county board shall keep in his office a road record which shall include a record of the proceedings in regard to the laying out, establishing, changing, or discontinuing of all roads in the county hereafter established, changed or discontinued, and a record of the cost and maintenance of all such roads. Such person shall record in the bridge record, a record of all county bridges and culverts showing number, location and description of each, and a record of the cost of construction and maintenance of all such bridges and culverts. Such person shall cause to be firmly posted or attached upon each bridge in a conspicuous place at each end thereof a board or metal sign showing the carrying capacity or weight which the bridge will safely carry or bear.

County held liable for injuries resulting from collapse of bridge where county highway superintendent failed to replace a weight limit sign. Hansmann v. County of Gosper, 207 Neb. 659, 300 N.W.2d 807 (1981).



39-1412 County bridges; loads exceeding posted capacity; no damage recovery; penalty.

Any person driving across or going upon any county bridge with a greater weight than the carrying capacity or weight posted or attached thereupon as provided in section 39-1411, shall recover no damages from the county because of any accident or injury which may happen to him upon such bridge. Such person shall, for entering upon any such bridge with a greater weight than the carrying capacity or weight posted thereupon as provided in section 39-1411, be guilty of a Class III misdemeanor.



39-1501 Highway superintendent or road unit system counties; county boards; general powers and duties.

The county board, in commissioner-type counties having a county highway superintendent and in township-type counties having adopted a county road unit system as provided in sections 39-1513 to 39-1518, shall:

(1) Have general supervision over all the duties and responsibilities of the county highway superintendent and shall make necessary policies and regulations to effect an efficient road administration in conformity with the laws of the State of Nebraska;

(2) Appoint and fix the salary of a county highway superintendent in counties having a population of less than one hundred thousand inhabitants according to the most recent official United States census; Provided, that in counties having a population of less than eighteen thousand inhabitants and less than five commissioners the appointment of a county highway superintendent shall be optional with the county board unless a petition is filed with the county clerk as provided by section 39-1502; and provided further, that the county board may appoint and fix the salary of a county highway superintendent jointly with one or more other counties and determine the portion of the salary to be paid by the county for its share of the use of a county highway superintendent serving the cooperating counties;

(3) Have authority to coordinate in an effective manner the highway programs and activities of the county with the related activities of the State of Nebraska and all governmental subdivisions thereof;

(4) Have authority to enter into agreements with the federal government or any department or agency of the federal government, the state or any political or governmental subdivision or public corporation of this state, or with a citizen or group of citizens of this state respecting the planning, designating, financing, establishing, constructing, improving, maintaining, using, altering, relocating or vacation of highways, roads, streets, connecting links or bridges, and in such instances may cooperate with the state or with such subdivisions or public corporations on such terms as may be mutually agreed upon; and

(5) Maintain roads in unincorporated areas if such roads are dedicated to the public and are first improved to minimum standards as established by the county board. In a zoning area of a municipality such standards shall be the higher of those established either by the county or the municipality. Future improvements may be undertaken pursuant to the provisions of Chapter 39, article 16.



39-1502 Highway superintendent; optional appointment in certain commissioner counties; protests; election.

The county board, in a county having a population of less than eighteen thousand inhabitants and less than five commissioners, shall appoint and fix the salary of a county highway superintendent whenever a petition for such appointment is signed by ten percent of the legal voters in the county voting for Governor at the last general election and is filed with the county clerk. If a petition protesting such appointment is signed by ten percent of the legal voters in the county and is filed with the county clerk within ninety days from the filing date of the petition for appointment, the county board shall submit the question to the electors. Within ten days from the filing of the petition for appointment, the county board shall publish notice that such petition has been filed, and such notice shall be published once a week for three consecutive weeks in a legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county. If no petition in protest is filed or if a majority of the votes cast are in favor of appointing a county highway superintendent, the county board shall appoint and fix the salary of such superintendent within six months from the filing of the petition for appointment or from the date of balloting as the case may be.



39-1502.01 Highway superintendent; abolition; procedure.

When a county highway superintendent has been appointed following an election held pursuant to section 39-1502, such position may be abolished at any general election after two years from the date of such election in the same manner as the appointment was approved.



39-1503 Highway superintendent or road unit system counties; county boards; duties.

It shall be the duty of the county board in commissioner-type counties having a county highway superintendent and in township-type counties having adopted a county road unit system to:

(1) Give notice to the public of the date set for public hearings upon the proposed county highway program of the county highway superintendent for the forthcoming year by publication once a week for three consecutive weeks in a legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county. The notice shall clearly state the purpose, time, and place of such public hearings;

(2) Adopt a county highway annual program no later than March 1 of each year which shall include a schedule of construction, repair, and maintenance projects and the order of priority of such projects to be undertaken and carried out by the county and a list of equipment to be purchased and the priority of such purchases, within the limits of the estimated funds available during the next twelve months;

(3) Adopt standards to be applied in road and bridge repair, maintenance, and construction;

(4) Advertise for and take and let bids for all or any portion of the county road work when letting bids, except that when the Department of Transportation takes bids on behalf of the county, the county shall have authority to permit such bids to be taken and let at the offices of the department in Lincoln, Nebraska; and

(5) Cause investigations, studies, and inspections to be made, hold public hearings, and do all other things necessary to carry out the duties imposed upon it by law.



39-1504 Commissioner counties; no highway superintendent; county board or designee to perform duties.

In commissioner-type counties not having a county highway superintendent, the county board, or some other qualified person designated by the county board, shall assume and perform the powers and duties of the county highway superintendent.



39-1505 Bridges, numbering; duties of county board; highway history, highway superintendent to keep.

For the purpose of assisting the county highway superintendent in making and keeping the bridge record, the county board shall adopt a system of numbering all county bridges, and place and keep on each bridge a plain and substantial number, and furnish to the county highway superintendent a complete inventory of all bridges so numbered. The superintendent shall keep all maps, charts, plans, and specifications of such roads and bridges so as to preserve, as nearly as possible, a complete history of the roads of the county.



39-1506 County highway superintendent; qualifications.

Any person, whether or not a resident of the county, who is a duly licensed engineer in this state, any firm of consulting engineers duly licensed in this state, or any other person who is a competent, experienced, practical road builder shall be qualified to serve as county highway superintendent, except that no member of the county board shall be eligible for appointment. In counties having a population of sixty thousand but less than one hundred fifty thousand inhabitants according to the most recent official United States census, the county surveyor shall perform all the duties and possess all the powers and functions of the county highway superintendent. In counties having a population of one hundred fifty thousand or more inhabitants, the county engineer shall serve as county highway superintendent.



39-1507 Highway superintendent; powers; bond; annual inventory.

The county highway superintendent shall have control, government, and supervision of all the public roads and bridges in the county under the general supervision and control of the county board. Before entering upon the duties of his office he shall execute to the county a bond in the sum of five thousand dollars, to be approved by the county board, conditioned for the faithful performance of his duties, and to account for all funds and property that may come into his possession. The county highway superintendent shall prepare and file an annual inventory statement of county personal property in his custody or possession as provided in sections 23-346 to 23-350.



39-1508 Highway superintendent; duties.

It shall be the duty of the county highway superintendent to:

(1) Submit to the county board no later than February 1 of each year a proposed annual program, to be known as the county road annual program, proposing a schedule of construction, repair, maintenance and supervision of county roads and bridges, including federal-aid secondary road projects and a list of equipment and material purchases to be undertaken and carried out by the county within the limits of the estimated funds of the county during the next twelve months;

(2) File with the county clerk no later than February 1 of each year a revised and current map of the county roads clearly distinguishing the primary and secondary roads and indicating the past year's improvements thereon; and

(3) Undertake the projects contained in the county road annual program in the order therein stated, and when requested by the county board report the projects completed, the projects in construction, and equipment and material purchased, the amounts expended upon roads and bridges and the sum remaining to be expended; Provided, that in case of an emergency deviations from the adopted program may be authorized by the unanimous vote of the county board.



39-1509 Highway superintendent; interest in public contracts prohibited; reports to county board; neglect of duty; removal from office.

The county highway superintendent shall not be interested directly or indirectly in any contract with the county, and shall render at any time an accounting of his acts and doings to the county board when requested by it so to do; and he may be removed from office by such board at any time upon failure to perform the duties of his office.



39-1510 Highway superintendent; office; plat records of public roads.

The county highway superintendent shall be provided by the county with a suitable office which may be in the office or room occupied by the county board or elsewhere, as the board may choose, and he shall keep in his office plat records showing accurately all public roads and highways established in the county.



39-1511 Highway superintendent; construction work, duty to superintend; road claims; approval.

The county highway superintendent shall be the superintendent of construction of all roads, bridges, culverts, road ditch improvements, and their maintenance, and make or cause to be made plans and specifications, when requested by the county board, for all road improvements, bridges, and culverts. All bills for payment of work on the county roads, bridges, culverts, or ditches shall be approved by the county highway superintendent before being allowed by the county board, and charged against the road or bridge to which it belongs and upon which it was expended, in the bridge and road records kept in the office of the superintendent.



39-1512 Highway superintendent; annual report; contents.

The county highway superintendent prior to February 1 of each year shall file a written annual report with the county board of all work performed in constructing, improving and maintaining the public roads, bridges, culverts, and ditches of the county, showing the amount of funds available for road work during the year, the amount expended and the balance; the amount of funds available from the state as federal matching funds, if any, the amount thereof used by the county; the number of miles of road established during the year and the location thereof; and the equipment and material purchased or otherwise obtained or disposed of.



39-1513 County road unit system; optional for township counties; procedure for adoption.

In the event of the filing with the county clerk of a petition signed by ten percent of the qualified electors in the county, the board of county supervisors shall adopt the provisions of the county road unit system by resolution at the next regular meeting of the board. The resolution shall be published once a week for three consecutive weeks in a legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county. The adoption of the county unit plan shall take effect ninety days after the date of the first publication of the resolution providing for such adoption or any later date designated by the resolution, but not later than one year after the date of the first publication of the resolution unless before the effective date of adoption there is filed with the county clerk a petition signed by ten percent of the qualified electors in the county protesting such adoption. In that event, the board of county supervisors shall submit the question of a county road unit system to the electors of the respective counties.



39-1514 County road unit system; abandonment; outstanding contracts.

Any county which adopts the county road unit system may at any general election after two years from the date of such adoption abandon the county road unit system and return to the county and township system; Provided, that every outstanding contract made by such county while operating under the provisions of the county road unit system be fully satisfied and complied with.



39-1515 County road unit system; abandonment; election.

The election to determine whether the county road unit system shall be abandoned shall be called by the board of county supervisors upon the presentation of a petition signed by at least ten percent of the qualified electors of the county. Such petition shall be filed by the petitioners with the county clerk. At any such election, the votes shall be taken for and against the county road unit system and if the majority of the votes cast at such election be against the county road unit system, then the county shall be restored to the county and township road system.



39-1516 County road unit system; adoption; transfer of township funds.

Upon the adoption of the county road unit system in any county, the township board of any township in such county shall forthwith pay over to the county treasurer of such county any and all unused money or funds or surplus funds in the hands of such township board which have been received or acquired by such township from any source for road purposes or for the purchase of machinery, equipment, or material for the construction and maintenance of roads. Upon receipt of said funds and money, the county treasurer shall credit the same to a special fund for each such township and the board of county supervisors shall expend the special fund for the construction and maintenance of roads in the township from which it was received, which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund. The county treasurer shall likewise credit and transfer to the special fund of each township all tax money in his hands on the date the county road unit system is adopted which were received by him in payment of taxes levied by such township for road purposes and all such taxes thereafter collected by him, and he shall likewise credit and transfer to the special fund all other money in his hands on the date of adoption of the county road unit system which were received by him for the use of such township for road purposes.



39-1517 County road unit system; adoption; township equipment and material, transfer and appraisal; outstanding township contracts.

Upon the adoption of the county road unit system in any county, the township board of any township in such county shall forthwith turn over and deliver to the board of county supervisors of such county any and all road machinery, equipment, and material which such township has acquired for the purpose of construction and maintaining township roads. Upon making such delivery, the township board shall file with the county clerk the name of some qualified elector of such township who shall be an appraiser on behalf of the township of such machinery, equipment, or material. Within ten days, after the filing of the name of the township elector with the county clerk, the board of county supervisors shall file with the county clerk the name of a qualified elector of the county who does not reside in such township who shall be the representative of the county as an appraiser of such machinery, equipment, or material. Within five days thereafter, the township appraiser and county appraiser shall meet and select a third appraiser. The three appraisers shall constitute a board of appraisers for the purpose of fixing the value of the road machinery, equipment, and material so delivered to the county by the township and they shall forthwith make such appraisal. In making such appraisal, the board of appraisers shall deduct the amount, if any, which the township board owes for any such machinery, equipment, and material to any person from whom leased or purchased. The report of such appraisal shall be certified by the board of appraisers and filed in the office of the county clerk and the county treasurer. Each of such appraisers shall receive the sum of fifteen dollars for making such appraisal which shall be paid by the board of supervisors from the county road and bridge fund. Within two years after the filing of such appraisal, the board of supervisors shall expend for the construction and maintenance of roads in the township from which such road machinery, equipment, and material was received an amount of money equivalent to the appraised value of such machinery, equipment, and material which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund. If any of such machinery, equipment, and material so delivered to the county was purchased or leased by the township under a contract of purchase or lease and such contracts provide that the township upon making further payments would receive title to the machinery, equipment, and material, the county shall assume the contracts as to future payments and be liable therefor, which payments shall be made from the county road and bridge fund. Upon the adoption of the county road unit system all copies of such contracts in the hands of the township board shall forthwith be delivered by the township clerk to the county clerk.



39-1518 County road unit system; adoption; settlements with townships; warrants and tax levy.

If the county board of supervisors determines that there are insufficient funds in the county road and bridge fund to compensate a township for the transfer of road machinery, equipment, and material for the construction and maintenance of roads within that township or to pay the cost of making payments on the contracts of purchase or lease of road machinery, equipment, and material assumed by the county under section 39-1517, the board may issue registered warrants for the purpose of paying such costs. The total amount of such warrants issued shall not exceed the total appraised value of all such road machinery and equipment received from all townships plus the amount necessary to make such payments on the contracts of purchase or lease of road machinery, equipment, and material assumed by such county. The proceeds received from the sale of the warrants shall only be used for the purpose for which the warrants are authorized to be issued. Whenever any county board of supervisors issues warrants under this section, the board shall levy a tax upon the taxable value of the taxable property in such county at the first tax-levying period after such warrants are issued sufficient to pay the warrants and the interest on such warrants. If the board deems it advisable not to make all of such levy in any one year, then the board may make an annual tax levy at not more than the next three tax-levying periods occurring after the issuance of the warrants, the total of which levies shall be sufficient to pay the warrants and the interest.



39-1519 Township counties without county road unit system; sections applicable.

The provisions of sections 39-1519 to 39-1527 shall relate only to those counties under the township organization not operating under a county road unit system as provided in sections 39-1513 to 39-1518.



39-1520 Township highway superintendent; powers; compensation; failure of overseer to obey.

All township road and culvert work shall be under the general supervision of the township board, except as hereinafter provided in this section. At the first regular board meeting in each year the board shall select one of its number to be township highway superintendent, under whose direction all township road and culvert work shall be done. Compensation for directing road and culvert work shall be fixed at the annual town meeting. If any overseer shall neglect or refuse to obey the directions of the township highway superintendent, he shall be subject to removal by the township board, and his office may be declared vacant and be filled by appointment by the township board, which appointee shall hold office until his successor is elected.

In the case of a road that is located within both a county and a township, the county board and the township board have concurrent authority over that road. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

The exercise of a county’s authority over township roads can supersede a township’s concurrent authority over those same roads. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).

Under Nebraska statutes, the general supervision of public roads is vested in both county boards and township boards. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



39-1520.01 Township counties without county road unit system; road districts; creation.

The county board under township organization in counties not operating under the county road unit system shall divide the county, except the portion occupied by the cities and incorporated villages, into as many road districts as may be necessary, and alter the boundaries thereof as may seem proper; Provided, in no case shall any road district be so constituted as to be within the limits of two distinct voting precincts or townships.



39-1521 Bridges over streams; construction; maintenance; expense borne by county.

In counties under township organization the expense of building, maintaining, and repairing bridges over streams on all public roads of the county or township shall be borne exclusively by the county within which such bridges are located.



39-1522 Township roads; damages for right-of-way; expenses; payment from general road fund; division of tax levy; expenditure.

The payment of damages for the right-of-way of any public road and the payment for services of county highway superintendent, surveyor, chainmen, and other persons engaged in locating, establishing, or altering any public road, if the road be finally established or altered as provided by law, shall be paid by the county treasurer out of the general road fund of the county upon warrants drawn thereon in the manner provided by law for the other payments out of such fund. Where cities and villages are located within the boundaries of any township, one-half of all money collected from the levy, except that part of the levy raising funds for township library or cemetery purposes, provided in section 23-259 on property within the corporate limits of such cities and villages, shall be paid by the county treasurer to the treasurer of such city or village, and such money when paid to the treasurer thereof shall be expended by the proper officers thereof for maintenance and repair of the streets and alleys of such city or village.



39-1523 Township road contracts; payment from township fund; bond issues for bridge construction or repair.

Where any contract is let by the township board, the expense of which is to be borne exclusively by the township, it shall be paid from the township fund; Provided, if, under any law of this state, bonds are voted to aid in the building or repairing of any bridge, the expense shall be paid by such bonds or the proceeds thereof.



39-1524 Township roads; construction or repair; appropriations from county treasury; how obtained.

When it shall be necessary to build, construct, or repair any road in any township, which would be an unreasonable burden to the same, the cost of which will be more than can be raised in one year by the levy provided in section 23-259, the township board shall present a petition to the county board of the county in which such township is situated, praying for an appropriation from the county treasury to aid in the building, constructing, or repairing of such road, and such county board may, by a majority vote of all the elected members thereof, make an appropriation of so much for that purpose as in its judgment the nature of the case requires and the funds of the county will justify; such appropriation to be expended under the supervision of an authorized agent or agents of the county, if the county board shall so order. In such case, where the county grants aid as provided in this section, the contract shall be let by the township board, under the provisions of law relating to letting contracts by county boards.

This section and section 39-1907, when read together, contemplate that both counties and townships may build and improve public roads within a township. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



39-1524.01 Repealed. Laws 1973, LB 75, § 20.



39-1525 Repealed. Laws 1973, LB 75, § 20.



39-1526 Repealed. Laws 1973, LB 75, § 20.



39-1527 Change from commissioner to township form of government; use of county road fund for maintenance of township roads.

It shall be lawful in all counties changing from the commissioner form of government to township organization, for such counties to continue for a period of one year after adoption of township organization to use funds from the county road fund to maintain township roads.



39-1601 Special improvement districts; petition for organization; dissolution; procedure; disposition of funds.

(1) Whenever a petition, (a) containing a definite description of the territory to be embraced, (b) designating the name of the proposed district, and (c) signed by ten percent of the landowners within the limits of a proposed road improvement district is presented and filed with the county board of the county in which the greater portion of the area of the proposed district is located, the county board of any such county shall cause the question to be submitted to the legal voters of such proposed road improvement district as provided in section 39-1605. If fifty-five percent of those voting on the question are in favor of the proposition, the district shall be organized. No lands included within any municipal corporation shall be included in any road improvement district.

(2) Any road improvement district can be dissolved, if there are no outstanding debts, by the board of trustees of any such district, on its own motion or on the request in writing of ten electors, submitting at a special election, after due notice by publication in the manner provided for in subsection (1) of section 39-1604, the question of dissolution of the road improvement district. The special election shall be conducted by mail as provided in sections 32-953 to 32-959. If fifty-one percent of the votes cast on the question at such election are in favor of such dissolution, the board of trustees shall cause a record of such election and the vote thereon to be made in the office of the county clerk in the county in which the election was held to create the district, and the district shall thereupon stand dissolved. An election shall not be required for the dissolution of the district if a petition requesting the district be dissolved, signed by fifty percent of the owners of property located within the district, is presented to the county board of the county. The county board shall determine the sufficiency of the petition and dissolve the district by an order of such board.

(3) In case a district is dissolved pursuant to this section, the funds on hand or to be collected shall be held by the county treasurer in a separate fund, and the trustees of the district shall petition the district court of the county in which the election to form the district was held, for an order approving the distribution of funds to the landowners or easement owners as a dividend on the same basis as collected.



39-1602 Organization with temporary board of trustees; procedure; contracts of temporary board; duties of county board.

Whenever the petition mentioned in subsection (1) of section 39-1601 shall (1) be signed by twenty percent of the landowners within the proposed limits of any such district, (2) contain a list of five legal voters who are owners of property and reside in the proposed district, (3) contain a request that the county board appoint from this list a temporary board of three trustees, and (4) authorize the board to (a) consult with and employ competent independent engineers as to the cost and feasibility of the construction of improvements, (b) consult with other firms or authorities on the feasibility of financing such improvements, and (c) enter into such contracts with attorneys and others which, in the judgment of the temporary board, are necessary in order to properly present the question of formation of the district to the voters therein, the county board shall give notice, by posting such notice in three conspicuous places in the district, that such a petition has been filed and that a temporary board will be appointed as requested. Such notice shall remain posted for ten days, contain the entire wording of the petition, and advise that if fifty percent of the property owners within the proposed district shall file written objections within ten days from the date the notice is first posted, objecting to the appointment of such a temporary board, no board shall be appointed; Provided, any such contract entered into by the temporary board shall be binding upon the board of trustees subsequently elected, in accordance with sections 39-1605 and 39-1606, but shall not be binding on the county or counties wherein the district is located if the district is not created. On the date recommended by the temporary board of trustees, the county board of the county, where the petition was filed, shall call a special election as provided in section 39-1605.



39-1603 Engineering services; duties of county board; estimate of cost.

Upon the filing of such petition in the office of the county board wherein the greater portion of the area of the proposed district is located, such county board shall engage the professional engineers, who have furnished engineering to the resident petitioners, who shall prepare an estimate of the cost of paving or improving certain road or roads within the district and file such estimate with the county board.



39-1604 No temporary board; petition; notice; hearing; order.

(1) If no temporary board of trustees is appointed, then not later than four weeks after the filing of such petition in the office of the county board of the county wherein the greater portion of the area of the proposed district is located, such county board shall give notice by publication, in one or more newspapers having a general circulation in the proposed district, once each week during the two weeks prior to such meeting of the time and place where the petition will be heard.

(2) At the time and place so fixed in accordance with subsection (1) of this section, the county board of such county shall meet for a hearing in regard to the formation of such a district as proposed. All persons in such proposed road improvement district shall have an opportunity to be heard touching the location and boundary of the proposed district. Within one week after said meeting, the county board, referred to in subsection (1) of this section, shall by an order determine as to the formation of the district and the boundaries thereof, whether the same way such boundaries are described in such petition or otherwise. If a majority of the resident property owners of such proposed road improvement district shall file written protests, within ten days after the first publication of the notice, the county board shall abandon all such proceedings.



39-1605 Organization; special election; ballot form; first board of trustees.

After the determination by the county board, or a majority thereof, as provided by subsection (2) of section 39-1604, it shall call a special election and submit to the legal voters of the proposed road improvement district the question of the organization of such district and the election of a board of trustees who shall be resident taxpayers. Notice of such election shall be given as provided in subsection (1) of section 39-1604. At such election each legal voter resident within the proposed road improvement district shall have a right to cast a ballot with the words thereon, For road improvement district, or Against road improvement district. The special election shall be conducted by mail as provided in sections 32-953 to 32-959. The result of such election shall be entered of record. If fifty-five percent of the votes cast are in favor of the proposed district, such proposed district shall be deemed an organized road improvement district. At the same election there shall be elected three members of a board of trustees. Such members so elected shall be the first board of trustees of such district if the formation of the district is so approved at such election. Such board of trustees shall hold office until their successors are elected and qualified under the provisions of section 39-1606. It shall elect a president and clerk substantially as is provided for in sections 39-1606 and 39-1609.



39-1606 Board of trustees; members; election; filing fee; term; compensation; district; name.

(1) Any resident property owner desiring to file for the office of trustee of a road improvement district may file for such office with the county clerk or election commissioner of the county in which the greater proportion in area of the district is located, not later than forty-five days before the election, by paying a filing fee of five dollars.

(2)(a) The term of office of every member of a board of trustees of a road improvement district existing on January 1, 2008, shall be extended to the first Monday in October following the expiration of the original term. Their successors shall be elected for terms of six years at elections held on the first Tuesday after the second Monday in September of odd-numbered years. The term of office shall begin on the first Monday in October after the election.

(b) The successors to the initial board of trustees of a road improvement district shall be elected on the first Tuesday after the second Monday in September of the first odd-numbered year which is at least fifteen months after the organization of the district pursuant to section 39-1605. One trustee shall be elected for a term of two years, one trustee for a term of four years, and one trustee for a term of six years, and thereafter their respective successors shall be elected for terms of six years at succeeding elections held on the first Tuesday after the second Monday in September of odd-numbered years. The term of office shall begin on the first Monday in October after the election.

(c) Elections under this subsection shall be conducted by mail as provided in sections 32-953 to 32-959.

(3) At the first meeting of the trustees of such district after the election of one or more members, the board shall elect one of their number president. Such district shall be a body corporate and politic by name of Road Improvement District No. ........ of ........... County or ....... Counties, as the case may be, with power to sue, be sued, contract, acquire and hold property, and adopt a common seal. Each trustee shall receive as his or her salary the sum of five dollars for each meeting.



39-1607 Trustees; failure to qualify; vacancy; how filled.

If any trustee fails to qualify within sixty days after receipt of the certificate of election, the office to which he or she was elected shall be declared vacant. Any vacancy in the board of trustees from any cause may be filled by the remaining trustees until the next election pursuant to section 39-1606. At such election a trustee shall be elected by the voters of the district for the balance of the unexpired term of such trustee, if any.



39-1608 Trustees; bond; amount; conditions; premium; suit on bond.

Each trustee of any such district shall, prior to entering upon his office, execute and file with the county clerk of the county in which said district, or the greater portion of the area thereof, is located, his bond with one or more sureties, to be approved by the county clerk, running to the district in the penal sum of five thousand dollars, conditioned for the faithful performance by said trustee of his official duties and the faithful accounting by him for all funds and property of the district that shall come into his possession or control during his term of office. The premium, if any, on any such bond shall be paid out of the funds of the district. Suit may be brought on such bonds by any person, firm, or corporation that has sustained loss or damage in consequence of the breach thereof.



39-1609 Trustees; clerk; engineer; rules and regulations; publication of proceedings.

The board of trustees shall elect one of their members clerk and have the power to appoint, employ, and pay an engineer, who shall be removable at the pleasure of the board. The clerk may be paid not to exceed twelve hundred dollars per year by said board. The board shall have the power to pass all necessary ordinances, resolutions, orders, rules and regulations for the necessary conduct of its business and to carry into effect the objects for which such road improvement district is formed. Immediately after each regular and special meeting of the board, it shall cause to be published, in one newspaper of general circulation in the district, a brief statement of its proceedings including an itemized list of bills and claims allowed, specifying the amount of each, to whom paid, and for what purpose; Provided, no publication shall be required unless the same can be done at an expense not exceeding one-third of the rate of the publication of legal notices.



39-1610 Trustees; powers.

The board of trustees of any road improvement district, created by sections 39-1601 to 39-1609, shall have the power to grade, establish grade, change grade, pave, repave, gravel, regravel, macadamize, remacadamize, widen or narrow roads, resurface or relay existing pavement, or otherwise improve any road or roads, or parts thereof, at public cost or by levy of special assessment on the property especially benefited thereby, proportionate to benefits; Provided, that none of the improvements hereinbefore named shall be ordered, except as provided in section 39-1611 or 39-1612.



39-1611 Trustees; improvements; petition of abutting landowners.

Whenever a petition signed by sixty percent of the resident landowners abutting on or adjacent to any road, highway, or street in the district shall be presented and filed with the clerk of the board of trustees, petitioning therefor, the board of trustees shall (1) by resolution cause such work to be done or such improvement to be made, (2) contract therefor, and (3) levy assessments as provided in sections 39-1623 to 39-1625.



39-1612 Trustees; improvements without petition; notice; protests.

Whenever the board of trustees shall deem it necessary to make any of the improvements of any road, highway, or street named in section 39-1610, without the filing of the petition referred to in section 39-1611, it shall so determine by resolution of the board. The board shall thereupon publish a notice of the improvements to be made in one or more newspapers having a general circulation in the district once each week during two consecutive weeks. If a majority of the resident owners of land abutting on or adjacent to such road, highway, or street in the district shall file with the clerk of the board of trustees, within twenty days after the first publication of said notice, written objections to the making of said improvements, said improvements shall not be made as provided in said resolution, referred to in section 39-1611, and the resolution shall be repealed. If the objections are not filed against the improvement in the time and manner provided by this section, the board of trustees shall forthwith cause such work to be done or such improvement to be made, contract therefor, and levy assessments, as set forth in sections 39-1623 to 39-1625 to pay the cost thereof.



39-1613 Protests or petitions; determination of sufficiency.

The sufficiency of the protests or petitions, referred to in sections 39-1611 and 39-1612 as to the ownership of land, shall be determined by the record in the office of the county clerk or register of deeds, of the county or counties where the lands of the district are located, at the time of the adoption of said resolution. In determining the sufficiency of the petitions or objections, intersections shall be disregarded, and any lot of ground owned by the county shall not be counted for or against such improvement.



39-1614 Assessments; lien; certification.

All assessments shall be a lien on the property on which levied from the date of levy. The board of trustees of such road improvement district shall cause such assessments, or portion thereof remaining unpaid, to be certified to the county clerk of the county or counties for entry upon the proper tax lists as more particularly set forth in section 39-1625.



39-1615 Assessment; payment; delinquency; interest.

One-tenth of the total amount assessed against each lot or parcel of land shall become delinquent in fifty days after the date of such levy; one-tenth in one year; one-tenth in two years; one-tenth in three years; one-tenth in four years; one-tenth in five years; one-tenth in six years; one-tenth in seven years; one-tenth in eight years; and one-tenth in nine years, unless a different number of yearly payments shall be fixed by the board of trustees as permitted under section 39-1626. Each of such installments, except the first, shall draw interest at a rate not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable annually, from the time of the levy, provided for by sections 39-1601 to 39-1636, until the same shall become delinquent; and after the same becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon from the date the same is delinquent until paid; Provided, all of the installments may be paid at one time on any lot or land within fifty days from the date of such levy without interest. If so paid within fifty days, such lot or land shall be exempt from any lien or charge therefor.



39-1616 Bonds; issuance; payment; interest.

For the purpose of paying the cost of grading, paving, repaving, graveling, regraveling, macadamizing, remacadamizing, or improving the road or roads in any road improvement districts, the board of trustees shall have the power and may, by resolution, cause to be issued bonds of the road improvement district to be called Assessment Paving Bond of Road Improvement District No. ... of ........ County or ........ Counties, as the case may be. Such paving bonds shall be payable within the time provided by section 39-1627. They shall bear interest payable annually or semiannually, with interest coupons attached, payable serially, to be issued in such denominations as may be deemed advisable.



39-1617 Sinking fund; investments authorized.

Pending final redemption of bond or bonds for improving the road, roads, highway, or street, the county treasurer is hereby authorized to invest such sinking fund in interest-bearing time certificates of deposit in depositories approved and authorized to receive county money, but in no greater amount in any depository than the same is authorized to receive deposits of county funds; and the interest arising from such certificate of deposit shall be credited to its respective sinking fund as provided by sections 39-1601 to 39-1636.



39-1618 Assessments; school district, county, or quasi-municipal corporation; lands subject to.

If, in any road improvement district, there shall be any real estate belonging to any county, school district, or other quasi-municipal corporation, adjacent to or abutting upon the road, roads, highways, or street upon which the improvement has been ordered it shall be the duty of the county board, board of education, or other proper officers to provide for the payment of such special assessments or taxes as may be assessed against the real estate so adjacent or abutting, or within such road improvement district, belonging to the county, school district, or quasi-municipal corporation. In the event of a neglect or refusal to do so, the road improvement district may recover the amount of such special taxes or assessments in any proper action. Any such judgment so obtained may be enforced in the usual manner.



39-1619 Intersections; roads adjacent to federal or state lands; assessments; intersection paving bonds; term; interest; warrants.

(1) For the payment of all improvements of the intersections and areas formed by the crossing of roads or alleys and one-half of the roads adjacent to real estate owned by the United States or the State of Nebraska, the assessment shall be made upon the taxable value of all the taxable property in such road improvement district and shall be levied in the manner referred to in subsection (1) of section 39-1621, and for the payment of such improvements, the board of trustees is hereby authorized to issue paving bonds of the road improvement district, in such denominations as it deems to be proper, to be called Intersection Paving Bonds, payable over the life of the improvements and in no event exceeding twenty years from date. Such bonds shall bear interest payable annually or semiannually, with interest coupons attached. For the prompt payment of such bonds, the full faith and credit of all the property in the district is pledged. Such bonds shall not be issued until the work is completed and then not in excess of the cost of the improvements.

(2) For the purpose of making partial payments as the work progresses, warrants may be issued by the board of trustees upon certificates of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof, which warrants shall be redeemed and paid upon the sale of the bonds referred to in subsection (1) of this section and in section 39-1616 when issued and sold. The bonds may be sold or delivered to the contractor in payment at not less than par. The district shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor.



39-1620 Contracts; letting of bids; notice.

All contracts for work to be done, the expense of which is more than five hundred dollars, shall be let to the lowest responsible bidder, upon notice of not less than twenty days of the terms and conditions of the contract to be let. The board of trustees shall have power to reject any and all bids and readvertise for the letting of such work.



39-1621 Budget; taxes; levy; limitation; certification; collection; disbursement.

(1) The board of trustees may, after adoption of the budget statement for such district, annually levy and collect the amount of taxes provided in the adopted budget statement of the district to be received from taxation for corporate purposes upon property within the limits of such road improvement district to the amount of not more than three and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property in such district for general maintenance and operating purposes subject to section 77-3443. The board shall, on or before September 20 of each year, certify any such levy to the county clerk of the counties in which such district is located who shall extend the levy upon the county tax list.

(2) The county treasurer of the county in which the greater portion of the area of the district is located shall be ex officio treasurer of the road improvement district and shall be responsible for all funds of the district coming into his or her hands. The treasurer shall collect all taxes and special assessments levied by the district and collected by him or her from his or her county or from other county treasurers if there is more than one county having land in the district and all money derived from the sale of bonds or warrants. The treasurer shall not be responsible for such funds until they are received by him or her. The treasurer shall disburse the funds of the district only on warrants authorized by the trustees and signed by the president and clerk.



39-1622 Special assessments; special benefits; general benefits; levy; lien.

The board of trustees of the road improvement district shall, in addition to its other powers, levy a special assessment to the extent of special benefits conferred the cost of such portion of such improvements as are local improvements upon property found specially benefited thereby which shall be a lien as provided by section 39-1614 when properly levied and certified as required by sections 39-1601 to 39-1636. The board of trustees of such district may find the remainder of the cost of such improvements made are of general benefit to the district and the costs thereof shall be paid from taxes levied against all the property in the district in the manner provided for by subsection (1) of section 39-1621.



39-1623 Improvements; plat; benefits; schedule of proposed special assessments; notice; hearing.

After the completion of any improvements, the engineer shall file with the clerk of the district a complete statement of all the costs of such improvement, a plat of the property in the district specially benefited thereby, and a schedule of the amount proposed to be assessed against each separate piece of property as a special assessment. A copy of the plat and a schedule of the proposed special assessment shall be filed in the office of the county clerk of the county in which the greater portion of the area of the district is located for public inspection. The trustees of the district shall then order the clerk of the district to give notice that the plat and schedule are on file with the county clerk where the plat and schedule are kept for examination, and that all objections thereto or to prior proceedings on account of errors, irregularities, or inequalities not made in writing and filed with the clerk of the district within twenty days after first publication of the notice shall be deemed to have been waived. Such notice shall be given by publication, once each week during two consecutive weeks, in a newspaper of general circulation in the district and whenever possible by giving notice in writing by either registered or certified mail to the owner of each separate piece of property against which a special assessment is proposed. The notice shall state the time and place where objections are to be filed. The time of such hearing shall be determined in the manner stated in section 39-1624. Any objections so filed shall be considered by the trustees of the district.



39-1624 Proposed special assessments; hearing; equalization; consent.

The hearing on the proposed assessment shall be held by the trustees of the district sitting as a board of adjustment and equalization at the time and place specified in the notice provided for by section 39-1623. Such date of hearing shall not be less than twenty days nor more than thirty days after the first publication of the notice thereof, unless such session be adjourned with provisions for proper notice of such adjournment. At such meeting the proposed assessment shall be adjusted and equalized with reference to benefits resulting from the improvement and shall not exceed such benefits. If the owners of all properties on which special assessments are proposed to be assessed file a consent in writing with the clerk of the district to the proposed assessment, the notice and meeting for adjustment, as provided in this section and section 39-1623, need not be given or had.



39-1625 Special assessments; levy; relevy; certification.

After the equalization of such special assessments, as herein required, the same shall be levied by the trustees of the district upon all lots or parcels of ground within the district which are especially benefited by reason of the improvement, as set forth in sections 39-1601 to 39-1636. The same may be relevied if, for any reason, the levy thereof is void, or not enforceable, and in an amount not exceeding the previous levy. Such levy shall be enforced as other special assessments and any payments thereof under any previous levies shall be credited to the person or property making the same. The levy when made shall be certified by the clerk of the district to the county clerk of the county in which the property to be assessed is located and collected by the county treasurer in the same manner as general taxes and shall be subject to the same penalties.



39-1626 Special assessments; when delinquent; interest.

All special assessments provided for by sections 39-1601 to 39-1636 shall become due fifty days after date of levy and may be paid within that time without interest, but if not so paid shall bear interest as provided in section 39-1615. Such assessments shall become delinquent as stated in section 39-1615, or otherwise in equal annual installments over such period of years as the board of trustees may determine at the time of making the levy.



39-1627 Assessment paving bonds; amount; term; sinking fund.

For the purpose of paying the costs of the assessment portion of the work, the district shall issue its negotiable assessment paving bonds, referred to in section 39-1616, in an amount determined by deducting the special assessments paid within the period provided in section 39-1626 from the total assessment costs. The bonds shall mature in not more than twenty years as determined by the board of trustees of the district. The assessments plus interest collected after the fifty-day waiting period shall be deposited in an assessment bond sinking fund and, if for any reason, the assessments so collected are not sufficient to pay the assessment bonds when due, it shall be the mandatory duty of the board of trustees of the district to cause to be collected as a tax in the manner referred to in subsection (1) of section 39-1621 against all the property in the district sufficient to make good such deficiencies so that the assessment bonds shall be paid promptly at their respective due dates.



39-1628 Bonds; issuance; approval by district court.

The board of trustees of a road improvement district organized under the provisions of sections 39-1601 to 39-1636 shall, before issuing any bonds of such district, commence special proceedings, as provided for by section 39-1629, in and by which the proceedings of the board and of the district providing for and authorizing the issuance of the bonds of the district shall be judicially examined, approved, and confirmed, or disapproved and disaffirmed.



39-1629 Bonds; approval by district court; petition; contents.

The board of trustees of the district shall, as directed in section 39-1628, file in the district court of the county in which the lands of the district, or the greater portion thereof, are situated, a petition praying in effect that the proceedings may be examined, approved, and confirmed by the court. The petition shall state the facts showing the proceedings had for issuance of the bonds, and shall state generally that the road improvement district was duly organized, and that the first board of trustees was duly elected. The petition need not state the facts showing such organization of the district or the election of the first board of trustees. A person or persons owning or desirous of purchasing such bonds when issued may bring such action, if the board shall fail to do so, or may become a party to any such action commenced by the board of trustees of such a district.



39-1630 Bonds; approval by district court; hearing; notice.

The court shall fix the time for the hearing of the petition, and shall order the clerk of the court to give and publish a notice of the filing of the petition. The notice shall be given as is provided by subsection (1) of section 39-1604, unless other or different notice is fixed by the court. The notice shall state the time and place fixed for the hearing of the petition, the prayer of the petition, and that any person interested in the organization of the district, or in the proceedings for the issuance of the bonds, may, on or before the day fixed for the hearing of the petition, move to dismiss the petition or answer thereto. The petition may be referred to and described in the notice as the petition of ....................... (giving its name) praying that the proceedings for the issuance of such bonds of such district may be examined, approved, and confirmed by the court.



39-1631 Bonds; approval by district court; interested parties; pleadings.

Any person, interested in the district or in the issuance of the bonds thereof, may move to dismiss the petition or answer thereto. The provisions of the Code of Civil Procedure respecting motions and answer to a petition shall be applicable to motions and answer to the petition in such special proceedings. The persons filing motions or answering the petition shall be the defendants to the special proceedings, and the board of trustees shall be the plaintiff. Every material statement of the petition not specially controverted by the answer must, for the purpose of such special proceedings, be taken as true. Each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice provided by the Code of Civil Procedure, which are not inconsistent with the provisions of sections 39-1601 to 39-1636, are applicable to the special proceedings herein provided for.



39-1632 Bonds; jurisdiction of district court; trial; judgment; costs; determination of validity.

Upon the hearing of such special proceedings, the court shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm, or disapprove and disaffirm, each and all of the proceedings for the organization of such district under sections 39-1601 to 39-1636 from and including the petition for the organization of the district and all other proceedings which may affect the legality or validity of the bonds. The court, in inquiring into the regularity, legality, or correctness of such proceedings, must disregard an error, irregularity, or omission which does not affect the substantial rights of the parties to such special proceedings. It may approve and confirm such proceedings in part and disapprove and declare illegal or invalid other and subsequent parts of the proceedings. The court shall, among other things, find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner prescribed in sections 39-1601 to 39-1636. The costs of the special proceedings may be allowed and apportioned between the parties in the discretion of the court. If the court shall determine the proceedings for the organization of the district and the issuing of the bonds legal and valid, the board of trustees shall then prepare a written statement beginning with the filing of the petition for the organization of the district, including all subsequent proceedings for the organization of the district and the issuing of the bonds, and ending with the decree of the court finding the proceedings for the organization of the district and the proceedings for the voting and issuing of the bonds legal and valid. The written statement shall be certified under oath by the board of trustees of the district.



39-1633 Agreements with county, state, and federal governments; proration of costs; application of payments and contributions.

The district may enter into agreements with the State of Nebraska, the federal government, or the county or counties in which the district is located, whereby certain portions of the costs will be assumed and paid by any or all of such agencies and such payments or contributions shall be applied by the board of trustees to reduce such costs and assessments to the property owners of the district.



39-1634 Maintenance of improvements; county responsibility; reimbursement by district.

The maintenance and care of the improvements shall be performed by the county or counties in which such district is located but the district shall reimburse the county or counties for such costs up to the limits of funds provided for in the adopted budget statement which are available from the maintenance tax, after paying other costs of operation of the district from such tax.



39-1635 Repealed. Laws 1959, c. 130, § 5.



39-1636 Improvements; plans and specifications; court validation proceedings and decree; filing.

Each time any improvement is made to any road, street, or highway in the district, a copy of the plans and specifications shall be filed in the office of the county highway superintendent of the county or counties in which such district is located. After the court decree of validation has been entered, a copy of the pleadings and showings, as well as the final decree of the court, shall be filed in the office of the county clerk and the county engineer in the county or counties in which the road improvement district is located.



39-1636.01 Road lighting system; petition; special assessment; limitation.

If a petition signed by sixty percent of the electors of any district is filed with the county clerk of the county in which such district is located, the board of trustees of any road improvement district may contract for the installment, maintenance, and operation of road lighting systems sufficient to light any road in the district or any portion thereof when, in the judgment of the board of trustees, the lighting of such road or any portion thereof is in the interest of public safety. The cost of installing, maintaining, and operating such road lighting systems shall be levied as a special assessment against the real property specially benefited thereby in proportion to the benefit received. No such special assessment shall exceed thirty-five cents on each one hundred dollars upon the taxable valuation of such property.



39-1637 Road districts; commissioner counties; seven or more commissioners; assessment; levy; limitation; fund; use.

In counties under a seven or more commissioner form of government, each former township shall be a road district and fifty-one percent of the resident freeholders of such district may petition the county board of the county in which such district is located to levy an assessment of not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such district subject to section 77-3443. Upon receipt of the petition, the board of county commissioners shall make the assessment as requested on the taxable value of all the taxable property in such district at the valuation fixed by the assessor or board of equalization, to be levied and collected the same as other taxes. Such taxes shall (1) be and become a part of the district road fund in which the same are levied, (2) be used exclusively in improving the public highways in such district, and (3) not be transferred to any other fund. The board of county commissioners shall designate the road or roads in such district where such levy shall be expended.



39-1638 Rural road improvement district; terms, defined.

For purposes of the Rural Road Improvement District Act, unless the context otherwise requires:

(1) Persons shall include individuals, corporations, partnerships, and limited liability companies;

(2) Board, board of county commissioners, or board of county supervisors shall mean the governing body of the county; and

(3) Improvement shall mean the completed road and all work incidental thereto.



39-1639 Resolution; contents.

Any county may establish and construct new roads, change or extend existing roads, and improve such roads by grading, surfacing, draining and incidental work by the board on its own initiative declaring the advisability or necessity therefor in a proposed resolution, which resolution shall state (1) the road or roads to be improved, (2) if a new road is contemplated, the general location of the new road or changes in location of an existing road, (3) the general description of the proposed improvement, and if the road is to be surfaced, the materials to be used therefor, (4) a rough estimate of the total cost of the improvement, which may be made by the county surveyor or any engineer or competent person and need not be based on detailed plans and specifications, (5) proposed method of financing, and (6) the outer boundaries of the district in which it is proposed to levy special assessments.



39-1640 Petition; filing; contents.

When a petition is filed with the county clerk signed by persons owning not less than twenty-five percent of the area in the proposed district requesting the formation of a district, the governing body of the county in which the proposed district is located shall prepare and propose the resolution as provided in section 39-1639. The petition shall state the improvements desired and the property to be included in the district.



39-1641 Petition; hearing; notice.

The board shall set a time and place for hearing on the proposed resolution and give notice thereof by publication in a newspaper of general circulation in the county on the same day each week during two successive weeks immediately prior to such meeting and posting such notice in three conspicuous places in the proposed district.



39-1642 Petition; hearing; objections; resolution of county board; contents.

If persons owning more than fifty percent in area of the real property in the proposed district file with the county clerk prior to the time set for hearing written objections to the formation of the district stating the reasons for their objections, the resolution shall not be passed. At the hearing, all persons interested in the proposed improvement shall be given an opportunity to be heard on any matters affecting the formation of the district or the improvements to be made therein. The hearing may be continued from time to time to give opportunity to ascertain all pertinent information. At or following said hearing the board may pass the resolution as proposed, amend the resolution and pass the amended resolution, or deny passage of the resolution. The amendments may, among other things, exclude any tracts included in the proposed resolution, include additional property in the district, or change the boundaries of the proposed district.



39-1643 Advisory committee; appointment; compensation; expenses.

The board on passing the resolution creating the district shall appoint an advisory committee of not less than three persons residing in the district to advise with the board on all matters affecting the road improvement in the district, financing the cost thereof, and the levy of special assessments. The board may from time to time replace any person who resigns or refuses to act or appoint additional members to the advisory committee. The members of the committees shall receive no compensation for their services, but may be reimbursed for expenses incurred by them in performing their duties, with reimbursement for mileage to be computed at the rate provided in section 81-1176, and the amount thereof shall be included in the cost of the improvement.



39-1644 District; name; improvements; contract; county board; gifts and contributions; letting of bids.

The district when formed shall be known as Rural Road Improvement District No. ........ of .................... County. The district shall not include any lands located within a village or city. The board shall proceed as expeditiously as possible to make detailed plans for the improvement and improve the roads as generally outlined in the resolution, but may make such changes in the general plan of improvement found necessary to make the improvement more adequate. The improvement may include culverts, bridges and other drainage work and the county may construct fences along the right-of-way or contract with the adjoining owners to move any existing fences or construct new fences. The county may obtain any property necessary for the improvement by gift, purchase or by eminent domain. The county may accept gifts or contributions to assist in the costs of the improvement and may contract with the state or federal government for assistance in making said improvement and defraying the cost thereof. The county may contract for the entire improvement or any part thereof or may purchase the materials and do part of the work with its own equipment and employees. If the work is done by contract, bids shall be taken and the contract let in the same manner as letting other contracts for county work. The county may employ special engineers and special counsel to assist in the improvement and their compensation shall be considered as a part of the cost of the improvement.

Authority of county commissioners to establish or extend roads, under the provisions of this act, depends not only upon following the provisions of the act but also upon their acquisition of the necessary right-of-way. State ex rel. Stansbery v. Schwasinger, 205 Neb. 457, 289 N.W.2d 506 (1980).



39-1645 Improvements; cost; partial payment; warrants; interest.

To pay the cost of the improvement as the work progresses the county may issue progress warrants drawn against the rural road improvement fund for the total cost of materials purchased on receipt of the materials, for the right-of-way acquired, for engineering and legal expense, and other incidental expenses, and ninety-five percent of the cost of the work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project by the contractor as certified by the engineer in charge. On completion of the contract and the acceptance of the improvement by the county, a warrant may be drawn for the balance due the contractor. The warrants shall draw interest at the rate set by the county board. The county shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor.



39-1646 Rural road improvement fund; establish; county board.

The county shall establish a special fund for each district to be known as rural road improvement district No. ........... fund, and credit to said fund all contributions including money transferred from the county's general fund, all money collected as special assessments, or special levies against the property in the district, and all money received from the sale of the bonds issued under the provisions of section 39-1648. All expenses incurred in connection with the improvement and not paid out of the general funds of the county shall be paid by warrants drawn on said rural road improvement fund.



39-1647 Assessments; equalization; hearing; notice; publication; lien; interest.

On completion and acceptance of the improvement the engineer in charge shall make and file with the county clerk a statement of the complete cost of the improvements, including interest accruing on the progress warrants. The board with the assistance of the advisory committee and special counsel and engineer in charge shall determine what part of the costs shall be specially assessed to the property in the district and shall prepare a proposed schedule of assessments against all properties in the district deemed specially benefited by the improvements. Any land in the district may be specially assessed for the amount it is specially benefited even though the property does not adjoin the road improved. The board shall fix a time and place when it will sit as a board of adjustment and equalization and give notice thereof by publication on the same day of each week for two consecutive weeks immediately prior to the meeting in a newspaper of general circulation in the county and by mailing a copy of the notice to each record owner of property proposed to be specially assessed. At the meeting the board shall equalize and levy the special assessments. All special assessments provided for in this section shall be a lien on the property from date of levy and shall become due fifty days after date of levy and may be paid within that time without interest but if not so paid they shall bear interest thereafter at a rate established by the board not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until delinquent. Such assessments shall become delinquent in equal annual installments over a period of not to exceed ten years as the board may determine at the time of making the levy. Delinquent installments shall bear interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid and shall be collected in the usual manner for the collection of taxes.



39-1648 Bonds; issuance; sale; maturity; interest; general obligation of county.

On completion and acceptance of the improvement, the county shall issue and sell at not less than par bonds of the county in an amount sufficient to pay the balance of the costs of the improvements, taking into account the amounts collected on special assessments and any funds contributed to the district. The bonds shall mature in not to exceed ten years from their date and bear interest payable annually or semiannually. The bonds shall constitute a general obligation of the county, but all special assessments, special taxes, or contributions made to the district shall constitute a sinking fund for the payment of the bonds. The county shall collect all special assessments and special taxes and levy and collect annually a tax on all taxable property in the county sufficient in rate and amount to pay any deficiency on the amount required to pay both principal and interest on the bonds as the same fall due. The bonds and tax authorized in this section shall be in addition to all other bonds and taxes authorized by law and shall not be included in computing any statutory limitation on the amount of bonds or tax which may be issued or levied by the county.



39-1649 Roads of district; part of county road system; special levy; limitation; receipts; rural road improvement district fund.

When the road improvements have been completed and accepted, the roads shall constitute a part of the county road system and shall be maintained by the county. If the owners of more than fifty percent of the area in the district petition the board for maintenance in excess of that given other similar county roads, the board may levy and collect annually a special levy of not to exceed three and five-tenths cents on each one hundred dollars on all taxable property in the district subject to section 77-3443. The money as collected shall be credited to the rural road improvement district fund and used only for the repair and maintenance of the roads in the district.



39-1650 Advisory committee; enlarge district; proposal filed with county board.

When it shall be deemed advisable by the advisory committee of the district to enlarge the boundaries thereof, and the conditions mentioned in section 39-1639 apply to such enlarged territory, a petition for the enlargement of the district, signed by persons owning not less than twenty-five percent of the territory proposed to be added to the district, may be filed with the county clerk and thereupon the board shall proceed in all respects as provided in sections 39-1640 to 39-1643, so far as applicable.



39-1651 District; withdrawal; petition; signatures required; hearing; notice; resolution of county board; obligation of district; effect.

A petition seeking the withdrawal of real property from such district, signed by persons owning not less than twenty-five percent of the territory proposed to be withdrawn may be filed with the county clerk. The board shall set a time and place for hearing as set forth in sections 39-1641 and 39-1642. At the hearing the board may pass a resolution permitting the withdrawal of the proposed territory. Any area withdrawn from the district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all the obligations outstanding at the time of filing the petition for withdrawal. An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligations of any nature or kind incurred after the withdrawal of the area from the district.



39-1652 District; consolidation; petition; hearing; notice; resolution of county board.

Upon the filing of a petition with the county clerk by persons owning not less than twenty-five percent of the territory of each district of the county proposing a consolidation of the districts, the board shall set a time and place for hearing as set forth in sections 39-1641 and 39-1642. At the hearing the board may pass a resolution consolidating the districts petitioning to be consolidated.



39-1653 District; dissolution; petition; hearing; notice; resolution of county board; funds; disposition.

Upon the filing of a petition for dissolution with the county clerk by persons owning not less than twenty-five percent of the territory of the district, the board shall set a time and place for hearing as set forth in sections 39-1641 and 39-1642. At the hearing the board may pass a resolution dissolving the district. The board shall perform all acts necessary to wind up the affairs of the district. All funds remaining after discharge of the district's indebtedness shall be deposited in the general fund of the county.



39-1654 Sections, how construed.

Sections 39-1638 to 39-1655 shall constitute a separate and independent act and shall not be considered as an amendment of any existing law.



39-1655 Act, how cited.

Sections 39-1638 to 39-1655 shall be known as the Rural Road Improvement District Act.



39-1701 County road purposes; property acquisition; eminent domain; power of county board.

When in the judgment of the county board it is necessary or proper for the safety or convenience of the traveling public that additional property be secured for establishment of new roads or for improvement or maintenance of existing roads within the county, such board may on behalf of the county, take, hold and appropriate such property by the exercise of the power of eminent domain, the procedure therefor to be exercised in the manner set forth in Chapter 76, article 7. All costs, expenses, and damages incurred shall be paid out of the general fund of the county or the county road fund.



39-1702 County road purposes, defined; property acquisition; gift; purchase; exchange; eminent domain; authority of county board; annexation by city or village; effect.

(1) The county board is hereby authorized to acquire, either temporarily or permanently, lands, real or personal property or any interest therein, or any easements deemed to be necessary or desirable for present or future county road purposes by gift, agreement, purchase, exchange, condemnation, or otherwise. Such lands or real property may be acquired in fee simple or in any lesser estate.

(2) County road purposes, as referred to in subsection (1) of this section, shall include provisions for, but shall not be limited to, the following: (a) The establishment, construction, reconstruction, relocation, improvement, or maintenance of any county road. The right-of-way for such roads shall be of such width as is deemed necessary by the county board; (b) adequate drainage in connection with any road, cut, fill, channel change, or the maintenance thereof; (c) shops, offices, storage buildings and yards, and road maintenance or construction sites; (d) road materials, sites for the manufacture of road materials, and access roads to such sites; (e) the preservation of objects of attraction or scenic value adjacent to, along, or in close proximity to county roads and the culture of trees and flora which may increase the scenic beauty of county roads; (f) roadside areas or parks adjacent to or near any county roads; (g) the exchange of property for other property to be used for rights-of-way or other purposes set forth in this subsection or subsection (1) of this section if the interest of the county will be served and acquisition costs thereby reduced; (h) the maintenance of an unobstructed view of any portion of a county road so as to promote the safety of the traveling public; (i) the construction and maintenance of stock trails and cattle passes; (j) the erection and maintenance of marking and warning signs and traffic signals; and (k) the construction and maintenance of sidewalks and road illumination.

(3) The county board may (a) designate and establish controlled-access facilities, (b) design, construct, maintain, improve, alter, and vacate such facilities, and (c) regulate, restrict, or prohibit access to such facilities so as to best serve the traffic for which such facilities are intended. No road, street, or highway shall be opened into or connected with such facility without the consent of the county board. In order to carry out the purposes of this subsection, the county board may acquire, in public or private property, such rights of access as are deemed necessary. Such acquisitions may be by gift, devise, purchase, agreement, adverse possession, prescription, condemnation, or otherwise and may be in fee simple absolute or in any lesser estate or interest. An adjoining landowner shall not be denied reasonable means of egress and ingress. When a county road adjoins the corporate limits of any city or village, the powers granted in this subsection may be exercised by the governing body of such city or village.

(4) When a city or village annexes a county road, the powers that are granted to the county board in this section and any recorded or prescriptive easement held by the county on the annexed property for road purposes are transferred to and may be exercised by the governing body of the city or village.



39-1703 State lands; acquisition for county road purposes; approval of Governor and Department of Transportation; damages.

The county board of any county and the governing authority of any city or village may acquire land owned, occupied, or controlled by the state or any state institution, board, agency, or commission, whenever such land is necessary to construct, reconstruct, improve, relocate, or maintain a county road or a city or village street or to provide adequate drainage for such roads or streets. The procedure for such acquisition shall, as nearly as possible, be that provided in sections 72-224.02 and 72-224.03. Prior to taking any land for any such purposes, a certificate that the taking of such land is in the public interest must be obtained from the Governor and from the Department of Transportation and be filed in the office of the Department of Administrative Services and a copy thereof in the office of the Board of Educational Lands and Funds. The damages assessed in such proceedings shall be paid to the Board of Educational Lands and Funds and shall be remitted by that board to the State Treasurer for credit to the proper account.



39-1704 County and township roads; establishment or alteration; survey and marking; county and township boards; duties.

Before establishing a new county or township road or before altering the location of an existing county or township road, the county board or the township board, if a township road is being established or altered, shall cause the line of such road to be accurately surveyed and plainly marked; Provided, such county board or township board shall be bound to comply with the provisions of this section only to the extent necessary to accurately determine and mark the location of such road.



39-1705 Survey; boundary lines; how marked.

The centerline of a road being altered or established shall be the centerline of survey. Each angle or change of direction must be accurately determined, and the length of each course carefully measured. The distance shall be ascertained to all watercourses and summits of hills along the line thereof where an expenditure of public money or labor will be required. The boundary line of each side of the road shall be marked by substantial stakes driven on the summits of hills, crossings of watercourses, and other convenient places, and in the prairie at reasonable intervals. All stakes driven to indicate said boundary lines shall be marked C. R., the initial letters of County Roads, on the sides facing the road and angles thereof.



39-1706 Survey; monuments; bearing.

Monuments of some durable material shall be firmly established on the centerline of survey at each angle or change of direction, and the bearing taken to any permanent natural or artificial object within a reasonable distance. The distance thereof must be accurately measured and, when the bearing is to a tree, the measurement shall be to the middle of the same.



39-1707 Survey; plat; field notes; filing.

A correct plat of the road, together with the field notes of the surveyor, shall be filed in the office of the county surveyor. Where no regular office is maintained in the county courthouse for the county surveyor such plat and field notes shall be filed with the county clerk.



39-1708 Corner markers; perpetuation; duty of county board; notice of destruction.

It shall be the duty of the county board of each county to cause to be perpetuated the existing corners of land surveys along the public roads and highways where such corners are liable to destruction, either by public travel or construction or maintenance. The board shall cause to be established witness corners in at least two directions and cause such work to be recorded after the manner of other surveys. It shall be the duty of every person supervising the construction, improvement or maintenance of the public roads or highways, to notify the county surveyor of the destruction of any corners of land surveys. If there is no county surveyor in the county, then such notice shall be given to the county board.



39-1709 Corner markers; loss or destruction; report to county board; liability for failure to report.

Any person having knowledge of the loss or destruction of a corner marker of a land survey, who shall fail or neglect to report the same in writing as provided in section 39-1708 shall be liable for the expense of the resurvey and restoration of such corner, and for any damage sustained by landowners by reason of such failure or neglect.



39-1710 New or altered roads; plats; records; duties of county board.

After a new road has been established or an existing road altered, the county board shall cause the plat of such road to be recorded and platted in the road plat record of the county with a proper reference to the files in the office of the county clerk where the papers relating to the same may be found.



39-1711 Road plat record; contents; entries, when made; duties of county board.

The county board shall cause a road plat record to be kept in which every road that is legally laid out must be platted. Each township shall be platted separately, on a scale of not less than four inches to the mile. All changes in or additions to the roads shall be immediately recorded and entered on the proper page of the road plat record with appropriate reference to the files in the office of the county clerk in which the papers relating to the same may be found.



39-1712 Resurvey; when ordered.

When by reason of the loss or destruction of the field notes of the original survey, or in cases of defective surveys or record, or in cases of such numerous alterations of any road since the original survey that its location cannot be accurately defined by the papers on file in the proper office, the county board may, if it deems it necessary, cause such road to be resurveyed, platted and recorded as provided in sections 39-1705 to 39-1707.



39-1713 Isolated land; access; affidavit; petition; hearing before county board; time; terms, defined.

(1) When any person presents to the county board an affidavit satisfying it (a) that he or she is the owner of the real estate described therein located within the county, (b) that such real estate is shut out from all public access, other than a waterway, by being surrounded on all sides by real estate belonging to other persons, or by such real estate and by water, (c) that he or she is unable to purchase from any of such persons the right-of-way over or through the same to a public road or that it cannot be purchased except at an exorbitant price, stating the lowest price for which the same can be purchased by him or her, and (d) asking that an access road be provided in accordance with section 39-1716, the county board shall appoint a time and place for hearing the matter, which hearing shall be not more than thirty days after the receipt of such affidavit. The application for an access road may be included in a separate petition instead of in such affidavit.

(2) For purposes of sections 39-1713 to 39-1719:

(a) Access road means a right-of-way open to the general public for ingress to and egress from a tract of isolated land provided in accordance with section 39-1716; and

(b) State of Nebraska includes the Board of Educational Lands and Funds, Board of Regents of the University of Nebraska, Board of Trustees of the Nebraska State Colleges, Department of Transportation, Department of Administrative Services, and Game and Parks Commission and all other state agencies, boards, departments, and commissions.

Under subsection (2) (now subdivision (1)(b)) of this section, land may be isolated if the land is shut off from all public roads, other than a waterway, by (1) being surrounded on all sides by real estate belonging to other persons or (2) being surrounded on all sides by real estate belonging to others and by water. A writ of mandamus is the proper remedy to compel a county board, in accordance with this section and section 39-1716, to lay out a public road for access to isolated land. Young v. Dodge Cty. Bd. of Supervisors, 242 Neb. 1, 493 N.W.2d 160 (1992).

A road established hereunder is a public road and this section is constitutional. Moritz v. Buglewicz, 187 Neb. 819, 194 N.W.2d 215 (1972).



39-1714 Isolated land; access by private road only; affidavit; petition; hearing before county board.

Whenever all the other conditions prescribed by section 39-1713 are present and, instead of being entirely shut off from all public roads, the only access by any owner of real estate to any public road is by an established private road less than two rods in width, the county board shall, upon the filing of an affidavit or affidavit and petition asking that an access road be provided in accordance with section 39-1716, substantially in the manner set forth in section 39-1713, setting forth such facts, appoint a time and place and hold a hearing thereon in the manner set forth in section 39-1713.

This section provides that whenever the county board finds that such conditions set forth in section 39-1713 are present and, instead of being entirely shut off from all public roads, that the owner has access to any public road only by an established private road less than 2 rods in width, the county board is required, upon the filing of an affidavit or affidavit and petition to hold a hearing on the matter. Lewis v. Board of Comrs. of Loup Cty., 247 Neb. 655, 529 N.W.2d 745 (1995).

Establishment of a public road upon satisfaction of statutory requirements is a ministerial duty within the power of the county board. Burton v. Annett, 215 Neb. 788, 341 N.W.2d 318 (1983).



39-1715 Isolated land; access; hearing; notice; service; posting.

When a hearing is to be held as provided in sections 39-1713 and 39-1714, the county board shall cause notice of the time and place of the hearing to be given by posting notices thereof in three public places in the county at least ten days before the time fixed therefor. At least fifteen days' written notice of the time and place of the hearing shall be given to all of the owners and occupants of the lands through which the access road may pass. The notice shall be served personally or by leaving a copy thereof at the usual place of abode of each occupant of such lands and, whenever possible, by either registered or certified mail to the owners of such lands.



39-1716 Isolated land; access road; damages; powers of county board; costs; maintenance.

(1) The county board shall, if it finds (a) that the conditions set forth in section 39-1713 or 39-1714 exist, (b) that the isolated land was not isolated at the time it was purchased by the owner or that the owner acquired the land directly from the State of Nebraska, (c) that the isolation of the land was not caused by the owner or by any other person with the knowledge and consent of the owner, and (d) that access is necessary for existing utilization of the isolated land, proceed to provide an access road and, if it finds that the amount of use and the number of persons served warrants such action, may lay out a public road to such real estate.

(2) The county board shall appraise the damages to be suffered by the owner or owners of the real estate over or through which the access road will be provided. Such damages shall be paid by the person petitioning that the access road be provided. For any real estate purchased or otherwise acquired after January 1, 1982, for which public access is granted pursuant to sections 39-1713 to 39-1719, the person petitioning for such access shall also reimburse the county for all engineering and construction costs incurred in providing such access.

(3) Notwithstanding any other provisions of law, an access road provided in accordance with this section shall not be subject to Chapter 39, article 20 or 21. The designation of such an access road shall not impose on the State of Nebraska or any political subdivision any obligation of design, construction, or maintenance for the access road nor give rise to any cause of action against the state or any political subdivision with respect to the access road.

This section provides that the county board may lay out a public road of not more than 4 nor less than 2 rods in width to isolated real estate, if it finds that the amount of use and the number of persons served warrant such action. Lewis v. Board of Cmrs. of Loup Cty., 247 Neb. 655, 529 N.W.2d 745 (1995).

A writ of mandamus is the proper remedy to compel a county board, in accordance with this section and section 39-1713, to lay out a public road for access to isolated land. This section applies prospectively, that is, to real estate acquired after January 1, 1982. Young v. Dodge Cty. Bd. of Supervisors, 242 Neb. 1, 493 N.W.2d 160 (1992).

The duty of the board of county commissioners under this section, to lay out a public road upon a showing that the statutory conditions of section 39-1713, R.R.S.1943, exist, is ministerial. Singleton v. Kimball County Board of Commissioners, 203 Neb. 429, 279 N.W.2d 112 (1979).

A road established as provided herein is a public road. Moritz v. Buglewicz, 187 Neb. 819, 194 N.W.2d 215 (1972).



39-1717 Isolated land; location of access road.

Whenever possible, an access road provided in accordance with section 39-1716 shall be along section lines. When the most practicable route for the access road is adjacent to a watercourse, the land to be taken for the access road shall be measured from the edge of the watercourse.



39-1718 Isolated land; access road; order of county board; award of damages; payment; filing of order.

If the county board decides to provide an access road in accordance with section 39-1716, the county board shall make and sign an order describing the same and file it with the county clerk, together with its award of damages which order shall be recorded by the clerk, except that the amount assessed as damages to the owner or owners of the real estate shall be paid to the county treasurer before the order providing for the access road is filed.



39-1718.01 Isolated land; changes in law; applicability.

Sections 39-1713 to 39-1719 shall not apply if public access has been granted prior to July 17, 1982.



39-1719 Isolated land; access road; award; appeal; procedure.

Any party to an award as provided by section 39-1718 may, within sixty days after the filing thereof, appeal therefrom to the district court of the county where the lands lie. The appeal shall be taken by serving upon the adverse party a notice of such appeal and filing such notice and proof of service thereof with the clerk of the court within the sixty days. Thereupon the appeal shall be set down for hearing at the next term of the court. It shall be heard and determined in like manner as appeals from awards in condemnations as provided in sections 76-704 to 76-724. Such appeal shall not affect the right or authority of the petitioner to the use of the access road under the award of the appraisers.

The applicant shall in case of appeal file such additional security as may be required by the county board for such costs and damages as may accrue against him or her by reason of such appeal. If on appeal the appellant does not obtain a more favorable judgment and award than was given by the appraisers, such appellant shall pay all the costs of such appeal. Either party to such suit may appeal from the decision of the district court to the Court of Appeals, and the sum deposited as provided in this section shall remain in the hands of the county treasurer until a final decision is had.



39-1720 Roads to bridge on county line; opening; maintenance; closing or vacating.

Where there is, or may be hereafter constructed, a public bridge across a stream dividing two counties, it shall be the duty of the county boards of such counties to open and keep open within their respective counties a public road leading from such bridge to the most convenient public road. Each county shall bear the expense necessary to open and maintain such roads in good condition for travel. Such roads shall not be closed or vacated except by concurrent action of the county boards of both counties.



39-1721 County and township roads; portions within cities or villages; subject to municipal regulations.

Such portions of all public roads of the counties and townships as lie within the limits of any incorporated city or village shall conform to the direction and grade and be subject to all the regulations of other streets in such city or village.



39-1722 Road vacation or abandonment; resolution of county board directing study; report to board; permanent record.

The county board of any county may by resolution, when it deems the public interest may require vacation or abandonment of a public road of the county, direct the county highway superintendent or in counties having no highway superintendent then such person as the board may direct to study the use being made of such public road and to submit in writing to the county board within thirty days, a report upon the study made and his or her recommendation as to the vacation or abandonment thereof. Said resolution and report shall be retained in the office of the county clerk as a part of the permanent public records of the county board; Provided, that the county board shall not require vacation or abandonment of any public road or any part thereof which is within the area of the zoning jurisdiction of a city of the metropolitan, primary, or first class without the prior approval of the governing body of such city.

Statute providing for limited access to interstate highway was not limited or controlled by general road laws. Fougeron v. County of Seward, 174 Neb. 753, 119 N.W.2d 298 (1963).

The discretion exercised by a county board of commissioners under this section and section 39-1725 is not judicial in nature, and as such, the trial court did not have jurisdiction to hear a petition in error under section 25-1901. Camp Clarke Ranch v. Morrill Cty. Bd. of Comrs., 17 Neb. App. 76, 758 N.W.2d 653 (2008).



39-1723 Road vacation or abandonment; electors' petition; contents; study and report.

Any person desiring the vacation or abandonment of any public road of the county shall file in the office of the county clerk of the proper county, a petition signed by ten or more electors residing within ten miles of the road proposed to be vacated or abandoned, which petition shall contain (1) the names and addresses of said electors, (2) a clear and unambiguous description of the road proposed to be vacated or abandoned, (3) the reason or reasons why said road should be vacated or abandoned, and (4) a request that a time and date be set for public hearing before the county board. The county board shall within two weeks thereafter direct the county highway superintendent, or in counties having no highway superintendent then such person as the board may direct, to proceed in the manner set forth in section 39-1722.



39-1724 County board resolution ordering public hearing; publication; service of notice on adjacent landowners and municipality.

Upon receipt of the report, as provided in section 39-1722, the county board shall adopt a resolution fixing the time, date, and place for public hearing. Such resolution shall contain a clear and unambiguous description of the road to be vacated or abandoned. The county board shall cause such resolution to be published once a week for three consecutive weeks in a legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county. Whenever possible the board shall cause copies to be served by either registered or certified mail upon the owners of land abutting on or adjacent to the road to be vacated or abandoned and upon the planning and public works directors of a city of the metropolitan, primary, or first class when such road or any part thereof is within the area of the zoning jurisdiction of such city by mailing the same to the last-known address of each owner not less than two weeks in advance of the hearing.



39-1725 Order of county board; contents; conditions and vote required for vacation or abandonment; resolution; disposition.

After the public hearing the county board shall by resolution at its next meeting or as soon thereafter as may be practicable vacate or abandon or refuse vacation or abandonment, as in the judgment of the board the public good may require. Vacation and abandonment shall not be ordered except upon vote of two-thirds of all members of the board and the prior approval of the governing body of a city of the metropolitan, primary, or first class has been obtained when any public road or any part thereof is within the area of the zoning jurisdiction of such city. If such road lies within a township in a county operating roads on a township basis the road shall not be vacated or abandoned unless an offer has been made to relinquish to the township in the manner provided in section 39-1726.

In the event that the county board decides to vacate or abandon, its resolution shall state upon what conditions, if any, the vacation or abandonment shall be qualified and particularly whether or not the title or right-of-way to any vacated or abandoned fragment or section of road shall be sold, revert to private ownership, or remain in the public. If the county board fails to specify in a resolution as to the disposition of right-of-way, and if there shall be nonuse of such right-of-way for any public purpose for a continuous period of not less than ten years, the right-of-way shall revert to the owners of the adjacent real estate, one-half on each side thereof. When the county vacates all or any portion of a road, the county shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating resolution with the register of deeds for the county to be indexed against all affected lots.

With respect to public roads, a county which vacates a road while retaining a right-of-way has a duty to exercise such degree of care as would be exercised by a reasonable county under the same circumstances. Blaser v. County of Madison, 285 Neb. 290, 826 N.W.2d 554 (2013).

County board's decision not to rebuild bridge upheld where no showing that such discretionary decision was arbitrary or capricious. State ex rel. Goossen v. Board of Supervisors, 198 Neb. 9, 251 N.W.2d 655 (1977).

Constitutionality of this section sustained. Emry v. Lake, 181 Neb. 568, 149 N.W.2d 520 (1967).

Title to abandoned road remained in county until a period of ten years of non-use had elapsed. Plischke v. Jameson, 180 Neb. 803, 146 N.W.2d 223 (1966).

The discretion exercised by a county board of commissioners under section 39-1722 and this section is not judicial in nature, and as such, the trial court did not have jurisdiction to hear a petition in error under section 25-1901. Camp Clarke Ranch v. Morrill Cty. Bd. of Comrs., 17 Neb. App. 76, 758 N.W.2d 653 (2008).



39-1726 County operating roads on a township basis; offer to relinquish; procedure; vacation in metropolitan cities; notice to city planning director.

(1) No fragment of a county road lying within a township in a county operating roads on a township basis shall be vacated or abandoned without first offering to relinquish it to the township. The county board shall offer to relinquish such county road by written notification to such township. Such offer to relinquish may be conditional or subject to the reservation of any right which the county board deems necessary and proper. Four months after sending the written notification, the county board may proceed to abandon such county road unless a petition from a notified township has been filed with the county board setting forth that the township desires to maintain such road, or portion thereof, subject to the reservations contained in the notice. The county board may reject any petition which does not accept the conditions or reservations set forth in the notice. The petition and the acceptance or rejection thereof by the county board shall be placed upon public record in the office of the county clerk. In the event the petition is accepted, the county board shall by resolution relinquish the county road to the township. From the date of the resolution the county shall be relieved of all responsibility in relation to the road. In the event a petition for relinquishment is not received within four months or in the event that the petition for relinquishment is not accepted, the county board shall, by resolution, state whether the vacated or abandoned road shall be retained or disposed of by sale, or by reverter to the adjacent property or otherwise.

(2) In any county in which is located a city of the metropolitan class, written notification of the proposed vacation or abandonment shall be given to the planning director of the city, and any recommendations which the officer shall make shall be received and considered before such vacation or abandonment is effected.

(3) When the county vacates or abandons all or any portion of a county road, the county shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.



39-1727 County roads; detachment from county road system.

Whenever a county road has been designated and established as provided by sections 39-2001 to 39-2003, the county board may detach the same, or any part thereof, from the county road system, and cause the same to revert back as a township road. The county board shall no longer be obliged to maintain the same and the maintenance and improvement of the road shall thereafter devolve upon the township.



39-1728 Barricading of county or township roads by Department of Transportation permitted; conditions; procedure.

A county or township road may be barricaded by the road department of the state for the purpose of regulating, restricting, or prohibiting ingress and egress to a state highway upon which the department has established a limited- or controlled-access facility; Provided, that prior thereto the written notice has been given by the department to the county or township board having jurisdiction of the road to be barricaded and that within thirty days from the date such notice was given, the county or township board, as the case may be, has not adopted by unanimous vote of all its members and delivered to the department a resolution opposing the barricading of such road; and provided further, that road crossings shall be provided along such controlled- or limited-access facilities at intervals of not to exceed five miles unless the consent of the county board has been obtained for the establishment of fewer crossings.

This section is not special legislation and does not operate to deprive landowner of property without due process of law. Fougeron v. County of Seward, 174 Neb. 753, 119 N.W.2d 298 (1963).



39-1729 Access to public roads; right assured; landowners may waive; condemnation.

The right of reasonable convenient egress and ingress from lands or lots, abutting on an existing street or road, may not be denied except with the consent of the owners of such lands or lots, or with the condemnation of such right of access to and from such abutting lands or lots.



39-1730 Public roads; elimination of railroad crossings; petition; procedure.

Upon the petition of the owner or operator of any railroad, the county board is authorized to vacate such part of a public road, outside of incorporated cities and villages, lying within the right-of-way of such railroad, and not part of a state highway, if it appears that such crossing should be eliminated in the interest of public safety. Such petition shall be filed with the county clerk of the county in which such part of a public road is located. The same procedure shall be followed in the elimination of railroad grade crossings as is provided for the relocation, vacation, and abandonment of public roads as set forth in sections 39-1722 to 39-1725.



39-1731 Roads along or across county line; discontinuance.

Roads established by the concurrent action of the county boards of two or more counties can be discontinued only by the concurrent action of the county boards of the several counties in which the same may be situated; but such roads shall be treated in all other respects as other public roads.



39-1801 County and township roads; temporary closing; detours; authority of county and township board; barricades; violation; penalty.

Whenever a county or township road or a part of such road is impassable or unusually dangerous to travel, whenever it becomes necessary because of construction or maintenance work to suspend all or part of the travel on such road, or whenever justified by necessity in order to provide for the public safety, such road or part of a road may be temporarily closed, and when feasible a suitable detour provided, or the weight limitations of wheel and axle loads as defined in subsections (2) through (4) of section 60-6,294 may be restricted to the extent deemed necessary for a reasonable period where the subgrade or pavement of such roads is weak or materially weakened by climatic conditions, by the county board as to county roads within the county and by the township board as to township roads within the township or by the person to whom the county board or township board has delegated the authority to temporarily close roads within the particular county or township.

Whenever such road or part of a road is temporarily closed, the person, board, or contractor therefor shall erect, at both ends of the portion of the road so closed, suitable barricades, fences, or other enclosures and shall post signs warning the public that the road is closed by authority of law. Such barricades, fences, enclosures, and signs shall serve as notice to the public that such road is unsafe and that anyone entering such closed road, without permission, does so at his or her own peril.

Whenever a road or part of a road is undergoing construction, repair, or maintenance, while the public use thereof is permitted, traffic thereon may be regulated, limited, or controlled under the same authority as such road may be temporarily closed.

Any person who violates any provision of this section or who removes or interferes with any barricade, fence, enclosure, or warning sign required by this section shall be guilty of a Class V misdemeanor.

A motorist commits a misdemeanor by proceeding down a county road that has been temporarily closed and has suitable barricades and signs posted, thus giving an officer probable cause to stop the vehicle. State v. Morrissey, 19 Neb. App. 590, 810 N.W.2d 195 (2012).



39-1802 Public roads; drainage facilities; construction and maintenance; authority of county board or road overseer; damage to property outside of right-of-way; notice.

The county board shall have the authority to construct, maintain, and improve drainage facilities on the public roads of the county. The county board also shall have the authority to make channel changes, control erosion, and provide stream protection or any other control measures beyond the road right-of-way limits wherever it is deemed necessary in order to protect the roads and drainage facilities from damage. The county board or road overseer shall have the authority to enter upon private or public property for the purposes listed in this section. The county board or road overseer shall make a record of the condition of the premises at the time of entry upon the premises or a record of any claimed encroachment of the road right-of-way that can be used in the event of damages to private property. In case of any damage to the premises, the county board shall pay the record owner of the premises the amount of the damages. Upon failure of the landowner and county board to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided for in section 76-705. The county board or road overseer shall give the record owner of the premises ten days' notice of its intention to enter upon private property for purposes listed in this section or to modify, relocate, remove, or destroy any encroaching private property in the county road right-of-way for such purposes. Upon notice the record owner shall have five days to respond to the county board or road overseer. In the event of an emergency or a threat to public health, safety, or welfare, the notice requirement of this section may be waived.



39-1803 Public road within city limits; maintenance by county; when authorized.

(1) In any case in which the boundary line of an incorporated city extends in and along a public road, which road has not been paved or macadamized, then the county board of any county in which such road lies is hereby authorized and empowered to maintain and keep in repair and proper condition for travel the full width of such road, including the portion which lies within the corporate limits as well as the portion which lies outside of the corporate limits, and to pay the cost and expense of such maintenance, repair, and upkeep, so long as the road remains unpaved.

(2) A county may enter into an agreement under the Interlocal Cooperation Act with a city or village located in such county to appropriate and use county road funds for the improvement, maintenance, or repair of a road or street that is:

(a) Located within the corporate limits of the city or village if the street is classified as other arterial, collector, or local under subdivisions (4) through (6) of section 39-2104 and such street acts as a direct link or extension of an other arterial as described in subdivision (5) of section 39-2103;

(b) Located on the boundary between the corporate limits of the city or village and the county; or

(c) A city or village road or street directly impacted by county operations or through traffic.



39-1804 Main thoroughfare through cities and villages of 1,500 inhabitants or less; graveling by county; when authorized; chargeable to Highway Allocation Fund.

The county board may, with the approval of the mayor and council or the chairperson and board of trustees, as the case may be, whenever conditions warrant, furnish, deliver, and spread gravel of a depth not exceeding three inches on certain streets in cities of the second class and villages having a population of not more than fifteen hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census and shall charge the cost of such improvement to that portion of the Highway Allocation Fund allocated to such counties from the Highway Trust Fund under section 39-2215. No improvement of any street or streets in cities of the second class or villages having a population of not more than fifteen hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census shall be made under the provisions of this section unless the street or streets, when graveled, will constitute one main thoroughfare through such city or village that connects with or forms a part of the county highway system of such county which has been or which shall be graveled up to the corporate limits of such city or village. Before being entitled to such county aid in graveling such thoroughfare, the same must have been properly graded by such city or village in accordance with the grade established in the construction of the county road system.



39-1805 Snow fences; access to adjacent property authorized; damages; payment.

The county board shall cause the county roads to be kept sufficiently clear of snow and ice so as to be reasonably safe for travel. The county shall have the authority to enter upon private or public property adjacent to any county road and to place and maintain thereon snow fences wherever it is deemed necessary in order to prevent snow drifting on the traveled portion of such road. Such snow fences shall be erected in such a manner as to provide the most protection to the road and shall not be placed on such property prior to October 15, nor remain on such property after April 1, without the consent of the property owner. In case of any damage to such property, the county shall pay the amount of such damage to the owner of the property.



39-1806 Snow fences; refusal of access to lands; willful or malicious damage; other violations; penalty.

Any person who shall refuse to allow an agent or employee of the county board access to any lands for the purpose of installing, maintaining or removing any snow fences, or any person who shall violate any other provision of section 39-1805, or any person who shall willfully or maliciously damage or destroy any snow fence installed and erected, as provided for by law, shall be guilty of a Class III misdemeanor.



39-1807 Road lighting system; installation, maintenance, operation; powers of county board.

The county board of any county, as a part of its duties, shall have power and authority to contract for the installment, maintenance, and operation of road lighting systems, sufficient to light any county road, or any portion thereof in its county, when, in the judgment of the county board, the lighting of such road or any portion thereof is in the interest of public safety. The cost of installing, maintaining, and operating such road lighting systems shall be paid out of funds that are available for the construction and maintenance of county roads.



39-1808 Livestock lanes; when provided by county board.

Whenever the condition of any sand roadbed shall be such that the driving of cattle or other livestock thereon will destroy or impair said sand roadbed, the county board may at its discretion, locate, build, and maintain lanes or other driveways adjacent to said road through which such cattle or other livestock shall be driven.



39-1809 Livestock lanes; establishment; maintenance; powers of county board.

In the establishment and maintenance of such lanes and driveways the county board shall have the same powers and follow the same procedure as is provided by law for the establishment and maintenance of public roads and highways, except as to bridges, culverts and the grading of such lanes and driveways.



39-1810 Livestock lanes; driving livestock on adjacent highway; penalty.

Any person who shall drive or assist in driving any cattle or livestock over a public road where such lane or driveway has been established as provided in section 39-1808 shall be guilty of a Class III misdemeanor.



39-1811 Weeds; mowing; duty of landowner; neglect of duty; obligation of county board; cost; assessment and collection.

(1) It shall be the duty of the landowners in this state to mow all weeds that can be mowed with the ordinary farm mower to the middle of all public roads and drainage ditches running along their lands at least twice each year, namely, sometime in July for the first time and sometime in September for the second time.

(2) This section shall not restrict landowners, a county, or a township from management of (a) roadside vegetation on road shoulders or of sight distances at intersections and entrances at any time of the year or (b) snow control mowing as may be necessary.

(3) Except as provided in subsection (2) of this section, no person employed by or under contract with a county or township to mow roadside ditches shall do such mowing before July 1 of any year.

(4) Whenever a landowner, referred to in subsections (1) and (5) of this section, neglects to mow the weeds as provided in this section, it shall be the duty of the county board on complaint of any resident of the county to cause the weeds to be mowed or otherwise destroyed on neglected portions of roads or ditches complained of.

(5) The county board shall cause to be ascertained and recorded an accurate account of the cost of mowing or destroying such weeds, as referred to in subsections (1) and (4) of this section, in such places, specifying, in such statement or account of costs, the description of the land abutting upon each side of the highway where such weeds were mowed or destroyed, and, if known, the name of the owner of such abutting land. The board shall file such statement with the county clerk, together with a description of the lands abutting on each side of the road where such expenses were incurred, and the county board, at the time of the annual tax levy made upon lands and property of the county, may, if it desires, assess such cost upon such abutting land, giving such landowner due notice of such proposed assessment and reasonable opportunity to be heard concerning the proposed assessment before the same is finally made.



39-1812 Hedges and trees; trimming; duties of landowners.

Each landowner in this state upon whose land there is standing or growing any osage orange, willow or locust hedge fence, trees, or undergrowth, bordering the public roads, when such fence, trees, or undergrowth become a public nuisance to travel on the roads, or obstruct the view at or near railroad crossings, crossroads or abrupt turns in the road, shall keep the same trimmed not less than once a year by cutting back to within four feet of the ground, excepting trees, which shall be trimmed from the ground up eight feet, and the trimmings so cut shall be burned or removed from the road right-of-way within ten days after each cutting.



39-1813 Hedges and trees; failure of landowner to trim; procedure; notice; hearing; order.

Whenever any landowner or his agent shall neglect to trim such hedge fence, trees, or undergrowth as provided in section 39-1812, it shall be the duty of the person in charge of county road maintenance in the area in which such hedge fence, trees, or undergrowth is located, to report the same in writing simultaneously to the county attorney and to the county board, giving the location of the hedge fence, trees, or undergrowth and declaring the same to be a public nuisance. The county attorney shall, upon receipt of such written notice, immediately serve written notice upon the owner of the hedge fence, trees, or undergrowth, or upon his agent, to have such hedge fence, trees, or undergrowth, trimmed and the trimmings burned or removed within ten days. Upon failure of the landowner or his agent to comply with the notice of the county attorney within ten days, the county attorney shall give notice in writing to the landowner or his agent, fixing a date for a hearing before the county board on the complaint previously entered, that the landowner or his agent is maintaining a public nuisance by failing to trim said hedge fence, trees, or undergrowth in accordance with the provisions of section 39-1812. The notice shall fix a time not earlier than the next regular meeting of the county board, and in any event not less than five days after the date of the notice, when the owner or agent may appear before the county board and a hearing shall be had upon the matter. The county attorney shall appear at the hearing on behalf of the county for the abatement of the alleged public nuisance maintained by the owner or agent of the land upon which the hedge fence, trees, or undergrowth may be found. If at the hearing it shall appear that the hedge fence, trees, or undergrowth named in the notice are in a condition contrary to the provisions of section 39-1812, the county board shall forthwith and at once declare such hedge fence, trees, or undergrowth a public nuisance, and make an immediate order for the trimming of the same in accordance with the provisions of section 39-1812. If the owner or agent shall neglect or fail to comply with the order within thirty days after receipt of such written notice, the county board shall cause the same to be done. The cost shall be paid from the general fund and a statement of such cost shall be recorded by the county board with the county clerk, giving a proper description of the lands whereon such hedge fence, trees, or undergrowth was trimmed, and the county clerk shall include such costs in making the county tax lists as an assessment and charge against such lands, which charge shall be a lien upon said lands and be collected the same as all other taxes regularly levied. Nothing in sections 39-1812 and 39-1813 shall be deemed to abridge the right of appeal from the finding of the county board to the district court.



39-1814 Road over private property; when authorized; fences; auto gates.

Where it is apparent to the county board that a county or township road causes or would cause unnecessary burdens upon the county or township or upon the landowners adjoining such road, the county board may provide that such road may be fenced by such landowners; Provided, the safety and welfare of the traveling public are not substantially affected thereby; provided further, that the county board may install and maintain auto gates through such fences where the road crosses the fences; and provided further, that auto gates shall be not less than eighteen feet in length when located upon an established graded road.



39-1815 Road over private property; leaving gates open; penalty.

It shall be unlawful for any person traveling upon a road provided for in section 39-1814 to leave the gates open when he shall have passed through the same. Any person who violates the provisions of this section shall be guilty of a Class III misdemeanor.



39-1816 Parking motor vehicles on right-of-way; county board; power to prohibit or restrict; violation; penalty.

In order to promote safety, power is conferred upon the county board of any county to prohibit or restrict the parking of motor vehicles on the right-of-way of county highways outside the corporate limits of any city or village and to erect and maintain appropriate signs thereon giving notice of no parking or restricted parking.

Any person, firm, association, partnership, limited liability company, or corporation which parks a motor vehicle in the right-of-way of a county highway where no parking or restricted parking signs have been erected or maintained, in violation of such signs, shall be guilty of a Class V misdemeanor. Whenever any peace officer finds a vehicle parked in violation of this section, he or she may move such vehicle at the expense of the registered owner or request the driver or person in charge of such vehicle to move such vehicle.

If any motor vehicle is found upon the right-of-way of any county highway in violation of this section and the identity of the driver cannot be determined, the owner or person in whose name such vehicle is registered shall be prima facie responsible for such violation.



39-1817 Roads; water impoundment structure; when permitted; liability.

The county board of any county may, in accordance with sections 39-1817 to 39-1820, enter into an agreement with any agency or political subdivision of the state approving the construction of a water impoundment structure which, when completed, may result in the occasional and temporary storage or flowage of floodwaters upon, across, or adjacent to any road classified as a local road or remote residential road. Any such agreement may include such terms regarding the maintenance of such road or other matters incident to the construction and operation of such water impoundment structure as the parties to the agreement determine to be mutually acceptable. Conformance with sections 39-1817 to 39-1820 shall relieve the county board and all other parties to any such agreement of any liability for personal injury or property damage suffered by any person while utilizing any such road for travel during a period of inundation.



39-1818 Water impoundment structure; approval; criteria considered.

A water impoundment structure which will result in temporary storage and flowage of water upon, across, or adjacent to a road upstream from such structure may be approved only if such road would not be inundated because of the storage in such structure of waters from a ten-year, twenty-four-hour or lesser frequency storm. A water impoundment structure which will also serve as a roadbed may be approved and constructed only if the structure would contain the runoff from a twenty-five-year, twenty-four-hour frequency storm without water overtopping such structure or being discharged through its emergency spillway, except that if the road which is subject to such inundation is classified as a local road or remote residential road with current average daily traffic of fifty vehicles or less, the containment of a ten-year, twenty-four-hour frequency storm shall be sufficient. In making the storm frequency determinations required by this section, any recognized method may be used.



39-1819 Water impoundment structure; county board; erect warning devices; form; maintenance.

Whenever any water impoundment structure is approved pursuant to sections 39-1817 to 39-1820, it shall be the responsibility of the county board to erect at both ends of the portion of the road subject to such inundation permanent warning devices providing notice of the potential hazard. Such warning devices shall conform to the United States Department of Transportation's Manual of Uniform Traffic Control Devices, shall have printed thereon the words FLOOD AREA, and shall indicate the distance from such sign to the opposite extreme of the flood hazard area. The county board shall exercise reasonable care in maintaining such warning devices.



39-1820 Existing water impoundment structure; liability; relieved from; when.

Any liability of the type described in section 39-1817 which might arise because of the operation of a water impoundment structure constructed prior to April 3, 1979, shall be relieved by conformance by the county board with section 39-1819 even if conformance with the provisions of section 39-1818 has not been achieved.



39-1901 Road damages; payment from general fund; barricades by Department of Transportation; payment by department; claimant's petition.

All damages caused by the laying out, altering, opening, or discontinuing of any county road shall be paid by warrant on the general fund of the county in which such road is located, except that the Department of Transportation shall pay the damages, if any, which a person sustains and is legally entitled to recover because of the barricading of a county or township road pursuant to section 39-1728. Upon the failure of the party damaged and the county to agree upon the amount of damages, the damaged party, in addition to any other available remedy, may file a petition as provided for in section 76-705.



39-1902 Road districts; special tax levy; limit; collection; warrants; payment.

In order to provide for the payment of all outstanding road district warrants and to liquidate indebtedness against road districts, the county board of any county where such indebtedness exists is hereby authorized and empowered to levy a special tax not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such road districts or so much thereof as may be necessary to pay all the outstanding indebtedness of the character described in this section, except that in no case shall the taxes levied in any one year by the county board in any road district, including the county taxes for all purposes, exceed the aggregate of ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such road district unless such additional levy is authorized by a vote of the electors of the county. The levy shall be made by the county board at its regular annual meeting while assembled for the purpose of levying other taxes as provided by law. The tax shall be collected by the county treasurer in the same manner as other county taxes are collected, and all warrants shall be paid by the county treasurer in order in which they appear on his or her register.



39-1903 Road districts; annual levies to meet deficiencies; limit.

In case the levy mentioned in section 39-1902 is not sufficient to pay the entire amount of the indebtedness of the various road districts, the county board in such counties where a deficiency exists shall annually thereafter make other levies for this purpose not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such district in any one year until all the indebtedness against the road districts in such county has been paid.



39-1904 Road tax; levy; same rate in rural and municipal areas; division between municipalities and counties; authorized expenditures.

The county board may levy the same rate of county road tax upon the property within cities and villages as is levied upon the property in the county not within cities and villages. One-half of such tax collected within cities or villages, when collected, shall be paid to the cities or villages within the county where levied to be used for the construction, improvement, or maintenance of municipal streets and alleys; and the remaining portion of such tax, when collected, shall be placed in the county road fund to be expended by the county board for construction, improvement, or maintenance of the roads and bridges in the county.



39-1905 Road tax; special levy by petition; limit; contributions; district road fund; authorized expenditures.

Fifty-one percent of the resident freeholders of any road district, precinct, or township in this state, as shown by the records of the register of deeds of the county in which such road district, precinct, or township is situated, may petition the county board of the county in which such district, precinct, or township is located to levy an assessment of not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such road district, precinct, or township. Upon receipt of such petition, the county board shall make the assessment, as requested, upon the taxable value of all the taxable property in such road district, precinct, or township to be levied and collected the same as other taxes. Such taxes and any voluntary contributions (1) shall be and become a part of the district road fund of the district, precinct, or township in which the taxes are levied, (2) shall be used exclusively in constructing or improving the public roads in such district, precinct, or township, and (3) shall not be transferred to any other fund. In counties under township organization, the township board shall designate the road or roads in such road district where such levy shall be expended. In other counties the county board shall designate the road or roads in such road district where such levy shall be expended.



39-1906 Road construction or improvement; special levy; limit; bonds.

Any township or precinct may make a special levy, not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such township or precinct, to improve, to construct, or to aid in the improvement or construction of a road. For the same purpose, any township or precinct may issue bonds by proceeding in the manner prescribed in sections 39-836 to 39-842.



39-1907 County roads in township counties; construction or improvement; use of township road fund.

In counties under township organization, the electors of any township through which a county road passes, at any annual or special meeting, may direct the payment to the county, out of the township road fund, of such sum as may be determined upon and as the condition of such fund permits, to assist in the construction or improvement of the portion of said county road lying within such township.



39-1908 Federal-aid secondary highway; in city or village; improvement by county; approval by city or village; conditions; contribution.

Wherever a federal-aid secondary highway traverses or passes through any city or village, the county board may with the approval of the mayor and council or the chairman and board of trustees of such city or village, grade, pave, curb, gutter or hard-surface such highway lying in the corporate limits of such city or village; Provided, that such city or village may pay or contribute to the county highway fund of the county for paving or hard-surfacing such highway in an amount designated by the county board but not to exceed fifty percent of the cost of such project lying within the corporate limits of such city or village.



39-1909 Repealed. Laws 1963, c. 348, § 6.



39-1910 Repealed. Laws 1963, c. 348, § 6.



39-1911 Repealed. Laws 1963, c. 348, § 6.



39-1912 Repealed. Laws 1963, c. 348, § 6.



39-1913 Repealed. Laws 1963, c. 348, § 6.



39-1914 Repealed. Laws 1963, c. 348, § 6.



39-2001 Designation of primary and secondary county roads by county board; procedure; determination by Department of Transportation; when; certification; record.

(1) The county board of each county shall select and designate, from the laid out and platted public roads within the county, certain roads to be known as primary and secondary county roads. Primary county roads shall include (a) direct highways leading to and from rural schools where ten or more grades are being taught, (b) highways connecting cities, villages, and market centers, (c) rural mail route and star mail route roads, (d) main-traveled roads, and (e) such other roads as are designated as such by the county board. All county roads not designated as primary county roads shall be secondary county roads.

(2) As soon as the primary county roads are designated as provided by subsection (1) of this section, the county board shall cause such primary county roads to be plainly marked on a map to be deposited with the county clerk and be open to public inspection. Upon filing the map the county clerk shall at once fix a date of hearing thereon, which shall not be more than twenty days nor less than ten days from the date of filing. Notice of the filing of the map and of the date of such hearing shall be published prior to the hearing in one issue of each newspaper published in the English language in the county.

(3) At any time before the hearing provided for by subsection (2) of this section is concluded, any ten freeholders of the county may file a petition with the county clerk asking for any change in the designated primary county roads, setting forth the reason for the proposed change. Such petition shall be accompanied by a plat showing such proposed change.

(4) The roads designated on the map by the county board shall be conclusively established as the primary roads. If no agreement is reached between the county board and the petitioners at the hearing, the county clerk shall forward the map, together with all petitions and plats, to the Department of Transportation.

(5) The department shall, upon receipt of the maps, petitions, and plats, proceed to examine the same, and shall determine the lines to be followed by the said county roads, having regard to volume of traffic, continuity, and cost of construction. The department shall, not later than twenty days from the receipt thereof, return the papers to the county clerk, together with the decision of the department in writing, duly certified, and accompanied by a plat showing the lines of the county roads as finally determined. The county clerk shall file the papers and record the decision, and the same shall be conclusive as to the lines of the county roads established therein.

All public roads within a county are county roads in the sense that they are located within the territory of a county, but not all public roads within a county are designated as primary or secondary county roads. Butler County Dairy v. Butler County, 285 Neb. 408, 827 N.W.2d 267 (2013).



39-2002 County primary road system; designation by county board; when; redesignation of primary roads; procedure; current map kept on file.

The county board of each county shall select and designate, within six months from January 1, 1958, the roads which will be county primary roads and which will constitute the county primary road system. Such roads shall be selected from those roads which already have been designated as primary county roads pursuant to section 39-2001 or from those roads which were maintained by the Department of Transportation under section 39-1309. The primary county roads shall include only the more important county roads as determined by the actual or potential traffic volumes and other traffic survey data.

The county board of each county shall have authority to redesignate the county primary roads from time to time by naming additional roads as primary roads and by rescinding the designation of existing county primary roads. The county board shall follow the same procedure for redesignation as is required by law for initially designating the county primary roads. The principle of designating only the more important county roads as primary roads as determined by the actual or potential traffic volumes and other traffic survey data shall be adhered to.

A copy of a current map of the county roads showing the location of roads and bridges and reflecting the county primary road system as designated in this section shall be kept on file and available to public inspection at the office of the county clerk and with the department.



39-2003 County roads; maintenance at county expense; exception.

All county roads designated in accordance with sections 39-2001 and 39-2002 shall be maintained at the expense of the county; Provided, that in counties under township organization not operating under the county road unit system, the county board may, by resolution entered on its records, delegate to the township board the duty of maintaining in the township any road which has been designated after September 7, 1947, as a county primary road.



39-2101 State highways; functional classification; declaration.

Recognizing that safe and efficient transportation over public roads is a matter of major importance to all of the people in the state, the Legislature hereby determines and declares that an integrated system of public roads is essential to the general welfare of the State of Nebraska.

Adequate public roads provide for the free flow of traffic, protect the health and safety of the citizens of the state, result in lower cost of motor vehicle operation, increase property values, and generally promote the economic and social progress of the state.

Providing such a system of facilities and the efficient management, operation, and control thereof are recognized as urgent problems and proper objectives of legislation pertaining to all public roads.

As a result of the comprehensive three-year study of all public roads in Nebraska conducted by a committee of the Legislative Council as authorized by the Legislature in 1965 and 1967, a study through which determination has been made of the engineering, financial, and management needs of all public roads, a program has been developed to provide an integrated system of public roads for the state, its counties, and its municipalities.

Recognizing that cooperation among these governmental entities is essential in bringing to fruition the development of a truly integrated system of public roads, it is the intent of the Legislature to provide by law the structure upon which the state, its counties, and its municipalities can work as equal partners in the development, operation, and management of such a system.

Fundamental to the development of an integrated system of public roads is a determination of the function each road segment serves. Through adoption by law of a functional classification system, it is the intent of the Legislature that each segment of public road shall be identified according to the function it serves. Identification of roads according to function then will permit the establishment of uniform standards of design, construction, operation, and maintenance for each classification of road. Such standards will promote the general safety of the traveling public, enhance the free flow of traffic, and provide improved utilization of highway financing.

Responsibility for the various functional classifications of public roads shall be assigned by law to the state, the counties, and the municipalities, as appropriate, such assignments reflecting the general responsibilities of each entity.

Through establishment of a Board of Public Roads Classifications and Standards composed of representation from the state, counties, municipalities, and general public, it is the intent of the Legislature to give each governmental entity and the public an equal voice in developing reasonable standards for each classification of road which shall be adequate to meet the needs of an increasingly mobile society.

Both long-range planning and annual programming are essential to the orderly development of an integrated system of public roads. It is the intent of the Legislature to provide by law a structure which will enable each governmental entity to program its individual needs on a priority basis, yet to establish an intergovernmental relationship which will permit their working in cooperation with each other to attain the desired objective of an integrated system. The structure will have the flexibility necessary to recognize that annual programs cannot always be met as planned because of unforeseen problems which may arise.

To assure realization of the maximum benefits possible from the substantial investment Nebraska citizens make toward their public roads, it is the intent of the Legislature to provide by law a system of planning, programming, budgeting, reporting, and accounting for each governmental entity which will bring improved management methods. Such management will provide citizens the opportunity to know how each governmental entity intends to spend its highway money, and to determine its performance when measured against its plans.

Nebraska's public roads system is one of the largest in the nation; yet its population is relatively small and ranges from high concentrations of people in urban centers to vast rural areas in which the population is sparsely located. The citizens in these diverse areas have the same need, however, for a transportation system which will meet their respective needs. It is not economically feasible to develop all public roads throughout the state to the same high standards, and thus it becomes incumbent upon the Legislature to devise a program under which the roads most important to these diverse areas are developed to modern standards. Adoption of a functional classification system and implementation of modern management methods will combine to bring such a program into being and result in improved utilization of highway financing.

Recognizing that highway financing heretofore has been inadequate to meet the needs of a modern transportation system, and that the distribution of revenue has resulted in disparities of treatment, it is the intent of the Legislature to provide reasonable financing and more equitable distribution of revenue. The objectives of this total program are to bring the state highway system up to adequate standards in a twenty-year period, and to bring the road systems of its counties, and the street systems of its municipalities, up to adequate standards over a twenty-year period.

This article contemplates continuous highway planning and improvements and every highway and bridge is subject to reevaluation and change. State ex rel. Goossen v. Board of Supervisors, 198 Neb. 9, 251 N.W.2d 655 (1977).



39-2102 Functional classification; categories.

For purposes of functional classification thereof, the public highways, roads, and streets of this state are hereby divided into the two broad categories of rural highways and municipal streets. Rural highways shall consist of all public highways and roads outside the limits of any incorporated municipality and municipal streets shall consist of all public streets within the limits of any incorporated municipality.



39-2103 Rural highways; functional classifications.

Rural highways are hereby divided into nine functional classifications as follows:

(1) Interstate, which shall consist of the federally designated National System of Interstate and Defense Highways;

(2) Expressway, which shall consist of a group of highways following major traffic desires in Nebraska which rank next in importance to the National System of Interstate and Defense Highways. The expressway system is one which ultimately should be developed to multilane divided highway standards;

(3) Major arterial, which shall consist of the balance of routes which serve major statewide interests for highway transportation. This system is characterized by high-speed, relatively long-distance travel patterns;

(4) Scenic-recreation, which shall consist of highways or roads located within or which provide access to or through state parks, recreation or wilderness areas, other areas of geographical, historical, geological, recreational, biological, or archaeological significance, or areas of scenic beauty;

(5) Other arterial, which shall consist of a group of highways of less importance as through-travel routes which would serve places of smaller population and smaller recreation areas not served by the higher systems;

(6) Collector, which shall consist of a group of highways which pick up traffic from many local or land-service roads and carry it to community centers or to the arterial systems. They are the main school bus routes, mail routes, and farm-to-market routes;

(7) Local, which shall consist of all remaining rural roads, except minimum maintenance roads and remote residential roads;

(8) Minimum maintenance, which shall consist of (a) roads used occasionally by a limited number of people as alternative access roads for areas served primarily by local, collector, or arterial roads or (b) roads which are the principal access roads to agricultural lands for farm machinery and which are not primarily used by passenger or commercial vehicles; and

(9) Remote residential, which shall consist of roads or segments of roads in remote areas of counties with (a) a population density of no more than five people per square mile or (b) an area of at least one thousand square miles, and which roads or segments of roads serve as primary access to no more than seven residences. For purposes of this subdivision, residence means a structure which serves as a primary residence for more than six months of a calendar year. Population shall be determined using data from the most recent federal decennial census.

The rural highways classified under subdivisions (1) through (3) of this section should, combined, serve every incorporated municipality having a minimum population of one hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census or sufficient commerce, a part of which will be served by stubs or spurs, and along with rural highways classified under subdivision (4) of this section, should serve the major recreational areas of the state.

For purposes of this section, sufficient commerce means a minimum of two hundred thousand dollars of gross receipts under the Nebraska Revenue Act of 1967.



39-2104 Municipal streets; functional classifications.

Municipal streets are hereby divided into six functional classifications as follows:

(1) Interstate, which shall consist of the federally designated national system of interstate and defense highways;

(2) Expressway, which shall consist of two categories: Extensions of rural expressways and some additional routes which serve very high volumes of local traffic within urban areas;

(3) Major arterial, which shall generally consist of extensions of the rural major arterials which provide continuous service through municipalities for long-distance rural travel. They are the arterial streets used to transport products into and out of municipalities;

(4) Other arterial, which shall consist of two categories: Municipal extensions of rural other arterials, and arterial movements peculiar to a municipality's own complex, that is streets which interconnect major areas of activity within a municipality, such as shopping centers, the central business district, manufacturing centers, and industrial parks;

(5) Collector, which shall consist of a group of streets which collect traffic from residential streets and move it to smaller commercial centers or to higher arterial systems; and

(6) Local, which shall consist of the balance of streets in each municipality, principally residential access service streets and local business streets. They are characterized by very short trip lengths, almost exclusively limited to vehicles desiring to go to or from an adjacent property.



39-2105 Functional classifications; jurisdictional responsibility.

Jurisdictional responsibility for the various functional classifications of public highways and streets shall be as follows:

(1) The state shall have the responsibility for the design, construction, reconstruction, maintenance, and operation of all roads classified under the category of rural highways as interstate, expressway, and major arterial, and the municipal extensions thereof, except that the state shall not be responsible for that portion of a municipal extension which exceeds the design of the rural highway leading into the municipality. When the design of a rural highway differs at the different points where it leads into the municipality, the state's responsibility for the municipal extension thereof shall be limited to the lesser of the two designs. The state shall be responsible for the entire interstate system under either the rural or municipal category and for connecting links between the interstate and the nearest existing state highway system in rural areas, except that if such a connecting link has not been improved and a sufficient study by the Department of Transportation results in the determination that a link to an alternate state highway would provide better service for the area involved, the department shall have the option of providing the alternate route, subject to satisfactory local participation in the additional cost of the alternate route;

(2) The various counties shall have the responsibility for the design, construction, reconstruction, maintenance, and operation of all roads classified as other arterial, collector, local, minimum maintenance, and remote residential under the rural highway category;

(3) The various incorporated municipalities shall have the responsibility for the design, construction, reconstruction, maintenance, and operation of all streets classified as expressway which are of a purely local nature, that portion of municipal extensions of rural expressways and major arterials which exceeds the design of the rural portions of such systems, and responsibility for those streets classified as other arterial, collector, and local within their corporate limits; and

(4) Jurisdictional responsibility for all scenic-recreation roads and highways shall remain with the governmental subdivision which had jurisdictional responsibility for such road or highway prior to its change in classification to scenic-recreation made pursuant to this section and sections 39-2103, 39-2109, and 39-2113.



39-2106 Board of Public Roads Classifications and Standards; established; members; number; appointment; qualifications; compensation; expenses.

To assist in developing the functional classification system, there is hereby established the Board of Public Roads Classifications and Standards which shall consist of eleven members to be appointed by the Governor with the approval of the Legislature. Of the members of such board, two shall be representatives of the Department of Transportation, three shall be representatives of the counties, one of whom shall be a licensed county highway superintendent in good standing and two of whom shall be county board members, three shall be representatives of the municipalities who shall be either public works directors or licensed city street superintendents in good standing, and three shall be lay citizens who shall represent the three congressional districts of the state. The county members on the board shall represent the various classes of counties, as defined in section 23-1114.01, in the following manner: One shall be a representative from either a Class 1 or Class 2 county; one shall be a representative from either a Class 3 or Class 4 county; and one shall be a representative from either a Class 5, Class 6, or Class 7 county. The municipal members of the board shall represent municipalities of the following sizes by population: One shall be a representative from a municipality of less than two thousand five hundred inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census; one shall be a representative from a municipality of two thousand five hundred to fifty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census; and one shall be a representative from a municipality of over fifty thousand inhabitants as determined by the most recent federal decennial census or the most recent revised certified count by the United States Bureau of the Census. In making such appointments, the Governor shall consult with the Director-State Engineer and with the appropriate county and municipal officials and may consult with organizations representing such officials or representing counties or municipalities as may be appropriate. At the expiration of the existing term, one member from the county representatives, the municipal representatives, and the lay citizens shall be appointed for a term of two years; and two members from the county representatives, the municipal representatives, and the lay citizens shall be appointed for terms of four years. One representative from the department shall be appointed for a two-year term and the other representative shall be appointed for a four-year term. Thereafter, all such appointments shall be for terms of four years each. Members of such board shall receive no compensation for their services as such, except that the lay members shall receive the same compensation as members of the State Highway Commission, and all members shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as provided in sections 81-1174 to 81-1177 for state employees. All expenses of such board shall be paid by the department.



39-2107 Board of Public Roads Classifications and Standards; office space; furniture; equipment; supplies; personnel.

The Department of Transportation shall furnish the Board of Public Roads Classifications and Standards with necessary office space, furniture, equipment, and supplies as well as necessary professional, technical, and clerical assistants.



39-2108 Board of Public Roads Classifications and Standards; proceedings; subject to Administrative Procedure Act.

All proceedings of the Board of Public Roads Classifications and Standards shall be subject to the provisions of the Administrative Procedure Act.



39-2109 Board of Public Roads Classifications and Standards; functional classification; criteria; adoption; hearing; publication; filing.

(1) The Board of Public Roads Classifications and Standards shall develop the specific criteria for each functional classification set forth in sections 39-2103 and 39-2104, which criteria shall be consistent with the general criteria set forth in those sections. No such criteria shall be adopted until after public hearings have been held thereon at such times and places as to assure interested parties throughout the state an opportunity to be heard thereon. Following their adoption, such criteria shall be printed and published and copies thereof shall be deposited with the Secretary of State, the Clerk of the Legislature, the county clerk of each county, and the clerk of each incorporated municipality.

(2) Within eighteen months after July 18, 2008, the Board of Public Roads Classifications and Standards shall adopt and promulgate the specific criteria for remote residential roads.



39-2110 Functional classification; specific criteria; assignment to highways, roads, streets.

Following adoption and publication of the specific criteria required by section 39-2109, the Department of Transportation, after consultation with the appropriate local authorities in each instance, shall assign a functional classification to each segment of highway, road, and street in this state. Before assigning any such classification, the department shall make reasonable effort to resolve any differences of opinion between the department and any county or municipality. Whenever a new road or street is to be opened or an existing road or street is to be extended, the department shall, upon a request from the operating jurisdiction, assign a functional classification to such segment in accordance with the specific criteria established under section 39-2109.



39-2111 Functional classification; assignment; appeal.

The county or municipality may appeal to the Board of Public Roads Classifications and Standards from any action taken by the Department of Transportation in assigning any functional classification under section 39-2110. Upon the taking of such an appeal, the board shall review all information pertaining to the assignment, hold a hearing thereon if deemed advisable, and render a decision on the assigned classification. The decision of the board may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



39-2112 Functional classification; assignment; Department of Transportation; request to reclassify; county board; public hearing; decision; appeal.

Any county or municipality may, based on changing traffic patterns or volume or a change in jurisdiction, request the Department of Transportation to reclassify any segment of highway, road, or street. Any county that wants to use the minimum maintenance, remote residential, or scenic-recreation functional classification or wants to return a road to its previous functional classification may request the department to reclassify an applicable segment of highway or road. If a county board wants a road or a segment of road to be classified as remote residential, it shall hold a public hearing on the matter prior to requesting the department to reclassify such road or segment of road. The department shall review a request made under this section and either grant or deny the reclassification in whole or in part. Any county or municipality dissatisfied with the action taken by the department under this section may appeal to the Board of Public Roads Classifications and Standards in the manner provided in section 39-2111.



39-2113 Board of Public Roads Classifications and Standards; minimum standards; signs required; when; rule for relaxing; request for review; decision.

(1) In addition to the duties imposed upon it by section 39-2109, the Board of Public Roads Classifications and Standards shall develop minimum standards of design, construction, and maintenance for each functional classification set forth in sections 39-2103 and 39-2104. Except for scenic-recreation road standards, such standards shall be such as to assure that each segment of highway, road, or street will satisfactorily meet the requirements of the area it serves and the traffic patterns and volumes which it may reasonably be expected to bear.

(2) The standards for a scenic-recreation road and highway classification shall insure a minimal amount of environmental disruption practicable in the design, construction, and maintenance of such highways, roads, and streets by the use of less restrictive, more flexible design standards than other highway classifications. Design elements of such a road or highway shall incorporate parkway-like features which will allow the user-motorist to maintain a leisurely pace and enjoy the scenic and recreational aspects of the route and include rest areas and scenic overlooks with suitable facilities.

(3) The standards developed for a minimum maintenance road and highway classification shall provide for a level of minimum maintenance sufficient to serve farm machinery and the occasional or intermittent use by passenger and commercial vehicles. The standards shall provide that any defective bridges, culverts, or other such structures on, in, over, under, or part of the minimum maintenance road may be removed by the county in order to protect the public safety and need not be replaced by equivalent structures except when deemed by the county board to be essential for public safety or for the present or future transportation needs of the county. The standards for such minimum maintenance roads shall include the installation and maintenance by the county at entry points to minimum maintenance roads and at regular intervals thereon of appropriate signs to adequately warn the public that the designated section of road has a lower level of maintenance effort than other public roads and thoroughfares. Such signs shall conform to the requirements in the Manual on Uniform Traffic Control Devices adopted pursuant to section 60-6,118.

(4) The standards developed for a remote residential road classification shall provide for a level of maintenance sufficient to provide access to remote residences, farms, and ranches by passenger and commercial vehicles. The standards shall allow for one-lane traffic where sight distance is adequate to warn motorists of oncoming traffic. The standards for remote residential roads shall include the installation and maintenance by the county at entry points to remote residential roads of appropriate signs to adequately warn members of the public that they are traveling on a one-lane road. Such signs shall conform to the requirements in the Manual on Uniform Traffic Control Devices adopted pursuant to section 60-6,118.

(5) The board shall by rule provide for the relaxation of standards for any functional classification in those instances in which their application is not feasible because of peculiar, special, or unique local situations.

(6) Any county or municipality which believes that the application of standards for any functional classification to any segment of highway, road, or street would work a special hardship, or any other interested party which believes that the application of standards for scenic-recreation roads and highways to any segment of highway, road, or street would defeat the purpose of the scenic-recreation functional classification contained in section 39-2103, may request the board to relax the standards for such segment. The Department of Transportation, when it believes that the application of standards for any functional classification to any segment of highway that is not hard surfaced would work a special hardship, may request the board to relax such standards. The board shall review any request made pursuant to this section and either grant or deny it in whole or in part. This section shall not be construed to apply to removal of a road or highway from the state highway system pursuant to section 39-1315.01.



39-2114 Counties and municipalities; contract between themselves; filing required.

In order to achieve the efficiencies and economics resulting from unified operations, the Legislature encourages the counties and municipalities to make use of the Interlocal Cooperation Act or the Joint Public Agency Act by contracting between and among themselves for cooperative programs of administering all phases of their road and street programs. Any such contract shall be filed with the Board of Public Roads Classifications and Standards.



39-2115 Six-year plan; basis; filing; failure to file; penalty; funds placed in escrow.

The Department of Transportation and each county and municipality shall develop and file with the Board of Public Roads Classifications and Standards a long-range, six-year plan of highway, road, and street improvements based on priority of needs and calculated to contribute to the orderly development of an integrated statewide system of highways, roads, and streets. Each such plan shall be filed with the board promptly upon preparation but in no event later than March 1, 1971. If any county or municipality, or the department, shall fail to file its plan on or before such date, the board shall so notify the local governing board, the Governor, and the State Treasurer, who shall suspend distribution of any highway-user revenue allocated to such county or municipality, or the department, until the plan has been filed. Such funds shall be held in escrow for six months until the county or municipality complies. If the county or municipality complies within the six-month period it shall receive the money in escrow, but after six months, if the county or municipality fails to comply, the money in the escrow account shall be lost to the county or municipality.



39-2116 Board of Public Roads Classifications and Standards; review of plans and programs; recommendations.

The Board of Public Roads Classifications and Standards shall review all six-year plans required by sections 39-2115 to 39-2117 or annual metropolitan transportation improvement programs under section 39-2119.01 submitted to it and make such recommendations for changes therein as it believes necessary or desirable in order to achieve the orderly development of an integrated system of highways, roads, and streets, but in so doing the board shall take into account the fact that individual priorities of needs may not lend themselves to immediate integration. The Department of Transportation and each county and municipality shall give careful and serious consideration to any such recommendations received from the board and shall not reject them except for substantial or compelling reason.



39-2117 Six-year plan; extension.

The six-year plans required by the provisions of section 39-2115 shall be extended annually, on or before the anniversary date by the addition of a new year, so that there shall at all times be a six-year plan on file with the Board of Public Roads Classifications and Standards. Each such extension shall be subject to the provisions of section 39-2116.



39-2118 Department of Transportation; plan for specific highway improvements; file annually with Board of Public Roads Classifications and Standards; review.

The Department of Transportation shall annually prepare and file with the Board of Public Roads Classifications and Standards a plan for specific highway improvements for the current year. The annual plan shall be filed on or before July 1 of each year. In so doing, the department shall take into account all federal funds which will be available to the department for such year. The board shall review each such annual plan to determine whether it is consistent with the department's current six-year plan. The department shall be required to justify any inconsistency with the six-year plan to the satisfaction of the board.



39-2119 Counties and municipalities; plan or program for specific improvements; file annually with Board of Public Roads Classifications and Standards; hearing; notice; adoption; review; failure to file; penalty; funds placed in escrow.

Each county and municipality shall annually prepare and file, under sections 39-2115 to 39-2117 or 39-2119.01, with the Board of Public Roads Classifications and Standards, a plan or program for specific road or street improvements for the current year. The annual plan or program shall be filed on or before March 1 of each year. No such plan or program shall be adopted until after a local public hearing thereon and its approval by the local governing body. The board shall prescribe the nature and time of notice of such hearing, which shall be such as shall be likely to come to the attention of interested citizens in the jurisdiction involved. The board shall review each such annual plan or program within sixty days after it has been filed to determine whether it is consistent with the county's or municipality's current six-year plan. The county or municipality shall be required to justify any inconsistency with the six-year plan to the satisfaction of the board. If any county or municipality shall fail to comply with the provisions of this section, the board shall so notify the local governing board, the Governor, and the State Treasurer, who shall suspend distribution of any highway-user revenue allocated to such county or municipality until there has been compliance. Such funds shall be held in escrow for six months until the county or municipality complies. If the county or municipality complies within the six-month period it shall receive the money in escrow, but after six months, if the county or municipality fails to comply, the money in the escrow account shall be lost to the county or municipality.

Any county or municipality on a fiscal construction year basis may apply to the Board of Public Roads Classifications and Standards for a new anniversary date. The board may grant a new anniversary date, but such date shall not be later than July 1.



39-2119.01 County or municipality; use of annual metropolitan transportation improvement program as alternate submission authorized.

Any county or municipality that is designated as a metropolitan planning organization pursuant to 23 U.S.C. 134(d), as such section existed on January 1, 2007, may, in lieu of submission of a six-year plan under sections 39-2115 to 39-2117 or an annual plan under section 39-2119, submit an annual metropolitan transportation improvement program pursuant to section 23 U.S.C. 134(j), as such section existed on January 1, 2007, that is treated as such plans required under sections 39-2115 to 39-2117 and 39-2119.



39-2120 Standardized system of annual reporting; Auditor of Public Accounts and Board of Public Roads Classifications and Standards; develop.

The Auditor of Public Accounts and the Board of Public Roads Classifications and Standards shall develop and schedule for implementation a standardized system of annual reporting to the board by the Department of Transportation and by counties and municipalities, which system shall include:

(1) A procedure for documenting and certifying that standards of design, construction, and maintenance of roads and streets have been met;

(2) A procedure for documenting and certifying that all tax revenue for road or street purposes has been expended in accordance with approved plans and standards, to include county and municipal tax revenue, as well as highway-user revenue allocations made by the state;

(3) A uniform system of accounting which clearly indicates, through a system of reports, a comparison of receipts and expenditures to approved budgets and programs;

(4) A system of budgeting which reflects uses and sources of funds in terms of programs and accomplishments;

(5) An approved system of reporting an inventory of machinery, equipment, and supplies; and

(6) An approved system of cost accounting of the operation of equipment.



39-2121 Department of Transportation; counties; municipalities; reports; penalty; when imposed; appeal.

(1) The Department of Transportation and each county and municipality shall make the reports provided for by section 39-2120.

(2) If any county or municipality or the department fails to file such report on or before its due date, the Board of Public Roads Classifications and Standards shall so notify the local governing board, the Governor, and the State Treasurer who shall suspend distribution of any highway-user revenue allocated to such county or municipality or the department until the report has been filed. Such funds shall be held in escrow for six months until the county or municipality complies. If the county or municipality complies within the six-month period it shall receive the money in escrow, but after six months, if the county or municipality fails to comply, the money in the escrow account shall be lost to the county or municipality.

(3) If any county or municipality either (a) files a materially false report or (b) constructs any highway, road, or street below the minimum standards developed under section 39-2113, without having received prior approval thereof, such county's or municipality's share of highway-user revenue allocated during the following calendar year shall be reduced by ten percent and the amount of any such reduction shall be distributed among the other counties or municipalities, as appropriate, in the manner provided by law for allocation of highway-user revenue. The penalty for filing a materially false report and the penalty for constructing a highway, road, or street below established minimum standards without prior approval shall be assessed by the board only after a review of the facts involved in such case and the holding of a public hearing on the matter. The decision thereafter rendered by the board may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



39-2122 Board of Public Roads Classifications and Standards; duties.

The Board of Public Roads Classifications and Standards may make occasional random checks of construction projects to determine that the standards of design and construction developed under section 39-2113 are being met.



39-2123 Repealed. Laws 2014, LB 757, § 4.



39-2124 Legislative intent.

It is the intent of the Legislature to recognize the responsibilities of the Department of Transportation, of the counties, and of the municipalities in their planning programs as authorized by state law and by home rule charter and to encourage the acceptance and implementation of comprehensive, continuing, cooperative, and coordinated planning by the state, the counties, and the municipalities. Sections 13-914 and 39-2101 to 39-2125 are not intended to prohibit or inhibit the actions of the counties and of the municipalities in their planning programs and their subdivision regulations, nor are sections 13-914 and 39-2101 to 39-2125 intended to restrict the actions of the municipalities in their creation of street improvement districts and in their assessment of property for special benefits as authorized by state law or by home rule charter.



39-2125 Sections, how construed.

Sections 13-914 and 39-2101 to 39-2125 shall be construed as an independent act, complete in itself, and in the event of conflict between any provisions of sections 13-914 and 39-2101 to 39-2125 and any other statutes, the provisions of sections 13-914 and 39-2101 to 39-2125 shall control.



39-2201 Terms, defined.

As used in the Nebraska Highway Bond Act, unless the context otherwise requires:

(1) Bond fund shall mean the Highway Restoration and Improvement Bond Fund created in section 39-2215.01;

(2) Bonds shall mean the bonds authorized to be issued under the Nebraska Highway Bond Act and shall include notes or other similar evidences of indebtedness;

(3) Commission shall mean the State Highway Commission;

(4) Construction shall mean and include acquisition, construction, resurfacing, restoring, rehabilitation, and reconstruction necessary to plan, build, improve, replace, or extend a highway, and to construct shall mean and include to acquire, to construct, to resurface, to restore, to rehabilitate, and to reconstruct as necessary to plan, build, improve, replace, or extend a highway;

(5) Cost of construction shall mean and include obligations to contractors and builders for construction and for the restoration of property damaged or destroyed in connection with such construction, the cost of acquiring land, property rights, rights-of-way, franchises, easements, and other interests deemed necessary or convenient for construction, the cost of acquiring any property, real or personal, tangible or intangible, or any interest therein, deemed necessary or convenient for construction, the interest requirements upon any bonds prior to, during, and for a period of eighteen months after completion of construction, fees and expenses of paying agents and other agents appointed by the commission for such bonds during any such period, the costs and expenses of preliminary investigations to determine the feasibility or practicability of such construction, the fees and expenses of engineers for making preliminary studies, surveys, reports, estimates of costs and of revenue, and other estimates and for preparing plans and specifications and supervising construction as well as for the performance of all other duties of engineers in relation to such construction or the issuance of bonds therefor, expenses of administration during construction, legal expenses and fees, financing charges, municipal bond insurance or surety bond premiums, credit facility fees, costs of audits, costs of preparing and issuing such bonds, and all other items of expense incident to such construction, the financing thereof, and the acquisition of land and property therefor;

(6) Fund shall mean the Highway Trust Fund which is created by section 39-2215; and

(7) Highway shall mean and include any public road now or at any time hereafter classified by the Legislature as the responsibility of the state to construct and any related facility, the cost of which is financed in whole or in part by the issuance of bonds under the Nebraska Highway Bond Act.

The Legislature hereby reserves the right to vary and change by law the definitions of construction, cost of construction, and highway contained in this section.



39-2202 Repealed. Laws 2000, LB 1135, § 34.



39-2203 Bonds; issuance; amount; commission; powers.

The commission acting for and on behalf of the state may issue from time to time bonds in such principal amounts as shall be necessary to provide sufficient funds to defray any or all of the cost of construction of highways. The principal amount of the bonds so authorized to be issued shall not exceed, in the aggregate, the total amount authorized by the Legislature from time to time for such purpose. The proceeds from the sale of any bonds issued under the Nebraska Highway Bond Act shall be deposited in the state treasury to the credit of the Highway Cash Fund and shall be used only to finance or to refinance through the issuance of refunding bonds the construction of highways in this state as authorized by law. The commission is hereby granted all powers necessary or convenient to carry out the purposes and exercise the powers granted by such act.



39-2204 Attorney General; legal advisor to commission; Auditor of Public Accounts; books; audit annually.

(1) The Attorney General shall serve as legal advisor to the commission and, to assist him or her in the performance of his or her duties as such, may authorize the commission to employ special bond counsel.

(2) The Auditor of Public Accounts shall audit the books of the commission at such time as he or she determines necessary.



39-2205 Bonds; issuance; amount.

Bonds may be issued under the Nebraska Highway Bond Act only to the extent that the annual aggregate principal and interest requirements, in the calendar year in which such bonds are issued and in each calendar year thereafter until the scheduled maturity of such bonds, on such bonds and on all other bonds theretofore issued and to be outstanding and unpaid upon the issuance of such bonds shall not exceed the amount which is equal to fifty percent of the money deposited in the fund or the bond fund, as the case may be, from which such bonds shall be paid during the calendar year preceding the issuance of the bonds proposed to be issued. This section shall not apply to the first issuance of each series of bonds authorized by the Legislature.

If short-term bonds are issued in anticipation of the issuance of long-term refunding bonds and such short-term bonds are secured by insurance or a letter of credit or similar guarantee issued by a financial institution rated by a national rating agency in one of the two highest categories of bond ratings, then, for the purposes of the Nebraska Highway Bond Act, when determining the amount of short-term bonds that may be issued and the amount of taxes, fees, or other money to be deposited in any fund for the payment of bonds issued under the act, the annual aggregate principal and interest payments on the short-term bonds shall be deemed to be such payments thereon, except that the final principal payment shall not be that specified in the short-term bonds but shall be the principal and all interest payments required to reimburse the issuer of the insurance policy or letter of credit or similar guarantee pursuant to the reimbursement agreement between the commission and such issuer.



39-2206 Bonds; negotiable instruments.

Whether or not the bonds are of such form and character as to be negotiable instruments under article 8, Uniform Commercial Code, the bonds shall be and hereby are made negotiable instruments within the meaning and for all purposes of article 8, Uniform Commercial Code, with the exception of any provisions thereof pertaining to registration.



39-2207 Bonds; date; maturity; interest; redemption; sale.

The bonds shall be authorized by resolution or resolutions of the commission, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration and conversion privileges, be executed in such manner, be payable in such medium of payment and at such place or places within or without the state, and be subject to such terms of redemption and such redemption price or prices as such resolution or resolutions may provide. The bonds may be sold by the commission, at public or private sale, at such price or prices as the commission shall determine.



39-2208 Interim receipts; exchangeable for definitive bonds; mutilated, destroyed, stolen, or lost; replacement; security.

Prior to the preparation of definitive bonds, the commission may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The commission may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed, stolen or lost. In so replacing any bonds, the commission shall take adequate security to protect against any loss which might be incurred as a result thereof.



39-2209 Resolution authorizing issuance of bonds; contents.

Any resolution or resolutions of the commission authorizing any bonds or any issue thereof may contain provisions, consistent with the Nebraska Highway Bond Act and not in derogation or limitation of such act, which shall be a part of the contract with the holders thereof, as to:

(1) Pledging all or any part of the money in the fund or bond fund, as the case may be, to secure the payment of the bonds, subject to such agreements with the bondholders as may then prevail;

(2) The use and disposition of money in the fund or bond fund;

(3) The setting aside of reserves, sinking funds, or arbitrage rebate funds and the funding, regulation, and disposition thereof;

(4) Limitations on the purpose to which the proceeds from the sale of bonds may be applied;

(5) Limitations on the issuance of additional bonds and on the retirement of outstanding or other bonds pursuant to the Nebraska Highway Bond Act;

(6) The procedure by which the terms of any agreement with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(7) Vesting in a bank or trust company as paying agent such rights, powers, and duties as the commission may determine, vesting in a trustee appointed by the bondholders pursuant to the Nebraska Highway Bond Act such rights, powers, and duties as the commission may determine, and limiting or abrogating the right of the bondholders to appoint a trustee under such act or limiting the rights, powers, and duties of such trustee;

(8) Providing for a municipal bond insurance policy, surety bond, letter of credit, or other credit support facility or liquidity facility; and

(9) Any other matters, of like or different character, which in any way affect the security or protection of the bonds.



39-2210 Commission; retirement of bonds; powers.

The commission, subject to such agreements with bondholders as may then prevail, shall have the power out of any money available therefor to purchase the bonds for retirement.



39-2211 Commission; bonds; issuance; agreements; contents; powers.

In addition to the powers conferred upon the commission to secure the bonds in the Nebraska Highway Bond Act, the commission shall have power in connection with the issuance of bonds to enter into such agreements, consistent with the act and not in derogation or limitation of the act, as it may deem necessary, convenient, or desirable concerning the use or disposition of the money in the fund or bond fund including the pledging or creation of any security interest in such money and the doing of or refraining from doing any act which the commission would have the right to do to secure the bonds in the absence of such agreements. The commission shall have the power to enter into amendments of any such agreements, consistent with the Nebraska Highway Bond Act and not in derogation or limitation of the act, within the powers granted to the commission by the act and to perform such agreements. The provisions of any such agreements may be made a part of the contract with the holders of the bonds.



39-2212 Pledge or security agreement; lien on funds.

Any pledge or security instrument made by the commission shall be valid and binding from the time when the pledge or security instrument is made. The money in the fund or bond fund so pledged and entrusted shall immediately be subject to the lien of such pledge or security instrument upon the deposit thereof in the fund without any physical delivery thereof or further act. The lien of any such pledge or security instrument shall be valid and binding as against all parties having subsequently arising claims of any kind in tort, contract, or otherwise, irrespective of whether such parties have notice thereof. Neither the resolution nor any security instrument or other instrument by which a pledge or other security is created need be recorded or filed and the commission shall not be required to comply with any of the provisions of the Uniform Commercial Code.



39-2213 Bonds; special obligations of state; payment.

The bonds shall be special obligations of the state payable solely and only from the fund or bond fund, as the case may be, and neither the members of the commission nor any person executing the bonds shall be liable thereon. Such bonds shall not be a general obligation debt of this state and they shall contain on the face thereof a statement to such effect.



39-2214 State; pledge with holders of bonds.

The state pledges and agrees with the holders of any bonds issued under the Nebraska Highway Bond Act that it will not limit or alter or in any way impair the rights and remedies of such holders until such bonds, together with the interest thereon, the interest on any unpaid installments of interest, and all costs and expenses for which the commission is liable in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.



39-2215 Highway Trust Fund; created; allocation; investment; State Treasurer; transfer; disbursements.

(1) There is hereby created in the state treasury a special fund to be known as the Highway Trust Fund.

(2) All funds credited to the Highway Trust Fund pursuant to sections 66-489.02, 66-499, 66-4,140, 66-4,147, 66-6,108, and 66-6,109.02, and related penalties and interest, shall be allocated as provided in such sections.

(3) All other motor vehicle fuel taxes, diesel fuel taxes, compressed fuel taxes, and alternative fuel fees related to highway use retained by the state, all motor vehicle registration fees retained by the state other than those fees credited to the State Recreation Road Fund pursuant to subdivision (3) of section 60-3,156, and other highway-user taxes imposed by state law and allocated to the Highway Trust Fund, except for the proceeds of the sales and use taxes derived from motor vehicles, trailers, and semitrailers credited to the fund pursuant to section 77-27,132, are hereby irrevocably pledged for the terms of the bonds issued prior to January 1, 1988, to the payment of the principal, interest, and redemption premium, if any, of such bonds as they mature and become due at maturity or prior redemption and for any reserves therefor and shall, as received by the State Treasurer, be deposited in the fund for such purpose.

(4) Of the money in the fund specified in subsection (3) of this section which is not required for the use specified in such subsection, (a) an amount to be determined annually by the Legislature through the appropriations process may be transferred to the Motor Fuel Tax Enforcement and Collection Cash Fund for use as provided in section 66-738 on a monthly or other less frequent basis as determined by the appropriation language, (b) an amount to be determined annually by the Legislature through the appropriations process shall be transferred to the License Plate Cash Fund as certified by the Director of Motor Vehicles, and (c) the remaining money may be used for the purchase for retirement of the bonds issued prior to January 1, 1988, in the open market.

(5) The State Treasurer shall monthly transfer, from the proceeds of the sales and use taxes credited to the Highway Trust Fund and any money remaining in the fund after the requirements of subsections (2) through (4) of this section are satisfied, thirty thousand dollars to the Grade Crossing Protection Fund.

(6) Except as provided in subsection (7) of this section, the balance of the Highway Trust Fund shall be allocated fifty-three and one-third percent, less the amount provided for in section 39-847.01, to the Department of Transportation, twenty-three and one-third percent, less the amount provided for in section 39-847.01, to the various counties for road purposes, and twenty-three and one-third percent to the various municipalities for street purposes. If bonds are issued pursuant to subsection (2) of section 39-2223, the portion allocated to the department shall be credited monthly to the Highway Restoration and Improvement Bond Fund, and if no bonds are issued pursuant to such subsection, the portion allocated to the department shall be credited monthly to the Highway Cash Fund. The portions allocated to the counties and municipalities shall be credited monthly to the Highway Allocation Fund and distributed monthly as provided by law. Vehicles accorded prorated registration pursuant to section 60-3,198 shall not be included in any formula involving motor vehicle registrations used to determine the allocation and distribution of state funds for highway purposes to political subdivisions.

(7) If it is determined by December 20 of any year that a county will receive from its allocation of state-collected highway revenue and from any funds relinquished to it by municipalities within its boundaries an amount in such year which is less than such county received in state-collected highway revenue in calendar year 1969, based upon the 1976 tax rates for highway-user fuels and registration fees, the department shall notify the State Treasurer that an amount equal to the sum necessary to provide such county with funds equal to such county's 1969 highway allocation for such year shall be transferred to such county from the Highway Trust Fund. Such makeup funds shall be matched by the county as provided in sections 39-2501 to 39-2510. The balance remaining in the fund after such transfer shall then be reallocated as provided in subsection (6) of this section.

(8) The State Treasurer shall disburse the money in the Highway Trust Fund as directed by resolution of the commission. All disbursements from the fund shall be made upon warrants drawn by the Director of Administrative Services. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act and the earnings, if any, credited to the fund.



39-2215.01 Highway Restoration and Improvement Bond Fund; created; use; investment.

(1) There is hereby created in the state treasury a fund to be known as the Highway Restoration and Improvement Bond Fund.

(2) If bonds are issued pursuant to subsection (2) of section 39-2223, all motor vehicle fuel taxes, diesel fuel taxes, compressed fuel taxes, and alternative fuel fees related to highway use, motor vehicle registration fees, and other highway-user taxes which are retained by the state and allocated to the bond fund from the Highway Trust Fund shall be hereby irrevocably pledged for the terms of the bonds issued after July 1, 1988, to the payment of the principal, interest, and redemption premium, if any, of such bonds as they mature and become due at maturity or prior redemption and for any reserves therefor and shall, as received by the State Treasurer, be deposited directly in the bond fund for such purpose. Of the money in the bond fund not required for such purpose, such remaining money may be used for the purchase for retirement of the bonds in the open market or for any other lawful purpose related to the issuance of bonds, and the balance, if any, shall be transferred monthly to the Highway Cash Fund for such use as may be provided by law.

(3) The State Treasurer shall disburse the money in the bond fund as directed by resolution of the commission. All disbursements from the bond fund shall be made upon warrants drawn by the Director of Administrative Services. Any money in the bond fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



39-2216 Legislature; holders of bonds; pledges not to repeal, diminish, or apply funds for other uses.

The Legislature hereby irrevocably pledges and agrees with the holders of the bonds issued under the Nebraska Highway Bond Act that so long as such bonds remain outstanding and unpaid it shall not repeal, diminish, or apply to any other purposes the motor vehicle fuel taxes, diesel fuel taxes, compressed fuel taxes, and alternative fuel fees related to highway use, motor vehicle registration fees, and such other highway-user taxes which may be imposed by state law and allocated to the fund or bond fund, as the case may be, if to do so would result in fifty percent of the amount deposited in the fund or bond fund in each year being less than the amount equal to the maximum annual principal and interest requirements of such bonds.



39-2217 Bondholders; rights protected; suit at law or in equity.

Any holder of bonds issued under the Nebraska Highway Bond Act or any of the coupons appertaining thereto, except to the extent the rights given by such act may be restricted by resolution of the commission, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of this state or as granted under the act or under the resolution authorizing the issuance of the bonds and may enforce and compel the performance of all duties required by such laws, by such act, or by such resolution to be performed by the commission or by any employee thereof.



39-2218 Bonds; legal obligations; investment.

The bonds are hereby made securities in which all public officers, boards, agencies, and bodies of the state, its counties, political subdivisions, public corporations, and municipalities and the officers, boards, agencies or bodies of any of them, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or who may hereafter be authorized to invest in notes, bonds, or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. Notwithstanding any other provision of law, the bonds are also hereby made securities which may be deposited with and shall be received by all public officers, boards, agencies, and bodies of this state, its counties, political subdivisions, public corporations and municipalities, and the officers, boards, agencies or bodies of any of them for any purpose for which the deposit of notes, bonds, or other obligations of the state is now or may be hereafter authorized.



39-2219 Bonds; interest; exempt from taxation.

It is hereby found, determined, and declared that there exists a need for the construction of highways in this state requiring the issuance of bonds by the commission acting for and on behalf of the state, all as more fully provided in the Nebraska Highway Bond Act, that the creation of the commission and the carrying out of its purpose are in all respects for the benefit of the people of this state and for the improvement of their health, welfare, and prosperity and constitute a public purpose, and that such bonds, the interest thereon, and the income therefrom shall at all times be exempt from taxation by this state or any political subdivision of this state.



39-2220 Repealed. Laws 2000, LB 1135, § 34.



39-2221 Act, how construed.

The Nebraska Highway Bond Act is supplemental to existing statutes and shall not be construed as repealing or amending existing statutes but shall be construed harmoniously and implemented compatibly with them.



39-2222 Act, how cited.

Sections 39-2201 to 39-2226 shall be known and may be cited as the Nebraska Highway Bond Act.



39-2223 Bonds; issuance; amount.

(1) Under the authority granted by Article XIII, section 1, of the Constitution of Nebraska, the Legislature hereby authorizes the issuance of bonds in the principal amount of twenty million dollars in 1969 and in the principal amount of twenty million dollars on or before June 30, 1977, with the proceeds thereof to be used for the construction of highways in this state, the Legislature expressly finding that the need for such construction requires such action. Such bonds shall in all respects comply with the provisions of Article XIII, section 1, of the Constitution of Nebraska.

(2) Under the authority granted by Article XIII, section 1, of the Constitution of Nebraska, the Legislature hereby authorizes after July 1, 1988, the issuance of bonds in a principal amount to be determined by the commission, not to exceed fifty million dollars. The outstanding principal amount of such bonds may exceed such limit if and to the extent that the commission determines that the issuance of advance refunding bonds under section 39-2226 in a principal amount greater than the bonds to be refunded would reduce the aggregate bond principal and interest requirements payable from the bond fund. The proceeds of such issues shall be used exclusively (a) for the construction, resurfacing, reconstruction, rehabilitation, and restoration of highways in this state, the Legislature expressly finding that the need for such construction and reconstruction work and the vital importance of the highway system to the welfare and safety of all Nebraskans requires such action, or (b) to eliminate or alleviate cash-flow problems resulting from the receipt of federal funds. Such bonds shall in all respects comply with the provisions of Article XIII, section 1, of the Constitution of Nebraska.



39-2224 Bonds; sale; proceeds; appropriated to Highway Cash Fund.

(1) The proceeds of the sale of bonds authorized by subsection (1) of section 39-2223 are hereby appropriated to the Highway Cash Fund of the Department of Transportation, for the biennium ending June 30, 1977, for expenditure for the construction of highways.

(2) The proceeds of the sale of bonds authorized by subsection (2) of section 39-2223 are hereby appropriated to the Highway Cash Fund of the Department of Transportation for expenditure for highway construction, resurfacing, reconstruction, rehabilitation, and restoration and for the elimination or alleviation of cash-flow problems resulting from the receipt of federal funds.



39-2225 Highway Cash Fund; warrants.

The Director of Administrative Services shall draw his warrants upon the Highway Cash Fund for, but never in excess of, the amount herein appropriated upon presentation of proper vouchers. The State Treasurer shall pay such warrants out of the Highway Cash Fund.



39-2226 Commission; issue refunding bonds; when; procedure; proceeds; how invested; safekeeping; when considered as outstanding and unpaid.

For the purpose of refunding present and future bonded indebtedness issued pursuant to the Nebraska Highway Bond Act, the commission may issue, without further legislative authorization, refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date thereof, may include various series and issues of the outstanding bonds in a single issue of refunding bonds, and may issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the commission determines to be in the best interests of the state. The refunding bonds shall, except as specifically provided in this section, be issued in accordance with such act. The proceeds derived from the sale of refunding bonds issued pursuant to this section may be invested in obligations of or guaranteed by the United States Government pending the time the proceeds are required for the purposes for which refunding bonds are issued, and to further secure the refunding bonds, the commission may enter into a contract with any bank or trust company, within or without the state, with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment. Such contract shall become a part of the contract with the holders of the refunding bonds. Bonds refunded by such refunding bonds, which have been called for redemption or with respect to which the bond trustee or paying agent has irrevocable instructions to call such bonds for redemption on a date certain in accordance with the terms thereof, and which have sufficient funds or obligations of, or guaranteed by, the United States Government set aside in safekeeping to be applied for the complete payment of such bonds, interest thereon, and redemption premium, if any on the redemption date, shall not be considered as outstanding and unpaid bonds with respect to the limitations set forth in section 39-2205.



39-2301 Act, how cited; legislative findings.

(1) Sections 39-2301 to 39-2311 shall be known and may be cited as the County Highway and City Street Superintendents Act.

(2) The Legislature finds that in order to safeguard life, health, and property, and in order to further professional management of county road and municipal street programs, persons practicing or offering to practice street or highway superintending in this state are encouraged to become licensed as provided in the act.



39-2301.01 Terms, defined.

For purposes of the County Highway and City Street Superintendents Act, unless the context otherwise requires:

(1) Board of examiners means the Board of Examiners for County Highway and City Street Superintendents;

(2) City street superintendent means a person who engages in the practice of street superintending for an incorporated municipality;

(3) County highway superintendent means a person who engages in the practice of highway superintending for a county; and

(4) Street or highway superintending means:

(a) Developing and annually updating long-range plans based on needs and coordinated with adjacent local governmental units;

(b) Developing annual programs for design, construction, and maintenance;

(c) Developing annual budgets based on programmed projects and activities;

(d) Implementing the capital improvements and maintenance activities provided in the approved plans, programs, and budgets; and

(e) Managing personnel, contractors, and equipment in support of such planning, programming, budgeting, and implementation operations.



39-2302 County highway or city street superintendents; license required; effect.

No person shall be employed by any county as a county highway superintendent or by any municipality as a city street superintendent to qualify for the incentive payments provided in sections 39-2501 to 39-2520 unless he or she has been licensed under the County Highway and City Street Superintendents Act.



39-2303 Repealed. Laws 2003, LB 500, § 23.



39-2304 Board of Examiners for County Highway and City Street Superintendents; created; members; qualifications; appointment; term; vacancy; expenses.

The Board of Examiners for County Highway and City Street Superintendents is created. The board shall consist of seven members to be appointed by the Governor, four of whom shall be county representatives, and three of whom shall be municipal representatives.

Immediately preceding appointment to the board, each county and municipal representative shall hold a current license as a county highway or city street superintendent pursuant to the County Highway and City Street Superintendents Act. Of the county representatives, no more than one member shall be appointed from each class of county as defined in section 23-1114.01, and of the municipal representatives, no more than one shall be appointed from each congressional district, one of whom shall be a representative of a city of the metropolitan or primary class, one of whom shall be a representative of a city of the first class, and one of whom shall be a representative of a city of the second class or a village.

In making such appointments, the Governor may give consideration to a list of licensed county highway engineers, county highway superintendents, and county surveyors submitted by the Nebraska Association of County Officials and to a list of licensed city street superintendents or street commissioners, city engineers, and public works directors submitted by the League of Nebraska Municipalities. Two county representatives shall initially be appointed for terms of two years each, and two county representatives shall initially be appointed for terms of four years each. One municipal representative shall initially be appointed for a term of two years, and two municipal representatives shall initially be appointed for terms of four years each. Thereafter, all such appointments shall be for terms of four years each.

In the event a county or municipal representative loses his or her license as a county highway or city street superintendent, such person shall no longer be qualified to serve on the board and such seat shall be vacant. In the event of a vacancy occurring on the board for any reason, such vacancy shall be filled by appointment by the Governor for the remainder of the unexpired term. Such appointed person shall meet the same requirements and qualifications as the member whose vacancy he or she is filling.

Members of the board shall receive no compensation for their services as members of the board but shall be reimbursed for their actual and necessary expenses incurred while engaged in the performance of their official duties as provided in sections 81-1174 to 81-1177.



39-2305 Board of examiners; office space; equipment; meetings.

The board of examiners shall be furnished necessary office space, furniture, equipment, stationery, and clerical assistance by the Department of Transportation. The board shall organize itself by selecting from among its members a chairperson and such other officers as it may find desirable. The board shall meet at such times at the headquarters of the department in Lincoln, Nebraska, as may be necessary for the administration of the County Highway and City Street Superintendents Act.



39-2306 Class B license; application; fee; exceptions.

(1) Any person desiring to be issued a Class B license under section 39-2308 shall make application therefor to the board of examiners upon forms prescribed and furnished by the board. The application shall include the applicant's social security number. Such application shall be accompanied by an application fee of twenty-five dollars.

(2) Any professional engineer shall be entitled to a Class B license under section 39-2308 without examination.



39-2307 Board of examiners; examinations; conduct; test qualifications of applicants for Class B licenses.

The board of examiners shall, twice each year, conduct examinations of applicants for Class B licenses under section 39-2308. Such examinations shall be designed to test the qualifications of applicants for the position of county highway superintendent or city street superintendent and shall cover the ability to:

(1) Develop and annually update long-range plans based on needs and coordinated with adjacent local governmental units;

(2) Develop annual programs for design, construction, and maintenance;

(3) Develop annual budgets based on programmed projects and activities;

(4) Implement the capital improvements and maintenance activities provided in the approved plans, programs, and budgets; and

(5) Understand principles pertaining to highway, road, and street operations and to management of personnel, contractors, and equipment.



39-2308 Class B license; term; renewal.

Any person satisfactorily completing the examination required by section 39-2307 or exempt from such examination under the provisions of subsection (2) of section 39-2306 shall be issued a Class B license as a county highway or city street superintendent. Such license shall be valid for a period of one year and shall be renewable upon the payment of an annual fee of ten dollars. Any person holding a license on January 1, 2004, shall be deemed to be holding a Class B license under this section.



39-2308.01 Class A license; application; qualifications; fees; term; renewal.

Any person holding a Class B license issued pursuant to section 39-2308 may apply to the board of examiners for a Class A license upon forms prescribed and furnished by the board upon submitting evidence that (1) he or she has been employed and appointed by one or more county or counties or municipality or municipalities as a county highway or city street superintendent at least half-time for at least two years within the past six years or (2) he or she has at least four years' experience in work comparable to street or highway superintending. Such application shall be accompanied by a fee of seventy-five dollars. A Class A license shall be valid for a period of three years and shall be renewable for three years as provided in section 39-2308.02 upon payment of a fee of fifty dollars.



39-2308.02 Class A license; renewal; professional development required.

(1) As a condition for renewal of a license issued pursuant to section 39-2308.01, the holder of a Class A license shall be required to have successfully completed twenty hours of professional development within the preceding three years. Any license holder who completes in excess of twenty hours of professional development within the preceding three years may have the excess, not to exceed ten hours, applied to the requirement for the next triennium.

(2) The board of examiners shall not renew the Class A license of a license holder who has failed to complete the professional development requirements pursuant to subsection (1) of this section unless he or she can show good cause why he or she was unable to comply with such requirements. If the board determines that good cause was shown, the board shall permit such license holder to make up all outstanding required hours of professional development. If the board determines that good cause was not shown or if the license holder requests renewal as a Class B licensee, the board shall issue a Class B license. Renewal of such Class B license shall be governed by section 39-2308.

(3) A holder of a Class B license who previously held a Class A license may be reissued a Class A license by:

(a) Electing to either:

(i) Complete one and one-half of the triennial requirements for professional development as set forth in the rules and regulations of the board; or

(ii) Reapply under section 39-2308.01; and

(b) Paying the seventy-five-dollar Class A application fee.



39-2308.03 Licensees; additional licensure; requirements.

The holder of a county highway superintendent's license shall be entitled to hold a city street superintendent's license of the same or a lower level upon payment of the application fee for that additional license. The holder of a city street superintendent's license shall be entitled to hold a county highway superintendent's license of the same or a lower level upon payment of the application fee for that additional license.



39-2309 License; suspension; revocation; grounds; hearing; notice.

The board of examiners may suspend or revoke any license issued under the County Highway and City Street Superintendents Act for fraud or deceit in obtaining it, neglect of duty, or incompetence in the performance of duty. Such action shall only be taken after notice and hearing under the provisions of the Administrative Procedure Act.



39-2310 Funds received under act; use.

All funds received under the County Highway and City Street Superintendents Act shall be remitted to the State Treasurer for credit to the Highway Cash Fund. Expenses of the members of the board of examiners as provided in section 39-2304 shall be paid by the Department of Transportation from the Highway Cash Fund.



39-2311 Rules and regulations.

The board of examiners may adopt and promulgate rules and regulations for the administration of the County Highway and City Street Superintendents Act.



39-2401 Highway Allocation Fund; created; investment.

There is hereby established the Highway Allocation Fund. There shall be paid into such fund the amounts disbursed from time to time from the Highway Trust Fund as provided by law together with such sums as may be appropriated thereto from the General Fund and proceeds of sales and use taxes credited to the Highway Allocation Fund under section 77-27,132. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



39-2402 Repealed. Laws 1986, LB 599, § 25.



39-2403 Repealed. Laws 1986, LB 599, § 25.



39-2501 Incentive payments for road purposes; priority.

Before making distribution of funds allocated to the counties or municipal counties for road purposes, incentive payments shall first be made as provided in sections 39-2502 to 39-2505.



39-2502 County highway superintendent, defined; duties; incentive payment.

An incentive payment shall be made to each county having in its employ a county highway superintendent licensed under the County Highway and City Street Superintendents Act, during the calendar year preceding the year in which payment is made. For purposes of sections 39-2501 to 39-2510, county highway superintendent means a person who actually performs the following duties:

(1) Developing and annually updating a long-range plan based on needs and coordinated with adjacent local governmental units;

(2) Developing an annual program for design, construction, and maintenance;

(3) Developing an annual budget based on programmed projects and activities;

(4) Submitting such plans, programs, and budgets to the local governing body for approval;

(5) Implementing the capital improvements and maintenance activities provided in the approved plans, programs, and budgets; and

(6) Preparing and submitting annually to the Board of Public Roads Classifications and Standards the county's one-year plans, six-year plans, or annual metropolitan transportation improvement programs for highway, road, and street improvements under sections 39-2115 to 39-2117, 39-2119, and 39-2119.01 and a report showing the actual receipts, expenditures, and accomplishments compared with those budgeted and programmed in the county's annual plans as set forth in section 39-2120.



39-2503 Incentive payment; amount.

The incentive payment to the various counties and municipal counties shall be based on the level of license of the county highway superintendent employed by the county and on the rural population of each county or municipal county, as determined by the most recent federal census, according to the following table:



39-2504 Incentive payment; reduction; when; consulting engineer; when; contracting with another political subdivision; payment.

(1) A reduced incentive payment shall be made to any county or municipal county having in its employ either (a) a licensed county highway superintendent for only a portion of the calendar year preceding the year in which the payment is made or (b) two or more successive licensed county highway superintendents for the calendar year preceding the year in which the payment is made. Such reduced payment shall be in the proportion of the payment amounts listed in section 39-2503 as the number of full months each such licensed superintendent was employed is of twelve.

(2) Any county or municipal county that contracts for the services of a consulting engineer licensed under the County Highway and City Street Superintendents Act or any other person licensed under the act to perform the duties outlined in section 39-2502 rather than employing a licensed county highway superintendent shall be entitled to an incentive payment equal to two-thirds the payment amount provided in section 39-2503 or two-thirds of the reduced incentive payment provided in subsection (1) of this section, as determined by the Department of Transportation pursuant to section 39-2505.

(3) Any county or municipal county that contracts with another county or municipal county or with any city or village for the services of a licensed county highway superintendent as provided in section 39-2114 shall be entitled to the incentive payment provided in section 39-2503 or the reduced incentive payment provided in subsection (1) of this section.



39-2505 Incentive payments; Department of Transportation; certify amount; State Treasurer; payment.

The Department of Transportation shall, in January of each year commencing in 1970, determine and certify to the State Treasurer the amount of each incentive payment to be made under the provisions of sections 39-2501 to 39-2505. The State Treasurer shall, on or before February 15, make the incentive payments in accordance with such certification.



39-2506 Repealed. Laws 1985, LB 25, § 3.



39-2507 Allocation of funds for road purposes; factors used.

The following factors and weights shall be used in determining the amount to be allocated to each of the counties or municipal counties for road purposes each year:

(1) Rural population of each county or municipal county, as determined by the most recent federal census, twenty percent;

(2) Total population of each county or municipal county, as determined by the most recent federal census, ten percent;

(3) Lineal feet of bridges twenty feet or more in length and all overpasses in each county or municipal county, as determined by the most recent inventory available within the Department of Transportation, ten percent, and for purposes of this subdivision a bridge or overpass located partly in one county or municipal county and partly in another shall be considered as being located one-half in each county or municipal county;

(4) Total motor vehicle registrations, other than prorated commercial vehicles, in the rural areas of each county or municipal county, as determined from the most recent information available from the Department of Motor Vehicles, twenty percent;

(5) Total motor vehicle registrations, other than prorated commercial vehicles, in each county or municipal county as determined from the most recent information available from the Department of Motor Vehicles, ten percent;

(6) Total miles of county or municipal county and township roads within each county or municipal county, as determined by the most recent inventory available within the Department of Transportation, twenty percent; and

(7) Value of farm products sold from each county or municipal county, as determined from the most recent federal Census of Agriculture, ten percent.



39-2508 Allocation of funds for road purposes; Department of Transportation; State Treasurer; duties.

The Department of Transportation shall compute the amount allocated to each county or municipal county under each of the factors listed in section 39-2507 and shall then compute the total allocation to each such county or municipal county and transmit such information to the local governing board and the State Treasurer, who shall disburse funds accordingly.



39-2509 Matching funds; requirement; exceptions; effect.

(1) Each county or municipal county shall be entitled to one-half of the amount allocated to it each year under sections 39-2507 and 39-2508 with no requirement for providing funds locally, but shall be required to match the second one-half on the basis of one dollar for each two dollars it receives with any available funds.

(2) Each county or municipal county which, during the preceding fiscal year, failed to provide locally the minimum required by subsection (1) of this section shall forfeit one dollar for each dollar which it fails to so provide locally. Any amounts forfeited under the provisions of this subsection first shall be made available to the incorporated municipalities, as determined by the county board or the council of the municipal county, within the county or municipal county which forfeits the funds, such funds to be matched by the incorporated municipalities in the same manner as would have been required of the county or municipal county had it not forfeited the funds, and if not so used, then shall be allocated among and distributed to the counties and municipal counties that have complied with the requirements of subsection (1) of this section. Such distribution shall be made as provided in sections 39-2507 and 39-2508, except that any county or municipal county having levied its constitutional maximum and not levied sufficient funds to fully match its share of the second half of the highway-user funds allocated to that county or municipal county may apply to the Board of Public Roads Classifications and Standards for exemption from that part of the local matching requirement that it cannot match. The board may grant such exemption if, in its judgment, the county or municipal county has not unnecessarily increased its expenditures for other than road purposes after receiving its allocation for roads in previous years.

(3) For the purposes of this section, providing locally shall include, but not be limited to, providing money for road purposes through the following, except that there shall not be duplication in the following in the determination of the total:

(a) Property taxes levied by action of county and township boards or the council of the municipal county for construction, improvement, maintenance, and repair of roads, bridges, culverts, and drainage structures, for curbs, for snow removal, for grading of dirt and gravel roads, for traffic signs and signals, and for construction of storm sewers directly related to roads and property taxes levied for the payment of the principal and interest on general obligation bonds for any of the foregoing;

(b) Contributions received for road purposes;

(c) Local costs in the acquisition of road right-of-way, including incidental expenses directly related to such acquisition; and

(d) Inheritance taxes allocated for road purposes.



39-2510 Funds received; use; restriction; exception.

(1) All money derived from fees, excises, or license fees relating to registration, operation, or use of vehicles on the public highways, or to fuels used for the propulsion of such vehicles, shall be expended for payment of highway obligations, cost of construction, reconstruction, maintenance, and repair of public highways and bridges and county, city, township, and village roads, streets, and bridges, and all facilities, appurtenances, and structures deemed necessary in connection with such highways, bridges, roads, and streets, or may be pledged to secure bonded indebtedness issued for such purposes, except for (a) the cost of administering laws under which such money is derived, (b) statutory refunds and adjustments provided therein, and (c) money derived from the motor vehicle operators' license fees or money received from parking meter proceeds, fines, and penalties.

(2) The requirements of subsection (1) of this section also apply to sales and use taxes imposed on motor vehicles, trailers, and semitrailers pursuant to sections 13-319 and 77-27,142, except that such provisions shall not apply in a county or municipal county that has issued bonds (a) the proceeds of which were used for purposes listed in subsection (1) of this section and for which revenue other than sales and use taxes on motor vehicles, trailers, and semitrailers is pledged for payment or (b) approved by a vote that required the use of sales and use taxes imposed on motor vehicles, trailers, and semitrailers for a specific purpose other than those listed in subsection (1) of this section, until all such bonds issued prior to January 1, 2006, have been paid or retired. The county or municipal county shall include a certification with the report under section 39-2120 showing the amount of revenue other than sales and use tax revenue derived from motor vehicles, trailers, or semitrailers that is to be expended for the purposes listed in subsection (1) of this section and the amount of sales and use taxes expected to be collected from sales of motor vehicles, trailers, and semitrailers for that year.



39-2511 Incentive payments for street purposes; priority.

Before making distribution of funds allocated to the municipalities or municipal counties for street purposes, incentive payments shall first be made as provided in sections 39-2512 to 39-2515.



39-2512 City street superintendent, defined; duties; incentive payment.

An incentive payment shall be made to each municipality or municipal county having in its employ a city street superintendent licensed under the County Highway and City Street Superintendents Act, during the calendar year preceding the year in which payment is made. For purposes of sections 39-2511 to 39-2520, city street superintendent means a person who actually performs the following duties:

(1) Developing and annually updating a long-range plan based on needs and coordinated with adjacent local governmental units;

(2) Developing an annual program for design, construction, and maintenance;

(3) Developing an annual budget based on programmed projects and activities;

(4) Submitting such plans, programs, and budgets to the local governing body for approval;

(5) Implementing the capital improvements and maintenance activities provided in the approved plans, programs, and budgets; and

(6) Preparing and submitting annually to the Board of Public Roads Classifications and Standards the one-year plans, six-year plans, or annual metropolitan transportation improvement programs of the municipality or municipal county for highway, road, and street improvements under sections 39-2115 to 39-2117, 39-2119, and 39-2119.01 and a report showing the actual receipts, expenditures, and accomplishments compared with those budgeted and programmed in the annual plans of the municipality or municipal county as set forth in section 39-2120.



39-2513 Incentive payment; amount.

The incentive payment to the various municipalities or municipal counties shall be based on the level of license of the city street superintendent employed by the municipality or municipal counties and on the population of each municipality or urbanized area of each municipal county, as determined by the most recent federal census figures certified by the Tax Commissioner as provided in section 77-3,119, according to the following table:



39-2514 Incentive payment; reduction; when; consulting engineer; when; contracting with another political subdivision.

(1) A reduced incentive payment shall be made to any municipality or municipal county having in its employ either (a) a licensed city street superintendent for only a portion of the calendar year preceding the year in which the payment is made or (b) two or more successive licensed city street superintendents for the calendar year preceding the year in which the payment is made. Such reduced payment shall be in the proportion of the payment amounts listed in section 39-2513 as the number of full months each such licensed superintendent was employed is of twelve.

(2) Any municipality or municipal county that contracts for the services of a consulting engineer licensed under the County Highway and City Street Superintendents Act or any other person licensed under the act to perform the duties outlined in section 39-2512 rather than employing a licensed city street superintendent shall be entitled to an incentive payment as provided in section 39-2513 or to the reduced incentive payment provided in subsection (1) of this section, as determined by the Department of Transportation pursuant to section 39-2515.

(3) Any municipality or municipal county that contracts with another municipality, county, or municipal county for the services of a licensed city street superintendent as provided in section 39-2114 shall be entitled to the incentive payment provided in section 39-2513 or the reduced incentive payment provided in subsection (1) of this section.



39-2515 Incentive payments; Department of Transportation, certify amount; State Treasurer; payment.

The Department of Transportation shall, in January of each year commencing in 1970, determine and certify to the State Treasurer the amount of each incentive payment to be made under the provisions of sections 39-2511 to 39-2520. The State Treasurer shall, on or before February 15, make the incentive payments in accordance with such certification.



39-2516 Repealed. Laws 1982, LB 592, § 2.



39-2517 Allocation of funds for street purposes; factors used.

The following factors and weights shall be used in determining the amount to be allocated to each of the municipalities or municipal counties for street purposes each year:

(1) Total population of each incorporated municipality or the urbanized area of a municipal county, as determined by the most recent federal census figures certified by the Tax Commissioner as provided in section 77-3,119, fifty percent;

(2) Total motor vehicle registrations, other than prorated commercial vehicles, in each incorporated municipality or the urbanized area of a municipal county, as determined from the most recent information available from the Department of Motor Vehicles, thirty percent; and

(3) Total number of miles of traffic lanes of streets in each incorporated municipality or the urbanized area of a municipal county, as determined by the most recent inventory available within the Department of Transportation, twenty percent.



39-2518 Allocation of funds for street purposes; Department of Transportation; State Treasurer; duties.

The Department of Transportation shall compute the amount allocated to each municipality or municipal county under the factors listed in section 39-2517 and shall then compute the total allocation to each such municipality or municipal county and transmit such information to the local governing body and the State Treasurer, who shall disburse funds accordingly.



39-2519 Matching funds; requirement; exceptions; effect.

(1) Each city of the metropolitan or primary class or successor municipal county shall be entitled to the first one-third of its annual allocation with no requirement of matching, but shall be required to match the second one-third, on the basis of one dollar for each dollar it receives, with funds provided locally for street purposes, and shall be required to match the final one-third, on the basis of one dollar for each two dollars it receives, with funds so provided. Each city of the first or second class or village or successor municipal county shall be entitled to one-half of its annual allocation with no requirement of matching, but shall be required to match the second one-half on the basis of one dollar for each two dollars it receives, with any available funds. Any municipality or municipal county which during the preceding fiscal year failed to provide the matching funds required by this subsection shall, except as provided in subsection (2) or (3) of this section, forfeit so much of its allocation as it fails to match. Any amount so forfeited shall be reallocated and distributed to the municipalities or municipal counties which have met the full matching provisions of this subsection. Such reallocation shall be made in the manner provided in sections 39-2517 and 39-2518.

(2) Any municipality or municipal county may accumulate and invest any portion or all of the money it receives for a period not to exceed four years so as to provide funds for one or more specific street improvement projects. Any municipality or municipal county so accumulating funds shall certify to the State Treasurer that the required matching funds are being accumulated and invested each year of the accumulation.

(3) Any municipality may, for any year, certify to the State Treasurer that it relinquishes, to the county in which it is situated in whole or in part or to a county whose border is contiguous with and adjacent to any county which is adjacent to the county in which the municipality is situated in whole or in part, all or a part of the state funds allocated to it for that year. The amount so relinquished shall be available for distribution to such county subject to the same matching as would have been required of the municipality had it not relinquished such funds and without regard to the provisions of sections 39-2501 to 39-2510. Any amount so distributed to the county shall be used exclusively for road purposes within the trade area of the relinquishing municipality as may be agreed upon by the county and municipal governing bodies.

(4) Any municipality may certify to the State Treasurer that it relinquishes, to the county in which it is situated in whole or in part, all or a part of the state funds allocated to it for not to exceed three years. The amount so relinquished shall be available for distribution to such county subject to the same matching as would have been required of the municipality had it not relinquished such funds and without regard to the provisions of sections 39-2501 to 39-2510. Any relinquishment under this subsection shall be made pursuant to an agreement between the relinquishing municipality and the county, to which other political subdivisions may also be parties, which provides for the accumulation and investment by the county of the amount relinquished for not to exceed three years so as to provide funds for one or more specific road improvement projects.

(5) For purposes of this section, provided locally shall include, but not be limited to, money provided for street purposes through the following, except that there shall not be duplication in the following in the determination of the total:

(a) Local motor vehicle or wheel fees or taxes;

(b) Property taxes levied by action of the local governing body for construction, improvement, maintenance, and repair of streets and bridges, curbs, snow removal, street cleaning, grading of dirt and gravel streets and roads, traffic signs and signals, construction of storm sewers directly related to streets, offstreet public parking owned by the municipality or municipal county, and the payment of the principal and interest on general obligation bonds for any of the foregoing;

(c) Special assessments levied for street paving or improvement districts and offstreet public parking owned by the municipality or municipal county;

(d) Local costs in the acquisition of street right-of-way including incidental expenses directly related to such acquisition; and

(e) Any other funds provided solely for street purposes.



39-2520 Funds received; use restriction; exception.

(1) All money derived from fees, excises, or license fees relating to registration, operation, or use of vehicles on the public highways, or to fuels used for the propulsion of such vehicles, shall be expended for payment of highway obligations, cost of construction, reconstruction, maintenance, and repair of public highways and bridges and county, city, township, and village roads, streets, and bridges, and all facilities, appurtenances, and structures deemed necessary in connection with such highways, bridges, roads, and streets, or may be pledged to secure bonded indebtedness issued for such purposes, except for (a) the cost of administering laws under which such money is derived, (b) statutory refunds and adjustments provided therein, and (c) money derived from the motor vehicle operators' license fees or money received from parking meter proceeds, fines, and penalties.

(2) The requirements of subsection (1) of this section also apply to sales and use taxes imposed on motor vehicles, trailers, and semitrailers pursuant to sections 13-319 and 77-27,142, except that such provisions shall not apply in a municipality that has issued bonds (a) the proceeds of which were used for purposes listed in subsection (1) of this section and for which revenue other than sales and use taxes on motor vehicles, trailers, and semitrailers is pledged for payment or (b) approved by a vote that required the use of sales and use taxes imposed on motor vehicles, trailers, and semitrailers for a specific purpose other than those listed in subsection (1) of this section, until all such bonds issued prior to January 1, 2006, have been paid or retired. The municipality shall include a certification with the report under section 39-2120 showing the amount of revenue other than sales and use tax revenue derived from motor vehicles, trailers, or semitrailers that is to be expended for the purposes listed in subsection (1) of this section and the amount of sales and use taxes expected to be collected from sales of motor vehicles, trailers, and semitrailers for that year.



39-2601 Purpose of sections.

For the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is declared to be in the public interest to regulate and restrict the location and maintenance of junkyards in areas adjacent to the Highway Beautification Control System within this state. The Legislature finds and declares that junkyards which do not conform to the requirements of sections 39-2601 to 39-2612 are public nuisances.



39-2601.01 Expenditure of funds; limitation.

The department shall not expend any funds under sections 39-2601 to 39-2612 unless federal-aid matching funds are available for the purpose described in 23 U.S.C. 136.



39-2602 Terms, defined.

For purposes of sections 39-2601 to 39-2612, unless the context otherwise requires:

(1) Junk means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material;

(2) Automobile graveyard means any establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts;

(3) Junkyard means an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk or for the maintenance or operation of an automobile graveyard, and includes garbage dumps and sanitary fills;

(4) Highway Beautification Control System has the same meaning as in section 39-201.01;

(5) Scenic byway has the same meaning as in section 39-201.01;

(6) Main-traveled way means the traveled portion of an interstate or primary highway on which through traffic is carried and, in the case of a divided highway, the traveled portion of each of the separated roadways;

(7) Person means any natural person, partnership, limited liability company, association, corporation, or governmental subdivision; and

(8) Department means the Department of Transportation.

For purposes of subsection (2) of this section, a scrapped vehicle is an automobile which has no value whatsoever as a vehicle, but the only worth of which is in the value of its metal for remelting or remanufacturing. For purposes of subsection (2) of this section, a ruined vehicle is one which, through destruction or disintegration, has become formless, useless, or valueless. For purposes of subsection (2) of this section, a wrecked vehicle is one which is seriously damaged in its outward appearance. For purposes of subsection (2) of this section, a dismantled vehicle is one which is stripped of furnishings or equipment. For purposes of subsection (2) of this section, a junked vehicle is one no longer intended or in condition for legal use upon a public highway. State v. Melcher, 240 Neb. 592, 483 N.W.2d 540 (1992).



39-2603 Location.

(1) Except as provided in subsection (2) of this section, no person shall locate or maintain a junkyard, any portion of which is within one thousand feet of the nearest edge of the right-of-way of any roadway of the Highway Beautification Control System, without obtaining a permit from the department.

(2) Junkyards located in counties which have formally adopted a comprehensive development plan and a zoning resolution regulating the location of junkyards within one thousand feet of the nearest edge of the right-of-way of any roadway of the Highway Beautification Control System, except those routes which consist of the federally designated National System of Interstate and Defense Highways, shall be exempt from the permit requirements of sections 39-2601 to 39-2612.



39-2604 Permit; issuance; fees; disposition.

The department may issue permits for the location and operation of junkyards within the limits prescribed in section 39-2603. If the applicant is an individual, the application for a permit shall include the applicant's social security number. The department shall charge an annual permit fee to be paid to the department in the manner provided by the department and shall thereafter be paid into the Highway Cash Fund and shall, by order, adjust the annual fees to cover the costs of administering the provisions of sections 39-2601 to 39-2612.



39-2605 Permit; issuance; conditions.

No permit shall be granted for the location and maintenance of a junkyard within one thousand feet of the nearest edge of the right-of-way of any roadway of the Highway Beautification Control System except the following:

(1) Those which are screened by natural objects, plantings, fences or other appropriate means so as not to be visible from the main-traveled way of the system, or otherwise removed from sight;

(2) Those located within areas which are zoned for industrial use under authority of the law of a municipality or county, except those located along any route designated as a scenic byway;

(3) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by rules to be promulgated by the department, except those located along any route designated as a scenic byway; and

(4) Those which are not visible from the main-traveled way of the system.



39-2606 Existing junkyards; screening; expense paid by department.

Except as provided in section 39-2608, any junkyard lawfully in existence on August 27, 1971, which is within one thousand feet of the nearest edge of the right-of-way and visible from the main-traveled way of the Highway Beautification Control System and which does not qualify for a permit under section 39-2605 shall be screened by the department so as not to be visible from the main-traveled way of such highway, the cost of which shall be paid in full by the department.



39-2607 Rules and regulations; promulgation.

The department may promulgate rules governing the materials, location, planting, construction, and maintenance for the screening or fencing required by the provisions of sections 39-2601 to 39-2612.



39-2608 Removal; when; department; powers.

Any junkyard in existence on August 27, 1971, which does not qualify for a permit under section 39-2605 and which cannot, as a practical matter, be screened may be removed. The department may acquire by gift, purchase, exchange or condemnation from the owner, such interests in lands as may be necessary to acquire the location, or to effect the removal or disposal of such junkyards.



39-2609 Nuisance; injunction.

The department may apply to the district court in the county in which such junkyards may be located for an injunction to abate such nuisance or for such other relief as may be necessary or proper.



39-2610 Sections, how construed.

Nothing in sections 39-2601 to 39-2612 shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation, or resolution which is more restrictive than sections 39-2601 to 39-2612.



39-2611 Agreements with federal authority; authorization.

The department shall be authorized to enter into agreements with the appropriate federal authority as provided by 23 U.S.C., relating to the control of junkyards in areas adjacent to the Highway Beautification Control System, and to take action in the name of the state to comply with the terms of such agreement.



39-2612 Violations; penalty.

Any person who shall be found in violation of section 39-2603 shall be guilty of a Class II misdemeanor. Each day's violation shall constitute a separate offense.



39-2701 Act, how cited.

Sections 39-2701 to 39-2705 shall be known and may be cited as the Build Nebraska Act.



39-2702 Terms, defined.

For purposes of the Build Nebraska Act:

(1) Department means the Department of Transportation;

(2) Fund means the State Highway Capital Improvement Fund; and

(3) Surface transportation project means (a) expansion or reconstruction of a road or highway which is part of the state highway system, (b) expansion or reconstruction of a bridge which is part of the state highway system, or (c) construction of a new road, highway, or bridge which, if built, would be a part of the state highway system.



39-2703 State Highway Capital Improvement Fund; created; use; investment.

(1) The State Highway Capital Improvement Fund is created. The fund shall consist of money credited to the fund pursuant to section 77-27,132 and any other money as determined by the Legislature.

(2) The department may create or direct the creation of accounts within the fund as the department determines to be appropriate and useful in administering the fund.

(3) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Investment earnings from investment of money in the fund shall be credited to the fund.



39-2704 Fund; uses enumerated.

The fund shall be used as follows:

(1) At least twenty-five percent of the money credited to the fund pursuant to section 77-27,132 each fiscal year shall be used, as determined by the department, for construction of the expressway system and federally designated high priority corridors; and

(2) The remaining money credited to the fund pursuant to section 77-27,132 each fiscal year shall be used to pay for surface transportation projects of the highest priority as determined by the department.



39-2705 Rules and regulations.

The department may adopt and promulgate rules and regulations to carry out the Build Nebraska Act.



39-2801 Act, how cited.

Sections 39-2801 to 39-2824 shall be known and may be cited as the Transportation Innovation Act.



39-2802 Terms, defined.

For purposes of the Transportation Innovation Act:

(1) Alternative technical concept means changes suggested by a qualified, eligible, short-listed design-builder to the department’s basic configurations, project scope, design, or construction criteria;

(2) Best value-based selection process means a process of selecting a design-builder using price, schedule, and qualifications for evaluation factors;

(3) Construction manager means the legal entity which proposes to enter into a construction manager-general contractor contract pursuant to the act;

(4) Construction manager-general contractor contract means a contract which is subject to a qualification-based selection process between the department and a construction manager to furnish preconstruction services during the design development phase of the project and, if an agreement can be reached which is satisfactory to the department, construction services for the construction phase of the project;

(5) Construction services means activities associated with building the project;

(6) Department means the Department of Transportation;

(7) Design-build contract means a contract between the department and a design-builder which is subject to a best value-based selection process to furnish (a) architectural, engineering, and related design services and (b) labor, materials, supplies, equipment, and construction services;

(8) Design-builder means the legal entity which proposes to enter into a design-build contract;

(9) Multimodal transportation network means the interconnected system of highways, roads, streets, rail lines, river ports, and transit systems which facilitates the movement of people and freight to enhance Nebraska's economy;

(10) Preconstruction services means all nonconstruction-related services that a construction manager performs in relation to the design of the project before execution of a contract for construction services. Preconstruction services includes, but is not limited to, cost estimating, value engineering studies, constructability reviews, delivery schedule assessments, and life-cycle analysis;

(11) Project performance criteria means the performance requirements of the project suitable to allow the design-builder to make a proposal. Performance requirements shall include, but are not limited to, the following, if required by the project: Capacity, durability, standards, ingress and egress requirements, description of the site, surveys, soil and environmental information concerning the site, material quality standards, design and milestone dates, site development requirements, compliance with applicable law, and other criteria for the intended use of the project;

(12) Proposal means an offer in response to a request for proposals (a) by a design-builder to enter into a design-build contract or (b) by a construction manager to enter into a construction manager-general contractor contract;

(13) Qualification-based selection process means a process of selecting a construction manager based on qualifications;

(14) Request for proposals means the documentation by which the department solicits proposals; and

(15) Request for qualifications means the documentation or publication by which the department solicits qualifications.



39-2803 Transportation Infrastructure Bank Fund; created; use; investment.

(1) The Transportation Infrastructure Bank Fund is created. The fund shall be administered by the department and shall be used for purposes of sections 39-2803 to 39-2807. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Investment earnings from investment of money in the fund shall be credited to the fund.

(2) The Transportation Infrastructure Bank Fund shall consist of money transferred from the Cash Reserve Fund pursuant to section 84-612 and any other money as determined by the Legislature.

(3) It is the intent of the Legislature that additional fuel tax revenue generated by Laws 2015, LB610, shall be transferred from the Roads Operations Cash Fund to the Transportation Infrastructure Bank Fund. Transfers shall be initiated each fiscal year by the State Treasurer following certification of revenue receipts by the Director-State Engineer from July 1, 2016, through June 2033. Transferred funds shall be used for purposes of sections 39-2803 to 39-2807.



39-2804 Accelerated State Highway Capital Improvement Program; created.

The Accelerated State Highway Capital Improvement Program is created. The department shall administer the program using funds from the Transportation Infrastructure Bank Fund. The purpose of the program is to accelerate capital improvement projects to provide the earliest possible mobility, freight, and safety benefits to the state, thereby accelerating enhancements to the state’s economy and the quality of life of the general public. The department shall develop the program. The projects eligible for funding under the program include construction of the expressway system and federally designated high priority corridors and needs-driven capacity improvements across the state.



39-2805 County Bridge Match Program; created; termination.

(1) The County Bridge Match Program is created. The department shall administer the program using funds from the Transportation Infrastructure Bank Fund, except that no more than forty million dollars shall be expended for this program. The purpose of the program is to promote innovative solutions and provide additional funding to accelerate the repair and replacement of deficient bridges on the county road system. The department shall develop the program, including participation criteria and matching fund requirements for counties, in consultation with a statewide association representing county officials. Participation by counties in the program shall be voluntary. The details of the program shall be presented to the Appropriations Committee and the Transportation and Telecommunications Committee of the Legislature on or before December 1, 2016.

(2) The County Bridge Match Program terminates on June 30, 2023.



39-2806 Economic Opportunity Program; created.

The Economic Opportunity Program is created. The Department of Transportation shall administer the program in consultation with the Department of Economic Development using funds from the Transportation Infrastructure Bank Fund, except that no more than twenty million dollars shall be expended for this program. The purpose of the program is to finance transportation improvements to attract and support new businesses and business expansions by successfully connecting such businesses to Nebraska’s multimodal transportation network and to increase employment, create high-quality jobs, increase business investment, and revitalize rural and other distressed areas of the state. The Department of Transportation shall develop the program, including the application process, criteria for providing funding, matching requirements, and provisions for recapturing funds awarded for projects with unmet obligations, in consultation with statewide associations representing municipal and county officials, economic developers, and the Department of Economic Development. No project shall be approved through the Economic Opportunity Program without an economic impact analysis proving positive economic impact. The details of the program shall be presented to the Appropriations Committee and the Transportation and Telecommunications Committee of the Legislature on or before December 1, 2016.



39-2807 Sections; termination.

Sections 39-2803 to 39-2807 terminate on June 30, 2033. The State Treasurer shall transfer any unobligated funds remaining in the Transportation Infrastructure Bank Fund on such date to the Cash Reserve Fund.



39-2808 Purpose of sections.

The purpose of sections 39-2808 to 39-2823 is to provide the department alternative methods of contracting for public projects. The alternative methods of contracting shall be available to the department for use on any project regardless of the funding source. Notwithstanding any other provision of state law to the contrary, the Transportation Innovation Act shall govern the design-build and construction manager-general contractor procurement process.



39-2809 Design-build contract; construction manager-general contract; authorized.

The department, in accordance with sections 39-2808 to 39-2823, may solicit and execute a design-build contract or a construction manager-general contractor contract for a public project, other than a project that is primarily resurfacing, rehabilitation, or restoration.



39-2810 Department; hire engineering or architectural consultant.

The department may hire an engineering or architectural consultant to assist the department with the development of project performance criteria and requests for proposals, with evaluation of proposals, with evaluation of the construction to determine adherence to the project performance criteria, and with any additional services requested by the department to represent its interests in relation to a project. The procedures used to hire such person or organization shall comply with the Nebraska Consultants' Competitive Negotiation Act. The person or organization hired shall be ineligible to be included as a provider of other services in a proposal for the project for which he or she has been hired and shall not be employed by or have a financial or other interest in a design-builder or construction manager who will submit a proposal.



39-2811 Guidelines; contents.

The department shall adopt guidelines for entering into a design-build contract or construction manager-general contractor contract. The guidelines shall include the following:

(1) Preparation and content of requests for qualifications;

(2) Preparation and content of requests for proposals;

(3) Qualification and short-listing of design-builders and construction managers. The guidelines shall provide that the department will evaluate prospective design-builders and construction managers based on the information submitted to the department in response to a request for qualifications and will select a short list of design-builders or construction managers who shall be considered qualified and eligible to respond to the request for proposals;

(4) Preparation and submittal of proposals;

(5) Procedures and standards for evaluating proposals;

(6) Procedures for negotiations between the department and the design-builders or construction managers submitting proposals prior to the acceptance of a proposal if any such negotiations are contemplated; and

(7) Procedures for the evaluation of construction under a design-build contract to determine adherence to the project performance criteria.



39-2812 Process; provisions applicable.

The process for selecting a design-builder and entering into a design-build contract shall be in accordance with sections 39-2813 to 39-2816.



39-2813 Request for qualifications for design-build proposals; publication; short list created.

(1) The department shall prepare a request for qualifications for design-build proposals and shall prequalify design-builders. The request for qualifications shall describe the project in sufficient detail to permit a design-builder to respond. The request for qualifications shall identify the maximum number of design-builders the department will place on a short list as qualified and eligible to receive a request for proposals.

(2) A person or organization hired by the department under section 39-2810 shall be ineligible to compete for a design-build contract on the same project for which the person or organization was hired.

(3) The request for qualifications shall be (a) published in a newspaper of statewide circulation at least thirty days prior to the deadline for receiving the request for qualifications and (b) sent by first-class mail to any design-builder upon request.

(4) The department shall create a short list of qualified and eligible design-builders in accordance with the guidelines adopted pursuant to section 39-2811. The department shall select at least two prospective design-builders, except that if only one design-builder has responded to the request for qualifications, the department may, in its discretion, proceed or cancel the procurement. The request for proposals shall be sent only to the design-builders placed on the short list.



39-2814 Request for proposals for design-build contract; elements.

The department shall prepare a request for proposals for each design-build contract. The request for proposals shall contain, at a minimum, the following elements:

(1) The guidelines adopted by the department in accordance with section 39-2811. The identification of a publicly accessible location of the guidelines, either physical or electronic, shall be considered compliance with this subdivision;

(2) The proposed terms and conditions of the design-build contract, including any terms and conditions which are subject to further negotiation;

(3) A project statement which contains information about the scope and nature of the project;

(4) A statement regarding alternative technical concepts including the process and time period in which such concepts may be submitted, confidentiality of the concepts, and ownership of the rights to the intellectual property contained in such concepts;

(5) Project performance criteria;

(6) Budget parameters for the project;

(7) Any bonding and insurance required by law or as may be additionally required by the department;

(8) The criteria for evaluation of proposals and the relative weight of each criterion. The criteria shall include, but are not limited to, the cost of the work, construction experience, design experience, and the financial, personnel, and equipment resources available for the project. The relative weight to apply to any criterion shall be at the discretion of the department based on each project, except that in all cases, the cost of the work shall be given a relative weight of at least fifty percent;

(9) A requirement that the design-builder provide a written statement of the design-builder's proposed approach to the design and construction of the project, which may include graphic materials illustrating the proposed approach to design and construction and shall include price proposals;

(10) A requirement that the design-builder agree to the following conditions:

(a) At the time of the design-build proposal, the design-builder must furnish to the department a written statement identifying the architect or engineer who will perform the architectural or engineering work for the project. The architect or engineer engaged by the design-builder to perform the architectural or engineering work with respect to the project must have direct supervision of such work and may not be removed by the design-builder prior to the completion of the project without the written consent of the department;

(b) At the time of the design-build proposal, the design-builder must furnish to the department a written statement identifying the general contractor who will provide the labor, material, supplies, equipment, and construction services. The general contractor identified by the design-builder may not be removed by the design-builder prior to completion of the project without the written consent of the department;

(c) A design-builder offering design-build services with its own employees who are design professionals licensed to practice in Nebraska must (i) comply with the Engineers and Architects Regulation Act by procuring a certificate of authorization to practice architecture or engineering and (ii) submit proof of sufficient professional liability insurance in the amount required by the department; and

(d) The rendering of architectural or engineering services by a licensed architect or engineer employed by the design-builder must conform to the Engineers and Architects Regulation Act; and

(11) Other information or requirements which the department, in its discretion, chooses to include in the request for proposals.



39-2815 Stipend.

The department shall pay a stipend to qualified design-builders that submit responsive proposals but are not selected. Payment of the stipend shall give the department ownership of the intellectual property contained in the proposals and alternative technical concepts. The amount of the stipend shall be at the discretion of the department.



39-2816 Submission of proposals; sealed; rank of design-builders; negotiation of contract.

(1) Design-builders shall submit proposals as required by the request for proposals. The department may meet with individual design-builders prior to the time of submitting the proposal and may have discussions concerning alternative technical concepts. If an alternative technical concept provides a solution that is equal to or better than the requirements in the request for proposals and the alternative technical concept is acceptable to the department, it may be incorporated as part of the proposal by the design-builder. Notwithstanding any other provision of state law to the contrary, alternative technical concepts shall be confidential and not disclosed to other design-builders or members of the public from the time the proposals are submitted until such proposals are opened by the department.

(2) Proposals shall be sealed and shall not be opened until expiration of the time established for making the proposals as set forth in the request for proposals.

(3) Proposals may be withdrawn at any time prior to the opening of such proposals in which case no stipend shall be paid. The department shall have the right to reject any and all proposals at no cost to the department other than any stipend for design-builders who have submitted responsive proposals. The department may thereafter solicit new proposals using the same or different project performance criteria or may cancel the design-build solicitation.

(4) The department shall rank the design-builders in order of best value pursuant to the criteria in the request for proposals. The department may meet with design-builders prior to ranking.

(5) The department may attempt to negotiate a design-build contract with the highest ranked design-builder selected by the department and may enter into a design-build contract after negotiations. If the department is unable to negotiate a satisfactory design-build contract with the highest ranked design-builder, the department may terminate negotiations with that design-builder. The department may then undertake negotiations with the second highest ranked design-builder and may enter into a design-build contract after negotiations. If the department is unable to negotiate a satisfactory contract with the second highest ranked design-builder, the department may undertake negotiations with the third highest ranked design-builder, if any, and may enter into a design-build contract after negotiations.

(6) If the department is unable to negotiate a satisfactory contract with any of the ranked design-builders, the department may either revise the request for proposals and solicit new proposals or cancel the design-build process under sections 39-2808 to 39-2823.



39-2817 Selection of construction manager; construction manager-general contractor contract; sections applicable; request for qualifications; prequalification; publication; short list created.

(1) The process for selecting a construction manager and entering into a construction manager-general contractor contract shall be in accordance with this section and sections 39-2818 to 39-2820.

(2) The department shall prepare a request for qualifications for construction manager-general contractor contract proposals and shall prequalify construction managers. The request for qualifications shall describe the project in sufficient detail to permit a construction manager to respond. The request for qualifications shall identify the maximum number of eligible construction managers the department will place on a short list as qualified and eligible to receive a request for proposals.

(3) The request for qualifications shall be (a) published in a newspaper of statewide circulation at least thirty days prior to the deadline for receiving the request for qualifications and (b) sent by first-class mail to any construction manager upon request.

(4) The department shall create a short list of qualified and eligible construction managers in accordance with the guidelines adopted pursuant to section 39-2811. The department shall select at least two construction managers, except that if only one construction manager has responded to the request for qualifications, the department may, in its discretion, proceed or cancel the procurement. The request for proposals shall be sent only to the construction managers placed on the short list.



39-2818 Request for proposals for construction manager-general contractor contract; elements.

The department shall prepare a request for proposals for each construction manager-general contractor contract. The request for proposals shall contain, at a minimum, the following elements:

(1) The guidelines adopted by the department in accordance with section 39-2811. The identification of a publicly accessible location of the guidelines, either physical or electronic, shall be considered compliance with this subdivision;

(2) The proposed terms and conditions of the contract, including any terms and conditions which are subject to further negotiation;

(3) Any bonding and insurance required by law or as may be additionally required by the department;

(4) General information about the project which will assist the department in its selection of the construction manager, including a project statement which contains information about the scope and nature of the project, the project site, the schedule, and the estimated budget;

(5) The criteria for evaluation of proposals and the relative weight of each criterion;

(6) A statement that the construction manager shall not be allowed to sublet, assign, or otherwise dispose of any portion of the contract without consent of the department. In no case shall the department allow the construction manager to sublet more than seventy percent of the work, excluding specialty items; and

(7) Other information or requirements which the department, in its discretion, chooses to include in the request for proposals.



39-2819 Submission of proposals; sealed; rank of construction managers; negotiation of contract.

(1) Construction managers shall submit proposals as required by the request for proposals.

(2) Proposals shall be sealed and shall not be opened until expiration of the time established for making the proposals as set forth in the request for proposals.

(3) Proposals may be withdrawn at any time prior to signing a contract for preconstruction services. The department shall have the right to reject any and all proposals at no cost to the department. The department may thereafter solicit new proposals or may cancel the construction manager-general contractor procurement process.

(4) The department shall rank the construction managers in accordance with the qualification-based selection process and pursuant to the criteria in the request for proposals. The department may meet with construction managers prior to the ranking.

(5) The department may attempt to negotiate a contract for preconstruction services with the highest ranked construction manager and may enter into a contract for preconstruction services after negotiations. If the department is unable to negotiate a satisfactory contract for preconstruction services with the highest ranked construction manager, the department may terminate negotiations with that construction manager. The department may then undertake negotiations with the second highest ranked construction manager and may enter into a contract for preconstruction services after negotiations. If the department is unable to negotiate a satisfactory contract with the second highest ranked construction manager, the department may undertake negotiations with the third highest ranked construction manager, if any, and may enter into a contract for preconstruction services after negotiations.

(6) If the department is unable to negotiate a satisfactory contract for preconstruction services with any of the ranked construction managers, the department may either revise the request for proposals and solicit new proposals or cancel the construction manager-general contractor contract process under sections 39-2808 to 39-2823.



39-2820 Department; cost estimate; conduct contract negotiations.

(1) Before the construction manager begins any construction services, the department shall:

(a) Conduct an independent cost estimate for the project; and

(b) Conduct contract negotiations with the construction manager to develop a construction manager-general contractor contract for construction services.

(2) If the construction manager and the department are unable to negotiate a contract, the department may use other contract procurement processes. Persons or organizations who submitted proposals but were unable to negotiate a contract with the department shall be eligible to compete in the other contract procurement processes.



39-2821 Contracts; changes authorized.

A design-build contract and a construction manager-general contractor contract may be conditioned upon later refinements in scope and price and may permit the department in agreement with the design-builder or construction manager to make changes in the project without invalidating the contract.



39-2822 Department; authority for political subdivision projects.

The department may enter into agreements under sections 39-2808 to 39-2823 to let, design, and construct projects for political subdivisions when any of the funding for such projects is provided by or through the department. In such instances, the department may enter into contracts with the design-builder or construction manager. The provisions of the Political Subdivisions Construction Alternatives Act shall not apply to projects let, designed, and constructed under the supervision of the department pursuant to agreements with political subdivisions under sections 39-2808 to 39-2823.



39-2823 Insurance.

Nothing in sections 39-2808 to 39-2823 shall limit or reduce statutory or regulatory requirements regarding insurance.



39-2824 Rules and regulations.

The department may adopt and promulgate rules and regulations to carry out the Transportation Innovation Act.






Chapter 40 - HOMESTEADS

40-101 Homestead, defined; exempted.

A homestead not exceeding sixty thousand dollars in value shall consist of the dwelling house in which the claimant resides, its appurtenances, and the land on which the same is situated, not exceeding one hundred and sixty acres of land, to be selected by the owner, and not in any incorporated city or village, or, at the option of the claimant, a quantity of contiguous land not exceeding two lots within any incorporated city or village, and shall be exempt from judgment liens and from execution or forced sale, except as provided in sections 40-101 to 40-116.

1. Occupancy required

2. Dwelling house and premises

3. Interest necessary to support claim

4. Value above exemption

5. Area and extent

6. Rights of surviving spouse

7. Liability for debts

8. Fraudulent alienation

9. Priority of liens

10. Sale on execution

11. Equitable relief

12. Waiver and abandonment

13. Miscellaneous

1. Occupancy required

In order to qualify real estate as a homestead, a homestead claimant and his family must reside in habitation on the premises. A person cannot have two homesteads, nor can he have two places either of which at his election he may claim as a homestead. Travelers Indemnity Co. v. Heim, 218 Neb. 326, 352 N.W.2d 921 (1984).

All that law requires is that homestead claimant and family reside in habitation on premises. Schroeder v. Ely, 161 Neb. 262, 73 N.W.2d 172 (1955).

Homestead selected from property of wife must be with her consent, but consent may be presumed from occupancy of property as a family home. In re Estate of Nielsen, 135 Neb. 110, 280 N.W. 246 (1938).

Nonresident alien, who never lived on land claimed as a homestead, is not entitled to benefit of homestead laws. Engen v. Union State Bank of Harvard, 121 Neb. 257, 236 N.W. 741 (1931).

Where wife and children of married man resided in New York and never lived on premises claimed as homestead, a homestead was not acquired. Cunningham v. Marshall, 94 Neb. 302, 143 N.W. 197 (1913).

Actual or constructive occupancy, or bona fide intention and preparation to occupy, followed by actual occupancy within reasonable time is necessary to exempt property as homestead. Davis v. Kelly, 62 Neb. 642, 87 N.W. 347 (1901); Clement, Bane & Co. v. Kopietz, 2 Neb. Unof. 18, 95 N.W. 1126 (1901).

Where land is purchased by head of family with bona fide intention of residing thereon, but occupancy is temporarily prevented by unexpired term of tenant residing thereon, homestead rights attach at time of purchase. Hanlon v. Pollard, 17 Neb. 368, 22 N.W. 767 (1885).

2. Dwelling house and premises

Where two tracts of land corner on each other, they are contiguous and may be allowed as homestead. Thomas v. Sternhagen, 178 Neb. 578, 134 N.W.2d 237 (1965).

Homestead means house and land where the family dwells. Horn v. Gates, 155 Neb. 667, 53 N.W.2d 84 (1952).

A building consisting of a single structure and under one roof, though divided into two parts by a solid wall, is a dwelling house within the meaning of this section. Hawley v. Arnold, 137 Neb. 238, 288 N.W. 823 (1939).

Apartment house on lot contiguous to lot on which mortgagor dwells in another apartment house cannot be claimed as part of homestead. First Trust Co. of Lincoln v. Bauer, 128 Neb. 725, 260 N.W. 194 (1935).

A person cannot at the same time have two homesteads, nor can he have two places either of which at his election he may claim as a homestead. Berggren v. Bliss, 122 Neb. 801, 241 N.W. 544 (1932); Hair v. Davenport, 74 Neb. 117, 103 N.W. 1042 (1905).

Building occupied as residence, although used for hotel, constitutes homestead. Foltz v. Maxwell, 100 Neb. 713, 161 N.W. 254 (1916).

Dwelling house in which the claimant resides is an essential part of the homestead. City Savings Bank v. Thompson, 91 Neb. 628, 136 N.W. 992 (1912).

A homestead may be composed of contiguous parts of different subdivisions. Tindall v. Peterson, 71 Neb. 160, 98 N.W. 688 (1904), 99 N.W. 659 (1904).

Exemption of adjoining land depends upon homestead right to premises on which debtor resides. Howard v. Raymers, 64 Neb. 213, 89 N.W. 1004 (1902).

The term lot denotes parcel of land as surveyed and platted within limits of city or village. Norfolk State Bank v. Schwenk, 51 Neb. 146, 70 N.W. 970 (1897).

The word dwelling house does not contemplate any particular kind of house, and the requirement of this section is satisfied if the claimant and his family reside in the habitation, whatever be its character. Corey v. Schuster, 44 Neb. 269, 62 N.W. 470 (1895).

3. Interest necessary to support claim

Any interest in real estate, either legal or equitable, that gives a present right of occupancy or possession, followed by exclusive occupancy, is sufficient to support a homestead right therein. Blankenau v. Landess, 261 Neb. 906, 626 N.W.2d 588 (2001).

Estate in remainder, whether vested or contingent, will not support claim of homestead exemption until termination of prior estate. Fisher v. Kellogg, 128 Neb. 248, 258 N.W. 404 (1935).

A homestead may be claimed in lands held in joint tenancy or tenancy in common. Doman v. Fenton, 96 Neb. 94, 147 N.W. 209 (1914).

If property is owned by husband and wife equally as tenants in common, and is of the value of the homestead exemption, neither can claim other property as exempt. Valparaiso State Bank v. Schwartz, 92 Neb. 575, 138 N.W. 757 (1912), 42 L.R.A.N.S. 1213 (1912).

Life estate in land, if occupied as home, is homestead. Downing v. Hartshorn, 69 Neb. 364, 95 N.W. 801 (1903).

Joint tenancy, occupied exclusively by owner of interest and family, as a home, will support homestead exemption. Giles v. Miller, 36 Neb. 346, 54 N.W. 551 (1893).

Tenant in common is not entitled to homestead as against right and interest of other claimant. Lynch v. Lynch, 18 Neb. 586, 26 N.W. 390 (1886).

Not essential to homestead that occupant shall possess legal title. State ex rel. Hilton v. Townsend, 17 Neb. 530, 23 N.W. 509 (1885).

4. Value above exemption

Where husband transferred homestead to wife and subsequently placed thereon improvements increasing the value of the property beyond the amount of homestead exemption, court of equity could subject property in excess of exemption to debts of husband. Van Steenberg v. Nelson, 147 Neb. 88, 22 N.W.2d 414 (1946).

Under former law, statutory homestead, as between mortgagors and mortgagees, was not limited to a value of two thousand dollars, but covers the value of the entire one hundred sixty acres. Evans v. First Nat. Bank of Fairbury, 138 Neb. 727, 297 N.W. 154 (1940).

Where husband and wife each owned undivided one-half interest in property occupied as homestead, and mortgage encumbrance and homestead exemption exceeded value of husband's undivided interest, judgment against husband did not become a lien, in absence of wife's consent to selection of homestead from her separate property. Connor v. McDonald, 120 Neb. 503, 233 N.W. 894 (1931).

Under former law, if homestead was of less value than two thousand dollars, it could not be disposed of at administrator's sale. Brandon v. Jensen, 74 Neb. 569, 104 N.W. 1054 (1905); Bixby v. Jewell, 72 Neb. 755, 101 N.W. 1026 (1904); Tindall v. Peterson, 71 Neb. 160, 98 N.W. 688 (1904), 99 N.W. 659 (1904).

Under former law, where homestead was worth more than two thousand dollars and could not be divided, court could order sale and invest two thousand dollars of proceeds for benefit of widow. Wardell v. Wardell, 71 Neb. 774, 99 N.W. 674 (1904).

Under former law, judgment was not lien on lands occupied as homestead when debtor's interest did not exceed two thousand dollars. Farmers L. & T. Co. v. Schwenk, 54 Neb. 657, 74 N.W. 1063 (1898).

Under former law, judgment was lien only on excess above two thousand dollars. Horbach v. Smiley, 54 Neb. 217, 74 N.W. 623 (1898).

Value of homestead of decedent, above exemption, is liable for claims allowed against estate. W. J. Perry Live Stock Commission Co. v. Biggs, 4 Neb. Unof. 440, 94 N.W. 712 (1903).

5. Area and extent

A one hundred and sixty acre tract cannot be occupied by two families so that each will have a homestead right thereto. Luenenborg v. Luenenborg, 128 Neb. 624, 259 N.W. 649 (1935).

Homestead is limited to one hundred sixty acres in size. Clare v. Fricke, 102 Neb. 486, 167 N.W. 727 (1918).

Extent of homestead is determined by claimant's interest in land, not by fee simple value of premises. Morrill v. Skinner, 57 Neb. 164, 77 N.W. 375 (1898); Corey v. Plummer, 48 Neb. 481, 67 N.W. 445 (1896); Hoy v. Anderson, 39 Neb. 386, 58 N.W. 125 (1894).

6. Rights of surviving spouse

Homestead right of surviving spouse was exempt from judgment lien based on debt contracted after death of the spouse for necessaries of life. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Under former law, rights of survivor on death of owner were not limited to two thousand dollars in value where there were no debts. Meisner v. Hill, 92 Neb. 435, 138 N.W. 583 (1912); In re Jurgens' Estate, 87 Neb. 571, 127 N.W. 885 (1910).

7. Liability for debts

Judgment at law for double the amount of money embezzled is not excepted from homestead exemption. Canada v. State, 148 Neb. 115, 26 N.W.2d 509 (1947).

Judgment against surety on bond is a debt within meaning of law. Leman v. Chipman, 82 Neb. 392, 117 N.W. 885 (1908).

Under former law, a homestead of less than two thousand dollars in value could not be disposed of at administrator's sale, either for the discharge of encumbrances thereon, or for the payment of debts against the estate of the decedent. Holmes v. Mason, 80 Neb. 448, 114 N.W. 606 (1908).

Land acquired under federal homestead laws are not liable for debts of patentee contracted before issuance of patent. Jackett v. Bower, 62 Neb. 232, 86 N.W. 1075 (1901); Brandhoefer v. Bain, 45 Neb. 781, 64 N.W. 213 (1895).

Exemption does not extend to debts of subsequent owner. Duell v. Potter, 51 Neb. 241, 70 N.W. 932 (1897).

8. Fraudulent alienation

Conveyance of real estate to daughter and held by daughter as homestead should be set aside in its entirety when conveyed by mother to daughter in fraud of creditors. Reifenrath v. Dover, 132 Neb. 801, 273 N.W. 205 (1937).

Under former law, homestead worth less than two thousand dollars, was not the subject of fraudulent alienation. Cowles v. Cowles, 89 Neb. 327, 131 N.W. 738 (1911).

Homestead is not susceptible of fraudulent alienation. Brown v. Campbell, 68 Neb. 103, 93 N.W. 1007 (1903); Plummer, Perry & Co. v. Rohman, 61 Neb. 61, 84 N.W. 600 (1900); Roberts v. Robinson, 49 Neb. 717, 68 N.W. 1035 (1896); Mundt v. Hagedorn, 49 Neb. 409, 68 N.W. 610 (1896).

Right to claim homestead is not affected by fraudulent intent with which it is conveyed. Munson v. Carter, 40 Neb. 417, 58 N.W. 931 (1894).

9. Priority of liens

Where mortgage on homestead is paid with proceeds of a new loan, new mortgage has prior lien to judgment filed when old mortgage was in force. Goble v. Brenneman, 75 Neb. 309, 106 N.W. 440 (1905); France v. Hohnbaum, 73 Neb. 70, 102 N.W. 75 (1905), 104 N.W. 865 (1905).

Judgment lien is superior to subsequent mortgage lien on anything above debtor's homestead interest. Beach v. Reed, 55 Neb. 605, 76 N.W. 22 (1898).

10. Sale on execution

The purpose of the homestead exemption under this section is to protect a debtor and his or her family in a home from forced sale on execution or attachment. Blankenau v. Landess, 261 Neb. 906, 626 N.W.2d 588 (2001).

Sale on ordinary execution of debtor's homestead, actually occupied as such, will not divest him of title. Van Doren v. Wiedeman, 68 Neb. 243, 94 N.W. 124 (1903); Baumann v. Franse, 37 Neb. 807, 56 N.W. 395 (1893).

11. Equitable relief

Filing objections to confirmation of execution sale of homestead is no bar to subsequent action to remove cloud of sheriff's deed. Kaley v. Eselin, 108 Neb. 544, 188 N.W. 254 (1922).

Equitable relief may be granted to remove apparent lien from homestead. Smith v. Neufeld, 57 Neb. 660, 78 N.W. 278 (1899).

Owner may maintain action to remove cloud from title. Best v. Grist, 1 Neb. Unof. 812, 95 N.W. 836 (1901).

12. Waiver and abandonment

Homestead is defined, but held to have been abandoned. Phifer v. Miller, 153 Neb. 748, 45 N.W.2d 907 (1951).

Right to claim homestead interest was not waived because claimant did not claim interest prior to sale by sheriff in mortgage foreclosure proceedings. J. H. Melville Lumber Co. v. Maroney, 145 Neb. 374, 16 N.W.2d 527 (1944).

Where owner of homestead is elected to state office, and removes to capital city with intention of returning, he has reasonable time after expiration of term to return and occupy homestead without being charged with abandonment thereof. Allen v. Holt County, 81 Neb. 198, 115 N.W. 775 (1908).

A debtor who has acquired a homestead does not lose his right to exemption, where he continues to occupy the property as a home, though by death and the removal of family, he has no one living with him. Palmer v. Sawyer, 74 Neb. 108, 103 N.W. 1088 (1905).

Attempt by wife, after husband has absconded, to negotiate a sale of the homestead does not work an abandonment thereof. National Bank of Commerce v. Chamberlain, 72 Neb. 469, 100 N.W. 943 (1904).

A departure from the homestead for purposes of business, pleasure or health does not constitute an abandonment thereof. Blumer v. Albright, 64 Neb. 249, 89 N.W. 809 (1902).

Right of homestead is personal privilege and will be deemed waived unless asserted before sale, where there has been opportunity to assert right. Curtis v. D. M. Osborne & Co., 63 Neb. 837, 89 N.W. 420 (1902); Brownell & Co. v. Stoddard, 42 Neb. 177, 60 N.W. 380 (1894); Gilbert v. Provident L. & T. Co., 1 Neb. Unof. 282, 95 N.W. 488 (1901).

Where premises had been occupied as homestead, burden is on creditor to show removal and intention to abandon. Union Stock Yards Nat. Bank v. Smout, 62 Neb. 227, 87 N.W. 14 (1901).

Homestead, transferred to wife, does not become liable for debts of husband after losing its homestead character. Bank of Bladen v. David, 53 Neb. 608, 74 N.W. 42 (1898).

Two things must occur to show an abandonment of a homestead, namely, an intent to abandon and actual abandonment. Quigley v. McEvony, 41 Neb. 73, 59 N.W. 767 (1894); Mallard v. First Nat. Bank of North Platte, 40 Neb. 784, 59 N.W. 511 (1894); Omaha Brewing Assn. v. Zeller, 4 Neb. Unof. 198, 93 N.W. 762 (1903).

If occupancy as home by debtor and family continues, transfer of title from husband to wife is not abandonment of homestead right. McHugh v. Smiley, 17 Neb. 626, 24 N.W. 277 (1885).

13. Miscellaneous

Where contract for sale of real estate including homestead is not acknowledged by husband and wife, and is not severable as to homestead and nonhomestead, specific performance will not be required. McIntosh v. Borchers, 196 Neb. 109, 241 N.W.2d 534 (1976).

Notice to sheriff signed by both husband and wife that they claim a homestead in the property levied upon is sufficient to require sheriff to take statutory steps for an ascertainment of the homestead. Bliss v. White, 132 Neb. 651, 272 N.W. 769 (1937).

Homestead interest of surviving spouse of titleholder terminates at death. Lewis v. McAdams, 130 Neb. 62, 263 N.W. 480 (1935), vacating on rehearing, 129 Neb. 490, 262 N.W. 7 (1935).

A fine and costs imposed for a criminal offense create a lien on homestead of convict. Mancuso v. State, 123 Neb. 204, 242 N.W. 430 (1932).

Possession of homestead by widow may be tacked to that of husband to raise bar of statute of limitation. Larson v. Anderson, 74 Neb. 361, 104 N.W. 925 (1905).

Release of homestead right is consideration sufficient to support contract between husband and wife. Racek v. First Nat. Bank of North Bend, 62 Neb. 669, 87 N.W. 542 (1901).

As against heirs, mortgage executed before full compliance with law is void. Marley v. Sturkert, 62 Neb. 163, 86 N.W. 1056 (1901).

Right of exemption depends upon situation at time judgment is recovered and not when debt was created. Paxton v. Sutton, 53 Neb. 81, 73 N.W. 221 (1897).

General principles of equity govern claimants of homestead. Walsh v. Walsh, 4 Neb. Unof. 683, 95 N.W. 1025 (1903).

Provisions of this chapter restraining alienation of homestead are not repugnant to treaty with Norway and inoperative. Todok v. Union State Bank, 281 U.S. 449 (1930), reversing Engen v. Union State Bank of Harvard, 118 Neb. 105, 223 N.W. 664 (1929).

Definition of homestead under this section is not applicable to allotments made to Indians under federal laws. United States v. Thurston County, 54 F.Supp. 201 (D. Neb. 1944).



40-102 Homestead; selection of property.

(1) If the claimant is married, the homestead may be selected from the separate property of the claimant or, with the consent of the claimant's spouse, from the separate property of the claimant's spouse.

(2) If the claimant is not married, the homestead may be selected from any of his or her property.

1. Selection

2. Property available

1. Selection

Homestead may be selected from property held as tenants in common. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Homestead may be selected from property held in joint ownership by husband and wife. Edgerton v. Hamilton County, 150 Neb. 821, 36 N.W.2d 258 (1949).

Formal declaration of selection of land as homestead is not necessary. Meyer v. Platt, 137 Neb. 714, 291 N.W. 86 (1940).

Homestead selected from property of wife must be with her consent, but consent may be presumed from occupancy of property as a family home. In re Estate of Nielsen, 135 Neb. 110, 280 N.W. 246 (1938).

Pleading was sufficient to set forth selection of homestead from wife's separate property. Williams v. Williams, 106 Neb. 584, 184 N.W. 114 (1921).

2. Property available

While a homestead cannot be claimed in two separate properties at the same time, a homestead claimant who is about to lose his homestead as the result of foreclosure proceeding may abandon it and establish a new homestead in other property. Hawley v. Arnold, 137 Neb. 238, 288 N.W. 823 (1939).

Where wife owned undivided one-half interest in property occupied as homestead, and did not consent to selection of homestead from her interest therein, judgment against husband did not become a lien, where mortgage encumbrance and homestead exemption exceeded the value of husband's one-half interest. Connor v. McDonald, 120 Neb. 503, 233 N.W. 894 (1931).

Homestead right in wife's separate property is dependent upon her consent thereto. Zeng v. Jacobs, 101 Neb. 645, 164 N.W. 656 (1917); Klamp v. Klamp, 58 Neb. 748, 79 N.W. 735 (1899).

Widow living alone cannot acquire homestead that will descend to her heirs as against creditors. Brusha v. Phipps, 86 Neb. 822, 126 N.W. 856 (1910).

Where husband deserts his family, wife is entitled to his homestead exemption. First Nat. Bank of Tekamah v. McClanahan, 83 Neb. 706, 120 N.W. 185 (1909).



40-103 Homestead; exemption; when inoperative.

The homestead is subject to execution or forced sale in satisfaction of judgments obtained (1) on debts secured by mechanics', laborers', or vendors' liens upon the premises and (2) on debts secured by mortgages or trust deeds upon the premises executed and acknowledged by both husband and wife, or an unmarried claimant.

1. Lien

2. Exceptions

3. Constitutionality

1. Lien

Lack of statutory acknowledgment to an improvement mortgage on homestead does not preclude enforcement of mortgage. Miles Homes, Inc. v. Muhs, 184 Neb. 617, 169 N.W.2d 691 (1969).

Homestead is subject to debts specified in this section. Schroeder v. Ely, 161 Neb. 262, 73 N.W.2d 172 (1955).

Fine and costs imposed for criminal offense create lien on homestead of convict and homestead is subject to sale under execution issued on such judgment for fine and cost. Mancuso v. State, 123 Neb. 204, 242 N.W. 430 (1932).

Married man informing lender that he intended to use borrowed money to pay for homestead is not sufficient to entitle lender to lien. Engaard v. Schmidt, 103 Neb. 369, 171 N.W. 905 (1919).

Purchase money mortgage is valid as against homestead claim. Peterson v. Fisher, 85 Neb. 745, 124 N.W. 145 (1910).

Judgment for alimony is lien on homestead, title whereof is in husband. Best v. Zutavern, 53 Neb. 604, 74 N.W. 64 (1898).

Homestead is subject to sale on mechanics' lien. Phelps & Bigelow Windmill Co. v. Shay, 32 Neb. 19, 48 N.W. 896 (1891).

2. Exceptions

A vendor's lien is one of the exceptions to homestead statute. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).

Exceptions are set forth which permit sale of homestead. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Exceptions referred to in section 40-117 are mechanics', laborers', and vendors' liens, and mortgages duly executed. Judson v. Creighton, 88 Neb. 37, 128 N.W. 651 (1910).

Provisions of civil code relating to exemptions have no application to property exempt as a homestead. Fox v. McClay, 48 Neb. 820, 67 N.W. 888 (1896).

As in the case of a mortgage, there is no homestead exemption for debts secured by a trust deed, foreclosed in the same manner as a mortgage, and executed and acknowledged by both husband and wife. Travelers Ins. Co. v. Nelson, 4 Neb. App. 551, 546 N.W.2d 333 (1996).

3. Constitutionality

This section neither contravenes 11 U.S.C. sec. 522(f)(1) nor violates Neb. Const., art. I, sec. 3, or art. III, sec. 18. Federal Land Bank of Omaha v. Blankemeyer, 228 Neb. 249, 422 N.W.2d 81 (1988).



40-104 Homestead; how conveyed or encumbered; assertion of claim of invalidity of conveyance.

Except as otherwise provided in this section, the homestead of a married person cannot be conveyed or encumbered unless the instrument by which it is conveyed or encumbered is executed and acknowledged by both spouses. The interest of either or both spouses may be conveyed or encumbered by a conservator acting in accordance with the provisions of the Nebraska Probate Code and may also be conveyed or encumbered by an attorney in fact appointed by and acting on behalf of either spouse under any power of attorney which grants the power to sell and convey real property. Any claim of invalidity of a deed of conveyance of homestead property because of failure to comply with the provisions of this section must be asserted within the time provided in sections 76-288 to 76-298.

A purchase agreement or contract for sale of homestead property signed by both spouses does not require acknowledgment to be enforceable.

1. Signature to instrument

2. Acknowledgment

3. Conveyance or encumbrance

4. Oral contract to convey

5. Ratification and estoppel

6. Miscellaneous

1. Signature to instrument

Any interest defendant might have had under the homestead law became merged in her new title as surviving joint tenant, and this section was not applicable to the option to sell. David v. Tucker, 196 Neb. 575, 244 N.W.2d 197 (1976).

Deed to convey homestead is void if not executed by both husband and wife. Krueger v. Callies, 190 Neb. 376, 208 N.W.2d 685 (1973).

Where the wife of an insane husband did not join with the guardian, who had been duly authorized by the court, in the execution of a mortgage upon the homestead property, such mortgage was not enforceable as a lien against the homestead. Evans v. First Nat. Bank, 138 Neb. 727, 295 N.W. 381 (1940).

Execution of joint will by husband and wife does not operate as a conveyance of homestead. Abboud v. Boock, 137 Neb. 652, 290 N.W. 713 (1940).

Mortgage on homestead to which signature of wife is forged is void, although executed and acknowledged by husband. Bacon v. Western Securities Co., 125 Neb. 812, 252 N.W. 317 (1934).

Contract for sale of homestead not signed by vendor's wife is unenforceable. Storrs v. Bollinger, 111 Neb. 307, 196 N.W. 512 (1923).

Homestead may be conveyed by surviving spouse. Hill v. Naylor, 99 Neb. 791, 157 N.W. 922 (1916).

Consort need not sign purchase money mortgage on homestead. Jackson v. Phillips, 57 Neb. 189, 77 N.W. 683 (1898); Prout v. Burke, 51 Neb. 24, 70 N.W. 512 (1897); Irwin v. Gay, 3 Neb. Unof. 153, 91 N.W. 197 (1902).

Deed from husband to wife need not be signed by wife. Furrow v. Athey, 21 Neb. 671, 33 N.W. 208 (1887).

2. Acknowledgment

A contract to convey the homestead of a married person is absolutely void and unenforceable unless validly executed and acknowledged by both husband and wife. Christensen v. Arant, 218 Neb. 625, 358 N.W.2d 200 (1984).

Where a contract for the sale of real estate includes both homestead and nonhomestead property, but is not duly executed and acknowledged, specific performance may be obtained of the nonhomestead land only if the contract is clearly severable as to the homestead and nonhomestead property. Struempler v. Peterson, 203 Neb. 173, 277 N.W.2d 691 (1979).

Where contract for sale of real estate including homestead is not acknowledged by husband and wife, and is not severable as to homestead and nonhomestead, specific performance will not be required. McIntosh v. Borchers, 196 Neb. 109, 241 N.W.2d 534 (1976).

An option to purchase land constituting a homestead, or covering nonseverable homestead and other land, is void when not executed and acknowledged by both husband and wife. Struempler v. Peterson, 190 Neb. 133, 206 N.W.2d 629 (1973).

Lack of statutory acknowledgment to an improvement mortgage on homestead does not preclude enforcement of mortgage. Miles Homes, Inc. v. Muhs, 184 Neb. 617, 169 N.W.2d 691 (1969).

Requirement that wife join in execution and acknowledgment of conveyance applies to easement across homestead property. Martin v. Norris Public Power Dist., 175 Neb. 815, 124 N.W.2d 221 (1963).

A contract to sell land constituting the homestead is void where wife does not appear before notary and acknowledge the execution thereof. Trowbridge v. Bisson, 153 Neb. 389, 44 N.W.2d 810 (1950).

Instrument, purporting to encumber homestead and falsely certifying that wife acknowledged same, was void. Storz v. Clarke, 117 Neb. 488, 221 N.W. 101 (1928).

Mortgage on homestead, acknowledged before stockholder of bank beneficially interested, was void. Anderson v. Cusack, 115 Neb. 643, 214 N.W. 73 (1927).

Alteration of mortgage covering homestead property by raising the amount at request of husband alone rendered mortgage void, since mortgage as altered was not acknowledged by wife. David City Building & Loan Assn. v. Fast, 114 Neb. 621, 208 N.W. 964 (1926).

Officer and stockholder of mortgagee corporation was disqualified to take acknowledgment of mortgage on homestead. Trevett, Mattis & Baker Co. v. Reagor, 112 Neb. 470, 200 N.W. 449 (1924).

A contract for the sale of homestead property signed by both husband and wife, though not acknowledged, when made at the same time with a warranty deed to the property, which deed is executed and duly acknowledged by both, and which is delivered in escrow, is a valid contract. Farmers Investment Co. v. O'Brien, 109 Neb. 19, 189 N.W. 291 (1922).

Contract signed by husband and wife, but wife's acknowledgment certified without inquiry as to whether it was her voluntary act, coercion being indicated, is void. Ambler v. Jones, 102 Neb. 40, 165 N.W. 886 (1917).

Contract to convey signed by husband and wife, but not acknowledged, is void. Anderson v. Schertz, 94 Neb. 390, 143 N.W. 238 (1913).

Conveyance of homestead is void if not signed and acknowledged by both husband and wife. Kimmerly v. McMichael, 83 Neb. 789, 120 N.W. 487 (1909); Thompson v. Foken, 81 Neb. 261, 115 N.W. 770 (1908); Weatherington v. Smith, 77 Neb. 369, 112 N.W. 566 (1906); Interstate S. & L. Assn. v. Strine, 58 Neb. 133, 78 N.W. 377 (1899); Havemeyer v. Dahn, 48 Neb. 536, 67 N.W. 489 (1896); Horbach v. Tyrrell, 48 Neb. 514, 67 N.W. 485 (1896); Hedbloom v. Pierson, 2 Neb. Unof. 799, 90 N.W. 218 (1902).

Contract for sale of homestead, not acknowledged by vendors, applies to whole tract, regardless of value, and cannot be enforced. Lichty v. Beale, 75 Neb. 770, 106 N.W. 1018 (1906); Solt v. Anderson, 63 Neb. 734, 89 N.W. 306 (1902); Clarke v. Koenig, 36 Neb. 572, 54 N.W. 842 (1893).

Fact of acknowledgment should appear from certificate of officer. Solt v. Anderson, 71 Neb. 826, 99 N.W. 678 (1904).

A party who has a direct pecuniary interest in the transaction is disqualified to take an acknowledgment. Watkins v. Youll, 70 Neb. 81, 96 N.W. 1042 (1903); Wilson v. Griess, 64 Neb. 792, 90 N.W. 866 (1902).

Nonperformance of such contract not acknowledged will not afford a cause of action for damages. Meek v. Lange, 65 Neb. 783, 91 N.W. 695 (1902).

The acknowledgment of a wife to a deed conveying the homestead is essential to its validity. Blumer v. Albright, 64 Neb. 249, 89 N.W. 809 (1902).

The certificate of acknowledgment of an officer having authority to take acknowledgments cannot be impeached by showing that the officer irregularly performed his duty. Council Bluffs Savings Bank v. Smith, 59 Neb. 90, 80 N.W. 270 (1899); Phillips v. Bishop, 35 Neb. 487, 53 N.W. 375 (1892).

Instrument purporting to convey homestead may be invalid for want of mental capacity of one of parties to make acknowledgment. Dewey v. Allgire, 37 Neb. 6, 55 N.W. 276 (1893).

Conveyance of homestead from one spouse to other does not require that both execute and acknowledge instrument. Troyer v. Mundy, 60 F.2d 818 (8th Cir. 1932).

Presumption arising from notary's certificate, that acknowledgment of husband and wife to mortgage on homestead was taken as certified, was not overcome by evidence. Hamling v. Aetna Life Insurance Co., 34 F.2d 112 (8th Cir. 1929).

3. Conveyance or encumbrance

Purchase agreement for sale of real property was not void as unacknowledged encumbrance of homestead. Overman v. Brown, 220 Neb. 788, 372 N.W.2d 102 (1985).

Even though mortgage was not properly acknowledged, it was valid as to land other than the homestead. Mazanec v. Lincoln Bonding & Ins. Co., 169 Neb. 629, 100 N.W.2d 881 (1960).

Lease for right-of-way across homestead for road is void unless executed and acknowledged by both husband and wife. Eng v. Olsen, 99 Neb. 183, 155 N.W. 796 (1915).

Lease of homestead for five years is conveyance and void unless executed and acknowledged by both husband and wife. Kloke v. Wolff, 78 Neb. 504, 111 N.W. 134 (1907).

Power of attorney to convey homestead, signed by husband alone, is void. Norbury v. Harper, 70 Neb. 389, 97 N.W. 438 (1903).

Where a mortgage on the homestead is paid and husband takes assignment of security, a reassignment of the security for a new debt constitutes an encumbrance and is not enforceable. Downing v. Hartshorn, 69 Neb. 364, 95 N.W. 801 (1903).

Contract of purchase of premises occupied as homestead cannot be assigned, unless signed and acknowledged by husband and wife. Rawles v. Reichenbach, 65 Neb. 29, 90 N.W. 943 (1902).

An amendment to restrictive covenants on land is not an encumbrance on the homestead within the meaning of this section. Countryside Developers, Inc. v. Peterson, 9 Neb. App. 798, 620 N.W.2d 124 (2000).

4. Oral contract to convey

That premises were parents' homestead does not make void an oral contract to give them to son for care during parents' lifetime. Denesia v. Denesia, 116 Neb. 789, 219 N.W. 142 (1928), overruling Teske v. Dittberner, 70 Neb. 544, 98 N.W. 57 (1903).

Oral contract to leave all of property at death to another in consideration of services rendered during lifetime of promisor is not void as to homestead property. Moline v. Carlson, 92 Neb. 419, 138 N.W. 721 (1912).

5. Ratification and estoppel

Where deed is executed and acknowledged by both husband and wife covering homestead property, conveyance is valid even though contract for exchange for other property is not signed by wife. Johnson v. Kelley, 112 Neb. 60, 198 N.W. 567 (1924).

Where wife voluntarily joins in conveyance of homestead, she is thereafter estopped to assert any right or title therein. Laughlin v. Gardiner, 104 Neb. 237, 176 N.W. 727 (1920).

Estoppel cannot supply statutory requirements. Davis v. Thomas, 66 Neb. 26, 92 N.W. 187 (1902); France v. Bell, 52 Neb. 57, 71 N.W. 984 (1897).

6. Miscellaneous

This section applies to contracts for sale as well as to conveyances or encumbrances. The classification made in this section, that is, the line drawn between married and nonmarried property owners, is one rationally related to a legitimate governmental end. Landon v. Pettijohn, 231 Neb. 837, 438 N.W.2d 757 (1989).

Any interest defendant might have had under the homestead law became merged in her new title as surviving joint tenant, and this section was not applicable to the option to sell. David v. Tucker, 196 Neb. 575, 244 N.W.2d 197 (1976).

Issue of homestead was not raised in trial court and hence could not be raised on appeal. Meyer v. Meyer, 180 Neb. 379, 142 N.W.2d 922 (1966).

Where husband was a minor and rescinded contract, mortgage on homestead property was void. Smith v. Wade, 169 Neb. 710, 100 N.W.2d 770 (1960).

Married man cannot by his own act or neglect deprive wife of homestead right. Sanne v. Sanne, 167 Neb. 683, 94 N.W.2d 367 (1959).

Homestead may be waived by abandonment, even though conveyance thereof was not acknowledged by both husband and wife. Phifer v. Miller, 153 Neb. 748, 45 N.W.2d 907 (1951).

A homestead, once established, is presumed to continue as such. The burden of proving waiver, loss, or abandonment rests on the party asserting same. Karls v. Nichols, 148 Neb. 712, 28 N.W.2d 595 (1947).

Nonresident alien wife is not required to join in conveyance of property resided on by husband alone. Engen v. Union State Bank of Harvard, 121 Neb. 257, 236 N.W. 741 (1931).

Married woman, joining husband in note and mortgage for his preexisting debt, under agreement that sole purpose was to bind her dower and homestead rights, is not personally liable on note. People's State Bank v. Smith, 120 Neb. 29, 231 N.W. 141 (1930).

Under former law, mortgage on homestead property to the extent of two thousand dollars was valid as against claim of preference under federal bankruptcy act. Herring v. Whitford, 119 Neb. 733, 232 N.W. 581 (1930); 119 Neb. 725, 230 N.W. 665 (1930).

Wife's homestead right, in husband's land occupied by family, is real estate. Mead v. Polly, 119 Neb. 206, 228 N.W. 369 (1929).

Wife cannot withdraw from homestead selected from her separate property and sue husband in ejectment. Williams v. Williams, 106 Neb. 584, 184 N.W. 114 (1921).

Fact that husband and wife are not living together, or insanity of one, does not affect rule. In re Estate of Robertson, Holyoke v. Bishop, 86 Neb. 490, 125 N.W. 1093 (1910); France v. Bell, 52 Neb. 57, 71 N.W. 984 (1897); Whitlock v. Gosson, 35 Neb. 829, 53 N.W. 980 (1892).

Mortgage upon homestead executed by both husband and wife is valid, notwithstanding it was delivered by wife without compliance with instructions given by husband where mortgagee was not aware of conditions. McLanahan v. Chamberlain, 85 Neb. 850, 124 N.W. 684 (1910).

Homestead rights cannot be divested by acts of husband or wife alone. Miller v. Paustian, 79 Neb. 196, 112 N.W. 342 (1907); Nat. Bank of Commerce of Kansas City, Mo. v. Chamberlain, 72 Neb. 469, 100 N.W. 943 (1904); Van Doren v. Wiedeman, 68 Neb. 243, 94 N.W. 124 (1903); Morrill v. Skinner, 57 Neb. 164, 77 N.W. 375 (1898); Silk v. McDonald, 4 Neb. Unof. 34, 93 N.W. 212 (1903).

One who fraudulently puts in currency a mortgage on homestead without procuring wife to join cannot gain an advantage to himself. Pitman v. Mann, 71 Neb. 257, 98 N.W. 821 (1904).

Statutory provision for conveyance or encumbrance of homestead is exclusive. Buettgenbach v. Gerbig, 2 Neb. Unof. 889, 90 N.W. 654 (1902).

Provision requiring acknowledgment of conveyance by both husband and wife is not repugnant to treaty rights with Norway. Todok v. Union State Bank, 281 U.S. 449 (1930), reversing Engen v. Union State Bank of Harvard, 118 Neb. 105, 223 N.W. 664 (1929).

Occupancy for purposes of a home is an imperative condition of homestead. United States v. Thurston County, 54 F.Supp. 201 (D. Neb. 1944).



40-105 Homestead; selection; procedure.

When an execution for the enforcement of a judgment obtained in a case not within the classes enumerated in section 40-103 is levied upon the lands or tenements of a claimant, the claimant may at any time prior to confirmation of sale apply to the district court in the county in which the homestead is situated for an order to determine whether or not such lands or tenements, or any part thereof, are exempt as a homestead and, if so, the value thereof.

Application for determination of homestead exemption was properly made. Sanne v. Sanne, 167 Neb. 683, 94 N.W.2d 367 (1959); Schroeder v. Ely, 161 Neb. 262, 73 N.W.2d 172 (1955).

Homestead exemption is not a proper subject for consideration upon confirmation of judicial sale. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).

Where husband and wife reside upon homestead and wife dies, homestead character of the land continues, and, although husband may have no children or dependents, he may still claim the benefit of the homestead laws. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

Objection to confirmation of execution sale of homestead is no bar to action to remove cloud of sheriff's deed, or other appropriate remedy. Kaley v. Eselin, 108 Neb. 544, 188 N.W. 254 (1922).

Administrator's sale of homestead is not void, after confirmation, for failure to segregate homestead interest and to order it preserved. Pohlenz v. Panko, 106 Neb. 156, 182 N.W. 972 (1921).

There is no provision for setting off of the homestead except when it is sought to be taken on execution. Sanford v. Anderson, 69 Neb. 249, 95 N.W. 632 (1903).

The homestead character of real estate upon which an attachment has been levied is not a proper question to be heard and determined upon motion to discharge attachment. Quigley v. McEvony, 41 Neb. 73, 59 N.W. 767 (1894).



40-106 Homestead; selection; application; contents.

The application must show (1) the fact that an execution has been levied upon property which is claimed as a homestead, (2) the name of the judgment creditor, (3) the facts which give rise to a homestead exemption, and (4) the value of the homestead.

Procedure for selection of homestead was in conformity with statute. Sanne v. Sanne, 167 Neb. 683, 94 N.W.2d 367 (1959).



40-107 Homestead; selection; application; filing; service.

The application must be filed with the clerk of the district court, and a copy thereof, with notice of the time and place of hearing, be served upon the judgment creditor or his attorney of record and the officer making the levy at least ten days before the hearing. The hearing may be had before or at the hearing on confirmation of sale.

Procedure for selection of homestead was in conformity with statute. Sanne v. Sanne, 167 Neb. 683, 94 N.W.2d 367 (1959).



40-108 Homestead; selection; hearing.

At the hearing the court, upon proof of the service of such application and notice, shall determine whether or not such land is subject to the homestead exemption. If it is not, the court shall dismiss the application. If it is, the court shall further determine: (1) The extent and value of the homestead; and (2) if of greater value than the homestead exemption, whether or not the land claimed as a homestead can be divided without material injury. In the event the land which is determined by the court to be subject to the homestead exemption has already been sold on execution by the sheriff, the sale shall be set aside and the judgment creditor shall be assessed the costs of the sale and of the hearing, unless such land was sold for more than the homestead exemption.

Procedure for selection of homestead was in conformity with statute. Sanne v. Sanne, 167 Neb. 683, 94 N.W.2d 367 (1959).

Hearing and determination of homestead was had under this section. Schroeder v. Ely, 161 Neb. 262, 73 N.W.2d 172 (1955).



40-109 Repealed. Laws 1947, c. 153, § 7.



40-110 Homestead; when set off; selection of other lands.

If from the evidence it appears that the land upon which the execution has been levied can be divided without material injury, the court shall, by an order, set off to the claimant so much of the land, including the residence, not exceeding the quantity prescribed in section 40-101, as will amount in value to the homestead exemption, and the execution may be enforced against the remainder of the land, except that if the residence and the ground on which it is situated, with five acres surrounding the same, amount in value to more than the homestead exemption, other lands may be selected on which no building or residence stands as the homestead for the debtor and his or her family.

If property is not capable of division, exemption should be granted from proceeds of sale. Schroeder v. Ely, 161 Neb. 262, 73 N.W.2d 172 (1955).



40-111 Indivisible homestead; sale; conditions.

If from the evidence it appears that the land upon which the execution has been levied cannot be divided, the court shall, unless a sale has already been held, make an order directing the sale of the land under the execution; but at such sale no bid must be received unless it exceeds the amount of the homestead exemption. Where a sale has already been held, the proceeds of sale to an amount equaling the homestead exemption shall be set off to the judgment debtor as exempt, and the balance distributed as provided by order of the court.

Bid cannot be received unless it exceeds amount of homestead exemption and other existing valid liens. Sanne v. Sanne, 167 Neb. 683, 94 N.W.2d 367 (1959).



40-112 Indivisible homestead; sale; proceeds; disposition.

If the sale is made, the proceeds thereof, to the amount of the homestead exemption, must be paid to the claimant, and the balance applied to the satisfaction of the execution.

Sheriff's deed on execution sale of homestead passes title to purchaser, where homestead interest is extinguished by mortgage thereof. Hess v. Eselin, 110 Neb. 590, 194 N.W. 469 (1923).



40-113 Indivisible homestead; sale; surplus proceeds; protection.

The money paid to the claimant is entitled, for the period of six months thereafter, to the same protection against legal process and the voluntary disposition of the claimant which the law gives to the homestead.

Sheriff's deed on execution sale of homestead passes title to purchaser, where homestead interest is extinguished by mortgage thereof. Hess v. Eselin, 110 Neb. 590, 194 N.W. 469 (1923).



40-114 Repealed. Laws 1947, c. 153, § 7.



40-115 Repealed. Laws 2014, LB 964, § 4.



40-116 Homestead; protection of surplus after execution sale.

If the homestead be conveyed by the claimant, or sold for the satisfaction of any lien mentioned in section 40-103, the proceeds of such sale, beyond the amount necessary to the satisfaction of such lien, and not exceeding the amount of the homestead exemption, shall be entitled, for the period of six months thereafter, to the same protection against legal process and the voluntary disposition of the claimant which the law gives to the homestead. The sale and disposition of one homestead shall not be held to prevent the selection or purchase of another, as provided in sections 40-101 to 40-116.

Protection accorded to the proceeds of the sale of a homestead applies to property received in exchange for the homestead, not exceeding in value the amount of the exemption. Meyer v. Platt, 137 Neb. 714, 291 N.W. 86 (1940).

Under former law, proceeds arising from sale of homestead, not exceeding two thousand dollars, was protected for period of six months, to same extent as homestead. Corey v. Plummer, 48 Neb. 481, 67 N.W. 445 (1896); Prugh v. Portsmouth Savings Bank, 48 Neb. 414, 67 N.W. 309 (1896); Scheel v. Lackner, 4 Neb. Unof. 221, 93 N.W. 741 (1903).



40-117 Repealed. Laws 1974, LB 354, § 316.



40-118 Transferred to section 61-105.






Chapter 41 - HOTELS AND INNS

41-101 Repealed. Laws 1981, LB 487, § 62.



41-102 Repealed. Laws 1981, LB 487, § 62.



41-103 Repealed. Laws 1981, LB 487, § 62.



41-104 Repealed. Laws 1981, LB 487, § 62.



41-104.01 Repealed. Laws 1981, LB 487, § 62.



41-105 Repealed. Laws 1981, LB 487, § 62.



41-106 Repealed. Laws 1981, LB 487, § 62.



41-107 Repealed. Laws 1981, LB 487, § 62.



41-108 Repealed. Laws 1981, LB 487, § 62.



41-109 Repealed. Laws 1981, LB 487, § 62.



41-110 Repealed. Laws 1981, LB 487, § 62.



41-111 Repealed. Laws 1981, LB 487, § 62.



41-112 Repealed. Laws 1981, LB 487, § 62.



41-113 Repealed. Laws 1981, LB 487, § 62.



41-114 Repealed. Laws 1981, LB 487, § 62.



41-115 Repealed. Laws 1981, LB 487, § 62.



41-116 Repealed. Laws 1981, LB 487, § 62.



41-117 Repealed. Laws 1981, LB 487, § 62.



41-118 Repealed. Laws 1981, LB 487, § 62.



41-119 Repealed. Laws 1981, LB 487, § 62.



41-120 Repealed. Laws 1981, LB 487, § 62.



41-121 Repealed. Laws 1981, LB 487, § 62.



41-122 Repealed. Laws 1981, LB 487, § 62.



41-123 Repealed. Laws 1981, LB 487, § 62.



41-123.01 Repealed. Laws 1981, LB 487, § 62.



41-123.02 Repealed. Laws 1981, LB 487, § 62.



41-123.03 Repealed. Laws 1981, LB 487, § 62.



41-123.04 Repealed. Laws 1981, LB 487, § 62.



41-124 Repealed. Laws 1981, LB 487, § 62.



41-125 Repealed. Laws 1981, LB 487, § 62.



41-126 Repealed. Laws 1981, LB 487, § 62.



41-127 Repealed. Laws 1981, LB 487, § 62.



41-127.01 Repealed. Laws 1981, LB 487, § 62.



41-128 Repealed. Laws 1981, LB 487, § 62.



41-129 Repealed. Laws 1981, LB 487, § 62.



41-130 Repealed. Laws 1981, LB 487, § 62.



41-201 Definitions, where found.

For purposes of sections 41-201 to 41-214, unless the context otherwise requires, the definitions found in sections 41-202 to 41-207 shall be used.



41-202 Hotel, defined.

Hotel shall mean every building or other structure kept, used, maintained, advertised, or held out to the public to be a place where sleeping and other accommodations are offered for pay, principally to transient guests, in which ten or more persons are accommodated or five or more rooms are used principally for the accommodation of transient guests, with or without one or more dining rooms or cafes where meals or lunches are served to such guests, together with any buildings in connection therewith.



41-203 Motel, defined.

Motel shall mean a roadside hotel providing both lodging for travelers, whether in individual cabins or not, and garage or parking space for their motor vehicles.



41-204 Rooming house, defined.

Rooming house shall mean every building or other structure kept, used, maintained, advertised, or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests in which five or more rooms are used for the accommodation of such guests, but which does not maintain dining rooms or cafes in connection therewith, and which has not been designated as a hotel or boarding house.



41-205 Boarding house, defined.

Boarding house shall mean every building or other structure kept, used, maintained, advertised, or held out to the public to be a place where sleeping and other accommodations are furnished for pay to transient or permanent guests in which five or more rooms are used for the accommodation of such guests, which maintains a dining room, cafe, or common kitchen for the use of the guests in connection therewith, and in which social or domestic services may be provided at the request of the guest to assist such guest in daily living activities, and which has not been designated as a hotel, restaurant, or cafe.



41-206 Apartment house, defined.

Apartment house shall mean every building or other structure kept, used, maintained, advertised, or held out to the public to be a place where accommodations for living rooms, either furnished or unfurnished, single or in suites for light housekeeping, or both, are furnished for permanent guests, but where no dining room or cafe is maintained in the same building or under the same management, and where five or more tenants occupy such buildings, together with any buildings in connection therewith.



41-207 Guests, defined.

Guests shall mean and include all persons who have registered on a register provided for such purpose by hotels, motels, and rooming houses, whether assigned a room or rooms or not, occupants of apartments, patrons of restaurants, or persons who have signified their intention in writing to become a guest of such hotel, restaurant, apartment house, motel, or rooming house.



41-208 Proprietor's liability for money and valuables; conditions; amount.

No person, firm, or corporation, operating a hotel, restaurant, apartment house, motel, or rooming house, who (1) constantly has in his, her, or their place of business a metal safe or vault in good order and fit for the custody of money, bank notes, jewelry, articles of gold and silver manufacture, precious stones, personal ornaments, railroad mileage checks or tickets, negotiable or other valuable papers, bullion, or other property of small size belonging to the guests of such hotel, restaurant, apartment house, motel, or rooming house, (2) keeps suitable locks or bolts on the doors of the sleeping rooms used by guests and suitable fastenings on the transoms and windows of such rooms, and (3) constantly and conspicuously keeps posted, in the public areas of such place of business and in each sleeping room in the place of business, a copy of this section, printed in distinct type, shall be liable for the loss of or injury to such property suffered by any guest, unless such guest has offered to deliver the property to the keeper of a hotel, restaurant, apartment house, motel, or rooming house, for custody in such metal safe or vault, and the proprietor of such business has omitted or refused to take and deposit the same in such safe or vault for custody and give such guest a receipt therefor. If such property is offered by the guest and deposited by the proprietor in such safe, there shall be no liability on the part of the proprietor for loss or injury to such property absent negligence or dishonesty on the part of the proprietor or his or her agents. The proprietor of such business place shall not be obliged to receive from any one guest, for deposit in such safe or vault, any property, described in this section, exceeding a total value of five hundred dollars and shall not be liable for the value of any such property in excess of five hundred dollars, unless receipted for in writing, in which event recovery of the actual damages sustained may be allowed in an amount not to exceed the actual value of such property. Such keeper of a hotel, restaurant, apartment house, motel, or rooming house may, by special arrangement with the guest, receive for deposit in such safe or vault any property upon such terms as they may agree to in writing and, in such a case, shall be liable for any loss of the above-enumerated articles of a guest, only after such articles have been accepted for deposit, if such loss is caused by theft or negligence on the part of the keeper of such business or any of his or her servants. Whenever any person shall allow his or her trunks, grips, household articles, boxes of merchandise, or samples to remain in any hotel, restaurant, apartment house, motel, or rooming house after leaving such place of business as a guest, such proprietor shall have the right to deposit any baggage or property so received in a storage warehouse, in which event he or she shall take from the proprietor of such warehouse a receipt for the same in the name of the owner thereof, and hold the receipt, for such owner. The proprietor of a hotel, restaurant, apartment house, motel, or rooming house, after he or she has deposited such baggage or property in a storage warehouse, shall not be responsible for the loss thereof if he or she has the storage warehouse receipt for delivery to the owner of such baggage or property upon demand.



41-209 Proprietor's liability for baggage and wearing apparel; amount.

Every person, firm, or corporation maintaining, operating, or conducting a hotel, restaurant, apartment house, motel, or rooming house, where a suitable room or rooms are provided for the reception and keeping of trunks, packages, wearing apparel, and similar articles, who, on the request of a bona fide guest of such place of business, receives for safekeeping any trunk, bag, or articles of wearing apparel, or similar articles shall (1) issue to such guest a receipt or check therefor, (2) be responsible for such property so taken, and (3) be liable for loss, damage, or injury to such property, except that the person, firm, or corporation, operating such hotel, restaurant, apartment house, motel, or rooming house, shall not be required to receive and be responsible for any (a) trunk and its contents to the value of more than two hundred dollars, (b) valise, grip, or sample case and its contents to the value of more than seventy-five dollars, (c) box, bundle, or package and its contents to the value of more than twenty-five dollars, or (d) miscellaneous other effects, including wearing apparel and personal belongings so checked to the value of more than seventy-five dollars, unless he or she shall have consented in writing with such guest to assume a greater responsibility.



41-210 Proprietor's liability; limitation.

The limitations of liability, provided for in sections 41-208 and 41-209, shall apply to all property brought upon the premises of the hotel, restaurant, apartment house, motel, or rooming house for forty-eight hours after the guest has ceased occupying the premises and paid his or her bill therefor, which shall terminate the relation of keeper and guest, except that the keeper or owner may continue to hold such property at the risk of the guest or owner of such property.



41-211 Proprietor's liability; limitation; notice; declaration of value; display copy of law.

For any loss of or damage to any property left by a guest after he or she has departed from any hotel, restaurant, apartment house, motel, or rooming house and ceased to be a guest thereof, the liability of the proprietor thereof, whether or not such loss or damage is occasioned by the negligence of such proprietor or his or her agents or servants, shall be that of a gratuitous bailee and the amount which may be recovered against such proprietor shall not exceed the sum of two hundred fifty dollars unless the guest shall have declared a greater value upon the property in writing and delivered such declaration, while a guest thereof, to the hotel, restaurant, apartment house, motel, or rooming house, in which event recovery of the actual damages sustained may be allowed in an amount not in excess of the value so declared. Forms for making such declaration shall be furnished by the hotel, restaurant, apartment house, motel, or rooming house. A copy thereof, signed by the proprietor or his or her agent, shall be delivered to the guest. A copy of this section printed in not smaller than ten-point type shall be conspicuously posted in the public areas and in each room of each hotel, restaurant, apartment house, motel, or rooming house desiring to obtain the benefit of this section.



41-212 Proprietor's liability for property being transported; limitation; declaration; display copy of law.

For any loss of or damage to any property of a guest while in transport to or from any hotel, restaurant, apartment house, motel, or rooming house, whether or not such loss or damage is occasioned by the negligence of such proprietor or his or her agents or servants, the amount which may be recovered against such proprietor shall not exceed five hundred dollars unless the guest shall have declared a greater value upon the property in writing and delivered such declaration, while a guest thereof, to the hotel, restaurant, apartment house, motel, or rooming house, in which event recovery of the actual damages sustained may be allowed in an amount not in excess of the value so declared. Forms for making such declaration shall be furnished by the hotel, restaurant, apartment house, motel, or rooming house. A copy thereof, signed by the proprietor or his or her agent, shall be delivered to the guest. A copy of this section printed in not smaller than ten-point type shall be conspicuously posted in the public areas and in each room of each hotel, restaurant, apartment house, motel, or rooming house desiring to obtain the benefit of this section.



41-213 Proprietor's liability; negligence of proprietor or agents; limitation; declaration; display copy of law.

For any loss of or damage to any property brought into any hotel, restaurant, apartment house, motel, or rooming house, arising out of the negligence of the proprietor or his or her agents or servants, the proprietor thereof shall not be liable for an amount in excess of one thousand dollars unless such guest shall have declared a greater value upon the property in writing and delivered such declaration, while a guest thereof, to the hotel, restaurant, apartment house, motel, or rooming house, in which event recovery of the actual damages sustained may be allowed but not in excess of the value so declared. Forms for making such declaration shall be furnished by the hotel, restaurant, apartment house, motel, or rooming house. A copy thereof signed by the proprietor or his or her agent shall be delivered to the guest. A copy of this section printed in not smaller than ten-point type shall be conspicuously posted in the public areas and in each room of each hotel, restaurant, apartment house, motel, or rooming house desiring to obtain the benefit of this section.



41-214 Proprietor's liability; notice of loss required; when; display copy of law.

There shall be no liability on the part of the proprietor of any hotel, apartment house, rooming house, restaurant, or motel, for loss of, or damage to, any property of guests of such place of business unless within seven days from the time of discovery of any loss or damage, such loss or damage is reported in writing to such proprietor. A copy of this section in not smaller than ten-point type shall be conspicuously posted in the public areas and in each room of each hotel, restaurant, apartment house, motel, or rooming house desiring to obtain the benefit of this section.






Chapter 42 - HOUSEHOLDS AND FAMILIES

42-101 Marriage a civil contract.

In law, marriage is considered a civil contract, to which the consent of the parties capable of contracting is essential.

1. Nature of contract

2. Agreement of parties

3. Validity of marriage

4. Common-law marriage

5. Miscellaneous

1. Nature of contract

Although this section denotes marriage as a "civil contract," persons entering into matrimony establish a social status, not a contractual relation. Edmunds v. Edwards, 205 Neb. 255, 287 N.W.2d 420 (1980).

Where consent is obtained by fraud, marriage may be annulled. Zutavern v. Zutavern, 155 Neb. 395, 52 N.W.2d 254 (1952).

Marriage is a civil contract which, if procured by fraud, may be set aside. Hudson v. Hudson, 151 Neb. 210, 36 N.W.2d 851 (1949).

State is always a party. Willits v. Willits, 76 Neb. 228, 107 N.W. 379 (1906).

Consent of state is necessary. Eaton v. Eaton, 66 Neb. 676, 92 N.W. 995 (1902).

Marriage is a social status, and only in a limited sense is the relation contractual. University of Michigan v. McGuckin, 64 Neb. 300, 89 N.W. 778 (1902).

2. Agreement of parties

Consent of parties mentally competent is required. Kutch v. Kutch, 88 Neb. 114, 129 N.W. 169 (1910).

Mental weakness alone does not avoid contract. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904).

3. Validity of marriage

It is not a ground for annulment that license was wrongfully obtained where parties are competent and marriage is fully consummated. Baker v. Baker, 112 Neb. 738, 200 N.W. 1003 (1924).

Marriages valid in Indian tribe under Indian customs, are valid here. Ortley v. Ross, 78 Neb. 339, 110 N.W. 982 (1907).

Marriage is valid where minds of competent parties meet. University of Michigan v. McGuckin, 62 Neb. 489, 87 N.W. 180 (1901).

Where marriage is celebrated in good faith, it is binding though parties had agreed it should not be. Hills v. State, 61 Neb. 589, 85 N.W. 836 (1901).

4. Common-law marriage

Since 1923, common-law marriages cannot be made in this state. Collins v. Hoag & Rollins, 122 Neb. 805, 241 N.W. 766 (1932), reversing 121 Neb. 716, 238 N.W. 351 (1931).

5. Miscellaneous

Agreements to separate are against public policy. Brun v. Brun, 64 Neb. 782, 90 N.W. 860 (1902).



42-102 Minimum age; affliction with venereal disease, disqualification.

At the time of the marriage the male must be of the age of seventeen years or upward, and the female of the age of seventeen years or upward. No person who is afflicted with a venereal disease shall marry in this state.

Marriage of one afflicted with venereal disease is not void but voidable. Christensen v. Christensen, 144 Neb. 763, 14 N.W.2d 613 (1944).

Where party afflicted with venereal disease enters into marriage with full knowledge thereof, such party is barred from seeking annulment. Christensen v. Christensen, 144 Neb. 763, 14 N.W.2d 613 (1944).

If parties are of the age of consent, the marriage is valid, even though license was wrongfully obtained. Baker v. Baker, 112 Neb. 738, 200 N.W. 1003 (1924).

Prior to 1923, marriage was valid even if there was no license. Melcher v. Melcher, 102 Neb. 790, 169 N.W. 720 (1918).

Father of minor who brings suit to annul marriage of son under age is not liable for child support. Caulk v. Caulk, 91 Neb. 638, 136 N.W. 845 (1912).

Marriage of infant under age is voidable, but is valid until annulled by court. Willits v. Willits, 76 Neb. 228, 107 N.W. 379 (1906).



42-103 Marriages; when void.

Marriages are void (1) when either party has a husband or wife living at the time of the marriage, (2) when either party, at the time of marriage, is mentally incompetent to enter into the marriage relation, and (3) when the parties are related to each other as parent and child, grandparent and grandchild, brother and sister of half as well as whole blood, first cousins when of whole blood, uncle and niece, and aunt and nephew. This subdivision extends to children and relatives born out of wedlock as well as those born in wedlock.

1. Void marriage, party has spouse

2. Void marriage, mental illness

3. Void marriage, related parties

4. Miscellaneous

1. Void marriage, party has spouse

A marriage contract between a man and a woman, one of whom is married, is void. Boersen v. Huffman, 189 Neb. 469, 203 N.W.2d 489 (1973); Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951), 23 A.L.R.2d 1431 (1951).

Marriage within six months of divorce is void, but cohabitation after impediment is removed, though removal is unknown, validates. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904); Eaton v. Eaton, 66 Neb. 676, 92 N.W. 995 (1902).

Applicant for widow's social security benefits denied entitlement where evidence revealed purported marriage to deceased consummated during interlocutory period of deceased's former divorce. McGuire v. Califano, 440 F.Supp. 1031 (D. Neb. 1977).

2. Void marriage, mental illness

In action to annul marriage, mental illness of party was not of such nature as to render marriage void. Homan v. Homan, 181 Neb. 259, 147 N.W.2d 630 (1967).

Absolute inability to contract, insanity or idiocy, but not mental weakness alone, will make marriage void. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904).

3. Void marriage, related parties

Marriage in Iowa of first cousins, residents of Nebraska, is valid here. Staley v. State, 89 Neb. 701, 131 N.W. 1028 (1911).

4. Miscellaneous

Marriages are void under this section only if there existed at the time of marriage such a want of understanding as to render the party incapable of assenting thereto. Edmunds v. Edwards, 205 Neb. 255, 287 N.W.2d 420 (1980).

This section declares what marriages are void. Baker v. Baker, 112 Neb. 738, 200 N.W. 1003 (1924).



42-104 Solemnization; license; application; requirements.

Prior to the solemnization of any marriage in this state, a license for that purpose shall be obtained from a county clerk in the State of Nebraska. Applications for a marriage license made with the county court prior to January 1, 1987, shall be processed and licenses shall be issued by the county court according to the law and procedures in effect on the date each application was made. No marriage hereafter contracted shall be recognized as valid unless such license has been previously obtained and used within one year from the date of issuance and unless such marriage is solemnized by a person authorized by law to solemnize marriages. Each party shall present satisfactory documentary proof of and shall swear or affirm to the application giving: (1) Full name of each applicant and residence; and (2) the place, date, and year of birth of each.

1. Common-law marriage

2. Miscellaneous

1. Common-law marriage

By legislative enactment, common-law marriages in Nebraska are not recognized. Ropken v. Ropken, 169 Neb. 352, 99 N.W.2d 480 (1959); Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951), 23 A.L.R.2d 1431 (1951).

Unless entered into prior to 1923, a common-law marriage entered into in this state is not valid. Bourelle v. Soo-Crete, Inc., 165 Neb. 731, 87 N.W.2d 371 (1958); Ragan v. Ragan, 158 Neb. 51, 62 N.W.2d 121 (1954).

Since 1923, common-law marriages in this state are prohibited. Bowman v. Bowman, 163 Neb. 336, 79 N.W.2d 554 (1956).

Common-law marriage in another state was not established. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).

Common-law marriage was recognized as valid prior to act of 1923. Harrison v. Cargill Commission Co., 126 Neb. 185, 252 N.W. 899 (1924).

Amendment of 1923 whereby common-law marriages were banned was upheld as constitutional. Collins v. Hoag & Rollins, 122 Neb. 805, 241 N.W. 766 (1932), reversing 121 Neb. 716, 238 N.W. 351 (1931).

2. Miscellaneous

The plain language of this section includes only two requirements for a marriage to be valid: the issuance of a marriage license and the subsequent solemnization of the marriage by a person authorized to do so. Vlach v. Vlach, 286 Neb. 141, 835 N.W.2d 72 (2013).

The failure to obtain a license to marry voids a marriage performed without it. Randall v. Randall, 216 Neb. 541, 345 N.W.2d 319 (1984).

Where marriage ceremony is invalid, subsequent cohabitation after removal of impediment will not validate marriage. Binger v. Binger, 158 Neb. 444, 63 N.W.2d 784 (1954).

Under 1923 amendment to this section, a valid marriage can be contracted in this state only when the parties have previously obtained a license to marry, and when the marriage has been solemnized by a person authorized by law to solemnize marriages. Walden v. Walden, 122 Neb. 804, 241 N.W. 766 (1932), reversing 121 Neb. 715, 238 N.W. 356 (1931).

Provisions of this section are limited to marriages solemnized in Nebraska. Allen v. Allen, 121 Neb. 635, 237 N.W. 662 (1931).

Where parties are of the age of consent and otherwise competent, the fact that license is wrongfully obtained is no ground for annulment. Baker v. Baker, 112 Neb. 738, 200 N.W. 1003 (1924).

Prior to 1923, the fact that there was no license, or that it was wrongfully obtained, did not invalidate marriage. Melcher v. Melcher, 102 Neb. 790, 169 N.W. 720 (1918).



42-105 Marriage of minor; conditions upon which a license may be issued.

When either party is a minor, no license shall be granted without the written consent under oath of: (1) Either one of the parents of such minor, if the parents are living together; (2) the parent having the legal custody of such minor, if the parents are living separate and apart from each other; (3) the surviving parent, if one of the parents of such minor is deceased; or (4) the guardian, conservator, or person under whose care and government such minor may be, if both parents of such minor are deceased or if such guardian, conservator, or person has the legal and actual custody of such minor. The county clerk shall be justified in issuing the license, without further proof, upon receiving an affidavit setting forth the facts with reference to the conditions above specified and giving consent to the marriage, signed by the person authorized to give written consent under such circumstances.

Above section relates to the obtaining of license, and does not go to validity of marriage. Baker v. Baker, 112 Neb. 738, 200 N.W. 1003 (1924).



42-106 License issued by county clerk; contents; marriage record; forms.

When an application is made for a license to the county clerk, he or she shall, upon the granting of such license, state in the license the information contained in the application as provided in section 42-104. The license shall, prior to the issuing thereof, be entered of record in the office of the county clerk in a suitable book to be provided for that purpose.

The forms for the application, license, and certificate of marriage shall be provided by the Department of Health and Human Services at actual cost as determined by the department.



42-107 License; issuance prohibited, when.

If the required proof is not given, if it shall appear that either of the parties is legally incompetent to enter into such contract or that there is any impediment in the way, or if either party is a minor and the consent mentioned in section 42-105 shall not be given, the county clerk shall refuse to grant a license.



42-108 Marriage ceremony; who may perform; return; contents.

Every judge, retired judge, clerk magistrate, or retired clerk magistrate, and every preacher of the gospel authorized by the usages of the church to which he or she belongs to solemnize marriages, may perform the marriage ceremony in this state. Every such person performing the marriage ceremony shall make a return of his or her proceedings in the premises, showing the names and residences of at least two witnesses who were present at such marriage. The return shall be made to the county clerk who issued the license within fifteen days after such marriage has been performed. The county clerk shall record the return or cause it to be recorded in the same book where the marriage license is recorded.

While certain named classes of persons and officials are authorized to perform the marriage ceremony, they are not the only persons that have that authority. Collins v. Hoag & Rollins, 122 Neb. 805, 241 N.W. 766 (1932).

Performance of ceremony is not obligatory on clergyman or judges. Douglas County v. Vinsonhaler, 82 Neb. 810, 118 N.W. 1058 (1908).



42-109 Ceremony; requirements.

In the solemnization of marriage no particular form shall be required, except that the parties shall solemnly declare in the presence of the magistrate or minister and the attending witnesses, that they take each other as husband and wife; and in any case there shall be at least two witnesses, besides the minister or magistrate present at the ceremony.

Presence of clergyman or magistrate is not indispensable. Gibson v. Gibson, 24 Neb. 394, 39 N.W. 450 (1888).



42-110 Marriage certificate; provided to parties; form.

Whenever a marriage shall have been solemnized pursuant to the provisions of sections 42-101 to 42-117, the minister or magistrate who solemnized the same shall give to each of the parties, on request, a certificate under his hand, specifying the names, ages and places of residence of the parties married, the names and residences of at least two witnesses who were present at such marriage, and the time and place thereof.



42-111 Repealed. Laws 1951, c. 124, § 2.



42-112 Returns; record.

The county clerk of each county in the state shall record all such returns of such marriages in a book to be kept for that purpose within one month after receiving the returns.



42-113 Violations; penalty.

If any justice, minister, or other person whose duty it is to make and transmit to the county clerk such certificate shall neglect to make and deliver the same; if the county clerk shall neglect to record such certificate; if any person shall undertake to join others in marriage, knowing that he or she is not legally authorized so to do or knowing of any legal impediment to the proposed marriage; if any person authorized to solemnize any marriage shall willfully and knowingly make a false certificate of any marriage to the county clerk; or if the county clerk shall willfully and knowingly make a false record of any certificate of marriage, he or she shall be guilty of a Class I misdemeanor.



42-114 Want of jurisdiction; marriage not void, when.

No marriage solemnized before any person professing to be a minister of the gospel, shall be deemed or adjudged to be void, nor shall the validity thereof be in any way affected on account of any want of jurisdiction or authority in such supposed minister; Provided, the marriage be consummated with a full belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage.

This section authorizes anyone to perform a valid marriage ceremony if he holds himself out to be a minister or justice of the peace, provided the marriage is consummated with a full belief on the part of either of the parties that they have been lawfully joined in marriage. Collins v. Hoag & Rollins, 122 Neb. 805, 241 N.W. 766 (1932).

If person before whom marriage solemnized had no authority to perform same but professed to have and was believed to have by both parties so married, or either of them, marriage is valid. Haggin v. Haggin, 35 Neb. 375, 53 N.W. 209 (1892).



42-115 Marriage according to custom of religious society; certificate; transmission to county clerk.

It shall be lawful for every religious society to join together in marriage such persons as are of the society, according to the rites and customs of the society to which they belong. The clerk or keeper of the minutes, proceedings, or other book of the religious society in which such marriage shall be had, or if there be no such clerk or keeper of the minutes, then the moderator or person presiding in such society, shall make out and transmit to the county clerk of the county a certificate of the marriage, and the same shall be recorded in the same manner as is provided in sections 42-108 to 42-112.

Marriage solemnized under this section is valid. Collins v. Hoag & Rollins, 122 Neb. 805, 241 N.W. 766 (1932).



42-116 Marriage certificate and record as evidence.

The original certificate and record of marriage made by the minister, officer, or person, as prescribed in sections 42-101 to 42-117, and the record thereof, made as prescribed, a copy of such record, duly certified by such officer, or an abstract of marriage as defined in section 71-601.01, shall be received in all courts and places as presumptive evidence of the fact of such marriage.

Proof of marriage may be made by either party. Bailey v. State, 36 Neb. 808, 55 N.W. 241 (1893).

Proof of official character of person performing ceremony is unnecessary; marriage may be proved by eyewitness. Lord v. State, 17 Neb. 526, 23 N.W. 507 (1885).



42-117 Marriage contracted out of state; when valid.

All marriages contracted without this state, which would be valid by the laws of the country in which the same were contracted, shall be valid in all courts and places in this state.

Residents of this state cannot enter into common-law marriage by temporary sojourns in another state. Binger v. Binger, 158 Neb. 444, 63 N.W.2d 784 (1954).

Where law of South Dakota was not pleaded, remarriage in South Dakota within three months after entry of divorce decree in Nebraska was invalid. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951), 23 A.L.R.2d 1431 (1951).

Marriage in Colorado was valid even though no license was obtained. Allen v. Allen, 121 Neb. 635, 237 N.W. 662 (1931).

Even though parties have left this state to evade our laws, a marriage is valid unless expressly declared void. Staley v. State, 89 Neb. 701, 131 N.W. 1028 (1911); State v. Hand, 87 Neb. 189, 126 N.W. 1002 (1910).

If marriage is valid where celebrated, it is valid in this state. Hills v. State, 61 Neb. 589, 85 N.W. 836 (1901); Bailey v. State, 36 Neb. 808, 55 N.W. 241 (1893); Gibson v. Gibson, 24 Neb. 394, 39 N.W. 450 (1888).



42-118 Marriages; when voidable.

In case of a marriage solemnized when either of the parties is under the age of legal consent, if they shall separate during such nonage, and not cohabit together afterwards, or in case the consent of one of the parties was obtained by force or fraud, and there shall have been no subsequently voluntary cohabitation of the parties, the marriage shall be deemed voidable.

Fraud sufficient to vitiate a marriage must go to the essence of the marriage relation. Zutavern v. Zutavern, 155 Neb. 395, 52 N.W.2d 254 (1952).

Marriage may be set aside for fraud. Hudson v. Hudson, 151 Neb. 210, 36 N.W.2d 851 (1949).

In annulment suit, plaintiff must not only show consent obtained by force or fraud but must prove that there was no subsequent voluntary cohabitation of the parties. Kanaly v. Bronson, 97 Neb. 322, 149 N.W. 781 (1914).

Father of minor who brings suit to annul marriage of son under age is not liable for child support. Caulk v. Caulk, 91 Neb. 638, 136 N.W. 845 (1912).

Disparity in age of the contracting parties is not one of the statutory causes for annulment. Kutch v. Kutch, 85 Neb. 702, 124 N.W. 108 (1909).

Where marriage is annulled for nonage of male, it is proper to make order for support of wife and child. Willits v. Willits, 76 Neb. 228, 107 N.W. 379 (1906).



42-119 Repealed. Laws 2004, LB 1207, § 49.



42-120 Repealed. Laws 2004, LB 1207, § 49.



42-121 Repealed. Laws 1998, LB 1073, § 179.



42-121.01 Repealed. Laws 1988, LB 804, § 1.



42-122 Repealed. Laws 1983, LB 497, § 2.



42-123 Repealed. Laws 1983, LB 497, § 2.



42-124 Repealed. Laws 1971, LB 728, § 5.



42-125 Repealed. Laws 1983, LB 497, § 2.



42-126 Repealed. Laws 1983, LB 497, § 2.



42-127 Repealed. Laws 1983, LB 497, § 2.



42-128 Repealed. Laws 1983, LB 497, § 2.



42-201 Wife's separate property; not available for husband or his debts; exception.

The property, real and personal, which any woman in the state may own at the time of her marriage, rents, issues, profits or proceeds thereof and real, personal or mixed property which shall come to her by descent, devise or the gift of any person except her husband or which she shall acquire by purchase or otherwise shall remain her sole and separate property, notwithstanding her marriage, and shall not be subject to disposal by her husband or liable for his debts; Provided, all property of a married woman, except ninety percent of her wages, not exempt by statute from sale on execution or attachment, regardless of when or how said property has been or may hereafter be acquired, shall be liable for the payment of all debts contracted for necessaries furnished the family of said married woman after execution against the husband for such indebtedness has been returned unsatisfied for want of goods and chattels, lands and tenements whereon to levy and make the same.

1. Separate property of wife

2. Liability for debts of husband

3. Liability for necessaries

4. Miscellaneous

1. Separate property of wife

Property conveyed by husband to wife became her separate property and was a valid gift. Graff v. Graff, 179 Neb. 345, 138 N.W.2d 644 (1965).

Legislation providing separate property rights of married woman had bearing on amendment of Homestead Act. Edgerton v. Hamilton County, 150 Neb. 821, 36 N.W.2d 258 (1949).

Where the contract of a married woman does not expressly bind her separate estate for payment of a debt, the question of her intention must be determined as a fact from all evidence and surrounding circumstances. Federal Land Bank of Omaha v. Plumer, 139 Neb. 301, 297 N.W. 541 (1941).

A valid provision in a contract, whereby a married woman expressly and unequivocally binds her separate estate, is conclusive proof of such intention, and cannot be contradicted by parol evidence. Fidelity & Deposit Co. v. Lapidus, 136 Neb. 473, 286 N.W. 386 (1939).

Statutes have removed common-law disability of married woman to contract only in cases where contract has reference to her separate property, trade or business, or was made on the faith or credit thereof, and with intent on her part thereby to bind her separate property. John Fletcher College v. Estate of Pailing, 121 Neb. 847, 238 N.W. 750 (1931).

Estate of husband in deceased wife's property is subject to her debts. Miller v. Hanna, 89 Neb. 224, 131 N.W. 226 (1911).

Mortgage on separate estate without consideration, to secure debt of husband or third person, is void. Conkling v. Levie, 66 Neb. 132, 94 N.W. 987 (1902).

A wife may own personal property the same as married man, and joint possession of both raises no presumption that husband is owner. Booknau v. Clark, 58 Neb. 610, 79 N.W. 159 (1899); Oberfelder v. Kavanaugh, 29 Neb. 427, 45 N.W. 471 (1890).

Wife has absolute control over property owned by her at time of marriage. Broadwater v. Jacoby, 19 Neb. 77, 26 N.W. 629 (1886).

It is no defense that husband alone received consideration for mortgage. Wilson v. Neu, 1 Neb. Unof. 42, 95 N.W. 502 (1901).

Property coming to the wife by gift from the husband is excepted from the wife's separate estate. United States v. Sode, 93 F.Supp. 398 (D. Neb. 1950).

2. Liability for debts of husband

Separate estate of wife is not liable for husband's debts, though in husband's possession and assessed in his name. Taggart v. Fowler, 25 Neb. 152, 40 N.W. 954 (1888).

Property purchased with own savings is not subject to husband's debts. Callahan v. Powers, 24 Neb. 731, 40 N.W. 292 (1888).

Property of wife is not subject to sale for ordinary debts of husband. Leighton v. Stuart, 19 Neb. 546, 26 N.W. 198 (1886).

3. Liability for necessaries

The term family herein includes a husband residing in same household with other members and medical services for him are necessaries for which wife may be liable. Nichol v. Clema, 188 Neb. 74, 195 N.W.2d 233 (1972).

Husband is not bound without his assent to a contract made by his wife relating to a subject other than necessaries of life. Lincoln v. Knudsen, 163 Neb. 390, 79 N.W.2d 716 (1956).

Statute makes property of married woman liable for debts for necessaries but no personal liability is imposed on her where she has no separate estate. Dreamer v. Oberlander, 122 Neb. 335, 240 N.W. 435 (1932).

Property acquired by wife after divorce is not liable for debt contracted by husband for family necessaries prior to divorce. Deitz Lumber Co. v. Anderson, 116 Neb. 205, 216 N.W. 667 (1927).

Property of married woman is not liable for payment of debts contracted for family necessaries until after execution issued against husband for same has been returned unsatisfied. Scott v. House, 93 Neb. 325, 140 N.W. 631 (1913).

Necessaries includes medical expenses of husband. Leake v. Lucas, 65 Neb. 359, 91 N.W. 374 (1902); on rehearing, 65 Neb. 365, 93 N.W. 1019 (1902).

Statute of limitations does not start to run until return of execution against husband is unsatisfied. Noreen v. Hansen, 64 Neb. 858, 90 N.W. 937 (1902).

In action against wife on note given for necessaries, petition must allege execution against husband returned unsatisfied. Fulton v. Ryan, 60 Neb. 9, 82 N.W. 105 (1900).

Wife is surety for necessaries of life, but is not bound until execution is returned unsatisfied. Small v. Sandall, 48 Neb. 318, 67 N.W. 156 (1896); George v. Edney, 36 Neb. 604, 54 N.W. 986 (1893).

Exempt property is not liable for debts for necessaries. Schaller v. Kurtz, 25 Neb. 655, 41 N.W. 642 (1889).

4. Miscellaneous

This section does not limit the county court's jurisdiction to determine the custody of a minor child whose custody is subject to a preexisting district court order where the county court's jurisdiction is invoked by the county attorney acting to protect the child pursuant to section 43-205. Schleuter v. McCuiston, 203 Neb. 101, 277 N.W.2d 667 (1979).

Husband remains primarily liable for expenses of last illness and burial of wife. In re Estate of White, 150 Neb. 167, 33 N.W.2d 470 (1948).

Where wife is joint tenant of property, she may exercise her rights with respect to consenting or objecting to proposed special assessments independent of her husband. Bonner v. City of Imperial, 149 Neb. 721, 32 N.W.2d 267 (1948).

A married woman cannot sue husband for personal injuries or recover against husband's employer for husband's negligence for which husband is liable to employer. Emerson v. Western Seed & Irrigation Co., 116 Neb. 180, 216 N.W. 297 (1927).

Presence of wife raises no presumption that tort committed by husband was committed as her agent, even though with reference to separate estate. Carnahan v. Cummings, 105 Neb. 337, 180 N.W. 558 (1920).

Contract between husband and wife that she receive compensation for services outside of domestic duties, is valid and enforceable as against him or his estate. In re Estate of Cormick, 100 Neb. 669, 160 N.W. 989 (1916).

Equitable rule sustaining gifts by solvent husband or wife is still in force. First Nat. Bank of Wahoo v. Havlik, 51 Neb. 668, 71 N.W. 291 (1897); Studebaker Bros. Mfg. Co. v. Welch, 51 Neb. 228, 70 N.W. 920 (1897); Dayton Spice-Mills Co. v. Sloan, 49 Neb. 622, 68 N.W. 1040 (1896).

Wife may become creditor of husband. Lipscomb v. Lyon, 19 Neb. 511, 27 N.W. 731 (1886).

Common-law rights of husband and wife exist except as modified by statute. Aultman, Taylor & Co. v. Obermeyer, 6 Neb. 260 (1877).

A married woman of age at time of registration of land under Torrens Act who was served with process is bound by the decree. Jones v. York County, 26 F.2d 623 (8th Cir. 1928).



42-202 Married woman; capacity to contract; same as married man.

A married woman may bargain, sell, and convey her real and personal property. Such a woman may enter into any contract in the same manner, to the same extent, and with like effect as a married man. The obligations of her contracts shall be the same as a married man.

1. Power over separate property

2. Liability as surety

3. Contracts prior to 1957 amendment

4. Mortgages

5. Conveyances

6. Pleading coverture prior to 1957 amendment

7. Mechanic's lien

8. Miscellaneous

1. Power over separate property

Rights of wife with respect to property held in joint tenancy are not different from those of her husband. Bonner v. City of Imperial, 149 Neb. 721, 32 N.W.2d 267 (1948).

Legislature has placed a married man and woman on a parity with reference to real and personal property. Focht v. Wakefield, 145 Neb. 568, 17 N.W.2d 627 (1945).

Husband cannot sell wife's property, but she may sell it to same extent as married man. Marsh v. Marsh, 92 Neb. 189, 137 N.W. 1122 (1912).

A married woman has same power over separate property as husband has over his. Kloke v. Martin, 55 Neb. 554, 76 N.W. 168 (1898); Melick v. Varney, 41 Neb. 105, 59 N.W. 521 (1894); Farwell v. Cramer, 38 Neb. 61, 56 N.W. 716 (1893).

2. Liability as surety

When a bank has given extension of time upon indebtedness of husband and wife by taking a new note therefor, such extension is sufficient consideration to support wife's contract to bind separate estate. Harbine Bank of Fairbury v. McCune, 131 Neb. 419, 268 N.W. 358 (1936).

Under former law, note by married woman as husband's surety, was binding on her only on showing her intention to bind separate estate. First Nat. Bank of Alexandria, S.D. v. Ernst, 117 Neb. 34, 219 N.W. 798 (1928).

Under former law, wife had power to contract with reference to separate estate only, and it was not presumed that she intended to charge same. Northwall & Co. v. Osgood, 80 Neb. 764, 115 N.W. 308 (1908); Farmers' Bank v. Boyd, 67 Neb. 497, 93 N.W. 676 (1903); Citizens State Bank of Wood River v. Smout, 62 Neb. 223, 86 N.W. 1068 (1901); Westervelt v. Baker, 56 Neb. 63, 76 N.W. 440 (1898); State Nat. Bank v. Smith, 55 Neb. 54, 75 N.W. 51 (1898); First Nat. Bank of Sutton v. Grosshans, 54 Neb. 773, 75 N.W. 51 (1898); Stenger Benevolent Assn. v. Stenger, 54 Neb. 427, 74 N.W. 846 (1898); Grand Island Banking Co. v. Wright, 53 Neb. 574, 74 N.W. 82 (1898).

Separate estate of wife was bound by guaranty on note regardless of disposition of proceeds. Kitchen v. Chapin, 64 Neb. 144, 89 N.W. 632 (1902).

Under former law, wife might be surety, if she intended to bind her separate estate. McKell v. Merchants' Nat. Bank, 62 Neb. 608, 87 N.W. 317 (1901); First Nat. Bank of Chicago v. Stoll, 57 Neb. 758, 78 N.W. 254 (1899).

Wife may be surety on husband's note. Spatz v. Martin, 46 Neb. 917, 65 N.W. 1063 (1896).

Evidence was sufficient to show joint note charged separate estate. Bowen v. Foss, 28 Neb. 373, 44 N.W. 450 (1889).

Under former law, wife was not liable as surety unless she intended to bind separate estate. The State Savings Bank of St. Joseph, Mo. v. Scott, 10 Neb. 83, 4 N.W. 314 (1880).

Creation of debt is prima facie evidence of intent to charge separate estate. Webb v. Hoselton, 4 Neb. 308 (1876).

3. Contracts prior to 1957 amendment

Where the contract of a married woman does not expressly bind her separate estate for payment of a debt, the question of her intention must be determined as a fact from all evidence and surrounding circumstances. Federal Land Bank of Omaha v. Plumer, 139 Neb. 301, 297 N.W. 541 (1941).

A married woman may enter into a business partnership with another as part of her own trade or business, and when she does, she becomes bound as partner and is liable for partnership debts whether contracted by herself or another member of the firm. Plattsmouth State Bank v. John Bauer & Co., 133 Neb. 35, 274 N.W. 204 (1937).

General money judgment on contract executed by married woman during coverture, binding separate estate, is enforceable only against property or proceeds she possessed at time of making of contract. Giltner State Bank v. Talich, 115 Neb. 236, 212 N.W. 536 (1927).

A married woman may contract to pay tuition essential to an educational course for herself in osteopathy, though she has no separate estate. Still College v. Morris, 93 Neb. 328, 140 N.W. 272 (1913).

Contract binding separate estate includes only property then owned, unless otherwise specified. Marsh v. Marsh, 92 Neb. 189, 137 N.W. 1122 (1912).

The contract of a married woman can only be enforced against the separate estate which she possessed at the date of the contract. Parratt v. Hartsuff, 75 Neb. 706, 106 N.W. 966 (1906); McKell v. Merchants' Nat. Bank, 62 Neb. 608, 87 N.W. 317 (1901); Kocher v. Cornell, 59 Neb. 315, 80 N.W. 911 (1899).

A married woman may contract to same extent as formerly in equity. Kocher v. Cornell, 59 Neb. 315, 80 N.W. 911 (1899).

In an action against a married woman on a note executed by her as surety, coverture is a complete defense unless it is shown that she intended to bind separate estate. Smith v. Bond, 56 Neb. 529, 76 N.W. 1062 (1898); Kershaw v. Barrett, 3 Neb. Unof. 36, 90 N.W. 764 (1902).

Married woman has power to contract with reference to separate estate only. Grand Island Banking Co. v. Wright, 53 Neb. 574, 74 N.W. 82 (1898).

A married woman is not liable as maker of note unless she intended to bind separate estate. Barnum v. Young, 10 Neb. 309, 4 N.W. 1054 (1880).

A married woman may contract with husband and sue him on contract. May v. May, 9 Neb. 16, 2 N.W. 221 (1879).

4. Mortgages

A married woman may mortgage her separate estate to indemnify the sureties upon an official bond of her husband. Bode v. Jussen, 93 Neb. 482, 140 N.W. 768 (1913).

Contemporaneous loan to husband is consideration. Holmes v. Hull, 50 Neb. 656, 70 N.W. 241 (1897); Watts v. Gantt, 42 Neb. 869, 61 N.W. 104 (1894); Briggs v. First Nat. Bank of Beatrice, 41 Neb. 17, 59 N.W. 351 (1894); Smith v. Spaulding, 40 Neb. 339, 58 N.W. 952 (1894).

A married woman may mortgage separate estate to secure husband's debt. Nelson v. Bevins, 19 Neb. 715, 28 N.W. 331 (1886); Stevenson v. Craig, 12 Neb. 464, 12 N.W. 1 (1882).

Mortgage to secure money, embezzled by husband to prevent his punishment, was not executed under duress. Mundy v. Whittemore, 15 Neb. 647, 19 N.W. 694 (1884).

Under former law, a consideration must exist for mortgage by married woman of her separate estate to secure husband's debt. Kansas Mfg. Co. v. Gandy, 11 Neb. 448, 9 N.W. 569 (1881).

Under former law, where there was no proof of intention to bind separate estate, deficiency judgment on foreclosure should be refused. Morris v. Linton, 4 Neb. Unof. 550, 95 N.W. 11 (1903); Farmers Bank v. Normand, 3 Neb. Unof. 643, 92 N.W. 723 (1902).

5. Conveyances

Husband may convey directly to wife. Currier v. Teske, 84 Neb. 60, 120 N.W. 1015 (1909); Lavigne v. Tobin, 52 Neb. 686, 72 N.W. 1040 (1897); Furrow v. Athey, 21 Neb. 671, 33 N.W. 208 (1887).

A conveyance by a married woman of her separate property, not her homestead, is valid between the parties, although not acknowledged. Linton v. Cooper, 53 Neb. 400, 73 N.W. 731 (1898).

Contract between husband and wife is valid if it is made voluntarily upon consideration. Greene v. Greene, 42 Neb. 634, 60 N.W. 937 (1894).

A married woman may give power of attorney to husband, authorizing him to convey her separate estate. Benschoter v. Atkins, 25 Neb. 645, 41 N.W. 639 (1889); Benschoter v. Lalk, 24 Neb. 251, 38 N.W. 746 (1888).

A married woman is liable on covenants of warranty in deed conveying her separate estate, though husband joins. Real v. Hollister, 17 Neb. 661, 24 N.W. 333 (1885).

Deed unacknowledged is void. Roode v. State, 5 Neb. 174 (1876).

6. Pleading coverture prior to 1957 amendment

Plea of coverture must negative conditions under which party might contract. First Nat. Bank of Chicago v. Stoll, 57 Neb. 758, 78 N.W. 254 (1899).

Answer must allege that contract did not concern her separate estate. Gillespie v. Smith, 20 Neb. 455, 30 N.W. 526 (1886).

7. Mechanic's lien

Under former law, where contract was made with husband and not ratified by wife, mechanic's lien on separate estate of wife was invalid. Rust-Owen Lumber Co. v. Holt, 60 Neb. 80, 82 N.W. 112 (1900).

There can be a valid mechanic's lien for improvements on separate estate. Howell v. Hathaway, 28 Neb. 807, 44 N.W. 1136 (1890).

8. Miscellaneous

Wife may make independent contract for services of attorney in divorce suit, but husband is only liable upon court approval of application for allowance of fees. Auld v. Auld, 122 Neb. 576, 240 N.W. 756 (1932).

Legislation was designed to remove disabilities from married woman, so as to place both sexes in equal position before the law. Emerson v. Western Seed & Irrigation Co., 116 Neb. 180, 216 N.W. 297 (1927).

This section has no reference to the right of a married woman to testify. Greene v. Greene, 42 Neb. 634, 60 N.W. 937 (1894).

Under former law, whether contract was made in reference to separate estate was for jury. Godfrey v. Megahan, 38 Neb. 748, 57 N.W. 284 (1894).

Deed by married woman of sixteen is binding. Ward v. Laverty, 19 Neb. 429, 27 N.W. 393 (1886).

Property coming to the wife by gift from the husband is excepted from the wife's separate estate. United States v. Sode, 93 F.Supp. 398 (D. Neb. 1950).



42-203 Married woman; capacity to carry on business; earnings.

Any married woman may carry on trade or business, and perform any labor or services on her sole and separate account; and the earnings of any married woman, from her trade, business, labor or services, shall be her sole and separate property, and may be used and invested by her in her own name.

1. Earnings of wife

2. Carrying on business

3. Miscellaneous

1. Earnings of wife

A married woman may recover for loss of earning capacity. Montgomery v. Miller, 83 Neb. 625, 120 N.W. 197 (1909).

A married woman may recover for loss of future earnings from labor through permanent injury, though not engaged in business now. Bliss v. Beck, 80 Neb. 290, 114 N.W. 162 (1907).

Earnings as seamstress do not belong to husband. Riley v. Lidtke, 49 Neb. 139, 68 N.W. 356 (1896).

The married woman's act does not deprive the husband of his right of action for loss of services of the wife. Omaha & R. V. Ry. v. Chollette, 41 Neb. 578, 59 N.W. 921 (1894).

2. Carrying on business

Under former act, married woman was only partially emancipated from common-law disability to contract. Marmet v. Marmet, 160 Neb. 366, 70 N.W.2d 301 (1955).

A married woman may enter into a business partnership with another as part of her own trade or business, and when she does she becomes bound as partner and is liable for partnership debts whether contracted by herself or another member of the firm. Plattsmouth State Bank v. John Bauer & Co., 133 Neb. 35, 274 N.W. 204 (1937).

The word business is applicable to any particular employment, occupation, or profession, followed as a means of livelihood. Mergenthaler Linotype Co. v. McNamee, 125 Neb. 71, 249 N.W. 92 (1933).

Common-law disability of married woman to make contracts has been removed only in cases where the contract has reference to her separate property, trade or business, or was made with intent to bind her separate estate. Farm Mortgage & Loan Co. v. Beale, 113 Neb. 293, 202 N.W. 877 (1925).

Husband may act as agent in managing business. Harris v. Weir-Shugart Co., 51 Neb. 483, 70 N.W. 1118 (1897).

A married woman may carry on business and contract in own name. Shortel v. Young, 23 Neb. 408, 36 N.W. 572 (1888).

3. Miscellaneous

Wife was not bound by husband's covenant not to acquire competitive business. Adams v. Adams, 156 Neb. 778, 58 N.W.2d 172 (1953).

Where the contract of a married woman does not expressly bind her separate estate for payment of a debt, the question of her intention must be determined as a fact from all evidence and surrounding circumstances. Federal Land Bank of Omaha v. Plumer, 139 Neb. 301, 297 N.W. 541 (1941).

Collective bargaining agreement between railroad and union that married women should not be employed does not violate this section, and is not against public policy. Brisbin v. E. L. Oliver Lodge No. 335, 134 Neb. 517, 279 N.W. 277 (1938).

Statute limiting right of married woman to contract, has no application to note executed in and governed by laws of another state. Farmers State Bank of Hayfield, Minn. v. Butler, 101 Neb. 635, 164 N.W. 562 (1917).

A married woman is eligible to hold office of county treasurer. State ex rel. Jordan v. Quible, 86 Neb. 417, 125 N.W. 619 (1910).



42-204 Married woman; marriage solemnized out of state; property rights.

Any woman who shall have been married out of this state shall, if her husband afterwards becomes a resident of this state, enjoy all the rights as to property which she may have acquired by the laws of any other state, territory or country, or which she may have acquired by virtue of any marriage contract or settlement made out of this state.



42-205 Sections, how construed.

Nothing contained in sections 42-201 to 42-205 shall invalidate any marriage settlement or contract.



42-206 Debts of wife contracted before marriage; husband not liable.

The property of the husband shall not be liable for any debts contracted by the wife before marriage.

Husband, separated from wife and paying temporary alimony, is not liable for necessaries furnished wife. Wise Memorial Hospital Assn. v. Peyton, 99 Neb. 48, 154 N.W. 838 (1915).



42-207 Married woman; not bound by covenant in joint deed.

A married woman shall not be bound by any covenant in a joint deed of herself and husband.

Wife joining with husband in conveyance of his property, in order to release her interest in same, is not liable in damages for breach of covenants of warranty. Pauley v. Knouse, 109 Neb. 716, 192 N.W. 195 (1923).

Wife is not liable on covenants in mortgage which she signed to release dower rights. Pochin v. Conley, 74 Neb. 429, 104 N.W. 878 (1905).

Wife is liable on covenant of warranty on conveyance of separate estate, though husband joins. Real v. Hollister, 17 Neb. 661, 24 N.W. 333 (1885).



42-301 Repealed. Laws 1972, LB 820, § 35.



42-302 Repealed. Laws 1972, LB 820, § 35.



42-302.01 Repealed. Laws 1972, LB 820, § 35.



42-302.02 Repealed. Laws 1972, LB 820, § 35.



42-303 Repealed. Laws 1972, LB 820, § 35.



42-304 Repealed. Laws 1972, LB 820, § 35.



42-305 Repealed. Laws 1972, LB 820, § 35.



42-305.01 Repealed. Laws 1972, LB 820, § 35.



42-305.02 Repealed. Laws 1972, LB 820, § 35.



42-305.03 Repealed. Laws 1972, LB 820, § 35.



42-306 Repealed. Laws 1972, LB 820, § 35.



42-307 Repealed. Laws 1972, LB 820, § 35.



42-308 Repealed. Laws 1972, LB 820, § 35.



42-309 Repealed. Laws 1972, LB 820, § 35.



42-310 Repealed. Laws 1972, LB 820, § 35.



42-311 Repealed. Laws 1972, LB 820, § 35.



42-312 Repealed. Laws 1972, LB 820, § 35.



42-313 Repealed. Laws 1972, LB 820, § 35.



42-314 Repealed. Laws 1972, LB 820, § 35.



42-315 Repealed. Laws 1972, LB 820, § 35.



42-316 Repealed. Laws 1972, LB 820, § 35.



42-317 Repealed. Laws 1972, LB 820, § 35.



42-318 Repealed. Laws 1972, LB 820, § 35.



42-318.01 Repealed. Laws 1972, LB 820, § 35.



42-319 Repealed. Laws 1972, LB 820, § 35.



42-319.01 Repealed. Laws 1972, LB 820, § 35.



42-319.02 Repealed. Laws 1972, LB 820, § 35.



42-320 Repealed. Laws 1972, LB 820, § 35.



42-321 Repealed. Laws 1972, LB 820, § 35.



42-322 Repealed. Laws 1972, LB 820, § 35.



42-323 Repealed. Laws 1972, LB 820, § 35.



42-324 Repealed. Laws 1972, LB 820, § 35.



42-325 Repealed. Laws 1972, LB 820, § 35.



42-326 Repealed. Laws 1972, LB 820, § 35.



42-327 Repealed. Laws 1972, LB 820, § 35.



42-328 Repealed. Laws 1972, LB 820, § 35.



42-329 Repealed. Laws 1972, LB 820, § 35.



42-330 Repealed. Laws 1972, LB 820, § 35.



42-331 Repealed. Laws 1972, LB 820, § 35.



42-332 Repealed. Laws 1972, LB 820, § 35.



42-333 Repealed. Laws 1972, LB 820, § 35.



42-334 Repealed. Laws 1972, LB 820, § 35.



42-335 Repealed. Laws 1972, LB 820, § 35.



42-336 Repealed. Laws 1972, LB 820, § 35.



42-337 Repealed. Laws 1972, LB 820, § 35.



42-338 Repealed. Laws 1972, LB 820, § 35.



42-339 Repealed. Laws 1972, LB 820, § 35.



42-340 Repealed. Laws 1972, LB 820, § 35.



42-341 Decree of another jurisdiction; no force or effect; when.

A divorce from the bonds of matrimony obtained in another jurisdiction shall be of no force or effect in this state, if both parties to the marriage were domiciled in this state at the time the proceeding for the divorce was commenced except as provided in section 30-2353.

Dominican Republic divorce decree involving Nebraska domiciliaries held of no effect and not entitled to comity. Weber v. Weber, 200 Neb. 659, 265 N.W.2d 436 (1978).

This section does not contravene full faith and credit clause of federal Constitution. Zenker v. Zenker, 161 Neb. 200, 72 N.W.2d 809 (1955).

Divorce obtained in foreign state is of no force and effect in this state if both parties were domiciled in this state at the time the proceeding was commenced. Yost v. Yost, 161 Neb. 164, 72 N.W.2d 689 (1955).



42-342 Residence; prima facie evidence.

Proof that a person obtaining a divorce from the bonds of matrimony in another jurisdiction was (1) domiciled in this state within twelve months prior to the commencement of the proceeding therefor, and resumed residence in this state within eighteen months after the date of his departure therefrom, or (2) at all times after his departure from this state, and until his return maintained a place of residence within this state, shall be prima facie evidence that the person was domiciled in this state when the divorce proceeding was commenced.

Rule as to prima facie evidence applied to Florida decree. Yost v. Yost, 161 Neb. 164, 72 N.W.2d 689 (1955).



42-343 Sections, how construed.

Sections 42-341 to 42-344 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.



42-344 Act, how cited.

Sections 42-341 to 42-344 may be cited as the Uniform Divorce Recognition Act.



42-345 Decree of divorce; prior to August 27, 1951; validity.

When any district court in this state shall have entered of record a decree of divorce prior to August 27, 1951, it shall be conclusively presumed that the decree, and all instruments and proceedings in connection therewith, are valid in all respects, notwithstanding some defect or defects as may appear on the face of the record or the absence of any record of such court, unless an action is brought within two years from August 27, 1951, attacking the validity thereof.



42-346 Decree of divorce; validity.

When any district court in this state has entered a decree of divorce after August 27, 1951, and when any county court in this state has entered a decree of divorce on or after October 1, 1997, it shall be conclusively presumed that the decree, and all instruments and proceedings in connection therewith are valid in all respects, notwithstanding some defect or defects as may appear on the face of the record or the absence of any record of such court, unless an action is brought within two years from the entry of such decree of divorce attacking the validity thereof.



42-347 Terms, defined.

For purposes of sections 42-347 to 42-381, unless the context otherwise requires:

(1) Authorized attorney means an attorney (a) employed by the county subject to the approval of the county board, (b) employed by the Department of Health and Human Services, or (c) appointed by the court, who is authorized to investigate and prosecute child and spousal support cases. An authorized attorney shall represent the state as provided in section 43-512.03;

(2) Custody includes both legal custody and physical custody;

(3) Dissolution of marriage means the termination of a marriage by decree of a court of competent jurisdiction upon a finding that the marriage is irretrievably broken. The term dissolution of marriage shall be considered synonymous with divorce, and whenever the term divorce appears in the statutes it means dissolution of marriage pursuant to sections 42-347 to 42-381;

(4) Joint legal custody has the same meaning as in section 43-2922;

(5) Joint physical custody has the same meaning as in section 43-2922;

(6) Legal custody has the same meaning as in section 43-2922;

(7) Legal separation means a decree of a court of competent jurisdiction providing that two persons who have been legally married shall thereafter live separate and apart and providing for any necessary adjustment of property, support, and custody rights between the parties but not dissolving the marriage;

(8) Physical custody has the same meaning as in section 43-2922;

(9) Spousal support, when used in the context of income withholding or any provisions of law which might lead to income withholding, means alimony or maintenance support for a spouse or former spouse when ordered as a part of an order, decree, or judgment which provides for child support and the child and spouse or former spouse are living in the same household;

(10) State Disbursement Unit has the same meaning as in section 43-3341;

(11) Support order has the same meaning as in section 43-1717; and

(12) Title IV-D Division has the same meaning as in section 43-3341.

That the parties must be married in order for the court to legally separate them is implicit in subsection (3) of this section. Bogardi v. Bogardi, 249 Neb. 154, 542 N.W.2d 417 (1996).

Child support orders entered under sections 42-347 to 42-379 must give effect to child support orders entered under section 43-512.04. Robbins v. Robbins, 219 Neb. 151, 361 N.W.2d 519 (1985).

The Nebraska divorce laws are not unconstitutional under the due process or equal protection clauses of the United States and Nebraska Constitutions. Roberts v. Roberts, 200 Neb. 256, 263 N.W.2d 449 (1978).

An unqualified allowance of alimony in gross before July 6, 1972, is not subject to modification. Kasper v. Kasper, 195 Neb. 754, 240 N.W.2d 591 (1976).

Divorce action pending on appeal is tried de novo on the record in the Supreme Court and decided under terms of the newly effective no fault marriage dissolution act. Hassler v. Hassler, 190 Neb. 86, 206 N.W.2d 40 (1973).

Where district court labeled award "spousal support," and parties had no children, it in fact awarded alimony. Mastrocesare v. Mastrocesare, 2 Neb. App. 231, 507 N.W.2d 683 (1993).



42-348 Proceedings; where brought; transfer of proceedings; orders; how treated.

All proceedings under sections 42-347 to 42-381 shall be brought in the district court of the county in which one of the parties resides. Proceedings may be transferred to a separate juvenile court or county court sitting as a juvenile court which has acquired jurisdiction pursuant to section 43-2,113. Certified copies of orders filed with the clerk of the court pursuant to such section shall be treated in the same manner as similar orders issued by the court.

If one of the parties to a dissolution action has had a Nebraska domicile for the duration prescribed by section 42-349, a party may commence a dissolution action under this section in the county where one of the parties lives and is not required to commence the action in the domiciliary county of either party to the dissolution action. Huffman v. Huffman, 232 Neb. 742, 441 N.W.2d 899 (1989).

A district court cannot acquire jurisdiction over dissolution of marriage proceedings unless one of the parties is a resident of the county in which the court is located at the time the original petition is filed. Small v. Small, 229 Neb. 344, 427 N.W.2d 42 (1988).



42-349 Dissolution; action; conditions.

No action for dissolution of marriage may be brought unless at least one of the parties has had actual residence in this state with a bona fide intention of making this state his or her permanent home for at least one year prior to the filing of the complaint, or unless the marriage was solemnized in this state and either party has resided in this state from the time of marriage to filing the complaint. Persons serving in the armed forces of the United States who have been continuously stationed at any military base or installation in this state for one year or, if the marriage was solemnized in this state, have resided in this state from the time of marriage to the filing of the complaint shall for the purposes of sections 42-347 to 42-381 be deemed residents of this state.

The inference that residency in Nebraska has been with the intent to make it one's permanent home is negated where he or she is a nonimmigrant alien residing in Nebraska on a visitor's visa. Rozsnyai v. Svacek, 272 Neb. 567, 723 N.W.2d 329 (2006).

One who proves he or she met the durational residency requirement shall be permitted the inference that such residency was with the intention to make Nebraska a permanent home, absent a showing that the residency was a sham and not bona fide. Rector v. Rector, 224 Neb. 800, 401 N.W.2d 167 (1987).

This section is not unconstitutional. Ashley v. Ashley, 191 Neb. 824, 217 N.W.2d 926 (1974).



42-349.01 Repealed. Laws 2007, LB 554, § 49.



42-350 Legal separation; amendment of pleadings; when.

If a complaint for legal separation is filed before residence requirements for dissolution of marriage have been complied with, either party, upon complying with such requirements, may amend his or her pleadings to request a dissolution of marriage, and notice of such amendment shall be given in the same manner as for an original action under sections 42-347 to 42-381.

After residency requirement has been satisfied, dissolution of marriage may be requested by amendment. Ashley v. Ashley, 191 Neb. 824, 217 N.W.2d 926 (1974).



42-351 County or district court; jurisdiction.

(1) In proceedings under sections 42-347 to 42-381, the court shall have jurisdiction to inquire into such matters, make such investigations, and render such judgments and make such orders, both temporary and final, as are appropriate concerning the status of the marriage, the custody and support of minor children, the support of either party, the settlement of the property rights of the parties, and the award of costs and attorney's fees. The court shall determine jurisdiction for child custody proceedings under the Uniform Child Custody Jurisdiction and Enforcement Act.

(2) When final orders relating to proceedings governed by sections 42-347 to 42-381 are on appeal and such appeal is pending, the court that issued such orders shall retain jurisdiction to provide for such orders regarding support, custody, parenting time, visitation, or other access, orders shown to be necessary to allow the use of property or to prevent the irreparable harm to or loss of property during the pendency of such appeal, or other appropriate orders in aid of the appeal process. Such orders shall not be construed to prejudice any party on appeal.

1. Jurisdiction of court

2. Investigations

3. Custody of children

4. Attorneys' fees

5. Miscellaneous

1. Jurisdiction of court

An order helping a party pay for his or her attorney's work on appeal is an order in aid of the appeal process under subsection (2) of this section. Brozek v. Brozek, 292 Neb. 681, 874 N.W.2d 17 (2016).

The word “support” in subsection (2) of this section includes spousal support, i.e., alimony. Spady v. Spady, 284 Neb. 885, 824 N.W.2d 366 (2012).

Pursuant to subsection (1) of this section, jurisdiction over a child custody proceeding is governed exclusively by the Uniform Child Custody Jurisdiction and Enforcement Act. Carter v. Carter, 276 Neb. 840, 758 N.W.2d 1 (2008).

Full and complete general jurisdiction over the entire marital relationship and all related matters, including child custody and support, is vested in the district court in which a petition for dissolution of a marriage is properly filed. Knerr v. Swigerd, 243 Neb. 591, 500 N.W.2d 839 (1993); Nemec v. Nemec, 219 Neb. 891, 367 N.W.2d 705 (1985); Robbins v. Robbins, 219 Neb. 151, 361 N.W.2d 519 (1985).

Full and complete general jurisdiction over child custody and support is vested in the district court in which a petition for dissolution of a marriage is properly filed. Smith v. Smith, 242 Neb. 812, 497 N.W.2d 44 (1993).

The district court in which a divorce is granted maintains continuing jurisdiction over the marital relationship and all related matters, including child custody and support, unless and until the case is transferred to another court. State ex rel. Storz v. Storz, 235 Neb. 368, 455 N.W.2d 182 (1990).

Where minor children are affected by a divorce proceeding, the district court has complete jurisdiction over the custody, support, and welfare of those children. Farmer v. Farmer, 200 Neb. 308, 263 N.W.2d 664 (1978).

This section does not allow a district court to retain jurisdiction to permanently modify a decree concerning an issue which is pending appeal from a previous order concerning the same issue. Bayliss v. Bayliss, 8 Neb. App. 269, 592 N.W.2d 165 (1999).

Generally, once an appeal has been perfected, the trial court has no jurisdiction to determine any issues regarding the subject matter of the litigation. However, if a supersedeas bond has not been filed, the court retains jurisdiction to enforce the terms of the judgment. Kricsfeld v. Kricsfeld, 8 Neb. App. 1, 588 N.W.2d 210 (1999).

2. Investigations

In a divorce case, ex parte investigative reports are not evidence, and cannot be the basis for any adjudication. Jorgensen v. Jorgensen, 194 Neb. 271, 231 N.W.2d 360 (1975).

Error, if any, in such use as was made of the testimony of an independent investigator and her report which was submitted to the court and filed but not received in evidence, was harmless since the award of custody was amply supported by the record. Kockrow v. Kockrow, 191 Neb. 657, 217 N.W.2d 89 (1974).

Investigation was authorized and petitioner had opportunity to explore and introduce evidence with reference to the report, and even if it was in part inadmissible it is presumed the court did not base its decision thereon. Christensen v. Christensen, 191 Neb. 355, 215 N.W.2d 111 (1974).

3. Custody of children

The best interests and welfare of children is paramount in custody cases and the court may place the children in its custody if continuance thereof so requires. Broadstone v. Broadstone, 190 Neb. 299, 207 N.W.2d 682 (1973).

Under the divorce law it was held that when the court had placed custody of the children in the court, with possession and care in a parent, it could summarily modify the possession of the parent or parents in the best interests of the children. Benson v. Benson, 190 Neb. 87, 206 N.W.2d 51 (1973).

4. Attorneys' fees

A court has no authority under this section to fix the amount of attorney fees which the parties are to pay their respective attorneys. Griffin v. Vandersnick, 210 Neb. 590, 316 N.W.2d 299 (1982).

Adultery of party will not as a matter of law prevent an award of attorney's fees nor affect the payment of costs. Lockard v. Lockard, 193 Neb. 400, 227 N.W.2d 581 (1975).

5. Miscellaneous

A district court has no authority to include a child who is more than 19 years of age in its child support calculations. Henderson v. Henderson, 264 Neb. 916, 653 N.W.2d 226 (2002).

This section does not authorize a district court to modify, sua sponte, a final order from which no appeal has been taken. Martin v. Martin, 261 Neb. 125, 621 N.W.2d 511 (2001).

Under certain circumstances, an order that a part of child support payments be held in escrow while an appeal to the Supreme Court is pending is an abuse of discretion. Phelps v. Phelps, 239 Neb. 618, 477 N.W.2d 552 (1991).

A decree in a divorce case, insofar as minor children are concerned, is never final in the sense that it cannot be changed. Bartlett v. Bartlett, 193 Neb. 76, 225 N.W.2d 413 (1975).



42-352 Proceedings; complaint; filing; service.

A proceeding under sections 42-347 to 42-381 shall be commenced by filing a complaint in the district court. The proceeding may be heard by the county court or the district court as provided in section 25-2740. Summons shall be served upon the other party to the marriage by personal service or in the manner provided in section 25-517.02.

Action to modify alimony obligation must satisfy the requirements of this section. Osborn v. Osborn, 4 Neb. App. 802, 550 N.W.2d 58 (1996).



42-353 Complaint; contents.

The pleadings required by sections 42-347 to 42-381 shall be governed by the rules of pleading in civil actions promulgated under section 25-801.01. The complaint shall include the following:

(1) The name and address of the plaintiff and his or her attorney, except that a plaintiff who is living in an undisclosed location because of safety concerns is only required to disclose the county and state of his or her residence and, in such case, shall provide an alternative address for the mailing of notice;

(2) The name and address, if known, of the defendant;

(3) The date and place of marriage;

(4) The name and year of birth of each child whose custody or welfare may be affected by the proceedings and whether (a) a parenting plan as provided in the Parenting Act has been developed and (b) child custody, parenting time, visitation, or other access or child support is a contested issue;

(5) If the plaintiff is a party to any other pending action for divorce, separation, or dissolution of marriage, a statement as to where such action is pending;

(6) Reference to any existing restraining orders, protection orders, or criminal no-contact orders regarding any party to the proceedings;

(7) A statement of the relief sought by the plaintiff, including adjustment of custody, property, and support rights; and

(8) An allegation that the marriage is irretrievably broken if the complaint is for dissolution of marriage or an allegation that the two persons who have been legally married shall thereafter live separate and apart if the complaint is for a legal separation.

The mere pendency of another action does not necessarily ipso facto require that a demurrer be sustained and the second action dismissed. Miller v. Miller, 213 Neb. 219, 328 N.W.2d 210 (1982).

Where a petition for dissolution of marriage was filed in the maiden name of a woman who had never adopted the surname of her husband and the parties were otherwise entitled to a decree of dissolution it was error for the trial court to refuse to enter the decree in the maiden name of the wife. Simmons v. O'Brien, 201 Neb. 778, 272 N.W.2d 273 (1978).



42-354 Repealed. Laws 2004, LB 1207, § 49.



42-355 Defendant; proper service or appearance.

No marriage shall be dissolved or legal separation decreed unless the defendant has been properly served with process or entered an appearance in the case.



42-356 Hearings.

Hearings shall be held in open court upon the oral testimony of witnesses or upon the depositions of such witnesses taken as in other actions. The court may in its discretion close the hearing and may restrict the availability of the evidence or bill of exceptions.

Notice and hearing required to modify custody of child except where court retained custody in original order. Brandl v. Brandl, 197 Neb. 778, 251 N.W.2d 155 (1977).

This section does not prohibit a trial court from allowing one of the parties, who is imprisoned and not permitted to personally attend, to appear by telephone during a final hearing held in open court upon the oral testimony of witnesses. Conn v. Conn, 13 Neb. App. 472, 695 N.W.2d 674 (2005).

In matters pertaining to dissolution, such as custody, hearings shall be held in open court upon the oral testimony of witnesses or upon the depositions of such witnesses taken as in other actions. Where a modification of custody is concerned, a judicial determination of the best interests of the children must be based on evidence preserved in the record. Burns v. Burns, 2 Neb. App. 795, 514 N.W.2d 848 (1994).



42-357 Temporary and ex parte orders; violation; penalty.

The court may order either party to pay to the clerk of the district court or to the State Disbursement Unit, as provided in section 42-369, a sum of money for the temporary support and maintenance of the other party and minor children if any are affected by the action and to enable such party to prosecute or defend the action. The court may make such order after service of process and claim for temporary allowances is made in the complaint or by motion by the plaintiff or by the defendant in a responsive pleading; but no such order shall be entered before three days after notice of hearing has been served on the other party or notice waived. During the pendency of any proceeding under sections 42-347 to 42-381 after the complaint is filed, upon application of either party and if the accompanying affidavit of the party or his or her agent shows to the court that the party is entitled thereto, the court may issue ex parte orders (1) restraining any person from transferring, encumbering, hypothecating, concealing, or in any way disposing of real or personal property except in the usual course of business or for the necessaries of life, and the party against whom such order is directed shall upon order of the court account for all unusual expenditures made after such order is served upon him or her, (2) enjoining any party from molesting or disturbing the peace of the other party or any minor children affected by the action, and (3) determining the temporary custody of any minor children of the marriage, except that no restraining order enjoining any party from molesting or disturbing the peace of any minor child shall issue unless, at the same time, the court determines that the party requesting such order shall have temporary custody of such minor child. Ex parte orders issued pursuant to subdivisions (1) and (3) of this section shall remain in force for no more than ten days or until a hearing is held thereon, whichever is earlier. After motion, notice to the party, and hearing, the court may order either party excluded from the premises occupied by the other upon a showing that physical or emotional harm would otherwise result. Any restraining order issued excluding either party from the premises occupied by the other shall specifically set forth the location of the premises and shall be served upon the adverse party by the sheriff in the manner prescribed for serving a summons, and a return thereof shall be filed in the court. Any person who knowingly violates such an order after service shall be guilty of a Class II misdemeanor. In the event a restraining order enjoining any party from molesting or disturbing the peace of any minor children is issued, upon application and affidavit setting out the reason therefor, the court shall schedule a hearing within seventy-two hours to determine whether the order regarding the minor children shall remain in force. Section 25-1064 shall not apply to the issuance of ex parte orders pursuant to this section. Any judge of the county court or district court may grant a temporary ex parte order in accordance with this section.

Where husband used moneys out of a joint account after being served with a restraining order, but was not ordered by the court to account for these expenditures which did not appear unusual, his failure to account for his expenditures did not entitle the wife to a return of the money. Blaser v. Blaser, 225 Neb. 104, 402 N.W.2d 875 (1987).

Section 42-1004(1)(d) is more specific than this section on the issue of modification or elimination of temporary spousal support. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).

An accounting is not the sole remedy available for a violation of a hypothecation order entered pursuant to this section. Jessen v. Jessen, 5 Neb. App. 914, 567 N.W.2d 612 (1997).



42-358 Attorney for minor child; appointment; powers; child or spousal support; records; income withholding; contempt proceedings; fees; evidence; appeal.

(1) The court may appoint an attorney to protect the interests of any minor children of the parties. Such attorney shall be empowered to make independent investigations and to cause witnesses to appear and testify on matters pertinent to the welfare of the children. The court shall by order fix the fee, including disbursements, for such attorney, which amount shall be taxed as costs and paid by the parties as ordered. If the court finds that the party responsible is indigent, the court may order the county to pay the costs.

(2) Following entry of any decree, the court having jurisdiction over the minor children of the parties may at any time appoint an attorney, as friend of the court, to initiate contempt proceedings for failure of any party to comply with an order of the court directing such party to pay temporary or permanent child support. The county attorney or authorized attorney may be appointed by the court for the purposes provided in this section, in which case the county attorney or authorized attorney shall represent the state.

(3) The clerk of each district court shall maintain records of support orders. The Title IV-D Division of the Department of Health and Human Services shall maintain support order payment records pursuant to section 43-3342.01 and the clerk of each district court shall maintain records of payments received pursuant to sections 42-369 and 43-3342.01. For support orders in all cases issued before September 6, 1991, and for support orders issued or modified on or after September 6, 1991, in cases in which no party has applied for services under Title IV-D of the federal Social Security Act, as amended, each month the Title IV-D Division shall certify all cases in which the support order payment is delinquent in an amount equal to the support due and payable for a one-month period of time. The Title IV-D Division shall provide the case information in electronic format, and upon request in print format, to the judge presiding over domestic relations cases and to the county attorney or authorized attorney. A rebuttable presumption of contempt shall be established if a prima facie showing is made that the court-ordered child or spousal support is delinquent. In cases in which one of the parties receives services under Title IV-D of the federal Social Security Act, as amended, the Title IV-D Division shall certify all such delinquent support order payments to the county attorney or the authorized attorney.

In each case certified, if income withholding has not been implemented it shall be implemented pursuant to the Income Withholding for Child Support Act. If income withholding is not feasible and no other action is pending for the collection of support payments, the court shall appoint an attorney to commence contempt of court proceedings. If the county attorney or authorized attorney consents, he or she may be appointed for such purpose. The contempt proceeding shall be instituted within ten days following appointment, and the case shall be diligently prosecuted to completion. The court shall by order fix the fee, including disbursements, for such attorney, which amount shall be taxed as costs and paid by the parties as ordered. Any fees allowed for the services of any county attorney or authorized attorney shall be paid to the Department of Health and Human Services when there is an assignment of support to the department pursuant to section 43-512.07 or when an application for child support services is on file with a county attorney or authorized attorney. If the court finds the party responsible is indigent, the court may order the county to pay the costs.

(4) If, at the hearing, the person owing child or spousal support is called for examination as an adverse party and such person refuses to answer upon the ground that his or her testimony may be incriminating, the court may, upon the motion of the county attorney or authorized attorney, require the person to answer and produce the evidence. In such a case the evidence produced shall not be admissible in any criminal case against such person nor shall any evidence obtained because of the knowledge gained by such evidence be so admissible.

(5) The court may order access to all revenue information maintained by the Department of Revenue or other agencies concerning the income of persons liable or who pursuant to this section and sections 42-358.08 and 42-821 may be found liable to pay child or spousal support payments.

(6) Any person aggrieved by a determination of the court may appeal such decision to the Court of Appeals.

1. Appointment of guardian ad litem

2. Evidence admissible

3. Miscellaneous

1. Appointment of guardian ad litem

This section authorizes a court to appoint an attorney or guardian ad litem to protect the interests of minor children and allows the attorney or guardian ad litem to recover his or her fees. Mitchell v. French, 267 Neb. 656, 676 N.W.2d 361 (2004).

An attorney appointed under this section is an advocate for the minor child and is not a guardian ad litem. An attorney appointed under this section shall act as attorney for the minor child, but shall not testify in the proceedings. From June 1, 1998, forward, when appointing a guardian ad litem or an attorney to represent the interests of the minor pursuant to this section in forums other than the juvenile court, the appointing court, in the order making the appointment, shall specify whether the person appointed is to act as a guardian ad litem or as an attorney pursuant to this section. One person may not serve in both capacities. Betz v. Betz, 254 Neb. 341, 575 N.W.2d 406 (1998).

Under subsection (1) of this section, the appointment of a guardian ad litem in a marital dissolution proceeding is a matter within the sound discretion of the trial court. Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990).

Appointment of a guardian ad litem is a discretionary matter. Generally, adequate representation by counsel for the respective parties, independent investigative power of the court, and continuing jurisdiction over minors protect the children's interests adequately. Chalupa v. Chalupa, 220 Neb. 704, 371 N.W.2d 706 (1985).

The court has authority to appoint a guardian ad litem to protect the interest of a minor child. Nye v. Nye, 213 Neb. 364, 329 N.W.2d 346 (1983).

When there is adequate representation of both parties to the dissolution, the trial court has made an independent investigation of the children's situation, and the court has continuing jurisdiction over the children, it is not error for the court to deny a request to appoint a guardian ad litem for the children. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

When it appears that minor children in a divorce action may have interests, independent of the parents, in the outcome of the litigation, the district court should ordinarily appoint counsel to represent them. Ford v. Ford, 191 Neb. 548, 216 N.W.2d 176 (1974).

District court may appoint attorney for minor children and limits on its discretion to do so must evolve case by case. Pieck v. Pieck, 190 Neb. 419, 209 N.W.2d 191 (1973).

2. Evidence admissible

Issues of visitation and previous failure to enforce a child support order are not relevant to proceedings under section 42-358, R.R.S.1943, or section 42-364.01, R.R.S.1943. Eliker v. Eliker, 206 Neb. 764, 295 N.W.2d 268 (1980).

In a divorce case, ex parte investigative reports are not evidence, and cannot be the basis for any adjudication. Jorgensen v. Jorgensen, 194 Neb. 271, 231 N.W.2d 360 (1975).

3. Miscellaneous

This section allows for payment of guardian ad litem fees by a county only if a court finds that the party responsible is indigent. Mitchell v. French, 267 Neb. 656, 676 N.W.2d 361 (2004).

This section is applicable to cases that begin as paternity actions in which the only controverted issues are custody and child support. Mitchell v. French, 267 Neb. 656, 676 N.W.2d 361 (2004).

A finding of indigency is a matter within the initial discretion of the trial court, and such a finding will not be set aside on appeal in the absence of an abuse of discretion by the trial court. Mathews v. Mathews, 267 Neb. 604, 676 N.W.2d 42 (2004).

Under subsection (1) of this section, a person is indigent if he or she is unable to pay the guardian ad litem or attorney fees without prejudicing, in a meaningful way, his or her financial ability to provide the necessities of life, such as food, clothing, shelter, medical care, et cetera, for himself or herself or his or her legal dependents. Mathews v. Mathews, 267 Neb. 604, 676 N.W.2d 42 (2004).

A proceeding brought under this section is civil in nature. Eliker v. Eliker, 206 Neb. 764, 295 N.W.2d 268 (1980).

Counsel, appointed for children, participated in trial and appeal, and his fee was taxed to appellant as costs. Hermance v. Hermance, 194 Neb. 720, 235 N.W.2d 231 (1975).

Because subsection (1) of this section designates guardian ad litem fees as "costs," they must be determined by the time of the entry of a final, appealable order. McCaul v. McCaul, 17 Neb. App. 801, 771 N.W.2d 222 (2009).

Under subsection (3) of this section, the clerk of the district court must certify that the court-ordered child support is delinquent in an amount equal to the support due and owing payable for a 1-month period of time and report this amount to the county attorney or authorized attorney. McKibbin v. State, 5 Neb. App. 570, 560 N.W.2d 507 (1997).

The language of subsection (1) of this section requires that the fees and disbursements of an attorney appointed pursuant to subsection (1) "shall" be taxed as costs and paid by the parties as ordered. The county "may" be ordered to pay the amount so taxed as costs, but only upon a finding that the party responsible is indigent. Brackhan v. Brackhan, 3 Neb. App. 143, 524 N.W.2d 74 (1994).



42-358.01 Delinquent support order payments; records.

Records of delinquencies in support order payments shall be kept by the Title IV-D Division of the Department of Health and Human Services or by the clerks of the district courts pursuant to their responsibilities under law.



42-358.02 Delinquent child support payments, spousal support payments, and medical support payments; interest; rate; report; Title IV-D Division; duties.

(1) All delinquent child support payments, spousal support payments, and medical support payments shall draw interest at the rate specified in section 45-103 in effect on the date of the most recent order or decree. Such interest shall be computed as simple interest.

(2) All child support payments, spousal support payments, and medical support payments shall become delinquent the day after they are due and owing, except that no obligor whose support payments are automatically withheld from his or her paycheck shall be regarded or reported as being delinquent or in arrears if (a) any delinquency or arrearage is solely caused by a disparity between the schedule of the obligor's regular pay dates and the scheduled date the support payment is due, (b) the total amount of support payments to be withheld from the paychecks of the obligor and the amount ordered by the support order are the same on an annual basis, and (c) the automatic deductions for support payments are continuous and occurring. Interest shall not accrue until thirty days after such payments are delinquent.

(3) The court shall order the determination of the amount of interest due, and such interest shall be payable in the same manner as the support payments upon which the interest accrues subject to subsection (2) of this section or unless it is waived by agreement of the parties. The Title IV-D Division of the Department of Health and Human Services shall compute interest and identify delinquencies pursuant to this section on the payments received by the State Disbursement Unit pursuant to section 42-369. The Title IV-D Division shall provide the case information in electronic format, and upon request in print format, to the judge presiding over domestic relations cases and to the county attorney or authorized attorney.

(4) Support order payments shall be credited in the following manner:

(a) First, to the payments due for the current month in the following order: Child support payments, then spousal support payments, and lastly medical support payments;

(b) Second, toward any payment arrearage owing, in the following order: Child support payment arrearage, then spousal support payment arrearage, and lastly medical support payment arrearage; and

(c) Third, toward the interest on any payment arrearage, in the following order: Child support payment arrearage interest, then spousal support payment arrearage interest, and lastly medical support payment arrearage interest.

(5) Interest which may have accrued prior to September 6, 1991, shall not be affected or altered by changes to this section which take effect on such date. All delinquent support order payments and all decrees entered prior to such date shall draw interest at the effective rate as prescribed by this section commencing as of such date.

The district court erred, as a matter of law, in failing to account for the effective date of the amended statute as triggering a change in the applicable interest rate. Prior to September 6, 1991, interest on delinquent child support payments accrues at a rate determined by section 45-104.01, and as of September 6, 1991, interest on delinquent child support payments accrues at a rate determined by section 45-103. Welch v. Welch, 246 Neb. 435, 519 N.W.2d 262 (1994).



42-358.03 Permanent child support payments; failure to pay; work release program.

Any person found guilty of contempt of court for failure to pay permanent child support payments and imprisoned therefor shall be committed to a court-supervised work release program. Ninety percent of earnings realized from such program shall be applied to payment of delinquencies in support payments minus appropriate deductions for the cost of work release.



42-358.04 Delinquent permanent child support payments; remarriage; effect.

Remarriage of the person entitled to collect under a permanent child support decree shall not work to cut off delinquent payments due under such decree.



42-358.05 Child or spousal support; performance of decree; court powers.

After a hearing on the issue, the court may order immediate implementation of income withholding pursuant to the Income Withholding for Child Support Act or require the posting of a bond at the time that a temporary or permanent child support or spousal support decree is issued to insure performance of the decree.



42-358.06 Delinquent permanent child or spousal support payments; lien.

A lien upon the property of one who is delinquent in permanent child or spousal support payments may be instituted and enforced according to the terms of section 42-371.



42-358.07 Clerk of the district court; nonperformance of duties; removal from office.

Any clerk of the district court who fails to perform his or her duties under sections 42-358 to 42-358.07 or the Income Withholding for Child Support Act shall be removed from office after conviction for such offense.



42-358.08 Information regarding absent parent; duty to furnish; enforcement.

Notwithstanding any other provision of law regarding the confidentiality of records and when not prohibited by the federal Privacy Act of 1974, Public Law 93-579, as amended, each department and agency of state, county, and city government and each employer or other payor as defined in section 43-1709 shall, upon request, furnish to any court-appointed individuals, the county attorney, any authorized attorney, or the Department of Health and Human Services an absent parent's address, social security number, amount of income, health insurance information, and employer's name and address for the exclusive purpose of establishing and collecting child or spousal support. Information so obtained shall be used for no other purpose. This section may be enforced by filing a court action.



42-358.09 Repealed. Laws 1983, LB 417, § 2.



42-359 Applications for spousal support or alimony; financial statements.

Applications for spousal support or alimony shall be accompanied by a statement of the applicant's financial condition and, to the best of his or her knowledge, a statement of the other party's financial condition. Such other party may file his or her statement, if he or she so desires, and shall do so if ordered by the court. Statements shall be under oath and shall show income from salary or other sources, assets, debts and payments thereon, living expenses, and other relevant information. Required forms for financial statements may be furnished by the court.

The filing of a financial statement as required under this section is waived if the parties proceed without objection to hearing and trial without such filing. Danielson v. Danielson, 204 Neb. 776, 285 N.W.2d 494 (1979).



42-360 Reconciliation; transfer of action; when; counseling; costs.

No decree shall be entered under sections 42-347 to 42-381 unless the court finds that every reasonable effort to effect reconciliation has been made. Proceedings filed pursuant to sections 42-347 to 42-381 shall be subject to transfer to a conciliation court pursuant to section 42-822 or 42-823, in counties where such a court has been established. In counties having no conciliation court, the court hearing proceedings under sections 42-347 to 42-381 may refer the parties to qualified marriage counselors or family service agencies, or other persons or agencies determined by the court to be qualified to provide conciliation services, if the court finds that there appears to be some reasonable possibility of a reconciliation being effected. In no case shall the court order marriage counseling upon the request of only one of the parties to the dissolution or his or her attorney. If both parties agree to attend counseling but do not agree on an assignment of the costs of such counseling, the court, after receiving an application for such costs and upon a showing that the parties cannot agree on an assignment of such costs, shall assign such costs in a temporary or permanent order.

It is only when there exists a reasonable possibility of reconciliation that the statutes require efforts be made to effect it. Condreay v. Condreay, 190 Neb. 513, 209 N.W.2d 357 (1973).



42-361 Marriage irretrievably broken; findings; decree issued without hearing; when.

(1) If both of the parties state under oath or affirmation that the marriage is irretrievably broken, or one of the parties so states and the other does not deny it, the court, after hearing, shall make a finding whether the marriage is irretrievably broken.

(2) If one of the parties has denied under oath or affirmation that the marriage is irretrievably broken, the court shall consider all relevant factors, including the circumstances that gave rise to the filing of the complaint and the prospect of reconciliation, and shall make a finding whether the marriage is irretrievably broken.

(3) Sixty days or more after perfection of service of process, the court may enter a decree of dissolution without a hearing if:

(a) Both parties waive the requirement of the hearing and the court has sufficient basis to make a finding that it has subject matter jurisdiction over the dissolution action and personal jurisdiction over both parties; and

(b) Both parties have certified in writing that the marriage is irretrievably broken, both parties have certified that they have made every reasonable effort to effect reconciliation, all documents required by the court and by statute have been filed, and the parties have entered into a written agreement, signed by both parties under oath, resolving all issues presented by the pleadings in their dissolution action.

It was not an abuse of discretion for the trial court to deny a motion to vacate its order finding the marriage irretrievably broken where the parties had reached a settlement agreement, but one party refused to sign the agreement until she was able to take possession of certain property. Kibler v. Kibler, 287 Neb. 1027, 845 N.W.2d 585 (2014).

Pursuant to subsection (1) of this section, dissolutions of marriage require that a hearing be conducted in open court and that oral testimony of witnesses or depositions of witnesses be received into evidence; relying upon pleadings alone is insufficient. Brunges v. Brunges, 255 Neb. 837, 587 N.W.2d 554 (1998).

A court must be presented with some form of evidence, be it oral testimony or depositions, in order to make a meaningful finding whether a marriage is irretrievably broken. Wilson v. Wilson, 238 Neb. 219, 469 N.W.2d 750 (1991).

In a case where the evidence was undisputed that the parties had not lived together for a long period of time, the trial court was correct in finding that the parties' marriage was irretrievably broken. Witcig v. Witcig, 206 Neb. 307, 292 N.W.2d 788 (1980).

The finding that marriage was irretrievably broken based upon criminal history of defendant and plaintiff's categorical refusal to effect reconciliation was not unreasonable. Condreay v. Condreay, 190 Neb. 513, 209 N.W.2d 357 (1973).



42-361.01 Legal separation; findings.

In a legal separation proceeding:

(1) If both of the parties state under oath or affirmation that they shall thereafter live separate and apart, or one of the parties so states and the other does not deny it, the court, after hearing, shall make a finding whether the legal separation should be granted and if so may enter a decree of legal separation;

(2) If one of the parties has denied under oath or affirmation that they will thereafter live separate and apart, the court shall, after hearing, consider all relevant factors, including the circumstances that gave rise to the filing of the complaint and the prospect of reconciliation, and shall make a finding whether the legal separation should be granted and if so may enter a decree of legal separation; or

(3) Sixty days or more after perfection of service of process, the court may enter a decree of legal separation without a hearing if:

(a) Both parties waive the requirement of the hearing and the court has sufficient basis to make a finding that it has subject matter jurisdiction over the legal separation proceeding and personal jurisdiction over both parties; and

(b) Both parties have certified in writing that they shall thereafter live separate and apart, both parties have certified that they have made every reasonable effort to effect reconciliation, all documents required by the court and by statute have been filed, and the parties have entered into a written agreement, signed by both parties under oath, resolving all issues presented by the pleadings in their legal separation proceeding.



42-362 Spouse mentally ill; guardian ad litem; attorney; appointment; order for support.

When the pleadings or evidence in any action pursuant to sections 42-347 to 42-381 indicate that either spouse is mentally ill, a guardian ad litem or an attorney, or both, shall be appointed to represent the interests of such spouse. Such guardian's fee or attorney's fee, or both, shall be taxed as costs when allowed by the court and shall be paid by the county if the parties are unable to do so. When a marriage is dissolved and the evidence indicates that either spouse is mentally ill, the court may, at the time of dissolving the marriage or at any time thereafter, make such order for the support and maintenance of such mentally ill person as it may deem necessary and proper, having due regard to the property and income of the parties, and the court may require the party ordered to provide support and maintenance to file a bond or otherwise give security for such support. Such an order for support may be entered upon the application of the guardian or guardian ad litem or of any person, county, municipality, or institution charged with the support of such mentally ill person. The order for support may, if necessary, be revised from time to time on like application.

A former wife was not entitled to have her marriage dissolution decree vacated for the trial court's failure to appoint a guardian ad litem for her, as a mentally ill party, where the wife was represented by counsel throughout the dissolution proceedings, the wife did not appeal from decree, the wife did not allege that she could not communicate effectively with her counsel, and the record did not show that her interests were adversely affected by the fact that the guardian ad litem was not appointed. Hartman v. Hartman, 265 Neb. 515, 657 N.W.2d 646 (2003).

Statute contemplates that the guardian ad litem or one charged with support of a mentally ill spouse apply for a support order. Reasonableness is the test governing awards of support and maintenance. Awards are reviewed de novo in Supreme Court and affirmed absent an abuse of discretion. Payments continue until spouse recovers or remarries. Black v. Black, 223 Neb. 203, 388 N.W.2d 815 (1986).

Where the evidence does not clearly and affirmatively establish that a spouse is suffering from a mental illness or that such mental illness affects the spouse's ability to work, it is not an abuse of discretion to deny support and maintenance for a mentally ill spouse. Ginn v. Ginn, 17 Neb. App. 451, 764 N.W.2d 889 (2009).

Although support and maintenance to a mentally ill spouse in some respects parallels alimony, the two are not the same in all respects. The condition which triggers the support and maintenance to be paid under this section is the mental illness; thus, the payment of such support and maintenance should continue so long as, and only so long as, the mental illness continues or the mentally ill individual acquires another spouse. Kearney v. Kearney, 11 Neb. App. 88, 644 N.W.2d 171 (2002).

Reasonableness is the ultimate criterion to be applied in testing whether support and maintenance is to be awarded to a mentally ill spouse under the provisions of this section and, if so, the amount and duration thereof. The support and maintenance to be awarded under this section is a matter initially entrusted to the discretion of the trial judge, which award, on appeal, is reviewed de novo on the record and affirmed in the absence of an abuse of that discretion. Kearney v. Kearney, 11 Neb. App. 88, 644 N.W.2d 171 (2002).

This section empowers the court to order the payment of such support and maintenance to a mentally ill spouse as it may deem necessary and proper, giving due consideration to the property and income of the parties. Kearney v. Kearney, 11 Neb. App. 88, 644 N.W.2d 171 (2002).



42-363 Waiting period.

No suit for divorce shall be heard or tried until sixty days after perfection of service of process, at which time the suit may be heard or tried and a decree may be entered.

The waiting period for obtaining a divorce is a jurisdictional requirement. A divorce decree entered after expiration of the 60-day waiting period but based upon evidence adduced at a hearing held prior to expiration of the waiting period is null and void. Wymore v. Wymore, 239 Neb. 940, 479 N.W.2d 778 (1992).

If no attempt is made to have an appellate court review the decree within six months after it is entered, the decree becomes final. As such, it is res judicata as to the rights of the parties. Neither what the parties thought the judge meant nor what the judge thought he or she meant, after time for appeal has passed, is of any relevance. What the decree, as it became final, means as a matter of law as determined from the four corners of the decree is what is relevant. Neujahr v. Neujahr, 223 Neb. 722, 393 N.W.2d 47 (1986).



42-364 Action involving child support, child custody, parenting time, visitation, or other access; parenting plan; legal custody and physical custody determination; rights of parents; child support; termination of parental rights; court; duties; modificatio

(1)(a) In an action under Chapter 42 involving child support, child custody, parenting time, visitation, or other access, the parties and their counsel, if represented, shall develop a parenting plan as provided in the Parenting Act. If the parties and counsel do not develop a parenting plan, the complaint shall so indicate as provided in section 42-353 and the case shall be referred to mediation or specialized alternative dispute resolution as provided in the Parenting Act. For good cause shown and (i) when both parents agree and such parental agreement is bona fide and not asserted to avoid the purposes of the Parenting Act, or (ii) when mediation or specialized alternative dispute resolution is not possible without undue delay or hardship to either parent, the mediation or specialized alternative dispute resolution requirement may be waived by the court. In such a case where waiver of the mediation or specialized alternative dispute resolution is sought, the court shall hold an evidentiary hearing and the burden of proof for the party or parties seeking waiver is by clear and convincing evidence.

(b) The decree in an action involving the custody of a minor child shall include the determination of legal custody and physical custody based upon the best interests of the child, as defined in the Parenting Act, and child support. Such determinations shall be made by incorporation into the decree of (i) a parenting plan developed by the parties, if approved by the court, or (ii) a parenting plan developed by the court based upon evidence produced after a hearing in open court if no parenting plan is developed by the parties or the plan developed by the parties is not approved by the court. The decree shall conform to the Parenting Act.

(c) The social security number of each parent and the minor child shall be furnished to the clerk of the district court but shall not be disclosed or considered a public record.

(2) In determining legal custody or physical custody, the court shall not give preference to either parent based on the sex of the parent and, except as provided in section 43-2933, no presumption shall exist that either parent is more fit or suitable than the other. Custody shall be determined on the basis of the best interests of the child, as defined in the Parenting Act. Unless parental rights are terminated, both parents shall continue to have the rights stated in section 42-381.

(3) Custody of a minor child may be placed with both parents on a joint legal custody or joint physical custody basis, or both, (a) when both parents agree to such an arrangement in the parenting plan and the court determines that such an arrangement is in the best interests of the child or (b) if the court specifically finds, after a hearing in open court, that joint physical custody or joint legal custody, or both, is in the best interests of the minor child regardless of any parental agreement or consent.

(4) In determining the amount of child support to be paid by a parent, the court shall consider the earning capacity of each parent and the guidelines provided by the Supreme Court pursuant to section 42-364.16 for the establishment of child support obligations. Upon application, hearing, and presentation of evidence of an abusive disregard of the use of child support money or cash medical support paid by one party to the other, the court may require the party receiving such payment to file a verified report with the court, as often as the court requires, stating the manner in which child support money or cash medical support is used. Child support money or cash medical support paid to the party having physical custody of the minor child shall be the property of such party except as provided in section 43-512.07. The clerk of the district court shall maintain a record, separate from all other judgment dockets, of all decrees and orders in which the payment of child support, cash medical support, or spousal support has been ordered, whether ordered by a district court, county court, separate juvenile court, or county court sitting as a juvenile court. Orders for child support or cash medical support in cases in which a party has applied for services under Title IV-D of the federal Social Security Act, as amended, shall be reviewed as provided in sections 43-512.12 to 43-512.18.

(5) Whenever termination of parental rights is placed in issue the court shall transfer jurisdiction to a juvenile court established pursuant to the Nebraska Juvenile Code unless a showing is made that the county court or district court is a more appropriate forum. In making such determination, the court may consider such factors as cost to the parties, undue delay, congestion of dockets, and relative resources available for investigative and supervisory assistance. A determination that the county court or district court is a more appropriate forum shall not be a final order for the purpose of enabling an appeal. If no such transfer is made, the court shall conduct the termination of parental rights proceeding as provided in the Nebraska Juvenile Code.

(6) Modification proceedings relating to support, custody, parenting time, visitation, other access, or removal of children from the jurisdiction of the court shall be commenced by filing a complaint to modify. Modification of a parenting plan is governed by the Parenting Act. Proceedings to modify a parenting plan shall be commenced by filing a complaint to modify. Such actions shall be referred to mediation or specialized alternative dispute resolution as provided in the Parenting Act. For good cause shown and (a) when both parents agree and such parental agreement is bona fide and not asserted to avoid the purposes of the Parenting Act, or (b) when mediation or specialized alternative dispute resolution is not possible without undue delay or hardship to either parent, the mediation or specialized alternative dispute resolution requirement may be waived by the court. In such a case where waiver of the mediation or specialized alternative dispute resolution is sought, the court shall hold an evidentiary hearing and the burden of proof for the party or parties seeking waiver is by clear and convincing evidence. Service of process and other procedure shall comply with the requirements for a dissolution action.

(7) In any proceeding under this section relating to custody of a child of school age, certified copies of school records relating to attendance and academic progress of such child are admissible in evidence.

1. Custody of children

2. Termination of parental rights

3. Child support

4. Change in custody

5. Visitation

6. Special proceeding

7. Miscellaneous

1. Custody of children

A court is required to devise a parenting plan and to consider joint legal and physical custody, but the court is not required to grant equal parenting time to the parents if such is not in the child's best interests. Kamal v. Imroz, 277 Neb. 116, 759 N.W.2d 914 (2009).

A district court abuses its discretion to order joint custody when it fails to specifically find that joint physical custody is in the child's best interests as required by this section. Zahl v. Zahl, 273 Neb. 1043, 736 N.W.2d 365 (2007).

A trial court's authority under subsection (5) of this section to order joint physical custody when the parties have not requested it must be exercised in a manner consistent with due process requirements. Zahl v. Zahl, 273 Neb. 1043, 736 N.W.2d 365 (2007).

The factual inquiry necessary to impose joint physical custody is substantially different from that required for making a sole custody determination. Zahl v. Zahl, 273 Neb. 1043, 736 N.W.2d 365 (2007).

When a trial court determines at a general custody hearing that joint physical custody is, or may be, in a child's best interests, but neither party has requested this custody arrangement, the court must give the parties an opportunity to present evidence on the issue before imposing joint custody. Zahl v. Zahl, 273 Neb. 1043, 736 N.W.2d 365 (2007).

This section mandates that custody of minor children be determined on the basis of their best interests. In determining a child's best interests under this section, courts may consider factors such as general considerations of moral fitness of the child's parents, including the parents' sexual conduct; respective environments offered by each parent; the emotional relationship between child and parents; the age, sex, and health of the child and parents; the effect on the child as the result of continuing or disrupting an existing relationship; the attitude and stability of each parent's character; parental capacity to provide physical care and satisfy educational needs of the child; the child's preferential desire regarding custody if the child is of sufficient age of comprehension regardless of chronological age, and when such child's preference for custody is based on sound reasons; and the general health, welfare, and social behavior of the child. In addition, this section requires courts to consider credible evidence of abuse inflicted on any family or household member as one of the factors in its custody determination. Davidson v. Davidson, 254 Neb. 357, 576 N.W.2d 779 (1998).

In the absence of a contrary statutory provision, in a child custody controversy between a biological or adoptive parent and one who is neither biological nor an adoptive parent of the child involved in the controversy, a fit biological or adoptive parent has a superior right to custody of the child. Stuhr v. Stuhr, 240 Neb. 239, 481 N.W.2d 212 (1992).

When a court retains legal custody of a child pursuant to this section, the question of whether to change physical custody is determined by the best interests of the child without the necessity of showing any change of circumstances otherwise required for a change in legal custody of the child. Grindle v. Grindle, 237 Neb. 302, 465 N.W.2d 749 (1991).

An inquiry regarding "the best interests of the children" includes, but is not limited to, a consideration of the relationship of the children to each parent and the general health, welfare, and social behavior of the children; the Supreme Court also looks to the moral fitness of the parents, including their sexual conduct; the respective environments each offers; the emotional relationship between the child and the parents; the age, sex, and health of the child and parents; the effect on the child as the result of continuing or disrupting an existing relationship; the attitude and stability of each parent's character; and the capacity of each parent to provide physical care and to satisfy the needs of the child. McDougall v. McDougall, 236 Neb. 873, 464 N.W.2d 189 (1991).

A parent's status as the primary caretaker is an important factor to be considered when determining the custody of a child. However, it is not determinative in a child custody proceeding and is just one of several factors set forth in this section. Applegate v. Applegate, 236 Neb. 418, 461 N.W.2d 419 (1990).

As a general rule, a custodial parent in a marital dissolution proceeding may determine the nature and extent of the education for a child unless there is an affirmative showing that the custodial parent's decision has injured or harmed, or will jeopardize, the child's safety, well-being, or health, whether physical or mental. Von Tersch v. Von Tersch, 235 Neb. 263, 455 N.W.2d 130 (1990).

Under subsection (1) of this section, when custody of a minor child is an issue in a proceeding to dissolve the marriage of the child's parents, child custody is determined by parental fitness and the child's best interests; child custody is denied to an unfit parent or a fit parent when the best interests of the child require such denial of custody. Parental unfitness means a personal deficiency or incapacity which has prevented, or will probably prevent, performance of a reasonable parental obligation in child rearing and which has caused, or probably will result in, detriment to a child's well-being. Ritter v. Ritter, 234 Neb. 203, 450 N.W.2d 204 (1990).

In determining a child's best interests under subsection (1) of this section, the court may consider factors such as general considerations of moral fitness of the child's parents, including the parents' sexual conduct; respective environments offered by each parent; the emotional relationship between a child and parents; the age, sex, and health of the child and parents; the effect on a child as the result of continuing or disrupting an existing relationship; the attitude and stability of each parent's character; parental capacity to provide physical care and satisfy educational needs of the child; the child's preferential desire regarding custody if the child is of sufficient age of comprehension regardless of chronological age, and when such child's preference is based on sound reasons; and the general health, welfare, and social behavior of the child. Miles v. Miles, 231 Neb. 782, 438 N.W.2d 139 (1989).

The "tender years" doctrine is no longer controlling in child custody matters in light of subdivision (2) of this section. Vance v. Vance, 231 Neb. 334, 436 N.W.2d 177 (1989).

If a parent is fit to have custody of a child involved in a dissolution proceeding, a court's acquired and retained legal custody of such child should be a rare disposition warranted only in the extraordinary situation where the court lacks adequate information concerning the best interests of the child in relation to the custody question. Ensrud v. Ensrud, 230 Neb. 720, 433 N.W.2d 192 (1988).

Parental agreement is a prerequisite for joint custody pursuant to subsection (3) of this section. Ensrud v. Ensrud, 230 Neb. 720, 433 N.W.2d 192 (1988).

When a court has retained legal custody of a child pursuant to this section, a question whether to change physical custody is determined by the best interests of the child without the necessity of showing any change of circumstances otherwise required for a change in legal custody of the child. Clark v. Clark, 228 Neb. 440, 422 N.W.2d 793 (1988); Christen v. Christen, 228 Neb. 268, 422 N.W.2d 92 (1988).

The district court may maintain legal custody of minor children, while awarding physical custody to a parent or other party. Grindle v. Grindle, 226 Neb. 807, 415 N.W.2d 150 (1987); Peterson v. Peterson, 224 Neb. 557, 399 N.W.2d 792 (1987).

Joint custody is not favored by the courts of this state and will be reserved for only the rarest of cases. Wilson v. Wilson, 224 Neb. 589, 399 N.W.2d 802 (1987).

This section does not require that a court derive a minor child's wishes only from the child's testimony, as opposed to evidence from some source other than the child's testimony which adequately establishes the child's desires and wishes regarding custody and visitation. Smith v. Smith, 222 Neb. 752, 386 N.W.2d 873 (1986).

Although former subsection (3) of this section permits joint custody, such an award is not favored and must be reserved for the most rare cases. Korf v. Korf, 221 Neb. 484, 378 N.W.2d 173 (1985).

The best interests of the child include, but are not limited to, the general health, welfare, and social behavior of the child. Mettenbrink v. Mettenbrink, 220 Neb. 650, 371 N.W.2d 310 (1985).

In order for error to be predicated upon the district court's failure to interview children as to their custody preference, an offer of proof is necessary. Krohn v. Krohn, 217 Neb. 158, 347 N.W.2d 869 (1984).

The polar star by which all child custody determinations must be guided is the best interests and welfare of the child. Moeller v. Moeller, 215 Neb. 360, 338 N.W.2d 749 (1983).

Under the facts of this case, the best interests of the children required approval of an application by the custodial parent to remove the minor children to the State of Louisiana. Gottschall v. Gottschall, 210 Neb. 679, 316 N.W.2d 610 (1982).

Where the issue of child custody is involved, both the mother and father have an equal right to custody, and the court shall not give preference to either parent on the basis of the sex of the parent. Although the courts should preserve an attitude of impartiality between religions and will not disqualify a parent solely because of his or her religious beliefs, the court does have a duty to consider whether such beliefs threaten the health and well-being of the child, and it is proper for the court to examine the impact of the parent's beliefs on the child. Burnham v. Burnham, 208 Neb. 498, 304 N.W.2d 58 (1981).

Under section 42-364(2), R.R.S.1943, neither parent is presumed to be more fit than the other to have custody of the parties' minor children. Kringel v. Kringel, 207 Neb. 241, 298 N.W.2d 150 (1980).

The right of a parent to the custody of his minor child is not lightly to be set aside in favor of more distant relatives or unrelated parties, and the courts may not deprive a parent of such custody unless he is shown to be unfit or to have forfeited his superior right to such custody. Nielsen v. Nielsen, 207 Neb. 141, 296 N.W.2d 483 (1980).

The trial court was correct in finding that the best interests of the child required placing custody with his grandmother rather than with either parent. Whitlatch v. Whitlatch, 206 Neb. 527, 293 N.W.2d 856 (1980).

The tender age of the child is a factor to consider in a child custody dispute, however, there is no presumption of fitness based on sex of the parent. Turner v. Turner, 205 Neb. 6, 286 N.W.2d 100 (1979).

A decree placing legal custody of a minor child in the court with possession in one of the parents is not required to state specific provisions for monitoring that possession. Berry v. Berry, 202 Neb. 540, 276 N.W.2d 200 (1979).

An award of custody in a dissolution proceeding will not be upheld when the evidence is insufficient to show the requirements of the best interest of the child. Lautenschlager v. Lautenschlager, 201 Neb. 741, 272 N.W.2d 40 (1978).

Personal observations by the court are insufficient to support an award of custody in a dissolution proceeding in the absence of evidence establishing the best interest of the child. Lautenschlager v. Lautenschlager, 201 Neb. 741, 272 N.W.2d 40 (1978).

When the trial court disapproves a stipulation for custody or support in a dissolution proceeding, an opportunity should be given to the parties to secure and to present evidence relevant to a complete reexamination of the question of custody and the best interest of the child if such evidence has not previously been presented to the court. Lautenschlager v. Lautenschlager, 201 Neb. 741, 272 N.W.2d 40 (1978).

Where custody of the child is in issue, a comparative standard of fitness of each parent is the proper test, and custody shall be determined by the best interests of the child. Long v. Long, 200 Neb. 405, 263 N.W.2d 825 (1978).

In a custody dispute over twelve and fourteen year old siblings, no preference exists favoring the fitness of either parent, and where both are qualified, the court (1) favors leaving children together where possible, and (2) considers the children's expressed parental preference. Boroff v. Boroff, 197 Neb. 641, 250 N.W.2d 613 (1977).

Under the facts in this case, the best interests of the child appear to be served by the more stable situation in the father's home. Peterson v. Peterson, 196 Neb. 328, 243 N.W.2d 51 (1976).

Under ordinary circumstances, neither parent has superior right over the other to custody of minor children. Knight v. Knight, 196 Neb. 63, 241 N.W.2d 360 (1976).

Each parent of minor children born in lawful wedlock, or lawfully adopted, has an equal and joint right to their custody. Young v. Young, 195 Neb. 163, 237 N.W.2d 135 (1976).

Adultery of party is not necessarily determinative of who shall be awarded custody of children. Lockard v. Lockard, 193 Neb. 400, 227 N.W.2d 581 (1975).

The court may place custody of minor children in the court in order to facilitate judicial supervision and summary power to act swiftly in the best interests of the children. Bartlett v. Bartlett, 193 Neb. 76, 225 N.W.2d 413 (1975).

The ultimate standard is that custody and visitation of minor children shall be determined on the basis of their best interests and considerations of public policy do not, in all cases, prevent the splitting of custody between the parents upon divorce. Braeman v. Braeman, 192 Neb. 510, 222 N.W.2d 811 (1974).

Under the no fault divorce statute, the father and mother of minor children have an equal and joint right to their custody and control, and while the father has the primary responsibility to support his children, the court has the responsibility of adjusting the equities between the parties. Kockrow v. Kockrow, 191 Neb. 657, 217 N.W.2d 89 (1974).

In awarding custody of children upon divorce, the paramount consideration is the best interests and welfare of the children. Christensen v. Christensen, 191 Neb. 355, 215 N.W.2d 111 (1974); Schuller v. Schuller, 191 Neb. 266, 214 N.W.2d 617 (1974).

The best interests and welfare of children is paramount in custody cases and the court may place the children in its custody if continuance thereof so requires. Broadstone v. Broadstone, 190 Neb. 299, 207 N.W.2d 682 (1973).

Fundamental fairness requires that when a trial court determines at a general custody hearing that joint legal custody is, or may be, in a child's best interests, but neither party has requested this custody arrangement, the court must give the parties an opportunity to present evidence on the issue before imposing joint legal custody. Jessen v. Line, 16 Neb. App. 197, 742 N.W.2d 30 (2007).

There is no presumption in favor of joint custody, and joint custody remains disfavored to the extent that if both parties do not agree, the court can award joint custody only if it holds a hearing and makes the required finding. Spence v. Bush, 13 Neb. App. 890, 703 N.W.2d 606 (2005).

Regarding custody arrangements, the preference of a mature, responsible, intelligent minor child regarding his or her custody is a factor to be given consideration, but it is not controlling. Adams v. Adams, 13 Neb. App. 276, 691 N.W.2d 541 (2005).

Subsection (5) of this section clearly gives the trial court the authority to order joint custody, even where one of the parents refuses to consent, if the court holds a hearing and specifically finds that joint custody is in the child's best interests. Kay v. Ludwig, 12 Neb. App. 868, 686 N.W.2d 619 (2004).

In determining a child's best interests under this section, courts may consider factors such as general considerations of moral fitness of the child's parents, including the parents' sexual conduct; respective environments offered by each parent; the emotional relationship between the child and parents; the age, sex, and health of the child and parents; the effect on the child as the result of continuing or disrupting an existing relationship; the attitude and stability of each parent's character; parental capacity to provide physical care and satisfy educational needs of the child; the child's preferential desire regarding custody if the child is of sufficient age of comprehension regardless of chronological age, and when such child's preference for custody is based on sound reasons; and the general health, welfare, and social behavior of the child. Coffey v. Coffey, 11 Neb. App. 788, 661 N.W.2d 327 (2003).

2. Termination of parental rights

The standard for termination of parental rights set out in this section, "best interests and welfare of the children," is unconstitutionally vague. Linn v. Linn, 205 Neb. 218, 286 N.W.2d 765 (1980).

Under Nebraska statutes, a termination of parental rights can only be decreed by a juvenile court in a proceeding brought for that purpose. Sosso v. Sosso, 196 Neb. 242, 242 N.W.2d 621 (1976).

The termination of parental rights to children is an issue separate and apart from the award of custody usually made in a proceeding for dissolution of a marriage. Perkins v. Perkins, 194 Neb. 201, 231 N.W.2d 133 (1975).

In cases of termination of parental rights under this section, the standard of proof must be by clear and convincing evidence. Timothy T. v. Shireen T., 16 Neb. App. 142, 741 N.W.2d 452 (2007).

Under subsection (7) of this section, the standard of proof for termination of parental rights is clear and convincing evidence. Under subsection (7) of this section, the Nebraska rules of evidence do apply to termination proceedings in district court. Joyce S. v. Frank S., 6 Neb. App. 23, 571 N.W.2d 801 (1997).

3. Child support

Although this section does not permit a district court in a dissolution action to order child support beyond the age of majority, the district court has the authority to enforce the terms of an approved settlement which may include an agreement to support a child beyond the age of majority. Wood v. Wood, 266 Neb. 580, 667 N.W.2d 235 (2003).

Pursuant to subsection (6) of this section, when a minor child is living with, and being supported by, both of his or her natural parents, the statutory responsibility for that child's support is solely that of the natural parents, and not that of an ex-stepparent. Weinand v. Weinand, 260 Neb. 146, 616 N.W.2d 1 (2000).

Pursuant to subsection (6) of this section, when earning capacity is used as a basis for an initial determination of child support under the Nebraska Child Support Guidelines, there must be some evidence that the parent is capable of realizing such capacity through reasonable effort. State v. Porter, 259 Neb. 366, 610 N.W.2d 23 (2000).

Although this section does not permit a district court in a dissolution action to order child support beyond the age of majority, the district court has the authority to enforce the terms of an approved settlement, which may include an agreement to support a child beyond the age of majority. Zetterman v. Zetterman, 245 Neb. 255, 512 N.W.2d 622 (1994).

Only parents may be ordered to pay child support or expenses for child care pursuant to a decree of marital dissolution. Pattrin v. Pattrin, 239 Neb. 844, 479 N.W.2d 122 (1992).

Child support payments are a vested property right of the payee as each accrues, and a court, therefore, may not forgive or modify past-due child support, but may modify the amount of future payments. Berg v. Berg, 238 Neb. 527, 471 N.W.2d 435 (1991).

Under former subsection (4) of this section, parental earning capacity is a factor to be considered with the best interests of a child in determining the amount of child support. A determination of the best interests of a child or children includes a judicial decision based on evidence, not exclusively on a parental stipulation for disposition of a question concerning the parties' child or children. Schulze v. Schulze, 238 Neb. 81, 469 N.W.2d 139 (1991).

This section does not compel the direct support of an adult handicapped child. Meyers v. Meyers, 222 Neb. 370, 383 N.W.2d 784 (1986).

Earning capacity, as used in this section, means the overall capability of a parent to make child support payments based on the overall situation of the parent making such payments, including investment income, and is not limited to the ability to earn a wage. Lainson v. Lainson, 219 Neb. 170, 362 N.W.2d 53 (1985).

The law in Nebraska imposes upon the trial court the obligation to approve a decree, and grants to the court the continuing jurisdiction to modify child support. Johnson v. Johnson, 215 Neb. 689, 340 N.W.2d 393 (1983).

When a change of circumstances is proven calling for a modification of child support payments, said modification is to be determined under the same factors applied in an original establishment of support payments, including the cost to the noncustodial parent of exercising reasonable visitation rights. Harb v. Harb, 209 Neb. 875, 312 N.W.2d 279 (1981).

A mother, who is not granted custody of a minor child, may be required to pay child support. The court is required to consider the earning capacity of each parent, together with other attendant circumstances. Meysenburg v. Meysenburg, 208 Neb. 456, 303 N.W.2d 783 (1981).

Subject to section 42-364, R.R.S.1943, Reissue 1974, and section 42-365, R.R.S.1943, Reissue 1978, amount of support can be modified after the decree has been entered. State v. Easley, 207 Neb. 443, 299 N.W.2d 439 (1980).

The signing of a consent to adoption does not, in itself, release the consenting parent from an obligation to support the child and the court's earlier opinion in Smith v. Smith, 201 Neb. 21, 265 N.W.2d 855 (1978), should not be read that way. Williams v. Williams, 206 Neb. 630, 294 N.W.2d 357 (1980).

The father has the primary responsibility for child support but the ability of the mother to support the children must also be considered. The trial court has the responsibility to adjust the equities between the parties. Scarpino v. Scarpino, 201 Neb. 564, 270 N.W.2d 913 (1978).

The rising cost of supporting children, together with great increase in an ex-husband's income, were sufficiently substantial changes of circumstances to justify a court order modifying the amount of child support. Pfeiffer v. Pfeiffer, 201 Neb. 56, 266 N.W.2d 82 (1978).

In the best interests of the children, subsequent changes in child support may be made by the court when required after notice and hearing. Greenfield v. Greenfield, 200 Neb. 608, 264 N.W.2d 675 (1978).

In addition to other things, in determining the amount of child support to be paid by a parent, the court shall consider the earning capacity of each parent. Lynch v. Lynch, 195 Neb. 804, 241 N.W.2d 123 (1976).

Financial position of husband and estimated cost of support must be considered together with all attendant circumstances in determining amount of child support. Hermance v. Hermance, 194 Neb. 720, 235 N.W.2d 231 (1975).

Child support allowances may be changed when required after notice and hearing. Wheeler v. Wheeler, 193 Neb. 615, 228 N.W.2d 594 (1975).

This section construed with former section 13-102, authorizes court to modify child support in paternity action in interests of children. Riederer v. Siciunas, 193 Neb. 580, 228 N.W.2d 283 (1975).

A judgment for child support may be modified only upon a showing of a material change in facts or circumstances which has occurred since the judgment was entered. Gray v. Gray, 192 Neb. 392, 220 N.W.2d 542 (1974).

Child support is equitable relief, which can be awarded by the court under this section. Johnson v. Johnson, 15 Neb. App. 292, 726 N.W.2d 194 (2006).

In the absence of a showing of bad faith, it is an abuse of discretion for a court to award retroactive child support when the evidence shows the obligated parent does not have the ability to pay the retroactive support and still meet current obligations. Cooper v. Cooper, 8 Neb. App. 532, 598 N.W.2d 474 (1999).

Pursuant to subsection (6) of this section, the trial court did not abuse its discretion when considering the earning capacity of a mother, who chose to work only part time in order to spend more time with her children, rather than her actual income when no specific evidence showed an inability to spend adequate time with the children while she was working 40 hours per week. Cooper v. Cooper, 8 Neb. App. 532, 598 N.W.2d 474 (1999).

Per subsection (6) of this section, the entire net amount received from personal injury settlement award constituted income for child support purposes. Mehne v. Hess, 4 Neb. App. 935, 553 N.W.2d 482 (1996).

Past expenses, such as for medical care and other reasonable and necessary expenses, are to be considered in the modification of the amount of child support payable in the future. Hoover v. Hoover, 2 Neb. App. 239, 508 N.W.2d 316 (1993).

4. Change in custody

Where facts relevant to the determination of best interests of minor children are not available to the court at the time of the initial custody determination, such facts may be considered upon a subsequent application for modification of a custody order. State ex rel. Laughlin v. Hugelman, 219 Neb. 254, 361 N.W.2d 581 (1985).

A decree fixing custody of minor children will not be modified unless there has been a change of circumstances indicating that the person having custody is unfit for that purpose or that the best interests of the children require such action. Tautfest v. Tautfest, 215 Neb. 233, 338 N.W.2d 49 (1983).

Notice and hearing required to modify custody of child except where court retained custody in original order. Brandl v. Brandl, 197 Neb. 778, 251 N.W.2d 155 (1977).

Trial court properly considered adultery and cohabitation of natural parent in action modifying decree awarding custody of minor. Bartley v. Bartley, 197 Neb. 246, 248 N.W.2d 39 (1976).

Under this section, the trial court on its own motion may make subsequent changes in a divorce decree in relation to minor children and their maintenance when required, but only after notice and opportunity to be heard. Francis v. Francis, 195 Neb. 417, 238 N.W.2d 468 (1976).

Pursuant to subsection (2) of this section, sexual activity by a parent, whether it is heterosexual or homosexual, is governed by the rule that to establish a material change in circumstances justifying a change in custody, there must be a showing that the minor child or children were exposed to such activity or were adversely affected or damaged by reason of such activity and that a change of custody is in the child or children's best interests. Hassenstab v. Hassenstab, 6 Neb. App. 13, 570 N.W.2d 368 (1997).

Pursuant to this section, a district court may obtain and retain legal custody of a minor child and grant a parent physical custody. The best interests of the child determine whether a change of physical custody is necessary. It is not necessary to show any change of circumstances otherwise required for a change in legal custody of the child. Vorderstrasse v. Vorderstrasse, 2 Neb. App. 256, 508 N.W.2d 872 (1993).

5. Visitation

The only statutory authority conferred on district courts to deal with children in dissolution actions is that contained in this section. This section confers jurisdiction upon the district court in the course of dissolution proceedings to grant visitation rights to an ex-stepparent who stood in loco parentis to the former stepchild. Hickenbottom v. Hickenbottom, 239 Neb. 579, 477 N.W.2d 8 (1991).

A noncustodial parent's access to her children should not be denied unless the court is convinced that visitation would be detrimental to the children's best interests and, in any case, only under extraordinary circumstances. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

The fact children do not want to visit their noncustodial parent is not, in itself, sufficient reason to deny that parent's visitation rights when the visitation appears to be in the children's best interests and it also appears that the custodial parent has influenced the children against the other parent. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

The right of visitation is subject to continuous review by the court. Murdoch v. Murdoch, 206 Neb. 327, 292 N.W.2d 795 (1980).

Generally, visitation relates to continuing and fostering the normal parental relationship of the noncustodial parent with the minor child or children of the marriage. Heyne v. Kucirek, 203 Neb. 59, 277 N.W.2d 439 (1979).

In determining reasonable visitation rights, the primary consideration is the best interest and welfare of the child, considering age, health, welfare, educational and social needs, the need for a stable home environment free of unsettling influences, the fitness of the noncustodial parent for such visitation, and the relationship of the child to that parent. Heyne v. Kucirek, 203 Neb. 59, 277 N.W.2d 439 (1979).

Trial court did not abuse discretion in limiting visitation rights of father, who was serving life sentence, by denying father's application for order requiring former wife to make minor children available for visitation. Casper v. Casper, 198 Neb. 615, 254 N.W.2d 407 (1977).

The best interests of the child are paramount in decisions concerning child visitation modifications. Walters v. Walters, 12 Neb. App. 340, 673 N.W.2d 585 (2004).

The primary consideration in all visitation disputes is the best interests of the child, which interests surpass considerations of strictly legal rights of the parents. Davis v. Davis, 7 Neb. App. 78, 578 N.W.2d 907 (1998).

A hearing defining specific rights of visitation requires the presentation of evidence concerning the visitation schedule and evidence which explains how and why the visitation schedule would be in the best interests of the children. Norris v. Norris, 2 Neb. App. 570, 512 N.W.2d 407 (1994).

6. Special proceeding

Proceedings regarding modification of a marital dissolution and custody determinations are both special proceedings. Furstenfeld v. Pepin, 287 Neb. 12, 840 N.W.2d 862 (2013).

Modification of child custody and support in a dissolution action is a special proceeding, and thus, the statute governing the procedure for a default judgment in a civil action is not controlling. Fitzgerald v. Fitzgerald, 286 Neb. 96, 835 N.W.2d 44 (2013).

Proceedings regarding modification of a marital dissolution, which are controlled by this section, are special proceedings as defined by section 25-1902. Steven S. v. Mary S., 277 Neb. 124, 760 N.W.2d 28 (2009).

Custody determinations which are controlled by this section are considered special proceedings. State ex rel. Reitz v. Ringer, 244 Neb. 976, 510 N.W.2d 294 (1994).

Custody determinations, which are controlled by this section, are considered special proceedings. Michael B. v. Donna M., 11 Neb. App. 346, 652 N.W.2d 618 (2002).

7. Miscellaneous

The language of subsection (6) of this section is broad enough to encompass extraordinary expenses of a child. Caniglia v. Caniglia, 285 Neb. 930, 830 N.W.2d 207 (2013).

Potential reduction of movant's indebtedness to the IRS if granted ex-wife's tax dependency deductions in exchange for larger child support payments does not constitute sufficient change of circumstances to justify modification of divorce decree. A tax dependency exemption is nearly identical to an award of child support or alimony and is thus capable of being modified as an order of support. Hall v. Hall, 238 Neb. 686, 472 N.W.2d 217 (1991).

Courts have a duty to consider whether religious beliefs threaten the health and well-being of a child. LeDoux v. LeDoux, 234 Neb. 479, 452 N.W.2d 1 (1990).

The only statutory authority conferred on district courts to deal with children in dissolution actions is that contained in this section. Meyers v. Meyers, 222 Neb. 370, 383 N.W.2d 784 (1986).

It would be unreasonable to conclude that the district court should not have retained jurisdiction where the district court had presided over proceedings for ten years. R.D.N. v. T.N., 218 Neb. 830, 359 N.W.2d 777 (1984).

Under this section the trial court, on its own motion, may make subsequent changes or modifications in a decree of dissolution of a marriage in relation to any minor children and their maintenance when required, but only after a notice to the parties and an opportunity to be heard. Tautfest v. Tautfest, 215 Neb. 233, 338 N.W.2d 49 (1983).

Allowances of alimony in the amount of ten thousand dollars annually plus child support of four hundred dollars per month, which would require approximately seventy-five percent of former husband's present net income, were beyond the reasonable reach and capacity of former husband; and considering property division made by the trial court and the circumstances of the parties, such allowances were excessive and represented an abuse of discretion. Petersen v. Petersen, 208 Neb. 1, 301 N.W.2d 592 (1981).

In a divorce action, a court may not order a party to award specific property to a child but the parties may agree to such a provision. Lockwood v. Lockwood, 205 Neb. 818, 290 N.W.2d 636 (1980).

This section authorizes the court to make changes in a divorce decree after term of court to cover children conceived during marriage but born after the divorce. Perkins v. Perkins, 198 Neb. 401, 253 N.W.2d 42 (1977).

In determining a child's best interests in custody and visitation matters, factors to be considered include the relationship of the minor child to each parent; the desires and wishes of the minor child; the general health, welfare, and social behavior of the minor child; and credible evidence of abuse. Schnell v. Schnell, 12 Neb. App. 321, 673 N.W.2d 578 (2003).

Although this section provides that the trial court on its own motion may make subsequent changes or modifications in a decree of dissolution of a marriage in relation to any minor children and their maintenance when required, such changes may be made only after notice to the parties and an opportunity to be heard. Templeton v. Templeton, 9 Neb. App. 937, 622 N.W.2d 424 (2001).



42-364.01 Child support; withholding of earnings; court; powers.

In any proceeding when a district court, county court, or separate juvenile court has ordered, temporarily or permanently, a parent, referred to as parent-employee in sections 42-364.01 to 42-364.12, to pay any amount for the support of a minor child, that court shall, following application, hearing, and findings, as required by sections 42-364.02 to 42-364.12, order the employer of such parent:

(1) To withhold, from the parent-employee's nonexempt, disposable earnings presently due and to be due in the future, such amounts as shall reduce and satisfy the parent-employee's previous arrearage in child support payments arising from the parent-employee's failure to comply fully with an order previously entered to pay child support, the parent-employee's obligation to pay child support as ordered by the court as such obligation accrues in the future;

(2) To pay to the parent-employee, on his or her regularly scheduled payday such earnings then due which are not ordered withheld;

(3) To deduct from the sums so withheld an amount set by the court, but not to exceed two dollars and fifty cents in any calendar month, as compensation for the employer's reasonable cost incurred in complying with such order;

(4) To remit within seven calendar days after the date the obligor is paid such sums withheld, less the deduction as allowed by the court pursuant to subdivision (3) of this section, to the State Disbursement Unit;

(5) To refrain from dismissing, demoting, disciplining, and in any way penalizing the parent-employee on account of the proceeding to collect child support, on account of any order or orders entered by the court in such proceeding, and on account of employer compliance with such order or orders; and

(6) To notify in writing the clerk of the court entering such order of the termination of the employment of such parent-employee, the last-known address of the parent-employee, and the name and address of the parent-employee's new employer, if known, and to provide such written notification within thirty days after the termination of employment.

Issues of visitation and previous failure to enforce a child support order are not relevant to proceedings under section 42-358, R.R.S.1943, or section 42-364.01, R.R.S.1943. Eliker v. Eliker, 206 Neb. 764, 295 N.W.2d 268 (1980).

Sections 42-364.01 to 42-364.12 amend section 25-1588, R.R.S.1943, insofar as it contains no limitations on garnishment of disposable earnings in aid of an order for support of a person, and is inconsistent with the provisions of these sections. Ferry v. Ferry, 201 Neb. 595, 271 N.W.2d 450 (1978).



42-364.02 Child support; withholding of earnings; application; who may file.

Any person having a direct interest in the welfare of a minor child may file an application, with the court that has previously ordered a parent to pay any amount for the support of the minor child, requesting the court to hold a hearing on such application and to enter an order as allowed by the provisions of section 42-364.01. Persons having a direct interest in the welfare of a child shall include a parent or legal guardian of the child, a person having custody of the child pursuant to an order of a court of competent jurisdiction, a county attorney, a deputy or assistant county attorney, and an employee of a county welfare office. No court, even if it has custody of a minor child, may initiate such an application.



42-364.03 Child support; withholding of earnings; hearing notice; interrogatories.

Upon the filing of an application to withhold and transmit earnings, the court shall set a date, time, and place for a hearing thereon, which hearing shall be set not more than three weeks later than the date such application is filed. The applicant shall then cause to be served on the employer a copy of the application, a notice of hearing and interrogatories to be completed and returned by the employer to the court no later than three days prior to the hearing, which interrogatories when completed shall show whether the parent-employee is an employee of the employer, whether such parent-employee performs work or provides services or makes sales for the employer in Nebraska, the present length of employment of the parent-employee with the employer, the present pay period for such parent-employee, the average earnings for such parent-employee per pay period, the average disposable earnings for such parent-employee per pay period, and the name and address of the person, office or division of the employer responsible for the preparation of the parent-employee's earnings payments. The applicant shall also cause to be served on the parent-employee a copy of the application and a notice of hearing.



42-364.04 Child support; withholding of earnings; service of documents.

Service of the documents required by the provisions of section 42-364.03 shall be made in the manner provided for service of a summons in a civil action, except that certified mail service may not be used.



42-364.05 Child support; withholding of earnings; court; jurisdiction.

The court that entered the order requiring the parent to pay any amount for the support of a minor child and in which the application to withhold and transmit earnings is filed shall have jurisdiction of any employer who transacts any business in the state or contracts to supply services or things in the state and of the parent-employee and all the parent-employee's earnings if the parent-employee be a resident of the state, and, if the parent-employee not be a resident of the state, of those earnings of the parent-employee arising from the performance of work, the providing of services, or the sale of goods or services for the employer by the parent-employee in the state. Such court has jurisdiction regardless of where in the state the employer transacts business or contracts to supply services or things, or where the parent-employee resides or performs work, provides services, or sells goods and services. A failure of service, as required by the provisions of sections 42-364.03 and 42-364.04, upon the parent-employee shall not affect the court's jurisdiction of the earnings and of the employer.



42-364.06 Child support; withholding of earnings; court order.

The court shall enter an order as allowed by section 42-364.01 at the hearing on the application for such order, if it finds that it has jurisdiction of the employer and the earnings of the parent-employee, that the parent-employee is an employee as defined in section 42-364.11 of the employer, and that the parent-employee has not complied in full with the previous order of the court requiring such parent-employee to pay for the support of a minor child. Noncompliance with a child support order shall not be found if the child support payments are automatically withheld from the paycheck if (1) any delinquency or arrearage is solely caused by a disparity between the schedule of the regular pay dates and the scheduled date the child support is due, (2) the total amount of child support to be withheld from the paychecks and the amount ordered by the support order are the same on an annual basis, and (3) the automatic deductions for child support are continuous and occurring. Nothing shall prohibit the court from continuing the order to withhold and transmit after the parent-employee has become current on the court-ordered obligation to pay child support. In fixing the amount to be withheld by the employer from the parent-employee's nonexempt, disposable earnings, the court shall determine that amount of earnings which, if paid over a reasonable period, would satisfy in full the child support arrearage existing as of the time of the hearing and would satisfy each child support obligation to come due in the future as such came due and would satisfy over a reasonable period of time the attorney's fee awarded, if any, pursuant to section 42-364.07. The court shall set flat amounts to be withheld, or, if the parent-employee's pay varies substantially from pay period to pay period, it may set a percentage of the nonexempt, disposable earnings to be withheld.



42-364.07 Child support; withholding of earnings; attorney's fee.

The court may award a reasonable attorney's fee to the applicant for the services of the applicant's attorney in obtaining the order to withhold and transmit earnings. Such fee shall be reasonably related to the time spent by the attorney in obtaining such order and not to the amounts collected or to be collected pursuant to such order. If the court awards an attorney's fee, it shall provide that such fee shall be paid from that portion of the amounts withheld and transmitted to the clerk of the court which the court designates as the attorney fee award.



42-364.08 Child support; withholding of earnings; limitations.

The amount to be withheld from the parent-employee's disposable income under any order to withhold and transmit earnings entered pursuant to sections 42-364.01 to 42-364.12 shall not in any case exceed the maximum amount permitted to be withheld under section 303(b) of the Consumer Protection Credit Act, 15 U.S.C. 1673(b)(2)(A) and (B), nor shall any amount withheld to satisfy a child or spousal support arrearage, when added to the amount withheld to pay current support and the fee provided for in subdivision (3) of section 42-364.01, exceed such maximum amount.



42-364.09 Child support; withholding of earnings; priority.

Any order to withhold and transmit earnings shall have priority over any attachment, execution, garnishment, or wage assignment, unless otherwise ordered by the court.



42-364.10 Child support; withholding of earnings; order; dissolution; revocation; modification; service.

An order to withhold and transmit earnings shall dissolve without any court action thirty days after the parent-employee ceases employment with the employer. An order to withhold and transmit earnings may be revoked by the court upon application when the parent-employee is not in arrears of any court-ordered child support as of the date of the application. An order to withhold and transmit earnings may be modified or revoked by the court upon application and for good cause shown. All applications to revoke or modify shall be served upon the employer and all persons having an interest in the order to withhold and transmit earnings, by United States certified mail, return receipt requested, addressed to the last-known addresses of such persons.



42-364.11 Child support; withholding of earnings; terms, defined.

For the purposes of sections 42-364.01 to 42-364.14, unless the context otherwise requires:

(1) Earnings shall mean compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and shall include any periodic payments pursuant to a pension or a retirement program and any payments made to an independent contractor for services performed;

(2) Disposable earnings shall mean that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld, excepting the amounts required to be deducted and withheld pursuant to sections 42-357 and 42-363 to 42-365 or those provisions allowing garnishment, attachment, or execution;

(3) Employer shall mean any person, partnership, limited liability company, firm, corporation, association, political subdivision, or department of the state in possession of earnings;

(4) Employee shall mean any person who is compensated by an employer for services performed, regardless of how such compensation is denominated, and shall include independent contractors who receive compensation for services;

(5) Workweek shall mean any seven consecutive days during which a parent-employee performs work, provides services, or sells goods or services for an employer; and

(6) Pay period shall mean that regular interval of time, whether it be daily, weekly, biweekly, semimonthly, monthly, or some other regular interval, for which an employer pays earnings to a parent-employee.



42-364.12 Child support; withholding of earnings; employer; civil contempt; liability for damages; injunction.

Any employer failing to make answer truthfully and completely to the interrogatories propounded pursuant to section 42-364.03 may be punished by the court for civil contempt. The court shall first afford such employer a reasonable opportunity to purge itself of such contempt. Any employer who shall fail or refuse to deliver earnings pursuant to an order to withhold and transmit earnings, when such employer has had in its possession such earnings, shall be personally liable for the amount of such earnings which the employer failed or refused to deliver, together with costs, interest, and reasonable attorney's fees. Any employer who fails to notify in writing the clerk of the court entering an order to withhold and transmit earnings of the termination of the parent-employee and the name and address of the parent-employee's new employer, if known, within thirty days after the termination of employment, may be punished by the court for civil contempt. Any employer who dismisses, demotes, disciplines, or in any way penalizes a parent-employee on account of any proceeding to collect child support, on account of any order or orders entered by the court in such proceeding, or on account of the employer's compliance with such order or orders, shall be liable to the parent-employee for all damages, together with costs, interest thereon, and a reasonable attorney's fee, resulting from the employer's action and may be enjoined by any court of competent jurisdiction from continuing such action. Any proceeding to punish an employer for contempt, to hold the employer liable for earnings not withheld and transmitted, to hold the employer liable for actions taken against the parent-employee, or to enjoin the employer from continuing such actions, must be commenced within ninety days after the employer's act or failure to act upon which such proceeding is based.



42-364.13 Support order; requirements.

(1) Any order for support entered by the court shall specifically provide that any person ordered to pay a judgment shall be required to furnish to the clerk of the district court his or her address, telephone number, and social security number, the name of his or her employer, whether or not such person has access to employer-related health insurance coverage and, if so, the health insurance policy information, and any other information the court deems relevant until such judgment is paid in full. The person shall also be required to advise the clerk of any changes in such information between the time of entry of the decree and the payment of the judgment in full. If both parents are parties to the action, such order shall provide that each be required to furnish to the clerk of the district court all of the information required by this subsection. Failure to comply with this section shall be punishable by contempt.

(2) All support orders entered by the court shall include the year of birth of any child for whom the order requires the provision of support.

(3) Until the Title IV-D Division of the Department of Health and Human Services has operative the statewide automated data processing and retrieval system necessary for centralized collection and disbursement of support order payments:

(a) If any case contains an order or judgment for child, medical, or spousal support, the order shall include the following statements:

In the event that the (plaintiff or defendant) fails to pay any child, medical, or spousal support payment, as such failure is certified each month by the district court clerk in cases in which court-ordered support is delinquent in an amount equal to the support due and payable for a one-month period of time, he or she shall be subject to income withholding and may be required to appear in court on a date to be determined by the court and show cause why such payment was not made. In the event that the (plaintiff or defendant) fails to pay and appear as ordered, a warrant shall be issued for his or her arrest.

(b) If the court orders income withholding regardless of whether or not payments are in arrears pursuant to section 43-1718.01 or 43-1718.02, the statement in this subsection may be altered to read as follows:

In the event that the (plaintiff or defendant) fails to pay any child, medical, or spousal support payment, as such failure is certified each month by the district court clerk in cases in which court-ordered support is delinquent in an amount equal to the support due and payable for a one-month period of time, he or she may be required to appear in court on a date to be determined by the court and show cause why such payment was not made. In the event that the (plaintiff or defendant) fails to pay and appear as ordered, a warrant shall be issued for his or her arrest.

(4) When the Title IV-D Division of the Department of Health and Human Services has operative the statewide automated data processing and retrieval system necessary for centralized collection and disbursement of support order payments:

(a) If any case contains an order or judgment for child, medical, or spousal support, the order shall include the following statements:

In the event that the (plaintiff or defendant) fails to pay any child, medical, or spousal support payment, as such failure is certified each month by the State Disbursement Unit in cases in which court-ordered support is delinquent in an amount equal to the support due and payable for a one-month period of time, he or she shall be subject to income withholding and may be required to appear in court on a date to be determined by the court and show cause why such payment was not made. In the event that the (plaintiff or defendant) fails to pay and appear as ordered, a warrant shall be issued for his or her arrest.

(b) If the court orders income withholding regardless of whether or not payments are in arrears pursuant to section 43-1718.01 or 43-1718.02, the statement in this subsection may be altered to read as follows:

In the event that the (plaintiff or defendant) fails to pay any child, medical, or spousal support payment, as such failure is certified each month by the State Disbursement Unit in cases in which court-ordered support is delinquent in an amount equal to the support due and payable for a one-month period of time, he or she may be required to appear in court on a date to be determined by the court and show cause why such payment was not made. In the event that the (plaintiff or defendant) fails to pay and appear as ordered, a warrant shall be issued for his or her arrest.



42-364.14 Parent-employee; consent to withholding of earnings; procedure.

Nothing in the Income Withholding for Child Support Act or sections 42-364.01 to 42-364.13 shall be construed as prohibiting a parent-employee from consenting to an order to withhold and transmit earnings as part of a property settlement agreement incorporated into a decree dissolving a marriage or by agreement in a proceeding in the district court, county court, or separate juvenile court in which the payment of child support is an issue. If the parent-employee has consented to such an order, the court shall not be required to hold a separate hearing or make findings as provided in the act or such sections. The clerk of the court shall notify the employer, if any, of the parent-employee of any such order by first-class mail and file a record of such mailing in the court.



42-364.15 Enforcement of parenting time, visitation, or other access orders; procedure; costs.

In any proceeding when a court has ordered a parent to pay, temporarily or permanently, any amount for the support of a minor child and in the same proceeding has ordered parenting time, visitation, or other access with any minor child on behalf of such parent, the court shall enforce its orders as follows:

(1) Upon the filing of a motion which is accompanied by an affidavit stating that either parent has unreasonably withheld or interfered with the exercise of the court order after notice to the parent and hearing, the court shall enter such orders as are reasonably necessary to enforce rights of either parent including the modification of previous court orders relating to parenting time, visitation, or other access. The court may use contempt powers to enforce its court orders relating to parenting time, visitation, or other access. The court may require either parent to file a bond or otherwise give security to insure his or her compliance with court order provisions; and

(2) Costs, including reasonable attorney's fees, may be taxed against a party found to be in contempt pursuant to this section.



42-364.16 Child support guidelines; establishment; use.

The Supreme Court shall provide by court rule, as a rebuttable presumption, guidelines for the establishment of all child support obligations. Child support shall be established in accordance with such guidelines, which guidelines are presumed to be in the best interests of the child, unless the court finds that one or both parties have produced sufficient evidence to rebut the presumption that the application of the guidelines will result in a fair and equitable child support order.

All orders for child support shall be established in accordance with the provisions of the Nebraska Child Support Guidelines unless the court finds that one or both parties have produced sufficient evidence to rebut the presumption that the application of the guidelines will result in a fair and equitable child support order. Dueling v. Dueling, 257 Neb. 862, 601 N.W.2d 516 (1999).

Generally, child support payments should be set according to the Nebraska Child Support Guidelines. Bondi v. Bondi, 255 Neb. 319, 586 N.W.2d 145 (1998).

Trial court did not abuse its discretion in considering expenses incurred by a person in raising offspring from a subsequent marriage in calculating that person's child support obligation to a former spouse. Czaplewski v. Czaplewski, 240 Neb. 629, 483 N.W.2d 751 (1992).

The court may deviate from the Nebraska Child Support Guidelines whenever application of the guidelines in an individual case would be unjust or inappropriate. Knippelmier v. Knippelmier, 238 Neb. 428, 470 N.W.2d 798 (1991).

The child support guidelines set out a rebuttable presumption of a fair and equitable child support order. Stuczynski v. Stuczynski, 238 Neb. 368, 471 N.W.2d 122 (1991).

The Nebraska Supreme Court's child support guidelines apply to any child support matter adjudicated from and after October 1, 1987. Formanack v. Formanack, 234 Neb. 325, 451 N.W.2d 250 (1990).

Child support payments should be set according to the Nebraska Child Support Guidelines established pursuant to this section, unless sufficient evidence rebuts the presumption that applying the guidelines will result in a fair and equitable child support order. Pool v. Pool, 9 Neb. App. 453, 613 N.W.2d 819 (2000).

The Nebraska Child Support Guidelines apply in juvenile cases where child support is ordered. In re Interest of Tamika S. et al., 3 Neb. App. 624, 529 N.W.2d 147 (1995).

In general, child support payments should be set according to the guidelines, but the trial court may deviate from the guidelines in an individual case if application of the guidelines would be unjust or inappropriate. McCall v. McCall, 1 Neb. App. 373, 496 N.W.2d 8 (1992).

The Nebraska Child Support Guidelines constitute a material change of circumstances sufficient to justify consideration of proposed modification of child support orders entered before October 1, 1987, and may in some cases be retroactively applied to the date of the original ruling on the modification. State ex rel. Crook v. Mendoza, 1 Neb. App. 180, 491 N.W.2d 62 (1992).



42-364.17 Dissolution, legal separation, or order establishing paternity; incorporate financial arrangements.

A decree of dissolution, legal separation, or order establishing paternity shall incorporate financial arrangements for each party's responsibility for reasonable and necessary medical, dental, and eye care, medical reimbursements, day care, extracurricular activity, education, and other extraordinary expenses of the child and calculation of child support obligations.

A party’s responsibility under this section for reasonable and necessary medical, dental, and eye care; medical reimbursements; daycare; extracurricular activity; education; and other extraordinary expenses of the child to be made in the future may be modified if the applicant proves that a material change in circumstances has occurred since entry of the decree or a previous modification. Caniglia v. Caniglia, 285 Neb. 930, 830 N.W.2d 207 (2013).

An appellate court views this section in the context of the statutory scheme governing child support. Caniglia v. Caniglia, 285 Neb. 930, 830 N.W.2d 207 (2013).

The expenses stated in this section represent other incidents of support to be addressed in a dissolution decree that are outside of the monthly installment established in Neb. Ct. R. section 4-207. Caniglia v. Caniglia, 285 Neb. 930, 830 N.W.2d 207 (2013).

The words of this section are plain, direct, and unambiguous. Caniglia v. Caniglia, 285 Neb. 930, 830 N.W.2d 207 (2013).



42-365 Decree; alimony; division of property; criteria; modification; revocation; termination.

When dissolution of a marriage is decreed, the court may order payment of such alimony by one party to the other and division of property as may be reasonable, having regard for the circumstances of the parties, duration of the marriage, a history of the contributions to the marriage by each party, including contributions to the care and education of the children, and interruption of personal careers or educational opportunities, and the ability of the supported party to engage in gainful employment without interfering with the interests of any minor children in the custody of such party. Reasonable security for payment may be required by the court. A proceeding to modify or revoke an order for alimony for good cause shall be commenced by filing a complaint to modify. Service of process and other procedure shall comply with the requirements for a dissolution action. Amounts accrued prior to the date of filing of the complaint to modify may not be modified or revoked. A decree may not be modified to award alimony if alimony was not allowed in the original decree dissolving a marriage. A decree may not be modified to award additional alimony if the entire amount of alimony allowed in the original decree had accrued before the date of filing of the complaint to modify. Except as otherwise agreed by the parties in writing or by order of the court, alimony orders shall terminate upon the death of either party or the remarriage of the recipient.

While the criteria for reaching a reasonable division of property and a reasonable award of alimony may overlap, the two serve different purposes and are to be considered separately. The purpose of a property division is to distribute the marital assets equitably between the parties. The purpose of alimony is to provide for the continued maintenance or support of one party by the other when the relative economic circumstances and the other criteria enumerated in this section make it appropriate.

1. Award

2. Modification or revocation

3. Considerations

4. Miscellaneous

1. Award

An alimony award which drives an obligor's net income below the basic subsistence limitation of Neb. Ct. R. section 4-218 of the Nebraska Child Support Guidelines is presumptively an abuse of judicial discretion unless the court specifically finds that conformity with section 4-218 would work an "unjust or inappropriate" result in that particular case. Gress v. Gress, 274 Neb. 686, 743 N.W.2d 67 (2007).

Equitable property division is a three-step process. The first step is to classify the parties’ property as marital or nonmarital. The second step is to value the marital assets and liabilities of the parties. The third step is to calculate and divide the net marital estate between the parties in accordance with the principles contained in this section. Gangwish v. Gangwish, 267 Neb. 901, 678 N.W.2d 503 (2004); Mathews v. Mathews, 267 Neb. 604, 676 N.W.2d 42 (2004); Sughroue v. Sughroue, 19 Neb. App. 912, 815 N.W.2d 210 (2012); Ging v. Ging, 18 Neb. App. 145, 775 N.W.2d 479 (2009).

The purpose of a property division is to distribute the marital assets equitably between the parties. Gangwish v. Gangwish, 267 Neb. 901, 678 N.W.2d 503 (2004).

Any alimony award included in a decree entered on or after July 1, 2004, will be governed by the language in this section unless the decree or a written agreement of the parties includes explicit language stating that the death of either party and/or remarriage of the alimony recipient shall not terminate the alimony order. Holm v. Holm, 267 Neb. 867, 678 N.W.2d 499 (2004).

The purpose of a property division is to distribute the marital assets equitably between the parties. Although the division of property is not subject to a precise mathematical formula, the general rule is to award a spouse one-third to one-half of the marital estate, the polestar being fairness and reasonableness as determined by the facts of each case. Equitable property division under this section is a three-step process. The first step is to classify the parties' property as marital or nonmarital. The second step is to value the marital assets and marital liabilities of the parties. The third step is to calculate and divide the net marital estate between the parties in accordance with the principles contained in this section. Gibilisco v. Gibilisco, 263 Neb. 27, 637 N.W.2d 898 (2002).

Equitable property division under this section is a three-step process. The first step is to classify the parties' property as marital or nonmarital. The second step is to value the marital assets and marital liabilities of the parties. The third step is to calculate and divide the net marital estate between the parties in accordance with the principles contained in this section. Heald v. Heald, 259 Neb. 604, 611 N.W.2d 598 (2000).

Alimony is proper when one spouse has earning potential far exceeding the other, who must receive further education or training to engage in gainful employment. Druba v. Druba, 238 Neb. 279, 470 N.W.2d 176 (1991).

Alimony is not to be used simply to equalize the income of the parties or to punish one of the parties; it may be used to assist the other party during a reasonable time to bridge that period of unavailability for employment or during that period to get proper training for employment. Murrell v. Murrell, 232 Neb. 247, 440 N.W.2d 237 (1989).

The ultimate test in determining correctness in the amount of alimony awarded as well as the appropriateness of the division of property is reasonableness as determined by the facts of each case. Busekist v. Busekist, 224 Neb. 510, 398 N.W.2d 722 (1987).

The test for the award of alimony is one of reasonableness as determined by the facts of each case. Ray v. Ray, 222 Neb. 324, 383 N.W.2d 752 (1986).

How property owned at marriage and acquired by gift or inheritance will be considered in determining division of property or award of alimony must depend upon the facts of the particular case and the equities involved. Lord v. Lord, 213 Neb. 557, 330 N.W.2d 492 (1983).

Alimony awards in gross are not excluded from the workings of this section. A provision in a court order which states that certain alimony payments shall be made "until the total alimony award. . . is paid in full" is not an order providing "otherwise." Kingery v. Kingery, 211 Neb. 795, 320 N.W.2d 441 (1982).

Allowances of alimony in the amount of ten thousand dollars annually plus child support of four hundred dollars per month, which would require approximately seventy-five percent of former husband's present net income, were beyond the reasonable reach and capacity of former husband; and considering property division made by the trial court and the circumstances of the parties, such allowances were excessive and represented an abuse of discretion. Petersen v. Petersen, 208 Neb. 1, 301 N.W.2d 592 (1981).

The award of alimony and the division of property are determined by the circumstances of the parties at the time of the dissolution of the marriage. Amen v. Amen, 207 Neb. 694, 301 N.W.2d 74 (1981).

Despite the language of section 42-379(3), R.R.S.1943, the provisions of section 42-365, R.R.S.1943, do not apply to awards of alimony in gross entered prior to July 6, 1972. Chamberlin v. Chamberlin, 206 Neb. 808, 295 N.W.2d 391 (1980).

The fixing of alimony or distribution of property rests in the sound discretion of the district court and in the absence of an abuse of discretion will not be disturbed on appeal. Lockwood v. Lockwood, 205 Neb. 818, 290 N.W.2d 636 (1980).

On appeal, judgment modified to allow wife alimony, in addition to settlement award fixed by trial court. Brown v. Brown, 199 Neb. 394, 259 N.W.2d 24 (1977).

Under this section a court may order payment of alimony by one party to the other having regard for the circumstances. Essex v. Essex, 195 Neb. 385, 238 N.W.2d 235 (1976).

Upon the dissolution of a marriage, the court may order the payment of such alimony by one party to the other as may be reasonable under the circumstances of the parties. Walker v. Walker, 193 Neb. 540, 227 N.W.2d 878 (1975).

In addition to the specific criteria listed in this section, in dividing property and considering alimony upon a dissolution of marriage, a court is to consider the income and earning capacity of each party, as well as the general equities of each situation. Titus v. Titus, 19 Neb. App. 751, 811 N.W.2d 318 (2012); Grams v. Grams, 9 Neb. App. 994, 624 N.W.2d 42 (2001).

The purpose of property division is to equitably distribute the marital assets between the parties, and the polestar for such distribution is fairness and reasonableness as determined by the facts of each case. Shuck v. Shuck, 18 Neb. App. 867, 806 N.W.2d 580 (2011).

The purpose of a property division is to distribute the marital assets equitably between the parties. Ging v. Ging, 18 Neb. App. 145, 775 N.W.2d 479 (2009).

A marital debt is one incurred during the marriage and before the date of separation by either spouse or both spouses for the joint benefit of the parties. McGuire v. McGuire, 11 Neb. App. 433, 652 N.W.2d 293 (2002).

Although disparity in income or potential income may partially justify an award of alimony, it is error to award alimony under this section if the sole reason for the award of alimony is a disparity in the parties' incomes or potential incomes. Kosiske v. Kosiske, 8 Neb. App. 694, 600 N.W.2d 840 (1999).

A workers' compensation award is marital property to the extent it recompenses for the couple's loss of income during the marriage. To the extent that it compensates an employee for loss of premarriage or postdivorce earnings, it is that person's separate property. Gibson-Voss v. Voss, 4 Neb. App. 236, 541 N.W.2d 74 (1995).

The purpose of alimony is to provide for the continued maintenance or support of one party by the other when the relative economic circumstances and the other criteria enumerated in this section make it appropriate. Kramer v. Kramer, 1 Neb. App. 641, 510 N.W.2d 351 (1993).

2. Modification or revocation

In an action to modify a decree of dissolution, it is the decree that was affirmed as modified, from the time it was originally entered, that provides the appropriate frame of reference for the subsequent application to modify. Finney v. Finney, 273 Neb. 436, 730 N.W.2d 351 (2007).

To determine whether there has been a material and substantial change in circumstances warranting modification of a divorce decree, a trial court should compare the financial circumstances of the parties at the time of the divorce decree, or last modification of the decree, with their circumstances at the time the modification at issue was sought, and an intervening appellate decision has no bearing on the analysis. Finney v. Finney, 273 Neb. 436, 730 N.W.2d 351 (2007).

A petition for the modification or termination of alimony shall be denied if the change in financial condition is due to fault or voluntary wastage or dissipation of one's talents and assets. Pope v. Pope, 251 Neb. 773, 559 N.W.2d 192 (1997).

A tax dependency exemption is nearly identical to an award of child support or alimony and is thus capable of being modified as an order of support. Hall v. Hall, 238 Neb. 686, 472 N.W.2d 217 (1991).

An increase in income is a circumstance that may be considered in determining whether alimony should be modified. Northwall v. Northwall, 238 Neb. 76, 469 N.W.2d 136 (1991).

In a proceeding to modify an alimony award, that matter is initially entrusted to the sound discretion of the trial judge, which matter, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the trial judge's discretion. Kelly v. Kelly, 220 Neb. 441, 370 N.W.2d 161 (1985).

Alimony is not awarded as a reward to the receiving spouse or as punishment of the spouse against whom it is charged. It is an effort, insofar as is reasonably possible, to rectify the frequent economic imbalance in the earning power and standard of living of the divorced husband and wife. Its continuation is not dependent on the good conduct of either spouse. Else v. Else, 219 Neb. 878, 367 N.W.2d 701 (1985).

Good cause means a material and substantial change in circumstances and depends upon the circumstances of each case. Creager v. Creager, 219 Neb. 760, 366 N.W.2d 414 (1985).

Good cause for altering alimony provisions in a divorce decree is demonstrated by a material and substantial change of circumstances. An alimony recipient's obtaining employment after the date of the decree is a circumstance that permits the situation of the parties to be reexamined. In dissolution of marriage cases one may in good faith make an occupational change even though that may reduce his ability to meet his financial obligations. Cooper v. Cooper, 219 Neb. 64, 361 N.W.2d 202 (1985).

A material change in circumstances, not within the reasonable contemplation of the parties at the time of the alimony award, and not accomplished by the mere passage of time, may constitute good cause to justify modification of the award. Sholl v. Sholl, 216 Neb. 289, 343 N.W.2d 742 (1984).

Where parties recognize that child support payments will terminate when the children reach majority, such termination is not such a change in circumstances as to modify an alimony award. Sloss v. Sloss, 212 Neb. 610, 324 N.W.2d 663 (1982).

An unqualified allowance of alimony in gross made before July 6, 1972, is not subject to modification. Watley v. Watley, 208 Neb. 155, 302 N.W.2d 690 (1981); Bryant v. Bryant, 191 Neb. 539, 216 N.W.2d 162 (1974); Karrer v. Karrer, 190 Neb. 610, 211 N.W.2d 116 (1973).

Subject to section 42-365, R.R.S.1943, Reissue 1978, and section 42-364, R.R.S.1943, Reissue 1974, amount of support can be modified after the decree has been entered. State v. Easley, 207 Neb. 443, 299 N.W.2d 439 (1980).

Based on the facts of this case, the wife is entitled to one-half of the value of the property acquired during the twenty-seven-year marriage and the decree is modified accordingly. Chrisp v. Chrisp, 207 Neb. 348, 299 N.W.2d 162 (1980).

Alimony provisions may be modified, even if based upon property settlement agreements, unless the parties or the court provide otherwise in writing. Euler v. Euler, 207 Neb. 4, 295 N.W.2d 397 (1980).

The phrase "good cause" depends upon circumstances of individual case, and finding of its existence lies largely in discretion of officer or court to which decision is committed. Chamberlin v. Chamberlin, 206 Neb. 808, 295 N.W.2d 391 (1980).

Where the only changed circumstances are an increase in the payor spouse's gross income and a relief from debts through bankruptcy, the payor's petition to reduce alimony payments was properly denied. Anderson v. Anderson, 206 Neb. 655, 294 N.W.2d 372 (1980).

Where the decree expressly precludes modification, the award is such a definite and final adjustment of mutual rights and obligations as to be capable of a present vesting and to constitute an absolute judgment. Van Pelt v. Van Pelt, 206 Neb. 350, 292 N.W.2d 917 (1980).

Property distributions which are punitive in nature may be subject to modification. Falcone v. Falcone, 204 Neb. 800, 285 N.W.2d 694 (1979).

An alimony award may be modified if it appears the court abused its discretion in considering the circumstances of the parties and their relative earning capacities. Jenks v. Jenks, 200 Neb. 298, 263 N.W.2d 469 (1978).

The court did not err in ordering alimony should terminate upon death of either party or remarriage of the wife. Van Bloom v. Van Bloom, 196 Neb. 792, 246 N.W.2d 588 (1976).

Orders for alimony may be modified for good cause shown but nunc pro tunc decree entered without notice is a nullity. Howard v. Howard, 196 Neb. 351, 242 N.W.2d 884 (1976).

Unless amounts have accrued prior to date of service on a petition to modify, orders for alimony may be modified or revoked for good cause shown, but when alimony is not allowed in the original decree dissolving a marriage, such decree may not be modified to award alimony. Haug v. Haug, 195 Neb. 377, 238 N.W.2d 455 (1976).

Alimony orders may be modified or revoked for good cause shown. Good cause means a material and substantial change in circumstances and depends on the circumstances of each case. Metcalf v. Metcalf, 17 Neb. App. 138, 757 N.W.2d 124 (2008).

Because alimony may be modified only for good cause shown, a petition for modification will be denied if a change in financial condition is due to fault or voluntary wastage or dissipation of one's talents and assets. Lambert v. Lambert, 9 Neb. App. 661, 617 N.W.2d 645 (2000).

Action to modify alimony obligation must satisfy the procedural requirements of section 42-352. Osborn v. Osborn, 4 Neb. App. 802, 550 N.W.2d 58 (1996).

3. Considerations

Under this section, a trial court may adjust its equitable division of the marital estate to account for the tax consequences of the parties' filing of separate income tax returns. If a party seeking an equitable adjustment presents the court with the tax disadvantages of filing separate returns, a trial court may consider whether the other party unreasonably refused to file a joint return. Evidence of a tax disadvantage would normally include the parties' calculated joint and separate returns for comparison. Bock v. Dalbey, 283 Neb. 994, 815 N.W.2d 530 (2012).

No matter which party has the larger pension, the value acquired during the marriage should be divided relatively equally, and it would be incongruous to reduce one party's equitable share simply because one has elected to retire early, while the other continues to work. Webster v. Webster, 271 Neb. 788, 716 N.W.2d 47 (2006).

In considering the specific criteria of this section concerning an award of alimony, a court's polestar must be fairness and reasonableness as determined by the facts of each case. Alimony should not be used to equalize the incomes of the parties or to punish one of the parties. Alimony may be used to assist the other party during a reasonable time to bridge that period of unavailability for employment or during that period to get proper training for employment. In awarding alimony, a court should consider, in addition to the specific criteria listed in this section, the income and earning capacity of each party as well as the general equities of each situation. In entering a decree awarding alimony, the court may take into account all of the property owned by the parties at the time of entering the decree, whether accumulated by their joint efforts or acquired by inheritance, and make such award as is proper under all the circumstances disclosed by the record. Bauerle v. Bauerle, 263 Neb. 881, 644 N.W.2d 128 (2002).

Serious health problems experienced by either party may support an award of alimony which does not terminate according to the default provisions of this section. An alimony recipient's inability to work or improve his or her earning capacity is a circumstance which may support an award of alimony which does not terminate according to the default provisions of this section. An obligor spouse's tenuous financial condition or unique economic circumstances may support an award of alimony which does not terminate according to the default provisions of this section. The specific criteria in this section, such as duration of the marriage, contributions to the marriage, and contributions to the care and education of the children, are also circumstances which may support an award of alimony which does not terminate according to the default provisions of this section. Bauerle v. Bauerle, 263 Neb. 881, 644 N.W.2d 128 (2002).

The attainment by one spouse of a professional degree with aid from the other is one factor a district court may consider in the division of assets and award of alimony in a marital dissolution proceeding. Schaefer v. Schaefer, 263 Neb. 785, 642 N.W.2d 792 (2002).

The debts of the parties should be considered in making a property division pursuant to a divorce. While income tax liability incurred during the marriage should generally be treated as marital debt, an innocent spouse who filed separate tax returns and paid taxes in a timely fashion should not be forced to share in the statutory penalties for the late filings of a dilatory spouse. Carter v. Carter, 261 Neb. 881, 626 N.W.2d 576 (2001).

A party's separate property, while not subject to division in a property settlement, may properly be taken into account when determining alimony. Ainslie v. Ainslie, 249 Neb. 656, 545 N.W.2d 90 (1996).

In determining whether alimony should be awarded, the ultimate criterion is one of reasonableness, and the trial court should consider the enumerated factors in this section. Thiltges v. Thiltges, 247 Neb. 371, 527 N.W.2d 853 (1995).

When considering an award of alimony, the need for maintenance is not precluded by a baseline of income or level of employment potential. The ultimate test for determining correctness in the amount of alimony is reasonableness. In awarding alimony, a court should consider the income and earning capacity of each party as well as the general equities of each situation. Kelly v. Kelly, 246 Neb. 55, 516 N.W.2d 612 (1994).

When determining whether to award alimony, a court should consider what effect, if any, the marriage had on the spouses' ability to secure gainful employment in the future and the spouses' earning capacity. When a spouse sacrifices employment seniority for the sake of a marriage, a court may consider that loss of seniority as favoring an award of alimony. Reichert v. Reichert, 246 Neb. 31, 516 N.W.2d 600 (1994).

The debts of the parties should be considered in making a property division. Property division is not subject to a rigid mathematical formula, but, rather, turns upon the facts and circumstances of each case. The ultimate test for determining an appropriate division of marital property is one of reasonableness. In determining whether alimony should be awarded, in what amount, and over what period the ultimate criterion is one of reasonableness. Regarding property division, when the marriage is of long duration and the parties are parents of all the children, the "one-third to one-half" rule is of particular significance. Preston v. Preston, 241 Neb. 181, 486 N.W.2d 902 (1992).

In determining whether alimony should be awarded, in what amount, and over what period of time, the ultimate criterion is one of reasonableness. Stuczynski v. Stuczynski, 238 Neb. 368, 471 N.W.2d 122 (1991).

The division of property and the awarding of alimony in dissolution cases are matters initially entrusted to the discretion of the trial judge. On appeal, such matters will be reviewed de novo on the record and affirmed in the absence of an abuse of discretion. The earning capacity of a spouse operating a business is an element to be considered in determining alimony. Ritz v. Ritz, 229 Neb. 859, 429 N.W.2d 707 (1988).

A division of property is not subject to a precise mathematical formula. Rather, an appropriate division of marital property must turn on reasonableness and the circumstances of each particular case in the light of the factors set forth in this section. Keim v. Keim, 228 Neb. 684, 424 N.W.2d 112 (1988); Sullivan v. Sullivan, 223 Neb. 273, 388 N.W.2d 516 (1986).

A division of property and the awarding of alimony are not subject to a precise mathematical formula. Rather, an appropriate division of marital property and amount of alimony must turn on reasonableness and the circumstances of each particular case in the light of the factors set forth in this section. Kimbrough v. Kimbrough, 228 Neb. 358, 422 N.W.2d 556 (1988).

The ultimate test for the division of property as well as an award of alimony is reasonableness as determined by the facts of each case. Maricle v. Maricle, 221 Neb. 552, 378 N.W.2d 855 (1985).

The division of property in a dissolution case is based on equitable principles, and its purpose is to divide the marital assets equitably. Black v. Black, 221 Neb. 533, 378 N.W.2d 849 (1985).

The actual earning capacity or ability of a spouse to engage in gainful employment is frequently more important than the profitability of a spouse's business in resolving questions of alimony. Gleason v. Gleason, 218 Neb. 629, 357 N.W.2d 465 (1984).

The ultimate criterion in determining alimony is one of reasonableness. Pittman v. Pittman, 216 Neb. 746, 345 N.W.2d 332 (1984); Baird v. Baird, 196 Neb. 124, 241 N.W.2d 543 (1976); Mathias v. Mathias, 194 Neb. 598, 234 N.W.2d 212 (1975); Magruder v. Magruder, 190 Neb. 573, 209 N.W.2d 585 (1973).

After looking at the overall circumstances of the parties, the court should attempt, if possible, to provide for the award of alimony for such period of time and under such conditions as would minimize any substantial and unnecessary disruption in the lives of the parties occasioned by reason of the dissolution of the marriage. Pyke v. Pyke, 212 Neb. 114, 321 N.W.2d 906 (1982).

In determining what amount of alimony is paid over what period of time, the ultimate criterion is reasonableness, and the Supreme Court is not inclined to disturb the trial court's award unless it is patently unfair on the record. Johnson v. Johnson, 209 Neb. 317, 307 N.W.2d 783 (1981).

There is no mathematical formula by which awards of alimony or division of property in an action for dissolution of marriage can be precisely determined. They are to be determined by the facts of each case and the court will consider all pertinent facts in reaching an award that is just and equitable. Cole v. Cole, 208 Neb. 562, 304 N.W.2d 398 (1981).

In making an award of alimony and a division of property the court should not consider the issue of whether the unilateral acts of one party to the marriage led to its irretrievable breakdown. Campbell v. Campbell, 202 Neb. 575, 276 N.W.2d 220 (1979).

In determining an award of alimony, the trial court must consider the circumstances of the parties, the duration of the marriage, and the ability of the supported party to engage in gainful employment. Gregg v. Gregg, 193 Neb. 811, 229 N.W.2d 546 (1975); Yelkin v. Yelkin, 193 Neb. 789, 229 N.W.2d 59 (1975).

Among matters to be considered in making allowance of alimony are the circumstances of the parties, the duration of the marriage, the contributions to the marriage by each party, and the ability of the supported party to engage in gainful employment. Tuttle v. Tuttle, 193 Neb. 397, 227 N.W.2d 27 (1975).

Amount of alimony allowed, considered under rules of this section and circumstances in case, and approved. Casselman v. Casselman, 191 Neb. 138, 214 N.W.2d 278 (1974).

Division of property and award of alimony in a divorce action are to be determined by all pertinent facts in each case. Bliven v. Bliven, 190 Neb. 492, 209 N.W.2d 168 (1973).

Having regard for circumstances in each case, court may order payment of such alimony by one party to the other as may be reasonable. Albrecht v. Albrecht, 190 Neb. 392, 208 N.W.2d 669 (1973); Corn v. Corn, 190 Neb. 383, 208 N.W.2d 678 (1973).

Factors which should be considered by a court in determining alimony include: (1) the circumstances of the parties; (2) the duration of the marriage; (3) the history of contributions to the marriage, including contributions to the care and education of the children, and interruption of personal careers or educational opportunities; and (4) the ability of the supported party to engage in gainful employment without interfering with the interests of any minor children in the custody of each party. Zoubenko v. Zoubenko, 19 Neb. App. 582, 813 N.W.2d 506 (2012).

The criteria listed in this statute are not an exhaustive list, and the income and earning capacity of each party as well as the general equities of each situation must be considered. Zoubenko v. Zoubenko, 19 Neb. App. 582, 813 N.W.2d 506 (2012).

An anomaly or substantial fluctuation in the income of one party should be considered in determining whether alimony should be awarded and in what amount and also in the calculation of child support. It was not error for a trial court to credit a party with the full amount of assets liquidated during the pendency of the divorce, to refuse to consider as debt the unproven balances of certain credit cards, or to opine that certain obligations and awards were in the nature of support and maintenance and therefore nondischargeable in bankruptcy, even though that is a matter properly left to the bankruptcy court. Halouska v. Halouska, 7 Neb. App. 730, 585 N.W.2d 490 (1998).

The fact that property is inherited and therefore excluded from division does not prevent the income it generates from being considered when determining alimony. Ainslie v. Ainslie, 4 Neb. App. 70, 538 N.W.2d 175 (1995).

4. Miscellaneous

A trial court does not have discretion to compel parties seeking marital dissolution to file a joint income tax return. Bock v. Dalbey, 283 Neb. 994, 815 N.W.2d 530 (2012).

The antiassignment clause of the Social Security Act and the Supremacy Clause of the U.S. Constitution prohibit a direct offset to adjust for disproportionate Social Security benefits in the property division of a dissolution decree. Webster v. Webster, 271 Neb. 788, 716 N.W.2d 47 (2006).

The ultimate test for determining the appropriateness of a division of property is reasonableness as determined by the facts of each case. Carter v. Carter, 261 Neb. 881, 626 N.W.2d 576 (2001).

This section's language with regard to service of process was not repealed by implication as a result of an amendment to section 25-217, which states that an action is commenced on the date the petition is filed with the court. Only those amounts which have not accrued prior to the date of service of process are subject to modification. A decree under which all rights and obligations have accrued is not subject to modification in any respect. Hamilton v. Hamilton, 242 Neb. 687, 496 N.W.2d 507 (1993).

To be properly within the purview of this section as property divisible and distributable in a dissolution proceeding, goodwill must be a business asset with value independent of the presence or reputation of a particular individual; an asset which may be sold, transferred, conveyed, or pledged. Taylor v. Taylor, 222 Neb. 721, 386 N.W.2d 851 (1986).

Material change in circumstances in reference to modification of child support is analogous to modification of alimony for good cause. Morisch v. Morisch, 218 Neb. 412, 355 N.W.2d 784 (1984).

This section gives guidance to the trial court as to how the property of the parties is to be divided and whether alimony is to be awarded. Ruhnke v. Ruhnke, 218 Neb. 355, 355 N.W.2d 339 (1984).

Section 42-365, R.R.S.1943, Reissue 1978, is limited in its application to those situations in which, except for section 42-372, R.R.S.1943, Reissue 1978, the court could not otherwise modify or vacate the decree. Howard v. Howard, 207 Neb. 468, 299 N.W.2d 442 (1980).

A decree that provides that alimony is not terminable, as permitted by this section, creates an unqualified allowance of alimony in gross which is a definite and final adjustment of rights and obligations between the parties capable of present vesting and constituting an absolute judgment. Torrey v. Torrey, 206 Neb. 485, 293 N.W.2d 402 (1980).

It was reasonable for the trial court to exclude from the marital property subject to division, property held jointly by the husband and his sister for which there was no evidence of any contribution by the husband and property held jointly by the husband and the parties' son when the evidence showed that the property was placed in joint ownership in order to provide for son's education and future needs. Witcig v. Witcig, 206 Neb. 307, 292 N.W.2d 788 (1980).

Remarriage of a party will not terminate alimony payments if there is a written agreement between the parties or a court's decree which provides a specific amount of alimony to be paid for a specific time with termination only on the occurrence of the specific event set out in the agreement or decree and otherwise not subject to modification or revision. Watters v. Foreman, 204 Neb. 670, 284 N.W.2d 850 (1979).

Under the no fault divorce statute neither the granting, denial, or reduction of alimony nor the division of property are to be considered as punitive. Ragains v. Ragains, 204 Neb. 50, 281 N.W.2d 516 (1979).

The criteria to be used in determining the amount to be awarded in a property settlement is what appears to be fair and equitable between the parties under the circumstances present in the case. Steele v. Steele, 201 Neb. 549, 270 N.W.2d 903 (1978).

A married person's interest in the marital status is not a property right, the state has plenary powers with regard to it, and Nebraska divorce laws are not unconstitutional. Buchholz v. Buchholz, 197 Neb. 180, 248 N.W.2d 21 (1976).

Rule for allowance of alimony and division of property under 1974 statute quoted and prior decision distinguished. Browers v. Browers, 195 Neb. 743, 240 N.W.2d 585 (1976).

Reasonable security for payment of alimony may be required but such remedy should be invoked in the original decree only under compelling circumstances. Wheeler v. Wheeler, 193 Neb. 615, 228 N.W.2d 594 (1975).

The Supreme Court is not necessarily bound by decision under the former law in determining alimony under the no fault divorce law. Barnes v. Barnes, 192 Neb. 295, 220 N.W.2d 22 (1974).

Under the no fault divorce statute, the father and mother of minor children have an equal and joint right to their custody and control, and while the father has the primary responsibility to support his children, the court has the responsibility of adjusting the equities between the parties. Kockrow v. Kockrow, 191 Neb. 657, 217 N.W.2d 89 (1974).

A forced sale of all the parties' property was held unreasonable where the trial court made no findings to explain its order forcing the sale rather than distributing the property in kind. Kellner v. Kellner, 8 Neb. App. 316, 593 N.W.2d 1 (1999).

Installments of alimony become vested as they accrue, and courts are generally without authority to retroactively cancel or reduce such amounts. Mathis v. Mathis, 4 Neb. App. 307, 542 N.W.2d 711 (1996).



42-366 Property settlements; effect; enforcement; modification.

(1) To promote the amicable settlement of disputes between the parties to a marriage attendant upon their separation or the dissolution of their marriage, the parties may enter into a written property settlement agreement containing provisions for the maintenance of either of them, the disposition of any property owned by either of them, and the support and custody of minor children.

(2) In a proceeding for dissolution of marriage or for legal separation, the terms of the agreement, except terms providing for the support and custody of minor children, shall be binding upon the court unless it finds, after considering the economic circumstances of the parties and any other relevant evidence produced by the parties, on their own motion or on request of the court, that the agreement is unconscionable.

(3) If the court finds the agreement unconscionable, the court may request the parties to submit a revised agreement or the court may make orders for the disposition of property, support, and maintenance.

(4) If the court finds that the agreement is not unconscionable as to support, maintenance, and property: (a) Unless the agreement provides to the contrary, its terms may be set forth in the decree of dissolution or legal separation and the parties shall be ordered to perform them; or (b) if the agreement provides that its terms shall not be set forth in the decree, the decree shall identify the agreement and shall state that the court has found the terms not unconscionable, and the parties shall be ordered to perform them.

(5) Terms of the agreement set forth in the decree may be enforced by all remedies available for the enforcement of a judgment, including contempt.

(6) Alimony may be ordered in addition to a property settlement award.

(7) Except for terms concerning the custody or support of minor children, the decree may expressly preclude or limit modification of terms set forth in the decree.

(8) If the parties fail to agree upon a property settlement which the court finds to be conscionable, the court shall order an equitable division of the marital estate. The court shall include as part of the marital estate, for purposes of the division of property at the time of dissolution, any pension plans, retirement plans, annuities, and other deferred compensation benefits owned by either party, whether vested or not vested.

1. Property settlement agreements

2. Constitutionality

3. Conscionability

4. Pension and similar benefits

5. Miscellaneous

1. Property settlement agreements

The parties to a marriage may enter into a written settlement agreement to settle disputes attendant upon separation of their marriage, including a dispute over modification of a previous decree. Marcovitz v. Rogers, 276 Neb. 199, 752 N.W.2d 605 (2008).

A decree of dissolution of marriage which approves and incorporates an agreement and stipulation of the parties is not a consent judgment. Chamberlin v. Chamberlin, 206 Neb. 808, 295 N.W.2d 391 (1980).

When a written agreement of the parties specifies that a specific amount of alimony is to be paid and that payments are terminable only by the death or remarriage of the recipient, the district court may not terminate alimony payments unless those conditions are met. Benedict v. Benedict, 206 Neb. 284, 292 N.W.2d 565 (1980).

A party to a property settlement agreement entered into pursuant to this section may not as a matter of right withdraw therefrom prior to approval or disapproval of the agreement by the trial court. Sebesta v. Sebesta, 202 Neb. 624, 277 N.W.2d 49 (1979).

Property settlement agreements are governed by this section and they are favored in the law and will not be set aside unless unconscionable. Paxton v. Paxton, 201 Neb. 545, 270 N.W.2d 900 (1978).

2. Constitutionality

A married person's interest in the marital status is not a property right, the state has plenary powers with regard to it, and Nebraska divorce laws are not unconstitutional. Buchholz v. Buchholz, 197 Neb. 180, 248 N.W.2d 21 (1976).

3. Conscionability

Pursuant to this section, the court has an independent duty to evaluate the terms of an agreement and ensure that they are not unconscionable before incorporating them into a decree. Marcovitz v. Rogers, 276 Neb. 199, 752 N.W.2d 605 (2008).

An agreement between husband and wife, if executed to control the disposition of the marital assets of the parties during a later dissolution action, is a written property settlement within this section, and is binding on the court unless the agreement is found to be unconscionable. Written property settlement found to be unconscionable. Dobesh v. Dobesh, 216 Neb. 196, 342 N.W.2d 669 (1984).

The trial judge may request evidence on the issue of the conscionability of a proposed settlement but is not required to do so. Buker v. Buker, 205 Neb. 571, 288 N.W.2d 732 (1980).

The term "unconscionable" as used in this statute has been interpreted as meaning "manifestly unfair or inequitable." Paxton v. Paxton, 201 Neb. 545, 270 N.W.2d 900 (1978).

Terms of settlement agreement were unconscionable or "manifestly unfair or inequitable" where from total assets of $450,000 wife would receive only life estate in residence, auto, and alimony of $12,100. Weber v. Weber, 200 Neb. 659, 265 N.W.2d 436 (1978).

Voluntary property settlement agreement held binding on both the court and parties in the absence of unconscionable terms. Prochazka v. Prochazka, 198 Neb. 525, 253 N.W.2d 407 (1977).

4. Pension and similar benefits

Although the actual appreciation or increase in value of a state employee's pension occurred during the marriage, such increase was not due to the efforts or contribution of marital funds by the parties during the marriage, but, rather, was guaranteed prior to the marriage by operation of section 84-1301(17). Therefore, such increase was not marital property. Coufal v. Coufal, 291 Neb. 378, 866 N.W.2d 74 (2015).

In order to determine what portion of a party's retirement account is nonmarital property in a divorce, the court examines to what extent the appreciation in the separate premarital portion of the retirement account was caused by the funds, property, or efforts of either spouse. Coufal v. Coufal, 291 Neb. 378, 866 N.W.2d 74 (2015).

Pursuant to subsection (8) of this section, retirement plans earned during the marriage are to be included in the division of the marital estate. Sitz v. Sitz, 275 Neb. 832, 749 N.W.2d 470 (2008).

Although this section requires that any pension plans, retirement plans, annuities, and other deferred compensation benefits owned by either party be included as part of the marital estate, the plain language of this section does not require that such assets be valued at the time of dissolution. The expression "at the time of dissolution" in subsection (8) of this section qualifies the date at which the marital estate is divided but does not provide that pension-type property must be valued on such date. Hosack v. Hosack, 267 Neb. 934, 678 N.W.2d 746 (2004).

Subsection (8) of this section requires the inclusion of retirement benefits in the marital estate, and such benefits include a future nondisability military pension. Longo v. Longo, 266 Neb. 171, 663 N.W.2d 604 (2003).

Although subsection (8) of this section requires that any pension plans, retirement plans, annuities, and other deferred compensation benefits owned by either party be included as part of the marital estate, the plain language of this section does not require that such included assets be valued at the time of dissolution. The expression "at the time of dissolution" in subsection (8) of this section qualifies the date at which the marital estate is divided but does not provide that pension-type property must be valued on such date. The pension-type property may be valued as of another date that is rationally related to the property. Tyma v. Tyma, 263 Neb. 873, 644 N.W.2d 139 (2002).

A trial court, in the exercise of its broad jurisdiction with regard to approval and enforcement of property settlement agreements under this section, has the power to approve and incorporate into a consent decree a conscionable term in the parties' agreement to divide pension benefits earned by a spouse after the termination of the marriage, even though the trial court has no statutory power to order such a division in a contested case. Hoshor v. Hoshor, 254 Neb. 743, 580 N.W.2d 516 (1998).

Per subsection (8) of this section, in a marriage dissolution, the marital estate includes only that portion of pensions earned during the marriage. Priest v. Priest, 251 Neb. 76, 554 N.W.2d 792 (1996).

Any pension benefits may be considered as marital property, and thus divisible in a dissolution of marriage action, whether or not the pension is vested. Ray v. Ray, 222 Neb. 324, 383 N.W.2d 752 (1986).

In dissolution proceedings the trial court has broad discretion in valuing and dividing pension rights between the parties. Sonntag v. Sonntag, 219 Neb. 583, 365 N.W.2d 411 (1985).

This section requires the court to include any pension and retirement plans in the marital estate. It does not require a pension to be divided between the parties, nor does it require any specific method of valuation. The trial court retains broad discretion in valuing pension rights and dividing such rights between the parties. Rockwood v. Rockwood, 219 Neb. 21, 360 N.W.2d 497 (1985).

As a result of the Uniformed Services Former Spouses Protection Act, nondisability military pensions need no longer be treated differently than nonmilitary pensions. Taylor v. Taylor, 217 Neb. 409, 348 N.W.2d 887 (1984).

Based on the facts of this case, the wife was awarded one-half of the value of property in pension and profit-sharing trusts maintained by her husband's employer. The trial court retains broad discretion in valuing pension rights and in dividing such rights between the parties. Kullbom v. Kullbom, 209 Neb. 145, 306 N.W.2d 844 (1981).

Pursuant to subsection (8) of this section, for purposes of property division, the marital estate includes any pension and retirement plans owned by either party. Ging v. Ging, 18 Neb. App. 145, 775 N.W.2d 479 (2009).

Pursuant to subsection (8) of this section, early retirement incentives that result from employment during the marriage are included in the marital estate. Simon v. Simon, 17 Neb. App. 834, 770 N.W.2d 683 (2009).

A disability pension is a marital asset. John v. John, 1 Neb. App. 947, 511 N.W.2d 544 (1993).

Pension plans shall be included as a part of the marital estate for purposes of the division of property at the time of dissolution; the value of the plan should be determined at the time of the decree. Polly v. Polly, 1 Neb. App. 121, 487 N.W.2d 558 (1992).

5. Miscellaneous

An increase in value in the separate property of a spouse, not attributable in any manner to any contribution of funds, property, or effort by either of the spouses, constitutes separate property. Coufal v. Coufal, 291 Neb. 378, 866 N.W.2d 74 (2015).

In deciding the allocation of a single asset, the division of which is reserved to the court by the parties, a court should not order a distribution of the asset that is inconsistent with a voluntary stipulation entered into by the parties and approved by the court dividing the remainder of the parties' assets. Shearer v. Shearer, 270 Neb. 178, 700 N.W.2d 580 (2005).

The marital estate includes property accumulated and acquired during the marriage through the joint efforts of the parties; with some exceptions, the marital estate does not include property acquired by one of the parties through gift or inheritance. The marital estate includes that portion of a pension which is earned during the marriage. Reichert v. Reichert, 246 Neb. 31, 516 N.W.2d 600 (1994).

Although section 42-364 does not permit a district court in a dissolution action to order child support beyond the age of majority, the district court has the authority to enforce the terms of an approved settlement, which may include an agreement to support a child beyond the age of majority. Zetterman v. Zetterman, 245 Neb. 255, 512 N.W.2d 622 (1994).

In view of evidence concerning the health of the parties, the trial court abused its discretion by precluding modification of alimony awarded in decree of dissolution under subsection (7) of this section. Dinovo v. Dinovo, 238 Neb. 285, 470 N.W.2d 174 (1991).

Alimony provisions may be modified, even if based upon property settlement agreements, unless the parties or the court provide otherwise in writing. Euler v. Euler, 207 Neb. 4, 295 N.W.2d 397 (1980).

Where the decree expressly precludes modification, the award is such a definite and final adjustment of mutual rights and obligations as to be capable of a present vesting and to constitute an absolute judgment. Van Pelt v. Van Pelt, 206 Neb. 350, 292 N.W.2d 917 (1980).

In absence of agreement, court must divide property fairly under circumstances of marriage. Cozette v. Cozette, 196 Neb. 780, 246 N.W.2d 473 (1976).

In an action for dissolution of marriage, agreements between husband and wife, not made in connection with separation or dissolution of marriage, are not binding on the court. Snyder v. Snyder, 196 Neb. 383, 243 N.W.2d 159 (1976).

Except for terms concerning the custody or support of minor children, the decree may expressly preclude or limit modification of terms set forth in the decree. Haug v. Haug, 195 Neb. 377, 238 N.W.2d 455 (1976).

Alimony may be ordered in addition to a property settlement. Magruder v. Magruder, 190 Neb. 573, 209 N.W.2d 585 (1973).

In a dissolution of marriage proceeding, if the parties fail to agree on a property settlement, pursuant to subsection (8) of this section, the court shall order an equitable division of the marital estate. Ging v. Ging, 18 Neb. App. 145, 775 N.W.2d 479 (2009).

A civil contempt order enforcing a settlement agreement is not a final, appealable order where the order does not contain both a finding of contempt and a noncontingent order of sanction. Hammond v. Hammond, 3 Neb. App. 536, 529 N.W.2d 542 (1995).



42-367 Temporary allowance; costs; payment.

In every action for dissolution of marriage or legal separation, the court may require the husband to pay any sum necessary to enable the wife to maintain the action during its pendency. When dissolution of marriage or a legal separation is decreed, the court may decree costs against either party and award execution for the same, or it may direct such costs to be paid out of any property sequestered, or in the power of the court, or in the hands of a receiver.

Fees for appraising the family residence and for an expert witness at trial are costs assessable under this section. Lockwood v. Lockwood, 205 Neb. 818, 290 N.W.2d 636 (1980).

Adultery of party will not as a matter of law prevent an award of attorney's fees nor affect the payment of costs. Lockard v. Lockard, 193 Neb. 400, 227 N.W.2d 581 (1975).

Awards of attorney's fees and costs hereunder are discretionary. Sullivan v. Sullivan, 192 Neb. 841, 224 N.W.2d 542 (1975).



42-368 Decree of separation; support order; modification; revocation.

When a legal separation is decreed, the court may order payment of such support by one party to the other as may be reasonable, having regard for the circumstances of the parties and the ability of the supported party to engage in gainful employment without interfering with the interests of any minor children in the custody of such party. Orders for support may be modified or revoked for good cause shown upon notice and hearing, except as to amounts accrued prior to date of service of motion to modify, to which date modification may be retroactive. Orders for child support in cases in which a party has applied for services under Title IV-D of the Social Security Act, as amended, shall be reviewed as provided in sections 43-512.12 to 43-512.18.

The statutory prohibition against modifying a decree at a later time to provide for alimony when not allowed in the original decree applies to a dissolution of marriage, not to a decree of legal separation. Pendleton v. Pendleton, 242 Neb. 675, 496 N.W.2d 499 (1993).



42-369 Support or alimony; presumption; items includable; payments; disbursement; enforcement; health insurance.

(1) All orders, decrees, or judgments for temporary or permanent support payments, including child, spousal, or medical support, and all orders, decrees, or judgments for alimony or modification of support payments or alimony shall direct the payment of such sums to be made commencing on the first day of each month for the use of the persons for whom the support payments or alimony have been awarded. Such payments shall be made to the clerk of the district court (a) when the order, decree, or judgment is for spousal support, alimony, or maintenance support and the order, decree, or judgment does not also provide for child support, and (b) when the payment constitutes child care or day care expenses, unless payments under subdivision (1)(a) or (1)(b) of this section are ordered to be made directly to the obligee. All other support order payments shall be made to the State Disbursement Unit. In all cases in which income withholding has been implemented pursuant to the Income Withholding for Child Support Act or sections 42-364.01 to 42-364.14, support order payments shall be made to the State Disbursement Unit. The court may order such payment to be in cash or guaranteed funds.

(2)(a) If the party against whom an order, decree, or judgment for child support is entered or the custodial party has health insurance available to him or her through an employer, organization, or other health insurance entity which may extend to cover any children affected by the order, decree, or judgment and the health care coverage is accessible to the children and is available to the responsible party at reasonable cost, the court shall require health care coverage to be provided. Health care coverage is accessible if the covered children can obtain services from a plan provider with reasonable effort by the custodial party. When the administrative agency, court, or other tribunal determines that the only health care coverage option available through the noncustodial party is a plan that limits service coverage to providers within a defined geographic area, the administrative agency, court, or other tribunal shall determine whether the child lives within the plan's service area. If the child does not live within the plan's service area, the administrative agency, court, or other tribunal shall determine whether the plan has a reciprocal agreement that permits the child to receive coverage at no greater cost than if the child resided in the plan's service area. The administrative agency, court, or other tribunal shall also determine if primary care is available within thirty minutes or thirty miles of the child's residence. For the purpose of determining the accessibility of health care coverage, the administrative agency, court, or other tribunal may determine and include in an order that longer travel times are permissible if residents, in part or all of the service area, customarily travel distances farther than thirty minutes or thirty miles. If primary care services are not available within these constraints, the health care coverage is presumed inaccessible. If health care coverage is not available or is inaccessible and one or more of the parties are receiving Title IV-D services, then cash medical support shall be ordered. Cash medical support or the cost of private health insurance is considered reasonable in cost if the cost to the party responsible for providing medical support does not exceed three percent of his or her gross income. In applying the three-percent standard, the cost is the cost of adding the children to existing health care coverage or the difference between self-only and family health care coverage. Cash medical support payments shall not be ordered if, at the time that the order is issued or modified, the responsible party's income is or such expense would reduce the responsible party's net income below the basic subsistence limitation provided in Nebraska Court Rule section 4-218. If such rule does not describe a basic subsistence limitation, the responsible party's net income shall not be reduced below nine hundred three dollars net monthly income for one person or below the poverty guidelines updated annually in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. 9902(2).

(b) For purposes of this section:

(i) Health care coverage has the same meaning as in section 44-3,144; and

(ii) Cash medical support means an amount ordered to be paid toward the cost of health insurance provided by a public entity or by another parent through employment or otherwise or for other medical costs not covered by insurance.

(3) A support order, decree, or judgment may include the providing of necessary shelter, food, clothing, care, medical support as defined in section 43-512, medical attention, expenses of confinement, education expenses, funeral expenses, and any other expense the court may deem reasonable and necessary.

(4) Orders, decrees, and judgments for temporary or permanent support or alimony shall be filed with the clerk of the district court and have the force and effect of judgments when entered. The clerk and the State Disbursement Unit shall disburse all payments received as directed by the court and as provided in sections 42-358.02 and 43-512.07. Records shall be kept of all funds received and disbursed by the clerk and the unit and shall be open to inspection by the parties and their attorneys.

(5) Unless otherwise specified by the court, an equal and proportionate share of any child support awarded shall be presumed to be payable on behalf of each child subject to the order, decree, or judgment for purposes of an assignment under section 43-512.07.

Under subsection (4) of this section, alimony judgments are liens, and if the judgments precede a mortgage and are recorded, they will have priority over that mortgage. McCook Nat. Bank v. Myers, 243 Neb. 853, 503 N.W.2d 200 (1993).

Subsection (4) of this section applied in a situation where the decree is silent with respect to accrued, unpaid temporary child support. Dartmann v. Dartmann, 14 Neb. App. 864, 717 N.W.2d 519 (2006).

Pursuant to subsection (2) of this section, in a divorce case, a judge may not order both parties to provide health insurance for the child or children, but must direct which party shall provide such insurance. Ward v. Ward, 7 Neb. App. 821, 585 N.W.2d 551 (1998).

Expenses incurred in obtaining medical care for a child, including allowances for mileage and meals, may be included in a support order if the court finds such expenses are reasonable and necessary. The expenses cannot be applied retroactively to the application for modification of the order for support. Hoover v. Hoover, 2 Neb. App. 239, 508 N.W.2d 316 (1993).



42-370 Contempt proceedings; attorney's fees; costs.

Nothing in sections 42-347 to 42-381 shall prohibit a party from initiating contempt proceedings. Costs, including a reasonable attorney's fee, may be taxed against a party found to be in contempt.

In a civil contempt proceeding relating to an item in a divorce decree, costs, including a reasonable attorney fee, may be assessed against a contemnor. Locke v. Volkmer, 8 Neb. App. 797, 601 N.W.2d 807 (1999).



42-371 Judgments and orders; liens; release; subordination; procedure; time limitation on lien; security; attachment; priority.

Under the Uniform Interstate Family Support Act and sections 42-347 to 42-381, 43-290, 43-512 to 43-512.10, and 43-1401 to 43-1418:

(1) All judgments and orders for payment of money shall be liens, as in other actions, upon real property and any personal property registered with any county office and may be enforced or collected by execution and the means authorized for collection of money judgments;

(2) The judgment creditor may execute a partial or total release of the judgment or a document subordinating the lien of the judgment to any other lien, generally or on specific real or personal property.

Release of a judgment for child support or spousal support or subordination of a lien of a judgment for child support or spousal support may, if all such payments are current and not delinquent or in arrears, be released or subordinated by a release or subordination document executed by the judgment creditor, and such document shall be sufficient to remove or subordinate the lien. A properly executed, notarized release or subordination document explicitly reciting that all child support payments or spousal support payments are current is prima facie evidence that such payments are in fact current. For purposes of this section, any delinquency or arrearage of support payments shall be determined as provided in subsection (2) of section 42-358.02;

(3) If a judgment creditor refuses to execute a release of the judgment or subordination of a lien as provided in subdivision (2) of this section or the support payments are not current, the person desiring such release or subordination may file an application for the relief desired in the court which rendered the original judgment. A copy of the application and a notice of hearing shall be served on the judgment creditor either personally or by registered or certified mail no later than ten days before the date of hearing. If the court finds that the release or subordination is not requested for the purpose of avoiding payment and that the release or subordination will not unduly reduce the security, the court may issue an order releasing real or personal property from the judgment lien or issue an order subordinating the judgment lien. As a condition for such release or subordination, the court may require the posting of a bond with the clerk in an amount fixed by the court, guaranteeing payment of the judgment. If the court orders a release or subordination, the court may order a judgment creditor who, without a good faith reason, refused to execute a release or subordination to pay the judgment debtor's court costs and attorney's fees involved with the application brought under this subdivision. A showing that all support payments are current shall be evidence that the judgment creditor did not have a good faith reason to refuse to execute such release or subordination. For purposes of this section, a current certified copy of support order payment history from the Title IV-D Division of the Department of Health and Human Services setting forth evidence that all support payments are current is prima facie evidence that such payments are in fact current and is valid for thirty days after the date of certification;

(4) Full faith and credit shall be accorded to a lien arising by operation of law against real and personal property for amounts overdue relating to a support order owed by a judgment debtor or obligor who resides or owns property in this state when another state agency, party, or other entity seeking to enforce such lien complies with the procedural rules relating to the filing of the lien in this state. The state agency, party, or other entity seeking to enforce such lien shall send a certified copy of the support order with all modifications, the notice of lien prescribed by 42 U.S.C. 652(a)(11) and 42 U.S.C. 654(9)(E), and the appropriate fee to the clerk of the district court in the jurisdiction within this state in which the lien is sought. Upon receiving the appropriate documents and fee, the clerk of the district court shall accept the documents filed and such acceptance shall constitute entry of the foreign support order for purposes of this section only. Entry of a lien arising in another state pursuant to this section shall result in such lien being afforded the same treatment as liens arising in this state. The filing process required by this section shall not be construed as requiring an application, complaint, answer, and hearing as might be required for the filing or registration of foreign judgments under the Nebraska Uniform Enforcement of Foreign Judgments Act or the Uniform Interstate Family Support Act;

(5) Support order judgments shall cease to be liens on real or registered personal property ten years from the date (a) the youngest child becomes of age or dies or (b) the most recent execution was issued to collect the judgment, whichever is later, and such lien shall not be reinstated;

(6) Alimony and property settlement award judgments, if not covered by subdivision (5) of this section, shall cease to be a lien on real or registered personal property ten years from the date (a) the judgment was entered, (b) the most recent payment was made, or (c) the most recent execution was issued to collect the judgment, whichever is latest, and such lien shall not be reinstated;

(7) The court may in any case, upon application or its own motion, after notice and hearing, order a person required to make payments to post sufficient security, bond, or other guarantee with the clerk to insure payment of both current and any delinquent amounts. Upon failure to comply with the order, the court may also appoint a receiver to take charge of the debtor's property to insure payment. Any bond, security, or other guarantee paid in cash may, when the court deems it appropriate, be applied either to current payments or to reduce any accumulated arrearage;

(8)(a) The lien of a mortgage or deed of trust which secures a loan, the proceeds of which are used to purchase real property, and (b) any lien given priority pursuant to a subordination document under this section shall attach prior to any lien authorized by this section. Any mortgage or deed of trust which secures the refinancing, renewal, or extension of a real property purchase money mortgage or deed of trust shall have the same lien priority with respect to any lien authorized by this section as the original real property purchase money mortgage or deed of trust to the extent that the amount of the loan refinanced, renewed, or extended does not exceed the amount used to pay the principal and interest on the existing real property purchase money mortgage or deed of trust, plus the costs of the refinancing, renewal, or extension; and

(9) Any lien authorized by this section against personal property registered with any county consisting of a motor vehicle or mobile home shall attach upon notation of the lien against the motor vehicle or mobile home certificate of title and shall have its priority established pursuant to the terms of section 60-164 or a subordination document executed under this section.

1. Applicability of section

2. Authority of court

3. Lien

4. Miscellaneous

1. Applicability of section

This section is applicable to monetary property settlement judgments. Lacey v. Lacey, 215 Neb. 162, 337 N.W.2d 740 (1983).

This section refers to judgment creditors for support in cases of legal separation, judgment creditors for temporary or permanent support payments or alimony, judgment creditors for child support, and judgment creditors for alimony. Grosvenor v. Grosvenor, 206 Neb. 395, 293 N.W.2d 96 (1980).

In the absence of any evidence that a person ordered to pay child support was materially prejudiced by delay in assertion of claim for child support, remarriage of the parties did not operate to prohibit the party for whose benefit child support was ordered following the first divorce from instituting action following the second divorce to collect arrearages for child support due between date of the first divorce and subsequent remarriage. Scheibel v. Scheibel, 204 Neb. 653, 284 N.W.2d 572 (1979).

2. Authority of court

Under subsection (6) of this section, a court has discretion to require reasonable security for an obligor's current or delinquent support obligations when compelling circumstances require it. Davis v. Davis, 275 Neb. 944, 750 N.W.2d 696 (2008).

An order entered pursuant to subsection (5) of this section, requiring a person to post sufficient security, is a somewhat extraordinary and drastic remedy, and such order should be invoked only when compelling circumstances require it. Klinginsmith v. Wichmann, 252 Neb. 889, 567 N.W.2d 172 (1997).

Child support payments are a vested property right of the payee as each accrues, and a court, therefore, may not forgive or modify past-due child support, but may modify the amount of future payments. Berg v. Berg, 238 Neb. 527, 471 N.W.2d 435 (1991).

This section gives to a court which has entered a judgment for property division payable in installments, authority to release or subordinate the judgment under the conditions prescribed in the statute. Grosvenor v. Grosvenor, 206 Neb. 395, 293 N.W.2d 96 (1980).

An order requiring security to be given and appointing a receiver are somewhat extraordinary and drastic measures and such an order should be made only when it appears to the court that such an order is necessary to assure the payment of alimony and child support as decreed. Casselman v. Casselman, 204 Neb. 565, 284 N.W.2d 7 (1979).

It is not the court's prerogative to determine what method or means should be used in placing security for child support payment. Casselman v. Casselman, 204 Neb. 565, 284 N.W.2d 7 (1979).

3. Lien

Under this section, all orders and judgments for child support in the specified proceedings operate as statutory liens. Such liens attach from the date of the judgment to the obligor's real property and any personal property registered with any county officer, for arrears and as security for future obligations. Fox v. Whitbeck, 286 Neb. 134, 835 N.W.2d 638 (2013).

Child support judgments do not become dormant by lapse of time, and the fact that a child support judgment ceases to be a lien by operation of subsection (5) of this section does not extinguish the judgment itself or cause it to become dormant. Fox v. Whitbeck, 280 Neb. 75, 783 N.W.2d 774 (2010).

Alimony judgments are liens, and if the judgments precede a mortgage and are recorded, they will have priority over that mortgage. McCook Nat. Bank v. Myers, 243 Neb. 853, 503 N.W.2d 200 (1993).

A judgment is not a lien upon the judgment debtor's equitable interest in real estate until the commencement of the creditor's bill to subject it to payment of the judgment or until execution is levied upon the interest of a judgment debtor who is in possession of the real estate in which he has the equitable interest. Action Realty Co., Inc. v. Miller, 191 Neb. 381, 215 N.W.2d 629 (1974).

Pursuant to subsection (2) of this section, the cessation of a lien under this section does not render a child support judgment dormant. Freis v. Harvey, 5 Neb. App. 679, 563 N.W.2d 363 (1997).

4. Miscellaneous

An income withholding notice issued by the Nebraska Department of Health and Human Services pursuant to the Income Withholding for Child Support Act is not an "execution" within the meaning of subsection (5) of this section. Fox v. Whitbeck, 280 Neb. 75, 783 N.W.2d 774 (2010).

Fees awarded under this section are the property of the client, not the attorney, and the client may execute a release of the judgment awarding fees. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).



42-371.01 Duty to pay child support; termination, when; procedure; State Court Administrator; duties.

(1) An obligor's duty to pay child support for a child terminates when (a) the child reaches nineteen years of age, (b) the child marries, (c) the child dies, or (d) the child is emancipated by a court of competent jurisdiction, unless the court order for child support specifically extends child support after such circumstances.

(2) The termination of child support does not relieve the obligor from the duty to pay any unpaid child support obligations owed or in arrears.

(3) The obligor may provide written application for termination of a child support order when the child being supported reaches nineteen years of age, marries, dies, or is otherwise emancipated. The application shall be filed with the clerk of the district court where child support was ordered. A certified copy of the birth certificate, marriage license, death certificate, or court order of emancipation or an abstract of marriage as defined in section 71-601.01 shall accompany the application for termination of the child support. The clerk of the district court shall send notice of the filing of the child support termination application to the last-known address of the obligee. The notice shall inform the obligee that if he or she does not file a written objection within thirty days after the date the notice was mailed, child support may be terminated without further notice. The court shall terminate child support if no written objection has been filed within thirty days after the date the clerk's notice to the obligee was mailed, the forms and procedures have been complied with, and the court believes that a hearing on the matter is not required.

(4) The State Court Administrator shall develop uniform procedures and forms to be used to terminate child support.

The enactment of this section in 1997 delineating the circumstances for terminating child support obligations is not tantamount to a material change in circumstances justifying modification of a child support award. Reinsch v. Reinsch, 259 Neb. 564, 611 N.W.2d 86 (2000).

The filing of a deficient application under this section will not trigger a duty on the part of the obligee to file a corresponding objection. Cain v. Cain, 16 Neb. App. 117, 741 N.W.2d 448 (2007).

This section permits the district court, under specified circumstances, to enter a summary order of termination of child support in the absence of an objection by the obligee. Cain v. Cain, 16 Neb. App. 117, 741 N.W.2d 448 (2007).

It is the public policy and statutory law of this state that child support obligations should be paid until the child reaches the age of 19. Reinsch v. Reinsch, 8 Neb. App. 852, 602 N.W.2d 261 (1999).



42-372 Decree; appeals.

(1) A decree dissolving a marriage becomes final and operative, except for the purpose of review by appeal, at the time specified in section 42-372.01.

(2) For the purpose of review by appeal, the decree shall be treated as a final order as soon as it is entered. If an appeal is instituted that does not challenge the finding that the marriage is irretrievably broken, then the decree shall become final and operative, as to that portion of the decree that dissolves the marriage, at the time specified in section 42-372.01 as if no such appeal had been instituted. If an appeal is instituted within thirty days after the date the decree is entered that challenges the finding that the marriage is irretrievably broken, such decree does not become final until such proceedings are finally determined or the date of death of one of the parties to the dissolution, whichever occurs first.

1. Modification or vacation of decree

2. Miscellaneous

1. Modification or vacation of decree

Modification of a dissolution decree during the 6-month interlocutory period pursuant to this section can be made only upon good cause shown after notice to all interested parties and hearing. McAllister v. McAllister, 228 Neb. 314, 422 N.W.2d 345 (1988); Neujahr v. Neujahr, 218 Neb. 585, 357 N.W.2d 219 (1984); Norris v. Norris, 2 Neb. App. 570, 512 N.W.2d 407 (1994).

Upon a motion containing an allegation of fact which, if true, constitutes good cause to set aside or modify a decree dissolving a marriage, a court must grant an evidentiary hearing on the motion to set aside or modify the dissolution decree. Younkin v. Younkin, 221 Neb. 134, 375 N.W.2d 894 (1985).

During the six-month period following a dissolution of marriage decree, the action is still pending, and the court can at any time, for good reason, vacate or modify it. During the entire pendency of a dissolution of marriage decree, the marital relation continues. Choat v. Choat, 218 Neb. 875, 359 N.W.2d 810 (1984).

Property settlement agreement entered into by parties to a dissolution of marriage may be vacated or modified if one of the spouses withheld information from the court, thus preventing the court from carrying out its function of approving or disapproving the agreement. Colson v. Colson, 215 Neb. 452, 339 N.W.2d 280 (1983).

Section 42-372, R.R.S.1943, Reissue 1978, allows a modification within the six months before the decree is final to provide for alimony where none was awarded in the final decree. Section 42-365, R.R.S.1943, Reissue 1978, is limited in its application to those situations in which, except for this statute, the court could not otherwise modify or vacate the decree. Howard v. Howard, 207 Neb. 468, 299 N.W.2d 442 (1980).

Where a party to a divorce action, represented by counsel, voluntarily executes a property settlement agreement which is approved by the court and incorporated in a divorce decree from which no appeal is taken ordinarily the decree will not be vacated or modified as to property provisions in absence of fraud or gross inequity. Klabunde v. Klabunde, 194 Neb. 681, 234 N.W.2d 837 (1975).

The power of the district court to modify or vacate a decree of marriage dissolution hereunder within six months of the entry of the decree does not exist after appellant has suffered an involuntary dismissal of appeal. Dewey v. Dewey, 193 Neb. 236, 226 N.W.2d 751 (1975), 192 Neb. 676, 223 N.W.2d 826 (1974).

Proceedings to modify a divorce decree during the 6-month period following a dissolution of marriage decree may continue and be finally decided after the 6-month period, so long as the original request was filed within the 6-month period. Novak v. Novak, 2 Neb. App. 21, 508 N.W.2d 283 (1993).

2. Miscellaneous

Under former law, in Nebraska, a divorce becomes final six months after it is entered; during this six-month waiting period, the matrimonial tie between the parties is not dissolved. Watts v. Watts, 250 Neb. 38, 547 N.W.2d 466 (1996).

In an alienation of affections case, evidence regarding the defendant's income during the six-month period following the plaintiff's divorce decree was relevant and admissible under the circumstances of this case. Vacek v. Ames, 221 Neb. 333, 377 N.W.2d 86 (1985).

A motion authorized by this section, when appealed to this court, is not subject to review de novo on the record but, rather, is limited to an appeal of the action for dissolution itself. The granting or denying of a motion to set aside a decree of dissolution is within the sound discretion of the trial court, and any actions taken with respect thereto by that court will not be disturbed on appeal absent an abuse of discretion. Puetz v. Puetz, 211 Neb. 674, 319 N.W.2d 761 (1982).

The control of a divorce decree during the six-month period pending finality is within the sound judicial discretion of the trial court. Miller v. Miller, 190 Neb. 816, 212 N.W.2d 646 (1973).

Statute postpones dissolution until the decree becomes final; during six-month waiting period parties remain legally married. Under former law, wife was lawful spouse at time of death of insured and as his widow was entitled to the proceeds of insurance policy. Prudential Ins. Co. of America v. Dulek, 504 F.Supp. 1015 (D. Neb. 1980).



42-372.01 Decree; when final.

(1) Except for purposes of appeal as prescribed in section 42-372, for purposes of remarriage as prescribed in subsection (2) of this section, and for purposes of continuation of health insurance coverage as prescribed in subsection (3) of this section, a decree dissolving a marriage becomes final and operative thirty days after the decree is entered or on the date of death of one of the parties to the dissolution, whichever occurs first. If the decree becomes final and operative upon the date of death of one of the parties to the dissolution, the decree shall be treated as if it became final and operative the date it was entered.

(2) For purposes of remarriage other than remarriage between the parties, a decree dissolving a marriage becomes final and operative six months after the decree is entered or on the date of death of one of the parties to the dissolution, whichever occurs first. If the decree becomes final and operative upon the date of death of one of the parties to the dissolution, the decree shall be treated as if it became final and operative the date it was entered.

(3) For purposes of continuation of health insurance coverage, a decree dissolving a marriage becomes final and operative six months after the decree is entered.

(4) A decree dissolving a marriage rendered prior to September 9, 1995, which is not final and operative becomes operative pursuant to the provisions of section 42-372 as such section existed immediately preceding September 9, 1995.



42-372.02 Decree; assignment of real estate; affidavit and certificate; filing.

(1) When a decree of dissolution of marriage assigns real estate to either party, the party to whom the real estate is assigned may (a) prepare and file with the clerk of the district court an affidavit identifying the real estate by legal description and affirmatively identifying the person entitled to the real estate and (b) prepare for signature and seal by the clerk one or more certificates in a form substantially similar to the following:

(2) A certificate may include more than one parcel of real estate, but there shall be separate certificates for each party to whom real estate is assigned and separate certificates for each county in which real estate is located. The certificate or certificates shall be delivered by the clerk to the person applying for the same, and such person shall be responsible for recording the certificate or certificates with the register of deeds in the appropriate county or counties as provided in section 76-248.01.



42-372.03 Legal separation decree; application to set aside decree.

A legal separation decree shall provide that in case of a reconciliation at any time thereafter, the parties may apply to set aside the decree. Upon such application, the court shall set aside the decree and make such orders as are just and reasonable under the circumstances.



42-373 Annulments; procedure.

Actions for annulment of a marriage shall be brought in the same manner as actions for dissolution of marriage and shall be subject to all applicable provisions of sections 42-347 to 42-381 pertaining to dissolution of marriage, except that the only residence requirement shall be that the plaintiff is an actual resident of the county in which the complaint is filed.



42-374 Annulment; conditions.

A marriage may be annulled for any of the following causes:

(1) The marriage between the parties is prohibited by law;

(2) Either party is impotent at the time of marriage;

(3) Either party had a spouse living at the time of marriage; or

(4) Force or fraud.

An annulment will be granted only when one or more of the grounds enumerated herein is present. Guggenmos v. Guggenmos, 218 Neb. 746, 359 N.W.2d 87 (1984).



42-375 Annulments; persons under disability; who may bring action; denial, when.

Annulment actions on behalf of persons under disability may be brought by a parent or adult next friend. An annulment may not be decreed if the marriage is found to be voidable and the parties freely cohabited after the ground for annulment has terminated or become known to the innocent party.



42-376 Doubted marriage; procedure.

When the validity of a marriage is doubted, either party may file a complaint and the court shall decree it annulled or affirmed according to the proof. Notice shall be given the other party as in the case of a complaint for dissolution of marriage.



42-377 Legitimacy of children.

Children born to the parties, or to the wife, in a marriage relationship which may be dissolved or annulled pursuant to sections 42-347 to 42-381 shall be legitimate unless otherwise decreed by the court, and in every case the legitimacy of all children conceived before the commencement of the suit shall be presumed until the contrary is shown.

The presumption favoring legitimacy of children may only be rebutted by clear and convincing evidence beyond the testimony of husband or wife denying child's legitimacy. Perkins v. Perkins, 198 Neb. 401, 253 N.W.2d 42 (1977).

Presumed legitimacy of children born in wedlock may not be rebutted by the testimony or declaration of a parent. Ford v. Ford, 191 Neb. 548, 216 N.W.2d 176 (1974).

This section does not create an irrebuttable presumption of legitimacy in the case of children conceived before the commencement of the dissolution action. Cavanaugh v. deBaudiniere, 1 Neb. App. 204, 493 N.W.2d 197 (1992).



42-378 Nullity of marriage; procedure; costs.

When the court finds that a party entered into the contract of marriage in good faith supposing the other to be capable of contracting, and the marriage is declared a nullity, such fact shall be entered in the decree and the court may order such innocent party compensated as in the case of dissolution of marriage, including an award for costs and attorney fees.

This section is not applicable and does not provide a legal basis for property division and award of alimony when the parties' marriage is valid during its duration and never void or voidable. Manker v. Manker, 263 Neb. 944, 644 N.W.2d 522 (2002).

This section applies when one or both of the parties are innocent. A party claiming good faith under this section cannot close his or her eyes to suspicious circumstances; however, attending a divorce hearing does not trigger a duty to inquire as to the date on which the divorce will become final. Under this section, good faith means an honest and reasonable belief that the marriage was valid at the time of the ceremony. Whether a party acted in good faith depends on the facts and circumstances of the case. Good faith is presumed; the burden of proof rests squarely on the party charging bad faith. Good faith may result either from an error of fact or from an error of law. Hicklin v. Hicklin, 244 Neb. 895, 509 N.W.2d 627 (1994).

This section protects a party who has entered into the contract of marriage in good faith supposing the other party to be capable of marrying and the marriage is declared a nullity. Randall v. Randall, 216 Neb. 541, 345 N.W.2d 319 (1984).



42-379 Repealed. Laws 1997, LB 229, § 46.



42-380 Restoration of former name; procedure.

(1) When a pleading is filed pursuant to section 42-353 or pursuant to an action for annulment as authorized by section 42-373, either the plaintiff or the defendant may include a request to restore his or her former name. The court shall grant such request except for good cause shown. The mere fact that a parent and child may have different surnames following a dissolution of marriage or annulment shall not be sufficient to constitute good cause. The decree of dissolution or declaration of annulment shall specifically provide for the name change, giving both the old name and the name as it will be after the decree or declaration. A change of name granted pursuant to this section shall become effective on the same date that the decree of dissolution or declaration of annulment, as the case may be, is entered. The requirements of sections 25-21,270 to 25-21,273 shall not apply to this section.

(2) A decree of dissolution or declaration of annulment entered before August 25, 1989, in an action in which a request for name restoration was not included or granted shall not hinder or prevent the petitioner or respondent from effecting a common-law name change.



42-381 Minor child; rights of parents.

In any final decree or decree of modification in an action for dissolution of marriage, declaration concerning the validity of a marriage, legal separation, or declaration of paternity, regardless of the determination of the court relating to the custody of a minor child, (1) each parent shall continue to have full and equal access to the education and medical records of his or her child unless the court orders to the contrary and (2) either parent may make emergency decisions affecting the health or safety of his or her child while the child is in the physical custody of such parent.



42-382 Repealed. Laws 1999, LB 1, § 1.



42-383 Repealed. Laws 2002, LB 1062, § 72.



42-384 Repealed. Laws 2002, LB 1062, § 72.



42-385 Repealed. Laws 2002, LB 1062, § 72.



42-386 Repealed. Laws 2002, LB 1062, § 72.



42-401 Repealed. Laws 1999, LB 8, § 4.



42-402 Children; when deemed legitimate.

Whenever any man and woman, either of whom is whole or in part of Indian blood, shall have cohabited together as husband and wife according to the customs and manners of Indian life, the issue of such cohabitation shall be taken and deemed to be the legitimate issue of such persons so living together, notwithstanding the fact that the father and mother may have been divorced or separated according to Indian customs, or otherwise, and married to other persons, according to Indian custom, or otherwise.



42-403 Marriages and divorces; void, when unlawful.

Marriages and divorces consummated on or after April 8, 1913, among such Indians, or among their descendants, according to Indian custom, are hereby declared to be unlawful and shall be punished as hereinafter provided.



42-404 Marriages; how contracted.

Such Indians and their descendants shall procure marriage licenses and have their marriages solemnized and returns thereof made in the manner as provided by the laws of this state for the making of marriage contracts.



42-405 Divorces; how obtained.

Such Indians and their descendants may obtain divorces in the manner and for the causes provided in the statutes of this state, and not otherwise.



42-406 Bigamy; when; penalty.

If any Indian who is married according to the provisions of sections 42-402 to 42-404 shall, while his or her husband or wife is living, be married to another person, either in legal form or according to Indian custom, he or she shall be guilty of bigamy and shall be punished therefor as provided by law.



42-407 Marriages; record of county judge; legal and competent evidence.

The record of Indian marriages made by the county judge pursuant to Laws 1913, Chapter 68, section 7, and certified copies thereof, shall be legal and competent evidence in all proceedings of the facts therein authorized to be stated.



42-408 Sections, how construed.

Nothing in sections 42-402 to 42-407 shall be construed to constitute a legal separation of a prior legal marriage according to the laws of this state wherein a license was secured and a ceremony performed by some person empowered by law to perform such marriage ceremony of any Indian of whole or mixed blood residing in the state.



42-501 Mortgage; procedure for authorization; limitation.

When either husband or wife is mentally incompetent and incapable of executing a mortgage relinquishing or encumbering his or her right to the homestead or any other real property of the other, the other may file a complaint in the district court of the county of his or her residence or of the county where the real estate to be encumbered is situated setting forth the facts and praying for an order authorizing the applicant or some other person to execute a mortgage and relinquish or encumber by such mortgage the interest of the mentally incompetent person in such homestead or other real estate. The court shall not authorize the execution of any mortgage on the homestead of the parties for an amount greater than is necessary to pay or redeem the lien of an existing mortgage on such homestead.



42-502 Complaint; verification; service; guardian ad litem; costs.

The complaint shall be verified by the plaintiff and filed in the office of the clerk of the district court of the proper county. A copy thereof, with the notice of the time at which such application will be heard by the court, shall be served personally upon the mentally incompetent person in the same manner in which a summons is served at least ten days prior to the time fixed for such hearing. Upon completed service, the court shall appoint some responsible attorney thereof guardian ad litem for the person alleged to be mentally incompetent, who shall ascertain the propriety, good faith, and necessity of the prayer of the plaintiff and may resist the application by making any legal or equitable defense thereto. The guardian ad litem shall be allowed by the court a reasonable compensation to be paid as are the other costs.



42-503 Decree.

Upon the hearing of the complaint, if the court is satisfied that it is made in good faith by the plaintiff, that he or she or some other person selected by the court is a proper person to exercise the power and make the mortgage, and that it is necessary and proper, the court shall enter a decree authorizing the execution of a mortgage for and in the name of such mentally incompetent husband or wife by the plaintiff or such other person as the court may appoint.



42-504 Repealed. Laws 1961, c. 284, § 1.



42-601 Repealed. Laws 1949, c. 129, § 6.



42-602 Repealed. Laws 1949, c. 129, § 6.



42-603 Property acquired; presumption.

Property acquired, as defined in section 42-617, shall not be regarded as community property unless the contrary be satisfactorily proved.

Declaratory judgment seeking to declare Community Property Act unconstitutional was dismissed because of lack of proper parties and justiciable issues. Miller v. Stolinski, 149 Neb. 679, 32 N.W.2d 199 (1948).



42-604 Repealed. Laws 1949, c. 129, § 6.



42-605 Repealed. Laws 1949, c. 129, § 6.



42-606 Repealed. Laws 1949, c. 129, § 6.



42-607 Repealed. Laws 1949, c. 129, § 6.



42-608 Repealed. Laws 1949, c. 129, § 6.



42-609 Repealed. Laws 1949, c. 129, § 6.



42-610 Repealed. Laws 1949, c. 129, § 6.



42-611 Repealed. Laws 1949, c. 129, § 6.



42-612 Repealed. Laws 1949, c. 129, § 6.



42-613 Repealed. Laws 1949, c. 129, § 6.



42-614 Repealed. Laws 1949, c. 129, § 6.



42-615 Repealed. Laws 1949, c. 129, § 6.



42-616 Repealed. Laws 1949, c. 129, § 6.



42-617 Property acquired, definition.

As used in sections 42-603 and 42-617 to 42-620, the words property acquired shall mean (1) all property acquired by either husband or wife, or both, during marriage, and on and after September 7, 1947, and prior to April 20, 1949, and (2) all property acquired after April 20, 1949, (a) by exchange for, (b) by the increase of, (c) with the proceeds of, or (d) with the income from, any property defined in subdivision (1) of this section.



42-618 Receipt, management, control, and disposition of property.

Notwithstanding that any property may in fact be community property, a husband or wife shall have power to receive, manage, control, and dispose of or otherwise deal with property standing in his or her name or under his or her management or control, in such manner as he or she would be so entitled to deal therewith by law, had Chapter 156, Session Laws of Nebraska, 1947, never been enacted.



42-619 Claims; limitation; affidavit asserting ownership; filing and recording.

The Legislature recognizes that many husbands and wives have failed to keep proper records; that community income and separate funds have been commingled; that property has been acquired by husband or wife on or after September 7, 1947, in many cases with separate funds; that to protect property rights against loss of evidence, it is necessary that claims that property acquired, as defined in section 42-617, was, or is, community property should be filed or recorded. Any claim or defense by either husband or wife or other person, in any action, proceeding, or controversy, that any property acquired, as defined in section 42-617, was or is community property, shall be barred one year from April 20, 1949, unless, within one year from April 20, 1949, an affidavit by either the husband or wife, or other interested person, asserting that the property therein described was or is community property has been filed or recorded as herein provided. In case of real estate, such affidavit shall be recorded in the office of the register of deeds of the county in which the real estate is situated; in case of stocks, the affidavit shall be filed with the corporation issuing the same; in case of bonds, notes, secured or unsecured, securities, or other evidences of indebtedness or other debts, the affidavit shall be delivered to the debtor; in case of life insurance, the affidavit shall be filed with the home office of the insurer; and in case of all other personal property the affidavit shall be filed with the county clerk of the county in which the husband resides or last resided in Nebraska. The filing or recording of an affidavit as provided in sections 42-603 and 42-617 to 42-620, shall not constitute notice to purchasers, mortgagees, pledgees, or assignees for value, that such property is claimed to be community property. This section shall not apply to claims of any person in exclusive possession of property under claim of right, on April 20, 1949.



42-620 Severability.

If, for any reason, any of the foregoing sections 42-603 and 42-617 to 42-619 or any part thereof are held to be invalid, the Legislature declares that it would have passed section 6 irrespective of the fact that such sections or any part thereof may be declared invalid.



42-701 Act, how cited.

Sections 42-701 to 42-751.01 shall be known and may be cited as the Uniform Interstate Family Support Act.



42-702 Definitions.

In the Uniform Interstate Family Support Act:

(1) Child means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) Child support order means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) Convention means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) Duty of support means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) Foreign country means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) Which has been declared under the law of the United States to be a foreign reciprocating country;

(B) Which has established a reciprocal arrangement for child support with this state as provided in section 42-721;

(C) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under the act; or

(D) In which the Convention is in force with respect to the United States.

(6) Foreign support order means a support order of a foreign tribunal.

(7) Foreign tribunal means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

(8) Home state means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(9) Income includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(10) Income withholding order means an order or other legal process directed to an obligor's employer or other payor, as defined by the Income Withholding for Child Support Act or sections 42-347 to 42-381, to withhold support from the income of the obligor.

(11) Initiating tribunal means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) Issuing foreign country means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) Issuing state means the state in which a tribunal issues a support order or judgment determining parentage of a child.

(14) Issuing tribunal means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) Law includes decisional and statutory law and rules and regulations having the force of law.

(16) Obligee means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) An individual seeking a judgment determining parentage of the individual's child; or

(D) A person that is a creditor in a proceeding under sections 42-748.01 to 42-748.13.

(17) Obligor means an individual, or the estate of a decedent that:

(A) Owes or is alleged to owe a duty of support;

(B) Is alleged but has not been adjudicated to be a parent of a child;

(C) Is liable under a support order; or

(D) Is a debtor in a proceeding under sections 42-748.01 to 42-748.13.

(18) Outside this state means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) Register means to record or file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) Registering tribunal means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) Responding state means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(24) Responding tribunal means the authorized tribunal in a responding state or foreign country.

(25) Spousal support order means a support order for a spouse or former spouse of the obligor.

(26) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) Support enforcement agency means a public official, governmental entity, or private agency authorized to:

(A) Seek enforcement of support orders or laws relating to the duty of support;

(B) Seek establishment or modification of child support;

(C) Request determination of parentage of a child;

(D) Attempt to locate obligors or their assets; or

(E) Request determination of the controlling child support order.

(28) Support order means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

(29) Tribunal means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.



42-703 Tribunal of this state; support enforcement agency.

(a) The district court is the tribunal of this state.

(b) The Department of Health and Human Services is the support enforcement agency of this state.



42-704 Remedies cumulative; applicability of act.

(a) Remedies provided by the Uniform Interstate Family Support Act are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) The Uniform Interstate Family Support Act does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under the act.

Under this section, a defendant has both common-law and statutory remedies available to contest the validity of an income withholding order issued by another state. Harvey v. Harvey, 6 Neb. App. 524, 575 N.W.2d 167 (1998).



42-704.01 Application of act to resident of foreign country and foreign support proceeding.

(a) A tribunal of this state shall apply sections 42-701 to 42-747.04 and, as applicable, sections 42-748.01 to 42-748.13, to a support proceeding involving:

(i) A foreign support order;

(ii) A foreign tribunal; or

(iii) An obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of sections 42-701 to 42-747.04.

(c) Sections 42-748.01 to 42-748.13 apply only to a support proceeding under the Convention. In such a proceeding, if a provision of such sections is inconsistent with sections 42-701 to 42-747.04, sections 42-748.01 to 42-748.13 control.



42-705 Basis for jurisdiction over nonresident.

(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage of a child in this state pursuant to section 43-104.02, 71-628, 71-640.01, or 71-640.02 with the Department of Health and Human Services; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) of this section or in any other law of this state shall not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of section 42-746 are met or, in the case of a foreign support order, unless the requirements of section 42-747.03 are met.



42-706 Continuing personal jurisdiction.

Personal jurisdiction acquired by a tribunal of this state in a proceeding under the Uniform Interstate Family Support Act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by sections 42-709, 42-710, and 42-713.02.



42-707 Initiating and responding tribunal of this state.

Under the Uniform Interstate Family Support Act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.



42-708 Simultaneous proceedings.

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if:

(1) the petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) the petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state or foreign country is the home state of the child.



42-709 Continuing, exclusive jurisdiction.

(a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) at the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state shall not exercise continuing, exclusive jurisdiction to modify the order if:

(1) all of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to the act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

Under this section as it existed prior to enactment of Laws 2003, LB 148, an issuing state loses continuing, exclusive jurisdiction to modify child support provisions of a divorce decree once both parents and all of their children move away from the issuing state. Groseth v. Groseth, 257 Neb. 525, 600 N.W.2d 159 (1999).



42-710 Enforcement of support order by tribunal having continuing jurisdiction.

(a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) the order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.



42-711 Recognition of controlling child support order.

(a) If a proceeding is brought under the Uniform Interstate Family Support Act and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under the Uniform Interstate Family Support Act and two or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and the same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under the act, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under the act:

(A) an order issued by a tribunal in the current home state of the child controls; or

(B) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under the act, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and the same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to sections 42-736 to 42-747.04 or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in section 42-709 or 42-710.

(f) A tribunal of this state that determines by order which is the controlling order under subdivision (b)(1) or (b)(2) or subsection (c) of this section or that issues a new controlling order under subdivision (b)(3) of this section shall state in that order:

(1) the basis upon which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by section 42-713.

(g) Within thirty days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section shall be recognized in proceedings under the Uniform Interstate Family Support Act.



42-712 Child support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.



42-713 Credits for payments.

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.



42-713.01 Application of act to nonresident subject to personal jurisdiction.

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under the Uniform Interstate Family Support Act or under other law of this state relating to a support order or recognizing a foreign support order may receive evidence from outside this state pursuant to section 42-729, communicate with a tribunal outside this state pursuant to section 42-730, and obtain discovery through a tribunal outside this state pursuant to section 42-731. In all other respects, sections 42-714 to 42-747.04 do not apply and the tribunal shall apply the procedural and substantive law of this state.



42-713.02 Continuing, exclusive jurisdiction to modify spousal support order.

(a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state shall not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) an initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) a responding tribunal to enforce or modify its own spousal support order.



42-714 Proceedings under the Uniform Interstate Family Support Act.

(a) Except as otherwise provided in the Uniform Interstate Family Support Act, sections 42-714 to 42-732 apply to all proceedings under the act.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under the act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.



42-715 Action by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



42-716 Application of law of this state.

Except as otherwise provided in the Uniform Interstate Family Support Act, a responding tribunal of this state:

(1) shall apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) shall determine the duty of support and the amount payable in accordance with the support guidelines established under section 42-364.16.



42-717 Duties of initiating tribunal.

(a) Upon the filing of a petition authorized by the Uniform Interstate Family Support Act, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.



42-718 Duties and powers of responding tribunal.

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection (b) of section 42-714, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) issue a capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the capias in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs;

(12) issue an order releasing or subordinating a lien pursuant to section 42-371; and

(13) grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under the Uniform Interstate Family Support Act, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state shall not condition the payment of a support order issued under the act upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under the act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrearages, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



42-719 Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



42-720 Duties of support enforcement agency.

(a) In a proceeding under the Uniform Interstate Family Support Act, a support enforcement agency of this state, upon request:

(1) shall provide services to a petitioner residing in a state;

(2) shall provide services to a petitioner requesting services through a central authority of a foreign country as described in subdivision (5)(A) or (D) of section 42-702; and

(3) may provide services to a petitioner who is an individual not residing in a state.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time, and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within five days, exclusive of nonjudicial days, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) within five days, exclusive of nonjudicial days, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) to ensure that the order to be registered is the controlling order; or

(2) if two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrearages, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall request a tribunal of this state to issue a child support order and an income withholding order that redirect payment of current support, arrearages, and interest if requested to do so by a support enforcement agency of another state pursuant to section 42-732.

(f) The act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



42-721 Attorney General; powers.

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under the Uniform Interstate Family Support Act or may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



42-722 Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by the Uniform Interstate Family Support Act.



42-723 Duties of state information agency.

(a) The Department of Health and Human Services is the state information agency under the Uniform Interstate Family Support Act.

(b) The state information agency shall:

(1) compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under the act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under the act received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



42-724 Pleadings and accompanying documents.

(a) In a proceeding under the Uniform Interstate Family Support Act, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country shall file a petition. Unless otherwise ordered under section 42-725, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The accompanying documents may include any other information that may assist in locating or identifying the respondent.

(b) The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



42-725 Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and shall not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



42-726 Costs and fees.

(a) The petitioner shall not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal shall not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under sections 42-736 to 42-747.04, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



42-727 Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under the Uniform Interstate Family Support Act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under the Uniform Interstate Family Support Act.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under the act committed by a party while present in this state to participate in the proceeding.



42-728 Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under the Uniform Interstate Family Support Act.



42-729 Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record shall not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under the Uniform Interstate Family Support Act, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under the act.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under the act.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



42-730 Communications between tribunals.

A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.



42-731 Assistance with discovery.

A tribunal of this state may:

(1) request a tribunal outside this state to assist in obtaining discovery; and

(2) upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.



42-732 Receipt and disbursement of payments.

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.



42-733 Establishment of support order.

(a) If a support order entitled to recognition under the Uniform Interstate Family Support Act has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) the individual seeking the order resides outside this state; or

(2) the support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) the father of a child whose paternity is established either by judicial proceeding or acknowledgment under sections 43-1401 to 43-1418;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 42-718.

This section applies to situations where an existing support order which has been entered by one state court (the initiating tribunal) is sought to be enforced (recognition) in another state court (the responding tribunal). Willers ex rel. Powell v. Willers, 255 Neb. 769, 587 N.W.2d 390 (1998).



42-733.01 Proceeding to determine parentage.

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under the Uniform Interstate Family Support Act or a law or procedure substantially similar to the act.



42-734 Employer's receipt of income withholding order of another state.

An income withholding order issued in another state may be sent by or on behalf of the obligee or by the support enforcement agency to the person defined as the obligor's employer under the Income Withholding for Child Support Act or sections 42-347 to 42-381 without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

This section allowed the plaintiff to send a Wisconsin child support order to the defendant's Nebraska employer without first filing a petition or registering the order with a tribunal of Nebraska, and the employer was required to provide the defendant with a copy of the order and to distribute funds as directed by the Wisconsin order. Harvey v. Harvey, 6 Neb. App. 524, 575 N.W.2d 167 (1998).



42-734.01 Employer's compliance with income withholding order of another state.

(a) Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) of this section and section 42-734.02, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order which specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer shall implement the withholding order and forward the child support payment.



42-734.02 Compliance with two or more income withholding orders.

If an obligor's employer receives two or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.



42-734.03 Immunity from civil liability.

An employer that complies with an income withholding order issued in another state in accordance with sections 42-734 to 42-735 is not subject to civil liability to any individual or agency with regard to the employer's withholding of child support from the obligor's income.



42-734.04 Penalties for noncompliance.

An employer that willfully fails to comply with an income withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



42-734.05 Contest by obligor.

(a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in sections 42-736 to 42-747.04 or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income withholding order relating to the obligor; and

(3) the person designated to receive payments in the income withholding order or, if no person is designated, to the obligee.



42-735 Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to the Uniform Interstate Family Support Act.



42-736 Registration of order for enforcement.

A support order or an income withholding order issued in another state or a foreign support order may be registered in this state for enforcement.



42-737 Procedure to register order for enforcement.

(a) Except as provided in section 42-748.06, a support order or an income withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) a letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(A) the obligor's address and social security number;

(B) the name and address of the obligor's employer or other payor and any other source of income of the obligor; and

(C) a description and the location of property of the obligor in this state not exempt from execution; and

(5) except as otherwise provided in section 42-725, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



42-738 Effect of registration for enforcement.

(a) A support order or income withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in the Uniform Interstate Family Support Act, a tribunal of this state shall recognize and enforce, but shall not modify, a registered support order if the issuing tribunal had jurisdiction.



42-739 Choice of law.

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state or foreign country governs:

(1) the nature, extent, amount, and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrearages under a registered support order, the statute of limitation of this state or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrearages and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrearages, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrearages, on current and future support, and on consolidated arrearages.

Under this section and section 42-746, a responding state becomes an issuing state when it assumes continuing, exclusive jurisdiction to modify a foreign child support order and must apply its own substantive law to the modification. Under this section, the substantive law of an issuing state applies to petitions filed in a responding state to enforce the existing child support orders of the issuing state; at the same time, the substantive law of the issuing state does not apply to petitions filed in a responding state to modify the existing child support orders of the issuing state. Groseth v. Groseth, 257 Neb. 525, 600 N.W.2d 159 (1999).



42-740 Notice of registration of order.

(a) When a support order or income withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice shall inform the nonregistering party:

(1) that a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order shall be requested within twenty days after notice unless the registered order is under section 42-748.07;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice shall also:

(1) identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrearages, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the Income Withholding for Child Support Act or sections 42-347 to 42-381.



42-741 Procedure to contest validity or enforcement of registered support order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by section 42-740. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 42-742.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



42-742 Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended, or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitation under section 42-739 precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under such subsection to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

Pursuant to section 42-743, a litigant is precluded from raising an equitable estoppel defense to challenge the enforcement or modification of a foreign support order once the foreign order has been confirmed pursuant to this section. Trogdon v. Trogdon, 18 Neb. App. 313, 780 N.W.2d 45 (2010).



42-743 Confirmed order.

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Pursuant to this section, a litigant is precluded from raising an equitable estoppel defense to challenge the enforcement or modification of a foreign support order once the foreign order has been confirmed pursuant to section 42-742. Trogdon v. Trogdon, 18 Neb. App. 313, 780 N.W.2d 45 (2010).



42-744 Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in sections 42-736 to 42-743 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

A party seeking to modify a child support order issued in another state shall register that order in Nebraska in accordance with the Uniform Interstate Family Support Act if the order has not been previously registered. Lamb v. Lamb, 14 Neb. App. 337, 707 N.W.2d 423 (2005).



42-745 Effect of registration for modification.

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of section 42-746 or 42-747.01 have been met.



42-746 Modification of child support order of another state.

(a) If section 42-747.01 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) the following requirements are met:

(A) neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) a petitioner who is a nonresident of this state seeks modification; and

(C) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) this state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state shall not modify any aspect of a child support order that cannot be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and the same child, the order that controls and must be so recognized under section 42-711 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) of this section and subsection (b) of section 42-705, a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) one party resides in another state; and

(2) the other party resides outside the United States.

Under this section and section 42-739, a responding state becomes an issuing state when it assumes continuing, exclusive jurisdiction to modify a foreign child support order and must apply its own substantive law to the modification. Under this section, a responding state acquires jurisdiction to modify the child support provisions of a foreign divorce decree once the following three conditions are met: (1) Both the parents and the children have moved away from the issuing state; (2) one of the parents, who is a nonresident of the responding state, seeks modification in the responding state, and (3) the other parent becomes subject to the personal jurisdiction of the responding state. Groseth v. Groseth, 257 Neb. 525, 600 N.W.2d 159 (1999).

Where the parties' marriage was dissolved in New Mexico when both parties resided there, and after both parties and the subject children moved to Nebraska, the law of New Mexico, as the state which issued the initial controlling child support order, governed the duration of the child support obligation in a Nebraska modification proceeding. Wills v. Wills, 16 Neb. App. 559, 745 N.W.2d 924 (2008).

The first predicate for a Nebraska court to have subject matter jurisdiction to modify another state's child support order is registration in Nebraska of such order. Lamb v. Lamb, 14 Neb. App. 337, 707 N.W.2d 423 (2005).



42-747 Recognition of order modified in another state; enforcement.

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state, upon request, except as otherwise provided in the act:

(1) may enforce its order that was modified only as to arrearages and interest accruing before the modification;

(2) may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



42-747.01 Jurisdiction to modify child support order of another state when individual parties reside in this state.

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of sections 42-701 to 42-713.02 and 42-736 to 42-747.04 and the procedural and substantive law of this state to the enforcement or modification proceeding. Sections 42-714 to 42-735 and 42-748.01 to 42-750 do not apply.

Under this section, the provisions of section 42-746(c) and (d) are applied to a modification proceeding and govern the duration of the obligation of support. Wills v. Wills, 16 Neb. App. 559, 745 N.W.2d 924 (2008).



42-747.02 Notice to issuing tribunal of modification.

Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.



42-747.03 Jurisdiction to modify child support order of foreign country.

(a) Except as otherwise provided in section 42-748.11, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to section 42-746 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.



42-747.04 Procedure to register child support order of foreign country for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child-support order not under the Convention may register that order in this state under sections 42-736 to 42-743 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.



42-748 Repealed. Laws 2015, LB 415, § 64.



42-748.01 Definitions.

For purposes of sections 42-748.01 to 42-748.13:

(1) Application means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) Central authority means the entity designated by the United States or a foreign country described in subdivision (5)(D) of section 42-702 to perform the functions specified in the Convention.

(3) Convention support order means a support order of a tribunal of a foreign country described in subdivision (5)(D) of section 42-702.

(4) Direct request means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, an obligor, or a child residing outside the United States.

(5) Foreign central authority means the entity designated by a foreign country described in subdivision (5)(D) of section 42-702 to perform the functions specified in the Convention.

(6) Foreign support agreement:

(A) means an agreement for support in a record that:

(i) is enforceable as a support order in the country of origin;

(ii) has been:

(I) formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) may be reviewed and modified by a foreign tribunal; and

(B) includes a maintenance arrangement or authentic instrument under the Convention.

(7) United States central authority means the Secretary of the United States Department of Health and Human Services.



42-748.02 Applicability.

Sections 42-748.01 to 42-748.13 apply only to a support proceeding under the Convention. In such a proceeding, if a provision of such sections is inconsistent with sections 42-701 to 42-747.04, sections 42-748.01 to 42-748.13 control.



42-748.03 Relationship of Nebraska Department of Health and Human Services to United States central authority.

The Nebraska Department of Health and Human Services is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.



42-748.04 Initiation by Nebraska Department of Health and Human Services of support proceeding under Convention.

(a) In a support proceeding under sections 42-748.01 to 42-748.13, the Nebraska Department of Health and Human Services shall:

(1) transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this state;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused under subdivision (b)(2), (4), or (9) of section 42-748.08;

(5) modification of a support order of a tribunal of this state; and

(6) modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) modification of a support order of a tribunal of this state; and

(3) modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.



42-748.05 Direct request.

(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, sections 42-748.06 to 42-748.13 apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) a security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the Nebraska Department of Health and Human Services.

(e) Sections 42-748.01 to 42-748.13 do not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



42-748.06 Registration of Convention support order.

(a) Except as otherwise provided in sections 42-748.01 to 42-748.13, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in sections 42-736 to 42-747.04.

(b) Notwithstanding section 42-724 and subsection (a) of section 42-737, a request for registration of a Convention support order must be accompanied by:

(1) a complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under section 42-748.07 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.



42-748.07 Contest of registered Convention support order.

(a) Except as otherwise provided in sections 42-748.01 to 42-748.13, sections 42-740 to 42-743 apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than thirty days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b) of this section, the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in section 42-748.08. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.



42-748.08 Recognition and enforcement of registered Convention support order.

(a) Except as otherwise provided in subsection (b) of this section, a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with section 42-705;

(3) the order is not enforceable in the issuing country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with section 42-748.06 lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under the Uniform Interstate Family Support Act in this state;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) if the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of section 42-748.11.

(c) If a tribunal of this state does not recognize a Convention support order under subdivision (b)(2), (4), or (9) of this section:

(1) the tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) the Nebraska Department of Health and Human Services shall take all appropriate measures to request a child-support order for the obligee if the application for recognition and enforcement was received under section 42-748.04.



42-748.09 Partial enforcement.

If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.



42-748.10 Foreign support agreement.

(a) Except as otherwise provided in subsections (c) and (d) of this section, a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) a complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under the Uniform Interstate Family Support Act in this state; or

(4) the record submitted under subsection (b) of this section lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.



42-748.11 Modification of Convention child support order.

(a) A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) the obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, subsection (c) of section 42-748.08 applies.



42-748.12 Personal information; limit on use.

Personal information gathered or transmitted under sections 42-748.01 to 42-748.13 may be used only for the purposes for which it was gathered or transmitted.



42-748.13 Record in original language; English translation.

A record filed with a tribunal of this state under sections 42-748.01 to 42-748.13 must be in the original language and, if not in English, must be accompanied by an English translation.



42-749 Grounds for rendition.

(a) For purposes of sections 42-749 and 42-750, Governor includes an individual performing the functions of Governor or the executive authority of a state covered by the Uniform Interstate Family Support Act.

(b) The Governor of this state may:

(1) demand that the Governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) on the demand of the Governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with the act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



42-750 Conditions of rendition.

(a) Before making a demand that the Governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to the Uniform Interstate Family Support Act or that the proceeding would be of no avail.

(b) If, under the Uniform Interstate Family Support Act or a law substantially similar to the act, the Governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.



42-751 Uniformity of application and construction.

In applying and construing the Uniform Interstate Family Support Act, consideration shall be given to the need to provide uniformity of the law with respect to the subject matter of the act among states that enact it.

The general purpose of the Uniform Interstate Family Support Act, according to an express provision in this section, is to make uniform the law with respect to the model act among states enacting it. Groseth v. Groseth, 257 Neb. 525, 600 N.W.2d 159 (1999).



42-751.01 Transitional provision.

The changes to the Uniform Interstate Family Support Act made by Laws 2015, LB415, apply to proceedings begun on or after April 30, 2015, to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.



42-752 Repealed. Laws 1971, LB 464, § 43.



42-753 Repealed. Laws 1971, LB 464, § 43.



42-754 Repealed. Laws 1971, LB 464, § 43.



42-755 Repealed. Laws 1971, LB 464, § 43.



42-756 Repealed. Laws 1971, LB 464, § 43.



42-757 Repealed. Laws 1971, LB 464, § 43.



42-758 Repealed. Laws 1971, LB 464, § 43.



42-759 Repealed. Laws 1971, LB 464, § 43.



42-760 Repealed. Laws 1971, LB 464, § 43.



42-761 Repealed. Laws 1971, LB 464, § 43.



42-762 Repealed. Laws 1993, LB 500, § 61.



42-763 Repealed. Laws 1993, LB 500, § 61.



42-764 Repealed. Laws 1993, LB 500, § 61.



42-765 Repealed. Laws 1993, LB 500, § 61.



42-766 Repealed. Laws 1993, LB 500, § 61.



42-767 Repealed. Laws 1993, LB 500, § 61.



42-768 Repealed. Laws 1993, LB 500, § 61.



42-769 Repealed. Laws 1993, LB 500, § 61.



42-770 Repealed. Laws 1993, LB 500, § 61.



42-771 Repealed. Laws 1993, LB 500, § 61.



42-772 Repealed. Laws 1993, LB 500, § 61.



42-773 Repealed. Laws 1993, LB 500, § 61.



42-774 Repealed. Laws 1993, LB 500, § 61.



42-775 Repealed. Laws 1993, LB 500, § 61.



42-776 Repealed. Laws 1993, LB 500, § 61.



42-777 Repealed. Laws 1993, LB 500, § 61.



42-778 Repealed. Laws 1993, LB 500, § 61.



42-779 Repealed. Laws 1993, LB 500, § 61.



42-780 Repealed. Laws 1993, LB 500, § 61.



42-781 Repealed. Laws 1993, LB 500, § 61.



42-782 Repealed. Laws 1993, LB 500, § 61.



42-783 Repealed. Laws 1993, LB 500, § 61.



42-784 Repealed. Laws 1993, LB 500, § 61.



42-785 Repealed. Laws 1993, LB 500, § 61.



42-786 Repealed. Laws 1993, LB 500, § 61.



42-787 Repealed. Laws 1993, LB 500, § 61.



42-788 Repealed. Laws 1993, LB 500, § 61.



42-789 Repealed. Laws 1993, LB 500, § 61.



42-790 Repealed. Laws 1993, LB 500, § 61.



42-791 Repealed. Laws 1993, LB 500, § 61.



42-792 Repealed. Laws 1993, LB 500, § 61.



42-793 Repealed. Laws 1993, LB 500, § 61.



42-794 Repealed. Laws 1993, LB 500, § 61.



42-795 Repealed. Laws 1993, LB 500, § 61.



42-796 Repealed. Laws 1993, LB 500, § 61.



42-797 Repealed. Laws 1993, LB 500, § 61.



42-798 Repealed. Laws 1993, LB 500, § 61.



42-799 Repealed. Laws 1993, LB 500, § 61.



42-7,100 Repealed. Laws 1993, LB 500, § 61.



42-7,101 Repealed. Laws 1993, LB 500, § 61.



42-7,102 Repealed. Laws 1993, LB 500, § 61.



42-7,103 Repealed. Laws 1993, LB 500, § 61.



42-7,104 Repealed. Laws 1993, LB 500, § 61.



42-7,105 Pending action or proceeding under Revised Uniform Reciprocal Enforcement of Support Act; law applicable.

Any action or proceeding under the Revised Uniform Reciprocal Enforcement of Support Act pending on January 1, 1994, shall continue under the provisions of such act until the court rules on any pending action or proceeding.



42-801 Purposes of sections.

The purposes of sections 42-801 to 42-823 are to protect the rights of children and to promote the public welfare by preserving, promoting, and protecting family life and the institution of matrimony, and to provide means for the reconciliation of spouses and the amicable settlement of domestic and family controversies.



42-802 Act, how cited.

Sections 42-801 to 42-823 may be cited as the Conciliation Court Law.



42-803 Applicability of law.

The provisions of the Conciliation Court Law shall be applicable only in counties in which the county court and the district court determines that the social conditions in the county and the number of domestic relations cases in the courts render the procedures provided in such law necessary to the full and proper consideration of such cases and the effectuation of the purposes of such law. Such determination shall be made annually in the month of December.

The Conciliation Court Law is not applicable in counties in which the district court has failed to find the procedures therein provided for to be necessary. Condreay v. Condreay, 190 Neb. 513, 209 N.W.2d 357 (1973).



42-804 County court and district court; jurisdiction.

Each county court and district court shall exercise the jurisdiction conferred by the Conciliation Court Law and while sitting in the exercise of such jurisdiction shall be known and referred to as the conciliation court. All petitions and filings shall be made with the clerk of the district court and may be heard by the county court or the district court as provided in section 25-2740.



42-805 Designation of judge.

In counties having more than one judge of the district court, the judges at their annual meeting shall designate at least one judge of the county court or district court to hear cases under the Conciliation Court Law. Such assignment may be exclusive or in conjunction with any other assignment. The judge or judges so designated shall hold as many sessions of the conciliation court as are necessary for the prompt disposition of the business before the court.



42-806 Transfer of case.

The judge of the conciliation court may transfer any case before the conciliation court pursuant to the Conciliation Court Law to the presiding judge of the county court or to the presiding judge of the district court, as appropriate, for assignment for trial or other proceedings by another judge of the court, whenever in the opinion of the judge of the conciliation court such transfer is necessary to expedite the business of the conciliation court or to insure the prompt consideration of the case. When any case is so transferred, the judge to whom it is transferred shall act as the judge of the conciliation court in the matter.



42-807 Acting judge; appointment.

The presiding judge of the court may appoint a judge of the court other than the judge of the conciliation court to act as judge of the conciliation court during any period when the judge of the conciliation court is on vacation, absent, or for any reason unable to perform his or her duties. Any judge so appointed shall have all of the powers and authority of a judge of the conciliation court in cases under the Conciliation Court Law.



42-808 Counselor of conciliation; counties with 250,000 inhabitants or more; personnel; appointment; powers; compensation.

(1) In each county with a population of two hundred fifty thousand inhabitants or more, the county court and district court may appoint one counselor of conciliation and one secretary to assist the conciliation court in disposing of its business and carrying out its functions.

(2) The counselor of conciliation so appointed shall have the power to:

(a) Hold conciliation conferences with parties to and hearings in proceedings under the Conciliation Court Law and make recommendations concerning such proceedings to the judge of the conciliation court;

(b) Provide such supervision in connection with the exercise of his or her jurisdiction as the judge of the conciliation court may direct;

(c) Cause such reports to be made, such statistics to be compiled, and such records to be kept as the judge of the conciliation court may direct;

(d) Hold such hearings in all conciliation court cases as may be required by the judge of the conciliation court and make such investigations as may be required by the court to carry out the intent of the Conciliation Court Law;

(e) Make investigations provided for by sections 42-351 and 42-358 as may be directed by the judge of the conciliation court; and

(f) Hold informal hearings under section 42-367 and make recommendations to the court for entry of orders thereunder as may be directed by the judge of the conciliation court.

(3) The judge of the conciliation court may also appoint, with the consent of the board of county commissioners, such associate counselors of conciliation and other office assistants as may be necessary to assist the conciliation court in disposing of its business. Such associate counselors shall carry out their duties under the supervision of the judge of the conciliation court and shall have all the powers of the counselor of conciliation. Office assistants shall work under the supervision and direction of the counselor of conciliation.

(4) Salaries of persons appointed under this section shall be fixed by the board of county commissioners. All persons appointed under this section may be dismissed for any reason by a majority vote of the judges of the county court and the district court of the county.

(5) The board of county commissioners shall furnish adequate office space, equipment, and supplies for the use of the personnel of the conciliation court.



42-809 Counselor of conciliation; counties with less than 250,000 inhabitants; personnel; appointment; compensation.

(1) In each county having a population of less than two hundred fifty thousand inhabitants, the county court and district court may appoint, with the consent and approval of the board of county commissioners, the following persons to assist the conciliation court in disposing of its business and carrying out its functions:

(a) One counselor of conciliation who shall have the powers provided in subsection (2) of section 42-808; and

(b) Such associate counselors and office assistants as may be required to properly handle the work of the court.

(2) The salaries of persons appointed under the provisions of this section shall be fixed by the board of county commissioners of the county. All persons appointed under the provisions of this section may be dismissed for any reason by a majority vote of the judges of the district court of the county.

(3) The board of county commissioners shall furnish adequate office space, equipment, and supplies for the use of the personnel of the conciliation court.

(4) The county court and district court or the board of county commissioners may, at any time, abolish any or all positions created pursuant to the provisions of this section.



42-810 Hearings; conferences; files; confidentiality.

(1) All court hearings or conferences in proceedings under the provisions of the Conciliation Court Law shall be held in private and the court shall exclude all persons except the officers of the court, the parties, their counsel, and witnesses. Conferences may be held with each party and his or her counsel separately and in the discretion of the judge or counselor conducting the conference or hearing, counsel for one party may be excluded when the adverse party is present. All communications, verbal or written, from parties to the judge or counselor in a proceeding under the provisions of such law shall be deemed made to such officer in official confidence.

(2) The files of the conciliation court shall be closed. The petition, supporting affidavit, reconciliation agreement, and any court order made in the matter may be opened to inspection by any party or his or her counsel upon the written authority of the judge of the conciliation court.



42-811 Controversy between spouses; jurisdiction of court.

Whenever any controversy exists between spouses which may, unless a reconciliation is achieved, result in the dissolution or annulment of the marriage or in the disruption of the household, and there is any minor child of the spouses or of either of them whose welfare might be affected thereby, the conciliation court shall have jurisdiction over the controversy, and over the parties thereto and all persons having any relation to the controversy as further provided in sections 42-801 to 42-823.



42-812 Petition; filing; effect.

Prior to the filing of any action for divorce, annulment, or separate maintenance, either spouse or both spouses may file a petition with the clerk of the district court of the county of the residence of either spouse wherein a conciliation court has been established, invoking the jurisdiction of the conciliation court for the purpose of preserving the marriage by effecting a reconciliation between the parties, or for amicable settlement of the controversy between the spouses, so as to avoid further litigation over the issue involved.



42-813 Petition; caption.

The petition shall be captioned substantially as follows:

In the (County or District) Court of ................ County, Nebraska



42-814 Petition; contents.

The petition shall:

(1) Allege that a controversy exists between the spouses and request the aid of the court to effect a reconciliation or an amicable settlement of the controversy;

(2) State the name and age of each minor child whose welfare may be affected by the controversy;

(3) State the name and address of the petitioner, or the names and addresses of the petitioners;

(4) If the petition is presented by one spouse only, name the other spouse as a respondent, and state the address of that spouse;

(5) Name as a respondent any other person who has any relation to the controversy, and state the address of the person, if known to the petitioner; and

(6) State such other information as the conciliation court may by rule require.



42-815 Forms; furnished by county; petitions; complaints; refer to court.

The clerk of the district court shall provide, at the expense of the county, blank forms for petitions for filing pursuant to the provisions of sections 42-801 to 42-823. All public welfare employees and employees of the conciliation court shall refer to the conciliation court all petitions and complaints made to them in respect to controversies within the jurisdiction of the conciliation court.



42-816 Fees prohibited.

No fee shall be charged by any officer for filing the petition, nor shall any fee be charged by any officer for the performance of any duty pursuant to the provisions of sections 42-801 to 42-823.



42-817 Petition; hearing; notice; citation; compel attendance of witnesses.

The court shall fix a reasonable time and place for hearing on the petition and shall cause such notice of the filing of the petition and of the time and place of the hearing as it deems necessary to be given to the respondents. The court may, when it deems it necessary, issue a citation to any respondent requiring him to appear at the time and place stated in the citation, and may require the attendance of witnesses as in other civil cases.



42-818 Hearing; time; place; objection; effect.

For the purpose of conducting hearings pursuant to the provisions of sections 42-801 to 42-823, the conciliation court may be convened at any time and place within the county, and the hearing may be had in chambers or otherwise, except that the time and place for hearing shall not be different from the time and place provided by law for the trial of civil actions if any party, prior to the hearing, objects to any different time or place.



42-819 Hearing; procedure.

The hearing shall be conducted informally as a conference or series of conferences to effect a reconciliation of the spouses or an amicable adjustment or settlement of the issues of the controversy. To facilitate and promote the purposes of sections 42-801 to 42-823, the court may, with the consent of both of the parties to the proceeding, recommend or invoke the aid of physicians, psychiatrists, endocrinologists, or other specialists or scientific experts, or of the pastor or director of any religious denomination to which the parties may belong. Such aid shall not be at the expense of the court or of the county unless the board of county commissioners specifically provides and authorizes such aid.



42-820 Hearing; orders; effect; reconciliation agreement.

(1) At or after the hearing, the court may make such orders in respect to the conduct of the spouses and the subject matter of the controversy as the court deems necessary to preserve the marriage or to implement the reconciliation of the spouses, but in no event shall such orders be effective for more than thirty days from the hearing of the petition, unless the parties mutually consent to a continuation of such time.

(2) Any reconciliation agreement between the parties may be reduced to writing and, with the consent of the parties, a court order may be made requiring the parties to comply therewith.



42-821 Petition for conciliation; limitation on certain actions; order for temporary custody, child support, and alimony; authorized.

(1) During a period beginning upon the filing of the petition for conciliation and continuing until the earlier of (a) thirty days after the hearing of the petition for conciliation or (b) the dismissal of the petition, neither spouse shall file any action for dissolution of marriage, annulment of marriage, or separate maintenance, except that, for the purpose of protecting the minor children of the parties and the parties, the county court and district court shall have authority after proper notice to enter orders for temporary custody of minor children, temporary child support, and temporary alimony, notwithstanding any such reconciliation proceedings. An order for temporary child support or an order for temporary alimony which is a part of an order providing for temporary child support when the spouse and child reside in the same household shall be governed by the provisions of sections 42-347 to 42-381 relating to child and spousal support. Certified copies of such orders shall be filed by the clerk of the court and treated in the same manner as other such orders.

(2) If, after the expiration of the period specified in subsection (1) of this section, the controversy between the spouses has not been terminated, either spouse may institute proceedings for dissolution of marriage, annulment of marriage, or separate maintenance. The pendency of a dissolution of marriage, annulment, or separate maintenance action shall not operate as a bar to the instituting of proceedings for conciliation under the Conciliation Court Law, but if such action is pending before a petition for conciliation is filed, the court may permit proceeding with such action at any time for good cause shown.



42-822 Divorce, annulment, or separate maintenance; petition; minor child; transfer to conciliation court.

Whenever any action for divorce, annulment of marriage, or separate maintenance is filed and it appears to the court at any time during the pendency of the action that there is any minor child of the spouses or of either of them whose welfare may be adversely affected by the dissolution or annulment of the marriage or the disruption of the household and that there appears to be some reasonable possibility of a reconciliation being effected, the case may be transferred to the conciliation court for proceedings for reconciliation of the spouses or amicable settlement of issues in controversy, in accordance with the Conciliation Court Law.



42-823 Application for proceedings; minor child not involved; jurisdiction.

Whenever application is made to the conciliation court for conciliation proceedings in respect to a controversy between spouses, or a contested action for divorce, annulment of marriage, or separate maintenance, but there is no minor child whose welfare may be affected by the results of the controversy, and it appears to the court that reconciliation of the spouses or amicable adjustment of the controversy can probably be achieved, and that the work of the court in cases involving children will not be seriously impeded by acceptance of the case in the same manner as similar cases involving the welfare of children are disposed of, such acceptance may be made. In the event of such application and acceptance, the court shall have the same jurisdiction over the controversy and the parties thereto, or having any relation thereto, that it has under the provisions of sections 42-801 to 42-823 in similar cases involving the welfare of children.



42-901 Act, how cited.

Sections 42-901 to 42-931 shall be known and may be cited as the Protection from Domestic Abuse Act.



42-902 Legislative intent.

The Legislature hereby finds and declares that there is a present and growing need to develop services which will lessen and reduce the trauma of domestic abuse. It is the intent of the Protection from Domestic Abuse Act to provide abused family and household members necessary services including shelter, counseling, social services, and limited medical care and legal assistance.



42-903 Terms, defined.

For purposes of the Protection from Domestic Abuse Act, unless the context otherwise requires:

(1) Abuse means the occurrence of one or more of the following acts between family or household members:

(a) Attempting to cause or intentionally and knowingly causing bodily injury with or without a dangerous instrument;

(b) Placing, by means of credible threat, another person in fear of bodily injury. For purposes of this subdivision, credible threat means a verbal or written threat, including a threat performed through the use of an electronic communication device, or a threat implied by a pattern of conduct or a combination of verbal, written, or electronically communicated statements and conduct that is made by a person with the apparent ability to carry out the threat so as to cause the person who is the target of the threat to reasonably fear for his or her safety or the safety of his or her family. It is not necessary to prove that the person making the threat had the intent to actually carry out the threat. The present incarceration of the person making the threat shall not prevent the threat from being deemed a credible threat under this section; or

(c) Engaging in sexual contact or sexual penetration without consent as defined in section 28-318;

(2) Department means the Department of Health and Human Services;

(3) Family or household members includes spouses or former spouses, children, persons who are presently residing together or who have resided together in the past, persons who have a child in common whether or not they have been married or have lived together at any time, other persons related by consanguinity or affinity, and persons who are presently involved in a dating relationship with each other or who have been involved in a dating relationship with each other. For purposes of this subdivision, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement, but does not include a casual relationship or an ordinary association between persons in a business or social context; and

(4) Law enforcement agency means the police department or town marshal in incorporated municipalities, the office of the sheriff in unincorporated areas, and the Nebraska State Patrol.

The "credible threat" language in this section means that the evidence at trial must include some threat of intentional physical injury or any other physical threat. Linda N. v. William N., 289 Neb. 607, 856 N.W.2d 436 (2014).

The legislative intent of the language in this section is to allow a victim of abuse, law enforcement, and prosecutors to take steps toward preventing a threatened act of domestic abuse from actually becoming an act that leads to physical harm of the victim. Linda N. v. William N., 289 Neb. 607, 856 N.W.2d 436 (2014).

Text messages cannot be construed to be within the meaning of physical menace, because words alone are not a physical threat or act within the purview of subsection (1)(b) of this section. Cloeter v. Cloeter, 17 Neb. App. 741, 770 N.W.2d 660 (2009).

The phrase "imminent bodily injury" within the context of subsection (1)(b) of this section means a certain, immediate, and real threat to one's safety which places one in immediate danger of bodily injury; that is, bodily injury is likely to occur at any moment. Cloeter v. Cloeter, 17 Neb. App. 741, 770 N.W.2d 660 (2009).

The term "physical menace" as used in subsection (1)(b) of this section means a physical threat or act and requires more than mere words. Cloeter v. Cloeter, 17 Neb. App. 741, 770 N.W.2d 660 (2009).



42-904 Department; programs and services; duties.

The department shall establish and maintain comprehensive support services to aid victims of domestic abuse and to provide prevention and treatment programs to aid victims of domestic abuse, their families, and abusers.



42-905 Comprehensive support services; enumerated.

The comprehensive support services shall include, but not be limited to:

(1) Emergency services for victims of abuse and their families;

(2) Support programs that meet specific needs of victims of abuse and their families;

(3) Education, counseling, and supportive programs for the abuser;

(4) Programs to aid in the prevention and elimination of domestic violence which shall include education and public awareness; and

(5) Assistance in completing the standard petition and affidavit forms for persons who file a petition and affidavit for a protection order.



42-906 Support services; to whom provided.

The department shall provide the support services as provided in section 42-905 to any person who seeks such services.



42-907 Emergency services; enumerated.

The department shall provide emergency services which shall consist of up to seventy-two hours of crisis intervention services including:

(1) Constant access and intake to services;

(2) Immediate transportation from a victim's home or other location to a hospital or a place of safety;

(3) Immediate medical services or first aid;

(4) Emergency legal counseling and referral;

(5) Crisis counseling to provide support and assurance of safety;

(6) Emergency financial aid; and

(7) Safe living environments that will provide a supportive, nonthreatening shelter to victims, their families, and household members.



42-908 Department; victim; diagnostic assessment; referral; followup.

The department shall, as soon as possible after initial contact with the victim, determine through diagnostic assessment which programs are needed and desired by the victim and family members. The department shall make appropriate referral and conduct appropriate followup. The department shall, to the extent possible, use private sources to provide the support services.



42-909 Department; victim; provide support services; plan of action.

The department shall, in addition to the emergency services, provide support services as needed to a victim of domestic abuse for up to thirty days. The support services shall be problem oriented and formulate a plan of action for the victim. Such services may include relocation, financial security, employment, advocacy, assertiveness training, substance abuse counseling, and alternatives to returning to the abuser. Also, the department shall provide services for children including day care, education, and counseling.



42-910 Department; services for children; enumerated.

The department shall provide services for children which may include:

(1) Emergency services which provide housing, food, clothing, and transportation to school;

(2) Counseling for trauma which occurs when children witness or experience family violence;

(3) Programs which provide for the appropriate educational needs of the individual child; and

(4) Services for child care in the necessary absence of the victim parent.



42-911 Department; victims; provide resource information.

The department shall provide complete resource information for victims and their families on legal, medical, financial, vocational, welfare, child care, housing, and other support services.



42-912 Department; develop client feedback; collect statistical data.

The department shall develop a means of client feedback and collect statistical data to assist it in evaluating program effectiveness.



42-913 Department; person who commits domestic abuse; programs and services.

The department shall provide such programs and services as it deems appropriate for the person who commits domestic abuse.



42-914 Department; domestic violence; develop educational curriculum.

The department shall develop, in cooperation with the State Department of Education, a kindergarten through postsecondary educational curriculum relating to domestic violence.



42-915 Department; families; develop community support systems.

The department shall assist in developing community support systems for families to aid in the deterrence of all family crisis situations.



42-916 Department; family program; prevent generational continuation of abuse.

The department shall provide a family program, especially for children, to prevent the generational continuation of abuse within the family.



42-917 Delivery of services; cooperation; coordination of programs.

The delivery of all services provided for under the Protection from Domestic Abuse Act shall be done in cooperation with existing public, private, state, and local programs whenever possible to avoid duplication of services. Special effort shall be taken to coordinate programs with the Department of Labor, the State Department of Education, the Department of Health and Human Services, and other appropriate agencies, community service agencies, and private sources.



42-918 Contact with victims of spouse abuse and families; confidentiality; violation; penalty.

Under the Protection from Domestic Abuse Act, strict confidence shall be observed in all contact with victims of spouse abuse and their families. Any record, report, or files maintained by the department pursuant to the act shall be confidential, except that the department may release statistical information, while not revealing names. Violation of this section shall be a Class V misdemeanor.



42-919 Programs; administered independent of welfare assistance programs.

All programs under the Protection from Domestic Abuse Act shall be separate and administered independent of any welfare assistance program.



42-920 Department; contract for services.

The department may construct, lease, purchase, purchase on contract, utilize vendor payment, and contract for services connected with the operation of the Protection from Domestic Abuse Act as needs and interest demand.



42-921 Department; power to accept gifts, grants, devises, and bequests; use.

The department may accept gifts, grants, devises, and bequests of real and personal property from public or private sources to carry out the purposes of the Protection from Domestic Abuse Act. The department may sell, lease, exchange, invest, or expend such gifts, grants, devises, and bequests or the proceeds, rents, profits, and income therefrom according to the terms and conditions thereof.



42-922 Department; adopt rules and regulations.

The department shall adopt and promulgate such rules and regulations and perform all other acts as may be necessary or appropriate to carry out the Protection from Domestic Abuse Act. Such rules and regulations shall include, but not be limited to, rules and regulations relating to fees charged, training of personnel, and administration of the program.



42-923 Department; determine ability to pay for services; uniform fee schedule; reduced or waived; when.

The department shall determine the ability of the spouses or individuals to pay for services but shall not charge more than the actual cost. The department shall prepare and adopt a uniform fee schedule to be used. The scheduled fees may be reduced or waived by authorization of the department according to the rules of the department and as may be considered necessary to further the objective of the Protection from Domestic Abuse Act. The use of facilities and services established by the act shall not be denied residents of Nebraska because of inability to pay scheduled fees. Any fees received under this section shall be deposited in the General Fund.



42-924 Protection order; when authorized; term; renewal; violation; penalty; construction of sections.

(1) Any victim of domestic abuse may file a petition and affidavit for a protection order as provided in subsections (2) and (3) of this section. Upon the filing of such a petition and affidavit in support thereof, the court may issue a protection order without bond granting the following relief:

(a) Enjoining the respondent from imposing any restraint upon the petitioner or upon the liberty of the petitioner;

(b) Enjoining the respondent from threatening, assaulting, molesting, attacking, or otherwise disturbing the peace of the petitioner;

(c) Enjoining the respondent from telephoning, contacting, or otherwise communicating with the petitioner;

(d) Removing and excluding the respondent from the residence of the petitioner, regardless of the ownership of the residence;

(e) Ordering the respondent to stay away from any place specified by the court;

(f) Awarding the petitioner temporary custody of any minor children not to exceed ninety days;

(g) Enjoining the respondent from possessing or purchasing a firearm as defined in section 28-1201; or

(h) Ordering such other relief deemed necessary to provide for the safety and welfare of the petitioner and any designated family or household member.

(2) Petitions for protection orders shall be filed with the clerk of the district court, and the proceeding may be heard by the county court or the district court as provided in section 25-2740. A petition for a protection order may not be withdrawn except upon order of the court.

(3)(a) A protection order shall specify that it is effective for a period of one year and, if the order grants temporary custody, the number of days of custody granted to the petitioner unless otherwise modified by the court.

(b) Any victim of domestic abuse may file a petition and affidavit to renew a protection order. Such petition and affidavit for renewal shall be filed on or after thirty days before the expiration of the previous protection order. Such renewed order shall specify that it is effective for a period of one year to commence on the first day following the expiration of the previous order and, if the court grants temporary custody, the number of days of custody granted to the petitioner unless otherwise modified by the court.

(4) Any person who knowingly violates a protection order issued pursuant to this section or section 42-931 after service or notice as described in subsection (2) of section 42-926 shall be guilty of a Class I misdemeanor, except that any person convicted of violating such order who has a prior conviction for violating a protection order shall be guilty of a Class IV felony.

(5) If there is any conflict between sections 42-924 to 42-926 and any other provision of law, sections 42-924 to 42-926 shall govern.

Appeals involving the granting of a protection order will almost always be moot before the case is heard because of the time-limited nature of a protection order. However, under certain circumstances, an appellate court may entertain the issues presented by a moot case. Hauser v. Hauser, 259 Neb. 653, 611 N.W.2d 840 (2000).

Effective July 15, 1998, this section no longer covers harassment protection orders, but applies to domestic abuse protection orders only. Hron v. Donlan, 259 Neb. 259, 609 N.W.2d 379 (2000).

A protection order pursuant to this section is analogous to an injunction. Elstun v. Elstun, 257 Neb. 820, 600 N.W.2d 835 (1999); Devor v. Devor, 7 Neb. App. 549, 584 N.W.2d 670 (1998).

Speech that is not threatening, intimidating, or terrifying is protected by the First Amendment, and any application of a protection order under this section that would prohibit such speech is applied in an unconstitutional manner. State v. McKee, 253 Neb. 100, 568 N.W.2d 559 (1997).

A domestic abuse protection order did not violate the defendant's constitutional rights to free speech because the defendant's conduct in contacting the victim violated the protection order and the protection order itself did not burden more speech than necessary to serve a significant government interest. State v. Doyle, 18 Neb. App. 495, 787 N.W.2d 254 (2010).

A protection order pursuant to this section is analogous to an injunction. Cloeter v. Cloeter, 17 Neb. App. 741, 770 N.W.2d 660 (2009).

The Protection from Domestic Abuse Act allows any victim of domestic abuse to file a petition and affidavit for a protection order. Cloeter v. Cloeter, 17 Neb. App. 741, 770 N.W.2d 660 (2009).

Subsection (3)(b) of this section sets forth an enhancement provision, not a separate criminal offense, which simply authorizes a court to increase the sentence for recidivists. State v. Rubek, 11 Neb. App. 489, 653 N.W.2d 861 (2002).

Allegations contained in application and attached affidavit requesting issuance of a protection order were too general to support such an order. Buda v. Humble, 2 Neb. App. 872, 517 N.W.2d 622 (1994).



42-924.01 Protection order; filed, issued, and served without payment of costs; when.

Fees to cover costs associated with the filing of a petition for a protection order or the issuance or service of a protection order seeking only the relief provided by the Protection from Domestic Abuse Act shall not be charged, except that a court may assess such fees and costs if the court finds, by clear and convincing evidence, that the statements contained in the petition were false and that the protection order was sought in bad faith.

At the final hearing, a court may assess costs associated with the filing of a petition for a protection order or the issuance or service of a protection order seeking only the relief provided by the Protection from Domestic Abuse Act against the respondent.

Under this section, the district court erred in taxing the costs of a domestic abuse protection order action to the petitioner without making findings that the facts in the affidavit were not true or that the order was sought in bad faith. Torres v. Morales, 287 Neb. 587, 843 N.W.2d 805 (2014).



42-924.02 Protection order; forms provided; State Court Administrator; duties.

The clerk of the district court shall make available standard petition and affidavit forms for all types of protection orders provided by law with instructions for completion to be used by a petitioner. The clerk and his or her employees shall not provide assistance in completing the forms. The State Court Administrator shall adopt and promulgate the standard petition and affidavit forms provided for in this section as well as the standard temporary and final protection order forms and provide a copy of such forms to all clerks of the district courts in this state. These standard temporary and final protection order forms shall be the only such forms used in this state.



42-924.03 Protection order granted to respondent; when.

A court shall only grant a respondent a protection order if (1) the respondent files a cross or counter petition seeking a protection order and (2) the issuing court makes specific findings of domestic or family abuse against the respondent and determines that the respondent is entitled to a protection order.



42-925 Ex parte protection order; duration; notice requirements; hearing; notice; referral to referee; notice regarding firearm or ammunition.

(1) An order issued under section 42-924 may be issued ex parte to the respondent if it reasonably appears from the specific facts included in the affidavit that the petitioner will be in immediate danger of abuse before the matter can be heard on notice. If an order is issued ex parte, such order is a temporary order and the court shall forthwith cause notice of the petition and order to be given to the respondent. The court shall also cause a form to request a show-cause hearing to be served upon the respondent. If the respondent wishes to appear and show cause why the order should not remain in effect, he or she shall affix his or her current address, telephone number, and signature to the form and return it to the clerk of the district court within five days after service upon him or her. Upon receipt of the request for a show-cause hearing, the request of the petitioner, or upon the court's own motion, the court shall immediately schedule a show-cause hearing to be held within thirty days after the receipt of the request for a show-cause hearing and shall notify the petitioner and respondent of the hearing date. If the respondent appears at the hearing and shows cause why such order should not remain in effect, the court shall rescind the temporary order. If the respondent does not so appear and show cause, the temporary order shall be affirmed and shall be deemed the final protection order. If the respondent has been properly served with the ex parte order and fails to appear at the hearing, the temporary order shall be affirmed and the service of the ex parte order shall be notice of the final protection order for purposes of prosecution under subsection (4) of section 42-924.

(2) If an order under section 42-924 is not issued ex parte, the court shall immediately schedule an evidentiary hearing to be held within fourteen days after the filing of the petition, and the court shall cause notice of the hearing to be given to the petitioner and the respondent. If the respondent does not appear at the hearing and show cause why such order should not be issued, the court shall issue a final protection order.

(3) The court may by rule or order refer or assign all matters regarding orders issued under section 42-924 to a referee for findings and recommendations.

(4) An order issued under section 42-924 shall remain in effect for the period provided in subsection (3) of section 42-924, unless dismissed or modified by the court prior to such date. If the order grants temporary custody, such custody shall not exceed the number of days specified by the court unless the respondent shows cause why the order should not remain in effect.

(5) The court shall also cause the notice created under section 29-2291 to be served upon the respondent notifying the respondent that it may be unlawful under federal law for a person who is subject to a protection order to possess or receive any firearm or ammunition.

This section does not procedurally limit a litigant's right to call witnesses at a show cause hearing. Zuco v. Tucker, 9 Neb. App. 155, 609 N.W.2d 59 (2000).



42-926 Protection order; copies; distribution; sheriff; duties; dismissal or modification; clerk of court; duties; notice requirements.

(1) Upon the issuance of a temporary or final protection order under section 42-925, the clerk of the court shall forthwith provide the petitioner, without charge, with two certified copies of such order. The clerk of the court shall also forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of such order and one copy each of the sheriff's return thereon. The clerk of the court shall also forthwith provide a copy of the protection order to the sheriff's office in the county where the respondent may be personally served together with instructions for service. Upon receipt of the order and instructions for service, such sheriff's office shall forthwith serve the protection order upon the respondent and file its return thereon with the clerk of the court which issued the protection order within fourteen days of the issuance of the protection order. If any protection order is dismissed or modified by the court, the clerk of the court shall forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of the order of dismissal or modification. If the respondent has notice as described in subsection (2) of this section, further service under this subsection is unnecessary.

(2) If the respondent was present at a hearing convened pursuant to section 42-925 and the protection order was not dismissed, the respondent shall be deemed to have notice by the court at such hearing that the protection order will be granted and remain in effect and further service of notice described in subsection (1) of this section is not required for purposes of prosecution under subsection (4) of section 42-924.



42-927 Law enforcement agencies; education and training programs.

All law enforcement agencies in the state shall provide officers employed by them with an education and training program designed to inform the officers of the problems of domestic abuse, procedures to deal with such problems, the Protection from Domestic Abuse Act, and the services and facilities available to abused family and household members.



42-928 Protection order; restraining order; violation; arrest, when.

A peace officer shall with or without a warrant arrest a person if (1) the officer has probable cause to believe that the person has committed a violation of an order issued pursuant to section 42-924, a violation of section 42-925, a violation of an order excluding a person from certain premises issued pursuant to section 42-357, or a violation of a valid foreign protection order recognized pursuant to section 42-931 and (2) a petitioner under section 42-924 or 42-925, an applicant for an order excluding a person from certain premises issued pursuant to section 42-357, or a person protected under a valid foreign protection order recognized pursuant to section 42-931 provides the peace officer with a copy of a protection order or an order excluding a person from certain premises issued under such sections or the peace officer determines that such an order exists after communicating with the local law enforcement agency.



42-929 Arrest; peace officer; duties; conditions of release.

A peace officer making an arrest pursuant to section 42-928 shall take such person into custody and take such person before a judge of the county court or the court which issued the protection order. At such time the court shall establish the conditions of such person's release from custody, including the determination of bond or recognizance, as the case may be. The court shall issue an order directing that such person shall have no contact with the alleged victim of the abuse or violation.



42-930 Law enforcement agency; Nebraska Commission on Law Enforcement and Criminal Justice; duties.

(1) By January 1, 1998, each law enforcement agency shall develop a system for recording incidents of domestic abuse within its jurisdiction. All incidents of domestic abuse, whether or not an arrest was made, shall be documented with a written incident report form that includes a domestic abuse identifier.

(2) By January 1, 1998, the Nebraska Commission on Law Enforcement and Criminal Justice shall develop or shall approve a monthly reporting process. Each law enforcement agency shall compile and submit a monthly report to the commission on the number of domestic abuse incidents recorded within its jurisdiction.

(3) The commission shall submit a report annually to the Governor, the Legislature, and the public indicating the total number of incidents of domestic abuse reported by each reporting agency. The report submitted to the Legislature shall be submitted electronically.



42-931 Foreign protection order; enforcement.

A valid foreign protection order related to domestic or family abuse issued by a tribunal of another state, tribe, or territory shall be accorded full faith and credit by the courts of this state and enforced pursuant to the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.



42-932 Act, how cited.

Sections 42-932 to 42-940 shall be known and may be cited as the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.



42-933 Terms, defined.

For purposes of the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act:

(1) Foreign protection order means a protection order issued by a tribunal of another state;

(2) Issuing state means the state whose tribunal issues a protection order;

(3) Mutual foreign protection order means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent;

(4) Protected individual means an individual protected by a protection order;

(5) Protection order means an injunction or other temporary or final order, issued by a tribunal under the domestic violence, family violence, or antistalking laws, broadly construed, of the issuing state, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual;

(6) Respondent means the individual against whom enforcement of a protection order is sought;

(7) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders; and

(8) Tribunal means a court, agency, or other entity authorized by law to issue or modify a protection order.



42-934 Judicial enforcement of order.

(a) A person authorized by the law of this state to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in a tribunal of this state. The tribunal shall enforce the terms of the order, including terms that provide relief that a tribunal of this state would lack power to provide but for this section. The tribunal shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition, or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the tribunal shall follow the procedures of this state for the enforcement of protection orders.

(b) A tribunal of this state may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(c) A tribunal of this state shall enforce the provisions of a valid foreign protection order which govern child custody, parenting time, visitation, or other access, if the order was issued in accordance with the applicable federal and state jurisdictional requirements governing the issuance of orders relating to child custody, parenting time, visitation, or other access in the issuing state.

(d) A foreign protection order is valid if it:

(1) identifies the protected individual and the respondent;

(2) is currently in effect;

(3) was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an order ex parte, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued, in a manner consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) A tribunal of this state may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) the respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) the tribunal of the issuing state made specific findings in favor of the respondent.



42-935 Nonjudicial enforcement of order.

(a) A law enforcement officer of this state, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a tribunal of this state. Presentation of a protection order that identifies both the protected individual and the respondent and, on its face, is currently in effect constitutes probable cause to believe that a valid foreign protection order exists. For purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(b) If a foreign protection order is not presented, a law enforcement officer of this state may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(c) If a law enforcement officer of this state determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(d) Registration or filing of an order in this state is not required for the enforcement of a valid foreign protection order pursuant to the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.



42-936 Registration of order.

(a) Any individual may register a foreign protection order in this state. To register a foreign protection order, an individual shall:

(1) present a certified copy of the order to the Nebraska State Patrol for the registration of such orders; or

(2) present a certified copy of the order to another agency designated by the state and request that the order be registered with the Nebraska State Patrol.

(b) Upon receipt of a foreign protection order, the agency responsible for the registration of such orders shall register the order in accordance with this section. After the order is registered, the responsible agency shall furnish to the individual registering the order a certified copy of the registered order.

(c) The agency responsible for the registration of foreign protection orders shall register an order upon presentation of a copy of a protection order which has been certified by the issuing state. A registered foreign protection order that is inaccurate or is not currently in effect shall be corrected or removed from the registry in accordance with the law of this state.

(d) An individual registering a foreign protection order shall file an affidavit by the protected individual stating that, to the best of the protected individual's knowledge, the order is currently in effect.

(e) A foreign protection order registered under the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act may be entered in any existing state or federal registry of protection orders, in accordance with applicable law.

(f) A fee shall not be charged for the registration of a foreign protection order.



42-937 Immunity.

This state or a local governmental agency, or a law enforcement officer, prosecuting attorney, clerk of the court, or any state or local governmental official acting in an official capacity, is immune from civil and criminal liability for conduct arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the conduct was done in good faith in an effort to comply with the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.



42-938 Other remedies.

A protected individual who pursues remedies under the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act is not precluded from pursuing other legal or equitable remedies against the respondent.



42-939 Uniformity of application and construction.

In applying and construing the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



42-940 Applicability of act.

The Uniform Interstate Enforcement of Domestic Violence Protection Orders Act applies to protection orders issued before January 1, 2004, and to continuing actions for enforcement of foreign protection orders commenced before January 1, 2004. A request for enforcement of a foreign protection order made on or after January 1, 2004, for violations of a foreign protection order occurring before January 1, 2004, is governed by the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.



42-1001 Act, how cited.

Sections 42-1001 to 42-1011 shall be known and may be cited as the Uniform Premarital Agreement Act.



42-1002 Definitions.

As used in the Uniform Premarital Agreement Act:

(1) Premarital agreement means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(2) Property means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.



42-1003 Formalities.

A premarital agreement must be in writing and signed by both parties.



42-1004 Content.

(1) Parties to a premarital agreement may contract with respect to:

(a) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(b) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(c) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(d) The modification or elimination of spousal support;

(e) The making of a will, trust, or other arrangement, to carry out the provisions of the agreement;

(f) The ownership rights in and disposition of the death benefit from a life insurance policy;

(g) The choice of law governing the construction of the agreement; and

(h) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(2) The right of a child to support may not be adversely affected by a premarital agreement.

Subsection (1)(d) of this section applies to both permanent and temporary spousal support. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).

Subsection (1)(d) of this section is more specific than section 42-357 on the issue of modification or elimination of temporary spousal support. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).



42-1005 Effect of marriage.

A premarital agreement becomes effective upon marriage.



42-1006 Enforcement.

(1) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(a) That party did not execute the agreement voluntarily; or

(b) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(i) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(ii) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(iii) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(2) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(3) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

The following factors may be used to determine whether a premarital agreement was entered into voluntarily: (1) coercion that may arise from the proximity of execution of the agreement to the wedding, or from surprise in the presentation of the agreement; (2) the presence or absence of independent counsel or of an opportunity to consult independent counsel; (3) inequality of bargaining power—in some cases indicated by the relative age and sophistication of the parties; (4) whether there was full disclosure of assets; and (5) the parties' understanding of the rights being waived under the agreement or at least their awareness of the intent of the agreement. Mamot v. Mamot, 283 Neb. 659, 813 N.W.2d 440 (2012).

The party opposing enforcement of a premarital agreement has the burden to prove that the agreement is not enforceable. Mamot v. Mamot, 283 Neb. 659, 813 N.W.2d 440 (2012).

Evidence of lack of capacity, duress, fraud, and undue influence, as demonstrated by a number of factors uniquely probative of coercion in the premarital context, would be relevant in establishing the involuntariness of a premarital agreement. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).

That a party was not provided a fair and reasonable disclosure of the property or financial obligations of the other party is not alone sufficient to make the agreement unenforceable. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).

The party opposing enforcement of a premarital agreement has the burden of proving that the agreement is not enforceable. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).

The provisions of this section do not in any way suggest that if any part of a premarital agreement is unconscionable, the entire agreement is unenforceable. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).

When considering whether a party executed a premarital agreement voluntarily, courts should consider whether the evidence demonstrates coercion or lack of knowledge, the presence or absence of independent counsel, inequality of bargaining power, disclosure of assets, and the parties' understanding of the rights being waived or the intent of the agreement. Edwards v. Edwards, 16 Neb. App. 297, 744 N.W.2d 243 (2008).



42-1007 Enforcement; void marriage.

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.



42-1008 Limitation of actions.

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.



42-1009 Application and construction.

The Uniform Premarital Agreement Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the act among states enacting it.



42-1010 Severability.

If any provision of the Uniform Premarital Agreement Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of the act are severable.



42-1011 Time of taking effect.

The Uniform Premarital Agreement Act takes effect on July 16, 1994, and applies to any premarital agreement executed on or after that date.



42-1101 Act, how cited.

Sections 42-1101 to 42-1113 shall be known and may be cited as the Spousal Pension Rights Act.



42-1102 Terms, defined.

For purposes of the Spousal Pension Rights Act:

(1) Alternate payee means a spouse, former spouse, child, or other dependent of a member who is recognized by a domestic relations order as having a right to receive all or a portion of the benefits payable by a statewide public retirement system with respect to such member;

(2) Benefit means an annuity, a pension, a retirement allowance, a withdrawal of accumulated contributions, or an optional benefit accrued or accruing to a member under a statewide public retirement system;

(3) Domestic relations order means a judgment, decree, or order, including approval of a property settlement agreement, which relates to the provision of child support, alimony payments, maintenance support, or marital property rights to a spouse, former spouse, child, or other dependent of a member and is made pursuant to a state domestic relations law of this state or another state;

(4) Earliest retirement date means the earlier of (a) the date on which the member is entitled to a distribution under the system or (b) the later of (i) the date that the member attains fifty years of age or (ii) the earliest date that the member could receive benefits under the system if the member separated from service;

(5) Qualified domestic relations order means a domestic relations order which creates or recognizes the existence of an alternate payee's right, or assigns to an alternate payee the right, to receive all or a portion of the benefits payable with respect to a member under a statewide public retirement system, which directs the system to disburse benefits to the alternate payee, and which meets the requirements of section 42-1103;

(6) Segregated amounts means the amounts which would have been payable to the alternative payee during the period of time that the qualified status of an order is being determined. Such amounts shall equal the amounts payable for such period if the order had been determined to be a qualified domestic relations order; and

(7) Statewide public retirement system means the Retirement System for Nebraska Counties, the Nebraska Judges Retirement System as provided in the Judges Retirement Act, the School Employees Retirement System of the State of Nebraska, the Nebraska State Patrol Retirement System, and the State Employees Retirement System of the State of Nebraska.



42-1103 Qualified domestic relations order; requirements.

A domestic relations order is a qualified domestic relations order only if such order or accompanying document:

(1) Clearly specifies the following:

(a) The name, social security number, and last-known mailing address, if any, of the member;

(b) The name, social security number, and last-known mailing address, if any, of the alternate payee covered by the order;

(c) The statewide public retirement system or systems to which the order applies;

(d) The number of payments or period to which such order applies; and

(e) The amount or percentage of the member's benefits to be paid by each statewide public retirement system to each alternate payee or the manner in which such amount or percentage is determined;

(2) Does not require a statewide public retirement system to provide any type or form of benefit, or any option, not otherwise provided under the plan;

(3) Does not require a statewide public retirement system to provide increased benefits determined on the basis of actuarial value;

(4) Does not require a statewide public retirement system to pay to an alternate payee benefits which are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order; and

(5) Does not require the payment of benefits to an alternate payee before the earliest retirement date of a member.



42-1104 Order; payment of benefits; alternate payee.

(1) A qualified domestic relations order may provide for the payment of benefits to an alternate payee beginning on or after the member's earliest retirement date but before the member terminates employment. Payment of the benefit to the alternate payee pursuant to a qualified domestic relations order shall commence either on the member's retirement date or on the first day of the month immediately following the month in which the alternate payee notifies the statewide public retirement system of the election to begin payment, but not prior to the member's earliest retirement date.

(2) If payment begins after the member's earliest retirement date but prior to the member's retirement date, the alternate payee is only entitled to the actuarial equivalent of the alternate payee's share of the member's benefit payable on the member's earliest retirement date or the alternate payee's election date, whichever is later.



42-1105 Order; form of benefit payment.

An alternate payee under a qualified domestic relations order shall receive the form of benefit payment specified in the order or, if not specified, selected by the alternate payee, if such form is a form available to the member and is not a joint and survivor annuity with the alternate payee's subsequent spouse.



42-1106 Death of alternate payee; effect.

If the alternate payee dies prior to receiving any payment of his or her interest in the member's benefit under a qualified domestic relations order, such interest reverts to the member. If the alternate payee dies after commencement of payments of his or her interest, then the alternate payee's beneficiary is entitled to the balance of the payee's interest under the payment option provided by the order or selected by the payee, except a joint and survivor annuity option with the alternate payee and alternate payee's spouse.



42-1107 Order; surviving spouse; payment option.

A qualified domestic relations order may provide that a spouse under a judgment for separate maintenance or a former spouse is considered the surviving spouse under the plan. If the order requires the member to select a payment option with survivorship rights, the Public Employees Retirement Board shall require consent by such spouse for the selection of the annuity option by the member or for any change in the selection of the annuity option by the member. The order may specifically require that the annuity option be a joint and survivor annuity.



42-1108 Order; alternate payee; file with board; notice.

The alternate payee shall file a copy of the domestic relations order involving benefits under a statewide public retirement system with the Public Employees Retirement Board within ninety days after the date that the order was entered. Upon good cause shown, the board may accept an order after ninety days following its entry. Within ten days, the board shall notify in writing the member and alternate payee that the board has received the domestic relations order. Such notice shall include a description of the procedure to determine if the domestic relations order is a qualified domestic relations order under the Spousal Pension Rights Act. The Public Employees Retirement Board shall be held harmless by the alternate payee and the member for any amounts paid in violation of an order prior to the date on which the order is filed with the board.



42-1109 Rules and regulations.

The Public Employees Retirement Board shall adopt and promulgate rules and regulations to establish reasonable procedures to determine the qualified status of domestic relations orders and to administer distributions under such orders. Such procedures shall allow an alternate payee to designate a representative for receipt of copies of notices.



42-1110 Qualified domestic relations order; how determined; procedure.

(1) The Public Employees Retirement Board, or the board's designee, shall determine, within a reasonable period of time after receiving a domestic relations order, if the order is a qualified domestic relations order under the Spousal Pension Rights Act. The board may determine that an order is not qualified for the following reasons:

(a) The order fails to fulfill all the requirements under section 42-1103;

(b) The order requires the board to act contrary to the statutory provisions of the statewide public retirement system; or

(c) The order requires payment to the alternate payee in the form of a joint and survivor annuity with respect to the alternate payee and his or her subsequent spouse.

(2) Failure to file an order within ninety days after its entry shall not be the basis for determining that an order is not a qualified domestic relations order.

(3) Within seven days after making the determination, the board or its designee shall notify the alternate payee and the member whether the domestic relations order is a qualified domestic relation order under the act. If the order is not a qualified domestic relations order, the notice shall specify the basis for such determination.

(4) A determination by the board or its designee that a domestic relations order is not a qualified domestic relations order does not prohibit a member or an alternate payee from filing an amended order with the board.



42-1111 Director; separate accounting required; when; investment authority.

(1) During the period of time that a determination, by the board, its designee, or a court of competent jurisdiction, is being made as to whether a domestic relations order is a qualified domestic relations order, the director of the statewide public retirement systems shall separately account for the segregated amounts.

(2) If a member of the statewide public retirement systems participates in a defined contribution account, the member shall maintain investment authority over the entire account until the order is determined to be a qualified domestic relations order, but upon such determination, the alternate payee shall receive investment authority over the alternate payee's share of the account.

(3) If within the eighteen-month period the order is determined to be a qualified domestic relations order, the director of the statewide public retirement systems shall pay the segregated amounts plus interest to the alternate payee or payees entitled thereto.

(4) If within the eighteen-month period the order is determined not to be a qualified domestic relations order or the qualified status of the order is not resolved, the director of the statewide public retirement systems shall pay the segregated amounts plus interest to the member or other beneficiaries entitled thereto.

(5) If the determination that the order is a qualified domestic relations order is made after the eighteen-month period, the order will be applied prospectively only.

(6) For purposes of this section, the eighteen-month period begins on the date that the first payment would be required under the domestic relations order.



42-1112 Order filed prior to July 19, 1996; applicability.

A domestic relations order filed with the Public Employees Retirement Board prior to July 19, 1996, shall be deemed a qualified domestic relations order under the Spousal Pension Rights Act if the statewide public retirement system is making payments under the order on July 19, 1996, and such order conforms to section 414(p)(11) of the Internal Revenue Code.



42-1113 Liability.

The member and alternate payee shall hold the statewide public retirement system and its fiduciaries harmless from any liabilities which arise from (1) treating a domestic relations order as being, or not being, a qualified domestic relations order, or (2) taking action pursuant to section 42-1111. The system's obligation to the member and each alternate payee shall be discharged to the extent of any payment made pursuant to the Spousal Pension Rights Act.



42-1201 Act, how cited.

Sections 42-1201 to 42-1210 shall be known and may be cited as the Address Confidentiality Act.



42-1202 Findings.

The Legislature finds that persons attempting to escape from actual or threatened abuse, sexual assault, or stalking frequently establish new addresses in order to prevent their assailants or probable assailants from finding them. The purposes of the Address Confidentiality Act are to enable state and local agencies to respond to requests for public records without disclosing the location of a victim of abuse, sexual assault, or stalking, to enable interagency cooperation with the office of the Secretary of State in providing address confidentiality for victims of abuse, sexual assault, or stalking, and to enable state and local agencies to accept a program participant's use of an address designated by the Secretary of State as a substitute mailing address.



42-1203 Terms, defined.

For purposes of the Address Confidentiality Act:

(1) Abuse means causing or attempting to cause physical harm, placing another person in fear of physical harm, or causing another person to engage involuntarily in sexual activity by force, threat of force, or duress, when committed by (a) a person against his or her spouse, (b) a person against his or her former spouse, (c) a person residing with the victim if such person and the victim are or were in a dating relationship, (d) a person who formerly resided with the victim if such person and the victim are or were in a dating relationship, (e) a person against a parent of his or her children, whether or not such person and the victim have been married or resided together at any time, (f) a person against a person with whom he or she is in a dating relationship, (g) a person against a person with whom he or she formerly was in a dating relationship, or (h) a person related to the victim by consanguinity or affinity;

(2) Address means a residential street address, school address, or work address of an individual as specified on the individual's application to be a program participant;

(3) Dating relationship means an intimate or sexual relationship;

(4) Program participant means a person certified as a program participant under section 42-1204;

(5) Sexual assault has the same meaning as in section 28-319, 28-319.01, 28-320, 28-320.01, or 28-386;

(6) Stalking has the same meaning as in sections 28-311.02 to 28-311.05; and

(7) Trafficking victim has the same meaning as in section 28-830.



42-1204 Substitute address; application to Secretary of State; approval; certification; renewal; prohibited acts; violation; penalty.

(1) An adult, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person as defined in section 30-2601 may apply to the Secretary of State to have an address designated by the Secretary of State serve as the substitute address of such adult, minor, or incapacitated person. The Secretary of State shall approve an application if it is filed in the manner and on the form prescribed by the Secretary of State and if it contains:

(a) A sworn statement by the applicant that the applicant has good reason to believe (i) that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of abuse, sexual assault, or stalking or is a trafficking victim and (ii) that the applicant fears for his or her safety, his or her children's safety, or the safety of the minor or incapacitated person on whose behalf the application is made;

(b) A designation of the Secretary of State as agent for purposes of service of process and receipt of mail;

(c) The mailing address and the telephone number or numbers where the applicant can be contacted by the Secretary of State;

(d) The new address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of abuse, sexual assault, stalking, or trafficking; and

(e) The signature of the applicant and of any individual or representative of any office designated in writing under section 42-1209 who assisted in the preparation of the application and the date on which the applicant signed the application.

(2) Applications shall be filed in the office of the Secretary of State.

(3) Upon filing a properly completed application, the Secretary of State shall certify the applicant as a program participant. Such certification shall be valid for four years following the date of filing unless the certification is withdrawn or invalidated before that date. The Secretary of State may by rule and regulation establish a renewal procedure.

(4) A person who falsely attests in an application that disclosure of the applicant's address would endanger the applicant, the applicant's children, or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, is guilty of a Class II misdemeanor.



42-1205 Certification; forfeiture or cancellation; when.

(1) If a program participant obtains a name change, he or she shall forfeit his or her certification as a program participant unless the program participant applies to the Secretary of State for recertification and provides documentation of the legal name change.

(2) The Secretary of State may cancel a program participant's certification if there is a change in the mailing address from the one listed on the application under section 42-1204, unless the program participant provides the Secretary of State with notice of the change of address in such manner as is provided by rules and regulations adopted and promulgated by the Secretary of State.

(3) The Secretary of State may cancel certification of a program participant if mail forwarded to the program participant's address is returned as undeliverable.

(4) The Secretary of State shall cancel certification of a program participant who applies using false information.



42-1206 Address or substitute address; use; when.

(1) A program participant may request that state and local agencies use the address designated by the Secretary of State as the program participant's substitute address. When creating a new public record, a state or local agency which has a bona fide statutory, tax situs, or administrative requirement for the participant's residence address may request that the participant verbally provide the agency with such residence address if the agency has the capability to use such address for such bona fide purpose without permanently entering it into the agency's records. If the agency does not have such capability, it shall accept the address designated by the Secretary of State as a program participant's substitute address, unless the Secretary of State determines that:

(a) The state or local agency has a bona fide statutory, tax situs, or administrative requirement for the use of the address which would otherwise be confidential under the Address Confidentiality Act; and

(b) The address will be used only for such bona fide statutory, tax situs, or administrative requirement.

(2) The Secretary of State shall forward all first-class mail to each program participant's substitute address.



42-1207 Early voting; authorized.

(1) A program participant who is otherwise qualified to vote may apply to vote early under sections 32-938 to 32-951. The county clerk or election commissioner shall transmit the ballot for early voting to the program participant at the address designated by the program participant in his or her application as an early voter. Neither the name nor the address of a program participant shall be included in any list of registered voters available to the public.

(2) The county clerk or election commissioner shall not make a program participant's address contained in voter registration records available for public inspection or copying except under the following circumstances:

(a) If requested by a law enforcement agency, to the law enforcement agency; or

(b) If directed by a court order, to a person identified in the order.



42-1208 Secretary of State; use of substitute address; exceptions.

The Secretary of State shall not make any records in a program participant's file available for inspection or copying, other than the substitute address designated by the Secretary of State, except under the following circumstances:

(1) If requested of the Secretary of State by the chief commanding officer of a law enforcement agency or the officer's designee in the manner provided for by rules and regulations adopted and promulgated by the Secretary of State;

(2) To a person identified in a court order upon the receipt by the Secretary of State of that court order which specifically orders the disclosure of a particular program participant's address and the reasons stated therefor; or

(3) To verify the participation of a specific program participant, in which case the Secretary of State may only confirm or deny information supplied by the requester.



42-1209 Program participants; application assistance.

The Secretary of State shall designate state and local agencies and nonprofit entities that provide counseling and shelter services to victims of abuse, sexual assault, or stalking or trafficking victims to assist persons applying to be program participants. Any assistance or counseling rendered by the office of the Secretary of State or its designees to such applicants shall not be deemed legal advice or the practice of law.



42-1210 Rules and regulations.

The Secretary of State may adopt and promulgate rules and regulations to carry out the Address Confidentiality Act.



42-1301 Terms, defined.

For purposes of sections 42-1301 to 42-1304:

(1) Adult child means an individual who is at least nineteen years of age and who is related to a resident biologically, through adoption, through the marriage or former marriage of the resident to the biological parent of the adult child, or by a judgment of parentage entered by a court of competent jurisdiction;

(2) Family member means the spouse, adult child, adult grandchild, parent, grandparent, sibling, aunt, uncle, niece, nephew, cousin, or domestic partner of a resident;

(3) Resident means an adult resident of:

(a) A health care facility as defined in section 71-413; or

(b) Any home or other residential dwelling in which the resident is receiving care and services from any person; and

(4) Visitation means an in-person meeting or any telephonic, written, or electronic communication.



42-1302 Legislative intent; petition to compel visitation; court findings.

(1) It is the intent of the Legislature that, in order to allow family members to remain connected, a caregiver may not arbitrarily deny visitation to a family member of a resident, whether or not the caregiver is related to such family member, unless such action is authorized by a nursing home administrator pursuant to section 71-6021.

(2) If a family member is being denied visitation with a resident, the family member may petition the county court to compel visitation with the resident. If the resident has been appointed a guardian under the jurisdiction of a county court in Nebraska, the petition shall be filed in the county court having such jurisdiction. If there is no such guardianship, the petition shall be filed in the county court for the county in which the resident resides. The court may not issue an order compelling visitation if the court finds any of the following:

(a) The resident, while having the capacity to evaluate and communicate decisions regarding visitation, expresses a desire to not have visitation with the petitioner; or

(b) Visitation between the petitioner and the resident is not in the best interests of the resident.



42-1303 Emergency hearing.

If the petition filed pursuant to section 42-1302 states that the resident's health is in significant decline or that the resident's death may be imminent, the court shall conduct an emergency hearing on the petition as soon as practicable and in no case later than ten days after the date the petition is filed with the court.



42-1304 Costs and attorney's fees; remedies.

Upon a motion by a party or upon the court's own motion, if the court finds during a hearing pursuant to section 42-1303 that a person is knowingly isolating the resident from visitation by a family member, the court may order such person to pay court costs and reasonable attorney’s fees of the petitioner and may order other appropriate remedies. No costs, fees, or other sanctions may be paid from the resident's finances or estate.






Chapter 43 - INFANTS AND JUVENILES

43-101 Children eligible for adoption.

(1) Except as otherwise provided in the Nebraska Indian Child Welfare Act, any minor child may be adopted by any adult person or persons and any adult child may be adopted by the spouse of such child's parent in the cases and subject to sections 43-101 to 43-115, except that no person having a husband or wife may adopt a minor child unless the husband or wife joins in the petition therefor. If the husband or wife so joins in the petition therefor, the adoption shall be by them jointly, except that an adult husband or wife may adopt a child of the other spouse whether born in or out of wedlock.

(2) Any adult child may be adopted by any person or persons subject to sections 43-101 to 43-115, except that no person having a husband or wife may adopt an adult child unless the husband or wife joins in the petition therefor. If the husband or wife so joins the petition therefor, the adoption shall be by them jointly. The adoption of an adult child by another adult or adults who are not the stepparent of the adult child may be permitted if the adult child has had a parent-child relationship with the prospective parent or parents for a period of at least six months next preceding the adult child's age of majority and (a) the adult child has no living parents, (b) the adult child's parent or parents had been deprived of parental rights to such child by the order of any court of competent jurisdiction, (c) the parent or parents, if living, have relinquished the adult child for adoption by a written instrument, (d) the parent or parents had abandoned the child for at least six months next preceding the adult child's age of majority, or (e) the parent or parents are incapable of consenting. The substitute consent provisions of section 43-105 do not apply to adoptions under this subsection.

Adoption proceedings are special proceedings. In re Adoption of David C., 280 Neb. 719, 790 N.W.2d 205 (2010).

For an adoption to be valid under Nebraska's adoption statutes, the record must show the following factors: (1) the existence of an adult person or persons entitled to adopt, (2) the existence of a child eligible for adoption, (3) compliance with statutory procedures providing for adoption, and (4) evidence that the proposed adoption is in the child's best interests. Reading the adoption statutes in their entirety, it is clear that aside from the stepparent adoption scenario, the parents' parental rights must be terminated or the existing nonterminated parent or parents must relinquish in order for the child to be eligible for adoption by any adult person or persons under this section. In re Adoption of Luke, 263 Neb. 365, 640 N.W.2d 374 (2002).

Husband and wife should join in petition for adoption. Hiatt v. Menendez, 157 Neb. 914, 62 N.W.2d 123 (1954).



43-102 Petition requirements; decree; adoptive home study, when required; jurisdiction; filings.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, any person or persons desiring to adopt a minor child or an adult child shall file a petition for adoption signed and sworn to by the person or persons desiring to adopt. The consent or consents required by sections 43-104 and 43-105 or section 43-104.07, the documents required by section 43-104.07 or the documents required by sections 43-104.08 to 43-104.25, and a completed preplacement adoptive home study if required by section 43-107 shall be filed prior to the hearing required in section 43-103.

The county court of the county in which the person or persons desiring to adopt a child reside has jurisdiction of adoption proceedings, except that if a separate juvenile court already has jurisdiction over the child to be adopted under the Nebraska Juvenile Code, such separate juvenile court has concurrent jurisdiction with the county court in such adoption proceeding. If a child to be adopted is a ward of any court or a ward of the state at the time of placement and at the time of filing an adoption petition, the person or persons desiring to adopt shall not be required to be residents of Nebraska. The petition and all other court filings for an adoption proceeding shall be filed with the clerk of the county court. The party shall state in the petition whether such party requests that the proceeding be heard by the county court or, in cases in which a separate juvenile court already has jurisdiction over the child to be adopted under the Nebraska Juvenile Code, such separate juvenile court. Such proceeding is considered a county court proceeding even if heard by a separate juvenile court judge and an order of the separate juvenile court in such adoption proceeding has the force and effect of a county court order. The testimony in an adoption proceeding heard before a separate juvenile court judge shall be preserved as in any other separate juvenile court proceeding. The clerks of the district courts shall transfer all adoption petitions and other adoption filings which were filed with such clerks prior to August 28, 1999, to the clerk of the county court where the separate juvenile court which heard the proceeding is situated. The clerk of such county court shall file and docket such petitions and other filings.

Except as set out in subdivisions (1)(b)(ii), (iii), (iv), and (v) of section 43-107, an adoption decree shall not be issued until at least six months after an adoptive home study has been completed by the Department of Health and Human Services or a licensed child placement agency.

Failure to sign and verify petition was not jurisdictional. Hiatt v. Menendez, 157 Neb. 914, 62 N.W.2d 123 (1954).

County court in adoption proceeding determines question of permanent custody and control of minor. Krell v. Jenkins, 157 Neb. 554, 60 N.W.2d 613 (1953).

Statutory procedure for adoption must be followed. In re Petition of Ritchie, 155 Neb. 824, 53 N.W.2d 753 (1952).



43-102.01 Military personnel; deemed residents; when.

For purposes of adoption, persons serving in the armed forces of the United States, who have been continuously stationed at any military base or installation in the State of Nebraska for the period of one year immediately preceding the filing of a petition for adoption shall be deemed residents in good faith of this state and the county where such military base or installation is located.



43-103 Petition; hearing; notice.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, upon the filing of a petition for adoption the court shall fix a time for hearing the same. The hearing shall be held not less than four weeks nor more than eight weeks after the filing of such petition unless any party for good cause shown requests a continuance of the hearing or all parties agree to a continuance. The court may require notice of the hearing to be given to the child, if over fourteen years of age, to the natural parent or parents of the child, and to such other interested persons as the judge may, in the exercise of discretion, deem advisable, in the manner provided for service of a summons in a civil action. If the judge directs notice by publication, such notice shall be published three successive weeks in a legal newspaper of general circulation in such county.



43-104 Adoption; consent required; exceptions.

(1) Except as otherwise provided in this section and in the Nebraska Indian Child Welfare Act, no adoption shall be decreed unless written consents thereto are filed in the county court of the county in which the person or persons desiring to adopt reside or in the county court in which the separate juvenile court having jurisdiction over the custody of the child is located and the written consents are executed by (a) the minor child, if over fourteen years of age, or the adult child, (b) any district court, county court, or separate juvenile court in the State of Nebraska having jurisdiction of the custody of a minor child by virtue of proceedings had in any district court, county court, or separate juvenile court in the State of Nebraska or by virtue of the Uniform Child Custody Jurisdiction and Enforcement Act, and (c) both parents of a child born in lawful wedlock if living, the surviving parent of a child born in lawful wedlock, the mother of a child born out of wedlock, or both the mother and father of a child born out of wedlock as determined pursuant to sections 43-104.08 to 43-104.25. On and after April 20, 2002, a written consent or relinquishment for adoption under this section shall not be valid unless signed at least forty-eight hours after the birth of the child.

(2) Consent shall not be required of any parent who (a) has relinquished the child for adoption by a written instrument, (b) has abandoned the child for at least six months next preceding the filing of the adoption petition, (c) has been deprived of his or her parental rights to such child by the order of any court of competent jurisdiction, or (d) is incapable of consenting.

(3) Consent shall not be required of a putative father who has failed to timely file (a) a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to section 43-104.02 and, with respect to the absence of such filing, a certificate has been filed pursuant to section 43-104.04 or (b) a petition pursuant to section 43-104.05 for the adjudication of such notice and a determination of whether his consent to the adoption is required and the mother of the child has timely executed a valid relinquishment and consent to the adoption pursuant to such section.

(4) Consent shall not be required of an adjudicated or putative father who is not required to consent to the adoption pursuant to section 43-104.22.

Pursuant to subsection (3) of this section, for an adoption to proceed, the consent of the biological father who has established a familial relationship with his child is required unless, under subsection (2) of this section, the party seeking adoption has established that the biological parent: (1) has relinquished the child for adoption by a written instrument, (2) has abandoned the child for at least six months next preceding the filing of the adoption petition, (3) has been deprived of his or her parental rights to such child by the order of any court of competent jurisdiction, or (4) is incapable of consenting. In re Adoption of Corbin J., 278 Neb. 1057, 775 N.W.2d 404 (2009).

The putative father provisions of this section do not apply to a previously adjudicated father. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

It is clear that the district court is not to consider the issue of abandonment; the question of whether the parent did in fact abandon the child, for purposes of adoption, is exclusively for the county court. Smith v. Smith, 242 Neb. 812, 497 N.W.2d 44 (1993).

The critical period of time during which abandonment must be shown to eliminate the necessity for obtaining consent to adoption from a parent under this section is the 6 months immediately preceding the filing of the petition for adoption. In re Guardianship of T.C.W., 235 Neb. 716, 457 N.W.2d 282 (1990).

The consent granted by the district court pursuant to the provisions of this section does nothing more than permit the county court, as the tribunal having exclusive original jurisdiction over adoption matters, to entertain such proceedings. Klein v. Klein, 230 Neb. 385, 431 N.W.2d 646 (1988).

Abandonment for purposes of permitting substitute consent for adoption must be proved by clear and convincing evidence. In re Guardianship of Sain, 217 Neb. 96, 348 N.W.2d 435 (1984).

Although the critical period of time during which abandonment must be shown to eliminate the necessity of obtaining consent pursuant to this section is the six months immediately preceding the filing for adoption, evidence of a parent's conduct either before or after this period may be considered as relevant to a determination of whether the purpose and intent of that parent was to abandon the child or children. To prove abandonment in adoption proceedings, the evidence must clearly and convincingly show that the parent has acted toward the child in a manner evidencing a settled purpose to be rid of all parental obligations and to forego all parental rights, together with a complete repudiation of parenthood and an abandonment of parental rights and responsibilities. Where there has been a protracted period of totally unjustified failure to exercise parental functions, an isolated contact does not necessarily negate the inference that a person no longer wishes to act in the role of a parent to a child. In re Adoption of Simonton, 211 Neb. 777, 320 N.W.2d 449 (1982).

The signing of a consent to adoption does not, in itself, release the consenting parent from an obligation to support the child and the court's earlier opinion in Smith v. Smith, 201 Neb. 21, 265 N.W.2d 855 (1978), should not be read that way. Williams v. Williams, 206 Neb. 630, 294 N.W.2d 357 (1980).

Consent for relinquishment executed by seventeen year old mother of child born out of wedlock is valid. Batt v. Nebraska Children's Home Society, 185 Neb. 124, 174 N.W.2d 88 (1970).

To warrant an adoption, it must clearly appear that the natural parents, if living, had abandoned the child for a period of at least six months. McCauley v. Stewart, 177 Neb. 759, 131 N.W.2d 174 (1964).

Adoption is permitted where parents have been deprived of custody of minor child by order of juvenile court. Krell v. Jenkins, 157 Neb. 554, 60 N.W.2d 613 (1953).



43-104.01 Child born out of wedlock; biological father registry; Department of Health and Human Services; duties.

(1) The Department of Health and Human Services shall establish a biological father registry. The department shall maintain such registry and shall record the names and addresses of (a) any person adjudicated by a court of this state or by a court of another state or territory of the United States to be the biological father of a child born out of wedlock if a certified copy of the court order is filed with the registry by such person or any other person, (b) any putative father who has filed with the registry, prior to the receipt of notice under sections 43-104.12 to 43-104.16, a Request for Notification of Intended Adoption with respect to such child, and (c) any putative father who has filed with the registry a Notice of Objection to Adoption and Intent to Obtain Custody with respect to such child.

(2) A Request for Notification of Intended Adoption or a Notice of Objection to Adoption and Intent to Obtain Custody filed with the registry shall include (a) the putative father's name, address, and social security number, (b) the name and last-known address of the mother, (c) the month and year of the birth or the expected birth of the child, (d) the case name, court name, and location of any Nebraska court having jurisdiction over the custody of the child, and (e) a statement by the putative father that he acknowledges liability for contribution to the support and education of the child after birth and for contribution to the pregnancy-related medical expenses of the mother of the child. The person filing the notice shall notify the registry of any change of address pursuant to procedures prescribed in rules and regulations of the department.

(3) A request or notice filed under this section or section 43-104.02 shall be admissible in any action for paternity and shall estop the putative father from denying paternity of such child thereafter.

(4) Any putative father who files a Request for Notification of Intended Adoption or a Notice of Objection to Adoption and Intent to Obtain Custody with the biological father registry may revoke such filing. Upon receipt of such revocation by the registry, the effect shall be as if no filing had ever been made.

(5) The department shall not divulge the names and addresses of persons listed with the biological father registry to any other person except as authorized by law or upon order of a court of competent jurisdiction for good cause shown.

(6) The department may develop information about the registry and may distribute such information, through its existing publications, to the news media and the public. The department may provide information about the registry to the Department of Correctional Services, which may distribute such information through its existing publications.

(7) A person who has been adjudicated by a Nebraska court of competent jurisdiction to be the biological father of a child born out of wedlock who is the subject of a proposed adoption shall not be construed to be a putative father for purposes of sections 43-104.01 to 43-104.05 and shall not be subject to the provisions of such sections as applied to such fathers. Whether such person's consent is required for the proposed adoption shall be determined by the Nebraska court having jurisdiction over the custody of the child pursuant to section 43-104.22, as part of proceedings required under section 43-104 to obtain the court's consent to such adoption.



43-104.02 Child born out of wedlock; Notice of Objection to Adoption and Intent to Obtain Custody; filing requirements.

A Notice of Objection to Adoption and Intent to Obtain Custody shall be filed with the biological father registry under section 43-104.01 on forms provided by the Department of Health and Human Services (1) at any time during the pregnancy and no later than five business days after the birth of the child or (2) if the notice required by section 43-104.13 is provided after the birth of the child (a) at any time during the pregnancy and no later than five business days after receipt of the notice provided under section 43-104.12 or (b) no later than five business days after the last date of any published notice provided under section 43-104.14, whichever notice is earlier. Such notice shall be considered to have been filed if it is received by the department or postmarked prior to the end of the fifth business day as provided in this section.

Where the biological mother deliberately misrepresented or withheld information regarding the date of her child's birth to prevent the biological father from timely objecting to the adoption of the child, the biological mother could not use requirements in this section as a subterfuge for deception to prevent the biological father from objecting to the adoption. Jeremiah J. v. Dakota D., 285 Neb. 211, 826 N.W.2d 242 (2013).

A putative father who intends to claim paternity and obtain custody of a child born out of wedlock must file notice with the biological father registry and adjudicate his claim within 30 days. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

Section 43-102.05 requires a "claimant-father" to petition the county court where the child was born to adjudicate his claim of paternity and right to custody within 30 days of filing notice under this section. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

This section and section 43-104.05 do not apply to a putative father who has been previously determined to be the biological father. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

This section, by its very terms, has no application in a dispute between the biological father and mother of a child born out of wedlock. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

This section does not apply to a biological father opposing the adoption of his child who is no longer a newborn when the father had acknowledged and supported his child and established strong familial ties. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

This section requires "a person claiming to be the father of the child" to file notice of his intent to claim paternity and obtain custody with the biological father registry within 5 business days of the child's birth or published notification. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

Five-day filing requirement for paternity held constitutional as applied, because such requirement did not violate right of equal protection or procedural due process. Friehe v. Schaad, 249 Neb. 825, 545 N.W.2d 740 (1996).

This section held unconstitutional as applied in this case. In re Application of S.R.S. and M.B.S., 225 Neb. 759, 408 N.W.2d 272 (1987).

Five-day claim provision does not apply to a dispute between the father and mother of a child born out of wedlock. White v. Mertens, 225 Neb. 241, 404 N.W.2d 410 (1987).



43-104.03 Child born out of wedlock; filing with biological father registry; department; notice; to whom given.

Within three days after the filing of a Request for Notification of Intended Adoption or a Notice of Objection to Adoption and Intent to Obtain Custody with the biological father registry pursuant to sections 43-104.01 and 43-104.02, the Department of Health and Human Services shall cause a certified copy of such request or notice to be mailed by certified mail to (1) the mother or prospective mother of such child at the last-known address shown on the request or notice or an agent specifically designated in writing by the mother or prospective mother to receive such request or notice and (2) any Nebraska court identified by the putative father under section 43-104.01 as having jurisdiction over the custody of the child.



43-104.04 Child born out of wedlock; failure to file notice; effect.

If a Notice of Objection to Adoption and Intent to Obtain Custody is not timely filed with the biological father registry pursuant to section 43-104.02, the mother of a child born out of wedlock or an agent specifically designated in writing by the mother may request, and the Department of Health and Human Services shall supply, a certificate that no such notice has been filed with the biological father registry. The filing of such certificate pursuant to section 43-102 shall eliminate the need or necessity of a consent or relinquishment for adoption by the putative father of such child.

For an adoption to proceed, the consent of the biological father who has established a familial relationship with his child is required unless, under section 43-104(2), the party seeking adoption has established that the biological parent: (1) has relinquished the child for adoption by a written instrument, (2) has abandoned the child for at least six months next preceding the filing of the adoption petition, (3) has been deprived of his or her parental rights to such child by the order of any court of competent jurisdiction, or (4) is incapable of consenting. In re Adoption of Corbin J., 278 Neb. 1057, 775 N.W.2d 404 (2009).

Five-day filing requirement for paternity held constitutional as applied, because such requirement did not violate right of equal protection or procedural due process. Friehe v. Schaad, 249 Neb. 825, 545 N.W.2d 740 (1996).



43-104.05 Child born out of wedlock; notice; filed; petition for adjudication of paternity; trial; guardian ad litem; court; jurisdiction.

(1) If a Notice of Objection to Adoption and Intent to Obtain Custody is timely filed with the biological father registry pursuant to section 43-104.02, either the putative father, the mother, or her agent specifically designated in writing shall, within thirty days after the filing of such notice, file a petition for adjudication of the notice and a determination of whether the putative father's consent to the proposed adoption is required. The petition shall be filed in the county court in the county where such child was born or, if a separate juvenile court already has jurisdiction over the custody of the child, in the county court of the county in which such separate juvenile court is located.

(2) If such a petition is not filed within thirty days after the filing of such notice and the mother of the child has executed a valid relinquishment and consent to the adoption within sixty days of the filing of such notice, the putative father's consent to adoption of the child shall not be required, he is not entitled to any further notice of the adoption proceedings, and any alleged parental rights and responsibilities of the putative father shall not be recognized thereafter in any court.

(3) After the timely filing of such petition, the court shall set a trial date upon proper notice to the parties not less than twenty nor more than thirty days after the date of such filing. If the mother contests the putative father's claim of paternity, the court shall order DNA testing to establish whether the putative father is the biological father. The court shall assess the costs of such testing between the parties in an equitable manner. Whether the putative father's consent to the adoption is required shall be determined pursuant to section 43-104.22. The court shall appoint a guardian ad litem to represent the best interests of the child.

(4)(a) The county court of the county where the child was born or the separate juvenile court having jurisdiction over the custody of the child shall have jurisdiction over proceedings under this section from the date of notice provided under section 43-104.12 or the last date of published notice under section 43-104.14, whichever notice is earlier, until thirty days after the conclusion of adoption proceedings concerning the child, including appeals, unless such jurisdiction is transferred under subdivision (b) of this subsection.

(b) Except as otherwise provided in this subdivision, the court shall, upon the motion of any party, transfer the case to the district court for further proceedings on the matters of custody, visitation, and child support with respect to such child if (i) such court determines under section 43-104.22 that the consent of the putative father is required for adoption of the minor child and the putative father refuses such consent or (ii) the mother of the child, within thirty days after the conclusion of proceedings under this section, including appeals, has not executed a valid relinquishment and consent to the adoption. The court, upon its own motion, may retain the case for good cause shown.

A putative father who intends to claim paternity and obtain custody of a child born out of wedlock must file notice with the biological father registry and adjudicate his claim within 30 days. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

Section 43-104.02 and this section do not apply to a putative father who has been previously determined to be the biological father. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

This section requires a "claimant-father" to petition the county court where the child was born to adjudicate his claim of paternity and right to custody within 30 days of filing notice under section 43-104.02. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).

Although under this section a father who fails to petition for an adjudication of paternity in county court within 30 days after filing his notice of intent to claim paternity would be precluded from claiming paternity in an adoption proceeding, such father would not be precluded from seeking to establish paternity under the paternity statutes in district court where there is no consent or relinquishment by the mother and no adoption proceeding is pending. Bohaboj v. Rausch, 272 Neb. 394, 721 N.W.2d 655 (2006).

The 30-day filing requirement of this section does not facially violate substantive due process. In re Adoption of Baby Girl H., 262 Neb. 775, 635 N.W.2d 256 (2001).

A petition to adjudicate paternity filed pursuant to this section is a matter of adoption over which the district courts have no subject matter jurisdiction. Armour v. L.H., 259 Neb. 138, 608 N.W.2d 599 (2000).



43-104.06 Repealed. Laws 1995, LB 712, § 31.



43-104.07 Child born in a foreign country; requirements.

The petition for adoption of a child born in a foreign country shall be accompanied by: (1) A document or documents from a court, official department, or government agency of the country of origin stating that the parent has consented to the adoption, stating that the parental rights of the parents of the child have been terminated, or stating that the child to be adopted has been abandoned or relinquished by the natural parents and that the child is to immigrate to the United States for the purpose of adoption; and (2) written consent to the adoption of the child from a child placement agency licensed by the Department of Health and Human Services or the agency's duly authorized representative which placed the child with the adopting person or persons. The consent shall be signed and acknowledged before an officer authorized to acknowledge deeds in the state where the consent is signed and shall not require a witness.

Any document in a foreign language shall be translated into English by the Department of State or by a translator who shall certify the accuracy of the translation.

A guardian shall not be required to be appointed to give consent to the adoption of any child born in a foreign country when the consent requirements of this section have been met.



43-104.08 Child born out of wedlock; identify and inform biological father.

Whenever a child is claimed to be born out of wedlock and the biological mother contacts an adoption agency or attorney to relinquish her rights to the child, or the biological mother joins in a petition for adoption to be filed by her husband, the agency or attorney contacted shall attempt to establish the identity of the biological father and further attempt to inform the biological father of his right to execute a relinquishment and consent to adoption, or a denial of paternity and waiver of rights, in the form mandated by section 43-106, pursuant to sections 43-104.08 to 43-104.25.



43-104.09 Child born out of wedlock; biological mother; affidavit; form.

In all cases of adoption of a minor child born out of wedlock, the biological mother shall complete and sign an affidavit in writing and under oath. The affidavit shall be executed by the biological mother before or at the time of execution of the consent or relinquishment and shall be attached as an exhibit to any petition to finalize the adoption. If the biological mother is under the age of nineteen, the affidavit may be executed by the agency or attorney representing the biological mother based upon information provided by the biological mother. The affidavit shall be in substantially the following form:

AFFIDAVIT OF IDENTIFICATION

I, .................., the mother of a child, state under oath or affirm as follows:

(1) My child was born, or is expected to be born, on the ....... day of ............, ............, at ................., in the State of ................ .

(2) I reside at ................., in the City or Village of ..................., County of .................., State of ................ .

(3) I am of the age of .......... years, and my date of birth is .................... .

(4) I acknowledge that I have been asked to identify the father of my child.

(5) (CHOOSE ONE)

(5A) I know and am identifying the biological father (or possible biological fathers) as follows:

The name of the biological father is ................ .

His last-known home address is ....................... .

His last-known work address is ....................... .

He is .......... years of age, or he is deceased, having died on or about the ............. day of ............, ............, at ........................., in the State of .................... .

He has been adjudicated to be the biological father by the ..................... Court of ................ county, State of .................., case name ..................., docket number ................ .

(For other possible biological fathers, please use additional sheets of paper as needed.)

(5B) I am unwilling or unable to identify the biological father (or possible biological fathers). I do not wish or I am unable to name the biological father of the child for the following reasons:

.......... Conception of my child occurred as a result of sexual assault or incest

.......... Providing notice to the biological father of my child would threaten my safety or the safety of my child

.......... Other reason: .............................. .

(6) If the biological mother is unable to name the biological father, the physical description of the biological father (or possible biological fathers) and other information which may assist in identifying him, including the city or county and state where conception occurred:

..................................................

..................................................

..................................................

(use additional sheets of paper as needed).

(7) Under penalty of perjury, the undersigned certifies that the statements set forth in this affidavit are true and correct.

(8) I have read this affidavit and have had the opportunity to review and question it. It was explained to me by ....................... .

I am signing it as my free and voluntary act and understand the contents and the effect of signing it.

Dated this ...... day of ......., ...... .

(Acknowledgment)

...........................

(Signature)



43-104.10 Child born out of wedlock; agency or attorney; duty to inform biological mother.

The agency or attorney representing the biological mother shall inform the mother of the legal and medical need to determine, whenever possible, the paternity of the child prior to an adoption and that her failure or refusal to accurately identify the biological father or possible biological fathers could threaten the legal validity of any adoptive placement of the child.



43-104.11 Child born out of wedlock; father's relinquishment and consent; when effective.

If the biological mother's affidavit, required by section 43-104.09, identifies only one possible biological father of the child and states that there are no other possible biological fathers of the child, and if the named father executes a valid relinquishment and consent to adoption of the child in the form mandated by section 43-106 or executes a denial of paternity and waiver of rights in the form mandated by section 43-106, the court may enter a decree of adoption pursuant to section 43-109 without regard to sections 43-104.12 to 43-104.16. A named biological father's relinquishment and consent or a named biological father's waiver of rights is irrevocable upon signing and is not voidable for any period after signing. Such relinquishment and consent or such waiver of rights may only be challenged on the basis of fraud or duress for up to six months after signing.

Other than the exceptions to the notification requirements, unless the biological father has executed "a valid relinquishment and consent . . . or . . . a denial of paternity and waiver of rights," the court may not enter a decree of adoption without determining that proper notification of parental rights has been provided. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).



43-104.12 Child born out of wedlock; agency or attorney; duty to inform biological father.

In order to attempt to inform the biological father or possible biological fathers of the right to execute a relinquishment and consent to adoption or a denial of paternity and waiver of rights, the agency or attorney representing the biological mother shall notify, by registered or certified mail, restricted delivery, return receipt requested:

(1) Any person adjudicated by a court in this state or by a court in another state or territory of the United States to be the biological father of the child;

(2) Any person who has filed a Request for Notification of Intended Adoption or a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to sections 43-104.01 and 43-104.02;

(3) Any person who is recorded on the child's birth certificate as the child's father;

(4) Any person who might be the biological father of the child who was openly living with the child's biological mother within the twelve months prior to the birth of the child;

(5) Any person who has been identified as the biological father or possible biological father of the child by the child's biological mother pursuant to section 43-104.09;

(6) Any person who was married to the child's biological mother within six months prior to the birth of the child and prior to the execution of the relinquishment; and

(7) Any other person who the agency or attorney representing the biological mother may have reason to believe may be the biological father of the child.



43-104.13 Child born out of wedlock; notice to biological father; contents.

The notice sent by the agency or attorney pursuant to section 43-104.12 shall be served sufficiently in advance of the birth of the child, whenever possible, to allow compliance with subdivision (1) of section 43-104.02 and shall state:

(1) The biological mother's name, the fact that she is pregnant or has given birth to the child, and the expected or actual date of delivery;

(2) That the child has been relinquished by the biological mother, that she intends to execute a relinquishment, or that the biological mother has joined or plans to join in a petition for adoption to be filed by her husband;

(3) That the person being notified has been identified as a possible biological father of the child;

(4) That the possible biological father may have certain rights with respect to such child if he is in fact the biological father;

(5) That the possible biological father has the right to (a) deny paternity, (b) waive any parental rights he may have, (c) relinquish and consent to adoption of the child, (d) file a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to section 43-104.02, or (e) object to the adoption in a proceeding before any Nebraska court which has, prior to his receipt of this notice, adjudicated him to be the biological father of the child;

(6) That to deny paternity, to waive his parental rights, or to relinquish and consent to the adoption, the biological father must contact the undersigned agency or attorney representing the biological mother, and that if he wishes to object to the adoption and seek custody of the child he should seek legal counsel from his own attorney immediately; and

(7) That if he is the biological father and if the child is not relinquished for adoption, he has a duty to contribute to the support and education of the child and to the pregnancy-related expenses of the mother and a right to seek a court order for custody, parenting time, visitation, or other access with the child.

The agency or attorney representing the biological mother may enclose with the notice a document which is an admission or denial of paternity and a waiver of rights by the biological father, which the biological father may choose to complete, in the form mandated by section 43-106, and return to the agency or attorney.

This section is facially constitutional. In re Adoption of Baby Girl H., 262 Neb. 775, 635 N.W.2d 256 (2001).



43-104.14 Child born out of wedlock; agency or attorney; duty to notify biological father by publication; when.

(1) If the agency or attorney representing the biological mother is unable through reasonable efforts to locate and serve notice on the biological father or possible biological fathers as contemplated in sections 43-104.12 and 43-104.13, the agency or attorney shall notify the biological father or possible biological fathers by publication.

(2) The publication shall be made once a week for three consecutive weeks in a legal newspaper of general circulation in the Nebraska county or county of another state which is most likely to provide actual notice to the biological father. The publication shall include:

(a) The first name or initials of the father or possible father or the entry "John Doe, real name unknown", if applicable;

(b) A description of the father or possible father if his first name is or initials are unknown;

(c) The approximate date of conception of the child and the city and state in which conception occurred, if known;

(d) The date of birth or expected birth of the child;

(e) That he has been identified as the biological father or possible biological father of a child whom the biological mother currently intends to place for adoption and the approximate date that placement will occur;

(f) That he has the right to (i) deny paternity, (ii) waive any parental rights he may have, (iii) relinquish and consent to adoption of the child, (iv) file a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to section 43-104.02, or (v) object to the adoption in a proceeding before any Nebraska court which has adjudicated him to be the biological father of the child prior to his receipt of notice; and

(g) That (i) in order to deny paternity, waive his parental rights, relinquish and consent to the adoption, or receive additional information to determine whether he is the father of the child in question, he must contact the undersigned agency or attorney representing the biological mother and (ii) if he wishes to object to the adoption and seek custody of the child, he must seek legal counsel from his own attorney immediately.



43-104.15 Child born out of wedlock; notification to biological father; exceptions.

The notification procedure set forth in sections 43-104.12 to 43-104.14 shall, whenever possible, be completed prior to a child being placed in an adoptive home. If the information provided in the biological mother's affidavit prepared pursuant to section 43-104.09 presents clear evidence that providing notice to a biological father or possible biological father as contemplated in sections 43-104.12 to 43-104.14 would be likely to threaten the safety of the biological mother or the child or that conception was the result of sexual assault or incest, notice is not required to be given. If the biological father or possible biological fathers are not given actual or constructive notice prior to the time of placement, the agency or attorney shall give the adoptive parents a statement of legal risk indicating the legal status of the biological father's parental rights as of the time of placement, and the adoptive parents shall sign a statement of legal risk acknowledging their acceptance of the placement, notwithstanding the legal risk.

This section permits the State to approve out-of-state placement with prospective adoptive parents without the biological father's consent or notification if the prospective adoptive parents have signed an at-risk placement form. Ashby v. State, 279 Neb. 509, 779 N.W.2d 343 (2010).



43-104.16 Child born out of wedlock; notice requirements; affidavit by agency or attorney.

In all cases involving the adoption of a minor child born out of wedlock, the agency or attorney representing the biological mother shall execute an affidavit stating that due diligence was used to identify and give actual or constructive notice to the biological father or possible biological fathers of the child and stating the methods used to attempt to identify and give actual or constructive notice to those persons or the reason why no attempts were made to identify and notify those persons. The affidavit shall be attached to any petition filed in an adoption proceeding.



43-104.17 Child born out of wedlock; petition; evidence of compliance required; notice to biological father; when.

In all cases of adoption of a minor child born out of wedlock, the petition to finalize the adoption shall specifically allege compliance with sections 43-104.08 to 43-104.16, and shall attach as exhibits all documents which are evidence of such compliance. No notice of the filing of the petition to finalize or the hearing on the petition shall be given to a biological father or putative biological father who (1) executed a valid relinquishment and consent or a valid denial of paternity and waiver of rights pursuant to section 43-104.11, (2) was provided notice under sections 43-104.12 to 43-104.14 and failed to timely file a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to section 43-104.02 or petition pursuant to section 43-104.05, or (3) is not required to consent to the adoption pursuant to proceedings conducted under section 43-104.22.



43-104.18 Child born out of wedlock; failure to establish compliance with notice requirements; court powers; guardian ad litem authorized.

If a petition to finalize an adoption is filed and fails to establish substantial compliance with sections 43-104.08 to 43-104.16, the court shall receive evidence by affidavit of the facts and circumstances of the biological mother's relationship with the biological father or possible biological fathers at the time of conception of the child and at the time of the biological mother's relinquishment of the child, including any evidence that providing notice to a biological father would be likely to threaten the safety of the biological mother or the child or that the conception was the result of sexual assault or incest. If, under the facts and circumstances presented, the court finds that the agency or attorney representing the biological mother did not exercise due diligence in complying with sections 43-104.08 to 43-104.16, or if the court finds that there is no credible evidence that providing notice to a biological father would be likely to threaten the safety of the biological mother or the child or that the conception was the result of sexual assault or incest, the court shall order the attorney or agency to exercise due diligence in complying with sections 43-104.08 to 43-104.16. If the attorney or agency fails to exercise due diligence in complying with such sections or at any time upon the petition or application of any interested party the court may appoint a guardian ad litem to represent the interests of the biological father. The guardian ad litem shall be chosen from a qualified pool of local attorneys. The guardian ad litem shall receive reasonable compensation for the representation, the amount to be determined at the discretion of the court.

The county is not obligated to pay the fee of a guardian ad litem appointed for a biological parent in a private adoption proceeding to which the county is not a party. In re Adoption of Kailynn D., 273 Neb. 849, 733 N.W.2d 856 (2007).

The fact that the Legislature expressly obligated counties to pay guardian ad litem fees in some statutes, but not in this section, reflects a legislative intent that the county cannot be ordered to pay the fees of a guardian ad litem appointed for a biological father in a private adoption case. In re Adoption of Kailynn D., 273 Neb. 849, 733 N.W.2d 856 (2007).



43-104.19 Child born out of wedlock; guardian ad litem for biological father; duties.

The guardian ad litem for the biological father shall:

(1) Identify the biological father whenever possible;

(2) Notify the biological father or possible biological fathers of the proposed relinquishment of the child and inform the biological father or possible biological fathers of their parental rights and duties with regard to the child;

(3) Notify the court if all reasonable attempts to both identify and notify the biological father or possible biological fathers are unsuccessful; and

(4) Determine, by deposition, by affidavit, by interview, or through testimony at a hearing, the following: Whether the mother was married at the time of conception of the child or at any time thereafter, whether the mother was cohabitating with a man at the time of conception or birth of the child, whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy, whether conception was the result of sexual assault or incest, and whether any man has formally or informally acknowledged or declared his possible paternity of the child.



43-104.20 Child born out of wedlock; guardian ad litem for biological father; investigation; hearing.

The guardian ad litem for the biological father shall complete the investigation of the interests of the biological father within twenty days after appointment unless the court finds reasonable cause to extend the time period. The court shall hold a hearing as soon as practicable to determine whether the child was born out of wedlock, to determine the identity of the biological father, if possible, and to determine the rights of the biological father. The court may exercise its contempt powers with respect to any individual who admits having knowledge of information regarding the paternity of the child but who refuses to disclose that information to the guardian ad litem or to the court.



43-104.21 Child born out of wedlock; guardian ad litem for biological father; hearing; notice; when.

(1) Notice of the hearing under section 43-104.20 shall be given to every person identified by the guardian ad litem as the biological father or a possible biological father. Notice shall be given in the manner appropriate under the rules of civil procedure for the service of process in this state and in any additional manner that the court directs. Proof of notice shall be filed with the court before the hearing.

(2) Notice is not required to be given to a person who may be the father of a child conceived as a result of a sexual assault or incest or if notification is likely to result in a threat to the safety of the biological mother or the child.



43-104.22 Child born out of wedlock; hearing; paternity of child; father's consent required; when; determination of custody.

At any hearing to determine the parental rights of an adjudicated biological father or putative biological father of a minor child born out of wedlock and whether such father's consent is required for the adoption of such child, the court shall receive evidence with regard to the actual paternity of the child and whether such father is a fit, proper, and suitable custodial parent for the child. The court shall determine that such father's consent is not required for a valid adoption of the child upon a finding of one or more of the following:

(1) The father abandoned or neglected the child after having knowledge of the child's birth;

(2) The father is not a fit, proper, and suitable custodial parent for the child;

(3) The father had knowledge of the child's birth and failed to provide reasonable financial support for the mother or child;

(4) The father abandoned the mother without reasonable cause and with knowledge of the pregnancy;

(5) The father had knowledge of the pregnancy and failed to provide reasonable support for the mother during the pregnancy;

(6) The child was conceived as a result of a nonconsensual sex act or an incestual act;

(7) Notice was provided pursuant to sections 43-104.12 to 43-104.14 and the putative father failed to timely file a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to section 43-104.02;

(8) The putative father failed to timely file a petition to adjudicate a Notice of Objection to Adoption and Intent to Obtain Custody pursuant to section 43-104.05;

(9) Notice was provided to an adjudicated biological father through service of process under applicable state law and he failed to object to the adoption or failed to appear at the hearing conducted under section 43-104.25;

(10) The father executed a valid relinquishment or consent to adoption; or

(11) The man is not, in fact, the biological father of the child.

The court shall determine the custody of the child according to the best interest of the child, weighing the superior rights of a biological parent who has been found to be a fit, proper, and suitable parent against any detriment the child would suffer if removed from the custody of persons with whom the child has developed a substantial relationship.

The effect of a finding of abandonment is that the putative biological father has no further standing to raise objections in the matter of the adoption. In re Adoption of David C., 280 Neb. 719, 790 N.W.2d 205 (2010).

Pursuant to subdivision (7) of this section, for an adoption to proceed, the consent of the biological father who has established a familial relationship with his child is required unless, under section 43-104(2), the party seeking adoption has established that the biological parent: (1) has relinquished the child for adoption by a written instrument, (2) has abandoned the child for at least six months next preceding the filing of the adoption petition, (3) has been deprived of his or her parental rights to such child by the order of any court of competent jurisdiction, or (4) is incapable of consenting. In re Adoption of Corbin J., 278 Neb. 1057, 775 N.W.2d 404 (2009).

Subsection (7) of this section does not apply to a father who has been adjudicated the child's father in a paternity action. In re Adoption of Jaden M., 272 Neb. 789, 725 N.W.2d 410 (2006).



43-104.23 Child born out of wedlock; order finalizing adoption without biological father's notification; when; appeal.

If, after viewing the evidence submitted to support a petition to finalize an adoption or any evidence submitted by a guardian ad litem if one is appointed, the court determines that no biological father can be identified, or that no identified father can be notified without likely threat to the safety of the biological mother or the child, or upon a finding of due diligence and substantial compliance with sections 43-104.08 to 43-104.16 and a finding that no biological father has timely filed under section 43-104.02, the court shall enter an order finalizing the adoption of the child. Subject to the disposition of an appeal, upon the expiration of thirty days after an order is issued under this section, the order shall not be reversed, vacated, or modified in any manner or upon any ground including fraud, misrepresentation, or failure to provide notice under sections 43-104.12 to 43-104.14.



43-104.24 Child born out of wedlock; proceedings; court priority.

All proceedings pursuant to sections 43-104.08 to 43-104.23 have the highest priority and shall be advanced on the court docket to provide for their earliest practical disposition. An adjournment or continuance of a proceeding pursuant to sections 43-104.08 to 43-104.23 shall not be granted without a showing of good cause.



43-104.25 Child born out of wedlock; biological father; applicability of sections.

With respect to any person who has been adjudicated by a Nebraska court of competent jurisdiction to be the biological father of a child born out of wedlock who is the subject of a proposed adoption:

(1) Such person shall not be construed to be a putative father for purposes of sections 43-104.01 to 43-104.05 and shall not be subject to the provisions of such sections as applied to such fathers; and

(2)(a) If the adjudicated biological father has been provided notice in substantial compliance with section 43-104.12 or section 43-104.14, whichever notice is earlier, and he has not executed a valid relinquishment or consent to the adoption, the mother or lawful custodian of the child or his or her agent shall file a motion in the court with jurisdiction of the custody of the child for a hearing to determine whether such father's consent to the adoption is required and whether the court shall give its consent to the adoption;

(b) Notice of the motion and hearing shall be served on the adjudicated biological father in the manner provided for service of process under applicable state law; and

(c) Within thirty days after service of notice under subdivision (b) of this subdivision, the court shall conduct an evidentiary hearing to determine whether the adjudicated biological father's consent to the adoption is required and whether the court shall give its consent to the adoption. Whether such father's consent is required for the proposed adoption shall be determined pursuant to section 43-104.22.



43-105 Substitute consents.

(1) If consent is not required of both parents of a child born in lawful wedlock if living, the surviving parent of a child born in lawful wedlock, or the mother or mother and father of a child born out of wedlock, because of the provisions of subdivision (1)(c) of section 43-104, substitute consents shall be filed as follows:

(a) Consent to the adoption of a minor child who has been committed to the Department of Health and Human Services may be given by the department or its duly authorized agent in accordance with section 43-906;

(b) When a parent has relinquished a minor child for adoption to any child placement agency licensed or approved by the department or its duly authorized agent, consent to the adoption of such child may be given by such agency; and

(c) In all other cases when consent cannot be given as provided in subdivision (1)(c) of section 43-104, consent shall be given by the guardian or guardian ad litem of such minor child appointed by a court, which consent shall be authorized by the court having jurisdiction of such guardian or guardian ad litem.

(2) Substitute consent provisions of this section do not apply to a biological father whose consent is not required under section 43-104.22.

A finding of abandonment under this section should not be made without first appointing a guardian. Abandonment, for purposes of permitting substitute consent, must be proven by clear and convincing evidence. In re Guardianship of Sain, 211 Neb. 508, 319 N.W.2d 100 (1982).

Under subsection (3) of this section, the county court is the proper court for authorizing consent of a guardian appointed under former sections 38-101 to 38-120 or section 43-111.01, as the authority to appoint a guardian under those sections lies exclusively in the county court, while the juvenile court would be the proper court for a guardian appointed under sections 43-201 to 43-227 since the juvenile court has exclusive jurisdiction to appoint a guardian under these sections. However, the jurisdiction of the juvenile court arises only if there has been a determination, prior to the adoption proceedings, that the child is dependent and neglected; otherwise the matter remains exclusively in the jurisdiction of the county court. Section 38-114 remains as the legislative bridge between the reference to former sections 38-101 to 38-120 in this section and the provisions of sections 30-2601 to 30-2616. A guardian appointed for a minor child for whom adoption is being sought by the use of substitute consent pursuant to this section should be an independent party not directly interested in the outcome of the adoption proceedings. In re Guardianship of Sain, 211 Neb. 508, 319 N.W.2d 100 (1982).



43-106 Consents; signature; witnesses; acknowledgment; certified copy of orders.

Consents required to be given under sections 43-104 and 43-105, except under subdivision (1)(b) of section 43-104, must be acknowledged before an officer authorized to acknowledge deeds in this state and signed in the presence of at least one witness, in addition to the officer. Consents under subdivision (1)(b) of section 43-104 shall be shown by a duly certified copy of order of the court required to grant such consent.

Acknowledgment held valid, no particular form of acknowledgment being specified. Batt v. Nebraska Children's Home Society, 185 Neb. 124, 174 N.W.2d 88 (1970).

Consent to adoption must be witnessed and acknowledged. McCauley v. Stewart, 177 Neb. 759, 131 N.W.2d 174 (1964).



43-106.01 Relinquishment; relief from parental duties; no impairment of right to inherit.

When a child shall have been relinquished by written instrument, as provided by sections 43-104 and 43-106, to the Department of Health and Human Services or to a licensed child placement agency and the agency has, in writing, accepted full responsibility for the child, the person so relinquishing shall be relieved of all parental duties toward and all responsibilities for such child and have no rights over such child. Nothing contained in this section shall impair the right of such child to inherit.

A court cannot accept a voluntary relinquishment of a child prior to an adjudication and an adoption of a permanency plan. In re Interest of Cornelius K., 280 Neb. 291, 785 N.W.2d 849 (2010).

A juvenile court may order the Department of Health and Human Services to accept a voluntary relinquishment of parental rights when a child has been adjudicated and adoption is the permanency objective. In re Interest of Gabriela H., 280 Neb. 284, 785 N.W.2d 843 (2010).

In an agency adoption, the rights of the relinquishing parent are terminated when the agency accepts responsibility for the child in writing, and once the agency accepts such responsibility, the agency retains custody until such time as the child is actually adopted; whereas in a private adoption, the child is relinquished directly into the hands of the prospective adoptive parents without interference by the state or a private agency, and the relinquishing parent's rights are not totally extinguished until the child has been formally adopted by the prospective parents. Gomez v. Savage, 254 Neb. 836, 580 N.W.2d 523 (1998).

The statute requires both a written relinquishment and a written acceptance. D.S. v. United Catholic Soc. Servs., 227 Neb. 654, 419 N.W.2d 531 (1988).

Relinquishment of a child may be effectively revoked within a reasonable time after its execution before the child placement agency has, in writing, accepted full responsibility for the child. Kellie v. Lutheran Family & Social Service, 208 Neb. 767, 305 N.W.2d 874 (1981).

The legislative intent as to the finality of a child relinquishment is not the same in the case of a private placement, governed by section 43-111, R.R.S.1943, as it is in an agency placement, governed by section 43-106.01, R.R.S.1943. Gray v. Maxwell, 206 Neb. 385, 293 N.W.2d 90 (1980).

A voluntary relinquishment in accordance herewith, and accepted, is not revocable. Kane v. United Catholic Social Services, 187 Neb. 467, 191 N.W.2d 824 (1971).

Child which received inheritance from adoptive parents may also receive inheritance from natural parents. Wulf v. Ibsen, 184 Neb. 314, 167 N.W.2d 181 (1969).



43-106.02 Relinquishment of child; presentation of nonconsent form required.

Prior to the relinquishment of a child for adoption, a representative of the Department of Health and Human Services or of any child placement agency licensed by the department or an attorney and a witness shall present a copy or copies of the nonconsent form as provided in section 43-146.06 to the relinquishing parent or parents and explain the effects of signing such form.



43-107 Investigation by Department of Health and Human Services; adoptive home studies required; when; medical history; required; contents; exceptions; report required; case file; access; department; duties.

(1)(a) For adoption placements occurring or in effect prior to January 1, 1994, upon the filing of a petition for adoption, the county judge shall, except in the adoption of children by stepparents when the requirement of an investigation is discretionary, request the Department of Health and Human Services or any child placement agency licensed by the department to examine the allegations set forth in the petition and to ascertain any other facts relating to such minor child and the person or persons petitioning to adopt such child as may be relevant to the propriety of such adoption, except that the county judge shall not be required to request such an examination if the judge determines that information compiled in a previous examination or study is sufficiently current and comprehensive. Upon the request being made, the department or other licensed agency shall conduct an investigation and report its findings to the county judge in writing at least one week prior to the date set for hearing.

(b)(i) For adoption placements occurring on or after January 1, 1994, a preplacement adoptive home study shall be filed with the court prior to the hearing required in section 43-103, which study is completed by the Department of Health and Human Services or a licensed child placement agency within one year before the date on which the adoptee is placed with the petitioner or petitioners and indicates that the placement of a child for the purpose of adoption would be safe and appropriate.

(ii) An adoptive home study shall not be required when the petitioner is a stepparent of the adoptee unless required by the court. An adoptive home study may be waived by the court upon a showing of good cause by the petitioner when the petitioner is a biological grandparent or a step-grandparent who is married to the biological grandparent at the time of the adoption if both are adopting the child. For all petitions filed on or after January 1, 1994, the judge shall order the petitioner or his or her attorney to request the Nebraska State Patrol to file a national criminal history record information check by submitting the request accompanied by two sets of fingerprint cards or an equivalent electronic submission and the appropriate fee to the Nebraska State Patrol for a Federal Bureau of Investigation background check and to request the department to conduct and file a check of the central registry created in section 28-718 for any history of the petitioner of behavior injurious to or which may endanger the health or morals of a child. An adoption decree shall not be issued until such records are on file with the court. The petitioner shall pay the cost of the national criminal history record information check and the check of the central registry.

(iii) The placement of a child for foster care made by or facilitated by the department or a licensed child placement agency in the home of a person who later petitions the court to adopt the child shall be exempt from the requirements of a preplacement adoptive home study. The petitioner or petitioners who meet such criteria shall have a postplacement adoptive home study completed by the department or a licensed child placement agency and filed with the court at least one week prior to the hearing for adoption.

(iv) A voluntary placement for purposes other than adoption made by a parent or guardian of a child without assistance from an attorney, physician, or other individual or agency which later results in a petition for the adoption of the child shall be exempt from the requirements of a preplacement adoptive home study. The petitioner or petitioners who meet such criteria shall have a postplacement adoptive home study completed by the department or a licensed child placement agency and filed with the court at least one week prior to the hearing for adoption.

(v) The adoption of an adult child as provided in subsection (2) of section 43-101 shall be exempt from the requirements of an adoptive home study unless the court specifically orders otherwise. The court may order an adoptive home study, a background investigation, or both if the court determines that such would be in the best interests of the adoptive party or the person to be adopted.

(vi) Any adoptive home study required by this section shall be conducted by the department or a licensed child placement agency at the expense of the petitioner or petitioners unless such expenses are waived by the department or licensed child placement agency. The department or licensed agency shall determine the fee or rate for the adoptive home study.

(vii) The preplacement or postplacement adoptive home study shall be performed as prescribed in rules and regulations of the department and shall include at a minimum an examination into the facts relating to the petitioner or petitioners as may be relevant to the propriety of such adoption. Such rules and regulations shall require an adoptive home study to include a national criminal history record information check and a check of the central registry created in section 28-718 for any history of the petitioner or petitioners of behavior injurious to or which may endanger the health or morals of a child.

(2) Upon the filing of a petition for adoption, the judge shall require that a complete medical history be provided on the child, except that in the adoption of a child by a stepparent, biological grandparent, or step-grandparent who is married to the biological grandparent at the time of the adoption if both are adopting the child, the provision of a medical history shall be discretionary. On and after August 27, 2011, the complete medical history or histories required under this subsection shall include the race, ethnicity, nationality, Indian tribe when applicable and in compliance with the Nebraska Indian Child Welfare Act, or other cultural history of both biological parents, if available. A medical history shall be provided, if available, on the biological mother and father and their biological families, including, but not limited to, siblings, parents, grandparents, aunts, and uncles, unless the child is foreign born or was abandoned. The medical history or histories shall be reported on a form provided by the department and filed along with the report of adoption as provided by section 71-626. If the medical history or histories do not accompany the report of adoption, the department shall inform the court and the State Court Administrator. The medical history or histories shall be made part of the court record. After the entry of a decree of adoption, the court shall retain a copy and forward the original medical history or histories to the department. This subsection shall only apply when the relinquishment or consent for an adoption is given on or after September 1, 1988.

(3) After the filing of a petition for adoption and before the entry of a decree of adoption for a child who is committed to the Department of Health and Human Services, the person or persons petitioning to adopt the child shall be given the opportunity to read the case file on the child maintained by the department or its duly authorized agent. The department shall not include in the case file to be read any information or documents that the department determines cannot be released based upon state statute, federal statute, federal rule, or federal regulation. The department shall provide a document for such person's or persons' signatures verifying that he, she, or they have been given an opportunity to read the case file and are aware that he, she, or they can review the child's file at any time following finalization of the adoption upon making a written request to the department. The department shall file such document with the court prior to the entry of a decree of adoption in the case.



43-108 Personal appearance of parties; exceptions.

The minor child to be adopted, unless such child is over fourteen years of age, and the person or persons desiring to adopt the child must appear in person before the judge at the time of hearing, except that when the petitioners are husband and wife and one of them is present in court, the court, in its discretion, may accept the affidavit of an absent spouse who is in the armed forces of the United States and it appears to the court the absent spouse will not be able to be present in court for more than a year because of his or her military assignment, which affidavit sets forth that the absent spouse favors the adoption.



43-109 Decree; conditions; content.

(1) If, upon the hearing, the court finds that such adoption is for the best interests of such minor child or such adult child, a decree of adoption shall be entered. No decree of adoption shall be entered unless (a) it appears that the child has resided with the person or persons petitioning for such adoption for at least six months next preceding the entering of the decree of adoption, except that such residency requirement shall not apply in an adoption of an adult child, (b) the medical histories required by subsection (2) of section 43-107 have been made a part of the court record, (c) the court record includes an affidavit or affidavits signed by the relinquishing biological parent, or parents if both are available, in which it is affirmed that, pursuant to section 43-106.02, prior to the relinquishment of the child for adoption, the relinquishing parent was, or parents if both are available were, (i) presented a copy or copies of the nonconsent form provided for in section 43-146.06 and (ii) given an explanation of the effects of filing or not filing the nonconsent form, and (d) if the child to be adopted is committed to the Department of Health and Human Services, the document required by subsection (3) of section 43-107 is a part of the court record. Subdivisions (b) and (c) of this subsection shall only apply when the relinquishment or consent for an adoption is given on or after September 1, 1988.

(2) If the adopted child was born out of wedlock, that fact shall not appear in the decree of adoption.

(3) The court may decree such change of name for the adopted child as the petitioner or petitioners may request.

The issue of the children's best interests in the context of adoption is within the dominion of the county court. Smith v. Smith, 242 Neb. 812, 497 N.W.2d 44 (1993).

A decision as to whether or not to permit adoption is required to be based on the best interests of the child. Nebraska Children's Home Soc. v. Collins, 195 Neb. 531, 239 N.W.2d 258 (1976).

Child must reside with adoptive parents at least six months preceding the rendition of decree. Hiatt v. Menendez, 157 Neb. 914, 62 N.W.2d 123 (1954).

Decree of adoption should be granted only if it will be for best interests of child. Krell v. Jenkins, 157 Neb. 554, 60 N.W.2d 613 (1953).



43-110 Decree; effect as between parties.

After a decree of adoption is entered, the usual relation of parent and child and all the rights, duties and other legal consequences of the natural relation of child and parent shall thereafter exist between such adopted child and the person or persons adopting such child and his, her or their kindred.

No distinction between adult and minor adoptees will be made for the purposes of this section. Satterfield v. Bonyhady, 233 Neb. 513, 446 N.W.2d 214 (1989).

Under the provisions of this section an adopted child, in the absence of specific testamentary directions to the contrary, inherits from the antecedents of an adoptive parent to the same extent as do the adoptive parent's natural children. In re Trust Estate of Darling, 219 Neb. 705, 365 N.W.2d 821 (1985).

Habeas corpus petition of natural parents for children who had been in adoptive home over five years was properly dismissed. Syrovatka ex rel. Syrovatka v. Graham, 190 Neb. 355, 208 N.W.2d 281 (1973).

The next of kin of adoptive parents have the same right to inherit property from an adoptive child as from a natural child of the adoptive parents. Neil v. Masterson, 187 Neb. 364, 191 N.W.2d 448 (1971).



43-111 Decree; effect as to natural parents.

Except as provided in section 43-106.01 and the Nebraska Indian Child Welfare Act, after a decree of adoption has been entered, the natural parents of the adopted child shall be relieved of all parental duties toward and all responsibilities for such child and have no rights over such adopted child or to his or her property by descent and distribution.

In an agency adoption, the rights of the relinquishing parent are terminated when the agency accepts responsibility for the child in writing, and once the agency accepts such responsibility, the agency retains custody until such time as the child is actually adopted; whereas in a private adoption, the child is relinquished directly into the hands of the prospective adoptive parents without interference by the state or a private agency, and the relinquishing parent's rights are not totally extinguished until the child has been formally adopted by the prospective parents. Gomez v. Savage, 254 Neb. 836, 580 N.W.2d 523 (1998).

In a private adoption situation, the relinquishing parent's rights are not totally extinguished until the child has been formally adopted. Yopp v. Batt, 237 Neb. 779, 467 N.W.2d 868 (1991).

In a private placement, where relinquishment was not voluntary and the natural mother attempted to revoke the relinquishment within hours, the adoptive parents have no standing to contest the custody of the child. Gray v. Maxwell, 206 Neb. 385, 293 N.W.2d 90 (1980).

The legislative intent as to the finality of a child relinquishment is not the same in the case of a private placement, governed by section 43-111, R.R.S.1943, as it is in an agency placement, governed by section 43-106.01, R.R.S.1943. Gray v. Maxwell, 206 Neb. 385, 293 N.W.2d 90 (1980).

This section does not prohibit an adopted child from inheriting from its natural parents. Wulf v. Ibsen, 184 Neb. 314, 167 N.W.2d 181 (1969).



43-111.01 Denial of petition; court; powers.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, if, upon a hearing, the court shall deny a petition for adoption, the court may take custody of the child involved and determine whether or not it is in the best interests of the child to remain in the custody of the proposed adopting parents. The court may also, on its own motion, appoint a legal guardian over the person and property of such minor and make disposition in the best interests of the child without further notice, relinquishments, or consents as may otherwise be required by sections 43-102 to 43-112.

Where abandonment is found so as to permit substitute consent to be given, the county court may still refuse to allow the adoption, in which case the parental rights remain intact until a decree of adoption is in fact granted. In re Guardianship of Sain, 211 Neb. 508, 319 N.W.2d 100 (1982).



43-112 Decree; appeal.

An appeal shall be allowed from any final order, judgment, or decree, rendered under the authority of sections 43-101 to 43-115, from the county court to the Court of Appeals in the same manner as an appeal from district court to the Court of Appeals.

An appeal may be taken by any party and may also be taken by any person against whom the final judgment or final order may be made or who may be affected thereby. The judgment of the Court of Appeals shall not vacate the judgment of the county court. The judgment of the Court of Appeals shall be certified without cost to the county court for further proceedings consistent with the determination of the Court of Appeals.



43-113 Adoption records; access; retention.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, court adoption records may not be inspected by the public and shall be permanently retained on microfilm or in their original form in accordance with the Records Management Act. No person shall have access to such records except that:

(1) Access shall be provided on the order of the judge of the court in which the decree of adoption was entered on good cause shown or as provided in sections 43-138 to 43-140 or 43-146.11 to 43-146.13; or

(2) The clerk of the court shall provide three certified copies of the decree of adoption to the parents who have adopted a child born in a foreign country and not then a citizen of the United States within three days after the decree of adoption is entered. A court order is not necessary to obtain these copies. Certified copies shall only be provided upon payment of applicable fees.



43-114 Repealed. Laws 1949, c. 95, § 2.



43-115 Prior adoptions.

No adoption heretofore lawfully made shall be affected by the enactment of sections 43-101 to 43-115, but such adoptions shall continue in effect and operation according to the terms thereof.



43-116 Validity of decrees.

When any court in the State of Nebraska shall (1) have entered of record a decree of adoption prior to August 27, 1949, it shall be conclusively presumed that such adoption and all instruments and proceedings in connection therewith are valid in all respects notwithstanding some defect or defects may appear on the face of the record, or the absence of any record of such court, unless an action shall be brought within two years from August 27, 1949, attacking its validity, or (2) hereafter enter of record such a decree of adoption, it shall in like manner be conclusively presumed that the adoption and all instruments and proceedings in connection therewith are valid in all respects notwithstanding some defect or defects may appear on the face of the record, or the absence of any record of such court, unless an action is brought within two years from the entry of such decree of adoption attacking its validity.

Any action to set aside an adoption must be brought under this section. The matter of adoption is statutory, and the manner of procedure and terms are all specifically prescribed and must be followed. In re Adoption of Hemmer, 260 Neb. 827, 619 N.W.2d 848 (2000).

All instruments and proceedings connected with adoption are conclusively presumed valid unless decree is attacked within two years. Syrovatka ex rel. Syrovatka v. Graham, 190 Neb. 355, 208 N.W.2d 281 (1973).

After two years from entry of decree of adoption, there is conclusive presumption of validity of decree of adoption. Hiatt v. Menendez, 157 Neb. 914, 62 N.W.2d 123 (1954).

Natural parents are barred from collaterally challenging the adoption of their natural children once the statutory period of two years had passed for a direct appeal of the adoption order. Syrovatka v. Erlich, 608 F.2d 307 (8th Cir. 1979).



43-117 Adoptive parents; assistance; medical assessment of child.

(1) The Department of Health and Human Services may make payments as needed, after the legal completion of an adoption, on behalf of a child who immediately preceding the adoption was (a) a ward of the department with special needs or (b) the subject of a state-subsidized guardianship. Such payments to adoptive parents may include maintenance costs, medical and surgical expenses, and other costs incidental to the care of the child. Payments for maintenance and medical care shall terminate on or before the child's twentieth birthday.

(2) The Department of Health and Human Services shall pay the treatment costs for the care of an adopted minor child which are the result of an illness or condition if within three years after the decree of adoption is entered the child is diagnosed as having a physical or mental illness or condition which predates the adoption and the child was adopted through the department, the department did not inform the adopting parents of such condition prior to the adoption, and the condition is of such nature as to require medical, psychological, or psychiatric treatment and is more extensive than ordinary childhood illness.

(3) The Department of Health and Human Services shall conduct a medical assessment of the mental and physical needs of any child to be adopted through the department.



43-117.01 Ward of a child placement agency; adoptive parents; assistance.

The Department of Health and Human Services may make payments as needed on behalf of a ward of a child placement agency with special needs after the legal completion of the child's adoption as authorized by the federal adoption assistance program, 42 U.S.C. 673. Such payments to adoptive parents may include maintenance costs, medical and surgical expenses, and other costs incidental to the care of the child. Payments for maintenance and medical care shall terminate on or before the child's nineteenth birthday.



43-117.02 Child with special needs; adoptive parents; reimbursement for adoption expenses.

The Department of Health and Human Services may make a payment of up to two thousand dollars on behalf of a child with special needs after the legal completion of the child's adoption. The payment to the adoptive parents shall be a reimbursement for nonrecurring adoption expenses, including reasonable and necessary adoption fees, court costs, attorney's fees, and other expenses which are directly related to the legal adoption of the child, which are not incurred in violation of law, and which have not been reimbursed from any other source or funds.



43-117.03 Adoption assistance payments; cease; when; exceptions.

Payment of adoption assistance provided for by section 43-117 ceases upon the death of the adoptive parent or parents except (1) in cases in which the adoption assistance agreement provides for assignment to a guardian or conservator or (2) for up to six months pending the appointment of a guardian or conservator if the child is placed in the temporary custody of a family member or other individual.

Payment of adoption assistance provided by section 43-117 ceases upon placement of the child with the Department of Health and Human Services or a child placement agency.



43-118 Assistance; conditions.

All actions of the Department of Health and Human Services under the programs authorized by sections 43-117 to 43-117.03 and 43-118.02 shall be subject to the following criteria:

(1) The child so adopted shall have been a child for whom adoption would not have been possible without the financial aid provided for by sections 43-117 to 43-117.03 and 43-118.02; and

(2) The department shall adopt and promulgate rules and regulations for the administration of sections 43-117 to 43-118 and 43-118.02.



43-118.01 Ward of state; adoption assistance payment.

(1) For adoptions decreed on or after January 1, 2000, and on or before October 1, 2002, every individual or couple that adopts a ward of the State of Nebraska shall be entitled to a payment of one thousand dollars for the year of adoption and for up to four succeeding years. Payments shall be made after approval of an application submitted by the adoptive parent or parents to the Department of Health and Human Services. The application shall be on a form prescribed by the department. An application shall be submitted during January of the year following the year for which the payment is sought. An applicant shall be eligible for payment for the year of adoption and for the earliest of four subsequent years or until the adopted child reaches the age of majority, is emancipated, or is no longer living in the home of the adoptive parent or parents. To be eligible for payment in the years subsequent to the adoption, the requirements of this section must be met for the entire year.

(2) The department shall review all applications for eligibility for payment. The department shall approve or deny payment within thirty days after receipt of the application. If approved, the department shall certify the necessary information to the Director of Administrative Services for the issuance of a warrant. Warrants shall be issued within thirty days after certification. Any person aggrieved by a decision of the department may appeal. The appeal shall be in accordance with the Administrative Procedure Act.

(3) The department shall adopt and promulgate rules and regulations to carry out this section.



43-118.02 Written adoption assistance agreement; required; contents.

Before a final decree of adoption is issued, the Department of Health and Human Services and the adoptive parent or parents shall enter into a written adoption assistance agreement stating the terms of assistance as provided for by sections 43-117 to 43-118 if the child is eligible for such assistance and designating a guardian for the child in case of the death of the adoptive parent or parents.



43-119 Definitions, where found.

For purposes of sections 43-119 to 43-146.16, unless the context otherwise requires, the definitions found in sections 43-121 to 43-123.01 shall be used.



43-120 Repealed. Laws 1997, LB 307, § 236.



43-121 Agency, defined.

Agency shall mean a child placement agency licensed by the Department of Health and Human Services.



43-122 Department, defined.

Department shall mean the Department of Health and Human Services.



43-123 Relative, defined.

Relative shall mean the biological parents or biological siblings of an adopted person.



43-123.01 Medical history, defined.

Medical history shall mean medical history as defined by the department in its rules and regulations and shall include the race, ethnicity, nationality, Indian tribe when applicable and in compliance with the Nebraska Indian Child Welfare Act, or other cultural history of both biological parents, if available.



43-124 Department; provide relative consent form.

The department shall provide a form which may be signed by a relative indicating the fact that such relative consents to his or her name being released to such relative's adopted person as provided by sections 43-113, 43-119 to 43-146.16, 71-626, 71-626.01, and 71-627.02. Such consent shall be effective as of the time of filing the form with the department.



43-125 Relative consent form.

The form provided by section 43-124 shall contain the following information:

(1) The name of the person completing the form and, if different, the name of such person at the time of birth of the adopted person;

(2) The relationship of the person to the adopted person;

(3) The date of birth of the adopted person;

(4) The sex of the adopted person;

(5) The place of birth of the adopted person;

(6) Authorization that the name, last-known address, and last-known telephone number of the relative and the original birth certificate of the adopted person may be released to the adopted person as provided by sections 43-113, 43-119 to 43-146.16, 71-626, 71-626.01, and 71-627.02; and

(7) A notice in the following form:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form allows the Department of Health and Human Services to give your name and other information to the adopted person designated, upon his or her written request after reaching twenty-five years of age. You may file additional copies of this consent if your name or address changes. You may revoke this consent at any time by filing a revocation of consent with the Department of Health and Human Services.



43-126 Relative; revocation of consent; form.

At any time after signing the consent form, a relative may revoke such consent form. A form for revocation of consent shall be provided by the department. The revocation shall be effective as of the time of filing the form with the department. The revocation form shall contain the following notice:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services will not disclose your name or address to any person without a court order. If you sign this form and later decide you do want your name and address given to a relative properly requesting the information, you may file another consent for that purpose.



43-127 Relative; consent and revocation forms; notarized; filing.

The forms provided by sections 43-124 and 43-126 shall be notarized and filed with the department which shall keep such forms with all other records of an individual adopted person.



43-128 Medical history; access; contents.

A child placement agency shall maintain, and shall provide to the adopting parents upon placement of the person with such parents and to the adopted person upon his or her request, the available medical history of the person placed for adoption and of the biological parents. The medical history shall not include the names of the biological parents of the adopted person or the place of birth of the adopted person.



43-129 Original birth certificate; access by medical professionals; when.

If at any time an individual licensed to practice medicine and surgery pursuant to the Medicine and Surgery Practice Act or licensed to engage in the practice of psychology pursuant to the Psychology Practice Act, through his or her professional relationship with an adopted person, determines that information contained on the original birth certificate of the adopted person may be necessary for the treatment of the health of the adopted person, whether physical or mental in nature, he or she may petition a court of competent jurisdiction for the release of the information contained on the original birth certificate, and the court may release the information on good cause shown.



43-130 Adopted person; request for information; form.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, an adopted person twenty-five years of age or older born in this state who desires access to the names of relatives or access to his or her original certificate of birth shall file a written request for such information with the department. The department shall provide a form for making such a request.



43-131 Release of information; procedure.

(1) Upon receipt of a request for information, the department shall check the records of the adopted person making the request to determine whether the consent form provided by section 43-124 has been signed and filed by any relative of the adopted person and whether an unrevoked nonconsent form is on file from a biological parent or parents pursuant to section 43-132 or from an adoptive parent or parents pursuant to section 43-143.

(2) If the consent form has been signed and filed and has not been revoked and if no nonconsent form has been filed by an adoptive parent or parents pursuant to section 43-143, the department shall release the information on such form to the adopted person.

(3) If no consent forms have been filed, or if the consent form has been revoked, and if no nonconsent form has been filed pursuant to section 43-143, the following information shall be released to the adopted person:

(a) The name and address of the court which issued the adoption decree;

(b) The name and address of the child placement agency, if any, involved in the adoption; and

(c) The fact that an agency may assist the adopted person in searching for relatives as provided in sections 43-132 to 43-141.

(4) The provisions of this section shall not apply to persons subject to the Nebraska Indian Child Welfare Act.



43-132 Biological parent; notice of nonconsent; filing.

A biological parent or parents may at any time, if they desire, file a notice of nonconsent with the department stating that at no time after his or her death and prior to the death of his or her spouse, if such spouse is not a biological parent, may any information on the adopted person's original birth certificate be released to such adopted person. The provisions of this section shall not apply to persons subject to the Nebraska Indian Child Welfare Act.



43-133 Biological parent; nonconsent form.

The nonconsent form provided for in section 43-132 shall contain the following information:

(1) The name of the person completing the form and, if different, the name of such person at the time of birth of the adopted person;

(2) The relationship of the person to the adopted person;

(3) The date of birth of the adopted person;

(4) The sex of the adopted person;

(5) The place of birth of the adopted person;

(6) A statement that no information concerning the information contained in the original birth certificate of the adopted person shall be released following the death of the parent or parents signing the form and such information shall not be released to the adopted person prior to the death of the spouse of such parent or parents, if such spouse is not a biological parent; and

(7) A notice in the following form:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services will not disclose any information contained on the birth certificate of the adopted person to any person following your death and prior to the death of your spouse, if such spouse is not a biological parent, without a court order. If you later decide that you do not object to the release of such information you may file a form stating that purpose.



43-134 Biological parent; revocation of nonconsent; form.

At any time after signing the notice of nonconsent provided for in section 43-132, the parent or parents may revoke such notice. A form of revocation shall be provided by the department and shall take effect at the time of filing of the form with the department. The revocation form shall contain the following notice:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services may disclose any information contained on the birth certificate of the adopted person following your death. If you sign this form and later decide you do not want this information released following your death and prior to the death of your spouse, if such spouse is not a biological parent, you may file another form for that purpose.



43-135 Biological parent; deceased; release of information.

If the department has information indicating that both biological parents of the adopted person are deceased, or if only one biological parent is known and information indicates that such parent is deceased, and no nonconsent form, as provided in section 43-132 or 43-143, has been filed, all information on the adopted person's original birth certificate regarding such deceased parent or parents shall be released to the adopted person notwithstanding the fact that no consent form was signed and filed by such deceased parent or parents prior to death.



43-136 Release of original birth certificate; when.

If a consent form has been signed and filed by both biological parents or by the biological mother of a child born out of wedlock, and no nonconsent form, as provided in section 43-143, has been filed, a copy of the adopted person's original birth certificate shall be provided to the adopted person.



43-137 Adopted person; contact child placement agency or department; when.

If an adopted person twenty-five years of age or older, after following the procedures set forth in sections 43-130 and 43-131 is not able to obtain information about such person's relatives, such person may then contact the child placement agency which handled the adoption if the name of the agency has been given to the adopted person by the department. If it is not feasible for the adopted person to contact the agency, such person may contact the department.



43-138 Department or agency; acquire information in court or department records; disclosure requirements.

After being contacted by an adopted person, if no valid nonconsent form, as provided in section 43-132 or 43-143, is on file, the department or agency as the case may be shall apply to the clerk of the court which issued the adoption decree or the department for any information in the records of the court or the department regarding the adopted person or his or her relatives, including names, locations, and any birth, marriage, divorce, or death certificates. Any information which is available shall be given only to the department or agency. The department or agency shall keep such information confidential and shall not disclose it either directly or indirectly to the adopted person. The provisions of this section shall not apply to persons subject to the Nebraska Indian Child Welfare Act.



43-139 Court or department records provided; record required.

When any information is provided to the department or agency pursuant to section 43-138, the person providing the information shall record in the records of the adopted person the nature of the information disclosed, to whom the information was disclosed, and the date of the disclosure.



43-140 Department or agency; contact relative; limitations; reunion or release of information; when.

(1) Upon determining the identity and location of the relative being sought, the department or agency shall attempt to contact the relative to determine such relative's willingness to be contacted by the adopted person.

(2) In contacting the relative, the department or agency shall not discuss or reveal in any other manner to any person other than that particular relative who is being sought the nature of the contact, the name, nature, or business of the adoption agency, or any other information which might indicate or imply that such relative is the biological parent of an adopted person.

(3) In contacting the relative, the department or agency shall not reveal the identity or any other information about the adopted person.

(4) No reunion of a relative and an adopted person shall be arranged, nor shall any information about the relative be released to the adopted person until such relative has signed the consent form provided by section 43-124 and the form has been filed with the department.



43-141 Department or agency; fees; rules and regulations.

The department or agency may charge a reasonable fee in an amount established by the department or agency in rules and regulations to recover expenses in carrying out sections 43-137 to 43-140. The department or agency shall use the fees to defray costs incurred to carry out such sections. The department or agency may waive the fee if the requesting party shows that the fee would work an undue financial hardship on the party.

The department may adopt and promulgate rules and regulations to carry out such sections.



43-142 Department or agency; file report with clerk.

The department or an agency which receives information as provided in section 43-138 shall file a written report with the clerk of the court within nine months of receipt of the information. The report shall indicate whether the relative has been located and whether a contact between the relative and the adopted person has been arranged or has occurred. If the relative has not been located, the report shall set forth the efforts made to identify and locate the relative.



43-143 Adoptive parent; notice of nonconsent; filing.

For adoptions in which the relinquishment or consent for adoption was given prior to July 20, 2002: An adoptive parent or parents may at any time, if they desire, file a notice of nonconsent with the department stating that at no time prior to his or her death or the death of both parents if each signed the form may any information on the adopted person's original birth certificate be released to such adopted person. The provisions of this section shall not apply to persons subject to the Nebraska Indian Child Welfare Act.



43-144 Adoptive parent; nonconsent form.

The nonconsent form provided for in section 43-143 shall contain the following information:

(1) The name of the person completing the form and, if different, the name of such person at the time of birth of the adopted person;

(2) The relationship of the person to the adopted person;

(3) The date of birth of the adopted person;

(4) The sex of the adopted person;

(5) The place of birth of the adopted person;

(6) A statement that no information concerning the information contained in the original birth certificate of the adopted person shall be released prior to the death of the adoptive parent or parents signing the form; and

(7) A notice in the following form:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services will not disclose any information contained on the birth certificate of the adopted person to any person prior to your death and the death of your spouse, if he or she signed the form, without a court order. If you later decide that you do not object to the release of such information you may file a form stating that purpose.



43-145 Adoptive parent; revocation of nonconsent; form.

At any time after signing the notice of nonconsent provided for in section 43-143, the adoptive parent or parents may revoke such notice. A form of revocation shall be provided by the department and shall take effect at the time of filing of the form with the department. The revocation form shall contain the following notice:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services may disclose any information contained on the birth certificate of the adopted person pursuant to sections 43-113, 43-119 to 43-146.16, 71-626, 71-626.01, and 71-627.02. If you sign this form and later decide you do not want this information released prior to your death you may file another form for that purpose.



43-146 Forms; notarized; filing.

The forms provided by sections 43-132, 43-134, 43-143, and 43-145 shall be notarized and filed with the department which shall keep such forms with all other records of an individual adopted person.



43-146.01 Sections; applicability.

(1) Sections 43-106.02, 43-121, 43-123.01, and 43-146.02 to 43-146.16 shall provide the procedures for gaining access to information concerning an adopted person when a relinquishment or consent for an adoption is given on or after September 1, 1988.

(2) Sections 43-119 to 43-142 shall remain in effect for a relinquishment or consent for an adoption which is given prior to September 1, 1988.

(3) Except as otherwise provided in subsection (2) of section 43-107, subdivisions (1)(b), (1)(c), and (1)(d) of section 43-109, and subsection (4) of this section: Sections 43-101 to 43-118, 43-143 to 43-146, 43-146.17, 71-626, 71-626.01, and 71-627.02 shall apply to all adoptions.

(4) Sections 43-143 to 43-146 shall not apply to adopted persons for whom a relinquishment or consent for adoption was given on and after July 20, 2002.



43-146.02 Medical history; requirements.

A child placement agency, the department, or a private agency handling the adoption, as the case may be, shall maintain and shall provide to the adopting parents upon placement of the person with such parents and to the adopted person, upon his or her request, the available medical history of the person placed for adoption and of the biological parents. The medical history shall not include the names of the biological parents of the adopted person or any other identifying information.



43-146.03 Information on original birth certificate; release; when.

If at any time an individual licensed to practice medicine and surgery pursuant to the Medicine and Surgery Practice Act or licensed to engage in the practice of psychology pursuant to the Psychology Practice Act, through his or her professional relationship with an adopted person, determines that information contained on the original birth certificate of the adopted person may be necessary for the treatment of the health of the adopted person, whether physical or mental in nature, he or she may petition a court of competent jurisdiction for the release of the information contained on the original birth certificate, and the court may release the information on good cause shown.



43-146.04 Adopted person; request for information; form.

An adopted person twenty-one years of age or older born in this state who desires access to the names of relatives or access to his or her original certificate of birth shall file a written request for such information with the department. The department shall provide a form for making such request.



43-146.05 Release of information; procedure.

(1) Upon receipt of a request for information made under section 43-146.04, the department shall check the records of the adopted person to determine whether an unrevoked nonconsent form is on file from a biological parent pursuant to section 43-146.06.

(2) If no nonconsent form has been filed pursuant to section 43-146.06, the following information shall be released to the adopted person:

(a) The name and address of the court which issued the adoption decree;

(b) The name and address of the child placement agency, if any, involved in the adoption;

(c) The fact that an agency or the department may assist the adopted person in searching for relatives as provided in sections 43-146.10 to 43-146.14;

(d) A copy of the person's original birth certificate; and

(e) A copy of the person's medical history and any medical records on file.

(3) If an unrevoked nonconsent form has been filed pursuant to section 43-146.06, no information may be released to the adopted person except a copy of the person's medical history as provided in section 43-107 if requested. The medical history shall not include the names of the biological parents or relatives of the adopted person or any other identifying information.



43-146.06 Biological parent; notice of nonconsent; filing; failure to sign; effect.

A biological parent may at any time file a notice of nonconsent with the department stating that at no time prior to his or her death may any information on the adopted person's original birth certificate or any other identifying information, except medical histories as provided in section 43-107, be released to such adopted person. Failure by a biological parent to sign the notice of nonconsent shall be deemed a notice of consent by such parent to release the adopted person's original birth certificate to such adopted person.



43-146.07 Biological parent; nonconsent form.

The nonconsent form provided for in section 43-146.06 shall be designed by the department and shall contain the following information:

(1) The name of the person completing the form and, if different, the name of such person at the time of birth of the adopted person;

(2) The relationship of the person to the adopted person;

(3) The date of birth of the adopted person;

(4) The sex of the adopted person;

(5) The place of birth of the adopted person;

(6) A statement that no information contained in the original birth certificate or any other identifying information, except medical histories as provided in section 43-107, shall be released prior to the death of the parent signing the form;

(7) A statement that the person signing understands the effect and consequences of filing or not filing a nonconsent form; and

(8) A notice in the following form:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services will not disclose any information contained in the original birth certificate of the adopted person or any other identifying information to any person prior to your death without a court order. If you later decide that you do not object to the release of such information, you may file a form stating that purpose.



43-146.08 Biological parent; revocation of nonconsent; form.

At any time after signing the notice of nonconsent provided for in section 43-146.06, the biological parent may revoke such notice. A form of revocation shall be provided by the department and shall take effect at the time of filing of the form with the department. The revocation form shall contain the following notice:

IMPORTANT NOTICE

You do not have to sign this form. If you do sign it, you are entitled to a copy of it. Your signature on this form means that the Department of Health and Human Services may at any time disclose to the adopted person any information contained on the original birth certificate of the adopted person.



43-146.09 Biological parent; deceased; release of information.

If the department has verified information indicating that both biological parents of the adopted person are deceased or if only one biological parent is known and verified information indicates that such parent is deceased, all information on the adopted person's original birth certificate regarding such deceased parent or parents shall be released to the adopted person upon request. The department shall establish a policy for verifying information about the death of the biological parent or parents.



43-146.10 Adopted person; contact child placement agency or department; when.

If an adopted person twenty-one years of age or older, after following the procedures set forth in sections 43-146.04 and 43-146.05, is unable to obtain information about the adopted person's relatives and there is no unrevoked nonconsent form as provided in section 43-146.06 on file with the department, such person may then contact the child placement agency which handled the adoption or the department.



43-146.11 Department or agency; acquire information in court or department records; disclosure requirements.

After being contacted by an adopted person as provided in section 43-146.10, the department or agency, as the case may be, shall verify that no unrevoked nonconsent form is on file with the department. If an unrevoked nonconsent form is not on file, the department or agency, as the case may be, shall apply to the clerk of the court which issued the adoption decree or the department for any information in the court or department records regarding the adopted person or his or her relatives, including names, locations, and any birth, marriage, divorce, or death certificates. Any information which is available shall be given by the court or department only to the department or agency. The department or agency shall keep such information confidential.



43-146.12 Court or department records provided; record required.

When any information is provided to the department or agency pursuant to section 43-146.11, the person providing the information shall record in the records of the adopted person the nature of the information disclosed, to whom the information was disclosed, and the date of the disclosure.



43-146.13 Department or agency; contact relative; release of information; condition.

(1) Upon determining the identity and location of the relative being sought, the department or agency shall attempt to contact the relative to determine such relative's willingness to be contacted by the adopted person.

(2) Information about the relative shall not be released to the adopted person by the department or agency unless such relative agrees to be contacted by the adopted person.



43-146.14 Department or agency; fees; department; rules and regulations.

The department or agency may charge a reasonable fee in an amount established by the department or agency in rules and regulations to recover expenses in carrying out sections 43-146.10 to 43-146.13. The department or agency shall use the fees to defray costs incurred to carry out such sections. The department or agency may waive the fee if the requesting party shows that the fee would work an undue financial hardship on the party.

The department may adopt and promulgate rules and regulations to carry out sections 43-123.01 and 43-146.01 to 43-146.16.



43-146.15 Department or agency; written report; contents.

The department or an agency which receives information as provided in section 43-146.11 shall file a written report with the clerk of the court or department within nine months of receipt of the information. The report shall indicate whether the relative has been located and whether a contact between the relative and the adopted person has been arranged or has occurred. If the relative has not been located, the report shall set forth the efforts made to identify and locate the relative.



43-146.16 Forms; notarized; filing.

The forms provided by sections 43-146.06 and 43-146.08 shall be notarized and filed with the department which shall keep such forms with all other records of the adopted person.



43-146.17 Heir of adopted person; access to information; when; fee.

(1) Notwithstanding sections 43-119 to 43-146.16 and except as otherwise provided in this section, an heir twenty-one years of age or older of an adopted person shall have access to all information on file at the Department of Health and Human Services related to such adopted person, including information contained in the original birth certificate of the adopted person, if: (a)(i) The adopted person is deceased, (ii) both biological parents of the adopted person are deceased or, if only one biological parent is known, such parent is deceased, and (iii) each spouse of the biological parent or parents of the adopted person, if any, is deceased, if such spouse is not a biological parent; or (b) at least one hundred years has passed since the birth of the adopted person.

(2) The following information relating to an adopted person shall not be released to the heir of such person under this section: (a) Tests conducted for the human immunodeficiency virus or acquired immunodeficiency syndrome; (b) the revocation of a license to practice medicine in the State of Nebraska; (c) child protective services reports or records; (d) adult protective services reports or records; (e) information from the central registry of child protection cases and the Adult Protective Services Central Registry; or (f) law enforcement investigative reports.

(3) The department shall provide a form that an heir of an adopted person may use to request information under this section. The department may charge a reasonable fee in an amount established by rules and regulations of the department to recover expenses incurred by the department in carrying out this section. Such fee may be waived if the requesting party shows that the fee would work an undue financial hardship on the party. When any information is provided to an heir of an adopted person under this section, the disclosure of such information shall be recorded in the records of the adopted person, including the nature of the information disclosed, to whom the information was disclosed, and the date of the disclosure.

(4) For purposes of this section, an heir of an adopted person means a direct biological descendent of such adopted person.

(5) The department may adopt and promulgate rules and regulations to carry out this section.



43-147 Legislative findings.

The Legislature finds that:

(1) Finding adoptive families for children for whom state assistance is provided pursuant to sections 43-117 to 43-118 and 43-118.02 and assuring the protection of the interests of the children affected during the entire assistance period require special measures when the adoptive parents move to other states or are residents of another state; and

(2) Providing medical and other necessary services for children, with state assistance, is more difficult when the services are provided in other states.



43-148 Purposes of sections.

The purposes of sections 43-147 to 43-154 are to:

(1) Authorize the department to enter into interstate agreements with agencies of other states for the protection of children on whose behalf adoption assistance is being provided by the department; and

(2) Provide procedures for interstate children's adoption assistance payments, including medical payments.



43-149 Terms, defined.

As used in sections 43-147 to 43-154, unless the context otherwise requires:

(1) Adoption assistance state shall mean the state that is signatory to an adoption assistance agreement in a particular case;

(2) Department shall mean the Department of Health and Human Services; and

(3) State shall mean a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.



43-150 Interstate compact; department; powers; effect.

The department may develop, participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of this state with other states to implement one or more of the purposes set forth in sections 43-147 to 43-154. When entered into and for so long as it shall remain in force, such a compact shall have the force and effect of law.



43-151 Interstate compact; requirements.

A compact entered into pursuant to sections 43-147 to 43-154 shall include:

(1) A provision making it available for joinder by all states;

(2) A provision for withdrawal from the compact upon written notice to the parties, but with a period of one year between the date of the notice and the effective date of the withdrawal;

(3) A requirement that the protection afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are residents and have their principal place of abode;

(4) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance and that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state agency providing the adoption assistance; and

(5) Such other provisions as may be appropriate to implement the proper administration of the compact.



43-152 Interstate compact; discretionary provisions.

A compact entered into pursuant to sections 43-147 to 43-154 may contain provisions in addition to those required pursuant to section 43-151, including:

(1) Provisions establishing procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof; and

(2) Such other provisions as may be appropriate or incidental to the proper administration of the compact.



43-153 Child with special needs; medical assistance identification; how obtained; payment; violations; penalty.

(1) A child with special needs residing in this state who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this state upon the filing with the department of a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with rules and regulations of the department, the adoptive parents shall be required at least annually to show that the agreement is still in force or has been renewed.

(2) The department shall consider the holder of a medical assistance identification pursuant to this section the same as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.

(3) Any person who by means of a willfully false statement or representation or by impersonation or other device obtains or attempts to obtain or who aids or abets any other person in obtaining assistance under sections 43-147 to 43-154 shall, upon conviction thereof, be punished pursuant to section 68-1017.

(4) This section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. All other children entitled to medical assistance pursuant to adoption assistance agreements entered into by this state shall be eligible to receive it in accordance with the laws and procedures applicable thereto.



43-154 State plan; administer federal aid.

Consistent with federal law, the department, in connection with the administration of sections 43-147 to 43-154 and any compact entered into pursuant to such sections, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272, Titles IV(e) and XIX of the Social Security Act, and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The department shall apply for and administer all relevant federal aid in accordance with law.



43-155 Legislative intent.

The Legislature finds that there are children in temporary foster care situations who would benefit from the stability of adoption. It is the intent of the Legislature that such situations be accommodated through the use of adoptions involving exchange-of-information contracts between the department and the adoptive or biological parent or parents.



43-156 Terms, defined.

For purposes of sections 43-155 to 43-160, unless the context otherwise requires:

(1) Adoption involving exchange of information shall mean an adoption of a child in which one or both of the child's biological parents contract with the department for information about the child obtained through his or her adoptive family;

(2) Exchange-of-information contract shall mean a two-year, renewable obligation, voluntarily agreed to and signed by both the adoptive and biological parent or parents as well as the department; and

(3) Department shall mean the Department of Health and Human Services.



43-157 Determination by department.

The department may, when planning the placement of a child for adoption, determine whether the best interests of such child might be served by placing the child in an adoption involving exchange of information.



43-158 Information included; effect on visitation.

When the department determines that an adoption involving exchange of information would serve a child's best interests, it may enter into agreements with the child's proposed adoptive parent or parents for the exchange of information. The nature of the information promised to be provided shall be specified in an exchange-of-information contract and may include, but shall not be limited to, letters by the adoptive parent or parents at specified intervals providing information regarding the child's development or photographs of the child at specified intervals. Any agreement shall provide that the biological parent or parents keep the department informed of any change in address or telephone number and may include provision for communication by the biological parent or parents indirectly through the department or directly to the adoptive parent or parents. Nothing in sections 43-155 to 43-160 shall be interpreted to preclude or allow court-ordered parenting time, visitation, or other access with the child and the biological parent or parents.



43-159 Alteration.

When, after placement of a child for adoption, it is determined by the department, in consultation with the adoptive parent or parents, that certain or all exchanges of information are no longer in the best interests of the child, the department may enter into an agreement with the biological parent or parents to alter the original contract made between the department and the biological parent or parents.



43-160 Effect; enforcement.

The existence of any agreement or agreements of the kind specified in section 43-158 shall not operate to impair the validity of any relinquishment or any decree of adoption entered by a court of the State of Nebraska. The violation of the terms of any agreement or agreements of the kind specified in section 43-158 shall not operate to impair the validity of any relinquishment or any decree of adoption entered by a court of competent jurisdiction. The parties to an exchange-of-information contract shall have the authority to bring suit in a court of competent jurisdiction for the enforcement of any agreement entered into pursuant to section 43-158.



43-161 Client records; maintained by Department of Health and Human Services; access.

All client records from the Nebraska Industrial Home at Milford shall be maintained by the Department of Health and Human Services as confidential records but shall be accessible as provided by statute or by the rules and regulations of the department.



43-162 Communication or contact agreement; authorized; approval.

The prospective adoptive parent or parents and the birth parent or parents of a prospective adoptee may enter into an agreement regarding communication or contact after the adoption between or among the prospective adoptee and his or her birth parent or parents if the prospective adoptee is in the custody of the Department of Health and Human Services. Any such agreement shall not be enforceable unless approved by the court pursuant to section 43-163.



43-163 Guardian ad litem; appointment; order approving agreement; considerations.

(1) Before approving an agreement under section 43-162, the court shall appoint a guardian ad litem if the prospective adoptee is not already represented by a guardian ad litem, and the guardian ad litem of the prospective adoptee shall represent the best interests of the child concerning such agreement. The court may enter an order approving the agreement upon motion of one of the prospective adoptee's birth parents or one of the prospective adoptive parents if the terms of the agreement are approved in writing by the prospective adoptive parent or parents and the birth parent or parents and if the court finds, after consideration of the recommendations of the guardian ad litem and the Department of Health and Human Services and other factors, that such communication with the birth parent or parents and the maintenance of birth family history would be in the best interests of the prospective adoptee.

(2) In determining if the agreement is in the best interests of the prospective adoptee, the court shall consider the following factors as favoring communication with the birth parent or parents: Whether the prospective adoptee and birth parent or parents lived together for a substantial period of time; the prospective adoptee exhibits attachment or bonding to such birth parent or parents; and the adoption is a foster-parent adoption with the birth parent or parents having relinquished the prospective adoptee due to an inability to provide him or her with adequate parenting.



43-164 Failure to comply with court order; effect.

Failure to comply with the terms of an order entered pursuant to section 43-163 shall not be grounds for setting aside an adoption decree, for revocation of a written consent to adoption after the consent has been approved by the court, or for revocation of a relinquishment of parental rights after the relinquishment has been accepted in writing by the Department of Health and Human Services as provided in section 43-106.01.



43-165 Enforcement of order; modification; when.

An order entered pursuant to section 43-163 may be enforced by a civil action, and the prevailing party may be awarded, as part of the costs of the action, reasonable attorney's fees. The court shall not modify an order issued under such section unless it finds that the modification is necessary to serve the best interests of the adoptee and (1) that the modification is agreed to by the adoptive parent or parents and the birth parent or parents or (2) exceptional circumstances have arisen since the order was entered that justify modification of the order.



43-166 Communication and contact agreement; authorized; parent relinquishing child; legal counsel; professional counseling; adoptee consent, when required; court approval; enforcement; civil action authorized; monetary award not allowed.

(1) The adoptive parent or parents and the parent or parents relinquishing a child for adoption may enter into a written agreement to permit continuing communication and contact after the placement of an adoptee between the adoptive parent or parents and the relinquishing parent or parents in private or agency adoptions for adoptees not in the custody of the Department of Health and Human Services as provided under this section.

(2)(a) In private adoptions, a parent or parents who relinquish a child for adoption shall be provided legal counsel of their choice independent from that of the adoptive parent or parents at the expense of the adoptive parent or parents prior to the execution of a written relinquishment and consent to adoption, or a communication and contact agreement under this section, unless specifically waived in writing.

(b) In private and agency adoptions, a parent or parents contemplating relinquishment of a child for adoption shall be offered, at the expense of the adoptive parent or parents or the agency, at least three hours of professional counseling prior to executing a written relinquishment of parental rights or written consent to adoption. Such relinquishment or consent shall state whether the relinquishing parent or parents received or declined counseling.

(3) The terms of a communication and contact agreement entered into under this section may include provisions for (a) future contact or communication between the relinquishing parent or parents and the adoptee or the adoptive parent or parents, or both, (b) sharing information about the adoptee, or (c) other matters related to communication or contact agreed to by the parties.

(4) If the adoptee is fourteen years of age or older at the time of placement, a communication and contact agreement under this section shall not be valid unless consented to in writing by the adoptee.

(5) A court may approve a communication and contact agreement entered into under this section by incorporating such agreement by reference and indicating the court's approval of such agreement in the decree of adoption. Enforceability of a communication and contact agreement is not contingent on court approval or its incorporation into the decree of adoption.

(6) Neither the existence of, nor the failure of any party to comply with the terms of, a communication and contact agreement entered into under this section shall be grounds for (a) setting aside an adoption decree, (b) revoking a written relinquishment of parental rights or written consent to adoption, (c) challenging the adoption on the basis of duress or coercion, or (d) challenging the adoption on the basis that the agreement retains some aspect of parental rights by the relinquishing parent or parents.

(7) A communication and contact agreement entered into under this section may be enforced by a civil action. A court in which such civil action is filed may enforce, modify, or terminate a communication and contact agreement entered into under this section if the court finds that (a) enforcing, modifying, or terminating the communication and contact agreement is necessary to serve the best interests of the adoptee, (b) the party seeking to enforce, modify, or terminate the communication and contact agreement participated in, or attempted to participate in, mediation in good faith or participated in other appropriate dispute resolution proceedings in good faith to resolve the dispute prior to filing the petition, and (c) when seeking to modify or terminate the agreement, a material change in circumstances has arisen since the parties entered into the communication and contact agreement that justifies modifying or terminating the agreement.

(8) If the adoption was through an agency, the agency which accepted the relinquishment from the relinquishing parent or parents shall be invited to participate in any mediation or other appropriate dispute resolution proceedings as provided in subsection (7) of this section.

(9) With any communication and contact agreement entered into under this section, the following shall appear on the communication and contact agreement: No adoption shall be set aside due to the failure of the adoptive parent or parents or the relinquishing parent or parents to follow the terms of this agreement or a later order modifying or terminating this agreement. Disagreement between the parties or a subsequent civil action brought to enforce, modify, or terminate this agreement shall not affect the validity of the adoption and shall not serve as a basis for orders affecting the custody of the child. The court shall not act on a petition to enforce, modify, or terminate this agreement unless the petitioner has participated in, or attempted to participate in, mediation in good faith or participated in other appropriate dispute resolution proceedings in good faith to resolve the dispute prior to filing the petition.

(10) The court shall not award monetary damages as a result of the filing of a civil action pursuant to subsection (7) of this section.



43-201 Repealed. Laws 1981, LB 346, § 88.



43-201.01 Repealed. Laws 1981, LB 346, § 88.



43-202 Repealed. Laws 1981, LB 346, § 88.



43-202.01 Repealed. Laws 1981, LB 346, § 88.



43-202.02 Repealed. Laws 1981, LB 346, § 88.



43-202.03 Repealed. Laws 1981, LB 346, § 88.



43-202.04 Repealed. Laws 1981, LB 346, § 88.



43-203 Repealed. Laws 1957, c. 174, § 1.



43-204 Repealed. Laws 1978, LB 169, § 3.



43-205 Repealed. Laws 1981, LB 346, § 88.



43-205.01 Repealed. Laws 1981, LB 346, § 88.



43-205.02 Repealed. Laws 1981, LB 346, § 88.



43-205.03 Repealed. Laws 1981, LB 346, § 88.



43-205.04 Repealed. Laws 1981, LB 346, § 88.



43-205.05 Repealed. Laws 1981, LB 346, § 88.



43-205.06 Repealed. Laws 1981, LB 346, § 88.



43-205.07 Repealed. Laws 1981, LB 346, § 88.



43-206 Repealed. Laws 1981, LB 346, § 88.



43-206.01 Repealed. Laws 1981, LB 346, § 88.



43-206.02 Repealed. Laws 1981, LB 346, § 88.



43-206.03 Repealed. Laws 1981, LB 346, § 88.



43-206.04 Repealed. Laws 1981, LB 346, § 88.



43-207 Repealed. Laws 1978, LB 624, § 5.



43-208 Repealed. Laws 1981, LB 346, § 88.



43-209 Repealed. Laws 1981, LB 346, § 88.



43-210 Repealed. Laws 1981, LB 346, § 88.



43-210.01 Repealed. Laws 1981, LB 346, § 88.



43-210.02 Repealed. Laws 1981, LB 346, § 88.



43-210.03 Repealed. Laws 1981, LB 346, § 88.



43-210.04 Repealed. Laws 1981, LB 346, § 88.



43-211 Repealed. Laws 1972, LB 1032, § 287.



43-212 Repealed. Laws 1981, LB 346, § 88.



43-212.01 Repealed. Laws 1981, LB 346, § 88.



43-212.02 Repealed. Laws 1981, LB 346, § 88.



43-212.03 Repealed. Laws 1981, LB 346, § 88.



43-213 Repealed. Laws 1969, c. 817, § 87.



43-214 Repealed. Laws 1981, LB 346, § 88.



43-215 Repealed. Laws 1981, LB 346, § 88.



43-216 Repealed. Laws 1981, LB 346, § 88.



43-217 Repealed. Laws 1981, LB 346, § 88.



43-218 Repealed. Laws 1981, LB 346, § 88.



43-219 Repealed. Laws 1981, LB 346, § 88.



43-220 Repealed. Laws 1981, LB 346, § 88.



43-221 Repealed. Laws 1961, c. 118, § 2.



43-222 Repealed. Laws 1963, c. 251, § 8.



43-223 Repealed. Laws 1963, c. 251, § 8.



43-224 Repealed. Laws 1963, c. 251, § 8.



43-225 Repealed. Laws 1963, c. 251, § 8.



43-226 Repealed. Laws 1981, LB 346, § 88.



43-227 Repealed. Laws 1981, LB 346, § 88.



43-228 Transferred to section 43-2,111.



43-229 Transferred to section 43-2,112.



43-230 Transferred to section 43-2,113.



43-230.01 Transferred to section 43-2,114.



43-230.02 Repealed. Laws 1981, LB 346, § 88.



43-230.03 Transferred to section 43-2,115.



43-230.04 Transferred to section 43-2,116.



43-230.05 Transferred to section 43-2,117.



43-231 Repealed. Laws 1963, c. 244, § 7.



43-232 Repealed. Laws 1963, c. 244, § 7.



43-233 Transferred to section 43-2,118.



43-233.01 Transferred to section 43-2,119.



43-233.02 Repealed. Laws 1979, LB 373, § 5.



43-234 Transferred to section 43-2,120.



43-234.01 Transferred to section 43-2,121.



43-235 Transferred to section 43-2,122.



43-236 Transferred to section 43-2,123.



43-236.01 Transferred to section 43-2,124.



43-237 Transferred to section 43-2,125.



43-238 Transferred to section 43-2,126.



43-239 Transferred to section 43-2,127.



43-240 Repealed. Laws 1981, LB 346, § 88.



43-241 Repealed. Laws 1981, LB 346, § 88.



43-242 Repealed. Laws 1981, LB 346, § 88.



43-243 Repealed. Laws 1981, LB 346, § 88.



43-243.01 Repealed. Laws 1981, LB 346, § 88.



43-244 Repealed. Laws 1981, LB 346, § 88.



43-245 Terms, defined.

For purposes of the Nebraska Juvenile Code, unless the context otherwise requires:

(1) Abandonment means a parent's intentionally withholding from a child, without just cause or excuse, the parent's presence, care, love, protection, and maintenance and the opportunity for the display of parental affection for the child;

(2) Age of majority means nineteen years of age;

(3) Alternative to detention means a program or directive that increases supervision of a youth in the community in an effort to ensure the youth attends court and refrains from committing a new law violation. Alternative to detention includes, but is not limited to, electronic monitoring, day and evening reporting centers, house arrest, tracking, family crisis response, and temporary shelter placement. Except for the use of manually controlled delayed egress of not more than thirty seconds, placements that utilize physical construction or hardware to restrain a youth's freedom of movement and ingress and egress from placement are not considered alternatives to detention;

(4) Approved center means a center that has applied for and received approval from the Director of the Office of Dispute Resolution under section 25-2909;

(5) Civil citation means a noncriminal notice which cannot result in a criminal record and is described in section 43-248.02;

(6) Cost or costs means (a) the sum or equivalent expended, paid, or charged for goods or services, or expenses incurred, or (b) the contracted or negotiated price;

(7) Criminal street gang means a group of three or more people with a common identifying name, sign, or symbol whose group identity or purposes include engaging in illegal activities;

(8) Criminal street gang member means a person who willingly or voluntarily becomes and remains a member of a criminal street gang;

(9) Custodian means a nonparental caretaker having physical custody of the juvenile and includes an appointee described in section 43-294;

(10) Guardian means a person, other than a parent, who has qualified by law as the guardian of a juvenile pursuant to testamentary or court appointment, but excludes a person who is merely a guardian ad litem;

(11) Juvenile means any person under the age of eighteen;

(12) Juvenile court means the separate juvenile court where it has been established pursuant to sections 43-2,111 to 43-2,127 and the county court sitting as a juvenile court in all other counties. Nothing in the Nebraska Juvenile Code shall be construed to deprive the district courts of their habeas corpus, common-law, or chancery jurisdiction or the county courts and district courts of jurisdiction of domestic relations matters as defined in section 25-2740;

(13) Juvenile detention facility has the same meaning as in section 83-4,125;

(14) Legal custody has the same meaning as in section 43-2922;

(15) Mediator for juvenile offender and victim mediation means a person who (a) has completed at least thirty hours of training in conflict resolution techniques, neutrality, agreement writing, and ethics set forth in section 25-2913, (b) has an additional eight hours of juvenile offender and victim mediation training, and (c) meets the apprenticeship requirements set forth in section 25-2913;

(16) Mental health facility means a treatment facility as defined in section 71-914 or a government, private, or state hospital which treats mental illness;

(17) Nonoffender means a juvenile who is subject to the jurisdiction of the juvenile court for reasons other than legally prohibited conduct, including, but not limited to, juveniles described in subdivision (3)(a) of section 43-247;

(18) Parent means one or both parents or stepparents when the stepparent is married to a parent who has physical custody of the juvenile as of the filing of the petition;

(19) Parties means the juvenile as described in section 43-247 and his or her parent, guardian, or custodian;

(20) Physical custody has the same meaning as in section 43-2922;

(21) Except in proceedings under the Nebraska Indian Child Welfare Act, relative means father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first cousin, nephew, or niece;

(22) Seal a record means that a record shall not be available to the public except upon the order of a court upon good cause shown;

(23) Secure detention means detention in a highly structured, residential, hardware-secured facility designed to restrict a juvenile's movement;

(24) Staff secure juvenile facility means a juvenile residential facility operated by a political subdivision (a) which does not include construction designed to physically restrict the movements and activities of juveniles who are in custody in the facility, (b) in which physical restriction of movement or activity of juveniles is provided solely through staff, (c) which may establish reasonable rules restricting ingress to and egress from the facility, and (d) in which the movements and activities of individual juvenile residents may, for treatment purposes, be restricted or subject to control through the use of intensive staff supervision. Staff secure juvenile facility does not include any institution operated by the Department of Correctional Services;

(25) Status offender means a juvenile who has been charged with or adjudicated for conduct which would not be a crime if committed by an adult, including, but not limited to, juveniles charged under subdivision (3)(b) of section 43-247 and sections 53-180.01 and 53-180.02;

(26) Traffic offense means any nonfelonious act in violation of a law or ordinance regulating vehicular or pedestrian travel, whether designated a misdemeanor or a traffic infraction; and

(27) Young adult means an individual older than eighteen years of age but under twenty-one years of age.

The language of subsection (2) (now subsection (11)) of this section is not exclusive; it merely identifies the necessary parties to a juvenile proceeding. The grandparents of a child subject to dependency proceedings under section 43-247 are entitled to intervene as a matter of right in the proceedings. In re Interest of Kayle C. & Kylee C., 253 Neb. 685, 574 N.W.2d 473 (1998).

A custodial parent's live-in boyfriend or girlfriend is not a "parent." In re Interest of Ethan M., 15 Neb. App. 148, 723 N.W.2d 363 (2006).



43-246 Code, how construed.

Acknowledging the responsibility of the juvenile court to act to preserve the public peace and security, the Nebraska Juvenile Code shall be construed to effectuate the following:

(1) To assure the rights of all juveniles to care and protection and a safe and stable living environment and to development of their capacities for a healthy personality, physical well-being, and useful citizenship and to protect the public interest;

(2) To provide for the intervention of the juvenile court in the interest of any juvenile who is within the provisions of the Nebraska Juvenile Code, with due regard to parental rights and capacities and the availability of nonjudicial resources;

(3) To remove juveniles who are within the Nebraska Juvenile Code from the criminal justice system whenever possible and to reduce the possibility of their committing future law violations through the provision of social and rehabilitative services to such juveniles and their families;

(4) To offer selected juveniles the opportunity to take direct personal responsibility for their individual actions by reconciling with the victims through juvenile offender and victim mediation and fulfilling the terms of the resulting agreement which may require restitution and community service;

(5) To achieve the purposes of subdivisions (1) through (3) of this section in the juvenile's own home whenever possible, separating the juvenile from his or her parent when necessary for his or her welfare, the juvenile's health and safety being of paramount concern, or in the interest of public safety and, when temporary separation is necessary, to consider the developmental needs of the individual juvenile in all placements, to consider relatives as a preferred potential placement resource, and to make reasonable efforts to preserve and reunify the family if required under section 43-283.01;

(6) To promote adoption, guardianship, or other permanent arrangements for children in the custody of the Department of Health and Human Services who are unable to return home;

(7) To provide a judicial procedure through which these purposes and goals are accomplished and enforced in which the parties are assured a fair hearing and their constitutional and other legal rights are recognized and enforced;

(8) To assure compliance, in cases involving Indian children, with the Nebraska Indian Child Welfare Act; and

(9) To make any temporary placement of a juvenile in the least restrictive environment consistent with the best interests of the juvenile and the safety of the community.

The state Department of Social Services is not required to institute a plan for rehabilitation of a parent whose child has been found to be dependent and neglected. In re Interest of L.C., J.C., and E.C., 235 Neb. 703, 457 N.W.2d 274 (1990).

The juvenile code must be liberally construed to effectuate its purpose of securing the best interests of those juveniles who fall within it. In re Interest of R.A. and V.A., 225 Neb. 157, 403 N.W.2d 357 (1987).



43-246.01 Juvenile court; exclusive original and concurrent original jurisdiction.

The juvenile court shall have:

(1) Exclusive original jurisdiction as to:

(a) Any juvenile described in subdivision (3) or (11) of section 43-247;

(b) Any juvenile who was under sixteen years of age at the time the alleged offense was committed and the offense falls under subdivision (1) of section 43-247;

(c) A party or proceeding described in subdivision (5) or (7) of section 43-247; and

(d) Any juvenile who was under fourteen years of age at the time the alleged offense was committed and the offense falls under subdivision (2) of section 43-247;

(2) Exclusive original jurisdiction as to:

(a) Beginning January 1, 2015, any juvenile who is alleged to have committed an offense under subdivision (1) of section 43-247 and who was sixteen years of age at the time the alleged offense was committed, and beginning January 1, 2017, any juvenile who is alleged to have committed an offense under subdivision (1) of section 43-247 and who was sixteen years of age or seventeen years of age at the time the alleged offense was committed; and

(b) Any juvenile who was fourteen years of age or older at the time the alleged offense was committed and the offense falls under subdivision (2) of section 43-247 except offenses enumerated in subdivision (1)(a)(ii) of section 29-1816.

Proceedings initiated under this subdivision (2) may be transferred as provided in section 43-274; and

(3) Concurrent original jurisdiction with the county court or district court as to:

(a) Any juvenile described in subdivision (4) of section 43-247;

(b) Any proceeding under subdivision (6), (8), (9), or (10) of section 43-247;

(c) Any juvenile described in subdivision (1)(a)(ii) of section 29-1816; and

(d) Until January 1, 2017, any juvenile who is alleged to have committed an offense under subdivision (1) of section 43-247 and who was seventeen years of age at the time the alleged offense was committed.

Proceedings initiated under this subdivision (3) may be transferred as provided in section 43-274.



43-246.02 Transfer of jurisdiction to district court; bridge order; criteria; records; modification.

(1) A juvenile court may terminate its jurisdiction under subdivision (3)(a) of section 43-247 by transferring jurisdiction over the juvenile's custody, physical care, and visitation to the district court through a bridge order, if all of the following criteria are met:

(a) The juvenile has been adjudicated under subdivision (3)(a) of section 43-247 in an active juvenile court case and a dispositional order in that case is in place;

(b) Paternity of the juvenile has been legally established, including by operation of law due to an individual's marriage to the mother at the time of conception, birth, or at any time during the period between conception and birth of the child; by order of a court of competent jurisdiction; or by administrative order when authorized by law;

(c) The juvenile has been safely placed by the juvenile court with a legal parent; and

(d) The juvenile court has determined that its jurisdiction under subdivision (3)(a) of section 43-247 should properly end once orders for custody, physical care, and visitation are entered by the district court.

(2) When the criteria in subsection (1) of this section are met, a legal parent or guardian ad litem to a juvenile adjudicated under subdivision (3)(a) of section 43-247 in juvenile court may file a motion with the juvenile court for a bridge order under subsection (3) of this section. The parent is not required to intervene in the action. The motion shall be set for evidentiary hearing by the juvenile court no less than thirty days or more than ninety days from the date of the filing of the motion. The juvenile court, on its own motion, may also set an evidentiary hearing on the issue of a bridge order if such hearing is set no less than thirty days from the date of notice to the parties. The court may waive the evidentiary hearing if all issues raised in the motion for a bridge order are resolved by agreement of all parties and entry of a stipulated order.

(3) A motion for a bridge order shall:

(a) Allege that the juvenile court action filed under subdivision (3)(a) of section 43-247 may safely be closed once orders for custody, physical care, and visitation have been entered by the district court;

(b) State the relief sought by the petitioning legal parent or guardian ad litem;

(c) Disclose any other action or proceedings affecting custody of the juvenile, including proceedings related to domestic violence, protection orders, terminations of parental rights, and adoptions, including the docket number, court, county, and state of any such proceeding;

(d) State the names and addresses of any persons other than the legal parents who have a court order for physical custody or claim to have custody or visitation rights with the juvenile; and

(e) Name as a respondent any other person who has any relation to the controversy.

(4) A juvenile court shall designate the petitioner and respondent for purposes of a bridge order. A bridge order shall only address matters of legal and physical custody and parenting time. All other matters, including child support, shall be resolved by filing a separate petition or motion or by action of the child support enforcement office and shall be subject to existing applicable statutory provisions. No mediation or specialized alternative dispute resolution under section 42-364 shall be required in either district court or juvenile court where the juvenile has entered a bridge order. The Parenting Act shall not apply to the entry of the bridge order in juvenile or district court.

(5) Upon transferring jurisdiction from a juvenile court to a district court, the clerk of the district court shall docket the case under either a new docket or any previous docket establishing custody or paternity of a child.

(6) The district court shall give full force and effect to the juvenile court bridge order as to custody and parenting time and shall not modify the juvenile court bridge order without modification proceedings as provided in subsection (8) of this section.

(7) A district court shall take judicial notice of the juvenile court pleadings and orders in any hearing held subsequent to transfer. Records contained in the district court case file that were copied or transferred from the juvenile court file concerning the case shall be subject to section 43-2,108 and other confidentiality provisions of the Nebraska Juvenile Code, and such records shall only be disclosed, upon request, to the child support enforcement office without a court order.

(8) Following the issuance of a bridge order, a party may file a petition in district court for modification of the bridge order as to legal and physical custody or parenting time. If the petition for modification is filed within one year after the filing date of the bridge order, the party requesting modification shall not be required to demonstrate a substantial change of circumstance but instead shall demonstrate that such modification is in the best interests of the child. If a petition for modification is filed within one year after the filing date of the bridge order, filing fees and other court costs shall not be assessed against the parties.

(9) Nothing in this section shall be construed to require appointment of counsel for the parties in the district court action.



43-247 Juvenile court; jurisdiction.

The juvenile court in each county shall have jurisdiction of:

(1) Any juvenile who has committed an act other than a traffic offense which would constitute a misdemeanor or an infraction under the laws of this state, or violation of a city or village ordinance, and who, beginning July 1, 2017, was eleven years of age or older at the time the act was committed;

(2) Any juvenile who has committed an act which would constitute a felony under the laws of this state and who, beginning July 1, 2017, was eleven years of age or older at the time the act was committed;

(3) Any juvenile (a) who is homeless or destitute, or without proper support through no fault of his or her parent, guardian, or custodian; who is abandoned by his or her parent, guardian, or custodian; who lacks proper parental care by reason of the fault or habits of his or her parent, guardian, or custodian; whose parent, guardian, or custodian neglects or refuses to provide proper or necessary subsistence, education, or other care necessary for the health, morals, or well-being of such juvenile; whose parent, guardian, or custodian is unable to provide or neglects or refuses to provide special care made necessary by the mental condition of the juvenile; who is in a situation or engages in an occupation, including prostitution, dangerous to life or limb or injurious to the health or morals of such juvenile; or who, beginning July 1, 2017, has committed an act or engaged in behavior described in subdivision (1), (2), (3)(b), or (4) of this section and who was under eleven years of age at the time of such act or behavior, (b)(i) who, until July 1, 2017, by reason of being wayward or habitually disobedient, is uncontrolled by his or her parent, guardian, or custodian; who deports himself or herself so as to injure or endanger seriously the morals or health of himself, herself, or others; or who is habitually truant from home or school or (ii) who, beginning July 1, 2017, is eleven years of age or older and, by reason of being wayward or habitually disobedient, is uncontrolled by his or her parent, guardian, or custodian; who deports himself or herself so as to injure or endanger seriously the morals or health of himself, herself, or others; or who is habitually truant from home or school, or (c) who is mentally ill and dangerous as defined in section 71-908;

(4) Any juvenile who has committed an act which would constitute a traffic offense as defined in section 43-245 and who, beginning July 1, 2017, was eleven years of age or older at the time the act was committed;

(5) The parent, guardian, or custodian of any juvenile described in this section;

(6) The proceedings for termination of parental rights;

(7) Any juvenile who has been voluntarily relinquished, pursuant to section 43-106.01, to the Department of Health and Human Services or any child placement agency licensed by the Department of Health and Human Services;

(8) Any juvenile who was a ward of the juvenile court at the inception of his or her guardianship and whose guardianship has been disrupted or terminated;

(9) The adoption or guardianship proceedings for a child over which the juvenile court already has jurisdiction under another provision of the Nebraska Juvenile Code;

(10) The paternity or custody determination for a child over which the juvenile court already has jurisdiction;

(11) The proceedings under the Young Adult Bridge to Independence Act; and

(12) Except as provided in subdivision (11) of this section, any individual adjudged to be within the provisions of this section until the individual reaches the age of majority or the court otherwise discharges the individual from its jurisdiction.

Notwithstanding the provisions of the Nebraska Juvenile Code, the determination of jurisdiction over any Indian child as defined in section 43-1503 shall be subject to the Nebraska Indian Child Welfare Act; and the district court shall have exclusive jurisdiction in proceedings brought pursuant to section 71-510.

1. Jurisdiction of court

2. Appeal of order

3. Termination of parental rights

4. Rehabilitation plan

5. Placement with Department of Health and Human Services

6. Presence of child

7. Evidence

8. Abused or neglected child

9. Miscellaneous

1. Jurisdiction of court

Under the former law, a juvenile’s noncompliance with the compulsory education statutes, found in chapter 79 of the Nebraska Revised Statutes, without being first excused by school authorities established truancy and granted the juvenile court jurisdiction under subdivision (3)(b) of this section. In re Interest of Samantha C., 287 Neb. 644, 843 N.W.2d 665 (2014).

Neither domicile of the minor child’s parents nor birth of the child in the state is sufficient to provide subject matter jurisdiction under subsection (3) of this section when the minor child is not found within the state’s borders and has never resided here. In re Interest of Violet T., 286 Neb. 949, 840 N.W.2d 459 (2013).

Under the former subdivision (11) of this section, a juvenile court cannot acquire jurisdiction over a custody determination unless a party has previously filed a complaint for a dissolution or a custody modification in district court. Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).

Under section 43-285(2), once a child has been adjudicated under subsection (3) of this section, the juvenile court ultimately decides where a child should be placed. In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d 214 (2012).

Under this section, when a juvenile has been charged with a felony, the district court and the juvenile court have concurrent jurisdiction, but the jurisdiction of the juvenile court ends when the individual reaches the age of majority, while the district court's jurisdiction continues. State v. Parks, 282 Neb. 454, 803 N.W.2d 761 (2011).

Absent any provision affirmatively stating otherwise, it is within the juvenile court's discretion to issue whatever combination of statutorily authorized dispositions as the court deems necessary to protect the juvenile's best interests. In re Interest of Katrina R., 281 Neb. 907, 799 N.W.2d 673 (2011).

It is within the juvenile court's statutory power to issue a dispositional order for juveniles adjudicated under subsection (3)(b) of this section, which includes both legal custody with the Department of Health and Human Services and supervision by a probation officer. In re Interest of Katrina R., 281 Neb. 907, 799 N.W.2d 673 (2011).

Under this section and section 43-408(2), a juvenile court has jurisdiction over an adjudicated juvenile whom the court has placed at a youth rehabilitation and treatment center. But despite that jurisdiction, section 43-408(2) prohibits a juvenile court from reviewing the progress of a juvenile whom the court has placed at a youth rehabilitation and treatment center. In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).

When a court adjudicates a juvenile under both subsections (2) and (3) of this section and commits the juvenile to the Office of Juvenile Services with a placement at a youth rehabilitation and treatment center, it has determined that the subsection (2) adjudication will control the juvenile's disposition. The disposition determination controls which review hearing statute applies, and the requirement in section 43-278 for 6-month review hearings does not authorize the court to conduct review hearings. In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).

To obtain jurisdiction over a juvenile, the court's only concern is whether the conditions in which the juvenile presently finds himself or herself fit within the asserted subsection of this section. In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009).

Where a juvenile is adjudicated solely on the basis of habitual truancy from school under subsection (3)(b) of this section and the status of truancy is subsequently terminated by the lawful execution of a parental release authorizing discontinuation of school pursuant to subsection (3)(d) of section 79-201, a juvenile court may terminate its jurisdiction without a finding that such termination is in the best interests of the juvenile. In re Interest of Kevin K., 274 Neb. 678, 742 N.W.2d 767 (2007).

Subject matter jurisdiction is vested in the juvenile court by an adjudication that a child is a juvenile described in subsection (3)(a) of this section, and pursuant to subsection (5) of this section, the juvenile court's jurisdiction is extended to parents who have custody of any juvenile who has been found to be a child described in this section. In re Interest of Devin W. et al., 270 Neb. 640, 707 N.W.2d 758 (2005).

In order for a juvenile court to assume jurisdiction of minor children under subsection (3)(a) of this section, the State must prove the allegations of the petition by a preponderance of the evidence. The court's only concern is whether the conditions in which the juvenile presently finds himself or herself fit within the asserted subsection of this section. In re Interest of Corey P. et al., 269 Neb. 925, 697 N.W.2d 647 (2005).

When a juvenile court has obtained exclusive jurisdiction over a minor under this section, the district court lacks jurisdiction to hear an action seeking grandparent visitation. Ponseigo v. Mary W., 267 Neb. 72, 672 N.W.2d 36 (2003).

The Legislature intended that the issue of reasonable efforts required under section 43-283.01 must be reviewed by the juvenile court (1) when removing from the home a juvenile adjudged to be under subsections (3) or (4) of this section pursuant to section 43-284, (2) when the court continues a juvenile's out-of-home placement pending adjudication pursuant to section 43-254, (3) when the court reviews a juvenile's status and permanency planning pursuant to section 43-1315, and (4) when termination of parental rights to a juvenile is sought by the State under subsection (6) of section 43-292. In re Interest of DeWayne G., Jr. & Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002).

A county court's jurisdiction over a previously established guardianship must yield to the juvenile court's exclusive jurisdiction over a minor and his or her guardian if the juvenile court determines that there is a sufficient factual basis for an adjudication under this section. In re Interest of Sabrina K., 262 Neb. 871, 635 N.W.2d 727 (2001).

Under this section, once a minor is adjudged to be within the jurisdiction of the juvenile court, the juvenile court shall have exclusive jurisdiction as to any such juvenile and as to the parent, guardian, or custodian who has custody of any juvenile described within this section. In re Guardianship of Rebecca B. et al., 260 Neb. 922, 621 N.W.2d 289 (2000).

When a minor is adjudged to be within the jurisdiction of the juvenile court, a guardianship appointment must be made pursuant to the juvenile code. In re Guardianship of Rebecca B. et al., 260 Neb. 922, 621 N.W.2d 289 (2000).

Proof of venue is immaterial to the determination of whether a juvenile falls within the meaning of this section. In re Interest of Leo L. II, 258 Neb. 877, 606 N.W.2d 783 (2000).

The plain language of subsection (6) of this section states that the juvenile court shall have jurisdiction of the proceedings for termination of parental rights as provided in the Nebraska Juvenile Code. Subsection (6) of this section and section 43-291 indicate that the juvenile court may properly acquire jurisdiction over an original action to terminate parental rights as provided in the Nebraska Juvenile Code without prior juvenile court action, including adjudication. In re Interest of Joshua M. et al., 256 Neb. 596, 591 N.W.2d 557 (1999).

Subsection (3)(b) of this section does not give a juvenile court the power to interfere with a parent's rights over a nonadjudicated child. In re Interest of D.W., 249 Neb. 133, 542 N.W.2d 407 (1996).

The trial court did not err in basing a finding of juvenile court jurisdiction upon the father's two prior convictions for committing sex crimes against children, his lack of treatment for his sexual disorder, and upon the mother's inability to prevent unsupervised contact between the father and the children, even though no evidence of inappropriate contact by the father with the children existed. In re Interest of M.B. and A.B., 239 Neb. 1028, 480 N.W.2d 160 (1992).

Verification of a petition alleging a child to be a juvenile within subsection (3)(a) of this section is not required to vest jurisdiction in a juvenile court. In re Interest of L.D. et al., 224 Neb. 249, 398 N.W.2d 91 (1986).

The juvenile court has exclusive original jurisdiction as to a child who is habitually truant from school, regardless of whether the reason for truancy is an act of the child or parent. The cause of the truancy is insignificant. In re Interest of K.S., 216 Neb. 926, 346 N.W.2d 417 (1984).

Subsection (3)(a) of this section provides that the juvenile court in each county shall have jurisdiction over any juvenile who lacks proper parental care by reason of the fault or habits of the child's parent, guardian, or custodian. In re Interest of Tegan V., 18 Neb. App. 857, 794 N.W.2d 190 (2011).

This section gives the juvenile courts exclusive original jurisdiction as to any juvenile defined in subsection (3) of this section. In re Interest of Tegan V., 18 Neb. App. 857, 794 N.W.2d 190 (2011).

This section, combined with sections 24-517 and 25-2740, vests juvenile courts and county courts sitting as juvenile courts with jurisdiction over a custody modification proceeding if the court already has jurisdiction over the juvenile under a separate provision of this section. In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

Pursuant to subdivision (10) of this section and section 30-2608(e), guardianship was properly docketed in the county court and heard by a separate juvenile court judge. In re Guardianship of Brenda B. et al., 13 Neb. App. 618, 698 N.W.2d 228 (2005).

Pursuant to subdivision (5) of this section, the juvenile court does not obtain jurisdiction over a juvenile's parent, guardian, or custodian until a finding of adjudication. In re Interest of Meley P., 13 Neb. App. 195, 689 N.W.2d 875 (2004).

Under subsection (3)(a) of this section, the juvenile court continues to have jurisdiction over adjudicated children, either until their age of majority or until they become adopted, and until such time, the court has the authority to enter orders that are in the best interests of the children. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

Only the county attorney can initiate proceedings in juvenile court under subsections (1) through (4) of this section. In re Interest of Valentin V., 12 Neb. App. 390, 674 N.W.2d 793 (2004).

Pursuant to subsection (1) of this section, the juvenile court has jurisdiction of any juvenile who has committed an act other than a traffic offense which would constitute a misdemeanor or an infraction under the laws of this state. In re Interest of Steven K., 11 Neb. App. 828, 661 N.W.2d 320 (2003).

A juvenile court's commitment of a juvenile to a youth rehabilitation treatment center does not constitute a discharge within the meaning of this section, and therefore, the juvenile court retains jurisdiction. In re Interest of David C., 6 Neb. App. 198, 572 N.W.2d 392 (1997).

When a minor has been adjudicated a juvenile as defined under subsection (3) of this section and the juvenile court retains jurisdiction, a probate court cannot appoint a guardian of that juvenile without the consent of the juvenile court. In re Guardianship of Alice D. et al., 4 Neb. App. 726, 548 N.W.2d 18 (1996).

Jurisdiction of a juvenile court under subsection (3)(a) of this section is dependent upon whether the child is in need of care at the commencement of the proceedings and not on whether a parent is allowed to participate in the proceedings. In re Interest of Amanda H., 4 Neb. App. 293, 542 N.W.2d 79 (1996).

2. Appeal of order

A judicial determination made following an adjudication in a special proceeding which affects the substantial right of parents to raise their children is a final, appealable order. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

A dispositional order in which a juvenile court declines to order a rehabilitation plan for parents of a child adjudicated under subsection (3)(a) of this section is a final, appealable order. A juvenile court is not required to order or implement a rehabilitation plan for the parent of a child adjudicated under subsection (3)(a) of this section if the plan has very little chance of success and is not in the best interests of the child. Where a child's substantial medical needs resulting from injury caused by parental abuse necessitated 24-hour daily nursing care for the child, the juvenile court did not err in accepting recommendation of the Department of Health and Human Services that no rehabilitation plan be implemented to reunite a child with his or her parents. In re Interest of Tabatha R., 255 Neb. 818, 587 N.W.2d 109 (1998).

A detention order issued under subsection (3)(a) of this section and section 43-254 after a hearing which continues to withhold the custody of a juvenile from the parent pending an adjudication hearing to determine whether the juvenile is neglected is a final order and thus appealable. Thus, where an appeal from such an order has been perfected, a trial court is without jurisdiction to terminate parental rights until resolution of the parent's appeal from the original detention order regarding that child. In re Interest of Joshua M. et al., 251 Neb. 614, 558 N.W.2d 548 (1997).

Proceedings under this section are reviewed de novo on the record, and the appellate court is required to reach a conclusion independent of the trial court's finding; however, where the evidence is in conflict, the appellate court will consider and may give weight to the fact that the trial court observed the witnesses and accepted one version of the facts over another. After a determination pursuant to this section that juveniles are within subsection (3)(a) of this section, and before entering an order containing a rehabilitative plan for a parent, the juvenile court shall inform the parent that the court may order such a plan, and shall hold a hearing and make findings on the record to determine reasonable provisions material to the plan's rehabilitative object of correcting, eliminating, or ameliorating the situation or condition upon which the adjudication was based. In re Interest of L.P. and R.P., 240 Neb. 112, 480 N.W.2d 421 (1992).

An ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time pending a hearing as to whether the detention should be continued is not final; however, a detention order entered after a hearing continuing to keep a juvenile's custody from his or her parent pending an adjudication hearing to determine whether the juvenile is neglected, and thus within the purview of subsection (3)(a) of this section, is final and thus appealable. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

An order finding a child to be a juvenile as described in subsection (3)(a) of this section is an adjudication order, which is an appealable order. Notice of appeal must be filed within 30 days from the rendition of the judgment; after expiration of the 30 days, the order may not be reviewed. In re Interest of Z.R., 226 Neb. 770, 415 N.W.2d 128 (1987).

The standard of review applicable to a juvenile proceeding under this section is de novo on the record. In re Interest of R.A. and V.A., 225 Neb. 157, 403 N.W.2d 357 (1987).

Although an ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time is not final, an order under section 43-254 and subsection (3)(a) of this section after a hearing which continues to keep a juvenile's custody from the parent pending an adjudication hearing is final and thus appealable. In re Interest of Stephanie H. et al., 10 Neb. App. 908, 639 N.W.2d 668 (2002).

Pursuant to subsection (3)(a) of this section, an order changing the placement of a juvenile who has been adjudicated under this section affects a substantial right of the State and is a final and appealable order. In re Interest of Tanisha P. et al., 9 Neb. App. 344, 611 N.W.2d 418 (2000).

An adjudication under this section of the Nebraska Juvenile Code is an appealable order. In re Interest of Simon H., 8 Neb. App. 225, 590 N.W.2d 421 (1999).

Although an ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time is not final, one entered under this section, after a hearing which continues to keep a juvenile's custody from the parent pending an adjudication hearing to determine whether the juvenile is neglected, is final and thus appealable. In re Interest of Cassandra L. & Trevor L., 4 Neb. App. 333, 543 N.W.2d 199 (1996).

3. Termination of parental rights

When a court knows that a parent is incarcerated or confined nearby, it should take steps, without request, to afford the parent due process before adjudicating a child or terminating the parent’s parental rights. In re Interest of Landon H., 287 Neb. 105, 841 N.W.2d 369 (2013).

Where a juvenile has been adjudicated pursuant to subsection (3)(a) of this section and a permanency objective of adoption has been established, a juvenile court has authority under the juvenile code to order the Nebraska Department of Health and Human Services to accept a tendered relinquishment of parental rights. In re Interest of Elizabeth S., 282 Neb. 1015, 809 N.W.2d 495 (2012).

Pursuant to this section, a child, not the parent, is adjudicated in order to protect the child's rights. The rights of a parent are determined in the dispositional phase of the case. In re Interest of Devin W. et al., 270 Neb. 640, 707 N.W.2d 758 (2005).

A court is not prohibited from considering prior events when determining whether to terminate parental rights, but the court may need to consider the reasonableness of a plan or its individual provisions. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

Evidence that established (1) a child sustained injuries of a nature not likely to occur in the normal course of the child's movement, (2) such injuries would have some physical manifestations associated with them, and (3) the parent failed to seek medical treatment for 2 to 4 weeks is sufficient to find the child is a neglected child within the Nebraska Juvenile Code. In re Interest of A.L.G., 230 Neb. 732, 432 N.W.2d 852 (1988).

Where parents are unable or unwilling to rehabilitate themselves within a reasonable time, the best interests of the child require that parental rights be terminated. In re Interest of N.B., 230 Neb. 717, 432 N.W.2d 850 (1988).

Where poor housekeeping degenerates into a continuing health hazard, the best interests of the children require termination of parental rights. In re Interest of E.R., J.R., and A.R., 230 Neb. 646, 432 N.W.2d 834 (1988).

Section 43-292(6) does not require the court to proceed under that subsection whenever a determination has been made under this section; the court may terminate parental rights when it appears that any one of the six conditions under section 43-292 has been met. In re Interest of J.A. and T.A., 229 Neb. 271, 426 N.W.2d 277 (1988).

Pursuant to subsection (6) of section 43-292, termination of parental rights requires a finding that following a determination that the juvenile is one as described in subsection (3)(a) of this section, reasonable efforts to preserve and reunify the family if required under section 43-283.01, under the direction of the court, have failed to correct the conditions leading to the determination. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

This section allows the juvenile court to "otherwise discharge" the juvenile from its jurisdiction without providing any limitations on the reasons for the court to order such discharge. In re Interest of Steven K., 11 Neb. App. 828, 661 N.W.2d 320 (2003).

Pursuant to subsection (3)(a) of this section, the trial court's failure to advise a mother of her rights, of the possible dispositions, or of the nature of juvenile court proceedings arising from the State's petition alleging that the mother inappropriately disciplined her 20-month-old child and that the child was without proper parental care through the mother's fault or habits violated the mother's due process rights, even though the mother vigorously defended against the charges. In re Interest of Billie B., 8 Neb. App. 791, 601 N.W.2d 799 (1999).

In the absence of an adjudication petition and hearing in compliance with this section, an order purporting to terminate parental rights pursuant to section 43-292 is a nullity. In re Interest of Joelyann H., 6 Neb. App. 472, 574 N.W.2d 185 (1998).

4. Rehabilitation plan

A dispositional order imposing a rehabilitation plan for parents in a juvenile case is a final, appealable order. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

A dispositional order in which a juvenile court declines to order a rehabilitation plan for parents of a child adjudicated under subsection (3)(a) of this section is a final, appealable order. A juvenile court is not required to order or implement a rehabilitation plan for the parent of a child adjudicated under subsection (3)(a) of this section if the plan has very little chance of success and is not in the best interests of the child. Where a child's substantial medical needs resulting from injury caused by parental abuse necessitated 24-hour daily nursing care for the child, the juvenile court did not err in accepting recommendation of the Department of Health and Human Services that no rehabilitation plan be implemented to reunite a child with his or her parents. In re Interest of Tabatha R., 255 Neb. 818, 587 N.W.2d 109 (1998).

The purpose of section 43-292(6) is to advance the best interests of the child by giving the juvenile court power to terminate parental rights where the grounds for adjudicating the child within subsection (3)(a) of this section have not been corrected. Whether a parent is willful or not in his or her noncompliance with a rehabilitation plan is not directly relevant to this purpose. While it is true that one purpose of a rehabilitation plan is to ameliorate the particular conditions that serve as the basis for an allegation supporting the adjudication that a child is within the meaning of subsection (3)(a) of this section, a rehabilitation plan also has the larger goal of reuniting the child with the parent. To advance this goal, the juvenile court has broad discretion to prescribe a reasonable plan to rehabilitate a parent whose child has been adjudicated to be within the meaning of subsection (3)(a) of this section. In re Interest of Joshua M. et al., 251 Neb. 614, 558 N.W.2d 548 (1997).

After an adjudication hearing and before entering an order with a rehabilitation plan for a parent, the court shall inform the parent that a rehabilitation plan may be ordered and shall hold a hearing to determine reasonable provisions. The court's findings of fact supporting the provisions of the rehabilitation plan shall be stated in the record. Petition must allege that the parent's poor parenting skills adversely affected the child in question. In re Interest of D.M.B., 240 Neb. 349, 481 N.W.2d 905 (1992).

After an adjudication under subdivision (3)(a) of this section and before entering an order containing a rehabilitative plan for a parent, a juvenile court shall inform the juvenile's parents that the court may order a rehabilitative plan and thereafter shall hold an evidentiary hearing to determine reasonable provisions material to the parental plan's rehabilitative objective of correcting, eliminating, or ameliorating the situation or condition on which the adjudication has been obtained. In re Interest of J.S., A.C., and C.S., 227 Neb. 251, 417 N.W.2d 147 (1987).

5. Placement with Department of Health and Human Services

A juvenile court need not ensure that every conceivable probationary condition has been tried and failed before it may place a juvenile at a youth rehabilitation and treatment center. Nor does section 43-286 require that supervisory conditions of a juvenile previously classified as a neglect case under subdivision (3)(a) of this section must “start over” when the matter becomes a delinquency case and subject to the Office of Juvenile Services. In re Interest of Nedhal A., 289 Neb. 711, 856 N.W.2d 565 (2014).

The Nebraska Department of Health and Human Services is responsible for the costs of placing and caring for juveniles within its custody, regardless of which subsection of this section that juvenile is adjudicated under. In re Interest of Jeremy T., 257 Neb. 736, 600 N.W.2d 747 (1999).

A juvenile court has no statutory authority to place children adjudged under subsection (1) with the Department of Social Services. In re Interest of C.G. and G.G.T., 221 Neb. 409, 377 N.W.2d 529 (1985).

Disposition of juveniles adjudicated as falling within this section is pursuant to sections 43-283 to 43-2,101. Juveniles adjudged under subsection (3)(a) or (b) may be placed under the custody and care of the Department of Social Services. Juvenile courts have broad discretion as to the disposition of children found to be neglected under this section. In re Interest of V.T. and L.T., 220 Neb. 256, 369 N.W.2d 94 (1985).

The burden is upon the State to allege and prove in a detention hearing that the juvenile court should not place children with their other natural parent after the expiration of the first 48 hours of emergency detention under subsection (4) of section 43-250 during a period of temporary detention pending adjudication spawned by allegations under subsection (3)(a) of this section against their custodial parent. In re Interest of Stephanie H. et al., 10 Neb. App. 908, 639 N.W.2d 668 (2002).

In addition to lacking the authority to order the Department of Health and Human Services to supervise a juvenile's probation, the juvenile court also lacks the authority to order the Department of Health and Human Services to supervise a juvenile's house arrest or to oversee a juvenile's payment of restitution. In re Interest of Juan L., 6 Neb. App. 683, 577 N.W.2d 319 (1998).

6. Presence of child

It is within the trial court's discretion whether or not to permit a child to be present at an adjudication hearing in a proceeding pursuant to subsection (3)(a) of this section. In re Interest of D.D.P., 235 Neb. 864, 458 N.W.2d 193 (1990).

7. Evidence

Although the Legislature did not specify a standard of proof under subsection (3)(c) of this section, the section does reference the Mental Health Commitment Act. Mental health commitments have been made under a clear and convincing evidence standard in Nebraska for approximately the last 30 years, and the Nebraska Supreme Court finds no reason to apply a different standard of proof in a juvenile case. In re Interest of Christopher T., 281 Neb. 1008, 801 N.W.2d 243 (2011).

Subsection (3)(a) of this section is not void for vagueness because it is interpreted in light of its common understanding. At the adjudication stage, in order for a juvenile court to assume jurisdiction of minor children under subsection (3)(a) of this section, the State must prove the allegations of the petition by a preponderance of the evidence. In re Interest of T.M.B. et al., 241 Neb. 828, 491 N.W.2d 58 (1992).

Evidence was sufficient to establish minors were in a situation dangerous to life or limb or injurious to their health or morals. In re Interest of D.P.Y. and J.L.Y., 239 Neb. 647, 477 N.W.2d 573 (1991).

The fact that a juvenile comes within the purview of this section must be established by a preponderance of the evidence. In re Interest of D.A., 239 Neb. 264, 475 N.W.2d 511 (1991).

Subsection (3)(a) of this section requires that the State prove the allegations in the petition by a preponderance of the evidence in cases involving both non-Indian and Indian children. In re Interest of Emma J., 18 Neb. App. 389, 782 N.W.2d 330 (2010).

Circumstantial evidence may be sufficient to prove that a child is a juvenile within the meaning of subsection (3)(a) of this section where the record shows (1) a parent's control over the child during the period when the abuse or neglect occurred and (2) multiple injuries or other serious impairment of health have occurred which ordinarily would not occur in the absence of abuse or neglect. In re Interest of McCauley H., 3 Neb. App. 474, 529 N.W.2d 77 (1995).

8. Abused or neglected child

Once a plan of reunification has been ordered to correct the conditions underlying the adjudication under subsection (3)(a) of this section, the plan must be reasonably related to the objective of reuniting the parent with the child. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

Given the broad power granted by the Legislature to juvenile courts to determine whether in proceedings under subsection (3)(a) of this section the guardian ad litem role and the role of counsel for the juvenile should be split, an appellate court reviews the decision to use or not use that power de novo on the record for an abuse of discretion. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

The determination whether "special reasons" exist for appointing separate counsel for a juvenile in proceedings under subsection (3)(a) of this section must be based on a case-by-case basis, taking into consideration the totality of the circumstances. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

When an attorney is appointed for a juvenile under subsections (2) and (3) of section 43-272 in proceedings under subsection (3)(a) of this section, the attorney generally serves as both guardian ad litem and as counsel for the child. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

Section 43-258 does not apply to requests for mental and physical examinations after a juvenile has been adjudicated under subsection (3)(a) of this section. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

A guardian's admission of allegations of abuse in a juvenile petition is a sufficient basis for an adjudication under this section when evidence shows that a parent has previously lost custody of his or her natural child and plays no role in the child's living conditions at the time the child is taken into custody. In re Interest of Sabrina K., 262 Neb. 871, 635 N.W.2d 727 (2001).

A petition brought under subsection (3)(a) of this section is brought on behalf of the child, not to punish the parents. In re Interest of Danielle D. et al., 257 Neb. 198, 595 N.W.2d 544 (1999).

Pursuant to subsection (3) of this section, while the State's parens patriae interest in the welfare of a child authorizes it to initiate abuse and neglect proceedings pursuant to this section and request temporary custody pending adjudication, the denial of such a request does not affect any substantial right of the State. In re Interest of Anthony G., 255 Neb. 442, 586 N.W.2d 427 (1998).

Under subsection (3)(a) of this section, a petition filed under this section is brought on behalf of the child, not to punish the parents. In re Interest of Amber G. et al., 250 Neb. 973, 554 N.W.2d 142 (1996).

The dual purpose of proceedings brought under subsection (3)(a) of this section on the ground that a juvenile is homeless, destitute, or without proper support through no fault of the parents, guardian, or custodian is to protect the welfare of the minor and to safeguard the parents' right to properly raise their own child, and a petition thereunder is brought on behalf of the child, not to punish the parents. In re Interest of Constance G., 247 Neb. 629, 529 N.W.2d 534 (1995).

Subsection (3)(a) of this section is not void for vagueness because it is interpreted in light of its common understanding. At the adjudication stage, in order for a juvenile court to assume jurisdiction of minor children under subsection (3)(a) of this section, the State must prove the allegations of the petition by a preponderance of the evidence. In re Interest of T.M.B. et al., 241 Neb. 828, 491 N.W.2d 58 (1992).

The juvenile court has broad discretion as to the disposition of children neglected as defined in subdivision (3)(a) of this section. In re Interest of K.L.C. and K.C., 227 Neb. 76, 416 N.W.2d 18 (1987).

Evidence that a child's mother took an unprescribed morphine pill was insufficient to adjudicate the child when there was no evidence that the child was affected by the mother's ingestion of the pill or any other evidence that the mother's taking the pill placed the child at risk for harm. In re Interest of Taeven Z., 19 Neb. App. 831, 812 N.W.2d 313 (2012).

Evidence that a nearly 2-year-old child was left unsupervised outside for a few minutes was insufficient to establish a definite risk of future harm. In re Interest of Taeven Z., 19 Neb. App. 831, 812 N.W.2d 313 (2012).

9. Miscellaneous

Pursuant to subdivision (1) of this section, a juvenile court does not have the statutory authority to order detention while a juvenile remains on probation. In re Interest of Dakota M., 279 Neb. 802, 781 N.W.2d 612 (2010).

Section 43-274(1) authorizes a county attorney with knowledge of a juvenile in his or her county falling within the purview of subsection (3)(a) of this section to file a petition in that county's juvenile court. In re Interest of Tegan V., 18 Neb. App. 857, 794 N.W.2d 190 (2011).

Pursuant to subsection (3)(a) of this section, a mother was not properly placed on notice that her mental health would be the basis for seeking to prove an allegation that her child lacked proper parental care and was at risk of harm through the mother's fault when the allegations in a termination of parental rights petition concerned only the condition of her house and the lack of appropriate food for her child and did not mention the mother's mental health. In re Interest of Christian L., 18 Neb. App. 276, 780 N.W.2d 39 (2010).

In the exercise of its jurisdiction over a custody modification proceeding, a county court sitting as a juvenile court cannot permanently modify child custody through the mere adoption of a case plan pursuant to section 43-285(2). In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

A juvenile case brought under subsection (3)(a) of this section fits the definition of a "child custody proceeding" under section 43-1227(4) of the Uniform Child Custody Jurisdiction and Enforcement Act. In re Interest of Maxwell T., 15 Neb. App. 47, 721 N.W.2d 676 (2006).

The dual purpose of proceedings brought under subsection (3)(a) of this section, to protect the welfare of the child and to safeguard the parent's right to properly raise his or her own child, is applicable even though the allegation is that the child lacks proper parental care by reason of the fault or habits of his or her parent. In re Interest of Stephanie H. et al., 10 Neb. App. 908, 639 N.W.2d 668 (2002).



43-247.01 Transferred to section 43-247.03.



43-247.02 Juvenile court; placement or commitment of juveniles; Department of Health and Human Services; Office of Juvenile Services; authority and duties.

(1) Notwithstanding any other provision of Nebraska law, on and after October 1, 2013, a juvenile court shall not:

(a) Place any juvenile adjudicated or pending adjudication under subdivision (1), (2), (3)(b), or (4) of section 43-247 with the Department of Health and Human Services or the Office of Juvenile Services, other than as allowed under subsection (2) or (3) of this section;

(b) Commit any juvenile adjudicated or pending adjudication under subdivision (1), (2), (3)(b), or (4) of section 43-247 to the care and custody of the Department of Health and Human Services or the Office of Juvenile Services, other than as allowed under subsection (2) or (3) of this section;

(c) Require the Department of Health and Human Services or the Office of Juvenile Services to supervise any juvenile adjudicated or pending adjudication under subdivision (1), (2), (3)(b), or (4) of section 43-247, other than as allowed under subsection (2) or (3) of this section; or

(d) Require the Department of Health and Human Services or the Office of Juvenile Services to provide, arrange for, or pay for any services for any juvenile adjudicated or pending adjudication under subdivision (1), (2), (3)(b), or (4) of section 43-247, or for any party to cases under those subdivisions, other than as allowed under subsection (2) or (3) of this section.

(2) Notwithstanding any other provision of Nebraska law, on and after July 1, 2013, a juvenile court shall not commit a juvenile to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center except as part of an order of intensive supervised probation under subdivision (1)(b)(ii) of section 43-286.

(3) Nothing in this section shall be construed to limit the authority or duties of the Department of Health and Human Services in relation to juveniles adjudicated under subdivision (1), (2), (3)(b), or (4) of section 43-247 who were committed to the care and custody of the Department of Health and Human Services prior to October 1, 2013, to the Office of Juvenile Services for community-based services prior to October 1, 2013, or to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. The care and custody of such juveniles with the Department of Health and Human Services or the Office of Juvenile Services shall continue in accordance with the Nebraska Juvenile Code and the Juvenile Services Act as such acts existed on January 1, 2013, until:

(a) The juvenile reaches the age of majority;

(b) The juvenile is no longer under the care and custody of the department pursuant to a court order or for any other reason, a guardian other than the department is appointed for the juvenile, or the juvenile is adopted;

(c) The juvenile is discharged pursuant to section 43-412, as such section existed on January 1, 2013; or

(d) A juvenile court terminates its jurisdiction of the juvenile.

For purposes of this section, the date a juvenile is committed to the Office of Juvenile Services for treatment is controlling, not the date of a subsequent transfer to a youth rehabilitation and treatment center. In re Interest of Marcella G., 287 Neb. 566, 847 N.W.2d 276 (2014).

Where a juvenile was committed to the Office of Juvenile Services for community-based services before July 1, 2013, a juvenile court's transfer of the juvenile after that date to a youth rehabilitation and treatment center was not required to be made as a condition of intensive supervised probation. In re Interest of Marcella G., 287 Neb. 566, 847 N.W.2d 276 (2014).



43-247.03 Facilitated conferencing or mediation; confidential; privileged communications.

(1) In any juvenile case, the court may provide the parties the opportunity to address issues involving the child's care and placement, services to the family, restorative justice, and other concerns through facilitated conferencing or mediation. Facilitated conferencing may include, but is not limited to, prehearing conferences, family group conferences, expedited family group conferences, child welfare mediation, permanency prehearing conferences, termination of parental rights prehearing conferences, and juvenile victim-offender dialogue. Funding and management for such services will be part of the office of the State Court Administrator. All discussions taking place during such facilitated conferences, including plea negotiations, shall be considered confidential and privileged communications, except communications required by mandatory reporting under section 28-711 for new allegations of child abuse or neglect which were not previously known or reported.

(2) For purposes of this section:

(a) Expedited family group conference means an expedited and limited-scope facilitated planning meeting which engages a child's or juvenile's parents, the child or juvenile when appropriate, other critical family members, services providers, and staff members from either the Department of Health and Human Services or the Office of Probation Administration to address immediate placement issues for the child or juvenile;

(b) Family group conference means a facilitated meeting involving a child's or juvenile's family, the child or juvenile when appropriate, available extended family members from across the United States, other significant and close persons to the family, service providers, and staff members from either the Department of Health and Human Services or the Office of Probation Administration to develop a family-centered plan for the best interests of the child and to address the essential issues of safety, permanency, and well-being of the child;

(c) Juvenile victim-offender dialogue means a court-connected process in which a facilitator meets with the juvenile offender and the victim in an effort to convene a dialogue in which the offender takes responsibility for his or her actions and the victim is able to address the offender and request an apology and restitution, with the goal of creating an agreed-upon written plan; and

(d) Prehearing conference means a facilitated meeting prior to appearing in court and held to gain the cooperation of the parties, to offer services and treatment, and to develop a problem-solving atmosphere in the best interests of children involved in the juvenile court system. A prehearing conference may be scheduled at any time during the child welfare or juvenile court process, from initial removal through permanency, termination of parental rights, and juvenile delinquency court processes.



43-247.04 Legislative intent; State Court Administrator; duties; Department of Health and Human Services; duties.

(1) It is the intent of the Legislature to transfer four hundred fifty thousand dollars in General Funds from the Department of Health and Human Services' 2014-15 budget to the office of the State Court Administrator's budget for the purpose of making the State Court Administrator directly responsible for contracting and paying for court-connected prehearing conferences, family group conferences, expedited family group conferences, child welfare mediation, permanency prehearing conferences, termination of parental rights prehearing conferences, juvenile victim-offender dialogue, and other related services. Such funds shall be transferred on or before October 15, 2014.

(2) The Department of Health and Human Services shall continue to be responsible for contracting with mediation centers approved by the Office of Dispute Resolution to provide family group conferences, mediation, and related services for non-court-involved and voluntary child welfare or juvenile cases through June 30, 2017, unless extended by the Legislature.



43-248 Temporary custody of juvenile without warrant; when.

A peace officer may take a juvenile into temporary custody without a warrant or order of the court and proceed as provided in section 43-250 when:

(1)(a) Until July 1, 2017, a juvenile has violated a state law or municipal ordinance and the officer has reasonable grounds to believe such juvenile committed such violation or (b) beginning July 1, 2017, a juvenile has violated a state law or municipal ordinance and such juvenile was eleven years of age or older at the time of the violation, and the officer has reasonable grounds to believe such juvenile committed such violation and was eleven years of age or older at the time of the violation;

(2) A juvenile is seriously endangered in his or her surroundings and immediate removal appears to be necessary for the juvenile's protection;

(3) The officer believes the juvenile to be mentally ill and dangerous as defined in section 71-908 and that the harm described in that section is likely to occur before proceedings may be instituted before the juvenile court;

(4) The officer has reasonable grounds to believe that the juvenile has run away from his or her parent, guardian, or custodian;

(5) A probation officer has reasonable cause to believe that a juvenile is in violation of probation and that the juvenile will attempt to leave the jurisdiction or place lives or property in danger;

(6) The officer has reasonable grounds to believe the juvenile is truant from school;

(7) The officer has reasonable grounds to believe the juvenile is immune from prosecution for prostitution under subsection (5) of section 28-801; or

(8) Beginning July 1, 2017, the juvenile has committed an act or engaged in behavior described in subdivision (1), (2), (3)(b), or (4) of section 43-247 and such juvenile was under eleven years of age at the time of such act or behavior, and the officer has reasonable cause to believe such juvenile committed such act or engaged in such behavior and was under eleven years of age at such time.

Although subsection (3) of this section allows the State to take a juvenile into custody without a warrant or order of the court when it appears the juvenile is seriously endangered in his or her surroundings and immediate removal appears to be necessary for the juvenile's protection, the parent retains a liberty interest in the continuous custody of his or her child. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

When a juvenile is taken into temporary custody pursuant to subsection (5) of this section, a peace officer may conduct a search incident to temporary detention. In re Interest of Jabreco G., 12 Neb. App. 667, 683 N.W.2d 386 (2004).

When a juvenile is taken into temporary custody pursuant to this section, the peace officer may conduct a search incident to temporary detention. In re Interest of Adrian B., 11 Neb. App. 656, 658 N.W.2d 722 (2003).



43-248.01 Juvenile in custody; right to call or consult an attorney.

All law enforcement personnel or other governmental officials having custody of any person under eighteen years of age shall inform the person in custody, using developmentally appropriate language and without unnecessary delay, of such person's right to call or consult an attorney who is retained by or appointed on behalf of such person or whom the person may desire to consult and, except when exigent circumstances exist, shall permit such person to call or consult such attorney without delay. An attorney shall be permitted to see and consult with the person in custody alone and in private at the place of custody.



43-248.02 Juvenile offender civil citation pilot program; peace officer issue civil citation; contents; advisement; peace officer; duties; juvenile report to juvenile assessment center; failure to comply; effect.

A juvenile offender civil citation pilot program as provided in this section and section 43-248.03 may be undertaken by the peace officers and county and city attorneys of a county containing a city of the metropolitan class. The pilot program shall be according to the following procedures:

(1) A peace officer, upon making contact with a juvenile whom the peace officer has reasonable grounds to believe has committed a misdemeanor offense, other than an offense involving a firearm, sexual assault, or domestic violence, may issue the juvenile a civil citation;

(2) The civil citation shall include: The juvenile's name, address, school of attendance, and contact information; contact information for the juvenile's parents or guardian; a description of the misdemeanor offense believed to have been committed; the juvenile assessment center where the juvenile cited is to appear within seventy-two hours after the issuance of the civil citation; and a warning that failure to appear in accordance with the command of the civil citation or failure to provide the information necessary for the peace officer to complete the civil citation will result in the juvenile being taken into temporary custody as provided in sections 43-248 and 43-250;

(3) At the time of issuance of a civil citation by the peace officer, the peace officer shall advise the juvenile that the juvenile has the option to refuse the civil citation and be taken directly into temporary custody as provided in sections 43-248 and 43-250. The option to refuse the civil citation may be exercised at any time prior to compliance with any services required pursuant to subdivision (5) of this section;

(4) Upon issuing a civil citation, the peace officer shall provide or send a copy of the civil citation to the appropriate county attorney, the juvenile assessment center, and the parents or guardian of the juvenile;

(5) The juvenile shall report to the juvenile assessment center as instructed by the citation. The juvenile assessment center may require the juvenile to participate in community service or other available services appropriate to the needs of the juvenile identified by the juvenile assessment center which may include family counseling, urinalysis monitoring, or substance abuse and mental health treatment services; and

(6) If the juvenile fails to comply with any services required pursuant to subdivision (5) of this section or if the juvenile is issued a third or subsequent civil citation, a peace officer shall take the juvenile into temporary custody as provided in sections 43-248 and 43-250.



43-248.03 Civil citation form.

To achieve uniformity, the Supreme Court shall prescribe the form of a civil citation which conforms to the requirements for a civil citation in section 43-248.02 and such other matter as the court deems appropriate. The civil citation shall not include a place for the cited juvenile's social security number.



43-249 Temporary custody; not an arrest; exception.

No juvenile taken into temporary custody under section 43-248 shall be considered to have been arrested, except for the purpose of determining the validity of such custody under the Constitution of Nebraska or the United States.



43-250 Temporary custody; disposition; custody requirements.

(1) A peace officer who takes a juvenile into temporary custody under section 29-401 or subdivision (1), (4), or (5) of section 43-248 shall immediately take reasonable measures to notify the juvenile's parent, guardian, custodian, or relative and shall proceed as follows:

(a) The peace officer may release a juvenile taken into temporary custody under section 29-401 or subdivision (1) or (4) of section 43-248;

(b) The peace officer may require a juvenile taken into temporary custody under section 29-401 or subdivision (1) or (4) of section 43-248 to appear before the court of the county in which such juvenile was taken into custody at a time and place specified in the written notice prepared in triplicate by the peace officer or at the call of the court. The notice shall also contain a concise statement of the reasons such juvenile was taken into custody. The peace officer shall deliver one copy of the notice to such juvenile and require such juvenile or his or her parent, guardian, other custodian, or relative, or both, to sign a written promise that such signer will appear at the time and place designated in the notice. Upon the execution of the promise to appear, the peace officer shall immediately release such juvenile. The peace officer shall, as soon as practicable, file one copy of the notice with the county attorney or city attorney and, when required by the court, also file a copy of the notice with the court or the officer appointed by the court for such purpose; or

(c) The peace officer may retain temporary custody of a juvenile taken into temporary custody under section 29-401 or subdivision (1), (4), or (5) of section 43-248 and deliver the juvenile, if necessary, to the probation officer and communicate all relevant available information regarding such juvenile to the probation officer. The probation officer shall determine the need for detention of the juvenile as provided in section 43-260.01. Upon determining that the juvenile should be placed in detention or an alternative to detention and securing placement in such setting by the probation officer, the peace officer shall implement the probation officer's decision to release or to detain and place the juvenile. When secure detention of a juvenile is necessary, such detention shall occur within a juvenile detention facility except:

(i) When a juvenile described in subdivision (1) or (2) of section 43-247, except for a status offender, is taken into temporary custody within a metropolitan statistical area and where no juvenile detention facility is reasonably available, the juvenile may be delivered, for temporary custody not to exceed six hours, to a secure area of a jail or other facility intended or used for the detention of adults solely for the purposes of identifying the juvenile and ascertaining his or her health and well-being and for safekeeping while awaiting transport to an appropriate juvenile placement or release to a responsible party;

(ii) When a juvenile described in subdivision (1) or (2) of section 43-247, except for a status offender, is taken into temporary custody outside of a metropolitan statistical area and where no juvenile detention facility is reasonably available, the juvenile may be delivered, for temporary custody not to exceed twenty-four hours excluding nonjudicial days and while awaiting an initial court appearance, to a secure area of a jail or other facility intended or used for the detention of adults solely for the purposes of identifying the juvenile and ascertaining his or her health and well-being and for safekeeping while awaiting transport to an appropriate juvenile placement or release to a responsible party;

(iii) Whenever a juvenile is held in a secure area of any jail or other facility intended or used for the detention of adults, there shall be no verbal, visual, or physical contact between the juvenile and any incarcerated adult and there shall be adequate staff to supervise and monitor the juvenile's activities at all times. This subdivision shall not apply to a juvenile charged with a felony as an adult in county or district court if he or she is sixteen years of age or older;

(iv) If a juvenile is under sixteen years of age or is a juvenile as described in subdivision (3) of section 43-247, he or she shall not be placed within a secure area of a jail or other facility intended or used for the detention of adults;

(v) If, within the time limits specified in subdivision (1)(c)(i) or (1)(c)(ii) of this section, a felony charge is filed against the juvenile as an adult in county or district court, he or she may be securely held in a jail or other facility intended or used for the detention of adults beyond the specified time limits;

(vi) A status offender or nonoffender taken into temporary custody shall not be held in a secure area of a jail or other facility intended or used for the detention of adults. Until January 1, 2013, a status offender accused of violating a valid court order may be securely detained in a juvenile detention facility longer than twenty-four hours if he or she is afforded a detention hearing before a court within twenty-four hours, excluding nonjudicial days, and if, prior to a dispositional commitment to secure placement, a public agency, other than a court or law enforcement agency, is afforded an opportunity to review the juvenile's behavior and possible alternatives to secure placement and has submitted a written report to the court; and

(vii) A juvenile described in subdivision (1) or (2) of section 43-247, except for a status offender, may be held in a secure area of a jail or other facility intended or used for the detention of adults for up to six hours before and six hours after any court appearance.

(2) When a juvenile is taken into temporary custody pursuant to subdivision (2), (7), or (8) of section 43-248, the peace officer shall deliver the custody of such juvenile to the Department of Health and Human Services which shall make a temporary placement of the juvenile in the least restrictive environment consistent with the best interests of the juvenile as determined by the department. The department shall supervise such placement and, if necessary, consent to any necessary emergency medical, psychological, or psychiatric treatment for such juvenile. The department shall have no other authority with regard to such temporary custody until or unless there is an order by the court placing the juvenile in the custody of the department. If the peace officer delivers temporary custody of the juvenile pursuant to this subsection, the peace officer shall make a full written report to the county attorney within twenty-four hours of taking such juvenile into temporary custody. If a court order of temporary custody is not issued within forty-eight hours of taking the juvenile into custody, the temporary custody by the department shall terminate and the juvenile shall be returned to the custody of his or her parent, guardian, custodian, or relative.

(3) If the peace officer takes the juvenile into temporary custody pursuant to subdivision (3) of section 43-248, the peace officer may place the juvenile at a mental health facility for evaluation and emergency treatment or may deliver the juvenile to the Department of Health and Human Services as provided in subsection (2) of this section. At the time of the admission or turning the juvenile over to the department, the peace officer responsible for taking the juvenile into custody pursuant to subdivision (3) of section 43-248 shall execute a written certificate as prescribed by the Department of Health and Human Services which will indicate that the peace officer believes the juvenile to be mentally ill and dangerous, a summary of the subject's behavior supporting such allegations, and that the harm described in section 71-908 is likely to occur before proceedings before a juvenile court may be invoked to obtain custody of the juvenile. A copy of the certificate shall be forwarded to the county attorney. The peace officer shall notify the juvenile's parents, guardian, custodian, or relative of the juvenile's placement.

(4) When a juvenile is taken into temporary custody pursuant to subdivision (6) of section 43-248, the peace officer shall deliver the juvenile to the enrolled school of such juvenile.

(5) A juvenile taken into custody pursuant to a legal warrant of arrest shall be delivered to a probation officer who shall determine the need for detention of the juvenile as provided in section 43-260.01. If detention is not required, the juvenile may be released without bond if such release is in the best interests of the juvenile, the safety of the community is not at risk, and the court that issued the warrant is notified that the juvenile had been taken into custody and was released.

(6) In determining the appropriate temporary placement or alternative to detention of a juvenile under this section, the peace officer shall select the placement or alternative which is least restrictive of the juvenile's freedom so long as such placement or alternative is compatible with the best interests of the juvenile and the safety of the community. Any alternative to detention shall cause the least restriction of the juvenile's freedom of movement consistent with the best interest of the juvenile and the safety of the community.

The intent of this section was and is to ensure that a juvenile's due process rights are not violated by providing that parents will be notified after the juvenile is taken into custody. The potential injury contemplated by this section is the violation of the juvenile's due process right to have his or her parents notified prior to a dispositional proceeding. It is not the intent of this section to protect juveniles from harming themselves after being released by law enforcement, nor is there any indication that the Legislature intended to create a civil remedy for its violation. Claypool v. Hibberd, 261 Neb. 818, 626 N.W.2d 539 (2001).

The information upon which the State seeks an ex parte temporary detention order under the provisions of this section shall be contained in the affidavit of one who has knowledge of the relevant facts; such affidavit shall be presented to the juvenile court and made a part of the record of the proceedings, and the affected juvenile's parent shall be given prompt notice of the order. The State's failure to comply with the statutory requirements relating to the entry of an ex parte temporary detention order under the provisions of this section does not deprive the juvenile court of jurisdiction. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

Failure to immediately take reasonable measures, as provided in this section, to notify a parent that temporary custody has been taken of a juvenile pursuant to section 43-248 does not deprive the juvenile court of jurisdiction. In re Interest of S.S.L., 219 Neb. 911, 367 N.W.2d 710 (1985).

The burden is upon the State to allege and prove in a detention hearing that the juvenile court should not place children with their other natural parent after the expiration of the first 48 hours of emergency detention under subsection (4) of this section during a period of temporary detention pending adjudication spawned by allegations under subsection (3)(a) of section 43-247 against their custodial parent. In re Interest of Stephanie H. et al., 10 Neb. App. 908, 639 N.W.2d 668 (2002).



43-251 Preadjudication placement or detention; mental health placement; prohibitions.

(1) When a juvenile is taken into custody pursuant to sections 43-248 and 43-250, the court or magistrate may take any action for preadjudication placement or detention prescribed in the Nebraska Juvenile Code.

(2) Any juvenile taken into custody under the Nebraska Juvenile Code for allegedly being mentally ill and dangerous shall not be placed in a staff secure juvenile facility, jail, or detention facility designed for juveniles who are accused of criminal acts or for juveniles as described in subdivision (1), (2), or (4) of section 43-247 either as a temporary placement by a peace officer, as a temporary placement by a court, or as an adjudication placement by the court.



43-251.01 Juveniles; placements and commitments; restrictions.

All placements and commitments of juveniles for evaluations or as temporary or final dispositions are subject to the following:

(1) No juvenile shall be confined in an adult correctional facility as a disposition of the court;

(2) A juvenile who is found to be a juvenile as described in subdivision (3) of section 43-247 shall not be placed in an adult correctional facility, the secure youth confinement facility operated by the Department of Correctional Services, or a youth rehabilitation and treatment center or committed to the Office of Juvenile Services;

(3) A juvenile who is found to be a juvenile as described in subdivision (1), (2), or (4) of section 43-247 shall not be assigned or transferred to an adult correctional facility or the secure youth confinement facility operated by the Department of Correctional Services;

(4) A juvenile under the age of fourteen years shall not be placed with or committed to a youth rehabilitation and treatment center;

(5) A juvenile shall not be detained in secure detention or placed at a youth rehabilitation and treatment center unless detention or placement of such juvenile is a matter of immediate and urgent necessity for the protection of such juvenile or the person or property of another or if it appears that such juvenile is likely to flee the jurisdiction of the court;

(6) A juvenile alleged to be a juvenile as described in subdivision (3) of section 43-247 shall not be placed in a juvenile detention facility, including a wing labeled as staff secure at such facility, unless the designated staff secure portion of the facility fully complies with subdivision (5) of section 83-4,125 and the ingress and egress to the facility are restricted solely through staff supervision; and

(7) A juvenile alleged to be a juvenile as described in subdivision (1), (2), (3)(b), or (4) of section 43-247 shall not be placed out of his or her home as a dispositional order of the court unless:

(a) All available community-based resources have been exhausted to assist the juvenile and his or her family; and

(b) Maintaining the juvenile in the home presents a significant risk of harm to the juvenile or community.

Neither subsection (2) of this section nor section 43-278 prohibits a juvenile court from placing a juvenile at a youth rehabilitation and treatment center when the court has adjudicated a juvenile under section 43-247(2) and (3). In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).



43-251.02 Reference to clinically credentialed community-based provider.

A peace officer, upon making contact with a child who has not committed a criminal offense but who appears to be a juvenile as described in subdivision (3)(b) of section 43-247 and who is in need of assistance, may refer the child and child's parent or parents or guardian to a clinically credentialed community-based provider for immediate crisis intervention, de-escalation, and respite care services.



43-251.03 Limitation on use of restraints; written findings.

(1) Restraints shall not be used on a juvenile during a juvenile court proceeding and shall be removed prior to the juvenile's appearance before the juvenile court, unless the juvenile court makes a finding of probable cause that:

(a) The use of restraints is necessary:

(i) To prevent physical harm to the juvenile or another person;

(ii) Because the juvenile:

(A) Has a history of disruptive courtroom behavior that has placed others in potentially harmful situations; or

(B) Presents a substantial risk of inflicting physical harm on himself or herself or others as evidenced by recent behavior; or

(iii) Because the juvenile presents a substantial risk of flight from the courtroom; and

(b) There is no less restrictive alternative to restraints that will prevent flight or physical harm to the juvenile or another person, including, but not limited to, the presence of court personnel, law enforcement officers, or bailiffs.

(2) The court shall provide the juvenile's attorney an opportunity to be heard before the court orders the use of restraints. If restraints are ordered, the court shall make written findings of fact in support of the order.

(3) For purposes of this section, restraints includes, but is not limited to, handcuffs, chains, irons, straitjackets, and electronic restraint devices.



43-252 Fingerprints; when authorized; disposition.

(1) The fingerprints of any juvenile less than fourteen years of age, who has been taken into custody in the investigation of a suspected unlawful act, shall not be taken unless the consent of any district, county, associate county, associate separate juvenile court, or separate juvenile court judge has first been obtained.

(2) The fingerprints of any juvenile alleged or found to be a juvenile as described in subdivision (3)(b) of section 43-247 shall not be taken.

(3) If the judge permits the fingerprinting, the fingerprints must be filed by law enforcement officers in files kept separate from those of persons of the age of majority.

(4) The fingerprints of any juvenile shall not be sent to a state or federal depository by a law enforcement agency of this state unless: (a) The juvenile has been convicted of or adjudged to have committed a felony; (b) the juvenile has unlawfully terminated his or her commitment to a youth rehabilitation and treatment center; or (c) the juvenile is a runaway and a fingerprint check is needed for identification purposes to return the juvenile to his or her parent.



43-253 Temporary custody; investigation; release; when.

(1) Upon delivery to the probation officer of a juvenile who has been taken into temporary custody under section 29-401, 43-248, or 43-250, the probation officer shall immediately investigate the situation of the juvenile and the nature and circumstances of the events surrounding his or her being taken into custody. Such investigation may be by informal means when appropriate.

(2) The probation officer's decision to release the juvenile from custody or place the juvenile in detention or an alternative to detention shall be based upon the results of the standardized juvenile detention screening instrument described in section 43-260.01.

(3) No juvenile who has been taken into temporary custody under subdivision (1)(c) of section 43-250 or subsection (6) of section 43-286.01 or pursuant to an alleged violation of an order for conditional release shall be detained in any detention facility or be subject to an alternative to detention infringing upon the juvenile's liberty interest for longer than twenty-four hours, excluding nonjudicial days, after having been taken into custody unless such juvenile has appeared personally before a court of competent jurisdiction for a hearing to determine if continued detention, services, or supervision is necessary. The juvenile shall be represented by counsel at the hearing. Whether such counsel shall be provided at the cost of the county shall be determined as provided in subsection (1) of section 43-272. If continued secure detention is ordered, such detention shall be in a juvenile detention facility, except that a juvenile charged with a felony as an adult in county or district court may be held in an adult jail as set forth in subdivision (1)(c)(v) of section 43-250. A juvenile placed in an alternative to detention, but not in detention, may waive this hearing through counsel.

(4) When the probation officer deems it to be in the best interests of the juvenile, the probation officer shall immediately release such juvenile to the custody of his or her parent. If the juvenile has both a custodial and a noncustodial parent and the probation officer deems that release of the juvenile to the custodial parent is not in the best interests of the juvenile, the probation officer shall, if it is deemed to be in the best interests of the juvenile, attempt to contact the noncustodial parent, if any, of the juvenile and to release the juvenile to such noncustodial parent. If such release is not possible or not deemed to be in the best interests of the juvenile, the probation officer may release the juvenile to the custody of a legal guardian, a responsible relative, or another responsible person.

(5) The court may admit such juvenile to bail by bond in such amount and on such conditions and security as the court, in its sole discretion, shall determine, or the court may proceed as provided in section 43-254. In no case shall the court or probation officer release such juvenile if it appears that further detention or placement of such juvenile is a matter of immediate and urgent necessity for the protection of such juvenile or the person or property of another or if it appears that such juvenile is likely to flee the jurisdiction of the court.



43-254 Placement or detention pending adjudication; restrictions; assessment of costs.

Pending the adjudication of any case, and subject to subdivision (5) of section 43-251.01, if it appears that the need for placement or further detention exists, the juvenile may be (1) placed or detained a reasonable period of time on order of the court in the temporary custody of either the person having charge of the juvenile or some other suitable person, (2) kept in some suitable place provided by the city or county authorities, (3) placed in any proper and accredited charitable institution, (4) placed in a state institution, except any adult correctional facility, when proper facilities are available and the only local facility is a city or county jail, at the expense of the committing county on a per diem basis as determined from time to time by the head of the particular institution, (5) placed in the temporary care and custody of the Department of Health and Human Services when it does not appear that there is any need for secure detention, except that beginning October 1, 2013, no juvenile alleged to be a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247 shall be placed in the care and custody or under the supervision of the Department of Health and Human Services, or (6) beginning October 1, 2013, offered supervision options as determined pursuant to section 43-260.01, through the Office of Probation Administration as ordered by the court and agreed to in writing by the parties, if the juvenile is alleged to be a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247 and it does not appear that there is any need for secure detention. The court may assess the cost of such placement or detention in whole or in part to the parent of the juvenile as provided in section 43-290.

If a juvenile has been removed from his or her parent, guardian, or custodian pursuant to subdivision (2) of section 43-248, the court may enter an order continuing detention or placement upon a written determination that continuation of the juvenile in his or her home would be contrary to the health, safety, or welfare of such juvenile and that reasonable efforts were made to preserve and reunify the family if required under section 43-283.01.

1. Detention

2. Burden of proof

3. Reasonable efforts

1. Detention

A detention hearing is a parent's opportunity to be heard on the need for the removal and the satisfaction of the State's obligations under section 43-283.01, and it is not optional when a child is detained for any significant period of time. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

A temporary detention order, entered after a hearing pursuant to section 43-247(3)(a), is a final, appealable order. In re Interest of R.R., 239 Neb. 250, 475 N.W.2d 518 (1991).

Although an ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time is not final, an order under this section and subsection (3)(a) of section 43‑247 after a hearing which continues to keep a juvenile's custody from the parent pending an adjudication hearing is final and thus appealable. In re Interest of Stephanie H. et al., 10 Neb. App. 908, 639 N.W.2d 668 (2002).

Although an ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time is not final, one entered under this section, after a hearing which continues to keep a juvenile's custody from the parent pending an adjudication hearing to determine whether the juvenile is neglected, is final and thus appealable. In re Interest of Cassandra L. & Trevor L., 4 Neb. App. 333, 543 N.W.2d 199 (1996).

State did not meet statutory requirements to justify child's continued detention pending adjudication where there was no evidence showing that it would be contrary to the juvenile's welfare to remain in her home pending adjudication and no evidence regarding any efforts made by the State to prevent the need to remove the child. In re Interest of Cherita W., 4 Neb. App. 287, 541 N.W.2d 677 (1996).

2. Burden of proof

Continued detention pending adjudication is not permitted under the Nebraska Juvenile Code unless the State can establish by a preponderance of the evidence at an adversarial hearing that such detention is necessary for the welfare of the juvenile. In re Interest of Anthony G., 255 Neb. 442, 586 N.W.2d 427 (1998).

To sustain the continued temporary custody of a child, the State must prove the requirements of this section by a preponderance of the evidence. In re Interest of Borius H. et al., 251 Neb. 397, 558 N.W.2d 31 (1997).

The State must prove by a preponderance of the evidence that the custody of an alleged dependent or neglected juvenile should be in the Department of Social Services pending adjudication. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

3. Reasonable efforts

The Legislature intended that the issue of reasonable efforts required under section 43-283.01 must be reviewed by the juvenile court (1) when removing from the home a juvenile adjudged to be under subsections (3) or (4) of section 43-247 pursuant to section 43-284, (2) when the court continues a juvenile's out-of-home placement pending adjudication pursuant to this section, (3) when the court reviews a juvenile's status and permanency planning pursuant to section 43-1315, and (4) when termination of parental rights to a juvenile is sought by the State under subsection (6) of section 43-292. In re Interest of DeWayne G., Jr. & Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002).

Provision in this section which requires the State to show that reasonable efforts have been made to prevent the need for a juvenile's removal applies only when the juvenile is taken into temporary custody without a court order under the authority of section 43-248(3). Thus, where a juvenile is taken into custody pursuant to a juvenile court order, this section does not apply. A detention order issued under section 43-247(3)(a) and this section after a hearing which continues to withhold the custody of a juvenile from the parent pending an adjudication hearing to determine whether the juvenile is neglected is a final order and thus appealable. Thus, where an appeal from such an order has been perfected, a trial court is without jurisdiction to terminate parental rights until resolution of the parent's appeal from the original detention order regarding that child. In re Interest of Joshua M. et al., 251 Neb. 614, 558 N.W.2d 548 (1997).



43-254.01 Temporary mental health placement; evaluation; procedure.

(1) Any time a juvenile is temporarily placed at a mental health facility pursuant to subsection (3) of section 43-250 or by a court as a juvenile who is mentally ill and dangerous, a mental health professional as defined in section 71-906 shall evaluate the mental condition of the juvenile as soon as reasonably possible but not later than thirty-six hours after the juvenile's admission, unless the juvenile was evaluated by a mental health professional immediately prior to the juvenile being placed in temporary custody and the temporary custody is based upon the conclusions of that evaluation. The mental health professional who performed the evaluation prior to the temporary custody or immediately after the temporary custody shall, without delay, convey the results of his or her evaluation to the county attorney.

(2) If it is the judgment of the mental health professional that the juvenile is not mentally ill and dangerous or that the harm described in section 71-908 is not likely to occur before the matter may be heard by a juvenile court, the mental health professional shall immediately notify the county attorney of that conclusion and the county attorney shall either proceed to hearing before the court within twenty-four hours or order the immediate release of the juvenile from temporary custody. Such release shall not prevent the county attorney from proceeding on the petition if he or she so chooses.

(3) A juvenile taken into temporary protective custody under subsection (3) of section 43-250 shall have the opportunity to proceed to adjudication hearing within seven days unless the matter is continued. Continuances shall be liberally granted at the request of the juvenile, his or her guardian ad litem, attorney, parents, or guardian. Continuances may be granted to permit the juvenile an opportunity to obtain voluntary treatment.



43-254.02 Temporary detention rules and regulations; Nebraska Commission on Law Enforcement and Criminal Justice; duties.

The Nebraska Commission on Law Enforcement and Criminal Justice shall adopt, promulgate, and implement rules and regulations to harmonize state and federal law on the temporary detention of juveniles.



43-255 Detention or placement; release required; exceptions.

Whenever a juvenile is detained or placed in an alternative to detention infringing upon the child's liberty interest under section 43-250 or 43-253, the juvenile shall be released unconditionally within forty-eight hours after the detention or placement order or the setting of bond, excluding nonjudicial days, unless within such period of time (1) a motion has been filed alleging that such juvenile has violated an order of the juvenile court, (2) a juvenile court petition has been filed pursuant to section 43-274, or (3) a criminal complaint has been filed in a court of competent jurisdiction.



43-256 Continued placement, detention, or alternative to detention; probable cause hearing; release requirements; exceptions.

When the court enters an order continuing placement, detention, or an alternative to detention infringing upon the juvenile's liberty interest pursuant to section 43-253, upon request of the juvenile, or his or her parent, guardian, or attorney, the court shall hold a hearing within forty-eight hours, at which hearing the burden of proof shall be upon the state to show probable cause that such juvenile is within the jurisdiction of the court. Strict rules of evidence shall not apply at the probable cause hearing. The juvenile shall be released if probable cause is not shown. At the option of the court, it may hold the adjudication hearing provided in section 43-279 as soon as possible instead of the probable cause hearing if held within a reasonable period of time. This section and section 43-255 shall not apply to a juvenile (1) who has escaped from a commitment or (2) who has been taken into custody for his or her own protection as provided in subdivision (2) of section 43-248 in which case the juvenile shall be held on order of the court with jurisdiction for a reasonable period of time.



43-257 Unlawful detention or placement; penalty.

Any person who knowingly holds a juvenile in detention or placement in violation of any of the provisions of section 43-255 or 43-256 shall be guilty of a Class III misdemeanor.



43-258 Preadjudication physical and mental evaluation; placement; restrictions; reports; costs.

(1) Pending the adjudication of any case under the Nebraska Juvenile Code, the court may order the juvenile examined by a physician, surgeon, psychiatrist, duly authorized community mental health service program, or psychologist to aid the court in determining (a) a material allegation in the petition relating to the juvenile's physical or mental condition, (b) the juvenile's competence to participate in the proceedings, (c) the juvenile's responsibility for his or her acts, or (d) whether or not to provide emergency medical treatment.

(2)(a) Pending the adjudication of any case under the Nebraska Juvenile Code and after a showing of probable cause that the juvenile is within the court's jurisdiction, for the purposes of subsection (1) of this section, the court may order such juvenile to be placed with the Department of Health and Human Services for evaluation, except that on and after October 1, 2013, no juvenile alleged to be a juvenile as described in subdivision (1), (2), (3)(b), or (4) of section 43-247 shall be placed with the Department of Health and Human Services. If a juvenile is placed with the Department of Health and Human Services under this subdivision, the department shall make arrangements for an appropriate evaluation. The department shall determine whether the evaluation will be made on a residential or nonresidential basis. Placement with the department for the purposes of this section shall be for a period not to exceed thirty days. If necessary to complete the evaluation, the court may order an extension not to exceed an additional thirty days. Any temporary placement of a juvenile made under this section shall be in the least restrictive environment consistent with the best interests of the juvenile and the safety of the community.

(b) Beginning October 1, 2013, pending the adjudication of any case in which a juvenile is alleged to be a juvenile as described in subdivision (1), (2), (3)(b), or (4) of section 43-247 and after a showing of probable cause that the juvenile is within the court's jurisdiction, for the purposes of subsection (1) of this section, the court may order an evaluation to be arranged by the Office of Probation Administration. Any temporary placement of a juvenile made under this section shall be in the least restrictive environment consistent with the best interests of the juvenile and the safety of the community.

(3) Upon completion of the evaluation, the juvenile shall be returned to the court together with a written or electronic report of the results of the evaluation. Such report shall include an assessment of the basic needs of the juvenile and recommendations for continuous and long-term care and shall be made to effectuate the purposes in subdivision (1) of section 43-246. The juvenile shall appear before the court for a hearing on the report of the evaluation results within ten days after the court receives the evaluation.

(4) During any period of detention or evaluation prior to adjudication, costs incurred on behalf of a juvenile shall be paid as provided in section 43-290.01.

(5) The court shall provide copies of the evaluation report and any evaluations of the juvenile to the juvenile's attorney and the county attorney or city attorney prior to any hearing in which the report or evaluation will be relied upon.

This section does not apply to requests for mental and physical examinations after a juvenile has been adjudicated under subsection (3)(a) of section 43-247. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

Pursuant to subsection (4) of this section, the Department of Social Services is not required to pay costs for preadjudication evaluation that is conducted at a private facility. In re Interest of Todd T., 249 Neb. 738, 545 N.W.2d 711 (1996).



43-259 Evaluation; motion for release of juvenile in custody.

The juvenile, his or her attorney, parent, guardian, or custodian may file a motion to release the juvenile from custody and request a hearing after the initial commitment order for evaluation provided in section 43-258 is entered. Pending the hearing on such application, the juvenile shall remain in custody in such manner as the court determines to be in the best interests of the juvenile, taking into account the results of a standardized juvenile detention screening instrument as provided in section 43-260.01.



43-260 Standardized juvenile detention screening instrument.

The Office of Probation Administration shall prepare and distribute to probation officers a standardized juvenile detention screening instrument. The types of risk factors to be included as well as the format of this standardized juvenile detention screening instrument shall be determined by the office. The standardized juvenile detention screening instrument shall be used as an assessment tool statewide by probation officers under section 43-260.01 in order to determine if detention of the juvenile is necessary and, if so, whether detention or an alternative to detention is indicated. Probation officers trained to administer the juvenile detention screening instrument shall act as juvenile intake probation officers. Only duly trained probation officers shall be authorized to administer the juvenile detention screening instrument.



43-260.01 Detention; factors.

The need for preadjudication placement, services, or supervision and the need for detention of a juvenile and whether detention or an alternative to detention is indicated shall be subject to subdivision (5) of section 43-251.01 and may be determined as follows:

(1) The standardized juvenile detention screening instrument shall be used to evaluate the juvenile;

(2) If the results indicate that detention is not required, the juvenile shall be released without restriction or released to an alternative to detention; and

(3) If the results indicate that detention is required, detention shall be pursued.



43-260.02 Juvenile pretrial diversion program; authorized.

A county attorney may establish a juvenile pretrial diversion program with the concurrence of the county board. If the county is part of a multicounty juvenile services plan under the Nebraska County Juvenile Services Plan Act, the county attorney may establish a juvenile pretrial diversion program in conjunction with other county attorneys from counties that are a part of such multicounty plan. A city attorney may establish a juvenile pretrial diversion program with the concurrence of the governing body of the city. Such programs shall meet the requirements of sections 43-260.02 to 43-260.07.



43-260.03 Juvenile pretrial diversion program; goals.

The goals of a juvenile pretrial diversion program are:

(1) To provide eligible juvenile offenders with an alternative program in lieu of adjudication through the juvenile court;

(2) To reduce recidivism among diverted juvenile offenders;

(3) To reduce the costs and caseload burdens on the juvenile justice system and the criminal justice system; and

(4) To promote the collection of restitution to the victim of the juvenile offender's crime.



43-260.04 Juvenile pretrial diversion program; requirements.

A juvenile pretrial diversion program shall:

(1) Be an option available for the county attorney or city attorney based upon his or her determination under this subdivision. The county attorney or city attorney may use the following information:

(a) The juvenile's age;

(b) The nature of the offense and role of the juvenile in the offense;

(c) The number and nature of previous offenses involving the juvenile;

(d) The dangerousness or threat posed by the juvenile to persons or property; or

(e) The recommendations of the referring agency, victim, and advocates for the juvenile;

(2) Permit participation by a juvenile only on a voluntary basis and shall include a juvenile diversion agreement described in section 43-260.06;

(3) Allow the juvenile to consult with counsel prior to a decision to participate in the program;

(4) Be offered to the juvenile when practicable prior to the filing of a juvenile petition or a criminal charge but after the arrest of the juvenile or issuance of a citation to the juvenile if after the arrest or citation a decision has been made by the county attorney or city attorney that the offense will support the filing of a juvenile petition or criminal charges;

(5) Provide screening services for use in creating a diversion plan utilizing appropriate services for the juvenile;

(6) Result in dismissal of the juvenile petition or criminal charges if the juvenile successfully completes the program;

(7) Be designed and operated to further the goals stated in section 43-260.03 and comply with sections 43-260.04 to 43-260.07; and

(8) Require information received by the program regarding the juvenile to remain confidential unless a release of information is signed upon admission to the program or is otherwise authorized by law.



43-260.05 Juvenile pretrial diversion program; optional services.

A juvenile pretrial diversion program may:

(1) Provide screening services to the court and county attorney or city attorney to help identify likely candidates for the program;

(2) Establish goals for diverted juvenile offenders and monitor performance of the goals;

(3) Coordinate chemical dependency assessments of diverted juvenile offenders when indicated, make appropriate referrals for treatment, and monitor treatment and aftercare;

(4) Coordinate individual, group, and family counseling services;

(5) Oversee the payment of victim restitution by diverted juvenile offenders;

(6) Assist diverted juvenile offenders in identifying and contacting appropriate community resources;

(7) Coordinate educational services to diverted juvenile offenders to enable them to earn a high school diploma or general education development diploma; and

(8) Provide accurate information on how diverted juvenile offenders perform in the program to the juvenile courts, county attorneys, city attorneys, defense attorneys, and probation officers.



43-260.06 Juvenile diversion agreement; contents.

A juvenile diversion agreement shall include, but not be limited to, one or more of the following:

(1) A letter of apology;

(2) Community service, not to be performed during school hours if the juvenile offender is attending school;

(3) Restitution;

(4) Attendance at educational or informational sessions at a community agency;

(5) Requirements to remain during specified hours at home, school, and work and restrictions on leaving or entering specified geographical areas; and

(6) Upon agreement of the victim, participation in juvenile offender and victim mediation.



43-260.07 Juvenile pretrial diversion program; data; duties.

(1) On January 30 of each year, every county attorney or city attorney of a county or city which has a juvenile pretrial diversion program shall report to the Director of Juvenile Diversion Programs the information pertaining to the program required by rules and regulations adopted and promulgated by the Nebraska Commission on Law Enforcement and Criminal Justice.

(2) Juvenile pretrial diversion program data shall be maintained and compiled by the Director of Juvenile Diversion Programs.



43-261 Juvenile court petition; contents; filing.

(1)(a) A juvenile court petition and all subsequent proceedings shall be entitled In the Interest of ........................., a Juvenile, inserting the juvenile's name in the blank. The written petition shall be signed by the county attorney, specify which subdivision of section 43-247 is alleged and set forth the facts, state the juvenile's month and year of birth, and request the juvenile court to determine whether support will be ordered pursuant to section 43-290. An allegation under subdivision (1), (2), or (4) of section 43-247 is to be made with the same specificity as a criminal complaint. It is sufficient if the petition is based upon information and belief.

(b) A juvenile court petition is filed with the clerk of the court having jurisdiction over the matter. If such court is a separate juvenile court, the petition is filed with the clerk of the district court. If such court is a county court sitting as a juvenile court, the petition is filed with the clerk of the county court.

(2) In all cases involving violation of a city or village ordinance, the city attorney or village prosecutor may file a petition in juvenile court. If such a petition is filed, for purposes of such proceeding, references in the Nebraska Juvenile Code to county attorney are construed to include a city attorney or village prosecutor.



43-262 Issuance of process; notice in lieu of summons.

No summons or notice shall be required to be served on any person who shall voluntarily appear before the court and whose appearance is noted on the records thereof. In actions involving a juvenile who may invoke the jurisdiction of the court under the Nebraska Juvenile Code, the court, in its discretion, may cause the issuance of a notice in lieu of summons to the juvenile and to the juvenile's parent or the person who has the custody or control of the juvenile. Such notice in lieu of summons may be delivered by mail, shall be accompanied by a copy of the petition in cases when jurisdiction under subdivision (1) or (2) of section 43-247 is alleged, and shall contain a statement that (1) the recipient is entitled by statute to have the summons or notice, as the case may be, served upon him or her by personnel of the sheriff's office or some other person under the direction of the court, (2) service by the sheriff's office has been dispensed with for the convenience of the recipient, (3) if the recipient appears in court for the hearing fixed in the notice, he or she shall be deemed to have waived issuance and service of a notice and the seventy-two-hour waiting period, as the case may be, and (4) if he or she does not appear, a summons or notice, as the case may be, shall be served upon him or her by personnel of the sheriff's office or some other suitable person under the direction of the court.



43-263 Issuance of process; summons.

Upon the filing of the petition, a summons with a copy of the petition attached shall issue requiring the person who has custody of the juvenile or with whom the juvenile may be staying to appear personally and, unless the court orders otherwise, to bring the juvenile before the court at the time and place stated. Service of the summons shall be effected not less than seventy-two hours prior to the hearing set therein, except that service may be waived by the parties. Every summons sent shall comply with the Nebraska Indian Child Welfare Act, if applicable.

When a child’s unmarried but known adjudicated or biological father has provided regular and substantial financial support for his child and the State initiates juvenile proceedings for abuse, neglect, or dependency, due process requires the State to notify the father of the proceedings. In that circumstance, the State must comply with the notification procedures that are statutorily required for other noncustodial parents—before the dispositional phase. This section and section 43-265 cannot be constitutionally applied to avoid this notification. But if the State shows that an unmarried, biological father’s whereabouts are unknown and that he has not supported his child, then he is not a parent entitled to notice and an opportunity to be heard in a juvenile proceeding involving his child born out of wedlock. Michael E. v. State, 286 Neb. 532, 839 N.W.2d 542 (2013).



43-264 Summons; service.

If a juvenile court petition is filed that alleges that the juvenile is a juvenile as described in subdivision (1), (2), (3)(b), or (4) of section 43-247, a summons with a copy of the petition attached shall be served as provided in section 43-263 on such juvenile and his or her parent, guardian, or custodian requiring the juvenile and such parent, guardian, or custodian to appear personally at the time and place stated. When so ordered by the court, personal service shall be obtained upon such juvenile notwithstanding any other provisions of the Nebraska Juvenile Code.



43-265 Summons; notice to parent, guardian, or relative required; appointment of guardian ad litem.

If the person so summoned under section 43-263 is other than a parent or guardian of the juvenile, then the parent or guardian or both, if their residence is known, shall also be notified of the pendency of the case and of the time and place appointed; if there is neither a parent nor guardian, or if his or her residence is not known, then some relative, if there be one and his or her residence is known, shall be notified, except that in any case the court may appoint a guardian ad litem to act in behalf of the juvenile.

When a child’s unmarried but known adjudicated or biological father has provided regular and substantial financial support for his child and the State initiates juvenile proceedings for abuse, neglect, or dependency, due process requires the State to notify the father of the proceedings. In that circumstance, the State must comply with the notification procedures that are statutorily required for other noncustodial parents—before the dispositional phase. Section 43-263 and this section cannot be constitutionally applied to avoid this notification. But if the State shows that an unmarried, biological father’s whereabouts are unknown and that he has not supported his child, then he is not a parent entitled to notice and an opportunity to be heard in a juvenile proceeding involving his child born out of wedlock. Michael E. v. State, 286 Neb. 532, 839 N.W.2d 542 (2013).



43-266 Immediate custody of juvenile; when.

If it appears that the juvenile is in such condition or surroundings that his or her welfare requires that his or her custody be immediately assumed by the court, the court may, by endorsement upon the summons provided under section 43-263, order the officer serving it to take the juvenile into custody at once.



43-267 Subpoena; notice of subsequent hearing.

(1) As provided under sections 43-263 to 43-266, subpoenas may be issued requiring the appearance of any other person whose presence, in the opinion of the judge, is necessary.

(2) Notice of the time, date, place, and purpose of any juvenile court hearing subsequent to the initial hearing, for which a summons or notice has been served or waived, shall be given to all parties either in court, by mail, or in such other manner as the court may direct.



43-268 Summons, notice, subpoena; manner given; time.

(1) Service of summons shall be made by the delivery of a copy of the summons to the person summoned or by leaving one at his or her usual place of residence with some person of suitable age and discretion residing therein.

(2) Except as provided in section 43-264, notice, when required, shall be given in the manner provided for service of a summons in a civil action. Any published notice shall simply state that a proceeding concerning the juvenile is pending in the court and that an order making an adjudication and disposition will be entered therein. If the names of one or both parents or the guardian are unknown, he, she, or they may be notified as the parent or parents, or guardian of (naming or describing the juvenile) found (stating address or place where the juvenile was found). Such notice shall be published once each week for three weeks, the last publication of which shall be at least five days before the time of hearing.

(3) Personal or residence service shall be effected at least seventy-two hours before the time set for the hearing, but upon cause shown the court shall grant additional time to prepare for a hearing. A guardian ad litem, one of the parents, the person having custody if there be no guardian ad litem, or the attorney for such juvenile may waive such service for the juvenile, if such juvenile concurs in open court duly noted on the records of the court. Registered or certified mail shall be mailed at least five days before the time of the hearing.

(4) Service of summons, notice, or subpoena may be made by any suitable person under the direction of the court.

Service by publication under this provision can only be made after a reasonably diligent search fails to locate the party to be served. A reasonably diligent search for the purpose of justifying service by publication does not require the use of all possible or conceivable means of discovery, but is such an inquiry as a reasonably prudent person would make in view of the circumstances and must extend to those places where information is likely to be obtained and to those persons who, in the ordinary course of events, would be likely to receive news of or from the absent person. In re Interest of A.W., 224 Neb. 764, 401 N.W.2d 477 (1987).

Notice of an adjudication hearing must be given to the biological father as well as the biological mother of the children. In re Interest of B.J.M. et al., 1 Neb. App. 851, 510 N.W.2d 418 (1993).



43-269 Failure to comply with summons or subpoena; contempt.

If the person summoned or subpoenaed as provided in sections 43-262 to 43-268 shall without reasonable cause fail to appear and abide the order of the court or bring the juvenile, he or she may be proceeded against as in the case of contempt of court.



43-270 Warrant; when issued.

In case the summons cannot be served or the parties fail to obey the summons and, in any case when it shall be made to appear to the court that such summons would be ineffectual, a warrant may issue on the order of the court, either against the parent or guardian or the person having custody of the juvenile, or with whom the juvenile may be, or against the juvenile himself or herself.



43-271 Prompt hearing and disposition; detention review hearing.

(1)(a) A juvenile taken into custody pursuant to sections 43-248, 43-250, and 43-253 shall be brought before the court for adjudication as soon as possible after the petition is filed. On the return of the summons or other process, or mailing of the notice in lieu of summons, or as soon thereafter as legally may be, the court shall proceed to hear and dispose of the case as provided in section 43-279.

(b) The hearing as to a juvenile in custody of the probation officer or the court shall be held as soon as possible but, in all cases, within a six-month period after the petition is filed, and as to a juvenile not in such custody as soon as practicable but, in all cases, within a six-month period after the petition is filed. The computation of the six-month period provided for in this section shall be made as provided in section 29-1207, as applicable.

(2) Any juvenile taken into custody pursuant to sections 43-248, 43-250, and 43-253 may request a detention review hearing. The detention review hearing shall be conducted within forty-eight hours after the request.

This section and section 43-278 confer a statutory right to a prompt adjudication hearing to all juveniles within section 43-247(1), (2), (3)(b), and (4). This section and section 43-278 are directory and do not require absolute discharge of a juvenile not adjudicated within the prescribed time period. In re Interest of Brandy M. et al., 250 Neb. 510, 550 N.W.2d 17 (1996).

This section provides a statutory right to a prompt adjudication hearing for all juveniles, but absolute discharge for the State's failure to comply with the 6-month period is not mandated and is within the discretion of the juvenile court, taking into consideration the best interests of the juvenile, the factors set forth in this section and section 43-278, the right of the juvenile to a prompt and fair adjudication, and the future treatment and rehabilitation of the juvenile in the event of an adjudication. In re Interest of Britny S., 11 Neb. App. 704, 659 N.W.2d 831 (2003).



43-272 Right to counsel; appointment; payment; guardian ad litem; appointment; when; duties; standards for guardians ad litem; standards for attorneys who practice in juvenile court.

(1)(a) In counties having a population of less than one hundred fifty thousand inhabitants, when any juvenile shall be brought without counsel before a juvenile court, the court shall advise such juvenile and his or her parent or guardian of their right to retain counsel and shall inquire of such juvenile and his or her parent or guardian as to whether they desire to retain counsel. The court shall inform such juvenile and his or her parent or guardian of such juvenile's right to counsel at county expense if none of them is able to afford counsel. If the juvenile or his or her parent or guardian desires to have counsel appointed for such juvenile, or the parent or guardian of such juvenile cannot be located, and the court ascertains that none of such persons are able to afford an attorney, the court shall forthwith appoint an attorney to represent such juvenile for all proceedings before the juvenile court, except that if an attorney is appointed to represent such juvenile and the court later determines that a parent of such juvenile is able to afford an attorney, the court shall order such parent or juvenile to pay for services of the attorney to be collected in the same manner as provided by section 43-290. If the parent willfully refuses to pay any such sum, the court may commit him or her for contempt, and execution may issue at the request of the appointed attorney or the county attorney or by the court without a request.

(b) In counties having a population of one hundred fifty thousand or more inhabitants, when any juvenile court petition is filed alleging jurisdiction of a juvenile pursuant to subdivision (1), (2), (3)(b), or (4) of section 43-247, counsel shall be appointed for such juvenile. The court shall inform such juvenile and his or her parent or guardian of such juvenile's right to counsel at county expense if none of them is able to afford counsel. If the juvenile or his or her parent or guardian desires to have counsel appointed for such juvenile, or the parent or guardian of such juvenile cannot be located, and the court ascertains that none of such persons are able to afford an attorney, the court shall forthwith appoint an attorney to represent such juvenile for all proceedings before the juvenile court, except that if an attorney is appointed to represent such juvenile and the court later determines that a parent of such juvenile is able to afford an attorney, the court shall order such parent or juvenile to pay for services of the attorney to be collected in the same manner as provided by section 43-290. If the parent willfully refuses to pay any such sum, the court may commit him or her for contempt, and execution may issue at the request of the appointed attorney or the county attorney or by the court without a request.

(2) The court, on its own motion or upon application of a party to the proceedings, shall appoint a guardian ad litem for the juvenile: (a) If the juvenile has no parent or guardian of his or her person or if the parent or guardian of the juvenile cannot be located or cannot be brought before the court; (b) if the parent or guardian of the juvenile is excused from participation in all or any part of the proceedings; (c) if the parent is a juvenile or an incompetent; (d) if the parent is indifferent to the interests of the juvenile; or (e) in any proceeding pursuant to the provisions of subdivision (3)(a) of section 43-247.

A guardian ad litem shall have the duty to protect the interests of the juvenile for whom he or she has been appointed guardian, and shall be deemed a parent of the juvenile as to those proceedings with respect to which his or her guardianship extends.

(3) The court shall appoint an attorney as guardian ad litem. A guardian ad litem shall act as his or her own counsel and as counsel for the juvenile, unless there are special reasons in a particular case why the guardian ad litem or the juvenile or both should have separate counsel. In such cases the guardian ad litem shall have the right to counsel, except that the guardian ad litem shall be entitled to appointed counsel without regard to his or her financial ability to retain counsel. Whether such appointed counsel shall be provided at the cost of the county shall be determined as provided in subsection (1) of this section.

(4) By July 1, 2015, the Supreme Court shall provide by court rule standards for guardians ad litem for juveniles in juvenile court proceedings.

(5) By July 1, 2017, the Supreme Court shall provide guidelines setting forth standards for all attorneys who practice in juvenile court.

A conflict of interest can develop between the roles of counsel for the juvenile and guardian ad litem if the juvenile expresses interests that are adverse to what the attorney considers to be in the juvenile's best interests. Usually when an actual conflict of interest develops between the two roles, separate counsel should be appointed for the child. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

Given the broad power granted by the Legislature to juvenile courts to determine whether in proceedings under subsection (3)(a) of section 43-247 the guardian ad litem role and the role of counsel for the juvenile should be split, an appellate court reviews the decision to use or not to use that power de novo on the record for an abuse of discretion. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

The determination whether "special reasons" exist for appointing separate counsel for a juvenile in proceedings under subsection (3)(a) of section 43-247 must be based on a case-by-case basis, taking into consideration the totality of circumstances. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

The Nebraska Juvenile Code recognizes that generally, the role of guardian ad litem and counsel can be carried out by the same attorney. But the code requires that the roles be split when there are "special reasons in a particular case." In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

The phrase "special reasons in a particular case" as used in subsection (3) of this section grants juvenile courts broad power to safeguard the interests of the juvenile and to ensure that the juvenile's statutory and constitutional rights are respected. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

When an attorney is appointed for a juvenile under subsections (2) and (3) of this section in proceedings under subsection (3)(a) of section 43-247, the attorney generally serves as both guardian ad litem and as counsel for the child. In re Interest of J.K., 265 Neb. 253, 656 N.W.2d 253 (2003).

On a motion to revoke probation, the court must advise the juvenile and his or her parent or guardian of their right to retain counsel, inquire of the juvenile and his or her parent or guardian as to whether they desire to retain counsel, and inform the juvenile and his or her parent or guardian of the juvenile's right to counsel at county expense if none of them is able to afford counsel. In re Interest of David C., 6 Neb. App. 198, 572 N.W.2d 392 (1997).



43-272.01 Guardian ad litem; appointment; powers and duties; consultation; payment of costs; compensation.

(1) A guardian ad litem as provided for in subsections (2) and (3) of section 43-272 shall be appointed when a child is removed from his or her surroundings pursuant to subdivision (2) or (3) of section 43-248, subsection (2) of section 43-250, or section 43-251. If a county has a guardian ad litem division created under section 23-3901, the court shall appoint the guardian ad litem division unless a conflict of interest exists or the court determines that an appointment outside of the guardian ad litem division would be more appropriate to serve the child's best interests. If removal has not occurred, a guardian ad litem shall be appointed at the commencement of all cases brought under subdivision (3)(a) or (7) of section 43-247 and section 28-707.

(2) In the course of discharging duties as guardian ad litem, the person so appointed shall consider, but not be limited to, the criteria provided in this subsection. The guardian ad litem:

(a) Is appointed to stand in lieu of a parent for a protected juvenile who is the subject of a juvenile court petition, shall be present at all hearings before the court in such matter unless expressly excused by the court, and may enter into such stipulations and agreements concerning adjudication and disposition deemed by him or her to be in the juvenile's best interests;

(b) Is not appointed to defend the parents or other custodian of the protected juvenile but shall defend the legal and social interests of such juvenile. Social interests shall be defined generally as the usual and reasonable expectations of society for the appropriate parental custody and protection and quality of life for juveniles without regard to the socioeconomic status of the parents or other custodians of the juvenile;

(c) May at any time after the filing of the petition move the court of jurisdiction to provide medical or psychological treatment or evaluation as set out in section 43-258. The guardian ad litem shall have access to all reports resulting from any examination ordered under section 43-258, and such reports shall be used for evaluating the status of the protected juvenile;

(d) Shall make every reasonable effort to become familiar with the needs of the protected juvenile which (i) shall include consultation with the juvenile in his or her respective placement within two weeks after the appointment and once every six months thereafter, unless the court approves other methods of consultation as provided in subsection (6) of this section, and inquiry of the most current caseworker, foster parent, or other custodian and (ii) may include inquiry of others directly involved with the juvenile or who may have information or knowledge about the circumstances which brought the juvenile court action or related cases and the development of the juvenile, including biological parents, physicians, psychologists, teachers, and clergy members;

(e) May present evidence and witnesses and cross-examine witnesses at all evidentiary hearings. In any proceeding under this section relating to a child of school age, certified copies of school records relating to attendance and academic progress of such child are admissible in evidence;

(f) Shall be responsible for making written reports and recommendations to the court at every dispositional, review, or permanency planning hearing regarding (i) the temporary and permanent placement of the protected juvenile, (ii) the type and number of contacts with the juvenile, (iii) the type and number of contacts with other individuals described in subdivision (d) of this subsection, (iv) compliance with the Nebraska Strengthening Families Act, and (v) any further relevant information on a form prepared by the Supreme Court. As an alternative to the written reports and recommendations, the court may provide the guardian ad litem with a checklist that shall be completed and presented to the court at every dispositional or review hearing. A copy of the written reports and recommendations to the court or a copy of the checklist presented to the court shall also be submitted to the Foster Care Review Office for any juvenile in foster care placement as defined in section 43-1301;

(g) Shall consider such other information as is warranted by the nature and circumstances of a particular case; and

(h) May file a petition in the juvenile court on behalf of the juvenile, including a supplemental petition as provided in section 43-291.

(3) Nothing in this section shall operate to limit the discretion of the juvenile court in protecting the best interests of a juvenile who is the subject of a juvenile court petition.

(4) For purposes of subdivision (2)(d) of this section, the court may order the expense of such consultation, if any, to be paid by the county in which the juvenile court action is brought or the court may, after notice and hearing, assess the cost of such consultation, if any, in whole or in part to the parents of the juvenile. The ability of the parents to pay and the amount of the payment shall be determined by the court by appropriate examination.

(5) The guardian ad litem may be compensated on a per-case appointment system or pursuant to a system of multi-case contracts or may be employed by a guardian ad litem division created pursuant to section 23-3901. If a county creates a guardian ad litem division, guardian ad litem appointments shall be made first from the guardian ad litem division unless a conflict exists or the court determines that an appointment outside of the guardian ad litem division would be more appropriate to serve the child's best interests. Regardless of the method of compensation, billing hours and expenses for court-appointed guardian ad litem services shall be submitted to the court for approval and shall be recorded on a written, itemized billing statement signed by the attorney responsible for the case. Billing hours and expenses for guardian ad litem services rendered under a contract for such services shall be submitted to the entity with whom the guardian ad litem contracts in the form and manner prescribed by such entity for approval. Case time for guardian ad litem services shall be scrupulously accounted for by the attorney responsible for the case. Additionally, in the case of a multi-lawyer firm or organization retained for guardian ad litem services, the name of the attorney or attorneys assigned to each guardian ad litem case shall be recorded.

(6) The guardian ad litem shall meet in person with the juvenile for purposes of the consultation required by subdivision (2)(d) of this section unless prohibited or made impracticable by exceptional circumstances, including, but not limited to, situations in which an unreasonable geographical distance is involved between the location of the guardian ad litem and the juvenile. When such exceptional circumstances exist, the guardian ad litem shall attempt such consultation by other reasonable means, including, but not limited to, by telephone or suitable electronic means, if the juvenile is of sufficient age and capacity to participate in such means of communication and there are no other barriers preventing such means of communication. If consultation by telephone or suitable electronic means is not feasible, the guardian ad litem shall seek direction from the court as to any other acceptable method by which to accomplish consultation required by subdivision (2)(d) of this section.

Subsection (2) of this section is not rendered unconstitutional by its authorization for a guardian ad litem to perform the investigatory duties of a guardian ad litem as well as bring and try a motion to terminate parental rights. In re Interest of Kantril P. & Chenelle P., 257 Neb. 450, 598 N.W.2d 729 (1999).

A guardian ad litem has the authority to present evidence and witnesses, to cross-examine witnesses at all evidentiary hearings, and to argue. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

If the record supports the action, either the trial court or the appellate court can disallow guardian ad litem fees as too high, without the support of expert testimony. In re Interest of Antone C. et al., 12 Neb. App. 152, 669 N.W.2d 69 (2003).

The touchstone for awarding guardian ad litem fees is reasonableness, both of the necessity of the services rendered and the fees awarded. In re Interest of Antone C. et al., 12 Neb. App. 152, 669 N.W.2d 69 (2003).

Without something to support a finding that a guardian ad litem's fact investigation was not proper or not required, the disallowance of a charge as unreasonable on the ground that the investigation was unnecessary is questionable. In re Interest of Antone C. et al., 12 Neb. App. 152, 669 N.W.2d 69 (2003).



43-272.02 Court appointed special advocate volunteer.

The court may appoint a court appointed special advocate volunteer pursuant to the Court Appointed Special Advocate Act.



43-273 Appointed counsel and guardians ad litem; fees; allowance.

Counsel and guardians ad litem appointed outside of the guardian ad litem division as provided in section 43-272 shall apply to the court before which the proceedings were had for fees for services performed. The court upon hearing the application shall fix reasonable fees. The county board of the county wherein the proceedings were had shall allow the account, bill, or claim presented by any attorney or guardian ad litem for services performed under section 43-272 in the amount determined by the court. No such account, bill, or claim shall be allowed by the county board until the amount thereof shall have been determined by the court.



43-274 County attorney; city attorney; preadjudication powers and duties; petition, pretrial diversion, or mediation; transfer; procedures; appeal.

(1) The county attorney or city attorney, having knowledge of a juvenile within his or her jurisdiction who appears to be a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247 and taking into consideration the criteria in section 43-276, may proceed as provided in this section.

(2) The county attorney or city attorney may offer pretrial diversion to the juvenile in accordance with a juvenile pretrial diversion program established pursuant to sections 43-260.02 to 43-260.07.

(3)(a) If a juvenile appears to be a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247 because of a nonviolent act or acts, the county attorney or city attorney may offer mediation to the juvenile and the victim of the juvenile's act. If both the juvenile and the victim agree to mediation, the juvenile, his or her parent, guardian, or custodian, and the victim shall sign a mediation consent form and select a mediator or approved center from the roster made available pursuant to section 25-2908. The county attorney or city attorney shall refer the juvenile and the victim to such mediator or approved center. The mediation sessions shall occur within thirty days after the date the mediation referral is made unless an extension is approved by the county attorney or city attorney. The juvenile or his or her parent, guardian, or custodian shall pay the mediation fees. The fee shall be determined by the mediator in private practice or by the approved center. A juvenile shall not be denied services at an approved center because of an inability to pay.

(b) Terms of the mediation agreement shall specify monitoring, completion, and reporting requirements. The county attorney or city attorney, the court, or the probation office shall be notified by the designated monitor if the juvenile does not complete the agreement within the agreement's specified time.

(c) Terms of the agreement may include one or more of the following:

(i) Participation by the juvenile in certain community service programs;

(ii) Payment of restitution by the juvenile to the victim;

(iii) Reconciliation between the juvenile and the victim; and

(iv) Any other areas of agreement.

(d) If no mediation agreement is reached, the mediator or approved center will report that fact to the county attorney or city attorney within forty-eight hours of the final mediation session excluding nonjudicial days.

(e) If a mediation agreement is reached and the agreement does not violate public policy, the agreement shall be approved by the county attorney or city attorney. If the agreement is not approved and the victim agrees to return to mediation (i) the juvenile may be referred back to mediation with suggestions for changes needed in the agreement to meet approval or (ii) the county attorney or city attorney may proceed with the filing of a criminal charge or juvenile court petition. If the juvenile agrees to return to mediation but the victim does not agree to return to mediation, the county attorney or city attorney may consider the juvenile's willingness to return to mediation when determining whether or not to file a criminal charge or a juvenile court petition.

(f) If the juvenile meets the terms of an approved mediation agreement, the county attorney or city attorney shall not file a criminal charge or juvenile court petition against the juvenile for the acts for which the juvenile was referred to mediation.

(4) The county attorney or city attorney shall file the petition in the court with jurisdiction as outlined in section 43-246.01.

(5) When a transfer from juvenile court to county court or district court is authorized because there is concurrent jurisdiction, the county attorney or city attorney may move to transfer the proceedings. Such motion shall be filed with the juvenile court petition unless otherwise permitted for good cause shown. The juvenile court shall schedule a hearing on such motion within fifteen days after the motion is filed. The county attorney or city attorney has the burden by a preponderance of the evidence to show why such proceeding should be transferred. The juvenile shall be represented by counsel at the hearing and may present the evidence as to why the proceeding should be retained. After considering all the evidence and reasons presented by both parties, the juvenile court shall retain the proceeding unless the court determines that a preponderance of the evidence shows that the proceeding should be transferred to the county court or district court. The court shall make a decision on the motion within thirty days after the hearing. The juvenile court shall set forth findings for the reason for its decision.

An order granting or denying transfer of the case from juvenile court to county or district court shall be considered a final order for the purposes of appeal. Upon the entry of an order, any party may appeal to the Court of Appeals within ten days. Such review shall be advanced on the court docket without an extension of time granted to any party except upon a showing of exceptional cause. Appeals shall be submitted, assigned, and scheduled for oral argument as soon as the appellee's brief is due to be filed. The Court of Appeals shall conduct its review in an expedited manner and shall render the judgment and opinion, if any, as speedily as possible. During the pendency of any such appeal, the juvenile court may continue to enter temporary orders in the best interests of the juvenile pursuant to section 43-295.

If the proceeding is transferred from juvenile court to the county court or district court, the county attorney or city attorney shall file a criminal information in the county court or district court, as appropriate, and the accused shall be arraigned as provided for a person eighteen years of age or older in subdivision (1)(b) of section 29-1816.

The mandate that allegations under section 43-247(1), (2), and (4) be made with the same specificity as a criminal complaint merely reconciles the pleading practice regarding juvenile offenders with that of adult criminals. In re Interest of Taeven Z., 19 Neb. App. 831, 812 N.W.2d 313 (2012).

The pleading standard for allegations under section 43-247(3) stems from the requirements of due process, and the factual allegations must give a parent notice of the bases for seeking to prove that the child is within the meaning of section 43-247(3)(a). In re Interest of Taeven Z., 19 Neb. App. 831, 812 N.W.2d 313 (2012).

A guardian ad litem appointed by the juvenile court does not have the authority to initiate a juvenile court case by filing a petition alleging that a child is within the meaning of section 43-247(3)(a). In re Interest of David M. et al., 19 Neb. App. 399, 808 N.W.2d 357 (2011).

Subsection (1) of this section authorizes a county attorney with knowledge of a juvenile in his or her county falling within the purview of section 43-247(3)(a) to file a petition in that county's juvenile court. In re Interest of Tegan V., 18 Neb. App. 857, 794 N.W.2d 190 (2011).

Juvenile court did not err in refusing to allow an intervenor to proceed on the intervenor's petition where there was no evidence to establish the county attorney's consent to the filing of the intervenor's petition as required by this section. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

A petition filed pursuant to this section, specifying facts under subsection (3)(a) of section 43-247, must allege facts which would show that a child lacks proper parental care by reason of the inadequacy of any parent whose custody or right to custody might be affected, so that both parents may understand that the litigation concerns their respective rights. In re Interest of Kelly D., 3 Neb. App. 251, 526 N.W.2d 439 (1994).



43-275 Petition, complaint, or mediation consent form; filing; time.

Whenever a juvenile is detained or placed in custody under the provisions of section 43-253, a petition, complaint, or mediation consent form must be filed within forty-eight hours excluding nonjudicial days.

Failure to file a petition within forty-eight hours, as provided in this section, after a juvenile has been taken into custody pursuant to section 43-248 does not deprive the juvenile court of jurisdiction. In re Interest of S.S.L., 219 Neb. 911, 367 N.W.2d 710 (1985).



43-276 County attorney; city attorney; criminal charge, juvenile court petition, pretrial diversion, mediation, or transfer of case; determination; considerations; referral to community-based resources.

(1) The county attorney or city attorney, in making the determination whether to file a criminal charge, file a juvenile court petition, offer juvenile pretrial diversion or mediation, or transfer a case to or from juvenile court, and the juvenile court, county court, or district court in making the determination whether to transfer a case, shall consider: (a) The type of treatment such juvenile would most likely be amenable to; (b) whether there is evidence that the alleged offense included violence; (c) the motivation for the commission of the offense; (d) the age of the juvenile and the ages and circumstances of any others involved in the offense; (e) the previous history of the juvenile, including whether he or she had been convicted of any previous offenses or adjudicated in juvenile court; (f) the best interests of the juvenile; (g) consideration of public safety; (h) consideration of the juvenile's ability to appreciate the nature and seriousness of his or her conduct; (i) whether the best interests of the juvenile and the security of the public may require that the juvenile continue in secure detention or under supervision for a period extending beyond his or her minority and, if so, the available alternatives best suited to this purpose; (j) whether the victim agrees to participate in mediation; (k) whether there is a juvenile pretrial diversion program established pursuant to sections 43-260.02 to 43-260.07; (l) whether the juvenile has been convicted of or has acknowledged unauthorized use or possession of a firearm; (m) whether a juvenile court order has been issued for the juvenile pursuant to section 43-2,106.03; (n) whether the juvenile is a criminal street gang member; and (o) such other matters as the parties deem relevant to aid in the decision.

(2) Prior to filing a petition alleging that a juvenile is a juvenile as described in subdivision (3)(b) of section 43-247, the county attorney shall make reasonable efforts to refer the juvenile and family to community-based resources available to address the juvenile's behaviors, provide crisis intervention, and maintain the juvenile safely in the home. Failure to describe the efforts required by this subsection shall be a defense to adjudication.

When a court's basis for retaining jurisdiction over a juvenile is supported by appropriate evidence, it cannot be said that the court abused its discretion in refusing to transfer the case to the juvenile court. State v. Goodwin, 278 Neb. 945, 774 N.W.2d 733 (2009).

In deciding whether to transfer adult criminal proceedings to juvenile court, the court having jurisdiction must carefully consider the criteria set forth in this section. In weighing the criteria set forth in this section, there is no arithmetical computation or formula required in the court's consideration of the statutory criteria. In order to retain jurisdiction pursuant to section 29-1816, the district court does not need to resolve every factor in this section against the juvenile. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

In weighing the factors set forth in this section, there is no arithmetical computation or formula required in the court's consideration of the statutory criteria. In order to retain the proceedings, the court need not resolve every factor against the juvenile. There are no weighted factors and no prescribed method by which more or less weight is assigned to each specific factor. It is a balancing test by which public protection and societal security are weighed against the practical and nonproblematical rehabilitation of the juvenile. State v. Mantich, 249 Neb. 311, 543 N.W.2d 181 (1996).

In deciding whether to transfer adult criminal proceedings to juvenile court, the court having jurisdiction over a pending criminal prosecution must carefully consider the criteria set forth in this section. State v. Reynolds, 247 Neb. 608, 529 N.W.2d 64 (1995).

Where 16-year-old defendant was charged with violent adult crimes, was an obvious threat to the public, and, if convicted, could not easily be rehabilitated in the juvenile correctional system or properly punished for the atrocities he would be adjudged to have committed, no abuse of discretion occurred in denial of transfer to juvenile court. State v. Garza, 241 Neb. 934, 492 N.W.2d 32 (1992).

The court having jurisdiction over a pending criminal prosecution of a juvenile must consider the juvenile's request for waiver to transfer the proceedings to the juvenile court in light of the criteria set forth in this section. State v. Doyle, 237 Neb. 944, 468 N.W.2d 594 (1991).

The factors set forth in this section provide a balancing test by which the protection of the public is weighed against the practical and not problematical rehabilitation of the juvenile. For retention of the criminal proceedings, the court need not resolve every factor against the juvenile. The standard of review applicable to an appeal from denial of a motion to transfer to juvenile court is abuse of discretion. State v. Phinney, 236 Neb. 76, 459 N.W.2d 200 (1990).

In deciding whether to grant a requested waiver of jurisdiction and transfer proceedings to juvenile court pursuant to section 29-1816, the court having jurisdiction over a pending criminal prosecution must carefully consider the juvenile's request in light of the criteria set forth in this section. State v. Nevels, 235 Neb. 39, 453 N.W.2d 579 (1990).

This section and section 29-1816 provide a balancing test in which public protection and security are weighed against practical, and not problematical, rehabilitation in determining whether there should be a waiver of jurisdiction over a criminal proceeding to the juvenile court. State v. Trevino, 230 Neb. 494, 432 N.W.2d 503 (1988).

This section and section 29-1816 involve a balancing test, namely, public protection and societal security weighed against practical and not problematic rehabilitation, in determining whether there should be a waiver of jurisdiction in criminal proceedings with a transfer to the juvenile court. Where the record supported the trial court's findings that the crime was violent, that the defendant may require treatment beyond the age of majority, that defendant's rehabilitative needs were beyond the scope of the juvenile court, and that more protection of the public was required than would be available in juvenile court, the district court did not abuse its discretion in retaining jurisdiction. State v. Ryan, 226 Neb. 59, 409 N.W.2d 579 (1987).



43-277 Juvenile in custody; adjudication hearing; requirements.

Except as provided in sections 43-254.01 and 43-277.01 and unless sooner released, a juvenile taken into custody or remaining in custody under sections 43-248, 43-250, 43-253, and 43-254 shall be brought before the juvenile court for an adjudication hearing as soon as possible but, in all cases, within a six-month period after a petition is filed. If the juvenile is not brought before the juvenile court within such period of time, he or she shall be released from custody, except that such hearing shall not be had until there is before the court the juvenile when charged under subdivision (1), (2), (3)(b), or (4) of section 43-247, and in all cases the juvenile's custodian or person with whom he or she may be, or his or her parent or guardian, or, if they fail to appear, and in all cases under subdivision (3)(a) of section 43-247, a guardian ad litem. The computation of the six-month period provided for in this section shall be made as provided in section 29-1207, as applicable.



43-277.01 Mental health hearing; requirements.

All hearings concerning a juvenile court petition filed pursuant to subdivision (3)(c) of section 43-247 shall be closed to the public except at the request of the juvenile or the juvenile's parent or guardian. Such hearings shall be held in a courtroom or at any convenient and suitable place designated by the juvenile court judge. The proceeding may be conducted where the juvenile is currently residing if the juvenile is unable to travel.



43-278 Adjudication hearing; held within ninety days after petition is filed; additional reviews; telephonic or videoconference hearing; authorized.

Except as provided in sections 43-254.01 and 43-277.01, all cases filed under subdivision (3) of section 43-247 shall have an adjudication hearing not more than ninety days after a petition is filed. Upon a showing of good cause, the court may continue the case beyond the ninety-day period. The court shall also review every case filed under such subdivision which has been adjudicated or transferred to it for disposition not less than once every six months. All communications, notices, orders, authorizations, and requests authorized or required in the Nebraska Juvenile Code; all nonevidentiary hearings; and any evidentiary hearings approved by the court and by stipulation of all parties may be heard by the court telephonically or by videoconferencing in a manner that ensures the preservation of an accurate record. All of the orders generated by way of a telephonic or videoconference hearing shall be recorded as if the judge were conducting a hearing on the record.

Neither this section nor section 43-251.01(2) prohibits a juvenile court from placing a juvenile at a youth rehabilitation and treatment center when the court has adjudicated a juvenile under section 43-247(2) and (3). In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).

When a court adjudicates a juvenile under section 43-247(2) and (3) and commits the juvenile to the Office of Juvenile Services with a placement at a youth rehabilitation and treatment center, it has determined that the subsection (2) adjudication will control the juvenile's disposition. The disposition determination controls which review hearing statute applies, and this section's requirement for 6-month review hearings does not authorize the court to conduct review hearings. Instead, the prohibition in section 43-408(2) of review hearings for juveniles placed at a youth rehabilitation and treatment center controls. In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).

This section and section 43-271 confer a statutory right to a prompt adjudication hearing to all juveniles within section 43-247(1), (2), (3)(b), and (4). This section and section 43-271 are directory and do not require absolute discharge of a juvenile not adjudicated within the prescribed time period. In re Interest of Brandy M. et al., 250 Neb. 510, 550 N.W.2d 17 (1996).

The statutory provision requiring that an adjudication hearing be held within six months after a juvenile petition is filed is directory, not mandatory. In re Interest of C.P., 235 Neb. 276, 455 N.W.2d 138 (1990).

The statutory provision requiring that an adjudication hearing be held within 90 days after a juvenile petition is filed is directory, not mandatory. In re Interest of Maxwell T., 15 Neb. App. 47, 721 N.W.2d 676 (2006).

Section 43-271 provides a statutory right to a prompt adjudication hearing for all juveniles, but absolute discharge for the State's failure to comply with the 6-month period is not mandated and is within the discretion of the juvenile court, taking into consideration the best interests of the juvenile, the factors set forth in section 43-271 and this section, the right of the juvenile to a prompt and fair adjudication, and the future treatment and rehabilitation of the juvenile in the event of an adjudication. In re Interest of Britny S., 11 Neb. App. 704, 659 N.W.2d 831 (2003).



43-279 Juvenile violator or juvenile in need of special supervision; rights of parties; proceedings.

(1) The adjudication portion of hearings shall be conducted before the court without a jury, applying the customary rules of evidence in use in trials without a jury. When the petition alleges the juvenile to be within the provisions of subdivision (1), (2), (3)(b), or (4) of section 43-247 and the juvenile or his or her parent, guardian, or custodian appears with or without counsel, the court shall inform the parties:

(a) Of the nature of the proceedings and the possible consequences or dispositions pursuant to sections 43-284 to 43-286, 43-289, and 43-290 that may apply to the juvenile's case following an adjudication of jurisdiction;

(b) Of such juvenile's right to counsel as provided in sections 43-272 and 43-273;

(c) Of the privilege against self-incrimination by advising the juvenile, parent, guardian, or custodian that the juvenile may remain silent concerning the charges against the juvenile and that anything said may be used against the juvenile;

(d) Of the right to confront anyone who testifies against the juvenile and to cross-examine any persons who appear against the juvenile;

(e) Of the right of the juvenile to testify and to compel other witnesses to attend and testify in his or her own behalf;

(f) Of the right of the juvenile to a speedy adjudication hearing; and

(g) Of the right to appeal and have a transcript for such purpose.

After giving such warnings and admonitions, the court may accept an in-court admission by the juvenile of all or any part of the allegations in the petition if the court has determined from examination of the juvenile and those present that such admission is intelligently, voluntarily, and understandingly made and with an affirmative waiver of rights and that a factual basis for such admission exists. The waiver of the right to counsel shall satisfy section 43-3102. The court may base its adjudication provided in subsection (2) of this section on such admission.

(2) If the juvenile denies the petition or stands mute the court shall first allow a reasonable time for preparation if needed and then consider only the question of whether the juvenile is a person described by section 43-247. After hearing the evidence on such question, the court shall make a finding and adjudication, to be entered on the records of the court, whether or not the juvenile is a person described by subdivision (1), (2), (3)(b), or (4) of section 43-247 based upon proof beyond a reasonable doubt. If an Indian child is involved, the standard of proof shall be in compliance with the Nebraska Indian Child Welfare Act, if applicable.

(3) If the court shall find that the juvenile named in the petition is not within the provisions of section 43-247, it shall dismiss the case. If the court finds that the juvenile named in the petition is such a juvenile, it shall make and enter its findings and adjudication accordingly, designating which subdivision or subdivisions of section 43-247 such juvenile is within; the court shall allow a reasonable time for preparation if needed and then proceed to an inquiry into the proper disposition to be made of such juvenile.

Courts should take special care in scrutinizing a purported confession or waiver by a child. In re Interest of Dalton S., 273 Neb. 504, 730 N.W.2d 816 (2007).

Where a juvenile waives his or her right to counsel, the burden lies with the State, by a preponderance of the evidence, to show that the waiver was knowingly, intelligently, and voluntarily made. In re Interest of Dalton S., 273 Neb. 504, 730 N.W.2d 816 (2007).

Whether a juvenile has knowingly, voluntarily, and intelligently waived the right to counsel is to be determined by the totality of the circumstances, including the age, intelligence, and education of the juvenile; the juvenile's background and experience; the presence of the juvenile's parents; the language used by the court in describing the juvenile's rights; the juvenile's conduct; the juvenile's emotional stability; and the intricacy of the offense. In re Interest of Dalton S., 273 Neb. 504, 730 N.W.2d 816 (2007).



43-279.01 Juvenile in need of assistance or termination of parental rights; rights of parties; appointment of counsel; court; powers; proceedings.

(1) When the petition alleges the juvenile to be within the provisions of subdivision (3)(a) of section 43-247 or when termination of parental rights is sought pursuant to subdivision (6) of section 43-247 and the parent, custodian, or guardian appears with or without counsel, the court shall inform the parties of the:

(a) Nature of the proceedings and the possible consequences or dispositions pursuant to sections 43-284, 43-285, and 43-288 to 43-295;

(b) Right of the parent to engage counsel of his or her choice at his or her own expense or to have counsel appointed if the parent is unable to afford to hire a lawyer;

(c) Right of a stepparent, custodian, or guardian to engage counsel of his or her choice and, if there are allegations against the stepparent, custodian, or guardian or when the petition is amended to include such allegations, to have counsel appointed if the stepparent, custodian, or guardian is unable to afford to hire a lawyer;

(d) Right to remain silent as to any matter of inquiry if the testimony sought to be elicited might tend to prove the party guilty of any crime;

(e) Right to confront and cross-examine witnesses;

(f) Right to testify and to compel other witnesses to attend and testify;

(g) Right to a speedy adjudication hearing; and

(h) Right to appeal and have a transcript or record of the proceedings for such purpose.

(2) The court shall have the discretion as to whether or not to appoint counsel for a person who is not a party to the proceeding. If counsel is appointed, failure of the party to maintain contact with his or her court-appointed counsel or to keep such counsel advised of the party's current address may result in the counsel being discharged by the court.

(3) After giving the parties the information prescribed in subsection (1) of this section, the court may accept an in-court admission, an answer of no contest, or a denial from any parent, custodian, or guardian as to all or any part of the allegations in the petition. The court shall ascertain a factual basis for an admission or an answer of no contest.

(4) In the case of a denial, the court shall allow a reasonable time for preparation if needed and then proceed to determine the question of whether the juvenile falls under the provisions of section 43-247 as alleged. After hearing the evidence, the court shall make a finding and adjudication to be entered on the records of the court as to whether the allegations in the petition have been proven by a preponderance of the evidence in cases under subdivision (3)(a) of section 43-247 or by clear and convincing evidence in proceedings to terminate parental rights. The court shall inquire as to whether any party believes an Indian child is involved in the proceedings prior to the advisement of rights pursuant to subsection (1) of this section. If an Indian child is involved, the standard of proof shall be in compliance with the Nebraska Indian Child Welfare Act, if applicable.

(5) If the court shall find that the allegations of the petition or motion have not been proven by the requisite standard of proof, it shall dismiss the case or motion. If the court sustains the petition or motion, it shall allow a reasonable time for preparation if needed and then proceed to inquire into the matter of the proper disposition to be made of the juvenile.

1. Due Process

2. Miscellaneous

1. Due Process

A juvenile court should not permit an attorney to withdraw from representing a parent at a termination hearing for lack of communication unless the attorney shows that he or she has provided notice of an intent to withdraw or made diligent efforts to do so. Absent circumstances showing that a parent has avoided contact with his or her attorney, a juvenile court must respect the parent's due process right to representation by an attorney. And the court should consider whether withdrawal could be accomplished without a material adverse effect on the client's interests. In re Interest of Landon H., 287 Neb. 105, 841 N.W.2d 369 (2013).

When a court knows that a parent is incarcerated or confined nearby, it should take steps, without request, to afford the parent due process before adjudicating a child or terminating the parent's parental rights. In re Interest of Landon H., 287 Neb. 105, 841 N.W.2d 369 (2013).

If a parent has been afforded procedural due process at an adjudication hearing, allowing a parent who is incarcerated or otherwise confined in custody of a government to attend the adjudication is within the discretion of the trial court, whose decision will be upheld in the absence of an abuse of discretion. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

Adequate notice of the possibility of the termination of parental rights must be given in adjudication hearings before the juvenile court may accept an in-court admission, an answer of no contest, or a denial from a parent. A parent in a juvenile court case has the right to appointed counsel if unable to hire a lawyer. In re Interest of N.M. and J.M., 240 Neb. 690, 484 N.W.2d 77 (1992).

Eight-month delay between the time when the child is "temporarily" taken from the child's parent until an adjudication hearing is held cannot be condoned, even when the parties agree to repeated continuances. In re Interest of D.M.B., 240 Neb. 349, 481 N.W.2d 905 (1992).

To determine whether due process requires the assistance of counsel for the parent in a temporary detention proceeding under sections 43-247(3)(a) and 43-254, the court must weigh the interest of the parent, the interest of the State, and the risk of erroneous decision given the procedures in use. In re Interest of R.R., 239 Neb. 250, 475 N.W.2d 518 (1991).

The statutory provision requiring that an adjudication hearing be held within six months after a juvenile petition is filed is directory, not mandatory. In re Interest of C.P., 235 Neb. 276, 455 N.W.2d 138 (1990).

A juvenile court need not necessarily advise a parent during the parent's initial appearance in court, or during an initial detention hearing, of the nature of the proceedings, of the parent's rights, or of the possible consequences after adjudication, pursuant to the statutory language. Instead, a juvenile court must provide this advisement prior to or at an adjudication hearing where a parent enters a plea to the allegations in the petition. In re Interest of Damien S., 19 Neb. App. 917, 815 N.W.2d 648 (2012).

An incarcerated father's due process rights were violated in a proceeding in which a motion was made to terminate his parental rights where he was not represented by counsel, he was not present at the adjudication and termination hearing, and he did not waive those rights, and the juvenile court otherwise failed to provide him an opportunity to refute or defend against the allegations of the petition, such as implementing procedures to afford him an opportunity to participate in the hearing, confront or cross-examine adverse witnesses, or present evidence on his behalf; although the juvenile court issued transport orders and a summons to enable the father to attend, the court not only took no further action upon receipt of the sheriff's request for a writ of habeas corpus rather than a transport order, but it also proceeded with the hearing without comment on the record as to either the father's or his attorney's absence. In re Interest of Davonest D. et al., 19 Neb. App. 543, 809 N.W.2d 819 (2012).

The trial court's failure to advise a mother of her rights, of the possible dispositions, or of the nature of juvenile court proceedings arising from the State's petition alleging that the mother inappropriately disciplined her 20-month-old child and that the child was without proper parental care through the mother's fault or habits violated the mother's due process rights, even though the mother vigorously defended against the charges. In re Interest of Billie B., 8 Neb. App. 791, 601 N.W.2d 799 (1999).

Failure to advise a party to a termination hearing of his or her rights as delineated in this section requires reversal of the order of termination. In re Interest of Joelyann H., 6 Neb. App. 472, 574 N.W.2d 185 (1998).

Failure of a court to provide the parties with explanations and warnings as mandated by this section results in a denial of due process. In re Interest of A.D.S. and A.D.S., 2 Neb. App. 469, 511 N.W.2d 208 (1994).

2. Miscellaneous

The lower standard of proof under subsection (3) of this section for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act, sections 43-1501 to 43-1516, does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

Juvenile courts do not need to conduct an inquiry as to the whereabouts of every respondent parent who fails to appear for a scheduled hearing. In most situations, the burden to notify the juvenile court of a parent's incarceration or confinement is properly placed on the parent or the parent's attorney. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

Subsection (1) of this section states in part that when a petition alleges a juvenile to be within the provisions of subsection (3)(a) of section 43-247 and the parent or custodian appears with or without counsel, the court shall inform the parties of the right to confront and cross-examine witnesses. Subsection (3) of this section provides that when adjudicating whether a juvenile is dependent or neglected within the purview of subsection (3)(a) of section 43-247, the State must establish its allegations by a preponderance of the evidence. In re Interest of Danielle D. et al., 257 Neb. 198, 595 N.W.2d 544 (1999).

A ruling refusing to permit the withdrawal of an answer of no contest filed pursuant to the provisions of this section is not a final, appealable order. In re Interest of C.D.A., 231 Neb. 267, 435 N.W.2d 681 (1989).

Burden of proof and standard of proof are interchangeable terms. In re Interest of Jaden H., 10 Neb. App. 87, 625 N.W.2d 218 (2001).



43-280 Adjudication; effect; use of in-court statements.

No adjudication by the juvenile court upon the status of a juvenile shall be deemed a conviction nor shall the adjudication operate to impose any of the civil disabilities ordinarily resulting from conviction. The adjudication and the evidence given in the court shall not operate to disqualify such juvenile in any future civil or military service application or appointment. Any admission, confession, or statement made by the juvenile in court and admitted by the court, in a proceeding under section 43-279, shall be inadmissible against such juvenile in any criminal or civil proceeding but may be considered by a court as part of a presentence investigation involving a subsequent transaction.



43-281 Adjudication of jurisdiction; temporary placement for evaluation; restrictions on placement; copy of report or evaluation.

(1) Following an adjudication of jurisdiction and prior to final disposition, the court may place the juvenile with the Office of Juvenile Services or the Department of Health and Human Services for evaluation, except that on and after October 1, 2013, no juvenile adjudicated under subdivision (1), (2), (3)(b), or (4) of section 43-247 shall be placed with the office or the department. The office or department shall arrange and pay for an appropriate evaluation if the office or department determines that there are no parental funds or private or public insurance available to pay for such evaluation, except that on and after October 1, 2013, the office and the department shall not be responsible for such evaluations of any juvenile adjudicated under subdivision (1), (2), (3)(b), or (4) of section 43-247.

(2) On and after October 1, 2013, following an adjudication of jurisdiction under subdivision (1), (2), (3)(b), or (4) of section 43-247 and prior to final disposition, the court may order an evaluation to be arranged by the Office of Probation Administration. For a juvenile in detention, the court shall order that such evaluation be completed and the juvenile returned to the court within twenty-one days after the evaluation. For a juvenile who is not in detention, the evaluation shall be completed and the juvenile returned to the court within thirty days. The physician, psychologist, licensed mental health practitioner, licensed drug and alcohol counselor, or other provider responsible for completing the evaluation shall have up to ten days to complete the evaluation after receiving the referral authorizing the evaluation.

(3) A juvenile pending evaluation ordered under subsection (1) or (2) of this section shall not reside in a detention facility at the time of the evaluation or while waiting for the completed evaluation to be returned to the court unless detention of such juvenile is a matter of immediate and urgent necessity for the protection of such juvenile or the person or property of another or if it appears that such juvenile is likely to flee the jurisdiction of the court.

(4) The court shall provide copies of predisposition reports and evaluations of the juvenile to the juvenile's attorney and the county attorney or city attorney prior to any hearing in which the report or evaluation will be relied upon.

The juvenile court cannot order a specific placement of a juvenile for the purposes of the evaluation authorized by this section. In re Interest of Taylor W., 276 Neb. 679, 757 N.W.2d 1 (2008).

An order placing a juvenile in the Youth Development Center temporarily for the purpose of evaluation preliminary to a dispositional hearing is not a final order for the purposes of appeal. In re Interest of J.M.S., 218 Neb. 72, 352 N.W.2d 186 (1984).



43-282 Juvenile court; transfer case and records to court of domicile.

If a petition alleging a juvenile to be within the jurisdiction of the Nebraska Juvenile Code is filed in a county other than the county where the juvenile is presently living or domiciled, the court, at any time after adjudication and prior to final termination of jurisdiction, may transfer the proceedings to the county where the juvenile lives or is domiciled and the court having juvenile court jurisdiction therein shall thereafter have sole charge of such proceedings and full authority to enter any order it could have entered had the adjudication occurred therein.

All documents, social histories, and records, or certified copies thereof, on file with the court pertaining to the case shall accompany the transfer.

Because venue is immaterial in juvenile proceedings, a court should not grant a motion to dismiss based on an allegation of improper venue. Pursuant to the statutory language, a juvenile court should first hold an adjudication hearing, and after the adjudication hearing, it should determine whether it would be proper to transfer the proceedings to a court in the county where the juvenile resides. In re Interest of Breana M., 18 Neb. App. 910, 795 N.W.2d 660 (2011).

This section allows an adjudication proceeding to be filed in any county and allows for discretionary transfer, after adjudication, to the county where the juvenile is living or domiciled. In re Interest of Tegan V., 18 Neb. App. 857, 794 N.W.2d 190 (2011).

This section makes venue immaterial in addition to setting up a procedure for discretionary transfer. In re Interest of Tegan V., 18 Neb. App. 857, 794 N.W.2d 190 (2011).



43-283 Dispositional hearing; rules of evidence.

Strict rules of evidence shall not be applied at any dispositional hearing.

This section is applicable at a hearing to determine who shall have custody of a juvenile pending an adjudication; thus, relaxed rules of evidence may be followed. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

Although strict rules of evidence do not apply at a dispositional hearing, a proceeding to terminate parental rights must employ fundamentally fair procedures satisfying the requirements of due process. In re Interest of Tabitha J., 5 Neb. App. 609, 561 N.W.2d 252 (1997).



43-283.01 Preserve and reunify the family; reasonable efforts; requirements.

(1) In determining whether reasonable efforts have been made to preserve and reunify the family and in making such reasonable efforts, the juvenile's health and safety are the paramount concern.

(2) Except as provided in subsections (4) and (5) of this section, reasonable efforts shall be made to preserve and reunify families prior to the placement of a juvenile in foster care to prevent or eliminate the need for removing the juvenile from the juvenile's home and to make it possible for a juvenile to safely return to the juvenile's home.

(3) If continuation of reasonable efforts to preserve and reunify the family is determined to be inconsistent with the permanency plan determined for the juvenile in accordance with a permanency hearing under section 43-1312, efforts shall be made to place the juvenile in a timely manner in accordance with the permanency plan and to complete whatever steps are necessary to finalize the permanent placement of the juvenile.

(4) Reasonable efforts to preserve and reunify the family are not required if a court of competent jurisdiction has determined that:

(a) The parent of the juvenile has subjected the juvenile or another minor child to aggravated circumstances, including, but not limited to, abandonment, torture, chronic abuse, or sexual abuse;

(b) The parent of the juvenile has (i) committed first or second degree murder to another child of the parent, (ii) committed voluntary manslaughter to another child of the parent, (iii) aided or abetted, attempted, conspired, or solicited to commit murder, or aided or abetted voluntary manslaughter of the juvenile or another child of the parent, (iv) committed a felony assault which results in serious bodily injury to the juvenile or another minor child of the parent, or (v) been convicted of felony sexual assault of the other parent of the juvenile under section 28-319.01 or 28-320.01 or a comparable crime in another state; or

(c) The parental rights of the parent to a sibling of the juvenile have been terminated involuntarily.

(5) Except as otherwise provided in the Nebraska Indian Child Welfare Act, if the family includes a child who was conceived by the victim of a sexual assault and a biological parent is convicted of the crime under section 28-319 or 28-320 or a law in another jurisdiction similar to either section 28-319 or 28-320, the convicted biological parent of such child shall not be considered a part of the child's family for purposes of requiring reasonable efforts to preserve and reunify the family.

(6) If reasonable efforts to preserve and reunify the family are not required because of a court determination made under subsection (4) of this section, a permanency hearing, as provided in section 43-1312, shall be held for the juvenile within thirty days after the determination, reasonable efforts shall be made to place the juvenile in a timely manner in accordance with the permanency plan, and whatever steps are necessary to finalize the permanent placement of the juvenile shall be made.

(7) Reasonable efforts to place a juvenile for adoption or with a guardian may be made concurrently with reasonable efforts to preserve and reunify the family, but priority shall be given to preserving and reunifying the family as provided in this section.

1. Generally

2. Aggravated Circumstances

1. Generally

A detention hearing is a parent's opportunity to be heard on the need for the removal and the satisfaction of the State's obligations under this section, and it is not optional when a child is detained for any significant period of time. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

A finding of a fact that excuses the requirement of reasonable efforts at reunification under subsection (4) of this section must be based on clear and convincing evidence. In re Interest of Jac'Quez N., 266 Neb. 782, 669 N.W.2d 429 (2003).

The plain language of this section contains no directive granting a parent or any other party the right to bring a motion requesting a separate hearing on the issue of reasonable efforts to preserve and reunify. The Legislature intended that the issue of reasonable efforts required under this section must be reviewed by the juvenile court (1) when removing from the home a juvenile adjudged to be under subsections (3) or (4) of section 43-247 pursuant to section 43-284, (2) when the court continues a juvenile's out-of-home placement pending adjudication pursuant to section 43-254, (3) when the court reviews a juvenile's status and permanency planning pursuant to section 43-1315, and (4) when termination of parental rights to a juvenile is sought by the State under subsection (6) of section 43-292. In re Interest of DeWayne G., Jr. & Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002).

Once a plan of reunification has been ordered to correct the conditions underlying an adjudication, the plan must be reasonably related to the objective of reuniting the parents with the children. In re Interest of Ethan M., 19 Neb. App. 259, 809 N.W.2d 804 (2011).

A "parent of the juvenile" means a biological parent or a stepparent when such stepparent is married to the custodial parent as of the filing of the petition; a custodial parent's live-in boyfriend or girlfriend is not a "parent of the juvenile" for purposes of this section. In re Interest of Ethan M., 15 Neb. App. 148, 723 N.W.2d 363 (2006).

Pursuant to subsection (6) of section 43-292, termination of parental rights requires a finding that following a determination that the juvenile is one as described in subsection (3)(a) of section 43-247, reasonable efforts to preserve and reunify the family if required under this section, under the direction of the court, have failed to correct the conditions leading to the determination. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

Pursuant to subsection (4)(b) of this section, clear and convincing evidence that the parent of the juvenile has committed first or second degree murder of another child of the parent, or has committed voluntary manslaughter of another child of the parent, excuses the Department of Health and Human Services from the requirement to make reasonable efforts to reunify the family. In re Interest of Anthony V., 12 Neb. App. 567, 680 N.W.2d 221 (2004).

A finding of "felony child abuse" does not satisfy the requirements of subsection (4)(b)(iv) of this section, and there is no crime called "felony child abuse" in Nebraska. In re Interest of Janet J., 12 Neb. App. 42, 666 N.W.2d 741 (2003).

Where the State removes a child from the family, this section requires the State to make reasonable efforts to preserve and reunify the family, and if properly raised, a parent is entitled to a ruling on whether the State has complied with the legislative mandate of this section. In re Interest of DeWayne G. & Devon G., 10 Neb. App. 177, 625 N.W.2d 849 (2001).

2. Aggravated Circumstances

The term "aggravated circumstances," as used in subsection (4)(a) of this section, embodies the concept that the nature of the abuse or neglect must have been so severe or repetitive that to attempt reunification would jeopardize and compromise the safety of the child and would place the child in a position of an unreasonable risk to be reabused. In re Interest of Jac'Quez N., 266 Neb. 782, 669 N.W.2d 429 (2003).

The term "aggravated circumstances" embodies the concept that the nature of the abuse or neglect must have been so severe or repetitive that to attempt reunification would jeopardize and compromise the safety of the child and would place the child in a position of an unreasonable risk to be reabused. In re Interest of Ethan M., 15 Neb. App. 148, 723 N.W.2d 363 (2006).



43-284 Juvenile in need of assistance or special supervision; care and custody; payments for support; removal from home; restrictions.

When any juvenile is adjudged to be under subdivision (3), (4), or (8) of section 43-247, the court may permit such juvenile to remain in his or her own home subject to supervision or may make an order committing the juvenile to (1) the care of some suitable institution, (2) inpatient or outpatient treatment at a mental health facility or mental health program, (3) the care of some reputable citizen of good moral character, (4) the care of some association willing to receive the juvenile embracing in its objects the purpose of caring for or obtaining homes for such juveniles, which association shall have been accredited as provided in section 43-296, (5) the care of a suitable family, or (6) the care and custody of the Department of Health and Human Services, except that a juvenile who is adjudicated to be a juvenile described in subdivision (3)(b) or (4) of section 43-247 shall not be committed to the care and custody or supervision of the department on or after October 1, 2013.

Under subdivision (1), (2), (3), (4), or (5) of this section, upon a determination by the court that there are no parental, private, or other public funds available for the care, custody, education, and maintenance of a juvenile, the court may order a reasonable sum for the care, custody, education, and maintenance of the juvenile to be paid out of a fund which shall be appropriated annually by the county where the petition is filed until suitable provisions may be made for the juvenile without such payment.

The amount to be paid by a county for education pursuant to this section shall not exceed the average cost for education of a public school student in the county in which the juvenile is placed and shall be paid only for education in kindergarten through grade twelve.

The court may enter a dispositional order removing a juvenile from his or her home upon a written determination that continuation in the home would be contrary to the health, safety, or welfare of such juvenile and that reasonable efforts to preserve and reunify the family have been made if required under section 43-283.01.

The Legislature intended that the issue of reasonable efforts required under section 43-283.01 must be reviewed by the juvenile court (1) when removing from the home a juvenile adjudged to be under subsections (3) or (4) of section 43-247 pursuant to this section, (2) when the court continues a juvenile's out-of-home placement pending adjudication pursuant to section 43-254, (3) when the court reviews a juvenile's status and permanency planning pursuant to section 43-1315, and (4) when termination of parental rights to a juvenile is sought by the State under subsection (6) of section 43-292. In re Interest of DeWayne G., Jr. & Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002).

The terms "care" and "custody" as used in this section are not synonymous. In re Interest of Jeremy T., 257 Neb. 736, 600 N.W.2d 747 (1999).

This statutory provision, by its liberal use of the word "may," authorizes the juvenile court to exercise broad discretion in its disposition of children who have been found to be abused or neglected. In re Interest of Amber G. et al., 250 Neb. 973, 554 N.W.2d 142 (1996).

This section does not authorize the Department of Social Services to determine or place restrictions on parental visitation rights; rather, such rights are matters for judicial determination. In re Interest of C.A., 235 Neb. 893, 457 N.W.2d 822 (1990).

Disposition of juveniles adjudged within section 43-247 is pursuant to sections 43-283 to 43-2,101. In re Interest of C.G. and G.G.T., 221 Neb. 409, 377 N.W.2d 529 (1985).

The dispositional statutes (sections 43-283 to 43-2,101) do not violate the equal protection provisions of either the U.S. Constitution or the Constitution of the State of Nebraska, because they validly classify status offenders, who do not violate the state's criminal law, on the one hand, and juvenile criminal offenders, on the other, who violate the state's criminal law by their own volitional acts. In re Interest of C.G. and G.G.T., 221 Neb. 409, 377 N.W.2d 529 (1985).

The juvenile court may permit a juvenile adjudged to be under section 43-247(3) to remain in his or her own home subject to supervision or may make an order committing the juvenile to the care of some suitable institution, reputable citizen, or suitable family or to the care and custody of the Department of Health and Human Services. In re Interest of Crystal T. et al., 7 Neb. App. 921, 586 N.W.2d 479 (1998).



43-284.01 Juvenile voluntarily relinquished; custody; alternative disposition; effect.

Any juvenile adjudged to be under subdivision (7) of section 43-247 shall remain in the custody of the Department of Health and Human Services or the licensed child placement agency to whom the juvenile has been relinquished unless the court finds by clear and convincing evidence that the best interests of the juvenile require that an alternative disposition be made. If the court makes such finding, then alternative disposition may be made as provided under section 43-284. Such alternative disposition shall relieve the department or licensed child placement agency of all responsibility with regard to such juvenile.



43-284.02 Ward of the department; appointment of guardian; payments allowed.

The Department of Health and Human Services may make payments as needed on behalf of a child who has been a ward of the department after the appointment of a guardian for the child. Such payments to the guardian may include maintenance costs, medical and surgical expenses, and other costs incidental to the care of the child. All such payments shall terminate on or before the child's nineteenth birthday unless the child is eligible for extended guardianship assistance and medical care from the department pursuant to section 43-4511. The child under guardianship shall be a child for whom the guardianship would not be possible without the financial aid provided under this section.

The Department of Health and Human Services shall adopt and promulgate rules and regulations for the administration of this section.



43-285 Care of juvenile; duties; authority; placement plan and report; when; independence hearing; standing; Foster Care Review Office or local foster care review board; participation authorized; immunity.

(1) When the court awards a juvenile to the care of the Department of Health and Human Services, an association, or an individual in accordance with the Nebraska Juvenile Code, the juvenile shall, unless otherwise ordered, become a ward and be subject to the legal custody and care of the department, association, or individual to whose care he or she is committed. Any such association and the department shall have authority, by and with the assent of the court, to determine the care, placement, medical services, psychiatric services, training, and expenditures on behalf of each juvenile committed to it. Any such association and the department shall be responsible for applying for any health insurance available to the juvenile, including, but not limited to, medical assistance under the Medical Assistance Act. Such custody and care shall not include the guardianship of any estate of the juvenile.

(2)(a) Following an adjudication hearing at which a juvenile is adjudged to be under subdivision (3)(a) or (c) of section 43-247, the court may order the department to prepare and file with the court a proposed plan for the care, placement, services, and permanency which are to be provided to such juvenile and his or her family. The health and safety of the juvenile shall be the paramount concern in the proposed plan.

(b) The department shall provide opportunities for the child, in an age or developmentally appropriate manner, to be consulted in the development of his or her plan as provided in the Nebraska Strengthening Families Act.

(c) The department shall include in the plan for a child who is fourteen years of age or older and subject to the legal care and custody of the department a written independent living transition proposal which meets the requirements of section 43-1311.03 and, for eligible children, the Young Adult Bridge to Independence Act. The juvenile court shall provide a copy of the plan to all interested parties before the hearing. The court may approve the plan, modify the plan, order that an alternative plan be developed, or implement another plan that is in the child's best interests. In its order the court shall include a finding regarding the appropriateness of the programs and services described in the proposal designed to help the child prepare for the transition from foster care to a successful adulthood. The court shall also ask the child, in an age or developmentally appropriate manner, if he or she participated in the development of his or her plan and make a finding regarding the child’s participation in the development of his or her plan as provided in the Nebraska Strengthening Families Act. Rules of evidence shall not apply at the dispositional hearing when the court considers the plan that has been presented.

(d) The last court hearing before jurisdiction pursuant to subdivision (3)(a) of section 43-247 is terminated for a child who is sixteen years of age or older shall be called the independence hearing. In addition to other matters and requirements to be addressed at this hearing, the independence hearing shall address the child's future goals and plans and access to services and support for the transition from foster care to adulthood consistent with section 43-1311.03 and the Young Adult Bridge to Independence Act. The child shall not be required to attend the independence hearing, but efforts shall be made to encourage and enable the child's attendance if the child wishes to attend, including scheduling the hearing at a time that permits the child's attendance. An independence coordinator as provided in section 43-4506 shall attend the hearing if reasonably practicable, but the department is not required to have legal counsel present. At the independence hearing, the court shall advise the child about the bridge to independence program, including, if applicable, the right of young adults in the bridge to independence program to request a court-appointed, client-directed attorney under subsection (1) of section 43-4510 and the benefits and role of such attorney and to request additional permanency review hearings in the bridge to independence program under subsection (5) of section 43-4508 and how to request such a hearing. The court shall also advise the child, if applicable, of the rights he or she is giving up if he or she chooses not to participate in the bridge to independence program and the option to enter such program at any time between nineteen and twenty-one years of age if the child meets the eligibility requirements of section 43-4504. The department shall present information to the court regarding other community resources that may benefit the child, specifically information regarding state programs established pursuant to 42 U.S.C. 677. The court shall also make a finding as to whether the child has received the documents as required by subsection (9) of section 43-1311.03.

(3) Within thirty days after an order awarding a juvenile to the care of the department, an association, or an individual and until the juvenile reaches the age of majority, the department, association, or individual shall file with the court a report stating the location of the juvenile's placement and the needs of the juvenile in order to effectuate the purposes of subdivision (1) of section 43-246. The department, association, or individual shall file a report with the court once every six months or at shorter intervals if ordered by the court or deemed appropriate by the department, association, or individual. Every six months, the report shall provide an updated statement regarding the eligibility of the juvenile for health insurance, including, but not limited to, medical assistance under the Medical Assistance Act. The department, association, or individual shall file a report and notice of placement change with the court and shall send copies of the notice to all interested parties at least seven days before the placement of the juvenile is changed from what the court originally considered to be a suitable family home or institution to some other custodial situation in order to effectuate the purposes of subdivision (1) of section 43-246. The court, on its own motion or upon the filing of an objection to the change by an interested party, may order a hearing to review such a change in placement and may order that the change be stayed until the completion of the hearing. Nothing in this section shall prevent the court on an ex parte basis from approving an immediate change in placement upon good cause shown. The department may make an immediate change in placement without court approval only if the juvenile is in a harmful or dangerous situation or when the foster parents request that the juvenile be removed from their home. Approval of the court shall be sought within twenty-four hours after making the change in placement or as soon thereafter as possible. The department shall provide the juvenile's guardian ad litem with a copy of any report filed with the court by the department pursuant to this subsection.

(4) The court shall also hold a permanency hearing if required under section 43-1312.

(5) When the court awards a juvenile to the care of the department, an association, or an individual, then the department, association, or individual shall have standing as a party to file any pleading or motion, to be heard by the court with regard to such filings, and to be granted any review or relief requested in such filings consistent with the Nebraska Juvenile Code.

(6) Whenever a juvenile is in a foster care placement as defined in section 43-1301, the Foster Care Review Office or the designated local foster care review board may participate in proceedings concerning the juvenile as provided in section 43-1313 and notice shall be given as provided in section 43-1314.

(7) Any written findings or recommendations of the Foster Care Review Office or the designated local foster care review board with regard to a juvenile in a foster care placement submitted to a court having jurisdiction over such juvenile shall be admissible in any proceeding concerning such juvenile if such findings or recommendations have been provided to all other parties of record.

(8) The executive director and any agent or employee of the Foster Care Review Office or any member of any local foster care review board participating in an investigation or making any report pursuant to the Foster Care Review Act or participating in a judicial proceeding pursuant to this section shall be immune from any civil liability that would otherwise be incurred except for false statements negligently made.

1. Authority of the court

2. Termination of parental rights

3. Standing

4. Expedited review

5. Miscellaneous

1. Authority of the court

Under subsection (2) of this section, once a child has been adjudicated under section 43-247(3), the juvenile court ultimately decides where a child should be placed. In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d 214 (2012).

Pursuant to this section, the juvenile court has the authority to order the Department of Health and Human Services to remove a case manager if the facts and circumstances require a change for the best interests of the juvenile. In re Interest of Veronica H., 272 Neb. 370, 721 N.W.2d 651 (2006).

The phrase, "by and with the assent of the court," implicitly gives the juvenile court the authority to dissent from a determination made by the Department of Health and Human Services. In re Interest of Veronica H., 272 Neb. 370, 721 N.W.2d 651 (2006).

Pursuant to subsection (3) of this section, when a separate juvenile court or county court sitting as a juvenile court awards custody of a minor to the Department of Health and Human Services, the court has authority to award custody to a family the department has designated as suitable guardians without resorting to a proceeding under section 30-2608. In re Guardianship of Rebecca B. et al., 260 Neb. 922, 621 N.W.2d 289 (2000).

In the exercise of its jurisdiction over a custody modification proceeding, a county court sitting as a juvenile court cannot permanently modify child custody through the mere adoption of a case plan pursuant to subsection (2) of this section. In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

In order for a court to disapprove of a plan proposed by the Department of Health and Human Services under this section, a party must prove by a preponderance of the evidence that the department's plan is not in the child's best interests. In re Interest of A.W. et al., 16 Neb. App. 210, 742 N.W.2d 250 (2007).

Subsection (1) of this section gives the court the power to assent and, by implication, to dissent from the placement and other decisions of the Nebraska Department of Health and Human Services, as well as of other entities to whom the court might commit the care of a minor. In re Interest of Veronica H., 14 Neb. App. 316, 707 N.W.2d 29 (2005).

2. Termination of parental rights

Because statutory provisions do not overcome constitutional rights, the provisions of subsection (6) of this section do not apply to proceedings brought under the Nebraska Juvenile Code to terminate parental rights. Despite subsection (6) of this section, the hearsay report of the State Foster Care Review Board is not necessarily admissible in a hearing on termination of parental rights. In re Interest of Constance G., 254 Neb. 96, 575 N.W.2d 133 (1998).

Where a proceeding to obtain the juvenile court's assent to the medical services determined by the department under subsection (1) of this section results in the functional equivalent of a proceeding to terminate parental rights, the same due process must be afforded in the assent proceeding as is required in a proceeding to terminate parental rights. In re Interest of Tabatha R., 252 Neb. 687, 564 N.W.2d 598 (1997).

Where the department's determination under subsection (1) of this section is likely to result in the juvenile's death, the juvenile court's assent is the functional equivalent of a judgment terminating parental rights. In re Tabatha R., 252 Neb. 687, 564 N.W.2d 598 (1997).

3. Standing

Pursuant to subsection (4) of this section (now subsection (5) of this section), the Department of Social Services acquires standing as a party only after a juvenile has been placed in its care. In re Interest of Archie C., 250 Neb. 123, 547 N.W.2d 913 (1996).

Foster parents are interested parties for the purposes of this section. Foster parents have standing to participate in foster care placement review hearings. In re Interest of Jorius G. & Cheralee G., 249 Neb. 892, 546 N.W.2d 796 (1996).

This section provides standing for the Department of Social Services to file any pleading or motion or to seek review or relief, when the juvenile court orders a juvenile to the care of the department. In re Interest of C.G. and G.G.T., 221 Neb. 409, 377 N.W.2d 529 (1985).

4. Expedited review

Standing alone, subsection (2) of this section appears to entitle the Department of Social Services to obtain an expedited review in any case; however, its reach is limited by the requirements set forth in sections 43-287.01 and 43-287.03, which require the application of a disjunctive test: First, the order must implement a different plan than that proposed by the department. Second, there must exist a belief in the department that the court-ordered plan is not in the best interests of the juvenile. Where this test is met, expedited review is the sole avenue of review available to the department. In re Interest of M.J.B., 242 Neb. 671, 496 N.W.2d 495 (1993).

Pursuant to subsection (3) of this section, although the language of this section appears to authorize an expedited review in any case, its reach is limited by the requirements set forth in sections 43-287.01 and 43-287.03. In re Interest of Tanisha P. et al., 9 Neb. App. 344, 611 N.W.2d 418 (2000).

5. Miscellaneous

With the passage of 2011 Neb. Laws, L.B. 648, the Nebraska Legislature shifted the burden of proof to the State to show that the Department of Health and Human Services' proposed plan for a juvenile's care was in the juvenile's best interests. In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d 214 (2012).

The terms "care" and "custody" as used in this section are not synonymous. In re Interest of Jeremy T., 257 Neb. 736, 600 N.W.2d 747 (1999).

A dispositional order in which a juvenile court declines to order a rehabilitation plan for parents of a child adjudicated under section 43-247(3)(a) is a final, appealable order. A juvenile court is not required to order or implement a rehabilitation plan for the parent of a child adjudicated under section 43-247(3)(a) if the plan has very little chance of success and is not in the best interests of the child. Where a child's substantial medical needs resulting from injury caused by parental abuse necessitated 24-hour daily nursing care for the child, the juvenile court did not err in accepting recommendation of the Department of Health and Human Services that no rehabilitation plan be implemented to reunite a child with his or her parents. In re Interest of Tabatha R., 255 Neb. 818, 587 N.W.2d 109 (1998).

Pursuant to subsection (1) of this section, deciding whether to remove one from life support measures and whether to resuscitate one constitute medical services. In re Tabatha R., 252 Neb. 687, 564 N.W.2d 598 (1997).

When the Department of Social Services has custody of a child, the department retains authority similar to a guardian's authority. In re Interest of C.A., 235 Neb. 893, 457 N.W.2d 822 (1990).

The provision of this section which provides that the "Department of Social Services shall have the authority to determine the care, placement, medical services, psychiatric services, training, and expenditures on behalf of each child committed to it" by a juvenile court, does not contravene the distribution of powers clause contained in Neb. Const., art. II, sec. 1. In re Interest of G.B., M.B., and T.B., 227 Neb. 512, 418 N.W.2d 258 (1988).

The State has the burden of proving that a case plan proposed by the Department of Health and Human Services is in the child's best interests. In re Interest of Ethan M., 19 Neb. App. 259, 809 N.W.2d 804 (2011).

When the court awards a juvenile to the Department of Health and Human Services, an association, or an individual in accordance with the Nebraska Juvenile Code, the juvenile shall, unless otherwise ordered, become a ward and be subject to the guardianship of the department, association, or individual to whose care he or she is committed. In re Interest of Eric O. and Shane O., 9 Neb. App. 676, 617 N.W.2d 824 (2000).

This section gives the court the power to assent and, by implication, to dissent from the placement and other decisions of the Department of Health and Human Services, as well as of other entities to whom the court might commit the care of a minor. This section indicates the Legislature's intent to remove from the Department of Health and Human Services the complete control of a minor whose care is given to the department under the Nebraska Juvenile Code. In re Interest of Crystal T. et al., 7 Neb. App. 921, 586 N.W.2d 479 (1998).

A juvenile court may not delegate to the Department of Social Services or any other third party the authority to determine the time, manner, and extent of parental visitation. In re Interest of Teela H., 3 Neb. App. 604, 529 N.W.2d 134 (1995).



43-286 Juvenile violator or juvenile in need of special supervision; disposition; violation of probation, supervision, or court order; procedure; discharge; procedure; notice; hearing; individualized reentry plan.

(1) When any juvenile is adjudicated to be a juvenile described in subdivision (1), (2), or (4) of section 43-247:

(a)(i) This subdivision applies until October 1, 2013. The court may continue the dispositional portion of the hearing, from time to time upon such terms and conditions as the court may prescribe, including an order of restitution of any property stolen or damaged or an order requiring the juvenile to participate in community service programs, if such order is in the interest of the juvenile's reformation or rehabilitation, and, subject to the further order of the court, may:

(A) Place the juvenile on probation subject to the supervision of a probation officer;

(B) Permit the juvenile to remain in his or her own home or be placed in a suitable family home, subject to the supervision of the probation officer; or

(C) Cause the juvenile to be placed in a suitable family home or institution, subject to the supervision of the probation officer. If the court has committed the juvenile to the care and custody of the Department of Health and Human Services, the department shall pay the costs of the suitable family home or institution which are not otherwise paid by the juvenile's parents.

Under subdivision (1)(a)(i) of this section, upon a determination by the court that there are no parental, private, or other public funds available for the care, custody, and maintenance of a juvenile, the court may order a reasonable sum for the care, custody, and maintenance of the juvenile to be paid out of a fund which shall be appropriated annually by the county where the petition is filed until a suitable provision may be made for the juvenile without such payment.

(ii) This subdivision applies beginning October 1, 2013. The court may continue the dispositional portion of the hearing, from time to time upon such terms and conditions as the court may prescribe, including an order of restitution of any property stolen or damaged or an order requiring the juvenile to participate in community service programs, if such order is in the interest of the juvenile's reformation or rehabilitation, and, subject to the further order of the court, may:

(A) Place the juvenile on probation subject to the supervision of a probation officer; or

(B) Permit the juvenile to remain in his or her own home or be placed in a suitable family home or institution, subject to the supervision of the probation officer;

(b)(i) This subdivision applies to all juveniles committed to the Office of Juvenile Services prior to July 1, 2013. The court may commit such juvenile to the Office of Juvenile Services, but a juvenile under the age of fourteen years shall not be placed at the Youth Rehabilitation and Treatment Center-Geneva or the Youth Rehabilitation and Treatment Center-Kearney unless he or she has violated the terms of probation or has committed an additional offense and the court finds that the interests of the juvenile and the welfare of the community demand his or her commitment. This minimum age provision shall not apply if the act in question is murder or manslaughter.

(ii) This subdivision applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center on or after July 1, 2013.

When it is alleged that the juvenile has exhausted all levels of probation supervision and options for community-based services and section 43-251.01 has been satisfied, a motion for commitment to a youth rehabilitation and treatment center may be filed and proceedings held as follows:

(A) The motion shall set forth specific factual allegations that support the motion and a copy of such motion shall be served on all persons required to be served by sections 43-262 to 43-267; and

(B) The juvenile shall be entitled to a hearing before the court to determine the validity of the allegations. At such hearing the burden is upon the state by a preponderance of the evidence to show that:

(I) All levels of probation supervision have been exhausted;

(II) All options for community-based services have been exhausted; and

(III) Placement at a youth rehabilitation and treatment center is a matter of immediate and urgent necessity for the protection of the juvenile or the person or property of another or if it appears that such juvenile is likely to flee the jurisdiction of the court.

After the hearing, the court may commit such juvenile to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center as a condition of an order of intensive supervised probation. Upon commitment by the court to the Office of Juvenile Services, the court shall immediately notify the Office of Juvenile Services of the commitment. Intensive supervised probation for purposes of this subdivision means that the Office of Juvenile Services shall be responsible for the care and custody of the juvenile until the Office of Juvenile Services discharges the juvenile from commitment to the Office of Juvenile Services. Upon discharge of the juvenile, the court shall hold a review hearing on the conditions of probation and enter any order allowed under subdivision (1)(a) of this section.

The Office of Juvenile Services shall notify those required to be served by sections 43-262 to 43-267, all interested parties, and the committing court of the pending discharge of a juvenile from the youth rehabilitation and treatment center sixty days prior to discharge and again in every case not less than thirty days prior to discharge. Upon notice of pending discharge by the Office of Juvenile Services, the court shall set a continued disposition hearing in anticipation of reentry. The Office of Juvenile Services shall work in collaboration with the Office of Probation Administration in developing an individualized reentry plan for the juvenile as provided in section 43-425. The Office of Juvenile Services shall provide a copy of the individualized reentry plan to the juvenile, the juvenile's attorney, and the county attorney or city attorney prior to the continued disposition hearing. At the continued disposition hearing, the court shall review and approve or modify the individualized reentry plan, place the juvenile under probation supervision, and enter any other order allowed by law. No hearing is required if all interested parties stipulate to the individualized reentry plan by signed motion. In such a case, the court shall approve the conditions of probation, approve the individualized reentry plan, and place the juvenile under probation supervision.

The Office of Juvenile Services is responsible for transportation of the juvenile to and from the youth rehabilitation and treatment center. The Office of Juvenile Services may contract for such services. A plan for a juvenile's transport to return to the community shall be a part of the individualized reentry plan. The Office of Juvenile Services may approve family to provide such transport when specified in the individualized reentry plan; or

(c) Beginning July 1, 2013, and until October 1, 2013, the court may commit such juvenile to the Office of Juvenile Services for community supervision.

(2) When any juvenile is found by the court to be a juvenile described in subdivision (3)(b) of section 43-247, the court may enter such order as it is empowered to enter under subdivision (1)(a) of this section or until October 1, 2013, enter an order committing or placing the juvenile to the care and custody of the Department of Health and Human Services.

(3) When any juvenile is adjudicated to be a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247 because of a nonviolent act or acts and the juvenile has not previously been adjudicated to be such a juvenile because of a violent act or acts, the court may, with the agreement of the victim, order the juvenile to attend juvenile offender and victim mediation with a mediator or at an approved center selected from the roster made available pursuant to section 25-2908.

(4) When a juvenile is placed on probation and a probation officer has reasonable cause to believe that such juvenile has committed a violation of a condition of his or her probation, the probation officer shall take appropriate measures as provided in section 43-286.01.

(5)(a) When a juvenile is placed on probation or under the supervision of the court and it is alleged that the juvenile is again a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247, a petition may be filed and the same procedure followed and rights given at a hearing on the original petition. If an adjudication is made that the allegations of the petition are true, the court may make any disposition authorized by this section for such adjudications and the county attorney may file a motion to revoke the juvenile’s probation.

(b) When a juvenile is placed on probation or under the supervision of the court for conduct under subdivision (1), (2), (3)(b), or (4) of section 43-247 and it is alleged that the juvenile has violated a term of probation or supervision or that the juvenile has violated an order of the court, a motion to revoke probation or supervision or to change the disposition may be filed and proceedings held as follows:

(i) The motion shall set forth specific factual allegations of the alleged violations and a copy of such motion shall be served on all persons required to be served by sections 43-262 to 43-267;

(ii) The juvenile shall be entitled to a hearing before the court to determine the validity of the allegations. At such hearing the juvenile shall be entitled to those rights relating to counsel provided by section 43-272 and those rights relating to detention provided by sections 43-254 to 43-256. The juvenile shall also be entitled to speak and present documents, witnesses, or other evidence on his or her own behalf. He or she may confront persons who have given adverse information concerning the alleged violations, may cross-examine such persons, and may show that he or she did not violate the conditions of his or her probation or supervision or an order of the court or, if he or she did, that mitigating circumstances suggest that the violation does not warrant revocation of probation or supervision or a change of disposition. The hearing shall be held within a reasonable time after the juvenile is taken into custody;

(iii) The hearing shall be conducted in an informal manner and shall be flexible enough to consider evidence, including letters, affidavits, and other material, that would not be admissible in an adversarial criminal trial;

(iv) The juvenile shall not be confined, detained, or otherwise significantly deprived of his or her liberty pursuant to the filing of a motion described in this section unless the requirements of subdivision (5) of section 43-251.01 and section 43-260.01 have been met. In all cases when the requirements of subdivision (5) of section 43-251.01 and section 43-260.01 have been met and the juvenile is confined, detained, or otherwise significantly deprived of his or her liberty as a result of his or her alleged violation of probation, supervision, or a court order, the juvenile shall be given a preliminary hearing. Such preliminary hearing shall be held before an impartial person other than his or her probation officer or any person directly involved with the case. If, as a result of such preliminary hearing, probable cause is found to exist, the juvenile shall be entitled to a hearing before the court in accordance with this subsection;

(v) If the juvenile is found by the court to have violated the terms of his or her probation or supervision or an order of the court, the court may modify the terms and conditions of the probation, supervision, or other court order, extend the period of probation, supervision, or other court order, or enter any order of disposition that could have been made at the time the original order was entered; and

(vi) In cases when the court revokes probation, supervision, or other court order, it shall enter a written statement as to the evidence relied on and the reasons for revocation.

(6) Costs incurred on behalf of a juvenile under this section shall be paid as provided in section 43-290.01.

(7) When any juvenile is adjudicated to be a juvenile described in subdivision (4) of section 43-247, the juvenile court shall within thirty days of adjudication transmit to the Director of Motor Vehicles an abstract of the court record of adjudication.

1. Probation

2. Restitution

3. Equal protection

4. Miscellaneous

1. Probation

A juvenile court retains the authority to place a juvenile on probation under this section even if that juvenile has been previously placed with the Office of Juvenile Services. In re Interest of Charlicia H., 283 Neb. 362, 809 N.W.2d 274 (2012).

This section does not authorize the juvenile court to impose confinement as a part of an order of probation. In re Interest of Dustin S., 276 Neb. 635, 756 N.W.2d 277 (2008).

Juvenile court may not place a juvenile on probation or exercise any of its other options for disposition and at the same time continue the dispositional hearing. In re Interest of Markice M., 275 Neb. 908, 750 N.W.2d 345 (2008).

In the absence of an order revoking probation, a juvenile court has no obligation to comply with former subsection (4)(f) of this section. In re Interest of J.A., 244 Neb. 919, 510 N.W.2d 68 (1994).

This section does not allow the juvenile court to place a juvenile on probation or exercise any of its other options under the former subsections (1) and (2) and at the same time continue the dispositional hearing. Subsection (4) outlines the procedures which must be followed when a court revokes probation, revokes supervision, or otherwise changes the juvenile's disposition, and the former subsection (4)(f) describes more particularly the procedures which must be followed when a court revokes probation. In re Interest of Torrey B., 6 Neb. App. 658, 577 N.W.2d 310 (1998).

There is no provision in either this section or section 43-287 that grants the juvenile court the authority to place a juvenile on probation subject to the supervision of the Department of Social Services. In re Interest of Robin C., 3 Neb. App. 936, 535 N.W.2d 831 (1995).

2. Restitution

A juvenile court may use any rational method of fixing the amount of restitution, so long as the amount is rationally related to the proofs offered at the dispositional hearing, and the amount is consistent with the purposes of education, treatment, rehabilitation, and the juvenile's ability to pay. In re Interest of Laurance S., 274 Neb. 620, 742 N.W.2d 484 (2007).

When a juvenile court enters an order of restitution under subsection (1)(a) of this section, the court should consider, among other factors, the juvenile's earning ability, employment status, financial resources, and other obligations. In re Interest of Laurance S., 274 Neb. 620, 742 N.W.2d 484 (2007).

3. Equal protection

Since juvenile offenders and adult offenders are not similarly situated, there is no deprivation of equal protection when a juvenile adjudged to be a juvenile within the meaning of section 43-247(1), (2), or (4) is, pursuant to this section, confined for a longer period than an adult convicted of the same offense could be incarcerated. In re Interest of A.M.H., 233 Neb. 610, 447 N.W.2d 40 (1989).

The dispositional statutes (sections 43-283 to 43-2,101) do not violate the equal protection provisions of either the U.S. Constitution or the Constitution of the State of Nebraska, because they validly classify status offenders, who do not violate the state's criminal law, on the one hand, and juvenile criminal offenders, on the other, who violate the state's criminal law by their own volitional acts. In re Interest of C.G. and G.G.T., 221 Neb. 409, 377 N.W.2d 529 (1985).

4. Miscellaneous

A juvenile court need not ensure that every conceivable probationary condition has been tried and failed before it may place a juvenile at a youth rehabilitation and treatment center. Nor does this section require that supervisory conditions of a juvenile previously classified as a neglect case under section 43-247(3)(a) must "start over" when the matter becomes a delinquency case and subject to the Office of Juvenile Services. In re Interest of Nedhal A., 289 Neb. 711, 856 N.W.2d 565 (2014).

The Legislature intended the placement of a juvenile at a youth rehabilitation and treatment center to be a last resort. In re Interest of Nedhal A., 289 Neb. 711, 856 N.W.2d 565 (2014).

This section does not require repetition of ineffective measures or require the Office of Juvenile Services to provide services that have already proved to be unsuccessful. In re Interest of Nedhal A., 289 Neb. 711, 856 N.W.2d 565 (2014).

This section requires that before a juvenile is placed in a youth rehabilitation and treatment center, the Office of Probation Administration must review and consider thoroughly what would be a reliable alternative to commitment at a youth rehabilitation and treatment center. Upon reviewing the juvenile's file and record, the Office of Probation Administration shall provide the court with a report stating whether any such untried conditions of probation or community based services have a reasonable possibility for success or that all levels of probation and options for community based services have been studied thoroughly and that none are feasible. In re Interest of Nedhal A., 289 Neb. 711, 856 N.W.2d 565 (2014).

As used in subsection (1)(a)(iii) of this section, the terms "supervision" and "custody" are not synonymous. In re Interest of Jeremy T., 257 Neb. 736, 600 N.W.2d 747 (1999).

A juvenile adjudged to be a juvenile within the meaning of section 43-247(3)(b), i.e., a status offender, may not be committed to the Department of Correctional Services. In re Interest of A.M.H., 233 Neb. 610, 447 N.W.2d 40 (1989).

A juvenile court has broad discretion as to the disposition of a child found to be delinquent. In re Interest of Jones, 230 Neb. 462, 432 N.W.2d 46 (1988).

Disposition of juveniles adjudged within section 43-247 is pursuant to sections 43-283 to 43-2,101. In re Interest of C.G. and G.G.T., 221 Neb. 409, 377 N.W.2d 529 (1985).

In exercising its jurisdiction, a juvenile court cannot modify a disposition order without, at least, a motion, appropriate notice, and a hearing satisfying the requirements of due process. In addition to lacking the authority to order the Department of Health and Human Services to supervise a juvenile's probation, the juvenile court also lacks the authority to order the Department of Health and Human Services to supervise a juvenile's house arrest or to oversee a juvenile's payment of restitution. In re Interest of Juan L., 6 Neb. App. 683, 577 N.W.2d 319 (1998).

A juvenile court does not have jurisdiction over the Office of Juvenile Services in placing, managing, or discharging a juvenile committed to a youth rehabilitation treatment center, even though the juvenile court retains jurisdiction of the juvenile. On a motion to revoke probation, the court must advise the juvenile and his or her parent or guardian of their right to retain counsel, inquire of the juvenile and his or her parent or guardian as to whether they desire to retain counsel, and inform the juvenile and his or her parent or guardian of the juvenile's right to counsel at county expense if none of them is able to afford counsel. In re Interest of David C., 6 Neb. App. 198, 572 N.W.2d 392 (1997).

The written statement requirement contained in former subsection (4)(f) of this section is satisfied if the judge's oral statements appearing in the bill of exceptions from the revocation hearing, as well as in the revocation order, when taken together, reveal the evidence relied upon and reasons for the revocation. In re Interest of Thomas W., 3 Neb. App. 704, 530 N.W.2d 291 (1995).



43-286.01 Juveniles; graduated response; probation officer; duties; powers; county attorney; file action to revoke probation; when.

(1) For purposes of this section, graduated response means an accountability-based series of sanctions, incentives, and services designed to facilitate the juvenile’s continued progress in changing behavior, ongoing compliance, and successful completion of probation. Graduated response does not include restrictions of liberty that would otherwise require a hearing under subsection (3) of section 43-253.

(2) The Office of Probation Administration may establish a statewide standardized graduated response matrix of incentives for compliance and positive behaviors and sanctions for probationers who violate the terms and conditions of a court order. The graduated response system shall use recognized best practices and be developed with the input of stakeholders, including judges, probation officers, county attorneys, defense attorneys, juveniles, and parents. The office shall provide implementation and ongoing training to all probation officers on the graduated response options.

(3) Graduated response sanctions should be immediate, certain, consistent, and fair to appropriately address the behavior. Failure to complete a sanction may result in repeating the sanction, increasing the duration, or selecting a different sanction similar in nature. Continued failure to comply could result in a request for a motion to revoke probation. Once a sanction is successfully completed the alleged probation violation is deemed resolved and cannot be alleged as a violation in future proceedings.

(4) Graduated response incentives should provide positive reinforcement to encourage and support positive behavior change and compliance with court-ordered conditions of probation.

(5) Whenever a probation officer has reasonable cause to believe that a juvenile subject to the supervision of a probation officer has committed a violation of the terms of the juvenile's probation while on probation, but that such juvenile will not attempt to leave the jurisdiction and will not place lives or property in danger, the probation officer shall either:

(a) Impose one or more graduated response sanctions with the approval of his or her chief probation officer or such chief's designee. The decision to impose graduated response sanctions in lieu of formal revocation proceedings rests with the probation officer and his or her chief probation officer or such chief's designee and shall be based upon such juvenile's risk level, the severity of the violation, and the juvenile's response to the violation. If graduated response sanctions are to be imposed, such juvenile shall acknowledge in writing the nature of the violation and agree upon the graduated response sanction with approval of such juvenile's parents or guardian. Such juvenile has the right to decline to acknowledge the violation, and if he or she declines to acknowledge the violation, the probation officer shall submit a written report pursuant to subdivision (5)(b) of this section. If the juvenile fails to satisfy the graduated response sanctions and the office determines that a motion to revoke probation should be pursued, the probation officer shall submit a written report pursuant to subdivision (5)(b) of this section. A copy of the report shall be submitted to the county attorney of the county where probation was imposed; or

(b) Submit a written report to the county attorney of the county where probation was imposed and to the juvenile’s attorney of record, outlining the nature of the probation violation and request that formal revocation proceedings be instituted against the juvenile subject to the supervision of a probation officer. The report shall also include a statement regarding why graduated response sanctions were not utilized or were ineffective. If there is no attorney of record for the juvenile, the office shall notify the court and counsel for the juvenile shall be appointed.

(6) Whenever a probation officer has reasonable cause to believe that a juvenile subject to the supervision of a probation officer has violated a condition of his or her probation and that such juvenile will attempt to leave the jurisdiction or will place lives or property in danger, the probation officer shall take such juvenile into temporary custody without a warrant and may call on any peace officer for assistance as provided in section 43-248. Continued detention or deprivation of liberty shall be subject to the criteria and requirements of sections 43-251.01, 43-260, and 43-260.01 and subdivision (5)(b)(iv) of section 43-286, and a hearing shall be held before the court within twenty-four hours as provided in subsection (3) of section 43-253.

(7) Immediately after detention or deprivation of liberty pursuant to subsection (6) of this section, the probation officer shall notify the county attorney of the county where probation was imposed and the juvenile's attorney of record and submit a written report describing the risk of harm to lives or property or of fleeing the jurisdiction which precipitated the need for such detention or deprivation of liberty and of any violation of probation. If there is no attorney of record for the juvenile, the office shall notify the court and counsel for the juvenile shall be appointed. After prompt consideration of the written report, the county attorney shall:

(a) Order the release of the juvenile from confinement or alternative to detention subject to the supervision of a probation officer; or

(b) File with the adjudicating court a motion to revoke the probation.

(8) Whenever a county attorney receives a report from a probation officer that a juvenile subject to the supervision of a probation officer has violated a condition of probation and the probation officer is seeking revocation of probation, the county attorney may file a motion to revoke probation.

(9) Whenever a juvenile subject to supervision of a probation officer is engaging in positive behavior, completion of goals, and compliance with the terms of probation, the probation officer shall use graduated incentives to provide positive reinforcement and encouragement of such behavior. The office shall keep records of all incentives and provide such records to the county attorney or the juvenile’s attorney upon request.

(10) During the term of probation, the court, on application of a probation officer or of the juvenile or on its own motion, may reduce or eliminate any of the conditions imposed on the juvenile. Upon completion of the term of probation or the earlier discharge of the juvenile, the juvenile shall be relieved of any obligations imposed by the order of the court and his or her record shall be sealed pursuant to section 43-2,108.04.

(11) The probation administrator shall adopt and promulgate rules and regulations to carry out this section.



43-287 Impoundment of license or permit issued under Motor Vehicle Operator's License Act; other powers of court; copy of abstract to Department of Motor Vehicles; fine for excessive absenteeism from school; not eligible for ignition interlock permit.

(1) When a juvenile is adjudged to be a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247, the juvenile court may:

(a) If such juvenile holds any license or permit issued under the Motor Vehicle Operator's License Act, impound any such license or permit for thirty days; or

(b) If such juvenile does not have a permit or license issued under the Motor Vehicle Operator's License Act, prohibit such juvenile from obtaining any permit or any license pursuant to the act for which such juvenile would otherwise be eligible until thirty days after the date of such order.

(2) A copy of an abstract of the juvenile court's adjudication shall be transmitted to the Director of Motor Vehicles pursuant to sections 60-497.01 to 60-497.04 if a license or permit is impounded or a juvenile is prohibited from obtaining a license or permit under subsection (1) of this section. If a juvenile whose operator's license or permit has been impounded by a juvenile court operates a motor vehicle during any period that he or she is subject to the court order not to operate any motor vehicle or after a period of impoundment but before return of the license or permit, such violation shall be handled in the juvenile court and not as a violation of section 60-4,108.

(3) When a juvenile is adjudged to be a juvenile described in subdivision (3)(a) of section 43-247 for excessive absenteeism from school, the juvenile court may issue the parents or guardians of such juvenile a fine not to exceed five hundred dollars for each offense or order such parents or guardians to complete specified hours of community service. For community service ordered under this subsection, the juvenile court may require that all or part of the service be performed for a public school district or nonpublic school if the court finds that service in the school is appropriate under the circumstances.

(4) A juvenile who holds any license or permit issued under the Motor Vehicle Operator's License Act and has violated subdivision (3)(b) or (c) of section 28-306, subdivision (3)(b) or (c) of section 28-394, or section 28-1254, 60-6,196, 60-6,197, or 60-6,197.06 shall not be eligible for an ignition interlock permit.



43-287.01 Repealed. Laws 2010, LB 800, § 40.



43-287.02 Repealed. Laws 2010, LB 800, § 40.



43-287.03 Repealed. Laws 2010, LB 800, § 40.



43-287.04 Repealed. Laws 2010, LB 800, § 40.



43-287.05 Repealed. Laws 2010, LB 800, § 40.



43-287.06 Repealed. Laws 2010, LB 800, § 40.



43-288 Order allowing juvenile to return or remain at home; conditions and requirements.

If the court's order of disposition permits the juvenile to remain in his or her own home as provided by section 43-284 or 43-286, the court may, as a condition or conditions to the juvenile's continuing to remain in his or her own home, or in cases under such sections when the juvenile is placed or detained outside his or her home, as a condition of the court allowing the juvenile to return home, require the parent, guardian, or other custodian to:

(1) Eliminate the specified conditions constituting or contributing to the problems which led to juvenile court action;

(2) Provide adequate food, shelter, clothing, and medical care and for other needs of the juvenile;

(3) Give adequate supervision to the juvenile in the home;

(4) Take proper steps to insure the juvenile's regular school attendance;

(5) Cease and desist from specified conduct and practices which are injurious to the welfare of the juvenile; and

(6) Resume proper responsibility for the care and supervision of the juvenile.

The terms and conditions imposed in any particular case shall relate to the acts or omissions of the juvenile, the parent, or other person responsible for the care of the juvenile which constituted or contributed to the problems which led to the juvenile court action in such case. The maximum duration of any such term or condition shall be one year unless the court finds that at the conclusion of that period exceptional circumstances require an extension of the period for an additional year.

A juvenile court order that adopts a case plan with a material change in the conditions for reunification with a parent’s child is a crucial step in child protection proceedings that could possibly lead to the termination of parental rights, and thus, such orders affect a parent’s substantial right in a special proceeding and are appealable. In re Interest of Mya C. & Sunday C., 286 Neb. 1008, 840 N.W.2d 493 (2013).

This section gives the juvenile court explicit statutory authority to require the custodian of the juveniles to eliminate the specified conditions contributing to the problems which led to juvenile court action and to require the custodian to give adequate supervision to the juveniles in the home. In re Interest of Crystal T. et al., 7 Neb. App. 921, 586 N.W.2d 479 (1998).



43-289 Juvenile committed; release from confinement upon reaching age of majority; hospital treatment; custody in state institutions; discharge.

In no case shall a juvenile committed under the terms of the Nebraska Juvenile Code be confined after he or she reaches the age of majority. The court may, when the health or condition of any juvenile adjudged to be within the terms of such code shall require it, cause the juvenile to be placed in a public hospital or institution for treatment or special care or in an accredited and suitable private hospital or institution which will receive the juvenile for like purposes. Whenever any juvenile has been committed to the Department of Health and Human Services, the department shall follow the court's orders, if any, concerning the juvenile's specific needs for treatment or special care for his or her physical well-being and healthy personality. If the court finds any such juvenile to be a person with an intellectual disability, the court may, upon attaching a physician's certificate and a report as to the mental capacity of such person, commit such juvenile directly to an authorized and appropriate state or local facility or home.

The marriage of any juvenile committed to a state institution under the age of nineteen years shall not make such juvenile of the age of majority.

A juvenile committed to any such institution shall be subject to the control of the superintendent thereof, and the superintendent, with the advice and consent of the Department of Health and Human Services, shall adopt and promulgate rules and regulations for the promotion, paroling, and final discharge of residents such as shall be considered mutually beneficial for the institution and the residents. Upon final discharge of any resident, such department shall file a certified copy of the discharge with the court which committed the resident.



43-290 Costs of care and treatment; payment; procedure.

It is the purpose of this section to promote parental responsibility and to provide for the most equitable use and availability of public money.

Pursuant to a petition filed by a county attorney or city attorney having knowledge of a juvenile in his or her jurisdiction who appears to be a juvenile described in subdivision (1), (2), (3), or (4) of section 43-247, whenever the care or custody of a juvenile is given by the court to someone other than his or her parent, which shall include placement with a state agency, or when a juvenile is given medical, psychological, or psychiatric study or treatment under order of the court, the court shall make a determination of support to be paid by a parent for the juvenile at the same proceeding at which placement, study, or treatment is determined or at a separate proceeding. Such proceeding, which may occur prior to, at the same time as, or subsequent to adjudication, shall be in the nature of a disposition hearing.

At such proceeding, after summons to the parent of the time and place of hearing served as provided in sections 43-262 to 43-267, the court may order and decree that the parent shall pay, in such manner as the court may direct, a reasonable sum that will cover in whole or part the support, study, and treatment of the juvenile, which amount ordered paid shall be the extent of the liability of the parent. The court in making such order shall give due regard to the cost of the support, study, and treatment of the juvenile, the ability of the parent to pay, and the availability of money for the support of the juvenile from previous judicial decrees, social security benefits, veterans benefits, or other sources. Support thus received by the court shall be transmitted to the person, agency, or institution having financial responsibility for such support, study, or treatment and, if a state agency or institution, remitted by such state agency or institution quarterly to the Director of Administrative Services for credit to the proper fund.

Whenever medical, psychological, or psychiatric study or treatment is ordered by the court, whether or not the juvenile is placed with someone other than his or her parent, or if such study or treatment is otherwise provided as determined necessary by the custodian of the juvenile, the court shall inquire as to the availability of insured or uninsured health care coverage or service plans which include the juvenile. The court may order the parent to pay over any plan benefit sums received on coverage for the juvenile. The payment of any deductible under the health care benefit plan covering the juvenile shall be the responsibility of the parent. If the parent willfully fails or refuses to pay the sum ordered or to pay over any health care plan benefit sums received, the court may proceed against him or her as for contempt, either on the court's own motion or on the motion of the county attorney or authorized attorney as provided in section 43-512, or execution shall issue at the request of any person, agency, or institution treating or maintaining such juvenile. The court may afterwards, because of a change in the circumstances of the parties, revise or alter the order of payment for support, study, or treatment.

If the juvenile has been committed to the care and custody of the Department of Health and Human Services, the department shall pay the costs for the support, study, or treatment of the juvenile which are not otherwise paid by the juvenile's parent.

If no provision is otherwise made by law for the support or payment for the study or treatment of the juvenile, compensation for the support, study, or treatment shall be paid, when approved by an order of the court, out of a fund which shall be appropriated by the county in which the petition is filed.

The juvenile court shall retain jurisdiction over a parent ordered to pay support for the purpose of enforcing such support order for so long as such support remains unpaid but not to exceed ten years from the nineteenth birthday of the youngest child for whom support was ordered.

The Nebraska Department of Health and Human Services is responsible for the costs of placing and caring for juveniles within its custody, regardless of which subsection of section 43-247 that juvenile is adjudicated under. The Nebraska Department of Health and Human Services is responsible for the costs of caring for a juvenile with which it has been granted custody, but only for those periods during which the juvenile is actually placed, by order of a juvenile court, in the custody of the department. In re Interest of Jeremy T., 257 Neb. 736, 600 N.W.2d 747 (1999).

Court-ordered detention of a juvenile for the partial purpose of placement into a treatment program constitutes "treatment" of the juvenile as the term is used in this section. In re Interest of Aaron K., 250 Neb. 489, 550 N.W.2d 13 (1996).

A separate summons must be served on a parent of the time and place of a support hearing if the support hearing is not conducted at the same proceeding at which placement, study, or treatment is determined. In re Interest of Rondell B., 249 Neb. 928, 546 N.W.2d 801 (1996).

If the child has not been committed to the custody of the Department of Social Services, the court has no authority to order the department to finance the child's custody or treatment. In re Interest of Todd T., 249 Neb. 738, 545 N.W.2d 711 (1996).

When a juvenile is committed to the care and custody of the Department of Social Services, and temporary detention results for the protection of the child, or is found to be in the best interests of the juvenile's physical or mental health needs, that type of detention is "treatment" of the juvenile. In re Interest of Lisa O., 248 Neb. 865, 540 N.W.2d 109 (1995).

An order which requires the Department of Social Services to pay for services rendered to the juvenile's father constitutes a dispositional hearing as contemplated by the juvenile code. In re Interest of M.J.B., 242 Neb. 671, 496 N.W.2d 495 (1993).

The amendment to this section providing that "(i)f the juvenile has been committed to the care and custody of the Department of Social Services, the department shall pay the costs for the support, study, or treatment of the juvenile which are not otherwise paid by the juvenile's parent" applies only where the court orders such services after the effective date of the amendment, August 25, 1989. In re Interest of J.M.N., 237 Neb. 116, 464 N.W.2d 811 (1991).

The Department of Social Services is not a parent within the meaning of this section. In re Interest of J.M.N., 237 Neb. 116, 464 N.W.2d 811 (1991).

Whether a parent is ordered to contribute to the support, study, and treatment of a juvenile under this section is a matter entrusted to the discretion of the juvenile or county court. A subsidized adoption agreement with the Department of Social Services was properly considered as a "source" of money available for a juvenile's support. In re Interest of Crystal T., 4 Neb. App. 503, 546 N.W.2d 77 (1996).

The section allows a court to retain jurisdiction over a parent when the parent is ordered to pay for services rendered to a child, but does not give the court power over the parent when the court never obtained jurisdiction over the parent, or when the court lost jurisdiction over the parent. In re Interest of Lisa V., 3 Neb. App. 559, 529 N.W.2d 805 (1995).



43-290.01 Costs; payment.

(1) Payment of costs for juveniles described in or alleged to be described in subdivision (1), (2), (3)(b), or (4) of section 43-247, except as ordered by the court pursuant to section 43-290, shall be paid by:

(a) The county for the period of time prior to adjudication, except as provided in subdivision (1)(b) of this section. Such costs paid for by the county include, but are not limited to, the costs of detention, services, detention alternatives, treatment, voluntary services, and transportation;

(b) The Office of Probation Administration for:

(i) The period of time after adjudication until termination of court jurisdiction, including, but not limited to, the costs of evaluations, detention, services, placement that is not detention, detention alternatives, treatment, voluntary services, and transportation, other than transportation paid under subdivision (1)(c) of this section;

(ii) The time period prior to adjudication for a juvenile who is on probation and is alleged to have committed a new violation or is a juvenile who is subject to a motion to revoke probation; and

(iii) Preadjudication evaluations and preadjudication placements that are not detention; and

(c) The Office of Juvenile Services for any period of time from when the court commits the juvenile to the Office of Juvenile Services until the juvenile is discharged by the Office of Juvenile Services, including, but not limited to, the costs of evaluations, placement, services, detention including detention costs prior to placement, and transportation to and from the youth rehabilitation and treatment center.

(2) For payment of costs involved in the adjudication and disposition of juveniles, other than those described in subsection (1) or (3) of this section:

(a) The Department of Health and Human Services shall pay the costs incurred during an evaluation or placement with the department that is ordered by the court except as otherwise ordered by the court pursuant to section 43-290;

(b) Payment of costs for juveniles with a court adjudication or disposition under section 43-284: Upon a determination by the court that there are no parental, private, or other funds available for the care, custody, education, and maintenance of the juvenile, the court may order a reasonable sum for the care, custody, education, and maintenance of the juvenile to be paid out of a fund appropriated annually by the county where the petition is filed until suitable provisions are made for the juvenile without such payment. The amount to be paid by a county for education shall not exceed the average cost for education of a public school student in the county in which the juvenile is placed and shall be paid only for education in kindergarten through grade twelve; and

(c) Other costs shall be as provided in section 43-290.

(3) Payment of costs of medical expenses of juveniles under the Nebraska Juvenile Code shall be as provided in section 43-290.



43-291 Termination of parental rights; proceedings.

Facts may also be set forth in the original petition, a supplemental petition, or motion filed with the court alleging that grounds exist for the termination of parental rights. After a petition, a supplemental petition, or motion has been filed, the court shall cause to be endorsed on the summons and notice that the proceeding is one to terminate parental rights, shall set the time and place for the hearing, and shall cause summons and notice, with a copy of the petition, supplemental petition, or motion attached, to be given in the same manner as required in other cases before the juvenile court.

The Nebraska Juvenile Code provides for the filing of an original petition seeking termination of parental rights under this section. Subsection (6) of section 43-247 and this section indicate that the juvenile court may properly acquire jurisdiction over an original action to terminate parental rights as provided in the Nebraska Juvenile Code without prior juvenile court action, including adjudication. The plain and ordinary meaning of this section and section 43-292, taken together, is that parental rights may be terminated in an original proceeding. In re Interest of Joshua M. et al., 256 Neb. 596, 591 N.W.2d 557 (1999).

Notice of action to terminate parental rights is required under this section. In re Interest of D.J. et al., 224 Neb. 226, 397 N.W.2d 616 (1986).

Although there may have been no prior juvenile court action, including adjudication, the juvenile court acquires jurisdiction to terminate parental rights when a motion to terminate parental rights containing the grounds for termination is filed under subsections (1) through (5) of section 43-292. In re Interest of Brook P. et al., 10 Neb. App. 577, 634 N.W.2d 290 (2001).

In a hearing on the termination of parental rights without a prior adjudication, where such termination is sought under subsections (1) through (5) of section 43-292, such proceedings must be accompanied by due process safeguards, as statutory provisions cannot abrogate constitutional rights. In re Interest of Brook P. et al., 10 Neb. App. 577, 634 N.W.2d 290 (2001).

Although adjudication and disposition proceedings may be combined, the adjudication proceeding may not be omitted altogether. In re Interest of Joelyann H., 6 Neb. App. 472, 574 N.W.2d 185 (1998).



43-292 Termination of parental rights; grounds.

The court may terminate all parental rights between the parents or the mother of a juvenile born out of wedlock and such juvenile when the court finds such action to be in the best interests of the juvenile and it appears by the evidence that one or more of the following conditions exist:

(1) The parents have abandoned the juvenile for six months or more immediately prior to the filing of the petition;

(2) The parents have substantially and continuously or repeatedly neglected and refused to give the juvenile or a sibling of the juvenile necessary parental care and protection;

(3) The parents, being financially able, have willfully neglected to provide the juvenile with the necessary subsistence, education, or other care necessary for his or her health, morals, or welfare or have neglected to pay for such subsistence, education, or other care when legal custody of the juvenile is lodged with others and such payment ordered by the court;

(4) The parents are unfit by reason of debauchery, habitual use of intoxicating liquor or narcotic drugs, or repeated lewd and lascivious behavior, which conduct is found by the court to be seriously detrimental to the health, morals, or well-being of the juvenile;

(5) The parents are unable to discharge parental responsibilities because of mental illness or mental deficiency and there are reasonable grounds to believe that such condition will continue for a prolonged indeterminate period;

(6) Following a determination that the juvenile is one as described in subdivision (3)(a) of section 43-247, reasonable efforts to preserve and reunify the family if required under section 43-283.01, under the direction of the court, have failed to correct the conditions leading to the determination;

(7) The juvenile has been in an out-of-home placement for fifteen or more months of the most recent twenty-two months;

(8) The parent has inflicted upon the juvenile, by other than accidental means, serious bodily injury;

(9) The parent of the juvenile has subjected the juvenile or another minor child to aggravated circumstances, including, but not limited to, abandonment, torture, chronic abuse, or sexual abuse;

(10) The parent has (a) committed murder of another child of the parent, (b) committed voluntary manslaughter of another child of the parent, (c) aided or abetted, attempted, conspired, or solicited to commit murder, or aided or abetted voluntary manslaughter of the juvenile or another child of the parent, or (d) committed a felony assault that resulted in serious bodily injury to the juvenile or another minor child of the parent; or

(11) One parent has been convicted of felony sexual assault of the other parent under section 28-319.01 or 28-320.01 or a comparable crime in another state.

1. Basic requirements for termination

2. Abandonment

3. Neglect

4. Mental illness or deficiency

5. Rehabilitation or reunification plan

6. Out-of-home placement

7. Appeal

8. Constitutional rights

9. Miscellaneous

1. Basic requirements for termination

Before the State attempts to force a breakup of a natural family, over the objections of the parents and their children, the State must prove parental unfitness. In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009).

Regardless of the length of time a child is placed outside the home, it is always the State's burden to prove by clear and convincing evidence that the parent is unfit and that the child's best interests are served by his or her continued removal from parental custody. In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009).

Under this section, in order to terminate parental rights, the State must prove, by clear and convincing evidence, that one or more of the statutory grounds listed in this section have been satisfied and that termination is in the child's best interests. In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009).

The presumption that the best interests of a child are served by reuniting the child with his or her parent is overcome only when the parent has been proved unfit. In re Interest of Xavier H., 274 Neb. 331, 740 N.W.2d 13 (2007).

For a juvenile court to terminate parental rights under this section, it must find that termination is in the child's best interests and that one or more of the statutory grounds listed in this section have been satisfied. The State must prove these facts by clear and convincing evidence. In re Interest of Shelby L., 270 Neb. 150, 699 N.W.2d 392 (2005).

In order to terminate an individual’s parental rights, the State must prove by clear and convincing evidence that one of the statutory grounds enumerated in this section exists and that termination is in the children’s best interests. In re Interest of Joshua R. et al., 265 Neb. 374, 657 N.W.2d 209 (2003); In re Interest of Michael B. et al., 258 Neb. 545, 604 N.W.2d 405 (2000); In re Interest of Kalie W., 258 Neb. 46, 601 N.W.2d 753 (1999); In re Interest of Emerald C. et al., 19 Neb. App. 608, 810 N.W.2d 750 (2012); In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

Two requirements must be met before parental rights may be terminated. First, requisite evidence must establish the existence of one or more of the circumstances described in subsections (1) to (10) of this section. Second, if a circumstance designated in subsections (1) to (10) is evidentially established, there must be the additional showing that termination of parental rights is in the best interests of the child. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003); In re Interest of Phyllisa B., 265 Neb. 53, 654 N.W.2d 738 (2002); In re Interest of Azia B., 10 Neb. App. 124, 626 N.W.2d 602 (2001).

In order to terminate parental rights with respect to a child on the basis of neglect under subsection (2) of this section, as amended, the State must prove by clear and convincing evidence that (1) the parents have substantially and continuously or repeatedly neglected and refused to give the child or a sibling of said child necessary parental care and protection and (2) termination of parental rights is in the best interests of the child. In re Interest of Lisa W. & Samantha W., 258 Neb. 914, 606 N.W.2d 804 (2000).

The language of this section imposes two requirements before parental rights may be terminated. First, requisite evidence must establish the existence of one or more of the circumstances described in subsections (1) to (10) of this section. Second, if a circumstance designated in subsections (1) to (10) of this section is evidentially established, there must be the additional showing that termination of parental rights is in the best interests of the child, the primary consideration in any question concerning termination of parental rights. Each of the requirements imposed by this section must be proved by clear and convincing evidence. In re Interest of Sunshine A. et al., 258 Neb. 148, 602 N.W.2d 452 (1999).

A court may terminate parental rights when such action is in the best interests of the child and one or more of the statutorily specified conditions exist. The special needs of the child in question do not provide a basis for terminating parental rights if the record does not clearly and convincingly establish that the parent is not capable of providing the required special attention. In re Interest of Constance G., 254 Neb. 96, 575 N.W.2d 133 (1998).

Before parental rights may be terminated, requisite evidence must establish existence of one or more of the circumstances described in subsections (1) to (6) of this section, and there must be an additional showing that termination is in the best interests of the child. In re Interest of C.K., L.K., and G.K., 240 Neb. 700, 484 N.W.2d 68 (1992); In re Interest of L.V., 240 Neb. 404, 482 N.W.2d 250 (1992).

In order to terminate parental rights, it must be shown that termination of parental rights is in the child's best interests and that at least one of six bases provided in this section exists. In re Interest of J.B. et al., 235 Neb. 530, 455 N.W.2d 817 (1990).

In order to terminate parental rights, the State must prove by clear and convincing evidence that termination of parental rights is in the child's best interests and that at least one of the six bases provided in this section exists. In re Interest of C.D.C., 235 Neb. 496, 455 N.W.2d 801 (1990).

In order to terminate parental rights under this section, there must be clear and convincing evidence of the existence of one or more of the circumstances described in subsections (1) to (6), and if one of the conditions described in subsections (1) to (6) has been evidentially established, there must be an additional showing by clear and convincing evidence that termination of parental rights is in the child's best interests. In re Interest of J.B. and A.P., 235 Neb. 74, 453 N.W.2d 477 (1990).

Language of this section imposes two requirements before parental rights may be terminated: First, requisite evidence must establish existence of one or more of the circumstances described in subsections (1) to (6); and second, there must be the additional showing that termination of parental rights is in the best interests of the child, the primary consideration in any question concerning termination of parental rights. The standard of proof for each of the two preceding requirements is evidence which is "clear and convincing." In re Interest of J.S., A.C., and C.S., 227 Neb. 251, 417 N.W.2d 147 (1987).

Only one ground for termination under this section need be proved in order to terminate parental rights. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

A combination of the best interests of the child and evidence of fault or neglect on the part of the parent is required to terminate a parent's natural right to the custody of his or her own child. In re Interest of Crystal C., 12 Neb. App. 458, 676 N.W.2d 378 (2004).

Whether termination of parental rights is in the best interests of a child involves consideration of two aspects: (1) what the child might gain or lose by a continued relationship with the parent and (2) what the child might gain by the prospects of new relationships which the termination might open for the child. In re Interest of Heather G. et al., 12 Neb. App. 13, 664 N.W.2d 448 (2003).

Pursuant to this section, a court may terminate parental rights when such action is in the best interests of the child and one or more of the statutorily specified conditions exist. In re Interest of Joseph L., 8 Neb. App. 539, 598 N.W.2d 464 (1999).

2. Abandonment

Clear and convincing evidence supported the finding of abandonment where the father was initially involved in his child's life but then demonstrated no interest in the child or in exercising parental responsibilities. In re Interest of Gabriella H., 289 Neb. 323, 855 N.W.2d 368 (2014).

Incarceration does not excuse a parent's obligation to provide the child with a continuing relationship. In re Interest of Gabriella H., 289 Neb. 323, 855 N.W.2d 368 (2014).

Whether a parent has abandoned a child within the meaning of subdivision (1) of this section is a question of fact and depends upon parental intent, which may be determined by circumstantial evidence. Kenneth C. v. Lacie H., 286 Neb. 799, 839 N.W.2d 305 (2013); In re Interest of Chance J., 279 Neb. 81, 776 N.W.2d 519 (2009); Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004); In re Interest of C.A., 235 Neb. 893, 457 N.W.2d 822 (1990); In re Interest of J.L.M. et al., 234 Neb. 381, 451 N.W.2d 377 (1990); In re Interest of Crystal C., 12 Neb. App. 458, 676 N.W.2d 378 (2004); In re Interest of Joseph L., 8 Neb. App. 539, 598 N.W.2d 464 (1999).

For purposes of subdivision (1) of this section, "abandonment" is a parent's intentionally withholding from a child, without just cause or excuse, the parent's presence, care, love, protection, maintenance, and the opportunity for the display of parental affection for the child. In re Interest of Chance J., 279 Neb. 81, 776 N.W.2d 519 (2009).

Pursuant to subsection (1) of this section, evidence of abandonment was insufficient when the mother had been involuntarily removed from the United States and had made efforts to return in order to participate in juvenile proceedings and to inquire about her children, despite her removal and the Department of Health and Human Services' failure to show that it had informed the mother how contact with her children could be accomplished. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

Even though a juvenile court ordered a mother to have no visitation with her children approximately 7 weeks before the State filed a petition to terminate her parental rights based on abandonment, it was determined that the mother did abandon her children within the meaning of subsection (1) of this section where the mother failed to present any evidence which would show a continuing interest in the children or a genuine effort to maintain communication and a meaningful relationship with the children. In re Interest of Dustin H. et al., 259 Neb. 166, 608 N.W.2d 580 (2000).

In the context of subsection (1) of this section, "abandonment" is defined as a parent's intentionally withholding from a child, without just cause or excuse, the parent's presence, care, love, protection, maintenance, and the opportunity for the display of parental affection for the child. The question of abandonment is largely one of intent, to be determined in each case from all the facts and circumstances. If a parent voluntarily, but unreasonably or unjustifiably, departs from the state of residence of the parent's child or children, such departure may constitute parental abandonment of the child or children. Abandonment is not an ambulatory thing, the legal effects of which a parent may dissipate at will by token efforts at reclaiming a discarded child. Parental obligation requires a continuing interest in the child and a genuine effort to maintain communication and association with that child. Small tokens of parental affection for a child are an inadequate substitute for parental presence in a child's life. In re Interest of Sunshine A. et al., 258 Neb. 148, 602 N.W.2d 452 (1999).

Mother abandoned her children when she voluntarily left the State of Nebraska temporarily to look for her common-law husband's children. In re Interest of C.K., L.K., and G.K., 240 Neb. 700, 484 N.W.2d 68 (1992).

Parental incarceration may be considered in reference to abandonment as a basis for termination of parental rights under subsection (1) of this section. "Abandonment," for the purpose of subsection (1) of this section, is a parent's intentionally withholding from a child, without just cause or excuse, the parent's presence, care, love, protection, maintenance, and opportunity for the display of parental affection for the child. The question of abandonment is largely one of intent, to be determined in each case from all of the facts and circumstances. In re Interest of L.V., 240 Neb. 404, 482 N.W.2d 250 (1992).

A father who makes no effort to secure his parental rights for over 3 years has abandoned his child within the meaning of subsection (1) of this section. In re Interest of K.M.S., 236 Neb. 665, 463 N.W.2d 586 (1990).

Whether a parent has abandoned a child within the meaning of subsection (1) of this section is a question of fact and depends on parental intent, which may be determined by circumstantial evidence. In re Interest of C.A., 235 Neb. 893, 457 N.W.2d 822 (1990).

A parent who has voluntarily chosen to violate the law so as to have been convicted of five separate felonies may have placed himself in a position where he has effectively abandoned the child pursuant to subsection (1) of this section. In re Interest of B.A.G., 235 Neb. 730, 457 N.W.2d 292 (1990).

Pursuant to subsection (1) of this section, if a parent voluntarily, but unreasonably or unjustifiably, departs from the state of residence of the parent's child or children, such departure may constitute parental abandonment of the child and cannot be used as an excuse for noncompliance with a court-ordered plan for parental rehabilitation. In re Interest of J.L.M. et al., 234 Neb. 381, 451 N.W.2d 377 (1990).

Under subsection (1) of this section, abandonment is an intentional withholding from the child, without just cause or excuse, by the parent of the parent's presence, care, love, and protection; maintenance; and the opportunity for the display of filial affection. Abandonment is not an ambulatory thing the legal effects of which a parent may dissipate at will by token efforts at reclaiming a discarded child. In re Interest of J.M.D., 233 Neb. 540, 446 N.W.2d 233 (1989).

A specific condition of termination of parental rights under subsection (1) of this section is that the parent abandon the child for at least six months preceding the filing of the petition. In re Interest of M.B., R.P., and J.P., 222 Neb. 757, 386 N.W.2d 877 (1986).

Evidence supported the juvenile court's finding that the father did not abandon the child when (1) the father actively sought custody and paid child support within the crucial 6-month period and (2) the father's delay in seeking intervention was due to just cause. In re Interest of Deztiny C., 15 Neb. App. 179, 723 N.W.2d 652 (2007).

Pursuant to subsection (1) of this section, a court may terminate parental rights if the parent has abandoned the juvenile for 6 months or more immediately prior to the filing of the petition. In re Interest of Crystal C., 12 Neb. App. 458, 676 N.W.2d 378 (2004).

Pursuant to subsection (1) of this section, the term "immediately prior" regarding abandonment means the time period determined by counting back 6 months from the filing date of the petition. In re Interest of Crystal C., 12 Neb. App. 458, 676 N.W.2d 378 (2004).

A parent who has voluntarily chosen to violate the law, who has been imprisoned for the vast majority of his child's life, and who will continue to be imprisoned for several years may have placed himself in a position where he has effectively abandoned the child pursuant to subsection (1) of this section. A juvenile court may consider evidence of a parent's conduct prior to the birth of the child in proceedings to terminate parental rights pursuant to subsection (1) of this section. In re Interest of Theodore W., 4 Neb. App. 428, 545 N.W.2d 119 (1996).

Evidence did not support juvenile court's finding that father abandoned children for 6 months prior to termination hearing, pursuant to subsection (1) of this section, when in fact visitations were discouraged by Department of Social Services until court order denying visitation was granted 2 months prior to termination hearing. In re Interest of B.J.M. et al., 1 Neb. App. 851, 510 N.W.2d 418 (1993).

3. Neglect

Past neglect, along with facts relating to current family circumstances which go to best interests, are all properly considered in a parental rights termination case under subdivision (2) of this section. In re Interest of Sir Messiah T. et al., 279 Neb. 900, 782 N.W.2d 320 (2010).

One need not have physical possession of a child to demonstrate the existence of neglect contemplated by subsection (2) of this section. In re Interest of Kalie W., 258 Neb. 46, 601 N.W.2d 753 (1999); In re Interest of J.N.V., 224 Neb. 108, 395 N.W.2d 758 (1986).

Trial court did not err in terminating parental rights where the children were traumatized to an extent that the mere presence of the parents sent them into a panic and the parent-child relationships were effectively destroyed by the neglect and cruelty of the parents. It is only when the State seeks to terminate parental rights pursuant to subsection (6) of this section that the State is required to prove that it has instituted a reasonable plan for rehabilitation of the parents and that they have failed to comply. In the absence of any reasonable alternative and as the last resort to dispose of an action brought pursuant to the Nebraska Juvenile Code, termination of parental rights is permissible when the basis for such termination is provided by clear and convincing evidence. In re Interest of S.B.E. et al., 240 Neb. 748, 484 N.W.2d 97 (1992).

Because of mother's lack of insight and her lack of motivation to place the interests of her children ahead of her own, the trial court did not err in finding there was clear and convincing evidence to establish that the mother had substantially, continuously, and repeatedly neglected her children and had refused to give them the necessary parental care and protection. In re Interest of B.B. et al., 239 Neb. 952, 479 N.W.2d 787 (1992).

A parent's failure to take proper measures to protect children from abuse by another furnishes sufficient cause to terminate parental rights under subsection (2) of this section. In re Interest of C.P., 235 Neb. 276, 455 N.W.2d 138 (1990).

A parent's fright does not, by itself, excuse his or her failure to extricate children from a dangerous environment. In re Interest of C.P., 235 Neb. 276, 455 N.W.2d 138 (1990).

A parent's failure to take proper measures to protect children from abuse by another furnishes sufficient cause to terminate parental rights under subsection (2) of this section. In re Interest of J.B. and A.P., 235 Neb. 74, 453 N.W.2d 477 (1990).

When a parent fails to protect some but not all children from the physical abuse by another, a court may terminate parental rights in the children not physically abused. In re Interest of J.B. and A.P., 235 Neb. 74, 453 N.W.2d 477 (1990).

Where poor housekeeping degenerates into a continuing health hazard, the best interests of the children require termination of parental rights. In re Interest of E.R., J.R., and A.R., 230 Neb. 646, 432 N.W.2d 834 (1988).

Under this statute, to justify the termination of parental rights, the state must prove by clear and convincing evidence that a parent has substantially and continuously or repeatedly neglected the child. In re Interest of L.J., J.J., and J.N.J., 220 Neb. 102, 368 N.W.2d 474 (1985).

Evidence supported the juvenile court's finding that the father did not neglect the child when (1) 5 years prior to the termination hearing, the father was sentenced to a jail term of 3 months and (2) throughout the child's life, the father provided continuing care for the child, did not refuse parental care, and worked to improve parenting skills. In re Interest of Deztiny C., 15 Neb. App. 179, 723 N.W.2d 652 (2007).

In regard to subdivision (2) of this section, a finding of abuse or neglect may be supported where the record shows a parent's conduct over the child during the period when the abuse or neglect occurred and multiple injuries or other serious impairment of health has occurred which ordinarily would not occur in the absence of abuse or neglect. In re Interest of Chloe L. and Ethan L., 14 Neb. App. 663, 712 N.W.2d 289 (2006).

Pursuant to subsection (2) of this section, termination of parental rights requires a finding that a parent has substantially and continuously or repeatedly neglected and refused to give the juvenile necessary parental care and protection. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

Pursuant to subsection (2) of this section, lack of proper parental care of one child in a family can be a ground for termination of parental rights with respect to another child of the parents. In re Interest of Jaden H., 10 Neb. App. 87, 625 N.W.2d 218 (2001).

While a decision from the Nebraska Court of Appeals affirming a juvenile court's termination of parental rights may be further reviewed by the Nebraska Supreme Court, under subsection (2) of this section, the Court of Appeals' decision is final for collateral estoppel purposes. In re Interest of Jaden H., 10 Neb. App. 87, 625 N.W.2d 218 (2001).

4. Mental illness or deficiency

Where subdivision (5) of this section is one of multiple statutory grounds alleged to support termination of parental rights, the failure of the trial court to appoint a guardian ad litem for the parent is error, but the error may or may not be prejudicial, depending upon the specific facts of the case. Wayne G. v. Jacqueline W., 288 Neb. 262, 847 N.W.2d 85 (2014).

Subsection (5) of this section authorizing termination of parental rights for mental illness or mental deficiency means only those mental illnesses or mental deficiencies which render the parents unable to discharge their parental responsibilities. In re Interest of Michael B. et al., 258 Neb. 545, 604 N.W.2d 405 (2000).

Under subsection (5) of this section, when a natural parent suffers from a mental deficiency and cannot be rehabilitated within a reasonable period of time, the best interests of the child require that a final disposition be made without delay. A "mental deficiency", as used in subsection (5) of this section, includes an impairment in capacity such that a parent is unable to profit from instruction and acquire parenting skills. Under subsection (5) of this section, the State must show that termination of parental rights is in the best interests of the children. In re Interest of Natasha H. & Sierra H., 258 Neb. 131, 602 N.W.2d 439 (1999).

When a natural parent suffers from a mental deficiency and cannot be rehabilitated within a reasonable period of time, the best interests of the children require that a final disposition be made without delay. In re Interest of D.A.B. and J.B., 240 Neb. 653, 483 N.W.2d 550 (1992).

A borderline personality disorder is a mental illness or deficiency for purposes of statute. In re Interest of B.M., 239 Neb. 292, 475 N.W.2d 909 (1991).

A guardian ad litem appointed for a parent pursuant to subsection (5) of this section is entitled to participate fully in the proceeding to terminate parental rights. In re Interest of D.S. and T.S., 236 Neb. 413, 461 N.W.2d 415 (1990).

The parental rights of a parent who is unable to discharge parental duties because of a mental illness or deficiency may be terminated under subdivision (5) of this section, while the parental rights of a parent who is unable to discharge parental duties because of a physical illness or deficiency may be terminated under subdivision (2) or (6) of this section; thus, the statutory scheme for termination of parental rights does not unconstitutionally differentiate between a parent with a mental deficiency and one with a physical deficiency. In re Interest of S.L.P., 230 Neb. 635, 432 N.W.2d 826 (1988).

"Mental deficiency", as used in subdivision (5) of this section, includes an impairment in learning capacity such that one is unable to profit from instruction and acquire parenting skills. In re Interest of D.L.S., 230 Neb. 435, 432 N.W.2d 31 (1988).

Appointment of a guardian ad litem for parents whose parental rights are sought to be terminated under subdivision (5) of this section is mandatory. Failure to appoint a guardian ad litem to protect the interests of such a parent is plain error which requires that the judgment be reversed. In re Interest of M.M., C.M., and D.M., 230 Neb. 388, 431 N.W.2d 611 (1988).

While no absolute definition of the term "mental deficiency" as used in subdivision (5) of this section is adopted, where a personality disorder is manifested by acts of extraordinary violence, the mental condition certainly rises to the level of mental deficiency. In re Interest of J.D.M., 230 Neb. 273, 430 N.W.2d 689 (1988).

Parental rights were properly terminated under subdivision (5) of this section where parents, who were both of limited intellectual ability, were unable to care for their daughter, who was developmentally and physically handicapped and required an extraordinary amount of care. In re Interest of A.M.K., 227 Neb. 888, 420 N.W.2d 718 (1988).

Supreme Court urges appointments of an attorney and of a guardian ad litem under subsection (5) of this section be separated. In re Interest of C.W., 226 Neb. 719, 414 N.W.2d 277 (1987).

Record supported termination of parental rights as in the best interests of the child where the parent was unable due to a mental deficiency to discharge her responsibilities and there existed reasonable grounds to believe that this condition would continue for a prolonged and indefinite period. In re Interest of Fant, 214 Neb. 692, 335 N.W.2d 314 (1983).

A trial court has discretionary authority to appoint a guardian ad litem in termination proceedings for a parent with a mental deficiency, regardless of whether mental illness or deficiency is pled as a ground for termination. In re Interest of Michael B. et al., 8 Neb. App. 411, 594 N.W.2d 674 (1999).

The presence of a mental deficiency in a parent does not preclude the State from seeking, or the courts from granting, termination of parental rights under subsections (2) and (4) of this section. In re Interest of Michael B. et al., 8 Neb. App. 411, 594 N.W.2d 674 (1999).

5. Rehabilitation or reunification plan

Reasonable efforts to preserve and reunify a family are required when the State seeks to terminate parental rights under subdivision (6) of this section. But reasonable efforts to reunify the family are required under the juvenile code only when termination is sought under subdivision (6) of this section, not when termination is based on other grounds. In re Interest of Chance J., 279 Neb. 81, 776 N.W.2d 519 (2009).

Reasonable efforts to reunify a family are required under the juvenile code only when termination of parental rights is sought under subsection (6) of this section. In re Interest of Hope L. et al., 278 Neb. 869, 775 N.W.2d 384 (2009).

The Legislature intended that the issue of reasonable efforts required under section 43-283.01 must be reviewed by the juvenile court (1) when removing from the home a juvenile adjudged to be under subsections (3) or (4) of section 43-247 pursuant to section 43-284, (2) when the court continues a juvenile's out-of-home placement pending adjudication pursuant to section 43-254, (3) when the court reviews a juvenile's status and permanency planning pursuant to section 43-1315, and (4) when termination of parental rights to a juvenile is sought by the State under subsection (6) of this section. In re Interest of DeWayne G., Jr. & Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002).

Pursuant to subsection (2) of this section, termination of parental rights under this subsection does not require proof that a parent has failed to comply with a rehabilitation plan. In re Interest of Clifford M. et al., 261 Neb. 862, 626 N.W.2d 549 (2001).

In order to terminate parental rights under subsection (6) of this section, the State must prove by clear and convincing evidence that (1) the parent has failed to comply, in whole or in part, with a reasonable provision material to the rehabilitative objective of the plan and (2) in addition to the parent's noncompliance with the rehabilitative plan, termination of parental rights is in the best interests of the child. In order to terminate parental rights under subsection (6) of this section, the State is required to prove that the parents have been provided with a reasonable opportunity to rehabilitate themselves according to a court-ordered plan and have failed to do so. The State is not required to show that noncompliance with a court-ordered rehabilitation plan is willful in order to prove that termination of parental rights should be ordered under subsection (6) of this section. In re Interest of Kassara M., 258 Neb. 90, 601 N.W.2d 917 (1999).

Pursuant to subsection (6) of this section, the State need not prove in an action to terminate parental rights, that a parent's failure to comply with a court-ordered rehabilitation plan was willful. The purpose of subsection (6) of this section is to advance the best interests of the child by giving the juvenile court power to terminate parental rights where the grounds for adjudicating the child within section 43-247(3)(a) have not been corrected. Whether a parent is willful or not in his or her noncompliance with a rehabilitation plan is not directly relevant to this purpose. Mother's failure to comply with rehabilitation plan's requirement that she end contact with man who had sexually assaulted one of her children was sufficient evidence for termination of her parental rights under subsection (7) of this section. In re Interest of Joshua M. et al., 251 Neb. 614, 558 N.W.2d 548 (1997).

In order to terminate parental rights pursuant to subsection (6) of this section, the State is required to prove that the parents have been provided with a reasonable opportunity to rehabilitate themselves according to a court-ordered plan and have failed to do so. Fact that parent partially complied with one provision of a rehabilitative plan does not prevent termination of his or her parental rights. In re Interest of L.H. et al., 241 Neb. 232, 487 N.W.2d 279 (1992).

A rehabilitation plan is a court-ordered plan, judicially fashioned and judicially determined. The court may not delegate this authority to evaluators, counselors, social workers, child protection workers, or probation officers. In re Interest of D.M.B., 240 Neb. 349, 481 N.W.2d 905 (1992).

In order to terminate parental rights, the requirement is not that all possible alternatives be exhausted, but that reasonable efforts be made to reunite the juvenile and his or her family. In re Interest of S.R., D.R., and B.R., 239 Neb. 871, 479 N.W.2d 126 (1992).

Under subsection (6) of this section, the court is not limited to reviewing the efforts of the parent under the reunification plan last ordered by the court; rather, the court looks at the entire reunification program and the parent's compliance with the various plans involved in the program, as well as any effort not contained within the program which would bring the parent closer to reunification. In re Interest of L.J., M.J., and K.J., 238 Neb. 712, 472 N.W.2d 205 (1991).

A period of 1 year 2 months is a reasonable amount of time for a parent to comply with a plan of rehabilitation. In re Interest of C.E.E., 238 Neb. 260, 469 N.W.2d 782 (1991).

Under subsection (6) of this section, "reasonable efforts, under the direction of the court" means efforts in relation to a court-ordered plan for parental rehabilitation, not an extrajudicial agreement between a parent and an administrative agency. In re Interest of A.H., 237 Neb. 797, 467 N.W.2d 682 (1991).

Under subsection (6) of this section, the fact of participation in certain elements of the court-ordered plan of reunification does not necessarily prevent the court from entering an order of termination where the parent has not made satisfactory progress toward reunification. In re Interest of A.M.Y., F.E.Y., and K.C.Y., 237 Neb. 414, 466 N.W.2d 93 (1991).

Under subsection (6) of this section, there is no requirement that the parent's failure to comply with the plan for rehabilitation be willful. In re Interest of A.B. et al., 236 Neb. 220, 460 N.W.2d 114 (1990).

It is only to terminate parental rights pursuant to subsection (6) of this section that the State is required to prove that the parents have been provided with a reasonable opportunity to rehabilitate themselves according to a court-ordered plan and have failed to do so. In re Interest of L.C., J.C., and E.C., 235 Neb. 703, 457 N.W.2d 274 (1990).

A judgment terminating parental rights pursuant to subsection (6) of this section will be affirmed where the State has proved by clear and convincing evidence that (1) the parent has willfully failed to comply, in whole or in part, with a material provision of the rehabilitative plan, and (2) termination of parental rights is in the best interests of the children. In re Interest of L.K.Y. and A.L.Y., 235 Neb. 545, 455 N.W.2d 828 (1990); In re Interest of L.B., A.B., and A.T., 235 Neb. 134, 454 N.W.2d 285 (1990).

Under subsection (6) of this section, participation in a court-ordered plan does not necessarily prevent the court from entering an order of termination where parent made no progress toward rehabilitation. In re Interest of M., 235 Neb. 61, 453 N.W.2d 589 (1990).

Pursuant to subsection (6) of this section, a parent's failure to make reasonable efforts to comply with a court-ordered plan of rehabilitation presents an independent reason justifying termination of parental rights. A judgment terminating parental rights will be affirmed when the State has established by clear and convincing evidence that the parent has willfully failed to comply, in whole or in part, with a material provision of a plan, and termination of parental rights is in the best interests of the children. Where a parent is unable or unwilling to rehabilitate herself within a reasonable time, the best interests of the children require termination of the parental rights. In re Interest of C.C. and E.C., 234 Neb. 218, 450 N.W.2d 392 (1990).

Under subsection (6) of this section, the record supports termination of parental rights where parent willingly failed to comply with reasonable plan of rehabilitation. In re Interest of R.T. and R.T., 233 Neb. 483, 446 N.W.2d 12 (1989).

Regarding parental compliance with a court-ordered rehabilitative plan, under subsection (6) of this section, as a ground for termination of parental rights, the State must prove by clear and convincing evidence that the parent has willfully failed to comply in whole or in part with a reasonable provision material to the rehabilitative objective of the plan and the termination of parental rights is in the best interests of the child. In re Interest of Q.R. and D.R., 231 Neb. 791, 438 N.W.2d 146 (1989).

Under subsection (6) of this section, a juvenile court has the discretionary power to prescribe a reasonable plan for parental rehabilitation to correct the conditions underlying the adjudication that a child is a juvenile within the Nebraska Juvenile Code. This court has held that to terminate parental rights under subsection (6) of this section, the State must prove by clear and convincing evidence that the parent has willfully failed to comply, in whole or in part, with a reasonable provision material to the rehabilitative objective of the plan and termination of parental rights is in the best interests of the child. In re Interest of P.M.C., 231 Neb. 701, 437 N.W.2d 786 (1989).

A parent's failure to make reasonable efforts to comply with a court-ordered plan of rehabilitation designed to reunite the parent and child presents an independent reason justifying termination of parental rights under subdivision (6) of this section. The state must prove this failure by clear and convincing evidence. In re Interest of P.D., 231 Neb. 608, 437 N.W.2d 156 (1989).

A parent's failure to make reasonable efforts to comply with a court-ordered plan of rehabilitation designed to reunite the parent and child presents an independent reason justifying termination of parental rights under subdivision (6) of this section. In re Interest of D.L.S., 230 Neb. 435, 432 N.W.2d 31 (1988).

Regarding parental noncompliance with a court-ordered rehabilitative plan, under subsection (6) of this section, as a ground for termination of parental rights, the State must prove by clear and convincing evidence that the parent has willfully failed to comply, in whole or in part, with a reasonable provision material to the rehabilitative objective of the plan and, in addition to the parent's noncompliance with the rehabilitative plan, termination of parental rights is in the best interests of the child. In re Interest of A.Z., B.Z., and R.Z., 230 Neb. 291, 430 N.W.2d 901 (1988).

As grounds for termination, the State must prove by clear and convincing evidence that the parent has willfully failed to comply with a reasonable provision material to the rehabilitative objective of the plan, and, in addition to the parent's noncompliance, termination is in the best interests of the child. In re Interest of L.O. and B.O., 229 Neb. 889, 429 N.W.2d 388 (1988).

Regarding parental noncompliance with a court-ordered rehabilitation plan under subsection (6) of this section as a ground for termination of parental rights, the State must prove by clear and convincing evidence that (1) the parent has willfully failed to comply, in whole or in part, with a reasonable provision material to the rehabilitative objective of the plan and (2) termination of parental rights is in the best interests of the child. In re Interest of J.S., A.C., and C.S., 227 Neb. 251, 417 N.W.2d 147 (1987).

When a rehabilitation plan is implemented, the plan must be reasonable and conducted under the direction of the juvenile court before failure to comply with the plan can be an independent reason for termination. In re Interest of K.L.N. and M.J.N., 225 Neb. 595, 407 N.W.2d 189 (1987).

The primary consideration in termination proceedings is the best interests of the child and, while termination of parental rights should be considered as a last resort, this section requires that the best interests of the child and evidence of fault or neglect be considered together in reaching such a determination. The failure to comply with a court-ordered plan of rehabilitation, where a parent is ordered to make reasonable efforts to rehabilitate, presents an independent reason justifying termination of parental rights. In re Interest of J.W., 224 Neb. 897, 402 N.W.2d 671 (1987).

The failure of a parent to follow a rehabilitation plan which is not conducted under the direction of the court is not sufficient reason to terminate parental rights under this statute. In re Interest of M.L.B., 221 Neb. 396, 377 N.W.2d 521 (1985).

Parental rights terminated of mother who failed to comply with a plan of rehabilitation and who suffered from a personality disorder likely to last for an indefinite period. In re Interest of R.L.T., 221 Neb. 251, 376 N.W.2d 310 (1985).

The state need not show harm to the child in order to terminate parental rights. The failure of the parent to follow a plan of rehabilitation is sufficient grounds for termination. In re Interest of S.P., N.P., and L.P., 221 Neb. 165, 375 N.W.2d 616 (1985).

The trial court did not abuse its discretion by terminating the parental rights of a parent who failed to rehabilitate herself within a reasonable time after the adjudicative hearing. In re Interest of S.W., 220 Neb. 734, 371 N.W.2d 726 (1985).

Pursuant to subsection (6) of this section, termination of parental rights requires a finding that following a determination that the juvenile is one as described in subsection (3)(a) of section 43-247, reasonable efforts to preserve and reunify the family if required under section 43-283.01, under the direction of the court, have failed to correct the conditions leading to the determination. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

6. Out-of-home placement

Time spent by juveniles in a guardianship placement counted toward time spent in an out-of-home placement under subsection (7) of this section. In re Interest of Kendra M. et al., 283 Neb. 1014, 814 N.W.2d 747 (2012).

The fact that a child has been placed outside the home for 15 or more of the most recent 22 months does not demonstrate parental unfitness. The placement of a child outside the home for 15 or more of the most recent 22 months under subsection (7) of this section merely provides a guideline for what would be a reasonable time for parents to rehabilitate themselves to a minimum level of fitness. In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009).

For the purpose of a petition to terminate parental rights, the placement of a child outside the home for 15 or more of the most recent 22 months under subsection (7) of this section merely provides a guideline for what would be a reasonable time for parents to rehabilitate themselves to a minimum level of fitness. In re Interest of Xavier H., 274 Neb. 331, 740 N.W.2d 13 (2007).

The fact that a child has been placed outside the home for 15 or more of the most recent 22 months under subsection (7) of this section does not demonstrate parental unfitness for the purpose of a termination of parental rights. In re Interest of Xavier H., 274 Neb. 331, 740 N.W.2d 13 (2007).

In a juvenile proceeding to terminate parental rights, the evidence adduced to prove termination on any statutory ground other than subsection (7) of this section is highly relevant to the best interests of the juvenile, as it would show abandonment, neglect, unfitness, or abuse. In re Interest of Shelby L., 270 Neb. 150, 699 N.W.2d 392 (2005).

Subsection (7) of this section operates mechanically and, unlike the other subsections of this section, does not require the State to adduce evidence of any specific fault on the part of a parent. Thus, it is in the context of analyzing the best interests of the juvenile that courts must respect a parent's commanding interest in the accuracy and justice of the decision to terminate parental rights. Where termination of parental rights is sought solely pursuant to subsection (7), proof that termination is nonetheless in a juvenile's best interests will, necessarily, require clear and convincing evidence of circumstances as compelling and pertinent to a child's best interests as those enumerated in the other subsections of this section. In re Interest of Aaron D., 269 Neb. 249, 691 N.W.2d 164 (2005).

Pursuant to subsection (7) of this section, termination based on the ground that a child has been in out-of-home placement for 15 of the preceding 22 months is not in a child's best interests when the record demonstrates that a parent is making efforts toward reunification and has not been given a sufficient opportunity for compliance with a reunification plan. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

The 15-month condition set forth in subsection (7) of this section serves the purpose of providing a reasonable timetable for parents to rehabilitate themselves. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

Generally, when termination of parental rights is sought under subsections of this section other than subsection (7), the evidence adduced to prove the statutory grounds for termination will also be highly relevant to the best interests of the juvenile. In re Interest of Emerald C. et al., 19 Neb. App. 608, 810 N.W.2d 750 (2012).

Pursuant to subsection (7) of this section, termination of parental rights requires a finding that the juvenile has been in an out-of-home placement for 15 or more months of the most recent 22 months. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).

7. Appeal

A parent's failure to appeal from an adjudication order, dispositional order, or other final, appealable order leading to the termination of parental rights does not preclude an appellate court from reviewing the proceedings for a denial of due process in an appeal from a termination order. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

The right to appeal from orders of a county court sitting as a juvenile court, insofar as that right is vested in the child's custodian, is vested only in individuals or entities having legal custody of such a child, and not in those persons having only possession of the child. In re Interest of S.R., 217 Neb. 528, 352 N.W.2d 141 (1984).

In regard to subdivision (10) of this section, conviction and sentence are not considered final judgments until after appeal, if there is indeed an appeal. In re Interest of Jamie M., 14 Neb. App. 763, 714 N.W.2d 780 (2006).

Appellate courts must be particularly diligent in the de novo review of whether termination of parental rights is in the juvenile's best interests in cases where termination is sought only pursuant to subdivision (7) of this section, and the record must contain clear and convincing evidence to support the best interests determination. In re Interest of Skye W. & McKenzie W., 14 Neb. App. 74, 704 N.W.2d 1 (2006).

8. Constitutional rights

The interest of the parents in the care, custody, and control of their children is perhaps the oldest of the fundamental liberty interests recognized by the U.S. Supreme Court. In re Interest of Angelica L. & Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009).

Whether termination of parental rights is in a child's best interests is subject to the overriding recognition that the relationship between parent and child is constitutionally protected. In re Interest of Xavier H., 274 Neb. 331, 740 N.W.2d 13 (2007).

This section is not unconstitutional; adequate safeguards are provided to ensure that parental rights are not terminated based solely upon the length of time children are in an out-of-home placement. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003); In re Interest of Phyllisa B., 265 Neb. 53, 654 N.W.2d 738 (2002).

If a parent has been afforded procedural due process for a hearing to terminate parental rights, allowing a parent who is incarcerated or otherwise confined in custody of a government to attend the termination hearing is within the discretion of the trial court, whose opinion on appeal will be upheld in the absence of an abuse of discretion. In re Interest of Davonest D. et al., 19 Neb. App. 543, 809 N.W.2d 819 (2012).

Parental physical presence is unnecessary for a hearing to terminate parental rights, provided that the parent has been afforded procedural due process for the hearing. In re Interest of Davonest D. et al., 19 Neb. App. 543, 809 N.W.2d 819 (2012).

In a hearing on the termination of parental rights without a prior adjudication, where such termination is sought under subsections (1) through (5) of this section, such proceedings must be accompanied by due process safeguards, as statutory provisions cannot abrogate constitutional rights. In re Interest of Brook P. et al., 10 Neb. App. 577, 634 N.W.2d 290 (2001).

Termination of parental rights is protected by due process under the U.S. and Nebraska Constitutions, and in the absence of a valid waiver by all parties to such proceedings, a verbatim transcript of those proceedings shall be made and preserved in the separate juvenile court. In re Interest of M.W. and R.W., 1 Neb. App. 378, 497 N.W.2d 396 (1992).

9. Miscellaneous

Termination of a mother's parental rights was in her children's best interests where there was evidence of years of instability and neglect, which could not be overcome by the mother's recent period of stability. In re Interest of Kendra M. et al., 283 Neb. 1014, 814 N.W.2d 747 (2012).

The examples provided under subsection (9) of this section are not an exhaustive list. Aggravated circumstances also exist when a child suffers severe, intentional physical abuse. In re Interest of Ryder J., 283 Neb. 318, 809 N.W.2d 255 (2012).

The "beyond a reasonable doubt" standard in subsection (6) of section 43-1505 does not extend to this section's best interests element. Instead, the State must prove by clear and convincing evidence that terminating parental rights is in the child's best interests; this need not include testimony of a qualified expert witness. In re Interest of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008).

The State cannot prove that termination of parental rights is in a child's best interests by implementing a case plan that precludes a parent's compliance. In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442 (2004).

The fact that children benefit from foster placement after they are removed from the custody of a natural parent does not lend support to an argument that termination of parental rights is not in their best interests. Where a parent is unable or unwilling to rehabilitate himself or herself within a reasonable time, the best interests of the child require termination of the parental rights. A significant piece of evidence bearing on the issue of whether termination of parental rights is in the best interests of the child is the fact that while in foster care, the child's "arrested state of development" at the time of removal from custody is being reversed. Children cannot, and should not, be suspended in foster care or be made to await uncertain parental maturity. The concept of permanency is not simply a "buzzword", but, rather, a recognition that when there is no reasonable expectation that a natural parent will fulfill his or her responsibility to a child, the child should be given an opportunity to live with an adult who has demonstrated a willingness and ability to assume that responsibility and has a permanent legal obligation to do so. In re Interest of Sunshine A. et al., 258 Neb. 148, 602 N.W.2d 452 (1999).

Through the plain language of this section, the Legislature has demonstrated its intent that under certain circumstances, prior court action or an adjudication may be required before parental rights can be terminated. The plain and ordinary meaning of this section and section 43-291, taken together, is that parental rights may be terminated in an original proceeding. In re Interest of Joshua M. et al., 256 Neb. 596, 591 N.W.2d 557 (1999).

Pursuant to subsection (3) of this section, a court cannot deny a natural parent custody based on the fact that he or she has limited resources or financial problems, or because the parent's lifestyle is different or unusual. Pursuant to subsection (4) of this section, the children need not be present while the parent commits acts described in the section for this section to apply. Gomez v. Savage, 254 Neb. 836, 580 N.W.2d 523 (1998).

In the absence of any reasonable alternative and as the last resort to dispose of an action brought pursuant to the Nebraska Juvenile Code, termination of parental rights is permissible when the basis for such termination is proved by clear and convincing evidence. In re Interest of M.P., 238 Neb. 857, 472 N.W.2d 432 (1991); In re Interest of C.C., 226 Neb. 263, 411 N.W.2d 51 (1987); In re Interest of T.C., 226 Neb. 116, 409 N.W.2d 607 (1987).

A juvenile court may terminate parental rights under the various grounds specified in subsections (1) through (5) of this section without providing the parent with a reasonable opportunity to rehabilitate himself or herself. In re Interest of L.C., J.C., and E.C., 235 Neb. 703, 457 N.W.2d 274 (1990).

Subsection (6) of this section does not require the court to proceed under that subsection whenever a determination has been made under section 43-247; the court may terminate parental rights when it appears that any one of the six conditions under this section has been met. In re Interest of J.A. and T.A., 229 Neb. 271, 426 N.W.2d 277 (1988).

Clear and convincing evidence was before the trial court to show that reasonable efforts, under the court's direction, had failed to correct the conditions which had led to the determination that the child in question was a child as defined in section 43-247(3)(a). In re Interest of J.W., 224 Neb. 897, 402 N.W.2d 671 (1987).

The Indian Child Welfare Act's requirement of "active efforts" is separate and distinct from the "reasonable efforts" provision of subsection (6) of this section and therefore requires the State to plead active efforts by the State to prevent the breakup of the family. In re Interest of Shayla H. et al., 17 Neb. App. 436, 764 N.W.2d 119 (2009).

The plain language of subsection (10) of this section does not require a criminal conviction or proof beyond a reasonable doubt that a parent has committed voluntary manslaughter or murder of his or her child, but merely clear and convincing evidence that the parent "committed" murder or voluntary manslaughter of his or her child. In re Interest of Anthony V., 12 Neb. App. 567, 680 N.W.2d 221 (2004).

Although there may have been no prior juvenile court action, including adjudication, the juvenile court acquires jurisdiction to terminate parental rights when a motion to terminate parental rights containing the grounds for termination is filed under subsections (1) through (5) of this section. In re Interest of Brook P. et al., 10 Neb. App. 577, 634 N.W.2d 290 (2001).

The essence of issue preclusion is that once parents have litigated their treatment of their child's sibling in an adjudication proceeding, they are not entitled to another opportunity to litigate the same issue in a subsequent proceeding involving the child under subsection (2) of this section. In re Interest of Jaden H., 10 Neb. App. 87, 625 N.W.2d 218 (2001).

The State may use factual findings from a sibling's case, when proved true by clear and convincing evidence, as a basis for termination of parental rights to a sibling. In re Interest of Jaden H., 10 Neb. App. 87, 625 N.W.2d 218 (2001).

Section 43-1505 provides specific statutory requirements for proving a case for termination of parental rights in a juvenile court action involving an Indian child, and the petition for termination of parental rights must include sufficient allegations of the requirements of section 43-1505 as well as this section to survive a demurrer. In re Interest of Sabrienia B., 9 Neb. App. 888, 621 N.W.2d 836 (2001).

In order to justify termination of parental rights pursuant to subsection (6) of this section, the State must prove by clear and convincing evidence that (1) the parent has failed to comply, in whole or in part, with a reasonable provision material to the rehabilitation objective of the plan and (2) that termination of parental rights is in the best interests of the child. In re Interest of Joseph L., 8 Neb. App. 539, 598 N.W.2d 464 (1999).

Parental incarceration is a factor which may be considered in determining whether parental rights should be terminated. A parent's failure to change a lifestyle of chemical dependency may constitute neglect under subsection (2) of this section. In re Interest of Joshua M. et al., 7 Neb. App. 872, 587 N.W.2d 131 (1998).

A parent's parental rights may not be terminated pursuant to the provisions of this section based solely upon the parent's refusal to waive his or her constitutional and statutory protections against self-incrimination. In re Interest of Clifford M. et al., 6 Neb. App. 754, 577 N.W.2d 547 (1998).

In the absence of an adjudication petition and hearing in compliance with section 43-247, an order purporting to terminate parental rights pursuant to this section is a nullity. In re Interest of Joelyann H., 6 Neb. App. 472, 574 N.W.2d 185 (1998).



43-292.01 Termination of parental rights; appointment of guardian ad litem; when.

When termination of the parent-juvenile relationship is sought under subdivision (5) of section 43-292, the court shall appoint a guardian ad litem for the alleged incompetent parent. The court may, in any other case, appoint a guardian ad litem, as deemed necessary or desirable, for any party. The guardian ad litem shall be paid a reasonable fee set by the court and paid from the general fund of the county.

Where section 43-292(5) is one of multiple statutory grounds alleged to support termination of parental rights, the failure of the trial court to appoint a guardian ad litem for the parent is error, but the error may or may not be prejudicial, depending upon the specific facts of the case. Wayne G. v. Jacqueline W., 288 Neb. 262, 847 N.W.2d 85 (2014).

A guardian ad litem appointed for a parent is entitled to participate fully in the proceeding to terminate parental rights. In re Interest of D.S. and T.S., 236 Neb. 413, 461 N.W.2d 415 (1990).

Appointment of a guardian ad litem for parents whose parental rights are sought to be terminated under subdivision (5) of section 43-292 is mandatory. Failure to appoint a guardian ad litem to protect the interests of such a parent is plain error which requires that the judgment be reversed. In re Interest of M.M., C.M., and D.M., 230 Neb. 388, 431 N.W.2d 611 (1988).

Supreme Court urges appointments of an attorney and of a guardian ad litem be separated. In re Interest of C.W., 226 Neb. 719, 414 N.W.2d 277 (1987).

A guardian ad litem appointed for a parent pursuant to this section is entitled to participate fully in the proceeding to terminate parental rights. In re Interest of Emerald C. et al., 19 Neb. App. 608, 810 N.W.2d 750 (2012).

Appointment of a guardian ad litem for a parent who is allegedly incompetent because of mental illness or mental deficiency is mandatory, and the failure to appoint a guardian ad litem is plain error which requires reversal of an order terminating the parent's rights. In re Interest of Presten O., 18 Neb. App. 259, 778 N.W.2d 759 (2010).



43-292.02 Termination of parental rights; state; duty to file petition; when.

(1) A petition shall be filed on behalf of the state to terminate the parental rights of the juvenile's parents or, if such a petition has been filed by another party, the state shall join as a party to the petition, and the state shall concurrently identify, recruit, process, and approve a qualified family for an adoption of the juvenile, if:

(a) A juvenile has been in foster care under the responsibility of the state for fifteen or more months of the most recent twenty-two months; or

(b) A court of competent jurisdiction has determined the juvenile to be an abandoned infant or has made a determination that the parent has committed murder of another child of the parent, committed voluntary manslaughter of another child of the parent, aided or abetted, attempted, conspired, or solicited to commit murder, or aided or abetted voluntary manslaughter of the juvenile or another child of the parent, or committed a felony assault that has resulted in serious bodily injury to the juvenile or another minor child of the parent. For purposes of this subdivision, infant means a child eighteen months of age or younger.

(2) A petition shall not be filed on behalf of the state to terminate the parental rights of the juvenile's parents or, if such a petition has been filed by another party, the state shall not join as a party to the petition if the sole factual basis for the petition is that (a) the parent or parents of the juvenile are financially unable to provide health care for the juvenile or (b) the parent or parents of the juvenile are incarcerated. The fact that a qualified family for an adoption of the juvenile has been identified, recruited, processed, and approved shall have no bearing on whether parental rights shall be terminated.

(3) The petition is not required to be filed on behalf of the state or if a petition is filed the state shall not be required to join in a petition to terminate parental rights or to concurrently find a qualified family to adopt the juvenile under this section if:

(a) The child is being cared for by a relative;

(b) The Department of Health and Human Services has documented in the case plan or permanency plan, which shall be available for court review, a compelling reason for determining that filing such a petition would not be in the best interests of the juvenile; or

(c) The family of the juvenile has not had a reasonable opportunity to avail themselves of the services deemed necessary in the case plan or permanency plan approved by the court if reasonable efforts to preserve and reunify the family are required under section 43-283.01.

(4) Except as otherwise provided in the Nebraska Indian Child Welfare Act, if a child is conceived by the victim of a sexual assault, a petition for termination of parental rights of the perpetrator shall be granted if such termination is in the best interests of the child and (a) the perpetrator has been convicted of or pled guilty or nolo contendere to sexual assault of the child’s birth parent under section 28-319 or 28-320 or a law in another jurisdiction similar to either section 28-319 or 28-320 or (b) the perpetrator has fathered the child or given birth to the child as a result of such sexual assault.

Pursuant to the second sentence in subsection (2) of this section, a juvenile court, when deciding whether to terminate parental rights, should not consider that an adoptive family has been identified. In re Interest of Destiny A. et al., 274 Neb. 713, 742 N.W.2d 758 (2007).

Pursuant to subsection (3)(b) of this section, an exception hearing must be conducted after the child has been in foster care for 15 of the most recent 22 months. In re Interest of Sarah K., 258 Neb. 52, 601 N.W.2d 780 (1999).

For termination of parental rights, this section's "identification and approval of an adoptive family" requirement is not a requirement for termination. In re Interest of Georgina V. & Manuel V., 9 Neb. App. 791, 620 N.W.2d 130 (2000).



43-292.03 Termination of parental rights; state; Department of Health and Human Services; duties.

(1) Within thirty days after the fifteen-month period under subsection (1) of section 43-292.02, the court shall hold a hearing on the record and shall make a determination on the record as to whether there is an exception under subsection (3) of section 43-292.02 in this particular case. If there is no exception, the state shall proceed as provided in subsection (1) of section 43-292.02.

(2) The Department of Health and Human Services shall submit on a timely basis, to the court in which the petition to place the juvenile in an out-of-home placement was filed and to the county attorney who filed the petition, a list of the name of each juvenile who has been in an out-of-home placement for fifteen or more months of the most recent twenty-two months.

An order entered pursuant to this section referring the matter to the State for filing of a petition to terminate parental rights is not a final, appealable order. In re Interest of Anthony R. et al., 264 Neb. 699, 651 N.W.2d 231 (2002).

Failure of the juvenile court to conduct an exception hearing pursuant to this section does not deny a parent due process of law. In re Interest of Clifford M. et al., 261 Neb. 862, 626 N.W.2d 549 (2001).



43-293 Termination of parental rights; effect; adoption; consent.

When the parental rights have been terminated under section 43-292 and the care of the juvenile is awarded to the Department of Health and Human Services, the department shall have authority to consent to the legal adoption of such juvenile and no other consent shall be required to authorize any court having jurisdiction to enter a legal decree of adoption of such juvenile. When the care of such juvenile is awarded to an individual or association and the parental rights have been terminated by the juvenile court, such individual or association may consent, only when authorized by order of such juvenile court, to the legal adoption of such juvenile and no other consent shall be required to authorize any court having jurisdiction to enter a legal decree of adoption of such juvenile. An order terminating the parent-juvenile relationship shall divest the parent and juvenile of all legal rights, privileges, duties, and obligations with respect to each other and the parents shall have no rights of inheritance with respect to such juvenile. The order terminating parental rights shall be final and may be appealed in the same manner as other final judgments of a juvenile court.

When parental rights of the surviving parent have been terminated under section 43-295, that parent's parents lack standing to request visitation rights. In re Interest of Ditter, 212 Neb. 855, 326 N.W.2d 675 (1982).

According to this section, an order terminating the parent‑juvenile relationship shall divest the parent and juvenile of all legal rights, privileges, duties, and obligations with respect to each other. In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707, 684 N.W.2d 594 (2004).



43-294 Termination of parental rights; custodian; rights; obligations.

The custodian appointed by a juvenile court shall have charge of the person of the juvenile and the right to make decisions affecting the person of the juvenile, including medical, dental, surgical, or psychiatric treatment, except that consent to a juvenile marrying or joining the armed forces of the United States may be given by a custodian, other than the Department of Health and Human Services, with approval of the juvenile court, or by the department, as to juveniles in its custody, without further court authority. The authority of a custodian appointed by a juvenile court shall terminate when the individual under legal custody reaches nineteen years of age, is legally adopted, or the authority is terminated by order of the juvenile court. When an adoption has been granted by a court of competent jurisdiction as to any such juvenile, such fact shall be reported immediately by such custodian to the juvenile court. If the adoption is denied the jurisdiction over the juvenile shall immediately revert to the court which authorized placement of the juvenile for adoption. Any association or individual receiving the care or custody of any such juvenile shall be subject to visitation or inspection by the Department of Health and Human Services, or any probation officer of such court or any person appointed by the court for such purpose, and the court may at any time require from such association or person a report or reports containing such information or statements as the judge shall deem proper or necessary to be fully advised as to the care, maintenance, and moral and physical training of the juvenile, as well as the standing and ability of such association or individual to care for such juvenile. The custodian so appointed by the court shall have standing as a party in that case to file any pleading or motion, to be heard by the court with regard to such filings, and to be granted any review or relief requested in such filings consistent with Chapter 43, article 2.



43-295 Juvenile court; continuing jurisdiction; exception.

Except when the juvenile has been legally adopted, the jurisdiction of the court shall continue over any juvenile brought before the court or committed under the Nebraska Juvenile Code and the court shall have power to order a change in the custody or care of any such juvenile if at any time it is made to appear to the court that it would be for the best interests of the juvenile to make such change.

A juvenile court, except where an adjudicated child has been legally adopted, may always order a change in the juvenile's custody or care when the change is in the best interests of the juvenile. In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d 214 (2012).

A separate juvenile court retains jurisdiction to order a temporary change in custody if it is in the child's best interests. In re Interest of Jedidiah P., 267 Neb. 258, 673 N.W.2d 553 (2004).

Any order regarding the disposition of a juvenile pending the resolution of an appeal of the adjudication can only be made on a temporary basis upon a finding by the court that such disposition would be in the best interests of the juvenile. In re Interest of Jedidiah P., 267 Neb. 258, 673 N.W.2d 553 (2004).

The exercise of a separate juvenile court's jurisdiction pending an appeal must be determined by the facts of each case. Pending an appeal from an adjudication, the juvenile court does not have the power to enter a permanent dispositional order. In re Interest of Jedidiah P., 267 Neb. 258, 673 N.W.2d 553 (2004).

When parental rights of the surviving parent have been terminated under this section, that parent's parents lack standing to request visitation rights. In re Interest of Ditter, 212 Neb. 855, 326 N.W.2d 675 (1982).

A juvenile court's commitment of a juvenile to a youth rehabilitation treatment center does not constitute a discharge within the meaning of section 43-247, and therefore, the juvenile court retains jurisdiction. In re Interest of David C., 6 Neb. App. 198, 572 N.W.2d 392 (1997).

The continuing jurisdiction of a juvenile court under this section does not include the power to terminate parental rights pending an appeal. In re Interest of Joshua M., et al., 4 Neb. App. 659, 548 N.W.2d 348 (1996).



43-296 Associations receiving juveniles; supervision by Department of Health and Human Services; certificate; reports; statements.

All associations receiving juveniles under the Nebraska Juvenile Code shall be subject to the same visitation, inspection, and supervision by the Department of Health and Human Services as are public charitable institutions of this state, and it shall be the duty of the department to pass annually upon the fitness of every such association as may receive or desire to receive juveniles under the provisions of such code. Upon the department being satisfied that such association is competent and has adequate facilities to care for such juveniles, it shall issue to such association a certificate to that effect, which certificate shall continue in force for one year unless sooner revoked by the department. No juvenile shall be committed to any such association which has not received such a certificate within the fifteen months immediately preceding the commitment. The court may at any time require from any association receiving or desiring to receive juveniles under the provisions of the Nebraska Juvenile Code such reports, information, and statements as the judge shall deem proper and necessary for his or her action, and the court shall in no case be required to commit a juvenile to any association whose standing, conduct, or care of juveniles or ability to care for the same is not satisfactory to the court.



43-297 Juveniles in need of assistance; placement with association or institution; agreements; effect.

It shall be lawful for the parent, guardian, or other person having the right to dispose of a juvenile defined in subdivision (3)(a) of section 43-247 to enter into an agreement with any association or institution incorporated under any public or private law of this state or any other state, for the purpose of aiding, caring for, or placing such juveniles in homes and, subject to approval as provided in this section, to surrender such juveniles to such association or institution, to be taken and cared for by such association or institution, or put into a family home. Such agreement may contain any and all proper stipulations to that end and may authorize the association or institution by its attorney or agent to appear in any proceeding for the legal adoption of such juvenile, and consent to such juvenile's adoption; and the order of the court, made upon such consent, shall be binding upon the juvenile and his or her parents or guardian, or other person, the same as if such person were personally in court and consented thereto, whether made party to the proceeding or not. All the publication or notice necessary for the adoption of any such juveniles shall be that the institution or parties having charge of such juveniles by court decree, or to whom a relinquishment of the juvenile was given, shall know that such legal adoption is being made.



43-297.01 Office of Probation Administration; duties; initial placement and level of care; court order; review; notice of placement change; hearing; exception; foster care placement; participation in proceedings.

(1) Following an adjudication, whenever any juvenile is placed on juvenile probation subject to the supervision of a probation officer, the Office of Probation Administration is deemed to have placement and care responsibility for the juvenile.

(2) The court shall order the initial placement and level of care for the juvenile placed on juvenile probation. Prior to determining the placement and level of care for a juvenile, the court may solicit a recommendation from the Office of Probation Administration. The status of each juvenile placed out-of-home shall be reviewed periodically, but not less than once every six months by the court in person, by video, or telephonically. Periodic reviews shall assess the juvenile's safety and the continued necessity and appropriateness of placement, ensure case plan compliance, and monitor the juvenile's progress. The court shall determine whether an out-of-home placement made by the office is in the best interests of the juvenile. The office shall provide all interested parties with a copy of any report filed with the court by the office pursuant to this subsection.

(3) The Office of Probation Administration may transition a juvenile to a less restrictive placement or to a placement which has the same level of restriction as the current placement. In order to make a placement change under this section, the office shall file a notice of placement change with the court and shall send copies of the notice to all interested parties at least seven days before the change of placement. The court, on its own motion, or upon the filing of an objection to the change by an interested party, may order a hearing to review such a change in placement and may order that the change be stayed pending the outcome of the hearing on the objection.

(4) The Office of Probation Administration may make an immediate change in placement without court approval only if the juvenile is in a harmful or dangerous situation. Approval of the court shall be sought within twenty-four hours after making the change in placement or as soon thereafter as possible. The office shall provide all interested parties with a copy of any report filed with the court by the office pursuant to this subsection.

(5) Whenever the court places a juvenile in a foster care placement as defined in section 43-1301, the Foster Care Review Office or designated local foster care review board may participate in proceedings concerning the juvenile as provided in section 43-1313 and notice shall be given as provided in section 43-1314.

(6) Any written findings or recommendations of the Foster Care Review Office or the designated local foster care review board with regard to a juvenile in a foster care placement submitted to a court having jurisdiction over such juvenile shall be admissible in any proceeding concerning such juvenile if such findings or recommendations have been provided to all other parties of record.

(7) Nothing in this section prevents the court on an ex parte basis from approving an immediate change in placement upon good cause shown.



43-298 Commitment of juvenile; religious preference considered.

The court in committing juveniles under the Nebraska Juvenile Code shall place them as far as practicable in the care and custody of some individual holding the same religious belief as the parents of the juvenile or with some association which is controlled by persons of like religious faith of the parents of the juvenile.



43-299 Code, how construed.

Nothing in the Nebraska Juvenile Code shall be construed to repeal any portion of the act to aid the youth rehabilitation and treatment centers for juveniles.



43-2,100 Department of Health and Human Services; acceptance of juveniles for observation and treatment; authorized.

The Department of Health and Human Services may receive any juvenile for observation and treatment from any public institution other than a state institution or from any private or charitable institution or person having legal custody thereof upon such terms as such department may deem proper.



43-2,101 Costs of transporting juvenile to department; payment by county; when.

Unless otherwise ordered by the court pursuant to section 43-290, each county shall bear all the expenses incident to the transportation of each juvenile from such county to the Department of Health and Human Services, together with such fees and costs as are allowed by law in similar cases. The fees, costs, and expenses shall be paid from the county treasury upon itemized vouchers certified by the judge of the juvenile court.



43-2,102 Repealed. Laws 2010, LB 800, § 40.



43-2,103 Repealed. Laws 2010, LB 800, § 40.



43-2,104 Repealed. Laws 2010, LB 800, § 40.



43-2,105 Repealed. Laws 2010, LB 800, § 40.



43-2,106 Proceeding in county court sitting as juvenile court; jurisdiction; appeals.

When a juvenile court proceeding has been instituted before a county court sitting as a juvenile court, the original jurisdiction of the county court shall continue until the final disposition thereof and no appeal shall stay the enforcement of any order entered in the county court. After appeal has been filed, the appellate court, upon application and hearing, may stay any order, judgment, or decree on appeal if suitable arrangement is made for the care and custody of the juvenile. The county court shall continue to exercise supervision over the juvenile until a hearing is had in the appellate court and the appellate court enters an order making other disposition. If the appellate court adjudges the juvenile to be a juvenile meeting the criteria established in subdivision (1), (2), (3), or (4) of section 43-247, the appellate court shall affirm the disposition made by the county court unless it is shown by clear and convincing evidence that the disposition of the county court is not in the best interest of such juvenile. Upon determination of the appeal, the appellate court shall remand the case to the county court for further proceedings consistent with the determination of the appellate court.

Disposition order entered while child's adjudication order pending on appeal went beyond exercise of "supervision" and was outside county court's authority. In re Interest of Andrew H. et al., 5 Neb. App. 716, 564 N.W.2d 611 (1997).



43-2,106.01 Judgments or final orders; appeal; parties; cost.

(1) Any final order or judgment entered by a juvenile court may be appealed to the Court of Appeals in the same manner as an appeal from district court to the Court of Appeals. The appellate court shall conduct its review in an expedited manner and shall render the judgment and write its opinion, if any, as speedily as possible.

(2) An appeal may be taken by:

(a) The juvenile;

(b) The guardian ad litem;

(c) The juvenile's parent, custodian, or guardian. For purposes of this subdivision, custodian or guardian shall include, but not be limited to, the Department of Health and Human Services, an association, or an individual to whose care the juvenile has been awarded pursuant to the Nebraska Juvenile Code; or

(d) The county attorney or petitioner, except that in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy, an appeal of such issues may only be taken by exception proceedings pursuant to sections 29-2317 to 29-2319.

(3) In all appeals from the county court sitting as a juvenile court, the judgment of the appellate court shall be certified without cost to the juvenile court for further proceedings consistent with the determination of the appellate court.

A party appealing from a juvenile court's final order must (1) file a notice of appeal with the juvenile court, (2) deposit the docket fee for an appeal with the clerk of the juvenile court, and (3) fulfill both requirements within 30 days of the court's order. These requirements are mandatory, and a party must satisfy them for an appellate court to acquire jurisdiction over an appeal. But under section 25-2301.01, a juvenile court can authorize a party to prosecute an appeal without paying fees and costs. The filing of a poverty affidavit, properly confirmed by oath or affirmation, serves as a substitute for the docket fee for an appeal. An in forma pauperis appeal is perfected when the appellant timely files a notice of appeal and an affidavit of poverty. In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).

In a juvenile's appeal from a delinquency proceeding, the poverty affidavit of the juvenile's parent may be filed in support of the juvenile's request to proceed in forma pauperis, and a parent is a party who may state a belief that the juvenile is entitled to relief. In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).

Unadjudicated siblings have no cognizable interest in the sibling relationship separate and distinct from a child adjudicated under section 43-247(3)(a). Thus, unadjudicated siblings lack standing to appeal from a final order or judgment of a juvenile court. In re Interest of Meridian H., 281 Neb. 465, 798 N.W.2d 96 (2011).

Application of subsection (2)(d) of this section turns on whether the juvenile has been placed in jeopardy by the juvenile court, not by whether the Double Jeopardy Clause bars further action. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

The plain language of subsection (2)(d) of this section carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of sections 29-2317 to 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under subsection (2)(d) of this section, when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to sections 29-2317 to 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under sections 29-2317 to 29-2319 for the purpose of exception proceedings under subsection (2)(d) of this section. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).

A public defender appointed to represent a juvenile is not a party to the juvenile proceeding and may not bring an appeal based on error regarding an order unrelated to the disposition of the juvenile's case. In re Interest of William G., 256 Neb. 788, 592 N.W.2d 499 (1999).

Under subsection (2)(c) of this section, the term "custodian" extends beyond those having the care of a juvenile by means of an award under the Nebraska Juvenile Code. One empowered by parental authority to care for a child is a "custodian" and has standing to appeal a juvenile court's order. In re Interest of Artharena D., 253 Neb. 613, 571 N.W.2d 608 (1997).

Under this section, an appeal taken in the same manner as an appeal from the district court includes the appeal bond requirement set forth in section 25-1914. In re Interest of Kayla F. et al., 13 Neb. App. 679, 698 N.W.2d 468 (2005).



43-2,106.02 Power of court to vacate or modify judgments or orders.

The separate juvenile court and the county court sitting as a juvenile court shall have the power to vacate or modify its own judgments or orders during or after the term at which such judgments or orders were made in the same manner as provided for actions filed in the district court.



43-2,106.03 Rehabilitative services; hearing; court order; use.

Any time after the disposition of a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247, upon the motion of any party or the court on its own motion, a hearing may be held regarding the amenability of the juvenile to the rehabilitative services that can be provided under the Nebraska Juvenile Code. The court may enter an order, based upon evidence presented at the hearing, finding that a juvenile is not amenable to rehabilitative services that can be provided under the Nebraska Juvenile Code. The reasons for such a finding shall be stated in the order. Such an order shall be considered by the county attorney in making a future determination under section 43-276 regarding such juvenile and by the court when considering a future transfer motion under section 29-1816 or 43-274 or any future charge or petition regarding such juvenile.



43-2,107 Court; control conduct of a person; notice; hearing; temporary order; violation of order; penalty.

On application of a party or on the court's own motion, the court may restrain or otherwise control the conduct of a person if a petition has been filed under the Nebraska Juvenile Code and the court finds that such conduct is or may be detrimental or harmful to the juvenile. Notice of the application or motion and an opportunity to be heard thereon shall be given to the person against whom such application or motion is directed, except that the court may enter a temporary order restraining or otherwise controlling the conduct of a person for the protection of a juvenile without prior notice if it appears to the court that it is necessary to issue such order forthwith. Such temporary order shall be effective not to exceed ten days and shall not be binding against any person unless he or she has received a copy of such order. Any individual who violates an order restraining or otherwise controlling his or her conduct under this section shall be guilty of a Class II misdemeanor and may be proceeded against as described in sections 42-928 and 42-929.

Before an order is issued under this section, the juvenile court must accord the person affected due process. This section requires that the person to be restrained or whose conduct is to be controlled receives (1) notice that such an order is requested or contemplated and (2) an opportunity to be heard on the propriety of issuing such an order. The opportunity to be heard, described in this section, means a meaningful opportunity to be heard. In re Interest of G.G. et al., 237 Neb. 306, 465 N.W.2d 752 (1991).



43-2,108 Juvenile court; files; how kept; certain reports and records not open to inspection without order of court; exceptions.

(1) The juvenile court judge shall keep a minute book in which he or she shall enter minutes of all proceedings of the court in each case, including appearances, findings, orders, decrees, and judgments, and any evidence which he or she feels it is necessary and proper to record. Juvenile court legal records shall be deposited in files and shall include the petition, summons, notice, certificates or receipts of mailing, minutes of the court, findings, orders, decrees, judgments, and motions.

(2) Except as provided in subsections (3) and (4) of this section, the medical, psychological, psychiatric, and social welfare reports and the records of juvenile probation officers as they relate to individual proceedings in the juvenile court shall not be open to inspection, without order of the court. Such records shall be made available to a district court of this state or the District Court of the United States on the order of a judge thereof for the confidential use of such judge or his or her probation officer as to matters pending before such court but shall not be made available to parties or their counsel; and such district court records shall be made available to a county court or separate juvenile court upon request of the county judge or separate juvenile judge for the confidential use of such judge and his or her probation officer as to matters pending before such court, but shall not be made available by such judge to the parties or their counsel.

(3) As used in this section, confidential record information means all docket records, other than the pleadings, orders, decrees, and judgments; case files and records; reports and records of probation officers; and information supplied to the court of jurisdiction in such cases by any individual or any public or private institution, agency, facility, or clinic, which is compiled by, produced by, and in the possession of any court. In all cases under subdivision (3)(a) of section 43-247, access to all confidential record information in such cases shall be granted only as follows: (a) The court of jurisdiction may, subject to applicable federal and state regulations, disseminate such confidential record information to any individual, or public or private agency, institution, facility, or clinic which is providing services directly to the juvenile and such juvenile's parents or guardian and his or her immediate family who are the subject of such record information; (b) the court of jurisdiction may disseminate such confidential record information, with the consent of persons who are subjects of such information, or by order of such court after showing of good cause, to any law enforcement agency upon such agency's specific request for such agency's exclusive use in the investigation of any protective service case or investigation of allegations under subdivision (3)(a) of section 43-247, regarding the juvenile or such juvenile's immediate family, who are the subject of such investigation; and (c) the court of jurisdiction may disseminate such confidential record information to any court, which has jurisdiction of the juvenile who is the subject of such information upon such court's request.

(4) The court shall provide copies of predispositional reports and evaluations of the juvenile to the juvenile's attorney and the county attorney or city attorney prior to any hearing in which the report or evaluation will be relied upon.

(5) In all cases under sections 43-246.01 and 43-247, the office of Inspector General of Nebraska Child Welfare may submit a written request to the probation administrator for access to the records of juvenile probation officers in a specific case. Upon a juvenile court order, the records shall be provided to the Inspector General within five days for the exclusive use in an investigation pursuant to the Office of Inspector General of Nebraska Child Welfare Act. Nothing in this subsection shall prevent the notification of death or serious injury of a juvenile to the Inspector General of Nebraska Child Welfare pursuant to section 43-4318 as soon as reasonably possible after the Office of Probation Administration learns of such death or serious injury.

(6) In all cases under sections 43-246.01 and 43-247, the juvenile court shall disseminate confidential record information to the Foster Care Review Office pursuant to the Foster Care Review Act.

(7) Nothing in subsections (3), (5), and (6) of this section shall be construed to restrict the dissemination of confidential record information between any individual or public or private agency, institute, facility, or clinic, except any such confidential record information disseminated by the court of jurisdiction pursuant to this section shall be for the exclusive and private use of those to whom it was released and shall not be disseminated further without order of such court.

(8)(a) Any records concerning a juvenile court petition filed pursuant to subdivision (3)(c) of section 43-247 shall remain confidential except as may be provided otherwise by law. Such records shall be accessible to (i) the juvenile except as provided in subdivision (b) of this subsection, (ii) the juvenile's counsel, (iii) the juvenile's parent or guardian, and (iv) persons authorized by an order of a judge or court.

(b) Upon application by the county attorney or by the director of the facility where the juvenile is placed and upon a showing of good cause therefor, a judge of the juvenile court having jurisdiction over the juvenile or of the county where the facility is located may order that the records shall not be made available to the juvenile if, in the judgment of the court, the availability of such records to the juvenile will adversely affect the juvenile's mental state and the treatment thereof.

(9) Nothing in subsection (3), (5), or (6) of this section shall be construed to restrict the immediate dissemination of a current picture and information about a child who is missing from a foster care or out-of-home placement. Such dissemination by the Office of Probation Administration shall be authorized by an order of a judge or court. Such information shall be subject to state and federal confidentiality laws and shall not include that the child is in the care, custody, or control of the Department of Health and Human Services or under the supervision of the Office of Probation Administration.

Statutory provisions do not overcome constitutional rights. Since Star Chamber proceedings were abolished long ago, it may be that a statute which undertakes to secrete from a party information provided to the tribunal which uses that same information in adjudicating that party's parental rights offends due process. In re Interest of J.H., 242 Neb. 906, 497 N.W.2d 346 (1993).

There is no due process of law violation in the juvenile court's refusal to allow inspection of two caseworkers' case files in a termination of parental rights case when counsel had an opportunity to depose the caseworkers at length and good cause was not shown. In re Interest of S.W., 220 Neb. 734, 371 N.W.2d 726 (1985).



43-2,108.01 Sealing of records; juveniles eligible.

Sections 43-2,108.01 to 43-2,108.05 apply only to persons who were under the age of eighteen years when the offense took place and, after being taken into custody, arrested, cited in lieu of arrest, or referred for prosecution without citation, the county attorney or city attorney (1) released the juvenile without filing a juvenile petition or criminal complaint, (2) offered juvenile pretrial diversion or mediation to the juvenile under the Nebraska Juvenile Code, (3) filed a juvenile court petition describing the juvenile as a juvenile described in subdivision (1), (2), (3)(b), or (4) of section 43-247, (4) filed a criminal complaint in county court against the juvenile under state statute or city or village ordinance for misdemeanor or infraction possession of marijuana or misdemeanor or infraction possession of drug paraphernalia, or (5) filed a criminal complaint in county court against the juvenile for any other misdemeanor or infraction under state statute or city or village ordinance, other than for a traffic offense that may be waived.



43-2,108.02 Sealing of records; notice to juvenile; contents.

For a juvenile described in section 43-2,108.01, the county attorney or city attorney shall provide the juvenile with written notice that:

(1) States in plain language that the juvenile or the juvenile's parent or guardian may file a motion to seal the record with the court when the juvenile has satisfactorily completed the diversion, mediation, probation, supervision, or other treatment or rehabilitation program provided under the Nebraska Juvenile Code or has satisfactorily completed the diversion or sentence ordered by a county court; and

(2) Explains in plain language what sealing the record means.



43-2,108.03 Sealing of records; county attorney or city attorney; duties; motion to seal record authorized.

(1) If a juvenile described in section 43-2,108.01 was taken into custody, arrested, cited in lieu of arrest, or referred for prosecution without citation but no juvenile petition or criminal complaint was filed against the juvenile with respect to the arrest or custody, the county attorney or city attorney shall notify the government agency responsible for the arrest, custody, citation in lieu of arrest, or referral for prosecution without citation that no criminal charge or juvenile court petition was filed.

(2) If the county attorney or city attorney offered and a juvenile described in section 43-2,108.01 has agreed to pretrial diversion or mediation, the county attorney or city attorney shall notify the government agency responsible for the arrest or custody when the juvenile has satisfactorily completed the resulting diversion or mediation.

(3) If the juvenile was taken into custody, arrested, cited in lieu of arrest, or referred for prosecution without citation and charges were filed but later dismissed and any required pretrial diversion or mediation for any related charges have been completed and no related charges remain under the jurisdiction of the court, the county attorney or city attorney shall notify the government agency responsible for the arrest, custody, citation in lieu of arrest, or referral for prosecution without citation and the court where the charge or petition was filed that the charge or juvenile court petition was dismissed.

(4) Upon receiving notice under subsection (1), (2), or (3) of this section, the government agency or court shall immediately seal all records housed at that government agency or court pertaining to the citation, arrest, record of custody, complaint, disposition, diversion, or mediation.

(5) If a juvenile described in section 43-2,108.01 has satisfactorily completed such juvenile's probation, supervision, or other treatment or rehabilitation program provided under the Nebraska Juvenile Code or has satisfactorily completed such juvenile's diversion or sentence in county court:

(a) The court may initiate proceedings pursuant to section 43-2,108.04 to seal the record pertaining to such disposition or adjudication under the juvenile code or sentence of the county court; and

(b) If the juvenile has attained the age of seventeen years, the court shall initiate proceedings pursuant to section 43-2,108.04 to seal the record pertaining to such disposition or adjudication under the juvenile code or diversion or sentence of the county court, except that the court is not required to initiate proceedings to seal a record pertaining to a misdemeanor or infraction not described in subdivision (4) of section 43-2,108.01 under a city or village ordinance that has no possible jail sentence. Such a record may be sealed under subsection (6) of this section.

(6) If a juvenile described in section 43-2,108.01 has satisfactorily completed diversion, mediation, probation, supervision, or other treatment or rehabilitation program provided under the Nebraska Juvenile Code or has satisfactorily completed the diversion or sentence ordered by a county court, the juvenile or the juvenile's parent or guardian may file a motion in the court of record asking the court to seal the record pertaining to the offense which resulted in such disposition, adjudication, or diversion of the juvenile court or diversion or sentence of the county court.

An order sealing a juvenile record must demonstrate that the county attorney was given the required notice of the proceeding to seal the record. In re Interest of Candice H., 284 Neb. 935, 824 N.W.2d 34 (2012).

An order sealing a juvenile record must include a finding that the juvenile had satisfactorily completed probation. In re Interest of Candice H., 284 Neb. 935, 824 N.W.2d 34 (2012).

The requirements of this section must be met before a juvenile court can order that a record be sealed. In re Interest of Candice H., 284 Neb. 935, 824 N.W.2d 34 (2012).



43-2,108.04 Sealing of records; notification of proceedings; order of court; hearing; notice; findings; considerations.

(1) When a proceeding to seal the record is initiated, the court shall promptly notify the county attorney or city attorney involved in the case that is the subject of the proceeding to seal the record of the proceedings, and shall promptly notify the Department of Health and Human Services of the proceedings if the juvenile whose record is the subject of the proceeding is a ward of the state at the time the proceeding is initiated or if the department was a party in the proceeding.

(2) A party notified under subsection (1) of this section may file a response with the court within thirty days after receiving such notice.

(3) If a party notified under subsection (1) of this section does not file a response with the court or files a response that indicates there is no objection to the sealing of the record, the court may: (a) Order the record of the juvenile under consideration be sealed without conducting a hearing on the motion; or (b) decide in its discretion to conduct a hearing on the motion. If the court decides in its discretion to conduct a hearing on the motion, the court shall conduct the hearing within sixty days after making that decision and shall give notice, by regular mail, of the date, time, and location of the hearing to the parties receiving notice under subsection (1) of this section and to the juvenile who is the subject of the record under consideration.

(4) If a party receiving notice under subsection (1) of this section files a response with the court objecting to the sealing of the record, the court shall conduct a hearing on the motion within sixty days after the court receives the response. The court shall give notice, by regular mail, of the date, time, and location of the hearing to the parties receiving notice under subsection (1) of this section and to the juvenile who is the subject of the record under consideration.

(5) After conducting a hearing in accordance with this section, the court may order the record of the juvenile that is the subject of the motion be sealed if it finds that the juvenile has been rehabilitated to a satisfactory degree. In determining whether the juvenile has been rehabilitated to a satisfactory degree, the court may consider all of the following:

(a) The age of the juvenile;

(b) The nature of the offense and the role of the juvenile in the offense;

(c) The behavior of the juvenile after the disposition, adjudication, diversion, or sentence and the juvenile's response to diversion, mediation, probation, supervision, other treatment or rehabilitation program, or sentence;

(d) The education and employment history of the juvenile; and

(e) Any other circumstances that may relate to the rehabilitation of the juvenile.

(6) If, after conducting the hearing in accordance with this section, the juvenile is not found to be satisfactorily rehabilitated such that the record is not ordered to be sealed, a juvenile who is a person described in section 43-2,108.01 or such juvenile's parent or guardian may not move the court to seal the record for one year after the court's decision not to seal the record is made, unless such time restriction is waived by the court.



43-2,108.05 Sealing of record; court; duties; effect; inspection of records; prohibited acts; violation; contempt of court.

(1) If the court orders the record of a juvenile sealed pursuant to section 43-2,108.04, the court shall:

(a) Order that all records, including any information or other data concerning any proceedings relating to the offense, including the arrest, taking into custody, petition, complaint, indictment, information, trial, hearing, adjudication, correctional supervision, dismissal, or other disposition or sentence, be deemed never to have occurred;

(b) Send notice of the order to seal the record (i) to the Nebraska Commission on Law Enforcement and Criminal Justice, (ii) if the record includes impoundment or prohibition to obtain a license or permit pursuant to section 43-287, to the Department of Motor Vehicles, (iii) if the juvenile whose record has been ordered sealed was a ward of the state at the time the proceeding was initiated or if the Department of Health and Human Services was a party in the proceeding, to such department, and (iv) to law enforcement agencies, county attorneys, and city attorneys referenced in the court record;

(c) Order all notified under subdivision (1)(b) of this section to seal all records pertaining to the offense;

(d) If the case was transferred from district court to juvenile court or was transferred under section 43-282, send notice of the order to seal the record to the transferring court; and

(e) Explain to the juvenile what sealing the record means verbally if the juvenile is present in the court at the time the court issues the sealing order or by written notice sent by regular mail to the juvenile's last-known address if the juvenile is not present in the court at the time the court issues the sealing order.

(2) The effect of having a record sealed under section 43-2,108.04 is that thereafter no person is allowed to release any information concerning such record, except as provided by this section. After a record is sealed, the person whose record was sealed can respond to any public inquiry as if the offense resulting in such record never occurred. A government agency and any other public office or agency shall reply to any public inquiry that no information exists regarding a sealed record. Except as provided in subsection (3) of this section, an order to seal the record applies to every government agency and any other public office or agency that has a record relating to the offense, regardless of whether it receives notice of the hearing on the sealing of the record or a copy of the order. Upon the written request of a person whose record has been sealed and the presentation of a copy of such order, a government agency or any other public office or agency shall seal all records pertaining to the offense.

(3) A sealed record is accessible to law enforcement officers, county attorneys, and city attorneys in the investigation, prosecution, and sentencing of crimes, to the sentencing judge in the sentencing of criminal defendants, to a judge making a determination whether to transfer a case to or from juvenile court, to any attorney representing the subject of the sealed record, and to the Inspector General of Nebraska Child Welfare pursuant to an investigation conducted under the Office of Inspector General of Nebraska Child Welfare Act. Inspection of records that have been ordered sealed under section 43-2,108.04 may be made by the following persons or for the following purposes:

(a) By the court or by any person allowed to inspect such records by an order of the court for good cause shown;

(b) By the court, city attorney, or county attorney for purposes of collection of any remaining parental support or obligation balances under section 43-290;

(c) By the Nebraska Probation System for purposes of juvenile intake services, for presentence and other probation investigations, and for the direct supervision of persons placed on probation and by the Department of Correctional Services, the Office of Juvenile Services, a juvenile assessment center, a criminal detention facility, a juvenile detention facility, or a staff secure juvenile facility, for an individual committed to it, placed with it, or under its care;

(d) By the Department of Health and Human Services for purposes of juvenile intake services, the preparation of case plans and reports, the preparation of evaluations, compliance with federal reporting requirements, or the supervision and protection of persons placed with the department or for licensing or certification purposes under sections 71-1901 to 71-1906.01, the Child Care Licensing Act, or the Children's Residential Facilities and Placing Licensure Act;

(e) Upon application, by the person who is the subject of the sealed record and by persons authorized by the person who is the subject of the sealed record who are named in that application;

(f) At the request of a party in a civil action that is based on a case that has a sealed record, as needed for the civil action. The party also may copy the sealed record as needed for the civil action. The sealed record shall be used solely in the civil action and is otherwise confidential and subject to this section;

(g) By persons engaged in bona fide research, with the permission of the court, only if the research results in no disclosure of the person's identity and protects the confidentiality of the sealed record; or

(h) By a law enforcement agency if a person whose record has been sealed applies for employment with the law enforcement agency.

(4) Nothing in this section prohibits the Department of Health and Human Services from releasing information from sealed records in the performance of its duties with respect to the supervision and protection of persons served by the department.

(5) In any application for employment, bonding, license, education, or other right or privilege, any appearance as a witness, or any other public inquiry, a person cannot be questioned with respect to any offense for which the record is sealed. If an inquiry is made in violation of this subsection, the person may respond as if the offense never occurred. Applications for employment shall contain specific language that states that the applicant is not obligated to disclose a sealed record. Employers shall not ask if an applicant has had a record sealed. The Department of Labor shall develop a link on the department's web site to inform employers that employers cannot ask if an applicant had a record sealed and that an application for employment shall contain specific language that states that the applicant is not obligated to disclose a sealed record.

(6) Any person who violates this section may be held in contempt of court.



43-2,109 County board of visitors; appointment; duties; reports; expenses.

In each county the judge presiding over the juvenile court may appoint a board of four reputable residents, who shall serve without compensation, to constitute a board of visitation whose duty it shall be to visit at least once a year all institutions, societies, and associations within the county receiving juveniles under the Nebraska Juvenile Code. Visits shall be made by not less than two of the members of the board, who shall go together or make a joint report. The board of visitors shall report to the court, from time to time, the condition of juveniles received by or in the charge of such associations and institutions and shall make an annual report to the Department of Health and Human Services in such form as the department may prescribe. The county board may, in its discretion, make appropriations for the payment of the actual and necessary expenses incurred by the visitors in the discharge of their official duties.



43-2,110 Detention homes; power of county boards to provide.

The several county boards of counties of Nebraska shall have the power and authority to appropriate the funds necessary to establish and maintain detention homes in connection with the juvenile courts of this state.



43-2,111 Establishment; when; court of record.

Each county of this state having a population of seventy-five thousand or more inhabitants shall constitute a separate juvenile court judicial district. There shall be established in each such juvenile court judicial district of this state a separate juvenile court whenever the establishment thereof shall be authorized by a majority of the electors of any such county voting thereon. The court so established shall be a court of record.

If the State wishes to rely on evidence from dispositional proceedings to support a termination based on failed efforts at rehabilitation, it must see that a verbatim record is made so that the testimony and other foundation evidence is preserved; otherwise, there can be no meaningful review by the Supreme Court. In re Interest of R.A., 226 Neb. 160, 410 N.W.2d 110 (1987).

Probation officers are provided to carry out the work of the separate juvenile court. Beck v. Beck, 175 Neb. 108, 120 N.W.2d 585 (1963).

Constitutionality of Separate Juvenile Court Act could only be raised in proceeding brought directly for that purpose. State ex rel. Weiner v. Hans, 174 Neb. 612, 119 N.W.2d 72 (1963).



43-2,112 Establishment; petition; election; transfer of dockets.

The question of whether or not there shall be established a separate juvenile court in any county having a population of seventy-five thousand or more inhabitants shall be submitted to the registered voters of any such county at the first statewide general election or at any special election held not less than four months after the filing with the Secretary of State of a petition requesting the establishment of such court signed by registered voters of such county in a number not less than five percent of the total votes cast for Governor in such county at the general state election next preceding the filing of the petition. The question shall be submitted to the registered voters of the county in the following form:

Shall there be established in .......... County a separate juvenile court?

...... Yes

...... No

The election shall be conducted and the ballots shall be counted and canvassed in the manner prescribed by the Election Act.

After a separate juvenile court has been established, the clerk of the county court shall forthwith transfer to the docket of the separate juvenile court all pending matters within the exclusive jurisdiction of the separate juvenile court for consideration and disposition by the judge thereof.



43-2,113 Rooms and offices; jurisdiction; powers and duties.

(1) In counties where a separate juvenile court is established, the county board of the county shall provide suitable rooms and offices for the accommodation of the judge of the separate juvenile court and the officers and employees appointed by such judge or by the probation administrator pursuant to subsection (4) of section 29-2253. Such separate juvenile court and the judge, officers, and employees of such court shall have the same and exclusive jurisdiction, powers, and duties that are prescribed in the Nebraska Juvenile Code, concurrent jurisdiction under section 83-223, and such other jurisdiction, powers, and duties as specifically provided by law.

(2) A juvenile court created in a separate juvenile court judicial district or a county court sitting as a juvenile court in all other counties shall have and exercise jurisdiction within such juvenile court judicial district or county court judicial district with the county court and district court in all matters arising under Chapter 42, article 3, when the care, support, custody, or control of minor children under the age of eighteen years is involved. Such cases shall be filed in the county court and district court and may, with the consent of the juvenile judge, be transferred to the docket of the separate juvenile court or county court.

(3) All orders issued by a separate juvenile court or a county court which provide for child support or spousal support as defined in section 42-347 shall be governed by sections 42-347 to 42-381 and 43-290 relating to such support. Certified copies of such orders shall be filed by the clerk of the separate juvenile or county court with the clerk of the district court who shall maintain a record as provided in subsection (4) of section 42-364. There shall be no fee charged for the filing of such certified copies.

The concurrent, original jurisdiction conferred on a county court under section 24-517(7) is more expansive than the jurisdiction conferred by section 25-2740(3) on a county court sitting as a juvenile court or a separate juvenile court. The jurisdiction conferred by section 25-2740(3) is neither exclusive nor original, because the conditions of this section must first be satisfied. Those conditions require a district court to transfer the case to juvenile court and the juvenile court to consent to the transfer. Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).

Under subsection (2) of this section, if a juvenile court judge consents to a transfer of a custody case and the district court transfers the case to juvenile court, the case is “filed” with the county court, sitting as a juvenile court, or the separate juvenile court when a certified copy of the district court’s transfer order is filed in the juvenile court. Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).

Separate juvenile court has exclusive jurisdiction over neglected, dependent, and delinquent children. Miller v. Department of Public Welfare, 182 Neb. 155, 153 N.W.2d 737 (1967).



43-2,114 Judge; nomination; appointment; retention; vacancy.

All judges of separate juvenile courts shall be nominated, appointed, and retained in office in accordance with the provisions of Article V, section 21, of the Constitution of Nebraska. Each of such judges shall hold office until his or her successor is selected and qualified. Any vacancy in the office of judge of the separate juvenile courts shall be filled by nomination and appointment as provided by Article V, section 21, of the Constitution of Nebraska.



43-2,115 Judge; retention in office; how determined.

After May 6, 1963, the right of any judge of any separate juvenile court to continue in office for another term shall be determined by the electorate in the manner provided by Article V, section 21, of the Constitution of Nebraska and the laws of this state.



43-2,116 Judge; term of office.

The term of office of judges of any separate juvenile court, who are approved by the electorate, shall be for six years beginning on the first Thursday after the first Tuesday in January following his or her approval by the electorate. Any judge of any separate juvenile court appointed to office after the expiration of the term of incumbent judges shall serve for three full years after his or her appointment and thereafter, if he or she desires to continue in office, shall cause his or her right to continue in office to be submitted to the electorate in the manner provided by law at the first general election held after he or she has served three full years as such judge, and the term of office for which he or she was appointed shall expire on the first Thursday after the first Tuesday of January following the general election at which his or her right to continue in office was subject to approval of the electorate.



43-2,117 Judicial nominating commission; selection; provisions applicable.

Judicial nominating commissions for the office of judge of the separate juvenile court shall be selected in the manner and subject to all of the terms and provisions of law relating to judicial nominating commissions generally, as provided by the Constitution of Nebraska and the laws of this state.



43-2,118 Judge; qualifications.

No person shall be eligible to the office of judge of a separate juvenile court unless he or she (1) is thirty years of age, (2) is a citizen of the United States, (3) has been engaged in the practice of law in the State of Nebraska for at least five years, which may include prior service as a judge, (4) is currently admitted to practice before the Nebraska Supreme Court, and (5) is, on the effective date of appointment, a resident of the district to be served, and remains a resident of such district during the period of service.



43-2,119 Judges; number; presiding judge.

(1) The number of judges of the separate juvenile court in counties which have established a separate juvenile court shall be:

(a) Two judges in counties having seventy-five thousand inhabitants but less than two hundred thousand inhabitants;

(b) Four judges in counties having at least two hundred thousand inhabitants but less than four hundred thousand inhabitants; and

(c) Six judges in counties having four hundred thousand inhabitants or more.

(2) The senior judge in point of service as a juvenile court judge shall be the presiding judge. The judges shall rotate the office of presiding judge every three years unless the judges agree to another system.



43-2,120 Judge; salary; source of payment.

The salary of a judge of a separate juvenile court shall be as provided in section 24-301.01 and shall be paid out of the General Fund of the state.



43-2,121 Judge; salary increase; when effective.

Sections 24-301.01 and 43-2,120 shall be so interpreted as to effectuate their general purpose to provide, in the public interest, adequate compensation for judges of the separate juvenile courts as soon as such change may become operative under the Constitution of Nebraska.



43-2,122 Clerk; no additional compensation; custodian of seal.

The clerk of the district court in a county having a separate juvenile court shall serve ex officio as clerk of the separate juvenile court. Such clerk shall not receive any additional compensation for performing the duties of such office. He or she shall keep the seal of the court.



43-2,123 Judge; personal staff; appointment; salary.

Each judge of a separate juvenile court shall appoint his or her own court reporter, bailiff, and other necessary personal staff. Each court reporter shall be well-skilled in the art of stenography and capable of reporting verbatim the oral proceedings had in court. The salaries of the bailiff and other necessary personal staff of the separate juvenile court shall be fixed by the presiding judge, subject to the approval of the board of county commissioners or supervisors, and shall be paid out of the general fund of the county.

Where the parents of a minor child are unfit to have its custody, custody may be properly placed in chief juvenile probation officer. Houghton v. Houghton, 179 Neb. 275, 137 N.W.2d 861 (1965); Hall v. Hall, 178 Neb. 91, 132 N.W.2d 217 (1964).

Separate juvenile court may place child in custody of probation officer where both parents are unfit to have custody. Beck v. Beck, 175 Neb. 108, 120 N.W.2d 585 (1963).



43-2,123.01 Probation officers; appointment prohibited.

Separate juvenile courts shall be prohibited from appointing juvenile probation officers after December 31, 1984.



43-2,124 Repealed. Laws 1984, LB 13, § 90.



43-2,125 Designation of alternative judge; when authorized.

Whenever any judge of a separate juvenile court is disabled or disqualified to act in any cause before him or her or is temporarily absent from the county or whenever it would be beneficial to the administration of justice, a judge of the district court may agree to serve as judge of the separate juvenile court during such period or the Chief Justice of the Supreme Court may designate and appoint a judge of the district court, a judge of another separate juvenile court, or a judge of the county court to serve as judge of the separate juvenile court during such period. The Chief Justice may also appoint a judge of a separate juvenile court to hear juvenile matters in a county court.



43-2,126 Transferred to section 43-2,106.01.



43-2,127 Abolition; petition; election; transfer of dockets.

After a separate juvenile court has been established, the question of whether it should be abolished shall be submitted to the registered voters of any county having adopted same at the first general state election held not less than four months after the filing with the Secretary of State of a petition requesting the abolishment of such court signed by registered voters of such county in a number not less than five percent of the total vote cast for Governor in such county at the statewide general election next preceding the filing of the petition. The question shall be submitted to the registered voters of the county in the following form:

Shall the separate juvenile court in ............... County be abolished?

......... Yes

......... No

The election shall be conducted and the ballots shall be counted and canvassed in the manner prescribed by the Election Act.

If the proposition to abolish a separate juvenile court is carried by a majority of the registered voters voting on the proposition, the jurisdiction, powers, and duties of the separate juvenile court shall cease, and the powers and duties of the county court over juvenile matters shall be reestablished, at the end of the term of the incumbent juvenile judge. After a separate juvenile court has been abolished, the clerk of the county court shall forthwith transfer to the docket of the county court all pending matters theretofore within the exclusive jurisdiction of the separate juvenile court for consideration and disposition by the county court.



43-2,128 Code, how construed.

The Nebraska Juvenile Code shall be liberally construed to the end that its purpose may be carried out as provided in section 43-246.



43-2,129 Code, how cited.

Sections 43-245 to 43-2,129 shall be known and may be cited as the Nebraska Juvenile Code.



43-2,130 Repealed. Laws 2000, LB 894, § 1.



43-301 Patrolling; activities authorized.

It shall be lawful for Boy Scout council, board of directors, scout executive, or others having the management or control of Boy Scouts, and those having charge of juniors in similar organizations not organized for pecuniary gain or profit, to permit boys in such organizations to render service patrolling streets or grounds; and to aid in the maintenance of order at public gatherings, such as state, city, fair association, school, or any other gatherings at which it may be deemed expedient to have the service of such boys.



43-302 Officials; liability; exemption.

Boards, council executives, or others having charge of juveniles mentioned in section 43-301 shall not be liable in damages to said juveniles so employed, or to the parent or guardian, or to any other standing in loco parentis.



43-401 Act, how cited.

Sections 43-401 to 43-424 shall be known and may be cited as the Health and Human Services, Office of Juvenile Services Act.



43-402 Legislative intent; juvenile justice system; goal.

It is the intent of the Legislature that the juvenile justice system provide individualized accountability and individualized treatment for juveniles in a manner consistent with public safety to those juveniles who violate the law. The juvenile justice system shall also promote prevention efforts which are community-based and involve all sectors of the community. Prevention efforts shall be provided through the support of programs and services designed to meet the needs of those juveniles who are identified as being at risk of violating the law and those whose behavior is such that they endanger themselves or others. The goal of the juvenile justice system shall be to provide a range of programs and services which:

(1) Retain and support juveniles within their homes whenever possible and appropriate;

(2) Provide the least restrictive and most appropriate setting for juveniles while adequately protecting them and the community;

(3) Are community-based and are provided in as close proximity to the juvenile's community as possible and appropriate;

(4) Provide humane, secure, and therapeutic confinement to those juveniles who present a danger to the community;

(5) Provide followup and aftercare services to juveniles when returned to their families or communities to ensure that progress made and behaviors learned are integrated and continued;

(6) Hold juveniles accountable for their unlawful behavior in a manner consistent with their long-term needs, stressing the offender's responsibility to victims and the community;

(7) Base treatment planning and service provision upon an individual evaluation of the juvenile's needs recognizing the importance of meeting the educational needs of the juvenile in the juvenile justice system;

(8) Are family focused and include the juvenile's family in assessment, case planning, treatment, and service provision as appropriate and emphasize parental involvement and accountability in the rehabilitation of their children;

(9) Provide supervision and service coordination, as appropriate, to implement and monitor treatment plans and to prevent reoffending;

(10) Provide integrated service delivery through appropriate linkages to other human service agencies; and

(11) Promote the development and implementation of community-based programs designed to prevent unlawful behavior and to effectively minimize the depth and duration of the juvenile's involvement in the juvenile justice system.



43-403 Terms, defined.

For purposes of the Health and Human Services, Office of Juvenile Services Act:

(1) Aftercare means the control, supervision, and care exercised over juveniles who have been paroled;

(2) Committed means an order by a court committing a juvenile to the care and custody of the Office of Juvenile Services for treatment;

(3) Community supervision means the control, supervision, and care exercised over juveniles committed to the Office of Juvenile Services when a commitment to the level of treatment of a youth rehabilitation and treatment center has not been ordered by the court;

(4) Evaluation means assessment of the juvenile's social, physical, psychological, and educational development and needs, including a recommendation as to an appropriate treatment plan;

(5) Parole means a conditional release of a juvenile from a youth rehabilitation and treatment center to aftercare or transferred to Nebraska for parole supervision by way of interstate compact;

(6) Placed for evaluation means a placement with the Office of Juvenile Services or the Department of Health and Human Services for purposes of an evaluation of the juvenile; and

(7) Treatment means type of supervision, care, confinement, and rehabilitative services for the juvenile.



43-404 Office of Juvenile Services; created; powers and duties.

(1) This subsection applies until July 1, 2014. There is created within the Department of Health and Human Services the Office of Juvenile Services. The office shall have oversight and control of state juvenile correctional facilities and programs other than the secure youth confinement facility which is under the control of the Department of Correctional Services. The Administrator of the Office of Juvenile Services shall be appointed by the chief executive officer of the department or his or her designee and shall be responsible for the administration of the facilities and programs of the office. The department may contract with a state agency or private provider to operate any facilities and programs of the Office of Juvenile Services.

(2) This subsection applies beginning July 1, 2014. There is created within the Department of Health and Human Services the Office of Juvenile Services. The office shall have oversight and control of the youth rehabilitation and treatment centers. The Administrator of the Office of Juvenile Services shall be appointed by the chief executive officer of the department or his or her designee and shall be responsible for the administration of the facilities and programs of the office. The department may contract with a state agency or private provider to operate any facilities and programs of the Office of Juvenile Services.



43-405 Office of Juvenile Services; administrative duties.

The administrative duties of the Office of Juvenile Services are to:

(1) Manage, establish policies for, and administer the office, including all facilities and programs operated by the office or provided through the office by contract with a provider;

(2) Supervise employees of the office, including employees of the facilities and programs operated by the office;

(3) Have separate budgeting procedures and develop and report budget information separately from the Department of Health and Human Services;

(4) Adopt and promulgate rules and regulations for the levels of treatment and for management, control, screening, treatment, rehabilitation, transfer, discharge, evaluation until October 1, 2013, and parole until July 1, 2014, of juveniles placed with or committed to the Office of Juvenile Services;

(5) Ensure that statistical information concerning juveniles placed with or committed to facilities or programs of the office is collected, developed, and maintained for purposes of research and the development of treatment programs;

(6) Monitor commitments, placements, and evaluations at facilities and programs operated by the office or through contracts with providers and submit electronically an annual report of its findings to the Legislature. For 2012, 2013, and 2014, the office shall also provide an electronic copy of the report to the Health and Human Services Committee of the Legislature on or before September 15. The report shall include an assessment of the administrative costs of operating the facilities, the cost of programming, the savings realized through reductions in commitments, placements, and evaluations, and information regarding the collaboration required by section 83-101;

(7) Coordinate the programs and services of the juvenile justice system with other governmental agencies and political subdivisions;

(8) Coordinate educational, vocational, and social counseling;

(9) Until July 1, 2014, coordinate community-based services for juveniles and their families;

(10) Until July 1, 2014, supervise and coordinate juvenile parole and aftercare services; and

(11) Exercise all powers and perform all duties necessary to carry out its responsibilities under the Health and Human Services, Office of Juvenile Services Act.



43-406 Office of Juvenile Services; treatment programs, services, and systems; requirements.

The Office of Juvenile Services shall utilize:

(1) Risk and needs assessment instruments for use in determining the level of treatment for the juvenile;

(2) A case classification process to include levels of treatment defined by rules and regulations and case management standards for each level of treatment. The process shall provide for a balance of accountability, public safety, and treatment;

(3) Case management for all juveniles committed to the office;

(4) Until July 1, 2014, a purchase-of-care system which will facilitate the development of a statewide community-based array of care with the involvement of the private sector and the local public sector. Care services may be purchased from private providers to provide a wider diversity of services. This system shall include accessing existing Title IV-E funds of the federal Social Security Act, as amended, medicaid funds, and other funding sources to support eligible community-based services. Such services developed and purchased shall include, but not be limited to, evaluation services. Services shall be offered and delivered on a regional basis;

(5) Until October 1, 2013, community-based evaluation programs, supplemented by one or more residential evaluation programs. A residential evaluation program shall be provided in a county containing a city of the metropolitan class. Community-based evaluation services shall replace the residential evaluation services available at the Youth Diagnostic and Rehabilitation Center by December 31, 1999; and

(6) A management information system. The system shall be a unified, interdepartmental client information system which supports the management function as well as the service function.



43-407 Office of Juvenile Services; programs and treatment services; treatment plan; case management and coordination process; funding utilization; intent; implement evidence-based practices, policies, and procedures; report; contents; Executive Board of Le

(1) This subsection applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. The Office of Juvenile Services shall design and make available programs and treatment services through the Youth Rehabilitation and Treatment Center-Kearney and Youth Rehabilitation and Treatment Center-Geneva. The programs and treatment services shall be based upon the individual or family evaluation process and treatment plan. The treatment plan shall be developed within fourteen days after admission. If a juvenile placed at the Youth Rehabilitation and Treatment Center-Kearney or Youth Rehabilitation and Treatment Center-Geneva is assessed as needing inpatient or subacute substance abuse or behavioral health residential treatment, the juvenile may be transferred to a program or facility if the treatment and security needs of the juvenile can be met. The assessment process shall include involvement of both private and public sector behavioral health providers. The selection of the treatment venue for each juvenile shall include individualized case planning and incorporate the goals of the juvenile justice system pursuant to section 43-402. Juveniles committed to the Youth Rehabilitation and Treatment Center-Kearney or Youth Rehabilitation and Treatment Center-Geneva who are transferred to alternative settings for treatment remain committed to the Department of Health and Human Services and the Office of Juvenile Services until discharged from such custody. Programs and treatment services shall address:

(a) Behavioral impairments, severe emotional disturbances, sex offender behaviors, and other mental health or psychiatric disorders;

(b) Drug and alcohol addiction;

(c) Health and medical needs;

(d) Education, special education, and related services;

(e) Individual, group, and family counseling services as appropriate with any treatment plan related to subdivisions (a) through (d) of this subsection. Services shall also be made available for juveniles who have been physically or sexually abused;

(f) A case management and coordination process, designed to assure appropriate reintegration of the juvenile to his or her family, school, and community. This process shall follow individualized planning which shall begin at intake and evaluation. Structured programming shall be scheduled for all juveniles. This programming shall include a strong academic program as well as classes in health education, living skills, vocational training, behavior management and modification, money management, family and parent responsibilities, substance abuse awareness, physical education, job skills training, and job placement assistance. Participation shall be required of all juveniles if such programming is determined to be age and developmentally appropriate. The goal of such structured programming shall be to provide the academic and life skills necessary for a juvenile to successfully return to his or her home and community upon release; and

(g) The design and delivery of treatment programs through the youth rehabilitation and treatment centers as well as any licensing or certification requirements, and the office shall follow the requirements as stated within Title XIX and Title IV-E of the federal Social Security Act, as such act existed on May 25, 2007, the Special Education Act, or other funding guidelines as appropriate. It is the intent of the Legislature that these funding sources shall be utilized to support service needs of eligible juveniles.

(2) This subsection applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center on or after July 1, 2013. The Office of Juvenile Services shall design and make available programs and treatment services through the Youth Rehabilitation and Treatment Center-Kearney and Youth Rehabilitation and Treatment Center-Geneva. The programs and treatment services shall be based upon the individual or family evaluation process and treatment plan. The treatment plan shall be developed within fourteen days after admission. If a juvenile placed at the Youth Rehabilitation and Treatment Center-Kearney or Youth Rehabilitation and Treatment Center-Geneva is assessed as needing inpatient or subacute substance abuse or behavioral health residential treatment, the Office of Juvenile Services may arrange for such treatment to be provided at the Hastings Regional Center or may transition the juvenile to another inpatient or subacute residential treatment facility in the State of Nebraska. Except in a case requiring emergency admission to an inpatient facility, the juvenile shall not be discharged by the Office of Juvenile Services until the juvenile has been returned to the court for a review of his or her conditions of probation and the juvenile has been transitioned to the clinically appropriate level of care. Programs and treatment services shall address:

(a) Behavioral impairments, severe emotional disturbances, sex offender behaviors, and other mental health or psychiatric disorders;

(b) Drug and alcohol addiction;

(c) Health and medical needs;

(d) Education, special education, and related services;

(e) Individual, group, and family counseling services as appropriate with any treatment plan related to subdivisions (a) through (d) of this subsection. Services shall also be made available for juveniles who have been physically or sexually abused;

(f) A case management and coordination process, designed to assure appropriate reintegration of the juvenile to his or her family, school, and community. This process shall follow individualized planning which shall begin at intake and evaluation. Structured programming shall be scheduled for all juveniles. This programming shall include a strong academic program as well as classes in health education, living skills, vocational training, behavior management and modification, money management, family and parent responsibilities, substance abuse awareness, physical education, job skills training, and job placement assistance. Participation shall be required of all juveniles if such programming is determined to be age and developmentally appropriate. The goal of such structured programming shall be to provide the academic and life skills necessary for a juvenile to successfully return to his or her home and community upon release; and

(g) The design and delivery of treatment programs through the youth rehabilitation and treatment centers as well as any licensing or certification requirements, and the office shall follow the requirements as stated within Title XIX and Title IV-E of the federal Social Security Act, as such act existed on January 1, 2013, the Special Education Act, or other funding guidelines as appropriate. It is the intent of the Legislature that these funding sources shall be utilized to support service needs of eligible juveniles.

(3)(a) The Office of Juvenile Services shall begin implementing evidence-based practices, policies, and procedures by January 15, 2016, as determined by the office. Thereafter, on November 1 of each year, the office shall submit to the Governor, the Legislature, and the Chief Justice of the Supreme Court, a comprehensive report on its efforts to implement evidence-based practices. The report to the Legislature shall be by electronic transmission. The report may be attached to preexisting reporting duties. The report shall include at a minimum:

(i) The percentage of juveniles being supervised in accordance with evidence-based practices;

(ii) The percentage of state funds expended by each respective department for programs that are evidence-based, and a list of all programs which are evidence-based;

(iii) Specification of supervision policies, procedures, programs, and practices that were created, modified, or eliminated; and

(iv) Recommendations of the office for any additional collaboration with other state, regional, or local public agencies, private entities, or faith-based and community organizations.

(b) Each report and executive summary shall be available to the general public on the web site of the office.

(c) The Executive Board of the Legislative Council may request the Consortium for Crime and Justice Research and Juvenile Justice Institute at the University of Nebraska at Omaha to review, study, and make policy recommendations on the reports assigned by the executive board.



43-408 Office of Juvenile Services; committing court; determination of placement and treatment services; review status; when.

(1)(a) This subsection applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013, and to all juveniles committed to the Office of Juvenile Services for community supervision prior to October 1, 2013. Whenever any juvenile is committed to the Office of Juvenile Services, to any facility operated by the Office of Juvenile Services, or to the custody of the Administrator of the Office of Juvenile Services, a superintendent of a facility, or an administrator of a program, the juvenile is deemed committed to the Office of Juvenile Services. Juveniles committed to the Office of Juvenile Services shall also be considered committed to the care and custody of the Department of Health and Human Services for the purpose of obtaining health care and treatment services.

(b) The committing court shall order the initial level of treatment for a juvenile committed to the Office of Juvenile Services. Prior to determining the initial level of treatment for a juvenile, the court may solicit a recommendation regarding the initial level of treatment from the Office of Juvenile Services. Under this subsection, the committing court shall not order a specific placement for a juvenile. The court shall continue to maintain jurisdiction over any juvenile committed to the Office of Juvenile Services until such time that the juvenile is discharged from the Office of Juvenile Services. The court shall conduct review hearings every six months, or at the request of the juvenile, for any juvenile committed to the Office of Juvenile Services who is placed outside his or her home, except for a juvenile residing at a youth rehabilitation and treatment center. The court shall determine whether an out-of-home placement made by the Office of Juvenile Services is in the best interests of the juvenile, with due consideration being given by the court to public safety. If the court determines that the out-of-home placement is not in the best interests of the juvenile, the court may order other treatment services for the juvenile.

(c) After the initial level of treatment is ordered by the committing court, the Office of Juvenile Services shall provide treatment services which conform to the court's level of treatment determination. Within thirty days after making an actual placement, the Office of Juvenile Services shall provide the committing court with written notification of where the juvenile has been placed. At least once every six months thereafter, until the juvenile is discharged from the care and custody of the Office of Juvenile Services, the office shall provide the committing court with written notification of the juvenile's actual placement and the level of treatment that the juvenile is receiving.

(d) For transfer hearings, the burden of proof to justify the transfer is on the Office of Juvenile Services, the standard of proof is clear and convincing evidence, and the strict rules of evidence do not apply. Transfers of juveniles from one place of treatment to another are subject to section 43-251.01 and to the following:

(i) Except as provided in subdivision (d)(ii) of this subsection, if the Office of Juvenile Services proposes to transfer the juvenile from a less restrictive to a more restrictive place of treatment, a plan outlining the proposed change and the reasons for the proposed change shall be presented to the court which committed the juvenile. Such change shall occur only after a hearing and a finding by the committing court that the change is in the best interests of the juvenile, with due consideration being given by the court to public safety. At the hearing, the juvenile has the right to be represented by counsel;

(ii) The Office of Juvenile Services may make an immediate temporary change without prior approval by the committing court only if the juvenile is in a harmful or dangerous situation, is suffering a medical emergency, is exhibiting behavior which warrants temporary removal, or has been placed in a non-state-owned facility and such facility has requested that the juvenile be removed. Approval of the committing court shall be sought within fifteen days of making an immediate temporary change, at which time a hearing shall occur before the court. The court shall determine whether it is in the best interests of the juvenile to remain in the new place of treatment, with due consideration being given by the court to public safety. At the hearing, the juvenile has the right to be represented by counsel; and

(iii) If the proposed change seeks to transfer the juvenile from a more restrictive to a less restrictive place of treatment or to transfer the juvenile from the juvenile's current place of treatment to another which has the same level of restriction as the current place of treatment, the Office of Juvenile Services shall notify the juvenile, the juvenile's parents, custodian, or legal guardian, the committing court, the county attorney, the counsel for the juvenile, and the guardian ad litem of the proposed change. The juvenile has fifteen days after the date of the notice to request an administrative hearing with the Office of Juvenile Services, at which time the Office of Juvenile Services shall determine whether it is in the best interests of the juvenile for the proposed change to occur, with due consideration being given by the office to public safety. The juvenile may be represented by counsel at the juvenile's own expense. If the juvenile is aggrieved by the administrative decision of the Office of Juvenile Services, the juvenile may appeal that decision to the committing court within fifteen days after the Office of Juvenile Services' decision. At the hearing before the committing court, the juvenile has the right to be represented by counsel.

(e) If a juvenile is placed in detention after the initial level of treatment is determined by the committing court, the committing court shall hold a hearing every fourteen days to review the status of the juvenile. Placement of a juvenile in detention shall not be considered as a treatment service.

(f) The committing court's review of a change of place of treatment pursuant to this subsection does not apply to parole revocation hearings.

(2)(a) This subsection applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center on or after July 1, 2013. Whenever any juvenile is committed to the Office of Juvenile Services, the juvenile shall also be considered committed to the care and custody of the Department of Health and Human Services for the purpose of obtaining health care and treatment services.

(b) The committing court shall order placement at a youth rehabilitation and treatment center for a juvenile committed to the Office of Juvenile Services. The court shall continue to maintain jurisdiction over any juvenile committed to the Office of Juvenile Services for the purpose of reviewing the juvenile's probation upon discharge from the care and custody of the Office of Juvenile Services.

(c) If a juvenile is placed in detention while awaiting placement at a youth rehabilitation and treatment center and the placement has not occurred within fourteen days, the committing court shall hold a hearing every fourteen days to review the status of the juvenile. Placement of a juvenile in detention shall not be considered a treatment service.

Under subsection (2) of this section and section 43-247, a juvenile court has jurisdiction over an adjudicated juvenile whom the court has placed at a youth rehabilitation and treatment center. But despite that jurisdiction, subsection (2) of this section prohibits a juvenile court from reviewing the progress of a juvenile whom the court has placed at a youth rehabilitation and treatment center. In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).

When a court adjudicates a juvenile under section 43-247(2) and (3) and commits the juvenile to the Office of Juvenile Services with a placement at a youth rehabilitation and treatment center, it has determined that the subsection (2) adjudication will control the juvenile's disposition. The disposition determination controls which review hearing statute applies, and the requirement in section 43-278 for 6-month review hearings does not authorize the court to conduct review hearings. Instead, the prohibition in subsection (2) of this section of review hearings for juveniles placed at a youth rehabilitation and treatment center controls. In re Interest of Trey H., 281 Neb. 760, 798 N.W.2d 607 (2011).

Giving effect to the language of this section, while the Office of Juvenile Services may make an initial determination with regard to the advisability of the discharge of a juvenile committed to that office, the committing court, as a result of its statutorily imposed continuing jurisdiction, must approve the discharge of the juvenile. In re Interest of Tamantha S., 267 Neb. 78, 672 N.W.2d 24 (2003).

A juvenile court does not have the authority to enter an order prohibiting any change without prior court approval in the placement of a juvenile committed to the custody of the Office of Juvenile Services. In re Interest of Chelsey D., 14 Neb. App. 392, 707 N.W.2d 798 (2005).



43-409 Office of Juvenile Services; access to records; immunity.

The Office of Juvenile Services shall have access to and may obtain copies of all records pertaining to a juvenile committed to it or placed with it, including, but not limited to, school records, medical records, juvenile court records, probation records, test results, treatment records, evaluations, and examination reports. Any person who, in good faith, furnishes any records or information to the Office of Juvenile Services shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed. The owners, officers, directors, employees, or agents of such medical office, school, court, office, corporation, partnership, or other such entity shall not be liable for furnishing such records or information.



43-410 Juvenile absconding; authority to apprehend.

(1) This subsection applies until July 1, 2014. Any peace officer, juvenile parole officer, or direct care staff member of the Office of Juvenile Services has the authority to apprehend and detain a juvenile who has absconded or is attempting to abscond from a placement for evaluation or commitment to the Office of Juvenile Services and shall cause the juvenile to be returned to the facility or program or an appropriate juvenile detention facility or staff secure juvenile facility. For purposes of this subsection, direct care staff member means any staff member charged with the day-to-day care and supervision of juveniles housed at a facility or program operated directly by the office or security staff who has received training in apprehension techniques and procedures.

(2)(a) This subsection applies beginning July 1, 2014. Any peace officer or direct care staff member of the Office of Juvenile Services has the authority to apprehend and detain a juvenile who has absconded or is attempting to abscond from commitment to the Office of Juvenile Services and shall cause the juvenile to be returned to the youth rehabilitation and treatment center or an appropriate juvenile detention facility or staff secure juvenile facility.

(b) For purposes of this subsection, direct care staff member means any staff member charged with the day-to-day care and supervision of juveniles at a youth rehabilitation and treatment center or security staff who has received training in apprehension techniques and procedures.



43-411 Detainers for apprehension and detention; authorized; detention; limitations.

The chief executive officer of the Department of Health and Human Services shall have the authority, and may delegate the authority only to the Administrator of the Office of Juvenile Services and the superintendents of the youth rehabilitation and treatment centers, to issue detainers for the apprehension and detention of juveniles who have absconded from a placement with or commitment to the office. Any peace officer who detains a juvenile on such a detainer shall hold the juvenile in an appropriate facility or program for juveniles until the office can take custody of the juvenile.



43-412 Commitment to Office of Juvenile Services; discharge of juvenile; effect of discharge; notice of discharge.

(1) Every juvenile committed to the Office of Juvenile Services pursuant to the Nebraska Juvenile Code shall remain committed until he or she attains the age of nineteen or is legally discharged.

(2) Upon attainment of the age of nineteen or absent a continuing order of intensive supervised probation, discharge of any juvenile pursuant to the rules and regulations shall be a complete release from all penalties incurred by conviction or adjudication of the offense for which he or she was committed.

(3) The Office of Juvenile Services shall provide the committing court, Office of Probation Administration, county attorney, defense attorney, if any, and guardian ad litem, if any, with written notification of the juvenile's discharge within thirty days prior to a juvenile being discharged from the care and custody of the office.

Under former law a commitment hereunder is not for a definite period. State v. Pinkerton, 186 Neb. 225, 182 N.W.2d 198 (1970).

Juvenile court, in committing boy to industrial school, cannot fix definite term of detention. Cohen v. Clark, 107 Neb. 849, 187 N.W. 120 (1922).

A juvenile court's commitment of a juvenile to a youth rehabilitation treatment center does not constitute a discharge within the meaning of section 43-247, and therefore, the juvenile court retains jurisdiction. A juvenile court does not have jurisdiction over the Office of Juvenile Services in placing, managing, or discharging a juvenile committed to a youth rehabilitation treatment center, even though the juvenile court retains jurisdiction of the juvenile. In re Interest of David C., 6 Neb. App. 198, 572 N.W.2d 392 (1997).



43-413 Repealed. Laws 2015, LB 605, § 112.



43-414 Office of Juvenile Services; evaluation powers.

This section applies to all juveniles placed with the Office of Juvenile Services for evaluation prior to October 1, 2013. Each juvenile placed for evaluation with the Office of Juvenile Services shall be subjected to medical examination and evaluation as directed by the office.



43-415 Evaluation; time limitation; extension; hearing.

This section applies to all juveniles placed with the Office of Juvenile Services for evaluation prior to October 1, 2013. A juvenile placed for evaluation with the Office of Juvenile Services shall be returned to the court upon the completion of the evaluation or at the end of thirty days, whichever comes first. When the office finds that an extension of the thirty-day period is necessary to complete the evaluation, the court may order an extension not to exceed an additional thirty days. The court shall hold a hearing within ten days after the evaluation is completed and returned to the court by the office.



43-416 Office of Juvenile Services; parole powers; notice to committing court.

This section applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. This section shall not apply after June 30, 2014. The Office of Juvenile Services shall have administrative authority over the parole function for juveniles committed to a youth rehabilitation and treatment center and may (1) determine the time of release on parole of committed juveniles eligible for such release, (2) fix the conditions of parole, revoke parole, issue or authorize the issuance of detainers for the apprehension and detention of parole violators, and impose other sanctions short of revocation for violation of conditions of parole, and (3) determine the time of discharge from parole. The office shall provide the committing court with written notification of the juvenile's discharge from parole within thirty days of a juvenile being discharged from the supervision of the office.

Only the Office of Juvenile Services has the authority to revoke a juvenile's parole. In re Interest of Sylvester L., 17 Neb. App. 791, 770 N.W.2d 669 (2009).



43-417 Juvenile parole; considerations; discharge from youth rehabilitation and treatment center; considerations.

(1) This subsection applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. In administering juvenile parole, the Office of Juvenile Services shall consider whether (a) the juvenile has completed the goals of his or her individual treatment plan or received maximum benefit from institutional treatment, (b) the juvenile would benefit from continued services under community supervision, (c) the juvenile can function in a community setting, (d) there is reason to believe that the juvenile will not commit further violations of law, and (e) there is reason to believe that the juvenile will comply with the conditions of parole.

(2) This subsection applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center on or after July 1, 2013. In determining whether to discharge a juvenile from a youth rehabilitation and treatment center, the Office of Juvenile Services shall consider whether (a) the juvenile has completed the goals of his or her individual treatment plan or received maximum benefit from institutional treatment, (b) the juvenile would benefit from continued services under community supervision, (c) the juvenile can function in a community setting, (d) there is reason to believe that the juvenile will not commit further violations of law, and (e) there is reason to believe that the juvenile will comply with the conditions of probation.



43-418 Parole violations; apprehension and detention; when.

(1) This section applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. Any juvenile parole officer or peace officer may apprehend and detain a juvenile who is on parole if the officer has reasonable cause to believe that a juvenile has violated or is about to violate a condition of his or her parole and that the juvenile will attempt to leave the jurisdiction or will place lives or property in danger unless the juvenile is detained. A juvenile parole officer may call upon a peace officer to assist him or her in apprehending and detaining a juvenile pursuant to this section. Such juvenile may be held in an appropriate juvenile facility pending hearing on the allegations.

(2) Juvenile parole officers may search for and seize contraband and evidence related to possible parole violations by a juvenile.

(3) Whether or not a juvenile is apprehended and detained by a juvenile parole officer or peace officer, if there is reason to believe that a juvenile has violated a condition of his or her parole, the Office of Juvenile Services may issue the juvenile written notice of the alleged parole violations and notice of a hearing on the alleged parole violations.



43-419 Parole violation; preliminary hearing.

(1) This section applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. When a juvenile is apprehended and detained for an alleged violation of juvenile parole, he or she shall have a preliminary hearing as soon as practicable and no later than within seventy-two hours of being apprehended and detained. An impartial hearing officer shall conduct the preliminary hearing. The impartial hearing officer shall not be the juvenile parole officer alleging the violation of parole or a witness to the alleged violation. The impartial hearing officer may be an employee of the Office of Juvenile Services, including a supervisor or a juvenile parole officer, other than the parole officer filing the allegations.

(2) The juvenile parolee shall receive notice of the preliminary hearing, its purpose, and the alleged violations prior to the commencement of the hearing. The juvenile parolee may present relevant information, question adverse witnesses, and make a statement regarding the alleged parole violations. The rules of evidence shall not apply at such hearings and the hearing officer may rely upon any available information.

(3) The hearing officer shall determine whether there is probable cause to believe that the juvenile has violated a term or condition of his or her parole and shall issue that decision in writing. The decision shall either indicate there is not probable cause to believe that the juvenile parolee has violated the terms of his or her parole and dismiss the allegations and return the juvenile to parole supervision, or it shall indicate there is probable cause to believe that the juvenile has violated a condition of parole and state where the juvenile will be held pending the revocation hearing. The preliminary hearing officer shall consider the seriousness of the alleged violation, the public safety, and the best interests of the juvenile in determining where the juvenile shall be held pending the revocation hearing.



43-420 Hearing officer; requirements.

(1) This subsection applies until July 1, 2013. Any hearing required or permitted for juveniles in the custody of the Office of Juvenile Services, except a preliminary parole revocation hearing, shall be conducted by a hearing officer who is an attorney licensed to practice law in the State of Nebraska and may be an employee of the Department of Health and Human Services or an attorney who is an independent contractor. If the hearing officer is an employee of the department, he or she shall not be assigned to any duties requiring him or her to give ongoing legal advice to any person employed by or who is a contractor with the office.

(2) This subsection applies beginning July 1, 2013. Any hearing required or permitted for juveniles in the custody of the Office of Juvenile Services shall be conducted by a hearing officer who is an attorney licensed to practice law in the State of Nebraska and may be an employee of the Department of Health and Human Services or an attorney who is an independent contractor. If the hearing officer is an employee of the department, he or she shall not be assigned to any duties requiring him or her to give ongoing legal advice to any person employed by or who is a contractor with the office.



43-421 Parole violations; rights of juvenile.

This section applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. When a juvenile is charged with being in violation of a condition of his or her parole, the juvenile is entitled to:

(1) Notice of the alleged violations of parole at least twenty-four hours prior to a hearing on the allegations. Such notice shall contain a concise statement of the purpose of the hearing and the factual allegations upon which evidence will be offered;

(2) A prompt hearing, within fourteen days after the preliminary hearing, if the juvenile is being held pending the hearing;

(3) Reasonable continuances granted by the hearing officer for the juvenile to prepare for the hearing;

(4) Have his or her parents notified of the hearing and allegations and have his or her parents attend the hearing;

(5) Be represented by legal counsel at the expense of the Department of Health and Human Services unless retained legal counsel is available to the juvenile. The department may contract with attorneys to provide such representation to juveniles charged with parole violations;

(6) Compel witnesses to attend, testify on his or her own behalf, present evidence, and cross-examine witnesses against him or her; and

(7) Present a statement on his or her own behalf.



43-422 Parole violation; waiver and admission.

This section applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. After receiving notice of the allegations of a violation of parole, being notified of the possible consequences, being informed of his or her rights pertaining to the hearing, and having an opportunity to confer with his or her parents or precommitment custodian and legal counsel, if desired, the juvenile may waive his or her right to a hearing and admit to the allegations. Such waiver and admission shall be in writing and submitted, together with a recommended disposition by the hearing officer, to the Administrator of the Office of Juvenile Services or his or her designee.



43-423 Parole violation hearing; requirements; appeal.

This section applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center prior to July 1, 2013. At the parole violation hearing, the hearing officer shall again advise the juvenile of his or her rights and ensure that the juvenile has received the notice of allegations and the possible consequences. Strict rules of evidence shall not be applied. The hearing officer shall determine whether the detention of the juvenile or other restrictions are necessary for the safety of the juvenile or for the public safety and shall indicate to what extent the juvenile will continue to be detained or restricted pending a final decision and administrative appeal. The hearing officer shall issue a written recommended disposition to the Administrator of the Office of Juvenile Services or his or her designee who shall promptly affirm, modify, or reverse the recommended disposition. The final decision of the administrator or his or her designee may be appealed pursuant to the Administrative Procedure Act. The Department of Health and Human Services shall be deemed to have acted within its jurisdiction if its action is in the best interests of the juvenile with due consideration being given to public safety. The appeal shall in all other respects be governed by the Administrative Procedure Act.

If a juvenile court revokes a juvenile's parole, rather than the Office of Juvenile Services, a juvenile is not granted all of the rights to which he or she was entitled. In re Interest of Sylvester L., 17 Neb. App. 791, 770 N.W.2d 669 (2009).



43-424 Assault, escape, or attempt to escape; documentation required; copy to court and county attorney.

If a juvenile assaults an employee of a youth rehabilitation and treatment center or another juvenile who has been committed to the youth rehabilitation and treatment center or escapes or attempts to escape from a youth rehabilitation and treatment center, the chief executive officer of the youth rehabilitation and treatment center shall document the assault, escape, or attempt to escape and send a copy of such documentation to the committing court and the county attorney of the county in which the committing court is located as soon as possible after the determination that such assault, escape, or attempt to escape has occurred. Such documentation may be offered as evidence presented at any hearing conducted pursuant to section 43-2,106.03.



43-425 Community and Family Reentry Process; created; applicability; juvenile committed to youth rehabilitation and treatment center; family team meetings; individualized reentry plan; risk-screening and needs assessment; probation officer; duties; Office o

(1) The Community and Family Reentry Process is hereby created. This process is created in order to reduce recidivism and promote safe and effective reentry for the juvenile and his or her family to the community from the juvenile justice system. This process applies to all juveniles committed to the Office of Juvenile Services for placement at a youth rehabilitation and treatment center on or after July 1, 2013.

(2) While a juvenile is committed to a youth rehabilitation and treatment center, family team meetings shall be conducted in person or via videoconferencing at least once per month with the juvenile's support system to discuss the juvenile's transition back to the community. A juvenile's support system should be made up of any of the following: The juvenile himself or herself, any immediate family members or guardians, informal and formal supports, the juvenile's guardian ad litem appointed by the court, the juvenile's probation officer, Office of Juvenile Services personnel employed by the facility, and any additional personnel as appropriate. Once developed, individualized reentry plans should be discussed at the family team meetings with the juvenile and other members of the juvenile's support system and shall include discussions on the juvenile's placement after leaving the facility. The probation officer and the Office of Juvenile Services personnel should discuss progress and needs of the juvenile and should help the juvenile follow his or her individual reentry plan to help with his or her transition back to the community.

(3) Within sixty days prior to discharge from a youth rehabilitation and treatment center, or as soon as possible if the juvenile's remaining time at the youth rehabilitation and treatment center is less than sixty days, an evidence-based risk screening and needs assessment should be conducted on the juvenile in order to determine the juvenile's risk of reoffending and the juvenile's individual needs upon reentering the community.

(4) Individualized reentry plans shall be developed with input from the juvenile and his or her support system in conjunction with a risk assessment process. Individualized reentry plans shall be finalized thirty days prior to the juvenile leaving the youth rehabilitation and treatment center or as soon as possible if the juvenile's remaining time at the center is less than thirty days. Individualized reentry plans should include specifics about the juvenile's placement upon return to the community, an education transition plan, a treatment plan with any necessary appointments being set prior to the juvenile leaving the center, and any other formal and informal supports for the juvenile and his or her family. The district probation officer and Office of Juvenile Services personnel shall review the individualized reentry plan and the expected outcomes as a result of the plan with the juvenile and his or her support system within thirty days prior to the juvenile's discharge from the center.

(5) The probation officer shall have contact with the juvenile and the juvenile's support system within forty-eight hours after the juvenile returns to the community and continue to assist the juvenile and the juvenile's support system in implementing and following the individualized reentry plan and monitoring the juvenile's risk through ongoing assessment updates.

(6) The Office of Probation Administration shall establish an evidence-based reentry process that utilizes risk assessment to determine the juvenile's supervision level upon return to the community. They shall establish supervision strategies based on risk levels of the juvenile and supervise accordingly, with ongoing reassessment to assist in determining eligibility for release from probation. The Office of Probation Administration shall develop a formal matrix of graduated sanctions to be utilized prior to requesting the county attorney to file for probation revocation. The Office of Probation Administration shall provide training to its workers on risk-based supervision strategies, motivational interviewing, family engagement, community-based resources, and other evidence-based reentry strategies.



43-501 Sections, how construed.

Sections 43-501 to 43-526 shall be construed to be new, supplemental, and independent legislation upon the subjects of assistance and services for delinquent, dependent, and medically handicapped children, and all provisions of law in regard thereto shall be and remain in full force and effect.



43-502 Repealed. Laws 1953, c. 237, § 11.



43-503 Department of Health and Human Services; duty to cooperate with other agencies.

The Department of Health and Human Services shall cooperate and coordinate its child and maternal welfare activities with those of state institutions, the vocational rehabilitation division of the State Department of Education, courts, county boards, charities and all other organizations, societies and agencies, state and national, to promote child welfare and health.



43-504 Terms, defined; pregnancy; effect.

(1) The term dependent child shall mean a child under the age of nineteen years who is living with a relative or with a caretaker who is the child's legal guardian or conservator in a place of residence maintained by one or more of such relatives or caretakers as his, her, or their own home, or which child has been removed from the home of his or her father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first or second cousin, nephew, or niece as a result of judicial determination to the effect that continuation in the home would be contrary to the safety and welfare of the child and such child has been placed in a foster family home or child care institution as a result of such determination, when the state or any court having jurisdiction of such child is responsible for the care and placement of such child and one of the following conditions exists: (a) Such child received aid from the state in or for the month in which court proceedings leading to such determination were initiated; (b) such child would have received assistance in or for such month if application had been made therefor; or (c) such child had been living with such a relative specified in this subsection at any time within six months prior to the month in which such proceedings were initiated and would have received such aid in or for the month that such proceedings were initiated if in such month the child had been living with, and removed from the home of, such a relative and application had been made therefor.

(2) In awarding aid to dependent children payments, the term dependent child shall include an unborn child but only during the last three months of pregnancy. A pregnant woman may be eligible but only (a) if it has been medically verified that the child is expected to be born in the month such payments are made or expected to be born within the three-month period following such month of payment and (b) if such child had been born and was living with her in the month of payment, she would be eligible for aid to families with dependent children. As soon as it is medically determined that pregnancy exists, a pregnant woman who meets the other requirements for aid to dependent children shall be eligible for medical assistance.

(3) A physically or medically handicapped child shall mean a child who, by reason of a physical defect or infirmity, whether congenital or acquired by accident, injury, or disease, is or may be expected to be totally or partially incapacitated for education or for remunerative occupation.



43-504.01 Conditions of eligibility; partially or totally unemployed parent or needy caretaker.

As a condition of eligibility for aid for children included in section 43-504, a partially or totally unemployed parent or needy caretaker shall participate in the employment preparation or training program for aid to dependent children, unless considered exempt under rules and regulations adopted and promulgated by the Department of Health and Human Services, and any totally or partially unemployed parent or needy caretaker who fails or refuses without good cause to participate in the employment preparation or training program or who refuses without good cause to accept employment in which he or she is able to engage which will increase his or her ability to maintain himself or herself and his or her family shall be deemed by such refusal to have rendered his or her children ineligible for further aid until he or she has complied with this section.

The requirements of this section shall also apply to any dependent child unless he or she is under age sixteen or attending, full time, an elementary, secondary, or vocational school.



43-504.02 Repealed. Laws 1967, c. 250, § 1.



43-505 Repealed. Laws 1982, LB 522, § 46.



43-506 Repealed. Laws 1982, LB 522, § 46.



43-507 Mentally and physically handicapped children; Department of Health and Human Services; duties.

The Department of Health and Human Services, on behalf of mentally and physically handicapped children, shall (1) obtain admission to state and other suitable schools, hospitals, or other institutions or care in their own homes or in family, free, or boarding homes for such children in accordance with the provisions of the existing law, (2) maintain medical supervision over such mentally or physically handicapped children, and (3) provide necessary medical or surgical care in a suitable hospital, sanitarium, preventorium, or other institution or in the child's own home or a home for any medically handicapped child needing such care and pay for such care from public funds, if necessary.



43-508 Department of Health and Human Services; cooperation with state institutions.

The Department of Health and Human Services shall cooperate with the state institutions for delinquent and mentally and physically handicapped children to ascertain the conditions of the home and the character and habits of the parents of a child, before his or her discharge from a state institution, and make recommendations as to the advisability of returning the child to his or her home. In case the department deems it unwise to have any such child returned to his or her former home, such state institution may, with the consent of the department, place such child into the care of the department.



43-509 Religious faith of children; preservation.

The religious faith of children coming under the jurisdiction of public welfare officials shall be preserved and protected.



43-510 Children eligible for assistance.

In order to be eligible for assistance, a child must be a bona fide resident of the State of Nebraska.



43-511 Benefits extended to children in rural districts.

The Department of Health and Human Services shall extend the assistance and services herein provided for to all children in rural districts throughout this state, in order that the same benefits and facilities shall be available to children in such districts as in urban areas.



43-512 Application for assistance; procedure; maximum monthly assistance; payment; transitional benefits; terms, defined.

(1) Any dependent child as defined in section 43-504 or any relative or eligible caretaker of such a dependent child may file with the Department of Health and Human Services a written application for financial assistance for such child on forms furnished by the department.

(2) The department, through its agents and employees, shall make such investigation pursuant to the application as it deems necessary or as may be required by the county attorney or authorized attorney. If the investigation or the application for financial assistance discloses that such child has a parent or stepparent who is able to contribute to the support of such child and has failed to do so, a copy of the finding of such investigation and a copy of the application shall immediately be filed with the county attorney or authorized attorney.

(3) The department shall make a finding as to whether the application referred to in subsection (1) of this section should be allowed or denied. If the department finds that the application should be allowed, the department shall further find the amount of monthly assistance which should be paid with reference to such dependent child. Except as may be otherwise provided, payments shall be made by unit size and shall be consistent with subdivisions (1)(p), (1)(q), (1)(t), and (1)(u) of section 68-1713. Beginning on August 30, 2015, the maximum payment level for monthly assistance shall be fifty-five percent of the standard of need described in section 43-513.

No payments shall be made for amounts totaling less than ten dollars per month except in the recovery of overpayments.

(4) The amount which shall be paid as assistance with respect to a dependent child shall be based in each case upon the conditions disclosed by the investigation made by the department. An appeal shall lie from the finding made in each case to the chief executive officer of the department or his or her designated representative. Such appeal may be taken by any taxpayer or by any relative of such child. Proceedings for and upon appeal shall be conducted in the same manner as provided for in section 68-1016.

(5)(a) For the purpose of preventing dependency, the department shall adopt and promulgate rules and regulations providing for services to former and potential recipients of aid to dependent children and medical assistance benefits. The department shall adopt and promulgate rules and regulations establishing programs and cooperating with programs of work incentive, work experience, job training, and education. The provisions of this section with regard to determination of need, amount of payment, maximum payment, and method of payment shall not be applicable to families or children included in such programs. Income and assets described in section 68-1201 shall not be included in determination of need under this section.

(b) If a recipient of aid to dependent children becomes ineligible for aid to dependent children as a result of increased hours of employment or increased income from employment after having participated in any of the programs established pursuant to subdivision (a) of this subsection, the recipient may be eligible for the following benefits, as provided in rules and regulations of the department in accordance with sections 402, 417, and 1925 of the federal Social Security Act, as amended, Public Law 100-485, in order to help the family during the transition from public assistance to independence:

(i) An ongoing transitional payment that is intended to meet the family's ongoing basic needs which may include food, clothing, shelter, utilities, household goods, personal care items, and general incidental expenses during the five months following the time the family becomes ineligible for assistance under the aid to dependent children program, if the family's earned income is at or below one hundred eighty-five percent of the federal poverty level at the time the family becomes ineligible for the aid to dependent children program. Payments shall be made in five monthly payments, each equal to one-fifth of the aid to dependent children payment standard for the family's size at the time the family becomes ineligible for the aid to dependent children program. If during the five-month period, (A) the family's earnings exceed one hundred eighty-five percent of the federal poverty level, (B) the family members are no longer working, (C) the family ceases to be Nebraska residents, (D) there is no longer a minor child in the family's household, or (E) the family again becomes eligible for the aid to dependent children program, the family shall become ineligible for any remaining transitional benefits under this subdivision;

(ii) Child care as provided in subdivision (1)(c) of section 68-1724; and

(iii) Except as may be provided in accordance with subsection (2) of section 68-1713 and subdivision (1)(c) of section 68-1724, medical assistance for up to twelve months after the month the recipient becomes employed and is no longer eligible for aid to dependent children.

(6) For purposes of sections 43-512 to 43-512.18:

(a) Authorized attorney shall mean an attorney, employed by the county subject to the approval of the county board, employed by the department, or appointed by the court, who is authorized to investigate and prosecute child, spousal, and medical support cases. An authorized attorney shall represent the state as provided in section 43-512.03;

(b) Child support shall be defined as provided in section 43-1705;

(c) Medical support shall include all expenses associated with the birth of a child, cash medical support as defined in section 42-369, health care coverage as defined in section 44-3,144, and medical and hospital insurance coverage or membership in a health maintenance organization or preferred provider organization;

(d) Spousal support shall be defined as provided in section 43-1715;

(e) State Disbursement Unit shall be defined as provided in section 43-3341; and

(f) Support shall be defined as provided in section 43-3313.



43-512.01 County attorney or authorized attorney; duty to take action against nonsupporting parent or stepparent; when.

It shall be the duty of the county attorney or authorized attorney when a copy of the finding of investigation or the application for financial assistance has been filed with him or her as provided in section 43-512, or when an application has been made pursuant to section 43-512.02, to immediately take action against the nonsupporting parent or stepparent of the dependent child. It shall be the duty of the county attorney or authorized attorney to initiate a child support enforcement action. If the county attorney initiates an action, he or she shall file either a criminal complaint for nonsupport under section 28-706 or a civil complaint against the nonsupporting parent or stepparent under section 43-512.03. If the attorney who initiates a child support enforcement action is an authorized attorney, he or she shall file a civil complaint against the nonsupporting parent or stepparent pursuant to section 43-512.03.

In civil child support action by county attorney, father's counterclaim requesting custody did not create conflict of interest for county attorney and the trial court erred in appointing a special prosecutor to replace the county attorney. State on behalf of Garcia v. Garcia, 238 Neb. 455, 471 N.W.2d 388 (1991).



43-512.02 Child, spousal, and medical support collection; paternity determination; services available; application; fees; costs.

(1) Any child or any relative, lawful custodian, guardian, or next friend of a child may file with the county attorney, authorized attorney, or other office designated by the Department of Health and Human Services an application for the same child, spousal, and medical support collection or paternity determination services as are provided to dependent children and their relatives under sections 43-512 to 43-512.10 by the department, the county attorney, the authorized attorney, and the clerk of the district court.

(2) If an office other than the office of the county attorney or authorized attorney is authorized by the department to accept such applications and if the application discloses that such child has a parent or stepparent who is able to contribute to the support of such child and has failed to do so, a copy of the application shall immediately be filed with the county attorney or authorized attorney.

(3)(a) The department shall determine an application fee to be charged to each individual who applies for services available in this section which shall not exceed the fee amount allowed by Title IV-D of the federal Social Security Act, as amended. The fee shall be collected from the individual or paid by the department on the individual's behalf. The county attorney or authorized attorney may recover the fee from the parent or stepparent who owes child, spousal, or medical support and reimburse the applicant. The governmental entity which is actually collecting the delinquent support payments shall collect the fee and send it to the department.

(b) The department may establish a schedule of amounts to be charged to recover any costs incurred in excess of any fees collected to cover administrative costs of providing the full scope of services required by state law. The department shall by regulation establish a schedule of amounts to be paid for such services based upon the actual costs incurred in providing such services. The schedule shall be made available to all applicants for such services. Any amount charged to recover costs may be collected from the parent or stepparent who owes child, spousal, or medical support or from the individual who has applied for enforcement services, either directly from such individual or from the child or spousal support collected, but only if the individual has been notified that the county attorney or authorized attorney will recover costs from an individual who receives enforcement services. The department shall not impose an application fee for services in any case in which the department is authorized to continue to collect and distribute support payments after a family ceases to receive aid to dependent children payments.



43-512.03 County attorney or authorized attorney; duties; enumerated; department; powers; actions; real party in interest; representation; section, how construed.

(1) The county attorney or authorized attorney shall:

(a) On request by the Department of Health and Human Services as described in subsection (2) of this section or when the investigation or application filed under section 43-512 or 43-512.02 justifies, file a complaint against a nonsupporting party in the district, county, or separate juvenile court praying for an order for child or medical support in cases when there is no existing child or medical support order. After notice and hearing, the court shall adjudicate the child and medical support liability of either party and enter an order accordingly;

(b) Enforce child, spousal, and medical support orders by an action for income withholding pursuant to the Income Withholding for Child Support Act;

(c) In addition to income withholding, enforce child, spousal, and medical support orders by other civil actions or administrative actions, citing the defendant for contempt, or filing a criminal complaint;

(d) Establish paternity and collect child and medical support on behalf of children born out of wedlock; and

(e) Carry out sections 43-512.12 to 43-512.18.

(2) The department may periodically review cases of individuals receiving enforcement services and make referrals to the county attorney or authorized attorney.

(3) In any action brought by or intervened in by a county attorney or authorized attorney under the Income Withholding for Child Support Act, the License Suspension Act, the Uniform Interstate Family Support Act, or sections 42-347 to 42-381, 43-290, 43-512 to 43-512.18, 43-1401 to 43-1418, and 43-3328 to 43-3339, such attorneys shall represent the State of Nebraska.

(4) The State of Nebraska shall be a real party in interest in any action brought by or intervened in by a county attorney or authorized attorney for the purpose of establishing paternity or securing, modifying, suspending, or terminating child or medical support or in any action brought by or intervened in by a county attorney or authorized attorney to enforce an order for child, spousal, or medical support.

(5) Nothing in this section shall be construed to interpret representation by a county attorney or an authorized attorney as creating an attorney-client relationship between the county attorney or authorized attorney and any party or witness to the action, other than the State of Nebraska, regardless of the name in which the action is brought.

As a prerequisite for an action under this section, there cannot be an existing child support order in Nebraska or any other jurisdiction. State ex rel. Gaddis v. Gaddis, 237 Neb. 264, 465 N.W.2d 773 (1991).

The nonexistence of a support order is a prerequisite to an action by the State to establish support under this section, and a dissolution decree or modification order which addresses the issue of support, even if ordering that no support is due from either party, constitutes a support order which precludes the State from instituting such an action. State ex rel. Cammarata v. Chambers, 6 Neb. App. 467, 574 N.W.2d 530 (1998).



43-512.04 Child support or medical support; separate action allowed; procedure; presumption; decree; contempt.

(1) An action for child support or medical support may be brought separate and apart from any action for dissolution of marriage. The complaint initiating the action shall be filed with the clerk of the district court and may be heard by the county court or the district court as provided in section 25-2740. Such action for support may be filed on behalf of a child:

(a) Whose paternity has been established (i) by prior judicial order in this state, (ii) by a prior determination of paternity made by any other state or by an Indian tribe as described in subsection (1) of section 43-1406, or (iii) by the marriage of his or her parents as described in section 42-377 or subsection (2) of section 43-1406; or

(b) Whose paternity is presumed as described in section 43-1409 or subsection (2) of section 43-1415.

(2) The father, not having entered into a judicially approved settlement or being in default in the performance of the same, may be made a respondent in such action. The mother of the child may also be made a respondent in such an action. Such action shall be commenced by a complaint of the mother of the child, the father of the child whose paternity has been established, the guardian or next friend of the child, the county attorney, or an authorized attorney.

(3) The complaint shall set forth the basis on which paternity was previously established or presumed, if the respondent is the father, and the fact of nonsupport and shall ask that the father, the mother, or both parents be ordered to provide for the support of the child. Summons shall issue against the father, the mother, or both parents and be served as in other civil proceedings, except that such summons may be directed to the sheriff of any county in the state and may be served in any county. The method of trial shall be the same as in actions formerly cognizable in equity, and jurisdiction to hear and determine such actions for support is hereby vested in the district court of the district or the county court of the county where the child is domiciled or found or, for cases under the Uniform Interstate Family Support Act if the child is not domiciled or found in Nebraska, where the parent of the child is domiciled.

(4) In such proceeding, if the defendant is the presumed father as described in subdivision (1)(b) of this section, the court shall make a finding whether or not the presumption of paternity has been rebutted. The presumption of paternity created by acknowledgment as described in section 43-1409 may be rebutted as part of an equitable proceeding to establish support by genetic testing results which exclude the alleged father as being the biological father of the child. A court in such a proceeding may order genetic testing as provided in sections 43-1414 to 43-1418.

(5) If the court finds that the father, the mother, or both parents have failed adequately to support the child, the court shall issue a decree directing him, her, or them to do so, specifying the amount of such support, the manner in which it shall be furnished, and the amount, if any, of any court costs and attorney's fees to be paid by the father, the mother, or both parents. Income withholding shall be ordered pursuant to the Income Withholding for Child Support Act. The court may require the furnishing of bond to insure the performance of the decree in the same manner as is provided for in section 42-358.05 or 43-1405. Failure on the part of the defendant to perform the terms of such decree shall constitute contempt of court and may be dealt with in the same manner as other contempts. The court may also order medical support and the payment of expenses as described in section 43-1407.

Subsection (5) of this section specifically provides that attorney fees and costs are allowed in paternity and child support cases brought by a child's mother, father, or guardian or next friend, the county attorney, or another authorized attorney. To the extent State ex rel. Reitz v. Ringer, 244 Neb. 976, 510 N.W.2d 294 (1994), holds otherwise, it is overruled. Cross v. Perreten, 257 Neb. 776, 600 N.W.2d 780 (1999).

Child support orders entered under sections 42-347 to 42-379 must give effect to child support orders under this section. Robbins v. Robbins, 219 Neb. 151, 361 N.W.2d 519 (1985).

This section provides that attorney fees and costs are recoverable in paternity and child support cases, and an award of such fees and costs will be upheld on appeal absent an abuse of discretion. Morrill County on Behalf of Cahoy v. Darsaklis, 7 Neb. App. 489, 584 N.W.2d 36 (1998).



43-512.05 Child, spousal, and medical support payments; district court clerks; furnish information; cooperative agreements; reimbursement for costs incurred.

(1) It shall be the duty of the clerks of the district courts to furnish the Department of Health and Human Services monthly statistical information and any other information required by the department to properly account for child, spousal, and medical support payments. The clerk of each district court shall negotiate and enter into a written agreement with the department in order to receive reimbursement for the costs incurred in carrying out sections 43-512 to 43-512.10 and 43-512.12 to 43-512.18.

(2) The department and the governing board of the county, county attorney, or authorized attorney may enter into a written agreement regarding the determination of paternity and child, spousal, and medical support enforcement for the purpose of implementing such sections. Paternity shall be established when it can be determined that the collection of child support is feasible.

(3) The department shall adopt and promulgate rules and regulations regarding the rate and manner of reimbursement for costs incurred in carrying out such sections, taking into account relevant federal law, available federal funds, and any appropriations made by the Legislature. Any reimbursement funds shall be added to the budgets of those county officials who have performed the services as called for in the cooperative agreements and carried over from year to year as required by law.

To the extent that a county board has already appropriated sufficient funding to pay the necessary salaries and expenses for performing child support enforcement duties, the board is entitled to deposit federal reimbursement funds into its general fund. But for any reimbursement funds that the county is not entitled to keep, subsection (3) of this section plainly requires such funds to be carried over from year to year in the county attorney's budget when his or her office is performing all of the child support enforcement duties. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).



43-512.06 Locating absent parents; determining income and employer; access to information; assistance; purpose.

(1) Notwithstanding any other provisions of law regarding confidentiality of records, every department and agency of state, county, and city government and every employer or other payor as defined in section 43-1709 shall assist and cooperate with the Department of Health and Human Services in locating absent parents, determining an absent parent's income and health insurance information, and identifying an absent parent's employer only for the purposes of establishing and collecting child, spousal, and medical support and of conducting reviews under sections 43-512.12 to 43-512.18. Such information shall be used for no other purpose. An action may be filed in district court to enforce this subsection.

(2) Notwithstanding any other provision of law regarding confidentiality of records, every public, private, or municipal utility shall, upon request, furnish to any county attorney, authorized attorney, or the Department of Health and Human Services a subscriber's name, social security number, and mailing and residence addresses only for the purposes of establishing and collecting child, spousal, and medical support and of conducting reviews under sections 43-512.12 to 43-512.18. Such information shall be used for no other purpose. An action may be filed in district court to enforce this subsection. For purposes of this subsection, utility shall mean any entity providing electrical, gas, water, telephone, garbage disposal, or waste disposal service, including, but not limited to, any district or corporation organized under Chapter 70.



43-512.07 Assignment of child, spousal, or medical support payments; when; duration; notice; unpaid court-ordered support; how treated.

(1) Any action, payment, aid, or assistance listed in this subsection shall constitute an assignment by operation of law to the Department of Health and Human Services of any right to spousal or medical support, when ordered by the court, and to child support, whether or not ordered by the court, which a person may have in his or her own behalf or on behalf of any other person for whom such person receives such payments, aid, or assistance:

(a) Application for and acceptance of one or more aid to dependent children payments by a parent, another relative, or a custodian;

(b) Receipt of aid by or on behalf of any dependent child as defined in section 43-504; or

(c) Receipt of aid from child welfare funds.

The assignment under this section is the right to support payments that become due while the person is receiving payments, aid, or assistance listed in this subsection. The department shall be entitled to retain such child, spousal, or other support up to the amount of payments, aid, or assistance provided to a recipient. For purposes of this section, the right to receive child support shall belong to the child and the assignment shall be effective as to any such support even if the recipient of the payments, aid, or assistance is not the same as the payee of court-ordered support.

(2) After notification of the State Disbursement Unit receiving the child, spousal, or other support payments made pursuant to a court order that the person for whom such support is ordered is a recipient of payments, aid, or assistance listed in subsection (1) of this section, the department shall also give notice to the payee named in the court order at his or her last-known address.

(3) Upon written or other notification from the department or from another state of such assignment of child, spousal, or other support payments, the State Disbursement Unit shall transmit the support payments received to the department or the other state without the requirement of a subsequent order by the court. The State Disbursement Unit shall continue to transmit the support payments for as long as the payments, aid, or assistance listed in subsection (1) of this section continues.

(4) Any court-ordered child, spousal, or other support remaining unpaid for the months during which such payments, aid, or assistance was made shall constitute a debt and a continuing assignment at the termination of payments, aid, or assistance listed in subsection (1) of this section, collectible by the department or other state as reimbursement for such payments, aid, or assistance. The continuing assignment shall only apply to support payments made during a calendar period which exceed the specific amount of support ordered for that period. When payments, aid, or assistance listed in subsection (1) of this section have ceased and upon notice by the department or the other state, the State Disbursement Unit shall continue to transmit to the department or the other state any support payments received in excess of the amount of support ordered for that specific calendar period until notified by the department or the other state that the debt has been paid in full.



43-512.08 Intervention in matters relating to child, spousal, or medical support; when authorized.

The county attorney or authorized attorney, acting for or on behalf of the State of Nebraska, may intervene without leave of the court in any proceeding for dissolution of marriage, paternity, separate maintenance, or child, spousal, or medical support for the purpose of securing an order for child, spousal, or medical support, modifying an order for child or medical support, or modifying an order for child support as the result of a review of such order under sections 43-512.12 to 43-512.18. Such proceedings shall be limited only to the determination of child or medical support. Except in cases in which the intervention is the result of a review under such sections, the county attorney or authorized attorney shall so act only when it appears that the children are not otherwise represented by counsel.



43-512.09 Garnishment for collection of child support or medical support; where filed.

A garnishment for the collection of child support or medical support may be filed in any jurisdiction where any property or credits of the defendant may be found irrespective of the residence of the creditors or the place where the debt is payable.



43-512.10 Sections, how construed.

Sections 43-512 to 43-512.10 and 43-512.12 to 43-512.18 shall be interpreted so as to facilitate the determination of paternity, child, spousal, and medical support enforcement, and the conduct of reviews under such sections.



43-512.11 Work and education programs; department; report.

The Department of Health and Human Services shall submit electronically an annual report, not later than February 1 of each year, to the Legislature regarding the effectiveness of programs established pursuant to subdivision (5)(a) of section 43-512. The report shall include, but not be limited to:

(1) The number of program participants;

(2) The number of program participants who become employed, whether such employment is full time or part time or subsidized or unsubsidized, and whether the employment was retained for at least thirty days;

(3) Supportive services provided to participants in the program;

(4) Grant reductions realized; and

(5) A cost and benefit statement for the program.



43-512.12 Title IV-D child support order; review by Department of Health and Human Services; when.

(1) Child support orders in cases in which a party has applied for services under Title IV-D of the federal Social Security Act, as amended, shall be reviewed by the Department of Health and Human Services to determine whether to refer such orders to the county attorney or authorized attorney for filing of an application for modification. An order shall be reviewed by the department upon its own initiative or at the request of either parent when such review is required by Title IV-D of the federal Social Security Act, as amended. After review the department shall refer an order to a county attorney or authorized attorney when the verifiable financial information available to the department indicates:

(a) The present child support obligation varies from the Supreme Court child support guidelines pursuant to section 42-364.16 by more than the percentage, amount, or other criteria established by Supreme Court rule, and the variation is due to financial circumstances which have lasted at least three months and can reasonably be expected to last for an additional six months; or

(b) Health care coverage meeting the requirements of subsection (2) of section 42-369 is available to either party and the children do not have health care coverage other than the medical assistance program under the Medical Assistance Act.

Health care coverage cases may be modified within three years of entry of the order.

(2) Orders that are not addressed under subsection (1) of this section shall not be reviewed by the department if it has not been three years since the present child support obligation was ordered unless the requesting party demonstrates a substantial change in circumstances that is expected to last for the applicable time period established by subdivision (1)(a) of this section. Such substantial change in circumstances may include, but is not limited to, change in employment, earning capacity, or income or receipt of an ongoing source of income from a pension, gift, or lottery winnings. An order may be reviewed after one year if the department's determination after the previous review was not to refer to the county attorney or authorized attorney for filing of an application for modification because financial circumstances had not lasted or were not expected to last for the time periods established by subdivision (1)(a) of this section.



43-512.13 Title IV-D child support order; review; notice requirements; additional review.

(1) When review of a child support order pursuant to section 43-512.12 has been requested by one of the parents or initiated by the Department of Health and Human Services, the department shall send notice of the pending review to each parent affected by the order at the parent's last-known mailing address thirty days before the review is conducted. Such review shall require the parties to submit financial information as provided in sections 43-512.14 and 43-512.17.

(2) After the department completes the review of the child support order in accordance with section 43-512.12, it shall send notice to each parent of the determination to refer or not refer the order to the county attorney or authorized attorney for filing of an application for modification of the order in the district court. Each parent shall be allowed thirty days to submit to the department a written request for a review of such determination. The parent requesting review shall submit the request in writing to the department, stating the reasons for the request and providing written evidence to support the request. The department shall review the available verifiable financial information and make a final determination whether or not to refer the order to the county attorney or authorized attorney for filing of an application for modification of the child support order. Written notice of such final determination shall be sent to each parent affected by the order at the parent's last-known mailing address. A final determination under this subsection shall not be considered a contested case for purposes of the Administrative Procedure Act.



43-512.14 Title IV-D child support order; financial information; duty to provide; failure; effect; referral of order; effect.

Each parent requesting review shall provide the financial information as provided in section 43-512.17 to the Department of Health and Human Services upon request of the department. The parent requesting review shall also provide an affidavit regarding the financial circumstances of the nonrequesting parent upon the request of the department. Failure by a nonrequesting parent to provide adequate financial information shall create a rebuttable presumption that such parent's income has changed for purposes of section 43-512.12.

Referral of an order to a county attorney or authorized attorney under this section shall create a rebuttable presumption that there has been a material change in financial circumstances of one of the parents such that the child support obligation shall be increased at least ten percent if there is inadequate financial information regarding the noncustodial parent or that the child support obligation shall be decreased at least ten percent if there is inadequate financial information regarding the custodial parent. Such referral shall also be sufficient to rebut the presumption specified in section 42-364.16, and the court, after notice and an opportunity to be heard, may order a decrease or an increase of at least ten percent in the child support obligation as provided in this section.



43-512.15 Title IV-D child support order; modification; when; procedures.

(1) The county attorney or authorized attorney, upon referral from the Department of Health and Human Services, shall file a complaint to modify a child support order unless the attorney determines in the exercise of independent professional judgment that:

(a) The variation from the Supreme Court child support guidelines pursuant to section 42-364.16 is based on material misrepresentation of fact concerning any financial information submitted to the attorney;

(b) The variation from the guidelines is due to a voluntary reduction in net monthly income. For purposes of this section, a person who has been incarcerated for a period of one year or more in a county or city jail or a federal or state correctional facility shall be considered to have an involuntary reduction of income unless (i) the incarceration is a result of a conviction for criminal nonsupport pursuant to section 28-706 or a conviction for a violation of any federal law or law of another state substantially similar to section 28-706, (ii) the incarcerated individual has a documented record of willfully failing or neglecting to provide proper support which he or she knew or reasonably should have known he or she was legally obligated to provide when he or she had sufficient resources to provide such support, or (iii) the incarceration is a result of a conviction for a crime in which the child who is the subject of the child support order was victimized; or

(c) When the amount of the order is considered with all the other undisputed facts in the case, no variation from the criteria set forth in subdivisions (1)(a) and (b) of section 43-512.12 exists.

(2) The department, a county attorney, or an authorized attorney shall not in any case be responsible for reviewing or filing an application to modify child support for individuals incarcerated as described in subdivision (1)(b) of this section.

(3) The proceedings to modify a child support order shall comply with section 42-364, and the county attorney or authorized attorney shall represent the state in the proceedings.

(4) After a complaint to modify a child support order is filed, any party may choose to be represented personally by private counsel. Any party who retains private counsel shall so notify the county attorney or authorized attorney in writing.

An individual who has been incarcerated for the minimum period of time specified in this section may file a complaint seeking modification of his or her child support obligation upon the basis that his or her incarceration is an involuntary reduction of income, unless the circumstances contained in subsection (1)(b) of this section are met. Rouse v. Rouse, 18 Neb. App. 128, 775 N.W.2d 457 (2009).

The statutory minimum period of incarceration is not limited to that occurring after sentencing, because a person continuously jailed while awaiting trial faces the same reduction in income as a person continuously incarcerated after sentencing. Rouse v. Rouse, 18 Neb. App. 128, 775 N.W.2d 457 (2009).

A child support obligor's incarceration is considered an involuntary reduction in income for purposes of modification when the obligor has been incarcerated for the statutorily specified minimum period of time, unless the circumstances contained in subsection (1)(b) of this section are met. Hopkins v. Stauffer, 18 Neb. App. 116, 775 N.W.2d 462 (2009).



43-512.16 Title IV-D child support order; review of health care coverage provisions.

The county attorney or authorized attorney shall review the health care coverage provisions contained in any child support order which is subject to review under section 43-512.12 and shall include in any application for modification a request that the court order health care coverage or cash medical support as provided in subsection (2) of section 42-369.



43-512.17 Title IV-D child support order; financial information; disclosure; contents.

Any financial information provided to the Department of Health and Human Services, the county attorney, or the authorized attorney by either parent for the purpose of facilitating a modification proceeding under sections 43-512.12 to 43-512.18 may be disclosed to the other parties to the case or to the court. Financial information shall include the following:

(1) An affidavit of financial status provided by the party requesting review;

(2) An affidavit of financial status of the nonrequesting party provided by the nonrequesting party or by the requesting party at the request of the county attorney or authorized attorney;

(3) Supporting documentation such as state and federal income tax returns, paycheck stubs, W-2 forms, 1099 forms, bank statements, and other written evidence of financial status; and

(4) Information relating to health care coverage as provided in subsection (2) of section 42-369.



43-512.18 Title IV-D child support order; communication technology; use authorized.

A court may use any available technology that would allow the parties to communicate with each other to conduct a hearing or any proceeding required pursuant to sections 43-512.12 to 43-512.17.



43-513 Aid to dependent children; standard of need; adjustment; limitation.

The standard of need for aid to dependent children payments shall be adjusted on July 1 of every second year beginning July 1, 1997. The adjustment shall be made on the basis of the rate of growth of the Consumer Price Index as determined by the United States Department of Labor, Bureau of Labor Statistics, for the two previous calendar years. The aid to dependent children payment made shall not be greater than the amount specified by section 43-512.



43-513.01 Judgment for child support; death of judgment debtor.

A judgment for child support shall not abate upon the death of the judgment debtor.



43-514 Payments; to whom made.

Payments of assistance with respect to any dependent child shall be made to any person or persons in whose home the residence of such child is maintained.



43-515 Department of Health and Human Services; investigations; approval or disapproval of application; notice.

In each case the Department of Health and Human Services shall make such investigation and reinvestigations as may be necessary to determine family circumstances and eligibility for assistance payments. Each applicant and recipient shall be notified in writing as to the approval or disapproval of any application, as to the amount of payments awarded, as to any change in the amount of payments awarded, and as to the discontinuance of payments.



43-516 Department of Health and Human Services; participants in aid to dependent children; collect data and information.

The Department of Health and Human Services shall collect the following data and information yearly:

(1) The total number of participants in the aid to dependent children program described in section 43-512 pursuing an associate degree;

(2) Graduation rates of such participants, the number of participants that are making satisfactory progress in their educational pursuits, and the length of time participants participate in education to fulfill their work requirement under the program;

(3) The monthly earnings, educational level attained, and employment status of such participants at six months and at twelve months after terminating participation in the aid to dependent children program; and

(4) A summary of activities performed by the department to promote postsecondary educational opportunities to participants in the aid to dependent children program.



43-517 Department of Health and Human Services; report; public record.

(1) The Department of Health and Human Services shall provide a report to the Governor and the Legislature no later than December 1 each year regarding the data and information collected pursuant to section 43-516, including a summary of such data and information. The report submitted to the Legislature shall be submitted electronically.

(2) The data and information collected under such section shall be considered a public record under section 84-712.01.



43-518 Repealed. Laws 1965, c. 394, § 6.



43-519 Repealed. Laws 1965, c. 394, § 6.



43-520 Repealed. Laws 1965, c. 394, § 6.



43-521 Repealed. Laws 1965, c. 394, § 6.



43-522 State assistance funds; how expended; medical care.

The Department of Health and Human Services shall expend state assistance funds allocated for medically handicapped children to supplement other state, county, and municipal, benevolent, fraternal, and charitable expenditures, to extend and improve, especially in rural areas and in areas suffering from severe economic distress, services for locating physically and medically handicapped children and for providing medical, surgical, correction, and other services and care, and facilities for diagnosis, hospitalization, and aftercare, for children who are physically or medically handicapped or who are suffering from conditions which lead to medical handicaps. Expenditures and services shall be uniformly distributed so far as possible or practicable under conditions and circumstances which may be found to exist.



43-523 Department of Health and Human Services; reports.

The Department of Health and Human Services shall make such reports to the Department of Health and Human Services of the United States in such form and containing such information as such department may from time to time require, and the department shall comply with such provisions as necessary to assure the correctness of such reports.



43-524 Department of Health and Human Services; duty to cooperate with other welfare agencies.

The Department of Health and Human Services shall cooperate with medical, health, nursing, and welfare groups and organizations and with any agency in the state charged with providing for local rehabilitation of physically handicapped children.



43-525 Child welfare services; state assistance funds; expenditure.

The Department of Health and Human Services shall expend state assistance funds allocated for child welfare services in establishing, extending, and strengthening, especially in rural areas, child welfare services mentioned in sections 43-501 to 43-526, for which other funds are not specifically or sufficiently made available by such sections or other laws of this state.



43-526 State agencies; distribution of funds; uniformity; assumption of obligations; limit.

The state agencies provided for herein shall distribute and cause said funds to be used in as uniform and equal a manner as practicable for the benefit of the children to be assisted by such services, taking into consideration the health, moral surroundings, sanitary conditions, parental responsibility, mentality and other circumstances of each case. Obligations assumed shall not exceed income of the fund for child welfare for any given month, plus any balance remaining from a preceding month in such fund.



43-527 Repealed. Laws 1982, LB 522, § 46.



43-528 Repealed. Laws 1982, LB 522, § 46.



43-529 Aid to dependent children; needs of persons with whom child is living; payment; requirements.

(1) Payments with respect to any dependent child, including payments to meet the needs of the relative with whom such child is living, such relative's spouse, and the needs of any other individual living in the same home as such child and relative if such needs are taken into account in making the determination for eligibility of such child to receive aid to families with dependent children, may be made on behalf of such child, relative, and other person to either (a) another individual who, in accordance with standards set by the Department of Health and Human Services, is interested in or concerned with the welfare of such child or relative, or (b) directly to a person or entity furnishing food, living accommodations, or other goods, services, or items to or for such child, relative, or other person, or (c) both such individual and such person or entity.

(2) No such payments shall be made unless all of the following conditions are met: (a) The department has determined that the relative of such child with respect to whom such payments are made has such inability to manage funds that making payments to him or her would be contrary to the welfare of the child and that it is therefor necessary to provide such aid with respect to such child and relative through payments described above to another interested individual, (b) the department has made arrangements for undertaking and continuing special efforts to develop greater ability on the part of the relative to manage funds in such a manner as to protect the welfare of the family, and (c) the department has approved a plan that provides for a periodic review to ascertain whether conditions justifying such payments still exist, with provision for termination of such payments if such conditions no longer exist and for judicial appointment of a guardian or conservator if it appears that the need for such special payments is continuing or is likely to continue beyond a period specified by the department.



43-530 Repealed. Laws 1982, LB 522, § 46.



43-531 Repealed. Laws 1991, LB 836, § 36.



43-532 Family policy; declaration; legislative findings.

(1) The Legislature finds and declares that children develop their unique potential in relation to a caring social unit, usually the family, and other nurturing environments, especially the schools and the community. The Legislature further finds that the state shall declare a family policy to guide the actions of state government in dealing with problems and crises involving children and families.

(2) When children and families require assistance from a department, agency, institution, committee, or commission of state government, the health and safety of the child is the paramount concern and reasonable efforts shall be made to provide such assistance in the least intrusive and least restrictive method consistent with the needs of the child and to deliver such assistance as close to the home community of the child or family requiring assistance as possible. The policy set forth in this subsection shall be (a) interpreted in conjunction with all relevant laws, rules, and regulations of the state and shall apply to all children and families who have need of services or who, by their circumstances or actions, have violated the laws, rules, or regulations of the state and are found to be in need of treatment or rehabilitation and (b) implemented through the cooperative efforts of state, county, and municipal governments, legislative, judicial, and executive branches of government, and other public and private resources.

(3) The family policy objectives prescribed in this section and section 43-533 shall not be construed to mean that a child shall be left in the home when it is shown that continued residence in the home places the child at risk and does not make the health and safety of the child of paramount concern.



43-533 Family policy; guiding principles.

The following principles shall guide the actions of state government and departments, agencies, institutions, committees, courts, and commissions which become involved with families and children in need of assistance or services:

(1) Prevention, early identification of problems, and early intervention shall be guiding philosophies when the state or a department, agency, institution, committee, court, or commission plans or implements services for families or children when such services are in the best interests of the child;

(2) When families or children request assistance, state and local government resources shall be utilized to complement community efforts to help meet the needs of such families or the needs and the safety and best interests of such children. The state shall encourage community involvement in the provision of services to families and children, including as an integral part, local government and public and private group participation, in order to encourage and provide innovative strategies in the development of services for families and children;

(3) To maximize resources the state shall develop methods to coordinate services and resources for families and children. Every child-serving department, agency, institution, committee, court, or commission shall recognize that the jurisdiction of such department, agency, institution, committee, court, or commission in serving multiple-need children is not mutually exclusive;

(4) When children are removed from their home, permanency planning shall be the guiding philosophy. It shall be the policy of the state (a) to make reasonable efforts to reunite the child with his or her family in a timeframe appropriate to the age and developmental needs of the child so long as the best interests of the child, the health and safety of the child being of paramount concern, and the needs of the child have been given primary consideration in making a determination whether or not reunification is possible, (b) when a child cannot remain with parents, to give preference to relatives as a placement resource, and (c) to minimize the number of placement changes for children in out-of-home care so long as the needs, health, safety, and best interests of the child in care are considered; and

(5) When families cannot be reunited and when active parental involvement is absent, adoption shall be aggressively pursued. Absent the possibility of adoption other permanent settings shall be pursued. In either situation, the health, safety, and best interests of the child shall be the overriding concern. Within that context, preference shall be given to relatives for the permanent placement of the child.



43-534 Repealed. Laws 2016, LB746, § 30.



43-535 Families; training and treatment programs; legislative findings.

The Legislature hereby finds and declares that the family is the backbone of Nebraska and it is in the best interests of Nebraska to solidify, preserve, strengthen, and maintain the family unit. Often when a family member is afflicted with substance abuse or mental health problems all family members are affected and the family unit itself becomes fragmented and begins to deteriorate. It is the intent of the Legislature, through the appropriations prescribed in Laws 1988, LB 846, to use a portion of the funds to implement programs to train qualified personnel and to establish creative programs in the areas of family-centered counseling and the prevention and treatment of substance abuse or mental health problems within such families consistent with the findings and principles of sections 43-532 and 43-533. The personnel training and treatment programs shall be designed to aid each family member and the family unit by using counseling and any other necessary creative treatment programs which are the least intrusive and least restrictive on the family unit yet serve to repair and strengthen such unit.



43-536 Child care reimbursement; market rate survey; adjustment of rate; participation in quality rating and improvement system; effect.

In determining the rate of reimbursement for child care, the Department of Health and Human Services shall conduct a market rate survey of the child care providers in the state. The department shall adjust the reimbursement rate for child care every odd-numbered year at a rate not less than the sixtieth percentile and not to exceed the seventy-fifth percentile of the current market rate survey, except that (1) nationally accredited child care providers may be reimbursed at higher rates, (2) an applicable child care or early childhood education program, as defined in section 71-1954, that is participating in the quality rating and improvement system and has received a rating of step three or higher under the Step Up to Quality Child Care Act may be reimbursed at higher rates based upon the program's quality scale rating under the quality rating and improvement system, and (3) for the fiscal year beginning on July 1, 2017, such rate may not be less than the fiftieth percentile or the rate for the immediately preceding fiscal year and for the fiscal year beginning on July 1, 2018, such rate may not be less than the sixtieth percentile for the last three quarters of the fiscal year or the rate for the fiscal year beginning on July 1, 2016.



43-601 Repealed. Laws 1987, LB 367, § 76.



43-602 Repealed. Laws 1987, LB 367, § 76.



43-603 Repealed. Laws 1959, c. 419, § 13.



43-604 Repealed. Laws 1987, LB 367, § 76.



43-605 Transferred to section 79-1137.



43-605.01 Transferred to section 79-1138.



43-605.02 Transferred to section 79-1139.



43-605.03 Transferred to section 79-3319.



43-606 Transferred to section 79-3336.



43-607 Transferred to section 79-1129.



43-607.01 Repealed. Laws 1987, LB 367, § 76.



43-607.02 Transferred to section 79-1130.



43-608 Repealed. Laws 1987, LB 367, § 76.



43-609 Repealed. Laws 1977, LB 443, § 4.



43-610 Repealed. Laws 1973, LB 403, § 31.



43-610.01 Repealed. Laws 1987, LB 367, § 76.



43-611 Transferred to section 79-1144.



43-611.01 Transferred to section 79-1146.



43-612 Repealed. Laws 1973, LB 403, § 31.



43-613 Repealed. Laws 1973, LB 403, § 31.



43-613.01 Repealed. Laws 1973, LB 403, § 31.



43-614 Repealed. Laws 1973, LB 403, § 31.



43-615 Repealed. Laws 1973, LB 403, § 31.



43-615.01 Repealed. Laws 1973, LB 403, § 31.



43-616 Repealed. Laws 1972, LB 690, § 16.



43-616.01 Repealed. Laws 1976, LB 761, § 19.



43-616.02 Repealed. Laws 1986, LB 1177, § 66.



43-616.03 Repealed. Laws 1987, LB 367, § 76.



43-616.04 Repealed. Laws 1974, LB 92, § 4.



43-617 Transferred to section 79-1148.



43-618 Transferred to section 79-1149.



43-619 Transferred to section 79-1150.



43-620 Repealed. Laws 1987, LB 367, § 76.



43-621 Repealed. Laws 1987, LB 367, § 76.



43-622 Repealed. Laws 1987, LB 367, § 76.



43-623 Repealed. Laws 1987, LB 367, § 76.



43-624 Repealed. Laws 1987, LB 367, § 76.



43-625 Transferred to section 79-1154.



43-626 Transferred to section 79-1152.



43-626.01 Transferred to section 79-1153.



43-627 Repealed. Laws 1978, LB 871, § 32.



43-627.01 Repealed. Laws 1987, LB 367, § 76.



43-628 Repealed. Laws 1973, LB 403, § 31.



43-629 Repealed. Laws 1987, LB 367, § 76.



43-630 Repealed. Laws 1987, LB 367, § 76.



43-631 Repealed. Laws 1987, LB 367, § 76.



43-632 Repealed. Laws 1987, LB 367, § 76.



43-633 Transferred to section 20-126.



43-634 Transferred to section 20-127.



43-635 Transferred to section 20-128.



43-636 Transferred to section 20-129.



43-637 Transferred to section 20-130.



43-638 Transferred to section 20-131.



43-639 Repealed. Laws 1973, LB 102, § 5.



43-640 Repealed. Laws 1987, LB 367, § 76.



43-641 Transferred to section 79-1127.



43-642 Transferred to section 79-1128.



43-643 Transferred to section 79-1155.



43-644 Repealed. Laws 1982, LB 651, § 3.



43-645 Repealed. Laws 1987, LB 367, § 76.



43-646 Transferred to section 79-1126.



43-646.01 Transferred to section 79-1131.



43-646.02 Transferred to section 79-1132.



43-646.03 Transferred to section 79-1133.



43-646.04 Repealed. Laws 1987, LB 367, § 76.



43-646.05 Repealed. Laws 1987, LB 367, § 76.



43-646.06 Transferred to section 79-1134.



43-646.07 Repealed. Laws 1987, LB 367, § 76.



43-646.08 Transferred to section 79-1135.



43-646.09 Transferred to section 79-1136.



43-646.10 Repealed. Laws 1987, LB 367, § 76.



43-647 Transferred to section 79-1140.



43-647.01 Transferred to section 79-1141.



43-648 Transferred to section 79-1142.



43-649 Transferred to section 79-1156.



43-650 Transferred to section 79-1157.



43-651 Transferred to section 79-1158.



43-651.01 Repealed. Laws 1978, LB 871, § 32.



43-651.02 Repealed. Laws 1978, LB 871, § 32.



43-651.03 Repealed. Laws 1978, LB 871, § 32.



43-652 Repealed. Laws 1978, LB 871, § 32.



43-652.01 Repealed. Laws 1978, LB 871, § 32.



43-652.02 Repealed. Laws 1978, LB 871, § 32.



43-652.03 Repealed. Laws 1978, LB 871, § 32.



43-653 Transferred to section 79-1159.



43-654 Repealed. Laws 1986, LB 904, § 1.



43-654.01 Repealed. Laws 1986, LB 904, § 1.



43-654.02 Repealed. Laws 1986, LB 904, § 1.



43-654.03 Repealed. Laws 1986, LB 904, § 1.



43-655 Repealed. Laws 1980, LB 773, § 8.



43-655.01 Repealed. Laws 1986, LB 904, § 1.



43-656 Repealed. Laws 1986, LB 904, § 1.



43-657 Repealed. Laws 1986, LB 904, § 1.



43-658 Repealed. Laws 1980, LB 773, § 8.



43-659 Repealed. Laws 1980, LB 773, § 8.



43-660 Transferred to section 79-1160.



43-661 Transferred to section 79-1162.



43-662 Transferred to section 79-1163.



43-662.01 Transferred to section 79-1164.



43-663 Repealed. Laws 1980, LB 855, § 4.



43-664 Transferred to section 79-1165.



43-665 Transferred to section 79-1166.



43-666 Transferred to section 79-1167.



43-667 Repealed. Laws 1987, LB 367, § 76.



43-668 Repealed. Laws 1987, LB 367, § 76.



43-669 Transferred to section 79-1168.



43-670 Transferred to section 79-1169.



43-671 Transferred to section 79-1170.



43-672 Transferred to section 79-1171.



43-673 Transferred to section 79-1172.



43-674 Transferred to section 79-1173.



43-675 Transferred to section 79-1174.



43-676 Transferred to section 79-1175.



43-677 Transferred to section 79-1176.



43-678 Repealed. Laws 1987, LB 367, § 76.



43-679 Transferred to section 79-1177.



43-680 Transferred to section 79-1178.



43-701 License; when required; issuance; revocation.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, no person, other than a parent, shall (1) place, (2) assist in placing, (3) advertise a child for placement, or (4) give the care and custody of any child to any person or association for adoption or otherwise, except for temporary or casual care, unless such person shall be duly licensed by the Department of Health and Human Services under such rules and regulations as the department shall prescribe. The department may grant or revoke such a license and make all needful rules regarding the issuance or revocation thereof.



43-702 Custodian of child; records required.

Persons or courts charged with the care of dependent and delinquent children who place out or give the care and custody of any child to any person or association shall keep and preserve such records as may be prescribed by the Department of Health and Human Services. The records shall be reported to the department on the first day of each month and shall include the (1) full name and actual or apparent age of such child, (2) names and residence of the child's parents, so far as known, and (3) name and residence of the person or association with whom such child is placed. If such person or court subsequently removes the child from the custody of the person or association with whom the child was placed, the fact of the removal and disposition of the child shall be entered upon such record.



43-703 Repealed. Laws 1989, LB 22, § 8.



43-704 Repealed. Laws 1980, LB 951, § 1.



43-705 Visitation; Department of Health and Human Services; power.

The Department of Health and Human Services, or such person as it may authorize, may visit any child so placed, who has not been legally adopted, with a view of ascertaining whether such child is being properly cared for and living under moral surroundings.



43-706 Abuse or neglect by custodian; filing of complaint.

Whenever the Department of Health and Human Services has reason to believe that any person having the care or custody of a child placed out, and not legally adopted, is an improper person for such care or custody, or subjects such child to cruel treatment, or neglect, or immoral surroundings, it shall cause a complaint to be filed in the proper juvenile court.



43-707 Protection of children; Department of Health and Human Services; powers and duties.

The Department of Health and Human Services shall have the power and it shall be its duty:

(1) To promote the enforcement of laws for the protection and welfare of children born out of wedlock, mentally and physically handicapped children, and dependent, neglected, and delinquent children, except laws the administration of which is expressly vested in some other state department or division, and to take the initiative in all matters involving such children when adequate provision therefor has not already been made;

(2) To visit and inspect public and private institutions, agencies, societies, or persons caring for, receiving, placing out, or handling children;

(3) To prescribe the form of reports required by law to be made to the department by public officers, agencies, and institutions;

(4) To exercise general supervision over the administration and enforcement of all laws governing the placing out and adoption of children;

(5) To advise with judges and probation officers of courts of domestic relations and juvenile courts of the several counties, with a view to encouraging, standardizing, and coordinating the work of such courts and officers throughout the state; and

(6) To regulate the issuance of certificates or licenses to such institutions, agencies, societies, or persons and to revoke such licenses or certificates for good cause shown. If a license is refused or revoked, the refusal or revocation may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



43-708 Parent, guardian, or custodian; powers.

No official, agent, or representative of the Department of Health and Human Services shall, by virtue of sections 43-701 to 43-709, have any right to enter any home over the objection of the occupants thereof or to take charge of any child over the objection of the parents, or either of them, or of the person standing in loco parentis or having the custody of such child. Nothing in sections 43-701 to 43-709 shall be construed as limiting the power of a parent or guardian to determine what treatment or correction shall be provided for a child or the agency or agencies to be employed for such purposes.

This section does not provide an agency standing in loco parentis with an affirmative right to inflict corporal punishment upon children residing in licensed child-caring facilities; it simply limits the Department of Social Services' power to forcibly remove a child from the home of his parents or guardian, or one standing in loco parentis prior to state intervention in the parent-child relationship. Cornhusker Christian Ch. Home v. Dept. of Soc. Servs., 227 Neb. 94, 416 N.W.2d 551 (1987).



43-709 Violation; penalty.

Any person or agency who or which shall violate any of the provisions of sections 43-701 to 43-709 shall be guilty of a Class III misdemeanor, and this penalty shall apply to officers and employees of agencies.



43-801 Destruction of property; infliction of personal injury; limitation.

The parents shall be jointly and severally liable for the willful and intentional infliction of personal injury to any person or destruction of real and personal property occasioned by their minor or unemancipated children residing with them, or placed by them under the care of other persons; Provided, that in the event of personal injuries willfully and intentionally inflicted by such child or children, damages shall be recoverable only to the extent of hospital and medical expenses incurred but not to exceed the sum of one thousand dollars for each occurrence.

This section does not impose a fine or penalty within the meaning of U.S. Const. amend. VIII, Neb. Const. art. I, sec. 9, and Neb. Const. art. VII, sec. 5. Distinctive Printing & Packaging Co. v. Cox, 232 Neb. 846, 443 N.W.2d 566 (1989).

This section does not violate either the prohibition against special legislation contained in Neb. Const. art. III, sec. 18, or the equal protection clause of U.S. Const. amend. XIV on the ground that the liability of parents of children who intentionally inflict personal injury is limited and the liability of parents whose children intentionally inflict property damage is not. Distinctive Printing & Packaging Co. v. Cox, 232 Neb. 846, 443 N.W.2d 566 (1989).

This section may not be characterized as imposing punitive damages in contravention of Neb. Const. art. VII, sec. 5, as the damages for which parents may be held liable under this statute are "measured against," and in fact are limited by, the "actual injury" caused by their errant children. Distinctive Printing & Packaging Co. v. Cox, 232 Neb. 846, 443 N.W.2d 566 (1989).

This section violates neither the due process clause contained in Neb. Const. art. I, sec. 3, nor that contained in U.S. Const. amend. XIV on the ground that it imposes vicarious liability. Distinctive Printing & Packaging Co. v. Cox, 232 Neb. 846, 443 N.W.2d 566 (1989).

Action of trial court in dismissing action as to parents for tort of child upheld. Neill v. McGinn, 175 Neb. 369, 122 N.W.2d 65 (1963).

Four-year-old child is legally incapable of committing offense of willful and intentional destruction of property. Connors v. Pantano, 165 Neb. 515, 86 N.W.2d 367 (1957).



43-901 Repealed. Laws 1996, LB 1155, § 121.



43-901.01 Repealed. Laws 1985, LB 26, § 1.



43-902 Repealed. Laws 1996, LB 1155, § 121.



43-903 Court acting pursuant to Nebraska Juvenile Code; disposition of children.

Any court acting pursuant to the Nebraska Juvenile Code shall commit to the care of the Department of Health and Human Services or any regularly organized and incorporated society or institution, for the purpose of caring for and placing in good family homes, all children, except those already committed to the care of responsible persons or institutions, who have been decreed to be children as described in subdivision (3)(a) of section 43-247 and who for that reason must be removed from the care of their parents or legal guardians.



43-904 Repealed. Laws 1996, LB 1155, § 121.



43-905 Legal custody; care; placement; duties of department; contracts; payment for maintenance.

(1) The Department of Health and Human Services shall have legal custody of all children committed to it. The department shall afford temporary care and shall use special diligence to provide suitable homes for such children. The department shall make reasonable efforts to accomplish joint-sibling placement or sibling visitation or ongoing interaction between siblings as provided in section 43-1311.02. The department is authorized to place such children in suitable families for adoption, foster care, or guardianship or, in the discretion of the department, on a written contract.

(2) The contract shall provide (a) for the children's education in the public schools or otherwise, (b) for teaching them some useful occupation, and (c) for kind and proper treatment as members of the family in which they are placed.

(3) Whenever any child who has been committed to the department becomes self-supporting, the department shall declare that fact and the legal custody and care of the department shall cease. Thereafter the child shall be entitled to his or her own earnings. Legal custody and care of and services by the department shall never extend beyond the age of majority, except that (a) services by the department to a child shall continue until the child reaches the age of twenty-one if the child is in the bridge to independence program as provided in the Young Adult Bridge to Independence Act and (b) coverage for health care and related services under medical assistance in accordance with section 68-911 shall be extended as provided under the federal Patient Protection and Affordable Care Act, 42 U.S.C. 1396a(a)(10)(A)(i)(IX), as such act and section existed on January 1, 2013, for medicaid coverage for individuals under twenty-six years of age as allowed pursuant to such act.

(4) Whenever the parents of any ward, whose parental rights have not been terminated, have become able to support and educate their child, the department shall restore the child to his or her parents if the home of such parents would be a suitable home. The legal custody and care of the department shall then cease.

(5) Whenever permanent free homes for the children cannot be obtained, the department may provide subsidies to adoptive and guardianship families subject to a hearing and court approval. The department may also provide and pay for the maintenance of the children in foster care, in boarding homes, or in institutions for care of children.



43-906 Adoption; consent.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, the Department of Health and Human Services, or its duly authorized agent, may consent to the adoption of children committed to it upon the order of a juvenile court if the parental rights of the parents or of the mother of a child born out of wedlock have been terminated and if no father of a child born out of wedlock has timely asserted his paternity rights under section 43-104.02, or upon the relinquishment to such department by their parents or the mother and, if required under sections 43-104.08 to 43-104.25, the father of a child born out of wedlock. The parental rights of parents of a child born out of wedlock shall be determined pursuant to sections 43-104.05 and 43-104.08 to 43-104.25.



43-907 Assets; custody; records; expenditures; investments.

Unless a guardian shall have been appointed by a court of competent jurisdiction, the Department of Health and Human Services shall take custody of and exercise general control over assets owned by children under the charge of the department. Children owning assets shall at all times pay for personal items. Assets over and above a maximum of one thousand dollars and current income shall be available for reimbursement to the state for the cost of care. Assets may be deposited in a checking account, invested in United States bonds, or deposited in a savings account insured by the United States Government. All income received from the investment or deposit of assets shall be credited to the individual child whose assets were invested or deposited. The department shall make and maintain detailed records showing all receipts, investments, and expenditures of assets owned by children under the charge of the department.

The plain meaning of this section is that children in the custody of the Department of Social Services have the right to their personal assets and income up to $1,000; the State may apply amounts in excess of $1,000 to the cost of a child's care. In re Interest of Jaycox, 250 Neb. 697, 551 N.W.2d 9 (1996).



43-908 Child reaching age of majority; disposition of assets.

An attempt shall be made by the Department of Health and Human Services to locate children who arrive at the age of majority for the purpose of delivering and transferring to any such child such funds or property as he or she may own. In the event that such child cannot be located within five years after the child arrives at the age of majority, any funds or assets owned by him or her shall be transferred to the state treasury of the State of Nebraska.



43-909 Repealed. Laws 1996, LB 1155, § 121.



43-910 Repealed. Laws 1996, LB 1155, § 121.



43-911 Repealed. Laws 1984, LB 638, § 1.



43-912 Repealed. Laws 1985, LB 13, § 1.



43-913 Repealed. Laws 1996, LB 1155, § 121.



43-1001 Repealed. Laws 2009, LB 237, § 5.



43-1002 Repealed. Laws 2009, LB 237, § 5.



43-1003 Repealed. Laws 2009, LB 237, § 5.



43-1004 Repealed. Laws 2009, LB 237, § 5.



43-1005 Expense of returning juvenile to state; how paid.

The expense of returning juveniles to this state pursuant to the Interstate Compact for Juveniles shall be paid as follows:

(1) In the case of a runaway, the court making the requisition shall inquire summarily regarding the financial ability of the petitioner to bear the expense and if it finds he or she is able to do so shall order that he or she pay all such expenses; otherwise the court shall arrange for the transportation at the expense of the county and order that the county reimburse the person, if any, who returns the juvenile for his or her actual and necessary expenses; and the court may order that the petitioner reimburse the county for so much of said expense as the court finds he or she is able to pay. If the petitioner fails, without good cause, or refuses to pay such sum, he or she may be proceeded against for contempt.

(2) In the case of an escapee or absconder, if the juvenile is in the legal custody of the Department of Health and Human Services it shall bear the expense of his or her return; otherwise the appropriate court shall, on petition of the person entitled to his or her custody or charged with his or her supervision, arrange for the transportation at the expense of the county and order that the county reimburse the person, if any, who returns the juvenile, for his or her actual and necessary expenses. In this subdivision appropriate court means the juvenile court which adjudged the juvenile to be delinquent or, if the juvenile is under supervision for another state, then the juvenile court of the county of the juvenile's residence during such supervision.

(3) In the case of a voluntary return of a runaway without requisition, the person entitled to his or her legal custody shall pay the expense of transportation and the actual and necessary expenses of the person, if any, who returns such juvenile; but if he or she is financially unable to pay all the expenses he or she may petition the juvenile court of the county of the petitioner's residence for an order arranging for the transportation as provided in subdivision (1) of this section. The court shall inquire summarily into the financial ability of the petitioner, and, if it finds he or she is unable to bear any or all of the expense, the court shall arrange for such transportation at the expense of the county and shall order the county to reimburse the person, if any, who returns the juvenile, for his or her actual and necessary expenses. The court may order that the petitioner reimburse the county for so much of said expense as the court finds he or she is able to pay. If the petitioner fails, without good cause, or refuses to pay such sum, he or she may be proceeded against for contempt.



43-1006 Repealed. Laws 2009, LB 237, § 5.



43-1007 Repealed. Laws 2009, LB 237, § 5.



43-1008 Repealed. Laws 2009, LB 237, § 5.



43-1009 Repealed. Laws 2009, LB 237, § 5.



43-1010 Repealed. Laws 2009, LB 237, § 5.



43-1011 Interstate Compact for Juveniles.

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials; and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefor are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Bylaws" means: those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. "Compacting State" means: any state which has enacted the enabling legislation for this compact.

D. "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

H. "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent — a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent — a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender — a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender — a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Nonoffender — a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Noncompacting state" means: any state which has not enacted the enabling legislation for this compact.

J. "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A. The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional ex officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the bylaws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

g. Providing "startup" rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice-chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

1. The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this compact shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefor determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.



43-1101 Repealed. Laws 2009, LB 237, § 5.



43-1102 Repealed. Laws 2009, LB 237, § 5.



43-1103 Interstate Compact for the Placement of Children.

ARTICLE I. PURPOSE

The purpose of this Interstate Compact for the Placement of Children is to:

A. Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner.

B. Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

C. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

D. Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

E. Provide for uniform data collection and information sharing between member states under this compact.

F. Promote coordination between this compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children otherwise subject to this compact.

G. Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

H. Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

ARTICLE II. DEFINITIONS

As used in this compact,

A. "Approved placement" means the public child-placing agency in the receiving state has determined that the placement is both safe and suitable for the child.

B. "Assessment" means an evaluation of a prospective placement by a public child-placing agency in the receiving state to determine if the placement meets the individualized needs of the child, including, but not limited to, the child's safety and stability, health and well-being, and mental, emotional, and physical development. An assessment is only applicable to a placement by a public child-placing agency.

C. "Child" means an individual who has not attained the age of eighteen (18).

D. "Certification" means to attest, declare or swear to before a judge or notary public.

E. "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or rules of the Interstate Commission.

F. "Home study" means an evaluation of a home environment conducted in accordance with the applicable requirements of the state in which the home is located, and documents the preparation and the suitability of the placement resource for placement of a child in accordance with the laws and requirements of the state in which the home is located.

G. "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in section 3(c) of the Alaska Native Claims Settlement Act, 43 U.S.C. 11 section 1602(c).

H. "Interstate Commission for the Placement of Children" means the commission that is created under Article VIII of this compact and which is generally referred to as the Interstate Commission.

I. "Jurisdiction" means the power and authority of a court to hear and decide matters.

J. "Legal Risk Placement" ("Legal Risk Adoption") means a placement made preliminary to an adoption where the prospective adoptive parents acknowledge in writing that a child can be ordered returned to the sending state or the birth mother's state of residence, if different from the sending state, and a final decree of adoption shall not be entered in any jurisdiction until all required consents are obtained or are dispensed with in accordance with applicable law.

K. "Member state" means a state that has enacted this compact.

L. "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

M. "Nonmember state" means a state which has not enacted this compact.

N. "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state including, but not limited to, the name, date, and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

O. "Placement" means the act by a public or private child-placing agency intended to arrange for the care or custody of a child in another state.

P. "Private child-placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney that facilitates, causes, or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under color of state law.

Q. "Provisional placement" means a determination made by the public child-placing agency in the receiving state that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

R. "Public child-placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether they act on behalf of a state, county, municipality or other governmental unit and which facilitates, causes, or is involved in the placement of a child from one state to another.

S. "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

T. "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.

U. "Residential Facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions primarily educational in character, hospitals, or other medical facilities.

V. "Rule" means a written directive, mandate, standard, or principle issued by the Interstate Commission promulgated pursuant to Article XI of this compact that is of general applicability and that implements, interprets, or prescribes a policy or provision of the compact. "Rule" has the force and effect of an administrative rule in a member state, and includes the amendment, repeal, or suspension of an existing rule.

W. "Sending state" means the state from which the placement of a child is initiated.

X. "Service member's permanent duty station" means the military installation where an active duty Armed Services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

Y. "Service member's state of legal residence" means the state in which the active duty Armed Services member is considered a resident for tax and voting purposes.

Z. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory of the United States.

AA. "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency, or status offenses of individuals who have not attained the age of eighteen (18).

BB. "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this compact.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in Article III, Section B, this compact shall apply to:

1. The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state, provided, however, that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

2. The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

a. the child is being placed in a residential facility in another member state and is not covered under another compact; or

b. the child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

3. The interstate placement of any child by a public child-placing agency or private child-placing agency as defined in this compact as a preliminary step to a possible adoption.

B. The provisions of this compact shall not apply to:

1. The interstate placement of a child in a custody proceeding in which a public child-placing agency is not a party, provided the placement is not intended to effectuate an adoption.

2. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement provided, however, that the placement is not intended to effectuate an adoption.

3. The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state.

4. The placement of a child, not subject to Article III, Section A, into a residential facility by his or her parent.

5. The placement of a child with a noncustodial parent provided that:

a. The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child; and

b. The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and

c. The court in the sending state dismisses its jurisdiction in interstate placements in which the public child-placing agency is a party to the proceeding.

6. A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

7. Cases in which a U.S. citizen child living overseas with his family, at least one of whom is in the U.S. Armed Services, and who is stationed overseas, is removed and placed in a state.

8. The sending of a child by a public child-placing agency or a private child-placing agency for a visit as defined by the rules of the Interstate Commission.

C. For purposes of determining the applicability of this compact to the placement of a child with a family in the Armed Services, the public child-placing agency or private child-placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

D. Nothing in this compact shall be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts, including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement, or transfer of children, promulgate like rules to ensure the coordination of services, timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

ARTICLE IV. JURISDICTION

A. Except as provided in Article IV, Section H, and Article V, Section B, paragraph two and three, concerning private and independent adoptions, and in interstate placements in which the public child-placing agency is not a party to a custody proceeding, the sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Such jurisdiction shall also include the power to order the return of the child to the sending state.

B. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

C. In cases that are before courts and subject to this compact, the taking of testimony for hearings before any judicial officer may occur in person or by telephone, audio-video conference, or such other means as approved by the rules of the Interstate Commission; and Judicial officers may communicate with other judicial officers and persons involved in the interstate process as may be permitted by their Canons of Judicial Conduct and any rules promulgated by the Interstate Commission.

D. In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:

1. The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child-placing agency in the receiving state; or

2. The child is adopted; or

3. The child reaches the age of majority under the laws of the sending state; or

4. The child achieves legal independence pursuant to the laws of the sending state; or

5. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state; or

6. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or

7. The public child-placing agency of the sending state requests termination and has obtained the concurrence of the public child-placing agency in the receiving state.

E. When a sending state court terminates its jurisdiction, the receiving state child-placing agency shall be notified.

F. Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime, or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which would be a violation of its laws.

G. Nothing in this article shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

H. The substantive laws of the state in which an adoption will be finalized shall solely govern all issues relating to the adoption of the child and the court in which the adoption proceeding is filed shall have subject matter jurisdiction regarding all substantive issues relating to the adoption, except:

1. when the child is a ward of another court that established jurisdiction over the child prior to the placement; or

2. when the child is in the legal custody of a public agency in the sending state; or

3. when a court in the sending state has otherwise appropriately assumed jurisdiction over the child, prior to the submission of the request for approval of placement.

I. A final decree of adoption shall not be entered in any jurisdiction until the placement is authorized as an "approved placement" by the public child-placing agency in the receiving state.

ARTICLE V. PLACEMENT EVALUATION

A. Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child-placing agency shall provide a written request for assessment to the receiving state.

B. For placements by a private child-placing agency, a child may be sent or brought, or caused to be sent or brought, into a receiving state, upon receipt and immediate review of the required content in a request for approval of a placement in both the sending and receiving state public child-placing agency. The required content to accompany a request for approval shall include all of the following:

1. A request for approval identifying the child, the birth parent(s), the prospective adoptive parent(s), and the supervising agency, signed by the person requesting approval; and

2. The appropriate consents or relinquishments signed by the birth parents in accordance with the laws of the sending state, or, where permitted, the laws of the state where the adoption will be finalized; and

3. Certification by a licensed attorney or authorized agent of a private adoption agency that the consent or relinquishment is in compliance with the applicable laws of the sending state, or where permitted the laws of the state where finalization of the adoption will occur; and

4. A home study; and

5. An acknowledgment of legal risk signed by the prospective adoptive parents.

C. The sending state and the receiving state may request additional information or documents prior to finalization of an approved placement, but they may not delay travel by the prospective adoptive parents with the child if the required content for approval has been submitted, received, and reviewed by the public child-placing agency in both the sending state and the receiving state.

D. Approval from the public child-placing agency in the receiving state for a provisional or approved placement is required as provided for in the rules of the Interstate Commission.

E. The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

F. Upon receipt of a request from the public child-placing agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child-placing agency of the sending state may request a determination for a provisional placement.

G. The public child-placing agency in the receiving state may request from the public child-placing agency or the private child-placing agency in the sending state, and shall be entitled to receive supporting or additional information necessary to complete the assessment or approve the placement.

H. The public child-placing agency in the receiving state shall approve a provisional placement and complete or arrange for the completion of the assessment within the timeframes established by the rules of the Interstate Commission.

I. For a placement by a private child-placing agency, the sending state shall not impose any additional requirements to complete the home study that are not required by the receiving state, unless the adoption is finalized in the sending state.

J. The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

ARTICLE VI. PLACEMENT AUTHORITY

A. Except as otherwise provided in this compact, no child subject to this compact shall be placed into a receiving state until approval for such placement is obtained.

B. If the public child-placing agency in the receiving state does not approve the proposed placement then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. Such determination is not subject to judicial review in the sending state.

C. If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.

1. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable administrative procedures act.

2. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved, provided, however, that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

ARTICLE VII. PLACING AGENCY RESPONSIBILITY

A. For the interstate placement of a child made by a public child-placing agency or state court:

1. The public child-placing agency in the sending state shall have financial responsibility for:

a. the ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

b. as determined by the public child-placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state.

2. The receiving state shall only have financial responsibility for:

a. any assessment conducted by the receiving state; and

b. supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child-placing agencies of the receiving and sending state.

3. Nothing in this provision shall prohibit public child-placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

B. For the placement of a child by a private child-placing agency preliminary to a possible adoption, the private child-placing agency shall be:

1. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

2. Financially responsible for the child absent a contractual agreement to the contrary.

C. The public child-placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

D. The public child-placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

E. Nothing in this compact shall be construed as to limit the authority of the public child-placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

F. Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and Interstate Commission activities, through the creation of an advisory council or use of an existing body or board.

G. Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

H. The public child-placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act, 25 U.S.C. 1901, et seq., for placements subject to the provisions of this compact, prior to placement.

I. With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

ARTICLE VIII. INTERSTATE COMMISSION FOR THE PLACEMENT OF CHILDREN

The member states hereby establish, by way of this compact, a commission known as the "Interstate Commission for the Placement of Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a joint commission of the member states and shall have the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

B. Consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy related matters governed by this compact binding the state.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state.

4. A representative may delegate voting authority to another person from their state for a specified meeting.

C. In addition to the commissioners of each member state, the Interstate Commission shall include persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. Such members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

D. Establish an executive committee which shall have the authority to administer the day-to-day operations and administration of the Interstate Commission. It shall not have the power to engage in rulemaking.

ARTICLE IX. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact.

B. To provide for dispute resolution among member states.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, or actions.

D. To enforce compliance with this compact or the bylaws or rules of the Interstate Commission pursuant to Article XII of this compact.

E. To collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

F. To establish and maintain offices as may be necessary for the transacting of its business.

G. To purchase and maintain insurance and bonds.

H. To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies, and rates of compensation.

I. To establish and appoint committees and officers, including, but not limited to, an executive committee as required by Article X of this compact.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, the judiciary, and state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate and provide education, training and public awareness regarding the interstate movement of children for officials involved in such activity.

Q. To maintain books and records in accordance with the bylaws of the Interstate Commission.

R. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

ARTICLE X. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. Bylaws

1. Within twelve months after the first Interstate Commission meeting, the Interstate Commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

2. The Interstate Commission's bylaws and rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

B. Meetings

1. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states shall call additional meetings.

2. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

a. relate solely to the Interstate Commission's internal personnel practices and procedures; or

b. disclose matters specifically exempted from disclosure by federal law; or

c. disclose financial or commercial information which is privileged, proprietary, or confidential in nature; or

d. involve accusing a person of a crime, or formally censuring a person; or

e. disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one or more persons; or

f. disclose investigative records compiled for law enforcement purposes; or

g. specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

3. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission or by court order.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

C. Officers and Staff

1. The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

2. The Interstate Commission shall elect, from among its members, a chairperson and a vice-chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

D. Qualified Immunity, Defense and Indemnification

1. The Interstate Commission's staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

a. The liability of the Interstate Commission's staff director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

b. The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

c. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XI. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule; and

2. Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record, and be made publicly available; and

3. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Rules promulgated by the Interstate Commission shall have the force and effect of administrative rules and shall be binding in the compacting states to the extent and in the manner provided for in this compact.

E. Not later than sixty days after a rule is promulgated, an interested person may file a petition in the U.S. District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

F. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

G. The existing rules governing the operation of the Interstate Compact on the Placement of Children superseded by this compact shall be null and void no less than twelve but no more than twenty-four months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

H. Within the first twelve months of operation, the Interstate Commission shall promulgate rules addressing the following:

1. Transition rules

2. Forms and procedures

3. Timelines

4. Data collection and reporting

5. Rulemaking

6. Visitation

7. Progress reports/supervision

8. Sharing of information/confidentiality

9. Financing of the Interstate Commission

10. Mediation, arbitration, and dispute resolution

11. Education, training, and technical assistance

12. Enforcement

13. Coordination with other interstate compacts

I. Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

1. The Interstate Commission may promulgate an emergency rule only if it is required to:

a. Protect the children covered by this compact from an imminent threat to their health, safety and well-being; or

b. Prevent loss of federal or state funds; or

c. Meet a deadline for the promulgation of an administrative rule required by federal law.

2. An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

3. An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

ARTICLE XII. OVERSIGHT, DISPUTE RESOLUTION, ENFORCEMENT

A. Oversight

1. The Interstate Commission shall oversee the administration and operation of the compact.

2. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall be binding in the compacting states to the extent and in the manner provided for in this compact.

3. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.

4. The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order or other determination, however so captioned or classified, void as to the Interstate Commission, this compact, its bylaws or rules of the Interstate Commission.

B. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

C. Enforcement

1. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws, or rules, the Interstate Commission may:

a. Provide remedial training and specific technical assistance; or

b. Provide written notice to the defaulting state and other member states, of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; or

c. By majority vote of the members, initiate against a defaulting member state legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal office, to enforce compliance with the provisions of the compact, its bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees; or

d. Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

ARTICLE XIII. FINANCING OF THE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XIV. MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five states. The effective date shall be the later of July 1, 2007, or upon enactment of the compact into law by the thirty-fifth state. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XV. WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same. The effective date of withdrawal shall be the effective date of the repeal of the statute.

3. The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall then notify the other member states of the withdrawing state's intent to withdraw.

4. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the Interstate Commission.

B. Dissolution of compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVI. SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

ARTICLE XVII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

B. Binding Effect of the compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

ARTICLE XVIII. INDIAN TRIBES

Notwithstanding any other provision in this compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I of this compact. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.



43-1201 Repealed. Laws 2003, LB 148, § 105.



43-1202 Repealed. Laws 2003, LB 148, § 105.



43-1203 Repealed. Laws 2003, LB 148, § 105.



43-1204 Repealed. Laws 2003, LB 148, § 105.



43-1205 Repealed. Laws 2003, LB 148, § 105.



43-1206 Repealed. Laws 2003, LB 148, § 105.



43-1207 Repealed. Laws 2003, LB 148, § 105.



43-1208 Repealed. Laws 2003, LB 148, § 105.



43-1209 Repealed. Laws 2003, LB 148, § 105.



43-1210 Repealed. Laws 2003, LB 148, § 105.



43-1211 Repealed. Laws 2003, LB 148, § 105.



43-1212 Repealed. Laws 2003, LB 148, § 105.



43-1213 Repealed. Laws 2003, LB 148, § 105.



43-1214 Repealed. Laws 2003, LB 148, § 105.



43-1214.01 Repealed. Laws 2003, LB 148, § 105.



43-1215 Repealed. Laws 2003, LB 148, § 105.



43-1216 Repealed. Laws 2003, LB 148, § 105.



43-1217 Repealed. Laws 2003, LB 148, § 105.



43-1218 Repealed. Laws 2003, LB 148, § 105.



43-1219 Repealed. Laws 2003, LB 148, § 105.



43-1220 Repealed. Laws 2003, LB 148, § 105.



43-1221 Repealed. Laws 2003, LB 148, § 105.



43-1222 Repealed. Laws 2003, LB 148, § 105.



43-1223 Repealed. Laws 2003, LB 148, § 105.



43-1224 Repealed. Laws 2003, LB 148, § 105.



43-1225 Repealed. Laws 2003, LB 148, § 105.



43-1226 Act, how cited.

Sections 43-1226 to 43-1266 shall be known and may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.



43-1227 Terms, defined.

In the Uniform Child Custody Jurisdiction and Enforcement Act:

(1) Abandoned means left without provision for reasonable and necessary care or supervision.

(2) Child means an individual who has not attained eighteen years of age.

(3) Child custody determination means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) Child custody proceeding means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under sections 43-1248 to 43-1264.

(5) Commencement means the filing of the first pleading in a proceeding.

(6) Court means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(7) Home state means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) Initial determination means the first child custody determination concerning a particular child.

(9) Issuing court means the court that makes a child custody determination for which enforcement is sought under the Uniform Child Custody Jurisdiction and Enforcement Act.

(10) Issuing state means the state in which a child custody determination is made.

(11) Modification means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) Person acting as a parent means a person, other than a parent, who:

(A) has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(B) has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) Physical custody means the physical care and supervision of a child.

(15) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) Tribe means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17) Warrant means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

Regardless of where a child was born, if the child and his or her parents have been living in another state for the 6 months immediately preceding the commencement of a custody proceeding, then the state in which the child was born is not the child's home state. Carter v. Carter, 276 Neb. 840, 758 N.W.2d 1 (2008).

The clause contained in subsection (7) of this section was meant to provide a home state for a child when a custody proceeding is commenced at a time when the child has not lived in a state for the requisite 6-month period—because the child has not been alive for that period of time. It is not meant to say that a child's state of birth is that child's home state. Carter v. Carter, 276 Neb. 840, 758 N.W.2d 1 (2008).

The Uniform Child Custody Jurisdiction and Enforcement Act does not specifically address the meaning of "temporary absence" as used in this section. But it is clear that time spent living in another state or country due to a permanent military duty assignment is not considered a "temporary absence" simply because it was motivated by such assignment. Carter v. Carter, 276 Neb. 840, 758 N.W.2d 1 (2008).

A child custody proceeding for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act is a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. Watson v. Watson, 272 Neb. 647, 724 N.W.2d 24 (2006).

A juvenile case brought under section 43-247(3)(a) fits the definition of a "child custody proceeding" under subsection (4) of this section of the Uniform Child Custody Jurisdiction and Enforcement Act. In re Interest of Maxwell T., 15 Neb. App. 47, 721 N.W.2d 676 (2006).

For purposes of the Nebraska Child Custody Jurisdiction Act, "home state" is defined as the state in which the child immediately preceding the time involved lived with his or her parents, a parent, or a person acting as parent, for at least 6 consecutive months. Periods of temporary absence of any of the named persons shall be counted as part of the 6-month or other period. Lamb v. Lamb, 14 Neb. App. 337, 707 N.W.2d 423 (2005).

A person whose only claim to the custody of a child is that he or she had possession of the child for a short period of time in the recent past does not have a colorable right to the custody of the child and is not a person acting as a parent. Garcia v. Rubio, 12 Neb. App. 228, 670 N.W.2d 475 (2003).



43-1228 Proceedings governed by other law.

The Uniform Child Custody Jurisdiction and Enforcement Act does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



43-1229 Application to Indian tribes.

(a) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. 1901 et seq., is not subject to the Uniform Child Custody Jurisdiction and Enforcement Act to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying sections 43-1226 to 43-1247.

(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of the Uniform Child Custody Jurisdiction and Enforcement Act shall be recognized and enforced under sections 43-1248 to 43-1264.



43-1230 International application of act.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying sections 43-1226 to 43-1247.

(b) Except as otherwise provided in subsection (c) or (d) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of the Uniform Child Custody Jurisdiction and Enforcement Act shall be recognized and enforced under sections 43-1248 to 43-1264.

(c) A court of this state need not apply the act if the child custody law of a foreign country violates fundamental principles of human rights.

(d) A court of this state need not recognize and enforce an otherwise valid child custody determination of a foreign court under the act if it determines (1) that the child is a habitual resident of Nebraska as defined under the provisions of the Hague Convention on the Civil Aspects of International Child Abduction, as implemented by the International Child Abduction Remedies Act, 42 U.S.C. 11601 et seq., and (2) that the child would be at significant and demonstrable risk of child abuse or neglect as defined in section 28-710 if the foreign child custody determination is recognized and enforced. Such a determination shall create a rebuttable presumption against recognition and enforcement of the foreign child custody determination and, thereafter, a court of this state may exercise child custody jurisdiction pursuant to subdivision (a)(1) and subsection (c) of section 43-1238.

(e) The changes made to this section by Laws 2007, LB 341, shall be deemed remedial and shall apply to all cases pending on or before February 2, 2007, and to all cases initiated subsequent thereto.

(f) A court of this state shall have initial and continuing jurisdiction to make any determinations and to grant any relief set forth in subsection (d) of this section upon the motion or complaint seeking such, filed by any parent or custodian of a child who is the subject of a foreign court's custody determination and a habitual resident of Nebraska. The absence or dismissal, either voluntary or involuntary, of an action for the recognition and enforcement of a foreign court's custody determination under subsection (b) of this section shall in no way deprive the court of jurisdiction set forth in this subsection. Subsection (c) of section 43-1238 shall apply to any proceeding under this subsection.

This subsection shall be deemed remedial and shall apply to all cases pending on or before March 6, 2009, and to all cases initiated subsequent thereto.



43-1231 Effect of child custody determination.

A child custody determination made by a court of this state that had jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act binds all persons who have been served in accordance with the laws of this state or notified in accordance with section 43-1233 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



43-1232 Priority.

If a question of existence or exercise of jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act is raised in a child custody proceeding, the question, upon request of a party, shall be given priority on the calendar and handled expeditiously.



43-1233 Notice to persons outside state.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



43-1234 Appearance and limited immunity.

(a) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under the Uniform Child Custody Jurisdiction and Enforcement Act committed by an individual while present in this state.



43-1235 Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under the Uniform Child Custody Jurisdiction and Enforcement Act.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c) of this section, a record shall be made of a communication under this section. The parties shall be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



43-1236 Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



43-1237 Cooperation between courts; preservation of records.

(a) A court of this state may request the appropriate court of another state to:

(1) hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this section may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.



43-1238 Initial child custody jurisdiction.

(a) Except as otherwise provided in section 43-1241, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) this state is the home state of the child on the date of the commencement of the proceeding or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) a court of another state does not have jurisdiction under subdivision (a)(1) of this section, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under section 43-1244 or 43-1245, and:

(A) the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) all courts having jurisdiction under subdivision (a)(1) or (a)(2) of this section have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under section 43-1244 or 43-1245; or

(4) no court of any other state would have jurisdiction under the criteria specified in subdivision (a)(1), (a)(2), or (a)(3) of this section.

(b) Subsection (a) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

In order for a state to exercise jurisdiction over a child custody dispute, that state must be the home state as defined by the Uniform Child Custody Jurisdiction and Enforcement Act or fall under limited exceptions to the home state requirement specified by the act. Carter v. Carter, 276 Neb. 840, 758 N.W.2d 1 (2008).



43-1239 Exclusive, continuing jurisdiction.

(a) Except as otherwise provided in section 43-1241, a court of this state which has made a child custody determination consistent with section 43-1238 or 43-1240 has exclusive, continuing jurisdiction over the determination until:

(1) a court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) a court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 43-1238.

Subsection (a) of this section provides the rules for continuing jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act. Watson v. Watson, 272 Neb. 647, 724 N.W.2d 24 (2006).

Under subsection (a)(1) of this section, whether a court's exclusive and continuing jurisdiction has been lost is a determination to be made by a court of this state. Watson v. Watson, 272 Neb. 647, 724 N.W.2d 24 (2006).



43-1240 Jurisdiction to modify determination.

Except as otherwise provided in section 43-1241, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under subdivision (a)(1) or (a)(2) of section 43-1238 and:

(1) the court of the other state determines it no longer has exclusive, continuing jurisdiction under section 43-1239 or that a court of this state would be a more convenient forum under section 43-1244; or

(2) a court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



43-1241 Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under the Uniform Child Custody Jurisdiction and Enforcement Act and a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections 43-1238 to 43-1240, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under such sections. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under such sections, a child custody determination made under this section becomes a final determination, if it so provides, and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under the act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 43-1238 to 43-1240, any order issued by a court of this state under this section shall specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under such sections. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under sections 43-1238 to 43-1240, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to such sections, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



43-1242 Notice; opportunity to be heard; joinder.

(a) Before a child custody determination is made under the Uniform Child Custody Jurisdiction and Enforcement Act, notice and an opportunity to be heard in accordance with the standards of section 43-1233 shall be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) The act does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under the act are governed by the law of this state as in child custody proceedings between residents of this state.



43-1243 Simultaneous proceedings.

(a) Except as otherwise provided in section 43-1241, a court of this state may not exercise its jurisdiction under sections 43-1238 to 43-1247 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with the Uniform Child Custody Jurisdiction and Enforcement Act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under section 43-1244.

(b) Except as otherwise provided in section 43-1241, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 43-1246. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with the act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with the act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.

The statutory provision to contact the out-of-state court is not mandatory but merely directory. Garcia v. Rubio, 12 Neb. App. 228, 670 N.W.2d 475 (2003).



43-1244 Inconvenient forum.

(a) A court of this state which has jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or the request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside this state;

(3) the distance between the court in this state and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) any agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under the act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Overruling a motion to decline jurisdiction under this section as an inconvenient forum does not affect a substantial right and is not a final, appealable order. Meadows v. Meadows, 18 Neb. App. 333, 789 N.W.2d 519 (2010).



43-1245 Jurisdiction declined by reason of conduct.

(a) Except as otherwise provided in section 43-1241 or by other law of this state, if a court of this state has jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under sections 43-1238 to 43-1240 determines that this state is a more appropriate forum under section 43-1244; or

(3) no court of any other state would have jurisdiction under the criteria specified in sections 43-1238 to 43-1240.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 43-1238 to 43-1240.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this section, it may assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than the act.



43-1246 Information to be submitted to court.

(a) Subject to local law providing for the confidentiality of procedures, addresses, and other identifying information, in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit shall state whether the party:

(1) has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(2) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions, and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subdivisions (a)(1) through (a)(3) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.



43-1247 Appearance of parties and child.

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to section 43-1233 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.



43-1248 Enforcement provisions; terms, defined.

In sections 43-1248 to 43-1264:

(1) Petitioner means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) Respondent means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



43-1249 Enforcement under Hague Convention.

Under sections 43-1248 to 43-1264 a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



43-1250 Duty to enforce.

(a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with the Uniform Child Custody Jurisdiction and Enforcement Act or the determination was made under factual circumstances meeting the jurisdictional standards of the act and the determination has not been modified in accordance with the act.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in sections 43-1248 to 43-1264 are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



43-1251 Temporary visitation.

(a) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) a visitation schedule made by a court of another state; or

(2) the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subdivision (a)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in sections 43-1238 to 43-1247. The order remains in effect until an order is obtained from the other court or the period expires.



43-1252 Registration of child custody determination.

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the district court in this state:

(1) a letter or other document requesting registration;

(2) two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in section 43-1246, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this section, the registering court shall:

(1) cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to subdivision (a)(3) of this section and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subdivision (b)(2) of this section shall state that:

(1) a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) a hearing to contest the validity of the registered determination shall be requested within twenty days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order shall request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) the issuing court did not have jurisdiction under sections 43-1238 to 43-1247;

(2) the child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under such sections; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of section 43-1233, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served shall be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



43-1253 Enforcement of registered determination.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with sections 43-1238 to 43-1247, a registered child custody determination of a court of another state.



43-1254 Simultaneous proceedings.

If a proceeding for enforcement under sections 43-1248 to 43-1264 is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under sections 43-1238 to 43-1247, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



43-1255 Expedited enforcement of child custody determination.

(a) A petition under sections 43-1248 to 43-1264 shall be verified. Certified copies of all orders sought to be enforced and of any order confirming registration shall be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination shall state:

(1) whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision shall be enforced under the Uniform Child Custody Jurisdiction and Enforcement Act and, if so, identify the court, the case number, and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child custody determination has been registered and confirmed under section 43-1252, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing shall be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) of this section shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under section 43-1259 and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) the child custody determination has not been registered and confirmed under section 43-1252 and that:

(A) the issuing court did not have jurisdiction under sections 43-1238 to 43-1247;

(B) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under such sections;

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of section 43-1233, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child custody determination for which enforcement is sought was registered and confirmed under section 43-1252 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under sections 43-1238 to 43-1247.



43-1256 Service of petition and order.

Except as otherwise provided in section 43-1258, the petition and order shall be served, by any method authorized by the law of this state, upon the respondent and any person who has physical custody of the child.



43-1257 Hearing and order.

(a) Unless the court issues a temporary emergency order pursuant to section 43-1241, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) the child custody determination has not been registered and confirmed under section 43-1252 and that:

(A) the issuing court did not have jurisdiction under sections 43-1238 to 43-1247;

(B) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under such sections; or

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of section 43-1233, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child custody determination for which enforcement is sought was registered and confirmed under section 43-1252 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under sections 43-1238 to 43-1247.

(b) The court shall award the fees, costs, and expenses authorized under section 43-1259 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under sections 43-1248 to 43-1264.



43-1258 Warrant to take physical custody of child.

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant shall include the statements required by subsection (b) of section 43-1255.

(c) A warrant to take physical custody of a child shall:

(1) recite the facts upon which a conclusion of imminent serious physical harm or removal from the state is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent shall be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



43-1259 Costs, fees, and expenses.

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care, during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than the Uniform Child Custody Jurisdiction and Enforcement Act.



43-1260 Recognition and enforcement.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with the Uniform Child Custody Jurisdiction and Enforcement Act which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under sections 43-1238 to 43-1247.



43-1261 Appeals.

An appeal may be taken from a final order in a proceeding under sections 43-1248 to 43-1264 in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 43-1241, the enforcing court may not stay an order enforcing a child custody determination pending appeal.



43-1262 Role of county attorney or Attorney General.

(a) In a case arising under the Uniform Child Custody Jurisdiction and Enforcement Act or involving the Hague Convention on the Civil Aspects of International Child Abduction, a county attorney or the Attorney General may take any lawful action, including resort to a proceeding under sections 43-1248 to 43-1264 or any other available civil proceeding, to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(1) an existing child custody determination;

(2) a request to do so from a court in a pending child custody proceeding;

(3) a reasonable belief that a criminal statute has been violated; or

(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A county attorney or the Attorney General acting under this section acts on behalf of the court and may not represent any party.



43-1263 Role of law enforcement.

At the request of a county attorney or the Attorney General acting under section 43-1262, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a county attorney or the Attorney General with responsibilities under such section.



43-1264 Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by a county attorney or the Attorney General and law enforcement officers under section 43-1262 or 43-1263.



43-1265 Application and construction.

In applying and construing the Uniform Child Custody Jurisdiction and Enforcement Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



43-1266 Motion or other request under prior law; how treated.

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before January 1, 2004, is governed by the law in effect at the time the motion or other request was made.



43-1301 Terms, defined.

For purposes of the Foster Care Review Act, unless the context otherwise requires:

(1) Local board means a local foster care review board created pursuant to section 43-1304;

(2) Office means the Foster Care Review Office created pursuant to section 43-1302;

(3) Foster care facility means any foster family home as defined in section 71-1901, residential child-caring agency as defined in section 71-1926, public agency, private agency, or any other person or entity receiving and caring for foster children;

(4) Foster care placements means (a) all types of placements of juveniles described in sections 43-245 and 43-247, (b) all types of placements of neglected, dependent, or delinquent children, including those made by the Department of Health and Human Services, by the court, by parents, or by third parties, (c) all types of placements of children who have been voluntarily relinquished pursuant to section 43-106.01 to the department or any child-placing agency as defined in section 71-1926 licensed by the department, and (d) all types of placements that are considered to be a trial home visit, including those made directly by the department or office;

(5) Person or court in charge of the child means (a) the Department of Health and Human Services, an association, or an individual who has been made the guardian of a neglected, dependent, or delinquent child by the court and has the responsibility of the care of the child and has the authority by and with the assent of the court to place such a child in a suitable family home or institution or has been entrusted with the care of the child by a voluntary placement made by a parent or legal guardian, (b) the court which has jurisdiction over the child, or (c) the entity having jurisdiction over the child pursuant to the Nebraska Indian Child Welfare Act;

(6) Voluntary placement means the placement by a parent or legal guardian who relinquishes the possession and care of a child to a third party, individual, or agency;

(7) Family unit means the social unit consisting of the foster child and the parent or parents or any person in the relationship of a parent, including a grandparent, and any siblings with whom the foster child legally resided prior to placement in foster care, except that for purposes of potential sibling placement, the child's family unit also includes the child's siblings even if the child has not resided with such siblings prior to placement in foster care;

(8) Residential child-caring agency has the definition found in section 71-1926;

(9) Child-placing agency has the definition found in section 71-1926;

(10) Siblings means biological siblings and legal siblings, including, but not limited to, half-siblings and stepsiblings; and

(11) Trial home visit means a placement of a court-involved juvenile who goes from a foster care placement back to his or her legal parent or parents or guardian but remains as a ward of the state.



43-1301.01 Entering foster care; determination of time.

For the purpose of determining the timing of review hearings, permanency hearings, and other requirements under the Foster Care Review Act, a child is deemed to have entered foster care on the earlier of the date of the first judicial finding that the child has been subjected to child abuse or neglect or the date that is sixty days after the date on which the child is removed from the home.



43-1302 Foster Care Review Office; established; purpose; Foster Care Advisory Committee; created; members; terms; meetings; duties; expenses; executive director; duties.

(1) The Foster Care Review Office is hereby established. The purpose of the office is to provide information and direct reporting to the courts, the Department of Health and Human Services, the Office of Probation Administration, and the Legislature regarding the foster care system in Nebraska; to provide oversight of the foster care system; and to make recommendations regarding foster care policy to the Legislature. The executive director of the Foster Care Review Office shall provide information and reporting services, provide analysis of information obtained, and oversee foster care file audit case reviews and tracking of cases of children in the foster care system. The executive director of the office shall, through information analysis and with the assistance of the Foster Care Advisory Committee, (a) determine key issues of the foster care system and ways to resolve the issues and to otherwise improve the system and (b) make policy recommendations.

(2)(a) The Foster Care Advisory Committee is created. The committee shall have five members appointed by the Governor. Three members shall be local board members, one member shall have data analysis experience, and one member shall be a resident of the state who is representative of the public at large. The members shall have no pecuniary interest in the foster care system and shall not be employed by the office, the Department of Health and Human Services, a county, a residential child-caring agency, a child-placing agency, or a court.

(b) The Health and Human Services Committee of the Legislature shall hold a confirmation hearing for the appointees, and the appointments shall be subject to confirmation by the Legislature, except that the members appointed while the Legislature is not in session shall serve until the next session of the Legislature, at which time a majority of the members of the Legislature shall approve or disapprove of the appointments.

(c) The terms of the members shall be for three years, except that the Governor shall designate two of the initial appointees to serve initial terms ending on March 1, 2014, and three of the initial appointees to serve initial terms ending on March 1, 2015. The Governor shall make the initial appointments within thirty days after July 1, 2012. Members shall not serve more than two consecutive terms, except that members shall serve until their successors have been appointed and qualified. The Governor shall appoint members to fill vacancies from the same category as the vacated position to serve for the remainder of the unexpired term.

(d) The Foster Care Advisory Committee shall meet at least four times each calendar year. Each member shall attend at least two meetings each calendar year and shall be subject to removal for failure to attend at least two meetings unless excused by a majority of the members of the committee. Members shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(e) The duties of the Foster Care Advisory Committee are to:

(i) Hire and fire an executive director for the office who has training and experience in foster care; and

(ii) Support and facilitate the work of the office, including the tracking of children in foster care and reviewing foster care file audit case reviews.

(3) The executive director of the office shall hire, fire, and supervise office staff and shall be responsible for the duties of the office as provided by law, including the annual report and other reporting, review, tracking, data collection and analysis, and oversight and training of local boards.



43-1303 Office; registry; reports required; foster care file audit case reviews; rules and regulations; local board; report; court; report; visitation of facilities; executive director; powers and duties.

(1) The office shall maintain the statewide register of all foster care placements occurring within the state, and there shall be a weekly report made to the registry of all foster care placements by the Department of Health and Human Services, any child-placing agency, or any court in a form as developed by the office in consultation with representatives of entities required to make such reports. For each child entering and leaving foster care, such report shall consist of identifying information, placement information, the plan or permanency plan developed by the person or court in charge of the child pursuant to section 43-1312, and information on whether any such child was a person immune from criminal prosecution under subsection (5) of section 28-801 or was considered a trafficking victim as defined in section 28-830. The department, the Office of Probation Administration, and every court and child-placing agency shall report any foster care placement within three working days. The report shall contain the following information:

(a) Child identification information, including name, date of birth, gender, race, religion, and ethnicity;

(b) Identification information for parents and stepparents, including name, address, and status of parental rights;

(c) Placement information, including initial placement date, current placement date, and the name and address of the foster care placement;

(d) Court status information, including which court has jurisdiction, initial custody date, court hearing date, and results of the court hearing;

(e) Agency or other entity having custody of the child; and

(f) Case worker, probation officer, or person providing direct case management or supervision functions.

(2)(a) The Foster Care Review Office shall designate a local board to conduct foster care file audit case reviews for each case of children in foster care placement.

(b) The office may adopt and promulgate rules and regulations for the following:

(i) Establishment of training programs for local board members which shall include an initial training program and periodic inservice training programs;

(ii) Development of procedures for local boards;

(iii) Establishment of a central record-keeping facility for all local board files, including foster care file audit case reviews;

(iv) Accumulation of data and the making of annual reports on children in foster care placements. Such reports shall include, but not be limited to, (A) personal data on length of time in foster care, (B) number of placements, (C) frequency and results of foster care file audit case reviews and court review hearings, (D) number of children supervised by the foster care programs in the state annually, (E) trend data impacting foster care, services, and placements, (F) analysis of the data, and (G) recommendations for improving the foster care system in Nebraska;

(v) Accumulation of data and the making of quarterly reports regarding the children in foster care placements;

(vi) To the extent not prohibited by section 43-1310, evaluation of the judicial and administrative data collected on foster care and the dissemination of such data to the judiciary, public and private agencies, the department, and members of the public; and

(vii) Manner in which the office shall determine the appropriateness of requesting a court review hearing as provided for in section 43-1313.

(3) A local board shall send a written report to the office for each foster care file audit case review conducted by the local board. A court shall send a written report to the office for each foster care review hearing conducted by the court.

(4) The office shall report and make recommendations to the Legislature, the department, the Office of Probation Administration, the courts, local boards, and county welfare offices. Such reports and recommendations shall include, but not be limited to, the annual judicial and administrative data collected on foster care pursuant to subsections (2) and (3) of this section and the annual evaluation of such data. The report and recommendations submitted to the Legislature shall be submitted electronically. In addition, the Foster Care Review Office shall provide copies of such reports and recommendations to each court having the authority to make foster care placements. The executive director of the office shall also provide, at a time specified by the Health and Human Services Committee of the Legislature, regular electronic updates regarding child welfare data and information at least quarterly, and a fourth-quarter report which shall be the annual report. The executive director shall include issues, policy concerns, and problems which have come to the office and the executive director from analysis of the data. The executive director shall recommend alternatives to the identified problems and related needs of the office and the foster care system to the committee. The Health and Human Services Committee shall coordinate and prioritize data and information requests submitted to the office by members of the Legislature. The annual report of the office shall be completed by December 1 each year and shall be submitted electronically to the committee.

(5) The executive director of the office or his or her designees from the office may visit and observe foster care facilities in order to ascertain whether the individual physical, psychological, and sociological needs of each foster child are being met.

(6) At the request of any state agency, the executive director of the office or his or her designees from the office may conduct a case file review process and data analysis regarding any state ward or ward of the court whether placed in-home or out-of-home at the time of the case file review.

The Foster Care Review Act permits but does not require the State Foster Care Review Board to promulgate regulations. OMNI v. Nebraska Foster Care Review Bd., 277 Neb. 641, 764 N.W.2d 398 (2009).



43-1304 Local foster care review boards; members; powers and duties.

There shall be local foster care review boards to conduct the foster care file audit case reviews of children in foster care placement and carry out other powers and duties given to such boards under the Foster Care Review Act. The executive director of the office shall select members to serve on local boards from a list of applications submitted to the office. Each local board shall consist of not less than four and not more than ten members as determined by the executive director. The members of the local board shall reasonably represent the various social, economic, racial, and ethnic groups of the county or counties from which its members may be appointed. A person employed by the office, the Department of Health and Human Services, a residential child-caring agency, a child-placing agency, or a court shall not be appointed to a local board. A list of the members of each local board shall be sent to the department and the Office of Probation Administration.



43-1305 Local board; terms; vacancy.

All local board members shall be appointed for terms of three years. If a vacancy occurs on a local board, the executive director of the office shall appoint another person to serve the unexpired portion of the term. Appointments to fill vacancies on the local board shall be made in the same manner and subject to the same conditions as the initial appointments to such board. The term of each member shall expire on the second Monday in July of the appropriate year. Members shall continue to serve until a successor is appointed.



43-1306 Children and Juveniles Data Feasibility Study Advisory Group; created; members; meetings; duties; Data Steering Subcommittee; Information-Sharing Subcommittee.

(1) The Children and Juveniles Data Feasibility Study Advisory Group is created. The advisory group shall oversee a feasibility study to identify how existing state agency data systems currently used to account for the use of all services, programs, and facilities by children and juveniles in the State of Nebraska can be used to establish an independent, external data warehouse. The Foster Care Review Office shall provide administrative support for the feasibility study and the advisory group.

(2) The advisory group shall include the Inspector General of Nebraska Child Welfare or his or her designee, the State Court Administrator or his or her designee, the probation administrator of the Office of Probation Administration or his or her designee, the executive director of the Nebraska Commission on Law Enforcement and Criminal Justice or his or her designee, the Commissioner of Education or his or her designee, the executive director of the Foster Care Review Office or his or her designee, the Chief Information Officer of the office of Chief Information Officer or his or her designee, and the chief executive officer of the Department of Health and Human Services or his or her designee.

(3) The advisory group shall:

(a) Meet at least twice a year;

(b) Carry out in good faith the duties provided in this section;

(c) Create a Data Steering Subcommittee. Each member of the advisory group shall designate one representative from his or her agency with specific technical knowledge of the agency’s data structure, limitation, and capabilities to serve on the subcommittee. The subcommittee shall meet regularly to manage and discuss data-related items, including the technological and system issues of each agency’s current data system, specific barriers that impact the implementation of a data warehouse, and steps necessary to establish and sustain a data warehouse. The subcommittee shall report its findings to the advisory group;

(d) Create an Information-Sharing Subcommittee. Each member of the advisory group shall designate one representative from his or her agency with specific knowledge of the agency’s legal and regulatory responsibilities and restrictions related to sharing data to serve on the subcommittee. The subcommittee shall meet regularly to manage and discuss the legal and regulatory barriers to establishing a data warehouse and to identify possible solutions. The subcommittee shall report its findings to the advisory group; and

(e) Submit a written report electronically to the Legislature on October 1 of 2017 and 2018, detailing the technical and legal steps necessary to establish the Children and Juveniles Data Warehouse by July 1, 2019. The report to be submitted on October 1, 2018, shall include the final results of the feasibility study to establish the data warehouse by July 1, 2019. The results of the feasibility study shall not be binding on any agency.

(4) For purposes of this section, independent, external data warehouse means a data system which allows for the collection, storage, and analysis of data from multiple agencies but is not solely controlled by the agencies providing the data.

(5) This section terminates on December 31, 2019.



43-1307 Child placed in foster care; court; duties; office; provide information to local board.

(1) Each court which has placed a child in foster care shall send to the office (a) a copy of the plan or permanency plan, prepared by the person or court in charge of the child in accordance with section 43-1312, to effectuate rehabilitation of the foster child and family unit or permanent placement of the child and (b) a copy of the progress reports as they relate to the plan or permanency plan, including, but not limited to, the court order and the report and recommendations of the guardian ad litem.

(2) The office may provide the designated local board with copies of the information provided by the court under subsection (1) of this section.



43-1308 Local board; powers and duties.

(1) Except as otherwise provided in the Nebraska Indian Child Welfare Act, the designated local board shall:

(a) Conduct a foster care file audit case review at least once every six months for the case of each child in a foster care placement to determine what efforts have been made to carry out the plan or permanency plan for rehabilitation of the foster child and family unit or for permanent placement of such child pursuant to section 43-1312;

(b) Submit to the court having jurisdiction over such child for the purposes of foster care placement, within thirty days after the foster care file audit case review, its findings and recommendations regarding the efforts and progress made to carry out the plan or permanency plan established pursuant to section 43-1312 together with any other recommendations it chooses to make regarding the child. The findings and recommendations shall include whether there is a need for continued out-of-home placement, whether the current placement is safe and appropriate, the specific reasons for the findings and recommendations, including factors, opinions, and rationale considered in the foster care file audit case review, whether the grounds for termination of parental rights under section 43-292 appear to exist, and the date of the next foster care file audit case review by the designated local board;

(c) If the return of the child to his or her parents is not likely, recommend referral for adoption and termination of parental rights, guardianship, placement with a relative, or, as a last resort, another planned, permanent living arrangement; and

(d) Promote and encourage stability and continuity in foster care by discouraging unnecessary changes in the placement of foster children and by encouraging the recruitment of foster parents who may be eligible as adoptive parents.

(2) When the office or designated local board determines that the interests of a child in a foster care placement would be served thereby, the office or designated local board may request a court review hearing as provided for in section 43-1313.

(3) Due to the confidential and protected nature of child-specific and family-specific information regarding mental and behavioral health services, if such information is discussed at a local board meeting or a portion of a meeting, the portion of the meeting at which such information is discussed shall be exempt from the Open Meetings Act.



43-1309 Records; release; when.

Upon the request of the office or designated local board, any records pertaining to a case assigned to such local board shall be furnished to the office or designated local board by the Department of Health and Human Services, by any public official or employee of a political subdivision having relevant contact with the child, or, upon court order, by the Office of Probation Administration. Upon the request of the Foster Care Review Office or designated local board, and if such information is not obtainable elsewhere, the court having jurisdiction of the foster child shall release such information to the office or designated local board as the court deems necessary to determine the physical, psychological, and sociological circumstances of such foster child.



43-1310 Records and information; confidential; unauthorized disclosure; penalty.

All records and information regarding foster children and their parents or relatives in the possession of the office or local board shall be deemed confidential. Unauthorized disclosure of such confidential records and information or any violation of the rules and regulations adopted and promulgated by the Department of Health and Human Services or the office shall be a Class III misdemeanor.



43-1311 Child removed from home; person or court in charge of child; duties.

Except as otherwise provided in the Nebraska Indian Child Welfare Act, immediately following removal of a child from his or her home pursuant to section 43-284, the person or court in charge of the child shall:

(1) Conduct or cause to be conducted an investigation of the child's circumstances designed to establish a safe and appropriate plan for the rehabilitation of the foster child and family unit or permanent placement of the child;

(2) Require that the child receive a medical examination within two weeks of his or her removal from his or her home;

(3) Subject the child to such further diagnosis and evaluation as is necessary;

(4) Require that the child attend the same school as prior to the foster care placement unless the person or court in charge determines that attending such school would not be in the best interests of the child; and

(5) Notify the Department of Health and Human Services to identify, locate, and provide written notification to adult relatives of the child as provided in section 43-1311.01.



43-1311.01 Child removed from home; notice to noncustodial parent and certain relatives; when; information provided; department; duties.

(1) When notified pursuant to section 43-1311 or upon voluntary placement of a child, the Department of Health and Human Services shall, as provided in this section, identify, locate, and provide written notification of the removal of the child from his or her home, within thirty days after removal, to any noncustodial parent and to all grandparents, all parents who have legal custody of a sibling of the child, and all adult siblings, adult aunts, adult uncles, adult cousins, and adult relatives suggested by the child or the child's parents, except when that relative's history of family or domestic violence makes notification inappropriate. For purposes of this section, sibling means an individual who is considered by Nebraska law to be a sibling or who would have been considered a sibling under Nebraska law but for a termination of parental rights or other disruption in parental rights such as the death of a parent. If the child is an Indian child as defined in section 43-1503, the child's extended family members as defined in such section shall be notified. Such notification shall include all of the following information:

(a) The child has been or is being removed from the custody of the parent or parents of the child;

(b) An explanation of the options the relative has under federal, state, and local law to participate in the care and placement of the child, including any options that may be lost by failing to respond to the notice;

(c) A description of the requirements for the relative to serve as a foster care provider or other type of care provider for the child and the additional services, training, and other support available for children receiving such care; and

(d) Information concerning the option to apply for guardianship assistance payments.

(2) The department shall investigate the names and locations of the relatives, including, but not limited to, asking the child in an age-appropriate manner about relatives important to the child and obtaining information regarding the location of the relatives.

(3) The department shall provide to the court, within thirty calendar days after removal of the child, the names and relationship to the child of all relatives contacted, the method of contact, and the responses received from the relatives.



43-1311.02 Placement of child and siblings; sibling visitation or ongoing interaction; motions authorized; court review; department; duties.

(1)(a) Reasonable efforts shall be made to place a child and the child's siblings in the same foster care placement or adoptive placement, unless such placement is contrary to the safety or well-being of any of the siblings. This requirement applies even if the custody orders of the siblings are made at separate times.

(b) If the siblings are not placed together in a joint-sibling placement, the Department of Health and Human Services shall provide the siblings and the court with the reasons why a joint-sibling placement would be contrary to the safety or well-being of any of the siblings.

(2) When siblings are not placed together in a joint-sibling placement, the department shall make a reasonable effort to provide for frequent sibling visitation or ongoing interaction between the child and the child's siblings unless the department provides the siblings and the court with reasons why such sibling visitation or ongoing interaction would be contrary to the safety or well-being of any of the siblings. The court shall determine the type and frequency of sibling visitation or ongoing interaction to be implemented by the department.

(3) Parties to the case may file a motion for joint-sibling placement, sibling visitation, or ongoing interaction between siblings.

(4) The court shall periodically review and evaluate the effectiveness and appropriateness of the joint-sibling placement, sibling visitation, or ongoing interaction between siblings.

(5) If an order is entered for termination of parental rights of siblings who are subject to this section, unless the court has suspended or terminated joint-sibling placement, sibling visitation, or ongoing interaction between siblings, the department shall make reasonable efforts to make a joint-sibling placement or do all of the following to facilitate frequent sibling visitation or ongoing interaction between the child and the child's siblings when the child is adopted or enters a permanent placement: (a) Include in the training provided to prospective adoptive parents information regarding the importance of sibling relationships to an adopted child and counseling methods for maintaining sibling relationships; (b) provide prospective adoptive parents with information regarding the child's siblings; and (c) encourage prospective adoptive parents to plan for facilitating post-adoption contact between the child and the child's siblings.

(6) Any information regarding court-ordered or authorized joint-sibling placement, sibling visitation, or ongoing interaction between siblings shall be provided by the department to the parent or parents if parental rights have not been terminated unless the court determines that doing so would be contrary to the safety or well-being of the child and to the foster parent, relative caretaker, guardian, prospective adoptive parent, and child as soon as reasonably possible following the entry of the court order or authorization as necessary to facilitate the sibling time.

(7) For purposes relative to the administration of the federal foster care program and the state plans pursuant to Title IV-B and Title IV-E of the federal Social Security Act, as such act existed on January 1, 2015, the term sibling means an individual considered to be a sibling under Nebraska law or an individual who would have been considered a sibling but for a termination of parental rights or other disruption of parental rights such as death of a parent.



43-1311.03 Written independent living transition proposal; development; contents; transition team; department; duties; information regarding Young Adult Bridge to Independence Act; notice; contents.

(1) When a child placed in foster care turns fourteen years of age or enters foster care and is at least fourteen years of age, a written independent living transition proposal shall be developed by the Department of Health and Human Services at the direction and involvement of the child to prepare for the transition from foster care to successful adulthood. Any revision or addition to such proposal shall also be made in consultation with the child. The transition proposal shall be personalized based on the child's needs and shall describe the services needed for the child to transition to a successful adulthood as provided in the Nebraska Strengthening Families Act. The transition proposal shall include, but not be limited to, the following needs and the services needed for the child to transition to a successful adulthood as provided in the Nebraska Strengthening Families Act:

(a) Education;

(b) Employment services and other workforce support;

(c) Health and health care coverage, including the child's potential eligibility for medicaid coverage under the federal Patient Protection and Affordable Care Act, 42 U.S.C. 1396a(a)(10)(A)(i)(IX), as such act and section existed on January 1, 2013;

(d) Behavioral health treatment and support needs and access to such treatment and support;

(e) Financial assistance, including education on credit card financing, banking, and other services;

(f) Housing;

(g) Relationship development and permanent connections; and

(h) Adult services, if the needs assessment indicates that the child is reasonably likely to need or be eligible for services or other support from the adult services system.

(2) The transition proposal shall be developed and frequently reviewed by the department in collaboration with the child's transition team. The transition team shall be comprised of the child, the child's caseworker, the child's guardian ad litem, individuals selected by the child, and individuals who have knowledge of services available to the child. As provided in the Nebraska Strengthening Families Act, one of the individuals selected by the child may be designated as the child’s advisor and, as necessary, advocate for the child with respect to the application of the reasonable and prudent parent standard and for the child on normalcy activities. The department may reject an individual selected by the child to be a member of the team if the department has good cause to believe the individual would not act in the best interests of the child.

(3) The transition proposal shall be considered a working document and shall be, at the least, updated for and reviewed at every permanency or review hearing by the court. The court shall determine whether the transition proposal includes the services needed to assist the child to make the transition from foster care to a successful adulthood.

(4) The transition proposal shall document what efforts were made to involve and engage the child in the development of the transition proposal and any revisions or additions to the transition proposal. As provided in the Nebraska Strengthening Families Act, the court shall ask the child, in an age or developmentally appropriate manner, about his or her involvement in the development of the transition proposal and any revisions or additions to such proposal. As provided in the Nebraska Strengthening Families Act, the court shall make a finding as to the child’s involvement in the development of the transition proposal and any revisions or additions to such proposal.

(5) The final transition proposal prior to the child's leaving foster care shall specifically identify how the need for housing will be addressed.

(6) If the child is interested in pursuing higher education, the transition proposal shall provide for the process in applying for any applicable state, federal, or private aid.

(7) The department shall provide without cost a copy of any consumer report as defined in 15 U.S.C. 1681a(d), as such section existed on January 1, 2016, pertaining to the child each year until the child is discharged from care and assistance, including when feasible, from the child’s guardian ad litem, in interpreting and resolving any inaccuracies in the report as provided in the Nebraska Strengthening Families Act.

(8) A child adjudicated to be a juvenile described in subdivision (3)(a) of section 43-247 and who is in an out-of-home placement shall receive information regarding the Young Adult Bridge to Independence Act and the bridge to independence program available under the act. The department shall create a clear and developmentally appropriate written notice discussing the rights of eligible young adults to participate in the program. The notice shall include information about eligibility and requirements to participate in the program, the extended services and support that young adults are eligible to receive under the program, and how young adults can be a part of the program. The notice shall also include information about the young adult's right to request a client-directed attorney to represent the young adult pursuant to section 43-4510 and the benefits and role of an attorney. The department shall disseminate this information to all children who were adjudicated to be a juvenile described in subdivision (3)(a) of section 43-247 and who are in an out-of-home placement at sixteen years of age and yearly thereafter until nineteen years of age, and not later than ninety days prior to the child's last court review before attaining nineteen years of age or being discharged from foster care to independent living. In addition to providing the written notice, not later than ninety days prior to the child's last court review before attaining nineteen years of age or being discharged from foster care to independent living, a representative of the department shall explain the information contained in the notice to the child in person and the timeline necessary to avoid a lapse in services and support.

(9) On or before the date the child reaches eighteen or nineteen years of age or twenty-one years of age if the child participates in the bridge to independence program, if the child is leaving foster care, the department shall provide the child with:

(a) A certified copy of the child's birth certificate and facilitate securing a federal social security card when the child is eligible for such card;

(b) Health insurance information and all documentation required for enrollment in medicaid coverage for former foster care children as available under the federal Patient Protection and Affordable Care Act, 42 U.S.C. 1396a(a)(10)(A)(i)(IX), as such act and section existed on January 1, 2013;

(c) A copy of the child’s medical records;

(d) A driver's license or identification card issued by a state in accordance with the requirements of section 202 of the REAL ID Act of 2005, as such section existed on January 1, 2016;

(e) A copy of the child’s educational records;

(f) A credit report check;

(g) Contact information, with permission, for family members, including siblings, with whom the child can maintain a safe and appropriate relationship, and other supportive adults;

(h) A list of local community resources, including, but not limited to, support groups, health clinics, mental and behavioral health and substance abuse treatment services and support, pregnancy and parenting resources, and employment and housing agencies;

(i) Written information, including, but not limited to, contact information, for disability resources or benefits that may assist the child as an adult, specifically including information regarding state programs established pursuant to 42 U.S.C. 677, as such section existed on January 1, 2016, and disability benefits, including supplemental security income pursuant to 42 U.S.C. 1382 et seq., as such sections existed on January 1, 2016, or social security disability insurance pursuant to 42 U.S.C. 423, as such section existed on January 1, 2016, if the child may be eligible as an adult;

(j) An application for public assistance and information on how to access the system to determine public assistance eligibility;

(k) A letter prepared by the department that verifies the child’s name and date of birth, dates the child was in foster care, and whether the child was in foster care on his or her eighteenth, nineteenth, or twenty-first birthday and enrolled in medicaid while in foster care;

(l) Written information about the child’s Indian heritage or tribal connection, if any; and

(m) Written information on how to access personal documents in the future.

All fees associated with securing the certified copy of the child's birth certificate or obtaining an operator's license or a state identification card shall be waived by the state.

The transition proposal shall document that the child was provided all of the documents listed in this subsection. The court shall make a finding as to whether the child has received the documents as part of the independence hearing as provided in subdivision (2)(d) of section 43-285.



43-1312 Plan or permanency plan for foster child; contents; investigation; hearing; court; duties.

(1) Following the investigation conducted pursuant to section 43-1311 and immediately following the initial placement of the child, the person or court in charge of the child shall cause to be established a safe and appropriate plan for the child. The plan shall contain at least the following:

(a) The purpose for which the child has been placed in foster care;

(b) The estimated length of time necessary to achieve the purposes of the foster care placement;

(c) A description of the services which are to be provided in order to accomplish the purposes of the foster care placement;

(d) The person or persons who are directly responsible for the implementation of such plan;

(e) A complete record of the previous placements of the foster child;

(f) The name of the school the child shall attend as provided in section 43-1311; and

(g) The efforts made to involve and engage the child in the development of such plan as provided in the Nebraska Strengthening Families Act.

(2) If the return of the child to his or her parents is not likely based upon facts developed as a result of the investigation, the Department of Health and Human Services shall recommend termination of parental rights and referral for adoption, guardianship, placement with a relative, or, as a last resort, and only in the case of a child who has attained sixteen years of age, another planned permanent living arrangement. If the child is removed from his or her home, the department shall make reasonable efforts to accomplish joint-sibling placement or sibling visitation or ongoing interaction between the siblings as provided in section 43-1311.02.

(3) Each child in foster care under the supervision of the state shall have a permanency hearing by a court, no later than twelve months after the date the child enters foster care and annually thereafter during the continuation of foster care. The court's order shall include the determinations required by section 43-4711 and a finding regarding the appropriateness of the permanency plan determined for the child and shall include whether, and if applicable when, the child will be:

(a) Returned to the parent;

(b) Referred to the state for filing of a petition for termination of parental rights;

(c) Placed for adoption;

(d) Referred for guardianship; or

(e) In cases where the state agency has documented to the court a compelling reason for determining that it would not be in the best interests of the child to return home, (i) referred for termination of parental rights, (ii) placed for adoption with a fit and willing relative, or (iii) placed with a guardian.

(4) As provided in the Nebraska Strengthening Families Act, in the case of any child age sixteen years of age or older for whom another planned permanent living arrangement is the recommended or court-approved permanency plan:

(a) The permanency plan shall include the identification of significant, supportive connections with identified adults willing to be consistently involved in the child’s life as the child transitions to adulthood;

(b) The department shall document the intensive, ongoing, and, as of the date of the hearing, unsuccessful efforts made by the department to return the child home or secure a placement for the child with a fit and willing relative, a legal guardian, or an adoptive parent; and

(c) The court shall:

(i) Ask the child about the desired permanency outcome for the child;

(ii) Make a determination explaining why, as of the date of the hearing, another planned permanent living arrangement is the best permanency plan for the child and the compelling reasons why it continued to not be in the best interests of the child to return home, be placed for adoption, be placed with a legal guardian, or be placed with a fit and willing relative; and

(iii) Make a determination that the department has met the requirements in subdivisions (a) and (b) of this subsection before approving a permanency plan of another planned permanent living arrangement for a child sixteen years of age or older.

Because subsection (3) of this section requires a permanency hearing for every child in foster care, the court is required to have a permanency hearing even if the child is in foster care because of his or her delinquent behavior, instead of parental abuse or neglect. In re Interest of Spencer O., 277 Neb. 776, 765 N.W.2d 443 (2009).

Under subsection (3) of this section, a permanency hearing considers the appropriateness of a plan for a child in foster care with respect to the plan's likelihood of providing, inter alia, a safe, stable, and nurturing environment. Pursuant to subsection (3) of this section, a permanency hearing must be conducted no later than twelve months after the child enters foster care. In re Interest of Sarah K., 258 Neb. 52, 601 N.W.2d 780 (1999).

An order changing the permanency plan from reunification to adoption but otherwise continuing all of the same terms from prior dispositional orders, from which no appeal was taken and which provided the parent with an opportunity for reunification by complying with the terms of the rehabilitation plan, does not affect a substantial right of the parent and is not a final order. In re Interest of Tayla R., 17 Neb. App. 595, 767 N.W.2d 127 (2009).



43-1312.01 Placement of child; order granting guardianship; court retain jurisdiction over child; termination of guardianship; when; effect of guardianship.

(1) If the permanency plan for a child established pursuant to section 43-1312 does not recommend return of the child to his or her parent or that the child be placed for adoption, the juvenile court may place the child in a guardianship in a relative home as defined in section 71-1901, in a kinship home as defined in section 71-1901, or with an individual as provided in section 43-285 if:

(a) The child is a juvenile who has been adjudged to be under subdivision (3)(a) of section 43-247;

(b) The child has been in the placement for at least six months;

(c) The child consents to the guardianship, if the child is ten years of age or older; and

(d) The guardian:

(i) Is suitable and able to provide a safe and permanent home for the child;

(ii) Has made a commitment to provide for the financial, medical, physical, and emotional needs of the child until the child reaches the age of majority or until the termination of extended guardianship assistance payments and medical care pursuant to section 43-4511;

(iii) Has made a commitment to prepare the child for adulthood and independence; and

(iv) Agrees to give notice of any changes in his or her residential address or the residence of the child by filing a written document in the juvenile court file of the child.

(2) In the order granting guardianship, the juvenile court:

(a) Shall grant to the guardian such powers, rights, and duties with respect to the care, maintenance, and treatment of the child as the biological or adoptive parent of the child would have;

(b) May specify the frequency and nature of family time or contact between the child and his or her parents, if appropriate;

(c) May specify the frequency and nature of family time or contact between the child and his or her siblings, if appropriate; and

(d) Shall require that the guardian not return the child to the physical care and custody of the person from whom the child was removed without prior approval of the court.

(3) The juvenile court shall retain jurisdiction over the child for modification or termination of the guardianship order. The court shall discontinue permanency reviews and case reviews and shall relieve the Department of Health and Human Services of the responsibility of supervising the placement of the child. Notwithstanding the retention of juvenile court jurisdiction, the guardianship placement shall be considered permanent for the child.

(4) The child shall remain in the custody of the guardian unless the order creating the guardianship is modified by the court.

(5) Guardianships established under this section shall terminate on the child's nineteenth birthday unless the child is eligible for continued guardianship assistance payments under section 43-4511 and an agreement is signed by the Department of Health and Human Services, the guardian, and the young adult, as defined in section 43-4503, to continue the guardianship assistance. The guardian shall ensure that any guardianship assistance funds provided by the department and received by the guardian for the purpose of an extended guardianship shall be used for the benefit of the young adult. The department shall adopt and promulgate rules and regulations defining services and supports encompassed by such benefit.

(6) Upon the child's nineteenth birthday regardless of the existence of an agreement to extend the guardianship until the child's twenty-first birthday, the guardian shall no longer have the legal authority to make decisions on behalf of the child and shall have no more authority over the person or property of the child than a biological or adoptive parent would have over his or her child, absent consent from the child.

(7) A guardianship established under this section does not terminate the parent-child relationship, including:

(a) The right of the child to inherit from his or her parents;

(b) The right of the biological parents to consent to the child's adoption; and

(c) The responsibility of the parents to provide financial, medical, or other support as ordered by the court.

(8) The Department of Health and Human Services shall adopt and promulgate rules and regulations for the administration of this section.



43-1313 Review of dispositional order; when; procedure.

When a child is in foster care placement, the court having jurisdiction over such child for the purposes of foster care placement shall review the dispositional order for such child at least once every six months. The court may reaffirm the order or direct other disposition of the child. Any review hearing by a court having jurisdiction over such child for purposes of foster care placement shall be conducted on the record as provided in sections 43-283 and 43-284, and any recommendations of the office or designated local board concerning such child shall be admissible in such proceedings if such recommendations have been provided to all other parties of record. The court shall review a case on the record more often than every six months and at any time following the original placement of the child if the office or local board requests a hearing in writing specifying the reasons for the review. Members of the office or local board or its designated representative may attend and be heard at any hearing conducted under this section and may participate through counsel at the hearing with the right to call and cross-examine witnesses and present arguments to the court.



43-1314 Court review or hearing; right to participate; notice.

(1) Except as otherwise provided in the Nebraska Indian Child Welfare Act, notice of the court review or hearing and the right of participation in all court reviews and hearings pertaining to a child in a foster care placement shall be provided by the court having jurisdiction over such child for the purposes of foster care placement. The Department of Health and Human Services or contract agency shall have the contact information for all child placements available for all courts to comply with the notification requirements found in this section. The department or contract agency shall each have one telephone number by which any court seeking to provide notice may obtain up-to-date contact information of all persons listed in subdivisions (2)(a) through (h) of this section. All contact information shall be up-to-date within seventy-two hours of any placement change.

(2) Notice shall be provided to all of the following parties that are applicable to the case: (a) The person charged with the care of such child; (b) the child's parents or guardian unless the parental rights of the parents have been terminated by court action as provided in section 43-292 or 43-297; (c) the foster child if age fourteen or over; (d) the foster parent or parents of the foster child; (e) the guardian ad litem of the foster child; (f) the office and designated local board; (g) the preadoptive parent; and (h) the relative providing care for the child. Notice of all court reviews and hearings shall be mailed or personally delivered to the counsel or party, if the party is not represented by counsel, five full days prior to the review or hearing. The use of ordinary mail shall constitute sufficient compliance. Notice to the foster parent, preadoptive parent, or relative providing care shall not be construed to require that such foster parent, preadoptive parent, or relative is a necessary party to the review or hearing.

(3) The court shall inquire into the well-being of the foster child by asking questions, if present at the hearing, of any willing foster parent, preadoptive parent, or relative providing care for the child.

A foster parent has the right to participate under this section whether or not the foster parent is a party in the juvenile case. In re Interest of Enyce J. & Eternity M., 291 Neb. 965, 870 N.W.2d 413 (2015).

A foster parent's right to participate under this section does not extend to discovery, questioning, cross-examining, or calling witnesses beyond what is personally applicable to the foster parent's own qualifications. In re Interest of Enyce J. & Eternity M., 291 Neb. 965, 870 N.W.2d 413 (2015).

A foster parent does not have an interest in the placement of an adjudicated child sufficient to warrant intervention in juvenile proceedings as a matter of right, but is entitled to notice and an opportunity to participate in all court reviews pertaining to a child in foster care placement. In re Interest of Destiny S., 263 Neb. 255, 639 N.W.2d 400 (2002).

Under this section and section 43-285, foster parents have standing to participate in foster care placement review hearings. In re Interest of Jorius G. & Cheralee G., 249 Neb. 892, 546 N.W.2d 796 (1996).



43-1314.01 Six-month case reviews; office; duties.

(1) The office shall be the only entity responsible for the conduct of periodic foster care file audit case reviews which shall be identified as reviews which meet the federal requirements for six-month case reviews pursuant to the federal Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272. The office shall be fiscally responsible for any noncompliance sanctions imposed by the federal government related to the requirements for review outlined in the federal Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272.

(2) It is the intent of the Legislature that any six-month court review of a juvenile pursuant to sections 43-278 and 43-1313 shall be identified as a review which meets the federal requirements for six-month case reviews pursuant to the federal Adoption Assistance and Child Welfare Act of 1980, Public Law 96-272.

(3) The office may assist the Department of Health and Human Services as to eligibility under Title IV-E for state wards and eligibility for Supplemental Security Income, Supplemental Security Disability Income, Veterans Administration, or aid to families with dependent children benefits, for child support orders of the court, and for medical insurance other than medicaid.



43-1314.02 Caregiver information form; development; provided to caregiver.

(1) The court shall provide a caregiver information form or directions on downloading such form from the Supreme Court Internet web site to the foster parent, preadoptive parent, guardian, or relative providing care for the child when giving notice of a court review described in section 43-1314. The form is to be dated and signed by the caregiver and shall, at a minimum, request the following:

(a) The child's name, age, and date of birth;

(b) The name of the caregiver, his or her telephone number and address, and whether the caregiver is a foster parent, preadoptive parent, guardian, or relative;

(c) How long the child has been in the caregiver's care;

(d) A current picture of the child;

(e) The current status of the child's medical, dental, and general physical condition;

(f) The current status of the child's emotional condition;

(g) The current status of the child's education;

(h) Whether or not the child is a special education student and the date of the last individualized educational plan;

(i) A brief description of the child's social skills and peer relationships;

(j) A brief description of the child's special interests and activities;

(k) A brief description of the child's reactions before, during, and after visits;

(l) Whether or not the child is receiving all necessary services;

(m) The date and place of each visit by the caseworker with the child;

(n) A description of the method by which the guardian ad litem has acquired information about the child; and

(o) Whether or not the caregiver can make a permanent commitment to the child if the child does not return home.

(2) A caregiver information form shall be developed by the Supreme Court. Such form shall be made a part of the record in each court that reviews the child's foster care proceedings.



43-1315 Status and permanency plan review; placement order.

In reviewing the foster care status and permanency plan of a child and in determining its order for disposition, the court shall continue placement outside the home upon a written determination that return of the child to his or her home would be contrary to the welfare of such child and that reasonable efforts to preserve and reunify the family, if required under section 43-283.01, have been made. In making this determination, the court shall consider the goals of the foster care placement and the safety and appropriateness of the foster care plan or permanency plan established pursuant to section 43-1312.

The Legislature intended that the issue of reasonable efforts required under section 43-283.01 must be reviewed by the juvenile court (1) when removing from the home a juvenile adjudged to be under subsections (3) or (4) of section 43-247 pursuant to section 43-284, (2) when the court continues a juvenile's out-of-home placement pending adjudication pursuant to section 43-254, (3) when the court reviews a juvenile's status and permanency planning pursuant to this section, and (4) when termination of parental rights to a juvenile is sought by the State under subsection (6) of section 43-292. In re Interest of DeWayne G., Jr. & Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002).

This section only applies to situations where the foster care status of a child is being reviewed, not all orders which are dispositional in nature. In re Interest of Gloria F., 254 Neb. 531, 577 N.W.2d 296 (1998).



43-1316 Status review; child's needs; determination.

The court shall, when reviewing the foster care status of a child, determine whether the individual physical, psychological, and sociological needs of the child are being met. The health and safety of the child are of paramount concern in such review.



43-1317 Training for local board members.

The office shall establish compulsory training for local board members which shall consist of initial training programs followed by periodic inservice training programs.



43-1318 Act, how cited.

Sections 43-1301 to 43-1321 shall be known and may be cited as the Foster Care Review Act.



43-1319 Funds of Department of Health and Human Services; use.

Funds of the Department of Health and Human Services shall be used to defray the reasonable expenses incurred in the recruitment, training, and recognition of foster care providers and volunteers, including expenses incurred for community forums, public information sessions, and similar administrative functions.



43-1320 Foster parents; liability protection; Foster Parent Liability and Property Damage Fund; created; use; investment; unreimbursed liability and damage; claim.

(1) The Legislature finds and declares that foster parents are a valuable resource providing an important service to the citizens of Nebraska. The Legislature recognizes that the current insurance crisis has adversely affected some foster parents in several ways. Foster parents have been unable to obtain liability insurance coverage over and above homeowner's or tenant's coverage for actions filed against them by the foster child, the child's parents, or the child's legal guardian. In addition, the monthly payment made to foster parents is not sufficient to cover the cost of obtaining extended coverage and there is no mechanism in place by which foster parents can recapture the cost. Foster parents' personal resources are at risk, and therefor the Legislature desires to provide relief to address these problems.

(2) The Department of Health and Human Services shall provide for self-insuring the foster parent program pursuant to section 81-8,239.01 or shall provide and pay for liability and property damage insurance for participants in a family foster parent program who have been licensed or approved to provide care or who have been licensed or approved by a legally established Indian tribal council operating within the state to provide care.

(3) There is hereby created the Foster Parent Liability and Property Damage Fund. The fund shall be administered by the Department of Health and Human Services and shall be used to provide funding for self-insuring the foster parent program pursuant to section 81-8,239.01 or to purchase any liability and property damage insurance policy provided pursuant to subsection (2) of this section and reimburse foster parents for unreimbursed liability and property damage incurred or caused by a foster child as the result of acts covered by the insurance policy. Claims for unreimbursed liability and property damage incurred or caused by a foster child may be submitted in the manner provided in the State Miscellaneous Claims Act. Each claim shall be limited to the amount of any deductible applicable to the insurance policy provided pursuant to subsection (2) of this section, and there may be a fifty-dollar deductible payable by the foster parent per claim. The department shall adopt and promulgate rules and regulations to carry out this section. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



43-1321 Foster Care Review Office Cash Fund; created; use; investment.

There is hereby created the Foster Care Review Office Cash Fund. The fund shall be administered by the Foster Care Review Office. The office shall remit revenue from the following sources to the State Treasurer for credit to the fund:

(1) Registration and other fees received for training, seminars, or conferences fully or partially sponsored or hosted by the office;

(2) Payments to offset printing, postage, and other expenses for books, documents, or other materials printed or published by the office; and

(3) Money received by the office as gifts, grants, reimbursements, or appropriations from any source intended for the purposes of the fund.

The fund shall be used for the administration of the Foster Care Review Office. The State Treasurer shall transfer any funds in the Foster Care Review Board Cash Fund on July 1, 2012, to the Foster Care Review Office Cash Fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



43-1322 Repealed. Laws 2017, LB225, § 20.



43-1401 Terms, defined.

For purposes of sections 43-1401 to 43-1418:

(1) Child shall mean a child under the age of eighteen years born out of wedlock;

(2) Child born out of wedlock shall mean a child whose parents were not married to each other at the time of its birth, except that a child shall not be considered as born out of wedlock if its parents were married at the time of its conception but divorced at the time of its birth. The definition of legitimacy or illegitimacy for other purposes shall not be affected by the provisions of such sections; and

(3) Support shall include reasonable education.

Since the child was conceived while the parties were still married, it was improper to bring a paternity action rather than an action to amend the dissolution decree in order to secure support from the father. State ex rel. Storz v. Storz, 235 Neb. 368, 455 N.W.2d 182 (1990).

In a proceeding under Chapter 13 (transferred to Chapter 43, article 14), the district court can modify the amount of a child support award if there is a change of circumstances. In a filiation proceeding under Chapter 13 (transferred to Chapter 43, article 14), an award of attorney fees is not allowed. State ex rel. Toledo v. Bockmann, 218 Neb. 428, 355 N.W.2d 521 (1984).

Married woman may be mother of child born out of wedlock. Gomez v. State ex rel. Larez, 157 Neb. 738, 61 N.W.2d 345 (1953).

1941 act sustained as constitutional. In re Application of Rozgall, 147 Neb. 260, 23 N.W.2d 85 (1946).

In the absence of a statute, a cause of action for the support of a child born out of wedlock does not survive against the personal representative of the alleged father. Carlson v. Bartels, 143 Neb. 680, 10 N.W.2d 671 (1941).



43-1402 Child support; liability of parents.

The father of a child whose paternity is established either by judicial proceedings or by acknowledgment as hereinafter provided shall be liable for its support to the same extent and in the same manner as the father of a child born in lawful wedlock is liable for its support. The mother of a child shall also be liable for its support. The liability of each parent may be determined, enforced, and discharged in accordance with the methods hereinafter provided.

A child born out of wedlock is entitled to child support retroactively to the date of birth because it is upon the child's birth that the parental duty of support commences. The same is true for a child born in wedlock, and such duty toward a minor child does not terminate upon divorce. At divorce, the duty of support is merely quantified. Willers ex rel. Powell v. Willers, 255 Neb. 769, 587 N.W.2d 390 (1998).

A parent has the duty to support a child, and a child born out of wedlock is entitled to support from the father to the same extent and in the same manner as a child born in wedlock. The duty to support one's child begins at birth, and there is no rational basis to distinguish support obligations to a child based upon whether the parents married. In a paternity action, a child who was not supported by a parent is ordinarily entitled to an award of retroactive child support. Retroactive child support is ordinarily determined in accordance with the Nebraska Child Support Guidelines, and the $50 minimum monthly support is presumptively correct absent contrary evidence. Sylvis v. Walling, 248 Neb. 168, 532 N.W.2d 312 (1995).

Child support obligations which are determined in a paternity action are to be reached in the same manner as cases of children born in lawful wedlock. Such determinations will not be reversed absent an abuse of discretion. State on behalf of S.M. v. Oglesby, 244 Neb. 880, 510 N.W.2d 53 (1994).

When paternity is legally established, there is no rational basis to distinguish the support obligations of a father to a child born out of wedlock from the support obligations of a father to a child born in wedlock, and an out-of-wedlock child should be entitled to support from its father from the time of birth. State on behalf of Matchett v. Dunkle, 244 Neb. 639, 508 N.W.2d 580 (1993).

Chapter 13 which provides for "Children Born Out of Wedlock" (transferred to Chapter 43, article 14) conflicts with the common law rule and must be strictly construed. Riederer v. Siciunas, 193 Neb. 580, 228 N.W.2d 283 (1975).

This section construed with section 42-364, authorizes court to modify amount of child support in paternity action in interests of children. Riederer v. Siciunas, 193 Neb. 580, 228 N.W.2d 283 (1975).

Liability of father of child born out of wedlock to support the child is the same as that of the father of a child born in lawful wedlock. State ex rel. Stobel v. Stanek, 176 Neb. 100, 125 N.W.2d 107 (1963).

An out-of-wedlock child has the statutory right to be supported to the same extent and in the same manner as a child born in lawful wedlock; the resulting duty of a parent to provide such support may, under appropriate circumstances, require the award of retroactive child support. Henke v. Guerrero, 13 Neb. App. 337, 692 N.W.2d 762 (2005).

Child support determinations made concomitantly in a filiation proceeding are characterized as "equitable" proceedings. Dworak v. Fugit, 1 Neb. App. 332, 495 N.W.2d 47 (1992).



43-1403 Support by county; conditions.

In case of the neglect or inability of the parents, or either of them, to support a child, it shall be supported by the county chargeable therewith under the provisions of Chapter 68. Nothing in this section shall be construed to make a child ineligible to receive relief to which it might otherwise be entitled under any law enacted for the relief of children.



43-1404 Child support; liability of parents; discharge.

The liability of the father or mother of a child for its support shall be discharged by compliance with the terms of a judicial decree for support or the terms of a judicially approved settlement or by the adoption of the child by some other person or persons.



43-1405 Child support; liability of father; discharge by settlement; requirements.

A settlement provided for in section 43-1404 means a voluntary agreement between the father of the child and the mother or some person authorized to act in her behalf, or between the father and the next friend or guardian of the child, whereby the father promises to make adequate provision for the support of the child. In the event that such a settlement is made it shall be binding on all parties and shall bar all other remedies of the mother and child and the legal representatives of the child so long as it shall be performed by the father, if said settlement is approved by the court having jurisdiction to compel the support of the child. The court shall approve such settlement only if it shall find and determine that adequate provision is made for the support of the child and that the father shall have offered clear evidence of his willingness and ability to perform the agreement. The court, in its discretion, may require the father to furnish bond with proper sureties conditioned upon the performance of the settlement.



43-1406 Determination of paternity by other state or Indian tribe; full faith and credit; legitimacy of child.

(1) A determination of paternity made by any other state or by an Indian tribe as defined in section 43-1503, whether established through voluntary acknowledgment, genetic testing, tribal law, or administrative or judicial processes, shall be given full faith and credit by this state.

(2) A child whose parents marry is legitimate.

A mother's authority to compel payment of retroactive child support in a paternity action rests upon the child's right to be supported by the father. Sylvis v. Walling, 248 Neb. 168, 532 N.W.2d 312 (1995).

While the cost of caring for a child is an important consideration in determining child support, the father's ability to make the payments is equally important. Hanson v. Rockwell, 206 Neb. 299, 292 N.W.2d 786 (1980).

Action by father seeking legitimation is not authorized. Paltani v. Creel, 169 Neb. 591, 100 N.W.2d 736 (1960).

Paternity of a child born out of wedlock may be established by acknowledgment or by a judicial proceeding. Timmerman v. Timmerman. 163 Neb. 704, 81 N.W.2d 135 (1957).

On appeal, award will not be disturbed in absence of abuse of discretion. Race v. Mrsny, 155 Neb. 679, 53 N.W.2d 88 (1952).

Attorney fees and costs are recoverable in paternity and child support cases, and an award of such fees and costs will be upheld on appeal absent an abuse of discretion. Both parents of a minor child born out of wedlock have a duty to financially support the child, including payment of costs for health care which are unreimbursed by insurance or other sources. Morrill County on Behalf of Cahoy v. Darsaklis, 7 Neb. App. 489, 584 N.W.2d 36 (1998).

Child support determinations made concomitantly in a filiation proceeding are characterized as "equitable" proceedings. Dworak v. Fugit, 1 Neb. App. 332, 495 N.W.2d 47 (1992).



43-1407 Expenses of mother; liability of father; enforcement; payment by medical assistance program; recovery; procedure.

(1) The father of a child shall also be liable for the reasonable expenses of (a) the child that are associated with the birth of the child and (b) the mother of such child during the period of her pregnancy, confinement, and recovery. Such liability shall be determined and enforced in the same manner as the liability of the father for the support of the child.

(2) In cases in which any medical expenses associated with the birth of the child and the mother of such child during the period of her pregnancy, confinement, and recovery are paid by the medical assistance program, the county attorney or authorized attorney, as defined in section 43-1704, may petition the court for a judgment for all or a portion of the reasonable medical expenses paid by the medical assistance program. Any medical expenses associated with the birth of such child and the mother of such child during the period of her pregnancy, confinement, and recovery that are approved and paid by the medical assistance program shall be presumed to be medically reasonable. If the father challenges any such expenses as not medically reasonable, he has the burden of proving that such expenses were not medically reasonable.

(3) A civil proceeding to recover medical expenses pursuant to this section may be instituted within four years after the child's birth. Summons shall issue and be served as in other civil proceedings, except that such summons may be directed to the sheriff of any county in the state and may be served in any county.



43-1408 Repealed. Laws 1991, LB 457, § 47.



43-1408.01 Notarized acknowledgment of paternity; execution by alleged father; form; filing with Department of Health and Human Services; payment.

(1) During the period immediately before or after the in-hospital birth of a child whose mother was not married at the time of either conception or birth of the child or at any time between conception and birth of the child, the person in charge of such hospital or his or her designated representative shall provide to the child's mother and alleged father, if the alleged father is readily identifiable and available, the documents and written instructions for such mother and father to complete a notarized acknowledgment of paternity. Such acknowledgment, if signed by both parties and notarized, shall be filed with the Department of Health and Human Services at the same time at which the certificate of live birth is filed.

Nothing in this section shall be deemed to require the person in charge of such hospital or his or her designee to seek out or otherwise locate an alleged father who is not readily identifiable or available.

(2) The acknowledgment shall be executed on a form prepared by the department. Such form shall be in essentially the same form provided by the department and used for obtaining signatures required by section 71-640.02. The acknowledgment shall include, but not be limited to, (a) a statement by the mother consenting to the acknowledgment of paternity and a statement that the alleged father is the biological father of the child, (b) a statement by the alleged father that he is the biological father of the child, (c) written information regarding parental rights and responsibilities, and (d) the social security numbers of the parents.

(3) The form provided for in subsection (2) of this section shall also contain instructions for completion and filing with the department if it is not completed and filed with a birth certificate as provided in subsection (1) of this section.

(4) The department shall accept completed acknowledgment forms and make available to county attorneys or authorized attorneys a record of acknowledgments it has received, as provided in subsection (1) of section 71-612. The department may prepare photographic, electronic, or other reproductions of acknowledgments. Such reproductions, when certified and approved by the department, shall be accepted as the original records, and the documents from which permanent reproductions have been made may be disposed of as provided by rules and regulations of the department.

(5) The department may by regulation establish a nominal payment and procedure for payment by the department for each acknowledgment filed with the department. The amount of such payments and the entities receiving such payments shall be within the limits allowed by Title IV-D of the federal Social Security Act, as amended.



43-1409 Notarized acknowledgment of paternity; rebuttable presumption; admissibility; rescission.

The signing of a notarized acknowledgment, whether under section 43-1408.01 or otherwise, by the alleged father shall create a rebuttable presumption of paternity as against the alleged father. The signed, notarized acknowledgment is subject to the right of any signatory to rescind the acknowledgment within the earlier of (1) sixty days or (2) the date of an administrative or judicial proceeding relating to the child, including a proceeding to establish a support order in which the signatory is a party. After the rescission period a signed, notarized acknowledgment is considered a legal finding which may be challenged only on the basis of fraud, duress, or material mistake of fact with the burden of proof upon the challenger, and the legal responsibilities, including the child support obligation, of any signatory arising from the acknowledgment shall not be suspended during the challenge, except for good cause shown. Such a signed and notarized acknowledgment or a certified copy or certified reproduction thereof shall be admissible in evidence in any proceeding to establish support.

Where the notarized acknowledgment of paternity establishing the appellant as the child’s legal father was set aside as fraudulent and the evidence conclusively established that the appellant was not the child’s biological father, the juvenile court did not err in excluding the appellant from the juvenile proceedings. In re Interest of Kodi L., 287 Neb. 35, 840 N.W.2d 538 (2013).

The provision in this section that the acknowledgment of paternity is a "legal finding" means that it legally establishes paternity in the person named in the acknowledgment as the father. Cesar C. v. Alicia L., 281 Neb. 979, 800 N.W.2d 249 (2011).

In a filiation proceeding for support of a child born out of wedlock, evidence of the performance of acts described in this statute is not conclusive on the trier of fact, but constitutes relevant evidence of a biological relationship. State on behalf of J.R. v. Mendoza, 240 Neb. 149, 481 N.W.2d 165 (1992).

This section provides that one's conduct may indicate or be evidence of paternity. Stratman v. Hagen, 221 Neb. 157, 376 N.W.2d 3 (1985).

Where parents of a child born out of wedlock subsequently marry, that child is legitimate. Farmer v. Farmer, 200 Neb. 308, 263 N.W.2d 664 (1978).

Furnishing of support was an acknowledgment of paternity. Morimoto v. Nebraska Children's Home Society, 175 Neb. 174, 121 N.W.2d 26 (1963).

A child born out of wedlock living with deceased workman at time of his death was entitled to benefits under Workmen's Compensation Act. Copple v. Bowlin, 172 Neb. 467, 110 N.W.2d 117 (1961).

This section defines what may be regarded as satisfactory proof in a paternity action. Timmerman v. Timmerman, 163 Neb. 704, 81 N.W.2d 135 (1957).



43-1410 Child support; decree or approved settlement; effect after death of parent.

Any judicially approved settlement or order of support made by a court having jurisdiction in the premises shall be binding on the legal representatives of the father or mother in the event of his or her death, to the same extent as other contractual obligations and judicial judgments or decrees.



43-1411 Paternity; action to establish; venue; limitation; summons.

A civil proceeding to establish the paternity of a child may be instituted, in the court of the district where the child is domiciled or found or, for cases under the Uniform Interstate Family Support Act, where the alleged father is domiciled, by (1) the mother or the alleged father of such child, either during pregnancy or within four years after the child's birth, unless (a) a valid consent or relinquishment has been made pursuant to sections 43-104.08 to 43-104.25 or section 43-105 for purposes of adoption or (b) a county court or separate juvenile court has jurisdiction over the custody of the child or jurisdiction over an adoption matter with respect to such child pursuant to sections 43-101 to 43-116 or (2) the guardian or next friend of such child or the state, either during pregnancy or within eighteen years after the child's birth. Summons shall issue and be served as in other civil proceedings, except that such summons may be directed to the sheriff of any county in the state and may be served in any county.

An emotional bond with one's biological father is not the type of relationship contemplated by this section, nor is it the type of support with which the State has a reasonable interest. Bryan M. v. Anne B., 292 Neb. 725, 874 N.W.2d 824 (2016).

This section does not violate the Equal Protection Clause because a mother can bring paternity actions on behalf of the child for up to 18 years, while fathers have only 4 years to bring paternity actions; this section treats mothers and putative fathers identically by imposing a 4-year limitations period on paternity actions brought by parents asserting their own rights. Bryan M. v. Anne B., 292 Neb. 725, 874 N.W.2d 824 (2016).

In the context of a paternity action, "next friend" is defined as "one who, in the absence of a guardian, acts for the benefit of an infant". Where a minor child lived with his mother and natural guardian, the court determined there was no legal basis, reason, or cause for a "next friend" to institute a paternity action on the minor child's behalf. Zoucha v. Henn, 258 Neb. 611, 604 N.W.2d 828 (2000).

A next friend is one who, in the absence of a guardian, acts for the benefit of an infant. State on behalf of B.A.T. v. S.K.D., 246 Neb. 616, 522 N.W.2d 393 (1994).

Actions brought by a guardian or next friend on behalf of children born out of wedlock may be brought within 18 years after the child's birth. Moreover, this preservation of a minor child's right to establish paternity does not violate either the U.S. or Nebraska constitutions. State on behalf of S.M. v. Oglesby, 244 Neb. 880, 510 N.W.2d 53 (1994).

Father of child born out of wedlock may bring suit to determine paternity. White v. Mertens, 225 Neb. 241, 404 N.W.2d 410 (1987).

This section contains no limitation on a cause of action brought on behalf of a child to establish paternity and secure its rights. Doak v. Milbauer, 216 Neb. 331, 343 N.W.2d 751 (1984).

Determination of paternity not barred by statute of limitations in action to modify divorce decree. Farmer v. Farmer, 200 Neb. 308, 263 N.W.2d 664 (1978).

Filiation proceeding is considered as civil in character. Lockman v. Fulton, 162 Neb. 439, 76 N.W.2d 452 (1956).



43-1411.01 Paternity or parental support; jurisdiction; termination of parental rights; provisions applicable.

(1) An action for paternity or parental support under sections 43-1401 to 43-1418 may be initiated by filing a complaint with the clerk of the district court as provided in section 25-2740. Such proceeding may be heard by the county court or the district court as provided in section 25-2740. A paternity determination under sections 43-1411 to 43-1418 may also be decided in a county court or separate juvenile court if the county court or separate juvenile court already has jurisdiction over the child whose paternity is to be determined.

(2) Whenever termination of parental rights is placed in issue in any case arising under sections 43-1401 to 43-1418, the Nebraska Juvenile Code and the Parenting Act shall apply to such proceedings.

(3) The court may stay the paternity action if there is a pending criminal allegation of sexual assault under section 28-319 or 28-320 or a law in another jurisdiction similar to either section 28-319 or 28-320 against the alleged father with regard to the conception of the child.



43-1412 Paternity; action to establish; procedure; public hearings prohibited; evidence; default judgment; decree; payment of costs and fees.

(1) The method of trial shall be the same as that in other civil proceedings, except that the trial shall be by the court without a jury unless a jury is requested (a) by the alleged father, in a proceeding instituted by the mother or the guardian or next friend, or (b) by the mother, in a proceeding instituted by the alleged father. It being contrary to public policy that such proceedings should be open to the general public, no one but the parties, their counsel, and others having a legitimate interest in the controversy shall be admitted to the courtroom during the trial of the case. The alleged father and the mother shall be competent to testify. The uncorroborated testimony (i) of the mother, in a proceeding instituted by the mother or the guardian or next friend, or (ii) of the alleged father, in a proceeding instituted by the alleged father, shall not alone be sufficient to support a verdict or finding that the alleged father is actually the father. Refusal by the alleged father to comply with an order of the court for genetic testing shall be deemed corroboration of the allegation of paternity. A signed and notarized acknowledgment of paternity or a certified copy or certified reproduction thereof shall be admissible in evidence in any proceeding to establish paternity without the need for foundation testimony or other proof of authenticity or accuracy.

If it is determined in this proceeding that the alleged father is actually the father of the child, a judgment shall be entered declaring the alleged father to be the father of the child.

(2) A default judgment shall be entered upon a showing of service and failure of the defendant to answer or otherwise appear.

(3) If a judgment is entered under this section declaring the alleged father to be the father of the child, the court shall retain jurisdiction of the cause and enter such order of support, including the amount, if any, of any court costs and attorney's fees which the court in its discretion deems appropriate to be paid by the father, as may be proper under the procedure and in the manner specified in section 43-512.04. If it is not determined in the proceeding that the alleged father is actually the father of the child, the court shall, if it finds that the action was frivolous, award court costs and attorney's fees incurred by the alleged father, with such costs and fees to be paid by the plaintiff.

(4) All judgments under this section declaring the alleged father to be the father of the child shall include the father's social security number. The social security number of the declared father of the child shall be furnished to the clerk of the district court in a document accompanying the judgment.

1. Jurisdiction

2. Burden of proof

3. Request for jury trial

4. Judicial determination of paternity - proceeding

5. Corroboration of testimony

6. Attorney's fees and costs

1. Jurisdiction

Paternity statutes cannot circumscribe the district court’s inherent equitable power to determine child custody. Charleen J. v. Blake O., 289 Neb. 454, 855 N.W.2d 587 (2014).

A district court retains jurisdiction for orders regarding child support notwithstanding the fact that a paternity determination is on appeal. State on Behalf of Joseph F. v. Rial, 251 Neb. 1, 554 N.W.2d 769 (1996).

2. Burden of proof

In a civil action, only a preponderance of the evidence is necessary to sustain the establishment of paternity. State v. Yelli, 247 Neb. 785, 530 N.W.2d 250 (1995).

In a paternity proceeding, only a preponderance of evidence is necessary to sustain a verdict. Snay v. Snarr, 195 Neb. 375, 238 N.W.2d 234 (1976).

3. Request for jury trial

This section authorizes a plaintiff claiming to be the father of a child born out of wedlock to request a jury trial if he so desires. Stratman v. Hagen, 221 Neb. 157, 376 N.W.2d 3 (1985).

Jury trial may be obtained if requested by any putative father who is made defendant in any proceedings under 1941 act. In re Application of Rozgall, 147 Neb. 260, 23 N.W.2d 85 (1946).

4. Judicial determination of paternity - proceeding

In filiation proceedings, only a preponderance of the evidence is necessary to sustain establishment of paternity. In filiation proceedings tried to the trial court without a jury, findings of the trial court have the same effect as a jury verdict, and such findings will not be disturbed unless clearly wrong. The corroboration of testimony required in filiation proceedings may consist of circumstantial evidence. Gregory v. Davis, 214 Neb. 408, 334 N.W.2d 1 (1983).

In a proceeding to determine paternity of a child under the provisions of sections 13-101 to 13-112 (transferred to Chapter 43, article 14) the mother is a competent witness on the issue of the child's paternity. Roebuck v. Fraedrich, 201 Neb. 413, 267 N.W.2d 759 (1978).

If the mother brings the paternity action within 4 years of the child's birth, she need not bring such action on behalf of the child and the court may award retroactive support. Henke v. Guerrero, 13 Neb. App. 337, 692 N.W.2d 762 (2005).

Relevant evidence of paternity includes evidence of sexual intercourse between the mother and alleged father at any possible time of conception and the results of blood testing. Corroboration means independent evidence which tends to strengthen or otherwise to confirm the testimony of the mother of the child whose paternity is in issue. State on behalf of Cooper v. Harmon, 2 Neb. App. 612, 512 N.W.2d 656 (1994).

A "frivolous paternity proceeding" means a paternity suit brought for an improper motive or premised upon a legal position so wholly without merit as to be without rational argument in the law or evidence. State ex rel. Mooney v. Duer, 1 Neb. App. 84, 487 N.W.2d 575 (1992).

5. Corroboration of testimony

Corroboration of the mother's testimony that defendant is the father is sufficient, if she be corroborated as to material facts and circumstances which tend to support her testimony and from which, together with her testimony as to the principal act, the inference of guilt may be drawn. Wade v. Hicks, 191 Neb. 847, 218 N.W.2d 222 (1974).

Corroboration of complainant is required. Lockman v. Fulton, 162 Neb. 439, 76 N.W.2d 452 (1956).

Corroboration of mother is required. State ex rel. Klostermeier v. Klostermeier, 161 Neb. 247, 72 N.W.2d 848 (1955).

6. Attorney's fees and costs

Subsection (3) of this section specifically provides that attorney fees and costs are allowed in paternity and child support cases brought by a child's mother, father, or guardian or next friend, the county attorney, or another authorized attorney. To the extent State ex rel. Reitz v. Ringer, 244 Neb. 976, 510 N.W.2d 294 (1994), holds otherwise, it is overruled. Cross v. Perreten, 257 Neb. 776, 600 N.W.2d 780 (1999).

Attorney fees and costs are statutorily allowed in paternity and child support cases. Coleman v. Kahler, 17 Neb. App. 518, 766 N.W.2d 142 (2009).

This section provides that attorney fees and costs are recoverable in paternity and child support cases, and an award of such fees and costs will be upheld on appeal absent an abuse of discretion. Morrill County on Behalf of Cahoy v. Darsaklis, 7 Neb. App. 489, 584 N.W.2d 36 (1998).



43-1412.01 Legal determination of paternity set aside; when; guardian ad litem; court orders.

An individual may file a complaint for relief and the court may set aside a final judgment, court order, administrative order, obligation to pay child support, or any other legal determination of paternity if a scientifically reliable genetic test performed in accordance with sections 43-1401 to 43-1418 establishes the exclusion of the individual named as a father in the legal determination. The court shall appoint a guardian ad litem to represent the interest of the child. The filing party shall pay the costs of such test. A court that sets aside a determination of paternity in accordance with this section shall order completion of a new birth record and may order any other appropriate relief, including setting aside an obligation to pay child support. No support order may be retroactively modified, but may be modified with respect to any period during which there is a pending complaint for relief from a determination of paternity under this section, but only from the date that notice of the complaint was served on the nonfiling party. A court shall not grant relief from determination of paternity if the individual named as father (1) completed a notarized acknowledgment of paternity pursuant to section 43-1408.01, (2) adopted the child, or (3) knew that the child was conceived through artificial insemination.

This section permits, but does not require, a court to set aside a child support obligation when paternity has been disestablished. It does not authorize any change in child support without such disestablishment of paternity. Stacy M. v. Jason M., 290 Neb. 141, 858 N.W.2d 852 (2015).

The question of whether a paternity decree should be set aside must be determined under this section, applicable to setting aside a judgment of paternity, and not under the provisions of section 25-2001, applicable to vacating judgments in general. Jeffrey B. v. Amy L., 283 Neb. 940, 814 N.W.2d 737 (2012).

This section gives the court discretion to determine whether disestablishment of paternity is appropriate in light of both the adjudicated father's interests and the best interests of the child, and should weigh factors such as (1) the child's age, (2) the length of time since the establishment of paternity, (3) the previous relationship between the child and the established father, and (4) the possibility that the child could benefit from establishing the child's actual paternity. Alisha C. v. Jeremy C., 283 Neb. 340, 808 N.W.2d 875 (2012).

This section is applicable to both adjudicated fathers who were married to the child's mother and those who were not. Alisha C. v. Jeremy C., 283 Neb. 340, 808 N.W.2d 875 (2012).

This section overrides res judicata principles and allows, in limited circumstances, an adjudicated father to disestablish a prior, final paternity determination based on genetic evidence that the adjudicated father is not the biological father. Alisha C. v. Jeremy C., 283 Neb. 340, 808 N.W.2d 875 (2012).



43-1413 Child born out of wedlock; term substituted for other terms.

In any local law, ordinance or resolution, or in any public or judicial proceeding, or in any process, notice, order, decree, judgment, record or other public document or paper, the terms bastard or illegitimate child shall not be used but the term child born out of wedlock shall be used in substitution therefor and with the same force and effect.



43-1414 Genetic testing; procedure; confidentiality; violation; penalty.

(1) In any proceeding to establish paternity, the court may, on its own motion, or shall, on a timely request of a party, after notice and hearing, require the child, the mother, and the alleged father to submit to genetic testing to be performed on blood or any other appropriate genetic testing material. Failure to comply with such requirement for genetic testing shall constitute contempt and may be dealt with in the same manner as other contempts. If genetic testing is required, the court shall direct that inherited characteristics be determined by appropriate testing procedures and shall appoint an expert in genetic testing and qualified as an examiner of genetic markers to analyze and interpret the results and to report to the court. The court shall determine the number of experts required.

(2) In any proceeding to establish paternity, the Department of Health and Human Services, county attorneys, and authorized attorneys have the authority to require the child, the mother, and the alleged father to submit to genetic testing to be performed on blood or any other appropriate genetic testing material. All genetic testing shall be performed by a laboratory accredited by the College of American Pathologists or any other national accrediting body or public agency which has requirements that are substantially equivalent to or more comprehensive than those of the college.

(3) Except as authorized under sections 43-1414 to 43-1418, a person shall not disclose information obtained from genetic paternity testing that is done pursuant to such sections.

(4) If an alleged father who is tested as part of an action under such sections is found to be the child's father, the testing laboratory shall retain the genetic testing material of the alleged father, mother, and child for no longer than the period of years prescribed by the national standards under which the laboratory is accredited. If a man is found not to be the child's father, the testing laboratory shall destroy the man's genetic testing material in the presence of a witness after such material is used in the paternity action. The witness may be an individual who is a party to the destruction of the genetic testing material. After the man's genetic testing material is destroyed, the testing laboratory shall make and keep a written record of the destruction and have the individual who witnessed the destruction sign the record. The testing laboratory shall also expunge its records regarding the genetic paternity testing performed on the genetic testing material in accordance with the national standards under which the laboratory is accredited. The testing laboratory shall retain the genetic testing material of the mother and child for no longer than the period of years prescribed by the national standards under which the laboratory is accredited. After a testing laboratory destroys an individual's genetic testing material as provided in this subsection, it shall notify the adult individual, or the parent or legal guardian of a minor individual, by certified mail that the genetic testing material was destroyed.

(5) A testing laboratory is required to protect the confidentiality of genetic testing material, except as required for a paternity determination. The court and its officers shall not use or disclose genetic testing material for a purpose other than the paternity determination.

(6) A person shall not buy, sell, transfer, or offer genetic testing material obtained under sections 43-1414 to 43-1418.

(7) A testing laboratory shall annually have an independent audit verifying the contracting laboratory's compliance with this section. The audit shall not disclose the names of, or otherwise identify, the test subjects required to submit to testing during the previous year. The testing laboratory shall forward the audit to the department.

(8) Any person convicted of violating this section shall be guilty of a Class IV misdemeanor for the first offense and a Class III misdemeanor for the second or subsequent offense.

(9) For purposes of sections 43-1414 to 43-1418, an expert in genetic testing means a person who has formal doctoral training or postdoctoral training in human genetics.

The Legislature's approval of genetic analysis is clearly aimed at diagnostic, rather than forensic, uses of DNA profiling. State v. Houser, 241 Neb. 525, 490 N.W.2d 168 (1992).

The purpose of this section is to make evidence from genetic testing available for use at trial. State v. Smith, 231 Neb. 740, 437 N.W.2d 803 (1989).



43-1415 Results of genetic tests; admissible evidence; rebuttable presumption.

(1) The results of the tests, including the statistical probability of paternity, shall be admissible evidence and, except as provided in subsection (2) of this section, shall be weighed along with other evidence of paternity.

(2) When the results of tests, whether or not such tests were ordered pursuant to section 43-1414, show a probability of paternity of ninety-nine percent or more, there shall exist a rebuttable presumption of paternity.

(3) Such evidence may be introduced by verified written report without the need for foundation testimony or other proof of authenticity or accuracy unless there is a timely written request for personal testimony of the expert at least thirty days prior to trial.

When genetic tests show a probability of paternity of 99 percent or more, a rebuttable presumption is created without the need for any other evidence. State on behalf of Dady v. Snelling, 10 Neb. App. 740, 637 N.W.2d 906 (2001).



43-1416 Genetic tests; chain of custody; competent evidence.

The chain of custody of blood or tissue specimens shall be competent evidence and admissible by stipulation or by a verified written report, without the need for foundation testimony or other proof of authenticity, unless a timely written request for testimony is made at least thirty days prior to trial.



43-1417 Additional genetic testing; when.

If the result of genetic testing or the expert's analysis of inherited characteristics is disputed, the court, upon reasonable request of a party, shall order that additional testing be done by the same laboratory or an independent laboratory at the expense of the party requesting additional testing.



43-1418 Genetic testing; costs.

In cases where the court orders genetic testing at the request of a party, the requesting party shall initially pay such expense. In cases where the court orders genetic testing in the absence of a request of any party, the assessment of the cost of such testing shall be determined by the court. Whenever the disputing party prevails, the costs shall be borne by the other party.

It is within the discretion of the trial judge in a paternity action to determine costs if the disputing party loses. Henke v. Guerrero, 13 Neb. App. 337, 692 N.W.2d 762 (2005).



43-1501 Act, how cited.

Sections 43-1501 to 43-1517 shall be known and may be cited as the Nebraska Indian Child Welfare Act.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

A party to a proceeding who seeks to invoke a provision of the Nebraska Indian Child Welfare Act has the burden to show that the act applies in the proceedings. In re Interest of A.M., C.M., and L.M., 235 Neb. 506, 455 N.W.2d 572 (1990).



43-1502 Purpose of act.

The purpose of the Nebraska Indian Child Welfare Act is to clarify state policies and procedures regarding the implementation by the State of Nebraska of the federal Indian Child Welfare Act. It shall be the policy of the state to cooperate fully with Indian tribes in Nebraska in order to ensure that the intent and provisions of the federal Indian Child Welfare Act are enforced. This cooperation includes recognition by the state that Indian tribes have a continuing and compelling governmental interest in an Indian child whether or not the Indian child is in the physical or legal custody of a parent, an Indian custodian, or an Indian extended family member at the commencement of an Indian child custody proceeding or the Indian child has resided or is domiciled on an Indian reservation. The state is committed to protecting the essential tribal relations and best interests of an Indian child by promoting practices consistent with the federal Indian Child Welfare Act and other applicable law designed to prevent the Indian child's voluntary or involuntary out-of-home placement.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1503 Terms, defined.

For purposes of the Nebraska Indian Child Welfare Act, except as may be specifically provided otherwise:

(1) Active efforts shall mean and include, but not be limited to:

(a) A concerted level of casework, both prior to and after the removal of an Indian child, exceeding the level that is required under reasonable efforts to preserve and reunify the family described in section 43-283.01 in a manner consistent with the prevailing social and cultural conditions and way of life of the Indian child's tribe or tribes to the extent possible under the circumstances;

(b) A request to the Indian child's tribe or tribes and extended family known to the department or the state to convene traditional and customary support and services;

(c) Actively engaging, assisting, and monitoring the family's access to and progress in culturally appropriate and available resources of the Indian child's extended family members, tribal service area, Indian tribe or tribes, and individual Indian caregivers;

(d) Identification of and provision of information to the Indian child's extended family members known to the department or the state concerning appropriate community, state, and federal resources that may be able to offer housing, financial, and transportation assistance and actively assisting the family in accessing such community, state, and federal resources;

(e) Identification of and attempts to engage tribally designated Nebraska Indian Child Welfare Act representatives;

(f) Consultation with extended family members known to the department or the state, or a tribally designated Nebraska Indian Child Welfare Act representative if an extended family member cannot be located, to identify family or tribal support services that could be provided by extended family members or other tribal members if extended family members cannot be located;

(g) Exhaustion of all available tribally appropriate family preservation alternatives; and

(h) When the department or the state is involved in a proceeding under the act, the department or the state shall provide a written report of its attempt to provide active efforts to the court at every hearing involving an Indian child. This report shall be sent to the Indian child's tribe or tribes within three days after being filed with the court and shall be deemed to be admissible evidence of active efforts in proceedings conducted under the act;

(2) Best interests of the Indian child shall include:

(a) Using practices in compliance with the federal Indian Child Welfare Act, the Nebraska Indian Child Welfare Act, and other applicable laws that are designed to prevent the Indian child's voluntary or involuntary out-of-home placement; and

(b) Whenever an out-of-home placement is necessary, placing the child, to the greatest extent possible, in a foster home, adoptive placement, or other type of custodial placement that reflects the unique values of the Indian child's tribal culture and is best able to assist the child in establishing, developing, and maintaining a political, cultural, and social relationship with the Indian child's tribe or tribes and tribal community;

(3) Child custody proceeding shall mean and include:

(a) Foster care placement which shall mean any action removing an Indian child from his or her parent or Indian custodian for temporary or emergency placement in a foster home or institution or the home of a guardian or conservator where the parent or Indian custodian cannot have the child returned upon demand, but where parental rights have not been terminated;

(b) Termination of parental rights which shall mean any action resulting in the termination of the parent-child relationship;

(c) Preadoptive placement which shall mean the temporary placement of an Indian child in a foster home or institution after the termination of parental rights, but prior to or in lieu of adoptive placement;

(d) Adoptive placement which shall mean the permanent placement of an Indian child for adoption, including any action resulting in a final decree of adoption; and

(e) Voluntary foster care placement which shall mean a non-court-involved proceeding in which the department or the state is facilitating a voluntary foster care placement or in-home services to families at risk of entering the foster care system. An Indian child, parent, or tribe involved in a voluntary foster care placement shall only be provided protections as provided in subsection (4) of section 43-1505 and sections 43-1506 and 43-1508.

Such term or terms shall not include a placement based upon an act which, if committed by an adult, would be deemed a crime or upon an award, in a divorce proceeding, of custody to one of the parents;

(4) The department or the state shall mean the applicable state social services entity that is involved with the provision of services to Indian children, specifically the Department of Health and Human Services and the Office of Probation Administration in certain cases;

(5) Extended family member shall be as defined by the law or custom of the Indian child's primary tribe or, in the absence of such laws or customs of the primary tribe, the law or custom of the Indian child's other tribes or, in the absence of such law or custom, shall mean a person who has reached the age of eighteen and who is the Indian child's parent, grandparent, aunt or uncle, clan member, band member, sibling, brother-in-law or sister-in-law, niece or nephew, cousin, or stepparent;

(6) Federal Indian Child Welfare Act shall mean the federal Indian Child Welfare Act of 1978, 25 U.S.C. 1901 et seq.;

(7) Indian shall mean any person who is a member of an Indian tribe, or who is an Alaska Native and a member of a regional corporation defined in section 7 of the Alaska Native Claims Settlement Act, 43 U.S.C. 1606;

(8) Indian child shall mean any unmarried person who is under age eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe;

(9) Indian child's primary tribe shall mean, in the case of an Indian child that is a member or eligible for membership in multiple tribes, the tribe determined by the procedure enumerated in subsection (4) of section 43-1504;

(10) Indian child's tribe or tribes shall mean the Indian tribe or tribes in which an Indian child is a member or eligible for membership;

(11) Indian custodian shall mean any Indian person who has legal custody of an Indian child under tribal law or custom or under state law or to whom temporary physical care, custody, and control has been transferred by the parent of such child;

(12) Indian organization shall mean any group, association, partnership, limited liability company, corporation, or other legal entity owned or controlled by Indians or a majority of whose members are Indians;

(13) Indian tribe shall mean any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for the services provided to Indians by the secretary because of their status as Indians, including any Alaska Native village as defined in section 3(c) of the Alaska Native Claims Settlement Act, as amended, 43 U.S.C. 1602(c);

(14) Parent means any biological parent or parents of an Indian child or any Indian person who has lawfully adopted an Indian child, including adoptions under tribal law or custom. It does not include the unwed father when paternity has not been acknowledged or established;

(15) Qualified expert witness shall mean one of the following persons, in descending priority order although a court may assess the credibility of individual witnesses:

(a) A member of the Indian child's tribe or tribes who is recognized by the tribal community as knowledgeable in tribal customs as they pertain to family and childrearing practices;

(b) A member of another tribe who is recognized to be a qualified expert witness by the Indian child's tribe or tribes based on his or her knowledge of the delivery of child and family services to Indians and the Indian child's tribe or tribes;

(c) A lay expert witness that possesses substantial experience in the delivery of child and family services to Indians and extensive knowledge of prevailing social and cultural standards and childrearing practices within the Indian child's tribe or tribes;

(d) A professional person having substantial education and experience in the area of his or her specialty who can demonstrate knowledge of the prevailing social and cultural standards and childrearing practices within the Indian child's tribe or tribes; or

(e) Any other professional person having substantial education in the area of his or her specialty;

(16) Reservation shall mean Indian country as defined in 18 U.S.C. 1151 and any lands, not covered under such section, title to which is either held by the United States in trust for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to a restriction by the United States against alienation or a federally designated or established service area which means a geographic area designated by the United States where federal services and benefits furnished to Indians and Indian tribes are provided or which is otherwise designated to constitute an area on or near a reservation;

(17) Secretary shall mean the Secretary of the United States Department of the Interior;

(18) Tribal court shall mean a court with jurisdiction over child custody proceedings and which is either a Court of Indian Offenses, a court established and operated under the code or custom of an Indian tribe, or any other administrative body of a tribe which is vested with authority over child custody proceedings; and

(19) Tribal service area shall mean a geographic area, as defined by the applicable Indian tribe or tribes, in which tribal services and programs are provided to Indians.

At any point in an involuntary juvenile proceeding involving Indian children at which a party is required to demonstrate its efforts to reunify or prevent the breakup of the family, the active efforts standard of the Indian Child Welfare Act of 1978 and the Nebraska Indian Child Welfare Act applies in place of the reasonable efforts standard applicable in cases involving non-Indian children. In re Interest of Shayla H. et al., 289 Neb. 473, 855 N.W.2d 774 (2014).

The provisions of the Nebraska Indian Child Welfare Act apply prospectively from the date Indian child status is established on the record. In re Adoption of Kenten H., 272 Neb. 846, 725 N.W.2d 548 (2007).

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

Pursuant to subsection (4) of this section, a party to a proceeding who seeks to invoke a provision of the Indian Child Welfare Act has the burden to show that the act applies in the proceedings; for application of the act to proceedings for the termination of parental rights, the proceedings must involve an Indian child within the purview of the act. In re Interest of J.L.M. et al., 234 Neb. 381, 451 N.W.2d 377 (1990).



43-1504 Custody proceeding; jurisdiction of tribe; transfer of proceedings; rights of tribe; tribal proceedings; effect.

(1) An Indian tribe shall have jurisdiction exclusive as to this state over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of such tribe, except when such jurisdiction is otherwise vested in the state by existing federal law. When an Indian child is a ward of a tribal court, the Indian tribe shall retain exclusive jurisdiction, notwithstanding the residence or domicile of the child.

(2) In any state court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child's tribe, the court, in the absence of good cause to the contrary, shall transfer such proceeding to the jurisdiction of the primary tribe, absent objection by either parent, upon the petition of either parent or the Indian custodian or the Indian child's tribe, except that such transfer shall be subject to declination by the tribal court of the primary tribe.

(3) In any state court proceeding for the foster care placement of, or termination of parental rights to, an Indian child, the Indian custodian of the child and the Indian child's tribe or tribes shall have a right to intervene at any point in the proceeding regardless of whether the intervening party is represented by legal counsel. The Indian child's tribe or tribes and their counsel are not required to associate with local counsel or pay a fee to appear pro hac vice in a child custody proceeding under the Nebraska Indian Child Welfare Act. Representatives from the Indian child's tribe or tribes have the right to fully participate in every court proceeding held under the act.

(4) If the Indian child is eligible for membership or enrolled in multiple Indian tribes and more than one Indian tribe intervenes in a state court proceeding for the foster care placement of, or termination of parental rights to, an Indian child, the Indian child's primary tribe shall be determined in the following manner:

(a) The applicable Indian tribes shall enter into a unanimous agreement designating which Indian tribe is the Indian child's primary tribe for the underlying state court proceeding within thirty days after intervention by one or more additional Indian tribes, after consultation, if practicable, with the parents of the Indian child and with the Indian child if he or she is twelve years of age or older; or

(b) If unanimous agreement is not possible within the thirty-day period, the state court in which the proceeding is pending shall determine the Indian child's primary tribe based upon the amount and significance of the contacts between each Indian tribe and the Indian child.

(5) The State of Nebraska shall give full faith and credit to the public acts, records, and judicial proceedings of any Indian tribe applicable to Indian child custody proceedings to the same extent that the state gives full faith and credit to the public acts, records, and judicial proceedings of any other entity.

1. Good cause

2. Miscellaneous

1. Good cause

A determination that the proceeding is at an advanced stage is no longer a valid basis for finding good cause to deny a motion to transfer jurisdiction to a tribal court. In re Interest of Tavian B., 292 Neb. 804, 874 N.W.2d 456 (2016).

In determining whether a proceeding is at an advanced stage for purposes of the good cause analysis, a court must consider foster care placement and termination of parental rights to be separate proceedings. In re Interest of Zylena R. & Adrionna R., 284 Neb. 834, 825 N.W.2d 173 (2012).

The party opposing a transfer of jurisdiction to the tribal courts under the Indian Child Welfare Act has the burden of establishing that good cause not to transfer the matter exists. In re Interest of Melaya F. & Melysse F., 19 Neb. App. 235, 810 N.W.2d 429 (2011); In re Interest of Brittany C. et al., 13 Neb. App. 411, 693 N.W.2d 592 (2005).

Under subsection (2) of this section, a motion to transfer a case to a tribal court was properly denied for good cause where the proceeding was at an advanced stage and the fact that cases involving some of the children were to remain in juvenile court was essentially a forum non conveniens matter. In re Interest of Leslie S. et al., 17 Neb. App. 828, 770 N.W.2d 678 (2009).

2. Miscellaneous

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

A denial of a transfer to tribal court under the Indian Child Welfare Act is reviewed for an abuse of discretion. In re Interest of Melaya F. & Melysse F., 19 Neb. App. 235, 810 N.W.2d 429 (2011); In re Interest of Brittany C. et al., 13 Neb. App. 411, 693 N.W.2d 592 (2005).

That a state court may take jurisdiction under the Indian Child Welfare Act does not necessarily mean that it should do so, because the court should consider the rights of the child, the rights of the tribe, and the conflict of law principles, and should balance the interests of the state and the tribe. In re Interest of Melaya F. & Melysse F., 19 Neb. App. 235, 810 N.W.2d 429 (2011); In re Interest of Brittany C. et al., 13 Neb. App. 411, 693 N.W.2d 592 (2005).

Pursuant to subsection (2) of this section, if the tribe or either parent of an Indian child petitions for transfer of the proceeding to the tribal court, the state court cannot proceed with the placement of the Indian child living outside a reservation without first determining whether jurisdiction of the matter should be transferred to the tribe. In re Interest of Lawrence H., 16 Neb. App. 246, 743 N.W.2d 91 (2007).

Absent conclusive evidence that an Indian child is a ward of a tribal court or residing within the reservation of a tribe, a juvenile court may properly exercise jurisdiction over an Indian child under this section. In re Interest of Dakota L. et al., 14 Neb. App. 559, 712 N.W.2d 583 (2006).

The denial of a motion to transfer jurisdiction of a juvenile court proceeding to tribal court is an order made in a special proceeding that affects a substantial right and is a final, appealable order. In re Interest of Brittany C. et al., 13 Neb. App. 411, 693 N.W.2d 592 (2005).



43-1505 Foster care placement; termination of parental rights; procedures; rights.

(1) In any involuntary proceeding in a state court, when the court knows or has reason to know that an Indian child is involved, the party seeking the foster care placement of, or termination of parental rights to, an Indian child shall send a notice conforming to the requirements of 25 C.F.R. 23.11 to the parents, the Indian custodian, and the Indian child's tribe or tribes, by registered mail with return receipt requested, of the pending proceedings and of their right of intervention. If the identity or location of the parent or Indian custodian and the tribe or tribes cannot be determined, such notice shall be given to the secretary in like manner, who may provide the requisite notice to the parent or Indian custodian and the tribe or tribes. No foster care placement or termination of parental rights proceedings shall be held until at least ten days after receipt of notice by the parent or Indian custodian and the tribe or tribes or the secretary. The parent or Indian custodian or the tribe or tribes shall, upon request, be granted up to twenty additional days to prepare for such proceeding.

(2) In any case in which the court determines indigency, the parent or Indian custodian shall have the right to court-appointed counsel in any removal, placement, or termination proceeding. The court may, in its discretion, appoint counsel for the child upon a finding that such appointment is in the best interests of the Indian child. When state law makes no provision for appointment of counsel in such proceedings, the court shall promptly notify the secretary upon appointment of counsel and request from the secretary, upon certification of the presiding judge, payment of reasonable attorney's fees out of funds which may be appropriated.

(3) Each party to a foster care placement or termination of parental rights proceeding under state law involving an Indian child shall have the right to examine all reports or other documents filed with the court upon which any decision with respect to such action may be based.

(4) Any party seeking to effect a foster care placement of, or termination of parental rights to, an Indian child under state law shall satisfy the court that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family or unite the parent or Indian custodian with the Indian child and that these efforts have proved unsuccessful. Any written evidence showing that active efforts have been made shall be admissible in a proceeding under the Nebraska Indian Child Welfare Act. Prior to the court ordering placement of the child in foster care or the termination of parental rights, the court shall make a determination that active efforts have been provided or that the party seeking placement or termination has demonstrated that attempts were made to provide active efforts to the extent possible under the circumstances.

(5) The court shall not order foster care placement under this section in the absence of a determination by the court, supported by clear and convincing evidence, including testimony of qualified expert witnesses, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.

(6) The court shall not order termination of parental rights under this section in the absence of a determination by the court, supported by evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.

1. Burden of proof

2. Active efforts

3. Termination of parental rights

4. Miscellaneous

1. Burden of proof

The "beyond a reasonable doubt" standard in subsection (6) of this section does not extend to the best interests element in section 43-292. Instead, the State must prove by clear and convincing evidence that terminating parental rights is in the child's best interests; this need not include testimony of a qualified expert witness. In re Interest of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008).

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

Under this section, a determination to terminate parental rights must be supported by evidence beyond a reasonable doubt, which is proof so convincing that one would rely and act upon it without hesitation in the more serious and important transactions of life. In re Interest of Phoebe S. and Rebekah S., 11 Neb. App. 919, 664 N.W.2d 470 (2003).

2. Active efforts

At any point in an involuntary juvenile proceeding involving Indian children at which a party is required to demonstrate its efforts to reunify or prevent the breakup of the family, the active efforts standard of the Indian Child Welfare Act of 1978 and the Nebraska Indian Child Welfare Act applies in place of the reasonable efforts standard applicable in cases involving non-Indian children. In re Interest of Shayla H. et al., 289 Neb. 473, 855 N.W.2d 774 (2014).

A judicial determination in an adjudication order that the State satisfied the active efforts requirement contained in subsection (4) of this section affects the substantial right of parents to raise their children, and is therefore a final, appealable order. In re Interest of Jamyia M., 281 Neb. 964, 800 N.W.2d 259 (2011).

The "active efforts" standard in subsection (4) of this section requires more than the "reasonable efforts" standard that applies in cases not involving the Indian Child Welfare Act. In re Interest of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008).

The "active efforts" standard in subsection (4) of this section requires proof by clear and convincing evidence in parental rights termination cases. In re Interest of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008).

There is no precise formula for the "active efforts" standard in subsection (4) of this section; instead, the standard requires a case-by-case analysis. In re Interest of Walter W., 274 Neb. 859, 744 N.W.2d 55 (2008).

Pursuant to subsection (4) of this section, although the State should make active efforts in a termination of parental rights proceeding under the Indian Child Welfare Act, if further efforts would be futile, the requirement of active efforts is satisfied. In re Interest of Louis S. et al., 17 Neb. App. 867, 774 N.W.2d 416 (2009).

Pursuant to subsection (4) of this section, in a termination of parental rights proceeding under the Indian Child Welfare Act, the notion of culturally relevant active efforts applies to the parents, to the children, and to the family. In re Interest of Louis S. et al., 17 Neb. App. 867, 774 N.W.2d 416 (2009).

Pursuant to subsection (4) of this section, the Indian Child Welfare Act's requirement of "active efforts" requires more than the "reasonable efforts" standard applicable in non-Indian Child Welfare Act cases and at least some efforts should be culturally relevant. In re Interest of Louis S. et al., 17 Neb. App. 867, 774 N.W.2d 416 (2009).

Pursuant to subsection (4) of this section, in a foster care placement determination involving an Indian child, the failure to make an "active efforts" finding is harmless error where a de novo review indicates that clear and convincing evidence supports this finding. In re Interest of Enrique P. et al., 14 Neb. App. 453, 709 N.W.2d 676 (2006).

Under this section, the State shall provide evidence that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family and that these efforts have proved unsuccessful. In re Interest of Phoebe S. and Rebekah S., 11 Neb. App. 919, 664 N.W.2d 470 (2003).

3. Termination of parental rights

The stated purposes of the Indian Child Welfare Act are best served by allowing parents to raise, in their direct appeal from a termination of parental rights, the issue of the State's failure to notify the child's Indian tribe of the termination of parental rights proceedings as required by subsection (1) of this section. In re Interest of Walter W., 14 Neb. App. 891, 719 N.W.2d 304 (2006).

Under this section, qualified expert testimony is required in a parental rights termination case on the issue of whether serious harm to the Indian child is likely to occur if the child is not removed from the home. In re Interest of Phoebe S. and Rebekah S., 11 Neb. App. 919, 664 N.W.2d 470 (2003).

This section provides specific statutory requirements for proving a case for termination of parental rights in a juvenile court action involving an Indian child, and the petition for termination of parental rights must include sufficient allegations of the requirements of section 43-292 as well as this section to survive a demurrer. In re Interest of Sabrienia B., 9 Neb. App. 888, 621 N.W.2d 836 (2001).

4. Miscellaneous

An Indian child's parent does not qualify as an expert witness under the Nebraska Indian Child Welfare Act based solely on the parent's membership in the Indian tribe and status as the child's parent. In re Interest of Ramon N., 18 Neb. App. 574, 789 N.W.2d 272 (2010).

A father's motion to dismiss the State's temporary custody petition due to the lack of Indian Child Welfare Act allegations by the State could be made during the course of closing arguments. In re Interest of Shayla H. et al., 17 Neb. App. 436, 764 N.W.2d 119 (2009).

Evidence that serious emotional harm or physical damage to an Indian child is likely to occur if the child is not removed from the home must be established by qualified expert testimony provided by a professional person having substantial education and experience in the area of his or her specialty, pursuant to the Indian Child Welfare Act. In re Interest of Shayla H. et al., 17 Neb. App. 436, 764 N.W.2d 119 (2009).

Evidence was insufficient to establish that a caseworker was sufficiently qualified to testify as an expert witness under the requirements of the Indian Child Welfare Act in an action seeking to adjudicate Indian children, where the caseworker had neither substantial experience in the delivery of child and family services to Indians or extensive knowledge of social and cultural standards in childrearing practices within the tribe, nor was she a professional person with substantial education and experience in the area of her specialty. In re Interest of Shayla H. et al., 17 Neb. App. 436, 764 N.W.2d 119 (2009).

The State was required to allege facts with regard to Indian Child Welfare Act requirements that set forth guidelines for courts to follow in involuntary proceedings, although the court knew that an Indian child was involved in the State's petition and motion for temporary custody of children and made Indian Child Welfare Act findings. In re Interest of Shayla H. et al., 17 Neb. App. 436, 764 N.W.2d 119 (2009).

An adjudication petition involving an Indian child must include sufficient allegations of the requirements of this section. In re Interest of Dakota L. et al., 14 Neb. App. 559, 712 N.W.2d 583 (2006).

This section provides specific statutory requirements with which notice to an Indian child's tribe of state proceedings involving a foster care placement of an Indian child must comply. In re Interest of Dakota L. et al., 14 Neb. App. 559, 712 N.W.2d 583 (2006).

Pursuant to subsection (5) of this section, in a foster care placement determination involving an Indian child, the failure to make a finding, supported by the testimony of a qualified expert, that the continued custody of the child by the parent was likely to result in serious emotional or physical damage to the child is harmless error where a de novo review indicates that the evidence supports this finding of harm. In re Interest of Enrique P. et al., 14 Neb. App. 453, 709 N.W.2d 676 (2006).



43-1505.01 Notice of involuntary proceeding in state court; contents; filing with court.

(1) Notice of an involuntary proceeding in state court involving an Indian child shall conform with the requirements of 25 C.F.R. 23.11 and shall contain the following additional information, to the extent it is known, and if this additional information is unknown, a statement indicating what attempts have been made to locate the information:

(a) The name and last-known address of the Indian child;

(b) The name and address of the Indian child's parents, paternal and maternal grandparents, and Indian custodians, if any;

(c) The tribal affiliation of the parents of the Indian child or, if applicable, the Indian custodians;

(d) A statement as to whether the Indian child's residence or domicile is on the tribe's reservation;

(e) An identification of any tribal court order affecting the custody of the Indian child to which a state court may be required to accord full faith and credit; and

(f) A copy of the motion for foster care placement of the Indian child and any accompanying affidavits in support thereof if such documents exist.

(2) A copy of the notice of an involuntary proceeding in state court involving an Indian child, as described in subsection (1) of this section, shall be filed with the court within three days after issuance.



43-1506 Voluntary proceeding; consent; when valid; initiation of voluntary services; notice; department or state; duties; withdrawal of consent.

(1) When any parent or Indian custodian voluntarily consents (a) to a foster care placement or (b) to relinquishment or termination of parental rights, such consent shall not be valid unless executed in writing and recorded before a judge of a court of competent jurisdiction and accompanied by the presiding judge's certificate that the terms and consequences of the consent were fully explained in detail and were fully understood by the parent or Indian custodian. The court shall also certify that either the parent or Indian custodian fully understood the explanation in English or that it was interpreted into a language that the parent or Indian custodian understood. Any consent given prior to, or within ten days after, birth of the Indian child shall not be valid.

(2) When the department or the state offers the parent, Indian child, or Indian custodian services through a voluntary foster care placement or in-home services and the department or the state knows or has reason to know that an Indian child is involved, the department or the state shall notify the parent or Indian custodian and the Indian child's tribe or tribes, by telephone call, facsimile transmission, email, or registered mail with return receipt requested, of the provision of services and any pending child custody proceeding. If the identity or location of the parent or Indian custodian and the tribe or tribes cannot be determined, such notice shall be given to the secretary and the appropriate area director listed in 25 C.F.R. 23.11 in like manner who may provide the requisite notice to the parent or Indian custodian and the tribe or tribes. Notice shall be provided within five days after the initiation of voluntary services.

(3) When the department or the state offers the parent or Indian custodian services through a voluntary foster care placement or in-home services, the Indian custodian of the child and the Indian child's tribe or tribes have a right to participate in, provide, or consult with the department or the state regarding the provision of voluntary services.

(4) When the department or the state offers the parent or Indian custodian services through a voluntary foster care placement or in-home services, the department or the state shall provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family or unite the parent or Indian custodian with the Indian child until these efforts have proved unsuccessful.

(5) Prior to any voluntary relinquishment or termination of parental rights proceeding in which the department or the state is a party or was providing assistance to a parent or Indian custodian, the department or the state or its designee shall submit the following information, in writing, to the court if it has not previously been provided:

(a) The jurisdictional authority of the court in the proceeding;

(b) The date of the Indian child's birth and the date of any voluntary consent to relinquishment or termination;

(c) The age of the Indian child at the time voluntary consent was given;

(d) The date the parent appeared in court and was informed by the judge of the terms and consequences of any voluntary consent to relinquishment or termination;

(e) The parent fully understood the explanation of such terms and consequences in English or, when necessary, the explanation was interpreted into a language that the parent understood and the parent fully understood the explanation of such terms and consequences in the language into which such terms and consequences were translated;

(f) The name and address of any prospective adoptive parent whose identity is known to the consenting parent;

(g) The promises, if any, made to the parent, as a condition of the parent's consent, including promises regarding the tribal affiliation or health, ethnic, religious, economic, or other personal characteristics of any adoptive family with which the child would be placed; and

(h) The details, if any, of an enforceable communication or contact agreement authorized by section 43-162.

(6) Any parent or Indian custodian may withdraw consent to a foster care or voluntary foster care placement under state law at any time and, upon such withdrawal, the child shall be returned to the parent or Indian custodian.

(7) In any voluntary proceedings for termination of parental rights to, or adoptive placement of, an Indian child, the consent of the parent may be withdrawn for any reason at any time prior to the entry of a final decree of termination or adoption, as the case may be, and the child shall be returned to the parent.

(8) After the entry of a final decree of adoption of an Indian child in any state court, the parent may withdraw consent thereto upon the grounds that consent was obtained through fraud or duress and may petition the court to vacate such decree. Upon a finding that such consent was obtained through fraud or duress, the court shall vacate such decree and return the child to the parent. No adoption which has been effective for at least two years may be invalidated under the provisions of this subsection unless otherwise permitted under state law.

The 2-year time limitation in this section is a statute of limitations; an action to invalidate an adoption must be filed within 2 years of the date of the adoption decree. In re Adoption of Kenten H., 272 Neb. 846, 725 N.W.2d 548 (2007).

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1507 Petition to invalidate actions in violation of law.

Any Indian child who is the subject of any action for foster care placement or termination of parental rights under state law, any parent or Indian custodian from whose custody such child was removed, and the Indian child's primary tribe may petition any court of competent jurisdiction to invalidate such action upon a showing that such action violated any provision of sections 43-1504 to 43-1506.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

A juvenile court's having jurisdiction over the parties and the subject matter constitutes a court of competent jurisdiction within the meaning of this section. In re Interest of Ramon N., 18 Neb. App. 574, 789 N.W.2d 272 (2010).

The absence of language in the petition implicating the Nebraska Indian Child Welfare Act did not support invalidating the adjudication where there was no appeal from the adjudication order. In re Interest of Ramon N., 18 Neb. App. 574, 789 N.W.2d 272 (2010).

An order denying a petition to invalidate pursuant to this section and motion to dismiss is a final order for purposes of section 25-1902. In re Interest of Enrique P. et al., 14 Neb. App. 453, 709 N.W.2d 676 (2006).

Juvenile court's denial of motion to invalidate affirmed under harmless error analysis. In re Interest of Enrique P. et al., 14 Neb. App. 453, 709 N.W.2d 676 (2006).



43-1508 Placement guidelines; preferences; records.

(1) In any adoptive placement of an Indian child under state law, a preference shall be given, in the absence of good cause to the contrary, to a placement with the following in descending priority order:

(a) A member of the Indian child's extended family;

(b) Other members of the Indian child's tribe or tribes;

(c) Other Indian families; or

(d) A non-Indian family committed to enabling the child to have extended family time and participation in the cultural and ceremonial events of the Indian child's tribe or tribes;

(2) Any child accepted for foster care or preadoptive placement or a voluntary foster care placement shall be placed in the least restrictive setting which most approximates a family and in which his or her special needs, if any, may be met. The child shall also be placed within reasonable proximity to his or her home, taking into account any special needs of the child. In any foster care or preadoptive placement, a preference shall be given, in the absence of good cause to the contrary, to a placement with one of the following in descending priority order:

(a) A member of the Indian child's extended family;

(b) Other members of the Indian child's tribe or tribes;

(c) A foster home licensed, approved, or specified by the Indian child's tribe or tribes;

(d) An Indian foster home licensed or approved by an authorized non-Indian licensing authority;

(e) A non-Indian family committed to enabling the child to have extended family time and participation in the cultural and ceremonial events of the Indian child's tribe or tribes;

(f) An Indian facility or program for children approved by an Indian tribe or operated by an Indian organization which has a program suitable to meet the Indian child's needs; or

(g) A non-Indian facility or program for children approved by an Indian tribe.

(3) In the case of a placement under subsection (1) or (2) of this section, if the Indian child's primary tribe shall establish a different order of preference by resolution or in the absence thereof the order established by resolution of the Indian child's other tribes, the agency or court effecting the placement shall follow such order so long as the placement is the least restrictive setting appropriate to the particular needs of the child, as provided in subsection (2) of this section. When appropriate, the preference of the Indian child or parent shall be considered, except that, when a consenting parent evidences a desire for anonymity, the court or agency shall give weight to such desire in applying the preferences.

(4) The standards to be applied in meeting the preference requirements of this section shall be the prevailing social and cultural standards of the Indian community in which the parent or extended family resides or with which the parent or extended family members maintain social and cultural ties. Good cause to deviate from the placement preferences in subsections (1) through (3) of this section includes: (a) The request of the biological parents or the Indian child when the Indian child is at least twelve years of age; (b) the extraordinary physical or emotional needs of the Indian child as established by testimony of a qualified expert witness; or (c) the unavailability of suitable families for placement after a diligent search has been completed for families meeting the preference criteria. The burden of establishing the existence of good cause to deviate from the placement preferences and order shall be by clear and convincing evidence on the party urging that the preferences not be followed.

(5) A record of each such placement, under state law, of an Indian child shall be maintained by the state, evidencing the efforts to comply with the order of preference specified in this section. Such record shall be made available at any time upon the request of the secretary or the Indian child's tribe or tribes.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).

The placement preferences delineated in this section may yield to the wishes of the parent or for other good causes shown. In re Interest of C.W. et al., 239 Neb. 817, 479 N.W.2d 105 (1992).

Good cause for deviation from the statutory placement preferences was not shown where the record showed that the Department of Health and Human Services was unsuccessful in locating relative placements for the children but did not detail what efforts had been made, the record did not show why the children had not been placed with intervenor grandmother, the grandmother made no argument that such placement should occur and did not assert that the children's nonrelative placements were not in their best interests, and the record did not show if the children's placements met any of the other statutory claims of preference. In re Interest of Enrique P. et al., 19 Neb. App. 778, 813 N.W.2d 513 (2012).



43-1509 Return of custody; removal from foster care; procedures.

(1) Notwithstanding any other state law to the contrary, whenever a final decree of adoption of an Indian child has been vacated or set aside or the adoptive parents voluntarily consent to the termination of their parental rights to the child, a biological parent or prior Indian custodian may petition for return of custody and the court shall grant such petition unless there is a showing, in a proceeding subject to the provisions of section 43-1505, that such return of custody is not in the best interests of the Indian child.

(2) Whenever an Indian child is removed from a foster care home or institution for the purpose of further foster care, preadoptive, or adoptive placement, such placement shall be in accordance with the Nebraska Indian Child Welfare Act, except in the case in which an Indian child is being returned to the parent or Indian custodian from whose custody the child was originally removed.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1510 Adopted individual; access to information.

Upon application by an Indian individual who has reached the age of eighteen and who was the subject of an adoptive placement, the court which entered the final decree shall inform such individual of the tribal affiliation, if any, of the individual's biological parents and provide such other information as may be necessary to protect any rights flowing from the individual's tribal relationship.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1511 Agreements with state agencies; authorized.

(1) The appropriate departments and agencies of this state are authorized to enter into agreements with Indian tribes respecting care and custody of Indian children and jurisdiction over child custody proceedings, including agreements which may provide for orderly transfer of jurisdiction on a case-by-case basis and agreements which provide for concurrent jurisdiction between the state and Indian tribes.

(2) Such agreements may be revoked by either party upon one hundred and eighty days' written notice to the other party. Such revocation shall not affect any action or proceeding over which a court has already assumed jurisdiction, unless the agreement provides otherwise.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1512 Improper removal from custody; effect.

When any petitioner in an Indian child custody proceeding before a state court has improperly removed the child from custody of the parent or Indian custodian or has improperly retained custody after a visit or other temporary relinquishment of custody, the court shall decline jurisdiction over such petition and shall forthwith return the child to his or her parent or Indian custodian unless returning the child to his or her parent or custodian would subject the child to a substantial and immediate danger or threat of such danger.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1513 Higher federal standard of protection; when applicable.

In any case when federal law applicable to a child custody proceeding provides a higher standard of protection to the rights of the parent or Indian custodian of an Indian child than the rights provided under the Nebraska Indian Child Welfare Act, the state court shall apply the federal standard.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1514 Emergency removal or placement of child; appropriate action; hotline representative; duty.

(1) Nothing in the Nebraska Indian Child Welfare Act shall be construed to prevent the emergency removal of an Indian child who is a resident of or is domiciled on a reservation, but temporarily located off the reservation, from his or her parent or Indian custodian or the emergency placement of such child in a foster home or institution, under applicable state law, in order to prevent imminent physical damage or harm to the child. The state authority, official, or agency involved shall insure that the emergency removal or placement terminates immediately when such removal or placement is no longer necessary to prevent imminent physical damage or harm to the child and shall expeditiously initiate a child custody proceeding subject to the provisions of the Nebraska Indian Child Welfare Act, transfer the child to the jurisdiction of the appropriate Indian tribe or tribes, or restore the child to the parent or Indian custodian, as may be appropriate.

(2) During the course of each intake received by the statewide child abuse and neglect hotline provided by the Department of Health and Human Services, the hotline representative shall inquire as to whether the person calling the hotline believes one of the parties involved may be an Indian child or Indian person. If the hotline representative has any reason to believe that an Indian child or Indian person is involved in the intake, the representative shall immediately document the information and inform his or her supervisor.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1515 Applicability of act; exceptions.

None of the provisions of the Nebraska Indian Child Welfare Act, except subsection (1) of section 43-1504 and section 43-1511, shall affect a proceeding under state law for foster care placement, termination of parental rights, preadoptive placement, or adoptive placement which was initiated or completed prior to one hundred and eighty days after November 8, 1978, but shall apply to any subsequent proceeding in the same matter or subsequent proceedings affecting the custody or placement of the same child.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1516 Adoptive placement; information made available.

Any state court entering a final decree or order in any Indian child adoptive placement after September 6, 1985, shall provide the secretary with a copy of such decree or order together with such other information as may be necessary to show:

(1) The name and tribal affiliation of the child;

(2) The names and addresses of the biological parents;

(3) The names and addresses of the adoptive parents; and

(4) The identity of any agency having files or information relating to such adoptive placement.

When the court records contain an affidavit of the biological parent or parents that their identity remain confidential, the court shall include such affidavit with the other information.

The lower standard of proof under subsection (3) of section 43-279.01 for the termination of parental rights to non-Indian children, as opposed to the higher standard of proof under the Nebraska Indian Child Welfare Act does not violate the equal protection rights of parents of non-Indian children. In re Interest of Phoenix L. et al., 270 Neb. 870, 708 N.W.2d 786 (2006).



43-1517 Rules and regulations.

The department or the state, in consultation with Indian tribes, shall adopt and promulgate rules and regulations to establish standards and procedures for the department's or the state's review of cases subject to the Nebraska Indian Child Welfare Act and methods for monitoring the department's or the state's compliance with the federal Indian Child Welfare Act and the Nebraska Indian Child Welfare Act. The standards and procedures and the monitoring methods shall be integrated into the department's or the state's structure and plan for the federal government's child and family service review process and any program improvement plan resulting from that process.



43-1601 Repealed. Laws 1989, LB 265, § 7.



43-1602 Repealed. Laws 1989, LB 265, § 7.



43-1603 Repealed. Laws 1989, LB 265, § 7.



43-1604 Repealed. Laws 1989, LB 265, § 7.



43-1605 Repealed. Laws 1989, LB 265, § 7.



43-1606 Repealed. Laws 1989, LB 265, § 7.



43-1607 Repealed. Laws 1989, LB 265, § 7.



43-1608 Legislative findings.

The Legislature finds that matters relating to the establishment, modification, and enforcement of child, spousal, or medical support should be handled by the district courts, separate juvenile courts, and county courts in an expeditious manner so that parties may obtain needed orders and other action as quickly as possible.



43-1609 Child support referee; appointment; when; qualifications; oath or affirmation; removal; contracts authorized.

(1) Child support referees shall be appointed when necessary by the district courts, separate juvenile courts, and county courts to meet the requirements of federal law relating to expediting the establishment, modification, enforcement, and collection of child, spousal, or medical support and protection orders issued under section 42-924.

(2) Child support referees shall be appointed by order of the district court, separate juvenile court, or county court. The Supreme Court shall appoint child support referees to serve more than one judicial district if the Supreme Court determines it is necessary.

(3) To be qualified for appointment as a child support referee, a person shall be an attorney in good standing admitted to the practice of law in the State of Nebraska and shall meet any other requirements imposed by the Supreme Court. A child support referee shall be sworn or affirmed to well and faithfully hear and examine the cause and to make a just and true report according to the best of his or her understanding. The oath or affirmation may be administered by a district, county, or separate juvenile court judge. A child support referee may be removed at any time by the appointing court.

(4) The Supreme Court may contract with an attorney to perform the duties of a referee for a specific case or for a specific amount of time or may direct a judge of the county court to perform such duties.



43-1610 Salaries, offices, staff, equipment.

Salaries, offices, support staff, equipment, furnishings, and supplies for a child support referee shall be provided by the county and state through funds appropriated by the county and state to the district court, separate juvenile court, and county court. If the Supreme Court appoints a referee to serve in more than one judicial district pursuant to section 43-1609, the salary and necessary travel expenses of the referee shall be paid by funds appropriated by the state to the Supreme Court.



43-1611 Support and paternity matters; protection orders; referral or assignment.

A district court, separate juvenile court, or county court may by rule or order refer or assign any and all matters regarding the establishment, modification, enforcement, and collection of child, spousal, or medical support, paternity matters, and protection orders issued under section 42-924 to a child support referee for findings and recommendations.



43-1612 Hearing; procedure.

(1) A hearing before a child support referee shall be conducted in the same manner as a hearing before the district court, separate juvenile court, or county court. A child support referee shall have the power to summon and enforce the attendance of parties and witnesses, administer all necessary oaths, supervise pretrial preparation pursuant to the rules of discovery adopted pursuant to section 25-1273.01, grant continuations and adjournments, recommend the appointment of counsel for indigent parties, and carry out any other duties permitted by law and assigned by the district court, separate juvenile court, or county court.

(2) Testimony in matters heard by a child support referee shall be preserved by tape recording or other prescribed measures and in accordance with prescribed standards. Transcripts of all hearings shall be available upon request and all costs of preparing the transcript shall be paid by the party for whom it is prepared.

(3) A child support referee shall, in all cases, announce orally his or her findings and recommendations to the parties or their attorneys and submit a written report to the district court, separate juvenile court, or county court containing findings of fact and recommendations and any and all exceptions.



43-1613 Findings and recommendations; exceptions; review by court.

In any and all cases referred to a child support referee by the district court, separate juvenile court, or county court, the parties shall have the right to take exceptions to the findings and recommendations made by the referee and to have a further hearing before such court for final disposition. The court upon receipt of the findings, recommendations, and exceptions shall review the child support referee's report and may accept or reject all or any part of the report and enter judgment based on the court's own determination.



43-1701 Act, how cited.

Sections 43-1701 to 43-1743 shall be known and may be cited as the Income Withholding for Child Support Act.



43-1702 Purpose of act.

It is the intent of the Legislature to encourage the use of all proven techniques for the collection of child, spousal, and medical support and monetary judgments. While income withholding is the preferred technique, other techniques such as liens on property and contempt proceedings should be used when appropriate. The purpose of the Income Withholding for Child Support Act is to provide a simplified and relatively automatic procedure for implementing income withholding in order to guarantee that child, spousal, and medical support obligations and monetary judgments are met when income is available for that purpose, to encourage voluntary withholding by obligors, and to facilitate the implementation of income withholding based on foreign support orders.



43-1703 Definitions, where found.

For purposes of the Income Withholding for Child Support Act, unless the context otherwise requires, the definitions found in sections 43-1704 to 43-1717 shall be used.



43-1704 Authorized attorney, defined.

Authorized attorney shall mean an attorney (1) employed by the county subject to the approval of the county board, (2) employed by the Department of Health and Human Services, or (3) appointed by the court, who is authorized to investigate and prosecute child, spousal, and medical support cases. An authorized attorney shall represent the state as provided in section 43-512.03.



43-1705 Child support, defined.

Child support shall mean support for one or more children.



43-1706 Department, defined.

Department shall mean the Department of Health and Human Services.



43-1707 Disposable income, defined.

Disposable income shall mean that part of the income of any individual remaining after the deduction from such income of any amounts required by law to be withheld, excepting the amounts required to be deducted and withheld pursuant to the Income Withholding for Child Support Act or those provisions of law allowing garnishment, attachment, or execution.



43-1708 Employee or payee, defined.

Employee or payee shall mean any person who is compensated by or receives income from an employer or other payor, regardless of how such income is denominated.



43-1709 Employer or other payor, defined.

Employer or other payor shall mean any person, partnership, limited liability company, firm, corporation, association, political subdivision, or department or agency of the state or federal government in possession of income and shall include an obligor if he or she is self-employed.



43-1710 Foreign support order, defined.

Foreign support order shall mean a support order issued by a court or agency of another jurisdiction.



43-1711 Income, defined.

Income shall mean (1) compensation paid, payable, due, or to be due for personal services, whether denominated as wages, salary, earnings, income, commission, bonus, or otherwise, and shall include any periodic payments pursuant to a pension or a retirement program and dividends, and (2) any other income from whatever source derived.



43-1712 Income withholding, defined.

Income withholding shall mean retention of an employee's or payee's income pursuant to sections 43-1720 to 43-1723.



43-1712.01 Medical support, defined.

Medical support shall have the same meaning as found in section 43-512.



43-1712.02 Monetary judgment, defined.

Monetary judgment shall mean a monetary judgment against an obligor that is unsatisfied and is owed to the federal or state governmental unit in a case in which services are being provided under Title IV-D of the federal Social Security Act, as amended, and the judgment is related to the support of a child. Monetary judgment includes, but is not limited to, the cost of genetic testing that the obligor has been ordered to pay by a court, plus any accumulated interest on the judgment under sections 45-103 to 45-103.04, whether the order was issued prior to, on, or after July 15, 2010.



43-1713 Obligee, defined.

Obligee shall mean a person to whom a duty of support is owed pursuant to a support order.



43-1714 Obligor, defined.

Obligor shall mean a person who owes a duty of support pursuant to a support order.



43-1715 Spousal support, defined.

Spousal support shall mean alimony or maintenance support for a spouse or former spouse if the provision for support is a part of an order, decree, or judgment which provides for child support and the child and spouse or former spouse are living in the same household.



43-1715.01 State Disbursement Unit, defined.

State Disbursement Unit shall have the same meaning as found in section 43-3341.



43-1716 Support, defined.

Support shall mean the providing of necessary shelter, food, clothing, care, medical support, medical attention, education expenses, funeral expenses, or any other reasonable and necessary expense.



43-1717 Support order, defined.

Support order shall mean any order, decree, or judgment for child, spousal, or medical support or for payment of any arrearage for such support issued by a court or agency of competent jurisdiction, whether issued prior to, on, or after November 16, 1985, whether for temporary or permanent support, whether interlocutory or final, whether or not modifiable, and whether or not incidental to a proceeding for dissolution of marriage, judicial or legal separation, separate maintenance, paternity, guardianship, or civil protection or any other action. A support order may include payment for any monetary judgment.



43-1718 Support order; operate as assignment of income; effect; duties.

A support order shall constitute and shall operate as an assignment, to the State Disbursement Unit, of that portion of an obligor's income as will be sufficient to pay the amount ordered for child, spousal, or medical support and shall be binding on any existing or future employer or other payor of the obligor. The assignment shall take effect as provided in section 43-1718.01 or 43-1718.02 or on the date on which the payments are delinquent in an amount equal to the support due and payable for a one-month period of time, whichever is earlier. No obligor whose child support payments are automatically withheld from his or her paycheck shall be regarded or reported as being delinquent or in arrears if (1) any delinquency or arrearage is solely caused by a disparity between the schedule of the obligor's regular pay dates and the scheduled date the support is due, (2) the total amount of support to be withheld from the paychecks of the obligor and the amount ordered by the support order are the same on an annual basis, and (3) the automatic deductions for support are continuous and occurring.

An assignment shall have priority as against any attachment, execution, or other assignment unless otherwise specifically ordered by a court of competent jurisdiction.

The Title IV-D Division of the Department of Health and Human Services or its designee shall be responsible for administering income withholding. In administering income withholding, the Title IV-D Division or its designee shall keep accurate records to document, track, and monitor support payments.



43-1718.01 Obligor; subject to income withholding; when; notice; alternative payment method; conditions.

(1) In any case in which services are provided under Title IV-D of the federal Social Security Act, as amended, and a support order has been issued or modified on or after September 6, 1991, the obligor's income shall be subject to income withholding regardless of whether or not payments pursuant to such order are in arrears, and the court shall require such income withholding in its order unless:

(a) One of the parties demonstrates and the court finds that there is good cause not to require immediate income withholding; or

(b) A written agreement between the parties, including the state if there is an assignment of support pursuant to section 43-512.07, providing an alternative arrangement is incorporated into the support order.

(2) In any case in which services are provided under Title IV-D of the federal Social Security Act, as amended, the income of an obligor not subject to withholding pursuant to subsection (1) of this section shall become subject to income withholding:

(a) On the date on which the payments are delinquent in an amount equal to the support due and payable for a one-month period of time; or

(b) Regardless of whether payments are in arrears, on the earliest of (i) the date as of which the obligor requests that income withholding begin, (ii) the date as of which the obligee requests that income withholding begin if the department determines that such request should be approved, or (iii) any earlier date after September 6, 1991, which the department selects.

The obligor shall receive notice of income withholding and his or her right to a hearing pursuant to section 43-1720 when his or her income is withheld pursuant to subdivision (b)(ii) or (b)(iii) of this subsection.

(3) In any case in which services are provided under Title IV-D of the federal Social Security Act, as amended, and a support order has been issued or modified on or after September 6, 1991, the noncustodial parent may pay his or her support through monthly automatic financial institution withdrawal through the State Disbursement Unit if the following conditions are met:

(a) The noncustodial parent, the custodial parent, and the department sign a written, notarized agreement;

(b) The noncustodial parent is current and not in arrears on his or her support payments at the time of the written, notarized agreement;

(c) The amount automatically withdrawn from the noncustodial parent's financial institution is at least the amount of the court-ordered monthly support obligation; and

(d) The automatic financial institution withdrawal occurs on a regular, consistent basis each month.

Any partial payment or missed payment shall subject the noncustodial parent to mandatory income withholding as provided in the court order.

(4) No obligor whose child support payments are automatically withheld from his or her paycheck shall be regarded or reported as being delinquent or in arrears if (a) any delinquency or arrearage is solely caused by a disparity between the schedule of the obligor's regular pay dates and the scheduled date the child support is due, (b) the total amount of child support to be withheld from the paychecks of the obligor and the amount ordered by the support order are the same on an annual basis, and (c) the automatic deductions for child support are continuous and occurring.

(5) The department shall adopt and promulgate rules and regulations necessary to carry out this section.



43-1718.02 Obligor; subject to income withholding; when; notice; employer or other payor; prohibited acts; violation; penalty; termination or modification; notice; enforcement.

(1) In any case in which services are not provided under Title IV-D of the federal Social Security Act, as amended, and a support order has been issued or modified on or after July 1, 1994, the obligor's income shall be subject to income withholding regardless of whether or not payments pursuant to such order are in arrears, and the court shall require such income withholding in its order unless:

(a) One of the parties demonstrates and the court finds that there is good cause not to require immediate income withholding; or

(b) A written agreement between the parties providing an alternative arrangement is incorporated into the support order.

(2) If the court pursuant to subsection (1) of this section orders income withholding regardless of whether or not payments are in arrears, the obligor shall prepare a notice to withhold income. The notice to withhold income shall be substantially similar to a prototype prepared by the department and made available by the department to the State Court Administrator and the clerks of the district courts. The notice to withhold shall direct:

(a) That the employer or other payor shall withhold from the obligor's disposable income the amount stated in the notice to withhold for the purpose of satisfying the obligor's ongoing obligation for support payments as they become due, if there are arrearages, to reduce such arrearages in child, spousal, or medical support payments arising from the obligor's failure to fully comply with a support order, and after the obligor's support obligation is current, to satisfy any monetary judgment against the obligor;

(b) That the employer or other payor shall pay to the obligor, on his or her regularly scheduled payday, such income then due which is not required to be withheld as stated on the notice or pursuant to any court order;

(c) That the employer or other payor shall not withhold more than the maximum amount permitted to be withheld under section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. 1673(b)(2)(A) and (B), and the amount withheld, including interest, to satisfy an arrearage of child, spousal, or medical support or any monetary judgment when added to the amount withheld to pay current support and the fee provided for in subdivision (2)(d) of this section shall not exceed such maximum amount;

(d) That the employer or other payor may assess an additional administrative fee from the obligor's disposable income not to exceed two dollars and fifty cents in any calendar month as compensation for the employer's or other payor's reasonable cost incurred in complying with the notice;

(e) That the employer or other payor shall remit, within seven days after the date the obligor is paid and in the manner specified in the notice, the income withheld, less the deduction allowed as an administrative fee by subdivision (2)(d) of this section, to the State Disbursement Unit and shall notify the unit of the date such income was withheld;

(f) That the notice to withhold income shall terminate with respect to the employer or other payor without any court action or action by the obligor thirty days after the obligor ceases employment with or is no longer entitled to income from such employer or other payor;

(g) That the employer or other payor may combine amounts required to be withheld from the income of two or more obligors in a single payment to the unit if the portion of the single payment which is attributable to each individual obligor is separately identified;

(h) That an employer or other payor who fails to withhold and remit income of an obligor after receiving proper notice or who discriminates, demotes, disciplines, or terminates an employee or payee after receiving a notice to withhold income shall be subject to the penalties prescribed in subsections (4) and (5) of this section; and

(i) That if the employer or other payor receives more than one notice to withhold income of a single obligor and the amount of income available to be withheld pursuant to the limits specified in subdivision (c) of this subsection is insufficient to satisfy the total support amount stated in the notices, the income available shall first be applied to current support. If the total amount of income available to be withheld is insufficient to satisfy the total amount of current support stated by the notices, the employer or other payor shall withhold for each notice the proportion that the amount of the current support stated in such notice bears to the total amount of current support stated in all notices received for the obligor. Any remaining income available to be withheld after current support is satisfied for all notices shall be applied to arrearages. If arrearages are stated in more than one notice, the employer or other payor shall withhold for each notice the proportion that the amount of the arrearage stated in such notice bears to the total amount of arrearage stated in all notices received for the obligor. Any income available to be withheld after the obligor's support obligation is current shall be applied to any monetary judgment. If a monetary judgment is stated in more than one notice, the employer or other payor shall withhold for each notice the proportion that the amount of the monetary judgments stated in such notice bears to the total amount of monetary judgments stated in all notices received for the obligor.

Compliance with the order by the employer or other payor shall operate as a discharge of the employer's or other payor's liability to the obligor as to the portion of the obligor's income withheld.

(3) The obligor shall deliver the notice to withhold income to his or her current employer or other payor and provide a copy of such notice to the clerk of the district court.

(4) Any employer or other payor who fails to withhold and remit any income of an obligor receiving income from the employer or other payor, after proper notice as provided in subsection (2) of this section, shall be required to pay to the unit the amount specified in the notice.

(5)(a) An employer or other payor shall not use an order or notice to withhold income or order or the possibility of income withholding as a basis for (i) discrimination in hiring, (ii) demotion of an employee or payee, (iii) disciplinary action against an employee or payee, or (iv) termination of an employee or payee.

(b) Upon application by the obligor and after a hearing on the matter, the court may impose a civil fine of up to five hundred dollars for each violation of this subsection.

(c) An employer or other payor who violates this subsection shall be required to make full restitution to the aggrieved employee or payee, including reinstatement and backpay.

(6) When an obligor ceases employment with or is no longer entitled to income from an employer or other payor, the notice to withhold income shall not cease to operate against the obligor and income withholding shall continue to apply to any subsequent employment or income of the obligor. The notice to withhold income shall terminate with respect to the employer or other payor without any court action or action by the obligor thirty days after the obligor ceases employment with or is no longer entitled to income from such employer or other payor. A notice to withhold income shall also terminate when the child, spousal, or medical support obligation terminates, all past-due support has been paid, and any monetary judgment has been paid, in which case the obligor shall notify the employer or other payor to cease withholding income.

(7) A notice to withhold income may be modified or revoked by a court of competent jurisdiction as a result of modification of the support order. A notice to withhold income may also be modified or revoked by a court of competent jurisdiction, for other good cause shown, after notice and a hearing on the issue.

(8) The obligee or obligor may file an action in district court to enforce this section.

(9) If after an order is issued in any case under this section the case becomes one in which services are provided under Title IV-D of the federal Social Security Act, as amended, the county attorney or authorized attorney or the Department of Health and Human Services shall implement income withholding as otherwise provided in the Income Withholding for Child Support Act.



43-1719 Employer or other payor; duty to furnish information; action to enforce.

Any employer or other payor shall respond within ten days to a written request by a county attorney, an authorized attorney, or the department for information concerning: (1) The full name of an obligor; (2) the current address of the obligor; (3) the obligor's social security number; (4) the obligor's work location; (5) the number of the obligor's claimed dependents; (6) the obligor's gross income; (7) the obligor's net income; (8) an itemized statement of deductions from the obligor's income; (9) the obligor's pay schedule; and (10) the obligor's health insurance coverage. The employer or other payor shall not be required to provide any other information. The county attorney or authorized attorney may file an action in the district court to enforce this section.



43-1720 Notice to employer, payor, or obligor; contents.

If the department has previously sent a notice of assignment and opportunity for hearing on the same support order under section 48-647, the county attorney, authorized attorney, or the department shall state the amount to be withheld from an obligor's disposable income pursuant to section 43-1722 and shall notify the obligor's employer or other payor pursuant to section 43-1723. If the department has not previously sent such notice, and except in cases in which the court has ordered income withholding pursuant to subsection (1) of section 43-1718.01 or section 43-1718.02, upon receiving certification pursuant to section 42-358 or notice of delinquent payments of medical support, the county attorney, the authorized attorney, or the department shall send a notice by certified mail to the last-known address of the obligor stating:

(1) That an assignment of his or her income by means of income withholding will go into effect within fifteen days after the date the notice is sent;

(2) That the income withholding will continue to apply to any subsequent employer or other payor of the obligor;

(3) The amount of support and any monetary judgment the obligor owes;

(4) The amount of income that will be withheld; and

(5) That within the fifteen-day period, the obligor may request a hearing in the manner specified in the notice to contest a mistake of fact. For purposes of this subdivision, mistake of fact shall mean (a) an error in the amount of current or overdue support or the amount of any monetary judgment, (b) an error in the identity of the obligor, or (c) an error in the amount to be withheld as provided in section 43-1722.

Unless a prior notice has been sent and except where a court has ordered income withholding for child support, the notice of income withholding is triggered by receipt of certification from the clerk of the district court made pursuant to section 42-358. McKibbin v. State, 5 Neb. App. 570, 560 N.W.2d 507 (1997).



43-1721 Hearing, when held.

If the obligor requests a hearing, the department shall hold a hearing, if required by section 43-1720, within fifteen days of the date of receipt of the request, and the hearing shall be in accordance with the Administrative Procedure Act. The assignment shall be held in abeyance pending the outcome of the hearing. The department shall notify the obligor and the county attorney or authorized attorney of its decision within fifteen days of the date the hearing is held.



43-1722 Assignment; statement of amount.

(1) If no hearing is requested by the obligor, (2) if after a hearing the department determines that the assignment should go into effect, (3) in cases in which the court has ordered income withholding pursuant to subsection (1) of section 43-1718.01, or (4) in cases in which the court has ordered income withholding pursuant to section 43-1718.02, which case subsequently becomes one in which services are being provided under Title IV-D of the federal Social Security Act, as amended, the county attorney, the authorized attorney, or the department shall state the amount to be withheld from the obligor's disposable income. Such amount shall not in any case exceed the maximum amount permitted to be withheld under section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. 1673(b)(2)(A) and (B), and the amount withheld, including interest, to satisfy an arrearage of child, spousal, or medical support or any monetary judgment when added to the amount withheld to pay current support and the fee provided for in section 43-1723 shall not exceed such maximum amount.



43-1723 Notice to employer or other payor; contents; compliance; effect.

Except as otherwise provided in this section, the county attorney, the authorized attorney, or the department shall notify the obligor's employer or other payor, by first-class mail or by electronic means, within the time determined by the department which shall comply with the requirements of Title IV-D of the federal Social Security Act, as amended. The notice shall specify the basis for the assignment of income and shall direct:

(1) That the employer or other payor shall withhold from the obligor's disposable income the amount stated by the county attorney, the authorized attorney, or the department for the purpose of reducing and satisfying the obligor's (a) previous arrearage in child, spousal, or medical support payments arising from the obligor's failure to fully comply with a support order previously entered, (b) ongoing obligation for support payments as they become due, and (c) then any monetary judgment;

(2) That the employer or other payor shall implement income withholding no later than the first pay period that begins following the date on the notice;

(3) That the employer or other payor shall pay to the obligor, on his or her regularly scheduled payday, such income then due which is not stated to be withheld pursuant to section 43-1722 or any court order;

(4) That the employer or other payor may assess an additional administrative fee from the obligor's disposable income not to exceed two dollars and fifty cents in any calendar month as compensation for the employer's or other payor's reasonable cost incurred in complying with the notice;

(5) That the employer or other payor shall remit, within seven days after the date the obligor is paid and in the manner specified in the notice, the income withheld, less the deduction allowed as an administrative expense by subdivision (4) of this section, to the State Disbursement Unit as designated in the notice and shall notify the unit of the date such income was withheld;

(6) That the employer or other payor shall notify the county attorney, the authorized attorney, or the department in writing of the termination of the employment or income of the obligor, the last-known address of the obligor, and the name and address of the obligor's new employer or other payor, if known, and shall provide such written notification within thirty days after the termination of employment or income;

(7) That income withholding is binding on the employer or other payor until further notice by the county attorney, the authorized attorney, or the department;

(8) That the employer or other payor may combine amounts required to be withheld from the income of two or more obligors in a single payment to the unit as designated in an income withholding notice if the portion of the single payment which is attributable to each individual obligor is separately identified;

(9) That an employer or other payor who fails to withhold and remit income of an obligor after receiving proper notice or who discriminates, demotes, disciplines, or terminates an employee or payee after receiving an income withholding notice shall be subject to the penalties prescribed in sections 43-1724 and 43-1725; and

(10) That if the employer or other payor receives more than one notice to withhold income of a single obligor and the amount of income available to be withheld pursuant to the limits specified in section 43-1722 is insufficient to satisfy the total support amount stated in the notices, the income available shall first be applied to current support. If the total amount of income available to be withheld is insufficient to satisfy the total amount of current support stated by the notices, the employer or other payor shall withhold for each notice the proportion that the amount of the current support stated in such notice bears to the total amount of current support stated in all notices received for the obligor. Any remaining income available to be withheld after current support is satisfied for all notices shall be applied to arrearages. If arrearages are stated in more than one notice, the employer or other payor shall withhold for each notice the proportion that the amount of the arrearage stated in such notice bears to the total amount of arrearage stated in all notices received for the obligor. Any income available to be withheld after the obligor's support obligation is current shall be applied to any monetary judgment. If a monetary judgment is stated in more than one notice, the employer or other payor shall withhold for each notice the proportion that the amount of the monetary judgments stated in such notice bears to the total amount of monetary judgments stated in all notices received for the obligor.

Compliance with the order by the employer or other payor shall operate as a discharge of the employer's or other payor's liability to the obligor as to the portion of the obligor's income withheld. The county attorney, the authorized attorney, or the department need not notify the Commissioner of Labor as a payor if the commissioner is withholding for child support from the obligor under section 48-647 for the same support order.



43-1724 Employer or other payor; failure to withhold and remit income; effect.

Any employer or other payor who fails to withhold and remit any income of an obligor receiving income from the employer or other payor, after proper notice as provided in section 43-1723, shall be required to pay the stated amount to the State Disbursement Unit. The county attorney or authorized attorney may file an action in district court to enforce this section. The court may sanction an employer or other payor twenty-five dollars per day, up to five hundred dollars per incident, for failure to comply with proper notice.



43-1725 Employer or other payor; prohibited actions; penalty.

An employer or other payor shall not use an income withholding notice or order or the possibility of income withholding as a basis for (1) discrimination in hiring, (2) demotion of an employee or payee, (3) disciplinary action against an employee or payee, or (4) termination of an employee or payee.

Upon application by the county attorney or authorized attorney and after a hearing on the matter, the court may impose a civil fine of up to five hundred dollars for each violation of this section.

An employer or other payor who violates this section may be required to make full restitution to the aggrieved employee or payee, including reinstatement and backpay.



43-1726 Notice to withhold income; termination; exception; procedure.

When an obligor ceases employment with or is no longer entitled to income from an employer or other payor, the notice to withhold income shall not cease to operate against the obligor and income withholding shall continue to apply to any subsequent employment or income of the obligor. The notice to withhold income shall terminate with respect to the employer or other payor without any court action or action by the county attorney, the authorized attorney, or the department thirty days after the obligor ceases employment with or is no longer entitled to income from such employer or other payor, except that a notice to withhold income shall not terminate with respect to unemployment compensation benefits being withheld by the Commissioner of Labor pursuant to section 48-647. The employer or other payor shall return a copy of the notice to withhold income to the county attorney, the authorized attorney, or the department, indicate that the employment or obligation to pay income has ceased, and cooperate in providing any known forwarding information. The county attorney, the authorized attorney, or the department shall notify the clerk of the appropriate district court that such employment or obligation to pay income has ceased. A notice to withhold income shall also terminate when the child, spousal, or medical support obligation terminates, all past-due support has been paid, and any monetary judgments have been paid, in which case the county attorney, the authorized attorney, or the department shall notify the employer or other payor to cease withholding income.



43-1727 Income withholding notice; modification or revocation; notice.

(1) An income withholding notice may be modified or revoked by a court of competent jurisdiction or by the county attorney, the authorized attorney, or the department as a result of a review conducted pursuant to sections 43-512.12 to 43-512.18. An income withholding notice may also be modified or revoked by a court of competent jurisdiction, for other good cause shown, after notice and a hearing on the issue. An income withholding notice may also be modified or revoked by the county attorney, the authorized attorney, or the department as provided in subsection (2) of this section or for other good cause. Payment by the obligor of overdue support or any monetary judgment, other than through income withholding, after receipt of notice of income withholding shall not by itself constitute good cause for modifying or revoking an income withholding notice.

(2) When income withholding has been implemented and, as a result, a support delinquency has been eliminated, the Title IV-D Division or its designee shall notify the county attorney, the authorized attorney, or the department. Upon receipt of such notification, the county attorney, the authorized attorney, or the department shall modify the income withholding notice to require income withholding for current support and any monetary judgments and shall notify the employer or other payor of the change in the same manner as provided in section 43-1723.



43-1728 Income from another jurisdiction; withholding order; how obtained.

(1) In any case in which the department is providing services either directly or pursuant to a contract with a county attorney or authorized attorney or (2) on application of a resident of this state, an obligee or obligor of a support order issued in this state, or an agency to whom an obligee has assigned child, spousal, or medical support rights, the department shall promptly request the agency of another jurisdiction in which the obligor derives income to receive and file such request for the purpose of obtaining a withholding order against such income. The department shall promptly compile and transmit to the agency of the cooperating jurisdiction all documentation required to effectuate an income withholding order. The department also shall transmit immediately to the agency of the cooperating jurisdiction a certified copy of any subsequent modification of any support order. The department may contract with an agent to carry out its powers and duties pursuant to sections 43-1728 to 43-1742.



43-1729 Foreign support order; acceptance; procedure.

Upon receiving a foreign support order and the documentation specified in section 43-1730 from an agency of another jurisdiction, an obligee, an obligor, or an attorney for either, the department shall transmit such order and documents to be filed with the clerk of the district court in the jurisdiction within this state in which income withholding is being sought. The clerk of the district court shall accept the documents filed, and such acceptance shall constitute entry of the foreign support order for purposes of income withholding.

The filing process required by this section shall not be construed as requiring an application, petition, answer, and hearing as might be required for the filing or registration of foreign judgments by the Nebraska Uniform Enforcement of Foreign Judgments Act or the Uniform Interstate Family Support Act.



43-1730 Entry of foreign support order; documentation required.

The following documentation shall be required for the entry of a foreign support order:

(1) A certified copy of the foreign support order with all modifications;

(2) A certified copy of an income withholding order or notice, if any, still in effect;

(3) A copy of the portion of the income withholding statute of the jurisdiction which issued the support order which states the requirements for obtaining an income withholding order or notice under the law of such jurisdiction;

(4) A sworn statement of the obligee or certified statement of the requesting agency of the arrearages of child, spousal, or medical support payments and the assignment of the support rights, if any;

(5) A statement of the name, address, and social security number of the obligor, if known;

(6) A statement of the name and address of the obligor's employer or other payor or of any other source of income of the obligor derived in this state from which income withholding is sought; and

(7) A statement of the name and address of the agency or person to whom support payments collected by income withholding shall be transmitted.



43-1731 Documentation; remedy of defects.

If the documentation received by the department does not conform to the requirements of section 43-1730, the department shall remedy any defect which it can without the assistance of the requesting agency or person. If the department is unable to make such corrections, the requesting agency or person shall immediately be notified of the necessary additions or corrections. In neither case shall the original documentation be returned. The department and the receiving court shall accept the documentation required by section 43-1730 even if it is not in the usual form required by state or local law or rules so long as the substantive requirements of such section are met.



43-1732 Foreign support order; how enforced.

A foreign support order entered pursuant to section 43-1729 shall be enforceable by withholding from income derived in this state in the manner and with the same effect as income withholding based on a support order of this state, except that any hearing requested by the obligor to contest any proposed income withholding shall be held by a court as provided in section 43-1733 instead of by the department. Entry of the order shall not confer jurisdiction on the courts of this state for any purpose other than income withholding.



43-1733 Foreign support order; income withholding notice; contents; hearing; when held.

Unless a foreign support order requires income withholding regardless of whether or not payment pursuant to such order is in arrears, within ten days after the date a foreign support order is entered pursuant to section 43-1729 the county attorney or authorized attorney shall serve upon the obligor notice of proposed income withholding in accordance with section 43-1720. The notice shall also advise the obligor that income withholding was requested on the basis of a foreign support order.

If the obligor seeks a hearing to contest the proposed income withholding, the county attorney or authorized attorney shall immediately notify the obligee and obligor or their attorneys of the date, time, and place of the hearing.

Any such hearing shall be held by the appropriate court in the same manner as a civil action except as provided otherwise in sections 43-1734 to 43-1737.



43-1734 Foreign support order; validity; prima facie evidence; allowable defenses.

At any hearing contesting a proposed income withholding based on a foreign support order entered under section 43-1729, the entered order, the certified copy of an income withholding order or notice, if any, still in effect, and the sworn or certified statement concerning arrearages and any assignment of rights shall constitute prima facie evidence, without further proof or foundation, that the support order is valid, that the amount of current support payments and arrearages is as stated, and that the obligee would be entitled to income withholding under the law of the jurisdiction which issued the support order.

Once a prima facie case has been established, the obligor may raise only the following defenses:

(1) That withholding is not proper because of a mistake of fact, that is not res judicata, concerning matters such as an error in the amount of current support owed or the arrearage that has accrued, mistaken identity of the obligor, or error in the amount of income to be withheld;

(2) That the court or agency which issued the support order lacked personal jurisdiction over the obligor;

(3) That the support order was obtained by fraud; or

(4) That the statute of limitations, as provided in subsection (3) of section 43-1742, precludes enforcement of all or part of the arrearages.

The burden shall be on the obligor to establish such defenses.



43-1735 Foreign support order; continuance; undisputed amount; withholding.

If the obligor presents evidence which constitutes a full or partial defense under section 43-1734, the court shall, on the request of the obligee, continue the case to permit further evidence relative to the defense to be adduced by either party, except that if the obligor acknowledges liability sufficient to entitle the obligee to income withholding, the court shall require such withholding for the payment of current child, spousal, or medical support payments under the foreign support order and of so much of any arrearage as is not in dispute, while continuing the case with respect to those matters still in dispute. The court shall determine such matters as soon as possible and if appropriate shall modify the withholding order to conform to its determination.



43-1736 Foreign support order; discovery; testimony; evidence; voluntary testimony.

(1) In addition to other procedural devices available to a party, any party to an income withholding proceeding based on a foreign support order or a guardian ad litem or other representative of the child may adduce testimony of witnesses in another state, including the parties and any of the children, by deposition, by written discovery, by electronic discovery such as videotaped depositions, or by personal appearance before the court by telephone or electronic means. The court on its own motion may direct that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony shall be taken.

(2) A court of this state may request the appropriate court or agency of another state to hold a hearing to adduce evidence, to permit a deposition to be taken before the court or agency, to order a party to produce or give evidence under other procedures of that state, and to forward to the court of this state certified copies of the evidence adduced in compliance with the request.

(3) Upon request of a court or agency of another state, the courts of this state which are competent to hear support matters may order a person in this state to appear at a hearing or deposition before the court to adduce evidence or to produce or give evidence under other procedures available in this state. A certified copy of the evidence adduced, such as a transcript or videotape, shall be forwarded by the clerk of the court to the requesting court or agency.

(4) A person within this state may voluntarily testify by statement or affidavit in this state for use in a proceeding to obtain income withholding outside this state.



43-1737 Income withholding; when effective.

If the obligor does not request a hearing in the time provided or if the foreign support order provides for income withholding regardless of whether or not payment pursuant to such order is in arrears, the income withholding notice shall take effect and the obligor's employer or other payor shall be notified pursuant to section 43-1723. If a hearing is held and it is determined that the obligee has been or is entitled to income withholding under the local law of the jurisdiction which issued the foreign support order, the court shall issue an income withholding order to the obligor's employer or other payor in the same manner as the notice provided for in section 43-1723.



43-1738 Foreign support order entry; effect; amounts credited.

A foreign support order entered pursuant to section 43-1729 shall not nullify and shall not be nullified by a support order made by a court of this state pursuant to any other law or by any other foreign support order. Amounts collected by any income withholding shall be credited against the amounts accruing or accrued for any period under any support order issued by this state which is the subject of an income withholding notice or any other foreign support order which is the subject of an income withholding order pursuant to section 43-1737.



43-1739 Foreign support order; receipt of amendment or modification; effect.

Upon receiving a certified copy of any amendment or modification to a foreign support order entered pursuant to section 43-1729, the department shall initiate necessary procedures to amend or modify the income withholding order of this state which was based upon the foreign support order in the same manner as if it were a support order of this state.



43-1740 Foreign support order; obligor; new or additional income or employment; county or authorized attorney; duties.

If the county attorney or authorized attorney determines that an obligor subject to a foreign support order has obtained employment in another state or has a new or additional source of income in another state, he or she shall notify the agency or person who requested the income withholding of the changes and shall forward to such agency or person all information he or she has or can obtain with respect to the obligor's new address and the name and address of the obligor's new employer or other payor or other source of income. The county attorney or authorized attorney shall include with the notice a certified copy of the income withholding order or notice in effect in this state.



43-1741 Foreign support order; voluntary income withholding; procedure.

Any person who is the obligor on a foreign support order may obtain voluntary income withholding by filing with the court a request for such withholding and a certified copy of the foreign support order. The court shall issue an income withholding order pursuant to section 43-1737. Payment shall be made to the State Disbursement Unit.



43-1742 Foreign support order; applicability of law.

(1) Except as provided in subsections (2) and (3) of this section, the local law of this state shall apply in all actions and proceedings concerning the issuance, enforcement, and duration of income withholding orders issued by a court of this state based upon a foreign support order entered pursuant to section 43-1729.

(2) The local law of the jurisdiction which issued the foreign support order shall govern the following:

(a) The interpretation of the support order including amount of support, form of payment, and duration of support;

(b) The amount of support arrearages necessary to require the issuance of an income withholding order or notice; and

(c) The definition of what costs, in addition to the periodic support obligation, are included as arrearages which are enforceable by income withholding, including, but not limited to, interest, attorney's fees, court costs, and costs of paternity testing.

(3) The court shall apply the statute of limitations for maintaining an action on arrearages of support payments of either the local law of this state or of the state which issued the foreign support order, whichever provides the longer period of time.



43-1743 Consent to income withholding; when allowed; procedure.

Nothing in the Income Withholding for Child Support Act shall be construed as prohibiting a person from consenting to an income withholding order as part of a property settlement agreement incorporated into a decree dissolving a marriage or by agreement in a proceeding in the county court, district court, county court sitting as a juvenile court, or separate juvenile court in which the payment of child, spousal, or medical support is an issue. Any such order or agreement shall be filed with the clerk of the district court who shall notify the person's employer or other payor, if any, of the order or agreement by first-class mail and file a record of such mailing in the court. The income withholding shall be treated in all other respects the same as an income withholding initiated pursuant to section 43-1720.



43-1801 Grandparent, defined.

As used in sections 43-1801 to 43-1803, unless the context otherwise requires, grandparent shall mean the biological or adoptive parent of a minor child's biological or adoptive parent. Such term shall not include a biological or adoptive parent of any minor child's biological or adoptive parent whose parental rights have been terminated.

Although the Nebraska grandparent visitation statutes recognize the interests of the child in the continuation of the grandparent relationship, under Nebraska's grandparent visitation statutes as a whole, the best interests of the child consideration does not deprive the parent of sufficient protection, because visitation will not be awarded where such visitation would adversely interfere with the parent-child relationship. Hamit v. Hamit, 271 Neb. 659, 715 N.W.2d 512 (2006).

Nebraska's grandparent visitation statutes are not unconstitutional on their face. Hamit v. Hamit, 271 Neb. 659, 715 N.W.2d 512 (2006).



43-1802 Visitation; conditions; order; modification.

(1) A grandparent may seek visitation with his or her minor grandchild if:

(a) The child's parent or parents are deceased;

(b) The marriage of the child's parents has been dissolved or petition for the dissolution of such marriage has been filed, is still pending, but no decree has been entered; or

(c) The parents of the minor child have never been married but paternity has been legally established.

(2) In determining whether a grandparent shall be granted visitation, the court shall require evidence concerning the beneficial nature of the relationship of the grandparent to the child. The evidence may be presented by affidavit and shall demonstrate that a significant beneficial relationship exists, or has existed in the past, between the grandparent and the child and that it would be in the best interests of the child to allow such relationship to continue. Reasonable rights of visitation may be granted when the court determines by clear and convincing evidence that there is, or has been, a significant beneficial relationship between the grandparent and the child, that it is in the best interests of the child that such relationship continue, and that such visitation will not adversely interfere with the parent-child relationship.

(3) The court may modify an order granting or denying such visitation upon a showing that there has been a material change in circumstances which justifies such modification and that the modification would serve the best interests of the child.

1. Order for visitation

2. Miscellaneous

1. Order for visitation

Under the Nebraska grandparent visitation statutes, a court is without authority to order grandparent visitation unless a petitioning grandparent can prove by clear and convincing evidence that (1) there is, or has been, a significant beneficial relationship between the grandparent and the child; (2) it is in the best interests of the child that such relationship continue; and (3) such visitation will not adversely interfere with the parent-child relationship. Hamit v. Hamit, 271 Neb. 659, 715 N.W.2d 512 (2006).

This section sets out criteria for awarding grandparent visitation which must be proved by clear and convincing evidence before a court may exercise its discretionary authority to grant grandparent visitation rights. Eberspacher v. Hulme, 248 Neb. 202, 533 N.W.2d 103 (1995).

After the deaths of the minor child's biological parents, the child's maternal biological grandparents became his parents by adopting him. Therefore, the child's parents are not deceased within the meaning of this statute, and the paternal biological grandparents cannot seek court ordered visitation under subsection (1)(a) of this section. Rust v. Buckler, 247 Neb. 852, 530 N.W.2d 630 (1995).

Pursuant to subsection (2) of this section, a grandparent seeking visitation over the objection of a natural parent must satisfy the statutory burden of proof to establish the existence of a significant beneficial relationship with the child and that it will be in the best interests of the child to continue the relationship; the notion that a relationship with biological grandparents is axiomatically in the best interests of a child is not sufficient. Vrtatko v. Gibson, 19 Neb. App. 83, 800 N.W.2d 676 (2011).

The overriding and paramount consideration in determining grandparent visitation rights is the best interests of the children. The disruption to the lives of the grandchildren, including the distance of travel to exercise visitation rights, is clearly an appropriate consideration in the award of grandparent visitation privileges. Beal v. Endsley, 3 Neb. App. 589, 529 N.W.2d 125 (1995).

2. Miscellaneous

Nebraska's grandparent visitation statutes are narrowly drawn and explicitly protect parental rights while taking the child's best interests into consideration. Hamit v. Hamit, 271 Neb. 659, 715 N.W.2d 512 (2006).

Grandparents' existing visitation rights are not automatically terminated by an adoption, but can be modified upon a showing of cause with the child's best interests at issue. Raney v. Blecha, 258 Neb. 731, 605 N.W.2d 449 (2000).

In order for a trial court to grant grandparent visitation under subsection (2) of this section, evidence must be adduced to enable the court to find "by clear and convincing evidence that there is, or has been, a significant beneficial relationship between the grandparent and the child, that it is in the best interests of the child that such relationship continue, and that such visitation will not adversely interfere with the parent-child relationship". Nothing contained within the modification provisions of the grandparent visitation statutes makes the modification of previously ordered grandparent visitation dependent upon the parent's continued parental relationship with the child. By the grandparent visitation statutes' express provision of a method by which to modify previously ordered grandparent visitation, the Legislature intended that grandparent visitation granted under those statutes not be interrupted by the adoption statutes. Pier v. Bolles, 257 Neb. 120, 596 N.W.2d 1 (1999).

The statutory criteria for modification of a prior grandparent visitation order are different than the criteria for obtaining grandparent visitation initially. Grandparents' efforts to undermine the relationship between a mother and her children do not serve the best interests of the children. Morris v. Corzatt, 255 Neb. 182, 583 N.W.2d 26 (1998).

The grandparent visitation statutes do not provide for an award of attorney fees, nor is there a uniform course of procedure in these cases which would allow recovery of attorney fees. A grandparent visitation action may be initiated either during the dissolution proceeding or after the marriage of the parents has been dissolved. Rosse v. Rosse, 244 Neb. 967, 510 N.W.2d 73 (1994).

Pursuant to subsection (2) of this section, a juvenile court is not the proper venue for a grandparent to petition for grandparent visitation under the grandparent visitation statutes. It is within the juvenile court's statutory jurisdiction to determine a motion for visitation asserted by a grandparent who has properly intervened. In re Interest of Dylan W., 8 Neb. App. 1039, 606 N.W.2d 847 (2000).

The standard of review in cases involving visitation by grandparents is the same as the standard of review in other custody and visitation cases. Dice v. Dice, 1 Neb. App. 241, 493 N.W.2d 207 (1992).



43-1803 Venue; petition; contents; service.

(1) If the minor child's parent or parents are deceased or have never been married, a grandparent seeking visitation shall file a petition in the district court in the county in which the minor child resides. If the marriage of the parents of a minor child has been dissolved or a petition for the dissolution of such marriage has been filed, is still pending, but no decree has been entered, a grandparent seeking visitation shall file a petition for such visitation in the district court in the county in which the dissolution was had or the proceedings are taking place. The county court or the district court may hear the proceeding as provided in section 25-2740. The form of the petition and all other pleadings required by this section shall be prescribed by the Supreme Court. The petition shall include the following:

(a) The name and address of the petitioner and his or her attorney;

(b) The name and address of the parent, guardian, or other party having custody of the child or children;

(c) The name and address of any parent not having custody of the child or children if applicable;

(d) The name and year of birth of each child with whom visitation is sought;

(e) The relationship of petitioner to such child or children;

(f) An allegation that the parties have attempted to reconcile their differences, but the differences are irreconcilable and such parties have no recourse but to seek redress from the court; and

(g) A statement of the relief sought.

(2) When a petition seeking visitation is filed, a copy of the petition shall be served upon the parent or parents or other party having custody of the child and upon any parent not having custody of such child by personal service or in the manner provided in section 25-517.02.

A grandparent visitation action may be initiated either during the dissolution proceeding or after the marriage of the parents has been dissolved. Rosse v. Rosse, 244 Neb. 967, 510 N.W.2d 73 (1994).

A proceeding for grandparent visitation under this section is subject to the Nebraska Child Custody Jurisdiction Act, section 43-1201 et seq. Dorszynski v. Reier, 6 Neb. App. 877, 578 N.W.2d 457 (1998). Note: Sections 43-1201 to 43-1225 were repealed in 2003.

Juvenile court is not the proper venue for grandparents seeking visitation rights of children placed in the temporary custody of the Nebraska Department of Social Services, since this section specifically provides for venue in the district court of the county where the children reside or in the district court where dissolution of parents' marriage was pending or was dissolved. In re Interest of Zachary W. & Alyssa W., 3 Neb. App. 274, 526 N.W.2d 233 (1994).



43-1901 Legislative findings.

The Legislature hereby finds that the large number of confirmed cases of child abuse and neglect places an enormous burden upon the citizens and government of Nebraska because victimized and maltreated children often bear the scars of abuse and neglect for many years and even throughout their lives. The Legislature recognizes that siblings, parents, and entire families suffer from the disruption and turmoil which accompany incidents of child abuse and neglect.

The Legislature further recognizes that the taxpaying public labors under the heavy economic burden of paying for the destructive effects of child abuse including subsequent juvenile delinquency, educational problems, adult criminal activity, mental illness, and poor parenting behavior.

The Legislature further recognizes that child abuse and neglect is a problem that should be approached through prevention efforts and that society presently possesses the ability to prevent many of these problems before the suffering and social costs begin to mount.

It is the expressed intent of sections 43-1901 to 43-1906 to make the prevention of child abuse and neglect a priority of this state and to establish the Nebraska Child Abuse Prevention Fund as a means to that end.



43-1902 Terms, defined.

As used in sections 43-1901 to 43-1906, unless the context otherwise requires:

(1) Board means the Nebraska Child Abuse Prevention Fund Board;

(2) Department means the Department of Health and Human Services; and

(3) Fund means the Nebraska Child Abuse Prevention Fund.



43-1903 Nebraska Child Abuse Prevention Fund Board; created; members; terms; vacancies; officers; expenses; removal.

(1) There is hereby created within the department the Nebraska Child Abuse Prevention Fund Board which shall be composed of nine members as follows: Two representatives of the Department of Health and Human Services appointed by the chief executive officer and seven members to be appointed by the Governor with the approval of the Legislature. The Governor shall appoint two members from each of the three congressional districts and one member from the state at large. As a group, the appointed board members (a) shall demonstrate knowledge in the area of child abuse and neglect prevention, (b) shall be representative of the demographic composition of this state, and (c) to the extent practicable, shall be representative of all of the following categories (i) the business community, (ii) the religious community, (iii) the legal community, (iv) professional providers of child abuse and neglect prevention services, and (v) volunteers in child abuse and neglect prevention services.

(2) The term of each appointed board member shall be three years, except that of the board members first appointed, two, including the at-large member, shall serve for three years, three shall serve for two years, and two shall serve for one year. The Governor shall designate the term which each of the members first appointed shall serve when he or she makes the appointments. An appointed board member shall not serve more than two consecutive terms whether partial or full. A vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment.

(3) The board shall elect a chairperson from among the appointed board members who shall serve for a term of two years. The board may elect the other officers and establish committees as it deems appropriate.

(4) The members of the board shall not receive any compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as provided in sections 81-1174 to 81-1177. The reimbursement shall be paid from the fund. In any one fiscal year, no more than five percent of the annually available funds as provided in section 43-1906 shall be used for the purpose of reimbursement of board members.

(5) Any board member may be removed by the Governor for misconduct, incompetency, or neglect of duty after first being given the opportunity to be heard in his or her own behalf.



43-1904 Board; powers and duties.

The board shall have the following powers and duties:

(1) To meet not less than twice annually at the call of the chairperson to conduct its official business;

(2) To require that at least five of the board members approve the awarding of grants made under subdivision (3)(b) of this section; and

(3) To develop, one year after the appointment of the original board and annually thereafter, a state plan for the distribution and disbursement of money in the fund. The plan developed under this subdivision shall assure that an equal opportunity exists for the establishment and maintenance of prevention programs and the receipt of money from the fund in all geographic areas of this state. The plan shall be transmitted to the department, the Governor, and the Legislature and made available to the general public. In carrying out a plan developed under this subdivision, the board shall establish procedures for:

(a) Developing and publicizing criteria for the awarding of grants for programs to be supported with money from the fund within the limits of appropriations made for that purpose;

(b) Awarding grants to agencies, organizations, or individuals for community-based child abuse prevention programs. The programs shall provide education, public awareness, or prevention services. In awarding grants under this subdivision, consideration shall be given by the board to factors such as need, geographic location, diversity, coordination with or improvement of existing services, and extensive use of volunteers;

(c) Supporting and encouraging the formation of local child abuse councils;

(d) Consulting with applicable state agencies, commissions, and boards to help determine probable effectiveness, fiscal soundness, and need for proposed community-based educational and service prevention programs;

(e) Facilitating information exchange among groups concerned with prevention programs; and

(f) Encouraging statewide educational and public awareness programs regarding the problems of families and children which (i) encourage professional persons and groups to recognize and deal with problems of families and children, (ii) make information regarding the problems of families and children and the prevention of such problems available to the general public in order to encourage citizens to become involved in the prevention of such problems, and (iii) encourage the development of community prevention programs.



43-1905 Department; duties.

The department shall:

(1) Have the power to deny any grant award, or portion of such award, made by the board;

(2) Review and monitor expenditures of money from the fund on a periodic basis; and

(3) Submit to the Governor and the Legislature an annual report of all receipts and disbursements of funds, including the recipients, the nature of the program funded, the dollar amount awarded, and the percentage of the total annually available funds the grant represents. The report submitted to the Legislature shall be submitted electronically. The report may be made available to the public upon request.



43-1906 Nebraska Child Abuse Prevention Fund; established; investment; use.

(1) There is hereby established the Nebraska Child Abuse Prevention Fund. The additional child abuse prevention fee as provided in section 33-106.03, the additional charge for supplying a certified copy of the record of any birth as provided in sections 71-612, 71-617.15, 71-627, and 71-628, and all amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for the purposes specified in sections 43-1901 to 43-1906 shall be remitted to the State Treasurer for credit to the Nebraska Child Abuse Prevention Fund. The fund shall be administered and disbursed by the department.

(2) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3) In any one fiscal year, no more than twenty percent of the annually appropriated funds shall be disbursed to any one agency, organization, or individual.

(4) Funds allocated from the fund shall only be used for purposes authorized under sections 43-1901 to 43-1906 and shall not be used to supplant any existing governmental program or service. No grants may be made to any state department or agency.



43-2001 Act, how cited.

Sections 43-2001 to 43-2012 shall be known and may be cited as the Missing Children Identification Act.



43-2002 Legislative findings.

Each year Nebraska children are reported missing. The Legislature is seeking a procedure whereby it can help locate such missing children through school records and birth certificates filed with the schools and the Department of Health and Human Services.



43-2003 Terms, defined.

As used in the Missing Children Identification Act, unless the context otherwise requires:

(1) County agency means any agency in a county that records and maintains birth certificates;

(2) Department means the Department of Health and Human Services;

(3) Missing person means a person sixteen years of age or younger reported to any law enforcement agency as abducted or lost; and

(4) Patrol means the Nebraska State Patrol.



43-2004 Missing person; notification.

Upon notification to a local law enforcement agency of the disappearance of a missing person, such agency shall immediately notify the patrol which shall notify the school in which such missing person is enrolled and the department. The department shall notify the county agency if such missing person was born in such county. Any information known to the patrol shall be supplied to the department.



43-2005 Flagging birth certificate.

If a missing person was born in Nebraska, the department shall flag such person's birth certificate, and if such person was born in a county where a county agency records and maintains birth certificates, such agency shall also flag the birth certificate in its custody.



43-2006 Flagged birth certificate; inquiry and request; how handled.

(1) If an inquiry is made regarding the flagged birth certificate, the department or county agency shall not furnish any information to such requesting person and shall request the name of the inquirer, address, and any other pertinent information. The department and such county agency shall immediately notify the patrol of such inquiry.

(2) If a request is made in person from the department or such county agency for a flagged birth certificate, the department or such county agency shall:

(a) Immediately notify the patrol or local law enforcement agency;

(b) Have the person requesting the flagged birth certificate fill in a form requesting such person's name, address, telephone number, social security number, and relationship to the person whose birth certificate is being requested and the name, address, and birthdate of the person whose birth certificate is being requested;

(c) Try to obtain a photocopy of the driver's license of the person making the request;

(d) Inform the person making the request that the birth certificate will be mailed to him or her;

(e) Report the description of such person making the request and any other relevant information to the patrol or other law enforcement agency; and

(f) Provide the patrol with copies of such documents but retain the original in the office of the department or county agency.

(3) If a request is made for such birth certificate in writing, the department or county agency shall notify the patrol and provide the patrol with a copy of the request but retain the original request in the office of the department or county agency.



43-2007 Schools; exempt school; duties.

(1) Upon notification by the patrol of a missing person, any school in which the missing person is currently or was previously enrolled shall flag the school records of such person in such school's possession. The school shall report immediately any request concerning a flagged record or any knowledge of the whereabouts of the missing person.

(2) Upon enrollment of a student for the first time in a public school district or private school system, the school of enrollment shall notify in writing the person enrolling the student that within thirty days he or she must provide either (a) a certified copy of the student's birth certificate or (b) other reliable proof of the student's identity and age accompanied by an affidavit explaining the inability to produce a copy of the birth certificate.

(3) Upon enrollment of a student who is receiving his or her education in an exempt school subject to sections 79-1601 to 79-1607, the parent or guardian of such student shall provide to the Commissioner of Education either (a) a certified copy of the student's birth certificate or (b) other reliable proof of the student's identity and age accompanied by an affidavit explaining the inability to produce a copy of the birth certificate.

(4) Upon failure of the person, parent, or guardian to comply with subsection (2) or (3) of this section, the school or Commissioner of Education shall notify such person, parent, or guardian in writing that unless he or she complies within ten days the matter shall be referred to the local law enforcement agency for investigation. If compliance is not obtained within such ten-day period, the school or commissioner shall immediately report such matter. Any affidavit received pursuant to subsection (2) or (3) of this section that appears inaccurate or suspicious in form or content shall be reported immediately to the local law enforcement agency by the school or commissioner.

(5) Any school requested to forward a copy of a transferred student's record shall not forward a copy of such record to the requesting school if the record has been flagged pursuant to subsection (1) of this section. If such record has been flagged, the school to whom such request is made shall notify the local law enforcement agency of the request and that such student is a reported missing person.



43-2008 Flag; requirements.

The flag on such birth certificate or school record shall be large enough so that any personnel looking at such birth certificate or record shall be alerted to the fact that such birth certificate or record is of a missing person.



43-2009 Removal of flag.

Upon notification of recovery of such missing person, the department, the county agency, and any school pursuant to section 43-2007 shall remove the flag from such person's record.



43-2010 Local law enforcement agency; duties.

Any local law enforcement agency notified pursuant to the Missing Children Identification Act of the request for the birth certificate, school record, or other information concerning a missing person shall immediately notify the patrol of such request and shall investigate such matter.



43-2011 Immunity from liability.

Any school or any person acting on behalf of a school shall be immune from civil and criminal liability for any acts or omissions which occur as a result of the requirements of the Missing Children Identification Act.



43-2012 Department; patrol; adopt rules and regulations.

The department and the patrol shall adopt and promulgate rules and regulations necessary to carry out their responsibilities under the Missing Children Identification Act.



43-2101 Persons under nineteen years of age declared minors; marriage, effect; person eighteen years of age or older; rights and responsibility.

All persons under nineteen years of age are declared to be minors, but in case any person marries under the age of nineteen years, his or her minority ends. Upon becoming the age of majority, a person is considered an adult and acquires all rights and responsibilities granted or imposed by statute or common law, except that a person eighteen years of age or older and who is not a ward of the state may enter into a binding contract or lease of whatever kind or nature and shall be legally responsible therefor.



43-2201 Legislative intent.

It is the intent of the Legislature to:

(1) Promote kinship care and lifelong connections through the process of family finding when a child has been removed from the legal custody of the child's parents;

(2) Prevent recurrence of abuse, neglect, exploitation, or other maltreatment of children;

(3) Reduce the length of time children spend in foster care;

(4) Reduce multiple placements of children in foster care;

(5) Remain in compliance with the federal Fostering Connections to Success and Increasing Adoptions Act of 2008, Public Law 110-351; and

(6) Create a pilot project for the process of locating and engaging family members in the life of a child who is a ward of the state or is participating in the bridge to independence program as defined in section 43-4503, or both, and in need of permanency through a lifelong network of support.



43-2202 Terms, defined.

For purposes of sections 43-2201 to 43-2209:

(1) Department means the Department of Health and Human Services;

(2) Family finding means the process described in section 43-2203;

(3) Family member means:

(a) A person related to a child by blood, adoption, or affinity within the fifth degree of kinship;

(b) A stepparent;

(c) A stepsibling;

(d) The spouse, widow, widower, or former spouse of any of the persons described in subdivisions (a) through (c) of this subdivision; and

(e) Any individual who is a primary caretaker or trusted adult in a kinship home and who, as a primary caretaker, has lived with the child or, as a trusted adult, has a preexisting, significant relationship with the child;

(4) Kinship home means a home in which a child receives foster care and at least one of the primary caretakers has previously lived with or is a trusted adult that has a preexisting, significant relationship with the child;

(5) Provider means an organization providing services as a child-placing agency; and

(6) Service area means a geographic area administered by the department and designated pursuant to section 81-3116.



43-2203 Pilot project participants; duties.

The department, its contracted providers of family finding services, and family members of children involved in cases which are part of the pilot project created in section 43-2204 shall participate in family finding. Family finding is the process of engagement, searching, preparation, planning, decisionmaking, lifetime network creation, healing, and permanency in order to:

(1) Search for and identify family members and engage them in planning and decisionmaking;

(2) Gain commitments from family members to support a child through nurturing relationships and to support the parent or parents, when appropriate; and

(3) Achieve a safe, permanent legal home or lifelong connection for the child, either through reunification or through permanent placement through legal guardianship or adoption.



43-2204 Pilot project; created; department; duties; termination of project.

A pilot project is created to provide family finding services within at least two service areas. The department shall contract with providers of family finding services or the case management lead agency pilot project authorized under section 68-1212 to carry out the family finding services pilot project. A provider may contract within multiple service areas. Each contracting provider shall be trained in and implement the steps described in section 43-2203. The family finding services pilot project shall terminate on June 30, 2019.



43-2205 Department; duties; collaboration.

(1) Under the pilot project created under section 43-2204, the department shall refer a portion of all cases involving children who are wards of the state in foster care or participating in the bridge to independence program as defined in section 43-4503, or both, to providers of family finding services who or which shall (a) locate family members of the children, (b) engage and empower family members, and (c) create an individualized plan to achieve a safe, permanent legal home for the children when possible.

(2) The department shall provide administrative oversight of the contracts entered into pursuant to the pilot project created under section 43-2204.

(3) A child's departmental case manager, the child's foster parents, and the provider of family finding services shall collaborate together to maximize success throughout the family finding process.

(4) The department shall carry out the requirements of the Interstate Compact for the Placement of Children when achieving out-of-state placement of a ward of the court, including prompt submission of required paperwork to ensure that the family finding process moves forward in a timely manner.



43-2206 Legislative intent.

It is the intent of the Legislature to appropriate seven hundred fifty thousand dollars from the General Fund for each of fiscal years 2015-16 and 2016-17 and one million five hundred thousand dollars from the General Fund for each of fiscal years 2017-18 and 2018-19 to the department which shall pursue federal matching funds as applicable and allocate such funds to contracting providers of family finding services who or which shall use such funds to (1) provide family finding services pursuant to contracts with the department, (2) create and coordinate training initiatives for departmental case managers assigned to cases referred for family finding services to promote provider and family engagement and to train case managers on the principles of family finding services for successful outcomes, and (3) provide contract monitoring and oversight of the pilot project and pay evaluation costs.



43-2207 Data collection system.

The department shall establish a data collection system and collect data from participating providers annually. Such data shall be divided by service area and shall include (1) the number of participating children and youth, (2) the ages of the participating children and youth, (3) the duration of each case, and (4) case outcomes, including permanency, guardianship, and family support. Data involving incomplete cases shall be included and identified as such.



43-2208 Independent evaluation of pilot project.

The department shall contract with an academic institution to complete an independent evaluation of the pilot project created under section 43-2204. The evaluation shall assess the effectiveness of the pilot project in achieving the purposes described in section 43-2201 and the overall fiscal impact. The evaluation shall begin after completion of the second year of the pilot project and shall be completed in the third year of the pilot project. The department shall electronically transmit the evaluation to the Health and Human Services Committee of the Legislature.



43-2209 Rules and regulations.

The department may adopt and promulgate rules and regulations to carry out sections 43-2201 to 43-2208.



43-2301 Repealed. Laws 1992, LB 907, § 29.



43-2302 Repealed. Laws 1992, LB 907, § 29.



43-2303 Repealed. Laws 1992, LB 907, § 29.



43-2304 Repealed. Laws 1992, LB 907, § 29.



43-2305 Repealed. Laws 1992, LB 907, § 29.



43-2401 Act, how cited.

Sections 43-2401 to 43-2413 shall be known and may be cited as the Juvenile Services Act.



43-2402 Terms, defined.

For purposes of the Juvenile Services Act:

(1) Coalition means the Nebraska Coalition for Juvenile Justice established pursuant to section 43-2411;

(2) Commission means the Nebraska Commission on Law Enforcement and Criminal Justice;

(3) Commission Grant Program means grants provided to eligible applicants under section 43-2406;

(4) Community-based Juvenile Services Aid Program means aid to counties and federally recognized or state-recognized Indian tribes provided under section 43-2404.02;

(5) Eligible applicant means a community-based agency or organization, political subdivision, school district, federally recognized or state-recognized Indian tribe, or state agency necessary to comply with the federal act;

(6) Federal act means the Juvenile Justice and Delinquency Prevention Act of 1974, 42 U.S.C. 5601 et seq., as the act existed on January 1, 2013;

(7) Juvenile means a person who is under eighteen years of age; and

(8) Office of Juvenile Services means the Office of Juvenile Services created in section 43-404.



43-2403 Legislative findings; purposes of act.

The Legislature hereby finds that the incarceration of juveniles in adult jails, lockups, and correctional facilities is contrary to the best interests and well-being of juveniles and frequently inconsistent with state and federal law requiring intervention by the least restrictive method. The Legislature further finds that the lack of available alternatives within local communities is a significant factor in the incarceration of juveniles in such adult jails, lockups, and correctional facilities.

To address such lack of available alternatives to the incarceration of juveniles, the Legislature declares it to be the policy of the State of Nebraska to aid in the establishment of programs or services for juveniles under the jurisdiction of the juvenile or criminal justice system and to finance such programs or services with appropriations from the General Fund and with funds acquired by participation in the federal act. The purposes of the Juvenile Services Act shall be to (1) assist in the provision of appropriate preventive, diversionary, and dispositional alternatives for juveniles, (2) encourage coordination of the elements of the juvenile services system, and (3) provide an opportunity for local involvement in developing community programs for juveniles so that the following objectives may be obtained:

(a) Preservation of the family unit whenever the best interests of the juvenile are served and such preservation does not place the juvenile at imminent risk;

(b) Limitation on intervention to those actions which are necessary and the utilization of the least restrictive yet most effective and appropriate resources;

(c) Encouragement of active family participation in whatever treatment is afforded a juvenile whenever the best interests of the juvenile require it;

(d) Treatment in the community rather than commitment to a youth rehabilitation and treatment center whenever the best interests of the juvenile require it; and

(e) Assistance in the development of alternatives to secure temporary custody for juveniles who do not require secure detention.



43-2404 Grants; use.

The coalition shall make award recommendations to the commission, at least annually, in accordance with the Juvenile Services Act and the federal act for grants made under the Commission Grant Program. Such grants shall be used to assist in the implementation and operation of programs or services identified in the applicable comprehensive juvenile services plan, to include: Programs for local planning and service coordination; screening, assessment, and evaluation; diversion; alternatives to detention; family support services; treatment services; reentry services; truancy prevention and intervention programs; and other services documented by data that will positively impact juveniles and families in the juvenile justice system.



43-2404.01 Comprehensive juvenile services plan; contents; statewide system to evaluate fund recipients; Director of the Community-based Juvenile Services Aid Program; duties.

(1) To be eligible for participation in either the Commission Grant Program or the Community-based Juvenile Services Aid Program, a comprehensive juvenile services plan shall be developed, adopted, and submitted to the commission in accordance with the federal act and rules and regulations adopted and promulgated by the commission in consultation with the Director of the Community-based Juvenile Services Aid Program, the Director of Juvenile Diversion Programs, the Office of Probation Administration, and the University of Nebraska at Omaha, Juvenile Justice Institute. Such plan may be developed by eligible applicants for the Commission Grant Program and by individual counties, by multiple counties, by federally recognized or state-recognized Indian tribes, or by any combination of the three for the Community-based Juvenile Services Aid Program. Comprehensive juvenile services plans shall:

(a) Be developed by a comprehensive community team representing juvenile justice system stakeholders;

(b) Be based on data relevant to juvenile and family issues;

(c) Identify policies and practices that are research-based or standardized and reliable and are implemented with fidelity and which have been researched and demonstrate positive outcomes;

(d) Identify clear implementation strategies; and

(e) Identify how the impact of the program or service will be measured.

(2) Any portion of the comprehensive juvenile services plan dealing with administration, procedures, and programs of the juvenile court shall not be submitted to the commission without the concurrence of the presiding judge or judges of the court or courts having jurisdiction in juvenile cases for the geographic area to be served. Programs or services established by such plans shall conform to the family policy tenets prescribed in sections 43-532 and 43-533 and shall include policies and practices that are research-based or standardized and reliable and are implemented with fidelity and which have been researched and demonstrate positive outcomes.

(3) The commission, in consultation with the University of Nebraska at Omaha, Juvenile Justice Institute, shall contract for the development and administration of a statewide system to monitor and evaluate the effectiveness of plans and programs receiving funds from (a) the Commission Grant Program and (b) the Community-based Juvenile Services Aid Program in preventing persons from entering the juvenile justice system and in rehabilitating juvenile offenders.

(4) There is established within the commission the position of Director of the Community-based Juvenile Services Aid Program, appointed by the executive director of the commission. The director shall have extensive experience in developing and providing community-based services.

(5) The director shall be supervised by the executive director of the commission. The director shall:

(a) Provide technical assistance and guidance for the development of comprehensive juvenile services plans;

(b) Coordinate the review of the Community-based Juvenile Services Aid Program application as provided in section 43-2404.02 and make recommendations for the distribution of funds provided under the Community-based Juvenile Services Aid Program, giving priority to those grant applications funding programs and services that will divert juveniles from the juvenile justice system, impact and effectively treat juveniles within the juvenile justice system, and reduce the juvenile detention population or assist juveniles in transitioning from out-of-home placements to in-home treatments. The director shall ensure that no funds appropriated or distributed under the Community-based Juvenile Services Aid Program are used for purposes prohibited under subsection (3) of section 43-2404.02;

(c) Develop data collection and evaluation protocols, oversee statewide data collection, and generate an annual report on the effectiveness of juvenile services that receive funds from the Community-based Juvenile Services Aid Program;

(d) Develop relationships and collaborate with juvenile justice system stakeholders, provide education and training as necessary, and serve on boards and committees when approved by the commission;

(e) Assist juvenile justice system stakeholders in developing policies and practices that are research-based or standardized and reliable and are implemented with fidelity and which have been researched and demonstrate positive outcomes;

(f) Develop and coordinate a statewide working group as a subcommittee of the coalition to assist in regular strategic planning related to supporting, funding, monitoring, and evaluating the effectiveness of plans and programs receiving funds from the Community-based Juvenile Services Aid Program; and

(g) Work with the coordinator for the coalition in facilitating the coalition's obligations under the Community-based Juvenile Services Aid Program.



43-2404.02 Community-based Juvenile Services Aid Program; created; use; reports.

(1) There is created a separate and distinct budgetary program within the commission to be known as the Community-based Juvenile Services Aid Program. Funding acquired from participation in the federal act, state General Funds, and funding acquired from other sources which may be used for purposes consistent with the Juvenile Services Act and the federal act shall be used to aid in the establishment and provision of community-based services for juveniles who come in contact with the juvenile justice system.

(2)(a) Ten percent of the annual General Fund appropriation to the Community-based Juvenile Services Aid Program, excluding administrative budget funds, shall be set aside for the development of a common data set and evaluation of the effectiveness of the Community-based Juvenile Services Aid Program. The intent in creating this common data set is to allow for evaluation of the use of the funds and the effectiveness of the programs or outcomes in the Community-based Juvenile Services Aid Program.

(b) The common data set shall be developed and maintained by the commission and shall serve as a primary data collection site for any intervention funded by the Community-based Juvenile Services Aid Program designed to serve juveniles and deter involvement in the formal juvenile justice system. The commission shall work with agencies and programs to enhance existing data sets. To ensure that the data set permits evaluation of recidivism and other measures, the commission shall work with the Office of Probation Administration, juvenile diversion programs, law enforcement, the courts, and others to compile data that demonstrates whether a youth has moved deeper into the juvenile justice system. The University of Nebraska at Omaha, Juvenile Justice Institute, shall assist with the development of common definitions, variables, and training required for data collection and reporting into the common data set by juvenile justice programs. The common data set maintained by the commission shall be provided to the University of Nebraska at Omaha, Juvenile Justice Institute, to assess the effectiveness of the Community-based Juvenile Services Aid Program.

(c) Providing the commission access to records and information for, as well as the commission granting access to records and information from, the common data set is not a violation of confidentiality provisions under any law, rule, or regulation if done in good faith for purposes of evaluation. Records and documents, regardless of physical form, that are obtained or produced or presented to the commission for the common data set are not public records for purposes of sections 84-712 to 84-712.09.

(d) The ten percent of the annual General Fund appropriation to the Community-based Juvenile Services Aid Program, excluding administrative budget funds, shall be appropriated as follows: In fiscal year 2015-16, seven percent shall go to the commission for development of the common data set and three percent shall go to the University of Nebraska at Omaha, Juvenile Justice Institute, for evaluation. In fiscal year 2016-17, six percent shall go to the commission for development and maintenance of the common data set and four percent shall go to the University of Nebraska at Omaha, Juvenile Justice Institute, for evaluation. Every fiscal year thereafter, beginning in fiscal year 2017-18, five percent shall go to the commission for development and maintenance of the common data set and five percent shall go to the University of Nebraska at Omaha, Juvenile Justice Institute, for evaluation.

(e) The remaining funds in the annual General Fund appropriation to the Community-based Juvenile Services Aid Program shall be apportioned as aid in accordance with a formula established in rules and regulations adopted and promulgated by the commission. The formula shall be based on the total number of residents per county and federally recognized or state-recognized Indian tribe who are twelve years of age through eighteen years of age and other relevant factors as determined by the commission. The commission may require a local match of up to forty percent from the county, multiple counties, federally recognized or state-recognized Indian tribe or tribes, or any combination of the three which is receiving aid under such program. Any local expenditures for community-based programs for juveniles may be applied toward such match requirement.

(3)(a) In distributing funds provided under the Community-based Juvenile Services Aid Program, aid recipients shall prioritize programs and services that will divert juveniles from the juvenile justice system, reduce the population of juveniles in juvenile detention and secure confinement, and assist in transitioning juveniles from out-of-home placements.

(b) Funds received under the Community-based Juvenile Services Aid Program shall be used exclusively to assist the aid recipient in the implementation and operation of programs or the provision of services identified in the aid recipient's comprehensive juvenile services plan, including programs for local planning and service coordination; screening, assessment, and evaluation; diversion; alternatives to detention; family support services; treatment services; truancy prevention and intervention programs; pilot projects approved by the commission; payment of transportation costs to and from placements, evaluations, or services; personnel when the personnel are aligned with evidence-based treatment principles, programs, or practices; contracting with other state agencies or private organizations that provide evidence-based treatment or programs; preexisting programs that are aligned with evidence-based practices or best practices; and other services that will positively impact juveniles and families in the juvenile justice system.

(c) Funds received under the Community-based Juvenile Services Aid Program shall not be used for the following: Construction of secure detention facilities, secure youth treatment facilities, or secure youth confinement facilities; capital construction or the lease or acquisition of facilities; programs, services, treatments, evaluations, or other preadjudication services that are not based on or grounded in evidence-based practices, principles, and research, except that the commission may approve pilot projects that authorize the use of such aid; or office equipment, office supplies, or office space.

(d) Any aid not distributed to counties under this subsection shall be retained by the commission to be distributed on a competitive basis under the Community-based Juvenile Services Aid Program for a county, multiple counties, federally recognized or state-recognized Indian tribe or tribes, or any combination of the three demonstrating additional need in the funding areas identified in this subsection.

(e) If a county, multiple counties, or a federally recognized or state-recognized Indian tribe or tribes is denied aid under this section or receives no aid under this section, the entity may request an appeal pursuant to the appeal process in rules and regulations adopted and promulgated by the commission. The commission shall establish appeal and hearing procedures by December 15, 2014. The commission shall make appeal and hearing procedures available on its web site.

(4)(a) Any recipient of aid under the Community-based Juvenile Services Aid Program shall electronically file an annual report as required by rules and regulations adopted and promulgated by the commission. Any program funded through the Community-based Juvenile Services Aid Program that served juveniles shall report data on the individual youth served. Any program that is not directly serving youth shall include program-level data. In either case, data collected shall include, but not be limited to, the following: The type of juvenile service, how the service met the goals of the comprehensive juvenile services plan, demographic information on the juveniles served, program outcomes, the total number of juveniles served, and the number of juveniles who completed the program or intervention.

(b) Any recipient of aid under the Community-based Juvenile Services Aid Program shall be assisted by the University of Nebraska at Omaha, Juvenile Justice Institute, in reporting in the common data set, as set forth in the rules and regulations adopted and promulgated by the commission. Community-based aid utilization and evaluation data shall be stored and maintained by the commission.

(c) Evaluation of the use of funds and the evidence of the effectiveness of the programs shall be completed by the University of Nebraska at Omaha, Juvenile Justice Institute, specifically:

(i) The varying rates of recidivism, as defined by rules and regulations adopted and promulgated by the commission, and other measures for juveniles participating in community-based programs; and

(ii) Whether juveniles are sent to staff secure or secure juvenile detention after participating in a program funded by the Community-based Juvenile Services Aid Program.

(5) The commission shall report annually to the Governor and the Legislature on the distribution and use of funds for aid appropriated under the Community-based Juvenile Services Aid Program. The report shall include, but not be limited to, an aggregate report of the use of the Community-based Juvenile Services Aid Program funds, including the types of juvenile services and programs that were funded, demographic information on the total number of juveniles served, program success rates, the total number of juveniles sent to secure juvenile detention or residential treatment and secure confinement, and a listing of the expenditures of all counties and federally recognized or state-recognized Indian tribes for detention, residential treatment, and secure confinement. The report submitted to the Legislature shall be submitted electronically.

(6) The commission shall adopt and promulgate rules and regulations for the Community-based Juvenile Services Aid Program in consultation with the Director of the Community-based Juvenile Services Aid Program, the Director of Juvenile Diversion Programs, the Office of Probation Administration, the Nebraska Association of County Officials, and the University of Nebraska at Omaha, Juvenile Justice Institute. The rules and regulations shall include, but not be limited to:

(a) The required elements of a comprehensive juvenile services plan and planning process;

(b) The Community-based Juvenile Services Aid Program formula, review process, match requirements, and fund distribution. The distribution process shall ensure a conflict of interest policy;

(c) A distribution process for funds retained under subsection (3) of this section;

(d) A plan for evaluating the effectiveness of plans and programs receiving funding;

(e) A reporting process for aid recipients;

(f) A reporting process for the commission to the Governor and Legislature. The report shall be made electronically to the Governor and the Legislature; and

(g) Requirements regarding the use of the common data set.



43-2404.03 Legislative intent.

It is the intent of the Legislature to appropriate five million dollars to the Community-based Juvenile Services Aid Program.



43-2405 Grants under Commission Grant Program; application; requirements.

(1) An eligible applicant may apply to the coalition for a grant under the Commission Grant Program in a manner and form prescribed by the commission for funds made available from the Commission Grant Program or the federal act. The application shall include a comprehensive juvenile services plan. Grants shall be awarded to eligible applicants at least annually within the limits of available funds until programs are available statewide.

(2) Eligible applicants may give consideration to contracting with private nonprofit agencies for the provision of programs.



43-2406 Grants; criteria.

From amounts appropriated to the commission for the Commission Grant Program or funds available through the federal act, the commission shall award grants on a competitive basis to eligible applicants based upon criteria determined by the commission.



43-2407 Repealed. Laws 2000, LB 1167, § 56.



43-2408 Grants; use.

(1) Grants provided under the Commission Grant Program may be used for developing programs under the Juvenile Services Act.

(2) No grants from the Commission Grant Program shall be used to acquire, develop, build, or improve local correctional facilities.



43-2409 Eligible applicants; performance review; commission; powers; use of grants; limitation.

(1) The coalition shall review periodically the performance of eligible applicants participating under the Commission Grant Program and the federal act to determine if substantial compliance criteria are being met. The commission shall establish criteria for defining substantial compliance.

(2) Grants received by an eligible applicant under the Commission Grant Program shall not be used to replace or supplant any funds currently being used to support existing programs for juveniles.

(3) Grants received under the Commission Grant Program shall not be used for capital construction or the lease or acquisition of facilities.



43-2410 Repealed. Laws 2000, LB 1167, § 56.



43-2411 Nebraska Coalition for Juvenile Justice; created; members; terms; expenses; task forces or subcommittee; authorized.

(1) The Nebraska Coalition for Juvenile Justice is created. As provided in the federal act, there shall be no less than fifteen nor more than thirty-three members of the coalition. Coalition members who are members of the judicial branch of government shall be nonvoting members of the coalition. The coalition members shall be appointed by the Governor and shall include:

(a) The Administrator of the Office of Juvenile Services;

(b) The chief executive officer of the Department of Health and Human Services or his or her designee;

(c) The Commissioner of Education or his or her designee;

(d) The executive director of the Nebraska Commission on Law Enforcement and Criminal Justice or his or her designee;

(e) The Executive Director of the Nebraska Association of County Officials or his or her designee;

(f) The probation administrator of the Office of Probation Administration or his or her designee;

(g) One county commissioner or supervisor;

(h) One person with data analysis experience;

(i) One police chief;

(j) One sheriff;

(k) The executive director of the Foster Care Review Office;

(l) One separate juvenile court judge;

(m) One county court judge;

(n) One representative of mental health professionals who works directly with juveniles;

(o) Three representatives, one from each congressional district, from community-based, private nonprofit organizations who work with juvenile offenders and their families;

(p) One volunteer who works with juvenile offenders or potential juvenile offenders;

(q) One person who works with an alternative to a detention program for juveniles;

(r) The director or his or her designee from a youth rehabilitation and treatment center;

(s) The director or his or her designee from a secure juvenile detention facility;

(t) The director or his or her designee from a staff secure youth confinement facility;

(u) At least five members who are under twenty-four years of age when appointed;

(v) One person who works directly with juveniles who have learning or emotional difficulties or are abused or neglected;

(w) One member of the Nebraska Commission on Law Enforcement and Criminal Justice;

(x) One member of a regional behavioral health authority established under section 71-808;

(y) One county attorney; and

(z) One public defender.

(2) The terms of members appointed pursuant to subdivisions (1)(g) through (1)(z) of this section shall be three years, except that the terms of the initial appointments of members of the coalition shall be staggered so that one-third of the members are appointed for terms of one year, one-third for terms of two years, and one-third for terms of three years, as determined by the Governor. A majority of the coalition members, including the chairperson, shall not be full-time employees of federal, state, or local government. At least one-fifth of the coalition members shall be under the age of twenty-four at the time of appointment. Any vacancy on the coalition shall be filled by appointment by the Governor. The coalition shall select a chairperson, a vice-chairperson, and such other officers as it deems necessary.

(3) Members of the coalition shall be reimbursed for their actual and necessary expenses pursuant to sections 81-1174 to 81-1177.

(4) The coalition may appoint task forces or subcommittees to carry out its work. Task force and subcommittee members shall have knowledge of, responsibility for, or interest in an area related to the duties of the coalition.



43-2412 Coalition; powers and duties.

(1) Consistent with the purposes and objectives of the Juvenile Services Act and the federal act, the coalition shall:

(a) Make recommendations to the commission on the awarding of grants under the Commission Grant Program to eligible applicants;

(b) Identify juvenile justice issues, share information, and monitor and evaluate programs in the juvenile justice system;

(c) Recommend guidelines and supervision procedures to be used to develop or expand local diversion programs for juveniles from the juvenile justice system;

(d) Prepare an annual report to the Governor, the Legislature, the Office of Probation Administration, and the Office of Juvenile Services including recommendations on administrative and legislative actions which would improve the juvenile justice system. The report submitted to the Legislature shall be submitted electronically;

(e) Ensure widespread citizen involvement in all phases of its work; and

(f) Meet at least four times each year.

(2) Consistent with the purposes and objectives of the acts and within the limits of available time and appropriations, the coalition may:

(a) Assist and advise state and local agencies in the establishment of volunteer training programs and the utilization of volunteers;

(b) Apply for and receive funds from federal and private sources for carrying out its powers and duties; and

(c) Provide technical assistance to eligible applicants.

(3) In formulating, adopting, and promulgating the recommendations and guidelines provided for in this section, the coalition shall consider the differences among counties in population, in geography, and in the availability of local resources.



43-2413 Coordinator; position established; duties.

There is established within the commission the position of coordinator for the Nebraska Coalition for Juvenile Justice. The coordinator shall assist the commission in the administration of the Juvenile Services Act and the federal act and shall serve as staff to the coalition.



43-2414 Repealed. Laws 2007, LB 296, § 815.



43-2501 Act, how cited.

Sections 43-2501 to 43-2516 shall be known and may be cited as the Early Intervention Act.



43-2502 Legislative intent.

It is the intent of the Legislature to assist in securing early intervention services to infants or toddlers with disabilities and their families in accordance with the federal early intervention program and whenever possible in concert with the family policy objectives prescribed in sections 43-532 and 43-533 and federal and state initiatives. Such services are necessary to:

(1) Enhance the development of infants and toddlers with disabilities;

(2) Reduce the costs to our society by minimizing the need for special services, including special education and related services, after such infants or toddlers reach school age;

(3) Minimize the likelihood of institutionalization of persons with disabilities and maximize their potential for independent living in society;

(4) Enhance the capacity of families to meet the needs of their infants or toddlers with disabilities;

(5) Strengthen, promote, and empower families to determine the most appropriate use of resources to address the unique and changing needs of families and their infants or toddlers with disabilities; and

(6) Enhance the capacity of state and local agencies and service providers to identify, evaluate, and meet the needs of historically underrepresented populations, particularly minority, low-income, and rural populations.



43-2502.01 General findings and declarations.

The Legislature hereby finds and declares that: (1) All families have strengths; (2) families strengthen communities; (3) families are the primary decisionmakers for their children; and (4) all families have needs that change over time and require the support of their communities.



43-2502.02 Legislative findings.

The Legislature further finds that: (1) Many state initiatives for improving or reforming the current service delivery systems for children and their families have been identified and are currently underway within Nebraska; (2) there is a need to facilitate coordination and promote communication across these efforts to identify common visions and approaches and to establish linkages across health, social services, family support services, mental health, and education initiatives at the state and community levels; and (3) these initiatives need continued support and nurturing in order to empower communities and families and to provide and promote an integrated service delivery system.



43-2502.03 Legislative declarations.

The Legislature declares that it shall be the policy of the State of Nebraska to promote the development of a statewide system of comprehensive, coordinated, family-centered, community-based, and culturally competent services for children and their families to assure that services help build strong families and provide appropriate environments prenatally and for children from birth through their early years in programs and services which are:

(1) Family-centered, recognizing that parents have the primary responsibility for their children's development and learning and that programs must recognize and support the role of parents through family-friendly criteria in planning their structure, services, staffing, and delivery;

(2) Comprehensive, recognizing that services must include attention to all aspects of the child and family and address needed health and nutrition, education, family support, and social services. Such a service system should allow families to choose the services they need with minimal costs and requirements;

(3) Coordinated, recognizing that collaboration among the state agencies and variety of private and community programs and services is required to assure that comprehensive child and family needs are met and that the most efficient use is made of public resources, community services, and informal support systems of families;

(4) Quality, recognizing that outcomes for children in the early years are strengthened when programs and services display indicators of quality, including developmentally appropriate practices, extensive family involvement, trained staff, and culturally responsive approaches;

(5) Inclusive, recognizing that all children benefit when they have optimum opportunities to interact with peer groups of children with diverse backgrounds and characteristics; and

(6) Equitable, recognizing that program practices strive for potential achievement of all children including children from minority groups, with disabilities, from less advantaged backgrounds, and from less populated geographic areas.



43-2502.04 Declaration of policy.

The Legislature further declares that it shall be the policy of the State of Nebraska, through the implementation of the Early Intervention Act, to promote, facilitate, and support:

(1) Healthy families, enhancing the well-being of each family member as well as that of the family as a unit and encouraging family independence and decisionmaking about the future of their children;

(2) Service systems which are responsive, flexible, integrated, and accessible to children and their families;

(3) Community ownership, recognizing that families live and children grow up in communities, that programs are implemented in communities, and that all families need supportive communities; and

(4) Maximum impact of prevention and early intervention, encouraging and supporting active parent and family partnership in all programs and services.



43-2503 Purposes of act.

The purposes of the Early Intervention Act shall be to:

(1) Develop and implement a statewide system of comprehensive, coordinated, family-centered, community-based, and culturally competent early intervention services for infants or toddlers with disabilities and their families through the collaboration of the Department of Health and Human Services, the State Department of Education, and all other relevant agencies or organizations at the state, regional, and local levels;

(2) Establish and implement a billing system for accessing federal medicaid funds;

(3) Establish and implement services coordination through a community team approach;

(4) Facilitate the coordination of payment for early intervention services from federal, state, local, and private sources including public and private insurance coverage; and

(5) Enhance Nebraska's capacity to provide quality early intervention services and expand and improve existing early intervention services being provided to eligible infants or toddlers with disabilities and their families.



43-2504 Repealed. Laws 1993, LB 520, § 31.



43-2505 Terms, defined.

For purposes of the Early Intervention Act:

(1) Collaborating agencies means the Department of Health and Human Services and the State Department of Education;

(2) Developmental delay has the definition found in section 79-1118.01;

(3) Early intervention services may include services which:

(a) Are designed to meet the developmental needs of each eligible infant or toddler with disabilities and the needs of the family related to enhancing the development of their infant or toddler;

(b) Are selected in collaboration with the parent or guardian;

(c) Are provided in accordance with an individualized family service plan;

(d) Meet all applicable federal and state standards; and

(e) Are provided, to the maximum extent appropriate, in natural environments including the home and community settings in which infants and toddlers without disabilities participate;

(4) Eligible infant or toddler with disabilities means a child who needs early intervention services and is two years of age or younger, except that toddlers who reach age three during the school year shall remain eligible throughout that school year. The need for early intervention services is established when the infant or toddler experiences developmental delays or any of the other disabilities described in the Special Education Act;

(5) Federal early intervention program means the federal early intervention program for infants and toddlers with disabilities, 20 U.S.C. 1471 to 1485;

(6) Individualized family service plan means the process, periodically documented in writing, of determining appropriate early intervention services for an eligible infant or toddler with disabilities and his or her family;

(7) Interagency planning team means an organized group of interdisciplinary, interagency representatives, community leaders, and family members in each local community or region;

(8) Lead agency or agencies means the Department of Health and Human Services, the State Department of Education, and any other agencies designated by the Governor for general administration, supervision, and monitoring of programs and activities receiving federal funds under the federal early intervention program and state funds appropriated for early intervention services under the Early Intervention Act; and

(9) Services coordination means a flexible process of interaction facilitated by a services coordinator to assist the family of an eligible infant or toddler with disabilities within a community to identify and meet their needs pursuant to the act. Services coordination under the act shall not duplicate any case management services which an eligible infant or toddler with disabilities and his or her family are already receiving or eligible to receive from other sources.



43-2506 Repealed. Laws 2000, LB 1135, § 34.



43-2507 Collaborating agency; statewide system; components; duties; sharing information and data.

(1) Planning for early intervention services shall be the responsibility of each collaborating agency. The planning shall address a statewide system of comprehensive, coordinated, family-centered, community-based, and culturally competent early intervention services to all eligible infants or toddlers with disabilities and their families in Nebraska. The statewide system shall include the following minimum components:

(a) A public awareness program, including a central directory;

(b) A comprehensive early identification system, including a system for identifying children and making referrals for infants or toddlers who may be eligible for early intervention services;

(c) Common intake, referral, and assessment processes, procedures, and forms to determine eligibility of infants and toddlers and their families referred for early intervention services;

(d) An individualized family service plan, including services coordination, for each eligible infant or toddler with disabilities and his or her family;

(e) A comprehensive system of personnel development;

(f) A uniform computer data base and reporting system which crosses agency lines; and

(g) Services coordination to access the following early intervention services: Audiology; family training, counseling, and home visits; health services; medical services only for diagnostic or evaluation purposes; nursing services; nutrition services; occupational therapy; physical therapy; psychological services; social work services; special instruction; speech-language pathology; transportation and related costs that are necessary to enable an eligible infant or toddler with disabilities and his or her family to receive early intervention services; assistive technology devices and assistive technology services; vision services; and hearing services.

(2) Collaborating agencies shall review standards to ensure that personnel are appropriately and adequately prepared and trained to carry out the Early Intervention Act.

(3) Collaborating agencies shall be responsible for designing, supporting, and implementing a statewide training and technical assistance plan which shall address preservice, inservice, and leadership development for service providers and parents of eligible infants and toddlers with disabilities.

(4) Policies and procedures shall be jointly examined and analyzed by the collaborating agencies to satisfy data collection requirements under the federal early intervention program and to assure the confidentiality of the data contained in the statewide system. Notwithstanding any other provision of state law, the collaborating agencies shall be permitted to share information and data necessary to carry out the provisions of the federal early intervention program, including the personal identification or other specific information concerning individual infants, toddlers, or their families, except that the vital and medical records and health information concerning individuals provided to the Department of Health and Human Services may be released only under the laws authorizing the provision of such records and information. Nothing in this section shall prohibit the use of such data to provide for the preparation of reports, fiscal information, or other documents required by the Early Intervention Act, but no information in such reports, fiscal information, or other documents shall be used in a manner which would allow for the personal identification of an individual infant, toddler, or family.



43-2507.01 Eligible infants and toddlers with disabilities; entitlements.

(1) Infants or toddlers who are referred because of possible disabilities shall be entitled, at no cost to their families, to early identification of eligible infants or toddlers, evaluation and assessment in order to determine eligibility under the Special Education Act, and procedural safeguards.

(2) By June 1, 1995, eligible infants or toddlers with disabilities shall also be entitled, at no cost to their families, to services coordination and development of the individualized family service plan.

(3) For other early intervention services not mandated under the Special Education Act and not paid through any other source, including, but not limited to, insurance, medicaid, or other third-party payor, payment for such services shall be the responsibility of the parent, guardian, or other person responsible for the eligible infant or toddler.

(4) Except for services coordination, the Early Intervention Act shall not be construed to create new early intervention or family services or establish an entitlement to such new services.



43-2507.02 State Department of Education; duties.

The State Department of Education shall maintain its responsibility under the Special Education Act regarding special education and related services and may adopt and promulgate rules and regulations pursuant to section 43-2516 that meet the requirements of subchapter III of the federal Individuals with Disabilities Education Act, 20 U.S.C. 1431 to 1445, as such act and sections existed on January 1, 2013, and the regulations adopted thereunder. The department shall provide grants for the costs of such programs to the school district of residence as provided in section 79-1132.



43-2508 Department of Health and Human Services; duties.

(1) The Department of Health and Human Services shall be responsible for providing or contracting for services.

(2) Whenever possible, the medical assistance program prescribed in the Medical Assistance Act shall be used for payment of services coordination.

(3) It is the intent of this section that the department shall apply for and implement a Title XIX medicaid waiver as a way to assist in the provision of services coordination to eligible infants or toddlers with disabilities and their families.



43-2509 Department of Health and Human Services; duties.

The Department of Health and Human Services is responsible for incorporating components required under the federal early intervention program into the state plans developed for the Special Supplemental Nutrition Program for Women, Infants, and Children, the Commodity Supplemental Food Program, the maternal and child health program, and the developmental disabilities program. The department shall provide technical assistance, planning, and coordination related to the incorporation of such components.



43-2510 Department of Health and Human Services; duties.

The Department of Health and Human Services is responsible for incorporating components required under the federal early intervention program into the mental health and developmental disabilities planning responsibilities of the department. The department shall provide technical assistance, planning, and coordination related to the incorporation of such components.



43-2511 Statewide billing system; establishment; participation required; implementation and administrative costs; how treated.

There is hereby established a statewide billing system for accessing federal medicaid funds for special education and related services provided by school districts. The system shall apply to all students verified with disabilities from date of diagnosis to twenty-one years of age as allowed under the federal Medicare Catastrophic Coverage Act of 1988. The system shall be developed, implemented, and administered jointly by the Department of Health and Human Services and the State Department of Education. On or before October 1, 2015, the Department of Health and Human Services and the State Department of Education shall jointly revise the statewide billing system to streamline and simplify the claims process, to update reimbursement rates, and to incorporate services included in the state plan amendment submitted pursuant to subsection (4) of section 68-911. After the reimbursement rates have been updated pursuant to this section, such rates shall be reviewed at least once every five years. School districts, educational service units, or approved cooperatives providing special education and related services shall be required to participate in the statewide billing system. Eleven and fifty-four hundredths percent of federal medicaid funds received by school districts pursuant to such billing system shall be considered reimbursement for the costs to school districts associated with the implementation and administration of such a system, and such costs shall be included in the medicaid reimbursement rates to be established for each service. From the amount provided pursuant to section 43-2515 to aid in carrying out the Early Intervention Act, the Department of Health and Human Services shall retain, for the purposes of implementing and administering the statewide billing system and early intervention services coordination services, an amount equal to the lesser of the actual cost of implementing and administering the statewide billing system and early intervention services coordination services or (1) for fiscal year 2014-15, two hundred forty-two thousand dollars, (2) for fiscal year 2015-16, three hundred thousand dollars, or (3) for fiscal year 2016-17 and each fiscal year thereafter, the amount retained for such purposes for the prior year increased by five percent.



43-2511.01 Statewide services coordination system; development; implementation.

The lead agencies shall develop and implement a statewide services coordination system for eligible infants or toddlers with disabilities and their families pursuant to the Early Intervention Act. The amount and duration of services coordination shall be based on need, as specified on the individualized family service plan. Services coordination under the act shall not duplicate any case management services which an eligible infant or toddler with disabilities and his or her family are already receiving or eligible to receive from whatever source.



43-2512 Interagency planning team; members; duties; Department of Health and Human Services; provide services coordination.

Each region established pursuant to section 79-1135 shall establish an interagency planning team, which planning team shall include representatives from school districts, social services, health and medical services, parents, and mental health, developmental disabilities, Head Start, and other relevant agencies or persons serving children from birth to age five and their families and parents or guardians. Each interagency planning team shall be responsible for assisting in the planning and implementation of the Early Intervention Act in each local community or region. The Department of Health and Human Services, in collaboration with each regional interagency planning team, shall provide or contract for services coordination.



43-2513 Special grant funds; designation.

For purposes of the general fund budget of expenditures as defined in section 79-1003, funds received to carry out the services coordination functions or designated as reimbursement for costs associated with the implementation and administration of the billing system pursuant to section 43-2511 shall be considered special grant funds.



43-2514 Repealed. Laws 1993, LB 520, § 31.



43-2515 Federal medicaid funds; certification; appropriations; legislative intent.

For years 1993 through 2015, on or before October 1, the Department of Health and Human Services and the State Department of Education shall jointly certify to the budget administrator of the budget division of the Department of Administrative Services the amount of federal medicaid funds paid to school districts pursuant to the Early Intervention Act for special education services for children five years of age and older for the immediately preceding fiscal year. The General Fund appropriation to the State Department of Education for state special education aid for the then-current fiscal year shall be decreased by an amount equal to the amount that would have been reimbursed with state general funds to the school districts through the special education reimbursement process for special education services for children five years of age and older that was paid to school districts or approved cooperatives with federal medicaid funds.

For fiscal years through fiscal year 2015-16, it is the intent of the Legislature that an amount equal to the amount that would have been reimbursed with state general funds to the school districts, certified to the budget administrator, be appropriated from the General Fund to aid in carrying out the provisions of the Early Intervention Act and other related early intervention services.

For 2015 and each year thereafter, on or before December 1, the Department of Health and Human Services and the State Department of Education shall jointly certify to the budget administrator of the budget division of the Department of Administrative Services the aggregate amount to be included in the local system formula resources pursuant to subdivision (15) of section 79-1018.01 for all local systems for aid to be calculated pursuant to the Tax Equity and Educational Opportunities Support Act for the next school fiscal year.

For fiscal year 2016-17 and each fiscal year thereafter, it is the intent of the Legislature that, in addition to other state and federal funds used to carry out the Early Intervention Act, funds equal to the lesser of the amount certified to the budget administrator or the amount appropriated or transferred for such purposes pursuant to this section for the immediately preceding fiscal year increased by five percent be appropriated from the General Fund to aid in carrying out the provisions of the Early Intervention Act and other related early intervention services.



43-2516 Rules and regulations.

The lead agencies shall adopt and promulgate rules and regulations pursuant to the Early Intervention Act.



43-2601 Act, how cited.

Sections 43-2601 to 43-2625 shall be known and may be cited as the Quality Child Care Act.



43-2602 Legislative intent.

It is the intent of the Legislature to promote the growth and development of a comprehensive child care system which meets the needs of families in Nebraska by encouraging high-quality, affordable, and accessible child care services that are educationally and developmentally appropriate. The Legislature finds that existing child care resources are inadequate to meet the need for services and that high-quality services can substantially increase the well-being of children and families.



43-2603 Legislative declarations.

The Legislature declares that it shall be the policy of the State of Nebraska to:

(1) Recognize the family as the most important social and economic unit of society and support the central role parents play in raising children. All parents are encouraged to care for and nurture their children through the traditional methods of parental care at home. However, to the extent early childhood care and education and school-age-care programs are used, parents are encouraged to participate fully in the effort to improve the quality of such programs;

(2) Promote a variety of culturally and developmentally appropriate child care programs of high quality;

(3) Promote the growth, development, and safety of children by working with community groups and agencies, including providers and parents, to establish standards for high-quality programs, training of providers, fair and equitable monitoring, and salary levels commensurate with provider responsibilities and support services;

(4) Promote equal access to high-quality, affordable, and socioeconomically integrated programs for all children and families; and

(5) Facilitate broad community and private sector involvement in the provision of high-quality programs to foster economic development and assist business.

The Legislature supports the full integration of children with special needs into the same child care environments serving children with no identified handicapping conditions.

The Legislature also finds that family child care homes should be the primary focus in upgrading child care programs in Nebraska at this time. There is a need for a larger, more visible, and better trained supply of family child care homes.



43-2604 Legislative findings and priorities.

The Legislature finds that since the majority of children of prekindergarten age will continue to be served in private child care settings and programs, an investment of public resources in upgrading the training levels of staff will be an investment in all the children of the state. Coordination of existing training opportunities offered by agencies would greatly enhance the ability of providers in local communities to gain access to relevant training and would also enhance efforts to provide training which is sensitive to local needs. The Legislature also finds that training which brings together staff from various programs can provide a setting in which to initiate and promote collaborative efforts at the local level.

The Legislature finds that the highest priority need for training is for family child care home providers.

The Legislature further finds that the funding provided by the federal Child Care and Development Block Grant Act of 1990 will provide significant new funding to improve child care and early childhood education and school-age care in Nebraska.



43-2605 Terms, defined.

For purposes of the Quality Child Care Act:

(1) Child care shall mean the care and supervision of children in lieu of parental care and supervision and shall include programs; and

(2) Programs shall mean the programs listed in subdivision (2) of section 71-1910.



43-2606 Providers of child care and school-age-care programs; training requirements.

(1) The Department of Health and Human Services shall adopt and promulgate rules and regulations for mandatory training requirements for providers of child care and school-age-care programs. Such requirements shall include preservice orientation and at least four hours of annual inservice training. All child care programs required to be licensed under section 71-1911 shall show completion of a preservice orientation approved or delivered by the department prior to receiving a provisional license.

(2) The department shall initiate a system of documenting the training levels of staff in specific child care settings to assist parents in selecting optimal care settings.

(3) The training requirements shall be designed to meet the health, safety, and developmental needs of children and shall be tailored to the needs of licensed providers of child care programs. The training requirements for providers of child care programs shall include, but not be limited to, information on sudden infant death syndrome, shaken baby syndrome, and child abuse.

(4) The department shall provide or arrange for training opportunities throughout the state and shall provide information regarding training opportunities to all providers of child care programs at the time of registration or licensure, when renewing a registration, or on a yearly basis following licensure.

(5) Each provider of child care and school-age-care programs receiving orientation or training shall provide his or her social security number to the department.

(6) The department shall review and provide recommendations to the Governor for updating rules and regulations adopted and promulgated under this section at least every five years.



43-2607 Early Childhood Program Training Fund; created; use; investment; contracts authorized.

There is hereby created the Early Childhood Program Training Fund. The fund shall be administered by the State Department of Education and shall be used to enhance, provide, and coordinate training for providers of programs. Emphasis shall be placed on the coordination of and dissemination of information about existing training opportunities. Such training may include:

(1) Programs targeted to parents needing or using child care to assist them in selecting optimum child care settings;

(2) Specialized training regarding the care of children with special needs; and

(3) Programs concerning health, safety, or developmental needs of children.

The department may contract with any public or private entity to provide such training. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



43-2608 Toll-free hotline for providers; established.

The Department of Health and Human Services shall establish a statewide toll-free hotline to provide immediate responses to the needs of providers of programs. Such hotline may be operated by the department, or the department may contract with a state agency or with any other public or private entity capable of providing such service to operate the hotline.



43-2609 Family child care homes; voluntary registration; department; powers and duties; payments; restricted.

(1) The Legislature finds that a system of voluntary registration would provide a mechanism for participation in the food programs offered by the United States Department of Agriculture, for eligibility to receive funds under the federal Child Care Subsidy program, for support and assistance to unlicensed family child care home providers, and for voluntary participation in training.

(2) The Department of Health and Human Services shall institute a system of voluntary registration for family child care homes not required to be licensed under section 71-1911. The department shall promulgate standards for such voluntary registration. The application for registration shall include the applicant's social security number. The department shall not make payments for child care, from any state or federal funds, to any family child care home provider not voluntarily registered under this section.

(3) The department shall issue a certificate of registration to any family child care home provider registered pursuant to this section.

(4) For purposes of implementing voluntary registration, the department may contract with family child care home associations or full-service community-based agencies to carry out such voluntary registration procedures for the department.



43-2610 Repealed. Laws 2000, LB 1135, § 34.



43-2611 Repealed. Laws 2000, LB 1135, § 34.



43-2612 Repealed. Laws 2000, LB 1135, § 34.



43-2613 Repealed. Laws 2000, LB 1135, § 34.



43-2614 Repealed. Laws 2000, LB 1135, § 34.



43-2615 Repealed. Laws 2000, LB 1135, § 34.



43-2616 Family child care home; location.

Notwithstanding any other provision of law, including section 71-1914, family child care homes licensed by the Department of Health and Human Services pursuant to section 71-1911 or by a city, village, or county pursuant to subsection (2) of section 71-1914 may be established and operated in any residential zone within the exercised zoning jurisdiction of any city or village.



43-2617 Program provider; communicable disease; notice to parents.

A provider of a program shall notify the parents of enrolled children of the outbreak of any communicable disease in any child in the program on the same day the provider is informed of or observes the outbreak. The Department of Health and Human Services shall develop appropriate procedures to carry out this section.



43-2618 Family child care homes; inspections.

All family child care homes which are registered pursuant to section 43-2609 shall be inspected within sixty days of registration. All family child care homes registered under section 43-2609 shall be inspected at least every two years after the initial inspection. It is the intent of the Legislature that registered family child care homes be inspected annually if sufficient funds are made available under the federal Child Care and Development Block Grant Act of 1990 for such purposes.



43-2619 Office for child development and early childhood education services.

There is hereby created within the State Department of Education an office for child development and early childhood education services.



43-2620 Collaboration of activities; duties.

The Department of Health and Human Services and the State Department of Education shall collaborate in their activities and may:

(1) Encourage the development of comprehensive systems of child care programs and early childhood education programs which promote the wholesome growth and educational development of children, regardless of the child's level of ability;

(2) Encourage and promote the provision of parenting education, developmentally appropriate activities, and primary prevention services by program providers;

(3) Facilitate cooperation between the private and public sectors in order to promote the expansion of child care;

(4) Promote continuing study of the need for child care and early childhood education and the most effective methods by which these needs can be served through governmental and private programs;

(5) Coordinate activities with other state agencies serving children and families;

(6) Strive to make the state a model employer by encouraging the state to offer a variety of child care benefit options to its employees;

(7) Provide training for early childhood education providers as authorized in sections 79-1101 to 79-1103;

(8) Develop and support resource and referral services for parents and providers that will be in place statewide by January 1, 1994;

(9) Promote the involvement of businesses and communities in the development of child care throughout the state by providing technical assistance to providers and potential providers of child care;

(10) Establish a voluntary accreditation process for public and private child care and early childhood education providers, which process promotes program quality;

(11) At least biennially, develop an inventory of programs and early childhood education programs provided to children in Nebraska and identify the number of children receiving and not receiving such services, the types of programs under which the services are received, and the reasons children not receiving the services are not being served; and

(12) Support the identification and recruitment of persons to provide child care for children with special needs.



43-2620.01 State Board of Education; voluntary accreditation process; rules and regulations.

The State Board of Education may adopt and promulgate reasonable rules and regulations to establish the voluntary accreditation process referred to in subdivision (10) of section 43-2620.



43-2621 Block grant funds; use.

(1) Funds provided to the State of Nebraska pursuant to the Child Care and Development Block Grant Act of 1990, 42 U.S.C. 9857 et seq., as such act and sections existed on January 1, 2015, shall be used to implement the Quality Child Care Act, except as provided in subsections (3) and (4) of this section.

(2) The Legislature finds that the reservations and allocations contained in subsections (3) and (4) of this section are made pursuant to the 2014 reauthorization of such federal act. The Legislature also finds that such reservations and allocations are designed to improve the quality of child care services and increase parental options for, and access to, high-quality child care and are in alignment with its comprehensive system of child care and early education programs.

(3)(a)(i) Beginning October 1, 2015, the Department of Health and Human Services shall increase its reservation of federal funds received from the child care and development block grant under such federal act from four percent to seven percent for activities relating to the quality of child care services.

(ii) Beginning October 1, 2017, the department shall increase its reservation of federal funds received from such block grant from seven percent to eight percent for activities relating to the quality of child care services.

(iii) Beginning October 1, 2019, the department shall increase its reservation of federal funds received from such block grant from eight percent to nine percent for activities relating to the quality of child care services.

(b) In addition to the percentages reserved in subdivision (3)(a) of this section for activities relating to the quality of child care services, beginning October 1, 2016, the department shall reserve three percent of the federal funds received from such block grant for activities relating to the quality of care for infants and toddlers.

(4)(a)(i) Beginning October 1, 2015, the increase from four percent to seven percent in reservation of federal funds for activities relating to the quality of child care services described in subdivision (3)(a)(i) of this section shall be allocated for quality rating and improvement system incentives and support under the Step Up to Quality Child Care Act.

(ii) Beginning October 1, 2017, the increase from seven percent to eight percent in the reservation of federal funds for activities relating to the quality of child care services described in subdivision (3)(a)(ii) of this section, plus the percentage allocated as described in subdivision (4)(a)(i) of this section, which together total four percent, shall be allocated for quality rating and improvement system incentives and support under the Step Up to Quality Child Care Act.

(iii) Beginning October 1, 2019, the increase from eight percent to nine percent in the reservation of federal funds for activities relating to the quality of child care services described in subdivision (3)(a)(iii) of this section, plus the percentage allocated as described in subdivision (4)(a)(ii) of this section, which together total five percent, shall be allocated for quality rating and improvement system incentives and support under the Step Up to Quality Child Care Act.

(iv) After the federal fiscal year beginning on October 1, 2019, five percent of federal funds provided to the State of Nebraska pursuant to the Child Care and Development Block Grant Act of 1990, 42 U.S.C. 9857 et seq., as such act and sections existed on January 1, 2015, which have been reserved for activities relating to the quality of child care services as described in subdivision (3)(a)(iii) of this section, shall be allocated for quality rating and improvement system incentives and support under the Step Up to Quality Child Care Act.

(b) Beginning October 1, 2016, the three-percent reservation of federal funds for activities relating to the quality of care for infants and toddlers described in subdivision (3)(b) of this section shall be allocated for providing grants to programs described in section 79-1104.02 that enter into agreements with child care providers.

(c) Funds distributed pursuant to this subsection shall comply with federal regulations contained in 45 C.F.R. 98.11, as such regulations existed on January 1, 2015.

(d) Nothing in this section shall prohibit the Department of Health and Human Services from allocating additional percentages of the child care and development block grant or other dollar amounts for activities relating to the quality of child care services or the quality of care for infants and toddlers.



43-2622 Child Care Grant Fund; established; use; investment.

The Child Care Grant Fund is hereby established to be administered by the Department of Health and Human Services. The fund shall be used to make grants pursuant to section 43-2624. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



43-2623 Appropriation to Child Care Grant Fund; legislative intent.

The Legislature recognizes that a shortage of quality, affordable, and accessible child care exists to the detriment of families and employers throughout the state. Workers are unable to enter or remain in the work force due to a shortage of child care resources. The high costs of starting or expanding a child care business creates a barrier to the creation of additional space, especially for infants and children with special needs. It is the intent of the Legislature to appropriate two hundred fifty thousand dollars annually to the Child Care Grant Fund from funds designated by the State of Nebraska under the Child Care and Development Block Grant Act of 1990.



43-2624 Child care grants.

The Department of Health and Human Services shall award grants to persons, community-based organizations, or schools needing assistance to start or improve a child care program or needing assistance to provide staff training for a child care program. No grant shall exceed ten thousand dollars. A recipient of a grant shall not be eligible for a grant more than once in a three-year period. Child care grants shall be awarded on the basis of need for the proposed services in the community. Grants shall be given only to grantees who do not discriminate against children with disabilities or children whose care is funded by any state or federal funds. When considering grant applications of equal merit, the department shall award the grant to the applicant which has not previously received a grant from the Child Care Grant Fund.



43-2625 Child care grants; rules and regulations.

The Department of Health and Human Services shall adopt and promulgate rules and regulations setting forth criteria, application procedures, and methods to assure compliance with the criteria for grants to be awarded pursuant to section 43-2624.



43-2701 Act, how cited.

Sections 43-2701 to 43-2724 shall be known and may be cited as the Nebraska Uniform Transfers to Minors Act.



43-2702 Definitions.

For purposes of the Nebraska Uniform Transfers to Minors Act:

(1) Adult means an individual who has attained the age of twenty-one years;

(2) Benefit plan means an employer's plan for the benefit of an employee, member, or partner;

(3) Broker means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

(4) Conservator means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions;

(5) Court means the county court;

(6) Custodial property means (a) any interest in property transferred to a custodian under the Nebraska Uniform Transfers to Minors Act and (b) the income from and proceeds of that interest in property;

(7) Custodian means a person so designated under section 43-2710 or a successor or substitute custodian designated under section 43-2719;

(8) Financial institution means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law;

(9) Legal representative means an individual's personal representative or conservator;

(10) Member of the minor's family means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption;

(11) Minor means an individual who has not attained the age of twenty-one years;

(12) Person means an individual, corporation, limited liability company, organization, or other legal entity;

(13) Personal representative means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions;

(14) State means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(15) Transfer means a transaction that creates custodial property under section 43-2710;

(16) Transferor means a person who makes a transfer under the Nebraska Uniform Transfers to Minors Act; and

(17) Trust company means a financial institution, corporation, limited liability company, or other legal entity, authorized to exercise general trust powers.



43-2703 Scope and jurisdiction.

(1) The Nebraska Uniform Transfers to Minors Act applies to a transfer that refers to the Nebraska Uniform Transfers to Minors Act in the designation under subsection (1) of section 43-2710 by which the transfer is made if at the time of the transfer the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to the Nebraska Uniform Transfers to Minors Act despite a subsequent change in residence of a transferor, the minor, or the custodian or the removal of custodial property from this state.

(2) A person designated as custodian under the Nebraska Uniform Transfers to Minors Act is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(3) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.



43-2704 Nomination of custodian.

(1) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: as custodian for ............. (name of minor) under the Nebraska Uniform Transfers to Minors Act. The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under subsection (1) of section 43-2710.

(3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 43-2710. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to section 43-2710.



43-2705 Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 43-2710.



43-2706 Transfer authorized by will or trust.

(1) A personal representative or trustee may make an irrevocable transfer pursuant to section 43-2710 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(2) If the testator or settlor has nominated a custodian under section 43-2704 to receive the custodial property, the transfer must be made to that person.

(3) If the testator or settlor has not nominated a custodian under section 43-2704, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subsection (1) of section 43-2710.



43-2707 Other transfer by fiduciary.

(1) Subject to subsection (3) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 43-2710, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(2) Subject to subsection (3) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 43-2710.

(3) A transfer under subsection (1) or (2) of this section may be made only if (a) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor, (b) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument, and (c) the transfer is authorized by the court if it exceeds ten thousand dollars in value.



43-2708 Transfer by obligor.

(1) Subject to subsections (2) and (3) of this section, a person not subject to section 43-2706 or 43-2707 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 43-2710.

(2) If a person having the right to do so under section 43-2704 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(3) If no custodian has been nominated under section 43-2704 or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars in value.



43-2709 Receipt for custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to the Nebraska Uniform Transfers to Minors Act.



43-2710 Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

(1) Custodial property is created and a transfer is made whenever:

(a) An uncertificated security or a certificated security in registered form is either:

(i) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: as custodian for ............. (name of minor) under the Nebraska Uniform Transfers to Minors Act; or

(ii) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (2) of this section;

(b) Money is paid or delivered, or a security held in the name of a broker, financial institution, or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: as custodian for .................. (name of minor) under the Nebraska Uniform Transfers to Minors Act;

(c) The ownership of a life or endowment insurance policy or annuity contract is either:

(i) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: as custodian for ............. (name of minor) under the Nebraska Uniform Transfers to Minors Act; or

(ii) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: as custodian for ............. (name of minor) under the Nebraska Uniform Transfers to Minors Act;

(d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: as custodian for .......... (name of minor) under the Nebraska Uniform Transfers to Minors Act;

(e) An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: as custodian for ............... (name of minor) under the Nebraska Uniform Transfers to Minors Act;

(f) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(i) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: as custodian for ............. (name of minor) under the Nebraska Uniform Transfers to Minors Act; or

(ii) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: as custodian for ................ (name of minor) under the Nebraska Uniform Transfers to Minors Act; or

(g) An interest in any property not described in subdivisions (a) through (f) of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (2) of this section.

(2) An instrument in the form set forth in this subsection satisfies the requirements of subdivisions (1)(a)(ii) and (1)(g) of this section.

TRANSFER UNDER THE NEBRASKA UNIFORM

TRANSFERS TO MINORS ACT

I, .................... (name of transferor or name and representative capacity if a fiduciary), hereby transfer to .............. (name of custodian), as custodian for ............... (name of minor) under the Nebraska Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated: ..............................................

(Signature) .........................................

.................. (name of custodian) acknowledges receipt of the property described in this document as custodian for the minor named in this document under the Nebraska Uniform Transfers to Minors Act.

Dated: ..............................................

(Signature of Custodian) ............................

(3) A transferor shall place the custodian in control of the custodial property as soon as practicable.



43-2711 Single custodianship.

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under the Nebraska Uniform Transfers to Minors Act by the same custodian for the benefit of the same minor constitutes a single custodianship.



43-2712 Validity and effect of transfer.

(1) The validity of a transfer made in a manner prescribed in the Nebraska Uniform Transfers to Minors Act is not affected by:

(a) Failure of the transferor to comply with subsection (3) of section 43-2710 concerning possession and control;

(b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subsection (1) of section 43-2710; or

(c) Death or incapacity of a person nominated under section 43-2704 or designated under section 43-2710 as custodian or the disclaimer of the office by that person.

(2) A transfer made pursuant to section 43-2710 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in the Nebraska Uniform Transfers to Minors Act, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in the act.

(3) By making a transfer, the transferor incorporates in the disposition all the provisions of the Nebraska Uniform Transfers to Minors Act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in the act.



43-2713 Care of custodial property.

(1) A custodian shall:

(a) Take control of custodial property;

(b) Register or record title to custodial property if appropriate; and

(c) Collect, hold, manage, invest, and reinvest custodial property.

(2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(3) A custodian may invest in or pay premiums on life insurance or endowment policies on (a) the life of the minor only if the minor or the minor's estate is the sole beneficiary or (b) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian is the irrevocable beneficiary.

(4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: as a custodian for ............ (name of minor) under the Nebraska Uniform Transfers to Minors Act.

(5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen years.



43-2714 Powers of custodian.

(1) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(2) This section does not relieve a custodian from liability for breach of section 43-2713.



43-2715 Use of custodial property.

(1) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor without court order and without regard to (a) the duty or ability of the custodian personally or of any other person to support the minor or (b) any other income or property of the minor which may be applicable or available for that purpose.

(2) On petition of an interested person or the minor if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(3) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



43-2716 Custodian's expenses, compensation, and bond.

(1) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(2) Except for one who is a transferor under section 43-2705, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(3) Except as provided in subsection (6) of section 43-2719, a custodian need not give a bond.



43-2717 Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of or the authority under the Nebraska Uniform Transfers to Minors Act for any act of the purported custodian;

(3) The validity or propriety under the Nebraska Uniform Transfers to Minors Act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.



43-2718 Liability to third persons.

(1) A claim based on (a) a contract entered into by a custodian acting in a custodial capacity, (b) an obligation arising from the ownership or control of custodial property, or (c) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(2) A custodian is not personally liable:

(a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(3) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



43-2719 Renunciation, resignation, death, or removal of custodian; designation of successor custodian.

(1) A person nominated under section 43-2704 or designated under section 43-2710 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under section 43-2704, the person who made the nomination may nominate a substitute custodian under section 43-2704; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under subsection (1) of section 43-2710. The custodian so designated has the rights of a successor custodian.

(2) A custodian at any time may designate a trust company or an adult other than a transferor under section 43-2705 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(3) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

(4) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian, in the manner prescribed in subsection (2) of this section, an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(5) A custodian who declines to serve under subsection (1) of this section or who resigns under subsection (3) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(6) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of fourteen years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 43-2705 or to require the custodian to give appropriate bond.



43-2720 Accounting by and determination of liability of custodian.

(1) A minor who has attained the age of fourteen years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court (a) for an accounting by the custodian or the custodian's legal representative or (b) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 43-2718 to which the minor or the minor's legal representative was a party.

(2) A successor custodian may petition the court for an accounting by the predecessor custodian.

(3) The court, in a proceeding under the Nebraska Uniform Transfers to Minors Act or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(4) If a custodian is removed under subsection (6) of section 43-2719, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



43-2721 Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of twenty-one years of age with respect to custodial property transferred under section 43-2705 or 43-2706;

(2) The minor's attainment of majority under section 43-2101 with respect to custodial property transferred under section 43-2707 or 43-2708; or

(3) The minor's death.



43-2722 Applicability.

The Nebraska Uniform Transfers to Minors Act applies to a transfer within the scope of section 43-2703 made after July 15, 1992, if:

(1) The transfer purports to have been made under the Nebraska Uniform Gifts to Minors Act or sections 43-2301 to 43-2305 as such act or sections existed on July 15, 1992; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation as custodian under the Uniform Gifts to Minors Act of any other state or as custodian under the Uniform Transfers to Minors Act of any other state, and the application of the Nebraska Uniform Transfers to Minors Act is necessary to validate the transfer.



43-2723 Effect on existing custodianships.

(1) Any transfer of custodial property as defined in the Nebraska Uniform Transfers to Minors Act made before July 15, 1992, is validated notwithstanding that there was no specific authority in the Nebraska Uniform Gifts to Minors Act or sections 43-2301 to 43-2305 as such act or sections existed prior to such date for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(2) The Nebraska Uniform Transfers to Minors Act applies to all transfers made before July 15, 1992, in a manner and form prescribed in the Nebraska Uniform Gifts to Minors Act or sections 43-2301 to 43-2305 as such act or sections existed prior to such date except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on such date.

(3) Sections 43-2702 and 43-2721 with respect to the age of a minor for whom custodial property is held under the Nebraska Uniform Transfers to Minors Act do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of nineteen years before July 15, 1992.

(4) To the extent that the Nebraska Uniform Transfers to Minors Act, by virtue of subsection (2) of this section, does not apply to transfers made in a manner prescribed in the Nebraska Uniform Gifts to Minors Act or sections 43-2301 to 43-2305 as such act or sections existed prior to July 15, 1992, or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Nebraska Uniform Gifts to Minors Act and sections 43-2301 to 43-2305 as such act and sections existed prior to such date does not affect those transfers or those powers, duties, and immunities.



43-2724 Uniformity of application and construction.

The Nebraska Uniform Transfers to Minors Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Transfers to Minors Act among states enacting it.



43-2801 Repealed. Laws 2001, LB 6, § 1.



43-2802 Repealed. Laws 2001, LB 6, § 1.



43-2803 Repealed. Laws 2001, LB 6, § 1.



43-2804 Repealed. Laws 2001, LB 6, § 1.



43-2901 Repealed. Laws 2007, LB 554, § 49.



43-2902 Repealed. Laws 2007, LB 554, § 49.



43-2903 Repealed. Laws 2007, LB 554, § 49.



43-2904 Repealed. Laws 2007, LB 554, § 49.



43-2905 Repealed. Laws 2007, LB 554, § 49.



43-2906 Repealed. Laws 2007, LB 554, § 49.



43-2907 Repealed. Laws 2007, LB 554, § 49.



43-2908 Repealed. Laws 2007, LB 554, § 49.



43-2909 Repealed. Laws 2007, LB 554, § 49.



43-2910 Repealed. Laws 2007, LB 554, § 49.



43-2911 Repealed. Laws 2007, LB 554, § 49.



43-2912 Repealed. Laws 2007, LB 554, § 49.



43-2913 Repealed. Laws 2007, LB 554, § 49.



43-2914 Repealed. Laws 2007, LB 554, § 49.



43-2915 Repealed. Laws 2007, LB 554, § 49.



43-2916 Repealed. Laws 2007, LB 554, § 49.



43-2917 Repealed. Laws 2007, LB 554, § 49.



43-2917.01 Repealed. Laws 2007, LB 554, § 49.



43-2918 Repealed. Laws 2007, LB 554, § 49.



43-2919 Repealed. Laws 2007, LB 554, § 49.



43-2920 Act, how cited.

Sections 43-2920 to 43-2943 shall be known and may be cited as the Parenting Act.



43-2921 Legislative findings.

The Legislature finds that it is in the best interests of a child that a parenting plan be developed in any proceeding under Chapter 42 involving custody, parenting time, visitation, or other access with a child and that the parenting plan establish specific individual responsibility for performing such parenting functions as are necessary and appropriate for the care and healthy development of each child affected by the parenting plan.

The Legislature further finds that it is in the best interests of a child to have a safe, stable, and nurturing environment. The best interests of each child shall be paramount and consideration shall be given to the desires and wishes of the child if of an age of comprehension regardless of chronological age, when such desires and wishes are based on sound reasoning.

In any proceeding involving a child, the best interests of the child shall be the standard by which the court adjudicates and establishes the individual responsibilities, including consideration in any custody, parenting time, visitation, or other access determinations as well as resolution of conflicts affecting each child. The state presumes the critical importance of the parent-child relationship in the welfare and development of the child and that the relationship between the child and each parent should be equally considered unless it is contrary to the best interests of the child.

Given the potential profound effects on children from witnessing child abuse or neglect or domestic intimate partner abuse, as well as being directly abused, the courts shall recognize the duty and responsibility to keep the child or children safe when presented with a preponderance of the evidence of child abuse or neglect or domestic intimate partner abuse, including evidence of a child being used by the abuser to establish or maintain power and control over the victim. In domestic intimate partner abuse cases, the best interests of each child are often served by keeping the child and the victimized partner safe and not allowing the abuser to continue the abuse. When child abuse or neglect, domestic intimate partner abuse, or unresolved parental conflict prevents the best interests of the child from being served in the parenting arrangement, then the safety and welfare of the child is paramount in the resolution of those conflicts.



43-2922 Terms, defined.

For purposes of the Parenting Act:

(1) Appropriate means reflective of the developmental abilities of the child taking into account any cultural traditions that are within the boundaries of state and federal law;

(2) Approved mediation center means a mediation center approved by the Office of Dispute Resolution;

(3) Best interests of the child means the determination made taking into account the requirements stated in section 43-2923 or the Uniform Deployed Parents Custody and Visitation Act if such act applies;

(4) Child means a minor under nineteen years of age;

(5) Child abuse or neglect has the same meaning as in section 28-710;

(6) Court conciliation program means a court-based conciliation program under the Conciliation Court Law;

(7) Custody includes legal custody and physical custody;

(8) Domestic intimate partner abuse means an act of abuse as defined in section 42-903 and a pattern or history of abuse evidenced by one or more of the following acts: Physical or sexual assault, threats of physical assault or sexual assault, stalking, harassment, mental cruelty, emotional abuse, intimidation, isolation, economic abuse, or coercion against any current or past intimate partner, or an abuser using a child to establish or maintain power and control over any current or past intimate partner, and, when they contribute to the coercion or intimidation of an intimate partner, acts of child abuse or neglect or threats of such acts, cruel mistreatment or cruel neglect of an animal as defined in section 28-1008, or threats of such acts, and other acts of abuse, assault, or harassment, or threats of such acts against other family or household members. A finding by a child protection agency shall not be considered res judicata or collateral estoppel regarding an act of child abuse or neglect or a threat of such act, and shall not be considered by the court unless each parent is afforded the opportunity to challenge any such determination;

(9) Economic abuse means causing or attempting to cause an individual to be financially dependent by maintaining total control over the individual's financial resources, including, but not limited to, withholding access to money or credit cards, forbidding attendance at school or employment, stealing from or defrauding of money or assets, exploiting the victim's resources for personal gain of the abuser, or withholding physical resources such as food, clothing, necessary medications, or shelter;

(10) Emotional abuse means a pattern of acts, threats of acts, or coercive tactics, including, but not limited to, threatening or intimidating to gain compliance, destruction of the victim's personal property or threats to do so, violence to an animal or object in the presence of the victim as a way to instill fear, yelling, screaming, name-calling, shaming, mocking, or criticizing the victim, possessiveness, or isolation from friends and family. Emotional abuse can be verbal or nonverbal;

(11) Joint legal custody means mutual authority and responsibility of the parents for making mutual fundamental decisions regarding the child's welfare, including choices regarding education and health;

(12) Joint physical custody means mutual authority and responsibility of the parents regarding the child's place of residence and the exertion of continuous blocks of parenting time by both parents over the child for significant periods of time;

(13) Legal custody means the authority and responsibility for making fundamental decisions regarding the child's welfare, including choices regarding education and health;

(14) Mediation means a method of nonjudicial intervention in which a trained, neutral third-party mediator, who has no decisionmaking authority, provides a structured process in which individuals and families in conflict work through parenting and other related family issues with the goal of achieving a voluntary, mutually agreeable parenting plan or related resolution;

(15) Mediator means a mediator meeting the qualifications of section 43-2938 and acting in accordance with the Parenting Act;

(16) Office of Dispute Resolution means the office established under section 25-2904;

(17) Parenting functions means those aspects of the relationship in which a parent or person in the parenting role makes fundamental decisions and performs fundamental functions necessary for the care and development of a child. Parenting functions include, but are not limited to:

(a) Maintaining a safe, stable, consistent, and nurturing relationship with the child;

(b) Attending to the ongoing developmental needs of the child, including feeding, clothing, physical care and grooming, health and medical needs, emotional stability, supervision, and appropriate conflict resolution skills and engaging in other activities appropriate to the healthy development of the child within the social and economic circumstances of the family;

(c) Attending to adequate education for the child, including remedial or other special education essential to the best interests of the child;

(d) Assisting the child in maintaining a safe, positive, and appropriate relationship with each parent and other family members, including establishing and maintaining the authority and responsibilities of each party with respect to the child and honoring the parenting plan duties and responsibilities;

(e) Minimizing the child's exposure to harmful parental conflict;

(f) Assisting the child in developing skills to maintain safe, positive, and appropriate interpersonal relationships; and

(g) Exercising appropriate support for social, academic, athletic, or other special interests and abilities of the child within the social and economic circumstances of the family;

(18) Parenting plan means a plan for parenting the child that takes into account parenting functions;

(19) Parenting time, visitation, or other access means communication or time spent between the child and parent or stepparent, the child and a court-appointed guardian, or the child and another family member or members including stepbrothers or stepsisters;

(20) Physical custody means authority and responsibility regarding the child's place of residence and the exertion of continuous parenting time for significant periods of time;

(21) Provisions for safety means a plan developed to reduce risks of harm to children and adults who are victims of child abuse or neglect, domestic intimate partner abuse, or unresolved parental conflict;

(22) Remediation process means the method established in the parenting plan which maintains the best interests of the child and provides a means to identify, discuss, and attempt to resolve future circumstantial changes or conflicts regarding the parenting functions and which minimizes repeated litigation and utilizes judicial intervention as a last resort;

(23) Specialized alternative dispute resolution means a method of nonjudicial intervention in high conflict or domestic intimate partner abuse cases in which an approved specialized mediator facilitates voluntary mutual development of and agreement to a structured parenting plan, provisions for safety, a transition plan, or other related resolution between the parties;

(24) Transition plan means a plan developed to reduce exposure of the child and the adult to ongoing unresolved parental conflict during parenting time, visitation, or other access for the exercise of parental functions; and

(25) Unresolved parental conflict means persistent conflict in which parents are unable to resolve disputes about parenting functions which has a potentially harmful impact on a child.



43-2923 Best interests of the child requirements.

The best interests of the child require:

(1) A parenting arrangement and parenting plan or other court-ordered arrangement which provides for a child's safety, emotional growth, health, stability, and physical care and regular and continuous school attendance and progress for school-age children;

(2) When a preponderance of the evidence indicates domestic intimate partner abuse, a parenting and visitation arrangement that provides for the safety of a victim parent;

(3) That the child's families and those serving in parenting roles remain appropriately active and involved in parenting with safe, appropriate, continuing quality contact between children and their families when they have shown the ability to act in the best interests of the child and have shared in the responsibilities of raising the child;

(4) That even when parents have voluntarily negotiated or mutually mediated and agreed upon a parenting plan, the court shall determine whether it is in the best interests of the child for parents to maintain continued communications with each other and to make joint decisions in performing parenting functions as are necessary for the care and healthy development of the child. If the court rejects a parenting plan, the court shall provide written findings as to why the parenting plan is not in the best interests of the child;

(5) That certain principles provide a basis upon which education of parents is delivered and upon which negotiation and mediation of parenting plans are conducted. Such principles shall include: To minimize the potentially negative impact of parental conflict on children; to provide parents the tools they need to reach parenting decisions that are in the best interests of a child; to provide alternative dispute resolution or specialized alternative dispute resolution options that are less adversarial for the child and the family; to ensure that the child's voice is heard and considered in parenting decisions; to maximize the safety of family members through the justice process; and, in cases of domestic intimate partner abuse or child abuse or neglect, to incorporate the principles of victim safety and sensitivity, offender accountability, and community safety in parenting plan decisions; and

(6) In determining custody and parenting arrangements, the court shall consider the best interests of the minor child, which shall include, but not be limited to, consideration of the foregoing factors and:

(a) The relationship of the minor child to each parent prior to the commencement of the action or any subsequent hearing;

(b) The desires and wishes of the minor child, if of an age of comprehension but regardless of chronological age, when such desires and wishes are based on sound reasoning;

(c) The general health, welfare, and social behavior of the minor child;

(d) Credible evidence of abuse inflicted on any family or household member. For purposes of this subdivision, abuse and family or household member shall have the meanings prescribed in section 42-903; and

(e) Credible evidence of child abuse or neglect or domestic intimate partner abuse. For purposes of this subdivision, the definitions in section 43-2922 shall be used.

In the context of visitation and preservation of parental rights, the list of factors in this section is relevant, but the court is not limited to only those factors. Kenneth C. v. Lacie H., 286 Neb. 799, 839 N.W.2d 305 (2013).

A court is required to devise a parenting plan and to consider joint legal and physical custody, but the court is not required to grant equal parenting time to the parents if such is not in the child's best interests. Kamal v. Imroz, 277 Neb. 116, 759 N.W.2d 914 (2009).



43-2924 Applicability of act.

(1) The Parenting Act shall apply to proceedings or modifications filed on or after January 1, 2008, in which parenting functions for a child are at issue (a) under Chapter 42, including, but not limited to, proceedings or modification of orders for dissolution of marriage and child custody and (b) under sections 43-1401 to 43-1418. The Parenting Act may apply to proceedings or modifications in which parenting functions for a child are at issue under Chapter 30 or 43. The Parenting Act shall also apply to subsequent modifications of bridge orders entered under section 43-246.02 by a separate juvenile court or county court sitting as a juvenile court and docketed in a district court.

(2) The Parenting Act does not apply in any action filed by a county attorney or authorized attorney pursuant to his or her duties under section 42-358, 43-512 to 43-512.18, or 43-1401 to 43-1418, the Income Withholding for Child Support Act, the Revised Uniform Reciprocal Enforcement of Support Act before January 1, 1994, or the Uniform Interstate Family Support Act for purposes of the establishment of paternity and the establishment and enforcement of child and medical support or a bridge order entered under section 43-246.02 by a separate juvenile court or county court sitting as a juvenile court and docketed in a district court. A county attorney or authorized attorney shall not participate in the development of or court review of a parenting plan under the Parenting Act. If both parents are parties to a paternity or support action filed by a county attorney or authorized attorney, the parents may proceed with a parenting plan.

In a paternity case subject to the Parenting Act where neither party has requested joint custody, if the court determines that joint custody is, or may be, in the best interests of the child, the court shall give the parties notice and an opportunity to be heard by holding an evidentiary hearing on the issue of joint custody. State ex rel. Amanda M. v. Justin T., 279 Neb. 273, 777 N.W.2d 565 (2010).

The Parenting Act applied because the action was filed after January 1, 2008, and because parenting functions for a child were at issue. Citta v. Facka, 19 Neb. App. 736, 812 N.W.2d 917 (2012).





